Chapter 1 ACCOUNTANTS; CERTIFIED PUBLIC

Article 2 STATE BOARD OF ACCOUNTANCY

1-201 Membership; appointment; qualifications; term; vacancies; removal.

1-201. Membership; appointment; qualifications; term; vacancies; removal. (a) There is hereby created a board of accountancy, hereinafter referred to as the board. The board shall be composed of seven members who shall be appointed by the governor and shall be citizens of the United States and residents of the state of Kansas. Five members of the board shall be certified public accountants who hold permits to practice as certified public accountants in this state and who are in active practice as such and two members shall represent the general public. Any member of the board who is appointed to represent the general public shall be a person whose business, occupation or profession requires a reliance on and understanding of financial statements and their use.

(b) Each member of the board shall serve for a term of three years and until a successor is appointed and qualified. Vacancies in the board shall be filled by appointment of the governor for the unexpired term.

(c) The governor shall remove from the board any certified public accountant member who does not hold a permit to practice as a certified public accountant in this state. After a hearing conducted in accordance with the provisions of the Kansas administrative procedure act, the governor may remove any member of the board for neglect of duty or other just cause.

History: L. 1951, ch. 1, § 1; L. 1978, ch. 308, § 41; L. 1981, ch. 2, § 1; L. 1982, ch. 347, § 2; L. 1982, ch. 1, § 1; L. 1982, ch. 312, § 1; L. 1988, ch. 356, § 27; L. 2000, ch. 81, § 3; July 1.



1-202 Organization; officers; meetings; records; powers and duties; rules and regulations; standards and guides.

1-202. Organization; officers; meetings; records; powers and duties; rules and regulations; standards and guides. (a) Each year the board shall meet and organize by electing a chairperson and a vice-chairperson from its membership. The board shall appoint a secretary, who need not be a member of the board. The board shall meet at the call of the chairperson but not less than twice each year and shall have a seal. The chairperson and the secretary of the board shall have the power to administer oaths.

(b) The board shall keep records of all proceedings and actions by and before it. In any proceedings in court, civil or criminal, arising out of or founded upon any provisions of this act, copies of such records which are certified as correct by the secretary of the board under the seal of the board shall be admissible in evidence and shall be prima facie evidence of the correctness of the contents thereof.

(c) The board may:

(1) provide for certification, notification and registration and issue permits to practice in accordance with the provisions of this act;

(2) adopt, amend and revoke rules and regulations governing its administration and enforcement of this act, including but not limited to: (A) Educational qualifications required under K.S.A. 1-302a, and amendments thereto; (B) experience qualifications required under K.S.A. 1-302b, and amendments thereto; (C) continuing professional education qualifications required under K.S.A. 1-310, and amendments thereto; (D) professional conduct directed to controlling the quality of services by licensees, and dealing among other things with independence, integrity and objectivity, competence and technical standards, responsibilities to the public and clients, commissions and referral fees, contingent fees, advertising, firm names, discreditable acts and communication with the board; (E) professional standards applicable to licensees; (F) the manner and circumstances of use of the titles "certified public accountant" and "C.P.A."; (G) peer reviews required in K.S.A. 1-501, and amendments thereto; (H) the definition of substantial equivalency for purposes of K.S.A. 1-322, and amendments thereto; and (I) such other rules and regulations as the board may deem necessary to regulate the practice of certified public accountancy.

(d) The board shall:

(1) Keep accounts of its receipts and disbursements;

(2) keep a register of Kansas certificates issued by the board;

(3) deny, revoke, suspend and reinstate certificates, notifications, firm registrations and permits; and

(4) initiate proceedings, hold hearings and do all things necessary to regulate the practice of certified public accountancy.

(e) Any statements on standards and guides imposed by the board shall meet the standards or guides developed for general application either by the American institute of certified public accountants or the division of accounts and reports which are in effect on July 1, 2001, or any later version as adopted by the board in rules and regulations.

(f) A majority of the board shall constitute a quorum for the transaction of any business at any meeting of the board.

History: L. 1951, ch. 1, § 2; L. 1981, ch. 2, § 2; L. 1987, ch. 2, § 2; L. 1997, ch. 100, § 1; L. 2000, ch. 81, § 4; L. 2001, ch. 120, § 7; July 1.



1-203 Compensation and expenses.

1-203. Compensation and expenses. Members of the board of accountancy attending meetings of such board, or attending a subcommittee meeting thereof authorized by such board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223.

History: L. 1953, ch. 1, § 3; L. 1974, ch. 348, § 2; L. 1981, ch. 2, § 3; July 1.



1-204 Disposition of moneys; board of accountancy fee fund.

1-204. Disposition of moneys; board of accountancy fee fund. There is hereby created the board of accountancy fee fund. The board of accountancy shall remit all moneys received by or for it from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the board of accountancy fee fund. All expenditures from the board of accountancy fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the board of accountancy or by a person or persons designated by the chairperson.

History: L. 1951, ch. 1, § 4; L. 1956, ch. 52, § 1; L. 1957, ch. 431, § 1; L. 1963, ch. 398, § 1; L. 1973, ch. 309, § 1; L. 2000, ch. 81, § 5; L. 2001, ch. 5, § 4; L. 2011, ch. 53, § 3; July 1.



1-205 Powers of the board; investigation of complaints; subpoenas; witness fees and mileage; district court jurisdiction.

1-205. Powers of the board; investigation of complaints; subpoenas; witness fees and mileage; district court jurisdiction. (a) Upon receipt of a complaint or information suggesting violations of the accountancy statutes or the rules and regulations of the board of accountancy, the board may conduct investigations to determine whether there is probable cause to institute proceedings under K.S.A. 1-311, 1-312, 1-316 and 1-322, and amendments thereto. An investigation shall not be a prerequisite to such proceedings in the event that a determination of probable cause can be made without an investigation.

(b) The board may designate one or more board members to serve as investigating officers. The investigating officer or officers may employ, appoint, designate or utilize any other person of appropriate competence to assist with the investigation. Such person, if required, may later provide testimony in the event of a hearing.

(c) Upon completion of an investigation, the investigating officer or officers shall determine whether probable cause exists based upon the documents gathered, discussions with the person or firm under investigation and reports submitted by any other person assisting with the investigation.

(d) If the investigating officer or officers find no probable cause, the complaint, if any, testimony and any documents gathered during the investigation including any information regarding the pendency of an investigation shall be confidential and shall not be disclosed to any person, without the consent of the person or firm under investigation, except to law enforcement and state or federal agencies.

(e) Upon a finding of probable cause, the matter may be referred for prosecution or disciplinary action to the office of attorney general or to an attorney retained by the board.

(f) No person who provides services to the board in conjunction with any investigation authorized in subsection (a) shall be liable in a civil action for damages or other relief arising from any testimony, recommendation or opinion provided by such person acting in good faith and without malice.

(g) In all investigative and disciplinary matters pending before the board, the board shall have the power to issue subpoenas and compel the attendance of witnesses and the production of all necessary papers, books and records, documentary evidence and materials. Any person failing or refusing to appear or testify regarding any matter about which such person may be lawfully questioned or to produce any papers, books, records, documentary evidence or materials in the matter to be heard, after having been required by order of the board or by a subpoena of the board to do so, upon application to any district judge of the state of Kansas, may be ordered to comply with such subpoena. Upon failure to comply with the order of the district judge, the court may compel obedience by bringing an indirect contempt action pursuant to K.S.A. 20-1204a, and amendments thereto. A subpoena may be served upon any person named therein, anywhere within the state of Kansas with the same fees and mileage being paid as for any officer authorized to serve subpoenas in civil actions in the same manner as is prescribed by the code of civil procedure for subpoenas issued out of the district courts of this state.

(h) Within five days after service of a subpoena on any person requiring the production of any evidence in the person's possession or under the person's control, such person may petition the board to revoke, limit or modify the subpoena. The board shall revoke, limit or modify such subpoena if in its opinion: The evidence required does not relate to practices which may be grounds for disciplinary action; the subpoena is not relevant to the charge which is the subject matter of the proceeding or investigation; or the subpoena does not describe with sufficient particularity the physical evidence which is required to be produced. The district court, upon application by the board or by the person subpoenaed pursuant to subsection (g), shall have jurisdiction to issue an order revoking, limiting or modifying the subpoena if in the court's opinion: The evidence demanded does not relate to practices which may be grounds for disciplinary action; the subpoena is not relevant to the charge which is the subject matter of the hearing or investigation; or the subpoena does not describe with sufficient particularity the evidence which is required to be produced.

(i) This section shall be part of and supplemental to article 2 of chapter 1 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2009, ch. 38, § 1; Apr. 2.



1-206 Same; allocation of costs.

1-206. Same; allocation of costs. (a) When the board issues an order that is adverse to a firm, an applicant, a certificate or permit holder or a person practicing pursuant to K.S.A. 1-322, and amendments thereto, reasonable costs incurred by the board in conducting any proceeding under the Kansas administrative procedure act may be assessed against the parties to the proceeding in such proportion as the board may determine upon consideration of all relevant circumstances including the nature of the proceeding and the level of participation by the parties. Such order shall include findings and conclusions in support of the assessment of costs. If the board is the unsuccessful party, the board shall absorb the board's costs.

(b) For the purposes of this section, board costs incurred shall mean the presiding officer fees and expenses, attorneys fees, costs of making any transcripts, statutory witness fees and mileage, and any fees and expenses of persons identified in subsection (b) of K.S.A. 2015 Supp. 1-205, and amendments thereto. Board costs incurred shall not include presiding officer fees, attorney fees and expenses or costs of making transcripts unless the board has designated or retained the services of independent contractors to perform such functions.

(c) This section shall be part of and supplemental to article 2 of chapter 1 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2009, ch. 38, § 2; Apr. 2.






Article 3 LICENSURE, EXAMINATION AND REGISTRATION

1-301 Fees; determination and fixing amounts; notification of permit holders.

1-301. Fees; determination and fixing amounts; notification of permit holders. (a) The board shall charge and collect a fee from each applicant for a Kansas certificate or notification and shall charge and collect a fee for a Kansas permit to practice as a certified public accountant in this state; and shall charge and collect a fee for firm registrations in this state. The board or the board's designated examination service may charge an examination application processing fee. Each fee payable to the board or the examination service shall accompany the appropriate application.

(b) The board shall adopt rules and regulations fixing the fees provided to be charged and collected under this section, which shall be as follows:

(1) For issuance of a certificate (initial or duplicate) an amount not to exceed $50;

(2) for issuance of a reciprocal certificate an amount not to exceed $350;

(3) for issuance or renewal of a permit to practice for the holder of a Kansas certificate, an amount not to exceed $350, subject to paragraphs (4) and (6);

(4) for issuance or renewal of a permit to practice for the holder of a Kansas certificate whose permit is issued or renewed for a period of 12 months or less, an amount equal to 1/2 the amount of the fee fixed under paragraph (3), subject to paragraph (6);

(5) for issuance of a duplicate permit to practice for the holder of a Kansas certificate, an amount not to exceed $50;

(6) for reinstatement of a permit to practice in the case of the holder of a Kansas certificate who had in some prior year held a permit to practice but who did not hold such a permit for the year immediately preceding the period for which a permit to practice is requested, or who, if holding a permit to practice for such period immediately preceding applies for renewal subsequent to the expiration date of such permit, an amount equal to 11/2 times the amount of the fee then fixed under paragraph (3) or paragraph (4), whichever is applicable;

(7) for notification or renewal of notification required pursuant to K.S.A. 1-322, and amendments thereto, an amount not to exceed $150; and

(8) for an initial or an annual firm registration, an amount not to exceed $300;

(9) for renewing a firm registration after the expiration, an amount equal to 11/2 times the amount of the fee then fixed under paragraph (8);

(10) for examination application processing by the board, an amount not to exceed $150.

(c) On or before May 30 each year, the board shall determine the amount of funds that will be required during the ensuing year to carry out and enforce the provisions of law administered by the board and may adopt rules and regulations to change any fees fixed under this section as may be necessary, subject to the limitations prescribed by this section. Upon changing any renewal fees as provided by this section, the board shall immediately notify all holders of permits to practice and of firm registrations of the amount of such fees. The fees fixed by the board and in effect under this section immediately prior to the effective date of this act shall continue in effect until such fees are fixed by the board by rules and regulations as provided by this section.

History: L. 1951, ch. 1, § 5; L. 1960, ch. 1, § 1; L. 1970, ch. 1, § 1; L. 1973, ch. 1, § 1; L. 1981, ch. 2, § 4; L. 1987, ch. 2, § 3; L. 1989, ch. 1, § 2; L. 1995, ch. 152, § 1; L. 1997, ch. 100, § 2; L. 2000, ch. 81, § 6; L. 2001, ch. 114, § 1; L. 2003, ch. 94, § 1; L. 2009, ch. 38, § 3; Apr. 2.



1-302 Qualifications for certificate; refusal to grant on moral character grounds.

1-302. Qualifications for certificate; refusal to grant on moral character grounds. (a) The certificate of certified public accountant shall be known as the Kansas certificate and shall be granted by the board to any person of good moral character who: (1) Is a resident of this state or has a place of business or is employed therein; (2) meets the educational requirements prescribed by K.S.A. 1-302a, and amendments thereto; and (3) has passed an examination in accounting and auditing and in such other related subjects as the board may determine to be appropriate.

(b) The board may refuse to grant a certificate on the ground of failure to satisfy the good moral character requirement subject to notice and an opportunity for the person to be heard pursuant to the Kansas administrative procedures act.

History: L. 1951, ch. 1, § 6; L. 1970, ch. 1, § 2; L. 1981, ch. 2, § 5; L. 1990, ch. 1, § 1; L. 1997, ch. 100, § 3; L. 2000, ch. 81, § 7; July 1.



1-302a Education requirement for admission to examination.

1-302a. Education requirement for admission to examination. (a) The education requirement prescribed by K.S.A. 1-302, and amendments thereto, is satisfied if the applicant meets all of the following requirements:

(1) Is the holder of a baccalaureate or higher academic degree from a college or university approved by the board;

(2) has been awarded credit by a college or university approved by the board for at least 150 semester hours, with a concentration in accounting; and

(3) the credit for the concentration in accounting is accepted by the board.

(b) An applicant for admission to take the initial examination in this state as required in K.S.A. 1-302, and amendments thereto, must submit evidence satisfactory to the board or to the examination service that the applicant meets the requirements of subsection (a).

(c) The board may define, by rules and regulations, the term "concentration in accounting." The board may also prescribe, by rules and regulations, the type and amount of credit submitted pursuant to subsection (a).

History: L. 1970, ch. 1, § 3; L. 1981, ch. 2, § 6; L. 1986, ch. 1, § 1; L. 1990, ch. 1, § 2; L. 2000, ch. 81, § 8; L. 2003, ch. 94, § 2; L. 2007, ch. 131, § 1; Apr. 26.



1-302b Qualifications for permit to practice; supervisory qualifications; licensees of other states relocating business to Kansas, issuance of certificate and permit, when.

1-302b. Qualifications for permit to practice; supervisory qualifications; licensees of other states relocating business to Kansas, issuance of certificate and permit, when. (a) No applicant who holds a Kansas certificate issued by the board shall receive a permit to practice in this state as a certified public accountant until the applicant submits evidence satisfactory to the board of having completed one year of accounting experience. This experience shall include providing any type of service or advice involving the use of attest or nonattest skills all of which was verified by a certified public accountant holding an active license to practice, meeting requirements prescribed by the board by rule. This experience would be acceptable if it was gained through employment in government, industry, academia or public practice.

(b) Any individual permit holder who is responsible for supervising attest or compilation services and signs or authorizes someone to sign the accountant's report on any attest or compilation service on behalf of the firm, shall meet the experience or competency requirements, as adopted by the board through rules and regulations.

(c) Any individual permit holder who signs or authorizes someone to sign the accountant's report on any attest or compilation service on behalf of the firm, shall meet the experience or competency requirement of subsection (b).

(d) As an alternative to the requirements of subsection (a), an individual with an active license issued by another state who establishes such individual's principal place of business in this state shall request the issuance of both a certificate and a permit to practice from the board prior to establishing such principal place of business. The board may issue both a certificate and permit to such individual who is eligible under the substantial equivalency standard set out in either paragraph (1) or paragraph (2) of subsection (a) of K.S.A. 1-322, and amendments thereto. An application under this section may be made through an appraisal service or similar organization approved by the board. Any individual meeting the requirements set forth in this subsection who is denied a certificate and a permit to practice shall have the opportunity to be heard pursuant to the Kansas administrative procedures act.

History: L. 1970, ch. 1, § 4; L. 1981, ch. 2, § 7; L. 1995, ch. 152, § 2; L. 2000, ch. 81, § 9; L. 2001, ch. 120, § 1; L. 2007, ch. 97, § 1; L. 2009, ch. 38, § 4; Apr. 2.



1-304 Frequency of examinations; rules and regulations governing examination process; contractual authority of board.

1-304. Frequency of examinations; rules and regulations governing examination process; contractual authority of board. (a) Each examination provided for by this act shall take place as often as may be necessary in the opinion of the board, but not less frequently than once each year.

(b) After considering the need for uniformity with other states, the board may prescribe, by rule and regulation, the examination process, including but not limited to, the administration of the examination, application process, methods of grading, credit and determining a passing grade.

(c) The board may contract with third parties to perform administrative services with respect to the examination.

History: L. 1951, ch. 1, § 8; L. 1981, ch. 2, § 8; L. 1997, ch. 100, § 4; L. 2003, ch. 94, § 3; L. 2007, ch. 97, § 2; Apr. 19.



1-307 Reciprocity; waiver of examination; conditions; requirements.

1-307. Reciprocity; waiver of examination; conditions; requirements. (a) The board, in its discretion, may waive the examination of and may issue a certificate to a holder of a certificate as a "certified public accountant" issued under the laws of any state upon a showing that:

(1) The applicant passed the examination required for issuance of the applicant's certificate with grades that would have been passing grades at the time in this state; and the applicant (A) meets all current requirements in this state for the issuance of a certificate at the time application is made, (B) at the time of the issuance of the applicant's certificate in the other state, met all such requirements then applicable in this state, (C) had four years' of experience of the type described in subsection (a) of K.S.A. 1-302b, and amendments thereto, after passing the examination upon which the applicant's certificate was based and within the 10 years immediately preceding the application; or

(2) the applicant meets the substantial equivalency standard set out in either paragraph (1) or paragraph (2) of subsection (a) of K.S.A. 1-322, and amendments thereto.

(b) The board shall issue a certificate to a holder of a foreign designation, granted in a foreign country entitling the holder thereof to engage in the practice of certified public accountancy, provided that:

(1) The foreign authority which granted the designation makes similar provision to allow a person who holds a valid certificate issued by this state to obtain such foreign authority's comparable designation;

(2) the foreign designation: (A) Was duly issued by a foreign authority that regulates the practice of certified public accountancy and the foreign designation has not expired or been revoked or suspended; (B) entitles the holder to issue reports upon financial statements; and (C) was issued upon the basis of educational, examination and experience requirements established by the foreign authority or by law;

(3) the applicant: (A) Received the designation, based on educational and examination standards substantially equivalent to those in effect in this state at the time the foreign designation was granted; (B) completed an experience requirement, substantially equivalent to the requirement set out in K.S.A. 1-302b, and amendments thereto, in the jurisdiction which granted the foreign designation; and (C) passed a uniform qualifying examination in national standards and an examination on the laws, regulations and code of ethical conduct in effect in this state acceptable to the board; and

(4) the applicant shall in the application list all jurisdictions, foreign and domestic, in which the applicant has applied for or holds a designation to practice public accountancy.

Each holder of a certificate issued under this subsection shall notify the board in writing, within 30 days after its occurrence, of any issuance, denial, revocation or suspension of a designation or commencement of a disciplinary or enforcement action by any jurisdiction. The board has the sole authority to interpret the application of the provisions of this subsection.

History: L. 1951, ch. 1, § 11; L. 1981, ch. 2, § 10; L. 1990, ch. 1, § 3; L. 1995, ch. 152, § 3; L. 2000, ch. 81, § 10; L. 2009, ch. 38, § 5; Apr. 2.



1-308 Firms authorized to practice; annual registration; fee; partner, shareholder and member requirements; designation of responsible permit holder; firm name; notification of board upon changes; mandatory registration; prohibitions.

1-308. Firms authorized to practice; annual registration; fee; partner, shareholder and member requirements; designation of responsible permit holder; firm name; notification of board upon changes; mandatory registration; prohibitions. (a) Unless exempt from registration pursuant to this section, a firm may engage in the practice of certified public accountancy in this state only if the firm registers with the board, complies with requirements established by rules and regulations adopted by the board for such registration, and meets the following requirements:

(1) At least one general partner, shareholder or member thereof must be a certified public accountant holding a valid permit to practice from this state or a practice privilege under subsection (a) of K.S.A. 1-322, and amendments thereto;

(2) each partner, shareholder or member who is a certified public accountant and whose principal place of business is in this state and who is personally engaged within this state in a practice of certified public accounting must be a certified public accountant of this state holding a valid permit to practice;

(3) each partner, shareholder or member who is a certified public accountant thereof must be a certified public accountant in some state in good standing;

(4) each resident manager in charge of an office of the firm in this state must be a certified public accountant of this state holding a valid permit to practice; and

(5) at least a simple majority of the ownership of the firm, in the terms of equity capital and voting rights of all partners, shareholders or members, belongs to the holders of valid licenses to practice as certified public accountants in some state. All nonlicensee owners must be of good moral character and must be natural persons actively participating in the business of the firm or actively participating in the business of entities, such as partnerships, corporations or other business associations, that are affiliated with the firm. Although firms may include nonlicensee owners there shall be at least one certified public accountant who has ultimate responsibility for all the services provided by the firm and, the firm and its ownership must comply with rules and regulations promulgated by the board. Any firm which is denied registration pursuant to this section shall be entitled to notice and an opportunity to be heard pursuant to the Kansas administrative procedures act.

(b) Notwithstanding any other provision of Kansas law, the following must be registered by the board:

(1) Any firm with an office in this state which practices certified public accountancy; and

(2) any firm that does not have an office in this state but performs or offers to perform attest services described in subsection (d) of K.S.A. 1-321, and amendments thereto, for a client having its home office in this state.

(c) A firm which is not subject to subsection (b) may perform or offer to perform services described in subsection (s) of K.S.A. 1-321, and amendments thereto, and may use the "certified public accountant," "CPA" or "CPA firm" without registering with the board only if:

(1) The individuals performing such services on behalf of the firm have the qualifications described in subsections (b) and (c) of K.S.A. 1-302b, and amendments thereto;

(2) it performs such services through an individual with practice privileges under K.S.A. 1-322, and amendments thereto; and

(3) it can lawfully perform such services in the state where such individuals with practice privileges have their principal place of business.

(d) An individual who has practice privileges under subsection (a) of K.S.A. 1-322, and amendments thereto, who performs or offers to perform services for which a firm registration is required under this section shall not be required to obtain a certificate or permit under K.S.A. 1-310, and amendments thereto.

(e) Nothing in this section shall prohibit a professional corporation from practicing in partnership with one or more professional corporations or individuals and being registered with the board as a partnership under this section.

(f) The term "resident" as used in this section, shall include a person engaged in practice as a certified public accountant in this state, who spends all or the greater part of such person's time during business hours in this state, but who resides in another state.

(g) Each firm required to register under this section shall register prior to engaging in the practice of certified public accountancy in this state and shall renew the firm's registration by December 31 of each year. Each firm shall designate a permit holder of this state, or in the case of a firm which must register pursuant to paragraph (2) of subsection (b) a licensee of another state who meets the requirements set out in subsection (a) of K.S.A. 1-322, and amendments thereto, who is responsible for the proper registration of the firm and shall identify that individual to the board by affidavit of a general partner, manager or officer of the firm. A fee may be charged for the registration of a firm.

(h) A firm that is not registered in accordance with this section or not exempt from registration under subsection (c) shall not use the words "certified public accountants" or the abbreviation CPA in connection with its name. Notification shall be given the board, within one month, after the admission or withdrawal of a partner, shareholder or member from any registered firm. Firms which fall out of compliance with the provisions of this section due to changes in firm ownership or personnel shall take corrective action to bring the firm back into compliance as quickly as possible. The board may grant a reasonable period of time for a firm to take such corrective action. Failure to bring the firm back into compliance within a reasonable period as determined by the board will result in the suspension or revocation of the firm permit.

(i) Any firm prohibited from practicing certified public accountancy in this state, as a result of having a firm registration revoked or suspended by the board, shall not practice under subsection (c) without first obtaining the approval of the board.

History: L. 1951, ch. 1, § 12; L. 1981, ch. 3, § 1; L. 1987, ch. 2, § 4; L. 1995, ch. 152, § 4; L. 2000, ch. 81, § 11; L. 2007, ch. 97, § 3; L. 2009, ch. 38, § 6; L. 2011, ch. 38, § 1; July 1.



1-310 Permit to practice; to whom issued; expiration; renewal; continuing education requirements; reinstatement upon failure to renew.

1-310. Permit to practice; to whom issued; expiration; renewal; continuing education requirements; reinstatement upon failure to renew. (a) Permits to engage in the practice of certified public accountancy in this state shall be issued by the board to persons who have met the requirements under K.S.A. 1-302b, and amendments thereto.

(b) Each holder of a Kansas certificate, which is numbered with an odd number, who is qualified under K.S.A. 1-302b, and amendments thereto, shall have a permit to practice issued or renewed on a biennial basis which shall expire on the next July 1 which occurs after the date the permit was issued or renewed and which occurs in an odd-numbered year.

(c) Each holder of a Kansas certificate, which is numbered with an even number, who is qualified under K.S.A. 1-302b, and amendments thereto, shall have a permit to practice issued or renewed on a biennial basis which shall expire on the next July 1 which occurs after the date the permit was issued or renewed and which occurs in an even-numbered year.

(d) A person may renew a permit within 12 months of its expiration date if such person submits a complete and sufficient renewal application together with the fee prescribed by K.S.A. 1-301, and amendments thereto.

(e) As a condition for renewal of a permit to practice, the board may require all permit holders to furnish with such applicant's renewal application, evidence of participation in continuing education in accounting, auditing, or related areas of at least 80 hours during the two-year period for renewal unless the board waives all or a portion of the continuing education requirements.

(f) The board may exempt from the continuing education requirements an individual who holds a permit from another state if:

(1) The permit holder has a principal place of business located outside the state of Kansas;

(2) the permit holder verifies to the board's satisfaction that such person has met the continuing education requirements of the state in which the principal place of business is located; and

(3) the board considers the continuing education requirements of the state in which the principal place of business is located to be substantially equivalent to those of Kansas.

(g) A person who fails to renew a permit within 12 months after its expiration may apply for reinstatement by making application on a form provided by the board, submitting a reinstatement fee as prescribed by K.S.A. 1-301, and amendments thereto, and submitting proof that such person has obtained 40 hours of qualifying continuing education within the preceding 12 months prior to applying for reinstatement.

History: L. 1951, ch. 1, § 14; L. 1973, ch. 1, § 2; L. 1981, ch. 2, § 11; L. 1993, ch. 103, § 1; L. 1997, ch. 100, § 5; L. 1998, ch. 77, § 1; L. 2000, ch. 81, § 12; L. 2001, ch. 120, § 2; L. 2007, ch. 97, § 4; L. 2009, ch. 38, § 7; Apr. 2.



1-311 Grounds for denial, revocation or suspension of permit, certificate, notification, registration or practice privilege; additional administrative sanctions or remedies; proceedings.

1-311. Grounds for denial, revocation or suspension of permit, certificate, notification, registration or practice privilege; additional administrative sanctions or remedies; proceedings. (a) The board may deny an application for a Kansas certificate, revoke or suspend any certificate issued under the laws of this state, may revoke, suspend or refuse to renew any permit issued under K.S.A. 1-310, and amendments thereto, or may revoke or suspend a practice privilege under K.S.A. 1-322, and amendments thereto, and any notification issued pursuant to K.S.A. 1-322, and amendments thereto, may censure the holder of any such permit, certificate, notification or practice privilege, limit the scope of practice of any permit holder, and may impose an administrative fine not exceeding $5,000, for any one of the following causes:

(1) Fraud, dishonesty or deceit in obtaining a certificate, permit, firm registration, notification or practice privilege;

(2) cancellation, revocation, suspension or refusal to renew a person's authority to practice for disciplinary reasons in any other jurisdiction for any cause;

(3) failure, on the part of a holder of a permit to practice, notification or practice privilege to maintain compliance with the requirements for issuance or renewal of such permit, notification or practice privilege;

(4) revocation or suspension of the right to practice by the PCAOB or any state or federal agency;

(5) dishonesty, fraud or gross negligence in the practice of certified public accountancy;

(6) failure to comply with applicable federal or state requirements regarding the timely filing of the person's personal tax returns, the tax returns of the person's firm or the timely remittance of payroll and other taxes collected on behalf of others;

(7) violation of any provision of this act or rule and regulation of the board except for a violation of a rule of professional conduct;

(8) willful violation of a rule of professional conduct;

(9) violation of any order of the board;

(10) conviction of any felony, or of any crime an element of which is dishonesty, deceit or fraud, under the laws of the United States, of Kansas or of any other state, if the acts involved would have constituted a crime under the laws of Kansas;

(11) performance of any fraudulent act while holding a Kansas certificate;

(12) making any false or misleading statement or verification, in support of an application for a certificate, permit, notification or firm registration filed by another;

(13) failure to establish timely compliance with peer review pursuant to K.S.A. 1-501, and amendments thereto; and

(14) any conduct reflecting adversely on a person's fitness to practice certified public accountancy.

(b) In lieu of or in addition to any remedy specifically provided in subsection (a), the board may require of a permit holder satisfactory completion of such continuing education programs as the board may specify.

(c) All administrative proceedings pursuant to this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act and the Kansas judicial review act.

History: L. 1951, ch. 1, § 15; L. 1970, ch. 1, § 5; L. 1981, ch. 2, § 12; L. 1984, ch. 313, § 42; L. 1989, ch. 1, § 3; L. 1993, ch. 103, § 2; L. 1995, ch. 152, § 5; L. 2000, ch. 81, § 13; L. 2001, ch. 120, § 3; L. 2007, ch. 97, § 5; L. 2009, ch. 38, § 8; L. 2010, ch. 17, § 1; July 1.



1-312 Grounds for denial, revocation or suspension of firm's registration; other administrative remedies.

1-312. Grounds for denial, revocation or suspension of firm's registration; other administrative remedies. (a) Except as provided in subsection (b), the board may deny an application to register a firm, revoke or suspend a firm's registration, censure a firm, limit the scope of practice of a firm or impose such remedial action as it deems necessary to protect the public interest, or both, and impose an administrative fine not exceeding $5,000 for any one of the following causes:

(1) Failure to meet the requirements of K.S.A. 1-308, and amendments thereto;

(2) fraud, dishonesty or deceit in obtaining a registration;

(3) revocation or suspension of a firm's right to practice by the PCAOB or any state or federal agency;

(4) dishonesty, fraud or gross negligence in the practice of certified public accountancy;

(5) violation of any provision of chapter 1 of the Kansas Statutes Annotated and rules and regulations promulgated by the board except for a violation of a rule of professional conduct;

(6) willful violation of a rule of professional conduct;

(7) violation of any order of the board;

(8) cancellation, revocation, suspension or refusal to renew the authority of a firm to practice certified public accountancy in any other state;

(9) conviction of any felony, or of any crime an element of which is dishonesty, deceit or fraud, under the laws of the United States, of Kansas or of any other state, if the acts involved would have constituted a crime under the laws of Kansas; or

(10) failure to establish timely compliance with peer review pursuant to K.S.A. 1-501, and amendments thereto;

(b) In actions arising under peer review for reports modified for matters relating to attest services, the board may take such remedial action as it deems necessary to protect the public interest. However, the board may not limit the scope of practice of attest services of a firm or limit the scope of practice of attest services of any permit holder under K.S.A. 1-311, and amendments thereto, for failure to comply with generally accepted accounting principles, generally accepted auditing standards and other similarly recognized authoritative technical standards unless:

(1) The firm has received at least two modified peer review reports during 12 consecutive years relating to attest services and the board finds that the firm has exhibited a course of conduct that reflects a pattern of noncompliance with applicable professional standards and practices; or

(2) the firm has failed to abide by remedial measures required by a peer review committee or the board.

(c) Nothing in subsection (b) shall be construed to preclude the board from: Limiting the scope of practice of attest services of a firm or limiting the scope of practice of attest services of a permit holder under K.S.A. 1-311, and amendments thereto; or taking such remedial action as the board deems necessary to protect the public interest, after the board's review of an adverse peer review report based on matters relating to attest services if the board determines that the firm failed to comply with generally accepted accounting principles, generally accepted auditing standards and other similarly recognized authoritative technical standards.

(d) After considering AICPA standards on peer review, the board may define, by rules and regulations, the terms "modified" and "adverse."

(e) At the time of suspension or revocation of a firm's registration, the board may suspend or revoke the permit to practice of a member, shareholder or partner of a firm if the permit holder is the only Kansas member, shareholder or partner of the firm. The permit shall be reinstated upon reinstatement of the firm's registration.

(f) All administrative proceedings pursuant to this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act and the Kansas judicial review act.

(g) The board shall not have the power to assess fines under this section if a fine has been assessed for the same or similar violation under the provisions of subsection (a) of K.S.A. 1-311, and amendments thereto.

History: L. 1951, ch. 1, § 16; L. 1981, ch. 3, § 2; L. 1984, ch. 313, § 43; L. 1995, ch. 152, § 6; L. 2001, ch. 120, § 4; L. 2007, ch. 97, § 6; L. 2009, ch. 38, § 9; L. 2010, ch. 17, § 2; July 1.



1-315 Reissuance of revoked or suspended certificate, registration or permit; reinstatement of practice privilege.

1-315. Reissuance of revoked or suspended certificate, registration or permit; reinstatement of practice privilege. The board may reissue the Kansas certificate of any person whose Kansas certificate has been revoked, or may permit the reregistration of any firm whose registration has been revoked, may reinstate the practice privilege of any out-of-state certified public accountant whose privileges had been revoked or may reissue or modify the suspension of any permit to practice as a certified public accountant which has been revoked or suspended.

History: L. 1951, ch. 1, § 19; L. 1981, ch. 2, § 13; L. 1987, ch. 2, § 5; L. 1995, ch. 152, § 7; L. 2009, ch. 38, § 10; Apr. 2.



1-316 Unlawful acts; penalty.

1-316. Unlawful acts; penalty. (a) It is unlawful for any person to practice certified public accountancy unless the person holds a Kansas certificate and a valid permit to practice issued by the board pursuant to K.S.A. 1-310, and amendments thereto, or is entitled to practice pursuant to K.S.A 1-322, and amendments thereto.

(b) It is unlawful for any firm to practice certified public accountancy as a certified public accounting firm or CPA firm unless the firm is registered with the board pursuant to K.S.A. 1-308, and amendments thereto, or meets the requirements to be exempt from such registration.

(c) It is unlawful for any person, except the holder of a valid certificate or practice privilege pursuant to K.S.A. 1-322, and amendments thereto, to use or assume the title "certified public accountant" or to use the abbreviation CPA or any other title, designation, words, letters, abbreviation, sign, card or device likely to be confused with "certified public accountant." The use of the term "public accountant" without the word "certified" shall not be interpreted as implying that one is a certified public accountant.

(d) Except as provided by this subsection, no person holding a permit or practice privilege or a firm holding a registration under this act or meeting the requirements to be exempt from such registration shall use a professional or firm name or designation that is misleading as to: (1) The legal form of the firm; (2) the persons who are partners, officers, members, managers or shareholders of the firm; or (3) any other matter. The names of one or more former partners, members or shareholders may be included in the name of a firm or its successor unless the firm becomes a sole proprietorship because of the death or withdrawal of all other partners, officers, members or shareholders. The use of a fictitious name by a firm is permissible if the fictitious name is registered with the board and is not otherwise misleading. The name of a firm may not include the name of an individual who is neither a present nor a past partner, member or shareholder of the firm or its predecessor. The name of the firm may not include the name of an individual who is not a certified public accountant.

(e) It is unlawful for any person, except the holder of a Kansas permit to practice or practice privilege pursuant to K.S.A. 1-322, and amendments thereto, or a valid Kansas firm registration, to issue a report with regard to any attest or compilation service under standards adopted by the board. A reference in a report to auditing standards generally accepted in the United States of America is deemed to be a reference to standards adopted by the board. The practice of public accountancy by persons not required to hold a permit to practice, including public accountants, is not prohibited or regulated by the provisions of this act, except for the provisions of this section, K.S.A. 1-308, 1-318 and 1-319, and amendments thereto. The title "enrolled agent" may only be used by individuals so designated by the federal internal revenue service.

(f) Any person who violates any provision of this section shall be guilty of a misdemeanor, and upon conviction thereof, shall be subject to a fine of not more than $5,000, or to imprisonment for not more than one year, or by both such fine and imprisonment.

History: L. 1951, ch. 1, § 20; L. 1981, ch. 2, § 14; L. 1987, ch. 2, § 6; L. 1989, ch. 1, § 4; L. 1995, ch. 152, § 8; L. 1999, ch. 43, § 1; L. 2000, ch. 81, § 14; L. 2007, ch. 97, § 7; L. 2009, ch. 38, § 11; Apr. 2.



1-318 Enjoining unlawful acts.

1-318. Enjoining unlawful acts. Whenever in the judgment of the board any person or firm, or both, has engaged, or is about to engage, in any acts or practices which constitute, or will constitute, a violation of K.S.A. 1-316, and amendments thereto, or any valid rules and regulations of the board, the board may make application to the appropriate court for an order enjoining such acts or practices, and upon a showing by the board that such person or firm, or both, has engaged, or is about to engage, in any such acts or practices, an injunction, restraining order, or such other order as may be appropriate shall be granted by such court without bond.

History: L. 1951, ch. 1, § 22; L. 1989, ch. 1, § 6; L. 1995, ch. 152, § 9; L. 2007, ch. 97, § 8; Apr. 19.



1-319 Acts constituting prima facie evidence for injunction.

1-319. Acts constituting prima facie evidence for injunction. (a) The display or assertion in any media form or public communication of a person's name in conjunction with the words "certified public accountant" or any abbreviation thereof shall be prima facie evidence in any action for an injunction brought under K.S.A. 1-318, and amendments thereto, that the person whose name is so displayed or asserted caused or procured the display or assertion and that such person is holding such person out to be the holder of a certificate or the holder of a permit to practice issued under K.S.A. 1-310, and amendments thereto.

(b) In any action under K.S.A. 1-318, and amendments thereto, evidence of the commission of a single act prohibited by this act or the act of which this section is amendatory shall be sufficient to justify an injunction without evidence of a general course of conduct.

History: L. 1951, ch. 1, § 23; L. 1981, ch. 2, § 15; L. 1989, ch. 1, § 7; L. 1995, ch. 152, § 10; L. 2000, ch. 81, § 15; L. 2007, ch. 97, § 9; Apr. 19.



1-321 Definitions.

1-321. Definitions. When used in chapter 1 of the Kansas Statutes Annotated, and amendments thereto, the following terms shall have the meanings indicated:

(a) "Actively participate" means participation that is continuous as one's primary occupation.

(b) "Affiliated entity" means one that provides services to the CPA firm or provides services to the public that are complementary to those provided by the CPA firm.

(c) "AICPA" means the American institute of certified public accountants.

(d) "Attest" means providing the following financial statement services:

(1) Any audit or other engagement to be performed in accordance with the statements on auditing standards (SAS);

(2) any audit to be performed in accordance with the Kansas municipal audit guide;

(3) any review of a financial statement to be performed in accordance with the statements on standards for accounting and review services (SSARS);

(4) any engagement, except a compilation, to be performed in accordance with the statements on standards for attestation engagements (SSAE); and

(5) any engagement to be performed in accordance with the standards of the PCAOB.

(e) "Board" means the Kansas board of accountancy established under K.S.A. 1-201, and amendments thereto.

(f) "Certificate" means a certificate as a certified public accountant issued under K.S.A. 1-302, and amendments thereto, or a certificate as a certified public accountant issued after examination under the law of any other state.

(g) "Client" means a person or entity that agrees with a permit holder to receive any professional service.

(h) "Compilation" means providing a service to be performed in accordance with the statements on standards for accounting and review services (SSARS) or the statements on standards for attestation engagements (SSAE) the objective of which is to present in the form of financial statements, information that is the representation of management or owners, or both, without undertaking to express any assurance on the statements.

(i) "Directed" means the location to which the engagement letter is sent.

(j) "Equity capital" means: (1) Capital stock, capital accounts, capital contributions or undistributed earnings of a registered firm as referred to in K.S.A. 1-308, and amendments thereto; and (2) loans and advances to a registered firm made or held by its owners. "Equity capital" does not include an interest in bonuses, profit sharing plans, defined benefit plans or loans to a registered firm from banks, financial institutions or other third parties that do not actively participate in such registered firm.

(k) "Firm" means:

(1) An individual who operates as a sole practitioner and who issues reports subject to peer review; or

(2) any business organization including, but not limited to, a general partnership, limited liability partnership, general corporation, professional corporation or limited liability company.

(l) "Good moral character" means lack of a history of professional dishonesty or other felonious acts.

(m) "Home office" means the location specified by the client as the address to which a service described in subsection (d) of K.S.A. 1-322, and amendments thereto, is directed.

(n) "Active license" means a certificate or a permit to practice issued by another state that is currently in force and authorizes the holder to practice certified public accountancy.

(o) "Licensee" means the holder of a certificate or a permit to practice issued by this state or another state.

(p) "Manager" means a manager of a limited liability company.

(q) "Member" means a member of a limited liability company.

(r) "NASBA" means the national association of state boards of accountancy.

(s) "Nonattest" means providing the following services:

(1) The preparation of tax returns and providing advice on tax matters;

(2) the preparation of any compilation;

(3) management advisory, consulting, litigation support and assurance services, except for attest services;

(4) financial planning;

(5) valuation services; and

(6) any other financial service not included in the statements on auditing standards, the statements on standards for accounting and review services, the standards for attestation engagements as developed by the American institute of certified public accountants or as defined by the board.

(t) "PCAOB" means the public company accounting oversight board created by the Sarbanes-Oxley act of 2002.

(u) "Practice of certified public accountancy" means performing or offering to perform attest or nonattest services for the public while using the designation "certified public accountant" or CPA in conjunction with such services.

(v) "Practice of public accountancy" means performing or offering to perform attest or nonattest services for the public by a person not required to have a permit to practice or a firm not required to register with the board.

(w) "Principal place of business" means the office location designated by the licensee for purposes of substantial equivalency and reciprocity.

(x) "Professional" means arising out of or related to the specialized knowledge or skills associated with CPAs.

(y) "Report," when used with reference to financial statements, means an opinion, report or other form of language that states or implies assurance as the reliability of any financial statements and that also includes or is accompanied by any statement or implication that the person or firm issuing it has special knowledge or competence in accounting or auditing. Such a statement or implication of special knowledge or competence may arise from use, by the issuer of the report, of names or titles indicating that the person or firm is an accountant or auditor or from the language of the report itself. The term report includes any form of language which disclaims an opinion when such form of language is conventionally understood to imply any positive assurance as to the reliability of the financial statements referred to or special competence on the part of the person or firm issuing such language; and it includes any other form of language that is conventionally understood to imply such assurance or such special knowledge or competence.

(z) "Rule" means any rule or regulation adopted by the board.

(aa) "State" means any state of the United States, the District of Columbia, Puerto Rico, the U.S. Virgin Islands and Guam; except that "this state" means the state of Kansas.

(bb) "Substantial equivalency" is a determination by the board of accountancy or its designee that the education, examination and experience requirements contained in the statutes and administrative rules of another jurisdiction are comparable to, or exceed the education, examination and experience requirements contained in the uniform accountancy act or that an individual CPA's education, examination and experience qualifications are comparable to or exceed the education, examination and experience requirements contained in the uniform accountancy act. In ascertaining substantial equivalency as used in this act, the board shall take into account the qualifications without regard to the sequence in which experience, education or examination requirements were attained.

(cc) "Uniform accountancy act" means model legislation issued by the AICPA and NASBA in existence on July 1, 2007.

History: L. 2000, ch. 81, § 1; L. 2001, ch. 120, § 5; L. 2007, ch. 97, § 10; L. 2009, ch. 38, § 12; Apr. 2.



1-322 Practice privilege; requirements; conditions; disciplinary actions.

1-322. Practice privilege; requirements; conditions; disciplinary actions. (a) (1) An individual whose principal place of business is not in this state having an active license to practice certified public accountancy from any state which the board or its designee has verified to be in substantial equivalence with the CPA licensure requirements of the uniform accountancy act shall be presumed to have qualifications substantially equivalent to this state's requirements and may be granted all the privileges of permit holders of this state without the need to obtain a permit issued under K.S.A. 1-310, and amendments thereto; or

(2) an individual whose principal place of business is not in this state having an active license to practice certified public accountancy from any state which the board or its designee has not verified to be in substantial equivalency with the CPA licensure requirements of the uniform accountancy act shall be presumed to have qualifications substantially equivalent to this state's requirements and may be granted all the privileges of permit holders of this state without the need to obtain a permit to practice issued under K.S.A. 1-310, and amendments thereto, if such individuals certified public accountancy qualifications are substantially equivalent to the following requirements:

(A) Have at least 150 semester hours of college education, including a baccalaureate or higher academic degree, with a concentration in accounting as defined by the home licensing jurisdiction, from a college or university;

(B) obtains credit for passing each of the four test sections of the uniform certified public accountant examination; and

(C) possess at least one year of experience including service or advice involving the use of accounting, attest, compilation, management advisory, financial advisory, tax or consulting skills, all of which were verified by a certified public accountant holding an active license to practice.

Any individual who has passed the uniform certified public accountant examination and holds a valid license to practice certified public accountancy issued by another state prior to January 1, 2012, may be exempt from the education requirement in subparagraph (A) of paragraph (2) of subsection (a) for the purposes of this section.

(b) Individuals seeking to practice certified public accountancy in Kansas pursuant to subsection (a) shall notify the board prior to commencing practice in this state. Such individuals shall have a reasonable amount of time from the date of such notification to the board to complete an application of notification provided by the board and shall renew such notification on a biennial basis. The board may enact rules and regulations governing notification and renewal. Notwithstanding any other provision of law, an individual who offers or renders professional services on or after November 1, 2009, whether in person, by mail, telephone or electronic means, and possesses the qualifications set forth in paragraph (1) or (2) of subsection (a) shall be granted practice privileges in this state and no notice, fee or other submission shall be provided by any such individual. Permits issued pursuant to this section prior to November 1, 2009, shall continue in effect until the expiration date of the permit.

(c) The board may charge a fee for such notification and a renewal of such notification pursuant to K.S.A. 1-301, and amendments thereto.

(d) Any licensee of another state exercising the privilege afforded under subsection (b) and the firm which employs that licensee hereby simultaneously consent, as a condition of the grant of this privilege:

(1) To the personal and subject matter jurisdiction of this board;

(2) to the appointment of the state regulatory body which issued their licenses as the agent upon whom process may be served in any action or proceeding by the Kansas board against the licensee;

(3) to cease offering or rendering professional services in this state individually and on behalf of the firm in the event that the license from the state of the individual's principal place of business is no longer valid; and

(4) to comply with this act and the board's rules and regulations.

(e) An individual who has been granted practice privileges under this section who, for any client having its home office in this state, performs any of the following services: (1) Any audit or other engagement to be performed in accordance with the statements on auditing standards (SAS); (2) any audit to be performed in accordance with the Kansas municipal audit guide; (3) any review of a financial statement to be performed in accordance with the statements on standards for accounting and review services (SSARS); (4) any engagement, except a compilation, to be performed in accordance with the statements on standards for attestation engagements (SSAE); and (5) any engagement to be performed in accordance with the standards of the PCAOB; may only do so through a firm which has registered pursuant to K.S.A. 1-308, and amendments thereto.

(f) Any individual prohibited from practicing certified public accountancy in this state, as a result of having a permit, certificate or practice privilege revoked or suspended by the board, shall not be granted practice privileges under this section without first obtaining the approval of the board.

(g) A holder of a permit to practice issued by this state offering or rendering services or using a CPA title in another state may be subject to disciplinary action in this state for an act committed in another state for which the permit holder would be subject to discipline for an act committed in the other state. The board shall investigate any complaint made by the board of accountancy of another state.

History: L. 2000, ch. 81, § 2; L. 2009, ch. 38, § 13; Apr. 2.






Article 4 GENERAL PROVISIONS

1-401 Certified public accountants; ownership of working papers; client communications, privileged, exception; availability of documents and information for peer reviews and board investigations.

1-401. Certified public accountants; ownership of working papers; client communications, privileged, exception; availability of documents and information for peer reviews and board investigations. (a) Except as otherwise provided in this section, all statements, records, schedules and memoranda, commonly known as working papers, made by a certified public accountant, or by any employee of a certified public accountant, incident to, or in the course of professional service to clients by such certified public accountant, except reports delivered to a client by such certified public accountant, shall be and remain the property of such certified public accountant in the absence of a written agreement between the certified public accountant and the client to the contrary.

(b) No certified public accountant shall be examined through judicial process or proceedings without the consent of the client as to any communication made by the client to the certified public accountant in person or through the media of books of account and financial records, or as to advice, reports or working papers given or made thereon in the course of professional employment, nor shall a secretary, stenographer, clerk or assistant of a certified public accountant be examined without the consent of the client concerned, concerning any fact the knowledge of which any such person has acquired in such capacity or relationship with the certified public accountant. Nothing in this section shall be construed as limiting the authority of this state or of the United States or any agency of this state or of the United States to subpoena books of account, financial records, reports or working papers or other documents and use such information in connection with any investigation, public hearing or court proceeding. This privilege shall not exist when any such communication is material to the defense of an action against a certified public accountant and as otherwise provided by this section.

(c) Nothing in subsection (a) shall prohibit a certified public accountant, or any employee of a certified public accountant, from disclosing any data to any other certified public accountant, or anyone employed by a certified public accountant in connection with peer reviews of such certified public accountant's accounting and auditing practice. Nothing in subsection (a) shall prohibit the board of accountancy from securing working papers in connection with any investigation authorized under law. Nothing in subsection (b) shall prohibit a certified public accountant or anyone employed by a certified public accountant from disclosing any data to any other certified public accountant or anyone employed by a certified public accountant in connection with peer reviews of such certified public accountant's accounting and auditing practice nor shall such disclosure waive the privilege. Persons conducting such peer reviews shall be subject to the same duty of confidentiality in regard to such data as is applicable to certified public accountants under this section.

(d) As used in this section, "certified public accountant" means a person who holds a permit from the board of accountancy to engage in practice as a certified public accountant in this state.

History: L. 1981, ch. 1, § 1; L. 1992, ch. 241, § 1; May 21.



1-402 Liability for professional negligence; restrictions.

1-402. Liability for professional negligence; restrictions. No person, proprietorship, partnership or registered firm authorized to practice as a certified public accountant pursuant to article 3 of chapter 1 of the Kansas Statutes Annotated, or any employee, agent, partner, officer, shareholder or member thereof, shall be liable to any person or entity for civil damages resulting from acts, omissions, decisions or other conduct amounting to negligence in the rendition of professional accounting services unless:

(a) The plaintiff directly engaged such person, proprietorship or registered firm to perform the professional accounting services; or

(b) (1) the defendant knew at the time of the engagement or the defendant and the client mutually agreed after the time of the engagement that the professional accounting services rendered the client would be made available to the plaintiff, who was identified in writing to the defendant; and (2) the defendant knew that the plaintiff intended to rely upon the professional accounting services rendered the client in connection with specified transactions described in writing.

History: L. 1987, ch. 1, § 1; L. 1995, ch. 152, § 11; July 1.



1-403 Same; effect on common law.

1-403. Same; effect on common law. The provisions of this act are not intended to alter or modify existing common law rules of liability except as otherwise stated herein.

History: L. 1987, ch. 1, § 2; July 1.






Article 5 QUALITY REVIEW OR PEER REVIEW PROGRAM

1-501 Peer review; firm registration; board oversight; waivers; privileged information; closed sessions of the board; immunity.

1-501. Peer review; firm registration; board oversight; waivers; privileged information; closed sessions of the board; immunity. (a) The board may require as a condition for renewal of a firm registration that a firm that provides attest services undergo a peer review and submit evidence of such so that the board may determine the degree of the firm's compliance with generally accepted accounting principles, generally accepted auditing standards and other similarly recognized authoritative technical standards. The reviews shall occur at least once every three years with the cost of such review to be borne by the firm.

(b) Upon the issuance of the first report subject to peer review, a firm shall immediately notify the board on a form provided by the board; register as a firm in compliance with K.S.A. 1-308, and amendments thereto; and provide a peer review letter of completion to the board within 18 months after the date on which the report subject to peer review was issued.

(c) A firm's completion of a peer review program endorsed or supported by the AICPA or other substantially similar programs shall satisfy the requirements of this section. The board shall provide for oversight of these programs by adoption of rules and regulations.

(d) A firm may request in writing upon forms provided by the board, a waiver from the review requirement. The board may grant a waiver if the firm does not perform or has not performed any attest services during the twelve-month period preceding the date of application or for good cause as determined by the board.

A firm granted a waiver on the basis that the firm does not perform or intend to perform attest services shall immediately notify the board if the firm engages in such practice and thus becomes subject to the review.

(e) Except as provided by K.S.A. 60-437, and amendments thereto, and subsections (f) and (h) of this section, any reports, statements, memoranda, transcripts, findings, records, or working papers prepared and any opinions formulated, in connection with any peer review shall be privileged and shall not be subject to discovery, subpoena or other means of legal compulsion for their release to any person or entity or be admissible in evidence in any judicial or administrative proceeding, except that such privilege shall not exist when the material in question is involved in a dispute between a reviewer and the person or firm being reviewed.

(f) Nothing in subsection (e) shall limit the authority of the board to require a person whose work is the subject of a peer review or a firm to provide a copy of an adverse or modified peer review report and any responses to report deficiencies from the person or firm and any document identifying follow-up requirements for the purpose of determining the person's or firm's compliance with generally accepted accounting principles, generally accepted auditing standards and other similarly recognized authoritative technical standards, provided however, the board may not request or require a person or firm subject to a peer review to provide a peer review report or any other document contained in this section unless the peer review report has been accepted by a report acceptance committee under the peer review program after December 31, 2001.

(g) After considering AICPA standards on peer review, the board may define, by rules and regulations, the terms "modified" and "adverse."

(h) In any proceeding before the board in which discussion or admission into evidence of peer review report documents identified in subsection (f) is proposed, the board or presiding officer shall conduct that portion of the proceeding in closed session. In closing a portion of such proceeding, the board or presiding officer may exclude any person from the proceeding except the person whose work is the subject of peer review, members of the permit holder's firm, the attorneys representing the parties, the board's attorneys, necessary witnesses and a court reporter. The board or presiding officer shall make the portions of the agency record in which such documents are disclosed subject to a protective order prohibiting further disclosure. Documents that are privileged under subsection (e) and that are considered during a closed proceeding shall not be subject to discovery, subpoena or other means of legal compulsion for their release to any person or entity. No person in attendance at a closed portion of such proceeding shall at a subsequent civil, criminal or administrative hearing, be required to testify regarding the existence or content of a document privileged under subsection (e) which was disclosed in a closed portion of a proceeding, nor shall such testimony be admitted into evidence in any subsequent civil, criminal or administrative hearing. All other evidence shall be presented as part of the proceeding in an open meeting. Offering any testimony or records in the open portion of a proceeding shall not be deemed a waiver of the peer review privilege created in subsection (e).

(i) No person who participates in the conduct of any peer review within the scope of this section shall be liable in damages to any person for any action taken or recommendation made in connection with the peer review process.

History: L. 1987, ch. 2, § 1; L. 1990, ch. 2, § 1; L. 1993, ch. 103, § 3; L. 2001, ch. 120, § 6; L. 2007, ch. 97, § 11; L. 2009, ch. 38, § 14; Apr. 2.









Chapter 2 AGRICULTURE

Article 1 STATE AND OTHER AGRICULTURAL SOCIETIES AND FAIRS

2-125 Definitions.

2-125. Definitions. (a) As used in this act, "fair association" or "association" means a county fair incorporated as provided in this act; "agricultural societies" means other associations of citizens organized for the promotion of agriculture and kindred subjects; "fair" means a bona fide exhibition designed to promote education, and to encourage improvement in agriculture, horticulture, livestock, poultry, dairy products, liberal arts, mechanical fabrics, fine arts, domestic economy, and 4-H club activities by offering premiums and rewards for the best exhibits thereof; subject to the provisions of subsection (b), "fairground" means a plot of land of not less than 10 acres owned or leased by a fair association or county and used by the association or county primarily for fair purposes.

(b) The limitation in subsection (a) relating to the acreage required for a plot of land defined as a fairground does not apply to plots of land owned or leased and used for fair purposes by fair associations located in counties designated in subsection (b)(1) of K.S.A. 2-127, as amended.

History: L. 1929, ch. 1, § 1; L. 1981, ch. 5, § 1; July 1.



2-126 Purposes.

2-126. Purposes. A county fair association may be organized and incorporated in each county of the state for the purpose of holding an annual fair and giving such public exhibitions and entertainments as its board of directors may determine to be for the improvement of the county and its citizens.

History: L. 1929, ch. 1, § 2; May 28.



2-127 Organization of association; recognition, number.

2-127. Organization of association; recognition, number. (a) To become a county fair association, 25 or more qualified electors representing the majority of the townships of the county shall have been incorporated as a nonprofit corporation with a paid-up capital of not less than $5,000, and have received recognition as the official county fair association of such county from the board of county commissioners of such county. The board of county commissioners shall not give official recognition to any fair association until the fair association has submitted satisfactory evidence that it owns land or buildings of an appraised value of at least $5,000 or has paid-up stock subscriptions in its treasury to this amount appropriated to the purchase of land or buildings or both.

(b) Fair associations located in counties: (1) Which have a population of more than 5,000 and less than 6,000 and an assessed tangible valuation of less than $40,000,000; or (2) where there are facilities for the holding of fairs which are available to a fair association and the value of such facilities is in excess of $75,000, may qualify without having lands or buildings of an appraised value of at least $5,000 or without paid-up stock subscriptions in its treasury in the amount of $5,000 appropriated to the purchase of lands or buildings or both.

(c) Any incorporated or unincorporated fair association operating under previous laws may avail itself of the provisions of K.S.A. 2-125 to 2-145a, inclusive, and amendments thereto, without changing its charter, articles of incorporation, name, constitution, organization or methods of operation, except as provided in K.S.A. 2-137, and amendments thereto. The board of county commissioners shall not recognize more than one fair association in each county, except where such recognition has already been accorded.

History: L. 1929, ch. 1, § 3; L. 1949, ch. 1, § 1; L. 1963, ch. 1, § 1; L. 1981, ch. 5, § 2; L. 2004, ch. 101, § 1; L. 2013, ch. 71, § 2; July 1.



2-128 Election of directors and officers; terms.

2-128. Election of directors and officers; terms. Immediately upon incorporation and annually thereafter on or before the second Tuesday of December the stockholders of record or members of fair associations governed by the provisions of chapter 1, Laws of 1929, and acts amendatory or supplemental thereto, shall meet and elect a board of directors representing each township of the county (provided there are stockholders resident of such townships willing to serve) who shall serve for a term of three years, and so arranged that one-third of the directors' terms shall expire annually. A personal notification stating the time and place of the annual election shall be mailed to each stockholder, or to each member, or published in one issue of a newspaper of general circulation in the county at least ten days prior thereto. Immediately at the close of the annual meeting the board of directors shall meet and elect managing officers for the ensuing year, consisting of a president and vice-president, who shall be members of the board of directors, and a secretary and treasurer and such other officers and committees as they may deem necessary, who may or may not be members of the board of directors. At the first election of directors one-third of said directors shall be chosen for terms of one year, one-third for terms of two years, and one-third for terms of three years.

History: L. 1929, ch. 1, § 4; L. 1949, ch. 1, § 2; L. 2004, ch. 101, § 2; July 1.



2-129 County aid; amount; tax levies, use of proceeds.

2-129. County aid; amount; tax levies, use of proceeds. Each fair association complying with the provisions of K.S.A. 2-127 and 2-128, and amendments thereto, upon filing with the clerk of the county an estimate and a report as provided in K.S.A. 2-130 and 2-131, and amendments thereto, shall be entitled to receive from the county, and the board of county commissioners shall pay to each such fair association, a sum equal to the actual cost of providing and paying for the premiums and rewards actually awarded at its annual fair for the current year including, but not limited to, the actual cost of the printing of the premiums list and the amount to be paid judges of the fair exhibits for the current year. In counties having a population of more than 125,000 and an assessed tangible valuation of more than $150,000,000, the board of county commissioners may give official recognition to both a county fair association and a livestock show association, and where such recognition is given, the county shall pay to each such county fair and livestock show association a sum equal to the actual cost of providing and paying for the premiums and rewards actually awarded at its annual show for the current year including, but not limited to, the actual cost of the printing of the premiums list and the amount to be paid judges of the fair exhibits for the current year. In counties having a population of not less than 17,500 nor more than 22,000 which have an assessed tangible valuation of not less than $31,000,000 nor more than $47,000,000 and not adjoining another state, the county may pay additional funds which may be used for the purchase of grounds and the erecting and maintenance of buildings to be used for such fair. In Leavenworth county and counties having a population of not less than 34,000 and not more than 50,000 and having an assessed taxable tangible valuation of more than $60,000,000, the county, in addition, may pay to another fair in such county, if such fair has been established and in operation for more than 10 years, a sum for the purpose of providing and paying for the premiums and rewards actually awarded at its annual fair for the current year including, but not limited to, the actual cost of the printing of the premiums list and the amount to be paid judges of the fair exhibits for the current year. The board of county commissioners may make an annual tax levy upon all of the assessed taxable tangible valuation of such county to raise the funds for the purposes hereinbefore authorized and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1929, ch. 1, § 5; L. 1949, ch. 1, § 3; L. 1951, ch. 2, § 1; L. 1953, ch. 1, § 1; L. 1957, ch. 2, § 1; L. 1961, ch. 1, § 1; L. 1963, ch. 2, § 1; L. 1965, ch. 1, § 1; L. 1967, ch. 3, § 1; L. 1975, ch. 162, § 1; L. 1979, ch. 52, § 10; L. 1987, ch. 4, § 1; L. 2004, ch. 101, § 3; L. 2013, ch. 71, § 3; July 1.



2-129a Expenditures prior to June 30, 1965, confirmed.

2-129a. Expenditures prior to June 30, 1965, confirmed. If prior to the effective date of this act, a fair association has used moneys received from the county pursuant to the provisions of K.S.A. 2-129, and has used such funds in part for the actual costs of printing of premium lists and/or for compensation paid to judges of exhibits, the expenditure of funds for such purposes is hereby declared to be a valid expenditure and confirmed, the same as though such payments were made subsequent to the effective date of this act.

History: L. 1965, ch. 1, § 2; June 30.



2-129b Rental or lease of grounds or buildings by commissioners; limitations; use of lease moneys.

2-129b. Rental or lease of grounds or buildings by commissioners; limitations; use of lease moneys. The board of county commissioners of any county which owns a fairgrounds may rent or lease all or any part of the fairgrounds or any building thereon to any person, firm or corporation but every such rental agreement or lease shall provide for possession and occupancy of the fairgrounds or buildings by the renter or lessee only during the time the same are not needed and will not be used for fair purposes. All moneys derived from such renting or leasing shall be used for local fair purposes. Any such board of county commissioners may authorize any fair association which has charge or supervision of any such fairgrounds and buildings to rent or lease the same for or on behalf of said board.

History: L. 1965, ch. 1, § 3; June 30.



2-129c Tax levies for fair purposes in certain counties; use of proceeds.

2-129c. Tax levies for fair purposes in certain counties; use of proceeds. The board of county commissioners of any county, to which the provisions of K.S.A. 2-129 apply, having a population of more than eight thousand eight hundred (8,800) and less than nine thousand six hundred (9,600) and having an assessed taxable valuation of more than thirty million dollars ($30,000,000) may make an annual tax levy upon all of the assessed taxable tangible valuation of such county for fair purposes and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county but such tax shall not exceed a rate of one-half (½) mill.

This act is supplemental to the provisions of K.S.A. 2-129.

History: L. 1967, ch. 2, § 1; L. 1976, ch. 4, § 1; L. 1979, ch. 52, § 11; July 1.



2-129d Same; election, when.

2-129d. Same; election, when. Said levies will be made unless a petition requesting an election upon the proposition of making said levies, signed by electors equal in number to not less than ten percent (10%) of the electors of the county who voted for the secretary of state at the last preceding general election, is filed with the county clerk within thirty (30) days following the last publication of such resolution.

History: L. 1967, ch. 2, § 2; July 1.



2-129e Tax levies for fair purposes in certain counties; use of proceeds.

2-129e. Tax levies for fair purposes in certain counties; use of proceeds. The board of county commissioners of any county, to which the provisions of K.S.A. 2-129 apply, having a population of more than fourteen thousand (14,000) and not more than seventeen thousand (17,000) and having an assessed valuation of more than fifty million dollars ($50,000,000) may make an annual tax levy upon all of the assessed taxable tangible valuation of such county for fair purposes and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county but such tax shall not exceed a rate of one-half (½) mill.

This act is supplemental to the provisions of K.S.A. 2-129.

History: L. 1967, ch. 1, § 1; L. 1976, ch. 4, § 2; L. 1979, ch. 52, § 12; July 1.



2-129f Same; election, when.

2-129f. Same; election, when. Said levies will be made unless a petition requesting an election upon the proposition of making said levies, signed by electors equal in number to not less than ten percent (10%) of the electors of the county who voted for the secretary of state at the last preceding general election, is filed with the county clerk within thirty (30) days following the last publication of such resolution.

History: L. 1967, ch. 1, § 2; July 1.



2-129g Tax levy for fair purposes; Montgomery county.

2-129g. Tax levy for fair purposes; Montgomery county. As a complete alternative to the authority now provided by K.S.A. 2-129, the board of county commissioners of Montgomery county shall make an annual tax levy upon all of the assessed taxable tangible valuation of such county for fair purposes and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county but such tax shall not exceed a rate of 1/5 mill and is subject to the provisions of K.S.A. 2-129h.

History: L. 1969, ch. 4, § 1; L. 1976, ch. 4, § 3; L. 1978, ch. 3, § 1; L. 1979, ch. 52, § 13; L. 1981, ch. 6, § 1; July 1.



2-129h Same; election, when.

2-129h. Same; election, when. Said levies will be made unless a petition requesting an election upon the proposition of making said levies, signed by electors equal in number to not less than ten percent (10%) of the electors of the county who voted for secretary of state at the last preceding general election, is filed with the county clerk within thirty (30) days following a publication of a resolution to make such a levy.

History: L. 1969, ch. 4, § 2; July 1.



2-129i Tax levies for fair associations in urban area counties; use of proceeds; protest petition and election.

2-129i. Tax levies for fair associations in urban area counties; use of proceeds; protest petition and election. The board of county commissioners of any county designated as an urban area by K.S.A. 19-2654, and amendments thereto, and in which there is an officially recognized county fair association, upon request of the fair association, may make an annual tax levy of not to exceed 1/10 mill upon all the taxable tangible property of the county for the purpose of raising funds to be used for the purchase of land and the erection and maintenance of buildings and improvements thereon, including construction of streets and sewers for such fair association and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. No levy shall be made under the provisions of this section until a resolution authorizing the making of such levy is passed by the county commissioners and published for two consecutive issues in the official county paper. Whereupon, such levies may be made unless a petition in opposition thereto signed by not less than 5% of the qualified electors of the county, as determined by the vote for secretary of state at the last preceding election, is filed with the county election officer within 60 days following the last publication of the resolution of the board. In the event such a petition is filed, it shall be the duty of the board of commissioners to submit the question to the voters at an election called for such purpose or at the next general election. If no protest petition is filed or if the question is submitted on a question submitted ballot and those voting on the question shall vote in favor of such tax levy, then the board of county commissioners shall make such tax levies. The amounts collected by the county for the purposes hereinbefore specified from tax levies, except for an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, shall be paid to the fair association, upon request of the association.

History: L. 1974, ch. 101, § 1; L. 1978, ch. 2, § 1; L. 1979, ch. 52, § 14; L. 1990, ch. 66, § 10; L. 2004, ch. 101, § 4; L. 2013, ch. 71, § 4; July 1.



2-130 Levy; estimates, time for submission.

2-130. Levy; estimates, time for submission. The county commissioners of any county having a fair association as herein provided may, annually at the time set by law for making levies, levy a tax sufficient in amount to provide for the county aid authorized by K.S.A. 2-129; such levy shall make up a special fair fund from which said county aid shall be paid: Provided, The levy authorized herein shall be based upon an estimate, certified by the managing officers of the fair association, of the actual cost of providing the premiums and rewards for the exhibitors and contestants at the next succeeding year's fair: Provided further, That such estimate shall be submitted to the county clerk on or before the first day of July of the year preceding the year for which the estimate is made: And provided further, That in any county where the county commissioners prefer to pay the county aid provided herein from the general fund, no special levy shall be required.

History: L. 1929, ch. 1, § 6; L. 1935, ch. 2, § 1; May 15.



2-131 Payment; apportionment between fairs.

2-131. Payment; apportionment between fairs. On or before thirty days following the close of the county fair, upon filing a statement certified by the secretary and treasurer of the fair association, setting forth the actual amount of money necessary to pay for the premiums and rewards for that fair as shown by the department judges' books, and that no part of said money was awarded for racing or so-called "free entertainment," the board of county commissioners shall pay the county aid authorized by K.S.A. 2-129: Provided, That where two or more fairs participated in the county aid paid by said county in 1929 or 1930, the same fairs may participate in this aid in proportion to premiums and rewards paid, considering all participating fairs as one in the allowance of the aid authorized in K.S.A. 2-129.

History: L. 1929, ch. 1, § 7; L. 1935, ch. 2, § 2; May 15.



2-131a Certain counties having fair associations; tax levy for buildings and grounds, use of proceeds.

2-131a. Certain counties having fair associations; tax levy for buildings and grounds, use of proceeds. The board of county commissioners of any county having a population of not less than twenty-nine thousand (29,000) nor more than sixty thousand (60,000) in which there is located a city of the first class having a population of more than sixteen thousand (16,000) and less than thirty thousand (30,000) in which there is a fair association or society which is organized and operating under the provisions of K.S.A. 2-125 to 2-131, inclusive, and amendments thereto, upon the request of such fair association or society is hereby authorized and empowered to make an annual tax levy for the purpose of raising funds to be used for the erection and maintenance of buildings of such fair association or society, for the purchase of grounds and for the making of any other improvements to the buildings and grounds of such association or society deemed necessary by the directors thereof and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. No levy shall exceed a rate, which multiplied by the total assessed tangible valuation of the county, will result in producing more than two thousand dollars ($2,000) and an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county in any one year except that any such county having an assessed tangible valuation of not less than fifty million dollars ($50,000,000) and not more than eighty million dollars ($80,000,000) may levy not to exceed one-fourth (¼) mill in any one year. The tax levy authorized by this section shall be in addition to all other tax levies authorized or limited by law and the amount collected therefrom, except for an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, shall be paid to such association or society for the purposes as hereinbefore specified and shall be in addition to the amount allowed to such association or society under the provisions of K.S.A. 2-129.

History: L. 1941, ch. 2, § 1; L. 1947, ch. 1, § 1; L. 1951, ch. 3, § 1; L. 1955, ch. 1, § 1; L. 1963, ch. 2, § 2; L. 1967, ch. 3, § 2; L. 1971, ch. 1, § 1; L. 1979, ch. 52, § 15; July 1.



2-131b Counties having fair associations; tax levy for buildings, use of proceeds; protest petition and election.

2-131b. Counties having fair associations; tax levy for buildings, use of proceeds; protest petition and election. The board of county commissioners of any county in which there is a fair association or a society which is organized and operating under the provisions of K.S.A. 2-125 to 2-131, inclusive, and amendments thereto, upon request of such fair association or society is hereby authorized and empowered to make an annual tax levy of not to exceed five-tenths of one mill upon all the taxable tangible property of the county for the purpose of raising funds to be used for the erection and maintenance of buildings of such a fair association having obtained recognition as an official county fair association and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. No levy shall be made for such purposes until a resolution authorizing the making of such levy is passed by the county commissioners and published for two consecutive issues in the official county paper. Whereupon, such levies may be made unless a petition in opposition thereto signed by not less than five percent of the qualified electors of the county, as determined by the vote for secretary of state at the last preceding election, is filed with the county election officer within sixty days following the last publication of the resolution of the board. In the event such a petition is filed, it shall be the duty of the board of commissioners to submit the question to the voters at an election called for such purpose or at the next general election. If no protest petition is filed or if the question is submitted on a question submitted ballot and those voting on the question shall vote in favor of such tax levy, then the board of county commissioners shall make such tax levies. The board of county commissioners shall determine the amount necessary to be raised by such levy for such purposes. The tax levy authorized by this section shall be in addition to all other tax levies authorized or limited by law and shall be outside the aggregate limitation provided in K.S.A. 79-1947, and amendments thereto, and the amount collected therefrom shall be paid to such association or society for the purposes herein specified, and shall be in addition to the amount allowed to such association or society under the provisions of K.S.A. 2-129, and amendments thereto.

History: L. 1947, ch. 2, § 1; L. 1953, ch. 2, § 1; L. 1979, ch. 52, § 16; L. 1980, ch. 1, § 1; L. 2004, ch. 101, § 5; L. 2013, ch. 71, § 5; July 1.



2-131c Tax levy in certain counties for buildings and maintenance thereof; request.

2-131c. Tax levy in certain counties for buildings and maintenance thereof; request. The board of county commissioners of any county having a population of more than one hundred twenty-five thousand persons and having an assessed tangible valuation of more than one hundred fifty million dollars in which there is a fair association and a livestock show association which are organized and operating under the provisions of K.S.A. 2-125 to 2-131, both sections inclusive, and amendments thereto, upon the request of such fair association or livestock association is hereby authorized and empowered to make an annual tax levy of not to exceed one-fortieth of one mill upon all of the taxable tangible property of the county for the purpose of raising funds to be used for the erection and maintenance of buildings or the purchase of supplies and equipment of such fair association or livestock association. The board of county commissioners shall determine the amount necessary to be raised by such levy. The moneys raised by such levy shall be divided equally between the fair association and the livestock show association. The tax levy authorized by this section shall be in addition to all other tax levies authorized or limited by law and shall be outside the aggregate limitation provided in K.S.A. 79-1947, and the amount collected therefrom shall be paid to such fair association and livestock association for the purposes and in the proportions herein specified, and shall be in addition to the amount allowed to such associations under the provisions of K.S.A. 2-129, and amendments thereto.

History: L. 1947, ch. 3, § 1; June 30.



2-131d Certain counties having fair associations; tax levy for buildings and grounds, use of proceeds.

2-131d. Certain counties having fair associations; tax levy for buildings and grounds, use of proceeds. The board of county commissioners of any county in which there is an officially recognized county fair association, upon the request of such fair association, may make an annual tax levy for the purpose of raising funds to be used for the purchase of grounds and the erection and maintenance of buildings of such fair associations and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. No levy shall exceed a rate, which multiplied by the total assessed tangible valuation of the county, will result in producing more than $33,000 and an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county in any one year. The tax levy authorized shall be in addition to all other tax levies authorized or limited by law and shall not be subject to or within the aggregate tax levy limit prescribed by K.S.A. 79-1947, and amendments thereto. The amount collected by the county for such purpose, except for an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, shall be paid to such fair associations for the purposes herein specified, upon request of such fair association. The fair association may use any portion of this amount, not needed for purchase of grounds and the erection and maintenance of buildings, to supplement and increase premiums and awards for exhibitions by 4-H members and organized F.F.A. members.

History: L. 1951, ch. 6, § 1; L. 1969, ch. 1, § 1; L. 1979, ch. 52, § 17; L. 2004, ch. 101, § 6; L. 2007, ch. 32, § 1; L. 2013, ch. 71, § 6; July 1.



2-131e No-fund warrants for purchase of grounds, erection and maintenance of buildings; limitation; tax levies.

2-131e. No-fund warrants for purchase of grounds, erection and maintenance of buildings; limitation; tax levies. Whenever the board of county commissioners of any county in which there is an officially recognized county fair association, and having a population of not less than 35,000 nor more than 45,000, and having an assessed tangible valuation of not less than $50,000,000 and not more than $80,000,000, shall determine, upon the request of such fair association, that it is in the best interest of the county to raise funds for the purchase of grounds or the erection and maintenance of buildings for such fair association, such board of commissioners is hereby authorized and empowered to issue no-fund warrants in an amount not to exceed, in the aggregate, $5,000 for the purposes stated hereinbefore. No-fund warrants issued hereunder shall be issued in the manner and form and bear interest and be redeemed as prescribed by K.S.A. 79-2940, and amendments thereto, except that they may be issued without the approval of the state board of tax appeals, and without the notation required by K.S.A. 79-2940, and amendments thereto. The authority to issue no-fund warrants, as provided herein, shall not be exercised by the board of county commissioners more than once in any ten-year period. Such warrants shall mature serially in approximately equal annual installments at such yearly dates as to be payable by not more than five tax levies, and the board of county commissioners issuing such warrants shall make a tax levy at the first tax levying period after such warrants are issued, and at such of the next succeeding tax levying periods as may be required, sufficient to pay such warrants as they mature and the interest thereon as the same becomes due. The money collected from issuance of such warrants shall be paid to such fair associations for the purposes herein specified. Such tax levy or levies shall be in addition to all other tax levies authorized or limited by law and shall not be subject to or within the aggregate tax levy limit prescribed by K.S.A. 79-1947, and amendments thereto.

History: L. 1967, ch. 3, § 3; L. 2004, ch. 101, § 7; L. 2008, ch. 109, § 21; L. 2013, ch. 71, § 7; L. 2014, ch. 141, § 15; July 1.



2-131f Ellis county; acquisition of land for fairground expansion; petition; election.

2-131f. Ellis county; acquisition of land for fairground expansion; petition; election. The board of county commissioners of Ellis county, upon request of the officially recognized county fair association in Ellis county, and upon making a determination that it is in the best interest of the county to expand its fairground by the acquisition of additional land which is adjacent to the fairground, may adopt a resolution to acquire such land. The resolution shall be published once each week for three consecutive weeks in a newspaper of general circulation in the county. After publication, the board of county commissioners may acquire such land for expansion of the fairground unless a petition requesting an election upon the proposition signed by electors equal in number to not less than 5% of the electors who voted at the last preceding regular county election, as shown by the poll books, is filed with the county election officer within 60 days following the date of the last publication of the resolution. In the event a valid petition is filed, no such land shall be acquired without such proposition having been submitted to and having been approved by a majority of the electors voting at an election called and held thereon. The election shall be called and held in the manner prescribed for the calling and holding of elections upon the question of the issuance of bonds under the general bond law.

History: L. 1981, ch. 110, § 1; April 18.



2-132 County free fair; petition and election; purchase of grounds; tax levy, use of proceeds; admission to fair.

2-132. County free fair; petition and election; purchase of grounds; tax levy, use of proceeds; admission to fair. Whenever, in the opinion of the board of county commissioners of any county in this state, the agricultural and industrial interests of such county can be advanced by the establishment and maintenance of a county-owned and operated free fair, and a petition to the same effect, signed by 60% of the landowners of such county, is presented to the board of county commissioners therefor, it shall be the duty of the board of county commissioners to call an election to submit to the voters a proposition to purchase a fairground, and if a majority of the votes cast on that proposition shall be favorable to such purchase it shall be the duty of the board of county commissioners to purchase such grounds. In any county which has established a free fair under this section and in which there is no officially recognized county fair association, such county free fair shall be recognized as the official county fair of such county if the board of county commissioners shall have first determined that the county within which such county free fair is located: (1) Has fairgrounds, or fairgrounds and buildings combined, with an appraised value of at least $5,000; (2) has conformed to adequate standards for a "fair" as defined in K.S.A. 2-125, and amendments thereto; and (3) has paid premiums and awards for exhibitors and contestants of at least $2,000 annually for the two consecutive years last preceding. Nothing in this act shall prevent the board of county commissioners of any county in Kansas from receiving and accepting as a gift, lands to be used as a fairground except that where the board of county commissioners of any county in Kansas has received and accepted lands for uses of fairgrounds as a gift from a fair association organized under the provisions of K.S.A. 2-127 and 2-128, and amendments thereto, and such fair association at the time of such gift had official recognition as an official county fair association, the board of county commissioners of such county may make an annual tax levy on the equalized assessed valuation of all tangible property in said county in an amount which will produce at least $2,000 and at least such amount shall be spent by such county for premiums and awards for exhibitors and contestants at such county free fair if there are exhibitors and contestants qualifying for such premiums and awards. When any county has purchased a fairground as provided herein, or when any county has provided a suitable fairground, either by lease, devise or otherwise, the board of county commissioners shall annually at the time set by law for making levies, levy a tax for the erection, maintenance, upkeep and repair of the equipment, buildings and improvements thereon, the care of the grounds, the payment of premiums and awards, the actual expense of operating the fair, and retiring any indebtedness on lands received through gift, devise or purchase and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county but no part of such levy shall be used for the expense of purses and compensation for all purely entertainment features and racing. No charge shall be made for access and admission entrance to exhibits competing for premiums at any fair operating under the provisions of this section and K.S.A. 2-133, and amendments thereto. Recognition of any such county free fair, as an official county fair, may be forfeited by the board of county commissioners for failure to comply with this act or for failure to pay at least $2,000 each year, in premiums and awards for exhibitors and contestants.

History: L. 1929, ch. 1, § 8; L. 1935, ch. 2, § 3; L. 1951, ch. 4, § 1; L. 1953, ch. 3, § 1; L. 1957, ch. 3, § 1; L. 1975, ch. 162, § 2; L. 1979, ch. 52, § 18; L. 2004, ch. 101, § 8; L. 2013, ch. 71, § 8; July 1.



2-132b Contributions to payment of premiums awarded in adjoining counties.

2-132b. Contributions to payment of premiums awarded in adjoining counties. With respect to any county fair held in any county, the board of county commissioners of any adjoining county which does not maintain, or assist in maintaining, a county or district fair may pay the premiums awarded to residents of their respective counties at the county fair held in such adjoining county. The amount necessary for the payment of such premiums shall be paid from the general fund of the county. The board of county commissioners is hereby authorized to enter into agreements with the managing board of the county fair to pay, and to provide the method of payment of such premiums.

History: L. 1945, ch. 5, § 1; June 28.



2-133 Control by county; appointment of directors.

2-133. Control by county; appointment of directors. All land and buildings acquired by virtue of the provisions of K.S.A. 2-132 shall be held in the name of the county and under the control of the board of county commissioners: Provided, The board of county commissioners shall at their first meeting after the purchase or acceptance of a fairground as provided in K.S.A. 2-132, appoint a board of directors, representing each township in the county (providing there are electors resident of such township willing to serve) and annually thereafter appoint said directors at the first meeting of said board of county commissioners for a term of one year. Said board of directors acting for itself or through an executive board shall have the management and control of the business of the fair association and its property subject to the approval of the board of county commissioners, and shall proceed so far as consistent with the provisions of K.S.A. 2-128 relating to the duties of the board of directors of fair associations.

History: L. 1929, ch. 1, § 9; May 28.



2-135 State fair board, community fair associations and county fair associations; eminent domain.

2-135. State fair board, community fair associations and county fair associations; eminent domain. The state fair board in the name of the state of Kansas, and each community fair association, and each county fair association, organized and operating under the laws of the state of Kansas shall have the right of eminent domain as provided in K.S.A. 26-501 to 26-516, inclusive, and amendments thereto, for the acquisition of lands or additional lands for fairgrounds or fair purposes.

History: L. 1929, ch. 1, § 11; L. 1951, ch. 5, § 1; L. 1963, ch. 234, § 97; L. 1987, ch. 5, § 5; April 30.



2-136 Mortgage of property.

2-136. Mortgage of property. Property, real and personal, owned by county fair associations organized and operating under the provisions of this act shall not be mortgaged except on a majority vote of the stockholders at an annual meeting.

History: L. 1929, ch. 1, § 12; L. 1975, ch. 495, § 9; July 1.



2-137 Forfeiture of benefits and recognition; exemption; discontinuance during wartime.

2-137. Forfeiture of benefits and recognition; exemption; discontinuance during wartime. Any county fair association organized and operating under the provisions of this act failing to hold a fair each year shall forfeit all benefits provided in this act, including official recognition, and the board of county commissioners may, upon application, recognize some other qualified fair in the same county, as provided in K.S.A. 2-127, and amendments thereto. Upon application of the president and secretary, approved by the board of directors of any recognized fair association, the board of county commissioners, for good cause shown, may exempt such fair association from the provisions of this section for the current year, in which case the fair premium fund for that year shall be used to pay premiums for the next succeeding year's fair, and no levy shall be made for the next succeeding year's fair in excess of the limitations provided in K.S.A. 2-129, and amendments thereto. During the emergency resulting from the United States being engaged in war, officially recognized county fair associations, may discontinue holding such fairs until the next regular fair date following a twelve-month period after the termination of such emergency.

History: L. 1929, ch. 1, § 13; L. 1935, ch. 2, § 4; L. 1943, ch. 1, § 1; L. 2004, ch. 101, § 9; L. 2013, ch. 71, § 9; July 1.



2-138 Misrepresentation; penalty.

2-138. Misrepresentation; penalty. Any  person who shall knowingly and/or willfully misrepresent any exhibit, or furnish any fair association a false pedigree of livestock, shall upon conviction thereof be fined in any sum not less than fifty dollars ($50) nor more than one thousand dollars ($1,000) or imprisoned in the county jail not less than three months nor more than twelve months, or by both such fine and imprisonment.

History: L. 1929, ch. 1, § 14; May 28.



2-139 Withholding county aid; causes.

2-139. Withholding county aid; causes. The board of county commissioners may withhold county money from any fair association coming under the provisions of this act, which knowingly permits the sale of intoxicating liquor, the operation of any gambling device, or any immoral show or exhibition detrimental to public morals.

History: L. 1929, ch. 1, § 15; May 28.



2-140 Trespassing on fairgrounds; penalty.

2-140. Trespassing on fairgrounds; penalty. Every person being in or upon the grounds owned or controlled by any fair association who shall attempt to make any display of goods, wares or merchandise, or to furnish any entertainment, without permission of the managing officers of the said association, and every person who shall at any time, go into or upon the enclosed grounds of any fair association owned or controlled by it, where a notice stating the penalty herein provided is posted at each public entrance, without the permission of the managing officers of such association, shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine in any sum not exceeding twenty-five dollars ($25) or by imprisonment in the county jail for not more than thirty days, or by both such fine and imprisonment.

History: L. 1929, ch. 1, § 16; May 28.



2-141 Intent of law; not applicable to certain counties.

2-141. Intent of law; not applicable to certain counties. It is the purpose of this act to provide a general law under which all fairs and agricultural societies of one county or less may operate, and as such shall be liberally construed, and shall be known as the county agricultural fair act: Provided, This act shall not apply to county agricultural or fair associations or livestock associations holding fairs and supporting the same, in counties of over fifty thousand (50,000) population, levying taxes and appropriating money as aid for such fairs, under the provisions and authority of K.S.A. 2-301, 2-302, 2-303, 2-304 and 2-305, and amendments thereto.

History: L. 1929, ch. 1, § 17; May 28.



2-141a Invalidity of 2-125 to 2-141.

2-141a. Invalidity of 2-125 to 2-141. If any section, paragraph or provision of this act shall be held to be invalid by any court for any reason, it shall be presumed that this act would have been passed by the legislature without such invalid section, paragraph or provision, and such finding or construction shall not in any way affect the remainder of this act.

History: L. 1929, ch. 1, § 18; May 28.



2-142 City aid for county fairs in certain counties; levy.

2-142. City aid for county fairs in certain counties; levy. (a) Except as provided by subsection (b), in any county in the state of Kansas having a population of not less than 9,500 nor more than 11,500 in the year 1928 as shown by the census in the office of the state board of agriculture of Kansas, and which had a property valuation for the year 1928 of not less than $17,000,000 and not more than $21,000,000 as shown by the assessed valuation in the office of the public service commission, and in which there is a city of the third class where a county free fair has been held annually for five years, the governing body of such city may each year hereafter levy a tax upon all of the taxable tangible property in such city and appropriate the amount raised by such levy for the purpose of defraying expenses incident to the maintenance and support of a county free fair.

(b) The governing body of any city of the second or third class, located in Brown county, Kansas, where a county free fair has been held annually for five years, may each year hereafter levy a tax not to exceed two mills upon all of the taxable tangible property in such city and appropriate the amount raised by such levy for the purpose of defraying expenses incident to the maintenance and support of a county free fair. No levy shall be made for such purposes until a resolution authorizing the making of such levy is passed by the governing body of such city and published for two consecutive issues in the official county paper.  Whereupon, such levies may be made unless a petition in opposition thereto signed by not less than 5% of the qualified electors of the city, as determined by the vote for secretary of state at the last preceding election, is filed with the county election officer within 60 days following the last publication of the resolution of the governing body of such city. If such a petition is filed, the governing body of such city shall submit the question to the voters at an election called for such purpose or at the next general election. If no protest petition is filed or if the question is submitted on a question submitted ballot and those voting on the question shall vote in favor of such tax levy, then the governing body of such city shall make such tax levies.

History: L. 1929, ch. 2, § 1; L. 1970, ch. 82, § 10; L. 1975, ch. 494, § 1; L. 1983, ch. 1, § 1; July 1.



2-143 County aid; when, amount, purposes.

2-143. County aid; when, amount, purposes. (a) Except as provided by subsection (b), whenever any such city shall levy a tax for the purpose of maintaining a county free fair, the board of county commissioners of the county in which such city is located shall appropriate from the general fund of such county an amount of money equal to that appropriated by such city as above provided, and shall cause a warrant to be issued in favor of the treasurer of the county free fair board, the amount so paid by such county together with the amount raised by such city to be used for the purpose of defraying all of the expenses and maintenance of such county free fair.

(b) Whenever the governing body of any city which levies a tax pursuant to subsection (b) of K.S.A. 2-142, and amendments thereto, for the purpose of maintaining a county free fair, the board of county commissioners of the county in which the city is located shall appropriate from the general fund of the county an amount of money which shall not exceed $5,000. The board of county commissioners shall cause a warrant to be issued in favor of the treasurer of the county free fair board in the amount paid by the county. This amount, together with the amount raised by the city, shall be used for the purpose of defraying all of the expenses and maintenance of the county free fair and to pay awards and premiums for exhibits at the fair.

History: L. 1929, ch. 2, § 2; L. 1970, ch. 82, § 11; L. 1983, ch. 1, § 2; July 1.



2-144 Fair board; how appointed; organization.

2-144. Fair board; how appointed; organization. The county free fair shall be managed by a board of seven members, four of whom shall be appointed by the governing body of the city and three of whom shall be appointed by the board of county commissioners of the county in which the city is located, one from each commissioner district. In any county having more than three county commissioners, the board of county commissioners may appoint a member to the fair board from each commissioner district. The fair board shall select a chairperson and treasurer from its membership and may appoint such other officers as may be necessary.

History: L. 1929, ch. 2, § 3; L. 1983, ch. 1, § 3; July 1.



2-144d Fairs in certain counties; designation as an official fair association.

2-144d. Fairs in certain counties; designation as an official fair association. Any county free fair established pursuant to K.S.A. 2-142, and amendments thereto, may apply to the board of county commissioners for designation as an official fair association. If recognized as an official fair association, any county free fair established pursuant to K.S.A. 2-142, and amendments thereto, shall have all powers and duties as other officially recognized county fair associations.

History: L. 1983, ch. 1, § 4; L. 2004, ch. 101, § 10; L. 2013, ch. 71, § 10; July 1.



2-145 County poultry show association; county aid, amount; conditions.

2-145. County poultry show association; county aid, amount; conditions. The board of county commissioners of any county in the state of Kansas is hereby authorized to issue warrants in favor of the treasurer of any county poultry show association in such county, not to exceed the sum of two hundred dollars ($200) in any one year, for the purpose of paying not more than one half of all the premiums awarded by such association. The premium list must be filed by the secretary or president of such poultry show association with the county clerk at least thirty (30) days before such show. The county shall not pay any portion of the premiums not approved by the board of county commissioners.

History: L. 1927, ch. 11, § 1; June 1.



2-145a Tax levies for fair building in certain counties.

2-145a. Tax levies for fair building in certain counties. The board of county commissioners of a county having a population of more than fourteen thousand (14,000) and less than fifteen thousand (15,000) with an assessed tangible valuation of more than forty million dollars ($40,000,000) is hereby authorized to make a tax levy upon all of the assessed taxable tangible valuation of the county for the purpose of raising funds to retire indebtedness of the fair building owned by the fair board association in such county; but such tax levy shall not exceed a rate of one-fourth (1/4) mill and shall be made only once. Said tax levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to nor within the aggregate tax levy limit prescribed by K.S.A. 79-1947, or acts amendatory thereof or supplemental thereto.

History: L. 1968, ch. 173, § 1; July 1.



2-158 Board of directors, annual election meetings, terms, vacancies; recognition of association by state board of agriculture.

2-158. Board of directors, annual election meetings, terms, vacancies; recognition of association by state board of agriculture. (a) (1) A meeting shall be held at 7:00 p.m. on December 8, 1987, at the Kaw Valley cooperative building at 5715 West 21st Street in Topeka, Kansas, for the purpose of electing the initial members of the board of directors of the Shawnee county fair association established under the provisions of this act. The qualified electors residing in each township in Shawnee county may participate in such meeting to elect from among the residents of that township one director of the fair association. The qualified electors residing in the city of Topeka may participate in such meeting to elect from among the residents of the city three directors of the fair association. Upon assembling at such meeting the qualified electors of each such township and the qualified electors of the city shall separate into their individual groups and make such election.

(2) There are hereby created three additional directors of the Shawnee county fair association who shall be elected at large. The qualified electors residing in Shawnee county may participate in such meeting to elect from among the residents of Shawnee county three at large directors of the fair association in the manner provided in this section.

(b) (1) Of the members first elected to the board of directors by the qualified electors of the city of Topeka at such election meeting, one director shall serve for a term of one year, one director shall serve for a term of two years and one director shall serve for a term of three years. Of the members first elected to the board of directors by the qualified electors of the various townships at such election meeting, directors elected from Auburn, Dover, Grove and Menoken townships shall serve for a term of one year, directors elected from Monmouth, Mission, Rossville and Silver Lake shall serve for a term of two years, and directors elected from Soldier, Tecumseh, Topeka and Williamsport townships shall serve for a term of three years.

(2) Of the at large members first elected to the board of directors by the qualified electors of Shawnee county at such election meeting, one director shall serve for a term of one year, one director shall serve for a term of two years and one director shall serve for a term of three years. At the first election of these directors at large, the person receiving the highest number of votes shall serve a term of three years. The person receiving the second highest number of votes shall serve a term of two years. The person receiving the third highest number of votes shall serve a term of one year. The successor elected to each of these director at large positions shall serve a term of three years.

(3) The directors so elected shall constitute the Shawnee county fair association.

(c) An annual election meeting shall be held on the first Tuesday of December in 1988 and each year thereafter at which meeting the qualified electors of the city and the qualified electors of each township shall elect from among the residents of such city or township a successor to serve for a term of three years for each director whose term expires on such date. The executive board, as provided for in K.S.A. 2-159, and amendments thereto, shall fix the time and place of such annual election meeting and shall cause a notice of the election meeting to be published once in a newspaper of general circulation in the county at least 10 days prior to the date fixed for such election meeting.

(d) Elections of directors at such annual election meetings shall be conducted in the same manner as the elections conducted at the 1987 meeting were required to be conducted, except that the city shall elect only one director to succeed the director whose term has expired and only those townships having directors whose terms have expired shall elect directors to succeed such directors.

(e) Vacancies in the membership of the board of directors shall be filled by appointment by the executive board of the fair association for the unexpired term of office.

(f) The fair association established under the provisions of this act shall be given recognition by the secretary of agriculture without having lands or buildings of an appraised value of at least $5,000 or without paid-up stock subscriptions in its treasury in the amount of $5,000 appropriated to the purchase of lands or buildings or both.

History: L. 1987, ch. 92, § 1; L. 2004, ch. 101, § 11; L. 2008, ch. 65, § 1; July 1.



2-159 Same; annual meeting; executive board; treasurer, surety bond.

2-159. Same; annual meeting; executive board; treasurer, surety bond. The board of directors of the Shawnee county fair association shall meet annually on the first Tuesday of December immediately following the election meeting provided for in K.S.A. 2-158 and shall elect from among its own members an executive board consisting of a chairperson, a vice-chairperson, a secretary and a treasurer.

The executive board of the association shall be authorized to transact all business of the fair association. The members-elect of the executive board, prior to entering upon the duties of their respective offices, shall take and sign the usual oath of public officers, and the same shall be filed in the office of the county clerk.

The treasurer-elect of the executive board, before entering upon the duties of the office as treasurer, shall execute to the fair association a corporate surety bond of 100% of the amount as nearly as can be ascertained that shall be in the treasurer's hands at any one time. Such bond shall be conditioned upon the faithful discharge of the duties of the office of treasurer. The amount and sufficiency of the bond shall be determined by the board of county commissioners, and, upon the board's approval endorsed on the bond, shall be filed with the county clerk, who shall immediately notify the secretary of the executive board and the county treasurer of the approval and filing.

Members of the executive board shall hold office for one year and until their successors are elected and qualify. Vacancies in the membership of the executive board shall be filled for the unexpired term from the remaining members of the board of directors by the executive board.

History: L. 1987, ch. 92, § 2; April 30.



2-160 Treasurer; deposit and disbursement of association funds; annual report thereof.

2-160. Treasurer; deposit and disbursement of association funds; annual report thereof. All moneys received by the treasurer for the fair association shall be deposited by the treasurer in a bank designated by the executive board and authorized to receive public deposits. The treasurer shall pay out, on the warrant of the secretary, or by a combination warrant check, signed by the chairperson, all moneys which shall come to the treasurer's hands for the use of the fair association, and the treasurer shall not pay any sum from the funds of the association in any other manner. The treasurer shall keep a record of all the moneys received and disbursed, specifying the person or persons from whom received and to whom paid, and the object for which the same has been paid out. The treasurer shall present to the board of directors at each annual meeting of the board a written report containing a statement of all moneys received, disbursed and on deposit.

History: L. 1987, ch. 92, § 3; L. 1989, ch. 48, § 8; July 1.



2-161 Bylaws governing conduct of fair; annual budget.

2-161. Bylaws governing conduct of fair; annual budget. The initial members of the board of directors of the fair association shall adopt bylaws and rules and regulations governing the fair association in its activities of conducting a fair. Thereafter such bylaws may be amended or repealed by a two-thirds majority vote of the members of the board of directors of the association. The board of directors shall prepare and approve an annual budget for the operations of the fair association and certify the same to the county not later than August 1 of any year.

History: L. 1987, ch. 92, § 4; April 30.



2-162 Tax levy; use of proceeds; protest petition and election.

2-162. Tax levy; use of proceeds; protest petition and election. The board of county commissioners of Shawnee county may levy an annual tax of not to exceed 2/10 of one mill upon all the taxable tangible property within the county for the purpose of funding the budget of the Shawnee county fair association to pay the costs of renting facilities within the county for the conduct of fairs, purchasing supplies and equipment, and paying premiums and other reasonable expenses of 4-H fairs and grange fairs sponsored by the fair association, and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. No levy shall be made for such purposes until a resolution authorizing the making of such levy has been adopted by the board of county commissioners and published for two consecutive issues in the official county paper.  Whereupon, such levies may be made unless a petition in opposition thereto signed by not less than 5% of the qualified electors of the county, as determined by the vote for secretary of state at the last preceding election, is filed with the county election officer within 60 days following the last publication of the resolution of the board. In the event such a petition is filed, it shall be the duty of the board of county commissioners to submit the question to the voters at an election called for such purpose or at the next general election. If no protest petition is filed or if the question is submitted on a question submitted ballot and those voting on the question shall vote in favor of such tax levy, the board of county commissioners shall make such tax levies. The amounts collected by the county for the purposes hereinbefore specified from tax levies, except for an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, shall be paid to the fair association, upon request of the treasurer.

History: L. 1987, ch. 92, § 5; L. 1990, ch. 66, § 11; May 31.



2-163  Officially recognized county fair and livestock show associations; continuation.

2-163.  Officially recognized county fair and livestock show associations; continuation. (a) Any county fair association or livestock show association which received official recognition from the secretary of agriculture prior to July 1, 2013, shall remain an officially recognized county fair association or livestock show association unless such recognition is revoked by a vote of the board of county commissioners in the county where such county fair association or livestock show association is located.

(b) Prior to January 1, 2014, the secretary of agriculture shall notify the board of county commissioners of any county in which the secretary of agriculture has recognized an official county fair association.

History: L. 2013, ch. 71, § 1; July 1.






Article 2 STATE FAIR

2-201 State fair at Hutchinson; unlawful acts.

2-201. State fair at Hutchinson; unlawful acts. A state fair shall be held annually in the city of Hutchinson, Kansas, at such time as shall be fixed by the state fair board. It shall be unlawful for any person, corporation or association, or for any corporate entity other than the state fair board, to hold or conduct a state fair in Kansas or to hold or conduct any exhibition or display of any livestock or agricultural products under a designation, publicity or advertisement as a state fair.

A violation of this section shall constitute a misdemeanor.

History: L. 1913, ch. 293, § 1; R.S. 1923, § 2-201; L. 1972, ch. 1, § 1; L. 1987, ch. 5, § 6; April 30.



2-202 State fairgrounds and buildings; use for other purposes.

2-202. State fairgrounds and buildings; use for other purposes. The tract of land conveyed by the county of Reno to the state of Kansas for fair purposes, and all other real estate acquired by the state of Kansas, for fair purposes, shall be held by the state of Kansas as a state fairgrounds, and for other authorized uses. The state fair board may direct, regulate, lease and control the use of the fairgrounds, and the buildings located thereon, in the conducting and operating of a state fair.  When use of the fairgrounds, and the buildings located thereon, is not deemed necessary for use for fair purposes, the state fair board may enter into a contract, lease or agreement permitting the use of all or a portion of such fairgrounds, or buildings located thereon, for such uses and on such terms and conditions as may be agreed upon. Such contract, lease or agreement shall be in writing. In the event such contract, lease or agreement involves a use in which two or more persons or firms are known to be interested, then the contract, lease or agreement shall be awarded by the director of purchases pursuant to the provisions of article 37 of chapter 75 of the Kansas Statutes Annotated. If at any time the state of Kansas fails to hold a state fair in any one year, then the county of Reno or any association in that county organized for the purpose of holding a fair shall be permitted to use the tract conveyed by the county of Reno to the state of Kansas and buildings thereon free of charge for the purpose of holding a state fair that year.

History: R.S. 1923, § 2-202; L. 1955, ch. 2, § 1; L. 1987, ch. 5, § 7; April 30.



2-202a Same; listing for taxation.

2-202a. Same; listing for taxation. The state fair board shall on or before April 1 each year, file in the office of the county assessor of Reno county, Kansas, a list of all persons or firms having property stored on the fairgrounds, or in the buildings located thereon, as of the date applicable for the assessment of property for purposes of taxation, last preceding, except that the state of Kansas or any of its agencies shall not be included in the list.

History: L. 1955, ch. 2, § 2; L. 1987, ch. 5, § 8; April 30.



2-202b Same; razing, repair, maintenance or remodeling of frame buildings.

2-202b. Same; razing, repair, maintenance or remodeling of frame buildings. The state fair board may raze any frame building located on the state fairgrounds, or portion of same, when it is deemed by the board unsafe, obsolete or of not sufficient use to justify maintenance. The board may repair, maintain or remodel any frame building or buildings, located on the state fairgrounds as it deems necessary.

History: L. 1955, ch. 2, § 3; L. 1987, ch. 5, § 9; April 30.



2-203 Moneys for county exhibits.

2-203. Moneys for county exhibits. For the purpose of aiding a more complete exhibition of the resources of the state at the said fair the board of county commissioners of each county is hereby authorized to expend annually not to exceed the sum of five hundred dollars out of the general revenue fund of such county for the purpose of making an exhibit of the agricultural and other resources of said county at said state fair.

History: L. 1913, ch. 293, § 8; March 6; R.S. 1923, § 2-203.



2-205 State fair fee fund; authorized uses and procedures for fair and nonfair days events; employees for state fair, background check; reports of activity; fair board local bank accounts; change funds.

2-205. State fair fee fund; authorized uses and procedures for fair and nonfair days events; employees for state fair, background check; reports of activity; fair board local bank accounts; change funds. (a) (1) All moneys received by the state fair board through the operation of the state fair and from any and all other sources directly related to the operation of the state fair shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state fair fee fund, which is hereby created.

(2) During each fiscal year, moneys in the state fair fee fund, and appropriations for the operation of the state fair from the state general fund made for the state fair, or the state fair board, may be transferred from the state treasury to a bank in Reno county, Kansas, to the account of the state fair board, upon vouchers of the state fair board, to establish the state fair board local bank account. The moneys in the state fair board local bank account may be used by the state fair board:

(A) In operating and conducting a state fair, including but not by way of limitation, the payment of labor, salaries of part-time employees, prizes and awards and as provided by this section; and

(B) in operating and promoting nonfair days events. The state treasurer and the director of accounts and reports are authorized and directed to honor all such vouchers and orders of the state fair board, and to make such transfers as directed.

(3) (A) During each fiscal year, the state fair board may expend moneys on deposit to its credit in the state fair board local bank account, for the operation and promotion of the state fair and nonfair days events, by approved vouchers directed to the treasurer of the state fair board and by the issuance of checks by the treasurer of the board to the persons entitled thereto as shown upon such vouchers. All such expenditures may be made without compliance with any of the provisions of any act contained in article 37 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto.

(B) During the period beginning May 1 and extending to October 31 of each year, the state fair board may employ labor and personnel in conjunction with the current operation of the state fair, without compliance with the provisions of any act contained in article 29 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto. The state fair board may conduct a check of the internet site maintained by the Kansas bureau of investigation concerning registered offenders prior to employing such persons. The board is authorized to use such information to determine such person's fitness for employment. The state fair board or any employees thereof, shall not be liable for civil damages to any person refused employment or discharged from employment by reason of the board complying with this paragraph. This authority to employ shall not be construed as authorizing the board to employ its normal classified service employees on a different basis for all or any part of that six-month period.

(4) On or before each June 30, all unencumbered moneys on deposit to the credit of the state fair board in the state fair board local bank account shall be transferred back to the state treasury to the credit of the state fair fee fund or appropriation from the state general fund according as each may be entitled. All moneys in the state fair fee fund may be used for the payment of checks drawn against the state fair board local bank account upon vouchers drawn by the state fair board. Upon the close of accounts for each fiscal year, the state fair board shall submit a full and complete object classification report for such fiscal year on all moneys collected by and expended by the state fair board to the director of accounts and reports.

(b) All moneys received by the state fair board through the operation and promotion of nonfair days events shall be deposited in the state fair board local bank account for use for nonfair days events by the state fair board and as provided by this section. All expenses incurred in the operation and promotion of nonfair days events shall be paid from the state fair board local bank account by issuance of checks by the treasurer of the state fair board or a person designated by such treasurer.

(c) The state fair board local bank account required for use in operating and promoting the state fair or nonfair days events under this section shall be awarded to a bank in Reno county, Kansas, by the pooled money investment board under a written agreement in accordance with procedures for state bank accounts under K.S.A. 75-4217, and amendments thereto, and shall be secured by pledge of securities in the manner prescribed for state bank accounts under K.S.A. 75-4218, and amendments thereto, and in the amount prescribed for fee agency accounts under that statute.

(d) (1) Upon request of the state fair board, the director of accounts and reports shall authorize the state fair board to establish a change fund for the purposes of the state fair for use on those days not designated as official state fair days in an amount of not to exceed $15,000 to be maintained in the form of cash. For the purposes of establishing such change fund, moneys may be withdrawn from moneys available therefor in the state fair board local bank account in accordance with the need therefor.

(2) The moneys in a change fund established under this subsection (d) shall be used exclusively for the making of change in receiving amounts for the purposes of the state fair on those days not designated as official state fair days. No advance or expenditure shall be made from such change fund.

(e) (1) Upon request of the state fair board, the director of accounts and reports shall authorize the state fair board to establish a change fund for nonfair days events in an amount of not to exceed $15,000 to be maintained in the form of cash. For the purposes of establishing a nonfair days events change fund, moneys may be withdrawn from moneys available therefor in the state fair board local bank account in accordance with the need therefor.

(2) The moneys in the nonfair days events change fund shall be used exclusively for the making of change in receiving amounts in operating and conducting the nonfair days events during the nonfair days period. No advance or expenditure shall be made from such change fund.

(f) (1) Except as otherwise provided in this section, each change fund established under subsection (d) or (e) shall be administered in the same manner as change funds authorized in accordance with K.S.A. 75-3078, and amendments thereto, and shall be subject to the procedures and reimbursement and reporting provisions of that statute or such procedures and reporting requirements as may be prescribed by the director of accounts and reports under that statute. The director of accounts and reports may authorize a reconciling entry in any reconciliation statement for any such change fund in an amount of not to exceed the maximum authorized by K.S.A. 75-3078, and amendments thereto, for change funds authorized in accordance with that statute.

(2) All officers and employees of the state fair board having custody of moneys of a change fund established under subsection (d) or (e) shall be covered by a blanket surety contract purchased by the committee on surety bonds and insurance in such amount or amounts and upon such terms and conditions as the committee on surety bonds and insurance deems necessary and proper in accordance with the provisions of K.S.A. 75-4103, 75-4104 and 75-4105, and amendments thereto.

(g) As used in this section:

(1) "Nonfair days event" means an event held on the state fairgrounds on those days which have not been designated as official state fair days; and

(2) "state fair board local bank account" means the account established and maintained for the state fair board in a bank located in Reno county, Kansas, as authorized by this section.

(h) On the effective date of this act, the director of accounts and reports shall transfer all moneys in the nonfair days activities fee fund to the state fair fee fund. On the effective date of this act, all obligations of the nonfair days activities fee fund are hereby transferred to and imposed on the state fair fee fund. On the effective date of this act, the nonfair days activities fee fund is hereby abolished.

History: L. 1913, ch. 293, § 10; R.S. 1923, § 2-205; L. 1955, ch. 3, § 1; L. 1977, ch. 2, § 1; L. 1979, ch. 239, § 2; L. 1987, ch. 5, § 10; L. 1990, ch. 3, § 1; L. 1998, ch. 76, § 1; L. 2001, ch. 5, § 5; L. 2008, ch. 107, § 1; May 1.



2-205a Contract for supplies and services prior to fair; filing and payment.

2-205a. Contract for supplies and services prior to fair; filing and payment. When sufficient funds are not available and it is necessary to contract for supplies and services in advance of the fair, the state fair board is authorized to enter into contract which shall contain a provision that such contract shall become effective and binding upon the state fair board only in the event that funds are available to carry out the provisions thereof. All such contracts shall be filed with the department of administration, made a matter of record and paid upon proper vouchers drawn by the state fair board on the state treasurer.

History: L. 1955, ch. 3, § 2; L. 1987, ch. 5, § 11; April 30.



2-205b Same; fair attractions; livestock feed and bedding; advertising media.

2-205b. Same; fair attractions; livestock feed and bedding; advertising media. The state fair board is authorized to select and contract for afternoon and evening grandstand attractions, and grounds attractions and shows. Copies of all such contracts shall be sent by the state fair board to the department of administration for process purposes. The state fair board is authorized to select and purchase livestock feed, livestock bedding and advertising media, including but not by way of limitation the following: Newspaper advertising, magazine advertising, outdoor billboards, radio, television, bumper signs, window cards, pencils and calendars, all without approval from the department of administration, but with purchase requisitions or purchase order vouchers, to be submitted to the director of purchases for processing purposes.

History: L. 1955, ch. 3, § 3; L. 1987, ch. 5, § 12; April 30.



2-206 Authority of Reno county commissioners.

2-206. Authority of Reno county commissioners. Laws of 1913, chapter 293, section 12, included by reference.[Authorized the board of county commissioners of Reno county to carry out so much of the provisions of Laws of 1913, chapter 293, as applied to them.]

History: R.S. 1923, § 2-206.



2-213 Automobile display building; rental.

2-213. Automobile display building; rental. The state fair board is hereby authorized and empowered to enter into a contract with individuals or corporations for the construction of an automobile display building, and the maintenance thereof, upon the state fairgrounds and for which purpose the right to construct such building upon state property is hereby expressly granted and conferred. Such building shall be the property of the state for the use and benefit of the state fair. The board is further authorized and empowered to enter into a written lease for such building for a period of not more than eight years during which such period the rentals therefrom shall be used and applied to the payment of the cost of the construction and to the maintenance of such building and such rentals during such period shall be deemed ample and sufficient to pay the entire cost of the construction and the maintenance of such building. In no event shall the state of Kansas ever be liable for the cost of such building, nor shall the state be liable for the maintenance of such building during the eight-year lease period. In the construction of the building, brick from the Lansing correctional facility may be used and labor from the Hutchinson correctional facility shall be provided.

History: L. 1927, ch. 62, § 4; L. 1987, ch. 5, § 13; L. 1990, ch. 309, § 2; May 24.



2-214 Fire station or office buildings on fairgrounds; abandonment.

2-214. Fire station or office buildings on fairgrounds; abandonment. The state fair board and any parties in interest are hereby authorized and empowered to enter into a contract, lease or agreement permitting the use of a portion of the Kansas state fair grounds at Hutchinson, Kansas, for the erection thereon by the city of Hutchinson, of a fire station; or for the erection thereon by any agricultural or livestock organization of a statewide or nationwide character, of office buildings; and the erection of any such fire station or office buildings shall be under such terms and conditions as are lawful and proper. Upon the abandonment of any such fire station or office buildings for the purposes which such fire station or office buildings were originally constructed, all right, title and interest in and to such fire station or office buildings shall immediately vest in the state of Kansas.

History: L. 1947, ch. 11, § 1; L. 1953, ch. 4, § 1; L. 1987, ch. 5, § 14; April 30.



2-215 Easements to city of Hutchinson, certain.

2-215. Easements to city of Hutchinson, certain. The state fair board is hereby authorized and empowered to grant easements for sewers and public utilities and for street purposes to the city of Hutchinson, Kansas, its successors and assigns, permitting the use of a portion of the Kansas state fairgrounds along and within 30 feet of the south side of the street adjoining and contiguous to the north side of the southwest quarter of section six, township 23, range five west, in Reno county, Kansas, less the east 20 acres of such quarter section. Such easements shall be granted under such terms and conditions as are lawful and proper.

History: L. 1957, ch. 476, § 1; L. 1987, ch. 5, § 15; April 30.



2-216 Admission charges for state fair at Hutchinson; refunds; disposition of fees collected.

2-216. Admission charges for state fair at Hutchinson; refunds; disposition of fees collected. The state fair board annually shall establish and collect admission charges for access and admissions entrances for persons attending the annual state fair at Hutchinson. No person except authorized employees of the state fair board, children under the age of six years and such exhibitors or participants in activities as the board shall specifically provide for, shall be authorized to enter the state fairgrounds and buildings unless such person exhibits evidence that such person has paid the admission charge.

The state fair board is further authorized to provide for the refunding of the admission charges to certain entrants, exhibitors, performers or participants in the activities at the fair if such party has evidence that such party should be exempted from the payment of the charges.

All fees received by the state fair board in accordance with the provisions of this act shall be placed in the revolving fee fund the same as other moneys are placed therein under K.S.A. 2-205, and amendments thereto.

History: L. 1965, ch. 9, § 1; L. 1987, ch. 5, § 16; April 30.



2-217 Construction of wheat commemorative building on state fairgrounds; agreement of state fair board and wheat centennial committee.

2-217. Construction of wheat commemorative building on state fairgrounds; agreement of state fair board and wheat centennial committee. The state fair board is hereby authorized and empowered to enter into an agreement with the Kansas wheat centennial committee permitting the use of the state fairgrounds as a site for the construction of a permanent building to commemorate the wheat industry.

History: L. 1974, ch. 2, § 1; L. 1987, ch. 5, § 17; April 30.



2-218 Same; acceptance and expenditure of funds by wheat centennial committee.

2-218. Same; acceptance and expenditure of funds by wheat centennial committee. The Kansas wheat centennial committee may accept, receive and expend for the cost of construction and maintenance of such commemorative building any state appropriation or any gift, grant, bequest, contribution or aid of any kind or character from any private person, association or corporation.

History: L. 1974, ch. 2, § 2; July 1.



2-219 Contracts for use of state fairgrounds by city of Hutchinson.

2-219. Contracts for use of state fairgrounds by city of Hutchinson. When the use of the fairgrounds is not deemed necessary for use for fair purposes, the state fair board may enter into a contract, lease or agreement with the city of Hutchinson, Kansas, permitting the use of all or a portion of such fairgrounds or buildings located thereon for such uses and on such terms and conditions as may be agreed upon. Such contract, lease or agreement shall be in writing.

History: L. 1974, ch. 2, § 3; L. 1987, ch. 5, § 18; April 30.



2-220 State fair special cash fund; change fund for use during fair; procedures and restrictions; sureties required.

2-220. State fair special cash fund; change fund for use during fair; procedures and restrictions; sureties required. (a) The state fair special cash fund is hereby created in the state treasury. The state fair board may apply annually to the director of accounts and reports to establish a change fund for use during the period of the state fair which shall be maintained in the form of cash from the moneys of the state fair special cash fund which shall be transferred from the state treasury to a separate account of the state fair board in a bank in Reno county, Kansas, in accordance with subsection (c). The director of accounts and reports shall authorize the establishment of such change fund and shall establish a maximum amount for such change fund of not to exceed $200,000 in accordance with the need therefor.

(b) After establishing the maximum amount for a change fund under subsection (a) and not less than 10 days prior to the date fixed for the commencement of the state fair, the director of accounts and reports shall transfer an amount of money equal to such maximum amount from the state general fund to the state fair special cash fund. No such transfer from the state general fund shall exceed $200,000.

(c) For the purposes of a change fund authorized under this section, the moneys in the state fair special cash fund may be transferred by warrant, upon vouchers of the state fair board, from the state treasury to a separate account of such board in a bank in Reno county, Kansas. This bank account shall be awarded to a bank in Reno county, Kansas, by the pooled money investment board under a written agreement in accordance with procedures for state bank accounts under K.S.A. 75-4217, and amendments thereto, and shall be secured by pledge of securities in the manner prescribed for state bank accounts under K.S.A. 75-4218, and amendments thereto, and in the amount prescribed for fee agency accounts under that statute. The state treasurer and the director of accounts and reports shall honor all such vouchers and make such transfers as directed in accordance with this subsection, except that no such transfer shall be made more than 10 days prior to the date fixed for the commencement of the state fair.

(d) The change fund authorized under this section may be established by the state fair board not more than five days preceding the date fixed for the commencement of the state fair. Such change fund shall be maintained in the daily amounts necessary for the operation of the state fair as directed by the state fair board except that no such amount shall exceed the maximum amount established by the director of accounts and reports under subsection (a). Prior to the sixth day after the conclusion of the state fair each year, such change fund shall be finally reconciled and all the moneys in such change fund shall be deposited in the bank account of the state fair board from which the change fund was established. Upon such deposit, all such moneys shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state fair special cash fund. Each year upon the crediting of such moneys to the state fair special cash fund and after the conclusion of the state fair, the director of accounts and reports shall transfer all moneys in the state fair special cash fund to the state general fund.

(e) The moneys in the change fund authorized under this section shall be used exclusively for the making of change in operating and conducting the state fair during the period of the state fair. No advance or expenditure shall be made from such change fund.

(f) Except as otherwise provided in this section, the change fund authorized by this section shall be administered in the same manner as change funds authorized in accordance with K.S.A. 75-3078, and amendments thereto, and shall be subject to such procedures and reporting requirements as may be prescribed by the director of accounts and reports under that statute. The director of accounts and reports may authorize a reconciling entry in any reconciliation statement for the change fund authorized by this section in an amount of not to exceed the maximum authorized by K.S.A. 75-3078, and amendments thereto, for change funds authorized in accordance with that statute.

(g) All officers and employees of the state fair board having custody of moneys of the change fund authorized by this section shall be covered by a blanket surety contract purchased by the committee on surety bonds and insurance in such amount or amounts and upon such terms and conditions as the committee on surety bonds and insurance deems necessary and proper in accordance with the provisions of K.S.A. 75-4103, 75-4104 and 75-4105, and amendments thereto.

History: L. 1979, ch. 239, § 1; L. 1987, ch. 5, § 19; L. 1988, ch. 2, § 1; L. 2001, ch. 5, § 6; July 1.



2-221 Capital improvements on state fairgrounds for parimutuel racing; agreements authorized.

2-221. Capital improvements on state fairgrounds for parimutuel racing; agreements authorized. The state fair board is hereby authorized to enter into agreements for capital improvements on the state fairgrounds for the purposes of racing under the Kansas parimutuel racing act and the operation of such racing, for which purposes the right to make such capital improvements on state property is hereby granted. Any such agreement shall have received prior approval by the secretary of administration and the plans and specifications for such capital improvements shall have received prior approval by the director of architectural services. No such agreement shall be approved by the secretary of administration and no such plans and specifications for capital improvements shall be approved by the director of architectural services until the secretary and the director have first advised and consulted with the joint committee on state building construction on such agreement and such capital improvements. Such capital improvements shall become the property of the state upon completion and acceptance by the secretary of administration.

History: L. 1988, ch. 291, § 1; April 28.



2-222 Grant and receipt of certain easements and property by state fair board.

2-222. Grant and receipt of certain easements and property by state fair board. Subject to approval by the secretary of administration, the state fair board is hereby authorized, as the board determines necessary or desirable to carry out its powers and duties, to: (a) Grant easements to, or obtain easements from, the city of Hutchinson, Kansas; or (b) deed defined and described real property for street and roadway purposes to, or receive real property deeded from, the city of Hutchinson, Kansas, in Reno county.

History: L. 1988, ch. 291, § 2; April 28.



2-223 State fair capital improvements fund; authorized use; Kansas development finance authority, revenue bonds authorized; annual transfers to fund; certification of amounts by state fair board.

2-223. State fair capital improvements fund; authorized use; Kansas development finance authority, revenue bonds authorized; annual transfers to fund; certification of amounts by state fair board. (a) There is hereby established in the state treasury the state fair capital improvements fund. All expenditures of moneys in the state fair capital improvements fund shall be used for the payment of capital improvements and maintenance for the state fairgrounds and the payment of capital improvement obligations that have been financed. Capital improvement projects for the Kansas state fairgrounds are hereby approved for the purposes of subsection (b) of K.S.A. 74-8905, and amendments thereto, and the authorization of the issuance of bonds by the Kansas development finance authority in accordance with that statute.

(b) On each June 30, the state fair board shall certify to the director of accounts and reports an amount to be transferred from the state fair fee fund to the state fair capital improvements fund, which amount shall be not less than the amount equal to 5% of the total gross receipts during the current fiscal year from state fair activities and non-fair days activities, except that:

(1) For the fiscal year ending June 30, 2016, notwithstanding the other provisions of this section, on March 1, 2016, or as soon thereafter as moneys are available therefor, the director of accounts and reports shall transfer from the state fair fee fund to the state fair capital improvements fund the amount equal to the greater of $300,000 or the amount equal to 5% of the total gross receipts during fiscal year 2016 from state fair activities and non-fair days activities through March 1, 2016, except that, subject to approval by the director of the budget prior to March 1, 2016, after reviewing the amounts credited to the state fair fee fund and the state fair capital improvements fund, cash flow considerations for the state fair fee fund, and the amount required to be credited to the state fair capital improvements fund pursuant to this subsection to pay the bonded debt service payment due on April 1, 2016, the state fair board may certify an amount on March 1, 2016, to the director of accounts and reports to be transferred from the state fair fee fund to the state fair capital improvements fund that is equal to the amount required to be credited to the state fair capital improvements fund pursuant to this subsection to pay the bonded debt service payment due on April 1, 2016, and shall certify to the director of accounts and reports on the date specified by the director of the budget the amount equal to the balance of the aggregate amount that is required to be transferred from the state fair fee fund to the state fair capital improvements fund for fiscal year 2016. Upon receipt of any such certification, the director of accounts and reports shall transfer moneys from the state fair fee fund to the state fair capital improvements fund in accordance with such certification; and

(2) for the fiscal year ending June 30, 2017, notwithstanding the other provisions of this section, on March 1, 2017, or as soon thereafter as moneys are available therefor, the director of accounts and reports shall transfer from the state fair fee fund to the state fair capital improvements fund the amount equal to the greater of $300,000 or the amount equal to 5% of the total gross receipts during fiscal year 2017 from state fair activities and non-fair days activities through March 1, 2017, except that, subject to approval by the director of the budget prior to March 1, 2017, after reviewing the amounts credited to the state fair fee fund and the state fair capital improvements fund, cash flow considerations for the state fair fee fund, and the amount required to be credited to the state fair capital improvements fund pursuant to this subsection to pay the bonded debt service payment due on April 1, 2017, the state fair board may certify an amount on March 1, 2017, to the director of accounts and reports to be transferred from the state fair fee fund to the state fair capital improvements fund that is equal to the amount required to be credited to the state fair capital improvements fund pursuant to this subsection to pay the bonded debt service payment due on April 1, 2017, and shall certify to the director of accounts and reports on the date specified by the director of the budget the amount equal to the balance of the aggregate amount that is required to be transferred from the state fair fee fund to the state fair capital improvements fund for fiscal year 2017. Upon receipt of any such certification, the director of accounts and reports shall transfer moneys from the state fair fee fund to the state fair capital improvements fund in accordance with such certification.

(c) On each July 1, the director of accounts and reports shall transfer from the state general fund to the state fair capital improvements fund, an amount equal to the amount certified by the state fair board pursuant to subsection (b), except that: (1) No transfer from the state general fund under this subsection shall exceed $300,000 in any fiscal year except for the fiscal years ending June 30, 2016, and June 30, 2017, the transfer shall not exceed $100,000.

History: L. 1988, ch. 21, § 1; L. 1998, ch. 76, § 2; L. 2001, ch. 216, § 64; L. 2003, ch. 138, § 122; L. 2004, ch. 123, § 168; L. 2005, ch. 174, § 177; L. 2006, ch. 142, § 156; L. 2007, ch. 167, § 194; L. 2008, ch. 131, § 165; L. 2009, ch. 124, § 135; L. 2010, ch. 165, § 141; L. 2011, ch. 118, § 176; L. 2012, ch. 175, § 151; L. 2013, ch. 136, § 262; L. 2014, ch. 142, § 110; L. 2015, ch. 104, § 233; July 1.



2-224 Purchase of certain insurance by board.

2-224. Purchase of certain insurance by board. (a) The state fair board is hereby authorized to purchase safe burglary and messenger robbery insurance coverage in amounts deemed appropriate by such board for the period of the annual Kansas state fair and during the remainder of the year. Such board is also authorized to purchase insurance coverage for any rented or borrowed motorized vehicles used during the state fair indemnifying the board against loss or damage to such vehicles and against liability for the operation of such vehicles.

(b) The state fair board is hereby authorized to purchase event cancellation and rain insurance coverage in amounts deemed appropriate by such board for the period of the annual Kansas state fair and during the remainder of the year.

(c) Any insurance purchased pursuant to this section shall not be required to be acquired through the committee on surety bonds and insurance as required by K.S.A. 75-4101 et seq., and amendments thereto.

History: L. 1990, ch. 280, § 1; L. 1996, ch. 4, § 1; L. 2014, ch. 101, § 5; July 1.



2-224a Purchase of workers compensation insurance by board.

2-224a. Purchase of workers compensation insurance by board. (a) Notwithstanding the provisions of K.S.A. 44-576, and amendments thereto, the state fair board is hereby authorized to purchase workers compensation insurance from an admitted carrier. Any contract for the purchase of workers compensation insurance entered into by the state fair board shall be purchased in the manner prescribed for the purchase of supplies, materials, equipment and contractual services as provided in K.S.A. 75-3738 through 75-3744, and amendments thereto, and any such contract having a premium or rate in excess of $500 shall be purchased on the basis of sealed bids. Such contract shall not be subject to the provisions of K.S.A. 75-4101 through 75-4114 and K.S.A. 2015 Supp. 75-4125, and amendments thereto.

(b) If the state fair board enters into a contract for the purchase of workers compensation insurance as described in subsection (a), from and after the end of the payroll period in which such workers compensation policy takes effect, the state fair board shall not be subject to the self-insurance assessment prescribed by K.S.A. 44-576, and amendments thereto, and the director of accounts and reports shall cease to transfer any amounts for such self-assessment for the state fair board pursuant to such statute, except that any moneys paid relating to existing claims with the state workers compensation self-insurance fund made by the state fair board shall be assessed to the state fair board until all such claims have been closed and settled.

(c) Notwithstanding the provisions of K.S.A. 44-575, and amendments thereto, if the state fair board enters into a contract for the purchase of workers compensation insurance as described in subsection (a), the state workers compensation self-insurance fund shall not be liable for any compensation claims under the workers compensation act relating to the state fair board and arising during the term of such contract, or for any other amounts otherwise required to be paid under the workers compensation act during the term of such contract.

(d) The state fair board shall notify the secretary of health and environment of the effective date of any workers compensation policy acquired pursuant to this section.

History: L. 2011, ch. 113, § 1; L. 2012, ch. 102, § 1; L. 2013, ch. 104, § 7; Apr. 25.



2-225 Agreement with Hutchinson community foundation; approval by attorney general; donations and bequests for benefit of state fair; receipt, administration, investment and disposition of moneys.

2-225. Agreement with Hutchinson community foundation; approval by attorney general; donations and bequests for benefit of state fair; receipt, administration, investment and disposition of moneys. (a) The state fair board is hereby authorized to negotiate and enter into an agreement with the Hutchinson community foundation, a not-for-profit corporation, for the Hutchinson community foundation to receive, administer and invest any moneys donated, bequeathed, granted, awarded or contributed from any private or public source outside the state treasury for the general benefit of the state fair or for specific capital improvements, projects, programs, activities or events for the benefit of the state fair. All moneys received for such purposes by the Hutchinson community foundation, and all interest earned thereon, shall be deposited, administered and disbursed by the Hutchinson community foundation to the state fair board in accordance with the agreement, after payment of any applicable fees or expenses authorized by the agreement. The state fair board shall not enter into any agreement with the Hutchinson community foundation under this section until the agreement has been reviewed and approved by the attorney general.

(b) Upon receipt of any such moneys by the state fair board, the state fair board shall remit the entire amount of the remittance to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state fair fee fund or the state fair capital improvements fund, or in designated amounts of such remittance to each of such funds as specified by the state fair board.

History: L. 1994, ch. 22, § 1; L. 2001, ch. 5, § 7; July 1.



2-226 State fair debt service special revenue fund; Kansas development finance authority, revenue bonds authorized; reporting requirements.

2-226. State fair debt service special revenue fund; Kansas development finance authority, revenue bonds authorized; reporting requirements. (a) The state fair board may make expenditures from money available therefor for the acquisition, construction, equipping, furnishing, renovation, reconstruction and repair of the Kansas state fairgrounds. Capital improvement projects for the acquisition, construction, equipping, furnishing, renovation, reconstruction and repair of the Kansas state fairgrounds are hereby approved for the state fair board for the purposes of subsection (b) of K.S.A. 74-8905, and amendments thereto, and the authorization of one or more series of revenue bonds by the Kansas development finance authority in accordance with that statute. Expenditures from bond proceeds authorized by this section for these capital improvement projects shall not exceed an aggregate of $29,000,000 plus all amounts required for costs of any bond issuance, cost of interest on any bond issued or obtained for such capital improvement project and any required reserves for payment of any principal and interest on any bond.

(b) The state fair board shall pursue local, state and private funds to offset expenditures from the state treasury for payment of principal and interest on bonds issued to finance capital improvements for the Kansas state fairgrounds. Subject to the provisions of appropriation acts, moneys credited to the state economic development initiatives fund may be expended for payment of principal and interest on bonds issued to finance such capital improvements. Prior to the issuance of any bonds authorized pursuant to this section for any such capital improvement project, the general manager of the Kansas state fair shall report to the state finance council concerning such project and such issuance. The report shall specifically include information about the proposed utilization of bond proceeds for any capital improvement project and the availability and use of other sources including local, state and private funds. No bonds shall be issued under this section except upon approval by the state finance council acting on this matter after a review by the joint committee on state building construction. The approval of the issuance of bonds is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c, and amendments thereto. Approval by the state finance council may be given when the legislature is in session.

(c) There is hereby established the state fair debt service special revenue fund in the state treasury. All moneys credited to this fund shall be expended for the payment of principal and interest on bonds issued to finance capital improvements for the Kansas state fairgrounds under this section. All expenditures from the state fair debt service special revenue fund shall be in accordance with the provisions of appropriation acts pursuant to vouchers approved by the general manager of the Kansas state fair board or by the designee of the general manager.

(d) During the fiscal year ending June 30, 2003, after bonds are issued by the Kansas development finance authority to finance capital improvements for the Kansas state fairgrounds in accordance with this section, the general manager of the Kansas fair board shall certify that fact to the director of accounts and reports and, upon receipt of such certification, or as soon thereafter as moneys are available therefor, the director of accounts and reports shall transfer an amount or amounts from the state economic development initiatives fund or other available funds of the state, as specified by appropriation act, to the state fair debt service special revenue fund.

History: L. 2001, ch. 129, § 1; July 1.



2-227 Conveyance of property in Reno county to the city of Hutchinson; reversion, when.

2-227. Conveyance of property in Reno county to the city of Hutchinson; reversion, when. (a) The state fair board is hereby authorized to convey, without consideration, to the city of Hutchinson, Kansas, the following described state property located in Reno county, Kansas, containing 1.148 acres more or less: Commencing at a point 30 feet south of the northeast corner of the Southwest Quarter of Section 6, Township 23 South, Range 5 West of the 6th P.M.; thence west parallel with the north line of said Southwest Quarter a distance of 330.20 feet to the Point of Beginning; thence with a deflection angle 91°04'10" left —south parallel with the east line of said Southwest Quarter 416.86 feet; thence with a deflection angle 90°51'02" right — west 120.0 feet; thence with a deflection angle 89°08'58" right — north parallel with the east line of said Southwest Quarter to a point that is 30.00 feet south of the north line of said Southwest Quarter; thence with a deflection angle 88°55'50" right — east parallel with the north line of said Southwest Quarter 120.0 feet to the Point of Beginning. (Containing 1.148 acres more or less)

(b) The deed conveying the real estate described under subsection (a) shall be approved by the attorney general and shall be executed by the general manager of the state fair. The deed shall provide that in the event the land described in subsection (a) ceases to be used for water treatment purposes for the city of Hutchinson or similar public utility purposes as described in the deed, then all right, title and interest in the land shall revert to the state fair board.

(c) The conveyance authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a or K.S.A. 2015 Supp. 75-6609, and amendments thereto.

History: L. 2007, ch. 108, § 3; Apr. 19.






Article 3 FAIRS IN COUNTIES OVER 50,000 POPULATION

2-301 Tax levies for fair purposes in certain counties; use of proceeds; election; premiums.

2-301. Tax levies for fair purposes in certain counties; use of proceeds; election; premiums. Whenever any county agricultural or fair association, or whenever any livestock association or wheat show located in any county having a population of over fifty thousand (50,000) shall have provided itself, or themselves, by ownership or lease, with suitable grounds and facilities, for holding an agricultural fair, wheat show or livestock show, with a design to encourage improvement in livestock, tillage, crops, implements, mechanical fabrics, fine arts, and articles of domestic industry, by offering premiums for the best exhibits thereof, and shall have held such a fair during at least one year in said county, it shall be the duty of the county commissioners of such county to provide annually for the levy of a tax and to appropriate annually the proceeds of such tax for the payment of such premiums as may be offered by the association having in charge the holding of such fair for improvement in livestock, tillage, crops, implements, mechanical fabrics, fine arts, and articles of domestic industry and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Such tax shall not be levied until the proposition shall have been submitted to the qualified voters of such county at a general election, or a special election, called for such purpose, and the making of such levy shall have been ordered by a majority of the electors voting on the proposition. Whenever in any county contemplated by the provisions of this act, a wheat show and a livestock show shall both have been held for more than three years, the amounts available for premiums, as herein provided, shall be divided equally between the said wheat show and livestock show.

History: L. 1915, ch. 178, § 1; L. 1923, ch. 142, § 1; R.S. 1923, § 2-301; L. 1975, ch. 162, § 3; L. 1979, ch. 52, § 19; July 1.



2-302 Petition for tax levy election; time of election.

2-302. Petition for tax levy election; time of election. Whenever a petition shall be presented to the board of county commissioners of any such county, signed by at least one thousand of the qualified electors thereof, requesting the submission of a proposition to levy an annual tax for the purposes mentioned in this act, it shall be the duty of the county commissioners of such county to cause such vote to be taken at the next general election to be held in such county: Provided, The same shall be held within sixty days after the time when such petition shall have been presented. Otherwise, said commissioners shall immediately call a special election for such purpose. Said special election shall be held within sixty days after the date upon which such petition shall have been presented.

History: L. 1915, ch. 178, § 2; March 27; R.S. 1923, § 2-302.



2-303 Levies not used for speed premiums.

2-303. Levies not used for speed premiums. No part of the funds provided for by this act shall be used for the purpose of paying premiums offered for speed.

History: L. 1915, ch. 178, § 3; March 27; R.S. 1923, § 2-303.



2-304 Payments out of tax-levy funds; transfer of unexpended balances to general fund.

2-304. Payments out of tax-levy funds; transfer of unexpended balances to general fund. All payments out of the funds provided for in this act, shall be made by the county treasurer upon the written order of the association in charge of such fair; each order to be signed by the president and attested by the secretary, of such association. Any balance of such fund remaining in the hands of the county treasurer after the payment of the premiums herein provided for shall be annually transferred to the general fund of the county.

History: L. 1915, ch. 178, § 4; March 27; R.S. 1923, § 2-304.



2-305 Annual report to county commissioners by fair associations.

2-305. Annual report to county commissioners by fair associations. It shall be the duty of each association having in charge any fair receiving aid under the provisions of this act, to make and file, annually, on or before the 31st day of December, with the county commissioners of the proper county, a report showing the total amount of money received from the county treasurer, and an itemized statement of the disbursements of such money. The correctness of said report shall be certified to, under oath, by the president and secretary of such association.

History: L. 1915, ch. 178, § 5; March 27; R.S. 1923, § 2-305.






Article 5 COUNTY DEMONSTRATION FARMS

2-504 Lands for demonstration farms; contracts for demonstration work.

2-504. Lands for demonstration farms; contracts for demonstration work. The board of county commissioners of any county in this state in which an agricultural demonstration farm has been or shall be hereafter located, with the consent of such board of county commissioners, by the board of regents, is hereby authorized to lease or donate to the board of regents any portion of lands owned by said county, not exceeding forty acres in extent, suitable for use in demonstrating the value of crops and methods in farming, gardening, horticulture and forestry, and to contract for the carrying on of such demonstration work under the plans, direction and supervision of representatives of the board of regents.

History: L. 1909, ch. 223, § 1; March 5; R.S. 1923, § 2-504.



2-505 Plans for and supervision of demonstration work; seeds and plants therefor.

2-505. Plans for and supervision of demonstration work; seeds and plants therefor. All work upon such demonstration farms shall be planned and supervised by representatives of the board of regents, and they may furnish such seeds and plants at reasonable cost on board the cars at Manhattan, Kansas, as will not interfere with experimental work done at the college.

History: L. 1909, ch. 223, § 2; March 5; R.S. 1923, § 2-505.



2-506 Teams, equipment and expenses of work.

2-506. Teams, equipment and expenses of work. County commissioners may furnish sufficient help and proper teams, tools and materials other than seeds, to do the work planned by the representatives of the board of regents, and are hereby authorized to pay out of the general fund the cost of such expense and work, including traveling expenses of supervisor. The total cost to any county not to exceed fifteen hundred dollars for the first year nor five hundred dollars in any other year thereafter.

History: L. 1909, ch. 223, § 3; March 5; R.S. 1923, § 2-506.



2-507 Crops.

2-507. Crops. All crops grown upon such demonstration farm to be the property of the county in which it is located, and any surplus shall be sold to the citizens thereof when desired for seed or propagation, or used for public institutions; the receipts from such sales to be credited to the farm.

History: L. 1909, ch. 223, § 4; March 5; R.S. 1923, § 2-507.



2-508 Marking of plots; data and statistics.

2-508. Marking of plots; data and statistics. That it may be known what is planted, methods used and results, each plot or planting shall be plainly and legibly marked for information of visitors to the farm, and the representatives of the board of regents, the superintendents of said farms shall furnish data for a brief printed summary, giving the results in amounts and values at usual market prices, to the county clerk by December 1 of each year, who shall have same printed and give through the county treasurer a copy of the same to each taxpayer with the taxpayer's tax receipt, and to others on request, and to publish same in the official paper of the county.

History: L. 1909, ch. 223, § 5; March 5; R.S. 1923, § 2-508.






Article 6 COUNTY EXTENSION

2-608 Compensation of extension agents; contribution from federal and state funds.

2-608. Compensation of extension agents; contribution from federal and state funds. If a county extension council has been organized as specified in K.S.A. 2-611, and amendments thereto, or an extension district has been established under K.S.A. 2-623, and amendments thereto, for the purpose of giving instruction in agriculture, marketing, home economics, 4-H club and youth work, community and resource development, and economic development initiatives to the people of the county or extension district, as the case may be, through practical demonstrations, meetings, publications, and otherwise, and the employment of an extension agent or agents to prosecute such instructions, the Kansas state university of agriculture and applied science shall contribute from federal and state funds granted for cooperative extension work an amount of not less than $1,500, as far as such funds are available, towards the salary of each extension agent employed.

History: L. 1951, ch. 8, § 1; L. 1972, ch. 3, § 1; L. 1991, ch. 2, § 7; July 1.



2-609 Same; conditions; limitation regarding additional agents.

2-609. Same; conditions; limitation regarding additional agents. (a) Before allocations of funds are made by the director of extension of Kansas state university of agriculture and applied science pursuant to K.S.A. 2-608, and amendments thereto, the county extension council shall present to the director of extension and to the board of county commissioners of its county, a list of members of the extension council and of its executive board and the officers of the governing body, with the statement signed by the chairperson of the board certifying that these members and officers have been duly elected as specified in K.S.A. 2-611, and amendments thereto.

(b) Before allocations of funds are made by the director of extension of Kansas state university of agriculture and applied science pursuant to K.S.A. 2-608, and amendments thereto, the governing body of the extension district shall present to the director of extension a list of members of the governing body of the extension district and the officers of the governing body, with the statement signed by the chairperson of the governing body certifying that these members and officers have been duly elected as specified in K.S.A. 2-624, and amendments thereto.

(c) No allocation of funds shall be made by the director of extension of Kansas state university of agriculture and applied science pursuant to K.S.A. 2-608, and amendments thereto, for funding for any additional extension agent for the county extension council of any county which currently employs four or more extension agents, unless funds have been allocated by the director of extension for an additional extension agent for each county extension council of each county which currently employs less than two extension agents and which requests funds for an additional extension agent.

History: L. 1951, ch. 8, § 2; L. 1972, ch. 3, § 2; L. 1991, ch. 2, § 8; July 1.



2-610 County appropriations; budgets, approval; tax levies, use of proceeds.

2-610. County appropriations; budgets, approval; tax levies, use of proceeds. (a) On or before July 15 each year, the executive board of the county extension council shall file with the county commissioners in the office of the county clerk:

(1) A list of current members of the county extension council and its executive board;

(2) a certification of election of officers as provided in subsection (c) of K.S.A. 2-611, and amendments thereto;

(3) a certificate by the director of extension of Kansas state university of agriculture and applied science that the county extension council is properly functioning and entitled to receive the appropriations provided by law; and

(4) a proposed budget prepared in cooperation with the director of extension of Kansas state university of agriculture and applied science for the ensuing calendar year.

(b) If the commission does not approve the proposed budget within 10 days after receipt thereof, it shall return the budget to the board.  Upon receipt of the returned budget, the board shall consider amendments or modifications and may consult with the commission concerning the budget. Within 10 days after receipt of the returned budget, the board shall resubmit its proposed budget, with or without amendment or modification, to the commission. Within 10 days after resubmission of the proposed budget, the commission shall approve, or amend or modify and approve as amended or modified, such proposed budget. The commission shall adopt the proposed budget as approved and shall make the same a part of the regular county budget. The board of county commissioners shall make an appropriation and certify to the county clerk the amount of tax necessary to be levied on all tangible taxable property of the county sufficient to provide a program of county extension work and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1951, ch. 8, § 3; L. 1957, ch. 5, § 1; L. 1959, ch. 2, § 1; L. 1961, ch. 3, § 1; L. 1963, ch. 3, § 1; L. 1970, ch. 100, § 1; L. 1972, ch. 3, § 3; L. 1974, ch. 432, § 3; L. 1975, ch. 1, § 1; L. 1979, ch. 2, § 1; L. 1979, ch. 3, § 1; L. 1985, ch. 8, § 1; L. 1987, ch. 6, § 1; L. 1999, ch. 154, § 26; May 27.



2-611 County extension councils; election of members; meetings; development of programs; election, term of office, oath, powers and duties of executive board; bond of treasurer; expiration of terms; qualification of members.

2-611. County extension councils; election of members; meetings; development of programs; election, term of office, oath, powers and duties of executive board; bond of treasurer; expiration of terms; qualification of members. (a) Except as otherwise provided in this section, the citizens of voting age residing in each of the county commissioner districts in each county in this state are qualified to participate in the meeting which shall be held in each such district in each year not earlier than September 1, and at least 10 days before the annual meeting of the county extension council upon a date and at a time and place determined and fixed by the executive board of the county extension council and shall elect annually from among their number four members of the county extension council. In Leavenworth county, such election shall be held at the time of the annual Leavenworth county fair. Of the four members, one shall be elected to represent agriculture and shall be actively engaged in agricultural pursuits, one shall be elected to represent home economics work, one shall be elected to represent 4-H club and youth work, and one shall be elected to represent educational programs in economic development initiatives. The county extension council executive board members of each county may choose to hold a countywide election meeting in lieu of holding a meeting in each district. Prior to adjournment of the countywide meeting the citizens of each county commissioner district shall separate into groups for the purpose of electing the county extension council members who shall represent the district on the county extension council. The countywide meeting shall be subject to the same conditions hereinabove provided for county commissioner district election meetings.

(b) The executive board of the county extension council, as provided for in subsection (f), may choose, as an alternate method of electing county extension council members, to mail a ballot to each citizen of voting age residing in the county at least three weeks before the annual meeting of the county extension council. The ballots shall contain the names and resident addresses of all persons who are candidates for county extension council membership. The incumbent county extension council members shall select not less than two persons as candidates for each position to be filled. After the ballot has been marked, each voter shall mail or otherwise transmit the ballot to the county extension office of the county at least seven days prior to the annual meeting of the county extension council.

(c) In any county having three county commissioner districts, the citizens may elect county extension council members at large or by county commissioner district as determined by the executive board of the county extension council for the county. In any county having other than three county commissioner districts, the citizens shall elect county extension council members at large. A county extension council elected at large shall also have a total elected membership of 24, with six members elected to represent agriculture who shall be actively engaged in agricultural pursuits, six members elected to represent home economics, six members elected to represent 4-H club and youth work, and six members elected to represent educational programs in economic development initiatives. When county extension council members are elected at large, 12 shall be elected annually, three of whom shall represent agriculture, three of whom shall represent home economics, three of whom shall represent 4-H club and youth work, and three of whom shall represent educational programs in economic development initiatives. County extension council members elected at large shall serve under the same conditions as county extension council members elected by county commissioner districts, except the provision that three members of the executive board shall be elected from each county commissioner district shall not apply.

(d) The 24 members so elected in the three county commissioner districts, or at large, in any county shall constitute and be the county extension council, and it shall be the duty of the council to plan the educational extension programs of the county.

(e) At the annual meeting of the county extension council, the council members elected to represent agricultural pursuits, home economics work, 4-H club and youth work or educational programs in economic development initiatives, may meet separately and elect a group chairperson. Each group shall meet as necessary for the purpose of developing educational program plans on extension work in agricultural pursuits, in home economics work, in 4-H club and youth work, or economic development initiatives. All program plans shall be subject to final approval by the executive board of the county extension council.

(f) The county extension council shall meet annually not earlier than October 1, and not later than December 20, and shall elect from among its own members an executive board consisting of a chairperson, a vice-chairperson, a secretary and a treasurer and five additional members. The date, time and place of the annual meeting shall be determined and fixed by the executive board. No more than three members of the executive board shall be elected from any county commissioner district, and at least one member shall be elected from each county extension council member group namely, agricultural pursuits, home economics, 4-H club and youth work, and educational programs in economic development initiatives. The executive board of the county extension council is authorized to transact all business of the council, shall have control of all the property of the council, and may employ and fix the compensation of such persons as are necessary for the conduct of the business of the council, except as herein otherwise expressly provided.

(g) Members of the county extension council and of the executive board shall receive no compensation for their services as members of the council or of the executive board. The members of the executive board, after their election and prior to entering upon the duties of their respective offices, shall take and sign the usual oath of public officers and the same shall be filed in the office of the county clerk.

(h) (1) The treasurer of the executive board after election as treasurer and before entering upon the duties of the office as treasurer shall execute to the council a corporate surety bond, of 100% of the amount as nearly as can be ascertained that shall be in the treasurer's hands at any one time. All the bonds shall be conditioned to the faithful discharge of the duties of the office of treasurer. The amount and sufficiency of all bonds shall be determined by the county clerk, and, upon the county clerk's approval endorsed on the bond, shall be filed with the county clerk, who shall immediately notify the secretary of the executive board and the county treasurer of the approval and filing. The cost of any corporate surety bond so furnished shall be paid by the executive board. In the event of the breach of any condition thereof, the chairperson of the executive board shall, and if the chairperson does not, any member of the county extension council may, cause a suit to be commenced thereon in the member's own name for the benefit of the council, in which suit it shall not be necessary to include the treasurer as a party to the suit and the money collected shall be applied to the use of the council, as the same should have been applied by the treasurer.

(2) Public notices of each annual election meeting or mail ballot election for county commissioner districts or at large, and the annual meeting of the county extension council provided for in this section shall be published once at least one week but not more than three weeks prior to the date fixed for such election or annual council meeting in a newspaper having general circulation in the county. The executive board shall call each of the annual election meetings and the annual meeting of the extension council and shall cause the notices of meetings to be published as herein required. The notices shall state the date, time and place of the meeting. The cost of publishing the notices shall be paid by the executive board of the county extension council.

(3) The elected officers and the members of the executive board shall hold office for one year and until their successors are elected and qualify. Vacancies in the membership of the executive board shall be filled for the unexpired term from the remaining members of the county extension council by the executive board. Vacancies among the officers of the executive board shall be filled for the unexpired term by election from the members of the executive board. Each year not earlier than January 2, and not later than January 15, the retiring executive board shall meet with the newly elected executive board at a time and place designated by the chairperson of the retiring executive board. At the meeting the retiring executive board shall conclude all business of the past year and pay all lawful bills for the year in which it has served and provide the new executive board with all reports, records and other information which may be necessary to the operation of the county extension program during the ensuing year.

(4) Members of the county extension council shall hold office for a term of two years and until their successors are elected and qualify, and no member of the council shall hold office for more than two consecutive terms. Vacancies in the membership of the county extension council shall be filled by appointment by the executive board for the unexpired term of office.

(i) Notwithstanding any other provision of this section, the terms of all members of any county extension council serving on the effective date of this act shall expire in 1987, and 24 members shall be elected to constitute and be the county extension council by one of the election methods authorized by this section. Of the members elected to the county extension in 1987, six members shall be elected to represent agriculture who shall be actively engaged in agricultural pursuits, six members shall be elected to represent home economics, six members shall be elected to represent 4-H club and youth work and six members shall be elected to represent educational programs in economic development initiatives. Three of each of the six members elected to represent each county extension council member group shall hold office for a one-year term and until their successors are elected and qualify, and three of each six-member group shall hold office for a two-year term and until their successors are elected and qualify.

History: L. 1951, ch. 8, § 4; L. 1972, ch. 3, § 4; L. 1974, ch. 4, § 1; L. 1979, ch. 2, § 2; L. 1981, ch. 7, § 1; L. 1986, ch. 5, § 1; L. 1987, ch. 6, § 2; July 1.



2-612 Deposit of moneys; duties of treasurers.

2-612. Deposit of moneys; duties of treasurers. All moneys received by the treasurer for the council or executive board shall be deposited by the treasurer in a bank designated by the executive board and authorized to receive public deposits. The treasurer shall pay out, on the warrant of the secretary of the executive board, or by a combination warrant check, in either case, signed by the chairperson of the executive board all moneys which shall come to the treasurer's hands for the use of the council or executive board, and the treasurer shall not pay any sum from the funds of the council or executive board in any other manner. The treasurer shall keep a record of all the moneys received and disbursed, specifying the person or persons from whom received and to whom paid, and the object for which same has been paid out. The treasurer shall present to the executive board at each regular meeting of the board a report in writing containing a statement of all moneys received from the county treasurer and from any other source since the last regular meeting of the executive board; and of the disbursements made with the items of such disbursements, and exhibit the warrants or checks or combination warrants and checks therefor, which report shall be recorded by the secretary of the executive board; and at the close of the treasurer's term of office shall settle with the executive board; and shall hand over to the successor all records and papers received as treasurer, together with all moneys remaining in the hands of the treasurer.

History: L. 1951, ch. 8, § 5; L. 1981, ch. 7, § 2; L. 1989, ch. 48, § 9; July 1.



2-613 Duties of county treasurers.

2-613. Duties of county treasurers. The county treasurer shall pay to the treasurer of the executive board of the council of the county treasurer's county all moneys in the county treasury belonging to said council, upon the order of the treasurer of the executive board of the council countersigned by the secretary of the executive board: Provided, That the county treasurer shall not pay to said treasurer of the executive board any such moneys unless and until the county treasurer has been notified by the county clerk that said treasurer of the executive board has filed his or her bond and same has been approved by the county clerk.

History: L. 1951, ch. 8, § 6; July 1.



2-614 Duties of executive board secretary; records open to public.

2-614. Duties of executive board secretary; records open to public. The secretary of the executive board shall: (1) Record the proceedings of all meetings of the executive board in books provided for that purpose within 20 days following the meeting; (2) prepare and submit to each meeting of the executive board a report on the work and activities of the county extension council since the last meeting of the board; and (3) perform such other duties as are usually performed by secretaries and as may be prescribed by the executive board. The records of the secretary shall be open to public inspection at all reasonable times.

History: L. 1951, ch. 8, § 7; L. 1972, ch. 3, § 5; L. 1981, ch. 7, § 3; July 1.



2-615 County extension service agents; qualifications, appointment and compensation; jointly employed agents; approval of county council or district accounts and expenditures.

2-615. County extension service agents; qualifications, appointment and compensation; jointly employed agents; approval of county council or district accounts and expenditures. (a) Except as otherwise provided for jointly employed agents, the executive board of the county extension council or the governing body of the extension district, as the case may be, and the director of extension, or the director's authorized representative, shall appoint an extension agent and determine the amount of the extension agent's compensation. The extension agent shall be under the general supervision of the executive board or the governing body of the extension district, as the case may be, and the director of extension. The director of extension of Kansas state university of agriculture and applied science shall determine the qualifications of each extension agent.

(b) The executive boards of two or more county extension councils and the director of extension, or the director's authorized representative, may enter into an agreement to jointly employ an extension agent or agents under like conditions as the executive board of a single county. Any such agreement may determine the amount of compensation to be paid for each such agent by each executive board of the county extension council and the director of extension, the program and service priorities that will be applicable to each such agent and the time each such agent is to spend in each county. In any case where one or more extension agents are to be jointly employed pursuant to such an agreement, each such agent may be employed and supervised by a multicounty extension governing board and the director of extension, or the director's authorized representative, in accordance with the agreement entered into by the executive boards of the county extension councils of the respective counties. Any such multicounty extension governing board shall be composed of the chairperson, vice-chairperson, secretary and treasurer of each executive board entering into the agreement.

(c) All accounts and all expenditures of funds of the county extension council or the governing body of an extension district, as the case may be, from whatever source derived shall be subject to the approval of the executive board and the director of extension of Kansas state university of agriculture and applied science.

History: L. 1951, ch. 8, § 8; L. 1972, ch. 3, § 6; L. 1981, ch. 7, § 4; L. 1987, ch. 6, § 3; L. 1991, ch. 2, § 9; July 1.



2-616 Purpose of extension councils and districts certain fees authorized; limitations.

2-616. Purpose of extension councils and districts certain fees authorized; limitations. (a) Each county extension council or extension district shall have for its sole purpose the giving of instruction and practical demonstrations in agriculture, marketing, home economics, 4-H club and youth work, community and resource development, and economic development initiatives to all persons in the county or extension district, as the case may be, and the imparting to such persons of information on those subjects through practical demonstrations, meetings, publications, or otherwise, in accordance with the program and service prescribed by the council or the governing body of the extension district, as the case may be. Extension councils and extension districts shall not engage in commercial or other private enterprises, legislative programs, or other activities not authorized by this act and shall not give preferred service to any individual, group or organization.

(b) County extension councils and the governing bodies of extension districts may collect fees for specific services which require special equipment or personnel, such as a soil testing laboratory, seed testing service or other educational service, but such councils and governing bodies shall not collect membership dues nor shall such councils and governing bodies collect dues for or pay dues to any local, state or national organization or association. The furnishing of supplies or services deemed necessary by the director of extension and the executive board of the county extension council or the governing body of the extension district, as the case may be, to the conduct of any educational program authorized under this act shall not be considered private enterprise or commercial activity within the meaning of this act.

(c) Nothing in this act or any act amendatory thereof shall prevent any county extension council, any multicounty extension governing board, or any extension district, or any extension agents employed by such council, board or district, from using or seeking opportunities to reach an audience of persons interested in extension work through the help of interested farm organizations, civic organizations or any other group. In using or seeking such opportunities the county extension council, multicounty extension governing board, or extension district, or the agents employed by such council, board or district, shall make available to all groups and organizations in the county, multicounty area or extension district, as the case may be, equal opportunity to cooperate in the educational extension program. Extension agents shall not require uniform bylaws, rules, regulations and methods of procedure in groups, clubs or organizations wishing to do extension work. This prohibition shall not prevent extension agents from suggesting bylaws, regulations and methods of procedure for such groups, clubs or organizations.

History: L. 1951, ch. 8, § 9; L. 1972, ch. 3, § 7; L. 1987, ch. 6, § 4; L. 1991, ch. 2, § 10; July 1.



2-619 Invalidity of part.

2-619. Invalidity of part. If any section, subsection, clause, sentence or phrase of this act is for any reason held to be unconstitutional and invalid, such decision shall not affect the validity of the remaining portion of this act.

History: L. 1951, ch. 8, § 13; July 1.



2-620 Extension councils in certain counties; office facilities; tax levy, use of proceeds; protest petition and election.

2-620. Extension councils in certain counties; office facilities; tax levy, use of proceeds; protest petition and election. In any county having a population of not less than sixty thousand (60,000) nor more than seventy-five thousand (75,000), the board of county commissioners may levy, for a period not to exceed two years, a tax on all taxable tangible property in such county not in excess of one-quarter (1/4) mill on each dollar of assessed valuation of such property for the purpose of creating and providing a special fund to be used for the purchase of real estate, including any buildings or structures thereon, and to make improvements on such real estate for the purpose of providing office and meeting room facilities for an extension council operating under article 6 of chapter 2 of the Kansas Statutes Annotated, and acts amendatory thereof, and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. No levy shall be made under the provisions of this act until a resolution authorizing the making of such a levy be passed by the board of county commissioners specifying the amount to be raised each year by such levy and published for three successive issues in the official county newspaper within the county, whereupon such a levy may be made unless a petition in opposition to the same, signed by not less than ten percent (10%) of the qualified electors of such county, as determined by the vote for secretary of state in the last preceding election, is filed with the county clerk of such county within thirty (30) days following the last publication of said resolution.

In the event such petition is filed it shall be the duty of the board of county commissioners to submit the question to the voters at an election called for such purpose at the next general election.

History: L. 1968, ch. 85, § 1; L. 1972, ch. 3, § 10; L. 1976, ch. 5, § 1; L. 1979, ch. 52, § 21; July 1.



2-623 Extension districts, establishment or expansion; agreement therefor, terms, prior approval by attorney general; publication of notice of proposed new district or expansion, protest petition and election; district name, powers, personnel and property; governing body, appointment or election and terms of office of first members.

2-623. Extension districts, establishment or expansion; agreement therefor, terms, prior approval by attorney general; publication of notice of proposed new district or expansion, protest petition and election; district name, powers, personnel and property; governing body, appointment or election and terms of office of first members. (a) Prior to July 1 of any year, any two or more county extension councils may establish an extension district composed of all of the counties of such councils by entering into an agreement in accordance with this section to combine the extension programs for each county involved into one extension program serving the extension district. No such agreement shall be effective unless such agreement has received the prior approval of: (1) The board of county commissioners of each county included in the proposed extension district, subject to the provisions of subsection (i); (2) the executive board of the extension council of each county included in the proposed extension district and the director of extension of Kansas state university of agriculture and applied science, or the director's authorized representative, acting together as a body; and (3) the attorney general in accordance with subsection (h).

(b) Prior to July 1 of any year, one or more county extension councils and the governing body of any existing extension district may establish a new extension district by entering into an agreement in accordance with this section to combine the extension programs for each such county and such district into one extension program serving a new extension district composed of all counties represented by such county extension councils and the area served by the existing extension district. No such agreement shall be effective unless such agreement has received the prior approval of: (1) The board of county commissioners of each county being added to the existing extension district, subject to the provisions of subsection (i); (2) the executive board of the county extension council of each county being added to the existing extension district, the governing body of the existing extension district and the director of extension of Kansas state university of agriculture and applied science, or the director's authorized representative, acting together as a body; and (3) the attorney general in accordance with subsection (h).

(c) On July 1 after the approval under subsection (a) or (b) of an agreement to establish an extension district, such extension district is hereby established and shall constitute a body corporate and politic possessing the usual powers of a corporation for public purposes under the name of "extension district no. _________ (the number designated by the director of extension), ________ counties (naming the counties included within the district), state of Kansas." Each extension district is a taxing subdivision and has the power to contract, sue and be sued and to acquire, hold and convey real and personal property in accordance with law.

(d) Upon the establishment of an extension district under subsection (a) or (b), all of the personnel and property of each of the extension programs which are combined into the new district extension programs shall be transferred to the new extension district and shall be subject to the authority of the governing body of the extension district in accordance with the agreement to establish the extension district.

(e) Upon the establishment of an extension district under subsection (a), the board of county commissioners of each county joining in the establishing of an extension district shall appoint four qualified electors to membership on the governing body of the district. The terms of all members so appointed shall commence on July 1 following their appointment. Of the members so appointed two members shall serve for terms ending upon the election and qualification of their successors at an election held on the Tuesday following the first Monday in November of the first odd-numbered year following their appointment and two members shall serve for terms ending upon the election and qualification of their successors at an election held on the Tuesday succeeding the first Monday in November of the second odd-numbered year following their appointment.

(f) In the case of one or more counties being included in an existing extension district under subsection (b), the board of county commissioners of each county being included in an existing extension district shall appoint four qualified electors of the county to membership on the governing body of the expanded district. The terms of all members so appointed shall commence on July 1 following their appointment. Of the members so appointed two members shall serve for terms ending upon the election and qualification of their successors at an election held on the Tuesday following the first Monday in November of the first odd-numbered year following their appointment and two members shall serve for terms ending upon the election and qualification of their successors at an election held on the Tuesday following the first Monday in November of the second odd-numbered year following their appointment. The offices of the members of the governing body of the existing extension district shall continue in existence and the persons in such offices shall be members of the governing body of the expanded extension district which is established on July 1 for the remainder of their existing terms of office.

(g) In addition to other required provisions, each agreement entered into under this section shall specify the permissible method or methods to be employed in disposing of the assets and liabilities of the extension district in the event that one or more counties withdraw from the extension district under K.S.A. 2-628, and amendments thereto.

(h) Each agreement entered into under this section or under K.S.A. 2-628, and amendments thereto, prior to and as a condition precedent to its entry into force, shall be submitted to the attorney general who shall determine whether the agreement is in proper form and compatible with this act and the other laws of Kansas. The attorney general shall approve any agreement submitted for approval under this section or K.S.A. 2-628, and amendments thereto, unless the attorney general finds that the submitted agreement does not meet the requirements of this act. In such case, the attorney general shall specify in writing to the proposed parties to the agreement and to each other entity required to approve the agreement, the specific respects in which the proposed agreement fails to meet the requirements of law. Failure by the attorney general to disapprove an agreement submitted pursuant to this subsection within 90 days of its submission shall constitute approval of the agreement by the attorney general.

(i) Prior to approving an agreement under this section, the board of county commissioners of each county to be included in a proposed extension district under subsection (a) or to be added to an existing extension district under subsection (b), as the case may be, shall adopt a resolution stating the intention of the board of county commissioners to approve such agreement and specifying the counties that are to be included in the extension district. Such resolution shall be published once each week for two consecutive weeks in the official county newspaper. If, within 60 days following the last publication of the resolution, a petition in opposition to the approval of the agreement and the inclusion of the county in the extension district is signed by not less than 5% of the qualified electors of the county and is filed with the county election officer, such board of county commissioners shall not approve such agreement and the county shall not be included in the extension district unless and until the same is approved by a majority of the qualified electors of the county voting thereon at a primary election or general election or at a special election called and held for such purpose. Any such special election shall be called, noticed and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto.

History: L. 1991, ch. 2, § 1; L. 1994, ch. 225, § 1; L. 2015, ch. 88, § 17; July 1.



2-624 Same; governing body, terms, filing fee, composition and election; vacancies; annual organization.

2-624. Same; governing body, terms, filing fee, composition and election; vacancies; annual organization. (a) The governing body of each extension district shall be composed of four representatives from each county included in the extension district. At the conclusion of the terms of the members first appointed to membership on the governing body of the district, the four members representing each county in an extension district shall be elected in a county-wide election by the qualified electors of the county.

(b) At the conclusion of the terms of the members first appointed to membership on the governing body of the district, each member of the governing body shall hold office for a term of four years and until such member's successor is elected and qualified. Each such term of office shall commence on the date of receipt of certification of election by the member elected and shall continue until the member's successor is elected and qualified.

(c) (1) The election to elect successors to members of the governing body whose terms are expiring shall be held on the Tuesday following the first Monday in November of each odd-numbered year.

(2) Elections to choose members of the governing body of an extension district shall be conducted, the returns made and the results ascertained in the manner provided by law for general county elections except as otherwise provided by this act. Any person desiring to be a candidate for election to the governing body shall file a candidate's declaration of intention with the county election officer of the county represented by the member of the governing body whose successor is to be elected. Such candidate's filing shall be made in the manner as provided in K.S.A. 2015 Supp. 25-21a03, and amendments thereto, and K.S.A. 25-205, and amendments thereto.

(3) Notice of the time and place of holding each election, shall be published by the county election officer in a newspaper published in the county in accordance with K.S.A. 25-105 and 25-209, and amendments thereto.

(4) All direct election expenses shall be paid by the extension district.

(d) Any vacancy in the membership of the governing body of an extension district shall be filled by appointment by the governing body for the unexpired term of office. Each member so appointed shall be a resident of the county which was represented by the member creating the vacancy.

(e) The governing body of each extension district shall organize annually in January by electing from among its members a chairperson, vice-chairperson, secretary and treasurer.

History: L. 1991, ch. 2, § 2; L. 1994, ch. 225, § 2 ; L. 2011, ch. 47, § 2; L. 2011, ch. 112, § 5; L. 2012, ch. 122, § 1; L. 2015, ch. 88, § 18; July 1.



2-625 Same; educational extension programs, subjects; program development committees and plans; annual budget and tax levy, limitations.

2-625. Same; educational extension programs, subjects; program development committees and plans; annual budget and tax levy, limitations. (a) The governing body of each extension district shall plan and conduct the educational extension programs for the extension district in accordance with this act. The governing body of the extension district shall appoint program development committees to develop educational program plans on extension work in agricultural pursuits, in home economics work, in 4-H club and youth work, and in economic development initiatives. Each program development committee shall consist of six or more members from each county. Each program development committee shall be chaired by a member of the governing body of the extension district and shall meet as needed to plan educational programs to meet the needs of the extension district. All program plans shall be subject to final approval of the governing body of the extension district.

(b) The governing body of the extension district and the director of extension of Kansas state university of agriculture and applied science, or the director's authorized representative, shall meet and adopt the annual budget for the extension district to provide for the extension programs, acting together as a body, in accordance with and subject to the provisions of K.S.A. 79-2925 et seq., and amendments thereto, regarding the budgets of taxing subdivisions, except as otherwise specified by this act.

(c) The governing body of the extension district, in the same manner as provided by law applying to other taxing subdivisions, may make an annual tax levy upon all the taxable tangible property of the extension district for the purpose of raising funds to be used to plan and conduct the educational extension programs of the extension district, to be levied and collected as other taxes, at a rate fixed in accordance with the approved budget and of not to exceed the greater of (1) the rate of 2.5 mills or (2) the rate determined to yield an amount equal to the product of $75,000 multiplied by the number of counties within the extension district. The governing body shall certify the levy so fixed to the county clerk of each county in the extension district who is hereby authorized and required to place such levy on the tax rolls of the county to be collected by the county treasurer and paid by the county treasurer to the treasurer of the extension district.

History: L. 1991, ch. 2, § 3; July 1.



2-626 Same; duties of secretary of governing body; open records.

2-626. Same; duties of secretary of governing body; open records. (a) The secretary of the governing body of the extension district shall: (1) Record the proceedings of all meetings of the governing body in books provided for that purpose within 20 days following the meeting; (2) prepare and submit to each meeting of the governing body a report on the work and activities of the extension district since the last meeting of the governing body; and (3) perform such other duties as are usually performed by secretaries and as may be prescribed by the governing body.

(b) The records of the secretary shall be open to public inspection at all reasonable times.

History: L. 1991, ch. 2, § 4; July 1.



2-627 Same; duties of treasurer of governing body; bond; disposition of district moneys.

2-627. Same; duties of treasurer of governing body; bond; disposition of district moneys. (a) Upon taking office, the treasurer for an extension district shall give bond in an amount fixed and approved by the governing body of the extension district for the safekeeping and due disbursement of all funds of the extension district in the custody of the treasurer.

(b) All moneys received by the treasurer for an extension district shall be deposited by the treasurer in a bank designated by the governing body of the extension district and authorized to receive public deposits. The treasurer shall make all payments for the extension district on the warrant of the secretary of the governing body of the extension district or by a combination warrant check signed by the chairperson of the governing body. The treasurer shall not pay any sum from the funds of the extension district in any other manner.

(c) The treasurer shall keep a record of all the moneys received and disbursed which specify the person or persons from whom money was received and to whom money was paid and the object for which the money was paid. The treasurer shall present to the governing body of the extension district at each regular meeting a report in writing containing a statement of all moneys received from each county treasurer and from any other source since the last regular meeting of the governing body and a statement of the disbursements made with the items of such disbursements, and exhibit the warrants or checks or combination warrants and checks therefor. This report shall be recorded by the secretary of the governing body.

(d) At the close of the treasurer's term of office, the treasurer shall settle with the governing body of the extension district and shall hand over to the treasurer's successor all records and papers received as treasurer, together with all moneys remaining in the hands of the treasurer.

History: L. 1991, ch. 2, § 5; July 1.



2-628 Same; withdrawal of counties from extension districts; procedure; effect; disposition of property and obligations; supplemental agreements.

2-628. Same; withdrawal of counties from extension districts; procedure; effect; disposition of property and obligations; supplemental agreements. (a) (1) Prior to July 1 of any year, the board of county commissioners of any county included within an extension district, the governing body of the extension district and the director of extension or the director's authorized representative may agree to withdraw such county from the extension district by a majority voting in favor of the withdrawal. (2) The board of county commissioners in such county shall request such withdrawal by adopting a resolution therefor. No such resolution may be adopted by a board of county commissioners unless the proposed withdrawal request resolution is on the published agenda of the meeting at which it is to be considered for adoption and the governing body of the extension district and the board of county commissioners of each other county included within the extension district have received written notice of the proposed withdrawal request resolution prior to such meeting. (3) Immediately following notification, the chairperson of the governing body of the extension district shall call a meeting of the body to establish whether the governing body of the extension district is in favor of such county withdrawing from the extension district. (4) Any agreement to withdraw a county from an extension district shall be effective on the January 1 occurring after a majority has voted in favor of the agreement pursuant to subparagraph (a)(1).

(b) If one county withdraws from an extension district composed of two counties, the extension district is dissolved on the January 1 occurring after adoption of the withdrawal resolution. The property and obligations of the dissolved extension district shall be transferred to and assumed by the two counties in accordance with the agreement entered into to establish or expand the extension district under K.S.A. 2-623, and amendments thereto, as the case may be, or in accordance with a supplemental agreement which may be entered into by such counties for that purpose.

(c) If a county withdraws on January 1 of any year from an extension district composed of three or more counties, the extension district shall continue in existence and shall be composed of all counties remaining within the extension district. On the January 1 that a county withdraws from an extension district, the governing body of the extension district shall be reconstituted and shall be composed of those persons who were members of the governing body prior to January 1 and who were elected by the electors of counties remaining within the extension district. The members of the reconstituted governing body shall continue to serve for the remainder of the terms to which they were elected and shall organize as provided in K.S.A. 2-624, and amendments thereto. All property and obligations of the extension district prior to any such January 1 shall remain the property and obligations of the extension district unless otherwise agreed to under the agreement entered into to establish or expand the extension district under K.S.A. 2-623, and amendments thereto, as the case may be, or in accordance with a supplemental agreement which may be entered into by the board of county commissioners of the withdrawn county and the reconstituted governing body of the continued extension district for that purpose.

History: L. 1991, ch. 2, § 6; L. 1994, ch. 225, § 3; July 1.






Article 7 INSECTS AND PLANT DISEASES

2-712 Black stem rust, legislative declaration.

2-712. Black stem rust, legislative declaration. It is hereby declared as a matter of legislative determination that the common barberry, Berberis vulgaris, its horticultural varieties and Berberis, Mahonia and Mahoberberis are the alternate host plants of a plant disease known as black stem rust; that the plant disease, black stem rust, is caused by an organism known as Puccinia graminis which attacks wheat, oats, barley, rye and other cultivated plants and wild grasses; that the spread of said black stem rust to the agricultural crops and wild grasses of this state cause great financial loss to the growers of these crops and to the agricultural interests of this state.

History: L. 1951, ch. 10, § 1; June 30.



2-713 Same; public nuisances.

2-713. Same; public nuisances. The common barberry, Berberis vulgaris, its horticultural varieties and Berberis, Mahonia and Mahoberberis (commonly known as mahonias, hollygrapes, holly barberries or Oregon grapes), are hereby declared to be public nuisances and the propagation, growth, movement or possession of said plants, including cuttings, stalks, scions, buds, fruits, seeds, or parts of plants capable of propagation, are hereby prohibited, except as herein specifically exempted.

History: L. 1951, ch. 10, § 2; June 30.



2-714 Same; destruction and control of certain plants; barberry eradication fund.

2-714. Same; destruction and control of certain plants; barberry eradication fund. The secretary of agriculture is hereby authorized to destroy or cause to be destroyed all such plants, or parts thereof capable of propagation, wherever and whenever found, and may cooperate with other agencies and individuals within the state and with the United States department of agriculture in the removal of these plants and in the control of the black stem rust disease in agricultural crops and wild grasses. The secretary of agriculture is hereby authorized to enter into agreements with any agency of the federal government for the purpose of carrying out the common barberry eradication program. Such agreement may provide for proportionate contributions of funds for such a program and when such is the case, the agreement shall clearly state the amounts to be contributed by the federal agency and the amounts to be contributed by the Kansas department of agriculture. All funds contributed by any federal agency and the funds contributed by the Kansas department of agriculture shall be deposited in the state treasury in a fund to be known as the "barberry eradication fund," which fund is hereby created and the secretary of agriculture is hereby authorized to expend said funds in carrying out its common barberry eradication program.

History: L. 1951, ch. 10, § 3; L. 1955, ch. 5, § 1; L. 2004, ch. 101, § 12; July 1.



2-715 Same; exemption of certain plants.

2-715. Same; exemption of certain plants. Such species and varieties of the Berberis, Mahonia and Mahoberberis as have been or may be tested and designated as rust-resistant or immune by the bureau of entomology and plant quarantine, United States department of agriculture, are hereby declared to be exempt from the provisions of this act.

History: L. 1951, ch. 10, § 4; June 30.



2-716 Same; enforcement of act.

2-716. Same; enforcement of act. The secretary of agriculture shall supervise performance of all duties incident to the enforcement of this act, and acts amendatory thereof and supplemental thereto, and shall have the authority to inspect all premises to ascertain the presence of any of the prohibited plants and to destroy any and all such plants in accordance with the terms and provisions of K.S.A. 2-702, and amendments thereto, and they are further authorized and empowered to intercept, condemn or return to an out-of-state shipper at the shipper's expense all prohibited plants, or parts thereof capable of propagation.

History: L. 1951, ch. 10, § 5; L. 2004, ch. 101, § 13; July 1.



2-717 Same; penalty.

2-717. Same; penalty. Any person who violates any of the provisions of this act, or acts amendatory thereof and supplemental thereto, shall be deemed guilty of a misdemeanor and upon conviction shall be fined in the sum of not to exceed five hundred dollars ($500) and costs.

History: L. 1951, ch. 10, § 6; June 30.






Article 8 STATE HORTICULTURAL SOCIETY

2-801 State horticultural society abolished as state agency.

2-801. State horticultural society abolished as state agency. (a) On July 1, 1978, the state horticultural society organized as the official state agency for the promotion of horticulture and the executive board of such society shall be and are hereby abolished as a state agency.

(b) On July 1, 1978, all of the powers, duties and functions of the state horticultural society and executive board abolished as a state agency by subsection (a) shall be and are hereby abolished.

(c) On and after July 1, 1978, whenever the state horticultural society and executive board abolished as a state agency by subsection (a) are referred to or designated by a statute, contract or other document, which reference or designation is to the state horticultural society or executive board as a state agency, such reference or designation shall be null and void and of no force and effect whatsoever.

(d) On July 1, 1978, all of the records, memoranda, writings and property of the state horticultural society shall be and are hereby transferred to the president of Kansas state university of agriculture and applied science and said president shall have legal custody of the same.

History: R.S. 1923, § 2-801; L. 1943, ch. 269, § 6; L. 1957, ch. 442, § 4; L. 1974, ch. 5, § 1; L. 1975, ch. 2, § 1; L. 1978, ch. 4, § 1; July 1.






Article 9 POULTRY

2-907 Kansas department of agriculture designated as the official state agency to carry out the national poultry improvement plan.

2-907. Kansas department of agriculture designated as the official state agency to carry out the national poultry improvement plan. The Kansas department of agriculture is hereby designated the official state agency for the state of Kansas, for the purpose of carrying out the national poultry improvement plan. The Kansas department of agriculture may cooperate with the United States department of agriculture and Kansas state university for the purpose of promoting the poultry industry and its allied branches and shall supervise and administer the national improvement plan in this state.

History: L. 1949, ch. 7, § 1; L. 1965, ch. 3, § 1; L. 2004, ch. 101, § 14; L. 2012, ch. 140, § 5; L. 2013, ch. 90, § 3; July 1.



2-908 Citation of act.

2-908. Citation of act. The provisions of K.S.A. 2-908 to 2-916, inclusive, shall be known and may be cited as the poultry disease control act.

History: L. 1984, ch. 195, § 1; Jan. 1, 1985.



2-909 Definitions.

2-909. Definitions. As used in the poultry disease control act, except where the context clearly requires a different meaning, the following words and phrases shall have the meaning ascribed thereto.

(a) "Commissioner" means the animal health commissioner of the Kansas department of agriculture.

(b) "Fowl typhoid" means a disease of poultry caused by salmonella gallinarum.

(c) "Hatchery" means a premises with equipment which is operated or controlled by a person for the production of baby poultry.

(d) "Person" means any individual, partnership, firm or corporation.

(e) "Plan" means the national poultry improvement plan contained in sections 145.1 through 145.54 of title 9 of the code of federal regulations and the auxiliary provisions thereto which are contained in sections 147.1 through 147.48 of title 9 of the code of federal regulations, and amendments thereto.

(f) "Poultry" means any domesticated birds which are bred for the primary purpose of producing eggs or meat or of being exhibited and which may include chickens, turkeys, waterfowl and game birds, but which shall not include doves or pigeons.

(g) "Pullorum" means a disease of poultry caused by salmonella pullorum.

History: L. 1984, ch. 195, § 2; L. 2012, ch. 140, § 6; July 1.



2-910 National poultry improvement plan; cooperation in administration; powers and duties of commissioner.

2-910. National poultry improvement plan; cooperation in administration; powers and duties of commissioner. The commissioner is hereby authorized to cooperate with the United States department of agriculture in the administration of the plan, may enter into a memorandum of understanding with that department therefor and may exercise and perform the powers, duties and functions prescribed for the commissioner under the memorandum of understanding and the plan.

History: L. 1984, ch. 195, § 3; Jan. 1, 1985.



2-911 Same; "national plan hatchery" and "U.S. pullorum-typhoid clean" designations, requirements; prohibiting certain shipments into state.

2-911. Same; "national plan hatchery" and "U.S. pullorum-typhoid clean" designations, requirements; prohibiting certain shipments into state. (a) Each hatchery within Kansas shall be designated as a "national plan hatchery" by the commissioner in accordance with the plan or shall meet requirements which are equivalent to the requirements under the plan for pullorum and fowl typhoid control as determined by the commissioner.

(b) Each hatchery supply flock within Kansas shall be designated as "U.S. pullorum-typhoid clean" by the commissioner in accordance with the plan or shall meet requirements which are equivalent to the requirements under the plan for pullorum and fowl typhoid control as determined by the commissioner. Any other poultry, except waterfowl, on the same premises as the hatchery supply flock shall be free from pullorum and fowl typhoid infection as evidenced by an official blood test conducted in accordance with the plan.

(c) No poultry may be shipped into Kansas other than from a source which is designated U.S. pullorum-typhoid clean under the plan or which meets the equivalent requirements.

History: L. 1984, ch. 195, § 4; Jan. 1, 1985.



2-912 Same; compliance requirements for state designation.

2-912. Same; compliance requirements for state designation. All hatcheries, supply flocks of poultry, exhibition flocks of poultry, poultry and poultry products shall comply with the provisions of the plan which provide procedures required to qualify Kansas as a U.S. pullorum-typhoid clean state.

History: L. 1984, ch. 195, § 5; Jan. 1, 1985.



2-913 Exhibitions; pullorum-typhoid clean requirements.

2-913. Exhibitions; pullorum-typhoid clean requirements. All poultry, including exhibition, exotic and game birds but excluding waterfowl, taken to a public exhibition in Kansas shall come from a flock of poultry which is designated U.S. pullorum-typhoid clean or which meets the equivalent requirements as determined by the commissioner or shall have a negative result from a pullorum and fowl typhoid test conducted within 90 days of the poultry being taken to the public exhibition.

History: L. 1984, ch. 195, § 6; Jan. 1, 1985.



2-914 Reports of disease diagnosis and specimens; quarantine; disposition of infected flocks.

2-914. Reports of disease diagnosis and specimens; quarantine; disposition of infected flocks. (a) Each person performing poultry disease diagnostic services shall report within 48 hours to the commissioner or the commissioner's authorized agent the source of each poultry specimen from which salmonella pullorum or salmonella gallinarum is isolated. Upon receiving such report, the commissioner or the commissioner's authorized agent shall investigate to determine the origin of the infection.

(b) Each flock of poultry which is found to be infected shall be quarantined by the commissioner or the commissioner's authorized agent until: (1) It is marketed or destroyed under the supervision of the commissioner or the commissioner's authorized agent; or (2) it subsequently receives an official blood test conducted in accordance with the procedure for reacting flocks under subsection (a)(5) of 9 C.F.R. § 145.14, as revised as of January 1, 1983, and all members of the flock of poultry fail to demonstrate pullorum or fowl typhoid infection.

(c) All costs for testing and handling a quarantined flock of poultry shall be paid by the owner thereof.

History: L. 1984, ch. 195, § 7; Jan. 1, 1985.



2-915 Revocation of national plan designations; investigation.

2-915. Revocation of national plan designations; investigation. After a thorough investigation, the commissioner may revoke any national plan hatchery or U.S. pullorum-typhoid clean designation for failure of the person operating the hatchery or owning the hatchery supply flocks to comply with the requirements of the poultry disease control act or for the occurrence of repeated outbreaks of pullorum or fowl typhoid in the hatchery or hatchery supply flocks.

History: L. 1984, ch. 195, § 8; Jan. 1, 1985.



2-916 Penalties.

2-916. Penalties. Each violation or failure to comply with the provisions of the poultry disease control act is a misdemeanor and shall be punishable by a fine of not less than $100 nor more than $500.

History: L. 1984, ch. 195, § 9; Jan. 1, 1985.






Article 10 COMMERCIAL FEEDING STUFFS

2-1001 Definition of terms.

2-1001. Definition of terms. (A) The term "commercial feeding stuffs" shall be held to include all feeding stuffs used for feeding livestock, poultry and pets, including customer formula feed, except the following: (a) Whole seeds or grains. (b) The unmixed meals made directly from and consisting of the entire grains of corn, wheat, rye, barley, oats, buckwheat and grain sorghum. (c) Whole hays, straws, silage, cobs, husks, hulls and stover, when unmixed with other materials. (d) All other materials, except pet foods, consisting of sixty per centum (60%) or more of water. (e) Custom mixed feeds.

(B) The term "label" or "labeling" means a display of written, printed or graphic matter on or affixed to the container in which the commercial feeding stuffs is distributed, or on the invoice or delivery slip with a commercial feeding stuffs distributed in bulk.

(C) The term "customer formula feed" means a mixture of feeding stuffs, or a mixture of feeding stuffs and other materials, each lot of which is formulated subsequent to the request of an individual purchaser to contain a specific content of ingredients, protein, vitamin, drug or other guarantee.

(D) The term "custom mixed feed" means a mixture of feed ingredients, or a mixture of feed ingredients and other materials, which are supplied to the owner of the mixing equipment, and are mixed for the owner of the ingredients without any guarantee on the part of the owner of the mixing equipment as to the nutritional or chemical content of the resulting mixture.

(E) The term "pet food" means any commercial feeding stuffs prepared and distributed for consumption by pets.

(F) The term "pet" means any domesticated vertebrate animal normally maintained in or near the household of the owner thereof.

(G) The term "specialty pet food" means any commercial feeding stuffs prepared and distributed for consumption by specialty pets.

(H) The term "specialty pet" means any domesticated animal pet normally maintained in a cage or tank, including but not limited to gerbils, hamsters, canaries, psittacine birds, mynahs, finches, tropical fish, goldfish, snakes and turtles.

History: L. 1923, ch. 105, § 1; R.S. 1923, § 2-1001; L. 1963, ch. 4, § 1; L. 1979, ch. 4, § 1; July 1.



2-1002 Tagging or labeling; statements.

2-1002. Tagging or labeling; statements. Every lot, package, bag or parcel of commercial feeding stuffs sold, offered or exposed for sale or distributed within this state shall have printed or stenciled thereon or affixed thereto a tag or label, in a conspicuous place on the outside thereof, containing a legible and plainly printed statement in the English language clearly and truthfully stating: (a) (1) The net weight of the contents of the package, bag or parcel; (2) the name of the feeding stuffs; (3) the name and principal address of the manufacturer, or person responsible for placing the commodity on the market; (4) the minimum percentage of crude protein; (5) the minimum percentage of crude fat; (6) the maximum percentage of crude fiber; and (7) the specific name of each ingredient used in the manufacture of the feeding stuff;

(b) and for mineral feeding stuffs, materials either mixed or unmixed, used as mineral supplements for the purpose of supplying mineral elements, in addition to the information required by subsections (a)(1), (a)(2), (a)(3) and (a)(7), the following, if present: (1) the minimum and maximum percentage of calcium (Ca); (2) the minimum percentage of phosphorus (P); (3) the minimum percentage of iodine (I); and (4) the maximum percentage of salt (NaCl);

(c) and for feeding stuffs to which more than 5% of mineral ingredients or unmixed materials used as mineral supplements for the purpose of supplying mineral elements have been added, the information required in subsections (a) and (b);

(d) and for vitamin products, carriers and preparations, and for feeding stuffs containing urea, minerals or drugs, in addition to the information as may be otherwise required by this section, such information and guarantees as the secretary of agriculture shall determine and prescribe as necessary to fully inform and protect purchasers; and when the feeding stuffs or any of its ingredients are potentially dangerous to the health of animals: (1) adequate directions for use; and (2) adequate warnings;

(e) and for customer formula feeds, the following information shall be shown on the label, delivery statement, or invoice, in lieu of the requirements of subsections (a), (b), (c) and (d), such label, delivery statement or invoice, shall accompany delivery and shall be supplied to the purchaser at the time of delivery of such feed: (1) Name and address of the mixer; (2) name and address of the purchaser; (3) date of sale; (4) the product name and brand name, if any, and the number of pounds of each registered commercial feeding stuffs used in the mixture, and the name and number of pounds of each other feed ingredient added; (5) the percentage or quantity of protein, vitamin, mineral or other nutritive component, which the purchaser specifies the feed shall contain; (6) if it contains a nonnutritive substance, which is intended for use in the cure, mitigation, treatment, or prevention of disease, or which is intended to affect the structure or any function of the animal body, the amount of such substance present, the directions for use, and warnings against misuse of the feed, and adequate withdrawal periods; and

(f) bulk lots of commercial feeding stuffs, other than customer formula feeds, shall be accompanied by a label and presented to the purchaser or tacked on the bin at the time of delivery of the feed.

History: L. 1923, ch. 105, § 2; R.S. 1923, § 2-1002; L. 1945, ch. 2, § 1; L. 1963, ch. 4, § 2; L. 2004, ch. 101, § 15; July 1.



2-1004 Sale of commercial feeding stuffs; inspection fee; annual fee; permit; tonnage report; delinquency fee.

2-1004. Sale of commercial feeding stuffs; inspection fee; annual fee; permit; tonnage report; delinquency fee. (a) (1) On and after the effective date of this act through June 30, 1999, each manufacturer, importer, jobber, firm, association, corporation or person, manufacturing or selling any commercial feeding stuffs, shall pay to the Kansas department of agriculture an inspection fee of $.105 per ton of 2,000 pounds, or fraction thereof, for each commercial feeding stuffs sold, offered or exposed for sale or distributed in this state.

(2) On and after July 1, 1999, each manufacturer, importer, jobber, firm, association, corporation or person, manufacturing or selling any commercial feeding stuffs, shall pay to the Kansas department of agriculture an inspection fee of $.10 per ton of 2,000 pounds, or fraction thereof, for each commercial feeding stuffs sold, offered or exposed for sale or distributed in this state.

(b) Each manufacturer, importer, jobber, firm, corporation, association of persons or person shall report to the Kansas department of agriculture the tonnage of commercial feeding stuffs sold and shall pay the inspection fee on the basis of such report.

(c) In the case of specialty pet foods or pet foods which are distributed in the state in packages of 10 pounds or less, an annual fee of $25 shall be paid in lieu of the inspection fee.

(d) In the case of specialty pet foods which is distributed in the state in packages of one pound or less, an annual fee of $15 shall be paid in lieu of the inspection fee.

(e) The minimum inspection fee shall be $15 and shall be paid semiannually.

(f) The applicant shall keep such records as may be necessary to indicate accurately the tonnage of commercial feeding stuffs sold, and as are satisfactory to the secretary, and granting the secretary or the secretary's duly authorized representative permission to verify the statement of tonnage. The report shall be filed with the secretary of agriculture, and the report of tonnage and inspection fee shall be due semiannually on the first day of January and the first day of July, covering the tonnage of commercial feeding stuffs sold the preceding six months.

(g) If more than one manufacturer, importer, jobber, firm, association, corporation or person is involved in the chain of distribution, the manufacturer, importer, jobber, firm, association, corporation or person who first sells or distributes a commercial feeding stuff for further sale or distribution in this state shall be responsible for payment of the applicable inspection fee for each commercial feeding stuff sold or distributed by the manufacturer, importer, jobber, firm, association, corporation or person.

(h) No inspection fee shall be required for any commercial feeding stuff sold under the name and label of another licensee if the inspection fee has or will be paid by a prior manufacturer, importer, jobber, firm, association, corporation or person in the chain of distribution as evidenced by an invoice or sales receipt.

(i) No inspection fee shall be required for any commercial feeding stuff on which the inspection fee has or will be paid by a prior manufacturer, importer, jobber, firm, association, corporation or person in the chain of distribution as evidenced by an invoice or sales receipt.

(j) If inspection fees, which are due and owing, have not been remitted to the secretary within 30 days following the due date or if the report of tonnage is not accurate, the secretary shall impose a delinquency fee equal to 10% of the amount due or $50, whichever is greater. Such delinquency fee shall be in addition to the amount due.

History: L. 1923, ch. 105, § 4; R.S. 1923, § 2-1004; L. 1925, ch. 4, § 1; L. 1945, ch. 2, § 2; L. 1971, ch. 2, § 1; L. 1979, ch. 4, § 2; L. 1983, ch. 2, § 1; L. 1994. ch. 233, § 2; L. 1994, ch. 336, § 2; L. 2004, ch. 101, § 16; July 1.



2-1004a Inspection fee; reduction and restoration, when.

2-1004a. Inspection fee; reduction and restoration, when. The secretary of agriculture is hereby authorized and empowered, whenever the secretary shall determine that the fees and charges provided by K.S.A. 2-1004, and amendments thereto, and paid into the state treasury as provided by law, are yielding more than is required for the purposes to which such fees and charges are devoted by law, to reduce such fees and charges for such period as deemed justified, but not less than one year; and in the event that the secretary, after reducing any such fees or charges, finds that sufficient revenues are not being produced by such reduced fees and charges, the secretary is authorized and empowered to restore in full or in part said fees and charges, or any of them, to such rates as will, in the secretary's judgment, produce sufficient revenues for the purposes as provided in K.S.A. 2-1012, and amendments thereto, but not exceeding those now provided by K.S.A. 2-1004, and amendments thereto.

History: L. 1941, ch. 4 § 1; L. 2004, ch. 101, § 17; July 1.



2-1006 Lowering or change of analysis; determination by the secretary.

2-1006. Lowering or change of analysis; determination by the secretary. The secretary or a duly authorized representative of the secretary shall have the power to refuse to allow any manufacturer, importer, jobber, firm, association, corporation, or person to lower the guaranteed analysis or change the ingredients of any brand of such entity's commercial feeding stuffs unless satisfactory reasons, as determined by the secretary or a duly authorized representative of the secretary, are presented for making such change or changes.

History: L. 1923, ch. 105, § 6; R.S. 1923, § 2-1006; L. 1994, ch. 233, § 6; July 1.



2-1008 Samples for analysis; entry on premises, application; stop sale orders; judicial review.

2-1008. Samples for analysis; entry on premises, application; stop sale orders; judicial review. (a) The secretary and the duly authorized representatives thereof shall have free access to all places of business, mills, buildings and vessels, of whatsoever kind, used in the manufacture, transportation, importation, sale or storage of any commercial feeding stuffs and may open any parcel containing, or supposed to contain, any commercial feeding stuffs and may take therefrom, in the manner prescribed in K.S.A. 2-1009, and amendments thereto, samples for analysis and shall pay the retail price of the sample or samples procured. Before entering the premises, the representatives of the Kansas department of agriculture shall make application to party or parties in charge of any manufacturer, importer, jobber, firm, association, corporation or person who sells, offers, or exposes for sale or distributes in this state any commercial feeding stuffs.

(b) The secretary or a duly authorized representative thereof, acting as the enforcing officer, may issue and enforce a written or printed stop sale order to the owner or custodian of any quantity of commercial feeding stuffs which the secretary or the duly authorized representative of the secretary determines to be misbranded or adulterated or contains or may contain any substance injurious to public health or the health of livestock, poultry or pets or which are sold, offered or exposed for sale in violation of any of the statutes contained in article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder. The stop sale order shall prohibit further sale and movement of such commercial feeding stuffs, except on approval of the enforcing officer, until the enforcing officer has evidence that the law and rules and regulations have been complied with and issues a release from the stop sale order. Any stop sale order issued pursuant to this subsection is subject to review in accordance with the Kansas judicial review act. The provisions of this subsection shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other provisions of the statutes contained in article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1923, ch. 105, § 8; R.S. 1923, § 2-1008; L. 1985, ch. 9, § 1; L. 1986, ch. 318, § 10; L. 1994, ch. 233, § 3; L. 2001, ch. 59, § 1; L. 2004, ch. 101, § 155; L. 2010, ch. 17, § 3; July 1.



2-1009 Analysis of samples; procedure.

2-1009. Analysis of samples; procedure. (a) A representative sample of each brand of commercial feeding stuffs found, sold, offered or exposed for sale shall be taken by the secretary or the secretary's duly authorized representative. Except as provided in subsection (b), no action shall be maintained for a violation of the provisions of this act, based upon an analysis of a sample from less than five separate original packages, unless there be less than five separate original packages in the lot, in which case portions for the official sample shall be taken from each original package. If the commercial feeding stuffs is in bulk, portions shall be taken from not less than five different places in the lot. This does not exclude sampling in bulk when not exposed sufficiently to take portions from five different places, in which case portions are to be taken from as many places as practicable. If the sample thus secured is larger than is required, it shall be mixed and quartered until a sample of suitable size remains. Such sample shall be placed in a container and sealed. The secretary shall analyze the sample or cause it to be analyzed and the results of such analysis, together with such additional information as the secretary may deem advisable, shall be promptly transmitted to the manufacturer, or person responsible for the placing of the commodity on the market, and may be published in reports or bulletins from time to time. The manufacturer or person responsible for the placing of any commodity so sampled upon the market shall upon request to the secretary be furnished with a portion of the official sample referred to in this section.

(b) For canned pet food, a single package of the pet food shall be deemed to be a representative sample upon which action may be taken.

History: L. 1923, ch. 105, § 9; R.S. 1923, § 2-1009; L. 1963, ch. 4, § 5; L. 1991, ch. 3, § 1; July 1.



2-1010 Prosecutions; notice and hearing.

2-1010. Prosecutions; notice and hearing. If it appears that any provisions of this act have been violated, the secretary shall certify the facts to the proper prosecuting attorney and furnish that officer with a copy of the result of the analysis or other examination of such feeding stuffs duly authenticated by the analyst or other officer making the determination, under the oath of such officer. If it shall appear from any such examination that any provisions of this act have been violated, the secretary shall cause notice to be given to the manufacturer or dealer from whom the sample was taken; any party so notified shall be given an opportunity to be heard in defense under such rules and regulations as may be prescribed by the secretary of agriculture before the facts shall be certified to the proper prosecuting attorney. In all prosecutions arising under the provisions of this act, certificates of the analyst making the analysis, when duly sworn to by such analyst shall be prima facie evidence of the fact or facts therein certified.

History: L. 1923, ch. 105, § 10; R.S. 1923, § 2-1010; L. 2004, ch. 101, § 18; July 1.



2-1011 Violations; civil and criminal penalties; seizure proceedings.

2-1011. Violations; civil and criminal penalties; seizure proceedings. (1) It shall be deemed a violation of this act for any manufacturer, importer, jobber, firm, association, corporation or person to sell, offer or expose for sale, or distribute in this state any commercial feeding stuffs:

(A) Unless the manufacturer, importer, jobber, firm, association, corporation or person has been issued a license for each manufacturing or distribution facility pursuant to K.S.A. 2-1014, and amendments thereto; (B) which is not labeled as required by law; (C) which bears a false or misleading statement on the label or the advertising accompanying the commercial feeding stuffs; (D) which is adulterated or contains any substance or substances which may render the commercial feeding stuffs injurious to public health or the health of livestock, poultry and pets.

(2) It shall be deemed a violation of this act for any manufacturer, importer, jobber, firm, association, corporation or person to: (A) Mutilate, destroy, obliterate or remove the label or any part thereof, or do any act which may result in the misbranding or false labeling of such commercial feeding stuffs; (B) fail or neglect to file the tonnage report and pay the inspection fee due thereon as required; (C) file a false report of the tonnage of feeding stuffs sold for any period; (D) impede, obstruct, hinder or otherwise prevent or attempt to prevent the secretary or the secretary's authorized agents in the performance of any duty in connection with the enforcement of the provisions of article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

(3) Any manufacturer, importer, jobber, firm, association, corporation or person who shall violate any of the provisions of article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, or the rules and regulations adopted, may incur a civil penalty in an amount not more than $1,000 per violation, and in the case of a continuing violation every day such violation continues may be deemed a separate violation. Such civil penalty may be assessed in addition to any other penalty provided by law. Any civil penalty assessed pursuant to this subsection is subject to review in accordance with the Kansas judicial review act.

(4) Any manufacturer, importer, jobber, firm, association, corporation or person who shall violate any of the provisions of article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, or the rules and regulations adopted, in a willful or wanton manner shall be guilty of a class A, nonperson misdemeanor.

(5) Any commercial feeding stuffs misbranded or adulterated or containing or suspected of containing any substance or substances injurious to public health or the health of livestock, poultry or pets or which is offered or exposed for sale in violation of any of the provisions of article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, shall be subject to seizure in place until such time that the final disposition of the affected feeding stuffs has been determined by sampling and analysis. Within 30 days of seizure in place, upon verification that the suspected feeding stuffs are misbranded, adulterated or contain a substance or substances that may be injurious to public health or the health of livestock, poultry or pets, the secretary shall issue an order establishing measures to prevent further contamination or the threat to public or animal health. The opportunity for hearing pursuant to the Kansas administrative procedure act shall be provided upon issuance of the order. The secretary may order the destruction of contaminated feeding stuffs if no alternative assures that further contamination or health hazards are averted, and may be imposed in addition to any other penalty established by law. The district courts of the state of Kansas shall have jurisdiction to restrain violations of this act by injunction.

History: L. 1923, ch. 105, § 11; R.S. 1923, § 2-1011; L. 1945, ch. 2, § 3; L. 1971, ch. 2, § 2; L. 1979, ch. 4, § 3; L. 1994, ch. 233, § 4; L. 2001, ch. 59, § 2; L. 2010, ch. 17, § 4; July 1.



2-1012 Disposition of moneys received; feeding stuffs fee fund.

2-1012. Disposition of moneys received; feeding stuffs fee fund. The secretary shall remit all moneys received by or for the secretary under article 10 of chapter 2 of Kansas Statutes Annotated, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the feeding stuffs fee fund. All expenditures from the feeding stuffs fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the Kansas department of agriculture or by a person or persons designated by the secretary.

History: L. 1923, ch. 105, § 12; R.S. 1923, § 2-1012; L. 1933, ch. 271, § 6; L. 1937, ch. 329, § 1; L. 1971, ch. 2, § 3; L. 1973, ch. 2, § 3; L. 1994, ch. 336, § 3; L. 2000, ch. 111, § 1; L. 2001, ch. 5, § 10; L. 2004, ch. 101, § 156; July 1.



2-1013 Enforcement by secretary of board; rules and regulations; establishment of terms for certain ingredients.

2-1013. Enforcement by secretary of board; rules and regulations; establishment of terms for certain ingredients. (a) The secretary of agriculture is hereby empowered to: (1) Enforce the provisions of article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto; (2) prescribe the form of labels to be used; and (3) adopt and enforce rules and regulations relating to manufacturing practices for commercial feeding stuffs and to the sale, offering for sale or distribution of commercial feeding stuffs as the secretary may deem necessary to carry into effect the lawful intent and meaning of article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

(b) The secretary, by rules and regulations, may establish a collective term or terms for two or more ingredients, which ingredients serve a similar nutritional function, and may permit the use of such collective term or terms in the ingredient statement on the label.

(c) Nothing in article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, shall be construed as requiring the secretary or the authorized representative of the secretary to report for prosecution, institute seizure proceedings or issue a withdrawal from distribution order for any minor violations of article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, whenever the secretary or the authorized representative of the secretary believes that the public interest will be best served by a suitable notice of warning in writing.

History: L. 1923, ch. 105, § 13; R.S. 1923, § 2-1013; L. 1971, ch. 2, § 4; L. 1987, ch. 7, § 1; L. 1994, ch. 233, § 5; L. 2004, ch. 101, § 19; July 1.



2-1014 Commercial feed license; fee; renewal; grounds to deny application or suspend license.

2-1014. Commercial feed license; fee; renewal; grounds to deny application or suspend license. (a) No manufacturer, importer, jobber, firm, association, corporation or person shall sell, offer or expose for sale or distribute in this state any commercial feeding stuffs unless such person holds a valid license for each manufacturing or distribution facility in this state. No license shall be required of persons distributing only packages or containers of a licensed manufacturer, importer, jobber, firm, association, corporation or person as packaged and labeled by the manufacturer, importer, jobber, firm, association, corporation or person and whose name and address appear on the label as required in K.S.A. 2-1002, and amendments thereto. Any out-of-state manufacturer, importer, jobber, firm, association, corporation or person who has no distribution facility within this state shall obtain a license for such entity's principal out-of-state office if such out-of-state manufacturer, importer, jobber, firm, association, corporation, person or other entity sells, offers or exposes for sale or distributes any commercial feeding stuffs in this state. Application shall be made on forms prescribed and furnished by the secretary of agriculture. The application shall be accompanied by an annual license fee of $10. Licenses shall be renewed annually on or before July 1.

(b) The secretary, pursuant to rules and regulations, may deny, suspend, revoke or refuse to renew the commercial feed license if the applicant or the licensee of any manufacturing or distribution facility is not in compliance with the provisions of article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, and any rules and regulations promulgated thereunder. The secretary may deny, suspend, revoke or refuse to renew any commercial feed license subsequently found not to be in compliance with any provision of article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, and any rules and regulations promulgated thereunder. No commercial feed license shall be denied, suspended, revoked or refused renewal unless the applicant or licensee has been given an opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act.

(c) The secretary, pursuant to rules and regulations, may request copies of labels and labeling in order to determine compliance with the requirements of article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1994, ch. 233, § 1; L. 2004, ch. 101, § 20; July 1.






Article 11 SALE OF FARM PRODUCE

2-1110 Live poultry; identification of seller; purchase memorandum.

2-1110. Live poultry; identification of seller; purchase memorandum. Every track buyer of live poultry, every truck buyer of live poultry, every trader in live poultry, and every local buyer of or dealer in live poultry is hereby required to know or establish the identity of the seller of all live poultry purchased by him or her and to preserve for a period of not less than one year a purchase memorandum manifesting the name and address of the seller, the number and kinds or colors of poultry purchased, and the date of said purchase, which memoranda shall be produced and exhibited on the demand of any peace officer to whom a theft of poultry has been reported.

History: L. 1925, ch. 5, § 2; L. 1931, ch. 2, § 1; May 28.



2-1111 Penalty for violation of preceding section.

2-1111. Penalty for violation of preceding section. If any track buyer of live poultry, any truck buyer of live poultry, any trader in live poultry, and any local buyer of or dealer in live poultry shall neglect or refuse to keep and preserve such memoranda, and produce such memoranda on the demand of any peace officer to whom a theft of poultry has been reported, he or she shall be deemed guilty of a misdemeanor and on conviction in any court of competent jurisdiction shall be fined in a sum not exceeding $100 or be imprisoned not exceeding thirty days in the county jail or both such fine and imprisonment.

History: L. 1925, ch. 5, § 3; L. 1931, ch. 2, § 2; May 28.



2-1112 Fraudulent examination of records; penalty.

2-1112. Fraudulent examination of records; penalty. Any peace officer attempting to make examination of records kept under the requirements of this act without being able to show that a theft of poultry has been reported to him or her and that he or she is engaged in the performance of duty in searching for a thief or thieves, or any peace officer making a fraudulent examination of the records kept under the requirements of this act, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than $25 or imprisonment in the county jail for a period of not less than thirty days.

History: L. 1931, ch. 2, § 3; May 28.



2-1113 Dressed poultry; increasing weight prohibited.

2-1113. Dressed poultry; increasing weight prohibited. It shall be unlawful for any person, firm or corporation to inject, or cause to be injected, water or any other substance by means of what is known as a "needle" or "watergun" or by any other means, into dressed poultry that is prepared and/or offered for sale or sold in the state of Kansas, when such injection would increase the weight of such poultry.

History: L. 1933, ch. 176, § 1; Feb. 15.



2-1114 Sale of such poultry unlawful.

2-1114. Sale of such poultry unlawful. It shall be unlawful for any person, firm or corporation to knowingly sell, or offer for sale, or cause to be sold or offered for sale, in the state of Kansas, any dressed poultry into which has been injected, by means of a "needle" or "watergun" or by any other device, any water or other substance which would increase the weight of such poultry.

History: L. 1933, ch. 176, § 2; Feb. 15.



2-1115 Penalty for violations.

2-1115. Penalty for violations. Any person, firm or corporation violating any of the provisions of this act, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not to exceed five hundred dollars ($500), or by imprisonment in the county jail for not to exceed ninety days, or by both such fine and imprisonment.

History: L. 1933, ch. 176, § 3; Feb. 15.



2-1116 Definitions.

2-1116. Definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "End intake air probes" means any instrument which is used by any person for the collection of grain samples for the testing of grains offered for sale, processing or storage by use of a vacuum;

(b) "person" means any individual, partnership, corporation, cooperative association or association of individuals;

(c) "grains" means wheat, corn, oats, barley, rye, soybeans and grain sorghums.

History: L. 1980, ch. 121, § 1; April 11.



2-1117 Prohibiting use of end intake air probes; penalty.

2-1117. Prohibiting use of end intake air probes; penalty. (a) On and after September 1, 1980, no person shall operate an end intake air probe for the collection of grain samples for the testing of grains offered for sale, processing or storage.

(b) Any person violating the provisions of this act, upon conviction, shall be fined in an amount not to exceed one thousand dollars ($1,000).

History: L. 1980, ch. 121, § 2; April 11.






Article 12 FERTILIZERS

2-1201 Definitions.

2-1201. Definitions. (1) The term "commercial fertilizer" means any substance designed, intended, used or susceptible for use to supply food for plants or to increase crops produced by land, except the following: (a) Limestone (calcium carbonate), (b) dolomite (calcium magnesium carbonate), (c) lime (calcium oxide), (d) slaked lime (calcium hydroxide), (e) gypsum (calcium sulphate), (f) the dung of domestic animals, (g) compost, and (h) fertilizer materials. The term commercial fertilizer shall also include specialty fertilizer as defined below.

(2) The term "fertilizer materials" means any substance containing plant food elements or compounds in possession of manufacturers for use in compounding mixed commercial fertilizers.

(3) The term "brand" means the name, number, trademark, trade name or other designation of a commercial fertilizer.

(4) The term "grade" means the minimum percentages of total nitrogen, available phosphoric acid, and soluble potash, stated in the order given in this definition. When applied to mixed or blended fertilizers, whole numbers only shall be given.

(5) The term "person" includes individual, partnership, association, firm and corporation.

(6) The term "secretary" means the secretary of agriculture.

(7) The term "label" means a display of written, printed, or graphic matter upon or affixed to the container in which a commercial fertilizer is distributed, or on the invoice slip or delivery slip with which a commercial fertilizer or custom blended fertilizer is distributed.

(8) The term "custom blended fertilizer" means a fertilizer blended according to specifications furnished by the customers prior to blending.

(9) The term "custom blender" means any person who blends only registered commercial fertilizers at the request of and according to specifications furnished by the customer-purchaser.

(10) The term "specialty fertilizer" means a commercial fertilizer distributed primarily for nonfarm use, such as home gardens, lawns, shrubbery, flowers, golf courses, municipal parks, cemeteries, greenhouses and nurseries, and may include commercial fertilizers used for research or experimental purposes and is not used primarily for application to crops produced for commercial value.

(11) The term "process tankage" means a product made under steam pressure from crude inert nitrogenous materials such as horn, hoof, hair, feathers or other similarly inert nitrogenous matter, for the purpose of increasing the activity of nitrogen. The water-insoluble nitrogen in these products shall test at least 50% by the alkaline method or at least 80% by the neutral permanganate method.

(12) The term "ammonium nitrate" means chiefly the ammonium salt of nitric acid and contains not less than 33% nitrogen, 1/2 of which is in the ammonium form and 1/2 in the nitrate form.

(13) The term "ammonium nitrate dealer" means any person operating a business that is engaged in the distribution or sale of ammonium nitrate. The term "ammonium nitrate dealer" shall not include an end-user who is engaged in the physical act of application of ammonium nitrate as a commercial fertilizer and is not also engaged in further sale or distribution of ammonium nitrate.

History: L. 1927, ch. 14, § 1; L. 1949, ch. 2, § 1; L. 1963, ch. 5, § 1; L. 1992, ch. 195, § 2; L. 2004, ch. 101, § 21; L. 2007, ch. 136, § 1; July 1.



2-1201a Custom blender; license; fee; label or delivery slips; contents.

2-1201a. Custom blender; license; fee; label or delivery slips; contents. Any person desiring to operate as a custom blender shall file an application with the secretary for a license, said application to show the name and address of the applicant and request that a license be issued. The secretary shall issue the license upon receipt of the license fee of twenty-five dollars ($25), which license shall expire on December 31 of the year issued. A separate license shall be required for each place of business. The person to whom a license has been issued shall not be required to register the grades of custom blended fertilizers made by him or her, as provided by K.S.A. 2-1202. Each person selling or distributing custom blended fertilizers shall furnish the customer-purchaser with a label showing the information as required by K.S.A. 2-1204, or shall furnish a label or delivery slip showing the following: (1) The name and address of the custom blender; (2) the date; (3) the weight and guaranteed analysis of each ingredient; (4) the grade of the custom blended fertilizer; (5) and in case the custom blended fertilizer contains any ingredient which is injurious to plants, (a) the name and percentage of each such active ingredient; (b) adequate directions for use; and (c) adequate warnings against misuse; (6) and the minimum percentage or quantity of any other material or plant food element contributing to the value of the commercial fertilizer.

History: L. 1963, ch. 5, § 2; July 1.



2-1201b Custom blenders; unlawful acts; civil penalty.

2-1201b. Custom blenders; unlawful acts; civil penalty. (a) It shall be deemed a violation of K.S.A. 2-1201 and 2-1201a, and amendments thereto, for any person to: (1) Sell or distribute in this state any custom blended fertilizer when such person does not hold a valid license as required by this act; or (2) fail to comply with the requirements of K.S.A. 2-1201a, and amendments thereto, and, except as otherwise provided, the provisions of K.S.A. 2-1208, and amendments thereto. Failure to comply with the provisions of subsection (1)(a) of K.S.A. 2-1208, and amendments thereto, shall not be deemed a violation of this section. The penalties as provided in K.S.A. 2-1208, and amendments thereto, shall apply to persons as described in this section who fail to comply with the provisions of K.S.A. 2-1208, and amendments thereto.

(b) On and after July 1, 2003, any person or custom blender who violates any provision of article 12 of chapter 2 of Kansas Statutes Annotated, and amendments thereto, or the rules and regulations adopted pursuant thereto, may incur a civil penalty in an amount not more than $5,000 per violation. In the case of a continuing violation, every day such violation continues may be deemed a separate violation. Such civil penalty may be assessed in addition to any other penalty provided by law. Any civil penalty assessed pursuant to this subsection is subject to review in accordance with the Kansas judicial review act. The secretary shall remit any civil penalty collected pursuant to this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1963, ch. 5, § 3; L. 2002, ch. 144, § 2; L. 2010, ch. 17, § 5; July 1.



2-1201c Ammonium nitrate dealers; registration; storage, security; records of sale; right to refuse sale.

2-1201c. Ammonium nitrate dealers; registration; storage, security; records of sale; right to refuse sale. (a) Ammonium nitrate dealers shall register with the secretary of agriculture. Registration shall be required for each business location selling ammonium nitrate. Each registration shall expire on December 31 following issuance unless the registration is renewed annually. A registration fee not to exceed $25 shall accompany the application for registration for any ammonium nitrate dealer that is not registered as a custom blender, if the fee is fixed by the secretary in rules and regulations.

(b) Ammonium nitrate storage shall be secured to provide reasonable protection against vandalism, theft and unauthorized access.

(c) Ammonium nitrate dealers shall obtain the following regarding any sale of ammonium nitrate:

(1) Date of sale;

(2) quantity purchased;

(3) license number of the purchaser's valid state or federal driver's license or other picture identification card number deemed acceptable by the secretary in rules and regulations;

(4) the purchaser's name, current physical address and telephone number;

(5) if the ammonium nitrate is received to a person other than the purchaser, the name, current physical address, telephone number and license number of that person's valid state or federal driver's license or other picture identification card number deemed acceptable by the secretary in rules and regulations; and

(6) the physical address of the person to whom the ammonium nitrate is delivered if different than the physical address of the purchaser.

(d) Ammonium nitrate dealers shall maintain records of all information required to be obtained pursuant to subsection (c) for a minimum of three years. The records shall be subject to inspection upon request by the secretary of agriculture or the secretary's designee.

(e) Ammonium nitrate dealers may refuse to sell to any person attempting to purchase ammonium nitrate out of season, in unusual quantities or under suspect purchase patterns.

(f) In addition to any other penalties provided by law, each ammonium nitrate dealer registration shall be subject to denial, suspension or revocation pending a hearing in accordance with the provisions of the Kansas administrative procedure act for any violation of this act whether committed by the dealer or by the dealer's officers, agents or employees.

(g) The provisions of this section are part of and supplemental to article 12 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2007, ch. 136, § 2; July 1.



2-1202 Registration; application; annual fee; revocations; tonnage reports.

2-1202. Registration; application; annual fee; revocations; tonnage reports. (1) Application for registration shall be filed with the secretary and shall set forth:

(a) The brand and grade of the commercial fertilizer;

(b) the name and address of the person making application for registration of the commercial fertilizer;

(c) the guaranteed analysis including: (A) The minimum percentage of nitrogen; (B) the minimum percentage of total phosphorus pentoxide (P2O5), which is more commonly known and which shall be shown as total phosphoric acid; (C) the minimum percentage of available phosphorus pentoxide (P2O5), which is more commonly known and which shall be shown as available phosphoric acid; (D) the minimum percentage of dipotassium oxide (K2O), which is more commonly known and which shall be shown as water soluble potash; (E) the kind and minimum percentage of any and all other plant food elements or compounds contributing to the value of the commercial fertilizer, expressed separately; (F) a statement authorizing the secretary or an authorized representative of the secretary to examine all records of the applicant necessary for the purpose of verifying and determining the inspection fee; and (G) such other information as may be prescribed by rules and regulations. The total phosphoric acid need not be shown on the application for registration of commercial fertilizers other than unacidulated mineral phosphatic materials, basic slag, bone, tankage, and other natural organic phosphate materials.

(2) If the application meets the requirements of this act, and the person making application shall pay a registration fee of $5 for each commercial fertilizer, the secretary shall register each such product. Such registration may be revoked for failure to comply with requirements of article 12 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto. All registrations shall expire on June 30 of each year. Each person who secures registration of a commercial fertilizer shall semiannually submit to the secretary a written statement of the tonnage of each kind or grade of commercial fertilizer, shipped to or sold within this state. The registrant shall not be required to report direct shipments of commercial fertilizer and fertilizer materials to fertilizer manufacturers or mixers, but such fertilizer manufacturers or mixers shall report this tonnage of such commercial fertilizers shipped, sold or distributed by them in this state and not used in manufacturing processes. Such statements shall respectively include all shipments or sales for the six-month periods beginning July 1 to and including December 31, and six-month periods beginning January 1 to and including June 30. The secretary may cancel the registrations of any person failing to file the tonnage statement within 30 days from the date of the close of each period. The secretary may grant a reasonable extension of time. Information furnished to the secretary shall not be disclosed in such a way as to divulge the operations of any person.

History: L. 1927, ch. 14, § 2; L. 1949, ch. 2, § 2; L. 1992, ch. 195, § 1; April 30.



2-1204 Labeling.

2-1204. Labeling. (1) Every package or container of commercial fertilizer shall bear a distinctly printed label in the English language on a tag attached to the package or container, or distinctly printed on the package or container. The label shall show and state:

(a) The name and address of the person registering the commercial fertilizer;

(b) the brand and grade of the commercial fertilizer;

(c) the net weight in the package or container;

(d) the registered guaranteed analysis. The guaranteed analysis shall include the minimum percentages of plant foods in the following order and form:

Nitrogen, minimum    ____ percent

Available phosphoric acid, minimum    ____ percent

Soluble potash, minimum    ____ percent,

except (A) unacidulated mineral phosphatic materials and basic slag shall show the guaranteed analysis in the following order and form:

Total phosphoric acid, minimum    ____ percent

Available phosphoric acid, minimum    ____ percent

Fineness of grind: ____ percent through mesh screen, and (B) bone, tankage, and other natural organic phosphate materials shall show the guaranteed analysis in the following form:

Total phosphoric acid, minimum    ____ percent;

(e) commercial fertilizers containing any ingredient which is injurious to plants, shall be labeled to show: (A) The name and percentage of each such active ingredient; (B) adequate directions for use; and (C) adequate warnings against misuse;

(f) the minimum percentage of any and all other plant food elements or compounds contributing to the value of the commercial fertilizer; and

(g) such other information as may be prescribed by rules and regulations.

(2) Bulk lots shall be accompanied by a label which shall be delivered to the purchaser showing the information required by this section.

(3) No commercial fertilizer, except a specialty fertilizer, shall contain or be manufactured from process tankage.

History: L. 1927, ch. 14, § 3; L. 1949, ch. 2, § 3; L. 1992, ch. 195, § 3; April 30.



2-1205 Commercial fertilizers; inspection fee, increase or decrease in amount; records and reports; revocation of registration; penalties; disposition of moneys received.

2-1205. Commercial fertilizers; inspection fee, increase or decrease in amount; records and reports; revocation of registration; penalties; disposition of moneys received. An inspection fee shall be collected upon all commercial fertilizers sold, offered or exposed for sale, or distributed in Kansas, which shall be at a rate per ton of 2,000 pounds fixed by rules and regulations adopted by the secretary of agriculture, except that such rate shall not exceed $1.67 per ton of 2,000 pounds. The secretary of agriculture may adopt rules and regulations establishing the inspection fee rate under this section. Each person registering any commercial fertilizer shall pay the inspection fee on such commercial fertilizer sold, offered or exposed for sale, or distributed in Kansas. Each such person shall keep adequate records showing the tonnage of each commercial fertilizer shipped to or sold, offered or exposed for sale, or distributed in Kansas. The secretary, and duly authorized representatives of the secretary, shall have authority to examine such records and other pertinent records necessary to verify the statement of tonnage.

Each person registering any commercial fertilizer shall file an affidavit semiannually, with the secretary, within 30 days after each January 1 and each July 1, showing the tonnage of commercial fertilizer sold or distributed in Kansas for the preceding six-month period. Each such person shall pay to the secretary the inspection fee due for such six-month period, except that the registrant shall not be required to pay the inspection fee or report the tonnage of commercial fertilizers or fertilizer materials sold and shipped directly to fertilizer manufacturers or mixers. The fertilizer manufacturers or mixers shall keep adequate records of the commercial fertilizers sold or distributed in this state, and report to the secretary the tonnage and pay the inspection fee due. If the affidavit is not filed and the inspection fee is not paid within the 30-day period, or if the report of tonnage is false, the secretary may revoke the registrations filed by such person. If the affidavit is not filed and the inspection fee is not paid within the 30-day period, or any extension thereof granted by the secretary, a penalty of $10 per day shall be assessed against the registrant, except that on and after July 1, 2015, a penalty of $5 per day shall be assessed against the registrant, and the inspection fee and penalty shall constitute a debt and become the basis for a judgment against such person. The secretary may grant a reasonable extension of time.

The secretary of agriculture is hereby authorized and empowered to reduce the inspection fee by adopting rules and regulations under this section whenever the secretary determines that the inspection fee is yielding more than is necessary for the purpose of administering the provisions of this act as listed below and the plant pest act. The secretary is hereby authorized and empowered to increase the inspection fee by adopting rules and regulations under this section when it finds that such is necessary to produce sufficient revenues for the purposes of administering the provisions of this act, except that the inspection fee shall not be increased in excess of the maximum fee prescribed by this section. The secretary shall remit all moneys received by or for the secretary under article 12 of chapter 2 of Kansas Statutes Annotated, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and shall credit such remittance as follows: (1) An amount equal to $1.40 per ton shall be credited to the state water plan fund created by K.S.A. 82a-951, and amendments thereto; (2) an amount equal to $.04 per ton shall be credited to the fertilizer research fund; and (3) the remainder shall be credited to the fertilizer fee fund. All expenditures from the fertilizer fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or by a person or persons designated by the secretary.

History: L. 1927, ch. 14, § 4; L. 1949, ch. 2, § 4; L. 1973, ch. 2, § 4; L. 1982, ch. 4, § 4; L. 1989, ch. 186, § 27; L. 1990, ch. 4, § 1; L. 1999, ch. 97, § 1; L. 2000, ch. 111, § 2; L. 2001, ch. 5, § 11; L. 2002, ch. 181, § 1; L. 2004, ch. 85, § 1; L. 2004, ch. 180, § 1; L. 2009, ch. 128, § 1; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 101, § 188, but that version was repealed by L. 2004, ch. 180, § 18.



2-1206 Inspections; evidence; stop sale orders; judicial review.

2-1206. Inspections; evidence; stop sale orders; judicial review. (a) The secretary and authorized representatives of the secretary shall make such inspection of commercial fertilizers as may be deemed necessary to ascertain whether manufacturers and others are complying with all of the provisions of this act. The secretary or authorized representatives of the secretary shall procure annually samples of commercial fertilizer and cause analyses to be made. A certified statement of the results of such analysis shall be prima facie evidence in any action within the state of Kansas concerning such commercial fertilizer.

(b) The secretary or a duly authorized representative of the secretary, acting as the enforcing officer, may issue and enforce a written or printed stop sale order to the owner or custodian of any quantity of any commercial fertilizer which the secretary or duly authorized representative determines is not registered, is not labeled as required, is misbranded or bears a false or misleading statement on the application for registration, the label or the accompanying advertising in violation of the provisions of the statutes contained in article 12 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder. The stop sale order shall prohibit further sale and movement of such commercial fertilizer, except on approval of the enforcing officer, until the enforcing officer has evidence that the law and rules and regulations have been complied with and issues a release from the stop sale order. Any stop sale order issued pursuant to this subsection is subject to review in accordance with the Kansas judicial review act. The provisions of this subsection shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other provisions of the statutes contained in article 12 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1927, ch. 14, § 5; L. 1949, ch. 2, § 5; L. 1985, ch. 9, § 2; L. 1986, ch. 318, § 11; L. 2010, ch. 17, § 6; July 1.



2-1207 Samples for inspection; refusal to permit.

2-1207. Samples for inspection; refusal to permit. In sampling commercial fertilizers packed in packages of twenty-five (25) pounds or less, an original unbroken package may be taken as the official sample and the ordinary retail price tendered therefor. When the fertilizer is in packages of over twenty-five (25) pounds in weight, portions for the official sample shall be taken from at least ten packages, if there be that many in the lot. In sampling fertilizers in bulk, not less than ten portions shall be drawn, and these from various parts, so as to represent fairly the whole. The owner of the fertilizer or a representative of the owner may be present, but any refusal by such owner or representative to permit sampling shall be taken as sufficient evidence of violation of the law by him or her.

History: L. 1927, ch. 14; § 6; June 1.



2-1208 Violations; misdemeanor; seizure; injunction.

2-1208. Violations; misdemeanor; seizure; injunction. (1) It shall be deemed a violation of this act for any person to sell, offer or expose for sale, or distribute in this state any commercial fertilizer or to take or receive from any person in this state any order for any commercial fertilizer, or to directly or indirectly contract with any person for the sale of any commercial fertilizer which commercial fertilizer: (a) Is not registered; (b) is not labeled as required by the provisions of this act and the authorized rules and regulations; (c) bears a false or misleading statement on the application for registration, the label or the advertising accompanying the commercial fertilizer.

(2) It shall be deemed a violation of this act for any person to: (a) Mutilate, destroy, obliterate or remove the label or any part thereof; or do any act which may result in the misbranding or false labeling of any commercial fertilizer; (b) fail or neglect to file the tonnage reports or affidavit or pay the inspection fee as required by this act; (c) impede, obstruct, hinder or otherwise prevent or attempt to prevent the secretary or authorized agents of the secretary in the performance of their duty in connection with the administration of the provisions of this act.

(3) Any person who shall violate any of the provisions of this act or the rules and regulations issued thereunder, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined not more than one hundred dollars for the first violation and not less than one or more than five hundred dollars for each subsequent violation.

(4) Any commercial fertilizer not in compliance with the provisions of this act shall be deemed a nuisance and shall be subject to seizure in a proceeding before a court of competent jurisdiction. In the event the said court finds the commercial fertilizer to be in violation of law the court may release the commercial fertilizer, after the filing of a bond by a proper claimant to insure compliance with the order of the court and to insure that the product will be sold or disposed of in compliance with law. The district courts of the state of Kansas shall have jurisdiction to restrain violations of this act by injunction without any criminal proceeding being first initiated.

(5) It shall not be deemed a violation of this act for the secretary or authorized representatives of the secretary to remove a label or any part thereof from a package or container of commercial fertilizer as evidence in connection with the administration of the provisions of this act.

History: L. 1927, ch. 14, § 8; L. 1949, ch. 2, § 6; July 1.



2-1208a Notice before prosecution; hearing; cancellation of registration; reports to county attorney.

2-1208a. Notice before prosecution; hearing; cancellation of registration; reports to county attorney. (a) If it shall appear to the secretary or an authorized representative of the secretary from examination or analysis of an official sample of a commercial fertilizer that the commercial fertilizer is falsely labeled or fails to comply with the provisions of this act, the secretary shall cause notice to be given to the person in possession of the commercial fertilizer and the registrant that a hearing in relation thereto will be held at a date and place named in such notice. Whereupon the secretary or a presiding officer from the office of administrative hearings shall hold a hearing in accordance with the provisions of the Kansas administrative procedure act.

(b) If it is established at the hearing to the satisfaction of the secretary or a presiding officer from the office of administrative hearings, that any commercial fertilizer has been registered in error, or has been sold in violation of any of the provisions of this act, or that any provision of this act has been violated, the secretary shall have power to cancel the registration of such brand or brands of commercial fertilizer, and may report the facts to the proper prosecuting attorney and furnish that officer with an official report of the record of such hearing and a copy of the result of any analysis or other examination which may have a bearing on the case. Prosecution may be instituted under the provisions of this act in the district court of the county where the offense is alleged to have been committed, upon complaint of the secretary or an authorized representative of the secretary or any citizen of this state, or by any county attorney and shall be prosecuted by the county attorney in the name of the state of Kansas.

History: L. 1927, ch. 14, § 7; L. 1949, ch. 2, § 7; L. 1988, ch. 356, § 28; L. 2004, ch. 145, § 7; July 1, 2005.



2-1209 Publication of reports.

2-1209. Publication of reports. The secretary of agriculture shall at the secretary's discretion publish a report of the analysis of official samples of commercial fertilizers, a list of the commercial fertilizers registered in this state with their guaranteed composition, and such other information as may be deemed valuable to the public concerning fertilizers and their use.

History: L. 1927, ch. 14, § 10; L. 2004, ch. 101, § 22; July 1.



2-1209a Invalidity of 2-1201 to 2-1209.

2-1209a. Invalidity of 2-1201 to 2-1209. Should it be decided upon final judicial hearing that any section or clause of this act is invalid, such decision shall only apply to the section or clause so found to be invalid and shall not invalidate the entire act.

History: L. 1927, ch. 14, § 11; June 1.



2-1210 Trademarks; change of analysis; rules and regulations.

2-1210. Trademarks; change of analysis; rules and regulations. The secretary shall refuse to register any commercial fertilizer under a name, brand or trademark which may appear to be misleading or deceptive. The secretary shall refuse to allow any person to change the guaranteed analysis of any brand of commercial fertilizer registered for sale in this state within the period for which registered. The secretary is hereby authorized and empowered to enforce the provisions of this act, and amendments thereto, and to prescribe and enforce such rules and regulations relating to commercial fertilizers as he or she may deem necessary to carry into effect the full intent and meaning of this act.

History: L. 1927, ch. 14, § 9; L. 1949, ch. 2, § 8; July 1.



2-1212 Anhydrous ammonia; regulations.

2-1212. Anhydrous ammonia; regulations. The board is authorized and directed to make and promulgate regulations (a) for the safe handling, storage and transportation of anhydrous ammonia;

(b) for establishment of minimum general safety standards covering the design, construction, location, installation and operation of equipment for the storage, handling and transportation of such product by tank truck, tank trailer, or otherwise, and for the utilization of anhydrous ammonia; and

(c) to modify and amend such regulations to the end that said anhydrous ammonia shall be handled, stored and transported with safety.

Said regulations shall be such as are reasonably necessary for the safety of the public and persons using such material.

History: L. 1953, ch. 9, § 1; L. 1969, ch. 6, § 2; July 1.



2-1215 Same; power of municipalities to regulate.

2-1215. Same; power of municipalities to regulate. A municipality or other political subdivision, shall not enact or enforce any ordinance inconsistent with the regulations promulgated and adopted pursuant to this act. Nothing in this act shall in any way impair the power of any municipality or other political subdivision, (1) to prohibit the use of land for anhydrous ammonia storage or handling, or (2) to impose more stringent limitations within its jurisdiction, by zoning regulations, or by building or other regulatory codes.

History: L. 1969, ch. 6, § 4; July 1.



2-1216 Same; duties of secretary; employees.

2-1216. Same; duties of secretary; employees. It shall be the duty of the secretary (1) to administer this act, and the rules and regulations adopted thereunder, and (2) to employ the necessary personnel. Such employees are hereby authorized and directed to inspect the facilities and equipment used in the handling, storage and transportation of anhydrous ammonia.

History: L. 1969, ch. 6, § 5; July 1.



2-1217 Same; inspection of facilities and equipment; duties of employees, owners and operators.

2-1217. Same; inspection of facilities and equipment; duties of employees, owners and operators. For the purposes of administering this act, the administrative personnel and employees shall have the right to enter private property and to inspect facilities and equipment. It shall be the duty of employees to notify the owner or operator, of any anhydrous ammonia facility or equipment, (1) of any defect or deficiency in the construction, installation or operation of any such facility or equipment, and (2) of any defect or deficiency in the safety equipment or in the use thereof. The owner or operator of such facility or equipment may be given a specified reasonable time within which to comply with the rules and regulations.

History: L. 1969, ch. 6, § 6; July 1.



2-1218 Same; unlawful acts.

2-1218. Same; unlawful acts. It shall be unlawful, and a violation of this act, for any person; (a) to operate any anhydrous ammonia facility, any transportation equipment, or to sell or offer to sell any anhydrous ammonia, unless (1) the product container, piping, valves, hose, appurtenances and equipment are constructed and installed in accordance with the regulations adopted under the provisions of K.S.A. 2-1212, as supplemented and amended; and

(2) the product container, piping, valves, hose, appurtenances and other equipment are adequately maintained; and

(3) the stationary product container is located as required in the regulations adopted pursuant to K.S.A. 2-1212, as supplemented and amended: Provided, This subsection shall not apply (A) to a stationary product container located prior to the adoption of the regulations, or (B) to a stationary product container properly located at the time of its installation.

(b) To use any product container, piping, valve, hose, appurtenances or other equipment for handling anhydrous ammonia which is defective or which is otherwise unsafe.

(c) To fail to provide, or fail to have available, for use such safety material and such effective safety equipment, as required by regulation.

(d) To impede, obstruct or hinder, or to otherwise prevent or to attempt to prevent, any authorized state administrative personnel or employee in the performance of his or her duties in connection with the administration of this act.

History: L. 1969, ch. 6, § 7; July 1.



2-1219 Same; penalty for violations; injunctions; jurisdiction; hearings.

2-1219. Same; penalty for violations; injunctions; jurisdiction; hearings. Any person violating or failing to comply with, any of the provisions of this act, or any rule or regulation adopted thereunder, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not more than five hundred dollars ($500). If any person owning or operating an anhydrous ammonia facility, including transports, tank trailers and applicators, shall fail to make the changes, additions and alterations necessary (a) to correct the defects, and (b) to supply the deficiencies, within the specified time as directed, then the county attorney of the county in which the facility or equipment is located is authorized to file a petition in the district court setting forth the facts and praying for an injunction. The district courts of this state shall have jurisdiction to hear such matters, and may temporarily restrain and temporarily and permanently enjoin the operator or owner from operating such facility or equipment until such time as the defects are corrected and the deficiencies supplied. Before the secretary reports a violation for such prosecution, an opportunity shall be given the person to present his or her views. Nothing in this act shall be construed as requiring the secretary to report for prosecution minor violations of the act whenever the secretary believes that the public interest will be best served by other actions.

History: L. 1969, ch. 6, § 8; July 1.



2-1220 Definitions.

2-1220. Definitions. Unless the context otherwise requires, as used in this act, the following definitions shall apply:

(a) "Person" means any individual, any association of persons or any corporation.

(b) "Anhydrous ammonia" and "product" means the compound formed by the combination of the two gaseous elements, nitrogen and hydrogen, in the proportion of one part nitrogen to three parts hydrogen (by volume), and used or intended for use as an agricultural fertilizer. Anhydrous ammonia is ammonia gas in compressed and liquefied form. It does not include aqueous ammonia which is a solution of ammonia gas in water.

(c) "Department" means the Kansas department of agriculture.

(d) "Secretary" means the secretary of agriculture.

History: L. 1969, ch. 6, § 1; L. 2004, ch. 101, § 23; July 1.



2-1221 Fertilizer research fund; creation; use of moneys; expenditures.

2-1221. Fertilizer research fund; creation; use of moneys; expenditures. There is hereby created a fertilizer research fund. All moneys credited to the fund shall be expended to the agricultural experiment station under the supervision of Kansas state university for the purpose of conducting research on fertilizers, anhydrous ammonia and related materials concerning efficient methods of application, storage and handling, their effect upon environmental quality, and efficiency and safety in the use of fertilizers, anhydrous ammonia and related materials in crop production. All expenditures shall be made in accordance with the appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the director of the agricultural experiment station of Kansas state university or by a person or persons designated by the director.

History: L. 1990, ch. 4, § 5; L. 1994, ch. 106, § 1; July 1.



2-1222 Issuance of stop sale or stop use orders.

2-1222. Issuance of stop sale or stop use orders. (a) The secretary or a duly authorized representative of the secretary, acting as the enforcing officer, may issue and enforce a written or printed stop sale or stop use order to the owner or custodian of any facility or equipment used for the storage, handling or transportation of anhydrous ammonia which the secretary or duly authorized representative determines is not in compliance with the provisions of K.S.A. 2-1212 through 2-1220, and amendments thereto, or any rules and regulations adopted thereunder. The stop sale or stop use order shall prohibit the sale of anhydrous ammonia or prohibit further use of such facility or equipment for the handling, storage or transportation of anhydrous ammonia, except on approval of the enforcing officer, until the enforcing officer has evidence that the law and rules and regulations have been complied with and issues a release from the stop sale or stop use order. Any stop sale or stop use order issued pursuant to this subsection is subject to review in accordance with the Kansas judicial review act. The provisions of this subsection shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other provisions of the statutes contained in article 12 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

(b) This section shall be part of and supplemental to the provisions of K.S.A. 2-1212 through 2-1220, and amendments thereto.

History: L. 1991, ch. 1, § 1; L. 2010, ch. 17, § 7; July 1.



2-1226 Definitions.

2-1226. Definitions. As used in this act:

(a) "Commercial fertilizer" shall have the meaning ascribed to such term under K.S.A. 2-1201, and amendments thereto.

(b) "Fertilizer materials" shall have the meaning ascribed to such term under K.S.A. 2-1201, and amendments thereto.

(c) "Bulk fertilizer" means any liquid, blended or dry fertilizer or fertilizer material stored in a fluid or dry nonpackage form.

(d) "Facility" means a place where commercial fertilizer materials are stored, mixed, blended, manufactured, weighted or handled.

(e) "Department" means the Kansas department of agriculture.

(f) "Secretary" means the secretary of agriculture.

(g) "Person" means any individual, partnership, association of persons, governmental agency or corporation.

History: L. 1989, ch. 3, § 1; L. 1994, ch. 115, § 2; L. 2004, ch. 101, § 24; July 1.



2-1227 Rules and regulations.

2-1227. Rules and regulations. The secretary is authorized to adopt rules and regulations:

(a) For the safe handling and storage of commercial fertilizers and fertilizer materials in bulk;

(b) for the establishment of minimum general standards covering the design, construction, location, installation and operation for the storage and handling of commercial fertilizer and fertilizer in bulk and the prevention of commercial fertilizer, fertilizer materials or fertilizer in bulk from being introduced into the ground or surface waters of the state;

(c) for the establishment of minimum general standards covering the design, construction, location and installation of a structure constructed for the purpose of confining any spills or discharged fertilizer or fertilizer material within a specified area;

(d) for the prompt recovery of fertilizer or fertilizer materials spilled within a specified area;

(e) for dates by which the owners or operators, or both, of facilities and equipment subject to the provision of this act and in existence prior to the effective date of this act shall comply with this act;

(f) for the issuance of a stop sale order or stop use order, pursuant to K.S.A. 2-1232; and

(g) for the administration of this act.

History: L. 1989, ch. 3, § 2; L. 1994, ch. 115, § 3; L. 2004, ch. 101, § 25; July 1.



2-1228 Approval of construction or alteration by the secretary; transferable.

2-1228. Approval of construction or alteration by the secretary; transferable. (a) A person beginning construction of or substantial alteration to an existing facility or equipment used for the manufacture, blending, handling or bulk storage of commercial fertilizer or fertilizer materials shall apply to the secretary, on forms provided by the secretary, for approval of such construction or alteration. The person shall provide the secretary with such information as the secretary deems necessary. The secretary shall approve the construction or alteration of the facility or equipment if such construction or alteration is consistent with the standards and other requirements established by rules and regulations under K.S.A. 2-1227, and amendments thereto.

(b) The approval shall be transferable from the owner issued the approval to another owner if the new owner notifies the department within 30 days after the facility has changed ownership. Approval shall not be transferable from one location to another.

(c) The owner or operator of a facility or equipment used for the manufacture, blending, handling or bulk storage of commercial fertilizer or fertilizer materials established prior to the effective date of this act shall obtain the secretary's approval of the facility or equipment according to the dates specified in rules and regulations.

History: L. 1989, ch. 3, § 3; L. 2004, ch. 101, § 26; July 1.



2-1229 Secretary's right to enter property; notice; compliance.

2-1229. Secretary's right to enter property; notice; compliance. For the purposes of administering this act, the secretary or a person or persons designated by the secretary shall have the right to enter private property and to inspect facilities and equipment. It shall be the duty of the secretary or any such designated person or persons to notify the owner or operator of any facility or equipment: (1) Of any defect or deficiency in the construction, installation or operation of any such facility or equipment; and (2) of any defect or deficiency in the safety equipment or in the use thereof. The owner or operator of such facility or equipment may be given a specified reasonable time within which to comply with the rules and regulations.

History: L. 1989, ch. 3, § 4; July 1.



2-1230 Unlawful acts.

2-1230. Unlawful acts. It shall be unlawful, and a violation of this act, for any person:

(a) To operate any facilities or equipment unless:

(1) The facilities and equipment are constructed and installed in accordance with the rules and regulations adopted under the provisions of K.S.A. 2-1227, and amendments thereto; and

(2) the facilities and equipment are adequately maintained; and

(3) the facilities and equipment are approved under K.S.A. 2-1228, and amendments thereto.

(b) To use any product container, piping, valve, hose, appurtenances or other equipment for handling and storage of commercial fertilizer and fertilizer materials which is defective or which is otherwise unsafe.

(c) To fail to provide, or fail to have available, for use such safety material and such effective safety equipment, as required by rules and regulations.

(d) To violate any rule and regulation adopted under K.S.A. 2-1227, and amendments thereto.

(e) To impede, obstruct or hinder, or to otherwise prevent or to attempt to prevent, any authorized state personnel or employee in the performance of duties in connection with the administration of this act.

(f) To fail to comply with a stop sale order or stop use order issued pursuant to K.S.A. 2-1232.

History: L. 1989, ch. 3, § 5; L. 1994, ch. 115, § 4; July 1.



2-1231 Penalties; injunction.

2-1231. Penalties; injunction. Any person violating or failing to comply with any of the provisions of this act, or any rule and regulation adopted under this act, shall be guilty of a class B misdemeanor. If any person owning or operating a facility or equipment used for manufacture, blending, handling or bulk storage of commercial fertilizer or fertilizer materials fails to make the changes, additions and alterations necessary to correct any defects or to correct the deficiencies, within the specified time as directed, then the county or district attorney of the county in which the facility or equipment is located shall seek an injunction.

History: L. 1989, ch. 3, § 6; July 1.



2-1232 Secretary may issue a stop sale or stop use order; judicial review.

2-1232. Secretary may issue a stop sale or stop use order; judicial review. (a) The secretary or a duly authorized representative of the secretary, acting as the enforcing officer, may issue and enforce a written or printed stop sale order or stop use order when there is reason to believe, based on inspections or tests, that the facility or equipment for the transporting, handling, distributing, dispensing, selling, storage or disposal of commercial fertilizer or bulk fertilizer has been, is currently or intends to be in violation of any provision of K.S.A. 2-1226 through 2-1231, and amendments thereto, or the rules and regulations adopted thereunder.

(b) The stop sale order or stop use order shall prohibit further sale of commercial fertilizer or bulk fertilizer or prohibit further use of such facility or equipment for the transporting, handling, distributing, dispensing, selling, storage or disposal of commercial fertilizer or bulk fertilizer, except in accordance with the provisions of the order or on approval of the enforcing officer, until the enforcing officer has evidence that the law and rules and regulations have been complied with and issues a release from the stop sale order or stop use order.

(c) The stop sale order or stop use order may be issued to any person who runs, controls, operates or has custody of any facility or equipment or may be posted in a conspicuous place in, on or about the facility or equipment affected by the order.

(d) Any order issued pursuant to this subsection is subject to review in accordance with the Kansas judicial review act.

(e) The provisions of this subsection shall not be construed as limiting the right of the enforcing officer to proceed as authorized by other provisions of the statutes contained in article 12 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1994, ch. 115, § 1; L. 2010, ch. 17, § 8; July 1.



2-1234 Storage of liquid fertilizers; mobile containers; requirements.

2-1234. Storage of liquid fertilizers; mobile containers; requirements. If the secretary of agriculture does not adopt a revised regulation related to storage of liquid fertilizer in mobile containers prior to February 1, 2003, then the requirements provided in K.A.R. 4-4-900 et seq. shall be applicable to each mobile container or combination of mobile containers which has a combined capacity of 2,000 gallons or more which is used to store liquid fertilizer for more than 60 consecutive days.

History: L. 2002, ch. 144, § 3; July 1.



2-1235 Uniformity of fertilizer law; exclusive jurisdiction of state.

2-1235. Uniformity of fertilizer law; exclusive jurisdiction of state. (a) On and after the effective date of this section, the provisions of the Kansas fertilizer law, and any rules and regulations promulgated thereunder relating to fertilizer sale or use, including, but not limited to, application of fertilizers, storage of fertilizers, transportation of fertilizers and disposal of fertilizers within the state of Kansas, shall be applicable and uniform throughout this state and in all cities, counties and political subdivisions therein. No local authority shall enact or enforce any law, ordinance, rule, regulation or resolution in conflict with, in addition to, or supplemental to, the provisions of the Kansas fertilizer law unless expressly authorized by law to do so. Any law, ordinance, rule, regulation or resolution in conflict with, in addition to, or supplemental to, the provisions of the Kansas fertilizer law is hereby declared to be invalid and of no effect. Any amendment to the Kansas fertilizer law or any amendment of the rules and regulations promulgated thereunder, shall supersede and preempt the conflicting, additional or supplemental provisions of any law, ordinance, rule, regulation or resolution enacted by any city, county or other political subdivision of this state. As used in this section, "Kansas fertilizer law" means the statutes contained in article 12 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

(b) Nothing in this section shall be construed to preempt or otherwise limit the authority of any city, county or political subdivision therein to adopt and enforce zoning regulations, fire codes or hazardous waste disposal restrictions.

(c) The provisions of this section are part of and supplemental to the Kansas fertilizer law.

History: L. 2005, ch. 105, § 1; July 1.






Article 13 WEEDS

2-1314 Noxious weeds; control and eradication; listing.

2-1314. Noxious weeds; control and eradication; listing. It shall be the duty of persons, associations of persons, the secretary of transportation, the boards of county commissioners, the township boards, school boards, drainage boards, the governing body of incorporated cities, railroad companies and other transportation companies or corporations or their authorized agents and those supervising state-owned lands to control the spread of and to eradicate all weeds declared by legislative action to be noxious on all lands owned or supervised by them and to use such methods for that purpose and at such times as are approved and adopted by the Kansas department of agriculture. The term noxious weeds shall mean kudzu (Pueraria lobata), field bindweed (Convolvulus arvensis), Russian knapweed (Centaurea repens), hoary cress (Cardaria draba), Canada thistle (Cirsium arvense), quackgrass (Agropyron repens), leafy spurge (Euphorbia esula), bur ragweed (Ambrosia grayii), pignut (Hoffmannseggia densiflora), musk (nodding) thistle (Carduus nutans L.), Johnson grass (Sorghum halepense) and sericea lespedeza (Lespedeza cuneata).

History: L. 1937, ch. 1, § 1; L. 1945, ch. 3, § 1; L. 1961, ch. 4, § 1; L. 1963, ch. 6, § 1; L. 1972, ch. 4, § 1; L. 1975, ch. 427, § 1; L. 1981, ch. 8, § 1; L. 1998, ch. 85, § 2; L. 1998, ch. 85, § 3; L. 2004, ch. 101, § 189; July 1.



2-1314b Noxious weeds; declaration of multiflora rose, bull thistle as noxious authorized.

2-1314b. Noxious weeds; declaration of multiflora rose, bull thistle as noxious authorized. (a) The board of county commissioners of any county may declare the multiflora rose (Rosa multiflora) or the bull thistle (Cirsium vulgare), or both, to be a noxious weed within the boundaries of such county. In such event, all of the provisions of article 13 of chapter 2 of the Kansas Statutes Annotated which pertain to the control and eradication of noxious weeds shall apply to the control and eradication of the multiflora rose or the bull thistle, or both, within any such county.

(b) If the board of county commissioners of any county does not declare the multiflora rose or the bull thistle, or both, to be a noxious weed within the boundaries of such county, a petition requesting the secretary of agriculture to declare the multiflora rose or the bull thistle, or both, to be a noxious weed within the boundaries of such county, signed by not less than 5% of the qualified electors of the county, may be filed with the county election officer of the county. Upon receipt of any such petition, the county election officer shall certify the sufficiency of the petition and submit it to the secretary of agriculture. Thereupon, the secretary of agriculture may declare the multiflora rose or the bull thistle, or both, to be a noxious weed within the boundaries of such county. In such event, all of the provisions of article 13 of chapter 2 of the Kansas Statutes Annotated which pertain to the control and eradication of noxious weeds shall apply to the control and eradication of the multiflora rose or the bull thistle, or both, within any such county.

History: L. 1982, ch. 2, § 1; L. 1988, ch. 3, § 3; L. 1998, ch. 85, § 4; L. 1998, ch. 85, § 5; July 1, 2000.



2-1315 Control of noxious weeds; control districts; duties of secretary; cooperation of secretary, county agents and county weed supervisors; rules and regulations.

2-1315. Control of noxious weeds; control districts; duties of secretary; cooperation of secretary, county agents and county weed supervisors; rules and regulations. The secretary of agriculture is hereby empowered to decide and adopt methods as official for control and eradication of noxious weeds and to publish such methods, and to make and publish such rules and regulations as in the secretary's judgment are necessary to carry into effect the provisions of this act, and to alter or suspend such rules and regulations when necessary. The secretary of agriculture may establish not to exceed five noxious weed control districts within this state and define the boundaries of such districts. Such districts shall be established to provide for the most efficient control and eradication of noxious weeds and for the most economical supervision by the state. The secretary may designate any county as a sericea lespedeza disaster area to provide for the control and eradication of sericea lespedeza within such county. The secretary shall consult with the board of county commissioners of any county prior to designation of such county as a sericea lespedeza disaster area pursuant to this subsection.

The secretary may consult, advise or render assistance to county and city weed supervisors as to the best and most practical methods of noxious weed control and eradication. It shall be the duty of the county agricultural agent to cooperate with and assist the county weed supervisors in an intensive educational program on weed control. The secretary of agriculture is hereby authorized to enter into agreements with any agencies of the federal government for cooperation in the control and eradication of noxious weeds in Kansas in keeping with the provisions of this act.

History: L. 1937, ch. 1, § 2; L. 1957, ch. 7, § 1; L. 1965, ch. 435, § 3; L. 2002, ch. 37, § 1; L. 2004, ch. 96, § 1; July 1.



2-1316 Weed supervisors; duties; salary, how borne; annual report.

2-1316. Weed supervisors; duties; salary, how borne; annual report. (a) The board of county commissioners of each county shall, and the governing body of any incorporated city or any group of counties or cities may, employ for a stated time each year, with the approval of the secretary of agriculture, a competent person as county, city or district weed supervisor.

(b) The weed supervisor shall consult and cooperate with the state division of noxious weeds and with the assistant weed control director appointed for the supervisor's district, make annual surveys of infestations (compile data on areas eradicated and under treatment), and submit an annual report to the county commissioners and to the state division of noxious weeds, to consult and advise upon all matters pertaining to the best and most practical methods for noxious weed control and eradication and to render every possible assistance and direction for the most effective control and eradication within the supervisor's district; investigate or aid in the investigation and prosecution of any violation of this act and report violations of which the supervisor has knowledge to the county attorney.

(c) The salary of the county weed supervisor shall be borne as follows: The Kansas department of agriculture to pay not more than one-fourth thereof from any funds available, not less than three-fourths thereof to be paid out of the county noxious weed fund, prorated as may be decided at the time of such employment by the governing body or bodies employing such supervisor.

(d) The boards of county commissioners, governing bodies of cities and township boards, with the aid of their weed supervisors, shall make by February 15th each year an annual weed eradication progress report to the secretary of agriculture for the preceding calendar year, on a form supplied by the secretary, and such other weed reports as established by rules and regulations of the secretary of agriculture.

History: L. 1937, ch. 1, § 3; L. 1945, ch. 3, § 3; L. 1957, ch. 7, § 2; L. 1995, ch. 32, § 1; L. 2004, ch. 101, § 27; July 1.



2-1316a Weed supervisors; bond.

2-1316a. Weed supervisors; bond. Each county, city and district weed supervisor before entering upon the duties of office, shall execute and file with the county clerk or city clerk, as the case may be, a surety bond, executed by the supervisor as principal and by a corporate surety company, as surety, in the sum of two thousand dollars ($2,000), to be approved by the said clerk, and conditioned on the supervisor faithfully performing all the duties of office, and such supervisor shall promptly pay over to the county treasurer or city treasurer, as the case may be, in behalf of such county or city, all moneys that may come into his or her hands as such weed supervisor, and shall deliver to his or her successor in office all books, records, papers and other property and things belonging to the county or city, as the case may be, or to the said office. The premium for said surety bond shall be paid out of the noxious weed fund by said county or city.

History: L. 1953, ch. 10, § 1; June 30.



2-1317 Conferences; reports to state board.

2-1317. Conferences; reports to state board. The secretary of agriculture or the secretary's duly authorized representative and the local district or county weed supervisor shall confer, at such time or times as seems necessary and advisable, with persons and associations of persons, the secretary of transportation, the board of county commissioners, the township boards or other boards and the governing body of cities, railroad companies or other corporations, or their authorized agents, as to the extent of noxious weed infestation on their lands, and the methods deemed best suited to the control and eradication of each kind of noxious weeds within their respective jurisdictions. The county commissioners and the governing body of cities, shall report to the secretary of agriculture as to the extent and the official methods of control and eradication of noxious weeds to be undertaken in any one season in their jurisdiction, subject to the approval of the secretary.

History: L. 1937, ch. 1, § 4; L. 1957, ch. 7, § 3; L. 1967, ch. 4, § 1; L. 1975, ch. 427, § 2; L. 2004, ch. 101, § 28; July 1.



2-1318 County weed supervisors to determine extent of infestation; annual report; tax levies by counties, townships and cities; city may budget in general fund; use of proceeds.

2-1318. County weed supervisors to determine extent of infestation; annual report; tax levies by counties, townships and cities; city may budget in general fund; use of proceeds. The county weed supervisor of each county is hereby directed and it shall be the duty of the county weed supervisor to ascertain each year the approximate amount of land and highways infested with each kind of noxious weeds and its location in the county, and transmit such information tabulated by cities and townships not later than June 1 of each year, to the secretary of agriculture, board of county commissioners, and to the governing body of each city and township in the district pertaining to such noxious weed infestation in their respective jurisdiction. On the basis of such information the tax levying body of each county, township or incorporated city shall make a tax levy each year for the purpose of paying their part of the cost of control and eradication thereof as provided in this act and, in the case of cities and counties, to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Each county, city, and township, separately, shall make a levy each year for such purpose. Any city may budget expenditures for weed control within its general operating fund in lieu of levying a special tax therefor or maintaining a separate noxious weed eradication fund. Moneys collected from such levy, except for an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, shall be set apart as a noxious weed eradication fund and warrants duly verified by the county or city supervisor if such be employed or if no supervisor be employed, then by county, township or city clerk, as the case may be, may be drawn against this fund for all items of expense incident to control of noxious weeds in such district respectively. Any moneys remaining in the noxious weed eradication fund at the end of any year for which a levy is made under this section may be transferred to the noxious weed capital outlay fund for making of capital expenditures incident to the control of noxious weeds.

History: L. 1937, ch. 1, § 5; L. 1957, ch. 7, § 4; L. 1969, ch. 7, § 1; L. 1970, ch. 69, § 1; L. 1973, ch. 3, § 1; L. 1975, ch. 3, § 1; L. 1979, ch. 52, § 22; L. 1982, ch. 5, § 1; L. 1988, ch. 3, § 1; L. 1990, ch. 66, § 12; L. 1999, ch. 154, § 27; L. 2004, ch. 101, § 29; July 1.



2-1319 Control and eradication of noxious weeds; payment of costs; sale of chemicals for use on private property, price.

2-1319. Control and eradication of noxious weeds; payment of costs; sale of chemicals for use on private property, price. (a) The cost of controlling and eradicating noxious weeds on all lands or highways owned or supervised by a state agency, department or commission shall be paid by the state agency, department or commission supervising such lands or highways from funds appropriated to its use; on county lands and county roads, on township lands and township roads, on city lands, streets and alleys by the county, township or city in which such lands, roads, streets and alleys are located, and from funds made available for that purpose; on drainage districts, irrigation districts, cemetery associations and other political subdivisions of the state, the costs shall be paid from their respective funds made available for the purpose. If the governing body of any political subdivision owning or supervising lands infested with noxious weeds within their jurisdiction fails to control such noxious weeds after 15 days' notice directing any such body to do so, the board of county commissioners shall proceed to have proper control and eradication methods used upon such lands, and shall notify the governing body of the political subdivision by certified mail of the costs of such operations, with a demand for payment. The governing body of the political subdivision shall pay such costs from its noxious weed fund, or if no such fund is available, from its general fund or from any other funds available for such purpose. Copy of the statement, together with proof of notification, shall at the same time be filed with the county clerk, and if the amount is not paid within 30 days, such clerk shall spread the amount upon the tax roll of the subdivision, and such amount shall become a lien against the entire territory located within the particular political subdivision, and shall be collected as other taxes are collected.

(b) All moneys collected pursuant to this section shall be paid into the county noxious weed eradication fund.

(c) As used in this section, "governing body" means the board, body, or persons in which the powers of a political subdivision as a body corporate are vested; and "political subdivision" means any agency or unit of the state authorized to levy taxes or empowered to cause taxes to be levied.

(d) On all other lands the owner thereof shall pay the cost of control and eradication of noxious weeds. Except as provided in K.S.A. 2-1333, and amendments thereto, chemical materials for use on privately owned lands may be purchased from the board of county commissioners at a price fixed by the board of county commissioners which shall be in an amount equal to not less than 50% nor more than 75% of the total cost incurred by the county in purchasing, storing and handling such chemical materials. However, once the tax levying body of a county, city or township has authorized a tax levy of 1.5 mills or more, the board of county commissioners may collect from the owner of privately owned lands an amount equal to 75% but not more than 100% of the total cost incurred by the county in purchasing, storing and handling of chemical materials used in the control and eradication of noxious weeds on such privately owned lands. Whenever official methods of eradication, adopted by the secretary of agriculture, are not followed in applying the chemical materials so purchased, the board of county commissioners may collect the remaining portion of the total cost thereof.

History: L. 1937, ch. 1, § 6; L. 1957, ch. 7, § 5; L. 1976, ch. 6, § 1; L. 1979, ch. 5, § 1; L. 1991, ch. 4, § 1; L. 1999, ch. 154, § 29; L. 2004, ch. 101, § 30; July 1.



2-1320 Unpaid costs of labor or material; itemized statement and notice to owner; penalties and interest; liens; copy of notice to register of deeds and county or city clerk; lien payable upon sale or transfer of ownership.

2-1320. Unpaid costs of labor or material; itemized statement and notice to owner; penalties and interest; liens; copy of notice to register of deeds and county or city clerk; lien payable upon sale or transfer of ownership. In case the county weed supervisor or city weed supervisor enters upon land or furnishes weed control materials pursuant to a contract or an agreement with an owner, operator or supervising agent of noxious weed infested land for the control of such noxious weeds and, as a result of such weed control methods, there are any unpaid accounts outstanding by December 31 of each year, the county commissioners or governing body of the city shall immediately notify or cause to be notified, such owner with an itemized statement as to the cost of material, labor and use of equipment and further stating that if the amount of such statement is not paid to the county or city treasurer wherein such real estate is located within 30 days from the date of such notice, a penalty charge of 10% of the amount remaining unpaid shall be added to the account and the total amount thereof shall become a lien upon such real estate. The unpaid balance of such account and such penalty charge shall draw interest from the date of entering into such contract at the rate prescribed for delinquent taxes pursuant to K.S.A. 79-2004, and amendments thereto. A copy of the statement, together with proof of notification, shall at the same time be filed with the register of deeds in such county and the county or city clerk, as the case may be, and if such amount is not paid within the next 30 days the county or city clerk, as the case may be, shall spread the amount of such statement upon the tax roll prepared by the clerk and such amount shall become a lien against the entire contiguous tract of land owned by such person or persons of which the portion so treated is all or a part, and shall be collected as other taxes are collected, and all moneys so collected shall be paid into the noxious weed eradication fund, except that not more than 5% of the assessed valuation of the entire contiguous tract of land of which the portion so treated is all or a part shall be spread on the tax rolls against such land in any one year. If any land subject to a lien imposed under this section is sold or transferred, the entire remaining unpaid balance of such account plus any accrued interest and penalties shall become due and payable prior to the sale or transfer of ownership of the property, and upon collection shall be paid to the noxious weed eradication fund.

History: L. 1937, ch. 1, § 7; L. 1945, ch. 3, § 4; L. 1957, ch. 7, § 6; L. 1967, ch. 4, § 2; L. 1973, ch. 4, § 3; L. 1982, ch. 5, § 2; L. 1987, ch. 8, § 1; L. 1992, ch. 319, § 10; July 1.



2-1321 Filing of protests; hearings; appeals.

2-1321. Filing of protests; hearings; appeals. If any person shall be dissatisfied with the charge made for material or rent of equipment used in the control and eradication of noxious weeds, said person shall, within ten days from the mailing of the account showing such charge, file a protest with the board of county commissioners, who shall hold a hearing thereon and shall have the power to either adjust or affirm such charge. If any person shall be dissatisfied with the decision rendered by the board of county commissioners said person shall within thirty days file a written notice of appeal with the clerk of the district court of the county and thereupon an action shall be docketed in the district court and be tried the same as other actions. Upon the final determination of any change in the account, if any, the county or city clerk shall correct the records in his or her office in accordance therewith.

History: L. 1937, ch. 1, § 8; Feb. 26.



2-1322 Purchase and use of equipment and chemicals; sale of chemicals, price; charges for use of machinery and equipment; record of purchases, sales and charges.

2-1322. Purchase and use of equipment and chemicals; sale of chemicals, price; charges for use of machinery and equipment; record of purchases, sales and charges. (a) The board of county commissioners, or the governing body of incorporated cities, cooperating with the secretary of agriculture, shall purchase or provide for needed and necessary equipment and necessary chemical material for the control and eradication of noxious weeds. The board of county commissioners of any county or the governing body of any city may use any equipment or materials purchased as provided for in this section, upon the highways, streets and alleys, for the treatment and eradication of weeds which have not been declared noxious by legislative action.

(b) Except as provided in K.S.A. 2-1333, and amendments thereto, the board of county commissioners shall sell chemical material to the landowners in their jurisdiction at a price fixed by the board of county commissioners which shall be in an amount equal to not less than 50% nor more than 75% of the total cost incurred by the county in purchasing, storing and handling such chemical materials used in the control and eradication of noxious weeds, and may make such charge for the use of machines or other equipment and operators as may be deemed by them sufficient to cover the actual cost of operation. However, once the tax levying body of a county, city or township has authorized a tax levy of 1.5 mills or more, the board of county commissioners may collect from the landowners in their jurisdiction an amount equal to 75% but not more than 100% of the total cost incurred by the county in purchasing, storing and handling of chemical materials used in the control and eradication of noxious weeds.

(c) Whenever official methods of eradication adopted by the secretary of agriculture are not used in applying the chemical material purchased, the board of county commissioners may collect the remaining portion of the total cost thereof from the landowner.

(d) The board of county commissioners, township boards, and the governing body of cities shall keep a record showing purchases of material and equipment for control and eradication of noxious weeds. The board of county commissioners and the governing body of cities shall also keep a complete itemized record showing sales for cash or charge sales of material and shall maintain a record of charges and receipts for use of equipment owned by each county or city on public and private land. Such records shall be open to inspection by citizens of Kansas at all times.

History: L. 1937, ch. 1, § 9; L. 1945, ch. 3, § 5; L. 1957, ch. 7, § 7; L. 1976, ch. 6, § 2; L. 1979, ch. 5, § 2; L. 1988, ch. 3, § 2; L. 1991, ch. 4, § 2; L. 1999, ch. 154, § 30; L. 2004, ch. 101, § 31; July 1.



2-1323 Penalty for violations.

2-1323. Penalty for violations. Any person, association of persons, corporation, county or city or other official who shall violate or fail to comply with any of the provisions of this act and acts amendatory thereof or supplemental thereto shall be guilty of a misdemeanor and shall be punished upon conviction thereof by a fine of $100 per day for each day of noncompliance up to a maximum fine of $1,500.

History: L. 1937, ch. 1, § 10; L. 1957, ch. 7, § 8; L. 1995, ch. 215, § 1; July 1.



2-1324 Invalidity of part.

2-1324. Invalidity of part. Should it be decided upon final judicial hearing that any section or clause of this act is invalid such decision shall only apply to the section or clause so found to be invalid and shall not invalidate the entire act.

History: L. 1937, ch. 1, § 11; Feb. 26.



2-1325 Unlawful acts; disposal of screenings and materials.

2-1325. Unlawful acts; disposal of screenings and materials. It shall be unlawful for any person, company or corporation to sell, offer for sale, barter, give away or otherwise dispose of any screening or offal material containing seeds of weeds mentioned in K.S.A. 2-1314 unless such screenings and materials shall first have been processed by grinding or other adequate means, and the viability of all such weed seeds therein destroyed provided, unprocessed screenings or offal materials may be sold to a commercial processor or commercial feed mixer for processing.

History: L. 1945, ch. 3, § 6; March 20.



2-1326 Same; disposal of infested plants, materials or fertilizers.

2-1326. Same; disposal of infested plants, materials or fertilizers. It shall be unlawful for any person, company or corporation to sell, barter or give away nursery stock, plants, packing materials, animal fertilizer and soil or sod for landscaping or fertilizer uses which contains or is infested with noxious weed plant material or seeds.

History: L. 1945, ch. 3, § 7; March 20.



2-1327 Same; harvesting and other machines; labeling.

2-1327. Same; harvesting and other machines; labeling. It shall be unlawful for any person, company or corporation to (1) bring any harvesting or threshing machinery, portable feed grinders, portable seed cleaners, or field ensilage cutters or other farm vehicles or machinery into the state without first cleaning such equipment free from all weed seed and litter, or (2) to move any harvesting or threshing machines, portable feed grinders, portable seed cleaners or field ensilage cutters from any field or farm infested with any noxious weed without first cleaning such equipment free from all weed seed and litter. Each such machine operated by a person doing work for another shall be labeled with an appropriate label on a form provided by the secretary of agriculture containing this section of the law.

History: L. 1945, ch. 3, § 8; L. 1957, ch. 7, § 9; L. 2004, ch. 101, § 32; July 1.



2-1328 Same; infested livestock feed material.

2-1328. Same; infested livestock feed material. It shall be unlawful for any person, company or corporation to sell or offer for sale, barter or give away any livestock feed material which is infested with seeds of noxious weeds unless such feed material shall first have been processed and the viability of all noxious weed seeds present therein destroyed, except such feeds (1) may be sold for consumption on the same farm where grown or (2) may be sold to commercial processors or commercial feed mixers.

History: L. 1945, ch. 3, § 9; March 20.



2-1329 Same; unprocessed livestock feed.

2-1329. Same; unprocessed livestock feed. It shall be unlawful for any person, company or corporation to feed to livestock, except on the premises where grown or when purchased from a grower or dealer within the state, any grains, crops or other material containing the seeds of noxious weeds, without first having processed same as to destroy the viability of all such weed seeds.

History: L. 1945, ch. 3, § 10; March 20.



2-1330 Entry upon and inspection of property.

2-1330. Entry upon and inspection of property. County commissioners, township boards, city officials and state, county and city weed supervisors shall have at all reasonable times, free access to enter upon premises and to inspect property, both real and personal, regardless of location, in connection with the administration of the state weed law.

History: L. 1945, ch. 3, § 11; L. 1957, ch. 7, § 10; June 29.



2-1331 Notification of owner of lands infested with noxious weeds; inspection; notice requiring fall treatment, when; legal notice, contents.

2-1331. Notification of owner of lands infested with noxious weeds; inspection; notice requiring fall treatment, when; legal notice, contents. (a) When a county weed supervisor has knowledge that any land in the supervisor's county is infested, in any current year, with any noxious weed, the supervisor shall give notice, by publication of a general notice in the official county newspaper pursuant to subsection (b) or an official notice by mail, of such infestation to the person, association of persons, governmental agency, corporation or agent thereof, which owns the land. As used in this section, governmental agency means the state or any agency or political subdivision thereof or the government of the United States or any agency or instrumentality thereof. In the event the land is under the control or supervision of an operator or supervising agent, the notice shall also be mailed to the operator or supervising agent. Such notice shall contain the procedures described in the Kansas official methods and regulations for the control and eradication of any noxious weed found on the land and shall contain a specified time within which the owner, operator or supervising agent shall complete the required treatment for the control or eradication of any such noxious weed.

(b) On or before March 1 of each year, the secretary of agriculture shall notify in writing each county weed supervisor of a general notice of noxious weed infestation, as established by rules and regulations. On or before April 1 of each year, the county weed supervisor may publish in the official county newspaper the general notice of noxious weed infestation which shall remain in effect until March 31 of the following year. The cost of such publication shall be paid from the noxious weed eradication fund.

(c) If an inspection, by the county weed supervisor, made on or after the completion date stated in the official notice prescribed under subsection (a) or publication of the general notice under subsection (b), reveals satisfactory treatment progress has not been made, the county weed supervisor may send, by certified mail, to the owner and to the operator or supervising agent of the noxious weed infested land a legal notice as described in subsection (e).

(d) In the event the county weed supervisor determines that musk thistle plants which are found on land in the supervisor's county have reached a stage of maturity where weed control methods applied currently would not give satisfactory results, the supervisor may give legal notice requiring fall treatment to be performed in the current year.

(e) Legal notice given to the owner and to the operator or supervising agent of any noxious weed infested land shall include, but not be limited to, the following:

(1) A legal description of the noxious weed infested land;

(2) the name of the owner and operator or supervising agent of the noxious weed infested land, as shown by records of the county clerk;

(3) the approximate acreage of each noxious weed in the infestation or infestations involved;

(4) a copy of the Kansas official methods and regulations applicable for controlling each named noxious weed;

(5) a specified time, within which noxious weed control methods are required to be completed; such specified time shall not be less than five days after mailing of the notice;

(6) a statement that unless the owner, operator or supervising agent completes the required noxious weed control methods within the specified time, the county weed supervisor may enter or cause to be entered upon the noxious weed infested land as often as is necessary and use such approved methods as are best adapted for the eradication and control of noxious weeds on the particular area of land;

(7) a statement to inform the owner, operator or supervising agent that they may be prosecuted pursuant to K.S.A. 2-1323, and amendments thereto, and if convicted, fined as established by law.

(f) Prior to issuing any legal notice pursuant to subsection (c) or (d), the county weed supervisor shall notify the owner, operator or supervising agent by telephone call, personal contact or first class mail of the noxious weed infestation.

History: L. 1973, ch. 4, § 1; L. 1986, ch. 6, § 1; L. 1995, ch. 32, § 2; L. 2004, ch. 101, § 33; July 1.



2-1332 Notice of entry upon lands to control weeds; costs; statement, contents; filing with register of deeds and county clerk; liens, payable on sale or transfer of ownership.

2-1332. Notice of entry upon lands to control weeds; costs; statement, contents; filing with register of deeds and county clerk; liens, payable on sale or transfer of ownership. In the event the county weed supervisor enters or causes entry upon land to control any noxious weed infestation, after service of legal notice, such supervisor shall immediately notify or cause to be notified, by certified mail, the owner of such land with an itemized statement of the costs of treatment. Such costs of treatment shall include the total cost of material, labor and use of equipment. Such statement shall include a penalty charge of 10% of the total amount of treatment costs. The unpaid balance of any such treatment costs including such penalty charge shall draw interest from the date of treatment at the rate prescribed for delinquent taxes pursuant to K.S.A. 79-2004, and amendments thereto. A copy of such statement, together with proof of notification, shall at the same time be filed with the register of deeds in such county and the county clerk, and if such amount is not paid within 30 days from the date of mailing of such notice the county clerk shall record the amount of such statement upon the tax roll prepared by such county clerk and such amount shall become a lien against the entire contiguous tract of land owned by such person or persons of which the portion so treated is all or a part, and shall be collected as other taxes are collected and all moneys so collected shall be paid into the noxious weed eradication fund, except that not more than 10% of the assessed valuation of the entire contiguous tract of land of which the portion so treated is all or a part shall be recorded on the tax rolls against such land in any one year. If any land subject to a lien imposed under this section is sold or transferred, the entire remaining unpaid balance of such account plus any accrued interest and penalties shall become due and payable prior to the sale or transfer of ownership of the property, and upon collection shall be paid to the noxious weed eradication fund.

History: L. 1973, ch. 4, § 2; L. 1982, ch. 5, § 3; L. 1987, ch. 8, § 2; L. 1992, ch. 319, § 11; July 1.



2-1333 County option for discount program to control noxious weeds; petition to establish program, election and procedures.

2-1333. County option for discount program to control noxious weeds; petition to establish program, election and procedures. (a) The board of county commissioners may adopt a resolution to authorize the establishment of a program to provide chemical materials used in the control and eradication of noxious weeds to landowners through chemical dealers on a discount basis.

(b) If such program is authorized, the county weed supervisor shall issue discount certificates, prior to the chemicals being purchased from the chemical dealers, to the landowners. Such certificate shall be taken to a chemical dealer and be presented for the purchase of the chemical material. The chemical dealer shall issue an invoice showing the credit amount of the discount certificate. The dealer shall send the certificate and a copy of the invoice to the county weed supervisor. The certificates and invoices shall be turned over to the board of county commissioners, and no more than the stated amount on the certificate shall be reimbursed to the chemical dealers. The discount certificates shall be paid from the noxious weed fund.

(c) If such program is authorized, on January 1 of each year, the board of county commissioners shall determine the amount of money that may be used from the noxious weed fund to provide for the control and eradication of noxious weeds on privately owned land. The board shall state the dollar amount the county shall pay per unit for the purchase of chemical materials used on privately owned lands. Whenever official methods of eradication, adopted by the secretary of agriculture, are not followed in applying the chemical materials, the board of county commissioners may refuse to pay the discount certificate and the total cost shall be paid by the private landowner.

(d) (1) If a board of county commissioners does not issue discount certificates as provided in subsection (b), a petition to submit a proposition calling for an election to establish the program to provide chemical materials used in the control and eradication of noxious weeds to landowners through chemical dealers on a discount basis may be filed with the county election officer. Such petition shall be signed by qualified voters of the county equal in number to not less than 5% of the voters of the county who voted for the office of secretary of state at the last preceding general election at which such officer was elected.

(2) Upon the submission of a valid petition calling for an election pursuant to this subsection, the county election officer shall submit the question of whether the program as provided in this section shall be established in such county at the next state or county-wide regular or special election which occurs more than 60 days after the petition is filed with the county election officer.

(3) If a majority of the votes cast and counted are in opposition to establishing the program as provided in this section in such county, the county election officer shall transmit a copy of the result to the secretary of state who shall publish in the Kansas register the result of such election and the program as provided in this section shall not be established in such county.

(4) If a majority of the votes cast and counted are in favor of the proposition, the county election officer shall transmit a copy of the results to the secretary of state who shall publish in the Kansas register the result of such election and that the program as provided in this section shall be established in such county within 18 months.

(5) The election provided for by this section shall be conducted, and the votes counted and canvassed, in the manner provided by law for question submitted elections of the county, except that the county election officer shall publish in the official county newspaper a notice of such election once each week for two consecutive weeks, the first publication to be not less than 21 days before the election, and such notice shall state the date and time of the election and the proposition that will appear on the ballot.

History: L. 1991, ch. 4, § 3; L. 2002, ch. 78, § 1; L. 2004, ch. 101, § 34; July 1.



2-1334 Control and eradication of sericea lespedeza; research and demonstration efforts.

2-1334. Control and eradication of sericea lespedeza; research and demonstration efforts. (a) The purpose of this act is to provide for the coordination, enhancement and continuation of federal, state and local efforts as well as public and private efforts to develop an effective and affordable method of controlling or eradicating sericea lespedeza and to encourage communication of information about sericea control methods to landowners and land managers.

(b) The secretary of agriculture in cooperation with the secretary of wildlife, parks and tourism shall designate an appropriate parcel of land as a research area to study and demonstrate methods of controlling or eradicating sericea lespedeza. Such site shall be designated on land managed by the Kansas department of wildlife, parks and tourism at Toronto lake and shall be utilized to provide a focal point for activities that further the purposes of this act.

(c) The research and demonstration efforts conducted on the site designated as provided in subsection (b) shall include a variety of methods used to control or eradicate sericea lespedeza and shall include utilization of experiment and demonstration plots and development of field days and workshops to demonstrate methods of control or eradication of sericea lespedeza.

(d) The secretary of agriculture and the secretary of wildlife, parks and tourism shall have authority to request assistance from any federal, state or local authority, from any public or private university or other research institution, from any business organization, or from any individual in furthering the purposes of this act. All such entities are hereby requested to cooperate with the secretary of agriculture and the secretary of wildlife, parks and tourism in furthering the purposes of this act.

History: L. 2002, ch. 28, § 1; L. 2004, ch. 96, § 2; L. 2012, ch. 47, § 2; July 1.






Article 14 SALE AND DISTRIBUTION OF AGRICULTURAL SEEDS

2-1415 Definitions.

2-1415. Definitions. As used in this act:

(a) "Agricultural seed" means the seed of grass, legume, forage, cereal and fiber crops, or mixtures thereof, but shall not include horticultural seeds.

(b) "Person" means any individual, member of a partnership, corporation, agents, brokers, company, association or society.

(c) "Conditioned" means cleaned, or cleaned and blended, to meet the requirements of agricultural seed for the purpose of being planted or seeded.

(d) "Kind" means one or more related species or subspecies which singly or collectively is known by one common name, and includes, among others, wheat, oat, vetch, sweet clover and alfalfa.

(e) "Variety" means a subdivision of a kind, which is characterized by growth, yield, plant, fruit, seed or other characteristics by which it can be differentiated from other plants of the same kind.

(f) "Hard seed" means the seeds which because of hardness or impermeability do not absorb moisture or germinate under seed testing procedure.

(g) "Label" means the statements written, printed, stenciled or otherwise displayed upon, or attached to, the container of agricultural seed, and includes other written, printed, stenciled or graphic representations, in any form whatsoever, pertaining to any agricultural seed, whether in bulk or in containers, and includes declarations and affidavits.

(h) "Secretary" means the secretary of agriculture.

(i) "Weed seed" means the seeds of plants considered weeds in this state and includes noxious weed seed and restricted weed seed, determined by methods established by rule and regulation under this act.

(j) "Noxious weed seed" means the seed of Kudzu (Pueraria lobata), field bindweed (Convolvulus arvensis), Russian knapweed (Centaurea repens), hoary cress (Cardaria draba), Canada thistle (Cirsium arvense), leafy spurge (Euphorbia esula), quackgrass (Agropyron repens), bur ragweed (Ambrosia grayii), pignut (Indian rushpea) (Hoffmannseggia densiflora), Texas blueweed (Helianthus ciliaris), Johnson grass (Sorghum halepense), sorghum almum, and any plant the seed of which cannot be distinguished from Johnson grass, musk (nodding) thistle (Carduus nutans L.) and sericea lespedeza (Lespedeza cuneata).

(k) "Restricted weed seed" means weed seeds or bulblets which shall not be present in agricultural seed at a rate per pound in excess of the number shown following the name of each weed seed: Silverleaf nightshade (Solanum elaeagnifolium) 45, horsenettle, bullnettle (Solanum carolinense) 45, dock (Rumex spp.) 45, oxeye daisy (Chrysanthemum leucanthemum) 45, perennial sowthistle (Sonchum arvensis) 45, giant foxtail (Setaria faberi) 45, cheat (Bromus secalinus) 45, hairy chess (Bromus commutatus) 45, buckthorn plantain (Plantago lanceolata) 45, wild onion or garlic (Allium spp.) 18, charlock (Sinapsis arvensis) 18, wild mustards (Brassica spp.) 18, treacle (Erysimum spp.) 18, wild carrot (Daucus carota) 18, morning glory and purple moonflower (Ipomoea spp.) 18, hedge bindweed (Calystegia spp., syn. Convolvulus sepium) 18, dodder (Cuscuta spp.) 18, except lespedeza seed, other than sericea lespedeza (Lespedeza cuneata), which may contain 45 dodder per pound, pennycress, fanweed (Thlaspi arvense) 18, wild oats (Avena fatua) 9, climbing milkweed, sandvine (Cynanchum laeve, syn. Gonolobus laevis) 9, jointed goatgrass (Aegilops cylindrica) 9, black nightshade complex (Solanum ptycanthum, S. americanum, S. sarrachoides, S. nigrum, and S. interius) 9, wild buckwheat, black bindweed (Polygonum convolvulus) 9, velvetleaf, butterprint (Abutilon theophrasti) 9, and cocklebur (Xanthium spp.) 9. The total number of the restricted weed seed shall not exceed 90 per pound except native grass, smooth bromegrass, tall fescue, wheatgrasses and lespedeza, other than sericea lespedeza (Lespedeza cuneata), shall not exceed 150 per pound. In smooth bromegrass, fescues, orchard grass, wheatgrasses, and chaffy range grasses, hairy chess or cheat shall not exceed 2,500 per pound. For the purposes of this section the following weedy Bromus spp. shall be considered as common weeds and collectively referred to as "chess": Japanese chess (Bromus japonicus), soft chess (Bromus mollis) and field chess (Bromus arvensis).

(l) "Advertisement" means all representations, other than those on the label, disseminated in any manner, or by any means, relating to agricultural seed.

(m) "Record" means all information relating to any shipment of agricultural seed and includes a file sample of each lot of such seed.

(n) "Stop sale order" means an administrative order, authorized by law, restraining the sale, use, disposition and movement of a definite amount of agricultural seed.

(o) "Seizure" means a legal process, issued by court order, against a definite amount of agricultural seed.

(p) "Lot" means a definite quantity of agricultural seed, identified by a lot number or other mark, every portion or bag of which is uniform, within recognized tolerances for the factors which appear in the labeling.

(q) "Germination" means the percentage of seeds capable of producing normal seedlings under ordinarily favorable conditions, in accordance with the methods established by rule and regulation under this act.

(r) "Pure seed" means the kind of seed declared on the label, exclusive of inert matter, other agricultural or other crop seeds and weed seeds.

(s) "Inert matter" means all matter not seeds, and as otherwise determined by rules and regulations under this act.

(t) "Other agricultural seeds or other crop seeds" means seeds of agricultural seeds other than those included in the percentage or percentages of kind or variety and includes collectively all kinds and varieties not named on the label.

(u) "Hybrid" means the first generation seed of a cross produced by controlling the pollination and by combining (1) two or more inbred lines, (2) one inbred or a single cross with an open pollinated variety, or (3) two varieties or species, other than open pollinated varieties of corn (Zea mays). Hybrid shall not include the second generation or subsequent generations from such crosses. Hybrid designations shall be treated as variety names. Controlling the pollination means to use a method of hybridization which will produce pure seed which is 75% or more hybrid.

(v) "Type" means a group of varieties so nearly similar that the individual varieties cannot be clearly differentiated except under special conditions.

(w) "Treated" means that the seed has received an application of a substance or process which is designed to reduce, control or repel certain disease organisms, insects or other pests attacking such seeds or seedlings growing therefrom and includes an application of a substance or process designed to increase seedling vigor.

(x) "Tested seed" means that a representative sample of the lot of agricultural seed in question has been subjected to examination and its character as to purity and germination has been determined.

(y) "Native grass seed" means the seeds of aboriginal or native prairie grasses.

(z) "Chaffy range grasses" shall include Bluestems, Gramas, Yellow Indian grass, wild rye grasses, buffalo grass and prairie cord grass.

(aa) "Certified seed" means any class of pedigreed seed or plant parts for which a certificate of inspection has been issued by an official seed certifying agency.

(bb) "Certifying agency" means: (1) an agency which is authorized under the laws of a state, territory or possession to officially certify seed and which has standards and procedures approved by the secretary of agriculture of the United States department of agriculture to assure the genetic purity and identity of the seed certified; or (2) an agency of a foreign country which is determined by the secretary of agriculture of the United States department of agriculture to be an agency which adheres to procedures and standards for seed certification comparable to those adhered to generally by seed certifying agencies under clause (1) of this subsection.

(cc) "Blend" means two or more varieties of the same kind each in excess of 5% of the whole.

(dd) "Mixture" means a combination of seed consisting of more than one kind each in excess of 5% of the whole.

(ee) "Brand" means a term or mark that is proprietary in nature whether or not it is a registered or copyrighted term or mark.

(ff) "Commercial means" shall include all forms of advertising for which a person must pay another for the dissemination or distribution of the advertisement.

(gg) "Horticultural seeds" means those seeds generally classified as vegetable, fruit, flowers, tree and shrub and grown in gardens or on truck farms.

(hh) "Grower of agricultural seed" means an individual whose primary occupation is farming and offers, exposes or sells agricultural seed of such individual's own growing without the use of a common carrier or a third party as an agent or broker. Seed shall be in compliance with noxious and restricted weed seed requirements and may advertise if the advertisement specifically states variety, bin run and if tested.

(ii) "Wholesaler" means any person who is in the business selling agricultural seed at wholesale to any person other than the end user.

(jj) "Retailer" means any person who sells agricultural seed to the end user.

(kk) "Seed conditioner" means any person who is in the business of cleaning seed for a fee or compensation.

History: L. 1935, ch. 4, § 1; L. 1943, ch. 2, § 1; L. 1961, ch. 5, § 1; L. 1968, ch. 181, § 1; L. 1985, ch. 10, § 1; L. 1990, ch. 4, § 2; L. 1991, ch. 5, § 1; L. 1997, ch. 63, § 1; L. 1998, ch. 85, § 6; July 1, 2000.



2-1416 Testing and labeling required.

2-1416. Testing and labeling required. Except as provided in subsection (c) of K.S.A. 2-1421, and amendments thereto, it shall be unlawful for any person to offer or expose for sale, sell or exchange any agricultural seed for planting or seeding purposes that has not been tested and is not labeled. This provision shall apply to grain when sold as such or when sold according to grain standards and the seller knows, or has reason to know, it is to be used for seed.

History: L. 1935, ch. 4, § 2; L. 1961, ch. 5, § 2; L. 1985, ch. 10, § 2; July 1.



2-1417 Label requirements.

2-1417. Label requirements. Each bulk quantity, package or parcel of agricultural seed offered for sale, exposed for sale or exchanged for planting or seeding purposes shall have a label which shall be affixed thereto or printed or stenciled thereon or in bulk quantity which shall be furnished with the invoice, in the English language giving the following information, which shall not be modified or denied on the label, or on another label attached to the container, and in bulk quantity shall be furnished with the invoice:

(a) The commonly accepted name of the kind and variety or the kind and the words "variety not stated" of each agricultural seed component in excess of 5% of the whole and the percentage by weight of each in order of its predominance, except for the annual grain crops wheat, oats, barley, and soybeans for which the label shall include kind and variety. For blends of wheat, oats, barley or soybeans, the label shall include the kind followed by the word "blend." For brands of wheat, oats, barley, and soybeans, the brand mark or term must precede the word "brand." Components of blends and brands of wheat, oats, barley and soybeans shall be registered with the secretary unless all varieties and the percentage thereof are listed on the label. Blends and brands so registered may be labeled by kind and the words "variety (varieties) not stated." The composition of registered blends and brands shall remain consistent from year to year. Where more than one component is required to be named, the word "mixture" or the word "mixed" shall be shown conspicuously on the label;

(b) the percentage by weight of pure seed;

(c) the percentage by weight of all weed seeds;

(d) the percentage by weight of inert matter;

(e) for each named agricultural seed: (1) The percentage of germination, exclusive of hard seed; (2) the percentage of hard seeds, if present; (3) total germination percentage including hard seed may be shown; (4) the calendar month and year the test was completed to determine such percentages;

(f) the percentage by weight of agricultural seeds (which may be designated as "crop seeds") other than those required to be named on the label;

(g) the lot number or other lot identification;

(h) the origin: i.e., the state or foreign country where grown, except grass seeds in quantities of less than 10 pounds for lawn seeding purposes, or a declaration that origin of seed is unknown to seller;

(i) the name and rate of occurrence per pound of each kind of restricted weed seed present, which shall not be more than the number per pound of restricted weed seed in agricultural seed, as provided in subsection (k) of K.S.A. 2-1415;

(j) the name and address of person responsible for the label;

(k) agricultural seed which has been treated with chemicals for insect or disease control, shall be labeled to show the following:

(1) A word or statement indicating that the seed has been treated;

(2) the commonly accepted, coined, chemical or abbreviated chemical (generic) name of the applied substance;

(3) if the substance in the amount applied is harmful to human or other vertebrate animals, a caution statement, such as: "Do not use for food, feed or oil purposes." The caution for mercurials and similarly toxic substances must include in a contrasting color the word "poison" and skull and crossbones; and

(4) a separate label may be used to show this information, or it may be a component part of the main label.

History: L. 1935, ch. 4, § 3; L. 1961, ch. 5, § 3; L. 1985, ch. 10, § 3; July 1.



2-1421 Unlawful acts.

2-1421. Unlawful acts. (a) It is unlawful for any person to sell, offer for sale, expose for sale or advertise by commercial means any agricultural seed for seeding purposes: (1) Unless a test has been made to determine the percentage of germination and it shall have been completed within a nine-month period (exclusive of the calendar month in which the test was completed) immediately prior to sale, exposure for sale or offering for sale;

(2) which is not labeled in accordance with the provisions of this act;

(3) which has a false, misleading or incomplete label;

(4) which contains noxious weed seeds;

(5) which contains restricted weed seeds in excess of the quantity prescribed by subsection (k) of K.S.A. 2-1415, and amendments thereto;

(6) which contains more than 1% of weed seeds by weight, except smooth bromegrass, fescues, orchard grass, wheatgrasses, and lespedeza which contain more than 2% weed seed by weight and chaffy range grasses which contain more than 4% by weight;

(7) if any label, advertisement or other media represents such agricultural seed to be certified or registered, unless: (A) Such certification or registration has been determined by an official seed certifying agency; and (B) such seed bears an official label issued for such seed by such agency stating that the seed is certified or registered;

(8) by variety name not certified by an official seed certifying agency when it is a variety for which a certificate of plant variety protection has been issued under the plant variety protection act, as amended, and as in effect on July 1, 1997, specifying sale only as a class of certified seed, except that seed from a certified lot may be labeled as to variety name when used in a mixture by, or with the approval of, the owner of the variety;

(9) without having registered with the secretary as required by K.S.A. 2-1421a, and amendments thereto.

(b) It is unlawful for any person:

(1) To alter or deface any label so that the information is false or misleading or to mutilate any label;

(2) to disseminate any false or misleading advertisements concerning agricultural seed;

(3) to issue any statement, invoice or declaration as to the variety of any agricultural seed which is false or misleading;

(4) to hinder or obstruct the secretary or an authorized representative of the secretary in the performance of official duties;

(5) to fail to comply with a stop sale order, or to move or otherwise handle or dispose of any quantity of seed held under a stop sale order, or a stop sale tag attached thereto, except with express permission of the enforcing officer in writing and except for the purpose specified therein;

(6) to use the word "trace" as a substitute for any statement which is required;

(7) to use the word "type" in any labeling in connection with the name of any agricultural seed variety.

(c) Except as provided in subsection (a)(8), it shall not be a violation of this act for the grower of agricultural seed to sell, offer or expose for sale for planting or seeding purposes agricultural seed which has not been tested and labeled when the agricultural seed:

(1) Has been grown on the grower's premises;

(2) is free from noxious weed seed; and

(3) does not contain any restricted weed seed in excess of the quantity prescribed by subsection (k) of K.S.A. 2-1415, and amendments thereto. Agricultural seed sold pursuant to this exemption shall not be advertised by commercial means unless such advertisement specifically states such agricultural seed is bin run or whether such seed has been tested.

History: L. 1935, ch. 4, § 7; L. 1961, ch. 5, § 4; L. 1978, ch. 5, § 1; L. 1985, ch. 10, § 4; L. 1990, ch. 4, § 3; L. 1997, ch. 63, § 2; July 1.



2-1421a Wholesaler and retailer business registration; seed conditioner registration; fees; agricultural seed fee fund; disposition of moneys received; rules and regulations authority.

2-1421a. Wholesaler and retailer business registration; seed conditioner registration; fees; agricultural seed fee fund; disposition of moneys received; rules and regulations authority. (a) (1) Each wholesaler shall register with the secretary and shall pay a registration fee not to exceed $300. The current wholesale registration fee is hereby set at $175 and shall remain at that amount until changed by rules and regulations of the secretary.

(2) Each retailer shall register with the secretary and shall pay a registration fee not to exceed $30. The current retailer registration fee is hereby set at $10 and shall remain at that amount until changed by rules and regulations of the secretary.

(3) Registration shall be required for each place of business at which agricultural seed is sold, offered or exposed for sale by the wholesaler or retailer.

(4) An individual who conducts a wholesaler and retailer business at the same location shall be required to register as both a wholesaler and retailer.

(b) Application for registration shall be made on a form provided by the secretary. Each registration for a wholesaler or retailer shall expire on August 31 following the date of issuance unless such registration is renewed annually.

(c) Each seed conditioner shall register with the secretary. Such seed conditioner registration shall require no registration fee and shall be a biennial registration. Any seed conditioner who is ceasing to do business as a seed conditioner shall notify the Kansas department of agriculture within 30 days of ceasing to do business.

(d) As used in this section, "agricultural seed" shall include grain when sold as such, or when sold according to grain standards and the seller knows, or has reason to know, that the grain is to be used for seeding or planting purposes.

(e) The secretary shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the agricultural seed fee fund which is hereby created. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or a person or persons designated by the secretary.

(f) All moneys credited to the agricultural seed fee fund shall be expended for any purpose consistent with the Kansas seed law.

(g) The secretary may adopt rules and regulations necessary to administer the provisions of this act.

(h) This section shall be part of and supplemental to the Kansas seed law, K.S.A. 2-1415 et seq., and amendments thereto.

History: L. 1990, ch. 4, § 4; L. 1991, ch. 5, § 2; L. 1997, ch. 63, § 3; L. 2001, ch. 5, § 12; L. 2004, ch. 101, § 157; July 1.



2-1422 Penalties for violations.

2-1422. Penalties for violations. Any person who shall violate any of the provisions of this act shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500).

History: L. 1935, ch. 4, § 8; L. 1943, ch. 2, § 3; L. 1961, ch. 5, § 5; July 1.



2-1422a Seizure of mislabeled seed; disposition; injunction.

2-1422a. Seizure of mislabeled seed; disposition; injunction. Agricultural seed which is mislabeled shall be considered a common nuisance and subject to seizure and injunction in the manner as provided by law. In the event the court finds the seed to be in violation of this act, and orders the condemnation of said seed, it may be denatured, reprocessed, destroyed, relabeled, or otherwise disposed of as the court may direct: Provided, That in no instance shall the court order a disposition of said seed without first having given the defendant an opportunity to be heard and to apply to the court (a) for permission to reprocess or relabel it to bring it into compliance with law and any rules or regulations applicable thereto, and (b) for a release of said seed. When, in the performance of duties, the secretary or a duly authorized representative of the secretary, applies to any court for a temporary restraining order or a temporary or permanent injunction, restraining any person from violating or continuing to violate any of the provisions of this act, or any rule and regulation under this act, said order shall be issued without bond, and said order shall be issued without regard to whether any criminal proceeding has been instituted.

History: L. 1949, ch. 3, § 2; L. 1961, ch. 5, § 6; July 1.



2-1423 Inspections; stop sale orders; judicial review.

2-1423. Inspections; stop sale orders; judicial review. (a) Inspection. The secretary or a duly authorized representative of the secretary shall inspect, sample and determine the purity and germination of agricultural seed at such time and in such places, and to such extent as the secretary or representatives of the secretary consider advisable. The secretary or an authorized representative of the secretary may stop further sale or movement of any lot or lots of agricultural seed found to be in violation of any of the provisions of this act until compliance with the law has been satisfied or other disposition made. It shall be the duty of the secretary or a duly authorized representative of the secretary to: (1) Enforce and administer this act; (2) sample, inspect, make analysis of and test agricultural seeds transported, sold, offered for sale or exposed for sale within the state for planting and seeding purposes at such time and place and to such extent as considered necessary to determine whether the agricultural seeds are in compliance with provisions of this act; and (3) cooperate with the United States department of agriculture and other agencies in seed law enforcement.

(b) Access. The secretary or authorized representatives of the secretary shall have free access during reasonable hours to all places of business, buildings, vehicles, cars and vessels, of whatsoever kind, used in the sale, transportation, importation or storage of agricultural seed and shall have the authority to: (1) Inspect the records concerning the place of origin, or concerning the sale, of any agricultural seed; (2) open any package containing or suspected of containing any agricultural seed that is exposed or offered for sale; and (3) take therefrom samples of contents for examination. The owner of the seed shall be paid the retail price of the sample so procured if the owner so requests.

(c) Stop sale orders. The secretary or authorized representatives of the secretary shall have the authority to: (1) Issue and enforce a written or printed "stop sale" order to the owner or custodian of any quantity of agricultural seed which the secretary or duly authorized representatives of the secretary determine to be in violation of any of the provisions of this act or rules and regulations adopted hereunder, which order shall prohibit further sale, processing and movement of such seed, except on approval of the enforcing officer, until such officer has evidence that the law has been complied with and issues a release from the "stop sale" order of such seed. Any stop sale order issued pursuant to this subsection is subject to review in accordance with the Kansas judicial review act. The provisions of this subsection shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other sections of this act.

History: L. 1935, ch. 4, § 9; L. 1961, ch. 5, § 7; L. 1986, ch. 318, § 12; L. 2010, ch. 17, § 9; July 1.



2-1424 Secretary to report violations of act; attested copies of analysis results.

2-1424. Secretary to report violations of act; attested copies of analysis results. When the said secretary decides that prosecution for violation of this act is warranted, he or she shall report the facts to the prosecuting attorney of the county in which the violation was committed and furnish that officer with a copy of the results of the analysis or other examination of such agricultural seed duly attested to by the analyst or other representative making the examination.

History: L. 1935, ch. 4, § 10; L. 1961, ch. 5, § 8; July 1.



2-1426a Records; seed samples.

2-1426a. Records; seed samples. Each person whose name appears on the label as handling agricultural seeds subject to this act, shall keep for a period of three (3) years complete records of each lot of agricultural seed handled, and shall keep a file sample of each lot of seed for a period of one (1) year after final disposition of said lot of agricultural seed. All such records and samples pertaining to any shipment of agricultural seed shall be accessible during customary business hours, for inspection by the secretary, or a duly authorized representative of the secretary.

History: L. 1961, ch. 5, § 12; July 1.



2-1427 Rules and regulations; enforcement of act.

2-1427. Rules and regulations; enforcement of act. The secretary of agriculture is hereby empowered to make and publish such rules and regulations after public hearing as it may deem necessary to carry into effect the full intent and meaning of chapter 2, article 14, of the Kansas Statutes Annotated, and amendments thereto, and the secretary is hereby empowered to enforce the provisions of this act and the rules and regulations promulgated by the secretary of agriculture.

History: L. 1935, ch. 4, § 13; L. 1961, ch. 5, § 13; L. 2004, ch. 101, § 37; July 1.



2-1429 Designation of agencies.

2-1429. Designation of agencies. The Kansas state university of agriculture and applied science is hereby authorized to appoint and designate an agency or agencies within the state of Kansas for the purpose of setting certain standards, making requirements and forms of and for the certification of seeds and plant parts intended for propagation or sale or to be sold or offered for sale within the state.

History: L. 1937, ch. 3, § 1; Feb. 19.



2-1430 Persons subject to 2-1429 to 2-1440; certification defined.

2-1430. Persons subject to 2-1429 to 2-1440; certification defined. Every person, firm, association, or corporation who shall issue, use or circulate, any certificate, advertisement, tag, seal, poster, letterhead, marking, circular, written or printed or otherwise reproduced presentation or description of or pertaining to seeds or plant parts intended for propagation or sale, or sold or offered for sale wherein the word "Kansas state certified," "state certified," "Kansas certified," "certified," "foundation," "pedigreed," or "registered," or similar words or phrases are used or employed, or wherein are used or employed signs, symbols, maps, diagrams, pictures, words or phrases expressly or impliedly stating or representing that such seeds or plant parts comply with or conform to the standards or requirements recommended or approved by the agency or agencies designated by the Kansas state university of agriculture and applied science of the state of Kansas, shall be subject to the provisions of this act. Every issuance, use or circulation of any certificate or any other instrument, as in this section above described, shall be deemed to be "certification" as that term is employed in this act.

History: L. 1937, ch. 3, § 2; Feb. 19.



2-1431 Agency for certification of specified crop.

2-1431. Agency for certification of specified crop. The Kansas state university of agriculture and applied science shall designate not more than one agency for the certification of any one specified crop within the state of Kansas. No certification, within the provisions of this act shall be made except by or on the authority of said Kansas state university of agriculture and applied science.

History: L. 1937, ch. 3, § 3; Feb. 19.



2-1432 Certification in other states recognized.

2-1432. Certification in other states recognized. The agency or agencies designated by the Kansas state university of agriculture and applied science may recognize the certification of officially authorized certifying agencies in states and territories other than Kansas and in countries, provinces, and territories other than those under the jurisdiction of the United States government.

History: L. 1937, ch. 3, § 4; Feb. 19.



2-1433 Annual permits.

2-1433. Annual permits. The authority of any agency or agencies to issue, make, use or circulate any certificate or evidence of certification as defined in this act shall be indicated by a permit signed by an authorized representative of the Kansas state university of agriculture and applied science. Such permit shall be issued annually and shall become null and void at the expiration of one year after date of issue. Renewal of the permit shall be at the discretion of the Kansas state university of agriculture and applied science.

History: L. 1937, ch. 3, § 5; Feb. 19.



2-1434 Agencies to be self-supporting.

2-1434. Agencies to be self-supporting. Certification work, conducted by the agency or agencies designated by the Kansas state university of agriculture and applied science within the state of Kansas shall be on a financially self-supporting basis.

History: L. 1937, ch. 3, § 6; Feb. 19.



2-1435 Same; financial responsibility.

2-1435. Same; financial responsibility. The Kansas state university of agriculture and applied science shall not be financially responsible for debts incurred by, damages inflicted by, or contracts broken by a certifying agency.

History: L. 1937, ch. 3, § 7; Feb. 19.



2-1436 Withholding certification, when.

2-1436. Withholding certification, when. The agency or agencies designated by the Kansas state university of agriculture and applied science may withhold certification from any grower of seeds or plant parts who is engaged in or attempting to engage in any dishonest practices for the purpose of evading the provisions of this act, including standards, rules and regulations laid down by the agency or agencies designated by the Kansas state university of agriculture and applied science to cover certification.

History: L. 1937, ch. 3, § 8; Feb. 19.



2-1437 Investigations and prosecutions.

2-1437. Investigations and prosecutions. The agency or agencies designated by the Kansas state university of agriculture and applied science may call upon the secretary of agriculture to investigate or aid in the investigation and prosecution of any violations of this act. The secretary of agriculture may on the secretary's own initiative investigate and prosecute any violations of the provisions of this act.

History: L. 1937, ch. 3, § 9; L. 2004, ch. 101, § 38; July 1.



2-1438 Unlawful acts; penalty.

2-1438. Unlawful acts; penalty. It shall be unlawful for any person, firm, association or corporation to issue, make, use or circulate any certification, or evidence of certification as defined in this act, without the authority and approval of the duly authorized agency or agencies of the Kansas state university of agriculture and applied science as herein provided. Every person, firm, association, or corporation who shall violate any of the provisions of this act, or any of the rules and regulations based hereon, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined in any sum not exceeding five hundred dollars or a jail sentence of not more than sixty days, or both.

History: L. 1937, ch. 3, § 10; Feb. 19.



2-1439 2-1415 to 2-1428 not affected.

2-1439. 2-1415 to 2-1428 not affected. Nothing contained in this act shall be construed to affect any of the provisions of the Kansas seed law as set forth in K.S.A. 2-1415 to 2-1428, inclusive, and amendments thereto.

History: L. 1937, ch. 3, § 11; Feb. 19.



2-1450 Uniformity of seed law; exclusive jurisdiction of state.

2-1450. Uniformity of seed law; exclusive jurisdiction of state. (a) On and after the effective date of this section, the provisions of the Kansas seed law, and any rules and regulations promulgated thereunder relating to seed sale or use, including, but not limited to, planting, production, use, advertising, sale, distribution, storage, transportation, formulation, packaging, labeling, certification or registration of an agricultural seed within the state of Kansas, shall be applicable and uniform throughout this state and in all cities, counties and political subdivisions therein. No local authority shall enact or enforce any law, ordinance, rule, regulation or resolution in conflict with, in addition to, or supplemental to, the provisions of the Kansas seed law unless expressly authorized by law to do so. Any law, ordinance, rule, regulation or resolution in conflict with, in addition to, or supplemental to, the provisions of the Kansas seed law is hereby declared to be invalid and of no effect. Any amendment to the Kansas seed law or any amendment of the rules and regulations promulgated thereunder, shall supersede and preempt the conflicting, additional or supplemental provisions of any law, ordinance, rule, regulation or resolution enacted by any city, county or other political subdivision of this state. As used in this section, "Kansas seed law" means the statutes contained in article 14 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

(b) Nothing in this section shall be construed to preempt or otherwise limit the authority of any city, county or political subdivision therein to adopt and enforce zoning regulations, fire codes or hazardous waste disposal restrictions.

(c) The provisions of this section are part of and supplemental to the Kansas seed law.

History: L. 2005, ch. 105, § 2; July 1.






Article 16 BOARD OF TRADE

2-1601 "Board of trade" defined.

2-1601. "Board of trade" defined. The term "board of trade" means and includes any exchange or association, incorporated or not, of persons who are engaged in the business of buying or selling grain or receiving the same for sale on consignment.

History: L. 1925, ch. 6, § 1; Feb. 23.



2-1602 Dealing in futures.

2-1602. Dealing in futures. All transactions in grain, including and involving the sale thereof for future delivery, as commonly conducted on boards of trade, and known as "futures" are affected with a public interest.

History: L. 1925, ch. 6, § 2; Feb. 23.



2-1603 Contract market.

2-1603. Contract market. All boards of trade which have not been designated a contract market by the secretary of agriculture under the act of congress are hereby declared to be and are designated as "a contract market" and affected with a public interest.

History: L. 1925, ch. 6, § 3; Feb. 23.



2-1604 Membership.

2-1604. Membership. No board of trade shall exclude from, or refuse membership therein, nor deny any of the privileges thereof to any duly authorized representative of any lawfully formed and conducted co-operative association of producers, having adequate financial responsibility, which is engaged in cash grain business if such co-operative association has complied with such terms and conditions as are, or may be, imposed lawfully on other members of such board: Provided, That no rule of a board of trade or contract market shall forbid or be construed to forbid the return on any patronage basis by such co-operative association to bona fide members, of moneys collected or made in excess of the expense of conducting the business of such association.

History: L. 1925, ch. 6, § 4; Feb. 23.






Article 19 CONSERVATION DISTRICTS

2-1901 Title to act; "soil conservation district" defined.

2-1901. Title to act; "soil conservation district" defined. This act may be known and cited as the conservation districts law. All soil conservation districts now formed and hereafter formed shall be conservation districts, and wherever in the name of such districts the words, "soil conservation district" appears the same is hereby changed to "conservation district." Whenever in the statutes of this state the term "soil conservation district" shall appear, the reference shall be deemed to be "conservation district."

History: L. 1937, ch. 5, § 1; L. 1972, ch. 5, § 1; July 1.



2-1902 Legislative determination.

2-1902. Legislative determination. It is hereby declared, as a matter of legislative determination:

A. The condition. That the farm and grazing lands of the state of Kansas are among the basic assets of the state and that the preservation of these lands is necessary to protect and promote the health, safety, and general welfare of its people; that improper land-use practices have caused and have contributed to, and are now causing and contributing to, a progressively more serious erosion of the farm and grazing lands of this state by wind and water; that the breaking of natural grass, plant, and forest cover have interfered with the natural factors of soil stabilization, causing loosening of soil and exhaustion of humus, and developing a soil condition that favors erosion; that the topsoil is being blown and washed out of fields and pastures; that there has been an accelerated washing of sloping fields; that these processes of erosion by wind and water speed up with removal of absorptive topsoil, causing exposure of less absorptive and less protective but more erosive subsoil; that failure by any land occupier to conserve the soil and control erosion upon said person's lands causes a washing and blowing of soil and water from said person's lands onto other lands and makes the conservation of soil, control of erosion, prevention of floods and management, control and protection of water and water quality on such other lands difficult or impossible.

B. The consequences. That the consequences of such soil erosion in the form of soil-blowing and soil-washing are the silting and sedimentation of stream channels, reservoirs, dams, ditches, and harbors; the loss of fertile soil material in dust storms; the piling up of soil on lower slopes, and its deposit over alluvial plains; the reduction in productivity or outright ruin of rich bottom lands by overwash of poor subsoil material, sand, and gravel swept out of the hills; deterioration of soil and its fertility, deterioration of crops grown thereon, and declining acre yields despite development of scientific processes for increasing such yields; loss of soil and water, which causes destruction of food and cover for wild life; a blowing and washing of soil into streams which silts over spawning beds, and destroys water plants, diminishing the food supply of fish; a diminishing of the underground water reserve, which causes water shortages, intensified periods of drought, and causes crop failures; an increase in the speed and volume of rainfall runoff, causing severe and increasing floods, which bring suffering, disease, and death; impoverishment of families attempting to farm eroding and eroded lands; damage to roads, highways, railways, farm buildings, and other property from floods and from dust storms; and losses in navigation, hydroelectric power; municipal water supply, irrigation developments, farming, and grazing.

C. The appropriate corrective methods. That to conserve soil resources and control and prevent soil erosion and reduce flood damages and to provide for the conservation, development, utilization and disposal of water, it is necessary that land-use practices contributing to soil wastage and soil erosion be discouraged and discontinued, and appropriate soil-conserving land-use practices and structural works of improvement be adopted and carried out; that among the procedures necessary for widespread adoption, are the carrying on of engineering operations such as the construction of terraces, terrace outlets, check-dams, dikes, ponds, ditches, detention dams, grade stabilization structures, channel improvements, floodways, water resource developments and the like; the utilization of strip cropping; lister furrowing, contour cultivating, and contour furrowing; land irrigation; seeding and planting of waste, sloping, abandoned, or eroded lands to water-conserving and erosion-preventing plants, trees, and grasses; forestation and reforestation; rotation of crops; soil stabilization with trees, grasses, legumes, and other thick-growing soil-holding crops, retardation of runoff by increasing absorption of rainfall; and retirement from cultivation of steep, highly erosive areas and areas now badly gullied or otherwise eroded.

D. Declaration of policy. It is hereby declared to be the policy of the legislature to provide for the conservation, use and development of the soil and water resources of this state, and for the control and prevention of soil erosion, flood damages and injury to the quality of water, and thereby to preserve natural resources, control floods, prevent impairment of dams and reservoirs, assist in maintaining the navigability of rivers and harbors, preserve wild life, protect the tax base, protect public lands, and protect and promote the health, safety, and general welfare of the people of this state.

History: L. 1937, ch. 5, § 2; L. 1955, ch. 7, § 1; L. 1979, ch. 6, § 1; July 1.



2-1903 Definitions.

2-1903. Definitions. As used in this act:

(1) "District" or "conservation district" means a governmental subdivision of this state, and a public body corporate and politic, organized in accordance with the provisions of this act, for the purposes, with the powers, and subject to the restrictions hereinafter set forth.

(2) "Supervisor" means one of the members of the governing body of a district, elected or appointed in accordance with the provisions of this act.

(3) "Commission" or "state conservation commission" means the conservation program policy board created in K.S.A. 2-1904, and amendments thereto.

(4) "State" means the state of Kansas.

(5) "Agency of this state" includes the government of this state and any subdivision, agency or instrumentality, corporation or otherwise, of the government of this state.

(6) "United States" or "agencies of the United States" includes the United States of America, the soil conservation service of the United States department of agriculture and any other agency or instrumentality, corporate or otherwise, of the United States of America.

(7) "Government" or "governmental" includes the government of this state, the government of the United States and any subdivision, agency or instrumentality, corporate or otherwise, of either of them.

(8) "Division" or "division of conservation" means the agency established in K.S.A. 2015 Supp. 74-5,126, and amendments thereto.

History: L. 1937, ch. 5, § 3; L. 1972, ch. 5, § 2; L. 1994, ch. 45, § 1; L. 2012, ch. 140, § 123; July 1.



2-1904 State conservation commission; members; terms; records; seal; powers and duties; rules and regulations; compensation and expenses; employees; office and supplies.

2-1904. State conservation commission; members; terms; records; seal; powers and duties; rules and regulations; compensation and expenses; employees; office and supplies. (a) There is hereby established, to serve as a conservation program policy board of the state and to perform the functions conferred upon it in this act, the state conservation commission. The state conservation commission shall succeed to all the powers, duties and property of the state soil conservation committee. The commission shall consist of nine members as follows:

(1) The director of the cooperative extension service and the director of the state agricultural experiment station located at Manhattan, Kansas, or such persons' designees shall serve, ex officio, as members of the commission.

(2) The commission shall request the secretary of agriculture of United States of America to appoint one person and the secretary of the Kansas department of agriculture to appoint one person, each of whom shall be residents of the state of Kansas to serve as members of the commission. These members shall hold office for four years and until a successor is appointed and qualifies, with terms commencing on the second Monday in January beginning in 1973.

(3) Five members of the state commission shall be elected by the conservation district supervisors at a time and place to be designated by the state conservation commission. The method of electing such members to be conducted as follows: The state is to be divided into five separate areas. Area No. I to include the following counties: Cheyenne, Rawlins, Decatur, Norton, Phillips, Smith, Osborne, Rooks, Graham, Sheridan, Thomas, Sherman, Wallace, Logan, Gove, Trego, Ellis and Russell. Area No. II to include: Greeley, Wichita, Scott, Lane, Ness, Rush, Pawnee, Hodgeman, Finney, Kearny, Hamilton, Edwards, Ford, Gray, Haskell, Grant, Stanton, Morton, Stevens, Seward, Meade, Clark, Comanche and Kiowa. Area No. III to include: Jewell, Republic, Mitchell, Cloud, Lincoln, Ottawa, Ellsworth, Saline, Rice, McPherson, Reno, Harvey, Kingman, Sedgwick, Sumner, Harper, Barber, Pratt, Barton and Stafford. Area No. IV to include: Washington, Marshall, Nemaha, Brown, Doniphan, Clay, Riley, Pottawatomie, Jackson, Atchison, Jefferson, Leavenworth, Wyandotte, Johnson, Douglas, Shawnee, Wabaunsee, Geary, Dickinson, Morris, Osage, Franklin and Miami. Area No. V to include: Marion, Chase, Lyon, Coffey, Anderson, Linn, Bourbon, Allen, Woodson, Greenwood, Butler, Elk, Wilson, Neosho, Crawford, Cowley, Chautauqua, Montgomery, Labette and Cherokee. Areas II and IV will elect in even number years and Areas I, III and V shall elect in odd number years for two year terms. The elected commission members from Areas I, III and V shall take office on January 1, of the even number years. The remaining two elected members of the state commission from Areas II and IV shall take office on January 1, of the odd number years. The method of election is to be by area caucus of the district supervisors of each of the five separate areas of Kansas. The commission shall give each district notice of the time and place of such annual election meeting by letter if a member is to be elected to the commission from that area that year. The selection of a successor to fill an unexpired term shall be by appointment by the commission. The successor who is appointed to fill the unexpired term shall be a resident of the same area as that of the predecessor.

(b) The commission shall keep a record of its official actions, shall adopt a seal which seal shall be judicially noticed, and may perform such acts, hold such public hearings and adopt rules and regulations necessary for the execution of its functions under this act.

(c) In addition to the powers and duties conferred in this section, the state conservation commission shall have the powers and duties not delegated to the Kansas department of agriculture division of conservation pursuant to K.S.A. 2015 Supp. 74-5,126, and amendments thereto.

(d) The commission shall designate its chairperson and, from time to time, may change such designation. A majority of the commission shall constitute a quorum, and the concurrence of a majority in any matter within their duties shall be required for its determination. Members of the state conservation commission attending meetings of such commission or attending a subcommittee meeting thereof authorized by such commission shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto. The commission shall provide for keeping of a full and accurate record of all proceedings and of all resolutions, regulations and orders issued or adopted.

(e) The state conservation commission together with the Kansas department of agriculture division of conservation shall make conservation program policy decisions, including modification of current conservation programs, creation of new conservation programs and budget recommendations.

(f) The Kansas department of agriculture division of conservation in consultation with the state conservation commission shall have the following duties and powers:

(1) To offer such assistance as may be appropriate to the supervisors of conservation districts, organized as provided hereinafter, in the carrying out of any of their powers and programs;

(2) to keep the supervisors of each of the several districts organized under the provisions of this act informed of the activities and experience of all other districts organized hereunder and to facilitate an interchange of advice and experience between such districts and cooperation between them;

(3) to coordinate the programs of the several conservation districts organized hereunder;

(4) to secure the cooperation and assistance of the United States and any of its agencies and of agencies of this state, in the work of such districts and to contract with or to accept donations, grants, gifts and contributions in money, services or otherwise from the United States or any of its agencies or from the state or any of its agencies in order to carry out the purposes of this act;

(5) to disseminate information throughout the state concerning the activities and programs of the conservation districts organized hereunder and to encourage the formation of such districts in areas where their organization is desirable;

(6) to cooperate with and give assistance to watershed districts and other special purpose districts in the state of Kansas for the purpose of cooperating with the United States through the secretary of agriculture in the furtherance of conservation pursuant to the provisions of the watershed protection and flood prevention act, as amended;

(7) to cooperate in and carry out, in accordance with state policies, activities and programs to conserve and develop the water resources of the state and maintain and improve the quality of such water resources;

(8) to enlist the cooperation and collaboration of state, federal, regional, interstate, local, public and private agencies with the conservation districts;

(9) to facilitate arrangements under which conservation districts may serve county governing bodies and other agencies as their local operating agencies in the administration of any activity concerned with the conservation of natural resources; and

(10) to take such actions as are necessary to restore, establish, enhance and protect natural resources with conservation easements for the purpose of compensatory mitigation required under section 404 of the federal clean water act, including:

(A) Accepting, purchasing or otherwise acquiring conservation easements, as defined in K.S.A. 58-3810, and amendments thereto, on behalf of watershed districts for the purpose of protecting compensatory mitigation sites;

(B) contracting with engineering consultants, surveyors and construction contractors for the purpose of restoration, establishment and enhancement of natural resources; and

(C) establishing fees for the acquisition and administration of conservation easements held on behalf of watershed districts, accepting such fees from state and local government agencies, and assuming responsibility to ensure the terms of the conservation easement are met, as approved by the department, for the length of term of the easement for which fees have been accepted.

(g) There is hereby established in the state treasury the compensatory mitigation fund, which shall be administered by the department of agriculture. All expenditures from the compensatory mitigation fund shall be for conservation. All expenditures from the compensatory mitigation fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or the designee of the secretary. The secretary of agriculture shall remit all moneys received by or for the secretary under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the compensatory mitigation fund.

(h) All costs associated with compensatory mitigation, including, but not limited to, the costs of any litigation or civil fines or penalties, shall be paid by the watershed district for which the Kansas department of agriculture division of conservation holds the conservation easement.

(i) (1) Except as provided in subsection (i)(2), the Kansas department of agriculture shall not expend moneys appropriated from the state general fund or from any special revenue fund or funds for the purpose of accepting, purchasing or otherwise acquiring conservation easements on behalf of watershed districts.

(2) The Kansas department of agriculture may expend moneys in the compensatory mitigation fund established by this section for the purpose of accepting, purchasing or otherwise acquiring conservation easements on behalf of watershed districts and for the administration of such conservation easements.

(j) The Kansas department of agriculture division of conservation shall not accept, purchase or otherwise acquire any conservation easement other than for the purposes of this section.

History: L. 1937, ch. 5, § 4; L. 1951, ch. 11, § 1; L. 1959, ch. 5, § 1; L. 1972, ch. 5, § 3; L. 1974, ch. 348, § 3; L. 1979, ch. 6, § 2; L. 1989, ch. 5, § 1; L. 1992, ch. 116, § 23; L. 2001, ch. 86, § 3; L. 2012, ch. 140, § 124; L. 2015, ch. 58, § 1; July 1.

State conservation commission moved to the department of agriculture, see K.S.A. 74-5,126 through 74-5,132.



2-1907 Supervisors; qualifications; terms; meetings; vacancies; chairperson; quorum; expenses; employees; powers and duties; bonds for employees; records; removal of supervisor.

2-1907. Supervisors; qualifications; terms; meetings; vacancies; chairperson; quorum; expenses; employees; powers and duties; bonds for employees; records; removal of supervisor. The governing body of the district shall consist of five supervisors who are qualified electors residing within the district. The supervisors who are first elected shall serve for terms of one, two and three years according to the following plan: The two persons receiving the highest number of votes in the election shall hold office for three years; the two persons receiving the next highest number of votes shall hold such office for a term of two years and the remaining supervisor shall hold office for a term of one year. In the event of a tie vote, such terms shall be decided by lot. Nothing in this section shall be construed as affecting the length of the term of supervisors holding office on January 1, 1995. Successors to such persons shall be elected for terms of three years. An annual meeting of all qualified electors of the district shall be held in the month of January or February. Notice of the time and place of such meeting shall be given by such supervisors by publishing a notice in the official county paper once each week for two consecutive weeks prior to the week in which such meeting is to be held. At such meeting the supervisors shall make full and due report of their activities and financial affairs since the last annual meeting and shall conduct an election by secret ballot of all of the qualified electors of the district there present for the election of supervisors whose terms have expired. Whenever a vacancy occurs in the membership of the governing body the remaining supervisors of the district shall appoint a qualified elector of the district to fill the office for the unexpired term. The supervisors shall designate a chairperson and may from time to time change such designation. A supervisor shall hold office until a successor has been elected or appointed and has qualified. A majority of the supervisors shall constitute a quorum and the concurrence of a majority of the supervisors in any matter within their duties shall be required for its determination. A supervisor shall receive no compensation for services, but may be entitled to expenses, including traveling expenses, necessarily incurred in the discharge of duties. The supervisors may employ a secretary, technical experts, and such other officers, agents, and employees, permanent and temporary, as they may require, and shall determine their qualifications, duties and compensation. The supervisors may call upon the county attorney of the county in which a major portion of the district lies, or the attorney general for such legal services as they may require. The supervisors may delegate to their chairperson, to one or more supervisors, or to one or more agents, or employees such powers and duties as they may deem proper. The supervisors shall furnish to the Kansas department of agriculture division of conservation, upon request, copies of such rules, regulations, orders, contracts, forms, and other documents as they shall adopt or employ, and such other information concerning their activities as it may require in the performance of its duties under this act. The supervisors shall provide for the execution of surety bonds for all employees and officers who shall be entrusted with funds or property; shall provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations, and orders issued or adopted; and shall provide for an annual audit of the accounts and receipts and disbursements. Any supervisor may be removed by the state conservation commission upon notice and hearing in accordance with the provisions of the Kansas administrative procedure act, for neglect of duty or malfeasance in office, but for no other reason. The supervisors may invite the legislative body of any municipality or county located near the territory comprised within the district to designate a representative to advise and consult with the supervisors of the district on all questions of program and policy which may affect the property, water supply, or other interests of such municipality or county.

History: L. 1937, ch. 5, § 7; L. 1949, ch. 5, § 1; L. 1951, ch. 11, § 3; L. 1972, ch. 5, § 4; L. 1976, ch. 7, § 3; L. 1988, ch. 356, § 29; L. 1989, ch. 5, § 2; L. 1994, ch. 45, § 4; L. 2012, ch. 140, § 125; July 1.



2-1907b Finance of operation of conservation district; moneys from county general fund; tax levies; use of moneys.

2-1907b. Finance of operation of conservation district; moneys from county general fund; tax levies; use of moneys. The board of county commissioners, upon request of the board of supervisors of the conservation district, may pay to the district moneys from the county general fund for the supervisors to carry out their duties under this act. In addition to moneys from the county general fund, the board of county commissioners may levy an annual tax against the taxable tangible property within the district, not to exceed 2 mills or $55,000 whichever is less, to provide additional moneys for the operation of the conservation district.

The levy shall be sufficient to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, which levy may be in addition to all other tax levies authorized by law and not subject to or within any tax levy limit or aggregate tax levy limit prescribed by law. Funds appropriated or allocated under the provisions of this section and K.S.A. 2-1907c, and amendments thereto, shall be used to carry out the activities and functions of the district including cost of travel and expenses of supervisors and employees of the district, educational materials, conservation awards, annual meeting expenses, excluding meals, and membership dues to conservation related organizations. Such funds shall not be used for prizes, or incentives for achievements or attendance at meetings or for travel or expenses for anyone other than supervisors and employees of the district.

History: L. 1953, ch. 6, § 1; L. 1959, ch. 5, § 2; L. 1963, ch. 7, § 1; L. 1969, ch. 8, § 1; L. 1972, ch. 5, § 5; L. 1976, ch. 7,§ 4; L. 1979, ch. 7, § 1; L. 1979, ch. 8, § 1; L. 1981, ch. 9, § 1; L. 1985, ch. 11, § 1; L. 1987, ch. 9, § 1; L. 1989, ch. 5, § 3; L. 1994, ch. 45, § 2; July 1.



2-1907c Same; amount of moneys provided by county, certification to state; state financial assistance; budget request, limitation; disbursement and distribution.

2-1907c. Same; amount of moneys provided by county, certification to state; state financial assistance; budget request, limitation; disbursement and distribution. On or before September 1 of each year, each conservation district shall submit to the Kansas department of agriculture division of conservation a certification of the amount of money to be furnished by the county commissioners for conservation district activities for the ensuing calendar year. Such amount shall be the same as authorized for such purposes in each approved county budget. For the purpose of providing state financial assistance to conservation districts, the Kansas department of agriculture division of conservation in the regular budget request, as a line item for the forthcoming fiscal year, shall submit a special request for an amount equal to the sum of the allocations of each county to each conservation district, but in no event to exceed the sum of $25,000 per district. This $25,000 limitation shall be applicable for fiscal year 2008, and thereafter, subject to appropriations therefor. The Kansas department of agriculture division of conservation as soon as practicable after July 1 of the following year shall disburse such moneys as may be appropriated by the state for this purpose to each conservation district to match funds allocated by the commissioners of each county. Distribution shall be prorated in proportion to county allocations in the event that appropriations are insufficient for complete matching of funds. Municipal accounting procedures shall be used in the distribution of and in the expenditure of all funds.

History: L. 1963, ch. 7, § 2; L. 1969, ch. 8, § 2; L. 1972, ch. 5, § 6; L. 1979, ch. 7, § 2; L. 1994, ch. 45, § 3; L. 2007, ch. 84, § 1; L. 2012, ch. 140, § 126; July 1.



2-1908 Conservation districts; powers.

2-1908. Conservation districts; powers. A conservation district organized under the provisions of K.S.A. 2-1901 et seq., and amendments thereto, shall constitute a governmental subdivision of this state, and a public body corporate and politic, exercising public powers, and such district, and the supervisors thereof, shall have the following powers, in addition to others granted in other sections of this act:

(a) To conduct surveys, investigations, and research relating to the character of soil erosion, flood damage and the preventive and control measures needed, to publish the results of such surveys, investigations, or research, and to disseminate information concerning such preventive and control measures. In order to avoid duplication of research activities, no district shall initiate any research program except in cooperation with the government of this state or any of its agencies, or with the United States or any of its agencies;

(b) to conduct demonstrational projects within the district on lands, owned or controlled by this state or any of its agencies, with the cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district upon obtaining the consent of the occupier of such lands or the necessary rights or interests in such lands, in order to demonstrate by example the means, methods, and measures by which soil and soil resources may be conserved, and soil erosion in the form of soil blowing and soil washing may be prevented and controlled; and to demonstrate by example, the means, methods, and measures by which water and water resources may be conserved, developed, used and disposed of to alleviate drouth, to maintain and improve water quality and to reduce flooding and impaired drainage;

(c) to carry out preventive and control measures within the district including, but not limited to, engineering operations, methods of cultivation, the growing of vegetation, changes in use of land, and the measures listed in subsection C of K.S.A. 2-1902, and amendments thereto, on lands owned or controlled by this state or any of its agencies, with the cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district upon obtaining the consent of the occupier of such lands or the necessary rights or interests in such lands;

(d) to cooperate, or enter into agreements with, and within the limitations of appropriations duly made available to it by law, to furnish financial or other aid to, any agency, governmental or otherwise, or any occupier of lands within the district, in the carrying on of erosion-control flood prevention and water management operations within the district, subject to such conditions as the supervisors may deem necessary to advance the purposes of this act;

(e) to obtain options upon and to acquire, by purchase, exchange, lease, gift, grant, bequest, devise, or otherwise, any property, real or personal, or rights or interest therein; to maintain, administer, and improve any properties acquired, to receive income from such properties and to expend such income in carrying out the purposes and provisions of this act; and to sell, lease, or otherwise dispose of any of its property or interests therein in furtherance of the purposes and the provisions of this act;

(f) to make available, on such terms as it shall prescribe, to land occupiers within the district, agricultural and engineering machinery and equipment, fertilizer, seeds, and seedlings, and such other material or equipment, as will assist such land occupiers to carry on operations upon their lands for the conservation of soil resources and for the prevention and control of soil erosion;

(g) to develop comprehensive plans for the conservation of soil and water resources and for the control and prevention of soil erosion, flood damages, impaired drainage, the effects of drouth within the district and the maintenance and improvement of water quality, which plans shall specify in such detail as may be possible, the acts, procedures, performances, and avoidances which are necessary or desirable for the effectuation of such plans, including the specification of engineering operations, methods of cultivation, the growing of vegetation, cropping programs, tillage practices, and changes in use of land, and to publish such plans and information and bring them to the attention of occupiers of lands within the district;

(h) to take over, by purchase, lease, or otherwise, and to administer, any soil-conservation, erosion-control, or erosion-prevention, flood prevention or water management project located within its boundaries undertaken by the United States or any of its agencies, or by this state or any of its agencies; to manage, as agent of the United States or any of its agencies, or of this state or any of its agencies, any soil-conservation, erosion-control, or erosion-prevention, flood prevention or water management project within its boundaries; to act for the district or as agent for the United States, or any of its agencies, or for this state or any of its agencies, in connection with the acquisition, construction, operation, maintenance, or administration of any soil-conservation, erosion-control, or erosion-prevention, flood prevention, or water management project within its boundaries; to accept donations, gifts, and contributions in money, services, materials, or otherwise, from the United States or any of its agencies, or from this state or any of its agencies, and from persons, firms, corporations or associations, and to use or expend such moneys, services, materials, or other contributions in carrying on its operations;

(i) to sue and be sued in the name of the district; to have a seal, which seal shall be judicially noticed; to have perpetual succession unless terminated as hereinafter provided; to make and execute contracts and other instruments, necessary or convenient to the exercise of its powers; to make, and from time to time amend and repeal, rules and regulations not inconsistent with this act, to carry into effect its purposes and powers;

(j) as a condition to the extending of any benefits under this act, to or the performance of work upon, any lands not owned or controlled by this state or any of its agencies, the supervisors may require contributions in money, services, materials, or otherwise to any operations conferring such benefits, and may require land occupiers to enter into and perform such agreements or covenants as to the permanent use of such lands as will tend to prevent or control erosion thereon;

(k) no provisions with respect to the acquisition, operation, or disposition of property by other public bodies shall be applicable to a district organized hereunder unless the legislature shall specifically so state;

(l) the supervisors of any district shall not contract debts or obligations in the name of the district beyond the current appropriation made available to the district by the committee or federal grants or other financial sources;

(m) to accept and expend funds donated to the district for purposes of providing at least 20% cost-share for the purchase of an eligible water right from the holder of the water right under the provisions of K.S.A. 2-1915, and amendments thereto; and

(n) to control and eradicate sericea lespedeza within the district in any county that the secretary of agriculture has designated as a sericea lespedeza disaster area.

History: L. 1937, ch. 5, § 8; L. 1955, ch. 7, § 2; L. 1979, ch. 6, § 3; L. 1988, ch. 396, § 1; L. 2002, ch. 37, § 2; L. 2004, ch. 96, § 3; July 1.



2-1913 Cooperation with another district.

2-1913. Cooperation with another district. The supervisors of any two or more districts organized under the provisions of this act may cooperate with one another in the exercise of any or all powers conferred in this act.

History: L. 1937, ch. 5, § 13; April 10.



2-1914 Publicly owned lands.

2-1914. Publicly owned lands. Agencies of this state [which] shall have jurisdiction over, or be charged with the administration of, any state-owned lands, and of any county, or other governmental subdivision of the state, which shall have jurisdiction over, or be charged with the administration of, any county-owned or other publicly owned lands, lying within the boundaries of any district organized hereunder, shall cooperate to the fullest extent with the supervisors of such districts in the effectuation of programs and operations undertaken by the supervisors under the provisions of this act. The supervisors of such districts shall be given free access to enter and perform work upon such publicly owned lands. The provisions of land-use regulations adopted pursuant to K.S.A. 2-1909 shall have the force and effect of law over all such publicly owned lands, and shall be in all respects observed by the agencies administering such lands.

History: L. 1937, ch. 5, § 14; April 10.



2-1915 Conservation structures and practices, grants; riparian and wetland protection programs; return of water right, cost-share grants; water quality buffers, grants, valuation of land.

2-1915. Conservation structures and practices, grants; riparian and wetland protection programs; return of water right, cost-share grants; water quality buffers, grants, valuation of land. (a) Appropriations may be made for grants out of funds in the treasury of this state for terraces, terrace outlets, check dams, dikes, ponds, ditches, critical area planting, grassed waterways, tailwater recovery irrigation systems, precision land forming, range seeding, detention and grade stabilization structures and other enduring water conservation practices installed on public lands and on privately owned lands and, the control and eradication of sericea lespedeza as provided in subsection (n) of K.S.A. 2-1908, and amendments thereto, on public lands and on privately owned lands. Except as provided by the multipurpose small lakes program act, any such grant shall not exceed 80% of the total cost of any such practice.

(b) A program for protection of riparian and wetland areas shall be developed by the Kansas department of agriculture division of conservation and implemented by the conservation districts. The conservation districts shall prepare district programs to address resource management concerns of water quality, erosion and sediment control and wildlife habitat as part of the conservation district long-range and annual work plans. Preparation and implementation of conservation district programs shall be accomplished with assistance from appropriate state and federal agencies involved in resource management.

(c) Subject to the provisions of K.S.A. 2-1919, and amendments thereto, any holder of a water right, as defined by subsection (g) of K.S.A. 82a-701, and amendments thereto, who is willing to voluntarily return all or a part of the water right to the state shall be eligible for a grant not to exceed 80% of the total cost of the purchase price for such water right. The Kansas department of agriculture division of conservation shall administer this cost-share program with funds appropriated by the legislature for such purpose. The chief engineer shall certify to the Kansas department of agriculture division of conservation that any water right for which application for cost-share is received under this section is eligible in accordance with the criteria established in K.S.A. 2-1919, and amendments thereto.

(d) (1) Subject to appropriation acts therefor, the Kansas department of agriculture division of conservation shall develop the Kansas water quality buffer initiative for the purpose of restoring riparian areas using best management practices. The executive director of the Kansas department of agriculture division of conservation shall ensure that the initiative is complementary to the federal conservation reserve program.

(2) There is hereby created in the state treasury the Kansas water quality buffer initiative fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive director of the Kansas department of agriculture division of conservation or the executive director's designee. Money credited to the fund shall be used for the purpose of making grants to install water quality best management practices pursuant to the initiative.

(3) The county or district appraiser shall identify and map riparian buffers consisting of at least one contiguous acre per parcel of real property located in the appraiser's county. Notwithstanding any other provisions of law, riparian buffers shall be valued by the county or district appraiser as tame grass land, native grass land or waste land, as appropriate. As used in this subsection (3), "riparian buffer" means an area of stream-side vegetation that: (A) Consists of tame or native grass and may include forbs and woody plants; (B) is located along a perennial or intermittent stream, including the stream bank and adjoining floodplain; and (C) is a minimum of 66 feet wide and a maximum of 180 feet wide.

(e) The Kansas department of agriculture division of conservation with the approval of the state conservation commission shall adopt rules and regulations to administer such grant and protection programs.

(f) Any district is authorized to make use of any assistance whatsoever given by the United States, or any agency thereof, or derived from any other source, for the planning and installation of such practices. The Kansas department of agriculture division of conservation may enter into agreements with other state and federal agencies to implement the Kansas water quality buffer initiative.

History: L. 1937, ch. 5, § 15; L. 1976, ch. 7, § 5; L. 1979, ch. 9, § 1; L. 1985, ch. 342, § 9; L. 1986, ch. 7, § 1; L. 1987, ch. 10, § 1; L. 1988, ch. 396, § 2; L. 1989, ch. 308, § 1; L. 1998, ch. 143, § 46; L. 2001, ch. 64, § 1; L. 2002, ch. 37, § 3; L. 2004, ch. 96, § 4; L. 2012, ch. 140, § 127; July 1.



2-1916 Petition for discontinuance of district; hearings; election; publication of result; certificate of dissolution.

2-1916. Petition for discontinuance of district; hearings; election; publication of result; certificate of dissolution. At any time after five (5) years after the organization of a district under the provisions of this act, ten percent (10%) of the occupiers of land lying within the boundaries of such district may file a petition with the state soil conservation committee praying that the operations of the district be terminated and the existence of the district discontinued. The committee may conduct such public meetings and public hearings upon such petition as may be necessary to assist it in the consideration thereof. Within sixty (60) days after such a petition has been received by the committee it shall give due notice of the holding of a referendum, and shall supervise such referendum, and issue appropriate regulations governing the conduct thereof, the question to be submitted by ballots upon which the words "For terminating the existence of the __________ (name of the soil conservation district to be here inserted)" and "against terminating the existence of the __________ (name of the soil conservation district to be here inserted)" shall be printed, with a square before each proposition and a direction to insert an × mark in the square before one or the other of said propositions as the voter may favor or oppose discontinuance of such district. All occupiers of lands lying within the boundaries of the district shall be eligible to vote in such referendum. Only such land occupiers shall be eligible to vote. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate said referendum or the result thereof if notice thereof shall have been given substantially as herein provided and said referendum shall have been fairly conducted. The committee shall publish the result of such referendum and shall thereafter consider and determine whether the continued operation of the district within the defined boundaries is administratively practicable and feasible. If the committee shall determine that the continued operation of such district is administratively practicable and feasible, it shall record such determination and deny the petition. If the committee shall determine that the continued operation of such district is not administratively practicable and feasible, it shall record such determination and shall certify such determination to the supervisors of the district. In making such determination the committee shall give due regard and weight to the attitudes of the occupiers of lands lying within the district, the number of land occupiers eligible to vote in such referendum who shall have voted, the proportion of the votes in such referendum in favor of the discontinuance of the district to the total number of votes cast, the approximate wealth and income of the land occupiers of the district, the probable expense of carrying on erosion control operations within such district, and such other economic and social factors as may be relevant to such determination, having due regard to the legislative findings set forth in K.S.A. 2-1902: Provided, however, That the committee shall not have authority to determine that the continued operation of the district is administratively practicable and feasible unless a majority of the votes cast in the referendum shall have been cast in favor of the continuance of such district.

Upon receipt from the state soil conservation committee of certification that the committee has determined that the continued operation of the district is not administratively practicable and feasible, pursuant to the provisions of this section, the supervisors shall forthwith proceed to terminate the affairs of the district. The supervisors shall dispose of all property belonging to the district at public auction and shall pay over the proceeds of such sale to be covered into the state treasury. The supervisors shall thereupon file an application, duly verified, with the secretary of state for the discontinuance of such district, and shall transmit with such application the certificate of the state soil conservation committee setting forth the determination of the committee that the continued operation of such district is not administratively practicable and feasible. The application shall recite that the property of the district has been disposed of and the proceeds paid over as in this section provided, and shall set forth a full accounting of such properties and proceeds of the sale. The secretary of state shall issue to the supervisors a certificate of dissolution and shall record such certificate in an appropriate book of record in his or her office.

Upon issuance of a certificate of dissolution under the provisions of this section, all ordinances and regulations theretofore adopted and in force within such districts shall be of no further force and effect. All contracts theretofore entered into, to which the district or supervisors are parties, shall remain in force and effect for the period provided in such contracts. The state soil conservation committee shall be substituted for the district or supervisors as party to such contracts. The committee shall be entitled to all benefits and subject to all liabilities under such contracts and shall have the same right and liability to perform, to require performance, to sue and be sued thereon, and to modify or terminate such contracts by mutual consent or otherwise, as the supervisors of the district would have had. Such dissolution shall not affect the lien of any judgment entered under the provisions of K.S.A. 2-1911, nor the pendency of any action instituted under the provisions of such section, and the committee shall succeed to all the rights and obligations of the district or supervisors as to such liens and actions. The state soil conservation committee shall not entertain petitions for the discontinuance of any district nor conduct referenda upon such petitions nor make determinations pursuant to such petitions in accordance with the provisions of this act, more often than once in five (5) years.

History: L. 1937, ch. 5, § 16; L. 1959, ch. 5, § 3; June 30.



2-1917 Invalidity of part.

2-1917. Invalidity of part. If any provisions of this act, or the application thereof to any person or circumstances, is held invalid, the remainder of the act and the application of such provision to other persons or circumstances shall not be affected thereby.

History: L. 1937, ch. 5, § 17; April 10.



2-1918 Inconsistent laws.

2-1918. Inconsistent laws. Insofar as the provisions of this act are inconsistent with the provisions of any other law, the provisions of this act shall be controlling.

History: L. 1937, ch. 5, § 18; April 10.



2-1919 Cost-share limitations; purchase of surface water right outside the state.

2-1919. Cost-share limitations; purchase of surface water right outside the state. (a)  Except as provided by subsection (b), any application for cost-share for the purchase of the water right under the provisions of K.S.A. 2-1915, and amendments thereto, shall be subject to the following limitations:

(1) The water right is an active vested or certified water appropriation right that has not been abandoned under the provisions of K.S.A. 82a-718, and amendments thereto;

(2) (A) in the case of a water right for diverting groundwater, such water right is in an area where the rate of withdrawal of groundwater equals or exceeds the rate of recharge and the chief engineer has closed the area to further appropriations and designated the area as being in need of aquifer restoration; (B) in the case of a water right for diverting groundwater or surface water, such water right is within a stream reach where the chief engineer has closed the stream reach to further appropriations and designated the stream reach as being in need of stream recovery;

(3) a local entity has provided an assurance that it will pay at least 20% of the purchase price negotiated by the entity and the holder of the water right; and

(4) the holder of the water right agrees to return the water right to the custodial care of the state.

(b) In the case of a purchase of a surface water right from outside the state, such purchase shall be considered and evaluated by the chief engineer on the basis of the potential of the water right to provide stream recovery within a designated stream reach.

History: L. 1988, ch. 396, § 4; July 1.



2-1920 Conservation district capital outlay fund; use of moneys.

2-1920. Conservation district capital outlay fund; use of moneys. (a) There is hereby authorized to be established in every conservation district of the state a fund which shall be called the capital outlay fund. The fund shall consist of any moneys deposited therein from funds received according to provisions of the conservation district law.

(b) Any moneys in the capital outlay fund of the conservation district may be used for the purpose of acquisition, construction, reconstruction, repair, remodeling, additions to, furnishing and equipping of buildings necessary for district operations, including architectural expenses incidental thereto and the acquisition of building sites and the acquisition of other equipment to carry out the activities and functions of the district.

(c) The conservation district board of supervisors is hereby authorized to invest any portion of the capital outlay fund, which is not currently needed in investments authorized by K.S.A. 12-1675, and amendments thereto. All interest received on any such investment shall be credited to the capital outlay fund.

History: L. 1989, ch. 5, § 4; July 1.



2-1930 Program established; administration; funding; contracts with landowners; grants, availability, priority.

2-1930. Program established; administration; funding; contracts with landowners; grants, availability, priority. (a) As used in this section:

(1) "Division" means the Kansas department of agriculture division of conservation;

(2) "historic consumptive water use" means an amount of use of a water right as calculated pursuant to subsection (k); and

(3) "program" means the water right transition assistance program.

(b) There is hereby established the water right transition assistance program. The program shall be administered by the Kansas department of agriculture division of conservation. The Kansas department of agriculture division of water resources and recognized local governing agencies, including groundwater management districts, shall cooperate in program implementation. The program shall be administered for the purpose of reducing historic consumptive water use in the target or high priority areas of the state by issuing water right transition grants based on competitive bids for privately held water rights.

(c) (1) The division may receive and expend funds from the federal or state government, or private source for the purpose of carrying out the provisions of this section. The division shall carry over unexpended funds from one fiscal year to the next.

(2) The maximum amount paid by the division shall not exceed a base rate per acre-foot of historic consumptive water use made available under the water right to be dismissed or permanently reduced. The state conservation commission shall establish an annual base rate after considering recommendations from the chief engineer and the groundwater management districts regarding market conditions.

(d) The division may enter into water right transition assistance program contracts with landowners that will result in the permanent reduction of part or all of a landowner's historic consumptive water use by action of the chief engineer as provided for in subsection (f).

(e) All applications for permanent irrigation water right retirements shall be considered for funding. Permanent retirement of partial water rights shall only be approved by the Kansas department of agriculture division of water resources when the local groundwater management district has the metering and monitoring capabilities necessary to ensure compliance with the program.

(f)  Applications for permanent water right retirement shall be prioritized for payment based on the following criteria:

(1) The applicant's bid price;

(2) the timing and extent of the impact of the application on aquifer restoration or stream recovery;

(3) the impact on local water management strategies designated by the board of each groundwater management district or by the chief engineer for each target area; and

(4) where rights with similar hydrologic impacts are considered, priority should be given to the senior right as determined under the Kansas water appropriation act.

(g) Water rights enrolled in the program for permanent retirement shall require the written consent of all landowners and authorized agents to voluntarily request permanent reduction or permanent dismissal and forfeiture of priority of the enrolled water right. Upon enrollment of the water right into the program, the chief engineer of the Kansas department of agriculture division of water resources shall concurrently permanently reduce or permanently dismiss and terminate the water right in accordance with the terms of the contract.

(h) (1) The division shall make water right transition grants available only in areas that have been designated as:

(A)  Target areas by the groundwater management districts and the chief engineer of the Kansas department of agriculture division of water resources; or

(B) target areas outside the groundwater management districts by the chief engineer of the Kansas department of agriculture division of water resources.

(2) Each target area shall be in a groundwater aquifer, aquifer sub-unit, surface water basin, subbasin or stream reach that the chief engineer has closed to further appropriations except for domestic use, temporary permits, term permits for five years or less and small-use exemptions for 15 acre-feet or less, if the use, permit or exemption does not conflict with this program.

(3) The designation of each target area shall include the identification of a historic consumptive water use retirement goal. When such goal is reached, the target area will be delisted.

(4) The designation of each target area shall include the identification of sub-regions which are to be prioritized for retirements among competing bids.

(i) Contracts accepted under the program shall result in a net reduction in historic consumptive water use in the target area. Except as provided for in subsections (l) and (m), once a water right transition assistance program grant has been provided, the land authorized to be irrigated by the water right or water rights associated with that grant shall not be irrigated permanently. Water right transition assistance program contracts shall be subject to such terms, conditions and limitations as may be necessary to ensure that such reduction in historic consumptive water use occurs and can be adequately monitored and enforced.

(j) Only vested or certified water rights which are in good standing shall be eligible for water right retirement grants.

(k) (1) The historic consumptive water use of a water right shall be determined by either:

(A) Calculating the average amount of water consumed by crops as a result of the lawful beneficial use of water during the 10 preceding calendar years of actual irrigation and multiplying the average reported water use for the 10 selected years by a factor of 0.85 for center pivot sprinkler irrigation systems, 0.75 for flood or gravity irrigation systems and 0.95 for subsurface drip irrigation systems, but not to exceed the net irrigation requirements for the 50% chance rainfall for the appropriate county as shown in K.A.R. 5-5-12; or

(B) calculating the available pumping capacity of a water right by multiplying a flow rate test for each point of diversion applied to be retired under the water right by a theoretical pumping duration of 100 days multiplied by an efficiency factor of 0.85 for center pivot sprinkler irrigation systems, 0.75 for flood or gravity irrigation systems and 0.95 for subsurface drop irrigation systems, but not to exceed the authorized quantity of the water right or the net irrigation requirements for the 50% chance rainfall for the appropriate county as shown in K.A.R. 5-5-12. Flow rate tests must have been conducted not less than one year prior to the application date and certified as acceptable by the local groundwater management district or the chief engineer; or

(2) The applicant may also submit an engineering study that determines the average historic consumptive water use as an alternative method if it is demonstrated to be more accurate for the water right or water rights involved.

(l) Enrollment of an entire water right or a portion of a water right where land associated with the quantity is being permanently reduced from the water right in the program shall not subsequently prohibit irrigation of the land that, prior to enrollment, was authorized by the water right or water rights if irrigation can be lawfully allowed by another water right or permit pursuant to the rules and regulations and consideration of any future changes to other water rights that may be proposed to be transferred to such land.

(m) If more than one water right overlaps the place of use authorized by the water right proposed to be enrolled in the program, then all overlapping water rights shall be enrolled in the program or the landowners shall take the necessary lawful steps to eliminate the overlap with the water right to be enrolled. The burden shall be on the landowner to provide sufficient information to substantiate that the proposed use of water by the resulting exercise of all water rights involved will result in the net reduction amount of historic consumptive water use by the water right or water rights to be enrolled. The division may require such documentation to be provided by someone with special knowledge or experience related to water rights and such operations.

(n) The division shall adopt rules and regulations as necessary for the administration of this section. When adopting such rules and regulations the division shall consider cropping, system design, metered water use and all other pertinent information that will permit a verifiable reduction in historic consumptive water use and permit alternative crop or other use of the land so that the landowner's economic opportunities are taken into account.

(o) The division shall hold a meeting in each target area designated after July 1, 2012, prior to entering into any water right transition assistance program contract for the permanent retirement of part or all of landowner water rights in such target area. Such meetings shall inform the public of the possible economic and hydrologic impacts of the program. The division shall provide notice of such meetings through publication in local newspapers of record and in the Kansas register.

(p) The provisions of this section shall expire on July 1, 2022.

History: L. 2006, ch. 174, § 1; L. 2012, ch. 105, § 1; July 1.

Section was amended twice in the 2012 session, see also 2-1930a.



2-1931 Penalty for violation of act or contract.

2-1931. Penalty for violation of act or contract. (a) Any person who commits any of the following may incur a civil penalty as provided by this section:

(1) Any violation of the Kansas water right transition assistance program act or any rule and regulation adopted thereunder; and

(2) any violation of term, condition or limitation defined and or imposed within the contractual agreement between the Kansas department of agriculture division of conservation and the water right owner.

(b) Any participant who violates any section of a water right transition assistance program contract shall be subject to either one or both of the following:

(1) A civil penalty of not less than $100 nor more than $1,000 per violation. Each day shall constitute a separate violation for purposes of this section; and

(2) repayment of the grant amount in its entirety plus a penalty at 6% of the full grant amount.

(c) Any penalties or reimbursements received under this act shall be reappropriated for use in the water right transition assistance program.

(d) The provisions of this section shall expire on July 1, 2022.

History: L. 2006, ch. 174, § 2; L. 2012, ch. 105, § 2; July 1.

Section was amended twice in the 2012 session, see also 2-1931a.






Article 20 SOIL EROSION CAUSED BY WIND

2-2001 Legislative declaration.

2-2001. Legislative declaration. Soil erosion caused by wind storms, dust storms and any plant or weed blowing produced thereby are recognized and declared to be destructive of the natural resources of the state and a menace to the health and well-being of our citizens.

History: L. 1937, ch. 189, § 1; L. 1988, ch. 4, § 1; July 1.



2-2002 Duty of landowner.

2-2002. Duty of landowner. To conserve the natural resources of the state, and to prevent the injurious effects of dust storms, it is hereby made the duty of the owner of real property in this state to prevent dust, plant or weed blowing therefrom, as nearly as that can be done, by planting of perennial grasses, shrubs, trees, annual or biennial crops, or by cultivation at such times and in such manner as will prevent or minimize erosion of the soil and dust, plant or weed blowing therefrom.

History: L. 1937, ch. 189, § 2; L. 1988, ch. 4, § 2; July 1.



2-2003 Data and information to be collected.

2-2003. Data and information to be collected. To carry out and make effective the purposes of this act it is hereby made the duty of the secretary of agriculture to collect from all available sources data and information respecting soil erosion, dust storms and plant or weed blowing and practical methods of preventing or minimizing them by planting or cultivating the soil, with particular reference to the different kinds of planting and types of cultivation most suitable to the respective types of soil in the different parts of the state taking into consideration topography and climatic conditions thereof, and most effective to accomplish the principal purposes of this act, and to transmit such data and information to the respective boards of county commissioners, members of the legislature, the governor, and make the same available to the general public.

History: L. 1937, ch. 189, § 3; L. 1988, ch. 4, § 3; L. 2004, ch. 101, § 39; July 1.



2-2004 Duties of county commissioners.

2-2004. Duties of county commissioners. Further to administer, carry out and make effective the purposes of this act the board of county commissioners of each county, upon knowing or being advised that dust, any plant or weed is blowing from any particular land in the county, are hereby authorized and directed immediately to inspect such land. If it is determined the soil, any plant or weed is blowing therefrom in sufficient quantity to be injurious to the land because of erosion thereof, to nearby land because of dirt blown thereon, to nearby land because of any plant or weed blown thereon or to the public health because of dust therefrom blown into the air, they shall determine what, if anything, can be done to prevent or materially lessen the soil, any plant or weed blowing from such land, and if in their judgment that can be accomplished by prompt cultivation of the soil in some manner, they are authorized and directed to order work to be done and the time when and the type of work to be done. The board of county commissioners may order that the land be disced, listed, chiseled, cultivated, chopped or worked by any other method of control approved by the board. In all cases, where it can be done reasonably, the board of county commissioners shall confer with the owner of the land before determining or ordering work to be done thereon, and advise the owner of their conclusions and give the owner an opportunity to do the work they conclude should be done, but if the owner cannot be consulted without unreasonable delay, or cannot or will not do the work in the manner and within the time it should be done, the board of county commissioners may do the work, or employ someone to do it, and issue its warrants to pay the actual cost thereof, and pay such warrants from the fund hereinafter provided, without regard to any other statute pertaining to the issuing or paying of county warrants.

History: L. 1937, ch. 189, § 4; L. 1988, ch. 4, § 4; July 1.



2-2005 Same; survey of county; reports; publication of summaries.

2-2005. Same; survey of county; reports; publication of summaries. Further to carry out and make effective the purposes of this act it is hereby made the duty of the board of county commissioners of each county to make, or cause to be made, before June 30 of each year, a complete survey of the county with respect to soil erosion and dust, any plant or weed blowing from soil in the county. In doing so they shall ascertain what lands, plants or weeds have blown, and for what time, the kinds of soil of such lands, the kinds of plants or weeds blowing, when the blowing occurred, climatic conditions at the time, and what, if anything, was done to prevent or minimize the blowing, and the result produced by what was done. A report of this survey, accompanied by a map showing the location of the land, shall be filed with the county clerk and a copy sent to the secretary of agriculture, who shall compile and publish by December 1 of each year a summary of such reports and distribute the same to the county officials, members of the legislature, the governor, and upon request to the owners of land reported to have been affected.

History: L. 1937, ch. 189, § 5; L. 1988, ch. 4, § 5; L. 2004, ch. 101, § 40; July 1.



2-2006 Same; hearings; orders concerning land.

2-2006. Same; hearings; orders concerning land. If this survey discloses certain land in the county to be blowing repeatedly, the board of county commissioners shall consider what measures of a permanent nature can be taken to prevent or minimize the blowing of the soil, any plant or weed thereon. For this purpose the board may conduct a hearing, after having given notice to the landowner of the time and place of such hearing, which notice may be given by registered mail. At such hearing testimony of those who have had experience or made a study of types of soil, types of plants or weeds, erosion of soil by wind, means of preventing the same, and studies or reports of governmental departments or other investigators of the subject may be considered. Respecting the land concerning which such a hearing has been had the board of county commissioners is authorized to determine what treatment of the land is necessary to prevent its blowing, whether it shall be planted to annual, biennial or perennial grasses, shrubs, trees or if cultivated, the manner and times of year of such cultivation, and may order that the land be treated in accordance with this conclusion, and if such orders are not complied with by the owner of the land the board of county commissioners may do or have done the planting or cultivation ordered.

History: L. 1937, ch. 189, § 6; L. 1988, ch. 4, § 6; July 1.



2-2007 Soil drifting fund; creation; tax levy, use of proceeds; issuance of warrants.

2-2007. Soil drifting fund; creation; tax levy, use of proceeds; issuance of warrants. Each board of county commissioners is authorized to create a soil drifting fund and levy a tax against all taxable tangible property of the county to pay for the cost of work done, or hired to be done, by the board of county commissioners and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1937, ch. 189, § 7; L. 1970, ch. 100, § 3; L. 1979, ch. 52, § 24; L. 1999, ch. 154, § 28; May 27.



2-2008 Soil erosion caused by wind; work performed for prevention; notice to landowners; special assessments; limitation; division of cost; action by landowner.

2-2008. Soil erosion caused by wind; work performed for prevention; notice to landowners; special assessments; limitation; division of cost; action by landowner. (a) When work has been done by the county, or by anyone employed by it to carry out its orders respecting the planting or cultivation of any specific tract of land under K.S.A. 2-2004 or 2-2006, and amendments thereto, and warrants issued therefor, the board of county commissioners shall notify the owner of the land, by certified mail or otherwise, of the amount thereof and require the owner to make a showing before them, on a day named, which shall not be less than 30 days after the date of the notice, as to why the cost of the work should not be levied against the land as a special assessment. Unless the owner of the land can show that the work was necessitated by circumstances beyond the owner's control, and which could not reasonably have been anticipated, the expense thereof shall be assessed against the land as a special assessment.

(b) The assessment shall be made by an order of the board of county commissioners, which order shall be recorded in its minutes, and shall be collected as a special assessment. The amount of the assessment shall not exceed $3 per acre for each acre on which work is done for any one year, unless the board of county commissioners determines at its first meeting during any calendar year that $3 per acre is not adequate to cover the actual cost of the work. Upon such determination the board of county commissioners shall fix, at the first business meeting of the board during any calendar year, an amount in excess of $3 per acre which the board determines to be a reasonable assessment per acre to cover the actual cost of the work during such calendar year. If the amount assessed against any such acre in any year exceeds $3 or exceeds the amount fixed by the board of county commissioners in any year to cover the cost per acre of the work for that year, or the total amount assessed against any such acre in more than one year and which is uncollected exceeds $3 or exceeds the amount fixed by the board of county commissioners in any year to cover the cost per acre of the work for that year, such amount shall be collected in annual installments not exceeding $3 or the amount fixed by the board of county commissioners at its first meeting during any calendar year to cover the actual cost of the work per such acre, as applicable.

(c) For good cause shown, the board of county commissioners may divide the cost between the owner of the land and the county. All moneys collected on such special assessment shall be credited to the soil-drifting fund. Any landowner aggrieved at the amount of the assessment against the landowner's land may bring an action in the district court of the county in which the land is situated to test the validity of the assessment or to enjoin its collection, but such action must be brought within 30 days after the assessment is made, and cannot be brought thereafter.

History: L. 1937, ch. 189, § 8; L. 1955, ch. 8, § 1; L. 1987, ch. 11, § 1; July 1.



2-2009 Federal cooperation.

2-2009. Federal cooperation. The secretary of agriculture is hereby made the agent of the state for the purpose of entering into any agreement with the federal government, or any agency thereof, for cooperation in efforts to prevent soil erosion by wind storms, dust storms and any plant or weed blowing produced thereby, and is hereby authorized to accept any money disbursed for that purpose by the federal government, or any of its agencies, and to distribute such moneys among the counties in accordance with the direction of the federal government or its agency.

History: L. 1937, ch. 189, § 9; L. 1988, ch. 4, § 7; L. 2004, ch. 101, § 41; July 1.



2-2011 Invalidity of part.

2-2011. Invalidity of part. Should the court declare any section or clause of this act unconstitutional then such shall affect only the section or clause so declared to be unconstitutional and shall not affect any other section or clause of this act.

History: L. 1937, ch. 189, § 11; March 24.






Article 21 PLANT PESTS

2-2112 Name of act.

2-2112. Name of act. This act shall be known as the plant pest and agriculture commodity certification act. The authority to regulate plant pests, live plant dealers, plants and plant products and commodity certification in Kansas is vested exclusively with the secretary of agriculture.

History: L. 1965, ch. 6, § 1; L. 2002, ch. 91, § 1; July 1.



2-2113 Definitions.

2-2113. Definitions. As used in this act:

(a) "Plant pests" include any stage of development of any insect, nematode, arachnid, or any other invertebrate animal, or any bacteria, fungus, virus, weed or any other parasitic plant or microorganism, which can injure plants or plant products.

(b) "Secretary" means the secretary of the Kansas department of agriculture, or the authorized representative of the secretary.

(c) "Plants" means trees, shrubs, grasses, vines, forage and cereal plants and all other plants; cuttings, grafts, scions, buds and all other parts of plants.

(d) "Plant products" means fruit, vegetables, roots, bulbs, seeds, wood, lumber, grains and all other plant products.

(e) "Location" means any grounds or premises on or in which live plants are propagated, or grown, or from which live plants are removed for sale, or any grounds or premises on or in which live plants are being fumigated, treated, packed, stored or offered for sale.

(f) "Live plant dealer" means any person, unless excluded by rules and regulations adopted hereunder, who engages in business in the following manner:

(1) Grows live plants for sale or distribution;

(2) buys or obtains live plants for the purpose of reselling or reshipping within this state;

(3) plants, transplants or moves live plants from place to place within the state with the intent to plant such live plants for others and receives compensation for the live plants, for the planting of such live plants or for both live plants and plantings; or

(4) gives live plants as a premium or for advertising purposes.

(g) "Person" means a corporation, company, society, association, partnership, governmental agency and any individual or combination of individuals.

(h) "Permit" means a document issued or authorized by the secretary to provide for the movement of regulated articles to restricted destinations for limited handling, utilization or processing.

(i) "Host" means any plant or plant product upon which a plant pest is dependent for completion of any portion of its life cycle.

(j) "Regulated article" means any host or any article of any character as described in a quarantine or regulation carrying or being capable of carrying the plant pest against which the quarantine or regulation is directed.

(k) "Live plant" means any living plant, cultivated or wild, or any part thereof that can be planted or propagated unless specifically exempted by the rules or regulations of the secretary.

(l) "Quarantine pest" means a pest of potential economic importance to the area endangered thereby and not yet present there, or present but not widely distributed and being officially controlled.

(m) "Regulated nonquarantine pest" means a nonquarantine pest whose presence in plants for planting affects the intended use of those plants with an economically unacceptable impact and which is therefore regulated.

(n) "Official control" means the active enforcement of mandatory phytosanitary regulations and the application of mandatory phytosanitary procedures with the objective of eradication or containment of quarantine pests or for the management of regulated nonquarantine pest.

(o) "Regulated area" means an area into which, within which or from which plants, plant products and other regulated articles are subjected to phytosanitary regulations or procedures in order to prevent the introduction or spread of quarantine pests or to limit the economic impact of regulated nonquarantine pests.

(p) "Bee" means a honey-producing insect of the genus Apis including all life stages of the insect.

(q) "Beekeeping equipment" means all hives, supers, frames or other devices used in the rearing or manipulation of bees or their brood.

History: L. 1965, ch. 6, § 2; L. 1988, ch. 5, § 1; L. 2002, ch. 91, § 2; L. 2011, ch. 72, § 1; July 1.



2-2114 Secretary's duties.

2-2114. Secretary's duties. The secretary, either independently, or in cooperation with counties, cities, other political subdivisions of the state, federal agencies, agencies of other states or private entities may enter into contracts and agreements and may carry out official control operations or measures to locate, and to suppress, control, eradicate, prevent, or retard the spread of, any plant pests.

History: L. 1965, ch. 6, § 3; L. 1996, ch. 66, § 1; L. 2002, ch. 91, § 3; July 1.



2-2115 Inspections by secretary.

2-2115. Inspections by secretary. (a) To effectuate the purposes of this act and any rules or regulations adopted hereunder, the secretary shall have the right to:

(1) Enter any property in the state, except private dwellings, in order to:

(A)  Inspect;

(B) monitor;

(C) place and inspect monitoring equipment; and

(D) obtain samples; and

(2)  stop and inspect any means of conveyance moving within this state, upon reasonable suspicion to believe it contains or carries any plant pest or other article subject to this act.

(b) If access to any property sought under the provisions of this section for the purposes authorized is denied, the secretary may apply to any court of competent jurisdiction for an order providing for such access. The court shall, upon proper application, issue an order providing for access to such property.

History: L. 1965, ch. 6, § 4; L. 2002, ch. 91, § 4; L. 2011, ch. 72, § 2; July 1.



2-2116 Disposition of plant pests.

2-2116. Disposition of plant pests. Wherever the secretary finds a plant, plant product or other regulated article that is infested by a plant pest or finds that a plant pest exists on any premises in this state or is in transit in this state, the secretary may:

(a) Upon giving notice to the person in possession thereof, or agent of such person, seize, quarantine, treat or otherwise dispose of such plant pest in such manner as the secretary deems necessary to suppress, control, eradicate, prevent or retard the spread of such plant pest;

(b) order such person in possession thereof, or agent of such person to so treat or otherwise dispose of such plant pest. If such person fails to comply with such order, the secretary may treat or otherwise dispose of such plant pest; or

(c) if such person is a live plant dealer, after notice and opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act, the secretary may assess against such live plant dealer any reasonable expense incurred by the secretary in treating or otherwise disposing of such plant pest.

History: L. 1965, ch. 6, § 5; L. 2002, ch. 91, § 5; L. 2011, ch. 72, § 3; July 1.



2-2117 Quarantines; notice and hearings.

2-2117. Quarantines; notice and hearings. The secretary is authorized to quarantine this state or any portion thereof when the secretary determines that such action is necessary to prevent or retard the spread of a plant pest and to quarantine any other state or portion thereof whenever the secretary determines that a plant pest exists therein and that such action is necessary to prevent or retard its spread into this state. Before promulgating the determination that a quarantine is necessary, the secretary, after providing due notice to interested parties, shall hold a public hearing at which any interested party may appear and be heard either in person or by attorney. The secretary may impose a temporary quarantine for a period not to exceed 90 days during which time a public hearing, as provided in this section, shall be held if it appears that a quarantine for more than the 90-day period will be necessary to prevent or retard the spread of the plant pest. The secretary may limit the application of the quarantine to the infested portion of the quarantined area and appropriate environs, to be known as the regulated area, and, without further hearing, may extend the regulated area to include additional portions of the quarantined area. Following the establishment of the quarantine, no person shall move the plant pest against which the quarantine is established or move any regulated article described in the quarantine, within, from, into or through this state contrary to the quarantine promulgated by the secretary. The quarantine may restrict the movement of the plant pest and any regulated articles from the quarantined or regulated area in this state into or through other parts of this state or other states and from the quarantined or regulated area in other states into or through this state. The secretary shall impose such inspection, disinfection, certification or permit and other requirements as the secretary shall deem necessary to effectuate the purposes of this act. The secretary is authorized to establish regulations defining pest freedom standards for live plants, plants and plant products or other regulated articles that pose risk of moving plant pests that may cause economic or environmental harm.

History: L. 1965, ch. 6, § 6; L. 2002, ch. 91, § 6; L. 2011, ch. 72, § 4; July 1.



2-2118 Inspections; fees.

2-2118. Inspections; fees. Upon request the secretary may provide inspection services for any person who owns or possesses plants or plant products or for certification purposes of regulated articles intended for shipment. Upon payment of the appropriate fee as established by rule and regulation and as inspection personnel are available, the inspection shall be conducted and a report or certificate setting forth the inspection results shall be issued if requested. Inspection fees shall not exceed $30 per hour. The secretary may assess reasonable diagnostic and identification fees as established by rules and regulations adopted by the secretary. Mileage incurred shall also be paid by the person requesting the inspection at the rate established by rules and regulations. If certificate is requested an additional fee not to exceed $50, as established by rules and regulations, plus any fee amount charged by the United States government for the acquisition of federal certificates shall be assessed. The fees for such inspection and certificate in effect on the day preceding the effective date of this act shall continue in effect until the secretary adopts rules and regulations fixing a different fee therefor under this subsection. In any case where any intended receiving state or country requires or authorizes the certification of plants or plant products, bees or beekeeping equipment or other regulated articles to be based on origin, special handling, treatment or any other procedure in addition to or in lieu of actual visual inspection of such articles, the secretary may provide such certification. The secretary may refuse to perform any inspection if the regulated article to be inspected is found to be in such condition that it cannot be adequately inspected or the environs in which the regulated article is located present a danger to the health and safety of the inspection personnel.

History: L. 1965, ch. 6, § 7; L. 1972, ch. 6, § 1; L. 1976, ch. 8, § 1; L. 1982, ch. 4, § 5; L. 1996, ch. 94, § 1; L. 2002, ch. 91, § 7; L. 2006, ch. 78, § 1; L. 2011, ch. 72, § 5; July 1.



2-2120 Live plant dealer's license; application fees; sale of live plants, conditions.

2-2120. Live plant dealer's license; application fees; sale of live plants, conditions. (a) Every live plant dealer, before selling or offering for sale or delivering any live plants in this state, shall procure from the secretary a live plant dealer's license for each location from which such live plant dealer engages in business as a live plant dealer.

(b) Application for such license shall be made on a form furnished by the secretary. The fee for each application shall be fixed by rules and regulations adopted by the secretary, except that such fee shall not exceed $80, excluding the plant pest emergency fee, authorized pursuant to K.S.A. 2015 Supp. 2-2129, and amendments thereto.

(c) A live plant dealer shall not be required to obtain a license if such live plant dealer does not import or export plants into or from the state and the annual gross receipts of such live plant dealer's business is less than $10,000.

(d)  Such live plant dealer's license shall expire on January 31, following date of issue.

(e) A live plant dealer may only engage in the live plant business with live plants which are:

(1) In compliance with all quarantines and regulated nonquarantine pest freedom standards established by the secretary; or

(2)  accompanied by a valid certificate of inspection of a federal inspector or inspector of another state stating that such live plants comply with all applicable quarantines and regulated nonquarantine pest freedom standards.

History: L. 1965, ch. 6, § 9; L. 1972, ch. 6, § 2; L. 1982, ch. 4, § 6; L. 2002, ch. 91, § 8; L. 2011, ch. 72, § 6; July 1.



2-2122 Revocation of live plant dealer license; notice and opportunity for hearing.

2-2122. Revocation of live plant dealer license; notice and opportunity for hearing. The secretary, after providing notice and opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act, may deny any application or revoke, suspend, modify or refuse to renew any license, permit or certificate issued pursuant to this act if such applicant or holder of such license, permit or certificate has:

(a) Failed to comply with any provision or requirement of this act or any rule or regulation adopted hereunder;

(b) failed to comply with any laws, rules or regulations of any other state, or the United States, related to the licensing of live plant dealers, plant pests, plants, plant products or commodity certification; or

(c) had any license, certificate or permit issued by any other state, or the United States, related to the licensing of live plant dealers, plant pests, plants or plant products revoked, suspended or modified.

History: L. 1965, ch. 6, § 11; L. 1988, ch. 356, § 30; L. 2002, ch. 91, § 9; L. 2010, ch. 60, § 2; L. 2011, ch. 72, § 7; July 1.



2-2123 Unlawful to ship live plants or other articles not in compliance with act; tags or labels; electronic or mail order sales.

2-2123. Unlawful to ship live plants or other articles not in compliance with act; tags or labels; electronic or mail order sales. (a) Any live plants sold, delivered, transported or shipped into or within this state by a live plant dealer shall be accompanied by a tag, label, itemized bill of lading, receipt or other document on which shall appear the name and address of the consigner or shipper, a description of the contents and the place of origin.

(b) All live plants and regulated articles shipped or moved into this state shall be accompanied by valid documentation issued by the proper official of the state, territory, district or country from which it was shipped or moved, showing that such live plants or regulated articles are in compliance with quarantines and regulated pest freedom standards as established by the secretary.

(c) Live plants brought into the state under a document, as required by this section, may be sold and moved under a valid Kansas live plant dealer license, and this shall not preclude inspection by the secretary at any time within the state.

(d) Electronic or mail order sales of live plants are subject to the provisions of this act.

History: L. 1965, ch. 6, § 12; L. 2002, ch. 91, § 10; L. 2011, ch. 72, § 8; July 1.



2-2124 Violations; temporary restraining orders.

2-2124. Violations; temporary restraining orders. (a) It shall be a violation of this act for any person to:

(1) Sell, barter, offer for sale, or move, transport, deliver, ship or offer for shipment into or within this state any plant pests in any living stage without first obtaining approval for such shipment from the secretary;

(2) hinder or prevent the secretary from carrying out duties under this act;

(3) fail to carry out the treatment or destruction of any plant pest or regulated article in accordance with official notification from the secretary;

(4) sell, transport, deliver, distribute, offer or expose for sale live plants which are not in compliance with the provisions of this act;

(5) engage in business as a live plant dealer and use an invalid, suspended or revoked certificate of inspection, permit or live plant dealer license;

(6) fail to comply with any of the provisions of this act, or the rules and regulations adopted hereunder; and

(7) knowingly move any regulated article into or within this state from a quarantined area when such article has not been treated or handled as provided by the requirements of said quarantine at the point of origin of such article.

(b) Each day a violation of this act occurs or continues shall constitute a separate violation.

(c) The district court shall have jurisdiction over violations of this act or rules and regulations adopted hereunder. Such court may issue temporary restraining orders without first requiring proof that an adequate remedy at law does not exist. Any such orders shall be issued without bond. Such orders may be issued prior to the initiation of any criminal, administrative or civil penalty proceedings.

History: L. 1965, ch. 6, § 13; L. 1976, ch. 8, § 3; L. 2002, ch. 91, § 11; L. 2011, ch. 72, § 9; July 1.



2-2125 Penalties for violations.

2-2125. Penalties for violations. (a) Any person violating any of the provisions of this act shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than $25 nor more than $500.

(b) The secretary, after providing notice and opportunity for a hearing, in accordance with the Kansas administrative procedure act, may assess a civil penalty against any person who violates or fails to comply with the requirements of this act, or any rules or regulations adopted hereunder, of not less than $100 nor more $2,000 per violation. A separate civil penalty may be assessed for each separate violation. Such civil penalty may be assessed in addition to any other penalty provided by law.

History: L. 1965, ch. 6, § 14; L. 2002, ch. 91, § 12; L. 2011, ch. 72, § 10; July 1.



2-2126 Rules and regulations.

2-2126. Rules and regulations. The secretary shall adopt, amend and repeal such rules and regulations as, in the discretion of the secretary, are necessary for the administration and enforcement of the provisions of this act.

History: L. 1965, ch. 6, § 15; L. 2001, ch. 175, § 2; L. 2002, ch. 91, § 13; L. 2011, ch. 72, § 11; July 1.



2-2127 Invalidity of part.

2-2127. Invalidity of part. If any clause, sentence, paragraph, section, or part of this act shall for any reason be declared unconstitutional by any court of competent jurisdiction it shall not affect the validity or constitutionality of any remaining sentence, clause, paragraph, section or part of this act.

History: L. 1965, ch. 6, § 16; June 30.



2-2128 Disposition of moneys received; plant protection fee fund.

2-2128. Disposition of moneys received; plant protection fee fund. (a) The secretary shall remit all moneys received by or for the secretary under article 21 of chapter 2 of Kansas Statutes Annotated, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the plant protection fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary.

(b) The entomology fee fund is hereby redesignated the plant protection fee fund.

History: L. 1965, ch. 6, § 17; L. 1973, ch. 2, § 2; L. 2001, ch. 5, § 14; L. 2002, ch. 91, § 14; L. 2011, ch. 72, § 12; July 1.



2-2129 Plant pest emergency response fund.

2-2129. Plant pest emergency response fund. (a) There is hereby created a plant pest emergency response fund in the state treasury. Such fund shall be funded by a fee assessed in addition to the fees assessed a live plant dealer under article 21 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto. The additional fee shall be fixed by rules and regulations adopted by the secretary of agriculture, except that such additional fee shall not exceed $5 annually on each live plant dealer license. The secretary is authorized and empowered to collect the fees provided in this section.

(b) The secretary is authorized and empowered to make expenditures from the plant pest emergency response fund and that in the discretion of the secretary mitigate pests that have been identified by the secretary as high risk pests having the potential to damage agriculture, horticulture or the environment. Such expenditures may include the costs of enforcement to protect against high risk pests identified by the secretary. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary.

(c) The plant pest emergency response fund shall be a fund separate and distinct from the plant protection fee fund referred to in K.S.A. 2-2128, and amendments thereto.

(d) The provisions of this section shall be part of and supplemental to this act.

History: L. 2001, ch. 175, § 1; L. 2002, ch. 91, § 15; L. 2011, ch. 72, § 13; July 1.



2-2135 Pest control compact; enactment.

2-2135. Pest control compact; enactment. The pest control compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

PEST CONTROL COMPACT

Article I. Findings

The party states find that:

(a) In the absence of the higher degree of cooperation among them possible under this compact, the annual loss of approximately 137 billion dollars from the depredations of pests is virtually certain to continue, if not to increase.

(b) Because of the varying climatic, geographic and economic factors, each state may be affected differently by particular species of pests; but all states share the inability to protect themselves fully against those pests which present serious dangers to them.

(c) The migratory character of pest infestations makes it necessary for states both adjacent to and distant from one another, to complement each other's activities when faced with conditions of infestation and reinfestation.

(d) While every state is seriously affected by a substantial number of pests, and every state is susceptible to infestation by many species of pests not now causing damage to its crop and plant life and products, the fact that relatively few species of pests present equal danger to or are of interest to all states makes the establishment and operation of an insurance fund, from which individual states may obtain financial support for pest control programs of benefit to them in other states and to which they may contribute in accordance with their relative interest, the most equitable means of financing cooperative pest eradication and control programs.

Article II. Definitions

As used in this compact, unless the context clearly requires a different construction:

(a) "State" means a state, territory, or possession of the United States, the District of Columbia and the Commonwealth of Puerto Rico.

(b) "Requesting state" means a state which invokes the procedures of the compact to secure the undertaking or intensification of measures to control or eradicate one or more pests within one or more other states.

(c) "Responding state" means a state requested to undertake or intensify the measures referred to in subdivision (b) of this article.

(d) "Pest" means any invertebrate animal, pathogen, parasitic plant or similar or allied organism which can cause disease or damage in any crops, trees, shrubs, grasses or other plants of substantial value.

(e) "Insurance fund" means the pest control insurance fund established pursuant to this compact.

(f) "Governing board" means the administrators of this compact representing all of the party states when such administrators are acting as a body in pursuance of authority vested in them by this compact.

(g) "Executive committee" means the committee established pursuant to Article V(e), of this compact.

Article III. The Insurance Fund

There is hereby established the pest control insurance fund for the purpose of financing other than normal pest control operations which states may be called upon to engage in pursuant to this compact. The insurance fund shall contain moneys appropriated to it by the party states and any donations and grants accepted by it. All appropriations, except as conditioned by the rights and obligations of party states expressly set forth in this compact, shall be unconditional and may not be restricted by the appropriating state to use in the control of any specified pest or pests. Donations and grants may be conditional or unconditional, provided that the insurance fund shall not accept any donation or grant whose terms are inconsistent with any provision of this compact.

Article IV. The Insurance Fund, Internal Operations and Management

(a) The insurance fund shall be administered by a governing board and executive committee as hereinafter provided. The actions of the governing board and the executive committee pursuant to this compact shall be deemed the actions of the insurance fund.

(b) The members of the governing board shall be entitled to one vote on such board. No action of the governing board shall be binding unless taken at a meeting at which a majority of the total number of votes on the governing board is cast in favor thereof. Action of the governing board shall be only at a meeting at which a majority of the members are present.

(c) The insurance fund shall have a seal which may be employed as an official symbol and which may be affixed to documents and otherwise used as the governing board may provide.

(d) The governing board shall elect annually, from among its members, a chairman, a vice chairman, a secretary and a treasurer. The chairman may not succeed himself. The governing board may appoint an executive director and fix his duties and his compensation, if any. Such executive director shall serve at the pleasure of the governing board. The governing board shall make provision for the bonding of such of the officers and employees of the insurance fund as may be appropriate.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director, or if there be no executive director, the chairman, in accordance with such procedures as the bylaws may provide, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the insurance fund and shall fix the duties and compensation of such personnel. The governing board in its bylaws shall provide for the personnel policies and programs of the insurance fund.

(f) The insurance fund may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation.

(g) The insurance fund may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, or corporation, and may receive, utilize and dispose of the same. Any donation, gift or grant accepted by the governing board pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this Article shall be reported in the annual report of the insurance fund. Such report shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender.

(h) The governing board shall adopt bylaws for the conduct of the business of the insurance fund and shall have the power to amend and rescind these bylaws. The insurance fund shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

(i) The insurance fund annually shall make to the governor and legislature of each party state a report covering its activities for the preceding year. The insurance fund may make such additional reports as it may deem desirable.

(j) In addition to the powers and duties specifically authorized and imposed, the insurance fund may do such other things as are necessary and incidental to the conduct of its affairs pursuant to this compact.

Article V. Compact and Insurance Fund Administration

(a) In each party state there shall be a compact administrator, who shall be selected and serve in such manner as the laws of his state may provide, and who shall:

(1) Assist in the coordination of activities pursuant to the compact in his state; and

(2) represent his state on the governing board of the insurance fund.

(b) If the laws of the United States specifically so provide, or if administrative provision is made therefore within the federal government, the United States may be represented on the governing board of the insurance fund by not to exceed three representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, but no such representative shall have a vote on the governing board or the executive committee thereof.

(c) The governing board shall meet at least once each year for the purpose of determining policies and procedures in the administration of the insurance fund and, consistent with the provisions of the compact, supervising and giving direction to the expenditure of moneys from the insurance fund. Additional meetings of the governing board shall be held on call of the chairman, the executive committee or a majority of the membership of the governing board.

(d) At such times as it may be meeting, the governing board shall pass upon applications for assistance from the insurance fund and authorize disbursements therefrom. When the governing board is not in session, the executive committee thereof shall act as agent of the governing board, with full authority to act for it in passing upon such applications.

(e) The executive committee shall be composed of the chairman of the governing board and four additional members of the governing board chosen by it so that there shall be one member representing each of four geographic groupings of party states. The governing board shall make such geographic groupings. If there is representation of the United States on the governing board, one such representative may meet with the executive committee. The chairman of the governing board shall be chairman of the executive committee. No action of the executive committee shall be binding unless taken at a meeting at which at least four members of such committee are present and vote in favor thereof. Necessary expenses of each of the five members of the executive committee incurred in attending meetings of such committee, when not held at the same time and place as a meeting of the governing board, shall be charges against the insurance fund.

Article VI. Assistance and Reimbursement

(a) Each party state pledges to each other party state that it will employ its best efforts to eradicate, or control within the strictest practicable limits, any and all pests. It is recognized that performance of this responsibility involves:

(1) The maintenance of pest control and eradication activities of interstate significance by a party state at a level that would be reasonable for its own protection in the absence of this compact.

(2) The meeting of emergency outbreaks or infestations of interstate significance to no less an extent than would have been done in the absence of this compact.

(b) Whenever a party state is threatened by a pest not present within its borders but present within another party state, or whenever a party state is undertaking or engaged in activities for the control or eradication of a pest or pests, and finds that such activities are or would be impracticable or substantially more difficult of success by reason of failure of another party state to cope with infestation or threatened infestation, that state may request the governing board to authorize expenditures from the insurance fund for eradication or control measures to be taken by one or more of such other party states at a level sufficient to prevent, or to reduce to the greatest practicable extent, infestation or reinfestation of the requesting state. Upon such authorization the responding state or states shall take or increase such eradication or control measures as may be warranted. A responding state shall use moneys available from the insurance fund expeditiously and efficiently to assist in affording the protection requested.

(c) In order to apply for expenditures from the insurance fund, a requesting state shall submit the following in writing:

(1) A detailed statement of the circumstances which occasion the request for the invoking of the compact.

(2) Evidence that the pest on account of whose eradication or control assistance is requested constitutes a danger to an agricultural or forest crop, product, tree, shrub, grass or other plant having a substantial value to the requesting state.

(3) A statement of the extent of the present and projected program of the requesting state and its subdivisions, including full information as to the legal authority for the conduct of such program or programs and the expenditures being made or budgeted therefore, in connection with the eradication, control or prevention of introduction of the pest concerned.

(4) Proof that the expenditures being made or budgeted as detailed in item 3 do not constitute a reduction of the effort for the control or eradication of the pest concerned or, if there is a reduction, the reasons why the level of program detailed in item 3 constitutes a normal level of pest control activity.

(5) A declaration as to whether, to the best of its knowledge and belief, the conditions which in its view occasion the invoking of the compact in the particular instance can be abated by a program undertaken with the aid of moneys from the insurance fund in one year or less or whether the request is for an installment in a program which is likely to continue for a longer period of time.

(6) Such other information as the governing board may require consistent with the provisions of this compact.

(d) The governing board or executive committee shall give due notice of any meeting at which an application for assistance from the insurance fund is to be considered. Such notice shall be given to the compact administrator of each party state and to such other officers and agencies as may be designated by the laws of the party states. The requesting state and any other party state shall be entitled to be represented and present evidence and argument at such meeting.

(e) Upon the submission as required by paragraph (c) of this Article and such other information as it may have or acquire, and upon determining that an expenditure of funds is within the purposes of this compact and justified thereby, the governing board or executive committee shall authorize support of the program. The governing board or executive committee may meet at any time or place for the purpose of receiving and considering an application. Any and all determinations of the governing board or executive committee, with respect to an application, together with the reasons therefore shall be recorded and subscribed in such manner as to show and preserve the votes of the individual members thereof.

(f) A requesting state which is dissatisfied with a determination of the executive committee shall upon notice in writing given within twenty days of the determination with which it is dissatisfied, be entitled to receive a review thereof at the next meeting of the governing board. Determinations of the executive committee shall be reviewable only by the governing board at one of its regular meetings, or at a special meeting held in such manner as the governing board may authorize.

(g) Responding states required to undertake or increase measures pursuant to this compact may receive moneys from the insurance fund, either at the time or times when such state incurs expenditures on account of such measures, or as reimbursement for expenses incurred and chargeable to the insurance fund. The governing board shall adopt and, from time to time, may amend or revise procedures for submission of claims upon it and for payment thereof.

(h) Before authorizing the expenditure of moneys from the insurance fund pursuant to an application of a requesting state, the insurance fund shall ascertain the extent and nature of any timely assistance or participation which may be available from the federal government and shall request the appropriate agency or agencies of the federal government for such assistance and participation.

(i) The insurance fund may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the insurance fund, cooperating federal agencies, states and any other entities concerned.

Article VII. Advisory and Technical Committees

The governing board may establish advisory and technical committees composed of state, local, and federal officials and private persons to advise it with respect to any one or more of its functions. Any such advisory or technical committee, or any member or members thereof may meet with and participate in its deliberations upon request of the governing board or executive committee. An advisory or technical committee may furnish information and recommendations with respect to any application for assistance from the insurance fund being considered by such board or committee and the board or committee may receive and consider the same: Provided, That any participant in a meeting of the governing board or executive committee held pursuant to Article VI(d) of the compact shall be entitled to know the substance of any such information and recommendations, at the time of the meeting if made prior thereto or as a part thereof or, if made thereafter, no later than the time at which the governing board or executive committee makes its disposition of the application.

Article VIII. Relations with Nonparty Jurisdictions

(a) A party state may make application for assistance from the insurance fund in respect of a pest in a nonparty state. Such application shall be considered and disposed of by the governing board or executive committee in the same manner as an application with respect to a pest within a party state, except as provided in this Article.

(b) At or in connection with any meeting of the governing board or executive committee held pursuant to Article VI(d) of this compact a nonparty state shall be entitled to appear, participate and receive information only to such extent as the governing board or executive committee may provide. A nonparty state shall not be entitled to review of any determination made by the executive committee.

(c) The governing board or executive committee shall authorize expenditures from the insurance fund to be made in a nonparty state only after determining that the conditions in such state and the value of such expenditures to the party states as a whole justify them. The governing board or executive committee may set any conditions which it deems appropriate with respect to the expenditure of moneys from the insurance fund in a nonparty state and may enter into such agreement or agreements with nonparty states and other jurisdictions or entities as it may deem necessary or appropriate to protect the interests of the insurance fund with respect to expenditures and activities outside of party states.

Article IX. Finance

(a) The insurance fund shall submit to the executive head or designated officer or officers of each party state a budget for the insurance fund for such period as may be required by the laws of that party state for presentation to the legislature thereof.

(b) Each of the budgets shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The requests for appropriations shall be apportioned among the party states as follows: one-tenth of the total budget in equal shares and the remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products, produced in each party state. In determining the value of such crops and products the insurance fund may employ such source or sources of information as in its judgment present the most equitable and accurate comparisons among the party states. Each of the budgets and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of products.

(c) The financial assets of the insurance fund shall be maintained in two accounts to be designated respectively as the "operating account" and the "claims account". The operating account shall consist only of those assets necessary for the administration of the insurance fund during the next ensuing two-year period. The claims account shall contain all moneys not included in the operating account and shall not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the insurance fund for a period of three years. At any time when the claims account has reached its maximum limit or would reach its maximum limit by the addition of moneys requested for appropriation by the party states, the governing board shall reduce its budget requests on a pro rata basis in such manner as to keep the claims account within such maximum limit. Any moneys in the claims account by virtue of conditional donations, grants or gifts shall be included in calculations made pursuant to this paragraph only to the extent that such moneys are available to meet demands arising out of claims.

(d) The insurance fund shall not pledge the credit of any party state. The insurance fund may meet any of its obligations in whole or in part with moneys available to it under Article IV(g) of this compact, provided that the governing board takes specific action setting aside such moneys prior to incurring any obligation to be met in whole or in part in such manner. Except where the insurance fund makes use of moneys available to it under Article IV(g) hereof, the insurance fund shall not incur any obligation prior to the allotment of moneys by the party states adequate to meet the same.

(e) The insurance fund shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the insurance fund shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the insurance fund shall be audited yearly by a certified or licensed public accountant and report of the audit shall be included in and become part of the annual report of the insurance fund.

(f) The accounts of the insurance fund shall be open at any reasonable time for inspection by duly authorized officers of the party states and by any persons authorized by the insurance fund.

Article X. Entry Into Force and Withdrawal

(a) This compact shall enter into force when enacted into law by any five or more states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until two years after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article XI. Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

History: L. 2005, ch. 8, § 1; July 1.



2-2136 Same; state agency cooperation with insurance fund.

2-2136. Same; state agency cooperation with insurance fund. Consistent with law and within available appropriations, the departments, agencies, and officers of this state may cooperate with the insurance fund established by the pest control compact.

History: L. 2005, ch. 8, § 2; July 1.



2-2137 Same; bylaws filed with secretary of agriculture.

2-2137. Same; bylaws filed with secretary of agriculture. Pursuant to Article IV(h) of the compact, copies of bylaws and amendments thereto must be filed with the secretary of agriculture.

History: L. 2005, ch. 8, § 3; July 1.



2-2138 Same; compact administrator, duties.

2-2138. Same; compact administrator, duties. The compact administrator for this state shall be the secretary of agriculture or the secretary's designee. The duties of the compact administrator shall be deemed a regular part of the duties of this office.

History: L. 2005, ch. 8, § 4; July 1.



2-2139 Same; application for assistance from insurance fund.

2-2139. Same; application for assistance from insurance fund. Within the meaning of Article VI(b) or VIII(a), a request or application for assistance from the insurance fund may be made by the secretary of agriculture whenever in their judgment the conditions qualifying this state for such assistance exist and it would be in the best interest of this state to make such request.

History: L. 2005, ch. 8, § 5; July 1.



2-2140 Same; credit of payments received by state.

2-2140. Same; credit of payments received by state. The department, agency or officer expending or becoming liable for an expenditure on account of a control or an eradication program undertaken or intensified pursuant to the compact shall have credited to an operating fund in the state treasury the amount or amounts of any payments made to this state to defray the cost of such program, or any part thereof, or as reimbursement thereof.

History: L. 2005, ch. 8, § 6; July 1.



2-2141 Same; executive head.

2-2141. Same; executive head. As used in the compact, with reference to this state, the term "executive head" shall mean the governor.

History: L. 2005, ch. 8, § 7; July 1.






Article 22 AGRICULTURAL CHEMICALS

2-2201 Title.

2-2201. Title. This act may be cited as the "agricultural chemical act of 1947."

History: L. 1947, ch. 10, § 1; June 30.



2-2202 Definitions.

2-2202. Definitions. For the purpose of this act: (a) The terms "agricultural chemical" and "pesticide" shall be construed as synonymous terms, shall apply to substances used for both agricultural and non-agricultural uses and shall mean and include any substance or mixture of substances labeled, designed or intended for use in preventing, destroying, repelling, or mitigating any insects, rodents, predatory animals, fungi, weeds, nematodes and other forms of plant or animal life or viruses, which the secretary shall declare to be a pest, and any substance labeled, designed or intended for use as a defoliant, and any substance or mixture of substances, labeled, designed or intended for use as a plant regulator, or desiccant. Viruses on or in living man or other animals are specifically excepted and excluded from this definition. Drugs recognized by the United States pharmacopoeia or the national formulary, the label of which bears the descriptive abbreviations for these compendia, U.S.P. or N.F. as the case may be, are specifically excepted and excluded from this definition.

(b) The term "insecticide" means and includes any substance or mixture of substances, labeled, designed or intended for use in preventing, destroying, repelling, or mitigating any insects which may be present in any environment whatsoever.

(c) The term "fungicide" means and includes any substance or mixture of substances, labeled, designed, or intended for use in preventing, destroying, repelling, or mitigating any fungi.

(d) The term "rodenticide" means and includes any substance or mixture of substances, labeled, designed, or intended for use in preventing, destroying, repelling, or mitigating rodents or any other vertebrate animals which the secretary shall declare to be a pest.

(e) The term "herbicide" means and includes any substance or mixture of substances, labeled, designed, or intended for use in preventing, destroying, repelling or mitigating any weed.

(f) The term "nematocide" means any substance or mixture of substances, labeled, designed, or intended for use in preventing, destroying, repelling, or mitigating any nematodes.

(g) The term "defoliant" means and includes any substance or mixture of substances, labeled, designed, or intended for use for defoliating plants, preparatory to harvest for purpose of obtaining early or controlled maturity.

(h) The term "plant regulator" means any substance or mixture of substances, labeled, designed, or intended through physiological action, for accelerating or retarding the rate of growth or rate of maturation, or for otherwise altering the behavior of ornamental or crop plants or the produce thereof, but shall not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, and soil amendments.

(i) The term "desiccant" means any substance or mixture of substances labeled, designed, or intended for artificially accelerating the drying of plant tissues.

(j) The term "insect" means a small invertebrate animal generally having the body more or less obviously segmented, for the most part belonging to the class insecta, comprising six-legged, usually winged forms, as for example, beetles, bugs, bees, flies, and to other allied classes of arthropods whose members are wingless and usually have more than six legs, as for example, spiders, mites, ticks, centipedes, and wood lice.

(k) The term "fungi" means and includes any nonchlorophyll-bearing thallophytes (any nonchlorophyll-bearing plants of a lower order than mosses and liverworts) and includes rusts, smuts, mildews, molds, yeasts, and bacteria, except those on or in living man or other animals.

(l) The term "weed" means and includes any plant which grows where not wanted.

(m) The term "nematode" means invertebrate animals of the phylum nemathelminthes and class Nemotoda, that is, unsegmented round worms with elongated, fusiform, or saclike bodies covered with cuticle, and inhabiting soil, water, plants or plant parts; may also be called nemas or eelworms.

(n) The term "fumigant" means any substance or mixture of substances which emits or liberates a gas or gases, which are used in controlling, destroying, or mitigating insects or rodents and which are usually dangerous to man and other animals.

(o) The term "ingredient statement" means a statement of the name and percentage of each active ingredient, together with the total percentage of the inert ingredients, in the agricultural chemical. If the agricultural chemical contains arsenic in any form, the statement shall include the percentages of total and water soluble arsenic, each calculated as elemental arsenic. If the agricultural chemical is not highly toxic to man, and if the agricultural chemical does not contain arsenic in any form, and if the agricultural chemical is not a fumigant, and if a statement of the total percentage of each active ingredient is filed with the secretary, then the term "ingredient statement" shall be construed to mean a statement of the name of each active ingredient listed in the order of greatest percentage of each present in the product, together with the name and total percentage of the inert ingredients, if any there be in the agricultural chemical.

(p) The term "active ingredient" means (1) in the case of any agricultural chemical other than a plant regulator, defoliant, or desiccant, an ingredient which will prevent, destroy, repel, or mitigate insects, nematodes, fungi, rodents, weeds or other pests;

(2) in the case of a plant regulator an ingredient which, through physiological action, will accelerate or retard the rate of growth or rate of maturation or otherwise alter the behavior of ornamental or crop plants or the produce thereof;

(3) in the case of a defoliant, an ingredient which will cause the leaves or foliage to drop from a plant;

(4) in the case of a desiccant, an ingredient which will artificially accelerate the drying of plant tissue.

(q) The term "inert ingredient" means an ingredient which is not an active ingredient.

(r) The term "antidote" means the most practical immediate treatment in case of poisoning and includes first aid treatment.

(s) The term "person" means any individual, partnership, association, corporation, or organized group of persons whether incorporated or not.

(t) The term "secretary" means the secretary of agriculture.

(u) The term "registrant" means the person registering any agricultural chemical pursuant to the provisions of this act.

(v) The term "label" means the written, printed, or graphic matter on, or attached to, the agricultural chemical or the immediate container thereof, and the outside container or wrapper of the retail package, if any there be.

(w) The term "labeling" means all labels and other written, printed or graphic matter:

(1) Upon the agricultural chemical or any of its containers or wrappers;

(2) accompanying the agricultural chemical at any time;

(3) to which reference is made on the label or in literature accompanying the agricultural chemical, except when accurate, nonmisleading reference is made to current official publications of the United States departments of agriculture, interior, health and human services, environmental protection agency and state and federal experimental stations and extension services.

(x) The term "adulterated" shall apply to any agricultural chemical:

(1) The strength or purity of which falls below the professed standard or quality as expressed on labeling or under which it is sold;

(2) if any substance has been substituted wholly or in part for the article;

(3) if any valuable constituent of the article has been wholly or in part abstracted.

(y) The term "misbranded" shall apply:

(1) To any agricultural chemical if its labeling bears any statement, design, or graphic representation relative thereto, or to its ingredients, which is false or misleading in any particular;

(2) to any agricultural chemical:

(a) Which is an imitation of or is offered for sale under the name of another agricultural chemical;

(b) the labeling of which bears any reference to registration under this act;

(c) the labeling accompanying which does not contain instructions for use which are necessary for effective results; and which, if complied with, are adequate for the protection of the public and the environment;

(d) if the label of which does not contain a warning or caution statement which, if complied with, is adequate to prevent injury to living man and other vertebrate animals or does not bear a hazard or cautionary statement sufficient to prevent harm to the environment, especially the waters of the state;

(e) the label of which does not bear an ingredient statement on the immediate container;

(f) the label of which does not bear an ingredient statement on the outside container or wrapper, if there be one, through which the ingredient statement on the immediate container cannot be clearly read;

(g) upon which there appears any word, statement, or other information required by or under the authority of this act to appear on the labeling, which is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or graphic matter in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use; and

(h) the label of which does not bear an EPA registration number, unless exempted from the requirement under the provisions of FIFRA.

(3) To any insecticide, fungicide, nematocide, or herbicide which when used as directed, or when used in accordance with commonly recognized practices:

(a) Shall be injurious to living man or other vertebrate animals, to which it is applied, or to the person applying such agricultural chemical;

(b) shall be injurious to the environment or to vegetation, other than weeds, to which it is applied, or to the person applying such agricultural chemical. Physical or physiological effects on plants or parts thereof shall not be deemed to be injury, when this is the purpose for which the plant regulator, defoliant, or desiccant was applied, in accordance with the label claims and recommendations.

(z) The term "emergency exemption" shall mean an authorization to use a pesticide product, under emergency conditions, in a manner other than as stated on the product label as registered under section 3 of FIFRA which must be obtained by the secretary.

(aa) The term "restricted use" shall mean and include any pesticide, the use of which is either registered as restricted-use by the secretary or labeled as restricted-use by a federal agency responsible for making the classification or designation.

(bb) The term "special local need registration" shall mean a registration under section 24 of FIFRA authorized by the administrator of the EPA when certain conditions are met that indicate that there is a specific and special need within the state.

(cc) The term "suspended pesticide" shall mean any product whose registration is suspended under the provisions of this act or of FIFRA which would immediately stop the distribution or use, or both, of the product.

(dd) The term "distribute" shall mean to sell, offer for sale, hold for sale, hold for shipment, ship, deliver for shipment or release for shipment. The term does not include the holding or application of pesticides or the dilution of pesticide products by commercial pesticide applicators for the control of pests without delivering any unapplied pesticide to any customer of such applicators.

(ee) "EPA" shall mean the United States environmental protection agency.

(ff) "FIFRA" shall mean the federal insecticide, fungicide and rodenticide act (7 U.S.C. § 136 et seq. (1996)) and regulations adopted pursuant thereto.

History: L. 1947, ch. 10, § 2; L. 1963, ch. 9, § 1; L. 2004, ch. 101, § 42; L. 2009, ch. 128, § 2; July 1.



2-2203 Prohibited acts.

2-2203. Prohibited acts. (a) It shall be unlawful for any person to distribute, sell, or offer for sale within this state or deliver for transportation or transport in intrastate commerce or between points within this state through any point outside this state any of the following: (1) Any agricultural chemical which has not been registered pursuant to the provisions of K.S.A. 2-2204, and amendments thereto; (2) any agricultural chemical, if any of the claims made for it, or if any of the directions for its use, differ in substance from the representations made in connection with its registration; (3) any agricultural chemical if the composition thereof differs from its composition as represented in connection with its registration, unless within the discretion of the secretary, or an authorized representative of the secretary, a change in the labeling or formula of an agricultural chemical within a registration period, has been authorized, without requiring a reregistration of the product. (4) Any agricultural chemical, unless it is in the registrant's or the manufacturer's unbroken immediate container, and there is affixed to such container, and to the outside container or wrapper of the retail package, if there be one through which the required information on the immediate container cannot be clearly read, a label bearing the following: (a) The name and address of the manufacturer, registrant, or person for whom manufactured; (b) the name, brand, or trademark of said article and (c) the minimum net weight or measure of the contents except that herbicides shall be labeled to state the net weight of contents. (5) Any agricultural chemical which contains any substance or substances in quantities highly toxic to man, determined as provided in K.S.A. 2-2205, and amendments thereto, unless the label shall bear, in addition to any other matter required by this act: (a) The skull and crossbones; (b) the word "poison" prominently, in red, on a background of distinctly contrasting color; and (c) a statement of an antidote for the pesticide. (6) Any agricultural chemical which is adulterated or misbranded.

(b) It shall be unlawful: (1) For any person to detach, alter, deface, or destroy, in whole or in part, any label or labeling provided for in this act, or by regulations promulgated hereunder, or to add any substance to, or take any substance from, an agricultural chemical in any manner which may defeat the purposes of this act. (2) For any person to use for his or her own advantage or to reveal, other than to the secretary or an authorized representative of the secretary, or proper officials or employees of the state or to the courts of this state in response to a subpoena, or to physicians, or in emergencies to pharmacists and other qualified persons, for use in the preparation of antidotes, any information relative to formulas of products acquired by authority of K.S.A. 2-2204, and amendments thereto.

History: L. 1947, ch. 10, § 3; L. 2009, ch. 128, § 3; July 1.



2-2204 Registration; renewal; chemicals subject to federal registration may be exempted; fees and charges; reduction; cancellation of registration upon notice.

2-2204. Registration; renewal; chemicals subject to federal registration may be exempted; fees and charges; reduction; cancellation of registration upon notice. (a) Every agricultural chemical which is distributed, sold or offered for sale within this state or delivered for transportation or transported in intrastate commerce or between points within this state through any point outside this state shall be registered by the secretary. The secretary shall have the authority to classify or designate as restricted-use any pesticide registered for sale, use or distribution in the state of Kansas, according to rules and regulations promulgated by the secretary. The secretary may adopt rules and regulations to allow products to be registered for a period not to exceed three years. All registration of products shall expire on December 31 of the year the registration is set to expire, unless such registration shall be renewed, in which event expiration date shall be extended for each year of renewal registration, or until otherwise terminated. Products which have the same formula, and are manufactured by the same person, the labeling of which contains the same claims, and the labels of which bear a designation identifying the product as the same agricultural chemical may be registered as a single product and additional names and labels shall be added by supplement statements during the current period of registration. Within the discretion of the secretary, or an authorized representative of the secretary, a change in the labeling or formulas of an agricultural chemical may be made within the current period of registration without requiring a reregistration of the product. Any agricultural chemical imported into this state which is subject to the provisions of any federal act providing for the registration and which has been duly registered under the provisions of such federal act, in the discretion of the secretary, may be exempted from registration under this act when such agricultural chemical is sold or distributed in the unbroken immediate container in which such agricultural chemical was originally shipped.

(b) The registrant shall file with the secretary, a statement including: (1) The name and address of the registrant and the name and address of the person whose name will appear on the label if other than the registrant; (2) the name of the agricultural chemical; (3) a complete copy of the labeling accompanying the agricultural chemical and a statement of all claims made and to be made for it and a statement of directions for use; and (4) if requested by the secretary, or an authorized representative of the secretary, a full description of the tests made and the results thereof upon which the claims are based.

(c) The secretary may require the registrant to submit a copy of the product label registered by the EPA under the provisions of FIFRA.

(d) Any time the registrant modifies the label, the modified label shall be submitted to the secretary for review and approval prior to implementing the new label in Kansas.

(e) On the date of registration, the registrant shall pay a fee fixed by rules and regulations adopted by the secretary of agriculture. Such fee shall equal an amount per registered agricultural chemical, not to exceed $150 per year. Such fee shall be deposited in the state treasury and credited as follows: (1) An amount equal to $100 for each year of registration shall be credited to the state water plan fund created by K.S.A. 82a-951, and amendments thereto; and (2) the remainder shall be credited to the agricultural chemical fee fund to be used for carrying out the provisions of this act. The annual fee for each agricultural chemical registered which is in effect on the day preceding the effective date of this act shall continue in effect until the secretary of agriculture adopts rules and regulations fixing a different fee therefor under this subsection. The secretary of agriculture is hereby authorized and empowered, whenever it determines that the fee imposed by this subsection and paid into the state treasury as provided by law is yielding more revenue than is required for the purposes to which such fee is devoted by law, to reduce the fee imposed by this subsection for such period as the secretary shall deem justified by adopting rules and regulations under this subsection but not for less than one year. In the event that the secretary, after reducing such fee, finds that sufficient revenues are not being produced by such reduced fee, the secretary is authorized and empowered by adopting rules and regulations under this subsection, to restore in full or in part such fee to an amount which, in the judgment of the secretary, will produce sufficient revenues for the purposes as provided in this section, but not exceeding the maximum amount of the fee imposed by this subsection.

(f) The secretary, or an authorized representative of the secretary, whenever it is deemed essential in the administration of this act, may require the submission of the complete formula or any other data in support of the registration for any pesticide. The complete formula and any other trade secrets submitted to support the registration application shall be considered as confidential. If it appears to the secretary, or an authorized representative of the secretary, that the composition of the product is such as to warrant the proposed claims for the product and if the product and its labeling and other material required to be submitted comply with the requirements of this act, the secretary shall register the product.

(g) If it does not appear to the secretary, or an authorized representative of the secretary, that the product is such as to warrant the proposed claims for it or if the product and its labeling and other material required to be submitted do not comply with the provisions of this act, the secretary shall notify the registrant of the manner in which the product, labeling, or other material required to be submitted fail to comply with the act and rules and regulations adopted pursuant thereto so as to afford the registrant an opportunity to make the necessary corrections. If, upon receipt of such notice, the registrant does not make the required changes within 30 days, the secretary may deny registration of the product. In addition, the secretary may deny registration of a product if the application for registration fails to comply with this act or any rule or regulation adopted pursuant thereto. If the secretary denies a registration, the registrant may request a hearing in accordance with the provisions of the Kansas administrative procedure act.

(h) Any pesticide registration canceled or suspended under the provisions of FIFRA shall be considered to be canceled or suspended under provisions of the agricultural chemical act of 1947, unless such cancellation is due to the nonpayment of registration fees required under FIFRA.

(i) If the secretary determines that a registered product fails to meet the claims made on its label, the secretary may suspend or revoke the product registration after a hearing in accordance with the provisions of the Kansas administrative procedure act. In addition, if the secretary determines that a registered product or its labeling fails to comply with this act, or a rule or regulation adopted pursuant to this act, the secretary may suspend or revoke the product registration after a hearing in accordance with the provisions of the Kansas administrative procedure act.

(j) In order to protect the public, the secretary, or a duly authorized representative of the secretary, on the secretary's own motion, may at any time, after written notice to the registrant, suspend or revoke the registration of an agricultural chemical. Any person so notified shall be given an opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act with regard to the secretary's contemplated action, before any registration is suspended or revoked.

(k) Notwithstanding any other provisions of this act, registration is not required in the case of an agricultural chemical shipped from one plant within this state to another plant within this state operated by the same person.

(l) Any information required to be filed pursuant to this section, may be filed electronically pursuant to rules and regulations promulgated by the secretary.

History: L. 1947, ch. 10, § 4; L. 1951, ch. 13, § 1; L. 1982, ch. 4, § 7; L. 1987, ch. 12, § 8; L. 1988, ch. 356, § 31; L. 1989, ch. 186, § 28; L. 2002, ch. 181, § 2; L. 2004, ch. 85, § 2; L. 2008, ch. 93, § 2; L. 2009, ch. 128, § 4; July 1.



2-2205 Determinations after hearings; rules and regulations; uniformity between states and federal government.

2-2205. Determinations after hearings; rules and regulations; uniformity between states and federal government. (a) The secretary is authorized, after opportunity for a hearing: (1) To declare as a pest any form of plant or animal life or virus which is injurious to plants, men, domestic animals, articles, or substances; (2) to determine whether agricultural chemicals are highly toxic to man; (3) to determine standards of coloring or discoloring for agricultural chemicals; and (4) to subject agricultural chemicals to the requirements of K.S.A. 2-2203(a)(6), and amendments thereto.

(b) The secretary is authorized, after due public hearing, to make appropriate rules and regulations for carrying out the provisions of this act, including rules and regulations providing for the collection and examination of samples of agricultural chemicals.

(c) In order to avoid confusion endangering the public health and safety resulting from diverse requirements, particularly as to the labeling and coloring of agricultural chemicals and to avoid increased costs to the people of this state due to the necessity of complying with such diverse requirements in the manufacture and sale of such products, it is desirable that there should be uniformity between the requirements of the several states and the federal government relating to such products. To this end the secretary is authorized, after due public hearing, to adopt regulations, applicable to and in conformity with the primary standards established by this act; or as have or may be prescribed by the EPA with respect to agricultural chemicals or pesticides.

History: L. 1947, ch. 10, § 5; L. 2009, ch. 128, § 5; July 1.



2-2206 Examinations; prosecutions; stop sale orders; judicial review; inspections.

2-2206. Examinations; prosecutions; stop sale orders; judicial review; inspections. (a) The examination of agricultural chemicals shall be made under the direction of the secretary, or an authorized representative of the secretary, for the purpose of determining whether they comply with the requirements of this act. If it appears from such examination that an agricultural chemical fails to comply with the provisions of this act and the secretary, or an authorized representative of the secretary, contemplates instituting criminal proceedings against any person, the secretary or the authorized representative of the secretary shall cause notice to be given to such person. Any person so notified shall be given an opportunity to present such person's views, either orally or in writing, with regard to such contemplated proceedings. If thereafter in the opinion of the secretary, or an authorized representative of the secretary, it appears that the provisions of the act have been violated by such person, then the secretary or an authorized representative of the secretary may refer the facts to the county attorney or district attorney for the county in which the violation occurred with a copy of the results of the analysis or the examination of such article. Nothing in this act shall be construed as requiring the secretary or the authorized representative of the secretary to report for prosecution or for the institution of libel proceedings any minor violations of the act whenever the secretary or the authorized representative of the secretary believes that the public interests will be best served by a suitable notice of warning in writing.

(b) It shall be the duty of each county attorney or district attorney to whom any such violation is reported to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay.

(c) The secretary, or an authorized representative of the secretary, is authorized to give notice of all judgments entered in actions instituted under the authority of this act by publication in such manner as the secretary may prescribe.

(d) The secretary or a duly authorized representative of the secretary, acting as the enforcing officer, may issue and enforce a written or printed stop sale, use or removal order to the owner or custodian of any quantity of an agricultural chemical which the secretary or duly authorized representative determines is adulterated or misbranded, is not registered as required under K.S.A. 2-2204, and amendments thereto, fails to bear on its label the required information, has an altered or defaced label or the pesticide product has pesticide or pesticide residue on the container or packaging. The stop sale, use or removal order shall prohibit further sale and movement of such agricultural chemical, except on approval of the enforcing officer, until the enforcing officer has evidence that the law and rules and regulations have been complied with and issues a release from the stop sale, use or removal order. Any stop sale, use or removal order issued pursuant to this subsection is subject to review in accordance with the Kansas judicial review act. The provisions of this subsection shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other provisions of the statutes contained in article 22 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

(e) The representative of the secretary may issue a stop sale, use or removal order for any pesticide product held for distribution to any pesticide dealer who has failed to register as a pesticide dealer under the requirements of K.S.A. 2-2469, and amendments thereto.

(f) During reasonable business hours, the secretary or secretary's representative shall have the authority to enter any locations where pesticides, pest control devices or pest control systems are being held for sale and distribution in order to conduct inspections, obtain samples and other evidence, obtain copies of records and otherwise document compliance with the provisions of this act.

History: L. 1947, ch. 10, § 6; L. 1985, ch. 9, § 3; L. 1986, ch. 318, § 13; L. 2009, ch. 128, § 6; L. 2010, ch. 17, § 10; July 1.



2-2207 Exemptions.

2-2207. Exemptions. (a) The secretary may issue a permit for an experimental use pesticide in lieu of registration, as prescribed by rules and regulations adopted by the secretary.

(b) The penalties provided for violations of subsection (a) of K.S.A. 2-2203, and amendments thereto, shall not apply to: (1) Any carrier while engaged in transporting an agricultural chemical within this state, if such carrier, upon request, permits the secretary or the secretary's designated representative or agent to copy all records showing the transactions in and movement of the products; (2) public officials of this state and the federal government engaged in the performance of their official duties; (3) the manufacturer or shipper of an agricultural chemical for experimental use only (A) by or under the supervision of any agency of this state or of the federal government authorized by law to conduct research in the field of agricultural chemicals, or (B) by others if the agricultural chemical is not sold and if the container thereof is plainly and conspicuously marked "for experimental use only not to be sold," together with the manufacturer's name and address. If a written permit has been obtained from the secretary, or an authorized representative of the secretary, an agricultural chemical may be sold for experiment purposes subject to such restrictions and conditions as may be set forth in the permit.

(c) No article shall be deemed in violation of this act when consigned for export to a foreign country, and when prepared or packed according to the specifications or directions of the purchaser. If not so exported all of the provisions of this act shall apply.

(d) This act shall not limit or abridge in any manner the right of any pharmacist licensed in the state of Kansas to sell chemicals and drugs in broken packages in compliance with the Kansas pharmacy laws.

(e) Any pesticide product that is permitted for distribution and use under the provisions of an emergency exemption shall be exempt from the requirements for registration of the label allowing for use in an emergency.

(f) Any pesticide product label for which the secretary seeks registration under the provisions for special local need (SLN) registration shall be exempt from the registration fee for the remainder of the first year the SLN is in place. A registration fee in an amount fixed by the secretary shall be required for renewal of the SLN registration.

History: L. 1947, ch. 10, § 7; L. 1986, ch. 231, § 1; L. 2009, ch. 128, § 7; July 1.



2-2208 Penalties.

2-2208. Penalties. (a) Any person violating K.S.A. 2-2203 (a)(1) shall be guilty of a misdemeanor and upon conviction shall be fined not less than one hundred dollars and not more than five hundred dollars.

(b) Any person violating any provisions of this act other than K.S.A. 2-2203 (a)(1) or failing to comply with any of the provisions of this act other than K.S.A. 2-2203 (a)(1) or violating or failing to comply with any rule or regulation adopted under the provisions of this act, shall be guilty of a misdemeanor and upon conviction shall be fined not more than one hundred dollars for the first offense and upon conviction for a subsequent offense shall be fined not less than one hundred dollars or more than five hundred dollars for each subsequent offense: Provided, That any offense committed more than five years after a previous conviction shall be considered a first offense. The registration of the article with reference to which the violation occurred shall terminate automatically upon entry of judgment by the court against the violator. An article the registration of which has been terminated may not again be registered unless the article, its labeling, and other material required to be submitted appear to the secretary, or an authorized representative of the secretary, to comply with all the requirements of this act.

(c) Notwithstanding any other provisions of this section, in case any person, with intent to defraud, uses or reveals information relative to formulas of products acquired under authority of K.S.A. 2-2204, he or she shall be fined not more than five hundred dollars or imprisoned for not more than one year or both.

History: L. 1947, ch. 10, § 8; June 30.



2-2209 Seizures.

2-2209. Seizures. (a) Any agricultural chemical that is distributed, sold, or offered for sale within this state or delivered for transportation or transported in intrastate commerce or between points within this state through any point outside this state shall be liable to be proceeded against in any court of competent jurisdiction in any county of the state where it may be found and seized for confiscation by process of libel for condemnation if it: (1) Is adulterated or misbranded; (2) has not been registered under the provisions of K.S.A. 2-2204, and amendments thereto; or (3) fails to bear on its label the information required by the agricultural chemical act of 1947.

(b) If the article is condemned, after entry of decree, it shall be disposed of by destruction or sale as the court may direct and the proceeds, if such article is sold, less legal costs, shall be paid to the state treasurer. The article shall not be sold contrary to the provisions of the agricultural chemical act of 1947. Upon payment of costs and upon the execution and delivery to the clerk of such court, of a good and sufficient bond to be approved by the judge, conditioned that the article shall not be disposed of unlawfully, the court may direct that such article be delivered to the owner thereof for relabeling or reprocessing as the case may be.

(c) When a decree of condemnation is entered against the article, court costs and fees and storage and other proper expenses shall be awarded against the person, if any, intervening as claimant of the article.

History: L. 1947, ch. 10, § 9; L. 1992, ch. 314, § 1; L. 2009, ch. 128, § 8; July 1.



2-2210 Delegation of duties.

2-2210. Delegation of duties. All authority vested in the secretary by virtue of the provisions of this act may with like force and effect be executed by such employees of the Kansas department of agriculture as the secretary may from time to time designate for said purpose.

History: L. 1947, ch. 10, § 10; L. 2004, ch. 101, § 43; July 1.



2-2211 Cooperation with other agencies.

2-2211. Cooperation with other agencies. The secretary is authorized and empowered to cooperate with, and enter into agreements with, any other agency of this state, the United States department of agriculture, and any other state or agency thereof for the purpose of carrying out the provisions of this act and securing uniformity of regulations.

History: L. 1947, ch. 10, § 11; June 30.



2-2212 Disposition of moneys received; agricultural chemical fee fund.

2-2212. Disposition of moneys received; agricultural chemical fee fund. The secretary shall remit all moneys received by or for the secretary under article 22 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, to the state treasurer in accordance with K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the agricultural chemical fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or by a person or persons designated by the secretary.

History: L. 1947, ch. 10, § 12; L. 1973, ch. 2, § 7; L. 2001, ch. 5, § 15; L. 2004, ch. 101, § 44; July 1.



2-2213 Invalidity of part.

2-2213. Invalidity of part. If any provision of this act is declared unconstitutional, or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of this act and the applicability thereof to other persons and circumstances shall not be affected thereby.

History: L. 1947, ch. 10, § 13; June 30.



2-2214 Jurisdiction over distribution, sale and transportation; emergency situations.

2-2214. Jurisdiction over distribution, sale and transportation; emergency situations. (a) Jurisdiction in all matters pertaining to the distribution, sale and transportation of agricultural chemicals is by this act vested exclusively in the secretary, and an authorized representative of the secretary, except as otherwise specifically provided in this act.

(b) The secretary shall have the authority to apply for a permit for pesticide use in emergency situations as provided for under the provisions of section 18 of FIFRA and to apply for special local need registrations under the provisions of subsection (c) of section 24 of FIFRA.

History: L. 1947, ch. 10, § 14; L. 2009, ch. 128, § 9; July 1.



2-2215 Judicial review of secretary's actions.

2-2215. Judicial review of secretary's actions. In addition to any other remedy which may be available, any action of the secretary pursuant to the agricultural chemical act of 1947 is subject to review in accordance with the Kansas judicial review act.

History: L. 1947, ch. 10, § 15; L. 1986, ch. 318, § 14; L. 2010, ch. 17, § 11; July 1.






Article 23 LABELING OF AGRICULTURAL PRODUCTS

2-2301 Definitions.

2-2301. Definitions. The term "person" shall mean and include individuals, corporations, associations, receivers, and trustees. The term "agricultural products" shall mean and include products and foods, in raw or processed form which are obtained in whole or in part from plants or domestic animals. Domestic animals shall be construed to include poultry and bees. The term "established standard" shall mean and include a grade and standard which has been adopted and provided for by the United States congress, the Kansas legislature, or by an authorized federal or state agency.

History: L. 1951, ch. 14, § 1; June 30.



2-2302 Unlawful acts.

2-2302. Unlawful acts. It shall be unlawful for any person: (a) To label any agricultural product, or the container thereof, with any grade, standard, designation, words or figures denoting comparative quality which is in any way misleading;

(b) to represent any agricultural product as being of any grade, standard or comparative quality, which representation is in any way misleading;

(c) to move into the state for sale, have in possession for sale, or sell, any agricultural product, which is labeled or represented in any misleading manner as any grade or standard. Nothing in this section shall prohibit any person from using a brand or descriptive term in the labeling of an agricultural product: Provided, Such labeling is not misleading. If an established standard has not been adopted for an agricultural product nothing in this section shall prohibit any person from selling such a product with a label thereon, or on its container, denoting comparative qualities: Provided, That such product is not made in semblance of or imitation of, a product for which an established standard has been adopted.

History: L. 1951, ch. 14, § 2; June 30.



2-2303 Same; false established standards.

2-2303. Same; false established standards. It shall be unlawful for any person to grade any agricultural product, and identify it or its container, with a false established standard. It shall be unlawful for any person to label any agricultural product, or its container, with a false established standard.

History: L. 1951, ch. 14, § 3; June 30.



2-2304 Nuisances; seizure; injunctions.

2-2304. Nuisances; seizure; injunctions. Agricultural products which are moved, or possessed, or exposed for sale, with an incorrect or unlawful label on such product, or its container, shall constitute a common nuisance and such products shall be subject to seizure in the manner as provided by law. Acts and threatened acts in violation of the provisions of this law, and acts amendatory thereof, and supplemental thereto, may be enjoined in a court of competent jurisdiction without any other civil or criminal action being instituted.

History: L. 1951, ch. 14, § 4; June 30.



2-2305 Penalty.

2-2305. Penalty. Any person who violates any of the provisions of this act shall be guilty of a misdemeanor, and upon conviction shall be fined in a sum of not less than twenty-five dollars ($25), nor more than five hundred dollars ($500).

History: L. 1951, ch. 14, § 5; June 30.



2-2306 Administration and enforcement.

2-2306. Administration and enforcement. The secretary of agriculture shall be charged with the administration and enforcement of the provisions of article 23 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1951, ch. 14, § 6; L. 1996, ch. 209, § 12; July 1.






Article 24 PEST CONTROL

2-2438a Definitions.

2-2438a. Definitions. As used in this act, unless the context otherwise requires, the following words and phrases shall have the meanings ascribed to them in this section:

(a) "Animal" means all vertebrate and invertebrate species, including, but not limited to, man and other mammals, birds, fish and shellfish.

(b) "Department" means the Kansas department of agriculture of the state of Kansas.

(c) "Certified applicator" means any individual who is certified under this act to use or supervise the use of any restricted use pesticide which is classified for restricted use by a certified applicator.

(1) "Certified commercial applicator" means a certified applicator, whether or not a private applicator with respect to some uses, who uses or supervises the use of any pesticide which is classified for restricted use for any purpose or on any property other than as provided in paragraph (2) of this subsection (c).

(2) "Certified private applicator" means a certified applicator who uses or supervises the use of any pesticide which is classified for restricted use for purposes of producing any agricultural commodity, (A) on property owned or rented by such person or such person's employer or (B) if applied without compensation other than trading of personal services between producers of agricultural commodities, on the property of another person.

(d) "Defoliant" means any substance or mixture of substances intended to cause the leaves or foliage to drop from a plant, with or without causing abscission.

(e) "Desiccant" means any substance or mixture of substances intended for artificially accelerating the drying of plant tissue.

(f) "Equipment" means any ground, water or aerial apparatus, used to apply any pesticide but shall not include any pressurized hand size household apparatus used to apply any pesticide or any equipment, apparatus or contrivance of which the person who is applying the pesticide is the source of power or energy in making such pesticide application.

(g) "Fungus" means any nonchlorophyll-bearing thallophyte, including, but not limited to, rust, smut, mildew, mold, yeast and bacteria, except those on or in man or other animals and those on or in processed food, beverages or pharmaceuticals.

(h) "General use pesticide" shall mean and include all pesticides which have not been designated, by rule or regulation of the secretary, as being restricted use pesticides.

(i) "Insect" means any small invertebrate animal having the body segmented, belonging to the class insecta and other classes of arthropods, including, but not limited to, beetles, bugs, bees, flies, spiders, mites, ticks and centipedes.

(j) "Registered pest control technician" means an uncertified commercial applicator who applies pesticides for wood destroying pest control, for structural pest control, for ornamental pest control, for turf pest control, for interior landscape pest control or for any combination of these types of pest control, and who has received verifiable training.

(k) "Nematode" means any unsegmented roundworms of the class nematoda, with elongated, fusiform, or saclike bodies covered with cuticle, inhabiting soil, water, plants or plant parts. Such roundworms may also be referred to as nemas or eelworms.

(l) "Person" means any individual, partnership, association of persons, corporation or governmental agency.

(m) "Pest" means, but is not limited to, any insect, rodent, nematode, fungus, weed or any other form of terrestrial or aquatic plant or animal life or virus, bacteria or other microorganism, except viruses, bacteria or other microorganisms on or in man or other animals, or which the secretary may declare to be a pest.

(n) "Pesticide" means, but is not limited to, (1) any substance or mixture of substances used to prevent, destroy, control, repel, attract or mitigate any pest and (2) any substance or mixture of substances intended to be used as a plant regulator, defoliant or desiccant.

(o) "Pesticide business" means any individual, partnership, association of persons or corporation which applies pesticides to the property of another for compensation.

(p) "Pesticide business licensee" shall mean an individual, business, association of persons or corporation who is licensed or would be required to be licensed under the provisions of K.S.A. 2-2440, and amendments thereto.

(q) "Pesticide dealer" means any person who sells a pesticide to another person for application.

(r) "Plant regulator" means any substance or mixture of substances intended through physiological action, to accelerate or retard the rate of growth or maturation, or to otherwise alter the behavior of plants but shall not include substances insofar as they are used as plant nutrients, trace elements, nutritional chemicals, plant inoculants or soil amendments. The term "plant regulator" shall not include any such nutrient mixtures or soil amendments as are commonly known as vitamin-hormone horticultural products, intended for improvement, maintenance, survival, health and propagation of plants, and not for pest destruction if such mixtures or soil amendments, in the undiluted packaged concentration are nontoxic and nonpoisonous.

(s) "Restricted use pesticide" shall mean and include all pesticide uses designated as such by rules and regulations of the secretary.

(t) "Secretary" means the secretary of agriculture.

(u) "Under the supervision of" means, unless otherwise provided by the labeling of the pesticide product, acting under the instructions and control of another person who is available if and when needed, even though such other person is not physically present at the time and place the act is done.

(v) "Weed" means any plant or part thereof which grows where not wanted.

(w) "Use of any pesticide in a manner inconsistent with its label or labeling" means to use any pesticide in a manner not permitted by the label or labeling.

(x) "Pest control" means the destruction, prevention, repulsion or mitigation of a population, infection or infestation of a pest.

(y) "Pesticide management area" means a site or area designated by the secretary pursuant to K.S.A. 2-2472, and amendments thereto, within which a pesticide management plan is deemed necessary for the protection of the public health, safety, welfare or natural resources of the state.

(z) "Natural resources" means and includes soils, water and any form of terrestrial or aquatic or animal life.

(aa) "Pesticide rinsate" means the water contaminated with pesticides from the cleaning of the inside of pesticide containers or pesticide tanks.

History: L. 1977, ch. 3, § 1; L. 1978, ch. 6, § 1; L. 1984, ch. 1, § 3; L. 1985, ch. 12, § 1; L. 1987, ch. 12, § 1; L. 1988, ch. 7, § 1; L. 1989, ch. 6, § 1; L. 2004, ch. 101, § 45; L. 2009, ch. 128, § 10; July 1.



2-2439 Administration of act; rules and regulations.

2-2439. Administration of act; rules and regulations. The secretary is hereby authorized and empowered to administer and enforce the provisions of this act. The secretary is authorized to promulgate rules and regulations designating certain pesticides as restricted use pesticides.

The secretary shall have the authority, by rules and regulations, to make any additional changes in the classification of restricted use pesticides.

History: L. 1976, ch. 1, § 2; L. 2004, ch. 101, § 46; July 1.



2-2440 Unlawful acts; pesticide business license, requirements and fees, exemptions; government agency registration, exemptions; license and registration renewals.

2-2440. Unlawful acts; pesticide business license, requirements and fees, exemptions; government agency registration, exemptions; license and registration renewals. (a) Subject to the provisions of subsection (d), it is unlawful for any pesticide business which has not been issued a pesticide business license to:

(1) Advertise, offer for sale, sell or perform any service for the control of a pest on the property of another or apply a pesticide to the property of another within this state; or

(2) perform any service for the control of a pest or apply any pesticide on or at the premises of another person under any commission, division of receipts or subcontracting arrangement with a licensed pesticide business.

Nothing in this subsection shall be construed to require the licensing of any person applying restricted use pesticides to the property of another as a certified private applicator or under the supervision of a certified private applicator.

(b) Application for a pesticide business license or renewal shall be made on a form obtained from the secretary and shall be accompanied by an application fee per category in which the licensee applies, and an additional fee for each uncertified individual employed by the applicant to apply pesticides. The application fee per category shall be $140 per category in which the licensee applies, except that on and after July 1, 2018, the application fee per category shall be $112 per category in which the licensee applies. An additional fee of $15 shall be paid for each uncertified individual employed by the applicant to apply pesticides, except that on and after July 1, 2018, an additional fee of $10 shall be paid for each uncertified individual employed by the applicant to apply pesticides. The application fee per category and the additional fee for each uncertified employee in effect on the day preceding the effective date of this act shall continue in effect until the secretary adopts rules and regulations fixing a different fee under this subsection. Any uncertified individual employed for a period of more than 10 days in a 30-day period or for five consecutive days by a licensee to apply pesticides subsequent to such application shall be reported to the secretary within 30 days of such employee's hiring and the fee shall be paid at that time. Each application shall also include the following:

(1) The business name of the person applying for such license or renewal;

(2) if the applicant is an individual, receiver, trustee, representative, agent, firm, partnership, association, corporation or other organized group of persons, whether or not incorporated, the full name of each owner of the firm or partnership or the names of the officers of the association, corporation or group;

(3) the principal business address of the applicant in the state and elsewhere; and

(4) any other information the secretary, by rules and regulations, deems necessary for the administration of this act.

(c) The secretary may issue a pesticide business license to apply pesticides in categories for which an applicant has applied if the applicant files the bond, insurance, letter of credit or proof of an escrow account as required under K.S.A. 2-2448, and amendments thereto, satisfies the requirements of subsection (b), and pays the required fees. Such license shall expire at the end of the calendar year for which it is issued unless it has been revoked or suspended prior thereto. If a license is not issued as applied for, the secretary shall inform the applicant in writing of the reasons therefor.

(d) The following persons shall be exempted from the licensing requirements of this act:

(1) State or federal personnel using pesticides or pest control services while engaged in pesticide use research;

(2) veterinarians or physicians using pesticides as a part of their professional services; and

(3) any person or such person's employee who applies pesticides on or at premises owned, leased or operated by such person.

(e) Subject to the provisions of subsection (d), it is unlawful for any governmental agency which has not been issued a government agency registration to apply pesticides within this state. Application for government agency registration shall be made on a form obtained from the secretary and shall be accompanied by a fee fixed by rules and regulations adopted by the secretary, except that such fee shall not exceed $50, except that on and after July 1, 2018, such fee shall not exceed $35. The governmental agency registration fee in effect on the day preceding the effective date of this act shall continue in effect until the secretary adopts rules and regulations fixing a different fee therefor under this subsection. No fee shall be required of any township located within a county which has previously applied for and received government agency registration. Each application for registration shall contain information including, but not limited to:

(1) The name of the government agency;

(2) the mailing address of the applicant;

(3) the name and mailing address of the person who heads such agency and who is authorized to receive correspondence and legal papers. Such person shall be: (A) The mayor or city manager for municipalities; (B) the chairperson of the board of county commissioners for counties; (C) the township trustee for townships; or (D) any person designated by any other governmental agency; and

(4) any other information the secretary, by rules and regulations, deems necessary for the administration of this act.

(f) If the secretary finds the application to be sufficient, the secretary shall issue a government agency registration. The government agency is not required to furnish a surety bond under this act. Such government agency registration shall expire at the end of the calendar year for which it is issued unless it has been revoked or suspended prior thereto. If a registration is not issued as applied for, the secretary shall inform the applicant in writing of the reasons therefor.

(g) A pesticide business license or government agency registration may be renewed by meeting the same requirements as for a new license or registration. Neither the pesticide business license nor the government agency registration shall be transferable, except that, in the event of the disability, incapacity or death of the owner, manager or legal agent of a pesticide business licensee, a permit may be issued by the secretary to permit the operation of such business until the expiration period of the license in effect at the time of such disability, incapacity or death if the applicant therefor can show that the policies and services of such business will continue substantially as before, with due regard to protection of the public and the environment.

(h) No pesticide business license may be issued to any person until such person is or has in such person's employ one or more individuals who are certified commercial applicators in each of the categories for which the license application is made.

History: L. 1976, ch. 1, § 3; L. 1977, ch. 3, § 2; L. 1982, ch. 4, § 8; L. 1982, ch. 7, § 1; L. 1985, ch. 13, § 1; L. 1987, ch. 12, § 9; L. 1989, ch. 6, § 12; L. 1994, ch. 199, § 1; L. 1994, ch. 336, § 4; L. 2002, ch. 181, § 3; L. 2004, ch. 85, § 3; L. 2009, ch. 128, § 11; L. 2014, ch. 133, § 1; July 1.



2-2440a Pesticide business licensee requirements.

2-2440a. Pesticide business licensee requirements. (a) A pesticide business licensee applying pesticides for the control of wood destroying pests, structural pests, ornamental pests, turf pests or interior landscape pests shall ensure that registered pest control technicians who handle, mix or apply pesticides have been trained as provided in this act. The pesticide business licensee shall notify the secretary within 30 days following the date of employment of the employment of a registered pest control technician or a person to be trained as a registered pest control technician. The pesticide business licensee shall ensure that all persons employed by the pesticide business who apply pesticides and who are not registered pest control technicians meet the requirements of this act within 90 days after they are employed. This requirement shall not apply to certified commercial applicators employed by the pesticide business licensee.

(b) This section shall be part of and supplemental to the Kansas pesticide law.

History: L. 1987, ch. 12, § 3; L. 1988, ch. 7, § 2; L. 2009, ch. 128, § 12; July 1.



2-2440b Unlawful acts; pest control technician registration, requirements and fees.

2-2440b. Unlawful acts; pest control technician registration, requirements and fees. (a) It shall be unlawful for any pesticide business licensee to apply pesticides for the control of wood destroying pests, structural pests, ornamental pests, turf pests or interior landscape pests unless the applicator of the pesticide is a certified commercial applicator or is a registered pest control technician, except that an uncertified commercial applicator may apply pesticides when either a certified applicator or registered pest control technician is physically present.

(b) Any such employee applying for a pest control technician registration shall file an application on a form prescribed by the secretary. Application for such registration shall be accompanied by an application fee established by rules and regulations adopted by the secretary, except that such fee shall not exceed $40, except that on and after July 1, 2018, such fee shall not exceed $25, and shall be reduced, but not below zero, by an amount equal to the additional fee paid under subsection (b) of K.S.A. 2-2440, and amendments thereto, for such uncertified individual.

(c) If the secretary finds the applicant qualified to be a registered pest control technician after meeting the training requirements determined by the secretary in rules and regulations, the secretary shall issue a pest control technician registration which will expire at the end of the calendar year.

(d) This section shall be part of and supplemental to the Kansas pesticide law.

History: L. 1987, ch. 12, § 2; L. 1988, ch. 7, § 3; L. 2002, ch. 181, § 4; L. 2004, ch. 85, § 4; L. 2009, ch. 128, § 13; L. 2014, ch. 133, § 2; July 1.



2-2440c Registered pest control technician; training; approval of training materials; maintenance of records verifying training.

2-2440c. Registered pest control technician; training; approval of training materials; maintenance of records verifying training. (a) Each registered pest control technician shall have received training, to the extent prescribed by the secretary by rules and regulations in each of the subjects enumerated in K.S.A. 2-2443a, and amendments thereto.

(b) Within 90 days after the effective date of this act, each pesticide business licensee who applies pesticides or causes pesticides to be applied for the control of wood destroying pests, structural pests, ornamental pests, turf pests or interior landscape pests shall submit its training materials to the secretary for approval. After initial approval, each such pesticide business licensee shall resubmit its training materials for approval every five years. Training materials submitted to the secretary shall be approved or disapproved within 60 days of the date of receipt by the secretary. If the training materials submitted are disapproved, the secretary shall provide the pesticide business licensee within 60 days of receipt of the training materials a written explanation of the reason for such disapproval.

(c) Each pesticide business licensee who applies pesticides or causes pesticides to be applied for the control of wood destroying pests, structural pests, ornamental pests, turf pests or interior landscape pests shall maintain records to verify that each registered pest control technician employed by such pesticide business licensee has been properly trained. These records shall contain the name of each person who takes the training to become a registered pest control technician, the date or dates of such training, the date the training was completed and any other information required by the secretary. These records shall be maintained for a period of three years after the training has been given. These records shall be made available to the secretary or the secretary's authorized designee upon request.

(d) This section shall be part of and supplemental to the Kansas pesticide law.

History: L. 1987, ch. 12, § 6; L. 1988, ch. 7, § 4; L. 2009, ch. 128, § 14; July 1.



2-2440d Same; fees.

2-2440d. Same; fees. (a) The fee for registration of each registered pest control technician shall be paid by the pesticide business licensee employing the registered pest control technician. The registration shall inure to the benefit of the pesticide business licensee and shall not be transferable.

(b) This section shall take effect and be in force from and after January 1, 1988.

History: L. 1987, ch. 12, § 7; July 1.



2-2440e Pesticide business licensees and pesticide dealers; civil penalties; appeal procedure; deposit of moneys.

2-2440e. Pesticide business licensees and pesticide dealers; civil penalties; appeal procedure; deposit of moneys. (a) Any pesticide business licensee or pesticide dealer who violates any of the provisions of K.S.A. 2-2453 or 2-2454, and amendments thereto, in addition to any other penalty provided by law, may incur a civil penalty imposed under subsection (b) in the amount fixed by rules and regulations of the secretary in an amount not less than $100 nor more than $5,000 for each violation and, in the case of a continuing violation, every day such violation continues may be deemed a separate violation.

(b) A duly authorized agent of the secretary, upon a finding that a pesticide business licensee or pesticide dealer or any employee or agent thereof or any person or entity required to be licensed as a pesticide business licensee or registered as a pesticide dealer who violates any of the provisions of K.S.A. 2-2453 and 2-2454, and amendments thereto, may impose a civil penalty as provided in this section upon such licensee or dealer.

(c) No civil penalty shall be imposed pursuant to this section except upon the written order of the duly authorized agent of the secretary to the pesticide business licensee or pesticide dealer who committed the violation. Such order shall state the violation, the penalty to be imposed and the right of such pesticide business licensee or pesticide dealer to appeal to the secretary. Any such licensee or dealer, within 20 days after notification, may make written request to the secretary for a hearing or informal conference hearing in accordance with the provisions of the Kansas administrative procedure act. The secretary shall affirm, reverse or modify the order and shall specify the reasons therefor.

(d) Any person aggrieved by an order of the secretary made under this section may appeal such order to the district court in the manner provided by the Kansas judicial review act.

(e) Any civil penalty recovered pursuant to the provisions of this section shall be remitted to the state treasurer. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(f) This section shall be a part of and supplemental to the Kansas pesticide law.

History: L. 1988, ch. 7, § 5; L. 2001, ch. 5, § 16; L. 2009, ch. 128, § 15; L. 2010, ch. 17, § 12; July 1.



2-2441a Commercial applicator's certificate; exemptions; application and fees; expiration.

2-2441a. Commercial applicator's certificate; exemptions; application and fees; expiration. No individual except the following shall use any restricted use pesticide without a commercial applicator's certificate issued by the secretary: (a) Individuals applying restricted use pesticides under a private applicator certification;

(b) employees of a pesticide business licensee using only nonaerial methods of applying pesticides and who work only under the supervision of a certified commercial applicator. The secretary may authorize any certified aerial applicator to apply restricted use pesticides in a category or subcategory other than one in which such applicator is certified under the supervision of an applicator certified in the category or subcategory in which the pesticide is being applied during an emergency situation declared by the secretary with the consent of the governor;

(c) veterinarians or physicians using pesticides as a part of their professional services;

(d) qualified laboratory personnel employed by recognized pesticide research facilities, using pesticides or pest control services while engaged in pesticide use research; and

(e) federal employees using pesticides as a part of their employment by a federal agency which has its own certification program which is the full equivalent of the requirements of this state.

Such a commercial applicator's certificate shall be required in addition to any other license or permit required by law for the operation or use of pesticide application equipment. Any person applying for such commercial applicator's certificate shall file an application on a form prescribed by the secretary. If the secretary finds the applicant qualified to apply pesticides in the categories or subcategories the applicant has applied for after examinations on the same basis as provided for in K.S.A. 2-2443a, and amendments thereto, the secretary shall issue a commercial applicator's certificate limited to the categories or subcategories for which the applicant is qualified, which certificate shall expire at the end of the second calendar year after the year of issue. If a certificate is not issued as applied for, the secretary shall inform the applicant in writing of the reasons for such denial.

History: L. 1977, ch. 3, § 3; L. 1982, ch. 4, § 9; L. 2002, ch. 181, § 5; L. 2004, ch. 85, § 5; L. 2009, ch. 128, § 16; July 1.



2-2442 Same; temporary permit; examination.

2-2442. Same; temporary permit; examination. (a) Any person required to obtain a commercial applicator's certification may apply for a temporary permit. The temporary permit may be used in lieu of the regular certification, described in K.S.A. 1976 Supp. 2-2441, until the person is scheduled for regular examination. In no event will the period of time for use of a temporary permit exceed sixty (60) days and a second temporary permit for the same category cannot be issued to the same person during the calendar year within which such temporary permit was issued.

(b) Temporary permits may be issued to persons who have:

(1) Completed application on a form prescribed by the secretary;

(2) paid the fees prescribed in K.S.A. 1976 Supp. 2-2441; and

(3) passed an emergency examination provided to each county extension office by the secretary.

(c) The county extension agent shall make available emergency examinations and give and grade such examinations. The county clerk will be responsible for issuing the temporary permits, collecting the fees and forwarding the fees with necessary informational records to the secretary.

History: L. 1976, ch. 1, § 5; Oct. 21, 1977.



2-2443a Same; examination; reciprocity; fees; subjects included in examination.

2-2443a. Same; examination; reciprocity; fees; subjects included in examination. An applicant for a commercial applicator's certificate shall show upon written examination that the applicant possesses adequate knowledge concerning the proper use and application of pesticides in the categories or subcategories for which the applicant has applied. A commercial applicator who holds a current certificate to apply pesticides commercially in any other state or political subdivision of the United States may be exempted from examination for certification in this state upon approval of the secretary and payment of a $75 fee per category, unless a fee not to exceed $75 is established in rules and regulations adopted by the secretary.

Applicants shall submit with each application a fee per examination taken, including each category, subcategory and general core examination. The examination fee shall be fixed by rules and regulations adopted by the secretary, except that such fee shall not exceed $45 per examination, except that on and after July 1, 2018, such fee shall not exceed $35 per examination. Applicants who fail to pass the examination may reapply and take another examination upon paying another examination fee, which fee shall be fixed by rules and regulations adopted by the secretary, except that such fee shall not exceed $45 per examination, except that on and after July 1, 2018, such fee shall not exceed $35 per examination. The general core examination shall include, but is not limited to, the following:

(a) The proper use of the equipment.

(b) The hazards that may be involved in applying the pesticides, including:

(1) The effect of drift of the pesticides on adjacent and nearby lands and other non-target organisms;

(2) the proper meteorological conditions for the application of pesticides and the precautions to be taken with such application;

(3) the effect of the pesticides on plants or animals in the area, including the possibility of damage to plants or animals or the possibility of illegal pesticide residues resulting on them;

(4) the effect of the application of pesticides to wildlife in the area, including aquatic life;

(5) the identity and classification of pesticides used and the effects of their application in particular circumstances; and

(6) the likelihood of contamination of water or injury to persons, plants, livestock, pollinating insects and vegetation.

(c) Calculating the concentration of pesticides to be used.

(d) Identification of common pests to be controlled and damages caused by such pests.

(e) Protective clothing and respiratory equipment for handling and application of pesticides.

(f) General precautions to be followed in the disposal of containers as well as the cleaning and decontamination of the equipment which the applicant proposes to use.

(g) Applicable state and federal pesticide laws and regulations.

(h) Any other subject which the secretary deems necessary.

History: L. 1977, ch. 3, § 4; L. 1982, ch. 4, § 10; L. 2002, ch. 181, § 6; L. 2004, ch. 85, § 6; L. 2009, ch. 128, § 17; L. 2014, ch. 133, § 3; July 1.



2-2444a Categories of qualification for certification and licensing; subdivison by secretary.

2-2444a. Categories of qualification for certification and licensing; subdivison by secretary. (a) The categories of qualification for certification and licensing shall include:

(1) Agricultural pest control;

(2) forest pest control;

(3) ornamental and turf pest control;

(4) seed treatment;

(5) aquatic pest control;

(6) right-of-way pest control;

(7) industrial, institutional, structural and health related pest control;

(8) public health pest control;

(9) regulatory pest control; and

(10) demonstration and research pest control.

(b) The secretary shall have authority to subdivide any category of qualification for certification or licensing enumerated in subsection (a) of this section in order to account for the special needs or business practices of this state. The secretary may also adopt any additional categories he or she deems necessary for any reason. Any such changes in the categories enumerated in subsection (a) shall be adopted by rules and regulations of the secretary.

History: L. 1977, ch. 3, § 5; L. 2004, ch. 101, § 47; July 1.



2-2445a Certified private applicator's certificate; qualifications; examination; fee; educational materials; reciprocity of certificates.

2-2445a. Certified private applicator's certificate; qualifications; examination; fee; educational materials; reciprocity of certificates. In lieu of obtaining a commercial applicator's certificate under the provisions of K.S.A. 2-2441a, and amendments thereto, a private applicator's certificate may be applied for by and issued to individuals using restricted use pesticides for the purpose of producing any agricultural commodity on property owned or rented by the individual or such individual's employer, or on the property of another for no compensation other than the trading of personal services between producers. Such certificates shall expire on the anniversary of the individual's date of birth occurring in the fifth calendar year following the year of issue. No certification shall be required hereunder for individuals operating under the supervision of a certified private applicator.

Certified private applicator certificates may be issued to individuals who have paid: (a) A fee fixed by rules and regulations adopted by the secretary, except that on and after July 1, 2018, such fee shall not exceed $10; and (b) who have acquired practical knowledge of pest problems, proper storage, use, handling and disposal of pesticides and pesticide containers, pertinent information found on the pesticide labels, pesticide use safety and environmental considerations, either through Kansas state university extension service educational training or through individual study of educational materials available at county extension offices or the secretary. The certified private applicator certificate fee in effect on the day preceding the effective date of this act shall continue in effect until the secretary adopts rules and regulations fixing a different fee therefor under this section. Individuals shall indicate adequate knowledge of the subjects enumerated herein by passing an open-book examination approved by the secretary.

Educational materials and examination blanks shall be made available at county extension offices and at places where extension educational training is conducted. The examinations shall be scored by members of the extension or secretary's staff. If an individual passes the examination by equaling or exceeding a standard authorized by the secretary, a certified private applicator's certificate shall be issued to such individual. Such staff member shall send a copy of the certificate issued, together with the fee, to the secretary.

A certified applicator who holds a current certificate to apply pesticides as a certified private applicator in any other state or political subdivision of the United States may be exempted from examination for private applicator certification in this state upon payment of proper fees and approval by the secretary.

History: L. 1977, ch. 3, § 6; L. 1978, ch. 6, § 2; L. 1981, ch. 10, § 1; L. 1982, ch. 4, § 11; L. 1987, ch. 13, § 1; L. 2002, ch. 181, § 7; L. 2004, ch. 85, § 7; L. 2009, ch. 128, § 18; L. 2014, ch. 133, § 4; July 1.



2-2446 Renewal of certification or registration.

2-2446. Renewal of certification or registration. (a) A commercial applicator's certification may be renewed for a succeeding three-year period by paying the fees prescribed in K.S.A. 2-2441a, and amendments thereto, passing the examinations provided for in K.S.A. 2-2443a, and amendments thereto, and completing the renewal application form prescribed by the secretary.

(b) In lieu of such examinations, the secretary may accept attendance and satisfactory completion of a training course approved by the secretary. If certification is renewed by training, the renewal application form shall be accompanied by a recertification-by-training fee of $50 per category unless a fee not to exceed $50 is established in rules and regulations adopted by the secretary.

(c) A certified commercial applicator may recertify by training following the expiration of the certification period, if:

(1) All training requirements were completed during the certification period; and

(2) the renewal application form and all appropriate fees were received by the secretary on or before 30 days following expiration of the certification period.

(d) A private applicator's certification may be renewed for a succeeding five-year period by paying the fee prescribed in K.S.A. 2-2445a, and amendments thereto, passing the examination provided for in K.S.A. 2-2445a, and amendments thereto, and completing the renewal application form prescribed by the secretary. Such examination shall be offered by the secretary by mail. County extension agricultural meetings shall include pertinent pesticide information for private applicators.

(e) A pest control technician's registration may be renewed for a succeeding one-year period by paying the fees prescribed in K.S.A. 2-2440b, and amendments thereto, completing the renewal form prescribed by the secretary, and completing any requirements concerning retraining prescribed by rules and regulations.

History: L. 1976, ch. 1, § 9; L. 1981, ch. 10, § 2; L. 1987, ch. 12, § 4; L. 2009, ch. 128, § 19; July 1.



2-2447 Nonresident applicant for license; consent to action for damages; service of process.

2-2447. Nonresident applicant for license; consent to action for damages; service of process. Any nonresident applying for a license under this act to operate in the state of Kansas shall file a written irrevocable consent that any action for damages resulting from the application or misapplication of pesticides and any action to enforce the provisions of any contract providing for the application of pesticides, may be commenced against said nonresident in the proper court of any county in this state in which a cause of action may arise or in which the plaintiff may reside; that service of process upon the secretary of the state of Kansas may be had and that such service of process shall be valid and binding to the same extent as if personal service had been had and obtained upon said nonresident in this state.

History: L. 1976, ch. 1, § 10; Oct. 21, 1977.



2-2448 Surety bond, liability insurance, letter of credit or escrow account required for pesticide business license.

2-2448. Surety bond, liability insurance, letter of credit or escrow account required for pesticide business license. (a) Except as provided by subsection (b), the secretary shall not issue a pesticide business license until the applicant has furnished proof of financial responsibility by one of the following:

(1) A surety bond in an amount not less than $6,000 per year. The bond shall be executed by a corporate surety and shall state the effective date and the expiration date. The surety bond shall be executed on a form approved by the secretary.  The applicant shall be named as the principal in the bond. Such bond shall be to the state of Kansas and shall be conditioned upon compliance by the principal and by the principal's officers, agents, representatives and employees, with the provisions of this act and acts amendatory thereof and supplemental thereto. It shall be unlawful for any licensed person to use the words "bond" or "bonded" in advertising or in publicizing such person's operations in connection with the application of pesticides unless such bond is a performance bond and that fact and the amount of such bond are specified.

(2) A certificate of liability insurance. The certificate of liability insurance shall be executed by an insurance company authorized to do business in Kansas or by a licensed insurance agent operating under authority of K.S.A. 40-246b, and amendments thereto, and shall state the effective date and the expiration date of the policy. Such liability insurance shall be subject to the insurer's policy provisions filed with and approved by the commissioner of insurance pursuant to K.S.A. 40-216, and amendments thereto, except as authorized by K.S.A. 40-246b, and amendments thereto.  The liability insurance policy shall provide: (A) Coverage for not less than $25,000 for bodily injury liability for each occurrence; and (B) coverage for not less than $5,000 for property damage liability for each occurrence. In addition to the coverage specified above, if the applicant for a pesticide business license is an aerial applicator, the liability insurance policy shall provide coverage for any pesticide such applicant will be applying and for comprehensive chemical coverage.  Pesticide application equipment, if required to be registered under K.S.A. 2-2456, and amendments thereto, shall be covered. The insurer shall notify the secretary, in writing, of any expiration, reduction or cancellation of liability insurance, furnished as a prerequisite of licensure, not later than 10 days before the expiration, reduction or cancellation takes effect. Upon expiration, reduction or cancellation of the liability insurance, the secretary shall suspend such pesticide applicator's business license until the insurance requirement is met by the licensee for the current license period. The certificate shall be executed on a form approved by the secretary.

(3) A $6,000 letter of credit from a Kansas financial institution, as defined in K.S.A. 16-117, and amendments thereto. The letter of credit shall be executed on a form approved by the secretary.  The letter of credit shall state the effective date and the expiration date and shall be valid through the term of the applicant's business license. Upon cancellation of the letter of credit, the secretary shall suspend such pesticide applicator's business license until the letter of credit requirement is met by the licensee for the current license period.

(4) Maintaining a minimum balance of $6,000 in an escrow account in a Kansas financial institution as defined in K.S.A. 16-117, and amendments thereto. The escrow account shall maintain the minimum balance through the term of the applicant's business license. The secretary shall be notified in writing by the financial institution within 10 days if the amount in the escrow account falls below the $6,000 minimum balance. Upon notification, the secretary shall suspend such pesticide applicator's business license until the escrow account minimum balance is at $6,000.

(b) Before June 1, 1994, the financial responsibility and proof of financial responsibility required pursuant to this section prior to March 1, 1994, shall continue to apply to any pesticide business holding a valid pesticide business license on February 28, 1994, and no different or additional financial responsibility or proof of financial responsibility shall be required of such business. On or before June 1, 1994, each pesticide business licensed before March 1, 1994, shall furnish to the secretary proof of financial responsibility conforming to the requirements of this section as amended by this act.

(c) The requirements of this section as amended by this act shall apply to any applicant applying for an original pesticide business license on or after March 1, 1994, and no different or additional financial responsibility or proof of financial responsibility shall be required of such applicant.

History: L. 1976, ch. 1, § 11; L. 1982, ch. 8, § 1; L. 1989, ch. 6, § 17; L. 1994, ch. 199, § 2; April 21.



2-2449 Grounds for denial, suspension, revocation or modification of license.

2-2449. Grounds for denial, suspension, revocation or modification of license. The secretary may deny, suspend, revoke or modify the provisions of any license, registration, permit or certificate issued under this act, if the secretary finds, after notice and opportunity for a hearing are given in accordance with the provisions of the Kansas administrative procedure act, that the applicant, licensee, registrant, permit holder or certificate holder has:

(a) Been convicted of or pleaded guilty to a violation of this act, or been convicted of or pleaded guilty to a felony under the laws of this state or of the United States, if the secretary determines, after investigation, that such person has not been sufficiently rehabilitated to warrant the public trust;

(b) failed to comply with any provision or requirement of this act or any rule and regulation adopted thereunder, or any of the laws or rules and regulations of any other state or the United States relating to licensing or other provisions concerning pesticide use or control; or

(c) had any license, certificate, registration or permit issued to the person under this act, or the pest control or pesticide use laws of any other state revoked.

History: L. 1976, ch. 1, § 12; L. 1977, ch. 3, § 7; L. 1984, ch. 313, § 44; L. 2009, ch. 128, § 20; L. 2010, ch. 60, § 3; July 1.



2-2450 Suspension of pesticide business license for failure to have surety bond, liability insurance, letter of credit or escrow account or to employ certified commercial applicator.

2-2450. Suspension of pesticide business license for failure to have surety bond, liability insurance, letter of credit or escrow account or to employ certified commercial applicator. (a) If the surety bond, certificate of liability insurance, letter of credit or proof of an escrow account previously furnished by the licensee expires or is canceled or terminated, the secretary shall suspend without a hearing the pesticide business license until an acceptable substitute surety bond, letter of credit, proof of an escrow account or certificate establishing acceptable replacement of liability insurance is supplied.

(b) If the pesticide business fails to employ one or more commercial applicators certified in each category and subcategory in which the pesticide business makes commercial pesticide applications, the secretary may suspend, without a hearing, the pesticide business license for that category until the pesticide business employs a commercial applicator with the appropriate certification.

History: L. 1976, ch. 1, § 13; L. 1985, ch. 13, § 2; L. 1994, ch. 199, § 3; L. 2009, ch. 128, § 21; L. 2011, ch. 16, § 1; July 1.



2-2452 Appeal of denial, suspension or revocation.

2-2452. Appeal of denial, suspension or revocation. The licensee or certificate holder may appeal from the decision and order, in accordance with the provisions of the Kansas judicial review act.

History: L. 1976, ch. 1, § 15; L. 1977, ch. 3, § 9; L. 1979, ch. 161, § 1; L. 1984, ch. 313, § 46; L. 2010, ch. 17, § 13; July 1.



2-2453 Unlawful acts.

2-2453. Unlawful acts. It shall be unlawful for any person to: (a) Except as provided for in K.S.A. 2-2470, use pesticides in a manner which is inconsistent with such pesticide's label or labeling; or

(b) discard or store any pesticide or pesticide container in such a manner as to cause injury to humans, vegetation, crops, livestock, wildlife, pollinating insects or waterways and wildlife therein; or

(c) fail to comply with any other provision of this act or any rule or regulation adopted pursuant thereto.

History: L. 1976, ch. 1, § 16; L. 1977, ch. 3, § 10; L. 1989, ch. 6, § 13; July 1.



2-2454 Unlawful acts.

2-2454. Unlawful acts. It shall be unlawful for any person required to be licensed, registered or certified under the provisions of this act to:

(a) Make false or fraudulent claims through any media, misrepresenting the effect of material or methods to be utilized;

(b) except as provided for in K.S.A. 2-2470, and amendments thereto, make a pesticide recommendation or use not in accordance with the directions for use shown on the label registered under the Kansas agricultural chemical act or by the environmental protection agency, or both;

(c) knowingly use ineffective or improper methods or materials;

(d) knowingly operate faulty, unsafe or, if registration is required, unregistered equipment, or operate any equipment in a negligent manner;

(e) refuse or neglect to keep and maintain records required by this act, or refuse or neglect to make records available when and as required by this act;

(f) make false or fraudulent records, invoices or reports;

(g) use fraud or misrepresentation in making an application for or renewal of a license, registration, permit or certificate;

(h) refuse or neglect to comply with any limitations or restrictions on or in a duly issued license, registration, permit or certificate;

(i) aid, abet or conspire with any person to evade any of the provisions of this act, or allow a license, registration, permit or certificate to be used by an unlicensed or uncertified person;

(j) impersonate any state, county or city inspector or official, as acting in their official capacity;

(k) make any misrepresentation or defraud any member of the public;

(l) permit a pesticide business license or contract forms to be used by any unlicensed person who is not a salaried or commissioned employee or representative of such licensee, for use in applying pesticides under any commission or subcontracting arrangement;

(m) use any method or material without regard to public health, safety or welfare;

(n) engage in or advertise to provide pest control services without benefit of proper licenses, certification or registration;

(o) use, store, dispose of any pesticide material, pesticide rinsate or container without regard to public health or environmental damage;

(p) fail to maintain and provide a copy of pesticide product labels and material safety data sheets to customers when so requested;

(q) use any pesticide in a manner inconsistent with limitations imposed by the secretary pursuant to K.S.A. 2-2471, and amendments thereto;

(r) distribute, sell, make available for use or use any restricted use pesticide other than by a certified applicator or under the supervision of a certified applicator;

(s) distribute, sell or offer for sale any pesticide unless it is in the pesticide registrant's or the pesticide manufacturer's unbroken immediate container and there is affixed to such container the registrant's label which is complete and legible and which can be read through any package wrappers;

(t) distribute, sell or offer for sale any pesticide product with altered, defaced or detached labeling; or

(u) distribute, sell or offer for sale any pesticide product with pesticide or pesticide residue on the container or packaging.

History: L. 1976, ch. 1, § 17; L. 1989, ch. 6, § 14; L. 2009, ch. 128, § 22; July 1.



2-2455 Written statement for services to customer; records, maintenance and availability to secretary.

2-2455. Written statement for services to customer; records, maintenance and availability to secretary. (a) Each pesticide business shall present to each customer for whom such business performs a pest control service involving the application of pesticides a written statement of services or contract setting forth the following information: (1) Business name and address of the pesticide business licensee;

(2) name and address of the customer;

(3) pest or pests to be controlled, which may be stated in general terms;

(4) pesticide to be used including the quantity applied and total area to which the pesticide is applied;

(5) the concentration or rate of application, when applicable;

(6) the date and location of the application of the pesticide;

(7) the expiration date of all guarantees, if any be given;

(8) the signature of the individual who performed or supervised the performance of the pest control service or the application of pesticides;

(9) the wind direction and velocity, when applicable; and

(10) that the application was less than label rate, when applicable.

(b) Whenever the service involving the application of pesticides is performed for the purpose of controlling termites, powder-post beetles, wood borers, wood-rot fungus or any other wood destroying pest, the following information shall be included in addition to that required under subsection (a): (1) The conditions under which retreatments, if any are to be made;

(2) the approximate date or dates of inspections, for any to be made after the original application of the pesticide; and

(3) a diagram of the structure to be treated, showing the location of visible evidence of active and inactive infestations by any wood destroying pest or pests for which the treatment is proposed; where a partial or spot treatment is to be made, this diagram shall also show the area or areas of the structure which are to be treated.

(c) The required written statement of services or contract for services involving the application of pesticides may be incorporated into any business form used by the pesticide business licensee. The written statement of services or contract shall be presented to the customer at a time established by rules and regulations promulgated by the secretary. Any pesticide business licensee using aerial methods of applying pesticides may present such information at any time prior to the time payment is accepted. The pesticide business licensee shall retain a copy of each written statement of services or contract in such licensee's files for a period of three years from the expiration date of any written statement of services or contract. Each pesticide business licensee shall faithfully carry out the stipulations set forth in any written statement of services or contract prepared by such licensee or any of its representatives.

(d) Each pesticide business licensee shall make available to the secretary upon request, a copy of any written statement of services or contract, records of all pesticide applications during any specified period, records of all employees who performed any service involving, or in conjunction with, the application of pesticides and any other requested information pertinent to the administration of this act or any rule or regulation adopted hereunder by the secretary.

(e) The secretary shall require certified commercial applicators who are not employed by or otherwise acting for a business licensee to maintain records concerning applications of restricted use pesticides. The secretary shall specify by rules and regulations the information to be contained in such records, which shall be maintained for three years from the date of application of the pesticide concerned. Such records shall be open to inspection by the secretary or the secretary's authorized representative during normal business hours, and copies shall be furnished to the secretary or the secretary's authorized representative upon request.

History: L. 1976, ch. 1, § 18; L. 1977, ch. 3, § 11; L. 1989, ch. 6, § 15; L. 1995, ch. 37, § 1; L. 2009, ch. 128, § 23; July 1.



2-2456 Registration and marking of equipment.

2-2456. Registration and marking of equipment. (a) The secretary may, at his or her discretion, require the registration of any equipment used in the commercial application of pesticides, and any equipment required to be so registered may be marked for identification in a manner prescribed by the secretary. Unannounced inspections may be made without charge to determine if the equipment is properly calibrated and maintained in conformance with laws and rules and regulations, and the secretary may require repairs or other changes before its further use for pesticide application. A list of requirements that equipment shall meet may be adopted by rules and regulations.

(b) The secretary may, in his or her discretion, require that any car, truck or other vehicle used for the purpose of applying pesticides or transporting pesticide application equipment or personnel to an application site be marked for identification purposes in a location and manner as the secretary shall prescribe: Provided, That such application is for the purpose of controlling pests in the categories of either (1) ornamental and turf pest control, or (2) industrial, institutional, structural and health related pest control.

History: L. 1976, ch. 1, § 19; Oct. 21, 1977.



2-2457a Statement of claim of damage from pesticide application; filing with secretary; forms; effect of failure to file.

2-2457a. Statement of claim of damage from pesticide application; filing with secretary; forms; effect of failure to file. (a) Because pesticides have short residual life, a person damaged from pesticide application shall file with [the] secretary, within 60 days after the date the damage was discovered, a written statement, on a form prescribed by the secretary, claiming that the person has been damaged. The statement shall contain, but shall not be limited to, the name of the person responsible for the application of the pesticide, if known, the name of the owner or lessee of the land on which the pesticide was being applied at the time the alleged damage occurred, if known, and the name of the owner or lessee of the land on which it is alleged that the damage occurred.

(b) The secretary shall prepare a form to be furnished to persons for use in such cases and such forms shall contain such other information as the secretary may deem proper. The secretary shall send a duplicate copy of this statement to the person responsible for the application of the pesticide, if known, and to the owner or lessee of the land to which the pesticide was being applied at the time the alleged damage occurred, if known, or other person who may be charged with the responsibility for the alleged damage.

(c) The failure to file a report pursuant to this section:

(1) Shall create a rebuttable presumption that the alleged damage did not result from the pesticide application;

(2) shall not preclude the maintenance of any criminal or civil action; and

(3) shall not constitute a violation of the Kansas pesticide law.

(d) This section shall be part of and supplemental to the Kansas pesticide law.

History: L. 1986, ch. 8, § 1; April 17.



2-2459a Courses of instruction.

2-2459a. Courses of instruction. The secretary may, in cooperation with Kansas state university, any other educational institutions of this state or of any other state, state and federal agencies, or any other person, publish information and conduct short courses of instruction in the safe use and application of pesticides.

History: L. 1977, ch. 3, § 12; L. 2010, ch. 50, § 1; July 1.



2-2460a Cooperation with other agencies; educational institutions or persons.

2-2460a. Cooperation with other agencies; educational institutions or persons. The secretary may cooperate or enter into formal agreements with any other agency or educational institution of this state or its subdivisions, with any agency or educational institution of any other state, with the federal government, or with any other person for the purpose of carrying out the provisions of this act or securing uniformity of regulations.

History: L. 1977, ch. 3, § 13; L. 2010, ch. 50, § 2; July 1.



2-2461 Penalties; injunction.

2-2461. Penalties; injunction. (a) Any person other than a certified private applicator violating or failing to comply with any provision of this act or any authorized rule or regulation of the secretary shall be deemed guilty of a class A misdemeanor. Each separate violation shall constitute a separate offense.

(b) Any certified private applicator who violates any of the provisions of this act or any authorized rules and regulations of the secretary shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than $100 and not more than $500. Each day of operation after notice shall constitute a separate offense.

(c) The district courts of Kansas shall have jurisdiction to restrain violations of this act by injunction without the institution of criminal proceedings. Said injunction shall be issued without bond.

History: L. 1976, ch. 1, § 24; L. 1977, ch. 3, § 14; L. 2004, ch. 101, § 48; July 1.



2-2462 Enforcement.

2-2462. Enforcement. For the purposes of carrying out the provisions of this act, the secretary or his or her agent or the county or district attorney or their agents may enter any premises at any reasonable time, in order:

(1) To have access for the purpose of inspecting any equipment subject to this act and such premises on which such equipment is kept or stored; or

(2) to inspect or sample lands and crops actually or reported to be exposed to pesticides; or

(3) to inspect storage or disposal areas; or

(4) to inspect or investigate complaints of injury to humans, crops or land; or

(5) to sample pesticides being applied or to be applied; or

(6) to observe the use and application of a pesticide.

Should the secretary, his or her agent or the county or district attorney or their agents be denied access to any land where such access was sought for the purposes authorized, the secretary or the county or district attorney may apply to any court of competent jurisdiction for a search warrant authorizing access to such land for said purposes. The court may upon such application, issue the search warrant for the purposes requested.

The enforcement of the criminal provisions of this act shall be the duty of, and shall be implemented by, the county or district attorneys of the various counties or districts. In the event a county or district attorney refuses to act, the attorney general shall so act. The secretary is charged with the duty of enforcing all other provisions of this act.

History: L. 1976, ch. 1, § 25; Oct. 21, 1977.



2-2463 Subpoenas.

2-2463. Subpoenas. The secretary may issue subpoenas to compel the attendance of witnesses and/or production of books, documents and records anywhere in the state in any hearing affecting the authority or privilege granted by a license, registration, certificate or permit issued under the provisions of this act.

History: L. 1976, ch. 1, § 26; Oct. 21, 1977.



2-2464a Disposition of moneys; pesticide use fee fund.

2-2464a. Disposition of moneys; pesticide use fee fund. The secretary shall remit all moneys received by or for the secretary under this act and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the pesticide use fee fund. All expenditures from the pesticide use fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or by a person or persons designated by such secretary.

History: L. 1977, ch. 3, § 15; L. 1994, ch. 336, § 5; L. 2001, ch. 5, § 17; L. 2004, ch. 101, § 49; July 1.



2-2467a Rules and regulations.

2-2467a. Rules and regulations. The secretary is hereby authorized to promulgate and adopt rules and regulations for the administration of this act and concerning the following matters which include, but are not limited to:

(a) The designation of certain pesticides as restricted use pesticides as provided in K.S.A. 2-2439, and amendments thereto;

(b) the designation of categories for the issuance of pesticide business licenses as provided in K.S.A. 2-2444a, and amendments thereto;

(c) the designation of categories for the certification of applicators as provided in K.S.A. 2-2444a, and amendments thereto;

(d) the designation of training requirements for those persons applying for a pest control technician's registration as provided in K.S.A. 2-2440b, and amendments thereto;

(e) the registration and identification of equipment used in the commercial application of pesticides as provided in K.S.A. 2-2456, and amendments thereto;

(f) the storing and discarding of pesticides, pesticide materials, pesticide rinsates and pesticide containers;

(g) proper health and safety precautions;

(h) proof of financial responsibility including acceptable surety bond, liability insurance coverage, letter of credit or proof of an escrow account;

(i) furnishing of reports and information necessary for the secretary to carry out the provisions of this act; and

(j) imposing limitations on the use of any pesticide in a manner inconsistent with its label or labeling, pursuant to K.S.A. 2-2471, and amendments thereto; and

(k) any procedural or other matters related to the designation of pesticide management areas.

History: L. 1977, ch. 3, § 16; L. 1987, ch. 12, § 5; L. 1989, ch. 6, § 16; L. 1994, ch. 199, § 5; April 21.



2-2468 Citation of act.

2-2468. Citation of act. This shall be known and may be cited as the "Kansas pesticide law."

History: L. 1976, ch. 1, § 31; Oct 21, 1977.



2-2469 Pesticide dealers; registration; exemptions; denial, suspension or revocation, notice and opportunity for hearing; fees.

2-2469. Pesticide dealers; registration; exemptions; denial, suspension or revocation, notice and opportunity for hearing; fees. (a) Each person who is a pesticide dealer shall register with the secretary. Registration shall be required for each business location distributing pesticides and shall be on a form provided by the secretary. Each registration shall expire on June 30 following issuance unless such registration is renewed annually. A registration fee of $20 shall accompany the application.

(b) The provisions of this section shall not apply to a licensed pesticide business which sells pesticides only as an integral part of such business' pesticide application service when the pesticides are dispensed only through equipment used for this pesticide application, nor to the sale of general use pesticides purchased for household use only, nor to any federal, state, county or municipal agency which provides pesticides only for its own programs nor to any individual who is the final purchaser of a pesticide for application to property or property rights owned, leased, or otherwise acquired by such person.

(c) Each registered pesticide dealer is responsible for the acts of each individual employed by such dealer in the solicitation and sale of pesticides and for all claims and recommendations for use of pesticides made by such employees. The dealer's registration shall be subject to denial, suspension, or revocation after notice and opportunity for a hearing are given in accordance with the provisions of the Kansas administrative procedure act for any violation of this act whether committed by the dealer or by the dealer's officers, agents or employees.

(d) All fees received under this section shall be remitted to the state treasurer in accordance with K.S.A. 2-2464a, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount thereof in the state treasury and 75% of such amount shall be credited to the pesticide use fee fund and 25% of each such amount shall be credited to the publications fee fund of the Kansas department of agriculture.

History: L. 1985, ch. 12, § 2; L. 1988, ch. 356, § 32; L. 1994, ch. 336, § 6; L. 2004, ch. 101, § 50; L. 2009, ch. 128, § 24; L. 2010, ch. 60, § 4; July 1.



2-2470 Allowable pesticide applications by the applicator.

2-2470. Allowable pesticide applications by the applicator. Unless limited by K.S.A. 2-2471, and amendments thereto, or prohibited by the pesticide product label, the applicator may: (1) Apply a pesticide at any dosage, concentration or frequency less than that specified on the label or labeling; or (2) apply a pesticide against any target pest not specified on the labeling if the application is to the crop, animal or site specified on the labeling, and if the secretary has determined that the use of the pesticide against other pests would not cause an unreasonable effect on the environment.

History: L. 1989, ch. 6, § 2; L. 2009, ch. 128, § 25; July 1.



2-2471 Rule and regulation authority to the secretary to limit pesticide use.

2-2471. Rule and regulation authority to the secretary to limit pesticide use. Notwithstanding the provisions of K.S.A. 2-2470, and amendments thereto, whenever the secretary deems it necessary to preserve the health, safety and welfare or the natural resources of the state, the secretary is hereby authorized to promulgate rules and regulations imposing limitations on the use of any pesticide.

History: L. 1989, ch. 6, § 3; L. 2009, ch. 128, § 26; July 1.



2-2472 Pesticide management areas; development by the secretary.

2-2472. Pesticide management areas; development by the secretary. (a) The secretary of the Kansas department of agriculture is hereby authorized and may develop pesticide management areas after receiving notification by the administrator of the United States environmental protection agency or by the secretary of the Kansas department of health and environment, that a pesticide poses a serious threat to the public health, safety and welfare or the natural resources of this state.

(b) The secretary upon the secretary's own investigation may initiate such proceedings whenever the secretary has reason to believe that a pesticide poses a serious threat to the public health, safety and welfare or the natural resources of this state.

History: L. 1989, ch. 6, § 4; L. 2004, ch. 101, § 51; July 1.



2-2473 Same; factors to examine in area development; pesticide management area technical advisory committee; composition and duties thereof.

2-2473. Same; factors to examine in area development; pesticide management area technical advisory committee; composition and duties thereof. (a) The pesticide management areas shall be developed by examination of the following factors:

(1) Precipitation;

(2) topography;

(3) soil type;

(4) depth to the watertable; and

(5) other factors as the secretary deems relevant.

The areas shall be designated as permitted, modified or prohibited for the use of certain types of pesticides as determined by the pesticide management plan for the management area. The order of the secretary designating such pesticide management area shall define specifically the boundaries of the pesticide management area and shall indicate specifically the pesticide management plan for the area. Pesticide management plans may include provisions for the handling or release of pesticides, including but not limited to the application, mixing, loading, storage, disposal or transportation and guidelines for the best management practices.

(b) When considering whether to establish such pesticide management areas, the secretary shall consult with a pesticide management area technical advisory committee composed of a representative or representatives of each of the following: (1) Kansas department of health and environment appointed by the secretary of health and environment; (2) Kansas department of wildlife, parks and tourism appointed by the secretary of wildlife, parks and tourism; (3) Kansas state university appointed by the president of Kansas state university; (4) Kansas water authority appointed by the chairperson of the Kansas water authority; (5) conservation commission appointed by the chairperson of the state conservation commission; (6) Kansas geological survey appointed by the state geologist; and (7) other persons the secretary determines to have beneficial information to the establishment of such areas as appointed by the secretary. This technical advisory committee shall assist the secretary in the development of the proposed boundaries of the pesticide management area and the proposed plan for the pesticide management area.

History: L. 1989, ch. 6, § 5; L. 2012, ch. 47, § 3; July 1.



2-2474 Same; public hearing concerning designation; notice.

2-2474. Same; public hearing concerning designation; notice. Notwithstanding the provisions of K.S.A. 2-2475, before designating any pesticide management area, the secretary shall hold a public hearing at which any interested party may appear and be heard in person or by attorney. Notice of the hearing shall be given by a publication in the Kansas register and by three publications in a newspaper or newspapers of general circulation within the area in question within the 30-day period prior to the date set for the hearing. The notice shall state the proposed boundaries of the pesticide management area and a summary of the proposed pesticide management plan to be applied within the proposed pesticide management area.

History: L. 1989, ch. 6, § 6; July 1.



2-2475 Temporary pesticide management areas; secretary authorization.

2-2475. Temporary pesticide management areas; secretary authorization. Where, in the opinion of the secretary, a pesticide poses an imminent threat to the public health, safety and welfare or the natural resources of this state the secretary is authorized to establish temporary pesticide management areas for a period not to exceed 90 days. The order of designation of a temporary pesticide management area shall be in full force and effect upon entry in the records of the secretary and the secretary shall take all steps reasonably necessary to disseminate the information of the order to all interested parties.

History: L. 1989, ch. 6, § 7; July 1.



2-2476 Pesticide management area; order of designation.

2-2476. Pesticide management area; order of designation. Notwithstanding the provisions of K.S.A. 2-2475, the order of designation of a pesticide management area shall be in full force and effect 60 days from the date of publication in the Kansas register unless and until its operation shall be stayed by an appeal therefrom in accordance with the provisions of the act for judicial review and civil enforcement of agency action. The secretary upon request shall deliver a copy of such order to any interested person who is affected by such order, and shall file a copy of the same with the register of deeds of any county which lies within such designated pesticide management area.

History: L. 1989, ch. 6, § 8; July 1.



2-2477 Same; secretary authorization to revoke, modify or expand.

2-2477. Same; secretary authorization to revoke, modify or expand. The secretary is authorized to revoke, modify or expand the boundaries or plan of a pesticide management area after publication and public hearings, pursuant to K.S.A. 2-2474, on the proposed change.

History: L. 1989, ch. 6, § 9; July 1.



2-2478 Same; use of pesticides in area; civil penalty; appeal procedure.

2-2478. Same; use of pesticides in area; civil penalty; appeal procedure. (a) Following the establishment of any pesticide management area, all persons shall use pesticides consistently with the provisions of the pesticide management plan for the pesticide management area. Any person who applies pesticides in violation of a plan of an established pesticide management area may incur a civil penalty in the amount fixed by rules and regulations of the secretary in an amount not less than $100 nor more than $5,000 for each violation.

(b) No civil penalty shall be imposed pursuant to this section except upon the written order of the secretary or the secretary's duly authorized agent to the person who committed the violation. Such order shall state the violation, the penalty to be imposed and the right of such person to appeal to the secretary. Any such person, within 20 days after notification, may make written request to the secretary for a hearing or informal conference hearing in accordance with the provisions of the Kansas administrative procedure act. The secretary shall affirm, reverse or modify the order and shall specify the reasons therefor.

(c) Any person aggrieved by an order of the secretary made under this section may appeal such order to the district court in the manner provided by the act for judicial review and civil enforcement of agency actions.

(d) Any civil penalty recovered pursuant to the provisions of this section shall be remitted to the state treasurer. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1989, ch. 6, § 10; L. 2001, ch. 5, § 18; July 1.



2-2479 Same; statewide education program on areas and plans.

2-2479. Same; statewide education program on areas and plans. The secretary shall initiate a statewide program to educate the public on pesticide management areas and pesticide management plans. The secretary may use other state agencies as well as the Kansas cooperative extension service to disseminate this information to the public.

History: L. 1989, ch. 6, § 11; July 1.



2-2480 Uniformity of pesticide law; state has exclusive jurisdiction.

2-2480. Uniformity of pesticide law; state has exclusive jurisdiction. (a) On and after the effective date of this act, the provisions of the Kansas pesticide law, and any rules and regulations promulgated thereunder relating to pesticide sale or use, including, but not limited to, application of pesticides, training and certification of pesticide applicators, storage of pesticides, transportation of pesticides and disposal of pesticides within the state of Kansas shall be applicable and uniform throughout this state and in all cities, counties and political subdivisions therein. No local authority shall enact or enforce any law, ordinance, rule, regulation or resolution in conflict with, in addition to, or supplemental to, the provisions of the Kansas pesticide law unless expressly authorized by law to do so. Any law, ordinance, rule, regulation or resolution in conflict with, in addition to, or supplemental to, the provisions of the Kansas pesticide law is hereby declared to be invalid and of no effect. Any amendment to the Kansas pesticide law or any amendment of the rules and regulations promulgated thereunder, shall supersede and preempt the conflicting, additional or supplemental provisions of any law, ordinance, rule, regulation or resolution enacted by any city, county or other political subdivision of this state.

(b) Nothing in this section shall be construed to preempt or otherwise limit the authority of any city, county or political subdivision therein to adopt and enforce zoning regulations, fire codes or hazardous waste disposal restrictions.

(c) This act is supplemental to and shall become a part of the Kansas pesticide law.

History: L. 1992, ch. 195, § 4; April 30.






Article 25 KANSAS EGG LAW

2-2501 Citation; definitions.

2-2501. Citation; definitions. (a) This act shall be known and may be cited as the Kansas egg law.

(b) For the purposes of this act:

(1) "Eggs" mean eggs in the shell that are the product of the domesticated chicken, turkey, goose, guinea and any other eggs offered for sale for human consumption. Eggs shall not include balut;

(2) "person" means all individuals, firms, associations, partnerships and corporations;

(3) "department" means the Kansas department of agriculture;

(4) "secretary" means the secretary of agriculture or the secretary's authorized representative;

(5) "consumer" means a person who buys or otherwise acquires eggs for personal consumption and not for resale;

(6) "container" means any box, case, basket, carton, sack, bag or other receptacle;

(7) "ambient temperature" means the air temperature maintained in an egg storage facility or transport vehicle;

(8) "balut" means a food derived from fertile eggs, generally chicken or duck eggs, which are incubated for a period of time shorter than is necessary for hatching;

(9) "candling" means the careful examination of each shell egg and the elimination of those eggs determined unfit for human consumption;

(10) "expiration date" means the date the eggs are to be removed from sale;

(11) "food purveyor" means state institutions, military or federal installations, retailers, restaurants, cafes, cafeterias, hotels, institutions or other places where eggs are served in the shell or broken out for immediate consumption or where any foods containing eggs are sold;

(12) "graded egg" means an egg which is classified in accordance with the standards established by the Kansas department of agriculture, taking into consideration the size or weight, quality factors, interior and exterior, including condition of white and yolk, the size and condition of the air cell and cleanliness and soundness of shell;

(13) "identity" means types of eggs other than chicken eggs such as turkey, duck, guinea and other eggs;

(14) "last handler" means any person who sells, offers or exposes for sale or distributes eggs to retailers or food purveyors;

(15) "pack date" means the date the eggs were packed which shall be expressed in terms of the month and day or as a julian date;

(16) "packer" means any person who grades, sizes, candles and packs eggs for purpose of sale;

(17) "producer" means any person who exercises control over the production of eggs and disposes of eggs from the output of a flock owned by such person;

(18) "repackaging eggs" means packaging eggs in another carton or container other than the carton in which the eggs were first packed; and

(19) "retailer" means any person selling or offering eggs for sale to consumers and not for resale.

History: L. 1955, ch. 9, § 1; L. 2000, ch. 57, § 1; L. 2004, ch. 101, § 190; L. 2006, ch. 90, § 1; July 1.



2-2502 Standards; tolerances.

2-2502. Standards; tolerances. The standards of size and quality of graded eggs shall be those promulgated and adopted by the department as provided in article 5 of chapter 74 of the Kansas Statutes Annotated, and amendments thereto. The tolerances for eggs in any container or bulk lot, as determined by count, of the quality grades "Grade AA," "Grade A," and "Grade B," shall conform to the tolerances adopted by the department as provided by statute.

History: L. 1955, ch. 9, § 2; L. 2000, ch. 57, § 2; L. 2006, ch. 90, § 2; July 1.



2-2503 Violations of act.

2-2503. Violations of act. It shall be a violation of this act for any person, other than those exempted by K.S.A. 2-2508, and amendments thereto, to:

(a) Sell graded eggs below the quality of "Grade B";

(b) sell graded eggs that are not labeled on the container to indicate size and quality thereof in boldface type letters not less than 3/8 inch in height;

(c) sell graded eggs without the name and address of either the packer, last handler, retailer or agent by or for whom the eggs were graded, labeled or packed, indicated on the carton or container;

(d) falsely or deceptively label, advertise or invoice eggs;

(e) advertise graded eggs in a manner which indicates price without also indicating the full, correct and unabbreviated designation of size and quality as provided herein;

(f) hold eggs for human consumption at an ambient temperature higher than 45° Fahrenheit after being received at the point of first purchase or assembly;

(g) sell graded eggs in a container which does not bear an inspection fee stamp showing that the inspection fee has been paid thereon unless the person has been issued a permit to pay the inspection fee on a quarterly basis as required by K.S.A. 2-2507, and amendments thereto;

(h) use an inspection fee stamp more than once, or to use a counterfeit thereof;

(i) grade eggs for size and quality for subsequent resale to food purveyors, retailers or consumers without first acquiring a license issued by the secretary for such person's place of business;

(j) fail or neglect to file the quarterly inspection fee report and pay the inspection fee due, as provided in K.S.A. 2-2507, and amendments thereto, or to file a false quarterly inspection fee report of the quantity of eggs sold during any period;

(k) refuse entry to any authorized inspector or employee of the department for the purpose of making inspections under the provisions of this act;

(l) engage in the business of purchasing eggs unless there is posted in a conspicuous place in such place of business every day that such place of business is open for the purchase of eggs the prices which are being paid for each of the various grades of eggs;

(m) offer eggs for sale that have not been candled and graded;

(n) fail to mark all containers with official United States or Kansas grade AA, A or B identification with label to indicate that refrigeration is required, using "keep refrigerated," or words of similar meaning;

(o) sell, offer or expose for sale or distribute eggs in this state without first acquiring a license issued by the secretary for such person's place of business; or

(p) fail to comply with any other provision of this act or any rule or regulation adopted pursuant to this act.

History: L. 1955, ch. 9, § 3; L. 1971, ch. 7, § 1; L. 2000, ch. 57, § 3; L. 2006, ch. 90, § 3; July 1.



2-2504 Enforcement of act; rules and regulations.

2-2504. Enforcement of act; rules and regulations. (a) The secretary and inspectors under the supervision and control of the secretary shall enforce the provisions of this act. The department shall adopt such rules and regulations as may be necessary to carry out the provisions of this act.

(b) Any authorized inspector or employee of the department may enter any place of business within the state where any eggs are held and may take for inspection purposes representative samples of such eggs and containers for the purpose of determining whether or not any provisions of this act have been violated.

(c) Any authorized inspector or employee of the department, while enforcing the provisions of this act, may seize and hold as evidence any eggs held to be in violation of any provisions of this act.

History: L. 1955, ch. 9, § 4; L. 2000, ch. 57, § 4; July 1.



2-2505 Sampling of eggs; evidence.

2-2505. Sampling of eggs; evidence. The department shall prescribe by rules and regulations methods of selecting samples of lots or containers of eggs that will fairly represent the entire lots or containers sampled. Any sample taken pursuant to this section or an official certificate of the grade shall be prima facie evidence, in any court in this state, of the true condition of the entire lot in the examination of which such sample was taken.

History: L. 1955, ch. 9, § 5; L. 2000, ch. 57, § 5; L. 2006, ch. 90, § 4; July 1.



2-2506 Penalties; injunctions.

2-2506. Penalties; injunctions. (a) Any person who violates any of the provisions of this act shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than $100, nor more than $1,000, or by imprisonment in the county jail for not more than six months, or by both such imprisonment and fine.

(b) The district courts of Kansas shall have jurisdiction to enjoin violations of this act by injunction without the institution of criminal proceedings.

History: L. 1955, ch. 9, § 6; L. 2000, ch. 57, § 6; July 1.



2-2507 Inspection fee; stamps; quarterly payment; reports and records; disposition of moneys received; egg fee fund.

2-2507. Inspection fee; stamps; quarterly payment; reports and records; disposition of moneys received; egg fee fund. (a) For the purpose of financing the administration and enforcement of this act, there is hereby levied an inspection fee on all graded eggs sold, offered or exposed for sale or distributed to food purveyors or retailers at the rate of 3.5 mills for each dozen eggs. Such fee shall be paid by the last handler. The inspection fee shall be paid only once on the same quantity of eggs so long as such eggs remain in the eggs' original container.

(b) The secretary shall provide inspection fee stamps for sale to persons requesting such stamps. The price of such inspection fee stamps shall include the printing and mailing costs thereof. Such inspection fee stamps shall also serve as a label indicating size and quality in boldface type letters not less than 3/8 inch in height.

(c) Persons desiring to report and pay the inspection fee quarterly, in lieu of using such inspection fee stamps, may make application to the secretary for a permit to pay the inspection fee quarterly, except that in no event shall the inspection fee for any quarter be less than $15. The secretary may grant the permit if the applicant agrees to keep such records and make such report as may be necessary to indicate accurately the quantity of eggs sold on which the inspection fee is due, and if the applicant agrees to grant the secretary permission to verify the statement of quantity of eggs sold. The report shall be filed in the office of the secretary, and shall be due and payable on the first day of October, January, April and July for the previous three months. If the report is not filed and the inspection fee is not paid within 30 days after the due date, or if the report of quantity is false, the secretary may revoke the permit. In addition to the inspection fee there may be assessed against the permit holder a penalty of $5 per day for each day the inspection fee remains unpaid after the 30-day period has expired. Such records of quantity sold shall be held for a period of three years.

(d) If the department finds that the fees specified in this section are providing more funds than necessary for the administration of this act, the department may reduce the above-mentioned fee pursuant to rules and regulations adopted by the secretary. The secretary may increase such fee when necessary, pursuant to rules and regulations adopted by the secretary, except that such fee shall not exceed the rate specified in subsection (a). The secretary shall remit all moneys received by or for the secretary under article 25 of chapter 2 of Kansas Statutes Annotated, and amendments thereto, to the state treasurer in accordance with the provision of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the egg fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or by a person or persons designated by the secretary.

History: L. 1955, ch. 9, § 7; L. 1971, ch. 7, § 2; L. 1973, ch. 2, § 10; L. 1979, ch. 10, § 1; L. 2000, ch. 57, § 7; L. 2001, ch. 5, § 19; L. 2006, ch. 90, § 5; July 1.



2-2508 Licensure of place of business, fee, exemptions; record retention.

2-2508. Licensure of place of business, fee, exemptions; record retention. (a) Any person selling, offering or exposing for sale or distributing or grading eggs in this state shall first obtain a license for such person's place of business from the secretary. A written application for such license or a renewal of such license shall be made on a form supplied by the secretary and shall include payment of an annual license fee to be set by rules and regulations adopted by the secretary, except that such license fee shall not exceed $25. Each license shall expire on December 31 of the year in which issued. Licenses shall not be transferable and shall be posted conspicuously at the place of business for which the license was issued so that the license may be seen by the public and by inspectors of the department of agriculture at any time during business hours. Before any license is renewed, the previous year's licensing fees and, when applicable, inspection fees shall be paid. Any person selling eggs without the required license shall be subject to having the eggs removed from sale until a license is obtained.

(b) Retailers and food purveyors shall be exempt from the licensing fee requirement of subsection (a), but shall be subject to all other requirements of the Kansas egg law.

(c) Licensees and any person required to be licensed under the provisions of this act shall keep and retain for three years such records required to verify the quantity of eggs bought, sold, offered for sale or distributed in this state. Such records shall be available for inspection by the secretary at all reasonable times.

(d) (1) A producer of eggs when selling ungraded eggs of the producer's own flock production is exempted from the provisions of this act if: (A) The producer owns 50 or fewer hens; or

(B) (i) The producer owns more than 50 hens but fewer than 250 hens;

(ii) eggs are washed and clean;

(iii) eggs are prepackaged and labeled as ungraded with the name and address of the producer;

(iv) cartons are not reused unless all brand markings and other identification is obliterated and the carton is free of foreign material;

(v) sales are to consumers only; and

(vi) eggs are maintained at a temperature of 45° Fahrenheit or below.

(2) If such producer desires to sell graded eggs, the producer shall be permitted to do so if in compliance with this act.

History: L. 1955, ch. 9, § 8; L. 1971, ch. 7, § 3; L. 2000, ch. 57, § 8; L. 2006, ch. 90, § 6; July 1.



2-2509 Container labeling requirements.

2-2509. Container labeling requirements. (a) Each container of eggs shall be labeled with the following information:

(1) The size and quality of eggs which shall be printed in boldface type letters not less than 3/8 inch in height;

(2) the identity of the eggs;

(3) name and address of either the packer, the person for whom the eggs are packed or the retailer if the eggs have been repacked;

(4) the pack date;

(5) safe handling instructions, which shall include the statements:

(A) "Keep refrigerated at or below 45° Fahrenheit," which shall be printed on the outside of the carton; and

(B) "to prevent illness from bacteria: Keep eggs refrigerated, cook eggs until yolks are firm, and cook foods containing eggs thoroughly," which may be printed either on the outside or the inside of the carton; and

(6) the expiration date which shall be preceded by "exp," "sell by," "use by" or similar language.

(b) Such information shall be printed in English, be clearly and conspicuously placed on the outside of the carton except as otherwise provided in this section, and not be false or misleading.

(c) The provisions of this section shall be part of and supplemental to the Kansas egg law.

History: L. 2006, ch. 90, § 7; July 1.



2-2510 Repacking by retailers, requirements; grounds for loss of privilege.

2-2510. Repacking by retailers, requirements; grounds for loss of privilege. (a) A retailer may repack eggs located in a store as long as the following requirements are met:

(1) Eggs eligible for repacking include dirty eggs or eggs in containers with broken eggs. Eggs that are determined to pose a health risk shall not be eligible for repacking;

(2) the eggs are not subject to a stop sale order issued by the secretary;

(3) eggs cannot be repacked more than once;

(4) repacked eggs must meet grade B requirements and shall not be graded higher than grade B;

(5) all containers shall have the necessary labeling requirements printed on the outside of the carton which shall include:

(A) Grade and size;

(B) a statement saying that the eggs have been repacked by the retailer where the eggs are located;

(C) name and address of the retailer that repacked the eggs;

(D) a statement containing the phrase, "Keep refrigerated at or below 45° Fahrenheit";

(E) the expiration date which shall be the earliest expiration date of the repacked eggs; and

(F) an inspection fee stamp on the carton indicating that the inspection fee has been paid;

(6) records must be kept and available for inspection on all eggs repacked by the retailer; and

(7) eggs remain subject to inspection and the requirements of this act.

(b) Retailers may lose the privilege to repack eggs if:

(1) The retailer is found postdating repacked eggs;

(2) the eggs do not meet grade B standards; and

(3) the retailer has violated any other provision of this act.

(c) The provisions of this section shall be part of and supplemental to the Kansas egg law.

History: L. 2006, ch. 90, § 8; July 1.



2-2511 Civil penalties for violations; order of secretary, appeal procedure.

2-2511. Civil penalties for violations; order of secretary, appeal procedure. (a) In addition to any other penalty provided by law, any person who violates any provision of this act, and amendments thereto, or any rules and regulations adopted thereunder, may incur a civil penalty of not less than $100 nor more than $500 for each such violation. In the case of a continuing violation, every day such violation continues may be deemed a separate violation.

(b) In determining the amount of the civil penalty, the following shall be taken into consideration: (1) The potential or actual harm, or both, caused by the violation;

(2) the nature and persistence of the violation;

(3) the length of time over which the violation occurs;

(4) compliance history;

(5) any corrective actions taken; and

(6) any and all other relevant circumstances.

(c) All civil penalties assessed shall be due and payable within 10 days after written notice of assessment is served on the person, unless a longer period of time is granted by the secretary.

(d) No civil penalty shall be imposed pursuant to this section except upon the written order of the secretary. Such order shall state the violation, the penalty to be imposed and the right of the person to appeal to the secretary. Any such person, within 20 days after notification, may make written request to the secretary for a hearing in accordance with the provisions of the Kansas administrative procedure act.

(e) Any person aggrieved by an order of the secretary made under this section may appeal such order to the district court in the manner provided by the Kansas judicial review act.

(f) An appeal to the district court or to an appellate court shall not stay the payment of the civil penalty.

(g) Any civil penalty recovered pursuant to the provisions of this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(h) The provisions of this section shall be part of and supplemental to the Kansas egg law.

History: L. 2006, ch. 90, § 9; L. 2010, ch. 17, § 14; July 1.



2-2512 License denial, suspension, revocation or modification, grounds.

2-2512. License denial, suspension, revocation or modification, grounds. (a) The secretary may deny, suspend, revoke or modify the provisions of any license issued under this act, if the secretary finds, after notice and opportunity for a hearing are given in accordance with the provisions of the Kansas administrative procedure act, that the applicant, licensee or permit holder has:

(1) Been convicted of or pleaded guilty to a violation of the Kansas egg law, and amendments thereto, or been convicted of or pleaded guilty to a felony under the laws of this state or of the United States, if the department determines, after investigation, that such person has not been sufficiently rehabilitated to warrant the public trust;

(2) failed to comply with any provision or requirement of this act or any rule and regulation adopted thereunder, or any of the laws or rules and regulations of any other state or the United States relating to licensing or other provisions concerning eggs; or

(3) had any license, certificate or permit issued to the person under the Kansas egg law, and amendments thereto, or the egg laws of any other state revoked.

(b) The provisions of this section shall be part of and supplemental to the Kansas egg law.

History: L. 2006, ch. 90, § 10; L. 2010, ch. 60, § 5; July 1.



2-2513 Balut; refrigeration and labeling requirements.

2-2513. Balut; refrigeration and labeling requirements. (a) Balut must be refrigerated upon removal from incubation and maintained at a refrigerated temperature of 45° Fahrenheit, or less, while transported, stored or held for retail sale.

(b) Each container of balut shall be clearly and conspicuously labeled to inform the consumer that the product is an embryonated egg or such other term or phrase that is informative and not false or misleading.

(c) The provisions of this section shall be part of and supplemental to the Kansas egg law.

History: L. 2006, ch. 90, § 11; July 1.






Article 27 AGRICULTURAL HALL OF FAME

2-2701 Acquisition of certain real estate in Wyandotte county by highway commission authorized; purposes; conditions; title; succession by secretary of transportation to commission's right, title and interest in said property.

2-2701. Acquisition of certain real estate in Wyandotte county by highway commission authorized; purposes; conditions; title; succession by secretary of transportation to commission's right, title and interest in said property. The state highway commission is hereby authorized and empowered to acquire by purchase or condemnation the following described real estate, together with all improvements thereon: A tract of real estate in the northeast one-fourth (1/4) of section seventeen (17), township eleven (11), range twenty-three (23), bounded on the north by Riverview road and the west by K-7 highway and on the south by the Kansas turnpike north right-of-way lines and on the east by the east section line. Also that portion lying north of the Kansas turnpike right-of-way in the north one-half (1/2) of northwest one-fourth (1/4) of section sixteen (16), township eleven (11), range twenty-three (23), all in Wyandotte county, Kansas, for the purpose of securing a site which will provide: (1) Visual access to the agricultural hall of fame; (2) an area suitable for the location of recreational facilities in connection with such hall of fame; and (3) an area for landscaping adjoining such hall of fame. No purchase or condemnation of such real estate shall be made unless and until the agricultural hall of fame is located on a site adjoining the real estate described herein. Said commission shall acquire fee simple title to such real estate, and if it shall be necessary to condemn any of such real estate, the commission may exercise the power of eminent domain in the acquisition of the fee simple title to such real estate in the manner prescribed in K.S.A. 26-501 to 26-516, inclusive, or acts amendatory thereof, and the legal department of said commission shall institute and prosecute said condemnation proceedings in the name of the state, and if any such real estate shall be acquired by purchase, the abstract of title and the deed conveying the same shall be approved by the attorney general before payment therefor is made; said commission shall record all conveyances of any such real estate in the office of the register of deeds of Wyandotte county which shall thereafter be deposited in the office of the secretary of state. The secretary of transportation shall succeed to all right, title and interest of the highway commission in such property.

History: L. 1959, ch. 326, § 1; L. 1963, ch. 234, § 17; L. 1975, ch. 426, § 24; Aug. 15.






Article 28 SOIL AMENDMENT ACT

2-2801 Citation of act.

2-2801. Citation of act. This act shall be known and may be cited as the Kansas soil amendment act.

History: L. 1976, ch. 2, § 1; L. 1985, ch. 14, § 1; July 1.



2-2802 Administration of act.

2-2802. Administration of act. This act shall be administered by the secretary of agriculture.

History: L. 1976, ch. 2, § 2; L. 2004, ch. 101, § 52; July 1.



2-2803 Definitions.

2-2803. Definitions. As used in this act, unless the context otherwise requires:

(a) "Soil amendment" means and includes any substance which is intended to improve the physical, chemical or other characteristics of the soil or improve agricultural crop production, except that it shall not include the following: Commercial fertilizers, agricultural liming materials including ground and slaked lime, unmanipulated animal manures, vegetable compost and pesticides.

(b) "Name" means the specific designation under which the individual product is offered for sale.

(c) "Bulk" means in nonpackaged form.

(d) "Distribute" means to import, consign, offer for sale, sell, barter or to otherwise supply soil amendments to any person in this state.

(e) "Label" means the display of written, printed or graphic matter upon the immediate container of a soil amendment.

(f) "Unmanipulated animal manures" means the refuse of stables, barnyards or feedlots consisting of animal excreta with or without litter.

(g) "Secretary" means the secretary of agriculture.

(h) "Department" means the Kansas department of agriculture.

(i) "Active ingredient" means the ingredient or ingredients which affect the physical, chemical or other characteristics of the soil and thereby improve soil condition.

(j) "Inert ingredient" means the ingredients which do not have any beneficial effect but are present in the product.

(k) "Person" means individuals, partnerships, associations and corporations.

(l) "Percent" or "percentage" means by weight.

(m) "Registrant" means any person who registers a soil amendment under the provisions of this act.

(n) "Value" means that a product provides statistically established economic benefits to the end user of the product.

(o) "Usefulness" means that there exists data on a product that proves that the product has a beneficial contribution towards the improvement of the physical, chemical or other characteristics of the soil or that the product improves agricultural crop production.

(p) "Agricultural crop production" means the production of field crops commonly grown in Kansas as opposed to horticultural or landscaping stock.

History: L. 1976, ch. 2, § 3; L. 1980, ch. 2, § 1; L. 1985, ch. 14, § 2; L. 2004, ch. 101, § 53; July 1.



2-2804 Labeling of containers, bulk lots; listing or guaranteeing active ingredients; data substantiating usefulness, when required.

2-2804. Labeling of containers, bulk lots; listing or guaranteeing active ingredients; data substantiating usefulness, when required. (a) Each container of a soil amendment shall be labeled on the face or display side in a readable and conspicuous form to show the following information:

(1) The net weight of the contents;

(2) the name of the product;

(3) the guaranteed analysis, including the name and the percentage of each active ingredient and the percentage of inert ingredients;

(4) a statement as to the purpose of the product;

(5) adequate directions for use; and

(6) the name and address of the registrant.

(b) Bulk lots shall be labeled by attaching a copy of the label to the invoice, which shall be furnished the purchaser.

(c) No active ingredient may be listed or guaranteed on a label or labeling of a soil amendment without the secretary's approval. The secretary shall allow an active ingredient to be listed or guaranteed on the label or labeling if satisfactory supportive data is provided the secretary to substantiate the value and usefulness of the active ingredient. In any case where there are no active ingredients or there are no claims made for the product, the secretary may require supportive data or information to substantiate the value and usefulness of the product. The secretary may rely on outside sources such as the agricultural experiment stations established by K.S.A. 76-465, and amendments thereto, for assistance in evaluation of the data submitted.

(d) When an active ingredient is permitted to be listed or guaranteed, it must be determinable by laboratory methods and is subject to inspection and analysis. The secretary may prescribe methods and procedures of inspection and analysis of the active ingredient.

(e) The provisions of this section shall not apply to any bulk lots of animal manures except that the quantity and name of any ingredients added thereto shall be specified.

History: L. 1976, ch. 2, § 4; L. 1980, ch. 2, § 2; L. 1985, ch. 14, § 3; July 1.



2-2805 Registration of products; application; fee; requirements.

2-2805. Registration of products; application; fee; requirements. Each soil amendment product shall be registered with the secretary before it is distributed in this state. Application for registration shall be submitted to the secretary, on a form prepared for that purpose, showing the information required on the label, as provided in K.S.A. 2-2804, and amendments thereto, except net weight of product. The registration fee shall be fixed by rules and regulations adopted by the secretary of agriculture for each product, except that such fee shall not exceed $100 for each product. The soil amendment product registration fee in effect on the day preceding the effective date of this act shall continue in effect until the secretary of agriculture adopts rules and regulations fixing a different fee therefor under this section. All registrations shall expire on December 31 of the year in which such soil amendment product is registered. The applicant shall submit with the application for registration a copy of the label and a copy of all advertisements, brochures, posters and television and radio announcements to be used in promoting the sale of the soil amendment.

History: L. 1976, ch. 2, § 5; L. 1982, ch. 4, § 12; L. 2002, ch. 181, § 8; L. 2004, ch. 85, § 8; L. 2005, ch. 38, § 1; July 1.



2-2807 Unregistered, unlabeled or misbranded soil amendments; stop sale, use or removal orders.

2-2807. Unregistered, unlabeled or misbranded soil amendments; stop sale, use or removal orders. The secretary may issue and enforce a written or printed "stop sale, use or removal" order to the owner or custodian of any lot of soil amendment, and to hold at a designated place when the secretary finds said soil amendment is being offered or exposed for sale which is not registered, is not labeled, is misbranded or is adulterated, until such time as the product or labeling complies with this act. The soil amendment may then be released in writing by the secretary.

History: L. 1976, ch. 2, § 7; March 2.



2-2808 Violations of act.

2-2808. Violations of act. It shall be a violation of this act for any person to:

(a) Distribute a soil amendment that is not registered with the secretary;

(b) distribute a soil amendment that is not labeled;

(c) distribute a soil amendment that is misbranded;

(d) distribute a soil amendment that is adulterated; or

(e) fail to comply with a stop sale, use or removal order.

History: L. 1976, ch. 2, § 8; L. 2005, ch. 38, § 2; July 1.



2-2809 Misbranded or adulterated, defined.

2-2809. Misbranded or adulterated, defined. (a) For the purposes of this act, a soil amendment shall be deemed to be misbranded if: (1) It bears a label which is false or misleading in any particular;

(2) it is distributed under the name of another soil amendment;

(3) it is not labeled in accordance with K.S.A. 2-2804 or rules and regulations adopted under the provisions of this act; or

(4) it purports to be or is represented as being or containing a soil amendment, and does not conform to the standards of identity prescribed by rules and regulations adopted under the provisions of this act.

(b) For the purposes of this act, a soil amendment shall be deemed to be adulterated if: (1) It contains any deleterious or harmful agent in sufficient amount to render it injurious to beneficial plant, animal or aquatic life when applied in accordance with the directions for use shown on the label, or if adequate warning statements and directions for use which may be necessary to protect plant, animal or aquatic life are not shown on the label;

(2) its composition differs from that which it is purported to possess by its labeling; or

(3) it contains any noxious weed seed.

History: L. 1976, ch. 2, § 9; March 2.



2-2810 Inspection.

2-2810. Inspection. The secretary or his or her authorized agents may inspect, sample, analyze and test soil amendments distributed in this state at any time and place, and to such extent that he or she may deem necessary to determine whether such soil amendments are in compliance with this act.

History: L. 1976, ch. 2, § 10; March 2.



2-2811 Rules and regulations.

2-2811. Rules and regulations. The board is authorized to adopt such rules and regulations as may be necessary to administer this act, including methods of sampling, methods of analysis, designation of ingredient forms and standards of identity of products.

History: L. 1976, ch. 2, § 11; March 2.



2-2812 Refusal to register products; revocation; hearing.

2-2812. Refusal to register products; revocation; hearing. The secretary shall refuse to register any product that does not comply with this act and the rules and regulations promulgated under this act. The secretary is also authorized and empowered to revoke any registration upon satisfactory evidence that the registrant or any of his or her agents has used fraudulent or deceptive practices except that registration shall not be revoked until the registrant has been given an opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1976, ch. 2, § 12; L. 1988, ch. 356, § 33; July 1, 1989.



2-2813 Penalties; injunction.

2-2813. Penalties; injunction. (a) Any person convicted of violation of any provision of this act or the rules and regulations promulgated under this act shall be guilty of a class C misdemeanor. Nothing in this act shall be construed as requiring the secretary or his or her authorized agents to report for prosecution or for seizure of any product as a result of minor violations when he or she believes the public interest will best be served by a suitable written warning.

(b) The secretary is hereby authorized to apply for and the court to grant a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this act or any rule or regulation promulgated under this act, notwithstanding the existence of other remedies at law. Said injunction shall be issued without bond.

History: L. 1976, ch. 2, § 13; March 2.



2-2814 Disposition of moneys; soil amendment fee fund.

2-2814. Disposition of moneys; soil amendment fee fund. The secretary shall remit all moneys received by or for the secretary under this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the soil amendment fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or by a person or persons designated by the secretary.

History: L. 1976, ch. 2, § 14; L. 2001, ch. 5, § 20; L. 2004, ch. 101, § 54; July 1.






Article 29 AGRICULTURAL LIMING MATERIALS

2-2901 Citation; administration of act.

2-2901. Citation; administration of act. This act shall be known and may be cited as "The Kansas agricultural liming materials act." The provisions of this act shall be administered by the secretary of agriculture, hereinafter referred to as the secretary.

History: L. 1976, ch. 3, § 1; L. 2004, ch. 101, § 55; July 1.



2-2902 Definitions.

2-2902. Definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Agricultural liming materials" means a product whose calcium and magnesium compounds are capable of neutralizing soil acidity;

(b) "limestone" means a material consisting essentially of calcium carbonate or a combination of calcium carbonate with magnesium carbonate, which is capable of neutralizing soil acidity;

(c) "burnt lime" means a material made from limestone which consists essentially of calcium oxide or a combination of calcium oxide with magnesium oxide;

(d) "hydrated lime" means a material made from burnt lime which consists essentially of calcium hydroxide or a combination of calcium hydroxide and magnesium hydroxide;

(e) "marl" means a granular or loosely consolidated earthy material composed largely of sea shell fragments and calcium carbonate;

(f) "industrial by-product" means any industrial waste or by-product containing calcium or calcium and magnesium in forms that will neutralize soil acidity;

(g) "brand" means the term, designation, trademark, product name or other specific designation under which individual agricultural liming material is offered for sale;

(h) "fineness" means the percentage by weight of the material which will pass U. S. standard sieves of specified sizes;

(i) "label" means any written or printed matter on or attached to the package or on the delivery ticket which accompanies bulk shipments;

(j) "person" means an individual, partnership, association, firm or corporation; and

(k) "calcium carbonate equivalent" means the acid neutralizing capacity of an agricultural liming material expressed as weight percentage of calcium carbonate.

History: L. 1976, ch. 3, § 2; July 1.



2-2903 Sale of agricultural liming materials; labeling, information required; false advertising prohibited; notice of adulteration; bulk deliveries.

2-2903. Sale of agricultural liming materials; labeling, information required; false advertising prohibited; notice of adulteration; bulk deliveries. (a) Every package or container of agricultural liming materials sold, offered or exposed for sale in this state shall have affixed to each package in a conspicuous manner on the outside thereof, a plainly printed, stamped or otherwise marked label, tag or statement setting forth the following information: (1) The name and principal office address of the manufacturer or distributor;

(2) the brand or trade name of the material;

(3) the identification of the product as to type of agricultural liming material;

(4) the net weight of the agricultural liming material;

(5) the calcium carbonate equivalent as determined by methods and in such minimum amounts as prescribed by rules and regulations of the secretary of agriculture; and

(6) the minimum percentage by weight passing through U.S. standard sieves, as prescribed by rules and regulations;

(7) the minimum percentage of weight of effective calcium carbonate equivalent (ECC), a function of calcium carbonate equivalent and fineness as prescribed by rules and regulations of the secretary of agriculture.

(b) In any case where a bulk sale of agricultural liming materials is made, the delivery slip identifying such sale shall contain the information required by subsection (a)(7).

(c) No information or statement shall appear on any package, label, delivery slip or advertising material which is false or misleading to the purchaser as to the quality, analysis, type or composition of the agricultural liming material.

(d) In the case of any material which has been adulterated subsequent to packaging, labeling or loading thereof but before delivery to the consumer, a plainly marked notice to that effect shall be affixed by the vendor to the package or delivery slip to identify the kind and degree of adulteration therein.

(e) At every site from which agricultural liming materials are delivered in bulk or orders for bulk deliveries are placed by consumers, there shall be conspicuously posted a statement setting forth the information required by subsection (a) of this section for each brand of material.

History: L. 1976, ch. 3, § 3; L. 2004, ch. 101, § 56; L. 2015, ch. 37, § 2; July 1.



2-2904 Same; sale prohibited, when.

2-2904. Same; sale prohibited, when. No agricultural liming material shall be sold or offered for sale in this state if (a) it does not comply with the provisions of this act or rules and regulations adopted pursuant thereto, or (b) it contains toxic materials in quantities injurious to plants or animals.

History: L. 1976, ch. 3, § 4; July 1.



2-2905 Manufacturers of liming materials; registration; fee.

2-2905. Manufacturers of liming materials; registration; fee. Every manufacturer of liming materials to be distributed in this state shall on July 1 of each year, or prior to manufacture or distribution of such liming materials, register each manufacturing facility on a form furnished by the secretary of agriculture, the application to be accompanied by a fee of $30, except that on and after July 1, 2015, such application shall be accompanied by a fee of $25. All such licenses shall expire on June 30 of the following year.

History: L. 1976, ch. 3, § 5; L. 2002, ch. 181, § 10; L. 2004, ch. 85, § 10; L. 2009, ch. 128, § 27; July 1.



2-2906 Same; annual statement; inspection fee; secretary may reduce fee, when.

2-2906. Same; annual statement; inspection fee; secretary may reduce fee, when. (a) Within 30 days following expiration of registration, each registrant shall submit, on a form furnished by the secretary of agriculture, an annual statement setting forth the number of net tons of each agricultural liming material sold by such registrant for use within the state during the previous 12-month period. Such statement shall be accompanied by payment of an inspection fee which shall be at the rate of $.07 per ton, except that on and after July 1, 2015, such inspection fee shall be at the rate of $.05 per ton.

(b) The secretary is hereby authorized and empowered to reduce the inspection fee provided for in subsection (a) whenever the secretary determines that such fee is yielding more than is necessary for the purpose of administering the provisions of this act. The secretary is authorized and empowered to increase such inspection fee, or restore such inspection fee, in full or in part, when such inspection fee is necessary to produce sufficient revenues for the purposes of administering the provisions of this act, but not in excess of the fee as provided in this section.

History: L. 1976, ch. 3, § 6; L. 2002, ch. 181, § 11; L. 2004, ch. 85, § 11; L. 2009, ch. 128, § 28; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 101, § 57, but that version was repealed by L. 2004, ch. 180, § 18.



2-2907 Duty of secretary to inspect; methods of analysis and sampling.

2-2907. Duty of secretary to inspect; methods of analysis and sampling. (a) It shall be the duty of the secretary or the secretary's duly authorized agent to sample, inspect, make analyses of and test agricultural liming materials distributed within this state as often as the secretary may deem necessary to determine whether such agricultural liming materials are in compliance with the provisions of this act. The secretary or the secretary's agent may enter upon any public or private premises or carriers during regular business hours in order to have access to agricultural liming material subject to the provisions of this act, and to any records relating to their distribution.

(b) The methods of analysis and sampling shall be those approved by the secretary.

History: L. 1976, ch. 3, § 7; L. 2015, ch. 37, § 3; July 1.



2-2908 Sale in violation of act; stop sale, use or removal orders.

2-2908. Sale in violation of act; stop sale, use or removal orders. The secretary may issue and enforce a written or printed "stop sale, use or removal" order to the owner or customer of any lot of agricultural liming materials and to hold such lot at a designated place when the secretary finds said agricultural liming material is being offered or exposed for sale in violation of any of the provisions of this act until the law has been complied with and said agricultural liming material is released in writing by the secretary, or said violation has been otherwise legally disposed of by written authority. The secretary shall release the agricultural liming materials so withdrawn when the requirements of this act have been complied with and all costs and expenses incurred in connection with the withdrawal have been paid.

History: L. 1976, ch. 3, § 8; July 1.



2-2909 Penalties for violations; jurisdiction.

2-2909. Penalties for violations; jurisdiction. Any person convicted of violating any provision of this act or any rules and regulations promulgated thereunder shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than one hundred dollars ($100) for the first violation and not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each subsequent violation. Nothing in this act shall be construed as requiring the secretary or his or her authorized agents to report violations of this act for prosecution or for the institution of seizure proceedings when he or she believes that the public interest will best be served by a suitable written warning.

The district courts of this state shall have jurisdiction to restrain violations of this act by injunction without any criminal proceeding being first initiated.

History: L. 1976, ch. 3, § 9; July 1.



2-2910 Rules and regulations.

2-2910. Rules and regulations. The secretary is hereby authorized to promulgate and adopt rules and regulations for the administration of the provisions of this act.

History: L. 1976, ch. 3, § 10; July 1.



2-2911 Disposition of moneys; agricultural liming materials fee fund; plant pest activities.

2-2911. Disposition of moneys; agricultural liming materials fee fund; plant pest activities. The secretary shall remit all moneys received by or for the secretary under this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the agricultural liming materials fee fund, which fund is hereby created. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the Kansas department of agriculture or by a person or persons designated by the secretary.

History: L. 1976, ch. 3, § 11; L. 2000, ch. 111, § 3; L. 2001, ch. 5, § 21; L. 2004, ch. 101, § 158; July 1.






Article 30 GRAIN COMMODITY COMMISSIONS

2-3001 Grain commodity commissions; definitions.

2-3001. Grain commodity commissions; definitions. As used in this act, unless the context clearly requires otherwise:

(a) "Grower" means any natural person, partnership, association, corporation or other legal entity engaged in the growing of corn, grain sorghum, soybeans, wheat or sunflowers who owns or who shares in the ownership and risk of loss of such corn, grain sorghum, soybeans, wheat or sunflowers, whether as landlord or tenant. For the purposes of being an eligible voter pursuant to K.S.A. 2-3002, and amendments thereto, a grower who is a legal entity who owns or who shares in the ownership and risk of loss of such corn, grain sorghum, soybeans, wheat or sunflowers, whether as landlord or tenant, on which there is no individual ownership and risk of loss of such corn, grain sorghum, soybeans, wheat or sunflowers, shall designate a natural person to register to vote for such legal entity;

(b) "first purchaser" means any person, public or private corporation, association or partnership buying or otherwise acquiring after harvest, the property in or to corn, grain sorghum, soybeans, wheat or sunflowers from a grower. A mortgagee, pledgee, lienor or other person, public or private, having a claim against the grower under a nonrecourse loan made against such corn, grain sorghum, soybeans, wheat or sunflowers after harvest thereof shall be deemed a first purchaser hereunder. The term "first purchaser" shall not include a harvesting or threshing lienor;

(c) "commercial channels" means the sale of corn, grain sorghum, soybeans, wheat or sunflowers for use as food, feed, seed or any industrial or chemurgic use, when sold to any commercial buyer, dealer, processor, cooperative, or to any person, public or private, who resells any corn, grain sorghum, soybeans, wheat or sunflowers or product produced from corn, grain sorghum, soybeans, wheat or sunflowers;

(d) "sale" means and includes any pledge or mortgage of corn, grain sorghum, soybeans, wheat or sunflowers, after harvest, to any person, public or private;

(e) "department" means the Kansas department of agriculture; and

(f) "secretary" means the secretary of agriculture or the secretary's authorized representative.

History: L. 1977, ch. 4, § 1; L. 1996, ch. 209, § 13; L. 2000, ch. 116, § 1; L. 2002, ch. 93, § 1; July 1.



2-3002 Creation of Kansas corn, grain sorghum, soybean, wheat and sunflower commissions; membership; election process; terms; vacancies; districts; ex officio members; first purchasers; meetings.

2-3002. Creation of Kansas corn, grain sorghum, soybean, wheat and sunflower commissions; membership; election process; terms; vacancies; districts; ex officio members; first purchasers; meetings. (a) There are hereby created five separate and distinct commissions which shall be known as the Kansas corn commission, the Kansas grain sorghum commission, the Kansas soybean commission, the Kansas wheat commission and the Kansas sunflower commission. Each commission will have members elected through an election process as provided in subsection (b) to serve three-year terms, with the exception of transition commissioners, serving from the effective date of this act until elections occur in 2002, 2003 and 2004, to represent a district or districts identified in subsection (b) with the following requirements:

(1) Any person meeting the requirements of K.S.A. 2-3003, and amendments thereto, of that commodity may seek election as a commissioner to that commodity's respective commission representing the district of such person's official residence. Only a grower of each specific commodity shall be a member of that specific commission;

(2) no commission shall have less than seven commissioners representing the nine crop reporting districts identified in subsection (h). If a commission has less than nine elected commissioners representing crop reporting districts, any commissioner representing multiple crop reporting districts may only represent commission districts equal to whole and adjoining crop reporting districts that are within the same election cycle;

(3) each commission, by majority approval of the commissions, may appoint two additional at-large commissioners for added representation for producers due to geographical, cropping pattern or other reasonable commodity-specific needs. At-large commissioners will serve a term determined by the commodity commission not to exceed three-year terms of appointment, be a Kansas resident and must meet the definition of a grower; and

(4) each commission, by majority approval of the commissions, may appoint a first purchaser as an additional at-large commissioner. Any such first purchaser will serve a term determined by the commodity commission not to exceed a three-year term of appointment and must be a Kansas resident.

(b) (1) Prior to the first election as provided by this act, each commodity commission shall notify all growers of its respective commodity of the commission election and all appropriate election procedures.

(2) Any grower of corn, grain sorghum, soybeans, wheat or sunflowers who is a resident of this state, of legal voting age and has been actively engaged in growing corn, grain sorghum, soybeans, wheat or sunflowers within the preceding three years shall become an eligible voter upon registering to vote in a commission election. Registration shall be on a single form allowing registration to any or all commission elections. Forms shall be provided by the commissions and made available at all county extension offices, county conservation district offices and through the office of the secretary. Any grower also shall become registered by signing a petition for a candidate to be placed on the election ballot, upon the filing of such petition. Candidate petition forms shall be provided by the office of the secretary. Registration by internet or other means shall also be allowed upon the approval of the secretary. No grower shall cast more than one ballot for any commission election.

(3) Any person meeting the qualifications to serve as a commissioner may appear on the election ballot for their respective commission district by submitting a petition to be placed on the ballot on or before November 30 in the year immediately preceding the election. The petition shall contain the signatures of 20 eligible voters of that commodity commission election to be a valid petition. However, no more than five petition signatures shall be used to qualify any candidate from any one county.

(4) Commission election ballots shall be mailed to eligible voters by January 15 and shall be returned to the election officer, as provided through the common election procedure required in subsection (e), on or before March 1 in the year of any election. Successful candidates in any election will have received the highest number of the votes cast. Election results will be announced as soon as the election has been determined with successful candidates taking office with terms effective April 1 in the year of the election.

(5) On and after July 1, 2002, any interested person or entity in the agriculture industry, with emphasis on growers of sunflowers, may submit names to the governor for appointment to the Kansas sunflower commission. On or after September 1, 2002, the governor shall appoint nine members to the Kansas sunflower commission from among the names submitted to the governor, if possible, to represent each of the crop reporting districts as provided in this section. The terms of the members appointed by the governor shall be the same as provided in subsection (d) and the same election provisions as provided in this section applicable to the other commissions shall apply to such appointed members, except that the members appointed to represent districts IV, V and VI shall not stand for election in 2002 but rather shall have their initial term of office to run until the election held for such districts in 2005. At such time the same election provisions of this section applicable to the other commissions shall apply to such members.

(c) Upon the effective date of this act, each commission created shall meet as soon as feasible to organize, elect officers and ratify the number of commissioners and representative districts that commission shall maintain. Commissioners currently serving these commissions immediately prior to the effective date of this act are appointed to transition terms as follows: (1) Commissioners whose terms expire in June, 2000, shall have their terms extended until April, 2002; (2) commissioners whose terms expire in June, 2001, shall have their terms extended until April, 2003; and (3) commissioners whose terms expire in June, 2003, shall have their terms extended until April, 2004.

(d) Annual elections for up to three commissioners representing districts shall begin in January and February of 2002. Commissioners elected shall take office April 1 of the year elected and serve a three-year term. Elections will occur as follows and continue on a three-year cycle thereafter: (1) In districts IV, V and VI, the initial election year shall be 2002; (2) in districts I, II and III, the initial election year shall be 2003; and (3) in districts VII, VIII and IX, the initial election year shall be 2004.

(e) The five grain commissions, as provided in this act shall maintain on file a common election procedure with the secretary of agriculture, who will serve as the final arbitrator of any dispute regarding the election procedure.

(f) Any grower who appropriately registers to vote shall be able to do so in an election for any commissioner representing that commodity and district where the grower maintains such grower's official residence.

(g) Any challenge to election results for the position of commodity commissioner representing a district shall be initially reviewed by a panel of commissioners, not standing for election that year, and representing all five grain commissions. If the challenge is not resolved before the panel of commissioners, the secretary shall serve as the final arbitrator of the challenge to the election results.

(h) Vacancies which may occur shall be filled for unexpired terms by appointment by the remaining commissioners.

(i) The dean of the college of agriculture of Kansas state university and the secretary of the Kansas department of agriculture shall be ex officio members, without the right to vote, of each such commission. Districts are the same as crop reporting districts established for Kansas by the U.S. department of agriculture national agricultural statistic service and are as follows:

(j) District I shall consist of the following counties: Cheyenne, Decatur, Graham, Norton, Rawlins, Sheridan, Sherman and Thomas.

District II shall consist of the following counties: Gove, Greeley, Lane, Logan, Ness, Scott, Trego, Wallace and Wichita.

District III shall consist of the following counties: Clark, Finney, Ford, Grant, Gray, Hamilton, Haskell, Hodgeman, Kearny, Meade, Morton, Seward, Stanton and Stevens.

District IV shall consist of the following counties: Clay, Cloud, Jewell, Mitchell, Osborne, Ottawa, Phillips, Republic, Rooks, Smith and Washington.

District V shall consist of the following counties: Barton, Dickinson, Ellis, Ellsworth, Lincoln, McPherson, Marion, Rice, Rush, Russell and Saline.

District VI shall consist of the following counties: Barber, Comanche, Edwards, Harper, Harvey, Kingman, Kiowa, Pawnee, Pratt, Reno, Sedgwick, Stafford and Sumner.

District VII shall consist of the following counties: Atchison, Brown, Doniphan, Jackson, Jefferson, Leavenworth, Marshall, Nemaha, Pottawatomie, Riley and Wyandotte.

District VIII shall consist of the following counties: Anderson, Chase, Coffey, Douglas, Franklin, Geary, Johnson, Linn, Lyon, Miami, Morris, Osage, Shawnee and Wabaunsee.

District IX shall consist of the following counties: Allen, Bourbon, Butler, Chautauqua, Cherokee, Cowley, Crawford, Elk, Greenwood, Labette, Montgomery, Neosho, Wilson and Woodson.

(k) Meetings and any records of any commission created by this act shall be open to the public to the same extent as is required by law of public boards and commissions pursuant to the open records act and the open meetings act. Records shall include contracts entered into by any commission.

History: L. 1977, ch. 4, § 2; L. 1988, ch. 10, § 1; L. 1996, ch. 209, § 14; L. 2000, ch. 116, § 2; L. 2002, ch. 93, § 2; L. 2004, ch. 101, § 191; L. 2008, ch. 94, § 1; Apr. 24.



2-3002a Same; transfer of powers, duties and functions to such commissions; successor to department of agriculture; transfer of property to wheat commission.

2-3002a. Same; transfer of powers, duties and functions to such commissions; successor to department of agriculture; transfer of property to wheat commission. (a) Except for funds necessary to pay payroll expenses incurred through June 30, 2000, and payable in July, 2000, on and after July 1, 2000, the balance of all funds and all liabilities associated with the grain commodities pursuant to K.S.A. 2-2601 et seq. as in effect prior to July 1, 2000, and K.S.A. 2-3001 et seq., and amendments thereto, shall be paid and liabilities be transferred to each respective commission created by this act. Any remaining funds of the money retained for payroll expenses shall be paid to the respective commission created by this act.

(b) Except as otherwise provided by this act, all of the powers, duties and functions of the Kansas department of agriculture with regard to the corn, grain sorghum and soybean commission and the Kansas wheat commission are hereby transferred to and conferred and imposed upon the respective corn, grain sorghum, soybean and wheat commissions established by the act.

(c) Except as otherwise provided by this act, the corn, grain sorghum, soybean and wheat commissions established by this act shall be the successor in every way to the powers, duties and functions of the Kansas department of agriculture with regard to the corn, grain sorghum and soybean commissions and the Kansas wheat commission in which the same were vested prior to July 1, 2000. Every act performed in the exercise of such powers, duties and functions by or under the authority of the Kansas department of agriculture with regard to the corn, grain sorghum and soybean commissions and the Kansas wheat commission established by this act shall be deemed to have the same force and effect as if performed by the respective corn, grain sorghum, soybean and wheat commission, respectively in which such powers, duties and functions were vested prior to July 1, 2000.

(d) Except as otherwise provided by this act, whenever the Kansas department of agriculture with regard to the corn, grain sorghum and soybean commissions and the Kansas wheat commission, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the respective corn, grain sorghum, soybean and wheat commission established by this act.

(e) On the effective date of this act, all property of the Kansas wheat commission prior to July 1, 2000, shall become the property of the wheat commission established by this act.

History: L. 2000, ch. 116, § 10; L. 2004, ch. 101, § 159; July 1.



2-3003 Qualifications of members of commodity commissions.

2-3003. Qualifications of members of commodity commissions. Members of each commission created pursuant to K.S.A. 2-3002, and amendments thereto, shall be residents of this state who have been actively engaged in growing corn, grain sorghum, soybeans, wheat or sunflowers, as applicable, in this state for at least five years immediately preceding such member's election. The member of each commission who has been appointed pursuant to K.S.A. 2-3002, and amendments thereto, shall be a resident of this state who has been a first purchaser in this state for at least five years preceding such member's appointment.

History: L. 1977, ch. 4, § 3; L. 2000, ch. 116, § 3; L. 2002, ch. 93, § 3; L. 2008, ch. 94, § 2; Apr. 24.



2-3004 Same; organization and meetings.

2-3004. Same; organization and meetings. Each commission created pursuant to K.S.A. 2-3002 shall meet as soon as practicable for the purpose of organizing. Each commission shall elect a chairperson from its appointed membership. Each commission may meet at any time deemed necessary and on call of the chairperson, but shall meet at least annually for public discussion of policy with respect to its respective grain commodity.

History: L. 1977, ch. 4, § 4; July 1.



2-3005 Grain commodity commissions; powers and duties; limitations.

2-3005. Grain commodity commissions; powers and duties; limitations. (a) In the administration of this act, each commission as provided in this act shall have the following duties, authorities and powers:

(1) To conduct a campaign of grain commodity promotion and market development through research, education and information;

(2) to accept grants and donations;

(3) to sue and be sued;

(4) to contract with the secretary for the collection of assessments pursuant to the provisions of this act and to enter into any other such contracts as may be necessary or advisable for the purpose of this act;

(5) to appoint an administrator who is knowledgeable about the grain commodity and fix the compensation. With the approval of the commission, the administrator may appoint such other personnel as needed. The administrator and any other personnel appointed as provided in this subsection shall not be employees of the state of Kansas;

(6) to cooperate or contract with any local, state or national organization or agency, whether voluntary or created by the law of any state, or by national law, engaged in work or activities similar to the work and activities of the commission, and to enter into contracts and agreements with such organizations or agencies for carrying on a joint campaign of research, education and promotion;

(7) to bring any suit or action for the collection of assessments provided under this act;

(8) to establish an office of administrator at any place in this state the commission may select;

(9) to adopt, rescind, modify and amend all necessary and proper orders, resolutions and rules and regulations for the procedure and exercise of its powers and the performance of its duties;

(10) to approve an annual budget and establish a reserve. Each project budgeted and approved by the commission shall include a stated objective and anticipated results; and

(11) to report annually to their respective commodity growers, the secretary and house and senate agriculture committees of the Kansas legislature. Such annual report shall include details of commission projects, programs and supported research including expenditures and the results of an annual audit performed by a person or entity that is a certified public accountant. Any commission year end reserve balance exceeding 125% of the previous five-year rolling average for annual expenditures for such commission also shall be reported.

(b) Each commission as provided in this act shall not engage in lobbying as defined in K.S.A. 46-255, and amendments thereto. Nothing in this subsection shall be construed to prohibit any commission from engaging in any action designed to market the respective commodity or products directly to a foreign government or political subdivision thereof.

History: L. 1977, ch. 4, § 5; L. 1991, ch. 6, § 2; L. 1996, ch. 209, § 15; L. 2000, ch. 116, § 4; L. 2008, ch. 94, § 3; Apr. 24.



2-3006 Powers and duties of secretary of agriculture.

2-3006. Powers and duties of secretary of agriculture. The secretary shall have the following duties, authorities and powers to:

(1) Hire such clerical and other personnel deemed necessary to carry out the provisions of this act;

(2) establish recordkeeping requirements deemed necessary by the commodity commission affected;

(3) inspect and audit any records required to be kept pursuant to this act; and

(4) contract with the corn, grain sorghum, soybean, wheat and sunflower commissions for the collection of assessment as provided by this act and enter into any other contracts necessary to carry out the provisions of this act.

History: L. 1977, ch. 4, § 6; L. 1991, ch. 6, § 3; L. 1996, ch. 209, § 16; L. 2000, ch. 116, § 5; L. 2002, ch. 93, § 4; July 1.



2-3007 Assessments; refunds and records; liens, priority; limitations on assessment collection.

2-3007. Assessments; refunds and records; liens, priority; limitations on assessment collection. (a) There is hereby levied an assessment upon grain sorghum marketed through commercial channels in the state of Kansas. The grain sorghum commission shall set the assessment at a rate of not more than 10 mills per bushel. There is hereby levied an assessment upon corn marketed through commercial channels in the state of Kansas. The corn commission shall set the assessment at a rate of not more than 10 mills per bushel. There is hereby levied an assessment upon soybeans marketed through commercial channels in the state of Kansas. The soybean commission shall set the assessment at a rate of not more than one-half of 1% of the net market price received by the grower. There is hereby levied an assessment upon wheat marketed through commercial channels in the state of Kansas. The wheat commission shall set the assessment at a rate of not more than 20 mills per bushel. There is hereby levied an assessment upon sunflowers marketed through commercial channels in the state of Kansas. The sunflower commission shall set the assessment at a rate of not more than $0.06 per cwt. Any commission shall not change the assessment rate, either to increase or reduce, more than once a year. Such assessment shall be levied and assessed to the grower at the time of sale, and shall be shown as a deduction by the first purchaser from the price paid in settlement to the grower. Under the provisions of this act, no corn, grain sorghum, soybeans, wheat or sunflowers shall be subject to the assessment more than once. The commission shall furnish to every first purchaser receipt forms which shall be issued by such first purchaser to the grower upon the payment of such assessment. The form shall indicate thereon the procedure by which the grower may obtain a refund of any such assessment, except a refund shall not be issued unless the amount of the refund is $5 or more. Within one year after any and all sales during such period the grower may upon submission of a request therefor to the commission, obtain a refund in the amount of the assessments deducted by the first purchaser. Such request shall be accompanied by evidence of the payment of the assessments which need not be verified.

(b) The commission shall keep complete records of all refunds made under the provisions of this section. Records of refunds may be destroyed two years after the refund is made. All funds expended by the commission in the administration of this act and for the payment of all claims growing out of the performance of any duties or activities pursuant to this act shall be paid from the proceeds derived from such assessment. In the case of a lien holder who is a first purchaser as defined in this act, the assessment shall be deducted by the lien holder from the proceeds of the claim secured by such lien at the time the corn, grain sorghum, soybeans, wheat or sunflowers are pledged or mortgaged. The assessment shall constitute a preferred lien and shall have priority over all other liens and encumbrances upon such corn, grain sorghum, soybeans, wheat or sunflowers. The assessment shall be deducted and paid as provided in this section whether such corn, grain sorghum, soybeans, wheat or sunflowers are stored in this or any other state.

(c) Any corn, grain sorghum, soybean, wheat or sunflowers acquired by a grower as defined in K.S.A. 2-3001, and amendments thereto, under the provisions of any federal program shall be subject to the provisions of this section.

(d) No assessments for any commodity shall be collected pursuant to subsection (a) while a national checkoff program for that commodity remains in effect. Collection of assessments pursuant to subsection (a) shall be reinstated upon the withdrawal of a national checkoff program for that commodity.

History: L. 1977, ch. 4, § 7; L. 1982, ch. 9, § 2; L. 1983, ch. 4, § 2; L. 1986, ch. 9, § 2; L. 1988, ch. 10, § 2; L. 1990, ch. 5, § 1; L. 1991, ch. 6, § 4; L. 1992, ch. 219, § 1; L. 1996, ch. 209, § 17; L. 2000, ch. 116, § 6; L. 2002, ch. 93, § 5; L. 2008, ch. 94, § 4; Apr. 24.



2-3008 Assessments; collection; deposit in commission account; security for accounts.

2-3008. Assessments; collection; deposit in commission account; security for accounts. (a) The assessment imposed pursuant to this act shall on or before the 20th day of the calendar month following the date of settlement be paid by the purchaser to the secretary. The secretary shall issue a receipt to the purchaser for such assessment. The secretary shall deposit all moneys received in payment of such assessment in a bank account established in the name of the commission in accordance with the provisions of this act.

(b) Each bank account used in operating and conducting the commission's duties shall be secured by a pledge of securities in the manner prescribed for state bank accounts as provided under K.S.A. 75-4218, and amendments thereto.

History: L. 1977, ch. 4, § 8; L. 1978, ch. 1, § 2; L. 1991, ch. 6, § 5; L. 1996, ch. 209, § 18; L. 2000, ch. 116, § 7; July 1.



2-3009 Foreclosure of liens.

2-3009. Foreclosure of liens. If the grain assessment is not paid to the secretary as provided in K.S.A. 2-3007, and amendments thereto, or within 10 days thereafter, the lien may within one year after the expiration of such 10-day period be foreclosed in any court having jurisdiction in the county in which the grain was grown, or sold, or in which such grain may be found, or in which such grain may have been commingled with other like grain.

History: L. 1977, ch. 4, § 9, L. 1991, ch. 6, § 8; L. 1996, ch. 209, § 19; L. 2000, ch. 116, § 8; July 1.



2-3010 Unlawful acts; penalties.

2-3010. Unlawful acts; penalties. Any person who shall violate any of the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500) or by imprisonment in the county jail for not less than thirty (30) nor more than ninety (90) days, or by both such fine and imprisonment.

History: L. 1977, ch. 4, § 10; July 1.



2-3011 Kansas soybean commission; state promotion entity for soybeans.

2-3011. Kansas soybean commission; state promotion entity for soybeans. The Kansas soybean commission, established pursuant to K.S.A. 2-3001 et seq., and amendments thereto, shall be the state promotion entity for soybeans under the soybean promotion, research and consumer information act of 1990, public law 101-624, upon certification by the national board or other certifying entity established under such act.

History: L. 1991, ch. 6, § 1; May 16.



2-3012 National checkoff program for soybeans.

2-3012. National checkoff program for soybeans. On and after the effective date of the national checkoff program for soybeans, established pursuant to public law 101-624, the assessment shall be collected upon all soybeans sold in the state of Kansas. Such assessment shall be levied and assessed to the grower at the time of sale and shall be collected pursuant to the terms of the national checkoff program for soybeans established pursuant to public law 101-624 and any rules and regulations or marketing orders promulgated or issued thereunder. Under the provisions of this act, no soybeans shall be subject to assessment more than once. Assessments made under this section shall constitute a preferred lien and shall have a priority over all other liens and encumbrances upon such soybeans. Any assessment made under this section shall be deducted and paid as herein provided whether such soybeans are stored in this or any other state.

History: L. 1991, ch. 6, § 6; May 16.



2-3013 Assessments, disposition; national checkoff program for soybeans.

2-3013. Assessments, disposition; national checkoff program for soybeans. (a) Any assessment collected pursuant to the national checkoff program for soybeans, established pursuant to public law 101-624, shall be paid to the commission on or before the 20th day of the calendar year following the date of settlement and shall be paid by the purchaser of the soybeans to the commission.

(b) Whenever refunds are made from the national checkoff program for soybeans, established pursuant to public law 101-624, such refunds shall be made as authorized by public law 101-624.

(c) All money credited to the soybean commission shall be expended for the soybean commission in the administration of the national checkoff program for soybeans, established pursuant to public law 101-624, the administration of article 30 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, and for the payment of claims upon obligations incurred in the performance of the activities and functions set forth in article 30 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, and for no other purpose.

(d) The Kansas soybean commission shall have the ability to pay and transfer portions of the assessments collected pursuant to the national checkoff program for soybeans, established pursuant to public law 101-624, to the national board as required.

History: L. 1991, ch. 6, § 7; L. 1996, ch. 209, § 20; L. 2000, ch. 116, § 9; July 1.






Article 31 INTERSTATE COMPACT ON AGRICULTURAL GRAIN MARKETING

2-3101 Interstate Compact on Agricultural Grain Marketing.

2-3101. Interstate Compact on Agricultural Grain Marketing. The "Interstate Compact on Agricultural Grain Marketing" is hereby enacted into law and entered into with all jurisdictions legally joining therein, in the form substantially as follows:

Interstate Compact on Agricultural

Grain Marketing

Article I. — Purpose

It is the purpose of this compact to protect, preserve and enhance:

(a) The economic and general welfare of citizens of the joining states engaged in the production and sale of agricultural grains;

(b) the economies and very existence of local communities in such states, the economies of which are dependent upon the production and sale of agricultural grains; and

(c) the continued production of agricultural grains in such states in quantities necessary to feed the increasing population of the United States and the world.

Article II. — Definitions

As used in this compact:

(a) "State" means any state of the United States in which agricultural grains are produced for the markets of the nation and world.

(b) "Agricultural grains" means wheat, durum, spelt, triticale, oats, rye, corn, barley, buckwheat, flaxseed, safflower, sunflower seed, soybeans, sorghum grains, peas and beans.

Article III. — Commission

(a) Organization and Management

(1) Membership. There is hereby created an agency of the member states to be known as the Interstate Agricultural Grain Marketing Commission, hereinafter called the commission. The commission shall consist of three residents of each member state who shall have an agricultural background and who shall be appointed as follows: (1) One member appointed by the governor, who shall serve at the pleasure of the governor; (2) one senator appointed in the manner prescribed by the senate of such state, except that two senators may be appointed from the unicameral legislature of the state of Nebraska; and (3) one member of the house of representatives appointed in the manner prescribed by the house of representatives of such state. The member first appointed by the governor shall serve for a term of one year and the senator and representative first appointed shall each serve for a term of two years; thereafter all members appointed shall serve for two-year terms. The attorneys general of member states or assistants designated thereby shall be nonvoting members of the commission.

(2) Voting; binding action. Each member shall be entitled to one vote. A member must be present to vote and no voting by proxy shall be permitted. The commission shall not act unless a majority of the voting members are present, and no action shall be binding unless approved by a majority of the total number of voting members present.

(3) Body corporate; seal. The commission shall be a body corporate of each member state and shall adopt an official seal to be used as it may provide.

(4) Meetings. The commission shall hold an annual meeting and such other regular meetings as its bylaws may provide and such special meetings as its executive committee may determine. The commission bylaws shall specify the dates of the annual and any other regular meetings, and shall provide for the giving of notice of annual, regular and special meetings. Notices of special meetings shall include the reasons therefor and an agenda of the items to be considered.

(5) Officers. The commission shall elect annually, from among its voting members, a chairperson, a vice-chairperson and a treasurer. The commission shall appoint an executive director who shall serve at its pleasure, and shall fix the duties and compensation of such director. The executive director shall be secretary of the commission. The commission shall make provision for the bonding of such of its officers and employees as it may deem appropriate.

(6) Personnel. Irrespective of the civil service, personnel or other merit system laws of any member state, the executive director shall appoint or discharge such personnel as may be necessary for the performance of the functions of the commission and shall fix, with the approval of the commission, their duties and compensation. The commission bylaws shall provide for personnel policies and programs. The commission may establish and maintain, independently of or in conjunction with any one or more of the member states, a suitable retirement system for its full-time employees. Employees of the commission shall be eligible for social security coverage in respect of old age and survivors insurance provided that the commission takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The commission may establish and maintain or participate in such additional programs of employee benefits as may be appropriate. The commission may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental entity.

(7) Donations and grants. The commission may accept for any of its purposes and functions any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any governmental entity, and may utilize and dispose of the same.

(8) Offices. The commission may establish one or more offices for the transacting of its business.

(9) Bylaws. The commission shall adopt bylaws for the conduct of its business. The commission shall publish its bylaws in convenient form, and shall file a copy of the bylaws and any amendments thereto with the appropriate agency or officer in each of the member states.

(10) Reports to member states. The commission annually shall make to the governor and legislature of each member state a report covering its activities for the preceding year. Any donation or grant accepted by the commission or services borrowed shall be reported in the annual report of the commission, and shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender. The commission may make additional reports as it may deem desirable.

(b) Committees

(1) The commission may establish such committees from its membership as its bylaws may provide for the carrying out of its functions.

Article IV. — Powers and Duties of Commission

(a) The commission shall conduct comprehensive and continuing studies and investigations of agricultural grain marketing practices, procedures and controls and their relationship to and effect upon the citizens and economies of the member states.

(b) The commission shall make recommendations for the correction of weaknesses and solutions to problems in the present system of agricultural grain marketing or the development of alternatives thereto, including the development, drafting, and recommendation of proposed state or federal legislation.

(c) The commission may apply by a majority vote of all of the members of such commission to any state or federal court having power to issue compulsory process for an order to require by subpoena the attendance of any person or by subpoena duces tecum the production of any records in addition to orders in aid of its powers and responsibilities, pursuant to this compact, and any and all such courts shall have jurisdiction to issue such orders. All testimony required by subpoena shall be under oath. Failure of any person to obey any such order shall be punishable as contempt of the issuing court. If the party or subject matter on account of which the commission seeks an order is within the jurisdiction of the court to which application is made, such application may be to a court in a state in which the commission maintains an office or a court in the state in which the person or object of the order being sought is situated. The chairperson or vice-chairperson of the commission (or any member thereof so authorized by such commission) may administer oaths or affirmations for the purpose of receiving testimony. Whenever testimony is given by any person subpoenaed under the provisions of this subsection, a verbatim record shall be made thereof by a certified shorthand reporter and the transcript of such record shall be filed with the commission.

(d) The commission is hereby authorized to do all things necessary and incidental to the administration of its functions under this compact.

Article V. — Finance

(a) Budget. The commission shall submit to the governor of each member state a budget of its estimated expenditures for such period as may be required by the laws of that state for presentation to the legislature thereof.

(b) Appropriations by member states. The moneys necessary to finance the general operations of the commission not otherwise provided for in carrying forth its duties, responsibilities and powers as stated herein shall be appropriated to the commission by the member states, when authorized by the respective legislatures. Appropriations by member states for the financing of the operations of the commission in the initial biennium of the compact shall be in the amount of fifty thousand dollars ($50,000) for each member state; thereafter the total amount of appropriations requested shall be apportioned among the member states in the manner determined by the commission.

(c) Incurring obligations and pledge of credit.  The commission shall not incur any obligations of any kind prior to the making of appropriations adequate to meet the same; nor shall the commission pledge the credit of any of the member states, except by and with the authority of the member state.

(d) Accounts; audits. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(e) Accounts; examination. The accounts of the commission shall be open for inspection at any reasonable time.

Article VI. — Eligible Parties, Entry Into Force, Withdrawal and Termination

(a) Eligible parties. Any agricultural grain marketing state may become a member of this compact.

(b) Entry into force. This compact shall become effective initially when enacted into law by any five states prior to July 1, 1981, and in additional states upon their enactment of the same into law.

(c) Withdrawal. Any member state may withdraw from this compact by enacting a statute repealing the compact, but such withdrawal shall not become effective until one year after the enactment of such statute and the notification of the commission thereof by the governor of the withdrawing state. A withdrawing state shall be liable for any obligations which it incurred on account of its membership up to the effective date of withdrawal, and if the withdrawing state has specifically undertaken or committed itself to any performance of an obligation extending beyond the effective date of withdrawal, it shall remain liable to the extent of such obligation.

(d) Termination. This compact shall terminate one year after the notification of withdrawal by the governor of any member state which reduces the total membership in the compact to less than five states.

History: L. 1979, ch. 1, § 1; April 25.






Article 32 PROTECTION OF FARMLAND AND AGRICULTURAL ACTIVITIES

2-3201 Protection of farmland and agricultural activities; purpose.

2-3201. Protection of farmland and agricultural activities; purpose. It is the declared policy of this state to conserve and protect and encourage the development and improvement of farmland for the production of food and other agricultural products. The legislature finds that agricultural activities conducted on farmland in areas in which nonagricultural uses have moved into agricultural areas are often subjected to nuisance lawsuits, and that such suits encourage and even force the premature removal of the lands from agricultural uses. It is therefore the purpose of this act to provide agricultural activities conducted on farmland protection from nuisance lawsuits.

History: L. 1982, ch. 3, § 1; July 1.



2-3202 Certain agricultural activities not a nuisance.

2-3202. Certain agricultural activities not a nuisance. (a) Agricultural activities conducted on farmland, if consistent with good agricultural practices and established prior to surrounding agricultural or nonagricultural activities, are presumed to be reasonable and do not constitute a nuisance, public or private, unless the activity has a substantial adverse effect on the public health and safety.

(b) If such agricultural activity is undertaken in conformity with federal, state, and local laws and rules and regulations, it is presumed to be good agricultural practice and not adversely affecting the public health and safety.

(c) An owner of farmland who conducts agricultural activity protected pursuant to the provisions of this section:

(1) May reasonably expand the scope of such agricultural activity, including, but not limited to, increasing the acreage or number of animal units or changing agricultural activities, without losing such protection so long as such agricultural activity complies with all applicable local, state, and federal environmental codes, resolutions, laws and rules and regulations;

(2) may assign or transfer such protection to any successor in interest; and

(3) shall not be deemed to waive such protection by temporarily ceasing or decreasing the scope of such agricultural activity.

History: L. 1982, ch. 3, § 2; L. 2013, ch. 93, § 2; July 1.



2-3203 Definitions.

2-3203. Definitions. As used in this act:

(a) "Agricultural activity" means the growing or raising of horticultural and agricultural crops, hay, poultry and livestock, and livestock, poultry and dairy products for commercial purposes and includes activities related to the handling, storage and transportation of agricultural commodities.

(b) "Farmland" means land devoted primarily to an agricultural activity.

(c) "Person" means any individual, partnership, profit or nonprofit corporation, trust, organization or any other business entity, but does not include any governmental entity.

(d) "Agricultural chemical" means those agricultural chemicals as defined in the agricultural chemical act set forth in K.S.A. 2-2201 et seq., and amendments thereto.

History: L. 1982, ch. 3, § 3; L. 1988, ch. 11, § 2; L. 2013, ch. 93, § 3; July 1.



2-3204 Action for injunction alleging misuse of chemicals; when attorney fees and expenses assessed.

2-3204. Action for injunction alleging misuse of chemicals; when attorney fees and expenses assessed. In any case in which an action for injunction is brought alleging the prior misuse of agricultural chemicals and the court finds that the defendant properly used the agricultural chemicals according to state and federal law and the label instructions and that the plaintiff sustained no damages from the use of such agricultural chemicals, the court may assess against the plaintiff reasonable attorney fees and expenses incurred by the defendant as a result of such action. In addition, the court may assess against the plaintiff additional losses and costs incurred by the defendant upon proof that such losses and costs were the result of an injunction granted as part of such action. Any assessment under this section shall be reduced (but not below zero) by an amount equal to the amount of any bond forfeited to the defendant under article 9 of chapter 60 of the Kansas Statutes Annotated. An assessment under this section shall be collected as costs in the action. This section shall be part of and supplemental to the provisions of article 32 of chapter 2 of the Kansas Statutes Annotated, and acts amendatory of the provisions thereof or supplemental thereto.

History: L. 1988, ch. 11, § 1; July 1.



2-3205 Exclusive compensatory damages for nuisance originating from farmland used for agricultural activity; standing.

2-3205. Exclusive compensatory damages for nuisance originating from farmland used for agricultural activity; standing. (a) The exclusive compensatory damages that may be awarded to a claimant where the alleged nuisance originates from farmland primarily used for agricultural activity shall be as follows:

(1) If the nuisance is determined to be a permanent nuisance, compensatory damages shall be limited to the reduction in the fair market value of the claimant's property caused by such nuisance, not to exceed the fair market value of such claimant's property; and

(2) if the nuisance is determined to be a temporary nuisance, compensatory damages shall be limited to the lesser of:

(A) The diminution in fair rental value of the claimant's property caused by such nuisance;

(B) the value of the loss of the use and enjoyment of the claimant's property; or

(C) the reasonable cost to repair or mitigate any injury to the claimant caused by such nuisance.

(b) If any claimant or claimant's successor in interest brings a subsequent nuisance claim against the same defendant or defendant's successors in interest for an alleged nuisance related to the same or a substantially similar agricultural activity, such claimant and claimant's successors in interest shall be limited to the compensatory damages for a permanent nuisance as provided in subsection (a)(1). Damages from any previous final court order or judgment against the defendant or defendant's successors in interest shall be considered in any subsequent case for the purposes of determining that the total amount of damages awarded shall not exceed the fair market value of such claimant's property.

(c) If a defendant in a private nuisance case where the nuisance is alleged to originate from farmland used for agricultural activity demonstrates a good faith effort to abate a condition that is determined to constitute a nuisance, and such good faith effort is unsuccessful, such nuisance shall be deemed to be not capable of abatement and compensatory damages shall be limited as provided in subsection (a)(1). Substantial compliance with a court order regarding such farmland shall constitute a good faith effort as a matter of law.

(d) No person shall have standing to bring an action for private nuisance pursuant to this section unless such person has an ownership interest in the property alleged to be affected by the nuisance.

(e) If any provision of this section or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or application, and to this end the provisions of this section are declared to be severable.

(f) This section shall be part of and supplemental to article 32 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2013, ch. 93, § 1; July 1.






Article 33 CHEMIGATION SAFETY

2-3301 Citation of act.

2-3301. Citation of act. This shall be known and may be cited as the "Kansas chemigation safety law."

History: L. 1985, ch. 5, § 1; July 1.



2-3302 Definitions.

2-3302. Definitions. As used in the Kansas chemigation safety law:

(a) "Chemigation" means any process whereby pesticides, fertilizers or other chemicals or animal wastes are added to irrigation water applied to land or crops, or both, through an irrigation distribution system.

(b) "Board" means the secretary of agriculture.

(c) "Secretary" means the secretary of agriculture.

(d) "Operating chemigation equipment" for the purposes of this act shall include, but not be limited to:

(1) Preparing solution and filling the chemical supply container;

(2) calibrating of injection equipment;

(3) starting and stopping equipment when injection of chemicals is involved; and

(4) supervision of the chemigation equipment to assure its safe operation.

(e) "Anti-pollution devices" means mechanical equipment used to reduce hazard to the environment in cases of malfunction of the equipment during chemigation and includes but is not limited to interlock, waterline check valve, chemical line closure device, vacuum relief device and automatic low pressure drain.

(f) "Supervision" means the attention given to the chemigating system during its operation when chemicals are being applied.

(g) "Direct supervision" means supervision with ability to change the procedures.

(h) "Irrigation distribution system" means any device or combination of devices having a hose, pipe or other conduit which connects directly to any source of ground or surface water, through which water or a mixture of water and chemicals is drawn and applied to land. The term does not include any handheld hose sprayer or other similar device which is constructed so that an interruption in water flow automatically prevents any backflow to the water source. For the purpose of this act it does not include greenhouse irrigation or residence yards. Animal waste lagoons are not to be considered water sources.

(i) "Calibration device" means equipment of sufficient accuracy to determine the rate of chemical application.

(j) "Point of diversion" means:

(1) The point where the longitudinal axis of the dam crosses the center line of the stream in the case of a reservoir; or

(2) the location of the headgate or intake in the case of a direct diversion from a river, stream or other watercourse; or

(3) the location of a well in the case of groundwater diversion.

(k) "Agronomic application rates" means the method and amount of swine waste defined by the secretary that in the secretary's discretion best protects the environment, including consideration of the crops or soil to which swine waste may be applied and the economic impact associated with any application of swine waste.

(l) "Chemicals" shall include nutrients or the chemical composition of animal waste.

History: L. 1985, ch. 5, § 2; L. 1989, ch. 7, § 1; L. 1998, ch. 143, § 23; May 7.



2-3303 Requirements for chemigation users.

2-3303. Requirements for chemigation users. Persons applying any chemical by the chemigation process in an irrigation system shall:

(a) Register with the secretary;

(b) use anti-pollution devices; and

(c) keep records and make reports as deemed appropriate by the secretary.

History: L. 1985, ch. 5, § 3; July 1.



2-3304 Registration of chemigation users; permit; fee; renewal.

2-3304. Registration of chemigation users; permit; fee; renewal. (a) Any user of the chemigation process shall register and obtain a chemigation user's permit before using the process.

(b) Registration shall consist of making application on a form supplied by the secretary. Such application shall include, but not be limited to:

(1) The name of the persons to whom a permit is to be issued, including an owner or operator of land on which chemigation is to be used;

(2) a plan for using anti-pollution devices;

(3) a plan for handling tail water or accumulations of water;

(4) the number and locations, including a legal description, of wellheads which may be involved in the chemigation process and surface water supply withdrawal points, not to include siphon tubes; and

(5) payment of fees.

(c) The application fee for a chemigation user's permit shall be $75 plus $15 for each additional point of diversion, except that on and after July 1, 2018, a chemigation user's permit shall be $55 plus $10 for each additional point of diversion. A chemigation user's permit may be renewed each year upon making an application, payment of the application fee and completing the report form providing information used in chemigation the previous year.

History: L. 1985, ch. 5, § 4; L. 1989, ch. 7, § 2; L. 1994, ch. 336, § 7; L. 2002, ch. 181, § 12; L. 2004, ch. 85, § 12; L. 2009, ch. 128, § 29; L. 2014, ch. 133, § 5; July 1.



2-3305 Functional anti-pollution devices, requirements.

2-3305. Functional anti-pollution devices, requirements. Functional anti-pollution devices shall be used in the chemigation process according to:

(a) Criteria adopted by the secretary by rules and regulations that, in the secretary's discretion, follow the latest scientific knowledge and technology and that is designed to protect the groundwater and surface water of the state; or

(b) the following criteria:

(1) Waterline check valve shall be an automatic, quick-closing device capable of preventing the backflow of water chemical mixtures into the source of water supply during times of system failure or equipment shutdown;

(2) a chemical injection line check valve shall be used to prevent flow of water from the irrigation system into the chemical supply tank and to prevent gravity flow from the chemical supply tank into the irrigation system;

(3) an interlock system shall be used between the power system of the injection unit, the irrigation pumping plant and the pivot, if involved; the interlock shall function so that if the irrigation pump stops, the injection pump will also stop;

(4) a functional vacuum relief device shall be used between the waterline check valve and the irrigation pump to reduce the chance of chemical being back-siphoned into the water source; and

(5) an automatic low pressure drain shall be used between the waterline valve and the irrigation pump.

History: L. 1985, ch. 5, § 5; L. 1989, ch. 7, § 3; L. 1998, ch. 143, § 25; May 7.



2-3306 Responsibility of chemigation equipment operators; chemigation equipment operator examination; renewal; fee.

2-3306. Responsibility of chemigation equipment operators; chemigation equipment operator examination; renewal; fee. (a) Any individual operating chemigation equipment under a chemigation user permit shall be responsible for the safe operation of such chemigation equipment and any such equipment shall be considered to be under the direct supervision of the chemigation user permit holder.

(b) The secretary shall not issue a chemigation user permit to any person unless such person is a certified chemigation equipment operator or has in such person's employment at least one certified chemigation equipment operator. A chemigation equipment operator is an individual who has successfully completed an examination given by the secretary or the secretary's designee. Except as provided in subsection (c), if the chemigation user permit is issued to an individual, that individual must have successfully completed the chemigation equipment operator examination. Such examination shall include, but not be limited to, the following:

(1) The proper use of anti-pollution devices;

(2) preparing the chemical solution and filling the chemical supply container;

(3) calibrating of injection equipment;

(4) supervision of chemigation equipment to assure its safe operation;

(5) environmental and human hazards that may be involved in chemigation;

(6) protective clothing and respiratory equipment;

(7) general precautions to be followed in disposal of containers and decontamination of the equipment;

(8) handling of tail water and other accumulations of water containing chemicals;

(9) information of procedures to be followed should chemicals inadvertently enter the water supply source as a result of the chemigation process;

(10) label information, especially chemigation instructions;

(11) applicable state and federal laws and regulations; and

(12) any other subject which the secretary deems necessary.

(c) The examination provided for in subsection (b) may be waived for any individual who has been certified as a pesticide applicator in the category of chemigation pursuant to the Kansas pesticide law.

(d) The chemigation equipment operator certification shall expire on December 31 of the fourth calendar year after the year of issue. A chemigation equipment operator certification shall be renewed for a succeeding five year period upon payment of the certification fee and passing the examination specified in either subsection (b) or (c).

(e) The fee for certification as a chemigation equipment operator or for renewal of such certification shall be $25, except that on and after July 1, 2018, such certification shall be $10.

History: L. 1985, ch. 5, § 6; L. 1989, ch. 7, § 5; L. 2002, ch. 181, § 13; L. 2004, ch. 85, § 13; L. 2009, ch. 128, § 30; L. 2014, ch. 133, § 6; July 1.



2-3307 Access to premises by secretary; inspections, samples and investigations; search warrants; enforcement of criminal and civil provisions of act.

2-3307. Access to premises by secretary; inspections, samples and investigations; search warrants; enforcement of criminal and civil provisions of act. (a) For the purpose of carrying out the provisions of this act, including any review of the application of swine waste under K.S.A. 2-3318, and amendments thereto, the secretary or the secretary's agent or the county or district attorney or their agents may enter any premises at any reasonable time in order to:

(1) Have access for the purpose of inspecting any equipment subject to this act;

(2) inspect or sample water, lands and crops reported to be exposed to chemicals;

(3) inspect or investigate complaints or injury to humans, crops or land;

(4) sample chemicals being applied or to be applied; or

(5) observe the use and application of chemicals.

Should the secretary, the secretary's agent or the county or district attorney or their agents be denied access to any land where such access was sought for the purposes authorized, the secretary or the county or district attorney may apply to any court of competent jurisdiction for a search warrant authorizing access to such land for such purposes. The court, upon such application, may issue the search warrant for the purposes requested.

(b) The enforcement of the criminal provisions of this act shall be the duty of, and shall be implemented by, the county or district attorneys of the various counties or districts. In the event a county or district attorney refuses to act, the attorney general shall so act. The secretary is charged with the duty of enforcing all other provisions of this act.

History: L. 1985, ch. 5, § 7; L. 1998, ch. 143, § 26; May 7.



2-3308 Unlawful acts; criminal penalties.

2-3308. Unlawful acts; criminal penalties. (a) Except as provided by subsection (b), it is a misdemeanor punishable by a fine not exceeding $500 for:

(1) Any person to engage in chemigation without first obtaining a permit as provided in this act;

(2) any person to engage in chemigation on a suspended or revoked permit;

(3) any person to tamper with, or otherwise damage in any way, equipment specified in this act; or

(4) any permit holder to fail to immediately notify the secretary of any actual or suspected accident resulting from the use of chemigation.

(b) It is a misdemeanor punishable by a fine not exceeding $5,000 per violation for any person to knowingly:

(1) Commit any act described by subsection (a); or

(2) commit any unlawful act described by K.S.A. 2-3313, and amendments thereto.

History: L. 1985, ch. 5, § 8; L. 1989, ch. 7, § 6; July 1.



2-3309 Administration of act; employees; rules and regulations.

2-3309. Administration of act; employees; rules and regulations. (a) The secretary of agriculture shall administer this act and shall have authority to employ such qualified persons deemed necessary to carry out the provisions of this act.

(b) The secretary shall adopt such rules and regulations the secretary deems necessary to carry out the provisions of this act. Such rules and regulations shall be promulgated on or before July 1, 2010.

History: L. 1985, ch. 5, § 9; L. 2004, ch. 101, § 58; L. 2009, ch. 128, § 31; July 1.



2-3310 Denial, suspension, revocation or modification of permits, notice and hearing; grounds.

2-3310. Denial, suspension, revocation or modification of permits, notice and hearing; grounds. The secretary, after notice and opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act, may deny, suspend, revoke or modify the provisions of any permit issued under this act, if the secretary finds that the applicant, registrant or permit holder has:

(a) Been convicted of or pleaded guilty to a violation of this act or the Kansas pesticide law, or has been convicted of or pleaded guilty to a felony under the laws of this state or of the United States, if the board determines, after investigation, that such person has not been sufficiently rehabilitated to warrant the public trust;

(b) failed to comply with any provision or requirement of this act or any rule and regulation adopted thereunder; or

(c) had any certificate, registration or permit issued under this act or the Kansas pesticide law revoked.

History: L. 1985, ch. 5, § 10; L. 1988, ch. 356, § 34; July 1, 1989.



2-3311 Denial, suspension, revocation or modification of permit; notice and opportunity for hearing.

2-3311. Denial, suspension, revocation or modification of permit; notice and opportunity for hearing. The secretary may revoke, deny renewal or suspend, for any cause, a chemigation user's permit, after notice and opportunity for a hearing are given in accordance with the provisions of the Kansas administrative procedure act. The notice shall be sent to the registrant or permit holder at such person's address as shown by the records of the secretary, setting out the alleged grounds for revocation or suspension. The registrant or permit holder shall have the right to appear in person and by counsel and to testify and introduce evidence. If such person fails to appear, the matter may be heard in such person's absence. Any such hearing may be conducted by the secretary or a presiding officer from the office of administrative hearings.

History: L. 1985, ch. 5, § 11; L. 1988, ch. 356, § 35; L. 2004, ch. 145, § 8; L. 2010, ch. 60, § 6; July 1.



2-3312 Same; judicial review of secretary's action.

2-3312. Same; judicial review of secretary's action. The registrant or permit holder may obtain review of an order of the secretary revoking or suspending a chemigation user registration or chemigation user's permit or denying or declining to issue or to renew such registration or permit in accordance with the Kansas judicial review act.

History: L. 1985, ch. 5, § 12; L. 1986, ch. 318, § 15; L. 2010, ch. 17, § 15; July 1.



2-3313 Unlawful acts.

2-3313. Unlawful acts. It shall be unlawful for any person required to be registered or to hold a permit under the provisions of this act to:

(a) Make a pesticide use or application not in accordance with the directions for use shown on the label registered under the Kansas agricultural chemical act and by the federal environmental protection agency;

(b) knowingly use ineffective or improper equipment or materials;

(c) refuse or neglect to keep and maintain records required by this act or refuse or neglect to make records available when and as required by this act;

(d) make false or fraudulent records or reports;

(e) use fraud or misrepresentation in making an application for or renewal of a registration or permit issued under the provisions of this act;

(f) refuse or neglect to comply with any limitations or restrictions on or in a duly issued registration or permit;

(g) aid, abet or conspire with any person to evade any of the provisions of this act or allow a registration or permit issued under the provisions of this act to be used by a person not named on the registration or permit;

(h) impersonate any state, county or city inspector or official, as acting in their official capacity;

(i) use any chemigation method or pesticide, fertilizer or other chemical material without regard to public health, safety or welfare; or

(j) use the chemigation process without proper registration or permit issued under the provisions of this act.

History: L. 1985, ch. 5, § 13; July 1.



2-3314 Injunctive relief for violations of act.

2-3314. Injunctive relief for violations of act. The district courts of Kansas shall have jurisdiction to restrain violations of this act by injunction without the institution of criminal proceedings. The injunction shall be issued without bond.

History: L. 1985, ch. 5, § 14; July 1.



2-3315 Chemigation fee fund; expenditures.

2-3315. Chemigation fee fund; expenditures. The secretary shall remit all moneys received under this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the chemigation fee fund. All expenditures from the chemigation fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or by a person or persons designated by the secretary.

History: L. 1985, ch. 5, § 15; L. 1994, ch. 336, § 8; L. 2001, ch. 5, § 22; L. 2004, ch. 101, § 59; July 1.



2-3316 Subpoena power.

2-3316. Subpoena power. The secretary may issue subpoenas to compel the attendance of witnesses or production of books, documents and records anywhere in the state in any hearing affecting the authority or privilege granted by a registration or permit issued under the provisions of this act.

History: L. 1985, ch. 5, § 16; July 1.



2-3317 Penalties.

2-3317. Penalties. (a) Any person who violates any of the provisions of the Kansas chemigation safety law, in addition to any other penalty provided by law, may incur a civil penalty imposed under subsection (b) in the amount fixed by rules and regulations of the secretary in an amount not less than $100 nor more than $5,000 for each violation and, in the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(b) A duly authorized agent of the secretary, upon a finding that a person or any employee or agent has violated the Kansas chemigation safety law, may impose a civil penalty as provided in this section upon such person.

(c) No civil penalty shall be imposed pursuant to this section except upon the written order of the duly authorized agent of the secretary to the person who committed the violation. Such order shall state the violation, the penalty to be imposed and the right of such person to appeal to the secretary. Any such person, within 20 days after notification, may make written request to the secretary for a hearing or informal conference hearing in accordance with the provisions of the Kansas administrative procedure act. The secretary shall affirm, reverse or modify the order and shall specify the reasons therefor.

(d) Any person aggrieved by an order of the secretary made under this section may appeal such order to the district court in the manner provided by the Kansas judicial review act.

(e) Any civil penalty recovered pursuant to the provisions of this section shall be remitted to the state treasurer. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(f) This section shall be a part of and supplemental to the Kansas chemigation safety law.

History: L. 1989, ch. 7, § 4; L. 2001, ch. 5, § 23; L. 2010, ch. 17, § 16; July 1.



2-3318 Application of swine waste; authority of secretary of health and environment; nutrient utilization plans, review and approval; penalties for violations.

2-3318. Application of swine waste; authority of secretary of health and environment; nutrient utilization plans, review and approval; penalties for violations. (a) Regardless of whether irrigation water is added, whenever swine waste is applied to crops or land, the secretary of health and environment is authorized to investigate, inspect or conduct any manner of examination or review of the application of swine waste. No swine waste shall be applied to crops or land in excess of agronomic application rates.

(b) The secretary of health and environment shall review and approve all nutrient utilization plans that provide for the application of swine waste to crops or land and that are submitted by swine confined feeding facilities pursuant to K.S.A. 65-1,182, and amendments thereto, if the plans demonstrate that swine waste will be applied pursuant to agronomic application rates and include all required information. Nutrient utilization plans shall be submitted on a form required by the secretary of health and environment.

(c) Failure of the operator of a swine confined feeding facility to implement a nutrient utilization plan approved by the secretary of health and environment shall be considered a violation of the Kansas chemigation safety law for which the secretary may suspend a permit pursuant to K.S.A. 2-3310, and amendments thereto, or may impose a civil penalty pursuant to K.S.A. 2-3317, and amendments thereto, or both.

(d) This section shall be part of and supplemental to the Kansas chemigation safety law.

History: L. 1998, ch. 143, § 24; L. 2002, ch. 181, § 14; L. 2009, ch. 128, § 34; July 1.






Article 36 AGRICULTURAL SEED COUNCIL

2-3601 Definitions.

2-3601. Definitions. As used in this act:

(a) "Council" means the Kansas agricultural seed council.

(b) "Seedsman" or "seedsmen" means a person, private entity or corporation registered with the Kansas department of agriculture to sell seed in Kansas.

(c) "Agricultural seed," "retailer" and "wholesaler" have the meanings provided by K.S.A. 2-1415, and amendments thereto.

History: L. 1998, ch. 88, § 1; L. 2004, ch. 101, § 160; July 1.



2-3602 Membership of council; terms; vacancies; ex officio members; meetings.

2-3602. Membership of council; terms; vacancies; ex officio members; meetings. (a) There is hereby created the Kansas agricultural seed council.

(b) The council shall consist of seven members who will be elected at the annual meeting of the Kansas seed industry association. The board of directors of the Kansas seed industry association shall act as interim council members until council members can be elected and qualified. Vacancies which may occur shall be filled for unexpired terms by the board of directors of the Kansas seed industry association from among the seedsmen or representatives of seed product development, distribution and production of the state. Each council member appointed on and after the effective date of this act, other than a council member appointed to fill a vacancy for an unexpired term, shall be elected for a term of four years except that three of the council members first elected on and after the effective date of this act shall be elected for a term of two years. No member may serve more than two consecutive terms. Upon the expiration of a term of a member of the council, such member shall continue to serve as a member of the council until a successor to such member is elected and qualified.

(c) Members of the council shall be residents of this state and currently be active seedsmen. Members of the council shall include representatives of seed product development, distribution and production. At least three members shall be elected from the list of wholesalers registered with the Kansas department of agriculture and the remaining members shall be active seedsmen or representatives of seed product development, distribution and production elected at large. The elections will be held at an open session to all seedsmen and representatives of seed product development, distribution and production at the annual meeting of the Kansas seed industry association.

(d) The director of the agricultural experiment stations of Kansas state university of agriculture and applied science or the director's representative and the director of the agricultural products development division of the department of commerce or the director's representative shall serve as ex officio nonvoting members of the council.

(e) The council shall elect annually a chairperson from its membership.

(f) A member of the council may cease to hold such member's position on the council for any of the following reasons, at the discretion of a majority of the council, upon resolution duly adopted by the council dismissing such member: (1) Failure to attend two or more regular meetings of the council, if unexcused; or (2) ceasing to be an active seedsmen.

(g) Members of the Kansas agricultural seed council attending meetings of such council, or attending a subcommittee meeting authorized by such council, may be paid compensation and other expenses.

(h) The council shall meet at least once every calendar quarter regularly and hold an annual meeting which shall be open to the public. The day, time and place of each meeting shall be determined by the council. The chairperson or any three members of the council may call special meetings of the council upon such notice as may be prescribed by the duly adopted procedures of the council.

History: L. 1998, ch. 88, § 2; L. 2003, ch. 154, § 2; L. 2004, ch. 101, § 161; July 1.



2-3603 Powers and duties of council.

2-3603. Powers and duties of council. In the administration of this act, the council shall have the following duties, authorities and powers:

(a) To conduct a campaign of seed industry development, through research, education and information;

(b) to accept grants and donations;

(c) to sue and be sued;

(d) to enter into such contracts as may be necessary or advisable for the purpose of this act;

(e) to appoint an administrator who is knowledgeable about the seed industry and fix the compensation. With the approval of the council, the administrator may appoint such other personnel as is needed;

(f) to cooperate or contract with any local, state or national organization or agency, whether voluntary or created by the law of any state, or by national law, engaged in work or activities similar to the work and activities of the council, and to enter into contracts and agreements with such organizations or agencies for carrying on a joint campaign of research, education and promotion;

(g) to establish an office of the administrator at any place in this state the council may select;

(h) to adopt, rescind, modify and amend all necessary and proper orders, resolutions and rules for the procedure and exercise of its powers and the performance of its duties; and

(i) to approve an annual budget and establish a reserve. Each project budgeted and approved by the council shall include a stated objective and anticipated results. In the council's annual report to the industry, the council shall include those objectives and actual results.

History: L. 1998, ch. 88, § 3; July 1.






Article 37 ENVIRONMENTAL REMEDIATION

2-3701 Short title.

2-3701. Short title. K.S.A. 2-3701 through 2-3714, and amendments thereto, may be cited as the agricultural and specialty chemical remediation act.

History: L. 2000, ch. 82, § 1; July 1.



2-3702 Definitions.

2-3702. Definitions. As used in K.S.A. 2-3701 through 2-3714, and amendments thereto:

(a) "Agricultural or specialty chemical" means any pesticide, fertilizer, plant amendment or soil amendment but does not include nitrate and related nitrogen from a natural source.

(b) "Board" means the Kansas agricultural remediation board created by K.S.A. 2-3709, and amendments thereto.

(c) "Corrective action" means action in response to release of an agricultural or specialty chemical that poses a threat to human health or the environment.

(d) "Eligible corrective action costs" means reasonable and necessary costs of corrective action, as determined in accordance with rules and regulations adopted by the board.

(e) "Eligible lending institution" means:

(1) A bank, as defined in K.S.A. 75-4201, and amendments thereto, that agrees to participate in the remediation linked deposit program and is eligible to be a depository of state funds; or

(2) an institution of the farm credit system organized under the federal farm credit act of 1971 (12 U.S.C. § 2001), as amended, that agrees to participate in the remediation linked deposit program and provides securities acceptable to the pooled money investment board pursuant to article 42 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto.

(f) "Eligible person" means:

(1) A responsible party or an owner of real property, but does not include the state, any state agency, any political subdivision of the state, the federal government or any agency of the federal government; or

(2) a person who: (A) Is involved in a transaction relating to real property; (B) is not a responsible party or owner of the real property; and (C) voluntarily takes corrective action on the property in response to a request or order for corrective action from the department of health and environment.

(g) "Fund" means the Kansas agricultural remediation fund established by K.S.A. 2-3711, and amendments thereto.

(h) "Linked deposit" means an investment account placed by the director of investments under the provisions of article 42 of chapter 75 of the Kansas Statutes Annotated with an eligible lending institution for the purpose of the remediation linked deposit loan program.

(i) "Release" means any spill, leak, emission, discharge, escape or disposal of an agricultural or specialty chemical into the soils or waters of the state.

(j) "Remediation linked deposit loan package" means the forms provided by the state treasurer for the purpose of applying for a remediation linked deposit.

(k) "Remediation linked deposit loan program" means the program provided for by K.S.A. 2-3703 through 2-3707, and amendments thereto.

(l) "Remediation reimbursement program" means the program provided for by K.S.A. 2-3709 through 2-3713, and amendments thereto.

(m) "Site" means all land and water areas, including air space, and all plants, animals, structures, buildings, contrivances and machinery, whether fixed or mobile, including anything used for transportation, within a one-half mile radius of a release.

History: L. 2000, ch. 82, § 2; July 1.



2-3703 Purpose; rules and regulations; annual reports.

2-3703. Purpose; rules and regulations; annual reports. (a) There is hereby established the remediation linked deposit loan program, which shall be administered by the state treasurer. The program shall be for the purpose of providing loans to eligible persons to pay the costs of corrective action approved by the department of health and environment or taken in accordance with requests or orders issued by the department of health and environment. Such loans shall be made only for projects approved by the board.

(b) The state treasurer may adopt rules and regulations to administer and implement the remediation linked deposit loan program.

(c) On or before February 1 of each year, the state treasurer shall submit to the governor, the senate standing committee on energy and natural resources and the house of representatives standing committee on environment an annual report on the activities of the remediation linked deposit loan program.

History: L. 2000, ch. 82, § 3; July 1.



2-3704 Loans; application; limitations; use; approval or rejection.

2-3704. Loans; application; limitations; use; approval or rejection. (a) The state treasurer is hereby authorized to disseminate information and provide remediation linked deposit loan packages to lending institutions eligible for participation in the remediation linked deposit loan program.

(b) The remediation linked deposit loan package shall be completed by the eligible person applying for the loan before the package is forwarded to the lending institution for consideration.

(c) (1) An eligible lending institution that agrees to receive a remediation linked deposit shall accept and review applications for remediation linked deposit loans from eligible persons. The lending institution shall apply all usual lending standards to determine the credit worthiness of eligible persons applying for remediation linked deposit loans. The total amount of linked deposit loans for any one site shall not exceed $300,000. The total amount of linked deposits pursuant to K.S.A. 2-3701 through 2-3714, and amendments thereto, shall not exceed $5,000,000 at any one time.

(2) Only one remediation linked deposit loan shall be made and be outstanding at any one time to any eligible person.

(3) No remediation linked deposit loan shall be amortized for a period of more than 10 years.

(d) An eligible person applying for a remediation linked deposit loan shall certify on the loan application that the loan will be used exclusively for the purpose of paying costs of corrective action approved by the department of health and environment or taken in accordance with requests or orders issued by the department of health and environment.

(e) The eligible lending institution may approve or reject a remediation linked deposit loan package based on the lending institution's evaluation of the applicant included in the package, the amount of the individual loan in the package and other appropriate considerations.

(f) The eligible lending institution shall forward to the state treasurer an approved remediation linked deposit loan package, in the form and manner prescribed and approved by the state treasurer. The package shall include information regarding the amount of the loan requested by the applicant and such other information as the state treasurer requires, including a certification by the applicant that the applicant is an eligible person.

History: L. 2000, ch. 82, § 4; July 1.



2-3705 Procedures for making deposits; deposit agreement, terms.

2-3705. Procedures for making deposits; deposit agreement, terms. (a) If sufficient moneys are not available for a remediation linked deposit, applications may be considered in the order received when moneys are once again available, subject to a review by the lending institution.

(b) Upon acceptance, the state treasurer shall certify to the director of investments the amount required for a remediation linked deposit loan package and the director of investments shall place a remediation linked deposit in the amount certified by the state treasurer with the eligible lending institution at an interest rate which is 2% below the market rate, as determined under K.S.A. 75-4237, and amendments thereto, and which shall be recalculated on the first business day of January and July of each calendar year using the market rate then in effect. The minimum interest rate shall be .50%, if the market rate is below 2.5%. When necessary, the state treasurer may request the director of investments to place such remediation linked deposit prior to acceptance of a remediation linked deposit loan package.

(c) The eligible lending institution shall enter into a remediation linked deposit agreement with the state treasurer. Such agreement shall include requirements necessary to implement the purposes of the remediation linked deposit loan program. Such requirements shall include an agreement by the eligible lending institution to lend an amount equal to the remediation linked deposit to eligible persons at an interest rate that is not more than 2% above the market rate, as determined under K.S.A. 75-4237, and amendments thereto, and which shall be recalculated on the first business day of each calendar year using the market rate then in effect. The agreement shall include provisions for the remediation linked deposit to be placed for a maturity considered appropriate in coordination with the underlying remediation linked deposit loan. The agreement shall include provisions for the reduction of the remediation linked deposit in an amount equal to any payment of loan principal by the eligible person.

History: L. 2000, ch. 82, § 5; L. 2009, ch. 123, § 1; July 1.



2-3706 Procedures for making loans; interest rate.

2-3706. Procedures for making loans; interest rate. Upon the placement of a remediation linked deposit with an eligible lending institution, the institution shall make the loan to each approved eligible person listed in the remediation linked deposit loan package in accordance with the remediation linked deposit agreement between the institution and the state treasurer. The loan shall be at a rate as provided in K.S.A. 2-3705, and amendments thereto. A certification of compliance with this section in the form and manner as prescribed by the state treasurer shall be required of the eligible lending institution.

History: L. 2000, ch. 82, § 6; July 1.



2-3707 Effect of late payment or default.

2-3707. Effect of late payment or default. Neither the state nor the state treasurer shall be liable to any eligible lending institution in any manner for payment of the principal or interest on a remediation linked deposit loan pursuant to K.S.A. 2-3701 through 2-3714, and amendments thereto. Any delay in payments or default on the part of an eligible person does not in any manner affect the remediation linked deposit agreement between the eligible lending institution and the state treasurer.

History: L. 2000, ch. 82, § 7; July 1.



2-3708 Purpose; amount of reimbursement, limits.

2-3708. Purpose; amount of reimbursement, limits. (a) There is hereby established the remediation reimbursement program. The program shall be for the purpose of providing reimbursement to eligible persons for the costs of corrective action approved by the department of health and environment or taken in accordance with requests or orders issued by the department of health and environment.

(b) The amount of reimbursement that an eligible person may receive from the fund shall be limited as follows:

(1) Except as provided in paragraph (2), for an eligible person who has paid all applicable assessments imposed pursuant to K.S.A. 2-3713, and amendments thereto, reimbursement per site shall not exceed an amount equal to: (A) 90% of total eligible corrective action costs greater than $1,000 and less than or equal to $100,000; plus (B) 80% of total eligible corrective action costs greater than $100,000 and less than or equal to $200,000. The total amount reimbursed for any one site shall not exceed $200,000 within a 5 year period or as otherwise set forth by the board pursuant to rules and regulations, unless the property has been sold or leased and both the buyer and seller or lessee and lessor are responsible for remediation, in which case the total amount reimbursed for any such site shall not exceed $400,000 within a five year period or as otherwise set forth by the board pursuant to rules and regulations.

(2) For an eligible person who is not required to pay or has not paid any assessment imposed pursuant to K.S.A. 2-3713, and amendments thereto, or for a pesticide dealer who has paid the annual $5 assessment pursuant to subsection (a)(4) of K.S.A. 2-3713, and amendments thereto, reimbursement per site shall not exceed an amount equal to 100% of total eligible corrective action costs greater than $1,000 and less than or equal to $10,000.

History: L. 2000, ch. 82, § 8; L. 2001, ch. 47, § 2; L. 2008, ch. 6, § 1; July 1.



2-3709 Kansas agricultural remediation board; creation.

2-3709. Kansas agricultural remediation board; creation. (a) There is hereby created the Kansas agricultural remediation board. The board shall consist of five members appointed by the governor. Of the five members, one shall be a representative of agricultural retailers, one shall be a representative of agricultural producers, one shall be a representative of agricultural processors, one shall be a representative of specialty chemical distributors or retailers and one shall be a representative of agricultural and specialty chemical registrants. Not more than three voting members shall be members of the same political party. One representative of the Kansas department of agriculture and one representative of the Kansas department of health and environment shall serve as members of the board ex officio.

(b) Except as provided by this section, the term of office of each member of the board shall be four years. Each member shall serve until a successor is appointed. Whenever a vacancy occurs in the membership of the board prior to the expiration of a term of office, the governor shall appoint a qualified successor to fill the unexpired term.

(c) The governor shall designate the chairperson and vice-chairperson of the board from the members of such board.

(d) Meetings shall be held as determined by the board.

(e) Members of the board attending meetings of the board, or attending a subcommittee meeting thereof authorized by the board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

History: L. 2000, ch. 82, § 9; L. 2005, ch. 5, § 1; L. 2012, ch. 140, § 1; July 1.



2-3710 Same; powers and duties.

2-3710. Same; powers and duties. The board shall have the following powers, duties and functions:

(a) Administer the fund and the remediation reimbursement program.

(b) Subject to K.S.A. 2-3701 through 2-3714, and amendments thereto, adopt rules and regulations concerning the terms and conditions of any reimbursements from the fund.

(c) Adopt rules and regulations establishing, for purposes of the remediation linked deposit loan program and the remediation reimbursement program, criteria for classification and prioritization of properties where contamination was caused by a release of agricultural or specialty chemicals, or both. Classification and prioritization may account for the criteria contained in Kansas department of health and environment's voluntary clean up and property redevelopment program and state cooperator program.

(d) Establish operating standards and procedures which shall include, but not be limited to, the following:

(1) With respect to the remediation linked deposit loan program, provisions governing board approval of projects for which applications for loans may be made;

(2) with respect to the remediation reimbursement program, provisions governing application procedures, determination of eligible corrective action costs, determination of ineligible corrective costs and reimbursement or payment of eligible corrective action costs; and

(3) with respect to both programs, provisions governing conflicts of interest, appeals procedures, review and priority determinations and enforcement of the provisions of K.S.A. 2-3701 through 2-3714, and amendments thereto.

(e) Appoint or contract for qualified administrative services subject to the limitation that expenditures from the fund for the administrative expenses of the board and the programs established by K.S.A. 2-3701 through 2-3714, and amendments thereto, shall not exceed $150,000 in any fiscal year.

(f) Annually provide an independent audit of the fund.

(g) On or before February 1 of each year, submit to the governor, the senate standing committee on energy and natural resources and the house standing committee on environment an annual report of the activities and reimbursements for which money from the fund has been expended during the previous fiscal year, including a copy of the independent audit.

History: L. 2000, ch. 82, § 10; July 1.



2-3711 Kansas agricultural remediation fund; creation.

2-3711. Kansas agricultural remediation fund; creation. (a) There is hereby created in the state treasury the Kansas agricultural remediation fund.

(b) All expenditures from the Kansas agricultural remediation fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the board or by a person or persons designated by the chairperson.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the Kansas agricultural remediation fund interest earnings based on:

(1) The average daily balance of moneys in the Kansas agricultural remediation fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 2000, ch. 82, § 11; July 1.



2-3712 Assessments; when required.

2-3712. Assessments; when required. (a) Whenever on April 1 of any year the unobligated principal balance of the fund equals or exceeds $5,000,000, the assessments imposed by K.S.A. 2-3713, and amendments thereto, shall not be levied on or after the next July 1. Whenever on April 1 of any year thereafter the unobligated principal balance of the fund equals $1,500,000 or less, the assessments imposed by K.S.A. 2-3713, and amendments thereto, shall again be levied on and after the next July 1.

(b) The director of accounts and reports, not later than April 5 of each year, shall notify the board of the amount of the unobligated balance of the fund on April 1 of such year. Upon receipt of the notice, the board shall notify the secretary of agriculture who shall notify fee payers under K.S.A. 2-3713, and amendments thereto, if the levy of assessments under that section will terminate or recommence on the following July 1.

History: L. 2000, ch. 82, § 12; July 1.



2-3713 Same; amounts.

2-3713. Same; amounts. (a) Subject to the provisions of K.S.A. 2-3712, and amendments thereto, there is hereby imposed environmental assessments as follows:

(1) An annual assessment of $100 to be paid by each custom blender required to be licensed pursuant to K.S.A. 2-1201a, and amendments thereto. Such assessment shall be paid to the secretary of agriculture by the custom blender at the time and in the manner provided by law for payment of the custom blender's license fee.

(2) An annual assessment of $20 for each commercial fertilizer required to be registered pursuant to K.S.A. 2-1202, and amendments thereto. Such assessment shall be paid to the secretary of agriculture by the applicant for registration at the time and in the manner provided by law for payment of the registration fee for the commercial fertilizer.

(3) An annual assessment of $60 for each agricultural chemical required to be registered pursuant to K.S.A. 2-2204, and amendments thereto, other than an agricultural chemical classified as an antimicrobial pesticide, as defined by 7 U.S.C. § 136(mm). Such assessment shall be paid to the secretary of agriculture by the applicant for registration at the time and in the manner provided by law for payment of the registration fee for the agricultural chemical.

(4) An annual assessment to be paid by each pesticide dealer required to be registered pursuant to K.S.A. 2-2469, and amendments thereto. If the annual sales of pesticides from the previous year by a pesticide dealer from a business location are less than $2,500, the annual assessment shall be $5. If the annual sales of pesticides from the previous year by a pesticide dealer from a business location are equal to or greater than $2,500, the annual assessment shall be $80. Such assessment shall be paid to the secretary of agriculture by the pesticide dealer at the time and in the manner provided by law for payment of the dealer's registration fee.

(5) An annual assessment of $.0005 per bushel of storage capacity of each public warehouse required to be licensed pursuant to K.S.A. 34-228, and amendments thereto, or pursuant to the federal warehouse act. Such assessment shall be paid to the secretary of agriculture by the applicant for licensure at the time and in the manner provided by law for payment of the warehouse license fee.

(6) An annual assessment of $.0005 per bushel of storage capacity of each public warehouse in this state that is licensed pursuant to the United States warehouse act. Such assessment shall be paid to the secretary of agriculture by the licensee on or before August 31 of each year.

(7) An annual assessment of $1,000 to be paid by the responsible party for a site that has been sold or leased but where the seller or lessor still retains responsibility for cleaning up the site. Such assessment shall be paid to the secretary of agriculture by the responsible party on or before September 30 of each year.

(b) The secretary of agriculture shall remit to the state treasurer all moneys collected by the secretary from assessments paid pursuant to this section. The state treasurer shall deposit the entire amount of the remittance in the state treasury and credit it to the fund.

(c) The secretary of agriculture shall adopt rules and regulations establishing procedures for payment and collection of all environmental assessments.

(d) The secretary of agriculture shall have the authority to reimburse or refund a person if an error occurred in the payment of an assessment.

(e) For a remediated site to be eligible for reimbursement under subsection (b)(1) of K.S.A. 2-3708, and amendments thereto, all applicable environmental assessments must be paid for such site.

History: L. 2000, ch. 82, § 13; L. 2001, ch. 47, § 1; L. 2008, ch. 6, § 2; July 1.



2-3714 Abolition of programs.

2-3714. Abolition of programs. On July 1, 2020, the remediation linked deposit loan program, the remediation reimbursement program and the fund are hereby abolished.

History: L. 2000, ch. 82, § 14; L. 2008, ch. 6, § 3; July 1.






Article 38 FARMERS' MARKETS.

2-3801 Farmers' market promotion act.

2-3801. Farmers' market promotion act. The provisions of K.S.A. 2015 Supp. 2-3801 through 2-3804, and amendments thereto, shall be known and may be cited as the Kansas farmers' market promotion act.

History: L. 2013, ch. 73, § 1; July 1.



2-3802 Same; definitions.

2-3802. Same; definitions. As used in this act:

(a) "Department" means the Kansas department of agriculture.

(b) "Farmers' market" means a common facility or area where producers or growers gather on a regular, recurring basis to sell fresh fruits, vegetables, meats and other farm products directly to consumers. "Farmers' market" includes, but is not limited to, short-term festivals, roadside stands or other agricultural product sales or other locations or any market, sales event or other related event, series of events or venue that advertises, promotes or uses the term "farmers' market" or any derivative thereof, as a part of the name of such market, sales event, or other related event or venue.

(c) "Farmers' market operator" means the person who promotes or manages the activities at a farmers' market registered under this act.

(d) "Participant" means any person who attends a farmers' market or who sells, purchases or consumes any products offered or sold at a farmers' market.

(e) "Secretary" means the secretary of agriculture or the secretary's authorized representative.

History: L. 2013, ch. 73, § 2; July 1.



2-3803 Same; central registration of farmers' markets; secretary as registration authority.

2-3803. Same; central registration of farmers' markets; secretary as registration authority. (a) There is hereby established a central registration of farmers' markets which shall be maintained by the department. Such central registration of farmers' markets shall be for the purpose of encouraging and promoting farmers' markets across the state and shall assist the department in promoting Kansas agriculture by more efficiently connecting producers with consumers. Any farmers' market operator may register with the secretary on forms provided by the secretary. There shall be no charge for registration. The secretary shall maintain a list of such registered entities for dissemination to members of the public.

(b) The secretary shall be the registration authority for farmers' markets in the state and may apply for any federal, state, local or private grant programs or other funding opportunities as the secretary may determine will assist in the creation or promotion of farmers' markets in the state.

History: L. 2013, ch. 73, § 3; July 1.



2-3804 Same; limited liability for registered farmers' market operators.

2-3804. Same; limited liability for registered farmers' market operators. (a) Any participant assumes the inherent risks of attending, buying or selling goods at a farmers' market registered under this act. If a participant brings an action for damages arising from the operation of a registered farmers' market, the registered farmers' market operator may plead an affirmative defense of assumption of risk by the participant.

(b) Any limitation on legal liability afforded to a registered farmers' market operator by this act shall be in addition to any other limitation of legal liability otherwise provided by law.

(c) Nothing in this act shall prevent or limit the liability of a registered farmers' market operator if:

(1) The registered farmers' market operator injures the participant by intentional or willful misconduct; or

(2) the registered farmers' market operator has actual knowledge of a dangerous condition in the land, facilities or equipment used in the registered farmers' market activity or the dangerous propensity of a particular animal used in such activity and does not make such dangerous condition known to the participant and such dangerous condition causes the participant to sustain injuries or death.

History: L. 2013, ch. 73, § 4; July 1.



2-3805 Local food and farm task force; membership; duties.

2-3805. Local food and farm task force; membership; duties. (a) There is hereby established the local food and farm task force. The local food and farm task force shall be comprised of seven members, as follows:

(1) Three members appointed by the governor, including the chairperson of the task force;

(2) one member representing the Kansas department of agriculture appointed by the secretary of agriculture;

(3) one member representing the Kansas state university extension systems and agriculture research programs appointed by the dean of the college of agriculture of Kansas state university; and

(4) one member of the house committee on agriculture and natural resources appointed by the chairperson of the house committee on agriculture and natural resources and one member of the senate committee on agriculture appointed by the chairperson of the senate committee on agriculture. The legislative members shall be from different political parties.

(b) Members shall be appointed to the task force on or before August 1, 2014. The first meeting of the task force shall be called by the chairperson on or before September 1, 2014. Any vacancy in the membership of the task force shall be filled by appointment in the same manner prescribed by this section for the original appointment.

(c) (1) The task force may meet at any time and at any place within the state on the call of the chairperson. A quorum of the task force shall be four members. All actions of the task force shall be by motion adopted by a majority of those members present when there is a quorum.

(2) The staff of the Kansas department of agriculture and the legislative research department shall provide such assistance as may be requested by the task force. To facilitate the organization and start-up of such plan and structure, the Kansas department of agriculture shall provide administrative assistance.

(d) The local food and farm task force shall prepare a local food and farm plan containing policy and funding recommendations for expanding and supporting local food systems and for assessing and overcoming obstacles necessary to increase locally grown food production. The task force chairperson shall submit such plan to the senate committee on agriculture and the house committee on agriculture and natural resources at the beginning of the 2016 regular session of the legislature. The plan shall include:

(1) Identification of financial opportunities, technical support and training necessary for local and specialty crop production;

(2) identification of strategies and funding needs to make fresh and affordable locally grown foods more accessible;

(3) identification of existing local food infrastructures for processing, storing and distributing food and recommendations for potential expansion; and

(4) strategies for encouragement of farmers' markets, roadside markets and local grocery stores in unserved and underserved areas.

(e) The task force shall cease to exist on December 31, 2015.

History: L. 2014, ch. 133, § 15; July 1.









Chapter 3 AIRCRAFT AND AIRFIELDS

Article 1 MUNICIPAL AIRPORTS AND FIELDS

3-113 Municipal airfields and airports; safety zones; issuance of bonds following election; tax levy, use of proceeds.

3-113. Municipal airfields and airports; safety zones; issuance of bonds following election; tax levy, use of proceeds. Whenever in the opinion of the governing body in any city in the state of Kansas, the public safety, service and welfare can be advanced thereby, such governing body of such city may acquire within or without the city limits, by purchase, lease, or otherwise, and equip, improve, operate, maintain and regulate a municipal airport or a municipal field for aviation purposes, and in order to provide aerial safety zones for the landing and taking off of aircraft utilizing such airport or field, may acquire by purchase, lease or otherwise, such servitudes or easements over surrounding lands as are necessary to provide safe and unobstructed approaches thereto, the expense thereof to be paid out of the general funds of the city or out of funds raised by the tax levy hereinafter authorized. Such airport or field may be used for the service of all aircraft and pilots desiring to use the same, subject, however, to such regulations not in conflict with state laws as may be imposed by ordinance of the city controlling the municipal airport or field.

For the purpose of purchase, lease, development and equipping municipal airports and fields for aviation purposes, and all things incidental thereto, the governing body of any city may issue bonds after an election as provided by law, or for the purpose of purchasing, leasing, equipping, improving, operating, maintaining and regulating the same may levy an annual tax upon all taxable tangible property in the city for such purposes and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. In time of war the governing body of any city having a population of more than twenty-five thousand (25,000) and less than sixty thousand (60,000) shall have the power to issue bonds without an election for the purpose of cooperating with the federal government or any of its agencies for the enlargement or improvement of its airport.

History: L. 1929, ch. 5, § 1; L. 1939, ch. 4, § 1; L. 1941, ch. 9, § 1; L. 1943, ch. 6, § 1; L. 1968, ch. 312, § 1; L. 1970, ch. 69, § 2; L. 1975, ch. 494, § 2; L. 1979, ch. 52, § 25; July 1.



3-113a Certain cities of second class; maintenance of airport or airfield; tax levy, use of proceeds.

3-113a. Certain cities of second class; maintenance of airport or airfield; tax levy, use of proceeds. Any city of the second class having a population of not less than six thousand (6,000) nor more than fourteen thousand (14,000), is hereby authorized to levy an annual tax upon all taxable tangible property in such city for the purpose of acquiring, improving and maintaining any municipal airport or any municipal field for aviation purposes and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1941, ch. 13, § 1; L. 1943, ch. 4, § 1; L. 1945, ch. 6, § 1; L. 1970, ch. 81, § 1; L. 1975, ch. 494, § 3; L. 1979, ch. 52, § 26; July 1.



3-113b Bonds by certain cities of third class for purchasing, leasing, developing and equipping; election; debt limitations inapplicable; authority expires July 1, 1949.

3-113b. Bonds by certain cities of third class for purchasing, leasing, developing and equipping; election; debt limitations inapplicable; authority expires July 1, 1949. The governing body of any city of the third class having a population of not less than one thousand is hereby authorized and empowered to issue bonds of such city in an amount not exceeding fifteen thousand dollars for the purpose of purchasing, leasing, development and equipping municipal airports and fields for aviation purposes and for all things incidental thereto. Before any of such bonds shall be issued, the question of issuing same shall be submitted to the vote of the people at the next city election or at an election called for that purpose, and no bonds shall be issued until a majority of the qualified electors who shall vote on the question at such an election shall have declared by their votes in favor of issuing said bonds. All bonds authorized by this act shall be issued, sold, delivered and retired under the provisions of article 1 of chapter 10 of the Kansas Statutes Annotated, and amendments thereto, and none of the debt limitations provided by law shall apply to bonds issued under this act. Such city is hereby authorized and empowered to receive and use the benefits of any federal or state aid, or both, in the purchasing, leasing, development and equipping of such airports and fields, which aid may be in addition to the proposed bond issue. All authority to issue bonds under the provisions of this section shall expire and end on July 1, 1949.

History: L. 1947, ch. 18, § 1; June 30.



3-114 Regulation or control of airport in certain cities; bond issue; tax levy, amount.

3-114. Regulation or control of airport in certain cities; bond issue; tax levy, amount. (a) Except as provided in subsection (b), in any city having a population of more than sixty-five thousand (65,000) in which a board of park commissioners has been established pursuant to K.S.A. 13-1346, all powers, jurisdiction and control over municipal airports or municipal fields for aviation purposes otherwise vested in the governing body of such city shall be vested in such board of park commissioners. Such board of park commissioners is hereby authorized to issue, as provided by law, general bonds of the city for the purpose of purchasing, leasing, developing and equipping municipal airports and fields for aviation purposes. Such board of park commissioners is hereby further authorized to levy an annual tax not exceeding one-half (1/2) mill for the support, maintenance and operation of municipal airports or fields for aviation purposes.

(b) In any city in which an airport authority has been established pursuant to K.S.A. 3-162, all powers, jurisdiction and control over municipal airports or municipal fields for aviation purposes otherwise vested in the governing body or board of park commissioners of such city shall be vested in such airport authority. The governing body of the city by a two-thirds vote of the members thereof, is hereby authorized to issue general obligation bonds of the city for the purpose of purchasing, leasing, developing and equipping municipal airports and fields for aviation purposes. The governing body of the city by a two-thirds vote of the members thereof is hereby further authorized to levy an annual tax not exceeding one-half (1/2) mill for the support, maintenance and operation of municipal airports or fields for aviation purposes.

History: L. 1929, ch. 5, § 2; L. 1975, ch. 5, § 7; July 1.



3-115 Rights and duties of cities.

3-115. Rights and duties of cities. All cities are hereby granted the same rights, privileges and immunities, and are charged with the same obligations, responsibilities and duties toward municipal airports and municipal fields for aviation purposes located outside of the limits of any city as now exist for any property now located within the limits of any city, including the right of eminent domain.

History: L. 1929, ch. 5, § 3; March 16.



3-116 Lease and use of airport.

3-116. Lease and use of airport. The governing body, park board or airport authority, as hereinafter provided, may lease, assign or sublease the whole or any part of any such airport or municipal field for aviation purposes, to one or more responsible persons, associations or corporations, jointly or severally, for any purpose directly or incidentally and necessarily required for the successful and proper operation of such property upon such terms as shall insure the impartial operation thereof, and rendition of services and conveniences thereon, on an equal basis to all users of said airport or municipal field for aviation purposes. When any such airport has been wholly or partially developed or improved from funds received from the federal government, or any agency thereof, the governing body, park board or airport authority of such city shall have the right, power and authority to enter into lease agreements, arrangements and contracts with the federal government, or any agency thereof, such as the defense plant corporation, war department, or United States navy, for the use of a portion of such airport or municipal field, upon such terms and conditions as may be agreed upon by the parties to any such contract. Such lease agreement or contract may extend for a period not exceeding fifty (50) years from the effective date thereof.

The consideration for such agreement may be any sum upon which the parties may agree. Such contract may contain a provision permitting the assignment, conveyance, transfer or subleasing of the portions of such airport covered by such agreement, either in whole or in part, to any other person, firm, or corporation and may fix the terms and conditions under which such other person, firm, or corporation shall occupy and use such portion of the airport. Such leases, contracts, or other agreements shall, if occupancy or use be by other than the federal government or an agency thereof, provide for fair and reasonable compensation to be received by such city from such other person, firm or corporation.

History: L. 1929, ch. 5, § 4; L. 1943, ch. 5, § 1; L. 1975, ch. 5, § 8; July 1.



3-117 Police power extended.

3-117. Police power extended. The police power of all cities is hereby extended to all airports and municipal fields for aviation purposes, controlled or operated by any city outside of the city limits, and the governing body of all cities is hereby empowered to enact ordinances not in conflict with state laws affecting the use of said property, the conduct of persons thereon, and the navigation of aircraft over cities.

History: L. 1929, ch. 5, § 5; March 16.



3-118 Additional airports or fields in certain cities.

3-118. Additional airports or fields in certain cities. Any city now or hereafter operating a municipal airport or municipal field for aviation purposes pursuant to K.S.A. 3-114 may, whenever in the opinion of the board of park commissioners or airport authority of such city the public safety, service and welfare will be advanced thereby, acquire within or without the city limits, by purchase, lease or otherwise, and equip, improve, operate, maintain and regulate additional or supplemental municipal airports or municipal fields for aviation purposes.

History: L. 1941, ch. 11, § 1; L. 1975, ch. 5, § 9; July 1.



3-119 Same; regulation.

3-119. Same; regulation. Such additional or supplemental airports shall be under the jurisdiction and control of the board of park commissioners or the airport authority, as is provided by K.S.A. 3-114, and such additional or supplemental airport or airports shall be governed by all of the laws of the state of Kansas relating to the equipping, improving, operating, maintaining and regulating of municipal airports or municipal fields for aviation purposes.

History: L. 1941, ch. 11, § 2; L. 1975, ch. 5, § 10; July 1.



3-119a Joint ownership and operation by cities and counties; definitions.

3-119a. Joint ownership and operation by cities and counties; definitions. As used in this act: (a) "Municipality" shall be construed and held to mean county, city. (b) "Municipal" means pertaining to a municipality as herein defined. (c) "Governing body" shall be construed and held to mean board of county commissioners of any county, mayor and councilmen or board of commissioners of any city, and any other governing body or board of a municipality having authority under the laws of this state to create indebtedness against the municipality.

History: L. 1947, ch. 12, § 1; April 16.



3-120 Joint ownership and operation by cities and counties; contracts.

3-120. Joint ownership and operation by cities and counties; contracts. Whenever in the opinion of the governing bodies of two or more municipalities, the public safety, service and welfare can be advanced thereby, such governing bodies may own and hold, as tenants in common, and may acquire by gift, lease, purchase, or otherwise lands for use as airports as herein provided, and may enter into contracts or agreements with each other, duly authorized by such governing bodies for their joint operation, control, maintenance, improvement and development, and by contracts authorized as aforesaid, agree upon the amount of general obligation bonds to be issued for the purposes in such contracts provided by each of the contracting municipalities, and the amount of tax levy to be made by each municipality, party to such contracts, if such general obligation bonds are to be issued or tax levies made.

History: L. 1941, ch. 10, § 1; L. 1947, ch. 12, § 2; L. 1976, ch. 11, § 1; July 1.



3-121 Same; use of general funds; general obligation bonds; protest petition and election; tax levies, use of proceeds.

3-121. Same; use of general funds; general obligation bonds; protest petition and election; tax levies, use of proceeds. Municipalities operating airports jointly may pay the expenses of purchasing or acquiring such airports from the general funds of such municipalities or may issue general obligation bonds, as authorized by law, but no such bonds shall be issued for the purchase or acquisition of airports as provided hereunder, by any municipality unless and until the question of issuing same shall have been submitted to the qualified electors of such municipality at any regular or special election and a majority of those voting on the proposition in such municipality shall have voted in favor of the issuance of said bonds. In addition, any such governing body may issue general obligation bonds of the county or city in an amount not to exceed $50,000 annually without an election, for the purpose of providing improvements on runways of any such airport. Any governing body proposing to issue such bonds shall publish a resolution to that effect in a newspaper of general circulation within the city or county, as applicable. Such resolution shall be published once each week for three consecutive weeks. If, within 60 days following the final such publication, a petition signed by not less than 5% of the qualified electors of such city or county, as applicable, is presented to the county election officer, no such bonds shall be issued until approved by a majority of the qualified electors voting thereon at the next county or city general election following the presentation of the petition.

In lieu of issuing such bonds for the purchase or acquisition of an airport, the governing body of the municipality may levy an annual tax of not to exceed one mill on the dollar on all the taxable tangible property in such municipality for not to exceed three years for the purpose of creating a special fund to be used to pay the expenses of purchasing or acquiring such airports or flying fields and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Any such governing bodies are hereby further authorized to levy an annual tax for the support, maintenance and operation of such airports and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Such support, maintenance and operation expenses shall be borne in the proportion agreed upon by the municipalities in case such airports are not leased.

History: L. 1941, ch. 10, § 2; L. 1947, ch. 12, § 3; L. 1970, ch. 69, § 3; L. 1976, ch. 11, § 2; L. 1978, ch. 7, § 1; L. 1979, ch. 52, § 27; L. 1999, ch. 154, § 31; May 27.



3-122 Same; leases.

3-122. Same; leases. Municipalities operating airports jointly may lease, assign or sublease the whole or any part of such airports to one or more responsible persons, associations or corporations, jointly or severally, for any purpose directly or incidentally and necessarily required for the successful and proper operation of such property upon such terms as shall insure the impartial operation thereof, and rendition of services and conveniences thereon, on an equal basis to all users of said airports.

History: L. 1941, ch. 10, § 3; L. 1947, ch. 12, § 4; L. 1976, ch. 11, § 3; July 1.



3-123 Same; rights and duties; eminent domain.

3-123. Same; rights and duties; eminent domain. Municipalities operating airports jointly are hereby granted the same rights, privileges and immunities, and are charged with the same obligations, responsibilities and duties toward such airports located outside of the municipal limits of any municipality as now exist for any property now located within the limits of any municipality, including the right of eminent domain.

History: L. 1941, ch. 10, § 4; L. 1947, ch. 12, § 5; L. 1976, ch. 11, § 4; July 1.



3-124 Same; police power extended.

3-124. Same; police power extended. The police power of all such municipalities so operating airports jointly is hereby extended to all airports controlled or operated by any municipality outside of the municipal limits, and the governing bodies of all such municipalities are hereby authorized and empowered to enact ordinances not in conflict with state laws affecting the use of said property, the conduct of persons thereon.

History: L. 1941, ch. 10, § 5; L. 1947, ch. 12, § 6; L. 1976, ch. 11, § 5; July 1.



3-125 Same; federal cooperation.

3-125. Same; federal cooperation. Municipalities operating airports jointly are hereby authorized to cooperate with the federal government, or any federal agency, and the rules and regulations promulgated thereunder, and to use such funds as may be available, or which may hereafter become available for the acquisition, operation and maintenance of such airports in such manner as will comply with the provisions of federal acts and to do all the things necessary to be done in order to comply therewith, or the rules and regulations thereunder.

History: L. 1941, ch. 10, § 6; L. 1947, ch. 12, § 7; L. 1976, ch. 11, § 6; July 1.



3-126 Transfer of control to board of public utilities in certain cities over 100,000; indebtedness.

3-126. Transfer of control to board of public utilities in certain cities over 100,000; indebtedness. Any city of the first class now having or hereafter acquiring a population of more than 100,000 inhabitants, now owning or hereafter acquiring a municipal water plant and a municipal light plant, which plants are now or hereafter operated, managed and controlled by a board of public utilities, as provided by K.S.A. 13-1220 to 13-1234a, and all acts and parts of acts amendatory thereof or supplemental thereto, which city now owns or hereafter may acquire a municipal airport and municipal fields for aviation purposes, is authorized to transfer the management, operation, control and maintenance of such municipal airport and fields for aviation purposes to its board of public utilities.

Upon the transfer by such city to its board of public utilities, the management, operation, control and maintenance of such municipal airport and municipal fields for aviation purposes, together with all funds in its hands acquired for airport purposes, the board of public utilities of such city shall assume and pay all outstanding obligations of such city incurred by the city for the purchase of said airport and municipal fields for aviation purposes, and shall provide a sinking fund to pay all bonded obligations issued for the purchase, construction, development and maintenance of such municipal airport and municipal fields for aviation purposes, as they become due.

History: L. 1941, ch. 12, § 1; March 26.



3-127 Same; rates; employees; equipment; adjustment of water and light rates.

3-127. Same; rates; employees; equipment; adjustment of water and light rates. The board of public utilities of any such city shall have the exclusive control of the municipal airport and municipal fields for aviation purposes and shall fix the rates to be charged for the use of the municipal airport facilities and for the use of the municipal fields for aviation purposes. It shall have power to hire and discharge all employees, agents and officers of the municipal airport and municipal fields for aviation purposes in such city and fix their compensation, purchase all machinery, tools and other appliances and all materials and supplies necessary for the operation of the municipal airport and municipal fields for aviation purposes, and to pay for the same out of the earnings of the water and electric light plants not needed in the operation, management and control of the said water and light plants as designated for said purposes by the provisions of K.S.A. 13-1220 to 13-1234a, and all acts amendatory thereof or supplemental thereto: Provided, That the board of public utilities may adjust its water and light rates, if it becomes necessary, in order to meet any deficiency in revenues required for the maintenance, operation, extension or improvement of such airport and municipal fields for aviation purposes and to provide funds to retire any bonded obligations of the municipal airport and municipal fields for aviation purposes as they become due.

History: L. 1941, ch. 12, § 2; March 26.



3-128 Same; franchises and property.

3-128. Same; franchises and property. The board of public utilities may, in the name of the city, take and hold by purchase, gift, devise, bequest, or otherwise, such franchises and real and personal property, either within or without the city as may be necessary for the carrying out of the operation of such municipal airport and municipal fields for aviation purposes.

History: L. 1941, ch. 12, § 3; March 26.



3-129 Same; duties of governing body; eminent domain.

3-129. Same; duties of governing body; eminent domain. It shall be the duty of the governing body of such city when requested by the board of public utilities to enact such ordinances or resolutions as may be necessary for the protection of the municipal airport and municipal fields for aviation purposes and to institute condemnation proceedings whenever in the judgment of the board of public utilities, private property should be taken in the name of the city for municipal airport purposes and to execute such leases as may be negotiated by the board of public utilities for the use and occupancy of the municipal airport facilities.

History: L. 1941, ch. 12, § 4; March 26.



3-130 Same; rules and regulations; claims and accounts; powers.

3-130. Same; rules and regulations; claims and accounts; powers. The board of public utilities may establish all reasonable rules and regulations to protect the property rights vested in the city and under control of the board of public utilities. The board of public utilities may issue vouchers or warrants in payment of all claims and accounts incurred by said board for said municipal airport and municipal fields for aviation purposes, which vouchers or warrants when approved by the board of public utilities shall be authority to the city treasurer, ex officio treasurer of the board of public utilities, to pay and charge the same against the proper funds. The board of public utilities shall have such other powers as may be necessary for the proper discharge of its duties in the management, operation and control of the municipal airport and municipal fields for aviation purposes.

History: L. 1941, ch. 12, § 5; March 26.



3-131 Same; duties of certain officers.

3-131. Same; duties of certain officers. The manager of production and distribution of the board of public utilities in such city and the manager of collections and accounts shall perform any additional duties assigned to them or either of them by the board of public utilities pertaining to the management, control and operation of the municipal airport and municipal fields for aviation purposes, and shall be governed in their duties pertaining thereto by the provisions of K.S.A. 13-1224 and 13-1225, as far as applicable.

History: L. 1941, ch. 12, § 6; March 26.



3-132 Same; bond elections.

3-132. Same; bond elections. When said board of public utilities shall find it necessary and expedient to have the city vote bonds for the construction, extension or improvement of the municipal airport and municipal fields for aviation purposes, it shall be the duty of the mayor of said city, within 30 days after receiving written request from said board of public utilities to issue a proclamation for holding an election to vote bonds in the amount requested by the board of public utilities according to law. If such bonds carry by a legal majority, the governing body of the city shall then issue such bonds in the amounts requested by the board of public utilities and deliver the proceeds thereof to the treasurer of the board of public utilities, provided that if bonds have been authorized by an election but not issued, such bonds may be issued at any subsequent time, at the request of the board of public utilities.

History: L. 1941, ch. 12, § 7; March 26.



3-133 Same; bond limitations; liens.

3-133. Same; bond limitations; liens. The amount of bonds which may be issued under the provisions of this act by the city shall not be in excess of 10 percent of the assessed valuation of the city, and bonds to such percentage may be issued. All bonds issued under the provisions of this act shall be a direct lien upon said airport and municipal fields for aviation purposes and payment thereof shall constitute a general obligation against the city at large.

History: L. 1941, ch. 12, § 8; March 26.



3-134 Same; federal cooperation.

3-134. Same; federal cooperation. The board of public utilities, in the management, control and operation of the airport and municipal fields for aviation purposes, may co-operate with the federal government in promoting all defense measures and, in so doing, may comply with any federal act applicable thereto and rules promulgated thereunder, and to use any funds that may be available for such purposes in such manner as will comply with the provisions of any such federal act, including any grant or grants of money therein provided, and to do all other acts and things necessary to be done in order to comply with the provisions of any such federal act and rules promulgated thereunder.

History: L. 1941, ch. 12, § 9; March 26.



3-135 Same; invalidity of part.

3-135. Same; invalidity of part. If any provision contained in this act shall for any reason be held invalid, it shall not affect the remainder of this act.

History: L. 1941, ch. 12, § 10; March 26.



3-139 Sale of airport near army or navy air base in second-class cities.

3-139. Sale of airport near army or navy air base in second-class cities. In any city of the second class in the state of Kansas, near which there is established an army or navy air base, where said city has acquired by purchase, without the city limits, a municipal airport or a municipal field for aviation purposes, and which is so near said army or navy air base as to make the use of said municipal airport or municipal field for aviation purposes useless as an airport or field for aviation purposes, the governing body of said city may, by resolution, order the sale of said municipal airport and field for aviation purposes, and sell the same, as hereinafter provided.

History: L. 1943, ch. 7, § 1; March 13.



3-140 Same; notice by publication; petition for election; notice of election.

3-140. Same; notice by publication; petition for election; notice of election. The sale of a municipal airport or field for aviation purposes shall be by public auction, for cash. Said sale shall be conducted by the city clerk of the city, after having published the resolution of the governing body ordering said sale once each week in the official city newspaper for three consecutive weeks, said sale to be held not less than forty days from the date of the first publication of said resolution: Provided, That if twenty-five percent of the qualified electors of any such city, based on the total vote cast for secretary of state at the last general election, shall, on or before thirty days from the first publication of said resolution, petition the governing body to submit to the electors of such city for their approval or rejection the question of selling said municipal airport or municipal field for aviation purposes, it shall be the duty of the governing body to forthwith submit to the qualified electors of such city such question of selling said municipal airport or municipal field for aviation purposes, for their approval or rejection.

When such petition is filed with the city clerk no signer thereon shall be permitted to withdraw his or her name therefrom. Fifteen days' notice of such election shall be given by publication in the official newspaper of said city, and such election shall be conducted in all respects as now provided for bond elections in such cities. In case a majority of the electors of such city voting at such election shall vote in favor of the sale of said municipal airport or municipal field for aviation purposes, the governing body shall continue with the sale thereof and sell the same; but if a majority of the electors voting at such election vote against the sale thereof, then said governing body shall not sell said municipal airport or municipal field for aviation purposes.

History: L. 1943, ch. 7, § 2; March 13.



3-141 Same; disposition of moneys.

3-141. Same; disposition of moneys. If the governing body of any city shall sell a municipal airport or municipal field for aviation purposes as herein provided, the proceeds from said sale shall be deposited in a special airport fund, and said city may use said proceeds from said sale at any time within five years from the date of said sale to purchase land for another municipal airport or municipal field for aviation purposes, but if another municipal airport or municipal field for aviation purposes is not purchased within said five years' time, then said proceeds from said sale shall be deposited in a sinking fund, to be used to retire any unretired airport or airfield bonds originally issued by said city, in such proportion or manner as the governing body shall by resolution direct. If there are no unretired airport or airfield bonds of said city, then said funds shall be placed in the general fund of said city.

History: L. 1943, ch. 7, § 3; March 13.



3-142 Sale of surplus real estate by two or more cities.

3-142. Sale of surplus real estate by two or more cities. Whenever any two or more cities have acquired by purchase, or otherwise, lands for use as airports or flying fields, and whenever, in the opinion of the governing bodies of said cities, certain parcels or tracts of such real estate are no longer needed or useful in the maintenance and operation of such airports or flying fields, said cities shall have the right to sell said surplus real estate. Before transferring and conveying said surplus real estate, or any part thereof, said governing bodies shall, by resolution, find and determine that such parcels or tracts of real estate are no longer needed or useful in the maintenance and operation of such airports or flying fields, and said cities shall sell the same, as hereinafter provided.

History: L. 1947, ch. 16, § 1; June 30.



3-143 Same; negotiations; bids; deeds.

3-143. Same; negotiations; bids; deeds. Before transferring and conveying said real estate, the governing bodies of said cities shall negotiate a sale or sales of such real estate, and no sale thereof shall be completed and conveyance made until: (1) Said governing bodies shall have solicited sealed bids by public notice inserted once each week in the official city newspaper of said cities for three consecutive weeks, and such sale shall be to the highest responsible bidder after such notice, except that said governing bodies may reject any and all bids, and in any such case, new bids may be called for as in the first instance; and (2) said bid has been accepted and resolutions accepting the same made a part of the records of said governing bodies. Thereupon, said cities by their respective mayors and city clerks are hereby authorized to make, execute and deliver a good and sufficient deed or deeds of conveyance to the purchaser or purchasers thereof.

History: L. 1947, ch. 16, § 2; June 30.



3-144 Same; disposition of proceeds.

3-144. Same; disposition of proceeds. The proceeds from any sale or sales of surplus real estate conducted pursuant to provisions of K.S.A. 3-142 and 3-143, shall be deposited in the respective general or airport funds of said cities as their interests shall appear and as their respective governing bodies shall direct.

History: L. 1947, ch. 16, § 3; June 30.



3-144a Certain cities of the second class with two municipal airports.

3-144a. Certain cities of the second class with two municipal airports. This act shall apply to any city of the second class operating under the commission-manager form of government and having two municipal airports located outside its city limits, one of which was acquired from the federal government and the other as a municipal airport or municipal field for aviation purposes.

History: L. 1958, ch. 1, § 1 (Special Session); May 8.



3-144b Same; discontinuance of airport authorized, when; sale of land; resolution.

3-144b. Same; discontinuance of airport authorized, when; sale of land; resolution. Whenever any such city has acquired fee simple title to real estate for use as an airport or flying field and, whenever in the opinion of the governing body of such city such airport or field is no longer needed, it may, upon completion of any outstanding leases on same, discontinue such airport and sell such real estate or any portion, parcel or tract thereof. Before transferring and conveying any of said real estate, such governing body shall by resolution find and determine that such real estate is no longer needed for airport purposes and that it is to the best interests of the city that same be sold.

History: L. 1958, ch. 1, § 2 (Special Session); May 8.



3-144c Same; contract; resolution; deed.

3-144c. Same; contract; resolution; deed. Before transferring and conveying any of said real estate, the governing body of such city shall negotiate a contract or contracts for the sale or sales of such real estate. When any contract has been accepted and a resolution accepting the same made a part of the records of such governing body, said city by its mayor and clerk is hereby authorized to make, execute and deliver a good and sufficient deed or deeds of conveyance to the purchaser or purchasers thereof.

History: L. 1958, ch. 1, § 3 (Special Session); May 8.



3-144d Same; disposition of proceeds of sale.

3-144d. Same; disposition of proceeds of sale. The proceeds from any sale, pursuant to the provisions of this act, shall be deposited in the general fund or in the airport fund of said city as the governing body thereof shall direct.

History: L. 1958, ch. 1, § 4 (Special Session); May 8.



3-144e Certain cities of third class over 2,000 with municipal airport.

3-144e. Certain cities of third class over 2,000 with municipal airport. This act shall apply to any city of the third class in excess of two thousand (2,000) population and having a municipal airport located outside its city limits.

History: L. 1959, ch. 112, § 1; March 30.



3-144f Same; purchase of additional real estate for runway; sale of property; resolutions; deeds.

3-144f. Same; purchase of additional real estate for runway; sale of property; resolutions; deeds. Whenever any such city has acquired fee simple title to real estate for use as an airport or flying field, and whenever in the opinion of the governing body of such city, it would be advantageous to purchase additional real estate consisting of nine (9) acres, more or less, of additional real estate in order to extend the runway of such airport, and to sell sixty-five (65) acres, more or less, of real estate which is no longer needed or useful in the operation of such airport; such cities shall have the right to sell said real estate and to purchase such additional real estate. Before conveying or acquiring said real estate, such governing body shall by resolution find and determine that same is in the best interests of the city. Thereupon, the governing body of any such city, by its mayor and clerk, is hereby authorized to make, execute, deliver, and accept a good and sufficient deed or deeds of conveyance in order to carry out the provisions of this act.

History: L. 1959, ch. 112, § 2; March 30.



3-144g Same; disposition of proceeds; use of funds.

3-144g. Same; disposition of proceeds; use of funds. The proceeds from any sale pursuant to the provisions of this act shall be deposited in the airport revolving fund of such city: Provided, That said city may pay for the purchase of real estate acquired pursuant to K.S.A. 3-144f out of said fund.

History: L. 1959, ch. 112, § 3; March 30.



3-144h Discontinuance of airport and sale of real estate by certain cities under 10,000 in certain counties between 36,000 and 45,000.

3-144h. Discontinuance of airport and sale of real estate by certain cities under 10,000 in certain counties between 36,000 and 45,000. Any city of the second class having population of less than ten thousand (10,000) located in a county having a population of more than thirty-six thousand (36,000) and less than forty-five thousand (45,000) with an assessed tangible valuation of more than ninety million dollars ($90,000,000) which has acquired fee simple title to real estate for use as an airport or flying field and, whenever in the opinion of the governing body of such city such airport or field is no longer needed, suitable, adaptable or feasible, it may discontinue such airport and sell such real estate or any portion, parcel or tract thereof.

History: L. 1963, ch. 11, § 1; March 23.



3-144i Same; contract; appraisers; resolution; conveyance.

3-144i. Same; contract; appraisers; resolution; conveyance. Before transferring and conveying any of said real estate, the governing body may negotiate a contract or contracts for the sale or sales of such real estate or any portion, parcel or part thereof: Provided, however, Such real estate, or any portion, parcel or part thereof, to be sold by negotiations shall first be appraised by three disinterested appraisers, residents of the county in which said real estate shall be located, to be appointed by the governing body of said city and the same may be sold by the city for not less than seventy-five percent (75%) of the valuation determined by such appraisers. When any contract has been accepted and a resolution accepting the same made a part of the records of such governing body, said city by its mayor and city clerk is hereby authorized to make, execute and deliver a good and sufficient deed or deeds of conveyance to the purchaser or purchasers thereof.

History: L. 1963, ch. 11, § 2; March 23.



3-144j Same; advertisement for bids; sale, when; conveyance.

3-144j. Same; advertisement for bids; sale, when; conveyance. In the event a sale or sales of such real estate or any portion, parcel or tract thereof shall not be negotiated under the provisions of K.S.A. 3-144i, then said city shall negotiate a sale or sales of such real estate, or any portion, parcel or tract thereof as hereinafter provided, but no sale thereof shall be completed and conveyance made until: (1) Said governing body shall have solicited sealed bids by public notice inserted once each week in the official city newspaper of said city for three consecutive weeks, and such sale shall be to the highest responsible bidder or bidders after such notice, except that said governing body may reject any and all bids, and in any such case, new bids may be called for as in the first instance; and (2) said bids may be for all of the remaining real estate or any part, portion or tract thereof and said bid or bids, or any one or all of them, may be accepted and resolutions accepting the same shall be made a part of the records of said governing body. If a sale is negotiated pursuant to this section, then said city by its mayor and city clerk is hereby authorized to make, execute and deliver a good and sufficient deed or deeds of conveyance to the purchaser or purchasers thereof.

History: L. 1963, ch. 11, § 3; March 23.



3-144k Same; deposit of proceeds; use of funds.

3-144k. Same; deposit of proceeds; use of funds. Funds derived from the sale of said real estate as hereinbefore authorized may be deposited in a special airport fund, and said city may use proceeds from said sale or sales at any time within five (5) years from the date of the resolution of the governing body of said city finding that an existing airport or field is no longer needed, suitable, adaptable or feasible, to purchase land for another airport or field for aviation purposes, but, if another airport or field for aviation purposes is not purchased within said five (5) years' time or at any time after depositing the same in a special airport fund, the governing body of said city shall not deem it necessary to maintain said special fund, then said proceeds from said sale, shall be placed in the general fund of said city.

History: L. 1963, ch. 11, § 4; March 23.



3-144l Sale of airport or airfield by certain cities of second class.

3-144l. Sale of airport or airfield by certain cities of second class. Any city of the second class in the state of Kansas, which has acquired title to an airport or airfield, may sell such property or any part thereof as hereinafter provided.

History: L. 1965, ch. 142, § 1; April 20.



3-144m Same; resolution, publication; petition for election; notice, conduct of election.

3-144m. Same; resolution, publication; petition for election; notice, conduct of election. The governing body of any such city may by resolution declare it is in the best interests of the city to sell such property and order it sold, subject to any outstanding leases thereon. Such resolution shall state the manner in which the property will be sold. The city clerk shall cause such resolution to be published once each week for three (3) consecutive weeks in the official city newspaper before such property is sold, and if ten percent (10%) of the qualified voters of such city, based upon the total vote cast for the secretary of state at the last general election, on or before thirty (30) days from the first publication, shall petition the governing body to submit to the voters of the city for their approval or rejection the question of the sale of such property and the method thereof, such sale will be delayed pending such election.

When such petition is filed with the city clerk, the clerk shall cause a notice of such election to be published in the official city paper at least fifteen (15) days before such election, and such election shall be conducted in all respects as now provided for bond elections in such cities. In the event a majority of the votes cast favor the resolution of sale the governing body shall continue with and complete the sale of said property; but if a majority of the votes cast are against the resolution of sale it shall not be made.

History: L. 1965, ch. 142, § 2; April 20.



3-144n Same; deed to purchaser.

3-144n. Same; deed to purchaser. Whenever the city governing body by resolution confirms such sale, the city by the mayor and city clerk is authorized to make, execute and deliver a good and sufficient deed of conveyance to the purchaser.

History: L. 1965, ch. 142, § 3; April 20.



3-144o Same; disposition of proceeds.

3-144o. Same; disposition of proceeds. The proceeds from any sale, made pursuant to the provisions of this act, shall be deposited in the airport fund or in the general fund of the city as the governing body shall direct.

History: L. 1965, ch. 142, § 4; April 20.



3-145 Revenue bonds in certain cities.

3-145. Revenue bonds in certain cities. Any city having a population of over two hundred fifty thousand (250,000) or the board of park commissioners or airport authority thereof and any city having a population of more than one hundred twenty thousand (120,000) and less than one hundred fifty thousand (150,000), when authorized to operate an airport, is hereby authorized and empowered to issue revenue bonds for the acquisition, construction, alteration, repair, improvement, extension or enlargement of such airport.

History: L. 1951, ch. 174, § 1; L. 1967, ch. 9, § 1; L. 1969, ch. 10, § 1; L. 1975, ch. 5, § 11; July 1.



3-145a Same; purposes in cities between 120,000 and 150,000; resolution, publication; election, when; limitations.

3-145a. Same; purposes in cities between 120,000 and 150,000; resolution, publication; election, when; limitations. The governing body of any city having a population of more than one hundred twenty thousand (120,000) and less than one hundred fifty thousand (150,000) is hereby authorized to issue general obligation bonds of such city for the purpose of purchasing land for airport purposes and the making of improvements thereon or for the construction, enlargement, reconstruction, repair or addition to any improvements upon existing airport lands for any such purposes.

Before such bonds may be issued the governing body of such city shall provide by resolution that the net income of an airport facility be pledged to the city for the payment of bonds issued hereunder. A resolution shall be adopted by the governing body of such city stating the purpose for which such bonds are to be issued and the total amount of the bonds proposed to be issued along with a finding by the governing body that revenues pledged will be sufficient to retire general obligation bonds issued hereunder. Such resolution and finding by the governing body of such city shall be published once each week for three (3) consecutive weeks in the official newspaper of such city. Whereupon, such bonds may be issued unless a petition requesting an election on the proposition, signed by electors equal in number to not less than five percent (5%) of the electors in such city who voted for secretary of state in such city at the last preceding general election is filed with the clerk of such city within sixty (60) days following the last publication of such resolution. In the event such petition is filed, the governing body of such city shall submit the proposition to the voters at an election called for such purpose and held within ninety (90) days after the last publication of the resolution, and no bonds shall be issued unless such proposition shall receive the approval of a majority of the votes cast thereon. Such election shall be called and held and such bonds shall be issued in accordance with the general bond law.

The total amount of bonds outstanding at any one time and issued under this act shall not exceed an amount equal to two percent (2%) of the assessed taxable valuation of all the tangible property within said city. Bonds issued under this act shall be subject to and be counted in determining the application of any law limiting the amount of indebtedness of any such city. This act shall be construed as cumulative and supplemental to and not as repealing, amending or modifying any existing law of this state.

History: L. 1969, ch. 10, § 2; July 1.



3-146 Same; how paid.

3-146. Same; how paid. Bonds issued under the terms of this act, together with interest thereon shall be paid exclusively from the revenue derived from the operation of such airport.

History: L. 1951, ch. 174, § 2; June 30.



3-147 Same; how revenues kept and used.

3-147. Same; how revenues kept and used. Revenues derived from the operation of any airport financed in whole or in part by revenue bonds authorized by this act shall be paid into the treasury of the city and kept in a separate fund and shall not be used except for the purpose of paying the cost of operation, maintenance and improvement of such utility, providing an adequate depreciation fund and paying the principal of and the interest upon the revenue bonds issued under this act. In the event the municipal airport operated by any such city is operated by a board of park commissioners or an airport authority, then revenue derived from the operation of such airport shall be paid into the treasury of such board of park commissioners or such airport authority subject to the limitations of this section.

History: L. 1951, ch. 174, § 3; L. 1975, ch. 5, § 12; July 1.



3-148 Same; liens; negotiable.

3-148. Same; liens; negotiable. Such revenue bonds are hereby made a lien on the revenue produced from such airport, but shall not be general obligations of the issuing municipality and not contain the recital set forth in K.S.A. 10-112, or any amendment thereof, but shall contain recitals stating the authority under which such bonds are issued; that they are issued in conformity with the provisions, restrictions and limitations of that authority and that such bonds and the interest hereon are to be paid by the issuing municipality from the revenues derived from the rates, fees or charges herein mentioned and not from any other fund or source; that the same have been registered in the office of the clerk of the issuing municipality and the auditor of the state of Kansas respectively and that said bonds are negotiable. All such bonds when registered and issued as herein provided shall import absolute verity and shall be conclusive in favor of all persons purchasing such bonds; that all proceedings and conditions precedent have been held and performed to authorize the issuance thereof and such bonds shall be negotiable and shall be issued in addition to the statutory limits of bonded indebtedness of the issuing municipality.

History: L. 1951, ch. 174, § 4; June 30.



3-149 Same; sale.

3-149. Same; sale. Bonds issued under this act shall not be sold for less than the principal amount thereof and accrued interest thereon and shall not be offered for sale to nor purchased by the state school fund commission.

History: L. 1951, ch. 174, § 5; June 30.



3-150 Same; terms; disposition of excess funds.

3-150. Same; terms; disposition of excess funds. Revenue bonds issued under the provisions of this act shall mature not later than 40 years after the date of issuance. The bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. In no case where revenue bonds are issued under and by virtue of this act, after the project has been completed, shall the total amount received therefrom be in excess of the actual cost of the project. In the case where bonds are issued prior to completion of the project and the total amount received therefrom exceeds the actual costs of the project when completed, then the excess shall be deposited in a separate fund and shall not be used except for the purpose of paying the principal of and the interest upon the revenue bonds issued under this act. No board or municipality shall have any right or authority to levy taxes to pay any of the principal of or interest on any revenue bonds or any judgment against the issuing board or municipality on account thereof. The provisions of K.S.A. 10-113, and amendments thereto, shall not apply to any bonds issued hereunder.

History: L. 1951, ch. 174, § 6; L. 1967, ch. 9, § 2; L. 1970, ch. 64, § 1; L. 1978, ch. 99, § 4; L. 1983, ch. 49, § 14; May 12.



3-151 Same; contracts; protest petition; election.

3-151. Same; contracts; protest petition; election. The governing body of any such city, or the board of park commissioners or airport authority, with the approval of the governing body of the city by a two-thirds vote of the members thereof, may contract for the acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement of such airport and issue and sell revenue bonds in payment of the cost thereof without submitting to a vote of the electors of such municipality such proposal. The governing body of such city, or the board of park commissioners or airport authority, shall before contracting for any such proposed project, cause to be published in the official paper of such city a notice, which shall describe the nature of the proposed acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement of such airport, state the total amount of the cost thereof and the amount of bonds to be issued for the payment thereof. If within sixty (60) days after the publication of such notice there shall be filed with the clerk of such municipality a written protest against such proposed project and bond issue, signed by qualified electors of such municipality equal in number to not less than two percent (2%) of the electors of such city who voted at the last preceding general election, the governing body of such municipality shall submit such proposed project and proposed bond issue to the electors of such municipality. A special election for that purpose shall be held not later than sixty (60) days after the filing of such protest, or at a regular city election or general election, which shall occur not less than thirty (30) days nor more than sixty (60) days after the filing of such protest. At least ten (10) days' notice shall be given for such election. If a majority of electors voting on such proposition at such election shall vote in favor thereof, such acquisition, construction, alteration, repair, improvement, extension or enlargement of such airport shall be made and such bonds may be issued to pay the costs thereof.

History: L. 1951, ch. 174, § 7; L. 1967, ch. 9, § 3; L. 1975, ch. 5, § 13; July 1.



3-152 Bonds for additional facilities in certain cities under 80,000.

3-152. Bonds for additional facilities in certain cities under 80,000. The governing body of any city of the first class having a population of less than eighty thousand (80,000) and which maintains two (2) or more municipal airports is hereby authorized and empowered to issue the general obligation bonds of such city in an amount not exceeding fifty thousand dollars ($50,000) for the purpose of providing funds to be used to construct and equip new hangars and to provide other facilities at one of the airports of such city and to move at least one hangar from one airport to another and to reconstruct and re-equip the hangar or hangars so moved. Such bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law.

History: L. 1955, ch. 12, § 1; March 15.



3-152a Bonds for improvements to airports in certain cities; petition and election, when.

3-152a. Bonds for improvements to airports in certain cities; petition and election, when. The governing body of any city which is located in a county having a population of more than seven thousand three hundred (7,300) and less than seven thousand eight hundred (7,800) and which operates an airport may issue general obligation bonds of the city in an amount not to exceed fifty thousand dollars ($50,000) annually for each of three (3) years without an election for the purpose of making improvements to such airport or to its related facilities. Any governing body proposing to issue such bonds shall publish a resolution to that effect in a newspaper of general circulation within the city. Such resolution shall be published once each week for three (3) consecutive weeks. If, within sixty (60) days following the final publication of such resolution, a petition protesting such bond issue signed by not less than five percent (5%) of the qualified electors of such city is presented to the city clerk, no such bonds shall be issued until the question of the issuance of such bonds is placed on the ballot at a primary, general or special election and approved by a majority of the qualified electors of the city voting thereon. Such bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law.

History: L. 1979, ch. 12, § 1; April 19.



3-153 "Municipality" defined.

3-153. "Municipality" defined. For the purposes of this act, the term "municipality" shall be construed to mean any city, county, board, commission, airport authority, or other governmental or quasi-governmental entity authorized by law to own and operate one or more airports.

History: L. 1974, ch. 6, § 1; July 1.



3-154 Issuance of special facilities revenue bonds by municipalities for revenue-producing airport facilities.

3-154. Issuance of special facilities revenue bonds by municipalities for revenue-producing airport facilities. Any municipality which is authorized to own and operate an airport is hereby authorized and empowered to issue special facilities revenue bonds for the acquisition, construction, alteration, improvement, or enlargement of any revenue-producing facility located on such airport, subject to the terms and conditions of this act.

History: L. 1974, ch. 6, § 2; July 1.



3-155 Same; principal and interest payable solely from revenues.

3-155. Same; principal and interest payable solely from revenues. Bonds issued under the terms of this act, together with interest thereon shall be paid solely and exclusively from the revenue derived from the operation or rental of such special facility for which said bonds were issued.

History: L. 1974, ch. 6, § 3; July 1.



3-156 Same; disposition and use of revenues derived from airport facilities.

3-156. Same; disposition and use of revenues derived from airport facilities. Revenues derived from the operation or rental of any such facility (exclusive of land rentals) shall be paid into the treasury of the issuing municipality and kept in a separate fund and shall not be used except for the purpose of paying the cost of operation, maintenance and improvement of such special facility, providing an adequate depreciation fund and paying the principal of and the interest upon said bonds, all as may be agreed upon with said bondholders.

History: L. 1974, ch. 6, § 4; July 1.



3-157 Same; bonds constitute lien on revenues of facilities; recitals in bonds; conclusive validity in favor of purchasers; negotiability; debt limits inapplicable.

3-157. Same; bonds constitute lien on revenues of facilities; recitals in bonds; conclusive validity in favor of purchasers; negotiability; debt limits inapplicable. Such revenue bonds are hereby made a lien on the revenue produced from the operation or rental of such special facility but shall not be general obligations of the issuing municipality and shall not contain the recital set forth in K.S.A. 10-112, or any amendment thereof, but shall contain recitals stating the authority under which such bonds are issued; that they are issued in conformity with the provisions, restrictions and limitations of that authority and that such bonds and the interest thereon are to be paid by the issuing municipality from the revenues derived from the operation or rentals of said special facility and not from any other fund or source; that the same have been registered in the office of the clerk of the issuing municipality and the auditor of the state of Kansas respectively, and that said bonds are negotiable. All such revenue bonds when registered and issued as herein provided shall import absolute verity and shall be conclusive in favor of all persons purchasing such bonds; that all proceedings and conditions precedent have been held and performed to authorize the issuance thereof and such bonds shall be negotiable and shall be issued in addition to any statutory limits of bonded indebtedness of the issuing municipality.

History: L. 1974, ch. 6, § 5; July 1.



3-158 Same; terms; disposition of excess funds.

3-158. Same; terms; disposition of excess funds. Revenue bonds issued under the provisions of this act may be sold at public or private sale and shall mature not later than 40 years after the date of issuance. The bonds shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto. The bonds may be in coupon or registered form and interchangeable, and shall have such other terms and provisions as the issuing municipality, by ordinance, resolution or trust agreement provides. Such bonds and any interest thereon shall be exempt from taxation under the laws of this state. In no case where revenue bonds are issued under and by virtue of this act, after the project has been completed, shall the total amount received therefrom be in excess of the actual cost of the project. In the case where the bonds are issued prior to completion of the project and the total amount received therefrom exceeds the actual costs of the project when completed, then the excess shall be deposited in a separate fund and shall not be used except for the purpose of paying the principal of and the interest upon the revenue bonds issued under the act. No municipality shall have any right or authority to levy taxes to pay any of the principal of or interest on any revenue bonds or any judgment against the issuing municipality on account thereof. The provisions of K.S.A. 10-113, and amendments thereto, shall not apply to any bonds issued hereunder.

History: L. 1974, ch. 6, § 6; L. 1975, ch. 4, § 1; L. 1978, ch. 99, § 5; L. 1980, ch. 3, § 1; L. 1983, ch. 49, § 15; May 12.



3-159 Same; resolution pledging revenues; resolution stating purpose and amount of bonds; redemption prior to maturity; publication of resolutions.

3-159. Same; resolution pledging revenues; resolution stating purpose and amount of bonds; redemption prior to maturity; publication of resolutions. Before any such revenue bonds may be issued, the issuing municipality shall provide by resolution that the income of the special facility (exclusive of land rental) be pledged for the payment of bonds issued hereunder. A resolution shall be adopted by the municipality stating the purpose for which such bonds are to be issued and the total amount of the bonds proposed to be issued, along with a finding by the municipality that revenues pledged will be sufficient to retire the special facilities revenue bonds issued hereunder and may contain such provision for prior redemption as may be agreed upon with the holders of said bonds. Such resolution and finding by the municipality shall be published once each week for three consecutive weeks in the official newspaper of the municipality.

History: L. 1974, ch. 6, § 7; July 1.



3-160 Same; title to facilities to vest in municipality.

3-160. Same; title to facilities to vest in municipality. Title to all facilities acquired, constructed, altered, improved or enlarged with the proceeds of such special facilities revenue bonds shall at all times vest in the issuing municipality.

History: L. 1974, ch. 6, § 8; July 1.



3-162 Airport authority in certain cities; establishment.

3-162. Airport authority in certain cities; establishment. The governing body of any city having a population of more than two hundred fifty thousand (250,000) may establish, by ordinance, an airport authority. Such authority shall be a body corporate and politic, and the official name thereof shall be "The __________ (inserting the name of the city) airport authority."

History: L. 1975, ch. 5, § 1; July 1.



3-163 Same; members.

3-163. Same; members. The airport authority established pursuant to K.S.A. 3-162, and amendments thereto, by the city of Wichita shall be composed of nine members. Seven members of the Wichita airport authority shall be residents of the city of Wichita and shall be appointed by the governing body of the city. The remaining two members shall be appointed by the board of county commissioners of Sedgwick county. Each member appointed by the board of county commissioners shall reside in a different county commissioner district. The terms of the members of the authority shall be designated by ordinance, and each shall hold office for such term or until a successor has been appointed and qualified. In the event of death, resignation or other disqualification of any member of the authority, a successor shall be appointed by the appointing authority to fill the unexpired term of such member. Any member of the authority may be removed by the appointing authority for the same cause as any appointive officer.

Members of the airport authority shall receive no compensation for their services but may be reimbursed for all necessary expenses incurred in the performance of their duties as members of such authority. The members of the authority shall give bond to the city in the sum of $25,000, and the costs thereof shall be paid from the airport operating fund.

History: L. 1975, ch. 5, § 2; L. 1991, ch. 7, § 1; July 1.



3-164 Same; officers.

3-164. Same; officers. When the members of the airport authority have been appointed and qualified as provided by law, they shall meet and elect one member as president, one as vice-president and one as second vice-president, to serve for a term of one (1) year or until a successor is elected.

History: L. 1975, ch. 5, § 3; July 1.



3-165 Same; transaction of business.

3-165. Same; transaction of business. The airport authority shall have the power to maintain an office for such authority and its employees and to make bylaws, rules or regulations for the orderly transaction and management of its business. Three (3) members of the authority shall constitute a quorum, and the affirmative vote of three (3) members shall be sufficient to authorize any act of the authority.

History: L. 1975, ch. 5, § 4; July 1.



3-166 Same; contracts; employees.

3-166. Same; contracts; employees. The airport authority may contract with any person, firm, corporation or governmental entity for the transaction of its business and may appoint, employ and discharge such agents, consultants, employees and servants as it may deem necessary and fix the duties and compensation of all such appointees and require any of them to give security for the faithful performance of their duties.

History: L. 1975, ch. 5, § 5; July 1.



3-167 Same; powers, authority and control.

3-167. Same; powers, authority and control. When an airport authority has been established pursuant to K.S.A. 3-162 and the members thereof have been qualified in the manner provided by law, such airport authority shall be vested with all powers, authority and control heretofore vested in the governing body, the board of park commissioners or other body of such city, so far as the same relates to municipal airports, and such airport authority shall have every power, authority and control over municipal airports as is or may hereafter be vested in a board of park commissioners, governing body or other body, except that all general obligation bonds required or authorized by law to be issued relating to municipal airports and all taxes levied for the maintenance or improvement of municipal airports shall be issued and levied by the governing body of the city.

History: L. 1975, ch. 5, § 6; July 1.



3-168 Airport authority in certain counties; appointment of law enforcement officers.

3-168. Airport authority in certain counties; appointment of law enforcement officers. The board of directors of any airport authority located in a county having a population of more than one hundred thousand (100,000) and less than two hundred thousand (200,000) is authorized to appoint with the consent of the governing body appointing the airport authority such law enforcement officers as the board shall deem necessary for proper law enforcement, airport security and police protection within the jurisdictional boundaries of property owned, managed or controlled by the airport authority.

History: L. 1977, ch. 5, § 1; March 18.



3-169 Same; authority of law enforcement officers.

3-169. Same; authority of law enforcement officers. Law enforcement officers appointed by such airport authority shall have the power and authority of police officers on property owned, managed or controlled by the airport authority to enforce state laws, county resolutions and rules and regulations adopted by the airport authority. Every officer appointed by the airport authority shall, while on duty, wear and publicly display a badge of office.

History: L. 1977, ch. 5, § 2; March 18.



3-170 Same; qualifications of law enforcement officers.

3-170. Same; qualifications of law enforcement officers. All officers regularly appointed by the board shall be qualified under the provisions of article 56 of chapter 74 of the Kansas Statutes Annotated, and amendments thereto, but any officer may receive a temporary appointment pending completion of the requirements for a certificate attesting to the satisfactory completion of the required number of hours of accredited instruction at the law enforcement training center.

History: L. 1977, ch. 5, § 3; March 18.



3-171 Same; contracts of board of directors with city or county for police protection.

3-171. Same; contracts of board of directors with city or county for police protection. The board of directors of the airport authority may enter into contracts with the county, or any city located in the county in which the airport authority is located, for the purpose of providing special police protection by any such city or county on property owned, managed or controlled by the airport authority. While on property owned, managed or controlled by the airport authority, all duly qualified law enforcement officers of any city or county contracting with the airport authority shall have all of the powers and authority herein granted to law enforcement officers appointed by the airport authority.

History: L. 1977, ch. 5, § 4; March 18.






Article 2 REGULATION OF AIRCRAFT

3-201 Definition of terms.

3-201. Definition of terms. The words and phrases herein used shall be construed as follows:

"Aircraft" shall include any machine or contrivance, except parachutes, used for exhibition purposes or for carrying persons or property, propelled through the air and controlled by man, regardless of how propelled or controlled.

"Pilot" shall mean any person licensed as herein required, to operate aircraft.

"Navigate" shall mean to float or sail through the air by means of aircraft including ground maneuvers necessary therefor.

History: L. 1931, ch. 6, § 1; March 16.



3-202 Pilot's certificate.

3-202. Pilot's certificate. Any person who navigates any aircraft within this state or uses any aircraft for instruction in the art of navigation, without a pilot's certificate, issued by the department of commerce of the United States, or without a valid certificate of airworthiness for such aircraft, issued by said department of commerce, where such certificate is required shall be punished as hereinafter provided.

History: L. 1931, ch. 6, § 2; March 16.



3-203 Violation of air commerce regulations.

3-203. Violation of air commerce regulations. Any person who navigates any aircraft within this state or uses any aircraft for instruction in the art of navigation in violation of air commerce regulations which have been or may hereafter be promulgated by the department of commerce of the United States, shall be punished as hereinafter provided.

History: L. 1931, ch. 6, § 3; March 16.



3-204 Pilot to present license on demand.

3-204. Pilot to present license on demand. The certificate of license required shall be kept in the personal possession of the licensee when he or she is operating aircraft within this state, and must be presented for inspection upon the demand of any passenger or any peace officer of this state, or any official manager or person in charge of any airport or landing field in this state upon which he or she shall land.

History: L. 1931, ch. 6, § 4; March 16.



3-205 Offenses under act; penalties.

3-205. Offenses under act; penalties. Any person violating the terms hereof shall be guilty of a misdemeanor and upon conviction shall be fined in a sum not exceeding five hundred dollars ($500) or by confinement in the county jail not exceeding six (6) months, or by both such fine and imprisonment.

History: L. 1931, ch. 6, § 5; March 16.



3-206 Federal aircraft or pilots.

3-206. Federal aircraft or pilots. None of the provisions of this act shall in anywise be construed to apply to govern or control aircraft owned by the United States government or pilots in the employ or service of the United States government.

History: L. 1931, ch. 6, § 6; March 16.



3-207 Invalidity of act.

3-207. Invalidity of act. If any section or provision of this act shall be found invalid by any court, it shall be conclusively presumed that this act would have been passed by the legislature without such invalid section or provision, and the act as a whole shall not be declared invalid by reason of the fact that one or more sections or provisions may be found to be invalid by any court.

History: L. 1931, ch. 6, § 7; March 16.






Article 3 COUNTY AIRPORTS

3-301 Johnson county.

3-301. Johnson county. This act shall apply only to such counties in the state as shall border on or be contiguous to two cities, each of which shall have a population of more than 115,000 and located either within or without the state of Kansas.

History: L. 1941, ch. 15, § 1; Feb. 7.



3-302 Same; bonds for public airports and related facilities.

3-302. Same; bonds for public airports and related facilities. Such counties may establish public airports and are hereby authorized, through the board of county commissioners of said county, to issue and sell their general obligations bonds for the purpose of acquiring land, purchasing, constructing or improving public airports and all related facilities.

History: L. 1941, ch. 15, § 2; L. 1967, ch. 10, § 1; July 1.



3-303 Same; resolution; protest petition; election.

3-303. Same; resolution; protest petition; election. Prior to the issuance of said bonds, the board of county commissioners shall by resolution set out the amount and purpose for which said bonds are to be issued and publish said resolution once in the official county newspaper. Such bonds shall not be issued if within sixty (60) days after the publication of said notice a petition or petitions shall be filed with the county election officer signed by at least five percent (5%) of the qualified electors of each of the commissioner districts of said county protesting the issuance of such bonds. In determining the sufficiency of such protest or the number of voters required to sign said protesting petition or petitions, the total vote cast in such commissioner districts for secretary of state at the last general election shall be used as a basis. In the event that such petitions are filed, it shall be the duty of the board of county commissioners to submit the question of the issuance of such bonds to the qualified electors of such county at a special election called for such purpose or at the next general election. Such election shall be called and held in the manner provided by the general bond law.

History: L. 1941, ch. 15, § 3; L. 1967, ch. 10, § 2; L. 1978, ch. 8, § 1; April 11.



3-304 Same; amount of bonds; bonded debt limitations inapplicable.

3-304. Same; amount of bonds; bonded debt limitations inapplicable. All bonds issued under the provisions of this act shall be issued in accordance with the provisions of the general bond law, and the aggregate amount of bonds so issued shall not exceed one percent (1%) of the assessed valuation of the tangible taxable property of the county as shown by the records and books of the county clerk at the last preceding assessment. Bonds issued under this act shall not be subject to or within any bonded debt limitation prescribed by any other law of the state and shall not be considered or included in applying any other law limiting bonded indebtedness.

History: L. 1941, ch. 15, § 4; L. 1967, ch. 10, § 3; L. 1978, ch. 8, § 2; April 11.



3-305 Same; condemnation.

3-305. Same; condemnation. For the purpose of acquiring any necessary land or rights-of-way over the same for the operation of public airports, if the board of county commissioners cannot agree with the owner as to the price to be paid therefor, condemnation procedure may be instituted by said board and prosecuted in the name of the county, under the provisions of the general provisions of the law relating to condemnation.

History: L. 1941, ch. 15, § 5; L. 1967, ch. 10, § 4; July 1.



3-306 Same; regulation of airports; federal funds; contracts and leases.

3-306. Same; regulation of airports; federal funds; contracts and leases. The board of county commissioners hereby is authorized to operate and maintain and to make such reasonable rules and regulations governing the conduct and operation, maintenance and care of public airports as may be necessary for the best interests of the county and general public and is authorized to accept federal funds, and to enter into leases and contracts with the federal government or any of its agencies, and with private individuals and persons pertaining to the use, conduct, operation, maintenance and care of public airports.

History: L. 1941, ch. 15, § 6; L. 1967, ch. 10, § 5; July 1.



3-307 Same; tax levies, use of proceeds.

3-307. Same; tax levies, use of proceeds. For the purpose of equipping, improving, operating, maintaining and regulating public airports, and all things incidental thereto, and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, said board of county commissioners hereby is authorized to levy an annual tax in an amount necessary to pay the cost thereof.

History: L. 1941, ch. 15, § 7; L. 1967, ch. 10, § 6; L. 1970, ch. 100, § 4; L. 1975, ch. 162, § 4; L. 1979, ch. 52, § 28; July 1.



3-307a Airport commission; terms; vacancies; removal; office space.

3-307a. Airport commission; terms; vacancies; removal; office space. Whenever the board of county commissioners of any county operating under the provisions of K.S.A. 3-301 to 3-307, and any acts amendatory thereof or supplemental thereto, shall determine, by resolution, that it is in the best interests of the county to place the supervision and jurisdiction of any public airports operated by the county under an airport commission, the board may appoint such a commission of five (5) members, residents of the county, who shall not be elected officers or employees of the county, but shall be well known for their integrity. The chairman of the board of county commissioners shall, with the approval of the board, appoint one commissioner to serve for a term of one (1) year, two commissioners to serve for terms of two (2) years each, and two commissioners to serve for terms of three (3) years each; and thereafter as the terms of the members expire, they shall be appointed in the same manner for three (3) year terms and until their successors are appointed and qualify. In case of a vacancy in office, a member shall be appointed by the board of county commissioners in the same manner to fill the unexpired term caused by the vacancy.

Any member of said commission may be removed by the board of county commissioners for the same cause justifying removal of any appointive officer.

Members of the airport commission shall receive no compensation for their services but may be reimbursed for necessary expenses incurred in the performance of their duties under this act or the act of which this is act is supplemental and amendatory. The board of county commissioners shall provide a meeting place for the airport commissioners and suitable office space and supplies for any employees of such airport commission.

History: L. 1967, ch. 10, § 7; July 1.



3-307b Same; powers of commission.

3-307b. Same; powers of commission. The airport commission so appointed shall be vested with the authority and control over public airports operated by the county, including any buildings, grounds, and other airport structures located anywhere within the county. Said commission may employ legal counsel, engineers, architects and other personnel necessary to carry out duties prescribed by this act; and are further empowered to contract for, buy and sell real and personal property for airport purposes, and to do all things necessary to properly carry out the duties provided for by this act.

Powers conferred on the airport commission by this act may be exercised only with the approval of the board of county commissioners, and all expenditures made pursuant to this act shall be within available resources. The board of county commissioners is authorized to delegate powers conferred upon said commissioners by article 3 of chapter 3 of the Kansas Statutes Annotated, as amended, to the commission in accordance with the powers of this act.

History: L. 1967, ch. 10, § 8; July 1.



3-307c Same; exercise of powers.

3-307c. Same; exercise of powers. In exercising the powers conferred by this act, the airport commission shall (1) submit a proposed annual budget to the board of county commissioners with recommendations concerning the tax levy, (2) adopt programs and institute actions to attract industry, (3) act in such a manner as to provide facilities for maximum travel service, (4) submit recommendations for regulations to be adopted by the commission, (5) act as an airport zoning commission for the county commissioners, (6) make recommendations concerning acquisition of lands for use as public airports and facilities in connection therewith and (7) do all other things deemed necessary and expedient to promote air services in the county.

History: L. 1967, ch. 10, § 9; July 1.



3-307d Same; jurisdiction over airports and facilities.

3-307d. Same; jurisdiction over airports and facilities. Whenever public airports are acquired, constructed or operated pursuant to provisions of this act, or this act as amended, said public airports shall thereafter remain under the jurisdiction of the board of county commissioners notwithstanding subsequent annexation of said public airports by a city.

History: L. 1967, ch. 10, § 10; July 1.



3-307e Same; zoning.

3-307e. Same; zoning. The airport commission shall act as an airport zoning commission for the county and as such shall make recommendations and serve in the same capacity as an airport zoning commission provided for in subsection (2) of K.S.A. 3-705. Said commission shall make such recommendations concerning type and boundary of zones and regulations to be adopted for public airports and all property within one (1) mile thereof. The board of county commissioners shall act on such recommendations and may zone such public airports and the surrounding areas within one (1) mile except where such areas have already been zoned by city action. In such cases, city zoned areas shall keep such city zoning control except that any changes in existing city zoning must have the approval of the board of county commissioners. All airport zoning regulations adopted as provided for herein shall be administered by the airport commission, as directed by the board of county commissioners. The county commissioners shall exercise directly all the zoning authority granted by this act in the event an airport commission is not appointed or functioning.

The provisions of article 7 of chapter 3 of the Kansas Statutes Annotated shall, insofar as the same can be made applicable, govern judicial review and enforcement and remedies for airport zoning regulations adopted pursuant hereto.

History: L. 1967, ch. 10, § 11; July 1.



3-308 Counties of 5,000 or less.

3-308. Counties of 5,000 or less. The provisions of this act shall apply to any county having a population of not more than five thousand (5,000) desiring to acquire, own, operate or lease an airport and flying field as provided in this act.

History: L. 1963, ch. 187, § 1; June 30.



3-309 Same; resolution; petition; election.

3-309. Same; resolution; petition; election. The board of county commissioners of any such county may adopt a resolution stating that, in its opinion, the public safety, service and welfare will be advanced by the county owning, operating or leasing an airport and flying field; and that such county may acquire by gift, lease, purchase or otherwise an airport and flying field or lands for use as an airport and flying field and for such other purposes not hazardous to aviation, subject to the approval of the voters at an election held as hereinafter provided, stating how the question shall appear on the ballot.

If such resolution is adopted, or if a petition favoring the adoption of such a resolution signed by a number of legal electors of the county equal to or greater than ten percent (10%) of the total vote cast for the office of secretary of state in such county at the last preceding general election is filed with the county clerk, then such resolution shall be adopted and the same shall be submitted at the next general election to the legal voters of the county for their approval or rejection in the manner provided by K.S.A. 25-605. The question shall appear on the ballot in substantially the same wording as the question is stated in said resolution.

If a majority of those voting on the question shall vote in favor of such proposition, then the board of county commissioners shall proceed in accordance therewith and the provisions of this act.

History: L. 1963, ch. 187, § 2; June 30.



3-310 Same; tax levies, use of proceeds.

3-310. Same; tax levies, use of proceeds. The board of county commissioners of any county which has acquired an airport and flying field as provided in this act is hereby authorized to levy an annual tax for the purpose of purchasing, operating, improving or maintenance of same and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1963, ch. 187, § 3; L. 1970, ch. 100, § 5; L. 1975, ch. 162, § 5; L. 1979, ch. 52, § 29; July 1.



3-311 Same; lease or assignment; purposes.

3-311. Same; lease or assignment; purposes. The board of county commissioners of such counties so acquiring airports or flying fields may lease, assign or sublease the whole or part of such airport or flying field to one or more responsible persons, associations or corporations for any purpose directly or incidentally required for the successful operation of such property: Provided, Areas not necessary for such activities may be leased for uses, such as agricultural, which are not hazardous to aviation.

History: L. 1963, ch. 187, § 4; June 30.



3-312 Same; operation; rules and regulations.

3-312. Same; operation; rules and regulations. Upon the acquisition of such airport and flying field, the board of county commissioners is hereby authorized to operate, improve and maintain and care for same and to make such reasonable rules and regulations governing the conduct, operation, care and maintenance as may be necessary for the best interests of the county and the general public.

History: L. 1963, ch. 187, § 5; June 30.



3-313 Same; acceptance of federal and state funds; application of 3-601 to 3-603.

3-313. Same; acceptance of federal and state funds; application of 3-601 to 3-603. Counties acquiring airports under the provisions of this act are hereby authorized to accept and expend state, federal and other moneys. The provisions of K.S.A. 3-601, 3-602 and 3-603, and acts amendatory thereof or supplemental thereto, shall apply to such counties.

History: L. 1963, ch. 187, § 6; June 30.



3-314 Revenue bonds for airports and other facilities in counties establishing public airports under 3-302; pledge of facility income.

3-314. Revenue bonds for airports and other facilities in counties establishing public airports under 3-302; pledge of facility income. Any county which has established a public airport, pursuant to the authority granted in K.S.A. 3-302, may, through its board of county commissioners, issue revenue bonds for the acquisition, construction, alteration, repair, improvement, extension or enlargement of any facility of such airport or any facility for warehousing, industry or transportation located at such airport. Such bonds shall be issued in the same manner provided in K.S.A. 3-303 for the issuance of general obligation bonds for such airport, and before any such bonds may be issued, said board of county commissioners shall, by resolution, provide that the net income from any airport facility, or any facility for warehousing, industry or transportation located at such airport, which is acquired, constructed, altered, repaired, improved, extended or enlarged with the proceeds of bonds issued hereunder shall be pledged for the payment of said bonds.

History: L. 1969, ch. 11, § 1; L. 1976, ch. 12, § 1; April 13.



3-315 Same; terms; disposition of excess funds.

3-315. Same; terms; disposition of excess funds. Revenue bonds issued under the provisions of this act shall mature not later than 40 years after the date of issuance. The bonds shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto. In no case where revenue bonds are issued under and by virtue of this act, after the project has been completed, shall the total amount received therefrom be in excess of the actual cost of the project. In the case where bonds are issued prior to completion of the project and the total amount received therefrom exceeds the actual cost of the project when completed, then the excess shall be deposited in a separate fund and shall not be used except for the purpose of paying the principal of and the interest upon the revenue bonds issued under this act. The board of county commissioners of such county shall not have any right or authority to levy taxes to pay any of the principal of or interest on any revenue bonds or any judgment against the board on account thereof.

History: L. 1969, ch. 11, § 2; L. 1978, ch. 99, § 6; L. 1983, ch. 49, § 16; May 12.



3-316 Application of act; levy for airport purposes; resolution; publication; protest; election.

3-316. Application of act; levy for airport purposes; resolution; publication; protest; election. This act shall apply only in counties having a population of more than 16,000 and not more than 17,000. The board of county commissioners of any county owning fee simple title to real estate used as a county airport for the service of all aircraft and pilots desiring to use the same may make an annual tax levy for a period of not exceeding five years in an amount not to exceed two mills, upon the assessed taxable tangible property in such county for the purposes specified in this act. No levy shall be made under this act until a resolution is adopted by such board of county commissioners in the following form:

______________ County, Kansas Resolution

BE IT RESOLVED that:

The above-named county shall be authorized to make an annual tax levy for a period of _________ years in the amount of _____ mills upon the assessed taxable tangible property of such county for the purpose of construction, reconstruction, repair, remodeling, additions to, furnishing and equipping of buildings, runways and hangars for airport purposes, architectural expenses incidental thereto, purchasing, leasing or otherwise acquiring servitudes or easements over surrounding lands to provide safe and unobstructed approaches thereto for the landing and taking off of aircraft using such airport. The tax levy authorized by this resolution may be made, unless a petition in opposition to the same signed by not less than 5% of the qualified electors of such county is filed with the county election officer of the county within 60 days after the publication of this resolution. In the event such a petition is filed such county election officer shall submit the question of whether such tax levy shall be authorized to the electors in the county at a special election called for the purpose which may be at the time of the next general election or at another time, as is specified by the board of county commissioners of the above county.

Certificate

This is to certify that the above resolution was duly adopted by the board of county commissioners, ________ County, Kansas, on the ____ day of ___________, 19___.

___________________________ Clerk of the above board of county commissioners.

All of the blanks in the above resolution shall be appropriately filled. The blank preceding the word "years" shall be filled with a specific number, and the blank preceding the word "mills" shall be filled with a specific number, and no word shall be inserted in either of such blanks. Such resolution shall be published once a week for two consecutive weeks in a newspaper having general circulation in the county. In the event that no petition as specified above is filed in accordance with the provisions of such notice, such board of county commissioners may make the tax levy specified in the resolution. If such a petition is filed as provided in such notice, such board of county commissioners may notify the county election officer of the date of a special election to be held to submit the question of whether such tax levy shall be authorized. In the event that such board of county commissioners fails to notify the county election officer within 60 days after such a petition is so filed, the resolution shall be deemed abandoned and no like resolution shall be adopted by such board of county commissioners within the nine months following the first publication of such notice. As used in this act, "unconditionally authorized to make a tax levy under authority of K.S.A. 3-316" means that the county has adopted a resolution under this section, has published the same, and either that such resolution was not protested or that it was protested and an election has been held by which the tax levy of the county under this section was approved.

History: L. 1981, ch. 111, § 1; April 25.



3-317 Same; airport capital outlay fund.

3-317. Same; airport capital outlay fund. There is hereby established in every county to which this act applies a fund which shall be called the airport capital outlay fund, which fund shall consist of all moneys deposited therein in accordance with law. The proceeds of any tax levied under K.S.A. 3-316 shall be deposited in the airport capital outlay fund established by this act of the county making such levy.

History: L. 1981, ch. 111, § 2; April 25.



3-318 Same; use of moneys.

3-318. Same; use of moneys. Any moneys in the airport capital outlay fund of any county and any moneys received from issuance of bonds under K.S.A. 3-319 or 3-324 may be used for the purpose of construction, reconstruction, repair, remodeling, additions to, furnishing and equipping of buildings, runways and hangars for airport purposes, architectural expenses incidental thereto, purchasing, leasing or otherwise acquiring servitudes or easements over surrounding lands to provide safe and unobstructed approaches thereto for the landing and taking off of aircraft using such airport.

History: L. 1981, ch. 111, § 3; April 25.



3-319 Same; issuance of bonds; amount; limitations.

3-319. Same; issuance of bonds; amount; limitations. Any county which is unconditionally authorized to make a tax levy under K.S.A. 3-316 may, in lieu of making all or part of such tax levy, issue and sell general obligation bonds as now provided by law for the issuance of general obligation bonds for the purposes stated in this act except that such bonds shall be issued to mature in not more than five years and except that no election shall be required. In the event that bonds are issued under authority of this section, the amount of such bonds which may be issued shall be determined as follows:

(a) The amount of such bonds shall not exceed the amount of the product which results from multiplying three mills (or such lesser amount as specified in subsection (b)) times five or such lesser amount as specified in subsection (b) times the assessed taxable, tangible valuation of the county at the time the bonds are issued, less the sum of all amounts specified in subsections (c) and (d).

(b) In the event that the initial resolution adopted under K.S.A. 3-316 specified a lesser number of mills than two or a lesser number of years than five, the numeral 4 or the numeral 5, respectively, in the subsection (a) shall be reduced accordingly.

(c) The maximum amount of bonds authorized by this section to be issued shall be reduced by all amounts which have been or will be received by such county from any tax levy (made before such bonds are issued) under authority of K.S.A. 3-316, and such maximum amount shall be further reduced by the estimated amount of interest to be paid on such bonds.

(d) The maximum amount of bonds authorized by this section to be issued shall be reduced by an amount equal to the amount of unpaid principal on bonds which have theretofore been issued under this section.

History: L. 1981, ch. 111, § 4; April 25.



3-320 Same; bonded debt limitation; exclusion.

3-320. Same; bonded debt limitation; exclusion. Bonds issued under authority of K.S.A. 3-319 or 3-324 shall not be subject to or within any bonded debt limitation prescribed by law and, in determining the amount of bonded indebtedness of any county for determination of any such bonded debt limitation, bonds issued under this section shall not be considered.

History: L. 1981, ch. 111, § 5; April 25.



3-321 Same; effect of not making a levy; limitations.

3-321. Same; effect of not making a levy; limitations. In the event that any county is unconditionally authorized to make a tax levy under authority of K.S.A. 3-316, but the board of county commissioners of such county chooses, in any year, not to make such tax levy, or chooses to make a smaller tax levy for such purpose, such board of county commissioners may do so. In the event that the board of county commissioners of any county refrains from making a levy in any one or more years or making the full levy which it is authorized to make under K.S.A. 3-316 and the resolution adopted thereunder, the authority of such county to make a tax levy under K.S.A. 3-316 shall not thereby be extended beyond the original period specified in the resolution adopted under K.S.A. 3-316, nor shall the number of mills of tax authorized in any succeeding year be increased thereby.

History: L. 1981, ch. 111, § 6; April 25.



3-322 Same; second resolution; when, limitations; effect.

3-322. Same; second resolution; when, limitations; effect. When an initial resolution has been adopted under K.S.A. 3-316, and such resolution specified a smaller number of mills than two or a smaller number of years than five, the board of county commissioners of such county may adopt a second resolution under the same procedure as is provided in K.S.A. 3-316 for the initial resolution and subject to the same conditions as provided in K.S.A. 3-316 shall be authorized to make such additional tax levy as is specified in such second resolution for the remainder of the five years succeeding the adoption of such initial resolution. Any such second resolution shall be limited in amount as specified in K.S.A. 3-316, less such amount as has been authorized in the initial resolution, and not to exceed two mills in any one year. In the event that any such resolution is so adopted and the tax levy therein specified is approved under the conditions specified in K.S.A. 3-316, the amount of bonds which may be issued under K.S.A. 3-319 shall be increased accordingly.

History: L. 1981, ch. 111, § 7; April 25.



3-323 Same; renewal after five-year interval.

3-323. Same; renewal after five-year interval. The board of county commissioners of any county which has made a tax levy under K.S.A. 3-316 may at the expiration of five years from the date of adoption of the initial resolution authorizing such tax levy, renew its authority to make a like annual tax levy in the amount and upon the conditions and in the manner specified in K.S.A. 3-316, and at five-year intervals thereafter may in like manner and on like conditions renew such levy for successive five-year periods.

History: L. 1981, ch. 111, § 8; April 25.



3-324 Same; issuance of bonds, when; limitations.

3-324. Same; issuance of bonds, when; limitations. Any county which is unconditionally authorized to make a tax levy under K.S.A. 3-316 and 3-322 may issue and sell general obligation bonds based upon and in lieu of making all or part of such tax levy authorized under K.S.A. 3-322.  Any bonds issued under authority of this section shall be subject to like limitations as bonds issued under K.S.A. 3-319 and shall be issued in the same manner.

History: L. 1981, ch. 111, § 9; April 25.






Article 4 NATIONAL DEFENSE OPERATIONS DEPOTS

3-401 Counties over 125,000 and valuation over $150,000,000; bonds; elections; limitations.

3-401. Counties over 125,000 and valuation over $150,000,000; bonds; elections; limitations. In counties having a population of more than one hundred twenty-five thousand and having an assessed tangible valuation of more than one hundred fifty million dollars, the board of county commissioners is hereby authorized and empowered to issue the bonds of such county in an amount not exceeding two hundred thousand dollars for the purpose of acquiring land to be donated to the federal government for an aircraft supply and repair depot for national defense purposes. Before any such bonds shall be issued, the question of issuing same shall be submitted to the vote of the people at a special election called for that purpose, and no bonds shall be issued until a majority of the qualified electors who shall vote on the question at such election, shall have declared by their votes in favor of issuing said bonds. All bonds authorized by this act shall be issued, sold, delivered and retired under the provisions of article 1 of chapter 10 of the Kansas Statutes Annotated, and amendments thereto, and none of the debt limitations provided by law shall apply to bonds issued under this act. The total amount of bonds issued under this act by any such county shall never exceed the sum of two hundred thousand dollars.

History: L. 1941, ch. 16, § 1; L. 1941, ch. 17, § 1; April 9.



3-402 Aircraft supply depots in counties over 125,000; acquisition of land; eminent domain.

3-402. Aircraft supply depots in counties over 125,000; acquisition of land; eminent domain. If a majority of the qualified electors of such county voting on the question shall vote in favor of the issuance of said bonds, the board of county commissioners, in the name of the board of county commissioners of said county, may acquire title by purchase, donation, dedication or by the exercise of the right of eminent domain, to any lands or interest therein, for the purposes specified in K.S.A. 3-401. The right of eminent domain, when exercised as herein provided shall be in accordance with the provisions of K.S.A. 26-501 to 26-516, inclusive.

History: L. 1941, ch. 16, § 2; L. 1941, ch. 17, § 2; L. 1963, ch. 234, § 18; Jan. 1, 1964.



3-403 Same; federal cooperation.

3-403. Same; federal cooperation. The board of county commissioners of any such county is hereby authorized and empowered to donate said land so acquired by deed or otherwise, to the war department of the United States, and to enter into all contracts and agreements necessary to cooperate with the secretary of war of the United States, or other federal department or agency and to do and perform any act required in order to provide for carrying out the provisions of this act.

History: L. 1941, ch. 16, § 3; L. 1941, ch. 17, § 3; April 9.



3-404 Two second-class cities in county between 34,000 and 42,000; joint ownership; contracts; gifts.

3-404. Two second-class cities in county between 34,000 and 42,000; joint ownership; contracts; gifts. Whenever in the opinion of the governing bodies of any two cities of the second class, both of which are located in a county having a population of not less than thirty-four thousand nor more than forty-two thousand, the public safety and national defense can be promoted thereby, the governing bodies of such cities may acquire as tenants in common, within or without the city limits of such cities, by purchase, gift, lease, or otherwise, lands to be used for the purpose of an army air corps operations depots or other facilities relating to national defense. Such cities may enter into contracts or agreements with each other relating thereto, duly authorized by ordinances and for joint acquisition of such lands. The governing bodies of such cities shall have authority to accept gifts of money or other things of value from any person, firm or corporation to be used in acquiring lands for such purposes.

History: L. 1941, ch. 14, § 1; April 7.



3-405 Same; rights and duties of cities; eminent domain.

3-405. Same; rights and duties of cities; eminent domain. Such cities are hereby granted the same rights, privileges and immunities, and are charged with the same obligations, responsibilities and duties toward lands acquired under the provisions of this act located outside the limits of such cities as now exercised for any property located within the limits of any such city. In acquiring lands under the provisions of this act, such cities or either of them shall have the right of eminent domain and the same shall be exercised in the manner prescribed by K.S.A. 26-501 to 26-516, inclusive.

History: L. 1941, ch. 14, § 2; L. 1963, ch. 234, § 19; Jan. 1, 1964.



3-406 Same; leasing to federal government.

3-406. Same; leasing to federal government. The governing bodies of such cities shall have power by ordinance to lease lands so acquired to the federal government or any of its agencies under such terms and conditions as shall be agreed by the governing bodies of such cities and the federal government or its agencies.

History: L. 1941, ch. 14, § 3; April 7.



3-407 Same; police power extended.

3-407. Same; police power extended. The police powers of such cities is hereby extended to all lands acquired under the provisions of this act, outside the city limits and such cities are hereby empowered to enact ordinances governing the conduct of persons thereon.

History: L. 1941, ch. 14, § 4; April 7.



3-408 Certain second-class cities authorized to use moneys derived from joint operation of airport for industrial building; lease.

3-408. Certain second-class cities authorized to use moneys derived from joint operation of airport for industrial building; lease. The provisions of this act shall apply to any two (2) cities of the second class which own and hold as tenants in common lands which are used as an airport, and which airport is jointly operated, controlled, and maintained by such cities. Whenever, in the opinion of the governing bodies of such two (2) cities, the public services and welfare can be advanced thereby, such governing bodies may use any moneys which have been derived from the joint operation of an airport which they shall determine are not necessary to be used for the joint operation, control, maintenance, improvement, or development of such airport, for the construction, equipment, and maintenance of a building to be used for industrial purposes, which building shall be located on part of the lands owned or acquired for airport purposes, but which portion of land is not needed for airport purposes. The governing bodies of such cities may jointly lease any industrial building so constructed and equipped for such terms and upon such conditions as the governing bodies of such cities jointly shall fix. The governing bodies of such cities may enter into contracts or agreements with each other, duly authorized by such governing bodies, for their joint construction, equipment, maintenance, operation, control, and improvement of any such industrial building.

History: L. 1957, ch. 137, § 1; June 29.






Article 6 FEDERAL AND OTHER MONEYS

3-601 Acceptance and expenditure of federal and other moneys; compliance.

3-601. Acceptance and expenditure of federal and other moneys; compliance. All political subdivisions of the state now or hereafter authorized by the laws of this state to acquire, operate, maintain or regulate an airport or airports are hereby authorized, acting singly or jointly, to accept, receive, receipt for, disburse and expend federal monies, and other monies, either public or private, for the acquisition, planning, construction, enlargement, improvement, maintenance, equipment, or operation of airports and other air navigation facilities, and sites therefor, and to comply with the provisions of the laws of the United States and any rules and regulations made thereunder for the expenditure of federal monies upon such airports and other air navigation facilities.

History: L. 1947, ch. 14, § 1; April 11.



3-602 Same; contracts.

3-602. Same; contracts. Such political subdivisions, acting singly or jointly, are hereby authorized and empowered to enter into contracts and agreements with the federal government or agencies thereof for the acquisition, planning, construction, enlargement, improvement, maintenance, equipment, or operation of airports and other air navigation facilities: Provided, That where such acquisition, planning, construction, improvement, enlargement, maintenance, equipment or operation is financed wholly or partly with federal moneys, said political subdivision of this state may let contracts in the manner prescribed by the federal authorities, acting under the laws of the United States, and any rules or regulations made thereunder.

History: L. 1947, ch. 14, § 2; April 11.



3-603 Same; validation of prior acts.

3-603. Same; validation of prior acts. The acceptance, receipt, and expenditure of all federal moneys heretofore made by any political subdivision of this state and all contracts and agreements heretofore made with the federal government or agencies thereof by any political subdivision of this state for the acquisition, planning, construction, enlargement, improvement, maintenance, equipment, or operation of airports and other air navigation facilities and sites therefor are hereby legalized and made valid and effective.

History: L. 1947, ch. 14, § 3; April 11.



3-604 Moneys available under federal airport act; definitions.

3-604. Moneys available under federal airport act; definitions. As used in this act, unless the context otherwise requires, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Municipality" means any city or county or any agency thereof; and

(b) "Federal airport act" means the aviation facilities expansion act of 1969 or the airport and airways development act of 1969 or such other title as the referred to acts shall be finally enacted under by the United States congress during its 1970 session, and such other existing federal acts as are referred to therein.

History: L. 1970, ch. 3, § 1; July 1.



3-605 Same; powers of secretary of transportation.

3-605. Same; powers of secretary of transportation. The secretary of transportation is hereby empowered to:

(1) Act as the agent of sponsors located in the state;

(2) accept in behalf of the sponsors and disburse to them all payments made pursuant to agreements under the federal airport act;

(3) acquire by purchase, gift, devise, lease, or otherwise, any property, real or personal, or any interest therein, including easements, necessary to establish or develop airports;

(4) engage in airport systems planning on a statewide basis; and

(5) undertake airport development, or provide financial assistance to public agencies within the state for carrying it out.

History: L. 1970, ch. 3, § 2; L. 1975, ch. 426, § 25; Aug. 15.



3-606 Same; application by municipalities for moneys available under federal airport act; acceptance, receipt and disbursement of said moneys; agreements with state secretary of transportation.

3-606. Same; application by municipalities for moneys available under federal airport act; acceptance, receipt and disbursement of said moneys; agreements with state secretary of transportation. Notwithstanding the provisions of K.S.A. 3-605, any municipality in this state, whether acting alone or jointly with other municipalities or with the state, may submit to the secretary of transportation of the United States any project application under the provisions of the federal airport act, or any amendment thereto, and the project application may be approved by the secretary of transportation of the state department of transportation. Such municipality or municipalities may directly accept, receive, receipt for or disburse any funds granted by the United States under the federal airport act, or may designate said state secretary of transportation as its agent to accept, receive, receipt for and disburse such funds. Such municipality or municipalities may enter into an agreement with said state secretary of transportation prescribing the terms and conditions of such agency in accordance with federal laws, rules and regulations and applicable laws of this state. Any grant of money made by the United States government pursuant to the federal airport act may be retained by the state or paid over to the municipality or municipalities for whom the grant was made under such terms and conditions as may be imposed by the United States government in making such grant.

History: L. 1970, ch. 3, § 3; L. 1975, ch. 426, § 26; Aug. 15.






Article 7 ZONING REGULATIONS

3-701 Definitions.

3-701. Definitions. As used in this act, unless the context otherwise requires:

(1) "Airport" means any area of land or water designed and set aside for the landing and taking-off of aircraft and utilized or to be utilized in the interest of the public for such purposes, and also means any military airfield.

(2) "Airport hazard" means any structure or tree or use of land which obstructs the airspace required for the flight of aircraft in landing or taking-off at any airport or is otherwise hazardous to such landing or taking-off of aircraft.

(3) "Airport hazard area" means any area of land or water upon which an airport hazard might be established if not prevented as provided in this act.

(4) "Political subdivision" means those now or hereafter authorized by the laws of this state to acquire, operate, maintain or regulate an airport or airports, acting singly or jointly, and also means those within or partly within fifty thousand (50,000) feet of a military airfield control tower.

(5) "Person" means any individual, firm, copartnership, corporation, company, association, joint stock association, or body politic, and includes any trustee, receiver, assignee, or other similar representative thereof.

(6) "Structure" means any object constructed or installed by man, including, but without limitation, buildings, towers, smokestacks, and overhead transmission lines.

(7) "Tree" means any object of natural growth.

History: L. 1947, ch. 13, § 1; L. 1955, ch. 10, § 1; April 4.



3-702 Airport hazards contrary to public interest.

3-702. Airport hazards contrary to public interest. It is hereby found that an airport hazard endangers the lives and property of users of the airport and of occupants of land in its vicinity, and also, if of the obstruction type, in effect reduces the size of the area available for the landing, taking-off and maneuvering of aircraft, thus tending to destroy or impair the utility of the airport and the public investment or interest therein. Accordingly, it is hereby declared: (a) That the creation or establishment of an airport hazard is a public nuisance and an injury to the community served by the airport in question; (b) that it is therefore necessary in the interest of the public health, public safety, and general welfare that the creation or establishment of airport hazards be prevented. It is further declared that both the prevention of the creation or establishment of airport hazards and the elimination, removal, alteration, mitigation, or marking and lighting of existing airport hazards are public purposes for which political subdivisions may raise and expend public funds and acquire land or property interests therein.

History: L. 1947, ch. 13, § 2; L. 1949, ch. 9, § 1; April 8.



3-703 Power to adopt airport zoning regulations; privately owned airports.

3-703. Power to adopt airport zoning regulations; privately owned airports. In order to prevent the creation or establishment of airport hazards, any political subdivision or subdivisions owning, controlling, or operating an airport, or those within or partly within fifty thousand (50,000) feet of a military airfield control tower, may adopt, administer, and enforce, in the manner and upon the conditions hereinafter prescribed, airport zoning regulations for such airport hazard area, whether such hazard area is located within or without the territorial limits of such subdivision, which regulations may divide such area into zones, and, within such zones, specify the land uses permitted and regulate and restrict the height to which structures and trees may be erected or allowed to grow: Provided, That the governing body of any political subdivision within the boundaries of which, or within five (5) miles of the territorial limits of which is located a privately owned airport which uses its facilities to provide a service to the public, may exercise zoning powers granted herein if in the opinion of said governing body such action is necessary to protect the public interests in the services afforded by said privately owned airport.

History: L. 1947, ch. 13, § 3; L. 1949, ch. 9, § 2; L. 1955, ch. 10, § 2; April 4.



3-704 Relation to comprehensive zoning regulations.

3-704. Relation to comprehensive zoning regulations. (1) Incorporation. In the event that a political subdivision has adopted, or hereafter adopts, a comprehensive zoning ordinance regulating, among other things, the height of buildings, any airport zoning regulations applicable to the same area or portion thereof, may be incorporated in and made a part of such comprehensive zoning regulations, and be administered and enforced in connection therewith.

(2) Conflict. In the event of conflict between any airport zoning regulations adopted under this act and any other regulations applicable to the same area, whether the conflict be with respect to the height of structures or trees, the use of land, or any other matter, and whether such other regulations were adopted by the political subdivisions which adopted the airport zoning regulations or by some other political subdivision, the more stringent limitation or requirement as to airport hazards shall govern and prevail.

History: L. 1947, ch. 13; § 4; June 30.



3-705 Procedure for adoption of zoning regulations.

3-705. Procedure for adoption of zoning regulations. (1) Notice and hearing. No airport zoning regulations shall be adopted, amended, or changed under this act except by action of the governing body of the political subdivision or subdivisions in question, after a public hearing in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard. At least fifteen days' notice of the hearing shall be published in an official paper, or a paper of general circulation, in such political subdivision or subdivisions.

(2) Airport zoning commission. Prior to the initial zoning of any airport hazard area under this act, the political subdivision or subdivisions which are to adopt the regulations shall appoint a commission, to be known as the airport zoning commission, to recommend the boundaries of the various zones to be established and the regulations to be adopted therefor. Such commission shall make a preliminary report and hold public hearings thereon before submitting its final report, and the governing body of the political subdivision or subdivisions shall not adopt airport zoning regulations until the final report of such commission is received. Where a city planning commission or comprehensive zoning commission already exists, it may be appointed as the airport zoning commission.

History: L. 1947, ch. 13, § 5; June 30.



3-706 Airport zoning requirements.

3-706. Airport zoning requirements. (1) Reasonableness. All airport zoning regulations adopted under this act shall be reasonable and none shall impose any requirement or restriction which is not reasonably necessary to effectuate the purposes of this act. In determining what regulations it may adopt, each political subdivision shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the nature of the terrain within the airport hazard area, the character of the neighborhood, and the uses to which the property to be zoned is put and adaptable.

(2) Nonconforming uses. No airport zoning regulations adopted under this act shall require the removal, lowering, or other change or alteration of any structure or tree not conforming to the regulations when adopted or amended, or otherwise interfere with the continuance of any nonconforming use, except as provided in subsection (3) of K.S.A. 3-707, or any amendments thereto: Provided, however, That any political subdivision may require, upon thirty days notice in writing any person, firm, association, or corporation owning and maintaining any nonconforming pole or pole line upon the roads and highways immediately adjoining said airport to remove, lower, change, or alter said nonconforming pole or pole line, upon prior payment by the owner or owners of said airport, whether municipal or private, to said person, firm, association, or corporation of the reasonable and necessary expense of removing, lowering, changing, or altering said pole or pole lines; or in lieu thereof to execute good and sufficient bond with corporate surety thereon as security for the payment of the reasonable and necessary expense of removing, lowering, changing, or altering such pole or pole lines. Reasonable and necessary expense of removing, lowering, changing, or altering said pole or pole lines shall include, among other items of expense, the actual cost of: (1) Constructing underground conduits and the construction of such wires and equipment in such conduits; and (2) rerouting wires together with the poles, cross arms and other equipment connected thereto, together with the cost, if any, of new right of way made necessary by such rerouting.

History: L. 1947, ch. 13, § 6; L. 1949, ch. 10, § 1; June 30.



3-707 Permits and variances.

3-707. Permits and variances. (1) Permits. Any airport zoning regulations adopted under this act may require that a permit be obtained before any new structure or use may be constructed or established and before any existing use or structure may be substantially changed or substantially altered or repaired. In any event, however, all such regulations shall provide that before any nonconforming structure or tree may be replaced, substantially altered or repaired, rebuilt, allowed to grow higher, or replanted, a permit must be secured from the administrative agency authorized to administer and enforce the regulations, authorizing such replacement, change or repair. No permit shall be granted that would allow the establishment or creation of an airport hazard or permit a nonconforming structure or tree or nonconforming use to be made or become higher or become a greater hazard to air navigation than it was when the applicable regulation was adopted or than it is when the application for a permit is made. Except as provided herein, all applications for permits shall be granted.

(2) Variances. Any person desiring to erect any structure, or increase the height of any structure, or permit the growth of any tree, or otherwise use his or her property in violation of airport zoning regulations adopted under this act, may apply to the governing body of the political subdivision or subdivisions for a variance from the zoning regulations in question. Such variances shall be allowed where a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest but do substantial justice and be in accordance with the spirit of the regulations and this act: Provided, That any variance may be allowed subject to any reasonable conditions that the governing body of the political subdivision or subdivisions owning, controlling or operating an airport may deem necessary to effectuate the purposes of this act.

(3) Hazard marking and lighting. In granting any permit or variance under this section, the governing body of the political subdivision or subdivisions owning, controlling or operating an airport may, if it deems such action advisable to effectuate the purposes of this act and reasonable in the circumstances, so condition such permit or variance as to require the owner of the structure or tree in question to permit the political subdivision, at its own expense, to install, operate, and maintain thereon such markers and lights as may be necessary to indicate to flyers the presence of an airport hazard.

History: L. 1947, ch. 13, § 7; June 30.



3-708 Administration of airport zoning regulations.

3-708. Administration of airport zoning regulations. All airport zoning regulations adopted under this act shall be administered by the political subdivision or subdivisions adopting the regulations.

History: L. 1947, ch. 13, § 8; June 30.



3-709 Judicial review.

3-709. Judicial review. (1) Any person aggrieved, or taxpayer affected by any decision made under the provisions of this act may file within thirty days from the rendition of such decision in the office of the clerk of the district court of the proper county a verified petition setting forth and specifying the grounds for review upon which the petitioner relies and designating the decision sought to be reviewed. The clerk shall forthwith cause written notice of such appeal to be served upon the political subdivision or subdivisions.

(2) Upon presentation of such petition the court shall set it down for hearing and the same shall be tried de novo as in a civil case, and enforcement of said regulations shall be stayed until said petition is finally determined by the court. Appeals may be taken to the supreme court from any order, ruling or decision as in other civil cases.

History: L. 1947, ch. 13, § 9; June 30.



3-710 Enforcement and remedies.

3-710. Enforcement and remedies. The political subdivision or subdivisions adopting zoning regulations under this act may institute in any court of competent jurisdiction, an action to prevent, restrain, correct or abate any violation of this act, or of airport zoning regulations adopted under this act, or of any order or ruling made in connection with their administration or enforcement, and the court shall adjudge to the plaintiff such relief, by way of injunction (which may be mandatory) or otherwise, as may be proper under all the facts and circumstances of the case, in order fully to effectuate the purposes of this act and of the regulations adopted and orders and rulings made pursuant thereto.

History: L. 1947, ch. 13, § 10; June 30.



3-711 Acquisition of air rights; eminent domain.

3-711. Acquisition of air rights; eminent domain. In any case in which: (1) It is desired to remove, lower, or otherwise terminate a nonconforming structure or use; or

(2) the approach protection necessary cannot, because of constitutional limitations, be provided by airport zoning regulations under this act; or

(3) it appears advisable that the necessary approach protection be provided by acquisition of property rights rather than by airport zoning regulations, the political subdivision or subdivisions owning, controlling or operating the airport may acquire, by purchase, grant, or condemnation in the manner provided by the law under which political subdivisions are authorized to acquire real property for public purposes, such air right, navigation easement, or other estate or interest in the property or non-conforming structure or use in question as may be necessary to effectuate the purposes of this act.

History: L. 1947, ch. 13, § 11; June 30.



3-712 Invalidity of part.

3-712. Invalidity of part. If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect the provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1947, ch. 13, § 12; June 30.



3-713 Title.

3-713. Title. This act shall be known and may be cited as the "airport zoning act."

History: L. 1947, ch. 13, § 13; June 30.






Article 8 COOPERATION WITH ADJOINING STATES

3-801 Kansas facilities in an adjoining state.

3-801. Kansas facilities in an adjoining state. The governing body of any political subdivision of this state is hereby authorized to acquire, establish, construct, own, control, lease, equip, improve, maintain, and operate airports, or restricted landing areas, or other air navigation facilities in an adjoining state whose laws permit, subject to the laws of such state, but subject to the laws of this state in all matters relating to financing such projects.

History: L. 1947, ch. 15, § 1; April 2.



3-802 Adjoining states' facilities in Kansas.

3-802. Adjoining states' facilities in Kansas. An adjoining state or political subdivision thereof, if the laws of such state permit, is hereby authorized to acquire, establish, construct, own, control, lease, equip, improve, maintain, and operate airports, or restricted landing areas, or other air navigation facilities in this state, subject to all laws, rules and regulations of this state applicable to such aeronautical facilities, but subject to the laws of its own state in all matters relating to financing such projects.

History: L. 1947, ch. 15, § 2; April 2.



3-803 Rights and duties; eminent domain.

3-803. Rights and duties; eminent domain. Such adjoining state or political subdivision thereof shall have all the rights, privileges, and duties of like political subdivisions of this state, including the right to exercise eminent domain.

History: L. 1947, ch. 15, § 3; April 2.



3-804 Applicability of 3-801 to 3-804.

3-804. Applicability of 3-801 to 3-804. This act shall not apply unless the laws of such adjoining state shall permit this state and its political subdivisions to acquire, establish, construct, own, control, lease, equip, improve, maintain, and operate airports, or restricted landing areas or other air navigation facilities therein, with all privileges, rights and duties applicable to such aeronautical projects in such adjoining state.

History: L. 1947, ch. 15, § 4; April 2.






Article 10 OPERATION UNDER INFLUENCE OF ALCOHOL OR DRUGS

3-1001 Operation of aircraft under influence of intoxicating liquor unlawful.

3-1001. Operation of aircraft under influence of intoxicating liquor unlawful. It is unlawful and punishable as provided in K.S.A. 3-1003 for any person who is under the influence of intoxicating liquor or when any person has .10% or more by weight of alcohol in such person's body fluid as shown by chemical analysis of blood, breath or urine to operate or be in physical control of any aircraft within this state.

History: L. 1981, ch. 138, § 1; July 1.



3-1002 Operation of aircraft under influence of certain drugs unlawful.

3-1002. Operation of aircraft under influence of certain drugs unlawful. It is unlawful and punishable as provided in K.S.A. 3-1003 for any person who is under the influence of any narcotic, hypnotic, somnifacient or stimulating drug or who is under the influence of any other drug to a degree which renders such person incapable of safely operating an aircraft to operate an aircraft within this state. The fact that any person charged with a violation of this section is or has been entitled to use such drug under the laws of this state shall not constitute a defense against any charge of violating this section.

History: L. 1981, ch. 138, § 2; July 1.



3-1003 Penalties; driving records to court; nonoperation for 6 months; probation.

3-1003. Penalties; driving records to court; nonoperation for 6 months; probation. (a) Every person who is convicted of a violation of either K.S.A. 3-1001 or 3-1002 shall be punished by imprisonment of not more than one year, or by a fine of not less than $100 nor more than $500, or by both such fine and imprisonment. On a second or subsequent conviction, every person shall be punished by imprisonment for not less than 30 days nor more than one year, and, in the discretion of the court, a fine of not more than $500. Prior to sentencing under the provisions of this section, the court shall request and shall receive from the division of vehicles a record of all prior convictions obtained against such person for any violations of any of the motor-vehicle laws of this state.

(b) The court shall as part of the judgment of conviction, order every such person not to operate an aircraft for any purpose for a period of six months from the date of final discharge from the county jail, or the date of payment or satisfaction of such fine, whichever is the later or one year from such time on a second conviction. Except in the event that the court suspends the sentence and places the person on probation as provided by law, the court as one of the conditions of probation shall order such person not to operate an aircraft for any purpose for a period of 30 days from the date of the order on a first conviction or 60 days from the date of the order on a second conviction.

History: L. 1981, ch. 138, § 3; July 1.



3-1004 Consent to chemical test; administration of tests; unreasonable refusal unlawful, penalty.

3-1004. Consent to chemical test; administration of tests; unreasonable refusal unlawful, penalty. Any person who operates or has actual physical control of an aircraft within this state shall be deemed to have given consent to submit to a chemical test of blood, urine or breath, for the purpose of determining the amount of alcoholic content in such person's body fluid, if such person is arrested or otherwise taken into custody for any offense involving operating an aircraft under the influence of intoxicating liquor in violation of a state statute or a city ordinance and the arresting officer has reasonable grounds to believe that prior to arrest the person was operating an aircraft under the influence of intoxicating liquor.  The test shall be administered at the direction of a law enforcement officer. If a law enforcement officer requests the arrested person to submit to a chemical test of blood, the withdrawal of blood at the direction of the officer may be performed only by: (1) A person licensed to practice medicine and surgery or a person acting under the supervision of any such licensed person; (2) a registered nurse or a licensed practical nurse; or (3) any qualified medical technician. No person authorized by this section to withdraw blood, nor any person assisting in the performance of a blood alcohol test or any hospital wherein such blood is withdrawn or tested that has been directed by any law enforcement officer to withdraw or test blood shall be liable in any civil or criminal action when such act is performed in a reasonable manner according to generally accepted medical practices in the community where performed. No law enforcement officer who is acting pursuant to this section shall be liable for such action in any civil or criminal proceeding involving such action. If the person refuses a request to submit to a test of breath or blood, it shall not be given and the law enforcement officer shall arrest such person for refusal to submit to a blood alcohol test. Unreasonable refusal to submit to a blood alcohol test under this section is a class C misdemeanor.

History: L. 1981, ch. 138, § 4; July 1.



3-1005 Chemical tests; additional tests; presumptions; other evidence.

3-1005. Chemical tests; additional tests; presumptions; other evidence. (a) Without limiting or affecting the provisions of K.S.A. 3-1004, the person tested shall have a reasonable opportunity to have an additional chemical test by a physician of such person's own choosing. If the law enforcement officer refuses to permit such additional chemical test to be taken, the original test shall not be competent evidence.

(b) In any criminal prosecution for violation of K.S.A. 3-1001 or 3-1002, evidence of the amount of alcohol in the defendant's blood at the time alleged, as shown by chemical analysis of the defendant's blood, urine, breath or other bodily substance may be admitted and shall give rise to the following presumptions:

(1) If there was at that time less than .10% by weight of alcohol in the defendant's blood, it shall be presumed that the defendant was not under the influence of intoxicating liquor;

(2) if there was at the time .10% or more by weight of alcohol in the defendant's blood, it shall be presumed that the defendant was under the influence of intoxicating liquor.

(c) For the purpose of this act, percent by weight of alcohol shall be based upon grams of alcohol per 100 milliliters of blood.

(d) Upon the request of any person submitting to a chemical test under this act, a report of the test shall be delivered to such person.

(e) Subsection (b) shall not be construed as limiting the introduction of any other competent evidence bearing upon the question of whether or not the defendant was under the influence of intoxicating liquor.

History: L. 1981, ch. 138, § 5; July 1.









Chapter 4 APPORTIONMENT

Article 1 LEGISLATIVE AND CONGRESSIONAL

4-101 Number of members of legislature.

4-101. Number of members of legislature. The senate shall consist of forty members, and the house of representatives of one hundred and twenty-five members.

History: L. 1901, ch. 2, § 1; May 1; R.S. 1923, § 4-101.



4-104 Election of representatives by districts.

4-104. Election of representatives by districts. Each of the districts mentioned in the preceding section shall choose one representative, and no voter shall vote for a representative except in the district in which the voter is a legal elector.

History: L. 1909, ch. 196, § 2; May 29; R.S. 1923, § 4-104.



4-137 Attachment of territory to district.

4-137. Attachment of territory to district. (a) If a county, voting district, tract, block group or block is not included within a congressional district established by this act, such county, voting district, tract, block group or block shall be attached to the congressional district to which it is contiguous and, if contiguous to more than one congressional district, it shall be attached to the contiguous congressional district which has the least total population.

(b) If a county, voting district, tract, block group or block is included in two or more congressional districts established by this act, such county, voting district, tract, block group or block shall be attached to and become a part of the congressional district which has the least total population.

History: L. 2002, ch. 202, § 2; June 6.

Section is applicable to new districts set forth in K.S.A. 2012 Supp. 4-143, which were established by the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-4046-KHV-JWL, dated June 7, 2012.



4-143 Congressional districts.

4-143. Congressional districts. Congressional district 1 shall consist of all of Barton county; and all of Chase county; and all of Cheyenne county; and all of Clark county; and all of Clay county; and all of Cloud county; and all of Decatur county; and all of Dickinson county; and all of Ellis county; and all of Ellsworth county; and all of Finney county; and all of Ford county; and all of Geary county; and all of Gove county; and all of Graham county; and all of Grant county; and all of Gray county; and all of Greeley county; and all of Hamilton county; and all of Haskell county; and all of Hodgeman county; and all of Jewell county; and all of Kearny county; and all of Lane county; and all of Lincoln county; and all of Logan county; and all of Lyon county; and all of McPherson county; and all of Marion county; and the following voting districts in Marshall county: (000010); and the following blocks in voting district (000110), tract 0407.01, block group 1, in Marshall county: block 299, block 300, block 301, block 302, block 303, block 304, block 305, block 306, block 308; and the following blocks in voting district (000110), tract 0605.10, block group 1, in Marshall county: block 141; and the following blocks in voting district (000110), tract 0901.86, block group 1, in Marshall county: block 086, block 220, block 221, block 222, block 223, block 224, block 225, block 235, block 236, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 270, block 271, block 272, block 273, block 274, block 283, block 284; and the following blocks in voting district (000120), tract 0901.86, block group 1, in Marshall county: block 083, block 084, block 085, block 089; and the following voting districts in Marshall county: (000130), (000150), (000160), (00017A), (00017B), (00018A), (00018B), (00019A), (00019B), (00019C), (000200), (000230), (000240), (000260); and all of Meade county; and all of Mitchell county; and all of Morris county; and all of Morton county; and all of Ness county; and all of Norton county; and all of Osborne county; and all of Ottawa county; and the following voting districts in Pawnee county: (000010); and the following blocks in voting district (000020), tract 9703.00, block group 1, in Pawnee county: block 099, block 103, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 287, block 288, block 289, block 290, block 291, block 301, block 302, block 303, block 304, block 305, block 306, block 307, block 308, block 309, block 310, block 311, block 312, block 313, block 314, block 315, block 316, block 317, block 318, block 319, block 320, block 383, block 384, block 385, block 386, block 387, block 388, block 389, block 399, block 400, block 401, block 402, block 403, block 404, block 437, block 438, block 439, block 440, block 441, block 442, block 443, block 444, block 445, block 446, block 447, block 448, block 449, block 450, block 451, block 452, block 453, block 454, block 455, block 457, block 458, block 459, block 460, block 461, block 462, block 463, block 464, block 465, block 466, block 467, block 468, block 469, block 470, block 471, block 472, block 473, block 474, block 475, block 476, block 478, block 479, block 480, block 775, block 781; and the following voting districts in Pawnee county: (000030); and the following blocks in voting district (000050), tract 9703.00, block group 1, in Pawnee county: block 162, block 166, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 285, block 286, block 292, block 293, block 294, block 295, block 296, block 297, block 298, block 299, block 300, block 321, block 322, block 323, block 324, block 325, block 326, block 327, block 328, block 329, block 330, block 331, block 332, block 333, block 334, block 335, block 336, block 337, block 338, block 339, block 340, block 341, block 342, block 343, block 344, block 345, block 346, block 347, block 348, block 349, block 350, block 351, block 352, block 353, block 354, block 355, block 356, block 357, block 358, block 359, block 360, block 361, block 362, block 363, block 364, block 365, block 366, block 367, block 368, block 369, block 370, block 371, block 372, block 373, block 374, block 375, block 376, block 377, block 378, block 379, block 380, block 381, block 382, block 393, block 394, block 395, block 396, block 397, block 398; and the following voting districts in Pawnee county: (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (00017A), (00017B), (000190), (000200), (000210), (000230), (000240), (000250); and all of Phillips county; and all of Pottawatomie county; and all of Rawlins county; and all of Reno county; and all of Republic county; and all of Rice county; and all of Riley county; and all of Rooks county; and all of Rush county; and all of Russell county; and all of Saline county; and all of Scott county; and all of Seward county; and all of Sheridan county; and all of Sherman county; and all of Smith county; and all of Stanton county; and all of Stevens county; and all of Thomas county; and all of Trego county; and all of Wabaunsee county; and all of Wallace county; and all of Washington county; and all of Wichita county.

Congressional district 2 shall consist of all of Allen county; and all of Anderson county; and all of Atchison county; and all of Bourbon county; and all of Brown county; and all of Cherokee county; and all of Coffey county; and all of Crawford county; and all of Doniphan county; and all of Douglas county; and all of Franklin county; and all of Jackson county; and all of Jefferson county; and all of Labette county; and all of Leavenworth county; and all of Linn county; and the following voting districts in Marshall county: (000020), (000030), (000040), (000050), (000060), (000070), (000080), (000090), (000100); and the following blocks in voting district (000110), tract 0407.01, block group 1, in Marshall county: block 038, block 047; and the following blocks in voting district (000110), tract 0901.86, block group 1, in Marshall county: block 267, block 268, block 269, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 285, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, block 297, block 298, block 299, block 300, block 301, block 302, block 303, block 304, block 305, block 318; and the following blocks in voting district (000120), tract 0407.01, block group 1, in Marshall county: block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 030, block 031, block 039, block 040, block 661; and the following blocks in voting district (000120), tract 0901.86, block group 1, in Marshall county: block 066, block 067, block 082, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 115, block 116, block 117, block 118, block 122, block 123, block 124, block 125, block 126, block 127, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 282, block 306, block 307, block 308, block 309, block 310, block 311, block 312, block 313, block 314, block 315, block 316, block 317, block 319, block 320, block 321, block 324, block 325; and the following voting districts in Marshall county: (000140), (000210), (000220), (000250), (000270), (000280), (000290), (000300); and the following blocks in voting district (000010), tract 1004.00, block group 1, in Miami county: block 060, block 061, block 062, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 074, block 075, block 076, block 085, block 086, block 089; and the following blocks in voting district (000010), tract 1005.00, block group 3, in Miami county: block 188, block 189, block 190, block 191, block 192; and the following voting districts in Miami county: (000020), (000050), (000060); and the following blocks in voting district (00007A), tract 1001.00, block group 1, in Miami county: block 026, block 031, block 041, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 071, block 072, block 073, block 074, block 075, block 076, block 078, block 079, block 080, block 081, block 084, block 085, block 086, block 087, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 124, block 125, block 126, block 129, block 130; and the following voting districts in Miami county: (000090), (000100), (00011A), (00011B), (00012A), (00012B), (00013A), (00013B), (00013C), (000140), (00016A), (00016B), (000170), (00018A), (00018B), (00019A), (00019B), (000200); and the following blocks in voting district (000210), tract 1001.00, block group 1, in Miami county: block 082, block 083, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123; and the following blocks in voting district (000210), tract 1001.00, block group 2, in Miami county: block 110, block 111, block 114, block 117, block 118, block 119, block 120, block 121, block 200, block 201, block 202, block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 220, block 221, block 222, block 223, block 224, block 228; and the following blocks in voting district (000210), tract 1001.00, block group 3, in Miami county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 065, block 066, block 067; and the following blocks in voting district (000210), tract 1002.00, block group 2, in Miami county: block 067, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 259, block 260, block 261, block 262; and the following blocks in voting district (000210), tract 1005.00, block group 3, in Miami county: block 023, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 043; and the following blocks in voting district (000210), tract 1006.01, block group 5, in Miami county: block 002, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 053; and the following blocks in voting district (000210), tract 1006.02, block group 1, in Miami county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 048; and the following voting districts in Miami county: (000240), (000250), (000270), (000280), (200010), (200020), (900010), (900020), (900030), (900040), (900050), (900070), (900080), (900120), (900140), (900150), (900160), (900180); and all of Montgomery county; and all of Nemaha county; and all of Neosho county; and all of Osage county; and all of Shawnee county; and all of Wilson county; and all of Woodson county.

Congressional district 3 shall consist of all of Johnson county; and the following blocks in voting district (000010), tract 1004.00, block group 1, in Miami county: block 002, block 003, block 004, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 063, block 064, block 186; and the following blocks in voting district (000010), tract 1005.00, block group 3, in Miami county: block 079, block 080, block 081, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096; and the following voting districts in Miami county: (00003B), (00004B), (00004C); and the following blocks in voting district (00007A), tract 1001.00, block group 1, in Miami county: block 006, block 007, block 008, block 012, block 013, block 014, block 015, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 042, block 047, block 053, block 054, block 055, block 056, block 058, block 059, block 060, block 061, block 077, block 128, block 132, block 136; and the following blocks in voting district (00007A), tract 1002.00, block group 1, in Miami county: block 000, block 037, block 038, block 039; and the following blocks in voting district (00007A), tract 1002.00, block group 2, in Miami county: block 026, block 027, block 028, block 029, block 057, block 061, block 062, block 063, block 064, block 069; and the following blocks in voting district (00007A), tract 1002.00, block group 3, in Miami county: block 000, block 001, block 002, block 003, block 004, block 026, block 027, block 028, block 030; and the following voting districts in Miami county: (00007B), (000080); and the following blocks in voting district (000210), tract 1002.00, block group 2, in Miami county: block 058, block 059, block 060, block 065, block 066, block 068, block 255; and the following blocks in voting district (000210), tract 1002.00, block group 3, in Miami county: block 029; and the following voting districts in Miami county: (000220), (00023A), (00023B), (00023C), (00023D), (000260), (300010), (300020), (900090), (900100), (900110), (900130); and all of Wyandotte county.

Congressional district 4 shall consist of all of Barber county; and all of Butler county; and all of Chautauqua county; and all of Comanche county; and all of Cowley county; and all of Edwards county; and all of Elk county; and all of Greenwood county; and all of Harper county; and all of Harvey county; and all of Kingman county; and all of Kiowa county; and the following blocks in voting district (000020), tract 9703.00, block group 1, in Pawnee county: block 433, block 434, block 435, block 436, block 456, block 477, block 481, block 482, block 774; and the following voting districts in Pawnee county: (000040); and the following blocks in voting district (000050), tract 9703.00, block group 1, in Pawnee county: block 268, block 390, block 391, block 392, block 405, block 406, block 407, block 408, block 409, block 432; and the following voting districts in Pawnee county: (000060), (000180), (000220); and all of Pratt county; and all of Sedgwick county; and all of Stafford county; and all of Sumner county.

Districts described in this section were established by order of the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-4046-KHV-JWL, dated June 7, 2012.

As used in this section, "voting district," "tract," "block group" or "block" means, respectively, a voting district (VTD), tract, block group or block identified on the official United States 2010 decennial census maps. Voting districts, tracts, block groups and blocks are referred to in this section by the alphanumeric code by which they are identified on the official United States 2010 decennial census maps and data lists. The boundaries of counties, voting districts, tracts, block groups and blocks referred to in this section are those boundaries as they exist and are identified on the official United States 2010 decennial census maps.






Article 2 JUDICIAL DISTRICTS

4-202 First judicial district.

4-202. First judicial district. The counties of Atchison and Leavenworth shall constitute the first judicial district. Subject to the provisions of K.S.A. 20-354a, and amendments thereto, there shall be four district judges in such district.

History: L. 1968, ch. 385, § 2; L. 1976, ch. 145, § 1; L. 1983, ch. 105, § 1; L. 1986, ch. 115, § 1; Jan. 12, 1987.



4-203 Second judicial district.

4-203. Second judicial district. The counties of Pottawatomie, Wabaunsee, Jackson and Jefferson shall constitute the second judicial district. There shall be two district judges in such district.

History: L. 1968, ch. 385, § 3; L. 1976, ch. 145, § 2; L. 1977, ch. 109, § 1; L. 1986, ch. 115, § 2; Jan. 12, 1987.



4-204 Third judicial district.

4-204. Third judicial district. The county of Shawnee shall constitute the third judicial district. There shall be 13 district judges in such district.

History: L. 1968, ch. 385, § 4; L. 1976, ch. 145, § 3; L. 1977, ch. 109, § 2; L. 1982, ch. 130, § 1; L. 1986, ch. 115, § 3; L. 1987, ch. 14, § 1; July 1.



4-205 Fourth judicial district.

4-205. Fourth judicial district. The counties of Franklin, Anderson, Coffey and Osage shall constitute the fourth judicial district. There shall be three district judges in such district.

History: L. 1968, ch. 385, § 5; L. 1976, ch. 145, § 4; L. 1977, ch. 109, § 3; L. 1983, ch. 105, § 2; L. 1986, ch. 115, § 4; Jan. 12, 1987.



4-206 Fifth judicial district.

4-206. Fifth judicial district. The counties of Chase and Lyon shall constitute the fifth judicial district. There shall be two district judges in such district.

History: L. 1968, ch. 385, § 6; L. 1976, ch. 145, § 5; L. 1977, ch. 109, § 4; L. 1986, ch. 115, § 5; Jan. 12, 1987.



4-207 Sixth judicial district.

4-207. Sixth judicial district. The counties of Miami, Linn and Bourbon shall constitute the sixth judicial district. There shall be three district judges in such district. At least one district judge position shall be in Bourbon county.

History: L. 1968, ch. 385, § 7; L. 1976, ch. 145, § 6; L. 1977, ch. 109, § 5; L. 1986, ch. 115, § 6; Jan. 12, 1987.



4-208 Seventh judicial district.

4-208. Seventh judicial district. The county of Douglas shall constitute the seventh judicial district. There shall be four district judges in such district.

History: L. 1968, ch. 385, § 8; L. 1976, ch. 145, § 7; L. 1986, ch. 115, § 7; Jan. 12, 1987.

Revisor's Note:

In accordance with K.S.A. 20-355, the supreme court created an additional district judge division, designated as division no. 6, effective July 15, 2004.



4-209 Eighth judicial district.

4-209. Eighth judicial district. The counties of Geary, Dickinson, Marion and Morris shall constitute the eighth judicial district. There shall be four district judges in such district. The judge holding one of the district judge positions shall be a resident of Dickinson, Marion or Morris county and the judge holding another such position shall be a resident of Geary county. The position of the third district judge shall be in Marion county and the position of the fourth district judge shall be in Geary county.

History: L. 1968, ch. 385, § 9; L. 1976, ch. 145, § 8; L. 1977, ch. 109, § 6; L. 1986, ch. 115, § 8; Jan. 12, 1987.



4-210 Ninth judicial district.

4-210. Ninth judicial district. The counties of McPherson and Harvey shall constitute the ninth judicial district. There shall be three district judges in such district. At least one district judge position shall be in McPherson county and at least one shall be in Harvey county.

History: L. 1968, ch. 385, § 10; L. 1976, ch. 145, § 9; L. 1977, ch. 109, § 7; L. 1986, ch. 115, § 9; Jan. 12, 1987.



4-211 Tenth judicial district.

4-211. Tenth judicial district. The county of Johnson shall constitute the 10th judicial district. There shall be 16 district judges in such district.

History: L. 1968, ch. 385, § 11; L. 1976, ch. 145, § 10; L. 1977, ch. 109, § 8; L. 1986, ch. 115, § 10; L. 1987, ch. 14, § 2; July 1.



4-212 Eleventh judicial district.

4-212. Eleventh judicial district. The counties of Crawford, Cherokee and Labette shall constitute the 11th judicial district. There shall be six district judges in such district.

The district judges of the 11th judicial district shall hold court in the cities of Pittsburg and Girard in Crawford county, the city of Columbus in Cherokee county and the cities of Parsons and Oswego in Labette county.

History: L. 1968, ch. 385, § 12; L. 1975, ch. 6, § 1; L. 1976, ch. 145, § 11; L. 1977, ch. 6, § 1; L. 1982, ch. 130, § 2; L. 1983, ch. 105, § 3; L. 1986, ch. 115, § 11; Jan. 12, 1987.



4-213 Twelfth judicial district.

4-213. Twelfth judicial district. The counties of Jewell, Mitchell, Lincoln, Republic, Cloud, and Washington shall constitute the twelfth judicial district. There shall be one district judge in such district.

History: L. 1968, ch. 385, § 13; L. 1976, ch. 145, § 12; L. 1977, ch. 109, § 9; July 1.



4-214 Thirteenth judicial district.

4-214. Thirteenth judicial district. The counties of Butler, Greenwood and Elk shall constitute the 13th judicial district. There shall be three district judges in such district. The judge holding one of the district judge positions shall be a resident of Greenwood or Elk county and the judge holding another such position shall be a resident of Butler county. The position of the third district judge shall be in Butler county.

History: L. 1968, ch. 385, § 14; L. 1976, ch. 145, § 13; L. 1982, ch. 130, § 3; L. 1982, ch. 129, §§ 1, 2; L. 1986, ch. 115, § 12; Jan. 12, 1987.



4-215 Fourteenth judicial district.

4-215. Fourteenth judicial district. The counties of Montgomery and Chautauqua shall constitute the 14th judicial district. There shall be three district judges in such district. At least two district judge positions shall be in Montgomery county.

The district judges of the 14th judicial district shall hold court in the cities of Coffeyville and Independence in Montgomery county and the city of Sedan in Chautauqua county.

History: L. 1968, ch. 385, § 15; L. 1976, ch. 145, § 14; L. 1982, ch. 130, § 4; L. 1982, ch. 129, §§ 3, 4; L. 1986, ch. 115, § 13; Jan. 12, 1987.



4-216 Fifteenth judicial district.

4-216. Fifteenth judicial district. The counties of Sherman, Thomas, Sheridan, Cheyenne, Rawlins, Wallace and Logan shall constitute the 15th judicial district. There shall be two district judges in such district.

History: L. 1968, ch. 385, § 30; L. 1976, ch. 145, § 15; L. 1982, ch. 130, § 5; L. 1986, ch. 115, § 14; Jan. 12, 1987.



4-217 Sixteenth judicial district.

4-217. Sixteenth judicial district. The counties of Gray, Ford, Kiowa, Meade, Clark and Comanche shall constitute the 16th judicial district. There shall be two district judges in such district.

History: L. 1968, ch. 385, § 17; L. 1976, ch. 145, § 16; L. 1986, ch. 115, § 15; Jan. 12, 1987.



4-218 Seventeenth judicial district.

4-218. Seventeenth judicial district. The counties of Decatur, Norton, Phillips, Smith, Graham and Osborne shall constitute the 17th judicial district. There shall be one district judge of the district court of the district. The district magistrate judge holding office in position one in Graham county in the 15th judicial district, as the district was constituted on the day before the effective date of this act, shall continue to hold office for the term for which elected and shall serve as district magistrate judge of the 17th judicial district for that term and until a successor is appointed or elected and qualified.

History: L. 1968, ch. 385, § 18; L. 1976, ch. 145, § 17; L. 1982, ch. 130, § 6; Feb. 25.



4-219 Eighteenth judicial district.

4-219. Eighteenth judicial district. The county of Sedgwick shall constitute the 18th judicial district. There shall be 24 district judges in such district.

History: L. 1968, ch. 385, § 19; L. 1976, ch. 145, § 18; L. 1977, ch. 109, § 10; L. 1986, ch. 115, § 16; L. 1987, ch. 14, § 3; July 1.



4-220 Nineteenth judicial district.

4-220. Nineteenth judicial district. The county of Cowley shall constitute the 19th judicial district. There shall be three district judges in such district.

History: L. 1968, ch. 385, § 20; L. 1976, ch. 145, § 19; L. 1982, ch. 130, § 7; L. 1986, ch. 115, § 17; Jan. 12, 1987.



4-221 Twentieth judicial district.

4-221. Twentieth judicial district. The counties of Stafford, Barton, Russell, Ellsworth and Rice shall constitute the 20th judicial district.  There shall be three district judges in such district. The judge holding one of the district judge positions shall be a resident of Stafford, Russell, Ellsworth or Rice county and the judge holding another such position shall be a resident of Barton county. The position of the third district judge shall be in Barton county.

History: L. 1968, ch. 385, § 21; L. 1976, ch. 145, § 20; L. 1986, ch. 115, § 18; Jan. 12, 1987.



4-222 Twenty-first judicial district.

4-222. Twenty-first judicial district. The counties of Riley and Clay shall constitute the 21st judicial district. There shall be three district judges in such district. At least one district judge position shall be in Riley county.

History: L. 1968, ch. 385, § 22; L. 1976, ch. 145, § 21; L. 1982, ch. 130, § 8; L. 1986, ch. 115, § 19; Jan. 12, 1987.



4-223a Twenty-second judicial district.

4-223a. Twenty-second judicial district. The counties of Doniphan, Brown, Nemaha and Marshall shall constitute the 22nd judicial district. There shall be two district judges in such district.

History: L. 1974, ch. 134, § 1; L. 1976, ch. 145, § 22; L. 1986, ch. 115, § 20; Jan. 12, 1987.



4-224 Twenty-third judicial district.

4-224. Twenty-third judicial district. The counties of Gove, Trego, Rooks and Ellis shall constitute the 23rd judicial district. There shall be two district judges in such district.

History: L. 1968, ch. 385, § 24; L. 1976, ch. 145, § 23; L. 1982, ch. 130, § 9; L. 1986, ch. 115, § 21; Jan. 12, 1987.



4-225 Twenty-fourth judicial district.

4-225. Twenty-fourth judicial district. The counties of Edwards, Pawnee, Rush, Hodgeman, Ness and Lane shall constitute the twenty-fourth judicial district. There shall be one district judge of the district court.

History: L. 1968, ch. 385, § 25; L. 1976, ch. 145, § 24; Jan. 10, 1977.



4-226 Twenty-fifth judicial district.

4-226. Twenty-fifth judicial district. The counties of Scott, Wichita, Greeley, Hamilton, Kearny and Finney shall constitute the 25th judicial district. There shall be three district judges in such district. At least two district judge positions shall be in Finney county.

History: L. 1968, ch. 385, § 26; L. 1976, ch. 145, § 25; L. 1986, ch. 115, § 22; Jan. 12, 1987.



4-227 Twenty-sixth judicial district.

4-227. Twenty-sixth judicial district. The counties of Stanton, Grant, Haskell, Morton, Stevens and Seward shall constitute the 26th judicial district. There shall be two district judges in such district.

History: L. 1968, ch. 385, § 27; L. 1976, ch. 145, § 26; L. 1986, ch. 115, § 23; Jan. 12, 1987.



4-228 Twenty-seventh judicial district.

4-228. Twenty-seventh judicial district. The county of Reno shall constitute the 27th judicial district. There shall be four district judges in such district.

History: L. 1968, ch. 385, § 28; L. 1976, ch. 145, § 27; L. 1986, ch. 115, § 24; Jan. 12, 1987.



4-229 Twenty-eighth judicial district.

4-229. Twenty-eighth judicial district. The counties of Saline and Ottawa shall constitute the 28th judicial district. There shall be four district judges in such district. At least two district judge positions shall be in Saline county.

History: L. 1968, ch. 285, § 29; L. 1976, ch. 145, § 28; L. 1986, ch. 115, § 25; Jan. 12, 1987.



4-230 Twenty-ninth judicial district.

4-230. Twenty-ninth judicial district. The county of Wyandotte shall constitute the 29th judicial district. There shall be 15 district judges in such district.

History: L. 1968, ch. 385, § 16; L. 1976, ch. 145, § 29; L. 1977, ch. 109, § 11; L. 1986, ch. 115, § 26; Jan. 12, 1987.



4-231 Thirtieth judicial district.

4-231. Thirtieth judicial district. The counties of Sumner, Harper, Kingman, Barber and Pratt shall constitute the 30th judicial district. There shall be four district judges in such district. At least one district judge position shall be in Harper, Kingman, Barber or Pratt county and at least two such positions shall be in Sumner county.

History: L. 1982, ch. 130, § 10; L. 1986, ch. 115, § 27; Jan. 12, 1987.



4-232 Thirty-first judicial district.

4-232. Thirty-first judicial district. The counties of Allen, Neosho, Wilson and Woodson shall constitute the 31st judicial district. There shall be three district judges in such district.

The district judge holding office in division number two in the fourth judicial district, as that district was constituted on June 30, 1983, and the district judge holding office in division number four in the 11th judicial district, as that district was constituted on June 30, 1983, shall continue to hold office for the terms for which appointed and shall serve as district judges of the 31st judicial district for those terms and until successors are appointed and qualified. The associate district judge holding office in position four in the 11th judicial district, as that district was constituted on June 30, 1983, shall continue to hold office for the term for which appointed and shall serve as district judge of the 31st judicial district for that term and until a successor is appointed and qualified. The district magistrate judges holding office in positions one and four in the fourth judicial district, as that district was constituted on June 30, 1983, shall continue to hold office for the terms for which appointed and shall serve as district magistrate judges of the 31st judicial district for those terms and until successors are appointed and qualified.

The district court of the 31st judicial district shall hold court in the city of Iola in Allen county, the cities of Chanute and Erie in Neosho county, the city of Fredonia in Wilson county and the city of Yates Center in Woodson county.

History: L. 1983, ch. 105, § 4; L. 1986, ch. 115, § 28; Jan. 12, 1987.






Article 3 REPRESENTATIVE DISTRICTS

4-3,731 Redistricting.

4-3,731. Redistricting. In accordance with section 2 of article 2 of the constitution of the state of Kansas, the state of Kansas is divided into 125 single member state representative districts. Such districts are reapportioned in accordance with section 1 of article 10 of the constitution of the state of Kansas.

History: L. 2002, ch. 2, § 1; Mar. 21.

Section is applicable to new districts set forth in K.S.A. 2012 Supp. 4-3,859, which were established by the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-4046-KHV-JWL, dated June 7, 2012.



4-3,733 Attachment of territory to district.

4-3,733. Attachment of territory to district. (a) If a county, voting district, tract, block group or block is not included within a representative district established by this act, such county, voting district, tract, block group or block shall be attached to the state representative district to which it is contiguous and, if contiguous to more than one state representative district, it shall be attached to the contiguous state representative district which has the least total population.

(b) If a county, voting district, tract, block group or block is included in two or more state representative districts established by this act, such county, voting district, tract, block group or block shall be attached to and become a part of the state representative district which has the least total population.

History: L. 2002, ch. 2, § 3; Mar. 21.

Section is applicable to new districts set forth in K.S.A. 2012 Supp. 4-3,859, which were established by the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-4046-KHV-JWL, dated June 7, 2012.



4-3,859 Representative districts.

4-3,859. Representative districts. Representative district 1 shall consist of all of Cherokee county; and the following voting districts in Labette county: (000030), (000040), (000050); and the following blocks in voting district (000360), tract 9508.00, block group 1, in Labette county: block 023, block 037, block 041, block 046, block 054, block 055, block 059, block 063, block 064, block 072, block 098, block 178, block 179, block 180, block 183, block 184, block 185, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 268, block 269, block 270, block 271, block 272, block 273, block 276, block 277, block 278, block 282, block 286, block 287.

Representative district 2 shall consist of the following voting districts in Allen county: (000140), (000150), (000170), (000190); and the following voting districts in Bourbon county: (000110), (000190); and the following voting districts in Crawford county: (000010), (000030), (000033), (000040), (000050), (000060), (000080), (000090), (000110), (00012A), (00013A), (00013B), (00014A), (000150), (00016A), (00017A), (00017B), (000180), (000190), (000200), (000210), (000230), (000240), (000250), (000260), (000280), (000450), (000470), (000490), (000500), (000A41), (000A51), (000A62), (000A82), (000A83), (700100), (900020); and the following voting districts in Neosho county: (000010), (000030); and the following blocks in voting district (000130), tract 9520.00, block group 1, in Neosho county: block 217; and the following voting districts in Neosho county: (000140), (000150), (000160), (000170), (000180), (000230), (000240).

Representative district 3 shall consist of the following voting districts in Crawford county: (000020), (000070), (00022A), (000270), (000290), (000300), (000310), (000320), (000330), (000340), (000350), (000360), (000370), (00038A), (000390), (000400), (000410), (00042A), (000430), (00044A), (000460), (000480), (900010), (900030), (900040).

Representative district 4 shall consist of the following voting districts in Anderson county: (000100), (000120), (000130), (000150), (000190); and the following voting districts in Bourbon county: (000010), (00002A), (00002B), (00002C), (00002D), (00002E), (00002F), (00003A), (000040), (00005A), (00005B), (00005C), (00005D), (000060), (000070), (000080), (000090), (000100), (000120), (000130), (000140), (000150), (000160), (000170), (000180), (900010), (900020), (900030); and the following voting districts in Linn county: (000010), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000130).

Representative district 5 shall consist of the following voting districts in Anderson county: (000010), (00002A), (00002B), (000030), (000040), (000050), (000060), (000080), (000110), (00014A), (000160), (000170), (000180), (000200), (000210), (000220), (000230), (000240), (200010), (200020); and the following voting districts in Franklin county: (000040), (000050), (000110), (000210), (000230), (000240); and the following voting districts in Linn county: (000020), (000030); and the following voting districts in Miami county: (000060), (000100); and the following blocks in voting district (00011A), tract 1005.00, block group 4, in Miami county: block 038, block 044, block 045, block 046, block 047, block 048, block 051, block 052, block 077, block 078, block 088, block 094; and the following blocks in voting district (00011A), tract 1007.00, block group 1, in Miami county: block 017, block 019, block 020, block 021, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103; and the following blocks in voting district (00011A), tract 1007.00, block group 2, in Miami county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 032, block 033, block 034, block 042; and the following blocks in voting district (00011A), tract 1007.00, block group 3, in Miami county: block 004; and the following voting districts in Miami county: (00011B), (00012A), (00012B), (00013A), (00013B), (00013C), (000140), (000240); and the following blocks in voting district (000280), tract 1006.02, block group 1, in Miami county: block 137, block 138, block 139, block 140, block 143, block 144, block 175; and the following blocks in voting district (000280), tract 1007.00, block group 1, in Miami county: block 018, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 050; and the following blocks in voting district (000280), tract 1007.00, block group 7, in Miami county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 187, block 188, block 189, block 190, block 191, block 199, block 200; and the following voting districts in Miami county: (900010), (900020), (900070).

Representative district 6 shall consist of the following voting districts in Miami county: (000010), (000020), (00003B), (00004B), (00004C), (000050), (000080), (000090); and the following blocks in voting district (00011A), tract 1005.00, block group 4, in Miami county: block 023, block 031, block 032, block 033, block 039; and the following blocks in voting district (00011A), tract 1007.00, block group 1, in Miami county: block 002, block 003, block 004, block 005, block 006, block 014, block 015; and the following voting districts in Miami county: (00016A), (00016B), (000170), (00018A), (00018B), (00019A), (00019B), (000200), (000210), (000220), (000250), (000260), (000270); and the following blocks in voting district (000280), tract 1006.01, block group 2, in Miami county: block 122, block 123, block 128, block 129, block 131, block 132, block 133; and the following blocks in voting district (000280), tract 1006.02, block group 1, in Miami county: block 145, block 146, block 160, block 161, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 176, block 194; and the following blocks in voting district (000280), tract 1007.00, block group 1, in Miami county: block 000, block 001, block 007, block 008, block 009, block 016; and the following voting districts in Miami county: (200010), (200020), (300010), (300020), (900030), (900040), (900050), (900080), (900090), (900100), (900110), (900120), (900140), (900150), (900160), (900180).

Representative district 7 shall consist of the following voting districts in Labette county: (00001A), (000020), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (00016A), (00016B), (000170), (000180), (00019A), (000200), (000210), (000220), (000230), (00024A), (00024B), (000250), (000260), (00027A), (00027B), (000280), (00029A), (00029B), (000300), (000310), (000320), (000330), (000340), (000350); and the following blocks in voting district (000360), tract 9506.00, block group 3, in Labette county: block 161, block 162, block 163, block 164, block 194, block 195, block 196, block 197, block 198, block 266, block 267, block 271, block 272, block 273, block 308; and the following blocks in voting district (000360), tract 9507.00, block group 1, in Labette county: block 146, block 147, block 148, block 149, block 150, block 151; and the following blocks in voting district (000360), tract 9507.00, block group 3, in Labette county: block 130, block 131, block 132, block 133; and the following blocks in voting district (000360), tract 9508.00, block group 1, in Labette county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 039, block 040, block 056, block 060, block 181, block 182, block 291, block 292, block 293, block 294, block 295; and the following voting districts in Labette county: (000370), (900010); and the following voting districts in Montgomery county: (000070), (000410), (000430), (00044A), (900010), (900020).

Representative district 8 shall consist of the following voting districts in Johnson county: (001340); and the following blocks in voting district (00217A), tract 0530.08, block group 2, in Johnson county: block 022, block 030, block 031, block 032, block 033; and the following voting districts in Johnson county: (002180), (002190), (00222A), (00222B), (002230), (00226A), (004300), (900810), (901000), (901010), (901020), (901030), (901040), (901120); and the following blocks in voting district (901130), tract 0534.24, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007; and the following blocks in voting district (901130), tract 0534.24, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 035; and the following blocks in voting district (901180), tract 0534.23, block group 1, in Johnson county: block 007, block 008, block 009, block 010, block 016, block 017.

Representative district 9 shall consist of the following voting districts in Allen county: (000010), (000020), (000030), (000040), (000050), (00006A), (00006B), (00006C), (000070), (000080), (000090), (00010A), (00010B), (000110), (000120), (000130), (00016A), (00016B), (00016C), (000180), (00020A), (00020B), (000210); and the following voting districts in Neosho county: (00002A), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (00012A), (00012B), (00012C); and the following blocks in voting district (000130), tract 9520.00, block group 1, in Neosho county: block 036, block 083, block 084, block 085, block 086, block 087, block 088, block 111, block 112, block 113, block 114, block 115, block 116, block 119, block 120, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 365, block 366, block 367, block 368; and the following blocks in voting district (000130), tract 9520.00, block group 2, in Neosho county: block 000, block 001, block 002, block 003, block 004, block 005, block 012, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 028, block 095, block 096, block 097, block 229; and the following voting districts in Neosho county: (000190), (000210), (00022A), (00022B), (00022C), (00022D), (900010), (900020).

Representative district 10 shall consist of the following voting districts in Douglas county: (000330), (000340), (000350), (000360), (000370), (000380), (000410); and the following blocks in voting district (00044A), tract 0010.01, block group 2, in Douglas county: block 000, block 001, block 003, block 004, block 007, block 036, block 037; and the following blocks in voting district (00044A), tract 0010.02, block group 1, in Douglas county: block 010, block 011, block 012, block 013, block 014; and the following blocks in voting district (00044A), tract 0010.02, block group 2, in Douglas county: block 011, block 047, block 048, block 049, block 051, block 063, block 064; and the following blocks in voting district (00044A), tract 0010.02, block group 3, in Douglas county: block 001, block 002, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 033, block 034; and the following voting districts in Douglas county: (000450), (000620), (000630), (000640); and the following blocks in voting district (000650), tract 0012.01, block group 1, in Douglas county: block 041, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057; and the following blocks in voting district (000650), tract 0012.02, block group 1, in Douglas county: block 069, block 070, block 071, block 072, block 073, block 075, block 076, block 078, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 093, block 094, block 095, block 096, block 097, block 099, block 100, block 101, block 102, block 103, block 108; and the following blocks in voting district (000650), tract 0012.02, block group 2, in Douglas county: block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131; and the following voting districts in Douglas county: (000660); and the following blocks in voting district (00067A), tract 0009.02, block group 1, in Douglas county: block 031, block 032, block 037, block 043; and the following blocks in voting district (00067A), tract 0012.01, block group 1, in Douglas county: block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 081, block 082, block 083; and the following blocks in voting district (00067A), tract 0014.00, block group 1, in Douglas county: block 012, block 013, block 014, block 015, block 045, block 046, block 047; and the following voting districts in Douglas county: (200010); and the following blocks in voting district (200020), tract 0010.02, block group 2, in Douglas county: block 004, block 012; and the following blocks in voting district (400070), tract 0010.02, block group 2, in Douglas county: block 001, block 002, block 003, block 005, block 006, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 032, block 033, block 060, block 061, block 062, block 070; and the following blocks in voting district (400070), tract 0010.02, block group 3, in Douglas county: block 000, block 003, block 004, block 005, block 006; and the following voting districts in Douglas county: (900020), (900100), (900110), (900160).

Representative district 11 shall consist of the following voting districts in Montgomery county: (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (000170), (000180), (000190), (000200), (000210), (000220), (000230), (000240), (000250), (000270), (000280), (000290), (000310), (00032B), (000330), (000340); and the following blocks in voting district (000370), tract 9503.00, block group 2, in Montgomery county: block 031, block 044, block 059, block 060, block 061, block 074, block 075, block 076, block 088; and the following blocks in voting district (000380), tract 9503.00, block group 1, in Montgomery county: block 003, block 004, block 026, block 027, block 028, block 029, block 031, block 032, block 033, block 034, block 040, block 042, block 043, block 044, block 045, block 046, block 049, block 050, block 051, block 052, block 053, block 076; and the following blocks in voting district (000380), tract 9503.00, block group 2, in Montgomery county: block 003; and the following blocks in voting district (000390), tract 9504.00, block group 2, in Montgomery county: block 022, block 023; and the following blocks in voting district (000390), tract 9505.00, block group 1, in Montgomery county: block 169, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187; and the following blocks in voting district (000390), tract 9506.00, block group 1, in Montgomery county: block 037, block 038; and the following blocks in voting district (000390), tract 9506.00, block group 4, in Montgomery county: block 000, block 003, block 004, block 006, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085; and the following blocks in voting district (000390), tract 9507.00, block group 2, in Montgomery county: block 005, block 006, block 011, block 012, block 013, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 096, block 097, block 098, block 108, block 109, block 110, block 111, block 112, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 134, block 135, block 169, block 171, block 172, block 179, block 180, block 181, block 182, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 201, block 206; and the following blocks in voting district (00040A), tract 9501.00, block group 1, in Montgomery county: block 156, block 160, block 169, block 178, block 190; and the following voting districts in Montgomery county: (00040C), (00044B), (00044C); and the following blocks in voting district (000460), tract 9501.00, block group 1, in Montgomery county: block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 157, block 158, block 159, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 180, block 181, block 183, block 259; and the following blocks in voting district (000460), tract 9501.00, block group 2, in Montgomery county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 181, block 182, block 184, block 185, block 186, block 187, block 188, block 189; and the following blocks in voting district (000460), tract 9503.00, block group 1, in Montgomery county: block 000, block 001, block 002, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 035, block 036, block 038, block 039, block 041, block 087; and the following blocks in voting district (000460), tract 9503.00, block group 2, in Montgomery county: block 000, block 001, block 002, block 004; and the following voting districts in Montgomery county: (000470), (900040).

Representative district 12 shall consist of the following voting districts in Butler county: (000080), (000110), (000260), (000270), (000290), (000300), (000380), (000390), (000410), (000440); and all of Chautauqua county; and the following voting districts in Cowley county: (000180), (000190), (000230), (000240), (000250), (000280), (000290), (000310), (000330), (000340), (000350), (000360), (000370), (000380), (000430), (00053B); and the following voting districts in Elk county: (000010), (000050), (000060); and the following voting districts in Montgomery county: (00001A), (00001B), (00001C), (000020), (000030), (000040), (000050), (000060), (000260), (000300), (00032A), (000350), (000360); and the following blocks in voting district (000370), tract 9503.00, block group 1, in Montgomery county: block 058, block 059, block 060, block 061, block 062, block 063, block 065, block 066, block 068, block 069, block 070, block 072, block 073, block 077, block 103, block 106, block 107, block 108, block 109, block 110; and the following blocks in voting district (000370), tract 9503.00, block group 2, in Montgomery county: block 032, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 089; and the following blocks in voting district (000380), tract 9503.00, block group 1, in Montgomery county: block 030, block 054, block 055, block 056, block 057, block 064, block 067, block 074, block 075, block 114; and the following blocks in voting district (000390), tract 9505.00, block group 1, in Montgomery county: block 142, block 156, block 164, block 166, block 170, block 175, block 176, block 178, block 179, block 191, block 193; and the following blocks in voting district (000390), tract 9507.00, block group 2, in Montgomery county: block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 085, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 113, block 114, block 115, block 116, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 162, block 163, block 165; and the following blocks in voting district (00040A), tract 9501.00, block group 1, in Montgomery county: block 154, block 155, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 179, block 188, block 189, block 191, block 192, block 193, block 194, block 224, block 225, block 227; and the following blocks in voting district (00040A), tract 9503.00, block group 1, in Montgomery county: block 022, block 023, block 024, block 025, block 071, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 101, block 113; and the following blocks in voting district (00040A), tract 9503.00, block group 3, in Montgomery county: block 021, block 067, block 069; and the following blocks in voting district (00040A), tract 9505.00, block group 1, in Montgomery county: block 020, block 155, block 172, block 173, block 174, block 177; and the following blocks in voting district (00040A), tract 9507.00, block group 2, in Montgomery county: block 045, block 046, block 047, block 048, block 058, block 205; and the following voting districts in Montgomery county: (00040B), (000420), (000450); and the following blocks in voting district (000460), tract 9501.00, block group 1, in Montgomery county: block 153, block 168, block 184, block 226, block 228; and the following blocks in voting district (000460), tract 9503.00, block group 1, in Montgomery county: block 037; and the following voting districts in Montgomery county: (900030), (900050), (900060).

Representative district 13 shall consist of the following voting districts in Elk county: (000020), (000030), (000040), (000070), (000080), (000090), (000100); and all of Greenwood county; and the following blocks in voting district (000130), tract 9520.00, block group 1, in Neosho county: block 150; and the following blocks in voting district (000130), tract 9520.00, block group 2, in Neosho county: block 006, block 007, block 008, block 009, block 010, block 011, block 013, block 014, block 015, block 016, block 017, block 018, block 027, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 085, block 223, block 230, block 231, block 232, block 233, block 234; and the following voting districts in Neosho county: (000200); and all of Wilson county; and all of Woodson county.

Representative district 14 shall consist of the following blocks in voting district (000450), tract 0524.10, block group 3, in Johnson county: block 006; and the following blocks in voting district (000450), tract 0525.04, block group 3, in Johnson county: block 000, block 001; and the following voting districts in Johnson county: (000520), (001240); and the following blocks in voting district (001250), tract 0529.04, block group 1, in Johnson county: block 000; and the following blocks in voting district (001250), tract 0529.04, block group 2, in Johnson county: block 001, block 002, block 003, block 004, block 008, block 009, block 010; and the following voting districts in Johnson county: (001520), (900370), (900380), (900400), (900410), (900710), (900750); and the following blocks in voting district (900760), tract 0529.10, block group 1, in Johnson county: block 020; and the following voting districts in Johnson county: (900870), (901430), (901650); and the following blocks in voting district (901700), tract 0529.05, block group 1, in Johnson county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 018, block 023; and the following blocks in voting district (901700), tract 0529.05, block group 2, in Johnson county: block 008, block 009, block 010, block 011, block 012, block 017, block 018, block 019; and the following blocks in voting district (901700), tract 0529.08, block group 4, in Johnson county: block 004; and the following voting districts in Johnson county: (901710).

Representative district 15 shall consist of the following voting districts in Johnson county: (001000), (001010); and the following blocks in voting district (001090), tract 0535.55, block group 1, in Johnson county: block 016, block 017, block 018, block 019, block 022, block 023; and the following blocks in voting district (001090), tract 0536.01, block group 1, in Johnson county: block 000, block 006, block 007; and the following blocks in voting district (001090), tract 0536.01, block group 2, in Johnson county: block 000, block 023; and the following blocks in voting district (001090), tract 0536.02, block group 1, in Johnson county: block 003; and the following voting districts in Johnson county: (001150), (001160), (001200); and the following blocks in voting district (001250), tract 0529.04, block group 1, in Johnson county: block 001, block 002, block 003, block 004, block 006, block 007; and the following blocks in voting district (001250), tract 0529.04, block group 2, in Johnson county: block 005, block 006, block 007, block 011, block 012, block 013, block 014, block 015; and the following voting districts in Johnson county: (001260), (001280), (900660), (900700); and the following blocks in voting district (900760), tract 0528.02, block group 5, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 019; and the following voting districts in Johnson county: (901550).

Representative district 16 shall consist of the following blocks in voting district (000630), tract 0524.05, block group 3, in Johnson county: block 002, block 004, block 005, block 024, block 025, block 026; and the following voting districts in Johnson county: (000640); and the following blocks in voting district (000650), tract 0524.05, block group 3, in Johnson county: block 000, block 001, block 003, block 007; and the following voting districts in Johnson county: (001840), (001860), (001890), (001990), (002000), (002010), (002040), (002050), (002120), (002130), (002140); and the following blocks in voting district (00217A), tract 0530.08, block group 1, in Johnson county: block 011, block 013, block 014, block 019, block 020, block 021, block 022, block 023; and the following blocks in voting district (00217A), tract 0530.08, block group 2, in Johnson county: block 017, block 018, block 019, block 023, block 024, block 025, block 026, block 027, block 028, block 029; and the following voting districts in Johnson county: (00217B), (901050).

Representative district 17 shall consist of the following voting districts in Johnson county: (000190), (000430), (000440); and the following blocks in voting district (000450), tract 0524.10, block group 2, in Johnson county: block 003; and the following blocks in voting district (000450), tract 0524.10, block group 3, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following blocks in voting district (000450), tract 0525.04, block group 3, in Johnson county: block 002; and the following voting districts in Johnson county: (000460), (002820), (002930), (002940), (003040), (003090), (900360), (900430), (900440), (901330); and the following blocks in voting district (901340), tract 0523.06, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 028, block 029; and the following blocks in voting district (901340), tract 0525.02, block group 1, in Johnson county: block 001, block 002, block 005, block 007, block 008, block 009, block 010, block 011, block 015; and the following voting districts in Johnson county: (901350), (901410); and the following blocks in voting district (901420), tract 9800.03, block group 1, in Johnson county: block 013, block 014, block 031, block 032.

Representative district 18 shall consist of the following voting districts in Johnson county: (002760), (002770), (002780), (002790), (002800), (002810), (002830), (002850), (002860), (002870), (002880), (002890), (002900), (002910), (002920); and the following blocks in voting district (003030), tract 0523.04, block group 3, in Johnson county: block 009, block 010, block 011; and the following voting districts in Johnson county: (003070); and the following blocks in voting district (003080), tract 0520.03, block group 3, in Johnson county: block 006, block 007, block 008, block 009; and the following blocks in voting district (003080), tract 0520.03, block group 4, in Johnson county: block 001, block 002, block 003, block 004, block 005.

Representative district 19 shall consist of the following blocks in voting district (000200), tract 0516.00, block group 2, in Johnson county: block 000, block 001, block 002; and the following voting districts in Johnson county: (000210), (000220), (000230), (000240), (001720), (001770), (001830), (001850), (002280), (002290), (002300), (002310), (002320), (002330), (002620), (002630), (002640), (900190), (900200), (900990).

Representative district 20 shall consist of the following voting districts in Johnson county: (000270), (000350), (001870), (001880), (001900), (002340), (002350), (002370), (002400), (002410), (900210), (900220), (900230), (900240), (900250), (900260); and the following blocks in voting district (900270), tract 0533.02, block group 2, in Johnson county: block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 018, block 019, block 020; and the following blocks in voting district (900270), tract 0533.02, block group 3, in Johnson county: block 025, block 026, block 030, block 031, block 032, block 034; and the following voting districts in Johnson county: (900300), (900310).

Representative district 21 shall consist of the following blocks in voting district (000200), tract 0516.00, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014; and the following voting districts in Johnson county: (000870), (001590), (001600), (001700), (002510), (002520), (002530), (002540), (002550), (002560), (002570), (002580), (002590), (002600), (002610), (002650), (002660), (002670).

Representative district 22 shall consist of the following voting districts in Johnson county: (001610); and the following blocks in voting district (001620), tract 0511.00, block group 2, in Johnson county: block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027; and the following blocks in voting district (001620), tract 0511.00, block group 3, in Johnson county: block 000, block 001, block 007, block 008; and the following voting districts in Johnson county: (001630), (001640), (001650), (001660), (001670), (001680), (001690), (001710), (001750), (001760); and the following blocks in voting district (001790), tract 0519.02, block group 3, in Johnson county: block 002, block 003, block 004, block 005, block 010, block 011, block 012, block 014, block 015, block 016, block 017, block 018; and the following voting districts in Johnson county: (001800), (001810), (001820).

Representative district 23 shall consist of the following voting districts in Johnson county: (000580), (000590), (000600), (000610), (000620); and the following blocks in voting district (000650), tract 0524.05, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024; and the following blocks in voting district (000650), tract 0524.17, block group 2, in Johnson county: block 011, block 012, block 013; and the following voting districts in Johnson county: (000660), (001740), (001780); and the following blocks in voting district (001790), tract 0519.02, block group 3, in Johnson county: block 006, block 007, block 008, block 009, block 013, block 019, block 020, block 021, block 022, block 023; and the following blocks in voting district (003030), tract 0524.19, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following voting districts in Johnson county: (003050), (003060); and the following blocks in voting district (003080), tract 0520.03, block group 4, in Johnson county: block 000, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020.

Representative district 24 shall consist of the following voting districts in Johnson county: (000890), (000920), (001540), (001550), (001560), (001570), (001580); and the following blocks in voting district (001620), tract 0511.00, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 028, block 029, block 030; and the following voting districts in Johnson county: (900490), (900500), (900510), (900520), (900530), (900540), (900550), (900560).

Representative district 25 shall consist of the following voting districts in Johnson county: (000100), (000110), (000120), (000130), (000840), (000850), (000860), (000880), (000900), (000910), (000930), (000940), (000950), (000960), (000970), (002500), (002680), (002690), (002700), (002710), (002720), (002730), (002740), (002750), (003130), (003140), (003150), (901320).

Representative district 26 shall consist of the following blocks in voting district (001040), tract 0535.09, block group 2, in Johnson county: block 000; and the following blocks in voting district (001040), tract 0535.09, block group 3, in Johnson county: block 001, block 002, block 003, block 004, block 007, block 008, block 009, block 010, block 011, block 016, block 017, block 018; and the following voting districts in Johnson county: (001060); and the following blocks in voting district (00249A), tract 0534.06, block group 5, in Johnson county: block 013, block 014, block 015, block 016, block 017, block 028, block 029, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 045, block 046, block 047, block 048, block 049, block 050; and the following voting districts in Johnson county: (00311A), (00311B), (00311D), (003120), (004190), (900010), (900570), (900580); and the following blocks in voting district (900600), tract 0535.09, block group 1, in Johnson county: block 000, block 001, block 005; and the following blocks in voting district (900600), tract 0535.09, block group 2, in Johnson county: block 020; and the following blocks in voting district (900600), tract 0535.09, block group 4, in Johnson county: block 002, block 004, block 005, block 006, block 010, block 011, block 012, block 013; and the following voting districts in Johnson county: (900610), (900620), (900650), (900850), (900860), (900910); and the following blocks in voting district (900920), tract 0535.05, block group 1, in Johnson county: block 001, block 025, block 026; and the following voting districts in Johnson county: (900930), (900940), (900980), (901440), (901460), (901470), (901570), (901610), (901620), (901630), (901780), (901870), (901880), (901890), (901970); and the following voting districts in Miami county: (00007A), (00007B), (00023A), (00023B), (00023C), (00023D), (900130).

Representative district 27 shall consist of the following voting districts in Johnson county: (000010), (000020), (000030), (000040), (002360), (002460), (002470), (00249E), (00249F), (900020), (900350); and the following blocks in voting district (901130), tract 0534.24, block group 1, in Johnson county: block 008, block 009, block 010, block 011, block 012, block 013; and the following blocks in voting district (901130), tract 0534.24, block group 2, in Johnson county: block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 036, block 037; and the following blocks in voting district (901130), tract 0538.04, block group 1, in Johnson county: block 001, block 002, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014; and the following voting districts in Johnson county: (901140), (901150), (901160), (901170), (901210), (901220), (901230), (901240), (901250), (901260), (901270), (901290), (901300), (901310).

Representative district 28 shall consist of the following voting districts in Johnson county: (000370), (00242B), (00244B), (00249C); and the following blocks in voting district (900270), tract 0533.02, block group 3, in Johnson county: block 028, block 033, block 035, block 036, block 037, block 038, block 039, block 040, block 045, block 047; and the following voting districts in Johnson county: (900280), (900290), (900320), (900330), (900340), (901060), (901070), (901080), (901200).

Representative district 29 shall consist of the following voting districts in Johnson county: (001730), (001910), (001920), (001930), (001940), (001950), (001960), (001970), (001980), (002020), (002030), (002060), (002070), (002080), (002150), (002380); and the following blocks in voting district (002390), tract 0531.09, block group 1, in Johnson county: block 000, block 006, block 009, block 010, block 011; and the following blocks in voting district (002390), tract 0532.01, block group 1, in Johnson county: block 048, block 049; and the following blocks in voting district (002390), tract 0532.03, block group 3, in Johnson county: block 000, block 001, block 003, block 004; and the following blocks in voting district (00242A), tract 0531.09, block group 1, in Johnson county: block 001.

Representative district 30 shall consist of the following voting districts in Johnson county: (000510), (000530), (000540), (000550); and the following blocks in voting district (000630), tract 0524.05, block group 2, in Johnson county: block 013; and the following blocks in voting district (000630), tract 0524.05, block group 3, in Johnson county: block 006, block 008, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023; and the following blocks in voting district (000630), tract 0524.17, block group 2, in Johnson county: block 020, block 021; and the following voting districts in Johnson county: (001420); and the following blocks in voting district (001450), tract 0529.07, block group 3, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008; and the following voting districts in Johnson county: (001490), (001500), (001510), (900450), (900460), (900470), (900480), (900880), (900890); and the following blocks in voting district (901700), tract 0529.05, block group 1, in Johnson county: block 000, block 017, block 019; and the following blocks in voting district (901700), tract 0529.10, block group 2, in Johnson county: block 017, block 018, block 021, block 022.

Representative district 31 shall consist of the following voting districts in Wyandotte county: (600320), (600330), (600340); and the following blocks in voting district (600360), tract 0427.00, block group 1, in Wyandotte county: block 014, block 015; and the following blocks in voting district (600360), tract 0427.00, block group 2, in Wyandotte county: block 000; and the following blocks in voting district (600360), tract 0428.00, block group 1, in Wyandotte county: block 005, block 006, block 011, block 012, block 013; and the following voting districts in Wyandotte county: (600370), (600380), (600410), (600420), (600430), (600440), (600770), (600780), (600790), (600800), (600810).

Representative district 32 shall consist of the following voting districts in Wyandotte county: (600110), (600210), (600220), (600230), (600240), (600250), (600260), (600270), (600280), (600290), (600300), (600310); and the following blocks in voting district (600450), tract 0416.00, block group 3, in Wyandotte county: block 000, block 004, block 007, block 008, block 009, block 010, block 012, block 013, block 015; and the following voting districts in Wyandotte county: (600460).

Representative district 33 shall consist of the following voting districts in Wyandotte county: (600010), (600020), (600030), (600040), (600050), (600060), (600070), (600080); and the following blocks in voting district (600520), tract 0440.01, block group 2, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006; and the following blocks in voting district (600520), tract 0440.01, block group 3, in Wyandotte county: block 026, block 028; and the following blocks in voting district (600520), tract 0441.01, block group 1, in Wyandotte county: block 007, block 008, block 009, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028; and the following voting districts in Wyandotte county: (600530), (600540), (600550), (600560), (600570), (600580), (600760); and the following blocks in voting district (600860), tract 0438.02, block group 2, in Wyandotte county: block 005, block 006, block 007, block 008, block 009, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 029, block 030, block 036, block 037, block 038, block 039, block 040, block 042, block 043, block 044, block 047, block 053, block 054, block 055, block 056; and the following blocks in voting district (600860), tract 0440.04, block group 1, in Wyandotte county: block 025; and the following voting districts in Wyandotte county: (601110).

Representative district 34 shall consist of the following voting districts in Wyandotte county: (600100), (600140), (600150), (600160), (600200); and the following blocks in voting district (600610), tract 0406.00, block group 2, in Wyandotte county: block 018, block 025, block 026; and the following voting districts in Wyandotte county: (600620), (600630), (600650), (600660), (600670), (600680), (600690), (600700), (600710), (600900), (600950).

Representative district 35 shall consist of the following voting districts in Wyandotte county: (600090), (600120), (600130), (600170), (600180), (600190), (600590), (600600); and the following blocks in voting district (600610), tract 0406.00, block group 2, in Wyandotte county: block 016, block 017, block 019, block 020, block 021, block 022, block 023, block 024, block 027, block 028, block 030, block 031, block 032, block 033, block 034; and the following blocks in voting district (600610), tract 0413.00, block group 1, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 010, block 011, block 012, block 013, block 014; and the following blocks in voting district (600610), tract 0413.00, block group 3, in Wyandotte county: block 009; and the following voting districts in Wyandotte county: (600640), (600870), (600880), (600890), (600910), (600920), (600930), (600940), (600970), (600980).

Representative district 36 shall consist of the following blocks in voting district (600520), tract 0441.01, block group 1, in Wyandotte county: block 010, block 011, block 012, block 013, block 014, block 015; and the following voting districts in Wyandotte county: (600720), (600730), (600740), (600750), (600960), (600990), (601000), (601010), (601020), (601030), (601040), (601050), (601060), (601070), (601080), (601090), (601100).

Representative district 37 shall consist of the following voting districts in Wyandotte county: (600350); and the following blocks in voting district (600360), tract 0427.00, block group 1, in Wyandotte county: block 016, block 017, block 018, block 033, block 034; and the following blocks in voting district (600360), tract 0427.00, block group 2, in Wyandotte county: block 002, block 003, block 004, block 013, block 017; and the following voting districts in Wyandotte county: (600390), (600400); and the following blocks in voting district (600450), tract 0416.00, block group 3, in Wyandotte county: block 001, block 002, block 003, block 005, block 006, block 011, block 014; and the following blocks in voting district (600450), tract 0416.00, block group 4, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019; and the following blocks in voting district (600450), tract 0422.00, block group 1, in Wyandotte county: block 005, block 006, block 007; and the following voting districts in Wyandotte county: (600470), (600480), (600490), (600500), (600510); and the following blocks in voting district (600520), tract 0439.05, block group 1, in Wyandotte county: block 014, block 017, block 018, block 022; and the following blocks in voting district (600520), tract 0441.01, block group 1, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 029, block 030, block 031; and the following voting districts in Wyandotte county: (600820), (600830), (600840), (600850); and the following blocks in voting district (600860), tract 0438.02, block group 1, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017; and the following blocks in voting district (600860), tract 0438.02, block group 2, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 010, block 011; and the following blocks in voting district (600860), tract 0440.04, block group 1, in Wyandotte county: block 022, block 037.

Representative district 38 shall consist of the following voting districts in Johnson county: (000070), (000080), (000560), (001290), (004070), (004080), (004090), (004100), (900040), (900050), (900060), (900100), (900730), (901850), (901910), (901930), (901940); and the following blocks in voting district (901950), tract 0537.11, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 012, block 013; and the following blocks in voting district (901950), tract 0537.11, block group 3, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 033, block 034, block 035, block 036, block 047; and the following voting districts in Leavenworth county: (000020), (000030), (000050); and the following blocks in voting district (000310), tract 0714.00, block group 1, in Leavenworth county: block 000, block 001, block 002, block 003, block 006, block 007, block 060, block 061, block 068, block 069, block 098; and the following blocks in voting district (000310), tract 0714.00, block group 3, in Leavenworth county: block 039, block 051, block 053, block 054, block 055, block 056, block 090, block 091, block 092; and the following blocks in voting district (000310), tract 0718.00, block group 2, in Leavenworth county: block 037, block 043, block 044, block 053, block 054; and the following voting districts in Leavenworth county: (000320); and the following blocks in voting district (000330), tract 0711.01, block group 3, in Leavenworth county: block 053, block 054; and the following blocks in voting district (000330), tract 0711.01, block group 4, in Leavenworth county: block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044; and the following blocks in voting district (000330), tract 0711.02, block group 3, in Leavenworth county: block 033; and the following voting districts in Leavenworth county: (000350), (000390); and the following blocks in voting district (300010), tract 0711.01, block group 3, in Leavenworth county: block 050; and the following blocks in voting district (300010), tract 0711.01, block group 4, in Leavenworth county: block 045; and the following voting districts in Leavenworth county: (900010), (900020), (900030).

Representative district 39 shall consist of the following voting districts in Johnson county: (002960), (002980), (002990), (003000), (003010), (003020), (900030); and the following blocks in voting district (901340), tract 0525.02, block group 1, in Johnson county: block 004, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 048, block 049; and the following voting districts in Johnson county: (901360), (901370), (901380), (901390), (901400); and the following blocks in voting district (901420), tract 0525.02, block group 1, in Johnson county: block 043, block 044, block 045, block 046, block 047, block 050, block 051, block 052, block 068, block 069, block 070, block 071, block 072, block 073, block 074; and the following blocks in voting district (901420), tract 0526.03, block group 6, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035; and the following blocks in voting district (901420), tract 0526.04, block group 1, in Johnson county: block 013, block 025, block 026; and the following blocks in voting district (901420), tract 9800.03, block group 1, in Johnson county: block 003, block 004, block 005, block 006, block 010, block 011, block 012, block 030.

Representative district 40 shall consist of the following voting districts in Leavenworth county: (000080), (000090), (000100), (000110), (000150), (000240), (00027A), (000280), (00029A), (00029C), (00029D); and the following blocks in voting district (000330), tract 0711.01, block group 4, in Leavenworth county: block 018, block 019, block 020, block 021, block 028, block 029, block 030, block 031, block 032, block 033; and the following blocks in voting district (000330), tract 0711.02, block group 2, in Leavenworth county: block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 026, block 027, block 028, block 033, block 038, block 056, block 060, block 061, block 062, block 064, block 065, block 066, block 067, block 068, block 070, block 071, block 072; and the following blocks in voting district (000330), tract 0711.02, block group 3, in Leavenworth county: block 000, block 034, block 035, block 036, block 037, block 038, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048; and the following voting districts in Leavenworth county: (000340); and the following blocks in voting district (300010), tract 0711.01, block group 3, in Leavenworth county: block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 051, block 052, block 055, block 056, block 057, block 058, block 059; and the following blocks in voting district (300010), tract 0711.01, block group 4, in Leavenworth county: block 046; and the following voting districts in Leavenworth county: (800010), (900040), (900050), (900060).

Representative district 41 shall consist of the following voting districts in Leavenworth county: (000120), (000130), (000140), (000160), (00017A); and the following blocks in voting district (00017B), tract 9819.00, block group 1, in Leavenworth county: block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 071, block 072, block 073, block 083, block 084, block 085, block 086, block 087, block 088, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 122, block 123, block 124, block 125, block 126, block 129, block 147, block 148, block 160, block 161, block 162, block 169; and the following blocks in voting district (00017B), tract 9819.00, block group 2, in Leavenworth county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 017, block 018, block 019, block 020, block 050, block 051, block 052; and the following voting districts in Leavenworth county: (000180), (00019A), (00019B), (000200), (000210), (000220), (000230), (000250), (000260); and the following blocks in voting district (000300), tract 0701.00, block group 1, in Leavenworth county: block 000, block 050; and the following blocks in voting district (000300), tract 9819.00, block group 1, in Leavenworth county: block 012; and the following blocks in voting district (000300), tract 9819.00, block group 2, in Leavenworth county: block 000.

Representative district 42 shall consist of the following voting districts in Douglas county: (000020), (000600); and the following blocks in voting district (000650), tract 0012.01, block group 1, in Douglas county: block 020, block 028, block 029, block 030, block 031, block 032, block 033; and the following blocks in voting district (000650), tract 0012.02, block group 1, in Douglas county: block 033, block 034, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 074, block 077, block 079, block 110; and the following blocks in voting district (000650), tract 0012.02, block group 2, in Douglas county: block 012, block 013, block 014, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 132, block 133, block 134, block 147; and the following blocks in voting district (000650), tract 0012.02, block group 3, in Douglas county: block 047; and the following voting districts in Douglas county: (400050), (400090), (400100); and the following voting districts in Leavenworth county: (000010), (000040), (000060), (000070); and the following blocks in voting district (00017B), tract 0709.00, block group 1, in Leavenworth county: block 115, block 116, block 123; and the following blocks in voting district (00017B), tract 9819.00, block group 1, in Leavenworth county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 021, block 022, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 048, block 049, block 050, block 054, block 055, block 056, block 058, block 059, block 060, block 061, block 063, block 064, block 065, block 081, block 082, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 149, block 157, block 158, block 165, block 166, block 172, block 173, block 174; and the following blocks in voting district (000300), tract 9819.00, block group 1, in Leavenworth county: block 000; and the following blocks in voting district (000310), tract 0714.00, block group 1, in Leavenworth county: block 004, block 005, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 062, block 063, block 064, block 065, block 066, block 067, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107; and the following blocks in voting district (000310), tract 0718.00, block group 2, in Leavenworth county: block 045, block 048, block 049, block 050, block 052, block 058, block 059, block 060, block 061, block 062; and the following voting districts in Leavenworth county: (000360), (000370), (000380), (900080).

Representative district 43 shall consist of the following voting districts in Johnson county: (000090), (00014A), (00014C), (000160), (004030), (004040), (100030), (900080), (900090), (900110), (900120), (900130), (900150), (900160), (900170), (900180), (901730), (901750), (901760), (901820), (901830), (901840), (901900).

Representative district 44 shall consist of the following voting districts in Douglas county: (000110), (000170), (000180), (000200), (000210), (000220), (000230), (000240), (000250), (000280), (000290), (000300), (00067B); and the following blocks in voting district (400020), tract 0006.04, block group 3, in Douglas county: block 002, block 003, block 005, block 015; and the following voting districts in Douglas county: (400030), (400040).

Representative district 45 shall consist of the following voting districts in Douglas county: (000010), (000030); and the following blocks in voting district (000050), tract 0001.00, block group 1, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 015, block 017, block 018, block 019, block 022, block 023, block 024, block 027, block 028, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 045, block 046, block 056, block 057, block 058, block 059, block 061, block 062, block 069, block 070, block 087, block 089, block 092; and the following voting districts in Douglas county: (00006A), (00012A), (000190), (000260); and the following blocks in voting district (00048A), tract 0001.00, block group 1, in Douglas county: block 012, block 013, block 014, block 016, block 020, block 021, block 047, block 048, block 049, block 050, block 093; and the following voting districts in Douglas county: (00048B), (00048C), (00048D), (00050A), (00050C), (00052A), (00053A), (000560), (000580); and the following blocks in voting district (000590), tract 0014.00, block group 1, in Douglas county: block 064, block 065, block 087, block 088, block 089; and the following blocks in voting district (000590), tract 0014.00, block group 3, in Douglas county: block 052, block 053, block 054, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 071, block 072, block 073, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 104, block 105, block 106, block 107, block 108, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 203, block 204, block 205, block 206, block 208, block 217, block 218, block 223; and the following blocks in voting district (00061A), tract 0006.03, block group 1, in Douglas county: block 000, block 001, block 006, block 007, block 011, block 012, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 028, block 029, block 038; and the following blocks in voting district (00061A), tract 0006.03, block group 2, in Douglas county: block 000, block 001, block 002, block 003, block 009, block 010, block 014, block 015, block 026, block 027, block 085; and the following blocks in voting district (00061A), tract 0006.04, block group 1, in Douglas county: block 007; and the following blocks in voting district (00061A), tract 0015.00, block group 1, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 043, block 044, block 045, block 046, block 047, block 048, block 053, block 054, block 055, block 056, block 057, block 060, block 061, block 063, block 069, block 076, block 077, block 078, block 079, block 089, block 100, block 101; and the following blocks in voting district (00067A), tract 0008.01, block group 1, in Douglas county: block 017, block 028, block 029, block 038, block 039, block 040, block 041, block 042, block 048, block 049; and the following blocks in voting district (00067A), tract 0008.01, block group 2, in Douglas county: block 032, block 033, block 038, block 039, block 040, block 041, block 043, block 045; and the following blocks in voting district (00067A), tract 0008.02, block group 2, in Douglas county: block 004, block 005, block 006, block 007, block 016, block 017, block 018, block 019, block 020, block 021, block 022; and the following blocks in voting district (00067A), tract 0009.02, block group 1, in Douglas county: block 038, block 039; and the following blocks in voting district (00067A), tract 0014.00, block group 1, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 010, block 011, block 025, block 026, block 027, block 028, block 037; and the following blocks in voting district (000680), tract 0012.01, block group 1, in Douglas county: block 130, block 131, block 132, block 133, block 135, block 136, block 137, block 138, block 139; and the following blocks in voting district (000680), tract 0012.03, block group 1, in Douglas county: block 015, block 016, block 017, block 018; and the following blocks in voting district (000680), tract 0014.00, block group 1, in Douglas county: block 033, block 041, block 042, block 043, block 044, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 063, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 077, block 084, block 090; and the following voting districts in Douglas county: (400010); and the following blocks in voting district (400020), tract 0006.04, block group 1, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 012, block 013; and the following blocks in voting district (400020), tract 0006.04, block group 3, in Douglas county: block 004; and the following blocks in voting district (400060), tract 0015.00, block group 1, in Douglas county: block 039, block 040, block 042, block 050, block 051, block 052, block 059, block 064, block 065, block 066, block 067, block 070, block 071, block 072, block 073, block 074, block 075, block 096; and the following voting districts in Douglas county: (400080), (400110), (900010), (900040), (900050), (900060), (900070), (900080), (900090), (900170).

Representative district 46 shall consist of the following blocks in voting district (000050), tract 0001.00, block group 1, in Douglas county: block 060, block 063, block 066, block 072, block 073, block 074, block 075, block 086, block 090; and the following blocks in voting district (000050), tract 0001.00, block group 3, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 006, block 007, block 009, block 010; and the following voting districts in Douglas county: (00007A), (000080), (000090), (00010A), (000130), (000140), (000150), (000160), (000270), (000310), (000320), (000400), (000420), (000430); and the following blocks in voting district (00044A), tract 0002.00, block group 6, in Douglas county: block 019, block 020, block 021, block 022, block 023, block 024, block 035; and the following voting districts in Douglas county: (000460), (000470); and the following blocks in voting district (00048A), tract 0001.00, block group 1, in Douglas county: block 051, block 052, block 053, block 054, block 055, block 064, block 065, block 067, block 068, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 088, block 091, block 094, block 095; and the following blocks in voting district (00048A), tract 0001.00, block group 2, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040; and the following blocks in voting district (00048A), tract 0001.00, block group 3, in Douglas county: block 008, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 025, block 027, block 028, block 029, block 030, block 031; and the following blocks in voting district (00061A), tract 0005.01, block group 1, in Douglas county: block 001, block 003, block 005, block 037; and the following blocks in voting district (200020), tract 0001.00, block group 3, in Douglas county: block 005; and the following blocks in voting district (200020), tract 0002.00, block group 1, in Douglas county: block 000, block 001, block 002, block 009, block 025; and the following blocks in voting district (200020), tract 0002.00, block group 6, in Douglas county: block 003, block 018, block 025, block 026, block 034; and the following blocks in voting district (200020), tract 0012.01, block group 1, in Douglas county: block 003, block 004, block 005, block 006, block 007, block 012, block 013; and the following blocks in voting district (400060), tract 0005.01, block group 1, in Douglas county: block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 030, block 031, block 032, block 033; and the following blocks in voting district (400070), tract 0002.00, block group 6, in Douglas county: block 000, block 001, block 004, block 005, block 027, block 028, block 029, block 030, block 032; and the following blocks in voting district (400070), tract 0010.02, block group 2, in Douglas county: block 007, block 008, block 009, block 010; and the following blocks in voting district (400070), tract 0012.01, block group 1, in Douglas county: block 014, block 015; and the following voting districts in Douglas county: (900120), (900130), (900140), (900150).

Representative district 47 shall consist of all of Jefferson county; and the following blocks in voting district (000180), tract 0039.01, block group 1, in Shawnee county: block 014, block 015, block 016, block 017, block 020, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052; and the following blocks in voting district (000180), tract 0039.01, block group 2, in Shawnee county: block 000, block 001, block 002; and the following blocks in voting district (000180), tract 0039.01, block group 3, in Shawnee county: block 005, block 006, block 007, block 008, block 009, block 010, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 027, block 028, block 029, block 030, block 039, block 044, block 045, block 060; and the following blocks in voting district (000260), tract 0008.00, block group 1, in Shawnee county: block 081, block 090, block 091; and the following blocks in voting district (000260), tract 0009.00, block group 4, in Shawnee county: block 000, block 001, block 002, block 004, block 006, block 007, block 008, block 009, block 010, block 011, block 015, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 026, block 030, block 041, block 045, block 046, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 063, block 064, block 076, block 078, block 079, block 080; and the following blocks in voting district (000260), tract 0039.01, block group 1, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 018, block 019, block 021, block 022; and the following blocks in voting district (000260), tract 0039.01, block group 3, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 011; and the following voting districts in Shawnee county: (000350); and the following blocks in voting district (500130), tract 0039.01, block group 1, in Shawnee county: block 053, block 054, block 055; and the following blocks in voting district (500130), tract 0039.01, block group 2, in Shawnee county: block 003, block 004, block 005, block 006, block 011, block 012, block 013, block 014; and the following blocks in voting district (600380), tract 0033.02, block group 2, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 033, block 034, block 035, block 036, block 037, block 038, block 056, block 057.

Representative district 48 shall consist of the following voting districts in Johnson county: (002090), (002160), (002200), (002210), (002240), (00226B); and the following blocks in voting district (002390), tract 0531.09, block group 1, in Johnson county: block 014, block 015; and the following blocks in voting district (002390), tract 0532.03, block group 3, in Johnson county: block 002, block 014, block 015; and the following blocks in voting district (00242A), tract 0531.09, block group 1, in Johnson county: block 002, block 003, block 004, block 005, block 007, block 008, block 012, block 013, block 016, block 017, block 018, block 019; and the following blocks in voting district (00242A), tract 0532.03, block group 3, in Johnson county: block 016; and the following voting districts in Johnson county: (00244A), (901090), (901100), (901110); and the following blocks in voting district (901180), tract 0534.23, block group 1, in Johnson county: block 005, block 006; and the following voting districts in Johnson county: (901190).

Representative district 49 shall consist of the following voting districts in Johnson county: (001300), (001310), (001360), (001370); and the following blocks in voting district (00140B), tract 0534.06, block group 3, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011; and the following voting districts in Johnson county: (001410); and the following blocks in voting district (001450), tract 0529.07, block group 3, in Johnson county: block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017; and the following voting districts in Johnson county: (00147A), (00147B), (001480); and the following blocks in voting district (900790), tract 0534.06, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008; and the following voting districts in Johnson county: (900830).

Representative district 50 shall consist of the following voting districts in Shawnee county: (000150), (000330), (001880), (001890), (100050), (200010), (200020), (400100), (600010), (600050), (600060), (600150), (600160), (600220), (600230), (600240), (600340), (600350), (600360), (600370); and the following blocks in voting district (600380), tract 0033.02, block group 2, in Shawnee county: block 005, block 006, block 007, block 008, block 009, block 028, block 029, block 030, block 031, block 032, block 041, block 053; and the following voting districts in Shawnee county: (600390), (600490), (600500), (900030), (900040), (900050).

Representative district 51 shall consist of the following voting districts in Lyon county: (000210), (000220), (000230), (000260); and the following voting districts in Pottawatomie county: (000020), (000200), (000250), (00026A), (000270), (900010), (900030), (900040); and the following voting districts in Riley county: (000480); and the following voting districts in Shawnee county: (000090), (001850); and all of Wabaunsee county.

Representative district 52 shall consist of the following voting districts in Shawnee county: (000340), (001610), (001620), (001630), (001640), (001670), (001710), (001720), (001780), (100030), (100040), (200070), (200080); and the following blocks in voting district (200120), tract 0036.07, block group 2, in Shawnee county: block 008; and the following voting districts in Shawnee county: (200130), (200150), (200160), (300090), (500110), (500140), (600080), (600250), (600270), (600300), (600310), (600330), (600530), (700010), (700020), (800010); and the following blocks in voting district (800030), tract 0024.00, block group 1, in Shawnee county: block 037, block 081, block 090, block 091, block 103, block 104, block 109, block 116, block 117; and the following blocks in voting district (800030), tract 0036.07, block group 2, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 009, block 010, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031; and the following blocks in voting district (800030), tract 0036.07, block group 3, in Shawnee county: block 000, block 001, block 003; and the following voting districts in Shawnee county: (800040), (900060), (900070), (900080), (900090).

Representative district 53 shall consist of the following voting districts in Shawnee county: (000240), (001360), (001370), (001380), (001400), (001410), (001420), (001430), (001440), (001450), (001460), (001470), (001480), (001490), (001500), (001510), (001520), (001530), (001540), (001550), (001560), (001570), (001590), (001600), (001760); and the following blocks in voting district (200120), tract 0024.00, block group 1, in Shawnee county: block 102, block 105, block 108, block 115, block 125; and the following voting districts in Shawnee county: (200140), (400070), (400110), (500010), (600260), (600280), (600290), (600470), (600510), (600570), (600580), (800020); and the following blocks in voting district (800030), tract 0024.00, block group 1, in Shawnee county: block 112, block 113, block 114, block 119, block 122; and the following blocks in voting district (800030), tract 0036.07, block group 2, in Shawnee county: block 032, block 034, block 035, block 060.

Representative district 54 shall consist of the following blocks in voting district (000590), tract 0014.00, block group 3, in Douglas county: block 102, block 103, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 207; and the following blocks in voting district (000680), tract 0012.03, block group 1, in Douglas county: block 019, block 020, block 051, block 052, block 053, block 054, block 073, block 074, block 075, block 076, block 077, block 079, block 081; and the following blocks in voting district (000680), tract 0014.00, block group 1, in Douglas county: block 075, block 076, block 078, block 079, block 080, block 081, block 082, block 083, block 085, block 086, block 091; and the following blocks in voting district (000680), tract 0014.00, block group 3, in Douglas county: block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 188, block 189, block 190, block 191, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 219; and the following voting districts in Osage county: (000050), (000110), (000120), (000190), (000200), (000210); and the following voting districts in Shawnee county: (000190), (000210), (000270), (000280), (000290), (000310), (000370), (000930), (001030), (001680), (200050), (500070), (500080), (600040), (600170), (600180), (600190).

Representative district 55 shall consist of the following voting districts in Shawnee county: (000590), (000600), (000610), (000630), (000640), (000650), (001040), (001050), (001060), (001070), (001080), (001090), (001100), (001120), (001130), (001140), (001150), (001160), (001170), (001180), (001190), (001200), (001210), (001220), (001230), (001240), (001250), (600020).

Representative district 56 shall consist of the following blocks in voting district (000790), tract 0015.00, block group 1, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 023, block 024, block 025, block 026, block 027, block 028; and the following voting districts in Shawnee county: (000910), (000960), (000970), (000980), (000990), (001000), (001260), (001270), (001280), (001290), (001300), (001310), (001320), (001330), (001340), (001350), (001650), (500160), (600090), (600110), (600210), (600440), (800060), (800070), (900010), (900020).

Representative district 57 shall consist of the following voting districts in Shawnee county: (000080); and the following blocks in voting district (000180), tract 0031.00, block group 1, in Shawnee county: block 000, block 001, block 020, block 021, block 063, block 064, block 067, block 068, block 069, block 070, block 071, block 080, block 081, block 082; and the following voting districts in Shawnee county: (000250); and the following blocks in voting district (000260), tract 0031.00, block group 1, in Shawnee county: block 002, block 003, block 004; and the following voting districts in Shawnee county: (000300), (000410), (000420), (000430), (000440), (000480), (000490), (000500), (000510), (000520), (000530), (000540), (000550), (000560), (000570), (000580), (000690), (000700), (000710), (000800), (001910); and the following blocks in voting district (200090), tract 0031.00, block group 3, in Shawnee county: block 006, block 007, block 008, block 009, block 011, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 062, block 071, block 072, block 073, block 076, block 082; and the following voting districts in Shawnee county: (500120); and the following blocks in voting district (500130), tract 0031.00, block group 3, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 010, block 020, block 021, block 074, block 081; and the following blocks in voting district (500130), tract 0039.01, block group 2, in Shawnee county: block 007, block 008, block 009, block 010, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 032, block 033, block 034, block 051; and the following blocks in voting district (600030), tract 0040.00, block group 3, in Shawnee county: block 007, block 008, block 009; and the following blocks in voting district (600030), tract 0040.00, block group 4, in Shawnee county: block 000, block 001, block 002.

Representative district 58 shall consist of the following voting districts in Shawnee county: (000660), (000740), (000750), (000760), (000770), (000780); and the following blocks in voting district (000790), tract 0015.00, block group 1, in Shawnee county: block 011, block 012, block 021, block 022, block 029; and the following blocks in voting district (000790), tract 0015.00, block group 2, in Shawnee county: block 006, block 007, block 008, block 009, block 019, block 020, block 021, block 022, block 023, block 024, block 029, block 030; and the following voting districts in Shawnee county: (000820), (000830), (000840), (000850), (000860), (000870), (000880), (000890), (000920), (000940), (000950), (001010), (100060); and the following blocks in voting district (200090), tract 0031.00, block group 3, in Shawnee county: block 044, block 045, block 046, block 056; and the following blocks in voting district (600030), tract 0004.00, block group 1, in Shawnee county: block 000, block 001, block 015, block 016; and the following blocks in voting district (600030), tract 0004.00, block group 3, in Shawnee county: block 000, block 001, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018; and the following blocks in voting district (600030), tract 0005.00, block group 2, in Shawnee county: block 010, block 011; and the following blocks in voting district (600030), tract 0040.00, block group 3, in Shawnee county: block 011, block 012, block 013, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040; and the following blocks in voting district (600030), tract 0040.00, block group 4, in Shawnee county: block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016; and the following voting districts in Shawnee county: (600130), (600140), (600420), (600430).

Representative district 59 shall consist of the following voting districts in Franklin county: (000010), (000020), (000030), (000060), (000070), (000080), (000090), (000100), (00012A), (00013A), (00013B), (00013C), (000140), (000150), (000160), (000170), (000180), (000190), (00020A), (000220), (000250), (900010); and the following voting districts in Osage county: (000060), (000100), (000130), (000220), (000240).

Representative district 60 shall consist of the following voting districts in Lyon county: (000010), (000020), (00005A), (00005B), (00005C), (00006A), (00006B), (00006C), (000070), (000080), (000090), (000110), (000120), (000130), (000140), (000150), (000160), (000170), (00017A), (00017B), (000180), (00018A), (000190), (000200), (00020A), (000240), (000250), (000270), (00028B), (00028C), (000290), (00029A), (300010), (300020), (900020), (900030), (900040), (900050).

Representative district 61 shall consist of the following voting districts in Jackson county: (000010), (000020), (000030), (000040), (000050), (000060), (000070), (00008A), (00008B), (000090), (00010A), (00010B), (000110), (000120), (000130), (000150), (000160), (000170); and the following voting districts in Pottawatomie county: (000010), (000030), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000130), (000140), (000150), (000160), (000170), (000180), (000190), (000210), (000220), (000230), (000240).

Representative district 62 shall consist of the following blocks in voting district (000090), tract 0816.00, block group 2, in Atchison county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102; and the following voting districts in Atchison county: (000110), (000130); and all of Brown county; and the following voting districts in Jackson county: (000140), (000180); and all of Nemaha county.

Representative district 63 shall consist of the following voting districts in Atchison county: (000010), (000020), (000030), (000040), (00005A), (00006A), (00006B), (00006C), (00007A), (00007B), (00007C), (00008A), (00008B), (00008C), (00008D); and the following blocks in voting district (000090), tract 0816.00, block group 5, in Atchison county: block 015, block 016, block 017, block 018, block 019, block 020, block 026, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 064, block 065, block 066, block 075, block 076, block 077, block 078, block 079, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 141, block 142, block 146, block 147, block 152; and the following voting districts in Atchison county: (000100), (000120), (000140), (00016A), (00017A), (00017B), (100050); and all of Doniphan county.

Representative district 64 shall consist of the following voting districts in Clay county: (000010), (000020), (000030), (00005A), (00005B), (00006A), (00006B), (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (000170), (000180), (000190), (000200), (000210), (000220), (900230); and the following voting districts in Riley county: (000020), (000030), (000040); and the following blocks in voting district (00005A), tract 0006.00, block group 1, in Riley county: block 008, block 009, block 021; and the following blocks in voting district (00005A), tract 0009.00, block group 1, in Riley county: block 009, block 032, block 063, block 064, block 065, block 075, block 133; and the following blocks in voting district (00005A), tract 0009.00, block group 2, in Riley county: block 063; and the following blocks in voting district (00005A), tract 0010.02, block group 1, in Riley county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 139, block 141; and the following blocks in voting district (00005A), tract 0010.02, block group 2, in Riley county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 231, block 232, block 233, block 234, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 285, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, block 297, block 298, block 299, block 300, block 301, block 302, block 303, block 304, block 305, block 306, block 307, block 308, block 309, block 310, block 311, block 312, block 313, block 314, block 315, block 316, block 317, block 318, block 319, block 320, block 321, block 322, block 323, block 324, block 325, block 326; and the following blocks in voting district (00005A), tract 0010.02, block group 3, in Riley county: block 007, block 008, block 009, block 010, block 011, block 012, block 018, block 019, block 039; and the following blocks in voting district (00005A), tract 0013.02, block group 3, in Riley county: block 039; and the following blocks in voting district (00005A), tract 9800.00, block group 1, in Riley county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 018, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 285, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, block 297, block 298, block 299, block 300, block 301, block 302, block 303, block 304, block 305, block 306, block 307, block 308, block 309, block 310, block 315, block 316, block 317, block 318, block 319, block 320, block 321, block 322, block 323, block 324, block 325, block 326, block 327, block 328, block 329, block 330; and the following voting districts in Riley county: (00005B), (000070); and the following blocks in voting district (000080), tract 0013.02, block group 2, in Riley county: block 005, block 006, block 007, block 008, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 151, block 157; and the following blocks in voting district (000080), tract 9800.00, block group 1, in Riley county: block 000; and the following voting districts in Riley county: (000380), (000430), (00044A), (000450), (000460), (300010), (300060), (300070), (300090), (300100), (900010), (900020).

Representative district 65 shall consist of the following voting districts in Geary county: (000010), (00002A), (00002B), (00002C), (00002D), (00002E), (00002F), (00002G), (00002H), (00002I), (00002J), (00002K), (00002L), (00002M), (00002N), (00002O), (00002P), (00002Q), (00002R), (000040), (000050), (000060), (00007A), (000080), (000090); and the following blocks in voting district (000110), tract 0004.00, block group 4, in Geary county: block 000, block 001, block 002, block 003, block 014, block 015; and the following voting districts in Geary county: (000140), (000150), (000180), (000190); and the following blocks in voting district (00022A), tract 0003.00, block group 1, in Geary county: block 007, block 008, block 009, block 010, block 011, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 023, block 024, block 025, block 026; and the following blocks in voting district (00022A), tract 0003.00, block group 2, in Geary county: block 023, block 024, block 025, block 026, block 027, block 033, block 034, block 035, block 037, block 038, block 039, block 040, block 041, block 045, block 059, block 061, block 063, block 064; and the following voting districts in Geary county: (00022B), (000230), (000240), (000260), (000270); and the following blocks in voting district (900010), tract 0002.00, block group 1, in Geary county: block 001, block 002, block 003, block 008, block 016; and the following blocks in voting district (900010), tract 0002.00, block group 2, in Geary county: block 003, block 004, block 021; and the following blocks in voting district (900010), tract 0003.00, block group 2, in Geary county: block 010, block 011; and the following blocks in voting district (900010), tract 0008.00, block group 1, in Geary county: block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 234, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, block 297, block 299, block 301, block 302, block 312, block 313, block 315, block 316, block 334, block 335, block 336, block 337, block 338, block 340; and the following blocks in voting district (900010), tract 0008.00, block group 2, in Geary county: block 000, block 002, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 039, block 040, block 330, block 332, block 333, block 401, block 402, block 403; and the following voting districts in Geary county: (900020), (900090), (900100), (900190), (900200), (900210).

Representative district 66 shall consist of the following voting districts in Pottawatomie county: (000120); and the following voting districts in Riley county: (000120), (000140), (000170), (00022A), (00039A), (000420), (300020), (300030), (300040), (300050), (400010), (400020), (400030), (400040), (400060), (400070), (500030).

Representative district 67 shall consist of the following voting districts in Riley county: (000010); and the following blocks in voting district (00005A), tract 0013.02, block group 2, in Riley county: block 136; and the following voting districts in Riley county: (000060); and the following blocks in voting district (000080), tract 0013.02, block group 2, in Riley county: block 003, block 004, block 030, block 080, block 081, block 082, block 083, block 127, block 137; and the following blocks in voting district (000080), tract 0013.02, block group 4, in Riley county: block 315, block 316; and the following voting districts in Riley county: (00022B), (000230), (00025A), (00025B), (000310), (000320), (000330), (000340), (000350), (00036A), (000370), (00039B), (00039C), (00039E), (00039G), (00039H), (000400), (000410), (00047A), (00047B), (00047C), (00047D), (400050), (400080), (400090), (500010), (600001), (800001), (900030), (900040), (900050), (900060).

Representative district 68 shall consist of all of Chase county; and the following voting districts in Dickinson county: (000150), (000160), (000170); and the following blocks in voting district (000240), tract 0845.00, block group 2, in Dickinson county: block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242; and the following blocks in voting district (000240), tract 0846.00, block group 1, in Dickinson county: block 000, block 001, block 002, block 003, block 009, block 010, block 014, block 034, block 035, block 141, block 145, block 146; and the following blocks in voting district (000240), tract 0846.00, block group 2, in Dickinson county: block 000, block 001, block 002, block 012, block 043, block 109, block 110, block 111; and the following blocks in voting district (000240), tract 0846.00, block group 3, in Dickinson county: block 091, block 129, block 130, block 131, block 132, block 133; and the following voting districts in Geary county: (000100); and the following blocks in voting district (000110), tract 0004.00, block group 1, in Geary county: block 022, block 023; and the following blocks in voting district (000110), tract 0004.00, block group 3, in Geary county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 023, block 024; and the following blocks in voting district (000110), tract 0004.00, block group 4, in Geary county: block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 016, block 063, block 064; and the following voting districts in Geary county: (00013A), (00016A); and the following blocks in voting district (00022A), tract 0003.00, block group 2, in Geary county: block 036; and the following voting districts in Geary county: (000250); and the following blocks in voting district (900010), tract 0002.00, block group 1, in Geary county: block 000; and the following blocks in voting district (900010), tract 0003.00, block group 2, in Geary county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 015, block 016, block 017, block 018, block 021, block 022; and the following blocks in voting district (900010), tract 0007.00, block group 1, in Geary county: block 184, block 185, block 220, block 221, block 222, block 236, block 239; and the following blocks in voting district (900010), tract 0008.00, block group 2, in Geary county: block 003, block 035, block 036, block 037, block 038, block 041, block 042, block 043, block 044, block 045, block 047, block 048, block 049, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 090, block 091, block 099, block 102, block 185, block 187, block 188, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 211, block 212, block 213, block 217, block 218, block 219, block 222, block 225, block 228, block 229, block 230, block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 285, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, block 304, block 312, block 313, block 325, block 404; and the following voting districts in Geary county: (900030), (900040), (900050), (900060), (900070), (900080), (900120), (900130), (900140), (900150), (900160), (900170), (900180), (900220); and all of Morris county.

Representative district 69 shall consist of the following blocks in voting district (000030), tract 0002.00, block group 1, in Saline county: block 044, block 045; and the following blocks in voting district (000030), tract 0011.00, block group 2, in Saline county: block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 019, block 020, block 021, block 022, block 023, block 024, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 095, block 096, block 097, block 103, block 104, block 105, block 106, block 107, block 110, block 111, block 112, block 126; and the following blocks in voting district (000030), tract 0011.00, block group 3, in Saline county: block 000, block 001, block 002, block 003, block 004, block 005, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101; and the following blocks in voting district (000030), tract 0011.00, block group 4, in Saline county: block 000, block 001, block 002; and the following voting districts in Saline county: (000060), (000110), (00012A), (00013A), (000140), (000150), (000170), (000180), (000200), (000220), (000230), (000240), (00025A), (000380), (000410), (00042A), (000430), (00047B), (900010), (900020), (900110).

Representative district 70 shall consist of the following voting districts in Clay county: (000040); and the following voting districts in Dickinson county: (000010), (00002A), (00002B), (000030), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000180), (000190), (000200), (000210), (000220), (000230); and the following blocks in voting district (000240), tract 0845.00, block group 2, in Dickinson county: block 110, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 176, block 177, block 178, block 179, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 285, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 365, block 366, block 367, block 368, block 369, block 370, block 371, block 372, block 373, block 374, block 375, block 376, block 382; and the following blocks in voting district (000240), tract 0846.00, block group 2, in Dickinson county: block 013, block 044; and the following voting districts in Dickinson county: (000250), (000260), (000270), (000280), (000290), (000300), (000310), (000320), (900010), (900020), (900030); and the following voting districts in Marion county: (000010), (000030), (000040), (000050), (000060), (000080), (000130), (000140), (000170), (000190), (000200), (000210), (00022A), (00022B), (000250).

Representative district 71 shall consist of the following voting districts in Saline county: (000010), (000020); and the following blocks in voting district (000030), tract 0002.00, block group 1, in Saline county: block 000, block 001, block 008; and the following voting districts in Saline county: (000070), (000160), (000190), (000210), (00026A), (000270), (000280), (000290), (000300), (00031A), (00032A), (00033A), (000340), (000350), (000360), (000370), (000390), (000400), (000500), (900030), (900040), (900050), (900060), (900070), (900100).

Representative district 72 shall consist of the following blocks in voting district (000310), tract 0206.00, block group 1, in Butler county: block 023, block 024, block 026, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 053, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111; and the following blocks in voting district (000030), tract 0306.00, block group 2, in Harvey county: block 065, block 066, block 074, block 075, block 076, block 087, block 088, block 091, block 092, block 093, block 094, block 104; and the following voting districts in Harvey county: (000150), (000160), (000170), (000180), (00019A), (000200), (000210), (00022A), (000230), (000240), (000250), (000260), (00027A), (00027B), (00027C), (00027D), (000280), (000290), (000300), (800010), (900050), (900060), (900070), (900080).

Representative district 73 shall consist of the following voting districts in McPherson county: (000010), (000020), (000030), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000170), (000180), (000190), (000200), (000310), (000330), (000340), (000350), (000360), (000370), (900010), (900020), (900030), (900040), (900050).

Representative district 74 shall consist of the following voting districts in Harvey county: (000010), (000020); and the following blocks in voting district (000030), tract 0306.00, block group 1, in Harvey county: block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 186; and the following blocks in voting district (000030), tract 0306.00, block group 2, in Harvey county: block 077, block 078, block 079, block 084, block 085, block 086, block 089, block 090, block 098, block 099, block 100, block 101, block 102, block 103, block 106, block 107, block 109, block 110, block 111, block 112, block 113, block 114, block 168; and the following voting districts in Harvey county: (000040), (000050), (000060), (000070), (000080), (000090), (00010A), (000110), (000120), (000130), (000140), (000310), (000320), (900010), (900020), (900030), (900040); and the following voting districts in McPherson county: (000290), (000300); and the following voting districts in Marion county: (000020), (000070), (000090), (000100), (00011A), (00011B), (000120), (000150), (00016C), (000180), (000230), (000240), (000260), (000270), (000280), (000290), (000300), (000310), (900010), (900020).

Representative district 75 shall consist of the following voting districts in Butler county: (000100), (000120), (00014A), (00015A), (00016A), (00016B), (00016C), (000170), (000180), (000190), (000200), (000210), (000220), (00023A), (00023B), (000240), (000250), (000280), (00030A); and the following blocks in voting district (000310), tract 0206.00, block group 1, in Butler county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 025, block 027, block 051, block 052, block 054, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 112, block 113; and the following blocks in voting district (000310), tract 0206.00, block group 2, in Butler county: block 009, block 010, block 011, block 029, block 045, block 048, block 049, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 136; and the following voting districts in Butler county: (000320), (000330), (000350), (000360), (000430), (800050), (80020A), (80020B), (80030B), (80030C), (80030D), (90000A).

Representative district 76 shall consist of all of Coffey county; and the following voting districts in Lyon county: (000030), (000040), (000100), (00028A), (000300), (000310), (000320), (400010), (400020), (400030), (900010); and the following voting districts in Osage county: (000007), (000010), (000020), (000030), (000040), (000080), (000090), (000140), (000150), (000160), (000170), (000180), (000230), (900010), (900020), (900030), (900040).

Representative district 77 shall consist of the following blocks in voting district (00001B), tract 0209.01, block group 3, in Butler county: block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 027, block 028, block 029, block 030, block 031, block 034, block 036, block 092, block 093, block 095, block 096, block 097, block 098; and the following voting districts in Butler county: (00002A), (00002B), (00002C), (000030), (00004A), (00004B), (000050), (00006A); and the following blocks in voting district (00009A), tract 0202.03, block group 2, in Butler county: block 000, block 001, block 003, block 004, block 046, block 047, block 048; and the following blocks in voting district (00009A), tract 0202.03, block group 3, in Butler county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074; and the following blocks in voting district (00009A), tract 0202.03, block group 4, in Butler county: block 000, block 001, block 002, block 003, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 022, block 023, block 024, block 025, block 031, block 034, block 035, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048; and the following voting districts in Butler county: (000130), (000340), (000450), (200010), (200020), (800040), (80010A), (80010B), (80040A), (80040B), (80070A), (80070B), (80070C), (80070D), (80070E), (80070F).

Representative district 78 shall consist of the following voting districts in Johnson county: (001030); and the following blocks in voting district (001040), tract 0535.09, block group 3, in Johnson county: block 000, block 005, block 006, block 012, block 013, block 014, block 015; and the following voting districts in Johnson county: (001050), (001070), (001100), (001320), (001330), (001350), (001380), (001390); and the following blocks in voting district (00140B), tract 0534.06, block group 3, in Johnson county: block 012, block 013; and the following blocks in voting district (00249A), tract 0534.06, block group 5, in Johnson county: block 030, block 031, block 032, block 051; and the following blocks in voting district (900600), tract 0535.09, block group 4, in Johnson county: block 000, block 001, block 007; and the following blocks in voting district (900790), tract 0534.06, block group 1, in Johnson county: block 009; and the following blocks in voting district (900790), tract 0534.06, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010; and the following voting districts in Johnson county: (900800), (900820), (900840); and the following blocks in voting district (900920), tract 0535.10, block group 1, in Johnson county: block 008; and the following voting districts in Johnson county: (901680), (901690).

Representative district 79 shall consist of the following voting districts in Cowley county: (000170), (000220), (000260), (000270), (000300), (000320), (000390), (000400), (000440), (000450), (000460), (000470), (000480), (000490), (000500), (00051A), (00051B), (000520), (00053A), (000540), (000550), (000560), (000570), (900010), (900070); and the following blocks in voting district (000020), tract 9621.00, block group 1, in Sumner county: block 100; and the following blocks in voting district (000020), tract 9621.00, block group 2, in Sumner county: block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 017, block 018, block 021, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 134; and the following blocks in voting district (000020), tract 9621.00, block group 3, in Sumner county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088; and the following blocks in voting district (000020), tract 9621.00, block group 4, in Sumner county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076; and the following blocks in voting district (000020), tract 9621.00, block group 5, in Sumner county: block 054, block 055, block 058, block 059, block 123, block 124, block 125, block 162, block 163, block 164, block 165, block 166, block 167, block 170, block 171, block 172, block 173, block 174, block 202, block 203; and the following blocks in voting district (000020), tract 9622.00, block group 1, in Sumner county: block 000, block 001, block 002, block 007, block 008, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 181, block 182, block 183, block 184, block 185, block 187, block 188, block 189, block 190, block 191, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 275, block 276; and the following blocks in voting district (000140), tract 9621.00, block group 5, in Sumner county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 028, block 029, block 030, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 043, block 044, block 045, block 046, block 047, block 048, block 050, block 051, block 052, block 053, block 056, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 214, block 215, block 216, block 217, block 218, block 219, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 231, block 232, block 233, block 234, block 236, block 241, block 244, block 245; and the following voting districts in Sumner county: (000170), (000240), (000250), (900060).

Representative district 80 shall consist of the following voting districts in Cowley county: (00001A), (00001B), (00001C), (000020), (000030), (000040), (000050), (00006A), (00006B), (000070), (000080), (000090), (000100), (000110), (000120), (00013A), (000140), (000150), (000200), (000210), (00041A), (00041B), (00042A), (900020), (900030), (900040), (900050), (900060); and the following voting districts in Sumner county: (000010), (000030), (000040), (000050), (000060), (000070), (000110), (000130), (000150), (000160), (000190), (000210); and the following blocks in voting district (000270), tract 9625.00, block group 1, in Sumner county: block 016; and the following voting districts in Sumner county: (000280), (000310), (000320); and the following blocks in voting district (000340), tract 9624.00, block group 1, in Sumner county: block 000, block 001, block 002, block 003, block 004, block 005, block 010, block 020, block 021, block 022, block 024, block 077, block 078, block 079, block 088, block 089, block 090; and the following blocks in voting district (000340), tract 9624.00, block group 2, in Sumner county: block 127, block 128, block 129, block 130, block 131; and the following blocks in voting district (000340), tract 9624.00, block group 4, in Sumner county: block 000, block 001, block 002, block 003, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 025, block 026, block 027; and the following blocks in voting district (000340), tract 9625.00, block group 2, in Sumner county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 066, block 067, block 068; and the following voting districts in Sumner county: (000360), (000370); and the following blocks in voting district (000380), tract 9625.00, block group 5, in Sumner county: block 066, block 076; and the following blocks in voting district (000420), tract 9625.00, block group 1, in Sumner county: block 011, block 012, block 013, block 014, block 019; and the following blocks in voting district (000420), tract 9625.00, block group 2, in Sumner county: block 000; and the following blocks in voting district (000420), tract 9625.00, block group 5, in Sumner county: block 003, block 004, block 005, block 006, block 007, block 039, block 046, block 047, block 057, block 064, block 065, block 074, block 075, block 077, block 078, block 079, block 080, block 081, block 082, block 090; and the following voting districts in Sumner county: (900010).

Representative district 81 shall consist of the following blocks in voting district (500390), tract 0066.00, block group 2, in Sedgwick county: block 000; and the following blocks in voting district (500390), tract 0100.03, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 017, block 018, block 019, block 020, block 021, block 023, block 026, block 028; and the following voting districts in Sedgwick county: (500830); and the following blocks in voting district (500840), tract 0061.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 014, block 018, block 021, block 022, block 023, block 024, block 025, block 026; and the following blocks in voting district (500840), tract 0066.00, block group 1, in Sedgwick county: block 004, block 007, block 008, block 009, block 010, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030; and the following blocks in voting district (500840), tract 0066.00, block group 2, in Sedgwick county: block 040, block 071; and the following voting districts in Sedgwick county: (500850), (502260), (502270), (502280), (502290), (502300); and the following blocks in voting district (502340), tract 0098.02, block group 1, in Sedgwick county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 013, block 014, block 015, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031; and the following voting districts in Sedgwick county: (502570), (502580), (502600), (502610), (503650); and the following blocks in voting district (503660), tract 0058.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 004, block 005, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 030, block 031, block 032, block 033, block 034; and the following blocks in voting district (503660), tract 0058.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008; and the following blocks in voting district (503660), tract 0059.00, block group 1, in Sedgwick county: block 024, block 025, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 051; and the following blocks in voting district (503660), tract 0061.00, block group 1, in Sedgwick county: block 015, block 016, block 017; and the following blocks in voting district (503660), tract 0066.00, block group 1, in Sedgwick county: block 003, block 012, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045; and the following blocks in voting district (503660), tract 0066.00, block group 2, in Sedgwick county: block 004, block 005, block 006, block 007, block 008, block 037, block 038, block 039, block 041, block 042, block 043, block 044, block 045, block 046, block 049, block 050, block 069, block 070; and the following voting districts in Sedgwick county: (600010), (600140), (600780), (700500), (700700), (700810), (700820), (700850).

Representative district 82 shall consist of the following voting districts in Sedgwick county: (502320); and the following blocks in voting district (502340), tract 0098.02, block group 1, in Sedgwick county: block 000, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023; and the following blocks in voting district (502340), tract 0098.02, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 009, block 013, block 014, block 015, block 016, block 017, block 022, block 029, block 030, block 031, block 032; and the following blocks in voting district (502340), tract 0099.00, block group 5, in Sedgwick county: block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 026, block 047, block 094; and the following voting districts in Sedgwick county: (502350), (502360), (502370), (502380), (502400), (503180), (503190), (503210), (503220), (503230), (503700), (503710), (503740), (503750), (600370), (700590), (700840), (900040), (900080); and the following blocks in voting district (000020), tract 9621.00, block group 1, in Sumner county: block 025; and the following blocks in voting district (000020), tract 9621.00, block group 2, in Sumner county: block 000, block 002, block 003, block 048, block 049, block 109, block 110; and the following blocks in voting district (000140), tract 9621.00, block group 1, in Sumner county: block 000, block 024, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 087, block 102, block 103, block 104, block 105; and the following blocks in voting district (000140), tract 9621.00, block group 5, in Sumner county: block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 031, block 032, block 042, block 049, block 057, block 243, block 246; and the following voting districts in Sumner county: (000220), (900040), (900050).

Representative district 83 shall consist of the following voting districts in Sedgwick county: (500090), (500100), (500110), (500340), (500350), (500360), (500790), (500800), (500810), (503030).

Representative district 84 shall consist of the following voting districts in Sedgwick county: (500060), (500070), (500080), (500130), (500140), (500160), (500320), (500330).

Representative district 85 shall consist of the following voting districts in Butler county: (000070); and the following voting districts in Sedgwick county: (500220), (500470), (500480), (500490), (500500), (500510), (500520), (500530), (500540); and the following blocks in voting district (500710), tract 0101.15, block group 1, in Sedgwick county: block 004, block 005, block 006, block 007, block 011, block 017, block 018, block 019, block 020, block 021, block 086; and the following voting districts in Sedgwick county: (502240), (502250); and the following blocks in voting district (503020), tract 0101.15, block group 1, in Sedgwick county: block 002, block 003; and the following blocks in voting district (503020), tract 0101.16, block group 1, in Sedgwick county: block 167, block 168, block 194; and the following voting districts in Sedgwick county: (503090), (503110), (503160), (503530), (503550), (503560), (503580), (530540), (700490), (700530), (700620), (700660), (700670), (900010), (900060).

Representative district 86 shall consist of the following voting districts in Sedgwick county: (500010), (500050), (500740), (500750), (500760), (500770); and the following blocks in voting district (500780), tract 0062.00, block group 2, in Sedgwick county: block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following blocks in voting district (500780), tract 0062.00, block group 3, in Sedgwick county: block 000, block 001, block 006, block 007, block 008, block 009, block 010; and the following blocks in voting district (500780), tract 0063.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018; and the following blocks in voting district (500780), tract 0063.00, block group 2, in Sedgwick county: block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026; and the following blocks in voting district (500780), tract 0064.00, block group 1, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following blocks in voting district (500780), tract 0064.00, block group 2, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 012, block 013, block 014; and the following voting districts in Sedgwick county: (501010).

Representative district 87 shall consist of the following voting districts in Sedgwick county: (500210); and the following blocks in voting district (500370), tract 0071.01, block group 1, in Sedgwick county: block 002, block 012, block 013, block 029, block 030, block 031, block 037, block 038, block 041, block 045; and the following blocks in voting district (500370), tract 0071.01, block group 2, in Sedgwick county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 018, block 019, block 020, block 021; and the following blocks in voting district (500410), tract 0071.01, block group 2, in Sedgwick county: block 016, block 017; and the following blocks in voting district (500410), tract 0071.02, block group 4, in Sedgwick county: block 000, block 001; and the following blocks in voting district (500420), tract 0071.01, block group 1, in Sedgwick county: block 000, block 001, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011; and the following blocks in voting district (500420), tract 0071.01, block group 2, in Sedgwick county: block 000; and the following blocks in voting district (500420), tract 0072.01, block group 2, in Sedgwick county: block 035, block 065, block 067, block 068, block 069, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 089; and the following blocks in voting district (500420), tract 0073.01, block group 1, in Sedgwick county: block 012; and the following blocks in voting district (500420), tract 0073.02, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 020, block 023, block 024, block 025, block 026, block 027, block 028, block 029; and the following blocks in voting district (500420), tract 0073.02, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046; and the following voting districts in Sedgwick county: (500430), (500440), (500450), (500460), (500560), (500570); and the following blocks in voting district (500580), tract 0072.04, block group 1, in Sedgwick county: block 015; and the following voting districts in Sedgwick county: (503070), (503080), (503100), (503120), (503140), (503150).

Representative district 88 shall consist of the following blocks in voting district (500370), tract 0070.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 023, block 024, block 026, block 027, block 032; and the following blocks in voting district (500370), tract 0071.02, block group 1, in Sedgwick county: block 006, block 011, block 012, block 013, block 014, block 015, block 016; and the following voting districts in Sedgwick county: (500380); and the following blocks in voting district (500390), tract 0100.03, block group 1, in Sedgwick county: block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 027; and the following voting districts in Sedgwick county: (500400); and the following blocks in voting district (500410), tract 0071.01, block group 2, in Sedgwick county: block 015; and the following blocks in voting district (500410), tract 0071.02, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 007, block 008, block 009, block 010; and the following blocks in voting district (500410), tract 0071.02, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026; and the following blocks in voting district (500410), tract 0071.02, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005; and the following blocks in voting district (500420), tract 0071.01, block group 1, in Sedgwick county: block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 032, block 033, block 034, block 035, block 036, block 039, block 040, block 042, block 043, block 044; and the following blocks in voting district (500580), tract 0072.04, block group 1, in Sedgwick county: block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 026, block 027; and the following blocks in voting district (500580), tract 0072.04, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 019, block 020, block 022, block 023; and the following blocks in voting district (500590), tract 0072.04, block group 1, in Sedgwick county: block 024, block 025; and the following blocks in voting district (500780), tract 0064.00, block group 1, in Sedgwick county: block 000, block 001, block 002; and the following blocks in voting district (500780), tract 0064.00, block group 2, in Sedgwick county: block 000, block 001, block 002; and the following voting districts in Sedgwick county: (500820), (502590); and the following blocks in voting district (503040), tract 0072.04, block group 1, in Sedgwick county: block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039; and the following blocks in voting district (503040), tract 0072.04, block group 3, in Sedgwick county: block 018; and the following voting districts in Sedgwick county: (503050), (503060), (503130).

Representative district 89 shall consist of the following voting districts in Sedgwick county: (500120), (500170), (500180), (500190), (500200), (500230), (500240), (500250), (500260), (500270), (500280), (500310), (502220), (502230), (502830), (502840), (502850), (502860), (502880); and the following blocks in voting district (502890), tract 0101.13, block group 2, in Sedgwick county: block 054, block 067, block 074, block 075, block 076, block 077, block 078, block 090, block 092, block 165; and the following voting districts in Sedgwick county: (502940), (503480), (503490); and the following blocks in voting district (503510), tract 0081.00, block group 2, in Sedgwick county: block 121, block 250; and the following blocks in voting district (503510), tract 0101.13, block group 2, in Sedgwick county: block 169, block 170, block 178, block 179, block 181, block 182; and the following voting districts in Sedgwick county: (700900), (700910).

Representative district 90 shall consist of the following voting districts in Sedgwick county: (500720), (500730), (501670), (501680), (502480), (502560), (503010); and the following blocks in voting district (503290), tract 0103.00, block group 1, in Sedgwick county: block 089, block 090, block 091; and the following blocks in voting district (503290), tract 0103.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033; and the following blocks in voting district (503290), tract 0103.00, block group 3, in Sedgwick county: block 002, block 003, block 004, block 005, block 006, block 011, block 012, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 054, block 065, block 067, block 068, block 069, block 070, block 071, block 092, block 093, block 097, block 098, block 099, block 100; and the following blocks in voting district (503290), tract 0103.00, block group 5, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055; and the following blocks in voting district (503400), tract 0102.00, block group 5, in Sedgwick county: block 006, block 025, block 035, block 038, block 041, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 053, block 054, block 101, block 108, block 110, block 111, block 112, block 119, block 120, block 121, block 122, block 123, block 129, block 130, block 131, block 132, block 133, block 135, block 142, block 144, block 162; and the following blocks in voting district (503450), tract 0102.00, block group 5, in Sedgwick county: block 136, block 138; and the following voting districts in Sedgwick county: (503460), (503780), (503800), (600090), (600390), (700010), (700020), (700030), (700040), (700050), (700060), (700070); and the following blocks in voting district (700080), tract 0102.00, block group 1, in Sedgwick county: block 048; and the following blocks in voting district (700080), tract 0102.00, block group 5, in Sedgwick county: block 147; and the following voting districts in Sedgwick county: (700090), (700110), (700120), (700130), (700140), (700150), (700160), (700170), (700180), (700200); and the following blocks in voting district (700210), tract 0103.00, block group 1, in Sedgwick county: block 010; and the following voting districts in Sedgwick county: (700260), (700290), (700300), (700310), (700320), (700330); and the following blocks in voting district (700350), tract 0102.00, block group 1, in Sedgwick county: block 001, block 002, block 004, block 005, block 007, block 009, block 010, block 011, block 013, block 014, block 015, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 050, block 051, block 052; and the following blocks in voting district (700350), tract 0102.00, block group 2, in Sedgwick county: block 020, block 021, block 022, block 023; and the following blocks in voting district (700350), tract 0102.00, block group 5, in Sedgwick county: block 179; and the following blocks in voting district (700390), tract 0102.00, block group 1, in Sedgwick county: block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 027, block 028, block 029, block 045, block 046, block 047; and the following blocks in voting district (700390), tract 0102.00, block group 3, in Sedgwick county: block 017, block 018, block 019, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038; and the following blocks in voting district (700390), tract 0102.00, block group 4, in Sedgwick county: block 065, block 066, block 067, block 068, block 069, block 073, block 083, block 084, block 085, block 086, block 087, block 091, block 092, block 094, block 097, block 098, block 099, block 101; and the following voting districts in Sedgwick county: (700460), (700570), (700710), (700960), (900030), (900090), (900100).

Representative district 91 shall consist of the following voting districts in Sedgwick county: (501480), (501490), (502000), (502020), (502030), (502040), (502050), (502070), (502080), (502870); and the following blocks in voting district (502890), tract 0080.00, block group 1, in Sedgwick county: block 003; and the following blocks in voting district (502890), tract 0101.13, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030; and the following blocks in voting district (502890), tract 0101.13, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 005, block 029, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 055, block 056, block 079, block 080, block 081, block 083, block 084, block 192, block 195; and the following voting districts in Sedgwick county: (502900), (502910), (502930); and the following blocks in voting district (502950), tract 0081.00, block group 2, in Sedgwick county: block 043, block 044, block 087; and the following voting districts in Sedgwick county: (502960), (502970), (502980), (502990), (503000); and the following blocks in voting district (503290), tract 0103.00, block group 3, in Sedgwick county: block 000, block 001, block 007, block 008, block 009, block 010, block 013, block 014, block 034, block 035, block 036, block 037, block 038, block 053, block 055, block 056, block 057, block 058, block 066; and the following blocks in voting district (503290), tract 0103.00, block group 4, in Sedgwick county: block 002, block 003, block 012, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 028, block 037, block 038, block 039, block 041, block 074, block 075, block 078, block 122; and the following voting districts in Sedgwick county: (503370), (503380), (503390); and the following blocks in voting district (503400), tract 0080.00, block group 3, in Sedgwick county: block 053; and the following blocks in voting district (503400), tract 0081.00, block group 2, in Sedgwick county: block 000; and the following blocks in voting district (503400), tract 0101.13, block group 2, in Sedgwick county: block 010, block 012, block 013, block 014, block 015, block 019, block 023; and the following blocks in voting district (503400), tract 0102.00, block group 5, in Sedgwick county: block 125, block 126, block 127, block 128; and the following voting districts in Sedgwick county: (503410); and the following blocks in voting district (503450), tract 0101.13, block group 2, in Sedgwick county: block 009; and the following voting districts in Sedgwick county: (503470), (503500); and the following blocks in voting district (503510), tract 0080.00, block group 2, in Sedgwick county: block 035; and the following blocks in voting district (503510), tract 0080.00, block group 3, in Sedgwick county: block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 043, block 044, block 045, block 047, block 050, block 051, block 052, block 059, block 061; and the following blocks in voting district (503510), tract 0081.00, block group 2, in Sedgwick county: block 013, block 014, block 015, block 025, block 028, block 029, block 031, block 032, block 033, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 092, block 093, block 095, block 096, block 097, block 098, block 103, block 104, block 105, block 106; and the following voting districts in Sedgwick county: (503520), (600030), (600150), (600360), (600400), (600470); and the following blocks in voting district (700080), tract 0102.00, block group 1, in Sedgwick county: block 012; and the following blocks in voting district (700210), tract 0103.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 009, block 011, block 019, block 071, block 073, block 078, block 079, block 080, block 081; and the following blocks in voting district (700210), tract 0103.00, block group 3, in Sedgwick county: block 059, block 060, block 061, block 062, block 063, block 064, block 072, block 075, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 094; and the following blocks in voting district (700210), tract 0103.00, block group 4, in Sedgwick county: block 082, block 083, block 084, block 085, block 089, block 090, block 092, block 093, block 094, block 095, block 103, block 104, block 108, block 109, block 110, block 111, block 115, block 116, block 120, block 121, block 123; and the following voting districts in Sedgwick county: (700220), (700230), (700250); and the following blocks in voting district (700350), tract 0081.00, block group 1, in Sedgwick county: block 000, block 001, block 041, block 042; and the following blocks in voting district (700350), tract 0081.00, block group 2, in Sedgwick county: block 005, block 023, block 024; and the following blocks in voting district (700350), tract 0101.13, block group 2, in Sedgwick county: block 024, block 184, block 185, block 186, block 191, block 194; and the following voting districts in Sedgwick county: (700380); and the following blocks in voting district (700390), tract 0081.00, block group 1, in Sedgwick county: block 002, block 003, block 004, block 006, block 007, block 008, block 009, block 020; and the following blocks in voting district (700390), tract 0101.13, block group 2, in Sedgwick county: block 187, block 188, block 189, block 190; and the following blocks in voting district (700390), tract 0103.00, block group 4, in Sedgwick county: block 000, block 005, block 007; and the following voting districts in Sedgwick county: (700400), (700410), (700430), (700470), (700540), (700550), (700560), (700600), (700640), (700780), (700790), (700830), (700860), (700920), (700930), (700940), (900050).

Representative district 92 shall consist of the following blocks in voting district (501870), tract 0087.00, block group 1, in Sedgwick county: block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019; and the following voting districts in Sedgwick county: (501880), (501890), (501900), (501910); and the following blocks in voting district (501920), tract 0086.00, block group 2, in Sedgwick county: block 000, block 005, block 010, block 011, block 012, block 013, block 014; and the following blocks in voting district (501920), tract 0087.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following blocks in voting district (501920), tract 0087.00, block group 4, in Sedgwick county: block 000, block 001, block 004, block 005; and the following blocks in voting district (501920), tract 0088.00, block group 1, in Sedgwick county: block 016, block 019, block 020; and the following voting districts in Sedgwick county: (501940), (502010).

Representative district 93 shall consist of the following voting districts in Sedgwick county: (500940), (501090), (501100), (501760), (501770), (501780), (502120); and the following blocks in voting district (502130), tract 0096.05, block group 1, in Sedgwick county: block 015; and the following voting districts in Sedgwick county: (502140), (502490), (502700), (502710), (502720), (502730), (502740), (502750), (502760), (502770), (502780), (502790), (502800), (502810), (502820), (503170), (503250), (503260), (503270), (503280), (503760), (503770), (503920), (503930), (600340), (700650), (700890).

Representative district 94 shall consist of the following voting districts in Sedgwick county: (501080); and the following blocks in voting district (501610), tract 0095.10, block group 1, in Sedgwick county: block 006, block 007, block 008, block 012, block 013, block 014, block 015; and the following blocks in voting district (501610), tract 0095.11, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 024; and the following blocks in voting district (501610), tract 0095.11, block group 2, in Sedgwick county: block 000, block 001; and the following blocks in voting district (501610), tract 0095.11, block group 4, in Sedgwick county: block 001; and the following voting districts in Sedgwick county: (501620), (501630), (501640), (501650), (501660), (501690), (501700), (501710), (501720), (501730), (502160), (502170), (502180), (502450), (502470), (600190), (600460), (700630).

Representative district 95 shall consist of the following voting districts in Sedgwick county: (500950), (500980), (500990), (501000), (501020), (501040), (501830), (501840), (501860); and the following blocks in voting district (501870), tract 0015.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 008, block 009, block 010, block 011, block 012, block 013; and the following blocks in voting district (501870), tract 0015.00, block group 3, in Sedgwick county: block 004, block 005.

Representative district 96 shall consist of the following blocks in voting district (500870), tract 0039.00, block group 2, in Sedgwick county: block 003, block 004, block 005, block 010, block 011, block 012; and the following blocks in voting district (500870), tract 0060.00, block group 1, in Sedgwick county: block 009, block 010, block 011, block 012, block 013, block 018; and the following blocks in voting district (500870), tract 0060.00, block group 3, in Sedgwick county: block 001, block 002; and the following blocks in voting district (500870), tract 0060.00, block group 5, in Sedgwick county: block 008, block 010, block 011, block 012, block 018, block 023; and the following blocks in voting district (500880), tract 0039.00, block group 2, in Sedgwick county: block 006, block 007, block 008, block 009; and the following blocks in voting district (500880), tract 0039.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006; and the following blocks in voting district (500880), tract 0040.00, block group 2, in Sedgwick county: block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017; and the following blocks in voting district (500880), tract 0060.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 009, block 010, block 011, block 012, block 013, block 014; and the following blocks in voting district (500880), tract 0060.00, block group 3, in Sedgwick county: block 003, block 006, block 007, block 008, block 011, block 012, block 014; and the following blocks in voting district (500880), tract 0060.00, block group 4, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009; and the following blocks in voting district (500880), tract 0060.00, block group 5, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 013, block 014, block 015, block 016, block 017, block 024; and the following voting districts in Sedgwick county: (500890); and the following blocks in voting district (501170), tract 0053.00, block group 2, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021; and the following blocks in voting district (501170), tract 0053.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003; and the following blocks in voting district (501170), tract 0053.00, block group 4, in Sedgwick county: block 000, block 001, block 002; and the following blocks in voting district (501170), tract 0053.00, block group 6, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007; and the following blocks in voting district (501170), tract 0053.00, block group 7, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017; and the following blocks in voting district (501180), tract 0053.00, block group 3, in Sedgwick county: block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014; and the following blocks in voting district (501180), tract 0053.00, block group 4, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following blocks in voting district (501180), tract 0053.00, block group 5, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following blocks in voting district (501180), tract 0053.00, block group 6, in Sedgwick county: block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following blocks in voting district (501180), tract 0054.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017; and the following blocks in voting district (501180), tract 0091.00, block group 4, in Sedgwick county: block 000; and the following voting districts in Sedgwick county: (501190), (501200), (501210).

Representative district 97 shall consist of the following voting districts in Sedgwick county: (501030), (501050), (501060), (501070), (501110), (501120), (501130), (501140), (501150), (501160); and the following blocks in voting district (501170), tract 0091.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027; and the following blocks in voting district (501180), tract 0091.00, block group 4, in Sedgwick county: block 001, block 002, block 003, block 004, block 005, block 010, block 011, block 012, block 013, block 014; and the following voting districts in Sedgwick county: (501220), (501230), (501240), (501260), (501290), (501300), (501310), (501410), (501600), (502440), (503940), (503950), (503960), (503970), (503990), (504000), (504010), (504020), (600440), (700510), (700690), (700950), (900020), (900110), (900120).

Representative district 98 shall consist of the following blocks in voting district (500840), tract 0059.00, block group 1, in Sedgwick county: block 013, block 014, block 015, block 016, block 018, block 019, block 020, block 026, block 027, block 028, block 029; and the following blocks in voting district (500840), tract 0061.00, block group 1, in Sedgwick county: block 009, block 010, block 011, block 012, block 013, block 019, block 020; and the following blocks in voting district (500840), tract 0061.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following blocks in voting district (500840), tract 0061.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027; and the following blocks in voting district (500870), tract 0039.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 013, block 014; and the following blocks in voting district (500870), tract 0059.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 017; and the following blocks in voting district (500870), tract 0060.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 014, block 015, block 016, block 017; and the following blocks in voting district (500870), tract 0060.00, block group 3, in Sedgwick county: block 000; and the following blocks in voting district (500870), tract 0060.00, block group 5, in Sedgwick county: block 009, block 019, block 020, block 021, block 022; and the following blocks in voting district (500870), tract 0061.00, block group 3, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following blocks in voting district (500880), tract 0060.00, block group 3, in Sedgwick county: block 004, block 005, block 009, block 010, block 013; and the following voting districts in Sedgwick county: (500900), (500910), (501320), (501330), (502630), (502640), (502650), (502660), (502670), (502680), (502690), (503590), (503600), (503610), (503630), (503640); and the following blocks in voting district (503660), tract 0058.00, block group 1, in Sedgwick county: block 006, block 017, block 025, block 026, block 027, block 028, block 029, block 035; and the following blocks in voting district (503660), tract 0058.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016; and the following blocks in voting district (503660), tract 0058.00, block group 4, in Sedgwick county: block 018; and the following blocks in voting district (503660), tract 0059.00, block group 1, in Sedgwick county: block 052, block 054, block 055; and the following voting districts in Sedgwick county: (503670), (600020), (600130), (600330), (600350), (600380), (700580), (700880).

Representative district 99 shall consist of the following voting districts in Butler county: (00001A); and the following blocks in voting district (00001B), tract 0202.02, block group 3, in Butler county: block 000, block 001, block 002, block 003; and the following blocks in voting district (00001B), tract 0202.02, block group 4, in Butler county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018; and the following blocks in voting district (00001B), tract 0202.02, block group 5, in Butler county: block 004, block 007, block 009, block 011, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 029, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039; and the following blocks in voting district (00001B), tract 0202.03, block group 1, in Butler county: block 068; and the following blocks in voting district (00001B), tract 0202.03, block group 2, in Butler county: block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 080, block 081, block 082, block 083, block 085, block 086, block 087, block 089, block 090, block 092, block 094, block 095, block 096, block 099, block 100, block 103, block 105, block 106, block 107, block 108, block 109; and the following blocks in voting district (00001B), tract 0209.01, block group 3, in Butler county: block 019, block 020, block 021; and the following voting districts in Butler county: (00001L), (00001N), (00001O), (000090); and the following blocks in voting district (00009A), tract 0202.02, block group 5, in Butler county: block 000, block 001, block 003, block 005, block 006, block 008, block 010, block 012, block 030, block 040, block 041; and the following blocks in voting district (00009A), tract 0202.03, block group 1, in Butler county: block 000, block 001, block 002, block 003, block 004, block 006, block 007, block 008, block 013, block 018, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 045, block 049, block 051, block 052, block 053, block 062, block 063, block 064, block 067; and the following blocks in voting district (00009A), tract 0202.03, block group 2, in Butler county: block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 019, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 049, block 051, block 056, block 057, block 058, block 059, block 060, block 061, block 097, block 098, block 101, block 110, block 111; and the following blocks in voting district (00009A), tract 0202.03, block group 4, in Butler county: block 004, block 005, block 006, block 007, block 008; and the following blocks in voting district (00009A), tract 0209.01, block group 3, in Butler county: block 002; and the following voting districts in Butler county: (00009C), (00009E), (00009F), (00009G), (00009H), (00009I), (800060); and the following blocks in voting district (500590), tract 0100.01, block group 1, in Sedgwick county: block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 018, block 019, block 020, block 024, block 025, block 026, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 045, block 046, block 053, block 054, block 056, block 057, block 058, block 060, block 061, block 062, block 063, block 064, block 065, block 068, block 071, block 072, block 073, block 074, block 075, block 076, block 077; and the following blocks in voting district (500590), tract 0100.02, block group 1, in Sedgwick county: block 001, block 002, block 003, block 006, block 008, block 010, block 011, block 012, block 013, block 014, block 015, block 017, block 018, block 019, block 020, block 021, block 022, block 025, block 026, block 027, block 028, block 029, block 033, block 036; and the following blocks in voting district (500590), tract 0100.02, block group 2, in Sedgwick county: block 081; and the following voting districts in Sedgwick county: (500650), (500660), (500670), (500690); and the following blocks in voting district (500710), tract 0101.15, block group 1, in Sedgwick county: block 012, block 013, block 014, block 015, block 016, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 096, block 097, block 098, block 102, block 103, block 104, block 105, block 106, block 111, block 112, block 113, block 114, block 117, block 118, block 119, block 120, block 139, block 140, block 141; and the following blocks in voting district (503020), tract 0100.01, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 016, block 017, block 018, block 021, block 022, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 039, block 040, block 041, block 056, block 057, block 058, block 066; and the following blocks in voting district (503020), tract 0100.02, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 024, block 025, block 028, block 029, block 030, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 047, block 048, block 049, block 052, block 053, block 061, block 064, block 065, block 066, block 067, block 070, block 072, block 073, block 076, block 077, block 079, block 080, block 083, block 084, block 085; and the following blocks in voting district (503020), tract 0101.15, block group 1, in Sedgwick county: block 000, block 001, block 107, block 108, block 109, block 110, block 115, block 121, block 122, block 123, block 124; and the following blocks in voting district (503040), tract 0100.01, block group 1, in Sedgwick county: block 027, block 028, block 029, block 030, block 031, block 032, block 066, block 067, block 069, block 078, block 079, block 080; and the following blocks in voting district (503040), tract 0100.02, block group 1, in Sedgwick county: block 016, block 030, block 031, block 032, block 034, block 035; and the following voting districts in Sedgwick county: (600420), (600430), (700800).

Representative district 100 shall consist of the following voting districts in Sedgwick county: (501440), (501450), (501460), (501470), (501500), (501520), (501530), (501540), (501550), (501560), (501570), (501580), (501590), (502430), (502460); and the following blocks in voting district (503290), tract 0103.00, block group 5, in Sedgwick county: block 037, block 038, block 039, block 040, block 041, block 042; and the following voting districts in Sedgwick county: (503300), (503310), (503320), (600250).

Representative district 101 shall consist of the following voting districts in Reno county: (000010), (000040), (000090), (000450), (000540), (000580); and the following blocks in voting district (00060A), tract 0008.00, block group 3, in Reno county: block 051, block 057, block 058; and the following blocks in voting district (00060A), tract 0011.00, block group 2, in Reno county: block 014, block 015, block 016; and the following blocks in voting district (00060A), tract 0011.00, block group 3, in Reno county: block 000, block 001, block 002, block 003, block 004, block 005, block 011, block 024, block 025, block 030, block 031, block 032, block 033, block 034, block 081, block 082; and the following blocks in voting district (00060A), tract 0014.00, block group 4, in Reno county: block 010, block 011, block 012, block 020, block 021, block 022, block 023, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 070, block 071, block 100, block 126; and the following voting districts in Reno county: (000650), (000680), (000710); and the following blocks in voting district (501610), tract 0095.10, block group 1, in Sedgwick county: block 004; and the following voting districts in Sedgwick county: (501740), (501750), (501790), (501810); and the following blocks in voting district (502130), tract 0095.08, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098; and the following blocks in voting district (502130), tract 0095.09, block group 2, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008; and the following blocks in voting district (502130), tract 0095.09, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012; and the following blocks in voting district (502130), tract 0096.05, block group 1, in Sedgwick county: block 014; and the following voting districts in Sedgwick county: (502150), (502200), (502210), (502500), (502510).

Representative district 102 shall consist of the following blocks in voting district (000120), tract 0008.00, block group 2, in Reno county: block 000, block 001, block 002, block 003, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 029, block 030, block 031, block 032, block 033, block 034, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 058; and the following blocks in voting district (000120), tract 0008.00, block group 3, in Reno county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 046, block 047, block 048, block 049, block 055, block 059, block 060, block 061, block 062, block 063; and the following voting districts in Reno county: (000130), (000160), (000170), (000180), (000200), (000250), (000260), (000270), (000290), (000300), (000310), (000360), (00037A), (00037B), (000400), (000410); and the following blocks in voting district (00060A), tract 0011.00, block group 3, in Reno county: block 014, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 065, block 068, block 069, block 070, block 071, block 072, block 073, block 075, block 079, block 080, block 083; and the following blocks in voting district (00060A), tract 0014.00, block group 4, in Reno county: block 025, block 027, block 028, block 029, block 030, block 037, block 143; and the following voting districts in Reno county: (200010), (200020), (200060).

Representative district 103 shall consist of the following voting districts in Sedgwick county: (500020), (500030), (500040), (500150), (501820), (501950), (501960), (501970), (501980), (501990); and the following blocks in voting district (502950), tract 0081.00, block group 2, in Sedgwick county: block 086, block 091, block 094, block 101, block 102, block 109, block 110, block 111, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 136, block 237, block 238, block 246.

Representative district 104 shall consist of the following voting districts in Reno county: (000150), (000210), (000220), (000230), (000240), (000280), (000320), (000330), (000350), (000380), (00039A), (00039B), (000420), (000430), (000460), (000490), (00055A), (00060B), (200030), (200040), (200050), (900010), (900020).

Representative district 105 shall consist of the following voting districts in Sedgwick county: (500960), (500970), (501340), (501380), (501390), (501400), (501420), (501430), (501850); and the following blocks in voting district (501920), tract 0086.00, block group 2, in Sedgwick county: block 001, block 002, block 003, block 004, block 006, block 007, block 008, block 009, block 015, block 016, block 017; and the following voting districts in Sedgwick county: (501930), (502410), (502420).

Representative district 106 shall consist of the following voting districts in Jewell county: (000010), (000040), (000100), (000150), (000170), (000190), (000200), (000210), (000220), (000240); and all of Marshall county; and all of Republic county; and all of Washington county.

Representative district 107 shall consist of all of Cloud county; and the following voting districts in Lincoln county: (00002A), (000040), (00005A), (000060), (00013B), (000140), (000150), (000190), (000200); and all of Mitchell county; and all of Ottawa county.

Representative district 108 shall consist of all of Ellsworth county; and the following voting districts in McPherson county: (000130), (000140), (000150), (000160), (000320); and the following voting districts in Rice county: (000050), (000060), (000070), (000140), (000150), (000220), (000240); and the following voting districts in Saline county: (000040), (000050), (000080), (000090), (000100), (000440), (000450), (00046A), (000480), (000490), (000510), (000520), (300010), (900080), (900090).

Representative district 109 shall consist of the following voting districts in Barton county: (000020), (000040), (000050), (000060), (000090), (000100), (000280), (000310), (000360), (000370), (000380), (000390); and the following voting districts in Jewell county: (000020), (000030), (000050), (000060), (000070), (000080), (000090), (000110), (000120), (000130), (000140), (000160), (000180), (000230), (000250); and the following voting districts in Lincoln county: (000010), (000030), (000070), (000080), (000090), (000100), (000110), (000120), (00013A), (000160), (000170), (000180), (000210), (000220), (900010); and all of Osborne county; and the following voting districts in Rush county: (000020), (000050), (000060), (000080), (000100), (000110), (000120); and all of Russell county; and all of Smith county.

Representative district 110 shall consist of the following voting districts in Ellis county: (000010), (000020), (000040), (000050), (000060), (000070); and the following blocks in voting district (000250), tract 0726.00, block group 2, in Ellis county: block 000, block 001, block 002, block 003, block 004, block 005, block 008, block 140, block 141, block 142, block 143, block 144, block 145, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 189, block 216, block 217, block 218, block 226, block 227, block 228, block 229, block 230, block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 371, block 372, block 374, block 375, block 376, block 377, block 378, block 379, block 380, block 381, block 382, block 383, block 384, block 385, block 386, block 387, block 388, block 389, block 390, block 391, block 392, block 393, block 394, block 395, block 396, block 397, block 398, block 399, block 400, block 401, block 436, block 437, block 438, block 439, block 441, block 442, block 443, block 444, block 445, block 446, block 447, block 448, block 449, block 450, block 451, block 452, block 453, block 454, block 455, block 456, block 457, block 458, block 459, block 460, block 461, block 462, block 463, block 464, block 465, block 475, block 476, block 477, block 478, block 479, block 480, block 481, block 482, block 483, block 484, block 485, block 486, block 487, block 488, block 489, block 490, block 491, block 492, block 493, block 494, block 495, block 496, block 497, block 498, block 514, block 515, block 516, block 517, block 519, block 520, block 521, block 522, block 523, block 524, block 525, block 526, block 527, block 528, block 529, block 530, block 531, block 532, block 533, block 534, block 535, block 536, block 537, block 538, block 539, block 540, block 541, block 542, block 543, block 544, block 545, block 546, block 552, block 553, block 556, block 557, block 558, block 559, block 563, block 566, block 568, block 570, block 583; and the following blocks in voting district (000250), tract 0726.00, block group 3, in Ellis county: block 000, block 099, block 100; and the following blocks in voting district (000260), tract 0728.00, block group 1, in Ellis county: block 057, block 174; and the following blocks in voting district (000260), tract 0730.00, block group 1, in Ellis county: block 261, block 262, block 263, block 264, block 266, block 290, block 291, block 292, block 293, block 294, block 328, block 329, block 330, block 331, block 332, block 333, block 334, block 335, block 337, block 338, block 339, block 340, block 341, block 342, block 343, block 344, block 345, block 346, block 347; and the following blocks in voting district (000270), tract 0730.00, block group 1, in Ellis county: block 375, block 376, block 377, block 383, block 384, block 399, block 400, block 401, block 402, block 403, block 404, block 405, block 407, block 408, block 409, block 410, block 415, block 416, block 417, block 418, block 419, block 420, block 421, block 422, block 423, block 424, block 425, block 426, block 427, block 428, block 429, block 430, block 433, block 434, block 435, block 436, block 437, block 438, block 439, block 440, block 443, block 444, block 445, block 446, block 447, block 448, block 449, block 450, block 465, block 466, block 474, block 475, block 545, block 546, block 547, block 548, block 549, block 558; and the following voting districts in Ellis county: (000280); and the following blocks in voting district (000300), tract 0730.00, block group 1, in Ellis county: block 253, block 267, block 268, block 286, block 287, block 288, block 289, block 295, block 296, block 297, block 324, block 325, block 326, block 327, block 336, block 348, block 349, block 350, block 354, block 355, block 356, block 357, block 358, block 359, block 360, block 361, block 362, block 379, block 380, block 381, block 382, block 406, block 411, block 412, block 413, block 431, block 551, block 552, block 553, block 569; and the following blocks in voting district (000070), tract 9522.00, block group 2, in Graham county: block 016, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 050, block 051, block 052, block 057, block 058; and the following blocks in voting district (000080), tract 9521.00, block group 1, in Graham county: block 212, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 230, block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 292; and the following blocks in voting district (000080), tract 9522.00, block group 1, in Graham county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 032, block 033, block 034, block 035, block 036, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098; and the following blocks in voting district (000080), tract 9522.00, block group 2, in Graham county: block 000; and the following blocks in voting district (000090), tract 9522.00, block group 1, in Graham county: block 029, block 030, block 031, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 066, block 067, block 068, block 069, block 070, block 071, block 085, block 086, block 087, block 088, block 089, block 090; and the following blocks in voting district (000090), tract 9522.00, block group 2, in Graham county: block 002, block 005, block 006, block 007, block 008, block 009, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 047, block 048, block 049, block 056; and the following blocks in voting district (000140), tract 9521.00, block group 1, in Graham county: block 239, block 245, block 248, block 249, block 250, block 253, block 254, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 270, block 272, block 275, block 285, block 286, block 287, block 288; and all of Norton county; and all of Phillips county; and the following voting districts in Rooks county: (000010), (000020), (000030), (000040), (000050); and the following blocks in voting district (000060), tract 9746.00, block group 1, in Rooks county: block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 155, block 156, block 174, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 237, block 238, block 239, block 240, block 241, block 242, block 250, block 251, block 252, block 253, block 254, block 255, block 628, block 629, block 630, block 631, block 635, block 845, block 849; and the following voting districts in Rooks county: (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140).

Representative district 111 shall consist of the following voting districts in Ellis county: (000030), (000080), (000090), (00010A), (000110), (000120), (000130), (000140), (000150), (00016A), (000170), (000180), (00019A), (000200), (00021A), (000220), (000230), (000240); and the following blocks in voting district (000250), tract 0726.00, block group 3, in Ellis county: block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 060, block 061, block 062, block 063, block 064, block 065, block 074, block 076, block 086, block 168, block 169; and the following blocks in voting district (000260), tract 0726.00, block group 2, in Ellis county: block 440; and the following blocks in voting district (000260), tract 0727.01, block group 2, in Ellis county: block 002, block 003, block 019, block 024; and the following blocks in voting district (000260), tract 0727.02, block group 1, in Ellis county: block 011, block 012, block 013, block 014, block 019, block 020, block 025, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 054, block 055, block 057, block 058, block 059, block 060, block 069, block 070, block 072, block 192, block 193; and the following blocks in voting district (000260), tract 0728.00, block group 1, in Ellis county: block 017, block 019, block 020, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 051, block 052, block 053, block 054, block 055, block 056, block 058, block 059, block 060, block 061, block 062, block 063, block 070, block 073, block 076, block 077, block 078, block 079, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 108, block 119, block 120, block 121, block 122, block 127, block 131, block 132, block 142, block 144, block 149, block 151, block 152, block 153, block 159, block 160, block 161, block 162, block 163, block 164, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 175, block 176, block 177, block 178, block 179, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 189, block 190, block 191, block 192, block 195, block 196, block 197, block 198, block 199, block 204; and the following blocks in voting district (000260), tract 0728.00, block group 3, in Ellis county: block 000, block 004; and the following blocks in voting district (000260), tract 0728.00, block group 5, in Ellis county: block 082; and the following blocks in voting district (000270), tract 0729.00, block group 1, in Ellis county: block 159, block 160, block 161, block 162; and the following blocks in voting district (000270), tract 0730.00, block group 1, in Ellis county: block 385, block 386, block 387, block 388, block 389, block 390, block 391, block 392, block 393, block 394, block 395, block 396, block 397, block 398, block 451, block 452, block 453, block 454, block 455, block 456, block 457, block 458, block 459, block 460, block 461, block 462, block 463, block 464, block 467, block 468, block 469, block 470, block 471, block 472, block 473, block 499, block 500, block 501; and the following voting districts in Ellis county: (000290); and the following blocks in voting district (000300), tract 0728.00, block group 1, in Ellis county: block 188; and the following blocks in voting district (000300), tract 0729.00, block group 1, in Ellis county: block 000, block 001, block 002, block 003, block 005, block 006, block 007, block 008, block 009, block 010, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 025, block 026, block 027, block 028, block 095, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 157, block 158; and the following voting districts in Ellis county: (000310), (900010), (900020), (900030), (900040), (900050), (900060), (900070), (900080).

Representative district 112 shall consist of the following voting districts in Barton county: (000010), (000030), (000080), (00011A), (00011B), (000120), (000130), (000140), (000150), (000160), (000170), (000180), (00019A), (00019B), (000200), (000210), (00022A), (00022B), (00022C), (00022D), (00022E), (00022F), (00023A), (00023B), (00023C), (000240), (000250), (000260), (00027A), (00027B), (000300), (000320), (000340), (000350), (900010).

Representative district 113 shall consist of the following voting districts in Barton county: (000070), (000290), (000330); and the following voting districts in Pawnee county: (000130), (000200), (000240); and all of Pratt county; and the following voting districts in Rice county: (000010), (000020), (000030), (000080), (000090), (000100), (000110), (000120), (000130), (000160), (000170), (000230); and all of Stafford county.

Representative district 114 shall consist of all of Kingman county; and the following voting districts in Reno county: (000020), (000030), (000050), (000060), (000070), (000080), (000100), (000110); and the following blocks in voting district (000120), tract 0008.00, block group 1, in Reno county: block 072; and the following blocks in voting district (000120), tract 0008.00, block group 2, in Reno county: block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 026, block 027, block 028, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 057; and the following voting districts in Reno county: (000140), (000440), (000470), (000480), (000500), (000510), (000520), (000530), (000560), (000570), (000590), (000610), (000620), (000630), (000640), (000660), (000670), (000690), (000700); and the following voting districts in Rice county: (000040), (000180), (00019A), (00019B), (00019C), (000200), (000210), (000250), (000260).

Representative district 115 shall consist of all of Clark county; and the following blocks in voting district (000040), tract 9676.00, block group 1, in Comanche county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 151, block 157, block 158, block 159, block 160; and the following blocks in voting district (000040), tract 9676.00, block group 2, in Comanche county: block 228, block 229, block 230, block 231, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 249, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 263, block 264, block 265, block 266, block 267, block 269, block 284, block 285, block 295, block 296, block 297, block 298, block 299, block 322; and the following voting districts in Ford county: (000040), (00005A), (00005C); and the following blocks in voting district (000190), tract 9618.00, block group 1, in Ford county: block 008, block 009, block 011, block 012, block 013, block 025, block 027, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 037, block 040, block 047, block 048, block 054, block 055, block 064, block 065, block 106, block 107, block 109; and the following blocks in voting district (000190), tract 9619.00, block group 2, in Ford county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 038, block 040, block 139, block 140, block 141, block 142; and the following blocks in voting district (000190), tract 9620.00, block group 3, in Ford county: block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 062, block 064, block 066, block 076; and the following blocks in voting district (000210), tract 9617.00, block group 2, in Ford county: block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 070, block 071, block 072, block 073, block 074, block 075, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 298, block 299, block 300, block 301, block 302, block 337, block 338, block 339, block 595; and the following blocks in voting district (000210), tract 9621.02, block group 2, in Ford county: block 035, block 036, block 037, block 038, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 081, block 082, block 083, block 084, block 085, block 087, block 088, block 090, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 112, block 113, block 114, block 127; and the following voting districts in Ford county: (000220); and the following blocks in voting district (000250), tract 9616.00, block group 1, in Ford county: block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 261, block 262, block 294, block 295, block 296, block 301, block 302, block 303, block 304, block 305, block 306, block 307, block 308; and the following blocks in voting district (000250), tract 9616.00, block group 2, in Ford county: block 006, block 007, block 008, block 009, block 010, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 169, block 170, block 259; and the following blocks in voting district (000250), tract 9618.00, block group 1, in Ford county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 010, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 039, block 110, block 111, block 112, block 113, block 114, block 115; and the following blocks in voting district (000250), tract 9618.00, block group 5, in Ford county: block 000, block 001, block 002, block 003, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 022, block 028, block 120, block 134; and the following voting districts in Ford county: (000260), (000270); and the following blocks in voting district (000290), tract 9618.00, block group 5, in Ford county: block 023, block 024, block 025, block 026, block 027, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 135, block 136, block 137, block 154, block 155, block 156, block 157, block 158; and the following blocks in voting district (000290), tract 9621.02, block group 2, in Ford county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 039; and the following voting districts in Ford county: (000330); and all of Gray county; and the following voting districts in Haskell county: (000030), (000060); and all of Meade county.

Representative district 116 shall consist of all of Barber county; and the following voting districts in Comanche county: (000010), (000020), (000030); and the following blocks in voting district (000040), tract 9676.00, block group 1, in Comanche county: block 102, block 103, block 104, block 150, block 152, block 153, block 154, block 155, block 156; and the following blocks in voting district (000040), tract 9676.00, block group 2, in Comanche county: block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 232, block 233, block 234, block 243, block 244, block 245, block 246, block 247, block 248, block 250, block 261, block 262, block 270, block 271, block 272, block 286, block 287, block 288, block 293, block 294, block 300, block 318, block 319, block 320, block 321, block 323, block 324, block 325, block 326, block 327, block 328, block 329, block 330, block 331, block 332, block 333, block 334, block 335, block 336, block 337, block 338, block 339, block 340, block 341, block 342, block 343, block 344, block 345, block 346, block 347, block 348, block 349, block 350, block 351, block 352, block 353, block 451, block 452, block 453, block 454, block 455, block 456, block 459, block 460, block 461, block 462, block 463, block 464, block 465, block 466, block 467, block 468, block 469, block 472, block 473, block 474, block 475, block 478, block 479, block 480, block 481, block 482, block 483, block 488; and all of Harper county; and the following voting districts in Sumner county: (000080), (000090), (000100), (000120), (000180), (000200), (000230), (000260); and the following blocks in voting district (000270), tract 9622.00, block group 1, in Sumner county: block 153, block 154, block 155, block 211, block 212, block 230, block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 244, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 257, block 260, block 261, block 262, block 263, block 264, block 265, block 266; and the following blocks in voting district (000270), tract 9622.00, block group 2, in Sumner county: block 092, block 093, block 094, block 095, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 291, block 293; and the following blocks in voting district (000270), tract 9624.00, block group 2, in Sumner county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 027, block 028, block 029; and the following blocks in voting district (000270), tract 9625.00, block group 1, in Sumner county: block 003, block 004, block 015; and the following voting districts in Sumner county: (000290), (000300); and the following blocks in voting district (000340), tract 9624.00, block group 1, in Sumner county: block 006; and the following voting districts in Sumner county: (000350); and the following blocks in voting district (000380), tract 9625.00, block group 3, in Sumner county: block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 050, block 051, block 052, block 053, block 054, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 108, block 109, block 110; and the following blocks in voting district (000380), tract 9625.00, block group 4, in Sumner county: block 008, block 009, block 010, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 055, block 056, block 057, block 058, block 059, block 071, block 072, block 073, block 074, block 076; and the following voting districts in Sumner county: (000390), (000400), (00041A); and the following blocks in voting district (000420), tract 9624.00, block group 2, in Sumner county: block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 030, block 033, block 034, block 035, block 036, block 037, block 038, block 040, block 041, block 042, block 043, block 044, block 045, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 119, block 120, block 121, block 122, block 123, block 132, block 133; and the following blocks in voting district (000420), tract 9624.00, block group 3, in Sumner county: block 010; and the following voting districts in Sumner county: (900020), (900030).

Representative district 117 shall consist of all of Edwards county; and the following voting districts in Finney county: (000220); and the following voting districts in Ford county: (000010), (000020), (000030), (000230), (000240), (000280), (000300), (000310), (000320); and all of Hodgeman county; and all of Kiowa county; and all of Ness county; and the following voting districts in Pawnee county: (000010), (000020), (000030), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000140), (000150), (000160), (00017A), (00017B), (000180), (000190), (000210), (000220), (000230), (000250); and the following voting districts in Rush county: (000010), (000030), (000040), (000070), (000090), (000130).

Representative district 118 shall consist of all of Gove county; and the following voting districts in Graham county: (000010), (000020), (000030), (000040), (000050), (000060); and the following blocks in voting district (000070), tract 9522.00, block group 2, in Graham county: block 014, block 015, block 019, block 020; and the following blocks in voting district (000080), tract 9521.00, block group 1, in Graham county: block 290, block 291, block 293, block 294; and the following blocks in voting district (000090), tract 9522.00, block group 2, in Graham county: block 001, block 003, block 004, block 010; and the following voting districts in Graham county: (000100), (000110), (000120), (000130); and the following blocks in voting district (000140), tract 9521.00, block group 1, in Graham county: block 266, block 267, block 268, block 269, block 271, block 273, block 274, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 289, block 388; and the following voting districts in Graham county: (000150), (000160), (000170); and all of Lane county; and all of Logan county; and the following blocks in voting district (000060), tract 9746.00, block group 1, in Rooks county: block 099, block 129; and all of Scott county; and all of Sheridan county; and the following voting districts in Thomas county: (000080), (000090), (000100), (000110), (000130), (000140), (000150), (000160); and all of Trego county; and all of Wichita county.

Representative district 119 shall consist of the following voting districts in Ford county: (00005B), (000060), (000070), (00008A), (00008B), (00008C), (00008D), (000090), (000100); and the following blocks in voting district (000190), tract 9619.00, block group 1, in Ford county: block 015, block 016, block 017, block 019, block 021, block 023, block 024, block 025, block 026, block 027, block 041, block 052, block 053, block 054, block 061; and the following blocks in voting district (000190), tract 9619.00, block group 2, in Ford county: block 035, block 036, block 037, block 039, block 041, block 114, block 115, block 134, block 135, block 137, block 143, block 146, block 147, block 148, block 149, block 150; and the following blocks in voting district (000190), tract 9620.00, block group 3, in Ford county: block 063, block 065; and the following voting districts in Ford county: (000200); and the following blocks in voting district (000210), tract 9621.02, block group 2, in Ford county: block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 076, block 079, block 080, block 086, block 089, block 091, block 092, block 093, block 128; and the following blocks in voting district (000250), tract 9618.00, block group 5, in Ford county: block 004, block 016, block 017, block 018, block 020, block 040, block 041, block 042, block 043; and the following blocks in voting district (000290), tract 9621.02, block group 2, in Ford county: block 007, block 008, block 009, block 010, block 011, block 012, block 014, block 018, block 020, block 021, block 023, block 033, block 034, block 115; and the following voting districts in Ford county: (600010), (800010).

Representative district 120 shall consist of all of Cheyenne county; and all of Decatur county; and all of Rawlins county; and all of Sherman county; and the following voting districts in Thomas county: (000010), (000020), (00003A), (00003B), (00004A), (00004B), (000050), (000060), (00007A), (00007B), (000120), (000170), (000180), (900010), (900020); and all of Wallace county.

Representative district 121 shall consist of the following blocks in voting district (001090), tract 0536.01, block group 1, in Johnson county: block 001, block 002, block 003, block 004, block 005, block 008, block 009, block 010; and the following blocks in voting district (001090), tract 0536.01, block group 2, in Johnson county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 024, block 025, block 026, block 027, block 028, block 029; and the following voting districts in Johnson county: (001130), (00117A), (00117B), (001210), (001220), (001270), (00153J), (00153K), (00153P), (004140), (004180), (900390), (900420), (900640), (900670), (900680), (900720), (900740), (901510), (901560), (901660), (901670), (901720), (901800), (901810), (901860); and the following blocks in voting district (901950), tract 0537.11, block group 1, in Johnson county: block 008, block 009, block 011; and the following blocks in voting district (901950), tract 0537.11, block group 2, in Johnson county: block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 044, block 045, block 046, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 083, block 086, block 087, block 088, block 097, block 098, block 106, block 107, block 108, block 109, block 110, block 111, block 113; and the following blocks in voting district (901950), tract 0537.11, block group 3, in Johnson county: block 042, block 043, block 044; and the following blocks in voting district (901950), tract 0537.12, block group 3, in Johnson county: block 000, block 001.

Representative district 122 shall consist of the following voting districts in Finney county: (000010); and the following blocks in voting district (00002A), tract 9603.00, block group 2, in Finney county: block 037; and the following blocks in voting district (00002A), tract 9606.00, block group 3, in Finney county: block 017, block 018, block 019, block 022, block 023, block 024, block 025; and the following voting districts in Finney county: (000030), (00009B), (00018A), (000190), (000200), (00021A), (000230), (000250), (000260), (000280), (200030), (200040), (200050), (200060); and the following blocks in voting district (000010), tract 9636.00, block group 2, in Grant county: block 177; and all of Greeley county; and all of Hamilton county; and the following voting districts in Haskell county: (000010), (000020); and the following blocks in voting district (000050), tract 4631.00, block group 1, in Haskell county: block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 388, block 389, block 390, block 391, block 392, block 393, block 394, block 395, block 396, block 397, block 398, block 399, block 400, block 401, block 402, block 403, block 409, block 410, block 411, block 412, block 413, block 414, block 415, block 416, block 417, block 418, block 419, block 420, block 421, block 422, block 423, block 424, block 425, block 426, block 427, block 428, block 429, block 430, block 431, block 432, block 433, block 434, block 435, block 436, block 437, block 438, block 591, block 592, block 593, block 594, block 595, block 596, block 597, block 598, block 599, block 600, block 601, block 602, block 603, block 604, block 605, block 606, block 607, block 608, block 609, block 610, block 611, block 612, block 613, block 614, block 615, block 616, block 617, block 618, block 619, block 620, block 621, block 622, block 623, block 624, block 625, block 626, block 627, block 629, block 630, block 631, block 632, block 633, block 634, block 650, block 896; and the following blocks in voting district (000070), tract 4631.00, block group 1, in Haskell county: block 407, block 408, block 439, block 440, block 441, block 442, block 443, block 444, block 445, block 446, block 447, block 549, block 550, block 551, block 552, block 553, block 554, block 555, block 556, block 557, block 558, block 559, block 560, block 561, block 562, block 563, block 564, block 565, block 566, block 567, block 568, block 569, block 570, block 571, block 572, block 573, block 574, block 580, block 581, block 582, block 583, block 584, block 585, block 891, block 902, block 903; and the following blocks in voting district (000070), tract 4631.00, block group 2, in Haskell county: block 000, block 001, block 002; and the following blocks in voting district (000070), tract 4631.00, block group 3, in Haskell county: block 000, block 001, block 002, block 003, block 004, block 111; and the following blocks in voting district (000080), tract 4631.00, block group 1, in Haskell county: block 734, block 735, block 736; and the following blocks in voting district (000080), tract 4631.00, block group 2, in Haskell county: block 003, block 004, block 005, block 006, block 007, block 008; and all of Kearny county.

Representative district 123 shall consist of the following blocks in voting district (00002A), tract 9605.05, block group 1, in Finney county: block 038, block 039, block 040, block 041, block 042, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076; and the following blocks in voting district (00002A), tract 9605.07, block group 2, in Finney county: block 020, block 021, block 022, block 023, block 024; and the following blocks in voting district (00002A), tract 9606.00, block group 2, in Finney county: block 020, block 021, block 022, block 023; and the following blocks in voting district (00002A), tract 9606.00, block group 3, in Finney county: block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 020, block 021, block 026, block 027, block 028; and the following blocks in voting district (00002A), tract 9606.00, block group 4, in Finney county: block 000, block 001, block 002, block 003, block 004, block 005, block 038, block 040, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 059, block 060, block 061, block 077, block 078; and the following voting districts in Finney county: (000040), (000060), (000070), (000080), (00009A), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (000170), (200010), (200020).

Representative district 124 shall consist of the following blocks in voting district (000010), tract 9636.00, block group 1, in Grant county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 285, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, block 297, block 298, block 299, block 300, block 301, block 302, block 303, block 306, block 307, block 308, block 310, block 311, block 312, block 313, block 315, block 316, block 317, block 318, block 319, block 320, block 321, block 322, block 323, block 324, block 325, block 326, block 327, block 328, block 329, block 330, block 331, block 332, block 333, block 334, block 335, block 336, block 337, block 338, block 339, block 340, block 341, block 342, block 343, block 344, block 345, block 346, block 347, block 348, block 349, block 350, block 351, block 352, block 353, block 354, block 355, block 356, block 357, block 358, block 359, block 360, block 361, block 362, block 363, block 364, block 365, block 366, block 367, block 368, block 369, block 370, block 371, block 372, block 373, block 374, block 375, block 376, block 377, block 378, block 379, block 380, block 381, block 382, block 383, block 384, block 385, block 386, block 387, block 388, block 389, block 390, block 391, block 392, block 393, block 394, block 395, block 396, block 397, block 398, block 399, block 400, block 401, block 402, block 403, block 404, block 405, block 406, block 407, block 408, block 409, block 410, block 411, block 412, block 413, block 414, block 415, block 416, block 417, block 418, block 419, block 420, block 421, block 422, block 423, block 424, block 425, block 428, block 429, block 430, block 431, block 432, block 433, block 434, block 435, block 436, block 437, block 438, block 439, block 440, block 441, block 442, block 443, block 444, block 445; and the following blocks in voting district (000010), tract 9636.00, block group 2, in Grant county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 178, block 179, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 285, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, block 297, block 298, block 299, block 300, block 301, block 302, block 303, block 304, block 305, block 306, block 307, block 308, block 309, block 310, block 311, block 312, block 313, block 314, block 315, block 316, block 317, block 318, block 319, block 320, block 321, block 322, block 323, block 324, block 325, block 326, block 327, block 328, block 329, block 330, block 331, block 332, block 333, block 334, block 335, block 336, block 337, block 338, block 339, block 340, block 341, block 342, block 343, block 344, block 345, block 346, block 347, block 348, block 349, block 350, block 351, block 352, block 353, block 354, block 355, block 356, block 357, block 358, block 359, block 360, block 361, block 362, block 363, block 364, block 365, block 366, block 367, block 368, block 369, block 370, block 371, block 372, block 373, block 374, block 375, block 376, block 377, block 378, block 379, block 380, block 381, block 382, block 383, block 384, block 385, block 386, block 387, block 388, block 389, block 390, block 391, block 392; and the following blocks in voting district (000010), tract 9637.00, block group 1, in Grant county: block 000, block 006; and the following blocks in voting district (000010), tract 9637.00, block group 2, in Grant county: block 000, block 001, block 002, block 003, block 005, block 006, block 007, block 025, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 102, block 105, block 111; and the following blocks in voting district (000010), tract 9637.00, block group 4, in Grant county: block 000, block 001, block 002, block 003, block 006, block 028, block 071, block 073, block 074, block 079, block 080, block 081, block 082, block 085, block 086, block 087, block 088, block 149, block 150, block 151, block 153, block 167, block 169, block 170, block 172, block 182, block 184; and the following blocks in voting district (000010), tract 9637.00, block group 5, in Grant county: block 047, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 077; and the following voting districts in Grant county: (000020), (00003A), (00003B), (000040); and the following voting districts in Haskell county: (000040); and the following blocks in voting district (000050), tract 4631.00, block group 1, in Haskell county: block 587, block 588, block 589, block 590, block 628, block 635, block 636, block 637, block 638, block 639, block 640, block 641, block 642, block 643, block 644, block 645, block 646, block 647, block 648, block 649, block 651, block 652, block 653, block 654, block 655, block 656, block 657, block 658, block 659, block 660, block 661, block 662, block 663, block 664, block 665, block 666, block 667, block 668, block 669, block 670, block 671, block 672, block 673, block 674, block 675, block 676, block 677, block 678, block 679, block 680, block 681, block 682, block 683, block 684, block 685, block 686, block 687, block 688, block 689, block 690, block 691, block 692, block 693, block 694, block 695, block 696, block 697, block 698, block 699, block 700, block 701, block 872, block 873, block 874, block 875, block 876, block 877, block 878, block 881, block 882, block 883, block 884, block 885, block 886, block 887, block 888, block 889, block 890, block 892, block 933, block 934, block 935; and the following blocks in voting district (000050), tract 4631.00, block group 4, in Haskell county: block 000, block 001, block 002, block 003, block 004, block 009, block 010, block 011, block 012, block 013, block 014, block 018, block 019, block 020, block 021, block 025, block 026, block 027, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 182, block 183, block 184; and the following blocks in voting district (000070), tract 4631.00, block group 1, in Haskell county: block 575, block 576, block 577, block 578, block 579, block 586, block 702, block 703, block 704, block 705, block 706, block 707, block 708, block 709, block 710, block 711, block 712, block 713, block 714, block 715, block 716, block 717, block 718, block 719, block 720, block 721, block 722, block 723, block 724, block 725, block 726, block 727, block 728, block 729, block 730, block 731, block 732, block 733, block 794, block 795, block 796, block 797, block 798, block 799, block 800, block 801, block 802, block 803, block 808, block 809, block 810, block 811, block 812, block 813, block 814, block 815, block 816, block 817, block 818, block 819, block 820, block 821, block 822, block 823, block 824, block 825, block 855, block 856, block 857, block 858, block 859, block 860, block 861, block 865, block 866, block 867; and the following blocks in voting district (000070), tract 4631.00, block group 2, in Haskell county: block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016; and the following blocks in voting district (000070), tract 4631.00, block group 3, in Haskell county: block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135; and the following blocks in voting district (000080), tract 4631.00, block group 2, in Haskell county: block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093; and all of Morton county; and the following voting districts in Seward county: (000190), (000200), (000210); and all of Stanton county; and all of Stevens county.

Representative district 125 shall consist of the following voting districts in Seward county: (000010), (000020), (000030), (000040), (00005A), (00005B), (000060), (000070), (00008A), (00008B), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (000170), (000180).

Districts described in this section were established by order of the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-4046-KHV-JWL, dated June 7, 2012.

As used in this section, "voting district," "tract," "block group" or "block" means, respectively, a voting district (VTD), tract, block group or block identified on the official United States 2010 decennial census maps. Voting districts, tracts, block groups and blocks are referred to in this section by the alphanumeric code by which they are identified on the official United States 2010 decennial census maps and data lists. The boundaries of counties, voting districts, tracts, block groups and blocks referred to in this section are those boundaries as they exist and are identified on the official United States 2010 decennial census maps.






Article 4 SENATORIAL DISTRICTS

4-4,451 Redistricting.

4-4,451. Redistricting. In accordance with section 2 of article 2 of the constitution of the state of Kansas, the state of Kansas is divided into 40 single member state senatorial districts. Such districts are reapportioned in accordance with section 1 of article 10 of the constitution of the state of Kansas.

History: L. 2002, ch. 39, § 1; Apr. 11.

Section is applicable to new districts set forth in K.S.A. 2012 Supp. 4-4,494, which were established by the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-4046-KHV-JWL, dated June 7, 2012.



4-4,453 Attachment of territory to district.

4-4,453. Attachment of territory to district. (a) If a county, voting district, tract, block group or block is not included within a senatorial district established by this act, such county, voting district, tract, block group or block shall be attached to the state senatorial district to which it is contiguous and, if contiguous to more than one state senatorial district, it shall be attached to the contiguous state senatorial district which has the least total population.

(b) If a county, voting district, tract, block group or block is included in two or more state senatorial districts established by this act, such county, voting district, tract, block group or block shall be attached to and become a part of the state senatorial district which has the least total population.

History: L. 2002, ch. 39, § 3; Apr. 11.

Section is applicable to new districts set forth in K.S.A. 2012 Supp. 4-4,494, which were established by the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-4046-KHV-JWL, dated June 7, 2012.



4-4,494 Senate districts.

4-4,494. Senate districts. Senatorial district 1 shall consist of all of Atchison county; and all of Brown county; and all of Doniphan county; and all of Jackson county; and the following voting districts in Marshall county: (000010), (000020), (000050), (000060), (000070), (000090), (000110), (000120), (000140), (000210), (000220), (000240), (000250), (000260), (000290), (000300); and all of Nemaha county; and the following voting districts in Pottawatomie county: (000010), (000020), (000030), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (000170), (000180), (000190); and the following blocks in voting district (000200), tract 0001.00, block group 1, in Pottawatomie county: block 171, block 172, block 173; and the following blocks in voting district (000200), tract 0001.00, block group 2, in Pottawatomie county: block 098, block 099, block 100, block 103, block 187, block 188; and the following blocks in voting district (000200), tract 0001.00, block group 3, in Pottawatomie county: block 005; and the following voting districts in Pottawatomie county: (000230), (000240); and the following blocks in voting district (00026A), tract 0001.00, block group 1, in Pottawatomie county: block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 222, block 223, block 224; and the following blocks in voting district (00026A), tract 0002.00, block group 3, in Pottawatomie county: block 000; and the following voting districts in Pottawatomie county: (900030).

Senatorial district 2 shall consist of the following blocks in voting district (000050), tract 0001.00, block group 1, in Douglas county: block 003, block 005, block 006, block 007, block 009, block 010, block 011, block 015, block 017, block 018, block 019, block 022, block 023, block 087, block 089, block 092; and the following blocks in voting district (00006A), tract 0006.03, block group 1, in Douglas county: block 002, block 003, block 004, block 005, block 013, block 014, block 016, block 017, block 018, block 035, block 036, block 040, block 058, block 060, block 065, block 066, block 098; and the following blocks in voting district (00006A), tract 0014.00, block group 2, in Douglas county: block 002; and the following blocks in voting district (00006A), tract 0015.00, block group 1, in Douglas county: block 080, block 081, block 093, block 094, block 095, block 097; and the following blocks in voting district (00006A), tract 0016.00, block group 2, in Douglas county: block 012, block 013, block 044, block 046, block 047, block 048, block 049, block 056; and the following voting districts in Douglas county: (00007A), (000080), (000090), (00010A), (000110), (00012A), (000130), (000140), (000150), (000160), (000170), (000180), (000190), (000210), (000220), (000240), (000250), (000260), (000270), (000290), (000300), (000310), (000320), (000330), (000340); and the following blocks in voting district (000360), tract 0009.01, block group 2, in Douglas county: block 004, block 005, block 012, block 014, block 015, block 016, block 017; and the following voting districts in Douglas county: (000400); and the following blocks in voting district (000410), tract 0010.01, block group 1, in Douglas county: block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 023, block 024, block 025, block 026, block 027, block 028, block 037, block 038, block 042, block 043, block 044; and the following blocks in voting district (000420), tract 0002.00, block group 1, in Douglas county: block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 022, block 023, block 024, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035; and the following blocks in voting district (000420), tract 0002.00, block group 3, in Douglas county: block 000, block 001, block 002, block 017; and the following blocks in voting district (000420), tract 0002.00, block group 4, in Douglas county: block 000, block 001, block 019, block 020, block 021, block 022; and the following blocks in voting district (000420), tract 0002.00, block group 5, in Douglas county: block 001, block 002, block 003, block 004; and the following blocks in voting district (000430), tract 0010.01, block group 1, in Douglas county: block 000, block 001, block 002, block 003; and the following blocks in voting district (000430), tract 0010.02, block group 1, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009; and the following voting districts in Douglas county: (000460), (000470); and the following blocks in voting district (00048A), tract 0001.00, block group 1, in Douglas county: block 012, block 013, block 014, block 016, block 020, block 021, block 050, block 051, block 052, block 076, block 077, block 078, block 079, block 091, block 093; and the following blocks in voting district (00048A), tract 0001.00, block group 3, in Douglas county: block 023, block 025, block 027; and the following voting districts in Douglas county: (00050A), (00050C), (00052A), (000560); and the following blocks in voting district (000580), tract 0015.00, block group 1, in Douglas county: block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 098, block 099; and the following blocks in voting district (000580), tract 0015.00, block group 2, in Douglas county: block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 075; and the following voting districts in Douglas county: (00061A), (400010), (400020), (400030), (400040), (400060), (400080), (900040), (900050), (900060), (900070), (900080), (900090), (900120), (900150), (900170); and the following voting districts in Jefferson county: (000010), (000020), (000030), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000130).

Senatorial district 3 shall consist of the following voting districts in Douglas county: (000020); and the following blocks in voting district (000050), tract 0001.00, block group 1, in Douglas county: block 000, block 001, block 002, block 004, block 008, block 024, block 027, block 028, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 045, block 046, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 066, block 069, block 070, block 072, block 073, block 074, block 075, block 086, block 090; and the following blocks in voting district (000050), tract 0001.00, block group 3, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 006, block 007, block 009, block 010; and the following voting districts in Douglas county: (000200), (000230), (000280), (000350); and the following blocks in voting district (000360), tract 0009.01, block group 4, in Douglas county: block 001, block 003, block 004, block 005, block 006; and the following blocks in voting district (000360), tract 0009.01, block group 5, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007; and the following voting districts in Douglas county: (000370), (000380); and the following blocks in voting district (000410), tract 0010.01, block group 2, in Douglas county: block 002, block 005, block 006, block 008, block 009, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 034, block 035; and the following blocks in voting district (000420), tract 0002.00, block group 5, in Douglas county: block 000; and the following blocks in voting district (000430), tract 0002.00, block group 5, in Douglas county: block 005, block 006, block 007, block 008, block 009; and the following blocks in voting district (000430), tract 0002.00, block group 6, in Douglas county: block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017; and the following voting districts in Douglas county: (00044A), (000450); and the following blocks in voting district (00048A), tract 0001.00, block group 1, in Douglas county: block 047, block 048, block 049, block 053, block 054, block 055, block 064, block 065, block 067, block 068, block 080, block 081, block 082, block 083, block 084, block 085, block 088, block 094, block 095; and the following blocks in voting district (00048A), tract 0001.00, block group 2, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040; and the following blocks in voting district (00048A), tract 0001.00, block group 3, in Douglas county: block 008, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 028, block 029, block 030, block 031; and the following voting districts in Douglas county: (00048B), (00048C), (00048D); and the following blocks in voting district (00053A), tract 0008.01, block group 1, in Douglas county: block 000, block 001, block 002, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 030, block 043; and the following blocks in voting district (00053A), tract 0008.01, block group 2, in Douglas county: block 004, block 005, block 006, block 007, block 008, block 009, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 034, block 036, block 042; and the following voting districts in Douglas county: (000600), (000620), (000630), (000640), (000650), (000660); and the following blocks in voting district (00067A), tract 0008.01, block group 1, in Douglas county: block 017, block 028, block 029, block 038, block 039, block 048, block 049; and the following blocks in voting district (00067A), tract 0008.01, block group 2, in Douglas county: block 032, block 033, block 038, block 039, block 040, block 041, block 043, block 045; and the following blocks in voting district (00067A), tract 0008.02, block group 2, in Douglas county: block 004, block 005, block 006, block 007, block 018; and the following blocks in voting district (00067A), tract 0009.02, block group 1, in Douglas county: block 031, block 032, block 037, block 038, block 039, block 043; and the following blocks in voting district (00067A), tract 0012.01, block group 1, in Douglas county: block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 081, block 082, block 083; and the following voting districts in Douglas county: (00067B); and the following blocks in voting district (000680), tract 0012.01, block group 1, in Douglas county: block 130, block 131, block 132, block 133, block 135, block 136, block 137, block 138, block 139; and the following blocks in voting district (000680), tract 0012.03, block group 1, in Douglas county: block 015, block 016, block 017, block 018, block 019, block 020, block 051, block 052, block 053, block 054, block 073, block 074, block 075, block 076, block 077, block 079; and the following voting districts in Douglas county: (200010), (200020), (400050), (400070), (400090), (400100), (900020), (900100), (900110), (900130), (900140), (900160); and the following voting districts in Leavenworth county: (000010), (000020), (000030), (000040), (000050), (000060), (000070), (000300), (000310), (000320); and the following blocks in voting district (000330), tract 0711.01, block group 4, in Leavenworth county: block 018, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044; and the following voting districts in Leavenworth county: (000350), (000360), (000370), (000380), (000390), (900010), (900020), (900030), (900080).

Senatorial district 4 shall consist of the following voting districts in Wyandotte county: (600090), (600100), (600110), (600120), (600130), (600140), (600150), (600160), (600170), (600180), (600190), (600200), (600210), (600220), (600230), (600250), (600450), (600470), (600480), (600500), (600520), (600590), (600600), (600610), (600620), (600630), (600640), (600650), (600660), (600670), (600680), (600690), (600700), (600710), (600720), (600730), (600740), (600870), (600880), (600890), (600900), (600910), (600920), (600930), (600940), (600950), (600960), (600970), (600980), (600990), (601000), (601010), (601020).

Senatorial district 5 shall consist of the following voting districts in Leavenworth county: (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (00017A), (00017B), (000180), (00019A), (00019B), (000200), (000210), (000220), (000230), (000240), (000250), (000260), (00027A), (000280), (00029A), (00029C), (00029D); and the following blocks in voting district (000330), tract 0711.01, block group 3, in Leavenworth county: block 053, block 054; and the following blocks in voting district (000330), tract 0711.01, block group 4, in Leavenworth county: block 019, block 020, block 021; and the following blocks in voting district (000330), tract 0711.02, block group 2, in Leavenworth county: block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 026, block 027, block 028, block 033, block 038, block 056, block 060, block 061, block 062, block 064, block 065, block 066, block 067, block 068, block 070, block 071, block 072; and the following blocks in voting district (000330), tract 0711.02, block group 3, in Leavenworth county: block 000, block 033, block 034, block 035, block 036, block 037, block 038, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048; and the following voting districts in Leavenworth county: (000340), (300010), (800010), (900040), (900050), (900060); and the following voting districts in Wyandotte county: (600010), (600020), (600030), (600040), (600050), (600060); and the following blocks in voting district (600070), tract 0447.02, block group 2, in Wyandotte county: block 034; and the following blocks in voting district (600070), tract 0447.02, block group 3, in Wyandotte county: block 021, block 022, block 023, block 024, block 036, block 037, block 038, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 072; and the following blocks in voting district (600070), tract 0447.02, block group 4, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029; and the following blocks in voting district (600080), tract 0447.02, block group 1, in Wyandotte county: block 008, block 009, block 010, block 011, block 012, block 015, block 021; and the following blocks in voting district (600080), tract 0447.02, block group 2, in Wyandotte county: block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 032, block 033; and the following blocks in voting district (600760), tract 0447.03, block group 1, in Wyandotte county: block 028, block 029, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 106, block 108; and the following blocks in voting district (600760), tract 0447.04, block group 2, in Wyandotte county: block 016, block 017, block 047, block 048, block 049; and the following blocks in voting district (600760), tract 0448.03, block group 2, in Wyandotte county: block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 098, block 099; and the following blocks in voting district (601030), tract 0442.01, block group 1, in Wyandotte county: block 000, block 001, block 002, block 003; and the following blocks in voting district (601030), tract 0442.01, block group 4, in Wyandotte county: block 017; and the following blocks in voting district (601030), tract 0446.01, block group 1, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060; and the following blocks in voting district (601030), tract 0446.02, block group 1, in Wyandotte county: block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 028, block 029, block 030, block 031, block 032, block 033; and the following blocks in voting district (601030), tract 0448.04, block group 2, in Wyandotte county: block 000, block 002, block 003, block 004; and the following voting districts in Wyandotte county: (601040), (601050); and the following blocks in voting district (601060), tract 0447.04, block group 1, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025; and the following blocks in voting district (601060), tract 0448.04, block group 2, in Wyandotte county: block 013, block 014, block 015, block 016, block 017, block 018, block 022, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049; and the following voting districts in Wyandotte county: (601070), (601080), (601090), (601100).

Senatorial district 6 shall consist of the following voting districts in Johnson county: (001540), (900490), (900500), (900510); and the following blocks in voting district (900520), tract 0521.01, block group 1, in Johnson county: block 001, block 002, block 003, block 004, block 005, block 015, block 016, block 017, block 018, block 019, block 025, block 026, block 052, block 053; and the following blocks in voting district (900520), tract 0522.01, block group 2, in Johnson county: block 014, block 017, block 018; and the following blocks in voting district (900560), tract 0504.00, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 015, block 016, block 018, block 019; and the following blocks in voting district (600070), tract 0447.02, block group 2, in Wyandotte county: block 029, block 030; and the following blocks in voting district (600070), tract 0447.02, block group 3, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 039, block 040, block 041, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071; and the following blocks in voting district (600080), tract 0447.02, block group 1, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 013, block 014, block 016, block 017, block 018, block 019, block 020, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034; and the following blocks in voting district (600080), tract 0447.02, block group 2, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 026, block 027, block 028, block 031; and the following voting districts in Wyandotte county: (600240), (600260), (600270), (600280), (600290), (600300), (600310), (600320), (600330), (600340), (600350), (600360), (600370), (600380), (600390), (600400), (600410), (600420), (600430), (600440), (600460), (600490), (600510), (600530), (600540), (600550), (600560), (600570), (600580), (600750); and the following blocks in voting district (600760), tract 0447.04, block group 2, in Wyandotte county: block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 050, block 051, block 052, block 053; and the following voting districts in Wyandotte county: (600770), (600780), (600790), (600800), (600810), (600820), (600830), (600840), (600850), (600860); and the following blocks in voting district (601030), tract 0442.01, block group 4, in Wyandotte county: block 014, block 016, block 019; and the following blocks in voting district (601060), tract 0447.04, block group 1, in Wyandotte county: block 012, block 013, block 026, block 027, block 028, block 030, block 031.

Senatorial district 7 shall consist of the following voting districts in Johnson county: (000100), (000110), (000120), (000130), (000200), (000210), (000220), (000230), (000840), (000850), (000860), (000870), (000880), (000890), (000900), (000910), (000920), (000930), (000940), (000950), (000960), (000970), (001550), (001560), (001590), (001600), (001700), (001720), (001770), (001830), (001850), (002280), (002290), (002300), (002310), (002320), (002330), (002500), (002510), (002520), (002530), (002540), (002550), (002560), (002570), (002580), (002590), (002600), (002610), (002620), (002630), (002640), (002650), (002660), (002670), (002680), (002690), (002700), (002710), (002720), (002730), (002740), (002750), (003130), (003140), (003150), (900990), (901320).

Senatorial district 8 shall consist of the following voting districts in Johnson county: (001730), (001780), (001790), (001800), (001810), (001820), (001840), (001860), (001890), (001910), (001920), (001930), (001940), (001950), (001960), (001970), (001980), (001990), (002000), (002010), (002020), (002030), (002040), (002050), (002060), (002070), (002080), (002090), (002120), (002130), (002140), (002150), (002160), (00217A), (00217B), (002180), (002190), (002200), (002210), (00222A), (00222B), (002230), (002240), (002380), (002390), (00242A), (901030), (901040), (901050).

Senatorial district 9 shall consist of the following voting districts in Johnson county: (000070), (000080), (00014A); and the following blocks in voting district (00014C), tract 0537.09, block group 4, in Johnson county: block 006; and the following voting districts in Johnson county: (000560), (001090), (001130), (00117A), (001210), (001220), (001240), (001250), (001270), (001290), (001420), (001450), (001490), (001500), (001510); and the following blocks in voting district (001520), tract 0529.05, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 020, block 021, block 022; and the following voting districts in Johnson county: (00153J), (00153K), (00153P), (004070), (004080), (004090), (004100), (004140), (004180), (900040), (900050), (900060), (900090), (900100); and the following blocks in voting district (900110), tract 0537.11, block group 3, in Johnson county: block 007, block 031, block 032, block 038, block 039, block 040, block 041, block 045, block 046; and the following voting districts in Johnson county: (900160), (900170), (900180), (900570), (900640), (900650), (900660), (900670), (900680), (900700), (900710), (900720), (900730), (900740), (900750), (900760), (900870), (900880), (900890), (901510); and the following blocks in voting district (901550), tract 0535.08, block group 1, in Johnson county: block 014, block 018, block 019, block 020, block 021, block 022; and the following blocks in voting district (901550), tract 0535.55, block group 1, in Johnson county: block 029, block 030, block 031, block 032; and the following blocks in voting district (901550), tract 0535.57, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following blocks in voting district (901550), tract 0535.57, block group 2, in Johnson county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following blocks in voting district (901550), tract 0536.02, block group 1, in Johnson county: block 000, block 001, block 002, block 030, block 031, block 032, block 033, block 034, block 035, block 041, block 042, block 043, block 044, block 045, block 047, block 048, block 049, block 054, block 062, block 100; and the following voting districts in Johnson county: (901560); and the following blocks in voting district (901570), tract 0536.02, block group 1, in Johnson county: block 046, block 050, block 051, block 052, block 053, block 063, block 065, block 067, block 068, block 072, block 081, block 086, block 087, block 089, block 091, block 094; and the following voting districts in Johnson county: (901650), (901660), (901670); and the following blocks in voting district (901700), tract 0529.05, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 023; and the following blocks in voting district (901700), tract 0529.10, block group 2, in Johnson county: block 017, block 018, block 021, block 022; and the following voting districts in Johnson county: (901710), (901720); and the following blocks in voting district (901730), tract 0537.07, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009; and the following blocks in voting district (901730), tract 0537.07, block group 2, in Johnson county: block 014, block 015, block 016; and the following blocks in voting district (901730), tract 0537.07, block group 3, in Johnson county: block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 026; and the following blocks in voting district (901730), tract 0537.11, block group 2, in Johnson county: block 043, block 082; and the following blocks in voting district (901730), tract 0537.11, block group 3, in Johnson county: block 048; and the following voting districts in Johnson county: (901780), (901800), (901810); and the following blocks in voting district (901830), tract 0537.09, block group 5, in Johnson county: block 014; and the following blocks in voting district (901840), tract 0537.01, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 031, block 032, block 033, block 034, block 035, block 036; and the following blocks in voting district (901840), tract 0537.11, block group 2, in Johnson county: block 010, block 026, block 027; and the following voting districts in Johnson county: (901850), (901860), (901910), (901930), (901940); and the following blocks in voting district (901950), tract 0537.11, block group 1, in Johnson county: block 008, block 009, block 011; and the following blocks in voting district (901950), tract 0537.11, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 012, block 013, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 044, block 045, block 046, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 083, block 087, block 097, block 098, block 106, block 107, block 108, block 109, block 110, block 111, block 113; and the following blocks in voting district (901950), tract 0537.11, block group 3, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 033, block 034, block 035, block 036, block 042, block 043, block 044, block 047; and the following blocks in voting district (901970), tract 0535.05, block group 2, in Johnson county: block 025, block 028; and the following blocks in voting district (901970), tract 0535.05, block group 3, in Johnson county: block 010, block 011, block 017, block 020; and the following blocks in voting district (901970), tract 0536.02, block group 1, in Johnson county: block 064, block 074, block 075, block 076, block 082, block 083, block 084, block 085, block 088, block 090, block 092, block 093, block 095, block 096, block 097, block 098; and the following blocks in voting district (901970), tract 0538.01, block group 3, in Johnson county: block 003, block 004.

Senatorial district 10 shall consist of the following voting districts in Johnson county: (000190); and the following blocks in voting district (001570), tract 0505.00, block group 3, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009; and the following blocks in voting district (001580), tract 0505.00, block group 4, in Johnson county: block 003, block 004, block 005, block 006, block 007, block 008; and the following voting districts in Johnson county: (002760), (002770), (002780), (002790), (002800), (002810), (002820), (002830), (002850), (002860), (002870), (002880), (002890), (002900), (002910), (002920), (002930), (002940), (002960), (002980), (002990), (003000), (003010), (003020), (003030), (003040), (003050), (003060), (003070), (003080), (003090), (900030); and the following blocks in voting district (900520), tract 0521.01, block group 1, in Johnson county: block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 020, block 021, block 022, block 023, block 024, block 041, block 042, block 044, block 045, block 046, block 048, block 049, block 050, block 051, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066; and the following voting districts in Johnson county: (900530), (900540), (900550); and the following blocks in voting district (900560), tract 0504.00, block group 1, in Johnson county: block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 017, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027; and the following voting districts in Johnson county: (901330), (901340), (901350), (901360), (901370), (901380), (901390), (901400), (901410), (901420); and the following voting districts in Wyandotte county: (601110).

Senatorial district 11 shall consist of the following voting districts in Johnson county: (000240), (000270), (000350), (000370), (001870), (001880), (001900), (002340), (002350), (002360), (002370), (002400), (002410), (00242B), (00244A), (00244B), (002460), (002470), (00249C), (00249E), (900190), (900200), (900210), (900220), (900230), (900240), (900250), (900260), (900270), (900280), (900290), (900300), (900310), (900320), (900330), (900340), (900350), (901020), (901060), (901070), (901080), (901090), (901100), (901110), (901160), (901170), (901190), (901200), (901210), (901290), (901300), (901310).

Senatorial district 12 shall consist of the following voting districts in Allen county: (000010), (000020), (000030), (000040), (000050), (00006A), (00006B), (00006C), (000070), (000080), (000090), (00010A), (00010B), (000110), (000120); and the following blocks in voting district (000130), tract 9530.00, block group 1, in Allen county: block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 090, block 129, block 130, block 131, block 136, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 166, block 167, block 169, block 170, block 235, block 237, block 238, block 239, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 287, block 292; and the following voting districts in Allen county: (000140), (000150), (00016A), (00016B), (00016C), (000170), (000180), (000190), (00020A), (00020B), (000210); and all of Anderson county; and the following voting districts in Bourbon county: (00002B), (00002C), (00002D), (00002E), (00002F), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000180); and all of Franklin county; and all of Linn county; and the following voting districts in Miami county: (000020), (000050), (000060), (000090), (000100), (00011A), (00012A), (00013A), (00013B), (00013C), (000140), (000250), (900010), (900020), (900040), (900050), (900070), (900120).

Senatorial district 13 shall consist of the following voting districts in Bourbon county: (000010), (00002A), (00003A), (000040), (00005A), (00005B), (00005C), (00005D), (000060), (000070), (000080), (000160), (000170), (000190), (900010), (900020), (900030); and all of Cherokee county; and all of Crawford county; and the following voting districts in Labette county: (000030), (000040), (000050), (000360).

Senatorial district 14 shall consist of the following blocks in voting district (00006A), tract 0202.01, block group 1, in Butler county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 091, block 092, block 093, block 096, block 097; and the following voting districts in Butler county: (000080), (000100), (000110), (000120), (000130), (00014A), (00015A), (00016A), (00016B), (00016C), (000170), (000180), (000190), (000200), (000210), (000220), (00023A), (00023B), (000240), (000250), (000260), (000270), (000280), (000290), (000300), (00030A), (000330), (000350), (000360), (000380), (000390), (000410), (000430), (000440), (000450), (800050), (80020A), (80020B), (80030B), (80030C), (80030D), (90000A); and all of Chautauqua county; and all of Coffey county; and the following voting districts in Cowley county: (000180), (000190), (000220), (000230), (000240), (000250), (000260), (000270), (000280), (000290), (000310), (000320), (000330), (000340), (000350), (000360), (000370), (000380), (000430), (00053B); and all of Elk county; and all of Greenwood county; and the following voting districts in Montgomery county: (000420); and all of Wilson county; and all of Woodson county.

Senatorial district 15 shall consist of the following blocks in voting district (000130), tract 9530.00, block group 1, in Allen county: block 168; and the following voting districts in Labette county: (00001A), (000020), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (00016A), (00016B), (000170), (000180), (00019A), (000200), (000210), (000220), (000230), (00024A), (00024B), (000250), (000260), (00027A), (00027B), (000280), (00029A), (00029B), (000300), (000310), (000320), (000330), (000340), (000350), (000370), (900010); and the following voting districts in Montgomery county: (00001A), (00001B), (00001C), (000020), (000030), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (000170), (000180), (000190), (000200), (000210), (000220), (000230), (000240), (000250), (000260), (000270), (000280), (000290), (000300), (000310), (00032A), (00032B), (000330), (000340), (000350), (000360), (000370), (000380), (000390), (00040A), (00040B), (00040C), (000410), (000430), (00044A), (00044B), (00044C), (000450), (000460), (000470), (900010), (900020), (900030), (900040), (900050), (900060); and all of Neosho county.

Senatorial district 16 shall consist of the following voting districts in Butler county: (00001A), (00001B), (00001L), (00001N), (00001O), (00002A), (00002B), (00002C), (000030), (00004A), (00004B), (000050); and the following blocks in voting district (00006A), tract 0202.01, block group 1, in Butler county: block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 050, block 051, block 052, block 053, block 054, block 055, block 057, block 058, block 059, block 060, block 061, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 094, block 095, block 098, block 106, block 107, block 136, block 137, block 138, block 140; and the following blocks in voting district (00006A), tract 0202.01, block group 2, in Butler county: block 088, block 089, block 099, block 100, block 103, block 104, block 105, block 107, block 108; and the following blocks in voting district (00006A), tract 0207.00, block group 1, in Butler county: block 000, block 038, block 039, block 040, block 053, block 055; and the following blocks in voting district (00006A), tract 0207.00, block group 2, in Butler county: block 000, block 002, block 005, block 006, block 014, block 015, block 022; and the following blocks in voting district (00006A), tract 0208.00, block group 2, in Butler county: block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 015, block 035, block 065, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 085; and the following voting districts in Butler county: (000070), (000090), (00009A), (00009C), (00009E), (00009F), (00009G), (00009H), (00009I), (000310), (000320), (000340), (200010), (200020), (800040), (800060), (80010A), (80010B), (80040A), (80040B), (80070A), (80070B), (80070C), (80070D), (80070E), (80070F); and the following voting districts in Sedgwick county: (500220); and the following blocks in voting district (500230), tract 0108.01, block group 1, in Sedgwick county: block 006; and the following voting districts in Sedgwick county: (500390), (500490), (500500), (500510), (500520); and the following blocks in voting district (500540), tract 0101.15, block group 1, in Sedgwick county: block 100, block 101; and the following blocks in voting district (500560), tract 0101.15, block group 1, in Sedgwick county: block 116; and the following blocks in voting district (500590), tract 0100.01, block group 1, in Sedgwick county: block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 018, block 019, block 020, block 024, block 025, block 026, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 045, block 046, block 053, block 054, block 056, block 057, block 058, block 060, block 061, block 062, block 063, block 064, block 065, block 068, block 071, block 072, block 073, block 074, block 075, block 076, block 077; and the following blocks in voting district (500590), tract 0100.02, block group 1, in Sedgwick county: block 001, block 002, block 003, block 006, block 008, block 010, block 011, block 012, block 013, block 014, block 015, block 017, block 018, block 019, block 020, block 021, block 022, block 025, block 026, block 027, block 028, block 029, block 033, block 036; and the following blocks in voting district (500590), tract 0100.02, block group 2, in Sedgwick county: block 081; and the following voting districts in Sedgwick county: (500710), (500720), (500730); and the following blocks in voting district (502240), tract 0101.11, block group 1, in Sedgwick county: block 000, block 001, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 049, block 050; and the following blocks in voting district (502240), tract 0101.16, block group 1, in Sedgwick county: block 209, block 210, block 215, block 216, block 218, block 219; and the following voting districts in Sedgwick county: (502250); and the following blocks in voting district (502270), tract 0100.04, block group 2, in Sedgwick county: block 067, block 070, block 071, block 072; and the following voting districts in Sedgwick county: (502280); and the following blocks in voting district (502340), tract 0098.02, block group 1, in Sedgwick county: block 000, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023; and the following blocks in voting district (502340), tract 0098.02, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 029, block 030, block 031, block 032; and the following blocks in voting district (502340), tract 0099.00, block group 5, in Sedgwick county: block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 026, block 047, block 094; and the following blocks in voting district (502350), tract 0098.02, block group 4, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011; and the following blocks in voting district (502360), tract 0098.02, block group 5, in Sedgwick county: block 000, block 001, block 002, block 005, block 006, block 007, block 008, block 009, block 023, block 024, block 025; and the following blocks in voting district (502360), tract 0099.00, block group 3, in Sedgwick county: block 000, block 003, block 004, block 006, block 007, block 008, block 009, block 010, block 011, block 013; and the following blocks in voting district (502370), tract 0098.01, block group 4, in Sedgwick county: block 020; and the following blocks in voting district (502370), tract 0098.02, block group 5, in Sedgwick county: block 010, block 011, block 012, block 013, block 014, block 026, block 029; and the following blocks in voting district (502370), tract 0099.00, block group 1, in Sedgwick county: block 006, block 007, block 008, block 009, block 010, block 011, block 013, block 014; and the following blocks in voting district (502370), tract 0099.00, block group 5, in Sedgwick county: block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086; and the following blocks in voting district (502380), tract 0098.01, block group 4, in Sedgwick county: block 029; and the following voting districts in Sedgwick county: (502400); and the following blocks in voting district (502570), tract 0100.04, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077; and the following blocks in voting district (502570), tract 0100.04, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 066; and the following voting districts in Sedgwick county: (502580), (502600), (503010); and the following blocks in voting district (503020), tract 0100.01, block group 2, in Sedgwick county: block 057, block 058; and the following blocks in voting district (503020), tract 0100.02, block group 2, in Sedgwick county: block 012, block 061; and the following blocks in voting district (503020), tract 0101.15, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 107, block 108, block 109, block 110, block 115, block 121, block 122, block 123, block 124; and the following blocks in voting district (503020), tract 0101.16, block group 1, in Sedgwick county: block 167, block 168, block 194; and the following blocks in voting district (503040), tract 0100.01, block group 1, in Sedgwick county: block 027, block 028, block 029, block 030, block 031, block 032, block 066, block 067, block 069, block 078, block 079, block 080; and the following blocks in voting district (503040), tract 0100.02, block group 1, in Sedgwick county: block 016, block 030, block 031, block 032, block 034, block 035; and the following voting districts in Sedgwick county: (503110), (503530), (503550), (503560), (503580), (503700); and the following blocks in voting district (503710), tract 0098.01, block group 4, in Sedgwick county: block 018, block 019; and the following blocks in voting district (503710), tract 0099.00, block group 2, in Sedgwick county: block 000, block 001, block 006, block 007; and the following blocks in voting district (503710), tract 0099.00, block group 3, in Sedgwick county: block 012; and the following blocks in voting district (503710), tract 0099.00, block group 5, in Sedgwick county: block 024, block 025, block 046, block 067, block 068, block 070, block 073, block 076, block 087, block 088; and the following voting districts in Sedgwick county: (530540), (600010), (600420), (600430), (700490), (700500), (700590), (700620), (700660), (700670), (700700), (700800), (700810), (700820), (700840), (900010), (900040), (900080).

Senatorial district 17 shall consist of the following voting districts in Geary county: (000010); and the following blocks in voting district (00002A), tract 0006.00, block group 2, in Geary county: block 023, block 039, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 053, block 054, block 066, block 067, block 068, block 069, block 070, block 095, block 096, block 097, block 098, block 099, block 100, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 117, block 118, block 119, block 120; and the following voting districts in Geary county: (00002B), (00002C), (00002D), (00002E), (00002F), (00002G), (00002H), (00002I), (00002J), (00002K); and the following blocks in voting district (00002L), tract 0006.00, block group 2, in Geary county: block 014, block 024, block 025, block 026, block 027, block 028, block 029, block 038, block 121; and the following blocks in voting district (00002L), tract 0006.00, block group 3, in Geary county: block 063; and the following voting districts in Geary county: (00002M), (00002N), (000040), (000050), (000060), (00007A), (000080), (000090), (000100), (000110), (00013A), (000140), (000150), (00016A), (000180), (000190), (00022A), (000230), (000240), (000250), (000260); and the following blocks in voting district (900010), tract 0002.00, block group 1, in Geary county: block 000, block 001, block 002, block 003, block 008, block 016; and the following blocks in voting district (900010), tract 0002.00, block group 2, in Geary county: block 003, block 004, block 021; and the following blocks in voting district (900010), tract 0003.00, block group 2, in Geary county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 015, block 016, block 017, block 018, block 021, block 022; and the following blocks in voting district (900010), tract 0007.00, block group 1, in Geary county: block 184, block 185, block 220, block 221, block 222, block 236, block 239; and the following blocks in voting district (900010), tract 0008.00, block group 2, in Geary county: block 071, block 072, block 073, block 074, block 075, block 099, block 102, block 185, block 199, block 200, block 211, block 212, block 213, block 218, block 219, block 222, block 225, block 228, block 229, block 230, block 231, block 232, block 233, block 234, block 235, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 283, block 284, block 285, block 286, block 287, block 295, block 296, block 312, block 313; and the following voting districts in Geary county: (900020), (900030), (900040), (900050), (900060), (900070), (900080), (900090), (900100), (900120), (900130), (900140), (900150), (900160); and the following blocks in voting district (900170), tract 0003.00, block group 2, in Geary county: block 028, block 029, block 030, block 031, block 032, block 042, block 043, block 044, block 046, block 047, block 048, block 049; and the following blocks in voting district (900170), tract 0003.00, block group 4, in Geary county: block 019, block 052; and the following blocks in voting district (900170), tract 0008.00, block group 2, in Geary county: block 061, block 063, block 064, block 070, block 136, block 137; and the following blocks in voting district (900180), tract 0008.00, block group 2, in Geary county: block 098, block 101, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 180, block 181, block 183, block 184, block 186, block 297, block 298, block 300, block 319, block 320, block 321, block 322, block 323, block 324, block 331; and the following voting districts in Geary county: (900190), (900200), (900210), (900220); and all of Lyon county; and the following blocks in voting district (000200), tract 0001.00, block group 1, in Pottawatomie county: block 226, block 227; and the following blocks in voting district (000200), tract 0001.00, block group 2, in Pottawatomie county: block 035, block 062, block 063, block 064, block 065, block 066, block 067, block 104; and the following blocks in voting district (000200), tract 0001.00, block group 3, in Pottawatomie county: block 000, block 001, block 002, block 003, block 004, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 166, block 168, block 169, block 170, block 171; and the following blocks in voting district (000200), tract 0001.00, block group 4, in Pottawatomie county: block 236, block 238, block 239, block 240, block 241; and the following blocks in voting district (000200), tract 0002.00, block group 1, in Pottawatomie county: block 004, block 005, block 006, block 007, block 008, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 068, block 069, block 070, block 071; and the following blocks in voting district (000200), tract 0002.00, block group 4, in Pottawatomie county: block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 096, block 097, block 098, block 099, block 100, block 104, block 105, block 106, block 110; and the following blocks in voting district (000250), tract 0002.00, block group 4, in Pottawatomie county: block 059; and the following blocks in voting district (00026A), tract 0002.00, block group 1, in Pottawatomie county: block 016, block 017, block 018, block 035, block 044, block 045, block 047, block 048, block 050, block 051, block 052, block 053, block 054, block 055, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080; and the following blocks in voting district (00026A), tract 0002.00, block group 4, in Pottawatomie county: block 007, block 010, block 011, block 012, block 013, block 014, block 016, block 017, block 018, block 019, block 020, block 021, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 092, block 093, block 094, block 095, block 101, block 102, block 103, block 113, block 114; and the following blocks in voting district (000270), tract 0002.00, block group 1, in Pottawatomie county: block 019, block 020, block 021, block 022, block 023, block 025, block 026, block 046, block 049; and the following blocks in voting district (000270), tract 0002.00, block group 4, in Pottawatomie county: block 000, block 004, block 006, block 008, block 009, block 015, block 022, block 023, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 053, block 055, block 056, block 070, block 071, block 107, block 112; and the following voting districts in Pottawatomie county: (900010); and the following voting districts in Wabaunsee county: (000010), (000020), (000030), (000040); and the following blocks in voting district (000120), tract 4831.00, block group 3, in Wabaunsee county: block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134; and the following blocks in voting district (000120), tract 4831.00, block group 4, in Wabaunsee county: block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 206, block 207, block 208, block 217, block 224, block 225, block 226, block 227, block 228, block 229, block 235, block 239, block 241; and the following voting districts in Wabaunsee county: (000130).

Senatorial district 18 shall consist of the following voting districts in Pottawatomie county: (000210), (000220); and the following blocks in voting district (000250), tract 0002.00, block group 1, in Pottawatomie county: block 083; and the following blocks in voting district (000250), tract 0002.00, block group 2, in Pottawatomie county: block 000, block 001, block 002, block 003, block 010, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 060, block 061, block 062; and the following blocks in voting district (000250), tract 0002.00, block group 3, in Pottawatomie county: block 011, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 036, block 037, block 038, block 039, block 040, block 042, block 043, block 057, block 058, block 064, block 065, block 066, block 067, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 112, block 116; and the following blocks in voting district (000250), tract 0002.00, block group 4, in Pottawatomie county: block 054, block 057, block 058, block 111; and the following blocks in voting district (00026A), tract 0001.00, block group 1, in Pottawatomie county: block 205, block 206, block 207, block 208; and the following blocks in voting district (00026A), tract 0002.00, block group 1, in Pottawatomie county: block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 029, block 030, block 034, block 067, block 081, block 082, block 084; and the following blocks in voting district (00026A), tract 0002.00, block group 3, in Pottawatomie county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 012, block 013, block 035, block 041, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 059, block 062, block 063, block 068, block 069, block 070, block 072, block 073, block 074, block 111, block 113, block 114, block 115, block 117, block 118; and the following blocks in voting district (00026A), tract 0003.00, block group 1, in Pottawatomie county: block 353, block 391; and the following blocks in voting district (000270), tract 0002.00, block group 1, in Pottawatomie county: block 027, block 028, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 064, block 065, block 066; and the following blocks in voting district (000270), tract 0002.00, block group 2, in Pottawatomie county: block 004, block 005, block 006, block 007, block 008, block 009, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 032, block 033, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073; and the following blocks in voting district (000270), tract 0002.00, block group 4, in Pottawatomie county: block 001, block 002, block 003, block 005, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 108, block 109; and the following voting districts in Pottawatomie county: (900040); and the following voting districts in Shawnee county: (000090), (000150), (000330), (000350), (000410), (000420), (000430), (000440), (000580), (000590), (000600), (000610), (000630), (000640), (000650), (000660), (000740), (001040), (001050), (001060), (001070), (001080), (001090), (001100), (001120), (001130), (001140), (001150), (001160), (001170), (001180), (001190), (001210), (001220), (001230), (001360), (001370), (001460), (001760), (001850), (001880), (001890), (100050), (200010), (200020); and the following blocks in voting district (200120), tract 0024.00, block group 1, in Shawnee county: block 102, block 105, block 115, block 125; and the following voting districts in Shawnee county: (400070), (400100), (400110), (500010), (600010), (600020), (600030), (600050), (600060); and the following blocks in voting district (600130), tract 0040.00, block group 3, in Shawnee county: block 014, block 015, block 016, block 017, block 022, block 031, block 032, block 041, block 042; and the following voting districts in Shawnee county: (600150), (600160), (600220), (600230), (600240), (600340), (600350), (600360), (600370), (600380), (600390), (600510), (600570), (600580); and the following blocks in voting district (800030), tract 0024.00, block group 1, in Shawnee county: block 037, block 081, block 090, block 091, block 103, block 104, block 114; and the following blocks in voting district (800030), tract 0036.07, block group 2, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 017, block 018, block 019, block 020, block 022, block 023, block 024, block 025, block 031; and the following blocks in voting district (800030), tract 0036.07, block group 3, in Shawnee county: block 001; and the following voting districts in Shawnee county: (900030), (900040), (900050); and the following voting districts in Wabaunsee county: (000070), (000090), (000100), (000110); and the following blocks in voting district (000120), tract 4831.00, block group 4, in Wabaunsee county: block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 236, block 237, block 238, block 240.

Senatorial district 19 shall consist of the following voting districts in Douglas county: (000010), (000030); and the following blocks in voting district (00006A), tract 0006.03, block group 1, in Douglas county: block 059, block 061, block 062, block 063, block 064; and the following blocks in voting district (00006A), tract 0014.00, block group 2, in Douglas county: block 000, block 001, block 003, block 004, block 005, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 042, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 183, block 184, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 198, block 199, block 225, block 226, block 227, block 229, block 230, block 231, block 232, block 233, block 234, block 235, block 236, block 237; and the following blocks in voting district (00006A), tract 0014.00, block group 3, in Douglas county: block 003, block 004, block 005, block 006, block 007, block 008, block 222; and the following blocks in voting district (00006A), tract 0015.00, block group 2, in Douglas county: block 072, block 073, block 074; and the following blocks in voting district (00053A), tract 0008.01, block group 1, in Douglas county: block 011, block 031, block 032, block 033, block 035, block 036, block 037, block 044, block 045, block 047; and the following blocks in voting district (00053A), tract 0014.00, block group 1, in Douglas county: block 006, block 007, block 008; and the following blocks in voting district (000580), tract 0014.00, block group 2, in Douglas county: block 006, block 007, block 037, block 039, block 040, block 041; and the following blocks in voting district (000580), tract 0015.00, block group 2, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 013, block 014, block 022, block 023, block 024, block 033, block 034, block 053, block 054, block 055; and the following voting districts in Douglas county: (000590); and the following blocks in voting district (00067A), tract 0008.01, block group 1, in Douglas county: block 040, block 041, block 042; and the following blocks in voting district (00067A), tract 0008.02, block group 2, in Douglas county: block 016, block 017, block 019, block 020, block 021, block 022; and the following blocks in voting district (00067A), tract 0014.00, block group 1, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 010, block 011, block 012, block 013, block 014, block 015, block 025, block 026, block 027, block 028, block 037, block 045, block 046, block 047; and the following blocks in voting district (000680), tract 0012.03, block group 1, in Douglas county: block 081; and the following blocks in voting district (000680), tract 0014.00, block group 1, in Douglas county: block 033, block 041, block 042, block 043, block 044, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 063, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 090, block 091; and the following blocks in voting district (000680), tract 0014.00, block group 3, in Douglas county: block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 188, block 189, block 190, block 191, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 219; and the following voting districts in Douglas county: (400110), (900010); and the following voting districts in Jefferson county: (000040); and all of Osage county; and the following voting districts in Shawnee county: (000080), (000180), (000190); and the following blocks in voting district (000210), tract 0037.00, block group 4, in Shawnee county: block 069, block 080; and the following blocks in voting district (000210), tract 0039.02, block group 1, in Shawnee county: block 050, block 051; and the following voting districts in Shawnee county: (000250), (000260), (000270), (000280), (000290), (000300), (000310), (000370), (000480), (000490), (000500), (000510), (000520), (000530), (000540), (000550), (000560), (000570), (000690), (000700), (000710), (000750), (000760), (000770), (000780), (000790), (000800), (000820), (000830), (000840), (000850), (000860), (000870), (000880), (000890), (000910), (000920), (000930), (000940), (000950), (001010); and the following blocks in voting district (001260), tract 0016.01, block group 1, in Shawnee county: block 000, block 001, block 019, block 020, block 021, block 022; and the following voting districts in Shawnee county: (001910), (100060), (200090), (500070), (500080), (500120), (500130); and the following blocks in voting district (600040), tract 0039.02, block group 2, in Shawnee county: block 022, block 025, block 026, block 110, block 111, block 114, block 116, block 117, block 176, block 177, block 183, block 186, block 187, block 188, block 189, block 191, block 192, block 193; and the following blocks in voting district (600130), tract 0012.00, block group 1, in Shawnee county: block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 027, block 028, block 029, block 030, block 031, block 032; and the following blocks in voting district (600130), tract 0012.00, block group 2, in Shawnee county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046; and the following blocks in voting district (600130), tract 0040.00, block group 2, in Shawnee county: block 052, block 053; and the following blocks in voting district (600130), tract 0040.00, block group 3, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 018, block 019, block 020, block 021, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067; and the following voting districts in Shawnee county: (600140), (600210), (600420), (600430), (600440), (900010); and the following blocks in voting district (900020), tract 0030.02, block group 2, in Shawnee county: block 038, block 040, block 045, block 049, block 050, block 051, block 052; and the following blocks in voting district (900020), tract 0030.02, block group 3, in Shawnee county: block 049, block 050; and the following blocks in voting district (900020), tract 0037.00, block group 4, in Shawnee county: block 000, block 001, block 002, block 005, block 006, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 076.

Senatorial district 20 shall consist of the following blocks in voting district (000210), tract 0037.00, block group 4, in Shawnee county: block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 070, block 071, block 072, block 073, block 074, block 075, block 079, block 081, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 133, block 134, block 135, block 137, block 138, block 139, block 140, block 152, block 153; and the following blocks in voting district (000210), tract 0037.00, block group 5, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 009, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 061, block 062, block 063, block 065, block 066, block 069; and the following blocks in voting district (000210), tract 0039.02, block group 2, in Shawnee county: block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 070, block 080, block 081, block 082, block 083; and the following voting districts in Shawnee county: (000240), (000340), (000960), (000970), (000980), (000990), (001000), (001030), (001200), (001240), (001250); and the following blocks in voting district (001260), tract 0016.01, block group 1, in Shawnee county: block 002, block 003, block 004, block 005, block 013, block 014, block 015, block 018; and the following voting districts in Shawnee county: (001270), (001280), (001290), (001300), (001310), (001320), (001330), (001340), (001350), (001380), (001400), (001410), (001420), (001430), (001440), (001450), (001470), (001480), (001490), (001500), (001510), (001520), (001530), (001540), (001550), (001560), (001570), (001590), (001600), (001610), (001620), (001630), (001640), (001650), (001670), (001680), (001710), (001720), (001780), (100030), (100040), (200050), (200070), (200080); and the following blocks in voting district (200120), tract 0024.00, block group 1, in Shawnee county: block 108; and the following blocks in voting district (200120), tract 0036.07, block group 2, in Shawnee county: block 008; and the following voting districts in Shawnee county: (200130), (200140), (200150), (200160), (300090), (500110), (500140), (500160); and the following blocks in voting district (600040), tract 0039.02, block group 2, in Shawnee county: block 027, block 028, block 029, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 166, block 167, block 168, block 170, block 171, block 172, block 175, block 178, block 179, block 182; and the following voting districts in Shawnee county: (600080), (600090), (600110), (600170), (600180), (600190), (600250), (600260), (600270), (600280), (600290), (600300), (600310), (600330), (600470), (600490), (600500), (600530), (700010), (700020), (800010), (800020); and the following blocks in voting district (800030), tract 0024.00, block group 1, in Shawnee county: block 109, block 112, block 113, block 116, block 117, block 119, block 122; and the following blocks in voting district (800030), tract 0036.07, block group 2, in Shawnee county: block 007, block 009, block 010, block 012, block 013, block 014, block 015, block 016, block 021, block 026, block 027, block 028, block 029, block 030, block 032, block 034, block 035, block 060; and the following blocks in voting district (800030), tract 0036.07, block group 3, in Shawnee county: block 000, block 003; and the following voting districts in Shawnee county: (800040), (800060), (800070); and the following blocks in voting district (900020), tract 0037.00, block group 1, in Shawnee county: block 007, block 013, block 076, block 093, block 094, block 105, block 110; and the following blocks in voting district (900020), tract 0037.00, block group 3, in Shawnee county: block 000, block 013, block 022, block 025, block 026, block 027, block 028, block 029; and the following blocks in voting district (900020), tract 0037.00, block group 4, in Shawnee county: block 007, block 008, block 009, block 010, block 011, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 024, block 025, block 026, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 082, block 083, block 084, block 148, block 149; and the following voting districts in Shawnee county: (900060), (900070), (900080), (900090); and the following voting districts in Wabaunsee county: (000050), (000060), (000080), (000140).

Senatorial district 21 shall consist of the following voting districts in Johnson county: (000430), (000440), (000450), (000460), (000510), (000520), (000530), (000540), (000550), (000580), (000590), (000600), (000610), (000620), (000630), (000640), (000650), (000660), (00117B); and the following blocks in voting district (001570), tract 0511.00, block group 4, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 012, block 013; and the following blocks in voting district (001580), tract 0511.00, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022; and the following blocks in voting district (001580), tract 0511.00, block group 4, in Johnson county: block 010, block 011; and the following voting districts in Johnson county: (001610), (001620), (001630), (001640), (001650), (001660), (001670), (001680), (001690), (001710), (001740), (001750), (001760), (900360), (900370), (900380), (900390), (900400), (900410), (900420), (900430), (900440), (900450), (900460), (900470), (900480), (901430).

Senatorial district 22 shall consist of all of Clay county; and the following blocks in voting district (00002A), tract 0006.00, block group 2, in Geary county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 020, block 052, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 071, block 072, block 073, block 074, block 075, block 076, block 091, block 092; and the following blocks in voting district (00002L), tract 0006.00, block group 2, in Geary county: block 018; and the following voting districts in Geary county: (00002O), (00002P), (00002Q), (00002R), (00022B), (000270); and the following blocks in voting district (900010), tract 0008.00, block group 1, in Geary county: block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 234, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, block 297, block 299, block 301, block 302, block 312, block 313, block 315, block 316, block 334, block 335, block 336, block 337, block 338, block 340; and the following blocks in voting district (900010), tract 0008.00, block group 2, in Geary county: block 000, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 047, block 048, block 049, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 090, block 091, block 187, block 188, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 217, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 282, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 304, block 325, block 330, block 332, block 333, block 401, block 402, block 403, block 404; and the following blocks in voting district (900170), tract 0008.00, block group 2, in Geary county: block 046, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 062, block 314, block 315, block 316, block 317, block 318, block 326, block 327, block 328, block 329, block 337, block 396, block 397, block 398, block 399, block 400; and the following blocks in voting district (900180), tract 0008.00, block group 2, in Geary county: block 089, block 092, block 093, block 094, block 095, block 096, block 097, block 182, block 189; and all of Riley county.

Senatorial district 23 shall consist of the following voting districts in Johnson county: (001000), (001010), (001030), (001040), (001050), (001060), (001070), (001100), (001150), (001160), (001200), (001260), (001280), (001300), (001310), (001320), (001330), (001350), (001360), (001370), (001380), (001390), (00140B), (001410), (00147A), (00147B), (001480); and the following blocks in voting district (001520), tract 0529.05, block group 2, in Johnson county: block 006, block 007, block 013, block 014, block 015, block 016; and the following voting districts in Johnson county: (004190), (900580), (900600), (900610), (900790), (900800), (900820), (900830), (900840), (900850), (900860), (900910), (900920), (900930); and the following blocks in voting district (900940), tract 0535.05, block group 1, in Johnson county: block 034; and the following voting districts in Johnson county: (900980); and the following blocks in voting district (901550), tract 0535.55, block group 3, in Johnson county: block 009; and the following blocks in voting district (901550), tract 0535.57, block group 2, in Johnson county: block 000; and the following blocks in voting district (901570), tract 0535.09, block group 2, in Johnson county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 014; and the following blocks in voting district (901570), tract 0535.09, block group 5, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following voting districts in Johnson county: (901630), (901680), (901690); and the following blocks in voting district (901700), tract 0529.05, block group 2, in Johnson county: block 008, block 009, block 010, block 011, block 012, block 017, block 018, block 019; and the following blocks in voting district (901700), tract 0529.08, block group 4, in Johnson county: block 004; and the following voting districts in Johnson county: (901880), (901890); and the following blocks in voting district (901970), tract 0535.05, block group 2, in Johnson county: block 026, block 027.

Senatorial district 24 shall consist of the following voting districts in Dickinson county: (000010), (00002A), (00002B), (000030), (000040), (000050), (000070), (000080), (000090), (000100), (000110), (000130), (000140), (000220), (000260), (000280), (000290), (000320), (900010), (900020), (900030); and all of Saline county.

Senatorial district 25 shall consist of the following voting districts in Sedgwick county: (500010), (500020); and the following blocks in voting district (500030), tract 0024.00, block group 2, in Sedgwick county: block 036, block 037, block 038; and the following blocks in voting district (500030), tract 0026.00, block group 1, in Sedgwick county: block 007, block 008, block 009, block 010, block 011, block 012, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051; and the following blocks in voting district (500030), tract 0026.00, block group 2, in Sedgwick county: block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037; and the following blocks in voting district (500030), tract 0034.00, block group 3, in Sedgwick county: block 004, block 005, block 014, block 015, block 016, block 023, block 024, block 025, block 026, block 027, block 028; and the following blocks in voting district (500040), tract 0024.00, block group 2, in Sedgwick county: block 039, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053; and the following blocks in voting district (500040), tract 0034.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009; and the following blocks in voting district (500040), tract 0034.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013; and the following blocks in voting district (500050), tract 0024.00, block group 1, in Sedgwick county: block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029; and the following blocks in voting district (500050), tract 0035.00, block group 1, in Sedgwick county: block 002, block 003, block 004, block 005, block 006, block 007, block 011, block 012, block 013, block 014, block 015, block 016; and the following blocks in voting district (500050), tract 0035.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 022, block 023, block 024, block 025, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044; and the following voting districts in Sedgwick county: (500740), (500750), (500760); and the following blocks in voting district (500770), tract 0038.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026; and the following blocks in voting district (500770), tract 0062.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009; and the following blocks in voting district (500770), tract 0062.00, block group 4, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006; and the following voting districts in Sedgwick county: (500950), (500960), (500970), (500980), (500990), (501000), (501010), (501020), (501030), (501040), (501830), (501840), (501850), (501860), (501870), (501880), (501900), (501910), (501920); and the following blocks in voting district (501930), tract 0086.00, block group 1, in Sedgwick county: block 001, block 002, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027; and the following blocks in voting district (501930), tract 0086.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031; and the following blocks in voting district (501930), tract 0088.00, block group 4, in Sedgwick county: block 005, block 006; and the following blocks in voting district (501940), tract 0084.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016; and the following blocks in voting district (501940), tract 0084.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027; and the following blocks in voting district (501940), tract 0084.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013; and the following blocks in voting district (501940), tract 0085.00, block group 1, in Sedgwick county: block 000; and the following blocks in voting district (501940), tract 0085.00, block group 2, in Sedgwick county: block 000; and the following blocks in voting district (501940), tract 0086.00, block group 1, in Sedgwick county: block 000, block 003, block 004.

Senatorial district 26 shall consist of the following blocks in voting district (500910), tract 0056.00, block group 1, in Sedgwick county: block 025, block 026, block 027, block 028, block 029, block 034, block 035, block 046, block 047; and the following blocks in voting district (500910), tract 0056.00, block group 2, in Sedgwick county: block 001, block 003, block 016, block 017, block 020, block 021, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 042, block 043, block 044, block 046, block 047, block 048, block 049, block 051, block 052, block 053, block 058, block 059, block 060, block 061, block 067, block 071; and the following blocks in voting district (500910), tract 0056.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 029, block 030, block 031, block 032, block 033, block 035, block 036, block 037; and the following blocks in voting district (500910), tract 0057.00, block group 1, in Sedgwick county: block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 031, block 032; and the following blocks in voting district (500910), tract 0057.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 015; and the following blocks in voting district (500910), tract 0059.00, block group 3, in Sedgwick county: block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016; and the following voting districts in Sedgwick county: (500940), (501050), (501060), (501070), (501080), (501090), (501100), (501110), (501120), (501130), (501140); and the following blocks in voting district (501150), tract 0054.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004; and the following blocks in voting district (501150), tract 0091.00, block group 5, in Sedgwick county: block 033, block 034, block 038, block 051; and the following blocks in voting district (501150), tract 0096.03, block group 1, in Sedgwick county: block 000, block 001, block 002; and the following voting districts in Sedgwick county: (501220), (501230), (501240), (501260), (501290), (501300), (501310), (501320), (501330), (501410), (501600), (501610), (501750), (501760), (501770), (501780); and the following blocks in voting district (501790), tract 0095.09, block group 2, in Sedgwick county: block 012, block 013, block 014, block 016, block 021, block 023, block 024; and the following voting districts in Sedgwick county: (502120); and the following blocks in voting district (502130), tract 0095.08, block group 1, in Sedgwick county: block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098; and the following blocks in voting district (502130), tract 0095.09, block group 3, in Sedgwick county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012; and the following blocks in voting district (502130), tract 0096.05, block group 1, in Sedgwick county: block 014, block 015; and the following voting districts in Sedgwick county: (502140); and the following blocks in voting district (502200), tract 0095.09, block group 2, in Sedgwick county: block 009, block 010, block 011, block 015; and the following voting districts in Sedgwick county: (502210); and the following blocks in voting district (502260), tract 0100.05, block group 3, in Sedgwick county: block 011; and the following voting districts in Sedgwick county: (502300); and the following blocks in voting district (502320), tract 0098.01, block group 3, in Sedgwick county: block 006, block 007, block 008, block 010, block 016, block 017, block 027; and the following blocks in voting district (502350), tract 0098.01, block group 2, in Sedgwick county: block 003, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 018, block 019, block 020, block 021, block 022, block 023, block 024; and the following blocks in voting district (502350), tract 0098.01, block group 3, in Sedgwick county: block 012, block 013, block 014, block 026, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 038, block 039, block 040, block 041, block 042, block 043, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 059, block 060, block 062, block 064, block 065, block 066; and the following blocks in voting district (502350), tract 0098.01, block group 4, in Sedgwick county: block 015; and the following blocks in voting district (502370), tract 0098.01, block group 3, in Sedgwick county: block 044, block 045, block 057, block 058, block 061, block 063, block 071; and the following blocks in voting district (502370), tract 0098.01, block group 4, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 017, block 022, block 023, block 024, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 046, block 047, block 049; and the following blocks in voting district (502380), tract 0098.01, block group 4, in Sedgwick county: block 027, block 030; and the following voting districts in Sedgwick county: (502440), (502450), (502470), (502500), (502510), (502630), (502640), (502650), (502660), (502670), (502680), (502690), (502700), (502710), (502720), (502730), (502740), (502750), (502760), (502770), (502780), (502790), (502800), (502810), (502820), (503170), (503180), (503190), (503210), (503220), (503230); and the following blocks in voting district (503250), tract 0096.04, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063; and the following blocks in voting district (503250), tract 0096.04, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 045, block 046, block 047, block 048, block 049; and the following blocks in voting district (503250), tract 0096.05, block group 1, in Sedgwick county: block 102, block 103, block 104, block 107; and the following voting districts in Sedgwick county: (503260), (503270), (503280), (503590), (503600), (503610), (503630), (503640); and the following blocks in voting district (503650), tract 0100.05, block group 3, in Sedgwick county: block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 024, block 025, block 026, block 027, block 028, block 033; and the following voting districts in Sedgwick county: (503670); and the following blocks in voting district (503710), tract 0098.01, block group 3, in Sedgwick county: block 009, block 011; and the following blocks in voting district (503710), tract 0098.01, block group 4, in Sedgwick county: block 016, block 021, block 025, block 026, block 028, block 031, block 048; and the following voting districts in Sedgwick county: (503740), (503750), (503760), (503770), (503930), (503940), (503950), (503960), (503970), (503990), (504000), (504010), (504020), (600020), (600330), (600350), (600370), (600440), (600460), (600780), (700510); and the following blocks in voting district (700580), tract 0056.00, block group 2, in Sedgwick county: block 050, block 054, block 057; and the following voting districts in Sedgwick county: (700650), (700690), (700890), (700950), (900020), (900110), (900120).

Senatorial district 27 shall consist of the following voting districts in Sedgwick county: (501340), (501380), (501390), (501400), (501420), (501430), (501440), (501450), (501460), (501470), (501480), (501490); and the following blocks in voting district (501500), tract 0095.03, block group 2, in Sedgwick county: block 000; and the following blocks in voting district (501500), tract 0095.03, block group 4, in Sedgwick county: block 000; and the following blocks in voting district (501500), tract 0103.00, block group 1, in Sedgwick county: block 024, block 025, block 026, block 027, block 054, block 055, block 057, block 058, block 083, block 084, block 085, block 086, block 088; and the following voting districts in Sedgwick county: (501540), (501550), (501560), (501570), (501580), (501590), (501620), (501630), (501640), (501650), (501660), (501670), (501680), (501690), (501700), (501710), (501720), (501730), (501740); and the following blocks in voting district (501790), tract 0095.09, block group 2, in Sedgwick county: block 001; and the following voting districts in Sedgwick county: (501810); and the following blocks in voting district (501930), tract 0093.01, block group 3, in Sedgwick county: block 014, block 018, block 019, block 020, block 021, block 024; and the following blocks in voting district (501930), tract 0095.03, block group 1, in Sedgwick county: block 021; and the following blocks in voting district (501940), tract 0095.03, block group 1, in Sedgwick county: block 002; and the following blocks in voting district (502010), tract 0095.03, block group 1, in Sedgwick county: block 000, block 001; and the following blocks in voting district (502010), tract 0103.00, block group 4, in Sedgwick county: block 118, block 119; and the following blocks in voting district (502020), tract 0103.00, block group 4, in Sedgwick county: block 096, block 097, block 105, block 106, block 114, block 117; and the following blocks in voting district (502130), tract 0095.08, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 015, block 090; and the following blocks in voting district (502130), tract 0095.09, block group 2, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008; and the following blocks in voting district (502130), tract 0095.09, block group 3, in Sedgwick county: block 000; and the following voting districts in Sedgwick county: (502150), (502160), (502170), (502180); and the following blocks in voting district (502200), tract 0095.09, block group 1, in Sedgwick county: block 000, block 001; and the following blocks in voting district (502200), tract 0095.09, block group 2, in Sedgwick county: block 000, block 002, block 018; and the following voting districts in Sedgwick county: (502410), (502420), (502430), (502460); and the following blocks in voting district (503290), tract 0103.00, block group 1, in Sedgwick county: block 089, block 090, block 091; and the following voting districts in Sedgwick county: (503300), (503310), (503320), (503780), (600190), (600250), (600390), (600470); and the following blocks in voting district (700210), tract 0103.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 009, block 010, block 011, block 019, block 071, block 073, block 078, block 079, block 080, block 081; and the following blocks in voting district (700210), tract 0103.00, block group 3, in Sedgwick county: block 059, block 060, block 061, block 062, block 063, block 064, block 072, block 075, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 094; and the following blocks in voting district (700210), tract 0103.00, block group 4, in Sedgwick county: block 082, block 083, block 093, block 095, block 103, block 104, block 108, block 109, block 110, block 111, block 115, block 116, block 120, block 121, block 123; and the following voting districts in Sedgwick county: (700220), (700230), (700250), (700260), (700290), (700300), (700630), (700640), (700930), (700940), (700960), (900030), (900090), (900100).

Senatorial district 28 shall consist of the following blocks in voting district (500370), tract 0070.00, block group 3, in Sedgwick county: block 015; and the following blocks in voting district (500770), tract 0062.00, block group 2, in Sedgwick county: block 010, block 011, block 012, block 021, block 022, block 023; and the following blocks in voting district (500770), tract 0062.00, block group 3, in Sedgwick county: block 002, block 003, block 004, block 005; and the following blocks in voting district (500770), tract 0062.00, block group 4, in Sedgwick county: block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following voting districts in Sedgwick county: (500780); and the following blocks in voting district (500800), tract 0068.00, block group 1, in Sedgwick county: block 002, block 003; and the following voting districts in Sedgwick county: (500820), (500830), (500840), (500850), (500870), (500880), (500890), (500900); and the following blocks in voting district (500910), tract 0056.00, block group 1, in Sedgwick county: block 020, block 040; and the following blocks in voting district (500910), tract 0056.00, block group 2, in Sedgwick county: block 005, block 006, block 007, block 008, block 010, block 011, block 014, block 015, block 022, block 072, block 073; and the following blocks in voting district (501150), tract 0091.00, block group 2, in Sedgwick county: block 009, block 010, block 011, block 013; and the following blocks in voting district (501150), tract 0091.00, block group 3, in Sedgwick county: block 014, block 015, block 016, block 017; and the following blocks in voting district (501150), tract 0091.00, block group 4, in Sedgwick county: block 006, block 007, block 008, block 009, block 015, block 016, block 017, block 018; and the following blocks in voting district (501150), tract 0091.00, block group 5, in Sedgwick county: block 035, block 036, block 039, block 040, block 041, block 042, block 043, block 044, block 046, block 048, block 049, block 050; and the following blocks in voting district (501150), tract 0091.00, block group 6, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following voting districts in Sedgwick county: (501160), (501170), (501180), (501190), (501200), (501210); and the following blocks in voting district (502260), tract 0100.05, block group 1, in Sedgwick county: block 001, block 002, block 003, block 009, block 010, block 011, block 013, block 014, block 015, block 016; and the following blocks in voting district (502260), tract 0100.05, block group 2, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022; and the following blocks in voting district (502260), tract 0100.05, block group 3, in Sedgwick county: block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 029, block 030, block 031, block 032; and the following blocks in voting district (502270), tract 0098.02, block group 1, in Sedgwick county: block 009, block 010, block 011, block 012; and the following blocks in voting district (502270), tract 0098.02, block group 3, in Sedgwick county: block 000; and the following blocks in voting district (502270), tract 0100.04, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022; and the following blocks in voting district (502270), tract 0100.05, block group 1, in Sedgwick county: block 000, block 004, block 005, block 006, block 007, block 008, block 012, block 017; and the following blocks in voting district (502270), tract 0100.05, block group 2, in Sedgwick county: block 000, block 001, block 002; and the following voting districts in Sedgwick county: (502290); and the following blocks in voting district (502320), tract 0098.01, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027; and the following blocks in voting district (502320), tract 0098.01, block group 2, in Sedgwick county: block 000, block 001, block 002, block 004, block 005; and the following blocks in voting district (502320), tract 0098.01, block group 3, in Sedgwick county: block 000, block 001, block 002, block 004, block 005, block 015, block 018, block 023, block 024, block 025, block 069, block 070; and the following blocks in voting district (502320), tract 0098.02, block group 2, in Sedgwick county: block 008, block 010, block 011; and the following blocks in voting district (502320), tract 0098.02, block group 3, in Sedgwick county: block 001, block 002, block 003, block 004, block 005, block 006, block 007; and the following blocks in voting district (502340), tract 0098.02, block group 1, in Sedgwick county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 013, block 014, block 015, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031; and the following blocks in voting district (502340), tract 0098.02, block group 2, in Sedgwick county: block 004, block 005, block 006, block 007, block 009, block 013, block 014, block 015, block 016, block 017, block 022; and the following blocks in voting district (502350), tract 0098.01, block group 2, in Sedgwick county: block 006, block 007, block 008, block 016, block 017; and the following blocks in voting district (502350), tract 0098.01, block group 3, in Sedgwick county: block 019, block 020, block 021, block 022, block 035, block 036, block 037, block 067, block 068; and the following blocks in voting district (502350), tract 0098.02, block group 2, in Sedgwick county: block 012; and the following blocks in voting district (502350), tract 0098.02, block group 3, in Sedgwick county: block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016; and the following blocks in voting district (502360), tract 0098.02, block group 2, in Sedgwick county: block 018, block 019, block 020, block 021, block 023, block 024, block 025, block 026, block 027, block 028; and the following blocks in voting district (502570), tract 0066.00, block group 2, in Sedgwick county: block 003, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 047, block 048, block 068; and the following voting districts in Sedgwick county: (502590), (502610), (503130); and the following blocks in voting district (503650), tract 0058.00, block group 4, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 020, block 021, block 022, block 031, block 032; and the following blocks in voting district (503650), tract 0066.00, block group 2, in Sedgwick county: block 051, block 052, block 053, block 054; and the following blocks in voting district (503650), tract 0100.04, block group 2, in Sedgwick county: block 017, block 018, block 021; and the following voting districts in Sedgwick county: (503660), (600130), (600140), (600380); and the following blocks in voting district (700580), tract 0056.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 012, block 036; and the following blocks in voting district (700580), tract 0056.00, block group 2, in Sedgwick county: block 055, block 056; and the following blocks in voting district (700580), tract 0058.00, block group 4, in Sedgwick county: block 019; and the following voting districts in Sedgwick county: (700850), (700880).

Senatorial district 29 shall consist of the following blocks in voting district (500030), tract 0024.00, block group 2, in Sedgwick county: block 019, block 020, block 021, block 024, block 025, block 026; and the following blocks in voting district (500030), tract 0026.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025; and the following blocks in voting district (500030), tract 0026.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013; and the following blocks in voting district (500030), tract 0043.00, block group 2, in Sedgwick county: block 041, block 042, block 043, block 044, block 045, block 046, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073; and the following blocks in voting district (500030), tract 0043.00, block group 3, in Sedgwick county: block 054, block 055, block 056, block 057, block 059; and the following blocks in voting district (500040), tract 0024.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 022, block 023, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 040; and the following blocks in voting district (500050), tract 0023.00, block group 1, in Sedgwick county: block 002, block 003, block 006, block 007; and the following blocks in voting district (500050), tract 0023.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021; and the following blocks in voting district (500050), tract 0023.00, block group 3, in Sedgwick county: block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 022, block 023, block 026; and the following blocks in voting district (500050), tract 0024.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016; and the following blocks in voting district (500050), tract 0035.00, block group 2, in Sedgwick county: block 020, block 021, block 026; and the following voting districts in Sedgwick county: (500060), (500070), (500080), (500090), (500120), (500130), (500140), (500150), (500160); and the following blocks in voting district (500170), tract 0007.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022; and the following blocks in voting district (500170), tract 0078.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030; and the following blocks in voting district (500170), tract 0078.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following blocks in voting district (500170), tract 0078.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following blocks in voting district (500170), tract 0101.13, block group 2, in Sedgwick county: block 153, block 156, block 159, block 160, block 161, block 162, block 163, block 164; and the following blocks in voting district (500180), tract 0009.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 024; and the following blocks in voting district (500180), tract 0077.00, block group 1, in Sedgwick county: block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067; and the following blocks in voting district (500180), tract 0101.13, block group 2, in Sedgwick county: block 151, block 152; and the following voting districts in Sedgwick county: (500190), (500200); and the following blocks in voting district (500230), tract 0108.01, block group 1, in Sedgwick county: block 007, block 008, block 009, block 010, block 011; and the following voting districts in Sedgwick county: (500320), (500330), (501820), (501890), (501950), (501960); and the following blocks in voting district (501970), tract 0081.00, block group 2, in Sedgwick county: block 135, block 137, block 138, block 139, block 160, block 161, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 184, block 185, block 186, block 187, block 188, block 190, block 199, block 200, block 201, block 239, block 240, block 251; and the following blocks in voting district (501980), tract 0081.00, block group 2, in Sedgwick county: block 107, block 108, block 112, block 113; and the following blocks in voting district (501990), tract 0001.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017; and the following blocks in voting district (501990), tract 0001.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 012, block 013; and the following blocks in voting district (501990), tract 0081.00, block group 2, in Sedgwick county: block 140, block 141, block 142, block 143, block 144, block 146, block 147, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 162, block 163, block 172, block 193, block 194, block 195, block 197, block 198, block 207, block 212, block 213, block 234, block 235, block 236; and the following blocks in voting district (501990), tract 0082.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037; and the following blocks in voting district (501990), tract 0082.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 021, block 022, block 025; and the following blocks in voting district (502000), tract 0081.00, block group 2, in Sedgwick county: block 148, block 149; and the following blocks in voting district (502000), tract 0082.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following blocks in voting district (502010), tract 0083.00, block group 1, in Sedgwick county: block 027, block 028, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041; and the following blocks in voting district (502010), tract 0083.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012; and the following blocks in voting district (502010), tract 0083.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024; and the following blocks in voting district (502010), tract 0083.00, block group 4, in Sedgwick county: block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 023; and the following blocks in voting district (502020), tract 0083.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 029, block 030, block 031, block 032; and the following blocks in voting district (502020), tract 0083.00, block group 4, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 021, block 022; and the following blocks in voting district (502950), tract 0081.00, block group 2, in Sedgwick county: block 114, block 115, block 136, block 237.

Senatorial district 30 shall consist of the following voting districts in Sedgwick county: (500100), (500110), (500210), (500340), (500350), (500360); and the following blocks in voting district (500370), tract 0070.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 023, block 024, block 026, block 027, block 032; and the following blocks in voting district (500370), tract 0071.01, block group 1, in Sedgwick county: block 002, block 012, block 013, block 029, block 030, block 031, block 037, block 038, block 041, block 045; and the following blocks in voting district (500370), tract 0071.01, block group 2, in Sedgwick county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 018, block 019, block 020, block 021; and the following blocks in voting district (500370), tract 0071.02, block group 1, in Sedgwick county: block 006, block 011, block 012, block 013, block 014, block 015, block 016; and the following voting districts in Sedgwick county: (500380), (500400), (500410), (500420), (500430), (500440), (500450), (500460), (500470), (500480), (500530); and the following blocks in voting district (500540), tract 0072.01, block group 2, in Sedgwick county: block 010, block 034, block 080; and the following blocks in voting district (500540), tract 0101.15, block group 1, in Sedgwick county: block 008, block 009, block 022, block 023, block 024, block 025, block 037, block 038, block 039, block 040, block 044, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 064, block 065, block 067, block 069, block 080, block 081, block 082, block 083, block 084, block 085, block 094, block 095, block 099, block 125, block 126, block 127, block 128, block 129, block 130, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 142; and the following blocks in voting district (500540), tract 0101.16, block group 1, in Sedgwick county: block 169, block 171, block 173; and the following blocks in voting district (500560), tract 0072.01, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003; and the following blocks in voting district (500560), tract 0072.01, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 016, block 017, block 018, block 020, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 066, block 087, block 090, block 091; and the following blocks in voting district (500560), tract 0100.02, block group 2, in Sedgwick county: block 019, block 020, block 021, block 022, block 023; and the following voting districts in Sedgwick county: (500570), (500580); and the following blocks in voting district (500590), tract 0072.04, block group 1, in Sedgwick county: block 024, block 025; and the following voting districts in Sedgwick county: (500650), (500660), (500670), (500690), (500790); and the following blocks in voting district (500800), tract 0037.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004; and the following blocks in voting district (500800), tract 0037.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004; and the following blocks in voting district (500800), tract 0068.00, block group 1, in Sedgwick county: block 000, block 001, block 004, block 005; and the following blocks in voting district (500800), tract 0068.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006; and the following blocks in voting district (500800), tract 0068.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008; and the following voting districts in Sedgwick county: (500810); and the following blocks in voting district (503020), tract 0100.01, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 016, block 017, block 018, block 021, block 022, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 039, block 040, block 041, block 056, block 066; and the following blocks in voting district (503020), tract 0100.02, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 013, block 014, block 015, block 016, block 017, block 018, block 024, block 025, block 028, block 029, block 030, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 047, block 048, block 049, block 052, block 053, block 064, block 065, block 066, block 067, block 070, block 072, block 073, block 076, block 077, block 079, block 080, block 083, block 084, block 085; and the following voting districts in Sedgwick county: (503030); and the following blocks in voting district (503040), tract 0072.04, block group 1, in Sedgwick county: block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039; and the following blocks in voting district (503040), tract 0072.04, block group 3, in Sedgwick county: block 018; and the following voting districts in Sedgwick county: (503050), (503060), (503070), (503080), (503090), (503100), (503120), (503140), (503150), (503160), (700530), (900060).

Senatorial district 31 shall consist of all of Harvey county; and the following blocks in voting district (500170), tract 0101.13, block group 2, in Sedgwick county: block 098, block 099, block 129, block 130, block 131, block 133, block 140, block 141, block 142, block 143, block 144, block 148, block 149, block 150, block 154, block 155; and the following blocks in voting district (500180), tract 0077.00, block group 1, in Sedgwick county: block 003, block 004; and the following blocks in voting district (500180), tract 0101.13, block group 2, in Sedgwick county: block 127; and the following blocks in voting district (500230), tract 0101.13, block group 2, in Sedgwick county: block 121; and the following blocks in voting district (500230), tract 0108.02, block group 1, in Sedgwick county: block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 027, block 028, block 029, block 030, block 031, block 043, block 044, block 045, block 049, block 054; and the following voting districts in Sedgwick county: (500240), (500250), (500260), (500270), (500280), (500310); and the following blocks in voting district (501500), tract 0103.00, block group 5, in Sedgwick county: block 019, block 044, block 045, block 046, block 047, block 057, block 058, block 059, block 060; and the following voting districts in Sedgwick county: (501520), (501530); and the following blocks in voting district (501970), tract 0081.00, block group 2, in Sedgwick county: block 133, block 134, block 181, block 182, block 183; and the following blocks in voting district (501980), tract 0081.00, block group 2, in Sedgwick county: block 078, block 085, block 089, block 090, block 099, block 100, block 241; and the following blocks in voting district (501990), tract 0081.00, block group 2, in Sedgwick county: block 074, block 081, block 082, block 083, block 084, block 088, block 145, block 242, block 243, block 244, block 245, block 247; and the following blocks in voting district (502000), tract 0081.00, block group 1, in Sedgwick county: block 029, block 030, block 031, block 032, block 035, block 036, block 037, block 038, block 039, block 040, block 043, block 044; and the following blocks in voting district (502000), tract 0081.00, block group 2, in Sedgwick county: block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 075, block 076, block 077, block 248, block 249; and the following blocks in voting district (502020), tract 0081.00, block group 2, in Sedgwick county: block 079, block 080; and the following blocks in voting district (502020), tract 0081.00, block group 3, in Sedgwick county: block 033, block 034, block 035, block 036, block 037, block 040, block 041, block 042, block 043, block 046, block 049; and the following blocks in voting district (502020), tract 0103.00, block group 4, in Sedgwick county: block 065, block 067, block 068, block 069, block 070, block 071, block 072, block 077, block 086, block 087, block 088, block 098, block 099, block 100, block 101, block 102, block 107; and the following voting districts in Sedgwick county: (502030), (502040), (502050), (502070), (502080), (502220), (502230); and the following blocks in voting district (502240), tract 0101.11, block group 4, in Sedgwick county: block 000, block 003; and the following voting districts in Sedgwick county: (502480), (502560), (502830), (502840), (502850), (502860), (502870), (502880), (502890), (502900), (502910), (502930), (502940); and the following blocks in voting district (502950), tract 0081.00, block group 2, in Sedgwick county: block 043, block 044, block 086, block 087, block 091, block 094, block 101, block 102, block 109, block 110, block 111, block 116, block 117, block 118, block 119, block 120, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 238, block 246; and the following voting districts in Sedgwick county: (502960), (502970), (502980), (502990), (503000); and the following blocks in voting district (503290), tract 0103.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033; and the following blocks in voting district (503290), tract 0103.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 092, block 093, block 097, block 098, block 099, block 100; and the following blocks in voting district (503290), tract 0103.00, block group 4, in Sedgwick county: block 002, block 003, block 012, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 028, block 037, block 038, block 039, block 041, block 074, block 075, block 078, block 122; and the following blocks in voting district (503290), tract 0103.00, block group 5, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055; and the following voting districts in Sedgwick county: (503370), (503380), (503390), (503400), (503410), (503450), (503460), (503470), (503480), (503490), (503500), (503510), (503520), (503800), (600030), (600090), (600150), (600360), (600400), (700010), (700020), (700030), (700040), (700050), (700060), (700070), (700080), (700090), (700110), (700120), (700130), (700140), (700150), (700160), (700170), (700180), (700200); and the following blocks in voting district (700210), tract 0103.00, block group 4, in Sedgwick county: block 084, block 085, block 089, block 090, block 092, block 094; and the following voting districts in Sedgwick county: (700310), (700320), (700330), (700350), (700380), (700390), (700400), (700410), (700430), (700460), (700470), (700540), (700550), (700560), (700570), (700600), (700710), (700780), (700790), (700830), (700860), (700900), (700910), (700920), (900050).

Senatorial district 32 shall consist of all of Barber county; and all of Comanche county; and the following voting districts in Cowley county: (00001A), (00001B), (00001C), (000020), (000030), (000040), (000050), (00006A), (00006B), (000070), (000080), (000090), (000100), (000110), (000120), (00013A), (000140), (000150), (000170), (000200), (000210), (000300), (000390), (000400), (00041A), (00041B), (00042A), (000440), (000450), (000460), (000470), (000480), (000490), (000500), (00051A), (00051B), (000520), (00053A), (000540), (000550), (000560), (000570), (900010), (900020), (900030), (900040), (900050), (900060), (900070); and all of Harper county; and the following voting districts in Kingman county: (000010), (000020), (000030), (000040), (000050), (000080), (000130), (000180), (000200), (000210), (000220), (000250); and the following voting districts in Sedgwick county: (502490); and the following blocks in voting district (503250), tract 0096.04, block group 2, in Sedgwick county: block 016, block 044; and the following blocks in voting district (503250), tract 0096.05, block group 1, in Sedgwick county: block 081, block 082, block 083, block 084, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 148, block 149, block 150, block 152; and the following voting districts in Sedgwick county: (503920), (600340); and all of Sumner county.

Senatorial district 33 shall consist of all of Barton county; and all of Edwards county; and the following voting districts in Hodgeman county: (000020), (000030), (000040), (000050), (000070), (000110); and all of Kiowa county; and all of Lane county; and all of Ness county; and all of Pawnee county; and all of Pratt county; and the following voting districts in Rice county: (000020), (000030), (000050), (000060), (000090), (000160), (000170), (000230); and all of Rush county; and all of Scott county; and all of Stafford county.

Senatorial district 34 shall consist of the following voting districts in Kingman county: (000060), (000070), (000090), (000100), (000110), (000120), (00014A), (00014B), (000150), (000160), (000170), (000190), (000230), (000240), (000260), (00027A), (00027B), (00027C); and all of Reno county.

Senatorial district 35 shall consist of all of Chase county; and the following voting districts in Dickinson county: (000060), (000120), (000150), (000160), (000170), (000180), (000190), (000200), (000210), (000230), (000240), (000250), (000270), (000300), (000310); and all of Ellsworth county; and all of McPherson county; and all of Marion county; and all of Morris county; and the following voting districts in Rice county: (000010), (000040), (000070), (000080), (000100), (000110), (000120), (000130), (000140), (000150), (000180), (00019A), (00019B), (00019C), (000200), (000210), (000220), (000240), (000250), (000260).

Senatorial district 36 shall consist of all of Cloud county; and all of Jewell county; and all of Lincoln county; and the following voting districts in Marshall county: (000030), (000040), (000080), (000100), (000130), (000150), (000160), (00017A), (00017B), (00018A), (00018B), (00019A), (00019B), (00019C), (000200), (000230), (000270), (000280); and all of Mitchell county; and all of Osborne county; and all of Ottawa county; and the following voting districts in Phillips county: (000010), (000040), (000050), (000070), (000080), (000090), (000110), (000120), (000160), (000170), (00018A), (00018B), (000190), (000210), (000230), (000240), (000250), (000270), (000280); and all of Republic county; and all of Rooks county; and all of Russell county; and all of Smith county; and all of Washington county.

Senatorial district 37 shall consist of the following voting districts in Johnson county: (000010), (000020), (000030), (000040), (000090); and the following blocks in voting district (00014C), tract 0537.09, block group 2, in Johnson county: block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following blocks in voting district (00014C), tract 0537.09, block group 4, in Johnson county: block 007, block 008, block 009; and the following blocks in voting district (00014C), tract 0537.12, block group 2, in Johnson county: block 000, block 001, block 002, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 025, block 026; and the following voting districts in Johnson county: (000160), (001340), (00226A), (00226B), (00249A), (00249F), (00311A), (00311B), (00311D), (003120), (004030), (004040), (004300), (100030), (900010), (900020), (900080); and the following blocks in voting district (900110), tract 0537.07, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 017; and the following voting districts in Johnson county: (900120), (900130), (900150), (900620), (900810); and the following blocks in voting district (900940), tract 0535.05, block group 3, in Johnson county: block 000, block 004; and the following voting districts in Johnson county: (901000), (901010), (901120), (901130), (901140), (901150), (901180), (901220), (901230), (901240), (901250), (901260), (901270), (901440), (901460), (901470), (901610), (901620); and the following blocks in voting district (901730), tract 0537.05, block group 2, in Johnson county: block 003, block 004, block 005; and the following blocks in voting district (901730), tract 0537.07, block group 3, in Johnson county: block 000, block 001; and the following blocks in voting district (901730), tract 0537.11, block group 2, in Johnson county: block 069, block 080, block 081, block 084, block 085, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 112; and the following blocks in voting district (901730), tract 0537.12, block group 3, in Johnson county: block 002, block 003, block 004; and the following voting districts in Johnson county: (901750), (901760), (901820); and the following blocks in voting district (901830), tract 0537.05, block group 1, in Johnson county: block 005; and the following blocks in voting district (901830), tract 0537.09, block group 4, in Johnson county: block 010; and the following blocks in voting district (901830), tract 0537.09, block group 5, in Johnson county: block 016, block 017; and the following blocks in voting district (901830), tract 0537.12, block group 1, in Johnson county: block 000, block 001, block 013; and the following blocks in voting district (901830), tract 0537.12, block group 2, in Johnson county: block 003, block 023; and the following blocks in voting district (901830), tract 0537.12, block group 3, in Johnson county: block 009, block 010, block 011, block 013, block 014, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 040, block 041, block 042, block 043, block 044, block 047, block 048, block 050, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 088; and the following blocks in voting district (901840), tract 0537.01, block group 1, in Johnson county: block 001, block 033, block 038, block 039, block 041, block 043; and the following blocks in voting district (901840), tract 0537.01, block group 2, in Johnson county: block 025, block 026, block 027, block 028, block 029, block 030, block 037, block 039, block 040, block 041, block 042, block 043, block 044, block 047, block 049, block 050, block 051, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 063, block 064, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 075, block 077, block 078, block 079, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 094, block 095, block 096, block 097, block 099, block 100, block 101, block 102, block 103, block 107, block 109; and the following blocks in voting district (901840), tract 0537.12, block group 3, in Johnson county: block 045, block 046, block 076, block 086, block 087; and the following voting districts in Johnson county: (901870), (901900); and the following blocks in voting district (901950), tract 0537.11, block group 2, in Johnson county: block 086, block 088; and the following blocks in voting district (901950), tract 0537.12, block group 3, in Johnson county: block 000, block 001; and the following voting districts in Miami county: (000010), (00003B), (00004B), (00004C), (00007A), (00007B), (000080), (00011B), (00012B), (00016A), (00016B), (000170), (00018A), (00018B), (00019A), (00019B), (000200), (000210), (000220), (00023A), (00023B), (00023C), (00023D), (000240), (000260), (000270), (000280), (200010), (200020), (300010), (300020), (900030), (900080), (900090), (900100), (900110), (900130), (900140), (900150), (900160), (900180).

Senatorial district 38 shall consist of all of Clark county; and all of Ford county; and all of Gray county; and the following voting districts in Hodgeman county: (000010), (000060), (000080), (000090), (000100); and all of Meade county; and all of Seward county.

Senatorial district 39 shall consist of all of Finney county; and all of Grant county; and all of Greeley county; and all of Hamilton county; and all of Haskell county; and all of Kearny county; and all of Morton county; and all of Stanton county; and all of Stevens county; and all of Wichita county.

Senatorial district 40 shall consist of all of Cheyenne county; and all of Decatur county; and all of Ellis county; and all of Gove county; and all of Graham county; and all of Logan county; and all of Norton county; and the following voting districts in Phillips county: (000020), (000030), (000060), (000100), (000130), (000140), (000150), (000200), (000220), (000260); and all of Rawlins county; and all of Sheridan county; and all of Sherman county; and all of Thomas county; and all of Trego county; and all of Wallace county.

Districts described in this section were established by order of the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-4046-KHV-JWL, dated June 7, 2012.

As used in this section, "voting district," "tract," "block group" or "block" means, respectively, a voting district (VTD), tract, block group or block identified on the official United States 2010 decennial census maps. Voting districts, tracts, block groups and blocks are referred to in this section by the alphanumeric code by which they are identified on the official United States 2010 decennial census maps and data lists. The boundaries of counties, voting districts, tracts, block groups and blocks referred to in this section are those boundaries as they exist and are identified on the official United States 2010 decennial census maps.






Article 5 STATE BOARD OF EDUCATION MEMBER DISTRICTS

4-514 Redistricting.

4-514. Redistricting. In accordance with section 3 of article 6 of the constitution of the state of Kansas, the state of Kansas is divided into ten state board of education member districts.

History: L. 2002, ch. 87, § 1; May 2.

Section is applicable to new districts set forth in K.S.A. 2012 Supp. 4-526, which were established by the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-4046-KHV-JWL, dated June 7, 2012.



4-526 State board of education member districts.

4-526. State board of education member districts. State board of education member district one shall consist of senatorial districts 3, 4, 5 and 6.

State board of education member district two shall consist of senatorial districts 7, 8, 10 and 11.

State board of education member district three shall consist of senatorial districts 9, 21, 23 and 37.

State board of education member district four shall consist of senatorial districts 2, 18, 19 and 20.

State board of education member district five shall consist of senatorial districts 33, 38, 39 and 40.

State board of education member district six shall consist of senatorial districts 1, 22, 24 and 36.

State board of education member district seven shall consist of senatorial districts 17, 31, 34 and 35.

State board of education member district eight shall consist of senatorial districts 25, 28, 29 and 30.

State board of education member district nine shall consist of senatorial districts 12, 13, 14 and 15.

State board of education member district ten shall consist of senatorial districts 16, 26, 27 and 32.

Districts described in this section were established by order of the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-4046-KHV-JWL, dated June 7, 2012. The senatorial districts referred to in this section are those senatorial districts set forth in K.S.A. 2012 Supp. 4-4,494, which were established by the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-406-KHV-JWL, dated June 7, 2012.









Chapter 5 ARBITRATION AND AWARD

Article 2 ANY CONTROVERSY

5-201 Submission of controversy.

5-201. Submission of controversy. All persons who shall have any controversy or controversies may submit such controversy or controversies to the arbitration of any person or persons, to be mutually agreed upon by the parties, and they may make such submission a rule of any court of record in this state.

History: L. 1876, ch. 102, § 1; May 1; R.S. 1923, § 6-101.



5-202 Arbitration bonds.

5-202. Arbitration bonds. The parties to such submission may enter into arbitration bonds, which bonds shall be conditioned for the faithful performance of the award or umpirage, setting forth the name or names of the arbitrators or umpire and the matter or matters submitted to his, her or their determination; and when such is the agreement, that such submission be made a rule of any court of record within this state, or a rule of any particular court of record named in the submission.

History: L. 1876, ch. 102, § 2; May 1; R.S. 1923, § 6-102.



5-203 Time and place of arbitration.

5-203. Time and place of arbitration. Said arbitration bonds shall specify some certain time and place at which said arbitration shall be held, allowing said arbitrators or umpire liberty to adjourn from time to time until an award or umpirage be made; some certain time being specified in said bonds at which said award or umpirage be made up.

History: L. 1876, ch. 102, § 3; May 1; R.S. 1923, § 6-103.



5-204 Subpoenas for witnesses.

5-204. Subpoenas for witnesses. The parties shall have the benefit of legal process to compel the attendance of witnesses, which process shall be issued by the clerk of the district court of any county in which said arbitration shall be held, and shall be returnable before the umpire or arbitrators on a day and place certain named therein.

History: L. 1876, ch. 102, § 4; R.S. 1923, § 6-104; L. 1974, ch. 446, § 1; July 1.



5-205 Disobeying compulsory process, contempt.

5-205. Disobeying compulsory process, contempt. Any person disobeying such process, after being duly served therewith, shall be deemed guilty of contempt of the court from which such process issued, and on complaint made by the party injured to the district court whose clerk issued such process, such court may subject the person disobeying such process to the same penalties and forfeitures and in the same manner as such court is authorized to inflict upon persons disobeying writs of subpoena in other cases.

History: L. 1876, ch. 102, § 5; R.S. 1923, § 6-105; L. 1974, ch. 446, § 2; July 1.



5-206 Oaths.

5-206. Oaths. The umpire or arbitrators and all witnesses for either party to such arbitration, examined by the umpire or arbitrators, shall be under oath or affirmation, to be administered by any district court judge of the proper county.

History: L. 1876, ch. 102, § 6; R.S. 1923, § 6-106; L. 1974, ch. 446, § 3; July 1.



5-207 Award.

5-207. Award. The award of the umpire or arbitrators, or a majority of them, shall be drawn up in writing, and signed by such umpire or arbitrators named in the submission, or a majority of them, and a true copy of said award or umpirage shall without delay be delivered by the umpire or arbitrators to each of the parties in interest.

History: L. 1876, ch. 102, § 7; May 1; R.S. 1923, § 6-107.



5-208 Noncompliance with award.

5-208. Noncompliance with award. If either of the parties shall refuse or neglect to comply with said award or umpirage, the other party may file the same, together with the submission or arbitration bond, in the court named in the submission, or if no particular court be named therein, then in the district court in the county where said arbitration is held.

History: L. 1876, ch. 102, § 8; May 1; R.S. 1923, § 6-108.



5-209 Judgment and execution on award.

5-209. Judgment and execution on award. Such court, at the next term thereof after filing the same as aforesaid, if no legal exceptions be made or taken to said award or other proceedings, and said award is for the payment of money, shall enter up judgment thereon as on a verdict of a jury between the parties, and issue execution thereon as in other cases, immediately after the amount specified in said award is due and payable.

History: L. 1876, ch. 102, § 9; May 1; R.S. 1923, § 6-109.



5-210 Contempt.

5-210. Contempt. So far as said award or umpirage directs the performance of any act or thing other than the payment of money, the party disobeying the same shall be liable to be punished as for a contempt of court, either by attachment or execution as the nature of the case may require.

History: L. 1876, ch. 102, § 10; May 1; R.S. 1923, § 6-110.



5-211 Setting aside award.

5-211. Setting aside award. If any legal defects appear in the award or other proceedings, or if it shall be made to appear at the term of the court to which said award and arbitration are entered in said court, on oath or affirmation, that said award or umpirage was obtained by fraud, corruption, or other undue means, or that said arbitrator or umpire misbehaved, said court may set aside said award or umpirage, or make such order thereon as may be just or right.

History: L. 1876, ch. 102, § 11; May 1; R.S. 1923, § 6-111.



5-212 Proof by party enforcing award.

5-212. Proof by party enforcing award. In all cases, the party enforcing any award shall produce satisfactory proof to the court of the due execution of the submission or arbitration bond, and that the party refusing or neglecting to obey the award or umpirage hath been furnished with a true copy thereof, at least ten days before the term at which the application to enforce such award is made.

History: L. 1876, ch. 102, § 12; May 1; R.S. 1923; § 6-112.



5-213 Fees of arbitrators and umpires.

5-213. Fees of arbitrators and umpires. Each person chosen and performing the duties of arbitrator or umpire under this act shall be entitled to receive one dollar ($1) per day for services; and every witness for attendance, and judge for administering oaths or affirmations, the same fees as are prescribed by law for other cases in the district court; which fees shall be taxed by the arbitrators, and inserted in their award or umpirage.

History: L. 1876, ch. 102, § 13; R.S. 1923, § 6-113; L. 1974, ch. 446, § 4; July 1.






Article 4 UNIFORM ARBITRATION ACT

5-401 Validity of arbitration agreement.

5-401. Validity of arbitration agreement. (a) A written agreement to submit any existing controversy to arbitration is valid, enforceable and irrevocable except upon such grounds as exist at law or in equity for the revocation of any contract.

(b) Except as provided in subsection (c), a provision in a written contract to submit to arbitration any controversy thereafter arising between the parties is valid, enforceable and irrevocable except upon such grounds as exist at law or in equity for the revocation of any contract.

(c) The provisions of subsection (b) shall not apply to: (1) Contracts of insurance, except for those contracts between insurance companies, including reinsurance contracts; (2) contracts between an employer and employees, or their respective representatives; or (3) any provision of a contract providing for arbitration of a claim in tort.

History: L. 1973, ch. 24, § 1; L. 1977, ch. 25, § 1; L. 1987, ch. 38, § 1; L. 1995, ch. 155, § 2; July 1.



5-402 Proceedings to compel or stay arbitration.

5-402. Proceedings to compel or stay arbitration. (a) On application of a party showing an agreement described in K.S.A. 5-401, and the opposing party's refusal to arbitrate, the court shall order the parties to proceed with arbitration, but if the opposing party denies the existence of the agreement to arbitrate, the court shall proceed summarily to the determination of the issue so raised and shall order arbitration if found for the moving party, otherwise, the application shall be denied.

(b) On application, the court may stay an arbitration proceeding commenced or threatened on a showing that there is no agreement to arbitrate. Such an issue, when in substantial and bona fide dispute, shall be forthwith and summarily tried and the stay ordered if found for the moving party. If found for the opposing party, the court shall order the parties to proceed to arbitration.

(c) If an issue referable to arbitration under the alleged agreement is involved in an action or proceeding pending in a court having jurisdiction to hear applications under subsection (a) of this section, the application shall be made therein. Otherwise and subject to K.S.A. 5-418, the application may be made in any court of competent jurisdiction.

(d) Any action or proceeding involving an issue subject to arbitration shall be stayed if an order for arbitration or an application therefor has been made under this section or, if the issue is severable, the stay may be with respect thereto only. When the application is made in such action or proceeding, the order for arbitration shall include such stay.

(e) An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or bona fides or because any fault or grounds for the claim sought to be arbitrated have not been shown.

History: L. 1973, ch. 24, § 2; July 1.



5-403 Appointment of arbitrators by court.

5-403. Appointment of arbitrators by court. If the arbitration agreement provides a method of appointment of arbitrators, this method shall be followed. In the absence thereof, or if the agreed method fails or for any reason cannot be followed, or when an arbitrator appointed fails or is unable to act and a successor has not been duly appointed, the court on application of a party shall appoint one or more arbitrators. An arbitrator so appointed has all the powers of one specifically named in the agreement.

History: L. 1973, ch. 24, § 3; July 1.



5-404 Majority action by arbitrators.

5-404. Majority action by arbitrators. The powers of the arbitrators may be exercised by a majority unless otherwise provided by the agreement or by this act.

History: L. 1973, ch. 24, § 4; July 1.



5-405 Hearing.

5-405. Hearing. Unless otherwise provided by the agreement: (a) The arbitrators shall appoint a time and place for the hearing and cause notification to the parties to be served personally or by registered mail not less than five (5) days before the hearing. Appearance at the hearing, other than a special appearance to contest the sufficiency of notice, waives such notice. The arbitrators may adjourn the hearing from time to time as necessary and, on request of a party and for good cause, or upon their own motion may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party duly notified to appear. The court on application may direct the arbitrators to proceed promptly with the hearing and determination of the controversy.

(b) The parties are entitled to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing.

(c) The hearing shall be conducted by all the arbitrators but a majority may determine any question and render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy.

History: L. 1973, ch. 24, § 5; July 1.



5-406 Representation by attorney.

5-406. Representation by attorney. A party has the right to be represented by an attorney at any proceeding or hearing under this act. A waiver thereof prior to the proceeding or hearing is ineffective.

History: L. 1973, ch. 24, § 6; July 1.



5-407 Witnesses, subpoenas; depositions.

5-407. Witnesses, subpoenas; depositions. (a) The arbitrators may issue subpoenas for the attendance of witnesses and for the production of books, records, documents and other evidence, and shall have the power to administer oaths. Subpoenas so issued shall be served, upon application to the court by a party or the arbitrators, enforced, in the manner provided by law for the service and enforcement of subpoenas in a civil action.

(b) On application of a party the arbitrators may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrators.

(c) All provisions of law compelling a person under subpoena to testify are applicable.

(d) Fees for attendance as a witness shall be the same as for a witness in the district court.

History: L. 1973, ch. 24, § 7; July 1.



5-408 Award.

5-408. Award. (a) The award shall be in writing and signed by the arbitrators joining in the award. The arbitrators shall deliver a copy to each party personally or by registered mail, or as provided in the agreement.

(b) An award shall be made within the time fixed therefor by the agreement or, if not so fixed, within such time as the court orders on application of a party. The parties may extend the time in writing either before or after the expiration thereof.

History: L. 1973, ch. 24, § 8; July 1.



5-409 Change of award by arbitrators.

5-409. Change of award by arbitrators. On application of a party or, if an application to the court is pending under K.S.A. 5-411, 5-412 or 5-413, on submission to the arbitrators by the court under such conditions as the court may order, the arbitrators may modify or correct the award upon the grounds stated in paragraphs (1) and (3) of subsection (a) of K.S.A. 5-413, or for the purpose of clarifying the award. The application shall be made within twenty (20) days after delivery of the award to the applicant. Written notice thereof shall be given forthwith to the opposing party, stating he or she must serve objections thereto, if any, within ten (10) days from the notice. The award so modified or corrected is subject to the provisions of K.S.A. 5-411, 5-412 or 5-413.

History: L. 1973, ch. 24, § 9; July 1.



5-410 Fees and expenses of arbitration.

5-410. Fees and expenses of arbitration. Unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees, together with other expenses, not including counsel fees, incurred in the conduct of the arbitration shall be paid as provided in the award.

History: L. 1973, ch. 24, § 10; July 1.



5-411 Confirmation of an award.

5-411. Confirmation of an award. Upon application of a party, the court shall confirm an award, unless within the time limits hereinafter imposed grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in K.S.A. 5-412 and 5-413.

History: L. 1973, ch. 24, § 11; July 1.



5-412 Vacating an award.

5-412. Vacating an award. (a) Upon application of a party, the court shall vacate an award where:

(1) The award was procured by corruption, fraud or other undue means;

(2) There was evident partiality by an arbitrator appointed as a neutral or corruption in any of the arbitrators or misconduct prejudicing the rights of any party;

(3) The arbitrators exceeded their powers;

(4) The arbitrators refused to postpone the hearing upon sufficient cause being shown therefor or refused to hear evidence material to the controversy or otherwise so conducted the hearing, contrary to the provisions of K.S.A. 5-405, as to prejudice substantially the rights of a party; or

(5) There was no arbitration agreement and the issue was not adversely determined in proceedings under K.S.A. 5-402 and the party did not participate in the arbitration hearing without raising the objection;

But the fact that the relief was such that it could not or would not be granted by a court of law or equity is not ground for vacating or refusing to confirm the award.

(b) An application under this section shall be made within ninety (90) days after delivery of a copy of the award to the applicant, except that, if predicated upon corruption, fraud or other undue means, it shall be made within ninety (90) days after such grounds are known or should have been known.

(c) In vacating the award on grounds other than stated in paragraph (5) of subsection (a) of this section, the court may order a rehearing before new arbitrators chosen as provided in the agreement, or in the absence thereof, by the court in accordance with K.S.A. 5-403, or, if the award is vacated on grounds set forth in paragraphs (3) and (4) of subsection (a) of this section, the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with K.S.A. 5-403. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.

(d) If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.

History: L. 1973, ch. 24, § 12; July 1.



5-413 Modification or correction of award.

5-413. Modification or correction of award. (a) Upon application made within ninety (90) days after delivery of a copy of the award to the applicant, the court shall modify or correct the award where:

(1) There was an evident miscalculation of figures or an evident mistake in the description of any person, thing or property referred to in the award;

(2) The arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

(3) The award is imperfect in a matter of form not affecting the merits of the controversy.

(b) If the application is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the court shall confirm the award as made.

(c) An application to modify or correct an award may be joined in the alternative with an application to vacate the award.

History: L. 1973, ch. 24, § 13; July 1.



5-414 Judgment or decree on award.

5-414. Judgment or decree on award. Upon the granting of an order confirming, modifying or correcting an award, judgment or decree shall be entered in conformity therewith and be enforced as any other judgment or decree. Costs of the application and of the proceedings subsequent thereto, and disbursements may be awarded by the court.

History: L. 1973, ch. 24, § 14; July 1.



5-415 Applications to court.

5-415. Applications to court. Except as otherwise provided, an application to the court under this act shall be by motion and shall be heard in the manner and upon the notice provided by law or rule of court for the making and hearing of motions. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in an action.

History: L. 1973, ch. 24, § 15; July 1.



5-416 Court, jurisdiction.

5-416. Court, jurisdiction. The term "court" or "court of competent jurisdiction" means district court. The making of an agreement described in K.S.A. 5-401, providing for arbitration in this state, confers jurisdiction on the district court to enforce the agreement under this act and to enter judgment on an award thereunder.

History: L. 1973, ch. 24, § 16; July 1.



5-417 Venue.

5-417. Venue. An initial application shall be made to the court of the county in which the agreement provides the arbitration hearing shall be held or, if the hearing has been held, in the county in which it was held. Otherwise the application shall be made in the county where the adverse party resides or has a place of business or, if said party has no residence or place of business in this state, to the court of any county. All subsequent applications shall be made to the court hearing the initial application unless the court otherwise directs.

History: L. 1973, ch. 24, § 17; July 1.



5-418 Appeals.

5-418. Appeals. (a) An appeal may be taken from: (1) An order denying an application to compel arbitration made under K.S.A. 5-402;

(2) An order granting an application to stay arbitration made under subsection (b) of K.S.A. 5-402;

(3) An order confirming or denying confirmation of an award;

(4) An order modifying or correcting an award;

(5) An order vacating an award without directing a rehearing; or

(6) A judgment or decree entered pursuant to the provisions of this act.

(b) The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.

History: L. 1973, ch. 24, § 18; July 1.



5-419 Application of Act.

5-419. Application of Act. This act applies only to agreements made subsequent to the taking effect of this act. Nothing in this act shall be construed as affecting any provisions relating to arbitration in any policy of insurance or any endorsements thereon which complies with the requirements of K.S.A. 40-284.

History: L. 1973, ch. 24, § 19; July 1.



5-420 Uniformity of interpretation.

5-420. Uniformity of interpretation. This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

History: L. 1973, ch. 24, § 20; July 1.



5-421 Severability.

5-421. Severability. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1973, ch. 24, § 21; July 1.



5-422 Citation of act.

5-422. Citation of act. This act shall be known and may be cited as the uniform arbitration act.

History: L. 1973, ch. 24, § 22; July 1.






Article 5 DISPUTE RESOLUTION

5-501 Citation of act; application.

5-501. Citation of act; application. (a) K.S.A. 5-501 through 5-516, and amendments thereto, shall be known and may be cited as the dispute resolution act.

(b) The dispute resolution act shall apply to registered and approved programs and individuals, and personnel thereof, to parties to dispute resolution being conducted by registered programs and individuals, and to disputes referred by a court, by state government or as otherwise provided by statute to dispute resolution other than litigation. The dispute resolution act shall not apply to any judge acting in an official capacity.

History: L. 1994, ch. 217, § 1; L. 1996, ch. 140, § 1; L. 2001, ch. 173, § 1; July 1.



5-502 Definitions.

5-502. Definitions. As used in the dispute resolution act:

(a) "Registered programs" and "registered individuals" refer to those programs and individuals who have registered with the director of dispute resolution and are eligible to apply for public funding or approval from the director of dispute resolution;

(b) "approval" means the program or individual has applied for inclusion on a list of programs and individuals and has been found to have met the requirements and guidelines to be considered for the receipt of public funding or to be recommended to the court as an approved service provider.

(c) "council" means the advisory council on dispute resolution;

(d) "director" means the director of dispute resolution;

(e) "dispute resolution" means a process by which the parties involved in a dispute voluntarily agree or are referred or ordered by a court to enter into discussion and negotiation with the assistance of a neutral person;

(f) "mediation" means the intervention into a dispute by a third party who has no decision making authority, is impartial to the issues being discussed, assists the parties in defining the issues in dispute, facilitates communication between the parties and assists the parties in reaching resolution;

(g) "arbitration" means a proceeding in which a neutral person or panel hears a formal case presentation and makes an award, which can be binding or nonbinding upon the parties relative to a prior agreement;

(h) "neutral evaluation" means a proceeding conducted by a neutral person who helps facilitate settlement of a case by giving the parties to the dispute an evaluation of the case;

(i) "summary jury trial" means a formal case presentation to a jury and judge which results in a nonbinding decision;

(j) "mini trial" means a formal case presentation to a party representative and an expert neutral person who makes a nonbinding decision;

(k) "settlement" means a proceeding in which someone other than the presiding judge assists the parties in reaching a resolution;

(l) "conciliation" means a proceeding in which a neutral person assists the parties in reconciliation efforts;

(m) "neutral person" or "neutral" means the impartial third party who intervenes in a dispute at the request of the parties or the court in order to help facilitate settlement or resolution of a dispute.

History: L. 1994, ch. 217, § 2; L. 1996, ch. 140, § 2; July 1.



5-503 Director of dispute resolution; appointment.

5-503. Director of dispute resolution; appointment. The director of dispute resolution shall be appointed by the judicial administrator and work for the office of judicial administration. The director of dispute resolution shall be in the unclassified service under the Kansas civil service act. The director may be but is not required to be an attorney and shall be selected for appointment on the basis of the individual's training and experience in dispute resolution. The director shall administer the dispute resolution act and shall provide administrative and clerical assistance to the council. If the person appointed as director is an attorney, such person shall devote full time to the duties of the office of director and shall not engage in the private practice of law during the period such person serves as director.

History: L. 1994, ch. 217, § 3; L. 1996, ch. 140, § 3; July 1.



5-504 Advisory council on dispute resolution; members; terms, election of officers.

5-504. Advisory council on dispute resolution; members; terms, election of officers. (a) The advisory council on dispute resolution is hereby created. The council shall be comprised of individuals from a variety of disciplines who are trained and knowledgeable in dispute resolution and shall be selected to be representative of the geographical and cultural diversity of the state and to reflect balanced gender representation. The council shall consist of no more than 19 voting members. The voting members shall include not more than six persons who are licensed to practice law in Kansas. The council shall be appointed by the chief justice of the supreme court in accordance with this section. The chief justice shall solicit nominations from Kansas judges, dispute resolution organizations, legal and mental health professional organizations, social and legal services agencies, domestic violence advocacy groups, state and local government agencies, business organizations, consumer organizations, court service officers, social workers, mental health professionals, educators and other interested groups or individuals. The chief justice is not restricted to the solicited lists of nominees in making such appointments.

(b) The initial members of the council shall be appointed for terms of one, two or three years so that the terms of not more than four voting members shall expire during the same calendar year. All successor appointments shall be made for terms of three years. Any vacancy on the council shall be filled in the same manner in which the original appointment was made and for the duration of the term vacated.

(c) The council annually shall elect a chairperson, a vice-chairperson and such other officers as deemed necessary by the council.

History: L. 1994, ch. 217, § 4; L. 1996, ch. 140, § 4; July 1.



5-505 Same; duties and functions; meeting requirements; subcommittees.

5-505. Same; duties and functions; meeting requirements; subcommittees. (a) The council shall:

(1) Advise the director on the administration of the dispute resolution act and on policy development therefor;

(2) assist the director in providing technical assistance to programs, individuals and other entities, including courts, requesting the study and development of dispute resolution programs;

(3) consult with appropriate and necessary state agencies and offices to promote a cooperative and comprehensive implementation of the dispute resolution act;

(4) advise the director with respect to the awarding of grants or any other financial assistance program which is administered under the dispute resolution act;

(5) advise the director with respect to applications submitted by programs and individuals for approval under K.S.A. 5-507, and amendments thereto;

(6) assist the director with the review, supervision and evaluation of dispute resolution programs; and

(7) make recommendations to the director pertaining to legislation affecting dispute resolution.

(b) The council shall meet at least four times per year and at other times deemed necessary to perform its functions. Members of the council attending meetings of the council or attending a subcommittee meeting thereof authorized by the council shall receive amounts provided for in subsection (e) of K.S.A. 75-3223, and amendments thereto.

(c) The council may appoint subcommittees of the council and task forces to carry out its work. Subcommittee and task force members shall have knowledge of, responsibility for, or interest in an area related to the duties of the council assigned to the subcommittee or task force.

History: L. 1994, ch. 217, § 5; L. 1996, ch. 140, § 5; July 1.



5-506 Director's duties; annual report.

5-506. Director's duties; annual report. (a) Consistent with provisions of the dispute resolution act and the rules of the supreme court adopted pursuant to the dispute resolution act, and in consultation with the council, the director shall:

(1) Make information on dispute resolution available throughout the state and encourage the development of new programs;

(2) approve programs and individuals which meet requirements and guidelines for approval which are prescribed by the dispute resolution act or by rules of the supreme court adopted pursuant to the dispute resolution act;

(3) develop and administer a uniform system of reporting and collecting statistical data from approved programs and individuals;

(4) develop and administer a uniform system of evaluating approved programs and individuals for compliance with the requirements of the dispute resolution act and the rules of the supreme court adopted pursuant to the dispute resolution act;

(5) prepare an annual budget for the implementation and administration of the dispute resolution act and disburse funds to approved programs and individuals;

(6) develop guidelines for a sliding scale of fees that may be charged by approved programs and individuals;

(7) develop and approve curricula and initiate training sessions for neutral persons and staff of registered programs, registered individuals and of courts, including continuing education programs;

(8) establish and approve volunteer training and continuing education programs;

(9) promote public awareness of the dispute resolution process;

(10) apply for and receive funds from public and private sources for carrying out the purposes and objectives of the dispute resolution act; and

(11) provide technical assistance to any program, individual and other entities, including courts, requesting the study and development of dispute resolution programs.

(b) The director shall report annually to the supreme court, the governor and the legislature on the implementation of the dispute resolution act. The report shall include, but not be limited to, information on types of disputes being handled by registered programs and registered individuals, recommendations to address problems, recommendations for program development, statistics concerning numbers and resolutions of disputes, when available, and any other information available which is relevant to achieving the goals of the dispute resolution act.

History: L. 1994, ch. 217, § 6; L. 1996, ch. 140, § 6; July 1.



5-507 Programs or individuals in dispute resolution; approval of; application; annual report.

5-507. Programs or individuals in dispute resolution; approval of; application; annual report. (a) A program or individual not connected with a court and desiring approval may apply to the director to be approved under the dispute resolution act by submitting an application which includes:

(1) A plan for the operation of the program or service;

(2) the program or individual's objectives;

(3) the areas of population to be served;

(4) the administrative organization of the program or service;

(5) recordkeeping procedures;

(6) the procedures for client intake and for scheduling, conducting and terminating dispute resolution sessions;

(7) qualifications for neutral persons for the program;

(8) an annual budget for the program; and

(9) such additional criteria for approval or for grants which are prescribed by the director in accordance with the dispute resolution act or by rules of the supreme court adopted pursuant to the dispute resolution act.

(b) The director shall approve or disapprove each application submitted for approval under this section by the end of the second meeting of the advisory council occurring after the date the application was submitted.

(c) Each approved program shall submit an annual report to the director. The reports shall include the number and types of cases handled in the year and a showing of continued compliance with the dispute resolution act.

(d) Any entities, programs or individuals providing dispute resolution services and existing on July 1, 1994, shall not be approved under the dispute resolution act unless such entities apply and are approved under this section.

History: L. 1994, ch. 217, § 7; L. 1996, ch. 140, § 7; July 1.



5-508 Same; funds; fees.

5-508. Same; funds; fees. An approved program or individual may use sources of funds, both public and private, in addition to funds appropriated by the legislature. An approved program or individual may require each party to pay a fee to help defray costs based upon ability to pay. Each approved program or individual shall have a sliding scale system for assessing fees.

History: L. 1994, ch. 217, § 8; L. 1996, ch. 140, § 8; July 1.



5-509 Same; cases accepted.

5-509. Same; cases accepted. (a) Upon finding that alternatives to litigation may provide a more appropriate means to resolve the issues in a case and that the costs of the dispute resolution process are justified relative to the parties' ability to pay such costs, a judge may order the parties to the case to participate in a settlement conference or a non-binding dispute resolution process conducted by: (1) A program or individual approved pursuant to rules of the supreme court adopted pursuant to the dispute resolution act; or (2) an individual licensed to practice law in the state of Kansas.

(b) If a court refers a case, information shall be provided to the court as to whether an agreement was reached and, if available, a copy of the signed agreement shall be provided to the court.

(c) Before the dispute resolution process begins, the neutral person conducting the process shall provide the parties with a written statement setting forth the procedures to be followed.

History: L. 1994, ch. 217, § 9; L. 1996, ch. 140, § 9; L. 2000, ch. 171, § 1; L. 2001, ch. 173, § 2; July 1.



5-510 Supreme court adopts standards; ethics requirements; compensation for services.

5-510. Supreme court adopts standards; ethics requirements; compensation for services. (a) After reviewing the recommendations of the advisory council on dispute resolution, the supreme court shall adopt rules which establish standards for training and qualifications for neutral persons and which prescribe procedures for registration and approval by the director of training of neutral persons in accordance with such standards.   All approved programs and individuals shall satisfy the standards for training and qualifications established by rules of the supreme court.

(b) Registered and approved programs and individuals shall comply with the ethics requirements and standards and the annual continuing education requirements which are prescribed by the director in accordance with the dispute resolution act or by rules of the supreme court adopted pursuant to the dispute resolution act.

(c) Services provided by approved programs or individuals may be compensated or provided on a volunteer basis.

History: L. 1994, ch. 217, § 10; L. 1996, ch. 140, § 10; July 1.



5-511 Rules of procedure and ethics.

5-511. Rules of procedure and ethics. Approved programs and individuals providing services under the dispute resolution act shall comply with rules of procedure and ethics as set forth by the supreme court or the director.

History: L. 1994, ch. 217, § 11; L. 1996, ch. 140, § 11; July 1.



5-512 Confidentiality of proceedings.

5-512. Confidentiality of proceedings. (a) All verbal or written information transmitted between any party to a dispute and a neutral person conducting a proceeding under the dispute resolution act or the staff of an approved program shall be confidential communications. No admission, representation or statement made in the proceeding shall be admissible as evidence or subject to discovery. A neutral person conducting a proceeding under the dispute resolution act shall not be subject to process requiring the disclosure of any matter discussed during the proceedings unless all the parties consent to a waiver. Any party and the neutral person conducting the proceeding, participating in the proceeding has a privilege in any action to refuse to disclose, and to prevent a witness from disclosing, any communication made in the course of the proceeding. The privilege may be claimed by the party or the neutral person or anyone the party or the neutral person authorized to claim the privilege.

(b) The confidentiality and privilege requirements of this section shall not apply to:

(1) Information that is reasonably necessary to allow investigation of or action for ethical violations against the neutral person conducting the proceeding or for the defense of the neutral person or staff of an approved program conducting the proceeding in an action against the neutral person or staff of an approved program if the action is filed by a party to the proceeding;

(2) any information that the neutral person conducting the proceeding is required to report under K.S.A. 2015 Supp. 38-2223, and amendments thereto;

(3) any information that is reasonably necessary to stop the commission of an ongoing crime or fraud or to prevent the commission of a crime or fraud in the future for which there was an expressed intent to commit such crime or fraud;

(4) any information that the neutral person conducting the proceeding is required to report or communicate under the specific provisions of any statute or in order to comply with orders of a court; or

(5) any report to the court that a party has issued a threat of physical violence against a party, a party's dependent or family member, the mediator or an officer or employee of the court with the apparent intention of carrying out such threat.

History: L. 1994, ch. 217, § 12; L. 1996, ch. 140, § 12; L. 1999, ch. 157, § 1; L. 2006, ch. 200, § 79; Jan. 1, 2007.



5-513 Immunity from liability.

5-513. Immunity from liability. No neutral person, staff member, or member of a governing board of an approved program may be held liable for civil damages for any statement or decision made in the process of dispute resolution unless such person acts, or fails to act, in a manner constituting gross negligence with malicious purpose or in a manner exhibiting willful disregard of the rights, safety or property of any party to the process of dispute resolution.

History: L. 1994, ch. 217, § 13; L. 1996, ch. 140, § 13; July 1.



5-514 Mediation agreement.

5-514. Mediation agreement. If the parties involved in the dispute reach an agreement, the agreement may be reduced to writing and signed by the parties. The agreement shall set forth the settlement of the issues and the future responsibilities of each party. If a court referred the case, the agreement as signed and approved by the parties may be presented to the court as a stipulation and, if approved by the court, such agreement shall be enforceable as an order of the court.

History: L. 1994, ch. 217, § 14; July 1.



5-515 Statute of limitations.

5-515. Statute of limitations. During the period of the dispute resolution process, any applicable statute of limitations shall be tolled as to the parties. The tolling shall commence on the date that the parties jointly agree in writing to participate in a proceeding under the dispute resolution act and shall end on the date the proceeding is officially terminated by the neutral person. This period shall be no longer than 60 days without consent of all the parties.

History: L. 1994, ch. 217, § 15; L. 1996, ch. 140, § 14; July 1.



5-516 Supreme court adopts rules.

5-516. Supreme court adopts rules. The supreme court, upon recommendation by the director in consultation with the council, shall adopt rules for the administration of the dispute resolution act and to prescribe ethics requirements and standards for approved programs and individuals.

History: L. 1994, ch. 217, § 16; L. 1996, ch. 140, § 15; July 1.



5-517 Dispute resolution fund; expenditures.

5-517. Dispute resolution fund; expenditures. There is hereby created the dispute resolution fund in the state treasury which shall be administered by the judicial administrator. All expenditures from the dispute resolution fund shall be for the purpose of carrying out the dispute resolution act. Funds acquired through grants, training fees, registration and approval fees, and other public or private sources and designated for dispute resolution, shall be remitted to the dispute resolution fund for carrying out the dispute resolution act. All expenditures from the dispute resolution fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the judicial administrator or by the judicial administrator's designee.

History: L. 1994, ch. 217, § 17; L. 1996, ch. 140, § 16; L. 2014, ch. 82, § 5; July 1.



5-518 Intentional avoidance of mediation; penalty.

5-518. Intentional avoidance of mediation; penalty. (a) The avoidance of mediation ordered pursuant to K.S.A. 5-509, and amendments thereto, without just cause or excuse, shall constitute evidence of bad faith.

(b) Upon a finding that a party to a dispute has acted in bad faith by deliberately and intentionally avoiding mediation, the court may order such party to pay the reasonable attorney fees of the other party or parties which are directly related to the mediation.

History: L. 2001, ch. 173, § 3; July 1.









Chapter 7 ATTORNEYS AT LAW

Article 1 GENERAL PROVISIONS

7-103 Rules for admission, discipline and disbarment.

7-103. Rules for admission, discipline and disbarment. (a) The supreme court of this state may make such rules as it may deem necessary for the examination of applicants for admission to the bar of this state and for the discipline and disbarment of attorneys.

(b) The supreme court of this state may allow persons who have been granted and hold a juris doctorate degree or bachelor of laws degree from the president's law school to apply seeking admission to the bar of this state. Such applicants shall satisfy all other qualifications and examinations as established by supreme court rule.

History: G.S. 1868, ch. 11, § 3; L. 1903, ch. 64, § 2; L. 1905, ch. 67, § 2; R.S. 1923, § 7-103; L. 1968, ch. 303, § 1; L. 2005, ch. 197, § 2; July 1.



7-108 Attorney's lien; notice.

7-108. Attorney's lien; notice. An attorney has a lien for a general balance of compensation upon any papers of his or her client which have come into the attorney's possession in the course of his or her professional employment, upon money in the attorney's hands belonging to the client, and upon money due to the client and in the hands of the adverse party, in any matter, action or proceeding in which the attorney was employed, from the time of giving notice of the lien to the party; such notice must be in writing, and may be served in the same manner as a summons, and upon any person, officer or agent upon whom a summons under the laws of this state may be served, and may also be served upon a regularly employed salaried attorney of the party.

History: G.S. 1868, ch. 11, § 8; L. 1905, ch. 68, § 1; March 21; R.S. 1923, §7-108.



7-109 Same; amount of lien.

7-109. Same; amount of lien. Where any judgment has or may be collected or paid to the clerk of any court rendering the same, on execution or otherwise, upon which an attorney's lien is claimed, the court in which such judgment was or is rendered may in term-time, or the judge of said court at chambers, without formal pleadings, on application of any party interested, determine the amount due on said attorney's lien, if any, and make an order for the distribution of said moneys according to the respective rights of the parties. Upon receipt of such order, the clerk shall make such distribution. Notice of such application and the time and place of such hearing shall be served on the opposite party at least five days prior to the time named in the notice for the hearing.

History: G.S. 1868, ch. 11, § 9; L. 1903, ch. 65, § 1; Feb. 28; R.S. 1923, § 7-109.



7-121b Attorney fees in damage actions for acts or omissions of health care providers; approval; definitions.

7-121b. Attorney fees in damage actions for acts or omissions of health care providers; approval; definitions. (a) Subject to subsection (b) of K.S.A. 40-3411, and amendments thereto, whenever a civil action is commenced by filing a petition or whenever a pleading states a claim in a district court for damages for personal injuries or death arising out of the rendering of or the failure to render professional services by any health care provider, compensation for reasonable attorney fees to be paid by each litigant in the action shall be approved by the judge after an evidentiary hearing and prior to final disposition of the case by the district court. Compensation for reasonable attorney fees for services performed in an appeal of a judgment in any such action to the court of appeals shall be approved after an evidentiary hearing by the chief judge or by the presiding judge of the panel hearing the case. Compensation for reasonable attorney fees for services performed in an appeal of a judgment in any such action to the supreme court shall be approved after an evidentiary hearing by the departmental justice for the department in which the appeal originated. In determining the reasonableness of such compensation, the judge or justice shall consider the following:

(1) The time and labor required, the novelty and difficulty of the questions involved and the skill requisite to perform the legal service properly.

(2) The likelihood, if apparent to the client, that the acceptance of the particular employment will preclude other employment by the attorney.

(3) The fee customarily charged in the locality for similar legal services.

(4) The amount involved and the results obtained.

(5) The time limitations imposed by the client or by the circumstances.

(6) The nature and length of the professional relationship with the client.

(7) The experience, reputation and ability of the attorney or attorneys performing the services.

(8) Whether the fee is fixed or contingent.

(b) As used in this section:

(1) "Health care provider" means a person licensed to practice any branch of the healing arts, a person who holds a temporary permit to practice any branch of the healing arts, a person engaged in a postgraduate training program approved by the state board of healing arts, a licensed medical care facility, a health maintenance organization, a licensed dentist, a licensed professional nurse, a licensed practical nurse, a licensed optometrist, a licensed podiatrist, a licensed pharmacist, a professional corporation organized pursuant to the professional corporation law of Kansas by persons who are authorized by such law to form such a corporation and who are health care providers as defined by this subsection, a licensed physical therapist or an officer, employee or agent thereof acting in the course and scope of such person's employment or agency; and

(2) "professional services" means those services which require licensure, registration or certification by agencies of the state for the performance thereof.

History: L. 1976, ch. 248, § 1; L. 1986, ch. 231, § 2; L. 1986, ch. 229, § 22; L. 1986, ch. 10, § 1; L. 1988, ch. 246, § 10; L. 1994, ch. 181, § 2; L. 2003, ch. 128, § 15; Apr. 1, 2004.



7-127 Applicants for admission to practice law; fingerprints; criminal history record check.

7-127. Applicants for admission to practice law; fingerprints; criminal history record check. (a) The supreme court may require an applicant for admission to practice law in this state to be fingerprinted and submit to a national criminal history record check. The fingerprints shall be used to identify the applicant and to determine whether the applicant has a record of criminal arrests and convictions in this state or other jurisdictions. The supreme court and the state board of law examiners are authorized to submit the fingerprints to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. The state board of law examiners and the supreme court may use the information obtained from fingerprinting and the applicant's criminal history only for purposes of verifying the identification of any applicant and in the official determination of character and fitness of the applicant for admission to practice law in this state.

(b) Local and state law enforcement officers and agencies shall assist the supreme court in taking and processing of fingerprints of applicants seeking admission to practice law in this state and shall release all records of an applicant's arrests and convictions to the supreme court and the state board of law examiners.

History: L. 2005, ch. 197, § 1; July 1.









Chapter 8 AUTOMOBILES AND OTHER VEHICLES

Article 1 GENERAL PROVISIONS

8-113 Identity of vehicles; unlawful acts; penalty.

8-113. Identity of vehicles; unlawful acts; penalty. Any person who shall destroy or cause to be destroyed, remove or cause to be removed, alter or deface, or cause to be altered or defaced, the engine number, identification number, or serial number of any motor vehicle in this state, or who shall change any identification number from one motor vehicle to another, or who shall give a wrong description in an application for the registration of any motor vehicle in this state, for the purpose of concealing or hiding the identity of such motor vehicle, or any person who shall copy, print, photostat or cause to be copied, printed or photostated for a fraudulent purpose or for the purpose of producing a fictitious title, alter or deface or cause to be altered or defaced or knowingly have in possession any fictitious, fraudulent, or counterfeit certificates of title, ownership certificates or registration receipts shall be deemed guilty of a felony, and upon conviction shall be punished by imprisonment in the custody of the secretary of corrections for a term of not less than one year nor more than five years.

History: L. 1921, ch. 69, § 11; R.S. 1923, § 8-113; L. 1959, ch. 46, § 1; L. 1965, ch. 59, § 1; L. 1990, ch. 309, § 3; May 24.



8-113a Reporting stored, unclaimed vehicles to department, when; penalty for failure.

8-113a. Reporting stored, unclaimed vehicles to department, when; penalty for failure. An operator of a place of business for garaging, repairing, parking or storing vehicles for the public, in which a vehicle remains unclaimed for a period of 30 days, shall within seven days after the expiration of that period, report the vehicle as unclaimed to the department. A vehicle left by its owner whose name and address are known to the operator or an employee of the operator is not considered unclaimed. A person who fails to report a vehicle as unclaimed in accordance with this section is guilty of a misdemeanor and upon conviction, shall be punished by a fine of not more than $10 for each day such failure to report continues.

History: L. 1959, ch. 46, § 14; L. 2010, ch. 135, § 2; July 1.



8-116 Vehicle identification number offenses; possession or sale of vehicle without original VIN; removing or altering VIN; penalties; vehicle seizure and disposition.

8-116. Vehicle identification number offenses; possession or sale of vehicle without original VIN; removing or altering VIN; penalties; vehicle seizure and disposition. (a) It is unlawful to sell, barter or exchange any motor vehicle, trailer or semitrailer, the original vehicle identification number of which has been destroyed, removed, altered or defaced, except as contemplated by K.S.A. 8-116a, and amendments thereto, when no part of the motor vehicle, trailer or semitrailer has been stolen and a vehicle identification number has been assigned to the motor vehicle according to law. Violation of this subsection (a) is a severity level 10, nonperson felony.

(b) It is unlawful to knowingly own or have the custody or possession of a motor vehicle, trailer or semitrailer, the original vehicle identification number of which has been destroyed, removed, altered or defaced, except as contemplated by K.S.A. 8-116a, and amendments thereto, when no part of the motor vehicle, trailer or semitrailer has been stolen and a vehicle identification number has been assigned to the motor vehicle according to law. Violation of this subsection (b) is a class C misdemeanor.

(c) Any person who shall destroy, remove, alter or deface any vehicle identification number, except as contemplated by K.S.A. 8-116a, and amendments thereto, when no part of the motor vehicle, trailer or semitrailer has been stolen, is guilty of a severity level 10, nonperson felony.

(d) Every law enforcement officer in this state having knowledge of a motor vehicle, trailer or semitrailer, the vehicle identification number of which has been destroyed, removed, altered or defaced, shall seize and take possession of such motor vehicle, trailer or semitrailer.

(e) Every motor vehicle, trailer or semitrailer, the vehicle identification number of which has been destroyed, removed, altered or defaced, which has been seized under this section is an article of contraband and the provisions of K.S.A. 22-2512, and amendments thereto, shall apply.

(f) No law enforcement agency or employee of such agency acting within the scope of employment shall be liable for damages resulting from the adoption or enforcement of any policy adopted under this section.

History: L. 1921, ch. 69, § 14; R.S. 1923, § 8-116; L. 1935, ch. 70, § 1; L. 1959, ch. 46, § 2; L. 1975, ch. 427, § 3; L. 1984, ch. 25, § 12; L. 1989, ch. 35, § 1; L. 1993, ch. 291, § 1; L. 2014, ch. 21, § 1; July 1.



8-116a Vehicle identification number; check of assembled vehicles by highway patrol; original Kansas certificates of title on out-of-state vehicles; check by designee or employee of new vehicle dealer, when; fees and disposition thereof.

8-116a. Vehicle identification number; check of assembled vehicles by highway patrol; original Kansas certificates of title on out-of-state vehicles; check by designee or employee of new vehicle dealer, when; fees and disposition thereof. (a) Except as provided in K.S.A. 8-170, and amendments thereto, when an application is made for a vehicle which has been assembled, reconstructed, reconstituted or restored from one or more vehicles, or the proper identification number of a vehicle is in doubt, the procedure in this section shall be followed. The owner of the vehicle shall request the Kansas highway patrol to check the vehicle and the highway patrol shall within a reasonable period of time perform such vehicle check. At the time of such check the owner shall supply the highway patrol with information concerning the history of the various parts of the vehicle. Such information shall be supplied by affidavit of the owner, if so requested by the highway patrol. If the highway patrol is satisfied that the vehicle contains no stolen parts and complies with K.S.A. 8-116, and amendments thereto, the highway patrol shall determine the make, model and year of the vehicle, and shall assign an existing or new identification number to the vehicle and direct the places and manner in which the identification number is to be located and affixed or implanted. A charge of $15 per hour or part thereof, with a minimum charge of $15, and on and after July 1, 2012, a charge of $20 per hour or part thereof, with a minimum charge of $20, shall be made to the owner of a vehicle requesting check under this subsection, and such charge shall be paid prior to the check under this section. When a check has been made under subsection (b), not more than 60 days prior to a check of the same vehicle identification number, requested by the owner of the vehicle to obtain a regular certificate of title in lieu of a nonhighway certificate of title or obtain a rebuilt salvage title in lieu of a salvage title, no charge shall be made for such second check.

(b) Any person making application for any original Kansas title for a used vehicle which, at the time of making application, is titled in another jurisdiction, as a condition precedent to obtaining any Kansas title, shall have such vehicle checked by the Kansas highway patrol for verification that the vehicle identification number shown on the foreign title is genuine and agrees with the identification number on the vehicle. Checks under this section may include inspection for possible violation of K.S.A. 2015 Supp. 21-5835, and amendments thereto, or other evidence of possible fraud. The verification shall be made upon forms prescribed by the division of vehicles which shall contain such information as the secretary of revenue shall require by rules and regulations. A charge of $15 per hour or part thereof, with a minimum charge of $15, and on and after July 1, 2012, a charge of $20 per hour or part thereof, with a minimum charge of $20, shall be made for checks under this subsection. When a vehicle is registered in another state, but is financed by a Kansas financial institution and is repossessed in another state and such vehicle will not be returned to Kansas, the check required by this subsection shall not be required to obtain a valid Kansas title or registration.

(c) As used in this act, "identification number" or "vehicle identification number" means an identifying number, serial number, engine number, transmission number or other distinguishing number or mark, placed on a vehicle, engine, transmission or other essential part by its manufacturer or by authority of the division of vehicles or the Kansas highway patrol or in accordance with the laws of another state or country.

(d) The checks made under subsection (b) may be made by:

(1) A designee of the superintendent of the Kansas highway patrol; or

(2) an employee of a new vehicle dealer, as defined in subsection (b) of K.S.A. 8-2401, and amendments thereto, for the purposes provided for in subsection (f). For checks made by a designee or new vehicle dealer, 10% of each charge shall be remitted to the Kansas highway patrol and the balance of such charges shall be retained by such designee or new vehicle dealer. If the designee is a city or county law enforcement agency, then the balance shall be retained by the law enforcement agency that conducted the inspection and shall be deposited into an account to be used for law enforcement purposes and shall not be used to supplant the law enforcement agency's budget. When a check is made under either subsection (a) or (b) by personnel of the Kansas highway patrol, the entire amount of the charge therefor shall be paid to the highway patrol.

(e) There is hereby created the vehicle identification number fee fund. The Kansas highway patrol shall remit all moneys received by the Kansas highway patrol from fees collected under subsection (d) to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the vehicle identification number fee fund. All expenditures from the vehicle identification number fee fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the superintendent of the Kansas highway patrol or by a person or persons designated by the superintendent.

(f) An employee of a new vehicle dealer, who has received initial training and certification from the highway patrol, and has met continuing certification requirements, in accordance with rules and regulations adopted by the superintendent of the highway patrol, may provide the checks under subsection (b), in accordance with rules and regulations adopted by the superintendent of the highway patrol, on motor vehicles that a new vehicle dealer purchases through a manufacturer's sponsored auction or on motor vehicles repurchased or reacquired by a manufacturer, distributor or financing subsidiary of such manufacturer and which are purchased by the new vehicle dealer. At any time, after a hearing in accordance with the provisions of the Kansas administrative procedure act, the superintendent of the highway patrol may revoke, suspend, decline to renew or decline to issue certification for failure to comply with the provisions of this subsection, including any rules and regulations.

(g) No law enforcement agency or employee of such agency acting within the scope of employment shall be liable for damages resulting from the adoption or enforcement of any policy adopted under this section.

History: L. 1984, ch. 25, § 11; L. 1985, ch. 40, § 2; L. 1985, ch. 41, § 1; L. 1987, ch. 41, § 1; L. 1998, ch. 140, § 6; L. 2000, ch. 73, § 2; L. 2001, ch. 5, § 24; L. 2002, ch. 190, § 1; L. 2011, ch. 45, § 1; L. 2011, ch. 91, § 1; L. 2014, ch. 21, § 2; July 1.



8-119 Penalty for violating 8-113 and 8-116.

8-119. Penalty for violating 8-113 and 8-116. The violation of any of the provisions of this act, except as otherwise herein provided, shall be deemed a misdemeanor, and shall be punishable by a fine not less than twenty-five dollars nor more than five hundred dollars, or by imprisonment in the county jail not less than thirty days nor more than ninety days.

History: L. 1921, ch. 69, § 17; July 1; R.S. 1923, § 8-119.



8-120 Validity of 8-113, 8-116 and 8-119.

8-120. Validity of 8-113, 8-116 and 8-119. If any section or provision of this act shall be found invalid by any court, it shall be conclusively presumed that this act would have been passed by the legislature without such invalid section or provision and the act as a whole shall not be declared invalid by reason of the fact that one or more sections or provisions may be found invalid by any court.

History: L. 1921, ch. 69, § 19; July 1; R.S. 1923, § 8-120.



8-126 Definitions.

8-126. Definitions. The following words and phrases when used in this act shall have the meanings respectively ascribed to them herein:

(a) "All-terrain vehicle" means any motorized nonhighway vehicle 50 inches or less in width, having a dry weight of 1,500 pounds or less, traveling on three or more nonhighway tires.

(b) "Autocycle" means a three-wheel motorcycle that has a steering wheel and seating that does not require the operator to straddle or sit astride it.

(c) "Commission" or "state highway commission" means the director of vehicles of the department of revenue.

(d) "Contractor" means a person, partnership, corporation, local government, county government, county treasurer or other state agency that has contracted with the department to provide services associated with vehicle functions.

(e) "Department" or "motor vehicle department" or "vehicle department" means the division of vehicles of the department of revenue, acting directly or through its duly authorized officers and agents. When acting on behalf of the department of revenue pursuant to this act, a county treasurer shall be deemed to be an agent of the state of Kansas.

(f) "Division" means the division of vehicles of the department of revenue.

(g) "Electric personal assistive mobility device" means a self-balancing two nontandem wheeled device, designed to transport only one person, with an electric propulsion system that limits the maximum speed of the device to 15 miles per hour or less.

(h) "Electric vehicle" means a vehicle that is powered by an electric motor drawing current from rechargeable storage batteries or other portable electrical energy storage devices, provided the recharge energy must be drawn from a source off the vehicle, such as, but not limited to:

(1) Residential electric service;

(2) an electric vehicle charging station, also called an EV charging station, an electric recharging point, a charging point, EVSE (Electric Vehicle Supply Equipment) or a public charging station.

(i) "Electronic certificate of title" means any electronic record of ownership, including any lien or liens that may be recorded, retained by the division in accordance with K.S.A. 2015 Supp. 8-135d, and amendments thereto.

(j) "Electronic notice of security interest" means the division's online internet program which enables a dealer or secured party to submit a notice of security interest as defined in this section, and to cancel the notice or release the security interest using the program. This program is also known as the Kansas elien or KSelien.

(k) "Farm tractor" means every motor vehicle designed and used as a farm implement power unit operated with or without other attached farm implements in any manner consistent with the structural design of such power unit.

(l) "Farm trailer" means every trailer and semitrailer as those terms are defined in this section, designed and used primarily as a farm vehicle.

(m) "Foreign vehicle" means every motor vehicle, trailer, or semitrailer which shall be brought into this state otherwise than in ordinary course of business by or through a manufacturer or dealer and which has not been registered in this state.

(n) "Golf cart" means a motor vehicle that has not less than three wheels in contact with the ground, an unladen weight of not more than 1,800 pounds, is designed to be and is operated at not more than 25 miles per hour and is designed to carry not more than four persons including the driver.

(o) "Highway" means every way or place of whatever nature open to the use of the public as a matter of right for the purpose of vehicular travel. The term "highway" shall not be deemed to include a roadway or driveway upon grounds owned by private owners, colleges, universities or other institutions.

(p) "Implement of husbandry" means every vehicle designed or adapted and used exclusively for agricultural operations, including feedlots, and only incidentally moved or operated upon the highways. Such term shall include, but not be limited to:

(1) A farm tractor;

(2) a self-propelled farm implement;

(3) a fertilizer spreader, nurse tank or truck permanently mounted with a spreader used exclusively for dispensing or spreading water, dust or liquid fertilizers or agricultural chemicals, as defined in K.S.A. 2-2202, and amendments thereto, regardless of ownership;

(4) a truck mounted with a fertilizer spreader used or manufactured principally to spread animal dung;

(5) a mixer-feed truck owned and used by a feedlot, as defined in K.S.A. 47-1501, and amendments thereto, and specially designed and used exclusively for dispensing food to livestock in such feedlot.

(q) "Lien" means a security interest as defined in this section.

(r) "Lightweight roadable vehicle" means a multipurpose motor vehicle that is allowed to be driven on public roadways and is required to be registered with, and flown under the direction of, the federal aviation administration.

(s) "Manufacturer" means every person engaged in the business of manufacturing motor vehicles, trailers or semitrailers.

(t) "Micro utility truck" means any motor vehicle which is not less than 48 inches in width, has an overall length, including the bumper, of not more than 160 inches, has an unladen weight, including fuel and fluids, of more than 1,500 pounds, can exceed 40 miles per hour as originally manufactured and is manufactured with a metal cab. "Micro utility truck" does not include a work-site utility vehicle or recreational off-highway vehicle.

(u) "Motor vehicle" means every vehicle, other than a motorized bicycle or a motorized wheelchair, which is self-propelled.

(v) "Motorcycle" means every motor vehicle, including autocycles, designed to travel on not more than three wheels in contact with the ground, except any such vehicle as may be included within the term "tractor" as defined in this section.

(w) "Motorized bicycle" means every device having two tandem wheels or three wheels, which may be propelled by either human power or helper motor, or by both, and which has:

(1) A motor which produces not more than 3.5 brake horsepower;

(2) a cylinder capacity of not more than 130 cubic centimeters;

(3) an automatic transmission; and

(4) the capability of a maximum design speed of no more than 30 miles per hour.

(x) "Motorized wheelchair" means any self-propelled vehicle designed specifically for use by a physically disabled person and such vehicle is incapable of a speed in excess of 15 miles per hour.

(y) "New vehicle dealer" means every person actively engaged in the business of buying, selling or exchanging new motor vehicles, travel trailers, trailers or vehicles and who holds a dealer's contract therefor from a manufacturer or distributor and who has an established place of business in this state.

(z) "Nonresident" means every person who is not a resident of this state.

(aa) "Notice of security interest" means a notification to the division from a dealer or secured party of a purchase money security interest as provided in article 9 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, upon a vehicle which has been sold and delivered to the purchaser describing the vehicle and showing the name, address and acknowledgment of the secured party as well as the name and address of the debtor or debtors and other information the division requires.

(bb) "Oil well servicing, oil well clean-out or oil well drilling machinery or equipment" means a vehicle constructed as a machine used exclusively for servicing, cleaning-out or drilling an oil well and consisting in general of a mast, an engine for power, a draw works and a chassis permanently constructed or assembled for one or more of those purposes. The passenger capacity of the cab of a vehicle shall not be considered in determining whether such vehicle is oil well servicing, oil well clean-out or oil well drilling machinery or equipment.

(cc) "Owner" means a person who holds the legal title of a vehicle, or in the event a vehicle is the subject of an agreement for the conditional sale thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or in the event a vehicle is subject to a lease of 30 days or more with an immediate right of possession vested in the lessee; or in the event a party having a security interest in a vehicle is entitled to possession, then such conditional vendee or lessee or secured party shall be deemed the owner for the purpose of this act.

(dd) "Passenger vehicle" means every motor vehicle, as defined in this section, which is designed primarily to carry 10 or fewer passengers, and which is not used as a truck.

(ee) "Person" means every natural person, firm, partnership, association or corporation.

(ff) "Pole trailer" means any two-wheel vehicle used as a trailer with bolsters that support the load, and do not have a rack or body extending to the tractor drawing the load.

(gg) "Recreational off-highway vehicle" means any motor vehicle more than 50 but not greater than 64 inches in width, having a dry weight of 2,000 pounds or less, traveling on four or more nonhighway tires.

(hh) "Road tractor" means every motor vehicle designed and used for drawing other vehicles, and not so constructed as to carry any load thereon independently, or any part of the weight of a vehicle or load so drawn.

(ii) "Self-propelled farm implement" means every farm implement designed for specific use applications with its motive power unit permanently incorporated in its structural design.

(jj) "Semitrailer" means every vehicle of the trailer type so designed and used in conjunction with a motor vehicle that some part of its own weight and that of its own load rests upon or is carried by another vehicle.

(kk) "Specially constructed vehicle" means any vehicle which shall not have been originally constructed under a distinctive name, make, model or type, or which, if originally otherwise constructed shall have been materially altered by the removal of essential parts, or by the addition or substitution of essential parts, new or used, derived from other vehicles or makes of vehicles.

(ll) "Trailer" means every vehicle without motive power designed to carry property or passengers wholly on its own structure and to be drawn by a motor vehicle.

(mm) "Travel trailer" means every vehicle without motive power designed to be towed by a motor vehicle constructed primarily for recreational purposes.

(nn) "Truck" means a motor vehicle which is used for the transportation or delivery of freight and merchandise or more than 10 passengers.

(oo) "Truck tractor" means every motor vehicle designed and used primarily for drawing other vehicles, and not so constructed as to carry a load other than a part of the weight of the vehicle or load so drawn.

(pp) "Used vehicle dealer" means every person actively engaged in the business of buying, selling or exchanging used vehicles, and having an established place of business in this state and who does not hold a dealer's contract for the sale of new motor vehicles, travel trailers or vehicles.

(qq) "Vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon a public highway, excepting electric personal assistive mobility devices or devices moved by human power or used exclusively upon stationary rails or tracks.

(rr) "Vehicle functions" means services relating to the application, processing, auditing or distribution of original or renewal vehicle registrations, certificates of title, driver's licenses and division-issued identification cards associated with services and functions set out in articles 1, 2 and 13 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto. "Vehicle functions" may also include personal property taxation duties set out in article 51 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, and other vehicle-related events described in article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto.

(ss) "Work-site utility vehicle" means any motor vehicle which is not less than 48 inches in width, has an unladen weight, including fuel and fluids, of more than 800 pounds and is equipped with four or more nonhighway tires, a steering wheel and bench or bucket-type seating allowing at least two people to sit side-by-side, and may be equipped with a bed or cargo box for hauling materials. "Work-site utility vehicle" does not include a micro utility truck or recreational off-highway vehicle.

History: L. 1929, ch. 81, § 1; L. 1937, ch. 72, § 1; L. 1955, ch. 294, § 1; L. 1956, ch. 48, § 1; L. 1957, ch. 57, § 1; L. 1968, ch. 411, § 1; L. 1972, ch. 342, § 29; L. 1973, ch. 25, § 1; L. 1975, ch. 426, § 27; L. 1977, ch. 28, § 1; L. 1978, ch. 29, § 1; L. 1982, ch. 36, § 2; L. 1984, ch. 26, § 1; L. 1984, ch. 27, § 1; L. 1984, ch. 28, § 1; L. 1985, ch. 42, § 1; L. 1988, ch. 40, § 1; L. 1991, ch. 33, § 13; L. 1992, ch. 166, § 1; L. 1994, ch. 235, § 1; L. 1996, ch. 220, § 3; L. 1997, ch. 119, § 1; L. 2000, ch. 179, § 5; L. 2001, ch. 19, § 2; L. 2002, ch. 16, § 2; L. 2002, ch. 134, § 1; L. 2005, ch. 71, § 1; L. 2006, ch. 135, § 1; L. 2007, ch. 68, § 1; L. 2008, ch. 167, § 3; L. 2009, ch. 91, § 4; L. 2009, ch. 143, § 2; L. 2010, ch. 164, § 4; L. 2011, ch. 66, § 2; L. 2013, ch. 92, § 1; L. 2015, ch. 48, § 2; L. 2015, ch. 100, § 1; July 1.

Revisor's Note:

Section also amended by L. 2009, ch. 119, § 4, but that version was repealed by L. 2009, ch. 143, § 37.

Section was also amended by L. 2015, ch. 12, § 1, but that version was repealed by L. 2015, ch. 100, § 17.



8-126a Number plates or tags; definitions.

8-126a. Number plates or tags; definitions. Whenever in this act or in any other law of this state relating to registration of motor vehicles any of the following words or terms are used: 1. Number plate or plates. 2. License number plates. 3. License number plate. 4. Number plate. 5. Number plates. 6. Registration number plate. 7. License tags. 8. Tags; or any other word, term or phrase of similar import or meaning is used in any such law, the same shall be construed to mean and include any plate, tag, token, marker or sign issued under the provisions of this act for the purpose of identifying vehicles registered under the provisions of the motor-vehicle registration laws of this state or otherwise carrying out the provisions of such laws.

History: L. 1943, ch. 80, § 5; L. 1951, ch. 100, § 1; March 30.



8-127 Registration of vehicles operated in this state; exceptions; temporary operation of certain vehicles without registration, when.

8-127. Registration of vehicles operated in this state; exceptions; temporary operation of certain vehicles without registration, when. (a) Every owner of a motor vehicle, motorized bicycle, trailer or semitrailer intended to be operated upon any highway in this state, whether such owner is a resident of this state or another state, or such motor vehicle, motorized bicycle, trailer or semitrailer is based in this state or another state, before any such vehicle is operated in this state, shall apply for and obtain registration in this state under the provisions of K.S.A. 8-126 to 8-149, inclusive, and amendments thereto, except as otherwise provided by law or by any interstate contract, agreement, arrangement or declaration made by the director of vehicles.

(b) Any truck or truck tractor bearing registration of a state other than Kansas which is engaged in intrastate movements within this state shall have Kansas registration, except such vehicles which are registered under the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, and amendments thereto, and except such vehicles as are entitled to engage in intrastate movements within this state under any interstate contract, agreement, consent, arrangement or declaration made by the director of vehicles.

(c) Whenever any person has a current motorcycle, motorized bicycle, passenger vehicle, truck or truck tractor registration and license plate for a vehicle which has been sold, traded or otherwise disposed of not later than 60 days, inclusive of weekends and holidays, after acquiring another motorcycle, motorized bicycle, passenger vehicle, truck or truck tractor to which the registration and license plate will be transferred and such person has complied with all of the conditions precedent to the transfer of the registration except having the registration transferred in the office of the county treasurer, such person may operate the motorcycle, motorized bicycle, passenger vehicle, truck or truck tractor acquired for a period of not to exceed 60 days, inclusive of weekends and holidays, after acquiring the same and pending transferral of registration and license plate in the office of the county treasurer by displaying the motorcycle license plate on the motorcycle acquired, the motorized bicycle license plate on the motorized bicycle acquired, the passenger vehicle license plate on the passenger vehicle acquired, or the truck or truck tractor license plate on the truck or truck tractor acquired. If the acquired vehicle is a new vehicle, such person also must carry and have in possession the assigned certificate of title or bill of sale when operating the acquired vehicle during such sixty-day period.

History: L. 1929, ch. 81, § 5; L. 1955, ch. 44, § 1; L. 1963, ch. 48, § 2; L. 1968, ch. 180, § 1; L. 1971, ch. 16, § 1; L. 1971, ch. 17, § 1; L. 1978, ch. 30, § 1; L. 1980, ch. 29, § 1; L. 1985, ch. 43, § 3; L. 2012, ch. 130, § 1; July 1.



8-127a Registration prohibited for vehicle subject to federal use tax, when; proof of payment of tax.

8-127a. Registration prohibited for vehicle subject to federal use tax, when; proof of payment of tax. No vehicle, subject to the use tax imposed by section 4481 of the internal revenue code of 1954, shall be registered in this state without presentation of proof of payment of such tax, in such form as may be prescribed by the secretary of the treasury of the United States of America.

History: L. 1984, ch. 24, § 1; May 17.



8-128 Registration of vehicles, exceptions.

8-128. Registration of vehicles, exceptions. (a) The following need not be registered under this act, any:

(1) Implement of husbandry;

(2) all-terrain vehicle;

(3) micro utility truck;

(4) golf cart;

(5) work-site utility vehicle;

(6) road roller or road machinery temporarily operated or moved upon the highways;

(7) municipally owned fire truck;

(8) privately owned fire truck subject to a mutual aid agreement with a municipality;

(9) school bus owned and operated by a school district or a nonpublic school which has the name of the municipality, school district or nonpublic school plainly painted thereon;

(10) farm trailer used in carrying not more than 6,000 pounds owned by a person engaged in farming, which trailer is used exclusively by the owner to transport agricultural products produced by such owner or commodities purchased by the owner for use on the farm owned or rented by the owner of such trailer and the weight of any such farm trailer, plus the cargo weight of 6,000 pounds or less, shall not be considered in determining the gross weight for which the truck or truck tractor propelling the same shall be registered; or

(11) farm trailer used and designed for transporting hay or forage from a field to a storage area or from a storage area to a feedlot, which is only incidentally moved or operated upon the highways, except that this paragraph shall not apply to a farm semitrailer.

(b) Self-propelled cranes where the crane operator on a job site operates the controls of such crane from a permanent housing or module on the crane and the crane is not used for the transportation of property, except the property that is required for the operation of the crane itself and earth moving equipment which are equipped with pneumatic tires may be moved on the highways of this state from one job location to another, or to or from places of storage, delivery or repair, without complying with the provisions of the law relating to registration and display of license plates but shall comply with all the other requirements of the law relating to motor vehicles.

(c) Oil well servicing, oil well clean-out or oil well drilling machinery or equipment need not be registered under this act but shall comply with all the other requirements of the law relating to motor vehicles.

(d) A truck permanently mounted with a hydraulic concrete pump and placing boom may be moved on the highways of this state from one job location to another, or to or from places of storage delivery or repair, without being registered under this act, but shall comply with all the other requirements of the law relating to motor vehicles. The provisions of this subsection shall not apply to ready-mix concrete trucks.

History: L. 1929, ch. 81, § 6; L. 1933, ch. 72, § 1; L.1957, ch. 58, § 1; L. 1961, ch. 46, § 1; L. 1967, ch. 57, § 5; L. 1972, ch. 19, § 1; L. 1976, ch. 40, § 3; L. 1977, ch. 29, § 1; L. 1980, ch. 30, § 1; L. 1981, ch. 34, § 1; L. 1984, ch. 27, § 2; L. 1988, ch. 40, § 2; L. 1994, ch. 235, § 2; L. 1995, ch. 61, § 1; L. 1996, ch. 220, § 4; L. 1997, ch. 119, § 2; L. 2001, ch. 41, § 1; L. 2001, ch. 211, § 1; L. 2006, ch. 136, § 1; L. 2007, ch. 140, § 5; L. 2008, ch. 167, § 4; L. 2009, ch. 119, § 5; July 1.



8-129 Application for registration; certificate of title; administration of motor vehicle functions.

8-129. Application for registration; certificate of title; administration of motor vehicle functions. (a) Applications for the registration of a vehicle required to be registered shall be made by the owner, by mail, on-line, electronically or otherwise, in the office of the county treasurer of:

(1) The county in which such owner resides; or

(2) the county in which the owner has a bona fide place of business, if such vehicle is garaged in such county for a period exceeding 90 days. Such place of business shall not be an office or facility established or maintained solely for the purpose of obtaining registration.

Such applications for registration shall be made upon appropriate forms furnished by the department and every application shall contain the name of the owner, such owner's residence address or bona fide place of business, a brief description of the vehicle to be registered and such other information as may be required by the department. If the owner is not a resident of or does not have a bona fide place of business in this state, the owner may make application for registration in any county which the department shall designate, except that in the case of members of the armed forces of the United States, the application may be signed by the owner's spouse, parent, eldest brother or sister, in the order named. With reference to every foreign vehicle which has been registered outside of this state, the owner shall exhibit to the department the certificate of title and registration card, or other evidence of such former registration as may be in the applicant's possession or control, or such other evidence as will satisfy the department that the applicant is the lawful owner or possessor of the vehicle.

(b) The applicant for the registration of a vehicle required to be registered, upon the filing of the application, shall submit a statement certifying that such person has a certificate of title for the motor vehicle, showing the date and identification thereof, or file an application therefor, as provided in this act.

(c) Any reference in article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, to a county treasurer or office of a county treasurer performing any services associated with vehicle functions and receiving compensation for such services shall also include contractors that have contracted with the department to perform such services if the director of vehicles determines that a county treasurer has failed to:

(1) Comply with article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, relating to vehicle functions;

(2) comply with rules and regulations promulgated pursuant to subsection (e); or

(3) enter into and abide by a contract with the department to ensure minimum standards and practices are maintained by the county treasurer in the performance of assigned vehicle functions.

(d) The department may appoint contractors to perform some or all of the vehicle functions agreed to by the department and the contractor to be performed. In circumstances involving vehicle registrations, the department shall be required to make the findings required by subsection (c) before contracting with a contractor that is not a county treasurer.

(e) The secretary of revenue may adopt rules and regulations in order to implement and administer the provisions of subsections (c) and (d) to:

(1) Enter into contracts with the county treasurers to perform vehicle functions;

(2) create minimum standards and practices for the performance of vehicle functions;

(3) require criminal background reviews of county treasurers and their staff that will be performing vehicle functions, if needed;

(4) establish and set the limits on the additional, non-statutory fees, if any, that a contractor may charge a person for services relating to vehicle functions; and

(5) create efficient and rapid administrative processes for suspending or revoking a treasurer's ability to perform vehicle functions on behalf of the department if such treasurer violates applicable laws, rules and regulations, or the treasurer's written contract with the department.

Any order of the department suspending or revoking a county treasurer's authorization to perform vehicle functions for the state of Kansas shall include requirements for the county treasurer's reinstatement.

History: L. 1929, ch. 81, § 7; L. 1937, ch. 72, § 3; L. 1938, ch. 11, § 1; L. 1943, ch. 79, § 1; L. 1947, ch. 96, § 1; L. 1951, ch. 101, § 1; L. 1955, ch. 45, § 1; L. 1957, ch. 57, § 2; L. 1959, ch. 46, § 3; L. 1990, ch. 34, § 2; L. 2001, ch. 140, § 2; L. 2006, ch. 136, § 2; L. 2013, ch. 92, § 2; July 1.



8-130 Register of applications to be kept by division of vehicles.

8-130. Register of applications to be kept by division of vehicles. The division of vehicles shall maintain a register of applications received, and when satisfied as to the genuineness and regularity thereof, and that the applicant is entitled thereto, shall register the vehicle therein described as shall be determined by the division, and to have such accessible, so that the vehicle data can be properly located upon sufficient information given the division.

History: L. 1929, ch. 81, § 8; L. 1959, ch. 46, § 4; L. 1985, ch. 43, § 4; July 1.



8-131 Registration receipts.

8-131. Registration receipts. Upon the filing of such application for registration, payment of the fees hereinafter provided the division of vehicles shall register the vehicle and shall issue to the owner a registration receipt which shall contain upon the face thereof the registration number assigned to the owner and to be used upon the vehicle, and such other statements of facts as may be determined by the division.

History: L. 1929, ch. 81, § 9; L. 1937, ch. 72, § 4; L. 1959, ch. 46, § 5; July 1.



8-131b Invalidity of part.

8-131b. Invalidity of part. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1969, ch. 47, § 5; Dec. 31, 1970.



8-132 License plates or decals to be furnished; time for new license plates; personalized license plates, display and cost; rules and regulations.

8-132. License plates or decals to be furnished; time for new license plates; personalized license plates, display and cost; rules and regulations. (a) Subject to the provisions of this section and K.S.A. 8-1,125, and amendments thereto, the division of vehicles shall furnish to every owner whose vehicle shall be registered one license plate for such vehicle. Such license plate shall have displayed on it the registration number assigned to the vehicle and to the owner thereof, the name of the state, which may be abbreviated, and the year or years for which it is issued. The same type of license plates shall be issued for passenger motor vehicles, rented without a driver, as are issued for private passenger vehicles.

(b) During calendar year 1975 commencing on the effective date of this act, and during every fifth calendar year thereafter, the division of vehicles shall furnish one license plate for any type of vehicle an owner registers or has the registration thereof renewed, but during the succeeding four-year period following calendar year 1975 and during the succeeding four-year period following every fifth calendar year subsequent to 1975, the division of vehicles shall not furnish any license plate for the renewal of a vehicle's registration. During calendar year 1976 and during each calendar year thereafter in which a license plate is not issued for the renewal of registration of a vehicle, the division of vehicles shall furnish one decal for the license plate issued for a vehicle as provided in K.S.A. 8-134, and amendments thereto, for each registration and renewal of registration of such vehicle. Notwithstanding the foregoing provisions of this subsection, whenever, in the discretion of the director of vehicles, it is determined that the license plates currently being issued and displayed are not deteriorating to the extent that their replacement is warranted, the director may adopt rules and regulations to extend the five-year issuance cycle provided for in this subsection by one year at a time, and in the same manner the director may further extend such cycle by one year at a time, successively as the director determines appropriate. If the cycle is extended at the expiration of the extended term, new license plates shall again be issued in the manner and for the term provided in such rules and regulations, except that the owner of a motor vehicle currently registered may continue to display the license plate currently being issued and displayed for a period not to exceed three registration years from the date of the expiration of the extended term. The division shall furnish one decal for each such license plate in accordance with the provisions of this subsection.

(c) Two personalized license plates may be issued to any owner or lessee of a passenger vehicle or a truck licensed for a gross weight of not more than 20,000 pounds, who makes proper application to the division of vehicles not less than 60 days prior to such owner's or lessee's renewal of registration date. Such application shall be on a form prescribed by the division and accompanied by a fee of $40, which shall be in addition to any other fee required to renew the registration of such passenger vehicle under the laws of this state. One such personalized license plate shall be displayed on the rear of the vehicle and, at the option of the owner or lessee, the other license plate may be displayed on the front of the vehicle, except that no registration decal shall be issued pursuant to K.S.A. 8-134, and amendments thereto, for any such license plate displayed on the front of such vehicle. One personalized license plate may be issued to any owner of a motorcycle upon proper application in the same manner provided in this subsection (c) for passenger vehicles and trucks. The $40 fee shall be paid only once during the registration period for which such license plates were issued, and any subsequent renewals during the registration period shall be subject only to the registration fee prescribed by K.S.A. 8-143, and amendments thereto. The division shall design distinctive, personalized license plates to be issued which shall contain not more than seven letters or numbers on truck or passenger vehicle license plates and not more than five letters or numbers on motorcycle license plates, or a combination thereof, to be designated by the applicant in lieu of the letters and numbers required by K.S.A. 8-147, and amendments thereto, other than the letters required to designate the county in which such vehicle is registered. Unless the letters or numbers designated by the applicant have been assigned to another vehicle, or unless the letters or numbers designated by the applicant have a profane, vulgar, lewd or indecent meaning or connotation, as determined by the director of vehicles, the division shall assign such letters or numbers to the applicant's vehicle, and the letters or numbers, or combination thereof, so assigned shall be deemed the registration number of such vehicle. Subject to the foregoing provisions, all license plates issued under this section shall be manufactured in accordance with K.S.A. 8-147, and amendments thereto. Such license plates shall be issued for a registration period of five years commencing in 1985 and each five years thereafter.

The secretary of revenue shall adopt rules and regulations necessary to carry out the provisions of this act, including, without limitation, rules and regulations concerning (1) the procedure for insuring that duplicate license plates are not issued throughout the state, (2) the procedure for reserving distinctive license plates for the purpose of obtaining the same on each annual renewal of registration, (3) the procedure for allowing the transfer of personalized license plates from one vehicle to another for which such license plates were originally issued, when the title to the original vehicle has not been transferred and the name or names of the owner or owners listed on the titles to both vehicles are identical, and (4) procedures necessary to coordinate this act with other laws of this state governing registration of vehicles. The director of vehicles shall remit all moneys received by the division of vehicles under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway fund.

History: L. 1929, ch. 81, § 10; L. 1943, ch. 80, § 1; L. 1945, ch. 87, § 1; L. 1951, ch. 100, § 2; L. 1951, ch. 103, § 1; L. 1955, ch. 46, § 1; L. 1959, ch. 46, § 13; L. 1972, ch. 342, § 30; L. 1974, ch. 35, § 1; L. 1975, ch. 30, § 1; L. 1977, ch. 30, § 1; L. 1978, ch. 31, § 1; L. 1983, ch. 29, § 1; L. 1984, ch. 29, § 2; L. 1986, ch. 36, § 11; L. 1999, ch. 125, § 2; L. 2001, ch. 5, § 25; L. 2002, ch. 100, § 1; L. 2006, ch. 5, § 1; L. 2009, ch. 89, § 2; Apr. 23.



8-133 Display of license plate.

8-133. Display of license plate. The license plate assigned to the vehicle shall be attached to the rear thereof and shall be so displayed during the current registration year or years. A Kansas registered vehicle shall have no registration plate for any year on the front of the vehicle, except that: (a) The license plate issued for a truck tractor shall be attached to the front of the truck tractor; (b) a model year license plate may be attached to the front of an antique vehicle, in accordance with K.S.A. 8-172, and amendments thereto; or (c) a personalized license plate as authorized under subsection (c) of K.S.A. 8-132, and amendments thereto, may be attached to the front of a passenger vehicle or truck. Every license plate shall at all times be securely fastened to the vehicle to which it is assigned so as to prevent the plate from swinging, and at a height not less than 12 inches from the ground, measuring from the bottom of such plate, in a place and position to be clearly visible, and shall be maintained free from foreign materials and in a condition to be clearly legible. During any period in which the construction of license plates has been suspended pursuant to the provisions of K.S.A. 8-132, and amendments thereto, the plate, tag, token, marker or sign assigned to such vehicle shall be attached to and displayed on such vehicle in such place, position, manner and condition as shall be prescribed by the director of vehicles.

History: L. 1929, ch. 81, § 11; L. 1943, ch. 80, § 2; L. 1945, ch. 87, § 2; L. 1951, ch. 100, § 3; L. 1951, ch. 103, § 2; L. 1955, ch. 46, § 2; L. 1959, ch. 46, § 6; L. 1972, ch. 342, § 31; L. 1974, ch. 35, § 2; L. 1975, ch. 30, § 2; L. 1985, ch. 43, § 5; L. 1998, ch. 140, § 7; L. 1999, ch. 125, § 3; L. 2002, ch. 100, § 2; L. 2008, ch. 7, § 1; July 1.



8-134 Renewal of registration of certain vehicles; registration and reregistration of passenger vehicles; monthly system; park and recreation motor vehicle permits; decals for license plates; rules and regulations.

8-134. Renewal of registration of certain vehicles; registration and reregistration of passenger vehicles; monthly system; park and recreation motor vehicle permits; decals for license plates; rules and regulations. (a) Every vehicle registration under this act shall expire December 31 of each year, except passenger vehicles and vehicles provided for in K.S.A. 8-134a, and amendments thereto. The registration of vehicles to which K.S.A. 8-134a, and amendments thereto, applies shall expire in 1982 and thereafter in accordance with the provisions of subsections (b) and (c). Registration of vehicles shall be renewed annually upon application by the owner and by payment of the fees required by law. Except vehicles subject to K.S.A. 8-134a, and amendments thereto, and passenger vehicles, the renewal shall take effect on January 1 of each year but the owner of the vehicle shall have until and including the last day of February of each year within which to make application for such renewal. The division shall issue for such vehicles a February month decal to correspond with the statutory grace period. Criminal sanctions provided in K.S.A. 8-142, and amendments thereto, for failure to display any license plate or plates or any registration decal required to be affixed to any such license plate for the current registration year shall not be enforced until March 1 of each year. An owner who has made proper application for renewal of registration of a vehicle prior to January 1, but who has not received the license plate or registration card for the ensuing year, shall be entitled to operate or permit the operation of such vehicle upon the highways upon displaying thereon the license plate issued for the preceding year for such time as the director of vehicles finds necessary for issuance of such new license plate.

(b) Every passenger vehicle required by this act to be registered, except as otherwise provided, shall be registered for a period of 12 consecutive months. The division of vehicles, in order to initiate a system of registering or reregistering passenger vehicles during any month of a calendar year, may register or reregister a passenger vehicle for less than a twelve-month period, prorating the annual registration fee, when in the director's opinion such proration tends to fulfill the purpose of the monthly registration system.

(c) Passenger vehicle registration, and the authority to legally operate, use, or tow such vehicle on the highway shall expire at 12 midnight on the last day of the last month of the twelve-month period for which such vehicle was registered, and the owner shall see that such vehicle is reregistered as required by this act. The director of vehicles shall designate the registration period for each passenger vehicle in order to as nearly as feasible equalize registration or reregistration within the 12 months of the year. Any vehicle after having once been registered shall upon reregistration, be registered for the same twelve-month period except when the certificate of title has been transferred as provided by law. In this case, the vehicle shall be registered by the division of vehicles in accordance with the system adopted.

(d) For the purpose of this act, hearses and electrically propelled vehicles shall be classified as passenger vehicles.

(e) Every owner who registers or reregisters a vehicle in a calendar year, and in any calendar year in which a license plate is not issued for the renewal of registration of such vehicle, shall be furnished by the division one decal for the license plate issued for such vehicle and required by K.S.A. 8-133, and amendments thereto, to be affixed to the rear of such vehicle. Such decal shall be affixed to the number plate affixed to the rear of such vehicle and shall contain the letters designating the county in which such vehicle is registered, as provided in K.S.A. 8-147, and amendments thereto, shall indicate the license plate number for which the decal is to be affixed and shall indicate the year in which such registration expires. The color of a decal shall be such that it contrasts with the color of the license plate to which it is to be affixed, and the director of vehicles shall change the color of such decals each year, without duplicating the same color in any five-year period or such extended period as the director designates under K.S.A. 8-132(b), and amendments thereto. Such decals shall be so constructed that once a decal has been affixed to a license plate it cannot be removed without destroying the decal, and the surface of such decals shall be capable of reflecting light. Consistent with the foregoing, the director of vehicles shall prescribe the size of and material to be used in the production of such decals, and the director of vehicles shall designate the location on a number plate where such decal shall be affixed.

(f) (1) The owner of a vehicle may, at the time of such registration or reregistration, purchase a park and recreation motor vehicle permit. Such permit shall cost $15 until such time as the amount for such permit is changed by rules and regulations of the secretary of wildlife, parks and tourism.

(2) Such permit shall be nontransferable and shall expire on the date of expiration of the vehicle registration.

(3) Except as provided in subsection (f)(4), the county treasurer shall remit all such moneys paid to the county treasurer to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and shall be credited as provided in K.S.A. 32-991, and amendments thereto.

(4) The county treasurer may collect and retain a service charge fee of up to $.50 for each park and recreation motor vehicle permit issued or sold by the county treasurer.

(5) As a condition of receiving the park and recreation motor vehicle permit, the applicant shall consent to the sharing of information, including, but not limited to, the applicant's name, address, email address and phone number, with the secretary of wildlife, parks and tourism by the division of motor vehicles.

(g) The secretary of revenue shall adopt rules and regulations necessary to accomplish the purpose of this act.

History: L. 1929, ch. 81, § 12; L. 1969, ch. 47, § 1; L. 1972, ch. 342, § 32; L. 1974, ch. 35, § 3; L. 1975, ch. 30, § 3; L. 1979, ch. 35, § 1; L. 1981, ch. 36, § 2; L. 1983, ch. 29, § 2; L. 2003, ch. 34, § 1; L. 2012, ch. 164, § 1; L. 2015, ch. 49, § 1; July 1.



8-134a Registration and reregistration of pickup trucks, motorcycles, motorized bicycles and recreational vehicles; rules and regulations.

8-134a. Registration and reregistration of pickup trucks, motorcycles, motorized bicycles and recreational vehicles; rules and regulations. (a) On and after January 1, 1999, any truck or truck tractor registered for a gross weight of 12,000 pounds or less, motorcycles, motorized bicycles and recreational vehicles, as defined in K.S.A. 79-5118, and amendments thereto, shall be registered or reregistered in accordance with the provisions of subsections (b) and (c) of K.S.A. 8-134, and amendments thereto. The provisions of this section shall not apply to vehicles registered on an apportioned basis as part of a fleet under the provisions of K.S.A. 8-1,100 to 8-1,123, inclusive, and amendments thereto, or vehicles registered under the provisions of K.S.A. 8-166 et seq., and amendments thereto.

(b) The division of vehicles, in order to initiate a system of registering or reregistering vehicles included in subsection (a) during any month of a calendar year, may register or reregister such vehicles for less than a twelve-month period, prorating the annual registration fee and taxes imposed under K.S.A. 79-5101 et seq., and amendments thereto, when in the director's opinion such tends to fulfill the purpose of the monthly registration of this section. The secretary of revenue may adopt rules and regulations for the administration of this section and to carry out the purpose of the act of which this section is a part.

History: L. 1981, ch. 36, § 1; L. 1994, ch. 237, § 10; L. 1994, ch. 320, § 1; L. 1997, ch. 119, § 3; L. 1998, ch. 140, § 1; Jan. 1, 1999.



8-135 Transfer of ownership of vehicles; registration; fees and penalties; certificate of title, form, fee; assignment and reassignment; liens, statement of, release of, liability for failure to comply, notice of security interest, execution; purchase and sale of vehicle, requirements; written consent by lienholder; transfer-on-death; reaffirmation of sale; assignment of title form; electronic certificate of title; reassignment forms; export title; rebuilt salvage vehicle.

8-135. Transfer of ownership of vehicles; registration; fees and penalties; certificate of title, form, fee; assignment and reassignment; liens, statement of, release of, liability for failure to comply, notice of security interest, execution; purchase and sale of vehicle, requirements; written consent by lienholder; transfer-on-death; reaffirmation of sale; assignment of title form; electronic certificate of title; reassignment forms; export title; rebuilt salvage vehicle. (a) Upon the transfer of ownership of any vehicle registered under this act, the registration of the vehicle and the right to use any license plate thereon shall expire and thereafter there shall be no transfer of any registration, and the license plate shall be removed by the owner thereof. Except as provided in K.S.A. 8-172, and amendments thereto, and 8-1,147, and amendments thereto, it shall be unlawful for any person, other than the person to whom the license plate was originally issued, to have possession thereof. When the ownership of a registered vehicle is transferred, the original owner of the license plate may register another vehicle under the same number, upon application and payment of a fee of $1.50, if such other vehicle does not require a higher license fee. If a higher license fee is required, then the transfer may be made upon the payment of the transfer fee of $1.50 and the difference between the fee originally paid and that due for the new vehicle.

(b) Subject to the provisions of subsection (a) of K.S.A. 8-198, and amendments thereto, upon the transfer or sale of any vehicle by any person or dealer, or upon any transfer in accordance with K.S.A. 59-3511, and amendments thereto, the new owner thereof, within 60 days, inclusive of weekends and holidays, from date of such transfer shall make application to the division for registration or reregistration of the vehicle, but no person shall operate the vehicle on any highway in this state during the sixty-day period without having applied for and obtained temporary registration from the county treasurer or from a dealer. After the expiration of the sixty-day period, it shall be unlawful for the owner or any other person to operate such vehicle upon the highways of this state unless the vehicle has been registered as provided in this act. For failure to make application for registration as provided in this section, a penalty of $2 shall be added to other fees. When a person has a current motorcycle or passenger vehicle registration and license plate, including any registration decal affixed thereto, for a vehicle and has sold or otherwise disposed of the vehicle and has acquired another motorcycle or passenger vehicle and intends to transfer the registration and the license plate to the motorcycle or passenger vehicle acquired, but has not yet had the registration transferred in the office of the county treasurer, such person may operate the motorcycle or passenger vehicle acquired for a period of not to exceed 60 days by displaying the license plate on the rear of the vehicle acquired. If the acquired vehicle is a new vehicle such person also must carry the assigned certificate of title or manufacturer's statement of origin when operating the acquired vehicle, except that a dealer may operate such vehicle by displaying such dealer's dealer license plate.

(c) Certificate of title: No vehicle required to be registered shall be registered or any license plate or registration decal issued therefor, unless the applicant for registration shall present satisfactory evidence of ownership and apply for an original certificate of title for such vehicle. The following paragraphs of this subsection shall apply to the issuance of a certificate of title for a nonhighway vehicle, salvage vehicle or rebuilt salvage vehicle, as defined in K.S.A. 8-197, and amendments thereto, except to the extent such paragraphs are made inapplicable by or are inconsistent with K.S.A. 8-198, and amendments thereto, and to any electronic certificate of title, except to the extent such paragraphs are made inapplicable by or are inconsistent with K.S.A. 2015 Supp. 8-135d, and amendments thereto, or with rules and regulations adopted pursuant to K.S.A. 2015 Supp. 8-135d, and amendments thereto.

The provisions of paragraphs (1) through (14) shall apply to any certificate of title issued prior to January 1, 2003, which indicates that there is a lien or encumbrance on such vehicle.

(1) An application for certificate of title shall be made by the owner or the owner's agent upon a form furnished by the division and shall state all liens or encumbrances thereon, and such other information as the division may require. Notwithstanding any other provision of this section, no certificate of title shall be issued for a vehicle having any unreleased lien or encumbrance thereon, unless the transfer of such vehicle has been consented to in writing by the holder of the lien or encumbrance. Such consent shall be in a form approved by the division. In the case of members of the armed forces of the United States while the United States is engaged at war with any foreign nation and for a period of six months next following the cessation of hostilities, such application may be signed by the owner's spouse, parents, brother or sister. The county treasurer shall use reasonable diligence in ascertaining whether the facts stated in such application are true, and if satisfied that the applicant is the lawful owner of such vehicle, or otherwise entitled to have the same registered in such applicant's name, shall so notify the division, who shall issue an appropriate certificate of title. The certificate of title shall be in a form approved by the division, and shall contain a statement of any liens or encumbrances which the application shows, and such other information as the division determines.

(2) The certificate of title shall contain upon the reverse side a form for assignment of title to be executed by the owner. This assignment shall contain a statement of all liens or encumbrances on the vehicle at the time of assignment. The certificate of title shall also contain on the reverse side blank spaces so that an abstract of mileage as to each owner will be available. The seller at the time of each sale shall insert and certify the mileage and the purchase price on the form filed for application or reassignment of title, and the division shall insert such mileage on the certificate of title when issued to purchaser or assignee. The signature of the purchaser or assignee is required on the form filed for application or reassignment of title, acknowledging the odometer and purchase price certification made by the seller, except that vehicles which are 10 model years or older and trucks with a gross vehicle weight of more than 16,000 pounds shall be exempt from the mileage acknowledgment requirement of the purchaser or assignee. Such title shall indicate whether the vehicle for which it is issued has been titled previously as a nonhighway vehicle or salvage vehicle. In addition, the reverse side shall contain two forms for reassignment by a dealer, stating the liens or encumbrances thereon. The first form of reassignment shall be used only when a dealer sells the vehicle to another dealer. The second form of reassignment shall be used by a dealer when selling the vehicle to another dealer or the ultimate owner of the vehicle. The reassignment by a dealer shall be used only where the dealer resells the vehicle, and during the time that the vehicle remains in the dealer's possession for resale, the certificate of title shall be dormant. When the ownership of any vehicle passes by operation of law, or repossession upon default of a lease, security agreement, or executory sales contract, the person owning such vehicle, upon furnishing satisfactory proof to the county treasurer of such ownership, may procure a certificate of title to the vehicle. When a vehicle is registered in another state and is repossessed in another state, the owner of such vehicle shall not be entitled to obtain a valid Kansas title or registration, except that when a vehicle is registered in another state, but is financed originally by a financial institution chartered in the state of Kansas or when a financial institution chartered in Kansas purchases a pool of motor vehicle loans from the resolution trust corporation or a federal regulatory agency, and the vehicle is repossessed in another state, such Kansas financial institution shall be entitled to obtain a valid Kansas title or registration. In addition to any other fee required for the issuance of a certificate of title, any applicant obtaining a certificate of title for a repossessed vehicle shall pay a fee of $3.

(3) Dealers shall execute, upon delivery to the purchaser of every new vehicle, a manufacturer's statement of origin stating the liens and encumbrances thereon. Such statement of origin shall be delivered to the purchaser at the time of delivery of the vehicle or at a time agreed upon by the parties, not to exceed 30 days, inclusive of weekends and holidays. The agreement of the parties shall be executed on a form approved by the division. In the event delivery of title cannot be made personally, the seller may deliver the manufacturer's statement of origin by restricted mail to the address of purchaser shown on the purchase agreement. The manufacturer's statement of origin may include an attachment containing assignment of such statement of origin on forms approved by the division. Upon the presentation to the division of a manufacturer's statement of origin, by a manufacturer or dealer for a new vehicle, sold in this state, a certificate of title shall be issued if there is also an application for registration, except that no application for registration shall be required for a travel trailer used for living quarters and not operated on the highways.

(4) The fee for each original certificate of title shall be $10 in addition to the fee for registration of such vehicle, trailer or semitrailer. The certificate of title shall be good for the life of the vehicle, trailer or semitrailer while owned or held by the original holder of the certificate of title.

(5) Except for a vehicle registered by a federally recognized Indian tribe, as provided in paragraph (16), upon sale and delivery to the purchaser of every vehicle subject to a purchase money security interest as provided in article 9 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, the dealer or secured party may complete a notice of security interest and when so completed, the purchaser shall execute the notice, in a form prescribed by the division, describing the vehicle and showing the name and address of the secured party and of the debtor and other information the division requires. On and after July 1, 2007, only one lien shall be taken or accepted for vehicles with a gross vehicle weight rating of 26,000 pounds or less. As used in this section "gross vehicle weight rating" shall have the meaning ascribed thereto in K.S.A. 66-1,108, and amendments thereto. The dealer or secured party, within 30 days of the sale and delivery, may mail or deliver the notice of security interest, together with a fee of $2.50, to the division. The notice of security interest shall be retained by the division until it receives an application for a certificate of title to the vehicle and a certificate of title is issued. The certificate of title shall indicate any security interest in the vehicle. Upon issuance of the certificate of title, the division shall mail or deliver confirmation of the receipt of the notice of security interest, the date the certificate of title is issued and the security interest indicated, to the secured party at the address shown on the notice of security interest. The proper completion and timely mailing or delivery of a notice of security interest by a dealer or secured party shall perfect a security interest in the vehicle, as referenced in K.S.A. 2015 Supp. 84-9-311, and amendments thereto, on the date of such mailing or delivery. The county treasurers shall mail a copy of the title application to the lienholder. For any vehicle subject to a lien, the county treasurer shall collect from the applicant a $1.50 service fee for processing and mailing a copy of the title application to the lienholder.

(6) It shall be unlawful for any person to operate in this state a vehicle required to be registered under this act, or to transfer the title to any such vehicle to any person or dealer, unless a certificate of title has been issued as herein provided. In the event of a sale or transfer of ownership of a vehicle for which a certificate of title has been issued, which certificate of title is in the possession of the transferor at the time of delivery of the vehicle, the holder of such certificate of title shall endorse on the same an assignment thereof, with warranty of title in a form prescribed by the division and printed thereon and the transferor shall deliver the same to the buyer at the time of delivery to the buyer of the vehicle or at a time agreed upon by the parties, not to exceed 60 days, inclusive of weekends and holidays, after the time of delivery. The agreement of the parties shall be executed on a form provided by the division. The requirements of this paragraph concerning delivery of an assigned title are satisfied if the transferor mails to the transferee by restricted mail the assigned certificate of title within the 60 days, and if the transferor is a dealer, as defined by K.S.A. 8-2401, and amendments thereto, such transferor shall be deemed to have possession of the certificate of title if the transferor has made application therefor to the division. The buyer shall then present such assigned certificate of title to the division at the time of making application for registration of such vehicle. A new certificate of title shall be issued to the buyer, upon payment of the fee of $10. If such vehicle is sold to a resident of another state or country, the dealer or person making the sale shall notify the division of the sale and the division shall make notation thereof in the records of the division. When a person acquires a security interest that such person seeks to perfect on a vehicle subsequent to the issuance of the original title on such vehicle, such person shall require the holder of the certificate of title to surrender the same and sign an application for a mortgage title in form prescribed by the division. Upon such surrender such person shall immediately deliver the certificate of title, application, and a fee of $10 to the division. Delivery of the surrendered title, application and tender of the required fee shall perfect a security interest in the vehicle as referenced in K.S.A. 2015 Supp. 84-9-311, and amendments thereto. On and after July 1, 2007, only one lien may be taken or accepted for security for an obligation to be secured by a lien to be shown on a certificate of title for vehicles with a gross vehicle weight rating, as defined in K.S.A. 66-1,108, and amendments thereto, of 26,000 pounds or less. A refinancing shall not be subject to the limitations of this act. A refinancing is deemed to occur when the original obligation is satisfied and replaced by a new obligation. Lien obligations created before July 1, 2007, which are of a continuing nature shall not be subject to the limitations of this act until the obligation is satisfied. A lien in violation of this provision is void. Upon receipt of the surrendered title, application and fee, the division shall issue a new certificate of title showing the liens or encumbrances so created, but only one lien or encumbrance may be shown upon a title for vehicles with a gross vehicle rating of 26,000 pounds or less, and not more than two liens or encumbrances may be shown upon a title for vehicles in excess of 26,000 pounds gross vehicle weight rating. When a prior lienholder's name is removed from the title, there must be satisfactory evidence presented to the division that the lien or encumbrance has been paid. When the indebtedness to a lienholder, whose name is shown upon a title, is paid in full, such lienholder shall comply with the provisions of K.S.A. 2015 Supp. 8-1,157, and amendments thereto.

(7) It shall be unlawful for any person to buy or sell in this state any vehicle required to be registered, unless, at the time of delivery thereof or at a time agreed upon by the parties, not to exceed 60 days, inclusive of weekends and holidays, after the time of delivery, there shall pass between the parties a certificate of title with an assignment thereof. The sale of a vehicle required to be registered under the laws of this state, without assignment of the certificate of title, is fraudulent and void, unless the parties shall agree that the certificate of title with assignment thereof shall pass between them at a time other than the time of delivery, but within 60 days thereof. The requirements of this paragraph concerning delivery of an assigned title shall be satisfied if (A) the seller mails to the purchaser by restricted mail the assigned certificate of title within 60 days, or (B) if the transferor is a dealer, as defined by K.S.A. 8-2401, and amendments thereto, such seller shall be deemed to have possession of the certificate of title if such seller has made application therefor to the division, or (C) if the transferor is a dealer and has assigned a title pursuant to paragraph (9) of this subsection (c).

(8) In cases of sales under the order of a court of a vehicle required to be registered under this act, the officer conducting such sale shall issue to the purchaser a certificate naming the purchaser and reciting the facts of the sale, which certificate shall be prima facie evidence of the ownership of such purchaser for the purpose of obtaining a certificate of title to such motor vehicle and for registering the same. Any such purchaser shall be allowed 60 days, inclusive of weekends and holidays, from the date of sale to make application to the division for a certificate of title and for the registering of such motor vehicle.

(9) Any dealer who has acquired a vehicle, the title for which was issued under the laws of and in a state other than the state of Kansas, shall not be required to obtain a Kansas certificate of title therefor during the time such vehicle remains in such dealer's possession and at such dealer's place of business for the purpose of sale. The purchaser or transferee shall present the assigned title to the division of vehicles when making application for a certificate of title as provided in subsection (c)(1).

(10) Motor vehicles may be held and titled in transfer-on-death form.

(11) Notwithstanding the provisions of this act with respect to time requirements for delivery of a certificate of title, or manufacturer's statement of origin, as applicable, any person who chooses to reaffirm the sale in writing on a form approved by the division which advises them of their rights pursuant to paragraph (7) of subsection (c) and who has received and accepted assignment of the certificate of title or manufacturer's statement of origin for the vehicle in issue may not thereafter void or set aside the transaction with respect to the vehicle for the reason that a certificate of title or manufacturer's statement of origin was not timely delivered, and in such instances the sale of a vehicle shall not be deemed to be fraudulent and void for that reason alone.

(12) The owner of any vehicle assigning a certificate of title in accordance with the provisions of this section may file with the division a form indicating that such owner has assigned such certificate of title. Such forms shall be furnished by the division and shall contain such information as the division may require. Any owner filing a form as provided in this paragraph shall pay a fee of $10. The filing of such form shall be prima facie evidence that such certificate of title was assigned and shall create a rebuttable presumption. If the assignee of a certificate of title fails to make application for registration, an owner assigning such title and filing the form in accordance with the provisions of this paragraph shall not be held liable for damages resulting from the operation of such vehicle.

(13) Application for a certificate of title on a boat trailer with a gross weight over 2,000 pounds shall be made by the owner or the owner's agent upon a form to be furnished by the division and shall contain such information as the division shall determine necessary. The division may waive any information requested on the form if it is not available. The application together with a bill of sale for the boat trailer shall be accepted as prima facie evidence that the applicant is the owner of the boat trailer, provided that a Kansas title for such trailer has not previously been issued. If the application and bill of sale are used to obtain a certificate of title for a boat trailer under this paragraph, the certificate of title shall not be issued until an inspection in accordance with subsection (a) of K.S.A. 8-116a, and amendments thereto, has been completed.

(14) In addition to the two forms for reassignment under paragraph (2) of subsection (c), a dealer may attach one additional reassignment form to a certificate of title. The director of vehicles shall prescribe and furnish such reassignment forms. The reassignment form shall be used by a dealer when selling the vehicle to another dealer or the ultimate owner of the vehicle only when the two reassignment forms under paragraph (2) of subsection (c) have already been used. The fee for a reassignment form shall be $6.50. A dealer may purchase reassignment forms in multiples of five upon making proper application and the payment of required fees.

(15) A first stage manufacturer, as defined in K.S.A. 8-2401, and amendments thereto, who manufactures a motor vehicle in this state, and who sells such motor vehicles to dealers located in a foreign country, may execute a manufacturers statement of origin to the division of vehicles for the purpose of obtaining an export certificate of title. The motor vehicle issued an export certificate of title shall not be required to be registered in this state. An export certificate of title shall not be used to register such vehicle in the United States.

(16) A security interest in a vehicle registered by a federally recognized Indian tribe shall be deemed valid under Kansas law if validly perfected under the applicable tribal law and the lien is noted on the face of the tribal certificate of title.

(17) On and after January 1, 2010, a certificate of title issued for a rebuilt salvage vehicle for the initial time, shall indicate on such title, the reduced classification of such vehicle as provided under K.S.A. 79-5104, and amendments thereto.

History: L. 1929, ch. 81, § 13; L. 1937, ch. 72, § 5; L. 1938, ch. 12, § 1; L. 1941, ch. 93, § 1; L. 1943, ch. 79, § 2; L. 1955, ch. 47, § 1; L. 1959, ch. 46, § 7; L. 1961, ch. 47, § 1; L. 1963, ch. 48, § 1; L. 1965, ch. 60, § 1; L. 1968, ch. 411, § 2; L. 1970, ch. 46, § 1; L. 1971, ch. 18, § 1; L. 1972, ch. 20, § 1; L. 1974, ch. 35, § 4; L. 1975, ch. 30, § 4; L. 1975, ch. 31, § 1; L. 1975, ch. 32, § 1; L. 1977, ch. 31, § 1; L. 1978, ch. 32, § 1; L. 1979, ch. 36, § 1; L. 1980, ch. 31, § 1; L. 1984, ch. 31, § 1; L. 1985, ch. 43, § 6; L. 1987, ch. 42, § 1; L. 1989, ch. 36, § 1; L. 1989, ch. 37, § 1; L. 1990, ch. 36, § 1; L. 1991, ch. 33, § 14; L. 1992, ch. 63, § 1; L. 1993, ch. 176, § 2; L. 1995, ch. 88, § 1; L. 1996, ch. 260, § 1; L. 1997, ch. 56, § 1; L. 1997, ch. 138, § 6; L. 1998, ch. 140, § 8; L. 1999, ch. 114, § 1; L. 2000, ch. 73, § 3; L. 2002, ch. 134, § 2; L. 2002, ch. 134, § 3; L. 2003, ch. 30, § 1; L. 2004, ch. 35, § 1; L. 2005, ch. 2, § 1; L. 2005, ch. 186, § 1; L. 2006, ch. 18, § 1; L. 2007, ch. 60, § 1; L. 2007, ch. 135, § 1; L. 2008, ch. 102, § 1; L. 2009, ch. 26, § 1; L. 2012, ch. 130, § 2; July 1.

Revisor's Note:

Section was also amended by L. 2005, ch. 167, § 1, but that version was repealed by L. 2005, ch. 186, § 23.

Section was amended twice in the 2006 session, see also 8-135e.



8-135a Adding names of family members to titles and registrations.

8-135a. Adding names of family members to titles and registrations. A person in whose name a vehicle is titled and registered may add their spouse's name by assigning the title from the titleholder to titleholder and spouse and by applying for a name change title and registration. A son or daughter in whose name a vehicle is titled and registered may add a parent's name by assigning the title from such son or daughter to such son or daughter and parent and by applying for a name change title and registration. A parent may add a son or daughter's name by assigning the title from such parent to such parent and parent's son or daughter and by applying for a name change title and registration. Application for name change title and registration shall be made in the manner required by law, including certification of insurance coverage. The fee shall be $10 for the title, and no charge shall be made for the registration, except, when applicable, the fee for transfer of registration under K.S.A. 8-135, and amendments thereto.

History: L. 1982, ch. 32, § 1; L. 1987, ch. 42, § 2; L. 1993, ch. 176, § 3; L. 1996, ch. 260, § 2; L. 1999, ch. 114, § 2; L. 2002, ch. 134, § 4; L. 2003, ch. 30, § 2; July 1.



8-135c Nonrepairable vehicle certificate; definitions; requirements; application; penalties.

8-135c. Nonrepairable vehicle certificate; definitions; requirements; application; penalties. (a) The provisions of this section shall be a part of and supplemental to the provisions of article 1 of chapter 8 of the Kansas Statutes Annotated, and as used in this section, the words and phrases defined by K.S.A. 8-126, and amendments thereto, shall have the meanings respectively ascribed to them therein.

(b) As used in this section:

(1) "Nonrepairable vehicle" means any motor vehicle which: (A) Has been damaged, destroyed, wrecked, burned or submerged in water to the extent that such motor vehicle is incapable of safe operation for use on roads or highways and has no resale value except as a source of parts or scrap only; or (B) the owner irreversibly designates as a source of parts or scrap;

(2) "nonrepairable vehicle certificate" means a motor vehicle ownership document issued by the division designating that vehicle a nonrepairable vehicle.

(c) (1) Except as otherwise provided by this section, the owner of a vehicle that meets the definition of a nonrepairable vehicle shall apply to the division for a nonrepairable vehicle certificate before the ownership of the motor vehicle is transferred. In no event shall such application be made more than 60 days after the vehicle is determined to be a nonrepairable vehicle.

(2) Every insurance company, which pursuant to a damage settlement, acquires ownership of a vehicle that has incurred damage requiring the vehicle to be designated a nonrepairable vehicle, shall apply to the division for a nonrepairable vehicle certificate within 60 days after the title is assigned and delivered by the owner to the insurance company, with all liens released.

(3) Every insurance company which makes a damage settlement for a vehicle that has incurred damage requiring such vehicle to be designated a nonrepairable vehicle, but does not acquire ownership of the vehicle, shall notify the vehicle owner of the owner's obligation to apply to the department for a nonrepairable vehicle certificate for the motor vehicle, and shall notify the division of this fact in accordance with procedures established by the division. The vehicle owner shall apply to the division for a nonrepairable vehicle certificate within 60 days after being notified by the insurance company.

(4) The lessee of any vehicle which incurs damage requiring the vehicle to be designated a nonrepairable vehicle shall notify the lessor of this fact within 30 days of the determination that the vehicle is a nonrepairable vehicle.

(5) The lessor of any motor vehicle which has incurred damage requiring the vehicle to be titled as a nonrepairable vehicle, shall apply to the division for a nonrepairable vehicle certificate within 60 days after being notified of this fact by the lessee.

(6) Every person acquiring ownership of a motor vehicle that meets the definition of a nonrepairable vehicle, for which a nonrepairable vehicle certificate has not been issued, shall apply to the division for the required document prior to any further transfer of such vehicle, but in no event, more than 60 days after ownership is acquired.

(7) Failure to apply for a nonrepairable vehicle certificate as provided by this subsection shall be a class C nonperson misdemeanor.

(d) (1) Upon notification of a vehicle's designation as a nonrepairable vehicle, the division shall issue a nonrepairable vehicle certificate.

(2) Each nonrepairable vehicle certificate shall contain the same identifying information and comply with format, size and security requirements applicable to certificates of title under K.S.A. 8-135, and amendments thereto, and shall be conspicuously labeled with this designation on the face of the certificate.

(3) Each application for a nonrepairable vehicle certificate shall be accompanied by the fee required for an original certificate of title under K.S.A. 8-135, and amendments thereto, and if the application is not made within the time prescribed by subsection (c), an additional fee of $2.

(e) (1) No motor vehicle for which a nonrepairable vehicle certificate has been issued shall be titled or registered by the division for use on the roads or highways of this state.

(2) Ownership of the motor vehicle for which a nonrepairable vehicle certificate has been issued may only be transferred once.

(3) Any motor vehicle transferred through the use of a nonrepairable vehicle certificate shall be dismantled, disassembled or recycled and may not be sold as a unit at retail.

When the nonrepairable vehicle has been crushed, dismantled, disassembled or recycled and such vehicle is sold to a scrap processor for recycling after the salvageable parts have been removed, the owner shall surrender the nonrepairable vehicle certificate to the division with the word recycled written or stamped across its face and no certificate of title of any type shall be issued nor any registration allowed again for such vehicle.

(4) A nonrepairable vehicle certificate may be used to transfer ownership of a motor vehicle 10 or more model years of age, in accordance with this section, when the owner does not have a certificate of title in the owner's possession.

(f) The secretary of the department of revenue may adopt rules and regulations as the secretary deems necessary to carry out the provisions of this section.

History: L. 2000, ch. 73, § 1; L. 2009, ch. 63, § 1; L. 2012, ch. 130, § 3; July 1.



8-135d Electronic certificates of title.

8-135d. Electronic certificates of title. (a) On and after January 1, 2003, when an assignment of title or manufacturer's statement of origin indicates that there is a lien or encumbrance on a vehicle or if a notice of security interest has been filed with the division, the division shall retain possession of such certificate of title electronically and shall create an electronic certificate of title. The provisions of article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, shall apply to an electronic certificate of title, except as otherwise provided by statute or by rules and regulations adopted pursuant to subsection (b).

(b) The secretary of revenue is hereby authorized to adopt rules and regulations necessary to carry out the provisions of this section.

History: L. 2002, ch. 48, § 1; Jan. 1, 2003.



8-136 Dealer license plates; manufacturers' and dealers' use and limitations on use; display; proof of payment of personal property tax before issuance; transportation of certain trailers.

8-136. Dealer license plates; manufacturers' and dealers' use and limitations on use; display; proof of payment of personal property tax before issuance; transportation of certain trailers. (a) A licensed manufacturer of or licensed dealer in vehicles demonstrating, displaying or exhibiting any such vehicle upon any highway in lieu of registering each such vehicle, may obtain from the division of vehicles, upon application therefor upon the proper official form, and payment of the fees required by law, and attach to each such vehicle, one license plate which shall have a distinctive number, the name of this state, which may be abbreviated, and the year for which issued, together with the word "dealer" or a distinguishing symbol indicating that such license plate is issued to a manufacturer or dealer. Any such license plate may, during the calendar year for which issued, be transferred from one such vehicle to another owned or operated by such manufacturer or dealer. Such a license plate may be used in lieu of regular vehicle registration for the purposes of demonstrating, displaying or exhibiting vehicles held in inventory of such manufacturer or dealer. Such a license plate may also be used on such dealer's service vehicle, or substitute vehicles owned by the dealer but loaned to a customer when the dealer is repairing such customer's vehicle and for all other purposes incidental to a dealer's vehicle business. Except as provided in subsection (d), such a license plate may not be used by a manufacturer or dealer to haul commodities weighing in excess of two tons. Such license plates shall not be used on a wrecker or tow truck when providing wrecker or towing service as defined by K.S.A. 66-1329, and amendments thereto.

(b) No manufacturer of or dealer in vehicles shall cause or permit any such vehicle owned by such person to be operated or moved upon a highway unless there is displayed upon such vehicle a license plate as required by this section.

(c) No license plates shall be issued to any manufacturer or dealer unless such manufacturer or dealer at the time of making application therefor shall exhibit to the county treasurer or the division of vehicles a receipt showing that the applicant has paid all personal property taxes levied against such manufacturer or dealer for the preceding year, including taxes assessed against motor vehicles of such manufacturer or dealer which were assessed as stock in trade, or unless the manufacturer or dealer shall exhibit satisfactory evidence to the county treasurer that such manufacturer or dealer had no taxable property for the preceding year or if the application is made directly to the division of vehicles there shall be presented a statement by the county treasurer that the manufacturer or dealer had no taxable property for the preceding year. If application for registration is made before May 10, the receipt may show payment of only 1/2 of the preceding year's taxes.

(d) A trailer manufacturer or dealer is authorized to use a license plate issued under this section for the transportation of not more than four trailers. Such manufacturer or dealer shall be in compliance with the provisions of article 19 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1929, ch. 81, § 14; L. 1949, ch. 100, § 1; L. 1955, ch. 46, § 3; L. 1959, ch. 46, § 8; L. 1961, ch. 48, § 1; L. 1980, ch. 32, § 1; L. 1984, ch. 25, § 7; L. 2005, ch. 100, § 1; L. 2013, ch. 8, § 1; July 1.



8-138a Nonresident owners licensed in state of residence; reciprocal privileges.

8-138a. Nonresident owners licensed in state of residence; reciprocal privileges. The provisions of this section shall apply only to the nonresident owner or owners of any motor vehicle constructed and operated primarily for the transportation of the driver or the driver and one or more nonpaying passengers. Such nonresident owners, when duly licensed in the state of residence, are hereby granted the privilege of operation of any such vehicle within this state to the extent that reciprocal privileges are granted to residents of this state by the state of residence of such nonresident owner.

History: L. 1968, ch. 180, § 4; July 1.



8-139 Lost license plates, certificate of title, registration decal or registration receipts; fees for duplicates; exception.

8-139. Lost license plates, certificate of title, registration decal or registration receipts; fees for duplicates; exception. In the event that any license plate, certificate of title, registration decal or registration receipt issued hereunder, shall be lost, mutilated, or shall have become illegible, the person who is entitled thereto shall make immediate application for and obtain a duplicate or substitute therefor, upon furnishing information of such fact satisfactory to the division and upon payment of the required fees: Namely, certificate of title, $10, registration receipt, $1, registration decal, $.50, license plates, $2. In case the license plate is of such type or constructed in such a way that it is not reasonably possible to remove it from the vehicle to which it is attached without destroying or mutilating such license plate, and the ownership of such vehicle shall be transferred and the license plate shall be mutilated or destroyed by the owner thereof as a result of the owner's effort to comply with the provisions of K.S.A. 8-135, and amendments thereto, by removing the same from the vehicle so transferred, then and in such case no fee shall be charged for such duplicate or substitute license plate, including any registration decal affixed thereto, but the same shall be furnished free of charge providing such person shall otherwise in all respects have complied with the laws governing the transfer of ownership of such motor vehicle.

History: L. 1929, ch. 81, § 17; L. 1937, ch. 72, § 6; L. 1943, ch. 80, § 3; L. 1951, ch. 100, § 4; L. 1955, ch. 47, § 2; L. 1974, ch. 35, § 5; L. 1980, ch. 31, § 2; L. 1987, ch. 42, § 3; L. 1993, ch. 176, § 4; L. 1996, ch. 260, § 3; L. 1999, ch. 114, § 3; L. 2002, ch. 134, § 5; L. 2003, ch. 30, § 3; L. 2013, ch. 8, § 2; July 1.



8-140 Division to suspend registration upon notice of theft or embezzlement.

8-140. Division to suspend registration upon notice of theft or embezzlement. Whenever the owner of any motor vehicle, trailer or semitrailer which is stolen or embezzled files an affidavit alleging either said fact with the division, it shall immediately suspend the registration of such vehicle, and shall not transfer the registration of or reregister such vehicle until such time as it shall be notified that the owner has recovered such vehicle, but notices given as heretofore provided shall be effective only during the current registration year in which given, but if during such year such vehicle is not recovered a new affidavit may be filed with like effect during the ensuing year. Every owner who has filed an affidavit of theft or embezzlement must immediately notify the division of the recovery of such vehicle.

History: L. 1929, ch. 81, § 18; Dec. 1.



8-141 When registration shall be refused; suspension of registration for failure to pay fees.

8-141. When registration shall be refused; suspension of registration for failure to pay fees. (a) The division shall not grant an application for the registration of a vehicle when: (1) The applicant therefor is not entitled thereto under the provisions of this act; (2) the applicant has neglected or refused to furnish the division with the information required in the appropriate official form or reasonable additional information required by the division; or (3) the fees required therefor by law have not been paid.

(b) The division may suspend a registration when the fees required therefor by law have not been fully paid.

History: L. 1929, ch. 81, § 19; L. 1985, ch. 43, § 7; July 1.



8-141a Classification change within registration year; limitations; minimum fees.

8-141a. Classification change within registration year; limitations; minimum fees. The owner of any truck or truck tractor with local, farm or 6,000-mile class of registration, who desires to transfer or change the classification of registration at any time during the calendar year in which the registration is issued may transfer the registration only to the type of registration provided for in the first paragraph of subsection (2) of K.S.A. 8-143. Such transfer of class of registration shall be for no less gross weight than the gross weight for which the vehicle was originally registered. The owner of a truck or truck tractor registered as provided for in the first paragraph of subsection (2) of K.S.A. 8-143, may not transfer or change such registration to a farm, local or 6,000-mile class of registration during the calendar year in which the original registration is issued.

History: L. 1982, ch. 33, § 1; July 1.



8-142 Unlawful acts.

8-142. Unlawful acts. It shall be unlawful for any person to commit any of the following acts and except as otherwise provided, violation is subject to penalties provided in K.S.A. 8-149, and amendments thereto:

First: To operate, or for the owner thereof knowingly to permit the operation, upon a highway of any vehicle, as defined in K.S.A. 8-126, and amendments thereto, which is not registered, or for which a certificate of title has not been issued or which does not have attached thereto and displayed thereon the license plate or plates assigned thereto by the division for the current registration year, including any registration decal required to be affixed to any such license plate pursuant to K.S.A. 8-134, and amendments thereto, subject to the exemptions allowed in K.S.A. 8-135, 8-198 and 8-1751a, and amendments thereto. A violation of this subsection by a person unlawfully claiming that a motor vehicle is exempt from registration as a self-propelled crane under K.S.A. 8-128(b), and amendments thereto, shall constitute an unclassified misdemeanor punishable by a fine of not less than $500. A person shall not be charged with a violation of this subsection for failing to display a registration decal on any vehicle except those included under K.S.A. 8-1,101 and K.S.A. 2015 Supp. 8-143m and 8-1,152, and amendments thereto, up to and including the 10th day following the expiration of the registration if the person is able to produce a printed payment receipt or electronic payment receipt from an online electronic payment processing system for the current 12-month registration period. Any charge for failing to display a registration decal up to and including the 10th day following the expiration of the registration shall be dismissed if the person produces in court a registration receipt for the current 12-month registration period which was valid at the time of arrest.

Second: To display or cause or permit to be displayed, or to have in possession, any registration receipt, certificate of title, registration license plate, registration decal, accessible parking placard or accessible parking identification card knowing the same to be fictitious or to have been canceled, revoked, suspended or altered. A violation of this subsection shall constitute an unclassified misdemeanor punishable by a fine of not less than $100 and forfeiture of the item. A mandatory court appearance shall be required of any person violating this subsection. This subsection shall not apply to the possession of: (a) Model year license plates displayed on antique vehicles as allowed under K.S.A. 8-172, and amendments thereto; or (b) distinctive license plates allowed under K.S.A. 8-1,147, and amendments thereto.

Third: To lend to or knowingly permit the use by one not entitled thereto any registration receipt, certificate of title, registration license plate or registration decal issued to the person so lending or permitting the use thereof.

Fourth: To fail or refuse to surrender to the division, upon demand, any registration receipt, certificate of title, registration license plate or registration decal which has been suspended, canceled or revoked.

Fifth: To use a false or fictitious name or address in any application for a certificate of title, the registration of any vehicle or for any renewal or duplicate thereof, or knowingly to make a false statement or knowingly to conceal a material fact or otherwise commit a fraud in any such application.

Sixth: For the owner of a motor vehicle to file application for the registration thereof, in any county other than the county in which the owner of the vehicle resides or has a bona fide place of business, which place is not an office or facility established or maintained solely for the purpose of obtaining registration.

Seventh: To operate on the highways of this state a vehicle or combination of vehicles whose weight with cargo is in excess of the gross weight for which the truck or truck tractor propelling the same is registered, except as provided by K.S.A. 8-143, and amendments thereto, and K.S.A. 8-1911(a) through (f), and amendments thereto. Such gross weight shall not be required to be in excess of the limitations described by K.S.A. 8-1908 and 8-1909, and amendments thereto, for such vehicle or combination of vehicles of which it is a part. Any person or owner who operates a vehicle in this state with a registration in violation of K.S.A. 8-143(b), and amendments thereto, shall be required to pay the additional fee equal to the fee required by the applicable registration fee schedule, less the amount of the fee required for the gross weight for which the vehicle is registered to obtain the proper registration therewith. A fine of $75 shall be assessed for all such gross weight registration violations.

Eighth: To operate a local truck or truck tractor which is registered for a gross weight of more than 12,000 pounds as a common carrier outside a radius of three miles beyond the corporate limits of the city in which such vehicle was based when registered and licensed or to operate any other local truck or truck tractor licensed for a gross weight of more than 12,000 pounds outside a radius of 25 miles beyond the corporate limits of the city in which such vehicle was based when registered and licensed, except as provided in K.S.A. 8-143(b) or 8-143i, and amendments thereto.

Ninth: To operate on the highways of this state a farm truck or farm trailer other than to transport: (a) Agricultural products produced by such owner; (b) commodities purchased by the owner for use on the farm owned or rented by the owner of such vehicles; (c) commodities for religious or educational institutions being transported by the owner of such vehicles for charity and without compensation of any kind, except as provided in K.S.A. 66-1,109(c), and amendments thereto; or (d) sand, gravel, slag stone, limestone, crushed stone, cinders, black top, dirt or fill material to a township road maintenance or construction site of the township in which the owner of such truck resides.

Tenth: To operate a farm truck or truck tractor used in combination with a trailer or semitrailer for a gross weight which does not include the empty weight of the truck or truck tractor or of the combination of any truck or truck tractor and any type of trailer or semitrailer, plus the maximum weight of cargo which will be transported on or with the same; and such farm truck or farm truck tractor used to transport a gross weight of more than 54,000 pounds shall have durably lettered on the side of the motor vehicle the words "farm vehicle—not for hire."

Eleventh: To operate on the highways of this state any truck or truck tractor without the current quarter of license fees being paid thereon.

Twelfth: To operate on the highways of this state a truck or truck tractor without carrying in the cab a copy of the registration receipt for such vehicle or without having painted or otherwise durably marked on the vehicle on both sides thereof, the gross weight for which the vehicle is licensed and the name and address of the owner thereof, except as provided in K.S.A. 8-143e, and amendments thereto.

Thirteenth: To operate on the highways of this state a farm trailer carrying more than 6,000 pounds without being registered and the registration fees paid thereon.

Fourteenth: To operate more than 6,000 miles in any calendar year any truck or truck tractor which has been registered and licensed to operate not more than 6,000 miles in such calendar year, as provided in K.S.A. 8-143(b), and amendments thereto, unless the additional fee required by such subsection (b) has been paid.

Fifteenth: For any owner who has registered a truck or truck tractor on the basis of operating not more than 6,000 miles to fail to keep the records required by the director of vehicles, or to fail to comply with rules and regulations of the secretary of revenue relating to such registration.

Sixteenth: To operate a vehicle or combination of vehicles on the national system of interstate and defense highways with a gross weight greater than permitted by the laws of the United States congress.

History: L. 1929, ch. 81, § 20; L. 1937, ch. 72, § 7; L. 1951, ch. 104, § 1; L. 1955, ch. 294, § 10; L. 1956, ch. 48, § 4; L. 1957, ch. 57, § 7; L. 1961, ch. 49, § 1; L. 1963, ch. 48, § 3; L. 1968, ch. 411, § 3; L. 1969, ch. 48, § 2; L. 1974, ch. 35, § 6; L. 1975, ch. 426, § 28; L. 1975, ch. 33, § 1; L. 1975, ch. 427, § 4; L. 1976, ch. 41, § 1; L. 1985, ch. 43, § 1; L. 1992, ch. 105, § 1; L. 1995, ch. 186, § 4; L. 1998, ch. 140, § 9; L. 2003, ch. 124, § 2; L. 2006, ch. 136, § 3; L. 2010, ch. 156, § 3; L. 2015, ch. 47, § 3; July 1.



8-143 Annual registration or license fees, motor vehicles, trailers, semitrailers, motorized bicycles and travel trailers; gross weight defined; local trucks and truck tractors, rules and regulations, refunds, exemptions; penalties; temporary registration; registration after nonoperation or nonuse; travel trailers; multiyear registration of trailers.

8-143. Annual registration or license fees, motor vehicles, trailers, semitrailers, motorized bicycles and travel trailers; gross weight defined; local trucks and truck tractors, rules and regulations, refunds, exemptions; penalties; temporary registration; registration after nonoperation or nonuse; travel trailers; multiyear registration of trailers. (a) All applications for the registration of motorcycles, motorized bicycles and passenger vehicles other than trucks and truck tractors, except as otherwise provided, shall be accompanied by an annual license fee as follows:

(1) For motorized bicycles, $11;

(2) for motorcycles, $16;

(3) for passenger vehicles, other than motorcycles, used solely for the carrying of persons for pleasure or business, and for hearses and ambulances a fee of:

(A) For those having a gross weight of 4,500 pounds or less, $30; and

(B) for those having a gross weight of more than 4,500 pounds, $40.

(4) Except for motor vehicles, trailers or semitrailers registered under the provisions of K.S.A. 8-1,134, and amendments thereto, the annual registration fee for each motor vehicle, trailer or semitrailer owned by any political or taxing subdivision of this state or by any agency or instrumentality of any one or more political or taxing subdivisions of this state and used exclusively for governmental purposes and not for any private or utility purposes, which is not otherwise exempt from registration, shall be $2.

(b) (1) As used in this subsection, the term "gross weight" shall mean and include the empty weight of the truck, or combination of the truck or truck tractor and any type trailer or semitrailer, plus the maximum weight of cargo which will be transported on or with the same, except when the empty weight of a truck plus the maximum weight of cargo which will be transported thereon is 12,000 pounds or less. The term gross weight shall not include: The weight of any travel trailer propelled thereby which is being used for private recreational purposes; or the weight of any vehicle or combination of vehicles for which wrecker or towing service, as defined in K.S.A. 66-1329, and amendments thereto, is to be provided by a wrecker or tow truck, as defined in K.S.A. 66-1329, and amendments thereto. Such wrecker or tow truck shall be registered for the empty weight of such vehicle fully equipped for the recovery or towing of vehicles. The gross weight license fees hereinafter prescribed shall only apply to the truck or truck tractor used as the propelling unit for the cargo and vehicle propelled, either as a single vehicle or combination of vehicles. On application for the registration of a truck or truck tractor, the owner thereof shall declare as a part of such application the maximum gross weight the owner desires to be applicable to such vehicle, which declared gross weight in no event shall be in excess of the limitations described by K.S.A. 8-1908 and 8-1909, and amendments thereto, for such vehicle or combination of vehicles of which it will be a part. All applications for the registration of trucks or truck tractors, except as otherwise provided herein, shall be accompanied by an annual license fee as follows:

(A) Prior to January 1, 2013:

For a gross weight of 12,000 lbs. or less     $40

For a gross weight of more than 12,000 lbs. and not more than 16,000 lbs.     102

For a gross weight of more than 16,000 lbs. and notmore than 20,000 lbs.     132

For a gross weight of more than 20,000 lbs. and notmore than 24,000 lbs.     197

For a gross weight of more than 24,000 lbs. and notmore than 26,000 lbs.     312

For a gross weight of more than 26,000 lbs. and notmore than 30,000 lbs.     312

For a gross weight of more than 30,000 lbs. and notmore than 36,000 lbs.     375

For a gross weight of more than 36,000 lbs. and not more than 42,000 lbs.     475

For a gross weight of more than 42,000 lbs. and notmore than 48,000 lbs.     605

For a gross weight of more than 48,000 lbs. and notmore than 54,000 lbs.     805

For a gross weight of more than 54,000 lbs. and notmore than 60,000 lbs.     1,010

For a gross weight of more than 60,000 lbs. and notmore than 66,000 lbs.     1,210

For a gross weight of more than 66,000 lbs. and notmore than 74,000 lbs.     1,535

For a gross weight of more than 74,000 lbs. and notmore than 80,000 lbs.     1,735

For a gross weight of more than 80,000 lbs. and notmore than 85,500 lbs.     1,935

(B) On January 1, 2013, through December 31, 2013:

For a gross weight of 12,000 lbs. or less     $40

For a gross weight of more than 12,000 lbs. and not more than 16,000 lbs.     152

For a gross weight of more than 16,000 lbs. and not more than 20,000 lbs.     182

For a gross weight of more than 20,000 lbs. and notmore than 24,000 lbs.     247

For a gross weight of more than 24,000 lbs. and notmore than 26,000 lbs.     362

For a gross weight of more than 26,000 lbs. and notmore than 30,000 lbs.     362

For a gross weight of more than 30,000 lbs. and notmore than 36,000 lbs.     425

For a gross weight of more than 36,000 lbs. and not more than 42,000 lbs.     525

For a gross weight of more than 42,000 lbs. and notmore than 48,000 lbs.     655

For a gross weight of more than 48,000 lbs. and notmore than 54,000 lbs.     855

For a gross weight of more than 54,000 lbs. and notmore than 60,000 lbs.     1,095

For a gross weight of more than 60,000 lbs. and not more than 66,000 lbs.     1,295

For a gross weight of more than 66,000 lbs. and not more than 74,000 lbs.     1,620

For a gross weight of more than 74,000 lbs. and notmore than 80,000 lbs.     1,820

For a gross weight of more than 80,000 lbs. and notmore than 85,500 lbs.     2,020

(C) On January 1, 2014:

For a gross weight of 12,000 lbs. or less     $40

For a gross weight of more than 12,000 lbs. and notmore than 16,000 lbs.     202

For a gross weight of more than 16,000 lbs. and notmore than 20,000 lbs.     232

For a gross weight of more than 20,000 lbs. and notmore than 24,000 lbs.     297

For a gross weight of more than 24,000 lbs. and notmore than 26,000 lbs.     412

For a gross weight of more than 26,000 lbs. and notmore than 30,000 lbs.     412

For a gross weight of more than 30,000 lbs. and notmore than 36,000 lbs.     475

For a gross weight of more than 36,000 lbs. and notmore than 42,000 lbs.     575

For a gross weight of more than 42,000 lbs. and notmore than 48,000 lbs.     705

For a gross weight of more than 48,000 lbs. and notmore than 54,000 lbs.     905

For a gross weight of more than 54,000 lbs. and notmore than 60,000 lbs.     1,145

For a gross weight of more than 60,000 lbs. and not more than 66,000 lbs.     1,345

For a gross weight of more than 66,000 lbs. and not more than 74,000 lbs.     1,670

For a gross weight of more than 74,000 lbs. and notmore than 80,000 lbs.     1,870

For a gross weight of more than 80,000 lbs. and notmore than 85,500 lbs.     2,070

(2) If the applicant for registration of any truck or truck tractor for a gross weight of more than 12,000 pounds is the state of Kansas or any political or taxing subdivision or agency of the state, except a city or county, whose truck or truck tractor is not otherwise entitled to the $2 license fee or otherwise exempt from all fees, such vehicle may be licensed for a fee in accordance with the schedule hereinafter prescribed for local trucks or truck tractors.

(3) If the applicant for registration of any truck or truck tractor for a gross weight of more than 12,000 pounds shall under oath state in writing on a form prescribed and furnished by the director of vehicles that the applicant does not expect to operate it more than 6,000 miles in the calendar year for which the applicant seeks registration, and that if the applicant shall operate it more than 6,000 miles during such registration year such applicant will pay an additional fee equal to the fee required by the schedule under paragraph (1), less the amount of the fee paid at time of registration, such vehicle may be licensed for a fee in accordance with the schedule prescribed for local trucks or truck tractors. Whenever a truck or truck tractor is registered on a local truck or truck tractor fee basis a tab or marker shall be issued in connection with the regular license plate, which tab or marker shall be attached or affixed to and displayed with the regular license plate and the failure to have the same attached, affixed or displayed shall be subject to the same penalties as provided by law for the failure to display the regular license plate; and the secretary of revenue may adopt rules and regulations requiring the owners of trucks and truck tractors so registered on a local truck or truck tractor fee basis to keep such records and make such reports of mileage of such vehicles as the secretary of revenue shall deem proper.

(4) A transporter delivering vehicles not the transporter's own by the driveaway method where such vehicles are being driven, towed, or transported singly, or by the saddlemount, towbar, or fullmount methods, or by any lawful combination thereof, may apply for license plates which may be transferred from one such vehicle or combination to another for each delivery without further registration, and the annual license fee for such license plate shall be as follows:

(A) Prior to January 1, 2013:

For the first such set of license plates     $44

For each additional such set of license plates     18

(B) On January 1, 2013, through December 31, 2013:

For the first such set of license plates     $54

For each additional such set of license plates     28

(C) On January 1, 2014:

For the first such set of license plates     $64

For each additional such set of license plates     38

(5) A truck or truck tractor registered for a gross weight of more than 12,000 pounds, which is operated wholly within the corporate limits of a city or village or within a radius of 25 miles beyond the corporate limits, shall be classified as a local truck except that in no event shall such vehicles operated as contract or common carriers outside a radius of three miles beyond the corporate limits of the city or village in which such vehicles were based when registered and licensed be considered local trucks or truck tractors. The secretary of revenue is hereby authorized and directed to adopt rules and regulations prescribing a procedure for the issuance of permits by the division of vehicles whereby owners of local trucks or truck tractors may operate any such vehicle, empty, beyond the radius hereinbefore prescribed, when such operation is solely for the purpose of having such vehicle repaired, painted or serviced or for adding additional equipment thereto. The annual license fee for a local truck or truck tractor, except as otherwise provided herein, shall be as follows:

(A) Prior to January 1, 2013:

For a gross weight of more than 12,000 lbs. and notmore than 16,000 lbs.     $62

For a gross weight of more than 16,000 lbs. and notmore than 20,000 lbs.     102

For a gross weight of more than 20,000 lbs. and notmore than 24,000 lbs.     132

For a gross weight of more than 24,000 lbs. and notmore than 26,000 lbs.     177

For a gross weight of more than 26,000 lbs. and notmore than 30,000 lbs.     177

For a gross weight of more than 30,000 lbs. and notmore than 36,000 lbs.     215

For a gross weight of more than 36,000 lbs. and notmore than 42,000 lbs.     245

For a gross weight of more than 42,000 lbs. and notmore than 48,000 lbs.     315

For a gross weight of more than 48,000 lbs. and notmore than 54,000 lbs.     415

For a gross weight of more than 54,000 lbs. and notmore than 60,000 lbs.     480

For a gross weight of more than 60,000 lbs. and notmore than 66,000 lbs.     580

For a gross weight of more than 66,000 lbs. and notmore than 74,000 lbs.     760

For a gross weight of more than 74,000 lbs. and notmore than 80,000 lbs.     890

For a gross weight of more than 80,000 lbs. and notmore than 85,500 lbs.     1,010

(B) On January 1, 2013, through December 31, 2013:

For a gross weight of more than 12,000 lbs. and notmore than 16,000 lbs.     $112

For a gross weight of more than 16,000 lbs. and notmore than 20,000 lbs.     152

For a gross weight of more than 20,000 lbs. and not more than 24,000 lbs.     182

For a gross weight of more than 24,000 lbs. and notmore than 26,000 lbs.     227

For a gross weight of more than 26,000 lbs. and notmore than 30,000 lbs.     227

For a gross weight of more than 30,000 lbs. and not more than 36,000 lbs.     265

For a gross weight of more than 36,000 lbs. and notmore than 42,000 lbs .    295

For a gross weight of more than 42,000 lbs. and notmore than 48,000 lbs.     365

For a gross weight of more than 48,000 lbs. and notmore than 54,000 lbs.     465

For a gross weight of more than 54,000 lbs. and not more than 60,000 lbs.     565

For a gross weight of more than 60,000 lbs. and notmore than 66,000 lbs.     665

For a gross weight of more than 66,000 lbs. and notmore than 74,000 lbs.     845

For a gross weight of more than 74,000 lbs. and notmore than 80,000 lbs.     975

For a gross weight of more than 80,000 lbs. and notmore than 85,500 lbs.     1,095

(C) On January 1, 2014:

For a gross weight of more than 12,000 lbs. and notmore than 16,000 lbs.     $162

For a gross weight of more than 16,000 lbs. and notmore than 20,000 lbs.     202

For a gross weight of more than 20,000 lbs. and notmore than 24,000 lbs.     232

For a gross weight of more than 24,000 lbs. and notmore than 26,000 lbs.     277

For a gross weight of more than 26,000 lbs. and notmore than 30,000 lbs.     277

For a gross weight of more than 30,000 lbs. and notmore than 36,000 lbs.     315

For a gross weight of more than 36,000 lbs. and notmore than 42,000 lbs.     345

For a gross weight of more than 42,000 lbs. and notmore than 48,000 lbs.     415

For a gross weight of more than 48,000 lbs. and notmore than 54,000 lbs.     515

For a gross weight of more than 54,000 lbs. and notmore than 60,000 lbs.     615

For a gross weight of more than 60,000 lbs. and notmore than 66,000 lbs.     715

For a gross weight of more than 66,000 lbs. and notmore than 74,000 lbs.     895

For a gross weight of more than 74,000 lbs. and notmore than 80,000 lbs.     1,025

For a gross weight of more than 80,000 lbs. and notmore than 85,500 lbs.     1,145

(6) A truck or truck tractor registered for a gross weight of more than 12,000 pounds, which is owned by a person engaged in farming and which truck or truck tractor is used by such owner to transport agricultural products produced by such owner or commodities purchased by such owner for use on the farm owned or rented by the owner of such farm truck or truck tractor, shall be classified as a farm truck or truck tractor and the annual license fee for such farm truck shall be as follows:

(A) Prior to January 1, 2013:

For a gross weight of more than 12,000 lbs. and notmore than 16,000 lbs.     $37

For a gross weight of more than 16,000 lbs. and notmore than 20,000 lbs. .    42

For a gross weight of more than 20,000 lbs. and notmore than 24,000 lbs.     52

For a gross weight of more than 24,000 lbs. and notmore than 26,000 lbs.     72

For a gross weight of more than 26,000 lbs. and notmore than 36,000 lbs.     72

For a gross weight of more than 36,000 lbs. and notmore than 54,000 lbs.     75

For a gross weight of more than 54,000 lbs. and notmore than 60,000 lbs.     190

For a gross weight of more than 60,000 lbs. and notmore than 66,000 lbs.     370

For a gross weight of more than 66,000 lbs.     610

(B) On January 1, 2013, through December 31, 2013:

For a gross weight of more than 12,000 lbs. and notmore than 16,000 lbs.     $47

For a gross weight of more than 16,000 lbs. and notmore than 20,000 lbs.     92

For a gross weight of more than 20,000 lbs. and notmore than 24,000 lbs.     102

For a gross weight of more than 24,000 lbs. and notmore than 26,000 lbs.     122

For a gross weight of more than 26,000 lbs. and notmore than 36,000 lbs.     122

For a gross weight of more than 36,000 lbs. and notmore than 54,000 lbs.     125

For a gross weight of more than 54,000 lbs. and notmore than 60,000 lbs.     275

For a gross weight of more than 60,000 lbs. and notmore than 66,000 lbs.     455

For a gross weight of more than 66,000 lbs.     695

(C) On January 1, 2014:

For a gross weight of more than 12,000 lbs. and notmore than 16,000 lbs.     $57

For a gross weight of more than 16,000 lbs. and notmore than 20,000 lbs.     142

For a gross weight of more than 20,000 lbs. and notmore than 24,000 lbs.     152

For a gross weight of more than 24,000 lbs. and notmore than 26,000 lbs.     172

For a gross weight of more than 26,000 lbs. and notmore than 36,000 lbs.     172

For a gross weight of more than 36,000 lbs. and notmore than 54,000 lbs.     175

For a gross weight of more than 54,000 lbs. and notmore than 60,000 lbs.     325

For a gross weight of more than 60,000 lbs. and notmore than 66,000 lbs.     505

For a gross weight of more than 66,000 lbs.     745

A vehicle licensed as a farm truck or truck tractor may be used by the owner thereof to transport, for charity and without compensation of any kind, commodities for religious or educational institutions. A truck which is licensed as a farm truck may also be used for the transportation of sand, gravel, slag stone, limestone, crushed stone, cinders, black top, dirt or fill material to a township road maintenance or construction site of the township in which the owner of such truck resides. Any applicant for registration of any farm truck or farm truck tractor used in combination with a trailer or semitrailer shall register the farm truck or farm truck tractor for a gross weight which shall include the empty weight of the truck or truck tractor or of the combination of any truck or truck tractor and any type of trailer or semitrailer, plus the maximum weight of cargo which will be transported on or with the same. The applicant for registration of any farm truck or farm truck tractor used to transport a gross weight of more than 54,000 pounds shall durably letter on the side of the motor vehicle the words "farm vehicle—not for hire." If an applicant for registration of any farm truck or farm truck tractor operates such vehicle for any use or purpose not authorized for a farm truck or farm truck tractor, such applicant shall pay an additional fee equal to the fee required for the registration of all trucks or truck tractors not registered as local, 6,000-mile or farm truck or farm truck tractor motor vehicles, less the amount of the fee paid at time of registration. Nothing in this or the preceding paragraph shall authorize a gross weight of a vehicle or combination of vehicles on the national system of interstate and defense highways greater than permitted by laws of the United States congress.

(7) Except as hereinafter provided, the annual license fee for each local urban transit bus used in local urban transit operations exempted under the provisions of subsection (a) of K.S.A. 66-1,109, and amendments thereto, shall be based on the passenger seating capacity of the bus and shall be as follows:

(A) Prior to January 1, 2013:

8 or more, but less than 31 passengers     $15

31 or more, but less than 40 passengers     30

More than 39 passengers     60

(B) On January 1, 2013, through December 31, 2013:

8 or more, but less than 31 passengers     $25

31 or more, but less than 40 passengers     40

More than 39 passengers     70

(C) On January 1, 2014:

8 or more, but less than 31 passengers     $35

31 or more, but less than 40 passengers     50

More than 39 passengers     80

The annual license fee for each local urban transit bus which is owned by a metropolitan transit authority established pursuant to articles 25 and 28 of chapter 12 or pursuant to article 31 of chapter 13 of the Kansas Statutes Annotated, and amendments thereto, shall be $2.

(8) For licensing purposes, station wagons with a carrying capacity of less than 10 passengers shall be subject to registration fees based on the weight of the vehicles, as provided in subsection (a). Station wagons with a carrying capacity of 10 or more passengers shall be subject to the truck classifications and license fees as provided.

(9) For any trailer, semitrailer, travel trailer or pole trailer the annual license fee shall be as follows:

(A) (i) Until January 1, 2013, for any such vehicle with a gross weight of more than 12,000 pounds the annual fee shall be $35;

(ii) on January 1, 2013, for any such vehicle with a gross weight of more than 12,000 pounds but less than 54,000 pounds the annual fee shall be $45, on January 1, 2014, $55;

(B) any such vehicle grossing more than 8,000 pounds but not over 12,000 pounds, the annual fee shall be $25, on January 1, 2013, $35, on January 1, 2014, $45;

(C) for any such vehicle grossing more than 2,000 pounds but not over 8,000 pounds, the annual fee shall be $15, on January 1, 2013, $25, on January 1, 2014, $35.

Any such vehicle having a gross weight of 2,000 pounds or less may, at the owner's option, be registered and the fee for such registration shall be as provided in paragraph (C).

Any trailer, semitrailer or travel trailer owned by a nonresident of this state and based in another state, which is properly registered and licensed in the state of residence of the owner or in the state where based, may be operated in this state without being registered or licensed in this state if the truck or truck tractor propelling the same is properly registered and licensed in this state, or is registered and licensed in some other state and is entitled to reciprocal privileges of operation in this state, but this provision shall not apply to any trailer or semitrailer owned by a nonresident of this state when such trailer or semitrailer is owned by a person who has proportionately registered and licensed a fleet of vehicles under the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, and amendments thereto, or under the terms of any reciprocal or proration agreement made pursuant thereto.

At the option of the owner, any trailer, semitrailer or pole trailer, with a gross weight of more than 12,000 pounds, may be issued a multi-year registration for a five-year period upon payment of the appropriate registration fee. The fee for a five-year registration of such trailer shall be five times the annual fee for such trailer. If the annual registration fee is increased during the multi-year registration period, the owner of the trailer with such multi-year registration shall be subject to the amount of the increase of the annual registration fee for the remaining calendar years of such multi-year registration. When the owner of any trailer, semitrailer or pole trailer registered under this multi-year provision transfers or assigns the title, or interest thereto, the registration of such trailer shall expire. The owner shall remove the license plate from such trailer and forward the license plate to the division of vehicles or may have such license plate assigned to another trailer, semitrailer or pole trailer upon the payment of fees required by law. Any owner of a trailer, semitrailer or pole trailer where the multi-year registration fee has been paid and the trailer is sold, junked, repossessed, foreclosed by a mechanic's lien or title transferred by operation of law, and the registration thereon is not going to be transferred to another trailer, may secure a refund for the registration fee for the remaining calendar years by making application to the division of vehicles on a form and in the manner prescribed by the director of vehicles. The secretary of revenue may adopt such rules and regulations necessary to implement the multi-year registration of such trailers, semitrailers and pole trailers.

(c) Any truck or truck tractor having a gross weight of 4,000 pounds or over, using solid tires, shall pay a license fee of double the amount herein charged. The annual fees herein provided for trucks, truck tractors and trailers not subject to K.S.A. 8-134a, and amendments thereto, shall be due January 1 of each year and payable on or before the last day of February in each year. If the fee is not paid by such date a penalty of $1 shall be added to the fee charged herein for each month or fraction thereof and until December 31 of each registration year. The annual registration fee for all passenger vehicles and vehicles subject to K.S.A. 8-134a, and amendments thereto, shall be due on or before the last day of the month in which the registration plate expires and shall be due for other vehicles as provided by K.S.A. 8-134, and amendments thereto. If the registration fee is not paid by such date a penalty of $1 shall be added to the fee charged herein for each month or fraction thereof until such registration fee is paid. Members of the armed forces of the United States shall be permitted to apply for registration at any time and be subject to registration fee, less penalties, applicable at the time the application is made. If any motorcycle, motorized bicycle, trailer, semitrailer, travel trailer, or pole trailer is either purchased or acquired after the anniversary or renewal date in any registration year there shall immediately become due and payable a registration fee as follows: If purchased or acquired between the anniversary or renewal date of any registration year and the first six months of such registration year, the annual fee hereinbefore provided; if purchased or acquired during the last six months of any registration year, 50% of such annual fee. If any truck or truck tractor, except trucks subject to K.S.A. 8-134a, and amendments thereto, is purchased or acquired prior to April 1 of any year the fee shall be the annual fee hereinbefore provided, but if such truck or truck tractor is purchased or acquired after the end of March of any year, the license fee for such year shall be reduced 1/12 for each calendar month which has elapsed since the beginning of the year. If any truck registered for a gross weight of 12,000 pounds or less or passenger vehicle is purchased or acquired and less than 12 months remain in the registration period, the fee shall be 1/12 of the annual fee for each calendar month remaining in the registration period.

(d) The owner of any motorcycle, motorized bicycle, passenger vehicle, truck, truck tractor, trailer, semitrailer, or electrically propelled vehicle who fails to pay the registration fee or fees herein provided on the date when the same become due and payable shall be guilty of a misdemeanor, and upon conviction thereof shall be subject to a penalty in the sum of $1 for each month or fraction thereof during which such fee has remained unpaid after it became due and payable; and in addition thereto shall be subject to such other punishment as is provided in this act. Upon the transfer of motorcycles, motorized bicycles, passenger vehicles, trailers, semitrailers, trucks or truck tractors, on which registration fees have been paid for the year in which the transfer is made, either: (1) To a corporation by one or more persons, solely in exchange for stock or securities in such corporation; or (2) by one corporation to another corporation when all of the assets of such corporation are transferred to the other corporation, then in either case (1) or case (2) the corporation shall be exempt from the payment of registration fees on such vehicles for the year in which such transfer is made. Applications for transfer or registration shall be accompanied by a fee of $1.50. When the registration of a vehicle has expired at midnight on the last day of any registration year, and such vehicle is not thereafter operated upon the highways, any application for renewal of registration made subsequent to the anniversary or renewal date of any registration year following the expiration of such registration and for succeeding registration years in which such vehicle has not been registered shall be accompanied by an affidavit of nonoperation and nonuse, and such application for renewal or registration shall be received by the division of vehicles upon payment of the proper fees for the current registration year and without penalty.

(e) Any nonresident of Kansas purchasing a vehicle from a Kansas resident and desiring to secure registration on the vehicle in the state of such person's residence may make application in the office of any county treasurer for a sixty-day temporary registration. The county treasurer upon presentation of evidence of ownership in the applicant and evidence the sales tax has been paid, if due, shall charge and collect a fee of $3 for each sixty-day temporary license and issue a sticker or paper registration as may be determined by the director of vehicles, and the registration so issued shall be valid for a period of 60 days from the date of issuance.

(f) Any owner of any motor vehicle which is subject to taxation under the provisions of article 51 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, or any other truck or truck tractor where the annual registration fee has been paid and the vehicle is sold, junked, repossessed, foreclosed by a mechanic's lien or title transferred by operation of law, and the registration thereon is not going to be transferred to another vehicle may secure a refund for the registration fee for the remaining portion of the year by making application to the division of vehicles on a form and in the manner prescribed by the director of vehicles, accompanied by all license plates and attachments issued in connection therewith. If the owner of the registration becomes deceased and the vehicle is not going to be used on the highway, and title is not being currently transferred, the proper representative of the estate shall be entitled to the refund. The refund shall be made only for the period of time remaining in the registration year from the date of completion and filing of the application with and delivery of the license plate and attachments to the division of vehicles. Where the registration is secured under a quarterly payment annual registration fee, as provided for in K.S.A. 8-143a, and amendments thereto, such refund shall be made on the quarterly fee paid and unused and all remaining quarterly payments shall be canceled. Any truck or truck tractor having the registration fee paid on quarterly payment basis, all quarterly payments due or a fraction of quarterly payment due shall be paid before title may be transferred, except that in case of death, the filing of the application and returning of the license plate and attachment shall cancel the remaining annual payments due. Whenever a truck or truck tractor, where the registration is secured on a quarterly payment of the annual registration, the one repossessing the truck or truck tractor, or foreclosing by a mechanic's lien, or securing title by court order, the mortgagor or the assigns of the mortgagor, or the one securing title may pay the balance due on date of application for title, but the payments for the remaining portion of the year shall not be canceled unless application is made and the license plate and attachments are surrendered. Nothing in this subsection shall apply when registration is secured under the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, and amendments thereto. Notwithstanding any of the foregoing provisions of this section, no refund shall be made under the provisions of this section where the amount thereof does not exceed $5. The division of vehicles shall furnish such blank forms as may be required under the provisions of this subsection as it deems necessary to be completed by the applicant. Whenever a registration which has been secured on a quarterly basis shall be canceled as provided in this subsection, the division of vehicles shall notify the county treasurer issuing the original registration of such cancellation so that the county treasurer may, and the county treasurer shall cancel the registration of such vehicle in the county treasurer's office and release any lien issued in connection with such registration.

(g) Every owner of a travel trailer designed for or intended to be moved upon any highway in this state shall, before the same is so moved, apply for and obtain the proper registration thereof as provided in this act, except when such unit is permitted to be moved under the special provisions relating to secured parties, manufacturers, dealers and nonresidents contained in this act. At the time of registering any travel trailer for the purpose of moving any such vehicle upon any highway in this state, the owner thereof shall indicate on the registration form whether or not such vehicle is being moved permanently to a location outside of the county in which such vehicle is being registered. No such vehicle which the owner thereof intends to move to a permanent location outside the boundaries of such county shall be registered for movement on the highways of this state until all taxes levied against such vehicle have been paid. A copy of such registration form shall be sent to the county clerk or assessor of the county to which such vehicle is being moved. When such travel trailer is used for living quarters and not operated on the highways, the owner shall be exempt from the license fees as provided in subsection (b)(9) so long as such travel trailer is not operated on the highway.

History: L. 1929, ch. 81, § 21; L. 1933, ch. 73, § 1; L. 1943, ch. 79, § 3; L. 1945, ch. 88, § 1; L. 1949, ch. 101, § 1; L. 1953, ch. 39, § 1; L. 1955, ch. 47, § 3; L. 1955, ch. 294, § 3; L. 1956, ch. 48, § 2; L. 1957, ch. 57, § 4; L. 1961, ch. 49, § 2; L. 1962, ch. 31, § 1; L. 1963, ch. 50, § 1; L. 1965, ch. 61, § 1; L. 1968, ch. 411, § 4; L. 1969, ch. 47, § 2; L. 1970, ch. 47, § 1; L. 1973, ch. 26, § 1; L. 1974, ch. 35, § 7; L. 1975, ch. 33, § 2; L. 1976, ch. 43, § 1; L. 1976, ch. 42, § 1; L. 1977, ch. 28, § 2; L. 1978, ch. 30, § 2; L. 1981, ch. 36, § 3; L. 1983, ch. 29, § 3; L. 1984, ch. 31, § 2; L. 1984, ch. 32, § 1; L. 1984, ch. 33, § 1; L. 1985, ch. 43, § 8; L. 1986, ch. 37, § 1; L. 1987, ch. 43, § 2; L. 1988, ch. 41, § 1; L. 1988, ch. 42, § 1; L. 1988, ch. 43, § 1; L. 1989, ch. 36, § 2; L. 1989, ch. 209, § 19; L. 1991, ch. 33, § 15; L. 1992, ch. 101, § 1; L. 2001, ch. 41, § 2; L. 2002, ch. 201, § 1; L. 2003, ch. 34, § 2; L. 2010, ch. 156, § 4; L. 2012, ch. 130, § 4; L. 2012, ch. 130, § 4; L. 2014, ch. 78, § 1; Jan. 1, 2015.



8-143a Quarterly payment of annual registration fee by resident owner of truck or truck tractor; default fees and penalties; enforcement; tax warrants; collection; exchange of vehicle; application of lien; enforcement provisions.

8-143a. Quarterly payment of annual registration fee by resident owner of truck or truck tractor; default fees and penalties; enforcement; tax warrants; collection; exchange of vehicle; application of lien; enforcement provisions. The provisions of this section shall not apply to vehicles registered on an apportioned basis as part of a fleet under the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, and amendments thereto, or any agreement made by the director of vehicles, and the payment of registration fees on a quarterly basis on such  vehicles shall be in accordance with K.S.A. 8-1,115, and amendments thereto. A resident owner of any truck or truck tractor, holding a negotiable Kansas title, whether individual, partnership or Kansas corporation, may at such owner's election, made at the time the annual registration fee on such truck or truck tractor is payable, pay such annual registration fee if it exceeds $100, in equal quarterly installments, the first of which shall be payable at the time of such application but not later than the last day of February in each year, and for each ensuing quarter thereafter shall be payable respectively on the first day of April, July and October. The applicant shall, at the time of registration, present such applicant's negotiable Kansas title to the county treasurer, who shall send it, along with the application for registration, to the division of vehicles. The division of vehicles shall retain the title until all quarterly payments are paid in full, at which time the title shall be returned to the owner of the vehicle to which the title was issued.

The provisions of the preceding paragraph shall not in any manner be construed to affect or reduce the amount of annual registration fee due for any truck or truck tractor subject to registration on January 1, and for which the owner shall be liable, but relate only to an alternate method of payment of the amount of fees due and affixed as of January 1 of each year. If any owner shall default in the payment of any quarterly installment payment when the same is payable, the right to operate such vehicle on the highways of this state shall terminate and it shall be unlawful to operate such vehicle on the highways of this state until the delinquent quarterly installment payment plus any penalty, shall have been paid in full.

If any owner shall fail to pay any two quarterly payment installments during any one registration year on any truck or truck tractor registered hereunder, on or before the day the same are due and payable, such owner thereafter may be denied the privilege of the payment of annual registration fees on a quarterly basis on any vehicle. If a quarterly installment payment shall be delinquent more than 10 days beyond the due date of such quarterly installment except for any case where it is determined by the director of vehicles that such delinquency is not due to negligence or intentional disregard of the provisions of this section, then the entire balance of the annual registration fee, including the delinquent quarterly installment, plus a penalty in a sum equal to 10% of the annual registration fee, shall become due and payable; and any such owner so delinquent may thereafter be denied the privilege of the payment of annual registration fees on any vehicle on a quarterly basis. All such fees and penalties remaining unpaid shall constitute a debt due the state, which may be collected from the person owing the same by suit or otherwise. All such fees remaining unpaid after the same are due and payable and any penalties shall constitute a first and prior lien in favor of the state upon the truck or truck tractor registered hereunder and all other real and personal property of the owner located within the state in the amount such fees and penalties remain unpaid. Each lien shall attach at the time such unpaid fees and penalties accrue and shall be paramount to all prior liens or encumbrances of any character and to the rights of any holder of the legal title in or to any such truck or truck tractor. When a quarterly installment is delinquent more than 10 days beyond the due date, upon default of such installment payment, the county treasurer shall promptly file a notice of lien in the office of the register of deeds of the county where the registration fee is payable, and in any other county in which such owner has any property. A copy of such notice of lien shall be mailed to the division of vehicles, and the owner so delinquent, and the sheriff of any county in which such notice of lien is filed. Such notice of lien shall set forth the name and address of the owner, the amount of fees and penalties payable and unpaid, and the description of the vehicle or vehicles to which applicable. It shall be the duty of each register of deeds in this state to index and file immediately all such notices of lien in the manner provided in cases of financing statements and no fee shall be charged for filing and indexing. The county treasurer shall issue a release of lien upon payment of all fees and penalties payable by such owner and such person may file the same with the register of deeds of any county in which such notice of lien has been filed. The county treasurer shall mail a copy of the release of lien to the division, and to the sheriff of any county where said notice of lien has been filed. If a quarterly installment payment shall be delinquent more than 10 days beyond the due date of such quarterly installment, the division, shall promptly on such default and the filing of the notice of lien issue a tax warrant to the sheriff of any county in which such notice of lien has been filed and may thereafter issue further warrants as may be necessary, and such sheriff shall seize and hold all personal property subject thereto and proceed to advertise and sell the same or so much thereof as may be necessary, to satisfy the state's lien, together with all expense of selling at public sale for cash, upon such notice as is provided by law in the case of a security agreement sale.

Any surplus of the proceeds of such sale, after paying to the county treasurer, the amount of the state's lien, and the cost of the officer in giving notice of and executing said warrant computed to the same extent as in judicial sales on execution, and of securing and preserving the property pending such sale, shall be delivered to the person lawfully entitled thereto. In the event that any truck or truck tractor for which the annual registration fee is being paid quarterly shall be sold or otherwise disposed of, the entire balance remaining unpaid on such annual registration fee shall become immediately due and payable.

No certificate of title shall be assigned or transferred or new certificate of title be issued for such vehicle until all the registration fees and penalties are paid in full. In the event such vehicle shall be repossessed by the enforcement of a lien or security interest on the same, during any quarterly period for which the registration fees have not been paid, the person repossessing such vehicle or the person purchasing such vehicle at a repossession sale, may acquire a new certificate of title upon the payment of a fee equal to 1/4 of the annual registration fee of the vehicle registered hereunder, plus the regular fee prescribed by law for certificate of title. If any truck or truck tractor which is registered under the provisions of this subsection is exchanged or traded by the owner thereof for another truck or truck tractor, any registration fee and any quarterly installments which have been paid shall be applied to the registration fee due for the registration of the newly acquired vehicle. The application of any such registration fee or quarterly installment to the newly acquired vehicle shall not affect or reduce the original amount of the annual registration fee or any quarterly installment payment, for which such owner was originally liable.

The division of vehicles may call to its aid the state highway patrol or any peace officer or any duly appointed representative of the department to enforce the provisions of this section within their respective jurisdiction and it shall be the duty of such officers to do so. The remedies for enforcement and collection provided in this section are cumulative and the use of one shall not be deemed to be a waiver of the right to use any other.

History: L. 1955, ch. 294, § 4; L. 1957, ch. 57, § 5; L. 1959, ch. 48, § 1; L. 1965, ch. 62, § 1; L. 1976, ch. 44, § 1; L. 1978, ch. 30, § 3; L. 1982, ch. 37, § 1; L. 1994, ch. 76, § 2; L. 2003, ch. 34, § 3; July 1.



8-143b Temporary intrastate registration or license for truck or truck tractor registered in another state; fee in lieu of annual license fee; application; ambulances, rescue vehicles and utility vehicles exempt from fee in certain cases.

8-143b. Temporary intrastate registration or license for truck or truck tractor registered in another state; fee in lieu of annual license fee; application; ambulances, rescue vehicles and utility vehicles exempt from fee in certain cases. (a) Except as provided in K.S.A. 8-143k, and amendments thereto, and subsection (b), the owner of any truck or truck tractor which is duly registered and licensed in some other state, desiring to operate in intrastate commerce in this state for a temporary period only, in lieu of payment of the annual license fee, may register such truck or truck tractor and obtain either: (1) A 72-hour temporary registration; or (2) a thirty-day license authorizing operation on the highways of this state for a period not to exceed 30 days from the date of issuance of such license. The fee for: The 72-hour temporary registration shall be $26, on January 1, 2013, $36, on January 1, 2014, $46 and the fee for the thirty-day license shall be $26, on January 1, 2013, $36, on January 1, 2014, $46 or 1/8 of the annual license fee for such vehicle, whichever sum is the larger. Where either fee is paid on a truck or truck tractor no registration or fee shall be required for a trailer or semitrailer duly registered in this or another state and propelled by such truck or truck tractor. Application for such temporary registration or license shall be made to the division in the manner and form prescribed by the director and shall be accompanied by the required fee, which shall be deposited by the director as provided by K.S.A. 8-146, and amendments thereto.

(b) Whenever any natural catastrophe or disaster, civil riot or disorder or any other condition exists in this state that requires or necessitates emergency assistance or aid from persons owning ambulances, rescue vehicles or utility vehicles which are subject to the provisions of this section, such persons shall be exempt from the payment of the fee required in subsection (a) for any such ambulance, rescue vehicle or utility vehicle that is operated in this state for the purpose of or in connection with rendering such emergency assistance or aid.

History: L. 1955, ch. 294, § 5; L. 1974, ch. 36, § 1; L. 1976, ch. 43, § 2; L. 1989, ch. 209, § 20; Revived and amend., L. 1990, ch. 38, § 4; L. 2000, ch. 55, § 1; L. 2010, ch. 156, § 5; June 3.



8-143c Temporary registration for foreign truck or truck tractor for interstate commerce operation; fee; rules and regulations; exception.

8-143c. Temporary registration for foreign truck or truck tractor for interstate commerce operation; fee; rules and regulations; exception. The owner of any truck or truck tractor, which is registered and licensed in some other state, not entitled to reciprocal privileges while being operated in interstate commerce on the highways of this state, and which truck or truck tractor has a gross weight, as defined in subsection (b) of K.S.A. 8-143, and amendments thereto, in excess of 12,000 pounds, in lieu of payment of the annual license fee for such vehicle pursuant to the provisions of K.S.A. 8-143, and amendments thereto, or K.S.A. 8-1,101 to 8-1,123, inclusive, and amendments thereto, may register such vehicle and obtain temporary registration from the division of vehicles authorizing operation of such vehicle on the highways of this state in interstate commerce for a period of not to exceed 72 hours. The fee for such temporary registration is $26, on January 1, 2013, $36, on January 1, 2014, $46, which shall be deposited by the division as provided by K.S.A. 8-146, and amendments thereto. Where such fee is paid on a truck or truck tractor no registration or fee shall be required for a trailer or semitrailer duly registered in this or another state and propelled by such truck or truck tractor. The secretary of revenue shall adopt rules and regulations to effectuate the purpose of this section. A temporary registration as provided in this section is not required for a truck or truck tractor which is registered and licensed in some other state and which operates between cities and villages in this state and cities and villages in another state which are within territory designated as a commercial zone by the interstate commerce commission.

History: L. 1955, ch. 294, § 6; L. 1972, ch. 342, § 33; L. 1976, ch. 43, § 3; L. 1978, ch. 30, § 4; L. 1985, ch. 44, § 3; L. 1989, ch. 209, § 21; L. 2010, ch. 156, § 6; June 3.



8-143d Licensing agents under 8-143b, 8-143c.

8-143d. Licensing agents under 8-143b, 8-143c. The secretary of revenue may designate agents or contract with private individuals, firms or corporations to issue the licenses described in K.S.A. 8-143b and 8-143c, so that such licenses will be obtainable at convenient locations. No such contract with a private individual, firm or corporation shall take effect prior to July 1, 1978.

History: L. 1955, ch. 294, § 7; L. 1975, ch. 426, § 29; L. 1977, ch. 304, § 14; July 1.



8-143e Registration receipts for truck or truck tractor; copies; marking vehicle; exemption.

8-143e. Registration receipts for truck or truck tractor; copies; marking vehicle; exemption. The county treasurer shall issue to the owner a registration receipt on each application for a truck or truck tractor license. The registration application and receipt shall be in such number and contain such information as the division shall determine. Except as provided by K.S.A. 8-142 First, and amendments thereto, a copy of the registration receipt shall be carried in the cab of such truck or truck tractor during all the time the same is operated on the highways of this state. Any truck or truck tractor for which the owner has declared the maximum gross weight to be more than 12,000 pounds shall have painted or otherwise durably marked on the vehicle on both sides, in plain letters not less than two inches in height and with not less than 1/4 inch stroke, the gross weight for which the vehicle is licensed, and the name and address of the owner or lessee. If the division finds that any insignia or trademark painted or otherwise durably marked on any such vehicle is sufficient to properly show the gross weight for which the vehicle is licensed and to identify the owner and show the address of the owner, the division may issue a permit authorizing the use of such insignia or trademark. A vehicle registered as a farm truck or truck tractor shall not be required to be so painted or marked. When such painting or marking shall become illegible, the same shall be repainted or remarked, as herein required.

History: L. 1955, ch. 294, § 8; L. 1956, ch. 48, § 3; L. 1957, ch. 57, § 6; L. 1959, ch. 46, § 9; L. 1977, ch. 32, § 1; L. 2015, ch. 47, § 4; July 1.



8-143f Distinctive plates for farm and local trucks.

8-143f. Distinctive plates for farm and local trucks. The director of vehicles shall prescribe and furnish distinctive number plates to be issued for all farm and local trucks sufficient to identify such trucks or truck tractors as registered under the farm and local truck classification.

History: L. 1955, ch. 294, § 9; L. 1975, ch. 426, § 30; Aug. 15.



8-143g Trip permits authorizing certain dealers to demonstrate trucks and truck tractors; fees; application; limitations; plate display; laws applicable; act supplemental; disposition of fees.

8-143g. Trip permits authorizing certain dealers to demonstrate trucks and truck tractors; fees; application; limitations; plate display; laws applicable; act supplemental; disposition of fees. A motor vehicle dealer licensed in this state or in a state contiguous to this state, who is the owner of a truck or truck tractor which the owner desires to demonstrate under actual working conditions by having it operated by the prospective purchaser in interstate or intrastate commerce on the highways of this state, in lieu of obtaining a regular registration for such vehicle, may obtain from the division, or an agent designated by director of vehicles, a trip permit authorizing such demonstration and operation for a period of: (a) Seventy-two hours upon making proper application and the payment of a fee of $26, on January 1, 2013, $36, on January 1, 2014, $46; or (b) fifteen days upon making proper application and the payment of a fee of $100, on January 1, 2013, $110, on January 1, 2014, $120. A dealer may purchase such demonstration permits in multiples of three upon making proper application and the payment of required fees. The application shall be to the division on a form prescribed and furnished by the director of vehicles. The name of the prospective purchaser must be shown on the application. A dealer purchasing permits in multiples, shall complete the application and permit as required by the division and mail a copy of such application to the division within 24 hours from the date of issuance of such permit. Only one such permit may be used by the same prospective purchaser on the same truck or truck tractor. Whenever a truck or truck tractor is operated under the authority of a trip permit issued hereunder it also shall have displayed thereon a dealer's registration plate which has been issued by this state or a state contiguous to this state to the dealer who is the owner of such truck or truck tractor. The provision of K.S.A. 8-136, and amendments thereto, prohibiting the hauling of commodities in excess of two tons by a vehicle displaying a dealer plate shall not apply to a truck or truck tractor being operated under a trip permit as authorized by this section. This section shall be construed as a part of and supplementary to the motor vehicle registration law of this state. The division shall remit all fees collected under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway fund.

History: L. 1963, ch. 46, § 1; L. 1976, ch. 43, § 4; L. 1989, ch. 209, § 22; L. 1990, ch. 39, § 1; L. 2000, ch. 59, § 1; L. 2001, ch. 5, § 26; L. 2010, ch. 156, § 7; June 3.



8-143h Temporary intrastate licensing of certain farm trucks; fee.

8-143h. Temporary intrastate licensing of certain farm trucks; fee. Except as provided in K.S.A. 8-143k, the owner of any duly registered and licensed farm truck in this state, engaged in the hauling of grain as provided by subsection (h) of K.S.A. 66-1,109, and amendments thereto, or chopped forage, and desiring to operate in intrastate commerce in this state for a temporary period only, in lieu of payment of the annual license fee, may register such farm truck and obtain a thirty-day license authorizing operation on the highways of this state for a period of only 30 days from the date of issuance of such license. The fee for such license shall be $26, on January 1, 2013, $36, on January 1, 2014, $46. Where such fee is paid on a farm truck no registration or fee shall be required for a trailer duly registered in this or another state and propelled by such farm truck. Application for such license shall be made to the division of vehicles on such form as the director of vehicles shall prescribe and shall be accompanied by the required fee, which shall be deposited by the division as provided by K.S.A. 8-146, and amendments thereto. The director of vehicles may designate agents to issue the licenses authorized by this act so that such licenses will be obtainable at convenient locations. This section shall be construed as supplemental to and a part of the motor vehicle registration laws of this state.

History: L. 1963, ch. 47, § 1; L. 1967, ch. 58, § 1; L. 1975, ch. 426, § 31; L. 1976, ch. 43, § 5; L. 1989, ch. 209, § 23; Revived and amend., L. 1990, ch. 38, § 5; L. 2010, ch. 156, § 8; June 3.



8-143i Temporary permit for licensed truck or truck tractor authorizing use on highways beyond local radius; fee; disposition; limitations on use; identification.

8-143i. Temporary permit for licensed truck or truck tractor authorizing use on highways beyond local radius; fee; disposition; limitations on use; identification. The owner of any truck or truck tractor which is properly registered and licensed in this state as a local truck or truck tractor as provided in K.S.A. 8-143, and amendments thereto, may secure a temporary permit authorizing operation of such vehicle on the highways of this state beyond the local radius authorized by such annual registration for a period only of 72 hours from the time of issuance of such permit. The fee for such permit shall be $26, on January 1, 2013, $36, on January 1, 2014, $46. Application for such permit shall be made to the division of vehicles on such form as the director of vehicles shall prescribe and shall be accompanied by the required fee, except that such owner shall not be entitled to more than 10 such permits in any calendar year. All such fees shall be deposited by the division as provided by K.S.A. 8-146, and amendments thereto. The division shall issue appropriate identification for such vehicle to authorize its operation under provisions of this act and to specify the expiration time of such permit. No truck or truck tractor shall be authorized to leave the territory of this state under any such 72-hour permit, nor shall any permit issued under authority of this act entitle any truck or truck tractor or the owner to reciprocity in any other state. Nothing in this act shall be construed to authorize the movement of any truck or truck tractor on the highways of this state in violation of any size, weight, safety or insurance requirement of the laws of this state applicable to such truck or truck tractor. Nothing in this act shall be construed to authorize the operation of any motor vehicle in violation of K.S.A. 66-1,111, and amendments thereto.

History: L. 1969, ch. 48, § 1; L. 1975, ch. 426, § 32; L. 1976, ch. 43, § 6; L. 1991, ch. 34, § 1; L. 2010, ch. 156, § 9; June 3.



8-143j Annual registration for trucks or truck tractors engaged in farm custom harvesting operations.

8-143j. Annual registration for trucks or truck tractors engaged in farm custom harvesting operations. (a) On and after January 1, 1991, any truck or truck tractor registered for a gross weight of more than 12,000 pounds which is engaged in farm custom harvesting operations may be registered in accordance with the schedule for such farm custom harvesting vehicles, but shall not be registered as a farm truck or farm truck tractor. The annual license fee for a farm custom harvesting truck or truck tractor shall be as follows:

(1) Prior to January 1, 2013:

For a gross weight of more than 12,000 lbs. and not more than 16,000 lbs.    $62

For a gross weight of more than 16,000 lbs. and not more than 20,000 lbs.    102

For a gross weight of more than 20,000 lbs. and not more than 24,000 lbs.    132

For a gross weight of more than 24,000 lbs. and not more than 26,000 lbs.    177

For a gross weight of more than 26,000 lbs. and not more than 30,000 lbs.    177

For a gross weight of more than 30,000 lbs. and not more than 36,000 lbs.    215

For a gross weight of more than 36,000 lbs. and not more than 42,000 lbs.    245

For a gross weight of more than 42,000 lbs. and not more than 48,000 lbs.    315

For a gross weight of more than 48,000 lbs. and not more than 54,000 lbs.    415

For a gross weight of more than 54,000 lbs. and not more than 60,000 lbs.    480

For a gross weight of more than 60,000 lbs. and not more than 66,000 lbs.    580

For a gross weight of more than 66,000 lbs. and not more than 74,000 lbs.    760

For a gross weight of more than 74,000 lbs. and not more than 80,000 lbs.    890

For a gross weight of more than 80,000 lbs. and not more than 85,500 lbs.    1,010

(2) On January 1, 2013, through December 1, 2013:

For a gross weight of more than 12,000 lbs. and not more than 16,000 lbs.    $72

For a gross weight of more than 16,000 lbs. and not more than 20,000 lbs.    152

For a gross weight of more than 20,000 lbs. and not more than 24,000 lbs.    182

For a gross weight of more than 24,000 lbs. and not more than 26,000 lbs.    227

For a gross weight of more than 26,000 lbs. and not more than 30,000 lbs.    227

For a gross weight of more than 30,000 lbs. and not more than 36,000 lbs.    265

For a gross weight of more than 36,000 lbs. and not more than 42,000 lbs.    295

For a gross weight of more than 42,000 lbs. and not more than 48,000 lbs.    365

For a gross weight of more than 48,000 lbs. and not more than 54,000 lbs.    465

For a gross weight of more than 54,000 lbs. and not more than 60,000 lbs.    565

For a gross weight of more than 60,000 lbs. and not more than 66,000 lbs.    665

For a gross weight of more than 66,000 lbs. and not more than 74,000 lbs.    845

For a gross weight of more than 74,000 lbs. and not more than 80,000 lbs.    875

For a gross weight of more than 80,000 lbs. and not more than 85,500 lbs.    1,095

(3) On January 1, 2014:

For a gross weight of more than 12,000 lbs. and not more than 16,000 lbs.    $82

For a gross weight of more than 16,000 lbs. and not more than 20,000 lbs.    202

For a gross weight of more than 20,000 lbs. and not more than 24,000 lbs.    232

For a gross weight of more than 24,000 lbs. and not more than 26,000 lbs.    277

For a gross weight of more than 26,000 lbs. and not more than 30,000 lbs.    277

For a gross weight of more than 30,000 lbs. and not more than 36,000 lbs.    315

For a gross weight of more than 36,000 lbs. and not more than 42,000 lbs.    345

For a gross weight of more than 42,000 lbs. and not more than 48,000 lbs.    415

For a gross weight of more than 48,000 lbs. and not more than 54,000 lbs.    515

For a gross weight of more than 54,000 lbs. and not more than 60,000 lbs.    615

For a gross weight of more than 60,000 lbs. and not more than 66,000 lbs.    715

For a gross weight of more than 66,000 lbs. and not more than 74,000 lbs.    895

For a gross weight of more than 74,000 lbs. and not more than 80,000 lbs.    1,025

For a gross weight of more than 80,000 lbs. and not more than 85,500 lbs.    1,145

(b) A tab or marker shall be issued and displayed in connection with the regular license plate for a truck or truck tractor registered as a farm custom harvesting truck or truck tractor.

(c) Trucks or truck tractors registered under this section shall be eligible for apportioned registration under the provisions of K.S.A. 8-1,100 et seq., and amendments thereto.

(d) As used in this section, "farm custom harvesting operations" means a person, firm, partnership, association or corporation engaged in farm custom harvesting operations if a truck or truck tractor is used to:

(1) Transport farm machinery, supplies, or both, to or from a farm, for custom harvesting operations on a farm;

(2) transport custom harvested crops only from a harvested field to initial storage or to initial market locations; or

(3) transport agricultural products produced by such owner or commodities purchased by such owner for use on the farm owned or rented by the owner of such vehicle.

History: L. 1990, ch. 38, § 2; L. 1992, ch. 101, § 2; L. 1994, ch. 76, § 3; L. 2002, ch. 201, § 2; L. 2010, ch. 156, § 10; June 3.



8-143k Temporary harvest permit for trucks or truck tractors engaged in farm custom harvesting operations.

8-143k. Temporary harvest permit for trucks or truck tractors engaged in farm custom harvesting operations. (a) The owner of any truck or truck tractor which is duly registered and licensed in some other state and is engaged in farm custom harvesting operations and desiring to operate in intrastate commerce in this state for a temporary period only, may obtain a harvest permit, in lieu of the thirty-day license in K.S.A. 8-143b or 8-143h, and amendments thereto, authorizing the operation of such truck or truck tractor on the highways of this state for a period of not to exceed 60 days from the date of issuance of such permit. For a foreign-based truck or truck tractor, the fee for each permit shall be $26, on January 1, 2013, $36, on January 1, 2014, $46 or 1/6 of the annual license fee for such vehicle, whichever sum is the larger. Where such fee is paid on a truck or truck tractor, no registration or fee shall be required for a trailer or semitrailer duly registered in this or another state and propelled by such truck or truck tractor. Application for such harvest permit shall be made to the division of vehicles of the department of revenue. The secretary of revenue may adopt rules and regulations to implement the provisions of this section.

(b) For the purpose of this section, "farm custom harvesting operations" means a person, firm, partnership, association or corporation engaged in farm custom harvesting operations if the truck or truck tractor is used to:

(1) Transport farm machinery, supplies, or both, to or from a farm, for custom harvesting operations on a farm;

(2) transport custom harvested crops only from a harvested field to initial storage or to initial market locations; or

(3) transport agricultural products produced by such owner or commodities purchased by such owner for use on the farm owned or rented by the owner of such vehicle.

History: L. 1990, ch. 38, § 1; L. 1990, ch. 38, § 3; L. 2010, ch. 156, § 11; June 3.



8-143l Auction; 72-hour transport permits; conditions; fees.

8-143l. Auction; 72-hour transport permits; conditions; fees. (a) Any auctioneer conducting auctions under subparagraphs (D) or (E) of paragraph (2) of subsection (a) of K.S.A. 8-2401, and amendments thereto, may obtain from the division, or an agent designated by the director of vehicles, a 72-hour transport permit authorizing the purchaser of a vehicle at an auction conducted by such auctioneer, to operate such vehicle for a period of 72 hours. In addition to the 72-hour transport permit, the purchaser shall have the bill of sale. The fee for each 72-hour transport permit shall be $3.

(b) An auctioneer under subsection (a) who is a Kansas resident, whose primary place of business is in Kansas and only for the purpose of conducting auctions in Kansas, may purchase such 72-hour transport permits in multiples of three upon making proper application and the payment of required fees. The application shall be to the division on a form prescribed and furnished by the director of vehicles. The name of the purchaser of the vehicle at the auction shall be shown on the 72-hour permit issued. An auctioneer purchasing permits shall complete the application and permit as required by the division and mail a copy of such application to the division within 24 hours from the date of issuance of such permit. Only one such permit may be used by the same purchaser on the same vehicle. The division of vehicles may deny any auctioneer the authority to purchase 72-hour transport permits if the auctioneer is found to have issued more than one 72-hour transport permit to the purchaser of a vehicle. This section shall be construed as a part of and supplementary to the motor vehicle registration law of this state. The division shall remit all fees collected under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway fund.

History: L. 2002, ch. 34, § 1; July 1.



8-143m Annual commercial vehicle fee; issuance of commercial license plates; distribution of amounts collected.

8-143m. Annual commercial vehicle fee; issuance of commercial license plates; distribution of amounts collected. (a) On and after January 1, 2014, any truck or truck tractor registered for a gross weight of more than 10,000 pounds which is operating as a commercial vehicle shall, in addition to the annual fee prescribed under K.S.A. 8-143, and amendments thereto, pay an annual commercial vehicle fee as follows:

Weight Group  Vehicle Age  Fee

up to 12,000 lbs.  1 to 3  $250.00

12,000 lbs.  4 to 6  200.00

12,000 lbs.  7 and older  150.00

16,000 lbs.  All Ages  250.00

20,000 lbs.  All Ages  250.00

24,000 lbs.  All Ages  250.00

26,000 lbs.  All Ages  300.00

30,000 lbs.  All Ages  300.00

36,000 lbs.  All Ages  300.00

42,000 lbs.  All Ages  350.00

48,000 lbs.  All Ages  350.00

54,000 lbs.  All Ages  350.00

60,000 lbs.  All Ages  400.00

66,000 lbs.  All Ages  400.00

74,000 lbs.  All Ages  400.00

80,000 lbs.  All Ages  400.00

85,500 lbs.  All Ages  400.00

(b) Truck or truck tractors registered under this section shall be eligible for apportioned registration under the provisions of K.S.A. 8-1,100 et seq., and amendments thereto.

(c) Upon the payment of the commercial vehicle fee and applicable registration fees under K.S.A. 8-143, and amendments thereto, except for vehicles registered under K.S.A. 8-1,100 et seq., and amendments thereto, the division shall provide for the registration of and the issuance of license plates for commercial motor vehicles in accordance with the provisions of this section. License plates issued under this section shall be permanent in nature and designed in such a manner as to remain with the commercial motor vehicle for the duration of the life span of the commercial motor vehicle or until the commercial motor vehicle is deleted from the owner's fleet. Such license plates shall be distinctive and shall contain the word "commercial" and there shall be no year date thereon. License plates issued under this section shall not be transferable to any other commercial motor vehicle, except that the unused registration and commercial vehicle fee may be transferred to another commercial motor vehicle which is registered at the same or greater weight.

(d) Amounts collected by the county treasurer as annual commercial vehicle fees under this section shall be remitted or distributed in the following manner:

(1) Amounts collected from non-Kansas-based motor carriers, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(2) Amounts collected from Kansas-based motor carriers shall be allocated and distributed in the same manner as taxes levied against motor vehicles under article 51 of chapter 79 of the Kansas Statutes Annotated.

(e) If an applicant registers a motor vehicle described under this section where such vehicle or vehicles are to have a tax situs in another county, then the county treasurer of the county registering such vehicle or vehicles shall collect the fees prescribed under this section and remit them to the county where the vehicle retains its tax situs. Any county treasurer registering a fleet registered under K.S.A. 8-1,101, and amendments thereto, shall remit the commercial vehicle portion of the fee to the county where the fleet is registered. Upon the transfer and receipt of fees under this subsection, the county treasurer of the receiving county shall remit or distribute such fees as provided in subsection (d).

(f) As used in this section, "commercial vehicle" means any self-propelled or towed motor vehicle in commerce that is used to transport property or passengers when the vehicle:

(1) Has a gross weight or gross combination weight of 10,001 pounds or more;

(2) is designed or used to transport 15 or more passengers, including the driver; or

(3) is used to transport hazardous materials in a quantity requiring placarding.

The term "commercial vehicle" shall not include any motor vehicle required to pay a license fee under subsection (b)(6) of K.S.A. 8-143, and amendments thereto, or any motor vehicle valued under article 5a of chapter 79 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2012, ch. 87, § 1; July 1.



8-145 Collection of fees; disposition of moneys; compensation of county treasurers; highway patrol motor vehicle fund; VIPS/CAMA technology hardware fund; repossessed certificates of title fee fund; division of vehicles modernization fund.

8-145. Collection of fees; disposition of moneys; compensation of county treasurers; highway patrol motor vehicle fund; VIPS/CAMA technology hardware fund; repossessed certificates of title fee fund; division of vehicles modernization fund. (a) All registration and certificates of title fees shall be paid to the county treasurer of the county in which the applicant for registration resides or has an office or principal place of business within this state, and the county treasurer shall issue a receipt in triplicate, on blanks furnished by the division of vehicles, one copy of which shall be filed in the county treasurer's office, one copy shall be delivered to the applicant and the original copy shall be forwarded to the director of vehicles.

(b) The county treasurer shall deposit $.75 of each license application, $.75 out of each application for transfer of license plate and $2 out of each application for a certificate of title, collected by such treasurer under this act, in a special fund, which fund is hereby appropriated for the use of the county treasurer in paying for necessary help and expenses incidental to the administration of duties in accordance with the provisions of this law and extra compensation to the county treasurer for the services performed in administering the provisions of this act, which compensation shall be in addition to any other compensation provided by any other law, except that the county treasurer shall receive as additional compensation for administering the motor vehicle title and registration laws and fees, a sum computed as follows: The county treasurer, during the month of December, shall determine the amount to be retained for extra compensation not to exceed the following amounts each year for calendar year 2006 or any calendar year thereafter: The sum of $110 per hundred registrations for the first 5,000 registrations; the sum of $90 per hundred registrations for the second 5,000 registrations; the sum of $5 per hundred for the third 5,000 registrations; and the sum of $2 per hundred registrations for all registrations thereafter. In no event, however, shall any county treasurer be entitled to receive more than $15,000 additional annual compensation.

If more than one person shall hold the office of county treasurer during any one calendar year, such compensation shall be prorated among such persons in proportion to the number of weeks served. The total amount of compensation paid the treasurer together with the amounts expended in paying for other necessary help and expenses incidental to the administration of the duties of the county treasurer in accordance with the provisions of this act, shall not exceed the amount deposited in such special fund. Any balance remaining in such fund at the close of any calendar year shall be withdrawn and credited to the general fund of the county prior to June 1 of the following calendar year.

(c) The county treasurer shall remit the remainder of all such fees collected, together with the original copy of all applications, to the secretary of revenue. The secretary of revenue shall remit all such fees remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway fund, except as provided in subsection (d).

(d) (1) Three dollars and fifty cents of each certificate of title fee collected and remitted to the secretary of revenue, shall be remitted to the state treasurer who shall credit such $3.50 to the Kansas highway patrol motor vehicle fund. Three dollars of each certificate of title fee collected and remitted to the secretary of revenue, shall be remitted to the state treasurer who shall credit such $3 to the VIPS/CAMA technology hardware fund.

(2) For repossessed vehicles, $3 of each certificate of title fee collected and remitted to the secretary of revenue, shall be remitted to the state treasurer who shall credit such $3 to the repossessed certificates of title fee fund.

(3) Three dollars and fifty cents of each reassignment form fee collected and remitted to the secretary of revenue, shall be remitted to the state treasurer who shall credit such $3.50 to the Kansas highway patrol motor vehicle fund. Three dollars of each reassignment form fee collected and remitted to the secretary of revenue, shall be remitted to the state treasurer who shall credit such $3 to the VIPS/CAMA technology hardware fund.

(4) Until January 1, 2013, $4 of each division of vehicles modernization surcharge collected and remitted to the secretary of revenue, shall be remitted to the state treasurer who shall credit such $4 to the division of vehicles modernization fund, on and after January 1, 2013, the state treasurer shall credit such $4 to the state highway fund.

History: L. 1929, ch. 81, § 23; L. 1933, ch. 73, § 2; L. 1937, ch. 72, § 8; L. 1938, ch. 12, § 2; L. 1947, ch. 97, § 1; L. 1949, ch. 102, § 1; L. 1953, ch. 41, § 1; L. 1961, ch. 50, § 1; L. 1968, ch. 335, § 1; L. 1969, ch. 49, § 1; L. 1972, ch. 342, § 34; L. 1974, ch. 35, § 8; L. 1975, ch. 34, § 1; L. 1978, ch. 33, § 1; L. 1980, ch. 31, § 6; L. 1985, ch. 45, § 1; L. 1990, ch. 34, § 4; L. 1993, ch. 176, § 5; L. 1996, ch. 260, § 4; L. 1998, ch. 140, § 10; L. 1999, ch. 114, § 4; L. 2001, ch. 5, § 27; L. 2002, ch. 134, § 6; L. 2003, ch. 30, § 4; L. 2006, ch. 136, § 5; L. 2008, ch. 181, § 3; L. 2010, ch. 156, § 12; June 3.



8-145a Collection of insufficient or no-fund payment instrument or rejected or reversed credit card payment given for vehicle registration; notice; recovery of plates; return of check, when; criminal prosecution.

8-145a. Collection of insufficient or no-fund payment instrument or rejected or reversed credit card payment given for vehicle registration; notice; recovery of plates; return of check, when; criminal prosecution. (a) The county treasurer of any county who shall receive from any person, as payment of the annual license fee for the registration of any motorcycle or motor vehicle, a credit card payment that is subsequently rejected or reversed by the credit card issuer or a payment instrument drawn on or issued by a bank or other financial institution in which such person has no money on deposit or in which there is insufficient money on deposit for the payment of such payment instrument upon its presentation, shall upon the return of any such payment instrument by the bank or other financial institution or upon the rejection or reversal of the credit card transaction notify the person uttering the same. Such notice shall be given by first class mail and shall state that if within seven days of the date of mailing the notice, such person has not paid the amount of the license fee, the sheriff will recover the registration number plate for which the credit card transaction or payment instrument was submitted and return the same to the office of the county treasurer. If the amount of the license fee is received in the office of the county treasurer within such seven days, the county treasurer shall return such insufficient or no-fund payment instrument to the person from whom it was received. Nothing in this act is to be construed to exclude criminal prosecutions as in other cases involving insufficient or no-fund checks or other payment instruments.

(b) For the purposes of this section, "payment instrument" shall have the meaning ascribed to it in K.S.A. 9-508, and amendments thereto.

History: L. 1968, ch. 359, § 1; L. 2008, ch. 102, § 2; July 1.



8-145b Same; duties of treasurer and sheriff; criminal prosecution not excluded.

8-145b. Same; duties of treasurer and sheriff; criminal prosecution not excluded. If the full amount of the license fee for which an insufficient or no-fund check was given is not received in the office of the county treasurer, after the giving of notice, within the time hereinbefore prescribed, the county treasurer shall certify to the sheriff of the county, the name and address of the person uttering such insufficient or no-fund check together with the registration number and a description of the vehicle registered and it shall be the duty of the sheriff to recover the registration number plate for which such check was uttered: Provided, Nothing in this act is to be construed to exclude criminal prosecutions as in other cases involving insufficient or no-fund checks.

History: L. 1968, ch. 359, § 2; July 1.



8-145c Same; completion of registration by owner after plates recovered; penalty; disposition of fees.

8-145c. Same; completion of registration by owner after plates recovered; penalty; disposition of fees. The owner of any vehicle, the registration number plate of which has been removed and recovered by the sheriff, may complete the registration of such vehicle and receive such registration number plate by paying to the county treasurer the full amount of the license fee for the registration of such vehicle together with a penalty in the amount of five dollars ($5). The county treasurer shall deposit two dollars and fifty cents ($2.50) of each such penalty in the salary fund of the county sheriff's department and two dollars and fifty cents ($2.50) of each such penalty in the special fund created and established under the provisions of K.S.A. 8-145.

History: L. 1968, ch. 359, § 3; July 1.



8-145d Service fee in addition to registration fee; additional registration fee; deposit, use and appropriation thereof.

8-145d. Service fee in addition to registration fee; additional registration fee; deposit, use and appropriation thereof. In addition to the annual vehicle registration fees prescribed by K.S.A. 8-143, 8-143b, 8-143c, 8-143g, 8-143h, 8-143i, 8-167, 8-172 and 8-195, and amendments thereto, and K.S.A. 2015 Supp. 8-143l, and amendments thereto, any applicant for vehicle registration or renewal thereof for registration shall pay a service fee in the amount of $5 to the county treasurer at the time of making such application. In addition to such service fee, the county treasurer may charge any applicant for vehicle registration or renewal thereof for registration, a registration fee as follows: (1) In an amount not to exceed $5 per vehicle registration or renewal thereof for registration, when such application is made at a registration facility in a county with multiple vehicle registration facilities as established by the county treasurer; and (2) in an amount not to exceed $2.50 per vehicle registration or renewal thereof for registration, when such application is made at a registration facility in a county with a single vehicle registration facility as established by the county treasurer. The county treasurer shall deposit all amounts received under this section in the special fund created pursuant to K.S.A. 8-145, and amendments thereto, and such amounts shall be used by the county treasurer for all purposes for which such fund has been appropriated by law, and such additional amounts are hereby appropriated as other amounts deposited in such fund.

History: L. 1982, ch. 34, § 1; L. 1985, ch. 45, § 2; L. 1989, ch. 37, § 2; L. 1992, ch. 105, § 10; L. 1997, ch. 109, § 1; L. 1999, ch. 114, § 5; L. 2002, ch. 70, § 1; L. 2002, ch. 134, § 7; L. 2006, ch. 136, § 6; L. 2010, ch. 164, § 5; L. 2013, ch. 91, § 1; July 1.



8-145e Repossessed certificates of title fee fund; purpose.

8-145e. Repossessed certificates of title fee fund; purpose. There is hereby created in the state treasury, the repossessed certificates of title fee fund. All moneys credited to the repossessed certificates of title fee fund shall be used by the department of revenue only for the purposes of funding the administration and operations, including personnel associated with the processing of certificates of title for repossessed vehicles. All expenditures from the repossessed certificates of title fee fund shall be made in accordance with appropriation acts, upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the department of revenue.

History: L. 1998, ch. 140, § 5; July 1.



8-145f Commercial vehicle registration service fee; commercial vehicle administrative system fund; purpose.

8-145f. Commercial vehicle registration service fee; commercial vehicle administrative system fund; purpose. Each commercial vehicle registering under the provisions of K.S.A. 8-143, 8-1,100, or 8-1,152, and amendments thereto, shall be assessed a fee of four dollars. Such fee shall be collected by the county treasurer and shall be remitted in the following manner:

(a) Two dollars of such fee assessed and collected pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, who shall then credit the entire amount thereof to the commercial vehicle administrative system fund, which fund is hereby established in the state treasury. All moneys deposited in such fund shall be used by the Kansas department of revenue solely for the operation, maintenance and enhancement of the work processes, computer hardware and software and related equipment associated with the division of vehicles' functions related to commercial motor vehicles.

(b) Two dollars shall be deposited by the county treasurer in the special fund created pursuant to K.S.A. 8-145, and amendments thereto, and such amounts shall be used by the county treasurer for all purposes for which such fund has been appropriated by law.

History: L. 2012, ch. 87, § 2; July 1.



8-146 Deposit of fees.

8-146. Deposit of fees. The division of vehicles shall remit all fees received by the division under this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and credit such fees in accordance with K.S.A. 8-145, and amendments thereto.

History: L. 1929, ch. 81, § 24; L. 1937, ch. 72, § 9; L. 1949, ch. 100, § 3; L. 1953, ch. 42, § 1; L. 1972, ch. 342, § 35; L. 1993, ch. 176, § 6; L. 2001, ch. 5, § 28; July 1.



8-147 Manufacture of license plates and decals for registered vehicles; KCC identification tags.

8-147. Manufacture of license plates and decals for registered vehicles; KCC identification tags. As used in this section "license plate" means the plate used to externally evidence registration of a vehicle under chapter 8 of Kansas Statutes Annotated. Prior to November 1 of each year, the director of vehicles shall furnish the secretary of revenue with complete and detailed specifications for the manufacture of all license plates and registration decals, together with the number required for delivery in the succeeding year for use during the following year, and the state corporation commission shall furnish the secretary of revenue with complete and detailed specifications for the manufacture of identification tags together with the number required for delivery in the succeeding year for use in the following year. The secretary of revenue shall cause to be manufactured all license plates and registration decals and state corporation commission identification tags based on such specifications and estimates. For such purpose, the secretary of revenue shall enter into a contract for the manufacture of license plates, tags and decals with any organization or institution designated in K.S.A. 39-1208, and amendments thereto. Any such contract may provide that the secretary of revenue shall furnish or cause to be furnished the materials and supplies necessary for the manufacture and distribution of license plates, tags and decals if, in the opinion of the secretary of revenue, a reduction in the cost of manufacturing and distribution of the license plates, tags and decals under such contract will be achieved. Subject to the foregoing, the cost to the state for the manufacture of the license plates, tags and decals pursuant to any contract entered into under this section shall be substantially equivalent to such costs under prior contracts, with the cost of license plates increased in the amount of the cost of coating with reflective material, but any such contract shall not be subject to the provisions of K.S.A. 75-3739, and amendments thereto. Except as authorized by other provisions of law, license plates, beginning in the year in which new license plates are issued pursuant to K.S.A. 8-132, and amendments thereto, shall be lettered, numbered and designed as provided in this section. Each license plate shall contain a combination of three letters followed by a combination of three numerals, except that once all allowable combinations of letters and numerals have been used, each license plate shall contain an arrangement of numerals or letters, or both, as shall be assigned by the secretary of revenue. The arrangement of numerals and letters of license plates shall be uniform throughout each classification of registration. The secretary may provide for the arrangement of the numerals and letters in groups or otherwise and for other distinguishing marks on such license plates. The secretary of revenue shall design decals to be affixed to the license plates to identify the county by two letters chosen from the name of the county distinctly indicative of the name of the county in which the vehicle is registered and the date registration is to expire. The letters and numerals of such license plates shall be in such contrast of colors to the background of the license plate as to make such letters and numerals easily read. As new license plates are issued, the face of every license plate shall be completely coated with a reflective material. The reflectorized material shall be of such nature as to provide effective and dependable performance in the promotion of highway safety and vehicle identification throughout the service period for which the license plates are issued. The sum of $.50 shall be added to the cost of each reflectorized license plate. The director shall change the color of such license plates every time new license plates are issued under subsection (b) of K.S.A. 8-132, and amendments thereto. The quantity of license plates and registration decals to be furnished each county shall be computed upon the basis of the number of motor vehicles registered and reregistered in such county for the preceding year, and additional license plates and decals shall be furnished as required. Any contract entered into pursuant to this section for the manufacture of license plates and decals shall provide that the license plates and decals, other than prorate license plates and prorate backing plates, shall be shipped directly to the treasurer of the county where they are to be used. Any such contract for the manufacture of state corporation commission identification tags shall provide that such tags shall be shipped directly to the state corporation commission.

History: L. 1929, ch. 81, § 25; L. 1943, ch. 80, § 4; L. 1945, ch. 87, § 3; L. 1947, ch. 98, § 1; L. 1949, ch. 103, § 1; L. 1951, ch. 100, § 5; L. 1953, ch. 43, § 1; L. 1969, ch. 47, § 3; L. 1973, ch. 27, § 1; L. 1974, ch. 35, § 9; L. 1975, ch. 35, § 1; L. 1977, ch. 33, § 1; L. 1980, ch. 33, § 1; L. 1983, ch. 29, § 4; L. 1984, ch. 29, § 1; L. 2005, ch. 3, § 1; July 1.



8-147a Inapplicability of 75-5277 to manufacture of number plates, decals, prorate plates, corporation commission identification tags, highway signs and markers.

8-147a. Inapplicability of 75-5277 to manufacture of number plates, decals, prorate plates, corporation commission identification tags, highway signs and markers. The provisions of K.S.A. 75-5277 shall not be applicable to the manufacture of motor vehicle number plates, registration decals, prorate license and backing plates, highway signs and markers and state corporation commission identification tags.

History: L. 1974, ch. 35, § 12; L. 1977, ch. 33, § 2; July 1.



8-148 Issuance and record of license plates; records open to public.

8-148. Issuance and record of license plates; records open to public. When application is made to any county treasurer for a motor-vehicle license, as provided in K.S.A. 8-130, the county treasurer shall designate upon such application and a receipt therefor the number of the tag issued, and shall deliver the tag at the time application is made. The names of registered owners of motor vehicles and the records in the office of the county treasurer shall at all times be open to inspection by the public.

History: L. 1929, ch. 81, § 26; L. 1933, ch. 77, § 1; June 5.



8-149 Violation of act; penalty.

8-149. Violation of act; penalty. It shall be unlawful and constitute a misdemeanor, punishable by a fine not exceeding $2,500, or by imprisonment in the county jail for not less than 30 days nor more than six months, or both such fine and imprisonment, for any person to violate any of the provisions of K.S.A. 8-126 et seq., and amendments thereto, unless a different penalty is by this act otherwise prescribed.

History: L. 1929, ch. 81, § 27; L. 1990, ch. 34, § 3; July 1.



8-151 Constitutionality.

8-151. Constitutionality. If any section, subsection, paragraph or provision of this act [*] shall be held to be invalid by any court for any reason, it shall be presumed that this act would have been passed by the legislature without such invalid section, subsection, paragraph or provision, and such finding or construction shall not in any way affect the remainder of this act.

History: L. 1929, ch. 81, § 29; Dec. 1.

* "This act," see Table of Corresponding Sections, Constitutions Volume.



8-152 Effect of noncompliance.

8-152. Effect of noncompliance. The operation of a vehicle in this state without complying with the provisions of this act [*] shall not be considered as operating the same unlawfully or in violation of law so as to affect the validity of any contract or policy of liability insurance or indemnity against liability for personal injuries or damages to property, fire, theft or collision insurance carried on such vehicle.

History: L. 1937, ch. 72, § 10; March 31.

* "This act," see Table of Corresponding Sections, Constitutions Volume.



8-153 Proof of payment of sales tax required.

8-153. Proof of payment of sales tax required. No certificate of registration or ownership of any motor vehicle or trailer shall hereafter be issued by the county treasurer of any county of this state or the division of vehicles, unless and until the applicant for such certificate shall produce evidence satisfactory to the county treasurer or division that the state sales tax, or, in the event the said motor vehicle was purchased outside this state, the tax provided for by the provisions of K.S.A. 79-3701 to 79-3711, and acts amendatory thereto, has been paid by said applicant, or that said motor vehicle is exempt from the payment thereof: Provided, That no certificate of registration or ownership shall be issued for a vehicle which was last titled or titled and registered in a foreign state or registered only if such foreign state has no title law, until satisfactory proof, by affidavit of the applicant has been made, that sales tax on such vehicle has been paid in a foreign state or compensating tax has been paid in Kansas, except in such instances where the applicant for registration or title shall prove by affidavit, that he or she was a bona fide resident of such foreign state at the time of the registration.

History: L. 1939, ch. 85, § 1; L. 1955, ch. 48, § 1; May 1.



8-156 Manufacture of highway markers and signs; powers and duties of secretary of transportation and secretary of corrections.

8-156. Manufacture of highway markers and signs; powers and duties of secretary of transportation and secretary of corrections. Prior to November first of each year, the secretary of transportation shall furnish the secretary of corrections complete and detailed specifications, with an estimate of the number required, for the manufacture of all highway markers or signs to be delivered during the ensuing year for use the following year. The secretary of corrections shall cause the same to be manufactured on the basis of said specifications and estimate and shall cause the same to be packed in suitable containers and shipped, prepaid, to the designated destination as they are finished, which shall not be later than December fifteenth of the year of manufacture: Provided, That all additional orders for extra markers or signs and "miss-outs" shall be manufactured and shipped as soon as convenient after the order is received. Annually, on June 1, the secretary of corrections shall file a verified statement with the secretary of transportation showing the total number of highway markers and signs manufactured and delivered during the preceding twelve (12) months.

History: L. 1945, ch. 87, § 6; L. 1947, ch. 98, § 2; L. 1951, ch. 106, § 1; L. 1953, ch. 44, § 1; L. 1974, ch. 35, § 10; L. 1975, ch. 35, § 2; L. 1975, ch. 427, § 5; Aug. 15.



8-159 Purchase of materials for manufacture; approval of secretary of transportation.

8-159. Purchase of materials for manufacture; approval of secretary of transportation. The secretary of corrections shall purchase all materials necessary for the manufacture of all items contemplated in K.S.A. 8-156, including steel, background paint, numeral paint and necessary dies. All such materials shall be purchased subject to inspection and approval by the secretary of transportation and upon specifications written and provided by the secretary of transportation.

History: L. 1953, ch. 44, § 4; L. 1955, ch. 49, § 1; L. 1961, ch. 51, § 1; L. 1975, ch. 426, § 36; L. 1977, ch. 33, § 3; July 1.



8-160 Free license plates for disabled veterans; definition.

8-160. Free license plates for disabled veterans; definition. As used in this act, the term "disabled veteran" means a person who has served in the armed forces of the United States and who is entitled to compensation for a service-connected disability of at least 50% and the laws administered by the veterans administration or who is entitled to compensation for the loss, or permanent loss of use, of one or both feet or one or both hands, or for permanent visual impairment of both eyes to a prescribed degree.

History: L. 1951, ch. 102, § 1; L. 1953, ch. 45, § 1; L. 1970, ch. 48, § 1; L. 2009, ch. 89, § 3; Apr. 23.



8-161 Disabled veterans registration and license plates; free; parking privileges; penalties.

8-161. Disabled veterans registration and license plates; free; parking privileges; penalties. (a) Any disabled veteran as defined in K.S.A. 8-160, and amendments thereto, who resides in Kansas and who makes application to the director of vehicles on a form furnished by the director for registration of a motor vehicle that is a passenger vehicle, a truck with a gross weight of not more than 20,000 pounds, or a motorcycle and is owned or leased and used by such veteran may have such motor vehicle registered, and the director shall issue a distinctive license plate for it. Such license plate shall be issued for the same period of time as other license plates are issued. Such registration shall be made and such license plates issued free of charge to the disabled veteran. The director of vehicles shall also issue to the disabled veteran an individual identification card which must be carried by the disabled veteran when the motor vehicle being operated by the disabled veteran or used for the transportation of such disabled veteran is parked in a designated accessible parking space.

(b) Any Kansas resident who owns or leases a motor vehicle and who is responsible for the transportation of a disabled veteran or any resident disabled veteran desiring a distinctive license plate for a vehicle other than a motor vehicle owned or leased by the veteran may make application to the director of vehicles for such a license plate. Such license plate shall be issued for the same period of time as other license plates are issued. There shall be no fee for such license plates in addition to the regular registration fee.

(c) (1) The director of vehicles shall design a special license plate to be issued as provided in this act. No registration or license plates issued under this act shall be transferable to any other person. No registration under this act shall be made until the applicant has filed with the director acceptable proof that the applicant is a disabled veteran as defined by K.S.A. 8-160, and amendments thereto, or is responsible for the transportation of such veteran.

(2) Motor vehicles displaying the distinctive license plates provided for in this act shall be permitted to:

(A) Park in any parking space on public or private property which is clearly marked as being reserved for the use of persons with a disability or persons responsible for the transportation of a person with a disability, except a parking space on private property which is clearly marked as being reserved for the use of a specified person with a disability;

(B) park without charge in any metered zone and shall be exempt from any time limitation imposed on parking in any zone designated for parking, during the hours in which parking is permitted in any city; or

(C) park without charge in any parking space in a public parking facility or public parking lot if such parking space is clearly marked as being reserved for the use of persons with a disability or persons responsible for the transportation of a person with a disability and such public parking facility or public parking lot employs persons who are parking attendants to collect payment. Any parking occurring under the provisions of this subparagraph shall also comply with all regulations and restrictions posted at the entrance of the public parking facility or public parking lot by its management.

(d) Any person who willfully and falsely represents that such person has the qualifications to obtain the distinctive license plates provided for by this section, or who falsely utilizes the parking privilege accorded by this section, shall be guilty of an unclassified misdemeanor punishable by a fine of not more than $250.

History: L. 1951, ch. 102, § 2; L. 1953, ch. 45, § 2; L. 1957, ch. 60, § 1; L. 1973, ch. 28, § 1; L. 1975, ch. 30, § 5; L. 1975, ch. 427, § 6; L. 1981, ch. 35, § 2; L. 1986, ch. 36, § 10; L. 1991, ch. 35, § 1; L. 1999, ch. 125, § 4; L. 2014, ch. 77, § 2; L. 2015, ch. 23, § 1; July 1.



8-161a Free license plates for disabled citizens organizations; definition.

8-161a. Free license plates for disabled citizens organizations; definition. As used in this act, the term "disabled citizens organization" means any nonprofit corporation duly authorized to operate in this state for the purpose of training the physically handicapped citizens to become self-supporting and which assists such persons by conducting drivers training courses for the operation of motor vehicles.

History: L. 1963, ch. 45, § 1; April 8.



8-161b Same; application; issuance; nontransferable; proof of eligibility.

8-161b. Same; application; issuance; nontransferable; proof of eligibility. Any such disabled citizens organization which makes application to the division of vehicles of the Kansas department of revenue on a form prescribed and furnished by said division of registration of passenger motor vehicles and trucks owned and used by said organization shall be entitled to have two (2) such passenger vehicles and two (2) trucks registered, and the division shall issue distinctive license plates or tags for such motor vehicles. Such license plates or tags shall be issued for the same period of time as other license plates or tags are issued. Such registration shall be made and such license plates or tags issued free of charge to such disabled citizens organization. Said division of vehicles shall design a special license plate or tag, and no plate or tag issued under authority of this act shall be transferable to any other person, firm or corporation. Before such registration or issuance of plates or tags shall be made, such disabled citizens organization shall have filed acceptable proof that it is duly authorized to operate in the state of Kansas as a nonprofit organization and that it has actually established and is operating such motor vehicle drivers training courses for disabled citizens who are residents of this state.

History: L. 1963, ch. 45, § 2; April 8.



8-162 License plates with amateur radio call letters; fee.

8-162. License plates with amateur radio call letters; fee. Any owner or lessee of one or more passenger motor vehicles or trucks licensed for a gross weight of not more than 20,000 pounds who are residents of the state of Kansas, and who hold an unrevoked and unexpired official amateur radio station license issued by the federal communications commission, upon application, accompanied by proof of ownership of such amateur radio station license, complying with the state motor vehicle laws relating to registration and licensing of motor vehicles, and upon the payment of the regular license fee for plates, as prescribed under K.S.A. 8-143, and amendments thereto, and the payment of an additional fee of $1, shall be issued license plates as prescribed under K.S.A. 8-147, and amendments thereto, upon which, in lieu of the letters and numbers as prescribed by K.S.A. 8-147, and amendments thereto, shall be inscribed the official amateur radio call letters of such applicant as assigned by the federal communications commission.

History: L. 1953, ch. 40, § 1; L. 1980, ch. 34, § 1; L. 1999, ch. 125, § 5; July 1.



8-163 License plates with amateur radio call letters; rules and regulations.

8-163. License plates with amateur radio call letters; rules and regulations. The secretary of revenue shall adopt rules and regulations necessary to obtain compliance with all state licensing laws relating to use and operation of a private passenger vehicle or a truck licensed for a gross weight of not more than 20,000 pounds before issuing these plates in lieu of the regular Kansas license plates, and all applications for such plates shall be made in a manner prescribed by the division of vehicles.

History: L. 1953, ch. 40, § 2; L. 1972, ch. 342, § 36; L. 1980, ch. 34, § 2; L. 1985, ch. 43, § 9; L. 2013, ch. 8, § 3; July 1.



8-165 Same; act supplemental.

8-165. Same; act supplemental. This act is supplementary to the motor vehicle licensing laws of Kansas and nothing herein shall be construed as abridging or amending such laws.

History: L. 1953, ch. 40, § 4; Jan. 1, 1954.



8-166 Registration of antique vehicles; antique military vehicles; definitions.

8-166. Registration of antique vehicles; antique military vehicles; definitions. The following words and phrases when used in this act shall for the purpose of this act have the following meaning:

(a) "Antique" means any vehicle, including an antique military vehicle, more than 35 years old, propelled by a motor using petroleum fuel, steam or electricity or any combination thereof.

(b) "Person" means every natural person, firm, copartnership, association, corporation, club or organization.

(c) "Antique military vehicle" means a vehicle, regardless of the vehicle's size or weight, which was manufactured for use in any country's military forces and is maintained to represent its military design, except that an antique military vehicle shall not include a fully tracked vehicle.

(d) The words and phrases defined in K.S.A. 8-126 and 8-126a, and amendments thereto, when used in this act shall have the meanings respectively ascribed to them by such sections.

History: L. 1955, ch. 62, § 1; L. 2006, ch. 136, § 4; July 1.



8-167 Registration of antique vehicles; registration for operation on highway; registration for the purpose of taxation, registration fee.

8-167. Registration of antique vehicles; registration for operation on highway; registration for the purpose of taxation, registration fee. (a) Every owner of an antique motor vehicle intended to be operated upon any highway in this state shall, before the same is operated, apply for the registration thereof, as provided by this act.

(b) In addition to the registration required under the provisions of subsection (a) of this section and K.S.A. 8-168 et seq., and amendments thereto, each antique vehicle shall be registered for the purpose of taxation as prescribed by article 51 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, at the time such owner intends to commence the operation of the same upon the highways of the state and at the times prescribed by K.S.A. 8-134, and amendments thereto, for the registration of any other motor vehicle owned by the owner of such antique vehicle. The fee for registration of an antique vehicle under the provisions of this subsection shall be five dollars.

History: L. 1955, ch. 62, § 2; L. 1980, ch. 325, § 7; L. 2013, ch. 8, § 4; July 1.



8-168 Same; how application made.

8-168. Same; how application made. Application for the registration of a vehicle required to be registered hereunder shall be made by the owner thereof, by mail or otherwise, in the office of the county treasurer of the county in which such owner resides, upon the appropriate form furnished by the division of vehicles.

History: L. 1955, ch. 62, § 3; June 30.



8-169 Same; issuance of receipt.

8-169. Same; issuance of receipt. Upon the filing of such application for registration and payment of the fees hereinafter provided the division shall register the vehicle and shall issue to the owner a registration receipt in such form as the division shall deem adequate.

History: L. 1955, ch. 62, § 4; June 30.



8-170 Registration of antique vehicles; fee for transfer of ownership; fee and form for certificate of title.

8-170. Registration of antique vehicles; fee for transfer of ownership; fee and form for certificate of title. (a) Upon the transfer of ownership of any vehicle registered under the foregoing provisions of this act, its registration and right to use the license plates thereon shall expire and thereafter there shall be no transfer of any registration, and the license plates shall be removed by the owner thereof and it shall be unlawful for any person other than the person to whom such license plates were originally issued to have the same in possession. In case of a transfer of ownership of a registered vehicle the original owner of the license plates may register another antique vehicle under the same license plate designation, upon application therefor and the payment of a fee of $1.50. On and after January 1, 2000, any model year license plate transferred shall comply with the provisions of subsection (c) of K.S.A. 8-172, and amendments thereto.

(b) Upon the transfer and sale of a registered vehicle by any person, the new owner thereof, before using a vehicle on the highways of this state, shall make application to the division for registration of the vehicle.

(c) Certificate of title:

(1) Application for certificate of title on an antique vehicle shall be made by the owner or the owner's agent upon a blank form to be furnished by the division and shall contain such information as the division shall determine necessary. The division may waive any information requested on the form if it is not available. For any antique vehicle having a model year prior to 1950, the application together with a bill of sale for the antique vehicle shall be accepted as prima facie evidence that the applicant is the owner of the vehicle and the certificate of title shall be issued for such vehicle. If the application and bill of sale are used to obtain a certificate of title for any antique vehicle having a model year of 1950 or later, the certificate of title shall not be issued until an inspection in accordance with subsection (a) of K.S.A. 8-116, and amendments thereto, has been completed. The certificate of title shall be delivered to the applicant. The certificate shall contain the words "antique vehicle."

(2) The certificate of title shall contain upon the reverse side a form for assignment of title to be executed by the owner. A certificate of title may be issued under the provisions of this act without an application for registration.

(3) The fee for each original certificate of title so issued shall be $10. The certificate of title shall be good for the life of the antique vehicle, so long as the same is owned or held by the original holder of the certificate of title, and shall not have to be renewed. In the event of a sale or transfer of ownership of an antique vehicle for which a certificate of title has been issued under the provisions of this subsection, the holder of such certificate of title shall endorse on the same an assignment thereof, with warranty of title in form printed thereon, as prescribed by the director, and the transferor must deliver the same to the buyer at the time of delivery of the vehicle. The buyer shall then present such certificate of title, assigned as aforesaid, to the director or an authorized agent of the director, whereupon a new certificate of title shall be issued to the buyer, the fee therefor being $10.

History: L. 1955, ch. 62, § 5; L. 1959, ch. 46, § 10; L. 1980, ch. 31, § 3; L. 1985, ch. 43, § 10; L. 1987, ch. 42, § 4; L. 1993, ch. 176, § 7; L. 1996, ch. 260, § 5; L. 1998, ch. 140, § 11; L. 1999, ch. 114, § 6; L. 2002, ch. 134, § 8; L. 2002, ch. 190, § 2; L. 2003, ch. 30, § 5; L. 2004, ch. 180, § 2; July 1.

Revisor's Note:

Section was amended twice in the 2003 session, see also 8-170a.



8-171 Same; lost license plate, certificate of title or registration receipt; fee for duplicate.

8-171. Same; lost license plate, certificate of title or registration receipt; fee for duplicate. In the event that any license plate, certificate of title or registration receipt issued hereunder, shall be lost, mutilated, or shall have become illegible, the person who is entitled thereto shall make immediate application for and obtain a duplicate therefor, upon furnishing information of such fact satisfactory to the division and upon payment of the required fees: Namely, the same fees for certificate of title, registration receipt and license plates as listed in K.S.A. 8-139, and amendments thereto.

History: L. 1955, ch. 62, § 6; L. 1959, ch. 46, § 11; L. 1972, ch. 22, § 1; L. 1980, ch. 31, § 4; L. 1987, ch. 42, § 5; L. 1993, ch. 176, § 8; L. 1996, ch. 260, § 6; L. 1999, ch. 114, § 7; L. 2002, ch. 134, § 9; L. 2003, ch. 30, § 6; L. 2013, ch. 8, § 5; July 1.



8-172 Antique vehicles; license plates, design, fees; model year license plates; city issued license plates; decals; requirements.

8-172. Antique vehicles; license plates, design, fees; model year license plates; city issued license plates; decals; requirements. (a) Except as provided in subsection (c), license plates issued for antique vehicles shall be distinctive and shall contain the words "Kansas" and "antique" and there shall be no year date thereon. The numbering system shall consist of combinations of not more than seven letters of the alphabet or numerals or a combination of such letters and numerals. The combinations of such letters and numerals shall be at the direction of the director of vehicles, except that any person owning an antique vehicle, other than an antique motorcycle, may make application for a special combination of letters and numerals not exceeding seven. Antique motorcycle license plates shall be the same as other antique vehicle license plates, except the numbering system shall consist of not more than five letters of the alphabet or numerals or a combination of letters and numerals. Such application shall be made in a manner prescribed by the director of vehicles and shall be accompanied by a special combination fee of $40. Unless the combination of letters or numerals designated by the applicant have been assigned to another antique vehicle registered in this state, or unless the combination of letters or numerals designated by the applicant have a profane, vulgar, lewd or indecent meaning or connotation, as determined by the director, the division shall assign such combination of letters to the applicant's vehicle.

(b) In addition to the fees required under subsection (b) of K.S.A. 8-167, and amendments thereto, and subsection (a) or (c) of this section, the registration fee for any antique vehicle shall be $40 and once paid shall not be required to be renewed.

(c) In lieu of the license plate issued under subsection (a), a person who owns an antique vehicle who wants to display a model year license plate on the vehicle shall make application in a manner prescribed by the director of vehicles, including the execution of an affidavit setting forth that the model year license plate the person wants to display on the person's antique vehicle is a legible and serviceable license plate that originally was issued by this state or a license plate originally issued by a Kansas city or a reproduction of such city issued license plate. Except for license plates issued prior to 1921, such license plate shall be inscribed with the date of the year corresponding to the model year when the vehicle was manufactured. For license plates issued prior to 1921, such license plate shall be the license plate issued by the state or a Kansas city or a reproduction of such city issued license plate corresponding to the model year when the vehicle was manufactured. Duplicate numbers for any year shall not be allowed for any model year license plate under the provisions of this subsection. Upon application to display a reproduction of a city issued license plate, the division of vehicles shall issue a number to be used for such reproduction license plate. The model year license plate fee shall be $40.

(d) In addition to the license plates authorized under subsection (a) or (c), a person who owns an antique vehicle may display a model year license plate originally issued by the state of Kansas or a Kansas city or a reproduction of such city issued license plate on the front of an antique vehicle. Except for license plates issued prior to 1921, such license plate shall be inscribed with the date of the year corresponding to the model year when the vehicle was manufactured. For license plates issued prior to 1921, such license plate shall be the license plate issued by the state or a Kansas city or a reproduction of such city issued license plate corresponding to the model year when the vehicle was manufactured.

(e) For a model year license plate issued during calendar year 1976 or thereafter, and which is displayed on an antique vehicle pursuant to subsection (c), the owner may display a decal of the type described in K.S.A. 8-132, and amendments thereto, for the year of the vehicle so long as such decal is legible. Otherwise, on and after January 1, 2013, the owner may obtain a replacement decal from the county treasurer which displays the year of the vehicle.

History: L. 1955, ch. 62, § 7; L. 1972, ch. 23, § 1; L. 1980, ch. 35, § 1; L. 1983, ch. 30, § 1; L. 1984, ch. 34, § 1; L. 1985, ch. 43, § 11; L. 1989, ch. 209, § 24; L. 1998, ch. 140, § 12; L. 2003, ch. 32, § 2; L. 2009, ch. 22, § 1; L. 2012, ch. 45, § 1; July 1.



8-173 Registration of vehicles; proof of payment of personal property taxes or assessment and financial security required; verification of insurance by insurance company; proof of insurance by electronic means, restrictions.

8-173. Registration of vehicles; proof of payment of personal property taxes or assessment and financial security required; verification of insurance by insurance company; proof of insurance by electronic means, restrictions. (a) An application for registration of a vehicle as provided in article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, shall not be accepted unless the person making such application shall exhibit:

(1) A receipt showing that such person has paid all personal property taxes levied against such person for the preceding year, including taxes upon such vehicle, except that if such application is made before May 11, such receipt need show payment of only one-half the preceding year's tax; or

(2) evidence that such vehicle was assessed for taxation purposes by a state agency, or was assessed as stock in trade of a merchant or manufacturer or was exempt from taxation under the laws of this state.

(b) An application for registration of a vehicle as provided in article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, shall not be accepted if the records of the county treasurer show that the applicant is delinquent and owes personal property taxes levied against the applicant for any preceding year.

(c) An original application for registration of a motor vehicle shall not be accepted until the applicant signs a certification, provided by the director of motor vehicles, certifying that the applicant has and will maintain, during the period of registration, the required insurance, self-insurance or other financial security required pursuant to K.S.A. 40-3104, and amendments thereto.

(d) An application for registration or renewal of registration of a vehicle shall not be accepted if the applicant is unable to provide proof of the insurance, self-insurance or other financial security required by article 31 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto. Proof of insurance shall be verified by examination of the insurance card or other documentation issued by an insurance company, a certificate of self-insurance issued by the commissioner, a binder of insurance, a certificate of insurance, a motor carrier identification number issued by the state corporation commission, proof of insurance for vehicles covered under a fleet policy, a commercial policy covering more than one vehicle or a policy of insurance required by K.S.A. 40-3104, and amendments thereto, and for vehicles used as part of a drivers education program, a dealership contract and a copy of a motor vehicle liability insurance policy issued to a school district or accredited nonpublic school. Examination of a photocopy, facsimile or an image displayed on a cellular phone or any other type of portable electronic device of any of these documents shall suffice for verification of registration or renewal. Any person to whom such image of proof of insurance, self-insurance or other financial security required by article 31 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, is displayed, shall view only such image displayed on such cellular phone or other portable electronic device. Such person shall be prohibited from viewing any other content or information stored on such cellular phone or other portable electronic device. Proof of insurance may also be verified on-line or electronically and the commissioner of insurance may require, by duly adopted rules and regulations, any motor vehicle liability insurance company authorized to do business in this state to provide verification of insurance in that manner. Any motor vehicle liability insurance company which is providing verification of insurance on-line or electronically on the day preceding the effective date of this act may continue to do so in the same manner and shall be deemed to be in compliance with this section.

History: L. 1957, ch. 56, § 1; L. 1960, ch. 45, § 1; L. 1970, ch. 49, § 1; L. 1985, ch. 46, § 1; L. 1989, ch. 37, § 3; L. 1999, ch. 162, § 10; L. 2001, ch. 140, § 1; L. 2004, ch. 128, § 3; L. 2010, ch. 26, § 1; L. 2011, ch. 45, § 2; L. 2013, ch. 19, § 1; July 1.



8-174 Same; duty of county clerk; receipt by county treasurer.

8-174. Same; duty of county clerk; receipt by county treasurer. The county clerk shall show on the tax rolls or by separate listing which he or she delivers to the county treasurer each year the make, model and year of each vehicle assessed in the county. Upon the payment of personal property taxes by any person including personal property taxes upon a vehicle, the county treasurer shall issue a receipt showing the foregoing information concerning the vehicle upon which taxes are being paid.

History: L. 1957, ch. 56, § 2; Jan. 1, 1958.



8-175 Registration of vehicles; application to appraiser for appraisal; preparation of tax bill.

8-175. Registration of vehicles; application to appraiser for appraisal; preparation of tax bill. Any person applying for registration of a vehicle who is unable to comply with any of the requirements of K.S.A. 8-173, and amendments thereto, by reason of the fact that such person resided in another county in this state on January 1 of the preceding year and did not list the vehicle for taxation purposes, shall make application to the county appraiser in the county in which the registration is desired, who shall immediately appraise such vehicle and cause a tax bill to be prepared therefor, to enable such applicant to pay personal property taxes upon such vehicle. Any person applying for registration of a vehicle who is unable to comply with any of the requirements of K.S.A. 8-173, and amendments thereto, for any other reason, shall make application to the county appraiser in the county in which the registration is desired, who shall appraise the personal property of such person including such vehicle, as of January 1 of the preceding year, and cause a tax bill to be prepared therefor to enable such applicant to pay personal property taxes. In cases where registration is made without regard to county designation, the personal property of the person making application for registration shall be valued in, and personal property taxes shall be paid to, the county in which the personal property had situs on January 1 of the preceding year.

History: L. 1957, ch. 56, § 3; L. 1960, ch. 45, § 2; L. 1982, ch. 391, § 21; L. 1985, ch. 46, § 2; July 1.



8-176 Rules and regulations; forms.

8-176. Rules and regulations; forms. The secretary of revenue shall adopt rules and regulations for the administration of this act. The director of property valuation shall prescribe and furnish forms for use of county officials.

History: L. 1957, ch. 56, § 4; L. 1972, ch. 342, § 37; July 1.



8-177 Same; false affidavit; penalty.

8-177. Same; false affidavit; penalty. Any person swearing falsely to any affidavit required herein shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed five hundred dollars ($500).

History: L. 1957, ch. 56, § 5; Jan. 1, 1958.



8-177a License plates for members or retired members of Kansas national guard; application; issuance; nontransferability; design of plate.

8-177a. License plates for members or retired members of Kansas national guard; application; issuance; nontransferability; design of plate. (a) Any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of not more than 20,000 pounds who is a resident of the state of Kansas, and who is a regularly enlisted or retired, warrant or commissioned member of the Kansas national guard, upon compliance with the provisions of this section, may be issued one distinctive license plate for each such motor vehicle or truck that is not required to be registered with the state corporation commission designating the owner or lessee of such vehicle as a member or retired member of the Kansas national guard. Such license plates shall be issued for the same period of time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

(b) Any such member or retired member of the Kansas national guard may make application for such distinctive license plates, not less than 60 days prior to such member's renewal of registration date, on a form furnished by the director of vehicles, and any applicant for such distinctive license plates shall furnish the director with such applicant's armed forces of the United States identification card as proof that the applicant is a member or a retired member of the Kansas national guard. Application for the registration of passenger vehicles or trucks and issuance of the distinctive license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(c) No registration or distinctive license plate issued under this section shall be transferable to any other person.

(d) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant has filed with the director a form as provided in subsection (b). If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plates to the county treasurer of such person's residence.

(e) The adjutant general, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a distinctive license plate for issuance to members and retired members of the Kansas national guard.

History: L. 1979, ch. 34, § 1; L. 1980, ch. 34, § 3; L. 1982, ch. 38, § 1; L. 1985, ch. 43, § 12; L. 1993, ch. 252, § 3; L. 1997, ch. 79, § 2; L. 1999, ch. 125, § 6; July 1.



8-177c Prisoner of war license plates; surviving spouse; no fee or charge; rules and regulations.

8-177c. Prisoner of war license plates; surviving spouse; no fee or charge; rules and regulations. (a) As used in this section, "prisoner of war" means any person who was held as a prisoner of war while serving in the army, navy, coast guard, air force or marine corps of the United States in World War I or World War II or while serving with the armed forces of the United States during the military, naval and air operations in Korea, Vietnam or other places under the flags of the United States and the United Nations or under the flag of the United States alone. "Prisoner of war" shall also include any civilian who was held as a prisoner of war.

(b) Any owner or lessee of a passenger vehicle or truck of gross weight of 20,000 pounds or less, who is a resident of the state of Kansas, and who submits satisfactory proof to the director of vehicles, in accordance with rules and regulations adopted by the secretary of revenue, that such person is a former prisoner of war or is the surviving spouse of a former prisoner of war, may, upon compliance with the provisions of this section, be issued one distinctive license plate designating such person as a prisoner of war. The license plate shall be issued for the same period of time as other license plates are issued upon proper registration without payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto. Only one distinctive license plate may be issued to any prisoner of war or surviving spouse of a prisoner of war, to be displayed on such a vehicle owned or leased by such person.

(c) Any prisoner of war or surviving spouse of a prisoner of war may make application for the distinctive license plate, not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for the distinctive license plate shall furnish the director with such proof as the director shall require that the applicant was a prisoner of war or is the surviving spouse of a prisoner of war. Application for the registration of a passenger vehicle or truck and issuance of the distinctive license plate under the provisions of this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon the appropriate form furnished by the director.

(d) Any registration or distinctive license plate issued under the authority of this section shall not be transferable to any other person, except to the surviving spouse of a prisoner of war.

(e) Renewals of registration hereunder shall be made annually, without charge, in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until the applicant has filed with the director a form as provided in subsection (c). If the form is not filed, the applicant shall be required to register the motor vehicle as provided in K.S.A. 8-143, and amendments thereto, and return the distinctive license plate to the county treasurer.

(f) The rights of the surviving spouse of a prisoner of war under this section shall terminate upon remarriage of such person.

(g) Nothing in this section shall authorize the surviving spouse of a prisoner of war to be issued a distinctive license plate under this section, unless the deceased prisoner of war had already been issued such distinctive license plate.

History: L. 1983, ch. 30, § 2; L. 1985, ch. 43, § 13; L. 1993, ch. 252, § 2; L. 1999, ch. 125, § 7; L. 2005, ch. 123, § 4; July 1.



8-177d Gold star mother license plates; procedures; requirements.

8-177d. Gold star mother license plates; procedures; requirements. (a) On and after January 1, 2009, any owner or lessee of one or more passenger vehicles, trucks of a gross weight of 20,000 pounds or less or motorcycles, who is a resident of the state of Kansas, and who submits satisfactory proof to the director of vehicles, in accordance with rules and regulations adopted by the secretary of revenue, that such person is the mother of a person who died while in good standing on active duty in the military service of the United States, upon compliance with the provisions of this section, may be issued one distinctive license plate for each such passenger vehicle, truck or motorcycle designating such person as a gold star mother. Such license plates shall be issued for the same period of time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

(b) Any person who is a gold star mother may make application for such distinctive license plates, not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for the distinctive license plates shall furnish the director with proof as the director shall require that the applicant is a gold star mother pursuant to subsection (a). Application for the registration of a passenger vehicle, truck or motorcycle and issuance of the license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(c) No registration or distinctive license plates issued under the authority of this section shall be transferable to any other person.

(d) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant has filed with the director a form as provided in subsection (b). If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plates to the county treasurer of such person's residence.

History: L. 2008, ch. 59, § 1; July 1.



8-194 Special interest vehicles; definitions.

8-194. Special interest vehicles; definitions. As used in this act: (a) "Collector" means the owner of one or more special interest vehicles or street rod vehicles who acquires, collects, purchases, trades or disposes of such vehicles or parts therefor for such person's own use in order to restore, preserve and maintain such vehicle or vehicles for historic interest.

(b) "Parts car" means a motor vehicle generally in nonoperable condition which is owned by a collector to furnish parts which will enable the collector to restore, preserve and maintain a special interest vehicle, street rod vehicle or antique vehicle.

(c) "Special interest vehicle" means a motor vehicle which is more than 20 years of age and which has not been altered or modified from the original manufacturer's specifications except to assure normal running operation or to meet specific safety inspection requirements on original equipment, or both. "Special interest vehicle" shall also mean and include a motor vehicle manufactured before 1949 that when altered or modified is referred to as a "street rod."

History: L. 1973, ch. 29, § 1; L. 1980, ch. 37, § 1; L. 1981, ch. 37, § 1; July 1.



8-195 Special interest vehicles; registration; fees; collector's identification number.

8-195. Special interest vehicles; registration; fees; collector's identification number. (a) Any person who is the owner of a special interest vehicle or street rod vehicle at the time of making application for registration or transfer of title of the vehicle may upon application register the same as a special interest vehicle or street rod vehicle upon payment of an annual fee of $26 and be furnished each year upon the payment of such fee license plates of a distinctive design in lieu of the usual license plates which shall show in addition to the identification number, that the vehicle is a special interest vehicle or that the vehicle is a special interest vehicle and it meets the qualifications of a street rod, as the case may be, owned by a Kansas collector. The registration shall be valid for one year and may be renewed by payment of such annual fee. Special interest vehicles including street rod vehicles may be used as are other vehicles of the same type, except that special interest vehicles including street rod vehicles may not transport passengers for hire, nor haul material weighing more than 500 pounds.

(b) Each collector applying for special interest vehicle or street rod vehicle license plates will be issued a collector's identification number which will appear on each license plate. Second and all subsequent registrations under this section by the same collector will bear the same collector's identification number followed by a suffix letter for vehicle identification.

(c) A collector must own and have registered one or more vehicles with regular license plates which are used for regular transportation.

History: L. 1973, ch. 29, § 2; L. 1981, ch. 37, § 2; L. 1989, ch. 209, § 25; Jan. 1, 1990.



8-196 Same; processing fee.

8-196. Same; processing fee. In addition to the fee in K.S.A. 8-195, as amended, there shall be an original (first time only) processing fee of $20 to defray the cost of issuing the original collector's special interest vehicle license plates or special interest vehicles with street rod designation license plates and to ensure that each collector will be issued only one collector's identification number.

History: L. 1973, ch. 29, § 3; L. 1981, ch. 37, § 3; July 1.



8-197 Definitions.

8-197. Definitions. (a) The provisions of K.S.A. 8-197 to 8-199, inclusive, and amendments thereto, shall be a part of and supplemental to the provisions of article 1 of chapter 8 of the Kansas Statutes Annotated, and as used in such sections, the words and phrases defined by K.S.A. 8-126, and amendments thereto, shall have the meanings respectively ascribed to them therein.

(b) As used in K.S.A. 8-197 through 8-199, and amendments thereto:

(1) (A) "Nonhighway vehicle" means:

(i) Any motor vehicle which cannot be registered because it is not manufactured for the purpose of using the same on the highways of this state and is not provided with the equipment required by state statute for vehicles of such type which are used on the highways of this state;

(ii) any motor vehicle, other than a salvage vehicle, for which the owner has not provided motor vehicle liability insurance coverage or an approved self insurance plan under K.S.A. 40-3104, and amendments thereto, and has not applied for or obtained registration of such motor vehicle in accordance with article 1 of chapter 8 of the Kansas Statutes Annotated;

(iii) any all-terrain vehicle;

(iv) any work-site utility vehicle;

(v) any micro utility truck; or

(vi) recreational off-highway vehicle;

(B) "nonhighway vehicle" shall not include an implement of husbandry, as defined in K.S.A. 8-126, and amendments thereto.

(2) "Salvage vehicle" means:

(A) Any motor vehicle, other than a late model vehicle, which is of a type required to be registered in this state, but which cannot be registered because it has been wrecked or damaged to the extent that: The equipment required by state statute on any such vehicle used on the highways of this state is not present or is not in good condition or proper adjustment, as prescribed by state statute or any rules and regulations adopted pursuant thereto, or such vehicle is in an inoperable condition or a condition that would render the operation thereof on the highways of this state a hazard to the public safety; and in either event, such vehicle would require substantial repairs to rebuild or restore such vehicle to a condition which will permit the registration thereof;

(B) a late model vehicle which is of a type required to be registered in this state and which has been wrecked or damaged to the extent that the total cost of repair is 75% or more of the fair market value of the motor vehicle immediately preceding the time it was wrecked or damaged and such condition was not merely exterior cosmetic damage to such vehicle as a result of windstorm or hail; or

(C) a motor vehicle, which is of a type required to be registered in this state that the insurer determines is a total loss and for which the insurer takes title;

(3) "salvage title" means a certificate of title issued by the division designating a motor vehicle a salvage vehicle;

(4) "rebuilt salvage vehicle" means any motor vehicle previously issued a salvage title;

(5) "rebuilt salvage title" means a certificate of title issued by the division for a vehicle previously designated a salvage vehicle which is now designated a rebuilt salvage vehicle;

(6) "late model vehicle" means any motor vehicle which has a manufacturer's model year designation of or later than the year in which the vehicle was wrecked or damaged or any of the six preceding years;

(7) "fair market value" means the retail value of a motor vehicle as:

(A) Set forth in a current edition of any nationally recognized compilation, including an automated database of retail value; or

(B) determined pursuant to a market survey of comparable vehicles with regard to condition and equipment;

(8) "cost of repairs" means the estimated or actual retail cost of parts needed to repair a vehicle plus the cost of labor computed by using the hourly labor rate and time allocations for automobile repairs that are customary and reasonable. Retail costs of parts and labor rates may be based upon collision estimating manuals or electronic computer estimating systems customarily used in the automobile industry. The total cost of repairs to rebuild or reconstruct the vehicle shall not include the cost of repairing, replacing or reinstalling tires, sound systems, or any sales tax on parts or materials to rebuild or reconstruct the vehicle.

History: L. 1975, ch. 31, § 2; L. 1996, ch. 220, § 5; L. 2000, ch. 73, § 4; L. 2004, ch. 132, § 2; L. 2006, ch. 135, § 2; L. 2008, ch. 167, § 5; L. 2009, ch. 91, § 1; L. 2010, ch. 164, § 6; July 1.



8-198 Nonhighway and salvage vehicles exempt from registration; nonhighway certificates of title and salvage titles; permit for temporary operation; rebuilt or restored salvage vehicle; rebuilt salvage title; notice attached to rebuilt vehicle; penalties; all-terrain vehicles; work-site utility vehicles; no-fault insurance law inapplicable, exception.

8-198. Nonhighway and salvage vehicles exempt from registration; nonhighway certificates of title and salvage titles; permit for temporary operation; rebuilt or restored salvage vehicle; rebuilt salvage title; notice attached to rebuilt vehicle; penalties; all-terrain vehicles; work-site utility vehicles; no-fault insurance law inapplicable, exception. (a) A nonhighway or salvage vehicle shall not be required to be registered in this state, as provided in K.S.A. 8-135, and amendments thereto, but nothing in this section shall be construed as abrogating, limiting or otherwise affecting the provisions of K.S.A. 8-142, and amendments thereto, which make it unlawful for any person to operate or knowingly permit the operation in this state of a vehicle required to be registered in this state.

(b) Upon the sale or transfer of any nonhighway vehicle or salvage vehicle, the purchaser thereof shall obtain a nonhighway certificate of title or salvage title, whichever is applicable, in the following manner:

(1) If the transferor is a vehicle dealer, as defined in K.S.A. 8-2401, and amendments thereto, and a certificate of title has not been issued for such vehicle under this section or under the provisions of K.S.A. 8-135, and amendments thereto, such transferor shall make application for and assign a nonhighway certificate of title or a salvage title, whichever is applicable, to the purchaser of such nonhighway vehicle or salvage vehicle in the same manner and under the same conditions prescribed by K.S.A. 8-135, and amendments thereto, for the application for and assignment of a certificate of title thereunder. Upon the assignment thereof, the purchaser shall make application for a new nonhighway certificate of title or salvage title, as provided in subsection (c) or (d).

(2) Except as provided in subsection (b) of K.S.A. 8-199, and amendments thereto, if a certificate of title has been issued for any such vehicle under the provisions of K.S.A. 8-135, and amendments thereto, the owner of such nonhighway vehicle or salvage vehicle may surrender such certificate of title to the division of vehicles and make application to the division for a nonhighway certificate of title or salvage title, whichever is applicable, or the owner may obtain from the county treasurer's office a form prescribed by the division of vehicles and, upon proper execution thereof, may assign the nonhighway certificate of title, salvage title or the regular certificate of title with such form attached to the purchaser of the nonhighway vehicle or salvage vehicle. Upon receipt of the nonhighway certificate of title, salvage title or the regular certificate of title with such form attached, the purchaser shall make application for a new nonhighway certificate of title or salvage title, whichever is applicable, as provided in subsection (c) or (d).

(3) If the transferor is not a vehicle dealer, as defined in K.S.A. 8-2401, and amendments thereto, and a certificate of title has not been issued for the vehicle under this section or a certificate of title was not required under K.S.A. 8-135, and amendments thereto, the transferor shall make application to the division for a nonhighway certificate of title or salvage title, whichever is applicable, as provided in this section, except that in addition thereto, the division shall require a bill of sale or such transferor's affidavit, with at least one other corroborating affidavit, that such transferor is the owner of such nonhighway vehicle or salvage vehicle. If the division is satisfied that the transferor is the owner, the division shall issue a nonhighway certificate of title or salvage title, whichever is applicable, for such vehicle, and the transferor shall assign the same to the purchaser, who shall make application for a new nonhighway certificate of title or salvage title, whichever is applicable, as provided in subsection (c) or (d).

(c) Every purchaser of a nonhighway vehicle, whether assigned a nonhighway certificate of title or a regular certificate of title with the form specified in paragraph (2) of subsection (b) attached, shall make application to the county treasurer of the county in which such person resides for a new nonhighway certificate of title in the same manner and under the same conditions as for an application for a certificate of title under K.S.A. 8-135, and amendments thereto. Such application shall be in the form prescribed by the director of vehicles and shall contain substantially the same provisions as required for an application under subsection (c)(1) of K.S.A. 8-135, and amendments thereto. In addition, such application shall provide a place for the applicant to certify that the vehicle for which the application for a nonhighway certificate of title is made is a nonhighway vehicle and other provisions the director deems necessary. Each application for a nonhighway certificate of title shall be accompanied by a fee of $10, and if the application is not made to the county treasurer within the time prescribed by K.S.A. 8-135, and amendments thereto, for making application for a certificate of title thereunder, an additional fee of $2.

(d) (1) Except as otherwise provided by this section, the owner of a vehicle that meets the definition of a salvage vehicle shall apply for a salvage title before the ownership of the motor vehicle is transferred. In no event shall such application be made more than 60 days after the vehicle is determined to be a salvage vehicle.

(2) Every insurance company, which pursuant to a damage settlement, acquires ownership of a vehicle that has incurred damage requiring the vehicle to be designated a salvage vehicle, shall apply for a salvage title within 60 days after the title is assigned and delivered by the owner to the insurance company, with all liens released. In the event that an insurance company is unable to obtain voluntary assignment of the title after 30 days from the date the vehicle owner enters into an oral or written damage settlement agreement where the owner agrees to transfer the title, the insurance company may submit an application on a form prescribed by the division for a salvage title. The form shall be accompanied by an affidavit from the insurance company stating that: (A) The insurance company is unable to obtain a transfer of the title from the owner following an oral or written acceptance of an offer of damage settlement; (B) there is evidence of the damage settlement; (C) that there are no existing liens on the vehicle or all liens on the vehicle have been released; (D) the insurance company has physical possession of the vehicle; and (E) the insurance company has provided the owner, at the owner's last known address, 30 days' prior notice of such intent to transfer and the owner has not delivered a written objection to the insurance company.

(3) Every insurance company which makes a damage settlement for a vehicle that has incurred damage requiring such vehicle to be designated a salvage vehicle, but does not acquire ownership of the vehicle, shall notify the vehicle owner of the owner's obligation to apply for a salvage title for the motor vehicle, and shall notify the division of this fact in accordance with procedures established by the division. The vehicle owner shall apply for a salvage title within 60 days after being notified by the insurance company.

(4) The lessee of any vehicle which incurs damage requiring the vehicle to be designated a salvage vehicle shall notify the lessor of this fact within 30 days of the determination that the vehicle is a salvage vehicle.

(5) The lessor of any motor vehicle which has incurred damage requiring the vehicle to be titled as a salvage vehicle, shall apply for a salvage title within 60 days after being notified of this fact by the lessee.

(6) Every person acquiring ownership of a motor vehicle that meets the definition of a salvage vehicle, for which a salvage title has not been issued, shall apply for the required document prior to any further transfer of such vehicle, but in no event, more than 60 days after ownership is acquired.

(7) Every purchaser of a salvage vehicle, whether assigned a salvage title or a regular certificate of title with the form specified in paragraph (2) of subsection (b) attached, shall make application to the county treasurer of the county in which such person resides for a new salvage title, in the same manner and under the same condition as for an application for a certificate of title under K.S.A. 8-135, and amendments thereto. Such application shall be in the form prescribed by the director of vehicles and shall contain substantially the same provisions as required for an application under subsection (c)(1) of K.S.A. 8-135, and amendments thereto. In addition, such application shall provide a place for the applicant to certify that the vehicle for which the application for salvage title is made is a salvage vehicle, and other provisions the director deems necessary. Each application for a salvage title shall be accompanied by a fee of $10 and if the application is not made to the county treasurer within the time prescribed by K.S.A. 8-135, and amendments thereto, for making application for a certificate of title thereunder, an additional fee of $2.

(8) Failure to apply for a salvage title as provided by this subsection shall be a class C nonperson misdemeanor.

(e) A nonhighway certificate of title or salvage title shall be in form and color as prescribed by the director of vehicles. A nonhighway certificate of title or salvage title shall indicate clearly and distinctly on its face that it is issued for a nonhighway vehicle or salvage vehicle, whichever is applicable. A nonhighway certificate of title or salvage title shall contain substantially the same information as required on a certificate of title issued under K.S.A. 8-135, and amendments thereto, and other information the director deems necessary.

(f) (1) A nonhighway certificate of title or salvage title may be transferred in the same manner and under the same conditions as prescribed by K.S.A. 8-135, and amendments thereto, for the transfer of a certificate of title, except as otherwise provided in this section. A nonhighway certificate of title or salvage title may be assigned and transferred only while the vehicle remains a nonhighway vehicle or salvage vehicle.

(2) Upon transfer or sale of a nonhighway vehicle in a condition which will allow the registration of such vehicle, the owner shall assign the nonhighway certificate of title to the purchaser, and the purchaser shall obtain a certificate of title and register such vehicle as provided in K.S.A. 8-135, and amendments thereto. No regular certificate of title shall be issued for a vehicle for which there has been issued a nonhighway certificate of title until there has been compliance with K.S.A. 8-116a, and amendments thereto.

(3) (A) Upon transfer or sale of a salvage vehicle which has been rebuilt or restored or is otherwise in a condition which will allow the registration of such vehicle, the owner shall assign the salvage title to the purchaser, and the purchaser shall obtain a rebuilt salvage title and register such vehicle as provided in K.S.A. 8-135, and amendments thereto. No rebuilt salvage title shall be issued for a vehicle for which there has been issued a salvage title until there has been compliance with K.S.A. 8-116a, and amendments thereto, and the notice required in paragraph (3)(B) of this subsection has been attached to such vehicle.

(B) As part of the inspection for a rebuilt salvage title conducted under K.S.A. 8-116a, and amendments thereto, the Kansas highway patrol shall attach a notice affixed to the left door frame of the rebuilt salvage vehicle indicating the vehicle identification number of such vehicle and that such vehicle is a rebuilt salvage vehicle. In addition to any fee allowed under K.S.A. 8-116a, and amendments thereto, a fee of $5 shall be collected from the owner of such vehicle requesting the inspection for the notice required under this paragraph. All moneys received under this paragraph shall be remitted in accordance with subsection (e) of K.S.A. 8-116a, and amendments thereto.

(C) Failure to apply for a rebuilt salvage title as provided by this paragraph shall be a class C nonperson misdemeanor.

(g) The owner of a salvage vehicle which has been issued a salvage title and has been assembled, reconstructed, reconstituted or restored or otherwise placed in an operable condition may make application to the county treasurer for a permit to operate such vehicle on the highways of this state over the most direct route from the place such salvage vehicle is located to a specified location named on the permit and to return to the original location. No such permit shall be issued for any vehicle unless the owner has motor vehicle liability insurance coverage or an approved self-insurance plan under K.S.A. 40-3104, and amendments thereto. Such permit shall be on a form furnished by the director of vehicles and shall state the date the vehicle is to be taken to the other location, the name of the insurer, as defined in K.S.A. 40-3103, and amendments thereto, and the policy number or a statement that the vehicle is included in a self-insurance plan approved by the commissioner of insurance, a statement attesting to the correctness of the information concerning financial security, the vehicle identification number and a description of the vehicle. Such permit shall be signed by the owner of the vehicle. The permit shall be carried in the vehicle for which it is issued and shall be displayed so that it is visible from the rear of the vehicle. The fee for such permit shall be $1 which shall be retained by the county treasurer, who shall annually forward 25% of all such fees collected to the division of vehicles to reimburse the division for administrative expenses, and shall deposit the remainder in a special fund for expenses of issuing such permits.

(h) A nonhighway vehicle or salvage vehicle for which a nonhighway certificate of title or salvage title has been issued pursuant to this section shall not be deemed a motor vehicle for the purposes of K.S.A. 40-3101 to 40-3121, inclusive, and amendments thereto, except when such vehicle is being operated pursuant to subsection (g). Any person who knowingly makes a false statement concerning financial security in obtaining a permit pursuant to subsection (g), or who fails to obtain a permit when required by law to do so is guilty of a class C misdemeanor.

(i) Any person who, on July 1, 1996, is the owner of an all-terrain vehicle, as defined in K.S.A. 8-126, and amendments thereto, shall not be required to file an application for a nonhighway certificate of title under the provisions of this section for such all-terrain vehicle, unless the person transfers an interest in such all-terrain vehicle.

(j) Any person who, on July 1, 2006, is the owner of a work-site utility vehicle, as defined in K.S.A. 8-126, and amendments thereto, shall not be required to file an application for a nonhighway certificate of title under the provisions of this section for such work-site utility vehicle, unless the person transfers an interest in such work-site utility vehicle.

History: L. 1975, ch. 31, § 3; L. 1976, ch. 45, § 1; L. 1976, ch. 41, § 2; L. 1980, ch. 38, § 1; L. 1980, ch. 39, § 1; L. 1984, ch. 35, § 1; L. 1984, ch. 25, § 10; L. 1988, ch. 44, § 1; L. 1990, ch. 35, § 4; L. 1993, ch. 176, § 9; L. 1996, ch. 260, § 7; L. 1998, ch. 154, § 1; L. 1999, ch. 114, § 8; L. 2000, ch. 73, § 5; L. 2002, ch. 134, § 10; L. 2003, ch. 30, § 7; L. 2004, ch. 132, § 3; L. 2006, ch. 135, § 3; L. 2012, ch. 130, § 5; L. 2014, ch. 58, § 1; July 1.



8-199 Unlawful acts; violations classified; sales tax act unaffected.

8-199. Unlawful acts; violations classified; sales tax act unaffected. (a) Except as provided in subsection (b), it shall be unlawful for any person to sell or transfer the ownership of any nonhighway vehicle or salvage vehicle, unless such person shall give to the purchaser thereof an assigned nonhighway certificate of title or salvage title.

(b) The sale or transfer of ownership of a nonhighway vehicle or salvage vehicle shall include the acquisition of any such vehicle by an insurer, as defined by K.S.A. 40-3103, and amendments thereto, from any person upon payment of consideration therefor in satisfaction of such insurer's obligation under a policy of motor vehicle insurance but the transferor of a vehicle for which a title has been issued under K.S.A. 8-135, and amendments thereto, shall not be required to obtain a nonhighway certificate of title or salvage title for such vehicle and may assign to the insurer the certificate of title issued pursuant to K.S.A. 8-135, and amendments thereto. It shall be unlawful for any insurer to sell or attempt to sell any nonhighway vehicle or salvage vehicle, through power of attorney or otherwise, unless such insurer shall obtain a nonhighway certificate of title or salvage title issued in the name of the insurer.

(c) Any person, firm, company, corporation, partnership, association or other legal entity who violates the provisions of this section shall be guilty of a class C misdemeanor.

(d) Nothing in this act shall be construed as relieving any person of the payment of the tax imposed on the sale of a motor vehicle pursuant to K.S.A. 79-3603, and amendments thereto.

History: L. 1975, ch. 31, § 4; L. 1976, ch. 45, § 2; L. 2000, ch. 73, § 6; July 1.



8-199a Unlawful to remove notice required to be attached to rebuilt vehicles; penalty.

8-199a. Unlawful to remove notice required to be attached to rebuilt vehicles; penalty. It shall be unlawful for any person to remove, obliterate or alter any notice required to be attached to a rebuilt salvage vehicle, as defined under K.S.A. 8-197, and amendments thereto, in accordance with paragraph (3) of subsection (f) of K.S.A. 8-198, and amendments thereto. A violation of this section shall be a class A nonperson misdemeanor.

History: L. 2004, ch. 132, § 4; July 1.



8-1,100 Apportioned registration of fleet vehicles engaged in interstate commerce; definitions.

8-1,100. Apportioned registration of fleet vehicles engaged in interstate commerce; definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein: (a) The words "vehicle," "motor vehicle," "truck," "truck tractor," "trailer," "semitrailer," "pole trailer," "specially constructed vehicle" and "passenger vehicle" shall have the meanings respectively ascribed to them by K.S.A. 8-126, and amendments thereto;

(b) "division" means the division of vehicles of the department of revenue;

(c) "director" means the director of vehicles of the division of vehicles within the department of revenue;

(d) "commercial vehicle" means any motor vehicle, other than a passenger vehicle, and any trailer, semitrailer or pole trailer drawn by such motor vehicle, which vehicle is designed, used and maintained for the transportation of persons or property for hire, compensation, profit, or in the furtherance of a commercial enterprise;

(e) "fleet" means one or more commercial vehicles, at least one of which is a motor vehicle;

(f) "jurisdiction" means the states and territories of the United States, the District of Columbia, the provinces of Canada, the states and territories of the Federal District of Mexico, and the states, provinces and territories of any foreign country;

(g) "person" means an individual, firm, partnership, association, corporation, estate or trust;

(h) "owner" means:

(1) Any person who is lawfully entitled to possession of a commercial vehicle and who has the right to control the operation of such vehicle;

(2) in the event a commercial vehicle is the subject of a lease without a driver, the lessor shall be deemed the owner;

(3) in the event a commercial vehicle is the subject of a lease with a driver, the lessee or the lessor shall be deemed the owner;

(i) "preceding year" means a period of 12 consecutive months authorized by any bilateral or multijurisdictional agreement lawfully entered into by the director of vehicles, which 12 consecutive months shall end on a date of the year immediately preceding the commencement of the registration or license year for which apportioned registration is sought. In the absence of an agreement, such 12 consecutive months shall coincide with the definition for preceding year as provided by any multijurisdictional agreement to which this state is a member jurisdiction and such multijurisdictional agreement has the greater number of member jurisdictions;

(j) "based, base point and base jurisdiction" means the jurisdiction where an owner has an established place of business where operational records of the owner's fleet are maintained or can be made available, and where mileage is accrued by such fleet, and the vehicles of such fleet are most frequently dispatched, garaged, serviced, maintained, operated or otherwise controlled;

(k) "place of business" means the place or location where an owner has a terminal, warehouse, office, garage or some permanent bona fide address at which one or more employees report and perform regular and continuing service for the owner;

(l) "base plate" means a registration or license plate issued by this state to a commercial vehicle based in and registered on an apportioned basis in this state;

(m) "total fleet miles" means the total number of miles operated during the preceding year in this state and in each and all other jurisdictions by the motor vehicles of a fleet, which motor vehicles were registered on an apportioned basis in this state during such preceding year by the owner operating such motor vehicles such total number of miles. Total fleet miles shall include miles operated upon a toll road;

(n) "in-state miles" means the total number of miles operated in this state during the preceding year by motor vehicles of a fleet which were registered on an apportioned basis in this state during such preceding year by the owner operating such total number of miles in this state. In the case of a fleet based in this state, in-state miles operated in jurisdictions other than Kansas shall be considered as Kansas in-state miles when such jurisdictions, by virtue of law or an agreement made with this state extends interstate reciprocity to the vehicles of such fleet;

(o) "utility trailer" means any trailer of a rental fleet of 250 or more trailers, each having an empty weight of 2,000 pounds or less and a gross weight of not more than 8,000 pounds; and

(p) "converter gear" means an auxiliary axle assembly having a fifth wheel used for the purpose of converting a semi-trailer to a full trailer. The axle assembly can be used to haul multiple trailers behind a single power unit, also referred to as dollies or bogie.

History: L. 1978, ch. 30, § 6; L. 1982, ch. 39, § 1; L. 1994, ch. 76, § 4; L. 2001, ch. 104, § 1; L. 2003, ch. 18, § 2; Apr. 3.



8-1,101 Same; application; exemption from further registration; agreements of director of vehicles to forward fee to other jurisdictions; international registration plan clearing fund.

8-1,101. Same; application; exemption from further registration; agreements of director of vehicles to forward fee to other jurisdictions; international registration plan clearing fund. (a) An owner engaged in operating a fleet in this state in interstate commerce may, in lieu of registration of such fleet under the provisions of K.S.A. 8-126 to 8-149, inclusive, and amendments thereto, register such fleet for operation in this state upon payment of fees prescribed by this act and the filing of an application with the division of vehicles in a manner and upon a form prescribed by the division, or in accordance with the provisions of any apportioned fleet registration agreement made by this state. The application shall be signed by the owner, if an individual, or an officer or proper representative of an entity other than an individual, and such application shall contain the following and any other information pertinent to the registration of a fleet as the division of vehicles may require: (1) Name and base address of the owner of the fleet; (2) total fleet miles; and (3) a description of each fleet vehicle by year of manufacture, name of manufacturer, the identification or serial number, the declared gross weight of each motor vehicle, and the number of axles under each listed fleet vehicle.

(b) Fleet vehicles so registered shall be determined to be fully licensed and registered in this state, and shall be exempt from further registration and license fees under the provisions of K.S.A. 8-126 to 8-149, inclusive, and amendments thereto, but nothing in this act shall be deemed to relieve any owner of fleet vehicles operated in intrastate commerce in this state, from any duty to register and operate in conformity with requirements of the state corporation commission.

(c) If so authorized by any bilateral or multijurisdictional agreement lawfully entered into by the director of vehicles, the director may collect and forward applicable registration fees and applications to other jurisdictions and may take such other action on behalf of the applicant or another jurisdiction as will facilitate the administration of such agreements, including deposits for the state of Kansas and disbursal of refunds. Amounts collected under such agreements shall be remitted by the director to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the international registration plan clearing fund. Payments due and owing to member jurisdictions under any bilateral or multijurisdictional agreement and refunds for overpayment of fees shall be made from such fund. The director shall reconcile such clearing fund balances monthly and transfer the balance to the state highway fund. The funds shall be invested in the same manner as provided in K.S.A. 68-2324, and amendments thereto, and all earnings shall be deposited in the state treasury and credited to the state highway fund.

History: L. 1978, ch. 30, § 7; L. 1994, ch. 76, § 5; L. 2001, ch. 5, § 29; July 1.



8-1,102 Same; renewal, when; fees; penalty; operation without registration not authorized; director may change registration date, when.

8-1,102. Same; renewal, when; fees; penalty; operation without registration not authorized; director may change registration date, when. (a) Apportioned fleet registration shall be renewed annually on January 1 of each year with such registration to be completed on or before March 1 of each year, and such registration shall expire on December 31 of each year. Apportioned fleet registration fees and other fees prescribed by this act shall be due January 1 of each year and shall be payable on or before March 1 of each year. If such registration fees and any other fees prescribed in this act are not paid by March 1 of each year, the owner of any vehicle for which such registration fees are delinquent shall be subject to a penalty fee of $2 for each fleet vehicle listed in an original or renewal application, but the sum of such penalty fee shall not exceed $100.

(b) Nothing in the provisions of subsection (a) shall be deemed to authorize the operation, prior to March 1 of any year on the highways of this state, of any vehicle required to be registered under the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, and amendments thereto, unless and until such vehicle is duly registered.

(c) If the director of vehicles determines that appropriate identification cannot be issued to vehicles required to be registered under the provisions of this act prior to March 1 of a registration year, the director may fix a different date for the registration enforcement for such registration year.

History: L. 1978, ch. 30, § 8; L. 1994, ch. 76, § 6; April 7.



8-1,103 Same; fees, computation.

8-1,103. Same; fees, computation. The director of vehicles shall compute apportioned registration fees for each fleet as follows: (a) Divide in-state miles by total fleet miles; (b) determine the total amount necessary under the provisions of K.S.A. 8-143, and amendments thereto, to register each and every vehicle of a fleet for which apportioned registration is sought, based on the regular annual fees for a registration year or applicable fees for the unexpired portion of the registration year; and (c) multiply the sum obtained under subsection (b) by the percentage factor obtained under subsection (a).

History: L. 1978, ch. 30, § 9; L. 1994, ch. 76, § 7; April 7.



8-1,104 Same; underpayment of fees, notice, penalty; unpaid fees and penalties constitute lien on property of owner; notice, filing, enforcement; hearing; overpayment of fees, refund.

8-1,104. Same; underpayment of fees, notice, penalty; unpaid fees and penalties constitute lien on property of owner; notice, filing, enforcement; hearing; overpayment of fees, refund. (a) Whenever the director shall determine that the amount of fleet registration fees paid by the owner of any fleet vehicle is less than that which the owner is required to pay under the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, and amendments thereto, the director shall mail to the owner a notice of additional fees and any penalty due and owing by the owner. Within 30 days after the mailing of such notice, the owner may request a hearing of the director relating to the fleet registration fees and penalty by filing a written request with the director. Based on the evidence presented at such hearing, the director shall make a final determination within a reasonable time and shall notify the owner of such decision, accompanied by a notice and demand for payment. If such additional fees and any penalty which are due and owing by the owner are not paid within 20 days after mailing to the owner the notice and demand for payment, the division shall withdraw the right for the owner to operate the vehicles of the owner's fleet upon the highways of this state, and deny the owner future registration of additional or replacement vehicles as part of the owner's fleet pending payment of such additional fees and any penalty. All such unpaid fleet registration fees and penalties shall constitute a first and prior lien in favor of the state upon all the property of the owner and shall attach at the time such additional fees and any penalty accrue and shall be paramount to all prior liens or encumbrances of any character and to the rights of any holder of the legal titles in or to any owner's fleet vehicles. The division of vehicles may collect the debt by filing a notice of lien in any county of the state in which the fleet owner has any property, and in any county where the vehicles of the fleet of the owner are based, and the lien and debt thereby secured may be enforced and collected by the division in the same manner and to the extent as provided in K.S.A. 8-1,115, and amendments thereto. All such fees and penalties remaining unpaid shall constitute a debt due the state of Kansas, which may be collected from the person owing the same by suit or otherwise by the director of vehicles in the name of the state.

(b) Whenever the director shall determine that an owner has paid a larger fleet registration fee than is required under the provisions of this act, the director shall prepare a voucher showing the net amount of the overpayment refund due and the director of accounts and reports shall draw a warrant upon the state treasurer against the state highway fund for the amount certified by the director. All such warrants shall be delivered to the director who shall mail the same to the owner entitled thereto.

History: L. 1978, ch. 30, § 10; L. 1990, ch. 40, § 1; July 1.



8-1,105 Same; license plates or identification devices; fees; display of base plate or cab card.

8-1,105. Same; license plates or identification devices; fees; display of base plate or cab card. (a) The division of vehicles shall register the fleet of vehicles described and identified in an application submitted pursuant to K.S.A. 8-1,101, and amendments thereto, and may issue license plates or other suitable identification devices for each vehicle described in the application upon payment of the appropriate fleet registration fees, title fees applicable, and any other fees hereinafter provided. If an identification device is issued by the division, a fee of $3 shall be charged and collected for each vehicle described in the application, which fee shall be in addition to any fleet registration fees applicable.

(b) Apportioned fleet registration identification devices shall be issued by the division in accordance with the requirements of any contract, agreement, consent, arrangement or declaration made by the director and shall be displayed on a fleet vehicle as follows: (1) If an apportioned base plate is issued, it shall be displayed in accordance with the provisions of K.S.A. 8-133, and amendments thereto; or (2) if an apportioned registration cab card is issued, it shall be carried with the vehicle so described at all times, and in the case of a combination of vehicles such cab card shall be carried in the vehicle supplying the motive power.

(c) Apportioned base plates issued under this act shall be permanent in nature and designed in such a manner as to remain with a vehicle for the duration of the life span of the vehicle or until the vehicle is deleted from the owner's fleet. Such license plates shall be distinctive and there shall be no year date thereon.

(d) Motor vehicles registered under the provisions of this act shall be issued an annual apportioned registration cab card. Trailers registered under the provisions of this act shall be issued a permanent apportioned registration cab card for the duration of the life span of the trailer or until the trailer is deleted from the owner's fleet.

(e) Notwithstanding the provisions of this section, the director may require the reissuance of all apportioned base plates currently issued and being displayed.

(f) Apportioned fleet registration identification devices issued under this act shall not be transferable to any other vehicle.

History: L. 1978, ch. 30, § 11; L. 1994, ch. 76, § 8; L. 1998, ch. 27, § 1; Jan. 1, 1999.



8-1,106 Same; benefits of apportioned fleet registration subject to proper registration in other jurisdictions; redetermination of fees by director.

8-1,106. Same; benefits of apportioned fleet registration subject to proper registration in other jurisdictions; redetermination of fees by director. The right to the privilege and benefits of apportioned registration of fleet vehicles extended by this act, or by any contract, agreement, consent, arrangement, or declaration made by the director of vehicles shall be subject to the condition that each of such fleet vehicles is properly, duly and regularly licensed and registered as part of an interstate fleet in each other jurisdiction entitled thereto. If the fees for such apportioned fleet registration are not paid to each other jurisdiction entitled thereto within a reasonable time, as shall be determined by the director, the director shall redetermine fees due this state, and such additional fees shall be due as are prescribed by K.S.A. 8-1,104 and 8-1,110, and amendments thereto.

History: L. 1978, ch. 30, § 12; L. 1994, ch. 76, § 9; April 7.



8-1,107 Same; initial application, requirements; mileage calculation, applications and fees.

8-1,107. Same; initial application, requirements; mileage calculation, applications and fees. The initial application for apportioned registration of a fleet shall state the in-state miles and total fleet miles with respect to such fleet for the preceding year in this and other jurisdictions.

Mileage applications and fees shall be charged according to the international registration plan. All mileage calculations shall comply with the rules of the international registration plan.

History: L. 1978, ch. 30, § 13; L. 1982, ch. 39, § 2; L. 1994, ch. 76, § 10; L. 2015, ch. 49, § 2; July 1.



8-1,108 Same; addition of vehicles to fleet; determination of fees.

8-1,108. Same; addition of vehicles to fleet; determination of fees. Vehicles acquired by a fleet owner after commencement of a registration year and subsequently added to a fleet registered hereunder, shall be proportionately registered as part of such owner's fleet by making application to the division of vehicles upon a form and in a manner prescribed by the director, and the payment of fleet registration fees, determined by applying the in-state mileage percentage from the original application filed by the fleet owner for a registration year, to the regular annual registration fees applicable with respect to such additional vehicles for the remainder of such registration year, including any title applications, title fees, and any other fees or penalties prescribed by this act.

History: L. 1978, ch. 30, § 14; Jan. 1, 1979.



8-1,109 Same; sale, repossession, foreclosure or transfer of title of fleet vehicles; notice to division; surrender of identification devices; replacement of vehicles; fees; conditions and limitations.

8-1,109. Same; sale, repossession, foreclosure or transfer of title of fleet vehicles; notice to division; surrender of identification devices; replacement of vehicles; fees; conditions and limitations. (a) When a vehicle which is a part of a fleet registered under the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, and amendments thereto, is sold, repossessed, foreclosed by mechanic's lien, has had the title transferred by operation of law or cancellation or expiration of a lease agreement or is otherwise disposed of by the owner, the owner of such vehicle shall delete such vehicle from the owner's fleet by notifying the division of vehicles in a manner and upon a form prescribed by the director. The director shall require such owner to surrender identification devices which have been issued with respect to such vehicle.

(b) A vehicle which is eligible for deletion as part of a fleet may be replaced in such fleet by a newly acquired vehicle during a registration year upon application therefor and payment of a transfer fee of $5, and any title fee applicable. New apportioned fleet registration identification devices shall be issued for such replacement vehicle. If the vehicle deleted from a fleet and the replacement vehicle to such fleet are both motor vehicles, and the declared gross weight of the replacement vehicle is greater than that for which the deleted vehicle was registered, the owner thereof shall pay the difference in apportioned registration fee for the time remaining in a registration year, including the transfer fee prescribed. The provisions of this subsection shall only be applicable if the vehicle to be deleted from a fleet and the replacement vehicle to such fleet are both motor vehicles, trailers or semitrailers respectively, or the deleted vehicle is deleted or disposed of on or before the date the replacement vehicle is purchased or leased by the fleet owner.

History: L. 1978, ch. 30, § 15; L. 1982, ch. 39, § 3; L. 1994, ch. 76, § 11; L. 1998, ch. 27, § 2; Jan. 1, 1999.



8-1,110 Same; preservation and availability of records; agreements with other jurisdictions for joint audits; penalty for amounts due, when; failure to make records available; assessment of liability.

8-1,110. Same; preservation and availability of records; agreements with other jurisdictions for joint audits; penalty for amounts due, when; failure to make records available; assessment of liability. Any owner whose application for apportioned fleet registration has been accepted for a current registration year shall preserve such application records for the three immediate preceding years. "Preceding year" and "registration year" shall have the meanings ascribed to them by subsection (i) of K.S.A. 8-1,100 and subsection (a) of K.S.A. 8-1,102, and amendments thereto. Audits conducted under the provisions of this section shall be limited to the records for the current registration year and the two registration years immediately preceding the current registration year. Such records shall be made available to the division of vehicles at the director's request for audit as to accuracy of computation and payment and assessment of deficiencies or allowances for credit. The director may enter into agreements with agencies of other jurisdictions administering motor vehicle registration laws or apportioned fleet registration laws or agreements for joint audits of any such fleet owner. No assessment for deficiency or claim for credit may be made for any period for which records are no longer required. Upon audit, any sums found to be due and owing by an owner, except for any case where it is determined by the director that the amount due and owing is not due to negligence or intentional disregard, shall be subject to a penalty in a sum equal to 5% of the amount due and owing, and such amount due and owing including the penalty, shall be paid in accordance with the provisions of K.S.A. 8-1,104, and amendments thereto. If any owner fails to make records available to the division of vehicles upon request, or fails to maintain records from which such owner's true liability may be determined, the division of vehicles, 20 days after a written demand for available records or notification of insufficient records, may impose an arbitrary assessment of a liability based upon the division of vehicles' best estimate of the true liability of such owner as determined from information furnished by the owner, information gathered by the division of vehicles at its own instance, information available to the division concerning operations by similar owners and such other pertinent information as may be available to the division of vehicles.

History: L. 1978, ch. 30, § 16; L. 1981, ch. 38, § 1; L. 1994, ch. 76, § 12; April 7.



8-1,111 Same; negotiable title required; no Kansas title required, when.

8-1,111. Same; negotiable title required; no Kansas title required, when. Vehicles required to be registered as part of a fleet under the provisions of this act, which vehicles are based in the state of Kansas, shall be required to have a Kansas negotiable certificate of title or be covered by a negotiable title issued by another jurisdiction. In those cases where it is necessary to secure a Kansas certificate of title to a vehicle which is part of a fleet under the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, the division is authorized to issue such title upon the payment of the fee prescribed by law and the delivery of the necessary papers to support the issuance of such title. No Kansas title shall be required for a vehicle which is subject to a lease, if the lessor thereof has an outstanding negotiable title to such vehicle, issued by this state or another jurisdiction.

History: L. 1978, ch. 30, § 17; Jan. 1, 1979.



8-1,113 Same; temporary authorization for operation of additional or replacement vehicle; fee; authorization by letter or electronic communication device; authorization to be carried in vehicle; failure to register additional or replacement vehicle, suspension of fleet registration.

8-1,113. Same; temporary authorization for operation of additional or replacement vehicle; fee; authorization by letter or electronic communication device; authorization to be carried in vehicle; failure to register additional or replacement vehicle, suspension of fleet registration. (a) Any owner of a fleet which is currently, duly and properly registered under the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, and amendments thereto, or under any contract, agreement, consent, arrangement or declaration made by the director of vehicles, upon making application to the division of vehicles in a manner and upon a form furnished and prescribed by the director, may be issued temporary authorization for the immediate operation of an additional or replacement vehicle to such owner's fleet, which additional or replacement vehicle is eligible for and subject to apportioned registration in this state as part of such owner's fleet. Temporary apportion authorizations, upon issuance, shall be valid for a period of time determined by the director, and shall not be renewable upon expiration. The division of vehicles shall charge and collect a fee of $5 for each temporary authorization form provided an owner, which fee shall be in addition to any apportioned registration fee, title fee or any other fee or penalty applicable under the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, and amendments thereto, or prescribed by law.

(b) The division of vehicles, upon written, oral or telephone request from an owner, or the proper representative of an owner, may issue a letter of authorization, or issue an authorization sent by an electronic communications device, for the immediate operation of an additional or replacement vehicle to such owner's fleet for a period of time to be determined by the director, if such owner has an application pending covering such additions or replacement vehicle. No fee shall be charged and collected by the division of vehicles for a letter of authorization or an authorization issued by the division by an electronic communications device.

(c) A temporary authorization issued under the provisions of this section shall be carried with the vehicle described in such authorization and, if such vehicle is a trailer, such authorization shall be carried in the vehicle supplying the motive power. An authorization issued under the provisions of this section shall be a valid registration identification device during the period of time covered by such authorization, and shall be in lieu of any other identification or registration device issued or required under the provisions of K.S.A. 8-126 to 8-149, inclusive, and amendments thereto.

(d) Whenever an owner fails to register an additional or replacement vehicle as part of such owner's fleet for which an authorization was issued under the provisions of this section, within the period of time extended by such authorization, the division of vehicles shall suspend the operation of such owner's fleet pending registration of such additional or replacement vehicle as part of such owner's fleet.

History: L. 1978, ch. 30, § 19; L. 1994, ch. 76, § 14; April 7.



8-1,114 Same; lost, misplaced or mutilated base plate or cab card, replacement; information required; fees.

8-1,114. Same; lost, misplaced or mutilated base plate or cab card, replacement; information required; fees. (a) Whenever a base plate or an apportioned registration cab card issued to an owner of a fleet vehicle registered under the provisions of this act has been lost, misplaced or mutilated, such fleet owner shall replace the identification device by filing with the division of vehicles a statement signed by an officer of the company or corporation which shall provide: (1) The serial number of the identification device being replaced; (2) the type of identification device lost, misplaced or mutilated; (3) a description of the vehicle by year of manufacture; (4) the name of the manufacturer; and (5) the identification or serial number of the vehicle to which such identification device was originally issued. The statement shall be accompanied by a replacement fee of $3 for a replacement base plate or $1 until January 1, 1995, and $3 thereafter, for a replacement apportioned registration cab card.

(b) On and after January 1, 1995, an apportioned registration cab card shall be reissued when additional jurisdictions are added or weight limits are modified. A cab card shall be reissued upon the payment of a fee of $1.

History: L. 1978, ch. 30, § 20; L. 1994, ch. 76, § 15; April 7.



8-1,115 Same; apportioned registration fee payable in quarterly installments; conditions; delinquent payments, unlawful to operate; penalty, when; lien; collection of delinquent payment, procedure; seizure and sale of property.

8-1,115. Same; apportioned registration fee payable in quarterly installments; conditions; delinquent payments, unlawful to operate; penalty, when; lien; collection of delinquent payment, procedure; seizure and sale of property. (a) An owner of a fleet, the vehicles of which are based in Kansas, and which is eligible for registration under the provisions of this act, or any apportioned fleet registration agreement, reciprocity agreement, arrangement, consent, or declaration made by the director of vehicles, may elect, at the time such owner's annual apportioned fleet registration fee is payable, to pay such annual apportioned fleet registration fee in equal quarterly installments, the first of which shall be due and payable at the time of such application, but not later than March 1 in each year, and each ensuing quarter thereafter shall be due and payable respectively on the first day of April, July and October. No owner shall be eligible for payment of apportioned fleet registration fees in quarterly installments unless the annual apportioned fleet registration fee for such owner's fleet exceeds $300. The election to pay annual apportioned fleet registration fees in quarterly installments shall not be construed so as to relieve any owner of the liability for payment of the entire amount of fees which would otherwise be due for the full registration year.

(b) If a fleet owner fails to pay any quarterly installment on or before the date the same is due and payable, the right to operate the fleet vehicles registered under the provisions of this act on the highways of this state shall terminate, and it shall be unlawful to operate such fleet vehicles on the highways of this state until the delinquent quarterly installment payment, including any penalty, shall have been paid in full.

(c) If a quarterly installment shall be delinquent more than 10 days beyond the due date of such installment, except for any case where it is determined by the director of vehicles that such delinquency is not due to negligence or intentional disregard of the provisions of this section, the entire balance of the annual apportioned registration fee remaining, including the delinquent quarterly installment, plus a penalty in a sum equal to 10% of the annual apportioned fleet registration fee shall be due and payable. Any such fleet owner so delinquent may be denied the privilege of paying the annual apportioned fleet registration fee for ensuing registration years on a quarterly basis. All such apportioned registration fees and penalties remaining unpaid shall constitute a debt due the state, which may be collected from the person owing the same by suit or otherwise. All such apportioned fleet registration fees remaining unpaid after the same are due and payable, and any penalty thereon shall constitute a first and prior lien in favor of the state upon the vehicles of a fleet registered hereunder and all other real and personal property of the fleet owner located within the state in the amount that such fees and penalty remain unpaid. Such lien shall attach at the time such unpaid fees and penalty accrue, and shall be paramount to all prior liens or encumbrances of any character, and to the rights of any holder of the legal title in or to any such fleet vehicles.

(d) When any installment payment has been delinquent more than 10 days, the division of vehicles shall forthwith file a notice of lien in the office of the register of deeds of the county where the principal place of business of such fleet owner is located, or any county where the vehicles of such fleet are based, or any other county in which such owner has any property. A copy of such notice of lien shall be mailed to the delinquent fleet owner. The notice of lien shall set forth the name and address of the fleet owner, the amount of the apportioned fleet registration fee and penalty payable and unpaid, and a description of the fleet vehicles to which applicable. It shall be the duty of each register of deeds in this state to index and file immediately all such notices of lien in the manner provided in the cases of financing statements, and no fee shall be charged for filing and indexing. The division of vehicles shall issue a release of lien upon payment of the apportioned fleet registration fee and penalty payable by such fleet owner, and such person may file the same with the register of deeds of any county in which such notice of lien has been filed, and no fee shall be charged for the release of lien.

Upon filing the notice of lien, the division of vehicles shall issue a tax warrant to the sheriff of any county in which the notice of lien has been filed and may issue further warrants as may be necessary, and such sheriff shall seize and hold all personal property subject thereto and proceed to advertise and sell the same or so much thereof as may be necessary, to satisfy the state's lien, together with all expenses of selling at public sale for cash, upon such notice as is provided by law in the case of a security agreement sale. Any surplus of the proceeds of such sale, after paying to the division of vehicles the amount of the state's lien, the officer's cost of giving notice of and executing said warrant computed to the same extent as in judicial sales on execution, and the cost of securing and preserving the property pending such sale, shall be delivered to the person lawfully entitled thereto.

History: L. 1978, ch. 30, § 21; L. 1994, ch. 76, § 16; April 7.



8-1,116 Same; sale of fleet vehicle not to affect liability for fee payment; addition of vehicle, transfer of registration; fees; loss of vehicle not being replaced, refund; conditions of refund.

8-1,116. Same; sale of fleet vehicle not to affect liability for fee payment; addition of vehicle, transfer of registration; fees; loss of vehicle not being replaced, refund; conditions of refund. (a) If a fleet owner sells or otherwise disposes of a vehicle which is part of such owner's fleet registered hereunder, the sale or disposal of such vehicle shall not affect or reduce such fleet owner's obligation or liability to pay the annual apportioned registration fee for such fleet or any apportioned quarterly installments for such fleet as determined by such fleet owner's original application.

(b) If any vehicle which is part of a fleet registered under the provisions of this act is disposed of by the fleet owner, and such owner desires to register an additional or newly acquired vehicle during the registration year, and such additional or newly acquired vehicle is eligible for and part of the owner's apportioned fleet, such additional or newly acquired vehicle may be registered as part of such owner's fleet for the remainder of the registration year without the payment of an additional apportioned registration fee, other than transfer fee and title fee, if the annual apportioned fleet registration fee applicable for the additional or newly acquired vehicle is the same as that of the vehicle which is being deleted by such owner. If the annual apportioned registration fee for the additional or newly acquired vehicle is greater than the annual apportioned registration fee for the vehicle being deleted, such fleet owner shall pay the full difference in apportioned registration fee. No certificate of title shall be assigned or transferred or a new certificate of title be issued for any vehicle which is part of such owner's fleet when such fleet owner is delinquent in the payment of apportioned fleet registration fees.

(c) Any owner of a truck or truck tractor based in Kansas and registered as a vehicle in a fleet registered on an apportioned basis for which applicable apportioned registration fees have been paid, which truck or truck tractor is sold, junked, repossessed, foreclosed by a mechanic's lien or has had title transferred by operation of law, and which vehicle is not being replaced in the fleet by another motor vehicle, may secure a refund by making application to the division of vehicles on a form provided and prescribed by the director of vehicles. Such refund shall include only the portion of the fee applicable to the Kansas apportioned registration fee for that vehicle for the remaining portion of the registration year. Such application for refund shall be accompanied by the Kansas base plate issued for that vehicle and the cab card issued therewith. In the event the owner of such vehicle is deceased and such vehicle will not be used on the highways, and title is not currently being transferred, the proper representative of the estate shall be entitled to such refund. Where the vehicle is registered on an apportioned basis under a quarterly fleet registration, as provided in K.S.A. 8-1,115, and amendments thereto, such refund shall be made on the apportioned quarterly fee paid and unused and all remaining quarterly payments applicable to such motor vehicle shall be canceled. Notwithstanding any of the foregoing provisions of this section, refunds shall be made under the provisions of this section only where the amount exceeds $50.

History: L. 1978, ch. 30, § 22; L. 1994, ch. 76, § 17; April 7.



8-1,117 Same; fraudulent registration; penalty.

8-1,117. Same; fraudulent registration; penalty. Any person or owner who willfully files, or knowingly presents a fraudulent proration fleet registration application for the purpose of obtaining or attempting to obtain or to assist any other person to obtain a credit or refund for reduction of liability of proration fleet registration fees applicable under this act shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not to exceed five hundred dollars ($500) or by imprisonment in the county jail for not less than thirty (30) days nor more than six (6) months or by both such fine and imprisonment.

History: L. 1978, ch. 30, § 23; Jan. 1, 1979.



8-1,118 Same; insufficient or no fund check; penalty; collection of debt; suspension and reinstatement of registration.

8-1,118. Same; insufficient or no fund check; penalty; collection of debt; suspension and reinstatement of registration. Whenever any person, or owner, as payment for any fees or penalty provided by this act presents a check on a bank in which such person has no money on deposit, or in which there is insufficient money on deposit for the payment of such check upon presentation, the division of vehicles shall immediately provide notice to the owner of a fleet registered hereunder that such owner's right to operate the vehicles of such fleet upon the highways of Kansas has been suspended. Upon the owner's receiving notice aforesaid, such owner shall return the identification devices issued for the vehicles of such owner's fleet or remit full payment to cover the amount of the insufficient or no fund check together with a penalty of ten dollars ($10) to the division of vehicles. If the insufficient or no fund check is not replaced by appropriate payment and penalty within ten (10) days of the date of notice, the division of vehicles may collect the debt by filing a notice of lien in the same manner and to the extent as provided in K.S.A. 8-1,115. The amount of the insufficient or no fund check together with penalty shall constitute a debt due the state, which may be collected by suit or otherwise. Nothing in this subsection shall be construed so as to exclude criminal prosecutions as in other cases involving insufficient or no fund checks.

Upon payment of the insufficient or no fund check and penalty by the fleet owner, the division of vehicles shall give notice to the fleet owner of reinstatement of such owner's right to operate the vehicles of a fleet registered hereunder, and return any identification devices to said owner which may have been received by the division of vehicles.

History: L. 1978, ch. 30, § 24; Jan. 1, 1979.



8-1,119 Same; utility trailers, permanent registration; annual statement; identification devices; addition of trailers to fleet; cancellation of registration, when.

8-1,119. Same; utility trailers, permanent registration; annual statement; identification devices; addition of trailers to fleet; cancellation of registration, when. The division shall provide for the registration of and the issuance of license plates for utility trailers in accordance with the provisions of this section. License plates issued under this section shall be permanent in nature and designed in such a manner as to remain with the utility trailer for the duration of the life span of the trailer or until the trailer is deleted from the owner's fleet. Such license plates shall be distinctive and there shall be no year date thereon. Trailers registered under the provisions of this section shall be issued a permanent registration cab card for the duration of the life span of the trailer or until the trailer is deleted from the owner's fleet. License plates issued under this section shall not be transferable to any other utility trailer. The division shall require the payment of all fees imposed pursuant to this act as though such trailers were registered annually. Every application for the registration of utility trailers shall be accompanied by a total fee payment equal to the amount obtained by applying the proportion of such trailers operated in this state to the total trailers in the fleet, to the fees which would otherwise be required for total fleet registration in this state plus the amount of fees required by this act for the issuance of identification devices for the vehicles in the fleet. The director shall require every owner of utility trailers registered pursuant to this act to file an annual statement each year during the period of registration, providing such information as the director deems necessary to determine the amount of fees owed for such year.  If, in any year subsequent to the first year of a registration period, the number of trailers operated within this state increases, the director shall require the owner thereof to register such additional trailers for the remainder of the registration period. The director may at any time cancel the registration of any or all of the vehicles within a fleet of utility trailers for nonpayment of fees or for failure to file or provide information required pursuant to this act.

History: L. 1978, ch. 30, § 25; L. 2000, ch. 33, § 1; Apr. 6.



8-1,120 Same; enforcement of act; requests to law enforcement agencies for aid; remedies for enforcement and collection not exclusive.

8-1,120. Same; enforcement of act; requests to law enforcement agencies for aid; remedies for enforcement and collection not exclusive. (a) The director of vehicles may request the aid of the state highway patrol, any peace officer or any duly appointed representative of the division to enforce the provisions of this act within their respective jurisdiction and it shall be the duty of such officers to aid when so requested.

(b) The director may revoke, suspend, cancel, retrieve license plates, or refuse to issue or renew a registration certificate under the provisions of K.S.A. 8-1,100 through 8-1,123, and amendments thereto, upon receipt of notice under the federal performance and registration information systems management program that the ability of the applicant or certificate holder to operate has been terminated or denied by a federal agency.

(c) The remedies for enforcement and collection provided in this act are cumulative and the use of one shall not be deemed to be a waiver of a right to use any other.

History: L. 1978, ch. 30, § 26; L. 2006, ch. 12, § 1; July 1.



8-1,121 Same; rules and regulations.

8-1,121. Same; rules and regulations. The secretary of revenue is authorized to adopt rules and regulations in order to administer and enforce the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, and the terms and conditions of any proration fleet registration agreement, reciprocity agreement, contract, arrangement, consent or declaration made by the director of vehicles.

History: L. 1978, ch. 30, § 27; Jan. 1, 1979.



8-1,122 Same; prior reciprocal contracts or agreements not affected.

8-1,122. Same; prior reciprocal contracts or agreements not affected. Nothing in this act [*] shall be construed as affecting any reciprocal contract or agreement made prior to the effective date of this act.

History: L. 1978, ch. 30, § 28; Jan. 1, 1979.

* "This act," see, L. 1978, ch. 30, in Comparative Table of Sections, in Constitutions Volume.



8-1,123 Same; act supplemental to registration laws.

8-1,123. Same; act supplemental to registration laws. This act shall be construed as supplementary to and as a part of K.S.A. 8-126 to 8-149, inclusive, and acts amendatory thereof.

History: L. 1978, ch. 30, § 29; Jan. 1, 1979.



8-1,123a Converter gear, registration, fee.

8-1,123a. Converter gear, registration, fee. A converter gear may be registered under the provisions of K.S.A. 8-1,100 through 8-1,123, and amendments thereto, provided that the data required for registration is submitted electronically. The division shall assign a unique number to each converter gear and such number shall be durably marked on the converter gear as prescribed by the division. An annual fee of $1 shall be paid for each registration.

History: L. 2003, ch. 18, § 1; Apr. 3.



8-1,123b Intrastate motor carriers; enforcement actions against.

8-1,123b. Intrastate motor carriers; enforcement actions against. (a) The director of vehicles may revoke, suspend, cancel, retrieve license plate[s], or refuse to issue or renew a registration certificate under the provisions of K.S.A. 8-126 through 8-149, and amendments thereto, upon receipt of notice from the state corporation commission that the ability of an intrastate motor carrier to operate has been terminated or denied by the state corporation commission.

(b) The director of vehicles may request the aid of the state highway patrol, any law enforcement officer or any duly appointed representative of the division to enforce the provisions of this section within their respective jurisdiction and it shall be the duty of such officers to aid when so requested.

(c) The remedies for enforcement and collection provided in this section are cumulative and the use of one shall not be deemed to be a waiver of a right to use any other.

History: L. 2009, ch. 9, § 1; July 1.



8-1,124 Accessible parking, definition.

8-1,124. Accessible parking, definition. As used in this act, "person with a disability" means any individual who:

(a) Has a severe visual impairment;

(b) cannot walk 100 feet without stopping to rest;

(c) cannot walk without the use of or assistance from, a brace, cane, crutch, another person, prosthetic device, wheelchair or other assistive device;

(d) is restricted by lung disease to such an extent that the person's forced (respiratory) expiratory volume for one second, when measured by spirometry, is less than one liter or the arterial oxygen tension is less than 60 mm/hg on room air at rest;

(e) uses portable oxygen;

(f) has a cardiac condition to the extent that the person's functional limitations are classified in severity as class III or class IV according to standards set by the American heart association; or

(g) is severely limited in such person's ability to walk at least 100 feet due to an arthritic, neurological or orthopedic condition.

History: L. 1986, ch. 36, § 1; L. 1987, ch. 44, § 1; L. 1988, ch. 45, § 1; L. 1991, ch. 35, § 2; L. 1992, ch. 105, § 11; L. 1999, ch. 68, § 1; July 1.



8-1,125 License plates, placards and individual identification cards for persons with disability; penalty.

8-1,125. License plates, placards and individual identification cards for persons with disability; penalty. (a) Any Kansas resident who submits satisfactory proof to the director of vehicles, on a form provided by the director, that such person is a person with a disability or is responsible for the transportation of a person with a disability shall be issued a special license plate or a permanent placard for any motor vehicle owned by such person or shall be issued a temporary placard. Satisfactory proof of disability, condition or impairment shall include a statement from a person licensed to practice the healing arts in any state, a licensed optometrist, an advanced practice registered nurse licensed under K.S.A. 65-1131, and amendments thereto, a licensed physician assistant or a Christian Science practitioner listed in The Christian Science Journal certifying that such person is a person with a disability. The placard shall be suspended immediately below the rear view mirror of any motor vehicle used for the transportation of a person with a disability so as to be maximally visible from outside the vehicle. In addition to the special license plate or permanent placard, the director of vehicles shall issue to the person with a disability an individual identification card which must be carried by the person with a disability when the motor vehicle being operated by or used for the transportation of such person is parked in accordance with the provisions of K.S.A. 8-1,126, and amendments thereto. In addition to the temporary placard, a person issued such temporary placard shall carry the state or county receipt showing the name of the person who is issued such temporary placard. A person submitting satisfactory proof that such person's disability, condition or impairment is permanent in nature, and upon such person's request and payment of the fees prescribed in subsection (b), shall be issued a permanent placard or a permanent placard and a special license plate and an individual identification card. Upon proper request, one additional permanent placard shall be issued to the applicant who has not requested and received a special license plate. Upon proper request, one additional temporary placard shall be issued to the applicant certified as temporarily disabled. Temporary placards shall have an expiration date of not longer than six months from the date of issuance. The special license plates and placards shall display the international symbol of access to the physically disabled.

(b) Special license plates issued pursuant to this section shall be issued for the same period of time as other license plates are issued or for the remainder of such period if an existing license plate is to be exchanged for the special license plate. There shall be no fee for such special license plates in addition to the regular registration fee. No person shall be issued more than one special license plate, except that agencies or businesses which provide transportation for persons with a disability as a service, may obtain additional special license plates for vehicles which are utilized in the provision of that service. Special license plates may be personalized license plates subject to the provisions of K.S.A. 8-132, and amendments thereto, including the payment of the additional fee.

(c) Placards and individual identification cards issued pursuant to this section shall be valid as long as the person or a person responsible for the transportation of a person with a disability is eligible for a special license plate or permanent placard. The secretary of revenue shall promulgate the rules and regulations necessary to remain compliant with 23 C.F.R. § 1235.4.

(d)  The color of the permanent placard shall be white on a blue background and the temporary placard shall be white on a red background.

(e) In addition to such other information contained on individual identification cards, cards shall have the date of birth and the sex of the person to whom the card is issued.

(f) Permanent placards and individual identification cards shall be returned to the department of revenue upon the death of the person with a disability. Temporary placards shall be returned to the department of revenue upon the expiration of the placard or upon the death of the person with a disability. Special license plates shall be returned to the county treasurer to be exchanged for another license plate upon the death of the person with a disability. The individual identification cards issued with the special license plates shall be returned to the department of revenue upon the death of the person with a disability.

(g) Violation of subsection (f) is an unclassified misdemeanor punishable by a fine of not more than $50.

History: L. 1986, ch. 36, § 2; L. 1987, ch. 44, § 2; L. 1988, ch. 45, § 2; L. 1991, ch. 35, § 3; L. 1992, ch. 105, § 12; L. 1995, ch. 186, § 5; L. 1999, ch. 68, § 2; L. 2002, ch. 70, § 2; L. 2011, ch. 114, § 50; L. 2014, ch. 35, § 1; July 1.



8-1,126 Parking privileges for persons with disability.

8-1,126. Parking privileges for persons with disability. When a motor vehicle which bears a special license plate or placard issued pursuant to K.S.A. 8-1,125, and amendments thereto, is being operated by or used for the transportation of a person with a disability, such motor vehicle:

(a) May be parked in any parking space, whether on public or private property, which is clearly marked as being reserved for the use of persons with a disability or persons responsible for the transportation of a person with a disability, except a parking space on private property which is clearly marked as being reserved for the use of a specified person with a disability;

(b) may be parked for a period of time not to exceed 24 hours in any parking zone which is restricted as to the length of parking time permitted, except where stopping, standing or parking is prohibited to all vehicles, where parking is reserved for special types of vehicles or where parking would clearly present a traffic hazard; and

(c) shall be exempt from any parking meter fees of the state or any city, county or other political subdivision.

History: L. 1986, ch. 36, § 3; L. 1991, ch. 35, § 4; L. 1999, ch. 68, § 3; L. 2000, ch. 179, § 6; July 1.



8-1,127 Acceptable identification from other jurisdictions for persons with a disability.

8-1,127. Acceptable identification from other jurisdictions for persons with a disability. Official identification devices issued to persons with a disability by any other state, district, or territory subject to the laws of the United States, or any foreign jurisdiction, shall be recognized as acceptable identification in the state of Kansas. Motor vehicles bearing a valid device from such a jurisdiction shall be accorded the parking privileges contained in K.S.A. 8-1,126, and amendments thereto, except that if such person becomes a resident of the state of Kansas, such identification devices shall not be recognized as acceptable identification 60 days after such person becomes a resident of this state and such devices shall be deemed expired. Possession of an identification device deemed to have expired shall be subject to the provisions of subsection (a) of K.S.A. 8-1,130a, and amendments thereto.

History: L. 1986, ch. 36, § 4; L. 1991, ch. 35, § 5; L. 1992, ch. 105, § 13; L. 1999, ch. 68, § 4; July 1.



8-1,128 Accessible parking spaces; marking.

8-1,128. Accessible parking spaces; marking. (a) Notwithstanding the provisions of K.S.A. 8-2003, and amendments thereto, each designated accessible parking space shall be clearly marked by vertically mounted signs bearing the international symbol of access.

(b) All parking shall conform to Title II or Title III, as required by the Americans with disabilities act of 1990, 42 U.S.C.A. § 12101 et seq. and 28 C.F.R. Parts 35 and 36.

History: L. 1986, ch. 36, § 5; L. 1991, ch. 35, § 6; L. 1992, ch. 208, § 3; L. 1994, ch. 195, § 1; L. 1995, ch. 186, § 1; L. 1999, ch. 68, § 5; July 1.



8-1,129 Unlawful parking in accessible parking; blocking access ramp or aisle; penalties.

8-1,129. Unlawful parking in accessible parking; blocking access ramp or aisle; penalties. (a) At no time, except when necessary to avoid conflict with other traffic, or in compliance with the law or the directions of a law enforcement officer or official traffic-control device, shall a person:

(1) Stop, stand or park a vehicle, as defined in K.S.A. 8-126, and amendments thereto, in any parking space designated as accessible parking without displaying a special license plate, permanent placard or disabled veteran license plate and an individual identification card, or a valid temporary placard. Placards shall be displayed in accordance with subsection (a) of K.S.A. 8-1,125, and amendments thereto;

(2) stop, stand or park a vehicle so that it blocks an access entrance;

(3) stop, stand or park a vehicle so that it blocks a disabled parking stall;

(4) stop, stand or park a vehicle so that it blocks an access aisle; or

(5) stop, stand or park a vehicle in an access aisle between or beside a designated accessible parking space.

(b) Each violation of subsection (a) is an unclassified misdemeanor punishable by a fine of not less than $50 nor more than $100.

(c) The provisions of subsection (a) shall be enforced by law enforcement officers on public and private property.

History: L. 1986, ch. 36, § 6; L. 1987, ch. 44, § 3; L. 1991, ch. 35, § 7; L. 1992, ch. 105, § 15; L. 1995, ch. 186, § 2; L. 1999, ch. 68, § 6; July 1.



8-1,130 Falsely obtaining accessible parking identification; penalties.

8-1,130. Falsely obtaining accessible parking identification; penalties. (a) Any person who willfully and falsely represents that such person has the qualifications to obtain a special license plate, a permanent placard and an individual identification card or temporary placard pursuant to this act shall be guilty of a class C misdemeanor.

(b) Any person authorized to certify a person with a disability under subsection (a) of K.S.A. 8-1,125, and amendments thereto, who willfully and falsely certifies that a person has the qualifications to obtain a special license plate, a permanent placard and an individual identification card or temporary placard pursuant to this act shall be guilty of a class C misdemeanor.

History: L. 1986, ch. 36, § 7; L. 1988, ch. 45, § 3; L. 1991, ch. 35, § 9; L. 2002, ch. 70, § 3; July 1.



8-1,130a Unlawfully utilizing accessible parking identification device; penalties.

8-1,130a. Unlawfully utilizing accessible parking identification device; penalties. (a) Any person who has in such person's possession any accessible parking identification device which has expired or has been revoked or suspended by the secretary of revenue pursuant to subsection (c) of K.S.A. 8-1,125, and amendments thereto, or K.S.A. 8-1,130b, and amendments thereto, shall be guilty of an unclassified misdemeanor punishable by a fine of not less than $100 nor more than $300.

(b) Any person who utilizes any accessible parking identification device issued to another person, an agency or a business, to park in any parking space specified in K.S.A. 8-1,126, and amendments thereto, which could be utilized by a person with a disability, except when transporting or arriving to transport a person with a disability to whom or for whom the identification device was issued shall be guilty of an unclassified misdemeanor punishable by a fine of not less than $100 nor more than $300.

History: L. 1988, ch. 45, § 5; L. 1991, ch. 35, § 8; L. 1992, ch. 105, § 16; L. 1995, ch. 186, § 3; L. 1999, ch. 68, § 7; July 1.



8-1,130b Reissuance, suspension or revocation of accessible parking privileges; rules and regulations.

8-1,130b. Reissuance, suspension or revocation of accessible parking privileges; rules and regulations. (a) The secretary of revenue shall revoke, in accordance with rules and regulations adopted pursuant to subsection (c), any accessible parking identification device of any person who is convicted under the provisions of K.S.A. 8-1,130, and amendments thereto.

(b) The secretary of revenue shall suspend or revoke, in accordance with rules and regulations adopted pursuant to subsection (c), an accessible parking identification device, when the person, agency or business to which an accessible parking identification device is issued, authorizes the use of such device or the use of a vehicle displaying such device to a person not authorized by law to use such device and such unauthorized person is convicted under subsection (b) of K.S.A. 8-1,130a, and amendments thereto.

(c) The secretary of revenue shall adopt rules and regulations prescribing procedures for the reissuance, suspension and revocation of accessible parking privileges including the issuance or orders to return accessible parking identification devices, notification of law enforcement agencies and personnel with regard to the validity or invalidity of any accessible parking identification devices and revocation of accessible parking identification devices.

History: L. 1988, ch. 45, § 6; L. 1991, ch. 35, § 10; July 1.



8-1,131 Rules and regulations; handicapped accessible parking.

8-1,131. Rules and regulations; handicapped accessible parking. The secretary of revenue may adopt such rules and regulations necessary to carry out the provisions of this act.

History: L. 1986, ch. 36, § 8; July 1.



8-1,132 Act supplemental to 8-126 et seq.

8-1,132. Act supplemental to 8-126 et seq. K.S.A. 8-1,124 through 8-1,131, shall be part of and supplemental to K.S.A. 8-126 et seq., and amendments thereto.

History: L. 1986, ch. 36, § 9; July 1.



8-1,133 Dispensing of motor-vehicle fuels for persons with a disability.

8-1,133. Dispensing of motor-vehicle fuels for persons with a disability. Every dealer engaged in the retail sale of motor-vehicle fuels at any service station providing facilities for both self-service and full-service sales shall require any attendant whose duties include the dispensing of motor-vehicle fuels at full-service facilities to dispense motor-vehicle fuels into any motor vehicle parked at a self-service facility which displays a license plate issued to a disabled veteran pursuant to K.S.A. 8-161, and amendments thereto, or a license plate or placard issued to a person with a disability pursuant to K.S.A. 8-1,125, and amendments thereto, and such disabled veteran or person with a disability operating such motor vehicle is not accompanied by a person capable of dispensing motor-vehicle fuels. The price charged for such motor-vehicle fuel shall be the price charged the general public for motor-vehicle fuels dispensed at such self-service facility. Such service shall be provided only during hours in which full-service sales are offered to the general public and such attendant shall not be required to perform other services which are offered only at full-service facilities.

History: L. 1987, ch. 40, § 1; L. 1991, ch. 35, § 11; July 1.



8-1,134 Permanent registration of city, county, township, school district, community college or technical college vehicles; utility vehicles five-year registration.

8-1,134. Permanent registration of city, county, township, school district, community college or technical college vehicles; utility vehicles five-year registration. (a) Except as provided in subsection (d) [(c)]: (1) Each motor vehicle, trailer or semitrailer owned or leased by any city, county, township or school district of this state or by any agency or instrumentality of any city, county or township and used exclusively for governmental or school district purposes and not for any private purposes, which is not otherwise exempt from registration; or (2) each truck tractor, trailer or semitrailer leased by a community college or technical college and used exclusively for a truck driver training program, which is not otherwise exempt from registration, shall be registered for a fee established by rules and regulations adopted by the secretary of revenue, except that such fee shall not exceed the actual cost of such registration. Such registration shall be permanent in nature and designed in such a manner as to remain with a vehicle for the duration of the life span of the vehicle, the duration of the lease or until the title is transferred to an owner who is not a city, county, township, school district, community college or technical college.

(b) License plates issued for city, county, township, school district, community college or technical college vehicles shall be distinctive and shall contain the words city, county, township, school district, community college or technical college, as applicable and there shall be no year date thereon.

(c) Vehicles registered under this section which are used for utility purposes shall be issued license plates as prescribed by subsection (b), except that such license plates shall be issued for periods of five years, but shall be required to pay all license fees imposed pursuant to K.S.A. 8-143, and amendments thereto, as though such vehicles were registered annually. The secretary of revenue shall design decals to be affixed to such license plates containing the word utility and the date the registration is to expire.

(d) The secretary of revenue shall adopt rules and regulations necessary to carry out the provisions of this act.

History: L. 1987, ch. 43, § 1; L. 1988, ch. 41, § 2; L. 1994, ch. 221, § 2; L. 1995, ch. 41, § 1; L. 2003, ch. 11, § 1; L. 2005, ch. 62, § 1; L. 2015, ch. 49, § 3; July 1.



8-1,135 Waiver of penalty and interest on registration, when.

8-1,135. Waiver of penalty and interest on registration, when. Whenever the county treasurer is required to impose a penalty for the failure to comply with the registration requirements in article 1 of chapter 8 of the Kansas Statutes Annotated, the treasurer shall waive such penalty and interest if: (a) The last day to register or renew the registration on a vehicle falls on a day on which the treasurer's office is closed; and (b) the owner registers or renews the registration on the vehicle on the next day the treasurer's office is open.

History: L. 1987, ch. 90, § 1; July 1.



8-1,137 Vehicles sold for salvage, no certificate of title may be issued, exception; major component parts, selling.

8-1,137. Vehicles sold for salvage, no certificate of title may be issued, exception; major component parts, selling. (a) Except as provided in K.S.A. 8-135c, and amendments thereto, if any vehicle for which a certificate of title has been issued shall be crushed, dismantled, disassembled or recycled by selling such vehicle to a scrap processor for recycling after the salvageable parts have been removed by a licensed salvage vehicle dealer as defined in K.S.A. 8-2401, and amendments thereto, such dealer shall surrender the original or duplicate title to the division with the word salvage or junk written or stamped across its face and no certificate of title of any type shall be issued nor any registration allowed again for such vehicle.

(b) When any major component part, as defined in K.S.A. 8-2401, and amendments thereto, is sold by a licensed salvage vehicle dealer to a licensed vehicle dealer, a sales receipt and a copy of the vehicle title must accompany such major component part as proof of legal possession. Any major component part, as defined in K.S.A. 8-2401, and amendments thereto, sold by a licensed salvage dealer to any other person shall be accompanied by a bill of sale and a copy of the vehicle title as proof of legal possession of such major component part.

History: L. 1990, ch. 35, § 2; L. 1994, ch. 302, § 1; L. 2000, ch. 73, § 7; L. 2009, ch. 63, § 2; July 1.



8-1,138 Registration of vehicles; residency; exceptions.

8-1,138. Registration of vehicles; residency; exceptions. (a) For purposes of article 1 of chapter 8 of the Kansas Statutes Annotated, a person shall be deemed to be a resident of a county in this state if:

(1) The person, including a student, is registered to vote in such county; or

(2) the person, partnership, company, firm, corporation or association maintains an office within such county to lease or rent motor vehicles, if such motor vehicles are operated within the state for a period exceeding 60 days.

(b) For purposes of article 1 of chapter 8 of the Kansas Statutes Annotated, there is a rebuttable presumption that a person is a resident of a county in this state if any of the following exist:

(1) The person, other than a student, owns, leases or rents a place of domicile within such county and remains in such county for a period exceeding 90 days, except for infrequent or brief absences;

(2) the person enrolls the person's child in a school district, all or any part of which is located in such county, unless out-of-state tuition is being charged for the attendance of the child at school in such school district;

(3) the person has a place of domicile in such county and has accepted employment or engages in any trade, profession or occupation within this state;

(4) any individual, partnership, company, firm, corporation or association maintains a main or branch office or warehouse facility within such county or bases and operates motor vehicles in such county, if such motor vehicles are garaged in such county for a period exceeding 90 days; or

(5) any individual, partnership, company, firm, corporation or association operates motor vehicles in intrastate haulage in this state, if such motor vehicles are garaged in such county for a period exceeding 90 days.

(c) For purposes of this section, resident does not include:

(1) A student who is enrolled for at least nine hours of credit at a college or university in this state, if the student has a domicile in another state and has a valid driver's license and vehicle registration issued by the state of domicile; and

(2) members of the armed forces who are stationed in the state, provided such members' vehicles are properly registered in such members' state of residence.

History: L. 1990, ch. 34, § 1; July 1.



8-1,139 License plates for survivors of the attack on Pearl Harbor; application; issuance.

8-1,139. License plates for survivors of the attack on Pearl Harbor; application; issuance. (a) Any owner or lessee of a passenger vehicle or truck of a gross weight of 20,000 pounds or less, who is a resident of the state of Kansas, and who submits satisfactory proof to the director of vehicles, in accordance with rules and regulations adopted by the secretary of revenue, that such person is a survivor of the attack on Pearl Harbor, upon compliance with the provisions of this section, may be issued one distinctive license plate designating such person as a survivor of the attack on Pearl Harbor. Such license plate shall be issued for the same period of time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

(b) Any person making application for a survivor of the attack on Pearl Harbor license plate must comply with the following:

(1) Was a member of the United States armed forces on December 7, 1941;

(2) was on station on December 7, 1941, during the hours of 7:55 a.m. to 9:45 a.m. Hawaii time at Pearl Harbor, the island of Oahu or offshore at a distance not to exceed three miles therefrom;

(3) received an honorable discharge from the United States armed forces; and

(4) has been approved by the chairperson of the Kansas Pearl Harbor survivors association as being a survivor of the attack on Pearl Harbor.

(c) Any survivor of the attack on Pearl Harbor may make application for the distinctive license plate, not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any application for the distinctive license plate shall furnish the director with such proof as the director shall require that the applicant was a survivor of the attack on Pearl Harbor. Application for the registration of a passenger vehicle or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or distinctive license plate issued under the authority of this section shall be transferable to any other person.

(e) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant has filed with the director a form as provided in subsection (c). If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plate to the county treasurer of such person's residence.

History: L. 1991, ch. 31, § 1; L. 1999, ch. 125, § 8; July 1.



8-1,140 License plates for recipients of the purple heart medal.

8-1,140. License plates for recipients of the purple heart medal. (a) Any owner or lessee of one or more passenger vehicles, trucks of a gross weight of 20,000 pounds or less or motorcycles, who is a resident of the state of Kansas, and who submits satisfactory proof to the director of vehicles, in accordance with rules and regulations adopted by the secretary of revenue, that such person was awarded a purple heart medal by the United States government for wounds received in military or naval combat against an armed enemy of the United States, upon compliance with the provisions of this section, may be issued one distinctive license plate for each such passenger vehicle, truck or motorcycle designating such person as a recipient of the purple heart medal. Such license plates shall be issued for the same period of time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

(b) Any recipient of the purple heart medal may make application for the distinctive license plates, not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for the distinctive license plates shall furnish the director with such proof as the director shall require that the applicant was a recipient of the purple heart medal. Application for the registration of a passenger vehicle, truck or motorcycle and issuance of the license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(c) No registration or distinctive license plates issued under the authority of this section shall be transferable to any other person.

(d) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant has filed with the director a form as provided in subsection (b). If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plates to the county treasurer of such person's residence.

History: L. 1994, ch. 12, § 1; L. 1995, ch. 84, § 1; L. 1999, ch. 125, § 9; L. 2005, ch. 123, § 1; July 1.



8-1,141 Distinctive license plates; procedure for issuance; requirements; fees; exceptions; discontinuance of certain plates.

8-1,141. Distinctive license plates; procedure for issuance; requirements; fees; exceptions; discontinuance of certain plates. (a) Any new distinctive license plate authorized for issuance on and after July 1, 1994, shall be subject to the personalized license plate fee prescribed by subsection (c) of K.S.A. 8-132, and amendments thereto. This section shall not apply to any distinctive license plate authorized prior to July 1, 1994.

(b) The director of vehicles shall not issue any new distinctive license plate authorized for issuance on and after July 1, 1995, unless there is a guarantee of an initial issuance of at least 500 license plates.

(c) The provisions of this section shall not apply to distinctive license plates issued under the provisions of K.S.A. 8-1,145, or K.S.A. 2015 Supp. 8-177d, 8-1,163 or 8-1,166, and amendments thereto.

(d) The provisions of subsection (a), shall not apply to distinctive license plates issued under the provisions of K.S.A. 8-1,146 or 8-1,148, and amendments thereto, or K.S.A. 2015 Supp. 8-1,153, 8-1,158 or 8-1,161, and amendments thereto.

(e) The provisions of subsection (f) shall not apply to distinctive license plates issued under the provisions of K.S.A. 2015 Supp. 8-1,160, and amendments thereto, except that the division shall delay the manufacturing and issuance of such distinctive license plate until the division has received not less than 1,000 orders for such plate, including payment of the personalized license plate fee required under subsection (a). Upon certification by the director of vehicles to the director of accounts and reports that not less than 1,000 paid orders for such plate have been received, the director of accounts and reports shall transfer $40,000 from the state highway fund to the distinctive license plate fund.

(f) (1) Any person or organization sponsoring any distinctive license plate authorized by the legislature on and after July 1, 2004, shall submit to the division of vehicles a nonrefundable amount not to exceed $20,000, to defray the division's cost for developing such distinctive license plate.

(2) All moneys received under this subsection shall be remitted by the secretary of revenue to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the distinctive license plate fund which is hereby created in the state treasury. All moneys credited to the distinctive license plate fund shall be used by the department of revenue only for the purpose associated with the development of distinctive license plates. All expenditures from the distinctive license plate application fee fund shall be made in accordance with appropriation acts, upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the department of revenue.

(g) (1) Except for educational institution license plates issued under K.S.A. 8-1,142, and amendments thereto, the director of vehicles shall discontinue the issuance of any distinctive license plate authorized prior to July 1, 2004, and which is subject to the provisions of subsection (b) if:

(A) Less than 500 license plates, including annual renewals, are issued for that distinctive license plate by July 1, 2006; and

(B) less than 250 license plates, including annual renewals, are issued for that distinctive license plate during any subsequent two-year period after July 1, 2006.

(2) The director of vehicles shall discontinue the issuance of any distinctive license plate authorized on and after July 1, 2004, if:

(A) Less than 500 plates, including annual renewals, are issued for that distinctive license plate by the end of the second year of sales; and

(B) less than 250 license plates, including annual renewals, are issued for that distinctive license plate during any subsequent two-year period.

(h) An application for any distinctive license plate issued after December 31, 2012, and the corresponding royalty fee may be collected either by the county treasurer or the entity benefiting from the issuance of the distinctive license plate. Annual royalty payments collected by the county treasurers shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of a segregated royalty fund which shall be administered by the state treasurer. All expenditures from the royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the royalty fund shall be made to the entity benefiting from the issuance of the distinctive license plate on a monthly basis.

(i) Notwithstanding any other provision of law, for any distinctive license plate, the division shall produce such distinctive license plate for a motorcycle upon request to the division by the organization sponsoring the distinctive license plate.

(j) In addition to any residency requirements for all distinctive license plates, any person not a resident of Kansas, serving as a member of the armed forces stationed in this state shall be eligible to apply for any distinctive license plate as if the individual was a resident of this state. Such person shall be eligible to renew the distinctive license plate registration as long as the person is still stationed in this state at the time the registration is renewed.

History: L. 1994, ch. 12, § 2; L. 1995, ch. 84, § 2; L. 1997, ch. 40, § 2; L. 1999, ch. 125, § 10; L. 2004, ch. 170, § 1; L. 2007, ch. 161, § 2; L. 2008, ch. 59, § 2; L. 2009, ch. 89, § 4; L. 2010, ch. 164, § 7; L. 2011, ch. 35, § 2; L. 2012, ch. 130, § 9; L. 2014, ch. 77, § 5; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 113, § 1, but that version was repealed by L. 2004, ch. 170, § 7.



8-1,142 Educational institution license plate; procedure; requirements.

8-1,142. Educational institution license plate; procedure; requirements. (a) As used in this section, "educational institution" means:

(1) Any state educational institution under the control and supervision of the state board of regents;

(2) any municipal university;

(3) any not-for-profit independent institution of higher education which is accredited by the north central association of colleges and secondary schools accrediting agency based on its requirements as of April 1, 1985, is operated independently and not controlled or administered by the state or any agency or subdivision thereof, maintains open enrollment and the main campus or principal place of operation of which is located in Kansas;

(4) any community college organized and operating under the laws of this state; and

(5) Haskell Indian Nations university.

(b) Any owner or lessee of one or more passenger vehicles, trucks registered for a gross weight of not more than 20,000 pounds or motorcycles, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one educational institution license plate for each such passenger vehicle, truck or motorcycle. Such license plates shall be issued for the same period of time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, plus the payment of an additional fee of $5 for each plate, and either the payment to the county treasurer of the logo use royalty payment established by the alumni association or foundation or the presentation of the annual emblem use authorization statement provided for in subsection (c).

(c) Any educational institution may authorize through its officially recognized alumni association or foundation the use of such institution's official emblems to be affixed on license plates as provided by this section. Any royalty payment derived from this section, except reasonable administrative costs, shall be used for recognition of academic achievement or excellence subject to the approval of the chancellor or president of the educational institution. Any motor vehicle owner or lessee may annually apply to the alumni association or foundation for the use of the institution's emblems. Upon annual application and payment to either: (1) The alumni association or foundation in an amount of not less than $25 nor more than $100 as an emblem use royalty payment for each educational institution license plate to be issued, the alumni association or foundation shall issue to the motor vehicle owner or lessee, without further charge, an emblem use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(d) Any applicant for an educational institution license plate may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for the educational institution license plates shall provide either the annual emblem use authorization statement provided for in subsection (c) or pay to the county treasurer the logo use royalty payment established by the alumni association or foundation. Application for registration of a passenger vehicle, truck or motorcycle and issuance of the license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(e) No registration or educational institution license plate issued under this section shall be transferable to any other person.

(f) The director of vehicles may transfer educational institution license plates from a leased vehicle to a purchased vehicle.

(g) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (b), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant provides to the county treasurer either the annual emblem use authorization statement provided for in subsection (c) or the payment of the annual emblem use royalty payment established by the alumni association or foundation. If such emblem use authorization statement is not presented at the time of registration or faxed by the alumni association or foundations, or the annual emblem use royalty payment is not made to the county treasurer, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the educational institution license plates to the county treasurer of such person's residence.

(h) The director of vehicles shall not issue any educational institution license plates for any educational institution, unless such educational institution's alumni association or foundation guarantees the initial issuance of at least 500 license plates.

(i) The director of vehicles shall discontinue the issuance of an educational institution's license plate authorized under this section if:

(1) Less than 500 educational institution license plates, including annual renewals, are issued for an educational institution by the end of the second year of sales; and

(2) less than 250 educational institution license plates, including annual renewals, are issued for an educational institution during any subsequent two-year period.

(j) Each educational institution's alumni association or foundation shall:

(1) Pay the initial cost of silk-screening for such educational license plates; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call the alumni association or foundation for information concerning the application process or the status of their license plate application.

(k) Each educational institution's alumni association or foundation, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a license plate to be issued under the provisions of this section.

(l) As a condition of receiving the educational institution license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, emblem use royalty payment amount, plate number and vehicle type to the relevant educational institution and the state treasurer.

(m) Annual royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. In the case of an educational institution that is a state educational institution as defined by K.S.A. 76-711, and amendments thereto, upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the appropriate account of the restricted fees fund of such state educational institution. In the case of an educational institution which is not a state educational institution as defined by K.S.A. 76-711, and amendments thereto, upon receipt of each such remittance, the state treasurer shall remit the entire amount to the educational institutions emblem royalty fund, which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the educational institutions emblem royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the educational institutions emblem royalty fund to the respective educational institutions shall be made on a monthly basis.

History: L. 1994, ch. 221, § 1; L. 1997, ch. 79, § 3; L. 1999, ch. 125, § 11; L. 2004, ch. 170, § 2; L. 2012, ch. 130, § 10; L. 2013, ch. 81, § 1; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 113, § 2, but that version was repealed by L. 2004, ch. 170, § 7.



8-1,143 Hunter permit; requirements; application; fee.

8-1,143. Hunter permit; requirements; application; fee. (a) As used in this section, "Apportioned fleet registration" shall include apportioned registrations completed under the terms of the international registration plan. The international registration plan is a registration reciprocity agreement among states of the United States and provinces of Canada providing for payment of registration fees on the basis of fleet miles operated in various jurisdictions.

(b) The owner of any motor vehicle which was duly and legally registered in Kansas on an apportioned basis with the division of vehicles, but which cannot legally be operated on Kansas highways because of lease cancellation, may, in lieu of the payment of other registration fees for such vehicle and upon proof of ownership and appropriate insurance, obtain a hunter's permit from the division of vehicles. Such permit shall authorize the operation of the vehicle on the highways of this state and the highways of all member jurisdictions of the international registration plan for a period not to exceed 30 days. Any vehicle operated under a hunter's permit issued in accordance with this section shall only be operated while empty and shall only be operated for the purpose of securing a new lease agreement under which proper registration may be obtained. No vehicle may be operated on the highways of this state when the registration of such vehicle has been canceled, unless the vehicle owner shall have been issued a hunter's permit for such vehicle. Operation of any vehicle without proper registration or a hunter's permit shall constitute a misdemeanor.

(c) No owner operating such a vehicle without proper registration or a hunter's permit shall be allowed to operate the vehicle until the owner has purchased a hunter's permit or otherwise obtained proper registration.

(d) Application for a hunter's permit shall be made upon forms prescribed by the director. Application shall be made to the division of vehicles. Before such a permit may be issued, the applicant shall provide: (1) A release signed by the previous registrant in such form as is acceptable to the division of vehicles, that the owner has surrendered all plates, cab cards and other evidence of previous registration to the previous registrant; and (2) evidence that appropriate insurance currently is in force in the vehicle owner's name.

(e) The fee for a hunter's permit shall be $26 and shall be collected by the division of vehicles and deposited by the division as provided in K.S.A. 8-146, and amendments thereto. When such fee has been paid, no other registration fee shall be required for any trailer or semitrailer owned by the permit applicant and which is being towed by such permitted vehicle.

(f) Nothing contained in this section shall be construed to change the vehicle owner's duty to timely file any necessary fuel reports and to pay any fuel taxes owed.

(g) The secretary of revenue may adopt such rules and regulations for the administration of this section.

History: L. 1994, ch. 114, § 1; July 1.



8-1,144 Donated motor vehicles for charitable auctions.

8-1,144. Donated motor vehicles for charitable auctions. (a) Any motor vehicle donated to any charitable organization, which is exempt from federal income taxation pursuant to section 501(c)(3) and is an eligible recipient of a charitable contribution pursuant to section 170(c)(2) of the federal internal revenue code, for the purpose of selling such motor vehicle at a charitable auction, the proceeds of which are to be used for the benefit of such charitable organization, and the certificate of title of such motor vehicle has been assigned to such charitable organization, shall not be required to be registered in this state, as provided in K.S.A. 8-135, and amendments thereto, until such motor vehicle is sold at such charitable auction. Nothing in this section shall be construed as abrogating, limiting or otherwise affecting the provisions of K.S.A. 8-142, and amendments thereto, which make it unlawful for any person to operate or knowingly permit the operation in this state of a motor vehicle required to be registered in this state.

(b) Charitable organizations receiving donated motor vehicles for charitable auctions shall make application for and obtain certificate of titles for such motor vehicles in accordance with the provisions of K.S.A. 8-135, and amendments thereto.

History: L. 1994, ch. 299, § 1; July 1.



8-1,145 License plates for recipients of the congressional medal of honor.

8-1,145. License plates for recipients of the congressional medal of honor. (a) On and after January 1, 2001, any owner or lessee of one or more passenger vehicles or trucks of a gross weight of 20,000 pounds or less, who is a resident of the state of Kansas, and who submits satisfactory proof to the director of vehicles, in accordance with rules and regulations adopted by the secretary of revenue, that such person was awarded the congressional medal of honor, upon compliance with the provisions of this section, may be issued one distinctive license plate for each such passenger vehicle or truck designating such person as a recipient of the congressional medal of honor. Such license plates shall be issued for the same period of time as other license plates upon proper registration and without payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

(b) Any recipient of the congressional medal of honor may make application for the distinctive license plates, not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for the distinctive license plates shall furnish the director with such proof as the director shall require that the applicant was a recipient of the congressional medal of honor. Application for the registration of a passenger vehicle or truck and issuance of the license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(c) No registration or distinctive license plates issued under the authority of this section shall be transferable to any other person.

(d) Renewals of registration under this section shall be made annually, without charge, in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant has filed with the director a form as provided in subsection (b). If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plates to the county treasurer of such person's residence.

History: L. 1997, ch. 40, § 1; L. 1999, ch. 125, § 12; July 1.



8-1,146 License plates for United States military; military veterans; military branch decal.

8-1,146. License plates for United States military; military veterans; military branch decal. (a) Any owner or lessee of one or more passenger vehicles, trucks of a gross weight of 20,000 pounds or less, motorcycles or travel trailers, who is a resident of the state of Kansas, and who submits satisfactory proof to the director of vehicles, in accordance with rules and regulations adopted by the secretary of revenue, that such person has proof of: (1) Having served and is designated as a veteran, and has had an honorable discharge from the United States army, navy, air force, marine corps, coast guard or merchant marines; or (2) currently serving in the United States army, navy, air force, marine corps, coast guard or merchant marines, upon compliance with the provisions of this section, may be issued one distinctive license plate for each such passenger vehicle, truck, motorcycle or travel trailer designating such person as an United States military veteran. Such license plates shall be issued for the same period of time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

On and after January 1, 2005, any person issued a license plate under this section may request a decal for each license plate indicating the appropriate military branch in which the person served or is currently serving.

(b) Any person who is a veteran or current member of the United States army, navy, air force, marine corps, coast guard or merchant marines may make application for such distinctive license plates, not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for the distinctive license plates shall furnish the director with proof as the director shall require that the applicant is a veteran or current member of the United States army, navy, air force, marine corps, coast guard or merchant marines. Application for the registration of a passenger vehicle, truck, motorcycle or travel trailer and issuance of the license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(c) No registration or distinctive license plates issued under the authority of this section shall be transferable to any other person.

(d) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant has filed with the director a form as provided in subsection (b). If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plates to the county treasurer of such person's residence.

(e) A fee of $2 shall be paid for each decal issued under subsection (a). The director of vehicles shall design such decals. Such decals shall be affixed to the license plate in the location required by the director.

History: L. 1997, ch. 79, § 1; L. 1998, ch. 140, § 13; L. 1999, ch. 125, § 13; L. 2000, ch. 87, § 3; L. 2004, ch. 170, § 3; L. 2005, ch. 123, § 2; L. 2006, ch. 182, § 4; L. 2008, ch. 156, § 5; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 113, § 3, but that version was repealed by L. 2004, ch. 170, § 7.



8-1,147 Distinctive license plates, right to possession; limitations.

8-1,147. Distinctive license plates, right to possession; limitations. In the event of the death of any person issued distinctive license plates under the provisions of K.S.A. 8-161, 8-177a, 8-177c, 8-1,139, 8-1,140, 8-1,145 or 8-1,146 or K.S.A. 2015 Supp. 8-177d, 8-1,163 or 8-1,166, and amendments thereto, the surviving spouse or other family member, if there is no surviving spouse, shall be entitled to possession of any such distinctive license plates. Such license plates shall not be displayed on any vehicle unless otherwise authorized by statute.

History: L. 1998, ch. 140, § 4; L. 2002, ch. 4, § 1; L. 2008, ch. 59, § 3; L. 2010, ch. 164, § 8; L. 2011, ch. 35, § 3; July 1.



8-1,148 Children's trust fund license plates; procedures; requirements.

8-1,148. Children's trust fund license plates; procedures; requirements. (a) Any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of not more than 20,000 pounds who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one children's trust fund license plate for each such passenger vehicle or truck. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by the cabinet or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The Kansas children's cabinet established in K.S.A. 38-1901, and amendments thereto, may authorize the use of their logo to be affixed on license plates as provided by this section. Any royalty payment derived from this section shall be credited to the family and children trust account of the family and children investment fund, established in K.S.A. 38-1808, and amendments thereto, and, shall be used in accordance with the provisions of paragraph (2) of subsection (c) of K.S.A. 38-1808, and amendments thereto. Any motor vehicle owner or lessee may annually apply to the cabinet for the use of such logo. Upon annual application and payment to either: (1) The cabinet in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each children's trust fund plate to be issued, the cabinet shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a children's trust fund license plate may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of motor vehicles, and any applicant for the children's trust fund license plates shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the cabinet. Application for registration of a passenger or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or children's trust fund license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer children's trust fund license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the annual logo use royalty payment established by the cabinet. If such logo use authorization statement is not presented at the time of registration or faxed by the cabinet, or the annual logo use royalty payment is not made to the county treasurer, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the children's trust fund license plate to the county treasurer of such person's residence.

(g) The Kansas children's cabinet shall:

(1) Pay the initial cost of silk-screening for such children's trust fund license plates; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call the children's trust fund for information concerning the application process or the status of their license plate application.

(h) The Kansas children's cabinet, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the children's trust fund license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number, school district and vehicle type to the Kansas children's cabinet.

(j) Annual royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the family and children trust account of the family and children investment fund, established by K.S.A. 38-1808, and amendments thereto.

History: L. 1999, ch. 125, § 1; L. 2012, ch. 130, § 11; Jan. 1, 2013.



8-1,150 Kansas foundation for agriculture in the classroom license plates; procedures; requirements.

8-1,150. Kansas foundation for agriculture in the classroom license plates; procedures; requirements. (a) Any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of 20,000 pounds or less, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one Kansas foundation for agriculture in the classroom license plate for each such passenger vehicle or truck. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by Kansas foundation for agriculture in the classroom or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The board of directors of the Kansas foundation for agriculture in the classroom may authorize the use of their logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be used in accordance with the by-laws of the foundation to further the mission of the foundation. Any motor vehicle owner or lessee annually may apply to the board for the use of such logo. Upon annual application and payment to either: (1) The board in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate to be issued, the board shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plates shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the board. Application for registration of a passenger vehicle, truck or motorcycle and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer Kansas foundation for agriculture in the classroom license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the annual logo use royalty payment established by the board. If such logo use authorization statement is not presented at the time of registration or faxed by the board, or the annual logo use royalty payment is not made to the county treasurer, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) The board of directors of the Kansas foundation for agriculture in the classroom shall:

(1) Pay the initial cost of silk-screening for license plates authorized by this section; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call the board for information concerning the application process or the status of their license plate application.

(h) The board of directors of the Kansas foundation for agriculture in the classroom, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the Kansas foundation for agriculture in the classroom license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number and vehicle type to the Kansas foundation for agriculture in the classroom.

(j) Annual royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the agriculture in the classroom royalty fund which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the agriculture in the classroom royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the agriculture in the classroom royalty fund to the Kansas foundation for agriculture in the classroom shall be made on a monthly basis.

History: L. 2000, ch. 87, § 2; L. 2012, ch. 130, § 12; Jan. 1, 2013.



8-1,151 Shriners license plates; procedures; requirements.

8-1,151. Shriners license plates; procedures; requirements. (a) Any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of 20,000 pounds or less, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one Ancient Arabic Order, Nobles of the Mystic Shrine of North America (Shriners) license plate for each such passenger vehicle or truck. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by the temple or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The shrine temple to which the person is a member in good standing may authorize the use of their logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be used to support the shriners hospitals for children. Any motor vehicle owner or lessee annually may apply to the shrine temple for the use of such logo. Upon annual application and payment to either: (1) The shrine temple in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate to be issued, the shrine temple shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plates shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the temple. Application for registration of a passenger vehicle or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer shriners license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the annual logo use royalty payment established by the temple. If such logo use authorization statement is not presented at the time of registration or faxed by the temple, or the annual logo use royalty payment is not made to the county treasurer, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) The shrine temples of Kansas shall:

(1) Pay the initial cost of silk-screening for license plates authorized by this section; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call the shrine temples for information concerning the application process or the status of their license plate application.

(h) The shrine temples of Kansas, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the shriner's license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number and vehicle type to the designated shrine temple of Kansas and the state treasurer.

(j) Annual royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the shriner's royalty fund which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the shriner's royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the shriner's royalty fund to the appropriate designee of the designated shrine temples of Kansas shall be made on a monthly basis.

History: L. 2001, ch. 112, § 2; L. 2012, ch. 130, § 13; Jan. 1, 2013.



8-1,152 Fleet motor vehicles; permanent registration; conditions.

8-1,152. Fleet motor vehicles; permanent registration; conditions. (a) As used in this section, "fleet motor vehicle" means:

(1) Any motor vehicle which is part of a public utility commercial fleet of 250 or more and which is not required to file for apportioned registration pursuant to K.S.A. 8-1,100 through K.S.A. 8-1,124, inclusive, and amendments thereto; or

(2) any motor vehicle of a motor carrier who registers a fleet of interstate apportioned registration commercial vehicles of 250 or more in any international registration plan jurisdiction, and will register a fleet of 250 or more commercial vehicles as Kansas fleet registration vehicles, which are registered for a gross weight of at least 12,000 pounds, and is part of the commercial fleet, and such vehicle is not driven out of state, such commercial vehicle shall pay the commercial vehicle fee prescribed in K.S.A. 2015 Supp. 8-143m, and amendments thereto, at the allocation factor of 35% of the commercial vehicle fee.

(b) Upon the payment of the applicable registration fees under K.S.A. 8-143, and amendments thereto, the division shall provide for the registration of and the issuance of license plates for fleet motor vehicles in accordance with the provisions of this section. License plates issued under this section shall be permanent in nature and designed in such a manner as to remain with the fleet motor vehicle for the duration of the life span of the fleet motor vehicle or until the fleet motor vehicle is deleted from the owner's fleet. Such license plates shall be distinctive and there shall be no year date thereon. Fleet motor vehicles registered under the provisions of this section shall be issued a permanent registration cab card for the duration of the life span of the fleet motor vehicle or until the fleet motor vehicle is deleted from the owner's fleet. License plates issued under this section shall not be transferable to any other fleet motor vehicle, except that the unused registration fee may be transferred to another fleet motor vehicle which is registered at the same or greater weight. The data required for registration under this section shall be submitted electronically.

(c) The secretary of revenue may adopt rules and regulations in order to administer the provisions of this section.

History: L. 2004, ch. 132, § 1; L. 2008, ch. 73, § 1; L. 2011, ch. 1, § 1; L. 2012, ch. 87, § 3; July 1.



8-1,153 Helping schools license plate; procedure; requirements.

8-1,153. Helping schools license plate; procedure; requirements. (a) Any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of 20,000 pounds or less, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one helping schools license plate for each such passenger vehicle or truck. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by the board or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The state board of education may authorize the use of the logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the helping schools license plate program fund. Any motor vehicle owner or lessee annually may apply to the state board of education for the use of such logo. Upon annual application and payment to either: (1) The board in an amount of $40 as a logo use royalty payment for each license plate to be issued, the board shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plates shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the board. Application for registration of a passenger vehicle or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director. The school district to receive the royalty payment shall be designated by the applicant on such forms.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer helping schools license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the annual logo use royalty payment established by the board. If such logo use authorization statement is not presented at the time of registration or faxed by the board, or the annual logo use royalty payment is not made to the county treasurer, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) The helping schools license plate shall not be developed by the division until the state board of education has collected sufficient logo use royalty payments under subsection (b), to comply with the provisions of paragraph (1) of subsection (e) of K.S.A. 8-1,141, and amendments thereto.

(h) The state board of education, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the helping schools license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number, school district and vehicle type to the state board of education and the state treasurer.

(j) Annual royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the helping schools license plate program fund.

History: L. 2004, ch. 170, § 4; L. 2012, ch. 130, § 14; Jan. 1, 2013.



8-1,154 Same; helping schools license plate program fund.

8-1,154. Same; helping schools license plate program fund. (a) There is hereby created in the state treasury, the helping schools license plate program fund. All moneys credited to the helping schools license plate program fund, except for an amount for the development of the helping schools license plate under subsection (f) of K.S.A. 2015 Supp. 8-1,153, and amendments thereto, and reasonable costs to administer the helping schools license plate program provided under K.S.A. 2015 Supp. 8-1,153, and amendments thereto, shall be allocated and distributed annually on or after July 1 of each year to the school districts designated by the applicants under K.S.A. 2015 Supp. 8-1,153, and amendments thereto. Such money allocated and distributed to the school districts shall be used for the purchase of classroom supplies and equipment in grades K through 12 of the public schools of the school district. No moneys shall be distributed under the provisions of this section until the provisions of K.S.A. 8-1,141, and amendments thereto, have been satisfied. All expenditures from the helping schools license plate program fund shall be made in accordance with appropriation acts, upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state board of education or the state board's designee.

(b) Moneys allocated and distributed under subsection (a), shall be deemed a donation under K.S.A. 72-8210, and amendments thereto.

History: L. 2004, ch. 170, § 5; July 1.



8-1,155 Firefighter license plates; procedures; requirements.

8-1,155. Firefighter license plates; procedures; requirements. (a) On and after January 1, 2005, any owner or lessee of one or more passenger vehicles, trucks of a gross weight of 20,000 pounds or less or motorcycles, who is a resident of the state of Kansas, and who submits satisfactory proof to the director of vehicles, in accordance with rules and regulations adopted by the secretary of revenue, that such person is a firefighter, upon compliance with the provisions of this section, may be issued one distinctive license plate for each such passenger vehicle, truck or motorcycle designating such person as a firefighter. Such license plates shall be issued for the same period of time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

(b) Any person who is a firefighter may make application for such distinctive license plates, not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for the distinctive license plates shall furnish the director with proof as the director shall require that the applicant is a firefighter. Application for the registration of a passenger vehicle, truck or motorcycle and issuance of the license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(c) No registration or distinctive license plates issued under the authority of this section shall be transferable to any other person.

(d) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant has filed with the director a form as provided in subsection (b). If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plates to the county treasurer of such person's residence.

History: L. 2004, ch. 170, § 6; L. 2006, ch. 8, § 1; July 1.



8-1,156 Decals for certain military medals or badges; fee; requirements.

8-1,156. Decals for certain military medals or badges; fee; requirements. (a) Any person issued a license plate under the provisions of K.S.A. 8-1,140 or 8-1,146, and amendments thereto, upon submitting satisfactory proof to the director of vehicles in accordance with rules and regulations adopted by the secretary, that such person was awarded a silver star or bronze star medal by the United States government, may request a decal for each license plate indicating the person was a recipient of a silver star or bronze star medal.

(b) On and after January 1, 2006, any person issued a license plate under the provisions of K.S.A. 8-1,140 or 8-1,146, and amendments thereto, upon submitting satisfactory proof to the director of vehicles in accordance with rules and regulations adopted by the secretary, that such person was awarded a combat medical badge, army combat infantry badge, navy/marine corps combat action ribbon, army distinguished service cross, navy cross, air force cross or distinguished flying cross by the United States government, may request a decal for each license plate indicating the person was a recipient of a combat medical badge, army combat infantry badge, navy/marine corps combat action ribbon, army distinguished service cross, navy cross, air force cross or distinguished flying cross.

(c) A fee of $2 shall be paid for each decal issued. The director of vehicles shall design such decals. Such decals shall be affixed to the license plate in the location required by the director. Not more than two decals authorized by this section shall be affixed to any one license plate.

History: L. 2005, ch. 123, § 3; July 1.



8-1,157 Satisfaction of lien on vehicle; requirements for release; penalties; rules and regulations.

8-1,157. Satisfaction of lien on vehicle; requirements for release; penalties; rules and regulations. (a) Upon the satisfaction of a lien or encumbrance on a vehicle, the lienholder shall:

(1) Within three business days after receipt of a payment of the type described by subsection (b) and a request for the release of the lien, fully execute a release of the lien or encumbrance on a form approved by and in the manner prescribed by the division and shall mail or deliver such release where directed by the person who requested the release; or

(2) within 10 business days after receipt of a payment of a type not described by subsection (b) and a request for the release of the lien, fully execute a release of the lien or encumbrance on a form approved by and in the manner prescribed by the division and shall mail or deliver such release where directed by the person who requested the release.

(b) If the payment in satisfaction of the lien or encumbrance is in cash or by intra-bank transfer of funds or wired funds, the payment shall be considered cleared immediately upon receipt by a lienholder, at which point the satisfaction of the lien or encumbrance shall be deemed to have occurred.

(c) For purposes of subsection (a), the release is deemed fully executed where the release is not by electronic means at that point in time when it is completed and placed in the United States mail, postage prepaid, or delivered to the person requesting the lien release as shown on the form so requesting it or if the release is accomplished electronically, the release is deemed fully executed when it is delivered electronically to the division, in the manner prescribed by the division.

(d) If a lienholder fails to comply with subsection (a), an aggrieved party may file a complaint against the lienholder with the division. For the purposes of this section, an aggrieved party shall be the division, the owner of the vehicle subjected to the lien or any person making a valid lien request on a form approved by the division and the lienholder has failed to comply with subsection (a).

(e) Notwithstanding any other provision of law, the director of vehicles, or other duly appointed hearing officer, on a complaint filed with the division may assess a civil administrative penalty on a lienholder who fails to comply with the applicable portions of subsection (a) or any rule and regulation adopted by the division pursuant to this section after a hearing pursuant to the Kansas administrative procedures act. A lienholder shall not be found liable for such noncompliance if the noncompliance occurred as a result of the action or inaction of the division or county treasurer. A lienholder who is found to be in violation of this section may, in the discretion of the director of vehicles or other duly appointed hearing officer, have a civil administrative penalty imposed as follows: (1) For the first violation not less than $100, but not more than $500; (2) except as provided in paragraph (3), for each subsequent violation within a twelve-month period, not less than $500, but not more than $2,000; or (3) if the lienholder has been cited and penalized five or more times in the preceding twelve-month period, for each subsequent violation not less than $1,000, but not more than $5,000.

(f) Whenever the division seeks to assess a civil administrative penalty itself or on complaint by a person pursuant to this section, the division shall cause to be served upon the lienholder, either by service in hand, or by certified mail, return receipt requested, written notice in the manner provided for instituting an action under the Kansas administrative procedures act of the intent to assess a civil administrative penalty, which shall include a concise statement of the alleged act or omission for which the civil administrative penalty is sought to be assessed, the law that has not been complied with as a result of the alleged act or omission, the amount that the division seeks to assess as a civil administrative penalty for each alleged act or omission, a statement of the lienholder's right to a hearing on the proposed assessment, the requirements the lienholder shall comply with to avoid being considered to have waived the right to a hearing, and the manner of payment thereof if the lienholder elects to pay the penalty and waive a hearing.

(g) Whenever the division seeks to have a civil administrative penalty assessed against a lienholder, the lienholder shall have the right to a hearing as provided by the Kansas administrative procedures act, which shall apply except as provided in this section.

(h) Each lienholder who fails to pay a civil administrative penalty after it becomes final, shall be liable to the division for up to three times the amount of the civil administrative penalty, together with costs, plus interest from the time the civil administrative penalty became final and attorneys' fees, including all costs and attorneys' fees incurred directly in the collection thereof. The rate of interest shall be the rate of 10% per annum.

(i) In addition to the civil administrative penalties provided by this section, a lienholder who fails to provide a lien release in compliance with the provisions of subsection (a), shall be liable to the holder of the title requesting the release for any loss caused to the holder by such lienholder's failure to comply.

(j) Civil administrative penalties shall be remitted in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, to the state treasurer. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the vehicle dealers and manufacturers fee fund.

(k) The secretary of revenue may adopt such rules and regulations deemed necessary to carry out the provisions of this section.

(l) This section shall be part of and supplemental to article 1 of chapter 8 of the Kansas Statutes Annotated.

History: L. 2006, ch. 64, § 1; Jan. 1, 2007.



8-1,158 Breast cancer research and outreach license plate; application and logo use royalty payment; application for registration, issuance, renewal.

8-1,158. Breast cancer research and outreach license plate; application and logo use royalty payment; application for registration, issuance, renewal. (a) Any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of 20,000 pounds or less, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one breast cancer research and outreach license plate for each such passenger vehicle or truck. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by the university of Kansas or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The university of Kansas cancer center may authorize the use of their logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be used to support a statewide coordinator for the midwest cancer alliance that serves as a liaison between the university of Kansas cancer center, hospitals, physicians and clinics across the state of Kansas. This statewide coordination includes the provision of assistance to the university of Kansas cancer center statewide medical director in working to ensure that breast cancer patients in communities across Kansas are aware of what prevention and early detection protocols, treatment choices and clinical studies are available to them. Any motor vehicle owner or lessee annually may apply to the university of Kansas cancer center for use of such logo. Upon annual application and payment to either: (1) The university of Kansas cancer center in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each such license plate to be issued, the university of Kansas cancer center shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plates shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the university of Kansas. Application for registration of a passenger vehicle or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer breast cancer research and outreach license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the annual royalty payment established by the university of Kansas. If such statement is not presented at the time of registration or faxed by the university of Kansas, or the annual royalty payment is not made to the county treasurer, the applicant shall be required to comply with the provisions of K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) The university of Kansas cancer center shall provide to all county treasurers a toll-free telephone number where applicants can call the university of Kansas cancer center for information concerning the application process or the status of such applicant's license plate application.

(h) As a condition of receiving the breast cancer research and outreach license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, royalty payment amount, plate number and vehicle type to the university of Kansas cancer center and the state treasurer.

(i) Annual royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the breast cancer research royalty fund, which is hereby created in the state treasury and shall be administered by the university of Kansas medical center. All expenditures from the breast cancer research royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chancellor of the university of Kansas or the chancellor's designee.

History: L. 2007, ch. 161, § 1; L. 2012, ch. 130, § 15; Jan. 1, 2013.



8-1,159 Emergency medical services license plates; procedure; requirements.

8-1,159. Emergency medical services license plates; procedure; requirements. (a) On and after January 1, 2008, any owner or lessee of one or more passenger vehicles, trucks of a gross weight of 20,000 pounds or less or motorcycles, who is a resident of the state of Kansas, and who submits satisfactory proof to the director of vehicles that such person is an emergency medical services attendant, as defined in K.S.A. 65-6112, and amendments thereto, upon compliance with the provisions of this section, may be issued one emergency medical services license plate for each such passenger vehicle, truck or motorcycle. Such license plates shall be issued for the same period of time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

(b) Any applicant for a license plate authorized by this section may make application for such distinctive license plates, not less than 60 days prior to such applicant's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for the distinctive license plates shall furnish the director with proof as the director shall require under subsection (a). Application for the registration of a passenger vehicle, truck or motorcycle and issuance of the license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(c) No registration or distinctive license plates issued under the authority of this section shall be transferable to any other person.

(d) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant has filed with the director a form as provided in subsection (b). If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plates to the county treasurer.

History: L. 2007, ch. 140, § 1; Apr. 26.



8-1,160 In God We Trust license plate; procedure; requirements.

8-1,160. In God We Trust license plate; procedure; requirements. (a) On and after January 1, 2009, any owner or lessee of one or more passenger vehicles, trucks of a gross weight of 20,000 pounds or less, motorcycles or travel trailers, who is a resident of the state of Kansas, may apply for and be issued one distinctive license plate for each such passenger vehicle, truck, motorcycle or travel trailer, an In God We Trust license plate. Such license plates shall be issued for the same period of time as other plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

(b) Any person may make application for such distinctive license plates, not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles. Application for the registration of a passenger vehicle, truck, motorcycle or travel trailer and issuance of the license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(c) No registration or distinctive license plates issued under the authority of this section shall be transferable to any other person.

(d) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant has filed with the director a form as provided in subsection (b). If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plates to the county treasurer of such person's residence.

(e) The In God We Trust license plate shall have a background design, an emblem or colors that designate the license plate as an In God We Trust license plate.

History: L. 2008, ch. 86, § 1; July 1.



8-1,161 Support Kansas arts license plate; procedure; requirements.

8-1,161. Support Kansas arts license plate; procedure; requirements. (a) Any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of not more than 20,000 pounds who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one support Kansas arts license plate for each such passenger vehicle or truck. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by the commission or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The Kansas creative arts industries commission, created under K.S.A. 2015 Supp. 74-5207, and amendments thereto, may authorize the use of their logo to be affixed on license plates as provided by this section. Any royalty payment derived from this section shall be credited to the Kansas creative arts industries commission special gifts fund and shall be used in accordance with the provisions of K.S.A. 2015 Supp. 74-5208, and amendments thereto. Any motor vehicle owner or lessee may annually apply to the commission for the use of such logo. Upon annual application and payment to either: (1) The commission in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate to be issued, the commission shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a support Kansas arts license plate may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of motor vehicles, and any applicant for the support Kansas arts license plates shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the commission. Application for registration of a passenger vehicle or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or support Kansas arts license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer support Kansas arts license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the annual logo use royalty payment established by the commission. If such logo use authorization statement is not presented at the time of registration or faxed by the commission, or the annual logo use royalty payment is not made to the county treasurer, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the support Kansas arts license plate to the county treasurer of such person's residence.

(g) The Kansas creative arts industries commission shall:

(1) Pay the initial cost of silk-screening for such support Kansas arts license plates; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call the Kansas creative arts industries commission for information concerning the application process or the status of their license plate application.

(h) The Kansas creative arts industries commission, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the support Kansas arts license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, royalty payment amount, plate number and vehicle type to the Kansas creative arts industries commission.

(j) Annual royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas creative arts industries commission special gifts fund.

History: L. 2009, ch. 89, § 1; L. 2012, ch. 130, § 16; L. 2013, ch. 133, § 1; July 1.

Section was amended twice in the 2012 session, see also 8-1,161a.



8-1,162 Boy Scouts of America license plate; requirements.

8-1,162. Boy Scouts of America license plate; requirements. (a) Any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of 20,000 pounds or less, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one Boy Scouts of America license plate for each such passenger vehicle or truck. In addition to the license plate, a person issued such a license plate may request a decal for the order of the arrow, wood badge, God and country award and eagle scout for each license plate. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by the council or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) A Boy Scouts of America council may authorize the use of their logo to be affixed on license plates or any decal as provided by this section. Any royalty payment received pursuant to this section shall be used to support the Boy Scouts of America. Any motor vehicle owner or lessee annually may apply to the Boy Scouts of America for the use of such logo. Upon annual application and payment to either: (1) The Boy Scouts of America in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate and decal to be issued, the Boy Scouts of America shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plates shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the council. Application for registration of a passenger vehicle or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer Boy Scouts of America license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the annual logo use royalty payment established by the council. If such logo use authorization statement is not presented at the time of registration or faxed by the Boy Scouts of America, or the annual use royalty payment is not made to the county treasurer, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) The Boy Scouts of America councils shall:

(1) Pay the initial cost of silk-screening for license plates authorized by this section; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call the Boy Scouts of America councils for information concerning the application process or the status of their license plate application.

(h) The Boy Scouts of America councils, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate and decals to be issued under the provisions of this section.

(i) A fee of $2 shall be paid for each decal issued under this section. Such decals shall be affixed to the license plate in the location required by the director.

(j) As a condition of receiving the Boy Scouts of America license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, royalty payment amount, decal types used, plate number and vehicle type to the designated Kansas Boy Scouts of America council and the state treasurer.

(k) Annual royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the Boy Scouts of America royalty fund, which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the Boy Scouts of America royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the Boy Scouts of America royalty fund to the designated Boy Scouts of America council shall be made on a monthly basis.

History: L. 2010, ch. 164, § 1; L. 2012, ch. 130, § 17; Jan. 1, 2013.



8-1,163 Vietnam war license plate; requirements.

8-1,163. Vietnam war license plate; requirements. (a) On and after January 1, 2012, any owner or lessee of one or more passenger vehicles, trucks of a gross weight of 20,000 pounds or less or motorcycles, who is a resident of the state of Kansas, and who submits satisfactory proof to the director of vehicles, in accordance with rules and regulations adopted by the secretary of revenue, that such person is a veteran of the Vietnam war, upon compliance with the provisions of this section, may be issued one distinctive license plate for each such passenger vehicle, truck or motorcycle designating such person as a veteran of the Vietnam war. Such license plates shall be issued for the same period of time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

(b) Any person who is a veteran of the Vietnam war may make application for such distinctive license plates, not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for the distinctive license plates shall furnish the director with proof as the director shall require that the applicant is a veteran of the Vietnam war. Application for the registration of a passenger vehicle, truck or motorcycle and issuance of the license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(c) No registration or distinctive license plates issued under the authority of this section shall be transferable to any other person.

(d) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant has filed with the director a form as provided in subsection (b). If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plates to the county treasurer of such person's residence.

History: L. 2010, ch. 164, § 2; July 1.



8-1,164 I'm pet friendly license plate; requirements.

8-1,164. I'm pet friendly license plate; requirements. (a) Any owner or lessee of one or more passenger vehicles, trucks registered for a gross weight of 20,000 pounds or less or motorcycles, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one I'm pet friendly license plate for each such passenger vehicle, truck or motorcycle. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by the college of veterinary medicine at Kansas state university or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The college of veterinary medicine at Kansas state university may authorize the use of their I'm pet friendly logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be used to support education regarding the spaying and neutering of dogs and cats in Kansas and veterinary student externships at animal shelters in Kansas. Any motor vehicle owner or lessee annually may apply to the college of veterinary medicine at Kansas state university for the use of such logo. Upon annual application and payment to either: (1) The college of veterinary medicine at Kansas state university in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate to be issued, the college of veterinary medicine at Kansas state university shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plates shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the college. Application for registration of a passenger vehicle, truck or motorcycle and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer I'm pet friendly license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the annual logo use royalty payment established by the college. If such logo use authorization statement is not presented at the time of registration or faxed by the college, or the annual logo use royalty payment is not made to the county treasurer, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) The college of veterinary medicine at Kansas state university shall:

(1) Pay the initial cost of silk-screening for license plates authorized by this section; and

(2) provide to all the county treasurers a toll-free number where applicants can call the college of veterinary medicine at Kansas state university for information concerning the application process or the status of their license plate application.

(h) The college of veterinary medicine at Kansas state university, with approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the I'm pet friendly license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, royalty payment amount, plate number and vehicle type to the college of veterinary medicine at Kansas state university.

(j) Annual royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the appropriate account of the restricted fees fund of the Kansas state university veterinary medical center.

History: L. 2010, ch. 164, § 3; L. 2012, ch. 130, § 18; Jan. 1, 2013.



8-1,165 Permanent registration for certain trailers; fee; cab card; rules and regulations.

8-1,165. Permanent registration for certain trailers; fee; cab card; rules and regulations. (a) On and after January 1, 2013, the division of vehicles shall provide for the registration of and the issuance of license plates for trailers used in combination with vehicles registered for a gross weight, as defined by K.S.A. 8-143, and amendments thereto, of 54,000 pounds or more in accordance with the provisions of this section. License plates issued under this section shall be permanent in nature and designed in such a manner as to remain with the trailer for the duration of the life span of the trailer or until the title to the trailer is transferred by the owner. Such license plates shall be distinctive and there shall be no year date thereon. Trailers registered under the provisions of this section shall pay a one-time registration fee of $10 and shall be issued a permanent registration cab card for the duration of the life span of the trailer or until the title to the trailer is transferred by the owner. License plates issued under this section shall not be transferable to any other trailer.

(b) The secretary of revenue may adopt rules and regulations in order to administer the provisions of this section.

(c) This section shall be part of and supplemental to article 1 of chapter 8 of the Kansas Statutes Annotated.

History: L. 2010, ch. 156, § 2; June 3.



8-1,166 Families of the fallen license plate; requirements.

8-1,166. Families of the fallen license plate; requirements. (a) On and after January 1, 2012, any owner or lessee of one or more passenger vehicles, trucks of a gross weight of 20,000 pounds or less or motorcycles, who is a resident of the state of Kansas, and who submits satisfactory proof to the director of vehicles, in accordance with rules and regulations adopted by the secretary of revenue, that such person is a department of defense-recognized next of kin of deceased military personnel, upon compliance with the provisions of this section, may be issued one distinctive license plate for each such passenger vehicle, truck or motorcycle, with the designation "families of the fallen." Such license plates shall be issued for the same period of time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

(b) Any person who is a department of defense-recognized next of kin of deceased military personnel may make application for such distinctive license plates, not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for the distinctive license plates shall furnish the director with proof as the director shall require that the applicant is a department of defense-recognized next of kin of deceased military personnel pursuant to subsection (a). Application for the registration of a passenger vehicle, truck or motorcycle and issuance of the license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(c) No registration or distinctive license plates issued under the authority of this section shall be transferable to any other person.

(d) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plates to the county treasurer of such person's residence.

(e) The families of the fallen license plate shall have a gold star design printed on the plate.

(f) As used in this section, "department of defense-recognized next of kin of deceased military personnel" means any person entitled to receive the gold star lapel button under 10 U.S.C. § 1126 or the lapel button for next of kin of deceased personnel.

History: L. 2011, ch. 35, § 1; July 1.



8-1,167 Ducks unlimited license plate; procedure; requirements.

8-1,167. Ducks unlimited license plate; procedure; requirements. (a) On and after January 1, 2013, any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of 20,000 pounds or less, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one ducks unlimited license plate for each such passenger vehicle or truck. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by ducks unlimited or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The board of directors of ducks unlimited may authorize the use of their logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be used to support ducks unlimited. Any motor vehicle owner or lessee annually may apply to ducks unlimited for the use of such logo. Upon annual application and payment to either: (1) Ducks unlimited in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate to be issued, ducks unlimited shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plate shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by ducks unlimited. Application for registration of a passenger vehicle or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer ducks unlimited license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant either provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the logo use royalty payment as established by ducks unlimited. If such logo use authorization statement is not presented at the time of registration or faxed by ducks unlimited, or the annual logo use royalty payment is not made to the county treasurer at the time of registration, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) Ducks unlimited shall:

(1) Pay the initial cost of silk-screening for license plates authorized by this section; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call ducks unlimited for information concerning the application process or the status of their license plate application.

(h) Ducks unlimited, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the ducks unlimited license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number and vehicle type to ducks unlimited and the state treasurer.

(j) Annual logo use royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the ducks unlimited royalty fund, which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the ducks unlimited royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the ducks unlimited royalty fund to the appropriate designee of ducks unlimited of Kansas shall be made on a monthly basis.

History: L. 2012, ch. 130, § 7; July 1.



8-1,168 Masonic lodge license plate; procedure; requirements.

8-1,168. Masonic lodge license plate; procedure; requirements. (a) On and after January 1, 2013, any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of 20,000 pounds or less, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one masonic lodge license plate for each such passenger vehicle or truck. In addition to the license plate, a person issued such license plate may request a decal of various masonic designations, such as previous offices held in the organization and organizational affiliations, as determined by the grand lodge of Kansas. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by the grand lodge of ancient free and accepted masons of Kansas or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The grand lodge of ancient free and accepted masons of Kansas may authorize the use of their logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be divided to support the Kansas masonic library and museum and other charities through Kansas freemasons charities, inc. Any motor vehicle owner or lessee annually may apply to the grand lodge of ancient free and accepted masons of Kansas for use of such logo. Upon annual application and payment to either: (1) The grand lodge of ancient free and accepted masons of Kansas in an amount of not less than $25 or more than $100 as a logo use royalty payment for each license plate to be issued, the grand lodge of ancient free and accepted masons of Kansas shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of the registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plates shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the grand lodge of ancient free and accepted masons of Kansas. Application for registration of a passenger vehicle or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer Masonic lodge license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be annually, upon payment of the fee prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant either provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the logo use royalty payment as established by the grand lodge of ancient free and accepted masons of Kansas. If such logo use authorization statement is not presented at the time of registration or faxed by the masonic lodge, or the annual logo use royalty payment is not made to a county treasurer at the time of registration, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) The grand lodge of ancient free and accepted masons of Kansas shall:

(1) Pay the initial cost of silk-screening plates authorized by this section; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call the grand lodge of Kansas for information concerning the application process or the status of their license plate application.

(h) The grand lodge of ancient free and accepted masons of Kansas, with the approval of the director of vehicles and subject to availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) A fee of $2 shall be paid for each decal issued under this section. Such decals shall be affixed to the license plate in the location required by the director of vehicles.

(j) As a condition of receiving the Masonic lodge license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number and vehicle type to the masonic lodge and the state treasurer.

(k) Annual royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the Masonic lodge royalty fund, which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the Masonic lodge royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the Masonic lodge royalty fund to the appropriate designee of the grand lodge of ancient and free accepted masons of Kansas shall be made on a monthly basis.

History: L. 2012, ch. 130, § 8; July 1.



8-1,169 Eisenhower foundation license plate; procedure; requirements.

8-1,169. Eisenhower foundation license plate; procedure; requirements. (a) On and after January 1, 2014, any owner or lessee of one or more passenger vehicles, trucks registered for a gross weight of 20,000 pounds or less or motorcycles, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one Eisenhower foundation license plate for each such passenger vehicle, truck or motorcycle. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by the Eisenhower foundation or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The board of directors of the Eisenhower foundation may authorize the use of their logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be used to support the Eisenhower foundation. Any motor vehicle owner or lessee annually may apply to the Eisenhower foundation for the use of such logo. Upon annual application and payment to either: (1) The Eisenhower foundation in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate to be issued, the Eisenhower foundation shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plate shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the Eisenhower foundation. Application for registration of a passenger vehicle, truck or motorcycle and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer the Eisenhower foundation license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant either provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the logo use royalty payment as established by the Eisenhower foundation. If such logo use authorization statement is not presented at the time of registration or faxed by the Eisenhower foundation, or the annual logo use royalty payment is not made to the county treasurer at the time of registration, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) The Eisenhower foundation shall:

(1) Pay the initial cost of silk-screening for license plates authorized by this section; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call the Eisenhower foundation for information concerning the application process or the status of their license plate application.

(h) The Eisenhower foundation, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the Eisenhower foundation license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number and vehicle type to the Eisenhower foundation and the state treasurer.

(j) Annual logo use royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the Eisenhower foundation royalty fund, which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the Eisenhower foundation royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the Eisenhower foundation royalty fund to the appropriate designee of the Eisenhower foundation shall be made on a monthly basis.

History: L. 2013, ch. 7, § 1; July 1.



8-1,170 Distinctive license plates; transferability of plates.

8-1,170. Distinctive license plates; transferability of plates. Except as otherwise provided by statute, the secretary of revenue shall adopt rules and regulations to establish a procedure for allowing the transfer of distinctive license plates issued pursuant to article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, from one vehicle to another for which such distinctive plates were originally issued, when the title to the original vehicle has not been transferred and the name or names of the owner or owners listed on the title to both vehicles are identical.

History: L. 2013, ch. 81, § 2; July 1.



8-1,171 Donate life license plate; procedure; requirements.

8-1,171. Donate life license plate; procedure; requirements. (a) On and after January 1, 2015, any owner or lessee of one or more passenger vehicles, trucks registered for a gross weight of 20,000 pounds or less or motorcycles, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one donate life license plate for each such passenger vehicle, truck or motorcycle. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by midwest transplant network or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The board of directors of midwest transplant network may authorize the use of their donate life logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be used to support midwest transplant network. Any motor vehicle owner or lessee annually may apply to midwest transplant network for the use of such logo. Upon annual application and payment to either: (1) Midwest transplant network in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate to be issued, midwest transplant network shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plate shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by midwest transplant network. Application for registration of a passenger vehicle, truck or motorcycle and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer donate life license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the logo use royalty payment as established by midwest transplant network. If such logo use authorization statement is not presented at the time of registration or faxed by midwest transplant network, or the annual logo use royalty payment is not made to the county treasurer at the time of registration, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) Midwest transplant network shall:

(1) Pay the initial cost of silk-screening for license plates authorized by this section; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call midwest transplant network for information concerning the application process or the status of their license plate application.

(h) Midwest transplant network, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the donate life license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number and vehicle type to midwest transplant network and the state treasurer.

(j) Annual logo use royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the midwest transplant network royalty fund, which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the midwest transplant network royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the midwest transplant network royalty fund to the appropriate designee of midwest transplant network shall be made on a monthly basis.

History: L. 2014, ch. 77, § 1; July 1.



8-1,172 Rotary international license plate; procedure; requirements.

8-1,172. Rotary international license plate; procedure; requirements. (a) On and after January 1, 2015, any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of 20,000 pounds or less, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one rotary international license plate for each such passenger vehicle or truck. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by rotary international or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) Rotary international may authorize the use of their logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be used to support rotary international. Any motor vehicle owner or lessee annually may apply to rotary international for the use of such logo. Upon annual application and payment to either: (1) Rotary international in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate to be issued, rotary international shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plate shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by rotary international. Application for registration of a passenger vehicle or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer rotary international license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant either provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the logo use royalty payment as established by rotary international. If such logo use authorization statement is not presented at the time of registration or faxed by rotary international, or the annual logo use royalty payment is not made to the county treasurer at the time of registration, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) Rotary international shall:

(1) Pay the initial cost of silk-screening for license plates authorized by this section; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call rotary international for information concerning the application process or the status of their license plate application.

(h) Rotary international, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the rotary international license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number and vehicle type to rotary international and the state treasurer.

(j) Annual logo use royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the rotary international royalty fund, which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the rotary international royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the rotary international royalty fund to the appropriate designee of the rotary international shall be made on a monthly basis.

History: L. 2014, ch. 77, § 3; July 1.



8-1,173 Kansas horse council license plate; procedure; requirements.

8-1,173. Kansas horse council license plate; procedure; requirements. (a) On and after January 1, 2015, any owner or lessee of one or more passenger vehicles, trailers or trucks registered for a gross weight of 20,000 pounds or less, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one Kansas horse council license plate for each such passenger vehicle, trailer or truck. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by the Kansas horse council or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The Kansas horse council may authorize the use of their logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be used to support the Kansas horse council. Any motor vehicle owner or lessee annually may apply to the Kansas horse council for the use of such logo. Upon annual application and payment to either: (1) The Kansas horse council in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate to be issued, the Kansas horse council shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plate shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the Kansas horse council. Application for registration of a passenger vehicle, trailer or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer the Kansas horse council license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant either provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the logo use royalty payment as established by the Kansas horse council. If such logo use authorization statement is not presented at the time of registration or faxed by the Kansas horse council, or the annual logo use royalty payment is not made to the county treasurer at the time of registration, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) The Kansas horse council shall:

(1) Pay the initial cost of silk-screening for license plates authorized by this section; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call the Kansas horse council for information concerning the application process or the status of their license plate application.

(h) The Kansas horse council, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the Kansas horse council license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number and vehicle type to the Kansas horse council and the state treasurer.

(j) Annual logo use royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas horse council royalty fund, which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the Kansas horse council royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the Kansas horse council royalty fund to the appropriate designee of the Kansas horse council shall be made on a monthly basis.

History: L. 2014, ch. 77, § 4; July 1.



8-1,174 Omega psi phi license plate; procedure; requirements.

8-1,174. Omega psi phi license plate; procedure; requirements. (a) On and after January 1, 2016, any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of 20,000 pounds or less, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one omega psi phi license plate for each such passenger vehicle or truck. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by omega psi phi or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) Omega psi phi may authorize the use of its logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be used to support omega psi phi. Any motor vehicle owner or lessee annually may apply to omega psi phi for the use of such logo. Upon annual application and payment to either: (1) Omega psi phi in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate to be issued, omega psi phi shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plate shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by omega psi phi. Application for registration of a passenger vehicle or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer the omega psi phi license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in K.S.A. 8-132(b), and amendments thereto. No renewal of registration shall be made to any applicant until such applicant either provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the logo use royalty payment as established by omega psi phi. If such logo use authorization statement is not presented at the time of registration or faxed by omega psi phi, or the annual logo use royalty payment is not made to the county treasurer at the time of registration, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) Omega psi phi shall:

(1) Pay the initial cost of silk-screening for license plates authorized by this section; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call omega psi phi for information concerning the application process or the status of their license plate application.

(h) Omega psi phi, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the omega psi phi license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number and vehicle type to omega psi phi and the state treasurer.

(j) Annual logo use royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the omega psi phi royalty fund, which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the omega psi phi royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the omega psi phi royalty fund to the appropriate designee of omega psi phi shall be made on a monthly basis.

History: L. 2015, ch. 48, § 11; May 14.






Article 2 DRIVERS' LICENSES

8-222 Liability of owner for damages caused by negligence of minors under age of sixteen.

8-222. Liability of owner for damages caused by negligence of minors under age of sixteen. Every owner of a motor vehicle causing or knowingly permitting a minor under the age of sixteen years to drive such vehicle upon a highway, and any person who gives or furnishes a motor vehicle to such minor, shall be jointly and severally liable with such minor for any damages caused by the negligence of such minor in driving such vehicle.

History: L. 1931, ch. 80, § 22; June 30.



8-234a Definitions.

8-234a. Definitions. (a) As used in the motor vehicle drivers' license act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(1) "Drivers' license examiner" or "examiner" means a drivers' license examiner of the division of vehicles or any person whom the director of vehicles has authorized, pursuant to the authority granted by this act, to accept applications for drivers' licenses and administer the examinations required for the issuance or renewal of drivers' licenses. Any county treasurer authorized to accept applications for drivers' licenses or administer drivers' license examinations shall be deemed to be acting as an agent of the state of Kansas;

(2) "nonresident" means every person who is not a resident of this state. For the purposes of the motor vehicle drivers' license act any person who owns, rents or leases real estate in Kansas as such person's residence and engages in a trade, business or profession within Kansas or registers to vote in Kansas or enrolls such person's children in a school in this state or purchases Kansas registration for a motor vehicle, shall be deemed a resident of the state of Kansas 90 days after the conditions stated in this subsection commence, except that military personnel on active duty and their military dependents who are residents of another state, shall not be considered residents of the state of Kansas for the purpose of this act;

(3) "patrol" means the state highway patrol;

(4) "address of principal residence" means: (A) The place where a person makes his or her permanent principal home; (B) place where a person resides, has an intention to remain and where they intend to return following an absence; or (C) place of habitation to which, whenever the person is absent, the person intends to return. If a person eats at one place and sleeps at another, the place where the person sleeps shall be considered the person's address of principal residence;

(5) "state" means a state of the United States, the District of Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa and the Commonwealth of Northern Mariana Islands;

(6) "wireless communication device" means any wireless electronic communication device that provides for voice or data communication between two or more parties, including, but not limited to, a mobile or cellular telephone, a text messaging device, a personal digital assistant that sends or receives messages, an audio-video player that sends or receives messages or a laptop computer; and

(7) "religious organization" means any organization, church, body of communicants, or group, gathered in common membership for mutual support and edification in piety, worship and religious observances, or a society of individuals united for religious purposes at a definite place and which religious organization maintains an established place of worship within this state and has a regular schedule of services or meetings at least on a weekly basis and has been determined to be organized and created as a bona fide religious organization.

(b) As used in this act, the words and phrases defined by the sections in article 14 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, shall have the meanings respectively ascribed to them therein, unless a different meaning is ascribed to any such word or phrase by subsection (a) of this section.

History: L. 1975, ch. 36, § 1; L. 1993, ch. 252, § 1; L. 2007, ch. 160, § 3; L. 2007, ch. 195, § 2; L. 2009, ch. 34, § 3; L. 2010, ch. 146, § 1; May 27.

Revisor's Note:

Section was also amended by L. 2007, ch. 68, § 2, but that version was repealed by L. 2007, ch. 195, § 59.



8-234b Classes of drivers' licenses; applications for original licenses; examinations; rules and regulations.

8-234b. Classes of drivers' licenses; applications for original licenses; examinations; rules and regulations. (a) Every original driver's license issued by the division shall indicate the class or classes of motor vehicles which the licensee is entitled to drive. For this purpose the following classes are established:

(1) Commercial class A motor vehicles include any combination of vehicles with a gross combination weight rating of 26,001 pounds or more, providing the gross vehicle weight rating of the vehicle or vehicles being towed is in excess of 10,000 pounds;

(2) commercial class B motor vehicles include any single vehicle with a gross vehicle weight rating of 26,001 pounds or more, or any such vehicle towing a vehicle not in excess of 10,000 pounds gross vehicle weight rating;

(3) commercial class C motor vehicles include any single vehicle less than 26,001 pounds gross vehicle weight rating, or any such vehicle towing a vehicle not in excess of 10,000 pounds, or any vehicle less than 26,001 pounds gross vehicle weight rating towing a vehicle in excess of 10,000 pounds gross vehicle weight rating, provided the gross combination weight rating of the combination is less than 26,001 pounds comprising:

(A) Vehicles designed to transport 16 or more passengers, including the driver; or

(B) vehicles used in the transportation of hazardous materials which requires the vehicle to be placarded;

(4) class A motor vehicles include any combination of vehicles with a gross combination weight rating of 26,001 pounds or more, provided the gross combination weight rating of the vehicle or vehicles being towed is in excess of 10,000 pounds, and all other lawful combinations of vehicles with a gross combination weight rating of 26,001 pounds, or more; except that, class A does not include a combination of vehicles that has a truck registered as a farm truck under K.S.A. 8-143, and amendments thereto;

(5) class B motor vehicles include any single vehicle with a gross vehicle weight rating of 26,001 pounds or more, or any such vehicle towing a vehicle not in excess of 10,000 pounds gross vehicle weight rating. Class B motor vehicles do not include a single vehicle registered as a farm truck under K.S.A. 8-143, and amendments thereto, when such farm truck has a gross vehicle weight rating of 26,001 pounds, or more; or any fire truck operated by a volunteer fire department;

(6) class C motor vehicles include any single vehicle with a gross vehicle weight rating less than 26,001 pounds, or any such vehicle towing a vehicle not in excess of 10,000 pounds gross vehicle weight rating, or any vehicle with a less than 26,001 gross vehicle weight rating towing a vehicle in excess of 10,000 pounds gross vehicle weight rating, provided the gross combination weight rating of the combination is less than 26,001 pounds, or any single vehicle registered as a farm truck under K.S.A. 8-143, and amendments thereto, when such farm truck has a gross vehicle weight rating of 26,001 pounds, or more, or any fire truck operated by a volunteer fire department or any autocycle; and

(7) class M motor vehicles includes motorcycles, but does not include autocycles.

As used in this subsection, "gross vehicle weight rating" means the value specified by the manufacturer as the maximum loaded weight of a single or a combination (articulated) vehicle. The gross vehicle weight rating of a combination (articulated) vehicle, commonly referred to as the gross combination weight rating, is the gross vehicle weight rating of the power unit plus the gross vehicle weight rating of the towed unit or units.

(b) Every applicant for an original driver's license shall indicate on such person's application the class or classes of motor vehicles for which the applicant desires a license to drive, and the division shall not issue a driver's license to any person unless such person has demonstrated satisfactorily ability to exercise ordinary and reasonable control in the operation of motor vehicles in the class or classes for which the applicant desires a license to drive. The division shall administer an appropriate examination of each applicant's ability to drive such motor vehicles. Except as provided in K.S.A. 8-2,125 through 8-2,142, and amendments thereto, the director of vehicles may accept a copy of the certificate of a person's road test issued to an individual under the regulatory requirements of the United States department of transportation, in lieu of requiring the person to demonstrate ability to operate any motor vehicle or combination of vehicles, if such certificate was issued not more than three years prior to the person's application for a driver's license.

(c) Any person who is the holder of a valid driver's license which entitles the person to drive class A motor vehicles may also drive class B and C motor vehicles. Any person who is the holder of a valid driver's license which entitles the person to drive class B motor vehicles may also drive class C motor vehicles.

(d) The secretary of revenue shall adopt rules and regulations establishing qualifications for the safe operation of the various types, sizes and combinations of vehicles in each class of motor vehicles established in subsection (a). Such rules and regulations shall include the adoption of at least the minimum qualifications for commercial drivers' licenses contained in the commercial motor vehicle safety act of 1986.

(e) Any reference in the motor vehicle drivers' license act to a class or classes of motor vehicles is a reference to the classes of motor vehicles established in subsection (a), and any reference in the motor vehicle drivers' license act to a classified driver's license or a class of driver's license means a driver's license which restricts the holder thereof to driving one or more of such classes of motor vehicles.

(f) The secretary of revenue may enter into a contract with any person, who meets the qualifications imposed on persons regularly employed by the division as drivers' license examiners, to accept applications for drivers' licenses and to administer the examinations required for the issuance of drivers' licenses.

(g) Notwithstanding the provisions of subsection (a), any person employed as an automotive mechanic who possesses a valid class C driver's license may drive any class A or class B motor vehicle on the highways for the purpose of determining the proper performance of the vehicle, except that this does not include commercial class A, B or C vehicles.

History: L. 1975, ch. 36, § 2; L. 1976, ch. 47, § 1; L. 1976, ch. 46, § 1; L. 1977, ch. 35, § 1; L. 1978, ch. 44, § 1; L. 1981, ch. 39, § 1; L. 1982, ch. 40, § 1; L. 1989, ch. 38, § 19; L. 1990, ch. 41, § 1; L. 1991, ch. 36, § 4; L. 1995, ch. 190, § 1; L. 1997, ch. 101, § 1; L. 2010, ch. 156, § 13; L. 2015, ch. 48, § 3; May 14.



8-234d Motor vehicle drivers' license act; scope and effect of certain sections.

8-234d. Motor vehicle drivers' license act; scope and effect of certain sections. (a) Nothing in K.S.A. 8-234b and 8-234c shall be construed as abrogating, limiting or otherwise affecting any other provision of the motor vehicle drivers' license act which imposes restrictions or limitations on driving any types, sizes or combinations of vehicles.

(b) The provisions of K.S.A. 8-234a, 8-234b and 8-234c and the provisions of this section shall be a part of and supplemental to the motor vehicle drivers' license act.

History: L. 1975, ch. 36, § 4; July 1.



8-235 Licenses required; city license, when; appeal from denial of license; vehicles registered under temporary permit; penalty; motorized bicycle driver's license.

8-235. Licenses required; city license, when; appeal from denial of license; vehicles registered under temporary permit; penalty; motorized bicycle driver's license. (a) No person, except those expressly exempted, shall drive any motor vehicle upon a highway in this state unless such person has a valid driver's license. No person shall receive a driver's license unless and until such person surrenders or with the approval of the division, lists to the division all valid licenses in such person's possession issued to such person by any other jurisdiction. All surrendered licenses or the information listed on foreign licenses shall be returned by the division to the issuing department, together with information that the licensee is now licensed in a new jurisdiction. No person shall be permitted to have more than one valid license at any time.

(b) Any person licensed under the motor vehicle drivers' license act may exercise the privilege granted upon all streets and highways in this state and shall not be required to obtain any other license to exercise such privilege by any local authority. Nothing herein shall prevent cities from requiring licenses of persons who drive taxicabs or municipally franchised transit systems for hire upon city streets, to protect the public from drivers whose character or habits make them unfit to transport the public. If a license is denied, the applicant may appeal such decision to the district court of the county in which such city is located by filing within 14 days after such denial, a notice of appeal with the clerk of the district court and by filing a copy of such notice with the city clerk of the involved city. The city clerk shall certify a copy of such decision of the city governing body to the clerk of the district court and the matter shall be docketed as any other cause and the applicant shall be granted a trial of such person's character and habits. The matter shall be heard by the court de novo in accordance with the code of civil procedure. The cost of such appeal shall be assessed in such manner as the court may direct.

(c) Any person operating in this state a motor vehicle, except a motorcycle, which is registered in this state other than under a temporary thirty-day permit shall be the holder of a driver's license which is classified for the operation of such motor vehicle, and any person operating in this state a motorcycle which is registered in this state shall be the holder of a class M driver's license, except that any person operating in this state a motorcycle which is registered under a temporary thirty-day permit shall be the holder of a driver's license for any class of motor vehicles.

(d) No person shall drive any motorized bicycle upon a highway of this state unless such person: (1) Has a valid driver's license which entitles the licensee to drive a motor vehicle in any class or classes; (2) is at least 15 years of age and has passed the written and visual examinations required for obtaining a class C driver's license, in which case the division shall issue to such person a class C license which clearly indicates such license is valid only for the operation of motorized bicycles; (3) has had their driving privileges suspended, for a violation other than a violation of K.S.A. 8-2,144, and amendments thereto, or a second or subsequent violation of K.S.A. 8-1567 or 8-1567a or K.S.A. 2015 Supp. 8-1025, and amendments thereto, and such person has completed the mandatory period of suspension as provided in K.S.A. 8-1014, and amendments thereto, and has made application to the division for the issuance of a class C license for the operation of motorized bicycles, in accordance with paragraph (2), in which case the division shall issue to such person a class C license which clearly indicates such license is valid only for the operation of motorized bicycles; or (4) has had their driving privileges revoked under K.S.A. 8-286, and amendments thereto, has not had a test refusal or test failure or alcohol or drug-related conviction, as those terms are defined in K.S.A. 8-1013, and amendments thereto, in the last five years, has not been convicted of a violation of subsection (b) of K.S.A. 8-1568, and amendments thereto, in the last five years and has made application to the division for issuance of a class C license for the operation of motorized bicycles, in accordance with paragraph (2), in which case the division shall issue such person a class C license which clearly indicates such license is valid only for the operation of motorized bicycles.

(e) Violation of this section shall constitute a class B misdemeanor.

History: L. 1937, ch. 73, § 2; L. 1949, ch. 104, § 2; L. 1959, ch. 49, § 2; L. 1961, ch. 52, § 1; L. 1969, ch. 51, § 1; L. 1975, ch. 36, § 5; L. 1976, ch. 42, § 2; L. 1977, ch. 28, § 3; L. 1987, ch. 45, § 1; L. 1989, ch. 38, § 20; L. 1991, ch. 36, § 5; L. 1993, ch. 154, § 2; L. 2000, ch. 179, § 7; L. 2007, ch. 181, § 1; L. 2010, ch. 135, § 3; L. 2011, ch. 105, § 4; L. 2012, ch. 172, § 3; July 1.



8-235b Findings of department upon receipt of application; issuance of license, when.

8-235b. Findings of department upon receipt of application; issuance of license, when. The division, upon receipt of an application for an original driver's license, if it finds the applicant to be the then holder of a valid driver's license and finds from said application that the statements required under subsection (b) of K.S.A. 8-240, relating to prior revocation, suspension or refusal of licenses are answered correctly in the negative, and finds that all other applicable requirements of the motor vehicle drivers' license act have been complied with, including the requirements of K.S.A. 8-234b and 8-234c, shall issue to said applicant a properly classified driver's license, which license shall be issued as provided in this act.

History: L. 1949, ch. 104, § 4; L. 1959, ch. 49, § 8; L. 1975, ch. 36, § 6; Jan. 1, 1976.



8-235c Findings of division; when examination required; exception.

8-235c. Findings of division; when examination required; exception. If the division finds that an applicant for an original driver's license does not then have a valid driver's license, or finds that any of the statements relating to prior revocation, suspension or refusal of licenses required to be made on the application under subsection (b) of K.S.A. 8-240 are in the affirmative, then the division before issuing such license shall require said applicant to take an examination as provided in K.S.A. 8-235d: Provided, That any applicant who was a student within the two (2) years immediately prior to the date of making application and who has successfully completed a drivers' training course conducted by an accredited school or educational institution, or conducted by a driver training school which has been issued a license certificate pursuant to K.S.A. 8-277 shall be granted without examination a driver's license indicating the class of vehicles which the applicant is qualified to drive as a result of successfully completing such drivers' training course.

History: L. 1949, ch. 104, § 5; L. 1951, ch. 107, § 1; L. 1959, ch. 49, § 9; L. 1975, ch. 36, § 7; Jan. 1, 1976.



8-235d Applications for licenses other than renewals; examinations; locations; issuance of license; requirements for applicant under age of eighteen years.

8-235d. Applications for licenses other than renewals; examinations; locations; issuance of license; requirements for applicant under age of eighteen years. (a) Drivers' license examiners of the division shall accept original applications for drivers' licenses and instruction permits, as distinguished from applications for renewals of licenses, on forms prescribed by the division and also shall issue instruction permits. Drivers' license examiners of the division shall examine every applicant for a driver's license who is required by the provisions of the motor vehicle drivers' license act to be examined. Such examination shall be held in the county where the applicant resides or at a place adjacent thereto reasonably convenient to the applicant or at a location established by the secretary. Such examination shall include a test of the applicant's eyesight, the applicant's ability to read and understand highway signs regulating, warning and directing traffic, the applicant's knowledge of the traffic laws of this state and shall include an actual demonstration of ability to exercise ordinary and reasonable control in the operation of motor vehicles which the class of license applied for would entitle the applicant to drive. At the conclusion of the examination the examiner shall issue a license to the applicant, if the applicant has successfully passed the examination with the class of license the applicant has applied for.

(b) In addition to the requirements of subsection (a):

(1) Any person applying for a driver's license shall comply with the provisions of subsection (b) of K.S.A. 8-240, and amendments thereto; and

(2) any person who is under the age of 18 years and at least 17 years of age, who is applying for a driver's license for the first time, not including an instruction permit, shall submit a signed affidavit of either a parent or guardian, stating that the applicant has completed at least 50 hours of adult supervised driving with at least 10 of those hours being at night. The required adult supervised driving required in this subsection shall be conducted by an adult who is at least 21 years of age and is the holder of a valid commercial driver's license, class A, B or C driver's license.

Evidence of failure of any licensee who was required to complete the 50 hours of adult supervised driving under this subsection shall not be admissible in any action for the purpose of determining any aspect of comparative negligence or mitigation of damages.

History: L. 1949, ch. 104, § 6; L. 1959, ch. 49, § 10; L. 1963, ch. 402, § 2; L. 1967, ch. 434, § 2; L. 1975, ch. 36, § 8; L. 1989, ch. 38, § 21; L. 1999, ch. 125, § 14; L. 2000, ch. 179, § 8; L. 2009, ch. 34, § 4; L. 2013, ch. 40, § 1; July 1.



8-235e Application for driver's license, instructional permit or nondriver's identification card constitutes consent to selective service registration.

8-235e. Application for driver's license, instructional permit or nondriver's identification card constitutes consent to selective service registration. (a) Any person, who is subject to registration under the provisions of section 3 of the military selective service act, 50 U.S.C. App. section 453, as amended, and who applies for any driver's license or instructional permit under the provisions of article 2 of chapter 8 of the Kansas Statutes Annotated, or any nondriver's identification card under the provisions of K.S.A. 8-1324 through 8-1334, and amendments thereto, or any renewal of such driver's license, instructional permit or nondriver's identification card and who is at least 16 years of age but less than 26 years of age shall consent to such applicant's registration in compliance with the requirements of section 3 of the military selective service act, 50 U.S.C. App. section 453, as amended.

(b) The division of vehicles shall forward, in an electronic format, the necessary personal information of the applicants identified in subsection (a), to the selective service system. The applicant's signature on the application shall serve as an indication that the applicant either has already registered with the selective service system or that the applicant is authorizing the division of vehicles to forward to the selective service system the necessary information for such registration. The division of vehicles shall notify the applicant that the applicant's submission of the application will serve as the applicant's consent to registration with the selective service system, if such registration is required by federal law.

History: L. 2003, ch. 41, § 1; July 1.



8-236 Persons exempt from license.

8-236. Persons exempt from license. (a) The following persons are exempt from the license requirements of the motor vehicle drivers' license act:

(1) A nonresident who is at least 16 years of age and who has in such person's immediate possession a valid license issued to such nonresident in such person's home state or country may operate in this state any motor vehicle in class C or M, as designated in K.S.A. 8-234b, and amendments thereto;

(2) a nonresident who is at least 18 years of age and who has in such person's immediate possession a valid license issued to such nonresident in such person's home state or country which authorizes such person to operate any motor vehicle in class A or class B, as designated in K.S.A. 8-234b, and amendments thereto, may operate any such motor vehicle in this state, subject to the age limits applicable in this state to the operation of any type or class of vehicle operated by such person;

(3) any nonresident who is at least 18 years of age, whose home state or country does not require the licensing of drivers, may operate any motor vehicle in class C or class M, as designated in K.S.A. 8-234b, and amendments thereto, for a period of not more than 90 days in any calendar year, if the motor vehicle so operated is duly registered in the home state or country of such nonresident;

(4) any person while driving or operating during the hours between sunrise and sunset any farm tractor or implement of husbandry, from the farm residence to a field farmed in connection with such farm residence, or from one farm field to another.

(b) No exemption granted by this section shall apply to any person while such person's license to operate a motor vehicle is under suspension or revocation.

History: L. 1937, ch. 73, § 3; L. 1949, ch. 104, § 7; L. 1959, ch. 49, § 3; L. 1967, ch. 59, § 2; L. 1975, ch. 36, § 9; L. 1987, ch. 45, § 2; L. 1989, ch. 38, § 22; L. 1991, ch. 36, § 6; May 30.



8-237 Persons to whom license not issued.

8-237. Persons to whom license not issued. The division of vehicles shall not issue any driver's license to any person:

(a) Who is under the age of 17 years, except that the division may issue a restricted class C or M license, as provided in K.S.A. 2015 Supp. 8-2,101, and amendments thereto, or a farm permit, under K.S.A. 8-296, and amendments thereto.

(b) Who is under the age of 18 years, except as provided in K.S.A. 8-2,147, and amendments thereto, for the purpose of driving a commercial or class A or B motor vehicle.

(c) Whose license is currently revoked, suspended or canceled in this or any other state, except as provided in K.S.A. 8-256, and amendments thereto.

(d) Who is a habitual drunkard, habitual user of narcotic drugs or habitual user of any other drug to a degree which renders the user incapable of safely driving a motor vehicle.

(e) Who has previously been adjudged to be afflicted with or suffering from any mental disability or disease and who, at the time of making application for a driver's license, has not been restored to capacity in the manner provided by law. Application of this limitation to any person known to have suffered any seizure disorder is subject to the provisions of K.S.A. 8-247, and amendments thereto.

(f) Who is required by the motor vehicle drivers' license act to take an examination, unless the person has successfully passed the examination.

(g) Who is at least 16 years of age and less than 17 years of age, who is applying for a driver's license for the first time since reaching 16 years of age and who, three times or more, has been adjudged to be a traffic offender under the Kansas juvenile code or a juvenile offender under the revised Kansas juvenile justice code, by reason of violation of one or more statutes regulating the movement of traffic on the roads, streets or highways of this state, except that, in the discretion of the director, the person may be issued a driver's license which is restricted in the manner the division deems to be appropriate. No person described by this subsection shall be eligible to receive a driver's license which is not restricted until the person has reached the age of 17 years.

(h) Who has not submitted proof of age or proof of identity, as required by K.S.A. 8-240, and amendments thereto.

(i) Whose presence in the United States is in violation of federal immigration laws.

History: L. 1937, ch. 73, § 4; L. 1943, ch. 81, § 1; L. 1949, ch. 104, § 8; L. 1955, ch. 50, § 1; L. 1959, ch. 49, § 4; L. 1974, ch. 37, § 1; L. 1975, ch. 36, § 10; L. 1977, ch. 36, § 1; L. 1978, ch. 44, § 2; L. 1982, ch. 41, § 1; L. 1982, ch. 182, § 117; L. 1989, ch. 38, § 23; L. 1991, ch. 36, § 7; L. 1992, ch. 192, § 2; L. 1993, ch. 222, § 2; L. 1993, ch. 280, § 2; L. 1996, ch. 229, § 19; L. 1999, ch. 125, § 15; L. 2000, ch. 179, § 9; L. 2006, ch. 169, § 88; L. 2009, ch. 34, § 5; L. 2010, ch. 146, § 2; May 27.



8-238 Operators of school buses; operators of vehicles transporting persons or certain property for compensation; age restrictions.

8-238. Operators of school buses; operators of vehicles transporting persons or certain property for compensation; age restrictions. No person who is under the age of 18 years shall drive any school bus transporting school children or any motor vehicle when in use for the transportation of persons for a fee or when in use for the transportation of property, other than property owned or sold by the owner or lessee of such vehicle, for compensation.

History: L. 1937, ch. 73, § 5; L. 1943, ch. 81, § 2; L. 1949, ch. 104, § 9; L. 1959, ch. 49, § 5; L. 1972, ch. 342, § 40; L. 1975, ch. 36, § 11; L. 1975, ch. 37, § 1; L. 1976, ch. 40, § 4; L. 1987, ch. 45, § 3; L. 1989, ch. 38, § 24; July 1.



8-239 Instruction permits for persons 17 years of age and older; conditions and requirements.

8-239. Instruction permits for persons 17 years of age and older; conditions and requirements. Any person who is at least 17 years of age may apply to the division for an instruction permit. The division may in its discretion, after the applicant has successfully passed all parts of the examination other than the driving test, issue to the applicant an instruction permit which shall entitle the applicant while having such permit in such person's immediate possession to drive a passenger car upon the public highways for a period of one year subject to the restrictions herein contained. The one having the instruction permit may operate a passenger car at any time when accompanied by an adult who is at least 21 years of age, who is the holder of a valid commercial driver's license, class A, B or C driver's license, who has had at least one year of driving experience and who is occupying a seat beside the driver. Any person who is at least 17 years of age may apply for an instruction permit to operate a motorcycle either separate from or in conjunction with an instruction permit to operate a passenger car, and such permit shall entitle the permittee to operate a motorcycle if such person is accompanied by an adult who is at least 21 years of age, who is the holder of a valid class M driver's license, who has had at least one year of driving experience and who is riding a motorcycle in the general proximity of the permittee.

History: L. 1937, ch. 73, § 6; L. 1949, ch. 104, § 10; L. 1959, ch. 49, § 6; L. 1970, ch. 50, § 1; L. 1971, ch. 19, § 1; L. 1972, ch. 24, § 1; L. 1975, ch. 36, § 12; L. 1989, ch. 38, § 25; L. 1991, ch. 36, § 8; L. 1993, ch. 154, § 4; L. 1999, ch. 125, § 16; L. 2009, ch. 34, § 6; Jan. 1, 2010.



8-240 Drivers' licenses and instruction permits; application for; requirements; examination tests; reexamination; drivers' records; fees; late application penalties.

8-240. Drivers' licenses and instruction permits; application for; requirements; examination tests; reexamination; drivers' records; fees; late application penalties. (a) (1) Every application for an instruction permit shall be made upon a form furnished by the division of vehicles and accompanied by a fee of $2 for class A, B, C or M and $5 for all commercial classes. Every other application shall be made upon a form furnished by the division and accompanied by an examination fee of $3, unless a different fee is required by K.S.A. 8-241, and amendments thereto, and by the proper fee for the license for which the application is made. All commercial class applicants shall be charged a $15 driving test fee for the drive test portion of the commercial driver's license application. If the applicant is not required to take an examination or the commercial license drive test, the examination or commercial drive test fee shall not be required. The examination shall consist of three tests, as follows: (A) Vision; (B) written; and (C) driving. For a commercial driver's license, the drive test shall consist of three components, as follows: (A) Pre-trip; (B) skills test; and (C) road test. If the applicant fails the vision test, the applicant may have correction of vision made and take the vision test again without any additional fee. If an applicant fails the written test, the applicant may take such test again upon the payment of an additional examination fee of $1.50. If an applicant fails the driving test, the applicant may take such test again upon the payment of an additional examination fee of $1.50. If an applicant for a commercial driver's license fails any portion of the commercial drive test, the applicant may take such test again upon the payment of an additional drive test fee of $10. If an applicant fails to pass all three of the tests within a period of six months from the date of original application and desires to take additional tests, the applicant shall file an application for reexamination upon a form furnished by the division, which shall be accompanied by a reexamination fee of $3, except that any applicant who fails to pass the written or driving portion of an examination four times within a six-month period, shall be required to wait a period of six months from the date of the last failed examination before additional examinations may be given. Upon the filing of such application and the payment of such reexamination fee, the applicant shall be entitled to reexamination in like manner and subject to the additional fees and time limitation as provided for examination on an original application. If the applicant passes the reexamination, the applicant shall be issued the classified driver's license for which the applicant originally applied, which license shall be issued to expire as if the applicant had passed the original examination.

(2) Applicants for class M licenses who have completed prior motorcycle safety training in accordance with department of defense instruction 6055.04 (DoDI 6055.04) are not required to complete further written and driving testing pursuant to paragraph (1) of this subsection.

(b) (1) For the purposes of obtaining any driver's license or instruction permit, an applicant shall submit, with the application, proof of age and proof of identity as the division may require. The applicant also shall provide a photo identity document, except that a non-photo identity document is acceptable if it includes both the applicant's full legal name and date of birth, and documentation showing the applicant's name, the applicant's address of principal residence and the applicant's social security number. The applicant's social security number shall remain confidential and shall not be disclosed, except as provided pursuant to K.S.A. 74-2012, and amendments thereto. If the applicant does not have a social security number the applicant shall provide proof of lawful presence and Kansas residency. The division shall assign a distinguishing number to the license or permit.

(2) The division shall not issue any driver's license or instruction permit to any person who fails to provide proof that the person is lawfully present in the United States. Before issuing a driver's license or instruction permit to a person, the division shall require valid documentary evidence that the applicant: (A) Is a citizen or national of the United States; (B) is an alien lawfully admitted for permanent or temporary residence in the United States; (C) has conditional permanent resident status in the United States; (D) has an approved application for asylum in the United States or has entered into the United States in refugee status; (E) has a valid, unexpired nonimmigrant visa or nonimmigrant visa status for entry into the United States; (F) has a pending application for asylum in the United States; (G) has a pending or approved application for temporary protected status in the United States; (H) has approved deferred action status; or (I) has a pending application for adjustment of status to that of an alien lawfully admitted for permanent residence in the United States or conditional permanent resident status in the United States.

(3) If an applicant provides evidence of lawful presence set out in subsections (b)(2)(E) through (2)(I), or is an alien lawfully admitted for temporary residence under subsection (b)(2)(B), the division may only issue a driver's license to the person under the following conditions: (A) A driver's license issued pursuant to this subparagraph shall be valid only during the period of time of the applicant's authorized stay in the United States or, if there is no definite end to the period of authorized stay, a period of one year; (B) a driver's license issued pursuant to this subparagraph shall clearly indicate that it is temporary and shall state the date on which it expires; (C) no driver's license issued pursuant to this subparagraph shall be for a longer period of time than the time period permitted by K.S.A. 8-247(a), and amendments thereto; and (D) a driver's license issued pursuant to this subparagraph may be renewed, subject at the time of renewal, to the same requirements and conditions as set out in this subsection (b) for the issuance of the original driver's license.

(4) The division shall not issue any driver's license or instruction permit to any person who is not a resident of the state of Kansas, except as provided in K.S.A. 8-2,148, and amendments thereto.

(5) The division shall not issue a driver's license to a person holding a driver's license issued by another state without making reasonable efforts to confirm that the person is terminating or has terminated the driver's license in the other state.

(6) The parent or guardian of an applicant under 16 years of age shall sign the application for any driver's license submitted by such applicant.

(c) Every application shall state the full legal name, date of birth, gender and address of principal residence of the applicant, and briefly describe the applicant, and shall state whether the applicant has been licensed as a driver prior to such application, and, if so, when and by what state or country. Such application shall state whether any such license has ever been suspended or revoked, or whether an application has ever been refused, and, if so, the date of and reason for such suspension, revocation or refusal. In addition, applications for commercial drivers' licenses and instruction permits for commercial licenses must include the following: The applicant's social security number; the person's signature; the person's colored digital photograph; certifications, including those required by 49 C.F.R. § 383.71(a), effective January 1, 1991; a consent to release driving record information; and, any other information required by the division.

(d) When an application is received from a person previously licensed in another jurisdiction, the division shall request a copy of the driver's record from the other jurisdiction. When received, the driver's record shall become a part of the driver's record in this state with the same force and effect as though entered on the driver's record in this state in the original instance.

(e) When the division receives a request for a driver's record from another licensing jurisdiction the record shall be forwarded without charge.

(f) A fee shall be charged as follows:

(1) For a class C driver's license issued to a person at least 21 years of age, but less than 65 years of age, $18;

(2) for a class C driver's license issued to a person 65 years of age or older, $12;

(3) for a class M driver's license issued to a person at least 21 years of age, but less than 65 years of age, $12.50;

(4) for a class M driver's license issued to a person 65 years of age or older, $9;

(5) for a class A or B driver's license issued to a person who is at least 21 years of age, but less than 65 years of age, $24;

(6) for a class A or B driver's license issued to a person 65 years of age or older, $16;

(7) for any class of commercial driver's license issued to a person 21 years of age or older, $18; or

(8) for class A, B, C or M, or a farm permit, or any commercial driver's license issued to a person less than 21 years of age, $20.

A fee of $10 shall be charged for each commercial driver's license endorsement, except air brake endorsements which shall have no charge.

A fee of $3 per year shall be charged for any renewal of a license issued prior to the effective date of this act to a person less than 21 years of age.

If one fails to make an original application or renewal application for a driver's license within the time required by law, or fails to make application within 60 days after becoming a resident of Kansas, a penalty of $1 shall be added to the fee charged for the driver's license.

(g) Any person who possesses an identification card as provided in K.S.A. 8-1324, and amendments thereto, shall surrender such identification card to the division upon being issued a valid Kansas driver's license or upon reinstatement and return of a valid Kansas driver's license.

(h) The division shall require that any person applying for a driver's license submit to a mandatory facial image capture.

(i) The director of vehicles may issue a temporary driver's license to an applicant who cannot provide valid documentary evidence as defined by subsection (b)(2), if the applicant provides compelling evidence proving current lawful presence. Any temporary license issued pursuant to this subsection shall be valid for one year.

History: L. 1937, ch. 73, § 7; L. 1938, ch. 13, § 1; L. 1949, ch. 104, § 11; L. 1955, ch. 51, § 1; L. 1958, ch. 48, § 1 (Budget Session); L. 1959, ch. 49, § 7; L. 1963, ch. 402, § 3; L. 1969, ch. 52, § 1; L. 1973, ch. 30, § 1; L. 1975, ch. 36, § 13; L. 1982, ch. 42, § 1; L. 1986, ch. 38, § 1; L. 1990, ch. 42, § 1; L. 1990, ch. 42, § 2; L. 1990, ch. 43, § 1; L. 1990, ch. 43, § 2; L. 1991, ch. 36, § 9; L. 1993, ch. 154, § 5; L. 1996, ch. 14, § 1; L. 1996, ch. 219, § 1; L. 1997, ch. 36, § 1; L. 2000, ch. 179, § 10; L. 2003, ch. 5, § 1; L. 2003, ch. 158, § 1; L. 2004, ch. 155, § 1; L. 2006, ch. 63, § 1; L. 2007, ch. 160, § 4; L. 2012, ch. 15, § 1; L. 2015, ch. 47, § 5; July 1.

Revisor's Note:

Section was also amended by L. 2003, ch. 63, § 2, but that version was repealed by L. 2003, ch. 158, § 11.



8-241 Licensee must submit to examination, when; examination and reinstatement fees; disposition of moneys; notice; restriction, suspension or revocation of license, when; license with DUI-IID designation, requirements, fees.

8-241. Licensee must submit to examination, when; examination and reinstatement fees; disposition of moneys; notice; restriction, suspension or revocation of license, when; license with DUI-IID designation, requirements, fees. (a) Except as provided in K.S.A. 8-2,125 through 8-2,142, and amendments thereto, any person licensed to operate a motor vehicle in this state shall submit to an examination whenever: (1) The division of vehicles has good cause to believe that such person is incompetent or otherwise not qualified to be licensed; or (2) the division of vehicles has suspended such person's license pursuant to K.S.A. 8-1014, and amendments thereto, as the result of a test refusal, test failure or conviction for a violation of K.S.A. 8-1567, and amendments thereto, or a violation of a city ordinance or county resolution prohibiting the acts prohibited by K.S.A. 8-1567, and amendments thereto, except that no person shall have to submit to and successfully complete an examination more than once as the result of separate suspensions arising out of the same occurrence.

(b) When a person is required to submit to an examination pursuant to subsection (a)(1), the fee for such examination shall be in the amount provided by K.S.A. 8-240, and amendments thereto. When a person is required to submit to an examination pursuant to subsection (a)(2), the fee for such examination shall be $25. In addition, any person required to submit to an examination pursuant to subsection (a)(2) as the result of a test failure, a conviction for a violation of K.S.A. 8-1567, and amendments thereto, or a violation of a city ordinance or county resolution prohibiting the acts prohibited by K.S.A. 8-1567, and amendments thereto, shall be required, at the time of examination, to pay a reinstatement fee of $200 after the first occurrence, $400 after the second occurrence, $600 after the third occurrence and $800 after the fourth or subsequent occurrence; and as a result of a test refusal, a conviction for a violation of K.S.A. 2015 Supp. 8-1025, and amendments thereto, or a violation of a city ordinance or county resolution prohibiting the acts prohibited by K.S.A. 2015 Supp. 8-1025, and amendments thereto, shall be required, at the time of examination, to pay a reinstatement fee of $600 after the first occurrence, $900 after the second occurrence, $1,200 after the third occurrence and $1,500 after the fourth or subsequent occurrence.

(1) All examination fees collected pursuant to this section shall be remitted to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, who shall deposit the entire amount in the state treasury and credit 80% to the state highway fund and 20% shall be disposed of as provided in K.S.A. 8-267, and amendments thereto.

(2) On and after July 1, 2014, through June 30, 2018, all reinstatement fees collected pursuant to this section shall be remitted to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, who shall deposit the entire amount in the state treasury and credit 26% to the community alcoholism and intoxication programs fund created pursuant to K.S.A. 41-1126, and amendments thereto, 12% to the juvenile detention facilities fund created by K.S.A. 79-4803, and amendments thereto, 12% to the forensic laboratory and materials fee fund created by K.S.A. 28-176, and amendments thereto, 17% to the driving under the influence fund created by K.S.A. 75-5660, and amendments thereto, and 33% to the judicial branch nonjudicial salary adjustment fund created by K.S.A. 20-1a15, and amendments thereto. Moneys credited to the forensic laboratory and materials fee fund as provided herein shall be used to supplement existing appropriations and shall not be used to supplant general fund appropriations to the Kansas bureau of investigation.

(3) On and after July 1, 2018, all reinstatement fees collected pursuant to this section shall be remitted to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, who shall deposit the entire amount in the state treasury and credit 35% to the community alcoholism and intoxication programs fund created pursuant to K.S.A. 41-1126, and amendments thereto, 20% to the juvenile detention facilities fund created by K.S.A. 79-4803, and amendments thereto, 20% to the forensic laboratory and materials fee fund created by K.S.A. 28-176, and amendments thereto, and 25% to the driving under the influence fund created by K.S.A. 75-5660, and amendments thereto. Moneys credited to the forensic laboratory and materials fee fund as provided herein shall be used to supplement existing appropriations and shall not be used to supplant general fund appropriations to the Kansas bureau of investigation.

(c) When an examination is required pursuant to subsection (a), at least five days' written notice of the examination shall be given to the licensee. The examination administered hereunder shall be at least equivalent to the examination required by K.S.A. 8-247(e), and amendments thereto, with such additional tests as the division deems necessary. Upon the conclusion of such examination, the division shall take action as may be appropriate and may suspend or revoke the license of such person or permit the licensee to retain such license, or may issue a license subject to restrictions as permitted under K.S.A. 8-245, and amendments thereto.

(d) Refusal or neglect of the licensee to submit to an examination as required by this section shall be grounds for suspension or revocation of the license.

(e) The division may issue a driver's license with a DUI-IID designation for a licensee that is operating under ignition interlock restrictions required by K.S.A. 8-1014, and amendments thereto. The reexamination requirement in subsection (a)(2) shall not require reexamination and payment of reinstatement fees until the end of the licensee's ignition interlock restriction period. If the applicant's Kansas driver's license has been expired for one year or more, the applicant must complete a reexamination and pay any applicable reinstatement fees before qualifying for a driver's license with an ignition interlock designation. All other requirements for issuance and renewal of a driver's license under K.S.A. 8-240, and amendments thereto, shall continue to apply. The renewal periods and other requirements in K.S.A. 8-247, and amendments thereto, shall apply. The fees charged for the driver's license with ignition interlock designation shall include: (1) The fee amounts set out in K.S.A. 8-240(f), and amendments thereto; (2) fees prescribed by the secretary of revenue and required in K.S.A. 8-243(a), and amendments thereto; and (3) a $10 fee to the DUI-IID designation fund. There is hereby created in the state treasury the DUI-IID designation fund. All moneys credited to the DUI-IID designation fund shall be used by the department of revenue only for the purpose of funding the administration and oversight of state certified ignition interlock manufacturers and their service providers.

History: L. 1937, ch. 73, § 8; L. 1939, ch. 84, § 1; L. 1949, ch. 104, § 12; L. 1959, ch. 49, § 23; L. 1972, ch. 25, § 1; L. 1973, ch. 30, § 2; L. 1977, ch. 37, § 1; L. 1980, ch. 40, § 1; L. 1990, ch. 43, § 3; L. 1991, ch. 36, § 23; L. 1994, ch. 351, § 1; L. 1995, ch. 208, § 1; L. 2001, ch. 5, § 31; L. 2001, ch. 200, § 10; L. 2012, ch. 172, § 4; L. 2014, ch. 1, § 1; L. 2014, ch. 125, § 1; L. 2015, ch. 71, § 1; July 1.



8-243 Issuance of licenses; contents; signature; photograph, exception; fee; anatomical gift statement; distinguishable license for deaf and hard of hearing; distinguishable number for registered offenders; veterans.

8-243. Issuance of licenses; contents; signature; photograph, exception; fee; anatomical gift statement; distinguishable license for deaf and hard of hearing; distinguishable number for registered offenders; veterans. (a) Upon payment of the required fee, the division shall issue to every applicant qualifying under the provisions of this act the driver's license as applied for by the applicant. Such license shall bear the class or classes of motor vehicles which the licensee is entitled to drive, a distinguishing number assigned to the licensee, the full legal name, date of birth, gender, address of principal residence and a brief description of the licensee, a colored digital photograph of the licensee, a facsimile of the signature of the licensee and the statement provided for in subsection (b). No driver's license shall be valid until it has been signed by the licensee. All drivers' licenses issued to persons under the age of 21 years shall be readily distinguishable from licenses issued to persons age 21 years or older. In addition, all drivers' licenses issued to persons under the age of 18 years shall also be readily distinguishable from licenses issued to persons age 18 years or older. The secretary of revenue shall implement a vertical format to make drivers' licenses issued to persons under the age of 21 more readily distinguishable. Except as otherwise provided, no driver's license issued by the division shall be valid until a colored digital photograph of such licensee has been taken and verified before being placed on the driver's license. The secretary of revenue shall prescribe a fee of not more than $8 and upon the payment of such fee, the division shall cause a colored digital photograph of such applicant to be placed on the driver's license. Upon payment of such fee prescribed by the secretary of revenue, plus payment of the fee required by K.S.A. 8-246, and amendments thereto, for issuance of a new license, the division shall issue to such licensee a new license containing a colored digital photograph of such licensee. A driver's license which does not contain the principal address as required may be issued to persons who are program participants pursuant to K.S.A. 2015 Supp. 75-455, and amendments thereto, upon payment of the fee required by K.S.A. 8-246, and amendments thereto. All Kansas drivers' licenses and identification cards shall have physical security features designed to prevent tampering, counterfeiting or duplication of the document for fraudulent purposes. The secretary of revenue shall incorporate common machine-readable technology into all Kansas drivers' licenses and identification cards.

(b) All Kansas drivers' licenses issued to any person 16 years of age or older shall contain a form which provides a statement for making a gift of all or any part of the body of the licensee in accordance with the revised uniform anatomical gift act, K.S.A. 2015 Supp. 65-3220 through 65-3244, and amendments thereto, except as otherwise provided by this subsection. The statement to be effective shall be signed by the licensee in the presence of two witnesses who shall sign the statement in the presence of the donor. The gift becomes effective upon the death of the donor. Delivery of the license during the donor's lifetime is not necessary to make a valid gift. Any valid gift statement executed prior to July 1, 1994, shall remain effective until invalidated. The word "Donor" shall be placed on the front of a licensee's driver's license, indicating that the statement for making an anatomical gift under this subsection has been executed by such licensee.

(c) Any person who is deaf or hard of hearing may request that the division issue to such person a driver's license which is readily distinguishable from drivers' licenses issued to other drivers and upon such request the division shall issue such license. Drivers' licenses issued to persons who are deaf or hard of hearing and under the age of 21 years shall be readily distinguishable from drivers' licenses issued to persons who are deaf or hard of hearing and 21 years of age or older. Upon satisfaction of subsection (a), the division shall issue a receipt of application permitting the operation of a vehicle consistent with the requested class, if there are no other restrictions or limitations, pending the division's verification of the information and production of a driver's license.

(d) A driver's license issued to a person required to be registered under K.S.A. 22-4901 et seq., and amendments thereto, shall be assigned a distinguishing number by the division which will readily indicate to law enforcement officers that such person is a registered offender. The division shall develop a numbering system to implement the provisions of this subsection.

(e) (1) Any person who is a veteran may request that the division issue to such person a driver's license which shall include the designation "VETERAN" displayed on the front of the driver's license at a location to be determined by the secretary of revenue. In order to receive a license described in this subsection, the veteran must provide proof of the veteran's military service and honorable discharge or general discharge under honorable conditions, including a copy of the veteran's DD214 form or equivalent.

(2) As used in this subsection, "veteran" means a person who:

(A) Has served in: The army, navy, marine corps, air force, coast guard, air or army national guard or any branch of the military reserves of the United States; and

(B) has been separated from the branch of service in which the person was honorably discharged or received a general discharge under honorable conditions.

(3) The director of vehicles may adopt any rules and regulations necessary to carry out the provisions of this subsection.

History: L. 1937, ch. 73, § 10; L. 1949, ch. 104, § 14; L. 1959, ch. 49, § 11; L. 1973, ch. 31, § 11; L. 1975, ch. 36, § 14; L. 1975, ch. 37, § 2; L. 1979, ch. 37, § 1; L. 1983, ch. 31, § 1; L. 1984, ch. 36, § 3; L. 1989, ch. 38, § 28; L. 1993, ch. 154, § 6; L. 1993, ch. 280, § 1; L. 1994, ch. 24, § 1; L. 1994, ch. 322, § 1; L. 1996, ch. 219, § 2; L. 1997, ch. 33, § 1; L. 1998, ch. 132, § 2; L. 2003, ch. 5, § 2; L. 2003, ch. 55, § 1; L. 2004, ch. 155, § 4; L. 2006, ch. 214, § 3; L. 2007, ch. 160, § 5; L. 2007, ch. 195, § 3; L. 2008, ch. 138, § 1; L. 2013, ch. 74, § 1; July 1, 2014.

Revisor's Note:

Section was also amended by L. 2007, ch. 127, § 25, but that version was repealed by L. 2007, ch. 195, § 59.



8-244 Licenses to be carried and exhibited upon demand; defense.

8-244. Licenses to be carried and exhibited upon demand; defense. Every licensee shall have his or her driver's license in his or her immediate possession at all times when operating a motor vehicle, and shall display the same, upon demand of any officer of a court of competent jurisdiction or any peace officer, examiner or officer of the division of vehicles. However, no person charged with violating this section shall be convicted if such person produces in court or the office of the arresting officer a driver's license theretofore issued to such person and valid at the time of arrest.

History: L. 1937, ch. 73, § 11; L. 1949, ch. 104, § 15; L. 1959, ch. 49, § 12; L. 1973, ch. 134, § 2; L. 1975, ch. 36, § 15; Jan. 1, 1976.



8-245 Restrictions on licensees; suspension or revocation; misdemeanor.

8-245. Restrictions on licensees; suspension or revocation; misdemeanor. (a) The division, upon issuing a driver's license shall have authority, whenever good cause appears, to impose reasonable restrictions suitable to the licensee's driving ability with respect to the type of, or special mechanical control devices required on, a motor vehicle which the licensee may operate, or such other restrictions applicable to the licensee as the division may determine to be appropriate to assure the safe operation of a motor vehicle by the licensee.

(b) The division shall set forth such restrictions upon the usual license form.

(c) Upon receiving satisfactory evidence of any violation of the restrictions of such license, the division may suspend or revoke the same, but the licensee shall be entitled to a hearing as provided in K.S.A. 8-255, and amendments thereto.

(d) It is a misdemeanor for any person to operate a motor vehicle in any manner in violation of the restrictions imposed in a restricted driver's license issued to such person.

History: L. 1937, ch. 73, § 12; L. 1949, ch. 104, § 16; L. 1955, ch. 50, § 2; L. 1959, ch. 49, § 13; L. 1975, ch. 36, § 16; Jan. 1, 1976.



8-246 Replacement drivers' licenses.

8-246. Replacement drivers' licenses. (a) If a driver's license issued under the provisions of this act is lost or destroyed, or if a new name is acquired, the person to whom such driver's license was issued may obtain a replacement upon:

(1) Furnishing satisfactory proof of the loss, destruction or name change to the division, including an affidavit stating the circumstances of the loss, destruction or name change;

(2) payment of a fee of $8; and

(3) furnishing proof of the person's identity as provided in subsection (b). The driver's license examiner also shall compare the applicant with the division's existing information and facial image database.

(b) For the purposes of obtaining a replacement driver's license, proof of a person's identity shall include at least two of the following documents, one of the documents shall bear the person's signature and one of the documents shall bear the person's age or one of the documents shall bear the person's signature and age:

(1) Military identification card;

(2) military dependent identification card;

(3) military discharge papers;

(4) military D.D. 214;

(5) an original or certified copy of a state issued birth certificate;

(6) marriage license;

(7) medicare identification card;

(8) certified copy of court order specifying a change of name of the person;

(9) commercially produced school yearbook with photograph of the person, and the book is less than five years old;

(10) an official passport issued by any country;

(11) alien registration documents issued by the United States;

(12) expired or current driver's license or identification card issued by the Kansas division of vehicles or an expired or current driver's license or identification card of another state issued by similar authority, and for any document in this item (12) the document must bear a photograph of the person;

(13) student identification card bearing the photograph of the person;

(14) employee identification card bearing the photograph of the person;

(15) a copy of any federal or state income tax return bearing the signature of the person; or

(16) an identification certificate issued by the department of corrections to an offender under the supervision of the secretary of corrections.

(c) The division may waive the furnishing of one of the documents required by subsection (b) in the case of: (1) A person who is 65 or more years of age; or (2) an inmate who has been released on parole, conditional release or expiration of the inmate's maximum sentence. When additional clarification is needed to adequately describe any of the above items, the division shall specify such clarification in making the requirement for such item.

(d) In lieu of providing one of the documents required by subsection (b), a person may recite to the satisfaction of the driver's license examiner the recent motor vehicle operating record of the person.

(e) Any person who loses a driver's license and who, after obtaining a replacement, finds the original license shall immediately surrender the original license to the division.

History: L. 1937, ch. 73, § 13; L. 1949, ch. 104, § 17; L. 1959, ch. 49, § 14; L. 1972, ch. 26, § 1; L. 1975, ch. 36, § 17; L. 1983, ch. 32, § 1; L. 1984, ch. 36, § 1; L. 1988, ch. 46, § 1; L. 1990, ch. 42, § 3; L. 1992, ch. 310, § 2; L. 1994, ch. 24, § 2; L. 1997, ch. 36, § 2; L. 2007, ch. 160, § 6; July 1.



8-247 Expiration of licenses; annual renewal for registered offenders; notice; renewal of license; reexamination; additional examinations; seizure disorders; extension of license when out-of-state; anatomical gift; state organ and tissue registry; report to legislature.

8-247. Expiration of licenses; annual renewal for registered offenders; notice; renewal of license; reexamination; additional examinations; seizure disorders; extension of license when out-of-state; anatomical gift; state organ and tissue registry; report to legislature. (a) (1) All original licenses shall expire as follows:

(A) Licenses issued to persons who are at least 21 years of age, but less than 65 years of age shall expire on the sixth anniversary of the date of birth of the licensee which is nearest the date of application;

(B) licenses issued to persons who are 65 years of age or older shall expire on the fourth anniversary of the date of birth of the licensee which is nearest the date of application;

(C) any commercial drivers license shall expire on the fourth anniversary of the date of birth of the licensee which is nearest the date of application;

(D) licenses issued to an offender, as defined in K.S.A. 22-4902, and amendments thereto, who is required to register pursuant to the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, shall expire every year on the date of birth of the licensee; or

(E) licenses issued to persons who are less than 21 years of age shall expire on the licensee's twenty-first birthday.

(2) All renewals under: (A) Paragraph (1) (A) shall expire on every sixth anniversary of the date of birth of the licensee; (B) paragraph (1) (B) and (C) shall expire on every fourth anniversary of the date of birth of the licensee; (C) paragraph (1)(D) shall expire every year on the date of birth of the licensee; and (D) paragraph (1) (E), if a renewal license is issued, shall expire on the licensee's twenty-first birthday. No driver's license shall expire in the same calendar year in which the original license or renewal license is issued, except that if the foregoing provisions of this section shall require the issuance of a renewal license or an original license for a period of less than six calendar months, the license issued to the applicant shall expire in accordance with the provisions of this subsection.

(b) If the driver's license of any person expires while such person is outside of the state of Kansas and such person is on active duty in the armed forces of the United States, or is the spouse or a person who is residing with and is a dependent of such person on active duty, the license of such person shall be renewable, without examination, at any time prior to the end of the sixth month following the discharge of such person from the armed forces, or within 90 days after residence within the state is reestablished, whichever time is sooner. If the driver's license of any person under this subsection expires while such person is outside the United States, the division shall provide for renewal by mail, as long as the division has a photograph or digital image of such person maintained in the division's records. A driver's license renewed under the provisions of this subsection shall be renewed by mail only once.

(c) At least 30 days prior to the expiration of a person's license the division shall mail a notice of expiration or renewal application to such person at the address shown on the license. The division shall include with such notice a written explanation of substantial changes to traffic regulations enacted by the legislature.

(d) (1) Except as provided in paragraph (2), every driver's license shall be renewable on or before its expiration upon application and payment of the required fee and successful completion of the examinations required by subsection (e). Application for renewal of a valid driver's license shall be made to the division in accordance with rules and regulations adopted by the secretary of revenue. Such application shall contain all the requirements of subsection (b) of K.S.A. 8-240, and amendments thereto. Upon satisfying the foregoing requirements of this subsection, and if the division makes the findings required by K.S.A. 8-235b, and amendments thereto, for the issuance of an original license, the license shall be renewed without examination of the applicant's driving ability. If the division finds that any of the statements relating to revocation, suspension or refusal of licenses required under subsection (b) of K.S.A. 8-240, and amendments thereto, are in the affirmative, or if it finds that the license held by the applicant is not a valid one, or if the applicant has failed to make application for renewal of such person's license on or before the expiration date thereof, the division may require the applicant to take an examination of ability to exercise ordinary and reasonable control in the operation of a motor vehicle as provided in K.S.A. 8-235d, and amendments thereto.

(2) Any licensee, whose driver's license expires on their twenty-first birthday, shall have 45 days from the date of expiration of such license to make application to renew such licensee's license. Such license shall continue to be valid for such 45 days or until such license is renewed, whichever occurs sooner. A licensee who renews under the provisions of this paragraph shall not be required by the division to take an examination of ability to exercise ordinary and reasonable control in the operation of a motor vehicle as provided in K.S.A. 8-235d, and amendments thereto.

(e) (1) Prior to renewal of a driver's license, the applicant shall pass an examination of eyesight. Such examination shall be equivalent to the test required for an original driver's license under K.S.A. 8-235d, and amendments thereto. A driver's license examiner shall administer the examination without charge and shall report the results of the examination on a form provided by the division.

(2) In lieu of the examination of the applicant's eyesight by the examiner, the applicant may submit a report on the examination of eyesight by a physician licensed to practice medicine and surgery or by a licensed optometrist. The report shall be based on an examination of the applicant's eyesight not more than three months prior to the date the report is submitted, and it shall be made on a form furnished by the division to the applicant.

(3) The division shall determine whether the results of the eyesight examination or report is sufficient for renewal of the license and, if the results of the eyesight examination or report is insufficient, the division shall notify the applicant of such fact and return the license fee. In determining the sufficiency of an applicant's eyesight, the division may request an advisory opinion of the medical advisory board, which is hereby authorized to render such opinions.

(4) An applicant who is denied a license under this subsection (e) may reapply for renewal of such person's driver's license, except that if such application is not made within 90 days of the date the division sent notice to the applicant that the license would not be renewed, the applicant shall proceed as if applying for an original driver's license.

(5) When the division has good cause to believe that an applicant for renewal of a driver's license is incompetent or otherwise not qualified to operate a motor vehicle in accord with the public safety and welfare, the division may require such applicant to submit to such additional examinations as are necessary to determine that the applicant is qualified to receive the license applied for. Subject to paragraph (6) of this subsection, in so evaluating such qualifications, the division may request an advisory opinion of the medical advisory board which is hereby authorized to render such opinions in addition to its duties prescribed by subsection (b) of K.S.A. 8-255b, and amendments thereto. Any such applicant who is denied the renewal of such a driver's license because of a mental or physical disability shall be afforded a hearing in the manner prescribed by subsection (c) of K.S.A. 8-255, and amendments thereto.

(6) Seizure disorders which are controlled shall not be considered a disability. In cases where such seizure disorders are not controlled, the director or the medical advisory board may recommend that such person be issued a driver's license to drive class C or M vehicles and restricted to operating such vehicles as the division determines to be appropriate to assure the safe operation of a motor vehicle by the licensee. Restricted licenses issued pursuant to this paragraph shall be subject to suspension or revocation. For the purpose of this paragraph, seizure disorders which are controlled means that the licensee has not sustained a seizure involving a loss of consciousness in the waking state within six months preceding the application or renewal of a driver's license and whenever a person licensed to practice medicine and surgery makes a written report to the division stating that the licensee's seizures are controlled. The report shall be based on an examination of the applicant's medical condition not more than three months prior to the date the report is submitted. Such report shall be made on a form furnished to the applicant by the division. Any physician who makes such report shall not be liable for any damages which may be attributable to the issuance or renewal of a driver's license and subsequent operation of a motor vehicle by the licensee.

(f) If the driver's license of any person expires while such person is outside the state of Kansas, the license of such person shall be extended for a period not to exceed six months and shall be renewable, without a driving examination, at any time prior to the end of the sixth month following the original expiration date of such license or within 10 days after such person returns to the state, whichever time is sooner. This subsection (f) shall not apply to temporary drivers' licenses issued pursuant to subsection (b)(3) of K.S.A. 8-240, and amendments thereto.

(g) The division shall reference the website of the agency in a person's notice of expiration or renewal under subsection (c). The division shall provide the following information on the website of the agency:

(1) Information explaining the person's right to make an anatomical gift in accordance with K.S.A. 8-243, and amendments thereto, and the revised uniform anatomical gift act, K.S.A. 2015 Supp. 65-3220 through 65-3244, and amendments thereto;

(2) information describing the organ donation registry program maintained by the Kansas federally designated organ procurement organization. The information required under this paragraph shall include, in a type, size and format that is conspicuous in relation to the surrounding material, the address and telephone number of Kansas' federally designated organ procurement organization, along with an advisory to call such designated organ procurement organization with questions about the organ donor registry program;

(3) information giving the applicant the opportunity to be placed on the organ donation registry described in paragraph (2);

(4) inform the applicant that, if the applicant indicates under this subsection a willingness to have such applicant's name placed on the organ donor registry described in paragraph (2), the division will forward the applicant's name, gender, date of birth and most recent address to the organ donation registry maintained by the Kansas federally designated organ procurement organization, as required by paragraph (6);

(5) the division may fulfill the requirements of paragraph (4) by one or more of the following methods:

(A) Providing such information on the website of the agency; or

(B) providing printed material to an applicant who personally appears at an examining station;

(6) if an applicant indicates a willingness under this subsection to have such applicant's name placed on the organ donor registry, the division shall within 10 days forward the applicant's name, gender, date of birth and most recent address to the organ donor registry maintained by the Kansas federally designated organ procurement organization. The division may forward information under this subsection by mail or by electronic means. The division shall not maintain a record of the name or address of an individual who indicates a willingness to have such person's name placed on the organ donor registry after forwarding that information to the organ donor registry under this subsection. Information about an applicant's indication of a willingness to have such applicant's name placed on the organ donor registry that is obtained by the division and forwarded under this paragraph shall be confidential and not disclosed.

(h) Notwithstanding any other provisions of law, any offender under subsection (a)(1)(D) who held a valid driver's license on the effective date of this act may continue to operate motor vehicles until the next anniversary of the date of birth of such offender. Upon such date such driver's license shall expire and the offender shall be subject to the provisions of this section.

(i) The director of the division of vehicles shall submit a report to the legislature at the beginning of the regular session in 2012 regarding the impact of not requiring a written test for the renewal of a driver's license, including any cost savings to the division.

History: L. 1937, ch. 73, § 14; L. 1938, ch. 13, § 2; L. 1949, ch. 104, § 18; L. 1955, ch. 51, § 2; L. 1958, ch. 48, § 2 (Budget Session); L. 1959, ch. 49, § 15; L. 1968, ch. 5, § 1; L. 1969, ch. 52, § 2; L. 1973, ch. 30, § 3; L. 1975, ch. 36, § 18; L. 1975, ch. 37, § 3; L. 1982, ch. 41, § 2; L. 1983, ch. 33, § 1; L. 1986, ch. 38, § 2; L. 1988, ch. 47, § 8; L. 1991, ch. 36, § 10; L. 1992, ch. 25, § 1; L. 1993, ch. 154, § 7; L. 1995, ch. 45, § 2; L. 1997, ch. 36, § 3; L. 2001, ch. 82, § 1; L. 2002, ch. 60, § 2; L. 2006, ch. 214, § 4; L. 2006, ch. 214, § 5; L. 2007, ch. 68, § 3; L. 2007, ch. 195, § 4; L. 2010, ch. 146, § 3; May 27.

Revisor's Note:

Section was also amended by L. 2006, ch. 63, § 2, but that version was repealed by L. 2006, ch. 214, § 16.

Section was also amended by L. 2007, ch. 160, § 7 and L. 2007, ch. 127, § 26, but those versions were repealed by L. 2007, ch. 195, § 59.



8-248 Notice of change of address or name.

8-248. Notice of change of address or name. Whenever any person, after applying for or receiving a driver's license shall move from the mailing address or residence address named in such application or in the license issued to such person, or when the name of the licensee is changed by marriage or otherwise, such person, within 10 days thereafter, shall notify the division in writing of such person's old and new mailing and residence addresses or of such former and new names and of the number of any driver's license then held by such person.

The division shall mail all notices to the person's last known mailing address furnished to the division by the person if such address is different from the person's residence address.

History: L. 1937, ch. 73, § 15; L. 1949, ch. 104, § 19; L. 1959, ch. 49, § 16; L. 1975, ch. 36, § 19; L. 1991, ch. 37, § 2; July 1.



8-249 Records to be kept by division; rules and regulations.

8-249. Records to be kept by division; rules and regulations. (a) The division shall file every application for a driver's license received by it and shall maintain suitable records from which information showing the following may be obtained:

(1) All applications denied and the reason for such denial;

(2) all applications granted;

(3) the name of every licensee whose driver's license has been suspended or revoked by the division and after each such name note the reasons for such action; and

(4) all data fields printed on drivers' licenses and identification cards issued by the state.

(b) The division also shall file all accident reports and abstracts of court records of convictions received by it under the laws of the state and, in connection therewith, maintain convenient records or make suitable notations in order that an individual record of each licensee showing the convictions of moving violations, as defined by rules and regulations adopted by the secretary of revenue, of such licensee and the traffic accidents in which such licensee has been involved shall be readily ascertainable and available for the consideration of the division upon any application for renewal of a driver's license and at other suitable times.

History: L. 1937, ch. 73, § 16; L. 1949, ch. 104, § 20; L. 1959, ch. 49, § 17; L. 1975, ch. 36, § 20; L. 1981, ch. 41, § 1; L. 2007, ch. 160, § 8; July 1.



8-250 Authority of division to cancel license; surrender of license.

8-250. Authority of division to cancel license; surrender of license. (a) The division is hereby authorized to cancel any driver's license upon determining that the person was not entitled to the issuance thereof or failed to give the required or correct information in his or her application or committed any fraud in making such application. If the division determines that a person is not lawfully present in the United States, the division shall have the authority to cancel the person's driver's license.

(b) Upon cancellation of a driver's license or loss of lawful presence in the United States, the person must surrender the driver's license to the division.

History: L. 1937, ch. 73, § 17; L. 1949, ch. 104, § 21; L. 1959, ch. 49, § 18; L. 1975, ch. 36, § 21; L. 2007, ch. 160, § 9; July 1.



8-251 Suspending or revoking privileges of nonresidents; reporting convictions and bond or collateral forfeitures.

8-251. Suspending or revoking privileges of nonresidents; reporting convictions and bond or collateral forfeitures. (a) The privilege of driving a motor vehicle on the highways of this state given to a nonresident hereunder shall be subject to suspension or revocation by the division in like manner and for like cause as a driver's license may be suspended or revoked.

(b) The division is further authorized and directed, upon receiving a record of the conviction in this state of a nonresident driver of a motor vehicle of any offense under the motor-vehicle laws of this state or notice of the forfeiture of any bond or collateral given for such violation, to forthwith forward a certified copy of such record or notice to the motor-vehicle administrator in the state wherein the person so convicted is a resident.

History: L. 1937, ch. 73, § 18; L. 1949, ch. 104, § 22; L. 1955, ch. 52, § 1; L. 1959, ch. 49, § 19; L. 1975, ch. 36, § 22; Jan. 1, 1976.



8-252 Suspension or revocation of resident's license upon conviction in another state; period of suspension or revocation; return of license after suspension; granting new license after revocation; exceptions.

8-252. Suspension or revocation of resident's license upon conviction in another state; period of suspension or revocation; return of license after suspension; granting new license after revocation; exceptions. The division is authorized to suspend or revoke the driver's license of any resident of this state upon receiving notice of the conviction of such person in another state of an offense which, if committed in this state, would be grounds for the suspension or revocation of a driver's license. Any suspension or revocation of a driver's license by the division pursuant to this section shall be for a specific period of time designated in the division's order of suspension, not to exceed the period of time for which such person's privilege to drive in the other state was suspended or revoked for such offense, but in no event shall any suspension or revocation pursuant to this section exceed one year, except as provided in K.S.A. 8-2,125 through 8-2,142. The return of a person's license after the expiration of the period of any suspension hereunder, and the granting of a new license upon application of a person following the expiration of the period of any revocation hereunder, shall not be conditioned upon the restoration of such person's privilege to operate a motor vehicle by the state in which such person was convicted.

History: L. 1937, ch. 73, § 19; L. 1949, ch. 104, § 23; L. 1959, ch. 49, § 20; L. 1974, ch. 38, § 2; L. 1989, ch. 38, § 29; Jan. 1, 1991.



8-252a Suspension or revocation of driving privileges of nonresident or unlicensed person.

8-252a. Suspension or revocation of driving privileges of nonresident or unlicensed person. (a) Whenever a nonresident or a person who is unlicensed is convicted of any offense or is subject to a juvenile adjudication or an order of the division which would require the revocation or suspension of such person's driving privileges, if the person had been issued a driver's license by the division, such nonresident's privilege to operate a motor vehicle in this state or such unlicensed person's privilege of obtaining a driver's license issued by the division shall be revoked or suspended. Such revocation or suspension shall be for a period of time equal to the period of time that the driver's license of a licensed driver would be revoked or suspended. If the driving privileges of a licensed driver would be restricted by a court or the division, the driving privileges of a nonresident shall be restricted in the same manner. If the driving privileges of a licensed driver would be restricted by a court or the division, an unlicensed driver shall be eligible to apply for a driver's license during the period of restriction, but any license issued shall be subject to the same restrictions which would apply to a licensed driver.

(b) The division is hereby authorized to create a record with an identifying number and other identifying information, including address and date of birth, if known, for any nonresident or unlicensed driver subject to subsection (a). Such record shall include information showing any revocation, suspension or restriction entered under subsection (a) and the reason for such action in the same manner that records are maintained for licensed drivers, pursuant to K.S.A. 8-249, and amendments thereto. If any such person becomes a licensed driver, the information contained in such record shall be included in the person's driving record maintained by the division.

(c) The purpose of this section is to make nonresident and unlicensed drivers subject to the same driving sanctions as licensed residents.

(d) This section shall be part of and supplemental to the motor vehicle drivers' license act, article 2 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2001, ch. 112, § 1; Apr. 26.



8-253 Duty of court to require surrender of license upon revocation; report of convictions and adjudications; records; forms; notice of disposition of appeals.

8-253. Duty of court to require surrender of license upon revocation; report of convictions and adjudications; records; forms; notice of disposition of appeals. (a) When K.S.A. 8-254, and amendments thereto, makes mandatory the revocation of a person's driving privileges by the division, the court in which such conviction or adjudication is had shall require the surrender to it of all driver's licenses then held by the person so convicted or adjudicated, and the court shall forward the same, or if such court has a clerk shall direct the clerk to forward the same, together with a record of such conviction or adjudication to the division, within 10 days from the date the conviction or adjudication becomes final.

(b) Every court having jurisdiction over offenses committed under the motor vehicle drivers' license act shall forward to the division a record of the conviction of any person by such court for a violation of that act. Such record shall be made upon a form or in a format approved by the division.

(c) For the purpose of this act, the term "conviction" means a final conviction and without regard to whether sentence was suspended or probation granted after such conviction. Also, for the purposes of this act, a forfeiture of bail, bond or collateral deposited to secure a defendant's appearance in court, which forfeiture has not been vacated, shall be equivalent to a conviction.

(d) The clerk of any court of record to which a conviction for violation of any law described in subsection (b) has been appealed shall within 10 days of the final disposition of the appeal forward a notification of such final disposition to the division.

History: L. 1937, ch. 73, § 20; L. 1949, ch. 104, § 24; L. 1959, ch. 49, § 21; L. 1963, ch. 52, § 1; L. 1974, ch. 38, § 3; L. 1976, ch. 48, § 1; L. 1983, ch. 34, § 1; L. 1988, ch. 47, § 5; L. 1994, ch. 319, § 1; L. 1996, ch. 120, § 1; July 1.



8-254 Mandatory revocation of driver's license by division of vehicles; exceptions for court imposed restrictions.

8-254. Mandatory revocation of driver's license by division of vehicles; exceptions for court imposed restrictions. (a) Subject to the provisions of subsection (b), the division shall revoke a person's driving privileges upon receiving a record of the person's conviction of any of the following offenses, including municipal violations, when the conviction has become final, or upon receiving a record of a person's adjudication as a juvenile offender for commission of an act which, if committed by a person 18 or more years of age, would constitute any of the following offenses when the adjudication has become final:

(1) Involuntary manslaughter, as defined in subsection (a)(2) of K.S.A. 2015 Supp. 21-5405, and amendments thereto, if the crime is committed while committing a violation of K.S.A. 8-1566 or subsection (a) of 8-1568, and amendments thereto, or the ordinance of a city or resolution of a county which prohibits any acts prohibited by those statutes;

(2) vehicular homicide, as defined in K.S.A. 2015 Supp. 21-5406, and amendments thereto;

(3)  battery, as defined in subsection (a)(1) of K.S.A. 2015 Supp. 21-5413, and amendments thereto, if the crime is committed while committing a violation of K.S.A. 8-1566 or 8-1568, and amendments thereto, or the ordinance of a city or resolution of a county which prohibits the acts prohibited by those statutes;

(4) failure to stop and render aid as required under the laws of this state in the event of a motor vehicle accident resulting in the death or personal injury of another;

(5) conviction, or forfeiture of bail not vacated, upon a charge of reckless driving;

(6) conviction, or forfeiture of bail not vacated of any felony in the commission of which a motor vehicle is used; or

(7) fleeing or attempting to elude a police officer as provided in K.S.A. 8-1568, and amendments thereto, or conviction of violation of an ordinance of any city or a law of another state which is in substantial conformity with such statute.

(b) In lieu of revoking a person's driving privileges as provided by subsection (a), the court in which the person is convicted or adjudicated may place restrictions on the person's driving privileges as provided by K.S.A. 8-292, and amendments thereto, unless the violation was committed while operating a commercial motor vehicle, as defined in K.S.A. 8-2,128. Driving privileges are to be automatically revoked if the violation which leads to the subsequent conviction occurs in a commercial motor vehicle, as defined in K.S.A. 8-2,128.

History: L. 1937, ch. 73, § 21; L. 1943, ch. 82, § 1; L. 1949, ch. 104, § 25; L. 1959, ch. 49, § 22; L. 1963, ch. 53, § 1; L. 1970, ch. 51, § 1; L. 1974, ch. 39, § 1; L. 1975, ch. 36, § 23; L. 1981, ch. 42, § 1; L. 1983, ch. 34, § 2; L. 1984, ch. 37, § 2; L. 1988, ch. 47, § 2; L. 1989, ch. 38, § 30; L. 2011, ch. 30, § 86; July 1.



8-255 Restriction, suspension or revocation of driving privileges by division of vehicles; grounds; procedure for restriction, suspension or revocation; driver improvement clinics; reinstatement fee.

8-255. Restriction, suspension or revocation of driving privileges by division of vehicles; grounds; procedure for restriction, suspension or revocation; driver improvement clinics; reinstatement fee. (a) The division is authorized to restrict, suspend or revoke a person's driving privileges upon a showing by its records or other sufficient evidence the person:

(1) Has been convicted with such frequency of serious offenses against traffic regulations governing the movement of vehicles as to indicate a disrespect for traffic laws and a disregard for the safety of other persons on the highways;

(2) has been convicted of three or more moving traffic violations committed on separate occasions within a 12-month period;

(3) is incompetent to drive a motor vehicle;

(4) has been convicted of a moving traffic violation, committed at a time when the person's driving privileges were restricted, suspended or revoked; or

(5) is a member of the armed forces of the United States stationed at a military installation located in the state of Kansas, and the authorities of the military establishment certify that such person's on-base driving privileges have been suspended, by action of the proper military authorities, for violating the rules and regulations of the military installation governing the movement of vehicular traffic or for any other reason relating to the person's inability to exercise ordinary and reasonable control in the operation of a motor vehicle.

(b) (1) The division shall:

(A) Suspend a person's driving privileges:

(i) When required by K.S.A. 8-262, 8-1014 or 41-727, and amendments thereto;

(ii) upon a person's second conviction of theft, as defined in subsection (a)(5) of K.S.A. 2015 Supp. 21-5801, and amendments thereto, for six months; and

(iii) upon a person's third or subsequent conviction of theft, as defined in subsection (a)(5) of K.S.A. 2015 Supp. 21-5801, and amendments thereto, for one year;

(B) disqualify a person's privilege to drive commercial motor vehicles when required by K.S.A. 8-2,142, and amendments thereto; and

(C) restrict a person's driving privileges when required by K.S.A. 2015 Supp. 39-7,155, and amendments thereto.

(2) As used in this subsection, "conviction" means a final conviction without regard to whether the sentence was suspended or probation granted after such conviction. Forfeiture of bail, bond or collateral deposited to secure a defendant's appearance in court, which forfeiture has not been vacated, shall be equivalent to a conviction. "Conviction" includes being convicted of a violation of K.S.A. 21-3765, prior to its repeal, or subsection (a)(5) of K.S.A. 2015 Supp. 21-5801, and amendments thereto.

(c) When the action by the division restricting, suspending, revoking or disqualifying a person's driving privileges is based upon a report of a conviction or convictions from a convicting court, the person may not request a hearing but, within 30 days after notice of restriction, suspension, revocation or disqualification is mailed, may submit a written request for administrative review and provide evidence to the division to show the person whose driving privileges have been restricted, suspended, revoked or disqualified by the division was not convicted of the offense upon which the restriction, suspension, revocation or disqualification is based. Within 30 days of its receipt of the request for administrative review, the division shall notify the person whether the restriction, suspension, revocation or disqualification has been affirmed or set aside. The request for administrative review shall not stay any action taken by the division.

(d) Upon restricting, suspending, revoking or disqualifying the driving privileges of any person as authorized by this act, the division shall immediately notify the person in writing. Except as provided by K.S.A. 8-1002 and 8-2,145, and amendments thereto, and subsections (c) and (g), if the person makes a written request for hearing within 30 days after such notice of restriction, suspension or revocation is mailed, the division shall afford the person an opportunity for a hearing as early as practical not sooner than five days nor more than 30 days after such request is mailed. If the division has not revoked or suspended the person's driving privileges or vehicle registration prior to the hearing, the hearing may be held within not to exceed 45 days. Except as provided by K.S.A. 8-1002 and 8-2,145, and amendments thereto, the hearing shall be held in the person's county of residence or a county adjacent thereto, unless the division and the person agree that the hearing may be held in some other county. Upon the hearing, the director or the director's duly authorized agent may administer oaths and may issue subpoenas for the attendance of witnesses and the production of relevant books and papers and may require an examination or reexamination of the person. When the action proposed or taken by the division is authorized but not required, the division, upon the hearing, shall either rescind or affirm its order of restriction, suspension or revocation or, good cause appearing therefor, extend the restriction or suspension of the person's driving privileges, modify the terms of the restriction or suspension or revoke the person's driving privileges. When the action proposed or taken by the division is required, the division, upon the hearing, shall either affirm its order of restriction, suspension, revocation or disqualification, or, good cause appearing therefor, dismiss the administrative action. If the person fails to request a hearing within the time prescribed or if, after a hearing, the order of restriction, suspension, revocation or disqualification is upheld, the person shall surrender to the division, upon proper demand, any driver's license in the person's possession.

(e) In case of failure on the part of any person to comply with any subpoena issued on behalf of the division or the refusal of any witness to testify to any matters regarding which the witness may be lawfully interrogated, the district court of any county, on application of the division, may compel obedience by proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify in the court. Each witness who appears before the director or the director's duly authorized agent by order or subpoena, other than an officer or employee of the state or of a political subdivision of the state, shall receive for the witness' attendance the fees and mileage provided for witnesses in civil cases in courts of record, which shall be audited and paid upon the presentation of proper vouchers sworn to by the witness.

(f) The division, in the interest of traffic and safety, may establish or contract with a private individual, corporation, partnership or association for the services of driver improvement clinics throughout the state and, upon reviewing the driving record of a person whose driving privileges are subject to suspension under subsection (a)(2), may permit the person to retain such person's driving privileges by attending a driver improvement clinic. Any person other than a person issued a commercial driver's license under K.S.A. 8-2,125 et seq., and amendments thereto, desiring to attend a driver improvement clinic shall make application to the division and such application shall be accompanied by the required fee. The secretary of revenue shall adopt rules and regulations prescribing a driver's improvement clinic fee which shall not exceed $500 and such rules and regulations deemed necessary for carrying out the provisions of this section, including the development of standards and criteria to be utilized by such driver improvement clinics. Amounts received under this subsection shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the same in the state treasury as prescribed by subsection (f) of K.S.A. 8-267, and amendments thereto.

(g) When the action by the division restricting a person's driving privileges is based upon certification by the secretary for children and families pursuant to K.S.A. 2015 Supp. 39-7,155, and amendments thereto, the person may not request a hearing but, within 30 days after notice of restriction is mailed, may submit a written request for administrative review and provide evidence to the division to show the person whose driving privileges have been restricted by the division is not the person certified by the secretary for children and families, did not receive timely notice of the proposed restriction from the secretary for children and families or has been decertified by the secretary for children and families. Within 30 days of its receipt of the request for administrative review, the division shall notify the person whether the restriction has been affirmed or set aside. The request for administrative review shall not stay any action taken by the division.

(h) Any person whose driving privileges have been suspended under subsection (b)(1)(A)(ii) or (b)(1)(A)(iii), shall pay a reinstatement fee in the amount of $100 to the division. The division shall remit all revenues received from such fees, at least monthly, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, for deposit in the state treasury and credit to the state highway fund.

History: L. 1937, ch. 73, § 22; L. 1949, ch. 104, § 26; L. 1959, ch. 49, § 24; L. 1965, ch. 63, § 1; L. 1967, ch. 59, § 4; L. 1968, ch. 301, § 1; L. 1972, ch. 27, § 1; L. 1974, ch. 38, § 4; L. 1975, ch. 36, § 24; L. 1982, ch. 144, § 1; L. 1983, ch. 35, § 1; L. 1983, ch. 34, § 3; L. 1983, ch. 36, § 1; L. 1988, ch. 47, § 9; L. 1990, ch. 44, § 1; L. 1991, ch. 36, § 11; L. 1994, ch. 353, § 1; L. 2000, ch. 97, § 2; L. 2001, ch. 5, § 32; L. 2001, ch. 200, § 2; L. 2006, ch. 186, § 5; L. 2009, ch. 107, § 3; L. 2011, ch. 30, § 87; L. 2014, ch. 115, § 1; July 1.



8-255b Medical advisory board; appointment; procedure; advisory opinions; limiting tort liability.

8-255b. Medical advisory board; appointment; procedure; advisory opinions; limiting tort liability. (a) The secretary of revenue may appoint a medical advisory board which shall be composed of five members. Such board shall be within the department of revenue and attached to the division of vehicles. The members of the board shall include, but not be limited to, a physician licensed to practice ophthalmology, a licensed optometrist, a licensed psychiatrist, and a licensed physician specializing in internal medicine. The board shall meet at the request of the director of vehicles or at the request of any two members of the advisory board or upon petition to the advisory board by a person whose license to operate a motor vehicle has been suspended or revoked. Members of the medical advisory board attending meetings of such board, or attending a subcommittee meeting thereof authorized by such board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

(b) The medical advisory board is created for the purpose of giving advisory opinions to the director of vehicles in the case of any person whose license to operate a motor vehicle has been suspended, revoked or reviewed by the director of vehicles and for good cause shown that the operation of a motor vehicle on a highway by such person would be inimical to public safety and welfare because of an existing or suspected mental or physical disability.

(c) The providing of advisory opinions by the medical advisory board and action pursuant thereto by the director of vehicles is a discretionary function or duty under the Kansas tort claims act.

History: L. 1969, ch. 367, § 1; L. 1972, ch. 342, § 42; L. 1974, ch. 348, § 8; L. 1975, ch. 36, § 25; L. 1982, ch. 41, § 3; L. 2001, ch. 82, § 2; July 1.



8-255c No duty to report information to division or medical advisory board; nonliability for reports of information; information to be kept confidential.

8-255c. No duty to report information to division or medical advisory board; nonliability for reports of information; information to be kept confidential. (a) No person reporting to the division or to the medical advisory board in good faith any information that any such person may have relating to the mental or physical condition of an applicant for or a holder of a driver's license shall be subject to a civil action for damages as a result of reporting such information. Nothing in this section shall be construed to create a duty to report, nor shall a physician or optometrist be required by law to report information to the division or to the medical advisory board as to the mental or physical condition of any patient.

(b) A physician or optometrist may report to the division or to the medical advisory board any person diagnosed or assessed as having a disorder or condition that in such physician's or optometrist's professional judgment could prevent such person from safely operating a motor vehicle or could constitute an immediate and serious danger to the public. Such report shall state the diagnosis or assessment and whether the condition is likely to be permanent or temporary. The existence of a privilege pursuant to K.S.A. 60-427, and amendments thereto, shall not prevent a physician or optometrist from making a report. All reports made to, and all medical records reviewed and maintained by, the division pursuant to this section shall be kept confidential and shall not be disclosed except upon the order of a court of competent jurisdiction, pursuant to the request of the division or medical advisory board and shall not be subject to subpoena, discovery or other demand in any other administrative, criminal or civil matter.

History: L. 1982, ch. 41, § 4; L. 1993, ch. 100, § 1; L. 2004, ch. 155, § 2; July 1.



8-256 Period of suspension or revocation.

8-256. Period of suspension or revocation. The division shall not suspend or revoke a person's license to operate a motor vehicle on the public highways for a period of more than one year, except as specifically authorized by statute.

History: L. 1937, ch. 73, § 23; L. 1941, ch. 95, § 1; L. 1943, ch. 82, § 2; L. 1949, ch. 104, § 28; L. 1959, ch. 49, § 25; L. 1967, ch. 60, § 3; L. 1972, ch. 28, § 1; L. 1975, ch. 36, § 26; L. 1977, ch. 38 ,§ 1; L. 1982, ch. 206, § 3; L. 1986, ch. 39, § 1; L. 1989, ch. 38, § 31; L. 1994, ch. 353, § 2; July 1.



8-256a Application of act to certain persons.

8-256a. Application of act to certain persons. The provisions of this act [*] shall apply to all persons whose licenses are presently revoked.

History: L. 1967, ch. 60, § 4; April 28.

* "This act," see, L. 1967, ch. 60 in Comparative Table of Sections in Constitutions Volume.



8-257 Surrender of license; division authorized to destroy; application.

8-257. Surrender of license; division authorized to destroy; application. (a) The division, upon suspending or revoking a license, shall require that such license shall be surrendered to the division.

(b) Upon the receipt of any Kansas driver's license or permit that has been surrendered under any provision of law, and notwithstanding any other provision of law that requires the division to retain the license or permit, the division may destroy such license or permit.

(c) For purposes of this section, the term "surrendered" shall include, but not be limited to, Kansas drivers' licenses and permits received by the division due to the application of the following statutes: K.S.A. 8-246, 8-250, 8-253, 8-255, 8-260, 8-292, 8-298, 8-2,142, 8-1002, 8-1567a, 8-1599 and 8-2117 and K.S.A. 2015 Supp. 38-2361, and amendments thereto.

History: L. 1937, ch. 73, § 24; L. 1949, ch. 104, § 29; L. 1967, ch. 59, § 5; L. 2008, ch. 18, § 1; July 1.



8-258 No operation under foreign license during suspension or revocation in this state.

8-258. No operation under foreign license during suspension or revocation in this state. Any resident or nonresident, whose license to operate a motor vehicle in this state has been suspended or revoked as provided in this act or whose privilege to obtain a driver's license has been suspended or revoked pursuant to K.S.A. 8-252a, and amendments thereto, shall not operate a motor vehicle in this state under a license, permit or registration certificate issued by any other jurisdiction or otherwise during such suspension or after such revocation until a new license is obtained when and as permitted under this act.

History: L. 1937, ch. 73, § 25; L. 1949, ch. 104, § 30; L. 1959, ch. 49, § 26; L. 1975, ch. 36, § 27; L. 2001, ch. 112, § 3; Apr. 26.



8-259 Cancellation, suspension, revocation or denial of license by division; judicial review.

8-259. Cancellation, suspension, revocation or denial of license by division; judicial review. (a) Except in the case of mandatory revocation under K.S.A. 8-254 or 8-286, and amendments thereto, mandatory suspension for an alcohol or drug-related conviction under subsection (b) of K.S.A. 8-1014, and amendments thereto, mandatory suspension under K.S.A. 8-262, and amendments thereto, or mandatory disqualification of the privilege to drive a commercial motor vehicle under subsection (a)(1)(A), (a)(1)(B), (a)(1)(C), (a)(2)(A), (a)(3)(A) or (a)(3)(B) of K.S.A. 8-2,142, and amendments thereto, the cancellation, suspension, revocation, disqualification or denial of a person's driving privileges by the division is subject to review. Such review shall be in accordance with the Kansas judicial review act. In the case of review of an order of suspension under K.S.A. 8-1001 et seq., and amendments thereto, or of an order of disqualification under subsection (a)(1)(D) of K.S.A. 8-2,142, and amendments thereto, the petition for review shall be filed within 14 days after the effective date of the order and venue of the action for review is the county where the administrative proceeding was held or the county where the person was arrested. In all other cases, the time for filing the petition is as provided by K.S.A. 77-613, and amendments thereto, and venue is the county where the licensee resides. The action for review shall be by trial de novo to the court. The court shall take testimony, examine the facts of the case and determine whether the petitioner is entitled to driving privileges or whether the petitioner's driving privileges are subject to suspension, cancellation or revocation under the provisions of this act. Unless the petitioner's driving privileges have been extended pursuant to subsection (o) of K.S.A. 8-1020, and amendments thereto, the court on review may grant a stay or other temporary remedy pursuant to K.S.A. 77-616, and amendments thereto, after considering the petitioner's traffic violations record and liability insurance coverage. If a stay is granted, it shall be considered equivalent to any license surrendered. If a stay is not granted, trial shall be set upon 21 days' notice to the legal services bureau of the department of revenue. No stay shall be issued if a person's driving privileges are canceled pursuant to K.S.A. 8-250, and amendments thereto.

(b) The clerk of any court to which an appeal has been taken under this section, within 14 days after the final disposition of such appeal, shall forward a notification of the final disposition to the division.

History: L. 1937, ch. 73, § 26; L. 1949, ch. 104, § 31; L. 1959, ch. 49, § 27; L. 1963, ch. 52, § 2; L. 1985, ch. 47, § 1; L. 1986, ch. 318, § 16; L. 1987, ch. 184, § 1; L. 1988, ch. 47, § 10; L. 1989, ch. 38, § 32; L. 1990, ch. 44, § 2; L. 1991, ch. 36, § 12; L. 1993, ch. 259, § 15; L. 1994, ch. 353, § 3; L. 2005, ch. 31, § 3; L. 2010, ch. 135, § 4; L. 2011, ch. 91, § 2; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 8-259a.



8-260 Unlawful use of driver's license or nondriver's identification card; other unlawful acts relating thereto.

8-260. Unlawful use of driver's license or nondriver's identification card; other unlawful acts relating thereto. (a) It shall be unlawful for any person, for any purpose, to:

(1) Display or cause or permit to be displayed or have in possession any fictitious or fraudulently altered driver's license.

(2) Lend any driver's license to any other person or knowingly permit the use thereof by another.

(3) Display or represent as the person's own, any driver's license not issued to the person.

(4) Fail or refuse to surrender to the division upon its lawful demand any driver's license which has been suspended, revoked, or canceled.

(5) Use a false or fictitious name in any application for a driver's license, or any renewal or replacement thereof, or knowingly conceal a material fact, or otherwise commit a fraud in any such application.

(6) Permit any unlawful use of a driver's license issued to the person.

(7) Photograph, photostat, duplicate or in any way reproduce any driver's license or facsimile thereof in such a manner that it could be mistaken for a valid driver's license or display or have in possession any such photograph, photostat, duplicate, reproduction or facsimile unless authorized by law.

(8) Display or possess any photograph, photostat, duplicate or facsimile of a driver's license unless authorized by law.

(9) Display or cause or permit to be displayed any canceled, revoked or suspended driver's license.

(b) Violation of paragraphs (1) or (9) of subsection (a) is a class B nonperson misdemeanor. Violation of paragraphs (2), (3), (4), (6), (7) or (8) of subsection (a) is a class A nonperson misdemeanor. Violation of paragraph (5) of subsection (a) is a severity level 9, nonperson felony.

(c) It shall be unlawful for any person to:

(1) Lend any driver's license to or knowingly permit the use of any driver's license by any person under 21 years of age for use in the purchase of any alcoholic liquor.

(2) Lend any driver's license to or knowingly permit the use of any driver's license by a person under the legal age for consumption of cereal malt beverage for use in the purchase of any cereal malt beverage.

(3) Lend any driver's license, nondriver's identification card or other form of identification to aid another person in wrongfully obtaining a driver's license or replacement driver's license.

(4) Display or cause to be displayed or have in possession any fictitious or fraudulently altered driver's license by any person under 21 years of age for use in the purchase of any alcoholic liquor or cereal malt beverage.

(d) (1) Upon a first conviction of a violation of any provision of subsection (c) a person shall be guilty of a class B nonperson misdemeanor and shall be sentenced to not less than 100 hours of public service and fined not less than $200 nor more than $500.

(2) On a second or subsequent conviction of a violation of any provision of subsection (c), a person shall be guilty of a class A nonperson misdemeanor.

(e) The provisions of this section shall apply to any driver's license, nondriver's identification card or other form of identification whether issued under the laws of this state or issued under the laws of another state or jurisdiction.

History: L. 1937, ch. 73, § 27; L. 1949, ch. 104, § 32; L. 1959, ch. 49, § 28; L. 1975, ch. 36, § 28; L. 1979, ch. 38, § 1; L. 1983, ch. 32, § 2; L. 1985, ch. 171, § 1; L. 1991, ch. 38, § 1; L. 1994, ch. 24, § 3; L. 1996, ch. 219, § 3; L. 1997, ch. 141, § 1; May 1.



8-261a Making false affidavit perjury.

8-261a. Making false affidavit perjury. Any person who shall willfully and corruptly swear or affirm falsely to any material matter or thing required by the terms of this act to be sworn to or affirmed, is guilty of perjury and upon conviction shall be punishable by fine or imprisonment as other persons committing perjury are punishable.

History: L. 1959, ch. 49, § 29; July 1.



8-262 Driving while license canceled, suspended or revoked; penalty; extension of time of suspension or revocation; ignition interlock device restriction.

8-262. Driving while license canceled, suspended or revoked; penalty; extension of time of suspension or revocation; ignition interlock device restriction. (a) (1) Any person who drives a motor vehicle on any highway of this state at a time when such person's privilege so to do is canceled, suspended or revoked or while such person's privilege to obtain a driver's license is suspended or revoked pursuant to K.S.A. 8-252a, and amendments thereto, shall be guilty of a class B nonperson misdemeanor on the first conviction and a class A nonperson misdemeanor on the second or subsequent conviction.

(2) No person shall be convicted under this section if such person was entitled at the time of arrest under K.S.A. 8-257, and amendments thereto, to the return of such person's driver's license.

(3) Except as otherwise provided by subsection (a)(4) or (c), every person convicted under this section shall be sentenced to at least five days' imprisonment and fined at least $100 and upon a second conviction shall not be eligible for parole until completion of five days' imprisonment.

(4) Except as otherwise provided by subsection (c), if a person: (A) Is convicted of a violation of this section, committed while the person's privilege to drive or privilege to obtain a driver's license was suspended or revoked for a violation of K.S.A. 8-2,144 or 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, or any ordinance of any city or resolution of any county or a law of another state, which ordinance or resolution or law prohibits the acts prohibited by those statutes; and (B) is or has been also convicted of a violation of K.S.A. 8-2,144 or 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, or any ordinance of any city or resolution of any county or law of another state, which ordinance or resolution or law prohibits the acts prohibited by those statutes, committed while the person's privilege to drive or privilege to obtain a driver's license was so suspended or revoked, the person shall not be eligible for suspension of sentence, probation or parole until the person has served at least 90 days' imprisonment, and any fine imposed on such person shall be in addition to such a term of imprisonment.

(b) The division, upon receiving a record of the conviction of any person under this section, or any ordinance of any city or resolution of any county or a law of another state which is in substantial conformity with this section, upon a charge of driving a vehicle while the license of such person is revoked or suspended, shall extend the period of such suspension or revocation for an additional period of 90 days.

(c) (1) The person found guilty of a class A nonperson misdemeanor on a third or subsequent conviction of this section shall be sentenced to not less than 90 days' imprisonment and fined not less than $1,500 if such person's privilege to drive a motor vehicle is canceled, suspended or revoked because such person:

(A) Refused to submit and complete any test of blood, breath or urine requested by law enforcement excluding the preliminary screening test as set forth in K.S.A. 8-1012, and amendments thereto;

(B) was convicted of violating the provisions of K.S.A. 40-3104, and amendments thereto, relating to motor vehicle liability insurance coverage;

(C) was convicted of vehicular homicide, K.S.A. 21-3405, prior to its repeal, or K.S.A. 2015 Supp. 21-5406, and amendments thereto, involuntary manslaughter while driving under the influence of alcohol or drugs, K.S.A. 21-3442, prior to its repeal, or involuntary manslaughter as defined in subsection (a)(3) of K.S.A. 2015 Supp. 21-5405, and amendments thereto, or any other murder or manslaughter crime resulting from the operation of a motor vehicle; or

(D) was convicted of being a habitual violator, K.S.A. 8-287, and amendments thereto.

(2) The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served at least 90 days' imprisonment. The 90 days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 48 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2015 Supp. 21-6609, and amendments thereto, or any municipal ordinance to serve the remainder of the minimum sentence only after such person has served 48 consecutive hours' imprisonment.

(d) For the purposes of determining whether a conviction is a first, second, third or subsequent conviction in sentencing under this section, "conviction" includes a conviction of a violation of any ordinance of any city or resolution of any county or a law of another state which is in substantial conformity with this section.

History: L. 1937, ch. 73, § 29; L. 1949, ch. 104, § 33; L. 1959, ch. 49, § 30; L. 1967, ch. 59, § 6; L. 1970, ch. 52, § 1; L. 1972, ch. 28, § 2; L. 1974, ch. 38, § 5; L. 1981, ch. 43, § 1; L. 1983, ch. 34, § 4; L. 1985, ch. 48, § 1; L. 1985, ch. 78, § 6; L. 1991, ch. 39, § 1; L. 1992, ch. 239, § 27; L. 1993, ch. 291, § 2; L. 1994, ch. 353, § 4; L. 1999, ch. 164, § 1; L. 2001, ch. 112, § 4; L. 2001, ch. 200, § 3; L. 2006, ch. 211, § 10; L. 2007, ch. 181, § 2; L. 2011, ch. 30, § 88; L. 2011, ch. 105, § 5; L. 2012, ch. 172, § 5; July 1.

Section was also amended by L. 2011, ch. 30, § 88, but that version was repealed by L. 2011, ch. 105, § 36.



8-263 Permitting unauthorized minor to drive.

8-263. Permitting unauthorized minor to drive. No person shall cause or knowingly permit his or her child or ward under the age of eighteen years to drive a motor vehicle upon any highway when such minor is not authorized under the provisions of this act or in violation of any of said provisions.

History: L. 1937, ch. 73, § 30; L. 1949, ch. 104, § 34; July 1.



8-264 Permitting unauthorized person to drive.

8-264. Permitting unauthorized person to drive. No person shall authorize or knowingly permit a motor vehicle owned by him or her under such person's control to be driven upon any highway by any person who is not licensed under the provisions of this act.

History: L. 1937, ch. 73, § 31; L. 1949, ch. 104, § 35; July 1.



8-265 Employing persons to operate vehicle; proper class of license required.

8-265. Employing persons to operate vehicle; proper class of license required. No person shall employ any person to operate a motor vehicle, if the person so employed is not then licensed to operate the appropriate class of motor vehicles as provided in this act.

History: L. 1937, ch. 73, § 32; L. 1949, ch. 104, § 36; L. 1975, ch. 36, § 29; Jan. 1, 1976.



8-266 Renting motor vehicle to another; record.

8-266. Renting motor vehicle to another; record. (a) No person shall rent a motor vehicle to any other person unless the latter person is then duly licensed hereunder to operate such motor vehicle or, in the case of a nonresident, then duly licensed under the laws of the state of his or her residence, except a nonresident whose home state does not require that a driver be licensed.

(b) No person shall rent a motor vehicle to another until such person has inspected the license of the person to whom the vehicle is to be rented and compared and verified the signature thereon with the signature of such person written in his or her presence.

(c) Every person renting a motor vehicle to another shall keep a record of the registration number of the motor vehicle so rented, the name and address of the person to whom the vehicle is rented, the number of the license of said latter person and the date and place when and where said license was issued. Such record shall be open to inspection by any police officer or officer or employee of the division.

History: L. 1937, ch. 73, § 33; L. 1949, ch. 104, § 37; L. 1975, ch. 36, § 30; Jan. 1, 1976.



8-266b Drivers' manual.

8-266b. Drivers' manual. The director of vehicles shall cause to be prepared and printed a suitable Kansas drivers' manual. It shall be the duty of the division to distribute the manual in such manner that each applicant for a driver's license, upon request, may be presented with a copy thereof at the time of making application for a driver's license. The cost of such manuals shall be paid from the state highway fund.

History: L. 1949, ch. 104, § 39; L. 1975, ch. 36, § 31; Jan. 1, 1976.



8-267 Disposition and use of moneys; state safety fund, motorcycle safety fund, truck driver training fund, photo fee fund, hazmat fee fund, state highway fund, division of vehicles operating fund and correctional services special revenue fund.

8-267. Disposition and use of moneys; state safety fund, motorcycle safety fund, truck driver training fund, photo fee fund, hazmat fee fund, state highway fund, division of vehicles operating fund and correctional services special revenue fund. All moneys received under this act shall be remitted by the secretary of revenue to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and shall:

(a) Credit 37.5% of all moneys so received from class C driver's licenses and 20% of all moneys so received from class M driver's licenses and 20% of all moneys so received from class A or B driver's licenses and 20% of all moneys so received from all commercial driver licensee classes remaining after the $2 credit provided in subsection (c) to a special fund, which is hereby created and shall be known as the state safety fund;

(b) credit 20% of all moneys so received from class M driver's licenses to a special fund which is hereby created and shall be known as the motorcycle safety fund;

(c) credit $2 from each commercial driver's license fee to a special fund which is hereby created and shall be known as the truck driver training fund;

(d) credit all photo fees collected under K.S.A. 8-243, and amendments thereto, to the photo fee fund;

(e) credit all hazardous materials endorsement fees collected under K.S.A. 2015 Supp. 8-2,151, and amendments thereto, to the hazmat fee fund; and

(f) credit the driver improvement clinic fees collected under K.S.A. 8-255, and amendments thereto, as follows:

(1) Credit 50% of each such fee to the division of vehicles operating fund; and

(2) credit 50% of each such fee to the correctional services special revenue fund.

Moneys in the state safety fund and in the motorcycle safety fund shall be distributed to provide funds for driver training courses in the schools in Kansas and for the administration of this act, as the legislature shall provide. In addition, moneys in the motorcycle safety fund shall be distributed to provide funds for courses in motorcycle safety in community colleges in Kansas. Moneys in the truck driver training fund shall be distributed to provide funds for courses in truck driver training in community colleges, area vocational schools and area vocational-technical schools in Kansas. Except as otherwise provided by K.S.A. 8-241, and amendments thereto, the state treasurer shall credit the balance of all moneys received under this act, including all moneys received from commercial driver's license endorsements to the state highway fund.

History: L. 1937, ch. 73, § 34; L. 1939, ch. 84, § 2; L. 1949, ch. 104, § 40; L. 1955, ch. 53, § 1; L. 1959, ch. 49, § 32; L. 1961, ch. 53, § 1; L. 1963, ch. 54, § 1; L. 1972, ch. 342, § 43; L. 1975, ch. 36, § 32; L. 1982, ch. 42, § 2; L. 1986, ch. 38, § 3; L. 1989, ch. 39, § 2; L. 1990, ch. 41, § 3; L. 1990, ch. 43, § 5; L. 1991, ch. 36, § 13; L. 2001, ch. 5, § 33; L. 2003, ch. 63, § 3; L. 2005, ch. 31, § 1; L. 2009, ch. 107, § 4; Jan. 1, 2010.



8-268 Penalties for violations.

8-268. Penalties for violations. Any person who shall violate any provision of this act, unless otherwise specifically provided, shall be guilty of a misdemeanor, and on conviction, unless otherwise specifically provided, shall be fined not more than five hundred dollars ($500) or be sentenced to the county jail for a period of not more than ninety (90) days or both such fine and imprisonment.

History: L. 1937, ch. 73, § 35; L. 1929, ch. 104, § 42; L. 1959, ch. 49, § 31; July 1.



8-268a Invalidity of part.

8-268a. Invalidity of part. If any part or parts of this act shall be held to be unconstitutional, such unconstitutionality shall not affect the validity of the remaining parts of this act and the legislature hereby declares that it would have passed the remaining parts of this act if it had known that such part or parts thereof would be declared unconstitutional.

History: L. 1949, ch. 104, § 52; July 1.



8-269 Uniformity of interpretation.

8-269. Uniformity of interpretation. This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

History: L. 1937, ch. 73, § 36; July 1.



8-270 Effect of noncompliance.

8-270. Effect of noncompliance. The operation of a vehicle in this state without complying with the provisions of this act shall not be considered as operating the same unlawfully or in violation of law so as to affect the validity of any contract or policy of liability insurance or indemnity against liability for personal injuries or damages to property, or fire, theft or collision insurance carried on such vehicle.

History: L. 1937, ch. 73, § 37; July 1.



8-271 Title of act.

8-271. Title of act. This act and the acts of which this act is amendatory shall be known and may be cited as the motor vehicle drivers' license act.

History: L. 1937, ch. 73, § 38; L. 1974, ch. 38, § 6; July 1.



8-272 State safety fund, motorcycle safety fund and truck driver training fund; entitlements; certification of amounts; distribution; proration of insufficient appropriations; motorcycle safety courses and instructors; vocational education school, truck driver training.

8-272. State safety fund, motorcycle safety fund and truck driver training fund; entitlements; certification of amounts; distribution; proration of insufficient appropriations; motorcycle safety courses and instructors; vocational education school, truck driver training. (a) Any school district conducting an approved course in driver training and any student attending a nonpublic school accredited by the state board of education conducting an approved course in driver training shall be entitled to participate in the state safety fund created by K.S.A. 8-267, and amendments thereto. In August of each year, the superintendent of each school district and the governing authority of each nonpublic school shall report to the state board of education the number of students who have been in attendance for a complete driver training course conducted by such school district or nonpublic school during the past school year. The state board of education shall certify to the director of accounts and reports the amount due each school district and each student of a nonpublic school entitled to payment under this subsection. The director of accounts and reports shall draw warrants on the state treasurer payable to the treasurer of each school district and to each student of a nonpublic school entitled to payment under this subsection upon vouchers approved by the state board and shall cause such warrants to be delivered to the respective school districts and nonpublic schools. If the amount appropriated in any year from the state safety fund is insufficient to pay the full amount each school district and each student of a nonpublic school is entitled to receive under this subsection, then the entire amount appropriated for such year shall be prorated among all school districts and all students of nonpublic schools in proportion to the amount each school district and each student of a nonpublic school is entitled to receive. No moneys in the state safety fund shall be used for any purpose other than that specified in this subsection or for the support of driver improvement programs. The state board of education shall prescribe all forms necessary for reporting in connection with this act. The funds shall be distributed on or before November 1 each year.

(b) (1) Any school district conducting an approved course in motorcycle safety as a part of an approved course in driver training; any student attending a nonpublic school accredited by the state board of education conducting an approved course in motorcycle safety as a part of an approved course in driver training or any community college conducting an approved course in motorcycle safety shall be entitled to participate in the motorcycle safety fund created by K.S.A. 8-267, and amendments thereto. The state board of education may establish, by rules and regulations, standards for the conduct, operation and approval of courses in motorcycle safety and for the qualifications of instructors for such courses conducted by a school district or nonpublic accredited school. Such standards shall not include the requirement that instructors be licensed by the state board of education. In August of each year, the superintendent of each school district or the governing authority of each nonpublic school shall report to the state board of education the number of students who have been in attendance for a complete course in motorcycle safety as a part of the driver training course conducted by such school district or nonpublic school during the past school year. The state board of education shall certify to the director of accounts and reports the amount due each school district and each student of a nonpublic school entitled to payment under this subsection. The director of accounts and reports shall draw warrants on the state treasurer payable to the treasurer of each school district and to each student of a nonpublic school entitled to payment under this subsection upon vouchers approved by the state board and shall cause such warrants to be delivered to the respective school districts and nonpublic schools. If the amount appropriated in any year from the motorcycle safety fund shall be insufficient to pay the full amount each school district and each student of a nonpublic school is entitled to receive under this subsection, then the entire amount appropriated for such year shall be prorated among all school districts and all students of nonpublic schools in proportion to the amount each school district and each student of a nonpublic school is entitled to receive. No moneys in the motorcycle safety fund shall be used for any purpose other than that specified in this subsection or for the support of motorcycle driver improvement programs. The state board of education shall prescribe all forms necessary for reporting in connection with this act. The funds shall be distributed on or before November 1 each year.

(2) Any community college conducting an approved course in motorcycle safety shall be entitled to participate in the motorcycle safety fund created by K.S.A. 8-267, and amendments thereto. The state board of regents may establish, by rules and regulations, standards for the conduct, operation and approval of courses in motorcycle safety and for the qualifications of instructors for such courses conducted by a community college. Such standards shall not include the requirement that instructors be licensed by the state board of education. In August of each year, the chief administrative officer of each community college shall report to the state board of regents the number of students who have been in attendance for a complete course in motorcycle safety as a part of the driver training course conducted by such community college during the past school year. The state board of regents shall certify to the director of accounts and reports the amount due each community college entitled to payment under this subsection. The director of accounts and reports shall draw warrants on the state treasurer payable to the treasurer of each community college entitled to payment under this subsection upon vouchers approved by the state board and shall cause such warrants to be delivered to the respective community colleges. If the amount appropriated in any year from the motorcycle safety fund shall be insufficient to pay the full amount each community college is entitled to receive under this subsection, then the entire amount appropriated for such year shall be prorated among all community colleges in proportion to the amount each community college is entitled to receive. No moneys in the motorcycle safety fund shall be used for any purpose other than that specified in this subsection or for the support of motorcycle driver improvement programs. The state board of regents shall prescribe all forms necessary for reporting in connection with this act. The funds shall be distributed on or before November 1 each year.

(c) For the purpose of this subsection, "vocational education school" means community college, area vocational-technical school or area vocational school. Any vocational education school conducting an approved course in truck driving shall be entitled to participate in the truck driver training fund created by K.S.A. 8-267, and amendments thereto. The state board of regents may establish, by rules and regulations, standards for the conduct, operation and approval of courses in truck driver training and for the qualifications of instructors for such courses. Such standards shall not include the requirement that instructors be certificated by the state board of regents. In August of each year, the chief administrative officer of each vocational education school shall report to the state board of regents the number of students who have been in attendance for a complete course in truck driver training conducted by such vocational education school during the past school year. The state board of regents shall certify to the director of accounts and reports the amount due each vocational education school entitled to payment under this subsection. The director of accounts and reports shall draw warrants on the state treasurer payable to the treasurer of each vocational education school entitled to payment under this subsection upon vouchers approved by the state board of regents and shall cause such warrants to be delivered to the respective vocational education school. If the amount appropriated in any year from the truck driver training fund shall be insufficient to pay the full amount each vocational education school is entitled to receive under this subsection, then the entire amount appropriated for such year shall be prorated among all vocational education schools in proportion to the amount each vocational education school is entitled to receive. No moneys in the truck driver training fund shall be used for any purpose other than that specified in this subsection or for the support of truck driver training programs. The state board of regents shall prescribe all forms necessary for reporting in connection with this act. The funds shall be distributed on or before November 1 each year.

History: L. 1959, ch. 312, § 1; L. 1969, ch. 310, § 1; L. 1971, ch. 20, § 1; L. 1974, ch. 40, § 1; L. 1977, ch. 39 ,§ 1; L. 1978, ch. 35, § 1; L. 1979, ch. 39, § 1; L. 1982, ch. 42, § 3; L. 1989, ch. 39, § 3; L. 1990, ch. 41, § 4; L. 2005, ch. 194, § 25; May 19.



8-273 Drivers' training school license act; definitions.

8-273. Drivers' training school license act; definitions. The following words and phrases when used in this act shall, unless the context otherwise requires, have the meanings respectively ascribed to them in this section:

(a) "Motor vehicle." Every vehicle which is self-propelled upon or by which any person or property is or may be transported or drawn upon a public highway except devices used exclusively upon stationary rails or tracks.

(b) "Drivers' training schools." Any person, partnership or corporation giving driving instruction to ten (10) or more persons per calendar year for the purpose of meeting requirements for licensed driving of motor vehicles in Kansas.

(c) "Person." Every natural person, firm, copartnership, association, corporation, or school.

(d) "Department." The state department of education acting directly or through its duly authorized officers and agents.

(e) "State board." The state board of education.

(f) "Drivers' license examiners." Examiners appointed by the division of vehicles for the purpose of giving drivers' license examinations.

History: L. 1965, ch. 72, § 1; L. 1969, ch. 310, § 2; July 1.



8-274 Same; license to operate.

8-274. Same; license to operate. No person shall operate a driver training school or engage in the business of giving instruction for hire in the driving of motor vehicles or in the preparation of an applicant for examination given by driver license examiners for an operator's or chauffeur's license or permit, unless a license therefor has been secured from the state board.

History: L. 1965, ch. 72, § 2; L. 1969, ch. 310, § 3; July 1.



8-275 Same; qualifications to operate school.

8-275. Same; qualifications to operate school. Every person in order to qualify to operate a driving school shall meet the following requirements:

(a) Be of good moral character.

(b) Maintain an established place of business to the public.

(c) Maintain bodily injury and property damage liability insurance on motor vehicles while used in driving instruction, insuring the liability of the driving school, the driving instructors and any person taking instruction in at least the following amounts: One hundred thousand dollars ($100,000) for bodily injury to or death of one person in any one accident and, subject to said limit for one person, two hundred thousand dollars ($200,000) for bodily injury to or death of two (2) or more persons in any one accident and the amount of twenty thousand dollars ($20,000) for damage to property of others in any one accident. Evidence of such insurance coverage in the form of a certificate from the insurance carrier shall be filed with the state department of education, and such certificate shall stipulate that the insurance shall not be canceled except upon ten (10) days prior written notice to the state board. Such insurance shall be written by a company authorized to do business in this state.

(d) Provide a continuous surety company bond in the principal sum of two thousand five hundred dollars ($2,500) for the protection of the contractual rights of students in such form as will meet with the approval of the state board and written by a company authorized to do business in this state. However, the aggregate liability of the surety for all breaches of the condition of the bond in no event shall exceed the principal sum of two thousand five hundred dollars ($2,500). The surety on any such bond may cancel such bond on giving thirty (30) days notice thereof in writing to the state board and shall be relieved of liability for any breach of any condition of the bond which occurs after the effective date of cancellation.

(e) Have the equipment necessary to the giving of proper instruction in the operation of motor vehicles as prescribed by the state board.

(f) Pay to the board an application fee of twenty-five dollars ($25).

History: L. 1965, ch. 72, § 3; L. 1969, ch. 310, § 4; July 1.



8-276 Drivers' training schools; qualifications for instructor of school.

8-276. Drivers' training schools; qualifications for instructor of school. Every person in order to qualify as an instructor for a driving school shall meet the following requirements:

(a) Present to the state board evidence of: (1) Credit in driver education and safety from an accredited college or university equivalent to credits in those subjects which are required of instructors in the public schools of Kansas; (2) having a valid Kansas teacher's certificate coded for driver education; or (3) having completed at least 30 hours of classroom and 24 hours of behind the wheel training under the direct supervision of an individual who is presently licensed as an instructor by the state board under paragraphs (1) or (2) and who has been continuously licensed and who has actively instructed students for a period of at least three years.

(b) Have knowledge of the Kansas operation lifesaver highway/railroad grade crossing safety program.

(c) Be physically able to operate safely a motor vehicle and to train others in the operation of motor vehicles.

(d) Provide a certificate of health from a medical doctor stating that such person is free from contagious disease.

(e) Hold a valid Kansas drivers' license.

(f) Pay to the state board an application fee of $5.

History: L. 1965, ch. 72, § 4; L. 1969, ch. 310, § 5; L. 1994, ch. 204, § 1; July 1.



8-277 Same; issuance of certificate, when; expiration; renewal of licenses.

8-277. Same; issuance of certificate, when; expiration; renewal of licenses. (a) The state board shall issue a license certificate to each applicant to conduct a driver training school or to each driver training instructor when the state board is satisfied that such person has met the qualifications required under this act.

(b) All outstanding licenses issued to any driver training school or driver training instructor pursuant to the provisions of this act, shall expire as a matter of law at midnight on December 31 of the calendar year for which the license was issued, unless sooner canceled, suspended or revoked under the provisions of K.S.A. 8-279.

(c) The license of each driver training school and each driver training instructor may be renewed subject to the same conditions as the original license, and upon payment of the same fee.

(d) All applications for renewal of a driver training school license or driver training instructor's license shall be on a form prescribed by the state board, and must be filed with the state department of education not more than sixty (60) days, nor less than ten (10) days preceding the expiration date of the license to be renewed.

History: L. 1965, ch. 72, § 5; L. 1969, ch. 310, § 6; July 1.



8-278 Same; rules and regulations by state board.

8-278. Same; rules and regulations by state board. The state board is authorized to prescribe by rules and regulations, standards for the eligibility, conduct and operation of driver training schools and instructors and to adopt other reasonable rules and regulations to carry out the provisions of this act.

History: L. 1965, ch. 72, § 6; L. 1969, ch. 310, § 7; July 1.



8-279 Same; cancellation, suspension, revocation or refusal to issue license, when.

8-279. Same; cancellation, suspension, revocation or refusal to issue license, when. The state board may cancel, suspend, revoke or refuse to renew any driver's training school or driver's training instructor license:

(a) When the state board is satisfied that the licensee fails to meet the requirements to receive or hold a license under this act.

(b) Whenever the licensee fails to keep the records required herein.

(c) Whenever the licensee permits fraud or engages in fraudulent practices either with reference to the applicant or the state board, or induces or countenances fraud or fraudulent practices on the part of any applicant for a driver's license or permit.

(d) Whenever the licensee fails to comply with any provision of this act or any of the rules and regulations of the state board made pursuant thereto.

(e) Whenever the licensee represents himself or herself as an agent or employee of the state board or license examiners or uses advertising designed to lead or which would reasonably have the effect of leading persons to believe that such licensee is in fact an employee or representative of the state board or license examiners.

(f) Whenever the licensee or any employee or agent of the licensee solicits driver training or instruction in an office of any department of the state having to do with the administration of any law relating to motor vehicles.

(g) Whenever the licensee has had his or her operator's or chauffeur's license canceled, suspended or revoked.

History: L. 1965, ch. 72, § 7; L. 1969, ch. 310, § 8; July 1.



8-280 Same; disposition of moneys.

8-280. Same; disposition of moneys. All moneys received under this act shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state safety fund created by K.S.A. 8-267, and amendments thereto.

History: L. 1965, ch. 72, § 8; L. 2001, ch. 5, § 34; July 1.



8-281 Same; penalty for violations.

8-281. Same; penalty for violations. Any person violating any provision of this act shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than five hundred dollars ($500) or be sentenced to the county jail for not more than six (6) months or both such fine and imprisonment.

History: L. 1965, ch. 72, § 9; June 30.



8-282 Same; act inapplicable to certain schools.

8-282. Same; act inapplicable to certain schools. This act shall not apply to an accredited grade school, high school, junior college or college conducting a driver's training course; nor shall it apply to driver improvement schools operated by this state or a municipality thereof.

History: L. 1965, ch. 72, § 10; June 30.



8-283 Same; citation of act.

8-283. Same; citation of act. This act may be cited as the drivers' training school license act.

History: L. 1965, ch. 72, § 11; June 30.



8-284 Public policy of state.

8-284. Public policy of state. It is hereby declared to be the public policy of the state of Kansas:

(a) To provide maximum safety for all persons who travel or otherwise use the public highways of the state;

(b) To deny the privilege of operating motor vehicles on such highways to persons who by their conduct, attitude and record have demonstrated their indifference to the safety and welfare of others and their disrespect for the laws of this state, the orders of its courts and the statutorily required acts of its administrative agencies; and

(c) To discourage repetition of criminal acts by individuals against the peace and dignity of this state and its political subdivisions and to impose increased and added deprivation of the privilege to operate motor vehicles upon habitual violators who have been convicted repeatedly of violations of traffic laws.

History: L. 1972, ch. 32, § 1; July 1.



8-285 "Habitual violator" defined; other definitions.

8-285. "Habitual violator" defined; other definitions. Except as otherwise provided in this section, as used in this act, the words and phrases defined in K.S.A. 8-234a, and amendments thereto, shall have the meanings ascribed to them therein. The term "habitual violator" means any resident or nonresident person who, within the immediately preceding five years, has been convicted in this or any other state:

(a) Three or more times of:

(1) Vehicular homicide, as defined by K.S.A. 21-3405, prior to its repeal, or K.S.A. 2015 Supp. 21-5406, and amendments thereto, or as prohibited by any ordinance of any city in this state, any resolution of any county in this state or any law of another state which is in substantial conformity with that statute;

(2) violating K.S.A. 8-1567, and amendments thereto, or violating an ordinance of any city in this state, any resolution of any county in this state or any law of another state, which ordinance, resolution or law declares to be unlawful the acts prohibited by that statute;

(3) driving while the privilege to operate a motor vehicle on the public highways of this state has been canceled, suspended or revoked, as prohibited by K.S.A. 8-262, and amendments thereto, or while such person's privilege to obtain a driver's license is suspended or revoked pursuant to K.S.A. 8-252a, and amendments thereto, or, as prohibited by any ordinance of any city in this state, any resolution of any county in this state or any law of another state which is in substantial conformity with those statutes;

(4) perjury resulting from a violation of K.S.A. 8-261a, and amendments thereto, or resulting from the violation of a law of another state which is in substantial conformity with that statute;

(5) violating the provisions of the fifth clause of K.S.A. 8-142, and amendments thereto, relating to fraudulent applications, or violating the provisions of a law of another state which is in substantial conformity with that statute;

(6) any crime punishable as a felony, if a motor vehicle was used in the perpetration of the crime;

(7) failing to stop at the scene of an accident and perform the duties required by K.S.A. 8-1602 through 8-1604, and amendments thereto, or required by any ordinance of any city in this state, any resolution of any county in this state or a law of another state which is in substantial conformity with those statutes;

(8) violating the provisions of K.S.A. 40-3104, and amendments thereto, relating to motor vehicle liability insurance coverage, or an ordinance of any city in this state or a resolution of any county in this state which is in substantial conformity with such statute; or

(9) violating K.S.A. 2015 Supp. 8-1025, and amendments thereto, or violating an ordinance of any city in this state, a resolution of any county in this state or any law of another state which ordinance, resolution or law declares to be unlawful the acts prohibited by that statute.

(b) Three or more times, either singly or in combination, of any of the offenses enumerated in subsection (a).

For the purpose of subsections (a)(2) and (a)(9), in addition to the definition of "conviction" otherwise provided by law, conviction includes, but is not limited to, a diversion agreement entered into in lieu of further criminal proceedings, or a plea of nolo contendere, on a complaint, indictment, information, citation or notice to appear alleging a violation of K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, or an ordinance of a city in this state, a resolution of a county in this state or law of another state, which ordinance or law prohibits the acts prohibited by those statutes.

History: L. 1972, ch. 32, § 2; L. 1975, ch. 33, § 3; L. 1976, ch. 48, § 2; L. 1977, ch. 40, § 1; L. 1982, ch. 144, § 2; L. 1985, ch. 48, § 2; L. 2001, ch. 112, § 5; L. 2011, ch. 105, § 6; L. 2012, ch. 172, § 6; July 1.

Section was also amended by L. 2011, ch. 30, § 89 but that version was repealed by L. 2011, ch. 105, § 36.



8-286 Habitual violator; revocation of driving privileges.

8-286. Habitual violator; revocation of driving privileges. Whenever the files and records of the division shall disclose that the record of convictions of any person is such that the person is an habitual violator, as prescribed by K.S.A. 8-285, and amendments thereto, the division promptly shall revoke the person's driving privileges for a period of three years, except as allowed under subsection (d)(4) of K.S.A. 8-235, and amendments thereto.

History: L. 1972, ch. 32, § 3; L. 1973, ch. 32, § 1; L. 1994, ch. 353, § 5; L. 2012, ch. 172, § 7; July 1.



8-287 Habitual violator; penalty.

8-287. Habitual violator; penalty. Except as allowed under subsection (d)(4) of K.S.A. 8-235, and amendments thereto, operation of a motor vehicle in this state while one's driving privileges are revoked pursuant to K.S.A. 8-286, and amendments thereto, is a class A nonperson misdemeanor. The person found guilty of a third or subsequent conviction of this section shall be sentenced to not less than 90 days' imprisonment and fined not less than $1,500. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served at least 90 days' imprisonment. The 90 days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 48 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2015 Supp. 21-6609, and amendments thereto, or any municipal ordinance to serve the remainder of the minimum sentence only after such person has served 48 consecutive hours' imprisonment.

History: L. 1972, ch. 32, § 4; L. 1992, ch. 239, § 28; L. 1993, ch. 291, § 3; L. 1994, ch. 353, § 6; L. 1999, ch. 164, § 2; L. 2006, ch. 211, § 11; L. 2011, ch. 30, § 90; L. 2012, ch. 172, § 8; July 1.



8-288 Same; restriction of driver's license; exception.

8-288. Same; restriction of driver's license; exception. Except as allowed under subsection (d)(4) of K.S.A. 8-235, and amendments thereto, no license to operate a motor vehicle in Kansas shall be issued to a person for a period of three years from the date of the division's order revoking such person's driving privileges pursuant to K.S.A. 8-286, and amendments thereto, and until the person's driving privileges have been restored.

History: L. 1972, ch. 32, § 5; L. 1984, ch. 37, § 3; L. 1994, ch. 353, § 7; L. 2012, ch. 172, § 9; July 1.



8-291 Violation of restrictions on driver's license or permit; misdemeanor; penalties.

8-291. Violation of restrictions on driver's license or permit; misdemeanor; penalties. (a) It is a misdemeanor for any person to operate a motor vehicle in violation of the restrictions on any driver's license or permit imposed pursuant to any statute.

(b) Except as provided in subsection (c):

(1) Any person guilty of violating this section, upon the first conviction, shall be fined not to exceed $250, and the court shall suspend such person's privilege to operate a motor vehicle for not less than 30 days and not more than two years.

(2) Any person guilty of violating this section, upon a second or subsequent conviction, shall be fined not to exceed $500, and the court shall suspend such person's privilege to operate a motor vehicle for not less than 90 days and not more than two years.

(c) Any person guilty of violating this section, for violating restrictions on a driver's license or permit imposed pursuant to K.S.A. 8-237, 8-296, K.S.A. 2015 Supp. 8-2,100 or 8-2,101, and amendments thereto:

(1) Upon first conviction, the court shall suspend such person's privilege to operate a motor vehicle for 30 days;

(2) upon a second conviction, the court shall suspend such person's privilege to operate a motor vehicle for 90 days; and

(3) upon a third or subsequent conviction, the court shall suspend such person's privilege to operate a motor vehicle for one year.

(d) Nothing in this section shall limit a court in imposing penalties, conditions or restrictions authorized by any other statute arising from the same occurrence in addition to penalties and suspensions imposed under this section.

History: L. 1983, ch. 27, § 1; L. 1994, ch. 353, § 8; L. 2009, ch. 34, § 7; Jan. 1, 2010.



8-292 Court imposition of driving privilege restrictions; duration; procedure; violation; penalty.

8-292. Court imposition of driving privilege restrictions; duration; procedure; violation; penalty. (a) Except as otherwise provided by law, whenever a statute authorizes the court to place restrictions on a person's driving privileges or whenever a municipal ordinance which prohibits the acts prohibited by such a statute so provides, a district or municipal court may enter an order restricting the person's driving privileges to driving only under the following circumstances: (1) In going to or returning from the person's place of employment or schooling; (2) in the course of the person's employment; (3) during a medical emergency; (4) in going to and returning from probation or parole meetings, drug or alcohol counseling or any place the person is required to go to attend an alcohol and drug safety action program as provided in K.S.A. 8-1008, and amendments thereto; (5) at such times of the day as may be specified by the order; and (6) to such places as may be specified by the order.

(b) Restrictions imposed pursuant to this section shall be for a period of not less than 90 days nor more than one year, as specified by the court order.

(c) Upon entering an order restricting a person's driving privileges under this section, the court shall require that the person surrender to the court any driver's license in the person's possession. The court shall transmit any such license to the division of vehicles of the department of revenue, together with a copy of the order. Upon its receipt, the division of vehicles shall issue without charge a driver's license which shall indicate on the face of the license that restrictions have been imposed on the person's driving privileges and that a certified copy of the order imposing the restrictions is required to be carried by the person for whom the license was issued any time the person is operating a motor vehicle on the highways of this state. If the person is a nonresident, the court shall transmit a copy of the order to the division.  The division shall forward a copy of the order to the motor vehicle administrator of the person's state of residence. The judge shall furnish to any person whose driver's license is surrendered under this section a copy of the order, which for a period of 30 days only shall be recognized as a valid Kansas driver's license pending issuance of the restricted license as provided in this section.

(d) Upon expiration of the period of time for which restrictions are imposed pursuant to this section, the licensee may apply to the division for the return of any license previously surrendered by the licensee. If the license has expired, the person may apply to the division for a new license, which shall be issued by the division upon payment of the proper fee and satisfaction of the other conditions established by law, unless the person's driving privileges have been suspended or revoked prior to expiration.

(e) Violation of restrictions imposed under this section is a misdemeanor subject to punishment and suspension of driving privileges as provided by K.S.A. 8-291, and amendments thereto.

History: L. 1984, ch. 37, § 1; L. 1988, ch. 48, § 3; L. 1988, ch. 47, § 11; L. 1994, ch. 319, § 2; May 19.



8-293 Driver's license; nonissuance of new or replacement license; exception.

8-293. Driver's license; nonissuance of new or replacement license; exception. Except as provided in paragraph (3) of subsection (d) of K.S.A. 8-235, and amendments thereto, no licensee shall be issued a new or replacement driver's license if: (a) The license has been surrendered pursuant to K.S.A. 8-1001, and amendments thereto; (b) the licensee has been issued a temporary license; or (c) a suspension, revocation or cancellation order has been stayed by a court or by the division of vehicles.

History: L. 1985, ch. 47, § 2; L. 1994, ch. 24, § 4; L. 2000, ch. 179, § 11; July 1.



8-294 Instruction permit for commercial class motor vehicles or class A or class B motor vehicles.

8-294. Instruction permit for commercial class motor vehicles or class A or class B motor vehicles. (a) Any person who is at least 18 years of age may apply to the division for an instruction permit to operate a commercial class A, B or C motor vehicle or a class A or class B motor vehicle, as prescribed in K.S.A. 8-234b, and amendments thereto. The division, in its discretion, after the applicant has successfully passed all parts of the examination other than the driving test, may issue to the applicant an instruction permit which shall entitle the applicant while having such permit in such person's immediate possession to drive a commercial class A, B or C motor vehicle or a class A or class B motor vehicle upon the public highways for a period of three months subject to the following restrictions: (1) The person having the instruction permit may operate a commercial class A motor vehicle at any time, when accompanied by a holder of a valid commercial class A driver's license, who has had at least one year of driving experience and who is occupying a seat beside the driver;

(2) the person having the instruction permit may operate a commercial class B motor vehicle at any time, when accompanied by a holder of a valid commercial class A or class B driver's license, who has had at least one year of driving experience and who is occupying a seat beside the driver.

(3) the person having the instruction permit may operate a commercial class C motor vehicle at any time, when accompanied by a holder of a valid commercial class A, B or C driver's license, who has had at least one year of driving experience and who is occupying a seat beside the driver; or

(4) the person having the instruction permit may operate a class A or B motor vehicle at any time, when accompanied by a holder of a valid commercial class A, B or C or class A or B driver's license, who has had at least one year of driving experience and who is occupying a seat beside the driver.

(b) The secretary of revenue may adopt rules and regulations for the implementation of the provisions of this section.

History: L. 1988, ch. 38, § 1; L. 1989, ch. 38, § 34; Jan. 1, 1991.



8-295 Vision standards for drivers' licenses.

8-295. Vision standards for drivers' licenses. Each driver's license examiner shall use the following vision standards for driver's license applicants:

(a) Each applicant testing 20/40 or better in at least one eye at the examination station shall meet the vision requirements. The driver's license examiner shall give each applicant failing to meet this test a vision form and refer the applicant to an ophthalmologist or optometrist of the applicant's choice.

(b) Each applicant who has received a vision report from an ophthalmologist or optometrist shall have 20/60 or better vision in at least one eye, with or without standard corrective lens, as determined by an ophthalmologist or optometrist to be eligible to be issued a driver's license.

(c) The driver's license examiner shall require each individual with a reading of 20/60 in the better eye, with or without standard corrective lens, to submit to a driver's test.

(d) An applicant failing to meet any of the above standards may be issued a driver's license if the applicant can demonstrate that the applicant can safely operate a vehicle and has had a good driving record for the previous three years. The division may impose reasonable restrictions on such license, as provided in K.S.A. 8-245, and amendments thereto.

(e) An applicant failing to meet the standards in subsections (a) through (d) shall be afforded a hearing in the manner prescribed by subsection (c) of K.S.A. 8-255, and amendments thereto.

(f) No optometrist or ophthalmologist reporting to the division or to the medical advisory board in good faith any information which such person may have relating to the visual condition or other ability of an applicant for a driver's license to safely operate a motor vehicle shall be subject to a civil action for damages as a result of reporting such information including any information provided in a vision report.

History: L. 1989, ch. 33, § 1; L. 1993, ch. 100, § 2; L. 2001, ch. 82, § 3; July 1.



8-296 Farm permit; requirements; procedure.

8-296. Farm permit; requirements; procedure. (a) Any person who is less than 17 years of age but is at least 14 years of age and who resides upon a farm in this state or is employed for compensation upon a farm in this state may apply to the division of vehicles for a farm permit authorizing such person, while possessing the permit, to operate any motor vehicle in class C, as designated in K.S.A. 8-234b, and amendments thereto.

(b) (1) A farm permit shall entitle the licensee, who is at least 14 years of age, but less than 16 years of age, to operate the appropriate motor vehicles at any time:

(A) While going to or from or in connection with any farm job, employment or other farm-related work;

(B) on days while school is in session, over the most direct and accessible route between the licensee's residence and school of enrollment for the purpose of school attendance; or

(C) when the licensee is operating a passenger car at any time when accompanied by an adult who is the holder of a valid commercial driver's license, class A, B or C driver's license and who is actually occupying a seat beside the driver.

(2) For a period of six months, a farm permit shall entitle the licensee who is at least 16 years of age to operate the appropriate motor vehicles at any time:

(A) From 5:00 a.m. to 9:00 p.m.;

(B) while going to or from or in connection with any farm job, employment or other farm-related work; or

(C) while going to or from authorized school activities;

(D) while going directly to or from any religious worship service held by a religious organization; or

(E) when the licensee is operating a passenger car at any time when accompanied by an adult who is the holder of a valid commercial driver's license, class A, B or C driver's license and who is actually occupying a seat beside the driver.

After such six-month period, if the licensee has complied with the provisions of this section, such farm permit shall entitle the licensee to operate the appropriate motor vehicles at any time without the restrictions required by this section.

(c) A farm permit shall be issued only if:

(1) The applicant can prove that such applicant resides or works on a farm;

(2) the applicant has successfully completed the examination requirements in K.S.A. 8-235d, and amendments thereto; and

(3) the applicant submits the signed affidavit of either a parent or guardian, stating that the applicant lives on a farm or, if the applicant does not live on a farm but works on a farm, the applicant submits the signed affidavit of the applicant's employer and parent or guardian, attesting to such employment.

(d) Any licensee issued a farm permit under this section:

(1) Who is less than 16 years of age shall not operate any motor vehicle with nonsibling minor passengers; or

(2) who is at least 16 years of age, for a period of six months after reaching 16 years of age, shall not operate any motor vehicle with more than one passenger who is less than 18 years of age and who is not a member of the licensee's immediate family.

Any conviction for violating this subsection shall be construed as a moving traffic violation for the purpose of K.S.A. 8-255, and amendments thereto.

(e) Any licensee issued a farm permit under this section shall not operate a wireless communication device while driving a motor vehicle, except that a licensee may operate a wireless communication device while driving a motor vehicle to report illegal activity or to summons medical or other emergency help.

(f) As used in this section, "farm" means any parcel of land larger than 20 acres which is used in agricultural operations.

(g) (1) A farm permit issued under this section is subject to suspension or revocation in the same manner as any other driver's license.

(2) A farm permit shall be suspended in accordance with K.S.A. 8-291, and amendments thereto, for any violation of restrictions under this section.

(3) The division shall suspend the farm permit upon receiving satisfactory evidence that the licensee has been involved in two or more accidents chargeable to the licensee and such suspended license shall not be reinstated for one year.

(h) Any licensee issued a farm permit under this section shall provide prior to reaching 16 years of age, a signed affidavit of either a parent or guardian, stating that the applicant has completed at least 50 hours of adult supervised driving with at least 10 of those hours being at night. The adult supervised driving required by this paragraph shall be conducted by an adult who is at least 21 years of age and is the holder of a valid commercial driver's license, class A, B or C driver's license.

Evidence of failure of any licensee who was required to complete the 50 hours of adult supervised driving under this subsection shall not be admissible in any action for the purpose of determining any aspect of comparative negligence or mitigation of damages.

(i) Any licensee issued a farm permit under this section who: (1) Is under the age of 16 years and is convicted of two or more moving traffic violations committed on separate occasions shall not be eligible to receive a driver's license which is not restricted in accordance with the provisions of subsection (b)(1), until the person reaches 17 years of age; (2) is at least 16 years of age, but less than 17 years of age and is convicted of two or more moving traffic violations committed on separate occasions shall not be eligible to receive a driver's license which is not restricted in accordance with the provisions of subsection (b)(2), until the person reaches 18 years of age; or (3) fails to provide the affidavit required under subsection (h), shall not be eligible to receive a driver's license which is not restricted in accordance with the provisions of subsection (b)(1), until the person provides such affidavit to the division or the person reaches 17 years of age, whichever occurs first.

History: L. 1993, ch. 154, § 1; L. 1994, ch. 302, § 2; L. 1999, ch. 125, § 17; L. 2009, ch. 34, § 8; L. 2010, ch. 146, § 4; May 27.



8-297 Continuation of driving privileges for certain drivers' licenses.

8-297. Continuation of driving privileges for certain drivers' licenses. Notwithstanding any other provisions of this act, any person who held any valid restricted class C or class M driver's license, instruction permit, restricted instruction permit or farm permit on the effective date of this act may continue to operate motor vehicles subject to the conditions, limitations and restrictions contained in K.S.A. 8-237, 8-239 and 8-296, and amendments thereto, as in effect on December 31, 2009.

History: L. 1993, ch. 154, § 8; L. 2009, ch. 34, § 9; Jan. 1, 2010.



8-298 Voluntary surrender of driver's license.

8-298. Voluntary surrender of driver's license. (a) The division of vehicles shall accept any voluntary surrender of a driver's license by the licensee.

(b) A licensee may surrender such licensee's driver's license at any driver license examination station and such driver's license shall be forwarded to the division. Upon surrender of such driver's license, the division shall note on the person's driving record that such driver's license has been voluntarily surrendered.

(c) Nothing herein shall prohibit a person from applying or the division from granting a new driver's license upon application of such person, if the person is otherwise eligible to apply for a driver's license. No person who has voluntarily surrendered such person's driver's license shall be eligible to apply for a new license for a period of at least 90 days.

(d) The voluntary surrender of a driver's license under this section shall not affect the authority of the division or of a court to suspend, revoke, cancel or withdraw the person's driving privileges or the privilege to obtain a driver's license under any other statute or ordinance.

(e) This section shall be part of and supplemental to the motor vehicle drivers' license act.

History: L. 1995, ch. 45, § 1; L. 1996, ch. 219, § 4; July 1.



8-299 Photo fee fund; expenditures.

8-299. Photo fee fund; expenditures. There is hereby created in the state treasury the photo fee fund. All moneys credited to the photo fee fund shall be used by the department of revenue only for the purpose of funding the administration and operation, including equipment, associated with the issuance of drivers' licenses, identification cards and licenses to carry concealed weapons. All expenditures from the photo fee fund shall be made in accordance with appropriation acts, upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the department of revenue.

History: L. 2003, ch. 63, § 1; L. 2008, ch. 138, § 2; Jan. 1, 2009.



8-2,100 Instruction permits; conditions, restrictions and requirements; under 17 years of age.

8-2,100. Instruction permits; conditions, restrictions and requirements; under 17 years of age. (a) Any person who is at least 14 years of age, but less than 17 years of age may apply to the division for an instruction permit. The division may issue an instruction permit under this section to any person who is at least 14 years of age, but less than 16 years of age only upon written application of a parent or guardian of the minor. The division may in its discretion, after the applicant has successfully passed all parts of the examination other than the driving test, issue to the applicant an instruction permit for a period of one year.

(b) An instruction permit issued under this subsection shall authorize the permit holder to drive a passenger car under the following conditions:

(1) The permit holder shall be in immediate possession of the instruction permit;

(2) a supervising driver shall be seated beside the permit holder in the front seat of the passenger car when such car is in motion. The supervising driver shall be an adult who is at least 21 years of age who is the holder of a valid commercial driver's license, class A, B or C driver's license and who has at least one year of driving experience. No person other than the supervising driver can be in the front seat;

(3) the permit holder may drive at any time in accordance with the provisions of this section;

(4) the permit holder shall not operate a wireless communication device while driving a passenger car, except that a permit holder may operate a wireless communications device while driving a passenger car to report illegal activity or to summons medical or other emergency help.

(c) Any person who is at least 14 years of age, but less than 17 years of age may apply for an instruction permit to operate a motorcycle either separate from or in conjunction with an instruction permit to operate a passenger car. The applicant shall successfully pass all parts of the examination other than the driving test. An instruction permit issued under this subsection shall authorize the permit holder to operate a motorcycle if such permit holder is accompanied by an adult who is at least 21 years of age, who is the holder of a valid class M driver's license, who has had at least one year of driving experience and who is either riding a motorcycle in the general proximity of the permit holder or is riding as a passenger on the motorcycle being operated by the permit holder.

(d) An instruction permit issued under this section is subject to suspension or revocation in the same manner as any other driver's license. An instruction permit shall be suspended in accordance with K.S.A. 8-291, and amendments thereto, for any violation of restrictions under this section.

(e) This section shall be a part of and supplemental to the motor vehicle driver's license act.

History: L. 2009, ch. 34, § 1; L. 2010, ch. 146, § 5; May 27.



8-2,101 Restricted license; conditions, restrictions and requirements.

8-2,101. Restricted license; conditions, restrictions and requirements. The division of vehicles may issue a restricted class C or M driver's license in accordance with the provisions of this section. A restricted class C license issued under this section shall entitle the licensee, while possessing the license, to operate any motor vehicle in class C, as designated in K.S.A. 8-234b, and amendments thereto. A restricted class M license shall entitle the licensee, while possessing such license, to operate a motorcycle.

(a) The division may issue a restricted class C or M driver's license to any person who:

(1) Is at least 15 years of age;

(2) has successfully completed an approved course in driver training;

(3) has held an instructional permit issued under the provisions of K.S.A. 2015 Supp. 8-2,100, and amendments thereto, for a period of at least one year and has completed at least 25 hours of adult supervised driving or has obtained an instructional permit from another state or the district of Columbia which has equivalent or greater requirements; and

(4) upon the written application of the person's parent or guardian, which shall be submitted to the division.

Any licensee issued a restricted license under this subsection, shall provide prior to reaching 16 years of age, a signed affidavit of either a parent or guardian, stating that the applicant has completed the required 25 hours prior to being issued a restricted license and 25 hours of additional adult supervised driving. Of the 50 hours required by this subsection, at least 10 of those hours shall be at night. The adult supervised driving shall be conducted by an adult who is at least 21 years of age and is the holder of a valid commercial driver's license, class A, B or C driver's license.

(b) (1) A restricted license issued under subsection (a) shall entitle a licensee who is at least 15 years of age but less than 16 years of age, to operate the appropriate motor vehicles at any time:

(A) While going to or from or in connection with any job, employment or farm-related work;

(B) on days while school is in session, over the most direct and accessible route between the licensee's residence and school of enrollment for the purposes of school attendance;

(C) when the licensee is operating a passenger car, at any time when accompanied by an adult, who is the holder of a valid commercial driver's license, class A, B or C driver's license and who is actually occupying a seat beside the driver; or

(D) when the licensee is operating a motorcycle, at any time when accompanied by an adult, who is the holder of a valid class M driver's license and who is either operating a motorcycle in the general proximity of the licensee or is riding as a passenger on the motorcycle being operated by the licensee.

(2) For a period of six months, a restricted license issued under subsection (a) shall entitle a licensee who is at least 16 years of age to operate the appropriate motor vehicles at any time:

(A) From 5 a.m. to 9 p.m.;

(B) while going to or from or in connection with any job, employment or farm-related work;

(C) while going to or from authorized school activities;

(D) while going directly to or from any religious worship service held by a religious organization;

(E) when the licensee is operating a passenger car, at any time when accompanied by an adult, who is the holder of a valid commercial driver's license, class A, B or C driver's license and who is actually occupying a seat beside the driver; or

(F) when the licensee is operating a motorcycle, at any time when accompanied by an adult, who is the holder of a valid class M driver's license and who is either operating a motorcycle in the general proximity of the licensee or is riding as a passenger on the motorcycle being operated by the licensee.

After such six-month period, if the licensee has complied with the provisions of this section, such restricted license shall entitle the licensee to operate the appropriate motor vehicles at any time without any of the restrictions required by this section.

(c) (1) The division may issue a restricted class C or M driver's license to any person who is under 17 years of age but at least 16 years of age, who:

(A) Has held an instructional permit issued under the provisions of K.S.A. 2015 Supp. 8-2,100, and amendments thereto, for a period of at least one year; and

(B) has submitted a signed affidavit of either a parent or guardian, stating that the applicant has completed at least 50 hours of adult supervised driving with at least 10 of those hours being at night. The required adult supervised driving shall be conducted by an adult who is at least 21 years of age and is the holder of a valid commercial driver's license, class A, B or C driver's license.

(2) For a period of six months, a restricted license issued under subsection (c)(1) shall entitle a licensee to operate the appropriate motor vehicles at any time:

(A) From 5 a.m. to 9 p.m.;

(B) while going to or from or in connection with any job, employment or farm-related work;

(C) while going to or from authorized school activities;

(D) while going directly to or from any religious worship service held by a religious organization;

(E) when the licensee is operating a passenger car, at any time when accompanied by an adult, who is the holder of a valid commercial driver's license, class A, B or C driver's license and who is actually occupying a seat beside the driver; or

(F) when the licensee is operating a motorcycle, at any time when accompanied by an adult, who is the holder of a valid class M driver's license and who is either operating a motorcycle in the general proximity of the licensee or is riding as a passenger on the motorcycle being operated by the licensee.

After such six-month period, if the licensee has complied with the provisions of this section, such restricted license shall entitle the licensee to operate the appropriate motor vehicles at any time without any of the restrictions required by this section.

(d) (1) Any licensee issued a restricted license under subsection (a):

(A) Who is less than 16 years of age shall not operate any motor vehicle with nonsibling minor passengers; or

(B) who is at least 16 years of age, for a period of six months after reaching 16 years of age, shall not operate any motor vehicle with more than one passenger who is less than 18 years of age and who is not a member of the licensee's immediate family.

(2) Any licensee issued a restricted license under subsection (c), for a period of six months after such restricted license is issued, shall not operate any motor vehicle with more than one passenger who is less than 18 years of age and who is not a member of the licensee's immediate family.

(3) Any conviction for violating this subsection shall be construed as a moving traffic violation for the purpose of K.S.A. 8-255, and amendments thereto.

(e) Any licensee issued a restricted license under this section shall not operate a wireless communication device while driving a motor vehicle, except that a licensee may operate a wireless communication device while driving a motor vehicle to report illegal activity or to summons medical or other emergency help.

(f) (1) A restricted driver's license issued under this section is subject to suspension or revocation in the same manner as any other driver's license.

(2) A restricted driver's license shall be suspended in accordance with K.S.A. 8-291, and amendments thereto, for any violation of restrictions under this section.

(3) The division shall suspend the restricted driver's license upon receiving satisfactory evidence that the licensee has been involved in two or more accidents chargeable to the licensee and such suspended license shall not be reinstated for one year.

(g) Evidence of failure of any licensee who was required to complete the 50 hours of adult supervised driving under this section shall not be admissible in any action for the purpose of determining any aspect of comparative negligence or mitigation of damages.

(h) Any licensee issued a restricted license under:

(1) Subsection (a) who:

(A) Is under the age of 16 years and is convicted of two or more moving traffic violations committed on separate occasions shall not be eligible to receive a driver's license which is not restricted in accordance with the provisions of subsection (b)(1) until the person reaches 17 years of age;

(B) is under 17 years of age but at least 16 years of age and is convicted of two or more moving traffic violations committed on separate occasions shall not be eligible to receive a driver's license which is not restricted in accordance with the provisions of subsection (b)(2) until the person reaches 18 years of age; or

(C) fails to provide the affidavit required under subsection (a) shall not be eligible to receive a driver's license which is not restricted in accordance with the provisions of subsection (b)(1) until the person provides such affidavit to the division or the person reaches 17 years of age, whichever occurs first.

(2) Subsection (c) who is under the age of 17 years and is convicted of two or more moving traffic violations committed on separate occasions shall not be eligible to receive a driver's license which is not restricted in accordance with the provisions of subsection (c) until the person reaches 18 years of age.

(i) This section shall be a part of and supplemental to the motor vehicle driver's license act.

History: L. 2009, ch. 34, § 2; L. 2010, ch. 146, § 6; L. 2012, ch. 132, § 2; July 1.



8-2,102 Cody's law.

8-2,102. Cody's law. The provisions of K.S.A. 2015 Supp. 8-2,100 and 8-2,101, and amendments thereto, shall be known as Cody's law.

History: L. 2009, ch. 34, § 10; Jan. 1, 2010.



8-2,125 Uniform commercial driver's license act; citation of act; effective date.

8-2,125. Uniform commercial driver's license act; citation of act; effective date. K.S.A. 8-2,125 through 8-2,142 may be cited as the Kansas uniform commercial drivers' license act and shall govern commercial drivers' licenses on and after January 1, 1991.

History: L. 1989, ch. 38, § 1; July 1.



8-2,126 Same; purpose of act.

8-2,126. Same; purpose of act. (a) The purpose of this act is to implement the federal commercial motor vehicle safety act of 1986 (title XII of public law 99-570) and reduce or prevent commercial motor vehicle accidents, fatalities and injuries by:

(1) Permitting commercial drivers to hold only one driver's license;

(2) disqualifying commercial drivers who have committed certain serious traffic violations or other specified offenses; and

(3) strengthening driver licensing and testing standards.

(b) This act is remedial law and shall be liberally construed to promote public health, safety and welfare. To the extent that this act conflicts with general driver licensing provisions, this act prevails. Where this act is silent, the general driver licensing provisions apply.

History: L. 1989, ch. 38, § 2; July 1.



8-2,127 Same; vehicles exempt from act.

8-2,127. Same; vehicles exempt from act. Vehicles that are exempt from this act include:

(a) Farm vehicles, defined as follows:

(1) Registered as a farm truck or truck tractor under K.S.A. 8-143, and amendments thereto;

(2) used to transport either agricultural products, farm machinery, farm supplies, or both, to or from a farm;

(3) not used in the operations of a common motor carrier; and

(4) used either:

(A) In intrastate commerce; or

(B) in interstate commerce within 150 air miles of any farm or farms owned or leased by the registered owner of such farm vehicle;

(b) vehicles operated by firefighters and other persons which are necessary to the preservation of life or property or the execution of emergency governmental functions, are equipped with audible and visual signals and are not subject to normal traffic regulation. These vehicles include fire trucks, hook and ladder trucks, foam or water transport trucks, police SWAT team vehicles, ambulances or other vehicles that are used in response to emergencies;

(c) military vehicles which are operated by military personnel in pursuit of military purposes and all noncivilian operators of equipment owned or operated by the United States department of defense. This applies to any active duty military personnel and members of the reserves and national guard on active duty, including personnel on full-time national guard duty, personnel on part-time training and national guard military technicians, civilians who are required to wear military uniforms and are subject to the uniform code of military justice or the Kansas code of military justice;

(d) motor vehicles, which would otherwise be considered commercial motor vehicles, if such vehicles are used solely and exclusively for private noncommercial use and any operator of such vehicles; and

(e) farm tractors operated by an implement dealer, or employee thereof, when moved or transported in accordance with K.S.A. 2015 Supp. 8-1918, and amendments thereto.

History: L. 1989, ch. 38, § 3; L. 1991, ch. 36, § 14; L. 2002, ch. 61, § 1; L. 2003, ch. 124, § 3; L. 2013, ch. 14, § 1; L. 2014, ch. 14, § 3; July 1.



8-2,128 Same; definitions.

8-2,128. Same; definitions. As used in this act:

(a) "Alcohol" means any substance containing any form of alcohol including, but not limited to, ethanol, methanol, propanol and isopropanol;

(b) "alcohol concentration" means:

(1) The number of grams of alcohol per 100 milliliters of blood; or

(2) the number of grams of alcohol per 210 liters of breath;

(c) "commercial driver's license" means a commercial license issued pursuant to K.S.A. 8-234b, and amendments thereto;

(d) "commercial driver license system" means the information system established pursuant to the commercial motor vehicle safety act of 1986 to serve as a clearinghouse for locating information related to the licensing and identification of commercial motor vehicle drivers;

(e) "instruction permit" means a permit issued pursuant to K.S.A. 8-294, and amendments thereto;

(f) "commercial motor vehicle" means a motor vehicle designed or used to transport passengers or property, if:

(1) The vehicle has a gross vehicle weight rating of 26,001 or more pounds or such lesser rating, as determined by rules and regulations adopted by the secretary, but shall not be more restrictive than the federal regulation;

(2) the vehicle is designed to transport 16 or more passengers, including the driver; or

(3) the vehicle is transporting hazardous materials and is required to be placarded in accordance with 49 C.F.R. § 172, subpart F;

(g) "controlled substance" means any substance so classified under K.S.A. 2015 Supp. 21-5701, and amendments thereto;

(h) "conviction" means an unvacated adjudication of guilt or a determination that a person has violated or failed to comply with the law and in a court of original jurisdiction or an administrative proceeding, an unvacated forfeiture of bail or collateral deposited to secure the person's appearance in court, a plea of guilty or nolo contendere accepted by the court, the payment of a fine or court cost, or violation of a condition of release without bail, regardless of whether the penalty is rebated, suspended or probated;

(i) "disqualification" means any of the following:

(1) The suspension, revocation, or cancellation of a commercial driver's license by the state or jurisdiction of issuance;

(2) any withdrawal of a person's privileges to drive a commercial motor vehicle by a state or other jurisdiction as the result of a violation of state or local law relating to motor vehicle traffic control, other than parking, vehicle weight or vehicle defect violations;

(3) a determination by the federal motor carrier safety administration that a person is not qualified to operate a commercial motor vehicle under 49 C.F.R. § 391;

(j) "drive" means to drive, operate or be in physical control of a motor vehicle in any place open to the general public for purposes of vehicular traffic. For purposes of K.S.A. 8-2,137, 8-2,138, 8-2,142, 8-2,144 and 8-2,145, and amendments thereto, "drive" includes operation or physical control of a motor vehicle anywhere in the state;

(k) "driver" means any person who drives, operates or is in physical control of a commercial motor vehicle, in any place open to the general public for purposes of vehicular traffic, or who is required to hold a commercial driver's license;

(l) "driver's license" means any driver's license or any other license or permit to operate a motor vehicle issued under, or granted by, the laws of this state, including:

(1) Any temporary license or instruction;

(2) the privilege of any person to drive a motor vehicle whether or not such person holds a valid license; or

(3) any nonresident's operating privilege;

(m) "employer" means any person, including the United States, a state or a political subdivision of a state, who owns or leases a commercial motor vehicle or assigns a person to drive a commercial motor vehicle;

(n) "endorsement" means an authorization to an individual's commercial driver's license required to permit the individual to operate certain types of commercial motor vehicles;

(o) "felony" means any offense under state or federal law that is punishable by death or imprisonment for a term exceeding one year;

(p) "gross vehicle weight rating" means the value specified by the manufacturer as the maximum loaded weight of a single or a combination (articulated) vehicle. The gross vehicle weight rating of a combination (articulated) vehicle (commonly referred to as the "gross combination weight rating") is the gross vehicle weight rating of the power unit plus the gross vehicle weight rating of the towed unit or units;

(q) "hazardous materials" means any material that has been designated as hazardous under 49 U.S.C. § 5103 and is required to be placarded under subpart F of 49 C.F.R. part 172 or any quantity of a material listed as a select agent or toxin in 42 C.F.R. part 73;

(r) "motor vehicle" means every vehicle which is self-propelled, and every vehicle which is propelled by electric power obtained from overhead trolley wires but not operated upon rails, except vehicles moved solely by human power and motorized wheel chairs;

(s) "out-of-service order" means a temporary prohibition against driving a commercial motor vehicle, which is imposed when a driver has any measured or detected alcohol concentration while on duty, or operating, or in physical control of a commercial motor vehicle or a declaration by an authorized enforcement officer of a federal, state, Canadian, Mexican or local jurisdiction that a driver, a commercial motor vehicle or a motor carrier operation, is out-of-service pursuant to 49 C.F.R. part 386.72, 392.5, 395.13, 396.9 or such compatible laws, or the North American out-of-service criteria;

(t) "residence" means the place which is adopted by a person as the person's place of habitation and to which, whenever the person is absent, the person has the intention of returning. When a person eats at one place and sleeps at another, the place where the person sleeps shall be considered the person's residence;

(u) "secretary" means the secretary of the Kansas department of revenue;

(v) "serious traffic violation" means:

(1) Excessive speeding, is defined as 15 miles per hour or more over the posted speed limit;

(2) reckless driving, as defined under K.S.A. 8-1566, and amendments thereto;

(3) a violation of any state or local law relating to motor vehicle traffic control, other than a parking violation, arising in connection with an accident or collision resulting in death to any person;

(4) changing lanes of traffic illegally or erratically, as defined under K.S.A. 8-1548, and amendments thereto;

(5) following another vehicle too closely, as defined under K.S.A. 8-1523, and amendments thereto;

(6) a violation of subsection (a) of K.S.A. 8-2,132, and amendments thereto; or

(7) any other violation of a state or local law relating to motor vehicle traffic control, other than a parking violation, which the secretary determines by rule and regulation to be serious;

(w) "state" means a state of the United States and the District of Columbia;

(x) "state of domicile" means that state where a person has such person's true, fixed and permanent home and principal residence and to which such person has the intention of returning whenever such person is absent;

(y) "tank vehicle" means a tank vehicle, as defined in 49 C.F.R. § 383.5, as in effect on the date of this act or such later version as adopted by rules and regulations of the secretary pursuant to K.S.A. 8-2,140, and amendments thereto;

(z) "United States" means the 50 states and the District of Columbia;

(aa) "division" means the division of vehicles of the Kansas department of revenue;

(bb) "director" means the director of the division of vehicles of the Kansas department of revenue;

(cc) "foreign country" means any jurisdiction other than the United States;

(dd) "nonresident commercial driver's license" means a license issued pursuant to K.S.A. 8-2,148, and amendments thereto;

(ee) "fatality" means the death of a person as a result of a motor vehicle accident;

(ff) "noncommercial motor vehicle" means a motor vehicle or combination of motor vehicles not defined by the term commercial motor vehicle in subsection (f);

(gg) "school bus" means a commercial motor vehicle used to transport preprimary, primary or secondary school students from home to school, from school to home or to and from school-sponsored events. School bus does not include a bus used as a common carrier.

History: L. 1989, ch. 38, § 4; L. 1990, ch. 41, § 6; L. 1991, ch. 36, § 15; L. 1994, ch. 186, § 2; L. 1995, ch. 190, § 2; L. 1997, ch. 101, § 2; L. 2003, ch. 42, § 3; L. 2006, ch. 54, § 3; L. 2009, ch. 32, § 18; L. 2014, ch. 59, § 1; July 1.



8-2,129 Same; one driver's license restriction.

8-2,129. Same; one driver's license restriction. No person who drives a commercial motor vehicle may have more than one driver's license, except during the ten-day period beginning on the date the person is issued a driver's license.

History: L. 1989, ch. 38, § 5; July 1.



8-2,130 Same; driver must notify division and employer of traffic violations or suspensions, revocations or cancellations of driver's license; information required to be provided by driver to employer.

8-2,130. Same; driver must notify division and employer of traffic violations or suspensions, revocations or cancellations of driver's license; information required to be provided by driver to employer. (a) (1) Any driver of a commercial motor vehicle holding a driver's license issued by this state, who is convicted of violating any state law or local ordinance relating to motor vehicle traffic control, in any other state, or federal, provincial, territorial or municipal laws of Canada, other than parking violations, shall notify the division in the manner specified by the division within 30 days of the date of conviction.

(2) Any driver of a commercial motor vehicle holding a driver's license issued by this state who is convicted of violating any state law or local ordinance relating to motor vehicle traffic control in this or any other state or federal, provincial, territorial or municipal laws of Canada, other than parking violations, must notify such person's employer, in writing, of the conviction within 30 days of the date of conviction.

(b) Any driver whose driver's license is suspended, revoked or cancelled by any state, who loses the privilege to drive a commercial motor vehicle in any state for any period, or who is disqualified from driving a commercial motor vehicle for any period, must notify such person's employer of that fact before the end of the business day following the day the driver received notice of that fact.

(c) Any person who applies to be a commercial motor vehicle driver must provide the employer, at the time of the application, with the following information for the 10 years preceding the date of application:

(1) A list of the names and addresses of the applicant's previous employers for which the applicant was a driver of a commercial motor vehicle;

(2) the dates between which the applicant drove for each employer; and

(3) the reason for leaving that employer.

The applicant shall certify that all information furnished is true and complete. An employer may require an applicant to provide additional information.

History: L. 1989, ch. 38, § 6; July 1.



8-2,131 Same; requirements which must be complied with by employer of commercial driver.

8-2,131. Same; requirements which must be complied with by employer of commercial driver. (a) An employer shall require the applicant to provide the information specified in subsection (c) of K.S.A. 8-2,130, and amendments thereto.

(b) No employer shall knowingly allow, require, permit or authorize a driver to drive a commercial motor vehicle:

(1) During any period in which the driver has a driver's license suspended, revoked or canceled by a state; has lost the privilege to drive a commercial motor vehicle in a state or has been disqualified from driving a commercial motor vehicle;

(2) during any period in which the driver has more than one driver's license, except during the ten-day period beginning on the date the employee is issued a driver's license;

(3) during any period in which the employee, the motor vehicle such employee is driving or the motor carrier operation is subject to an out-of-service order; or

(4) in violation of a federal, state or local law or regulation pertaining to railroad-highway grade crossings.

History: L. 1989, ch. 38, § 7; L. 1995, ch. 190, § 3; L. 2006, ch. 54, § 4; July 1.



8-2,132 Same; driver of commercial vehicle must have a commercial class driver's license to operate vehicle; violations; penalty.

8-2,132. Same; driver of commercial vehicle must have a commercial class driver's license to operate vehicle; violations; penalty. (a) On and after April 1, 1992, except when driving under a commercial class A, B or C or class A or B instruction permit or a valid class C license and accompanied by the holder of a commercial driver's license valid for the vehicle being driven, no person may drive a commercial motor vehicle unless the person has a valid commercial driver's license and is in immediate possession thereof and applicable endorsements valid for the vehicle they are driving, except that no person charged with violating this subsection shall be convicted if such person produces in court or the office of the arresting officer a commercial driver's license issued to such person and valid at the time of the arrest.

(b) No person shall drive a commercial motor vehicle while their driving privilege is suspended, revoked or canceled or while subject to a disqualification.

(c) No person shall drive a commercial motor vehicle in violation of an out-of-service order.

(d) Any commercial driver in violation of this section shall be guilty of a class B misdemeanor.

History: L. 1989, ch. 38, § 8; L. 1990, ch. 45, § 1; L. 2003, ch. 42, § 4; Apr. 17.



8-2,133 Same; issuance of license; knowledge and skills test; administration of skills test.

8-2,133. Same; issuance of license; knowledge and skills test; administration of skills test. (a) Except as provided in K.S.A. 8-2,146, and amendments thereto, or as provided in K.S.A. 8-2,148, and amendments thereto, no person may be issued a commercial driver's license unless that person is a resident of this state and has passed a knowledge and skills test for driving a commercial motor vehicle which complies with minimum federal standards established by 49 C.F.R. § 383, subparts E, G and H and has satisfied all other requirements of the commercial motor vehicle safety act in addition to other requirements imposed by state law or federal regulation. The tests shall be prescribed and conducted by the secretary, except that the secretary may accept the results of a person's knowledge test conducted in another state if such test complies with minimum federal standards. The secretary shall accept results of a person's skills test given in accordance with the provisions of subsection (c).

(b) The secretary may authorize a person, including an agency of this or another state, an employer, a private driver training facility or other private institution, or a department, agency or instrumentality of local government, to administer the skills test specified by this section, if:

(1) The test is the same which would otherwise be administered by the state; and

(2) the third party has entered into an agreement with the state which complies with requirements of 49 C.F.R. § 383.75.

(c) The secretary shall authorize any community college or technical college, upon such community college's or technical college's request, to administer the skills test required by subsection (a). The secretary shall grant priority status to requests by any community college or technical college with a truck driver training course in place as of July 1, 2014. The secretary shall authorize such testing which complies with the requirements of 49 C.F.R. part 383 in an agreement between the requesting community college or technical college and the state. The secretary shall adopt rules and regulations to implement the testing procedure provided for in this subsection before January 1, 2015.

(d) A commercial driver's license or commercial driver's instruction permit may not be issued to a person while the person is subject to a disqualification from driving a commercial motor vehicle, or while the person's driver's license is suspended, revoked or canceled in any state; nor shall a commercial driver's license be issued to a person who has a commercial driver's license issued by any other state unless the person first surrenders all such licenses, which must be returned to the issuing state for cancellation.

(e) The director may authorize the skills test required by subsection (a) to be waived for an applicant that provides evidence of military commercial vehicle driving experience. To qualify for such a waiver, the applicant must satisfy the criteria established by 49 C.F.R. § 383.77.

History: L. 1989, ch. 38, § 9; L. 1990, ch. 41, § 7; L. 1991, ch. 36, § 16; L. 1992, ch. 310, § 4; L. 1994, ch. 186, § 3; L. 1995, ch. 190, § 4; L. 2003, ch. 42, § 5; L. 2012, ch. 132, § 1; L. 2014, ch. 106, § 1; July 1.



8-2,134 Same; applying for commercial license; replacement license, when; requiring state license, when.

8-2,134. Same; applying for commercial license; replacement license, when; requiring state license, when. (a) When applying for a commercial driver's license or instruction permit, the requirements of K.S.A. 8-240, and amendments thereto, must be complied with.

(b) When the holder of a commercial driver's license changes such person's name, mailing address or residence, an application for a replacement license shall be made as provided in K.S.A. 8-246, and amendments thereto.

(c) No person who has been a resident of this state for 30 days shall drive a commercial motor vehicle under the authority of a commercial driver's license issued by another jurisdiction.

(d) Any person who knowingly falsifies information or certifications required under subsection (a) is subject to suspension, revocation or cancellation of such person's commercial driver's license for a period of at least 60 consecutive days.

History: L. 1989, ch. 38, § 10; L. 1994, ch. 24, § 5; July 1.



8-2,135 Same; commercial driver's license, contents; endorsements or restrictions; expiration; renewal.

8-2,135. Same; commercial driver's license, contents; endorsements or restrictions; expiration; renewal. (a) The commercial driver's license shall be marked "commercial driver's license" or "CDL," and must be, to the maximum extent practicable, tamper proof. It shall include, but not be limited to, the following information:

(1) The requirements set out in K.S.A. 8-243, and amendments thereto;

(2) a number or identifier deemed appropriate by the state licensing authority;

(3) the class or type of commercial motor vehicle or vehicles which the person is authorized to drive together with any endorsements or restriction;

(4) the name of this state; and

(5) the dates between which the license is valid.

(b) Commercial drivers' licenses issued pursuant to K.S.A. 8-234b, and amendments thereto, may be issued with the following endorsements or restrictions; and the holder of a valid commercial driver's license may drive all vehicles in the class for which that license is issued, and all lesser classes of vehicles, except motorcycles and vehicles which require an endorsement, unless the proper endorsement appears on the license;

(1) "H"—authorizes the driver to drive a vehicle transporting hazardous materials;

(2) "L"—restricts the driver to vehicles not equipped with airbrakes;

(3) "T"—authorizes driving double and triple trailers;

(4) "P"—authorizes driving vehicles carrying passengers;

(5) "N"—authorizes driving tank vehicles;

(6) "X"—represents a combination of hazardous materials and tank vehicle endorsements;

(7) "S"—authorizes driving school buses;

(8) "E"—no manual transmission in CMV;

(9) "O"—no tractor-trailer;

(10) "M"—no class A passenger vehicle;

(11) "N"—no class A or B passenger vehicle;

(12) "Z"—no full air brake in CMV;

(13) "K"—for intrastate only;

(14) "V"—for medical variance.

(c) Before issuing a commercial driver's license, the division must obtain driving record information through the commercial driver license information system, the national driver register and from each state in which the person has been licensed.

(d) Within 10 days after issuing a commercial driver's license, the division shall notify the commercial driver license information system of that fact, providing all information required to ensure identification of the person.

(e) All original licenses issued after April 1, 1992, shall expire on the fourth anniversary of the date of birth of the licensee which is nearest the date of application. All renewals thereof shall expire on every fourth anniversary of the date of birth of the licensee. No driver's license shall expire in the same calendar year in which the original license or renewal license is issued, except that if the foregoing provisions of this section shall require the issuance of a renewal license or an original license for a period of less than six calendar months, the license issued to the applicant shall expire at midnight on every fourth anniversary of the date of birth of the applicant. At least 30 days prior to the expiration of a person's license, the division shall mail a notice of expiration or renewal application to such person at the address shown on the license.

(f) When applying for renewal of a commercial driver's license, the applicant must complete the test required in K.S.A. 8-247(e), and amendments thereto, and the application form required by K.S.A. 8-2,134(b), and amendments thereto, providing updated information and required certifications and if the applicant wishes to retain a hazardous materials endorsement, the applicant must take and pass the test for such endorsement.

History: L. 1989, ch. 38, § 11; L. 1990, ch. 41, § 8; L. 1995, ch. 190, § 5; L. 2003, ch. 42, § 6; L. 2004, ch. 155, § 5; L. 2015, ch. 49, § 4; July 1.



8-2,136 Same; prohibiting driving with alcohol in person's system; out-of-service order.

8-2,136. Same; prohibiting driving with alcohol in person's system; out-of-service order. (a) Notwithstanding any other provisions of this act, a driver shall not drive, operate or be in physical control of a commercial motor vehicle while having alcohol in such driver's system.

(b) A driver who drives, operates or is in physical control of a commercial motor vehicle while having alcohol in such driver's system or who refuses to take a test to determine their alcohol content as provided by K.S.A. 8-2,142, and amendments thereto, shall be placed out-of-service for 24 hours.

(c) A driver convicted of violating an out-of-service order while driving or operating a commercial motor vehicle shall be subject to the following disqualifications:

(1) First conviction, the driver is disqualified for 90 days;

(2) second conviction, the driver is disqualified for one year;

(3) third and subsequent conviction, the driver is disqualified for three years.

History: L. 1989, ch. 38, § 12; L. 1995, ch. 190, § 6; July 1.



8-2,137 Same; tests for alcohol or drugs; consent implied.

8-2,137. Same; tests for alcohol or drugs; consent implied. (a) A person who drives a commercial motor vehicle within this state is deemed to have given consent, subject to provisions of K.S.A. 8-1001 et seq., and amendments thereto, and K.S.A. 8-1567, and amendments thereto, to take a test or tests of that person's blood, breath or urine for the purpose of determining that person's alcohol concentration or the presence of other drugs.

(b) A test or tests may be administered at the direction of a law enforcement officer, who after stopping or detaining the commercial motor vehicle driver, has probable cause to believe that driver was driving a commercial motor vehicle while having alcohol or other drugs in such person's system.

History: L. 1989, ch. 38, § 13; July 1.



8-2,138 Same; notification of conviction of traffic control to licensing state.

8-2,138. Same; notification of conviction of traffic control to licensing state. (a) Within 30 days after the conviction of any nonresident holder of a commercial driver's license for any violation of state law or local ordinance relating to motor vehicle traffic control, other than parking violations, committed in any type of vehicle, the division shall notify the driver licensing authority in the licensing state of the conviction.

(b) Within 30 days after the conviction of any nonresident who is not a holder of a commercial driver's license, but who is licensed to drive by another state, for any violation of state law or local ordinance relating to motor vehicle traffic control, other than parking violations, committed in a commercial motor vehicle, the division shall notify the driver licensing authority in the licensing state of the conviction.

(c) Within 30 days of receiving notification from the licensing authority of another state of a conviction under subsection (a) or (b), the division shall record such conviction on the driver's record.

(d) On and after September 30, 2008, the notification required in subsections (a) and (b) and the recordation of convictions under subsection (c) shall be made within 10 days of the conviction.

History: L. 1989, ch. 38, § 14; L. 2006, ch. 54, § 5; July 1.



8-2,139 Same; division to provide information to certain persons; fee.

8-2,139. Same; division to provide information to certain persons; fee. Notwithstanding any other provision of law to the contrary, the division must furnish full information regarding the driving record of any person who is the holder of a commercial driver's license:

(a) To the driver license administrator of any other state, or province or territory of Canada, requesting that information;

(b) to any employer or prospective employer upon request and payment of a fee authorized pursuant to K.S.A. 74-2012, and amendments thereto;

(c) to insurers upon request and payment of a fee authorized pursuant to K.S.A. 74-2012, and amendments thereto.

History: L. 1989, ch. 38, § 15; L. 1990, ch. 41, § 9; Jan. 1, 1991.



8-2,140 Same; rules and regulations.

8-2,140. Same; rules and regulations. The secretary may adopt any rules and regulations necessary to carry out the provisions of this act.

History: L. 1989, ch. 38, § 16; July 1.



8-2,141 Same; exemption from state license.

8-2,141. Same; exemption from state license. Notwithstanding any law to the contrary, a person may drive a commercial motor vehicle if the person has a commercial driver's license issued by any state in accordance with the minimum federal standards for the issuance of commercial motor vehicle drivers' licenses or by a foreign jurisdiction which tests drivers and issues commercial drivers' licenses in accordance with or under standards similar to the minimum federal standards, as determined by the federal motor carrier safety administration, if the person is not suspended, revoked or canceled; and if the person is not disqualified from driving a commercial motor vehicle, or subject to an out-of-service order.

History: L. 1989, ch. 38, § 17; L. 2006, ch. 54, § 6; July 1.



8-2,142 Same; disqualification from driving commercial vehicle; suspension, revocation or cancellation of license; notification.

8-2,142. Same; disqualification from driving commercial vehicle; suspension, revocation or cancellation of license; notification. (a) A person is disqualified from driving a commercial motor vehicle for a period of not less than one year upon a first occurrence of any one of the following:

(1) While operating a commercial motor vehicle:

(A) The person is convicted of violating K.S.A. 8-2,144, and amendments thereto;

(B) the person is convicted of violating subsection (b) of K.S.A. 8-2,132, and amendments thereto;

(C) the person is convicted of causing a fatality through the negligent operation of a commercial motor vehicle;

(D) the person's test refusal or test failure, as defined in subsection (m); or

(E) the person is convicted of a violation identified in subsection (a)(2)(A); or

(2) while operating a noncommercial motor vehicle:

(A) The person is convicted of a violation of K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, or of a violation of an ordinance of any city in this state, a resolution of any county in this state or any law of another state, which ordinance or law declares to be unlawful the acts prohibited by that statute; or

(B) the person's test refusal or test failure, as defined in K.S.A. 8-1013, and amendments thereto; or

(3) while operating any motor vehicle:

(A) The person is convicted of leaving the scene of an accident; or

(B) the person is convicted of a felony, other than a felony described in subsection (e), while using a motor vehicle to commit such felony.

(b) If any offenses, test refusal or test failure specified in subsection (a) occurred in a commercial motor vehicle while transporting a hazardous material required to be placarded, the person is disqualified for a period of not less than three years.

(c) A person shall be disqualified for life upon the second or a subsequent occurrence of any offense, test refusal or test failure specified in subsection (a), or any combination thereof, arising from two or more separate incidents.

(d) The secretary of revenue may adopt rules and regulations establishing guidelines, including conditions, under which a disqualification for life under subsection (c) may be reduced to a period of not less than 10 years.

(e) A person is disqualified from driving a commercial motor vehicle for life who uses a commercial motor vehicle or noncommercial motor vehicle in the commission of any felony involving the manufacture, distribution or dispensing of a controlled substance, or possession with intent to manufacture, distribute or dispense a controlled substance.

(f) A person is disqualified from driving a commercial motor vehicle for a period of not less than 60 days if convicted of two serious traffic violations, or 120 days if convicted of three or more serious traffic violations, committed in a commercial motor vehicle arising from separate incidents occurring within a three-year period. Any disqualification period under this paragraph shall be in addition to any other previous period of disqualification. The beginning date for any three-year period within a ten-year period, required by this subsection, shall be the issuance date of the citation which resulted in a conviction.

(g) A person is disqualified from driving a commercial motor vehicle for a period of not less than 60 days if convicted of two serious traffic violations, or 120 days if convicted of three or more serious traffic violations, committed in a noncommercial motor vehicle arising from separate incidents occurring within a three-year period, if such convictions result in the revocation, cancellation or suspension of the person's driving privileges.

(h) (1) A person who is convicted of operating a commercial motor vehicle in violation of an out-of-service order shall be disqualified from driving a commercial motor vehicle for a period of not less than:

(A) Ninety days nor more than one year, if the driver is convicted of a first violation of an out-of-service order;

(B) one year nor more than five years if the person has one prior conviction for violating an out-of-service order in a separate incident and such prior offense was committed within the 10 years immediately preceding the date of the present violation; or

(C) three years nor more than five years if the person has two or more prior convictions for violating out-of-service orders in separate incidents and such prior offenses were committed within the 10 years immediately preceding the date of the present violation.

(2) A person who is convicted of operating a commercial motor vehicle in violation of an out-of-service order while transporting a hazardous material required to be placarded under 49 U.S.C. § 5101 et seq. or while operating a motor vehicle designed to transport more than 15 passengers, including the driver, shall be disqualified from driving a commercial motor vehicle for a period of not less than:

(A) One hundred and eighty days nor more than two years if the driver is convicted of a first violation of an out-of-service order; or

(B) three years nor more than five years if the person has a prior conviction for violating an out-of-service order in a separate incident and such prior offense was committed within the 10 years immediately preceding the date of the present violation.

(i) (1) A person who is convicted of operating a commercial motor vehicle in violation of a federal, state or local law or regulation pertaining to one of the following six offenses at a railroad-highway grade crossing shall be disqualified from driving a commercial motor vehicle for the period of time specified in paragraph (2):

(A) For persons who are not required to always stop, failing to slow down and check that the tracks are clear of an approaching train;

(B) for persons who are not required to always stop, failing to stop before reaching the crossing, if the tracks are not clear;

(C) for persons who are always required to stop, failing to stop before driving onto the crossing;

(D) for all persons failing to have sufficient space to drive completely through the crossing without stopping;

(E) for all persons failing to obey a traffic control device or the directions of an enforcement official at the crossing; or

(F) for all persons failing to negotiate a crossing because of insufficient undercarriage clearance.

(2) A driver shall be disqualified from driving a commercial motor vehicle for not less than:

(A) Sixty days if the driver is convicted of a first violation of a railroad-highway grade crossing violation;

(B) one hundred and twenty days if, during any three-year period, the driver is convicted of a second railroad-highway grade crossing violation in separate incidents; or

(C) one year if, during any three-year period, the driver is convicted of a third or subsequent railroad-highway grade crossing violation in separate incidents.

(j) After suspending, revoking or canceling a commercial driver's license, the division shall update its records to reflect that action within 10 days. After suspending, revoking or canceling a nonresident commercial driver's privileges, the division shall notify the licensing authority of the state which issued the commercial driver's license or nonresident commercial driver's license within 10 days. The notification shall include both the disqualification and the violation that resulted in the disqualification, suspension, revocation or cancellation.

(k) Upon receiving notification from the licensing authority of another state, that it has disqualified a commercial driver's license holder licensed by this state, or has suspended, revoked or canceled such commercial driver's license holder's commercial driver's license, the division shall record such notification and the information such notification provides on the driver's record.

(l) Upon suspension, revocation, cancellation or disqualification of a commercial driver's license under this act, the license shall be immediately surrendered to the division if still in the licensee's possession. If otherwise eligible, and upon payment of the required fees, the licensee may be issued a noncommercial driver's license for the period of suspension, revocation, cancellation or disqualification of the commercial driver's license under the same identifier number.

(m) As used in this section, "test refusal" means a person's refusal to submit to and complete a test requested pursuant to K.S.A. 8-2,145, and amendments thereto; "test failure" means a person's submission to and completion of a test which determines that the person's alcohol concentration is .04 or greater, pursuant to K.S.A. 8-2,145, and amendments thereto.

History: L. 1989, ch. 38, § 18; L. 1991, ch. 36, § 17; L. 2003, ch. 42, § 7; L. 2005, ch. 31, § 4; L. 2006, ch. 54, § 7; L. 2011, ch. 105, § 7; L. 2012, ch. 172, § 10; July 1.



8-2,143 Commercial driver's license; surrender of license issued by another state; hazardous materials endorsement.

8-2,143. Commercial driver's license; surrender of license issued by another state; hazardous materials endorsement. When any person applies for a commercial driver's license, and has a commercial driver's license issued by another state, the person shall surrender the license issued by the prior state of domicile and complete the application form required by subsection (b) of K.S.A. 8-2,134, and amendments thereto, including all required information and certifications. If the applicant previously held and desires to retain a hazardous materials endorsement, and it has been more than two years since the applicant passed the written test for the endorsement, the applicant shall be required to take and pass the written test administered by this state for the hazardous materials endorsement.

History: L. 1991, ch. 36, § 3; May 30.



8-2,144 Driving a commercial motor vehicle under the influence; penalties.

8-2,144.  Driving a commercial motor vehicle under the influence; penalties. (a) Driving a commercial motor vehicle under the influence is operating or attempting to operate any commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, within this state while:

(1) The alcohol concentration in the person's blood or breath, as shown by any competent evidence, including other competent evidence, as defined in K.S.A. 8-1013(f)(1), and amendments thereto, is 0.04 or more;

(2) the alcohol concentration in the person's blood or breath, as measured within three hours of the time of driving a commercial motor vehicle, is 0.04 or more; or

(3) committing a violation of K.S.A. 8-1567(a), and amendments thereto, or the ordinance of a city or resolution of a county which prohibits any of the acts prohibited thereunder.

(b) (1) Driving a commercial motor vehicle under the influence is:

(A) On a first conviction a class B, nonperson misdemeanor. The person convicted shall be sentenced to not less than 48 consecutive hours nor more than six months' imprisonment, or in the court's discretion, 100 hours of public service, and fined not less than $750 nor more than $1,000. The person convicted shall serve at least 48 consecutive hours' imprisonment or 100 hours of public service either before or as a condition of any grant of probation, suspension or reduction of sentence or parole or other release;

(B) on a second conviction a class A, nonperson misdemeanor. The person convicted shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined not less than $1,250 nor more than $1,750. The person convicted shall serve at least five consecutive days' imprisonment before the person is granted probation, suspension or reduction of sentence or parole or is otherwise released. The five days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 48 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The person convicted, if placed into a work release program, shall serve a minimum of 120 hours of confinement. Such 120 hours of confinement shall be a period of at least 48 consecutive hours of imprisonment followed by confinement hours at the end of and continuing to the beginning of the offender's work day. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2015 Supp. 21-6609, and amendments thereto, to serve the five days' imprisonment mandated by this subsection only after such person has served 48 consecutive hours' imprisonment. The person convicted, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender's location. The offender shall serve a minimum of 120 hours of confinement within the boundaries of the offender's residence. Any exceptions to remaining within the boundaries of the offender's residence provided for in the house arrest agreement shall not be counted as part of the 120 hours; and

(C) on a third or subsequent conviction a nonperson felony. The person convicted shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined not less than $1,750 nor more than $2,500. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served at least 90 days' imprisonment. The 90 days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 48 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The person convicted, if placed into a work release program, shall serve a minimum of 2,160 hours of confinement. Such 2,160 hours of confinement shall be a period of at least 48 consecutive hours of imprisonment followed by confinement hours at the end of and continuing to the beginning of the offender's work day. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2015 Supp. 21-6609, and amendments thereto, to serve the 90 days' imprisonment mandated by this subsection only after such person has served 48 consecutive hours' imprisonment. The person convicted, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender's location. The offender shall serve a minimum of 2,160 hours of confinement within the boundaries of the offender's residence. Any exceptions to remaining within the boundaries of the offender's residence provided for in the house arrest agreement shall not be counted as part of the 2,160 hours.

(2) In addition, for any conviction pursuant to subsection (b)(1)(C), at the time of the filing of the judgment form or journal entry as required by K.S.A. 22-3426 or K.S.A. 2015 Supp. 21-6711, and amendments thereto, the court shall cause a certified copy to be sent to the officer having the offender in charge. The court shall determine whether the offender, upon release from imprisonment, shall be supervised by community correctional services or court services based upon the risk and needs of the offender. The risk and needs of the offender shall be determined by use of a risk assessment tool specified by the Kansas sentencing commission. The law enforcement agency maintaining custody and control of a defendant for imprisonment shall cause a certified copy of the judgment form or journal entry to be sent to the supervision office designated by the court and upon expiration of the term of imprisonment shall deliver the defendant to a location designated by the supervision office designated by the court. After the term of imprisonment imposed by the court, the person shall be placed on supervision to community correctional services or court services, as determined by the court, for a mandatory one-year period of supervision, which such period of supervision shall not be reduced. During such supervision, the person shall be required to participate in a multidisciplinary model of services for substance use disorders facilitated by a Kansas department for aging and disability services designated care coordination agency to include assessment and, if appropriate, referral to a community based substance use disorder treatment including recovery management and mental health counseling as needed. The multidisciplinary team shall include the designated care coordination agency, the supervision officer, the aging and disability services department designated treatment provider and the offender. Any violation of the conditions of such supervision may subject such person to revocation of supervision and imprisonment in jail for the remainder of the period of imprisonment, the remainder of the supervision period, or any combination or portion thereof.

(3) In addition, prior to sentencing for any conviction pursuant to subsection (b)(1)(A) or (b)(1)(B), the court shall order the person to participate in an alcohol and drug evaluation conducted by a provider in accordance with K.S.A. 8-1008, and amendments thereto. The person shall be required to follow any recommendation made by the provider after such evaluation, unless otherwise ordered by the court.

(c) Any person convicted of a violation of this section, or a violation of a city ordinance or county resolution prohibiting the acts prohibited by this section, who had one or more children under the age of 14 years in the vehicle at the time of the offense shall have such person's punishment enhanced by one month of imprisonment. This imprisonment shall be served consecutively to any other minimum mandatory penalty imposed for a violation of this section, or a violation of a city ordinance or county resolution prohibiting the acts prohibited by this section. Any enhanced penalty imposed shall not exceed the maximum sentence allowable by law. During the service of the enhanced penalty, the judge may order the person on house arrest, work release or other conditional release.

(d) If a person is charged with a violation of this section involving drugs, the fact that the person is or has been entitled to use the drug under the laws of this state shall not constitute a defense against the charge.

(e) The court may establish the terms and time for payment of any fines, fees, assessments and costs imposed pursuant to this section. Any assessment and costs shall be required to be paid not later than 90 days after imposed, and any remainder of the fine shall be paid prior to the final release of the defendant by the court.

(f) In lieu of payment of a fine imposed pursuant to this section, the court may order that the person perform community service specified by the court. The person shall receive a credit on the fine imposed in an amount equal to $5 for each full hour spent by the person in the specified community service. The community service ordered by the court shall be required to be performed not later than one year after the fine is imposed or by an earlier date specified by the court. If by the required date the person performs an insufficient amount of community service to reduce to zero the portion of the fine required to be paid by the person, the remaining balance of the fine shall become due on that date.

(g) Prior to filing a complaint alleging a violation of this section, a prosecutor shall request and shall receive from the: (1) Division a record of all prior convictions obtained against such person for any violations of any of the motor vehicle laws of this state; and (2) Kansas bureau of investigation central repository all criminal history record information concerning such person.

(h) The court shall electronically report every conviction of a violation of this section and every diversion agreement entered into in lieu of further criminal proceedings on a complaint alleging a violation of this section to the division. Prior to sentencing under the provisions of this section, the court shall request and shall receive from the: (1) Division a record of all prior convictions obtained against such person for any violation of any of the motor vehicle laws of this state; and (2) Kansas bureau of investigation central repository all criminal history record information concerning such person.

(i) Upon conviction of a person of a violation of this section or a violation of a city ordinance or county resolution prohibiting the acts prohibited by this section, the division, upon receiving a report of conviction, shall: (1) Disqualify the person from driving a commercial motor vehicle under K.S.A. 8-2,142, and amendments thereto; and (2) suspend, restrict or suspend and restrict the person's driving privileges as provided by K.S.A. 8-1014, and amendments thereto.

(j) (1) Nothing contained in this section shall be construed as preventing any city from enacting ordinances, or any county from adopting resolutions, declaring acts prohibited or made unlawful by this section as unlawful or prohibited in such city or county and prescribing penalties for violation thereof.

(2) The minimum penalty prescribed by any such ordinance or resolution shall not be less than the minimum penalty prescribed by this section for the same violation, and the maximum penalty in any such ordinance or resolution shall not exceed the maximum penalty prescribed for the same violation.

(3) Any such ordinance or resolution shall authorize the court to order that the convicted person pay restitution to any victim who suffered loss due to the violation for which the person was convicted.

(k) (1) Upon the filing of a complaint, citation or notice to appear alleging a person has violated a city ordinance prohibiting the acts prohibited by this section, and prior to conviction thereof, a city attorney shall request and shall receive from the: (A) Division of vehicles a record of all prior convictions obtained against such person for any violations of any of the motor vehicle laws of this state; and (B) Kansas bureau of investigation central repository all criminal history record information concerning such person.

(2) If the elements of such ordinance violation are the same as the elements of a violation of this section that would constitute, and be punished as, a felony, the city attorney shall refer the violation to the appropriate county or district attorney for prosecution. The county or district attorney shall accept such referral and pursue a disposition of such violation, and shall not refer any such violation back to the city attorney.

(l) No plea bargaining agreement shall be entered into nor shall any judge approve a plea bargaining agreement entered into for the purpose of permitting a person charged with a violation of this section, or a violation of any ordinance of a city or resolution of any county in this state which prohibits the acts prohibited by this section, to avoid the mandatory penalties established by this section or by the ordinance or resolution.

(m) The alternatives set out in subsections (a)(1), (a)(2) and (a)(3) may be pleaded in the alternative, and the state, city or county may, but shall not be required to, elect one or two of the three prior to submission of the case to the fact finder.

(n) For the purpose of determining whether a conviction is a first, second, third or subsequent conviction in sentencing under this section:

(1) Convictions for a violation of K.S.A. 8-1567, and amendments thereto, or a violation of an ordinance of any city or resolution of any county which prohibits the acts that such section prohibits, or entering into a diversion agreement in lieu of further criminal proceedings on a complaint alleging any such violations, shall be taken into account, but only convictions or diversions occurring on or after July 1, 2001. Nothing in this provision shall be construed as preventing any court from considering any convictions or diversions occurring during the person's lifetime in determining the sentence to be imposed within the limits provided for a first, second, third, fourth or subsequent offense;

(2) any convictions for a violation of the following sections occurring during a person's lifetime shall be taken into account: (A) This section; (B) refusing to submit to a test to determine the presence of alcohol or drugs, K.S.A. 2015 Supp. 8-1025, and amendments thereto; (C) operating a vessel under the influence of alcohol or drugs, K.S.A. 32-1131, and amendments thereto; (D) involuntary manslaughter while driving under the influence of alcohol or drugs, K.S.A. 21-3442, prior to its repeal, or K.S.A. 2015 Supp. 21-5405(a)(3), and amendments thereto; (E) aggravated battery as described in K.S.A. 2015 Supp. 21-5413(b)(3), and amendments thereto; and (F) aggravated vehicular homicide, K.S.A. 21-3405a, prior to its repeal, or vehicular battery, K.S.A. 21-3405b, prior to its repeal, if the crime was committed while committing a violation of K.S.A. 8-1567, and amendments thereto;

(3) "conviction" includes: (A) Entering into a diversion agreement in lieu of further criminal proceedings on a complaint alleging a violation of a crime described in subsection (n)(2); (B) conviction of a violation of an ordinance of a city in this state, a resolution of a county in this state or any law of another state which would constitute a crime described in subsection (n)(1) or (n)(2); and (C) receiving punishment under the uniform code of military justice or Kansas code of military justice for an act which was committed on a military reservation and which would constitute a crime described in subsection (n)(1) or (n)(2) if committed off a military reservation in this state;

(4) it is irrelevant whether an offense occurred before or after conviction for a previous offense; and

(5) multiple convictions of any crime described in subsection (n)(1) or (n)(2) arising from the same arrest shall only be counted as one conviction.

(o) For the purpose of this section:

(1) "Alcohol concentration" means the number of grams of alcohol per 100 milliliters of blood or per 210 liters of breath;

(2) "imprisonment" shall include any restrained environment in which the court and law enforcement agency intend to retain custody and control of a defendant and such environment has been approved by the board of county commissioners or the governing body of a city; and

(3) "drug" includes toxic vapors as such term is defined in K.S.A. 2015 Supp. 21-5712, and amendments thereto.

(p) On and after July 1, 2011, the amount of $250 from each fine imposed pursuant to this section shall be remitted by the clerk of the district court to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall credit the entire amount to the community corrections supervision fund established by K.S.A. 2015 Supp. 75-52,113, and amendments thereto.

History: L. 1991, ch. 36, § 1; L. 2006, ch. 173, § 5; L. 2011, ch. 105, § 8; L. 2012, ch. 172, § 11; L. 2013, ch. 122, § 1; L. 2015, ch. 56, § 2; May 21.

Section was also amended by L. 2011, ch. 30, § 91, but that version was repealed by L. 2011, ch. 105, § 36.



8-2,145 Tests for alcohol or drugs; notices; certification by officer; hearing; disqualification of driver.

8-2,145. Tests for alcohol or drugs; notices; certification by officer; hearing; disqualification of driver. (a) Prior to requesting a test or tests pursuant to K.S.A. 8-2,137, and amendments thereto, in addition to any notices provided pursuant to K.S.A. 8-1001, and amendments thereto, the following notice shall be provided orally and in writing: Whenever a law enforcement officer has reasonable grounds to believe a person has been driving a commercial motor vehicle while having alcohol or other drugs in such person's system and the person refuses to submit to and complete a test or tests requested by a law enforcement officer or submits to and completes a test requested by a law enforcement officer which determines that the person's alcohol concentration is .04 or greater, the person will be disqualified from driving a commercial motor vehicle for at least one year, pursuant to Kansas law.

(b) It shall not be a defense that the person did not understand the notices required by this section.

(c) Upon completion of the notices set out in K.S.A. 8-1001, and amendments thereto, and the notices in subsection (a), the law enforcement officer shall proceed to request a test or tests. In addition to the completion of any certification required under K.S.A. 8-1002, and amendments thereto, a law enforcement officer's certification shall be prepared and signed by one or more officers to certify:

(1) There existed reasonable grounds to believe the person had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, while having alcohol or other drugs in such person's system;

(2) the person had been placed under arrest, was in custody or had been involved in a motor vehicle accident or collision;

(3) a law enforcement officer had presented the person with the notices required by this section; and

(4) the person refused to submit to and complete a test or the test result for alcohol content of blood or breath was .04 or greater.

(d) For purposes of this section, certification shall be complete upon signing, and no additional acts of oath, affirmation, acknowledgment or proof of execution shall be required. The signed certification or a copy or photostatic reproduction thereof shall be admissible in evidence in all proceedings brought pursuant to this act, and receipt of any such certification, copy or reproduction shall accord the division authority to proceed as set forth herein. Any person who signs a certification submitted to the division knowing it contains a false statement is guilty of a class B misdemeanor.

(e) Upon completing a certification under subsection (c), the officer shall serve upon the person notice of disqualification of the privilege to drive a commercial motor vehicle pursuant to K.S.A. 8-2,142, and amendments thereto, together with a copy of the certification. In cases where a .04 or greater test result is established by a subsequent analysis of a breath or blood sample, the officer shall serve notice of such suspension in person or by another designated officer or by mailing the notice to the person at the address provided at the time of the test. If the determination of a test refusal or .04 or greater test result is made while the person is still in custody, service shall be made in person by the officer on behalf of the division of vehicles.

(f) The notice shall contain the following information:

(1) The person's name, driver's license number and current address pursuant to K.S.A. 8-248, and amendments thereto;

(2) the reason and statutory grounds for the disqualification;

(3) the date notice is being served and the effective date of the disqualification, which shall be the 20th day after the date of service;

(4) the right of the person to request an administrative hearing; and

(5) the procedure the person must follow to request an administrative hearing.

The notice of disqualification shall also inform the person that all correspondence will be mailed to the person at the address contained in the notice of disqualification unless the person notifies the division in writing of a different address or change of address. The address provided will be considered a change of address for purposes of K.S.A. 8-248, and amendments thereto, if the address furnished is different from that on file with the division.

(g) If the person mails a written request which is postmarked within 10 calendar days after service of the notice, if by personal service, or 13 calendar days after service, if by mail, the division shall schedule a hearing in the county where the alleged violation occurred, or in a county adjacent thereto. The licensee may request that subpoenas be issued in accordance with the notice provided pursuant to subsection (d). Any request made by the licensee to subpoena witnesses must be made in writing at the time the hearing is requested and must include the name and current address of such witness and, except for the certifying law enforcement officer or officers, a statement of how the testimony of such witness is relevant. Upon receiving a timely request for a hearing, the division shall mail to the person notice of the time, date and place of hearing in accordance with subsection (i) and extend the person's temporary driving privileges until the date set for the hearing by the division, unless otherwise disqualified, suspended, revoked or canceled.

(h) The law enforcement officer shall forward the certification required under subsection (c) to the director within five days of the date of certification. Upon receipt of the certification, the division shall review the certification to determine that it meets the requirements of subsection (c). Upon so determining, the director shall proceed to disqualify the driver from driving a commercial motor vehicle in accordance with the notice of disqualification previously served.

(i) All notices of disqualification under this section and all notices of a hearing held under this section shall be sent by first-class mail and a United States post office certificate of mailing shall be obtained therefor. All notices so mailed shall be deemed received three days after mailing.

(j) Failure of a person to provide an adequate breath sample or samples as directed shall constitute a refusal unless the person shows that the failure was due to physical inability caused by a medical condition unrelated to any ingested alcohol or drugs.

(k) The rules regarding evidence and procedure at hearings held under K.S.A. 8-1020, and amendments thereto, shall be applicable to hearings held under this section. At the hearing on a disqualification of commercial driving privileges, the issues shall be limited to those set out in the certification.

(l) The division shall prepare and distribute forms for use by law enforcement officers in giving the notice required by this section.

History: L. 1991, ch. 36, § 2; L. 2001, ch. 200, § 11; July 1.



8-2,146 Seasonal commercial driver's license; conditions and limitations; definitions; rules and regulations.

8-2,146. Seasonal commercial driver's license; conditions and limitations; definitions; rules and regulations. (a) The division may issue to an applicant who is a resident of this state and who is at least 18 years of age a seasonal commercial driver's license for the operation of commercial class B and commercial class C motor vehicles. Any person applying for or who is issued a seasonal commercial driver's license shall be subject to the provisions of K.S.A. 8-2,125 through 8-2,145, and amendments thereto, except that an applicant shall not be required to pass a knowledge or skills test as required by subsection (a) of K.S.A. 8-2,133, and amendments thereto.

(b) Seasonal commercial drivers' licenses issued pursuant to subsection (a) shall allow the operation of commercial motor vehicles owned by the following specific farm-related service industries:

(1) Farm retail outlets and suppliers;

(2) agri-chemical businesses;

(3) custom harvesters; and

(4) livestock feeders.

(c) An applicant who has not held a driver's license for at least one year shall not be eligible for a seasonal commercial driver's license. An applicant who has between one and two years' driving experience shall comply with the provisions of subparagraphs (A) through (G) of paragraph (1) of subsection (b) of K.S.A. 8-2,133, and amendments thereto, for the applicant's entire driving history. An applicant with more than two years' driving experience shall comply with the provisions of subparagraphs (A) through (G) of paragraph (1) of subsection (b) of K.S.A. 8-2,133, and amendments thereto. The requirements contained in subparagraphs (A) through (G) of paragraph (1) of subsection (b) of K.S.A. 8-2,133, and amendments thereto, shall be confirmed prior to any renewal or revalidation of a seasonal commercial driver's license.

(d) Any person issued a seasonal commercial driver's license, shall not operate any vehicles used in the transportation of hazardous materials which requires the vehicle to be placarded, except for diesel fuel in quantities of 1,000 gallons or less; liquid fertilizers in vehicles or implements of husbandry with total capacities of 3,000 gallons or less; and solid fertilizers that are not transported with any organic substance.

(e) A seasonal commercial driver's license issued pursuant to subsection (a) shall be valid for a consecutive 180-day period from the date of issuance of such license. A person shall be issued only one seasonal commercial driver's license for any twelve-month period.

(f) Any person issued a seasonal commercial driver's license pursuant to subsection (a), shall not operate a commercial motor vehicle beyond 150 miles from the place of business or from the farm being served.

(g) As used in this section:

(1) "Farm retail outlets and suppliers" means any retail outlet and supplier that transports either agricultural products, farm machinery, farm supplies, or both, to or from a farm;

(2) "agri-chemical businesses" means any business that transports agricultural chemicals to or from a farm.

(h) A person who has been issued a seasonal commercial driver's license and who is convicted of violating the provisions of this section, the division, upon receiving a report of conviction, shall revoke such person's seasonal commercial license for the remainder of the period specified in subsection (e).

(i) The secretary may adopt rules and regulations necessary to carry out the provisions of this section.

(j) The provisions of this section shall be a part of, and supplemental to, the Kansas uniform commercial drivers' license act.

History: L. 1992, ch. 310, § 3; L. 1993, ch. 222, § 3; April 22.



8-2,147 Commercial drivers' licenses; farm custom harvesting operations; age.

8-2,147. Commercial drivers' licenses; farm custom harvesting operations; age. (a) The division may issue a commercial driver's license to an applicant who is a resident of this state and who is at least 16 years of age for the operation of commercial class B and commercial class C motor vehicles for a farm custom harvesting operation.  Any person applying for or who is issued a commercial driver's license under this section shall be subject to the provisions of K.S.A. 8-2,125 through 8-2,145, and amendments thereto.

(b) For the purpose of this section, "farm custom harvesting operations" means a person, firm, partnership, association or corporation engaged in farm custom harvesting operations if the motor vehicle is used to:

(1) Transport farm machinery, supplies, or both, to or from a farm, for custom harvesting operations on a farm; or

(2) transport custom harvested crops only from a harvested field to initial storage or to initial market locations.

(c) The provisions of this section shall be a part of and supplemental to the Kansas uniform commercial drivers' license act.

History: L. 1993, ch. 222, § 1; April 22.



8-2,148 Nonresident commercial driver's license; requirements.

8-2,148. Nonresident commercial driver's license; requirements. (a) The division may issue a nonresident commercial driver's license to an applicant who is at least 18 years of age and employed by a Kansas employer but is a resident of a foreign country for the operation of any commercial class of vehicles if such person has passed a knowledge and skills test pursuant to K.S.A. 8-2,133, and amendments thereto. Any person who is applying for a nonresident commercial driver's license shall be subject to the provisions of K.S.A. 8-2,125 through 8-2,145, and amendments thereto;

(b) A nonresident commercial driver's license issued pursuant to subsection (a) shall contain on the face of the license the statement "nonresident commercial driver's license" or "nonresident CDL";

(c) Any such license issued pursuant to subsection (a) shall be valid only for the period the nonresident is authorized to be employed in the United States. The fee for a nonresident commercial driver's license will be the same as for a resident commercial driver's license;

(d) If the nonresident applicant is the holder of a nonresident commercial driver's license issued by another state, such license shall be surrendered to the state of Kansas at the time a Kansas nonresident commercial driver's license is issued;

(e) The provisions of this section shall be a part of and supplemental to the Kansas uniform commercial drivers' license act.

History: L. 1994, ch. 186, § 1; April 21.



8-2,149 Commercial driver's licenses; school bus endorsement; waiver of driving skills test; requirements.

8-2,149. Commercial driver's licenses; school bus endorsement; waiver of driving skills test; requirements. (a) Until September 30, 2005, the driving skills test required under 49 C.F.R. § 383.123 may be waived for an applicant for a school bus endorsement, if such applicant is currently licensed, has experience driving a school bus, has a good driving record and meets the conditions contained in subsection (b).

(b) An applicant must certify and the division must verify that, during the two-year period immediately prior to applying for the school bus endorsement, the applicant:

(1) Held a valid commercial driver's license with a passenger vehicle endorsement to operate a school bus representative of the group the application [applicant] will be driving;

(2) has not had such applicant's driver's license or commercial driver's license suspended, revoked or canceled or been disqualified from operating a commercial motor vehicle;

(3) has not been convicted of any of the disqualifying offenses in subsection (a) or (e) of K.S.A. 8-2,142, and amendments thereto;

(4) has not had more than one conviction of any of the serious traffic violations defined in K.S.A. 8-2,128, and amendments thereto, while operating any type motor vehicle;

(5) has not had any conviction for a violation of state or local law relating to motor vehicle traffic control, other than a parking violation, arising in connection with any traffic accident;

(6) has not been convicted of any motor vehicle traffic violation that resulted in an accident; and

(7) has been regularly employed as a school bus driver, has operated a school bus representative of the group the applicant seeks to drive and provides evidence of such employment.

(c) The provisions of this section shall be a part of and supplemental to the Kansas uniform commercial drivers' license act.

History: L. 2003, ch. 42, § 1; Apr. 17.



8-2,150 Commercial driver's licenses; diversion agreements not allowed.

8-2,150. Commercial driver's licenses; diversion agreements not allowed. (a) A driver or a holder of a commercial driver's license may not enter into a diversion agreement in lieu of further criminal proceedings that would prevent such person's conviction for any violation, in any type of motor vehicle, of a state or local traffic control law, except a parking violation, from appearing on the person's record, whether the person was convicted for an offense committed in the state where the person is licensed or another state.

(b) For purposes of subsection (a), a person shall be considered a holder of a commercial driver's license if the person was a holder of a commercial driver's license at the time the person was arrested or was issued a citation and shall remain a holder of a commercial driver's license even if the person surrenders the commercial driver's license after the arrest or citation.

(c) The provisions of this section shall be a part of and supplemental to the Kansas uniform commercial drivers' license act.

History: L. 2003, ch. 42, § 2; L. 2010, ch. 146, § 7; May 27.



8-2,151 Commercial driver's licenses; hazardous materials endorsement; requirements; hazmat fee fund.

8-2,151. Commercial driver's licenses; hazardous materials endorsement; requirements; hazmat fee fund. (a) Beginning July 1, 2004, or upon final determination by the transportation security administration of the date for implementation of the requirements of 49 C.F.R. § 1572, whichever is later, the division shall not issue, renew, upgrade or transfer a hazardous materials endorsement for a commercial driver's license to any person authorizing that person to operate a commercial motor vehicle transporting a hazardous material in commerce unless the individual complies with the requirements of 49 C.F.R. § 1572.

(b) At least 60 days before the expiration date of a commercial driver's license or hazardous materials endorsement, the division shall notify the holder of a hazardous materials endorsement that the person must pass a transportation security administration security screening process, 49 C.F.R. § 1572, as part of any application for renewal of the hazardous materials endorsement. The notice must advise the person that, in order to expedite the security screening process, the person should file a renewal application as soon as possible, but not later than 30 days before the date of expiration of the endorsement. Any person who does not successfully complete the security screening process, shall not be issued a hazardous materials endorsement.

(c) An individual must submit fingerprints, in a form and manner specified by the division, when such individual applies to obtain, renew or transfer a hazardous materials endorsement for a commercial driver's license. A fee not to exceed $100 shall be charged to such individual for collecting the fingerprints and generating the individual's criminal history.

(d) There is hereby created in the state treasury the hazmat fee fund. All moneys credited to the hazmat fee fund shall be used by the department of revenue only for the purpose of funding the collecting of fingerprints and the generating of the criminal history of individuals applying for the hazardous materials endorsement for a commercial driver's license. All expenditures from the hazmat fee fund shall be made in accordance with appropriation acts, upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the department of revenue.

(e) The division shall revoke a person's hazardous materials endorsement if the person does not meet the standards for security threat assessment under 49 C.F.R. § 1572.

(f) For the purpose of this section "revoke" means the process by which the division cancels, suspends, withdraws, annuls or disqualifies a hazardous material endorsement.

(g) The provisions of this section shall be a part of and supplemental to the Kansas uniform commercial drivers' license act.

History: L. 2004, ch. 155, § 6; L. 2005, ch. 31, § 2; Apr. 7.



8-2,152 Commercial driver's licenses; civil penalties.

8-2,152. Commercial driver's licenses; civil penalties. (a) A driver who is convicted of violating an out-of-service order shall be subject to a civil penalty of not less than $1,100 nor more than $2,750, in addition to any disqualification under K.S.A. 8-2,142, and amendments thereto.

(b) An employer who is convicted of violating subsection (b)(3) of K.S.A. 8-2,131, and amendments thereto, shall be subject to a civil penalty of not less than $2,750 nor more than $11,000.

(c) An employer who is convicted of a violation of subsection (b)(4) of K.S.A. 8-2,131, and amendments thereto, shall be subject to a civil penalty of not less than $2,750 nor more than $11,000.

(d) Civil penalties shall be enforced and collected by an attorney for the division of vehicles in the appropriate district court.

(e) Civil penalties shall be remitted in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, to the state treasurer. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway fund.

(f) The provisions of this section shall be a part of and supplemental to the Kansas uniform commercial drivers' license act.

History: L. 2006, ch. 54, § 1; July 1.



8-2,153 Commercial driver's licenses; violation of act; penalty.

8-2,153. Commercial driver's licenses; violation of act; penalty. (a) It shall be unlawful and constitute a class B misdemeanor for any person to violate any of the provisions of the Kansas uniform commercial drivers' license act, unless a different penalty is prescribed by this act.

(b) The provisions of this section shall be a part of and supplemental to the Kansas uniform commercial drivers' license act.

History: L. 2006, ch. 54, § 2; July 1.



8-2,154 Commercial driver's license drive test fee fund; use of moneys.

8-2,154. Commercial driver's license drive test fee fund; use of moneys. There is hereby created in the state treasury the commercial driver's license drive test fee fund. All moneys credited to the commercial driver's license drive test fee fund shall be used by the department of revenue only for the purposes of funding the administration and operation of the commercial driver's license drive test, including software maintenance and enhancement, equipment maintenance and purchase, acquisition and maintenance of one or more test tracks or courses for conducting a driving test, training and marketing associated with the operations for the division of vehicles regarding the issuance of commercial driver's licenses. All expenditures from the commercial driver's license drive test fee fund shall be made in accordance with appropriation acts, upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the department of revenue.

History: L. 2015, ch. 47, § 1; July 1.



8-2,155 Commercial driver's license drive test fees; disposition and use of moneys.

8-2,155. Commercial driver's license drive test fees; disposition and use of moneys. The division of vehicles shall remit the commercial driver's license drive test fees received by the division under K.S.A. 8-240(a)(1), and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and credit such fees to the commercial driver's license drive test fee fund. Moneys credited to the commercial driver's license drive test fee fund as provided herein shall be used to supplement existing appropriations and shall not be used to supplant general fund or other special revenue fund appropriations to the Kansas department of revenue.

History: L. 2015, ch. 47, § 2; July 1.






Article 3 PUBLICLY OWNED MOTOR VEHICLES

8-301 Private use forbidden.

8-301. Private use forbidden. No person or employee of the state or county or any governmental subdivision shall operate or drive or cause to be operated or driven any state, county or other publicly owned automobile, automobile bus, motor bus, or other motor vehicle for private use or for private business or for pleasure.

History: L. 1933, ch. 174, § 1; March 7.



8-303 Enforcement of act.

8-303. Enforcement of act. It is hereby made the duty of every sheriff, deputy sheriff, and every and all other law-enforcement officers of any county, city or township in this state to enforce the provisions of this act.

History: L. 1933, ch. 174, § 3; March 7.



8-304 Marking of vehicles of political subdivisions; vehicle defined.

8-304. Marking of vehicles of political subdivisions; vehicle defined. As used in this act, "vehicle" means a passenger motor vehicle having a seating capacity of less than eight (8) persons and which is the property of a political subdivision of the state of Kansas.

History: L. 1951, ch. 119, § 1; L. 1972, ch. 29, § 15; July 1.



8-305 Marking of vehicles of political subdivisions; how marked; exceptions.

8-305. Marking of vehicles of political subdivisions; how marked; exceptions. All motor vehicles owned or leased by any political subdivision of the state of Kansas shall bear the name of the political subdivision owning or leasing such vehicle plainly printed on both sides thereof. This act shall not apply to the following:

(a) Municipal fire apparatus, police patrols and ambulances;

(b) passenger vehicles used by plain clothes police officers, county or district attorney investigators or community corrections personnel working in the employ of any political subdivision; and

(c) motor vehicles owned or leased by any municipal university.

History: L. 1951, ch. 119, § 2; L. 1970, ch. 53, § 1; L. 1972, ch. 29, § 16; L. 1982, ch. 43, § 1; L. 1990, ch. 46, § 1; L. 1996, ch. 64, § 1; L. 2011, ch. 77, § 2; July 1.



8-306 Same; operation or control of unmarked vehicle; removal of officer or employee from office.

8-306. Same; operation or control of unmarked vehicle; removal of officer or employee from office. Any officer or employee of any political subdivision who operates or has under control any vehicle not lettered or numbered as required by this act or who violates any of the other provisions of this act shall be deemed guilty of malfeasance in office and shall be subject to removal from office or employment.

History: L. 1951, ch. 119, § 3; L. 1972, ch. 29, § 17; July 1.






Article 4 PROCESS AGAINST NONRESIDENTS

8-401 Service of process against nonresidents or their representatives; definitions.

8-401. Service of process against nonresidents or their representatives; definitions. (a) As used in this act, each of the following words and terms, unless the context clearly requires otherwise, shall have the meaning respectively ascribed to it in this section:

(1) "Nonresident" or "nonresident person" shall mean: (A) A person who is a nonresident of this state; (B) a person who is a resident of this state and who departs from this state subsequent to the accident or collision from which the action or proceeding against such person or a representative of such person arose and remains absent from this state for thirty (30) days continuously, whether such absence is intended to be temporary or permanent; (C) a person who at the time of the accident or collision from which the action or proceeding arose was a resident of this state but who has subsequently thereto become a nonresident of this state;

(2) "representative" shall have the meaning respectively ascribed to it in subsection (1) of K.S.A. 59-102.

(b) The acceptance by a nonresident person of the rights and privileges conferred by existing laws to operate motor vehicles on the public highways of the state of Kansas, or the operation by a nonresident person, or an authorized chauffeur of such nonresident, or agent, of a motor vehicle on the said highways, other than under said laws, shall be deemed equivalent to an appointment by such nonresident of the secretary of state of the state of Kansas, or the secretary's successor in office, to be such nonresident's true and lawful agent, upon whom may be served all lawful process in any action or proceeding against said nonresident or a representative of said nonresident growing out of any accident or collision in which said motor vehicle may be involved, while same is operated in the state of Kansas by said nonresident, or by an authorized chauffeur of said nonresident or agent; and said acceptance or operation of said vehicle shall be a signification of agreement that any such process which is so served on the secretary of state shall be of the same legal force and validity as if served upon said nonresident or a representative of said nonresident personally within the state.

History: L. 1935, ch. 72, § 1; L. 1959, ch. 50, § 1; L. 1961, ch. 54, § 1; July 1.



8-402 Procedure in procuring service pursuant to 8-401.

8-402. Procedure in procuring service pursuant to 8-401. The manner of procuring and serving process in any cause, brought pursuant to the preceding section, shall be as follows, to wit: The plaintiff shall file a verified petition in the district court in the county where the cause of action arose or the plaintiff resides, showing a cause of action against the defendant of the class contemplated in K.S.A. 8-401, and shall further show in said petition, or by affidavit, to the satisfaction of the judge of said court, that the defendant is one of the persons contemplated in said K.S.A. 8-401, and the residence of said defendant, and a description of the car or motor vehicle claimed to have been operated by the said defendant or an agent of the defendant, as near as the same can reasonably be ascertained by the plaintiff; and the time, place and nature of such accident, or injury. Upon such showing being made, the judge shall make an order, directing that service of process be made on the defendant as provided in said K.S.A. 8-401; and also, that a copy of the process, and petition, and of said order, and a notice that the same have been served upon the secretary of state, pursuant to this act, be delivered to the defendant by registered mail or personally without the state by a sheriff or deputy sheriff in such state. Proof of such service shall be made by affidavit filed in said cause by the person making said service, and service shall be deemed complete thirty (30) days from the date the affidavit is filed by the person making the service stating that such personal service has been made on the defendant and giving the date thereof. The court in which the action is pending shall, upon affidavit submitted upon behalf of the defendant, grant such additional time to answer, or continuances, as shall be reasonably necessary to allow defendant full opportunity to plead and prepare for the trial of the said cause.

History: L. 1935, ch. 72, § 2; L. 1951, ch. 109, § 1; L. 1961, ch. 54, § 2; L. 1963, ch. 55, § 1; L. 1965, ch. 64, § 1; L. 1976, ch. 145, § 30; Jan. 10, 1977.



8-403 Consent to personal service of process by acceptance of title or registration certificate by resident of state; additional method for serving process.

8-403. Consent to personal service of process by acceptance of title or registration certificate by resident of state; additional method for serving process. The acceptance by a resident of this state of a certificate of title or ownership or a certificate of registration or any renewal thereof, issued under the motor vehicle laws of this state, shall constitute the consent by the person that personal service of lawful process may be made upon the person at any place where he or she may be found, whether or not the person is then a resident of this state, with the same force and effect as though served within this state, in any action or proceeding brought in the courts of this state against such person arising in this state out of the ownership or operation of the vehicle. This section provides, and shall be construed as providing for an additional method for the serving of process in those cases to which it is applicable; and it shall not be construed as repealing or superseding any other existing law relating to the serving of process.

History: L. 1961, ch. 54, § 3; July 1.



8-404 Consent to personal service of process by acceptance of operator's or chauffeur's license by resident of state; additional method for serving process.

8-404. Consent to personal service of process by acceptance of operator's or chauffeur's license by resident of state; additional method for serving process. The acceptance or retention by a resident of this state of an operator's or chauffeur's license issued pursuant to the operators' and chauffeurs' license act of this state, shall constitute the consent of the person that personal service of process may be made upon the person at any place where he or she may be found and whether or not the person is then a resident of this state, with the same force and effect as if served within this state, in any action or proceeding brought in the courts of this state against such person arising in this state out of his or her driving a motor vehicle upon a highway in this state. This section provides, and shall be construed as providing for an additional method for the serving of process in those cases to which it is applicable; and it shall not be construed as repealing or superseding any other existing law relating to the serving of process.

History: L. 1961, ch. 54, § 4; July 1.



8-405 Invalidity of part.

8-405. Invalidity of part. If any section or part of a section of this act shall be held unconstitutional by any court, it shall be conclusively presumed that the legislature would have passed this act without such invalid section or part of a section, and the remaining provisions shall be given full force and effect, as if the part held unconstitutional had not been included herein.

History: L. 1961, ch. 54, § 5; July 1.






Article 6 FAIR TRADE

8-601 Definition of words and phrases.

8-601. Definition of words and phrases. The following words and phrases when used in this act shall, for the purpose of this act, have the meanings respectively ascribed to them in this section:

Person. The term "person" shall mean any individual or individuals, firm, corporation, partnership, association, trustee, receiver or assignee for the benefit of creditors.

Manufacturer. The term "manufacturer" shall mean any person, firm, corporation, partnership or association engaged either directly or indirectly in the manufacture or wholesale distribution of motor vehicles and other specific commodities.

Dealer. The term "dealer" shall mean any person, firm, association or corporation or other organization of any kind, character or nature regularly engaged or intending to engage in the business of selling motor vehicles and other specific commodities at retail within this state.

Financing. The term "financing" shall include the buying, selling, assigning or dealing in conditional sales contracts, chattel mortgages or leases arising out of the retail sale of motor vehicles and other specific commodities.

Motor vehicle. The term "motor vehicle" shall mean every vehicle which is self-propelled and every vehicle which is propelled by electric power obtained from overhead trolley wires, but not operated upon rails.

Commodities. The term "commodities" means manufactured articles offered for sale to the general public.

Specific commodities. The term "specific commodities" means commodities identified and agreed upon at the time a contract to sell, or a sale, is made.

History: L. 1937, ch. 166, § 1; June 30.



8-602 Free competition.

8-602. Free competition. It hereby is declared to be the policy of this state that free and unrestricted competition shall prevail in the business of financing the purchase or sale of motor vehicles and other specific commodities.

History: L. 1937, ch. 166, § 2; June 30.



8-603 Certain financing agreements declared void.

8-603. Certain financing agreements declared void. It shall be unlawful for any manufacturer to sell or enter into a contract to sell any motor vehicle or vehicles or other specific commodities to any dealer on the condition or under an agreement, either express or implied, that such dealer shall finance the purchase or sale of any such motor vehicle or vehicles or other specific commodities only with or through a designated person, and any such condition, agreement or understanding hereby is declared to be void and against the public policy of this state.

History: L. 1937, ch. 166, § 3; June 30.



8-604 Same; prima facie evidence of sale prohibited under 8-603.

8-604. Same; prima facie evidence of sale prohibited under 8-603. Any threat, expressed or implied, made directly or indirectly to any dealer by any manufacturer, or by any person who is engaged in the business of financing the purchase or sale of motor vehicles or other specific commodities and is affiliated with or controlled by any manufacturer, that such manufacturer will cease to sell, or will terminate or refuse to enter into a contract to sell motor vehicles or such other specific commodities to such dealer unless such dealer finances the purchase or sale of any such motor vehicle or vehicles or such other specific commodities only with or through a designated person, shall be presumed to be made at the direction of and with the authority of such manufacturer and shall be prima facie evidence of the fact that such manufacturer has sold or intends to sell such motor vehicle or vehicles or other specific commodities on the condition or under the agreement prohibited in K.S.A. 8-603.

History: L. 1937, ch. 166, § 4; June 30.



8-605 Duty of attorney general or county attorney.

8-605. Duty of attorney general or county attorney. For a violation of any of the provisions of this act by any corporation or association mentioned herein, it shall be the duty of the attorney general or the county attorney of the proper county, to institute proper suits or quo warranto proceedings in any court of competent jurisdiction for the forfeiture of its charter rights, franchises or privileges and powers exercised by such corporation or association, and for the dissolution of the same under the general statutes of the state.

History: L. 1937, ch. 166, § 5; June 30.



8-606 Violations by foreign corporations and associations; injunction; revocation of license.

8-606. Violations by foreign corporations and associations; injunction; revocation of license. Every foreign corporation, as well as every foreign association, exercising any of the powers, franchises or functions of a corporation in this state, violating any of the provisions of this act, is hereby denied the right and prohibited from doing any business in this state, and it shall be the duty of the attorney general to enforce this provision by bringing proper proceedings by injunction or otherwise. The secretary of state shall be authorized to revoke the license of any such corporation or association heretofore authorized by the secretary to do business in this state, after final judgment.

History: L. 1937, ch. 166, § 6; June 30.



8-607 Penalty for violating 8-601 to 8-610.

8-607. Penalty for violating 8-601 to 8-610. Any person who shall violate any of the provisions of this act, and any employee, agent or officer of any such person who shall participate, in any manner, in making, enforcing or performing, or in aiding or abetting, in the performance of any such contract, condition, agreement or understanding, shall be deemed guilty of a felony and, upon conviction thereof, shall be punished for each offense by a fine of not less than $100 nor more than $5,000 or by imprisonment in the custody of the secretary of corrections for not less than one year nor more than five years, or by both such fine and imprisonment.

History: L. 1937, ch. 166, § 7; L. 1990, ch. 309, § 4; May 24.



8-608 Damage actions.

8-608. Damage actions. In addition to the penalties herein provided, any person who is injured in business or property by any other person or corporation or association or partnership, by reason of any thing forbidden or declared to be unlawful by this act, may sue therefor in any court, having jurisdiction thereof in the county where the defendant resides or is found, or any agent resides or is found, or where service may be obtained, without respect to the amount in controversy, and to recover twofold the damages sustained, and the costs of suit. Whenever it shall appear to the court before which any proceedings under this act are pending, that the ends of justice require that other parties shall be brought before the court, the court may cause them to be made parties defendant and summoned, whether they reside in the county where such action is pending, or not.

History: L. 1937, ch. 166, § 8; June 30.



8-609 Contracts and agreements in violation deemed void.

8-609. Contracts and agreements in violation deemed void. Any contract or agreement in violation of the provisions of this act shall be absolutely void and shall not be enforceable either in law or equity.

History: L. 1937, ch. 166, § 9; June 30.



8-610 Invalidity of part.

8-610. Invalidity of part. If any section, subsection, sentence, clause or phrase of this act is for any reason held to be unconstitutional, such decision shall not affect the validity of the remaining portions of this act.

History: L. 1937, ch. 166, § 10; June 30.






Article 10 DRIVING UNDER INFLUENCE OF ALCOHOL OR DRUGS; RELATED PROVISIONS

8-1001 Tests for alcohol or drugs; request by officer, grounds; consent implied; administration of tests, when; procedures; immunity from liability; duty to provide driver notice; refusal to comply or test result exceeding limit, license suspension; search warrant, admissibility of test; availability of test result; remedial nature of law.

8-1001. Tests for alcohol or drugs; request by officer, grounds; consent implied; administration of tests, when; procedures; immunity from liability; duty to provide driver notice; refusal to comply or test result exceeding limit, license suspension; search warrant, admissibility of test; availability of test result; remedial nature of law. (a) Any person who operates or attempts to operate a vehicle within this state is deemed to have given consent, subject to the provisions of this article, to submit to one or more tests of the person's blood, breath, urine or other bodily substance to determine the presence of alcohol or drugs. The testing deemed consented to herein shall include all quantitative and qualitative tests for alcohol and drugs. A person who is dead or unconscious shall be deemed not to have withdrawn the person's consent to such test or tests, which shall be administered in the manner provided by this section.

(b) A law enforcement officer shall request a person to submit to a test or tests deemed consented to under subsection (a): (1) If, at the time of the request, the officer has reasonable grounds to believe the person was operating or attempting to operate a vehicle while under the influence of alcohol or drugs, or both, or to believe that the person was driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, while having alcohol or other drugs in such person's system, or was under the age of 21 years and was operating or attempting to operate a vehicle while having alcohol or other drugs in such person's system; and one of the following conditions exists: (A) The person has been arrested or otherwise taken into custody for any violation of any state statute, county resolution or city ordinance; or (B) the person has been involved in a vehicle accident or collision resulting in property damage or personal injury other than serious injury; or (2) if the person was operating or attempting to operate a vehicle and such vehicle has been involved in an accident or collision resulting in serious injury or death of any person and the operator could be cited for any traffic offense, as defined in K.S.A. 8-2117, and amendments thereto. The traffic offense violation shall constitute probable cause for purposes of paragraph (2). The test or tests under paragraph (2) shall not be required if a law enforcement officer has reasonable grounds to believe the actions of the operator did not contribute to the accident or collision. The law enforcement officer directing administration of the test or tests may act on personal knowledge or on the basis of the collective information available to law enforcement officers involved in the accident investigation or arrest.

(c) If a law enforcement officer requests a person to submit to a test of blood under this section, the withdrawal of blood at the direction of the officer may be performed only by: (1) A person licensed to practice medicine and surgery, licensed as a physician assistant, or a person acting under the direction of any such licensed person; (2) a registered nurse or a licensed practical nurse; (3) any qualified medical technician, including, but not limited to, an emergency medical technician-intermediate, mobile intensive care technician, an emergency medical technician-intermediate defibrillator, an advanced emergency medical technician or a paramedic, as those terms are defined in K.S.A. 65-6112, and amendments thereto, authorized by medical protocol; or (4) a phlebotomist.

(d) A law enforcement officer may direct a medical professional described in this section to draw a sample of blood from a person:

(1) If the person has given consent and meets the requirements of subsection (b);

(2) if medically unable to consent, if the person meets the requirements of paragraph (2) of subsection (b); or

(3) if the person refuses to submit to and complete a test, if the person meets the requirements of paragraph (2) of subsection (b).

(e) When so directed by a law enforcement officer through a written statement, the medical professional shall withdraw the sample as soon as practical and shall deliver the sample to the law enforcement officer or another law enforcement officer as directed by the requesting law enforcement officer as soon as practical, provided the collection of the sample does not jeopardize the person's life, cause serious injury to the person or seriously impede the person's medical assessment, care or treatment. The medical professional authorized herein to withdraw the blood and the medical care facility where the blood is drawn may act on good faith that the requirements have been met for directing the withdrawing of blood once presented with the written statement provided for under this subsection. The medical professional shall not require the person to sign any additional consent or waiver form. In such a case, the person authorized to withdraw blood and the medical care facility shall not be liable in any action alleging lack of consent or lack of informed consent.

(f) Such sample or samples shall be an independent sample and not be a portion of a sample collected for medical purposes. The person collecting the blood sample shall complete the collection portion of a document provided by law enforcement.

(g) If a person must be restrained to collect the sample pursuant to this section, law enforcement shall be responsible for applying any such restraint utilizing acceptable law enforcement restraint practices. The restraint shall be effective in controlling the person in a manner not to jeopardize the person's safety or that of the medical professional or attending medical or health care staff during the drawing of the sample and without interfering with medical treatment.

(h) A law enforcement officer may request a urine sample upon meeting the requirements of paragraph (1) of subsection (b) and shall request a urine sample upon meeting the requirements of paragraph (2) of subsection (b).

(i) If a law enforcement officer requests a person to submit to a test of urine under this section, the collection of the urine sample shall be supervised by: (1) A person licensed to practice medicine and surgery, licensed as a physician assistant, or a person acting under the direction of any such licensed person; (2) a registered nurse or a licensed practical nurse; or (3) a law enforcement officer of the same sex as the person being tested. The collection of the urine sample shall be conducted out of the view of any person other than the persons supervising the collection of the sample and the person being tested, unless the right to privacy is waived by the person being tested. When possible, the supervising person shall be a law enforcement officer. The results of qualitative testing for drug presence shall be admissible in evidence and questions of accuracy or reliability shall go to the weight rather than the admissibility of the evidence. If the person is medically unable to provide a urine sample in such manner due to the injuries or treatment of the injuries, the same authorization and procedure as used for the collection of blood in subsections (d) and (e) shall apply to the collection of a urine sample.

(j) No law enforcement officer who is acting in accordance with this section shall be liable in any civil or criminal proceeding involving the action.

(k) Before a test or tests are administered under this section, the person shall be given oral and written notice that:

(1) Kansas law requires the person to submit to and complete one or more tests of breath, blood or urine to determine if the person is under the influence of alcohol or drugs, or both;

(2) the opportunity to consent to or refuse a test is not a constitutional right;

(3) there is no constitutional right to consult with an attorney regarding whether to submit to testing;

(4) if the person refuses to submit to and complete any test of breath, blood or urine hereafter requested by a law enforcement officer, the person may be charged with a separate crime of refusing to submit to a test to determine the presence of alcohol or drugs, which carries criminal penalties that are greater than or equal to the criminal penalties for the crime of driving under the influence, if such person has:

(A) Any prior test refusal as defined in K.S.A. 8-1013, and amendments thereto, which occurred: (i) On or after July 1, 2001; and (ii) when such person was 18 years of age or older; or

(B) any prior conviction for a violation of K.S.A. 8-1567 or 8-2,144, and amendments thereto, or a violation of an ordinance of any city or resolution of any county which prohibits the acts that such section prohibits, or entering into a diversion agreement in lieu of further criminal proceedings on a complaint alleging any such violations, which occurred: (i) On or after July 1, 2001; and (ii) when such person was 18 years of age or older;

(5) if the person refuses to submit to and complete any test of breath, blood or urine hereafter requested by a law enforcement officer, the person's driving privileges will be suspended for one year for the first or subsequent occurrence;

(6) if the person submits to and completes the test or tests and the test results show:

(A) An alcohol concentration of .08 or greater, the person's driving privileges will be suspended for 30 days for the first occurrence and one year for the second or subsequent occurrence; or

(B) an alcohol concentration of .15 or greater, the person's driving privileges will be suspended for one year for the first or subsequent occurrence;

(7) refusal to submit to testing may be used against the person at any trial on a charge arising out of the operation or attempted operation of a vehicle while under the influence of alcohol or drugs, or both;

(8) the results of the testing may be used against the person at any trial on a charge arising out of the operation or attempted operation of a vehicle while under the influence of alcohol or drugs, or both; and

(9) after the completion of the testing, the person has the right to consult with an attorney and may secure additional testing, which, if desired, should be done as soon as possible and is customarily available from medical care facilities willing to conduct such testing.

(l) If a law enforcement officer has reasonable grounds to believe that the person has been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, while having alcohol or other drugs in such person's system, the person shall also be provided the oral and written notice pursuant to K.S.A. 8-2,145, and amendments thereto. Any failure to give the notices required by K.S.A. 8-2,145, and amendments thereto, shall not invalidate any action taken as a result of the requirements of this section. If a law enforcement officer has reasonable grounds to believe that the person has been operating or attempting to operate a vehicle while having alcohol or other drugs in such person's system and such person was under 21 years of age, the person also shall be given the notices required by K.S.A. 8-1567a, and amendments thereto. Any failure to give the notices required by K.S.A. 8-1567a, and amendments thereto, shall not invalidate any action taken as a result of the requirements of this section.

(m) After giving the foregoing information, a law enforcement officer shall request the person to submit to testing. The selection of the test or tests shall be made by the officer. If the test results show a blood or breath alcohol concentration of .08 or greater, the person's driving privileges shall be subject to suspension, or suspension and restriction, as provided in K.S.A. 8-1002 and 8-1014, and amendments thereto.

(n) The person's refusal shall be admissible in evidence against the person at any trial on a charge arising out of the alleged operation or attempted operation of a vehicle while under the influence of alcohol or drugs, or both. The person's refusal shall be admissible in evidence against the person at any trial on a charge arising out of the alleged violation of K.S.A. 2015 Supp. 8-1025, and amendments thereto.

(o) If a law enforcement officer had reasonable grounds to believe the person had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, and the test results show a blood or breath alcohol concentration of .04 or greater, the person shall be disqualified from driving a commercial motor vehicle, pursuant to K.S.A. 8-2,142, and amendments thereto. If a law enforcement officer had reasonable grounds to believe the person had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, and the test results show a blood or breath alcohol concentration of .08 or greater, or the person refuses a test, the person's driving privileges shall be subject to suspension, or suspension and restriction, pursuant to this section, in addition to being disqualified from driving a commercial motor vehicle pursuant to K.S.A. 8-2,142, and amendments thereto.

(p) An officer shall have probable cause to believe that the person operated a vehicle while under the influence of alcohol or drugs, or both, if the vehicle was operated by such person in such a manner as to have caused the death of or serious injury to a person. In such event, such test or tests may be made pursuant to a search warrant issued under the authority of K.S.A. 22-2502, and amendments thereto, or without a search warrant under the authority of K.S.A. 22-2501, and amendments thereto.

(q) Failure of a person to provide an adequate breath sample or samples as directed shall constitute a refusal unless the person shows that the failure was due to physical inability caused by a medical condition unrelated to any ingested alcohol or drugs.

(r) It shall not be a defense that the person did not understand the written or oral notice required by this section.

(s) No test results shall be suppressed because of technical irregularities in the consent or notice required pursuant to this act.

(t) Nothing in this section shall be construed to limit the admissibility at any trial of alcohol or drug concentration testing results obtained pursuant to a search warrant.

(u) Upon the request of any person submitting to testing under this section, a report of the results of the testing shall be made available to such person.

(v) This act is remedial law and shall be liberally construed to promote public health, safety and welfare.

(w) As used in this section, "serious injury" means a physical injury to a person, as determined by law enforcement, which has the effect of, prior to the request for testing:

(1) Disabling a person from the physical capacity to remove themselves from the scene;

(2) renders a person unconscious;

(3) the immediate loss of or absence of the normal use of at least one limb;

(4) an injury determined by a physician to require surgery; or

(5) otherwise indicates the person may die or be permanently disabled by the injury.

History: L. 1955, ch. 61, § 1; L. 1967, ch. 60, § 1; L. 1973, ch. 41, § 1; L. 1977, ch. 38, § 4; L. 1978, ch. 36, § 1; L. 1982, ch. 144, § 3; L. 1985, ch. 48, § 3; L. 1985, ch. 50, § 1; L. 1986, ch. 40, § 2; L. 1988, ch. 47, § 13; L. 1990, ch. 47, § 1; L. 1991, ch. 36, § 18; L. 1993, ch. 259, § 1; L. 1993, ch. 275, § 1; L. 1994, ch. 353, § 9; L. 1999, ch. 169, § 1; L. 2001, ch. 200, § 12; L. 2005, ch. 172, § 2; L. 2006, ch. 173, § 1; L. 2007, ch. 181, § 3; L. 2008, ch. 170, § 1; L. 2010, ch. 119, § 13; L. 2011, ch. 105, § 9; L. 2012, ch. 172, § 12; L. 2013, ch. 122, § 2; L. 2014, ch. 131, § 1; July 1, 2015.



8-1002 Test refusal or failure; suspension of license; notice; procedure.

8-1002. Test refusal or failure; suspension of license; notice; procedure. (a) Whenever a test is requested pursuant to this act and results in either a test failure or test refusal, a law enforcement officer's certification shall be prepared. If the person had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, a separate certification pursuant to K.S.A. 8-2,145, and amendments thereto, shall be prepared in addition to any certification required by this section. The certification required by this section shall be signed by one or more officers to certify:

(1) With regard to a test refusal, that: (A) There existed reasonable grounds to believe the person was operating or attempting to operate a vehicle while under the influence of alcohol or drugs, or both, or to believe that the person had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, or is under 21 years of age while having alcohol or other drugs in such person's system; (B) the person had been placed under arrest, was in custody or had been involved in a vehicle accident or collision; (C) a law enforcement officer had presented the person with the oral and written notice required by K.S.A. 8-1001, and amendments thereto; and (D) the person refused to submit to and complete a test as requested by a law enforcement officer.

(2) With regard to a test failure, that: (A) There existed reasonable grounds to believe the person was operating a vehicle while under the influence of alcohol or drugs, or both, or to believe that the person had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, or is under 21 years of age while having alcohol or other drugs in such person's system; (B) the person had been placed under arrest, was in custody or had been involved in a vehicle accident or collision; (C) a law enforcement officer had presented the person with the oral and written notice required by K.S.A. 8-1001, and amendments thereto; and (D) the result of the test showed that the person had an alcohol concentration of .08 or greater in such person's blood or breath.

(3) With regard to failure of a breath test, in addition to those matters required to be certified under subsection (a)(2), that: (A) The testing equipment used was certified by the Kansas department of health and environment; (B) the testing procedures used were in accordance with the requirements set out by the Kansas department of health and environment; and (C) the person who operated the testing equipment was certified by the Kansas department of health and environment to operate such equipment.

(b) For purposes of this section, certification shall be complete upon signing, and no additional acts of oath, affirmation, acknowledgment or proof of execution shall be required. The signed certification or a copy or photostatic reproduction thereof shall be admissible in evidence in all proceedings brought pursuant to this act, and receipt of any such certification, copy or reproduction shall accord the department authority to proceed as set forth herein. Any person who signs a certification submitted to the division knowing it contains a false statement is guilty of a class B nonperson misdemeanor.

(c) When the officer directing administration of the testing determines that a person has refused a test and the criteria of subsection (a)(1) have been met or determines that a person has failed a test and the criteria of subsection (a)(2) have been met, the officer shall serve upon the person notice of suspension of driving privileges pursuant to K.S.A. 8-1014, and amendments thereto. If the determination is made while the person is still in custody, service shall be made in person by the officer on behalf of the division of vehicles. In cases where a test failure is established by a subsequent analysis of a breath, blood or urine sample, the officer shall serve notice of such suspension in person or by another designated officer or by mailing the notice to the person at the address provided at the time of the test.

(d) In addition to the information required by subsection (a), the law enforcement officer's certification and notice of suspension shall contain the following information: (1) The person's name, driver's license number and current address; (2) the reason and statutory grounds for the suspension; (3) the date notice is being served and a statement that the effective date of the suspension shall be the 30th day after the date of service; (4) the right of the person to request an administrative hearing; and (5) the procedure the person must follow to request an administrative hearing. The law enforcement officer's certification and notice of suspension shall also inform the person that all correspondence will be mailed to the person at the address contained in the law enforcement officer's certification and notice of suspension unless the person notifies the division in writing of a different address or change of address. The address provided will be considered a change of address for purposes of K.S.A. 8-248, and amendments thereto, if the address furnished is different from that on file with the division.

(e) If a person refuses a test or if a person is still in custody when it is determined that the person has failed a test, the officer shall take any license in the possession of the person and, if the license is not expired, suspended, revoked or canceled, shall issue a temporary license effective until the 30th day after the date of service set out in the law enforcement officer's certification and notice of suspension. If the test failure is established by a subsequent analysis of a breath or blood sample, the temporary license shall be served together with the copy of the law enforcement officer's certification and notice of suspension. A temporary license issued pursuant to this subsection shall bear the same restrictions and limitations as the license for which it was exchanged. Within seven days after the date of service of a copy of the law enforcement officer's certification and notice of suspension the officer's certification and notice of suspension, along with any licenses taken, shall be forwarded to the division.

(f) Upon receipt of the law enforcement officer's certification, the division shall review the certification to determine that it meets the requirements of subsection (a). Upon so determining, the division shall proceed to suspend the person's driving privileges in accordance with the notice of suspension previously served. If the requirements of subsection (a) are not met, the division shall dismiss the administrative proceeding and return any license surrendered by the person.

(g) The division shall prepare and distribute forms for use by law enforcement officers in giving the notice required by this section.

(h) The provisions of K.S.A. 60-206, and amendments thereto, regarding the computation of time shall be applicable in determining the effective date of suspension set out in subsection (d).

History: L. 1955, ch. 61, § 2; L. 1985, ch. 48, § 4; L. 1985, ch. 50, § 2; L. 1986, ch. 40, § 3; L. 1988, ch. 47, § 14; L. 1989, ch. 38, § 35; L. 1989, ch. 38, § 36; L. 1990, ch. 44, § 3; L. 1991, ch. 36, § 19; L. 1993, ch. 259, § 2; L. 1993, ch. 275, § 2; L. 1995, ch. 208, § 2; L. 2001, ch. 200, § 13; L. 2007, ch. 181, § 4; L. 2010, ch. 135, § 5; July 1.



8-1004 Same; additional test by own physician; effect of denial.

8-1004. Same; additional test by own physician; effect of denial. Without limiting or affecting the provisions of K.S.A. 8-1001, and amendments thereto, the person tested shall have a reasonable opportunity to have an additional test by a physician of the person's own choosing. In case the officer refuses to permit such additional testing, the testing administered pursuant to K.S.A. 8-1001, and amendments thereto, shall not be competent in evidence.

History: L. 1955, ch. 61, § 4; L. 1985, ch. 48, § 6; L. 1985, ch. 50, § 3; July 1.



8-1005 Evidence; test results admissible in prosecutions; weight to be given evidence.

8-1005. Evidence; test results admissible in prosecutions; weight to be given evidence. Except as provided by K.S.A. 8-1012, and amendments thereto, in any criminal prosecution for violation of the laws of this state relating to operating or attempting to operate a vehicle while under the influence of alcohol or drugs, or both, or the commission of vehicular homicide or manslaughter while under the influence of alcohol or drugs, or both, or in any prosecution for a violation of a city ordinance relating to the operation or attempted operation of a vehicle while under the influence of alcohol or drugs, or both, evidence of the concentration of alcohol or drugs in the defendant's blood, urine, breath or other bodily substance may be admitted and shall give rise to the following:

(a) If the alcohol concentration is less than .08, that fact may be considered with other competent evidence to determine if the defendant was under the influence of alcohol, or both alcohol and drugs.

(b) If the alcohol concentration is .08 or more, it shall be prima facie evidence that the defendant was under the influence of alcohol to a degree that renders the person incapable of driving safely.

(c) If there was present in the defendant's bodily substance any narcotic, hypnotic, somnifacient, stimulating or other drug which has the capacity to render the defendant incapable of safely driving a vehicle, that fact may be considered to determine if the defendant was under the influence of drugs, or both alcohol and drugs, to a degree that renders the defendant incapable of driving safely.

History: L. 1955, ch. 279, § 1; L. 1967, ch. 60, § 2; L. 1970, ch. 51, § 3; L. 1973, ch. 42, § 1; L. 1976, ch. 49, § 1; L. 1982, ch. 144, § 4; L. 1985, ch. 48, § 7; L. 1986, ch. 40, § 4; L. 1986, ch. 41, § 1; L. 1988, ch. 47, § 15; L. 1993, ch. 259, § 16; L. 1993, ch. 291, § 269; July 1.



8-1006 Same; submission of other evidence; preservation of samples not required.

8-1006. Same; submission of other evidence; preservation of samples not required. (a) The provisions of K.S.A. 8-1005, and amendments thereto, shall not be construed as limiting the introduction of any other competent evidence bearing upon the question of whether or not the defendant was under the influence of alcohol or drugs, or both.

(b) Nothing in this act shall require any samples of blood, breath or urine to be preserved for or furnished to the person for independent testing.

History: L. 1955, ch. 279, § 2; L. 1985, ch. 48, § 8; L. 1985, ch. 50, § 4; L. 1986, ch. 40, § 5; L. 1988, ch. 47, § 16; L. 1994, ch. 319, § 3; May 19.



8-1007 Same; act supplemental; invalidity of part.

8-1007. Same; act supplemental; invalidity of part. This act shall be construed as supplemental to existing legislation; and if any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1955, ch. 279, § 3; June 30.



8-1008 Alcohol and drug evaluations; when required; providers; reports; standardized substance use evaluations.

8-1008.  Alcohol and drug evaluations; when required; providers; reports; standardized substance use evaluations. (a) As used in this section, "provider" means: (1) A professional licensed by the behavioral sciences regulatory board to diagnose and treat mental or substance use disorders at the independent level who is compliant with the requirements set forth by the secretary for aging and disability services as described in subsection (f); or (2) a professional licensed by the behavioral sciences regulatory board who is working in an alcohol and drug treatment facility licensed by the secretary for aging and disability services as meeting the requirements described in subsection (f).

(b) A provider shall provide:

(1) Alcohol and drug evaluations, prior to sentencing, of any person who is convicted of a violation of K.S.A. 8-2,144 or 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, or the ordinance of a city or resolution of a county in this state which prohibits the acts prohibited by those statutes; and

(2) alcohol and drug evaluations of persons whom the prosecutor considers for eligibility or finds eligible to enter a diversion agreement in lieu of further criminal proceedings on a complaint alleging a violation of K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, or the ordinance of a city or resolution of a county in this state which prohibits the acts prohibited by that statute.

(c) A provider shall be capable of providing, within the judicial district: (1) The evaluations required under subsection (b); (2) the alcohol and drug evaluation report required under subsection (d) or (e); (3) the follow-up duties specified under subsection (d) or (e) for persons who prepare the alcohol and drug evaluation report; and (4) any other functions and duties specified by law. The secretary for aging and disability services shall provide each judicial district with an electronic list of providers, and, except as provided further, such list shall be used when selecting a provider to be used as described in subsections (d) and (e). The secretary for aging and disability services shall also make all such lists publicly available on the official website of the Kansas department for aging and disability services. Any provider performing services in any judicial district under this section prior to July 1, 2011, may continue to perform those services until July 1, 2013.

(d) (1) Except as provided further, prior to sentencing, an alcohol and drug evaluation shall be conducted on any person who is convicted of a violation of K.S.A. 8-2,144 or 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, or the ordinance of a city or resolution of a county in this state which prohibits the acts prohibited by those statutes. The alcohol and drug evaluation report shall be made available to and shall be considered by the court prior to sentencing. Except as provided further, the court shall order that the cost of any alcohol and drug evaluation for any person shall be paid by such person to the provider at the time of service. If the court finds that such person is indigent, the provider shall agree to accept payment as ordered by the court and the court shall order that the cost of any alcohol and drug evaluation be paid to the provider by such person as part of the judgment. The cost of any such evaluation shall be not less than $150.

(2) The provisions of this subsection shall not apply to any person convicted pursuant to subsection (b)(1)(C) of K.S.A. 8-2,144, subsection (b)(1)(C), (b)(1)(D) or (b)(1)(E) of K.S.A. 8-1567 or subsection (b)(1)(B), (b)(1)(C) or (b)(1)(D) of K.S.A. 2015 Supp. 8-1025, and amendments thereto.

(e) An alcohol and drug evaluation shall be conducted on any person whom the prosecutor considers for eligibility or finds eligible to enter a diversion agreement in lieu of further criminal proceedings on a complaint alleging a violation of K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, or the ordinance of a city or resolution of a county in this state which prohibits the acts prohibited by that statute. The alcohol and drug evaluation report shall be made available to the prosecuting attorney and shall be considered by the prosecuting attorney. The cost of any alcohol and drug evaluation for any person shall be paid by such person to the provider at the time of service, and shall be not less than $150.

(f) On and after July 1, 2013, all alcohol and drug evaluations conducted pursuant to this section shall utilize a standardized substance use evaluation approved by the secretary for aging and disability services and be submitted in a format approved by the secretary for aging and disability services. On or before July 1, 2013, the secretary for aging and disability services shall promulgate rules and regulations to implement this section.

History: L. 1982, ch. 144, § 10; L. 1983, ch. 37, § 1; L. 1985, ch. 51, § 1; L. 1990, ch. 94, § 2; L. 1994, ch. 350, § 1; L. 1995, ch. 208, § 3; L. 1999, ch. 57, § 1; L. 2001, ch. 5, § 35; L. 2001, ch. 200, § 4; L. 2011, ch. 105, § 10; L. 2012, ch. 172, § 13; L. 2014, ch. 115, § 2; July 1.



8-1009 Determination by prosecuting attorney of whether diversion agreement to be allowed.

8-1009. Determination by prosecuting attorney of whether diversion agreement to be allowed. (a) Upon the filing of a first complaint, indictment or information alleging a person has violated K.S.A. 8-1567, and amendments thereto, or a county resolution which prohibits the acts prohibited by that statute, and prior to conviction thereof, the district attorney or county attorney shall determine whether the defendant shall be allowed to enter into a diversion agreement in accordance with this act.

(b) Upon the filing of a first complaint, citation or notice to appear alleging a person has violated a city ordinance which prohibits the acts prohibited by K.S.A. 8-1567, and amendments thereto, and prior to conviction thereof, the city attorney shall determine whether the defendant shall be allowed to enter into a diversion agreement in accordance with this act.

History: L. 1982, ch. 144, § 11; L. 2011, ch. 105, § 11; July 1.

"This act" means chapter 144 of the 1982 Session Laws of Kansas.



8-1010 Severability of Laws of 1982, ch. 144.

8-1010. Severability of Laws of 1982, ch. 144. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1982, ch. 144, § 21; July 1.



8-1011 Immunity from liability for damage to vehicle operated by or in control of person arrested or in custody.

8-1011. Immunity from liability for damage to vehicle operated by or in control of person arrested or in custody. A law enforcement officer, and the state or any political subdivision of the state that employs a law enforcement officer, arresting or taking custody of a person for any offense involving the operation of or attempt to operate a vehicle while under the influence of alcohol or drugs, or both, shall have immunity from any civil or criminal liability for the care and custody of the vehicle that was being operated by or was in the physical control of the person arrested or in custody if the law enforcement officer acts in good faith and exercises due care.

History: L. 1985, ch. 48, § 5; L. 1993, ch. 259, § 3; July 1.



8-1012 Preliminary screening test of breath or saliva; request by officer, reasonable suspicion; notice required; refusal to take test is traffic infraction; use of results of test; additional tests; approved devices.

8-1012. Preliminary screening test of breath or saliva; request by officer, reasonable suspicion; notice required; refusal to take test is traffic infraction; use of results of test; additional tests; approved devices. (a) Any person who operates or attempts to operate a vehicle within this state is deemed to have given consent to submit to a preliminary screening test of the person's breath or saliva, or both, subject to the provisions set out in subsection (b).

(b) A law enforcement officer may request a person who is operating or attempting to operate a vehicle within this state to submit to a preliminary screening test of the person's breath or saliva, or both, if the officer has reasonable suspicion to believe the person has been operating or attempting to operate a vehicle while under the influence of alcohol or drugs or both alcohol and drugs.

(c) At the time the test is requested, the person shall be given oral notice that: (1) There is no right to consult with an attorney regarding whether to submit to testing; (2) refusal to submit to testing is a traffic infraction; and (3) further testing may be required after the preliminary screening test. Failure to provide the notice shall not be an issue or defense in any action. The law enforcement officer then shall request the person to submit to the test.

(d) Refusal to take and complete the test as requested is a traffic infraction. If the person submits to the test, the results shall be used for the purpose of assisting law enforcement officers in determining whether an arrest should be made and whether to request the tests authorized by K.S.A. 8-1001, and amendments thereto. A law enforcement officer may arrest a person based in whole or in part upon the results of a preliminary screening test. Such results shall not be admissible in any civil or criminal action concerning the operation of or attempted operation of a vehicle except to aid the court or hearing officer in determining a challenge to the validity of the arrest or the validity of the request to submit to a test pursuant to K.S.A. 8-1001, and amendments thereto. Following the preliminary screening test, additional tests may be requested pursuant to K.S.A. 8-1001, and amendments thereto.

(e) Any preliminary screening of a person's breath shall be conducted with a device approved pursuant to K.S.A. 65-1,107, and amendments thereto.

History: L. 1986, ch. 40, § 1; L. 1993, ch. 259, § 4; L. 2005, ch. 172, § 3; L. 2006, ch. 173, § 2; L. 2006, ch. 211, § 1; L. 2011, ch. 105, § 12; L. 2012, ch. 172, § 14; July 1.



8-1013 Definitions.

8-1013. Definitions. As used in K.S.A. 8-1001 through 8-1010, 8-1011, 8-1012, 8-1014, 8-1015, 8-1016, 8-1017 and 8-1018, and amendments thereto, and this section:

(a) "Alcohol concentration" means the number of grams of alcohol per 100 milliliters of blood or per 210 liters of breath.

(b) (1) "Alcohol or drug-related conviction" means any of the following: (A) Conviction of vehicular battery or aggravated vehicular homicide, if the crime is committed while committing a violation of K.S.A. 8-1567, and amendments thereto, or the ordinance of a city or resolution of a county in this state which prohibits any acts prohibited by that statute, or conviction of a violation of K.S.A. 8-2,144 or 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, or conviction of a violation of aggravated battery as described in subsection (b)(3) of K.S.A. 2015 Supp. 21-5413, and amendments thereto; (B) conviction of a violation of a law of another state which would constitute a crime described in subsection (b)(1)(A) if committed in this state; (C) conviction of a violation of an ordinance of a city in this state or a resolution of a county in this state which would constitute a crime described in subsection (b)(1)(A), whether or not such conviction is in a court of record; or (D) conviction of an act which was committed on a military reservation and which would constitute a violation of K.S.A. 8-2,144 or 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, or would constitute a crime described in subsection (b)(1)(A) if committed off a military reservation in this state.

(2) For the purpose of determining whether an occurrence is a first, second or subsequent occurrence: (A) "Alcohol or drug-related conviction" also includes entering into a diversion agreement in lieu of further criminal proceedings on a complaint alleging commission of a crime described in subsection (b)(1), including a diversion agreement entered into prior to the effective date of this act; and (B) it is irrelevant whether an offense occurred before or after conviction or diversion for a previous offense.

(c) "Division" means the division of vehicles of the department of revenue.

(d) "Ignition interlock device" means a device which uses a breath analysis mechanism to prevent a person from operating a motor vehicle if such person has consumed an alcoholic beverage.

(e) "Occurrence" means a test refusal, test failure or alcohol or drug-related conviction, or any combination thereof arising from one arrest, including an arrest which occurred prior to the effective day [date] of this act.

(f) "Other competent evidence" includes: (1) Alcohol concentration tests obtained from samples taken three hours or more after the operation or attempted operation of a vehicle; and (2) readings obtained from a partial alcohol concentration test on a breath testing machine.

(g) "Samples" includes breath supplied directly for testing, which breath is not preserved.

(h) "Test failure" or "fails a test" refers to a person's having results of a test administered pursuant to this act, other than a preliminary screening test, which show an alcohol concentration of .08 or greater in the person's blood or breath, and includes failure of any such test on a military reservation.

(i) "Test refusal" or "refuses a test" refers to a person's failure to submit to or complete any test of the person's blood, breath, urine or other bodily substance, other than a preliminary screening test, in accordance with this act, and includes refusal of any such test on a military reservation.

(j) "Law enforcement officer" has the meaning provided by K.S.A. 2015 Supp. 21-5111, and amendments thereto, and includes any person authorized by law to make an arrest on a military reservation for an act which would constitute a violation of K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, if committed off a military reservation in this state.

History: L. 1988, ch. 47, § 6; L. 1993, ch. 259, § 5; L. 2005, ch. 86, § 1; L. 2011, ch. 105, § 13; L. 2012, ch. 172, § 15; L. 2013, ch. 122, § 3; July 1.

Section was also amended by L. 2011, ch. 30, § 92, but that version was repealed by L. 2011, ch. 105, § 36.



8-1014 Suspension and restriction of driving privileges for test refusal, test failure or alcohol or drug-related conviction; increased penalties for blood or breath alcohol concentration of .15 or greater; ignition interlock device.

8-1014. Suspension and restriction of driving privileges for test refusal, test failure or alcohol or drug-related conviction; increased penalties for blood or breath alcohol concentration of .15 or greater; ignition interlock device. (a) Except as provided by subsection (e) and K.S.A. 8-2,142, and amendments thereto, if a person refuses a test, the division, pursuant to K.S.A. 8-1002, and amendments thereto, shall:

(1) On the person's first occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for two years to driving only a motor vehicle equipped with an ignition interlock device;

(2) on the person's second occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for three years to driving only a motor vehicle equipped with an ignition interlock device;

(3) on the person's third occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for four years to driving only a motor vehicle equipped with an ignition interlock device;

(4) on the person's fourth occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for five years to driving only a motor vehicle equipped with an ignition interlock device; and

(5) on the person's fifth or subsequent occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for 10 years to driving only a motor vehicle equipped with an ignition interlock device.

(b) (1) Except as provided by subsections (b)(2) and (e) and K.S.A. 8-2,142, and amendments thereto, if a person fails a test or has an alcohol or drug-related conviction in this state, the division shall:

(A) On the person's first occurrence, suspend the person's driving privileges for 30 days and at the end of the suspension, restrict the person's driving privileges as provided by subsection (b) of K.S.A. 8-1015, and amendments thereto;

(B) on the person's second occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for one year to driving only a motor vehicle equipped with an ignition interlock device;

(C) on the person's third occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for two years to driving only a motor vehicle equipped with an ignition interlock device;

(D) on the person's fourth occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for three years to driving only a motor vehicle equipped with an ignition interlock device; and

(E) on the person's fifth or subsequent occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for 10 years to driving only a motor vehicle equipped with an ignition interlock device.

(2) Except as provided by subsection (e) and K.S.A. 8-2,142, and amendments thereto, if a person fails a test or has an alcohol or drug-related conviction in this state and the person's blood or breath alcohol concentration is .15 or greater, the division shall:

(A) On the person's first occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for one year to driving only a motor vehicle equipped with an ignition interlock device;

(B) on the person's second occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for two years to driving only a motor vehicle equipped with an ignition interlock device;

(C) on the person's third occurrence, suspend the person's driving privileges for one year and at the end of the suspension restrict the person's driving privileges for three years to driving only a motor vehicle equipped with an ignition interlock device;

(D) on the person's fourth occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for four years to driving only a motor vehicle equipped with an ignition interlock device; and

(E) on the person's fifth or subsequent occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for 10 years to driving only a motor vehicle equipped with an ignition interlock device.

(3) Whenever a person's driving privileges have been restricted to driving only a motor vehicle equipped with an ignition interlock device for 10 years under this section, such person may petition any district court for relief from such restriction after five years of such restriction have been served. The court shall consider, but not be limited to, whether: (A) Such person's driving privileges have been restricted, suspended, revoked or disqualified pursuant to another action by the division or a court; and (B) such person proves installation, maintenance and use of an ignition interlock device approved by the division throughout the five-year period. If the court finds that the person's driving privileges should be restored, then the court shall electronically report such order to the division. The division, upon receiving such order, shall restore such person's driving privileges, unless such person's driving privileges have been restricted, suspended, revoked or disqualified pursuant to another action by the division or a court.

(c) Except as provided by subsection (e) and K.S.A. 8-2,142, and amendments thereto, if a person who is less than 21 years of age fails a test or has an alcohol or drug-related conviction in this state, penalties shall be imposed pursuant to subsection (b).

(d) Whenever the division is notified by a provider, as defined in K.S.A. 8-1008, and amendments thereto, or a court that the person has failed to follow any recommendation made by the provider or otherwise ordered by a court for a conviction of a violation of K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, the division shall suspend the person's driving privileges until the division receives notice of the person's completion of such recommendation.

(e) Except as provided in K.S.A. 8-2,142, and amendments thereto, if a person's driving privileges are subject to suspension pursuant to this section for a test refusal, test failure or alcohol or drug-related conviction arising from the same arrest, the period of such suspension shall not exceed the longest applicable period authorized by subsection (a) or (b), and such suspension periods shall not be added together or otherwise imposed consecutively. In addition, in determining the period of such suspension as authorized by subsection (a) or (b), such person shall receive credit for any period of time for which such person's driving privileges were suspended while awaiting any hearing or final order authorized by this act.

If a person's driving privileges are subject to restriction pursuant to this section for a test failure or alcohol or drug-related conviction arising from the same arrest, the restriction periods shall not be added together or otherwise imposed consecutively. In addition, in determining the period of restriction, the person shall receive credit for any period of suspension imposed for a test refusal arising from the same arrest.

(f) If the division has taken action under subsection (a) for a test refusal or under subsection (b) for a test failure and such action is stayed pursuant to K.S.A. 8-259, and amendments thereto, or if temporary driving privileges are issued pursuant to K.S.A. 8-1020, and amendments thereto, the stay or temporary driving privileges shall not prevent the division from taking the action required by subsection (b) for an alcohol or drug-related conviction.

(g) The provisions of subsections (a), (b) and (c), as amended by this act and section 14 of chapter 105 of the 2011 Session Laws of Kansas, may be applied retroactively only if requested by a person who has had such person's driving privileges suspended or restricted pursuant to subsection (a), (b) or (c) prior to such amendment. Such person may apply to the division to have the penalties applied retroactively, as provided under subsection (g) of K.S.A. 8-1015, and amendments thereto.

(h) When modifying penalties pursuant to subsection (g), the division shall credit any suspension or revocation time in excess of one year which was imposed and served prior to retroactive application of the provisions of subsections (a), (b) and (c), as amended by this act and section 14 of chapter 105 of the 2011 Session Laws of Kansas, toward the required ignition interlock restriction period imposed pursuant to the retroactive application of such provisions if: (1) The person's driving record indicates no driving by the person during the applicable suspension or revocation period; and (2) the person completes a form prescribed by the division indicating that the person did not drive during the applicable suspension or revocation period.

(i) As used in this section, "suspension" includes any period of suspension and any period of restriction as provided in subsection (a) of K.S.A. 8-1015, and amendments thereto.

History: L. 1988, ch. 47, § 7; L. 1989, ch. 38, § 37; L. 1990, ch. 48, § 2; L. 1990, ch. 47, § 2; L. 1993, ch. 259, § 6; L. 1993, ch. 275, § 3; L. 1994, ch. 353, § 10; L. 1999, ch. 125, § 18; L. 2001, ch. 200, § 5; L. 2006, ch. 173, § 3; L. 2007, ch. 181, § 5; L. 2010, ch. 153, § 1; L. 2011, ch. 105, § 14; L. 2012, ch. 172, § 16; July 1.

"This act" means chapter 172 of the 2012 Session Laws of Kansas.



8-1015 Same; authorized restrictions of driving privileges; ignition interlock device.

8-1015. Same; authorized restrictions of driving privileges; ignition interlock device. (a) (1) Except as provided in subsection (a)(2), whenever a person's driving privileges have been suspended for one year as provided in K.S.A. 8-1014(a), and amendments thereto, after 90 days of such suspension, such person may apply to the division for such person's driving privileges to be restricted for the remainder of the one-year suspension period to driving only a motor vehicle equipped with an ignition interlock device and only for the purposes of getting to and from: Work, school or an alcohol treatment program; and the ignition interlock provider for maintenance and downloading of data from the device.

(2) Whenever a person's driving privileges have been suspended for one year as provided in K.S.A. 8-1014(a)(1), and amendments thereto, after 90 days of such suspension, such person may apply to the division for such person's driving privileges to be restricted for the remainder of the one-year suspension period to driving only a motor vehicle equipped with an ignition interlock device and only: Under the circumstances provided by K.S.A. 8-292(a)(1), (2), (3) and (4), and amendments thereto; and for the purpose of getting to and from the ignition interlock provider for maintenance and downloading of data from the device.

(3) Except as provided in subsection (a)(4), whenever a person's driving privileges have been suspended for one year as provided in K.S.A. 8-1014(b), and amendments thereto, after 45 days of such suspension, such person may apply to the division for such person's driving privileges to be restricted for the remainder of the one-year suspension period to driving only a motor vehicle equipped with an ignition interlock device and only for the purposes of getting to and from: Work, school or an alcohol treatment program; and the ignition interlock provider for maintenance and downloading of data from the device.

(4) Whenever a person's driving privileges have been suspended for one year as provided in K.S.A. 8-1014(b)(2)(A), and amendments thereto, after 45 days of such suspension, such person may apply to the division for such person's driving privileges to be restricted for the remainder of the one-year suspension period to driving only a motor vehicle equipped with an ignition interlock device and only: Under the circumstances provided by K.S.A. 8-292(a)(1), (2), (3) and (4), and amendments thereto; and for the purpose of getting to and from the ignition interlock provider for maintenance and downloading of data from the device.

(5) The division shall assess an application fee of $100 for a person to apply to modify the suspension to restricted ignition interlock status.

(6) The division shall approve the request for such restricted license unless such person's driving privileges have been restricted, suspended, revoked or disqualified pursuant to another action by the division or a court. If the request is approved, upon receipt of proof of the installation of such device, the division shall issue a copy of the order imposing such restrictions on the person's driving privileges and such order shall be carried by the person at any time the person is operating a motor vehicle on the highways of this state. Except as provided in K.S.A. 8-1017, and amendments thereto, if such person is convicted of a violation of the restrictions, such person's driving privileges shall be suspended for an additional year, in addition to any term of suspension or restriction as provided in K.S.A. 8-1014(a) or (b), and amendments thereto.

(b) (1) Except as provided in subsection (b)(2), when a person has completed the suspension pursuant to K.S.A. 8-1014(b)(1)(A), and amendments thereto, the division shall restrict the person's driving privileges for 180 days to driving only a motor vehicle equipped with an ignition interlock device.

(2) When a person has completed the suspension pursuant to K.S.A. 8-1014(b)(1)(A), and amendments thereto, the division shall restrict the person's driving privileges for one year to driving only a motor vehicle equipped with an ignition interlock device if the records maintained by the division indicate that such person has previously: (A) Been convicted of a violation of K.S.A. 8-1599, and amendments thereto; (B) been convicted of a violation of K.S.A. 41-727, and amendments thereto; (C) been convicted of any violations listed in K.S.A. 8-285(a), and amendments thereto; (D) been convicted of three or more moving traffic violations committed on separate occasions within a 12-month period; or (E) had such person's driving privileges revoked, suspended, canceled or withdrawn.

(c) Except as provided in subsection (b), when a person has completed the suspension pursuant to K.S.A. 8-1014(a) or (b), and amendments thereto, the division shall restrict the person's driving privileges pursuant to K.S.A. 8-1014(a) or (b), and amendments thereto, to driving only a motor vehicle equipped with an ignition interlock device. Upon restricting a person's driving privileges pursuant to this subsection, the division shall issue a copy of the order imposing the restrictions which is required to be carried by the person at any time the person is operating a motor vehicle on the highways of this state.

(d) Whenever an ignition interlock device is required by law, such ignition interlock device shall be approved by the division and maintained at the person's expense. Proof of the installation of such ignition interlock device, for the entire period required by the applicable law, shall be provided to the division before the person's driving privileges are fully reinstated.

(e) Except as provided further, any person whose license is restricted to operating only a motor vehicle with an ignition interlock device installed may operate an employer's vehicle without an ignition interlock device installed during normal business activities, provided that the person does not partly or entirely own or control the employer's vehicle or business. The provisions of this subsection shall not apply to any person whose driving privileges have been restricted for the remainder of the one-year suspension period as provided in subsection (a)(1) or (a)(3).

(f) Upon expiration of the period of time for which restrictions are imposed pursuant to this section, the licensee may apply to the division for the return of any license previously surrendered by the licensee. If the license has expired, the person may apply to the division for a new license, which shall be issued by the division upon payment of the proper fee and satisfaction of the other conditions established by law, unless the person's driving privileges have been suspended or revoked prior to expiration.

(g) Any person who has had the person's driving privileges suspended, restricted or revoked pursuant to K.S.A. 8-1014(a), (b) or (c), prior to the amendments by section 16 of chapter 172 of the 2012 Session Laws of Kansas and section 14 of chapter 105 of the 2011 Session Laws of Kansas, may apply to the division to have the suspension, restriction or revocation penalties modified in conformity with the provisions of K.S.A. 8-1014(a), (b) or (c), and amendments thereto. The division shall assess an application fee of $100 for a person to apply to modify the suspension, restriction or revocation penalties previously issued. The division shall modify the suspension, restriction or revocation penalties, unless such person's driving privileges have been restricted, suspended, revoked or disqualified pursuant to another action by the division or a court.

(h) The division shall remit all application fees collected pursuant to subsections (a) and (g) to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and shall credit such moneys to the division of vehicles operating fund until an aggregate amount of $100,000 is credited to the division of vehicles operating fund each fiscal year. On and after an aggregate amount of $100,000 is credited to such fund each fiscal year, the entire amount of such remittance shall be credited to the community corrections supervision fund created by K.S.A. 2015 Supp. 75-52,113, and amendments thereto. The application fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for such application. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee.

History: L. 1988, ch. 47, § 12; L. 1989, ch. 38, § 39; L. 1989, ch. 38, § 40; L. 1993, ch. 259, § 7; L. 1994, ch. 353, § 11; L. 1996, ch. 216, § 2; L. 2001, ch. 200, § 6; L. 2006, ch. 173, § 4; L. 2010, ch. 153, § 2; L. 2011, ch. 105, § 15; L. 2012, ch. 172, § 17; L. 2014, ch. 67, § 1; L. 2015, ch. 71, § 2; July 1.

"This act" means chapter 172 of the 2012 Session Laws of Kansas.



8-1016 Same; ignition interlock devices; approval by division; immunity from civil and criminal liability; rules and regulations.

8-1016. Same; ignition interlock devices; approval by division; immunity from civil and criminal liability; rules and regulations. (a) The secretary of revenue may adopt rules and regulations for:

(1) The approval by the division of models and classes of ignition interlock devices suitable for use by persons whose driving privileges have been restricted to driving a vehicle equipped with such a device;

(2) the calibration and maintenance of such devices, which shall be the responsibility of the manufacturer; and

(3) ensuring that each manufacturer approved provides a reasonable statewide service network where such devices may be obtained, repaired, replaced or serviced and such service network can be accessed 24 hours per day through a toll-free phone service.

In adopting rules and regulations for approval of ignition interlock devices under this section, the secretary of revenue shall require that the manufacturer or the manufacturer's representatives calibrate and maintain the devices at intervals not to exceed 60 days. Calibration and maintenance shall include but not be limited to physical inspection of the device, the vehicle and wiring of the device to the vehicle for signs of tampering, calibration of the device and downloading of all data contained within the device's memory and reporting of any violation or noncompliance to the division.

(4) The division shall adopt by rules and regulations participant requirements for proper use and maintenance of a certified ignition interlock device during any time period the person's license is restricted by the division to only operating a motor vehicle with an ignition interlock device installed and by rules and regulations the reporting requirements of the approved manufacturer to the division relating to the person's proper use and maintenance of a certified ignition interlock device.

(5) The division shall require that each manufacturer provide a credit of at least 2% of the gross program revenues in the state as a credit for those persons who have otherwise qualified to obtain an ignition interlock restricted license under this act who are indigent as evidenced by qualification and eligibility for the federal food stamp program.

(b) If the division approves an ignition interlock device in accordance with rules and regulations adopted under this section, the division shall give written notice of the approval to the manufacturer of the device. Such notice shall be admissible in any civil or criminal proceeding in this state.

(c) The manufacturer of an ignition interlock device shall reimburse the division for any cost incurred in approving or disapproving such device under this section.

(d) Neither the state nor any agency, officer or employee thereof shall be liable in any civil or criminal proceeding arising out of the use of an ignition interlock device approved under this section.

History: L. 1988, ch. 48, § 1; L. 1988, ch. 47, § 18; L. 1994, ch. 319, § 4; L. 2001, ch. 200, § 7; July 1.



8-1017 Circumvention of ignition interlock device; penalty.

8-1017.  Circumvention of ignition interlock device; penalty. (a) No person shall:

(1) Tamper with an ignition interlock device, circumvent it or render it inaccurate or inoperative;

(2) request or solicit another to blow into an ignition interlock device, or start a motor vehicle equipped with such device, providing an operable motor vehicle to a person whose driving privileges have been restricted to driving a motor vehicle equipped with such device;

(3) blow into an ignition interlock device, or start a motor vehicle equipped with such device, providing an operable motor vehicle to a person whose driving privileges have been restricted to driving a motor vehicle equipped with such device; or

(4) operate a vehicle not equipped with an ignition interlock device while such person's driving privileges have been restricted to driving a motor vehicle equipped with such device.

(b) Violation of this section is a class A, nonperson misdemeanor.

(c) In addition to any other penalties provided by law:

(1) (A) On a first conviction of a violation of subsection (a)(1) or (a)(2), the division shall extend the ignition interlock restriction period on the person's driving privileges for an additional 90 days; and

(B) on a second or subsequent conviction of a violation of subsection (a)(1) or (a)(2), the division shall restart the original ignition interlock restriction period on the person's driving privileges; and

(2) on a conviction of a violation of subsection (a)(4), the division shall restart the original ignition interlock restriction period on the person's driving privileges.

History: L. 1988, ch. 48, § 2; L. 1994, ch. 353, § 12; L. 2011, ch. 105, § 16; July 1.



8-1019 Victim impact statement and restitution requirements.

8-1019. Victim impact statement and restitution requirements. (a) As used in this section, "alcohol or drug-related offense" means: (1) A violation of K.S.A. 8-1567, and amendments thereto, or any ordinance of a city or resolution of a county prohibiting the acts prohibited by that statute; or (2) any other offense arising out of the operation or attempted operation of a motor vehicle while under the influence of alcohol or drugs, or both.

(b) Prior to the sentencing of a person convicted of an alcohol or drug-related offense which resulted in serious bodily injury to a person or the death of a person, the court shall cause reasonable attempts to be made to notify the victim or the victim's family, who shall be given an opportunity to make a victim impact statement as to the impact of the offense on the victim's life or the lives of the victim's family members.

(c) Any court sentencing a person convicted of an alcohol or drug-related offense which resulted in personal injury to a person, the death of a person or injury to a person's property may require, in addition to any other penalty provided by law, that the convicted person pay restitution as a condition of probation or parole.

History: L. 1988, ch. 47, § 4; L. 1994, ch. 319, § 5; May 19.



8-1020 Administrative hearing; requirements; procedure.

8-1020. Administrative hearing; requirements; procedure. (a) Any licensee served with an officer's certification and notice of suspension pursuant to K.S.A. 8-1002, and amendments thereto, may request an administrative hearing. Such request may be made either by:

(1) Mailing a written request which is postmarked 14 days after service of notice; or

(2) transmitting a written request by electronic facsimile which is received by the division within 14 days after service of notice.

(b) If the licensee makes a timely request for an administrative hearing and makes a timely payment of the required hearing fee, any temporary license issued pursuant to K.S.A. 8-1002, and amendments thereto, shall remain in effect until the 30th day after the effective date of the decision made by the division.

(c) If the licensee fails to make a timely request for an administrative hearing together with the required hearing fee, the licensee's driving privileges shall be suspended or suspended and then restricted in accordance with the notice of suspension served pursuant to K.S.A. 8-1002, and amendments thereto.

(d) (1) Upon receipt of a timely request for a hearing together with the required hearing fee, the division shall forthwith set the matter for hearing before a representative of the director and provide notice of the extension of temporary driving privileges. The hearing shall be held by telephone conference call unless the hearing request includes a request that the hearing be held in person before a representative of the director. The officer's certification and notice of suspension shall inform the licensee of the availability of a hearing before a representative of the director. Except for a hearing conducted by telephone conference call, the hearing shall be conducted in the county where the arrest occurred or a county adjacent thereto.

(2) The division shall charge a fee of $50 for a hearing, to be paid within the time period for making a timely request for a hearing, whether held by telephone or in person, to be applied by the division for administrative costs to conduct the hearing. The division shall remit all hearing fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the division of vehicles operating fund. The hearing fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for such hearing. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee.

(e) Except as provided in subsection (f), prehearing discovery shall be limited to the following documents, which shall be provided to the licensee or the licensee's attorney no later than seven days prior to the date of hearing:

(1) The officer's certification and notice of suspension;

(2) in the case of a breath or blood test failure, copies of documents indicating the result of any evidentiary breath or blood test administered at the request of a law enforcement officer;

(3) in the case of a breath test failure, a copy of the affidavit showing certification of the officer and the instrument; and

(4) in the case of a breath test failure, a copy of the Kansas department of health and environment testing protocol checklist.

(f) At or prior to the time the notice of hearing is sent, the division shall issue an order allowing the licensee or the licensee's attorney to review any video or audio tape record made of the events upon which the administrative action is based. Such review shall take place at a reasonable time designated by the law enforcement agency and shall be made at the location where the video or audio tape is kept. The licensee may obtain a copy of any such video or audio tape upon request and upon payment of a reasonable fee to the law enforcement agency, not to exceed $25 per tape.

(g) Witnesses at the hearing shall be limited to the licensee, to any law enforcement officer who signed the certification form and to one other witness who was present at the time of the issuance of the certification and called by the licensee. The presence of the certifying officer or officers shall not be required, unless requested by the licensee at the time of making the request for the hearing. The examination of a law enforcement officer shall be restricted to the factual circumstances relied upon in the officer's certification.

(h) (1) If the officer certifies that the person refused the test, the scope of the hearing shall be limited to whether:

(A) A law enforcement officer had reasonable grounds to believe the person was operating or attempting to operate a vehicle while under the influence of alcohol or drugs, or both, or had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, while having alcohol or other drugs in such person's system or was under the age of 21 years and was operating or attempting to operate a vehicle while having alcohol or other drugs in such person's system;

(B) the person was in custody or arrested or was involved in a vehicle accident or collision resulting in property damage, personal injury or death;

(C) a law enforcement officer had presented the person with the oral and written notice required by K.S.A. 8-1001, and amendments thereto; and

(D) the person refused to submit to and complete a test as requested by a law enforcement officer.

(2) If the officer certifies that the person failed a breath test, the scope of the hearing shall be limited to whether:

(A) A law enforcement officer had reasonable grounds to believe the person was operating a vehicle while under the influence of alcohol or drugs, or both, or had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, while having alcohol or other drugs in such person's system or was under the age of 21 years and was operating or attempting to operate a vehicle while having alcohol or other drugs in such person's system;

(B) the person was in custody or arrested or was involved in a vehicle accident or collision resulting in property damage, personal injury or death;

(C) a law enforcement officer had presented the person with the oral and written notice required by K.S.A. 8-1001, and amendments thereto;

(D) the testing equipment used was certified by the Kansas department of health and environment;

(E) the person who operated the testing equipment was certified by the Kansas department of health and environment;

(F) the testing procedures used substantially complied with the procedures set out by the Kansas department of health and environment;

(G) the test result determined that the person had an alcohol concentration of .08 or greater in such person's breath; and

(H) the person was operating or attempting to operate a vehicle.

(3) If the officer certifies that the person failed a blood test, the scope of the hearing shall be limited to whether:

(A) A law enforcement officer had reasonable grounds to believe the person was operating a vehicle while under the influence of alcohol or drugs, or both, or had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, while having alcohol or other drugs in such person's system or was under the age of 21 years and was operating or attempting to operate a vehicle while having alcohol or other drugs in such person's system;

(B) the person was in custody or arrested or was involved in a vehicle accident or collision resulting in property damage, personal injury or death;

(C) a law enforcement officer had presented the person with the oral and written notice required by K.S.A. 8-1001, and amendments thereto;

(D) the testing equipment used was reliable;

(E) the person who operated the testing equipment was qualified;

(F) the testing procedures used were reliable;

(G) the test result determined that the person had an alcohol concentration of .08 or greater in such person's blood; and

(H) the person was operating or attempting to operate a vehicle.

(i) At a hearing pursuant to this section, or upon court review of an order entered at such a hearing, an affidavit of the custodian of records at the Kansas department of health and environment stating that the breath testing device was certified and the operator of such device was certified on the date of the test shall be admissible into evidence in the same manner and with the same force and effect as if the certifying officer or employee of the Kansas department of health and environment had testified in person. A certified operator of a breath testing device shall be competent to testify regarding the proper procedures to be used in conducting the test.

(j) At a hearing pursuant to this section, or upon court review of an order entered at such a hearing, in which the report of blood test results have been prepared by the Kansas bureau of investigation or other forensic laboratory of a state or local law enforcement agency are to be introduced as evidence, the report, or a copy of the report, of the findings of the forensic examiner shall be admissible into evidence in the same manner and with the same force and effect as if the forensic examiner who performed such examination, analysis, comparison or identification and prepared the report thereon had testified in person.

(k) At the hearing, the licensee has the burden of proof by a preponderance of the evidence to show that the facts set out in the officer's certification are false or insufficient and that the order suspending or suspending and restricting the licensee's driving privileges should be dismissed.

(l) Evidence at the hearing shall be limited to the following:

(1) The documents set out in subsection (e);

(2) the testimony of the licensee;

(3) the testimony of any certifying officer;

(4) the testimony of any witness present at the time of the issuance of the certification and called by the licensee;

(5) any affidavits submitted from other witnesses;

(6) any documents submitted by the licensee to show the existence of a medical condition, as described in K.S.A. 8-1001, and amendments thereto; and

(7) any video or audio tape record of the events upon which the administrative action is based.

(m) After the hearing, the representative of the director shall enter an order affirming the order of suspension or suspension and restriction of driving privileges or for good cause appearing therefor, dismiss the administrative action. If the representative of the director enters an order affirming the order of suspension or suspension and restriction of driving privileges, the suspension or suspension and restriction shall begin on the 30th day after the effective date of the order of suspension or suspension and restriction. If the person whose privileges are suspended is a nonresident licensee, the license of the person shall be forwarded to the appropriate licensing authority in the person's state of residence if the result at the hearing is adverse to such person or if no timely request for a hearing is received.

(n) The representative of the director may issue an order at the close of the hearing or may take the matter under advisement and issue a hearing order at a later date. If the order is made at the close of the hearing, the licensee or the licensee's attorney shall be served with a copy of the order by the representative of the director. If the matter is taken under advisement or if the hearing was by telephone conference call, the licensee and any attorney who appeared at the administrative hearing upon behalf of the licensee each shall be served with a copy of the hearing order by mail. Any law enforcement officer who appeared at the hearing also may be mailed a copy of the hearing order. The effective date of the hearing order shall be the date upon which the hearing order is served, whether served in person or by mail.

(o) The licensee may file a petition for review of the hearing order pursuant to K.S.A. 8-259, and amendments thereto. Upon filing a petition for review, the licensee shall serve the secretary of revenue with a copy of the petition and summons. Upon receipt of a copy of the petition for review by the secretary, the temporary license issued pursuant to subsection (b) shall be extended until the decision on the petition for review is final.

(p) Such review shall be in accordance with this section and the Kansas judicial review act. To the extent that this section and any other provision of law conflicts, this section shall prevail. The petition for review shall be filed within 14 days after the effective date of the order. Venue of the action for review is the county where the person was arrested or the accident occurred, or, if the hearing was not conducted by telephone conference call, the county where the administrative proceeding was held. The action for review shall be by trial de novo to the court and the evidentiary restrictions of subsection (l) shall not apply to the trial de novo. The court shall take testimony, examine the facts of the case and determine whether the petitioner is entitled to driving privileges or whether the petitioner's driving privileges are subject to suspension or suspension and restriction under the provisions of this act. If the court finds that the grounds for action by the agency have been met, the court shall affirm the agency action.

(q) Upon review, the licensee shall have the burden to show that the decision of the agency should be set aside.

(r) Notwithstanding the requirement to issue a temporary license in K.S.A. 8-1002, and amendments thereto, and the requirements to extend the temporary license in this section, any such temporary driving privileges are subject to restriction, suspension, revocation or cancellation as provided in K.S.A. 8-1014, and amendments thereto, or for other cause.

(s) Upon motion by a party, or on the court's own motion, the court may enter an order restricting the driving privileges allowed by the temporary license provided for in K.S.A. 8-1002, and amendments thereto, and in this section. The temporary license also shall be subject to restriction, suspension, revocation or cancellation, as set out in K.S.A. 8-1014, and amendments thereto, or for other cause.

(t) The facts found by the hearing officer or by the district court upon a petition for review shall be independent of the determination of the same or similar facts in the adjudication of any criminal charges arising out of the same occurrence. The disposition of those criminal charges shall not affect the suspension or suspension and restriction to be imposed under this section.

(u) All notices affirming or canceling a suspension under this section, all notices of a hearing held under this section and all issuances of temporary driving privileges pursuant to this section shall be sent by first-class mail and a United States post office certificate of mailing shall be obtained therefor. All notices so mailed shall be deemed received three days after mailing, except that this provision shall not apply to any licensee where such application would result in a manifest injustice.

(v) The provisions of K.S.A. 60-206, and amendments thereto, regarding the computation of time shall be applicable in determining the time for requesting an administrative hearing as set out in subsection (a) and to the time for filing a petition for review pursuant to subsection (o) and K.S.A. 8-259, and amendments thereto.

History: L. 2001, ch. 200, § 1; L. 2007, ch. 181, § 6; L. 2010, ch. 135, § 6; L. 2011, ch. 105, § 17; L. 2012, ch. 172, § 18; L. 2013, ch. 122, § 4; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 8-1020a.

Section was amended twice in the 2011 session; see also 8-1020b.



8-1021 Impoundment of motor vehicle for 8-1567 violation; failure to pay fees or take repossession; disposition of vehicle.

8-1021. Impoundment of motor vehicle for 8-1567 violation; failure to pay fees or take repossession; disposition of vehicle. If the owner of a motor vehicle which has been impounded pursuant to K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1022, and amendments thereto, refuses to pay any towing, impoundment, storage or other fees relating to the impoundment or immobilization of such vehicle or fails to take possession of such vehicle within 30 days following the date of the expiration of the impoundment period, such vehicle shall be deemed abandoned and the vehicle may be disposed of by the person having possession of such vehicle. If the person having possession of such vehicle is a public agency, disposition of such vehicle shall be in compliance with the procedures for notice and public auction provided by paragraph (2) of subsection (a) of K.S.A. 8-1102, and amendments thereto. If the person having possession of such vehicle is not a public agency, disposition of such vehicle shall be in compliance with K.S.A. 8-1103 through 8-1108, and amendments thereto.

History: L. 2003, ch. 100, § 2; July 1.



8-1022 Permitting driving in violation of 8-1014; penalties.

8-1022. Permitting driving in violation of 8-1014; penalties. (a) It shall be unlawful for the owner of a motor vehicle to allow a person to drive such vehicle when such owner knows or reasonably should have known such person was driving in violation of K.S.A. 8-1014, and amendments thereto.

(b) Violation of this section is an unclassified misdemeanor punishable by a fine of not less than $500 nor more than $1,000. In addition to the fine imposed upon a person convicted of a violation of this section, the court may order that the convicted person's motor vehicle or vehicles be impounded or immobilized for a period not to exceed one year and that the convicted person pay all towing, impoundment and storage fees or other immobilization costs. Prior to ordering the impoundment or immobilization of any such motor vehicle, the court shall consider the factors established in subsection (g) of K.S.A. 8-1567, and amendments thereto. Any personal property in a vehicle impounded or immobilized pursuant to this section may be retrieved prior to or during the period of such impoundment or immobilization.

History: L. 2003, ch. 100, § 3; L. 2011, ch. 105, § 18; July 1.



8-1023 Testing not considered medical care; information to be provided law enforcement officer; costs, assessment; privileges not applicable.

8-1023. Testing not considered medical care; information to be provided law enforcement officer; costs, assessment; privileges not applicable. (a) The testing and method of testing consented to under K.S.A. 8-1001, and amendments thereto, shall not be considered to have been conducted for any medical care or treatment purpose. The results of such test, the person's name whose bodily substance is drawn or tested, the location of the test or procedure, the names of all health care providers and personnel who participated in the procedure or test, and the date and time of the test or procedure are required by law to be provided to the requesting law enforcement officer or the law enforcement officer's designee after the requesting law enforcement officer has complied with K.S.A. 8-1001, and amendments thereto.

(b) All costs of conducting any procedure or test requested by a law enforcement agency and authorized by K.S.A. 8-1001, and amendments thereto, including the costs of the evidence collection kits shall be charged to and paid by the county where the alleged offense was committed. Such county may be reimbursed such costs upon the costs being paid by the defendant as court costs assessed pursuant to K.S.A. 28-172a, and amendments thereto.

(c) The cost assessed under K.S.A. 8-1001, and amendments thereto, shall be the then current medicaid rate for any such procedure or test, or both.

(d) Notwithstanding any other law to the contrary, the collection and delivery of the sample and required information to the law enforcement officer pursuant to K.S.A. 8-1001, and amendments thereto, shall not be subject to the physician-patient privilege or any other law that prohibits the transfer, release or disclosure of the sample or of the required information.

History: L. 2008, ch. 170, § 2; July 1.



8-1024 Immunity of persons and entities involved in testing from liability.

8-1024. Immunity of persons and entities involved in testing from liability. No medical care facility, clinical laboratory, medical clinic, other medical institution, person licensed to practice medicine or surgery, person acting under the direction of any such licensed person, licensed physician assistant, registered nurse, licensed practical nurse, medical technician, emergency medical technician, phlebotomist, health care provider or person who participates in good faith in the obtaining, withdrawal, collection or testing of blood, breath, urine or other bodily substance at the direction of a law enforcement officer pursuant to K.S.A. 8-1001, and amendments thereto, shall incur any civil, administrative or criminal liability as a result of such participation, regardless of whether or not the patient resisted or objected to the administration of the procedure or test.

History: L. 2008, ch. 170, § 3; July 1.



8-1025 Refusing to submit to a test to determine the presence of alcohol or drugs; penalties.

8-1025. Refusing to submit to a test to determine the presence of alcohol or drugs; penalties. (a) Refusing to submit to a test to determine the presence of alcohol or drugs is refusing to submit to or complete a test or tests deemed consented to under K.S.A. 8-1001(a), and amendments thereto, if such person has:

(1) Any prior test refusal as defined in K.S.A. 8-1013, and amendments thereto, which occurred: (A) On or after July 1, 2001; and (B) when such person was 18 years of age or older; or

(2) any prior conviction for a violation of K.S.A. 8-1567 or 8-2,144, and amendments thereto, or a violation of an ordinance of any city or resolution of any county which prohibits the acts that such section prohibits, or entering into a diversion agreement in lieu of further criminal proceedings on a complaint alleging any such violations, which occurred: (A) On or after July 1, 2001; and (B) when such person was 18 years of age or older.

(b) (1) Refusing to submit to a test to determine the presence of alcohol or drugs is:

(A) On a first conviction a class A, nonperson misdemeanor. The person convicted shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined not less than $1,250 nor more than $1,750. The person convicted shall serve at least five consecutive days' imprisonment before the person is granted probation, suspension or reduction of sentence or parole or is otherwise released. The five days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 48 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The person convicted, if placed into a work release program, shall serve a minimum of 120 hours of confinement. Such 120 hours of confinement shall be a period of at least 48 consecutive hours of imprisonment followed by confinement hours at the end of and continuing to the beginning of the offender's work day. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2015 Supp. 21-6609, and amendments thereto, to serve the five days' imprisonment mandated by this subsection only after such person has served 48 consecutive hours' imprisonment. The person convicted, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender's location. The offender shall serve a minimum of 120 hours of confinement within the boundaries of the offender's residence. Any exceptions to remaining within the boundaries of the offender's residence provided for in the house arrest agreement shall not be counted as part of the 120 hours;

(B) on a second conviction a class A, nonperson misdemeanor, except as provided in subsection (b)(1)(C). The person convicted shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined not less than $1,750 nor more than $2,500. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served at least 90 days' imprisonment. The 90 days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 48 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The person convicted, if placed into a work release program, shall serve a minimum of 2,160 hours of confinement. Such 2,160 hours of confinement shall be a period of at least 48 consecutive hours of imprisonment followed by confinement hours at the end of and continuing to the beginning of the offender's work day. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2015 Supp. 21-6609, and amendments thereto, to serve the 90 days' imprisonment mandated by this subsection only after such person has served 48 consecutive hours' imprisonment. The person convicted, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender's location. The offender shall serve a minimum of 2,160 hours of confinement within the boundaries of the offender's residence. Any exceptions to remaining within the boundaries of the offender's residence provided for in the house arrest agreement shall not be counted as part of the 2,160 hours;

(C) on a second conviction a nonperson felony if the person has a prior conviction which occurred within the preceding 10 years, not including any period of incarceration. The person convicted shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined not less than $1,750 nor more than $2,500. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served at least 90 days' imprisonment. The 90 days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 48 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The person convicted, if placed into a work release program, shall serve a minimum of 2,160 hours of confinement. Such 2,160 hours of confinement shall be a period of at least 48 consecutive hours of imprisonment followed by confinement hours at the end of and continuing to the beginning of the offender's work day. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2015 Supp. 21-6609, and amendments thereto, to serve the 90 days' imprisonment mandated by this subsection only after such person has served 48 consecutive hours' imprisonment. The person convicted, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender's location. The offender shall serve a minimum of 2,160 hours of confinement within the boundaries of the offender's residence. Any exceptions to remaining within the boundaries of the offender's residence provided for in the house arrest agreement shall not be counted as part of the 2,160 hours; and

(D) on a third or subsequent conviction a nonperson felony. The person convicted shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined $2,500. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served at least 90 days' imprisonment. The 90 days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 72 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The person convicted, if placed into a work release program, shall serve a minimum of 2,160 hours of confinement. Such 2,160 hours of confinement shall be a period of at least 72 consecutive hours of imprisonment followed by confinement hours at the end of and continuing to the beginning of the offender's work day. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2015 Supp. 21-6609, and amendments thereto, to serve the 90 days' imprisonment mandated by this subsection only after such person has served 72 consecutive hours' imprisonment. The person convicted, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender's location. The offender shall serve a minimum of 2,160 hours of confinement within the boundaries of the offender's residence. Any exceptions to remaining within the boundaries of the offender's residence provided for in the house arrest agreement shall not be counted as part of the 2,160 hours.

(2) The court may order that the term of imprisonment imposed pursuant to subsection (b)(1)(C) or (b)(1)(D) be served in a state facility in the custody of the secretary of corrections in a facility designated by the secretary for the provision of substance abuse treatment pursuant to the provisions of K.S.A. 2015 Supp. 21-6804, and amendments thereto. The person shall remain imprisoned at the state facility only while participating in the substance abuse treatment program designated by the secretary and shall be returned to the custody of the sheriff for execution of the balance of the term of imprisonment upon completion of or the person's discharge from the substance abuse treatment program. Custody of the person shall be returned to the sheriff for execution of the sentence imposed in the event the secretary of corrections determines: (A) That substance abuse treatment resources or the capacity of the facility designated by the secretary for the incarceration and treatment of the person is not available; (B) the person fails to meaningfully participate in the treatment program of the designated facility; (C) the person is disruptive to the security or operation of the designated facility; or (D) the medical or mental health condition of the person renders the person unsuitable for confinement at the designated facility. The determination by the secretary that the person either is not to be admitted into the designated facility or is to be transferred from the designated facility is not subject to review. The sheriff shall be responsible for all transportation expenses to and from the state correctional facility.

(3) In addition, for any conviction pursuant to subsection (b)(1)(B), (b)(1)(C) or (b)(1)(D), at the time of the filing of the judgment form or journal entry as required by K.S.A. 22-3426 or K.S.A. 2015 Supp. 21-6711, and amendments thereto, the court shall cause a certified copy to be sent to the officer having the offender in charge. The court shall determine whether the offender, upon release from imprisonment, shall be supervised by community correctional services or court services based upon the risk and needs of the offender. The risk and needs of the offender shall be determined by use of a risk assessment tool specified by the Kansas sentencing commission. The law enforcement agency maintaining custody and control of a defendant for imprisonment shall cause a certified copy of the judgment form or journal entry to be sent to the supervision office designated by the court and upon expiration of the term of imprisonment shall deliver the defendant to a location designated by the supervision office designated by the court. After the term of imprisonment imposed by the court, the person shall be placed on supervision to community correctional services or court services, as determined by the court, for a mandatory one-year period of supervision, which such period of supervision shall not be reduced. During such supervision, the person shall be required to participate in a multidisciplinary model of services for substance use disorders facilitated by a Kansas department for aging and disability services designated care coordination agency to include assessment and, if appropriate, referral to a community based substance use disorder treatment including recovery management and mental health counseling as needed. The multidisciplinary team shall include the designated care coordination agency, the supervision officer, the aging and disability services department designated treatment provider and the offender. Any violation of the conditions of such supervision may subject such person to revocation of supervision and imprisonment in jail for the remainder of the period of imprisonment, the remainder of the supervision period, or any combination or portion thereof.

(4) In addition, prior to sentencing for any conviction pursuant to subsection (b)(1)(A), the court shall order the person to participate in an alcohol and drug evaluation conducted by a provider in accordance with K.S.A. 8-1008, and amendments thereto. The person shall be required to follow any recommendation made by the provider after such evaluation, unless otherwise ordered by the court.

(c) Any person convicted of violating this section or an ordinance which prohibits the acts that this section prohibits who had one or more children under the age of 14 years in the vehicle at the time of the offense shall have such person's punishment enhanced by one month of imprisonment. This imprisonment must be served consecutively to any other minimum mandatory penalty imposed for a violation of this section or an ordinance which prohibits the acts that this section prohibits. Any enhanced penalty imposed shall not exceed the maximum sentence allowable by law. During the service of the enhanced penalty, the judge may order the person on house arrest, work release or other conditional release.

(d) The court may establish the terms and time for payment of any fines, fees, assessments and costs imposed pursuant to this section. Any assessments and costs shall be required to be paid not later than 90 days after imposed, and any remainder of the fine shall be paid prior to the final release of the defendant by the court.

(e) In lieu of payment of a fine imposed pursuant to this section, the court may order that the person perform community service specified by the court. The person shall receive a credit on the fine imposed in an amount equal to $5 for each full hour spent by the person in the specified community service. The community service ordered by the court shall be required to be performed not later than one year after the fine is imposed or by an earlier date specified by the court. If by the required date the person performs an insufficient amount of community service to reduce to zero the portion of the fine required to be paid by the person, the remaining balance of the fine shall become due on that date.

(f) Prior to filing a complaint alleging a violation of this section, a prosecutor shall request and shall receive from the:

(1) Division a record of all prior convictions obtained against such person for any violations of any of the motor vehicle laws of this state; and

(2) Kansas bureau of investigation central repository all criminal history record information concerning such person.

(g) The court shall electronically report every conviction of a violation of this section and every diversion agreement entered into in lieu of further criminal proceedings on a complaint alleging a violation of this section to the division. Prior to sentencing under the provisions of this section, the court shall request and shall receive from the division a record of all prior convictions obtained against such person for any violations of any of the motor vehicle laws of this state.

(h) For the purpose of determining whether a conviction is a first, second, third, fourth or subsequent conviction in sentencing under this section:

(1) Convictions for a violation of K.S.A. 8-1567, and amendments thereto, or a violation of an ordinance of any city or resolution of any county which prohibits the acts that such section prohibits, or entering into a diversion agreement in lieu of further criminal proceedings on a complaint alleging any such violations, shall be taken into account, but only convictions or diversions occurring: (A) On or after July 1, 2001; and (B) when such person was 18 years of age or older. Nothing in this provision shall be construed as preventing any court from considering any convictions or diversions occurring during the person's lifetime in determining the sentence to be imposed within the limits provided for a first, second, third, fourth or subsequent offense;

(2) any convictions for a violation of the following sections which occurred during a person's lifetime shall be taken into account, but only convictions occurring when such person was 18 years of age or older: (A) This section; (B) driving a commercial motor vehicle under the influence, K.S.A. 8-2,144, and amendments thereto; (C) operating a vessel under the influence of alcohol or drugs, K.S.A. 32-1131, and amendments thereto; (D) involuntary manslaughter while driving under the influence of alcohol or drugs, K.S.A. 21-3442, prior to its repeal, or K.S.A. 2015 Supp. 21-5405(a)(3), and amendments thereto; (E) aggravated battery as described in K.S.A. 2015 Supp. 21-5413(b)(3), and amendments thereto; and (F) aggravated vehicular homicide, K.S.A. 21-3405a, prior to its repeal, or vehicular battery, K.S.A. 21-3405b, prior to its repeal, if the crime was committed while committing a violation of K.S.A. 8-1567, and amendments thereto;

(3) "conviction" includes: (A) Entering into a diversion agreement in lieu of further criminal proceedings on a complaint alleging a violation of a crime described in subsection (h)(2); (B) conviction of a violation of an ordinance of a city in this state, a resolution of a county in this state or any law of another state which would constitute a crime described in subsection (h)(1) or (h)(2); and (C) receiving punishment under the uniform code of military justice or Kansas code of military justice for an act which was committed on a military reservation and which would constitute a crime described in subsection (h)(1) or (h)(2) if committed off a military reservation in this state;

(4) it is irrelevant whether an offense occurred before or after conviction for a previous offense;

(5) multiple convictions of any crime described in subsection (h)(1) or (h)(2) arising from the same arrest shall only be counted as one conviction;

(6) the prior conviction that is an element of the crime of refusing to submit to a test to determine the presence of alcohol or drugs shall not be used for the purpose of determining whether a conviction is a first, second, third or subsequent conviction in sentencing under this section and shall not be considered in determining the sentence to be imposed within the limits provided for a first, second, third or subsequent offense; and

(7) a person may enter into a diversion agreement in lieu of further criminal proceedings for a violation of this section, or an ordinance which prohibits the acts of this section, only once during the person's lifetime.

(i) Upon conviction of a person of a violation of this section or a violation of a city ordinance or county resolution prohibiting the acts prohibited by this section, the division, upon receiving a report of conviction, shall suspend, restrict or suspend and restrict the person's driving privileges as provided by K.S.A. 8-1014, and amendments thereto.

(j) (1) Nothing contained in this section shall be construed as preventing any city from enacting ordinances, or any county from adopting resolutions, declaring acts prohibited or made unlawful by this act as unlawful or prohibited in such city or county and prescribing penalties for violation thereof.

(2) The minimum penalty prescribed by any such ordinance or resolution shall not be less than the minimum penalty prescribed by this section for the same violation, and the maximum penalty in any such ordinance or resolution shall not exceed the maximum penalty prescribed for the same violation.

(3) An ordinance may grant to a municipal court jurisdiction over a violation of such ordinance which is concurrent with the jurisdiction of the district court over a violation of this section, notwithstanding that the elements of such ordinance violation are the same as the elements of a violation of this section that would constitute, and be punished as, a felony.

(4) Any such ordinance or resolution shall authorize the court to order that the convicted person pay restitution to any victim who suffered loss due to the violation for which the person was convicted.

(k) (1) Upon the filing of a complaint, citation or notice to appear alleging a person has violated a city ordinance prohibiting the acts prohibited by this section, and prior to conviction thereof, a city attorney shall request and shall receive from the:

(A) Division a record of all prior convictions obtained against such person for any violations of any of the motor vehicle laws of this state; and

(B) Kansas bureau of investigation central repository all criminal history record information concerning such person.

(2) If the elements of such ordinance violation are the same as the elements of a violation of this section that would constitute, and be punished as, a felony, the city attorney shall refer the violation to the appropriate county or district attorney for prosecution.

(l) No plea bargaining agreement shall be entered into nor shall any judge approve a plea bargaining agreement entered into for the purpose of permitting a person charged with a violation of this section, or a violation of any ordinance of a city or resolution of any county in this state which prohibits the acts prohibited by this section, to avoid the mandatory penalties established by this section or by the ordinance. For the purpose of this subsection, entering into a diversion agreement pursuant to K.S.A. 12-4413 et seq. or 22-2906 et seq., and amendments thereto, shall not constitute plea bargaining.

(m) As used in this section, "imprisonment" shall include any restrained environment in which the court and law enforcement agency intend to retain custody and control of a defendant and such environment has been approved by the board of county commissioners or the governing body of a city.

(n) On and after July 1, 2012, the amount of $250 from each fine imposed pursuant to this section shall be remitted by the clerk of the district court to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall credit the entire amount to the community corrections supervision fund established by K.S.A. 2015 Supp. 75-52,113, and amendments thereto.

History: L. 2012, ch. 172, § 2; L. 2013, ch. 122, § 5; L. 2015, ch. 56, § 3; May 21.






Article 11 ABANDONED AND DISABLED MOTOR VEHICLES

8-1101 Abandoning and leaving on highways; definitions.

8-1101. Abandoning and leaving on highways; definitions. As used in this act: (a) "Public agency" means and includes the department of transportation, the Kansas turnpike authority, a county, city and township.

(b) "Motor vehicle" means every vehicle, or tractor trailer combination, which is self-propelled by which any person or property is or may be transported or drawn upon a highway except vehicles used exclusively upon stationary rails or tracks.

(c) "Highway" means the entire width between the boundary lines of every way publicly maintained when any part thereof is open to the use of the public for the purposes of vehicular travel.

(d) "Law enforcement officer" means and includes the Kansas highway patrol, police, sheriff, who are vested with the power and authority of peace, police, and law enforcement, or those authorized to direct or regulate traffic or to make arrests for violations of traffic regulations.

History: L. 1961, ch. 60, § 1; L. 1975, ch. 426, § 38; L. 1992, ch. 78, § 1; July 1.



8-1102 Motor vehicle abandoned on public highway or property open to use by public; public agency may impound; disposition; motor vehicle abandoned on private property; criminal trespass; impounding and disposition of vehicle; notice; recovery from impoundment, requirements.

8-1102. Motor vehicle abandoned on public highway or property open to use by public; public agency may impound; disposition; motor vehicle abandoned on private property; criminal trespass; impounding and disposition of vehicle; notice; recovery from impoundment, requirements. (a) (1) A person shall not use the public highway to abandon vehicles or use the highway to leave vehicles unattended in such a manner as to interfere with public highway operations. When a person leaves a motor vehicle on a public highway or other property open to use by the public, the public agency having jurisdiction of such highway or other property open to use by the public, after 48 hours or when the motor vehicle interferes with public highway operations, may remove and impound the motor vehicle.

(2) Any motor vehicle which has been impounded as provided in this section for 30 days or more shall be disposed of in the following manner: If such motor vehicle has displayed thereon a registration plate issued by the division of vehicles and has been registered with the division, the public agency shall request verification from the division of vehicles of the last registered owner and any lienholders, if any. Such verification request shall be submitted to the division of vehicles not more than 30 days after such agency took possession of the vehicle. The public agency shall mail a notice by certified mail to the registered owner thereof, addressed to the address as shown on the certificate of registration, and to the lienholder, if any, of record in the county in which the title shows the owner resides, if registered in this state. The notice shall state that if the owner or lienholder does not claim such motor vehicle and pay the removal and storage charges incurred by such public agency on it within 15 days from the date of the mailing of the notice, that it will be sold at public auction to the highest bidder for cash. The notice shall be mailed within 10 days after receipt of verification of the last owner and any lienholders, if any, as provided in this subsection.

After 15 days from date of mailing notice, the public agency shall publish a notice once a week for two consecutive weeks in a newspaper of general circulation in the county where such motor vehicle was abandoned and left, which notice shall describe the motor vehicle by name of maker, model, serial number, and owner, if known, and stating that it has been impounded by the public agency and that it will be sold at public auction to the highest bidder for cash if the owner thereof does not claim it within 10 days of the date of the second publication of the notice and pay the removal and storage charges, and publication costs incurred by the public agency. If the motor vehicle does not display a registration plate issued by the division of vehicles and is not registered with the division, the public agency after 30 days from the date of impoundment, shall request verification from the division of vehicles of the last registered owner and any lienholders, if any. Such verification request shall be submitted to the division of vehicles no more than 30 days after such agency took possession of the vehicle. The public agency shall mail a notice by certified mail to the registered owner thereof, addressed to the address as shown on the certificate of registration, and to the lienholder, if any, of record in the county in which the title shows the owner resides, if registered in this state. The notice shall state that if the owner or lienholder does not claim such motor vehicle and pay the removal and storage charges incurred by such public agency on it within 15 days from the date of the mailing of the notice, it will be sold at public auction to the highest bidder for cash. The notice shall be mailed within 10 days after receipt of verification of the last owner and any lienholders, if any, as provided in this subsection. After 15 days from the date of mailing notice, the public agency shall publish a notice in a newspaper of general circulation in the county where such motor vehicle was abandoned and left, which notice shall describe the motor vehicle by name of maker, model, color and serial number and shall state that it has been impounded by said public agency and will be sold at public auction to the highest bidder for cash, if the owner thereof does not claim it within 10 days of the date of the second publication of the notice and pay the removal and storage charges incurred by the public agency.

When any public agency has complied with the provisions of this section with respect to an abandoned motor vehicle and the owner thereof does not claim it within the time stated in the notice and pay the removal and storage charges and publication costs incurred by the public agency on such motor vehicle, the public agency may sell the motor vehicle at public auction to the highest bidder for cash.

(3) After any sale pursuant to this section, the purchaser may file proof thereof with the division of vehicles, and the division shall issue a certificate of title to the purchaser of such motor vehicle. All moneys derived from the sale of motor vehicles pursuant to this section, after payment of the expenses of the impoundment and sale, shall be paid into the fund of the public agency which is used by it for the construction or maintenance of highways.

(b) Any person who abandons and leaves a vehicle on real property, other than public property or property open to use by the public, which is not owned or leased by such person or by the owner or lessee of such vehicle shall be guilty of criminal trespass, as defined in K.S.A. 2015 Supp. 21-5808, and amendments thereto, and upon request of the owner or occupant of such real property, the public agency in whose jurisdiction such property is situated may remove and dispose of such vehicle in the manner provided in subsection (a), except that the provisions of subsection (a) requiring that a motor vehicle be abandoned for a period of time in excess of 48 hours prior to its removal shall not be applicable to abandoned vehicles which are subject to the provisions of this subsection. Any person removing such vehicle from the real property at the request of such public agency shall have a possessory lien on such vehicle for the costs incurred in removing, towing and storing such vehicle.

(c) Whenever any motor vehicle has been left unattended for more than 48 hours or when any unattended motor vehicle interferes with public highway operations, any law enforcement officer is hereby authorized to move such vehicle or cause to have the vehicle moved as provided in K.S.A. 8-1103 et seq., and amendments thereto.

(d) The notice provisions of this section shall apply to any motor vehicle which has been impounded as provided in K.S.A. 8-1567, and amendments thereto.

(e) Any person attempting to recover a motor vehicle impounded as provided in this section or in accordance with a city ordinance or county resolution providing for the impoundment of motor vehicles, shall show proof of valid registration and ownership of the motor vehicle to the public agency before obtaining the motor vehicle. In addition, the public agency may require payment of all reasonable costs associated with the impoundment of the motor vehicle, including transportation and storage fees, prior to release of the motor vehicle.

History: L. 1961, ch. 60, § 2; L. 1963, ch. 60, § 1; L. 1970, ch. 60, § 1; L. 1974, ch. 42, § 12; L. 1978, ch. 37, § 1; L. 1986, ch. 207, § 1; L. 1992, ch. 78, § 2; L. 2004, ch. 37, § 1; L. 2004, ch. 180, § 3; L. 2011, ch. 30, § 93; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 51, § 1, but that version was repealed by L. 2004, ch. 180, § 18.



8-1103 Towed motor vehicles, lien thereon; procedure; personal property; providing notice of fee; city ordinance or county resolution.

8-1103. Towed motor vehicles, lien thereon; procedure; personal property; providing notice of fee; city ordinance or county resolution. (a) Whenever any person providing wrecker or towing service, as defined by law, while lawfully in possession of a vehicle, at the direction of a law enforcement officer or the owner or as provided by a city ordinance or county resolution, renders any service to the owner thereof by the recovery, transportation, protection, storage or safekeeping thereof, a first and prior lien on the vehicle is hereby created in favor of such person rendering such service and the lien shall amount to the full amount and value of the service rendered. The lien may be foreclosed in the manner provided in this act. If the name of the owner of the vehicle is known to the person in possession of such vehicle, then within 15 days, notice shall be given to the owner that the vehicle is being held subject to satisfaction of the lien. Any vehicle remaining in the possession of a person providing wrecker or towing service for a period of 30 days after such wrecker or towing service was provided may be sold to pay the reasonable or agreed charges for such recovery, transportation, protection, storage or safekeeping of such vehicle and personal property therein, the costs of such sale, the costs of notice to the owner of the vehicle and publication after giving the notices required by this act, unless a court order has been issued to hold such vehicle for the purpose of a criminal investigation or for use as evidence at a trial. If a court orders any vehicle to be held for the purpose of a criminal investigation or for use as evidence at a trial, then such order shall be in writing, and the court shall assess as costs the reasonable or agreed charges for the protection, storage or safekeeping accrued while the vehicle was held pursuant to such written order. Any personal property within the vehicle need not be released to the owner thereof until the reasonable or agreed charges for such recovery, transportation or safekeeping have been paid, or satisfactory arrangements for payment have been made, except as provided under subsection (c) or for personal medical supplies which shall be released to the owner thereof upon request. The person in possession of such vehicle and personal property shall be responsible only for the reasonable care of such property. Any personal property within the vehicle not returned to the owner shall be sold at the auction authorized by this act.

(b) At the time of providing wrecker or towing service, any person providing such wrecker or towing service shall give written notice to the driver, if available, of the vehicle being towed that a fee will be charged for storage of such vehicle. Failure to give such written notice shall invalidate any lien established for such storage fee.

(c) A city ordinance or county resolution authorizing the towing of vehicles shall specify in such ordinance or resolution: (1) The maximum rate such wrecker or towing service may charge for such wrecker or towing service and storage fees; (2) that an owner of a vehicle towed shall have access to personal property in such vehicle for 48 hours after such vehicle has been towed and such personal property shall be released to the owner; and (3) that the wrecker or towing service shall report the location of such vehicle to local law enforcement within two hours of such tow.

History: L. 1987, ch. 209, § 1; L. 1991, ch. 40, § 1; L. 2000, ch. 179, § 12; L. 2004, ch. 37, § 2; L. 2009, ch. 119, § 9; July 1.



8-1104 Sale of vehicles and personal property; verification; notice.

8-1104. Sale of vehicles and personal property; verification; notice. Before any such vehicle and personal property is sold, the person intending to sell such vehicle shall request verification from the division of vehicles of the last registered owner and any lienholders, if any. Such verification request shall be submitted to the division of vehicles not more than 30 days after such person took possession of the vehicle. Notice of sale, as provided in this act, shall be mailed by certified mail to any such registered owner and any such lienholders within 10 days after receipt of verification of the last owner and any lienholders, if any. The person intending to sell such vehicle and personal property pursuant to this act shall cause a notice of the time and place of sale, containing a description of the vehicle and personal property, to be published in a newspaper published in the county or city where such sale is advertised to take place, and if there is no newspaper published in such county, then the notice shall be published in some newspaper of general circulation in such county. Notices given under this section shall state that if the amount due, together with storage, publication, notice and sale costs, is not paid within 15 days from the date of mailing, the vehicle and personal property will be sold at public auction.

History: L. 1987, ch. 209, § 2; L. 2000, ch. 179, § 13; L. 2004, ch. 37, § 3; July 1.



8-1105 Sale, public auction.

8-1105. Sale, public auction. All sales under this act shall be at public auction, for cash.

History: L. 1987, ch. 209, § 3; July 1.



8-1107 Notices, publications and affidavit filed with clerk of the county.

8-1107. Notices, publications and affidavit filed with clerk of the county. Copies of the notices and publications required by this act, and an affidavit of the person providing wrecker or towing service, setting forth the claim and actual expenses of notice, publication and sale, shall be filed with the clerk of the county in which the sale takes place, and such documents or copies thereof duly certified by such clerk shall be received as presumptive evidence of the matters therein contained.

History: L. 1987, ch. 209, § 5; July 1.



8-1108 Stopping of storage fees; when.

8-1108. Stopping of storage fees; when. Failure to give any notice required under the provisions of this act shall stop the imposition of storage fees, until the notice provisions are complied with in accordance with the provisions of this act.

History: L. 1987, ch. 209, § 6; L. 2000, ch. 179, § 14; July 1.






Article 12 COMPACTS WITH OTHER JURISDICTIONS

8-1212 Driver license compact.

8-1212. Driver license compact. The driver license compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

DRIVER LICENSE COMPACT

Article I. — Findings and Declaration of Policy

(a) The party states find that:

(1) The safety of their streets and highways is materially affected by the degree of compliance with state laws and local ordinances relating to the operation of motor vehicles.

(2) Violation of such a law or ordinance is evidence that the violator engages in conduct which is likely to endanger the safety of persons and property.

(3) The continuance in force of a license to drive is predicated upon compliance with laws and ordinances relating to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated.

(b) It is the policy of each of the party states to:

(1) Promote compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles by their operators in each of the jurisdictions where such operators drive motor vehicles.

(2) Make the reciprocal recognition of licenses to drive and eligibility therefor more just and equitable by considering the overall compliance with motor vehicle laws, ordinances and administrative rules and regulations as a condition precedent to the continuation or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states.

Article II. — Definitions

As used in this compact:

(a) "State" means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(b) "Home state" means the state which has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle.

(c) "Conviction" means a conviction of any offense related to the use or operation of a motor vehicle which is prohibited by state law, municipal ordinance or administrative rule or regulation, or a forfeiture of bail, bond or other security deposited to secure appearance by a person charged with having committed any such offense, and which conviction or forfeiture is required to be reported to the licensing authority.

Article III. — Reports of Conviction

The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee. Such report shall clearly identify the person convicted; describe the violation specifying the section of the statute, code or ordinance violated; identify the court in which action was taken; indicate whether a plea of guilty or not guilty was entered, or the conviction was a result of the forfeiture of bail, bond or other security; and shall include any special findings made in connection therewith.

Article IV. — Effect of Conviction

(a) The licensing authority in the home state, for the purposes of suspension, revocation or limitation of the license to operate a motor vehicle, shall give the same effect to the conduct reported, pursuant to article III of this compact, as it would if such conduct had occurred in the home state, in the case of convictions for:

(1) Manslaughter or negligent homicide resulting from the operation of a motor vehicle;

(2) Driving a motor vehicle while under the influence of intoxicating liquor or a narcotic drug, or under the influence of any other drug to a degree which renders the driver incapable of safely driving a motor vehicle;

(3) Any felony in the commission of which a motor vehicle is used;

(4) Failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury of another.

(b) As to other convictions, reported pursuant to article III, the licensing authority in the home state shall give such effect to the conduct as is provided by the laws of the home state.

(c) If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in subdivision (a) of this article, such party state shall construe the denominations and descriptions appearing in subdivision (a) hereof as being applicable to and identifying those offenses or violations of a substantially similar nature, and the laws of such party state shall contain such provisions as may be necessary to ensure that full force and effect is given to this article.

Article V. — Applications for New Licenses

Upon application for a license to drive, the licensing authority in a party state shall ascertain whether the applicant has ever held, or is the holder of a license to drive issued by any other party state. The licensing authority in the state where application is made shall not issue a license to drive to the applicant if:

(1) The applicant has held such a license, but the same has been suspended by reason, in whole or in part, of a violation and if such suspension period has not terminated.

(2) The applicant has held such a license, but the same has been revoked by reason, in whole or in part, of a violation and if such revocation has not terminated, except that after the expiration of one year from the date the license was revoked, such person may make application for a new license if permitted by law. The licensing authority may refuse to issue a license to any such applicant if, after investigation, the licensing authority determines that it will not be safe to grant to such person the privilege of driving a motor vehicle on the public highways.

(3) The applicant is the holder of a license to drive issued by another party state and currently in force unless the applicant surrenders such license.

Article VI. — Applicability of Other Laws

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party state to apply any of its other laws relating to licenses to drive to any person or circumstance, nor to invalidate or prevent any driver license agreement or other cooperative arrangement between a party state and a nonparty state.

Article VII. — Compact Administrator and Interchange of Information

(a) The head of the licensing authority of each party state shall be the administrator of this compact for his state. The administrators, acting jointly, shall have the power to formulate all necessary and proper procedures for the exchange of information under this compact.

(b) The administrator of each party state shall furnish to the administrator of each other party state any information or documents reasonably necessary to facilitate the administration of this compact.

Article VIII. — Entry Into Force and Withdrawal

(a) This compact shall enter into force and become effective as to any state when it has enacted the same into law.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until six months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all other party states. No withdrawal shall affect the validity or applicability by the licensing authorities of states remaining party to the compact of any report of conviction occurring prior to the withdrawal.

Article IX. — Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provisions of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History: L. 1965, ch. 73, § 1; July 1.



8-1213 Same; "licensing authority" and "head of the licensing authority" defined.

8-1213. Same; "licensing authority" and "head of the licensing authority" defined. As used in the compact, the term "licensing authority" with reference to this state, shall mean the division of vehicles of the department of revenue. The division of vehicles shall furnish to the appropriate authorities of any other party state any information or documents reasonably necessary to facilitate the administration of articles III, IV and V of the compact. As used in the compact the term "head of the licensing authority" with reference to this state, shall mean the director of vehicles.

History: L. 1965, ch. 73, § 2; L. 1972, ch. 342, § 55; July 1.



8-1214 Same; expenses of compact administrator.

8-1214. Same; expenses of compact administrator. The compact administrator provided for in article VII of the compact shall not be entitled to any additional compensation on account of service as such administrator, but shall be entitled to expenses incurred in connection with duties and responsibilities as such administrator, in the same manner as for expenses incurred in connection with any other duties or responsibilities of his or her office or employment.

History: L. 1965, ch. 73, § 3; July 1.



8-1215 Same; "executive head" defined.

8-1215. Same; "executive head" defined. As used in the compact, with reference to this state, the term "executive head" shall mean the governor.

History: L. 1965, ch. 73, § 4; July 1.



8-1216 Same; reports to division of vehicles.

8-1216. Same; reports to division of vehicles. Any court or other agency of this state, or a subdivision thereof, which has jurisdiction to take any action suspending, revoking or otherwise limiting a license to drive, shall report any such action and the adjudication upon which it is based to the division of vehicles within ten (10) days of such action on forms furnished by or approved by the director of vehicles.

History: L. 1965, ch. 73, § 5; L. 1975, ch. 426, § 40; Aug. 15.



8-1217 Same; application of K.S.A. 8-254 and article IV of compact.

8-1217. Same; application of K.S.A. 8-254 and article IV of compact. The conduct or offenses described in paragraphs (1), (2), (3) and (4) of subsection (a) of article IV of the compact with reference to this state, shall mean the conduct or offenses respectively described in paragraphs numbered 1, 2, 3 and 5 of K.S.A. 8-254. The offenses described in paragraphs 4 and 5 of K.S.A. 8-254 shall be included, but not by way of limitation, within the convictions mentioned in subsection (b) of article IV of the compact.

History: L. 1965, ch. 73, § 6; July 1.



8-1218 Same; licenses required; surrender of certain licenses.

8-1218. Same; licenses required; surrender of certain licenses. This state shall require a Kansas resident to secure a driver's license from the division of vehicles or its agents and to surrender any outstanding license to drive, issued by another state: Provided, however, That the out-of-state driver's license may be retained as provided in subsection (a) of K.S.A. 8-235.

History: L. 1965, ch. 73, § 7; L. 1975, ch. 426, § 41; Aug. 15.



8-1219 Nonresident Violator Compact.

8-1219. Nonresident Violator Compact. The Nonresident Violator Compact, called "the compact," is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

NONRESIDENT VIOLATOR COMPACT

Article I

Findings, Declaration of Policy and Purpose

(a) The party jurisdictions find that:

(1) In most instances, a motorist who is cited for a traffic violation in a jurisdiction other than the motorist's home jurisdiction:

(i) must post collateral or bond to secure appearance for trial at a later date; or

(ii) if unable to post collateral or bond, is taken into custody until the collateral or bond is posted; or

(iii) is taken directly to court for trial to be held.

(2) In some instances, the motorist's driver's license may be deposited as collateral to be returned after the motorist has complied with the terms of the citation.

(3) The purpose of the practices described in paragraphs (1) and (2) is to ensure compliance with the terms of a traffic citation by the motorist who, if permitted to continue travelling after receiving the traffic citation, could return to such motorist's home jurisdiction and disregard such motorist's duty under the terms of the traffic citation.

(4) A motorist receiving a traffic citation in the motorist's home jurisdiction is permitted, except for certain violations, to accept the citation from the officer at the scene of the violation and to immediately continue travelling after promising or being instructed to comply with the terms of the citation.

(5) The practice described in paragraph (1) causes unnecessary inconvenience and, at times, a hardship for the motorist who is unable at the time to post collateral, furnish a bond, stand trial, or pay the fine, and thus is compelled to remain in custody until some arrangement can be made.

(6) The deposit of a driver's license as a bail bond, as described in paragraph (2), is viewed with disfavor.

(7) The practices described herein consume an undue amount of law enforcement time.

(b) It is the policy of the party jurisdictions to:

(1) Seek compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles in each of the jurisdictions.

(2) Allow motorists to accept a traffic citation for certain violations and proceed on their way without delay whether or not the motorist is a resident of the jurisdiction in which the citation was issued.

(3) Extend cooperation to its fullest extent among the jurisdictions for obtaining compliance with the terms of a traffic citation issued in one jurisdiction to a resident of another jurisdiction.

(4) Maximize effective utilization of law enforcement personnel and assist court systems in the efficient disposition of traffic violations.

(c) The purpose of this compact is to:

(1) Provide a means through which the party jurisdictions may participate in a reciprocal program to effectuate the policies enumerated in paragraph (b) above in a uniform and orderly manner.

(2) Provide for the fair and impartial treatment of traffic violators operating within party jurisdictions in recognition of the motorist's right of due process and the sovereign status of a party jurisdiction.

Article II

Definitions

(a) In the nonresident violator compact, the following words have the meaning indicated, unless the context requires otherwise.

(b) (1) "Citation" means any summons, ticket, or other official document issued by a police officer for a traffic violation containing an order which requires the motorist to respond.

(2) "Collateral" means any cash or other security deposited to secure an appearance for trial, following the issuance by a police officer of a citation for a traffic violation.

(3) "Compliance" means the act of answering a citation, summons or subpoena through appearance at court, a tribunal, and/or payment of fines and costs.

(4) "Court" means a court of law or traffic tribunal.

(5) "Driver's license" means any license or privilege to operate a motor vehicle issued under the laws of the home jurisdiction.

(6) "Home jurisdiction" means the jurisdiction that issued the driver's license of the traffic violator.

(7) "Issuing jurisdiction" means the jurisdiction in which the traffic citation was issued to the motorist.

(8) "Jurisdiction" means a state, territory, or possession of the United States, the District of Columbia, Commonwealth of Puerto Rico, provinces of Canada, or other countries.

(9) "Motorist" means a driver of a motor vehicle operating in a party jurisdiction other than the home jurisdiction.

(10) "Personal recognizance" means an agreement by a motorist made at the time of issuance of the traffic citation that such motorist will comply with the terms of that traffic citation.

(11) "Police officer" means any individual authorized by the party jurisdiction to issue a citation for a traffic violation.

(12) "Terms of the citation" means those options expressly stated upon the citation.

Article III

Procedure for Issuing Jurisdiction

(a) When issuing a citation for a traffic violation, a police officer shall issue the citation to a motorist who possesses a driver's license issued by a party jurisdiction and shall not, subject to the exceptions noted in paragraph (b) of this article, require the motorist to post collateral to secure appearance, if the officer receives the motorist's personal recognizance that such motorist will comply with the terms of the citation.

(b) Personal recognizance is acceptable only if not prohibited by law. If mandatory appearance is required, it should take place immediately following issuance of the citation.

(c) Upon failure of a motorist to comply with the terms of a traffic citation, the appropriate official shall report the failure to comply to the licensing authority of the jurisdiction in which the traffic citation was issued. The report shall be made in accordance with procedures specified by the issuing jurisdiction and shall contain information as specified in the compact manual as minimum requirements for effective processing by the home jurisdiction.

(d) Upon receipt of the report, the licensing authority of the issuing jurisdiction shall transmit to the licensing authority in the home jurisdiction of the motorist, the information in a form and content as contained in the compact manual.

(e) The licensing authority of the issuing jurisdiction need not suspend the privilege of a motorist for whom a report has been transmitted.

(f) The licensing authority of the issuing jurisdiction shall not transmit a report on any violation if the date of transmission is more than six months after the date on which the traffic citation was issued.

(g) The licensing authority of the issuing jurisdiction shall not transmit a report on any violation where the date of issuance of the citation predates the most recent of the effective dates of entry for the two jurisdictions affected.

Article IV

Procedure for Home Jurisdiction

(a) Upon receipt of a report of a failure to comply from the licensing authority of the issuing jurisdiction, the licensing authority of the home jurisdiction shall notify the motorist and initiate a suspension action, in accordance with the home jurisdiction's procedures, to suspend the motorist's driver's license until satisfactory evidence of compliance with the terms of the traffic citation has been furnished to the home jurisdiction licensing authority. Due process safeguards will be accorded.

(b) The licensing authority of the home jurisdiction shall maintain a record of actions taken and make reports to issuing jurisdictions as provided in the compact manual.

Article V

Applicability of Other Laws

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party jurisdiction to apply any of its other laws relating to license to drive to any person or circumstance, or to invalidate or prevent any driver license agreement or other cooperative arrangements between a party jurisdiction and a nonparty jurisdiction.

Article VI

Compact Administrator Procedures

(a) For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a board of compact administrators is established. The board shall be composed of one representative from each party jurisdiction to be known as the compact administrator. The compact administrator shall be appointed by the jurisdiction executive and will serve and be subject to removal in accordance with the laws of the jurisdiction the administrator represents. A compact administrator may provide for the discharge of such administrator's duties and the performance of functions as a board member by an alternate. An alternate may not be entitled to serve unless written notification of the alternate's identity has been given to the board.

(b) Each member of the board of compact administrators shall be entitled to one vote. No action of the board shall be binding unless taken at a meeting at which a majority of the total number of votes on the board are cast in favor. Action by the board shall be only at a meeting at which a majority of the party jurisdictions are represented.

(c) The board shall elect annually, from its membership, a chairperson and vice chairperson.

(d) The board shall adopt bylaws, not inconsistent with the provisions of this compact or the laws of a party jurisdiction, for the conduct of its business and shall have the power to amend and rescind its bylaws.

(e) The board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any jurisdiction, the United States, or any other governmental agency, and may receive, utilize and dispose of the same.

(f) The board may contract with, or accept services or personnel from any governmental or intergovernmental agency, person, firm, or corporation, or any private nonprofit organization or institution.

(g) The board shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted pursuant to board action shall be contained in the compact manual.

Article VII

Entry into Compact and Withdrawal

(a) This compact shall become effective when it has been adopted by at least two jurisdictions.

(b) (1) Entry into the compact shall be made by a resolution of ratification executed by the authorized officials of the applying jurisdiction and submitted to the chairperson of the board.

(2) The resolution shall be in a form and content as provided in the compact manual and shall include statements that in substance are as follows:

(i) A citation of the authority by which the jurisdiction is empowered to become a party to this compact.

(ii) Agreement to comply with the terms and provisions of the compact.

(iii) That compact entry is with all jurisdictions then party to the compact and with any jurisdiction that legally becomes a party to the compact.

(3) The effective date of entry shall be specified by the applying jurisdiction, but it shall not be less than 60 days after notice has been given by the chairperson of the board of compact administrators or by the secretariat of the board to each party jurisdiction that the resolution from the applying jurisdiction has been received.

(c) A party jurisdiction may withdraw from this compact by official written notice to the other party jurisdictions, but a withdrawal shall not take effect until 90 days after notice of withdrawal is given. The notice shall be directed to the compact administrator of each member jurisdiction. No withdrawal shall affect the validity of this compact as to the remaining party jurisdictions.

Article VIII

Exceptions

The provisions of this compact shall not apply to parking or standing violations, highway weight limit violations, and violations of law governing the transportation of hazardous materials.

Article IX

Amendments to the Compact

(a) This compact may be amended from time to time. Amendments shall be presented in resolution form to the chairperson of the board of compact administrators and may be initiated by one or more party jurisdictions.

(b) Adoption of an amendment shall require endorsement of all party jurisdictions and shall become effective 30 days after the date of the last endorsement.

(c) Failure of a party jurisdiction to respond to the compact chairperson within 120 days after receipt of the proposed amendment shall constitute endorsement.

Article X

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes stated herein. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party jurisdiction or of the United States or the applicability thereof to any government agency, person, or circumstance, the compact shall not be affected thereby. If this compact shall be held contrary to the constitution of any jurisdiction party thereto, the compact shall remain in full force and effect as to the remaining jurisdictions and in full force and effect as to the jurisdiction affected as to all severable matters.

Article XI

Title

This compact shall be known as the Nonresident Violator Compact of 1977.

History: L. 1982, ch. 46, § 1; July 1.



8-1220 Same; compact administrator; amendments to compact.

8-1220. Same; compact administrator; amendments to compact. (a) The governor shall appoint the secretary of revenue or the director of vehicles to be the compact administrator for the nonresident violator compact for the state of Kansas. The compact administrator shall serve at the pleasure of the governor.

(b) Kansas endorsement of amendments to the compact shall be made by the compact administrator with the approval of the governor.

(c) This act shall be subject to section 30 of article 2 of the Kansas constitution.

History: L. 1982, ch. 46, § 2; July 1.



8-1221 Same; resolution of ratification.

8-1221. Same; resolution of ratification. The resolution of ratification provided for by paragraph (b) of article VII shall be adopted by the Kansas compact administrator appointed under this act. The effective date of entry for Kansas shall be not sooner than January 1, 1983.

History: L. 1982, ch. 46, § 3; July 1.



8-1222 Same; application of compact; rules and regulations.

8-1222. Same; application of compact; rules and regulations. (a) The provisions of this act shall apply to any court which has any jurisdiction to take any action suspending, revoking or otherwise limiting a driver's license. The provisions of this act shall apply to all law enforcement officers who are authorized to enforce laws of this state relating to vehicular traffic or to enforce ordinances or regulations of any local authority as defined in K.S.A. 8-1432.

(b) The secretary of revenue may adopt rules and regulations for the administration of this act.

History: L. 1982, ch. 46, § 4; July 1.






Article 13 MISCELLANEOUS PROVISIONS

8-1324 Nondriver's identification card; application for; proof of age, identity and lawful presence; veterans; fees.

8-1324. Nondriver's identification card; application for; proof of age, identity and lawful presence; veterans; fees. (a) Any resident who does not hold a current valid Kansas driver's license may make application to the division of vehicles and be issued one identification card.

(b) For the purpose of obtaining an identification card, an applicant shall submit, with the application, proof of age, proof of identity and proof of lawful presence. An applicant shall submit with the application a photo identity document, except that a non-photo identity document is acceptable if it includes both the applicant's full legal name and date of birth, and documentation showing the applicant's name, the applicant's address of principal residence and the applicant's social security account number. The applicant's social security number shall remain confidential and shall not be disclosed, except as provided pursuant to K.S.A. 74-2014, and amendments thereto. If the applicant does not have a social security number, the applicant shall provide proof of lawful presence and Kansas residency. The division shall assign a distinguishing number to the identification card. Before issuing an identification card to a person, the division shall make reasonable efforts to verify with the issuing agency the issuance, validity and completeness of each document required to be presented by the applicant to prove age, identity and lawful presence.

(c) The division shall not issue an identification card to any person who fails to provide proof that the person is lawfully present in the United States. If an applicant provides evidence of lawful presence as set out in subsections (b)(2)(E) through (2)(I) of K.S.A. 8-240, and amendments thereto, or is an alien lawfully admitted for temporary residence under subsection (b)(2)(B) of K.S.A. 8-240, and amendments thereto, the division may only issue a temporary identification card to the person under the following conditions: (A) A temporary identification card issued pursuant to this subparagraph shall be valid only during the period of time of the applicant's authorized stay in the United States or, if there is no definite end to the period of authorized stay, a period of one year; (B) a temporary identification card issued pursuant to this subparagraph shall clearly indicate that it is temporary and shall state the date upon which it expires; (C) no temporary identification card issued pursuant to this subparagraph shall be for a longer period of time than the time period permitted by K.S.A. 8-1325, and amendments thereto; and (D) a temporary identification card issued pursuant to this subparagraph may be renewed, subject at the time of renewal, to the same requirements and conditions set forth in this subsection (c) for the issuance of the original temporary identification card.

(d) The division shall not issue an identification card to any person who holds a current valid Kansas driver's license unless such driver's license has been physically surrendered pursuant to the provisions of subsection (e) of K.S.A. 8-1002, and amendments thereto.

(e) The division shall refuse to issue an identification card to a person holding a driver's license or identification card issued by another state without confirmation that the person is terminating or has terminated the license or identification card.

(f) The parent or guardian of an applicant under 16 years of age shall sign the application for an identification card submitted by such applicant.

(g) (1) The division shall require payment of a fee of $14 at the time application for an identification card is made, except that persons who are 65 or more years of age or who are handicapped, as defined in K.S.A. 8-1,124, and amendments thereto, shall be required to pay a fee of only $10. In addition to the fees prescribed by this subsection, the division shall require payment of the photo fee established pursuant to K.S.A. 8-243, and amendments thereto, for the cost of the photograph to be placed on the identification card.

(2) The division shall not require or accept payment of application or photo fees under this subsection for any person 17 years of age or older for purposes of meeting the voter identification requirements of K.S.A. 25-2908, and amendments thereto. Such person shall:

(A) Swear under oath that such person desires an identification card in order to vote in an election in Kansas and that such person does not possess any of the forms of identification acceptable under K.S.A. 25-2908, and amendments thereto. The affidavit shall specifically list the acceptable forms of identification under K.S.A. 25-2908, and amendments thereto; and

(B) produce evidence that such person is registered to vote in Kansas.

(3) The secretary of revenue shall adopt rules and regulations in order to implement the provisions of paragraph (2).

(h) All Kansas identification cards shall have physical security features designed to prevent tampering, counterfeiting or duplication for fraudulent purposes.

(i) For the purposes of K.S.A. 8-1324 through 8-1328, and amendments thereto, a person shall be deemed to be a resident of the state if:

(1) The person owns, leases or rents a place of domicile in this state;

(2) the person engages in a trade, business or profession in this state;

(3) the person is registered to vote in this state;

(4) the person enrolls the person's child in a school in this state; or

(5) the person registers the person's motor vehicle in this state.

(j) The division shall require that any person applying for an identification card submit to a mandatory facial image capture.

(k) (1) Any person who is a veteran may request that the division issue to such person a nondriver identification card which shall include the designation "VETERAN" displayed on the front of the nondriver identification card at a location to be determined by the secretary of revenue. In order to receive a nondriver identification card described in this subsection, the veteran must provide proof of the veteran's military service and honorable discharge or general discharge under honorable conditions, including a copy of the veteran's DD214 form or equivalent.

(2) As used in this subsection, "veteran" means a person who:

(A) Has served in: The army, navy, marine corps, air force, coast guard, air or army national guard or any branch of the military reserves of the United States; and

(B) has been separated from the branch of service in which the person was honorably discharged or received a general discharge under honorable conditions.

(3) The director of vehicles may adopt any rules and regulations necessary to carry out the provisions of this subsection.

(l) The director of vehicles may issue a temporary identification card to an applicant who cannot provide valid documentary evidence as defined by subsection (c), if the applicant provides compelling evidence proving current lawful presence. Any temporary identification card issued pursuant to this subparagraph shall be valid for one year.

(m) Upon payment of the required fee, the division shall issue to every applicant qualifying under the provisions of this act an identification card. Such identification card shall bear a distinguishing number assigned to the cardholder, the full legal name, date of birth, address of principal residence, a brief description of the cardholder, a colored digital photograph of the cardholder, and a facsimile of the signature of the cardholder. An identification card which does not contain the address of principal residence of the cardholder as required may be issued to persons who are program participants pursuant to K.S.A. 2015 Supp. 75-455, and amendments thereto.

History: L. 1973, ch. 31, § 1; L. 1983, ch. 39, § 1; L. 1986, ch. 36, § 12; L. 1990, ch. 42, § 4; L. 2000, ch. 179, § 15; L. 2003, ch. 5, § 3; L. 2003, ch. 158, § 2; L. 2004, ch. 155, § 3; L. 2007, ch. 160, § 10; L. 2008, ch. 138, § 3; L. 2011, ch. 56, § 1; L. 2011, ch. 112, § 6; L. 2013, ch. 74, § 2; July 1, 2014.

Revisor's Note:

Section was also amended by L. 2003, ch. 63, § 4, but that version was repealed by L. 2003, ch. 158, § 11.



8-1325 Same; expiration; renewal; fee; anatomical gift; organ donor registry.

8-1325. Same; expiration; renewal; fee; anatomical gift; organ donor registry. (a) Every identification card shall expire, unless earlier canceled or subsection (c) of K.S.A. 8-1324, and amendments thereto, applies, on the sixth birthday of the applicant following the date of original issue, except as otherwise provided by K.S.A. 8-1329, and amendments thereto. Renewal of any identification card shall be made for a term of six years and shall expire in a like manner as the originally issued identification card, unless surrendered earlier or subsection (c) of K.S.A. 8-1324, and amendments thereto, applies. For any person who has been issued an identification card, the division shall mail a notice of expiration or renewal at least 30 days prior to the expiration of such person's identification card at the address shown on such identification card. The division shall include with such notice, written information required under subsection (b). Any application for renewal received later than 90 days after expiration of the identification card shall be considered to be an application for an original identification card. The division shall require payment of a fee of $14 for each identification card renewal, except that persons who are 65 or more years of age or who are persons with a disability, as defined in K.S.A. 8-1,124, and amendments thereto, shall be required to pay a fee of only $10.

(b) The division shall reference the website of the agency in a person's notice of expiration or renewal under subsection (a). The division shall provide the following information on the website of the agency:

(1) Information explaining the person's right to make an anatomical gift in accordance with K.S.A. 8-1328, and amendments thereto, and the revised uniform anatomical gift act, K.S.A. 2015 Supp. 65-3220 through 65-3244, and amendments thereto;

(2) information describing the organ donation registry program maintained by the Kansas federally designated organ procurement organization. The information required under this paragraph shall include, in a type, size and format that is conspicuous in relation to the surrounding material, the address and telephone number of Kansas' federally designated organ procurement organization, along with an advisory to call such designated organ procurement organization with questions about the organ donor registry program;

(3) information giving the applicant the opportunity to be placed on the organ donation registry described in paragraph (2);

(4) inform the applicant that, if the applicant indicates under this subsection a willingness to have such applicant's name placed on the organ donor registry described in paragraph (2), the division will forward the applicant's name, gender, date of birth and most recent address to the organ donation registry maintained by the Kansas federally designated organ procurement organization, as required by paragraph (6);

(5) the division may fulfill the requirements of paragraph (4) by one or more of the following methods:

(A) Providing such information on the website of the agency; or

(B) providing printed material to an applicant who personally applies for an identification card;

(6) if an applicant indicates a willingness under this subsection to have such applicant's name placed on the organ donor registry described, the division shall within 10 days forward the applicant's name, gender, date of birth and address to the organ donor registry maintained by the Kansas federally designated organ procurement organization. The division may forward information under this subsection by mail or by electronic means. The division shall not maintain a record of the name or address of an individual who indicates a willingness to have such person's name placed on the organ donor registry after forwarding that information to the organ donor registry under this subsection. Information about an applicant's indication of a willingness to have such applicant's name placed on the organ donor registry that is obtained by the division and forwarded under this paragraph shall be confidential and not disclosed.

History: L. 1973, ch. 31, § 2; L. 1983, ch. 39, § 2; L. 1986, ch. 36, § 13; L. 1997, ch. 36, § 4; L. 1998, ch. 132, § 1; L. 2002, ch. 60, § 3; L. 2003, ch. 63, § 5; L. 2007, ch. 160, § 11; L. 2007, ch. 195, § 5; L. 2010, ch. 146, § 8; May 27.

Revisor's Note:

Section was also amended by L. 2007, ch. 127, § 27, but that version was repealed by L. 2007, ch. 195, § 59.



8-1325a Same; registered offender; expiration; renewal; distinguishable.

8-1325a. Same; registered offender; expiration; renewal; distinguishable. (a) Notwithstanding the provisions of K.S.A. 8-1325 and 8-1329, and amendments thereto, an identification card issued to an offender, as defined in K.S.A. 22-4902, and amendments thereto, who is required to register pursuant to the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, shall expire on the first birthday of the applicant following the date of original issue. Renewal of any identification card issued under this section shall be made for a term of one year and shall expire in a like manner as the originally issued identification card, unless surrendered earlier.

(b) Identification cards issued under this section shall be readily distinguishable indicating that such person is a registered offender.

(c) Identification cards issued under this section shall comply with all other provisions of K.S.A. 8-1324 through 8-1333, and amendments thereto.

History: L. 2006, ch. 214, § 1; June 1.



8-1326 Same; duplicate identification cards.

8-1326. Same; duplicate identification cards. (a) If an identification card issued pursuant to this act is lost or destroyed, or if a new name is acquired, the person to whom the card was issued may obtain a duplicate card upon:

(1) Furnishing satisfactory proof of the loss, destruction or name change to the division, including an affidavit stating the circumstances of the loss, destruction or name change;

(2) payment of a fee of $4; and

(3) furnishing proof of the person's identity as provided in subsection (b). The drivers' license examiner also shall compare the applicant with the division's existing information and facial database.

(b) For the purposes of obtaining a duplicate identification card, proof of a person's identity shall include at least two of the following documents, one of which shall bear the person's signature:

(1) Military identification card;

(2) military dependent identification card;

(3) military discharge papers;

(4) military D.D. 214;

(5) an original or certified copy of a state-issued birth certificate;

(6) marriage license;

(7) medicare identification card;

(8) certified copy of court order specifying a change of name of the person;

(9) commercially produced school yearbook with photograph of the person, and the book is less than five years old;

(10) a United States passport;

(11) alien registration documents generated by the United States;

(12) expired or current driver's license or identification card issued by the Kansas division of vehicles or an expired or current driver's license or identification card of another state issued by similar authority, and for any document in this item 12 the document must bear a photograph of the person;

(13) student identification card bearing the photograph and date of birth of the person; or

(14) a copy of any federal or state income tax return bearing the signature of the person.

The division may waive the furnishing of one of the documents required by this subsection in the case of a person who is 65 or more years of age. When additional clarification is needed to adequately describe any of the above items, the division shall specify such clarification in making the requirement for such item.

(c) Any person who loses an identification card and who, after obtaining a duplicate, finds the original card shall immediately surrender the original card to the division.

History: L. 1973, ch. 31, § 3; L. 1983, ch. 32, § 3; L. 1984, ch. 36, § 2; L. 1990, ch. 42, § 5; L. 2007, ch. 160, § 12; July 1.



8-1327 Same; unlawful use of identification cards; other unlawful acts relating thereto.

8-1327. Same; unlawful use of identification cards; other unlawful acts relating thereto. (a) It shall be unlawful for any person, for any purpose, to:

(1) Display, cause or permit to be displayed, or have in possession, any fictitious, fraudulently altered or fraudulently obtained identification card.

(2) Lend any identification card to any other person or knowingly permit the use thereof by another.

(3) Display or represent any identification card not issued to the person as being the person's card.

(4) Permit any unlawful use of an identification card issued to the person.

(5) Use a false or fictitious name in any application for an identification card, or any renewal or replacement thereof, or knowingly conceal a material fact or otherwise commit a fraud in any such application.

(6) Display or possess any photograph, photostat, duplicate, reproduction or facsimile of an identification card unless authorized by the provisions of this act.

(7) Photograph, photostat, duplicate or in any way reproduce any identification card or facsimile thereof in such a manner that it could be mistaken for a valid identification card or display or have in possession any such photograph, photostat, duplicate, reproduction or facsimile unless authorized by law.

(8) Fail or refuse to surrender to the division upon its lawful demand any identification card which has been canceled.

(9) Display or cause or permit to be displayed any canceled identification card.

(b) Violation of paragraphs (1) or (9) of subsection (a) is a class B nonperson misdemeanor. Violation of paragraphs (2), (3), (4), (6), (7) or (8) of subsection (a) is a class A nonperson misdemeanor. Violation of paragraph (5) of subsection (a) is a severity level 9, nonperson felony.

(c) It shall be unlawful for any person to:

(1) Lend any identification card to or knowingly permit the use of any identification card by any person under 21 years of age for use in the purchase of any alcoholic liquor.

(2) Lend any identification card to or knowingly permit the use of any identification card by any person under the legal age for consumption of cereal malt beverage for use in the purchase of any cereal malt beverage.

(3) Lend any identification card, driver's license or other form of identification to aid another person in obtaining an identification card or replacement identification card.

(4) Display or cause to be displayed or have in possession any fictitious or fraudulently altered identification card by any person under 21 years of age for use in the purchase of any alcoholic liquor or cereal malt beverage.

(d) (1) Upon a first conviction of a violation of any provision of subsection (c) a person shall be guilty of a class B nonperson misdemeanor and shall be sentenced to not less than 100 hours of public service and fined not less than $200 nor more than $500.

(2) On a second or subsequent conviction of a violation of any provision of subsection (c), a person shall be guilty of a class A nonperson misdemeanor.

(e) The provisions of this section shall apply to any identification card, driver's license or other form of identification whether issued under the laws of this state or issued under the laws of another state or jurisdiction.

History: L. 1973, ch. 31, § 4; L. 1979, ch. 38, § 2; L. 1983, ch. 32, § 4; L. 1985, ch. 171, § 2; L. 1991, ch. 38, § 2; L. 1994, ch. 24, § 6; L. 1997, ch. 141, § 2; May 1.



8-1328 Same; card to resemble driver's license; information on card; anatomical gift.

8-1328. Same; card to resemble driver's license; information on card; anatomical gift. (a) The identification card shall resemble in appearance, so far as is practicable, a driver's license issued in accordance with K.S.A. 8-243, and amendments thereto, and shall adequately describe the registrant. The identification card shall be sealed in transparent plastic or similar substance.

(b) All Kansas identification cards issued to any person 16 years of age or older shall contain a form which provides a statement for making a gift of all or any part of the body in accordance with the revised uniform anatomical gift act, K.S.A. 2015 Supp. 65-3220 through 65-3244, and amendments thereto, except as otherwise provided by this subsection. The statement to be effective shall be signed by the applicant in the presence of two witnesses who shall sign the statement in the presence of the donor. The gift becomes effective upon the death of the donor. Delivery of the identification card during the donor's lifetime is not necessary to make a valid gift. Any valid gift statement executed prior to July 1, 2007, shall remain effective until invalidated. The word "Donor" shall be placed on the front of an applicant's identification card, indicating that the statement for making an anatomical gift under this subsection has been executed by such applicant.

History: L. 1973, ch. 31, § 5; L. 1983, ch. 39, § 3; L. 1984, ch. 36, § 4; L. 2007, ch. 127, § 28; July 1.



8-1329 Same; cards issued to persons under 18 or 21 distinguishable.

8-1329. Same; cards issued to persons under 18 or 21 distinguishable. (a) An identification card issued to any person under 21 years of age shall expire on such person's twenty-first birthday and shall bear on the face of the card an overprint of the words "UNDER 21" placed diagonally across the card, and a statement to the effect that the card expires on the twenty-first birthday of the person to whom it is issued.

(b) In addition to subsection (a), all identification cards issued on and after July 1, 1997, to persons under the age of 18 years shall also be readily distinguishable from cards issued to persons age 18 years or older.

(c) In addition to the provisions of subsections (a) and (b), on and after July 1, 2004, the secretary of revenue shall implement a vertical format to make identification cards issued to persons under the age of 21 more readily distinguishable.

(d) Renewal of such card shall be in accordance with the provisions of K.S.A. 8-1325, and amendments thereto.

History: L. 1973, ch. 31, § 6; L. 1997, ch. 33, § 2; L. 2003, ch. 55, § 2; July 1.



8-1330 Same; division not responsible for accuracy of information on card.

8-1330. Same; division not responsible for accuracy of information on card. The division shall not be liable for any loss or injury resulting directly or indirectly from false or inaccurate information contained in identification cards provided for in this act.

History: L. 1973, ch. 31, § 7; July 1.



8-1331 Same; change of address.

8-1331. Same; change of address. Whenever any person after applying for and receiving an identification card acquires an address different from the address shown on the identification card, he or she shall, within fifteen (15) days thereafter, notify the division in writing of the old and new address. The division may thereupon take such action as necessary to insure that the identification card reflects the proper address of the identification card holder.

History: L. 1973, ch. 31, § 8; July 1.



8-1332 Identification cards; cancellation of cards; defined.

8-1332. Identification cards; cancellation of cards; defined. (a) When used in reference to an identification card, "cancellation" means that an identification card is terminated without prejudice and must be surrendered. Cancellation of a card may be made when such card has been issued through error, because the person is not entitled to a card or when voluntarily surrendered to the division.

(b) The division is hereby authorized to cancel any identification card upon determining that the cardholder was not entitled to the issuance of such card or that the cardholder failed to give the required or correct information in such person's application or committed any fraud in making such application. The division shall have authority to cancel any identification card if the division determines the cardholder is not lawfully present in the United States.

(c) Upon cancellation of an identification card or loss of lawful presence in the United States the cardholder must surrender the identification card to the division.

History: L. 1973, ch. 31, § 9; L. 2000, ch. 179, § 16; L. 2007, ch. 160, § 13; July 1.



8-1333 Same; disposition of moneys; state highway fund.

8-1333. Same; disposition of moneys; state highway fund. All moneys received pursuant to K.S.A. 8-1324 to 8-1332, inclusive, and amendments thereto, shall be remitted by the director of the division of vehicles to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway fund.

History: L. 1973, ch. 31, § 10; L. 2001, ch. 5, § 36; July 1.



8-1342 Civil penalty for overloading certain vehicles.

8-1342. Civil penalty for overloading certain vehicles. (a) No person shall, in return for any direct pecuniary benefit, while under no duress, willfully and knowingly cause any vehicle or combination of vehicles to be loaded with a gross weight exceeding the limitation for the maximum gross weight of such a vehicle or combination specified in article 19 of chapter 8 of Kansas Statutes Annotated, if at the time and place of such loading there is available a stationary scale, the accuracy of which is certified in accordance with law, together with a duly designated attendant of such scale. The provisions of this section shall not be deemed to create any civil negligence liability per se for any person who overloads a vehicle or combination of vehicles.

(b) The commission of any act in violation of subsection (a) shall render the violator liable to the state for the payment of a civil penalty, recoverable in an individual action brought by the attorney general or county attorney or district attorney, in a sum set by the court of not more than $500 for each violation.

(c) Civil penalties sued for and recovered by the attorney general shall be paid into the state treasury and credited to the general fund of the state. Civil penalties and contempt penalties sued for and recovered by the county attorney or district attorney shall be paid into the general fund of the county where the proceedings are instigated.

History: L. 1981, ch. 46, § 7; July 1.



8-1343 Child passenger safety act.

8-1343. Child passenger safety act. This act may be cited as the child passenger safety act.

History: L. 1981, ch. 33, § 1; July 1.



8-1343a Same; "passenger car" defined.

8-1343a. Same; "passenger car" defined. As used in K.S.A. 8-1343 through 8-1347, and amendments thereto, "passenger car" means a motor vehicle, manufactured or assembled after January 1, 1968, or a motor vehicle manufactured or assembled prior to 1968 which was manufactured or assembled with safety belts, with motive power designed for carrying 10 passengers or fewer, including vans, but does not include a motorcycle, a trailer or a vehicle constructed either on a truck chassis registered for a gross weight of more than 12,000 pounds or a farm truck registered for a gross weight of more than 16,000 pounds.

History: L. 1992, ch. 317, § 1; L. 2005, ch. 175, § 1; May 12.



8-1344 Child passenger safety; restraining systems for children under the age of four; use of booster seats, when; use of seat belts by children, when; exceptions.

8-1344. Child passenger safety; restraining systems for children under the age of four; use of booster seats, when; use of seat belts by children, when; exceptions. (a) Every driver as defined in K.S.A. 8-1416, and amendments thereto, who transports a child under the age of 14 years in a passenger car as defined in K.S.A. 8-1343a, and amendments thereto, or an autocycle as defined in K.S.A. 2015 Supp. 8-1497, and amendments thereto, on a highway as defined in K.S.A. 8-1424, and amendments thereto, shall provide for the protection of such child by properly using:

(1) For a child under the age of four years an appropriate child passenger safety restraining system that meets or exceeds the standards and specifications contained in federal motor vehicle safety standard no. 213;

(2) for a child four years of age, but under the age of eight years and who weighs less than 80 pounds or is less than 4 feet 9 inches in height, an appropriate child passenger safety restraining system that meets or exceeds the standards and specifications contained in federal motor vehicle safety standard no. 213; or

(3) for a child eight years of age but under the age of 14 years or who weighs more than 80 pounds or is more than 4 feet 9 inches in height, a safety belt manufactured in compliance with federal motor vehicle safety standard no. 208.

(b) If the number of children subject to the requirements of subsection (a) exceeds the number of passenger securing locations available for use by children affected by such requirements, and all of these securing locations are in use by children, then there is not a violation of this section.

(c) If a securing location only has a lap safety belt available, the provisions of subsection (a)(2) shall not apply and the child shall be secured in accordance with the provisions of subsection (a)(3).

History: L. 1981, ch. 33, § 2; L. 1984, ch. 38, § 1; L. 1989, ch. 40, § 1; L. 1992, ch. 317, § 2; L. 1997, ch. 80, § 1; L. 2006, ch. 44, § 1; L. 2015, ch. 48, § 9; May 14.



8-1345 Same; unlawful acts; penalties; fine waived, when; notification of waiver; defense to action.

8-1345. Same; unlawful acts; penalties; fine waived, when; notification of waiver; defense to action. (a) It shall be unlawful for any driver to violate the provisions of K.S.A. 8-1344, and amendments thereto, and upon conviction such driver shall be punished by a fine of $60. The failure to provide a child safety restraining system or safety belt for more than one child in the same passenger car, or autocycle as defined in K.S.A. 2015 Supp. 8-1497, and amendments thereto, at the same time shall be treated as a single violation. Any conviction under the provisions of this subsection shall not be construed as a moving traffic violation for the purpose of K.S.A. 8-255, and amendments thereto.

(b) The $60 fine provided for in subsection (a) shall be waived if the driver convicted of violating K.S.A. 8-1344(a)(1) or (2), and amendments thereto, provides proof to the court that such driver has purchased or acquired the appropriate and approved child passenger safety restraining system. At the time of issuing the citation for a violation of K.S.A. 8-1344(a)(1) or (2), and amendments thereto, the law enforcement officer shall notify the driver of the waiver provisions of this subsection.

(c) No driver charged with violating the provisions of this act shall be convicted if such driver produces in the office of the arresting officer or in court proof that the child was 14 years of age or older at the time the violation was alleged to have occurred.

(d) Evidence of failure to secure a child in a child passenger safety restraining system or a safety belt under the provisions of K.S.A. 8-1344, and amendments thereto, shall not be admissible in any action for the purpose of determining any aspect of comparative negligence or mitigation of damages.

(e) From and after the effective date of this act, and prior to July 1, 2007, a law enforcement officer shall issue a warning citation to anyone violating K.S.A. 8-1344(a)(2), and amendments thereto.

History: L. 1981, ch. 33, § 3; L. 1984, ch. 38, § 2; L. 1989, ch. 40, § 2; L. 1992, ch. 317, § 3; L. 2006, ch. 44, § 2; L. 2007, ch. 140, § 15; L. 2015, ch. 48, § 10; May 14.



8-1346 Same; nonuse not negligence per se.

8-1346. Same; nonuse not negligence per se. Failure to employ a child passenger restraint system shall not constitute negligence per se.

History: L. 1981, ch. 33, § 4; July 1.



8-1347 Same; program of public education.

8-1347. Same; program of public education. The secretary of transportation shall develop a program of public education to promote the use of child passenger safety restraining systems and safety belts for children. As part of this program, the Kansas department of transportation shall make available to law enforcement officers for dissemination, information concerning child passenger safety.

History: L. 1981, ch. 33, § 5; L. 1984, ch. 38, § 3; L. 1989, ch. 40, § 3; July 1.



8-1348 Driving motor vehicle upon or across real or personal property of another, intentionally damaging same, unlawful; civil liability; suspension of registration.

8-1348. Driving motor vehicle upon or across real or personal property of another, intentionally damaging same, unlawful; civil liability; suspension of registration. It shall be unlawful for any person to drive a motor vehicle upon, across or onto the lawn, sidewalk, yard, farmland, crops or fences or other real or personal property of another person, intentionally damaging the same. The owner of any lawn, sidewalk, yard, farmland, crops or fences or other real or personal property so damaged may bring an action in the district court against the owner of the motor vehicle causing such damage for the amount thereof. It shall be a defense to such action if the owner of the vehicle proves that it had been stolen at the time of the damage.

In addition to awarding damages in any such action, the court may direct the suspension of the registration of such motor vehicle for not to exceed six months, and upon notice to the division of vehicles by such court, such registration shall be so suspended.

History: L. 1982, ch. 35, § 1; July 1.






Article 14 UNIFORM ACT REGULATING TRAFFIC; DEFINITIONS

8-1401 Definitions applicable to uniform act regulating traffic on highways.

8-1401. Definitions applicable to uniform act regulating traffic on highways. As used in this act, the words and phrases defined in the sections of article 14 of chapter 8 of the Kansas Statutes Annotated, and amendatory thereof or supplemental thereto, shall have the meanings respectively ascribed to them therein.

History: L. 1974, ch. 33, § 8-1401; L. 1975, ch. 39, § 3; April 19.



8-1402 "Alley" defined.

8-1402. "Alley" defined. "Alley" means a street or highway intended to provide access to the rear or side of lots or buildings in urban districts and not intended for the purpose of through vehicular traffic.

History: L. 1974, ch. 33, § 8-1402; July 1.



8-1402a "All-terrain vehicle" defined.

8-1402a. "All-terrain vehicle" defined. "All-terrain vehicle" means any motorized nonhighway vehicle 50 inches or less in width, having a dry weight of 1,500 pounds or less and traveling on three or more nonhighway tires.

History: L. 1996, ch. 220, § 1; L. 2005, ch. 71, § 2; L. 2009, ch. 91, § 5; L. 2015, ch. 12, § 2; July 1.



8-1403 "Arterial street" defined.

8-1403. "Arterial street" defined. "Arterial street" means any U.S. or state numbered route, controlled access highway or other major radial or circumferential street or highway designated by local authorities within their respective jurisdictions as part of a major arterial system of streets or highways.

History: L. 1974, ch. 33, § 8-1403; July 1.



8-1404 "Authorized emergency vehicle" defined; exemptions.

8-1404. "Authorized emergency vehicle" defined; exemptions. "Authorized emergency vehicle" means such fire department vehicles or police bicycles or police vehicles which are publicly owned; motor vehicles operated by ambulance services permitted by the emergency medical services board under the provisions of K.S.A. 65-6101 et seq., and amendments thereto; wreckers, tow trucks or car carriers, as defined by K.S.A. 66-1329, and amendments thereto, and having a certificate of public service from the state corporation commission; and such other publicly or privately owned vehicles which are designated as emergency vehicles pursuant to K.S.A. 8-2010, and amendments thereto.

History: L. 1974, ch. 33, § 8-1404; L. 1975, ch. 427, § 19; L. 1992, ch. 141, § 3; L. 1993, ch. 199, § 1; L. 1996, ch. 180, § 1; L. 2003, ch. 61, § 2; July 1.



8-1405 "Bicycle" defined.

8-1405. "Bicycle" defined. "Bicycle" means every device propelled by human power upon which any person may ride, having two (2) tandem wheels, either of which is more than fourteen (14) inches in diameter.

History: L. 1974, ch. 33, § 8-1405; July 1.



8-1406 "Bus" defined.

8-1406. "Bus" defined. "Bus" means every motor vehicle designed for carrying more than ten (10) passengers and used for the transportation of persons; and every motor vehicle, other than a taxicab, designed and used for the transportation of persons for compensation.

History: L. 1974, ch. 33, § 8-1406; July 1.



8-1407 "Business district" defined.

8-1407. "Business district" defined. "Business district" means the territory contiguous to and including a highway when within any six hundred (600) feet along such highway there are buildings in use for business or industrial purposes, including but not limited to hotels, banks or office buildings, railroad stations and public buildings which occupy at least three hundred (300) feet of frontage on one side or three hundred (300) feet collectively on both sides of the highway.

History: L. 1974, ch. 33, § 8-1407; July 1.



8-1408 "Cancellation of a driver's license" defined.

8-1408. "Cancellation of a driver's license" defined. "Cancellation of a driver's license" means the annulment or termination by formal action of the division of a person's driver's license because of some error or defect in the license or because the licensee is not entitled to such license, but the cancellation of a license is without prejudice, except for a cancellation because of a violation of K.S.A. 8-260, and amendments thereto, and application for a new license may be made at any time after such cancellation.

History: L. 1974, ch. 33, § 8-1408; L. 1975, ch. 39, § 4; L. 1996, ch. 219, § 5; July 1.



8-1409 "Commission," "secretary" and "department" defined.

8-1409. "Commission," "secretary" and "department" defined. (a) "Commission" means the secretary of transportation.

(b) "Secretary" means the secretary of transportation.

(c) "Department" means the department of transportation.

History: L. 1974, ch. 33, § 8-1409; L. 1975, ch. 426, § 42; Aug. 15.



8-1410 "Controlled-access highway" defined.

8-1410. "Controlled-access highway" defined. "Controlled-access highway" means every highway, street or roadway in respect to which owners or occupants of abutting lands and other persons have no legal right of access to or from the same, except at such points only and in such manner as may be determined by the public authority having jurisdiction over such highway, street or roadway.

History: L. 1974, ch. 33, § 8-1410; July 1.



8-1411 "Crosswalk" defined.

8-1411. "Crosswalk" defined. "Crosswalk" means: (a) That part of a roadway at an intersection included within the connections of the lateral lines of sidewalks on opposite sides of the highway measured from the curbs or, in the absence of curbs, from the edges of the traversable roadway; or

(b) Any portion of a roadway at an intersection or elsewhere distinctly indicated for pedestrian crossing by lines or other markings on the surface.

History: L. 1974, ch. 33, § 8-1411; July 1.



8-1412 "Director" defined.

8-1412. "Director" defined. "Director" means the director of vehicles.

History: L. 1974, ch. 33, § 8-1412; July 1.



8-1413 "Division" defined.

8-1413. "Division" defined. "Division" means the division of vehicles of the department of revenue.

History: L. 1974, ch. 33; § 8-1413; July 1.



8-1414 "Divided highway" defined.

8-1414. "Divided highway" defined. "Divided highway" means a highway divided into two (2) or more roadways by leaving an intervening space or by a physical barrier or by a clearly indicated dividing section so constructed as to impede vehicular traffic.

History: L. 1974, ch. 33, § 8-1414; July 1.



8-1414a "Drawbar" defined.

8-1414a. "Drawbar" defined. "Drawbar" means a bar across the rear of a motor vehicle, or a device securely attached to the motor vehicle, which maintains a fixed position and to which a towbar may be coupled.

History: L. 1978, ch. 42, § 4; July 1.



8-1415 "Driveaway-towaway operations" defined.

8-1415. "Driveaway-towaway operations" defined. "Driveaway-towaway operations" means any operation in which any motor vehicle, trailer or semitrailer, singly or in combination, new or used, constitutes the commodity being transported, when one set or more of wheels of any such vehicle are on the roadway during the course of transportation, whether or not any such vehicle furnishes the motive power.

History: L. 1974, ch. 33, § 8-1415; July 1.



8-1416 "Driver" defined.

8-1416. "Driver" defined. "Driver" means every person who drives or is in actual physical control of a vehicle.

History: L. 1974, ch. 33, § 8-1416; July 1.



8-1417 "Driver's license" defined.

8-1417. "Driver's license" defined. "Driver's license" means any license to operate a motor vehicle issued under the laws of this state.

History: L. 1974, ch. 33, § 8-1417; July 1.



8-1418 "Essential parts" defined.

8-1418. "Essential parts" defined. "Essential parts" means all integral and body parts of a vehicle of a type required to be registered hereunder, the removal, alteration or substitution of which would tend to conceal the identity of the vehicle or substantially alter its appearance, model, type or mode of operation.

History: L. 1974, ch. 33, § 8-1418; July 1.



8-1419 "Explosives" defined.

8-1419. "Explosives" defined. "Explosives" means any chemical compound or mechanical mixture that is commonly used or intended for the purpose of producing an explosion, and which contains any oxidizing and combustive units or other ingredients in such proportions, quantities, or packing that an ignition by fire, by friction, by concussion, by percussion, or by detonator of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effects on contiguous objects or of destroying life or limb.

History: L. 1974, ch. 33, § 8-1419; July 1.



8-1420 "Farm tractor" defined.

8-1420. "Farm tractor" defined. "Farm tractor" means every motor vehicle designed and used primarily as a farm implement for drawing plows, mowing machines and other implements of husbandry, and such term shall include every self-propelled implement of husbandry.

History: L. 1974, ch. 33, § 8-1420; July 1.



8-1421 "Flammable liquid" defined.

8-1421. "Flammable liquid" defined. "Flammable liquid" means any liquid which has a flash point of 70 degrees Fahrenheit, or less, as determined by a tagliabue or equivalent closed-cup test device.

History: L. 1974, ch. 33, § 8-1421; July 1.



8-1422 "Foreign vehicle" defined.

8-1422. "Foreign vehicle" defined. "Foreign vehicle" means every vehicle of a type required to be registered hereunder brought into this state from another state, territory or country other than in the ordinary course of business by or through a manufacturer or dealer and not registered in this state.

History: L. 1974, ch. 33, § 8-1422; July 1.



8-1423 "Gross weight" defined.

8-1423. "Gross weight" defined. "Gross weight" means the weight of a vehicle without load plus the weight of any load thereon.

History: L. 1974, ch. 33, § 8-1423; July 1.



8-1424 "Highway" defined.

8-1424. "Highway" defined. "Highway" means the entire width between the boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel.

History: L. 1974, ch. 33, § 8-1424; July 1.



8-1425 "House trailer" defined.

8-1425. "House trailer" defined. (a) "House trailer" means: (1) A trailer or semitrailer which is designed, constructed and equipped as a dwelling place, living abode or sleeping place, either permanently or temporarily, and is equipped for use as a conveyance on streets and highways; or

(2) A trailer or a semitrailer whose chassis and exterior shell is designed and constructed for use as a house trailer, as defined in paragraph (a), but which is used instead permanently or temporarily for the advertising, sales, display or promotion of merchandise or services, or for any other commercial purpose except the transportation of property for hire or the transportation of property for distribution by a private carrier.

(b) "House trailer" does not include a manufactured home or a mobile home, as such terms are defined in K.S.A. 58-4202.

History: L. 1974, ch. 33, § 8-1425; L. 1991, ch. 33, § 16; July 1.



8-1426 "Identifying numbers" defined.

8-1426. "Identifying numbers" defined. "Identifying numbers" means the numbers, and letters, if any, on a vehicle designated by the division for the purpose of identifying the vehicle.

History: L. 1974, ch. 33, § 8-1426; July 1.



8-1427 "Implement of husbandry" defined.

8-1427. "Implement of husbandry" defined. "Implement of husbandry" means every vehicle designed or adapted and used exclusively for agricultural operations and only incidentally moved or operated upon the highways. Such term shall include, but not be limited to, a fertilizer spreader or nurse tank used exclusively for dispensing or spreading water, dust or liquid fertilizers or agricultural chemicals, as defined in K.S.A. 2-2202, and amendments thereto, regardless of ownership. For the purpose of this section or for the purpose of the act of which this section is a part, "implement of husbandry" shall not include: (a) A truck mounted with a fertilizer spreader used or manufactured principally to spread animal dung; (b) a mixer-feed truck owned and used by a feedlot, as defined by K.S.A. 47-1501, and amendments thereto, and specially designed and used exclusively for dispensing feed to livestock in such feedlot; or (c) a truck permanently mounted with a spreader used exclusively for dispensing or spreading water, dust or liquid fertilizers or agricultural chemicals, as defined in K.S.A. 2-2202, and amendments thereto, regardless of ownership.

History: L. 1974, ch. 33, § 8-1427; L. 1975, ch. 39, § 5; L. 1980, ch. 30, § 2; L. 1994, ch. 235, § 3; July 1.



8-1428 "Intersection" defined.

8-1428. "Intersection" defined. "Intersection" means: (a) The area embraced within the prolongation or connection of the lateral curb lines, or, if none, then the lateral boundary lines of the roadways of two highways which join one another at, or approximately at, right angles, or the area within which vehicles traveling upon different highways joining at any other angle may come in conflict; or

(b) Where a highway includes two (2) roadways thirty (30) feet or more apart, then every crossing of each roadway of such divided highway by an intersecting highway shall be regarded as a separate intersection. In the event such intersecting highway also includes two (2) roadways thirty (30) feet or more apart, then every crossing of two (2) roadways of such highways shall be regarded as a separate intersection.

The junction of an alley with a street or highway shall not constitute an intersection.

History: L. 1974, ch. 33, § 8-1428; July 1.



8-1428a "Interstate system" defined.

8-1428a. "Interstate system" defined. "Interstate system" means the national system of interstate and defense highways.

History: L. 1984, ch. 44, § 2; July 1.



8-1429 "Laned roadway" defined.

8-1429. "Laned roadway" defined. "Laned roadway" means a roadway which is divided into two (2) or more clearly marked lanes for vehicular traffic.

History: L. 1974, ch. 33, § 8-1429; July 1.



8-1430 "License" and "license to operate a motor vehicle" defined.

8-1430. "License" and "license to operate a motor vehicle" defined. "License" or "license to operate a motor vehicle" means any driver's license or any other license or permit to operate a motor vehicle issued under, or granted by, the laws of this state, including:

(a) Any temporary license, or instruction permit;

(b) the privilege of any person to drive a motor vehicle whether or not such person holds a valid license; and

(c) any nonresident's operating privilege.

History: L. 1974, ch. 33, § 8-1430; July 1.



8-1431 "Lienholder" defined.

8-1431. "Lienholder" defined. "Lienholder" means a person holding a security interest in a vehicle.

History: L. 1974, ch. 33, § 8-1431; July 1.



8-1432 "Local authorities" defined.

8-1432. "Local authorities" defined. "Local authorities" means the Kansas turnpike authority and every city, county and other local board or body having authority to adopt ordinances or regulations relating to vehicular traffic under the constitution and laws of this state.

History: L. 1974, ch. 33, § 8-1432; July 1.



8-1433 "Mail" defined.

8-1433. "Mail" defined. "Mail" means to deposit in the United States mail properly addressed and with postage prepaid.

History: L. 1974, ch. 33, § 8-1433; July 1.



8-1434 "Manufacturer" defined.

8-1434. "Manufacturer" defined. "Manufacturer" means every person engaged in the business of constructing or assembling vehicles of a type required to be registered in this state.

History: L. 1974, ch. 33, § 8-1434; July 1.



8-1435 "Metal tire" defined.

8-1435. "Metal tire" defined. "Metal tire" means every tire, the surface of which in contact with the highway, is wholly or partly of metal or other hard non-resilient material.

History: L. 1974, ch. 33, § 8-1435; July 1.



8-1436 "Motor home" defined.

8-1436. "Motor home" defined. "Motor home" means every motor vehicle designed to provide temporary living quarters for recreational, camping or travel use.

History: L. 1974, ch. 33, § 8-1436; L. 2013, ch. 92, § 3; July 1.



8-1437 "Motor vehicle" defined.

8-1437. "Motor vehicle" defined. "Motor vehicle" means every vehicle, other than a motorized bicycle or a motorized wheelchair, which is self-propelled and every vehicle which is propelled by electric power obtained from overhead trolley wires, but not operated upon rails.

History: L. 1974, ch. 33, § 8-1437; L. 1976, ch. 42, § 3; L. 1992, ch. 166, § 2; July 1.



8-1438 "Motorcycle" defined.

8-1438. "Motorcycle" defined. "Motorcycle" means every motor vehicle, including autocycles, having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground, but excluding a tractor.

History: L. 1974, ch. 33, § 8-1438; L. 2015, ch. 48, § 5; May 14.



8-1439 "Motor-driven cycle" defined.

8-1439. "Motor-driven cycle" defined. "Motor-driven cycle" means every motorcycle, including every motor scooter, with a motor which produces not to exceed five brake horsepower, and every bicycle with motor attached, except a motorized bicycle or an electric-assisted bicycle.

History: L. 1974, ch. 33, § 8-1439; L. 1976, ch. 42, § 4; L. 1980, ch. 42, § 1; L. 2000, ch. 179, § 17; July 1.



8-1439a "Motorized bicycle" defined.

8-1439a. "Motorized bicycle" defined. "Motorized bicycle" means every device having two tandem wheels or three wheels which may be propelled by either human power or helper motor, or by both, and which has:

(a) A motor which produces not more than 3.5 brake horsepower;

(b) a cylinder capacity of not more than 130 cubic centimeters;

(c) an automatic transmission; and

(d) the capability of a maximum design speed of no more than 30 miles per hour except a low power cycle.

History: L. 1976, ch. 42, § 5; L. 1977, ch. 28, § 4; L. 1978, ch. 29, § 2; L. 1980, ch. 42, § 2; L. 1982, ch. 36, § 3; L. 1985, ch. 42, § 2; L. 2000, ch. 179, § 18; July 1.



8-1439c "Motorized wheelchair" defined.

8-1439c. "Motorized wheelchair" defined. "Motorized wheelchair" means any self-propelled vehicle designed specifically for use by a physically disabled person that is incapable of a speed in excess of 15 miles per hour.

History: L. 1992, ch. 166, § 4; July 1.



8-1440 "Nonresident" defined.

8-1440. "Nonresident" defined. "Nonresident" means every person who is not a resident of this state.

History: L. 1974, ch. 33, § 8-1440; July 1.



8-1441 "Nonresident's operating privilege" defined.

8-1441. "Nonresident's operating privilege" defined. "Nonresident's operating privilege" means the privilege conferred upon a nonresident by the laws of this state pertaining to the operation by such person of a motor vehicle, or the use of a vehicle owned by such person, in this state.

History: L. 1974, ch. 33, § 8-1441; July 1.



8-1442 "Official traffic-control devices" defined.

8-1442. "Official traffic-control devices" defined. "Official traffic-control devices" means all signs, signals, markings, and devices, not inconsistent with this act, placed or erected by authority of a public body or official having jurisdiction for the purpose of regulating, warning, or guiding traffic.

History: L. 1974, ch. 33, § 8-1442; July 1.



8-1443 "Owner" defined.

8-1443. "Owner" defined. "Owner" means a person, other than a lienholder, having the property in or title to a vehicle; and such term includes a person entitled to the use and possession of a vehicle subject to a security interest in another person, but excludes a lessee under a lease not intended as security.

History: L. 1974, ch. 33, § 8-1443; July 1.



8-1444 "Park" and "parking" defined.

8-1444. "Park" and "parking" defined. "Park" or "parking" means the standing of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in loading or unloading property or passengers.

History: L. 1974, ch. 33, § 8-1444; July 1.



8-1445 "Passenger car" defined.

8-1445. "Passenger car" defined. "Passenger car" means every motor vehicle, except motorcycles and motor-driven cycles, designed for carrying ten (10) passengers or less and used for the transportation of persons.

History: L. 1974, ch. 33, § 8-1445; July 1.



8-1446 "Pedestrian" defined.

8-1446. "Pedestrian" defined. "Pedestrian" means:

(a) Any person afoot;

(b) any person in a wheelchair, either manually or mechanically propelled, or other low powered, mechanically propelled vehicle designed specifically for use by a physically disabled person; or

(c) any person using an electric personal assistive mobility device.

History: L. 1974, ch. 33, § 8-1446; L. 1992, ch. 166, § 3; L. 2002, ch. 16, § 3; July 1.



8-1447 "Person" defined.

8-1447. "Person" defined. "Person" means every natural person, firm, association, partnership or corporation.

History: L. 1974, ch. 33, § 8-1447; L. 1975, ch. 39, § 6; April 19.



8-1448 "Pneumatic tire" defined.

8-1448. "Pneumatic tire" defined. "Pneumatic tire" means every tire in which compressed air is designed to support the load.

History: L. 1974, ch. 33, § 8-1448; July 1.



8-1449 "Pole trailer" defined.

8-1449. "Pole trailer" defined. "Pole trailer" means every vehicle without motive power designed to be drawn by another vehicle and attached to the towing vehicle by means of a reach or pole, or by being boomed or otherwise secured to the towing vehicle, and ordinarily used for transporting long or irregular shaped loads such as poles, pipes or structural members capable, generally, of sustaining themselves as beams between the supporting connections.

History: L. 1974, ch. 33, § 8-1449; July 1.



8-1450 "Police officer" defined.

8-1450. "Police officer" defined. "Police officer" means every law enforcement officer, as defined in K.S.A. 2015 Supp. 21-5111, and amendments thereto, authorized to direct or regulate traffic or to make arrests for violations of traffic regulations.

History: L. 1974, ch. 33, § 8-1450; L. 2011, ch. 30, § 94; July 1.



8-1451 "Private road or driveway" defined.

8-1451. "Private road or driveway" defined. "Private road or driveway" means every way or place in private ownership and used for vehicular travel by the owner and those having express or implied permission from the owner, but not by other persons.

History: L. 1974, ch. 33, § 8-1451; July 1.



8-1452 "Railroad" defined.

8-1452. "Railroad" defined. "Railroad" means a carrier of persons or property upon cars operated upon stationary rails.

History: L. 1974, ch. 33, § 8-1452; July 1.



8-1453 "Railroad sign or signal" defined.

8-1453. "Railroad sign or signal" defined. "Railroad sign or signal" means any sign, signal or device erected by authority of a public body or official or by a railroad and intended to give notice of the presence of railroad tracks or the approach of a railroad train.

History: L. 1974, ch. 33, § 8-1453; July 1.



8-1454 "Railroad train" defined.

8-1454. "Railroad train" defined. "Railroad train" means a steam engine, electric or other motor, with or without cars coupled thereto, operated upon rails.

History: L. 1974, ch. 33, § 8-1454; July 1.



8-1455 "Registration" defined.

8-1455. "Registration" defined. "Registration" means the registration certificate or certificates and registration plates issued under the laws of this state pertaining to the registration of vehicles.

History: L. 1974, ch. 33, § 8-1455; July 1.



8-1456 "Residence district" defined.

8-1456. "Residence district" defined. "Residence district" means the territory contiguous to and including a highway not comprising a business district when the property on such highway for a distance of three hundred (300) feet or more is improved, in the main, with residences or residences and buildings in use for business.

History: L. 1974, ch. 33, § 8-1456; July 1.



8-1457 "Revocation of driver's license" defined.

8-1457. "Revocation of driver's license" defined. "Revocation of driver's license" means the termination by formal action of the division of a person's license or privilege to operate a motor vehicle on the highways, which termination shall not be subject to renewal or restoration except that an application for a new license may be presented and acted upon by the division after the expiration of the applicable period of time prescribed in K.S.A. 8-256, and any amendments thereto.

History: L. 1974, ch. 33, § 8-1457; L. 1975, ch. 39, § 7; April 19.



8-1458 "Right-of-way" defined.

8-1458. "Right-of-way" defined. "Right-of-way" means the right of one vehicle or pedestrian to proceed in a lawful manner in preference to another vehicle or pedestrian approaching under such circumstances of direction, speed and proximity as to give rise to danger of collision unless one grants precedence to the other.

History: L. 1974, ch. 33, § 8-1458; July 1.



8-1458a "Road construction zone" defined.

8-1458a. "Road construction zone" defined. "Road construction zone" means the portions of a highway which is identified by posted or moving signs as being a construction or maintenance work area. The zone starts at the first sign identifying the zone and continues until a posted or moving sign indicates that the road construction zone has ended.

History: L. 1994, ch. 220, § 1; April 21.



8-1459 "Roadway" defined.

8-1459. "Roadway" defined. "Roadway" means that portion of a highway improved, designed, or ordinarily used for vehicular travel, exclusive of the berm or shoulder. In the event a highway includes two (2) or more separate roadways the term "roadway" as used herein shall refer to any such roadway separately but not to all such roadways collectively.

History: L. 1974, ch. 33, § 8-1459; July 1.



8-1459a "Safety hitch" defined.

8-1459a. "Safety hitch" defined. "Safety hitch" means a chain, cable, or other material of sufficient weight which will prevent the towed vehicle from breaking loose in the event the towbar or drawbar fails or becomes disconnected.

History: L. 1978, ch. 42, § 5; July 1.



8-1460 "Safety zone" defined.

8-1460. "Safety zone" defined. "Safety zone" means the area or space officially set apart within a roadway for the exclusive use of pedestrians and which is protected or is so marked or indicated by adequate signs as to be plainly visible at all times while set apart as a safety zone.

History: L. 1974, ch. 33, § 8-1460; July 1.



8-1461 "School bus" defined.

8-1461. "School bus" defined. "School bus" means every motor vehicle defined and designated as a school bus in subsection (g) (1) of K.S.A. 72-8301.

History: L. 1974, ch. 33, § 8-1461; L. 1976, ch. 40, § 1; L. 1977, ch. 42, § 1; L. 1978, ch. 303, § 1; March 31.



8-1462 "Security agreement" defined.

8-1462. "Security agreement" defined. "Security agreement" means a written agreement which reserves or creates a security interest.

History: L. 1974, ch. 33, § 8-1462; July 1.



8-1463 "Security interest" defined.

8-1463. "Security interest" defined. "Security interest" means an interest in a vehicle reserved or created by agreement and which secures payment or performance of an obligation. The term includes the interest of a lessor under a lease intended as security. A security interest is "perfected" when it is valid against third parties generally, subject only to specific statutory exceptions.

History: L. 1974, ch. 33, § 8-1463; July 1.



8-1464 "Semitrailer" defined.

8-1464. "Semitrailer" defined. "Semitrailer" means every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle, and so constructed that some part of its weight and that of its load rests upon or is carried by another vehicle.

History: L. 1974, ch. 33, § 8-1464; July 1.



8-1465 "Sidewalk" defined.

8-1465. "Sidewalk" defined. "Sidewalk" means that portion of a street between the curb lines, or the lateral lines of a roadway, and the adjacent property lines intended for use by pedestrians.

History: L. 1974, ch. 33, § 8-1465; July 1.



8-1466 "Solid rubber tire" defined.

8-1466. "Solid rubber tire" defined. "Solid rubber tire" means every tire of rubber or other resilient material which does not depend upon compressed air for the support of the load.

History: L. 1974, ch. 33, § 8-1466; July 1.



8-1467 "Special mobile equipment" defined.

8-1467. "Special mobile equipment" defined. "Special mobile equipment" means every vehicle not designed or used primarily for the transportation of persons or property and only incidentally operated or moved over a highway, including but not limited to: Ditch digging apparatus, well boring apparatus and road construction and maintenance machinery such as asphalt spreaders, bituminous mixers, bucket loaders, tractors other than truck tractors, ditchers, leveling graders, finishing machines, motor graders, road rollers, scarifiers, earth moving carry-alls and scrapers, power shovels and drag lines, and self-propelled cranes and earth moving equipment. The term does not include house trailers, dump trucks, truck mounted transit mixers, cranes or shovels, or other vehicles designed for the transportation of persons or property to which machinery has been attached.

History: L. 1974, ch. 33, § 8-1467; July 1.



8-1468 "Specially constructed vehicle" defined.

8-1468. "Specially constructed vehicle" defined. "Specially constructed vehicle" means every vehicle of a type required to be registered in this state, not originally constructed under a distinctive name, make, model or type by a generally recognized manufacturer of vehicles and not materially altered from its original construction.

History: L. 1974, ch. 33, § 8-1468; July 1.



8-1469 "Stand" and "standing" defined.

8-1469. "Stand" and "standing" defined. "Stand" or "standing" means the halting of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in receiving or discharging passengers.

History: L. 1974, ch. 33, § 8-1469; July 1.



8-1470 "State" defined.

8-1470. "State" defined. "State" means a state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico or a province of the Dominion of Canada.

History: L. 1974, ch. 33, § 8-1470; July 1.



8-1471 "Stop" when required, defined.

8-1471. "Stop" when required, defined. "Stop" when required means complete cessation from movement.

History: L. 1974, ch. 33, § 8-1471; July 1.



8-1472 "Stop" and "stopping," when prohibited, defined.

8-1472. "Stop" and "stopping," when prohibited, defined. "Stop" or "stopping" when prohibited means any halting, even momentarily, of a vehicle, whether occupied or not, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or traffic-control sign or signal.

History: L. 1974, ch. 33, § 8-1472; July 1.



8-1473 "Street" defined.

8-1473. "Street" defined. "Street" means the entire width between the boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular traffic.

History: L. 1974, ch. 33, § 8-1473; July 1.



8-1474 "Suspension of a driver's license" defined.

8-1474. "Suspension of a driver's license" defined. "Suspension of a driver's license" means the temporary withdrawal by formal action of the division of a person's license or privilege to operate a motor vehicle on the highways.

History: L. 1974, ch. 33, § 8-1474; L. 1975, ch. 39, § 8; L. 1990, ch. 44, § 5; Jan. 1, 1991.



8-1475 "Through highway" defined.

8-1475. "Through highway" defined. "Through highway" means every highway or portion thereof on which vehicular traffic is given preferential right-of-way, and at the entrances to which vehicular traffic from intersecting highways is required by law to yield the right-of-way to vehicles on such highway in obedience to either a stop sign, yield sign or other traffic-control device, when such signs or devices are erected as provided in this act.

History: L. 1974, ch. 33, § 8-1475; July 1.



8-1475a "Tow bar" defined.

8-1475a. "Tow bar" defined. "Tow bar" means a rigid piece of material which is structurally adequate to hold any weight vehicle towed and which is properly and securely mounted to the towed vehicle without excessive slack but with sufficient play to allow for universal action of the connection and which is equipped with a suitable locking device to prevent accidental separation of the towing vehicle and the towed vehicle.

History: L. 1978, ch. 42, § 3; July 1.



8-1476 "Trackless trolley coach" defined.

8-1476. "Trackless trolley coach" defined. "Trackless trolley coach" means every motor vehicle which is propelled by electric power obtained from overhead trolley wires but not operated upon rails.

History: L. 1974, ch. 33, § 8-1476; July 1.



8-1477 "Traffic" defined.

8-1477. "Traffic" defined. "Traffic" means pedestrians, ridden or herded animals, vehicles and other conveyances either singly or together while using any highway for purposes of travel.

History: L. 1974, ch. 33, § 8-1477; July 1.



8-1478 "Traffic-control signal" defined.

8-1478. "Traffic-control signal" defined. "Traffic-control signal" means any device, whether manually, electrically or mechanically operated, by which traffic is alternately directed to stop and permitted to proceed.

History: L. 1974, ch. 33, § 8-1478; July 1.



8-1479 "Trailer" defined.

8-1479. "Trailer" defined. "Trailer" means every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle, and so constructed that no part of its weight rests upon the towing vehicle.

History: L. 1974, ch. 33, § 8-1479; July 1.



8-1480 "Transporter" defined.

8-1480. "Transporter" defined. "Transporter" means every person engaged in the business of delivering vehicles, of a type required to be registered in this state, from a manufacturing, assembling or distributing plant to dealers or sales agents of a manufacturer.

History: L. 1974, ch. 33, § 8-1480; July 1.



8-1481 "Truck" defined.

8-1481. "Truck" defined. "Truck" means every motor vehicle designed, used or maintained primarily for the transportation of property.

History: L. 1974, ch. 33, § 8-1481; July 1.



8-1482 "Truck-camper" defined.

8-1482. "Truck-camper" defined. "Truck-camper" means any structure designed, used or maintained primarily to be loaded on or affixed to a motor vehicle to provide a mobile dwelling, sleeping place, office or commercial space.

History: L. 1974, ch. 33, § 8-1482; July 1.



8-1483 "Truck tractor" defined.

8-1483. "Truck tractor" defined. "Truck tractor" means every motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn.

History: L. 1974, ch. 33, § 8-1483; July 1.



8-1484 "Urban district" defined.

8-1484. "Urban district" defined. "Urban district" means the territory contiguous to and including any street which is built up with structures devoted to business, industry or dwelling houses, situated at intervals of less than one hundred (100) feet for a distance of a quarter of a mile or more.

History: L. 1974, ch. 33, § 8-1484; July 1.



8-1485 "Vehicle" defined.

8-1485. "Vehicle" defined. "Vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon a highway, except electric personal assistive mobility devices or devices moved by human power or used exclusively upon stationary rails or tracks.

History: L. 1974, ch. 33, § 8-1485; L. 2002, ch. 16, § 4; July 1.



8-1486 Certain sections part of uniform act.

8-1486. Certain sections part of uniform act. K.S.A. 8-1402a, 8-1414a, 8-1439c, 8-1458a, 8-1459a, 8-1475a, 8-1487, 8-1488, 8-1489 and 8-1490 and amendments thereto, and K.S.A. 2015 Supp. 8-1491, 8-1492, 8-1493, 8-1494, 8-1495, 8-1496 and 8-1497, and amendments thereto, shall be a part of, and supplemental to, the uniform act regulating traffic on highways.

History: L. 1978, ch. 42, § 6; L. 1992, ch. 166, § 5; L. 1994, ch. 220, § 3; L. 1996, ch. 220, § 7; L. 1998, ch. 193, § 2; L. 2000, ch. 179, § 19; L. 2001, ch. 19, § 3; L. 2002, ch. 16, § 5; L. 2006, ch. 134, § 4; L. 2007, ch. 140, § 6; L. 2008, ch. 167, § 6; L. 2009, ch. 119, § 6; L. 2011, ch. 66, § 3; L. 2015, ch. 48, § 7; May 14.



8-1487 "National network of highways" defined.

8-1487. "National network of highways" defined. "National network of highways" means the interstate system, other United States designated highways and all state highways.

History: L. 1998, ch. 193, § 1; May 28.



8-1488 "Low-speed vehicle" defined.

8-1488. "Low-speed vehicle" defined. "Low-speed vehicle" means any four-wheeled electric vehicle whose top speed is greater than 20 miles per hour but not greater than 25 miles per hour and is manufactured in compliance with the national highway and traffic safety administration standards for low-speed vehicles in 49 C.F.R. § 571.500.

History: L. 2000, ch. 179, § 2; July 1.



8-1489 "Electric-assisted bicycle" defined.

8-1489. "Electric-assisted bicycle" defined. "Electric-assisted bicycle" means a bicycle with two or three wheels, a saddle, fully operative pedals for human propulsion, and an electric motor. The electric-assisted bicycle's electric motor must have a power output of no more than 1,000 watts, be incapable of propelling the device at a speed of more than 20 miles per hour on level ground and incapable of further increasing the speed of the device when human power alone is used to propel the device beyond 20 miles per hour.

History: L. 2000, ch. 179, § 4; July 1.



8-1490 "Travel trailer" defined.

8-1490. "Travel trailer" defined. "Travel trailer" means every vehicle without motive power designed to be towed by a motor vehicle constructed primarily for recreational purposes.

History: L. 2001, ch. 19, § 1; Mar. 22.



8-1491 "Electric personal assistive mobility device" defined.

8-1491. "Electric personal assistive mobility device" defined. "Electric personal assistive mobility device" means a self-balancing two nontandem wheeled device, designed to transport only one person, with an electric propulsion system that limits the maximum speed of the device to 15 miles per hour or less.

History: L. 2002, ch. 16, § 1; July 1.



8-1492 "School crossing guard" defined.

8-1492. "School crossing guard" defined. "School crossing guard" means any person 18 years of age and older or any person under 18 years of age who is being directly supervised by a person at least 18 years of age, acting with or without compensation and who is authorized under K.S.A. 2015 Supp. 8-15,104, and amendments thereto, to supervise, direct, monitor or otherwise assist school children at a street or intersection in the vicinity of a school crosswalk or bus stop.

History: L. 2006, ch. 134, § 2; July 1.



8-1493 "Work-site utility vehicle" defined.

8-1493. "Work-site utility vehicle" defined. "Work-site utility vehicle" means any motor vehicle which is not less than 48 inches in width, has an unladen weight, including fuel and fluids, of more than 800 pounds and is equipped with four or more nonhighway tires, a steering wheel and bench or bucket-type seating allowing at least two people to sit side-by-side, and may be equipped with a bed or cargo box for hauling materials. "Work-site utility vehicle" does not include a micro utility truck.

History: L. 2007, ch. 140, § 4; L. 2008, ch. 167, § 7; L. 2015, ch. 12, § 3; July 1.



8-1494 "Micro utility truck" defined.

8-1494. "Micro utility truck" defined. "Micro utility truck" means any motor vehicle which is not less than 48 inches in width, has an overall length, including the bumper, of not more than 160 inches, has an unladen weight, including fuel and fluids, of more than 1,500 pounds, can exceed 40 miles per hour as originally manufactured and is manufactured with a metal cab. "Micro utility truck" does not include a work-site utility vehicle.

History: L. 2008, ch. 167, § 1; L. 2009, ch. 119, § 7; July 1.



8-1495 "Golf cart" defined.

8-1495. "Golf cart" defined. "Golf cart" means a motor vehicle that has not less than three wheels in contact with the ground, an unladen weight of not more than 1,800 pounds, is designed to be and is operated at not more than 25 miles per hour and is designed to carry not more than four persons including the driver.

History: L. 2009, ch. 119, § 1; July 1.



8-1496 "Lightweight roadable vehicle" defined.

8-1496. "Lightweight roadable vehicle" defined. "Lightweight roadable vehicle" means a multipurpose motor vehicle that is allowed to be driven on public roadways and is required to be registered with, and flown under the direction of, the federal aviation administration.

History: L. 2011, ch. 66, § 1; July 1.



8-1497 "Autocycle" defined.

8-1497. "Autocycle" defined. "Autocycle" means a three-wheel motorcycle that has a steering wheel and seating that does not require the operator to straddle or sit astride it.

History: L. 2015, ch. 48, § 1; May 14.






Article 15 UNIFORM ACT REGULATING TRAFFIC; RULES OF THE ROAD

8-1501 Application of sections in article 15.

8-1501. Application of sections in article 15. The provisions of this article relating to the operation of vehicles refer exclusively to the operation of vehicles upon highways except:

(a) Where a different place is specifically referred to in a given section; and

(b) The provisions of K.S.A. 8-1566 to 8-1568, inclusive, K.S.A. 2015 Supp. 8-1025 and the provisions of article 10 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, shall apply upon highways and elsewhere throughout the state.

History: L. 1974, ch. 33, § 8-1501; L. 2012, ch. 172, § 19; July 1.



8-1503 Required obedience to lawful order of police officer or fireman; misdemeanor.

8-1503. Required obedience to lawful order of police officer or fireman; misdemeanor. No person shall willfully fail or refuse to comply with any lawful order or direction of any police officer or fireman invested by law with authority to direct, control or regulate traffic.  Violation of this section is a misdemeanor.

History: L. 1974, ch. 33, § 8-1503; L. 1984, ch. 39, § 2; Jan. 1, 1985.



8-1504 Rights and duties of person riding animal or driving animal-drawn vehicle.

8-1504. Rights and duties of person riding animal or driving animal-drawn vehicle. Every person riding an animal or driving any animal-drawn vehicle upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by this article, except those provisions of this article which by their very nature can have no application.

History: L. 1974, ch. 33, § 8-1504; July 1.



8-1505 Application of traffic laws to highway construction or maintenance operations.

8-1505. Application of traffic laws to highway construction or maintenance operations. Unless specifically made applicable, the provisions of this article except those contained in K.S.A. 8-1566 to 8-1568, inclusive, shall not apply to persons, motor vehicles and equipment while actually engaged in work upon a highway, but shall apply to such persons and vehicles when traveling to or from such work.

History: L. 1974, ch. 33, § 8-1505; July 1.



8-1506 Authorized emergency vehicles; rights, duties and liability of drivers thereof.

8-1506. Authorized emergency vehicles; rights, duties and liability of drivers thereof. (a) The driver of an authorized emergency vehicle, when responding to an emergency call or when in the pursuit of an actual or suspected violator of the law, or when responding to but not upon returning from a fire alarm, may exercise the privileges set forth in this section, but subject to the conditions herein stated.

(b) The driver of an authorized emergency vehicle may:

(1) Park or stand, irrespective of the provisions of this article;

(2) Proceed past a red or stop signal or stop sign, but only after slowing down as may be necessary for safe operation;

(3) Exceed the maximum speed limits so long as such driver does not endanger life or property;

(4) Disregard regulations governing direction of movement or turning in specified directions; and

(5) Proceed through toll booths on roads or bridges without stopping for payment of tolls, but only after slowing down as may be necessary for safe operation and the picking up or returning of toll cards.

(c) The exemptions herein granted to an authorized emergency vehicle shall apply only when such vehicle is making use of an audible signal meeting the requirements of K.S.A. 8-1738 and visual signals meeting the requirements of K.S.A. 8-1720, except that an authorized emergency vehicle operated as a police vehicle need not be equipped with or display a red light visible from in front of the vehicle.

(d) The foregoing provisions shall not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons, nor shall such provisions protect the driver from the consequences of reckless disregard for the safety of others.

History: L. 1974, ch. 33, § 8-1506; L. 1977, ch. 43, § 1; July 1.



8-1507 Official traffic-control devices; required obedience; placement; presumptions.

8-1507. Official traffic-control devices; required obedience; placement; presumptions. (a) The driver of any vehicle shall obey the instructions of any official traffic-control device applicable thereto, placed in accordance with the provisions of this act, unless otherwise directed by a police officer, subject to the exceptions granted the driver of an authorized emergency vehicle in this act.

(b) No provision of this act for which official traffic-control devices are required shall be enforced against an alleged violator if, at the time and place of the alleged violation, an official device is not in proper position and sufficiently legible to be seen by an ordinarily observant person. Whenever a particular section does not state that official traffic-control devices are required, such section shall be effective even though no devices are erected or in place.

(c) Whenever official traffic-control devices are placed in position approximately conforming to the requirements of this act, such devices shall be presumed to have been so placed by the official act or direction of lawful authority, unless the contrary shall be established by competent evidence.

(d) Any official traffic-control device placed pursuant to the provisions of this act and purporting to conform to the lawful requirements pertaining to such devices shall be presumed to comply with the requirements of this act, unless the contrary shall be established by competent evidence.

History: L. 1974, ch. 33, § 8-1507; July 1.



8-1508 Traffic-control signal legend.

8-1508. Traffic-control signal legend. Whenever traffic is controlled by traffic-control signals exhibiting different colored lights, or colored lighted arrows, successively one at a time or in combination, only the colors green, red and yellow shall be used, except for special pedestrian signals carrying a word legend, and said lights shall indicate and apply to drivers of vehicles and pedestrians as follows:

(a) Green indication. (1) Vehicular traffic facing a circular green signal may proceed straight through or turn right or left, unless a sign at such place prohibits either such turn; but vehicular traffic, including vehicles turning right or left, shall yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or an adjacent crosswalk at the time such signal is exhibited.

(2) Vehicular traffic facing a green arrow signal, shown alone or in combination with another indication, may enter the intersection cautiously only to make the movement indicated by such arrow, or such other movement as is permitted by other indications shown at the same time. Such vehicular traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

(3) Unless otherwise directed by a pedestrian-control signal, as provided in K.S.A. 8-1509, and amendments thereto, pedestrians facing any green signal, except when the sole green signal is a turn arrow, may proceed across the roadway within any marked or unmarked crosswalk.

(b) Steady yellow indication. (1) Vehicular traffic facing a steady circular yellow or yellow arrow signal is thereby warned that the related green movement is being terminated or that a red indication will be exhibited immediately thereafter when vehicular traffic shall not enter the intersection.

(2) Pedestrians facing a steady circular yellow or yellow arrow signal, unless otherwise directed by a pedestrian-control signal as provided in K.S.A. 8-1509, and amendments thereto, are thereby advised that there is insufficient time to cross the roadway before a red indication is shown, and no pedestrian shall then start to cross the roadway.

(c) Steady red indication. (1) Vehicular traffic facing a steady circular red or red arrow signal alone shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then before entering the intersection, and shall remain standing until an indication to proceed is shown, except as provided in paragraphs (2), (3) and (4) of this subsection. Any turn provided for in paragraphs (2), (3) and (4) shall be governed by the applicable provisions of K.S.A. 8-1545, and amendments thereto.

(2) Unless a sign is in place prohibiting a turn, vehicular traffic facing a steady red signal may cautiously enter the intersection to make a right turn after stopping as required by paragraph (1) of this subsection. After stopping, the driver shall yield the right-of-way to any vehicle in the intersection or approaching on another roadway so closely as to constitute an immediate hazard during the time such driver is moving across or within the intersection or junction of roadways. Such vehicular traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

(3) Unless a sign is in place prohibiting a turn, vehicular traffic upon a roadway restricted to one-way traffic facing a steady red signal at the intersection of such roadway with another roadway restricted to one-way traffic which is proceeding to the left of such vehicular traffic, may cautiously enter the intersection to make a left turn after stopping as required by paragraph (1) of this subsection. After stopping, the driver shall yield the right-of-way to any vehicle in the intersection or approaching on another roadway so closely as to constitute an immediate hazard during the time such driver is moving across or within the intersection or junction of roadways. Such vehicular traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

(4) The driver of a motorcycle or a person riding a bicycle facing any steady red signal, which fails to change to a green light within a reasonable period of time because of a signal malfunction or because the signal has failed to detect the arrival of the motorcycle or bicycle because of its size or weight, shall have the right to proceed subject to the rules stated herein. After stopping, the driver or rider shall yield the right-of-way to any vehicle in or near the intersection or approaching on a roadway so closely as to constitute an immediate hazard during the time such driver or rider is moving across or within the intersection or junction of roadways. Such motorcycle or bicycle traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

(5) Unless otherwise directed by a pedestrian-control signal as provided in K.S.A. 8-1509, and amendments thereto, pedestrians facing a steady circular red or red arrow signal alone shall not enter the roadway.

(d) In the event an official traffic-control signal is erected and maintained at a place other than an intersection, the provisions of this section shall be applicable except as to those provisions which by their nature can have no application. Any stop required shall be made at a sign or marking on the pavement indicating where the stop shall be made, but in the absence of any such sign or marking the stop shall be made at the signal.

History: L. 1974, ch. 33, § 8-1508; L. 1984, ch. 39, § 46; L. 1994, ch. 215, § 1; L. 1995, ch. 188, § 1; L. 2011, ch. 45, § 3; July 1.



8-1509 Pedestrian control signals.

8-1509. Pedestrian control signals. Whenever special pedestrian-control signals exhibiting the words "walk" or "don't walk" or symbols of "walking person" or "upraised palm" are in place, such signals shall indicate as follows:

(a) Flashing or steady walk or walking person. Pedestrians facing such signal may proceed across the roadway in the direction of the signal and shall be given the right-of-way by the drivers of all vehicles.

(b) Flashing or steady don't walk or upraised palm. No pedestrian shall start to cross the roadway in the direction of such signal, but any pedestrian who has partially completed crossing on the "walk" or "walking person" signal shall proceed to a sidewalk or safety island while the "don't walk" or upraised palm signal is showing.

History: L. 1974, ch. 33, § 8-1509; L. 1995, ch. 188, § 2; July 1.



8-1510 Flashing traffic signals.

8-1510. Flashing traffic signals. (a) Whenever an illuminated flashing red or yellow light is used in a traffic signal or with a traffic sign it shall require obedience by vehicular traffic as follows:

(1) Flashing red (stop signal). When a red lens is illuminated with rapid intermittent flashes, drivers of vehicles shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering it, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign.

(2) Flashing yellow (caution signal). When a yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles may proceed through the intersection or past such signal only with caution.

(b) This section shall not apply at railroad grade crossings. Conduct of drivers of vehicles approaching railroad grade crossings shall be governed by the rules as set forth in K.S.A. 8-1558 [*].

History: L. 1974, ch. 33, § 8-1510; July 1.

* Reference apparently should be to 8-1551.



8-1511 Lane-direction-control signals.

8-1511. Lane-direction-control signals. When lane-direction-control signals are placed over the individual lanes of a street or highway, such signals shall indicate and apply to drivers of vehicles as follows:

(a) Green indication. Vehicular traffic may travel in any lane over which a green signal is shown.

(b) Steady yellow indication. Vehicular traffic is thereby warned that a lane control change is being made.

(c) Steady red indication. Vehicular traffic shall not enter or travel in any lane over which a red signal is shown.

(d) Flashing yellow indication. Vehicular traffic may use the lane only for the purpose of approaching and making a left turn.

History: L. 1974, ch. 33, § 8-1511; L. 1995, ch. 188, § 3; July 1.



8-1512 Placement, maintenance or display of unauthorized signs, signals, markings or devices.

8-1512. Placement, maintenance or display of unauthorized signs, signals, markings or devices. (a) No person shall place, maintain or display upon or in view of any highway any unauthorized sign, signal, marking or device which purports to be or is an imitation of or resembles an official traffic-control device or railroad sign or signal, or which attempts to direct the movement of traffic, or which hides from view or interferes with the effectiveness of an official traffic-control device or any railroad sign or signal.

(b) No person shall place or maintain nor shall any public authority permit upon any highway any official traffic control device bearing thereon any commercial advertising, except for business signs included as part of official motorist service panels or roadside area information panels approved by the secretary of transportation.

(c) This section shall not be deemed to prohibit the erection upon private property adjacent to highways of signs giving useful directional information and of a type that cannot be mistaken for official signs.

(d) Every such prohibited sign, signal or marking is hereby declared to be a public nuisance and the authority having jurisdiction over the highway is hereby empowered to remove the same or cause it to be removed without notice.

History: L. 1974, ch. 33, § 8-1512; L. 1995, ch. 188, § 4; July 1.



8-1513 Interference with official traffic-control devices or railroad signs or signals; misdemeanor.

8-1513. Interference with official traffic-control devices or railroad signs or signals; misdemeanor. No person, without lawful authority, shall attempt to or in fact alter, deface, injure, knock down or remove any official traffic-control device or any railroad sign or signal or any inscription, shield or insignia thereon, or any other part thereof. Violation of this section is a misdemeanor.

History: L. 1974, ch. 33, § 8-1513; L. 1984, ch. 39, § 3; Jan. 1, 1985.



8-1514 Driving on right side of roadway required; exceptions.

8-1514. Driving on right side of roadway required; exceptions. (a) Upon all roadways of sufficient width, a vehicle shall be driven upon the right half of the roadway, except as follows:

(1) When overtaking and passing another vehicle proceeding in the same direction under the rules governing such movement;

(2) When an obstruction exists making it necessary to drive to the left of the center of the highway, except that any person so doing shall yield the right-of-way to all vehicles traveling in the proper direction upon the unobstructed portion of the highway within such distance as to constitute an immediate hazard;

(3) Upon a roadway divided into three (3) marked lanes for traffic under the rules applicable thereon; or

(4) Upon a roadway restricted to one-way traffic.

(b) Upon all roadways any vehicle proceeding at less than the normal speed of traffic at the time and place and under the conditions then existing shall be driven in the right-hand lane then available for traffic, or as close as practicable to the right-hand curb or edge of the roadway, except when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into a private road or driveway.

(c) Upon any roadway having four (4) or more lanes for moving traffic and providing for two-way movement of traffic, no vehicle shall be driven to the left of the center line of the roadway, except when authorized by official traffic-control devices designating certain lanes to the left side of the center of the roadway for use by traffic not otherwise permitted to use such lanes, or except as permitted under subsection (a) (2) hereof. However, this subsection shall not be construed as prohibiting the crossing of the center line in making a left turn into or from an alley, private road or driveway.

History: L. 1974, ch. 33, § 8-1514; July 1.



8-1515 Overtaking and passing; vehicles proceeding in opposite directions.

8-1515. Overtaking and passing; vehicles proceeding in opposite directions. Drivers of vehicles proceeding in opposite directions shall pass each other to the right, and upon roadways having width for not more than one (1) line of traffic in each direction, each driver shall give to the other at least one-half (1/2) of the main-traveled portion of the roadway as nearly as possible.

History: L. 1974, ch. 33, § 8-1515; July 1.



8-1516 Same; vehicles and bicycles proceeding in same direction.

8-1516. Same; vehicles and bicycles proceeding in same direction. The following rules shall govern the overtaking and passing of vehicles and bicycles proceeding in the same direction, subject to those limitations, exceptions and special rules hereinafter stated:

(a) The driver of a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left thereof at a safe distance and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicle.

(b) Except when overtaking and passing on the right is permitted, the driver of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle on audible signal and shall not increase the speed of his or her vehicle until completely passed by the overtaking vehicle.

(c) (1) The driver of a vehicle overtaking a bicycle proceeding in the same direction shall pass to the left thereof at a distance of not less than three feet and shall not again drive to the right side of the roadway until safely clear of the overtaken bicycle.

(2) The driver of a vehicle may pass a bicycle proceeding in the same direction in a no-passing zone with the duty to execute the pass only when it is safe to do so.

History: L. 1974, ch. 33, § 8-1516; L. 2011, ch. 45, § 4; July 1.



8-1517 Same; when passing on the right permitted; transit bus authorized on right shoulder.

8-1517. Same; when passing on the right permitted; transit bus authorized on right shoulder. (a) The driver of a vehicle may overtake and pass upon the right of another vehicle only under the following conditions:

(1) When the vehicle overtaken is making or about to make a left turn;

(2) upon a roadway with unobstructed pavement of sufficient width for two or more lines of vehicles moving lawfully in the direction being traveled by the overtaking vehicle; or

(3) a transit bus authorized under and being operated in accordance with the provisions of K.S.A. 2015 Supp. 75-5091, and amendments thereto.

(b) The driver of a vehicle may overtake and pass another vehicle upon the right only under conditions permitting such movement in safety. Such movement shall not be made by driving off the roadway, except as authorized under K.S.A. 2015 Supp. 75-5091, and amendments thereto.

History: L. 1974, ch. 33, § 8-1517; L. 2010, ch. 134, § 2; July 1.



8-1518 Same; limitations on passing on the left.

8-1518. Same; limitations on passing on the left. Except as otherwise provided in this article, no vehicle shall be driven to the left side of the center of the roadway in overtaking and passing another vehicle proceeding in the same direction unless such left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be completely made without interfering with the operation of any vehicle approaching from the opposite direction or any vehicle overtaken. In every event the overtaking vehicle must return to an authorized lane of travel as soon as practicable and in the event the passing movement involves the use of a lane authorized for vehicles approaching from the opposite direction, before coming within two hundred (200) feet of any approaching vehicle.

History: L. 1974, ch. 33, § 8-1518; July 1.



8-1519 Driving on left side of roadway prohibited; exceptions.

8-1519. Driving on left side of roadway prohibited; exceptions. (a) No vehicle shall be driven on the left side of the roadway under the following conditions:

(1) When approaching or upon the crest of a grade or a curve in the highway where the driver's view is obstructed within such distance as to create a hazard in the event another vehicle might approach from the opposite direction;

(2) when approaching within 100 feet of or traversing any intersection or railroad grade crossing, except that this section shall not apply to any intersection on a state or county maintained highway located outside city limits unless such intersection is marked by an official department of transportation or county road department traffic control device or pavement marking or both indicating that passing is prohibited and such marking is placed at least 100 feet before the intersection; or

(3) when the view is obstructed upon approaching within 100 feet of any bridge, viaduct or tunnel.

(b) The foregoing limitations shall not apply upon a one-way roadway, nor under the conditions described in subsection (a)(2) of K.S.A. 8-1514, and amendments thereto, nor to the driver of a vehicle turning left into or from an alley, private road or driveway.

History: L. 1974, ch. 33, § 8-1519; L. 1987, ch. 47, § 1; July 1.



8-1520 No-passing zones; designation by secretary of transportation or local authorities; duties of drivers.

8-1520. No-passing zones; designation by secretary of transportation or local authorities; duties of drivers. (a) The secretary of transportation and local authorities are hereby authorized to determine those portions of any highway under their respective jurisdictions where overtaking and passing or driving on the left side of the roadway would be especially hazardous and by appropriate signs or markings on the roadway may indicate the beginning and end of such zones and when such signs or markings are in place and clearly visible to an ordinarily observant person, every driver of a vehicle shall obey the directions thereof.

(b) Where signs or markings are in place to define a no-passing zone as set forth in subsection (a), no driver at any time shall drive on the left side of the roadway within such no-passing zone or on the left side of any pavement striping designed to mark such no-passing zone throughout its length.

(c) This section does not apply under the conditions described in subsection (a) (2) of K.S.A. 8-1514, nor to the driver of a vehicle turning left into or from an alley, private road or driveway.

History: L. 1974, ch. 33, § 8-1520; L. 1975, ch. 427, § 20; Aug. 15.



8-1520a Unlawful passing of stopped emergency vehicle or authorized vehicle engaged in highway construction.

8-1520a. Unlawful passing of stopped emergency vehicle or authorized vehicle engaged in highway construction. (a) The driver of a vehicle shall not overtake and pass another vehicle when approaching within 100 feet of:

(1) A stationary authorized emergency vehicle on a highway that consists of two lanes carrying traffic in opposite directions, when the authorized emergency vehicle is making use of visual signals meeting the requirements of K.S.A. 8-1720, and amendments thereto, or subsection (d) of K.S.A. 8-1722, and amendments thereto; or

(2) a stationary authorized vehicle which is obviously and actually engaged in work on a highway that consists of two lanes carrying traffic in opposite directions, when such vehicle displays flashing lights meeting the requirements of K.S.A. 8-1731, and amendments thereto.

(b) From and after the effective date of this act, and prior to July 1, 2007, a law enforcement officer shall issue a warning citation to anyone violating the provisions of paragraph (2) of subsection (a).

(c) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2000, ch. 179, § 1; L. 2006, ch. 133, § 1; July 1.



8-1521 One-way highways, roadways or traffic lanes; designation by secretary of transportation or local authorities; duties of drivers; rotary traffic islands.

8-1521. One-way highways, roadways or traffic lanes; designation by secretary of transportation or local authorities; duties of drivers; rotary traffic islands. (a) The secretary of transportation and local authorities with respect to highways under their respective jurisdictions may designate any highway, roadway, part of a roadway or specific lanes upon which vehicular traffic shall proceed in one (1) direction at all or such times as shall be indicated by official traffic-control devices.

(b) Upon a roadway so designated for one-way traffic, a vehicle shall be driven only in the direction designated at all or such times as shall be indicated by official traffic-control devices.

(c) A vehicle passing around a rotary traffic island shall be driven only to the right of such island.

History: L. 1974, ch. 33, § 8-1521; L. 1975, ch. 427, § 21; Aug. 15.



8-1522 Driving on roadways laned for traffic; driving in right lane required; exceptions.

8-1522. Driving on roadways laned for traffic; driving in right lane required; exceptions. Whenever any roadway has been divided into two or more clearly marked lanes for traffic, the following rules in addition to all others consistent herewith shall apply.

(a) A vehicle shall be driven as nearly as practicable entirely within a single lane and shall not be moved from such lane until the driver has first ascertained that such movement can be made with safety.

(b) Upon a roadway which is divided into three lanes and provides for two-way movement of traffic, a vehicle shall not be driven in the center lane except when overtaking and passing another vehicle traveling in the same direction when such center lane is clear of traffic within a safe distance, or in preparation for making a left turn or where such center lane is at the time allocated exclusively to traffic moving in the same direction that the vehicle is proceeding and such allocation is designated by official traffic-control devices.

(c) Upon a highway located outside the corporate limits of any city divided into two lanes of traffic proceeding in the same direction, all vehicles shall be driven in the right lane except when:

(1) Overtaking and passing another vehicle;

(2) preparing to make a proper left turn;

(3) otherwise directed by official traffic-control devices; or

(4) otherwise required by other provisions of law.

(d) Upon a highway located outside the corporate limits of any city divided into three or more lanes of traffic proceeding in the same direction, vehicles shall not be driven in the far left lane except when:

(1) Overtaking and passing another vehicle;

(2) preparing to make a proper left turn;

(3) otherwise directed by official traffic-control devices; or

(4) otherwise required by other provisions of law.

(e) The provisions of subsections (c) and (d) shall not apply to authorized emergency vehicles, law enforcement vehicles, Kansas turnpike authority vehicles or department of transportation vehicles performing construction or maintenance work.

(f) Official traffic-control devices may be erected directing specified traffic to use a designated lane or designating those lanes to be used by traffic moving in a particular direction regardless of the center of the roadway and drivers of vehicles shall obey the directions of every such device.

(g) Official traffic-control devices may be installed prohibiting the changing of lanes on sections of roadway and drivers of vehicles shall obey the directions of every such device.

(h) From and after July 1, 2009, and prior to July 1, 2010, a law enforcement officer shall issue a warning citation to anyone violating the provisions of subsection (c) or (d).

History: L. 1974, ch. 33, § 8-1522; L. 2009, ch. 108, § 1; July 1.



8-1523 Following another vehicle too closely.

8-1523. Following another vehicle too closely. (a) The driver of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of such vehicles and the traffic upon and the condition of the highway.

(b) The driver of any truck or motor vehicle drawing another vehicle when traveling upon a roadway outside of a business or residence district and which is following another truck or motor vehicle drawing another vehicle shall leave sufficient space, whenever conditions permit, so that an overtaking vehicle may enter and occupy such space without danger, except that this shall not prevent a truck or motor vehicle drawing another vehicle from overtaking and passing any vehicle or combination of vehicles.

(c) Motor vehicles being driven upon any roadway outside of a business or residence district in a caravan or motorcade, whether or not towing other vehicles, shall be so operated as to allow sufficient space between each such vehicle or combination of vehicles so as to enable any other vehicle to enter and occupy such space without danger. This provision shall not apply to funeral processions.

History: L. 1974, ch. 33, § 8-1523; July 1.



8-1524 Driving limitations on divided highways and controlled-access highways; certain turns prohibited; parking prohibited, when.

8-1524. Driving limitations on divided highways and controlled-access highways; certain turns prohibited; parking prohibited, when. No person shall:

(a) Drive a vehicle over, upon or across any intervening space, physical barrier or a clearly indicated dividing section so constructed as to impede vehicular traffic between roadways on divided highways;

(b) make a left turn or a semicircular or "U" turn on the interstate system;

(c) make a left turn or a semicircular or "U" turn over, across or within any intervening space, physical barrier or a clearly indicated dividing section so constructed as to impede vehicular traffic between roadways on a divided highway, except this subsection (c) does not prohibit making a left turn or a semicircular or "U" turn through an opening provided and surfaced for the purpose of public use for such turning movement;

(d) make a left turn or a semicircular or "U" turn on a divided highway wherever such turn is specifically prohibited by a sign or signs placed by the authority having jurisdiction over that highway;

(e) drive any vehicle on a divided highway except on the proper roadway provided for that purpose and in the proper direction and to the right of the intervening space, physical barrier or a clearly indicated dividing section so constructed as to impede vehicular traffic between roadways unless directed or permitted to use another roadway by official traffic-control devices or police officers;

(f) drive any vehicle onto or from any controlled-access highway except at such entrances and exits as are established by the authority having jurisdiction over such highway;

(g) use controlled-access highway right of way for parking vehicles or mobile equipment, or stacking of materials or equipment, for the purpose of servicing adjacent property; or

(h) stop, stand or park vehicles on the right of way of controlled-access highways except for:

(1) Stopping of disabled vehicles;

(2) stopping to give aid in an emergency;

(3) stopping in compliance with directions of a police officer or other emergency or safety official;

(4) stopping due to illness or incapacity of driver; or

(5) parking in designated parking or rest areas.

History: L. 1974, ch. 33, § 8-1524; L. 1981, ch. 44, § 1; L. 1983, ch. 40, § 1; April 14.



8-1525 Regulation and restrictions on use of controlled-access highways and facilities; misdemeanor.

8-1525. Regulation and restrictions on use of controlled-access highways and facilities; misdemeanor. (a) The secretary of transportation, by duly adopted resolution or order, and local authorities by ordinance or resolution, may regulate or prohibit the use of any controlled-access highway or facility within their respective jurisdictions by any class or kind of traffic which is found to be incompatible with the normal and safe movement of traffic.

(b) The secretary or the local authority adopting any such prohibition shall erect and maintain official traffic-control devices on the controlled-access highway or facility on which such prohibitions are applicable, and when in place no person shall disobey the restrictions stated on such devices. Violation of this subsection (b) is a misdemeanor.

History: L. 1974, ch. 33, § 8-1525; L. 1975, ch. 426, § 43; L. 1984, ch. 39, § 4; Jan. 1, 1985.



8-1526 Right-of-way; approaching or entering intersection.

8-1526. Right-of-way; approaching or entering intersection. (a) When two (2) vehicles approach or enter an intersection from different highways at approximately the same time, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right.

(b) The right-of-way rule declared in subsection (a) is modified at through highways and otherwise as stated in this article.

History: L. 1974, ch. 33, § 8-1526; July 1.



8-1527 Same; turning left.

8-1527. Same; turning left. The driver of a vehicle intending to turn to the left within an intersection or into an alley, private road or driveway shall yield the right-of-way to any vehicle approaching from the opposite direction which is within the intersection or so close thereto as to constitute an immediate hazard.

History: L. 1974, ch. 33, § 8-1527; July 1.



8-1528 Stop signs and yield signs; duties of drivers.

8-1528. Stop signs and yield signs; duties of drivers. (a) Preferential right-of-way may be indicated by stop signs or yield signs as authorized in K.S.A. 8-2008, and amendments thereto.

(b) Except when directed to proceed by a police officer, every driver of a vehicle approaching a stop sign shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or, if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering it. After having stopped, the driver shall yield the right-of-way to any vehicle in the intersection or approaching on another roadway so closely as to constitute an immediate hazard during the time when such driver is moving across or within the intersection or junction of roadways. Such driver shall yield the right-of-way to pedestrians within an adjacent crosswalk.

(c) The driver of a vehicle approaching a yield sign shall in obedience to such sign slow down to a speed reasonable for the existing conditions and, if required for safety to stop, shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or, if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering it. After slowing or stopping, the driver shall yield the right-of-way to any vehicle in the intersection or approaching on another roadway so closely as to constitute an immediate hazard during the time such driver is moving across or within the intersection or junction of roadways. Such driver shall yield the right-of-way to pedestrians within an adjacent crosswalk. If a driver is involved in a collision with a vehicle in the intersection or junction of roadways or with a pedestrian in an adjacent crosswalk, after driving past a yield sign without stopping, such collision shall be deemed prima facie evidence of the driver's failure to yield the right-of-way.

History: L. 1974, ch. 33, § 8-1528; L. 1995, ch. 188, § 5; July 1.



8-1529 Vehicle entering or crossing roadway.

8-1529. Vehicle entering or crossing roadway. The driver of a vehicle about to enter or cross a roadway from any place other than another roadway shall yield the right-of-way to all vehicles approaching on the roadway to be entered or crossed.

History: L. 1974, ch. 33, § 8-1529; July 1.



8-1530 Duty of driver upon approach of authorized emergency vehicle.

8-1530. Duty of driver upon approach of authorized emergency vehicle. (a) Upon the immediate approach of an authorized emergency vehicle making use of an audible signal meeting the requirements of subsection (d) of K.S.A. 8-1738, and amendments thereto, and visual signals meeting the requirements of K.S.A. 8-1720, and amendments thereto, or of a police vehicle properly and lawfully making use of an audible signal only, the driver of every other vehicle shall do the following unless otherwise directed by a police officer:

(1) Yield the right-of-way;

(2) immediately drive to a position parallel to and as close as possible to the right-hand edge or curb of the roadway clear of any intersection; and

(3) stop and remain in such position until the authorized emergency vehicle has passed.

(b) The driver of a motor vehicle upon approaching a stationary authorized emergency vehicle, when the authorized emergency vehicle is making use of visual signals meeting the requirements of K.S.A. 8-1720, and amendments thereto, or subsection (d) of K.S.A. 8-1722, and amendments thereto, shall do either of the following:

(1) If the driver of the motor vehicle is traveling on a highway that consists of at least two lanes that carry traffic in the same direction of travel as that of the driver's motor vehicle, the driver shall proceed with due caution and, if possible and with due regard to the road, weather and traffic conditions, shall change lanes into a lane that is not adjacent to that of the stationary authorized emergency vehicle; or

(2) if the driver is not traveling on a highway of a type described in paragraph (1), or if the driver is traveling on a highway of that type but it is not possible to change lanes or if to do so would be unsafe, the driver shall proceed with due caution, reduce the speed of the motor vehicle and maintain a safe speed for the road, weather and traffic conditions.

(c) From and after the effective date of this act and prior to July 1, 2001, a law enforcement officer shall issue a warning citation to anyone violating the provisions of subsection (b).

(d) This section shall not operate to relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway.

History: L. 1974, ch. 33, § 8-1530; L. 2000, ch. 179, § 20; July 1.



8-1531 Highway construction or maintenance operations; duty of driver.

8-1531. Highway construction or maintenance operations; duty of driver. (a) The driver of a vehicle shall yield the right-of-way to any authorized vehicle or pedestrian actually engaged in work upon a highway within any road construction zone, as defined in K.S.A. 8-1458a, indicated by official traffic-control devices.

(b) The driver of a vehicle shall yield the right-of-way to any authorized vehicle which is obviously and actually engaged in work upon a highway whenever such vehicle displays flashing lights meeting the requirements of K.S.A. 8-1731, and amendments thereto.

(c) The driver of a motor vehicle upon approaching a stationary authorized vehicle which is obviously and actually engaged in work upon a highway, when such authorized vehicle is displaying flashing lights meeting the requirements of K.S.A. 8-1731, and amendments thereto, shall do either of the following:

(1) If the driver of the motor vehicle is traveling on a highway that consists of at least two lanes that carry traffic in the same direction of travel as that of the driver's motor vehicle, the driver shall proceed with due caution and, if possible and with due regard to the road, weather and traffic conditions, shall change lanes into a lane that is not adjacent to that of the stationary authorized vehicle; or

(2) if the driver is not traveling on a highway of a type described in paragraph (1), or if the driver is traveling on a highway of that type but it is not possible to change lanes or if to do so would be unsafe, the driver shall proceed with due caution, reduce the speed of the motor vehicle and maintain a safe speed for the road, weather and traffic conditions.

(d) From and after the effective date of this act and prior to July 1, 2007, a law enforcement officer shall issue a warning citation to anyone violating the provisions of subsection (c).

(e) This section shall not operate to relieve the driver of an authorized vehicle from the duty to drive with due regard for the safety of all persons using the highway.

History: L. 1974, ch. 33, § 8-1531; L. 1994, ch. 220, § 6; L. 2006, ch. 133, § 2; July 1.



8-1531a Road construction zone, failing to comply with traffic regulations in.

8-1531a. Road construction zone, failing to comply with traffic regulations in. It shall be unlawful for any person to fail, neglect or refuse to comply with restrictions or traffic regulations in a road construction zone or fail to comply with traffic orders or traffic directions by a flagman in a road construction zone.

History: L. 1994, ch. 220, § 2; April 21.



8-1532 Pedestrians; obedience to official traffic-control devices required.

8-1532. Pedestrians; obedience to official traffic-control devices required. (a) A pedestrian shall obey the instructions of any official traffic-control device specifically applicable to such pedestrian, unless otherwise directed by a police officer.

(b) Pedestrians shall be subject to traffic and pedestrian-control signals as provided in K.S.A. 8-1508 and 8-1509.

(c) At all other places, pedestrians shall be accorded the privileges and shall be subject to the restrictions stated in this chapter [*].

History: L. 1974, ch. 33, § 8-1532; July 1.

* Reference to "chapter" apparently should be to "article."



8-1533 Same; right-of-way at crosswalks; interference with vehicular traffic; duties of drivers.

8-1533. Same; right-of-way at crosswalks; interference with vehicular traffic; duties of drivers. (a) When traffic-control signals are not in place or not in operation the driver of a vehicle shall yield the right-of-way, slowing down or stopping if need be to so yield, to a pedestrian crossing the roadway within a crosswalk when the pedestrian is upon the half of the roadway upon which the vehicle is traveling, or when the pedestrian is approaching so closely from the opposite half of the roadway as to be in danger.

(b) No pedestrian shall suddenly leave a curb or other place of safety and walk or run into the path of a vehicle which is so close as to constitute an immediate hazard.

(c) Subsection (a) shall not apply under the conditions stated in subsection (b) of K.S.A. 8-1534.

(d) Whenever any vehicle is stopped at a marked crosswalk or at any unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway, the driver of any other vehicle approaching from the rear shall not overtake and pass such stopped vehicle.

History: L. 1974, ch. 33, § 8-1533; July 1.



8-1534 Same; crossing roadway at location other than crosswalk.

8-1534. Same; crossing roadway at location other than crosswalk. (a) Every pedestrian crossing a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right-of-way to all vehicles upon the roadway.

(b) Any pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right-of-way to all vehicles upon the roadway.

(c) Between adjacent intersections at which traffic-control signals are in operation pedestrians shall not cross at any place except in a marked crosswalk.

(d) No pedestrian shall cross a roadway intersection diagonally unless authorized by official traffic-control devices; and, when authorized to cross diagonally, pedestrians shall cross only in accordance with the official traffic-control devices pertaining to such crossing movements.

History: L. 1974, ch. 33, § 8-1534; July 1.



8-1535 Same; drivers to exercise due care.

8-1535. Same; drivers to exercise due care. Notwithstanding other provisions of this article or the provisions of any local ordinance, every driver of a vehicle shall exercise due care to avoid colliding with any pedestrian and shall give warning by sounding the horn when necessary and shall exercise proper precaution upon observing any child or any obviously confused or incapacitated person.

History: L. 1974, ch. 33, § 8-1535; July 1.



8-1536 Same; movement in crosswalk.

8-1536. Same; movement in crosswalk. Pedestrians shall move, whenever practicable, upon the right half of crosswalks.

History: L. 1974, ch. 33, § 8-1536; July 1.



8-1537 Same; use of roadways.

8-1537. Same; use of roadways. (a) Where a sidewalk is provided and its use is practicable, it shall be unlawful for any pedestrian to walk along and upon an adjacent roadway.

(b) Where a sidewalk is not available, any pedestrian walking along and upon a highway shall walk only on a shoulder, as far as practicable from the edge of the roadway.

(c) Where neither a sidewalk nor a shoulder is available, any pedestrian walking along and upon a highway shall walk as near as practicable to an outside edge of the roadway, and, if on a two-way roadway, shall walk only on the left side of the roadway.

(d) Except as otherwise provided in this article, any pedestrian upon a roadway shall yield the right-of-way to all vehicles upon the roadway.

History: L. 1974, ch. 33, § 8-1537; July 1.



8-1538 Soliciting rides, business or contributions; exception.

8-1538. Soliciting rides, business or contributions; exception. (a) No person shall stand in a roadway for the purpose of soliciting a ride.

(b) No person shall stand on a highway for the purpose of soliciting employment, business or contributions from the occupant of any vehicle.

(c) No person shall stand on or in proximity to a street or highway for the purpose of soliciting the watching or guarding of any vehicle while parked or about to be parked on a street or highway.

(d) The soliciting of contributions under subsection (b) shall not be prohibited, if such person or organization has first obtained a permit authorizing such soliciting from the local authorities in their respective jurisdictions.

History: L. 1974, ch. 33, § 8-1538; L. 1995, ch. 65, § 1; Apr. 6.



8-1539 Driving through safety zone prohibited.

8-1539. Driving through safety zone prohibited. No vehicle shall at any time be driven through or within a safety zone.

History: L. 1974, ch. 33, § 8-1539; July 1.



8-1540 Pedestrians' right-of-way on sidewalks.

8-1540. Pedestrians' right-of-way on sidewalks. The driver of a vehicle shall yield the right-of-way to any pedestrian on a sidewalk.

History: L. 1974, ch. 33, § 8-1540; July 1.



8-1541 Pedestrians must yield right-of-way to authorized emergency vehicle.

8-1541. Pedestrians must yield right-of-way to authorized emergency vehicle. (a) Upon the immediate approach of an authorized emergency vehicle making use of an audible signal meeting the requirements of subsection (d) of K.S.A. 8-1738 and visual signals meeting the requirements of K.S.A. 8-1720, or of a police vehicle properly and lawfully making use of an audible signal only, every pedestrian shall yield the right-of-way to the authorized emergency vehicle.

(b) This section shall not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway nor from the duty to exercise due care to avoid colliding with any pedestrian.

History: L. 1974, ch. 33, § 8-1541; July 1.



8-1542 Blind pedestrian's right-of-way.

8-1542. Blind pedestrian's right-of-way. The driver of a vehicle shall yield the right-of-way to any blind pedestrian carrying a clearly visible white cane or accompanied by a guide dog.

History: L. 1974, ch. 33, § 8-1542; July 1.



8-1543 Pedestrians under influence of alcohol or drugs; misdemeanor.

8-1543. Pedestrians under influence of alcohol or drugs; misdemeanor. A pedestrian who is under the influence of alcohol or any drug to a degree which renders such pedestrian a hazard shall not walk or be upon a highway except on a sidewalk. Violation of this section is a misdemeanor.

History: L. 1974, ch. 33, § 8-1543; L. 1984, ch. 39, § 5; Jan. 1, 1985.



8-1544 Obedience of pedestrian to bridge and railroad signals required.

8-1544. Obedience of pedestrian to bridge and railroad signals required. (a) No pedestrian shall enter or remain upon any bridge or approach thereto beyond the bridge signal, gate or barrier after a bridge operation signal indication has been given.

(b) No pedestrian shall pass through, around, over or under any crossing gate or barrier at a railroad grade crossing or bridge while such gate or barrier is closed or is being opened or closed.

History: L. 1974, ch. 33, § 8-1544; July 1.



8-1545 Required position and method of turning vehicles.

8-1545. Required position and method of turning vehicles. (a) The driver of a vehicle intending to turn shall do so as follows:

(1) Right turns. Both the approach for a right turn and a right turn shall be made as close as practicable to the right-hand curb or edge of the roadway.

(2) Left turns. The driver of a vehicle intending to turn left shall approach the turn in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of such vehicle. Whenever practicable a left turn at an intersection shall be made to the left of the center of the intersection, and any left turn shall be made so as to leave the intersection or other location in the extreme left-hand lane lawfully available to traffic moving in the same direction as such vehicle on the roadway being entered.

(b) Two-way left turn lanes. Where a special lane for making left turns by drivers proceeding in opposite directions has been indicated by official traffic control devices: (1) A left turn shall not be made from any other lane; (2) a vehicle shall not be driven in the lane except when preparing for or making a left turn from or into the roadway or when preparing for or making a U-turn when otherwise permitted by law.

(c) The secretary of transportation and local authorities in their respective jurisdictions may cause official traffic-control devices to be placed and thereby require and direct that a different course from that specified in this section be traveled by turning vehicles, and when such devices are so placed no driver shall turn a vehicle other than as directed and required by such devices.

History: L. 1974, ch. 33, § 8-1545; L. 1975, ch. 427, § 22; L. 1995, ch. 188, § 6; July 1.



8-1546 Limitations on "U" turns.

8-1546. Limitations on "U" turns. (a) The driver of any vehicle shall not turn such vehicle so as to proceed in the opposite direction unless such movement can be made in safety and without interfering with other traffic.

(b) No vehicle shall be turned so as to proceed in the opposite direction upon any curve, or upon the approach to or near the crest of a grade, where such vehicle cannot be seen by the driver of any other vehicle approaching from either direction within five hundred (500) feet.

History: L. 1974, ch. 33, § 8-1546; July 1.



8-1547 Starting parked vehicle.

8-1547. Starting parked vehicle. No person shall start a vehicle which is stopped, standing or parked unless and until such movement can be made with reasonable safety.

History: L. 1974, ch. 33, § 8-1547; July 1.



8-1548 Turning movements and required signals.

8-1548. Turning movements and required signals. (a) No person shall turn a vehicle or move right or left upon a roadway unless and until such movement can be made with reasonable safety, nor without giving an appropriate signal in the manner hereinafter provided.

(b) A signal of intention to turn or move right or left when required shall be given continuously during not less than the last one hundred (100) feet traveled by the vehicle before turning.

(c) No person shall stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal, in the manner provided herein, to the driver of any vehicle immediately to the rear when there is opportunity to give such signal.

(d) The signals required on vehicles by subsection (b) of K.S.A. 8-1549 shall not be flashed on one side only on a disabled vehicle, flashed as a courtesy or "do pass" signal to operators of other vehicles approaching from the rear, nor be flashed on one side only of a parked vehicle except as may be necessary for compliance with this section.

History: L. 1974, ch. 33, § 8-1548; July 1.



8-1549 Methods of giving notice of intention to turn.

8-1549. Methods of giving notice of intention to turn. The driver of any motor vehicle or combination of vehicles which is required to be equipped with electric turn signal lamps by K.S.A. 8-1708 shall give any required notice of intention to turn by means of electric turn signals meeting the requirements of subsection (b) of K.S.A. 8-1721. The driver of any other motor vehicle or combination of vehicles shall give such notice by means of hand and arm signals, as provided in K.S.A. 8-1550, or by such electric turn signals.

History: L. 1974, ch. 33, § 8-1549; L. 1975, ch. 39, § 9; April 19.



8-1550 Same; hand and arm signals.

8-1550. Same; hand and arm signals. All signals herein required given by hand and arm shall be given from the left side of the vehicle in the following manner and such signals shall indicate as follows:

(a) Left turn. Hand and arm extended horizontally.

(b) Right turn. Hand and arm extended upward.

(c) Stop or decrease speed. Hand and arm extended downward.

History: L. 1974, ch. 33, § 8-1550; July 1.



8-1551 Obedience to signal indicating approach of train.

8-1551. Obedience to signal indicating approach of train. (a) Whenever any person driving a vehicle approaches a railroad grade crossing under any of the circumstances stated in this section, the driver of such vehicle shall stop within fifty (50) feet but not less than fifteen (15) feet from the nearest rail of such railroad, and shall not proceed until he or she can do so safely. The foregoing requirements shall apply when:

(1) A clearly visible electric or mechanical signal device gives warning of the immediate approach of a railroad train;

(2) A crossing gate is lowered or when a human flagman gives or continues to give a signal of the approach or passage of a railroad train;

(3) A railroad train approaching within approximately one thousand five hundred (1,500) feet of the highway crossing emits a signal audible from such distance and such railroad train, by reason of its speed or nearness to such crossing, is an immediate hazard; or

(4) An approaching railroad train is plainly visible and is in hazardous proximity to such crossing.

(b) No person shall drive any vehicle through, around or under any crossing gate or barrier at a railroad crossing while such gate or barrier is closed or is being opened or closed.

History: L. 1974, ch. 33, § 8-1551; July 1.



8-1552 Designation of dangerous railroad grade crossings; vehicles required to stop, when.

8-1552. Designation of dangerous railroad grade crossings; vehicles required to stop, when. The secretary of transportation and local authorities, with the approval of the secretary, are hereby authorized to designate particularly dangerous highway grade crossings of railroads and to erect stop signs thereat. When such stop signs are erected, the driver of any vehicle shall stop within fifty (50) feet but not less than fifteen (15) feet from the nearest rail of such railroad and shall proceed only upon exercising due care.

History: L. 1974, ch. 33, § 8-1552; L. 1975, ch. 426, § 44; Aug. 15.



8-1553 Certain vehicles required to stop at railroad grade crossings; exceptions.

8-1553. Certain vehicles required to stop at railroad grade crossings; exceptions. (a) Except as provided in subsection (b), the driver of any vehicle described in rules and regulations issued pursuant to subsection (c), before crossing at grade any track or tracks of a railroad, shall stop such vehicle within 50 feet but not less than 15 feet from the nearest rail of such railroad and while so stopped shall listen and look in both directions along such track for any approaching train, and for signals indicating the approach of a train, and shall not proceed until such driver can do so safely. After stopping as required and upon proceeding when it is safe to do so, the driver of any vehicle shall cross only in such gear of the vehicle that there will be no necessity for manually changing gears while traversing such crossings and the driver shall not manually shift gears while crossing the track or tracks.

(b) This section shall not apply at:

(1) Any railroad grade crossing at which traffic is controlled by a police officer or human flagman;

(2) any railroad grade crossing at which traffic is controlled by a functioning highway traffic signal transmitting a green indication which, under local law, permits a vehicle to proceed across the railroad tracks without slowing or stopping;

(3) any abandoned railroad grade crossing which is marked with a sign indicating that the rail line is abandoned;

(4) any industrial or spur line railroad grade crossing marked with a sign reading "Exempt." Such exempt signs shall be erected only by or with the consent of the appropriate state or local authority;

(5) a railroad grade crossing used exclusively for industrial switching purposes, within a business district defined in K.S.A. 8-1407, and amendments thereto.

(c) The secretary of transportation, in conjunction with the state corporation commission, shall adopt such rules and regulations as may be necessary describing the vehicles which must comply with the stopping requirements of this section. Such rules and regulations shall correlate with and so far as possible conform to the federal motor carrier safety regulations of the United States department of transportation.

History: L. 1974, ch. 33, § 8-1553; L. 1975, ch. 426, § 45; L. 1989, ch. 41, § 1; L. 1993, ch. 36, § 1; July 1.



8-1554 Moving heavy equipment at railroad grade crossings; notice to railroad's station agent.

8-1554. Moving heavy equipment at railroad grade crossings; notice to railroad's station agent. (a) No person shall operate or move any crawler-type tractor, steam shovel, derrick, roller, or any equipment or structure having a normal operating speed of ten (10) or less miles per hour or a vertical body or load clearance of less than one-half (1/2) inch per foot of the distance between any two (2) adjacent axles or in any event of less than nine (9) inches, measured above the level surface of a roadway, upon or across any tracks at a railroad grade crossing without first complying with this section.

(b) Notice of any such intended crossing shall be given to a station agent of such railroad and a reasonable time be given to such railroad to provide proper protection at such crossing.

(c) Before making any such crossing, the person operating or moving any such vehicle or equipment shall first stop the same not less than fifteen (15) feet nor more than fifty (50) feet from the nearest rail of such railroad, and while so stopped, shall listen and look in both directions along such track for any approaching train and for signals indicating the approach of a train, and shall not proceed until the crossing can be made safely.

(d) No such crossing shall be made when warning is given by automatic signal or crossing gates or a flagman or otherwise of the immediate approach of a railroad train or car. If a flagman is provided by the railroad, movement over the crossing shall be under the direction of the flagman.

History: L. 1974, ch. 33, § 8-1554; July 1.



8-1555 Vehicle emerging from alley, building, private road or driveway.

8-1555. Vehicle emerging from alley, building, private road or driveway. The driver of a vehicle emerging from an alley, building, private road or driveway within a business or residence district shall stop such vehicle immediately prior to driving onto a sidewalk or onto the sidewalk area extending across such alley, building entrance, road or driveway, or in the event there is no sidewalk area, shall stop at the point nearest the street to be entered where the driver has a view of approaching traffic thereon.

History. L. 1974, ch. 33, § 8-1555; July 1.



8-1556 Overtaking and passing school bus; actuation of visual signals by driver of bus, when; required school bus markings.

8-1556. Overtaking and passing school bus; actuation of visual signals by driver of bus, when; required school bus markings. (a) The driver of a vehicle meeting or overtaking from either direction any school bus stopped on the highway shall stop before reaching such school bus when there is in operation on the school bus the flashing red lights specified in subsection (a) of K.S.A. 8-1730, and amendments thereto, and the driver shall not proceed until such school bus resumes motion or the flashing red lights and the stop signal arm are no longer actuated.

(b) Every school bus shall be equipped with red visual signals meeting the requirements of subsection (a) of K.S.A. 8-1730, and amendments thereto, which may be actuated by the driver of the school bus whenever but only whenever such vehicle is stopped on the highway for the purpose of receiving or discharging school children. A school bus driver shall not actuate the special visual signals:

(1) At intersections or other places where traffic is controlled by traffic-control signals or police officers; or

(2) in designated school bus loading areas where the bus is entirely off the roadway.

(c) Every school bus shall bear upon the front and rear thereof plainly visible signs containing the words "school bus" in letters not less than eight inches in height.

When a school bus is being operated upon a highway for purposes other than the actual transportation of children either to or from school or to or from interschool or intraschool functions or activities, or for maintenance, repair or storage purposes all markings thereon indicating "school bus" shall be covered or concealed.

(d) The driver of a vehicle upon a highway with separate roadways need not stop upon meeting or passing a school bus which is on a different roadway or when upon a controlled-access highway and the school bus is stopped in a loading zone which is a part of or adjacent to such highway and where pedestrians are not permitted to cross the roadway.

(e) The provisions of this section shall be subject to the provisions contained in K.S.A. 8-2009a, and amendments thereto.

History: L. 1974, ch. 33, § 8-1556; L. 1975, ch. 39, § 10; L. 1975, ch. 427, § 23; L. 1976, ch. 40, § 6; L. 1997, ch. 133, § 4; L. 2002, ch. 169, § 1; July 1.



8-1556a Passing church and day care program buses; use of signals.

8-1556a. Passing church and day care program buses; use of signals. (a) The driver of a vehicle meeting or overtaking from either direction any church bus or day care program bus stopped on the highway shall stop before reaching such church bus or day care program bus when there is in operation on said church bus or day care program bus the flashing red lights specified in subsection (a) of K.S.A. 8-1730, and said driver shall not proceed until such church bus or day care program bus resumes motion or said driver is signaled by the church bus or day care program bus driver to proceed or the flashing red lights and stop signal arm, if any, are no longer actuated.

(b) If a church bus or day care program bus is equipped with visual signals permitted by subsection (b) of K.S.A. 8-1730a, such signals may be actuated by the driver of said church bus or day care program bus only when such vehicle is stopped on the highway for the purpose of receiving or discharging passengers. A church bus or day care program bus driver shall not actuate said special visual signals: (1) At intersections or other places where traffic is controlled by traffic-control signals or police officers; or (2) in designated loading areas where the bus is entirely off the roadway.

(c) The driver of a vehicle upon a highway with separate roadways need not stop upon meeting or passing a church bus or day care program bus which is on a separate roadway or when upon a controlled-access highway and the church bus or day care program bus is stopped in a loading zone which is part of or adjacent to such highway and where pedestrians are not permitted to cross the roadway.

History: L. 1978, ch. 40, § 4; L. 1980, ch. 43, § 3; July 1.



8-1557 Basic rule governing speed of vehicles.

8-1557. Basic rule governing speed of vehicles. No person shall drive a vehicle at a speed greater than is reasonable and prudent under the conditions and having regard to the actual hazards then existing. Consistent with the foregoing, every person shall drive at a safe and appropriate speed when approaching and crossing an intersection or railroad grade crossing, when approaching and going around a curve, when approaching a hill crest, when traveling upon any narrow or winding roadway, and when special hazards exist with respect to pedestrians or other traffic or by reason of weather or highway conditions.

History: L. 1974, ch. 33, § 8-1557; July 1.



8-1558 Maximum speed limits.

8-1558. Maximum speed limits. (a) Except as provided in subsection (b) and except when a special hazard exists that requires lower speed for compliance with K.S.A. 8-1557, and amendments thereto, the limits specified in this subsection or established as authorized by law shall be maximum lawful speeds, and no person shall operate a vehicle at a speed in excess of such maximum limits:

(1) In any urban district, 30 miles per hour;

(2) on any separated multilane highway, as designated and posted by the secretary of transportation, 75 miles per hour;

(3) on any county or township highway, 55 miles per hour; and

(4) on all other highways, 65 miles per hour.

(b) No person shall drive a school bus to or from school, or interschool or intraschool functions or activities, at a speed in excess of the maximum speed limits provided in subsection (a), except that the board of education of any school district may establish by board policy lower maximum speed limits for the operation of such district's school buses. The provisions of this subsection relating to school buses shall apply to buses used for the transportation of students enrolled in community colleges or area vocational schools, when such buses are transporting students to or from school, or functions or activities.

(c) The maximum speed limits in this section may be altered as authorized in K.S.A. 8-1559 and 8-1560, and amendments thereto.

History: L. 1974, ch. 33, § 8-1558; L. 1976, ch. 40, § 7; L. 1984, ch. 39, § 6; L. 1996, ch. 15, § 5; L. 2003, ch. 100, § 4; L. 2011, ch. 45, § 5; July 1.



8-1559 Alteration of maximum speed limits; establishing speed limits in road construction zones; powers of secretary of transportation.

8-1559. Alteration of maximum speed limits; establishing speed limits in road construction zones; powers of secretary of transportation. (a) The secretary of transportation may determine and declare:

(1) Based on an engineering and traffic investigation that an existing speed limit is greater or less than what is reasonable or safe under the conditions found to exist at any intersection or other place or upon any part of the state highway system, or upon any city street which is a state highway connecting link; or

(2) based on information or circumstances known to the secretary, without an engineering or traffic investigation, that a speed less than the maximum otherwise allowed is warranted. If the secretary determines to designate a speed limit under authority of this paragraph the secretary shall prepare a statement and notice of alteration of maximum speed limit. The statement shall be in writing, shall specify the designated maximum speed limit, the route or routes affected, or any segment thereof, the factors upon which the decision is based and the date on which the speed limit shall be effective. The notice shall specify the route or routes affected, or segments thereof, the designated maximum speed limit and the effective date. The notice required under this paragraph shall be sent to the Kansas highway patrol and the sheriff of any county in which the affected route or routes are located prior to the effective date of the new maximum speed limit.

(b) Any maximum speed limit declared under subsection (a) may be effective at all times or at designated times; and differing speed limits may be established for different times of day, different types of vehicles, varying weather conditions, or other factors bearing on safe speeds. In addition to any other requirement imposed on the secretary of transportation, no alteration in the speed limits under subsection (a) shall be effective until posted upon appropriate fixed or variable signs.

(c) The secretary of transportation may establish the speed limit within a road construction zone, as defined in K.S.A. 8-1458a, and amendments thereto, upon any highway under the jurisdiction of the secretary, and the speed limit shall be effective when appropriate signs giving notice thereof are erected.

(d) The secretary of transportation shall not establish any maximum speed limit in excess of the maximum speed limits established by K.S.A. 8-1558, and amendments thereto.

(e) The secretary of transportation shall not alter any speed limit established under paragraph (4) of subsection (a) of K.S.A. 8-1560, and amendments thereto, without first obtaining approval from the local authority.

History: L. 1974, ch. 33, § 8-1559; L. 1975, ch. 427, § 24; L. 1994, ch. 220, § 7; L. 1996, ch. 15, § 6; Mar. 7.



8-1560 Alteration of maximum speed limits; powers of local authorities, limitations and restrictions; establishing speed limits in road construction zones.

8-1560. Alteration of maximum speed limits; powers of local authorities, limitations and restrictions; establishing speed limits in road construction zones. (a) Whenever local authorities in their respective jurisdictions determine on the basis of an engineering and traffic investigation that the maximum speed permitted is greater or less than is reasonable and safe under the conditions found to exist upon a highway or part of a highway, the local authority may determine and declare a reasonable and safe maximum limit thereon which:

(1) Decreases the limit at intersections;

(2) increases the limit within an urban district but not to exceed the maximum speed of 65 miles per hour;

(3) decreases the limit outside an urban district, but not to less than 20 miles per hour, except as authorized by K.S.A. 8-1560a, and amendments thereto;

(4) decreases the limit within an urban district in a school zone to not less than 20 miles per hour, except that any such decreased limit shall apply only during the hours in which students are normally en route to or from school, such zones and hours to be determined by ordinance or resolution of such local authority; or

(5) decreases the limit within any residence district, but not to less than 20 miles per hour.

(b) Except as provided in subsection (h), local authorities in their respective jurisdictions may determine by an engineering and traffic investigation the proper maximum speed for all arterial streets and shall declare a reasonable and safe maximum limit thereon which may be greater or less than the maximum speed permitted under this act for an urban district or other location in which the arterial street is situated, except that in no event shall any local authority establish any such maximum limit in excess of 65 miles per hour.

(c) Except as otherwise provided in paragraph (4) of subsection (a), any altered limit established as authorized shall be effective at all times or during hours of darkness or at other times as may be determined when appropriate signs giving notice thereof are erected upon such street or highway.

(d) Any alteration of maximum limits on city connecting links shall not be effective until such alteration has been approved by the secretary of transportation.

(e) If local authorities in their respective jurisdictions have established a speed limit within any residence district which is less than 30 miles per hour, prior to the effective date of this act, such speed limit shall be deemed valid and shall not require an engineering and traffic investigation.

(f) Local authorities in their respective jurisdictions may establish the speed limit within a road construction zone, as defined in K.S.A. 8-1458a, and amendments thereto, upon any highway under the jurisdiction of such local authorities.

(g) The provisions of K.S.A. 8-1560b, and amendments thereto, shall apply to the limitations on speed limits provided by subsection (a) of this section.

(h) Local authorities who have jurisdiction over county or township highways may determine based on an engineering and traffic investigation or without an engineering and traffic investigation the proper maximum speed for such county or township highways and shall declare a reasonable and safe maximum limit thereon which may be greater or less than the maximum speed permitted under this act, except that in no event shall any local authority establish any such maximum limit in excess of 65 miles per hour.

History: L. 1974, ch. 33, § 8-1560; L. 1975, ch. 39, § 11; L. 1975, ch. 427, § 25; L. 1978, ch. 271, § 2; L. 1994, ch. 220, § 8; L. 1996, ch. 15, § 7; L. 1997, ch. 80, § 3; July 1.



8-1560a Wabaunsee county improvement district speed limits; how fixed; local authority status.

8-1560a. Wabaunsee county improvement district speed limits; how fixed; local authority status. (a) Whenever the governing body of any improvement district which is located adjacent to any park or recreation area within Wabaunsee county determines that the maximum speed prescribed by law is greater than is reasonable and safe under the conditions found to exist upon any highway or part of a highway located within such improvement district, the governing body, by resolution, may determine and declare a reasonable and safe maximum limit thereon. Such resolution shall be published once each week for two consecutive weeks in the official county newspaper and a copy thereof filed with the board of county commissioners of the county. Speed limits fixed pursuant to this section shall become effective only after appropriate signs giving notice thereof are erected upon the highway or part thereof affected.

(b) The authority of any improvement district to fix speed limits upon any highway or part thereof under the provisions of this section shall cease and terminate on the date which the county in which the district is located determines and declares and places in effect a county speed limit upon the same highway or part thereof.

(c) Violations of any speed limit fixed pursuant to this section shall be prosecuted in the district court of Wabaunsee county.

(d) For purposes of this section, the governing body of an improvement district specified in subsection (a), shall be deemed a "local authority" for purposes of K.S.A. 8-1432 and 8-1560, and amendments thereto.

History: L. 1996, ch. 15, § 1; Mar. 7.



8-1560b Maximum and minimum speed limits fixed by Kansas turnpike authority.

8-1560b. Maximum and minimum speed limits fixed by Kansas turnpike authority. Notwithstanding the provisions of K.S.A. 8-1558, and amendments thereto, the Kansas turnpike authority, as defined in K.S.A. 68-2001, and amendments thereto, by resolution, may fix maximum and minimum speed limits for vehicles upon a highway or any part thereof under the authority's jurisdiction, which speed limits shall be effective when appropriate signs giving notice thereof are erected upon such highway or any part thereof.

History: L. 1996, ch. 15, § 2; Mar. 7.



8-1560c Certain violations of maximum speed limits not construed as moving traffic violations.

8-1560c. Certain violations of maximum speed limits not construed as moving traffic violations. (a) Any conviction or forfeiture of bail or bond for violating a maximum posted or authorized speed limit of 30 miles per hour or more but not exceeding 54 miles per hour on any highway, by not more than six miles per hour, shall not be construed as a moving traffic violation for the purpose of K.S.A. 8-255, and amendments thereto.

(b) Any conviction or forfeiture of bail or bond for violating the maximum posted or authorized speed limit of 55 miles per hour or more but not exceeding 75 miles per hour on any highway, by not more than 10 miles per hour, shall not be construed as a moving traffic violation for the purpose of K.S.A. 8-255, and amendments thereto.

History: L. 1996, ch. 15, § 3; L. 1996, ch. 220, § 9; L. 2001, ch. 184, § 2; L. 2007, ch. 181, § 7; L. 2011, ch. 45, § 6; July 1.



8-1560d Certain violations of maximum speed limits not public record; not to be considered for liability insurance.

8-1560d. Certain violations of maximum speed limits not public record; not to be considered for liability insurance. Convictions for violating a maximum posted speed limit of 55 miles per hour or more but not exceeding 75 miles per hour, by not more than 10 miles per hour in excess of such maximum speed limit, or a maximum posted speed limit of 30 miles per hour or more but not exceeding 54 miles per hour, by not more than six miles per hour in excess of such maximum speed limit, shall not be reported by the division and shall not be considered by any insurance company in determining the rate charged for any automobile liability insurance policy or whether to cancel any such policy under the provisions of subsection (4)(c)(7) of K.S.A. 40-277, and amendments thereto.

History: L. 1996, ch. 15, § 4; L. 1996, ch. 220, § 10; L. 2001, ch. 184, § 3; L. 2007, ch. 181, § 8; L. 2011, ch. 45, § 7; July 1.



8-1560e Rural school zone speed limits.

8-1560e. Rural school zone speed limits. (a) The secretary of transportation shall work in conjunction with the board of education of any school district having a school located adjacent to a rural school zone to determine the appropriate maximum speed limit in and the appropriate signage for any such rural school zone.

(b) As used in this section, "rural school zone" means that portion of highway located outside of any city which provides entrances and exits to any school located adjacent to such highway.

History: L. 2006, ch. 134, § 6; July 1.



8-1561 Minimum speed regulation.

8-1561. Minimum speed regulation. (a) No person shall drive a motor vehicle at such a slow speed as to impede the normal and reasonable movement of traffic except when reduced speed is necessary for safe operation or in compliance with law.

(b) Whenever the secretary of transportation or local authorities within their respective jurisdictions determine on the basis of an engineering and traffic investigation that slow speeds on any highway or part of a highway impede the normal and reasonable movement of traffic, the secretary or any such local authority may determine and declare a minimum speed limit below which no person shall drive a vehicle except when necessary for safe operation or in compliance with law and that limit shall be effective when posted upon appropriate fixed or variable signs.

History: L. 1974, ch. 33, § 8-1561; L. 1975, ch. 427, § 26; Aug. 15.



8-1562 Special speed limitation on motor-driven cycles.

8-1562. Special speed limitation on motor-driven cycles. No person shall operate any motor-driven cycle at any time mentioned in K.S.A. 8-1703 at a speed greater than thirty-five (35) miles per hour unless such motor-driven cycle is equipped with a head lamp or lamps which are adequate to reveal a person or vehicle at a distance of three hundred (300) feet ahead.

History: L. 1974, ch. 33, § 8-1562; July 1.



8-1563 Special speed limitations applicable to certain vehicles and portions of highways; powers of secretary and local authorities; violations, evidence of safe speed.

8-1563. Special speed limitations applicable to certain vehicles and portions of highways; powers of secretary and local authorities; violations, evidence of safe speed. (a) No person shall drive a vehicle which is towing a house trailer at a speed greater than a maximum of fifty-five (55) miles per hour.

(b) No person shall drive any vehicle equipped with solid rubber tires at a speed greater than a maximum of ten (10) miles per hour.

(c) No person shall drive a vehicle over any bridge or other elevated structure constituting a part of a highway at a speed which is greater than the maximum speed which can be maintained with safety to such bridge or structure, when such structure is signposted as provided in this section.

(d) The secretary of transportation and local authorities on highways under their respective jurisdictions may conduct an investigation of any bridge or other elevated structure constituting a part of a highway, and if it shall thereupon find that such structure cannot with safety to itself withstand vehicles traveling at the speed otherwise permissible under this article, the secretary or local authority shall determine and declare the maximum speed of vehicles which such structure can safely withstand, and shall cause or permit suitable signs stating such maximum speed to be erected and maintained not less than one hundred (100) feet before each end of such structure.

(e) Upon the trial of any person charged with a violation of this section, proof of said determination of the maximum speed by said secretary and the existence of said signs shall constitute conclusive evidence of the maximum speed which can be maintained with safety to such bridge or structure.

History: L. 1974, ch. 33, § 8-1563; L. 1975, ch. 39, § 12; L. 1975, ch. 427, § 27; Aug. 15.



8-1564 Violations of speed limits; requirements for complaint, summons and notice to appear; effect of maximum speed limits in civil action.

8-1564. Violations of speed limits; requirements for complaint, summons and notice to appear; effect of maximum speed limits in civil action. (a) In every charge of violation of any speed regulation in this article, except charges of violations of K.S.A. 8-1557, the complaint, also the summons or notice to appear, shall specify the speed at which the defendant is alleged to have driven, also the speed limit applicable within the district or at the location.

(b) The provisions of this article declaring maximum speed limitations shall not be construed to relieve the plaintiff in any action from the burden of proving negligence on the part of the defendant as the proximate cause of an accident.

History: L. 1974, ch. 33, § 8-1564; L. 1975, ch. 39, § 13; April 19.



8-1565 Racing on highways; misdemeanor.

8-1565. Racing on highways; misdemeanor. (a) No person shall drive any vehicle in any race, speed competition or contest, drag race or acceleration contest, test of physical endurance, exhibition of speed or acceleration, or for the purpose of making a speed record, and no person shall in any manner participate in any such race, competition, contest, test or exhibition.

(b) As used in this section, "drag race" means the operation of two or more vehicles from a point side by side at accelerating speeds in a competitive attempt to out-distance each other, or the operation of one or more vehicles over a common selected course, from the same point to the same point, for the purpose of comparing the relative speeds or power of acceleration of such vehicle or vehicles within a certain distance or time limit.

(c) As used in this section, "racing" means the use of one or more vehicles in an attempt to out-gain, out-distance or prevent another vehicle from passing, to arrive at a given destination ahead of another vehicle or vehicles, or to test the physical stamina or endurance of drivers over long distance driving routes.

(d) Violation of this section is a misdemeanor.

History: L. 1974, ch. 33, § 8-1565; L. 1984, ch. 39, § 7; Jan. 1, 1985.



8-1566 Reckless driving, penalties.

8-1566. Reckless driving, penalties. (a) Any person who drives any vehicle in willful or wanton disregard for the safety of persons or property is guilty of reckless driving.

(b) Except as provided in K.S.A. 8-2,142, violation of this section is a misdemeanor. Upon a first conviction of a violation of this section, a person shall be sentenced to not less than five days nor more than 90 days imprisonment or fined not less than $25 nor more than $500, or both such fine and imprisonment. On a second or subsequent conviction of a violation of this section, a person shall be sentenced to not less than 10 days nor more than six months imprisonment, or fined not less than $50 nor more than $500 or both such fine and imprisonment.

History: L. 1974, ch. 33, § 8-1566; L. 1984, ch. 39, § 8; L. 1989, ch. 38, § 41; Jan. 1, 1991.



8-1567 Driving under the influence; penalties.

8-1567. Driving under the influence; penalties. (a) Driving under the influence is operating or attempting to operate any vehicle within this state while:

(1) The alcohol concentration in the person's blood or breath as shown by any competent evidence, including other competent evidence, as defined in paragraph (1) of subsection (f) of K.S.A. 8-1013, and amendments thereto, is .08 or more;

(2) the alcohol concentration in the person's blood or breath, as measured within three hours of the time of operating or attempting to operate a vehicle, is .08 or more;

(3) under the influence of alcohol to a degree that renders the person incapable of safely driving a vehicle;

(4) under the influence of any drug or combination of drugs to a degree that renders the person incapable of safely driving a vehicle; or

(5) under the influence of a combination of alcohol and any drug or drugs to a degree that renders the person incapable of safely driving a vehicle.

(b) (1) Driving under the influence is:

(A) On a first conviction a class B, nonperson misdemeanor. The person convicted shall be sentenced to not less than 48 consecutive hours nor more than six months' imprisonment, or in the court's discretion 100 hours of public service, and fined not less than $750 nor more than $1,000. The person convicted shall serve at least 48 consecutive hours' imprisonment or 100 hours of public service either before or as a condition of any grant of probation or suspension, reduction of sentence or parole. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2015 Supp. 21-6609, and amendments thereto, to serve the remainder of the sentence only after such person has served 48 consecutive hours' imprisonment;

(B) on a second conviction a class A, nonperson misdemeanor. The person convicted shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined not less than $1,250 nor more than $1,750. The person convicted shall serve at least five consecutive days' imprisonment before the person is granted probation, suspension or reduction of sentence or parole or is otherwise released. The five days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 48 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The person convicted, if placed into a work release program, shall serve a minimum of 120 hours of confinement. Such 120 hours of confinement shall be a period of at least 48 consecutive hours of imprisonment followed by confinement hours at the end of and continuing to the beginning of the offender's work day. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2015 Supp. 21-6609, and amendments thereto, to serve the five days' imprisonment mandated by this subsection only after such person has served 48 consecutive hours' imprisonment. The person convicted, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender's location. The offender shall serve a minimum of 120 hours of confinement within the boundaries of the offender's residence. Any exceptions to remaining within the boundaries of the offender's residence provided for in the house arrest agreement shall not be counted as part of the 120 hours;

(C) on a third conviction a class A, nonperson misdemeanor, except as provided in subsection (b)(1)(D). The person convicted shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined not less than $1,750 nor more than $2,500. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served at least 90 days' imprisonment. The 90 days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 48 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The person convicted, if placed into a work release program, shall serve a minimum of 2,160 hours of confinement. Such 2,160 hours of confinement shall be a period of at least 48 consecutive hours of imprisonment followed by confinement hours at the end of and continuing to the beginning of the offender's work day. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2015 Supp. 21-6609, and amendments thereto, to serve the 90 days' imprisonment mandated by this subsection only after such person has served 48 consecutive hours' imprisonment. The person convicted, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender's location. The offender shall serve a minimum of 2,160 hours of confinement within the boundaries of the offender's residence. Any exceptions to remaining within the boundaries of the offender's residence provided for in the house arrest agreement shall not be counted as part of the 2,160 hours;

(D) on a third conviction a nonperson felony if the person has a prior conviction which occurred within the preceding 10 years, not including any period of incarceration. The person convicted shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined not less than $1,750 nor more than $2,500. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served at least 90 days' imprisonment. The 90 days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 48 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The person convicted, if placed into a work release program, shall serve a minimum of 2,160 hours of confinement. Such 2,160 hours of confinement shall be a period of at least 48 consecutive hours of imprisonment followed by confinement hours at the end of and continuing to the beginning of the offender's work day. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2015 Supp. 21-6609, and amendments thereto, to serve the 90 days' imprisonment mandated by this subsection only after such person has served 48 consecutive hours' imprisonment. The person convicted, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender's location. The offender shall serve a minimum of 2,160 hours of confinement within the boundaries of the offender's residence. Any exceptions to remaining within the boundaries of the offender's residence provided for in the house arrest agreement shall not be counted as part of the 2,160 hours; and

(E) on a fourth or subsequent conviction a nonperson felony. The person convicted shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined $2,500. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served at least 90 days' imprisonment. The 90 days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 72 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The person convicted, if placed into a work release program, shall serve a minimum of 2,160 hours of confinement. Such 2,160 hours of confinement shall be a period of at least 72 consecutive hours of imprisonment followed by confinement hours at the end of and continuing to the beginning of the offender's work day. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2015 Supp. 21-6609, and amendments thereto, to serve the 90 days' imprisonment mandated by this subsection only after such person has served 72 consecutive hours' imprisonment. The person convicted, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender's location. The offender shall serve a minimum of 2,160 hours of confinement within the boundaries of the offender's residence. Any exceptions to remaining within the boundaries of the offender's residence provided for in the house arrest agreement shall not be counted as part of the 2,160 hours.

(2) The court may order that the term of imprisonment imposed pursuant to subsection (b)(1)(D) or (b)(1)(E) be served in a state facility in the custody of the secretary of corrections in a facility designated by the secretary for the provision of substance abuse treatment pursuant to the provisions of K.S.A. 2015 Supp. 21-6804, and amendments thereto. The person shall remain imprisoned at the state facility only while participating in the substance abuse treatment program designated by the secretary and shall be returned to the custody of the sheriff for execution of the balance of the term of imprisonment upon completion of or the person's discharge from the substance abuse treatment program. Custody of the person shall be returned to the sheriff for execution of the sentence imposed in the event the secretary of corrections determines: (A) That substance abuse treatment resources or the capacity of the facility designated by the secretary for the incarceration and treatment of the person is not available; (B) the person fails to meaningfully participate in the treatment program of the designated facility; (C) the person is disruptive to the security or operation of the designated facility; or (D) the medical or mental health condition of the person renders the person unsuitable for confinement at the designated facility. The determination by the secretary that the person either is not to be admitted into the designated facility or is to be transferred from the designated facility is not subject to review. The sheriff shall be responsible for all transportation expenses to and from the state correctional facility.

(3) In addition, for any conviction pursuant to subsection (b)(1)(C), (b)(1)(D) or (b)(1)(E), at the time of the filing of the judgment form or journal entry as required by K.S.A. 22-3426 or K.S.A. 2015 Supp. 21-6711, and amendments thereto, the court shall cause a certified copy to be sent to the officer having the offender in charge. The court shall determine whether the offender, upon release from imprisonment, shall be supervised by community correctional services or court services based upon the risk and needs of the offender. The risk and needs of the offender shall be determined by use of a risk assessment tool specified by the Kansas sentencing commission. The law enforcement agency maintaining custody and control of a defendant for imprisonment shall cause a certified copy of the judgment form or journal entry to be sent to the supervision office designated by the court and upon expiration of the term of imprisonment shall deliver the defendant to a location designated by the supervision office designated by the court. After the term of imprisonment imposed by the court, the person shall be placed on supervision to community correctional services or court services, as determined by the court, for a mandatory one-year period of supervision, which such period of supervision shall not be reduced. During such supervision, the person shall be required to participate in a multidisciplinary model of services for substance use disorders facilitated by a Kansas department for aging and disability services designated care coordination agency to include assessment and, if appropriate, referral to a community based substance use disorder treatment including recovery management and mental health counseling as needed. The multidisciplinary team shall include the designated care coordination agency, the supervision officer, the Kansas department for aging and disability services designated treatment provider and the offender. Any violation of the conditions of such supervision may subject such person to revocation of supervision and imprisonment in jail for the remainder of the period of imprisonment, the remainder of the supervision period, or any combination or portion thereof.

(4) In addition, prior to sentencing for any conviction pursuant to subsection (b)(1)(A) or (b)(1)(B), the court shall order the person to participate in an alcohol and drug evaluation conducted by a provider in accordance with K.S.A. 8-1008, and amendments thereto. The person shall be required to follow any recommendation made by the provider after such evaluation, unless otherwise ordered by the court.

(c) Any person convicted of violating this section or an ordinance which prohibits the acts that this section prohibits who had one or more children under the age of 14 years in the vehicle at the time of the offense shall have such person's punishment enhanced by one month of imprisonment. This imprisonment must be served consecutively to any other minimum mandatory penalty imposed for a violation of this section or an ordinance which prohibits the acts that this section prohibits. Any enhanced penalty imposed shall not exceed the maximum sentence allowable by law. During the service of the enhanced penalty, the judge may order the person on house arrest, work release or other conditional release.

(d) If a person is charged with a violation of this section involving drugs, the fact that the person is or has been entitled to use the drug under the laws of this state shall not constitute a defense against the charge.

(e) The court may establish the terms and time for payment of any fines, fees, assessments and costs imposed pursuant to this section. Any assessment and costs shall be required to be paid not later than 90 days after imposed, and any remainder of the fine shall be paid prior to the final release of the defendant by the court.

(f) In lieu of payment of a fine imposed pursuant to this section, the court may order that the person perform community service specified by the court. The person shall receive a credit on the fine imposed in an amount equal to $5 for each full hour spent by the person in the specified community service. The community service ordered by the court shall be required to be performed not later than one year after the fine is imposed or by an earlier date specified by the court. If by the required date the person performs an insufficient amount of community service to reduce to zero the portion of the fine required to be paid by the person, the remaining balance of the fine shall become due on that date.

(g) Prior to filing a complaint alleging a violation of this section, a prosecutor shall request and shall receive from the:

(1) Division a record of all prior convictions obtained against such person for any violations of any of the motor vehicle laws of this state; and

(2) Kansas bureau of investigation central repository all criminal history record information concerning such person.

(h) The court shall electronically report every conviction of a violation of this section and every diversion agreement entered into in lieu of further criminal proceedings on a complaint alleging a violation of this section to the division. Prior to sentencing under the provisions of this section, the court shall request and shall receive from the division a record of all prior convictions obtained against such person for any violations of any of the motor vehicle laws of this state.

(i) For the purpose of determining whether a conviction is a first, second, third, fourth or subsequent conviction in sentencing under this section:

(1) Convictions for a violation of this section, or a violation of an ordinance of any city or resolution of any county which prohibits the acts that this section prohibits, or entering into a diversion agreement in lieu of further criminal proceedings on a complaint alleging any such violations, shall be taken into account, but only convictions or diversions occurring on or after July 1, 2001. Nothing in this provision shall be construed as preventing any court from considering any convictions or diversions occurring during the person's lifetime in determining the sentence to be imposed within the limits provided for a first, second, third, fourth or subsequent offense;

(2) any convictions for a violation of the following sections occurring during a person's lifetime shall be taken into account: (A) Refusing to submit to a test to determine the presence of alcohol or drugs, K.S.A. 2015 Supp. 8-1025, and amendments thereto; (B) driving a commercial motor vehicle under the influence, K.S.A. 8-2,144, and amendments thereto; (C) operating a vessel under the influence of alcohol or drugs, K.S.A. 32-1131, and amendments thereto; (D) involuntary manslaughter while driving under the influence of alcohol or drugs, K.S.A. 21-3442, prior to its repeal, or subsection (a)(3) of K.S.A. 2015 Supp. 21-5405, and amendments thereto; (E) aggravated battery as described in subsection (b)(3) of K.S.A. 2015 Supp. 21-5413, and amendments thereto; and (F) aggravated vehicular homicide, K.S.A. 21-3405a, prior to its repeal, or vehicular battery, K.S.A. 21-3405b, prior to its repeal, if the crime was committed while committing a violation of K.S.A. 8-1567, and amendments thereto;

(3) "conviction" includes: (A) Entering into a diversion agreement in lieu of further criminal proceedings on a complaint alleging a violation of a crime described in subsection (i)(2); (B) conviction of a violation of an ordinance of a city in this state, a resolution of a county in this state or any law of another state which would constitute a crime described in subsection (i)(1) or (i)(2); and (C) receiving punishment under the uniform code of military justice or Kansas code of military justice for an act which was committed on a military reservation and which would constitute a crime described in subsection (i)(1) or (i)(2) if committed off a military reservation in this state;

(4) multiple convictions of any crime described in subsection (i)(1) or (i)(2) arising from the same arrest shall only be counted as one conviction;

(5) it is irrelevant whether an offense occurred before or after conviction for a previous offense; and

(6) a person may enter into a diversion agreement in lieu of further criminal proceedings for a violation of this section, and amendments thereto, or an ordinance which prohibits the acts of this section, and amendments thereto, only once during the person's lifetime.

(j) Upon conviction of a person of a violation of this section or a violation of a city ordinance or county resolution prohibiting the acts prohibited by this section, the division, upon receiving a report of conviction, shall suspend, restrict or suspend and restrict the person's driving privileges as provided by K.S.A. 8-1014, and amendments thereto.

(k) (1) Nothing contained in this section shall be construed as preventing any city from enacting ordinances, or any county from adopting resolutions, declaring acts prohibited or made unlawful by this act as unlawful or prohibited in such city or county and prescribing penalties for violation thereof.

(2) The minimum penalty prescribed by any such ordinance or resolution shall not be less than the minimum penalty prescribed by this section for the same violation, and the maximum penalty in any such ordinance or resolution shall not exceed the maximum penalty prescribed for the same violation.

(3) On and after July 1, 2007, and retroactive for ordinance violations committed on or after July 1, 2006, an ordinance may grant to a municipal court jurisdiction over a violation of such ordinance which is concurrent with the jurisdiction of the district court over a violation of this section, notwithstanding that the elements of such ordinance violation are the same as the elements of a violation of this section that would constitute, and be punished as, a felony.

(4) Any such ordinance or resolution shall authorize the court to order that the convicted person pay restitution to any victim who suffered loss due to the violation for which the person was convicted.

(l) (1) Upon the filing of a complaint, citation or notice to appear alleging a person has violated a city ordinance prohibiting the acts prohibited by this section, and prior to conviction thereof, a city attorney shall request and shall receive from the:

(A) Division a record of all prior convictions obtained against such person for any violations of any of the motor vehicle laws of this state; and

(B) Kansas bureau of investigation central repository all criminal history record information concerning such person.

(2) If the elements of such ordinance violation are the same as the elements of a violation of this section that would constitute, and be punished as, a felony, the city attorney shall refer the violation to the appropriate county or district attorney for prosecution.

(m) No plea bargaining agreement shall be entered into nor shall any judge approve a plea bargaining agreement entered into for the purpose of permitting a person charged with a violation of this section, or a violation of any ordinance of a city or resolution of any county in this state which prohibits the acts prohibited by this section, to avoid the mandatory penalties established by this section or by the ordinance. For the purpose of this subsection, entering into a diversion agreement pursuant to K.S.A. 12-4413 et seq. or 22-2906 et seq., and amendments thereto, shall not constitute plea bargaining.

(n) The alternatives set out in subsections (a)(1), (a)(2) and (a)(3) may be pleaded in the alternative, and the state, city or county, but shall not be required to, may elect one or two of the three prior to submission of the case to the fact finder.

(o)  As used in this section: (1) "Alcohol concentration" means the number of grams of alcohol per 100 milliliters of blood or per 210 liters of breath;

(2) "imprisonment" shall include any restrained environment in which the court and law enforcement agency intend to retain custody and control of a defendant and such environment has been approved by the board of county commissioners or the governing body of a city; and

(3) "drug" includes toxic vapors as such term is defined in K.S.A. 2015 Supp. 21-5712, and amendments thereto.

(p) (1) The amount of the increase in fines as specified in this section shall be remitted by the clerk of the district court to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of remittance of the increase provided in this act, the state treasurer shall deposit the entire amount in the state treasury and the state treasurer shall credit 50% to the community alcoholism and intoxication programs fund and 50% to the department of corrections alcohol and drug abuse treatment fund, which is hereby created in the state treasury.

(2) On and after July 1, 2011, the amount of $250 from each fine imposed pursuant to this section shall be remitted by the clerk of the district court to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall credit the entire amount to the community corrections supervision fund established by K.S.A. 2015 Supp. 75-52,113, and amendments thereto.

History: L. 1974, ch. 33, § 8-1567; L. 1976, ch. 50, § 1; L. 1982, ch. 144, § 5; L. 1983, ch. 37, § 2; L. 1984, ch. 37, § 4; L. 1984, ch. 39, § 9; L. 1985, ch. 48, § 9; L. 1985, ch. 50, § 5; L. 1988, ch. 48, § 6; L. 1988, ch. 47, § 17; L. 1989, ch. 92, § 16; L. 1990, ch. 44, § 6; L. 1990, ch. 47, § 3; L. 1991, ch. 36, § 20; L. 1992, ch. 298, § 1; L. 1993, ch. 259, § 8; L. 1993, ch. 291, § 270; L. 1994, ch. 291, § 2; L. 2001, ch. 200, § 14; L. 2002, ch. 50, § 1; L. 2002, ch. 166, § 2; L. 2003, ch. 100, § 1; L. 2007, ch. 181, § 9; L. 2008, ch. 170, § 4; L. 2009, ch. 107, § 5; L. 2009, ch. 143, § 3; L. 2010, ch. 153, § 3; L. 2011, ch. 105, § 19; L. 2012, ch. 172, § 20; L. 2013, ch. 122, § 6; L. 2014, ch. 115, § 3; July 1.

Revisor's Note:

Section was amended twice in the 2007 session, see also 8-1567b.

Section was also amended by L. 2009, ch. 32, § 19, but that version was repealed by L. 2009, ch. 143, § 37.

Section was also amended by L. 2009, ch. 107, § 6, but that version was repealed by L. 2010, ch. 154, § 4.

Section was also amended by L. 2011, ch. 30, § 95, but that version was repealed by L. 2011, ch. 105, § 36.



8-1567a Driving under the influence of alcohol or drugs by any person less than 21 years of age; blood alcohol concentration; penalties.

8-1567a. Driving under the influence of alcohol or drugs by any person less than 21 years of age; blood alcohol concentration; penalties. (a) It shall be unlawful for any person less than 21 years of age to operate or attempt to operate a vehicle in this state with a breath or blood alcohol content of .02 or greater.

(b) Whenever a law enforcement officer determines that a breath or blood alcohol test is to be required of a person less than 21 years of age pursuant to K.S.A. 8-1001 or K.S.A. 8-2,142, and amendments thereto, in addition to any other notices required by law, the law enforcement officer shall provide written and oral notice that: (1) It is unlawful for any person less than 21 years of age to operate or attempt to operate a vehicle in this state with a breath or blood alcohol content of .02 or greater; and (2) if the person is less than 21 years of age at the time of the test request and submits to and completes the test or tests and the test results show an alcohol concentration of .02 or greater, but less than .08, on the person's first occurrence, the person's driving privileges will be suspended for 30 days and on the person's second or subsequent occurrence, the person's driving privileges shall be suspended for one year.

(c) Any suspension and restriction of driving privileges pursuant to this section shall be in addition to any disqualification from driving a commercial motor vehicle pursuant to K.S.A. 8-2,142, and amendments thereto.

(d) Whenever a breath or blood alcohol test is requested pursuant to K.S.A. 8-1001, and amendments thereto, from a person less than 21 years of age, and results in a test result of .02 or greater, but less than .08, a law enforcement officer's certification under this section shall be prepared. The certification required by this section shall be signed by one or more officers to certify that:

(1) (A) There existed reasonable grounds to believe the person was operating a vehicle while under the influence of alcohol or drugs, or both, or to believe that the person had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, while having alcohol or other drugs in such person's system or was under the age of 21 years and was operating or attempting to operate a vehicle while having alcohol or other drugs in such person's system; (B) the person had been placed under arrest, was in custody or had been involved in a vehicle accident or collision; (C) a law enforcement officer had presented the person with the oral and written notice required by K.S.A. 8-1001, and amendments thereto, and the oral and written notice required by this section; (D) that the person was less than 21 years of age at the time of the test request; and (E) the result of the test showed that the person had an alcohol concentration of .02 or greater in such person's blood or breath.

(2) With regard to a breath test, in addition to those matters required to be certified under subsection (d)(1), that: (A) The testing equipment used was certified by the Kansas department of health and environment; (B) the testing procedures used were in accordance with the requirements set out by the Kansas department of health and environment; and (C) the person who operated the testing equipment was certified by the Kansas department of health and environment to operate such equipment.

(e) If a hearing is requested as a result of a law enforcement officer's certification under this section, the scope of the hearing shall be limited to whether: (1) A law enforcement officer had reasonable grounds to believe the person was operating a vehicle while under the influence of alcohol or drugs, or both, or to believe that the person had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, while having alcohol or other drugs in such person's system or was under the age of 21 years and was operating or attempting to operate a vehicle while having alcohol or other drugs in such person's system; (2) the person had been placed under arrest, was in custody or was involved in a motor vehicle accident or collision resulting in property damage, personal injury or death; (3) a law enforcement officer had presented the person with the oral and written notice required by K.S.A. 8-1001, and amendments thereto, and the oral and written notice required by this section; (4) the testing equipment used was reliable; (5) the person who operated the testing equipment was qualified; (6) the testing procedures used were reliable; (7) the test result determined that the person had an alcohol concentration of .02 or greater in such person's blood or breath; (8) the person was operating a vehicle; and (9) the person was less than 21 years of age at the time a test was requested.

(f) If a person less than 21 years of age submits to a breath or blood alcohol test requested pursuant to K.S.A. 8-1001 or K.S.A. 8-2,142, and amendments thereto, and produces a test result of .02 or greater, but less than .08, on the person's first occurrence, the person's driving privileges shall be suspended for 30 days and then restricted as provided by K.S.A. 8-1015, and amendments thereto, for an additional 330 days, and on the person's second or subsequent occurrence, the person's driving privileges shall be suspended for one year.

(g) Except where there is a conflict between this section and K.S.A. 8-1001 and 8-1002, and amendments thereto, the provisions of K.S.A. 8-1001 and 8-1002, and amendments thereto, shall be applicable to proceedings under this section.

(h) Any determination under this section that a person less than 21 years of age had a test result of .02 or greater, but less than .08, and any resulting administrative action upon the person's driving privileges, upon the first occurrence of such test result and administrative action, shall not be considered by any insurance company in determining the rate charged for any automobile liability insurance policy or whether to cancel any such policy under the provisions of subsection (4)(a) of K.S.A. 40-277, and amendments thereto.

History: L. 1996, ch. 216, § 1; L. 1999, ch. 125, § 19; 1999, ch. 169, § 2; L. 2001, ch. 200, § 8; L. 2013, ch. 122, § 7; July 1.



8-1568 Fleeing or attempting to elude a police officer; penalties.

8-1568. Fleeing or attempting to elude a police officer; penalties. (a) (1) Any driver of a motor vehicle who willfully fails or refuses to bring such driver's vehicle to a stop for a pursuing police vehicle or police bicycle, when given visual or audible signal to bring the vehicle to a stop, shall be guilty as provided by subsection (c)(1).

(2) Any driver of a motor vehicle who willfully otherwise flees or attempts to elude a pursuing police vehicle or police bicycle, when given visual or audible signal to bring the vehicle to a stop, shall be guilty as provided by subsection (c)(1).

(3) It shall be an affirmative defense to any prosecution under subsection (a)(1) that the driver's conduct in violation of such paragraph was caused by such driver's reasonable belief that the vehicle or bicycle pursuing such driver's vehicle is not a police vehicle or police bicycle.

(b) Any driver of a motor vehicle who willfully fails or refuses to bring such driver's vehicle to a stop, or who otherwise flees or attempts to elude a pursuing police vehicle or police bicycle, when given visual or audible signal to bring the vehicle to a stop, and who: (1) Commits any of the following during a police pursuit: (A) Fails to stop for a police road block; (B) drives around tire deflating devices placed by a police officer; (C) engages in reckless driving as defined by K.S.A. 8-1566, and amendments thereto; (D) is involved in any motor vehicle accident or intentionally causes damage to property; or (E) commits five or more moving violations; or

(2) is attempting to elude capture for the commission of any felony, shall be guilty as provided in subsection (c)(2).

(c) (1) Violation of subsection (a), upon a:

(A) First conviction is a class B nonperson misdemeanor;

(B) second conviction is a class A nonperson misdemeanor; or

(C) third or subsequent conviction is a severity level 9, person felony.

(2) Violation of subsection (b) is a severity level 9, person felony.

(d) The signal given by the police officer may be by hand, voice, emergency light or siren:

(1) If the officer giving such signal is within or upon an official police vehicle or police bicycle at the time the signal is given, the vehicle or bicycle shall be appropriately marked showing it to be an official police vehicle or police bicycle; or

(2) if the officer giving such signal is not utilizing an official police vehicle or police bicycle at the time the signal is given, the officer shall be in uniform, prominently displaying such officer's badge of office at the time the signal is given.

(e) For the purpose of this section:

(1) "Conviction" means a final conviction without regard to whether sentence was suspended or probation granted after such conviction. Forfeiture of bail, bond or collateral deposited to secure a defendant's appearance in court, which forfeiture has not been vacated, shall be equivalent to a conviction. For the purpose of determining whether a conviction is a first, second, third or subsequent conviction in sentencing under this section it is irrelevant whether an offense occurred before or after conviction for a previous offense.

(2) "Appropriately marked" official police vehicle or police bicycle shall include, but not be limited to, any police vehicle or bicycle equipped with functional emergency lights or siren or both and which the emergency lights or siren or both have been activated for the purpose of signaling a driver to stop a motor vehicle.

(f) The division of vehicles of the department of revenue shall promote public awareness of the provisions of this section when persons apply for or renew such person's driver's license.

History: L. 1974, ch. 33, § 8-1568; L. 1981, ch. 42, § 2; L. 1992, ch. 239, § 29; L. 1993, ch. 291, § 4; L. 1994, ch. 291, § 3; L. 1996, ch. 180, § 2; L. 1998, ch. 145, § 1; L. 2009, ch. 132, § 2; L. 2014, ch. 76, § 1; July 1.



8-1569 Stopping, standing or parking outside of business or residence district.

8-1569. Stopping, standing or parking outside of business or residence district. (a) Outside a business or residence district no person shall stop, park or leave standing any vehicle, whether attended or unattended, upon the roadway when it is practicable to stop, park or so leave such vehicle off the roadway, but in every event an unobstructed width of the highway opposite a standing vehicle shall be left for the free passage of other vehicles and a clear view of such stopped vehicle shall be available from a distance of two hundred (200) feet in each direction upon such highway.

(b) This section, K.S.A. 8-1571 and K.S.A. 8-1572 shall not apply to the driver of any vehicle which is disabled in such manner and to such extent that it is impossible to avoid stopping and temporarily leaving the vehicle in such position.

History: L. 1974, ch. 33, § 8-1569; July 1.



8-1570 Authority of police officer to remove vehicle in violation of 8-1569 from highway.

8-1570. Authority of police officer to remove vehicle in violation of 8-1569 from highway. (a) Whenever any police officer finds a vehicle in violation of any of the provisions of K.S.A. 8-1569, such officer is hereby authorized to move such vehicle, or require the driver or other person in charge of the vehicle to move the same, to a position off the roadway.

(b) Any police officer is hereby authorized to remove or cause to be removed to a place of safety any unattended vehicle illegally left standing upon any highway, bridge, causeway, or in any tunnel, in such position or under such circumstances as to obstruct the normal movement of traffic.

(c) Any police officer is hereby authorized to remove or cause to be removed to the nearest garage or other place of safety any vehicle found upon a highway when:

(1) Report has been made that such vehicle has been stolen or taken without the consent of its owner;

(2) The person or persons in charge of such vehicle are unable to provide for its custody or removal; or

(3) When the person driving or in control of such vehicle is arrested for an alleged offense for which the officer is required by law to take the person arrested before a judge of the district court without unnecessary delay.

History: L. 1974, ch. 33, § 8-1570; L. 1976, ch. 145, § 31; Jan. 10, 1977.



8-1571 Stopping, standing or parking prohibited in specified places.

8-1571. Stopping, standing or parking prohibited in specified places. (a) Except when necessary to avoid conflict with other traffic, or in compliance with law or the directions of a police officer or official traffic-control device, no person shall:

(1) Stop, stand or park a vehicle:

(i) On the roadway side of any vehicle stopped or parked at the edge or curb of a street;

(ii) On a sidewalk;

(iii) Within an intersection;

(iv) On a crosswalk;

(v) Between a safety zone and the adjacent curb or within thirty (30) feet of points on the curb immediately opposite the ends of a safety zone, unless a different length is indicated by signs or markings;

(vi) Alongside or opposite any street excavation or obstruction when stopping, standing or parking would obstruct traffic;

(vii) Upon any bridge or other elevated structure upon a highway or within a highway tunnel;

(viii) On any railroad tracks;

(ix) On any controlled-access highway;

(x) In the area between roadways of a divided highway, including crossovers; or

(xi) At any place where official signs prohibit stopping.

(2) Stand or park a vehicle, whether occupied or not, except momentarily to pick up or discharge a passenger or passengers:

(i) In front of a public or private driveway;

(ii) Within fifteen (15) feet of a fire hydrant;

(iii) Within twenty (20) feet of a crosswalk at an intersection;

(iv) Within thirty (30) feet upon the approach to any flashing signal, stop sign, yield sign or traffic-control signal located at the side of a roadway;

(v) Within twenty (20) feet of the driveway entrance to any fire station and on the side of a street opposite the entrance to any fire station within seventy-five (75) feet of said entrance, when properly signposted; or

(vi) At any place where official signs prohibit standing.

(3) Park a vehicle, whether occupied or not, except temporarily for the purpose of and while actually engaged in loading or unloading property or passengers:

(i) Within fifty (50) feet of the nearest rail of a railroad crossing; or

(ii) At any place where official signs prohibit parking.

(b) No person shall move a vehicle not lawfully under his or her control into any such prohibited area or away from a curb such a distance as is unlawful.

History: L. 1974, ch. 33, § 8-1571; July 1.



8-1572 Additional parking regulations; powers of secretary and local authorities.

8-1572. Additional parking regulations; powers of secretary and local authorities. (a) Except as otherwise provided in this section, every vehicle stopped or parked upon a two-way roadway shall be so stopped or parked with the right-hand wheels parallel to and within twelve (12) inches of the right-hand curb or as close as practicable to the right edge of the right-hand shoulder.

(b) Except when otherwise provided by local ordinance, every vehicle stopped or parked upon a one-way roadway shall be so stopped or parked parallel to the curb or edge of the roadway, in the direction of authorized traffic movement, with its right-hand wheels within twelve (12) inches of the right-hand curb or as close as practicable to the right edge of the right-hand shoulder, or with its left-hand wheels within twelve (12) inches of the left-hand curb or as close as practicable to the left edge of the left-hand shoulder.

(c) Local authorities may permit angle parking on any roadway, except that angle parking shall not be permitted on any federal-aid or state highway, unless the secretary of transportation has determined that the roadway is of sufficient width to permit angle parking without interfering with the free movement of traffic.

(d) The secretary of transportation with respect to highways under the secretary's jurisdiction may place official traffic-control devices prohibiting, limiting or restricting the stopping, standing or parking of vehicles on any highway where, in the secretary's opinion, such stopping, standing or parking is dangerous to those using the highway or where the stopping, standing, or parking of vehicles would unduly interfere with the free movement of traffic thereon. No person shall stop, stand or park any vehicle in violation of the restrictions indicated by such devices.

History: L. 1974, ch. 33, § 8-1572; L. 1975, ch. 427, § 28; Aug. 15.



8-1573 Unattended motor vehicle.

8-1573. Unattended motor vehicle. (a) No person driving or in charge of a motor vehicle shall permit it to stand unattended without first stopping the engine, locking the ignition, removing the key from the ignition, effectively setting the brake thereon and, when standing upon any grade, turning the front wheels to the curb or side of the highway.

(b) For the purpose of this section, unattended shall not be construed to mean a motor vehicle with an engine that has been activated by a remote starter system, when the motor vehicle is locked and when the ignition keys are not in the motor vehicle.

History: L. 1974, ch. 33, § 8-1573; L. 2003, ch. 56, § 1; Apr. 24.



8-1574 Limitations on backing vehicle.

8-1574. Limitations on backing vehicle. (a) The driver of a vehicle shall not back the same unless such movement can be made with safety and without interfering with other traffic.

(b) The driver of a vehicle shall not back the same upon any shoulder or roadway of any controlled-access highway.

History: L. 1974, ch. 33, § 8-1574; July 1.



8-1575 Driving upon sidewalk.

8-1575. Driving upon sidewalk. No person shall drive any vehicle upon a sidewalk or sidewalk area except upon a permanent or duly authorized temporary driveway.

History: L. 1974, ch. 33, § 8-1575; July 1.



8-1576 Driving vehicle prohibited when driver's view or driving mechanism obstructed.

8-1576. Driving vehicle prohibited when driver's view or driving mechanism obstructed. (a) No person shall drive a vehicle when it is so loaded, or when there are in the front seat such a number of persons, exceeding three (3), as to obstruct the view of the driver to the front or sides of the vehicle or as to interfere with the driver's control over the driving mechanism of the vehicle.

(b) No passenger in a vehicle shall ride in such position as to interfere with the driver's view ahead or to the sides, or to interfere with the driver's control over the driving mechanism of the vehicle.

History: L. 1974, ch. 33, § 8-1576; July 1.



8-1577 Opening and closing vehicle doors.

8-1577. Opening and closing vehicle doors. No person shall open the door of a motor vehicle on the side available to moving traffic unless and until it is reasonably safe to do so, and can be done without interfering with the movement of other traffic, nor shall any person leave a door open on the side of a vehicle available to moving traffic for a period of time longer than necessary to load or unload passengers.

History: L. 1974, ch. 33, § 8-1577; July 1.



8-1578 Riding in house trailer or mobile or manufactured home prohibited.

8-1578. Riding in house trailer or mobile or manufactured home prohibited. No person or persons shall occupy a house trailer, manufactured home, as defined in subsection (a) of K.S.A. 58-4202, or mobile home, as defined in subsection (b) of K.S.A. 58-4202 while it is being moved upon a public highway.

History: L. 1974, ch. 33, § 8-1578; L. 1991, ch. 33, § 46; July 1.



8-1578a Riding on vehicle prohibited, when; exceptions.

8-1578a. Riding on vehicle prohibited, when; exceptions. (a) It shall be unlawful for any person under the age of 14 years to ride on any vehicle or upon any portion thereof not designed or intended for use of passengers when the vehicle is in motion.

(b) It shall be unlawful for the operator of any vehicle to allow any person under the age of 14 years to ride on any vehicle or upon any portion thereof not designed or intended for the use of passengers when the vehicle is in motion.

(c) This section shall not apply to:

(1) An employee under the age of 14 years engaged in the necessary discharge of the employee's duty within truck bodies in space intended for merchandise or cargo; or

(2) when the vehicle is being operated in parades, caravans or exhibitions which are officially authorized or otherwise permitted by law.

(d) The provisions of subsections (a) and (b) shall apply only when a vehicle is being operated within the corporate limits of a city or on the state highway system.

History: L. 1992, ch. 317, § 5; July 1.



8-1579 Driving in defiles or canyons or on steep grades.

8-1579. Driving in defiles or canyons or on steep grades. The driver of a motor vehicle traveling through defiles or canyons or on highways with steep grades shall hold such motor vehicle under control and as near the right-hand edge of the roadway as reasonably possible and, except when driving entirely to the right of the center of the roadway, shall give audible warning with the horn of such motor vehicle upon approaching any curve where the view is obstructed within a distance of two hundred (200) feet along the highway.

History: L. 1974, ch. 33, § 8-1579; July 1.



8-1580 Coasting prohibited.

8-1580. Coasting prohibited. (a) The driver of any motor vehicle when traveling upon a down grade shall not coast with the gears or transmission of such vehicle in neutral.

(b) The driver of a truck or bus when traveling upon a down grade shall not coast with the clutch disengaged.

History: L. 1974, ch. 33, § 8-1580; July 1.



8-1581 Following fire apparatus prohibited.

8-1581. Following fire apparatus prohibited. The driver of any vehicle other than one on official business shall not follow any fire apparatus traveling in response to a fire alarm closer than five hundred (500) feet or stop such vehicle within five hundred (500) feet of any fire apparatus stopped in answer to a fire alarm.

History: L. 1974, ch. 33, § 8-1581; July 1.



8-1582 Driving over fire hose prohibited.

8-1582. Driving over fire hose prohibited. No vehicle shall be driven over any unprotected hose of a fire department when laid down on any street, private road or driveway to be used at any fire or alarm of fire, without the consent of the fire department official in command.

History: L. 1974, ch. 33, § 8-1582; July 1.



8-1583 Putting glass, etc., on highway prohibited.

8-1583. Putting glass, etc., on highway prohibited. (a) No person shall throw or deposit upon any highway any glass bottle, glass, nails, tacks, wire, cans or any other substance likely to injure any person, animal or vehicle upon such highway.

(b) Any person who drops, or permits to be dropped or thrown, upon any highway any destructive or injurious material shall immediately remove the same or cause it to be removed.

(c) Any person removing a wrecked or damaged vehicle from a highway shall remove any glass or other injurious substance dropped upon the highway from such vehicle.

History: L. 1974, ch. 33, § 8-1583; July 1.



8-1584 Restrictions on driving into intersection or crosswalk or onto railroad grade crossing.

8-1584. Restrictions on driving into intersection or crosswalk or onto railroad grade crossing. No driver shall enter an intersection or a marked crosswalk or drive onto any railroad grade crossing unless there is sufficient space on the other side of the intersection, crosswalk or railroad grade crossing to accommodate the vehicle he or she is operating without obstructing the passage of other vehicles, pedestrians or railroad trains notwithstanding any traffic-control signal indication to proceed.

History: L. 1974, ch. 33, § 8-1584; July 1.



8-1585 Limitations on operation of snowmobile.

8-1585. Limitations on operation of snowmobile. No person shall operate a snowmobile on any controlled-access highway. No person shall operate a snowmobile on any other highway, except when crossing the highway at a right angle, or when use of the highway by other motor vehicles is impossible because of snow, or when such operation is authorized by the authority having jurisdiction over the highway.

History: L. 1974, ch. 33, § 8-1585; July 1.



8-1586 Unlawful acts; application of regulations.

8-1586. Unlawful acts; application of regulations. (a) Violation of any provision of K.S.A. 8-1587 to 8-1592, inclusive, and amendments thereto, is a traffic infraction.

(b) The parent of any child and the guardian of any ward shall not authorize or knowingly permit any such child or ward to violate any of the provisions of K.S.A. 8-1587 to 8-1592, inclusive.

(c) The provisions of K.S.A. 8-1587 to 8-1592, inclusive, which are applicable to bicycles shall apply whenever a bicycle is operated upon any highway or upon any path set aside for the exclusive use of bicycles, subject to those exceptions stated herein.

History: L. 1974, ch. 33, § 8-1586; L. 1975, ch. 39, § 14; L. 1984, ch. 39, § 10; Jan. 1, 1985.



8-1587 Traffic laws apply to persons riding bicycles.

8-1587. Traffic laws apply to persons riding bicycles. Every person riding a bicycle upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by this act, except as otherwise provided in K.S.A. 8-1586 to 8-1592, inclusive, and except as to those provisions of this act which by their nature can have no application.

History: L. 1974, ch. 33, § 8-1587; L. 1975, ch. 39, § 15; April 19.



8-1588 Riding on bicycles.

8-1588. Riding on bicycles. (a) A person propelling a bicycle shall not ride other than upon or astride a permanent and regular seat attached thereto.

(b) No bicycle shall be used to carry more persons at one time than the number for which it is designed and equipped.

History: L. 1974, ch. 33, § 8-1588; July 1.



8-1589 Same; clinging to other vehicles prohibited.

8-1589. Same; clinging to other vehicles prohibited. No person riding upon any bicycle, coaster, roller skates, sled or toy vehicle shall attach the same, himself or herself to any vehicle upon a roadway.

History: L. 1974, ch. 33, § 8-1589; July 1.



8-1590 Riding on bicycles or mopeds; riding on roadways and bicycle paths.

8-1590. Riding on bicycles or mopeds; riding on roadways and bicycle paths. (a) Every person operating a bicycle or a moped upon a roadway at less than the normal speed of traffic at the time and place and under the conditions then existing shall ride as near to the right side of the roadway as practicable, except under any of the following situations when: (1) Overtaking and passing another bicycle or vehicle proceeding in the same direction; (2) preparing for a left turn at an intersection or into a private road or driveway; or (3) reasonably necessary to avoid conditions including, but not limited to, fixed or moving objects, parked or moving bicycles, bicycles, pedestrians, animals, surface hazards or narrow width lanes that make it unsafe to continue along the right-hand edge of the roadway.

(b) Any person operating a bicycle or a moped upon a one-way highway with two or more marked traffic lanes may ride as near to the left side of the roadway as practicable.

(c) Persons riding bicycles upon a roadway shall not ride more than two abreast, except on paths or parts of roadways set aside for the exclusive use of bicycles.

(d) Wherever a usable path for bicycles has been provided adjacent to a roadway, bicycle riders shall use such path and shall not use the roadway.

(e) For purposes of this section, "narrow width lane" means a lane that is too narrow for a bicycle and a vehicle to travel safely side-by-side within the lane.

History: L. 1974, ch. 33, § 8-1590; L. 1995, ch. 188, § 7; July 1.



8-1591 Same; carrying articles.

8-1591. Same; carrying articles. No person operating a bicycle shall carry any package, bundle or article which prevents the driver from keeping at least one (1) hand upon the handlebars.

History: L. 1974, ch. 33, § 8-1591; July 1.



8-1592 Lamps, brakes and other equipment on bicycles.

8-1592. Lamps, brakes and other equipment on bicycles. (a) Every bicycle when in use at nighttime shall be equipped with a lamp on the front which shall emit a white light visible from a distance of at least five hundred (500) feet to the front and with a red reflector on the rear of a type approved by the secretary of transportation which shall be visible from all distances from one hundred (100) feet to six hundred (600) feet to the rear when directly in front of lawful lower beams of head lamps on a motor vehicle. A lamp emitting a red light visible from a distance of five hundred (500) feet to the rear may be used in addition to the red reflector.

(b) Every bicycle shall be equipped with a brake which will enable the operator to make the braked wheels skid on dry, level, clean pavement.

(c) No person shall sell a pedal for use on a bicycle, unless such pedal is equipped with a reflector of a type approved by the secretary of transportation which is visible from the front and rear of the bicycle to which it is attached during darkness from a distance of two hundred (200) feet, and no person shall sell a new bicycle, unless it is equipped with pedals meeting the requirements of this subsection.

History: L. 1974, ch. 33, § 8-1592; L. 1975, ch. 427, § 29; Aug. 15.



8-1592a Application of 8-1586 to 8-1592 to motorized bicycles.

8-1592a. Application of 8-1586 to 8-1592 to motorized bicycles. The provisions of K.S.A. 8-1586 to 8-1592, inclusive, shall be applicable to motorized bicycles, and every person operating a motorized bicycle shall be subject to the provisions thereof.

History: L. 1976, ch. 42, § 6; Jan. 1, 1977.



8-1592b Electric-assisted bicycles; traffic law application; no registration or driver's license required.

8-1592b. Electric-assisted bicycles; traffic law application; no registration or driver's license required. Vehicle registration and driver's license shall not be required for operation of an electric-assisted bicycle. Traffic regulations applicable to bicycles shall apply to electric-assisted bicycles, except tricycles with no brake horsepower.

History: L. 1980, ch. 42, § 4; L. 2000, ch. 179, § 21; July 1.



8-1593 Rights and duties of persons riding motorcycles.

8-1593. Rights and duties of persons riding motorcycles. Every person operating a motorcycle shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of any other vehicle under this act, except as provided in K.S.A. 8-1594 to 8-1598, inclusive, of this article and except as to those provisions of this act which by their nature can have no application.

History: L. 1974, ch. 33, § 8-1593; July 1.



8-1594 Operation of motorcycles.

8-1594. Operation of motorcycles. (a) A person operating a motorcycle shall ride only upon the permanent and regular seat attached thereto, and such operator shall not carry any other person nor shall any other person ride on a motorcycle, unless such motorcycle is designed to carry more than one person, in which event a passenger may ride upon the permanent and regular seat if designed for two persons, or upon another seat firmly attached to the motorcycle at the rear or side of the operator.

(b) A person shall ride upon a motorcycle only while sitting astride the seat, facing forward, with one leg on each side of the motorcycle. This subsection shall not apply to any person riding within an autocycle.

(c) No person shall operate a motorcycle while carrying any package, bundle, or other article which prevents such person from keeping both hands on the handlebars.

(d) No operator shall carry any person, nor shall any person ride, in a position that will interfere with the operation or control of the motorcycle or the view of the operator.

History: L. 1974, ch. 33, § 8-1594; L. 2015, ch. 48, § 6; May 14.



8-1595 Same; roadways laned for traffic.

8-1595. Same; roadways laned for traffic. (a) All motorcycles are entitled to full use of a lane, and no motor vehicle shall be driven in such a manner as to deprive any motorcycle of the full use of a lane. This subsection shall not apply to motorcycles operated two (2) abreast in a single lane.

(b) The operator of a motorcycle shall not overtake and pass in the same lane occupied by the vehicle being overtaken.

(c) No person shall operate a motorcycle between lanes of traffic or between adjacent lines or rows of vehicles.

(d) Motorcycles shall not be operated more than two (2) abreast in a single lane.

(e) Subsections (b) and (c) shall not apply to police officers in the performance of their official duties.

History: L. 1974, ch. 33, § 8-1595; July 1.



8-1596 Same; clinging to other vehicles prohibited.

8-1596. Same; clinging to other vehicles prohibited. No person riding upon a motorcycle shall attach himself, herself or the motorcycle to any other vehicle on a roadway.

History: L. 1974, ch. 33, § 8-1596; July 1.



8-1597 Same; equipment on motorcycles for passengers.

8-1597. Same; equipment on motorcycles for passengers. Any motorcycle carrying a passenger, other than in a sidecar or enclosed cab, shall be equipped with a seat and footrests for such passenger.

History: L. 1974, ch. 33, § 8-1597; L. 2006, ch. 219, § 1; July 1.



8-1598 Operation of motorcycles; equipment required for operators and riders.

8-1598. Operation of motorcycles; equipment required for operators and riders. (a) No person under the age of 18 years shall operate or ride upon a motorcycle or a motorized bicycle, unless wearing a helmet which complies with minimum guidelines established by the national highway traffic safety administration pursuant to the national traffic and motor vehicle safety act of 1966 for helmets designed for use by motorcyclists and other motor vehicle users.

(b) No person shall allow or permit any person under the age of 18 years to: (1) Operate a motorcycle or motorized bicycle or to ride as a passenger upon a motorcycle or motorized bicycle without being in compliance with the provisions of subsection (a); or (2) operate a motorcycle or to ride as a passenger upon a motorcycle without being in compliance with the provisions of subsection (c).

(c) (1) No person shall operate a motorcycle unless such person is wearing an eye-protective device which shall consist of protective glasses, goggles or transparent face shields which are shatter proof and impact resistant, except when the motorcycle is equipped with a windscreen which has a minimum height of 10 inches measured from the center of the handlebars.

(2) No person under the age of 18 years shall ride as a passenger on a motorcycle unless such person is wearing an eye-protective device which shall consist of protective glasses, goggles or transparent face shields which are shatter proof and impact resistant.

(d) This section shall not apply to persons riding within an enclosed cab, an autocycle or on a golf cart, nor shall it apply to any person operating or riding any industrial or cargo-type vehicle having three wheels and commonly known as a truckster.

History: L. 1974, ch. 33, § 8-1598; L. 1975, ch. 427, § 30; L. 1976, ch. 51, § 1; L. 1979, ch. 41, § 1; L. 1982, ch. 36, § 1; L. 1997, ch. 80, § 2; L. 2010, ch. 151, § 3; L. 2015, ch. 48, § 4; May 14.



8-1599 Transportation of liquor in opened containers unlawful; exceptions; penalty; report of prior convictions; city or county not prohibited from enacting comparable ordinance or resolution, requirements.

8-1599. Transportation of liquor in opened containers unlawful; exceptions; penalty; report of prior convictions; city or county not prohibited from enacting comparable ordinance or resolution, requirements. (a) As used in this section, "alcoholic beverage" means any alcoholic liquor, as defined by K.S.A. 41-102, and amendments thereto, or any cereal malt beverage, as defined by K.S.A. 41-2701, and amendments thereto.

(b) No person shall transport in any vehicle upon a highway or street any alcoholic beverage  unless such beverage is:

(1) In the original unopened package or container, the seal of which has not been broken and from which the original cap, cork or other means of closure has not been removed;

(2) (A) in the locked rear trunk or rear compartment, or any locked outside compartment which is not accessible to any person in the vehicle while it is in motion; or

(B) if a motor vehicle is not equipped with a trunk, behind the last upright seat or in an area not normally occupied by the driver or a passenger; or

(3) in the exclusive possession of a passenger in a vehicle which is a recreational vehicle, as defined by K.S.A. 75-1212, and amendments thereto, or a bus, as defined by K.S.A. 8-1406, and amendments thereto, who is not in the driving compartment of such vehicle or who is in a portion of such vehicle from which the driver is not directly accessible.

(c) Violation of this section is a misdemeanor punishable by a fine of not more than $200 or by imprisonment for not more than six months, or both.

(d) Except as provided in subsection (f) upon conviction or adjudication of a second or subsequent violation of this section, the judge, in addition to any other penalty or disposition ordered pursuant to law, shall suspend the person's driver's license or privilege to operate a motor vehicle on the streets and highways of this state for one year.

(e) Upon suspension of a license pursuant to this section, the court shall require the person to surrender the license to the court, which shall transmit the license to the division of motor vehicles of the department of revenue, to be retained until the period of suspension expires. At that time, the licensee may apply to the division for return of the license. If the license has expired, the person may apply for a new license, which shall be issued promptly upon payment of the proper fee and satisfaction of other conditions established by law for obtaining a license unless another suspension or revocation of the person's privilege to operate a motor vehicle is in effect.

(f) As used in this section, "highway" and "street" have the meanings provided by K.S.A. 8-1424 and 8-1473, and amendments thereto.

(g) In lieu of suspending the driver's license or privilege to operate a motor vehicle on the highways of this state of any person convicted of violating this section, as provided in subsection (d), the judge of the court in which such person was convicted may enter an order which places conditions on such person's privilege of operating a motor vehicle on the highways of this state, a certified copy of which such person shall be required to carry any time such person is operating a motor vehicle on the highways of this state. Any such order shall prescribe the duration of the conditions imposed, which in no event shall be for a period of more than one year for a second violation.

Upon entering an order restricting a person's license hereunder, the judge shall require such person to surrender such person's driver's license to the judge who shall cause it to be transmitted to the division of vehicles, together with a copy of the order. Upon receipt thereof, the division of vehicles shall issue without charge a driver's license which shall indicate on its face that conditions have been imposed on such person's privilege of operating a motor vehicle and that a certified copy of the order imposing such conditions is required to be carried by the person for whom the license was issued any time such person is operating a motor vehicle on the highways of this state. If the person convicted is a nonresident, the judge shall cause a copy of the order to be transmitted to the division and the division shall forward a copy of it to the motor vehicle administrator, of such person's state of residence. Such judge shall furnish to any person whose driver's license has had conditions imposed on it under this section a copy of the order, which shall be recognized as a valid Kansas driver's license until such time as the division shall issue the restricted license provided for in this section.

Upon expiration of the period of time for which conditions are imposed pursuant to this subsection, the licensee may apply to the division for the return of the license previously surrendered by such licensee. In the event such license has expired, such person may apply to the division for a new license, which shall be issued immediately by the division upon payment of the proper fee and satisfaction of the other conditions established by law, unless such person's privilege to operate a motor vehicle on the highways of this state has been suspended or revoked prior thereto. If any person shall violate any of the conditions imposed under this subsection, such person's driver's license or privilege to operate a motor vehicle on the highways of this state shall be revoked for a period of not less than 60 days nor more than one year by the judge of the court in which such person is convicted of violating such conditions.

(h) It shall be an affirmative defense to any prosecution under this section that an occupant of the vehicle other than the defendant was in exclusive possession of the alcoholic liquor.

(i) The court shall report to the division every conviction of a violation of this section or of a city ordinance or county resolution that prohibits the acts prohibited by this section. Prior to sentencing under the provisions of this section, the court shall request and shall receive from the division a record of all prior convictions obtained against such person for any violations of any of the motor vehicle laws of this state.

(j) For the purpose of determining whether a conviction is a first, second or subsequent conviction in sentencing under this section:

(1) "Conviction" includes being convicted of a violation of an ordinance of any city, or resolution of any county, which prohibits the acts that this section prohibits;

(2) only convictions occurring in the immediately preceding five years, including prior to the effective date of this act, shall be taken into account, but the court may consider other prior convictions in determining the sentence to be imposed within the limits provided for a first, second or subsequent offender, whichever is applicable; and

(3) it is irrelevant whether an offense occurred before or after conviction for a previous offense.

(k) This section shall not be construed as preventing any city from enacting ordinances, or any county from adopting resolutions, declaring acts prohibited by this section as unlawful or prohibited in such city or county and prescribing penalties for violation thereof, but such ordinance or resolution shall provide for suspension or restriction of driving privileges as provided by this section and the convicting court shall be required to report convictions for violations of such ordinance or resolution as provided by subsection (i).

(l) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 1949, ch. 242, § 93; L. 1981, ch. 201, § 1; L. 1993, ch 259, § 12; L. 1993, ch. 291, § 274; L. 1994, ch. 353, § 15; L. 2006, ch. 206, § 8; July 1.



8-15,100 Operation of all-terrain vehicles; where; when; exceptions.

8-15,100. Operation of all-terrain vehicles; where; when; exceptions. (a) Except as provided in subsection (b), it shall be unlawful for any person to operate an all-terrain vehicle: (1) On any interstate highway, federal highway or state highway; or (2) within the corporate limits of any city unless authorized by such city.

(b) Notwithstanding the provisions of subsection (a), all-terrain vehicles owned and operated by a county noxious weed department, or all-terrain vehicles owned and operated by persons contracting with a county noxious weed department or the Kansas department of transportation may be allowed to operate such all-terrain vehicles upon the right-of-way of any federal highway or state highway for the purpose of eradicating noxious weeds and such all-terrain vehicles may be operated incidentally upon such federal highway or state highway.

(c) No all-terrain vehicle shall be operated on any public highway, street or road between sunset and sunrise unless equipped with lights as required by law for motorcycles.

(d) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 1996, ch. 220, § 2; L. 2007, ch. 140, § 7; July 1.



8-15,101 Unlawful operation of low-speed vehicle.

8-15,101. Unlawful operation of low-speed vehicle. (a) It shall be unlawful for any person to operate a low-speed vehicle on any street or highway with a posted speed limit greater than 40 miles per hour.

(b) The provisions of subsection (a), shall not prohibit a low-speed vehicle from crossing a street or highway with a posted speed limit in excess of 40 miles per hour.

(c) This section shall be a part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2000, ch. 179, § 3; July 1.



8-15,102 Littering.

8-15,102. Littering. (a) No person shall throw, place or drop litter or allow litter to be thrown, placed or dropped from a motor vehicle onto or upon any highway, road or street. The driver of the vehicle may be cited for any litter thrown, placed or dropped from the motor vehicle, unless any other person in the motor vehicle admits to or is identified as having committed the act.

(b) "Litter" means rubbish, refuse, waste material, garbage, trash or debris of whatever kind or description and includes improperly discarded paper, metal, plastic or glass.

(c) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2004, ch. 163, § 1; July 1.



8-15,103 Failure to obey school crossing guard.

8-15,103. Failure to obey school crossing guard. (a) No person shall willfully fail or refuse to comply with any lawful order or direction of any uniformed school crossing guard invested by law with authority to direct, control or regulate traffic.

(b) This section shall be part of and supplemental to the uniform act regulating traffic.

History: L. 2006, ch. 134, § 1; July 1.



8-15,104 School crossing guards; appointment; training; limitations.

8-15,104. School crossing guards; appointment; training; limitations. (a) The governing body of any school district, nonpublic school, city, township located in a county designated as an urban area pursuant to K.S.A. 19-2654, and amendments thereto, or county is hereby authorized to appoint and equip volunteers and designated employees of such school district, nonpublic school, city, township or county, and may provide training to such volunteers and employees as school crossing guards, as defined in K.S.A. 2015 Supp. 8-1492, and amendments thereto, and is further hereby authorized to retain any other individual, firm, partnership, corporation, public agency or other association of persons, by contract for services to direct traffic at school crossings, streets and highways in the vicinity of schools and bus stops, by means of lawful orders, signs or semaphores. Such persons shall wear a distinctive garb or insignia indicating such appointment.

(b) School crossing guards shall not have the power to issue citations or the power to arrest provided to law enforcement officers.

History: L. 2006, ch. 134, § 3; L. 2014, ch. 60, § 1; Apr. 24.



8-15,106 Operation of micro utility trucks; where; when.

8-15,106. Operation of micro utility trucks; where; when. (a) It shall be unlawful for any person to operate a micro utility truck: (1) On any interstate highway, federal highway or state highway; or (2) on any public highway or street within the corporate limits of any city unless authorized by such city.

(b) No micro utility truck shall be operated on any public highway or street, unless such truck complies with the equipment requirements under article 17 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto.

(c) The provisions of subsection (a), shall not prohibit a micro utility truck from crossing a federal or state highway.

(d) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2008, ch. 167, § 2; July 1.



8-15,107 Removal of vehicles obstructing traffic; requirements.

8-15,107. Removal of vehicles obstructing traffic; requirements. (a) Except in the case of an accident involving death or apparent injury of any person, or the transportation of hazardous material, the owner or driver of a vehicle which obstructs the regular flow of traffic on any interstate highway, U.S. highway, or any multilane or divided roadway, shall make every reasonable effort to move the vehicle from the roadway, if, moving the vehicle may be done safely, does not require towing and may be operated under its own power without further damage to the vehicle or the roadway and without endangering other vehicles or persons upon the roadway.

(b) Except in the case of an accident involving death or apparent injury of any person or the transportation of hazardous material, authorized employees or agents of the Kansas department of transportation, Kansas highway patrol or other law enforcement agency without the consent of the driver or owner of the vehicle or property, may require, assist in or cause the removal from the roadway any vehicle, debris or any other property which is obstructing the regular flow of traffic, creating or aggravating an emergency situation or otherwise endangering public safety.

(c) No state, county or municipal agency nor their authorized employees or agents shall be held liable for any damages resulting from the reasonable exercise of authority granted under this section.

(d) Notwithstanding the provisions of this section, a driver is required to comply with the applicable provisions of K.S.A. 8-1601 et seq., and amendments thereto.

(e) From and after July 1, 2009, and prior to July 1, 2010, a law enforcement officer shall issue a warning citation to anyone violating subsection (a).

(f) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2009, ch. 6, § 1; July 1.



8-15,108 Operation of golf cart; where; when.

8-15,108. Operation of golf cart; where; when. (a) It shall be unlawful for any person to operate a golf cart: (1) On any interstate highway, federal highway or state highway; (2) on any public highway or street within the corporate limits of any city unless authorized by such city; or (3) on any street or highway with a posted speed limit greater than 30 miles per hour.

(b) The provisions of subsection (a) shall not prohibit a golf cart from crossing a federal or state highway or a street or highway with a posted speed limit in excess of 30 miles per hour.

(c) A golf cart shall be operated on any public street or highway only during the hours between sunrise and sunset.

(d) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2009, ch. 119, § 2; July 1.



8-15,109 Operation of work-site utility vehicle; where; when.

8-15,109. Operation of work-site utility vehicle; where; when. (a) It shall be unlawful for any person to operate a work-site utility vehicle: (1) On any interstate highway, federal highway or state highway; or (2) within the corporate limits of any city unless authorized by such city.

(b) No work-site utility vehicle shall be operated on any public highway, street or road between sunset and sunrise unless equipped with lights as required by law for motorcycles.

(c) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2009, ch. 119, § 3; July 1.



8-15,110 Covering license plate with plastic-like material.

8-15,110. Covering license plate with plastic-like material. (a) It shall be unlawful for any person to attach and display on any vehicle a license plate, as required under article 1 of chapter 8 of the Kansas Statutes Annotated, which is covered, in whole or in part, with any clear or opaque material or any other plastic-like material that affects the plate's visibility or reflectivity.

(b) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2010, ch. 151, § 1; July 1.



8-15,111 Text messaging, prohibited; exceptions.

8-15,111. Text messaging, prohibited; exceptions. (a) As used in this section:

(1) "Wireless communication device" means any wireless electronic communication device that provides for voice or data communication between two or more parties, including, but not limited to, a mobile or cellular telephone, a text messaging device, a personal digital assistant that sends or receives messages, an audio-video player that sends or receives messages or a laptop computer. "Wireless communication device" does not include a device which is voice-operated and which allows the user to send or receive a text based communication without the use of either hand, except to activate or deactivate a feature or function.

(2) "Write, send or read a written communication" means using a wireless communication device to manually type, send or read a written communication, including, but not limited to, a text message, instant message or electronic mail.

(b) Except as provided in subsections (c) and (d), no person shall operate a motor vehicle on a public road or highway while using a wireless communications device to write, send or read a written communication.

(c) The provisions of subsection (b) shall not apply to:

(1) A law enforcement officer or emergency service personnel acting within the course and scope of the law enforcement officer's or emergency service personnel's employment;

(2) a motor vehicle stopped off the regular traveled portion of the roadway;

(3) a person who reads, selects or enters a telephone number or name in a wireless communications device for the purpose of making or receiving a phone call;

(4) a person who receives an emergency, traffic or weather alert message; or

(5) a person receiving a message related to the operation or navigation of the motor vehicle.

(d) The provisions of subsection (b) shall not prohibit a person from using a wireless communications device while operating a moving motor vehicle to:

(1) Report current or ongoing illegal activity to law enforcement;

(2) prevent imminent injury to a person or property; or

(3) relay information between transit or for-hire operator and the operator's dispatcher, in which the device is permanently affixed to the motor vehicle.

(e) From and after the effective date of this act and prior to January 1, 2011, a law enforcement officer shall issue a warning citation to anyone violating subsection (b).

(f) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2010, ch. 151, § 2; July 1.






Article 16 UNIFORM ACT REGULATING TRAFFIC; ACCIDENTS AND ACCIDENT REPORTS

8-1601 Application of sections in article 16.

8-1601. Application of sections in article 16. The provisions of this article shall apply upon highways and elsewhere throughout the state.

History: L. 1974, ch. 33, § 8-1601; July 1.



8-1602 Accident involving death or personal injury; duties of drivers, reports; penalties for violations; revocation of license, permit or driving privileges.

8-1602. Accident involving death or personal injury; duties of drivers, reports; penalties for violations; revocation of license, permit or driving privileges. (a) The driver of any vehicle involved in an accident resulting in injury to, great bodily harm to or death of any person or damage to any attended vehicle or property shall immediately stop such vehicle at the scene of such accident, or as close thereto as possible, but shall then immediately return to and in every event shall remain at the scene of the accident until the driver has fulfilled the requirements of K.S.A. 8-1604, and amendments thereto.

(b) A person who violates subsection (a) when an accident results in:

(1) Total property damages of less than $1,000 shall be guilty of a misdemeanor and, upon conviction, shall be punished as provided in K.S.A. 8-2116, and amendments thereto.

(2) Injury to any person or total property damages in excess of $1,000 or more shall be guilty of a class A person misdemeanor.

(3) Great bodily harm to any person shall be guilty of a severity level 8, person felony.

(4) The death of any person shall be guilty of a severity level 6, person felony, except as provided in subsection (a)(5) [(b)(5)].

(5) The death of any person, if the person knew or reasonably should have known that such accident resulted in injury or death, shall be a level 5, person felony.

(c) The director may revoke the license or permit to drive or any nonresident operating privilege of any person so convicted.

(d) The driver shall comply with the provisions of K.S.A. 2015 Supp. 8-15,107, and amendments thereto.

History: L. 1974, ch. 33, § 8-1602; L. 2006, ch. 182, § 1; L. 2011, ch. 80, § 1; July 1.



8-1604 Duty of driver to give certain information after accident; failure to provide proof of liability insurance or financial security; duty to render aid after accident; proof of liability insurance or financial security by electronic means, restrictions.

8-1604. Duty of driver to give certain information after accident; failure to provide proof of liability insurance or financial security; duty to render aid after accident; proof of liability insurance or financial security by electronic means, restrictions. (a) (1) The driver of any vehicle involved in an accident resulting in injury to or death of any person, or damage to any attended vehicle or property, shall give such driver's name, address and the registration number of the vehicle such driver is driving, and upon request shall exhibit such driver's license or permit to drive, the name of the company with which there is in effect a policy of motor vehicle liability insurance covering the vehicle involved in the accident and the policy number of such policy to any person injured in such accident or to the driver or occupant of or person attending any vehicle or other property damaged in such accident, and shall give such information and upon request exhibit such license or permit and the name of the insurer and policy number to any police officer at the scene of the accident or who is investigating the accident.

(2) Such driver, insofar as possible, shall immediately make efforts to determine whether any person involved in such accident was injured or killed, and shall render to any person injured in such accident reasonable assistance, including the carrying, or the making of arrangements for the carrying of such person to a physician, surgeon or hospital for medical or surgical treatment if it is apparent that such treatment is necessary, or if such carrying is requested by the injured person.

(b) If no police officer is present, the driver of any vehicle involved in such accident, or any occupant of such vehicle 18 years of age or older, shall immediately report such accident, by the quickest available means of communication, to the nearest office of a duly authorized police authority if:

(1) There is apparently property damage of $1,000 or more;

(2) any person involved in the accident is injured or killed; or

(3) the persons specified in subsection (a) are not present or in condition to receive such information.

(c) Unless the insurance company subsequently submits an insurance verification form indicating that insurance was not in force, no person charged with failing to provide the name of such person's insurance company and policy number as required in subsection (a), shall be convicted if such person produces in court, within 10 days of the date of arrest or of issuance of the citation, evidence of financial security for the motor vehicle operated, which was valid at the time of arrest or of issuance of the citation. For the purpose of this subsection, evidence of financial security shall be provided by a policy of motor vehicle liability insurance, an identification card or certificate of insurance issued to the policyholder by the insurer which provides the name of the insurer, the policy number, make and year of the vehicle and the effective and expiration dates of the policy, or a certificate of self-insurance signed by the commissioner of insurance. Such evidence also may be produced by displaying on a cellular phone or other type of portable electronic device evidence of financial security required by this subsection. Any person to whom such evidence of financial security is displayed shall view only such evidence of financial security. Such person shall be prohibited from viewing any other content or information stored on such cellular phone or other portable electronic devices. Upon the production in court of evidence of financial security, the court shall record the information displayed thereon on the insurance verification form prescribed by the secretary of revenue, immediately forward such form to the department of revenue, and stay any further proceedings on the matter pending a request from the prosecuting attorney that the matter be set for trial. Upon receipt of such form the department shall mail the form to the named insurance company for verification that insurance was in force on the date indicated on the form. It shall be the duty of insurance companies to notify the department within 30 calendar days of the receipt of such forms of any insurance that was not in force on the date specified. Upon return of any form to the department indicating that insurance was not in force on such date, the department shall immediately forward a copy of such form to the office of the prosecuting attorney or the city clerk of the municipality in which such prosecution is pending when the prosecuting attorney is not ascertainable. Receipt of any completed form indicating that insurance was not in effect on the date specified shall be prima facie evidence of failure to provide proof of financial security and violation of this section. A request that the matter be set for trial shall be made immediately following the receipt by the prosecuting attorney of a copy of the form from the department of revenue indicating that insurance was not in force. Any charge hereunder shall be dismissed if no request for a trial setting has been made within 60 days of the date evidence of financial security was produced in court.

History: L. 1974, ch. 33, § 8-1604; L. 1978, ch. 38, § 1; L. 1984, ch. 174, § 1; L. 1988, ch. 161, § 1; L. 1996, ch. 51, § 1; L. 2011, ch. 80, § 2; L. 2013, ch. 19, § 2; July 1.



8-1605 Duty of driver upon damaging unattended vehicle or other property; misdemeanor.

8-1605. Duty of driver upon damaging unattended vehicle or other property; misdemeanor. (a) The driver of any vehicle which collides with or is involved in an accident with any vehicle or other property which is unattended, resulting in any damage to such other vehicle or property, shall immediately stop and shall then and there either locate and notify the operator or owner of such vehicle or other property of such driver's name, address and the registration number of the vehicle such driver was driving, or shall attach securely in a conspicuous place in or on such vehicle or other property a written notice giving such driver's name, address and the registration number of the vehicle such driver was driving, and without unnecessary delay shall notify the nearest office of a duly authorized police authority. Violation of this subsection is a misdemeanor and, upon conviction shall be punished as provided in K.S.A. 8-2116, and amendments thereto.

(b) The driver under subsection (a), if possible, shall comply with the provisions of K.S.A. 2015 Supp. 8-15,107, and amendments thereto.

History: L. 1974, ch. 33, § 8-1605; L. 1984, ch. 39, § 11; L. 2009, ch. 6, § 3; L. 2011, ch. 80, § 3; July 1.



8-1607 Division may require driver or owner to submit written accident report.

8-1607. Division may require driver or owner to submit written accident report. The division may require any driver or owner of a vehicle involved in an accident to file a written report whenever the division deems it necessary to satisfy the requirements of any other provision of law.

History: L. 1974, ch. 33, § 8-1607; L. 1978, ch. 38, § 3; July 1.



8-1608 False information or report concerning accident; misdemeanor.

8-1608. False information or report concerning accident; misdemeanor. A person shall not give information in oral or written reports, as required in this article, knowing or having reason to believe that such information is false. Violation of this section is a misdemeanor.

History: L. 1974, ch. 33, § 8-1608; L. 1984, ch. 39, § 13; Jan. 1, 1985.



8-1609 Failure to report; suspension of driver's license; penalty.

8-1609. Failure to report; suspension of driver's license; penalty. The director shall suspend the license or permit to drive and any nonresident operating privileges of any person failing to report an accident as herein provided until such report has been filed, and the director may extend such suspension not to exceed thirty (30) days. Any person who shall fail to make a written report as required in this article and who shall fail to file such report with the division within the time prescribed shall be guilty of a misdemeanor and, upon conviction, shall be punished as provided in K.S.A. 8-2116.

History: L. 1974, ch. 33, § 8-1609; July 1.



8-1610 Reports by secretary of health and environment on deaths resulting from accidents.

8-1610. Reports by secretary of health and environment on deaths resulting from accidents. On or before the 10th day of each month, the secretary of health and environment shall report in writing to the department of transportation, the death of any person resulting from a vehicle accident, giving the time and place of the accident and the circumstances relating thereto.

History: L. 1974, ch. 33, § 8-1610; L. 1989, ch. 42, § 1; Jan. 1, 1990.



8-1611 Reports by law enforcement officers investigating accidents.

8-1611. Reports by law enforcement officers investigating accidents. (a) Every law enforcement officer who:

(1) Investigates a vehicle accident of which a report must be made as required in this article; or

(2) otherwise prepares a written report as a result of an investigation either at the time of and at the scene of the accident or thereafter by interviewing the participants or witnesses, when such accident under paragraphs (1) or (2) results in injury or death to any person or total damage to all property to an apparent extent of $1,000 or more, shall forward a written report of such accident to the department of transportation within 10 days after investigation of the accident.

(b) Such written reports required to be forwarded by law enforcement officers and the information contained therein shall not be privileged or held confidential.

(c) The provisions of this section shall be deemed to be satisfied by the electronic submission of reports prepared by computer and containing the information required to be included in written reports. The format of such electronic reports and the frequency of submission must be acceptable to the secretary of transportation.

History: L. 1974, ch. 33, § 8-1611; L. 1975, ch. 427, § 31; L. 1985, ch. 52, § 2; L. 1989, ch. 42, § 2; L. 2004, ch. 133, § 2; Jan. 1, 2005.



8-1612 Accident report forms; department of transportation to provide division of vehicles accident reports or data.

8-1612. Accident report forms; department of transportation to provide division of vehicles accident reports or data. (a) The department of transportation shall prepare and upon request supply to police departments, sheriffs and other appropriate agencies or individuals, forms for written accident reports as required in this article, suitable with respect to the persons required to make such reports and the purposes to be served. The written reports shall call for sufficiently detailed information to disclose, with reference to a vehicle accident, the cause, conditions then existing and the persons and vehicles involved.

(b) Every accident report required to be made in writing shall be made on the appropriate form approved by the department of transportation and shall contain all the information required therein unless not available.

(c) The department of transportation shall provide the division of vehicles with the necessary accident reports and accident data to satisfy the division's requirements as provided in K.S.A. 8-249, 40-3104 and 40-3118, and amendments thereto.

History: L. 1974, ch. 33, § 8-1612; L. 1989, ch. 42, § 3; Jan. 1, 1990.



8-1613 Tabulation and analysis of accident reports by secretary of transportation.

8-1613. Tabulation and analysis of accident reports by secretary of transportation. The secretary of transportation shall tabulate and may analyze all accident reports received in compliance with this article, and shall publish annually, or at more frequent intervals, statistical information based thereon as to the number and circumstances of vehicle accidents.

History: L. 1974, ch. 33, § 8-1613; L. 1975, ch. 427, § 32; Aug. 15.






Article 17 UNIFORM ACT REGULATING TRAFFIC; EQUIPMENT OF VEHICLES

8-1701 Scope and effect of sections in article 17; unlawful acts.

8-1701. Scope and effect of sections in article 17; unlawful acts. (a) It is unlawful for any person to drive or move or for the owner to cause or knowingly permit to be driven or moved on any highway any vehicle or combination of vehicles which does not contain those parts or is not at all times equipped with such lamps and other equipment in proper condition and adjustment as required in this article, or which is equipped in any manner in violation of any provision of any section of this article 17, or for any person to do any act forbidden or fail to perform any act required by any provision of any section of this article 17. Except as otherwise provided in K.S.A. 8-1742a, 8-1743, 8-1746 and 8-1750 to 8-1760, inclusive, and amendments thereto, any violation of this subsection (a) or of any other provision of this article 17 is a traffic infraction.

(b) Nothing contained in this article 17 shall be construed to prohibit the use of additional parts and accessories on any vehicle not inconsistent with the provisions of this article.

(c) The provisions of this article 17 with respect to equipment required on vehicles shall not apply to implements of husbandry, road machinery, road rollers or farm tractors except as specifically made applicable in this act.

(d) The provisions of this article 17 with respect to equipment required on vehicles shall not apply to motorcycles or motor-driven cycles, except as specifically made applicable by law.

(e) A low-speed vehicle which is in compliance with the equipment requirements in 49 C.F.R. § 571.500 shall be deemed to be in compliance with the provisions of this article 17.

History: L. 1974, ch. 33, § 8-1701; L. 1984, ch. 39, § 14; L. 2000, ch. 179, § 22; July 1.



8-1702 Approval or disapproval of equipment by secretary of transportation.

8-1702. Approval or disapproval of equipment by secretary of transportation. (a) The secretary of transportation is hereby required to approve or disapprove any lighting device or other safety equipment, components or assemblies of a type for which approval is specifically required in this act within a reasonable time after such approval has been requested. Such approvals may be based upon certificates of approval and test reports furnished to the secretary by the American association of motor vehicle administrators.

(b) The secretary of transportation is further authorized to establish the procedure to be followed when request for approval of any lighting device or other safety equipment, component or assembly is submitted under this section.

(c) The secretary of transportation shall maintain and publish lists of all such devices, components or assemblies which have been approved by the secretary or under authority contained in this act.

History: L. 1974, ch. 33, § 8-1702; L. 1975, ch. 427, § 33; Aug. 15.



8-1703 When lighted lamps required.

8-1703. When lighted lamps required. (a) Every vehicle, except as provided in subsection (b), upon a highway within this state, at all times shall display lighted head and other lamps and illuminating devices as required for different classes of vehicles, subject to exceptions with respect to parked vehicles:

(1) From sunset to sunrise;

(2) when due to insufficient light or unfavorable atmospheric conditions, including smoke or fog, persons and vehicles on the highway are not clearly discernible at a distance of 1,000 feet ahead; or

(3) when windshield wipers are in continuous use as a result of rain, sleet or snow.

Stop lights, turn signals and other signaling devices shall be lighted as prescribed for the use of such devices.

(b) Motorcycles, motor-driven cycles and motorized bicycles manufactured after January 1, 1978, shall display lighted head and tail lights at all times that such vehicles are operated on any highway.

(c) Law enforcement officers shall issue a warning citation to anyone violating subsection (a)(3).

History: L. 1974, ch. 33, § 8-1703; L. 1982, ch. 45, § 1; L. 1990, ch. 49, § 1; L. 2006, ch. 182, § 3; July 1.



8-1704 Visibility distance and mounted height of lamps; method and conditions of measuring.

8-1704. Visibility distance and mounted height of lamps; method and conditions of measuring. (a) Whenever any requirement is declared in this article as to distance from which certain lamps and devices shall render objects visible or within which such lamps or devices shall be visible, said provisions shall apply during the times stated in K.S.A. 8-1703 in respect to a vehicle without load when upon a straight, level, unlighted highway under normal atmospheric conditions, unless a different time or condition is expressly stated.

(b) Whenever any requirement is declared in this article as to the mounted height of lamps or devices it shall mean from the center of such lamp or device to the level ground upon which the vehicle stands when such vehicle is without a load.

History: L. 1974, ch. 33, § 8-1704; July 1.



8-1705 Head lamps on motor vehicles.

8-1705. Head lamps on motor vehicles. (a) Every motor vehicle shall be equipped with at least two (2) head lamps with at least one (1) on each side of the front of the motor vehicle, which head lamps shall comply with the requirements and limitations set forth in this article.

(b) Every head lamp upon every motor vehicle manufactured or assembled after July 1, 1959, shall be located at a height of not more than fifty-four (54) inches nor less than twenty-four (24) inches to be measured as set forth in subsection (b) of K.S.A. 8-1704.

History: L. 1974, ch. 33, § 8-1705; L. 1975, ch. 39, § 16; April 19.



8-1706 Tail lamps.

8-1706. Tail lamps. (a) Every motor vehicle, trailer, semitrailer and pole trailer, and any other vehicle which is being drawn at the end of a combination of vehicles, shall be equipped with at least two (2) tail lamps mounted on the rear, which, when lighted as required in K.S.A. 8-1703, shall emit a red light plainly visible from a distance of one thousand (1,000) feet to the rear, except that passenger cars manufactured or assembled prior to July 1, 1959, shall have at least one (1) tail lamp. On a combination of vehicles, only the tail lamps on the rearmost vehicle need actually be seen from the distance specified. On vehicles equipped with more than one (1) tail lamp, the lamps shall be mounted on the same level and as widely spaced laterally as practicable.

(b) Every tail lamp upon every vehicle shall be located at a height of not more than seventy-two (72) inches nor less than fifteen (15) inches.

(c) Either a tail lamp or a separate lamp shall be so constructed and placed as to illuminate with a white light the rear registration plate and render it clearly legible from a distance of fifty (50) feet to the rear. Any tail lamp or tail lamps, together with any separate lamp or lamps for illuminating the rear registration plate, shall be so wired as to be lighted whenever the head lamps or auxiliary driving lamps are lighted.

History: L. 1974, ch. 33, § 8-1706; July 1.



8-1707 Reflectors.

8-1707. Reflectors. (a) Every motor vehicle, trailer, semitrailer and pole trailer shall carry on the rear, either as a part of the tail lamps or separately, two (2) or more red reflectors meeting the requirements of this section: Provided, That vehicles of the types mentioned in K.S.A. 8-1710 shall be equipped with reflectors meeting the requirements of subsection (a) of K.S.A. 8-1712 and subsection (a) of K.S.A. 8-1713.

(b) Every such reflector shall be mounted on the vehicle at a height not less than fifteen (15) inches nor more than sixty (60) inches measured as set forth in subsection (b) of K.S.A. 8-1704, and shall be of such size and characteristics and so mounted as to be visible at night from all distances within six hundred (600) feet to one hundred (100) feet from such vehicle when directly in front of lawful lower beams of head lamps, except that reflectors on vehicles manufactured or assembled prior to January 1, 1970, shall be visible at night from all distances within three hundred fifty (350) feet to one hundred (100) feet when directly in front of lawful upper beams of head lamps.

History: L. 1974, ch. 33, § 8-1707; July 1.



8-1708 Stop lamps and turn signals.

8-1708. Stop lamps and turn signals. (a) Every motor vehicle, trailer, semitrailer and pole trailer shall be equipped with two (2) or more stop lamps meeting the requirements of subsection (a) of K.S.A. 8-1721, except that passenger cars manufactured or assembled prior to January 1, 1953, shall be equipped with at least one stop lamp. On a combination of vehicles, only the stop lamps on the rearmost vehicle need actually be seen from the distance specified in subsection (a) of K.S.A. 8-1721.

(b) Every motor vehicle, trailer, semitrailer and pole trailer shall be equipped with electric turn signal lamps meeting the requirements of subsection (b) of K.S.A. 8-1721, except that passenger cars and trucks less than eighty (80) inches in width, manufactured or assembled prior to January 1, 1953, and vehicles registered under K.S.A. 8-194 need not be equipped with electric turn signal lamps.

History: L. 1974, ch. 33, § 8-1708; L. 1975, ch. 39, § 17; April 19.



8-1709 Application of 8-1710 to 8-1714.

8-1709. Application of 8-1710 to 8-1714. K.S.A. 8-1710, 8-1711, 8-1712, 8-1713 and 8-1714, relating to clearance lamps, marker lamps and reflectors, shall apply as stated in said sections to vehicles of the type therein enumerated, namely buses, trucks, truck-tractors, motor homes, motor vehicles with mounted truck-campers, and trailers, semitrailers and pole trailers, respectively, when operated upon any highway, and said vehicle shall be equipped as required and all lamp equipment required shall be lighted at the times mentioned in K.S.A. 8-1703. For purposes of the sections enumerated above, a truck-camper, when mounted upon a motor vehicle, shall be considered part of the permanent structure of that motor vehicle.

History: L. 1974, ch. 33, § 8-1709; July 1.



8-1710 Additional lighting equipment required on certain vehicles.

8-1710. Additional lighting equipment required on certain vehicles. In addition to other equipment required in this article, the following vehicles shall be equipped as herein stated.

(a) Buses, trucks, motor homes and motor vehicles with mounted truck-camper, 80 inches or more in overall width:

(1) On the front, two clearance lamps, one at each side, and on vehicles manufactured or assembled after July 1, 1959, three identification lamps meeting the specifications of subsection (g);

(2) on the rear, two clearance lamps, one at each side, and on vehicles manufactured or assembled after July 1, 1959, three identification lamps meeting the specifications of subsection (g);

(3) on each side, two side marker lamps, one at or near the front and one at or near the rear;

(4) on each side, two reflectors, one at or near the front and one at or near the rear.

(b) Trailers and semitrailers 80 inches or more in overall width, except boat trailers and house trailers for which special permits are required pursuant to K.S.A. 8-1911, and amendments thereto, for movement of such house trailers upon the highways of this state:

(1) On the front, two clearance lamps, one at each side;

(2) on the rear, two clearance lamps, one at each side, and on vehicles manufactured or assembled after July 1, 1959, three identification lamps meeting the specifications of subsection (g);

(3) on each side, two side marker lamps, one at or near the front and one at or near the rear.

(c) Trailers and semitrailers, except boat trailers and house trailers for which special permits are required pursuant to K.S.A. 8-1911, and amendments thereto, for movement of such house trailers upon the highways of this state:

On each side, two reflectors, one at or near the front and one at or near the rear.

(d) Truck-tractors:

On the front, two cab clearance lamps, one at each side, and on vehicles manufactured or assembled after July 1, 1959, three identification lamps meeting the specifications of subsection (g).

(e) Trailers, semitrailers and pole trailers 30 feet or more in overall length:

On each side, one amber side marker lamp and one amber reflector, centrally located with respect to the length of the vehicle.

(f) Pole trailers:

(1) On each side, one amber marker lamp at or near the front of the load;

(2) one amber reflector at or near the front of the load;

(3) on the rearmost support for the load, one combination marker lamp showing amber to the front and red to the rear and side, mounted to indicate maximum width of the pole trailer.

(g) Whenever required or permitted by this article, identification lamps shall be grouped in a horizontal row, with lamp centers spaced not less than six nor more than 12 inches apart, and mounted on the permanent structure of the vehicle as close as practicable to the vertical centerline, except that where the cab of a vehicle is not more than 42 inches wide at the front roof line, a single identification lamp at the center of the cab shall be deemed to comply with the requirements for front identification lamps.

(h) Boat trailers 80 inches or more in overall width:

(1) On each side, at or near the midpoint, one clearance lamp performing the function of both a front and rear clearance lamp;

(2) on each side, two side marker lamps, one at or near the front and one at or near the rear;

(3) on each side, two reflectors, one at or near the front and one at or near the rear.

History: L. 1974, ch. 33, § 8-1710; L. 1975, ch. 38, § 1; L. 1975, ch. 39, § 18; L. 1994, ch. 342, § 2; July 1.



8-1711 Color of clearance lamps, identification lamps, side marker lamps and reflectors.

8-1711. Color of clearance lamps, identification lamps, side marker lamps and reflectors. (a) Front clearance lamps, identification lamps and those marker lamps and reflectors mounted on the front or on the side near the front of a vehicle shall display or reflect an amber color.

(b) Rear clearance lamps, identification lamps and those marker lamps and reflectors mounted on the rear or on the sides near the rear of a vehicle shall display or reflect a red color.

History: L. 1974, ch. 33, § 8-1711; July 1.



8-1712 Mounting of reflectors, clearance lamps and side marker lamps.

8-1712. Mounting of reflectors, clearance lamps and side marker lamps. (a) Reflectors when required by K.S.A. 8-1710 shall be mounted at a height not less than twenty-four (24) inches and not more than sixty (60) inches above the ground on which the vehicle stands, except that if the highest part of the permanent structure of the vehicle is less than twenty-four (24) inches the reflector at such point shall be mounted as high as that part of the permanent structure will permit.

The rear reflectors on a pole trailer may be mounted on each side of the bolster or load.

Any required red reflector on the rear of a vehicle may be incorporated with the tail lamp, but such reflector shall meet all the other reflector requirements of this article.

(b) Clearance lamps, so far as is practicable, shall be mounted on the permanent structure of the vehicle in such a manner as to indicate the extreme height and width of the vehicle, except that when rear identification lamps are required and are mounted as high as is practicable, rear clearance lamps may be mounted at optional height and when the mounting of front clearance lamps results in such lamps failing to indicate the extreme width of the trailer, such lamps may be mounted at optional height but must indicate, as near as practicable, the extreme width of the trailer. Clearance lamps on truck-tractors shall be located so as to indicate the extreme width of the truck-tractor cab. Clearance lamps and side marker lamps may be mounted in combination if illumination is given as required herein with reference to both.

History: L. 1974, ch. 33, § 8-1712; July 1.



8-1713 Visibility requirements for reflectors, clearance lamps, identification lamps and side marker lamps.

8-1713. Visibility requirements for reflectors, clearance lamps, identification lamps and side marker lamps. (a) Every reflector upon any vehicle referred to in K.S.A. 8-1710 shall be of such size and characteristics and so maintained as to be readily visible at nighttime from all distances within six hundred (600) feet to one hundred (100) feet from the vehicle when directly in front of lawful lower beams of head lamps, except that the visibility for reflectors on vehicles manufactured or assembled prior to January 1, 1970, shall be measured in front of lawful upper beams of head lamps. Reflectors required to be mounted on the sides of the vehicle shall reflect the required color of light to the sides, and those mounted on the rear shall reflect a red color to the rear.

(b) Front and rear clearance lamps and identification lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the times lights are required at all distances between five hundred (500) and fifty (50) feet from the front and rear, respectively, of the vehicle.

(c) Side marker lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the times lights are required at all distances between five hundred (500) and fifty (50) feet from the side of the vehicle on which mounted.

History: L. 1974, ch. 33, § 8-1713; July 1.



8-1714 Operation of obstructed lamps not required on combination of vehicles.

8-1714. Operation of obstructed lamps not required on combination of vehicles. Whenever motor and other vehicles are operated in combination during the time that lights are required, any lamp, except tail lamps, which, by reason of its location on a vehicle of the combination, would be obscured by another vehicle of the combination, need not be lighted, but this shall not affect the requirement that lighted clearance lamps be displayed on the front of the foremost vehicle required to have clearance lamps, nor that all lights required on the rear of the rearmost vehicle of any combination shall be lighted.

History: L. 1974, ch. 33, § 8-1714; July 1.



8-1715 Lamps or flags required on projecting loads.

8-1715. Lamps or flags required on projecting loads. Whenever the load upon any vehicle extends to the rear four (4) feet or more beyond the bed or body of such vehicle, there shall be displayed at the extreme rear end of the load, at the times specified in K.S.A. 8-1703, two (2) red lamps visible from a distance of at least five hundred (500) feet to the rear, two (2) red reflectors visible at night from all distances within six hundred (600) feet to one hundred (100) feet to the rear when directly in front of lawful lower beams of head lamps and located so as to indicate maximum width, and on each side one (1) red lamp visible from a distance of at least five hundred (500) feet to the side and located so as to indicate maximum overhang. There shall be displayed at all other times on any vehicle having a load which extends beyond its sides or more than four (4) feet beyond its rear, red flags, not less than twelve (12) inches square, marking the extremities of such load, at each point where a lamp would otherwise be required by this section.

History: L. 1974, ch. 33, § 8-1715; July 1.



8-1716 Parked vehicles; lamps required; color; location; time for display of lighted lamps; depressing or dimming of head lamps.

8-1716. Parked vehicles; lamps required; color; location; time for display of lighted lamps; depressing or dimming of head lamps. (a) Every vehicle shall be equipped with one (1) or more lamps which, when lighted, shall display a white or amber light visible from a distance of one thousand (1,000) feet to the front of the vehicle, and a red light visible from a distance of one thousand (1,000) feet to the rear of the vehicle. The location of said lamp or lamps always shall be such that at least one (1) lamp or combination of lamps meeting the requirements of this section is installed as near as practicable to the side of the vehicle which is closest to passing traffic.

(b) Whenever a vehicle is lawfully parked upon a street or highway during the hours between a half hour after sunset and a half hour before sunrise, and in the event there is sufficient light to reveal persons and vehicles within a distance of one thousand (1,000) feet upon such street or highway, no lights need be displayed upon such parked vehicle.

(c) Whenever a vehicle is parked or stopped upon a roadway or shoulder adjacent thereto, whether attended or unattended, during the hours between a half hour after sunset and a half hour before sunrise and there is insufficient light to reveal any person or object within a distance of one thousand (1,000) feet upon such highway, such vehicle so parked or stopped shall be equipped with and shall display lamps meeting the requirements of subsection (a).

(d) Any lighted head lamps upon a parked vehicle shall be depressed or dimmed.

History: L. 1974, ch. 33, § 8-1716; July 1.



8-1717 Lights, lamps and reflectors on farm tractors; slow-moving vehicle and slow-moving vehicle emblem defined; requirements for slow-moving vehicles; unlawful acts; exception.

8-1717. Lights, lamps and reflectors on farm tractors; slow-moving vehicle and slow-moving vehicle emblem defined; requirements for slow-moving vehicles; unlawful acts; exception. (a) Every farm tractor manufactured or assembled after January 1, 1975, shall be equipped with vehicular hazard warning lights of a type described in K.S.A. 8-1722, and amendments thereto, visible from a distance of not less than 1,000 feet to the front and rear in normal sunlight, which shall be displayed whenever any such vehicle is operated upon a highway.

(b) Every farm tractor manufactured or assembled after January 1, 1975, shall at all times, and every other such motor vehicle shall at all times mentioned in K.S.A. 8-1703, and amendments thereto, be equipped with lamps and reflectors as follows:

(1) At least two head lamps meeting the requirements of K.S.A. 8-1724, 8-1726 or 8-1727, and amendments thereto.

(2) At least one red lamp visible when lighted from a distance of not less than 1,000 feet to the rear mounted as far to the left of the center of the vehicle as practicable.

(3) At least two red reflectors visible from all distances within 600 feet to 100 feet to the rear when directly in front of lawful lower beams of head lamps.

(c) On every combination of farm tractor and towed farm equipment or towed implement of husbandry, the farm tractor shall be equipped as required in subsections (a) and (b), and the towed unit shall be equipped at all times mentioned in K.S.A. 8-1703, and amendments thereto, with lamps and reflectors as follows:

(1) If the towed unit or its load extends more than four feet to the rear of the tractor or obscures any light thereon, the unit shall be equipped on the rear with at least one red lamp visible when lighted from a distance of not less than 1,000 feet to the rear, mounted as far to the left of the center of the towed unit as practicable, and at least two red reflectors visible from all distances within 600 feet to 100 feet to the rear when directly in front of lawful lower beams of head lamps.

(2) If the towed unit of such combination extends more than four feet to the left of the center line of the tractor, the unit shall be equipped on the front with an amber reflector visible from all distances within 600 feet to 100 feet to the front when directly in front of lawful lower beams of head lamps. This reflector shall be so positioned to indicate, as nearly as practicable, the extreme left projection of the towed unit.

(3) If the towed unit or its load obscures either of the vehicle hazard warning lights on the tractor, the towed unit shall be equipped with vehicle hazard warning lights described in subsection (a).

(d) The two red reflectors required in the preceding subsections shall be so positioned as to show from the rear, as nearly as practicable, the extreme width of the vehicle or combination carrying them. If all other requirements are met, reflective tape or paint may be used in lieu of the reflectors required by subsection (c).

(e) As used in this section:

(1) "Slow-moving vehicle" means any vehicle, farm tractor, implement of husbandry, equipment or piece of machinery designed for use at speeds of less than 25 miles per hour, or which is normally moved at speeds of less than 25 miles per hour, and includes all road construction or maintenance machinery, except when such machinery is engaged in actual construction or maintenance work and there is either a flagman or clearly visible warning signs to warn of such machinery's presence on the roadway.

(2) "Slow-moving vehicle emblem" means a triangular-shaped emblem of substantial construction having equal sides of 14 inches and an altitude of 12 inches, and such emblem shall be painted a fluorescent yellow-orange color and bordered with reflective red-colored strips having a minimum width of 13/4 inches, with the vertices of the overall triangle truncated in such a manner that the remaining altitude shall be at least 14 inches.

(f) The secretary of transportation shall approve slow-moving vehicle emblems which meet the requirements of this act, and shall compile and publish a list of approved emblems and the manufacturers thereof.

(g) A slow-moving vehicle emblem shall be mounted or affixed on the rear of the slow-moving vehicle in compliance with standard S276.2 of the American society of agricultural engineers, as such standard was revised in March, 1968.

(h) No person shall operate any slow-moving vehicle on any highway which is within the national system of interstate and defense highways, the state highway system or the state system of modern express highways and freeways, unless such vehicle is equipped with a properly mounted slow-moving vehicle emblem, which has been approved by the secretary of transportation, and which is maintained in a clean, fluorescent and reflective condition, or display a slow-moving vehicle emblem on any vehicle other than a slow-moving vehicle or display such emblem on a slow-moving vehicle which is being operated at a speed of 25 miles per hour or more, or to use such emblem in any manner other than authorized by this section.

(i) Notwithstanding the provisions of this section, a low-speed vehicle shall not be required to display a slow-moving vehicle emblem.

History: L. 1974, ch. 33, § 8-1717; L. 1975, ch. 39, § 19; L. 1975, ch. 427, § 34; L. 1984, ch. 39, § 15; L. 2000, ch. 179, § 23; July 1.



8-1718 Lamps and equipment required on implements of husbandry, road rollers, road machinery and animal-drawn vehicles.

8-1718. Lamps and equipment required on implements of husbandry, road rollers, road machinery and animal-drawn vehicles. (a) Every vehicle, including animal-drawn vehicles and vehicles referred to in subsection (c) of K.S.A. 8-1701, not specifically required by the provisions of other sections in this article to be equipped with lamps or other lighting devices, shall be equipped, at all times specified in K.S.A. 8-1703, with at least one (1) lamp displaying a white light visible from a distance of not less than one thousand (1,000) feet to the front of said vehicle, and also shall be equipped with two (2) lamps displaying red light visible from a distance of not less than one thousand (1,000) feet to the rear of said vehicle, or as an alternative, one (1) lamp displaying a red light visible from a distance of not less than one thousand (1,000) feet to the rear and two (2) red reflectors visible from all distances of six hundred (600) to one hundred (100) feet to the rear when illuminated by the lawful lower beams of head lamps.

(b) Every animal-drawn vehicle shall be equipped at all times with a slow-moving vehicle emblem complying with subsection (g) of K.S.A. 8-1717.

History: L. 1974, ch. 33, § 8-1718; July 1.



8-1719 Spot lamps, fog lamps, auxiliary passing lamps and auxiliary driving lamps.

8-1719. Spot lamps, fog lamps, auxiliary passing lamps and auxiliary driving lamps. (a) Spot lamps. Any motor vehicle may be equipped with not to exceed two (2) spot lamps. Every lighted spot lamp emitting a white light shall be so aimed and used that no part of the high intensity portion of the beam will strike the windshield, or any windows, mirror or occupant of another vehicle in motion. The limitations of this subsection shall not apply to a police vehicle used as an authorized emergency vehicle.

(b) Fog lamps. Any motor vehicle may be equipped with not to exceed two (2) fog lamps mounted on the front at a height not less than twelve (12) inches nor more than thirty (30) inches above the level surface upon which the vehicle stands and so aimed that when the vehicle is not loaded none of the high intensity portion of the light to the left of the center of the vehicle shall project, at a distance of twenty-five (25) feet ahead, higher than a level of four (4) inches below the level of the center of the lamp from which it comes. Lighted fog lamps meeting the above requirements may be used with lower head lamp beams as specified in subsection (a) (2) of K.S.A. 8-1724.

(c) Auxiliary passing lamps. Any motor vehicle may be equipped with not to exceed two (2) auxiliary passing lamps mounted on the front at a height not less than twenty-four (24) inches nor more than forty-two (42) inches above the level surface upon which the vehicle stands. The provisions of K.S.A. 8-1724 shall apply to any combination of head lamps and auxiliary passing lamps.

(d) Auxiliary driving lamps. Any motor vehicle may be equipped with not to exceed two (2) auxiliary driving lamps mounted on the front at a height not less than sixteen (16) inches nor more than forty-two (42) inches above the level surface upon which the vehicle stands. The provisions of K.S.A. 8-1724 shall apply to any combination of head lamps and auxiliary driving lamps.

History: L. 1974, ch. 33, § 8-1719; L. 1975, ch. 39, § 20; April 19.



8-1720 Lamps and lights on authorized emergency vehicles; alternately or simultaneously flashing head lamps.

8-1720. Lamps and lights on authorized emergency vehicles; alternately or simultaneously flashing head lamps. (a) Except as provided in subsection (b), every authorized emergency vehicle, in addition to any other equipment required by this act, shall be equipped with signal lamps mounted as high and as widely spaced laterally as practicable, which shall be capable of displaying to the front two alternately flashing red lights located at the same level and to the rear two alternately flashing red lights located at the same level, or in lieu thereof, any such authorized emergency vehicle shall be equipped with at least one rotating or oscillating light, which shall be mounted as high as practicable on such vehicle and which shall display to the front and rear of such vehicle a flashing red light or alternate flashes of red and white lights or red and blue lights in combination. All lights required or authorized by this subsection shall have sufficient intensity to be visible at 500 feet in normal sunlight. Every authorized emergency vehicle may, but need not, be equipped with head lamps which alternately flash or simultaneously flash.

(b) A police vehicle when used as an authorized emergency vehicle may, but need not, be equipped with:

(1) Head lamps which alternately flash or simultaneously flash;

(2) flashing lights specified in subsection (a), but any flashing lights, used on a police vehicle, other than the flashing lights specified in K.S.A. 8-1722, and amendments thereto, rotating or oscillating lights or alternately flashing head lamps or simultaneously flashing head lamps, shall be red in color; or

(3) rotating or oscillating lights, which may display a flashing red light or alternate flashes of red and blue lights in combination.

History: L. 1974, ch. 33, § 8-1720; L. 1975, ch. 39, § 21; L. 1989, ch. 43, § 1; L. 1991, ch. 41, § 1; L. 2005, ch. 18, § 1; July 1.



8-1721 Stop lamps and signal lamps; color; visibility.

8-1721. Stop lamps and signal lamps; color; visibility. (a) Any vehicle may be equipped and when required under this act shall be equipped with a stop lamp or lamps on the rear of the vehicle which shall display a red or amber light, or any shade of color between red and amber, visible from a distance of not less than three hundred (300) feet to the rear in normal sunlight, and which shall be actuated upon application of the service or foot brake, and which may, but need not, be incorporated with one (1) or more other rear lamps.

(b) Any vehicle may be equipped and when required under this act shall be equipped with electric turn signals which shall indicate an intention to turn by flashing lights showing to the front and rear of a vehicle, or on a combination of vehicles on the side of the vehicle or combination toward which the turn is to be made. The lamps showing to the front shall be mounted on the same level and as widely spaced laterally as practicable and, when signaling, shall emit amber light: Provided, That on any vehicle manufactured prior to July 1, 1973, the lamps showing to the front may emit white or amber light, or any shade of light between white and amber. The lamps showing to the rear shall be mounted on the same level and as widely spaced laterally as practicable, and, when signaling, shall emit a red or amber light, or any shade of color between red and amber. Turn signal lamps shall be visible from a distance of not less than five hundred (500) feet to the front and rear in normal sunlight. Turn signal lamps may, but need not be, incorporated in other lamps on the vehicle.

(c) Every new motor vehicle sold within this state shall be equipped with turn signals meeting the requirements of subsection (b).

History: L. 1974, ch. 33, § 8-1721; July 1.



8-1722 Vehicular hazard warning lamps; warning lamps on police vehicles; trash trucks.

8-1722. Vehicular hazard warning lamps; warning lamps on police vehicles; trash trucks. (a) Any vehicle may be equipped with lamps for the purpose of warning the operators of other vehicles of the presence of a vehicular traffic hazard requiring the exercise of unusual care in approaching, overtaking or passing.

(b) Every bus, truck, truck tractor, trailer, semitrailer or pole trailer 80 inches or more in overall width or 30 feet or more in overall length shall be equipped with lamps meeting the requirements of this section.

(c) Vehicular hazard warning signal lamps used to display such warning to the front shall be mounted at the same level and as widely spaced laterally as practicable, and shall display simultaneously flashing amber lights. On any vehicle manufactured prior to January 1, 1969, the lamps showing to the front may display simultaneously flashing white or amber lights, or any shade of color between white and amber. The lamps used to display such warning to the rear shall be mounted at the same level and as widely spaced laterally as practicable, and shall show simultaneously flashing amber or red lights, or any shade of color between amber and red. Such warning lights shall be visible from a distance of not less than 500 feet in normal sunlight.

(d) Any police vehicle, when used as an authorized emergency vehicle, may be equipped with warning lamps mounted as widely spaced laterally as practicable, either inside such vehicle in front of the rear window or on the roof of such vehicle, and capable of displaying two alternately flashing amber lights to the rear of such vehicle. Such warning lamps may be used in lieu of or in combination with any other vehicular hazard warning signal lamps used to display such warning to the rear, and shall be visible from a distance of not less than 500 feet in normal sunlight.

(e) Every truck designed and used for collection and disposal of domestic or commercial waste or trash shall be equipped as provided in subsection (c) and shall operate such lamps when collecting or transporting waste or trash and traveling 15 miles per hour or less.

History: L. 1974, ch. 33, § 8-1722; L. 1975, ch. 39, § 22; L. 1978, ch. 39, § 1; L. 1981, ch. 45, § 1; July 1.



8-1723 Additional lighting equipment permitted; neon ground effect lighting; lead vehicle of funeral procession.

8-1723. Additional lighting equipment permitted; neon ground effect lighting; lead vehicle of funeral procession. (a) Any motor vehicle may be equipped with not more than two side cowl or fender lamps which shall emit an amber or white light without glare.

(b) Any motor vehicle may be equipped with not more than one running-board courtesy lamp on each side which shall emit a white or amber light without glare.

(c) Any motor vehicle may be equipped with one or more back-up lamps either separately or in combination with other lamps, but any such back-up lamp or lamps shall not be lighted when the motor vehicle is in forward motion.

(d) Any vehicle 80 inches or more in overall width, if not otherwise required by K.S.A. 8-1710, and amendments thereto, may be equipped with not more than three identification lamps showing to the front which shall emit an amber light without glare and not more than three identification lamps showing to the rear which shall emit a red light without glare. Such lamps shall be mounted as specified in subsection (g) of K.S.A. 8-1710, and amendments thereto.

(e) Any vehicle may be equipped with one or more side marker lamps and any such lamp may be flashed in conjunction with turn or vehicular hazard warning signals. Side marker lamps located toward the front of a vehicle shall be amber and side marker lamps located toward the rear shall be red.

(f) Any motor vehicle may be equipped with neon ground effect lighting, except that such lighting shall not flash, be any shade of red nor shall any portion of the neon tubes be visible. "Neon ground effect lighting" means neon tubes placed underneath the motor vehicle for the purpose of illuminating the ground below the motor vehicle creating a halo light effect.

(g) Any motor vehicle may be equipped with head lamps which alternately flash or simultaneously flash when such motor vehicle is being used as the lead motor vehicle of a funeral procession. A funeral hearse may serve as a funeral lead vehicle.

History: L. 1974, ch. 33, § 8-1723; L. 1994, ch. 342, § 3; L. 2003, ch. 100, § 5; L. 2005, ch. 18, § 2; July 1.

Revisor's Note:

Section was also amended by L. 2003, ch. 24, § 1, but that version was repealed by L. 2003, ch. 100, § 6.



8-1724 Multiple-beam road-lighting equipment; visibility; direction of beam; high beam indicator.

8-1724. Multiple-beam road-lighting equipment; visibility; direction of beam; high beam indicator. (a) Except as hereinafter provided, the head lamps or the auxiliary driving lamp or the auxiliary passing lamp or combination thereof on motor vehicles shall be so arranged that the driver may select at will between distributions of light projected to different elevations, and in addition, such lamps may be so arranged that such selection can be made automatically, subject to the following limitations:

(1) There shall be an uppermost distribution of light, or composite beam, so aimed and of such intensity as to reveal persons and vehicles at a distance of at least four hundred fifty (450) feet ahead for all conditions of loading.

(2) There shall be a lowermost distribution of light, or composite beam, so aimed and of sufficient intensity to reveal persons and vehicles at a distance of at least one hundred fifty (150) feet ahead; and on a straight level road under any condition of loading none of the high intensity portion of the beam shall be directed to strike the eyes of an approaching driver.

(b) Every new motor vehicle registered in this state which has multiple-beam road-lighting equipment shall be equipped with a beam indicator, which shall be lighted whenever the uppermost distribution of light from the head lamp is in use, and shall not otherwise be lighted. Said indicator shall be so designed and located that when lighted it will be readily visible without glare to the driver of the vehicle so equipped.

History: L. 1974, ch. 33, § 8-1724; L. 1975, ch. 39, § 23; April 19.



8-1725 Head lamps; use of; exception for alternately or simultaneously flashing head lamps.

8-1725. Head lamps; use of; exception for alternately or simultaneously flashing head lamps. When a motor vehicle is being operated on a highway or shoulder adjacent thereto during the times specified in K.S.A. 8-1703, and amendments thereto, the driver shall use a distribution of light, or composite beam, directed high enough and of sufficient intensity to reveal persons and vehicles at a safe distance in advance of the vehicle, subject to the following requirements and limitations:

(a) When the driver of a vehicle approaches an oncoming vehicle within 500 feet, such driver shall use a distribution of light, or composite beam, so aimed that the glaring rays are not projected into the eyes of the oncoming driver. The lowermost distribution of light, or composite beam, specified in subsection (a)(2) of K.S.A. 8-1724, and amendments thereto, or subsection (b)(2) of K.S.A. 8-1805, and amendments thereto, shall be dimmed to avoid glare at all times, regardless of road contour and loading.

(b) When the driver of a vehicle approaches another vehicle from the rear, within 300 feet, except when engaged in the act of overtaking and passing, such driver shall use a distribution of light permissible under this article other than the uppermost distribution of light specified in subsection (a)(1) of K.S.A. 8-1724, and amendments thereto, or subsection (b)(1) of K.S.A. 8-1805, and amendments thereto.

(c) The requirements in subsections (a) and (b) shall not apply to:

(1) Authorized emergency vehicles displaying alternately flashing or simultaneously flashing head lamps as provided in K.S.A. 8-1720, and amendments thereto; or

(2) school buses displaying alternately flashing or simultaneously flashing head lamps as provided in K.S.A. 8-1730, and amendments thereto.

History: L. 1974, ch. 33, § 8-1725; L. 1984, ch. 40, § 1; L. 1989, ch. 43, § 2; L. 2000, ch. 74, § 1; Apr. 20.



8-1726 Single-beam road-lighting equipment permitted on certain vehicles.

8-1726. Single-beam road-lighting equipment permitted on certain vehicles. Head lamp systems which provide only a single distribution of light shall be permitted on all farm tractors, regardless of date of manufacture, and on other motor vehicles manufactured and sold prior to July 1, 1938, in lieu of multiple-beam road-lighting equipment herein specified, if the single distribution of light complies with the following requirements and limitations:

(1) The head lamps shall be so aimed that when the vehicle is not loaded none of the high intensity portion of the light at a distance of twenty-five (25) feet ahead shall project higher than a level of five (5) inches below the level of the center of the lamp from which it comes, and in no case higher than forty-two (42) inches above the level on which the vehicle stands at a distance of seventy-five (75) feet ahead.

(2) The intensity shall be sufficient to reveal persons and vehicles at a distance of at least two hundred (200) feet.

History: L. 1974, ch. 33, § 8-1726; July 1.



8-1727 Alternate road-lighting equipment on certain vehicles; limitations on speed.

8-1727. Alternate road-lighting equipment on certain vehicles; limitations on speed. Any motor vehicle may be operated under the conditions specified in K.S.A. 8-1703 when equipped with two (2) lighted lamps upon the front thereof capable of revealing persons and vehicles one hundred (100) feet ahead in lieu of lamps required in K.S.A. 8-1724 or 8-1726: Provided, That at no time shall it be operated at a speed in excess of twenty-five (25) miles per hour.

History: L. 1974, ch. 33, § 8-1727; July 1.



8-1728 Number of driving lamps required or permitted.

8-1728. Number of driving lamps required or permitted. (a) At all times specified in K.S.A. 8-1703, at least two (2) lighted head lamps shall be displayed, one (1) on each side at the front of every motor vehicle, except when such vehicle is parked, subject to the regulations governing lights on parked vehicles.

(b) Whenever a motor vehicle equipped with head lamps as herein required is also equipped with any auxiliary lamps or a spot lamp or any other lamp on the front thereof projecting a beam of intensity greater than three hundred (300) candlepower, not more than a total of four (4) of any such lamps on the front of a vehicle shall be lighted at any one time when upon a highway.

History: L. 1974, ch. 33, § 8-1728; July 1.



8-1729 Lights and signals; restrictions; exceptions for certain vehicles including school, church and day care buses.

8-1729. Lights and signals; restrictions; exceptions for certain vehicles including school, church and day care buses. (a) During the times specified in K.S.A. 8-1703, and amendments thereto, any lighted lamp or illuminating device upon a motor vehicle, other than head lamps, spot lamps, auxiliary lamps, flashing turn signals, vehicular hazard warning lamps and school bus warning lamps, which projects a beam of light of an intensity greater than 300 candlepower shall be so directed that no part of the high intensity portion of the beam will strike the level of the roadway on which the vehicle stands at a distance of more than 75 feet from the vehicle.

(b) Except as required or permitted in K.S.A. 8-1720 and 8-1730, and amendments thereto, no person shall drive or move any vehicle or equipment upon any highway with any lamp or device capable of displaying a red light visible from directly in front of the center thereof, nor shall any vehicle or equipment upon any highway have any lamp or device displaying any color of light visible from directly in front of the center thereof except white or amber or any shade of color between white and amber.

(c) Flashing lights are prohibited except as authorized or required in K.S.A. 8-1717, 8-1720, 8-1721, 8-1722, 8-1723, 8-1730, 8-1730a and 8-1731, and amendments thereto.

(d) The flashing lights described in K.S.A. 8-1720, 8-1730 and 8-1730a, and amendments thereto, shall not be used on any vehicle other than a school bus, church bus or day care program bus, as defined in K.S.A. 8-1730a, and amendments thereto, or an authorized emergency vehicle.

(e) All lighting devices and reflectors mounted on the rear of any vehicle shall display or reflect a red color, except the stop light or other signal device, which may be red, amber or yellow, and except that the light illuminating the license plate shall be white and the light emitted by a back-up lamp shall be white or amber.

History: L. 1974, ch. 33, § 8-1729; L. 1975, ch. 39, § 24; L. 1978, ch. 40, § 1; L. 1980, ch. 43, § 1; L. 2005, ch. 18, § 3; July 1.



8-1730 Lighting equipment and warning devices on school buses.

8-1730. Lighting equipment and warning devices on school buses. (a) Every school bus, in addition to any other equipment and distinctive markings required by this act:

(1) Shall be equipped with signal lamps mounted as high and as widely spaced laterally as practicable, which shall display to the front two alternately flashing red lights located at the same level and to the rear two alternately flashing red lights located at the same level, and these lights shall be visible at 500 feet in normal sunlight; and

(2) every new school bus put into initial service after July 1, 2007, shall be equipped with a white flashing strobe light mounted on the roof of such bus to afford optimum visibility.

(b) Any school bus, in addition to the lights required by subsection (a), may be equipped with:

(1) Yellow signal lamps mounted near each of the four red lamps and at the same level but closer to the vertical centerline of the bus, which shall display two alternately flashing yellow lights to the front and two alternately flashing yellow lights to the rear, and these lights shall be visible at 500 feet in normal sunlight. These lights shall be displayed by the school bus driver at least 200 feet, but not more than 1,000 feet, before every stop at which the alternately flashing red lights required by subsection (a) will be actuated; or

(2) head lamps which alternately flash on low beam or simultaneously flash on low beam, except such head lamps shall only be activated during daylight hours.

(c) The state board of education is authorized to adopt rules and regulations promulgating standards and specifications applicable to lighting equipment on and special warning devices to be carried by school buses consistent with the provisions of this act. Such standards and specifications shall correlate with and so far as consistent with the provisions of this act conform to the specifications then current as approved by the society of automotive engineers.

(d) The provisions of this section shall be subject to the provisions contained in K.S.A. 8-2009a, and amendments thereto.

History: L. 1974, ch. 33, § 8-1730; L. 1975, ch. 39, § 25; L. 1975, ch. 427, § 35; L. 1976, ch. 40, § 8; L. 1994, ch. 201, § 3; L. 2000, ch. 74, § 2; L. 2006, ch. 103, § 1; July 1, 2007.



8-1730a Definitions of "church bus" and "day care program bus"; equipment and markings.

8-1730a. Definitions of "church bus" and "day care program bus"; equipment and markings. (a) As used in chapter 8 of Kansas Statutes Annotated, "church bus" means every bus owned by a religious organization, and operated for the transportation of persons to or from services or activities of such religious organization. As used in this section, "religious organization" means any organization, church, body of communicants or group, gathered in common membership for mutual edification in piety, worship and religious observances, or a society of individuals united for religious purposes at a definite place.

(b) As used in chapter 8 of Kansas Statutes Annotated "day care program" means the same as is ascribed thereto in K.S.A. 39-1006, and amendments thereto, and "day care program bus" means every bus used primarily to carry out functions of a day care program or used by a child care facility licensed by the Kansas department of health and environment who provides transportation for children six through 18 years of age.

(c) Any church bus or day care program bus, in addition to any other equipment and distinctive markings required by law, may be equipped with: (1) Signal lamps which conform to the requirements of K.S.A. 8-1730, and amendments thereto, and rules and regulations adopted pursuant thereto; and (2) a stop signal arm which conforms to requirements applicable to school buses which have been adopted by rules and regulations of the state board of education.

History: L. 1978, ch. 40, § 3; L. 1980, ch. 43, § 2; L. 1994, ch. 201, § 4; L. 2001, ch. 142, § 4; July 1.



8-1731 Lights on highway construction and maintenance vehicles; rules and regulations of secretary.

8-1731. Lights on highway construction and maintenance vehicles; rules and regulations of secretary. The secretary of transportation shall adopt rules or regulations establishing specifications and rules governing the design and use of special flashing lights on vehicles engaged in highway construction or maintenance operations.

History: L. 1974, ch. 33, § 8-1731; L. 1975, ch. 426, § 47; Aug. 15.



8-1734 Braking systems for motor vehicles and combinations of vehicles; performance requirements; additional braking systems, when; antique vehicles exempted.

8-1734. Braking systems for motor vehicles and combinations of vehicles; performance requirements; additional braking systems, when; antique vehicles exempted. (a) Every motor vehicle and every combination of vehicles shall have a service braking system which will stop such vehicle or combination within forty (40) feet from an initial speed of twenty (20) miles per hour on a level, dry, smooth, hard surface.

(b) Every motor vehicle and combination of vehicles shall have a parking brake system adequate to hold such vehicle or combination on any grade on which it is operated under all conditions of loading, on a surface free from snow, ice or loose material.

(c) When necessary for the safe operation of any vehicle or class of vehicles, the secretary of transportation may require additional braking systems.

(d) The provisions of this section shall not apply to vehicles registered pursuant to K.S.A. 8-166 et seq., and any amendments thereto.

History: L. 1974, ch. 33, § 8-1734; L. 1975, ch. 39, § 26; L. 1975, ch. 427, § 38; Aug. 15.



8-1738 Horns and warning devices.

8-1738. Horns and warning devices. (a) Every motor vehicle when operated upon a highway shall be equipped with a horn in good working order and capable of emitting sound audible under normal conditions from a distance of not less than 200 feet, but no horn or other warning device shall emit an unreasonably loud or harsh sound or whistle. The driver of a motor vehicle when reasonably necessary to insure safe operation shall give audible warning with his horn but shall not otherwise use such horn when upon a highway.

(b) No vehicle shall be equipped with nor shall any person use upon a vehicle any siren, whistle or bell, except as otherwise permitted in this section.

(c) Any vehicle may be equipped with a theft alarm signal device which is so arranged that it cannot be used by the driver as an ordinary warning signal. Such a theft alarm signal device may use a whistle, bell, horn or other audible signal but shall not use a siren.

(d) Every authorized emergency vehicle shall be equipped with a siren, whistle or bell, capable of emitting sound audible under normal conditions from a distance of not less than 500 feet and of a type approved by the secretary of transportation, but such siren shall not be used except when such vehicle is operated in response to an emergency call or in the immediate pursuit of an actual or suspected violator of the law, in which said latter events the driver of such vehicle shall sound said siren when reasonably necessary to warn pedestrians and other drivers of the approach thereof.

(e) Every truck specifically designed and equipped and used exclusively for garbage, refuse or solid waste disposal operations shall be equipped with a whistle, bell or other audible signal. Such whistle, bell or other audible signal shall be used only when the driver of the truck is backing such truck. Notwithstanding the provisions of this section, a city may adopt an ordinance prohibiting the activation of such whistle, bell or other audible signal during specific periods of time during the day.

History: L. 1974, ch. 33, § 8-1738; L. 1975, ch. 427, § 40; L. 2004, ch. 114, § 2; Apr. 29.



8-1739 Mufflers and noise suppressing systems.

8-1739. Mufflers and noise suppressing systems. (a) Every vehicle shall be equipped, maintained and operated so as to prevent excessive or unusual noise. Every motor vehicle at all times shall be equipped with a muffler or other effective noise suppressing system in good working order and in constant operation, and no person shall use a muffler cut-out, bypass or similar device.

(b) The engine and power mechanism of every motor vehicle shall be so equipped and adjusted as to prevent the escape of excessive fumes or smoke.

History: L. 1974, ch. 33, § 8-1739; July 1.



8-1740 Mirrors.

8-1740. Mirrors. (a) After January 1, 1975, every motor vehicle shall be equipped with a mirror mounted on the left side of the vehicle and so located as to reflect to the driver a view of the highway to the rear of the vehicle.

(b) Every motor vehicle, except a motorcycle, shall be equipped with an additional mirror mounted either inside the vehicle approximately in the center or outside the vehicle on the right side and so located as to reflect to the driver a view of the highway to the rear of the vehicle.

(c) All mirrors required by regulations of the United States department of transportation shall be maintained in good condition.

History: L. 1974, ch. 33, § 8-1740; July 1.



8-1741 Windshields and windows; damaged windshields prohibited; obstruction or impairment prohibited; wipers.

8-1741. Windshields and windows; damaged windshields prohibited; obstruction or impairment prohibited; wipers. (a) No person shall drive any motor vehicle with any sign, poster or other nontransparent material upon the front windshield, side wings or side or rear windows of such vehicle which substantially obstructs, obscures or impairs the driver's clear view of the highway or any intersecting highway.

(b) No person shall drive any motor vehicle with a damaged front windshield or side or rear windows which substantially obstructs the driver's clear view of the highway or any intersecting highway.

(c) The windshield on every motor vehicle shall be equipped with a device for cleaning rain, snow or other moisture from the windshield, which device shall be so constructed as to be controlled or operated by the driver of the vehicle.

(d) Every windshield wiper upon a motor vehicle shall be maintained in good working order.

History: L. 1974, ch. 33, § 8-1741; L. 1993, ch. 37, § 1; July 1.



8-1742 Restrictions as to tire equipment.

8-1742. Restrictions as to tire equipment. (a) Every solid rubber tire on a vehicle shall have rubber on its entire traction surface at least one inch thick above the edge of the flange of the entire periphery.

(b) No person shall operate or move on any highway any motor vehicle, trailer or semitrailer having any metal tire in contact with the roadway.

(c) No tire on a vehicle moved on a highway shall have on its periphery any protuberance of any material other than rubber which projects beyond the tread of the traction surface of the tire, except that it shall be permissible to use:

(1) Farm machinery with tires having protuberances which will not injure the highway;

(2) tire chains of reasonable proportions upon any vehicle when required for safety because of snow, ice or other conditions tending to cause a vehicle to skid;

(3) studded traction equipment upon any vehicle when required for safety because of snow, ice or other conditions tending to cause a vehicle to skid; or

(4) pneumatic tires having metallic or nonmetallic studs designed to improve traction without materially injuring the surface of the highway. To qualify under paragraph (3) or (4), such tires or studded traction equipment shall be approved by the secretary of transportation by adoption of rules and regulations, and their use may be limited to certain months or types of vehicles by such rules and regulations.

(d) The secretary of transportation and local authorities in their respective jurisdictions may issue special permits authorizing the operation upon a highway of traction engines or tractors having movable tracks with transverse corrugations upon the periphery of such movable tracks or farm tractors or other farm machinery, the operation of which upon a highway would otherwise be prohibited under this section.

(e) It is unlawful for any person to operate a motor vehicle or combination of vehicles having one or more tires in an unsafe condition. A solid rubber tire is in an unsafe condition if it does not comply with the provisions of subsection (a). A pneumatic tire is in an unsafe condition if it has:

(1) Any part of the ply or cord exposed;

(2) any bump, bulge or separation;

(3) a tread design depth of less than 1/16 inch measured in any two or more adjacent tread grooves, exclusive of tie bars, or, for those tires with tread wear indicators worn to the level of the tread wear indicators in any two tread grooves;

(4) a marking "not for highway use" or "for racing purposes only" or "unsafe for highway use";

(5) tread of sidewall cracks, cuts or snags deep enough to expose the body cord;

(6) been regrooved or recut below the original tread design depth, excepting special taxi tires which have extra undertread rubber and are identified as such; or

(7) such other conditions as may be reasonably demonstrated to render it unsafe.

(f) The provisions of subsection (e) shall not apply to a vehicle or combination of vehicles being transported by a wrecker or tow truck, as defined in K.S.A. 66-1329, and amendments thereto.

(g) It shall be unlawful for any person to operate a vehicle with a single tire on any hubs configured for a dual tire assembly. The provisions of this subsection shall not apply: (1) To any truck registered for a gross weight of 20,000 pounds or less; (2) to any vehicle or combination of vehicles operating with wide-base single tires, as defined in K.S.A. 8-1742b, and amendments thereto, on any hubs configured for a dual tire assembly; (3) to any single axle with hubs configured for a dual tire assembly when such single axle does not exceed 9,000 pounds and is a part of a triple-axle combination; or (4) in cases of emergency.

History: L. 1974, ch. 33, § 8-1742; L. 1975, ch. 427, § 41; L. 1984, ch. 39, § 16; L. 1986, ch. 42, § 1; L. 1993, ch. 262, § 1; L. 1994, ch. 342, § 4; July 1.



8-1742a Sale of unsafe tires; misdemeanor.

8-1742a. Sale of unsafe tires; misdemeanor. No person in the business of selling tires shall sell or offer for sale for highway use any tire which is in unsafe condition or which has tread depth of less than 1/16 inch measured as provided in subsection (e) of K.S.A. 8-1742, and amendments thereto. Violation of this section is a misdemeanor.

History: L. 1984, ch. 39, § 17; Jan. 1, 1985.



8-1742b Wide-base single tires; prohibitions.

8-1742b. Wide-base single tires; prohibitions. (a) As used in this section, "wide-base single tires" means all tires having a section width, as specified by the manufacturer, of 14 inches or more.

(b) The following shall apply where wide-base single tires are used in the operation of any vehicle or combination of vehicles:

(1) The maximum load for a wide-base single tire on a steering axle shall not exceed 600 pounds per inch of tire section width. The maximum load for a wide-base single tire on any other axle shall not exceed 575 pounds per inch of tire section width.

(2) No wide-base single tire shall exceed the load designated by the manufacturer; and

(3) the maximum tire inflation pressures shall be as designated by the manufacturer.

(c) The provisions of paragraph (1) of subsection (b) shall apply to all wide-based single tires purchased after July 1, 1993.

(d) Any conviction or forfeiture of bail or bond for any violation of this section shall not be construed as a moving traffic violation for the purpose of K.S.A. 8-255, and amendments thereto.

History: L. 1993, ch. 125, § 1; July 1.



8-1743 Safety glazing material requirements; limitation on registration; misdemeanor.

8-1743. Safety glazing material requirements; limitation on registration; misdemeanor. (a) No person shall sell any new motor vehicle as specified in this section, nor shall any such new motor vehicle be registered, unless such vehicle is equipped with safety glazing material when glazing materials are used in doors, windows and windshields. This subsection (a) shall apply to all passenger-type motor vehicles, including passenger buses and school buses. This subsection (a) shall not apply to glazing material in compartments of trucks and truck tractors not designed and equipped for persons to ride therein.

(b) No person shall sell or affix to a motor vehicle any truck-camper manufactured or assembled after July 1, 1968, unless such truck-camper is equipped with safety glazing material where glazing material is used in doors and windows.

(c) The division of vehicles shall not register any motor vehicle which is subject to the provisions of this section unless it is equipped with safety glazing material, and the division shall suspend the registration of any such motor vehicle which is not so equipped until it conforms to the requirements of this section.

(d) No person shall replace any glass or glazing materials used in partitions, doors, windows or windshields in any motor vehicle with any material other than safety glazing material.

(e) This section is subject to K.S.A. 8-2009a.

(f) As used in this section, "safety glazing material" means glazing material which conforms to the American national standard "safety code for safety glazing materials for glazing motor vehicles operating on land highways," Z26.1-1966, July 15, 1966, as supplemented by Z26.1a-1969, March 7, 1969.

(g) Violation of this section is a misdemeanor.

History: L. 1974, ch. 33, § 8-1743; L. 1975, ch. 427, § 42; L. 1976, ch. 40, § 9; L. 1979, ch. 42, § 1; L. 1984, ch. 39, § 18; Jan. 1, 1985.



8-1744 Flares or warning devices; vehicles subject to requirements; use, when required; unlawful acts; compliance with federal requirements.

8-1744. Flares or warning devices; vehicles subject to requirements; use, when required; unlawful acts; compliance with federal requirements. (a) No person shall operate any truck, bus or truck-tractor, or any motor vehicle towing a trailer, semitrailer or pole trailer eighty (80) inches or more in width or thirty (30) feet or more in length, upon any highway outside an urban district or upon any divided highway at any time from a half hour after sunset to a half hour before sunrise unless there shall be carried in such vehicles the following equipment, except as provided in subsection (b):

(1) At least three (3) flares or three (3) red electric lanterns or three (3) portable red emergency reflectors, each of which shall be capable of being seen and distinguished at a distance of not less than six hundred (600) feet under normal atmospheric conditions at nighttime.

No flare, fusee, electric lantern or warning flag shall be used for the purpose of compliance with the requirements of this section, unless such equipment is of a type which has been submitted to the secretary of transportation and approved by the secretary. No portable reflector unit shall be used for the purpose of compliance with the requirements of this section, unless it is so designed and constructed as to be capable of reflecting red light clearly visible from all distances within six hundred (600) feet to one hundred (100) feet under normal atmospheric conditions at night when directly in front of lawful lower beams of head lamps, and unless it is of a type which has been submitted to and approved by the secretary of transportation.

(2) At least three (3) red-burning fusees, unless red electric lanterns or red portable emergency reflectors are carried.

(b) No person shall operate at the time and under conditions stated in subsection (a) any motor vehicle used for the transportation of explosives or any cargo tank truck used for the transportation of flammable liquids or compressed gases, unless there shall be carried in such vehicle three (3) red electric lanterns or three (3) portable red emergency reflectors meeting the requirements of subsection (a), and there shall not be carried in any said vehicle, or in any vehicle using compressed gas as a fuel, any flares, fusees or signal produced by flame.

(c) No person shall operate any vehicle described in subsection (a) or (b) upon any highway outside of an urban district or upon a divided highway at any time when lighted lamps are not required by K.S.A. 8-1703, unless there shall be carried in such vehicle at least two (2) red flags, not less than twelve (12) inches square, with standards to support such flags.

(d) Any person who is subject to requirements of any federal agency with respect to flares, fusees, electric lanterns or warning flags and who is in compliance with such federal regulations shall be deemed to be in compliance with the provisions of this section and K.S.A. 8-1745.

History: L. 1974, ch. 33, § 8-1744; L. 1975, ch. 39, § 27; L. 1975, ch. 427, § 43; Aug. 15.



8-1745 Display of vehicular hazard warning signal lamps and warning devices by certain stopped or disabled vehicles.

8-1745. Display of vehicular hazard warning signal lamps and warning devices by certain stopped or disabled vehicles. (a) Whenever any truck, bus, truck-tractor, trailer, semitrailer or pole trailer eighty (80) inches or more in overall width or thirty (30) feet or more in overall length is stopped upon a roadway or adjacent shoulder, the driver immediately shall actuate vehicular hazard warning signal lamps meeting the requirements of K.S.A. 8-1722. Such lights need not be displayed by a vehicle parked lawfully in an urban district, or stopped lawfully to receive or discharge passengers, or stopped to avoid conflict with other traffic or to comply with the directions of a police officer or an official traffic-control device, or while the devices specified in subsections (b) to (h) are in place.

(b) Whenever any vehicle of a type referred to in subsection (a) is disabled, or stopped for more than ten (10) minutes, upon a roadway outside of an urban district at any time when lighted lamps are required, the driver of such vehicle shall display the following warning devices, except as provided in subsection (c):

(1) A lighted fusee, a lighted red electric lantern or a portable red emergency reflector shall immediately be placed at the traffic side of the vehicle in the direction of the nearest approaching traffic.

(2) As soon thereafter as possible but in any event within the burning period of the fusee, the driver shall place three (3) liquid-burning flares, or three (3) lighted red electric lanterns, or three (3) portable red emergency reflectors on the roadway in the following order:

(i) One (1) approximately one hundred (100) feet from the disabled vehicle in the center of the lane occupied by such vehicle and toward traffic approaching in that lane.

(ii) One (1) approximately one hundred (100) feet in the opposite direction from the disabled vehicle and in the center of the traffic lane occupied by such vehicle.

(iii) One (1) at the traffic side of the disabled vehicle not less than ten (10) feet rearward or forward thereof in the direction of the nearest approaching traffic. If a lighted red electric lantern or a red portable emergency reflector has been placed at the traffic side of the vehicle in accordance with paragraph (1) of this subsection, it may be used for this purpose.

(c) Whenever any vehicle referred to in this section is disabled, or stopped for more than ten (10) minutes, within five hundred (500) feet of a curve, hillcrest or other obstruction to view, the warning device in that direction shall be so placed as to afford ample warning to other users of the highway, but in no case less than one hundred (100) feet nor more than five hundred (500) feet from the disabled vehicle.

(d) Whenever any vehicle of a type referred to in this section is disabled, or stopped for more than ten (10) minutes, upon any roadway of a divided highway during the time lighted lamps are required, the appropriate warning devices prescribed in subsections (b) and (e) shall be placed as follows: One (1) at a distance of approximately two hundred (200) feet from the vehicle in the center of the lane occupied by the stopped vehicle and in the direction of traffic approaching in that lane; one (1) at a distance of approximately one hundred (100) feet from the vehicle, in the center of the lane occupied by the vehicle and in the direction of traffic approaching in that lane; one (1) at the traffic side of the vehicle and approximately ten (10) feet from the vehicle in the direction of the nearest approaching traffic.

(e) Whenever any motor vehicle used in the transportation of explosives or any cargo tank truck used for the transportation of any flammable liquid or compressed gas is disabled, or stopped for more than ten (10) minutes, at any time and place mentioned in subsection (b), (c) or (d), the driver of such vehicle shall immediately display red electric lanterns or portable red emergency reflectors in the same number and manner specified therein. Flares, fusees or signals produced by flame shall not be used as warning devices for vehicles of the type mentioned in this subsection nor for vehicles using compressed gas as a fuel.

(f) The warning devices described in subsections (b) to (e) need not be displayed where there is sufficient light to reveal persons and vehicles within a distance of one thousand (1,000) feet.

(g) Whenever any vehicle described in this section is disabled, or stopped for more than ten (10) minutes, upon a roadway outside of an urban district or upon the roadway of a divided highway at any time when lighted lamps are not required by K.S.A. 8-1703, the driver of the vehicle shall display two (2) red flags as follows:

(1) If traffic on the roadway moves in two (2) directions, one (1) flag shall be placed approximately one hundred (100) feet to the rear and one (1) flag approximately one hundred (100) feet in advance of the vehicle in the center of the lane occupied by such vehicle.

(2) Upon a one-way roadway, one (1) flag shall be placed approximately one hundred (100) feet and one (1) flag approximately two hundred (200) feet to the rear of the vehicle in the center of the lane occupied by such vehicle.

(h) When any vehicle described in this section is stopped entirely off the roadway and on an adjacent shoulder at any time and place hereinbefore mentioned, the warning devices shall be placed, as nearly as practicable, on the shoulder near the edge of the roadway.

(i) The flares, fusees, red electric lanterns, portable red emergency reflectors and flags to be displayed as required in this section shall conform with the requirements of K.S.A. 8-1744 applicable thereto.

History: L. 1974, ch. 33, § 8-1745; July 1.



8-1746 Vehicles transporting hazardous materials; regulations by secretary, compliance; markings of and equipment on vehicles; misdemeanor.

8-1746. Vehicles transporting hazardous materials; regulations by secretary, compliance; markings of and equipment on vehicles; misdemeanor. (a) The secretary of transportation may adopt rules and regulations for the safe transportation of hazardous materials.

(b) Any person operating a vehicle transporting any hazardous material as a cargo or part of a cargo upon a highway shall at all times comply with rules and regulations of the secretary adopted under this section.

(c) Every such vehicle shall be marked or placarded at such places as prescribed by such rules and regulations.

(d) Every such vehicle shall be equipped with fire extinguishers of a type, size and number approved by the secretary, filled and ready for immediate use, and placed at convenient points on the vehicle.

(e) Violation of this section is a misdemeanor.

History: L. 1974, ch. 33, § 8-1746; L. 1975, ch. 426, § 48; L. 1984, ch. 39, § 19; L. 1985, ch. 227, § 2; July 1.



8-1747 Air-conditioning equipment.

8-1747. Air-conditioning equipment. (a) The term "air-conditioning equipment" as used or referred to in this section shall mean mechanical vapor compression refrigeration equipment which is used to cool the driver's or passenger compartment of any motor vehicle.

(b) Air-conditioning equipment shall be manufactured, installed and maintained with due regard for the safety of the occupants of the vehicle and the public, and shall not contain any refrigerant which is toxic to persons or which is flammable.

(c) The secretary of transportation may adopt and enforce safety requirements, rules or regulations and specifications consistent with the requirements of this section applicable to such equipment, which shall correlate with and, so far as possible, conform to the current recommended practice or standard applicable to such equipment approved by the society of automotive engineers.

(d) No person shall have for sale, offer for sale, sell or equip any motor vehicle with any such equipment unless it complies with the requirements of this section.

(e) No person shall operate on any highway any motor vehicle equipped with any air-conditioning equipment unless said equipment complies with the requirements of this section.

History: L. 1974, ch. 33, § 8-1747; L. 1975, ch. 426, § 49; Aug. 15.



8-1749 Safety belts and shoulder harnesses.

8-1749. Safety belts and shoulder harnesses. (a) Every passenger car manufactured or assembled after January 1, 1965, shall be equipped with at least two (2) lap-type safety belt assemblies for use in the front seating positions.

(b) Every passenger car manufactured or assembled after January 1, 1968, shall be equipped with a lap-type safety belt assembly for each permanent passenger seating position. This requirement shall not apply to police vehicles.

(c) Every passenger car manufactured or assembled after January 1, 1968, shall be equipped with at least two (2) shoulder harness-type safety belt assemblies for use in the front seating positions.

(d) The secretary of transportation shall except specified types of motor vehicles or seating positions within any motor vehicle from the requirements imposed by subsections (a) to (c) when compliance would be impractical.

(e) No person shall distribute, have for sale, offer for sale or sell any safety belt or shoulder harness for use in motor vehicles unless it meets current minimum standards and specifications approved by the secretary of transportation.

History: L. 1974, ch. 33, § 8-1749; L. 1975, ch. 427, § 44; Aug. 15.



8-1749a One-way glass and sun screening devices; requirements; exceptions; penalties.

8-1749a. One-way glass and sun screening devices; requirements; exceptions; penalties. (a) No motor vehicle required to be registered in this state and which is operated on the highways of this state shall be equipped with one-way glass or any sun screening device, as defined in K.S.A. 8-1749b, and amendments thereto, and used in conjunction with windshields, side wings, side windows or rear windows that do not meet the following requirements:

(1) A sun screening device when used in conjunction with the windshield shall be nonreflective and shall not be red, yellow or amber in color. A sun screening device shall be used only along the top of the windshield and shall not extend downward beyond the AS1 line which is clearly defined and marked;

(2) a sun screening device when used in conjunction with the side wings or side windows located at the immediate right and left of the driver, the side windows behind the driver and the rear most window shall be nonreflective; and

(3) the total light transmission shall not be less than 35% when a sun screening device is used in conjunction with other existing sun screening devices.

(b) Subsection (a)(3) shall not apply to a window of a law enforcement motor vehicle that is clearly identified as such by words or other symbols on the outside of the vehicle.

(c) The superintendent of the highway patrol may adopt such rules and regulations necessary to carry out the provisions of this section.

(d) This section shall not prohibit labels, stickers or other informational signs that are required or permitted by state law.

(e) No motor vehicle required to be registered in this state which is operated on the highways of this state shall be equipped with head lamps which are covered with any sun screening device, adhesive film or other glaze or application which, when such lamps are not in operation, is highly reflective or otherwise nontransparent.

(f) Any person convicted of violating the provisions of this section shall be guilty of a misdemeanor.

History: L. 1977, ch. 27, § 1; L. 1984, ch. 39, § 20; L. 1987, ch. 48, § 3; L. 2010, ch. 151, § 4; July 1.



8-1749b Sun screening devices; definitions.

8-1749b. Sun screening devices; definitions. For the purpose of K.S.A. 8-1749a, and amendments thereto:

(a) "Sun screening devices" means a film material or device that is designed to be used in conjunction with motor vehicle safety glazing materials for reducing the effects of the sun;

(b) "light transmission" means the ratio of the amount of total light to pass through a product or material including any safety glazing material to the amount of the total light falling on the product or material and the glazing;

(c) "luminous reflectants" means the ratio of the amount of total light that is reflected outward by the product or material to the amount of the total light falling on the product or material;

(d) "nonreflective" means a product or material designed to absorb light rather than to reflect it.

History: L. 1987, ch. 48, § 1; July 1.



8-1749c Unlawful installation of sun screening device; penalty.

8-1749c. Unlawful installation of sun screening device; penalty. Any person who installs a sun screening device on a motor vehicle which is not in compliance with the provisions of K.S.A. 8-1749a, and amendments thereto, upon conviction, shall be guilty of a class C misdemeanor.

History: L. 1987, ch. 48, § 2; July 1.



8-1759 Spot inspections by highway patrol; penalties.

8-1759. Spot inspections by highway patrol; penalties. (a) Every driver of a motor vehicle shall stop and submit such vehicle and its equipment to an inspection of the mechanical condition thereof and such test, with reference thereto, as may be appropriate at any location where signs are displayed requiring such stop and where members of the Kansas highway patrol are conducting such inspections and tests of motor vehicles. Such an inspection and test shall be referred to as a "spot inspection." Spot inspections shall be conducted in a manner that the operator of a motor vehicle, whether private or commercial, shall not be unnecessarily inconvenienced by extended detours, unnecessary delays or any other unreasonable cause.

(b) Violation of this section is a class A misdemeanor.

History: L. 1974, ch. 42, § 10; L. 1975, ch. 40, § 6; L. 1984, ch. 35, § 2; L. 1991, ch. 42, § 1; July 1.



8-1759a Inspection by highway patrol upon reasonable cause; notice of defects; penalties.

8-1759a. Inspection by highway patrol upon reasonable cause; notice of defects; penalties. (a) Uniformed members of the highway patrol, at any time upon reasonable cause to believe that a vehicle is unsafe or not equipped as required by law, or that its equipment is not in proper adjustment or repair, may require the driver of such vehicle to stop and submit such vehicle to an inspection and such test with reference thereto as may be appropriate.

(b) In the event a vehicle is found to be in unsafe condition or any required part or equipment is not present or in proper repair and adjustment, the member of the highway patrol shall give a written notice of such defect to the driver.

(c) In the event any such vehicle is, in the reasonable judgment of the member of the highway patrol, in such condition that further operation would be hazardous, such member of the highway patrol may require, in addition, that the vehicle not be operated under its own power or that it be driven to the nearest garage or other place of safety.

(d) Violation of this section is a class A misdemeanor.

History: L. 1976, ch. 52, § 1; L. 1984, ch. 35, § 4; L. 1991, ch. 42, § 2; July 1.



8-1761 Improper compression release engine braking system.

8-1761. Improper compression release engine braking system. (a) It shall be unlawful for the driver of any motor vehicle to use or cause to be used or operated any compression release engine braking system without such motor vehicle being equipped with a muffler in accordance with K.S.A. 8-1739, and amendments thereto.

(b) As used in this section, "compression release engine braking system" means a hydraulically operated device that converts a power producing diesel engine into a power absorbing retarding mechanism.

(c) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2004, ch. 114, § 1; Apr. 29.






Article 18 UNIFORM ACT REGULATING TRAFFIC; EQUIPMENT ON MOTORCYCLES AND MOTOR-DRIVEN CYCLES

8-1801 Headlamps; modulation systems.

8-1801. Headlamps; modulation systems. (a) Every motorcycle and every motor-driven cycle shall be equipped with at least one headlamp which shall comply with the requirements and limitations of this article.

(b) Every headlamp upon every motorcycle and motor-driven cycle shall be located at a height of not more than 54 inches nor less than 24 inches to be measured as set forth in subsection (b) of K.S.A. 8-1704, and amendments thereto.

(c) Any headlamp, required by this section, may be wired with a headlamp modulation system provided the headlamp modulation system complies with federal standards established by 49 C.F.R. § 571.108.

History: L. 1974, ch. 33, § 8-1801; L. 2013, ch. 26, § 1; July 1.



8-1802 Tail lamps.

8-1802. Tail lamps. (a) Every motorcycle and motor-driven cycle shall have at least one (1) tail lamp which shall be located at a height of not more than seventy-two (72) nor less than fifteen (15) inches.

(b) Either a tail lamp or a separate lamp shall be so constructed and placed as to illuminate with a white light the rear registration plate and render it clearly legible from a distance of fifty (50) feet to the rear. Any tail lamp or tail lamps, together with any separate lamp or lamps for illuminating the rear registration plate, shall be so wired as to be lighted whenever the head lamps or auxiliary driving lamps are lighted.

History: L. 1974, ch. 33, § 8-1802; July 1.



8-1803 Reflectors.

8-1803. Reflectors. Every motorcycle and motor-driven cycle shall carry on the rear, either as part of the tail lamp or separately, at least one (1) red reflector meeting the requirements of subsection (b) of K.S.A. 8-1707.

History: L. 1974, ch. 33, § 8-1803; July 1.



8-1804 Stop lamps, turn signals and side lamps.

8-1804. Stop lamps, turn signals and side lamps. (a) Every motorcycle and motor-driven cycle shall be equipped with at least one stop lamp meeting the requirements of subsection (a) of K.S.A. 8-1721, and amendments thereto.

(b) Every motorcycle manufactured after January 1, 1973, shall be equipped with electric turn signals meeting the requirements of subsection (b) of K.S.A. 8-1721, and amendments thereto. Motor-driven cycles may, but need not, be equipped with electric turn signals.

(c) In addition to the lamps otherwise permitted by this article, a motorcycle may be equipped with lamps on the sides thereof, visible from the side of the motorcycle but not from the front or rear thereof, which lamps, together with mountings or receptacles, shall be set into depressions or recesses in the body or wheel of the motorcycle and shall not protrude beyond or outside the body or wheel of the motorcycle. The light source may emit only white, amber or red light without glare.

History: L. 1974, ch. 33, § 8-1804; L. 2013, ch. 26, § 2; July 1.



8-1805 Multiple-beam road-lighting equipment on motorcycles.

8-1805. Multiple-beam road-lighting equipment on motorcycles. Every motorcycle, other than a motor-driven cycle, shall be equipped with multiple-beam road-lighting equipment. Such equipment shall:

(a) Reveal persons and vehicles at a distance of at least three hundred (300) feet ahead when the uppermost distribution of light is selected; and

(b) Reveal persons and vehicles at a distance of at least one hundred fifty (150) feet ahead when the lowermost distribution of light is selected, and on a straight, level road under any condition of loading, none of the high intensity portion of the beam shall be directed to strike the eyes of an approaching driver.

History: L. 1974, ch. 33, § 8-1805; July 1.



8-1806 Road-lighting equipment on motor-driven cycles.

8-1806. Road-lighting equipment on motor-driven cycles. The head lamp or head lamps upon every motor-driven cycle may be of the single-beam or multiple-beam type, but in either event shall comply with the requirements and limitations as follows:

(a) Every such head lamp or head lamps on a motor-driven cycle shall be of sufficient intensity to reveal persons and vehicles at a distance of not less than one hundred (100) feet when the motor-driven cycle is operated at any speed less than twenty-five (25) miles per hour, and at a distance of not less than two hundred (200) feet when the motor-driven cycle is operated at a speed of twenty-five (25) or more miles per hour, and at a distance of not less than three hundred (300) feet when the motor-driven cycle is operated at a speed of thirty-five (35) or more miles per hour.

(b) In the event the motor-driven cycle is equipped with a multiple-beam head lamp or head lamps, such equipment shall comply with the requirements of K.S.A. 8-1805.

(c) In the event the motor-driven cycle is equipped with a single-beam lamp or lamps, such lamp or lamps shall be so aimed that when the vehicle is loaded none of the high intensity portion of light, at a distance of twenty-five (25) feet ahead, shall project higher than the level of the center of the lamp from which it comes.

History: L. 1974, ch. 33, § 8-1806; July 1.



8-1807 Brakes.

8-1807. Brakes. Every motorcycle and motor-driven cycle shall comply with the provisions of subsection (a) of K.S.A. 8-1734, except that the wheel of a sidecar attached to a motorcycle or to a motor-driven cycle, and the front wheel of a motor-driven cycle need not be equipped with brakes: Provided, That such motorcycle or motor-driven cycle is capable of complying with the performance requirements of this article.

History: L. 1974, ch. 33, § 8-1807; L. 1976, ch. 53, § 1; July 1.



8-1808 Performance ability of brakes.

8-1808. Performance ability of brakes. Upon application of the service brake, every motorcycle and motor-driven cycle, at all times and under all conditions of loading, shall be capable of stopping from a speed of twenty (20) miles per hour in not more than thirty (30) feet, such distance to be measured from the point at which movement of the service brake pedal or control begins.

Tests for stopping distance shall be made on a dry, smooth, hard and substantially level surface, not to exceed one percent (1%) grade, that is free from loose material.

History: L. 1974, ch. 33, § 8-1808; L. 1975, ch. 39, § 29; April 19.



8-1809 Approval of braking systems on motor-driven cycles; suspension or revocation of registration; prohibited acts.

8-1809. Approval of braking systems on motor-driven cycles; suspension or revocation of registration; prohibited acts. (a) The secretary of transportation is authorized to require an inspection of the braking system on any motor-driven cycle and to disapprove the braking system on any such vehicle which it finds will not comply with the performance ability standard set forth in K.S.A. 8-1808, or which in the opinion of the secretary is equipped with a braking system that is not so designed or constructed as to insure reasonable and reliable performance in actual use.

(b) The director may refuse to register or may suspend or revoke the registration of any vehicle referred to in this section when the secretary of transportation determines that the braking system thereon does not comply with the provisions of this section.

(c) No person shall operate on any highway any vehicle referred to in this section in the event the secretary of transportation has disapproved the braking system upon such vehicle.

History: L. 1974, ch. 33, § 8-1809; L. 1975, ch. 427, § 45; Aug. 15.



8-1810 Other equipment; compliance with sections in article 18; applicability of other equipment laws.

8-1810. Other equipment; compliance with sections in article 18; applicability of other equipment laws. (a) Every motorcycle and every motor-driven cycle shall comply with the requirements and limitations of K.S.A. 8-1738 on horns and warning devices, K.S.A. 8-1739 on noise prevention and mufflers, K.S.A. 8-1740 on mirrors and K.S.A. 8-1742 on tires.

(b) Every motorcycle and every motor-driven cycle shall comply with the requirements and limitations contained in this article, and unless otherwise specifically made applicable, motorcycles and motor-driven cycles shall not be subject to the requirements and limitations imposed elsewhere in this act with respect to equipment on vehicles.

History: L. 1974, ch. 33, § 8-1810; July 1.






Article 19 UNIFORM ACT REGULATING TRAFFIC; SIZE, WEIGHT AND LOAD OF VEHICLES

8-1901 Criminal penalties for violation of size and weight laws; exceptions.

8-1901. Criminal penalties for violation of size and weight laws; exceptions. (a) It shall be unlawful for any person to drive or move or for the owner or lessee to cause or knowingly permit to be driven or moved on any highway any vehicle or combination of vehicles of a size or weight exceeding the limitations stated in article 19 of chapter 8 of Kansas Statutes Annotated or otherwise in violation of this article, and the maximum size and weight of vehicles herein specified shall be lawful throughout this state, and local authorities shall have no power or authority to alter such limitations except as express authority may be granted in this article.

(b) Any person violating any of the provisions of article 19 of chapter 8 of the Kansas Statutes Annotated, except for the provisions of K.S.A. 8-1908 and 8-1909, and amendments thereto, shall, upon conviction thereof, be fined in an amount not to exceed $500.

(c) Any person violating any of the provisions of K.S.A. 8-1908 or 8-1909, and amendments thereto, shall, upon a first conviction thereof, pay a fine from one, but not both of the schedules listed in subsection (c) of K.S.A. 8-2118, and amendments thereto.

(d) Except as otherwise specifically provided in this act, the provisions of article 19 of chapter 8 of Kansas Statutes Annotated governing size, weight and load shall not apply to fire apparatus, road machinery, farm tractors or to implements of husbandry temporarily moved upon a highway, or to a vehicle operated under the terms of a currently valid special permit issued in accordance with K.S.A. 8-1911, and amendments thereto.

(e) Except on highways designated as part of the national system of interstate defense highways, the gross weight limitation prescribed by article 19 of chapter 8 of Kansas Statutes Annotated on any axle or tandem, triple or quad axles shall not apply to: (1) Trucks specifically designed and equipped and used exclusively for garbage, refuse or solid waste disposal operations when loaded with garbage, refuse or waste; or (2) trucks mounted with a fertilizer spreader used or manufactured principally to spread animal dung, except that this paragraph (2) shall not apply to truck tractors so equipped. Except that such trucks under this subsection shall not exceed 60,000 pounds for three axles or 40,000 pounds for two axles, regardless of width spacing between axles.

(f) As used in this section, "conviction" means a final conviction without regard to whether sentence was suspended or probation granted after such conviction, and a forfeiture of bail, bond or collateral deposited to secure a defendant's appearance in court, which forfeiture has not been vacated, is equivalent to a conviction.

History: L. 1974, ch. 33, § 8-1901; L. 1980, ch. 44, § 1; L. 1981, ch. 46, § 1; L. 1986, ch. 43, § 1; L. 1994, ch. 235, § 4; L. 2004, ch. 114, § 3; L. 2012, ch. 26, § 1; July 1.



8-1902 Width of vehicles and loads thereon.

8-1902. Width of vehicles and loads thereon. (a) The total outside width of any vehicle or the load thereon shall not exceed 81/2 feet, except as otherwise provided in this section.

(b) A farm tractor or a fertilizer dispensing machine shall not be permitted to travel on any highway which is a part of the national system of interstate and defense highways. Whenever a farm tractor or implement of husbandry, and any load on any such vehicle, exceeds the width limitations prescribed by this section to the extent that the width of such vehicle, including any load thereon, exceeds the width of that portion of a roadway on which such vehicle is driven, which is marked as a single lane of traffic, or, if such roadway has not been marked for lanes of traffic, the width of such vehicle exceeds more than 1/2 the width of such roadway, the driver shall move such vehicle as soon as possible as far to the right side of the highway as is practicable and safe upon the approach of any oncoming or following vehicle and upon approaching the crest of a hill.

(c) The secretary shall adopt rules and regulations consistent with federal requirements designating safety and other devices which may extend out on either side of the vehicle.

(d) (1) A vehicle may be loaded with bales of hay which shall not exceed 12 feet in width and a height as authorized by K.S.A. 8-1904, and amendments thereto, but vehicles so loaded shall not be moved on any highway designated as a part of the national network of highways, except as permitted under subsection (j) of K.S.A. 8-1911, and amendments thereto, or under paragraph (2) of this subsection.

(2) A farm vehicle may be loaded with bales of hay which shall not exceed 12 feet in width and a height as authorized by K.S.A. 8-1904, and amendments thereto, but vehicles so loaded shall not be moved on any highway designated as a part of the national system of interstate and defense highways, except as permitted under subsection (j) of K.S.A. 8-1911, and amendments thereto. As used in this paragraph "farm vehicle" means a truck or truck tractor registered under K.S.A. 8-143, and amendments thereto, as a farm truck or truck tractor. Such farm truck or truck tractor may be used in combination with any type of trailer or semitrailer.

(3) Any such vehicles under paragraphs (1) or (2) so loaded shall not be moved during the period beginning 30 minutes after sunset and ending 30 minutes before sunrise. Any vehicle loaded with bales of hay as authorized by the exception in this subsection, with the load extending beyond 81/2 feet, shall have attached thereto a sign which states "OVERSIZE LOAD" and the dimensions of the sign shall be a minimum of seven feet long and 18 inches high. Letters shall be a minimum of 10 inches high with a brush stroke of not less than 12/5 inches. The sign shall be readily visible from a distance of 500 feet and shall be removed when the vehicle or load does not exceed the legal width. Each vehicle shall be equipped with red flags on all four corners of the oversized load.

(e) The secretary of transportation shall adopt rules and regulations authorizing vehicles to be loaded with two combine headers which exceed the legal width, but vehicles so loaded shall not be moved on any highway designated as a part of the national system of interstate and defense highways, except as permitted under subsection (i) of K.S.A. 8-1911, and amendments thereto, and vehicles so loaded shall not be moved during the period beginning 30 minutes after sunset and ending 30 minutes before sunrise.

(f) A motor home or travel trailer, may exceed 102 inches, if such excess width is attributable to an appurtenance, except that no appurtenance may extend further than the rear view mirrors. Such mirrors may only extend the distance necessary to provide the required field of view before the appurtenances were attached.

For the purposes of this subsection the term "appurtenance" shall include:

(1) An awning and its support hardware; and

(2) any appendage that is intended to be an integral part of a motor home or travel trailer coach and that is installed by the manufacturer or dealer.

The term "appurtenance" shall not include any item that is temporarily affixed or attached to the exterior of a motor home or travel trailer by the owner of such motor home or travel trailer for the purposes of transporting such item from one location to another.

History: L. 1974, ch. 33, § 8-1902; L. 1980, ch. 30, § 3; L. 1981, ch. 46, § 6; L. 1983, ch. 41, § 1; L. 1987, ch. 49, § 1; L. 1992, ch. 138, § 1; L. 1996, ch. 221, § 1; L. 1998, ch. 193, § 3; L. 2000, ch. 5, § 1; L. 2001, ch. 19, § 4; L. 2006, ch. 3, § 1; July 1.



8-1903 Loads on passenger vehicles extending to either side.

8-1903. Loads on passenger vehicles extending to either side. No passenger-type vehicle shall be operated on any highway with any load carried thereon extending beyond the left side of such vehicle nor extending more than six (6) inches beyond the right side thereof.

History: L. 1974, ch. 33, § 8-1903; July 1.



8-1904 Height and length of vehicles and loads; exceptions to maximums.

8-1904. Height and length of vehicles and loads; exceptions to maximums. (a) No vehicle including any load thereon shall exceed a height of 14 feet, except that a vehicle transporting cylindrically shaped bales of hay as authorized by K.S.A. 8-1902(e), and amendments thereto, may be loaded with such bales secured to a height not exceeding 141/2 feet. Should a vehicle so loaded with bales strike any overpass or other obstacle, the operator of the vehicle shall be liable for all damages resulting therefrom. The secretary of transportation may adopt rules and regulations for the movement of such loads of cylindrically shaped bales of hay.

(b) No motor vehicle including the load thereon shall exceed a length of 45 feet extreme overall dimension, excluding the front and rear bumpers, except as provided in subsection (d).

(c) Except as otherwise provided in K.S.A. 8-1914 and 8-1915, and amendments thereto, and subsections (d), (e), (f), (g) and (h), no combination of vehicles coupled together shall exceed a total length of 65 feet.

(d) The length limitations in subsection (b) shall not apply to a truck tractor. No semitrailer which is being operated in combination with a truck tractor shall exceed 591/2 feet in length. No semitrailer or trailer which is being operated in a combination consisting of a truck tractor, semitrailer and trailer shall exceed 281/2 feet in length.

(e) The limitations in this section governing maximum length of a semitrailer or trailer shall not apply to vehicles operating in the daytime when transporting poles, pipe, machinery or other objects of a structural nature which cannot readily be dismembered, except that it shall be unlawful to operate any such vehicle or combination of vehicles which exceeds a total length of 85 feet unless a special permit for such operation has been issued by the secretary of transportation or by an agent or designee of the secretary pursuant to K.S.A. 8-1911, and amendments thereto. For the purpose of authorizing the issuance of such special permits at motor carrier inspection stations, the secretary of transportation may contract with the superintendent of the Kansas highway patrol for such purpose, and in such event, the superintendent or any designee of the superintendent may issue such special permit pursuant to the terms and conditions of the contract. The limitations in this section shall not apply to vehicles transporting such objects operated at nighttime by a public utility when required for emergency repair of public service facilities or properties or when operated under special permit as provided in K.S.A. 8-1911, and amendments thereto, but in respect to such night transportation every such vehicle and the load thereon shall be equipped with a sufficient number of clearance lamps on both sides and marker lamps upon the extreme ends of any projecting load to clearly mark the dimensions of such load.

(f) The limitations of this section governing the maximum length of combinations of vehicles shall not apply to a combination of vehicles consisting of a truck tractor towing a house trailer, if such combination of vehicles does not exceed an overall length of 97 feet.

(g) The length limitations of this section shall not apply to stinger-steered automobile or boat transporters or one truck and one trailer vehicle combination, loaded or unloaded, used in transporting a combine, forage cutter or combine header to be engaged in farm custom harvesting operations, as defined in K.S.A. 8-143j(d), and amendments thereto. A stinger-steered automobile or boat transporter or one truck and one trailer vehicle combination, loaded or unloaded, used in transporting a combine, forage cutter or combine header to be engaged in farm custom harvesting operations, as defined in K.S.A. 8-143j(d), and amendments thereto, shall not exceed an overall length limit of 75 feet, exclusive of front and rear overhang.

(h) The length limitations of this section shall not apply to drive-away saddlemount or drive-away saddlemount with fullmount vehicle transporter combination. A drive-away saddlemount or drive-away saddlemount with fullmount vehicle transporter combination shall not exceed an extreme overall dimension of 97 feet.

History: L. 1974, ch. 33, § 8-1904; L. 1975, ch. 41, § 1; L. 1975, ch. 427, § 46; L. 1977, ch. 304, § 16; L. 1978, ch. 42, § 1; L. 1981, ch. 47, § 1; L. 1983, ch. 41, § 2; L. 1986, ch. 44, § 1; L. 1988, ch. 266, § 1; L. 1989, ch. 44, § 1; L. 1990, ch. 50, § 3; L. 1994, ch. 194, § 2; L. 2000, ch. 22, § 1; L. 2006, ch. 6, § 1; L. 2015, ch. 49, § 5; May 14.



8-1905 Projecting loads to the front and rear.

8-1905. Projecting loads to the front and rear. (a) The load upon any vehicle operated alone, or the load upon the front vehicle of a combination of vehicles, shall not extend more than three (3) feet beyond the front wheels of such vehicle or the front bumper of such vehicle if it is equipped with a bumper.

(b) Any vehicle or combination of vehicles transporting passenger vehicles or other motor vehicles may carry a load which extends no more than three (3) feet beyond the front and four (4) feet beyond the rear of the transporting vehicle or combination of vehicles.

History: L. 1974, ch. 33, § 8-1905; July 1.



8-1906 Securing loads on vehicles; requirements for hauling livestock.

8-1906. Securing loads on vehicles; requirements for hauling livestock. (a) No vehicle shall be driven or moved on any highway unless such vehicle is so constructed or loaded as to prevent any of its load from dropping, sifting, leaking or otherwise escaping therefrom, except that:

(1) This section shall not prohibit the necessary spreading of any substance in highway maintenance or construction operations; and

(2) subsections (a) and (c) shall not apply to trailers or semitrailers when hauling livestock if such trailers or semitrailers are properly equipped with a cleanout trap and such trap is operated in a closed position unless material is intentionally spilled when the trap is in a closed position. Paragraph (2) shall not apply to trailers or semitrailers used for hauling livestock when livestock are not being hauled in such trailers or semitrailers.

(b) All trailers or semitrailers used for hauling livestock shall be cleaned out periodically.

(c) No person shall operate on any highway any vehicle with any load unless such load and any covering thereon is securely fastened so as to prevent the covering or load from becoming loose, detached or in any manner a hazard to other users of the highway.

History: L. 1974, ch. 33, § 8-1906; L. 1984, ch. 41, § 1; L. 1989, ch. 45, § 1; July 1.



8-1907 Towing vehicles; connection and safety equipment; exceptions.

8-1907. Towing vehicles; connection and safety equipment; exceptions. (a) When one vehicle is towing another, the drawbar, towbar or other connections shall be of sufficient strength to pull, stop and hold all weight towed thereby, and so designed, constructed and installed as to insure that any vehicle or motor vehicle towed on a level, smooth, paved surface will follow in the path of the towing vehicle when it is moving in a straight line. In addition to the drawbar connections between any two such vehicles, there shall be provided an adequate safety hitch.

(b) When one vehicle is towing another and the connection consists of a chain, rope or cable, there shall be displayed upon such connection a white flag or cloth not less than 12 inches square.

(c) Motor vehicles in transit may be transported in combination by means of towbar, saddlemount or fullmount mechanisms, utilizing the motive power of one of the motor vehicles in such combination, except that not more than two vehicles in any such combination of motor vehicles in transit may be connected by means of a towbar mechanism. Whenever motor vehicles are transported as authorized in this subsection, such motor vehicles shall be connected securely in combination in accordance with rules and regulations adopted by the secretary of transportation, and any combination of such motor vehicles shall comply with the limitations prescribed by K.S.A. 8-1904, and amendments thereto.

(d) Except as otherwise provided in subsection (c), not more than three vehicles, including the towing vehicle, in any combination of vehicles may be connected by means of a towbar mechanism, and if the three such vehicles are connected by towbar mechanisms, the towbar mechanism between the towing vehicle and the first towed vehicle shall be equipped with an anti-sway mechanism. In addition, the second towed vehicle of every combination of vehicles so connected shall be equipped with service brakes acting on the wheels of at least one axle, and which are of a type approved by the secretary of transportation and of such character as to be applied automatically and promptly, except that this sentence shall not apply to combinations of vehicles which include a slow-moving vehicle which is an implement of husbandry when moving from field to field.

History: L. 1974, ch. 33, § 8-1907; L. 1975, ch. 39, § 30; L. 1978, ch. 42, § 2; L. 1979, ch. 43, § 1; L. 1985, ch. 53, § 1; July 1.



8-1908 Gross weight limits on wheels and axles.

8-1908. Gross weight limits on wheels and axles. (a) The gross weight upon any wheel of a vehicle shall not exceed 10,000 pounds.

(b) The gross weight upon any one axle, including any one axle of a group of axles, of a vehicle shall not exceed 20,000 pounds.

(c) Any axle located within seven feet of any adjacent axle shall, when the wheels of such axle are in contact with the road surface, carry its proportionate part of the load permitted on such axles. An axle shall not be used to determine the lawful axle weight under this section or the gross weight under K.S.A. 8-1909, and amendments thereto, when the wheels of such axle are not in contact with the road surface.

(d) As used in this section:

(1) "Gross weight on any one axle" means the total load on all wheels whose centers are included within two parallel transverse vertical planes not more than 40 inches apart.

(2) "Tandem axles" means two or more consecutive axles, arranged in tandem and articulated from a common attachment to the vehicle or individually attached to the vehicle, with such axles spaced not less than 40 inches and not more than 96 inches apart.

(3) "Triple axles" means three or more consecutive axles, arranged in tandem and articulated from a common attachment to the vehicle or individually attached to the vehicle, with such axles spaced more than 96 inches and not more than 120 inches apart.

(4) "Quad axles" means four or more consecutive axles, arranged in tandem and articulated from a common attachment to the vehicle or individually attached to the vehicle, with such axles spaced more than 120 inches and not more than 150 inches apart.

(e) The gross weight on tandem axles shall not exceed 34,000 pounds.

History: L. 1974, ch. 33, § 8-1908; L. 1975, ch. 39, § 31; L. 1975, ch. 427, § 47; L. 1981, ch. 46, § 2; L. 1983, ch. 41, § 3; L. 1986, ch. 45, § 1; L. 2003, ch. 10, § 1; July 1.



8-1909 Gross weight limits for vehicles; exceptions; safety of certain vehicles for operation.

8-1909. Gross weight limits for vehicles; exceptions; safety of certain vehicles for operation. (a) No vehicle or combination of vehicles shall be moved or operated on any highway when the gross weight on two or more consecutive axles exceeds the limitations prescribed in the following table:

Distance in feet between theextremes of any group of 2 ormore consecutive axles

Maximum load in pounds carriedon any group of 2 or moreconsecutive axles

2 axles

3 axles

4 axles

5 axles

6 axles

7 axles

8 axles

4

34,000

5

34,000

6

34,000

7

34,000

8 and less

34,000

34,000

More than 8

38,000

42,000

9

39,000

42,500

10

40,000

43,500

11

44,000

12

45,000

50,000

13

45,500

50,500

14

46,500

51,500

15

47,000

52,000

16

48,000

52,500

58,000

17

48,500

53,500

58,500

18

49,500

54,000

59,000

19

50,000

54,500

60,000

20

51,000

55,500

60,500

66,000

21

51,500

56,000

61,000

66,500

22

52,500

56,500

61,500

67,000

23

53,000

57,500

62,500

68,000

24

54,000

58,000

63,000

68,500

74,000

25

54,500

58,500

63,500

69,000

74,500

26

55,500

59,500

64,000

69,500

75,000

27

56,000

60,000

65,000

70,000

75,500

28

57,000

60,500

65,500

71,000

76,500

82,000

29

57,500

61,500

66,000

71,500

77,000

82,500

30

58,500

62,000

66,500

72,000

77,500

83,000

31

59,000

62,500

67,500

72,500

78,000

83,500

32

60,000

63,500

68,000

73,000

78,500

84,500

33

64,000

68,500

74,000

79,000

85,000

34

64,500

69,000

74,500

80,000

85,500

35

65,500

70,000

75,000

80,500

36

66,000

70,500

75,500

81,000

37

66,500

71,000

76,000

81,500

38

67,500

72,000

77,000

82,000

39

68,000

72,500

77,500

82,500

40

68,500

73,000

78,000

83,500

41

69,500

73,500

78,500

84,000

42

70,000

74,000

79,000

84,500

43

70,500

75,000

80,000

85,000

44

71,500

75,500

80,500

85,500

45

72,000

76,000

81,000

46

72,500

76,500

81,500

47

73,500

77,500

82,000

48

74,000

78,000

83,000

49

74,500

78,500

83,500

50

75,500

79,000

84,000

51

76,000

80,000

84,500

52

76,500

80,500

85,000

53

77,500

81,000

85,500

54

78,000

81,500

55

78,500

82,500

56

79,500

83,000

57

80,000

83,500

58

84,000

59

85,000

60

85,500

except that two consecutive sets of tandem axles may carry a gross load of 34,000 pounds each if the overall distance between the first and last axles is 36 feet or more.

(1) The gross weight on any one axle of a vehicle shall not exceed the limits prescribed in K.S.A. 8-1908, and amendments thereto.

(2) For vehicles and combinations of vehicles on the interstate system the table in this section shall not authorize a maximum gross weight of more than 80,000 pounds.

(3) The table in this section shall not apply to truck tractor and dump semitrailer or truck trailer combination when such are used as a combination unit exclusively for the transportation of sand, salt for highway maintenance operations, gravel, slag stone, limestone, crushed stone, cinders, coal, blacktop, dirt or fill material, when such vehicles are used for transportation to a construction site, highway maintenance or construction project or other storage facility, except that such vehicles or combination of vehicles shall not be exempted from any application of the table as may be required to determine applicable axle weights for triple and quad axles as defined in K.S.A. 8-1908, and amendments thereto. As used in this subpart (3), the term "dump semitrailer" means any semitrailer designed in such a way as to divest itself of the load carried thereon.

(b) Any vehicle registered under the laws of this state which vehicle is designed and used primarily for the transportation of property or for the transportation of 10 or more persons may, at the time of its registration, be subjected by the director of vehicles to investigation or test as may be necessary to enable such director to determine whether such vehicle may safely be operated upon the highways in compliance with all provisions of this act. Every such vehicle shall meet the following requirements:

(1) It shall be equipped with brakes as required in K.S.A. 8-1734, and amendments thereto.

(2) Every motor vehicle to be operated outside of business and residence districts shall have motive power adequate to propel such vehicle and any load thereon or to be drawn thereby, at a speed which will not impede or block the normal and reasonable movement of traffic. Exception to this requirement shall be recognized when reduced speed is necessary for safe operation or when a vehicle or combination of vehicles is necessarily or in compliance with law or police direction proceeding at reduced speed.

(c) It shall be unlawful for any person to operate any vehicle or combination of vehicles with a gross weight in excess of the limitations set forth in article 19 of chapter 8 of Kansas Statutes Annotated, except as provided in K.S.A. 8-1911, and amendments thereto.

(d) As used in this section, "interstate system" means the national system of interstate and defense highways.

History: L. 1974, ch. 33, § 8-1909; L. 1975, ch. 427, § 48; L. 1980, ch. 45, § 1; L. 1981, ch. 46, § 3; L. 1983, ch. 41, § 4; L. 1986, ch. 45, § 2; July 1.



8-1909a Vehicle operation on national system of interstate and defense highways; exceptions.

8-1909a. Vehicle operation on national system of interstate and defense highways; exceptions. Nothing in this act shall authorize any gross weight of a vehicle, combination of vehicles or axle or axles of a vehicle on the national system of interstate and defense highways greater than permitted by laws of the United States Congress, except that this section shall not apply to a truck tractor and dump semitrailer or truck trailer combination authorized under the provisions of subsection (a)(3) of K.S.A. 8-1909, and amendments thereto.

History: L. 1981, ch. 46, § 5; L. 2006, ch. 7, § 1; March 2.



8-1910 Enforcement of vehicle weight laws; officers may weigh vehicles; portable scales; required drive to stationary scales; off-loading or load redistribution required, when.

8-1910. Enforcement of vehicle weight laws; officers may weigh vehicles; portable scales; required drive to stationary scales; off-loading or load redistribution required, when. (a) Any police officer having reason to believe that the gross weight of a vehicle or combination of vehicles or the gross weight on any axle or sets of axles is unlawful is authorized to require the driver to stop and submit to a weighing of the same by means of either portable or stationary scales and may require that such vehicle be driven to any scales suitable for this purpose within five miles.  When portable scales are used for weighing for the purpose of this section, the location of such portable scales shall be not more than 10 miles from any stationary scales whose accuracy is certified in accordance with law.

(b) Whenever a police officer, upon weighing a vehicle or combination of vehicles, determines that the weight is unlawful, such officer may require the driver to stop the vehicle in a suitable place and remain standing until such portion of the load is removed as may be necessary to reduce the gross weight of such vehicle or combination of vehicles or remove or redistribute the gross weight on any axle or sets of axles to such limit as permitted under article 19 of chapter 8 of Kansas Statutes Annotated. All material so unloaded shall be cared for by the owner, lessee or operator of such vehicle at the risk of such owner, lessee or operator.

(c) Any driver of a vehicle or combination of vehicles who fails or refuses to stop and submit such vehicle or combination of vehicles to weighing as provided in this section or who fails or refuses when directed by a police officer to comply with the provisions of this section shall be guilty of a misdemeanor.

History: L. 1974, ch. 33, § 8-1910; L. 1975, ch. 39, § 32; L. 1975, ch. 427, § 49; L. 1977, ch. 304, § 17; L. 1980, ch. 46, § 1; L. 1986, ch. 45, § 3; L. 1988, ch. 266, § 2; July 1.



8-1911 Permits for oversize or overweight vehicles; fees.

8-1911. Permits for oversize or overweight vehicles; fees. (a) The secretary of transportation with respect to highways under the secretary's jurisdiction and local authorities with respect to highways under their jurisdiction, in their discretion, upon application, may issue a special permit, which term shall include an authorization number, to the owner or operator of an oversize or overweight vehicle. The special permit shall authorize the special permit holder to operate or move a vehicle or combination of vehicles which exceed the limitations of this act, on a route, or routes, designated in the special permit and in accordance with the terms and conditions of the special permit.

(b) The application for the permit shall describe the vehicle, or combination of vehicles and all loads or cargo for which the special permit is requested, the route or routes on which operation is sought and whether a single trip or annual operation is requested. One special permit may be issued for a vehicle or combination of vehicles, that are both oversize and overweight. A special permit under this section may be for a single trip or for annual operation. The special permit shall designate the route or routes that may be used and any other terms, conditions or restrictions deemed necessary. The secretary of transportation shall charge a fee for each permit or authorization number issued as provided for in subsection (f). No permit shall be required to authorize the moving or operating upon any highway, by an implement dealer, as defined in K.S.A. 2015 Supp. 8-1918, and amendments thereto, or employee thereof who possesses an annual permit and following all conditions set forth in K.S.A. 2015 Supp. 8-1918, and amendments thereto, of farm tractors, combines, fertilizer dispensing equipment or other farm machinery, or machinery being transported to be used for terracing or soil or water conservation work upon farms. No permit shall be required to authorize the moving or operating upon any highway of farm tractors, combines, fertilizer dispensing equipment or other farm machinery, or machinery being transported to be used for terracing or soil or water conservation work upon farms, or vehicles owned by counties, cities and other political subdivisions of the state, except that this sentence shall not: (1) Exempt trucks owned by counties, cities and other political subdivisions specifically designed and equipped and used exclusively for garbage, refuse or solid waste disposal operations from the maximum gross weight limitations contained in the table in K.S.A. 8-1909, and amendments thereto; or (2) authorize travel on interstate highways.

(c) A permit shall be valid only when the registration on the power unit is equal to or exceeds the total gross weight of the vehicle. When the gross weight of the vehicle exceeds the upper limit of the available registration, the maximum amount of registration must be purchased. The provisions of this subsection shall not apply to a wrecker or tow truck, as defined in K.S.A. 66-1329, and amendments thereto, and registered in accordance with the provisions of K.S.A. 8-143, and amendments thereto.

(d) The secretary or local authority may issue or withhold the permit at the secretary's or local authority's discretion or may limit the number of trips, or establish seasonal or other time limitations within which the vehicles described may be operated on the highways, or may otherwise limit or prescribe conditions of operations of such vehicle or combination of vehicles, when necessary to assure against undue damage to the road. The secretary or local authority may require such undertaking or other security as may be deemed necessary to compensate for any injury to any roadway or road structure.

(e) Every permit shall be carried in the vehicle or combination of vehicles to which it refers and shall be open to inspection by any police officer or authorized agent of any authority granting the permit. It shall be unlawful for any person to violate any of the terms or conditions of the special permit.

(f) The secretary of transportation shall charge and collect fees as follows:

(1) Twenty dollars for each single-trip permit;

(2) thirty dollars for each single-trip permit for a large structure, as defined by rules and regulations;

(3) fifty dollars for each single-trip permit for a superload, as defined by rules and regulations;

(4) twenty-five dollars for a five-year permit for vehicles authorized to move bales of hay under subsection (j) on noninterstate highways;

(5) one hundred and fifty dollars for each annual permit; or

(6) two thousand dollars per year for each qualified carrier company for special vehicle combination permits authorized under K.S.A. 8-1915, and amendments thereto, plus $50 per year for each power unit operating under such annual permit.

No fees shall be charged for permits issued for vehicles owned by counties, cities and other political subdivisions of the state. All permit fees received under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway fund. The secretary may adopt rules and regulations for payment and collection of all fees. The secretary may adopt rules and regulations implementing the provisions of this section to prescribe standards for any permit program to enhance highway safety.

(g) If any local authority does not desire to exercise the powers conferred on it by this section to issue or deny permits then such a permit from the local authority shall not be required to operate any such vehicle or combination of vehicles on highways under the jurisdiction of such local authority, but in no event shall the jurisdiction of the local authority be construed as extending to any portion of any state highway, any city street designated by the secretary as a connecting link in the state highway system or any highway within the national system of interstate and defense highways, which highways and streets, for the purpose of this section, shall be under the jurisdiction of the secretary.

(h) A house trailer, manufactured home or mobile home which exceeds the width as provided in subsection (a) of K.S.A. 8-1902, and amendments thereto, may be moved on the highways of this state by obtaining a permit as provided in this section, if:

(1) The width of such house trailer, manufactured home or mobile home does not exceed 161/2 feet;

(2) the driver of the vehicle pulling the house trailer, manufactured home or mobile home has a valid driver's license; and

(3) the driver carries evidence that the house trailer, manufactured home or mobile home, and the vehicle pulling it, are covered by motor vehicle liability insurance with limits of not less than $100,000 for injury to any one person, and $300,000 for injury to persons in any one accident, and $25,000 for injury to property.

For the purposes of this subsection, the terms "manufactured home" and "mobile home" shall have the meanings ascribed to them by K.S.A. 58-4202, and amendments thereto.

(i) Upon proper application stating the description and registration of each power unit, the secretary of transportation shall issue permits for a period, from May 1 to November 15, for custom combine operators to tow custom-combine equipment on a trailer within legal dimensions or a trailer especially designed for the transportation of combines or combine equipment at the rate of $10 per power unit. Each application shall be accompanied by information as required by the secretary. The permit shall allow custom combine operators to haul two combine headers on designated interstate highways provided:

(1) The vehicle plus the load do not exceed 14 feet in width;

(2) the move is completed during the period beginning 30 minutes before sunrise and ending 30 minutes after sunset; and

(3) the vehicle plus the load are not overweight.

(j) Except as provided in paragraph (2) of subsection (d) of K.S.A. 8-1902, and amendments thereto, a vehicle loaded with bales of hay which exceeds the width as provided in subsection (a) of K.S.A. 8-1902, and amendments thereto, may be moved on any highway designated as a part of the national network of highways by obtaining a permit as provided by this section, if:

(1) The vehicle plus the bales of hay do not exceed 12 feet in width;

(2) the vehicle plus the bales of hay do not exceed the height authorized under K.S.A. 8-1904, and amendments thereto;

(3) the move is completed during the period beginning 30 minutes before sunrise and ending 30 minutes after sunset;

(4) the vehicle plus the load are not overweight; and

(5) the vehicle plus the load comply with the signing and marking requirements of paragraph (3) of subsection (d) of K.S.A. 8-1902, and amendments thereto.

(k) If it is determined by the secretary of transportation that a person has been granted a permit and has not complied with the applicable provisions of this section and the rules and regulations of the secretary of transportation relating thereto, the secretary may cancel the permit and may refuse to grant future permits to the individual.

(l) (1) Vehicles operating under the provisions of a permit issued under subsection (a), which exceed the width limitations prescribed by K.S.A. 8-1902, and amendments thereto, or the length provisions in K.S.A. 8-1904, and amendments thereto, shall have a sign attached which states "OVERSIZE LOAD" and the dimensions of the sign shall be a minimum of seven feet long and 18 inches high. Letters shall be a minimum of 10 inches high with a brush stoke [stroke] of not less than 12/5 inches. The sign shall be readily visible from a distance of 500 feet and shall be removed when the vehicle or load no longer exceeds the legal width dimensions prescribed by K.S.A. 8-1902, and amendments thereto, or the length provisions in K.S.A. 8-1904, and amendments thereto. Each such vehicle shall be equipped with red flags on all four corners of the oversize load.

(2) Vehicles operating under the provision of a permit issued under subsection (a), which exceed the weight limitations of K.S.A. 8-1908 or 8-1909, and amendments thereto, but do not exceed the width limitations prescribed by K.S.A. 8-1902, and amendments thereto, or the length provisions in K.S.A. 8-1904, and amendments thereto, shall not have a sign attached which states "OVERSIZE LOAD."

(m) (1) Vehicles operating under the provisions of a permit issued under subsection (a), which exceed the width limitations prescribed by K.S.A. 8-1902, and amendments thereto, or the length provisions in K.S.A. 8-1904, and amendments thereto, shall not operate: (i) During the time period between 30 minutes after sunset to 30 minutes before sunrise, unless specifically authorized under another statute or regulation; (ii) under conditions where visibility is less than 1/2 mile; or (iii) when highway surfaces have ice or snow pack or drifting snow.

(2) Vehicles operating under the provisions of a permit issued under subsection (a), which exceed the weight limitations of K.S.A. 8-1908 or 8-1909, and amendments thereto, but do not exceed the width limitations prescribed by K.S.A. 8-1902, and amendments thereto, or the length provisions in K.S.A. 8-1904, and amendments thereto, may operate 24-hour days, except that such vehicles shall not operate when highway surfaces have ice or snow pack or drifting snow.

History: L. 1974, ch. 33, § 8-1911; L. 1975, ch. 427, § 50; L. 1984, ch. 42, § 1; L. 1986, ch. 43, § 2; L. 1987, ch. 49, § 2; L. 1989, ch. 44, § 2; L. 1990, ch. 50, § 4; L. 1991, ch. 33, § 17; L. 1992, ch. 138, § 2; L. 1994, ch. 112, § 1; L. 1996, ch. 221, § 2; L. 1998, ch. 193, § 4; L. 2001, ch. 5, § 37; L. 2007, ch. 140, § 8; L. 2009, ch. 108, § 2; L. 2014, ch. 74, § 1; L. 2014, ch. 117, § 1; July 1.

Section was amended by L. 2014, ch. 14, § 2, but that version was repealed by L. 2014, ch. 117, § 10.



8-1912 When secretary of transportation or local authorities may restrict use of highways.

8-1912. When secretary of transportation or local authorities may restrict use of highways. (a) Local authorities with respect to highways under their jurisdiction may prohibit, by ordinance or resolution, the operation of vehicles upon any such highway or impose restrictions as to the weight of vehicles to be operated upon any such highway, for a total period of not to exceed ninety (90) days in any one (1) calendar year, whenever any said highway by reason of deterioration, rain, snow or other climatic conditions will be seriously damaged or destroyed unless the use of vehicles thereon is prohibited or the permissible weights thereof reduced.

(b) The local authority enacting any such ordinance or resolution shall erect or cause to be erected and maintained signs designating the provisions of the ordinance or resolution at each end of that portion of any highway affected thereby, and the ordinance or resolution shall not be effective unless and until such signs are erected and maintained.

(c) Local authorities with respect to highways under their jurisdiction also, by ordinance or resolution, may prohibit the operation of trucks or other commercial vehicles, or may impose limitations as to the weight or size thereof, on designated highways, which prohibitions and limitations shall be designated by appropriate signs placed on such highways: Provided, That adjacent premises to such restricted streets may be served, and such restrictions shall not apply to any street which is a connecting link of the state highway system, unless a satisfactory alternate route is provided and has been approved by the secretary of transportation.

(d) The secretary of transportation likewise shall have authority as hereinabove granted to local authorities to determine by resolution and to impose restrictions as to the weight or size of vehicles operated upon any highways under the jurisdiction of said secretary and such restrictions shall be effective when signs giving notice thereof are erected upon the highway or portion of any highway affected by such resolution.

History: L. 1974, ch. 33, § 8-1912; L. 1975, ch. 427, § 51; Aug. 15.



8-1913 Liability for damage to highway or structure.

8-1913. Liability for damage to highway or structure. (a) Any person driving any vehicle, object or contrivance upon any highway or highway structure shall be liable for all damage which said highway or structure may sustain as a result of any illegal operation, driving or moving of such vehicle, object or contrivance, or as a result of operating, driving or moving any vehicle, object or contrivance weighing in excess of the maximum weight in this act but authorized by a special permit issued as provided in this article.

(b) Whenever such driver is not the owner of such vehicle, object or contrivance, but is so operating, driving or moving the same with the express or implied permission of said owner, then said owner and driver shall be jointly and severally liable for any such damage.

(c) Such damage may be recovered in a civil action brought by the authorities in control of such highways or highway structure.

History: L. 1974, ch. 33, § 8-1913; July 1.



8-1914 Issuance of special permits for operation of vehicles from Kansas turnpike authority toll booths and motor-freight truck terminals.

8-1914. Issuance of special permits for operation of vehicles from Kansas turnpike authority toll booths and motor-freight truck terminals. The secretary of transportation with respect to highways under the secretary's jurisdiction and local authorities with respect to highways under their jurisdiction may issue permits authorized under the provisions of K.S.A. 8-1911, and amendments thereto, for the operation of combinations of vehicles operating on a route designated by the secretary or local authority between a Kansas turnpike authority toll booth and a motor-freight truck terminal located within a ten-mile radius of any such toll booth, except at the northeastern end of the turnpike at which location a twenty-mile radius shall apply.

History: L. 1990, ch. 50, § 1; L. 1992, ch. 138, § 3; July 1.



8-1915 Issuance of special vehicle combination permits; conditions; penalties; rules and regulations.

8-1915. Issuance of special vehicle combination permits; conditions; penalties; rules and regulations. (a) The secretary of transportation may issue a special vehicle combination permit pursuant to the provisions of K.S.A. 8-1911, and amendments thereto, for the operation of a special vehicle combination consisting of a truck tractor, semitrailer, trailer and trailer. In addition to the conditions the secretary may establish under K.S.A. 8-1911, and amendments thereto, such vehicle combinations shall also be required to operate under the following conditions:

(1) The special vehicle combination may be operated only on:

(A) United States highway 69 alternate between a motor-freight truck terminal located at the city of Baxter Springs and the Kansas-Oklahoma line; and

(B) interstate highway 70 between a motor-freight truck terminal located within a five-mile radius of such interstate at the city of Goodland and the Kansas-Colorado line;

(2) any semitrailer or trailer used in such special vehicle combination, shall not exceed 281/2 feet in length;

(3) travel of such special vehicle combination may be restricted to specific routes, hours of operation, specific days or seasonal periods; and

(4) the secretary may enforce any other restrictions determined by the secretary to be necessary.

(b) The secretary of transportation may adopt rules and regulations implementing the provisions of subsection (a), including prescribing standards for the qualifications of drivers operating such special vehicle combinations and the equipping and operation of such special vehicle combinations to enhance highway traffic safety.

(c) A person, firm or corporation convicted of violating any provision of this section or any restriction on the special permits issued by the secretary under this section shall be punished by a fine of not less than $500 nor more than $1,000 and all special permits issued for the operation of such special vehicle combinations in violation shall be confiscated. The special vehicle combination must be separated into combinations of legal length before the units may proceed.

(d) The provisions of this section shall not govern the operations of combinations of vehicles authorized to be operated under the provisions of K.S.A. 8-1914.

History: L. 1990, ch. 50, § 2; April 19.



8-1916 Cotton modules; allowable movement.

8-1916. Cotton modules; allowable movement. (a) Any person issued a special permit under the provisions of K.S.A. 8-1911, and amendments thereto, for the purpose of moving cotton modules on the highways of this state, shall be allowed to move such cotton modules 24-hours per day. Such person shall comply with all applicable provisions of K.S.A. 8-1911, and amendments thereto, and rules and regulations adopted by the secretary.

(b) The gross weight on tandem axles of a cotton module issued a special permit under K.S.A. 8-1911, and amendments thereto, shall not exceed 50,000 pounds. A cotton module with a tandem gross axle weight of 50,000 pounds or less shall not be considered a superload as defined in rules and regulations of the Kansas department of transportation.

(c) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2004, ch. 152, § 1; L. 2009, ch. 108, § 3; July 1.



8-1917 Idle reduction technology; maximum weight limit exception.

8-1917. Idle reduction technology; maximum weight limit exception. (a) Notwithstanding the provisions of K.S.A. 8-1908 and 8-1909, and amendments thereto, the maximum gross weight limit and axle weight limit for any vehicle or combination of vehicles equipped with idle reduction technology may be increased by a quantity necessary to compensate for the additional weight of such idle reduction technology as provided for in 23 U.S.C. § 658.17. In no case shall the additional weight increase allowed by this section be greater than 400 pounds.

(b) Upon request by an appropriate law enforcement officer, the vehicle operator shall provide proof:

(1) By written certification, the weight of the idle reduction technology;

(2) by demonstration or certification, that the idle reduction technology is fully functional at all times; and

(3) that the gross weight increase is not used for any purpose other than for the use of idle reduction technology.

(c) As used in this section, "idle reduction technology" means any device or system of devices that:

(1) Is installed on a heavy-duty diesel-powered on-highway truck or truck tractor; and

(2) is designed to provide to such truck or truck tractor those services, such as heat, air conditioning or electricity, that would otherwise require the operation of the main drive engine while the truck or truck tractor is temporarily parked or remains stationary.

(d) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2007, ch. 140, § 2; Apr. 26.



8-1918 Implement dealers; permits; allowable movement.

8-1918. Implement dealers; permits; allowable movement. (a) An implement dealer who obtains an annual permit pursuant to K.S.A. 8-1911, and amendments thereto, shall be allowed to move or transport farm tractors, implements of husbandry, combines, fertilizer dispensing equipment or other farm machinery on highways under the jurisdiction of the secretary of transportation.

(b) Such annual permit shall allow an implement dealer to move such equipment or machinery subject to the following conditions:

(1) Except as provided in subsection (e), loads being moved or transported shall not exceed a width of 17 feet, nine inches;

(2) except as provided in subsection (e), movement of loads exceeding a width of 14 feet shall use escort vehicles as required by the rules and regulations of the Kansas department of transportation;

(3) moves shall not be made within 1/2 hour after sunset and 1/2 hour before sunrise; and

(4) loads cannot be moved on any highway that is part of the national systems of interstate and defense highways.

(c) An implement dealer, or employee thereof, moving farm equipment or machinery on highways under the jurisdiction of the secretary of transportation that exceed the weight limits established by K.S.A. 8-1908 or 8-1909, and amendments thereto, or the height and length limits established by K.S.A. 8-1904, and amendments thereto, shall obtain an appropriate permit under K.S.A. 8-1911, and amendments thereto, and the rules and regulations promulgated by the Kansas department of transportation.

(d) Except as provided in subsection (e), the provisions of this section shall apply whether the implement dealer, or employees thereof, moves the equipment or machinery either:

(1) On a trailer or semi-trailer;

(2) pinning the equipment or machinery onto a truck or truck tractor with the item traveling on the item's wheels; or

(3) under the machinery or equipment's own power.

(e) An implement dealer, or employees thereof, may move farm machinery when towing such machinery behind a farm tractor within a 100 mile radius of any of the implement dealer's places of business when such farm tractor and equipment or machinery are equipped with flashing lights on both the front and rear and towed in accordance with subsections (b)(3), (b)(4) and (c).

(f) An implement dealer, or employee thereof, moving farm machinery designed for use at speeds of less than 25 miles per hour, or which is normally moved at speeds less than 25 miles per hour, shall have displayed on the farm machinery a slow-moving vehicle emblem, as defined in K.S.A. 8-1717(e)(2), and amendments thereto, which shall be clearly visible from the rear of the farm machinery.

(g) As used in this section, "implement dealer" shall mean a person, firm, organization or business that buys, sells or services farm tractors, implements of husbandry, combines, fertilizer dispensing equipment or other farm machinery in the regular course of business.

History: L. 2014, ch. 14, § 1; July 1.






Article 20 UNIFORM ACT REGULATING TRAFFIC; POWERS OF STATE AND LOCAL AUTHORITIES

8-2001 Provisions of act uniform throughout state; local traffic regulations.

8-2001. Provisions of act uniform throughout state; local traffic regulations. The provisions of this act shall be applicable and uniform throughout this state and in all cities and other political subdivisions therein, and no local authority shall enact or enforce any ordinance in conflict with the provisions of this act unless expressly authorized; however, local authorities may adopt additional traffic regulations which are not in conflict with the provisions of this act.

History: L. 1974, ch. 33, § 8-2001; July 1.



8-2002 Powers of local authorities.

8-2002. Powers of local authorities. (a) The provisions of this act shall not be deemed to prevent local authorities with respect to streets and highways under their jurisdiction and within the reasonable exercise of the police power from:

(1) Regulating or prohibiting stopping, standing or parking;

(2) regulating traffic by means of police officers or official traffic-control devices;

(3) regulating or prohibiting processions or assemblages on the highways;

(4) designating particular highways or roadways for use by traffic moving in one direction as authorized in K.S.A. 8-1521, and amendments thereto;

(5) establishing speed limits for vehicles in public parks notwithstanding the provisions of subsection (a)(3) of K.S.A. 8-1560, and amendments thereto;

(6) designating any highway as a through highway or designating any intersection or junction of roadways as a stop or yield intersection or junction;

(7) restricting the use of highways as authorized in K.S.A. 8-1912, and amendments thereto;

(8) regulating the operation of bicycles and requiring the registration and inspection of same, including the requirement of a registration fee;

(9) regulating or prohibiting the turning of vehicles or specified types of vehicles;

(10) altering or establishing speed limits as authorized in K.S.A. 8-1560, and amendments thereto;

(11) establish school zones as provided in subsection (a)(4) of K.S.A. 8-1560, and amendments thereto;

(12) designating no-passing zones as authorized in K.S.A. 8-1520, and amendments thereto;

(13) prohibiting or regulating the use of controlled-access roadways by any class or kind of traffic as authorized in K.S.A. 8-1525, and amendments thereto;

(14) prohibiting or regulating the use of heavily traveled streets by any class or kind of traffic found to be incompatible with the normal and safe movement of traffic;

(15) establishing minimum speed limits as authorized in subsection (b) of K.S.A. 8-1561, and amendments thereto;

(16) designating hazardous railroad grade crossings as authorized in K.S.A. 8-1552, and amendments thereto;

(17) designating and regulating traffic on play streets;

(18) prohibiting pedestrians from crossing a roadway in a business district or any designated highway except in a crosswalk as authorized in K.S.A. 8-2006, and amendments thereto;

(19) restricting pedestrian crossings at unmarked crosswalks as authorized in K.S.A. 8-2007, and amendments thereto;

(20) regulating persons propelling push carts;

(21) regulating persons upon skates, coasters, sleds and other toy vehicles;

(22) adopting and enforcing such temporary or experimental regulations as may be necessary to cover emergencies or special conditions;

(23) adopting such other traffic regulations as are specifically authorized by this act.

(b) No local authority shall erect or maintain any official traffic-control device at any location so as to require the traffic on any state highway to stop before entering or crossing any intersecting highway unless approval in writing has first been obtained from the secretary of transportation.

(c) No ordinance, resolution or regulation enacted under paragraph (4), (5), (6), (7), (9), (10), (12), (13), (14), (16), (17) or (19) of subsection (a) of this section shall be effective until official traffic-control devices giving notice of such local traffic regulations are erected upon or at the entrances to the highway or part thereof affected as may be most appropriate.

(d) No ordinance, resolution or regulation enacted under paragraph (5), (10) or (22) shall establish a speed limit in excess of the speed limit established by or pursuant to subsection (a) of K.S.A. 8-1558, and amendments thereto, or paragraph (2) of subsection (a) or subsection (b) of K.S.A. 8-1560, and amendments thereto.

History: L. 1974, ch. 33, § 8-2002; L. 1975, ch. 39, § 33; L. 1975, ch. 427,§ 52; L. 1996, ch. 15, § 8; Mar. 7.



8-2003 Secretary of transportation to adopt sign manual.

8-2003. Secretary of transportation to adopt sign manual. The secretary of transportation shall adopt a manual and specifications for a uniform system of traffic-control devices consistent with the provisions of this act for use upon highways within this state. Such uniform system shall correlate with and so far as possible conform to the system set forth in the most recent edition of the manual on uniform traffic-control devices for streets and highways and other standards issued or endorsed by the federal highway administrator.

History: L. 1974, ch. 33, § 8-2003; L. 1975, ch. 427, § 53; Aug. 15.



8-2004 Traffic-control devices on state highways; doubling of fine in road construction zone.

8-2004. Traffic-control devices on state highways; doubling of fine in road construction zone. (a) The secretary of transportation shall place and maintain such traffic-control devices, conforming to the manual and specifications adopted under K.S.A. 8-2003, and amendments thereto, upon all state highways as the secretary shall deem necessary to indicate and to carry out the provisions of this act or to regulate, warn or guide traffic.

(b) No local authority shall place or maintain any traffic-control device upon any highway under the jurisdiction of the secretary of transportation, except by the latter's permission.

(c) The secretary of transportation shall post signs informing motorists that conviction of a traffic infraction, which is defined as a moving violation in accordance with rules and regulations adopted pursuant to K.S.A. 8-249, and amendments thereto, committed within a road construction zone, as defined in K.S.A. 8-1458a, shall result in a fine which is double the fine listed in the uniform fine schedule in K.S.A. 8-2118, and amendments thereto.

History: L. 1974, ch. 33, § 8-2004; L. 1975, ch. 426, § 50; L. 1994, ch. 220, § 9; April 21.



8-2005 Local traffic-control devices; highways and streets designated as connecting links; township roads in certain counties.

8-2005. Local traffic-control devices; highways and streets designated as connecting links; township roads in certain counties. (a) Local authorities in their respective jurisdictions shall place and maintain such traffic-control devices upon highways under their jurisdiction as they may deem necessary to indicate and to carry out the provisions of this act or local traffic ordinances or to regulate, warn or guide traffic. All such traffic-control devices hereafter erected shall conform to the state manual and specifications.

(b) Local authorities in exercising those functions referred to in subsection (a) shall be subject to the direction and control of the secretary of transportation with respect to highways and streets designated by the secretary as connecting links in the state highway system.

(c) In townships located in Douglas, Johnson, Riley, Shawnee and Sedgwick counties, the township board shall place and maintain traffic-control devices, other than regulatory signs, on township roads under the board's jurisdiction. In addition, such township board shall place and maintain regulatory signs on township roads under the board's jurisdiction consistent with resolutions of the board of county commissioners of the county in which the township road is located. For this purpose, a regulatory sign is a sign setting forth a regulation, the violation of which subjects the operator of the motor vehicle to fine, imprisonment, or both.

Nothing in this subsection shall be construed as precluding the board of county commissioners from placing and maintaining traffic-control devices on township roads, if the board determines that traffic-control devices or signs placed by a township are inadequate, but the board of county commissioners shall have no obligation to do so.

History: L. 1974, ch. 33, § 8-2005; L. 1975, ch. 427, § 54; L. 2003, ch. 87, § 1; July 1.



8-2006 Restrictions on pedestrian crossings.

8-2006. Restrictions on pedestrian crossings. Local authorities, by ordinance or resolution, and the secretary of transportation, by erecting appropriate official traffic-control devices, are hereby empowered within their respective jurisdictions to prohibit pedestrians from crossing any roadway in a business district or any designated highways except in a crosswalk.

History: L. 1974, ch. 33, § 8-2006; L. 1975, ch. 39, § 34; L. 1975, ch. 427, § 55; Aug. 15.



8-2007 Same; unmarked crosswalks.

8-2007. Same; unmarked crosswalks. The secretary of transportation and local authorities in their respective jurisdictions, after an engineering and traffic investigation, may designate unmarked crosswalk locations where pedestrian crossing is prohibited or where pedestrians must yield the right-of-way to vehicles. Such restrictions shall be effective only when official traffic-control devices indicating the restrictions are in place.

History: L. 1974, ch. 33, § 8-2007; L. 1975, ch. 427, § 56; Aug. 15.



8-2008 Erection and maintenance of stop signs, yield signs and traffic-control devices.

8-2008. Erection and maintenance of stop signs, yield signs and traffic-control devices. The secretary of transportation, with reference to state highways, and local authorities with reference to highways under their jurisdiction may erect and maintain stop signs, yield signs, or other official traffic-control devices to designate through highways, or to designate intersections or other roadway junctions at which vehicular traffic on one (1) or more of the roadways shall yield or stop and yield before entering the intersection or junction.

History: L. 1974, ch. 33, § 8-2008; L. 1975, ch. 39, § 35; L. 1975, ch. 427, § 57; Aug. 15.



8-2009 Regulations governing design and operation of school buses; effect of noncompliance.

8-2009. Regulations governing design and operation of school buses; effect of noncompliance. (a) All seats on school buses shall be forward-facing and shall be securely fastened to that part or parts of the school bus which support them, and any rule and regulation of the state board of education providing for any other seating arrangement shall be null and void. The state board of education shall adopt and enforce rules and regulations not inconsistent with this act to govern the design and operation of all school buses. The state board of education shall confer and consult, at such time or times as deemed necessary or advisable, with school officers and administrators and other persons responsible for school transportation services as to the effect of such rules and regulations. When any privately owned school bus is operated under contract with any school district or nonpublic school in this state, such rules and regulations shall by reference be made a part of any such contract with a school district or with a nonpublic school. Every school district, its officers and employees, and every nonpublic school, its officers and employees, and every person employed under contract by a school district or a nonpublic school shall be subject to such rules and regulations.

(b) Any officer or employee of any school district who violates any of the rules and regulations or fails to include obligation to comply with such rules and regulations in any contract executed on behalf of a school district shall be guilty of misconduct and subject to removal from office or employment. Any person operating a school bus under contract with a school district who fails to comply with any of the rules and regulations shall be guilty of breach of contract and such contract shall be canceled after notice and hearing by the responsible officers of such school district.

(c) The provisions of this section shall be subject to the provisions contained in K.S.A. 8-2009a, and amendments thereto.

History: L. 1974, ch. 33, § 8-2009; L. 1975, ch. 426, § 51; L. 1976, ch. 40, § 10; L. 1994, ch. 201, § 5; July 1.



8-2009a School buses; exemptions from requirements of law and regulations; approval by state board of education.

8-2009a. School buses; exemptions from requirements of law and regulations; approval by state board of education. (a) Every school bus, as defined in K.S.A. 8-1461, and amendments thereto, shall be governed by the requirements of law and rules and regulations of the state board of education applicable to design, lighting equipment, distinctive markings, special warning devices, and any other equipment which are in effect on the date any such school bus is purchased or otherwise acquired, and shall be exempt from the requirements of law and rules and regulations which become effective at any time during a period of 25 years from the date of manufacture of such school bus. The state board of education is hereby required to approve any such school bus as to design, and as to lighting equipment, special warning devices, distinctive markings, and any other equipment required by law and rules and regulations, for operation as a school bus during such exemption period upon submission of a request for such approval.

(b) The state board of education is authorized to establish the procedure to be followed when request for approval of any such school bus is submitted under this section. The approval shall be in writing and a copy of the written approval shall be carried in the school bus at all times, but failure to carry such copy of the written approval shall not affect the status of the school bus as an approved school bus. The state board of education shall maintain a list of all such school buses which have been approved by the board.

History: L. 1976, ch. 40, § 11; L. 1994, ch. 201, § 6; L. 1997, ch. 133, § 3; L. 2010, ch. 151, § 5; July 1.



8-2010 Designation of authorized emergency vehicles.

8-2010. Designation of authorized emergency vehicles. (a) Any particular vehicle listed in subsection (b) of K.S.A. 8-2010a, and amendments thereto, shall be designated, by the board of county commissioners in which such vehicle is located, as an authorized emergency vehicle upon the filing of an application pursuant to K.S.A. 8-2010a, and amendments thereto and a finding that designation of such vehicle is necessary to the preservation of life or property or to the execution of emergency governmental functions. The designation shall be in writing and the written designation shall be carried in the vehicle at all times, but failure to carry the written designation shall not affect the status of the vehicle as an authorized emergency vehicle.

(b) Any vehicle designated as an authorized emergency vehicle prior to the effective date of this act, may continue to operate as an authorized emergency vehicle, as long as: (1) The ownership of such vehicle remains unchanged; and (2) the use of such vehicle for purposes for which such vehicle was designated remains unchanged, except that all future operation of such vehicle as an authorized emergency vehicle shall be in accordance with this section and such other applicable provisions of law.

(c) The following vehicles shall not be required to be designated by the board of county commissioners as authorized emergency vehicles:

(1) Fire department vehicles or police vehicles which are publicly owned;

(2) motor vehicles operated by ambulance services permitted by the emergency medical services board under the provisions of K.S.A. 65-6101 et seq., and amendments thereto; and

(3) wreckers, tow trucks or car carriers, as defined by K.S.A. 66-1329, and amendments thereto, and having a certificate of public service from the state corporation commission.

(d) Any vehicle designated under the provisions of this section, as an authorized emergency vehicle in the county in which such vehicle is located, shall be a valid designation of such vehicle in any other county and such vehicle shall be authorized to operate as an authorized emergency vehicle without being required to obtain any additional designation in any other county.

History: L. 1974, ch. 33, § 8-2010; L. 1975, ch. 427, § 58; L. 1992, ch. 141, § 4; L. 1993, ch. 199, § 2; L. 1996, ch. 180, § 3; L. 2003, ch. 61, § 3; July 1.



8-2010a Designation of authorized emergency vehicle; application; vehicles which may be designated.

8-2010a. Designation of authorized emergency vehicle; application; vehicles which may be designated. (a) An application for the designation of a vehicle as an authorized emergency vehicle pursuant to K.S.A. 8-2010, and amendments thereto, shall be submitted to the board of county commissioners in the county in which such vehicle is located and shall be completed and signed: (1) By the individual applicant;

(2) if a partnership, by a member of the partnership or an authorized agent; or

(3) if a corporation or municipality, by an officer or authorized agent of the corporation or municipality.

(b) The following vehicles, upon approval by the board of county commissioners, may be designated as emergency vehicles:

(1) Civil defense vehicles;

(2) emergency vehicles operated by public utilities;

(3) the privately owned vehicles of firefighters or volunteer firefighters;

(4) the privately owned vehicles of police officers; or

(5) any other vehicle, when it is determined by the board of county commissioners that such designation is necessary to the preservation of life or property or carrying out of emergency governmental functions.

History: L. 1992, ch. 141, § 1; L. 1993, ch. 199, § 3; L. 1996, ch. 180, § 4; L. 2003, ch. 61, § 4; July 1.



8-2010b Operation of vehicle with red light prohibited unless approved emergency vehicle.

8-2010b. Operation of vehicle with red light prohibited unless approved emergency vehicle. A person, partnership, association, corporation, municipality or public official shall not operate, or cause to be operated upon a public highway, road or street within this state, a motor vehicle which is required to be designated under the provisions of K.S.A. 8-2010, and amendments thereto, with a red light, siren or both unless such vehicle has been designated as an authorized emergency vehicle pursuant to K.S.A. 8-2010, and amendments thereto.

History: L. 1992, ch. 141, § 2; L. 1993, ch. 199, § 4; July 1.



8-2010c Wreckers, tow trucks or car carriers; operation of emergency lights; when.

8-2010c. Wreckers, tow trucks or car carriers; operation of emergency lights; when. (a) Wreckers, tow trucks or car carriers designated as authorized emergency vehicles under subsection (c) of K.S.A. 8-2010, and amendments thereto, shall operate such lights authorized under K.S.A. 8-1720, and amendments thereto, only when such wreckers, tow trucks or car carriers are stationary and providing wrecker or towing service at the scene of a vehicle accident or providing emergency service on the side of a highway.

(b) The provisions of this section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2003, ch. 61, § 1; July 1.



8-2011 Removal of traffic hazards on private property.

8-2011. Removal of traffic hazards on private property. (a) It shall be the duty of the owner of real property to remove from such property any tree, plant, shrub or other obstruction, or part thereof, which, by obstructing the view of any driver, constitutes a traffic hazard.

(b) When the secretary of transportation or any local authority determines upon the basis of an engineering and traffic investigation that such a traffic hazard exists, the secretary or such local authority shall notify the owner and order that the hazard be removed within ten (10) days.

(c) The failure of the owner to remove such traffic hazard within ten (10) days shall constitute an offense punishable by a penalty of ten dollars ($10) and every day said owner shall fail to remove it shall be a separate and distinct offense.

History: L. 1974, ch. 33, § 8-2011; L. 1975, ch. 427, § 59; Aug. 15.



8-2012 Rights of owners of real property.

8-2012. Rights of owners of real property. Nothing in this act shall be construed to prevent the owner of real property used by the public for purposes of vehicular travel by permission of the owner, and not as a matter of right, from prohibiting such use, or from requiring other or different or additional conditions than those specified in this act, or otherwise regulating such use as may seem best to such owner.

History: L. 1974, ch. 33, § 8-2012; July 1.






Article 21 UNIFORM ACT REGULATING TRAFFIC; PARTIES, ARRESTS, CITATIONS, PROCEDURES AND PENALTIES

8-2101 Parties to a crime established by uniform act.

8-2101. Parties to a crime established by uniform act. Every person who commits, attempts to commit, conspires to commit, or aids or abets in the commission of, any act declared in this act to be a crime, whether individually or in connection with one (1) or more other persons or as a principal, agent or accessory, shall be guilty of such offense, and every person who falsely, fraudulently, forcibly or willfully induces, causes, coerces, requires, permits or directs another to violate any provision of this act is likewise guilty of such offense.

History: L. 1974, ch. 33, § 8-2101; July 1.



8-2102 Offenses by persons owning or controlling vehicles.

8-2102. Offenses by persons owning or controlling vehicles. It is unlawful for the owner, or any other person, employing or otherwise directing the driver of any vehicle to require or knowingly to permit the operation of such vehicle upon a highway in any manner contrary to law.

History: L. 1974, ch. 33, § 8-2102; July 1.



8-2103 Application of act to public officers and employees.

8-2103. Application of act to public officers and employees. The provisions of this act which are applicable to drivers of vehicles upon the highways shall apply to the drivers of all vehicles owned or operated by the United States, this state or any county, city or any other political subdivision of the state, subject to such specific exceptions as are set forth in this act.

History: L. 1974, ch. 33, § 8-2103; July 1.



8-2104 When person to be taken before judge of district court; arrest at discretion of officer, when; traffic citation only in certain cases.

8-2104. When person to be taken before judge of district court; arrest at discretion of officer, when; traffic citation only in certain cases. (a) When a person is stopped by a law enforcement officer for any violation of any provision of the uniform act regulating traffic on highways not amounting to a felony, the person shall be taken into custody and taken without unnecessary delay before a judge of the district court, as specified in subsection (d) of K.S.A. 8-2106, and amendments thereto, if:

(1) Such person demands an immediate appearance before a judge; or

(2) such person is to be charged with a violation of K.S.A. 8-1567 and 8-1568, and amendments thereto.

(b) When any person is stopped by a law enforcement officer for any violation of any provision of the uniform act regulating traffic on highways, which violation is a misdemeanor, and is not required to be taken before a judge of the district court as provided in subsection (a), the person, in the discretion of the law enforcement officer, may be taken into custody and taken without unnecessary delay before a judge of the district court, as specified in subsection (d) of K.S.A. 8-2106, and amendments thereto.

(c) When any person is stopped by a law enforcement officer for any violation of any provision of the uniform act regulating traffic on highways, which violation is a traffic infraction, and is not required to be taken before a judge of the district court as provided in subsection (a), the person shall not be taken before a judge of the district court.

(d) When any person is stopped by a law enforcement officer and is to be charged with violation of any statute defining a traffic violation which is a felony, the person shall be taken without unnecessary delay before a judge of the district court as specified in subsection (d) of K.S.A. 8-2106, and amendments thereto.

History: L. 1974, ch. 33, § 8-2104; L. 1976, ch. 145, § 32; L. 1984, ch. 39, § 21; L. 1988, ch. 50, § 1; L. 1991, ch. 43, § 1; July 1.



8-2106 Traffic citation; procedure.

8-2106. Traffic citation; procedure. (a) A law enforcement officer may prepare and deliver to a person a written traffic citation on a form approved by the division of motor vehicles, if the law enforcement officer stops the person for a violation of:

(1) The uniform act regulating traffic on highways, which violation is a misdemeanor or a traffic infraction;

(2) K.S.A. 8-262, 8-287, 8-2,144, 8-1599, 40-3104, 40-3106, 41-715, 41-724, 41-727, 47-607, 66-1,111, 66-1,129, 66-1,139, 66-1,140, 66-273, 66-1314, 66-1324, 66-1330, 66-1331, 66-1332, 68-2104, 68-2106 or subsection (b) of K.S.A. 79-34,122, or K.S.A. 2015 Supp. subsection (a) of 21-5607, 21-5810, 21-5815, 21-5816, subsection (a) of 21-5817 or 21-6203, and amendments thereto;

(3) K.S.A. 31-155, and amendments thereto, involving transportation of bottle rockets;

(4) K.S.A. 66-1314 or 66-1328, and amendments thereto, and any rules and regulations adopted pursuant thereto;

(5) any rules and regulations adopted pursuant to K.S.A. 2-1212, 68-2001 or 31-146, and amendments thereto;

(6) any rules and regulations adopted pursuant to K.S.A. 31-133, and amendments, thereto relating to transportation of materials or fuel; or

(7) K.S.A. 8-1343 through 8-1347, and amendments thereto, relating to the child passenger safety act; or

(8) K.S.A. 8-2501 through 8-2507, and amendments thereto, relating to the safety belt use act.

(b) The citation shall contain a notice to appear in court, the name and address of the person, the type of vehicle the person was driving, whether hazardous materials were being transported, whether an accident occurred, the state registration number of the person's vehicle, if any, a statement whether the vehicle is a commercial vehicle, whether the person is licensed to drive a commercial motor vehicle, the offense or offenses charged, the time and place when and where the person shall appear in court, the signature of the law enforcement officer, and any other pertinent information.

(c) The time specified in the notice to appear shall be at least five days after the alleged violation unless the person charged with the violation demands an earlier hearing.

(d) The place specified in the notice to appear shall be before a judge of the district court within the county in which the offense is alleged to have been committed.

(e) Except in the circumstances to which subsection (a) of K.S.A. 8-2104, and amendments thereto, apply, in the discretion of the law enforcement officer, a person charged with a misdemeanor may give written promise to appear in court by signing at least one copy of the written citation prepared by the law enforcement officer, in which event the law enforcement officer shall deliver a copy of the citation to the person and shall not take the person into physical custody.

(f) When a person is charged with a traffic infraction, the notice to appear shall provide a place where the person may make a written entry of appearance, waive the right to a trial and plead guilty or no contest. Such notice to appear shall contain a provision that the person's failure to either pay such fine and court costs or appear at the specified time may result in suspension of the person's drivers' license as provided in K.S.A. 8-2110, and amendments thereto. The notice to appear shall provide a space where the law enforcement officer shall enter the appropriate fine specified in the uniform fine schedule contained in K.S.A. 8-2118, and amendments thereto, for the violation charged and court costs in the amount provided by law. If the notice to appear does not do so, the law enforcement officer shall provide a person charged with a traffic infraction a form explaining the person's right to appear and right to a trial and the person's right to pay the appropriate fine and court costs prior to the appearance date. The law enforcement officer shall provide the person with the address of the court to which the written entry of appearance, waiver of trial, plea of guilty or no contest and payment of fine and court costs shall be mailed.

(g) Any officer violating any of the provisions of subsection (f) is guilty of misconduct in office and shall be subject to removal from office.

History: L. 1974, ch. 33, § 8-2106; L. 1976, ch. 145, § 34; L. 1984, ch. 39, § 22; L. 1986, ch. 46, § 1; L. 1988, ch. 266, § 3; L. 1988, ch. 50, § 2; L. 1989, ch. 38, § 43; L. 1990, ch. 41, § 10; L. 1991, ch. 44, § 1; L. 1993, ch. 110, § 1; L. 1994, ch. 348, § 11; L. 1995, ch. 190, § 7; L. 2001, ch. 44, § 1; L. 2008, ch. 114, § 2; L. 2011, ch. 30, § 96; July 1.



8-2107 Appearance bond; offenses for which bond may be required; deposit of driver's license; suspension of license for failure to appear; penalties for filing for replacement license; cash bond, credit card or arrest bond certificate; amount of and procedure for giving bond; forfeiture of bond; court costs; application to nonresident violator compact; docket fee; authorized only by legislative enactment.

8-2107. Appearance bond; offenses for which bond may be required; deposit of driver's license; suspension of license for failure to appear; penalties for filing for replacement license; cash bond, credit card or arrest bond certificate; amount of and procedure for giving bond; forfeiture of bond; court costs; application to nonresident violator compact; docket fee; authorized only by legislative enactment. (a) (1) Notwithstanding any other provisions of the uniform act regulating traffic on highways, when a person is stopped by a police officer for any of the offenses described in subsection (d) and such person is not immediately taken before a judge of the district court, the police officer may require the person stopped, subject to the provisions of subsection (c), to deposit with the officer a valid Kansas driver's license in exchange for a receipt therefor issued by such police officer, the form of which shall be approved by the division of vehicles. Such receipt shall be recognized as a valid temporary Kansas driver's license authorizing the operation of a motor vehicle by the person stopped until the date of the hearing stated on the receipt. The driver's license and a written copy of the notice to appear shall be delivered by the police officer to the court having jurisdiction of the offense charged as soon as reasonably possible. If the hearing on such charge is continued for any reason, the judge may note on the receipt the date to which such hearing has been continued and such receipt shall be recognized as a valid temporary Kansas driver's license until such date, but in no event shall such receipt be recognized as a valid Kansas driver's license for a period longer than 30 days from the date set for the original hearing. Any person who has deposited a driver's license with a police officer under this subsection (a) shall have such license returned upon final determination of the charge against such person.

(2) In the event the person stopped deposits a valid Kansas driver's license with the police officer and fails to appear in the district court on the date set for appearance, or any continuance thereof, and in any event within 30 days from the date set for the original hearing, the court shall forward such person's driver's license to the division of vehicles with an appropriate explanation attached thereto. Upon receipt of such person's driver's license, the division shall suspend such person's privilege to operate a motor vehicle in this state until such person appears before the court having jurisdiction of the offense charged, the court makes a final disposition thereof and notice of such disposition is given by the court to the division. No new or replacement license shall be issued to any such person until such notice of disposition has been received by the division. The provisions of K.S.A. 8-256, and amendments thereto, limiting the suspension of a license to one year, shall not apply to suspensions for failure to appear as provided in this subsection (a).

(b) No person shall apply for a replacement or new driver's license prior to the return of such person's original license which has been deposited in lieu of bond under this section. Violation of this subsection (b) is a class C misdemeanor. The division may suspend such person's driver's license for a period of not to exceed one year from the date the division receives notice of the disposition of the person's charge as provided in subsection (a).

(c) (1) In lieu of depositing a valid Kansas driver's license with the stopping police officer as provided in subsection (a), the person stopped may elect to give bond in the amount specified in subsection (d) for the offense for which the person was stopped. When such person does not have a valid Kansas driver's license, such person shall give such bond. Such bond shall be subject to forfeiture if the person stopped does not appear at the court and at the time specified in the written notice provided for in K.S.A. 8-2106, and amendments thereto.

(2) Such bond may be a cash bond, a bank card draft from any valid and unexpired credit card approved by the division of vehicles or superintendent of the Kansas highway patrol or a guaranteed arrest bond certificate issued by either a surety company authorized to transact such business in this state or an automobile club authorized to transact business in this state by the commissioner of insurance. If any of the approved bank card issuers redeem the bank card draft at a discounted rate, such discount shall be charged against the amount designated as the fine for the offense. If such bond is not forfeited, the amount of the bond less the discount rate shall be reimbursed to the person providing the bond by the use of a bank card draft. Any such guaranteed arrest bond certificate shall be signed by the person to whom it is issued and shall contain a printed statement that such surety company or automobile club guarantees the appearance of such person and will, in the event of failure of such person to appear in court at the time of trial, pay any fine or forfeiture imposed on such person not to exceed an amount to be stated on such certificate.

(3) Such cash bond shall be taken in the following manner: The police officer shall furnish the person stopped a stamped envelope addressed to the judge or clerk of the court named in the written notice to appear and the person shall place in such envelope the amount of the bond, and in the presence of the police officer shall deposit the same in the United States mail. After such cash payment, the person stopped need not sign the written notice to appear, but the police officer shall note the amount of the bond mailed on the notice to appear form and shall give a copy of such form to the person. If the person stopped furnishes the police officer with a guaranteed arrest bond certificate or bank card draft, the police officer shall give such person a receipt therefor and shall note the amount of the bond on the notice to appear form and give a copy of such form to the person stopped. Such person need not sign the written notice to appear, and the police officer shall present the notice to appear and the guaranteed arrest bond certificate or bank card draft to the court having jurisdiction of the offense charged as soon as reasonably possible.

(d) The offenses for which appearance bonds may be required as provided in subsection (c) and the amounts thereof shall be as follows:

On and after July 1, 1996:

Reckless driving    $82

Driving when privilege is canceled, suspended or revoked    82

Failure to comply with lawful order of officer    57

Registration violation (registered for 12,000 poundsor less)    52

Registration violation (registered for more than 12,000pounds)    92

No driver's license for the class of vehicle operated orviolation of restrictions    52

Spilling load on highway    52

Transporting open container of alcoholic liquor or cereal maltbeverage accessible while vehicle in motion    223

(e) In the event of forfeiture of any bond under this section, $75 of the amount forfeited shall be regarded as a docket fee in any court having jurisdiction over the violation of state law.

(f) None of the provisions of this section shall be construed to conflict with the provisions of the nonresident violator compact.

(g) When a person is stopped by a police officer for any traffic infraction and the person is a resident of a state which is not a member of the nonresident violator compact, K.S.A. 8-1219 et seq., and amendments thereto, or the person is licensed to drive under the laws of a foreign country, the police officer may require a bond as provided for under subsection (c). The bond shall be in the amount specified in the uniform fine schedule in K.S.A. 8-2118(c), and amendments thereto, plus $75 which shall be regarded as a docket fee in any court having jurisdiction over the violation of state law.

(h) When a person is stopped by a police officer for failure to provide proof of financial security pursuant to K.S.A. 40-3104, and amendments thereto, and the person is a resident of another state or the person is licensed to drive under the laws of a foreign country, the police officer may require a bond as provided for under subsection (c). The bond shall be in the amount of $75, plus $75 which shall be regarded as a docket fee in any court having jurisdiction over the violation of state law.

(i) Except as provided further, the docket fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for the docket fee. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $22 per docket fee, to fund the costs of non-judicial personnel.

History: L. 1974, ch. 33, § 8-2107; L. 1977, ch. 38, § 2; L. 1977, ch. 304, § 18; L. 1980, ch. 44, § 2; L. 1981, ch. 46, § 4; L. 1982, ch. 46, § 5; L. 1982, ch. 47, § 1; L. 1983, ch. 42, § 1; L. 1984, ch. 148, § 1; L. 1984, ch. 39, § 23; L. 1985, ch. 43, § 2; L. 1986, ch. 47, § 1; L. 1986, ch. 146, § 1; L. 1987, ch. 134, § 1; L. 1987, ch. 50, § 1; L. 1987, ch. 51, § 1; L. 1988, ch. 266, § 4; L. 1989, ch. 239, § 1; L. 1992, ch. 315, § 3; L. 1993, ch. 116, § 1; L. 1994, ch. 24, § 7; L. 1994, ch. 335, § 6; L. 1996, ch. 234, § 5; L. 2000, ch. 177, § 2; L. 2003, ch. 124, § 4; L. 2004, ch. 114, § 4; L. 2006, ch. 215, § 2; L. 2008, ch. 95, § 2; L. 2009, ch. 116, § 2; L. 2010, ch. 62, § 1; L. 2011, ch. 87, § 1; L. 2012, ch. 66, § 1; L. 2013, ch. 125, § 1; L. 2015, ch. 81, § 5; July 1.



8-2108 Citation deemed lawful complaint.

8-2108. Citation deemed lawful complaint. In the event the form of citation provided for in K.S.A. 8-2106, and amendments thereto, includes information required by law and is signed by the officer preparing it, such citation when filed with a court having jurisdiction shall be deemed to be a lawful complaint for the purpose of prosecution for the violation specified.

History: L. 1974, ch. 33, § 8-2108; L. 1975, ch. 39, § 36; L. 1977, ch. 44, § 1; L. 1988, ch. 50, § 3; July 1.



8-2109 Authority of officer at scene of accident.

8-2109. Authority of officer at scene of accident. (a) Except for felonies, a police officer at the scene of a traffic accident may issue a written traffic citation, as provided in K.S.A. 8-2106, and amendments thereto, to any driver of a vehicle involved in the accident when, based upon personal investigation, the officer has reasonable and probable grounds to believe that the person has committed any offense under the provisions of this act in connection with the accident.

(b) A police officer at the scene of a traffic accident may arrest any driver of a vehicle involved in the accident when, based upon personal investigation, the officer has reasonable and probable grounds to believe that the person has committed any offense under the provisions of the uniform vehicle code in connection with the accident, except when every such offense is a traffic infraction.

History: L. 1974, ch. 33, § 8-2109; L. 1982, ch. 48, § 1; L. 1984, ch. 39, § 24; Jan. 1, 1985.



8-2110 Failure to comply with traffic citation; misdemeanor; suspension of driver's license; restricted driving privileges; fees for mailing notice; reinstatement fee; authorized only by legislative enactment; disposition of reinstatement fees.

8-2110. Failure to comply with traffic citation; misdemeanor; suspension of driver's license; restricted driving privileges; fees for mailing notice; reinstatement fee; authorized only by legislative enactment; disposition of reinstatement fees. (a) Failure to comply with a traffic citation means failure either to: (1) Appear before any district or municipal court in response to a traffic citation and pay in full any fine and court costs imposed; or (2) otherwise comply with a traffic citation as provided in K.S.A. 8-2118, and amendments thereto. Failure to comply with a traffic citation is a misdemeanor, regardless of the disposition of the charge for which such citation was originally issued.

(b) (1) In addition to penalties of law applicable under subsection (a), when a person fails to comply with a traffic citation, except for illegal parking, standing or stopping, the district or municipal court in which the person should have complied with the citation shall mail notice to the person that if the person does not appear in district or municipal court or pay all fines, court costs and any penalties within 30 days from the date of mailing notice, the division of vehicles will be notified to suspend the person's driving privileges. The district or municipal court may charge an additional fee of $5 for mailing such notice. Upon the person's failure to comply within such 30 days of mailing notice, the district or municipal court shall electronically notify the division of vehicles. Upon receipt of a report of a failure to comply with a traffic citation under this subsection, pursuant to K.S.A. 8-255, and amendments thereto, the division of vehicles shall notify the violator and suspend the license of the violator until satisfactory evidence of compliance with the terms of the traffic citation has been furnished to the informing court. When the court determines the person has complied with the terms of the traffic citation, the court shall immediately electronically notify the division of vehicles of such compliance. Upon receipt of notification of such compliance from the informing court, the division of vehicles shall terminate the suspension or suspension action.

(2) (A) In lieu of suspension under paragraph (1), the driver may submit to the division of vehicles a written request for restricted driving privileges, with a non-refundable $25 application fee, to be applied by the division of vehicles for additional administrative costs to implement restricted driving privileges. The division shall remit all restricted driving privilege application fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the division of vehicles operating fund.

(B) A person whose driver's license has expired during the period when such person's driver's license has been suspended for failure to pay fines for traffic citations, the driver may submit to the division of vehicles a written request for restricted driving privileges, with a non-refundable $25 application fee, to be applied by the division of vehicles for additional administrative costs to implement restricted driving privileges. The division shall remit all restricted driving privilege application fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the division of vehicles operating fund. An individual shall not qualify for restricted driving privileges pursuant to this section unless the following conditions are met: (i) The suspended license that expired was issued by the division of vehicles; (ii) the suspended license resulted from the individual's failure to comply with a traffic citation pursuant to subsection (b)(1); (iii) the traffic citation that resulted in the failure to comply pursuant to subsection (b)(1) was issued in this state; and (iv) the individual has not previously received a stayed suspension as a result of a driving while suspended conviction.

(C) Upon review and approval of the driver's eligibility, the driving privileges will be restricted by the division of vehicles for a period up to one year or until the terms of the traffic citation have been complied with and the court shall immediately electronically notify the division of vehicles of such compliance. If the driver fails to comply with the traffic citation within the one year restricted period, the driving privileges will be suspended by the division of vehicles until the court determines the person has complied with the terms of the traffic citation and the court shall immediately electronically notify the division of vehicles of such compliance. Upon receipt of notification of such compliance from the informing court, the division of vehicles shall terminate the suspension action. When restricted driving privileges are approved pursuant to this section, the person's driving privileges shall be restricted to driving only under the following circumstances: (i) In going to or returning from the person's place of employment or schooling; (ii) in the course of the person's employment; (iii) in going to or returning from an appointment with a health care provider or during a medical emergency; and (iv) in going to and returning from probation or parole meetings, drug or alcohol counseling or any place the person is required to go by a court.

(c) Except as provided in subsection (d), when the district or municipal court notifies the division of vehicles of a failure to comply with a traffic citation pursuant to subsection (b), the court shall assess a reinstatement fee of $59 for each charge on which the person failed to make satisfaction regardless of the disposition of the charge for which such citation was originally issued and regardless of any application for restricted driving privileges. Such reinstatement fee shall be in addition to any fine, restricted driving privilege application fee, district or municipal court costs and other penalties. The court shall remit all reinstatement fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and shall credit 42.37% of such moneys to the division of vehicles operating fund, 31.78% to the community alcoholism and intoxication programs fund created by K.S.A. 41-1126, and amendments thereto, 10.59% to the juvenile detention facilities fund created by K.S.A. 79-4803, and amendments thereto, and 15.26% to the judicial branch nonjudicial salary adjustment fund created by K.S.A. 2015 Supp. 20-1a15, and amendments thereto.

(d) The district court or municipal court shall waive the reinstatement fee provided for in subsection (c), if the failure to comply with a traffic citation was the result of such person enlisting in or being drafted into the armed services of the United States, being called into service as a member of a reserve component of the military service of the United States, or volunteering for such active duty, or being called into service as a member of the state of Kansas national guard, or volunteering for such active duty, and being absent from Kansas because of such military service. In any case of a failure to comply with a traffic citation which occurred on or after August 1, 1990, and prior to the effective date of this act, in which a person was assessed and paid a reinstatement fee and the person failed to comply with a traffic citation because the person was absent from Kansas because of any such military service, the reinstatement fee shall be reimbursed to such person upon application therefor. The state treasurer and the director of accounts and reports shall prescribe procedures for all such reimbursement payments and shall create appropriate accounts, make appropriate accounting entries and issue such appropriate vouchers and warrants as may be required to make such reimbursement payments.

(e) Except as provided further, the reinstatement fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for such reinstatement. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $22 per reinstatement fee, to fund the costs of non-judicial personnel.

History: L. 1974, ch. 33, § 8-2110; L. 1982, ch. 46, § 6; L. 1984, ch. 39, § 25; L. 1985, ch. 78, § 2; L. 1990, ch. 43, § 6; L. 1991, ch. 282, § 6; L. 1991, ch. 36, § 24; L. 1994, ch. 351, § 2; L. 2001, ch. 5, § 38; L. 2002, ch. 43, § 1; L. 2006, ch. 215, § 3; L. 2006, ch. 215, § 4; L. 2008, ch. 114, § 1; L. 2008, ch. 150, § 1; L. 2009, ch. 111, § 1; L. 2009, ch. 143, § 4; L. 2010, ch. 62, § 2; L. 2011, ch. 87, § 2; L. 2012, ch. 66, § 2; L. 2013, ch. 107, § 1; L. 2014, ch. 67, § 2; L. 2015, ch. 81, § 6; July 1.

Revisor's Note:

Section was also amended by L. 2006, ch. 103, § 2, but that version was repealed by L. 2006, ch. 215, § 17.

Section was also amended by L. 2008, ch. 95, § 3, but that version was repealed by L. 2008, ch. 150, § 9.

Section was also amended by L. 2009, ch. 116, § 3, but that version was repealed by L. 2009, ch. 143, § 37.

Section was amended twice in the 2013 session, see also 8-2110a.



8-2111 Applicability of procedures in 8-2101 to 8-2110.

8-2111. Applicability of procedures in 8-2101 to 8-2110. The foregoing provisions of this article shall govern all police officers in making arrests without a warrant for violations of any provisions of article 15, 16, 17, 18 or 19 of chapter 8 of Kansas Statutes Annotated, and amendments thereto, but the procedure prescribed herein shall not otherwise be exclusive of any other method prescribed by law for the arrest and prosecution of a person for an offense of like grade. Notwithstanding the other provisions of this section, a police officer may arrest for a misdemeanor under K.S.A. 22-2401 on the basis that evidence will be irretrievably lost or that the person may cause self-injury or injury to others or damage to property.

History: L. 1974, ch. 33, § 8-2111; L. 1982, ch. 48, § 2; July 1.



8-2112 Citation for illegally parked, standing or stopped vehicle.

8-2112. Citation for illegally parked, standing or stopped vehicle. Whenever any motor vehicle without driver is found parked, standing or stopped in violation of this act or any ordinance, the officer finding such vehicle shall take its registration number and may take any other information displayed on the vehicle which may identify its user, and shall conspicuously affix to such vehicle a traffic citation.

History: L. 1974, ch. 33, § 8-2112; July 1.



8-2113 Same; failure to appear; notice.

8-2113. Same; failure to appear; notice. If a violator of state or local restrictions on stopping, standing or parking does not appear in response to a traffic citation affixed to such motor vehicle within a period of five (5) days, the clerk of the court, shall send to the owner of the motor vehicle to which the traffic citation was affixed a letter informing the owner of the violation and warning that in the event such letter is disregarded for a period of five (5) days a warrant of arrest will be issued.

History: L. 1974, ch. 33, § 8-2113; July 1.



8-2114 Same; prosecution; presumption of ownership.

8-2114. Same; prosecution; presumption of ownership. (a) In any prosecution charging a violation of any law or regulation governing the stopping, standing or parking of a vehicle, proof that the particular vehicle described in the complaint was in violation of any such law or regulation, together with proof that the defendant named in the complaint was at the time of the violation the registered owner of such vehicle, shall constitute in evidence a prima facie presumption that the registered owner of such vehicle was the person who parked or placed such vehicle at the point where, and for the time during which, such violation occurred.

(b) The foregoing stated presumption shall apply only when the procedure as prescribed in K.S.A. 8-2112 and 8-2113 has been followed.

History: L. 1974, ch. 33, § 8-2114; July 1.



8-2115 Records of traffic cases; transmittal of abstracts to division; form; effect of noncompliance; public inspection of records; notice of final disposition of appeals.

8-2115. Records of traffic cases; transmittal of abstracts to division; form; effect of noncompliance; public inspection of records; notice of final disposition of appeals. (a) Every municipal judge or judge of a court not of record and every clerk of a court of record shall keep a full record of every case in which a person is charged with any violation of this act or of any other law regulating the operation of vehicles on highways or for the violation of an ordinance of any city defining any offense the provisions of which are identical with provisions of this act, or fixing a limitation upon the speed of vehicles pursuant to the provisions of this act.

(b) Within 10 days after the conviction or forfeiture of bail or an appearance bond of a person upon a charge of violating any provisions of this act or other law or city ordinance regulating the operation of vehicles on highways, every judge or clerk of the court in which such conviction was had or bail or bond was forfeited shall prepare and immediately electronically forward to the division an abstract of the record of the court covering the case in which such person was so convicted or forfeited bail or bond. The abstract shall be forwarded in an electronic format approved by the division.

(c) Every court of record also shall forward a like electronic report to the division upon the conviction of any person of manslaughter or other felony in the commission of which a vehicle was used.

(d) The failure, refusal or neglect of any such judicial officer to comply with any of the requirements of this section shall constitute misconduct in office and shall be ground for removal therefrom.

(e) The division shall electronically file all abstracts received hereunder at its main office and the same shall be open to public inspection during reasonable business hours.

(f) The clerk of any court of record to which a conviction for violation of any of the laws described in subsection (a) has been appealed within 10 days of the final disposition of such appeal shall forward a notification of such final disposition to the division in an electronic format approved by the division.

History: L. 1974, ch. 33, § 8-2115; L. 1984, ch. 43, § 1; L. 1986, ch. 84, § 1; L. 1991, ch. 36, § 21; L. 1996, ch. 120, § 2; L. 2006, ch. 103, § 3; July 1, 2007.



8-2116 Classification of violations; traffic infractions; misdemeanors; repeat misdemeanor offenses.

8-2116. Classification of violations; traffic infractions; misdemeanors; repeat misdemeanor offenses. (a) Every person convicted of violating any of the sections listed in the uniform fine schedule in K.S.A. 8-2118 is guilty of a traffic infraction.

(b) Except where another penalty or class of misdemeanor is provided by statute, every person convicted of violating any provision of the uniform act regulating traffic on highways designated as a misdemeanor is guilty of a class C misdemeanor, except that upon a second such offense committed within one year after the date of the first such offense, upon conviction thereof, such person is guilty of a class B misdemeanor, and upon a third or subsequent such offense committed within one year after the first such offense, upon conviction thereof, such person is guilty of a class A misdemeanor.

History: L. 1974, ch. 33, § 8-2116; L. 1975, ch. 39, § 37; L. 1984, ch. 39, § 26; Jan. 1, 1985.



8-2117 Prosecution of juvenile traffic offenders; disposition.

8-2117. Prosecution of juvenile traffic offenders; disposition. (a) Subject to the provisions of this section, a court of competent jurisdiction may hear prosecutions of traffic offenses involving any child 14 or more years of age but less than 18 years of age. The court hearing the prosecution may impose any fine authorized by law for a traffic offense, including a violation of K.S.A. 8-1567, and amendments thereto, and may order that the child be placed in a juvenile detention facility, as defined by K.S.A. 2015 Supp. 38-2302, and amendments thereto, for not more than 10 days. If the child is less than 18 years of age, the child shall not be incarcerated in a jail as defined by K.S.A. 2015 Supp. 38-2302, and amendments thereto. If the statute under which the child is convicted requires a revocation or suspension of driving privileges, the court shall revoke or suspend such privileges in accordance with that statute. Otherwise, the court may suspend the license of any person who is convicted of a traffic offense and who was under 18 years of age at the time of commission of the offense. Suspension of a license shall be for a period not exceeding one year, as ordered by the court. Upon suspending any license pursuant to this section, the court shall require that the license be surrendered to the court and shall transmit the license to the division of vehicles with a copy of the court order showing the time for which the license is suspended. The court may modify the time for which the license is suspended, in which case it shall notify the division of vehicles in writing of the modification. After the time period has passed for which the license is suspended, the division of vehicles shall issue an appropriate license to the person whose license had been suspended, upon successful completion of the examination required by K.S.A. 8-241, and amendments thereto, and upon proper application and payment of the required fee unless the child's driving privileges have been revoked, suspended or canceled for another cause and the revocation, suspension or cancellation has not expired.

(b) Instead of suspending a driver's license pursuant to this section, the court may place restrictions on the child's driver's privileges pursuant to K.S.A. 8-292, and amendments thereto.

(c) Instead of the penalties provided in subsections (a) and (b), the court may place the child under a house arrest program, pursuant to K.S.A. 2015 Supp. 21-6609, and amendments thereto, and sentence the child to the same sentence as an adult traffic offender under K.S.A. 8-2116, and amendments thereto.

(d) As used in this section, "traffic offense" means a violation of the uniform act regulating traffic on highways, a violation of articles 1 and 2 of chapter 8 of the Kansas Statutes Annotated and a violation of K.S.A. 40-3104, and amendments thereto. Traffic offenses shall include a violation of a city ordinance or county resolution which prohibits acts which would constitute a violation of the uniform act regulating traffic on highways, a violation of articles 1 and 2 of chapter 8 of the Kansas Statutes Annotated, or a violation of K.S.A. 40-3104, and amendments thereto, and any violation of a city ordinance or county resolution which prohibits acts which are not violations of state laws and which relate to the regulation of traffic on the roads, highways or streets or the operation of self-propelled or nonself-propelled vehicles of any kind.

History: L. 1978, ch. 158, § 34; L. 1981, ch. 183, § 1; L. 1982, ch. 182, § 118; L. 1983, ch. 140, § 1; L. 1986, ch. 161, § 7; L. 1989, ch. 92, § 17; L. 1990, ch. 150, § 2; L. 1993, ch. 209, § 1; L. 2006, ch. 186, § 6; L. 2007, ch. 195, § 6; L. 2011, ch. 30, § 97; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 8-2117a.



8-2118 Uniform fine schedule for traffic infraction violations; payment by mail with plea, when; full payment required; ordinance traffic infractions; doubling of fine in road construction zone and school zone.

8-2118. Uniform fine schedule for traffic infraction violations; payment by mail with plea, when; full payment required; ordinance traffic infractions; doubling of fine in road construction zone and school zone. (a) A person charged with a traffic infraction shall, except as provided in subsection (b), appear at the place and time specified in the notice to appear. If the person enters an appearance, waives right to trial, pleads guilty or no contest, the fine shall be no greater than that specified in the uniform fine schedule in subsection (c) and court costs shall be taxed as provided by law.

(b) Prior to the time specified in the notice to appear, a person charged with a traffic infraction may enter a written appearance, waive right to trial, plead guilty or no contest and pay the fine for the violation as specified in the uniform fine schedule in subsection (c) and court costs provided by law. Payment may be made in any manner accepted by the court. The traffic citation shall not have been complied with if the payment is not honored for any reason, or if the fine and court costs are not paid in full. When a person charged with a traffic infraction makes payment without executing a written waiver of right to trial and plea of guilty or no contest, the payment shall be deemed such an appearance, waiver of right to trial and plea of no contest.

(c) The following uniform fine schedule shall apply uniformly throughout the state but shall not limit the fine which may be imposed following a court appearance, except an appearance made for the purpose of pleading and payment as permitted by subsection (a). The description of offense contained in the following uniform fine schedule is for reference only and is not a legal definition.

Description of Offense  Statute  Fine

Refusal to submit to a prelim-  8-1012    $105

inary breath test

Unsafe speed for prevailing  8-1557    $75

conditions

Exceeding maximum speed  8-1558  1-10 mph over the

limit; or speeding in zone  to  limit, $45

posted by the state depart-  8-1560  11-20 mph over the

ment of transportation; or  8-1560a  limit, $45 plus $6

speeding in locally posted  or  per mph over 10

zone  8-1560b  mph over the limit;

21-30 mph over the

limit, $105 plus $9

per mph over 20

mph over the limit;

31 and more mph

over the limit, $195

plus $15 per mph

over 30 mph over

the limit;

Disobeying traffic control de-  8-1507    $75

vice

Violating traffic control signal  8-1508    $75

Violating pedestrian control  8-1509    $45

signal

Violating flashing traffic sig-  8-1510    $75

nals

Violating lane-control signal  8-1511    $75

Unauthorized sign, signal,  8-1512    $45

marking or device

Driving on left side of road-  8-1514    $75

way

Failure to keep right to pass  8-1515    $75

oncoming vehicle

Improper passing; increasing  8-1516    $75

speed when passed

Improper passing on right  8-1517    $75

Passing on left with insuffi-  8-1518    $75

cient clearance

Driving on left side where  8-1519    $75

curve, grade, intersec-  tion railroad crossing,or  obstructed view

Driving on left in no-passing  8-1520    $75

zone

Unlawful passing of stopped  8-1520a    $75

emergency vehicle

Driving wrong direction on  8-1521    $75

one-way road

Improper driving on laned  8-1522    $75

roadway

Following too close  8-1523    $75

Improper crossover on di-  8-1524    $45

vided highway

Failure to yield right-of-way  8-1526    $75

at uncontrolled intersection

Failure to yield to approach-  8-1527    $75

ing vehicle when turning  left

Failure to yield at stop or  8-1528    $75

yield sign

Failure to yield from private  8-1529    $75

road or driveway

Failure to yield to emergency  8-1530    $195

vehicle

Failure to yield to pedestrian  8-1531    $105

or vehicle working on  roadway

Failure to comply with re-  8-1531a    $45

strictions in road con-  struction zone

Disobeying pedestrian traffic  8-1532    $45

control device

Failure to yield to pedestrian  8-1533    $75

in crosswalk; pedestrian  suddenly entering road-  way; passing vehicle  stopped for pedestrian at  crosswalk

Improper pedestrian crossing  8-1534    $45

Failure to exercise due care in  8-1535    $45

regard to pedestrian

Improper pedestrian move-  8-1536    $45

ment in crosswalk

Improper use of roadway by  8-1537    $45

pedestrian

Soliciting ride or business  8-1538    $45

on roadway

Driving through safety zone  8-1539    $45

Failure to yield to pedestrian  8-1540    $45

on sidewalk

Failure of pedestrian to yield  8-1541    $45

to emergency vehicle

Failure to yield to blind pe-  8-1542    $45

destrian

Pedestrian disobeying bridge  8-1544    $45

or railroad signal

Improper turn or approach  8-1545    $75

Improper "U" turn  8-1546    $75

Unsafe starting of stopped  8-1547    $45

vehicle

Unsafe turning or stopping,  8-1548    $75

failure to give proper sig-

nal; using turn signal un-  lawfully

Improper method of giving  8-1549    $45

notice of intention to turn

Improper hand signal  8-1550    $45

Failure to stop or obey  8-1551    $195

road crossing signal

Failure to stop at railroad  8-1552    $135

crossing stop sign

Certain hazardous vehicles  8-1553    $195

failure to stop at railroad   crossing

Improper moving of heavy  8-1554    $75

equipment at railroad   crossing

Vehicle emerging from alley,  8-1555    $75

private roadway, building  or driveway

Improper passing of school  8-1556    $315

bus; improper use of  school bus signals

Improper passing of church  8-1556a    $195

or day-care bus; improper  use of signals

Impeding normal traffic  8-1561    $45

by slow speed

Speeding on motor-driven  8-1562    $75

cycle

Speeding in certain vehicles  8-1563    $45

or on posted bridge

Improper stopping, standing  8-1569    $45

or parking on roadway

Parking, standing or stopping  8-1571    $45

in prohibited area

Improper parking  8-1572    $45

Unattended vehicle  8-1573    $45

Improper backing  8-1574    $45

Driving on sidewalk  8-1575    $45

Driving with view or driving  8-1576    $45

mechanism obstructed

Unsafe opening of vehicle  8-1577    $45

door

Riding in house trailer  8-1578    $45

Unlawful riding on vehicle  8-1578a    $75

Improper driving in defiles,  8-1579    $45

canyons, or on grades

Coasting  8-1580    $45

Following fire apparatus too  8-1581    $75

closely

Driving over fire hose  8-1582    $45

Putting glass, etc., on high-  8-1583    $105

way

Driving into intersection,  8-1584    $45

crosswalk, or crossing  without sufficient space  on other side

Improper operation of snow-  8-1585    $45

mobile on highway

Parental responsibility of  8-1586    $45

child riding bicycle

Not riding on bicycle seat;  8-1588    $45

too many persons on  bicycle

Clinging to other vehicle  8-1589    $45

Improper riding of bicycle on  8-1590    $45

roadway

Carrying articles on bicycle;  8-1591    $45

one hand on handlebars

Improper bicycle lamps,  8-1592    $45

brakes or reflectors

Improper operation of mo-  8-1594    $45

torcycle; seats; passen-  gers, bundles

Improper operation of mo-  8-1595    $75

torcycle on laned road  way

Motorcycle clinging to other  8-1596    $45

vehicle

Improper motorcycle handle-  8-1597    $75

bars or passenger  equipment

Motorcycle helmet and eye-  8-1598    $45

protection requirements

Unlawful operation of all-ter-  8-15,100    $75

rain vehicle

Unlawful operation of  8-15,101    $75

low-speed vehicle

Littering  8-15,102    $115

Disobeying school crossing  8-15,103    $75

guard

Unlawful operation of micro  8-15,106    $75

utility truck

Failure to remove vehicles in  8-15,107    $75

accidents

Unlawful operation of golf  8-15,108    $75

cart

Unlawful operation of work-  8-15,109    $75

site utility vehicle

Unlawful display of license  8-15,110    $60

plate

Unlawful text messaging  8-15,111    $60

Equipment offenses that are  8-1701    $75

not misdemeanors

Driving without lights when  8-1703    $45

needed

Defective headlamps  8-1705    $45

Defective tail lamps  8-1706    $45

Defective reflector  8-1707    $45

Improper stop lamp or turn  8-1708    $45

signal

Improper lighting equipment  8-1710    $45

on certain vehicles

Improper lamp color on cer-  8-1711    $45

tain vehicles

Improper mounting of re-  8-1712    $45

flectors and lamps on cer-  tain vehicles

Improper visibility of reflec-  8-1713    $45

tors and lamps on certain  vehicles

No lamp or flag on projecting  8-1715    $75

load

Improper lamps on parked  8-1716    $45

vehicle

Improper lights, lamps, re-  8-1717    $45

flectors and emblems on  farm tractors or slow-  moving vehicles

Improper lamps and equip-  8-1718    $45

ment on implements of  husbandry, road machin-  ery or animal-drawn ve-  hicles

Unlawful use of spot, fog, or  8-1719    $45

auxiliary lamp

Improper lamps or lights on  8-1720    $45

emergency vehicle

Improper stop or turn signal  8-1721    $45

Improper vehicular hazard  8-1722    $45

warning lamp

Unauthorized additional  8-1723    $45

lighting equipment

Improper multiple-beam lights  8-1724    $45

Failure to dim headlights  8-1725    $75

Improper single-beam head-  8-1726    $45

lights

Improper speed with alter-  8-1727    $45

nate lighting

Improper number of driving  8-1728    $45

lamps

Unauthorized lights and sig-  8-1729    $45

nals

Improper school bus lighting  8-1730    $45

equipment and warning  devices

Unauthorized lights and de-  8-1730a    $45

vices on church or day-  care bus

Improper lights on highway  8-1731    $45

construction or maintenance  vehicles

Defective brakes  8-1734    $45

Defective or improper use of  8-1738    $45

horn or warning device

Defective muffler  8-1739    $45

Defective mirror  8-1740    $45

Defective wipers; obstructed  8-1741    $45

windshield or windows

Improper tires  8-1742    $45

Improper flares or warning  8-1744    $45

devices

Improper use of vehicular  8-1745    $45

hazard warning lamps  and devices

Improper air-conditioning  8-1747    $45

equipment

Improper safety belt or  8-1749    $45

shoulder harness

Improper wide-based single  8-1742b    $75

tires

Improper compression re-  8-1761    $75

lease engine braking sys-  tem

Defective motorcycle head-  8-1801    $45

lamp

Defective motorcycle tail  8-1802    $45

lamp

Defective motorcycle reflec-  8-1803    $45

tor

Defective motorcycle stop  8-1804    $45

lamps and turn signals

Defective multiple-beam  8-1805    $45

lighting

Improper road-lighting equip-  8-1806    $45

ment on motor-driven cy-  cles

Defective motorcycle or mo-  8-1807    $45

tor-driven cycle brakes

Improper performance abil-  8-1808    $45

ity of brakes

Operating motorcycle with  8-1809    $45

disapproved braking sys-  tem

Defective horn, muffler, mir-  8-1810    $45

rors or tires

Unlawful statehouse parking  75-4510a    $30

Exceeding gross weight of  8-1909  Pounds Overweight

vehicle or combination    up to 1000  $40

1001 to 2000  3¢

per pound

2001 to 5000  5¢

per pound

5001 to 7500  7¢

per pound

7501 and over  10¢

per pound

Exceeding gross weight on  8-1908  Pounds Overweight

any axle or tandem,    up to 1000  $40

triple or quad axles    1001 to 2000  3¢

per pound

2001 to 5000  5¢

per pound

5001 to 7500  7¢

per pound

7501 and over  10¢

per pound

Failure to obtain proper re-  66-1324    $287

gistration, clearance or  to have current cer-  tification

Insufficient liability insur-  66-1,128    $137

ance for motor carriers  or 66-1314

Failure to obtain interstate  79-34,122    $137

motor fuel tax author-  ization

No authority as private or  66-1,111    $137

common carrier

Violation of motor carrier  66-1,129    $115

safety rules and regula-  tions, except for viola-  tions specified in sub-  section (b)(2) of K.S.A.  66-1,130, and amend-  ments thereto

(d) Traffic offenses classified as traffic infractions by this section shall be classified as ordinance traffic infractions by those cities adopting ordinances prohibiting the same offenses. A schedule of fines for all ordinance traffic infractions shall be established by the municipal judge in the manner prescribed by K.S.A. 12-4305, and amendments thereto. Such fines may vary from those contained in the uniform fine schedule contained in subsection (c).

(e) Fines listed in the uniform fine schedule contained in subsection (c) shall be doubled if a person is convicted of a traffic infraction, which is defined as a moving violation in accordance with rules and regulations adopted pursuant to K.S.A. 8-249, and amendments thereto, committed within any road construction zone as defined in K.S.A. 8-1458a, and amendments thereto.

(f) For a second violation of K.S.A. 8-1908 or 8-1909, and amendments thereto, within two years after a prior conviction of K.S.A. 8-1908 or 8-1909, and amendments thereto, such person, upon conviction shall be fined 1½ times the applicable amount from one, but not both, of the schedules listed in the uniform fine schedule contained in subsection (c). For a third violation of K.S.A. 8-1908 or 8-1909, and amendments thereto, within two years, after two prior convictions of K.S.A. 8-1908 or 8-1909, and amendments thereto, such person, upon conviction shall be fined two times the applicable amount from one, but not both, of the schedules listed in the uniform fine schedule contained in subsection (c). For a fourth and each succeeding violation of K.S.A. 8-1908 or 8-1909, and amendments thereto, within two years after three prior convictions of K.S.A. 8-1908 or 8-1909, and amendments thereto, such person, upon conviction shall be fined 2½ times the applicable amount from one, but not both, of the schedules listed in the uniform fine schedule contained in subsection (c).

(g) Fines listed in the uniform fine schedule contained in subsection (c) relating to exceeding the maximum speed limit, shall be doubled if a person is convicted of exceeding the maximum speed limit in a school zone authorized under subsection (a)(4) of K.S.A. 8-1560, and amendments thereto.

History: L. 1984, ch. 39, § 1; L. 1986, ch. 40, § 6; L. 1986, ch. 84, § 2; L. 1986, ch. 41, § 2; L. 1987, ch. 48, § 4; L. 1992, ch. 317, § 6; L. 1993, ch. 125, § 2; L. 1994, ch. 220, § 10; L. 1995, ch. 42, § 1; L. 1996, ch. 15, § 9; L. 1996, ch. 220, § 8; L. 1997, ch. 133, § 5; L. 2000, ch. 179, § 24; L. 2001, ch. 184, § 1; L. 2004, ch. 114, § 5; L. 2004, ch. 163, § 2; L. 2006, ch. 133, § 3; L. 2007, ch. 140, § 9; L. 2008, ch. 167, § 8; L. 2009, ch. 6, § 4; L. 2009, ch. 119, § 8; L. 2010, ch. 145, § 1; L. 2011, ch. 91, § 4; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 8-2118a.

Section was amended twice in the 2010 session, see also 8-2118b.



8-2119 Electronic citations.

8-2119. Electronic citations. (a) As used in this section:

(1) "Electronic citation" means a charging citation, complaint or notice to appear which is prepared by a law enforcement officer in an electronic data device with intent that the data collected will be electronically filed with a court or prosecutor for prosecution of a crime as provided in subsection (a) of K.S.A. 8-2106, and amendments thereto. The data elements collected shall conform to the requirements of the division of motor vehicles as the form of a paper citation and must be approved as provided in subsection (a) of K.S.A. 8-2106, and amendments thereto.

(2) "Electronic citation system" means the device, database or computer software used to create, store, transmit or exchange the data included in an electronic citation.

(3) "Electronic signature" means an electronic signature having legal effect pursuant to the Kansas uniform electronic transaction act, K.S.A. 16-1601 et seq., and amendments thereto.

(b) For purposes of an electronic citation issued under this section, an electronic signature indicated by the law enforcement officer's typed name, agency and agency number has the same effect and is as sufficient as a manual signature as required in K.S.A. 8-2106, 8-2108 or subsection (b) of 22-3201, and amendments thereto.

(c) A notice to appear, complaint or citation as provided in K.S.A. 8-2106, and amendments thereto, shall be deemed to be written if on a paper form or in a document printed from an electronic citation system.

(d) A person being charged by a law enforcement officer shall be deemed to have signed a citation or notice to appear as provided in K.S.A. 8-2106 and 8-2107, and amendments thereto, if the person physically signs the paper citation or notice to appear document or, in the case of an electronic citation or notice to appear, verbally acknowledges that the person promises to appear on or before the date set at or with the designated court. To secure a verbal promise to appear, the law enforcement officer shall ask, "Do you agree to appear before the            court on or before   (date) ?" The officer shall accurately record the response of the person being charged as: Yes, no or no response.

(e) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2010, ch. 56, § 1; July 1.






Article 22 UNIFORM ACT REGULATING TRAFFIC; APPLICATION AND EFFECT

8-2201 Act not retroactive.

8-2201. Act not retroactive. This act shall not have a retroactive effect and shall not apply to any traffic accident, to any cause of action arising out of a traffic accident or judgment arising therefrom, or to any violation of the motor vehicle laws of this state, occurring prior to the effective date of this act.

History: L. 1974, ch. 33, § 8-2201; July 1.



8-2202 Reference to prior law construed as reference to corresponding section in 1974 act.

8-2202. Reference to prior law construed as reference to corresponding section in 1974 act. Whenever reference is made in any statute or rule or regulation of this state to any section or provision in article 5 of chapter 8 of the Kansas Statutes Annotated, and any acts amendatory thereof or supplemental thereto, such reference shall be deemed to be made to the corresponding section or provision in this act, and any such corresponding section or provision in this act shall be construed as a continuation of the prior section or provision. Any rule or regulation in effect on the effective date of this act, which was adopted under authority of any provision in article 5 of chapter 8 of the Kansas Statutes Annotated, and acts amendatory thereof or supplemental thereto, shall continue in force and effect, unless the same is in conflict with the provisions of this act or until it shall be amended or repealed.

History: L. 1974, ch. 33, § 8-2202; July 1.



8-2203 Uniformity of interpretation.

8-2203. Uniformity of interpretation. This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

History: L. 1974, ch. 33, § 8-2203; July 1.



8-2204 Citation of act; sections included.

8-2204. Citation of act; sections included. This act shall be known and may be cited as the uniform act regulating traffic on highways. The uniform act regulating traffic on highways includes K.S.A. 8-1560a through 8-1560d; all sections located in articles 10, 14 through 22 and 25 of chapter 8 of the Kansas Statutes Annotated; K.S.A. 8-1,129, 8-1,130a, 8-1428a, 8-1742a, 8-2118 and K.S.A. 8-1599, and amendments thereto.

History: L. 1974, ch. 33, § 8-2204; L. 1984, ch. 44, § 1; L. 1984, ch. 39, § 49; L. 1988, ch. 45, § 4; L. 1993, ch. 259, § 9; L. 1994, ch. 353, § 13; L. 1996, ch. 15, § 10; L. 2011, ch. 45, § 8; July 1.






Article 24 LICENSURE OF VEHICLE SALES AND MANUFACTURE

8-2401 Definitions.

8-2401. Definitions. As used in this act, the following words and phrases shall have the meanings:

(a) "Vehicle dealer" means any person who: (1) For commission, money or other thing of value is engaged in the business of buying, selling or offering or attempting to negotiate a sale of an interest in vehicles; or (2) for commission, money or other thing of value is engaged in the business of buying, selling or offering or attempting to negotiate a sale of an interest in motor vehicles as an auction motor vehicle dealer as defined in (bb); but does not include: (A) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court, or any bank, trustee or lending company or institution which is subject to state or federal regulations as such, with regard to its disposition of repossessed vehicles; (B) public officers while performing their official duties; (C) employees of persons enumerated in provisions (A) and (B), when engaged in the specific performance of their duties as such employees; (D) auctioneers conducting auctions for persons enumerated in provisions (A), (B) or (C); or (E) auctioneers who, while engaged in conducting an auction of tangible personal property for others, offer for sale: (i) Vehicles which have been used primarily in a farm or business operation by the owner offering the vehicle for sale, including all vehicles which qualified for a farm vehicle tag at the time of sale except vehicles owned by a business engaged primarily in the business of leasing or renting passenger cars; (ii) vehicles which meet the statutory definition of antique vehicles; or (iii) vehicles for no more than four principals or households per auction. All sales of vehicles exempted pursuant to provision (E), except truck, truck tractors, pole trailers, trailers and semitrailers as defined by K.S.A. 8-126, and amendments thereto, shall be registered in Kansas prior to the sale.

(b) "New vehicle dealer" means any vehicle dealer who is a party to an agreement, with a first or second stage manufacturer or distributor, which agreement authorizes the vehicle dealer to sell, exchange or transfer new motor vehicles, trucks, motorcycles, or trailers or parts and accessories made or sold by such first or second stage manufacturer or distributor and obligates the vehicle dealer to fulfill the warranty commitments of such first or second stage manufacturer or distributor.

(c) "Used vehicle dealer" means any person actively engaged in the business of buying, selling or exchanging used vehicles.

(d) "Vehicle salesperson" means any person who is employed as a salesperson by a vehicle dealer to sell vehicles.

(e) "Board" means the vehicle dealer review board created by this act.

(f) "Director" means the director of vehicles, or a designee of the director.

(g) "Division" means the division of vehicles of the department of revenue.

(h) "Vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon a public highway, and is required to be registered under the provisions of article 1 of chapter 8 of Kansas Statutes Annotated, except that such term shall include micro utility trucks, as defined in K.S.A. 8-126, and amendments thereto, but shall not include motorized bicycles, and such term shall not include manufactured homes or mobile homes. As used herein, the terms "manufactured home" and "mobile home" shall have the meanings ascribed to them by K.S.A. 58-4202, and amendments thereto.

(i) "Motor vehicle" means any vehicle other than a motorized bicycle, which is self-propelled and is required to be registered under the provisions of article 1 of chapter 8 of Kansas Statutes Annotated, except that such term shall include micro utility trucks, as defined in K.S.A. 8-126, and amendments thereto.

(j) "Licensor" means the director or division or both.

(k) "First stage manufacturer" means any person who manufactures, assembles and sells new vehicles to new vehicle dealers for resale in this state.

(l) "Second stage manufacturer" means any person who assembles, installs or permanently affixes body, cab or special unit equipment to a chassis supplied by a first stage manufacturer, distributor or other supplier and sells the resulting new vehicles to new vehicle dealers for resale in this state.

(m) "First stage converter" means any person who is engaged in the business of affixing to a chassis supplied by a first stage manufacturer, distributor or other supplier, specially constructed body units to result in motor vehicles used as, but not limited to, buses, wreckers, cement trucks and trash compactors.

(n) "Second stage converter" means any person who is engaged in the business of adding to, subtracting from or modifying previously assembled or manufactured vehicles and sells the resulting converted vehicles at retail or wholesale.

(o) "Distributor" means any person who sells or distributes for resale new vehicles to new vehicle dealers in this state or who maintains distributor representatives in this state.

(p) "Wholesaler" means any person who purchases vehicles for the purpose of resale to a vehicle dealer.

(q) "Factory branch" means any branch office maintained in this state by a first or second stage manufacturer for the sale of new vehicles to distributors, or for the sale of new vehicles to new vehicle dealers, or for directing or supervising, in whole or in part, its representatives in this state.

(r) "Distributor branch" means any branch office similar to subsection (q) maintained by a distributor for the same purposes as a factory branch.

(s) "Factory representative" means a representative employed by a first or second stage manufacturer or factory branch for the purpose of making or promoting the sale of its new vehicles to new vehicle dealers, or for supervising or contacting its new vehicle dealers or prospective new vehicle dealers with respect to the promotion and sale of such vehicles and parts or accessories for the same.

(t) "Distributor representative" means any representative similar to subsection (s) employed by a distributor or distributor branch for the same purpose as a factory representative.

(u) "Person" means any natural person, partnership, firm, corporation or association.

(v) "New motor vehicle" means any motor vehicle which has never been titled or registered and has not been substantially driven or operated.

(w) "Franchise agreement" means any contract or franchise or any other terminology used to describe the contractual relationship between first or second stage manufacturers, distributors and vehicle dealers, by which:

(1) A right is granted one party to engage in the business of offering, selling or otherwise distributing goods or services under a marketing plan or system prescribed in substantial part by the other party, and in which there is a community of interest in the marketing of goods or services at wholesale or retail, by lease, agreement or otherwise; and

(2) the operation of the grantee's business pursuant to such agreement is substantially associated with the grantor's trademark, service mark, trade name, logotype, advertising or other commercial symbol designating the grantor or an affiliate of the grantor.

(x) "Broker" means any person who, for a fee, commission, money, other thing of value, valuable consideration or benefit, either directly or indirectly, arranges or offers to arrange a transaction involving the sale of a vehicle, or is engaged in the business of: (1) Selling or buying vehicles for other persons as an agent, middleman or negotiator; or (2) bringing buyers and sellers of vehicles together, but such term shall not include any person registered as a salvage vehicle pool or any person engaged in a business in which the acts described in this subsection are only incidentally performed or which are performed or authorized within the requirements or scope of any other category of license, or not prohibited, in the manner authorized by the vehicle dealers' and manufacturers' licensing act.

(y) "Salvage vehicle dealer" means any person engaged in the business of buying, selling or exchanging used vehicles and primarily engaged in the business of the distribution at wholesale or retail of used motor vehicle parts and includes establishments primarily engaged in dismantling motor vehicles for the purpose of selling parts.

(z) "Lending agency" means any person, desiring to be licensed under this act and engaged in the business of financing or lending money to any person to be used in the purchase or financing of a vehicle.

(aa) "Established place of business" means a building or structure, other than a building or structure all or part of which is occupied or used as a residence, owned either in fee or leased and designated as an office or place to receive mail and keep records and conduct the routine of business. To qualify as an established place of business, there shall be located therein an operable telephone which shall be listed with the telephone company under the name of the licensed business, except that a vehicle dealer who derives at least 50% of such person's income from operating a farm as a resident thereof, the established place of business may be the farm residence of such vehicle dealer and the operable telephone may be located in such residence when such dealer engages only in vehicles and equipment not required to have vehicle registration to travel on a highway.

(bb) "Auction motor vehicle dealer" means any person who for commission, money or other thing of value is engaged in an auction of motor vehicles except that the sales of such motor vehicles shall involve only motor vehicles owned by licensed motor vehicle dealers and sold to licensed motor vehicle dealers, except that any auction motor vehicle dealer, registered as such and lawfully operating prior to June 30, 1980, shall be deemed to be and have been properly licensed under this act from and after July 1, 1980. For the purposes of this subsection, an auction is a private sale of motor vehicles where any and all licensed motor vehicle dealers who choose to do so are permitted to attend and offer bids and the private sale of such motor vehicles is to the highest bidder.

(cc) "Licensee" means any person issued a valid license pursuant to this act.

(dd) "Dealer" means a vehicle dealer as defined by this act, unless the context otherwise requires.

(ee) "Insurance company" means any person desiring to be licensed under this act and engaged in the business of writing or servicing insurance related to vehicles.

(ff) "Supplemental place of business" means a business location other than that of the established place of business of the dealer which may be operated by the dealer on a continuous year-round basis and, for new vehicle dealers, is within the defined area of responsibility in their franchise agreement, and for all other dealers is within the same city or county where the established place of business of the dealer is operated.

(gg) "Salvage yard" means the place owned or leased and regularly occupied by a person, firm or corporation licensed under the provisions of this act for the principal purpose of engaging in the business of a salvage vehicle dealer. Salvage yard shall include the location where the:

(1) Products for sale are displayed and offered for sale;

(2) books and records required for the conduct of the business are maintained;

(3) records are kept in the normal daily business activity; and

(4) records are made available for inspection.

(hh) "Salvage vehicle pool" means any person who as an agent for a third party is primarily engaged in the business of storing, displaying and offering for sale salvage vehicles.

(ii) "Major component part" means any vehicle part including the front clip, rear clip, doors, frame, chassis, engine, transmission, transaxle, cab, bed and box bearing the public vehicle identification number or engine number, if manufactured prior to 1981; or any vehicle part bearing a derivative of such number.

(jj) "Recreational motor vehicle" means a recreational vehicle as defined by subsection (f) of K.S.A. 75-1212, and amendments thereto.

(kk) "Vehicle crusher" means any person, other than a vehicle recycler or a scrap metal recycler, who engages in the business of flattening, crushing or otherwise processing nonrepairable vehicles for recycling. Vehicle crushers include, but are not limited to, persons who use fixed or mobile equipment to flatten or crush nonrepairable vehicles for a vehicle recycler or a scrap metal recycler.

(ll) "Vehicle recycler" means a person who engages in the business of acquiring, dismantling, removing parts from or destroying nonrepairable vehicles for the primary purpose of reselling the vehicle parts.

(mm) "Scrap metal recycler" means a person who engages in the business of shredding or otherwise processing nonrepairable vehicles or other scrap metal into prepared grades and whose principal product is scrap iron, scrap steel or nonferrous metallic scrap for sale for remelting purposes.

(nn) "Nonrepairable vehicle" means any motor vehicle which: (1) Has been damaged, destroyed, wrecked, burned or submerged in water to the extent that such motor vehicle is incapable of safe operation for use on roads or highways and has no resale value except as a source of parts or scrap only; or (2) the owner irreversibly designates as a source of parts or scrap.

(oo) "Rebuilder" means a person who is engaged in the business of rebuilding salvage vehicles, as defined in K.S.A. 8-196, and amendments thereto, and selling such rebuilt salvage vehicles.

History: L. 1980, ch. 36, § 1; L. 1981, ch. 48, § 1; L. 1984, ch. 26, § 2; L. 1984, ch. 45, § 1; L. 1985, ch. 54, § 1; L. 1986, ch. 49, § 1; L. 1988, ch. 52, § 1; L. 1988, ch. 51, § 1; L. 1988, ch. 43, § 2; L. 1990, ch. 52, § 1; L. 1991, ch. 33, § 18; L. 1993, ch. 252, § 5; L. 1994, ch. 302, § 3; L. 2008, ch. 167, § 9; L. 2009, ch. 63, § 3; July 1.



8-2402 Declaration of public policy.

8-2402. Declaration of public policy. It is hereby declared to be the public policy of this state to provide for fair and impartial regulation of those persons engaged in manufacturing, distributing or selling of vehicles. The provisions of this act which are applicable to such activities shall be administered in such a manner as will continue to promote fair dealing and honesty in the vehicle industry and among those engaged therein without unfair or unreasonable discrimination or undue preference or advantage. It is further declared to be the policy of this state to protect the public interest in the purchase and trade of vehicles, so as to insure protection against irresponsible vendors and dishonest or fraudulent sales practices and to assist, provide and secure a stable, efficient, enforceable and verifiable method for the distribution of vehicles to consumers in the state of Kansas and provide a system of tracking the flow of vehicles and their parts as well as preserving supporting services for consumers purchasing or otherwise acquiring vehicles.

History: L. 1980, ch. 36, § 2; L. 1981, ch. 48, § 2; L. 1990, ch. 52, § 2; L. 1991, ch. 33, § 19; July 1.



8-2403 Vehicle dealers required to have licenses; exceptions; supervision by director of vehicles.

8-2403. Vehicle dealers required to have licenses; exceptions; supervision by director of vehicles. (a) No person shall engage in the business of a vehicle dealer unless such person has complied with the applicable provisions of this act. The director shall issue licenses provided for by this act and shall have supervision over the licensees hereunder in respect to all the provisions of this act.

(b) This act shall not apply to:

(1) Vehicle dealers or manufacturers dealing exclusively in farm trailers or utility or boat trailers having a gross weight of 2,000 pounds or less and which are not required by law to be registered; or

(2) charitable organizations, which are exempt from federal income taxation pursuant to section 501(c)(3) and are eligible recipients of charitable contributions pursuant to section 170(c)(2) of the federal internal revenue code, selling motor vehicles at a charitable auction.

History: L. 1980, ch. 36, § 3; L. 1981, ch. 48, § 3; L. 1991, ch. 33, § 20; L. 1994, ch. 299, § 3; July 1.



8-2404 License required; license fees; bond required, when; place of business required, when; supplemental place of business; manual and examination for salesperson; prohibiting brokering of new and used motor vehicles; exceptions.

8-2404. License required; license fees; bond required, when; place of business required, when; supplemental place of business; manual and examination for salesperson; prohibiting brokering of new and used motor vehicles; exceptions. (a) No vehicle dealer shall engage in business in this state without obtaining a license as required by this act. Any vehicle dealer holding a valid license and acting as a vehicle salesperson shall not be required to secure a salesperson's license.

(b) No first stage manufacturer, second stage manufacturer, factory branch, factory representative, distributor branch or distributor representative shall engage in business in this state without a license as required by this act, regardless of whether or not an office or other place of business is maintained in this state for the purpose of conducting such business.

(c) An application for a license shall be made to the director and shall contain the information provided for by this section, together with such other information as may be deemed reasonable and pertinent, and shall be accompanied by the required fee. The director may require in the application, or otherwise, information relating to the applicant's solvency, financial standing, or other pertinent matter commensurate with the safeguarding of the public interest in the locality in which the applicant proposes to engage in business, all of which may be considered by the director in determining the fitness of the applicant to engage in business as set forth in this section. The director may require the applicant for licensing to appear at such time and place as may be designated by the director for examination to enable the director to determine the accuracy of the facts contained in the written application, either for initial licensure or renewal thereof. Every application under this section shall be verified by the applicant.

(d) All licenses shall be granted or refused within 30 days after application is received by the director. All licenses, except licenses issued to salespersons, shall expire, unless previously suspended or revoked, on December 31 of the calendar year for which they are granted, except that where a complaint respecting the cancellation, termination or nonrenewal of a sales agreement is in the process of being heard, no replacement application shall be considered until a final order is issued by the director. Applications for renewals, except for renewals of licenses issued to salespersons, received by the director after February 15 shall be considered as new applications. All salespersons' licenses issued on or after January 1, 1987, shall expire on June 30, 1988, and thereafter shall expire, unless previously suspended or revoked, on June 30 of the calendar year for which they are granted. Applications for renewals of salespersons' licenses received by the director after July 15 shall be considered as new applications. All licenses for supplemental places of business existing or issued on or after January 1, 1994, shall expire on December 31, 1994, unless previously expired, suspended or revoked, and shall thereafter expire on December 31 of the calendar year for which they are granted, unless previously suspended or revoked.

(e) License fees for each calendar year, or any part thereof shall be as follows:

(1) For new vehicle dealers, $75;

(2) for distributors, $75;

(3) for wholesalers, $75;

(4) for distributor branches, $75;

(5) for used vehicle dealers, $75;

(6) for first and second stage manufacturers, $225 plus $75 for each factory branch in this state;

(7) for factory representatives, $50;

(8) for distributor representatives, $50;

(9) for brokers, $75;

(10) for lending agencies, $50;

(11) for first and second stage converters, $50;

(12) for salvage vehicle dealers, $75;

(13) for auction motor vehicle dealers, $75;

(14) for vehicle salesperson, $25;

(15) for insurance companies, $75;

(16) for vehicle crusher, $75;

(17) for vehicle recycler, $75;

(18) for scrap metal recycler, $75;

(19) for rebuilders, $75; and

(20) for salvage vehicle pool, $75.

Any new vehicle dealer who is also licensed as a used vehicle dealer shall be required to pay only one $75 fee for both licenses.

(f) Dealers may establish approved supplemental places of business within the same county of their licensure or, with respect to new vehicle dealers, within their area of responsibility as defined in their franchise agreement. Those doing so shall be required to pay a supplemental license fee of $35. In addition to any other requirements, new vehicle dealers seeking to establish supplemental places of business shall also comply with the provisions of K.S.A. 8-2430 through 8-2432, and amendments thereto. A new vehicle dealer establishing a supplemental place of business in a county other than such dealer's county of licensure but within such dealer's area of responsibility as defined in such dealer's franchise agreement shall be licensed only to do business as a new motor vehicle dealer in new motor vehicles at such supplemental place of business. Original inspections by the division of a proposed established place of business shall be made at no charge except that a $30 fee shall be charged by the division for each additional inspection the division must make of such premises in order to approve the same.

(g) The license of all persons licensed under the provisions of this act shall state the address of the established place of business, office, branch or supplemental place of business and must be conspicuously displayed therein. The director shall endorse a change of address on a license without charge if: (1) The change of address of an established place of business, office, branch or supplemental place of business is within the same county; or (2) the change of address of a supplemental place of business, with respect to a new vehicle dealer, is within such dealer's area of responsibility as defined in their franchise agreement. A change of address of the established place of business, office or branch to a different county shall require a new license and payment of the required fees but such new license and fees shall not be required for a change of address of a supplemental place of business, with respect to a new vehicle dealer, to a different county but within the dealer's area of responsibility as defined in their franchise agreement.

(h) Every salesperson, factory representative or distributor representative shall carry on their person a certification that the person holds a valid state license. The certification shall name the person's employer and shall be displayed upon request. An original copy of the state license for a vehicle salesperson shall be mailed or otherwise delivered by the division to the employer of the salesperson for public display in the employer's established place of business. When a salesperson ceases to be employed as such, the former employer shall mail or otherwise return the original copy of the employee's state license to the division. A salesperson, factory representative or distributor representative who terminates employment with one employer may file an application with the director to transfer the person's state license in the name of another employer. The application shall be accompanied by a $12 transfer fee. A salesperson, factory representative or distributor representative who terminates employment, and does not transfer the state license, shall mail or otherwise return the certification that the person holds a valid state license to the division.

(i) If the director has reasonable cause to doubt the financial responsibility or the compliance by the applicant or licensee with the provisions of this act, the director may require the applicant or licensee to furnish and maintain a bond in such form, amount and with such sureties as the director approves, but such amount shall be not less than $5,000 nor more than $20,000, conditioned upon the applicant or licensee complying with the provisions of the statutes applicable to the licensee and as indemnity for any loss sustained by a retail or wholesale buyer or seller of a vehicle by reason of any act by the licensee constituting grounds for suspension or revocation of the license. Every applicant or licensee who is or applies to be a used vehicle dealer or a new vehicle dealer shall furnish and maintain a bond in such form, amount and with such sureties as the director approves, conditioned upon the applicant or licensee complying with the provisions of the statutes applicable to the licensee and as indemnity for any loss sustained by a retail or wholesale buyer or seller of a vehicle by reason of any act by the licensee in violation of any act which constitutes grounds for suspension or revocation of the license. The amount of such bond shall be as follows: (1) For any new applicant $30,000; or (2) for any current licensee, $15,000, until the renewal date of the existing bond, then $30,000, except that on and after January 1, 2003, the amount of such bond shall be $30,000. To comply with this subsection, every bond shall be a corporate surety bond issued by a company authorized to do business in the state of Kansas and shall be executed in the name of the state of Kansas for the benefit of any aggrieved retail or wholesale buyer or seller of a vehicle. The aggregate liability of the surety for all breaches of the conditions of the bond in no event shall exceed the amount of such bond. The surety on the bond shall have the right to cancel the bond by giving 30 days' notice to the director, and thereafter the surety shall be relieved of liability for any breach of condition occurring after the effective date of cancellation. Bonding requirements shall not apply to first or second stage manufacturers, factory branches, factory representatives or salespersons. Upon determination by the director that a judgment from a Kansas court of competent jurisdiction is a final judgment and that the judgment resulted from an act in violation of this act or would constitute grounds for suspension, revocation, refusal to renew a license or administrative fine pursuant to K.S.A. 8-2411, and amendments thereto, the proceeds of the bond on deposit or in lieu of bond provided by subsection (j), shall be paid. The determination by the director under this subsection is hereby specifically exempted from the Kansas administrative procedure act (K.S.A. 77-501 through 77-549, and amendments thereto,) and the Kansas judicial review act (K.S.A. 77-601 through 77-627, and amendments thereto). Any proceeding to enforce payment against a surety following a determination by the director shall be prosecuted by the judgment creditor named in the final judgment sought to be enforced. Upon a finding by the court in such enforcement proceeding that a surety has wrongfully failed or refused to pay, the court shall award reasonable attorney fees to the judgment creditor.

(j) An applicant or licensee may elect to satisfy the bonding requirements of subsection (i) by depositing with the state treasurer cash, negotiable bonds of the United States or of the state of Kansas or negotiable certificates of deposit of any bank organized under the laws of the United States or of the state of Kansas. On or after January 1, 2003, the amount of cash, negotiable bonds of the United States or of the state of Kansas or negotiable certificates of deposit of any bank organized under the laws of the United States or of the state of Kansas deposited with the state treasurer shall be in an amount of no less than $30,000. When negotiable bonds or negotiable certificates of deposit have been deposited with the state treasurer to satisfy the bonding requirements of subsection (i), such negotiable bonds or negotiable certificates of deposit shall remain on deposit with the state treasurer for a period of not less than two years after the date of delivery of the certificate of title to the motor vehicle which was the subject of the last motor vehicle sales transaction in which the licensee engaged prior to termination of the licensee's license. In the event a licensee elects to deposit a surety bond in lieu of the negotiable bonds or negotiable certificates of deposit previously deposited with the state treasurer, the state treasurer shall not release the negotiable bonds or negotiable certificates of deposits until at least two years after the date of delivery of the certificate of title to the motor vehicle which was the subject of the last motor vehicle sales transaction in which the licensee engaged prior to the date of the deposit of the surety bond. The cash deposit or market value of any such securities shall be equal to or greater than the amount of the bond required for the bonded area and any interest on those funds shall accrue to the benefit of the depositor.

(k) No license shall be issued by the director to any person to act as a new or used dealer, wholesaler, broker, salvage vehicle dealer, auction motor vehicle dealer, vehicle crusher, vehicle recycler, rebuilder, scrap metal recycler, salvage vehicle pool, second stage manufacturer, first stage converter, second stage converter or distributor unless the applicant for the vehicle dealer's license maintains an established place of business which has been inspected and approved by the division. First stage manufacturers, factory branches, factory representatives, distributor branches, distributor representatives and lending agencies are not required to maintain an established place of business to be issued a license.

(l) Dealers required under the provisions of this act to maintain an established place of business shall own or have leased and use sufficient lot space to display vehicles at least equal in number to the number of dealer license plates the dealer has had assigned.

(m) A sign with durable lettering at least 10 inches in height and easily visible from the street identifying the established place of business shall be displayed by every vehicle dealer. Notwithstanding the other provisions of this subsection, the height of lettering of the required sign may be less than 10 inches as necessary to comply with local zoning regulations.

(n) If the established or supplemental place of business or lot is zoned, approval must be secured from the proper zoning authority and proof that the use complies with the applicable zoning law, ordinance or resolution must be furnished to the director by the applicant for licensing.

(o) An established or supplemental place of business, otherwise meeting the requirements of this act may be used by a dealer to conduct more than one business, provided that suitable space and facilities exist therein to properly conduct the business of a vehicle dealer.

(p) If a supplemental place of business is not operated on a continuous, year-round basis, the dealer shall give the department 15 days' notice as to the dates on which the dealer will be engaged in business at the supplemental place of business.

(q) Any vehicle dealer selling, exchanging or transferring or causing to be sold, exchanged or transferred new vehicles in this state must satisfactorily demonstrate to the director that such vehicle dealer has a bona fide franchise agreement with the first or second stage manufacturer or distributor of the vehicle, to sell, exchange or transfer the same or to cause to be sold, exchanged or transferred.

No person may engage in the business of buying, selling or exchanging new motor vehicles, either directly or indirectly, unless such person holds a license issued by the director for the make or makes of new motor vehicles being bought, sold or exchanged, or unless a person engaged in such activities is not required to be licensed or acts as an employee of a licensee and such acts are only incidentally performed. For the purposes of this section, engaged in the business of buying, selling or exchanging new motor vehicles, either directly or indirectly, includes: (1) Displaying new motor vehicles on a lot or showroom; (2) advertising new motor vehicles, unless the person's business primarily includes the business of broadcasting, printing, publishing or advertising for others in their own names; or (3) regularly or actively soliciting or referring buyers for new motor vehicles.

(r) No person may engage in the business of buying, selling or exchanging used motor vehicles, either directly or indirectly, unless such person holds a license issued by the director for used motor vehicles being bought, sold or exchanged, or unless a person engaged in such activities is not required to be licensed or acts as an employee of a licensee and such acts are only incidentally performed. For the purposes of this section, engaged in the business of buying, selling or exchanging used motor vehicles, either directly or indirectly, includes: (1) Displaying used motor vehicles on a lot or showroom; (2) advertising used motor vehicles, unless the person's business primarily includes the business of broadcasting, printing, publishing or advertising for others in their own names; or (3) regularly or actively soliciting buyers for used motor vehicles.

(s) The director of vehicles shall publish a suitable Kansas vehicle salesperson's manual. Before a vehicle salesperson's license is issued, the applicant for an original license or renewal thereof shall be required to pass a written examination based upon information in the manual.

(t) No new license shall be issued nor any license renewed to any person to act as a salvage vehicle dealer until the division has received evidence of compliance with the junkyard and salvage control act as set forth in K.S.A. 68-2201 et seq., and amendments thereto.

(u) On and after the effective date of this act, no person shall act as a broker in the advertising, buying or selling of any new or used motor vehicle. Nothing herein shall be construed to prohibit a person duly licensed under the requirements of this act from acting as a broker in buying or selling a recreational vehicle as defined by subsection (f) of K.S.A. 75-1212, and amendments thereto, when the recreational vehicle subject to sale or purchase is a used recreational vehicle which has been previously titled and independently owned by another person for a period of 45 days or more, or is a new or used recreational vehicle repossessed by a creditor holding security in such vehicle.

(v) Nothing herein shall be construed to prohibit a person not otherwise required to be licensed under this act from selling such person's own vehicle as an isolated and occasional sale.

History: L. 1980, ch. 36, § 4; L. 1980, ch. 28, § 1; L. 1981, ch. 48, § 4; L. 1982, ch. 49, § 1; L. 1983, ch. 43, § 1; L. 1984, ch. 46, § 1; L. 1985, ch. 54, § 2; L. 1986, ch. 50, § 1; L. 1987, ch. 52, § 1; L. 1988, ch. 52, § 2; L. 1989, ch. 46, § 1; L. 1990, ch. 52, § 3; L. 1991, ch. 33, § 21; L. 1992, ch. 44, § 2; L. 1993, ch. 252, § 6; L. 1994, ch. 302, § 4; L. 2001, ch. 138, § 1; L. 2002, ch. 102, § 1; L. 2009, ch. 63, § 4; L. 2010, ch. 17, § 19; July 1.



8-2405 Insurance required of dealers; limitations on cancellation.

8-2405. Insurance required of dealers; limitations on cancellation. No dealer's license shall be issued or renewed unless the applicant or holder of the license shall have on file with the division an approved insurance policy, issued by an insurance carrier authorized to transact business within the state of Kansas. The term of the policy shall be continuous and shall remain in full force and effect until canceled under proper notice. All policies must be issued in the name of the holder or applicant for the vehicle dealer's license and shall provide public liability and property damage insurance for the operation of any vehicle by prospective purchasers, owned or being offered for sale by the dealer when being operated by the owner or seller, the seller's agent, servants, employees, prospective customers or other persons. The limits of liability shall correspond to the amount required by law in this state for bodily injury or death of any one person, bodily injury or death in any one accident and property damage. Such insurance may not be cancelled unless 30 days' notice by the insurance carrier has been given in writing to the director. Upon the effective date of cancellation of any insurance policy required under this section, the license to engage in business as a dealer shall be void.

History: L. 1980, ch. 36, § 5; L. 1981, ch. 48, § 5; L. 1983, ch. 44, § 1; L. 1991, ch. 33, § 22; July 1.



8-2406 Dealer plates; fee; symbols on plates; use of plates.

8-2406. Dealer plates; fee; symbols on plates; use of plates. (a) The annual fee for the first dealer license plate is $275, and the annual fee for additional dealer license plates shall be an amount equal to the amount required to register a passenger vehicle having a gross weight of less than 4,500 pounds, except that the annual fee for dealer license plates used by trailer dealers on trailers which they have purchased or own and are holding for resale shall be $25 for each plate. To determine the number of dealer license plates the dealer needs, the director may base the decision on the dealer's past sales, inventory and any other pertinent factors as the director may determine. After the end of the first year of licensure as a dealer, not more than one dealer license plate shall be issued to any dealer who has not reported to the division the sale of at least five motor vehicles in the preceding year. There shall be no refund of fees for dealer license plates in the event of suspension, revocation or voluntary cancellation of a license. The director is hereby authorized to designate by identifying symbols on a dealer's license plate the type of dealer's license that the person has been issued. If a dealer has an established place of business in more than one county, such dealer shall secure a separate and distinct dealer's license and dealer license plates for each established place of business.

(b) New motor vehicle dealers and used motor vehicle dealers may authorize use of dealer license plates assigned to such motor vehicle dealers as follows:

(1) The licensed motor vehicle dealer and such dealer's spouse;

(2) the sales manager and all other sales personnel when such manager and sales personnel are properly licensed in Kansas, except that no dealer license plate shall be assigned to sales personnel who are working at the established place of business of the dealer less than 20 hours per week;

(3) any employee of such motor vehicle dealer when the use thereof is directly connected to a particular business transaction of such motor vehicle dealer;

(4) the customer when operating a motor vehicle in connection with negotiations to purchase such motor vehicle or during a demonstration of such motor vehicle;

(5) any school district and any accredited nonpublic school which has entered into an agreement with a dealer to use a motor vehicle as a driver training motor vehicle, as defined in K.S.A. 72-5015, and amendments thereto, in an approved driver training course.

(c) A wholesaler dealer may authorize the use of dealer license plates on vehicles purchased by the wholesaler for resale to a retail vehicle dealer as follows:

(1) To transport or operate a vehicle to or from a licensed retail or wholesale vehicle dealer for the purpose of buying, selling, or offering or attempting to negotiate a sale of the vehicle to a licensed vehicle dealer;

(2) to deliver a vehicle purchased from the wholesale vehicle dealer to a purchasing vehicle dealer.

(d) Salvage vehicle dealers may use dealer license plates only on vehicles which they have purchased for salvage, including dismantling, disassembling or recycling.

(e) Insurance companies may use dealer license plates only on vehicles purchased or acquired for salvage in the course of business of the insurance company.

(f) Lending agencies may use dealer license plates only on vehicles which they have repossessed or are holding for disposition due to repossession.

(g) Trailer dealers may use dealer license plates only on trailers which they have purchased or own and are holding for resale.

(h) Brokers are not entitled to be assigned or to use any dealer license plates.

(i) Except as provided above, dealer license plates shall be used only in accordance with the provisions of K.S.A. 8-136, and amendments thereto. This subsection (i) does not apply to K.S.A. 8-2425, and amendments thereto, or full-privilege license plates or dealer-hauler full-privilege trailer license plates issued thereunder.

History: L. 1980, ch. 36, § 6; L. 1981, ch. 48, § 6; L. 1985, ch. 54, § 3; L. 1986, ch. 51, § 1; L. 1986, ch. 49, § 2; L. 1986, ch. 52, § 1; L. 1989, ch. 209, § 26; L. 1991, ch. 33, § 23; L. 2009, ch. 36, § 1; July 1.



8-2408 Dealer requirements; reports; records, availability for inspection; disposition of business; exceptions.

8-2408. Dealer requirements; reports; records, availability for inspection; disposition of business; exceptions. Except as hereinafter provided, every person licensed as a dealer under provisions of this act shall:

(a) On or before the 20th day of each month, file a monthly report, on a form prescribed and furnished by the division of vehicles, listing all sales or transfers, except sales or transfers by a first or second stage manufacturer to a vehicle dealer of new or used vehicles, including the name and address of the purchaser or transferee, date of sale, the serial or identification number of the vehicle, and such other information as the division may require.

(b) Salvage vehicle dealers, vehicle crusher, vehicle recycler, rebuilder, scrap metal recycler and salvage vehicle pool shall, in addition to their monthly sales report for used vehicles, if applicable, on or before the 20th day of each month file a monthly report on a form prescribed and furnished by the division, listing all vehicles for which the major component part containing the vehicle identification number or engine number if manufactured prior to 1981, has been disposed of or sold.  The certificate of title or transfer certificate for all vehicles listed must accompany the monthly report.

(c) Make available during regular business hours to any employee of the division or any member of law enforcement for the purpose of investigation or inspection, all records concerning vehicles purchased, sold or exchanged during the preceding 12 months, including certificates of title on all vehicles owned by the dealership, except those titles surrendered pursuant to subsection (b).

(d) Whenever a dealer sells or otherwise disposes of such dealer's business, or for any reason suspends or goes out of business as a dealer, such dealer shall notify the division and return the dealer's license and dealer plates, and the division upon receipt of such notice and plates shall cancel the dealer's license, except that such dealer may, upon payment of 50% of the annual fee to the division, have the license and dealer plates assigned to the purchaser of the business.

(e) In addition to the requirements of subsection (a), any dealer paying a commission or fee to a broker shall report to the division, on the monthly sales report, the name of the broker and the broker's license number.

(f) Dealers, licensed as brokers must in addition to the requirements of subsection (a) include on the monthly sales reports, the name of the seller, the transferor or dealer that owns the vehicle and whether the seller or the purchaser paid the broker's fee or commission.

(g) Lending agencies licensed under this act, which sell two or less repossessed vehicles a month, shall not be required to file the monthly reports under subsection (a), except that such lending agencies shall report annually, on a form prescribed and furnished by the division, the total number of sales or transfers of such vehicles.

History: L. 1980, ch. 36, § 8; L. 1981, ch. 48, § 7; L. 1988, ch. 53, § 1; L. 1991, ch. 33, § 24; L. 1994, ch. 302, § 5; L. 2009, ch. 63, § 5; July 1.



8-2409 Temporary vehicle registration permits; cost; display; operation under laden conditions.

8-2409. Temporary vehicle registration permits; cost; display; operation under laden conditions. (a) Any dealer may purchase from the division of vehicles sixty-day temporary registration permits, valid for 60 days at a cost of $3 each. Such dealer shall have completed the application and permit as required by the division. Such registration shall not extend the date when registration fees are due, but shall be valid registration for a period of 60 days from date of issuance. The dealer upon presentation of evidence of ownership in the applicant and evidence that the sales tax has been paid, if due, shall issue a sticker or paper registration as determined by the division. No dealer, or county treasurer, as authorized by K.S.A. 8-143, and amendments thereto, shall issue more than one sixty-day temporary registration permit to the purchaser of a vehicle.

(b) The division of vehicles may deny any dealer the authority to purchase sixty-day temporary permits if the vehicle dealer is delinquent in monthly sales reports to the division for two months or more or if the vehicle dealer is found to have issued more than one sixty-day permit to the purchaser of a vehicle.

(c) The temporary registration authorized by this section shall entitle a truck, truck tractor or any combination of truck or truck tractor and any type of trailer or semitrailer to be operated under laden conditions.

History: L. 1980, ch. 36, § 9; L. 1983, ch. 45, § 1; L. 1984, ch. 31, § 3; L. 1988, ch. 52, § 3; L. 1989, ch. 209, § 27; L. 2010, ch. 71, § 1; L. 2012, ch. 130, § 6; L. 2013, ch. 8, § 6; July 1.



8-2410 Denial, suspension or revocation of license; grounds; notice and hearing; licensee responsibility for agents; appeals; prohibited acts.

8-2410. Denial, suspension or revocation of license; grounds; notice and hearing; licensee responsibility for agents; appeals; prohibited acts. (a) A license may be denied, suspended or revoked or a renewal may be refused by the director on any of the following grounds:

(1) Proof of financial unfitness of the applicant;

(2) material false statement in an application for a license;

(3) filing a materially false or fraudulent tax return as certified by the director of taxation;

(4) negligently failing to comply with any applicable provision of this act or any applicable rule or regulation adopted pursuant thereto;

(5) knowingly defrauding any retail buyer to the buyer's damage;

(6) negligently failing to perform any written agreement with any buyer;

(7) failure or refusal to furnish and keep in force any required bond;

(8) knowingly making a fraudulent sale or transaction;

(9) knowingly engaging in false or misleading advertising;

(10) willful misrepresentation, circumvention or concealment, through a subterfuge or device, of any material particulars, or the nature thereof, required by law to be stated or furnished to the retail buyer;

(11) negligent use of fraudulent devices, methods or practices in contravention of law with respect to the retaking of goods under retail installment contracts and the redemption and resale of such goods;

(12) knowingly violating any law relating to the sale, distribution or financing of vehicles;

(13) being a first or second stage manufacturer of vehicles, factory branch, distributor, distributor or factory representative, officer, agent or any representative thereof, who has:

(A) Required any new vehicle dealer to order or accept delivery of any new motor vehicle, part or accessory of such part, equipment or any other commodity not required by law, or not necessary for the repair or service, or both, of a new motor vehicle which was not ordered by the new vehicle dealer;

(B) unfairly, without due regard to the equities of the vehicle dealer, and without just provocation, canceled, terminated or failed to renew a franchise agreement with any new vehicle dealer; or

(C) induced, or has attempted to induce, by coercion, intimidation or discrimination, any vehicle dealer to involuntarily enter into any franchise agreement with such first or second stage manufacturer, factory branch, distributor, or any representative thereof, or to do any other act to a vehicle dealer which may be deemed a violation of this act, or the rules and regulations adopted or orders promulgated under authority of this act, by threatening to cancel or not renew a franchise agreement existing between such parties;

(14) being a first or second stage manufacturer, or distributor who for the protection of the buying public fails to specify in writing the delivery and preparation obligations of its vehicle dealers prior to delivery of new vehicles to new vehicle dealers. A copy of such writing shall be filed with the division by every licensed first or second stage manufacturer of vehicles and the contents thereof shall constitute the vehicle dealer's only responsibility for product liability as between the vehicle dealer and the first or second stage manufacturer. Any mechanical, body or parts defects arising from any express or implied warranties of the first or second stage manufacturer shall constitute the product or warranty liability of the first or second stage manufacturer. The first or second stage manufacturer shall reasonably compensate any authorized vehicle dealer for the performance of delivery and preparation obligation;

(15) being a first or second stage manufacturer of new vehicles, factory branch or distributor who fails to supply a new vehicle dealer with a reasonable quantity of new vehicles, parts and accessories, in accordance with the franchise agreement. It shall not be deemed a violation of this act if such failure is attributable to factors reasonably beyond the control of such first or second stage manufacturer, factory branch or distributor;

(16) knowingly used or permitted the use of dealer plates contrary to law;

(17) has failed or refused to permit an agent of the division, during the licensee's regular business hours, to examine or inspect such dealer's records pertaining to titles and purchase and sale of vehicles;

(18) has failed to notify the division within 10 days of dealer's plates that have been lost, stolen, mutilated or destroyed;

(19) has failed or refused to surrender their dealer's license or dealer's plates to the division or its agent upon demand;

(20) has demonstrated that such person is not of good character and reputation in the community in which the dealer resides;

(21) has, within five years immediately preceding the date of making application, been convicted of a felony or any crime involving moral turpitude, or has been adjudged guilty of the violations of any law of any state or the United States in connection with such person's operation as a dealer or salesperson;

(22) has cross-titled a title to any purchaser of any vehicle. Cross-titling shall include, but not by way of limitation, a dealer or broker or the authorized agent of either selling or causing to be sold, exchanged or transferred any vehicle and not showing a complete chain of title on the papers necessary for the issuance of title for the purchaser. The selling dealer's name must appear on the assigned first or second stage manufacturer's certificate of origin or reassigned certificate of title;

(23) has changed the location of such person's established place of business or supplemental place of business prior to approval of such change by the division;

(24) having in such person's possession a certificate of title which is not properly completed, otherwise known as an "open title";

(25) doing business as a vehicle dealer other than at the dealer's established or supplemental place of business, with the exception that dealers selling new recreational vehicles may engage in business at other than their established or supplemental place of business for a period not to exceed 15 days;

(26) any violation of K.S.A. 8-126 et seq., and amendments thereto, in connection with such person's operation as a dealer;

(27) any violation of K.S.A. 8-116, and amendments thereto;

(28) any violation of K.S.A. 2015 Supp. 21-5835, and amendments thereto;

(29) any violation of K.S.A. 79-1019, 79-3294 et seq., or 79-3601 et seq., and amendments thereto;

(30) failure to provide adequate proof of ownership for motor vehicles in the dealer's possession;

(31) being a first or second stage manufacturer who fails to provide the director of property valuation all information necessary for vehicle identification number identification and determination of vehicle classification at least 90 days prior to release for sale of any new make, model or series of vehicles; or

(32) displaying motor vehicles at a location other than at the dealer's established place of business or supplemental place of business without obtaining the authorization required in K.S.A. 8-2435, and amendments thereto.

(b) In addition to the provisions of subsection (a), and notwithstanding the terms and conditions of any franchise agreement, including any policy, bulletin, practice or guideline with respect thereto or performance thereunder, no first or second stage manufacturer of vehicles, factory branch, distributor, distributor or factory representative, officer or agent or any representative thereof, or any other person may do or cause to be done any of the following acts or practices referenced in this subsection, all of which are also declared to be a violation of the vehicle dealers and manufacturers licensing act, and amendments thereto:

(1) Through the use of a written instrument or otherwise, unreasonably fail or refuse to offer to its same line-make new vehicle dealers all models manufactured for that line-make, or unreasonably require a dealer to:

(A) Pay any extra fee;

(B) purchase unreasonable advertising displays or other materials; or

(C) remodel, renovate or recondition the dealer's existing facilities as a prerequisite to receiving a model or series of vehicles. The provisions of this subsection shall not apply to manufacturers of recreational vehicles;

(2) require a change in the capital structure of the new vehicle dealership, or the means by or through which the dealer finances the operation of the dealership, if the dealership at all times meets any reasonable capital standards determined by the manufacturer and in accordance with uniformly applied criteria;

(3) discriminate unreasonably among competing dealers of the same line-make in the sale of vehicles or availability of incentive programs or sales promotion plans or other similar programs, unless justified by obsolescence;

(4) unless required by subpoena or as otherwise compelled by law:

(A) Require a new vehicle dealer to release, convey or otherwise provide customer information if to do so is unlawful, or if the customer objects in writing to doing so, unless the information is necessary for the first or second stage manufacturer of vehicles, factory branch or distributor to meet its obligations to consumers or the new vehicle dealer, including vehicle recalls or other requirements imposed by state or federal law; or

(B) release to any unaffiliated third party any customer information which has been provided by the dealer to the manufacturer;

(5) unless the parties have reached a voluntary agreement where separate and adequate consideration has been offered and accepted in exchange for altering or foregoing the following limitations, through the use of written instrument, or otherwise:

(A) Prohibit or prevent a dealer from acquiring, adding or maintaining a sales or service operation for another line-make at the same or expanded facility at which the dealership is located if the prohibition or prevention of such arrangements would be unreasonable in light of all existing circumstances including, but not limited to, debt exposure, cost, return on investment, the dealer's and manufacturer's business plans and other financial and economic conditions and considerations;

(B) require a dealer to establish or maintain exclusive facilities, personnel or display space if the imposition of the requirement would be unreasonable in light of all existing circumstances, including, but not limited to, debt exposure, cost, return on investment, the dealer's and manufacturer's business plans and other financial and economic conditions and considerations;

(C) to require a dealer to build or relocate and build new facilities, or make a material alteration, expansion or addition to any dealership facility, unless the requirement is reasonable in light of all existing conditions, including, but not limited to, debt exposure, cost, return on investment, the dealer's and manufacturer's business plans and other financial and economic conditions and considerations;

(6) through the use of written instrument, or otherwise, require, coerce or force a dealer to underutilize its facilities by requiring the dealer to exclude or remove operations for the display, sale or service of any vehicle for which the dealer has a franchise agreement, except that in light of all existing circumstances the dealer must comply with reasonable facilities requirements. The requirement for a dealer to meet reasonable facilities requirements shall not include any requirement that a dealer establish or maintain exclusive facilities.

In the event a dealer decides to add an additional franchise agreement to sell another line-make of new vehicles of a different first or second stage manufacturer or distributor from that currently sold in its existing facility, it shall be a rebuttable presumption that the decision to do so is reasonable. Any dealer adding a franchise agreement for an existing facility shall provide 60 days written notice of its intent to those other parties to franchise agreements it may have. The other party must respond to such notice within 60 days by requesting a hearing before the director in accordance with K.S.A. 8-2411, and amendments thereto. Consent shall be deemed to have been given approving the addition of the line-make if no hearing is timely requested. A party objecting to the addition shall have the burden to overcome such presumption by a preponderance of the evidence;

(7) (A) through the use of written instrument, or otherwise, directly or indirectly condition the awarding of a franchise agreement to a prospective dealer, the addition of a line-make or franchise agreement to an existing dealer, the renewal of a franchise agreement, the approval of a dealer or facility relocation, the acquisition of a franchise agreement or the approval of a sale or transfer of a franchise agreement or other arrangement on the willingness of a dealer or a prospective dealer to enter into a site control agreement or exclusive use agreement as defined in this subsection;

(B) as used in this paragraph, "site control agreement" and "exclusive use agreement" include any agreement by or required by the first or second stage manufacturer of vehicles, factory branch or distributor ("manufacturer parties" in this paragraph) that has the effect of either:

(i) Requiring that the dealer establish or maintain exclusive dealership facilities in violation of the dealer and manufacturers licensing act;

(ii) restricting the ability of the dealer, or the ability of the dealer's lessor in the event the dealership facility is being leased, to transfer, sell, lease or change the use of the dealership premises, whether by sublease, lease, collateral pledge of lease or other similar agreement; or

(iii) which gives control of the premises to a designated party. "Site control agreement" and "exclusive use agreement" also include manufacturer parties restricting the ability of a dealer to transfer, sell or lease the dealership premises by right of first refusal to purchase or lease, option to purchase, or option to lease, except as otherwise allowed by K.S.A. 8-2416, and amendments thereto, except that voluntary agreements where separate and adequate consideration has been offered and accepted are excluded;

(8) through the use of written instrument, or otherwise, require adherence to a performance standard or standards which are not applied uniformly to other similarly situated dealers. In addition to any other requirements by law, the following shall apply:

(A) A performance standard, sales objective or program for measuring dealer performance that may have a material effect on a dealer, including the dealer's right to payment under any incentive or reimbursement program and the application of the standard, sales objective or program by a manufacturer, distributor or factory branch shall be fair, reasonable, equitable and based on accurate information;

(B) a dealer that claims that the application of a performance standard, sales objective or program for measuring dealership performance does not meet the standards listed in subparagraph (A) may request a hearing before the director pursuant to K.S.A. 8-2411, and amendments thereto; and

(C) a first or second stage manufacturer of vehicles, factory branch or distributor has the burden of proving by a preponderance of the evidence that the performance standard, sales objective or program for measuring dealership information complies with this subsection;

(9) in addition to any other provisions of law, a franchise agreement or other contract offered to a dealer by a first or second stage manufacturer of vehicles, factory branch or distributor may not contain any provision requiring a dealer to pay the attorney's fees of the first or second stage manufacturer of vehicles, factory branch or distributor related to disputes between the parties.

(c) The director may deny the application for the license within 30 days after receipt thereof by written notice to the applicant, stating the grounds for such denial. Upon request by the applicant whose license has been so denied, the applicant shall be granted an opportunity to be heard in accordance with the provisions of the Kansas administrative procedure act.

(d) If a licensee is a firm or corporation, it shall be sufficient cause for the denial, suspension or revocation of a license that any officer, director or trustee of the firm or corporation, or any member in case of a partnership, has been guilty of any act or omission which would be good cause for refusing, suspending or revoking a license to such party as an individual. Each licensee shall be responsible for the acts of its salespersons or representatives while acting as its agent.

(e) Any licensee or other person aggrieved by a final order of the director, may appeal to the district court as provided by the Kansas judicial review act.

(f) The revocation or suspension of a first or second stage manufacturer's or distributor's license may be limited to one or more municipalities or counties or any other defined trade area.

History: L. 1980, ch. 36, § 10; L. 1981, ch. 48, § 8; L. 1984, ch. 313, § 47; L. 1986, ch. 50, § 2; L. 1988, ch. 52, § 4; L. 1989, ch. 47, § 1; L. 1991, ch. 33, § 25; L. 1992, ch. 44, § 3; L. 1993, ch. 252, § 7; L. 1994, ch. 302, § 6; L. 1998, ch. 71, § 1; L. 2010, ch. 71, § 2; L. 2010, ch. 155, § 2; L. 2011, ch. 30, § 98; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 17, § 20, but that version was repealed by L. 2010, ch. 155, § 26.



8-2411 Violations; hearing; penalties; appeals.

8-2411. Violations; hearing; penalties; appeals. (a) When any licensee is found to be allegedly violating any of the applicable provisions of this act, or any order or rule and regulation adopted pursuant thereto, the director upon the director's own motion or upon complaint may commence a hearing against the licensee, which hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(b) Any person who is found to have violated any applicable provisions of this act, any rule and regulation adopted pursuant thereto or any applicable order of the director shall be subject to a civil penalty of not less than $50 nor more than $1,000 for each violation or such person's license may be suspended or revoked or both civil penalty and license suspension or revocation, except that in addition to any civil penalty imposed pursuant to this subsection, the director shall suspend or revoke the license of any person who is found to have violated the provisions of K.S.A. 79-3601 et seq., and amendments thereto, by the failure to file returns and remit sales tax as required pursuant to K.S.A. 79-3607, and amendments thereto, or the provisions of K.S.A. 79-3294 et seq., and amendments thereto, by the failure to file returns and remit withholding tax as required pursuant to K.S.A. 79-3298, and amendments thereto, for three consecutive months.

(c) Any party aggrieved by the decision of the director may appeal the same to the district court in accordance with the provisions of the Kansas judicial review act.

History: L. 1980, ch. 36, § 11; L. 1981, ch. 48, § 9; L. 1983, ch. 43, § 2; L. 1984, ch. 313, § 48; L. 1990, ch. 43, § 8; L. 2004, ch. 173, § 1; L. 2010, ch. 17, § 21; July 1.



8-2412 Dealer review board; membership; meetings; compensation and expenses; secretary; attachment to department of revenue.

8-2412. Dealer review board; membership; meetings; compensation and expenses; secretary; attachment to department of revenue. (a) The governor shall appoint eight members to serve on the dealer review board with the individual terms of office for each appointee to run as follows: One new vehicle dealer, one used vehicle dealer and one salvage vehicle dealer, each to serve for three consecutive years; one new vehicle dealer, one used vehicle dealer, and two additional members both of whom shall be appointed from the public at large, each to serve for two consecutive years; and one representative of a first or second stage manufacturer to serve for a period of one year. Upon the expiration of their respective terms, board members shall be appointed by the governor to serve for three consecutive years.

(b) The board shall elect a chairperson from among its members. The chairperson shall serve for a period of one year. The board shall elect successors each subsequent year.

(c) Any proceeding conducted by the board shall be construed to be a meeting of the board under this section for each day the proceeding is conducted. To constitute a meeting of the board within the meaning of this section, a quorum of the board must be present and participating. Four members of the board shall constitute a quorum. All final orders shall be in writing and shall be signed by the chairperson and approved by the board.

(d) Members of the board attending meetings of such board shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto. In no event shall any member be paid compensation or allowances for more than 15 days in any calendar year.

(e) Meetings of the board may be called by the director, the chairperson of the board or any three members of the board, after first giving notice, in writing, at least 10 days prior to such meeting. The notice of any meeting of the board shall state the time and place of such meeting which special meeting may be held at any place within the state of Kansas. Additionally, such notice of the meeting shall state the purpose thereof.

(f) The director of vehicles may either appoint or designate a secretary for the board. The secretary shall perform, among other things, the following duties: Prepare the agenda for the meetings of the board; prepare notice of all meetings and cause the same to be mailed to all board members; take minutes of all meetings of the board and thereafter cause copies thereof to be distributed to all board members; arrange for meeting places within the state of Kansas at the direction of the chairperson; prepare vouchers for each board member to submit for expense of attendance at meetings; and, such other duties as requested by the board.

(g) The board shall be attached to the department of revenue and shall be within the department of revenue as a part thereof. All budgeting, purchasing and related management functions of the board shall be administered under the direction and supervision of the secretary of revenue. The division shall serve as the administrative and enforcement agency of the board in all respects and shall perform such services and duties as it may be legally called upon to perform. In the event the board fails to perform any of its official duties within the time prescribed herein, the division may perform such duties and certify its action to the board for review.

History: L. 1980, ch. 36, § 12; L. 1982, ch. 49, § 2; L. 1990, ch. 43, § 9; L. 1991, ch. 33, § 26; L. 1992, ch. 116, § 24; July 1.



8-2413 Injunctions; jurisdiction of courts; mediation.

8-2413. Injunctions; jurisdiction of courts; mediation. (a) Upon application of the board, the director or any person having any interest in the subject matter, the district courts of this state may enjoin any person from violating any of the provisions of this act or any order or rule and regulation issued or adopted pursuant thereto.

(b) Notwithstanding any other statute, law or rule of court, any first or second stage manufacturer or distributor or new vehicle dealer which has entered a franchise agreement with the other under which a dispute has arisen with respect to the conduct of business or the business relationship between the parties shall participate in the mediation of the dispute upon the request of any party to the matter. In the event mediation is requested, any time frame applicable for taking action under the dealers and manufacturers licensing act shall be deemed stayed or tolled, as the case may be until the mediation is completed. The mediation shall be nonbinding, unless the parties reach agreement resolving the dispute.

History: L. 1980, ch. 36, § 13; L. 1984, ch. 313, § 49; L. 2010, ch. 71, § 3; Apr. 15.



8-2414 Cancellation, termination or nonrenewal of franchise agreements between dealers and manufacturers or distributors; cause; hearing; burden of proof; compensation upon termination; effect of noncompliance by manufacturer or distributor.

8-2414. Cancellation, termination or nonrenewal of franchise agreements between dealers and manufacturers or distributors; cause; hearing; burden of proof; compensation upon termination; effect of noncompliance by manufacturer or distributor. (a) No franchise agreement entered into between a vehicle dealer and a first or second stage manufacturer or distributor may be cancelled, terminated or not renewed by the first or second stage manufacturer or distributor unless 90 days notice has been given to the vehicle dealer and the director, which notice must state in full the reasons and causes for the cancellation, termination or nonrenewal of such franchise agreement, except that in the event of a showing of fraud, insolvency or failure to perform in the ordinary course of business, a notice of not less than 15 days may be approved by the director, with notice thereof to such vehicle dealer and upon written application by such first or second stage manufacturer or distributor. A notice required under this subsection shall be given by certified mail and the period of time given in the notice prior to cancellation, termination or nonrenewal shall be computed from the date of mailing thereof.

(b) A vehicle dealer, within a period of time equal to that provided for in the notice filed pursuant to subsection (a), may file a complaint with the director against a first or second stage manufacturer or distributor challenging the reasons and causes given for the proposed cancellation, termination or nonrenewal of the franchise agreement. Upon a complaint being filed, the director shall promptly set the matter for public hearing, in accordance with K.S.A. 8-2411, and amendments thereto, for the purpose of determining whether there has been a violation of K.S.A. 8-2410, and amendments thereto, or whether good cause exists for cancellation, termination or nonrenewal of the franchise agreement in accordance with the dealers and manufacturers licensing act. Notwithstanding the provisions of K.S.A. 8-2411, and amendments thereto, the hearing may be set for a time which is not less than the number of days provided in the notice given pursuant to subsection (a), from the date the director gives notice thereof.

(c) The franchise agreement shall remain in full force and effect pending the determination by the director of the issues involved as provided by this act. If the director determines that the first or second stage manufacturer or distributor is acting in violation of this act or that good cause does not exist for the proposed action, the director shall order for the franchise agreement to be kept in full force and effect.

(d) The burden of proof shall be on the first or second stage manufacturer or distributor to show by a preponderance of the evidence that it did not act arbitrarily or unreasonably and that good cause did exist for the proposed cancellation, termination or nonrenewal of the franchise agreement. The director shall order that the franchise agreement may be cancelled, terminated or not renewed if the director finds, after a hearing that the licensed vehicle dealer is acting in violation of this act or that the judgment of the first or second stage manufacturer or distributor is with good cause and the vehicle dealer's default is material.

(e) (1) In the event of cancellation, termination or nonrenewal of a franchise agreement, good cause as used in this section shall mean the failure of the new vehicle dealer to effectively carry out the performance provisions of the franchise agreement if all of the following have occurred:

(A) The new vehicle dealer was given notice by the first or second stage manufacturer or distributor of the failure prior to the notice of cancellation, termination or nonrenewal as required by subsection (a);

(B) the notification stated that the notice of failure of performance was provided pursuant to this article;

(C) the new vehicle dealer was afforded a reasonable opportunity to carry out the franchise agreement; and

(D) the failure continued for more than one year after the date notification was given.

(2) In the event of cancellation, termination or nonrenewal of a franchise agreement, good cause shall not exist where there has been a violation by the first or second stage manufacturer or distributor of K.S.A. 8-2410, and amendments thereto, or any other provision of the dealers and manufacturers licensing act. Additionally, notwithstanding any agreement, the following alone shall not constitute good cause for the termination, cancellation or nonrenewal of a franchise agreement:

(A) A change in ownership of the new vehicle dealer's dealership. This subparagraph does not authorize any change in ownership which would have the effect of a sale or an assignment of the franchise agreement or a change in the principal management of the dealership without the first or second stage manufacturer's or distributor's prior written consent;

(B) the refusal of the new vehicle dealer to purchase or accept delivery of any new motor vehicles, parts, accessories or any other commodity or services not ordered by the new vehicle dealer;

(C) the fact that the new vehicle dealer owns, has an investment in, participates in the management of or holds a franchise agreement for the sale or service of another make or line of new motor vehicles, or that the new vehicle dealer has established another make or line of new motor vehicles or service in the same dealership facilities as those of the first or second stage manufacturer or distributor;

(D) the fact that the new vehicle dealer sells or transfers ownership of the dealership or sells or transfers capital stock in the dealership to the new vehicle dealer's spouse, son or daughter, except that the sale or transfer shall not have the effect of a sale or an assignment of the franchise agreement without the first or second stage manufacturer's or distributor's prior written consent or approved as allowed by K.S.A. 8-2416, and amendments thereto.

(f) (1) In event of cancellation, termination or nonrenewal of a franchise agreement, whether voluntary or involuntary, the first or second stage manufacturer or distributor shall pay the new vehicle dealer, at a minimum:

(A) Dealer net acquisition cost for any new, undamaged and unsold new motor vehicle inventory purchased from the first or second stage manufacturer or distributor within 12 months prior to the receipt of notice of termination, cancellation or nonrenewal, provided the new motor vehicle has less than 500 miles registered on the odometer, not including mileage incurred in delivery to the new vehicle dealer or in transporting the vehicle between dealers for sale or delivery, plus any cost to the new vehicle dealer for returning the vehicle inventory to the first or second stage manufacturer or distributor;

(B) the dealer price listed in the current list or catalog or, if unavailable, the list or catalog actually utilized within the 12 months previous to termination, cancellation or nonrenewal, as the case may be, for any new, unused and undamaged parts, supplies, and accessories acquired from a first or second stage manufacturer, or distributor, or a source approved or recommended by it, less applicable allowances specified in advance of dealer purchase, plus 5% of the catalog or list price, as the case may be, for the cost of packing and returning the parts, supplies and accessories to the first or second stage manufacturer or distributor. Parts, supplies or accessories which are reconditioned or subject to reconditioning or rebuilding or other return in the ordinary course of business which are considered to be core parts in the trade practice and usage of the industry shall be valued for payment purposes at their core value, the price listed in the catalog or list referenced above or the amount paid for expedited return of core parts, whichever is higher;

(C) fair market value for furnishings required to be purchased by the first or second stage manufacturer or distributor and signs which bear the trademark or trade name of the first or second stage manufacturer or distributor which were required or recommended to be purchased or leased from the first or second stage manufacturer or distributor, or their approved sources;

(D) dealer cost for special tools and equipment required to be purchased or leased by the first or second stage manufacturer or distributor within three years of the date of termination, cancellation or nonrenewal;

(E) dealer cost for computers and data processing systems which are in usable condition and were leased or purchased within three years of the date of termination, cancellation or nonrenewal of the franchise agreement up to an amount equal to the cost of meeting the minimum standards and requirements for the dealer to participate in promotional or incentive programs or perform the franchise agreement;

(F) the cost of transporting, handling, packing and loading of signs, special tools, equipment and furnishings.

(2) Upon termination, cancellation or nonrenewal of a franchise agreement by the first or second stage manufacturer or distributor, the first or second stage manufacturer or distributor shall also pay to the new vehicle dealer a sum equal to the current fair rental value of its established place of business for a period of one year from the effective date of termination, cancellation or nonrenewal, or the remainder of the lease, whichever is less. If the new vehicle dealer owns the dealership facilities, the first or second stage manufacturer or distributor shall pay the new vehicle dealer a sum equivalent to the reasonable rental value of the dealership facilities for one year or until the facilities are leased or sold, whichever is less. The rental payment required under this subsection is only required to the extent that the established place of business was being used for activities under the franchise agreement and only to the extent such facilities were not leased for unrelated purposes. The first or second stage manufacturer or distributor shall not be required to make the payment set forth under this subsection if the basis of the cancellation, termination or nonrenewal of such franchise agreement under this act is due to conviction of the dealer of a felony or any crime involving moral turpitude, or if the dealer has been adjudged guilty of the violation of any law of any state or the United States in connection with such person's operation as a dealer.

(3) To the extent the franchise agreement provides for payment or reimbursement to the new vehicle dealer in excess of that specified in this section, the provisions of the franchise agreement shall control.

(4) The first or second stage manufacturer or distributor shall pay the new vehicle dealer the sums specified in this subsection within 90 days after the tender of the property, subject to the new vehicle dealer providing evidence of good and clear title upon return of the property to the first or second stage manufacturer or distributor.

(5) Nothing in this subsection shall preclude or prohibit the first or second stage manufacturer or distributor or vehicle dealer from agreeing to other terms for additional payment or reimbursement, except that such terms shall include, at a minimum, the payment or reimbursement requirements contained in this subsection.

(6) The provisions of this subsection shall not apply to voluntary termination by dealers of recreational vehicles or to where the new vehicle dealer has voluntarily terminated its franchise agreement in conjunction with the sale of the business.

(g) Failure of the first or second stage manufacturer or distributor to give proper notice or maintain the franchise agreement in full force and effect pending determination by the director pursuant to this act, or to abide by the final order of the director, shall be cause for the director to refuse to issue a license to a replacement vehicle dealer or to a dealership which would be conducting business in the same trade area and selling the same make of vehicles where the vehicle dealer in question was engaged in business.

History: L. 1980, ch. 36, § 14; L. 1981, ch. 48, § 10; L. 1983, ch. 43, § 3; L. 1996, ch. 128, § 1; L. 2010, ch. 71, § 4; Apr. 15.



8-2415 Correction of warranty defects; compensation to dealer; promotional allowances or incentive payments; claim for reimbursement from dealer.

8-2415. Correction of warranty defects; compensation to dealer; promotional allowances or incentive payments; claim for reimbursement from dealer. (a) A first or second stage manufacturer or distributor shall pay reasonable compensation to any authorized new vehicle dealer who performs work to rectify warranty defects in the first or second stage manufacturer's or distributor's product.

(b) A first or second stage manufacturer or distributor shall pay any authorized new vehicle dealer all promotional allowances or other incentive payments submitted by the dealer as provided by the applicable provisions of such programs subject to the applicable requirements of this act.

(c) In the determination of what constitutes reasonable compensation for warranty work under this act, among the factors to be considered shall be: The rate or charge which the authorized vehicle dealer in good faith is charging other customers for the same type of service or repair work, the compensation being paid by other first or second stage manufacturers or distributors to their vehicle dealers for the same work or service, and the prevailing wage or labor rate being paid or charged by all vehicle dealers licensed to operate in the city or community in which said authorized vehicle dealer is doing business.

(d) A first or second stage manufacturer or distributor shall not require unreasonable proof to establish compensation under this section, nor act unreasonably to delay payments or adjustments in the rate or charge for particular warranty work, promotional allowances or other incentive payments as circumstances or changes may justify or require such adjustments. A claim for compensation shall not be divided or the amount to be reimbursed reduced if the new vehicle dealer has reasonably substantiated the claim. A new vehicle dealer's failure to comply with the specific requirements of processing a claim may not constitute grounds for denial of the claim or reduction of the amount of compensation paid to the dealer if the dealer presents reasonable documentation or other evidence to substantiate the claim. If the claim is for warranty work, whether or not it includes parts, repairs or services, then the amount of compensation for the claims shall not be reduced or disallowed on the grounds the dealer failed to submit the claim fewer than 60 days after the dealer completed the work underlying the claim.

(e) A claim made by a new motor vehicle dealer for compensation under this section shall be either approved or disapproved within 30 days after the claim is submitted to the first or second stage manufacturer or distributor in the manner and on the forms the first or second stage manufacturer or distributor reasonably prescribes. An approved claim shall be paid within 30 days after its approval. If a claim is not specifically disapproved in writing or by electronic transmission within 30 days after the date on which the first or second stage manufacturer or distributor receives it, the claim shall be considered to be approved and payment shall follow within 30 days. A first or second stage manufacturer or distributor retains the right to audit claims for warranty work for a period of one year after the date on which the claim is paid and to chargeback any amounts paid on claims that are false or unsubstantiated. A first or second stage manufacturer or distributor retains the right to audit claims for promotional allowances or other incentive payments submitted by the dealer for a period of one year after the date on which the claim is paid and to chargeback any amounts paid on claims that are false or unsubstantiated. If there is evidence of fraud, this subsection does not limit the right of the manufacturer to audit for longer periods and chargeback for any fraudulent claim, subject to the limitation period under paragraph (3) of subsection (a) of K.S.A. 60-513, and amendments thereto, in addition to any other available remedy. A claim for reimbursement by the first or second stage manufacturer or distributor of sums due following an audit must be presented to the dealer within 90 days of the audit of the item subject to the claim. A first or second stage manufacturer or distributor may not setoff or otherwise take control over funds owned, or under the control of the new vehicle dealer, or which are in an account designated for the new vehicle dealer when such action is based upon the findings of an audit or other claim with respect thereto until a final decision is issued with respect to any challenge or appeal by either party of any such audit or claim. This section may be enforced pursuant to K.S.A. 8-2411, and amendments thereto.

History: L. 1980, ch. 36, § 15; L. 1994, ch. 302, § 7; L. 2010, ch. 71, § 5; Apr. 15.



8-2416 Sale, transfer or assignment of dealership, notice and limitations; disapproval procedure; duties of manufacturer or distributor; appointment of successor.

8-2416. Sale, transfer or assignment of dealership, notice and limitations; disapproval procedure; duties of manufacturer or distributor; appointment of successor. (a) A vehicle dealer shall not transfer, assign or sell a franchise agreement or interest in a dealership to another person unless the dealer first gives written notice to the first or second stage manufacturer or distributor of the dealer's decision to make such transfer, assignment or sale. The dealer shall provide the first or second stage manufacturer or distributor with any completed application forms and related information generally utilized by the first or second stage manufacturer or distributor to conduct its review of prospective new vehicle dealers, and a copy of all agreements regarding the proposed transfer, assignment or sale.

(b) The first or second stage manufacturer or distributor shall send a letter by certified mail to the dealer within 60 days of receipt of the information specified in subsection (a). The letter shall indicate any disapproval of the transfer, assignment or sale and shall specifically set forth the reasons for the disapproval. If the first or second stage manufacturer or distributor does not respond by letter within the 60-day period, its consent to the proposed transfer, assignment or sale is deemed to have been granted. A first or second stage manufacturer or distributor shall not arbitrarily or unreasonably withhold approval of the transfer, assignment or sale of a franchise agreement or an interest in a dealership. The first or second stage manufacturer or distributor may not approve or reject only a part of an agreement for the transfer, assignment or sale, but must accept or reject the whole agreement. If the first or second stage manufacturer or distributor rejects an agreement, it may indicate changes to the agreement which would cause it to accept the proposed agreement. An agreement may not be rejected merely because it provides provisions which operate in the future, an option to undertake or refrain from an action, or because it is to operate over an extended period of time or as an installment agreement.

(c) Within 90 days after receipt of a notice of disapproval as provided in subsection (b), the new vehicle dealer may file a complaint with the director with respect to the first or second stage manufacturer or distributor's failure to approve the proposed transfer, assignment or sale. When such a complaint has been filed, the director shall inform the first or second stage manufacturer or distributor that a timely complaint has been filed and a hearing is required in accordance with the provisions of K.S.A. 8-2411, and amendments thereto, to determine whether good cause exists to disapprove the transfer, assignment or sale. A disapproval shall not be final until the director or the director's designee makes a final determination as to good cause.

(d) A first or second stage manufacturer or distributor shall not fail or refuse to approve the transfer, assignment or sale of the business and assets of a new vehicle dealer, or refuse to continue the franchise agreement with the prospective transferee after the holding of a hearing on the complaint if the director or the director's designee determines that good cause does not exist for the first or second stage manufacturer or distributor to fail or refuse to approve such transfer, assignment or sale. The burden of proof shall be on the first or second stage manufacturer or distributor to show by a preponderance of the evidence that the disapproval of the transfer, assignment or sale was with good cause and the refusal is not unjust, unfair, inequitable or otherwise in violation of the dealers and manufacturers licensing act. Material factors to be considered may include, but are not limited to:

(1) Whether the basic financial and facility requirements of the franchise agreement will be met by the proposed transfer, assignment or sale;

(2) whether the proposed purchaser, transferee or assignee is capable of operating, managing and supervising such business; and

(3) the extent to which the refusal to approve will have a substantial and adverse effect upon the dealer's investment or return on investment.

(e) The first or second stage manufacturer or distributor shall have a right of first refusal to acquire the new vehicle dealer's assets or ownership in the event of a proposed change of all or substantially all of the dealer's ownership, or the transfer of all or substantially all of the new vehicle dealer's assets, if all of the following are met:

(1) The first or second stage manufacturer or distributor notifies the dealer in writing within the 60-day limit established under subsection (b) of its intent to exercise its right of first refusal;

(2) the exercise of the right of first refusal will result in the dealer and dealer's owners receiving consideration, terms and conditions that either are the same as or greater than that which they have contracted to receive in connection with the proposed change of all or substantially all of the dealer's ownership, or the transfer of all or substantially all of the new vehicle dealer's assets;

(3) the proposed change of all or substantially all of the dealership's ownership or the transfer of all or substantially all of the new vehicle dealer's assets does not involve the transfer of assets or the transfer or issuance of stock by the dealer or one or more dealer owners to a designated family member or members, including the spouse, child or grandchild, spouse of a child or grandchild, brother, sister or parent of the dealer owner, or one or more dealer owners, or to a qualified manager, or to a partnership or corporation controlled by any such person; or to a trust arrangement established or to be established for the purpose of allowing the new vehicle dealer to continue to qualify as such a dealer, so long as the new vehicle dealer continues to qualify as such pursuant to the first or second stage manufacturer or distributor's standards, or provides for the succession of the franchise agreement to designated family members or qualified management in the event of the death or incapacity of the dealer or its principal owner or owners; and

(4) except as otherwise provided in this subsection, the first or second stage manufacturer or distributor agrees to pay the reasonable expenses, including reasonable attorney fees, which do not exceed the usual, customary and reasonable fees charged for similar work done for other clients, incurred by the proposed owner or transferee prior to the first or second stage manufacturer or distributor's exercise of its right of first refusal in negotiating and implementing the contract for the proposed change of all or substantially all of the dealer ownership, or the transfer of all or substantially all of the new vehicle dealer's assets. No payment of expenses and attorney fees shall be required if the dealer has not submitted or caused to be submitted an accounting of those expenses within 20 days of the dealer's receipt of the first or second stage manufacturer or distributor's written request for such an accounting. Such an expense accounting may be requested by a first or second stage manufacturer or distributor before exercising its right of first refusal.

(f) A new vehicle dealer and its owners may appoint by trust, will or any other valid written instrument a successor to the owner's interest in the franchise agreement upon the owner's death or incapacity, subject to the following procedures:

(1) Unless the first or second stage manufacturer or distributor has good cause to refuse to approve the succession, the successor may succeed to the ownership of the new vehicle dealer under the existing franchise agreement if:

(A) Within 90 days of the owner's death or incapacity, the successor gives written notice of the successor's intent to succeed to ownership of the new vehicle dealer and its franchise agreement; and

(B) the successor agrees to be bound by all the terms and conditions of the franchise agreement with the prior new vehicle dealer.

(2) Upon request, the successor shall promptly provide the first or second stage manufacturer or distributor evidence of the successorship appointment, as well as personal and financial information reasonably necessary to determine whether the succession should be approved by the first or second stage manufacturer or distributor.

(3) If a first or second stage manufacturer or distributor believes that good cause exists to refuse to approve the intended succession under subsection (f)(1), then the first or second stage manufacturer or distributor shall serve the new vehicle dealer and named successor written notice of refusal to approve the intended succession within 60 days of its receipt of the notice of the intended succession, or within 60 days of receiving the information requested under paragraph (f)(2), whichever is later. The notice must contain specific grounds for the refusal to approve the succession. In the event of such a refusal the new vehicle dealer or successor may file a complaint as provided under subsection (c), and the matter shall then proceed to hearing in the manner and on the same basis as the disapproval of a transfer, assignment or sale.

(4) If notice of refusal to approve the intended succession is not served within 60 days upon the intended successor, the successor may continue the franchise agreement and the successor shall thereby be deemed approved by the first or second stage manufacturer or distributor.

(g) It shall be a violation of this act for a first or second stage manufacturer or distributor, or anyone on their behalf, to exercise a right of first refusal or other right to acquire the business of the new vehicle dealer or a franchise agreement as a means to influence the consideration or other terms offered by a person in connection with the acquisition of the business or franchise agreement or to influence a person to refrain from entering into, or to withdraw from, negotiations for the acquisition of the business or franchise agreement.

History: L. 1980, ch. 36, § 16; L. 1983, ch. 43, § 4; L. 1998, ch. 71, § 2; L. 2010, ch. 71, § 6; Apr. 15.



8-2417 Jurisdiction over licensees; service of process in secretary of state; limitation of rights.

8-2417. Jurisdiction over licensees; service of process in secretary of state; limitation of rights. (a) The obtaining of a license hereunder shall bring the applicant under the jurisdiction of the state of Kansas, and if no agent for service of process has been designated by a licensee, the licensee will be deemed to have designated the secretary of the state of Kansas as agent for receipt of service of process.

(b) No franchise agreement or other agreement between the parties to a franchise agreement may limit, waive or substitute the party's rights, duties or obligations under this act absent separate and additional, adequate consideration, nor compel a party to consent to jurisdiction or governance by the law of another state or territory outside Kansas, or to forego any right to trial by jury.

History: L. 1980, ch. 36, § 17; L. 2010, ch. 71, § 7; Apr. 15.



8-2418 Disposition of moneys.

8-2418. Disposition of moneys. (a) The director shall remit all moneys received by or for the director from fees, charges or penalties under the provisions of this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway fund, except as provided in subsection (b).

(b) On and after July 1, 2002, $25 of each license fee collected under subsections (e) and (f) of K.S.A. 8-2404, and amendments thereto, except that $10 of each license fee collected under paragraph (14) of subsection (e) and subsection (h) of K.S.A. 8-2404, and amendments thereto, shall be remitted to the state treasurer who shall credit such amounts to the vehicle dealers and manufacturers fee fund.

History: L. 1980, ch. 36, § 18; L. 2001, ch. 5, § 39; L. 2002, ch. 102, § 2; July 1.



8-2419 Liability of manufacturers and distributors for defects in equipment; indemnification for damages; when.

8-2419. Liability of manufacturers and distributors for defects in equipment; indemnification for damages; when. (a) All first or second stage manufacturers and distributors shall be liable for the full period of the warranty of the vehicle for all defects in any equipment attached to any vehicle at the factory and all defects in any equipment produced by or advertised as an accessory to a vehicle manufactured by such first or second stage manufacturer which is added at the dealership whether such equipment is added to a new or to a used vehicle so long as such equipment has been advertised as being either an "accessory" or an "option."

(b) All first stage manufacturers and second stage manufacturers and distributors shall, upon demand:

(1) Indemnify any existing or former licensee or party to a franchise agreement and the licensee or party's successors and assigns from any and all damages sustained and attorney's fees and other expenses reasonably incurred by the licensee or party that result from or relate to any claim made or asserted by a third party against the licensee or party to the extent the claim results from any of the following:

(A) The condition, characteristics, manufacture, assembly or design of any vehicle, parts, accessories, tools or equipment or the selection or combination of parts or components manufactured or distributed by the manufacturer or distributor;

(B) service systems, procedures or methods the franchisor required or recommended the licensee or party to use if the licensee or party properly uses the system, procedure or method;

(C) improper use or disclosure by a manufacturer or distributor of nonpublic personal information obtained from a licensee or party concerning any consumer, customer or employee of the licensee or party; and

(D) any act or omission of the manufacturer or distributor for which the licensee or party would have a claim for contribution or indemnity under applicable law or under the franchise, irrespective of and without regard to a prior termination or expiration of the franchise.

(2) This subsection does not limit in any way the existing rights, remedies or recourses available to any licensee, party or other person.

History: L. 1980, ch. 36, § 19; L. 2010, ch. 71, § 8; Apr. 15.



8-2420 Act supplemental to vehicle registration laws.

8-2420. Act supplemental to vehicle registration laws. This act is supplementary to the vehicle registration laws of Kansas, and nothing herein shall be construed as abridging or amending such laws.

History: L. 1980, ch. 36, § 20; July 1.



8-2421 Severability.

8-2421. Severability. If any word, phrase, sentence or provision of this act is determined to be invalid, such invalidity shall not affect the other provisions of this act, and they shall be given effect without the invalid provision, and to this end the provisions of this act are declared to be severable.

History: L. 1980, ch. 36, § 21; July 1.



8-2422 Citation of act.

8-2422. Citation of act. This act may be cited as the vehicle dealers and manufacturers licensing act.

History: L. 1980, ch. 36, § 22; L. 1983, ch. 43, § 5; July 1.



8-2423 Rules and regulations.

8-2423. Rules and regulations. The secretary of revenue may adopt such rules and regulations as are necessary for the administration of this act. Prior to hearing or adoption of rules and regulations under this section the secretary shall submit copies thereof to the dealers review board for its review and comment.

History: L. 1980, ch. 36, § 23; July 1.



8-2425 Full-privilege license plates; dealer-hauler full-privilege trailer license plates; fees; use.

8-2425. Full-privilege license plates; dealer-hauler full-privilege trailer license plates; fees; use. (a) When a first dealer license plate has been issued under K.S.A. 8-2406, and amendments thereto, the secretary of revenue may issue full-privilege license plates or dealer-hauler full-privilege trailer license plates, in accordance with the provisions of this section, to a licensed manufacturer of or licensed dealer in vehicles. In no calendar year shall the secretary issue in excess of 10 of each type of such license plates to any licensed manufacturer or dealer.

(b) The annual fee for each: (1) Full-privilege license plate shall be $350.50; and (2) dealer-hauler full-privilege trailer license plate shall be $350.50.

(c) The secretary shall, upon application provided by the secretary and payment of the fee required in subsection (b), issue to the applicant the appropriate full-privilege license plate, which shall expire on the January 31 next following its issuance, except that the dealer shall have until and including the last day of February of each year within which to make application for renewal.

(d) Subject to subsection (e), a full-privilege license plate may be used in lieu of regular vehicle registration and license plate. A full-privilege license plate may be used on passenger cars or trucks. A full-privilege license plate may be transferred from one vehicle to another owned or in inventory of such manufacturer or dealer and may be assigned for use by any person, at the discretion of the manufacturer or dealer to whom it is issued. The person to whom a full-privilege license plate is assigned for use shall be only a person who is: (1) A member of the immediate family of the licensed manufacturer of or licensed dealer in vehicles; (2) a corporate officer of the licensed manufacturer of or licensed dealer in vehicles; or (3) an employee of the licensed manufacturer of or licensed dealer in vehicles.

(e) A full-privilege license plate shall not be used on a lease or rental vehicle. A full-privilege license plate shall not permit any vehicle to be operated or moved upon a highway to haul commodities weighing in excess of two tons. A full-privilege license plate shall not be used on a wrecker or tow truck when providing wrecker or towing service as defined by K.S.A. 66-1329, and amendments thereto.

(f) A dealer-hauler full-privilege trailer license plate may be used by a trailer manufacturer or trailer dealer in lieu of a regular trailer registration and license plate. A dealer-hauler full-privilege trailer license plate may be used only on trailers. A dealer-hauler full-privilege trailer license plate may be transferred from one trailer to another owned or in inventory of the trailer manufacturer or trailer dealer to whom issued. A dealer-hauler full-privilege trailer license plate may be used by a trailer manufacturer or trailer dealer to haul nonhighway equipment, as defined in rules and regulations, for either demonstration purposes or delivery, if the weight of the trailer and nonhighway equipment does not exceed 85,500 pounds. The dealer-hauler full-privilege trailer license plate shall expire on the January 31 next following its issuance, except that the dealer shall have until and including the last day of February of each year within which to make application for renewal.

(g) Fees received under this section shall be divided equally between the county treasurer in which the licensed manufacturer or dealer has its established place of business and the secretary of revenue. Amounts allotted to the secretary of revenue shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the vehicle dealers and manufacturers fee fund which fund is hereby created in the state treasury. Expenditures from the vehicle dealers and manufacturers fee fund shall be made on vouchers approved by the secretary of revenue, or a person designated by the secretary, for enforcement of the vehicle dealers and manufacturers licensing act in accordance with appropriations therefor. Amounts allotted to the county treasurers shall be credited to the county treasurers' vehicle licensing fee fund which fund is hereby created in the state treasury. Amounts due each county treasurer shall be paid quarterly from such fund upon vouchers approved by the secretary of revenue or a person designated by the secretary. Amounts received by each county treasurer shall be deposited, appropriated and used as provided by K.S.A. 8-145, and amendments thereto.

(h) The provisions of K.S.A. 8-136 and 8-2406, and amendments thereto, shall not apply to full-privilege license plates or dealer-hauler full-privilege trailer license plates or the use thereof.

History: L. 1985, ch. 54, § 4; L. 2001, ch. 5, § 40; L. 2009, ch. 36, § 2; July 1.



8-2426 Same; unlawful acts; penalties.

8-2426. Same; unlawful acts; penalties. Violation of K.S.A. 8-2406, and amendments thereto, or K.S.A. 8-2425, and amendments thereto, is unlawful, and any person violating any provision thereof shall be subject to civil penalty of not less than $350 and not to exceed $1,000, as determined by the presiding officer from the office of administrative hearings after notice and hearing in accordance with the provisions of the Kansas administrative procedure act. The provisions of this section shall not affect the authority of the secretary of revenue or any officer of the department of revenue in enforcing any provision of the vehicle dealers and manufacturers licensing act, of which K.S.A. 8-2425, and amendments thereto, and this section shall be a part.

History: L. 1985, ch. 54, § 5; L. 1988, ch. 356, § 36; L. 2004, ch. 145, § 9; July 1, 2008.



8-2428 Dealer review board; duties.

8-2428. Dealer review board; duties. (a) The dealer review board created by K.S.A. 8-2412, and amendments thereto, shall:

(1) Confer with the director on matters related to regulations relating to improved vehicle dealer practices;

(2) serve to make suggestions and recommendations for changes in current law relating to vehicle sales and trade;

(3) act as a resource for vehicle industry problems; and

(4) provide expertise to uncover operating problems created by current law, while balancing problems against the greater public interest.

(b) The provisions of this section shall not require any action prior to adoption of any rules and regulations by the secretary of revenue.

History: L. 1990, ch. 43, § 7; July 1.



8-2429 Interstate dealer licensing compact.

8-2429. Interstate dealer licensing compact. The director of vehicles is hereby authorized to enter into an interstate dealer licensing compact with party states to facilitate the conveyance or exchange of information concerning violations or convictions of civil or criminal offenses committed by nonresident dealers in a party state.

History: L. 1990, ch. 32, § 1; July 1.



8-2430 Establishment of additional or relocation of existing new vehicle dealer; procedure; relevant market area.

8-2430. Establishment of additional or relocation of existing new vehicle dealer; procedure; relevant market area. (a) Any licensee, or proposed licensee, who proposes to establish an additional new vehicle dealer for new motor vehicles, including a supplemental place of business for new motor vehicles, or permit the relocation of an existing new vehicle dealer in new motor vehicles to a location within the relevant market area where the same line-make vehicle is already presently represented by a new vehicle dealer or dealers in new motor vehicles of that same line-make shall give written notice of its intention by certified mail to the director of vehicles and shall establish good cause for adding or relocating the new vehicle dealer. The notice required hereunder shall state:

(1) The specific location at which the additional or relocated new vehicle dealer in new motor vehicles will be established;

(2) the date on or after which the licensee, or proposed licensee, intends to be engaged in business as a new vehicle dealer in new motor vehicles at the proposed location;

(3) the identity of all new vehicle dealers in new motor vehicles who are franchised to sell the same line-make vehicle from licensed locations whose relevant market areas include the location where the additional or relocated dealer is proposed to be located;

(4) the names and addresses of the new vehicle dealer-operator and principal investors in the proposed new vehicle dealer's business; and

(5) a short and plain statement of the evidence the licensee, or proposed licensee, intends to rely upon in meeting the burden of proof for establishing good cause for an additional new vehicle dealer for new motor vehicles or permit relocation of an existing new vehicle dealer in new motor vehicles within a relevant market area where the same line-make of vehicle is presently represented by a new vehicle dealer.

Immediately upon receipt of such notice the director shall cause a notice to be published in the Kansas register. The published notice shall state that a petition or complaint by any dealer with standing to protest pursuant to subsection (c) must be filed with the director not more than 30 days from the date of publication of the notice in the Kansas register. The published notice shall describe and identify the proposed new vehicle dealer and dealership sought to be licensed, and the director shall cause a copy of the notice to be mailed to those dealers identified in the notice under paragraph (3) of this subsection.

(b) (1) An application for a new vehicle dealer license to act as a vehicle dealer in new motor vehicles in any city or county shall not be granted when the licensee, or proposed licensee, seeking to establish an additional new vehicle dealer, including a supplemental place of business for new motor vehicles, or relocate an existing new vehicle dealer in the same line-make of vehicles fails to comply with the requirements of this act, or when:

(A) A timely protest is filed by a presently existing new vehicle dealer in new motor vehicles with standing to protest as defined in subsection (c); and

(B) the director has held a hearing and determined that good cause has not been established for permitting the addition or relocation of such new vehicle dealer. The burden of proof in establishing good cause to permit an additional new vehicle dealer in new motor vehicles or to permit the relocation of an existing new vehicle dealer in new motor vehicles shall be on the licensee, or proposed licensee, seeking to establish or relocate a new vehicle dealer and shall be by a preponderance of the evidence presented;

(2) in determining whether good cause has been established for an additional new vehicle dealer or the relocation of an existing new vehicle dealer for the same line-make of vehicle as provided herein, the director shall take into consideration the existing circumstances, including, but not limited to:

(A) Permanency of the investment of both the existing and proposed new vehicle dealers;

(B) growth or decline in population and new car registrations in the relevant market area;

(C) effect on the consuming public in the relevant market area;

(D) whether it is injurious or beneficial to the public welfare for an additional new vehicle dealer to be established;

(E) whether the new vehicle dealers of the same line-make vehicles in that relevant market area are providing adequate competition and convenient customer care for the vehicles of the line-make in the market area which shall include the adequacy of vehicle sales and service facilities, equipment, supply of vehicle parts and qualified service personnel;

(F) whether the establishment of an additional new vehicle dealer would increase competition and whether such increased competition would be in the public interest;

(G) the effect and denial of relocation will have on a relocating dealer; and

(H) the effect the new vehicle dealer addition or relocation which is proposed will have on the existing dealer or dealers.

The application for a new vehicle dealer license shall not be denied after the applicant meets the requirements of this section if the applicant otherwise meets the requirements of the vehicle dealers and manufacturers licensing act K.S.A. 8-2401, et seq., and amendments thereto.

(c) An existing new vehicle dealer in new motor vehicles shall have standing to protest the proposed addition or relocation of a new vehicle dealer in new motor vehicles where such existing new vehicle dealer in new motor vehicles has a franchise agreement for the same line-make vehicle as that which is to be sold or offered for sale or transfer by the proposed additional or relocated new vehicle dealer and is physically located such that the protesting dealer's relevant market area, as defined in subsection (e), includes the location where the additional or relocated dealer is proposed to be located.

(d) The director shall not issue a license for the proposed additional or relocated new vehicle dealer until a final decision is rendered determining good cause exists for establishing an additional new vehicle dealer or relocating a new vehicle dealer and that the application for the new vehicle dealer's license should be granted.

(e) The words or phrases used in this section shall have the meanings otherwise provided by law, except the following specific words or phrases shall have the following meanings:

(1) "Line-make vehicle" means those new motor vehicles which are offered for sale, lease or distribution under a common name, trademark, service mark or brand name of the manufacturer or distributor of the same; and

(2) "relevant market area" means the area within:

(A) A radius of 10 miles around an existing new vehicle dealer in new motor vehicles, if the existing new vehicle dealer's principal location is in a county having a population of 30,000 or more persons;

(B) a radius of 15 miles around an existing new vehicle dealer in new motor vehicles, if the existing new vehicle dealer's principal location is in a county having a population of less than 30,000 persons; or

(C) the area of responsibility defined in the franchise agreement of the existing dealer, whichever is greater.

(f) No person, entity, licensee or their agents or employees, shall require the relocation, cancellation or termination of an existing dealer or otherwise take any action to penalize any dealer who exercises the rights provided under this section, or undertake such action for the purpose of preventing or avoiding the exercise by a dealer of the rights provided under this section. No franchise agreement made, entered or renewed after the effective date of this act shall contain provisions which avoid or circumvent the requirements of this act.

(g) A dealer's license may be denied, suspended or revoked, or the renewal of a dealer's license may be refused by the director for the dealer's failure to comply with this section or for otherwise violating its provisions.

(h) Any licensee, or proposed licensee, aggrieved by a final order of the director may appeal as provided in subsection (d) of K.S.A. 8-2410, and amendments thereto.

History: L. 1991, ch. 32, § 1; L. 1993, ch. 252, § 8; L. 1994, ch. 302, § 8; July 1.



8-2431 Same; exemption for manufacturers with dispute resolution procedures.

8-2431. Same; exemption for manufacturers with dispute resolution procedures. The provisions of K.S.A. 8-2430, and amendments thereto, shall not apply to any proposed establishment of an additional new motor vehicle dealer, including a supplemental place of business, or relocation of an existing new motor vehicle dealer, as the case may be, if a manufacturer, distributor or factory branch provides a dispute resolution mechanism for the establishment of an additional new motor vehicle dealer or supplemental place of business or for relocating a new motor vehicle dealer which meets the following criteria:

(a) The decision makers under the dispute resolution mechanism shall either be:

(1) Independent and not employed by, or affiliated with the manufacturer, distributor, factory branch or dealers if there is no specific process reached by prior agreement between the protesting dealer and the manufacturer, distributor or factory branch; or

(2) an individual or panel selected by a process mutually agreeable to the protesting dealer and the manufacturer, distributor or factory branch under the terms of the franchise agreement between them.

(b) There is a standard for deciding such cases under the terms of the dispute resolution process which allows a protesting dealer to include evidence on impact upon the existing dealers in addition to any other factors expressly or implicitly considered under the mechanism.

History: L. 1991, ch. 32, § 2; L. 1994, ch. 302, § 9; July 1.



8-2432 Same; act part of vehicle dealers and manufacturers licensing act.

8-2432. Same; act part of vehicle dealers and manufacturers licensing act. This act shall be a part of and supplemental to the vehicle dealers and manufacturers licensing act.

History: L. 1991, ch. 32, § 3; May 2.



8-2433 Temporary permit for vehicle salesperson.

8-2433. Temporary permit for vehicle salesperson. (a) Whenever application for a license as a vehicle salesperson has been made, a temporary permit may be granted by the director, effective with the application date for the salesperson license provided the salesperson is under direct supervision whenever any sale for a vehicle is conducted. The temporary permit shall be valid until such time as the application is approved or denied by the director but in no case shall such temporary license be valid for a period exceeding 45 days.

(b) The director shall not grant to any person more than one temporary salesperson's license, as provided in subsection (a), during any twelve-month period commencing with the date on which the person made application for licensing as a salesperson and such temporary permit was granted.

(c) This section shall be a part of and supplemental to the vehicle dealers and manufacturers licensing act.

History: L. 1992, ch. 37, § 1; L. 1993, ch. 252, § 9; July 1.



8-2434 Selling motor vehicles without a license; penalty.

8-2434. Selling motor vehicles without a license; penalty. It shall be unlawful and constitute a misdemeanor, punishable by a fine not to exceed $2,500, for any person to do business as a motor vehicle dealer, salvage vehicle dealer, motor vehicle manufacturer, motor vehicle converter, auction motor vehicle dealer, vehicle crusher, vehicle recycler, rebuilder, scrap metal recycler, salvage vehicle pool or salesperson without a license issued by the director. The isolated or occasional sale of a vehicle by a person who owned such vehicle shall not constitute the doing of business as a vehicle dealer.

History: L. 1992, ch. 130, § 1; L. 2009, ch. 63, § 6; July 1.



8-2435 Display of motor vehicles at a location other than dealer's place of business; permit.

8-2435. Display of motor vehicles at a location other than dealer's place of business; permit. (a) Upon proper application, on a form approved by the division of vehicles, the director of vehicles may authorize the display of new motor vehicles at a location other than the established or supplemental place of business of a motor vehicle dealer provided that the requirements of subsections (i) and (n) of K.S.A. 8-2404, and amendments thereto, and K.S.A. 8-2405, and amendments thereto, are satisfied by the motor vehicle dealer. A fee in the amount of $15 shall be paid by an applicant for each application. No sales transactions may occur at such display locations.

(b) Authorization granted by the director under this section shall be granted only to motor vehicle dealers licensed by the director and to no other person, natural or otherwise. The authorization shall be for a period not to exceed 15 consecutive days unless otherwise authorized by the director of vehicles.

(c) Authorization to display under this section shall not be granted for events for which a temporary trade show license under K.S.A. 2015 Supp. 8-2444, and amendments thereto, would be required.

(d) The director may deny an application for a license under this section if the director:

(1) Has probable cause to believe that the applicant's request for a license should be made under the provisions of K.S.A. 2015 Supp. 8-2444, and amendments thereto; or

(2) the request for a license under this section is being made to avoid compliance with the provisions of K.S.A. 2015 Supp. 8-2444, and amendments thereto.

(e) The provisions of this section shall be a part of and supplemental to the vehicle dealers and manufacturers licensing act.

History: L. 1992, ch. 44, § 1; L. 2002, ch. 102, § 3; July 1.



8-2436 Salvage vehicle pools; requirements.

8-2436. Salvage vehicle pools; requirements. (a) A salvage vehicle pool shall be licensed in accordance with the provisions of this act.

(b) A salvage vehicle pool shall have available on the premises a certificate of title or a facsimile or photocopy of the complete title of a salvage vehicle sold by the salvage vehicle pool.

(c) The provisions of this section shall be part of and supplemental to the vehicle dealers and manufacturers licensing act.

History: L. 1994, ch. 302, § 10; L. 2009, ch. 63, § 7; July 1.



8-2437 Application of act.

8-2437. Application of act. (a) Any licensee receiving or renewing its license after the effective date of this act in all respects agrees to be bound by its provisions and shall comply with it, and no franchise agreement made, entered or renewed after the effective date of this act shall avoid or circumvent the requirements of this act, or violate its provisions, and no franchise agreement shall be performed after the date the licensee's license is issued or renewed in such a manner that the licensee avoids, circumvents or otherwise does not conform or comply with the requirements of this act. Notwithstanding the effective date of any franchise agreement, all licenses and renewals thereof are issued subject to all provisions of the dealers and manufacturers licensing act and any regulations in effect upon the date of issuance, as well as all future provisions of this act and any regulations which may become effective during the term of the license.

(b) The provisions of this section shall be a part of and supplemental to the vehicle dealers and manufacturers licensing act.

History: L. 1998, ch. 71, § 3; July 1.



8-2438 Ownership and operation of new vehicle dealership by certain entities prohibited; exceptions.

8-2438. Ownership and operation of new vehicle dealership by certain entities prohibited; exceptions. (a) Except as provided by this section, and notwithstanding any other provisions of the vehicle dealers and manufacturers licensing act, with respect to motor vehicles, a first stage manufacturer of vehicles or second stage manufacturer of vehicles, factory branch, distributor branch, or distributor, distributor or factory representative, may not directly or indirectly:

(1) Own an interest in a new vehicle dealer or dealership;

(2) operate a new vehicle dealer or dealership; or

(3) act in the capacity of a new vehicle dealer or dealership, or otherwise sell new vehicles at retail.

(b) A first stage manufacturer or second stage manufacturer of vehicles, factory branch, distributor branch, or distributor, distributor or factory representative may own an interest in a franchised dealer or dealership, or otherwise control a dealership, for a period not to exceed 12 months from the date the first or second stage manufacturer of vehicles, factory branch, distributor branch, or distributor, distributor or factory representative, acquires the dealership if:

(1) The person from whom the dealer or dealership was acquired was [a] new vehicle dealer; and

(2) the dealership is for sale by the first stage manufacturer or second stage manufacturer of vehicles, factory branch, distributor branch, or distributor, distributor or factory representative, at a reasonable price and on reasonable terms and conditions.

(c) On a showing of good cause by a first stage manufacturer or second stage manufacturer of vehicles, factory branch, distributor branch, or distributor, distributor or factory representative, as the case may be, the director may extend the time limit set forth in subsection (b) one time for a period of not to exceed 12 months.

(d) For the purpose of broadening the diversity of its dealer body and enhancing opportunities for qualified persons who are part of a group who have historically been under-represented in its dealer body, or other qualified persons who lack the resources to purchase a dealership outright, but for no other purpose, a first stage manufacturer or second stage manufacturer of vehicles, factory branch, distributor branch, or distributor, distributor or factory representative, may temporarily own an interest in a new vehicle dealer or dealership if the first or second stage manufacturer of vehicles, factory branch, distributor branch, or distributor, distributor or factory representative's participation in the new vehicle dealer or dealership is in a bona fide relationship with a new vehicle dealer who:

(1) Has made a significant investment in the new vehicle dealer or dealership, which is subject to loss;

(2) has an ownership interest in the new vehicle dealer or dealership; and

(3) operates the new vehicle dealer or dealership under a plan to acquire full ownership of the new vehicle dealer or dealership within a reasonable time and under reasonable terms and conditions.

(e) A first stage manufacturer of vehicles or a second stage manufacturer of vehicles may own a minority interest in an entity that owns and operates a new vehicle dealer, licensed under the dealers and manufacturer's licensing act, of the line-make manufactured by the first or second stage manufacturer if all of the new vehicle dealers owned and operated by the entity in this state are new vehicle dealers of only the line-make manufactured by the manufacturer and if, on January 1, 2000: (1) There were not more than two new vehicle dealers of that line-make licensed as new vehicle dealers in this state; and (2) at the time the manufacturer first acquires an ownership interest or assumes operation or control, the distance between any new vehicle dealer owned and operated by an entity in which the manufacturer has an ownership interest and the nearest unaffiliated new vehicle dealer of the same line-make is not less than 100 miles.

(f) The words or phrases used in this section shall have the meanings otherwise provided by law, except the following specific words or phrases:

(1) "Dealership" means any physical premises, equipment, and business facilities on or with which a new vehicle dealer operates its business, including the sale or repair of motor vehicles. Dealership includes premises or facilities at which a person engages in the repair of motor vehicles if repairs are performed pursuant to the terms of a franchise agreement or a motor vehicle manufacturer's warranty; and

(2) "line-make vehicle" means those new motor vehicles which are offered for sale, lease or distribution under a common name, trademark, service mark or brand name of the manufacturer or distributor of the same.

(g) The provisions of this section shall not apply to a first stage manufacturer or second stage manufacturer of vehicles, factory branch, distributor branch, or distributor, distributor or factory representative as to only those dealers or dealerships which are already owned by such first stage manufacturer or second stage manufacturer of vehicles, factory branch, distributor branch, or distributor, distributor or factory representative, as the case may be, on the effective date of this act.

History: L. 2000, ch. 20, § 1; Mar. 30.



8-2439 Delivery of motor vehicles to persons in state; who authorized to deliver.

8-2439. Delivery of motor vehicles to persons in state; who authorized to deliver. (a) In addition to any other restrictions or requirements imposed by law, no first stage manufacturer or second stage manufacturer of vehicles, factory branch, distributor branch, or distributor or factory representative may deliver a motor vehicle in this state to a person in this state, unless such motor vehicle is delivered to the person by a vehicle dealer licensed to do business in the state of Kansas pursuant to the dealers and manufacturers licensing act and as provided in this section. Unless otherwise provided by law, all new motor vehicles shall be delivered as required by this section by a new vehicle dealer who is a party to a franchise agreement for the same line-make vehicle as that to be delivered and in the case of used motor vehicles, then by a new vehicle dealer or used vehicle dealer. As used in this section, the term "line-make vehicle" shall have the same meaning as provided in K.S.A. 8-2438, and amendments thereto.

(b) The requirements of this section shall not apply to:

(1) A person to whom the provisions of subsection (v) of K.S.A. 8-2404, and amendments thereto, apply;

(2) motor vehicles delivered by one licensed motor vehicle dealer to another within the scope of such license, including those delivered by first stage manufacturers and second stage manufacturers to each other;

(3) deliveries of motor vehicles, including those which are used, to new vehicle dealers for resale in this state by such new vehicle dealer;

(4) deliveries of used motor vehicles to auction motor vehicle dealers, used vehicle dealers and salvage vehicle dealers for resale in this state; and

(5) (A) deliveries of motor vehicles to first stage converters and second stage converters for the construction and sale of motor vehicles produced by such licensee; or

(B) the resulting motor vehicles so constructed and produced by such licensee if it has not historically relied primarily upon franchise agreements with new vehicle dealers for the retail sale in this state of a material portion of the motor vehicles it produces and does not primarily utilize or rely upon franchise agreements between itself and new vehicle dealers for the retail sale in this state of new motor vehicles produced by such first or second stage convertor.

History: L. 2000, ch. 20, § 2; Mar. 30.



8-2440 Transactions executed outside state; when lemon law applicable.

8-2440. Transactions executed outside state; when lemon law applicable. If a transaction for the sale of a new motor vehicle which does not take place in the state of Kansas requires or allows delivery in the state of Kansas, then such new motor vehicle shall be deemed to have been sold in this state for purposes of meeting the definition set forth in subsection (a)(2) of K.S.A. 50-645, and amendments thereto, upon delivery of such motor vehicle within the state of Kansas to a consumer as defined in subsection (a)(1) of K.S.A. 50-645, and amendments thereto, and the new motor vehicle shall thereafter be subject to the provisions of K.S.A. 50-645 and 50-646, and amendments thereto.

History: L. 2000, ch. 20, § 3; Mar. 30.



8-2441 Aiding or abetting violations of act prohibited.

8-2441. Aiding or abetting violations of act prohibited. No dealer may aid or abet a person in violating the dealers and manufacturers licensing act.

History: L. 2000, ch. 20, § 4; Mar. 30.



8-2442 Severability.

8-2442. Severability. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2000, ch. 20, § 5; Mar. 30.



8-2443 Act supplemental to vehicle dealers and manufacturers licensing act.

8-2443. Act supplemental to vehicle dealers and manufacturers licensing act. This act shall be a part of and supplemental to the vehicle dealers and manufacturers licensing act.

History: L. 2000, ch. 20, § 6; Mar. 30.



8-2444 Temporary trade show license; requirements; fees.

8-2444. Temporary trade show license; requirements; fees. (a) Upon proper application on a form approved by the division of vehicles, the director of vehicles may issue a license known as a temporary trade show license. A fee in the amount of $50 shall be paid by an applicant for each trade show license. Such license shall only allow the display of new trucks, truck tractors or semitrailers as defined by K.S.A. 8-126, and amendments thereto, or new recreational motor vehicles, at a location other than the established or supplemental place of business of the dealer. If trucks or truck tractors are displayed at such trade show, only trucks or truck tractors with a gross weight rating of 26,000 pounds or more shall be displayed at such trade shows. No sales transactions may occur under such temporary trade show license or at any such authorized display location.

(b) The following shall apply to the issuance of a temporary trade show license:

(1) New vehicle dealers in each particular same line-make of truck, truck tractor, semitrailer or recreational motor vehicle whose relevant market area, as defined by K.S.A. 8-2430, and amendments thereto, includes the proposed site of the trade show display, shall be invited to attend and to participate in the trade show display;

(2) the trade show shall not exceed four consecutive days;

(3) each dealer has received the prior approval of the first stage manufacturer, second stage manufacturer, first stage converter or second stage converter for each line-make of truck, truck tractor, semitrailer or recreational vehicle to be displayed and the fact the event will be a trade show has been disclosed at the time of seeking such approval;

(4) if the applicant is not a Kansas licensee, then such applicant must be licensed in a state which permits vehicle dealers licensed in Kansas who sell trucks, truck tractors, semitrailers and recreational vehicles to participate in vehicle shows in such state pursuant to conditions substantially equivalent or less than the conditions which are imposed on dealers from such state who participate in vehicle shows in Kansas;

(5) if less than 50 vehicle dealers participate as exhibitors at such trade shows, then at least 50% of the participating vehicle dealers shall be as licensed motor vehicle dealers in this state;

(6) no more than two trade show licenses shall be issued per participant per county per year;

(7) the requirements of subsections (i) and (n) of K.S.A. 8-2404, and amendments thereto, and K.S.A. 8-2405, and amendments thereto, shall be satisfied by each motor vehicle dealer;

(8) a disclaimer that the trucks, truck tractors, semitrailers or recreational motor vehicles are for display purposes only and not for sale shall be placed on such vehicles in a clear and conspicuous manner to be prescribed by the director; and

(9) such other provisions of the dealers and manufacturers licensing act, K.S.A. 8-2401 et seq., and amendments thereto, designated applicable by the director of vehicles.

(c) Any dealer displaying at any such trade show shall be licensed in this or another state as a vehicle dealer under the laws of this or another jurisdiction and shall pay a fee of $35.

(d) The provisions of this section shall be a part of and supplemental to the vehicle dealers and manufacturers licensing act.

History: L. 2002, ch. 102, § 4; July 1.






Article 25 SEAT BELTS

8-2501 Safety belt use act; citation.

8-2501. Safety belt use act; citation. This act may be cited as the safety belt use act.

History: L. 1986, ch. 35, § 1; July 1.



8-2502 Same; "passenger car" defined.

8-2502. Same; "passenger car" defined. As used in this act, "passenger car" means a motor vehicle, manufactured or assembled after January 1, 1968, or a motor vehicle manufactured or assembled prior to 1968 which was manufactured or assembled with safety belts, with motive power designed for carrying 10 passengers or fewer, including vans, but does not include a motorcycle or a motor-driven cycle.

History: L. 1986, ch. 35, § 2; L. 2005, ch. 175, § 2; L. 2007, ch. 140, § 10; July 1.



8-2503 Same; wearing of seat belt required; exceptions; educational program; evaluation of effectiveness of act; enforcement.

8-2503. Same; wearing of seat belt required; exceptions; educational program; evaluation of effectiveness of act; enforcement. (a) Except as provided in subsection (b):

(1) Each occupant of either a passenger car manufactured with safety belts in compliance with federal motor vehicle safety standard no. 208 or an autocycle, who is 18 years of age or older, shall have a safety belt properly fastened about such person's body at all times when the passenger car is in motion; and

(2) each occupant of either a passenger car manufactured with safety belts in compliance with federal motor vehicle safety standard no. 208 or an autocycle, who is at least 14 years of age but less than 18 years of age, shall have a safety belt properly fastened about such person's body at all times when the passenger car is in motion.

(b) This section does not apply to:

(1) An occupant of a passenger car who possesses a written statement from a licensed physician that such person is unable for medical reasons to wear a safety belt system;

(2) carriers of United States mail while actually engaged in delivery and collection of mail along their specified routes; or

(3) newspaper delivery persons while actually engaged in delivery of newspapers along their specified routes.

(c) The secretary of transportation shall initiate an educational program designed to encourage compliance with the safety belt usage provisions of this act.

(d) The secretary shall evaluate the effectiveness of this act and shall include a report of its findings in the annual evaluation report on its highway safety plan that it submits under 23 U.S.C. § 402.

(e) Law enforcement officers shall not stop drivers for violations of subsection (a)(1) by a back seat occupant in the absence of another violation of law. A citation for violation of subsection (a)(1) by a back seat occupant shall not be issued without citing the violation that initially caused the officer to effect the enforcement stop.

History: L. 1986, ch. 35, § 3; L. 1989, ch. 40, § 4; L. 2007, ch. 140, § 11; L. 2010, ch. 157, § 1; L. 2011, ch. 45, § 9; L. 2015, ch. 48, § 8; May 14.



8-2504 Same; fines; violation not reported to department of revenue; failure to use seat belt not admissible to determine negligence or damages.

8-2504. Same; fines; violation not reported to department of revenue; failure to use seat belt not admissible to determine negligence or damages. (a) (1) Persons violating subsection (a)(1) of K.S.A. 8-2503, and amendments thereto, shall be fined $5 and no court costs and, from and after July 1, 2011, persons violating subsection (a)(1) of K.S.A. 8-2503, and amendments thereto, shall be fined $10 and no court costs; and

(2) persons violating subsection (a)(2) of K.S.A. 8-2503, and amendments thereto, shall be fined $60 and no court costs.

(b) No court shall report violation of this act to the department of revenue.

(c) Evidence of failure of any person to use a safety belt shall not be admissible in any action for the purpose of determining any aspect of comparative negligence or mitigation of damages.

(d) The provisions of this section shall be applicable and uniform throughout the state and no city, county, subdivision or local authority shall enact or enforce any law, ordinance, rule, regulation or resolution in conflict with, in addition to, or supplemental to, the provisions of this section.

History: L. 1986, ch. 35, § 4; L. 2007, ch. 140, § 12; L. 2010, ch. 157, § 2; L. 2011, ch. 45, § 10; July 1.



8-2505 Same; act does not affect requirement of crash protection under federal law.

8-2505. Same; act does not affect requirement of crash protection under federal law. The passage of this act shall not be interpreted to obviate the requirement of occupant crash protection as contained in 49 C.F.R. § 571.208, as authorized by 15 U.S.C. § 1392.

History: L. 1986, ch. 35, § 5; July 1.



8-2506 Same; severability of act.

8-2506. Same; severability of act. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1986, ch. 35, § 6; July 1.



8-2507 Same; manufacturer warranty on safety belts; "motor vehicle" defined.

8-2507. Same; manufacturer warranty on safety belts; "motor vehicle" defined. (a) From and after the effective date of this act, a manufacturer of a motor vehicle sold in this state which is equipped with safety belts in compliance with federal motor vehicle safety standard no. 208, shall provide for a ten-year warranty on such safety belts.

(b) As used in this section, "motor vehicle" means a new motor vehicle which is sold in this state, and which is registered for a gross weight of 12,000 pounds or less, and does not include the customized parts of motor vehicles which have been added or modified by second stage manufacturers, first stage converters or second stage converters as defined in K.S.A. 8-2401, and amendments thereto.

History: L. 1986, ch. 35, § 7; July 1.






Article 26 LICENSING OF TITLE SERVICE AGENTS

8-2601 Definitions.

8-2601. Definitions. As used in K.S.A. 2015 Supp. 8-2601 through 8-2611, and amendments thereto:

(a) "Director" means the director of vehicles, or a designee of the director;

(b) "division" means the division of vehicles of the department of revenue;

(c) "person" means every natural person, firm, partnership, association or corporation;

(d) "vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon or public highway and is required to have a certificate of title of ownership issued pursuant to article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto;

(e) "vehicle dealer" shall have the meaning ascribed to it in K.S.A. 8-2401, and amendments thereto;

(f) "vehicle title service agent" means any person who acts as an agent for a fee in making application for or obtaining:

(1) A certificate of title of ownership of a vehicle;

(2) registration for or the license plate or plates for a vehicle;

(3) renewing the registration of a vehicle;

(4) temporary registrations for a licensed Kansas vehicle dealer;

(5) title assignment addendums for a licensed Kansas vehicle dealer; or

(6) sales tax receipt books for a licensed Kansas vehicle dealer.

"Vehicle title service agent" shall not include any person who is licensed under the provisions of K.S.A. 8-2401 et seq., and amendments thereto, or any person who engages as a vehicle title service agent only for commercial vehicles, as defined under K.S.A. 8-1,100, and amendments thereto.

History: L. 2006, ch. 51, § 1; July 1.



8-2602 Complying with provisions of act.

8-2602. Complying with provisions of act. No person shall engage in the business of a vehicle title service agent unless such person has complied with the provisions of this act. The director shall issue licenses provided by this act and shall have supervision over the licensees in respect to all the provisions of this act.

History: L. 2006, ch. 51, § 2; July 1.



8-2603 License required; application; requirements; bonding.

8-2603. License required; application; requirements; bonding. (a) No vehicle title service agent shall engage in business in this state without obtaining a license as required by this act.

(b) An application for a license shall be made to the director and shall contain the information provided for by this section, together with such other information as may be deemed reasonable and pertinent, and shall be accompanied by the required fee. The application shall contain the name of the applicant, the address where business is to be conducted, the resident's address, if the applicant is an individual, the names and resident addresses of the partners of the applicant, if a partnership, the names and resident addresses of the principal officers of the applicant and the state of its incorporation, if a corporation. Every application under this section shall be verified by the applicant.

(c) All licenses shall be granted or refused within 30 days after the application is received by the director. If the division issues a license to an applicant, the applicant shall be authorized to engage in the business only at the address specified in the application. All licenses shall expire, unless previously suspended or revoked, on December 31 of the calendar year for which they are granted. Applications for renewals received by the director after February 15 shall be considered as new applications. The license fees for each calendar year, or any part thereof, shall be $75.

(d) A vehicle title service agent license is only valid to the person to which it is issued and cannot be transferred. Any purchaser or transferee of a vehicle title service agency must make application for a new vehicle title service license as provided by this act.

(e) The applicant or licensee shall furnish and maintain a bond in the amount of $25,000, in such form and with such sureties as the director approves, conditioned upon the applicant or licensee complying with all the requirements for the lawful obtaining or receiving of certificates of title for vehicles and as indemnity for any loss sustained by reason of the acts of the person bonded when such acts constitute grounds for suspension or revocation of such person's license. Every bond shall be a corporate surety bond issued by a company authorized to do business in the state of Kansas and shall be executed in the name of the state of Kansas for the benefit of any aggrieved retail or wholesale buyer or seller of a vehicle. The aggregate liability of the surety for all breaches of the conditions of the bond in no event shall exceed the amount of such bond. The surety on the bond shall have the right to cancel the bond by giving 30 days' notice to the director, and thereafter the surety shall be relieved of liability for any breach of condition occurring after the effective date of cancellation. Upon determination by the director that a judgment from a Kansas court of competent jurisdiction is a final judgment and that the judgment resulted from an act in violation of this act or would constitute grounds for suspension, revocation, refusal to renew a license or administrative fine pursuant to K.S.A. 2015 Supp. 8-2606, and amendments thereto, the proceeds of the bond on deposit or in lieu of bond provided by subsection (f), shall be paid. The determination by the director under this subsection is hereby specifically exempted from the Kansas administrative procedure act (K.S.A. 77-501 through 77-549, and amendments thereto,) and the Kansas judicial review act (K.S.A. 77-601 through 77-627, and amendments thereto). Any proceeding to enforce payment against a surety following a determination by the director shall be prosecuted by the judgment creditor named in the final judgment sought to be enforced. Upon a finding by the court in such enforcement proceeding that a surety has wrongfully failed or refused to pay, the court shall award reasonable attorney fees to the judgment creditor.

(f) An applicant or licensee may elect to satisfy the bonding requirements of subsection (e) by depositing with the state treasurer cash, negotiable bonds of the United States or of the state of Kansas or negotiable certificates of deposit of any bank organized under the laws of the United States or of the state of Kansas. The amount of cash, negotiable bonds of the United States or of the state of Kansas or negotiable certificates of deposit of any bank organized under the laws of the United States or of the state of Kansas deposited with the state treasurer shall be in an amount of $25,000. When negotiable bonds or negotiable certificates of deposit have been deposited with the state treasurer to satisfy the bonding requirements of subsection (e), such negotiable bonds or negotiable certificates of deposit shall remain on deposit with the state treasurer for a period of not less than two years after the date of delivery of the certificate of title to the vehicle which was the subject of the last transaction in which the licensee engaged prior to termination of the licensee's license. In the event a licensee elects to deposit a surety bond in lieu of the negotiable bonds or negotiable certificates of deposit previously deposited with the state treasurer, the state treasurer shall not release the negotiable bonds or negotiable certificates of deposits until at least two years after the date of delivery of the certificate of title to the vehicle which was the subject of the last transaction in which the licensee engaged prior to the date of the deposit of the surety bond. The cash deposit or market value of any such securities shall be equal to or greater than the amount of the bond required for the bonded area and any interest on those funds shall accrue to the benefit of the depositor.

History: L. 2006, ch. 51, § 3; L. 2010, ch. 17, § 22; July 1.



8-2604 Title service agents; log required.

8-2604. Title service agents; log required. (a) Every licensee shall maintain for three years, a log containing a record entry of the date of each application, the name of the person for whom the title services were performed, the name of the owner, the vehicle identification number for each vehicle and if the service is performed for an individual, photo identification of the owner.

(b) Any record kept pursuant to subsection (a) shall be open to inspection by any authorized agent of the division of vehicles, member of the Kansas highway patrol or any authorized law enforcement officer during reasonable business hours.

History: L. 2006, ch. 51, § 4; July 1.



8-2605 Denial, suspension or revocation of license; grounds.

8-2605. Denial, suspension or revocation of license; grounds. (a) A license may be denied, suspended or revoked or a renewal may be refused by the director on any of the following grounds:

(1) Material false statement in an application for a license;

(2) negligently failing to comply with any provision of this act or any rule and regulation adopted pursuant to this act;

(3) failure or refusal to furnish and keep in force any required bond;

(4) failure to comply with the laws of this state relating to certificates of title of vehicles;

(5) has failed or refused to permit inspection of the licensee's records as provided under subsection (b) of K.S.A. 2015 Supp. 8-2604, and amendments thereto, during the licensee's regular business hours;

(6) has failed or refused to surrender their license to the division or its agent upon demand;

(7) has demonstrated that such person is not of good character and reputation in the community in which the licensee resides;

(8) has, within five years immediately preceding the date of making application, been convicted of a felony or any crime involving moral turpitude, or has been adjudged guilty of the violations of any law of any state or the United States in connection with such person's operation as a vehicle title service agent;

(9) has changed the location of such person's established place of business prior to approval of such change by the division;

(10) having in such person's possession a certificate of title which is not properly completed, otherwise known as an "open title";

(11) has failed to prominently display license; or

(12) has failed to comply with applicable Kansas tax laws.

(b) The director may deny the application for the license within 30 days after receipt thereof by written notice to the applicant, stating the grounds for such denial. Upon request by the applicant whose license has been so denied, the applicant shall be granted an opportunity to be heard in accordance with the provisions of the Kansas administrative procedure act.

(c) If a licensee is a firm or corporation, it shall be sufficient cause for the denial, suspension or revocation of a license that any officer, director or trustee of the firm or corporation, or any member in case of a partnership, has been guilty of any act or omission which would be good cause for refusing, suspending or revoking a license to such party as an individual. Each licensee shall be responsible for the acts of its representatives while acting as its agent.

(d) Any licensee or other person aggrieved by a final order of the director, may appeal to the district court as provided by the Kansas judicial review act.

History: L. 2006, ch. 51, § 5; L. 2010, ch. 17, § 23; July 1.



8-2606 Hearing for violation of act; penalty.

8-2606. Hearing for violation of act; penalty. (a) When any licensee is found to be allegedly violating any of the applicable provisions of this act, or any order or rule and regulation adopted pursuant thereto, the director upon the director's own motion or upon complaint may commence a hearing against the licensee, which hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(b) Any person who is found to have violated any applicable provisions of this act, any rule and regulation adopted pursuant thereto or any applicable order of the director shall be subject to a civil penalty of not less than $100 nor more than $2,000 for each violation or such person's license may be suspended or revoked or both civil penalty and license suspension or revocation.

(c) Any party aggrieved by the decision of the director may appeal the same to the district court in accordance with the provisions of the Kansas judicial review act.

History: L. 2006, ch. 51, § 6; L. 2010, ch. 17, § 24; July 1.



8-2607 Injunction; jurisdiction of courts.

8-2607. Injunction; jurisdiction of courts. Upon application of the director or any person having any interest in the subject matter, the district courts of this state may enjoin any person from violating any of the provisions of this act or any order or rule and regulation issued or adopted pursuant thereto.

History: L. 2006, ch. 51, § 7; July 1.



8-2608 Service of process; secretary of state.

8-2608. Service of process; secretary of state. The obtaining of a license hereunder shall bring the applicant under the jurisdiction of the state of Kansas, and if no agent for service of process has been designated by a licensee, the licensee will be deemed to have designated the secretary of the state of Kansas as agent for receipt of service of process.

History: L. 2006, ch. 51, § 8; July 1.



8-2609 Disposition of moneys.

8-2609. Disposition of moneys. The director shall remit all moneys received by or for the director from fees, charges or penalties under the provisions of this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the vehicle dealers and manufacturers fee fund.

History: L. 2006, ch. 51, § 9; July 1.



8-2610 Rules and regulations.

8-2610. Rules and regulations. The secretary of revenue may adopt such rules and regulations as are necessary for the administration of this act.

History: L. 2006, ch. 51, § 10; July 1.



8-2611 Citation of act.

8-2611. Citation of act. The provisions of K.S.A. 2015 Supp. 8-2601 through 8-2611, and amendments thereto, may be cited as the vehicle title service agent licensing act.

History: L. 2006, ch. 51, § 11; July 1.






Article 27 KANSAS TRANSPORTATION NETWORKCOMPANY SERVICES ACT

8-2701 Kansas transportation network company services act.

8-2701. Kansas transportation network company services act. This act shall be known and may be cited as the Kansas transportation network company services act.

History: L. 2015, ch. 43, § 1; May 14.



8-2702 Same; definitions.

8-2702. Same; definitions. Except as otherwise provided, as used in the Kansas transportation network company services act:

(a) "Act" means the Kansas transportation network company services act.

(b) "Digital network" means any online-enabled application, software, website or system offered or utilized by a transportation network company that enables the prearrangement of rides with transportation network company drivers.

(c) "Personal vehicle" means a vehicle that is used by a transportation network company driver in connection with providing a prearranged ride and is:

(1) Owned, leased or otherwise authorized for use by the transportation network company driver; and

(2) not a taxicab, limousine or for-hire vehicle.

(d) "Prearranged ride" means the provision of transportation by a driver to a rider, beginning when a driver accepts a ride requested by a rider through a digital network controlled by a transportation network company, continuing while the driver transports a requesting rider, and ending when the last requesting rider departs from the personal vehicle. A "prearranged ride" does not include transportation provided using a taxi, limousine or other for-hire vehicle.

(e) "Transportation network company" or "TNC" means a corporation, partnership, sole proprietorship or other entity operating in Kansas that uses a digital network to connect transportation network company riders to transportation network company drivers who provide prearranged rides. A transportation network company shall not be deemed to control, direct or manage the personal vehicles or transportation network company drivers that connect to its digital network, except where agreed to by written contract.

(f) "Transportation network company driver" or "driver" means an individual who:

(1) Receives connections to potential passengers and related services from a transportation network company in exchange for payment of a fee to the transportation network company; and

(2) uses a personal vehicle to provide services for riders matched through a digital network controlled by a transportation network company and receives, in exchange for providing the passenger a ride, compensation that exceeds the individual's cost to provide the ride.

(g) "Transportation network company rider" or "rider" means an individual or persons who use a transportation network company's digital network to connect with a transportation network driver who provides prearranged rides to the rider in the driver's personal vehicle between points chosen by the rider.

(h) "Vehicle owner" means the owner of a personal vehicle.

History: L. 2015, ch. 43, § 2; L. 2015, ch. 69, § 2; July 1.



8-2703 Same; not motor carrier, taxicab or for-hire vehicle.

8-2703. Same; not motor carrier, taxicab or for-hire vehicle. Transportation network companies or drivers shall not be considered motor carriers, private motor carriers or public motor carriers of passengers as those terms are defined in K.S.A. 66-1,108, and amendments thereto, nor determined to provide taxicab or for-hire vehicle service so long as such TNC or driver meets the requirements of this act. In addition, a driver shall not be required to register the personal vehicle such driver uses for prearranged rides as a commercial or for-hire vehicle.

History: L. 2015, ch. 43, § 3; May 14.



8-2704 Same; agent required.

8-2704. Same; agent required. The TNC must maintain an agent for service of process in the state of Kansas.

History: L. 2015, ch. 43, § 4; May 14.



8-2705 Same; fares.

8-2705. Same; fares. A TNC may charge a fare for the services provided to riders, provided that, if a fare is charged, the TNC shall disclose to riders the fare calculation method on its digital network. The TNC shall also provide riders with the applicable rates being charged and the option to receive an estimated fare before the rider enters the driver's personal vehicle.

History: L. 2015, ch. 43, § 5; May 14.



8-2706 Same; identification.

8-2706. Same; identification. The TNC's digital network shall display a picture of the driver, and the license plate number of the personal vehicle utilized for providing the prearranged ride before the rider enters the driver's vehicle.

History: L. 2015, ch. 43, § 6; May 14.



8-2707 Same; electronic receipts.

8-2707. Same; electronic receipts. Within a reasonable period of time following the completion of a trip, a TNC shall transmit an electronic receipt to the rider that lists:

(a) The origin and destination of the trip;

(b) the total time and distance of the trip; and

(c) an itemization of the total fare paid, if any.

History: L. 2015, ch. 43, § 7; May 14.



8-2708 Same; insurance.

8-2708. Same; insurance. On January 1, 2016, and thereafter, a transportation network company driver or vehicle owner or transportation network company on the driver's behalf shall maintain primary automobile insurance that:

(a) Recognizes that the driver is a transportation network company driver and covers the driver while the driver is logged on to the transportation network company's digital network, while the driver is engaged in a prearranged ride or while the driver otherwise uses a vehicle to transport passengers for compensation.

(b) (1) The following automobile insurance requirements shall apply while a participating transportation network company driver is logged on to the transportation network company's digital network and is available to receive transportation requests but is not engaged in a prearranged ride:

(A) Primary automobile liability insurance in the amount of at least $50,000 for death and bodily injury per person, $100,000 for death and bodily injury per incident, and $25,000 for property damage; and

(B) primary automobile liability insurance that meets the minimum coverage requirements where required by K.S.A. 40-284 and 40-3107(f), and amendments thereto.

(2) The coverage requirements of this subsection (b) may be satisfied by any of the following:

(A) Automobile insurance maintained by the transportation network company driver or vehicle owner ;

(B) automobile insurance maintained by the transportation network company; or

(C) any combination of subparagraphs (A) and (B).

(c) (1) The following automobile insurance requirements shall apply while a transportation network company driver is engaged in a prearranged ride:

(A) Primary automobile liability insurance that provides at least $1,000,000 for death, bodily injury and property damage;

(B) primary automobile liability insurance that meets the minimum coverage requirements where required by K.S.A. 40-284 and 40-3107(f), and amendments thereto.

(2) The coverage requirements of this subsection (c) may be satisfied by any of the following:

(A) Automobile insurance maintained by the transportation network company driver or vehicle owner;

(B) automobile insurance maintained by the transportation network company; or

(C) any combination of subparagraphs (A) and (B).

(d) If insurance maintained by the driver or vehicle owner in subsection (b) or (c) has lapsed or does not provide the required coverage, insurance maintained by a transportation network company shall provide the coverage required by this section beginning with the first dollar of a claim and shall have the duty to defend such claim.

(e) Coverage under an automobile insurance policy maintained by the transportation network company shall not be dependent on a personal automobile insurer first denying a claim nor shall a personal automobile insurance policy be required to first deny a claim.

(f) Insurance required by this section may be placed with an insurer licensed under K.S.A. 40-208 or 40-209, and amendments thereto, or with a surplus lines insurer eligible under K.S.A. 40-246b, and amendments thereto.

(g) Insurance satisfying the requirements of this section shall be deemed to satisfy the financial responsibility requirement for a personal vehicle under the Kansas automobile injury reparations act, K.S.A. 40-3101 et seq., and amendments thereto.

(h) A transportation network company driver shall carry proof of coverage satisfying subsections (b) and (c) with such driver at all times during such driver's use of a vehicle in connection with a transportation network company's digital network. In the event of an accident, a transportation network company driver shall provide this insurance coverage information to the directly interested parties, automobile insurers and investigating police officers, upon request pursuant to K.S.A. 8-173, and amendments thereto. Upon such request, a transportation network company driver shall also disclose to directly interested parties, automobile insurers and investigating police officers, whether such driver was logged on to the transportation network company's digital network or on a prearranged ride at the time of an accident.

History: L. 2015, ch. 43, § 8; May 14.



8-2709 Same; mandatory disclosures.

8-2709. Same; mandatory disclosures. The transportation network company shall disclose in writing to transportation network company drivers the following before they are allowed to accept a request for a prearranged ride on the transportation network company's digital network:

(a) The insurance coverage, including the types of coverage and the limits for each coverage, that the transportation network company provides while the transportation network company driver uses a personal vehicle in connection with a transportation network company's digital network; and

(b) the transportation network company driver's own automobile insurance policy might not provide any coverage while the driver is logged on to the transportation network company's digital network and is available to receive transportation requests or is engaged in a prearranged ride, depending on its terms.

History: L. 2015, ch. 43, § 9; May 14.



8-2710 Same; automobile insurers; exclusions.

8-2710. Same; automobile insurers; exclusions. (a) Insurers that write automobile insurance in Kansas may exclude any and all coverage afforded under the driver's or vehicle owner's insurance policy for any loss or injury that occurs while a driver is logged on to a transportation network company's digital network or while a driver provides a prearranged ride. This right to exclude all coverage may apply to any coverage included in an automobile insurance policy, including, but not limited to:

(1) Liability coverage for bodily injury and property damage;

(2) personal injury protection coverage as defined in K.S.A. 40-3107(f), and amendments thereto;

(3) uninsured and underinsured motorist coverage;

(4) medical payments coverage;

(5) comprehensive physical damage coverage; and

(6) collision physical damage coverage.

Such exclusions shall apply notwithstanding any requirement under the Kansas automobile injury reparations act, K.S.A. 40-3101 et seq., and amendments thereto. Nothing in this section implies or requires that a personal automobile insurance policy provide coverage while the driver is logged on to the transportation network company's digital network, while the driver is engaged in a prearranged ride or while the driver otherwise uses a vehicle to transport passengers for compensation.

(b) Nothing in this section shall be deemed to preclude an insurer from providing coverage for the transportation network company driver's vehicle, if such insurer chooses to do so by contract or endorsement.

(c) Automobile insurers that exclude coverage as permitted in subsection (a) shall have no duty to defend or indemnify any claim expressly excluded thereunder. Nothing in this act shall be deemed to invalidate or limit an exclusion contained in a policy.

(d) An automobile insurer that defends or indemnifies a claim against a driver that is excluded under the terms of its policy as permitted in subsection (a) shall have a right of contribution against other insurers that provide automobile insurance to the same driver in satisfaction of the coverage requirements of K.S.A. 2015 Supp. 8-2708, and amendments thereto, at the time of loss.

(e) In a claims coverage investigation, transportation network companies and any insurer potentially providing coverage under K.S.A. 2015 Supp. 8-2708, and amendments thereto, shall cooperate to facilitate the exchange of relevant information with directly involved parties and any insurer of the transportation network company driver if applicable, including the precise times that a transportation network company driver logged on and off of the transportation network company's digital network in the 12-hour period immediately preceding and in the 12-hour period immediately following the accident and disclose to one another a clear description of the coverage, exclusions and limits provided under any automobile insurance maintained under K.S.A. 2015 Supp. 8-2708, and amendments thereto.

History: L. 2015, ch. 43, § 10; May 14.



8-2711 Same; zero tolerance policy for drugs or alcohol usage.

8-2711. Same; zero tolerance policy for drugs or alcohol usage. (a) The TNC shall implement a zero tolerance policy on the use of drugs or alcohol while a driver is providing a prearranged ride or is logged into the TNC's digital network but is not providing a prearranged ride, and shall provide notice of this policy on its website, as well as procedures to report a complaint about a driver with whom a rider was matched and whom the rider reasonably suspects was under the influence of drugs or alcohol during the course of the trip.

(b) Upon receipt of such rider complaint alleging a violation of the zero tolerance policy, the TNC shall immediately suspend such driver's access to the TNC's digital network and shall conduct an investigation into the reported incident. The suspension shall last the duration of the investigation.

(c) The TNC shall maintain records relevant to the enforcement of this requirement for a period of at least two years from the date that a rider complaint is received by the TNC.

History: L. 2015, ch. 43, § 11; May 14.



8-2712 Same; employment requirements.

8-2712. Same; employment requirements. Prior to permitting an individual to act as a driver on its digital network, the TNC shall:

(a) Require the individual to submit an application to the TNC, which includes information regarding the applicant's address, age, driver's license, driving history, motor vehicle registration, automobile liability insurance and other information required by the TNC; and

(b) obtain and review a driving history research report for such individual.

History: L. 2015, ch. 43, § 12; L. 2015, ch. 69, § 3; July 1.



8-2713 Same; vehicle equipment requirements.

8-2713. Same; vehicle equipment requirements. The TNC shall require that any personal vehicle that a driver will use to provide a prearranged ride meets the equipment requirements applicable to private personal vehicles under article 17 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2015, ch. 43, § 13; May 14.



8-2714 Same; only prearranged rides.

8-2714. Same; only prearranged rides. A driver shall only provide prearranged rides and shall not solicit or accept street hails.

History: L. 2015, ch. 43, § 14; May 14.



8-2715 Same; payment.

8-2715. Same; payment. The TNC shall adopt a policy prohibiting solicitation or acceptance of cash payments from riders and notify drivers of such policy. Drivers shall not solicit or accept cash payments from riders. Any payment for prearranged rides shall be made only electronically using the TNC's digital network.

History: L. 2015, ch. 43, § 15; May 14.



8-2716 Same; non-discrimination policy.

8-2716. Same; non-discrimination policy. (a) The TNC shall adopt a policy of non-discrimination with respect to riders and potential riders and notify drivers of such policy.

(b) Drivers shall comply with all applicable laws regarding non-discrimination against riders or potential riders.

(c) Drivers shall comply with all applicable laws relating to accommodation of service animals.

(d) A TNC shall not impose additional charges for providing services to persons with physical disabilities because of those disabilities.

(e) A TNC shall provide riders an opportunity to indicate whether they require a wheelchair-accessible vehicle. If a TNC cannot arrange wheelchair-accessible TNC service in any instance, it shall direct the rider to an alternate provider of wheelchair-accessible service, if available.

History: L. 2015, ch. 43, § 16; May 14.



8-2717 Same; records.

8-2717. Same; records. A TNC shall maintain:

(a) Individual trip records for at least one year from the date each trip was provided; and

(b) driver records at least until the one-year anniversary of the date on which a TNC driver's activation on the digital network has ended.

History: L. 2015, ch. 43, § 17; May 14.



8-2718 Same; nondisclosure of personally identifiable information.

8-2718. Same; nondisclosure of personally identifiable information. A TNC shall not disclose a rider's personally identifiable information to a third party unless: (a) The rider consents or disclosure is required by a legal obligation; or (b) disclosure is required to protect or defend the terms of use of the service or to investigate violations of those terms. In addition to the foregoing, a TNC shall be permitted to share a rider's name or telephone number with the driver providing prearranged rides to such rider in order to facilitate correct identification of the rider by the driver, or to facilitate communication between the rider and the driver.

History: L. 2015, ch. 43, § 18; May 14.



8-2719 Same; mandatory insurance disclosure.

8-2719. Same; mandatory insurance disclosure. (a) A TNC shall disclose prominently, with a separate acknowledgment of acceptance, to its TNC drivers in the prospective TNC drivers' written terms of service the following before the drivers are allowed to accept a request for TNC services on the TNC's digital network or software application:

"If the vehicle that you plan to use to provide transportation network company services has a lien against it, using the vehicle for transportation network company services may violate the terms of your contract with the lienholder. If you are required by agreement with the lienholder to maintain comprehensive and collision insurance on the vehicle, using the vehicle for TNC services without such insurance coverage may violate your legal obligation to the lienholder under Kansas law."

(b) If a TNC's insurer makes a payment for a claim covered under comprehensive coverage or collision coverage, the TNC shall cause its insurer to issue the payment directly to the business repairing the vehicle or jointly to the owner of the vehicle and the primary lienholder on the covered vehicle.

(c) If the vehicle used by a transportation network driver is subject to a lien and the lienholder requires comprehensive and collision insurance in its agreement, the transportation network driver shall ensure that comprehensive and collision insurance that covers the periods when the transportation network driver is logged on to a TNC's digital network but not engaged in a prearranged ride and when the transportation network driver is engaged in a prearranged ride is in effect.

(d) This section shall take effect on and after January 1, 2016.

History: L. 2015, ch. 43, § 19; L. 2015, ch. 69, § 4; July 1.



8-2720 Same; driver requirements.

8-2720. Same; driver requirements. (a) Consistent with the limitations of K.S.A. 50-704, and amendments thereto, the TNC shall not permit an individual to act as a driver on its digital network who:

(1) Has been convicted of:

(A) Any person felony as described in any section of article 34 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 54 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto;

(B) any sex offense as described in any section of article 35 of chapter 21 of the Kansas Statutes Annotated, prior to its repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated or K.S.A. 2015 Supp. 21-6419 through 21-6422, and amendments thereto;

(C) identity theft, as described in K.S.A. 21-4018, prior to its repeal, or K.S.A. 2015 Supp. 21-6107, and amendments thereto;

(D) any attempt, conspiracy or solicitation of any crime described in this paragraph; or

(E) a crime under the law of another jurisdiction which is substantially the same as the crimes described in this paragraph;

(2) is registered on the national sex offender registry, the Kansas offender registry or any similar registry of any other jurisdiction;

(3) has had a combined total of more than three moving violations in Kansas or any other jurisdiction within the past three years;

(4) has had a traffic violation in Kansas or any other jurisdiction within the past three years of attempting to evade the police, reckless driving or driving on a suspended license;

(5) has been convicted, adjudicated or placed on diversion, within the past seven years, of:

(A) Driving under the influence of drugs or alcohol in Kansas or any other jurisdiction;

(B) any crime involving controlled substances, as described in K.S.A. 2010 Supp. 21-36a01 through 21-36a17, prior to their transfer, or article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, or any violation of any provision of the uniform controlled substances act prior to July 1, 2009;

(C) theft, as described in K.S.A. 21-3701, prior to its repeal, or K.S.A. 2015 Supp. 21-5801, and amendments thereto;

(D) any crime involving fraud, dishonesty or deceit, as described by the Kansas criminal code;

(E) any attempt, conspiracy or solicitation of any crime described in this subsection; or

(F) a violation of the law or ordinance of another jurisdiction, including any municipality, which is substantially the same as the crimes described in this subsection;

(6) does not possess a valid driver's license;

(7) does not possess proof of registration for the motor vehicle or motor vehicles used to provide a prearranged ride;

(8) does not possess proof of automobile liability insurance for the personal vehicle or personal vehicles used to provide a prearranged ride; or

(9) is not at least 19 years of age.

(b) The provisions of this section shall be a part of and supplemental to the Kansas transportation network company services act.

History: L. 2015, ch. 69, § 1; July 1.









Chapter 9 BANKS AND BANKING; TRUST COMPANIES

Article 5 MISCELLANEOUS PROVISIONS

9-508 Kansas money transmitter act; definitions.

9-508.  Kansas money transmitter act; definitions. As used in this act:

(a) "Agent" means a person designated by a licensee to receive funds from a Kansas resident in order to forward such funds to the licensee to effectuate money transmission at one or more physical locations throughout the state or through the internet, regardless of whether such person would be exempt from the act by conducting money transmission on such person's own behalf;

(b) "commissioner" means the state bank commissioner;

(c) "control" means the power directly or indirectly to direct management or policies of a person engaged in money transmission or to vote 25% or more of any class of voting shares of a person engaged in money transmission;

(d) "electronic instrument" means a card or other tangible object for the transmission or payment of money, including a prepaid access card or device which contains a microprocessor chip, magnetic stripe or other means for the storage of information, that is prefunded and for which the value is decremented upon each use, but does not include a card or other tangible object that is redeemable by the issuer in goods or services;

(e) "licensee" means a person licensed under this act;

(f) "nationwide multi-state licensing system and registry" means a licensing system developed and maintained by the conference of state bank supervisors, or its successors and assigns, for the licensing and reporting of those persons engaging in the money transmission;

(g) "monetary value" means a medium of exchange, whether or not redeemable in money;

(h) "money transmission" means to engage in the business of the sale or issuance of payment instruments or of receiving money or monetary value for transmission to a location within or outside the United States by wire, facsimile, electronic means or any other means, except that money transmission does not include currency exchange where no transmission of money occurs;

(i) "outstanding payment liability" means:

(1) With respect to a payment instrument, any payment instrument issued or sold by the licensee which has been sold in the United States directly by the licensee, or any payment instrument that has been sold by an agent of the licensee in the United States, which has been reported to the licensee as having been sold and which has not yet been paid by or for the licensee;

(2) with respect to the transmission of money or monetary value, any money or monetary value the licensee or an agent of the licensee has received from a customer in the United States for transmission which has not yet been delivered to the recipient or otherwise paid by the licensee;

(j) "payment instrument" means any electronic or written check, draft, money order, travelers check or other electronic or written instrument or order for the transmission or payment of money, sold or issued to one or more persons, whether or not such instrument is negotiable. The term "payment instrument" does not include any credit card voucher, any letter of credit or any instrument which is redeemable by the issuer in goods or services;

(k) "permissible investments" means:

(1) Cash;

(2) deposits in a demand or interest bearing account with a domestic federally insured depository institution, including certificates of deposit;

(3) debt obligations of a domestic federally insured depository institution;

(4) any investment bearing a rating of one of the three highest grades as defined by a nationally recognized organization that rates such securities;

(5) investment grade bonds and other legally created general obligations of a state, an agency or political subdivision of a state, the United States or an instrumentality of the United States;

(6) obligations that a state, an agency or political subdivision of a state, the United States or an instrumentality of the United States has unconditionally agreed to purchase, insure or guarantee and that bear a rating of one of the three highest grades as defined by a nationally recognized organization that rates securities;

(7) shares in a money market mutual fund, interest-bearing bills or notes or bonds, debentures or stock traded on any national securities exchange or on a national over-the-counter market, or mutual funds primarily composed of such securities or a fund composed of one or more permissible investments as set forth herein;

(8) receivables that are payable to a licensee, in the ordinary course of business, pursuant to contracts which are not past due and which do not exceed in the aggregate 40% of the total required permissible investments pursuant to K.S.A. 9-513b, and amendments thereto. A receivable is past due if not remitted to the licensee within 10 business days; or

(9) any other investment or security device approved by the commissioner;

(l) "person" means any individual, partnership, association, joint-stock association, trust, corporation or any other form of business enterprise;

(m)  "resident" means any natural person or business entity located in this state; and

(n) "tangible net worth" means the physical worth of a licensee, calculated by taking a licensee's assets and subtracting its liabilities and its intangible assets, such as copyrights, patents, intellectual property and goodwill.

History: L. 1967, ch. 73, § 1; L. 1995, ch. 18, § 1; L. 2006, ch. 113, § 5; L. 2012, ch. 161, § 4; L. 2013, ch. 45, § 1; L. 2014, ch. 120, § 2; L. 2015, ch. 33, § 1; July 1.



9-509 Same; license; application; fingerprinting, when required; net worth requirement; deposit of security or bond; conditions; powers and duties of state bank commissioner.

9-509.  Same; license; application; fingerprinting, when required; net worth requirement; deposit of security or bond; conditions; powers and duties of state bank commissioner. (a) No person shall engage in the business of selling, issuing or delivering its payment instrument, check, draft, money order, personal money order, bill of exchange, evidence of indebtedness or other instrument for the transmission or payment of money or otherwise engage in the business of money transmission with a resident of this state, or, except as provided in K.S.A. 9-510, and amendments thereto, act as agent for another in the transmission of money as a service or for a fee or other consideration, unless such person files an application and obtains a license from the commissioner.

(b) Each license shall expire December 31 of each year. A license shall be renewed by filing with the commissioner a complete application and nonrefundable application fee at least 30 days prior to expiration of the license. Expired licenses may be reinstated through February 28 of each year by filing a reinstatement application and paying the appropriate application and late fees.

(c) It shall be unlawful for a person, acting directly or indirectly or through concert with one or more persons, to acquire control of any person engaged in money transmission through purchase, assignment, pledge or other disposition of voting shares of such money transmitter, except with the prior approval of the commissioner. Request for approval of the proposed acquisition shall be made by filing an application with the commissioner at least 60 days prior to the acquisition.

(d) All applications shall be submitted in the form and manner prescribed by the commissioner. Additionally, the following shall apply to all applications:

(1) The commissioner may use a nationwide multi-state licensing system and registry for processing applications, renewals, amendments, surrenders, and any other activity the commissioner deems appropriate. The commissioner may also use a nationwide multi-state licensing system and registry for requesting and distributing any information regarding money transmitter licensing to and from any source so directed by the commissioner. The commissioner may establish relationships or contracts with the nationwide multi-state licensing system and registry or other entities to collect and maintain records and process transaction fees or other fees related to applicants, licensees, as may be reasonably necessary to participate in the nationwide multi-state licensing system and registry. The commissioner may report violations of the law, as well as enforcement actions and other relevant information to the nationwide multi-state licensing system and registry. The commissioner may require any applicant or licensee to file reports with the nationwide multi-state licensing system and registry in the form prescribed by the commissioner.

(2) An application shall be accompanied by nonrefundable fees established by the commissioner for the license and each agent location. The commissioner shall determine the amount of such fees to provide sufficient funds to meet the budget requirements of administering and enforcing the act for each fiscal year. For the purposes of this subsection, "each agent location" means each physical location within the state where money transmission is conducted, including, but not limited to, branch offices, authorized vendor offices, delegate offices, kiosks and drop boxes. Any person using the multi-state licensing system shall pay all associated costs.

(3) (A) The commissioner may require fingerprinting of any individual, officer, director, partner, member, shareholder or any other person related to the application deemed necessary by the commissioner. If the applicant is a publicly traded corporation or a subsidiary of a publicly traded corporation, no fingerprint check shall be required. Fingerprints may be submitted to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. The fingerprints shall be used to identify the person and to determine whether the person has a record of arrests and convictions in this state or other jurisdiction.

(B) The commissioner may use information obtained from fingerprinting and the criminal history for purposes of verifying the identification of the person and in the official determination of the qualifications and fitness of the person, or in the case of an applicant company, the persons associated with the company.

(C) For purposes of this section and in order to reduce the points of contact which the federal bureau of investigation may have with the individual states, the commissioner may use a nationwide multi-state licensing system and registry for requesting information from and distributing information to the department of justice or any governmental agency.

(D) Whenever the commissioner requires fingerprinting, any associated costs shall be paid by the applicant or the parties to the application.

(4) Each application shall include audited financial statements for each of the two fiscal years immediately preceding the date of the application and an interim financial statement, as of a date not more than 90 days prior to the date of the filing of an application. The audited and interim financial statements shall be prepared in accordance with United States generally accepted accounting principles or in any other form or manner approved by the commissioner. Any person not in business two years prior to the filing of the application shall submit a statement in the form and manner prescribed by the commissioner sufficient to demonstrate compliance with subsection (e).

(e) In addition, each person submitting an application shall meet the following requirements:

(1) The tangible net worth of such person shall be at all times not less than $250,000, as shown by an audited financial statement and certified to by an owner, a partner or officer of the corporation or other entity filed in the form and manner prescribed by the commissioner. A consolidated financial statement from an applicant's holding company may be accepted by the commissioner. The commissioner may require any person to file a statement at any other time upon request;

(2) such person shall deposit and at all times keep on deposit with a bank in this state approved by the commissioner, cash or securities satisfactory to the commissioner in an amount not less than $200,000. The commissioner may increase the amount of cash or securities required up to a maximum of $1,000,000 upon the basis of:

(A) The volume of money transmission business transacted in this state by such person; or

(B) the impaired financial condition of a licensee, as evidenced by a reduction in net worth or financial losses;

(3) in lieu of the deposit of cash or securities required by this subsection, such person may give a surety bond in an amount equal to that required for the deposit of cash or securities, in a form satisfactory to the commissioner and issued by a company authorized to do business in this state, which bond shall be payable to the office of the state bank commissioner and be filed with the commissioner; and

(4) such person shall submit a list to the commissioner of the names and addresses of other persons who are authorized to act as agents for transactions with Kansas residents.

(f) The deposit of cash, securities or surety bond required by this section shall be subject to:

(1) Payment to the commissioner for the protection and benefit of purchasers of money transmission services, purchasers or holders of payment instruments furnished by such person, and those for whom such person has agreed to act as agent in transmission of monetary value and to secure the faithful performance of the obligations of such person in respect to the receipt, handling, transmission and payment of monetary value; and

(2) payment to the commissioner for satisfaction of any expenses, fines, fees or refunds due pursuant to this act, levied by the commissioner or that become lawfully due pursuant to a final judgment or order.

(g) The aggregate liability of the surety for all breaches of the conditions of the bond, in no event, shall exceed the amount of such bond. The surety on the bond shall have the right to cancel such bond upon giving 30 days' notice to the commissioner and thereafter shall be relieved of liability for any breach of condition occurring after the effective date of the cancellation. The commissioner or any aggrieved party may enforce claims against such deposit of cash or securities or surety bond. So long as the depositing person is not in violation of this act, such person shall be permitted to receive all interest and dividends on the deposit and shall have the right to substitute other securities satisfactory to the commissioner. If the deposit is made with a bank, any custodial fees shall be paid by such person.

(h) (1) The commissioner shall have the authority to examine the books and records of any person operating in accordance with the provisions of this act, at such person's expense, to verify compliance with state and federal law.

(2) The commissioner may require any person operating in accordance with the provisions of this act to maintain such documents and records as necessary to verify compliance with this act, or any other applicable state or federal law or regulation.

(3) For purposes of investigation, examination or other proceeding under this act, the commissioner may administer or cause to be administered oaths, subpoena witnesses and documents, compel the attendance of witnesses, take evidence and require the production of any document that the commissioner determines to be relevant to the inquiry.

(i) Except as authorized with regard to the appointment of agents, a licensee is prohibited from transferring, assigning, allowing another person to use the licensee's license, or aiding any person who does not hold a valid license under this act in engaging in the business of money transmission.

History: L. 1967, ch. 73, § 2; L. 1986, ch. 55, § 1; L. 1992, ch. 62, § 1; L. 2006, ch. 113, § 6; L. 2012, ch. 161, § 5; L. 2013, ch. 45, § 2; L. 2014, ch. 120, § 3; L. 2015, ch. 33, § 2; July 1.



9-510 Same; engaging in business; locations; licensee requirements.

9-510.  Same; engaging in business; locations; licensee requirements. A licensee may engage in the business of money transmission at one or more locations in this state and through or by means of such agents as such licensee may designate and appoint from time to time subject to the following provisions:

(a) No agent of a licensee shall be required to comply with the licensing provisions of this act.

(b) Only a licensee may designate an agent. A licensee must obtain prior approval from the commissioner to designate an agent that conducts money transmission business through the internet without a physical location in this state.

(c) No agent shall appoint a subagent.

(d) A person acting as an agent for an exempt entity or any other person accepting funds for transmission through an exempt entity is a money transmitter and subject to the provisions of this act.

(e) In conjunction with filing a renewal application, each applicant shall provide in the form and manner prescribed by the commissioner a complete list of its proposed or existing agents. At the end of each calendar quarter each licensee shall provide in the form and manner prescribed by the commissioner any additions or deletions in the licensee's agents.

(f) A written contract between a licensee and agent shall be maintained for inspection by the commissioner upon request and the written contract must contain provisions to the following effect:

(1) The agent must operate in full compliance with this act and the rules and regulations adopted thereunder.

(2) The agent is prohibited from using subagents or conducting money transmission business from locations that have not been approved by the licensee.

(3) A description of the specific money services the licensee has permitted the agent to perform on behalf of the licensee.

(g) The agent may only conduct activities authorized by the licensee in the written agreement, unless the agent is also a licensee.

(h) A licensee may contract with another licensee to use that other licensee's existing authorized agents only for the purpose of loading funds onto existing prepaid access cards. The licensee with the direct contractual relationship with the agents shall record the transactions as such licensee's own. If a shared agent sells new prepaid access cards on behalf of the licensee, then such licensee must directly contract with the agent and comply with all other requirements for designating an agent.

History: L. 1967, ch. 73, § 3; L. 2006, ch. 113, § 7; L. 2012, ch. 161, § 6; L. 2013, ch. 45, § 3; L. 2015, ch. 33, § 3; July 1.



9-510a Same; authorized charges for transmission.

9-510a. Same; authorized charges for transmission. On and after July 1, 2005, any person complying with the provisions of K.S.A. 9-508 through 9-513, and amendments thereto, may charge a different price for a transmission of money service based on the mode of transmission used in the transaction, so long as the price charged for the service is the same for all forms of payment which are accepted within the same mode of transmission.

History: L. 2005, ch. 133, § 1; Apr. 21.



9-511 Same; inapplicability of act to certain businesses and activities.

9-511. Same; inapplicability of act to certain businesses and activities. The following persons shall be exempt from the provisions of this act:

(a) (1) Banks, building and loan associations, savings and loan associations, savings banks or credit unions organized under the laws of and subject to the supervision of this state, another state or the United States;

(2) service providers that: (A) By written agreement with the exempt entities listed in (a)(1), provide for receipt and delivery of funds, network access, processing, clearance or settlement services in support of money transmission activities; and (B) allow the state or federal regulators with regulatory jurisdiction over the exempt entity to examine and inspect the applicable records, books and transactions relating to the service provider;

(3) the government of the United States and its agencies, including agents of the government and its agencies; or

(4) the state of Kansas and its agencies, including agents of the state of Kansas and its agencies.

(b) This act also shall not apply to the distribution, transmission or payment of money as a part of the lawful practice of law, bookkeeping, accounting or real estate sales or brokerage or as an incidental and necessary part of any lawful business activity.

History: L. 1967, ch. 73, § 4; L. 1989, ch. 48, § 10; L. 1990, ch. 53, § 1; L. 2006, ch. 113, § 8; L. 2012, ch. 161, § 7; L. 2013, ch. 45, § 4; L. 2015, ch. 33, § 4; July 1.



9-512 Same; penalties for violations.

9-512.  Same; penalties for violations. (a) The commissioner, after notice and an opportunity for hearing, may issue an order to address any violation of this act:

(1) Assessing a fine against any person who violates this act, or rules and regulations adopted thereto, in an amount not to exceed $5,000 per violation;

(2) assessing the agency's operating costs and expenses for investigating and enforcing this act;

(3) requiring the person to pay restitution for any loss arising from the violation or requiring the person to disgorge any profits arising from the violation;

(4) barring the person from future application for licensure pursuant to the act; and

(5) requiring such affirmative action as in the judgment of the commissioner which will carry out the purposes of this act.

(b) The commissioner may enter into a consent order at any time with a person to resolve a matter arising under this act, rules and regulations adopted thereto, or an order issued pursuant to this act.

(c) Any person who knowingly violates any provision of this act shall be guilty of a severity level 9, nonperson felony. Each transaction in violation of this act and each day that a violation continues shall be a separate offense. Whenever a corporation violates any provision of this act, such violation shall be attributed to individual directors, officers and agents who have authorized, ordered or performed any of the acts constituting such violation.

(d) A corporation and its directors, officers and agents may each be prosecuted separately for violations of this act and the acquittal or conviction of one such director, officer or agent shall not abate the prosecution of the others.

(e) Whenever it appears that a person has violated, or is likely to violate, this act, rules and regulations adopted thereunder, or an order issued pursuant to this act, then the commissioner may bring an action for injunctive relief to enjoin the violation or enforce compliance, regardless of whether or not criminal proceedings have been instituted. Any person who engages in activities that are regulated and require a license under this act shall be considered to have consented to the jurisdiction of the courts of this state for all actions arising under this act.

History: L. 1967, ch. 73, § 5; L. 2006, ch. 113, § 9; L. 2012, ch. 161, § 8; May 31.



9-513 Same; invalidity of part; interpretation of act.

9-513.  Same; invalidity of part; interpretation of act. The commissioner shall rely on the deputy commissioner of the banking division established pursuant to K.S.A. 75-3135, and amendments thereto, and such deputy's staff to administer, interpret and enforce this act for the purpose of protecting the citizens of this state, against financial loss, who purchase payment instruments or who give money or control of their funds or credit into the custody of another person for transmission, regardless of whether the transmitter has any office, facility, agent or other physical presence in the state.

History: L. 1967, ch. 73, § 6; L. 2006, ch. 113, § 10; L. 2012, ch. 161, § 9; L. 2013, ch. 45, § 5; July 1.



9-513a Same; issuance of license; revocation of license, when.

9-513a.  Same; issuance of license; revocation of license, when. The commissioner, after notice and an opportunity for a hearing, may deny, suspend, revoke or refuse to renew a license issued pursuant to this act, or issue a cease and desist order if the commissioner finds any of the following are applicable to any person who is required to be licensed under this act or such person's agent:

(a) The financial responsibility, character, reputation, experience and general fitness of the person, such person's senior officers, directors and principal stockholders are such to warrant the belief that the business may not be operated efficiently, fairly and in the public interest;

(b) the person may be financially unable to perform such person's obligations or that the person has willfully failed without reasonable cause to pay or provide for payment of any of such person's obligations related to the person's money transmission business;

(c) the person no longer meets a requirement for initial granting of a license;

(d) the person has filed with the commissioner any document or statement falsely representing or omitting a material fact;

(e) the person concealed a fact or a condition exists which would clearly have justified the commissioner's refusal to grant a license had the fact or condition been known to exist at the time the application for the license was made;

(f) the person or a senior officer, director or a stockholder who owns more than 10% of the money transmission business' outstanding stock has been convicted of a crime involving fraud, dishonesty or deceit;

(g) there has been entry of a federal or state administrative order against the person for violation of any rule and regulation applicable to the conduct of the person's money transmission business;

(h) the person refused to provide information requested by the commissioner or refused to permit an examination or investigation by the commissioner;

(i) a failure to pay to the commissioner any fee required by this act;

(j) the person has engaged in any transaction, practice or business conduct that is fraudulent or deceptive in connection with the business of money transmission;

(k) the person advertises, displays, distributes, broadcasts or televises any false, misleading or deceptive statement or representation with regard to rates, terms or conditions for the transmission of money;

(l) the person fails to keep and maintain sufficient records to permit an audit to satisfactorily disclose to the commissioner the licensee's compliance with the provisions of the act;

(m) the person has been the subject of any disciplinary action by this or any other state or federal agency;

(n) a final judgment has been entered against the person in a civil action and the commissioner finds the conduct on which the judgment is based indicates that it would be contrary to the public interest to permit such person to be licensed;

(o) the person has violated any order issued by the commissioner, any provision of this act, any rule and regulation adopted thereto, or any other state or federal law applicable to money transmission; or

(p) the person has refused or otherwise failed to provide, after a reasonable time as determined by the commissioner, any information necessary to approve or renew an application or license issued pursuant to this act.

History: L. 2006, ch. 113, § 2; L. 2012, ch. 161, § 10; L. 2015, ch. 33, § 5; July 1.



9-513b Money transmitter; permissible investments; requirements.

9-513b. Money transmitter; permissible investments; requirements. (a) Each licensee under this act shall at all times possess permissible investments having an aggregate market value, calculated in accordance with United States generally accepted accounting principles, of not less than the aggregate amount of the outstanding payment liability held by the licensee in the United States. This requirement may be waived by the commissioner if the dollar volume of a licensee's outstanding payment liability does not exceed the bond or other security devices posted by the licensee pursuant to K.S.A. 9-509, and amendments thereto.

(b) In the event of the bankruptcy of the licensee, the permissible investments shall be deemed by operation of law to be held in trust for the benefit of all persons whose money or monetary value is considered outstanding, even if such permissible investments are commingled with other assets of the licensee.

History: L. 2006, ch. 113, § 3; L. 2015, ch. 33, § 6; July 1.



9-513c Same; confidential information; release of, when.

9-513c.  Same; confidential information; release of, when. (a) Notwithstanding any other provision of law, all information or reports obtained and prepared by the commissioner in the course of licensing or examining a person engaged in money transmission business shall be confidential and may not be disclosed by the commissioner except as provided in subsection (c) or (d).

(b) (1) All confidential information shall be the property of the state of Kansas and shall not be subject to disclosure except upon the written approval of the state bank commissioner.

(2) The provisions of this subsection shall expire on June 30, 2019, unless the legislature acts to reenact such provisions. The provisions of this paragraph shall be reviewed by the legislature prior to July 1, 2019.

(c) (1) The commissioner shall have the authority to share supervisory information, including reports of examinations, with other state or federal agencies having regulatory authority over the person's money transmission business and shall have the authority to conduct joint examinations with other regulatory agencies.

(2) (A) The requirements under any federal or state law regarding the confidentiality of any information or material provided to the nationwide multi-state licensing system, and any privilege arising under federal or state law, including the rules of any federal or state court, with respect to such information or material, shall continue to apply to such information or material after the information or material has been disclosed to the system. Such information and material may be shared with all state and federal regulatory officials with financial services industry oversight authority without the loss of confidentiality protections provided by federal and state laws.

(B) The provisions of this paragraph shall expire July 1, 2018, unless the legislature acts to reenact such provisions. The provisions of this section shall be reviewed by the legislature prior to July 1, 2018.

(d) The commissioner may provide for the release of information to law enforcement agencies or prosecutorial agencies or offices who shall maintain the confidentiality of the information.

(e) The commissioner may accept a report of examination or investigation from another state or federal licensing agency, in which the accepted report is an official report of the commissioner. Acceptance of an examination or investigation report does not waive any fee required by this act.

(f) Nothing shall prohibit the commissioner from releasing to the public a list of persons licensed or their agents or from releasing aggregated financial data on such persons.

(g) The provisions of subsection (a) shall expire on July 1, 2016, unless the legislature acts to reauthorize such provisions. The provisions of subsection (a) shall be reviewed by the legislature prior to July 1, 2016.

History: L. 2006, ch. 113, § 4; L. 2011, ch. 11, § 1; L. 2012, ch. 161, § 11; L. 2013, ch. 45, § 6; L. 2014, ch. 120, § 4; July 1.



9-513d Citation of Kansas money transmitter act; rules and regulations.

9-513d. Citation of Kansas money transmitter act; rules and regulations. (a) The provisions of K.S.A. 9-508 through 9-513, and amendments thereto, K.S.A. 2015 Supp. 9-513a through 9-513d, and amendments thereto, and K.S.A.  2015 Supp. 9-513e, and amendments thereto, shall be known as and may be cited as the Kansas money transmitter act.

(b) The commissioner is hereby authorized to adopt rules and regulations necessary to administer and implement the Kansas money transmitter act.

History: L. 2006, ch. 113, § 1; L. 2013, ch. 45, § 7; L. 2014, ch. 120, § 5; July 1.



9-513e Same; change in executive officers or directors; fingerprinting.

9-513e. Same; change in executive officers or directors; fingerprinting. (a) Each licensee under this act shall within 30 days report to the commissioner any change, for whatever reason, in the executive officers or directors, including in its report a statement of the past and current business and professional affiliations of the new executive officers or directors.

(b) The commissioner may require fingerprinting of any new executive officer or director, deemed necessary by the commissioner. Such fingerprints may be submitted to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. The fingerprints shall be used to identify the person and to determine whether the person has a record of arrests and convictions in this state or other jurisdiction.

(c) The commissioner may use information obtained from fingerprinting and the criminal history for purposes of verifying the identification of the person and in the official determination of the qualifications and fitness of the person.

(d) For purposes of this section and in order to reduce the points of contact which the federal bureau of investigation may have with the individual states, the commissioner may use a nationwide multi-state licensing system and registry for requesting information from and distributing information to the department of justice or any governmental agency.

(e) Whenever the commissioner requires fingerprinting, any associated costs shall be paid by the applicant or the parties to the application. If the applicant is a publicly traded corporation or a subsidiary of a publicly traded corporation, no fingerprint check shall be required.

(f) The provisions of this section shall be part of and supplemental to the Kansas money transmitter act.

History: L. 2014, ch. 120, § 1; July 1.



9-519 Bank holding companies; definitions.

9-519. Bank holding companies; definitions. For the purposes of K.S.A. 9-520 through 9-524, and amendments thereto, and K.S.A. 9-532 through 9-541, and amendments thereto, unless otherwise required by the context:

(a) "Bank" means an insured bank as defined in 12 U.S.C. § 1813(h) except the term shall not include a national bank that: (1) Engages only in credit card operations;

(2) does not accept demand deposits or deposits that the depositor may withdraw by check or similar means for payment to third parties or others;

(3) does not accept any savings or time deposits of less than $100,000;

(4) maintains only one office that accepts deposits; and

(5) does not engage in the business of making commercial loans.

(b) (1) "Bank holding company" means any company:

(A) Which directly or indirectly owns, controls, or has power to vote 25% or more of any class of the voting shares of a bank or 25% or more of any class of the voting shares of a company which is or becomes a bank holding company by virtue of this act;

(B) which controls in any manner the election of a majority of the directors of a bank or of a company which is or becomes a bank holding company by virtue of this act;

(C) which the commissioner determines, after notice and opportunity for a hearing, that the company directly or indirectly exercises a controlling influence over the management or policies of the bank or company.

(2) Notwithstanding paragraph (1), no company:

(A) Shall be deemed to be a bank holding company by virtue of the company's ownership or control of shares acquired by the company in connection with such company's underwriting of securities if such shares are held only for such period of time as will permit the sale thereof on a reasonable basis;

(B) formed for the sole purpose of participating in a proxy solicitation shall be deemed to be a bank holding company by virtue of the company's control of voting rights of shares acquired in the course of such solicitation;

(C) shall be deemed to be a bank holding company by virtue of the company's ownership or control of shares acquired in securing or collecting a debt previously contracted in good faith, provided such shares are disposed of within a period of two years from the date on which such shares could have been disposed of by such company; or

(D) owning or controlling voting shares of a bank shall be deemed to be a bank holding company by virtue of the company's ownership or control of shares held in a fiduciary capacity except where such shares are held for the benefit of such company or the company's shareholders.

(c) "Company" means any corporation, limited liability company, trust, partnership, association or similar organization including a bank, but shall not include any corporation the majority of the shares of which are owned by the United States or by any state or include any individual, partnership or qualified family partnership upon the determination by the commissioner that a general or limited partnership qualifies under the definition in 12 U.S.C. § 1841(o)(10).

(d) "Foreign bank" means any company organized under the laws of a foreign country, a territory of the United States, Puerto Rico, Guam, American Samoa or the Virgin Islands or any subsidiary or affiliate organized under such laws, which engages in the business of banking.

(e) "Kansas bank" means any bank, as defined by subsection (a), which, in the case of a state chartered bank, is a bank chartered under the authority of the state of Kansas, and in the case of a national banking association, a bank with its charter location in Kansas.

(f) "Kansas bank holding company" means a bank holding company, as defined by subsection (b), with total subsidiary bank deposits in Kansas which exceed the bank holding company's subsidiary bank deposits in any other state.

(g) "Out-of-state bank holding company" means any holding company which is not a Kansas bank holding company as defined in subsection (f).

(h) "Subsidiary" means, with respect to a specified bank holding company:

(1) Any company with more than 5% of the voting shares, excluding shares owned by the United States or by any company wholly owned by the United States, that are directly or indirectly owned or controlled by, or held with power to vote, such bank holding company; or

(2) any company, the election of a majority of the directors of which, is controlled in any manner by such bank holding company.

History: L. 1985, ch. 55, § 2; L. 1991, ch. 45, § 1; L. 1991, ch. 46, § 1; L. 1995, ch. 79, § 1; L. 1996, ch. 175, § 17; L. 2015, ch. 38, § 14; July 1.



9-520 Same; ownership limitations; exceptions.

9-520. Same; ownership limitations; exceptions. (a) Excluding shares held under the circumstances set out in K.S.A. 9-519(b)(2), and amendments thereto, no bank holding company or any subsidiary thereof shall directly or indirectly acquire ownership or control of, or power to vote, any of the voting shares of any bank which holds Kansas deposits if, after such acquisition, the bank holding company and all subsidiaries would hold or control, in the aggregate, more than 15% of total Kansas deposits.

(b) This section shall not prohibit a bank holding company or any subsidiary thereof from acquiring ownership or control of, or power to vote, any of the voting shares of any bank if the commissioner, in the case of a bank organized under the laws of this state, or the comptroller of the currency, in the case of a national banking association, determines that an emergency exists and that the acquisition is appropriate in order to protect the public interest against the failure or probable failure of the bank.

(c) As used in this section, "Kansas deposits" means all deposits, shares or similar accounts held by banks, savings and loan associations, savings banks and building and loan associations attributable to any office in Kansas where deposits are accepted as determined by the commissioner on the basis of the most recent reports to supervisory authorities which are available at the time of the acquisition.

History: L. 1985, ch. 55, § 3; L. 1990, ch. 54, § 2; L. 1993, ch. 138, § 1; L. 1997, ch. 59, § 3; L. 2015, ch. 38, § 15; July 1.



9-532 Same; authority; fee.

9-532. Same; authority; fee. (a) With prior approval of the commissioner: (1) Any company by virtue of acquisition of ownership or control of, or the power to vote the voting shares of, a bank or another company, may become a bank holding company; (2) any bank holding company may acquire, directly or indirectly, ownership or control of, or power to vote, any of the voting shares of, an interest in or all or substantially all of the assets of a Kansas state chartered bank or of a bank holding company that has an ownership interest in a Kansas state chartered bank.

(b) Request for approval shall be made by filing an application in such form as required by the commissioner, containing the information prescribed by K.S.A. 9-533, and amendments thereto, and by rules and regulations adopted by the commissioner.

(c) Any applicant making application under this section shall pay to the commissioner a fee in an amount established pursuant to K.S.A. 2015 Supp. 9-1726, and amendments thereto, to defray the expenses of the commissioner in the examination and investigation of the application. The commissioner shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bank investigation fund. The moneys in the bank investigation fund shall be used to pay the expenses of the commissioner in the examination and investigation of such applications and any unused balance shall be transferred to the bank commissioner fee fund.

History: L. 1991, ch. 45, § 4; L. 1992, ch. 62, § 2; L. 1993, ch. 158, § 1; L. 1995, ch. 79, § 3; L. 2012, ch. 83, § 1; L. 2015, ch. 38, § 16; July 1.



9-533 Same; application; required information.

9-533. Same; application; required information. An application filed pursuant to K.S.A. 9-532, and amendments thereto, shall provide the following information and include the following documents:

(a) A copy of any application by an applicant seeking approval by a federal agency of the acquisition of the voting shares or assets of a Kansas state chartered bank or of a bank holding company that has an ownership interest in a Kansas state chartered bank and of any supplemental material or amendments filed with the application.

(b) Statements of the financial condition and future prospects, including current and projected capital positions and levels of indebtedness, of the applicant and the Kansas state chartered bank or bank holding company that has an ownership interest in a Kansas state chartered bank which is the subject of the application filed pursuant to K.S.A. 9-532, and amendments thereto.

(c) Information as to how the applicant proposes to adequately meet the convenience and needs of the community served by the Kansas state chartered bank or bank holding company that has an ownership interest in a Kansas state chartered bank which is the subject of the application filed pursuant to K.S.A. 9-532, and amendments thereto, and the communities served by other Kansas banks which are subsidiaries of the applicant, in accordance with 12 U.S.C. § 2901 et seq.

(d) Any additional information the commissioner deems necessary.

History: L. 1991, ch. 45, § 5; L. 1995, ch. 79, § 4; L. 2012, ch. 83, § 2; L. 2015, ch. 38, § 17; July 1.



9-534 Same; application; approval; factors.

9-534. Same; application; approval; factors. In determining whether to approve an application filed pursuant to K.S.A. 9-532, and amendments thereto, the commissioner shall consider the following factors:

(a) Whether the subsidiary banks of the applicant are operated in a safe, sound and prudent manner.

(b) Whether the subsidiary banks of the applicant have provided adequate and appropriate services to their communities, including services contemplated by 12 U.S.C. § 2901 et seq.

(c) Whether the applicant proposes to provide adequate and appropriate services, including services contemplated by 12 U.S.C. § 2901 et seq., in the communities served by the Kansas state chartered bank or by the Kansas bank subsidiaries of the bank holding company that has an ownership interest in a Kansas state chartered bank.

(d) Whether the proposed acquisition will result in a Kansas state chartered bank or bank holding company that has an ownership interest in a Kansas state chartered bank that has adequate capital and good earnings prospects.

(e) Whether the financial condition of the applicant or any of its subsidiary banks would jeopardize the financial stability of the Kansas state chartered bank or bank holding company that has an ownership interest in a Kansas state chartered bank which is the subject of the application.

(f) Whether the competence, experience and integrity of the managerial resources of the applicant or any proposed management personnel of any Kansas state chartered bank or any Kansas bank subsidiaries of the bank holding company that has an ownership interest in a Kansas state chartered bank indicates that to permit such person to control a bank would not be in the interest of the depositors of a bank or in the interest of the public.

History: L. 1991, ch. 45, § 6; L. 1995, ch. 79, § 5; L. 2012, ch. 83, § 3; L. 2015, ch. 38, § 18; July 1.



9-535 Same; approval of application; applicant right to appeal.

9-535. Same; approval of application; applicant right to appeal. (a) The commissioner shall approve the application if the commissioner determines that the application favorably meets each and every factor prescribed in K.S.A. 9-534, and amendments thereto, the proposed acquisition is in the interest of the depositors and creditors of the Kansas state chartered bank or bank holding company that has an ownership interest in a Kansas state chartered bank which is the subject of the proposed acquisition and in the public interest generally. Otherwise, the application shall be denied.

(b) If the commissioner denies the application, the applicant shall have the right to a hearing before the state banking board to be conducted in accordance with the Kansas administrative procedure act. The state banking board shall render the board's decision affirming or rescinding the determination of the commissioner. Any action of the state banking board pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1991, ch. 45, § 7; L. 1995, ch. 79, § 6; L. 2010, ch. 17, § 25; L. 2012, ch. 83, § 4; L. 2015, ch. 38, § 19; July 1.



9-536 Same; subject to change of control provisions.

9-536. Same; subject to change of control provisions. An applicant filing an application pursuant to K.S.A. 9-532, and amendments thereto, may be required to the extent applicable to supplement the application with such information as may be required pursuant to K.S.A. 9-1719 et seq., and amendments thereto.

History: L. 1991, ch. 45, § 8; L. 1995, ch. 79, § 7; L. 2015, ch. 38, § 20; July 1.



9-537 Same; review of operations by commissioner; additional information.

9-537. Same; review of operations by commissioner; additional information. The commissioner at any time may review the activities of any bank holding company with a subsidiary bank in Kansas and its subsidiary banks to determine if the proposals of the company as stated in the information provided pursuant to K.S.A. 9-533, and amendments thereto, are being fulfilled. The commissioner may require the company and such banks to furnish such additional information as the commissioner finds necessary to make such determination.

History: L. 1991, ch. 45, § 9; L. 1995, ch. 79, § 8; Sept. 29.



9-540 Foreign bank prohibited from having branch bank in state.

9-540. Foreign bank prohibited from having branch bank in state. No foreign bank shall establish or maintain any branch, agency, office or other place of business in this state.

History: L. 1995, ch. 79, § 11; Apr. 6.



9-541 Acquisition of bank by out-of-state bank holding company; age limitation; exceptions.

9-541. Acquisition of bank by out-of-state bank holding company; age limitation; exceptions. (a) No out-of-state bank holding company or any subsidiary thereof shall directly or indirectly acquire ownership or control of, or power to vote, more than 5% of any class of the voting shares of any Kansas bank unless such Kansas bank has been in existence and actively engaged in business for five or more years.

(b) This section shall not prohibit an out-of-state bank holding company or any subsidiary thereof from acquiring ownership or control of, or power to vote, more than 5% of the voting shares of any Kansas bank which has been organized solely for the purpose of, and does not open for business prior to, facilitating a merger of such Kansas bank with or into a Kansas bank which has been in existence and actively engaged in business for five or more years, or a consolidation of such Kansas bank and one or more Kansas banks which have been in existence and actively engaged in business for five or more years.

(c) This section shall not prohibit an out-of-state bank holding company or any subsidiary thereof from acquiring ownership or control of, or power to vote, more than 5% of any class of the voting shares of any Kansas bank if the commissioner, in the case of a bank organized under the laws of this state, or the comptroller of the currency, in the case of a national banking association, determines that an emergency exists and that the acquisition is appropriate in order to protect the public interest against the failure or probable failure of the Kansas bank.

History: L. 1995, ch. 79, § 12; Apr. 6.



9-542 Citation of code; statutes comprising.

9-542. Citation of code; statutes comprising. Articles 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 and 21 of chapter 9 of the Kansas Statutes Annotated, K.S.A. 74-3004, 74-3005, 74-3006, 75-1304, 75-1305 and 75-1306, and 75-1308, and K.S.A. 2015 Supp. 9-814, 9-815, 9-816, 9-1141, 9-1409, 9-1725, 9-1726, 9-1810, 9-1811, 9-1919, 9-1920, 9-1921 and 9-2019, and amendments thereto, shall constitute and may be cited as the state banking code.

History: L. 2000, ch. 106, § 5; L. 2015, ch. 38, § 21; July 1.






Article 7 BANKING CODE; DEFINITIONS

9-701 Definitions.

9-701. Definitions. Unless otherwise clearly indicated by the context, the following words when used in the state banking code, for the purposes of the state banking code, shall have the meanings respectively ascribed to them in this section:

(a) "Bank" means a state bank incorporated under the laws of Kansas.

(b) "Business of banking" means receiving or accepting money on deposit, and may include the performance of related activities that are not exclusive to banks, including paying drafts or checks, lending money or any other activity authorized by applicable law.

(c) "Trust company" means a trust company incorporated under the laws of Kansas and which does not accept deposits.

(d) "Commissioner" means the Kansas state bank commissioner.

(e) "Executive officer" means a person who participates or has authority to participate, other than in the capacity of a director, in major policymaking functions of the bank or trust company, whether or not the officer has an official title, the title designates the officer as an assistant or the officer is serving without salary or other compensation. The chairperson of the board, the president, every vice president, the cashier, the secretary and the treasurer of a company or bank are considered executive officers.

(1) A bank may, by resolution of the board of directors or by the bylaws of the bank or trust company, exempt an officer from participation, other than in the capacity of a director, in major policymaking functions of the bank or trust company if the officer does not actually participate therein.

(2) The commissioner may make the determination that a person is an executive officer if the commissioner determines that the criteria are met despite the existence of a resolution allowed pursuant to this subsection.

(f) "Demand deposit" means a deposit that: (1) (A) Is payable on demand;

(B) is issued with an original maturity or required notice period of less than seven days;

(C) represents funds for which the depository institution does not reserve the right to require at least seven days' written notice of an intended withdrawal; or

(D) represents funds for which the depository institution does reserve the right to require at least seven days' written notice of an intended withdrawal; and

(2) is not also a negotiable order of withdraw account.

(3) "Demand deposit" does not include "time deposits" or "savings deposits" as defined in this section.

(g) "Time deposit," also known as a certificate of deposit, means a deposit that the depositor does not have a right and is not permitted to make withdrawals from within six days after the date of deposit unless the deposit is subject to an early withdrawal penalty of at least seven days' simple interest on amounts withdrawn within the first six days after deposit. A time deposit from which partial early withdrawals are permitted must impose additional early withdrawal penalties for at least seven days' simple interest on amounts withdrawn within six days after each partial withdrawal. If such additional early withdrawal penalties are not contractually imposed, the account ceases to be a time deposit, but may become a savings deposit if the account meets the requirements for a savings deposit.

(h) "Savings deposit" means a deposit or account with respect to which the depositor is not required by the deposit contract, but may at any time, be required by the depository institution to give written notice of an intended withdrawal not less than seven days before such withdrawal is made and that is not payable on a specified date or at the expiration of a specified time after the date of deposit.

(i) "Public moneys" means all moneys coming into the custody of the United States government or any board, commission or agency thereof, and also shall mean all moneys coming into the custody of any officer of any municipal or quasi-municipal or public corporation, the state or any political subdivision thereof, pursuant to any provision of law authorizing any such official to collect or receive the same.

(j) "Municipal corporation" means any city incorporated under the laws of Kansas.

(k) "Quasi-municipal corporation" means any county, township, school district, drainage district, rural water district or any other governmental subdivision in the state of Kansas having authority to receive or hold moneys or funds.

(l) "Certificate of authority" means a certificate signed and sealed by the commissioner evidencing the authority of a bank or trust company to transact a general banking or trust business as provided by law.

(m) "Trust business" means engaging in, or holding out to the public as willing to engage in, the business of acting as a fiduciary for hire, except that no accountant, attorney, credit union, insurance broker, insurance company, investment adviser, real estate broker or sales agent, savings and loan association, savings bank, securities broker or dealer, real estate title insurance company or real estate escrow company shall be deemed to be engaged in a trust company business with respect to fiduciary services customarily performed by them for compensation as a traditional incident to their regular business activities.

(n) "Community and economic development entity" means an entity that makes investments or conducts activities that primarily benefit low-income and moderate-income individuals, low-income and moderate-income areas, or other areas targeted by a governmental entity for redevelopment, or would receive consideration as "qualified investments" under the community reinvestment act pub. L. 95-128, title VIII, 91 stat. 1147, 12 U.S.C. § 2901 et seq., and any state tax credit equity fund established pursuant to K.S.A. 74-8904, and amendments thereto.

(o) "Depository institution" means any state bank, national banking association, state savings and loan or federal savings association, without regard to the state where the institution is chartered or the state in which the institution's main office is located.

(p) "Student bank" means any nonprofit program offered by a high school accredited by the state board of education, where deposits are received, checks are paid or money is lent for limited in-school purposes.

History: L. 1947, ch. 102, § 1; L. 1970, ch. 61, § 1; L. 1975, ch. 45, § 1; L. 1976, ch. 54, § 1; L. 1981, ch. 49, § 1; L. 1983, ch. 46, § 1; L. 1987, ch. 54, § 1; L. 1989, ch. 48, § 11; L. 1993, ch. 31, § 1; L. 1994, ch. 202, § 2; L. 1995, ch. 79, § 13; L. 1995, ch. 250, § 1; L. 2015, ch. 38, § 22; July 1.






Article 8 BANKING CODE; ORGANIZATION

9-801 Incorporation; application; criteria for approval of application.

9-801. Incorporation; application; criteria for approval of application. (a) No bank or trust company shall be organized or incorporated under the laws of this state nor transact either a banking business or a trust business in this state, until the application for such bank's or trust company's incorporation and application for certificate of authority has been submitted to and approved by the state banking board. The form for making any such application shall be prescribed by the state banking board and any application made to the state banking board shall contain such information as the state banking board shall require.

(b) No private bank shall engage in the banking business in this state.

(c) The state banking board shall not accept an application unless:

(1) The bank or trust company is organized by five or more persons who shall also be stockholders of the proposed bank or trust company or parent company of the proposed bank or trust company;

(2) at least five of the organizers are residents of the state of Kansas and at least those five sign and acknowledge the articles of incorporation;

(3) the name selected for a bank is different from that of any other bank: (A) Doing business in the same city or town; and

(B) within a 15-mile radius of the proposed location, and the name selected for the trust company is different from any other trust company doing business in this state. Although, any bank or trust company may request exemption from the commissioner from the provisions of this subsection; and

(4) the articles of incorporation contain the names and addresses of its stockholders and the amount of common stock subscribed by each. The articles of incorporation may contain such other provisions as are consistent with the general corporation code.

(d) If the state banking board shall determine any of the following factors unfavorably to the applicants, the application may be denied:

(1) The financial standing, general business experience and character of the organizers and incorporators;

(2) the character, qualifications and experience of the officers of the proposed bank or trust company;

(3) the public need for the proposed bank or trust company in the community wherein it is proposed to locate the same and whether existing banks or trust companies are meeting such need;

(4) the prospects for success of the proposed bank or trust company; and

(5) any other criteria the state banking board may require.

(e) The state banking board shall not make membership in any federal government agency a condition precedent to the granting of the authority to do business.

(f) The state banking board may require fingerprinting of any officer, director, incorporator or any other person of the proposed trust company related to the application deemed necessary by the state banking board. Such fingerprints may be submitted to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. The fingerprints shall be used to identify the person and to determine whether the person has a record of arrests and convictions in this state or other jurisdictions. The state banking board may use information obtained from fingerprinting and the criminal history for purposes of verifying the identification of the person and in the official determination of the qualifications and fitness of the persons associated with the applicant trust company to be issued a charter. Whenever the state banking board requires fingerprinting, any associated costs shall be paid by the applicant or the parties to the application.

(g) In the event two or more applications for incorporation and authority to do business seeking to serve the same general territory are pending before the state banking board and the state banking board determines all of such matters favorably in two or more such applications, the state banking board may approve the application of the proposed bank or trust company which the state banking board determines will best serve the needs of the territory sought to be served.

(h) The state banking board may approve the application of an existing bank or trust company to change such bank's or trust company's place of business and deny the application or applications for incorporation and authority to do business if:

(1) One or more such applications seeking to serve a territory are pending before the state banking board;

(2) the board has determined all of such matters favorably in one or more of such applications;

(3) there is an application of an existing bank or trust company pending before the state banking board to change such bank's or trust company's place of business to serve the same territory which the state banking board determines should be approved; and

(4) the board determines that there is public need for only one bank or trust company to serve the territory.

(i) Any final action of the state banking board approving or disapproving an application shall be subject to review in accordance with the Kansas judicial review act.

(j) If upon the dissolution, insolvency or appointment of a receiver of any bank, trust company, national bank association, savings and loan association, savings bank or credit union, the commissioner is of the opinion that by reason of the loss of services in the community, an emergency exists which may result in serious inconvenience or losses to the depositors or the public interest in the community, the commissioner may accept and approve an application for incorporation and an application for authority to do business from applicants for the organization and establishment of a successor bank or trust company.

History: L. 1947, ch. 102, § 4; L. 1975, ch. 44, § 5; L. 1977, ch. 45, § 1; L. 1985, ch. 56, § 1; L. 1989, ch. 48, § 12; L. 2015, ch. 38, § 23; July 1.



9-802 Date of existence; transaction of business before authorization.

9-802. Date of existence; transaction of business before authorization. (a) The existence of any bank or trust company as a corporation shall date from the filing of the bank's or trust company's articles of incorporation with the Kansas secretary of state's office from which time such bank or trust company shall have and may exercise the incidental powers conferred by law upon corporations, except that no bank or trust company shall transact any business except the election of officers, the taking and approving of their official bonds, the receipts of payment upon stock subscriptions and other business incidental to its organization, until such bank or trust company has secured the approval of the state banking board and the authorization of the commissioner to commence business.

(b) The full amount of the common stock including the surplus and undivided profits as required by the Kansas banking code shall be subscribed before the articles of incorporation are filed with the Kansas secretary of state's office.

History: L. 1947, ch. 102, § 5; L. 1989, ch. 48, § 13; L. 2015, ch. 38, § 24; July 1.



9-803 Renewal and extension of corporation; lapse in authority or existence.

9-803. Renewal and extension of corporation; lapse in authority or existence. (a) Any bank whose articles of incorporation has lapsed, or hereafter shall lapse, may renew and extend the bank's corporate existence in the manner provided by law and upon payment of the requisite fees.

(b) The acts of any bank or trust company whose articles of incorporation have lapsed or terminated by the expiration of time and whose corporate existence is renewed and extended are hereby legalized and declared to be valid in the same manner and to the same effect as though the banks and trust companies had been duly authorized at all times since their organization.

History: L. 1947, ch. 102, § 6; L. 2015, ch. 38, § 25; July 1.



9-804 Certificate of authority; examination; issuance.

9-804. Certificate of authority; examination; issuance. (a) Upon approval of an application to organize a bank or trust company with the state banking board, such board shall cause to be made by and through the commissioner, a careful examination and investigation concerning:

(1) The amount of moneys paid in for capital, surplus and undivided profits, the persons that paid and the amount of capital stock owned in good faith by each stockholder;

(2) whether such bank or trust company has complied with the applicable provisions of law; and

(3) any other criteria the commissioner may require.

(b) When the capital of any bank or trust company shall have been paid in, the president or cashier shall transmit to the commissioner a verified statement showing the names and addresses of all stockholders, the amount of stock each subscribed and the amount paid in by each.

(c) If the commissioner finds, after examination and investigation, that the bank or trust company has been organized as provided by law, has complied with the provisions of law and has secured the preliminary approval of the commissioner, if required by K.S.A. 9-801(e), and amendments thereto, or upon the approval of the state banking board, the commissioner shall issue a certificate showing that such bank or trust company has been organized and its capital paid in as required by law, and that it is authorized to transact a general banking or trust business as provided by law.

History: L. 1947, ch. 102, § 7; L. 1977, ch. 45, § 2; L. 1989, ch. 48, § 14; L. 2015, ch. 38, § 26; July 1.



9-806 Failure to engage in business; reapplication required.

9-806. Failure to engage in business; reapplication required. Any newly organized bank or trust company which did not begin business within 120 days after a certificate of authority has been issued to such bank or trust company by the commissioner shall not engage in the banking business or the business of a trust company without again obtaining a certificate of authority from the commissioner.

History: L. 1947, ch. 102, § 9; L. 2015, ch. 38, § 27; July 1.



9-808 Stockholder vote for conversion to state bank; application to commissioner; investigation; capital and name; stock for stock or property; powers continued; assets transferred; same entity; divesture of unauthorized assets and liabilities.

9-808. Stockholder vote for conversion to state bank; application to commissioner; investigation; capital and name; stock for stock or property; powers continued; assets transferred; same entity; divesture of unauthorized assets and liabilities. (a) Upon the affirmative vote of not less than 2/3 of its outstanding voting stock, any national bank, federal savings association or federal savings bank organized under the laws of the United States and located in this state may become a state bank. Any national bank, federal savings association or federal savings bank desiring to become a state bank shall apply to the commissioner for permission to convert to a state bank and:

(1) Shall submit a transcript of the minutes of the meeting of its stockholders showing approval of the proposed conversion;

(2) the name selected for the bank shall not be the name of any other bank: (A) Doing business in the same city or town; or

(B) within a 15-mile radius of the location of the converted institution. The name shall be accepted or rejected by the commissioner, although any bank may request exemption from the commissioner from this paragraph; and

(3) provide any other information required in the application form prescribed by the commissioner.

(b) A federal savings association or federal savings bank operating in a mutual form must also convert to a stock form prior to converting to a state bank and shall submit appropriate documentation to the commissioner to show that the appropriate federal regulator has approved such mutual to stock conversion.

(c) Upon receipt of each of the items required by this section the commissioner shall make or cause to be made such investigation as the commissioner deems necessary to determine whether:

(1) All state and federal requirements for a conversion have been satisfied;

(2) the conversion or the financial condition of the bank will not adversely affect the interests of the depositors;

(3) the resulting state bank will have an adequate capital structure in accordance with K.S.A. 9-901a et seq., and amendments thereto; and

(4) the competence, experience or integrity of the proposed management personnel indicates it would be in the interest of the depositors of the bank and in the interest of the public to permit the conversion.

(d) If the commissioner determines each of the matters in subsection (c) favorably, the conversion shall be approved and the commissioner shall issue a certificate of authority. Upon issuance of a certificate of authority, the articles of incorporation, duly executed as required by the Kansas corporate code, shall be filed with the Kansas secretary of state's office.

(e) In any conversion authorized by this section, the resulting state bank by operation of law shall continue all trust functions being exercised by the national bank, federal savings association or federal savings bank and shall be substituted for the national bank, federal savings association or federal savings bank and shall have the right to exercise trust or fiduciary powers created by any instrument designating the national bank, federal savings association or federal savings bank even though such instruments are not yet effective.

(f) In any conversion authorized by this section, the resulting state bank shall succeed by operation of law without any conveyance or transfer by the act of the national bank, federal savings association or federal savings bank to all the actual or potential assets, real property, tangible personal property, intangible personal property, rights, franchises and interests, including those in a fiduciary capacity of the national bank, federal savings association or federal savings bank and shall be subject to all of the liabilities of the national bank, federal savings association or federal savings bank.

(g) In any conversion authorized by this section the corporate existence of the national bank, federal savings association or federal savings bank shall be continued in the resulting state bank, and the resulting state bank shall be deemed to be the identical corporate entity as the national bank, federal savings association or federal savings bank.

(h) Within a reasonable time after the effective date of the conversion, the resulting bank shall divest itself of all assets and liabilities that do not conform to state banking laws and rules and regulations. The length of this transition period shall be determined by the commissioner.

History: L. 1947, ch. 102, § 11; L. 1994, ch. 192, § 2; L. 2000, ch. 106, § 2; L. 2015, ch. 38, § 28; July 1.



9-809 Stockholder vote for conversion to national bank; copy of application to commissioner.

9-809. Stockholder vote for conversion to national bank; copy of application to commissioner. (a) Upon the affirmative vote of not less than 2/3 of its outstanding voting stock, any state bank may convert to a national bank.

(b) The state bank shall provide a copy of the application submitted to the comptroller of currency to the commissioner within 10 days after the date the state bank applies for approval to convert to a national banking association from the office of the comptroller of the currency.

(c) The state bank shall provide to the commissioner written notice of approval by the comptroller of currency to convert to a national bank within 10 days of receiving the approval.

(d) Within 15 days following the issuance of a charter certificate to the bank by the comptroller, the bank shall surrender its state certificate of authority or charter and shall certify in writing that notice of the conversion has been given to the Kansas secretary of state's office.

History: L. 1947, ch. 102, § 12; L. 1995, ch. 19, § 1; L. 2015, ch. 38, § 29; July 1.



9-811 Prohibition against nonbank banks; exceptions.

9-811. Prohibition against nonbank banks; exceptions. No financial institution whose deposits are insured by the federal deposit insurance corporation shall conduct business in this state unless such institution: (a) Has the legal right to accept deposits that the depositor has the legal right to withdraw on demand and to engage in the business of making commercial loans or; (b) is a national bank which engages only in credit card operations, does not accept demand deposits or deposits that the depositor may withdraw by check or similar means for payment to third parties or others, does not accept any savings or time deposits of less than $100,000, maintains only one office that accepts deposits and does not engage in the business of making commercial loans.

History: L. 1985, ch. 84, § 1; L. 1991, ch. 46, § 2; L. 2015, ch. 38, § 30; July 1.



9-812 Bank change of name; approval required.

9-812. Bank change of name; approval required. (a) No bank or trust company shall change its name until such name change has been submitted to and approved by the commissioner.

(b) The commissioner shall not approve the name selected for the bank if it is the name of any other bank: (1) Doing business in the same city or town; or

(2) within a 15-mile radius of the proposed location.

(c) The commissioner shall not approve the name selected for the trust company if it is the same or substantially similar name of any other trust company doing business in the state of Kansas.

(d) Any bank or trust company may request exemption from the commissioner from subsection (b) or (c).

(e) Upon approval of such name change, the bank must notify and make the necessary filings as may be required by the Kansas secretary of state's office.

(f) Any bank or trust company authorized to do business pursuant to the state banking code may use a name other than the name approved by the commissioner, provided:

(1) The bank or trust company must notify the commissioner, and the commissioner must approve, any use of a name other than the name approved by the commissioner;

(2) the bank's or trust company's actual name is prominently displayed adjacent to any other name displayed; and

(3) the bank or trust company continues to use the name approved by the commissioner in all legally enforceable documents and memoranda.

History: L. 1986, ch. 53, § 1; L. 2001, ch. 87, § 1; L. 2015, ch. 38, § 31; July 1.



9-814 Change of place of business; application and approval process.

9-814. Change of place of business; application and approval process. (a) No bank or trust company organized under the laws of this state shall change the bank's or trust company's place of business, from one city or town to another or from one location to another within the same city or town, without prior approval. Any such bank or trust company desiring to change the bank's or trust company's place of business shall file written application with the office of the state bank commissioner in such form and containing such information the commissioner shall require. Notice of the proposed relocation shall be published in a newspaper of general circulation in the county where the main bank or trust company is currently located and in the county to which the bank or trust company proposes to relocate. The notice shall be in the form prescribed by the commissioner and at a minimum shall contain the name and address of the applicant bank or trust company, the address of the proposed new location and a solicitation for written comments. The notice shall be published on the same day for two consecutive weeks and provide for a comment period of not less than 10 calendar days after the date of the second publication. The applicant shall provide proof of publication to the commissioner.

(b) The commissioner shall examine and investigate the application. The commissioner shall approve the application if it is found:

(1) There is a reasonable probability of usefulness and success of the bank or trust company in the proposed location;

(2) the applicant bank's or trust company's financial history and condition is sound; and

(3) the name selected for the bank is different from that of any other bank: (A) Doing business in the same city or town; and

(B) within a 15-mile radius of the proposed location although any bank or trust company may request exemption from the commissioner from this paragraph.

(c) If the commissioner denies an application, the applicant shall have the right to a hearing before the state banking board to be conducted in accordance with the Kansas administrative procedure act. Any action of the state banking board pursuant to this section is subject to review in accordance with the Kansas judicial review act.

(d) Upon approval of such place of business change, the bank or trust company must notify and make the necessary filings as may be required by the secretary of state's office.

History: L. 2015, ch. 38, § 9; July 1.



9-815 Expenses of examination or investigation; payment; disposition of moneys received.

9-815. Expenses of examination or investigation; payment; disposition of moneys received. (a) Any applicant making application under article 8 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto, shall pay to the commissioner a fee in an amount established pursuant to K.S.A. 2015 Supp. 9-1726, and amendments thereto, to defray the expenses of the state banking board, commissioner or other designees in the examination and investigation of the application.

(b) The commissioner shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bank investigation fund. The moneys in the bank investigation fund shall be used to pay the expenses of the commissioner, or designee, in the examination and investigation of such applications and any unused balance shall be transferred to the bank commissioner fee fund.

(c) Any members of the state banking board who make such an examination or investigation shall be paid the sum of $35 per diem for the time they actually are engaged in performing their duties as members of such board and shall be compensated all their actual and necessary expenses incurred in the performance of such duties from such funds.

History: L. 2015, ch. 38, § 10; July 1.



9-816 Bankers' bank; application for organization.

9-816. Bankers' bank; application for organization. (a) As used in this section, "bankers' bank" means a state bank which is owned exclusively, except to the extent directors' qualifying shares are required by law, by other state banks, federally chartered banks or a one-bank holding company and is organized to engage exclusively in providing services for other state banks or federally chartered banks and their officers, directors and employees.

(b) The state banking board may approve the application for the organization of a state bankers' bank under the provisions of K.S.A. 9-801 et seq., and amendments thereto.

History: L. 2015, ch. 38, § 11; July 1.






Article 9 BANKING CODE; CAPITAL STOCK AND STRUCTURE

9-901a Capital requirements.

9-901a. Capital requirements. (a) For purposes of this section: (1) "Capital" means the total of the aggregate par value of its outstanding shares of capital stock, its surplus and its undivided profits;

(2) "equity capital" means the total of common stock, preferred stock, surplus and undivided profits less intangibles; and

(3) "total assets" means the total of all tangible bank assets as reported on the daily balance sheet of the bank.

(b) (1) For banks organized on or after July 1, 2015, the minimum capital of a bank at the time of organization shall be the greater of $3,000,000 or an amount equal to 8% of the proposed bank's estimated deposits five years after its organization. The capital shall be divided with 60% of the amount as the aggregate par value of outstanding shares of capital stock, 30% as surplus and 10% as undivided profits.

(2) For trust companies organized on or after July 1, 2015, the minimum capital shall at all times be $500,000. The capital shall be divided with 60% of the amount as the aggregate par value of outstanding shares of capital stock, 30% as surplus and 10% as undivided profits.

(3) The state banking board may require that a bank or trust company have capital in excess of the amounts specified in this subsection if the state banking board determines that excess capital is necessary based on the character and qualifications of the proposed board of directors and the nature of the business of the bank or trust company.

(c) The minimum capital of a bank or trust company organized pursuant to K.S.A. 9-801(j), and amendments thereto, shall be determined by the commissioner, provided that the successor bank has obtained deposit insurance from the federal deposit insurance corporation or its successor.

(d) All banks shall maintain a capital ratio of at least 5% of equity capital to total assets at all times.

(e) Any bank that relocates its main office from one city to another pursuant to K.S.A. 2015 Supp. 9-814, and amendments thereto, shall have equity capital equal to the greater of $3,000,000 or 8% of its estimated deposits five years after the relocation.

(1) The commissioner, in the commissioner's discretion, may approve a relocation with a smaller equity capital amount if the bank can show that the circumstances surrounding the relocation warrant consideration of a lesser amount and the safety of depositors would not be impacted by requiring a lesser amount.

(2) If the main office relocation is part of an interchange of the main office with a branch location that has been in operation for at least one year, this equity capital requirement shall not apply.

(f) Any national bank, federal savings association or federal savings bank which converts its charter to a state bank pursuant to K.S.A. 9-808, and amendments thereto, shall have a minimum capital ratio of 5% of equity capital to total assets at the time of its conversion. The capital division requirements of subsection (b) shall not apply.

(g) The commissioner may require that a bank or trust company have capital in excess of the amounts specified in subsections (b) through (d) if the commissioner determines that excess capital is necessary based on the character and qualifications of the proposed board of directors and nature of the business of the bank or trust company.

(h) Any bank that fails to meet the minimum capital ratio of 5% of equity capital to total assets required by this section shall notify the commissioner within three business days. Upon notice, the commissioner may require the bank to submit a written plan for restoring capital approved by the commissioner.

History: L. 1975, ch. 44, § 7; L. 1976, ch. 55, § 1; L. 1986, ch. 55, § 2; L. 1987, ch. 54, § 2; L. 1989, ch. 48, § 15; L. 2015, ch. 38, § 32; July 1.



9-902 Par value of stock.

9-902. Par value of stock. (a) The common and preferred stock of any bank or trust company hereafter created shall be divided into shares of $1 each, or any whole number multiple thereof. All subscriptions to such stock shall be paid in cash and any bank or trust company may change the par value of its shares to conform with this section.

(b) Any bank or trust company may reduce the number of shares of common stock and replace them with a like amount of preferred stock, as long as the total dollar amount of capital stock is not changed. In lieu of reducing the number of shares of common stock, the bank may reduce the par value of the common stock and replace it with preferred stock with a par value that is equal to the amount of the reduction in the par value of the common stock. When the preferred stock is retired, the par value of the common shares shall be restored.

(c) The requirements for a capital reduction pursuant to K.S.A. 9-904, and amendments thereto, and the requirements for new issue of preferred stock pursuant to K.S.A. 9-908, and amendments thereto, shall not apply to the circumstance described in this section.

History: L. 1947, ch. 102, § 15; L. 1965, ch. 74, § 1; L. 1969, ch. 60, § 1; L. 1989, ch. 48, § 16; L. 2015, ch. 38, § 33; July 1.



9-903 Transfer of stock; report to commissioner.

9-903. Transfer of stock; report to commissioner. (a) The shares of stock of any bank or trust company shall be deemed personal property and shall be transferred on the books of the bank or trust company in such manner as the bylaws thereof may direct.

(b) No transfer of stock shall be valid against the issuing bank or trust company so long as the registered owner thereof shall be liable as principal debtor, surety or otherwise to the bank or trust company on a matured, charged off or forgiven obligation. No dividend, interest or profit shall be paid on such stock so long as the registered owner thereof is indebted to the bank or trust company on a matured, charged off or forgiven obligation. All such dividends or profits shall be retained by the bank or trust company and applied to the discharge of any such obligations.

(c) No stock shall be transferred on the books of any bank or trust company when the bank or trust company is in a failing condition, or when its capital stock is impaired, except upon approval of the commissioner.

(d) The president or other chief executive officer of a bank or trust company shall report to the commissioner within 10 days of the transfer of shares of stock on the books of the bank or trust company if there is a transfer of:

(1) Shares of stock that results in the direct or indirect ownership by a stockholder or an affiliated group of stockholders of 10% or more of the outstanding stock of the bank or trust company; or

(2)  additional shares of stock to stockholders or an affiliated group of stockholders who own 10% or more of the outstanding stock of a bank or trust company.

(e) If there is a transfer of shares of stock that results in the direct or indirect ownership by a stockholder or an affiliate group of stockholders of 25% or more of the outstanding stock of the bank or trust company, a change of control shall be filed pursuant to K.S.A. 9-1719 et seq., and amendments thereto.

History: L. 1947, ch. 102, § 16; L. 1975, ch. 44, § 8; L. 1988, ch. 59, § 1; L. 1989, ch. 48, § 17; L. 1996, ch. 175, § 11; L. 2015, ch. 38, § 34; July 1.



9-904 Reduction of capital stock, when.

9-904. Reduction of capital stock, when. (a) With prior approval of the commissioner, a bank or trust company may reduce the amount of its capital stock account. No such reduction shall be approved unless the commissioner finds that:

(1) The proposed reduction is necessary to provide greater operational flexibility to an adequately capitalized, well-managed institution;

(2) the proposed reduction does not result in or is not in furtherance of a reduction in the institution's capital to an amount below the amount required by K.S.A. 9-901(a), and amendments thereto;

(3) the proposed reduction is not intended to delay, prevent or be in lieu of capital stock impairment or a stockholder's assessment pursuant to K.S.A. 9-906, and amendments thereto;

(4) the proposed reduction poses no significant risk to the financial stability, safety or soundness of the institution;

(5) the bank's surplus account will be increased in an amount equal to the amount of the proposed reduction in the capital stock account, unless a waiver is granted by the commissioner; and

(6) a resolution approving the reduction has been adopted by the stockholders representing 2/3 of the voting stock of the bank or trust company.

(b) Upon completion of the reduction, the bank or trust company shall file with the commissioner a list of its stockholders and the amount of stock held by each.

(c) Whenever the capital stock of any bank or trust company shall be reduced as herein provided, every stockholder, owner or holder of any stock certificate shall surrender the same for cancellation and shall be entitled to receive a new certificate for such person's proportion of the new stock. No dividends shall be paid to any such stockholder until the old certificate is surrendered.

History: L. 1947, ch. 102, § 17; L. 1989, ch. 48, § 18; L. 1996, ch. 175, § 12; L. 2001, ch. 87, § 2; L. 2015, ch. 38, § 35; July 1.



9-905 Increase of capital stock.

9-905. Increase of capital stock. The capital stock of any bank or trust company may be increased. The president and cashier shall forward a verified statement to the commissioner showing the amount of the increase, paid in full, the names and addresses of the subscribers and the amount subscribed by each.

History: L. 1947, ch. 102, § 18; L. 1989, ch. 48, § 19; L. 2015, ch. 38, § 36; July 1.



9-906 Restoration of impaired capital.

9-906. Restoration of impaired capital. (a) Whenever it shall appear that the capital stock of any bank or trust company is impaired, the commissioner shall notify the bank or trust company to restore the capital stock within 90 days of receipt of such notice.

(b) For purposes of this section, "impairment" means that charges or losses to the bank or trust company's capital accounts have been sufficient to eliminate all of the bank or trust company's allowance for loan and lease loss, undivided profits, surplus fund and any other capital reserves and has brought the book amount of the capital stock value below its par value.

(c) Within 15 days of receipt of the impairment notice from the commissioner, the board of directors of the bank or trust company shall levy an assessment on the common stockholders sufficient to restore the capital stock.

(d) A bank or trust company may reduce its capital stock to the extent of the impairment, if such reduction is conducted pursuant to the requirements of K.S.A. 9-904, and amendments thereto.

History: L. 1947, ch. 102, § 19; L. 1987, ch. 54, § 3; L. 2015, ch. 38, § 37; July 1.



9-907 Delinquent stockholders; public or private sale of stock.

9-907. Delinquent stockholders; public or private sale of stock. (a) Whenever any stockholder of a bank or trust company or an assignee of such stockholder, fails to pay any assessment as required by K.S.A. 9-906, and amendments thereto, the directors of the bank or trust company may sell the stock of such delinquent stockholder, or so much of the stock as necessary, to satisfy the assessment and any related incidental expenses within 120 days of the bank or trust company's receipt of impairment notice.

(b) The sale of stock of a delinquent stockholder may be either public or private. The bank or trust company may sell the stock to any person paying the highest price, however, the price shall not be less than the amount due upon the stock, including any incidental expenses. If the stock is sold at private sale and the price offered by any non-stockholder does not exceed the highest bid of any stockholder, then such stock shall be sold to the stockholder. If the stock is sold at a public sale, then notice of the public sale shall be published on the same day for two consecutive weeks, in a newspaper of general circulation in the city or county where the bank or trust company is located.

(c) Any excess moneys realized from the sale of the stock shall be paid to the delinquent stockholder, unless the stockholder is indebted to the bank or trust company. If the stockholder has debt, then the excess may be retained by the bank or trust company as an offset against the debt.

(d) If no purchaser can be found for the stock at the public or private sale, it shall be forfeited to the bank or trust company to be disposed of as the board of directors shall determine within six months from the date of the public or private sale. If the stock cannot be disposed of within six months, the bank or trust company may request permission from the commissioner for additional time to dispose of the stock.

History: L. 1947, ch. 102, § 20; L. 1987, ch. 54, § 4; L. 2015, ch. 38, § 38; July 1.



9-908 Preferred stock.

9-908. Preferred stock. (a) Upon the affirmative vote of 2/3 of the voting shares of the common stock of a bank or trust company, and with the prior approval of the commissioner, a bank or trust company may issue preferred stock of one or more classes. The stockholders shall have a meeting to vote on the issuance of preferred stock. Notice of this meeting shall be given to all stockholders at least five days in advance of the date of the meeting by registered mail.

(b) No preferred stock shall be retired unless the common stock shall be increased in an amount equal to the amount of the preferred stock retired. All preferred stock shall be retired consistent with safety to the depositors.

History: L. 1947, ch. 102, § 21; L. 1975, ch. 44, § 9; L. 1989, ch. 48, § 20; L. 2001, ch. 87, § 3; L. 2015, ch. 38, § 39; July 1.



9-909 Preferred stock; rights and immunities of holders.

9-909. Preferred stock; rights and immunities of holders. The holders of preferred stock shall not be liable for assessments to restore any impairment in the capital stock of a bank or trust company.

No dividends shall be declared or paid on common stock until all cumulative dividends, if any, on the preferred stock shall have been paid. If the bank or trust company is dissolved or placed in liquidation no payments shall be made to the holders of common stock until the holders of the preferred stock are first paid in full for any sums due upon the preferred stock.

History: L. 1947, ch. 102, § 22; L. 1975, ch. 44, § 10; L. 1989, ch. 48, § 21; L. 1993, ch. 14, § 1; L. 2015, ch. 38, § 40; July 1.



9-910 Dividends from capital stock prohibited; how current dividends paid.

9-910. Dividends from capital stock prohibited; how current dividends paid. No dividends shall be paid from the capital stock account of a bank or trust company. The current dividends of any bank or trust company shall be paid from undivided profits after deducting losses. These losses are determined by using generally accepted accounting principles at the time of making the dividend.

History: L. 1947, ch. 102, § 23; L. 1989, ch. 48, § 22; L. 1990, ch. 55, § 1; L. 2015, ch. 38, § 41; July 1.



9-911 Declarations of dividends.

9-911. Declarations of dividends. (a) The directors of any bank or trust company may declare cash dividends only from undivided profits. Before paying this dividend, the directors shall ensure that the surplus fund equals or exceeds the capital stock account. If the surplus fund is less than the capital stock account, the directors shall transfer 25% of the net profits of the bank or trust company, since the last preceding dividend from undivided profits to the surplus fund, except no additional transfers shall be required once the surplus fund equals the capital stock account.

(b) The directors of any bank or trust company may not declare or pay an asset dividend, other than cash dividends allowed pursuant to subsection (a), without prior approval from the commissioner.

History: L. 1947, ch. 102, § 24; L. 1989, ch. 48, § 23; L. 2015, ch. 38, § 42; July 1.



9-912 Surplus account; stock dividends from reduction.

9-912. Surplus account; stock dividends from reduction. (a) Any losses sustained by a bank or trust company in excess of its undivided profits may be charged to its surplus fund.

(b) Any bank or trust company, after receiving approval from the commissioner, may declare a stock dividend from its surplus fund, but no dividend shall reduce the surplus fund to an amount less than 30% of the resulting total capital.

(c) Any bank or trust company may reduce its surplus account with permission of the commissioner.

History: L. 1947, ch. 102, § 25; L. 1975, ch. 44, § 11; L. 1989, ch. 48, § 24; L. 2001, ch. 87, § 4; L. 2015, ch. 38, § 43; July 1.






Article 11 BANKING CODE; POWERS

9-1101 General powers.

9-1101. General powers. (a) Any bank hereby is authorized to exercise by its board of directors or duly authorized officers or agents, subject to law, the following powers:

(1) To receive and to pay interest on deposits. The commissioner, with approval of the state banking board, may by rules and regulations fix maximum rates of interest to be paid on deposit accounts other than accounts for public moneys;

(2) to buy, sell, discount or negotiate domestic currency, gold, silver, foreign currency, bullion, commercial paper, bills of exchange, notes and bonds. Foreign currency shall not be bought, sold, discounted or negotiated for investment purposes;

(3) to make all types of loans, subject to the loan limitations contained in the state banking code;

(4) (A) to buy and sell bonds, securities, or other evidences of indebtedness, including temporary notes, of:

(i) The United States of America or those fully guaranteed, directly or indirectly, by it; or

(ii) general obligations of any state of the United States of America or any municipality or quasi-municipality thereof.

(B) No bank shall invest in bonds, securities or other evidences of indebtedness if:

(i) The direct and overlapping indebtedness of such municipality or quasi-municipality is in excess of 10% of its assessed valuation, excluding therefrom all valuations on intangibles and homestead exemption valuation; or

(ii) any bond, security, or evidence of indebtedness of any such municipality or quasi-municipality that has been in default in the payment of principal or interest within 10 years prior to the time that any bank acquires any such bonds, security or evidence of indebtedness;

(5) to buy and sell investment securities which are evidences of indebtedness limited to buying and selling without recourse marketable obligations evidencing indebtedness of any state or federal agency, including revenue bonds issued pursuant to K.S.A. 76-6a15, and amendments thereto, or the state armory board in the form of bonds, notes or debentures or both. The total amount of such investment securities of any one obligor or maker held by such bank shall at no time exceed 25% of the capital stock, surplus, undivided profits, 100% of the allowance for loan and lease loss, capital notes and debentures and reserve for contingencies of such bank, except that this limit shall not apply to obligations of the United States government or any agency thereof;

(6) to buy and sell investment securities which are evidences of indebtedness limited to buying and selling without recourse marketable obligations evidencing indebtedness of any person, copartnership, association or corporation. The total amount of such investment securities of any one obligor or maker held by such bank shall at no time exceed 25% of the capital stock surplus, undivided profits, 100% of the allowance for loan and lease loss, capital notes and debentures and reserve for contingencies of such bank;

(7) to subscribe to, buy, hold and sell stock of:

(A) The federal national mortgage association in accordance with the national housing act;

(B) the federal home loan mortgage corporation in accordance with the federal home loan mortgage corporation act;

(C) the federal agricultural mortgage corporation, provided no bank's investment in such corporation shall exceed 5% of its capital stock, surplus and undivided profits; and

(D) a federal home loan bank. Any bank may also become a member of a federal home loan bank;

(8) to subscribe to, buy and own stock in one or more small business investment companies in Kansas as otherwise authorized by federal law, except that in no event shall any bank acquire shares in any small business investment company if, upon the making of that acquisition, the aggregate amount of shares in small business investment companies then held by the bank would exceed 5% of its capital and surplus;

(9) to subscribe to, buy and own stock in any agricultural credit corporation or livestock loan company, or its affiliate, organized pursuant to the provisions of the laws of the United States providing for the information and operation of agricultural credit corporations and livestock loan companies, in an amount not exceeding either the undivided profits or 10% of the capital stock and surplus and undivided profits from such bank, whichever is greater;

(10) to buy, hold and sell any type of investment securities not enumerated in this section with approval of the commissioner and upon such conditions and under such regulations as are prescribed by the state banking board;

(11) to act as escrow agent;

(12) to subscribe to, acquire, hold and dispose of stock of a corporation having as its purpose the acquisition, holding and disposition of loans secured by real estate mortgages, and to acquire, hold and dispose of the debentures and capital notes of such corporation. No bank's investment in such stock, debentures and capital notes shall exceed 2% of its capital stock, surplus and undivided profits;

(13) to purchase and sell securities and stock without recourse solely upon the order, and for the account, of customers;

(14) to subscribe to, acquire, hold and dispose of any class of stock, debentures and capital notes of MABSCO agricultural services, inc. or any similar corporation having as its purpose the acquisition, holding and disposition of agricultural loans originated by Kansas banks. No bank's investment in such stock, debentures and capital notes shall exceed 2% of its capital stock, surplus and undivided profits;

(15) to engage in financial future contracts on United States government and agency securities subject to such rules and regulations as the commissioner may prescribe pursuant to K.S.A. 9-1713, and amendments thereto, to promote safe and sound banking practices;

(16) to subscribe to, buy and own stock in a bankers' bank organized under the laws of the United States, this state or any other state, or a one bank holding company which owns or controls such a bankers' bank, except no bank's investment in such stock shall exceed 10% of its capital stock, surplus and undivided profits;

(17) to buy, hold and sell shares of an open-end investment company in a manner consistent with the parameters outlined by the office of the comptroller of the currency in banking circular 220, as such circular was issued on November 21, 1986;

(18) subject to the prior approval of the commissioner and subject to such rules and regulations as are adopted by the commissioner pursuant to K.S.A. 9-1713, and amendments thereto, to promote safe and sound banking practices, a bank may establish a subsidiary which engages in the following securities activities: (A) Selling or distributing stocks, bonds, debentures, notes, mutual funds and other securities; (B) issuing and underwriting municipal bonds; (C) organizing, sponsoring and operating mutual funds; or (D) acting as a securities broker-dealer;

(19) to subscribe to, buy and own stock in an insurance company incorporated prior to 1910, under the laws of Kansas, with corporate headquarters in this state, which only provides insurance to financial institutions. The investment in such stock shall not exceed 2% of the bank's capital stock, surplus and undivided profits;

(20) to purchase and hold an interest in life insurance policies and, to the extent applicable, to purchase and hold an annuity in a manner consistent with the parameters outlined in the interagency statement of the purchase and risk management of life insurance, issued by the office of the comptroller of the currency, the board of governors of the federal reserve system, the federal deposit insurance corporation and the office of the thrift supervision on December 7, 2004; and set out in the respective agencies' issuances, including the federal deposit insurance corporation financial institution letter 127-2004, effective December 7, 2004, subject to the following limitations:

(A) The cash surrender value of any life insurance policy or policies underwritten by any one life insurance company shall not at any time exceed 15% of the bank's capital stock, surplus, undivided profits, allowance for loan and lease losses, capital notes and debentures and reserve for contingency, unless the bank has obtained the prior approval of the commissioner;

(B) the cash surrender value of life insurance policies, in the aggregate from all companies, cannot at any time exceed 25% of the bank's capital stock, surplus, undivided profits, allowance for loan and lease losses, capital notes and debentures and reserve for contingency, unless the bank has obtained the prior approval of the state bank commissioner; and

(C) the limitations set forth in subparagraphs (A) and (B) shall not apply to any life insurance policy in place prior to July 1, 1993;

(21)  act as an agent and receive deposits, renew time deposits, close loans, service loans and receive payments on loans and other obligations for any company which is a subsidiary, as defined in K.S.A. 9-519, and amendments thereto, of the bank holding company which owns the bank. Nothing in this subsection shall authorize a bank to conduct activities as an agent which the bank or the subsidiary would be prohibited from conducting as a principal under any applicable federal or state law. Any bank which enters or terminates any agreement pursuant to this subsection shall within 30 days of the effective date of the agreement or termination provide written notification to the commissioner which details all parties involved and services to be performed or terminated;

(22) to make loans to the bank's stockholders or the bank's controlling holding company stockholders on the security of the shares of the bank or the bank's controlling bank holding company, but loans on the security of the shares of the bank may occur only if the bank would have extended credit to such stockholder on exactly the same terms without the bank shares pledged as collateral;

(23) to make investments in and loans to community and economic development entities as defined in K.S.A. 9-701, and amendments thereto, subject to the limitations prescribed by community reinvestment act pub. l. 95-128, title VIII, 91 Stat. 1147, 12 U.S.C. § 2901 et seq.;

(24) to participate in a school savings deposit program authorized under K.S.A. 9-1138, and amendments thereto;

(25) with prior approval of the commissioner, to control or hold an interest in a financial subsidiary.

(A) The financial subsidiary may engage in one or more of the following activities:

(i) Lending, exchanging, transferring, investing for others or safeguarding money or securities;

(ii) acting as agent or broker for purposes of insuring, guaranteeing or indemnifying against loss, harm, damage, illness, disability, death or providing annuities as agent or broker subject to the requirements of chapter 40 of the Kansas Statutes Annotated, and amendments thereto;

(iii) issuing or selling instruments representing interests in pools or assets permissible for a bank to hold directly;

(iv) operating a travel agency; and

(v) activities that are financial in nature as determined by the commissioner.

(B) Such activities do not include:

(i) Insuring, guaranteeing or indemnifying against loss, harm, damage, illness, disability, death or providing or issuing annuities the income of which is subject to tax treatment under 26 U.S.C. § 72;

(ii) real estate development or real estate investment, except as otherwise expressly authorized by Kansas law; or

(iii) any activity permitted for financial holding companies under 12 U.S.C. § 1843(k)(4)(H) and (I).

(C) As used in subsection (a)(25), "control" means:

(i) Directly or indirectly owning, controlling or having power to vote 25% or more of any class of the voting shares of a financial subsidiary;

(ii) controlling in any manner the election of a majority of the directors or trustees of the financial subsidiary; or

(iii) otherwise directly or indirectly exercising a controlling influence over the management or policies of the financial subsidiary, as determined by the commissioner;

(26) to maintain and operate a postal substation on banking premises, in accordance with the rules and regulations of the United States postal service. The bank may advertise the services of the substation for the purpose of attracting customers to the bank and receive income therefrom. The bank shall keep the books and records of the substation separate from those of other banking operations;

(27) with prior approval of the commissioner, to invest in foreign bonds an amount not to exceed 1% of the bank's capital or surplus as long as such bonds comply with the form and definition of investment securities;

(28) to act as an agent for any credit life, health and accident insurance, sometimes referred to as credit life and disability insurance, and mortgage life and disability insurance in connection with extensions of credit and only as a source of protection for such extension of credit;

(29) to act as agent for any fire, life or other insurance company authorized to do business in this state at any approved office of the bank which is located in any place the population does not exceed 5,000 inhabitants. Such insurance may be sold to existing and potential customers of the bank regardless of the geographic location of the customers;

(30) to become a stockholder and member of the federal reserve bank of the federal reserve district where such bank is located;

(31) with prior approval of the commissioner, to acquire the stock of, or establish and operate a subsidiary to acquire the stock of, another insured depository institution or the holding company of the insured depository institution provided such acquisition is incidental to a reorganization otherwise authorized by the law of this state and which occurs nearly simultaneously with such acquisition;

(32) with prior approval of the commissioner, to establish and operate a subsidiary for the purpose of owning, holding and managing all or part of the bank's securities portfolio provided the parent bank owns 100% of the stock of the subsidiary and the subsidiary shall not own, hold or manage securities for any party other than the parent bank. The subsidiary shall be subject to:

(A) All banking laws and rules and regulations applicable to the parent bank unless otherwise provided;

(B) consolidation with the parent bank of pertinent book figures for the purpose of applying all applicable statutory limitations including, but not limited to, capital requirements, owning and holding real estate and legal lending limitations;

(C) examination and supervision by the commissioner, the cost and responsibility of which will be attributable to the parent bank; and

(D) any additional terms or conditions required by the commissioner to address any legal or safety and soundness concerns;

(33) with prior approval of the commissioner, to establish or acquire operating subsidiaries for the purpose of engaging in any activity which is part or incidental to the business of banking as long as the parent bank owns at least 50% of the stock of the subsidiary. The subsidiary shall be subject to:

(A) All banking laws and regulations applicable to the parent bank unless otherwise provided;

(B) consolidation with the parent bank of pertinent book figures for the purpose of applying all applicable statutory limitations including, but not limited to, capital requirements, owning and holding real estate and legal lending limitations;

(C) examination and supervision by the commissioner the cost and responsibility of which will be attributable to the parent bank; and

(D) any additional terms or conditions required by the commissioner to address any legal or safety and soundness concerns;

(34) to invest in, without limitation, obligations of or obligations which are insured as to principal and interest by or evidences of indebtedness that are fully collateralized by obligations of the federal home loan banks, the federal national mortgage association, the government national mortgage association, the federal home loan mortgage corporation, the student loan marketing association and the federal farm credit banks; and

(35) any bank or trust company may invest in bonds or notes secured by mortgages which in turn are insured or upon which there is a commitment to insure by the federal housing administration, or any successor thereto, in debentures issued by the federal housing administration or its successor, and in obligations of national mortgage associations.

(b) Any bank hereby is authorized to exercise by the bank's board of directors or duly authorized officers or agents, subject to approval by the commissioner, any incidental power necessary to carry on the business of banking.

History: L. 1947, ch. 102, § 30; L. 1949, ch. 110, § 1; L. 1955, ch. 64, § 1; L. 1957, ch. 70, § 1; L. 1957, ch. 71, § 1; L. 1959, ch. 58, § 1; L. 1961, ch. 63, § 1; L. 1965, ch. 75, § 1; L. 1967, ch. 69, § 1; L. 1969, ch. 61, § 1; L. 1971, ch. 32, § 1; L. 1973, ch. 44, § 1; L. 1973, ch. 45, § 1; L. 1975, ch. 44, § 12; L. 1982, ch. 50, § 1; L. 1983, ch. 46, § 2; L. 1984, ch. 49, § 1; L. 1984, ch. 48, § 4; L. 1985, ch. 56, § 2; L. 1985, ch. 57, § 1; L. 1986, ch. 332, § 9; L. 1987, ch. 54, § 5; L. 1988, ch. 59, § 2; L. 1988, ch. 60, § 1; L. 1988, ch. 61, § 1; L. 1988, ch. 62, § 1; L. 1991, ch. 47, § 2; L. 1993, ch. 31, § 2; L. 1994, ch. 202, § 1; L. 1995, ch. 19, § 4; L. 1995, ch. 250, § 2; L. 1997, ch. 180, § 10; L. 2001, ch. 87, § 5; L. 2003, ch. 57, § 1; L. 2004, ch. 8, § 1; L. 2010, ch. 29, § 1; L. 2015, ch. 38, § 44; July 1.



9-1101a Issuance of capital notes or debentures, when; limitations.

9-1101a. Issuance of capital notes or debentures, when; limitations. Upon approval of the stockholders owning 2/3 of the voting stock of the bank, the bank may issue convertible or nonconvertible capital notes or debentures in such amounts and under such terms and conditions as shall be approved by the commissioner, except that the principal amount of capital notes or debentures outstanding at any time shall not exceed an amount equal to 100% of the bank's paid-in capital stock plus 50% of the amount of its unimpaired surplus fund. Capital notes or debentures which are by their terms expressly subordinated to the prior payment in full of all deposit liabilities of the bank shall be considered as part of the unimpaired capital funds of the bank for purpose of the computation of the bank's loan limit.

History: L. 1965, ch. 83, § 1; L. 2001, ch. 87, § 6; L. 2015, ch. 38, § 45; July 1.



9-1102 Holding of real estate; limitations.

9-1102. Holding of real estate; limitations. (a) Any bank or trust company may own, purchase, lease, hold, encumber or convey real property, including any building or buildings necessary for the bank's or trust company's accommodation in the transaction of its business. Real property shall be disposed of or charged off the bank's or trust company's books not later than seven years after the real property's intended use for bank or trust purposes ends. Before the end of the holding period, a bank or trust company may request authorization from the commissioner to hold the real property for an additional year. No bank or trust company shall be granted more than three requests for additional time to hold any one parcel of real property.

(b) Any bank or trust company may own, purchase, lease, hold, encumber or convey certain personal property necessary for the bank's or trust company's accommodation in the transaction of such bank's or trust company's business.

(c) Any bank may own all or part of the stock in a single trust company or safe deposit company organized under the laws of the state of Kansas.

(d) Any bank may own all of the stock in a corporation or limited liability company organized under the laws of the state of Kansas, owning real estate, all or a part of which is occupied or to be occupied by the bank or trust company.

(e) A bank's or trust company's total investment or ownership at all times in any one or more of the following shall not exceed 50% of its unimpaired capital stock, surplus, undivided profits and capital notes and debentures and any such excess shall be removed from the bank's or trust company's books unless approval is granted by the commissioner:

(1) The book value of real estate plus all encumbrances thereon;

(2) the book value of furniture and fixtures;

(3) the book value of stock in a safe deposit company;

(4) the book value of stock in a trust company; or

(5) the book value of stock in a corporation organized under the laws of this state owning real estate occupied by the bank or trust company and advances to such corporation acquired or made after July 1, 1973, except that any real estate not necessary for the accommodation of the bank's or trust company's business shall be disposed of or charged off its books according to subsection (a).

(f) Any bank or trust company may acquire or purchase real estate in satisfaction of any debts due such bank or trust company, and may purchase real estate at judicial sales, subject to the following:

(1) No bank or trust company shall bid at any judicial sale a larger amount than is necessary to protect its debts and costs.

(2) No real estate or interest in oil and gas leasehold acquired in the satisfaction of debts or upon judicial sales shall be carried as a book asset of the bank or trust company for more than 10 years.

(3) At the termination of the 10 years such real estate shall be charged off. The commissioner may grant an extension not to exceed four years, if in the commissioner's judgment, it will be to the advantage of the bank or trust company to carry the real estate as an asset for such extended period. Any such extensions issued shall be reviewed by the commissioner on an annual basis.

(g) No bank or trust company may buy and sell real estate as a business.

(h) A bank may hold or sell any personal property coming into ownership of the bank in the collection of debts. All such property, except legal investments, shall be sold within one year of acquisition, provided a commercially reasonable sale can occur. If a commercially reasonable sale cannot occur within one year, the commissioner may authorize a bank to carry such property as a book asset for a longer period. The bank shall not carry such property as a nonbook asset.

(i) The time periods for holding real estate or other property shall begin when:

(1) The bank has received title or deed to the property;

(2) the property is in a redemption period following the bank's purchase at a judicial sale; or

(3) the bank has actual control of the property.

(j) With prior notification to the commissioner, any bank may operate a wholly owned subsidiary corporation or limited liability company which holds and manages property acquired through debt previously contracted. The subsidiary shall be subject to:

(1) All banking laws and rules and regulations applicable to the parent bank unless otherwise provided;

(2) consolidation with the parent bank of pertinent book figures for the purpose of applying all applicable statutory limitations including, but not limited to, capital requirements, owning and holding real estate and legal lending limitations;

(3) examination and supervision by the commissioner, the cost and responsibility of which will be attributable to the parent bank; and

(4) any additional terms or conditions required by the commissioner to address any legal or safety and soundness concerns.

(k) (1) With prior approval of the commissioner, any bank may exchange such bank's participation interest in real estate acquired or purchased in satisfaction of any debts previously contracted for an interest in a corporation or limited liability company which will manage, market and dispose of the real property. Prior to the exchange, the bank's directors must:

(A) Find and document that the exchange is in the best interest of the bank and would improve the ability of the bank to recover, or otherwise limit, the bank's loss on real estate acquired through debts previously contracted;

(B) certify that the bank's loss exposure is limited, as a legal and accounting matter, and that the bank does not have open-ended liability for the obligations of the corporation or limited liability company;

(C) certify that the corporation or limited liability company agrees to be subject to the supervision and examination by the commissioner; and

(D) ensure that the corporation or limited liability company complies with this section and K.A.R. 17-11-17, including obtaining a current appraisal of the real estate.

(2) A bank may not further exchange the bank's interest in the corporation or limited liability company for an interest in any other real or personal property.

History: L. 1947, ch. 102, § 31; L. 1971, ch. 32, § 2; L. 1973, ch. 45, § 2; L. 1975, ch. 44, § 13; L. 1977, ch. 46, § 1; L. 1986, ch. 56, § 1; L. 1987, ch. 54, § 6; L. 1988, ch. 61, § 2; L. 1989, ch. 48, § 25; L. 1990, ch. 56, § 1; L. 1994, ch. 78, § 1; L. 2000, ch. 45, § 1; L. 2015, ch. 38, § 46; July 1.



9-1104 Limitation on loans and borrowing; determination of limits; compliance with section; definitions.

9-1104. Limitation on loans and borrowing; determination of limits; compliance with section; definitions. (a) Definitions. As used in this section:

(1) "Borrower" means an individual, sole proprietorship, partnership, joint venture, association, trust, estate, business trust, corporation, limited liability company, not-for-profit corporation, state government of the United States or a United States government unit or agency, instrumentality or political subdivision thereof or any similar entity or organization.

(2) "Capital" means the total of capital stock, surplus, undivided profits, 100% of the allowance for loan and lease loss, capital notes and debentures and reserve for contingencies. Intangibles, such as goodwill, shall not be included in the definition of capital when determining lending limits.

(3) "Loan" means:

(A) A bank's direct or indirect advance of funds to or on behalf of a borrower based on an obligation of the borrower to repay the funds;

(B) a contractual commitment to advance funds;

(C) an overdraft;

(D) loans that have been charged off the bank's books in whole or in part, unless the loan is unenforceable by reason of:

(i) Discharge in bankruptcy;

(ii) expiration of the statute of limitations;

(iii) judicial decision; or

(iv) the bank's forgiveness of the debt;

(E) any credit exposure to a borrower arising from a derivative transaction, repurchase agreement, reverse repurchase agreement, securities lending transaction or securities borrowing transaction between a bank and that borrower.

(4) "Derivative transaction" means any transaction that is a contract, agreement, swap, warrant, note or option that is based in whole, or in part, on the value of any interest in, or any quantitative measure or the occurrence of any event relating to, one or more commodities, securities, currencies, interest or other rates, indices or other assets.

(b) General lending limit rule. Subject to the provisions in subsections (d), (e) and (f), loans to one borrower, including any bank officer or employee, shall not exceed 25% of a bank's capital.

(c) Calculation of the lending limit. (1) The bank's lending limit shall be calculated on the date the loan or written commitment is made. The renewal or refinancing of a loan shall not constitute a new lending limit calculation date unless new funds are advanced.

(2) If the bank's lending limit increases subsequent to the origination date, a bank may use the current lending limit to determine compliance when advancing funds. An advance of funds includes the lending of money or the repurchase of any portion of a participation.

(3) If the bank's lending limit decreases subsequent to the origination date, a bank is not prohibited from advancing on a prior commitment that was legal on the date the commitment was made.

(d) Exemptions. (1) Overnight federal funds.

(2) That portion of a loan which is continuously secured on a dollar for dollar basis by any of the following will be exempt from any lending limit:

(A) A guaranty, commitment or agreement to take over or to purchase, made by any federal reserve bank or by any department, bureau, board, commission, agency or establishment of the United States of America, including any corporation wholly owned, directly or indirectly by the United States;

(B) a perfected interest in a time deposit account in the lending bank. In the case of a time deposit which may be withdrawn in whole or in part prior to maturity, the bank shall establish written internal procedures to prevent the release of the deposit;

(C) a bonded warehouse receipt issued to the borrower by some other person;

(D) treasury bills, certificates of indebtedness or bonds or notes of the United States of America or instrumentalities or agencies thereof or those fully guaranteed by them;

(E) general obligation bonds or notes of the state of Kansas or any other state in the United States of America;

(F) general obligation bonds or notes of any Kansas municipality or quasi-municipality; or

(G) a perfected interest in a repurchase agreement of United States government securities with the lending bank.

(e) Special rules. (1) The total liability of any borrower may exceed the general 25% limit by up to an additional 10% of the bank's capital. To qualify for this expanded limit:

(A) The bank shall have as collateral a recorded first lien or liens on real estate securing a portion of the borrower's total liability equal to at least the amount by which the total liability exceeds the 25% limit;

(B) the appraised value of the real estate shall equal at least twice the amount by which the borrower's total liability exceeds the 25% limit; and

(C) a portion of the borrower's total liability, equal to at least the amount by which the total liability exceeds the 25% limit, shall amortize within 20 years by regularly scheduled installment payments.

(2) That portion of any loan endorsed or guaranteed by a borrower will not be added to that borrower's liability until the endorsed or guaranteed loan is past due 10 days.

(3) If the total liability of any shareholder owning 25% or more of any class of voting shares, officers or directors will exceed $50,000, prior approval from the bank's board of directors shall be noted in the minutes.

(4) To the extent they are insured by the federal deposit insurance corporation, time deposits purchased by a bank from another financial institution shall not be considered a loan to that financial institution and shall not be subject to the bank's lending limit.

(5) Third-party paper purchased by the bank will not be considered a loan to the seller unless and until the bank has the right under the agreement to require the seller to repurchase the paper.

(f) Combination rules.

(1) General rule. Loans to one borrower will be attributed to another borrower and their total liability will be combined:

(A) When proceeds of a loan are to be used for the direct benefit of the other borrower, to the extent of the proceeds so used; or

(B) when a common enterprise is deemed to exist between the borrowers.

(2) Direct benefit. The proceeds of a loan to a borrower will be deemed to be used for the direct benefit of another person and will be attributed to the other person when the proceeds, or assets purchased with the proceeds, are transferred to another person, other than in a bona fide arm's length transaction where the proceeds are used to acquire property, goods or services.

(3) Common enterprise. A common enterprise will be deemed to exist and loans to separate borrowers will be aggregated:

(A) When the expected source of repayment for each loan or extension of credit is the same for each borrower and neither borrower has another source of income from which the loan, together with the borrower's other obligations, may be fully repaid;

(B) when both of the following circumstances are present:

(i) Loans are made to borrowers who are related directly or indirectly through common control, including where one borrower is directly or indirectly controlled by another borrower. Common control means to own, control or have the power to vote 25% or more of any class of voting securities or voting interests or to control, in any manner, the election of a majority of the directors or to have the power to exercise a controlling influence over the management or policies of another person; and

(ii) substantial financial interdependence exists between or among the borrowers. Substantial financial interdependence is deemed to exist when 50% or more of one borrower's gross receipts or gross expenditures, on an annual basis, are derived from transactions with the other borrower. Gross receipts and expenditures include gross revenues, expenses, intercompany loans, dividends, capital contributions and similar receipts or payments; or

(C) when separate persons borrow from a bank to acquire a business enterprise of which those borrowers will own more than 50% of the voting securities or voting interests, in which case a common enterprise is deemed to exist between the borrowers for purposes of combining the acquisition loan.

(D) An employer will not be treated as a source of repayment for purposes of determining a common enterprise because of wages and salaries paid to an employee.

(4) Special rules for loans to a corporate group. (A) Loans by a bank to a borrower and the borrower's subsidiaries shall not, in the aggregate, exceed 50% of the bank's capital. At no time shall loans to any one borrower or to any one subsidiary exceed the general lending limit of 25%, except as allowed by other provisions of this section. For purposes of this paragraph, a corporation or a limited liability company is a subsidiary of a borrower if the borrower owns or beneficially owns directly or indirectly more than 50% of the voting securities or voting interests of the corporation or company.

(B) Loans to a borrower and a borrower's subsidiaries that do not meet the test contained in subsection (f)(4)(A) will not be combined unless either the direct benefit or the common enterprise test is met.

(5) Special rules for loans to partnerships, joint ventures and associations. (A) As used in this paragraph, the term "partnership" shall include a partnership, joint venture or association. The term partner shall include a partner in a partnership or a member in a joint venture or association.

(B) General partner. Loans to a partnership are considered to be loans to a partner if, by the terms of the partnership agreement, that partner is held generally liable for debts or actions of the partnership.

(C) Limited partner. If the liability of a partner is limited by the terms of the partnership agreement, the amount of the partnership debt attributable to the partner is in direct proportion to that partner's limited partnership liability.

(D) Notwithstanding the provisions of subsections (f)(5)(B) and (f)(5)(C), if by the terms of the loan agreement the liability of any partner is different than delineated in the partnership agreement, for the purpose of attributing debt to the partner, the loan agreement shall control.

(E) Loans to a partner are not attributed to the partnership unless either the direct benefit or the common enterprise test is met.

(F) Loans to one partner are not attributed to other partners unless either the direct benefit or common enterprise test is met.

(G) When a loan is made to a partner to purchase an interest in a partnership, both the direct benefit and common enterprise tests are deemed to be met, and the loan is attributed to the partnership.

(6) Notwithstanding the provisions of this subsection, the commissioner may determine, based upon an evaluation of the facts and circumstances of a particular transaction, that a loan to one borrower may be attributed to another borrower.

(g) The commissioner may order a bank to correct any loan not in compliance with this section within 60 days. A violation of this section shall be deemed corrected if that portion of the borrower's liability which created the violation could be legally advanced under current lending limits.

History: L. 1947, ch. 102, § 33; L. 1949, ch. 110, § 2; L. 1951, ch. 120, § 1; L. 1975, ch. 44, § 14; L. 1976, ch. 56, § 1; L. 1982, ch. 51, § 1; L. 1983, ch. 47, § 1; L. 1986, ch. 56, § 2; L. 1989, ch. 49, § 1; L. 1990, ch. 57, § 1; L. 1994, ch. 50, § 1; L. 1995, ch. 34, § 1; L. 1996, ch. 171, § 1; L. 1997, ch. 180, § 11; L. 2012, ch. 94, § 1; L. 2015, ch. 38, § 47; July 1.



9-1107 Temporary borrowing by bank; limitation; exceptions.

9-1107. Temporary borrowing by bank; limitation; exceptions. (a) Any bank may borrow an amount not to exceed 100% of the bank's capital stock and surplus for temporary purposes. The commissioner may authorize borrowing in excess of such limitation.

(b) Any bank may borrow without limitation upon legal investment securities and rediscount and endorse in good faith any of the bank's negotiable notes without limitation.

(c) Any bank may borrow without limitation for purposes of investing in bonds issued pursuant to K.S.A. 12-5219 et seq., and amendments thereto.

History: L. 1947, ch. 102, § 36; L. 1975, ch. 44, § 15; L. 1981, ch. 51, § 1; L. 2015, ch. 38, § 48; July 1.



9-1111 Branch banking; remote service units.

9-1111. Branch banking; remote service units. The general business of every bank shall be transacted at the place of business specified in the bank's certificate of authority and at one or more branch banks established and operated as provided in this section. It shall be unlawful for any bank to establish and operate any branch bank or relocate an existing branch bank except as hereinafter provided. Notwithstanding the provisions of this section, any location at which a depository institution, as defined by K.S.A. 9-701, and amendments thereto, receives deposits, renews time deposits, closes loans, services loans or receives payments on loans or other obligations, as agent, for a bank pursuant to K.S.A. 9-1101(a)(25), and amendments thereto, or other applicable state or federal law, or is authorized to open accounts or receive deposits under K.S.A. 9-1101(a)(28), and amendments thereto, shall not be deemed to be a branch bank:

(a) For the purposes of this section, the term "branch bank" means any office, agency or other place of business located within this state, other than the place of business specified in the bank's certificate of authority, at which deposits are received, checks paid, money lent or trust authority exercised, if approval has been granted by the commissioner pursuant to K.S.A. 9-1602, and amendments thereto;

(b) establishment of a new branch or relocation of an existing branch for eligible banks:

(1) After first applying for and obtaining the approval of the commissioner, a bank incorporated under the laws of this state, may establish and operate one or more branch banks or relocate an existing branch bank, anywhere within this state;

(2) the application shall include the nature of the banking business to be conducted at the proposed branch bank, the primary geographical area to be served by the proposed branch bank, the personnel and office facilities to be provided at the proposed branch bank and other information the commissioner may require;

(3) the application shall include the name selected for the proposed branch bank. The name selected for the proposed branch bank shall not be the name of any other bank or branch bank: (A) Doing business in the same city or town; or

(B) within a 15-mile radius of the proposed location, nor shall the name selected be required to contain the name of the applicant bank. If the name selected for the proposed branch bank does not contain the name of the applicant bank, the branch bank shall provide in the public lobby of such branch bank, a public notice that it is a branch bank of the applicant bank. Any bank may request exemption from the commissioner from the provisions of this paragraph;

(4) the application shall include proof of publication of notice that the applicant bank intends to file or has filed an application to establish a branch bank or relocate an existing branch bank. The notice shall be published in a newspaper of general circulation in the county where the applicant bank proposes to locate the branch bank. The notice shall be in the form prescribed by the commissioner and at a minimum shall contain the name and address of the applicant bank, the location of the proposed branch and a solicitation for written comments. The notice shall be published on the same day for two consecutive weeks and provide for a comment period of not less than 10 days after the date of the second publication;

(5) upon receipt of the application, and following expiration of the comment period, the commissioner may hold a hearing in the county in which the applicant bank seeks to operate the branch bank. The applicant shall publish notice of the time, date and place of such hearing in a newspaper of general circulation in the county where the applicant bank proposes to locate the branch bank, not less than 10, nor more than 30, days prior to the date of the hearing, and proof of publication shall be filed with the commissioner. At any such hearing, all interested persons shall be allowed to present written and oral evidence to the commissioner, or the commissioner's designee, in support of or in opposition to the branch bank. Upon completion of a transcript of the testimony given at any such hearing, the transcript shall be filed in the office of the commissioner;

(6) if the commissioner determines a public hearing is not warranted, the commissioner shall approve or disapprove the application within 15 days after receipt of a complete application, but not prior to the end of the comment period. If a public hearing is held, the commissioner shall approve or disapprove the application within 60 days after consideration of the complete application and the evidence gathered during the commissioner's investigation. The period for consideration of the application may be extended if the commissioner determines the application presents a significant supervisory concern. The new branch or relocation shall only be granted if the commissioner finds that:

(A) There is a reasonable probability of usefulness and success of the proposed branch bank; and

(B) the applicant bank's financial history and condition is sound;

(7) within 15 days after any final action of the commissioner approving or disapproving an application, the applicant, or any adversely affected or aggrieved person who provided written comments during the specified comment period, may request a hearing with the state banking board. Upon receipt of a timely request, the state banking board shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act. Any decision of the state banking board is subject to review in accordance with the Kansas judicial review act;

(c) Upon the request of any bank or trust company proposing to relocate an existing branch less than one mile from the existing location, the commissioner may exempt such bank or trust company from the requirements of this section;

(d) any branch bank lawfully established and operating on the effective date of this act may continue to be operated by the bank then operating the branch bank and by any successor bank;

(e) any bank location which has been established and is being maintained by a bank at the time of its merger into or consolidation with another bank or at the time the bank's assets are purchased and the bank's liabilities are assumed by another bank may continue to be operated by the surviving, resulting or purchasing and assuming bank;

(f) any state bank or national banking association may provide and engage in banking transactions by means of remote service units wherever located, which remote service units shall not be considered to be branch banks. Any banking transaction effected by use of a remote service unit shall be deemed to be transacted at a bank and not at a remote service unit;

(g) as a condition to the operation and use of any remote service unit in this state, a state bank or national banking association, each hereinafter referred to as a bank, which desires to operate or enable its customers to utilize a remote service unit must agree that such remote service unit will be available for use by customers of any other bank or banks upon the request of such bank or banks to share its use and the agreement of such bank or banks to share all costs, including a reasonable return on capital expenditures incurred in connection with the remote service unit's development, installation and operation. The owner of the remote service unit, whether a bank or any other person, shall make the remote service unit available for use by other banks and their customers on a nondiscriminatory basis, conditioned upon payment of a reasonable proportion of all costs, including a reasonable return on capital expenditures incurred in connection with the development, installation and operation of the remote service unit. Notwithstanding the foregoing provisions of this subsection, a remote service unit located on the property owned or leased by the bank where the principal place of business of a bank, or an attached auxiliary teller facility or branch bank of a bank, is located need not be made available for use by any other bank or banks or customers of any other bank or banks;

(h) for purposes of this section, "remote service unit" means an electronic information processing device, including associated equipment, structures and systems, through or by means of which information relating to financial services rendered to the public is stored and transmitted to a bank and which, for activation and account access, is dependent upon the use of a machine-readable instrument in the possession and control of the holder of an account with a bank or is activated by a person upon verifiable personal identification. The term shall include "online" computer terminals which may be equipped with a telephone or televideo device that allows contact with bank personnel and "offline" automated cash dispensing machines and automated teller machines. Withdrawals by means of "offline" systems shall not exceed $300 per transaction and shall be restricted to individual not corporate or commercial accounts;

(i) upon providing notice to the commissioner, any state bank may conduct loan production activity at locations other than the place of business specified in the bank's certificate of authority or approved branch banks.

(1) Loan production activity shall consist of the following:

(A) Soliciting, assembling or processing of credit information and loan applications;

(B) approval of loan applications; or

(C) loan closing activities, such as the execution of promissory notes and deeds of trust.

(2) No customer shall be allowed to take actual receipt of the loan funds;

(j) upon providing notice to the commissioner, any state bank may conduct deposit production activity at locations other than the place of business specified in the bank's certificate of authority or approved branch banks provided there is no acceptance of actual deposits in person or by drop box;

(k) upon providing notice to the commissioner, any state bank may provide any of the following at a location other than the place of business specified in the bank's certificate of authority without becoming a branch bank:

(1) Operate safe deposit boxes;

(2) sell travelers checks and saving bonds; and

(3) operate check cashing services so long as no actual account withdrawal occurs;

(l) any bank or trust company closing a branch bank, loan production office, deposit production office or other location shall provide notice to the commissioner.

History: L. 1947, ch. 102, § 40; L. 1957, ch. 72, § 1; L. 1967, ch. 70, § 1; L. 1973, ch. 46, § 1; L. 1975, ch. 43, § 1; L. 1975, ch. 44, § 16; L. 1978, ch. 45, § 2; L. 1984, ch. 49, § 2; L. 1984, ch. 50, § 1; L. 1984, ch. 48, § 5; L. 1986, ch. 57, § 8; L. 1986, ch. 58, § 1; L. 1987, ch. 53, § 1; L. 1990, ch. 58, § 1; L. 1992, ch. 61, § 1; L. 1994, ch. 51, § 5; L. 1995, ch. 79, § 15; L. 1997, ch. 180, § 12; L. 2001, ch. 87, § 7; L. 2010, ch. 17, § 26;  L. 2015, ch. 38, § 49; July 1.

Revisor's Note:

Section was also amended by L. 2015, ch. 33, § 8, but that version was repealed by L. 2015, ch. 100, § 17.



9-1111b Applications for branch banks; examinations and investigation fee; disposition and use of fees.

9-1111b. Applications for branch banks; examinations and investigation fee; disposition and use of fees. A bank making application to the commissioner for approval of a branch bank shall pay to the commissioner a fee, in an amount established pursuant to K.S.A. 2015 Supp. 9-1726, and amendments thereto, to defray the expenses of the commissioner in the examination and investigation of the application. The commissioner shall remit all amounts received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bank investigation fund. The moneys in the bank investigation fund shall be used only to pay the expenses of the board, commissioner or other designees in the examination and investigation of such applications and any unused balance shall be transferred to the bank commissioner fee fund.

History: L. 1973, ch. 46, § 3; L. 1975, ch. 44, § 17; L. 1986, ch. 57, § 10; L. 1987, ch. 53, § 3; L. 1992, ch. 62, § 3; L. 2001, ch. 5, § 41; L. 2001, ch. 167, § 1; L. 2015, ch. 38, § 50; July 1.



9-1112 Unlawful transactions.

9-1112. Unlawful transactions. (a) No bank shall buy, sell or trade tangible property as a business or invest in the stock of another bank or corporation, except as specifically authorized.

(b) Unless prior approval of the commissioner is granted, no bank shall sell, give or purchase any instrument, contract, security or other asset or asset dividend to or from:

(1) Any employee or to an employee's related interest;

(2) any director or to a director's related interest;

(3) the bank's parent company; or

(4) a subsidiary of the bank's parent company.

This paragraph shall not apply to assignment of loans and related security agreements to or from a subsidiary of the bank's parent company.

(c) No bank shall acquire or make a loan on the bank's own shares of stock, or the stock of the bank's parent company or a subsidiary of the bank's parent company, except as otherwise specifically authorized.

(d) No bank shall give any preference to any depositor either by pledging any of the bank's assets as collateral security or in any other manner, except:

(1) As provided under the provisions of K.S.A. 9-1603, and amendments thereto; and

(2) the deposit of public moneys and funds in the custody of the federal court or any of the court's officers may be secured as elsewhere provided in the state banking code or as required by the federal court.

History: L. 1947, ch. 102, § 41; L. 1975, ch. 44, § 18; L. 1981, ch. 52, § 1; L. 1985, ch. 56, § 3; L. 1988, ch. 61, § 3; L. 1990, ch. 59, § 1; L. 1993, ch. 31, § 3; L. 2001, ch. 36, § 1; L. 2015, ch. 38, § 51; July 1.



9-1114 Board of directors of bank or trust company; rules and requirements.

9-1114. Board of directors of bank or trust company; rules and requirements. (a) The business of any bank or trust company shall be managed and controlled by such bank's or trust company's board of directors.

(b) The board shall consist of not less than five nor more than 25 members who shall be elected by the stockholders at any regular annual meeting which shall be held on the date specified in the bank's or trust company's bylaws. A majority of the directors shall be residents of this state.

(c) If for any reason the meeting cannot be held on the date specified in the bylaws, the meeting shall be held on a subsequent day within 60 days of the day fixed, to be designated by the board of directors, or, if the directors fail to fix the day, by the shareholders representing 2/3 of the shares.

(d) In all cases, at least 10 days' notice of the date for the annual meeting shall have been given by first-class mail to the shareholders.

(e) Any newly created directorship must be approved and elected by the shareholders in the manner provided in the general corporation code. A special meeting of the shareholders may be convened at any time for such purpose.

(f) Any vacancy in the board of directors may be filled by the board of directors in the manner provided in the general corporation code.

(g) Any director of any bank or trust company who shall become indebted to such bank or trust company on any judgment or whose indebtedness is charged off or forgiven shall forfeit such person's position as director.

(h) Within 15 days after the annual meeting the president or cashier of every bank and every trust company shall submit to the commissioner a certified list of stockholders and the number of shares owned by each. This list of stockholders shall be kept and maintained in the bank's or trust company's main office and shall be subject to inspection by all stockholders during the business hours of the bank or trust company. The commissioner may require the list to be filed using an electronic means.

(i) Each director shall take and subscribe an oath to administer the affairs of such bank or trust company diligently and honestly and to not knowingly or willfully permit any of the laws relating to banks or trust companies to be violated. A copy of each oath shall be filed with the commissioner within 15 days of the election of any officer or director. The commissioner may require the oath to be filed using an electronic means.

(j) Every bank and trust company shall notify the commissioner of any change in the chief executive officer, president or directors, including in such bank's or trust company's report a statement of the past and current business and professional affiliations of the new chief executive officer, president or directors.

History: L. 1947, ch. 102, § 43; L. 1957, ch. 73, § 1; L. 1959, ch. 59, § 1; L. 1975, ch. 44, § 19; L. 1976, ch. 57, § 1; L. 1983, ch. 46, § 3; L. 1989, ch. 48, § 27; L. 1997, ch. 59, § 1; L. 2000, ch. 106, § 4; L. 2002, ch. 7, § 1; L. 2015, ch. 38, § 52; July 1.



9-1115 Officers of bank or trust company; election; term; bond; forfeiture of office.

9-1115. Officers of bank or trust company; election; term; bond; forfeiture of office. (a) The board of directors may elect a chairperson and shall elect a president from its members and shall elect one or more vice-presidents, a secretary and a cashier. The office of president and cashier shall not be filled by the same person. Such officers shall hold their offices for a term of not to exceed one year and until their successors are elected and qualified.

(b) The board of directors shall require all officers and employees having the care or handling of the funds of the bank or trust company to give a good and sufficient bond to be executed by an approved corporate surety authorized to do business in this state. The amount and form of the bond shall be approved by the board of directors of the bank or trust company. The costs of such bonds shall be paid by the bank or trust company. Proof of current bond coverage shall be provided to the commissioner.

(c) Any officer of any bank or trust company who shall become indebted to such bank or trust company on any judgment or whose indebtedness is charged off or forgiven shall forfeit the office and the board of directors shall fill the vacancy.

History: L. 1947, ch. 102, § 44; L. 1961, ch. 64, § 1; L. 1973, ch. 47, § 1; L. 1989, ch. 48, § 28; L. 1992, ch. 33, § 1; L. 1996, ch. 31, § 1; July 1.



9-1116 Meetings of board; examination of records, funds and securities; minutes.

9-1116. Meetings of board; examination of records, funds and securities; minutes. (a) The board of directors shall hold at least four regular meetings each year, at least one of which shall be held during each calendar quarter. Minutes shall be made of each directors' meeting of a bank or trust company and shall show any action taken by the directors.

(b) In addition to other actions the board may take, the board shall take the following actions and note the same in the minutes:

(1) Election of all officers, showing their titles and salaries;

(2) approval of all regular employee compensation;

(3) prior approval of all bonuses to elected officers and employees, if provided;

(4) approval of all loans, including overdrafts. The board may establish a committee with authority to approve loans. The board shall approve a report from the committee summarizing all loans made since the board's last meeting;

(5) review and approval of the directors' examination or audit required under K.S.A. 9-1116, and amendments thereto;

(6)  annual approval of all bank policies;

(7)  review of all state and federal regulatory examination reports received since the board's last meeting;

(8) annual approval of fidelity bond and bank casualty insurance;

(9) approval of bank income and expenses and securities transactions;

(10) review and ratification of any committee reports; and

(11) approval of dividends and a review that the dividends are in compliance with K.S.A. 9-910, and amendments thereto.

(c) In addition, the board of directors or an auditor selected by the board shall make a thorough examination of the books, records, funds and securities held by the bank or trust company at each of the quarterly meetings and the result of such examination shall be recorded in detail. If the board selects an auditor, the auditor's findings shall be reported directly to the board. In lieu of the required four quarterly examinations, the board of directors may accept one annual audit by a certified public accountant or an independent auditor approved by the commissioner.

History: L. 1947, ch. 102, § 45; L. 1967, ch. 71, § 1; L. 1970, ch. 62, § 1; L. 1975, ch. 44, § 20; L. 1983, ch. 46, § 4; L. 1989, ch. 48, § 29; L. 2015, ch. 38, § 53; July 1.



9-1119 Certified checks, drafts or orders.

9-1119. Certified checks, drafts or orders. No officer or employee of any bank shall certify any check, draft or order drawn upon the bank unless the maker or drawer of the instrument has moneys or funds equal to the amount of the check, draft or order on deposit with such bank at the time the check, draft or order is certified. Any check, draft or order so certified by any duly authorized officer or employee of any bank shall be shown immediately upon the books of the bank.

History: L. 1947, ch. 102, § 48; L. 1989, ch. 48, § 32; L. 2015, ch. 38, § 54; July 1.



9-1121 Reproduction of records and papers; evidence.

9-1121. Reproduction of records and papers; evidence. Any bank or trust company or savings and loan associations may cause any or all records, files, instruments, documents, or papers of any kind at any time in its custody, possession, or files to be reproduced by a nonerasable optical image reproduction provided that additions, deletions or changes to the original document are not permitted by the technology, or a photostatic, microfilm, microcard, miniature photographic or other photographic process. Any reproduction so made shall have the same force and effect as the original thereof, and shall be admitted in evidence before any court or governmental commission, bureau, agency, or department equally with the original, and without the necessity of proving inability to produce the original thereof.

History: L. 1951, ch. 124, § 1; L. 1995, ch. 20, § 1; July 1.



9-1122 Closing of banks; business hours; emergencies.

9-1122. Closing of banks; business hours; emergencies. (a) As used in this section:

(1) "Officers" means the person or persons designated by the board of directors of a bank or trust company to act for the bank or trust company in carrying out the provisions of this act or, in the absence of any such designation or of the officer or officers so designated, the president or any other officer currently in charge of the bank or trust company;

(2) "office" means any place at which a bank transacts business;

(3) "emergency" means any condition or occurrence which may interfere physically with the conduct of normal business operations at the offices of a bank or trust company or which poses an imminent or existing threat to the safety or security of persons or property, or both. An emergency may arise as a result of and any one or more of the following, but is not limited to, fire, flood, earthquake, hurricane, tornado, wind, rain or snow storm, labor strike by bank or trust company employees, power failure, transportation failure, interruption of communications facilities, shortage of fuel, housing, food, transportation or labor, robbery or attempted robbery, actual or threatened enemy attack, epidemic or other catastrophe, riot, civil commotion and other acts of lawlessness or violence, actual or threatened.

(b) A bank or trust company may remain closed on any one business day of every week or may make a permanent change in the bank's or trust company's hours of business. The bank or trust company shall post the resolution in a conspicuous place at the main office and all branch locations of the bank or trust company at least 15 days in advance of any closing or change in business hours. If the business day designated in any resolution regarding closing is a legal public holiday, the bank or trust company may close on the business day preceding or following the legal public holiday.

(c) The officers of a bank or trust company may close the bank's or trust company's offices on any day or days designated by proclamation of the president of the United States or the governor or legislature of this state, as a day or days of mourning, rejoicing or other special observance and on such other day or days of local or special observance as in the reasonable and proper exercise of their discretion the officers feel the bank or trust company should observe. If the bank or trust company is closed pursuant to this subsection, the bank or trust company shall give reasonable notice of the closing by posting a notice in a conspicuous place at the main office and all branch locations of the bank or trust company and through any other means the bank or trust company deems appropriate, including publication in a newspaper of general circulation in the community, if time allows.

(d) Whenever the officers of a bank or trust company are of the opinion that an emergency exists, or is impending, which affects, or may affect, a bank's or trust company's offices, the officers shall have the authority, in the reasonable and proper exercise of the officers' discretion, to determine not to open such offices on any business or banking day or, if having opened, to close such offices during the continuation of such emergency. The officers shall notify the commissioner of the emergency, the closing, the duration and the subsequent reopening within 48 hours of any such event, if practical. In no case shall such offices remain closed for more than 48 consecutive hours, excluding other legal holidays, without requesting and obtaining the approval of the commissioner.

(e) Every day on which any bank or trust company shall remain closed pursuant to this section shall be deemed a holiday for all of the purposes of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, and with respect to any bank or trust company business of any character. No bank or trust company shall be required to permit access to the bank's or trust company's safe, deposit vault or vaults on any such day. Where the terms of a contract requires the payment of money or the performance of a condition on any such day by, through, with or at any bank or trust company, then the payment may be made or condition performed on the next business day with the same force and effect as if made or performed in accordance with the terms of the contract. No liability or loss of rights of any kind shall result from the delay.

(f) The posting of the notice provided for in this section shall be notice to everyone of the closing or change in hours of the bank or trust company, and thereafter no liability shall be incurred by the bank or trust company by reason of closing or changing the bank hours pursuant to this section.

(g) The provisions of this section shall be construed and applied as being in addition to, and not in substitution for, or limitation of, any other law of this state or of the United States, authorizing the closing of a bank or trust company or excusing the delay by a bank or trust company in the performance of the bank's or trust company's duties and obligations because of emergencies or conditions beyond the bank's or trust company's control or otherwise.

History: L. 1951, ch. 125, § 1; L. 1971, ch. 33, §1; L. 1996, ch. 175, § 13; L. 2015, ch. 38, § 55; July 1.



9-1123 Bank service corporations; definitions.

9-1123. Bank service corporations; definitions. For the purposes of K.S.A. 9-1124 through 9-1127c, and amendments thereto:

(a) The term "bank service company" means a corporation or limited liability company organized to perform services authorized by this act, all of the capital stock of which is owned by one or more state or national banks at least one of which is a state bank subject to examination by the bank commissioner.

(b) The term "invest" includes any advance of funds to a bank service company, whether by the purchase of stock, the making of a loan or otherwise, except a payment for rent earned, goods sold and delivered or services rendered prior to the making of such payment.

(c) The term "depository institution" means a state or national bank, savings and loan association, savings bank or credit union.

History: L. 1963, ch. 64, § 1; L. 1984, ch. 48, § 10; L. 1989, ch. 48, § 33; L. 2015, ch. 38, § 56; July 1.



9-1124 Same; investment by banks; limitations.

9-1124. Same; investment by banks; limitations. No limitation or prohibition otherwise imposed by any provision of state law exclusively relating to banks shall prevent any state bank or banks from investing not more than 10% of the paid-in and unimpaired capital and unimpaired surplus in a bank service company. No bank shall invest more than 5% of its total assets in bank service companies.

History: L. 1963, ch. 64, § 2; L. 1984, ch. 48, § 11; L. 2015, ch. 38, § 57; July 1.



9-1125 Same; unreasonable discrimination in providing services prohibited; exceptions.

9-1125. Same; unreasonable discrimination in providing services prohibited; exceptions. No bank service company shall unreasonably discriminate in the provision of any services authorized under K.S.A. 9-1124 through 9-1127c, and amendments thereto, to any depository institution that does not own stock in the service company on the basis of the fact that the nonstockholding institution is in competition with an institution that owns stock in the bank service company, except:

(a) It shall not be considered unreasonable discrimination for a bank service company to provide services to a nonstockholding institution only at a price that fully reflects all of the costs of offering those services, including the cost of capital and a reasonable return thereon; and

(b) a bank service company may refuse to provide services to a nonstockholding institution if comparable services are available from another source at competitive overall costs or if the providing of services would be beyond the practical capacity of the service company. In any action or proceeding to enforce the duty imposed by this section, or for damages for the breach thereof, the burden shall be upon the bank service company to show such availability or practical capacity.

History: L. 1963, ch. 64, § 3; L. 1984, ch. 48, § 12; L. 2015, ch. 38, § 58; July 1.



9-1127a Same; services which may be performed for depository institutions.

9-1127a. Same; services which may be performed for depository institutions. Without regard to the provisions of K.S.A. 9-1127b and 9-1127c, and amendments thereto, a state bank may invest in a bank service company that performs, and a bank service company may perform, the following services only for depository institutions:

(a) Check and deposit sorting and posting, computation and posting of interest and other credits and charges;

(b) preparation and mailing of checks, statements, notices and similar items; or

(c) any other clerical, bookkeeping, accounting, statistical or similar functions performed for a depository institution.

History: L. 1984, ch. 48, § 6; L. 2015, ch. 38, § 59; July 1.



9-1127b Same; services which may be provided by corporations; restrictions.

9-1127b. Same; services which may be provided by corporations; restrictions. (a) A bank service company may provide to any person any service authorized by this section, except that a bank service company shall not take deposits.

(b) Except with the prior approval of the commissioner, a bank service company shall not perform the services authorized by this section in any state other than this state and all shareholders of a bank service company shall be located in this state.

(c) A bank service company in which a state bank is a shareholder shall perform only those services that such state bank shareholder is authorized to perform under the law of this state and shall perform such services only at locations in this state in which such bank shareholder could be authorized to perform such services.

(d) A bank service company in which a national bank is a shareholder shall perform only those services that such national bank shareholder is authorized to perform under federal law and shall perform such services only at locations in this state at which such national bank shareholder could be authorized to perform such services.

(e) A bank service company that has both national bank and state bank shareholders shall perform only those services that may lawfully be performed by both the bank service company's national bank shareholder or shareholders under federal law and the bank service company's state bank shareholder or shareholders under the law of this state and shall perform such services only at locations in this state at which both the bank service company's state bank and national bank shareholders could be authorized to perform such services.

(f) Notwithstanding the other provisions of this section or any other provision of law, other than the provisions of federal branching law and the branching law of this state regulating the geographic location of banks to the extent that those laws are applicable to an activity authorized by this subsection, a bank service company may perform at any geographic location any service, other than deposit taking, that the board of governors of the federal reserve system has determined, by regulation, to be permissible for a bank holding company under section 4(c)(8) of the federal bank holding company act.

History: L. 1984, ch. 48, § 7; L. 2001, ch. 87, § 9; L. 2015, ch. 38, § 60; July 1.



9-1127c Same; investments in corporations performing certain services under 9-1127b; approval required.

9-1127c. Same; investments in corporations performing certain services under 9-1127b; approval required. (a) No state bank shall invest in the capital stock of a bank service company that performs any service under K.S.A. 9-1127b(c), (d) or (e), and amendments thereto, without the prior approval of the commissioner.

(b) No state bank shall invest in the capital stock of a bank service company that performs any service under authority of K.S.A. 9-1127b(f), and amendments thereto, and no bank service company shall perform any activity under K.S.A. 9-1127b(f), and amendments thereto, without the prior approval of the commissioner.

(c) In determining whether to approve or deny any application for prior approval under K.S.A. 9-1124 through 9-1127c, and amendments thereto, the commissioner is authorized to consider the financial and managerial resources and future prospects of the bank or banks and bank service company involved, including the financial capability of the bank to make a proposed investment under this act, and possible adverse affects such as undue concentration of resources, unfair or decreased competition, conflicts of interest or unsafe or unsound banking practices.

(d) In the event the commissioner fails to act on any application under this section within 90 days of the submission of a complete application to them, the application shall be deemed approved.

History: L. 1984, ch. 48, § 8; L. 2001, ch. 87, § 10; L. 2015, ch. 38, § 61; July 1.



9-1127d Same; services performed for bank or subsidiary or affiliate; regulation and examination by commissioner; rules and regulations.

9-1127d. Same; services performed for bank or subsidiary or affiliate; regulation and examination by commissioner; rules and regulations. (a) Whenever a bank, or any subsidiary or affiliate of such bank that is subject to examination by the state bank commissioner, causes to be performed for itself, by contract or otherwise, any services authorized under this act on or off its premises:

(1) Such performance shall be subject to regulation and examination by the state bank commissioner to the same extent as if such services were being performed by the bank itself on its own premises; and

(2) the bank shall notify the state bank commissioner of the existence of the service relationship within 30 days after the making of such service contract or the performance of the service, whichever occurs first.

(b) The state bank commissioner, with the approval of the state banking board, is authorized to adopt such rules and regulations as may be necessary to administer and carry out the purpose of this act and to prevent evasions thereof.

History: L. 1984, ch. 48, § 9; L. 2001, ch. 87, § 11; July 1.



9-1128 Deposits by banks or trust companies acting as fiduciaries or custodians for fiduciaries of certain securities guaranteed by the United States or agencies thereof; rules and regulations; records of ownership; certifications of deposit.

9-1128. Deposits by banks or trust companies acting as fiduciaries or custodians for fiduciaries of certain securities guaranteed by the United States or agencies thereof; rules and regulations; records of ownership; certifications of deposit. Notwithstanding any other provision of law, any bank or trust company when acting as fiduciary, and any bank or trust company when holding securities as custodian for a fiduciary, is authorized to deposit, or arrange for the deposit, with the federal reserve bank in its district of any securities the principal and interest of which the United States or any department, agency or instrumentality thereof has agreed to pay, or has guaranteed payment, to be credited to one or more accounts on the books of said federal reserve bank in the name of such bank or trust company, to be designated fiduciary or safekeeping accounts, to which account other similar securities may be credited. A bank or trust company so depositing securities with a federal reserve bank shall be subject to such rules and regulations with respect to the making and maintenance of such deposit as, in the case of a state bank incorporated under the laws of this state, the state bank commissioner, and, in the case of national banking associations, the comptroller of the currency, may from time to time adopt and promulgate. Any such rules and regulations of the state bank commissioner shall be adopted and promulgated in the manner provided by K.S.A. 9-1713, and amendments thereto. The records of such bank or trust company shall at all times show the ownership of the securities held in such account. Ownership of, and other interests in, the securities credited to such account may be transferred by entries on the books of said federal reserve bank without physical delivery of any securities. A bank or trust company acting as custodian for a fiduciary shall, on demand by the fiduciary, certify in writing to the fiduciary the securities so deposited by such bank or trust company with such federal reserve bank for the account of such fiduciary. A fiduciary shall, on demand by any party to its accounting or on demand by the attorney for such party, certify in writing to such party the securities deposited by such fiduciary with such federal reserve bank for its account as such fiduciary.

History: L. 1974, ch. 43, § 1; July 1.



9-1129 Same; application of act.

9-1129. Same; application of act. This act shall apply to all banks and trust companies acting as fiduciaries, and as custodians for fiduciaries, on the effective date of this act or which thereafter may so act regardless of the date of the instrument or court order by which they are appointed.

History: L. 1974, ch. 43, § 2; July 1.



9-1130 Retention of books and records; rules and regulations; destruction; photographic reproduction; electronic recordation; confidentiality of records unaffected.

9-1130. Retention of books and records; rules and regulations; destruction; photographic reproduction; electronic recordation; confidentiality of records unaffected. (a) Every bank and trust company shall retain such bank's and trust company's business records for such periods as are or may be prescribed by or in accordance with the provisions of this section.

(b) Each bank and trust company shall retain permanently such bank's or trust company's:

(1) Minute books of its stockholders and directors;

(2) capital stock ledger and capital stock certificate ledger or stubs;

(3) general ledger or the record kept in lieu thereof;

(4) daily statements of condition; and

(5) all records which the commissioner shall, in accordance with the provisions of this section, require to be retained permanently.

(c) All other records of a bank or trust company shall be retained for such periods as the commissioner shall, in accordance with the provisions of this section, prescribe.

(d) The commissioner shall, in accordance with the provisions of K.S.A. 9-1713, and amendments thereto, adopt and promulgate rules and regulations classifying all records kept by banks and trust companies, prescribing the period for which records of each class shall be retained, and requiring to be kept such record of destruction of records as the commissioner deems advisable. Such periods may be permanent or for a term of years. Prior to the adoption, amendment or revocation of such rules and regulations the commissioner shall consider:

(1) Actions and administrative proceedings in which the production of bank or trust company records might be necessary or desirable;

(2) state and federal statutes of limitation applicable to such actions or proceedings;

(3) the availability of information contained in bank and trust company records from other sources; and

(4) such other matters as the commissioner shall deem pertinent to the interest of customers and shareholders of banks and trust companies and of the people of this state having such records available.

(e) Any bank or trust company may destroy any record which has been retained for the period prescribed, in accordance with the terms of this section for retention of records of such bank's or trust company's class, and shall, after destroying such record, thereafter be under no duty to produce such record.

(f) In lieu of retention of the original records with the exception of the document or documents creating the fiduciary relationship, any bank or trust company may cause any, or all, of such bank's or trust company's records, and records at any time in the custody of such bank or trust company, including those held by it as a fiduciary, to be photographed or otherwise reproduced to permanent form. Any such photograph or reproduction shall have the same force and effect as the original thereof and be admitted in evidence equally with the original.

(g) Any bank or trust company may cause any, or all, transactions, information and data occurring in the regular course of such bank's or trust company's operations to be recorded and maintained by electronic means. When the electronic records of such transactions, information and data are converted to writing, such writings shall constitute the original records of such transactions, information and data and shall have the force and effect thereof.

(h) To the extent that they are not in contravention of any statute of the United States or regulations promulgated thereunder, the provisions of this section shall apply to all banks and trust companies doing business in this state.

(i) Nothing in this section shall be construed to affect any duty of a bank or trust company to preserve the confidentiality of their records.

History: L. 1975, ch. 44, § 3; L. 2015, ch. 38, § 62; July 1.



9-1131 Repurchase agreements with pooled money investment board.

9-1131. Repurchase agreements with pooled money investment board. Each state bank, national bank and trust company located and doing business within the state of Kansas is hereby authorized to enter into repurchase agreements with the pooled money investment board under any statute authorizing the board to enter into such agreements.

History: L. 1982, ch. 339, § 1; April 29.



9-1132 Personal liability of officers and directors, exceptions.

9-1132. Personal liability of officers and directors, exceptions. Except for persons who are executive officers, an officer or director of a bank or national banking association shall have no personal liability to the bank, association or the bank's or association's stockholders for monetary damages for breach of duty as an officer or director, except that such liability shall not be eliminated for:

(a) Any breach of the officer's or director's duty of loyalty to the bank, association or the bank's or association's stockholders;

(b) acts or omissions which constitute willful or gross and wanton negligent breach of the officer's or director's duty of care;

(c) acts in violation of K.S.A. 9-910, 9-911 or 9-912, and amendments thereto; or

(d) any transaction from which the officer or director derived an improper personal benefit.

History: L. 1993, ch. 288, § 1; L. 2015, ch. 38, § 63; July 1.



9-1133 Liability of officers and directors; actions; certain provisions applicable.

9-1133. Liability of officers and directors; actions; certain provisions applicable. The provisions of K.S.A. 17-2268 and 17-5831, and amendments thereto, apply to an action brought against a director or officer of an insured depository institution, regardless of whether the action was filed before, on, or after May 20, 1993, unless the action was finally adjudicated before May 20, 1993. The provisions of this section shall not apply to executive officers as defined in K.S.A. 9-701 and 17-2268 and 17-5831, and amendments thereto.

History: L. 1994, ch. 334, § 1; L. 2015, ch. 38, § 64; July 1.



9-1134 Liability of officers and directors; severability.

9-1134. Liability of officers and directors; severability. If any provision of K.S.A. 9-1132 or 9-1133, or 17-2268 and 17-5831 and amendments thereto or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of such statutes which can be given effect without the invalid provision or application, and to this end the provisions of such statutes are declared to be severable.

History: L. 1994, ch. 334, § 2; May 19.



9-1136 Powers; authority to lease certain personal property; definitions.

9-1136. Powers; authority to lease certain personal property; definitions. In addition to powers and limitations conferred or imposed on any bank by K.S.A. 9-1101, and amendments thereto, any bank is hereby authorized to exercise by its board of directors or duly authorized officers or agents, subject to law, all such powers including incidental powers as shall be necessary or convenient to do what is authorized by this section:

(a) (1) A bank may become the legal or beneficial owner of tangible personal property for the purpose of leasing such property;

(2) to obtain an assignment of a lessor's interest in a lease of such property; or

(3) to incur obligations incidental to its position as the legal or beneficial owner and lessor of the leased property;

so long as each lease entered into by the bank is a net, full-payout lease.

(b) A bank may acquire specific property to be leased only after the bank has entered into either:

(1) A legally binding written agreement to lease the property on terms which comply with this section; or

(2) a legally binding written agreement which indemnifies the bank against loss in connection with its acquisition of the property.

(c) In the event of the lessee's default, early termination of a lease or at the expiration of the lease, the bank's interest in the property shall be liquidated or re-leased in accordance with this section as soon as practicable, but in no case shall the off-lease property be carried on the bank's books for a period exceeding one year.

(d) Each lease financing transaction entered into by the bank pursuant to this section shall be considered a loan for the purposes of applying all legal lending limitations and prior approval requirements contained in K.S.A. 9-1104, and amendments thereto.

(e) For purposes of this section:

(1) (A) "Net lease" means a lease under which the bank will not, directly or indirectly, provide or be obligated to provide for:

(i) The servicing, repair or maintenance of the leased property during the lease term;

(ii) the purchasing of parts and accessories for the leased property, except that improvements and additions to the leased property may be leased to the lessee upon such lessee's request in accordance with the full-payout requirements of this section;

(iii) the loan of replacement or substitute property while the leased property is being serviced;

(iv) the purchasing of insurance for the lessee, except where the lessee has failed to discharge a contractual obligation to purchase or maintain insurance; or

(v) the renewal of any license, registration or filing for the property unless such action by the bank is necessary to protect the bank's interest as an owner or financier of the property;

(B) if, in good faith, a bank believes there has been an unanticipated change in conditions which threaten its financial position by significantly increasing its exposure to loss, the provisions of (e)(1)(A) shall not prevent the bank:

(i) As the owner and lessor under a net, full-payout lease, from taking reasonable and appropriate action to salvage or protect the value of the property of its interest arising under the lease;

(ii) as the assignee of a lessor's interest in a lease, from becoming the owner and lessor of the leased property pursuant to its contractual right, or from taking any reasonable and appropriate action to salvage or protect the value of the property or its interest arising under the lease; or

(iii) from including any provisions in a lease, or from making any additional agreements, to protect its financial position or investment in the circumstances set forth in provisions (i) or (ii).

(2) (A) "Full-payout lease" means a lease from which the lessor can reasonably expect to realize a return of its full investment in the leased property, plus the estimated cost of financing the property over the term of the lease, from rentals, estimated tax benefits and the estimated residual value of the property at the expiration of the initial term of the lease.

(B) Except as provided in subsection (f), the estimated residual value of the property shall not exceed 25% of the original cost of the property to the lessor unless the estimated residual value is guaranteed by a manufacturer, a lessee or a third party not an affiliate of the bank and the bank properly documents that the guarantor has the resources to meet the guarantee. In all cases both the estimated residual value of the property and that portion of the estimated residual value relied upon by the lessor to satisfy the requirements of a full-payout lease must be reasonable in light of the nature of the leased property and all relevant circumstances so that realization of the bank's full investment plus the cost of financing the property depends primarily on the creditworthiness of the lessee and of any guarantor of the residual value, and not on the residual market value of the leased property.

(f) Notwithstanding the limit on residual value contained in (e)(2)(B), the bank may enter into lease financing transactions in which the residual value relied upon for realization of a return of its full investment plus costs of financing exceeds 25% of the original cost of the property provided:

(1) The lease financing transaction conforms with all other requirements of this section;

(2) the lease financing transaction has a term in excess of 90 days;

(3) the records relating to lease financing transactions entered into pursuant to this provision are clearly segregated and specifically identified to distinguish them from the records relating to lease financing transactions entered into pursuant to the other provisions; and

(4) the aggregate book value of all tangible personal property held for lease pursuant to this subsection does not exceed 10% of the consolidated assets of the bank.

(g) This section shall not apply to any leases executed by a bank prior to the effective date of this act. Any lease which was entered into in good faith prior to the effective date of this act that does not comply with the provisions of this section may be renewed only if there is a binding agreement in the expiring lease which requires the bank to renew the lease at the lessee's option, and the bank cannot otherwise reasonably or properly avoid its commitment to renew. Except for those leases renewed pursuant to such a binding agreement, any prior lease renewed after the effective date of this act shall be included for purposes of determining compliance with the legal lending limitations contained in K.S.A. 9-1104, and amendments thereto, and subsection (d).

History: L. 1995, ch. 19, § 3; Mar. 9.



9-1137 Compliance review committees; functions; confidentiality of certain documents; definitions; exceptions.

9-1137. Compliance review committees; functions; confidentiality of certain documents; definitions; exceptions. (a) For the purposes of this section:

(1) "Bank" means a state chartered or federally chartered bank, trust company or bank holding company as defined in K.S.A. 9-519, and amendments thereto, located in this state;

(2) "compliance review committee" means:

(A) An audit, loan review or compliance committee appointed by the board of directors of a bank whose functions are to evaluate and seek to improve loan underwriting standards, asset quality, financial reporting to federal or state regulatory agencies or compliance with federal or state statutory or regulatory requirements; or

(B) any other person to the extent the person acts in an investigatory capacity at the direction of a compliance review committee;

(3) "compliance review documents" means documents prepared for or created by a compliance review committee;

(4) "loan review committee" means a person or group of persons who, on behalf of a bank, reviews loans held by the institution for the purpose of assessing the credit quality of the loans, compliance with the institution's loan policies and compliance with applicable laws and regulations; or

(5) "person" means an individual, group of individuals, board, committee, partnership, firm, association, corporation or other entity.

(b) Except as provided in subsection (c):

(1) Compliance review documents are confidential and are not discoverable or admissible in evidence in any civil action arising out of matters evaluated by the compliance review committee; and

(2) compliance review documents delivered to a federal or state governmental agency remain confidential and are not discoverable or admissible in evidence in any civil action arising out of matters evaluated by the compliance review committee.

(c) Subsection (b) does not apply to any information required by statute or rules and regulations to be maintained by or provided to a governmental agency while the information is in the possession of the governmental agency to the extent applicable law expressly authorizes its disclosure.

(d) This section may not be construed to limit the discovery or admissibility in any civil action of any documents that are not compliance review documents.

History: L. 1995, ch. 35, § 1; L. 2015, ch. 38, § 65; July 1.



9-1138 School savings deposit program; requirements; definitions.

9-1138. School savings deposit program; requirements; definitions. (a) As used in this section:

(1) "Accredited school" means any school operated by a public school district organized under the laws of this state and any nonpublic school accredited by the state board of education.

(2) "Board" means the board of education of a school district and the governing authority of an accredited nonpublic school.

(b) In order to encourage savings among school children, a bank may enter into a written agreement with a board of an accredited elementary or secondary school to establish a school savings deposit program. Such program shall be limited to the opening of accounts and the periodic collection, by bank employees or school personnel, of deposits from school children for deposit in such bank accounts.

(c) No such program shall be implemented until the executed agreement and any information deemed necessary has been submitted to the commissioner. If the commissioner determines the agreement and proposed program primarily promote educational objectives and the purpose of this section, the commissioner shall provide the bank with written approval to implement the program.

(d) Any bank participating in such school savings deposit program shall have the bank's main or branch office located in the same county as the participating school, or if no bank in the county wants to participate in such program, then banks in any contiguous county may participate.

History: L. 1997, ch. 180, § 9; L. 2015, ch. 38, § 66; July 1.



9-1140 Prohibiting branch banks in certain locations.

9-1140. Prohibiting branch banks in certain locations. (a) No bank shall establish or maintain a branch in this state on the premises or property of an affiliate if the affiliate engages in commercial activities.

(b) As used in this section:

(1) "Affiliate" means any company that controls, is controlled by, or is under common control with another company.

(2) "Bank" shall have the meaning stated in 12 U.S.C. § 1813(a)(1).

(3) "Branch" means any office, other than the place of business specified in the bank's certificate of authority, at which deposits are received, checks paid, money lent or trust authority exercised, if approval has been granted by the appropriate federal or state supervisory agency.

(4) "Commercial activities" means activities in which a bank holding company, a financial holding company, a national bank or a national bank financial subsidiary may not engage under federal or state law.

(5) "Control" means the power directly or indirectly to direct the management or policies of a bank or to vote 25% or more of any class of voting shares of a bank.

History: L. 2007, ch. 78, § 2; L. 2015, ch. 38, § 67; July 1.



9-1141 Securing deposits for federally recognized Indian tribe.

9-1141. Securing deposits for federally recognized Indian tribe. Banks are hereby authorized to give security for the safekeeping and prompt payment of funds deposited by any federally recognized Indian tribe.

History: L. 2015, ch. 38, § 13; July 1.






Article 12 BANKING CODE; TRANSACTIONS

9-1201 Application.

9-1201. Application. All of the provisions contained within article 12 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto, shall extend and apply to any national or state chartered bank that has a main office or branch in this state.

History: L. 1947, ch. 102, § 50; L. 1975, ch. 44, § 22; L. 1989, ch. 48, § 34; L. 2015, ch. 38, § 68; July 1.



9-1204 Deposits of minors.

9-1204. Deposits of minors. Any bank may receive deposits from minors or in the name of minors and pay the same upon the order of such minors whether or not such minors are emancipated. Payments so made shall discharge the bank from any further liability on the account.

History: L. 1947, ch. 102, § 53; L. 2015, ch. 38, § 69; July 1.



9-1205 Joint accounts.

9-1205. Joint accounts. Deposits may be made in the names of two or more persons, including minors, and funds on deposit may be paid to any or all of the joint owners under the terms of the deposit contract. Payment to a joint owner in accordance with the terms of the deposit contract shall be valid and sufficient release and discharge to the bank for any payment so made.

History: L. 1947, ch. 102, § 54; L. 2015, ch. 38, § 70; July 1.



9-1206 Set off.

9-1206. Set off. Any bank shall have the right to set off any obligation or claim which it has, when the same is matured against any depositor.

History: L. 1947, ch. 102, § 55; June 30.



9-1207 Adverse claim to deposit.

9-1207. Adverse claim to deposit. An adverse claim to a bank deposit does not need to be paid out by the bank, unless and until either the:

(a) Person making the claim supplies indemnity deemed adequate by the bank; or

(b) bank is served with process or order issued by a court of competent jurisdiction in an action in which the adverse claimant and the person or persons nominally entitled to the deposit are parties.

History: L. 1947, ch. 102, § 56; L. 1965, ch. 564, § 400; L. 2015, ch. 38, § 71; July 1.



9-1213 Payment of drafts of failed or closed banks.

9-1213. Payment of drafts of failed or closed banks. When any drawee bank shall be presented with a draft drawn on it in the usual course of business by a drawer bank that has failed or been closed by operation of law or legal action, the drawee bank shall accept and pay such draft regardless of having received notice, constructive or otherwise, of the failure or closing of the drawer bank if the:

(a) Draft was issued prior to the failure or closing of the drawer bank;

(b) drawee bank has, on deposit to the credit of the failed or closed drawer bank, sufficient funds to pay the draft; and

(c) drawee bank has received proof that the draft represents payment of cash letters covering checks that had been charged to the individual accounts of the failed or closed drawer bank prior to the failure or closing of the drawer bank.

History: L. 1955, ch. 66, § 1; L. 2015, ch. 38, § 72; July 1.



9-1214 Payment of drafts of failed or closed banks; release from liability.

9-1214. Payment of drafts of failed or closed banks; release from liability. Any drawee bank paying a draft under the circumstances set out in K.S.A. 9-1213, and amendments thereto, shall be released from any further liability thereon, and shall be fully protected and held harmless from any claim made by the receiver or other liquidating agent of the failed or closed drawer bank for sums representing payments made on the draft.

History: L. 1955, ch. 66, § 2; L. 2015, ch. 38, § 73; July 1.



9-1215 Payable on death accounts.

9-1215. Payable on death accounts. (a) Subject to the provisions of this section, an individual owner of an account may enter into a written contract with any bank located in this state that provides that at the time of the owner's death, the balance of the owner's legal share of the account shall be paid to one or more beneficiaries. If a beneficiary has predeceased the owner, that beneficiary's share shall be divided equally among the remaining beneficiaries unless the contract provides otherwise.

(b) If any beneficiary is a minor at the time funds become payable to the beneficiary pursuant to this section, the bank shall pay out in accordance with K.S.A. 59-3053, and amendments thereto.

(c) During the owner's lifetime, the owner has the right to both withdraw funds on deposit in the account in the manner provided in the contract, in whole or in part, as though no beneficiary has been named, and to change the designation of beneficiary. No change in the designation of the beneficiary shall be valid unless executed in the form and manner prescribed by the bank and delivered to the bank prior to the death of the owner.

(d) The interest of the beneficiary shall not vest until the death of the owner. Vesting of the beneficiary's interest is subject to the following if, prior to the owner's death or payment to the beneficiary, the bank has received written notice:

(1) From the department for children and families of a claim pursuant to K.S.A. 39-709, and amendments thereto, the balance of the owner's share shall be paid to the department for children and families to the extent of medical assistance expended on the deceased owner, with the beneficiary then receiving the balance of the owner's share, if any remains; or

(2) of the owner's surviving spouse's intent to claim an elective share under K.S.A. 59-6a214, and amendments thereto, the balance of the owner's share shall be paid to the court having jurisdiction as provided in K.S.A. 59-6a214, and amendments thereto, to the extent of the owner's surviving spouse's elective share, with the beneficiary then receiving the balance of the owner's share, if any remains.

(e) Transfers pursuant to this section shall not be considered testamentary or be invalidated due to nonconformity with the provisions of chapter 59 of the Kansas Statutes Annotated, and amendments thereto.

(f) Payment by the bank of the owner's deposit account pursuant to the provisions of this section shall release and discharge the bank from further liability for the payment.

(g) For the purposes of this section:

(1) The balance of the owner's deposit account or the balance of the owner's legal share of a deposit account shall be construed to not include any portion of the account which under the law of joint tenancy is the property of another joint tenant of the account upon the death of the owner; and

(2) where multiple owners exist, such owners will be presumed to own equal shares of the deposit account unless the deposit contract with the bank specifies a different percentage of ownership for the owners.

History: L. 1979, ch. 177, § 1; L. 1980, ch. 166, § 2; L. 1982, ch. 104, § 1; L. 1984, ch. 51, § 1; L. 1989, ch. 48, § 35; L. 1992, ch. 150, § 1; L. 2002, ch. 114, § 47; L. 2015, ch. 38, § 74; July 1.

Revisor's Note:

Section was also amended by L. 2015, ch. 42, § 1, but that version was repealed by L. 2015, ch. 100, § 17.






Article 13 BANKING CODE; DEPOSIT INSURANCE AND BONDS

9-1301 Deposit insurance; surety bond.

9-1301. Deposit insurance; surety bond. Every bank operating under the provisions of the state banking code and authorized to receive deposits of money shall insure the deposits of each depositor with the federal deposit insurance corporation, or its successor. State banks may purchase surety bond coverage for the purpose of insuring deposits in excess of the federal deposit insurance corporation's coverage limit.

History: L. 1947, ch. 102, § 59; L. 1959, ch. 60, § 1; L. 1975, ch. 45, § 2; L. 1981, ch. 54, § 1; L. 1981, ch. 324, § 6; L. 1988, ch. 356, § 38; L. 1989, ch. 48, § 37; L. 2015, ch. 38, § 75; July 1.



9-1302 Subrogation upon payment by insurer of deposits.

9-1302. Subrogation upon payment by insurer of deposits. When the federal deposit insurance corporation or its successor or other insurer insuring the deposits of any bank shall pay, or make available for payment, the insured deposit liabilities of any bank the insurance company shall be and become subrogated to the extent of its payments, by operation of law, to all rights of each owner of a claim for deposit against such closed bank to the extent now or hereafter necessary to enable the federal deposit insurance corporation, or its successor or such other insurer, under law to make insurance payments available to depositors of closed insured banks.

History: L. 1947, ch. 102, § 60; L. 1975, ch. 45, § 4; L. 1989, ch. 48, § 39; July 1.



9-1304 Closed banks may borrow from or sell to federal insurance corporation.

9-1304. Closed banks may borrow from or sell to federal insurance corporation. (a) Upon the approval of the commissioner, the receiver or liquidator or the board of directors of any bank which may be closed because of its inability to meet the demands of its depositors may borrow from the federal deposit insurance corporation or its successor, and pledge any part or all of its assets as security.

(b) The assets, or any portion thereof, of any bank which may close because of its inability to meet the demands of its depositors may be sold to the federal deposit insurance corporation or its successor upon such terms and conditions as the commissioner shall approve. Nothing contained in this section shall limit the power of any bank, the commissioner or receiver or liquidator thereof to pledge or sell any assets in accordance with other provisions of the state banking code and existing laws.

History: L. 1947, ch. 102, § 62; L. 1989, ch. 48, § 40; L. 2015, ch. 38, § 76; July 1.






Article 14 BANKING CODE; DEPOSIT OF PUBLIC MONEYS

9-1401 Designation of depositories for public funds; duty of public officers; agreements.

9-1401. Designation of depositories for public funds; duty of public officers; agreements. (a) The governing body of any municipal corporation or quasi-municipal corporation shall designate by official action recorded upon its minutes the banks, savings and loan associations and savings banks which shall serve as depositories of its funds and the officer and official having the custody of such funds shall not deposit such funds other than at such designated banks, savings and loan associations and savings banks. The banks, savings and loan associations and savings banks which have main or branch offices in the county or counties in which all or part of such municipal corporation or quasi-municipal corporation is located shall be designated as such official depositories if the municipal or quasi-municipal corporation can obtain satisfactory security therefor.

(b) Every officer or person depositing public funds shall deposit all such public funds coming into such officer or person's possession in their name and official title as such officer. If the governing body of the municipal corporation or quasi-municipal corporation fails to designate an official depository or depositories, the officer thereof having custody of its funds shall deposit such funds with one or more banks, savings and loan associations or savings banks which have main or branch offices in the county or counties in which all or part of such municipal corporation or quasi-municipal corporation is located if satisfactory security can be obtained therefor and if not then elsewhere, but upon so doing shall serve notice in writing on the governing body showing the names and locations of such banks, savings and loan associations and savings banks where such funds are deposited, and upon so doing the officer having custody of such funds shall not be liable for the loss of any portion thereof except for official misconduct or for the misappropriation of such funds by such officer.

(c) If eligible banks, savings and loan associations or savings banks under subsections (a) or (b) cannot or will not provide an acceptable bid, which shall include services, for the depositing of public funds under this section, then banks, savings and loan associations or savings banks which have main or branch offices in an adjoining county to the county in which all or part of such municipal or quasi-municipal corporation is located may receive deposits of such municipal corporation or quasi-municipal corporation, if such banks, savings and loan associations or savings banks have been designated as official depositories under subsection (a) and the municipal corporation or quasi-municipal corporation can obtain satisfactory security therefor.

(d) The depository bank, savings and loan association or savings bank and any agent, trustee, wholly owned subsidiary or affiliate having identical ownership granting a security interest shall enter into a written agreement with the municipal corporation or quasi-municipal corporation which so designates the bank as a depository for the municipal corporation or quasi-municipal corporation's public moneys.

(1) The agreement shall secure the public moneys of the municipal corporation or quasi-municipal corporation by granting a security interest in securities held by the depository bank, savings and loan association or savings bank and any agent, trustee, wholly owned subsidiary or affiliate having identical ownership pursuant to K.S.A. 9-1402, and amendments thereto.

(2) The depository bank, savings and loan association or savings bank and any agent, trustee, wholly owned subsidiary or affiliate having identical ownership shall perfect the security interest causing control to be given to the municipal corporation or quasi-municipal corporation in accordance with the Kansas uniform commercial code.

(3) The security agreement shall be in writing, executed by all parties thereto, maintained as part of their official records, except for the municipal corporations or quasi-municipal corporations, approved by their boards of directors or their loan committees, which approvals shall be reflected in the minutes of the boards or committees.

History: L. 1947, ch. 102, § 63; L. 1957, ch. 74, § 2; L. 1967, ch. 447, § 30; L. 1972, ch. 35, § 1; L. 1982, ch. 52, § 1; L. 1983, ch. 47, § 2; L. 1986, ch. 76, § 1; L. 1989, ch. 48, § 41; L. 1997, ch. 180, § 3; L. 2006, ch. 57, § 1; L. 2015, ch. 38, § 77; July 1.



9-1402 Securing the deposits of public funds.

9-1402. Securing the deposits of public funds. (a) Before any deposit of public moneys or funds shall be made by any municipal corporation or quasi-municipal corporation of the state of Kansas with any bank, savings and loan association or savings bank, such municipal or quasi-municipal corporation shall obtain security for such deposit in one of the following manners prescribed by this section.

(b) Such bank, savings and loan association or savings bank may give a corporate surety bond of some surety corporation authorized to do business in this state, which bond shall be in an amount equal to the public moneys or funds on deposit at any given time less the amount of such public moneys or funds which is insured by the federal deposit insurance corporation or its successor and such bond shall be conditioned that such deposit shall be paid promptly on the order of the municipal corporation or quasi-municipal corporation making such deposits.

(c) Such bank, savings and loan association or savings bank may deposit, maintain, pledge, assign and grant a security interest in, or cause its agent, trustee, wholly owned subsidiary or affiliate having identical ownership to deposit, maintain, pledge, assign and grant a security interest in, for the benefit of the governing body of the municipal corporation or quasi-municipal corporation in the manner provided in this section, securities, security entitlements, financial assets and securities accounts owned by the depository institution directly or indirectly through its agent or trustee holding securities on its behalf, or owned by the depository institutions wholly owned subsidiary or by such affiliate, the market value of which is equal to 100% of the total deposits at any given time, and such securities, security entitlements, financial assets and securities accounts, may be accepted or rejected by the governing body of the municipal corporation or quasi-municipal corporation and shall consist of the following and security entitlements thereto:

(1) Direct obligations of, or obligations that are insured as to principal and interest by, the United States of America or any agency thereof and obligations, including, but not limited to, letters of credit and securities of United States sponsored corporations which under federal law may be accepted as security for public funds;

(2) bonds of any municipal corporation or quasi-municipal corporation of the state of Kansas which have been refunded in advance of their maturity and are fully secured as to payment of principal and interest thereon by deposit in trust, under escrow agreement with a bank, of direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America;

(3) bonds of the state of Kansas;

(4) general obligation bonds of any municipal corporation or quasi-municipal corporation of the state of Kansas;

(5) revenue bonds of any municipal corporation or quasi-municipal corporation of the state of Kansas if approved by the commissioner;

(6) temporary notes of any municipal corporation or quasi-municipal corporation of the state of Kansas which are general obligations of the municipal or quasi-municipal corporation issuing the same;

(7) warrants of any municipal corporation or quasi-municipal corporation of the state of Kansas the issuance of which is authorized by the state board of tax appeals and which are payable from the proceeds of a mandatory tax levy;

(8) bonds of either a Kansas not-for-profit corporation or of a local housing authority that are rated at least Aa by Moody's investors service or AA by Standard & Poor's corp.;

(9) bonds issued pursuant to K.S.A. 12-1740 et seq., and amendments thereto, that are rated at least MIG-1 or Aa by Moody's investors service or AA by Standard & Poor's corp.;

(10) notes of a Kansas not-for-profit corporation that are issued to provide only the interim funds for a mortgage loan that is insured by the federal housing administration;

(11) bonds issued pursuant to K.S.A. 74-8901 through 74-8916, and amendments thereto;

(12) bonds issued pursuant to K.S.A. 68-2319 through 68-2330, and amendments thereto;

(13) commercial paper that does not exceed 270 days to maturity and which has received one of the two highest commercial paper credit ratings by a nationally recognized investment rating firm; or

(14) (A) negotiable promissory notes together with first lien mortgages on one to four family residential real estate located in Kansas securing payment of such notes when such notes or mortgages:

(i) Are underwritten by the federal national mortgage association, the federal home loan mortgage corporation, the federal housing administration or the veterans administration standards;

(ii) have been in existence with the same borrower for at least two years and with no history of any installment being unpaid for 30 days or more; and

(iii) are valued at not to exceed 50% of the lesser of the following three values: Outstanding mortgage balance, current appraised value of the real estate or discounted present value based upon current federal national mortgage association or government national mortgage association interest rates quoted for conventional, federal housing administration or veterans administration mortgage loans.

(B) Securities under paragraph (A) shall be taken at their value for not more than 50% of the security required under the provisions of this section.

(C) Securities under paragraph (A) shall be withdrawn immediately from the collateral pool if any installment is unpaid for 30 days or more.

(D) A status report on all such loans shall be provided to the investing governmental entity by the financial institution on a quarterly basis.

(d) No such bank, savings and loan association or savings bank may deposit and maintain for the benefit of the governing body of a municipal or quasi-municipal corporation of the state of Kansas, any securities which consist of:

(1) Bonds secured by revenues of a utility which has been in operation for less than three years; or

(2) bonds issued under K.S.A. 12-1740 et seq., and amendments thereto, unless such bonds have been refunded in advance of their maturity as provided in subsection (d) or such bonds are rated at least Aa by Moody's investors service or AA by Standard & Poor's corp.

(e) Any applicant requesting approval of a revenue bond pursuant to subsection (c)(5) shall pay to the commissioner a fee in an amount established pursuant to K.S.A. 2015 Supp. 9-1726, and amendments thereto, to defray the expenses of the commissioner in the examination and investigation of the application. The commissioner shall remit all amounts received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bank investigation fund. The moneys in the bank investigation fund shall be used to pay the expenses of the commissioner in the examination and investigation of such applications and any unused balance shall be transferred to the bank commissioner fee fund.

History: L. 1947, ch. 102, § 64; L. 1965, ch. 76, § 1; L. 1968, ch. 236, § 1; L. 1970, ch. 63, § 1; L. 1973, ch. 48, § 1; L. 1976, ch. 79, § 1; L. 1978, ch. 45, § 1; L. 1980, ch. 47, § 1; L. 1982, ch. 52, § 2; L. 1983, ch. 49, § 17; L. 1983, ch. 47, § 3; L. 1983, ch. 49, § 18; L. 1985, ch. 58, § 1; L. 1985, ch. 58, § 2; L. 1986, ch. 76, § 2; L. 1986, ch. 76, § 3; L. 1987, ch. 56, § 1; L. 1989, ch. 48, § 42; L. 1989, ch. 209, § 18; L. 1992, ch. 146, § 25; L. 1994, ch. 74, § 1; L. 1997, ch. 180, § 4; L. 2008, ch. 109, § 22; L. 2014, ch. 141, § 16; L. 2015, ch. 38, § 78; July 1.



9-1403 Securities for deposits of public funds; exemption during peak deposits.

9-1403. Securities for deposits of public funds; exemption during peak deposits. (a) During the periods of peak deposits occurring at tax paying time and tax distributing time and continuing for a period of not to exceed 60 continuous days at any given time and not to exceed 120 days in any calendar year the amount of security for the deposits of municipal corporations or quasi-municipal corporations as required under K.S.A. 9-1402, and amendments thereto, may be reduced by up to 50% of the amount on deposit during the peak period.

(b) If the custodian of the funds of each municipal corporation or quasi-municipal corporation together with an officer of the depository bank, savings and loan association or savings bank agree to reduce the amount of security as provided in subsection (a), then the parties shall enter into an agreement which designates in writing the beginning and end of each such period, and a copy thereof, fully executed, shall be kept on file in the office of the governing body of such municipal corporation or quasi-municipal corporation and in the files of such bank, savings and loan association or savings bank.

History: L. 1947, ch. 102, § 65; L. 1982, ch. 52, § 3; L. 1983, ch. 47, § 4; L. 1986, ch. 76, § 4; L. 1989, ch. 48, § 43; L. 1997, ch. 180, § 5; L. 2015, ch. 38, § 79; July 1.



9-1405 Deposit of securities, security entitlements and financial assets in securities account; written custodial agreement; receipt.

9-1405. Deposit of securities, security entitlements and financial assets in securities account; written custodial agreement; receipt. (a) All bonds and securities given by any bank, savings and loan association or savings bank to secure public moneys of the United States or any board, commission or agency thereof, shall be deposited as required by the United States government or any of its designated agencies.

(b) All securities, security entitlements and financial assets securing the deposits of any municipal corporation or quasi-municipal corporation shall be deposited as described in subsection (c) or (d) or in a securities account with one of the following custodial banks or trust companies:

(1) A Kansas state bank;

(2) a Kansas national bank;

(3) a state bank organized in another state and which has a branch office in this state;

(4) a trust company incorporated under the laws of this state or another state; or

(5) the federal home loan bank of Topeka.

(c) Securities, security entitlements and financial assets securing the deposits of any municipal corporation or quasi-municipal corporation may be deposited with the state treasurer pursuant to a written custodial agreement and a receipt issued with one copy going to the municipal corporation or quasi-municipal corporation making the public deposit and one copy going to the bank, savings and loan association or savings bank which has secured such public deposits. The receipt shall identify the securities, security entitlements and financial assets which are subject to a security interest to secure payment of the deposits of the municipal corporation or quasi-municipal corporation.

(d) Securities, security entitlements and financial assets securing the deposits of any municipal corporation or quasi-municipal corporation may be deposited with the federal reserve bank of Kansas City to be there held in such manner, under regulations and operating letters of the federal reserve bank of Kansas City, as to secure payment of the deposits of the municipal corporation or quasi-municipal corporation in the depository institution.

(e) This section shall not prohibit any custodial bank or trust company from depositing securities, security entitlements and financial assets in the custodial bank or trust company's account if:

(1) The custodial bank or trust company's account is located at a bank or trust company organized under the laws of any state, the United States or any centralized securities depository wherever located within the United States; and

(2) the custodial bank or trust company issues a receipt which identifies the securities, security entitlements and financial assets on deposit at the custodial bank or trust company.

(f) No securities, security entitlements and financial assets securing public deposits shall be deposited in any custodial bank or trust company which has the following commonalities with the depository bank, savings and loan association or savings bank:

(1) Direct or indirect ownership by any parent corporation;

(2) common controlling shareholders;

(3) common majority of the board of directors; or

(4) common directors with the ability to control or influence directly or indirectly the acts or policies of the depository bank, savings and loan association or savings bank securing such public deposits.

(g) When securities, security entitlements and financial assets are deposited with the state treasurer as authorized by this section, the state treasurer shall make a charge for such service which is equivalent to the reasonable and customary charge made therefor.

(h) The custodial agreement shall be in writing, executed by all parties thereto, maintained as part of their official records, and except for the municipal corporations or quasi-municipal corporation, approved by their boards of directors or their loan committees, which approvals shall be reflected in the minutes of the boards or committees.

(i) A bank, savings and loan association or savings bank which fails to pay according to its terms any deposit of public moneys of any municipal or quasi-municipal corporation shall immediately take action to enable bonds and securities pledged to secure such deposit to be sold to satisfy its obligation to the municipal or quasi-municipal corporation.

History: L. 1947, ch. 102, § 67; L. 1975, ch. 44, § 24; L. 1976, ch. 58, § 1; L. 1982, ch. 52, § 4; L. 1983, ch. 47, § 5; L. 1985, ch. 58, § 4; L. 1986, ch. 76, § 5; L. 1989, ch. 48, § 44; L. 1990, ch. 60, § 1; L. 1993, ch. 207, § 1; L. 1994, ch. 105, § 1; L. 1997, ch. 180, § 6; L. 2015, ch. 38, § 80; July 1.



9-1406 Exemption from liability for loss by official depository.

9-1406. Exemption from liability for loss by official depository. No public officer nor the sureties upon such officer's bond shall be liable for any loss sustained by the failure or default of any designated depository or depositories after a deposit or deposits have been made in an officially designated bank, savings and loan association or savings bank as provided in this act. This exemption from liability shall apply even though other statutes shall require the furnishing of a bond or other securities by the designated depositories of public moneys. This exemption shall also apply whenever a public officer, municipal corporation or quasi-municipal corporation has acted in good faith to comply with the provisions of this act.

History: L. 1947, ch. 102, § 68; L. 1983, ch. 47, § 6; L. 1986, ch. 76, § 6; L. 1989, ch. 48, § 45; L. 1997, ch. 180, § 7; L. 2000, ch. 71, § 1; July 1.



9-1407 Exemption of security for insured portion of public deposits; reciprocal deposit programs.

9-1407. Exemption of security for insured portion of public deposits; reciprocal deposit programs. (a) That portion of any deposit of public moneys or funds which is insured by the federal deposit insurance corporation, or its successor, need not be secured as provided in article 14 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto.

(b) Public moneys or funds deposited by a municipal corporation or quasi-municipal corporation in a selected bank, savings and loan association or savings bank which are part of a reciprocal deposit program shall not be treated as securities and need not be secured as provided in article 14 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto, if the:

(1) Bank, savings and loan association or savings bank receives reciprocal deposits from other participating institutions located in the United States in an amount equal to the amount of funds deposited by the municipal corporation or quasi-municipal corporation; and

(2) total cumulative amount of each deposit does not exceed the maximum deposit insurance amount for one depositor at one financial institution as determined by the federal deposit insurance corporation.

History: L. 1947, ch. 102, § 69; L. 1982, ch. 52, § 5; L. 1997, ch. 180, § 8; L. 2009, ch. 49, § 1; L. 2015, ch. 38, § 81; July 1.



9-1408 Definitions.

9-1408. Definitions. As used in article 14 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto:

(a) "Branch" means any office within this state or another state, other than the main office, that is approved as a branch by a federal or state supervisory agency and at which deposits are received, checks paid or money lent. Branch does not include an automated teller machine, remote service unit or similar device, a loan production office or a deposit production office;

(b) "centralized securities depository" means a clearing agency registered with the securities and exchange commission which provides safekeeping and book-entry settlement services to its participants;

(c) "government unit" means any state, county, municipality or other political subdivision thereof;

(d) "Kansas national bank" means a federally chartered bank which has a main office or branch located in this state;

(e) "Kansas state bank" means a Kansas state chartered bank;

(f) "main office" means the place of business specified in the articles of association, certificate of authority or similar document where the business of the institution is carried on and which is not a branch;

(g) "municipal corporation" or "quasi-municipal corporation" includes each investing governmental unit under K.S.A. 12-1675, and amendments thereto;

(h) "savings and loan association" means any savings and loan association incorporated under the laws of this state or any other state or organized under the laws of the United States and which has a main or branch office in this state;

(i) "savings bank" means any savings bank organized under the laws of the United States and which has a main or branch office in this state; and

(j) "securities," "security entitlements," "financial assets," "securities account," "security agreement," "security interest," "perfection" and "control" shall have the meanings given such terms under the Kansas uniform commercial code.

History: L. 1997, ch. 180, § 2; L. 2006, ch. 57, § 2; L. 2015, ch. 38, § 82; July 1.



9-1409 Securing deposits of public moneys of out-of-state governmental units; when.

9-1409. Securing deposits of public moneys of out-of-state governmental units; when. A Kansas state bank may pledge any of the bank's assets as collateral or otherwise secure the deposits of public money for governmental units located in another state where the Kansas state bank has a branch location, so long as such security is given in accordance with the laws of that state.

History: L. 2015, ch. 38, § 1; July 1.






Article 15 BANKING CODE; SAFE DEPOSIT BOX RENTAL

9-1501 Authority to keep and maintain safe deposit boxes.

9-1501. Authority to keep and maintain safe deposit boxes. Any bank, trust company or safe deposit corporation may maintain safe deposit boxes and rent the same for consideration. The bank, trust company or safe deposit corporation shall prescribe the hours of entry into its safe deposit vault and may also retain and require the use of a preparation or guard key for the protection of the bank, trust company or deposit corporation and the user of such box.

History: L. 1947, ch. 102, § 70; L. 2015, ch. 38, § 83; July 1.



9-1502 Legal relationship between renter and bank.

9-1502. Legal relationship between renter and bank. The relationship between any such bank, trust company or safe deposit company having and maintaining safe deposit boxes for public use and the user or users of such boxes shall be that of lessor and lessee, respectively. In the absence of a written contract to the contrary, the lessee shall be deemed by law to be in possession of such box and the contents thereof. The lessor shall not be charged with knowledge of the contents of any such box. The lessor may limit its liability to the lessee by provisions contained within a lease agreement, but the lessor shall be liable for the acts of its officers and employees for failure to exercise ordinary care.

History: L. 1947, ch. 102, § 71; L. 2015, ch. 38, § 84; July 1.



9-1503 Joint tenancy of safe deposit box; liability.

9-1503. Joint tenancy of safe deposit box; liability. Joint tenancy in and to a safe deposit box may be created by contract, with two or more persons named as lessees. The terms of the contract may provide that any one or more of the lessees, or the survivor or survivors of such lessee or lessees, shall have access and entry to the safe deposit box and the right to remove the contents from such box whether the other lessee or lessees be living, incompetent or dead. If the contents are removed as provided by the contract, the lessor shall not be liable for the removal of the contents.

History: L. 1947, ch. 102, § 72; L. 2015, ch. 38, § 85; July 1.



9-1504 Death of lessee or lessees in joint tenancy; opening of box; disposition of contents.

9-1504. Death of lessee or lessees in joint tenancy; opening of box; disposition of contents. (a) In the event the sole lessee or all lessees in joint tenancy named in the lease agreement covering a safe deposit box rental shall die, the safe deposit box may be opened, forcibly if necessary, at any time thereafter, in the presence of persons holding a legal or beneficial interest relating to the lessee, by two employees of the lessor, one of whom shall be an officer of the lessor. The contents shall be disposed of as follows:

(1) Instruments of a testamentary nature may be removed by the named executor. If no executor is named or if the named executor fails to act within 60 days after the date of death of the lessee, such employees may remove all instruments of a testamentary nature and deposit the same with the district court pursuant to K.S.A. 59-601 et seq., and amendments thereto.

(2) The employees in their discretion may deliver life insurance policies therein contained to the beneficiaries named in such policies, and any deed to a cemetery lot and any burial instructions found therein to the appropriate parties.

(3) Any and all other contents of such box so opened shall be kept and retained by the bank, trust company or safe deposit company and shall be delivered only to the parties legally entitled to the same.

(b) In the event no person claims to be interested in the contents of such box within 60 days after the death of the lessee, the lessor may open the box by forcible entry and remove all instruments of a testamentary nature and deposit the same with the district court pursuant to K.S.A. 59-601 et seq., and amendments thereto, subject to payment of rentals, expenses and repairs. Any and all other contents of such box so opened shall be kept and retained by the bank or trust company and shall be delivered only to the parties legally entitled to the same.

History: L. 1947, ch. 102, § 73; L. 1975, ch. 44, § 25; L. 1976, ch. 145, § 35; L. 1994, ch. 192, § 1; L. 1997, ch. 7, § 1; L. 2015, ch. 38, § 86; July 1.



9-1505 Lessor to give information to public authority.

9-1505. Lessor to give information to public authority. Upon the death of any lessee of a safe deposit box and upon the request of the district court or the county clerk or the director of taxation for the state of Kansas, the lessor shall disclose whether a designated person was the lessee of a safe deposit box at the time of death.

History: L. 1947, ch. 102, § 74; L. 1976, ch. 145, § 36; L. 2015, ch. 38, § 87; July 1.



9-1506 Default of lessee; notice; disposition of contents.

9-1506. Default of lessee; notice; disposition of contents. (a) The lessor shall have a lien upon the contents of any safe deposit box for the rental thereon.

(b) The lessor may, after giving not less than 60 days' written notice to the lessee of such lessor's intention to enter the box, remove the contents and sell the same for the payment of rent due or other expenses incurred by the bank in keeping the contents, open the box forcibly and remove the contents in the presence of two of its employees, one of whom shall be an officer, when:

(1) The lessee has not paid the rent within 30 days after the same is due; or

(2) the lessee has failed to surrender possession of any box within 30 days from the date of the termination of the lease.

(c) The lessor shall retain such contents for at least 90 days after opening the box. The lessor then may sell any part or all of the contents at public sale pursuant to the requirements for a commercially reasonable sale under article 9 of the Kansas uniform commercial code and retain from the proceeds of sale the rent due, the costs of opening and repairing the box, the costs of sale and any other amounts due to the lessor.

(d) Any article, item or document without apparent market value may be destroyed after two years from the date of giving or mailing the required notice.

(e) Any notice required by this section shall be delivered either personally or by registered mail delivered to the latest address shown on the safe deposit records of the lessor.

History: L. 1947, ch. 102, § 75; L. 1975, ch. 44, § 26; L. 2015, ch. 38, § 88; July 1.






Article 16 BANKING CODE; TRUST AUTHORITY

9-1601 Application and authority to act as trust company; exemptions.

9-1601. Application and authority to act as trust company; exemptions. (a) Any bank, upon the affirmative vote of at least 2/3 of the voting stock, may apply to the commissioner for approval to conduct trust business. If approval is granted by the commissioner, a special permit shall be issued and the bank shall be authorized, subject to such conditions as the commissioner may require, to exercise all powers necessary or incidental to carrying on a trust business and also may exercise the following powers to:

(1) Receive for safekeeping personal property of every description;

(2) accept and execute any trust agreement and perform any trustee duties as required by such trust agreement;

(3) act as agent, trustee, executor, administrator, registrar of stocks and bonds, conservator, assignee, receiver, custodian, corporate trustee or attorney-in-fact in any agreed-upon capacity;

(4) accept and execute all trusts and to perform any fiduciary duties as may be committed or transferred to it by order, judgment or decree of any court of record of competent jurisdiction;

(5) act as executor or trustee under the last will and testament, or as administrator, with or without the will annexed to the letters of administration, of the estate of any deceased person;

(6) be a conservator for any minor, incapacitated person or trustee for any convict under the appointment of any court of competent jurisdiction;

(7) receive money in trust for investment in real or personal property of every kind and nature and to reinvest the proceeds thereof;

(8) act as either an originating trustee or as a contracting trustee pursuant to K.S.A. 9-2107, and amendments thereto;

(9) buy and sell foreign or domestic exchange, gold, silver, coin or bullion;

(10) act in any fiduciary capacity and to perform any act as a fiduciary which trust companies incorporated under the laws of this state may perform under any provision of the banking or insurance laws of this state, including, without limitation, acting as a successor fiduciary to any trust company upon liquidation pursuant to K.S.A. 9-2107, and amendments thereto; and

(11) to perform or purchase trust services for or from a bank or service corporation through a trust service agency agreement provided the commissioner is notified 30 days after contracting for the service. Such notification shall include the trust services provided, the name of the servicer and the date the service will commence.

(b) (1) The commissioner has the discretion to grant or reject the application of any bank to acquire trust authority. In making such determination, the commissioner shall take into consideration:

(A) The reasonable probability of usefulness and success of the bank having trust authority;

(B) the financial history and condition of the bank and the character, qualifications and experience of the trust officers and personnel; and

(C) any other facts and circumstances that the commissioner deems appropriate.

(2) If the commissioner denies an application, the applicant shall have the right to a hearing to be conducted in accordance with the Kansas administrative procedure act. Any final order of the commissioner pursuant to this section is subject to review in accordance with the Kansas judicial review act.

(c) (1) If the governing instrument limits investment of funds to deposit in time or savings deposits in the bank, any bank may act as trustee or custodian for any of the following without being issued a special permit:

(A) Individual retirement accounts established pursuant to 26 U.S.C. § 408;

(B) trusts established pursuant to 26 U.S.C. § 401; and

(C) medical savings accounts established pursuant to 26 U.S.C. § 220.

(2) If the governing instrument limits investment of funds to deposit in time, savings or demand deposits in the bank, any bank may act as a trustee or custodian for any health savings accounts established pursuant to 26 U.S.C. § 223, without being issued a special permit pursuant to subsection (a).

(d) Any state bank having been granted trust authority by the commissioner may add "and trust company" to its corporate name.

(e) A bank making application to the commissioner for approval to conduct trust business shall pay to the commissioner a fee, in an amount established pursuant to K.S.A. 2015 Supp. 9-1726, and amendments thereto, to defray the expenses of the commissioner in the examination and investigation of the application. The commissioner shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bank investigation fund. The moneys in the bank investigation fund shall be used to pay the expenses of the commissioner in the examination and investigation of such applications and any unused balance shall be transferred to the bank commissioner fee fund.

History: L. 1947, ch. 102, § 77; L. 1965, ch. 77, § 1; L. 1967, ch. 72, § 2; L. 1975, ch. 44, § 28; L. 2005, ch. 20, § 1; L. 2005, ch. 133, § 2; L. 2015, ch. 38, § 89; July 1.



9-1602 Revoking trust authority.

9-1602. Revoking trust authority. (a) The commissioner may revoke trust authority for any bank or trust company upon finding a failure to adhere to sound fiduciary practices.

(b) If the commissioner revokes the trust authority of a bank, the bank shall have the right to a hearing to be conducted in accordance with the Kansas administrative procedure act. Any final order of the commissioner pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1947, ch. 102, § 78; L. 1990, ch. 61, § 1; L. 2015, ch. 38, § 90; July 1.



9-1603 Assets held in fiduciary capacity segregated; records; security of funds.

9-1603. Assets held in fiduciary capacity segregated; records; security of funds. (a) As soon as any bank shall exercise any trust authority, it shall segregate all assets held in any fiduciary capacity and shall keep a separate set of books and records showing in proper detail all fiduciary transactions. Such books and records shall at all times be subject to inspection and supervision of the commissioner.

(b) Funds held by such bank in trust that are awaiting investment or distribution, less the amount which is insured by the federal deposit insurance corporation, shall have United States bonds or other securities approved by the commissioner pledged to such funds in an equal sum.

History: L. 1947, ch. 102, § 79; L. 1963, ch. 63, § 1; L. 2015, ch. 38, § 91; July 1.



9-1604 Liquidation, termination of trust business.

9-1604. Liquidation, termination of trust business. Upon the affirmative vote of a majority of the outstanding voting stock, any bank having trust authority may terminate the bank's trust business. The termination of trust services shall be done in accordance with the Kansas uniform trust code and with the contracting trustee provisions of K.S.A. 9-2107, and amendments thereto. Any bank terminating the bank's trust business may surrender such bank's special permit for trust authority or be granted inactive status pursuant to K.S.A. 9-1703, and amendments thereto.

History: L. 1947, ch. 102, § 80; L. 1951, ch. 120, § 3; L. 1996, ch. 175, § 16; L. 2015, ch. 38, § 92; July 1.



9-1607 Appointment of nominee when acting as fiduciary; records.

9-1607. Appointment of nominee when acting as fiduciary; records. (a) Any bank or trust company, when acting as a fiduciary or a co-fiduciary with others and with the consent of its co-fiduciary or co-fiduciaries, if any, who are hereby authorized to give such consent, may cause any investment held in any such capacity to be registered and held in the name of a nominee or nominees of such bank or trust company. Such bank or trust company shall be liable for the acts of any such nominee with respect to any investment so registered.

(b) The records of the bank or trust company shall at all times show the ownership of any investment registered and held in the name of a nominee, which investment shall be in the control of the bank or trust company and be kept separate and apart from the assets of the bank or trust company.

History: L. 1951, ch. 122, § 1; L. 2015, ch. 38, § 93; July 1.



9-1609 Fiduciary may establish trust funds.

9-1609. Fiduciary may establish trust funds. (a) Any bank or trust company authorized to act as fiduciary may establish common trust funds for the purpose of furnishing investments to:

(1) Such bank or trust company as fiduciary;

(2) such bank or trust company and others, as co-fiduciaries;

(3) another state or national bank or trust company, as fiduciary, which is a subsidiary of the same bank holding company of which it is a subsidiary, as such terms are defined in K.S.A. 9-519, and amendments thereto; or

(4) another state or national bank or trust company with which it is affiliated through common control, as defined in K.S.A. 9-1612, and amendments thereto.

(b) Any bank or trust company authorized to act as fiduciary may, as such fiduciary or co-fiduciary, invest funds which it lawfully holds for investment in interests in such common trust funds, if such investment is not prohibited by the instrument, judgment, decree or order creating such fiduciary relationship, and if, in the case of co-fiduciaries, the bank or trust company procures the consent of its co-fiduciaries to such investment.

History: L. 1951, ch. 123, § 1; L. 1986, ch. 56, § 3; L. 2015, ch. 38, § 94; July 1.



9-1611 Bank or trust company acting as fiduciary may deal in manner authorized by instrument with company having control of bank or trust company.

9-1611. Bank or trust company acting as fiduciary may deal in manner authorized by instrument with company having control of bank or trust company. Whenever the governing instrument of any trust authorizes a bank or trust company acting as fiduciary to engage in any of the following activities, such instrument shall also be deemed to authorize the bank or trust company to engage in the following activities, with any company which has or acquires control of such bank or trust company:

(a) Hold as a trust investment its own stock or obligations, or property acquired from the bank or trust company; or

(b) sell or transfer, by loan or otherwise, property held as fiduciary to the bank or trust company; or

(c) purchase for investment the stock or obligations of, or property from, the bank or trust company.

History: L. 1973, ch. 49, § 1; L. 2015, ch. 38, § 95; July 1.



9-1612 Company having control over a bank or trust company defined.

9-1612. Company having control over a bank or trust company defined. For the purposes of K.S.A. 9-1601 through 9-1611, and amendments thereto, any company has control over a bank or trust company if the company directly or indirectly, or acting through one or more persons:

(a) Owns, controls or has power to vote 25% or more of any class of voting securities of the bank or trust company;

(b) controls, in any manner, the election of a majority of the directors or trustees of the bank or trust company; or

(c) has the power to direct the management or policies of the bank or trust company.

History: L. 1973, ch. 49, § 2; L. 2015, ch. 38, § 96; July 1.






Article 17 BANKING CODE; SUPERVISION; COMMISSIONER

9-1701 Examination of banks and trust companies; other reports.

9-1701. Examination of banks and trust companies; other reports. (a) The commissioner or the commissioner's staff shall visit each bank and trust company at least once every 18 months, and may visit any bank or trust company at any time the commissioner deems necessary for the purpose of making an examination or inquiry into the condition of the affairs of such bank or trust company. For such purpose, the commissioner and the commissioner's staff are authorized to administer oaths and to examine under oath the directors, officers, employees and agents of any bank or trust company.

(b) The results of any examination pursuant to this section shall be reduced to writing by the commissioner or the commissioner's staff. The commissioner shall provide to the board of directors of the bank or trust company a copy of the examination report. No person shall personally examine a bank or trust company if that person is a stockholder of, indebted to or otherwise financially interested in that bank or trust company.

(c) The examination team may conduct an exit review meeting with the board of directors of a bank or trust company following the examination of such bank or trust company as provided in subsection (a).

(d) The commissioner is hereby authorized to accept any examination report or any other report on a state bank or trust company made by the:

(1) Federal deposit insurance corporation or its successor;

(2) federal reserve bank; or

(3) consumer financial protection bureau.

History: L. 1947, ch. 102, § 87; L. 1965, ch. 78, § 1; L. 1975, ch. 44, § 29; L. 1976, ch. 59, § 1; L. 1984, ch. 48, § 13; L. 1991, ch. 47, § 1; L. 2015, ch. 38, § 97; July 1.



9-1702 Examination of fiduciaries and affiliated organizations and their officers and employees.

9-1702. Examination of fiduciaries and affiliated organizations and their officers and employees. (a) The commissioner or the commissioner's staff is hereby authorized to examine the fiduciary affairs of any officer or employee of any bank or trust company when such officer or employee is serving in any fiduciary capacity that may affect the safety and soundness of such bank or trust company.

(b) The commissioner or the commissioner's staff is hereby authorized to examine any investment company, holding company, corporation or any other form of business entity which is affiliated with any bank or trust company to fully ascertain:

(1) The relationship between such bank or trust company and any such affiliate; and

(2) the effect of such relationship on the bank or trust company.

(c) For the purposes of this section, "affiliate" shall have the meaning ascribed to it in section 2 of the bank holding act of 1956, 12 U.S.C. § 1841.

History: L. 1947, ch. 102, § 88; L. 1975, ch. 44, § 30; L. 2005, ch. 6, § 1; L. 2015, ch. 38, § 98; July 1.



9-1703 Examination and administrative expenses; annual assessment, due dates for payments, delinquency penalty; disposition of receipts; bank commissioner fee fund.

9-1703. Examination and administrative expenses; annual assessment, due dates for payments, delinquency penalty; disposition of receipts; bank commissioner fee fund. (a) The expense of every regular examination, together with the expense of administering the banking and savings and loan laws, including salaries, travel expenses, supplies and equipment shall be paid by the banks and savings and loan associations of the state. Prior to the beginning of each fiscal year, the commissioner shall make an estimate of the expenses to be incurred by the department during such fiscal year. From this total amount, the commissioner shall deduct the estimated amount of the anticipated annual income to the fund from all sources other than bank and savings and loan association assessments. The commissioner shall allocate and assess the remainder to the banks and savings and loan associations in the state on the basis of their total assets, as reflected in the last March 31 report called for by the federal deposit insurance corporation under the provisions of section 7 of the federal deposit insurance act, 12 U.S.C. § 1817 or K.S.A. 17-5610, and amendments thereto, except that the annual assessment will not be less than $1,000 for any bank or savings and loan association.

(b) (1) The expense of every regular trust examination, together with the expense of administering trust laws, including salaries, travel expenses, supplies and equipment, shall be paid by the trust companies and trust departments of banks of this state. Prior to the beginning of each fiscal year, the commissioner shall make an estimate of the trust expenses to be incurred by the department during such fiscal year. The commissioner shall allocate and assess the trust departments in the state on the basis of their total fiduciary assets, as reflected in the last December 31 report called for by the federal deposit insurance corporation under the provisions of section 7 of the federal deposit insurance act, 12 U.S.C. § 1817 or K.S.A. 17-5610, and amendments thereto, except that the annual assessment shall not be less than $1,000 for any active trust department. The commissioner shall allocate and assess the trust companies in the state on the basis of their fiduciary assets as reflected in the last December 31 report filed with the commissioner pursuant to K.S.A. 9-1704, and amendments thereto, except that the annual assessment will not be less than $1,000 for any active trust company. A trust department or trust company which has no fiduciary assets, as reflected in the last December 31 report called for by the federal deposit insurance corporation under the provisions of section 7 of the federal deposit insurance act, 12 U.S.C. § 1817 or K.S.A. 17-5610, and amendments thereto, may be granted inactive status by the commissioner and the annual assessment shall not be more than $100 for the inactive trust department.

(2) No inactive trust department or trust company shall accept any fiduciary assets or exercise any part of or all of its trust authority until such time as it has applied for and received prior written approval of the commissioner to reactivate its trust authority.

(c) (1) A statement of each assessment made under the provisions of subsection (a) or (b) shall be sent by the commissioner on July 1 or the next business day thereafter, to each bank, savings and loan association, trust department and trust company that exists as a corporate entity with the secretary of state's office and is authorized by the commissioner to conduct banking, savings and loan or trust business. The assessment may be collected by the commissioner as needed and in such installment periods as the commissioner deems appropriate, but no more frequently than monthly. When the commissioner issues an invoice to collect the assessment, payment shall be due within 15 days of the date of the invoice. The commissioner may impose a penalty upon any bank, savings and loan association, trust department or trust company which fails to pay its annual assessment when it is 15 days or more past due. The penalty shall be assessed in the amount of $50 for each day the assessment is past due.

(2) The commissioner shall remit all moneys received from such examination fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and credit 10% of each deposit to the state general fund with the balance transferred to the bank commissioner fee fund. All expenditures from the bank commissioner fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the commissioner or by a person or persons designated by the commissioner.

(d) The amount of expenses incurred and the cost of service performed on account of any bank, trust department or trust company or other corporation which are outside the normal expenses of an examination required under the provisions of K.S.A. 9-1701 or 17-5612, and amendments thereto, shall be charged to and paid by the bank, trust department, trust company or corporation for which such expenses were incurred or cost of services performed.

(e) As used in this section, "savings and loan association" means a Kansas state-chartered savings and loan association.

(f) (1) In the event a bank, savings and loan association or trust company is merged into, consolidated with or the assets and liabilities of which are purchased and assumed by another bank, savings and loan association or trust company between the preceding March 31 and June 30, for banks and savings and loan associations, or the preceding December 31 and June 30, for trust companies, the surviving or acquiring bank, savings and loan association or trust company is obligated to pay the assessment based on the value of the assets of all institutions involved with the merger, consolidation or assumption for the following fiscal year commencing July 1.

(2) In the event a bank, savings and loan association or trust company is merged into, consolidated with or the assets and liabilities of which are purchased and assumed by another bank, savings and loan association or trust company after July 1, the surviving entity shall be obligated to pay the unpaid portion of the assessment for the remainder of the fiscal year commencing July 1 which would have been due of the institution being merged, consolidated or assumed.

History: L. 1947, ch. 102, § 89; L. 1949, ch. 110, § 3; L. 1955, ch. 65, § 1; L. 1959, ch. 61, § 1; L. 1965, ch. 79, § 1; L. 1969, ch. 62, § 1; L. 1973, ch. 50, § 2; L. 1975, ch. 44, § 31; L. 1981, ch. 55, § 1; L. 1985, ch. 57, § 2; L. 1992, ch. 49, § 1; L. 1993, ch. 30, § 1; L. 1994, ch. 33, § 1; L. 1995, ch. 25, § 1; L. 1996, ch. 39, § 1; L. 2000, ch. 12, § 1; L. 2001, ch. 5, § 43; L. 2006, ch. 89, § 3; L. 2010, ch. 99, § 1; L. 2011, ch. 36, § 1; L. 2011, ch. 91, § 5; L. 2015, ch. 38, § 99; July 1.



9-1704 Reports to commissioner; publication, when.

9-1704. Reports to commissioner; publication, when. (a) Each bank or trust company shall be required to make a report to the commissioner at any time upon the commissioner's request. Such reports shall be in a form and manner prescribed by the commissioner and shall be verified by the president, chief executive officer or cashier and attested by at least three directors of the bank or trust company, none of whom shall have verified the report. The report shall show in detail the assets and liabilities of the bank or trust company at the close of business upon the date determined by the commissioner. The commissioner may require a copy of the report, or a portion thereof, to be published in a newspaper, published in or having a general circulation in the place where the bank or trust company is located, within 10 days after the report is forwarded to the commissioner. The expense of publication shall be paid by the bank or trust company.

(b) Each trust company shall report to the commissioner all assets held by the trust company in a fiduciary capacity as of December 31 of each year. The report shall be in the form and manner prescribed by the commissioner and shall be filed with the commissioner by January 30 of each year. The commissioner may require the report to be filed using an electronic means.

(c) Each trust department of a bank shall report to the commissioner all assets held by the trust department in a fiduciary capacity at any time upon the commissioner's request. The report shall be in the form prescribed by the commissioner. The commissioner may require the report to be filed using an electronic means.

(d) A request for information made pursuant to this section shall be made in writing and mailed to each bank and trust company. The request shall be deemed to be legal notice to each bank and trust company. The request may include the requirement for the filing of information by the bank or trust company using electronic means.

History: L. 1947, ch. 102, § 90; L. 1975, ch. 44, § 32; L. 1984, ch. 48, § 14; L. 1995, ch. 158, § 1; L. 2006, ch. 89, § 4; L. 2015, ch. 38, § 100; July 1.



9-1708 Refusal to be examined; remedy.

9-1708. Refusal to be examined; remedy. No officer, director, employee or agent of any bank or trust company shall refuse the examination and inspection of the bank or trust company by the commissioner or in any manner obstruct or interfere with the examination and investigation of such bank or trust company or refuse to be examined under oath concerning any of the affairs of such bank or trust company. The commissioner may take such action as available pursuant to K.S.A. 9-1714, 9-1805, 9-1807 or 9-1809, and amendments thereto, to remedy any violation of the provisions of this section.

History: L. 1947, ch. 102, § 95; L. 2015, ch. 38, § 101; July 1.



9-1709 Failure to respond to a lawful request of the commissioner.

9-1709. Failure to respond to a lawful request of the commissioner. (a) No bank or trust company shall refuse or neglect for more than 60 days to comply with or respond to a written, lawful request of the commissioner. If the bank or trust company does not comply with or respond to any such request, the commissioner may issue an order notifying the bank or trust company that continued failure to comply with the request shall result in the forfeiture of the authority to transact business. Any bank or trust company receiving notice of such order shall have the right to a hearing to be conducted in accordance with the Kansas administrative procedure act. Any final order of the commissioner is subject to review in accordance with the Kansas judicial review act.

(b) If any request or requirement made pursuant to an order issued under subsection (a) remains unsatisfied after a period of time as provided in the order, the commissioner shall appoint a receiver pursuant to article 19 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto. The order appointing the receiver shall not be subject to the Kansas administrative procedure act or the Kansas judicial review act.

(c) The commissioner may take such additional action as available pursuant to K.S.A. 9-1714, 9-1805, 9-1807 or 9-1809, and amendments thereto, to protect the depositors and creditors of the bank or trust company.

History: L. 1947, ch. 102, § 96; L. 1981, ch. 324, § 7; L. 2015, ch. 38, § 102; July 1.



9-1712 Examination of records and investigative materials of commissioner confidential; disclosure.

9-1712. Examination of records and investigative materials of commissioner confidential; disclosure. (a) All information the state bank commissioner generates in making an investigation or examination of a state bank or trust company shall be confidential information.

(b) All confidential information shall be the property of the state of Kansas and shall not be disclosed except upon the written approval of the commissioner.

(c) Except for disclosure pursuant to subsection (e) and K.S.A. 9-2014, and amendments thereto, the commissioner shall give 10 days prior written notice to the affected bank or trust company of intent to disclose confidential information.

(d) Any bank or trust company receiving notice of the intent to disclose confidential information may object to the disclosure of the confidential information and shall be afforded the right to a hearing in accordance with the provisions of the Kansas administrative procedure act.

(e) (1) The commissioner may furnish to the federal deposit insurance corporation, or to any officer or examiner thereof, a copy of any or all examination reports made by the commissioner, or the commissioner's examiners, of any bank or trust company insured by such corporation. The commissioner may disclose to the federal deposit insurance corporation, or any official or examiner thereof, any and all information contained in the commissioner's office concerning the condition of any bank or trust company insured by such corporation.

(2) The commissioner may disclose any and all information contained in the commissioner's office concerning the condition of any bank or trust company to the:

(A) Federal reserve bank;

(B) office of the comptroller of currency;

(C) federal home loan bank;

(D) office of thrift supervision;

(E) financial crimes enforcement network; or

(F) consumer financial protection bureau.

(3) The commissioner may furnish to the state treasurer a copy of any or all examination information relating specifically to apparent violations of the uniform unclaimed property act, K.S.A. 58-3934 through 58-3978, and amendments thereto.

(4) To reduce the potential for duplicative and burdensome filings, examinations and other regulatory activities, the commissioner, by agreement, may establish an information sharing and exchange program with any regulatory agency of this state, another state or the United States concerning activities that are financial in nature, incidental to financial activities, or complementary to financial activities, as those terms are used in 15 U.S.C. § 6801 et seq. on the effective date of this act. Each agency that is party to such an agreement shall agree to maintain confidentiality of information that is confidential under applicable state or federal law and to take all reasonable steps to oppose any effort to secure disclosure of the information by such agency.

(5) Disclosure of information by or to the commissioner pursuant to this section shall not constitute a waiver of or otherwise affect or diminish a privilege to which the information is otherwise subject, whether or not the disclosure is governed by a confidentiality agreement. "Privilege" includes any work product, attorney-client or other privilege recognized under federal or state law.

(6) Nothing in this section shall be construed to limit the powers of the commissioner with reference to examinations and reports required by the state banking code.

(f) As used in this section, "information" means, but is not limited to, all documents, oral and written communication and all electronic data.

(g) Any person who violates this section, upon conviction, shall be guilty of a class C misdemeanor.

(h) The commissioner may provide any person with a letter of good standing upon request. Any person requesting a letter of good standing shall pay to the commissioner a fee in an amount established pursuant to K.S.A. 2015 Supp. 9-1726, and amendments thereto, to defray the expenses of the commissioner in investigating and complying with the request. The commissioner shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bank investigation fund. The moneys in the bank investigation fund shall be used to pay the expenses of the commissioner in the examination and investigation of such applications and any unused balance shall be transferred to the bank commissioner fee fund.

History: L. 1947, ch. 102, § 99; L. 1987, ch. 54, § 8; L. 1990, ch. 62, § 1; L. 2015, ch. 38, § 103; July 1.



9-1713 Adoption of rules and regulations; approval of board.

9-1713. Adoption of rules and regulations; approval of board. Except as otherwise provided by law, in order to promote safe and sound practices for entities regulated by the commissioner, the commissioner shall promulgate such rules and regulations as shall be necessary to implement the provisions of K.S.A. 9-542, and amendments thereto, commonly known as the state banking code. All rules and regulations shall first be submitted to the state banking board for the state banking board's approval and upon approval shall be filed as provided by article 4 of chapter 77 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1965, ch. 81, § 1; L. 1984, ch. 48, § 15; L. 2000, ch. 106, § 3; L. 2003, ch. 57, § 2; L. 2015, ch. 38, § 104; July 1.



9-1714 Appointment of special deputy bank commissioner.

9-1714. Appointment of special deputy bank commissioner. (a) Whenever the commissioner shall determine that the business of any bank or trust company is being conducted in an unlawful or unsound manner, the commissioner may appoint a special deputy bank commissioner who shall immediately take charge of the operation of such bank or trust company for the purpose of resolving any unlawful or unsound condition or operation.

(b) After appointment, the special deputy bank commissioner shall continue to serve under the direction of the commissioner for such period of time as may be deemed reasonable and necessary by the commissioner and, during such period, such special deputy bank commissioner's salary, which shall be determined by the commissioner, and expenses shall be borne by the bank or trust company under supervision.

(c) After such appointment, any such bank or trust company shall have the right to a hearing to be conducted in accordance with the Kansas administrative procedure act. Any final order of the commissioner pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1965, ch. 82, § 1; L. 1975, ch. 44, § 35; L. 1988, ch. 356, § 40; L. 2001, ch. 87, § 12; L. 2015, ch. 38, § 105; July 1.



9-1715 Special orders; procedures.

9-1715. Special orders; procedures. (a) (1) Notwithstanding any provision of law to the contrary, the commissioner shall have the power to authorize any or all banks to engage in any activity in which any other bank, savings and loan association or a savings bank, organized under the laws of the United States, this state or any other state whose deposits are insured by the United States government is lawfully authorized to engage in at the time authority is granted.

(2) The commissioner shall have the power to authorize any or all Kansas trust companies, trust departments or both to engage in any trust-related activity in which any trust company or trust department, organized under the laws of the United States, this state or any other state, is lawfully authorized to engage in at the time authority is granted.

(b) (1) The commissioner shall exercise the power granted in subsection (a) by the issuance of a special order if the commissioner deems it reasonably required to: (A) Preserve and protect the welfare of a particular institution; or (B) preserve the welfare of all state banks or trust companies and to promote competitive equality of state and other insured depository institutions.

Such special order shall provide for the effective date thereof and upon and after such date shall be in full force and effect until amended or revoked by the commissioner. Promptly following issuance, the commissioner shall mail a copy of each special order to all state banks and trust companies and shall be published in the Kansas register.

(c) The commissioner, at the time of issuing any special order pursuant to this section, shall prepare a written report, which shall include a description of the special order and a copy of the special order and submit the written report to:

(1) The president and the minority leader of the senate;

(2) the chairperson and ranking minority member of the senate standing committee on financial institutions and insurance;

(3) the speaker and the minority leader of the house of representatives;

(4) the chairperson and ranking minority member of the house of representatives standing committee on financial institutions; and

(5) the governor.

(d) Within two weeks of the beginning of each legislative session, the commissioner shall submit to the senate committee on financial institutions and insurance and the house of representatives committee on financial institutions, a written summary of each special order issued during the preceding year. Upon request of the chair of the senate standing committee on financial institutions and insurance or the chair of the house standing committee on financial institutions, the commissioner, or the commissioner's designee, shall appear before the committee to discuss any special order issued during the preceding year. If the committee desires information concerning the economic impact of any special order, the committee chair or ranking minority member may request assistance from the division of budget.

(e) The issuance of special orders under this section shall not be subject to the provisions of article 4 of chapter 77 of the Kansas Statutes Annotated, and amendments thereto.

(f) The powers contained in this section shall be in addition to any and all other powers granted to the commissioner.

History: L. 1967, ch. 74, § 1; L. 1975, ch. 44, § 36; L. 1980, ch. 48, § 1; L. 1986, ch. 57, § 11; L. 1995, ch. 74, § 1; L. 1999, ch. 12, § 1; L. 2000, ch. 19, § 1; L. 2001, ch. 33, § 1; L. 2015, ch. 38, § 106; July 1.



9-1716 Powers of commissioner; order restricting declaration and payment of dividends.

9-1716. Powers of commissioner; order restricting declaration and payment of dividends. If the commissioner shall determine that the condition of any bank is such that dividends should not be declared and paid from capital or that such dividends should be declared and paid only subject to certain conditions, the commissioner shall render an order prohibiting or limiting the declaration and payment of dividends. Upon receiving notice of the order, the bank shall have the right to a hearing to be conducted in accordance with the Kansas administrative procedure act. Any final order of the commissioner pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1975, ch. 44, § 2; L. 1988, ch. 356, § 41; L. 2015, ch. 38, § 107; July 1.



9-1717 Prohibition against felon from serving as director, officer or employee.

9-1717. Prohibition against felon from serving as director, officer or employee. (a) Except with the written consent of the commissioner, no person shall serve as a director, officer or employee of a bank who has been convicted, or who is hereafter convicted, of any felony or any crime involving dishonesty or a breach of trust.

(b) Any bank which willfully violates subsection (a), shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of $1,000 for each day the violation continues.

History: L. 1984, ch. 48, § 1; L. 2015, ch. 38, § 108; July 1.



9-1719 Change of control; definitions.

9-1719. Change of control; definitions. As used in K.S.A. 9-1719 to 9-1722, inclusive, and amendments thereto:

(a) "Control" means the power to:

(1) Vote 25% or more of any class of voting shares;

(2) direct, in any manner, the election of a majority of the directors; or

(3) direct or exercise a controlling influence over the management or policies.

(b) "Person" means an individual or a corporation, partnership, trust, association, joint venture, pool, syndicate, sole proprietorship, unincorporated organization or any other form of entity not specifically listed in this subsection.

History: L. 1984, ch. 47, § 1; L. 1987, ch. 54, § 9; L. 2015, ch. 38, § 109; July 1.



9-1720 Change of control; approval.

9-1720. Change of control; approval. Except with the approval of the commissioner, or as otherwise permitted by the state banking code, it shall be unlawful for a person, acting directly or indirectly or through concert with one or more persons to:

(a) Acquire control of any bank or trust company; or

(b) commence any merger transaction with a bank or trust company which includes, but is not limited to, any merger, consolidation, acquisition of assets or assumption of any liabilities.

History: L. 1984, ch. 47, § 2; L. 2015, ch. 38, § 110; July 1.



9-1721 Application process; approval factors and criteria.

9-1721. Application process; approval factors and criteria. (a) The party proposing to acquire, control or effectuate a merger transaction, hereinafter referred to as the applicant, shall apply in writing for approval from the commissioner at least 60 days' prior to the proposed change of control or merger transaction. If the commissioner does not act on the application within the 60-day time period, the application shall stand approved. The commissioner may, for any reason, extend the time period to act on an application for an additional 30 days. The time period to act on an application may be further extended if the commissioner determines that the applicant has not furnished all the information required under K.S.A. 9-1722, and amendments thereto, or that, in the commissioner's judgment, any material information submitted is substantially inaccurate.

(b) Upon the filing of an application, the commissioner shall make an investigation of each party to the change of control or merger transaction. The commissioner may deny the application if the commissioner finds the:

(1) Proposed change of control or merger transaction would result in a monopoly or would be in furtherance of any combination or conspiracy to monopolize or attempt to monopolize the business of banking or trust services in any part of this state;

(2) financial condition of any party to a change of control or merger transaction might jeopardize the financial stability of the bank or trust company or prejudice the interests of the depositors of a bank;

(3) competence, experience or integrity of any party to a change of control or merger transaction or of any of the proposed management personnel indicates it would not be in the interest of the depositors of the bank, the clients of trust services, or in the interest of the public to permit such person to control the bank or trust company; or

(4) applicant neglects, fails or refuses to furnish the commissioner with all of the information required by the commissioner.

(c) Upon service of an order denying an application, the applicant shall have the right to a hearing to be conducted in accordance with the Kansas administrative procedure act before the state banking board. Any final order of the commissioner pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1984, ch. 47, § 3; L. 1986, ch. 318, § 17; L. 1988, ch. 356, § 42; L. 2010, ch. 17, § 28; L. 2015, ch. 38, § 111; July 1.



9-1722 Application requirements.

9-1722. Application requirements. (a) An application filed pursuant to K.S.A. 9-1721, and amendments thereto, shall contain the following information:

(1) The identity, personal history, business background and experience of each person by whom or on whose behalf the change of control or merger transaction is to be made, including the material business activities and affiliations during the past five years and a description of any material pending legal or administrative proceedings in which the person is a party and any criminal indictment or conviction of such person by a state or federal court;

(2) a statement of the assets and liabilities of each person by whom or on whose behalf the change of control or merger transaction is to be made, along with any related statements of income and source and application of funds, as of a date not more than 90 days prior to the date of the application. Individuals who own 10% or more shares in a bank holding company, as defined in K.S.A. 9-519, and amendments thereto, shall file the financial information required by this paragraph;

(3) the terms and conditions of the proposed change of control or merger transaction and the manner in which such change of control or merger transaction is to be made;

(4) the identity, source and amount of the funds or other considerations used or to be used in making the change of control or merger transaction and, if any part of these funds or other considerations has been or is to be borrowed or otherwise obtained for such purpose, a description of the transaction, the names of the parties, and any arrangements, agreements or understandings with such persons;

(5) any plans or proposals which any applicant may have to liquidate the bank or trust company or to make any other major change in its business or corporate structure or management;

(6) the identification of any person employed, retained or to be compensated by any party or by any person on such person's behalf to make solicitations or recommendations to stockholders for the purpose of assisting in the change of control or merger transaction and a brief description of the terms of such employment, retainer or arrangement for compensation;

(7) copies of all invitations or tenders or advertisements making a tender offer to stockholders for purchase of their stock to be used in connection with the proposed change of control or merger transaction;

(8) when applicable, the certified copies of the stockholder proceedings showing a majority of the outstanding voting stock was voted in favor of the change of control or merger transaction; and

(9) any additional relevant information in the form and manner prescribed by the commissioner.

(b) With regard to any trust company which files a notice pursuant to this section, the commissioner may require fingerprinting of any proposed officer, director, shareholder or any other person deemed necessary by the commissioner. Such fingerprints may be submitted to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. The fingerprints shall be used to identify the person and to determine whether the person has a record of arrests and convictions in this state or other jurisdiction. The commissioner may use information obtained from fingerprinting and the criminal history for purposes of verifying the identification of the person and in the official determination of the qualifications and fitness of the persons proposing to acquire the trust company. Whenever the commissioner requires fingerprinting, any associated costs shall be paid by the applicant or the parties to the application.

(c) The commissioner may accept an application filed with the federal reserve bank or federal deposit insurance corporation in lieu of a statement filed pursuant to subsection (a). The commissioner may, in addition to such application, request additional relevant information.

(d) At the time of filing an application pursuant to K.S.A. 9-1721, and amendments thereto, or an application filed pursuant to subsection (c), the applicant shall pay to the commissioner a fee in an amount established pursuant to K.S.A. 2015 Supp. 9-1726, and amendments thereto, to defray the expenses of the commissioner in the examination and investigation of the application. The commissioner shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bank investigation fund. The moneys in the bank investigation fund shall be used to pay the expenses of the commissioner in the examination and investigation of such applications and any unused balance shall be transferred to the bank commissioner fee fund.

History: L. 1984, ch. 47, § 4; L. 1986, ch. 55, § 3; L. 1992, ch. 62, § 4; L. 2012, ch. 161, § 12; L. 2015, ch. 38, § 112; July 1.



9-1724 Exception for mergers resulting in a national bank.

9-1724. Exception for mergers resulting in a national bank. (a) The provisions of K.S.A. 9-1720 through 9-1724, and amendments thereto, shall not apply to the merger transaction of a bank or trust company when the surviving entity is a national banking association or other federally chartered financial institution, except that the bank shall provide written notification to the commissioner of such a merger, consolidation or transfer of assets and liabilities at least 10 days prior to its consummation.

(b) Not more than 15 days following any merger transaction, any bank or trust company that will cease to exist shall surrender such bank's or trust company's state certificate of authority or charter and shall certify in writing that the proper instruments have been executed and filed in accordance with K.S.A. 17-6003, and amendments thereto.

(c) Notice of the merger transaction shall be published twice in a newspaper of general circulation in each city or county in which the bank is located, or the newspaper nearest such city or county and a certified copy of each notice shall be filed with the commissioner. The first publication shall be no later than five days after an application is filed. The second publication shall be on the 14th day after the date of the first publication or, if the newspaper does not publish on the 14th day, then the date that is the closest to the 14th day. The notice shall be in the form prescribed by the commissioner and shall provide for a comment period of not less than 10 days after the date of the second publication.

History: L. 1984, ch. 47, § 6; L. 1987, ch. 54, § 10; L. 1992, ch. 62, § 5; L. 1993, ch. 156, § 1; L. 1994, ch. 28, § 1; L. 1995, ch. 19, § 2; L. 2015, ch. 38, § 113; July 1.



9-1725 Powers of the commissioner during existence of an emergency.

9-1725. Powers of the commissioner during existence of an emergency. (a) Whenever the commissioner is of the opinion that an emergency, as defined by K.S.A. 9-1122, and amendments thereto, exists or is impending in this state which affects, or may affect, a particular bank, trust company, multiple banks or multiple trust companies, the commissioner may, by proclamation, temporarily close the particular institutions located in the affected area. The banks or trust companies so closed shall remain closed until the commissioner proclaims that the emergency has ended.

(b) The commissioner may approve a request for an emergency temporary closing and subsequent reopening of a particular bank or trust company by the officers of such bank or trust company pursuant to K.S.A. 9-1122, and amendments thereto.

(c) Whenever the commissioner is of the opinion that an emergency, as defined by K.S.A. 9-1122, and amendments thereto, affects, or may affect, a particular bank, branch bank, trust company or trust service office, the commissioner may approve a temporary relocation of the bank, branch bank, trust company or trust service office. The temporary relocation shall be as close as the commissioner determines is safely possible to the bank, branch bank, trust company or trust service office's approved place of business.

(d) Every day that any bank, branch bank, trust company, or trust service office thereof, remains closed pursuant to this section shall be deemed a holiday for all of the purposes of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, and with respect to any banking business of any character. No bank, branch bank, trust company or trust service office shall be required to permit access to such bank's, branch bank's or trust company's safe deposit vault or vaults on any such day. If the terms of a contract require the payment of money or the performance of a condition on any such day by, through, with or at any bank, branch bank, trust company or trust service office, then the payment may be made or condition performed on the next business day with the same force and effect as if made or performed in accordance with the terms of the contract. No liability or loss of rights of any kind shall result from the delay.

(e) Any bank, branch bank, trust company or trust service office temporarily closed or relocated pursuant to this section shall post notice of such closing in a conspicuous place at each closed location. Such notice shall serve as official notification to everyone of the temporary closing or relocation of the bank, branch bank, trust company or trust service office and thereafter no liability shall be incurred by the bank or trust company by reason of the temporary closing or relocation pursuant to this section.

History: L. 2015, ch. 38, § 2; July 1.



9-1726 Fees; rules and regulations.

9-1726. Fees; rules and regulations. (a) Except as provided in subsection (b), at the time of filing any application described below, the applicant shall remit to the commissioner a nonrefundable fee in the amount of:

(1)   Bank or trust company charter    $2,500

(2)   New branch bank    750

(3)   Relocation of a branch bank or main office    750

(4)   Merger, consolidation or transfer of assets and liabilities    1,000

(5)   Change of control:

(A)   General    1,000

(B)   Bona fide gift or inheritance    500

(C)   Formation of one-bank holding company and associatedexchange of stock    500

(6)   Conversion to state charter    500

(7)   Fiduciary activities:

(A)   Trust authority    500

(B)   Trust branch    500

(C)   Trust service office    500

(D)   Contracting trustee agreement    500

(E)   Out of state trust facility    500

(8)   Change of name    250

(9)   Revenue bond pledgibility    200

(10)  Letter of good standing    50

(b) The commissioner may adopt rules and regulations to change the amount of the fees established in subsection (a) to an amount not to exceed 150% of any such fee established in subsection (a).

(c) The commissioner may waive any fee established by this section.

(d) Any applicant may be required by the commissioner to pay any additional cost associated with any examination or investigation if the commissioner determines that an on-site examination of the financial institutions or trust companies that are parties to the application is necessary.

(e) Within two weeks of the beginning of each legislative session, the commissioner shall submit to the senate committee on ways and means, the appropriate senate budget subcommittee, the house of representatives committee on appropriations and the appropriate house of representatives budget committee, a written summary of any rules and regulations adopted to establish fees pursuant to subsection (b) during the preceding year.

(f) The commissioner may adopt rules and regulations necessary to administer the provisions of this section.

History: L. 2015, ch. 38, § 12; July 1.






Article 18 BANKING CODE; SUPERVISION; BOARD

9-1805 Removal of officer or director; hearing; judicial review.

9-1805. Removal of officer or director; hearing; judicial review. (a) If the state banking board finds that any current or former officer or director of any bank or trust company has been dishonest, reckless or incompetent in performing duties as such officer or director or willfully or continuously fails to observe any legally made order of the commissioner or the state banking board, the state banking board may take one or more of the following actions:

(1) Remove such officer or director; and

(2) prohibit such officer's or director's further participation in any manner in the conduct of the affairs of any state bank or trust company in Kansas.

(b) The officer or director shall have the right to a hearing before the state banking board to be conducted in accordance with the Kansas administrative procedure act. Any action of the state banking board pursuant to this section is subject to review in accordance with the Kansas judicial review act.

(c) If upon the conclusion of such hearing, the state banking board determines that the officer or director has been dishonest, reckless or incompetent in performing duties as such an officer or director or has willfully or continuously failed to comply with any legally made order of the commissioner or state banking board, the state banking board may order the officer or director to vacate the office and prohibit such officer's or director's further participation in the conduct of the affairs of any state bank or trust company in Kansas. The state banking board shall mail a copy of its removal order to the bank or trust company where such officer or director was serving.

History: L. 1947, ch. 102, § 107; L. 1975, ch. 44, § 40; L. 1976, ch. 145, § 37; L. 1986, ch. 318, § 18; L. 1988, ch. 356, § 43; L. 2005, ch. 29, § 1; L. 2010, ch. 17, § 30; L. 2015, ch. 38, § 114; July 1.



9-1807 Cease and desist orders; institution of proceedings by commissioner; hearing by board; issuance; temporary orders of commissioner.

9-1807. Cease and desist orders; institution of proceedings by commissioner; hearing by board; issuance; temporary orders of commissioner. (a) If the commissioner finds that any bank or trust company is engaging, has engaged or is about to engage in an unsafe or unsound practice or if the commissioner finds that any bank or trust company is violating, has violated or is about to violate a law, rule and regulation or order of the commissioner or state banking board, the commissioner may issue and serve upon the bank or trust company a notice of charges. The notice of charges shall contain a statement of the facts that forms the basis for a proposed cease and desist order and shall state the time and place at which a hearing will be held by the state banking board to determine whether an order to cease and desist therefrom should be issued by the state banking board against the bank or trust company. Such hearing shall be fixed for a date not earlier than 30 days nor later than 60 days after service of such notice.

(b) Unless the bank or trust company shall appear at the hearing, such bank or trust company shall be deemed to have consented to the issuance of the cease and desist order. In the event of such consent, or if upon the record made at any such hearing, the state banking board shall find that any unsafe or unsound practice or violation specified in the notice of charges has been established, the state banking board may issue and serve upon the bank or trust company an order to cease and desist from any such practice or violation. Such order may require the bank or trust company and such bank's or trust company's directors, officers, employees or agents to cease and desist or to take affirmative action to correct the conditions resulting from any such practice or violation. A cease and desist order shall become effective at the time specified therein and shall remain effective and enforceable as provided therein, except to such extent as it is stayed, modified or terminated by the state banking board.

(c) Whenever the commissioner finds that a bank's or trust company's unsafe or unsound practice or violation, or the continuation thereof, is likely to cause insolvency, substantial dissipation of assets or earnings or is likely to otherwise seriously prejudice the interests of its depositors, the commissioner may issue a temporary order requiring the bank or trust company to cease and desist from any such practice or violation. The order shall contain a notice of charges with a statement of the facts that forms the basis for a proposed temporary cease and desist order. Such order shall be effective upon service on the bank or trust company and shall remain effective and enforceable pending the completion of the proceedings pursuant to such notice and until such time as the state banking board shall dismiss the charges specified in such notice, or if a cease and desist order is issued against the bank or trust company, until the effective date of any such order.

History: L. 1975, ch. 44, § 1; L. 2015, ch. 38, § 115; July 1.



9-1809 Civil penalties.

9-1809. Civil penalties. (a) After providing a notice and an opportunity for a public hearing in accordance with the Kansas administrative procedure act, the commissioner may, with the approval of the state banking board, assess against and collect a civil money penalty from any bank or trust company that, or any executive officer, director, employee, agent, or other person participating in the conduct of the affairs of such bank or trust company who:

(1) Engages or participates in any unsafe or unsound practice in connection with a bank or trust company; or

(2) violates or knowingly permits any person to violate any of the provisions of:

(A) The state banking code;

(B) any rule or regulation promulgated pursuant to the state banking code; or

(C) any lawful order of the commissioner or the state banking board.

(b) The civil money penalty shall not exceed $1,000 per day for each day such violation continues. No civil money penalty shall be assessed for the same act or practice if another government agency has taken similar action against the bank, trust company or person to be assessed such civil money penalty. In determining the amount of the civil money penalty to be assessed, the commissioner shall consider:

(1) The good faith of the bank, trust company or person to be assessed with such civil money penalty;

(2) the gravity of the violation;

(3) any previous violations by the bank, trust company or person to be assessed with such civil money penalty;

(4) the nature and extent of any past violations; and

(5) such other matters as the commissioner may deem appropriate.

(c) Upon waiver by the respondent of the right to a public hearing concerning an assessment of a civil money penalty, the hearing or portions thereof may be closed to the public when concern arises about prompt withdrawal of moneys from or the safety and soundness of the bank or trust company.

(d) For the purposes of this section, a violation shall include, but is not limited to, any action, by any person alone or with another person, that causes, brings about, or results in the participation in, counseling of, or aiding or abetting of a violation.

(e) The commissioner, with approval of the state banking board, may modify or set aside any order assessing a civil money penalty. Any civil money penalty collected pursuant to this section shall be transmitted to the state treasurer, who shall credit it to the bank commissioner fee fund.

(f) Notwithstanding any other provision of law, no bank or trust company shall indemnify or insure any executive officer, director, employee, agent or person participating in the conduct of affairs of such bank or trust company against civil money penalties.

History: L. 2005, ch. 7, § 1; July 1.



9-1810 Informal agreements with commissioner; when.

9-1810. Informal agreements with commissioner; when. (a) The commissioner may enter into any informal agreement with any bank or trust company for a plan of action to address possible safety or soundness concerns, violations of law or any weakness displayed by the bank or trust company if the commissioner determines that the bank or trust company displays:

(1) Possible safety and soundness concerns or is violating, has violated or is about to violate any law, rule and regulation or order of the commissioner or the state banking board resulting in a less than satisfactory condition, but not to a degree requiring formal administrative action; or

(2) any weakness that if not properly addressed and corrected would reasonably be expected to result in future safety and soundness concerns, violations of applicable laws, rules and regulations and further deterioration in the condition of the bank or trust company.

(b) The adoption of an informal agreement authorized by this section shall not be subject to the provisions of K.S.A. 77-501 et seq., and amendments thereto, or K.S.A. 77-601 et seq., and amendments thereto. Any informal agreement authorized by this section shall not be considered an order or other agency action and shall be considered confidential examination material pursuant to K.S.A. 9-1712, and amendments thereto. The provisions of this subsection shall expire on July 1, 2020, unless the legislature reviews and reenacts this provision pursuant to K.S.A. 45-229, and amendments thereto, prior to July 1, 2020.

History: L. 2015, ch. 38, § 3; July 1.



9-1811 Consent orders; when.

9-1811. Consent orders; when. The commissioner may enter into a consent order at any time with a bank, trust company, any executive officer, director, employee, agent or other person to resolve a matter arising under the state banking code, rules and regulations adopted thereto or an order issued pursuant to the state banking code.

History: L. 2015, ch. 38, § 4; July 1.






Article 19 BANKING CODE; DISSOLUTION; INSOLVENCY

9-1901 Dissolution.

9-1901. Dissolution. Any corporation that is not insolvent or critically undercapitalized and otherwise transacting business under the state banking code may be dissolved by its board of directors in accordance with K.S.A. 17-6801 et seq., and amendments thereto, provided the bank has completed a liquidation to the satisfaction of the commissioner pursuant to K.S.A. 2015 Supp. 9-1919, and amendments thereto.

History: L. 1947, ch. 102, § 109; L. 2015, ch. 38, § 116; July 1.



9-1902 Definition of insolvency.

9-1902. Definition of insolvency. A bank or trust company shall be deemed to be insolvent when: (a) The actual cash market value of a bank's or trust company's assets is insufficient to pay such bank's or trust company's creditor liabilities, except that for this purpose unconditional evidence of indebtedness of the United States of America may be valued, at the discretion of the commissioner, at par or cost whichever is the lesser; or (b) when it is unable to meet the demands of its creditors in the usual and customary manner.

History: L. 1947, ch. 102, § 110; L. 1980, ch. 49, § 2; L. 2015, ch. 38, § 117; July 1.



9-1902a Critical undercapitalization.

9-1902a. Critical undercapitalization. A bank or trust company is critically undercapitalized when the ratio of its capital to total assets is equal to or less than 2.0%. For the purposes of this section, capital shall be the total of the institution's common stock, surplus, undivided profits, capital reserves, noncumulative perpetual preferred stock and outstanding cumulative perpetual preferred stock, including related surplus, but intangibles, such as goodwill, shall not be included in the capital calculation.

History: L. 1993, ch. 7, § 1; L. 2015, ch. 38, § 118; July 1.



9-1903 Undercapitalized and insolvent banks and trust companies; commissioner to take charge, when.

9-1903. Undercapitalized and insolvent banks and trust companies; commissioner to take charge, when. If it shall appear upon the examination of any bank or trust company or from any report made to the commissioner that any bank or trust company is:

(a) Critically undercapitalized, the commissioner may:

(1) Enter an informal memorandum pursuant to K.S.A. 2015 Supp. 9-1810, and amendments thereto, to notify the bank or trust company of the unsafe and unsound condition and require the bank or trust company to correct the condition within the time prescribed by the commissioner; or

(2) take charge of such bank or trust company and all of its property and assets. In taking charge of a critically undercapitalized bank or trust company, the commissioner may:

(A) Appoint a special deputy commissioner to take charge temporarily of the affairs of the bank or trust company; or

(B) appoint a receiver if it shall appear at any time that the bank or trust company cannot sufficiently recapitalize, resume business or liquidate the bank's or trust company's indebtedness to the satisfaction of the depositors and creditors of such bank or trust company.

(b) Insolvent, the commissioner shall take charge of the bank or trust company and all property and assets of such bank or trust company. In taking charge of an insolvent bank or trust company, the commissioner shall:

(1) Appoint a special deputy commissioner to take charge temporarily of the affairs of the bank or trust company; or

(2) appoint a receiver if it shall appear at any time that the bank or trust company cannot sufficiently recapitalize, resume business or liquidate its indebtedness to the satisfaction of the depositors and creditors of such bank or trust company.

History: L. 1947, ch. 102, § 111; L. 1993, ch. 7, § 3; L. 2015, ch. 38, § 119; July 1.



9-1905 Receiver for insolvent and undercapitalized bank or trust company.

9-1905. Receiver for insolvent and undercapitalized bank or trust company. (a) In the event the commissioner appoints a receiver for any bank or trust company, the commissioner shall appoint:

(1) The federal deposit insurance corporation; or

(2) any individual, partnership, association, limited liability company, corporation or any other business entity which shall have accounting, regulatory, legal or other relevant experience in the field of banking or trust as shall be determined by the commissioner.

(b) Any receiver other than the federal deposit insurance corporation shall give such bond as the commissioner deems proper and immediately file in the district court of the county where the bank or trust company is located for liquidation, disposition and dissolution pursuant to the state banking code, and K.S.A. 17-101 et seq., and amendments thereto, and as may be ordered by the court.

(1) The receiver shall be entitled to reasonable compensation subject to the approval of the district court.

(2) Upon written application made within 30 days after the filing in district court, the court may appoint as receiver any person whom the holders of more than 60% in amount of the claims against such bank or trust company shall agree upon in writing. The creditors so agreeing may also agree upon the compensation and charges to be paid such receiver. Each receiver so appointed shall make a complete report to the commissioner covering the receiver's acts and proceedings as such.

(c) The bank or trust company shall have the right to petition for review of the commissioner's order taking charge, appointment of a special deputy or appointment of a receiver. Such review shall not be subject to the provisions of K.S.A. 77-501 et seq., and amendments thereto. A petition for review shall be filed within 10 days of the commissioner's action. Notwithstanding any provision of law to the contrary, or by order of the court, review shall proceed as expeditiously as possible pursuant to the provisions of K.S.A. 77-601 et seq., and amendments thereto. Notwithstanding any provision of law to the contrary, the decision of the district court may be appealed only to the supreme court of Kansas. The time within which an appeal may be taken shall be 10 days from final disposition of the district court.

History: L. 1947, ch. 102, § 113; L. 1993, ch. 7, § 5; L. 2015, ch. 38, § 120; July 1.



9-1906 Receiver to take charge of assets; order of payment.

9-1906. Receiver to take charge of assets; order of payment. (a) A receiver appointed pursuant to K.S.A. 9-1905, and amendments thereto, other than the federal deposit insurance corporation, shall take charge of any bank or trust company and all of its assets and property, and liquidate the affairs and business thereof for the benefit of its depositors, creditors and stockholders. The receiver may sell all the property of the bank or trust company upon such terms as the district court of the county where the bank or trust company is located shall approve. The receiver shall pay over all moneys received to the creditors and depositors of such bank or trust company.

(b) In distributing assets of the bank or trust company in payment of its liabilities, the order of payment, in the event its assets are insufficient to pay in full all of its liabilities, shall be by category as follows:

(1) The costs and expenses of the receivership and real and personal property taxes assessed against the bank or trust company pursuant to applicable law;

(2) claims which are secured or given priority by applicable law;

(3) claims of unsecured depositors;

(4) all other claims exclusive of claims on capital notes and debentures; and

(5) claims on capital notes and debentures.

Should the assets be insufficient for the payment in full of all claims within a category, such claims shall be paid in the order provided by other applicable law or, in the absence of such applicable law, pro rata.

History: L. 1947, ch. 102, § 114; L. 1985, ch. 59, § 1; L. 1988, ch. 63, § 1; L. 1993, ch. 7, § 6; L. 2015, ch. 38, § 121; July 1.



9-1907 Powers of federal deposit insurance corporation or its successor.

9-1907. Powers of federal deposit insurance corporation or its successor. The federal deposit insurance corporation or its successor, hereby is authorized and empowered to be and act without bond as receiver of any bank, the deposits in which are to any extent insured by such corporation. If the federal deposit insurance corporation, or its successor, accepts the appointment, then the federal deposit insurance corporation, or its successor, shall succeed to all the rights, titles, powers and privileges of the bank and of any stockholder, member, account holder, depositor, officer or director of the bank with respect to the bank.

History: L. 1947, ch. 102, § 115; L. 1989, ch. 48, § 50; L. 1993, ch. 7, § 7; L. 2015, ch. 38, § 122; July 1.



9-1908 Title to all assets to vest in insurance corporation.

9-1908. Title to all assets to vest in insurance corporation. Whenever the federal deposit insurance corporation, or its successor, shall accept the appointment as receiver for any bank the possession of and title to all of the assets, business and property of every kind of such bank shall pass to and vest in the federal deposit insurance corporation, or its successor, as receiver without the execution of any instruments of assignment, endorsement, transfer or conveyance.

History: L. 1947, ch. 102, § 116; L. 1989, ch. 48, § 51; L. 2015, ch. 38, § 123; July 1.



9-1909 Claims to be filed within one year.

9-1909. Claims to be filed within one year. All claims of depositors and other creditors must be filed with the receiver within one year after the date of the receiver's appointment, and if any claim is not filed, then it shall be barred from participation in the estate and assets of any such bank or trust company.

History: L. 1947, ch. 102, § 117; L. 2015, ch. 38, § 124; July 1.



9-1910 Surrender control to commissioner.

9-1910. Surrender control to commissioner. Upon the affirmative vote of 2/3 of the outstanding voting stock, the shareholders of a bank or trust company may transfer all of its assets and property of whatever nature and any rights thereto to the possession and control of the commissioner and waive any right to the Kansas administrative procedure act, the Kansas judicial review act or any other lawful right to challenge the commissioner's authority without the execution of any instruments of assignment, endorsement, transfer or conveyance. Such action shall operate as a bar to any attachment proceedings.

History: L. 1947, ch. 102, § 118; L. 2015, ch. 38, § 125; July 1.



9-1911 Receiver may borrow money.

9-1911. Receiver may borrow money. The receiver of any insolvent bank or trust company may borrow money and pledge the assets of such insolvent bank or trust company but only upon prior written approval of the commissioner.

History: L. 1947, ch. 102, § 119; June 30.



9-1915 Deposits or debts while insolvent; liability.

9-1915. Deposits or debts while insolvent; liability. It shall be unlawful for the president, director, managing officer, cashier or any other officer of any bank to agree to accept deposits, in an amount that would create an excess above the federal deposit insurance corporation insured deposit amount, after such person has knowledge of the fact that such bank is insolvent or in failing circumstances. It hereby is made the duty of every such officer or managing officer to examine into the affairs of every such bank and know its condition if possible. Upon failure to discharge such duty such person shall be held to have had knowledge of the insolvency of such bank or that it was in failing circumstances, for the purposes of this section. Every person who shall violate the provisions of this section shall be responsible individually for such deposits so received, except that any director or officer who may have paid more than such person's share of the liabilities mentioned in this section shall have the proper remedy at law against such other persons as shall not have paid their full share of such liabilities.

History: L. 1947, ch. 102, § 123; L. 1989, ch. 48, § 52; L. 2015, ch. 38, § 126; July 1.



9-1916 Same; action to enforce liability; evidence.

9-1916. Same; action to enforce liability; evidence. In all actions brought for the recovery of any deposits received, in an amount that would create an excess above the federal deposit insurance corporation insured deposit amount, while any bank was insolvent or in failing circumstances, all officers, agents, and directors of such bank may be joined as defendants or proceeded against severally. The fact that any bank was insolvent or in failing circumstances at the time of the reception of the deposit shall be prima facie evidence of such knowledge in accepting the deposit on the part of such officer, agent or director so charged therewith. This liability may be enforced by and against executors and administrators of any deceased officer, director or agent.

History: L. 1947, ch. 102, § 124; L. 1989, ch. 48, § 53; L. 2015, ch. 38, § 127; July 1.



9-1917 Undelivered funds due creditors, depositors and shareholders of defunct bank or trust company; duties of commissioner and state treasurer; undistributed assets of defunct institutions fund.

9-1917. Undelivered funds due creditors, depositors and shareholders of defunct bank or trust company; duties of commissioner and state treasurer; undistributed assets of defunct institutions fund. On and after July 1, 1972, and in every case occurring heretofore and hereafter, in which funds due to creditors, depositors and shareholders on liquidation of institutions under the jurisdiction of the state bank commissioner under K.S.A. 9-1901 et seq., and amendments thereto, are undelivered, they shall, together with accrued interest, if any, be paid to the state bank commissioner, who shall remit all such payments to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, and credit such individual creditors, depositors or shareholders account in the undistributed assets of defunct institution fund ledger. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the undistributed assets of defunct institutions fund which is hereby created. Such fund shall be used only for refunds and payments of amounts due creditors, depositors and shareholders on claims filed with and approved by the state bank commissioner. Any balance remaining in the fund from any single defunct institution five years, during which time no person entitled thereto shall have appeared to claim such funds, shall be transferred by the state bank commissioner to the state general fund and appropriate entries made in the individual creditors, depositors or shareholders record, showing the date and disposition of the funds and shall further recite that they were transferred by reason of this statute of limitation.

History: L. 1972, ch. 36, § 1; L. 2001, ch. 5, § 46; July 1.



9-1918 Escheat and disposition of certain property in custody of commissioner; escheat.

9-1918. Escheat and disposition of certain property in custody of commissioner; escheat. Whenever the state bank commissioner shall determine that property or assets held in the commissioner's custody and received as a result of the liquidation of any institution under the jurisdiction of the commissioner has remained in the commissioner's custody for a period of more than 10 years, and no claim has been filed during such period by any creditor, depositor or shareholder of such institution, such property shall escheat to the state. The commissioner shall notify the director of purchases of the property or assets so held and the director of purchases shall authorize and provide for the sales of such property or assets in the manner provided by law for the sale of obsolete or unused property of the state. All proceeds from the sale of any such property or assets shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund and appropriate entries made in the records of the state bank commissioner showing the disposition of the property or assets, the amount received therefor and the disposition thereof.

History: L. 1976, ch. 361, § 1; L. 2001, ch. 5, § 47; July 1.



9-1919 Voluntary liquidation.

9-1919. Voluntary liquidation. (a) Upon the affirmative vote of a majority of the outstanding voting stock and approval of a liquidation plan by the commissioner, any bank may liquidate by paying in full all of the bank's depositors and creditors. Any bank desiring to voluntarily liquidate shall file a plan for liquidation with the commissioner.

(b) The commissioner may examine the bank or compel the bank to file reports with the commissioner during the time the bank is being liquidated. If the commissioner finds at any time during the liquidation period that the bank is not adhering to the approved liquidation plan, the commissioner may take action as authorized by article 18 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto. If the commissioner finds that any deviation from the liquidation plan may be harmful to the depositors and creditors of the institution, the commissioner may appoint a receiver in accordance with procedures provided in article 19 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto.

(c) Upon the completion of the liquidation, the bank shall immediately surrender the bank's certificate of authority to transact a banking business, remove all advertising signs, and notify and make the necessary filings with the secretary of state. The commissioner shall make a final examination to determine that all depositors and creditors have been paid before any distribution is made to stockholders.

History: L. 2015, ch. 38, § 5; July 1.



9-1920 Borrowing by liquidating bank.

9-1920. Borrowing by liquidating bank. Upon the approval of the commissioner, the board of directors of any bank in the process of voluntary liquidation may borrow an amount not in excess of 100% of the bank's total deposit liabilities and may pledge the bank's assets.

History: L. 2015, ch. 38, § 6; July 1.



9-1921 Sale of bank's assets as part of liquidation.

9-1921. Sale of bank's assets as part of liquidation. As part of the liquidation plan as approved by the commissioner, any bank, for the purpose of liquidation, may sell all or any part of the bank's assets to any other bank, either state or national, and may receive in payment cash or its equivalent, shares of stock in the purchasing bank, or both.

History: L. 2015, ch. 38, § 7; July 1.






Article 20 BANKING CODE; CRIMES AND PUNISHMENTS

9-2001 Failing to perform duty; penalty.

9-2001. Failing to perform duty; penalty. Every officer, employee, director or agent of any bank or trust company who shall neglect to perform any duty required by the state banking code, or who shall fail to conform to any lawful requirement made by the commissioner, upon conviction shall be guilty of a class A, nonperson misdemeanor.

History: L. 1947, ch. 102, § 125; L. 1989, ch. 48, § 54; L. 2015, ch. 38, § 128; July 1.



9-2002 Making false report, statement or entry in the books; penalty.

9-2002. Making false report, statement or entry in the books; penalty. Every officer, director, agent or employee of any bank or trust company doing business in the state of Kansas who willfully and knowingly subscribes to or makes any false report or any false statement or entry in the books of such bank or trust company, or knowingly subscribes or exhibits any false writing, paper or electronic equivalent, with the intent to deceive any person as to the condition of such bank or trust company, upon conviction shall be guilty of a severity level 8, nonperson felony.

History: L. 1947, ch. 102, § 126; L. 1989, ch. 48, § 55; L. 1994, ch. 291, § 4; L. 2015, ch. 38, § 129; July 1.



9-2004 Swear or affirm falsely as perjury; penalty.

9-2004. Swear or affirm falsely as perjury; penalty. Every officer, director, agent or employee of a bank or trust company required by the state banking code to take an oath or affirmation, who shall willfully swear or affirm falsely, shall be guilty of perjury, and upon conviction shall be punished as provided by K.S.A. 2015 Supp. 21-5903, and amendments thereto.

History: L. 1947, ch. 102, § 128; L. 1989, ch. 48, § 57; L. 1994, ch. 291, § 5; L. 2011, ch. 30, § 99; L. 2015, ch. 38, § 130; July 1.



9-2005 Neglect of commissioner or deputy; penalty.

9-2005. Neglect of commissioner or deputy; penalty. Any bank commissioner or deputy bank commissioner who shall willfully neglect to perform any duty provided for by the state banking code, or who shall knowingly and willfully permit the violation of any of the provisions of the state banking code for a period of 90 days by any bank or trust company doing business under the state banking code, or who shall knowingly or willfully make any false statement concerning any bank or trust company or who shall be guilty of any misconduct or corruption in office, upon conviction shall be deemed guilty of a class A, nonperson misdemeanor and shall be removed from office by the governor.

History: L. 1947, ch. 102, § 129; L. 2015, ch. 38, § 131; July 1.



9-2006 Receiving deposits after authority revoked; penalty.

9-2006. Receiving deposits after authority revoked; penalty. Any officer, director, employee or agent of any bank whose authority to transact a banking business has been revoked pursuant to the provisions of the state banking code, who shall receive or cause to be received any deposit of whatever nature after such revocation, upon conviction shall be guilty of a severity level 8, nonperson felony.

History: L. 1947, ch. 102, § 130; L. 2015, ch. 38, § 132; July 1.



9-2007 Violations by receiver; penalties.

9-2007.  Violations by receiver; penalties. Any receiver of an insolvent bank or trust company, other than the federal deposit insurance corporation, who fails to comply with the provisions of the state banking code, upon conviction shall be guilty of a class A, nonperson misdemeanor.

History: L. 1947, ch. 102, § 131; L. 1986, ch. 59, § 2; L. 1989, ch. 48, § 58; L. 2015, ch. 38, § 133; July 1.



9-2008 Certified checks, drafts or orders in excess of amount on deposit.

9-2008. Certified checks, drafts or orders in excess of amount on deposit. It shall be unlawful for any officer, director, employee or agent of any bank doing business pursuant to the provisions of the state banking code to certify any check, draft or order drawn upon the bank unless the person, firm or corporation drawing such check, draft or order has on deposit with the bank, at the time such check, draft or order is certified, an amount of money equal to the amount specified in such check, draft or order. Any check, draft or order so certified by the authorized officer, director, employee or agent shall be a good and valid obligation against such bank. Any officer, director, employee or agent of any bank violating the provisions of this section, upon conviction shall be deemed guilty of a class A, nonperson misdemeanor.

History: L. 1947, ch. 102, § 132; L. 2015, ch. 38, § 134; July 1.



9-2010 Insolvent bank receiving deposits; penalty.

9-2010. Insolvent bank receiving deposits; penalty. No bank shall accept or receive on deposit, with or without interest, any money, bank bills or notes or United States treasury notes, gold or silver certificates or currency or other notes, bills, checks or drafts, when such bank is insolvent. Any officer, director, employee or agent of any bank, who shall knowingly violate the provisions of this section or be accessory to or permit or connive at the receiving or accepting on deposit of any such deposit, upon conviction shall be guilty of a severity level 8, nonperson felony.

History: L. 1947, ch. 102, § 134; L. 1990, ch. 309, § 5; L. 2015, ch. 38, § 135; July 1.



9-2011 Unlawfully engaging in the banking or trust company business; penalty.

9-2011. Unlawfully engaging in the banking or trust company business; penalty. It shall be unlawful for any individual, firm or corporation to advertise, publish or otherwise promulgate that they are engaged in the banking business or trust business without first having obtained authority from the commissioner. Any such individual or member of any such firm or officer of any such corporation violating this section, upon conviction shall be guilty of a class A, nonperson misdemeanor.

History: L. 1947, ch. 102, § 135; L. 1989, ch. 48, § 60; L. 1994, ch. 51, § 7; L. 2015, ch. 38, § 136; July 1.



9-2012 Intent to injure or defraud; penalty.

9-2012. Intent to injure or defraud; penalty. (a) It shall be unlawful for any shareholder, director, officer, employee or agent of any bank or trust company, with the intent to injure, defraud or deceive a bank or trust company, any agent appointed to examine the affairs of such bank or trust company, the commissioner or the commissioner's staff or any other person to:

(1) Issue or put forth any certificate of deposit, draw any draft or bill of exchange, make any acceptance, assign any note, bond, draft or bill of exchange; or

(2) to make use of the name of the bank or trust company in any manner.

(b) It shall be unlawful for any person to aid or abet any shareholder, director, officer, employee or agent in violation of this section. Any person violating the provisions of this section, upon conviction shall be guilty of a severity level 7, nonperson felony.

History: L. 1947, ch. 102, § 136; L. 1989, ch. 48, § 61; L. 1994, ch. 291, § 6; L. 2015, ch. 38, § 137; July 1.



9-2013 Unlawful to offer or solicit anything of value; penalty.

9-2013. Unlawful to offer or solicit anything of value; penalty. (a) Except as provided in subsection (c), it shall be unlawful for: (1) Any person or corporation to give, offer or promise anything of value to any person, with the intent to influence or reward an officer, director, employee, agent or attorney of any state bank or trust company in connection with any business or transaction of such bank or trust company; or

(2) any shareholder, officer, director, employee, agent or attorney of any state bank or trust company to solicit or demand for the benefit of any person or to accept or agree to accept anything of value from any person intending to influence or reward in connection with any business or transaction of such bank or trust company.

(b) Any person or corporation violating the provisions of subsection (a), upon conviction, shall be guilty of a class A, nonperson misdemeanor.

(c) This section shall not apply to bona fide salary, wages, fees or other compensation paid or expenses paid or reimbursed in the ordinary course of business.

History: L. 1947, ch. 102, § 137; L. 1992, ch. 136, § 1; L. 2015, ch. 38, § 138; July 1.



9-2014 Violation of act; commissioner or deputy to inform county or district attorney.

9-2014. Violation of act; commissioner or deputy to inform county or district attorney. It shall be the duty of the commissioner to inform the county or district attorney of the county in which the bank or trust company is located of any violation of any of the provisions of the state banking code, which constitute a misdemeanor or felony, by the shareholders, officers, directors, agents or employees of any bank or trust company, which shall come to the notice of the commissioner.

History: L. 1947, ch. 102, § 138; L. 1987, ch. 54, § 11; L. 1989, ch. 48, § 62; L. 2015, ch. 38, § 139; July 1.



9-2016 Unlawfully transacting banking or trust business; penalty.

9-2016. Unlawfully transacting banking or trust business; penalty. It shall be unlawful to transact a banking business or trust business without having first received a certificate from the commissioner. Any person violating the provisions of this section, either individually or as an interested party, in any association or corporation upon conviction shall be guilty of a class B, nonperson misdemeanor.

History: L. 1947, ch. 102, § 140; L. 1989, ch. 48, § 63; L. 2015, ch. 38, § 140; July 1.



9-2018 Severability.

9-2018. Severability. If any provision of the state banking code, or the application thereof, to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the state banking code that can be given effect without the invalid provision or application, and to this end the provisions of the state banking code are declared to be severable.

History: L. 1947, ch. 102, § 142; L. 2015, ch. 38, § 141; July 1.



9-2019 Unlawful to obstruct examination; penalty.

9-2019. Unlawful to obstruct examination; penalty. It shall be unlawful for any director, officer, employee or agent of a bank or trust company to alter, destroy, shred, mutilate, conceal, cover up or falsify any record with the intent to impede, obstruct, impair or influence any examination, investigation or proceeding by the commissioner. Any director, officer, employee or agent of a bank or trust company who violates this section, upon conviction shall be guilty of a severity level 8, nonperson felony.

History: L. 2015, ch. 38, § 8; July 1.






Article 21 TRUST COMPANIES

9-2101 Issuing certificate of authority as bank to trust company authorized to accept deposits; when.

9-2101. Issuing certificate of authority as bank to trust company authorized to accept deposits; when. Any trust company authorized to receive deposits under K.S.A. 17-2025, prior to its repeal, shall be issued a certificate of authority by the commissioner upon surrendering such trust company's charter and complying with the provisions of K.S.A. 9-804, and amendments thereto, and shall thereafter be subject to all of the requirements, limitations and terms of the state banking code.

History: L. 1989, ch. 48, § 1; L. 2015, ch. 38, § 142; July 1.



9-2102 Applicability of act.

9-2102. Applicability of act. All trust companies, regardless of when incorporated, shall be organized and governed pursuant to the state banking code.

History: L. 1989, ch. 48, § 2; L. 2015, ch. 38, § 143; July 1.



9-2103 Powers of trust companies; limited purpose trust companies.

9-2103. Powers of trust companies; limited purpose trust companies. (a) A trust company may exercise all powers necessary or incidental to carrying on a trust business, including, without limitation, all powers conferred upon a business corporation by the Kansas corporation code of 1972, and also may exercise the following powers:

(1) To receive for safekeeping personal property of every description;

(2) to accept and execute any trust agreement and perform any trustee duties as required by such trust agreement;

(3) to act as agent, trustee, executor, administrator, registrar of stocks and bonds, conservator, assignee, receiver, custodian, corporate trustee or attorney in fact in any agreed upon capacity;

(4) to accept and execute all trusts and to perform any fiduciary duties as may be committed or transferred to it by order, judgment or decree of any court of record of competent jurisdiction;

(5) to act as executor or trustee under the last will and testament, or as administrator, with or without the will annexed to the letters of administration, of the estate of any deceased person;

(6) to be a conservator for any minor, incapacitated person or trustee for any convict under the appointment of any court of competent jurisdiction;

(7) to receive money in trust for investment in real or personal property of every kind and nature and to reinvest the proceeds thereof;

(8) to act in any fiduciary capacity and to perform any act as a fiduciary which a Kansas state bank may perform under any provision of the banking or insurance laws of this state, including, without limitation, acting as a successor fiduciary to any bank upon liquidation of its trust department through the transfer of its fiduciary assets pursuant to K.S.A. 9-1604, and amendments thereto, which liquidation may be effected in the manner provided in K.S.A. 9-2107, and amendments thereto, or otherwise;

(9) to act as either an originating trustee or as a contracting trustee pursuant to K.S.A. 9-2107, and amendments thereto;

(10) to exercise any other power expressly conferred upon trust companies by any other provision of the laws of this state;

(11) to buy and sell foreign or domestic exchange, gold, silver, coin or bullion; and

(12) to perform or purchase trust services for, or from, a bank or service corporation through a trust service agency agreement, provided that the commissioner is notified 30 days after contracting for the service and such notification includes the trust services provided, the name of the servicer and the date the service will commence.

(b) Pursuant to K.S.A. 9-1713, and amendments thereto, the commissioner may adopt rules and regulations clarifying any of the above enumerated powers and duties extended to trust companies.

(c) A trust company may be formed for a limited purpose to exercise any one or more of the enumerated powers in subsection (a). The articles of incorporation of such a trust company shall contain a list of the specific powers that the trust company chooses and is authorized to exercise.

History: L. 1989, ch. 48, § 3; L. 1990, ch. 60, § 2; L. 1993, ch. 81, § 4; L. 1994, ch. 51, § 8; L. 2001, ch. 27, § 1; L. 2015, ch. 38, § 144; July 1.



9-2104 Liability of holder of stock in a trust company.

9-2104. Liability of holder of stock in a trust company. (a) No executor, administrator, conservator or trustee holding trust company stock shall be personally subject to any liability as stockholders in such trust company.

(b) No person holding trust company stock as collateral security shall be personally subject to any liability as stockholders in such trust company.

(c) The person owning the stock or the person pledging such stock shall be deemed the person liable as a stockholder in the trust company.

(d) Any executor, administrator, conservator or trustee holding trust company stock shall be liable in the normal course of acting and carrying out the fiduciary duties of an executor, administrator, conservator or trustee.

(e) (1) Any executor, administrator, conservator or trustee holding shares of stock may vote as a shareholder.

(2) Any person who has pledged such person's stock as collateral security may represent the same at all meetings and may vote accordingly as a shareholder.

History: L. 1989, ch. 48, § 4; L. 2015, ch. 38, § 145; July 1.



9-2107 Allowing for the contracting for trust services; definitions; notice filing; authority of commissioner; fees; examination; branches.

9-2107. Allowing for the contracting for trust services; definitions; notice filing; authority of commissioner; fees; examination; branches. (a) As used in this section:

(1) "Contracting trustee" means any trust company, as defined in K.S.A. 9-701, and amendments thereto, any bank that has been granted trust authority by the commissioner under K.S.A. 9-1602, and amendments thereto, any national bank chartered to do business in Kansas that has been granted trust authority by the comptroller of the currency under 12 U.S.C. § 92a, any bank that has been granted trust authority or any trust company, regardless of where such bank or trust company is located, that is controlled, as defined in K.S.A. 9-1612, and amendments thereto, by the same bank holding company as any trust company, state bank or national bank chartered to do business in Kansas, which accepts or succeeds to any fiduciary responsibility as provided in this section;

(2) "originating trustee" means any trust company, bank, national banking association, savings and loan association or savings bank which has trust powers and its principal place of business is in this state and which places or transfers any fiduciary responsibility to a contracting trustee as provided in this section;

(3) "financial institution" means any bank, national banking association, savings and loan association or savings bank which has its principal place of business in this state but which does not have trust powers.

(b) Any contracting trustee and any originating trustee may enter into an agreement by which the contracting trustee, without any further authorization of any kind, succeeds to and is substituted for the originating trustee as to all fiduciary powers, rights, duties, privileges and liabilities with respect to all accounts for which the originating trustee serves in any fiduciary capacity, except as may be provided otherwise in the agreement. Notwithstanding the provisions of this section, no contracting trustee having its home office outside the state of Kansas shall enter into an agreement except with an originating trustee which is commonly controlled as defined in K.S.A. 9-1612, and amendments thereto, by the same bank holding company.

(c) Unless the agreement expressly provides otherwise, upon the effective date of the substitution:

(1) The contracting trustee shall be deemed to be named as the fiduciary in all writings, including, without limitation, trust agreements, wills and court orders, which pertain to the affected fiduciary accounts;

(2) the originating trustee is absolved from all fiduciary duties and obligations arising under such writings and shall discontinue the exercise of any fiduciary duties with respect to such writings, except that the originating trustee is not absolved or discharged from any duty to account required by K.S.A. 59-1709, and amendments thereto, or any other applicable statute, rule of law, rules and regulations or court order, nor shall the originating trustee be absolved from any breach of fiduciary duty or obligation occurring prior to the effective date of the agreement.

(d) The agreement may authorize the contracting trustee:

(1) To establish a trust service desk at any office of the originating trustee at which the contracting trustee may conduct any trust business and any business incidental thereto and which the contracting trustee may otherwise conduct at its principal place of business; and

(2) to engage the originating trustee as the agent of the contracting trustee, on a disclosed basis to customers, for the purposes of providing administrative, advertising and safekeeping services incident to the fiduciary services provided by the contracting trustee.

(e) Any contracting trustee may enter into an agreement with a financial institution providing that the contracting trustee may establish a trust service desk as authorized by subsection (d) in the offices of such financial institution and which provides such financial institution, on a disclosed basis to customers, may act as the agent of contracting trustee for purposes of providing administrative services and advertising incident to the fiduciary services to be performed by the contracting trustee.

(f) No activity authorized by subsections (b) through (e) shall be conducted by any contracting trustee, originating trustee or financial institution until an application for such authority has been submitted to and approved by the commissioner. The application shall be in the form and contain the information required by the commissioner, which shall at a minimum include certified copies of the following documents:

(1) The agreement;

(2) the written action taken by the board of directors of the originating trustee or financial institution approving the agreement;

(3) all other required regulatory approvals;

(4) proof of publication of notice that the applicant intends to file or has filed an application pursuant to this section. The notice shall be published in a newspaper of general circulation in the county where the principal office of the originating trustee or financial institution is located. The notice shall be in the form prescribed by the commissioner and shall contain the name of the applicant contracting trustee and the originating trustee, the proposed date of filing of the application with the commissioner a solicitation for written comments. The notice shall be published on the same day for two consecutive weeks and provide for a comment period of not less than 10 days after the date of the second publication; and

(5) a certification by the parties to the agreement that written notice of the proposed substitution was sent by first-class mail to each co-fiduciary, each surviving settlor of a trust, each ward of a guardianship, each person who has sole or shared power to remove the originating trustee as fiduciary and each adult beneficiary currently receiving or entitled to receive a distribution of principle or income from a fiduciary account affected by the agreement, and that such notice was sent to each such person's address as shown in the originating trustee's records. An unintentional failure to give such notice shall not impair the validity or effect of any such agreement, except an intentional failure to give such notice shall render the agreement null and void as to the party not receiving the notice of substitution.

(g) A contracting trustee making application to the commissioner for approval of any agreement pursuant to this section shall pay to the commissioner a fee, in an amount established pursuant to K.S.A. 2015 Supp. 9-1726, and amendments thereto, to defray the expenses of the commissioner in the examination and investigation of the application. The commissioner shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bank investigation fund. The moneys in the bank investigation fund shall be used to pay the expenses of the commissioner, or designee, in the examination and investigation of such applications and any unused balance shall be transferred to the bank commissioner fee fund.

(h) Upon the filing of a complete application with the commissioner, the commissioner shall make or cause to be made, a careful examination and investigation of the proposed agreement. If the commissioner finds any of the following matters unfavorably, the commissioner may deny the application:

(1) The reasonable probability of usefulness and success of the contracting trustee; and

(2) the financial history and condition of the contracting trustee including the character, qualifications and experience of the officers employed by the contracting trustee.

(i) The commissioner shall render approval or disapproval of the application within 90 days of receiving a complete application.

(j) Upon service of an order denying an application, the applicant shall have the right to a hearing to be conducted in accordance with the Kansas administrative procedure act before the state banking board. Any final order of the commissioner pursuant to this section is subject to review in accordance with the Kansas judicial review act.

(k) When the commissioner determines that any contracting trustee domiciled in this state has entered into a contracting agreement in violation of the laws governing the operation of such contracting trustee, the commissioner may take such action as available under K.S.A. 9-1714, 9-1805, 9-1807 or 9-1809, and amendments thereto, to remedy such violation.

(l) Any party entitled to receive a notice under subsection (f)(5) may file a petition in the court having jurisdiction over the fiduciary relationship, or if none, in the district court in the county where the originating trustee has its principal office, seeking to remove any contracting trustee substituted or about to be substituted as fiduciary pursuant to this section. Unless the contracting trustee files a written consent to its removal or a written declination to act subsequent to the filing of the petition, the court, upon notice and hearing, shall determine the best interest of the petitioner and all other parties concerned and shall fashion such relief as it deems appropriate in the circumstances, including the awarding of reasonable attorney fees. The right to file a petition under this subsection shall be in addition to any other rights to remove [the] fiduciary provided by any other statute or regulation or by the writing creating the fiduciary relationship. If the removal of the fiduciary is prompted solely as a result of the contracting agreement, any reasonable cost associated with such removal and transfer shall be paid by the originating trustee or financial institution entering into the agreement.

History: L. 1989, ch. 48, § 7; L. 1990, ch. 60, § 3; L. 1993, ch. 30, § 2; L. 1994, ch. 51, § 1; L. 1994, ch. 294, § 1; L. 1999, ch. 18, § 1; L. 2001, ch. 5, § 48; L. 2010, ch. 17, § 31; L. 2015, ch. 38, § 146; July 1.



9-2108 Trust service office; establishment or relocation; application.

9-2108. Trust service office; establishment or relocation; application. It is unlawful for any trust company to establish or operate a trust service office or relocate an existing trust service office except as provided herein.

(a) As used in this section: "Trust service office" means any office, agency or other place of business located within this state, other than the place of business specified in the trust company's certificate of authority, at which the powers granted to trust companies under K.S.A. 9-2103, and amendments thereto, are exercised. For the purposes of this section, any activity in compliance with K.S.A. 9-2107, and amendments thereto, does not constitute a trust service office.

(b) After first applying for and obtaining the approval of the commissioner under this section, one or more trust service offices may be established or operated in any city within this state by a trust company incorporated under the laws of this state.

(c) An application to establish or operate a trust service office or to relocate an existing trust service office shall be in the form and manner prescribed by the commissioner and provide the following documents:

(1) A certified copy of the written action taken by the board of directors of the trust company approving the establishment or operation of the proposed trust service office or the proposed relocation of the trust service office;

(2) all other required regulatory approvals;

(3) proof of publication of notice that the applicant intends to file or has filed an application pursuant to this section. The notice shall be published in a newspaper of general circulation where the proposed trust service office is to be located. The notice shall be in the form prescribed by the commissioner and shall contain the name of the applicant, the location of the proposed trust service office, the proposed date of filing of the application with the commissioner and a solicitation for written comments. The notice shall be published on the same day for two consecutive weeks and provide for a comment period of not less than 10 days after the date of the second publication; and

(4) the application shall include the name selected for the proposed trust service office. The name selected for the proposed trust service office shall not be the name of any other trust company or trust service office doing business in the state of Kansas, nor shall the name selected be required to contain the name of the applicant trust company. If the name selected for the proposed trust service office does not contain the name of the applicant trust company, the trust service office shall provide in the public lobby of such trust service office, a public notice that it is a trust service office of the applicant trust company. Any trust company may request exemption from the commissioner from the provisions of this subsection.

(d) A trust company making application to the commissioner for approval of a trust service office under this section shall pay to the commissioner a fee, in an amount established pursuant to K.S.A. 2015 Supp. 9-1726, and amendments thereto, to defray the expenses of the commissioner in the examination and investigation of the application. The commissioner shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bank investigation fund. The moneys in the bank investigation fund shall be used to pay the expenses of the commissioner or designee in the examination and investigation of such applications and any unused balance shall be transferred to the bank commissioner fee fund.

(e) Upon the filing of a complete application with the commissioner, the commissioner shall make or cause to be made, a careful examination and investigation. If the commissioner finds any of the following matters unfavorably, the commissioner may deny the application:

(1) The reasonable probability of usefulness and success of the proposed trust service office; and

(2) the applicant trust company's financial history and condition including the character, qualifications and experience of the officers employed by the trust company.

(f) Upon service of an order denying an application, the applicant shall have the right to a hearing to be conducted in accordance with the Kansas administrative procedure act before the state banking board. Any final order of the state banking board pursuant to this section is subject to review in accordance with the Kansas judicial review act.

(g) When the commissioner determines that a trust company domiciled in this state has established or is operating a trust service office in violation of the laws governing the operation of such trust company, the commissioner may take such action as available under K.S.A. 9-1714, 9-1805, 9-1807 or 9-1809, and amendments thereto, to remedy such violation.

History: L. 1993, ch. 81, § 1; L. 1994, ch. 51, § 2; L. 2001, ch. 5, § 49; L. 2010, ch. 17, § 32; L. 2015, ch. 38, § 147; July 1.



9-2111 Prohibiting out-of-state entity to establish or operate trust facility; exceptions, reciprocity.

9-2111. Prohibiting out-of-state entity to establish or operate trust facility; exceptions, reciprocity. (a) Except as provided in K.S.A. 9-2107, and amendments thereto, no trust company, trust department of a bank, corporation or other business entity, the home office of which is located outside the state of Kansas, shall establish or operate a trust facility within the state of Kansas, unless the laws of the state where the home office of the nonresident trust company, trust department of a bank, corporation or other business entity is located reciprocally authorize a Kansas chartered trust company, trust department of a bank, corporation or other business entity to establish or operate a trust facility within that state.

(b) Before any nonresident trust company, trust department of a bank, corporation or other business entity establishes a trust facility in Kansas, a copy of the application submitted to the home state, and proof that the home state has reciprocity with Kansas, must be filed by the applicant with the commissioner.

(c) No Kansas trust company shall establish an out-of-state trust facility until an application has been filed with the commissioner and approval has been received. An application filed pursuant to this section shall be subject to the provisions in K.S.A. 9-2108, and amendments thereto.

(d) No Kansas bank with a trust department shall establish an out-of-state trust facility until an application has been filed with the commissioner and approval has been received. An application filed pursuant to this section shall be subject to the provisions in K.S.A. 9-1111, and amendments thereto.

(e) As used in this section, "trust facility" means any office, agency, desk or other place of business at which trust business is conducted.

(f) Any Kansas trust company or Kansas bank making application to the commissioner pursuant to subsection (c) or (d) shall pay to the commissioner a fee to be established pursuant to K.S.A. 2015 Supp. 9-1726, and amendments thereto, to defray the expenses of the commissioner in the examination and investigation of the application. The commissioner shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bank investigation fund. The moneys in the bank investigation fund shall be used to pay the expenses of the commissioner in the examination and investigation of such applications and any unused balance shall be transferred to the bank commissioner fee fund.

History: L. 1994, ch. 51, § 3; L. 1994, ch. 294, § 2; L. 2012, ch. 94, § 2; L. 2015, ch. 38, § 148; July 1.






Article 22 MORTGAGE BUSINESS

9-2201 Mortgage business; definitions.

9-2201. Mortgage business; definitions. As used in this act:

(a) "Bona fide office" means an applicant's or licensee's principal place of business with an office that:

(1) Is located in this state;

(2) is not located in a personal residence;

(3) has regular hours of operation;

(4) is accessible to the public;

(5) is leased or owned by the licensee and serves as an office for the transaction of the licensee's mortgage business;

(6) is separate from any office of another registrant; and

(7) is accessible to all of the licensee's books, records and documents.

(b) "Branch office" means a place of business, other than a principal place of business, where mortgage business is conducted and which is licensed as required by this act.

(c) "Commissioner" means the state bank commissioner.

(d) "License" means a license issued by the commissioner to engage in mortgage business as a mortgage company.

(e) "Licensee" means a person who is licensed by the commissioner as a mortgage company.

(f) "Loan originator" means an individual:

(1) Who engages in mortgage business on behalf of a single mortgage company;

(2) whose conduct of mortgage business is the responsibility of the licensee;

(3) who takes a residential mortgage loan application or offers or negotiates terms of a residential mortgage loan for compensation or gain or in the expectation of compensation or gain; and

(4) whose job responsibilities include contact with borrowers during the loan origination process, which can include soliciting, negotiating, acquiring, arranging or making mortgage loans for others, obtaining personal or financial information, assisting with the preparation of loan applications or other documents, quoting loan rates or terms or providing required disclosures. It does not include any individual engaged solely as a loan processor or underwriter.

(g) "Loan processor or underwriter" means an individual who performs clerical or support duties as an employee at the direction and subject to the supervision and instruction of a person registered or exempt from registration under this act.

(1) For purposes of this subsection, the term "clerical or support duties" may include subsequent to the receipt of an application:

(A) The receipt, collection, distribution and analysis of information common for the processing or underwriting of a residential mortgage loan; and

(B) communicating with a consumer to obtain the information necessary for the processing or underwriting of a loan, to the extent that such communication does not include offering or negotiating loan rates or terms or counseling consumers about residential mortgage loan rates or terms.

(2) An individual engaging solely in loan processor or underwriter activities shall not represent to the public, through advertising or other means of communicating or providing information including the use of business cards, stationery, brochures, signs, rate lists or other promotional items, that such individual can or will perform any of the activities of a loan originator.

(h) "Nationwide mortgage licensing system and registry" means a mortgage licensing system developed and maintained by the conference of state bank supervisors and the American association of residential mortgage regulators for the licensing and registration of licensed mortgage loan originators.

(i) "Mortgage business" means engaging in, or holding out to the public as willing to engage in, for compensation or gain, or in the expectation of compensation or gain, directly or indirectly, the business of making, originating, servicing, soliciting, placing, negotiating, acquiring, selling or arranging for others or offering to solicit, place, negotiate, acquire, sell or arrange for others, mortgage loans in the primary market.

(j) "Mortgage company" means a person engaged in mortgage business from a principal place of business or branch office, which has been licensed as required by this act.

(k) "Mortgage loan" means a loan or agreement to extend credit made to a natural person which is secured by a first or second mortgage, deed of trust, contract for deed or other similar instrument or document representing a security interest or lien, except as provided for in K.S.A. 60-1101 through 60-1110, and amendments thereto, upon any lot intended for residential purposes or a one-to-four family dwelling as defined in 15 U.S.C. § 1602(w), located in this state, occupied or intended to be occupied for residential purposes by the owner, including the renewal or refinancing of any such loan.

(l) "Person" means any individual, sole proprietorship, corporation, partnership, trust, association, joint venture, pool syndicate, unincorporated organization or other form of entity, however organized.

(m) "Primary market" means the market wherein mortgage loans are originated between a lender and a borrower, whether or not through a mortgage broker or other means.

(n) "Principal place of business" means a licensed place of business where mortgage business is conducted, which has been designated by a licensee as the primary headquarters from which all mortgage business and administrative activities are managed and directed.

(o) "Promotional items" means pens, pencils, hats and other such novelty items.

(p) "Registrant" means any individual who holds a valid registration to conduct mortgage business in this state as a loan originator.

(q) "Unique identifier" means a number or other identifier assigned by protocols established by the nationwide mortgage licensing system and registry.

History: L. 1996, ch. 175, § 1; L. 1999, ch. 45, § 1; L. 2001, ch. 88, § 2; L. 2001, ch. 166, § 1; L. 2009, ch. 29, § 4; L. 2015, ch. 33, § 7; July 1.



9-2202 Exempt from licensure.

9-2202. Exempt from licensure. The following are exempt from the licensing requirements of this act:

(a) Any bank, savings bank, trust company, savings and loan association, building and loan association, industrial loan company or credit union organized, chartered or authorized under the laws of the United States or of any state which is authorized to make loans and to receive deposits;

(b) any entity directly or indirectly regulated by an agency of the United States or of any state which is a subsidiary of any entity listed in subsection (a) if 25% or more of such entity's common stock is directly owned by any entity listed in subsection (a);

(c) any person who is licensed as a supervised lender pursuant to K.S.A. 16a-2-301 et seq., and amendments thereto;

(d) the United States of America, the state of Kansas, any other state, or any agency or instrumentality of any governmental entity; and

(e) any individual who with their own funds for their own investment makes a purchase money mortgage or finances the sale of their own property, except that any individual who enters into more than five such investments or sales in any twelve-month period shall be subject to all provisions of this act.

History: L. 1996, ch. 175, § 2; L. 1999, ch. 45, § 2; L. 2001, ch. 88, § 3; L. 2009, ch. 29, § 5; July 1.



9-2203 License required to conduct mortgage business; registration required for a loan originator; penalty; statute of limitations for prosecution.

9-2203. License required to conduct mortgage business; registration required for a loan originator; penalty; statute of limitations for prosecution. (a) Mortgage business shall only be conducted in this state at or from a mortgage company licensed by the commissioner as required by this act. A licensee shall be responsible for all mortgage business conducted on their behalf by loan originators or other employees.

(b) Mortgage business involving loan origination shall only be conducted in this state by an individual who has first been registered with the commissioner as a loan originator as required by this act and maintains a valid unique identifier issued by the nationwide mortgage licensing system and registry, if operational at the time of registration.

(c) Loan origination shall only be conducted at or from a mortgage company and a registrant shall only engage in mortgage business on behalf of one mortgage company.

(d) Any person who willfully or knowingly violates any of the provisions of this act, any rule and regulation adopted or order issued under this act commits a severity level 7 nonperson felony. A second or subsequent conviction of this act, regardless of its location on the sentencing grid block, shall have a presumptive sentence of imprisonment.

(e) No prosecution for any crime under this act may be commenced more than five years after the alleged violation. A prosecution is commenced when a complaint or information is filed, or an indictment returned, and a warrant thereon is delivered to the sheriff or other officer for execution, except that no prosecution shall be deemed to have been commenced if the warrant so issued is not executed without unreasonable delay.

(f) Nothing in this act limits the power of the state to punish any person for any conduct which constitutes a crime by statute.

History: L. 1996, ch. 175, § 3; L. 1999, ch. 45, § 3; L. 2001, ch. 88, § 4; L. 2005, ch. 144, § 1; L. 2009, ch. 29, § 6; July 1.



9-2204 Application for license for mortgage company; application for registration for loan originator; content.

9-2204. Application for license for mortgage company; application for registration for loan originator; content. (a) Any person required to be licensed as a mortgage company pursuant to this act shall submit to the commissioner a separate application for the principal place of business and each branch office on forms prescribed and provided by the commissioner. The application or applications shall contain information the commissioner deems necessary to adequately identify:

(1) The nature of the mortgage business to be conducted, principal place of business address and each branch office address;

(2) the identity, character and qualifications of an individual applicant;

(3) the identity, character and qualifications of the loan originators, owners, officers, directors, members, partners and employees of the applicant;

(4) the name under which the applicant intends to conduct business; and

(5) other information the commissioner requires to evaluate the financial responsibility and condition, character, qualifications and fitness of the applicant and compliance with the provisions of this act.

(b) Any individual required to register as a loan originator pursuant to this act shall submit to the commissioner an application for registration on forms prescribed and provided by the commissioner. The application shall contain information the commissioner deems necessary to adequately identify the location where the individual engages in mortgage business activities, the licensee for whom the registrant will conduct mortgage business and other information the commissioner requires to evaluate the condition, character, qualifications, and fitness of the applicant and compliance with the provisions of this act.

(c) Each application shall be accompanied by a nonrefundable fee of not less than $50, which may be increased by rules and regulations pursuant to K.S.A. 9-2209, and amendments thereto.

(d) An application shall be approved, and a nonassignable license or registration shall be issued to the applicant provided:

(1) The commissioner has received the complete application and fee required by this section;

(2) the commissioner determines the proposed name under which an applicant for a mortgage company license intends to conduct business is not misleading or otherwise deceptive; and

(3) the commissioner determines the financial responsibility and condition, character, qualifications and fitness of the applicant warrants a belief that the business of the applicant will be conducted competently, honestly, fairly and in accordance with all applicable state and federal laws.

History: L. 1996, ch. 175, § 4; L. 1999, ch. 45, § 4; L. 2000, ch. 17, § 1; L. 2001, ch. 88, § 5; Nov. 1.



9-2205 License or registration; renewal.

9-2205. License or registration; renewal. (a) A license or registration shall become effective as of the date specified on the face of the certificate.

(b) A license shall be renewed annually by filing with the commissioner, at least 30 days prior to the expiration of the license, a renewal application, containing information the commissioner requires to determine the existence of material changes from the information contained in the applicant's original license application or prior renewal applications.

(c) A registration shall be renewed annually by filing with the commissioner, at least 30 days prior to the expiration of the registration, a renewal application, containing information the commissioner requires to determine the existence of material changes from the information contained in the applicant's original registration application or prior renewal applications, including the completion of any continuing education requirements.

(d) Each renewal application shall be accompanied by a nonrefundable fee which shall be established by rules and regulations pursuant to K.S.A. 9-2209, and amendments thereto.

(e) Any renewal application received by the commissioner after the expiration date of the current license or registration shall be treated as an original application and shall be subject to all reporting and fee requirements contained in K.S.A. 9-2204, and amendments thereto.

History: L. 1996, ch. 175, § 5; L. 1999, ch. 45, § 5; L. 2001, ch. 88, § 6; L. 2005, ch. 144, § 2; L. 2009, ch. 29, § 7; July 1.



9-2206 Application denied; appeal.

9-2206. Application denied; appeal. If the commissioner fails to issue a license or registration within 60 days or grant a renewal within 30 days after a filed application is deemed complete by the commissioner, the applicant may make written request for hearing. The commissioner shall conduct a hearing in accordance with the Kansas administrative procedure act.

History: L. 1996, ch. 175, § 6; L. 1999, ch. 45, § 6; L. 2001, ch. 88, § 7; Nov. 1.



9-2207 Denial, suspension or revocation of license or registration; notice; disciplinary proceedings.

9-2207. Denial, suspension or revocation of license or registration; notice; disciplinary proceedings. (a) The commissioner may deny, suspend, revoke, or refuse to renew a license or registration issued pursuant to this act, if the commissioner finds, after notice and opportunity for a hearing conducted in accordance with the provisions of the administrative procedures act, that:

(1) The applicant, licensee or registrant has repeatedly or willfully violated any section of this act or any rule and regulation or order lawfully made pursuant to this act;

(2) facts or conditions exist which would have justified the denial of the license, registration or renewal had these facts or conditions existed or been known to exist at the time the application for the license, registration or renewal was made;

(3) the applicant, licensee or registrant has filed with the commissioner any document or statement containing any false representation of a material fact or fails to state a material fact;

(4) the applicant, licensee or registrant has been convicted of any crime involving fraud, dishonesty or deceit, except that no registration shall be granted to any loan originator who:

(A) Has had a mortgage loan originator license or registration revoked in any governmental jurisdiction; or

(B) has been convicted of or pled guilty or nolo contendere to a felony in a domestic, foreign or military court:

(i) During the seven-year period preceding the date of the application for licensing and registration; or

(ii) at any time preceding such date of application, if such felony involved an act of fraud, dishonesty, deceit, a breach of trust or money laundering;

(5) the applicant, licensee or registrant has engaged in or is engaging in deceptive business practices;

(6) the applicant, licensee or registrant, or an employee of the applicant, licensee or registrant, has been the subject of any disciplinary action by this agency or any other state or federal regulatory agency;

(7) a final judgment has been entered against the applicant, licensee or registrant in a civil action and the commissioner finds, based upon the conduct on which the judgment is based, that licensing or registration of such person would be contrary to the public interest;

(8) the applicant, licensee or registrant, or an employee of the applicant, licensee or registrant has been convicted of engaging in mortgage business activity without authorization pursuant to K.S.A. 9-2203, and amendments thereto, or a substantially similar offense in another state; or

(9) the applicant, licensee or registrant has refused to furnish information required by the commissioner within a reasonable period of time as established by the commissioner.

(b) None of the following actions shall deprive the commissioner of any jurisdiction or right to institute or proceed with any disciplinary proceeding against such license or registration to render a decision suspending, revoking or refusing to renew such license or registration or to establish and make a record of the facts of any violation of law for any lawful purpose:

(1) The imposition of an administrative penalty;

(2) the lapse or suspension of any license or registration issued under this act by operation of law;

(3) the licensee's or registrant's failure to renew any license or registration issued under this act; or

(4) the licensee's or registrant's voluntary surrender of any license or registration issued under this act.

History: L. 1996, ch. 175, § 7; L. 1999, ch. 45, § 7; L. 2000, ch. 17, § 2; L. 2001, ch. 88, § 8; L. 2009, ch. 29, § 8; July 1.



9-2208 License; display; signed acknowledgment; contents; advertising or solicitation disclosure.

9-2208. License; display; signed acknowledgment; contents; advertising or solicitation disclosure. (a) Each licensee shall prominently display the license of any principal place of business and any branch office in a way that reasonably assures recognition by customers and members of the general public who enter the licensee's place of business.

(b) Prior to entering into any contract for the provision of services or prior to the licensee receiving any compensation or promise of compensation for a mortgage loan the licensee shall acquire from the customer a signed acknowledgment containing such information as the commissioner may prescribe by rule and regulation. The signed acknowledgment shall be retained by the licensee and a copy shall be provided to the customer.

(c) All solicitations and published advertisements concerning mortgage business directed at Kansas residents, including those on the internet or by other electronic means, shall contain the words "Kansas licensed mortgage company," and must also contain the name and license number of the licensee, which shall be the same as the name and number on record with the commissioner. Each licensee shall maintain a record of all solicitations or advertisements for a period of 25 months. For the purpose of this subsection, "advertising" does not include business cards or promotional items.

(d) No solicitation or advertisement shall contain false, misleading or deceptive information, or indicate or imply that the interest rates or charges stated are "recommended," "approved," "set" or "established" by the state of Kansas.

(e) No licensee or registrant shall conduct mortgage business in this state using any name other than the name or names stated on their license or registration.

History: L. 1996, ch. 175, § 8; L. 1999, ch. 45, § 8; L. 2000, ch. 17, § 3; L. 2001, ch. 88, § 9; L. 2005, ch. 144, § 3; July 1.



9-2209 Commissioner, powers and duties.

9-2209. Commissioner, powers and duties. (a) The commissioner may exercise the following powers:

(1) Adopt rules and regulations as necessary to carry out the intent and purpose of this act and to implement the requirements of the secure and fair enforcement for mortgage licensing act of 2008, P.L. 110-289;

(2) make investigations and examinations of the licensee's or registrant's operations, books and records as the commissioner deems necessary for the protection of the public and control access to any documents and records of the licensee or registrant under examination or investigation;

(3) charge reasonable costs of investigation, examination and administration of this act, to be paid by the applicant, licensee or registrant. The commissioner shall establish such fees in such amounts as the commissioner may determine to be sufficient to meet the budget requirements of the commissioner for each fiscal year. Charges for administration of this act shall be based on the licensee's loan volume;

(4) order any licensee or registrant to cease any activity or practice which the commissioner deems to be deceptive, dishonest, violative of state or federal law or unduly harmful to the interests of the public;

(5) exchange any information regarding the administration of this act with any agency of the United States or any state which regulates the licensee or registrant or administers statutes, rules and regulations or programs related to mortgage loans, or which administers statutes, rules and regulations or other programs related to mortgage loans and to enter into information sharing arrangements with other governmental agencies or associations representing governmental agencies which are deemed necessary or beneficial to the administration of this act;

(6) disclose to any person or entity that an applicant's, licensee's or registrant's application, license or registration has been denied, suspended, revoked or refused renewal;

(7) require or permit any person to file a written statement, under oath or otherwise as the commissioner may direct, setting forth all the facts and circumstances concerning any apparent violation of this act, or any rule and regulation promulgated thereunder or any order issued pursuant to this act;

(8) receive, as a condition in settlement of any investigation or examination, a payment designated for consumer education to be expended for such purpose as directed by the commissioner;

(9) require that any applicant, registrant, licensee or other person successfully passes a standardized examination designed to establish such person's knowledge of mortgage business transactions and all applicable state and federal law. Such examinations shall be created and administered by the commissioner, or the commissioner's designee, and may be made a condition of application approval or application renewal; and

(10) require that any applicant, licensee, registrant or other person complete a minimum number of prelicensing education hours and complete continuing education hours on an annual basis. Prelicensing and continuing education courses shall be approved by the commissioner, or the commissioner's designee, and may be made a condition of application approval and renewal;

(11) require fingerprinting of any applicant, registrant, licensee, members thereof if a copartnership or association, or officers and directors thereof if a corporation, or any agent acting on their behalf, or other person as deemed appropriate by the commissioner. The commissioner, or the commissioner's designee, may submit such fingerprints to the Kansas bureau of investigation, federal bureau of investigation or other law enforcement agency for the purposes of verifying the identity of such persons and obtaining records of their criminal arrests and convictions. For the purposes of this section and in order to reduce the points of contact which the federal bureau of investigation may have to maintain with the individual states, the commissioner may use the nationwide mortgage licensing system and registry as a channeling agent for requesting information from and distributing information to the department of justice or any governmental agency;

(12) refer such evidence as may be available concerning any violation of this act or of any rule and regulation or order hereunder to the attorney general or the proper county or district attorney, who may in the prosecutor's discretion, with or without such a referral, institute the appropriate criminal proceedings under this act. Upon receipt of such referral, the attorney general or the county attorney or district attorney may request that a duly employed attorney of the commissioner prosecute or assist in the prosecution of such violation or violations on behalf of the state. Upon approval of the commissioner, such employee shall be appointed a special prosecutor for the attorney general or the county attorney or district attorney to serve without compensation from the attorney general or the county attorney or district attorney. Such special prosecutor shall have all the powers and duties prescribed by law for assistant attorneys general or assistant county or district attorneys and such other powers and duties as are lawfully delegated to such special prosecutor by the attorney general or the county attorney or district attorney;

(13) issue and apply to enforce subpoenas in this state at the request of a comparable official of another state if the activities constituting an alleged violation for which the information is sought would be a violation of the Kansas mortgage business act if the activities had occurred in this state;

(14) use the nationwide mortgage licensing system and registry as a channeling agent for requesting and distributing any information regarding loan originator or mortgage company licensing to and from any source so directed by the commissioner;

(15) establish relationships or contracts with the nationwide mortgage licensing system and registry or other entities to collect and maintain records and process transaction fees or other fees related to applicants, licensees, registrants or other persons subject to this act and to take such other actions as may be reasonably necessary to participate in the nationwide mortgage licensing system and registry. The commissioner shall regularly report violations of law, as well as enforcement actions and other relevant information to the nationwide mortgage licensing system and registry; and

(16) require any licensee or registrant to file reports with the nationwide mortgage licensing system and registry in the form prescribed by the commissioner or the commissioner's designee.

(b) For the purpose of any examination, investigation or proceeding under this act, the commissioner or any officer designated by the commissioner may administer oaths and affirmations, subpoena witnesses, compel such witnesses' attendance, adduce evidence and require the production of any matter which is relevant to the examination or investigation, including the existence, description, nature, custody, condition and location of any books, documents or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of relevant information or items.

(c) In case of contumacy by, or refusal to obey a subpoena issued to any person, any court of competent jurisdiction, upon application by the commissioner, may issue to that person an order requiring the person to appear before the commissioner, or the officer designated by the commissioner, there, to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Any failure to obey the order of the court may be punished by the court as a contempt of court.

(d) No person is excused from attending and testifying or from producing any document or record before the commissioner or in obedience to the subpoena of the commissioner or any officer designated by the commissioner or in any proceeding instituted by the commissioner, on the ground that the testimony or evidence (documentary or otherwise) required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture. No individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which such person is compelled, after claiming privilege against self-incrimination, to testify or produce evidence (documentary or otherwise), except that the individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

History: L. 1996, ch. 175, § 9; L. 1999, ch. 45, § 9; L. 2000, ch. 17, § 4; L. 2001, ch. 88, § 10; L. 2005, ch. 144, § 4; L. 2009, ch. 29, § 9; July 1.



9-2210 Fees; disposition.

9-2210. Fees; disposition. All fees collected by the commissioner pursuant to this act shall be subject to the provisions of K.S.A. 75-1308, and amendments thereto.

History: L. 1996, ch. 175, § 10; Apr. 25.



9-2211 Bonding requirements; minimum net worth requirements.

9-2211. Bonding requirements; minimum net worth requirements. (a) Each applicant or licensee who maintains a bona fide office shall file with the commissioner a surety bond in the amount of not less than $50,000, in a form acceptable to the commissioner, issued by an insurance company authorized to conduct business in this state, securing the applicant's or licensee's faithful performance of all duties and obligations of a licensee meeting the following requirements:

(1) The bond shall be payable to the office of the state bank commissioner and shall be in an amount established by the commissioner by rules and regulations adopted pursuant to K.S.A. 9-2209, and amendments thereto;

(2) the terms of the bond shall provide that it may not be terminated without 30 days prior written notice to the commissioner, provided that such termination shall not affect the surety's liability for violations of the Kansas mortgage business act occurring prior to the effective date of cancellation and principal and surety shall be and remain liable for a period of two years from the date of any action or inaction of principal that gives rise to a claim under the bond; and

(3) the bond shall be available for the recovery of expenses, fines and fees levied by the commissioner under this act, and for losses or damages which are determined by the commissioner to have been incurred by any borrower or consumer as a result of the applicant's or licensee's failure to comply with the requirements of this act.

(b) Each applicant or licensee who does not maintain a bona fide office shall comply with both of the following:

(1) File with the commissioner a surety bond in the amount of not less than $100,000, in a form acceptable to the commissioner, issued by an insurance company authorized to conduct business in this state, securing the applicant's or licensee's faithful performance of all duties and obligations of a licensee meeting the following requirements:

(A) The bond shall be payable to the office of the state bank commissioner and shall be in an amount established by the commissioner by rules and regulations adopted pursuant to K.S.A. 9-2209, and amendments thereto;

(B) the terms of the bond shall provide that it may not be terminated without 30 days prior written notice to the commissioner; and

(C) the bond shall be available for the recovery of expenses, fines and fees levied by the commissioner under this act, and for losses or damages which are determined by the commissioner to have been incurred by any borrower or consumer as a result of the applicant's or licensee's failure to comply with the requirements of this act;

(2) Submit evidence that establishes, to the commissioner's satisfaction, that the applicant or licensee shall at all times maintain a minimum net worth of $50,000. Evidence of net worth shall include the submission of a balance sheet accompanied by a written statement by an independent certified public accountant attesting that the balance sheet has been reviewed in accordance with generally accepted accounting principles.

History: L. 1999, ch. 45, § 10; L. 2001, ch. 88, § 11; L. 2005, ch. 144, § 5; L. 2009, ch. 29, § 10; July 1.



9-2212 Prohibited acts for persons licensed or registered under act.

9-2212. Prohibited acts for persons licensed or registered under act. No person required to be licensed or registered under this act shall directly or indirectly:

(a) Pay compensation to, contract with or employ in any manner, any person engaged in mortgage business who is not properly licensed or registered, unless such person meets the requirements of K.S.A. 9-2202, and amendments thereto;

(b) without the prior written approval of the commissioner employ any person who has:

(1) Had a license or registration denied, revoked, suspended or refused renewal; or

(2) been convicted of any crime involving fraud, dishonesty or deceit;

(c) delay closing of a mortgage loan for the purpose of increasing interest, costs, fees or charges payable by the borrower;

(d) misrepresent the material facts or make false promises intended to influence, persuade or induce an applicant for a mortgage loan or mortgagee to take a mortgage loan or cause or contribute to misrepresentation by any person acting on behalf of the person required to be licensed or registered;

(e) misrepresent to or conceal from an applicant for a mortgage loan a mortgagor or a lender, material facts, terms or conditions of a transaction to which the person required to be licensed or registered is a party;

(f) engage in any transaction, practice or business conduct that is not in good faith, or that operates a fraud upon any person in connection with the making of or purchase or sale of any mortgage loan;

(g) receive compensation for rendering mortgage business services where the licensee or registrant has otherwise acted as a real estate broker or agent in connection with the sale of the real estate which secures the mortgage transaction unless the person required to be licensed or registered has provided written disclosure to the person from whom compensation is collected that the person is receiving compensation both for mortgage business services and for real estate broker or agent services;

(h) engage in any fraudulent residential mortgage brokerage or underwriting practices;

(i) advertise, display, distribute, broadcast or televise, or cause or permit to be advertised, displayed, distributed, broadcast or televised, in any manner, any false, misleading or deceptive statement or representation with regard to rates, terms or conditions for a mortgage loan;

(j) record a mortgage if moneys are not available for the immediate disbursal to the mortgagor unless, before that recording, the person required to be licensed or registered informs the mortgagor in writing of a definite date by which payment shall be made and obtains the mortgagor's written permission for the delay;

(k) transfer, assign or attempt to transfer or assign, a license or registration to any other person, or assist or aide and abet any person who does not hold a valid license or registration under this act in engaging in the conduct of mortgage business;

(l) solicit or enter into a contract with a borrower that provides in substance that the person required to be licensed or registered may earn a fee or commission through best efforts to obtain a loan even though no loan is actually obtained for the borrower;

(m) solicit, advertise or enter into a contract for specific interest rates, points or other financing terms unless the terms are actually available at the time of soliciting, advertising or contracting;

(n) make any payment, threat or promise, to any person for the purposes of influencing the independent judgment of the person in connection with a residential mortgage loan or make any payment, threat or promise, to any appraiser of a property, for the purposes of influencing the independent judgment of the appraiser with respect to the value of the property or engage in any activity that would constitute a violation of K.S.A. 58-2344, and amendments thereto; or

(o) fail to comply with this act or rules and regulations promulgated under this act or fail to comply with any other state or federal law, including the rules and regulations thereunder, applicable to any business authorized or conducted under this act.

History: L. 1999, ch. 45, § 11; L. 2000, ch. 17, § 5; L. 2001, ch. 88, § 12; L. 2009, ch. 29, § 11; July 1.



9-2213 Time limit for deposit of escrow funds; records required.

9-2213. Time limit for deposit of escrow funds; records required. (a) Within three business days of receipt a licensee shall deposit all fees and money received from a borrower prior to the time a loan is consummated in an escrow account in a bank, savings bank, savings and loan association or credit union incorporated under the laws of this state, or organized under the laws of the United States or another state.

(b) For each borrower the licensee shall maintain a separate record of all money received for any service performed or to be performed, including any payment to a third party, setting forth:

(1) The date the money was received;

(2) the amount of money received;

(3) the date the money was deposited in the escrow account; and

(4) the date, description, and justification for each disbursement.

(c) Upon the request of a borrower, a copy of the record required by subsection (b) shall be provided to the borrower:

(1) Within five business days of consummation of the loan; or

(2) within five business days of receipt of written notice of the borrower's intention to withdraw from the loan transaction.

History: L. 1999, ch. 45, § 12; L. 2000, ch. 17, § 6; L. 2001, ch. 88, § 13; Nov. 1.



9-2214 Ownership of documents.

9-2214. Ownership of documents. All original documents provided to the licensee by the borrower or at the expense of the borrower, including any appraisals, are the property of the borrower and at the borrower's request, shall be returned to the borrower without further expense if the loan is not consummated.

History: L. 1999, ch. 45, § 13; L. 2001, ch. 88, § 14; Nov. 1.



9-2215 Change in licensee's business; notice.

9-2215. Change in licensee's business; notice. (a) A licensee shall provide written notice to the commissioner within 10 business days of the occurrence of any of the following events:

(1) The closing or relocation of the principal place of business or any branch office;

(2) a change in the licensee's name or legal entity status; or

(3) the addition or loss of any loan originator, owner, officer, partner or director.

(b) The commissioner may request additional information concerning any written notice received pursuant to subsection (a) and charge a reasonable fee for any action required by the commissioner as a result of such notice and additional information.

History: L. 1999, ch. 45, § 14; L. 2001, ch. 88, § 15; Nov. 1.



9-2216 Retention of records; time period; inspection of records; security of records; preservation of records.

9-2216. Retention of records; time period; inspection of records; security of records; preservation of records. (a) A licensee shall keep copies of all documents or correspondence received or prepared by the licensee or registrant in connection with a loan or loan application and those records and documents required by the commissioner by rules and regulations adopted pursuant to K.S.A. 9-2209, and amendments thereto, for such time frames as are specified in the rules and regulations. If the loan is not serviced by a licensee, the retention period commences on the date the loan is closed or, if the loan is not closed, the date of the loan application. If the loan is serviced by a licensee, the retention period commences on the date the loan is paid in full or the date the licensee ceases to service the loan.

(b) All books, records and any other documents held by the licensee shall be made available for examination and inspection by the commissioner or the commissioner's designee. Certified copies of all records not kept within this state shall be delivered to the commissioner within three business days of the date such documents are requested.

(c) Each licensee shall establish, maintain and enforce written policies and procedures regarding security of records which are reasonably designed to prevent the misuse of a consumer's personal or financial information.

(d) Before ceasing to conduct or discontinuing business, a licensee shall arrange for and be responsible for the preservation of the books and records required to be maintained and preserved under this act and applicable regulations for the remainder of each period specified.

(e) Any records required to be retained may be maintained and preserved by noneraseable, nonalterable electronic imaging or by photograph on film. If the records are produced or reproduced by photographic film, electronic imaging or computer storage medium the licensee shall meet the following criteria:

(1) Arrange the records and index the films, electronic image or computer storage media to permit immediate location of any particular record;

(2) be ready at all times to promptly provide a facsimile enlargement of film, a computer printout or a copy of the electronic images or computer storage medium that the commissioner may request; and

(3) with respect to electronic images and records stored on computer storage medium, maintain procedures for maintenance and preservation of, and access to, records in order to reasonably safeguard these records from loss, alteration or destruction.

(f) No person required to be licensed or registered under this act shall:

(1) Alter, destroy, shred, mutilate, conceal, cover up or falsify any record with the intent to impede, obstruct or influence any investigation by the commissioner or the commissioner's designee; or

(2) alter, destroy, shred, mutilate or conceal a record with the intent to impair the object's integrity or availability for use in a proceeding before the commissioner or a proceeding brought by the commissioner.

History: L. 1999, ch. 45, § 15; L. 2001, ch. 88, § 16; L. 2005, ch. 144, § 6; L. 2009, ch. 29, § 12; July 1.



9-2216a Journal of mortgage transactions; annually written report; penalty.

9-2216a. Journal of mortgage transactions; annually written report; penalty. (a) Each licensee shall maintain a journal of mortgage transactions at the licensee's principal place of business, which shall include at least the following information:

(1) Name, address and telephone number of each loan applicant;

(2) type of loan applied for and date of application; and

(3) disposition of each loan application, indicating date of loan funding, loan denial, withdrawal and name of lender if applicable and name of loan originator and any compensation or other fees received by the loan originator.

(b) Each licensee shall annually, on or before April 1, file a written report with the commissioner containing the information that the commissioner may reasonably require concerning the licensee's business and operations during the preceding calendar year. The report shall be made in the form prescribed by the commissioner. Any licensee who fails to file the report required by this section with the commissioner by April 1 shall be subject to a late penalty of $100 for each day after April 1 the report is delinquent, but in no event shall the aggregate of late penalties exceed $5000. The commissioner may relieve any licensee from the payment of any penalty, in whole or in part, for good cause.

History: L. 2001, ch. 88, § 1; L. 2009, ch. 29, § 13; July 1.



9-2217 Confidentiality of examination reports; exceptions.

9-2217. Confidentiality of examination reports; exceptions. Examination reports and correspondence regarding the reports made by the commissioner or the commissioner's examiners are confidential, except that the commissioner may release examination reports and correspondence regarding the reports in connection with a disciplinary proceeding conducted by the commissioner, a liquidation proceeding or a criminal investigation or proceeding. Additionally, the commissioner may furnish to federal or other state regulatory agencies or any officer or examiner thereof, a copy of any or all examination reports and correspondence regarding the reports made by the commissioner or the commissioner's examiners.

History: L. 1999, ch. 45, § 16; Apr. 8.



9-2218 Cease and desist orders; civil fines.

9-2218. Cease and desist orders; civil fines. (a) If the commissioner determines after notice and opportunity for a hearing pursuant to the Kansas administrative procedure act that any person has engaged, is engaging or is about to engage in any act or practice constituting a violation of any provision of this act or any rule and regulation or order hereunder, the commissioner by order may require any or all of the following:

(1) That the person cease and desist from the unlawful act or practice;

(2) that the person pay a fine not to exceed $10,000 per incident for the unlawful act or practice;

(3) If any person is found to have violated any provision of this act, and such violation is committed against elder or disabled persons, as defined in K.S.A. 50-676, and amendments thereto, in addition to any civil penalty otherwise provided by law, the commissioner may impose an additional penalty not to exceed $10,000 for each such violation;

(4) censure the person if the person is registered or licensed under this act;

(5) bar or suspend the person from applying for a license or registration under this act, or associating with a mortgage business or supervised lender licensed in this state;

(6) issue an order requiring the person to pay restitution for any loss arising from the violation or requiring the person to disgorge any profits arising from the violation. Such order may include the assessment of interest not to exceed 8% per annum from the date of the violation; or

(7) that the person take such affirmative action as in the judgment of the commissioner will carry out the purposes of this act.

(b) If the commissioner makes written findings of fact that the public interest will be irreparably harmed by delay in issuing an order under subsection (a), the commissioner may issue an emergency cease and desist order.

(1) Such emergency order, even when not an order within the meaning of K.S.A. 77-502, and amendments thereto, shall be subject to the same procedures as an emergency order issued under K.S.A. 77-536, and amendments thereto.

(2) Upon the entry of such an emergency order, the commissioner shall promptly notify the person subject to the order that it has been entered, of the reasons, and that a hearing will be held upon written request by the person.

(3) If the person requests a hearing, or in the absence of any request, if the commissioner determines that a hearing should be held, the matter will be set for a hearing which shall be conducted in accordance with the provisions of the Kansas administrative procedure act. Upon completion of the hearing the commissioner shall by written findings of fact and conclusions of law vacate, modify or make permanent the emergency order.

(4) If no hearing is requested and none is ordered by the commissioner, the emergency order will remain in effect until it is modified or vacated by the commissioner.

History: L. 1999, ch. 45, § 17; L. 2000, ch. 17, § 7; L. 2005, ch. 144, § 7; July 1.



9-2219 Injunction.

9-2219. Injunction. Whenever it appears to the commissioner that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this act or any rule and regulation or order hereunder, the commissioner may bring an action in any court of competent jurisdiction to enjoin the acts or practices and to enforce compliance with this act or any rule and regulation or order hereunder. Upon a proper showing, a permanent or temporary injunction, restraining order, restitution, writ of mandamus or other equitable relief shall be granted and a receiver or conservator may be appointed for the defendant or the defendant's assets. The commissioner shall not be required to post a bond.

History: L. 1999, ch. 45, § 18; Apr. 8.



9-2220 Citation of act; severability.

9-2220. Citation of act; severability. (a) The provisions of K.S.A. 9-2201 through 9-2220, and amendments thereto, and K.S.A. 9-2216a, and amendments thereto, shall be known and may be cited as the Kansas mortgage business act.

(b) If any provision of this act or its application to any person or circumstance is held invalid, the remainder of the act or the application of the provision to other persons or circumstances is not affected.

History: L. 1999, ch. 45, § 19; L. 2001, ch. 88, § 17; L. 2009, ch. 29, § 14; July 1.









Chapter 10 BONDS AND WARRANTS

Article 1 GENERAL BOND LAW

10-101 "Municipality" defined.

10-101. "Municipality" defined. "Municipality," as used in this chapter and all acts amendatory thereto, unless otherwise expressed in such amendment, shall mean and include every corporation and quasi corporation empowered to issue bonds in payment of which taxes may be levied.

History: R.S. 1923, § 10-101; Dec. 27.



10-102 "Municipal bonds" defined.

10-102. "Municipal bonds" defined. Unless otherwise expressly provided, when used in chapter 10 of the Kansas Statutes Annotated, and amendments thereto, "municipal bonds" means and includes all bonds issued by any municipality which constitute a general obligation of the municipality, except railroad aid bonds.

History: R.S. 1923, § 10-102; L. 1983, ch. 48, § 1; April 7.



10-103 Terms and denominations of municipal bonds.

10-103. Terms and denominations of municipal bonds. (a) Except as provided in subsection (b), all municipal bonds payable from special assessments against the property benefited, shall be issued to mature in not more than 20 installments. The last installment shall mature not more than 22 years after the date of issuance. All other municipal bonds shall be issued to mature in not more than 30 installments. The last installment shall mature not more than 32 years after the date of issuance. Such bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto, payable at such times fixed by the municipality issuing the same. Each bond shall specify the date of its separate maturity and shall be in such denomination as the municipality issuing the same determines.

(b) Municipal bonds sold, pursuant to written agreement, to the government of the United States of America or any bureau, department, instrumentality or agency thereof shall be issued to mature in not more than 40 years, may have serial or term maturities and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto, payable at such times fixed by the municipality issuing the same. The bonds may be in coupon or registered form and interchangeable, and shall have such other terms and provisions as the municipality provides by ordinance, resolution or trust agreement.

History: R.S. 1923, § 10-103; L. 1925, ch. 92, § 1; L. 1947, ch. 103, § 1; L. 1955, ch. 69, § 1; L. 1967, ch. 75, § 1; L. 1968, ch. 135, § 1; L. 1970, ch. 64, § 2; L. 1978, ch. 99, § 7; L. 1981, ch. 56, § 1; L. 1983, ch. 49, § 19; May 12.



10-104 Limitations on improvement bonds; partial issuance, when.

10-104. Limitations on improvement bonds; partial issuance, when. Bonds shall not be issued in payment for any public improvement if the amount received therefrom is in excess of the actual cost and expense of such improvement. Nothing herein shall prevent the partial issuance of bonds to the extent of the determined actual costs and expenses of a public improvement and thereafter issuing bonds for the balance of the actual costs and expenses.

History: R.S. 1923, § 10-104; L. 1968, ch. 409, § 1; L. 1983, ch. 49, § 20; May 12.



10-105 Signing and execution of bonds by municipal officers and boards of trustees of community colleges; interest coupons.

10-105. Signing and execution of bonds by municipal officers and boards of trustees of community colleges; interest coupons. Bonds issued by any county shall be signed by the chairperson of the board of county commissioners and attested by the county clerk under the seal of the county. Bonds issued by any city shall be signed by the mayor and attested by the city clerk under the seal of the city. Bonds issued by any township shall be signed by the trustee, attested by the township clerk and countersigned by the township treasurer. Bonds issued by any school district shall be signed by the president of the board of education, attested by the clerk and countersigned by the treasurer of the board. Bonds issued by any community college shall be signed by the chairperson of the board of trustees, attested by the secretary and countersigned by the treasurer of the board. Bonds issued by any drainage district shall be signed by the chairperson of the board of directors or supervisors and attested by the secretary of the board under the seal of such board.

The bonds issued by any other municipality, not herein named, shall be signed by the chairperson or other presiding officer of the governing body and attested by the secretary or clerk of such board under the seal of the municipality, if it has a seal, but if such board is not authorized by law to use a seal, then the bonds shall be countersigned by the treasurer of such board. Any interest coupons shall be signed by the chairperson of the board of county commissioners, the mayor of the city, the township trustee, the president of the board of education or the chairperson or other presiding officer of the governing body of any other municipality and the clerks or secretaries respectively. Any interest coupons attached to any bond may be signed with a facsimile of the signature of any officer required to sign such interest coupons.

History: R.S. 1923, § 10-105; L. 1965, ch. 410, § 12; L. 1974, ch. 45, § 1; L. 1983, ch. 49, § 21; May 12.



10-106 Sale of bonds; public sale, requirements; when; notice; bids.

10-106. Sale of bonds; public sale, requirements; when; notice; bids. (a) Municipal bonds shall be sold at public notice sale as follows: The officers having charge of the sale of the bonds shall publish a notice of the sale one time in a newspaper having general circulation in the county where the bonds are issued and in the Kansas register. Such notices shall be published not less than six days nor more than 30 days before the sale and shall contain the following information: (1) Except as provided by subsection (b), the date, time and place at which a public notice auction will be held on such terms and conditions as shall be provided by the municipality or at which bids will be received and considered for the sale of the bonds for cash at such price as the municipality may accept; (2) the date of issue, total par value and denomination of the bonds being sold; (3) the dates and amounts of maturities of the bond issues; (4) the dates on which interest on the bonds shall become due and payable; (5) the place or places where and the approximate date on which the bonds being sold will be delivered to the purchaser; (6) a statement that a good faith deposit in the form of cash, including cash deposited into an account of the municipality or its agent by electronic fund transfer, a certified or cashier's check or surety bond in the amount of 2% of the total par value of the bonds being sold shall be furnished at or prior to the time of sale by each bidder except that if a bidder agrees to submit the good faith deposit through the federal reserve system into an account of the municipality or its agent, the good faith deposit may be furnished anytime prior to the time the governing body of the municipality accepts the bid; (7) a statement disclosing whether or not the purchaser of the bonds will be required to pay for the printing thereof and whether or not and to what extent the purchaser of the bonds will be required to pay the expense of legal services rendered to the municipality in connection with the issuance of the bonds including the fees of recognized bond counsel for an opinion as to legality of issuance; (8) the assessed valuation of the municipality; (9) that bidders may be required to be qualified in a manner established by the municipality before submitting a bid; and (10) the total bonded indebtedness of the municipality as of the date on which the bonds being sold are dated including the bonds submitted for bid. The rate of interest may be omitted in advertising and the bidders requested to specify the lowest interest rate or rates on the bonds at which they will pay the purchase price.

(b) If sold at public notice sale, purchasers shall submit their bids in writing, sealed or sent by telefacsimile or other electronic transmission, as set forth in the notice of sale, for all or any part of the bonds. In case any purchaser, whose bid is accepted, fails to carry out the contract, the deposit shall be forfeited to the municipality issuing the bonds. Bids shall be disclosed publicly and tabulated or compared only at the time and place specified in the notice. At the time and place specified, the bonds shall be sold to the highest and best bidder or bidders, and the bonds may be allotted among the bidders, however, any or all bids may be rejected. No contract for the sale of the bonds shall be made except on bids submitted as provided in this section. No bonds shall be delivered to any purchaser until the amount of the bid is placed in the hands of the officer in charge of the sale. The provisions of this section relating to public notice sale of bonds shall not apply to bonds: (1) Secured solely and only by revenues; (2) bonds sold, pursuant to written agreement, to the government of the United States of America or any bureau, department, instrumentality or agency thereof; (3) bonds issued pursuant to K.S.A. 10-427 et seq., and amendments thereto; (4) all bonds of the same series or which are issued simultaneously with such bonds; and (5) bond sales where the total amount of the issue does not exceed $2,000,000. In such cases, the bonds may be sold at public notice or private sale as the officers having charge of the sale of such bonds determine. If bonds under clause (5) are to be sold at private sale, the officers having charge of the sale of such bonds shall publish in advance of the sale a notice of intent to seek private placement of such bonds in a newspaper having general circulation in the county where the bonds are issued and in the Kansas register. Such notice shall state the maximum aggregate principal amount of the bonds and shall indicate that the proposed sale is in all respects subject to the subsequent approval of an appropriate bond purchase agreement and an ordinance for the issuance of bonds. The practice of providing more than one issue within a twelve-month period for any one project is prohibited unless the project engineer or architect certifies that it is necessary to do so for the orderly construction progress of the project.

(c) As an alternative to providing notice of the date, time and place of public notice auction or receipt of bids provided by subsection (a)(1), the officers having charge of a bond sale may establish a time period of not less than seven nor more than 30 days during which such bonds would be sold. Notice of such sale period shall be published one time in a newspaper having general circulation in the county where the bonds are issued and in the Kansas register and shall be published not less than six days nor more than 30 days before the beginning date of the sale period. The notice shall contain the information specified in subsection (a) except that in place of the time and date of sale, the notice shall specify the time period during which the bonds would be sold and the manner in which persons interested in submitting a bid may register for notice of the bond sale. At least three business days prior to the time and date of the bond sale, the officers having charge of the sale shall give notice to all persons having registered for notice of the bond sale, and bids shall be submitted and received and the sale made in the manner provided in subsection (a).

History: R.S. 1923, § 10-106; L. 1925, ch. 93, § 1; L. 1965, ch. 84, § 1; L. 1972, ch. 37, § 1; L. 1981, ch. 56, § 2; L. 1981, ch. 324, § 8; L. 1982, ch. 54, § 2; L. 1983, ch. 48, § 2; L. 1988, ch. 65, § 1; L. 1989, ch. 51, § 1; L. 1993, ch. 67, § 1; L. 1996, ch. 89, § 1; L. 2000, ch. 9, § 1; L. 2001, ch. 212, § 3; L. 2008, ch. 111, § 1; L. 2010, ch. 18, § 1; July 1.



10-107 Registration of bonds.

10-107. Registration of bonds. The clerk, secretary or other recording officer of every municipality shall register all bonds issued by the municipality in such officer's office. All bonds, except city bonds and bonds issued by a school district or a community college, also shall be registered by the county clerk and such registration shall show the date, number, amount thereof, rate of interest, the number of any coupons and the amount of each, to whom payable, where payable and date of maturity. The board of education of any school district or the board of trustees of any community college may elect to register such bonds with the county clerk in each county in which there is located any part of the school district.

History: R.S. 1923, § 10-107; L. 1967, ch. 76, § 1; L. 1974, ch. 45, § 2; L. 1983, ch. 49, § 22; May 12.



10-108 Transcript of proceedings and bonds to state treasurer; fee for registration or certification; bond services fee fund; transmission to attorney general to determine sufficiency; return of bonds to municipality.

10-108. Transcript of proceedings and bonds to state treasurer; fee for registration or certification; bond services fee fund; transmission to attorney general to determine sufficiency; return of bonds to municipality. (a) Before any bonds become a valid obligation, a full and complete transcript of the proceedings leading up to the issuance thereof, properly certified by the clerk, secretary or other recording officer of the municipality proposing to issue such bonds, shall be transmitted to the state treasurer, together with the bonds proposed to be issued and any coupons attached thereto. The state treasurer shall submit such transcript to the attorney general for the purpose of determining the sufficiency of the transcript. Upon receiving written approval of such sufficiency, the state treasurer shall register such bonds in the municipal bond register in the state treasurer's office. Thereupon, the state treasurer, under seal of office, shall certify upon the bonds the fact that they have been registered.

(b) The state treasurer is hereby authorized to fix, charge and collect fees for registration or certification under this section. Fees for registration or certification of bonds shall be fixed: (1) For each bond issue for which the state treasurer serves as paying agent, a fee of not more than $30 per issue; and (2) for each bond issue for which the state treasurer does not serve as paying agent, a fee of not more than $30 per issue and a fee of not more than $.30 per bond in the issue. All such fees received shall be deposited in the state treasury to the credit of the bond services fee fund, which is hereby created. All expenditures from the bond services fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or a person or persons designated by the state treasurer.

(c) Bonds which have been registered under this section shall be returned to the municipality issuing the same. The state treasurer may make personal delivery of the bonds to the purchaser or to an authorized officer or agent of the municipality at the office of the state treasurer. In lieu of return by personal delivery, the state treasurer may return the bonds by registered or certified mail, return receipt of addressee only, or by any other method prescribed in writing by the municipality. All returns shall be at the expense of the municipality and moneys received to reimburse the state treasurer for return charges shall be deposited in the state treasury and credited to the bond services fee fund created by this section.

(d) The attorney general shall appoint an additional assistant attorney general for the purpose of determining the sufficiency of transcripts submitted to the attorney general by the state treasurer.

History: R.S. 1923, § 10-108; L. 1933, ch. 34, § 1 (Special Session); L. 1974, ch. 45, § 3; L. 1983, ch. 49, § 23; L. 1991, ch. 48,§ 1; L. 1996, ch. 222, § 1; July 1.



10-108a Nonlitigation certificate; incorporation in transcript; form.

10-108a. Nonlitigation certificate; incorporation in transcript; form. The governing body of any municipality issuing bonds pursuant to article 1 of chapter 10 of the Kansas Statutes Annotated, shall execute and incorporate in the transcript of the proceedings leading up to the issuance of such bonds a nonlitigation certificate in substantially the following form:

"It is hereby certified that other than a challenge by a property owner to the amount of a special assessment to be levied against the owner's property or a challenge by a property owner to the amount of a condemnation award there is no controversy, suit or other proceeding of any kind pending or threatened wherein or whereby any question is raised or may be raised, questioning, disputing or affecting in any way the legal organization of the issuing municipality or its boundaries, or the right or title of any of its officers to their respective offices, or the legality of any official act shown to have been done in the transcript of the proceedings leading up to the issuance of the bonds, or the constitutionality or validity of the indebtedness represented by the bonds shown to be authorized in the transcript, or the validity of the bonds or any of the proceedings in relation to the issuance or sale thereof, or the levy and collection of a tax other than a challenge by a property owner to the amount of a special assessment to be levied against the owner's property to pay the principal and interest thereof."

In the event there is no challenge by a property owner to the amount of a special assessment to be levied against the owner's property or to the amount of a condemnation award, the appropriate references thereto may be deleted from the certificate.

History: L. 1978, ch. 54, § 1; L. 1987, ch. 58, § 1; April 16.



10-108b Same; notice of pending or threatened lawsuit, effect.

10-108b. Same; notice of pending or threatened lawsuit, effect. Whenever any municipality issuing bonds pursuant to article 1 of chapter 10 of the Kansas Statutes Annotated is unable to execute a nonlitigation certificate as required by K.S.A. 10-108a because of a pending or threatened lawsuit, any such pending or threatened lawsuit not filed with a court of competent jurisdiction in this state within thirty (30) days after any member of the governing body of such municipality is served with written notice of such pending or threatened lawsuit shall be deemed insufficient to challenge the validity of the nonlitigation certificate, and after the expiration of such thirty (30) day period, such certificate may be executed and filed as though no lawsuit was pending or threatened.

History: L. 1978, ch. 54, § 2; July 1.



10-108c Same; municipality prevailing in lawsuit authorized to issue bonds unless stay granted.

10-108c. Same; municipality prevailing in lawsuit authorized to issue bonds unless stay granted. Whenever a judgment is entered in favor of a municipality in any action challenging the authority for or validity of the issuance of bonds pursuant to article 1 of chapter 10 of the Kansas Statutes Annotated, such municipality shall have authority to forthwith issue its bonds notwithstanding any other party's right to appeal unless such other party applies to the district court for and is granted a stay on appeal pursuant to subsection (d) of K.S.A. 60-2103.

History: L. 1978, ch. 54, § 3; July 1.



10-108d Nonlitigation certificate, exception; payment of bonds if city not legally organized.

10-108d. Nonlitigation certificate, exception; payment of bonds if city not legally organized. (a) Notwithstanding any controversy, litigation or other proceeding disputing the legal organization of any city incorporated pursuant to K.S.A. 15-115, et seq., and amendments thereto, the governing body of the city may issue general obligation bonds of the city pursuant to the authority of any appropriate statute without executing a nonlitigation certificate required by K.S.A. 10-108a, and amendments thereto. Any bonds authorized to be issued hereunder shall be a general obligation of the property located within the city as it existed on the date the bonds are delivered to the purchaser, and except as provided by this subsection shall be authorized, issued, registered and sold in the manner provided by the general bond law and shall bear interest at a rate not to exceed the maximum prescribed by K.S.A. 10-1009, and amendments thereto.

(b) If it is finally determined by a court of competent jurisdiction that the city was not legally organized, the property located within the city on the date any general obligation bonds were delivered to the purchaser shall remain liable for the payment of the interest on and the principal amount of the bonds issued by the city in accordance with their terms and shall continue to be subject to the levy of special assessments, if any, and be taxed, if necessary, for the payment of the bonds and the interest thereon. Any special assessments levied by the city shall continue to constitute a lien on the property assessed. The county clerk shall annually levy a tax or collect the necessary amount to pay any special assessment levied against the property as required by the statute under which the general obligation bonds were authorized.

History: L. 1982, ch. 53, § 1; L. 1984, ch. 52, § 1; Feb. 16.



10-109 Filing statement of issuance with state treasurer.

10-109. Filing statement of issuance with state treasurer. The clerk, secretary or other recording officer of any municipality which issues bonds shall file with the state treasurer a statement in such form and including such information as the state treasurer may require, signed by all the officers who signed the bonds and attested by the proper officer with the corporate seal of the municipality, if it have a seal, and duly acknowledged before the clerk of the district court.

History: R.S. 1923, § 10-109; L. 1974, ch. 45, § 4; Jan. 13, 1975.



10-110 Updating bond register by state treasurer; reports of outstanding debt; records of cancellations; unlawful acts; penalty.

10-110. Updating bond register by state treasurer; reports of outstanding debt; records of cancellations; unlawful acts; penalty. (a) The state treasurer shall update the bond register continually by showing therein the information specified in K.S.A. 10-111, and amendments thereto, and by showing payments made through fiscal agents other than the state treasurer as information thereof is received. In addition to the report specified in K.S.A. 10-1007a, and amendments thereto, the clerk, secretary or other recording officer of each municipality shall furnish a sworn statement of all outstanding bonded indebtedness in such form as and whenever the state treasurer requires.

(b) If any municipality shall at any time take up, refund or pay off any bonds or coupons other than through a duly designated fiscal agency, the clerk, secretary or other recording officer of the municipality shall cancel the same and shall within 30 days thereafter present the bonds or coupons to the state treasurer for cancellation and entry thereof on the bond register of the state treasurer. If the municipality has a fiscal agent other than the state treasurer, it shall, within the period of 30 days, give written notice of such payment and cancellation to the fiscal agent.

(c) Whenever a municipality has a fiscal agent other than the state treasurer, such fiscal agent shall cancel all bonds and any coupons paid by it and within 30 days thereafter shall notify the state treasurer and the municipality in the manner required by the state treasurer.

(d) Failure to furnish statement or make cancellation is the failure of a clerk, secretary or other recording officer of a municipality to furnish the sworn statement provided for in subsection (a) when required to do so by the state treasurer, or the failure of such an officer to present any bonds or coupons to the state treasurer for cancellation as provided in this section.

Failure to furnish statement or make cancellation is a class C misdemeanor.

History: R.S. 1923, § 10-110; L. 1933, ch. 34, § 2 (Special Session); L. 1969, ch. 63, § 1; L. 1974, ch. 45, § 5; L. 1983, ch. 49, § 24; May 12.



10-111 Cancellation of bond or coupon; return or destruction; payments from fiscal agency fund; record requirements; bond register entry.

10-111. Cancellation of bond or coupon; return or destruction; payments from fiscal agency fund; record requirements; bond register entry. (a) Whenever a fiscal agent pays a bond or coupon, such fiscal agent shall cancel the same and return such canceled bond or coupon to the clerk of the municipality issuing the same.

(b) When a municipality has designated a fiscal agent other than the state treasurer, such fiscal agent shall, upon the payment of any bonds or coupons, cancel the same and shall, at the direction of the municipality, destroy the same or return them to the municipality. Such bonds and coupons shall be returned or destroyed at any time after six months from their payment date. The municipality shall direct the fiscal agent as to the method by which the bonds or coupons shall be destroyed.

(c) Whenever a municipality has transmitted to the state treasurer, on forms provided by the state treasurer, a request to pay moneys from the fiscal agency fund, the state treasurer shall approve vouchers therefor in accordance with this section and the director of accounts and reports shall issue warrants thereon. The state treasurer shall not approve vouchers for payment of any municipality's request in an amount greater than moneys on deposit in the fiscal agency fund to the credit of such municipality. Upon approval of any voucher under the provisions of this section, the state treasurer shall enter, on the bond register in the state treasurer's office, a detailed statement of the bonds and interest paid thereon. Each entry shall specify the municipality issuing the bond and the number of each bond or any coupon which is paid and the amount paid therefor. Thereupon, the state treasurer shall cancel all coupons and bonds paid and detail such cancellation on the bond register.

History: R.S. 1923, § 10-111; L. 1933, ch. 34, § 3 (Special Session); L. 1969, ch. 63, § 2; L. 1971, ch. 36, § 1; L. 1974, ch. 45, § 6; L. 1983, ch. 49, § 25; May 12.



10-112 Bonds required to be printed; recitals.

10-112. Bonds required to be printed; recitals. All municipal bonds shall, unless otherwise approved by the attorney general, be composed in type and printed. Such bonds shall constitute a general obligation of the municipality issuing the same and shall recite the authority under which they are issued and that they are issued in conformity with the provisions, restrictions and limitations thereof and that such bonds and the interest thereon are to be paid by such municipality, and such recital when said bonds have been duly registered as herein provided, shall import absolute verity and shall be conclusive in favor of all persons purchasing said bonds, that all proceedings and conditions precedent have been had and performed to authorize the issuance of such bonds and such bonds shall be negotiable.

History: R.S. 1923, § 10-112; L. 1978, ch. 46, § 1; July 1.



10-113 Levies for sinking fund; penalty for failure to make.

10-113. Levies for sinking fund; penalty for failure to make. It shall be the duty of the proper officers charged with the levying of taxes to levy in each year a sum sufficient to pay the interest on such bonds, and the bonds falling due in that year, and any such officer failing to make such levies shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of one hundred dollars: Provided, If the bonds mature in such manner as to require it, there may be levied during the first year in which a tax is to be collected two installments with not to exceed interest for two years, or one installment and interest for one year or more, and the last levy on any bond issue shall contain the installment with the interest to date of maturity of the last bond outstanding.

History: R.S. 1923, § 10-113; Dec. 27.



10-114 Special assessments for city improvements; apportionment; ordinance.

10-114. Special assessments for city improvements; apportionment; ordinance. Whenever the governing body of any city shall issue internal improvement bonds to pay for the costs of any improvement the cost of which is chargeable against specific property, they shall apportion such cost by special assessments in installments, and the apportionment contained in the special assessment ordinance shall hold good for all the installments that are to be collected from the specific property chargeable with the costs of said improvement.

Such ordinance shall contain the total amount of assessments apportioned to each lot or piece of ground within the taxing district, and shall state the number of annual installments in which such special assessment is to be collected; and thereafter the city clerk shall certify, annually, at the same time as other taxes are certified, and until the special assessments so apportioned have been so certified, to the county clerk a full list of the property liable for the cost of such improvement, except such property upon which the special assessments aforesaid have been paid in full, together with the respective amounts due on each of said lots or pieces of ground, which amounts shall include the annual installments and interest on all unpaid balances for one year at the rate at which the bonds were issued, and such amount so certified shall be collected as other taxes are collected.

The ordinance apportioning such costs may provide for the collection of two installments with not to exceed interest for two years, or one installment and interest for one year or more, in the first year in which such assessment is to be collected, if the bonds for such improvement and interest on the same mature in such manner as to require such levy. The last amount so certified shall contain the installment with the interest to the date of maturity of the last outstanding bond. All or part of said installments, each installment being separately set out and designated by the year in which it is to be extended upon the tax rolls, may be included in one certificate.

History: R.S. 1923, § 10-114; Dec. 27.



10-114a Unanticipated additional interest on temporary notes for city improvements; assessments against city at large.

10-114a. Unanticipated additional interest on temporary notes for city improvements; assessments against city at large. Whenever assessments levied for any city improvements are challenged by court action and such action delays the payment of temporary notes issued to finance such improvements, causing unanticipated additional interest on said notes, the governing body is authorized to assess against the city at large and issue bonds for the payment of the amount of such interest and the amount, if any, representing the difference between the amount of the challenged assessment and the amount finally assessed against the property.

History: L. 1968, ch. 60, § 1; July 1.



10-115 Payment of special assessments.

10-115. Payment of special assessments. Where bonds have been or are to be issued by any municipality, which bonds are payable from special assessments to be levied by such municipality, the owner of any lot or piece of land liable to any such special assessment may redeem his or her property from such liability by paying the entire amount chargeable against such property at any time before the issuance of the bonds, or after the issuance of the bonds by paying all of the installments of the assessments which have been levied, and also the amount of the unlevied installments, with interest on the latter at the rate of interest provided in said bonds from the date of the bonds to the time of maturity of the last installment.

In all cases where installments of special assessments not yet levied are paid, as above provided, whether before or after the issuance of the bonds, to the treasurer of the municipality issuing such bonds, the treasurer shall receipt therefor, and all sums so paid shall be applied solely to the payment of such improvements or the redemption of the bonds issued therefor. Where any piece of property has been redeemed from liability for the cost of any improvement, as herein provided, such property shall not thereafter be liable to further special assessment for the cost of such improvement.

History: R.S. 1923, § 10-115; Dec. 27.



10-116a Refunding of revenue bonds and interest thereon; limitations; investment of certain bond proceeds.

10-116a. Refunding of revenue bonds and interest thereon; limitations; investment of certain bond proceeds. Any municipal or quasi-municipal corporation which has issued or may hereafter issue revenue bonds under the laws of the state of Kansas, may issue, without an election, revenue bonds pursuant to the provisions of this section to refund any revenue bond issue or issues, or part thereof, any interest on such bonds or both such bonds and interest. The principal amount of any issue of refunding revenue bonds shall not exceed the aggregate amount of: (a) The principal amount of the revenue bonds or interest being refunded; (b) the amount of any interest which has accrued thereon or interest that will accrue to the date of payment of the bonds being refunded; (c) the amount of any premium required to be paid should the bonds be called for redemption and payment; (d) expenses of the municipal or quasi-municipal corporation deemed by the governing body to be necessary for the issuance of the refunding bonds; and (e) expenses incident to the payment of the bonds being refunded. The refunding revenue bonds may be sold or exchanged for the bonds being refunded either as a whole or in installments at any time or times, either at, before, or after the maturity of the bonds being refunded. If the refunding revenue bonds are sold more than six months prior to the maturity or earliest prior redemption date of the bonds being refunded, the proceeds derived from the sale, together with any other moneys on hand, shall be placed in escrow under a trust agreement with a Kansas bank having full trust powers. The proceeds and moneys shall be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America or municipal obligations which are secured by direct obligations of the United States of America, and which shall mature or be subject to redemption by the holders thereof not later than the respective dates when the proceeds of the obligations together with the interest accruing thereon and any other moneys or investments held in escrow will be required for the purposes intended. The trust agreement shall pledge or assign the moneys and investments held in trust for the payment of the principal of the revenue bonds being refunded and may pledge or assign the moneys and investments held in trust for the payment of the interest on the revenue bonds being refunded and any redemption premium thereon. The trust agreement may pledge or assign any of the obligations or other moneys or investments, or interest accruing thereon, held in trust, which are in excess of the amount of the obligations and other moneys and investments held which is equal to the amount of the principal of the bonds to be refunded which comes due on the date for which the bonds may have been called for redemption or irrevocable instructions to call bonds for redemption have been given and any redemption premium thereon, for the payment of the principal of and interest on any or all of the refunding revenue bonds and any redemption premium thereon, and shall contain provisions for protecting and enforcing the rights and remedies of the holders of the revenue bonds. The refunding revenue bonds issued pursuant to this section shall not be general obligations of the municipal or quasi-municipal corporation, except as herein provided, and insofar as the same may be made applicable the issuance of the refunding revenue bonds, the security thereof, and the rights, duties and obligations of the municipal or quasi-municipal corporation in respect thereof, shall be governed by the laws governing such matters with respect to the bonds being refunded and all other laws generally applicable to revenue bonds issued in this state by the municipal or quasi-municipal corporation.

History: L. 1965, ch. 136, § 1; L. 1976, ch. 60, § 1; L. 1977, ch. 58, § 1; L. 1978, ch. 47, § 1; L. 1983, ch. 48, § 3; L. 1987, ch. 60, § 1; May 28.



10-117 Unlawful issue, diversion or misuse of bond proceeds or tax funds; penalties.

10-117. Unlawful issue, diversion or misuse of bond proceeds or tax funds; penalties. Any person who shall appropriate, use, or aid or abet in appropriating or using any of the funds procured by the sale of bonds by a municipality for any other purpose than that for which such bond issue was intended, or shall issue any refunding bonds in excess of the principal amount permitted by law, or shall misappropriate or use, or aid or abet in misappropriating or using, any of the funds raised by taxation for the purpose of paying the principal or interest of such bonds for any purpose other than paying such principal or interest, shall be deemed guilty of a misdemeanor, and on conviction thereof shall be fined in a sum not less than one hundred nor more than one thousand dollars, and in addition thereto may be imprisoned in the county jail for not less than three months nor more than twelve months, and shall also be liable in a civil action to the municipality issuing the bonds for the amount so misappropriated or used. Any officer of any municipality who shall be convicted in a court of competent jurisdiction of a misdemeanor as herein set out shall, in addition to the penalty or penalties herein prescribed, forfeit his or her office.

History: R.S. 1923, § 10-117; L. 1977, ch. 58, § 2; May 18.



10-117a Transfer of unexpended balance in bond and interest fund.

10-117a. Transfer of unexpended balance in bond and interest fund. (a) Notwithstanding the provisions of K.S.A. 10-117, and amendments thereto, whenever all bond issues have been completely retired the governing body of the municipality which issued such bonds is hereby authorized to transfer any unexpended balance of money in such bond and interest fund to the general fund of the municipality. Such transfer shall be subject to the provisions of K.S.A. 79-2958, and amendments thereto.

(b) When used in this section: (1) "Municipality" shall have the same meaning ascribed thereto by K.S.A. 10-101, and amendments thereto; (2) "bond" shall mean a general obligation bond.

History: L. 1991, ch. 50, § 1; April 25.



10-118 Sinking fund levy to pay bonds maturing at same time.

10-118. Sinking fund levy to pay bonds maturing at same time. Whenever any municipality has issued bonds the entire amount of which become due and payable at the same time, it shall be the duty of the proper officers of such municipality to levy in each year a sinking fund sufficient to pay the said bonds when due, in addition to the tax necessary to pay the interest thereon.

History: R.S. 1923, § 10-118; Dec. 27.



10-118a Diversion of interest and sinking funds for refunding bonds; penalties.

10-118a. Diversion of interest and sinking funds for refunding bonds; penalties. Whenever any municipality, as defined in K.S.A. 10-101, shall have refunded any of its outstanding bonded indebtedness, all funds on hand to the credit of the bonds so refunded shall be transferred to the credit of the interest and sinking fund for the refunding bonds so issued; and any and all taxes originally levied for the payment of said outstanding bonds so refunded, when collected, shall be paid into the interest and sinking fund created for the payment of said refunding bonds and interest.

Any diversion of such funds to other purposes shall constitute a misappropriation thereof; and any person who shall divert or aid or abet in the diversion of any of such funds for any other purpose shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be fined in the sum of not less than one hundred dollars ($100) or more than one thousand dollars ($1,000); and in addition thereto, may be imprisoned in the county jail for not less than three (3) months or more than twelve (12) months; and shall also be liable in a civil action to the municipality for the amount so diverted. Any official of any municipality who shall be convicted in a court of competent jurisdiction of a misdemeanor as herein set out, shall in addition to the penalty or penalties herein described, forfeit his or her office.

History: L. 1933, ch. 31, § 1 (Special Session); Dec. 30.



10-118b Diversion not basis of tax protest.

10-118b. Diversion not basis of tax protest. The fact that any such diversion shall have taken place shall not be the basis of a protest to avoid the payment of taxes by any taxpayer, and all such protests shall be of no force and effect.

History: L. 1933, ch. 31, § 2 (Special Session); Dec. 30.



10-119 Changing territory or disorganization of municipality; liability; tax levies.

10-119. Changing territory or disorganization of municipality; liability; tax levies. Whenever a part of the territory of any municipality has been detached and attached to some other municipality, or whenever any municipality has been disorganized according to law and the territory attached to or included in some other municipality or municipalities, such territory shall be liable for the payment of all bonds issued or other indebtedness incurred by such municipality before such detachment or disorganization, and the proper taxing officers of the municipality to which such territory is attached shall levy such taxes upon such attached territory as are necessary to pay its proper proportion of the interest and principal of such bonds or other indebtedness as aforesaid, and such officers may be compelled by mandamus at the instance of the holders of such bonds or other indebtedness to levy such tax.

History: R.S. 1923, § 10-119; L. 1963, ch. 393, § 32; May 15.



10-120 Bond election; publication of notice.

10-120. Bond election; publication of notice. Whenever an election is required for the issuance of bonds for any purpose by any municipality other than an irrigation district or where a different procedure for giving notice of the election is specifically provided by law, upon compliance with the legal requirements necessary and precedent to the call for the election, the proper municipal officers shall call an election. The election shall be held within 45 days after compliance with the necessary requirements, or within 90 days, should the longer period include the date of a general election.

Notice of the election shall be published in a newspaper of general circulation in the municipality once each week for two consecutive weeks. The first publication shall be not less than 21 days prior to the election. The notice shall set forth the time and place of holding the election and the purpose for which the bonds are to be issued and shall be signed by the county election officer. The election shall be held at the usual place of holding elections and shall be conducted by the officers or persons provided by law for holding elections in the municipality.

History: R.S. 1923, § 10-120; L. 1976, ch. 61, § 1; L. 1978, ch. 48, § 1; L. 1981, ch. 166, § 1; L. 1981, ch. 173, § 4; L. 1983, ch. 50, § 1; L. 1983, ch. 118, § 1; L. 1983, ch. 51, § 1; July 1.



10-120a Bond election; notice requirements.

10-120a. Bond election; notice requirements. (a) When used in this section, "municipality" means any county, township, city, municipal university, school district and any other taxing district or political subdivision of the state which is, or may be, authorized to issue bonds.

(b) Whenever any municipality proposes to issue bonds and an election is required to be held prior to such issuance, the governing body of such municipality shall include in the notice of such election the following:

(1) The total amount of the bonds to be issued;

(2) the amount of such bonds which represent the actual cost of the project financed by the bonds to be issued;

(3) the projected amount of interest to be paid until the bonds are retired. Such projected amount shall be determined by using the interest rate from most recent bond issuances for the financing of similar projects by similar municipalities;

(4) the projected amount of all expenses incurred in such bond issuance including, but not limited to, attorney fees, underwriter fees and the cost of printing such bonds;

(5) the projected amount of the annual payments for principle and interest on the bonds;

(6) the projected annual rate of taxation and the source of taxation necessary to retire such bonds; and

(7) any other information deemed necessary by the governing body of the municipality to provide full disclosure relating to the proposed bond issue.

(c) For the purposes of this section, an election is required to be held whenever a law specifically requires an election to be called or whenever a law authorizes the filing of a petition requesting an election and a sufficient petition is filed as required by such law.

(d) Nothing in this section shall be grounds to challenge the validity of the election on or the issuance of such bonds if the governing body has made a good faith effort to make accurate projections based upon the information available to the governing body at the time of making such projections.

History: L. 1995, ch. 269, § 1; July 1.



10-121 Elections for acquisition of land.

10-121. Elections for acquisition of land. Whenever any election is required to authorize the acquisition of land for, or the making of any public improvement, and such proposition is coupled with the proposition of the issuance of bonds and the levy of taxes to pay for the same, such election shall be held in all respects as provided for bond elections alone, except when such election is held at the same time as a general election.

History: R.S. 1923, § 10-121; Dec. 27.



10-122 Investment of sinking fund.

10-122. Investment of sinking fund. The officers of any municipality which has levied and collected a sinking fund for the payment of bonds not then due may invest the said sinking fund in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in any municipal bonds of this state which shall become due at or prior to the due date of the bonds for which such sinking fund was levied and collected except that no sinking fund shall be invested under this act in the bonds of any county, township, city or school district where the bonded indebtedness thereof shall exceed fifteen (15) percent of its total assessed valuation as shown by the last assessment preceding such investment.

History: R.S. 1923, § 10-122; L. 1931, ch. 88, § 1; L. 1933, ch. 35, § 1 (Special Session); L. 1977, ch. 54, § 1; July 1.



10-123 Temporary notes for improvements; issuance; renewal, when.

10-123. Temporary notes for improvements; issuance; renewal, when. (a) (1) If a municipality has approved an improvement for which the municipality is authorized to finance, in whole or in part, by the issuance of bonds, the governing body of the municipality may issue temporary notes that:

(A) Bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto;

(B) are payable in accordance with the terms of the notes;

(C) mature not later than four years from the date of the notes; and

(D) do not exceed, in the aggregate, the amount of bonds which may be issued and are then unissued, as shown by the approved estimates on file.

(2) If bonds may be issued for purposes for which state or federal aid is available, the amount of the notes shall not exceed the total amount of any unissued bonds and the state and federal aid granted to the project. Any municipality may issue renewal temporary notes to pay for the cost of taking up any previously issued temporary notes as the notes mature when:

(A) All aspects of the improvement will not be completed at the maturity date of the notes; or

(B) the municipality has completed the improvements and the issuance of bonds is prevented, hindered or delayed.

(b) (1) The temporary notes shall be in a form determined by ordinance or resolution that are acceptable for registration by the state treasurer. The notes shall be executed and registered in the same manner as the bonds and shall be redeemed and canceled before or at the time permanent bonds are issued in lieu thereof. Temporary notes may be retired, in whole or in part, from current revenues of the municipality authorized for such purpose.

(2) The temporary notes:

(A) May be issued from time to time, as required during the progress of the work;

(B) shall be negotiable in accordance with the terms of the notes; and

(C) shall constitute a general obligation of the municipality issuing the same.

(3) The temporary notes shall not be negotiable in accordance with the terms of the notes until the notes are signed, registered and then countersigned by the clerk of the issuing municipality and include a statement to that effect on the face of all such temporary notes.

(4) The temporary notes may be sold in the manner determined by the municipality.

(c) The amount of temporary notes and bonds issued and outstanding shall not, at any time, exceed the estimated cost and expense of the improvement.

History: R.S. 1923, § 10-123; L. 1939, ch. 91, § 1; L. 1951, ch. 126, § 1; L. 1953, ch. 55, § 1; L. 1970, ch. 64, § 3; L. 1977, ch. 47, § 1; L. 1978, ch. 49, § 1; L. 1982, ch. 55, § 1; L. 1989, ch. 52, § 1; L. 2015, ch. 34, § 2; July 1.



10-124 Interest coupons receivable for taxes.

10-124. Interest coupons receivable for taxes. As they become due, any interest coupons shall be receivable in payment of taxes due to the particular county, city, the board of education of any city, the township or school district which has issued such coupons and shall be received by all collecting officers the same as cash, in payment of such taxes.

History: R.S. 1923, § 10-124; L. 1983, ch. 49, § 26; May 12.



10-125 Bonds covered by 10-101 to 10-125.

10-125. Bonds covered by 10-101 to 10-125. This act shall govern the issuance of all municipal bonds, except where different provisions are specifically provided by law, in which case the specific provisions shall control only so far as they conflict with this act.

History: R.S. 1923, § 10-125; Dec. 27.



10-126 Printing of coupons; size and form.

10-126. Printing of coupons; size and form. If any coupons are attached to bonds issued by the state of Kansas or any political subdivision thereof, they shall be sized approximately two inches in width and no smaller than 31/4 inches in length or larger than 41/4 inches in length but such dimensions may be varied as required by the state treasurer with the approval of the attorney general. The following information shall be shown upon the face of such coupons: (a) The name of the state of Kansas or the political subdivision thereof issuing such bond and coupon; (b) the place at which the same are made payable; (c) the kind, series, issue date and number of the bond to which the coupon appertains; (d) the facsimile signatures of the officials authorized to sign the coupon; (e) the date of maturity; (f) the amount of the coupon; (g) the number of the coupon; and (h) the state treasurer's registration number. The state treasurer, with the approval of the attorney general, shall prescribe the arrangement of the information on the bond coupon and may also prescribe the types of ink, type fonts and type sizes that will facilitate the reading of such coupons on optical character reading equipment.

History: L. 1927, ch. 97, § 1; L. 1967, ch. 77, § 1; L. 1978, ch. 50, § 1; L. 1983, ch. 49, § 27; May 12.



10-127 Same; refusal by state treasurer to register.

10-127. Same; refusal by state treasurer to register. The state treasurer shall refuse to register any bonds, if any coupons attached thereto are not printed in accordance with K.S.A. 10-126, and amendments thereto. No municipality shall attach to any bond issued by such municipality interest coupons having different rates of interest, and the state treasurer shall refuse to register any bonds issued after the effective date of this act which do not comply with this requirement.

History: L. 1927, ch. 97, § 2; L. 1972, ch. 37, § 2; L. 1974, ch. 45, § 7; L. 1983, ch. 49, § 28; May 12.



10-128 "Municipality" defined.

10-128. "Municipality" defined. As used in this act, the word "municipality" or "municipalities" shall mean every municipality and governmental subdivision in the state of Kansas which is authorized to issue bonds of indebtedness.

History: L. 1941, ch. 101, § 1; April 10.



10-129 Call of bonds or temporary notes before maturity; notice to state treasurer; paying agent and others; costs.

10-129. Call of bonds or temporary notes before maturity; notice to state treasurer; paying agent and others; costs. (a) Whenever any municipality orders the call of any bonds or temporary notes issued by such municipality prior to the date of the maturity thereof, it shall be the duty of the clerk or secretary of such municipality to notify:

(1) The state treasurer and paying agent of such call by mailing to the state treasurer and paying agent, by certified mail, at least 45 days prior to the date fixed for the call of such bonds or for temporary notes for which the state treasurer acts as paying agent, a copy of the order, resolution or ordinance calling such bonds or temporary notes; and

(2) cause the paying agent to notify each presenter of interest coupons or owner of registered bonds or temporary notes that a call has been made as follows:

(A) If the bonds are bearer bonds, each person who last received an interest payment on any such bonds prior to the date fixed for notification of the call of such bonds if the address of such person is known, by mailing to such person, at the last known address thereof, a copy of the order, resolution or ordinance calling such bonds; or

(B) if the bonds or temporary notes are registered, each registered owner of such bonds or temporary notes, or the duly authorized agent thereof, by mailing to such person or authorized agent, at the last known address of such owner or agent, a copy of the order, resolution or ordinance calling such bonds or temporary notes.

(b) Costs associated with the foregoing provisions shall be paid by the municipality ordering the call of such bonds or temporary notes.

History: L. 1941, ch. 101, § 2; L. 1987, ch. 59, § 1; L. 1991, ch. 49, § 1; L. 1994, ch. 96, § 1; July 1.



10-130 Redemption of bonds and payment of interest thereon; duties of treasurers; requests for money to county treasurers; failure to pay bond moneys; penalty.

10-130. Redemption of bonds and payment of interest thereon; duties of treasurers; requests for money to county treasurers; failure to pay bond moneys; penalty. (a) The treasurer of each municipality shall remit to the state fiscal agent at least 20 days before the day of maturity of any bonds or the interest thereon, payable at the office of the state treasurer as fiscal agent, sufficient moneys for the redemption of such bonds and the payment of the interest thereon. The treasurer of any municipality, in lieu of remitting such moneys to the state fiscal agent at such time, may provide the state fiscal agent with a certificate of a state or national bank or state or federally chartered savings and loan association that there are on deposit in such bank or savings and loan association, held in trust for such state fiscal agent, funds in the form of cash or securities of the United States government, sufficient for the redemption of such bonds or the payment of the interest thereon, and that such funds will either reach the office of the state fiscal agent on or before 12 o'clock noon of the third working day before the day of maturity of such bonds or the interest thereon or reach the office of the state fiscal agent on or before 12 o'clock noon of the first working day before the day of maturity of such bonds or the interest thereon, if such funds are transferred to the state fiscal agent electronically. Upon receipt of such certificate, the state fiscal agent shall file the same in the office of the state fiscal agent.

(b) When a municipality needs moneys that are in the county treasury to redeem any bonds or to pay the interest thereon, the treasurer of such municipality shall make a written request of the county treasurer for the amount needed not later than 25 days prior to the maturity date of the bonds or the interest thereon. Not later than two days following the receipt of such request the county treasurer shall forward to the treasurer of the municipality the amount requested, if the county treasurer has collected the same for such purpose. If the full amount of such a request is not in the county treasury, the county treasurer shall forward that portion that is in the county treasurer's possession for such purpose.

(c) When a county treasurer is charged with the collection of tax moneys for a municipality, the territory of which is in more than one county, such treasurer shall forward any such funds when collected to the proper county treasurer as soon as practical, or not later than two days following receipt of a request from the county treasurer to whom they are to be forwarded.

(d) Failure to pay bond moneys when due is any of the following:

(1) Failure of a county treasurer to forward moneys in the county treasury when requested as provided in this section; or

(2) failure of the treasurer of a municipality or any county treasurer to make timely request for moneys as provided in this section; or

(3) failure of the treasurer of a municipality to make timely remittance of moneys for redemption of bonds or to pay the interest thereon, when such moneys are available for such remittance.

Failure to pay bond or interest moneys when due is a class C misdemeanor.

History: L. 1941, ch. 101, § 3; L. 1963, ch. 66, § 1; L. 1969, ch. 64, § 1; L. 1971, ch. 37, § 1; L. 1974, ch. 45, § 8; L. 1983, ch. 52, § 1; L. 1983, ch. 49, § 29; L. 1984, ch. 53, § 1; L. 1992, ch. 66, § 1; July 1.



10-130a Failure of state treasurer to pay certain funds or moneys as provided by law; penalty.

10-130a. Failure of state treasurer to pay certain funds or moneys as provided by law; penalty. Any state treasurer who possesses or controls funds or moneys which are directed by law to be used for the payment of any bonds or the interest thereon and who fails to pay the same at the time and in the manner provided by law shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not to exceed $100.

History: L. 1963, ch. 66, § 2; L. 1983, ch. 49, § 30; May 12.



10-131 Investment of proceeds of bonds or temporary notes and certain funds authorized; disposition of interest received therefrom.

10-131. Investment of proceeds of bonds or temporary notes and certain funds authorized; disposition of interest received therefrom. (a) The governing body of any municipality, as defined in K.S.A. 10-101, and amendments thereto, which has issued or may issue bonds or temporary notes for any purpose, is hereby authorized and empowered to invest any portion of the proceeds of such bonds, notes or funds held pursuant to the resolution or ordinance authorizing the issuance of such bonds or notes, which is not currently needed, in: (1) Investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein; (2) the municipal investment pool established pursuant to K.S.A. 12-1677a, and amendments thereto; (3) direct obligations of the United States government or any agency thereof; (4) the municipality's temporary notes issued pursuant to K.S.A. 10-123, and amendments thereto; (5) interest-bearing time deposits in commercial banks located in the county or counties in which the municipality is located; (6) subject to the limitations provided in subsection (b), obligations of the federal national mortgage association, federal home loan banks, the federal home loan mortgage corporation or the government national mortgage association; (7) repurchase agreements for securities described in (3) or (6); (8) investment agreements with or other obligations of a financial institution the obligations of which at the time of investment are rated in either of the three highest rating categories by Moody's investors service or Standard and Poor's corporation; (9) investments in shares or units of a money market fund or trust the portfolio of which is comprised entirely of securities described in (3) or (6); (10) receipts evidencing ownership interests in securities or portions thereof described in (3) or (6); (11) municipal bonds or other obligations issued by any municipality of the state of Kansas as defined in K.S.A. 10-1101, and amendments thereto, which are general obligations of the municipality issuing the same; or (12) bonds of any municipality of the state of Kansas as defined in K.S.A. 10-1101, and amendments thereto, which have been refunded in advance of their maturity and are fully secured as to payment of principal and interest thereon by deposit in trust, under escrow agreement with a bank, of securities described in (3) or (6). The interest received on any such investment shall upon receipt thereof be set aside and used for the purpose of paying interest on the bonds or notes issued or used for paying the cost of the project for which the bonds or notes were issued.

(b) No moneys authorized to be invested pursuant to subsection (a) shall be invested in a derivative.

For the purposes of this section, "derivative" means any investment instrument whose market price is derived from the fluctuating value of an underlying asset, index, currency, futures contract, including futures, options and collateralized mortgage obligations.

History: L. 1947, ch. 106, § 1; L. 1949, ch. 113, § 1; L. 1953, ch. 56, § 1; L. 1971, ch. 38, § 1; L. 1971, ch. 39, § 1; L. 1976, ch. 62, § 1; L. 1977, ch. 54, § 2; L. 1980, ch. 52, § 1; L. 1987, ch. 60, § 2; L. 1988, ch. 66, § 1; L. 1989, ch. 48, § 64; L. 1994, ch. 103, § 1; L. 1996, ch. 84, § 1; L. 2010, ch. 54, § 1; July 1.



10-132 Used surplus proceeds of certain bond issues to purchase bonds.

10-132. Used surplus proceeds of certain bond issues to purchase bonds. The governing body of any municipality, as defined in K.S.A. 10-101, which has heretofore voted or may hereafter vote bonds for any purpose, is hereby authorized and empowered to use any surplus portion of the proceeds of said bonds to purchase any of said bonds of such issue if such bonds may be purchased at par or less. All bonds so purchased shall be immediately canceled and the governing body of the municipality shall notify the state treasurer of such purchase and cancellation. Thereupon the state treasurer shall make the proper entries in the records of the state treasurer's office to show such cancellation.

History: L. 1955, ch. 67, § 1; April 13.






Article 2 BRIDGE BONDS

10-201 Bonds for bridges; counties, cities and townships.

10-201. Bonds for bridges; counties, cities and townships. The board of county commissioners of any county, the governing body of an incorporated city, and the trustee, clerk and treasurer of any township in this state are hereby empowered to issue the bonds of such county, city or township for the purpose of building, purchasing or repairing bridges, free or otherwise, within such county, city or township.

History: L. 1872, ch. 68, § 1; L. 1874, ch. 39, § 1; L. 1909, ch. 62, § 1; R.S. 1923, § 10-201; L. 1969, ch. 65, § 1; L. 1973, ch. 53, § 1; April 2.



10-202 Same; election before bonds issued; conditions as to issuance.

10-202. Same; election before bonds issued; conditions as to issuance. Before any bonds shall be issued, as herein provided, the same shall be ordered by a vote of the qualified electors of such county, city, or township. All bonds issued under the provisions of this act [*] shall be issued in the manner provided by the general bond law and such bonds may be issued without regard to any statutory limitations of bonded indebtedness and shall not be included in computing the total bonded indebtedness of any county, city or township issuing the same for the purposes of such statutory limitations of bonded indebtedness.

History: L. 1872, ch. 68, § 3; R.S. 1923, § 10-202; L. 1969, ch. 65, § 2; April 21.

* "This act," see 10-201.



10-203 Same; petition for election by electors.

10-203. Same; petition for election by electors. When a petition, signed by electors of any county, city or township equal in number to not less than five percent (5%) of the qualified electors of such county, incorporated city or township, shall be presented to the board of county commissioners of such county, the governing body of such city, or the trustee, clerk and treasurer of such township, asking that a vote be taken upon the question of building, purchasing or repairing a bridge such officers shall, within ten (10) days after the presentation of such petition, call an election as provided by law to vote on such proposition.

History: R.S. 1923, § 10-203; L. 1935, ch. 80, § 1; L. 1973, ch. 53, § 2; April 2.



10-204 Joint bridge projects by counties, cities or townships.

10-204. Joint bridge projects by counties, cities or townships. Whenever any two counties, cities or townships are separated by a stream of water, which it is desirable to bridge, such counties, cities or townships may join in the construction of the same, and the officers aforesaid of such counties, cities or townships shall determine the proportionate share of bonds to be issued by each, and each county, city or township shall bear the same proportionate expense and cost of constructing and maintaining said bridge, and if the same be a toll bridge, shall receive the same proportion of tolls collected therefrom; but each county, city or township shall vote separately on the issuing of bonds.

History: L. 1872, ch. 68, § 8; March 7; R.S. 1923, § 10-204.



10-205 Joint bridge projects by counties, cities and townships; bids; plans and specifications; surety bond.

10-205. Joint bridge projects by counties, cities and townships; bids; plans and specifications; surety bond. If a majority of the votes cast at any election held pursuant to K.S.A. 10-204 favor the proposition submitted and the issuing of bonds, the officers of such county, city or township, shall take sealed proposals for the building or repair of the bridge for a period of not more than 30 days ending at a date and time specified by the officers.

Proposals for the building or repair of any such bridge shall be accompanied by complete plans and specifications; the price to be charged, in cash; and a bond or undertaking, with good and sufficient security in double the amount of the proposed cost, conditioned on the faithful execution of the work proposed, and the performance of any contract made in reference thereto.

History: R.S. 1923, § 10-205; L. 1973, ch. 53, § 3; L. 1981, ch. 173, § 5; July 1.






Article 3 LIMITATION OF BONDED INDEBTEDNESS

10-306 Counties; bonded debt limitations.

10-306. Counties; bonded debt limitations. Except as provided in K.S.A. 10-307, and amendments thereto, and in any other statute which specifically exempts bonds from the statutory limitations on bonded indebtedness, the limitation on bonded indebtedness of counties shall be governed by the following provisions: (a) Except as provided in subsection (b), the authorized and outstanding bonded indebtedness of any county shall not exceed 3% of the assessed value of all tangible taxable property within such county, as certified to the county clerk on the preceding August 25.

(b) The authorized and outstanding bonded indebtedness of Franklin, Norton and Wyandotte counties shall not exceed 30% of the assessed value of all tangible taxable property within such county, as certified to the county clerk on the preceding August 25.

History: L. 1978, ch. 51, § 1; L. 1980, ch. 53, § 1; L. 1982, ch. 56, § 1; L. 1984, ch. 54, § 1; L. 1985, ch. 61, § 1; L. 1985, ch. 62, § 2; L. 2004, ch. 173, § 2; L. 2010, ch. 20, § 1; July 1.



10-307 Counties; certain bonds excluded in computing bonded indebtedness.

10-307. Counties; certain bonds excluded in computing bonded indebtedness. (a) Bonds issued for the purpose of refunding outstanding debt, including outstanding bonds and matured coupons thereof, or judgments thereon; (b) bonds issued pursuant to the provisions of article 46 of chapter 19 of the Kansas Statutes Annotated, and acts amendatory thereof or supplemental thereto; (c) bonds issued for the purpose of financing the construction or remodeling of a courthouse, jail or law enforcement center facility, which bonds are payable from the proceeds of a countywide retailers' sales tax; and (d) bonds issued by Riley or Lyon county for the purpose of financing the construction or remodeling of a law enforcement facility or jail, or both, shall not be included in computing the total bonded indebtedness of any county for the purpose of determining the limitations on bonded indebtedness provided in K.S.A. 10-306, and amendments thereto.

History: L. 1978, ch. 51, § 2; L. 1985, ch. 63, § 1; L. 1987, ch. 63, § 5; L. 1990, ch. 67, § 5; L. 1992, ch. 160, § 1; April 30.



10-308 Cities; limitations.

10-308. Cities; limitations. (a) Except as provided in this section and K.S.A. 10-309, and amendments thereto, and in any other statute which specifically exempts bonds from the statutory limitations on bonded indebtedness, the limitation on bonded indebtedness of cities shall be governed by this section. The authorized and outstanding bonded indebtedness of any city shall not exceed 30% of the assessed valuation of the city.

(b) (1) The authorized and outstanding bonded indebtedness of the city of Junction City shall not exceed 40% of the assessed valuation of such city. The provisions of this paragraph shall expire on June 30, 2011.

(2) On and after July 1, 2011, the authorized and outstanding bonded indebtedness of the city of Junction City shall not exceed 37% of the assessed valuation of such city. The provisions of this paragraph shall expire on June 30, 2016.

(3) On and after July 1, 2016, the authorized and outstanding bonded indebtedness of the city of Junction City shall not exceed 34% of the assessed valuation of such city. The provisions of this paragraph shall expire on June 30, 2020.

(c) For the purpose of this section, assessed valuation means the value of all taxable tangible property as certified to the county clerk on the preceding August 25 which includes the assessed valuation of motor vehicles as provided by K.S.A. 10-310, and amendments thereto.

History: L. 1978, ch. 52, § 1; L. 1982, ch. 57, § 1; L. 1985, ch. 64, § 1; L. 1986, ch. 61, § 1; L. 2006, ch. 33, § 1; L. 2012, ch. 41, § 1; July 1.



10-309 Limitation on bonded indebtedness of cities; exceptions.

10-309. Limitation on bonded indebtedness of cities; exceptions. Notwithstanding the provisions of K.S.A. 10-308, and amendments thereto: (a) Bonds issued by any city for the purpose of acquiring, enlarging, extending or improving any storm or sanitary sewer system; or (b) bonds issued by any city for the purpose of acquiring, enlarging, extending or improving any municipal utility; or (c) bonds issued by any city to pay the cost of improvements to intersections of streets and alleys or that portion of any street immediately in front of city or school district property, shall not be included in computing the total bonded indebtedness of the city for the purposes of determining the limitations on bonded indebtedness provided in K.S.A. 10-308, and amendments thereto.

History: L. 1978, ch. 52, § 2; L. 1982, ch. 57, § 2; L. 1989, ch. 53, § 1; July 1.



10-310 Computation of valuation for bonded indebtedness limitation purposes.

10-310. Computation of valuation for bonded indebtedness limitation purposes. The county clerk shall add (1) the taxable value of each motor vehicle, as shown on the application for registration for the previous year or as otherwise established in the manner prescribed by K.S.A. 79-5105, and amendments thereto, and (2) the taxable value of motor vehicles established in the manner prescribed by K.S.A. 79-1022, and amendments thereto, to the equalized assessed tangible valuation on the tax roll of each taxing subdivision in which such motor vehicle has acquired tax situs. The resulting total shall constitute the equalized assessed tangible valuation of the taxing subdivision for the computation of limitations upon bonded indebtedness and for all other purposes except the levying of taxes and the computation of limitations thereon.

History: L. 1983, ch. 338, § 1; L. 1985, ch. 61, § 2; July 1.



10-311 Revenue bonds and municipality, defined; revenue bonds excluded from computation of bonded indebtedness.

10-311. Revenue bonds and municipality, defined; revenue bonds excluded from computation of bonded indebtedness. (a) "Revenue bonds" mean bonds issued by any municipality to be paid from the revenue derived from the operation of a publicly owned utility, instrumentality or facility of a revenue producing character, or which are not general obligations of the issuing municipality.

(b) "Municipality" means any city, county, municipal or quasimunicipal corporation or other political subdivision of the state authorized to issue revenue bonds.

(c) Revenue bonds issued by a municipality shall not be included in computing the total bonded indebtedness of such municipality for the purpose of determining the limitations on bonded indebtedness of such municipality.

History: L. 1985, ch. 60, § 1; L. 1987, ch. 60, § 3; May 28.






Article 4 REFUNDING BONDS

10-427 Refunding bonds; purpose; conditions and limitations.

10-427. Refunding bonds; purpose; conditions and limitations. Every municipality of the state of Kansas is hereby authorized and empowered to refund any bonds, any interest on such bonds or both bonds and the interest thereon of the municipality and may issue refunding bonds of the municipality therefor. The municipality shall be governed by and subject to the provisions of article 1 of chapter 10 of the Kansas Statutes Annotated, and amendments thereto, so far as the same may be consistent with the provisions of this act. The principal amount of any issue of any refunding bonds shall not exceed the aggregate amount of: (a) The principal amount of the issue or issues or part thereof or interest being refunded; (b) the amount of any interest which has accrued or will accrue to the date of payment of the bonds being refunded; (c) the amount of any redemption premium required; (d) expenses of the municipality deemed by the governing body to be necessary for the issuance of the refunding bonds; and (e) in the event the proceeds from the sale of the refunding bonds are to be placed in escrow and invested, the interest to accrue on the refunding bonds from the date of delivery to the first or any subsequent available redemption date or dates selected by the governing body of the municipality, or to the date or dates of maturity, whichever is determined by the governing body to be most advantageous or necessary to the municipality.

History: L. 1941, ch. 100, § 1; L. 1978, ch. 53, § 1; L. 1983, ch. 48, § 4; L. 1987, ch. 60, § 4; May 28.



10-427a Same; conditions and limitations; proceeds, disposition and investment.

10-427a. Same; conditions and limitations; proceeds, disposition and investment. (a) Refunding bonds issued under the authority of K.S.A. 10-427, and amendments thereto, may be sold or exchanged for the bonds being refunded either as a whole or in installments at any time either at, before or after the maturity of the bonds being refunded. Such bonds shall be exempt from statutory limitations of bonded indebtedness and shall not be included in computing the total bonded indebtedness of the municipality for the purpose of applying any statute limiting the bonded indebtedness of the municipality.

(b) If refunding bonds are sold more than six months prior to the maturity or earliest prior redemption date of the bonds being refunded, the proceeds derived from the sale, together with any other moneys on hand, shall be placed in escrow under a trust agreement with a Kansas bank having full trust powers. The proceeds and moneys shall be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America or municipal obligations which are secured by direct obligations of the United States of America, and which shall mature or be subject to redemption by the holders thereof not later than the respective dates when the proceeds of the obligations together with the interest accruing thereon and any other moneys or investments held in escrow will be required for the purposes intended. The trust agreement shall pledge or assign the moneys and investments held in trust for the payment of the principal of the bonds being refunded and may pledge or assign the moneys and investments held in trust for the payment of the interest on the bonds being refunded and any redemption premium thereon. The trust agreement may pledge or assign any of the obligations or other moneys or investments, or interest accruing thereon, held in trust, which are in excess of the amount of the obligations and other moneys and investments held which is equal to the amount of the principal of the bonds to be refunded which comes due on the date for which the bonds may have been called for redemption or irrevocable instructions to call bonds for redemption have been given and any redemption premium thereon, for the payment of the principal of and interest on any or all of the refunding bonds and any redemption premium thereon, and shall contain provisions for protecting and enforcing the rights and remedies of the holders of the bonds.

History: L. 1978, ch. 53, § 2; L. 1983, ch. 48, § 5; L. 1987, ch. 60, § 5; May 28.



10-428 Same; surrender; deposit.

10-428. Same; surrender; deposit. No refunding bonds issued under the provisions of this act shall be delivered to the purchaser thereof or be exchanged with the holder of the previously outstanding indebtedness refunded until the outstanding bonds, or other evidence of indebtedness to be refunded, shall have been surrendered to the issuing municipality: Provided, however, That bonds issued under the provisions of this act for the purpose of refunding outstanding bonds may be delivered to the purchaser thereof not more than ninety days prior to the stated maturity of the bonds so refunded without the then surrender to the issuing municipality of the bonds so refunded, but such delivery shall not be made until such issuing municipality shall have deposited, in the office of the state treasurer of the state of Kansas or other fiscal agency in the state of Kansas, the amount of the principal and interest due at the date of the maturity of such outstanding bonds which will mature within said ninety-day period, and the principal amount of the refunding bonds, so delivered, shall not exceed the principal amount of the outstanding bonds so maturing within said ninety-day period.

History: L. 1941, ch. 100, § 2; April 7.



10-429 Same; terms; installments; maturity dates.

10-429. Same; terms; installments; maturity dates. Bonds issued under the provisions of this act shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and shall mature within a period of thirty-one (31) years from and after the date of issuance of such bonds.

History: L. 1941, ch. 100, § 3; L. 1943, ch. 84, § 1; L. 1970, ch. 64, § 4; L. 1978, ch. 53, § 3; April 28.



10-433 Same; invalidity of part.

10-433. Same; invalidity of part. If any section, sentence, clause or fraction of this act is for any reason held to be unconstitutional, such decision shall not affect the validity of the remaining portions of the act.

History: L. 1941, ch. 100, § 7; April 7.






Article 5 FISCAL AGENCY

10-501 State treasurer fiscal agent of state; designation of fiscal agent by municipalities; banks with trust powers and trust companies.

10-501. State treasurer fiscal agent of state; designation of fiscal agent by municipalities; banks with trust powers and trust companies. Unless otherwise provided by this section or by K.S.A. 10-625, the treasurer of the state of Kansas is hereby made and designated the fiscal agent of the state of Kansas. The governing body of any municipality as defined by K.S.A. 10-101, and amendments thereto, authorizing one or more series of bonds aggregating not less than $200,000 principal amount for any one sale is hereby authorized to designate and appoint by ordinance in the case of a city, and by resolution for any other municipality, a fiscal agent of its choice to provide for payment of the bonds, and interest thereon and obligations issued and made payable by their terms at the office of such fiscal agent. Such fiscal agent shall be a bank located in the state of Kansas having trust powers and operating a trust department acting in fiduciary capacities, including paying agency functions for stocks and bonds. In addition to the bank in the state of Kansas designated as a fiscal agent, the municipality may designate and appoint one or more trust companies or banks having trust powers and located in one or more federal reserve cities as co-paying agents with the designated Kansas bank. The trust companies or banks designated as co-paying agents shall have correspondent banking relations with the designated Kansas bank and shall be engaged in the service of paying agent for municipal bonds. Whenever any municipality designates a fiscal agent other than the treasurer of the state of Kansas, all such bonds and any coupons issued under authority hereof shall show the same to be payable at the office of the designated fiscal agent or co-paying agent.

History: L. 1874, ch. 75, § 8; L. 1908, ch. 58, § 1; R.S. 1923,§ 10-501; L. 1969, ch. 63, § 3; L. 1983, ch. 49, § 31; May 12.



10-502 Establishment of fiscal agency.

10-502. Establishment of fiscal agency. Laws 1874, chapter 75, sections 1 to 7, inclusive, included by reference. [This act, the title of which was "An act to provide for the establishment of a fiscal agency for the state of Kansas in the city of New York, and prescribing the duties of officers in relation thereto," also included section 8 [10-501], which was amended by Laws 1908, chapter 58, making the state treasurer the fiscal agent of the state, but retaining a subagency in New York; section 5 [10-507] of the act last named adopts the provisions of Laws 1874, chapter 75, as far as applicable.]

History: R.S. 1923, § 10-502.



10-503 Bonds payable at state treasurer's office and at banks and trust companies designated as fiscal agents and certain designated co-paying agents.

10-503. Bonds payable at state treasurer's office and at banks and trust companies designated as fiscal agents and certain designated co-paying agents. All bonds issued by the state, or any municipality defined by K.S.A. 10-101, and amendments thereto, and the interest thereon, shall be made payable at the office of the state treasurer, in Topeka, Kansas. Unless otherwise provided, the governing body of any municipality as defined by K.S.A. 10-101, and amendments thereto, authorizing one or more series of bonds aggregating not less than $200,000 principal amount is hereby authorized to designate and appoint by ordinance in the case of a city, and by resolution for any other municipality, a fiscal agent of its choice to provide for payment of its bonds, and interest thereon and obligations hereafter issued and made payable by their terms at the office of such fiscal agent. Such fiscal agent shall be a bank located in the state of Kansas having trust powers and operating a trust department acting in fiduciary capacities, including paying agency functions for stocks and bonds. In addition to the bank in the state of Kansas designated as a fiscal agent, the municipality may designate and appoint one or more trust companies or banks having trust powers and located in one or more federal reserve cities as co-paying agents with the designated Kansas bank. The trust companies or banks designated as co-paying agents shall have correspondent banking relations with the designated Kansas bank and shall be engaged in the service of paying agent for municipal bonds.

History: L. 1908, ch. 58, § 2; R.S. 1923, § 10-503; L. 1969, ch. 63, § 4; L. 1983, ch. 49, § 32; May 12.



10-504 Deposit of funds of agency.

10-504. Deposit of funds of agency. The state treasurer shall deposit all funds coming into the state treasurer's hands on account of such agency in the state treasury, subject to the state treasurer's order, countersigned by the director of accounts and reports, and shall be liable on his or her official bond as the state treasurer for all such funds so deposited.

History: L. 1908, ch. 58, § 3; Feb. 10; R.S. 1923, § 10-504.



10-505 Commission.

10-505. Commission. The state treasurer shall collect for receiving and disbursing such funds, for the uses of the state, a commission of one-eighth of one percent but not to exceed the sum of one dollar and twenty-five cents ($1.25) for each bond, which commission shall be a charge against the county, township, school district or municipality on account of which such commission accrued.

History: L. 1908, ch. 58, § 4; L. 1915, ch. 343, § 1; R.S. 1923, § 10-505; L. 1969, ch. 66, § 1; L. 1979, ch. 45, § 1; April 12.



10-506 Deposit of commission to the bond services fee fund.

10-506. Deposit of commission to the bond services fee fund. The state treasurer shall deposit all sums received under the provisions of K.S.A. 10-505, and amendments thereto, in the state treasury and credit it to the bond services fee fund established under K.S.A. 10-108, and amendments thereto.

History: L. 1915, ch. 343, § 2; R.S. 1923, § 10-506; L. 2000, ch. 125, § 12; July 1.



10-507 Fiscal agency in New York.

10-507. Fiscal agency in New York. All acts and parts of acts relative to state fiscal agency in the city of New York shall remain in force as to such agency, except insofar as the same are modified by the provisions of this act, and shall, as far as applicable, apply to the fiscal agency created and designated by this act.

History: L. 1908, ch. 58, § 5; Feb. 10; R.S. 1923, § 10-507.



10-508 Cancellation of certain warrants drawn by state treasurer against fiscal agency.

10-508. Cancellation of certain warrants drawn by state treasurer against fiscal agency. The state treasurer and the director of accounts and reports are hereby authorized, empowered and directed to forthwith cancel upon the books and records in their respective offices any and all warrants drawn by the state treasurer upon the fiscal agency of the state of Kansas, which warrants have been issued, not presented for payment, and outstanding for a period of one year or more, and that upon canceling any such warrant, such officers shall make proper entries upon the books and records in their offices and opposite such warrant canceled the date of its cancellation, with proper reference to this act as their authority for such cancellation.

History: L. 1935, ch. 280, § 1; L. 1980, ch. 54, § 1; July 1.



10-509 Same; reversion of money to fund against which warrant drawn.

10-509. Same; reversion of money to fund against which warrant drawn. The money represented by any warrant canceled under K.S.A. 10-508 shall revert to and become a part of the specific fund against which such warrant was drawn, and the state treasurer and the director of accounts and reports shall properly credit such fund with the amount represented by any such canceled warrant.

History: L. 1935, ch. 280, § 2; L. 1980, ch. 54, § 2; July 1.






Article 6 REGISTRATION OF BONDS

10-601 Registration of bonds by state treasurer; notations; coupons; transfers; negotiability.

10-601. Registration of bonds by state treasurer; notations; coupons; transfers; negotiability. The state treasurer shall register any state bonds or bonds issued by a municipality as defined by K.S.A. 10-101, and amendments thereto, which the bondholder may present to the state treasurer, for recording in a book kept for that purpose, showing the municipality issuing the same, the series of the bond, the date, amount, number, maturity, the purpose for which the bond was issued and the name and post-office address of the bondholder. On registering any bond the state treasurer shall notify the municipality issuing the bond of its registration and the bond shall be payable on its maturity by the municipality to the state treasurer. When the state treasurer registers any bond, the registration shall be evidenced by notation to that effect on the reverse side of the bond, after which no transfer shall be valid unless made at the written request of the registered owner or a duly authorized agent in writing and similarly noted on the bond. The bond may be discharged from registration by being registered to bearer and thereupon transferability shall be restored. The bond may again be registered or be transferred to bearer as before. Registration shall not affect the negotiability of any interest coupons appertaining to any bond issued prior to the effective date of this act. This section shall not apply to any bond or bonds for which a fiscal agent other than the state treasurer has been designated.

History: L. 1923, ch. 225, § 1; R.S. 1923, § 10-601; L. 1969, ch. 63, § 5; L. 1981, ch. 57, § 1; L. 1983, ch. 49, § 33; May 12.



10-602 Assignments; release from registration.

10-602. Assignments; release from registration. After the registration of any bond it shall be negotiable only by formal assignment before a notary public, identifying the bond assigned by the name of the municipality issuing the same, the number, date, amount, and said assignment shall be acknowledged the same as conveyances of real property. All assignments of bonds shall be forwarded to the state treasurer for endorsement on the state treasurer's records, which record shall set forth the name and address of the assignee, except when it is the desire of the registered owner to release the bond from registration and further assignment, in which case the bond shall be assigned to "bearer," and by the state treasurer so endorsed upon his or her records. The state treasurer shall have printed such forms as may be necessary for use in making such assignments which shall be delivered to persons desiring the same on request.

History: L. 1923, ch. 225, § 2; R.S. 1923; § 10-602; L. 1927, ch. 93, § 1; June 1.



10-603 Payment of bonds; deposit in bond services fee fund.

10-603. Payment of bonds; deposit in bond services fee fund. On the maturity of any registered bond, it shall be forwarded by the holder to the state treasurer, who shall collect the same and pay the proceeds to the last registered holder thereof. All fees collected under the provisions of this act shall be deposited in the state treasury and credited to the bond services fee fund established under K.S.A. 10-108, and amendments thereto.

History: L. 1923, ch. 225, § 3; R.S. 1923, § 10-603; L. 2000, ch. 125, § 13; July 1.



10-605 Negotiability of coupons.

10-605. Negotiability of coupons. This act shall not affect the negotiability of any coupons attached to any registered bond.

History: L. 1923, ch. 225, § 5; R.S. 1923, § 10-605; L. 1983, ch. 49, § 34; May 12.



10-606 Registration of bonds by designated fiscal agents; record; notice; coupons; transfers; assignments; forms.

10-606. Registration of bonds by designated fiscal agents; record; notice; coupons; transfers; assignments; forms. The Kansas bank designated as the fiscal agent by the governing body of a municipality shall register any bonds payable at the office of the fiscal agent which the bondholder may present, for recording in a book kept for that purpose, showing the municipality issuing the bond, the series of the bond, the date, amount, number, maturity, the purpose for which the bond was issued and the name and post-office address of the bondholder. On registering any bond, the fiscal agent shall notify the municipality issuing the bond of its registration and the bond shall be payable on its maturity by the municipality through the fiscal agent. When the fiscal agent registers any bond, the registration shall be evidenced by notation to that effect on the reverse side of the bond, after which no transfer shall be valid unless made at the written request of the registered owner or a duly authorized agent in writing and similarly noted on the bond. The bond may be discharged from registration by being registered to bearer and thereupon transferability shall be restored. The bond may again be registered or be transferred to bearer as before. Registration shall not affect the negotiability of any interest coupons appertaining to any bond issued prior to the effective date of this act. The fiscal agent shall have printed forms for use in making such assignments which shall be delivered to persons desiring the same on request.

History: L. 1969, ch. 63, § 6; L. 1981, ch. 57, § 2; L. 1983, ch. 49, § 35; May 12.



10-607 Same; redemption of bonds.

10-607. Same; redemption of bonds. On the maturity of any registered bond or when any registered bond is called for redemption, it shall be forwarded by the holder to the fiscal agent, who shall collect the same and pay the principal thereof to the last registered holder thereof.

History: L. 1969, ch. 63, § 7; July 1.



10-620 Citation of act.

10-620. Citation of act. K.S.A. 10-620 to 10-632, inclusive, shall be known and may be cited as the Kansas bond registration law.

History: L. 1983, ch. 49, § 1; May 12.



10-621 Definitions.

10-621. Definitions. As used in this act:

(a) "Bond" means a certificated or an uncertificated bond, no-fund warrant, temporary note or other agreement to repay borrowed money and any interest thereon whether in the form of a contract, lease, installment purchase agreement or otherwise, including a share, participation or other interest in any such agreement.

(b) "Certificated bond" means a registered bond which is represented by an instrument.

(c) "Code" means the internal revenue code of 1954, as amended.

(d) "Financial intermediary" means a bank, broker or clearing corporation or the nominee of any of them or other person or nominee which in the ordinary course of its business maintains bond accounts for its customers, when so acting.

(e) "Issuer" means a public entity which issues a bond.

(f) "Obligation" means an agreement of an issuer to pay the principal and any interest on a bond.

(g) "Original issuance" means the first transfer of a bond by an issuer to a purchaser.

(h) "Public entity" means the state of Kansas, political subdivisions, cities, counties, state universities or colleges, school districts, all special districts, joint agreement entities, public authorities, public trusts, nonprofit corporations and other organizations which are authorized under the constitution or laws of the state of Kansas to issue bonds, the interest thereon which may be exempt from federal income tax.

(i) "Registered bond" means a bond issued by a public entity pursuant to a system of registration.

(j) "System of registration" means a plan which:

(1) Provides that (A) a certificated bond specify a person entitled to the bond and the rights it represents and (B) the transfer of a certificated bond may be registered upon books maintained for that purpose by or on behalf of the issuer; and

(2) provides that (A) the transfer of an uncertificated bond be registered upon books maintained for that purpose by or on behalf of the issuer and (B) such books specify the person entitled to the bond and the rights it represents.

(k) "Uncertificated bond" means a bond which is issued pursuant to a system of registration and is not represented by an instrument.

History: L. 1983, ch. 49, § 2; May 12.



10-622 Purpose of registration; federal requirement.

10-622. Purpose of registration; federal requirement. (a) The code provides that interest on certain bonds may not be exempt from federal income tax if they are not in registered form. It is therefor a matter of concern to Kansas that public entities be authorized to provide for the issuance of bonds in such form. It is a purpose of this act, subject to the approval of the attorney general, to authorize all public entities to establish and maintain a system by which bonds may be issued in registered form within the meaning of this act.

(b) Bonds have traditionally been issued in bearer rather than in registered form, and a change from bearer to registered form will significantly affect the relationships, rights and duties and costs of issuers of and persons who deal with bonds. Such effects will impact the various issuers and varieties of bonds differently depending on their legal and financial characteristics, their markets and their adaptability to recent and prospective technological and organizational developments. It is therefor a matter of concern to Kansas that public entities be provided flexibility in the development of such systems and control over system incidents, so as to accommodate such differing impacts. It is the purpose of this act to authorize the establishment and maintenance and amendment, from time to time, of differing systems of registration of bonds, including system incidents, so as to accommodate the differing impacts upon issuers and varieties of bonds.

History: L. 1983, ch. 49, § 3; May 12.



10-623 Systems of registration; approval by attorney general.

10-623. Systems of registration; approval by attorney general. (a) Each issuer is authorized to establish and regularly maintain a system of registration with respect to the bonds it issues. The system may either be a system pursuant to which only certificated bonds are issued or a system pursuant to which both certificated and uncertificated bonds are issued. The issuer, from time to time, may discontinue and reinstitute either system.

(b) The system shall be established and regularly maintained, amended, discontinued or reinstituted for the issuer by its governing body.

(c) The system shall be described in the ordinance or resolution which authorizes the original issuance, and in subsequent ordinances or resolutions providing for amendments and other matters. Such description may be by reference to a program of the issuer which is established by its governing body.

(d) The system shall define the method or methods by which transfer of the bonds shall be effective with respect to the issuer, which method or methods shall be exclusive, substantial compliance being essential to a valid transfer, and by which payment of principal and any interest shall be made. The system may permit the issuance of bonds in any denomination to represent several bonds of smaller denominations. The system may also provide for the form of any certificated bonds, for differing record and payment dates, varying denominations, and for accounting, canceled certificate destruction and other incidental matters.

(e) Under a system pursuant to which both certificated and uncertificated bonds are issued, both types of bonds may be regularly issued, or one type may be regularly issued and the other type issued only under described circumstances or to particular described categories of owners. Under a system pursuant to which uncertificated bonds are regularly issued, provision may be made for registration of pledges and releases.

(f) The system may include covenants of the issuer as to amendments, discontinuances and reinstitutions and the effect of such on the exemption of interest from federal income tax provided by the code.

(g) If the effect of a conversion from one of the forms of bonds hereunder provided for to a form not hereunder provided for is that interest shall continue to be exempt from federal income under the code, this act does not preclude such conversion.

(h) Each certificated bond may have placed upon it a certificate or certificates for the signature of the authenticating trustee, registrar, transfer agent or the like.

(i) No system of registration authorized herein shall be established without the approval of the attorney general. The attorney general may approve no more than two basic systems of registration for issuers. Variances from such systems may be approved when, in the opinion of the attorney general, it is in the public interest of the issuer or the state. The two approved basic systems of registration and any explanation, rules or regulations appertaining thereto which are determined to be necessary or desirable shall be published by the attorney general in the Kansas register prior to July 1, 1983.

History: L. 1983, ch. 49, § 4; May 12.



10-624 Uncertificated bonds; statement of rights; facsimile signatures.

10-624. Uncertificated bonds; statement of rights; facsimile signatures. The issuer shall attach to its uncertificated bonds, written statements which provide a record of certain rights as of the time of issuance of the statements. Such statements shall be provided to each person acquiring rights by registration in uncertificated bonds and such statements shall be signed by a person whose signature is required or permitted to be placed on a certificated bond of the same class or series. The statement shall confer no rights on the recipient and it shall be neither a negotiable instrument nor a security.

The written statements attached to uncertificated bonds may be signed with a facsimile of the signature of the person required to sign such statements. If such statements are signed with a facsimile signature, the transfer agent shall sign such statements manually.

History: L. 1983, ch. 49, § 5; May 12.



10-625 Authenticating trustee, transfer agent, registrar; paying and other agents; central depository system.

10-625. Authenticating trustee, transfer agent, registrar; paying and other agents; central depository system. (a) Except as provided by K.S.A. 10-501, and amendments thereto, an issuer may appoint the state treasurer or other agents authorized under the authority by which the bonds are issued as an authenticating trustee, transfer agent, registrar, paying or other agents for a term agreed upon and specify their rights, compensation and duties, limit their liabilities and provide for the payment of liquidated damages in the event of breach of duty imposed. Such liquidated damages may be made payable to a financial intermediary. None of such need have an office or do business within this state.

(b) An issuer may enter into agreements with the state treasurer, custodian banks and financial intermediaries, and nominees of any of them, in connection with the establishment and maintenance by others of a central depository system for the transfer or pledge of bonds. Any custodian banks and financial intermediaries, and nominees, if qualified and acting as fiduciaries, may also serve as authenticating trustees, transfer agents, registrars, paying or other agents of the issuer for the same issue of bonds.

History: L. 1983, ch. 49, § 6; May 12.



10-626 Costs of system of registration; fees and charges.

10-626. Costs of system of registration; fees and charges. (a) An issuer, prior to or at original issuance, may provide as a part of a system of registration, that the transferor or transferee of the bonds pay all or a designated part of the costs of the system, that costs be paid out of proceeds of the bonds, or that both methods be used. The portion of the costs of the system not provided to be paid for by the transferor or transferee or out of proceeds shall be the liability of the issuer.

(b) The issuer may, as a part of the system, provide for reimbursement or for satisfaction of its liability by payment by others. The issuer may enter into agreements with others for such reimbursement or payment, establish fees and charges pursuant to such agreements or otherwise and authorize the amount or estimated amount of such fees and charges to be reimbursed or paid from the same sources and by means of the same collection and enforcement procedures and with the same priority as the bond.

History: L. 1983, ch. 49, § 7; May 12.



10-627 Transfer fee.

10-627. Transfer fee. The transfer agent may charge to the presentor of a bond a transfer fee in an amount not to exceed the amount fixed by the state treasurer. The state treasurer shall fix the amount of the fee on July 1, 1983, and may adjust the amount annually thereafter. All fees collected by the state treasurer under the provisions of the Kansas bond registration law shall be deposited in the state treasury and credited to the bond services fee fund established under K.S.A. 10-108, and amendments thereto.

History: L. 1983, ch. 49, § 8; L. 2000, ch. 125, § 14; July 1.



10-628 State treasurer; municipal securities rulemaking board requirements.

10-628. State treasurer; municipal securities rulemaking board requirements. The state treasurer is hereby authorized to take any action necessary to comply with the appropriate municipal securities rulemaking board requirements for securities transfer or clearing agencies.

History: L. 1983, ch. 49, § 9; May 12.



10-629 Bonds pledgeable as a security for public deposits.

10-629. Bonds pledgeable as a security for public deposits. Whenever any bond is authorized to be pledged as a security under K.S.A. 9-1402 et seq. or 75-4201 et seq., and amendments thereto, or under any other statute of this state, such bond shall be accepted as a security under such statute if: (a) In the case of a certificated bond, it is assigned, delivered or pledged to the holder of the deposit for security in accordance with the provisions of such statutes; (b) in the case of an uncertificated bond, registration of a pledge of the bond is authorized by the system and the pledge of the uncertificated bond is registered; or (c) in a form approved by the attorney general, which assures the availability of the bond proceeds pledged as a security for public deposits.

History: L. 1983, ch. 49, § 10; May 12.



10-630 Registration records; exempt from public inspection.

10-630. Registration records; exempt from public inspection. (a) Registration records of the issuer may be maintained at such locations within or without the state as the issuer determines.

(b) Records of the ownership or pledge of bonds are not subject to inspection or copying under any law of this state relating to the right of the public to inspect or copy public records.

History: L. 1983, ch. 49, § 11; May 12.



10-631 Act applicable at the election of issuer; rescission of election prohibited; applicable to previously issued bonds.

10-631. Act applicable at the election of issuer; rescission of election prohibited; applicable to previously issued bonds. (a) At the election of the issuer, made at any time prior to or at original issuance of the bond, this act may be made applicable, notwithstanding any provision of law to the contrary. When this act is applicable, it is alternative to any provision of law to the contrary and no such provision to the contrary shall apply.

(b) The public entity that authorizes the original issuance of the bond may make the election of the issuer which shall be part of the ordinance or resolution authorizing such issuance.

(c) An issuer shall not rescind an election after original issuance of the bond.

(d) Nothing in this act shall limit or prevent the issuance of bonds in any other form or manner authorized by law.

(e) The provisions of this act may be made applicable to bonds which have heretofore been authorized and issued.

History: L. 1983, ch. 49, § 12; May 12.



10-632 Provisions to be construed with uniform commercial code and contract law.

10-632. Provisions to be construed with uniform commercial code and contract law. The provisions of the Kansas bond registration law shall be construed in conjunction with the uniform commercial code and the principles of contract law relative to the registration and transfer of bonds.

History: L. 1983, ch. 49, § 13; May 12.






Article 7 DESTROYED OR LOST BONDS AND WARRANTS

10-701 Issuance of duplicate.

10-701. Issuance of duplicate. Whenever any bond or warrant of the state or territory of Kansas, or any county, city, township, or school district, shall become so far mutilated as to become unfit for circulation, or shall be lost or destroyed, a duplicate thereof may be issued by the officer authorized by law to issue such bonds or warrants, under the regulations and restrictions hereinafter prescribed.

History: G.S. 1868, ch. 15, § 1; Oct. 31; R.S. 1923, § 10-701.



10-702 Contents of duplicate bonds, warrants.

10-702. Contents of duplicate bonds, warrants. (a) Each duplicate bond shall correspond, in number, date, amount and coupons, if any, with the original bond and shall have endorsed on its face, and on the face of any coupon, by the officer issuing the same, the word "duplicate" and the date of its issuance.

(b) Each duplicate warrant shall be reissued with a new warrant number. On the warrant register, each duplicate warrant shall make reference to the original warrant number and the date of issuance of the original warrant.

History: G.S. 1868, ch. 15, § 2; R.S. 1923, § 10-702; L. 1979, ch. 46, § 1; L. 1983, ch. 49, § 36; May 12.



10-703 Mutilated bond or warrant; duplicate.

10-703. Mutilated bond or warrant; duplicate. On the delivery to the proper officer of any mutilated bond or warrant, a duplicate of such bond or warrant shall be issued as herein provided.

History: G.S. 1868, ch. 15, § 3; Oct. 31; R.S. 1923, § 10-703.



10-704 Lost or destroyed bond; issuance of duplicate; indemnifying bond required.

10-704. Lost or destroyed bond; issuance of duplicate; indemnifying bond required. A duplicate for a lost or destroyed bond shall not be issued until there is filed with the proper officer an affidavit of some person knowing the facts, setting forth the ownership of such bond, the description thereof, the number of any coupons thereto attached, and the manner of its loss or destruction, and until there is executed and filed with the same officer an indemnifying bond, with securities to be approved by such officer, in a sum equal to the amount of such bond and any coupons attached if a corporate surety bond issued by a company authorized to do business in this state is filed or, in a sum equal to double the amount of such bond and any coupons attached if any other type of bond is filed, conditioned that the parties thereto shall pay all damages which the state, county, city, township or school district, as the case may be may sustain if compelled to pay such lost or destroyed bonds or any coupons.

History: G.S. 1868, ch. 15, § 4; R.S. 1923, § 10-704; L. 1953, ch. 58, § 1; L. 1955, ch. 73, § 1; L. 1970, ch. 65, § 1; L. 1983, ch. 49, § 37; May 12.



10-705 Record of duplicates.

10-705. Record of duplicates. Any officer issuing duplicates under this act shall keep a record, showing the numbers, dates and amounts of such mutilated, lost or destroyed bonds or warrants, the number of coupons thereto attached, if any, the date of issuance of the duplicate therefor and the names of the persons to whom issued.

History: G.S. 1868, ch. 15, § 5; R.S. 1923, § 10-705; L. 1983, ch. 49, § 38; May 12.



10-706 Lost or destroyed warrant; issuance of duplicate; statement of facts; stop payment procedure.

10-706. Lost or destroyed warrant; issuance of duplicate; statement of facts; stop payment procedure. A duplicate for a lost or destroyed warrant or a warrant which is not received by the payee thereof may be issued by the officer who issued the original warrant or his or her successor. Before any such duplicate warrant is issued, the issuing officer shall have on file a statement of some person knowing the facts and setting forth the description of such warrant and the fact that the same has been lost or destroyed or was not received by the payee thereof. When an issuing officer receives notice that a warrant he or she has issued has been lost or destroyed or was not received by the payee thereof, such officer shall initiate the stop payment procedure by issuing the appropriate orders to stop payment on such warrant.

History: L. 1970, ch. 65, § 2; L. 1979, ch. 46, § 2; April 5.






Article 8 WARRANTS

10-801 Terms; combination warrant checks; preparation.

10-801. Terms; combination warrant checks; preparation. All warrants shall be drawn to the order of the person or party entitled to receive the same, and shall specify the nature of the claim or service for which they were issued and out of what fund payable: Provided, That any governing body may by resolution authorize and require the use of a combination warrant check. Warrants or warrant checks shall be prepared by the clerk, auditor, secretary, director of finances or finance department of the municipality or other officer or agency authorized by the governing body.

History: L. 1891, ch. 249, § 1; R.S. 1923, § 10-801; L. 1939, ch. 93, § 1; L. 1968, ch. 375, § 3; July 1.



10-802 Authority for issuance; claims, when.

10-802. Authority for issuance; claims, when. No warrants or warrant checks shall be issued except as provided by law and no warrants or warrant checks shall be issued or authorized by any governing body except on claims as provided by K.S.A. 12-105b, and amendments thereto. Claims shall not be required for the payment of bonds and interest thereon, temporary notes, scrip or no-fund warrants issued by the municipality.

History: L. 1891, ch. 249, § 2; R.S. 1923, § 10-802; L. 1949, ch. 116, § 1; L. 1957, ch. 80, § 1; L. 1968, ch. 375, § 4; L. 1983, ch. 49, § 39; May 12.



10-803 Signatures on warrants and warrant checks.

10-803. Signatures on warrants and warrant checks. Warrants and warrant checks shall be signed by the chairman, mayor, president, trustee, director or other chief official, or in the absence of such officer, by the officer authorized by law to act in such officer's stead, and by the clerk, secretary or auditor or like officer, and the seal, if any, of the municipality need not be attached or impressed or shown by facsimile: Provided, That in manager cities the manager and director of finance, or similar officer, if there be one, shall sign the warrants or warrant checks: Provided further, That a facsimile signature may be used when authorized by the official or officer as provided by article 40 of chapter 75 of the Kansas Statutes Annotated.

History: L. 1891, ch. 249, § 3; R.S. 1923, § 10-803; L. 1968, ch. 375, § 5; July 1.



10-804 Record of warrants and warrant checks.

10-804. Record of warrants and warrant checks. The clerk, secretary, auditor or like officer of every municipality shall keep a correct record of all warrants and all warrant checks issued, showing the number, date and amount thereof, on what fund drawn, and the name of the person or party to whom the same are made payable.

History: L. 1891, ch. 249, § 4; R.S. 1923, § 10-804; L. 1968, ch. 375, § 6; July 1.



10-805 Same; duties of treasurer; signature.

10-805. Same; duties of treasurer; signature. Before delivering any warrant or warrant check to the payee the officer drawing the same shall present the same to the treasurer, who shall enter in a book kept for that purpose, the number, date and amount of such warrant, or warrant check, on what fund drawn, and the name of the payee, and thereupon sign the warrant or warrant check on the face thereof.

History: L. 1891, ch. 249, § 5; R.S. 1923, § 10-805; L. 1968, ch. 375, § 7; July 1.



10-806 Same; payment; endorsement.

10-806. Same; payment; endorsement. It shall be the duty of the treasurer of any municipality to pay on presentation any warrant properly drawn on any fund in custody by virtue of the office, and when paid write or stamp across the face of such warrant the word "Paid," and sign the same, unless the treasurer's facsimile signature is part of the stamp: Provided, That in case a warrant check is used as is provided in K.S.A. 10-801 and such instrument is stamped paid by any bank, being a depository of such municipality then the treasurer shall not be required to make the endorsement across the face of such warrant check as is provided for above: Provided further, That if no-fund warrants are required by the statute under which issued to be recorded as provided in this act they shall be paid when and in the manner provided by statute.

History: L. 1891, ch. 249, § 6; R.S. 1923, § 10-806; L. 1939, ch. 93, § 2; L. 1968, ch. 375, § 8; July 1.



10-807 Same; no-fund warrants, registration; recordation; payment; when not receivable for taxes.

10-807. Same; no-fund warrants, registration; recordation; payment; when not receivable for taxes. No-fund warrants issued under K.S.A. 79-2940 shall be presented to the county treasurer by the clerk of the issuing municipality for registration before delivery to the payee. The county treasurer shall endorse thereon a proper registered number, and the word "registered," with date, and sign said endorsement; and shall record in a separate warrant register as specified by K.S.A. 79-2940, and amendments thereto, the number, amount and date of all such warrants, to whom payable, and the date when presented for payment, and their registered number as endorsed thereon, and such warrants shall be paid in the order registered as shown by such separate warrant register; and no such warrants shall be received for taxes by any county treasurer unless he or she shall have in cash for that purpose a sufficient sum to redeem all warrants having priority over the warrants so offered for taxes.

History: L. 1891, ch. 249, § 7; R.S. 1923, § 10-807; L. 1968, ch. 375, § 9; L. 1972, ch. 39, § 1; July 1.



10-808 Redemption of no-fund warrants; duties of county treasurer; call.

10-808. Redemption of no-fund warrants; duties of county treasurer; call. It shall be the duty of the county treasurer to set apart the money received from tax levies made to redeem no-fund warrants that have been registered in compliance with the provisions of K.S.A. 10-807; and it shall be the duty of the county treasurer to publish in the official county paper between the 1st and 15th days of February and August in each year, a call for the redemption of such no-fund warrants as can be paid; and in making such call and publishing the same as hereinbefore provided, it shall be necessary only for such treasurer to give the register numbers of the earliest and latest warrants which are to be paid, with the additional statement in said call, however, that all warrants which have register numbers thereon between the numbers in this call made will be and are subject to redemption from the date of this call, and interest shall cease on each of said warrants on and after such publication.

History: L. 1891, ch. 249, § 8; L. 1905, ch. 524, § 1; R.S. 1923, § 10-808; L. 1968, ch. 375, § 10; July 1.



10-809 Warrant register; custody.

10-809. Warrant register; custody. Every municipal treasurer, shall upon the expiration of his or her term of office deliver to his or her successor the warrant register containing the list of warrants or warrant checks originally recorded and countersigned, and presented and registered, who shall in all things act as though the entries of such warrants or warrant checks were made by such successor.

History: L. 1891, ch. 249, § 9; R.S. 1923, § 10-809; L. 1968, ch. 375, § 11; July 1.



10-810 Execution of unlawful or irregular warrants or warrant checks; penalties.

10-810. Execution of unlawful or irregular warrants or warrant checks; penalties. Any officer of any municipality who shall sign or attest any warrant or warrant check not duly authorized by the proper governing body, and any treasurer who shall sign any warrant or warrant check not theretofore signed by the proper officers as required in this act, shall be liable to such municipality in the sum of each warrant or warrant check; and any such officer who shall violate any of the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum not less than fifty dollars ($50) nor more than five hundred dollars ($500).

History: L. 1891, ch. 249, § 10; R.S. 1923, § 10-810; L. 1968, ch. 375, § 12; July 1.



10-811 Cancellation of state warrants; when warrant may be canceled; records of cancellation.

10-811. Cancellation of state warrants; when warrant may be canceled; records of cancellation. (a) In every case in which the director of accounts and reports shall have drawn a warrant against the state treasurer and a period of one year shall have elapsed since the issuance of such warrant, during which time no person entitled thereto shall have appeared to claim such warrant from the director of accounts and reports, or to claim the money so authorized to be paid from the state treasurer, such warrant, at the discretion of the director of accounts and reports and state treasurer, may be canceled and set aside upon their records.

(b) In the event that federal laws or regulations require the state to refund or credit money to the federal government because state warrants which were funded in whole or in part by federal funds remain uncashed or unclaimed after a specified period of time, the director of accounts and reports may cancel any such warrant after such specified period of time has elapsed. Such specified period of time shall be prominently stated on the face of the warrant.

(c) Cancellations pursuant to this section shall show the date canceled and the records shall recite that they were unpaid but canceled by reason of this statute of limitation. Canceled warrants shall be considered unclaimed property under the provisions of K.S.A. 58-3934 through 58-3978, and amendments thereto.

(d) The canceled warrants payment fund is hereby abolished. All balances in the canceled warrants payment fund shall be transferred to the state general fund. All balances accrued from unpaid canceled warrants shall be transferred upon the records of the director of accounts and reports and state treasurer and shall be considered unclaimed property under the provisions of K.S.A. 58-3934 through 58-3978, and amendments thereto. Any programming costs, including technical and functional analysis, incurred by the department of administration to implement the provisions of this subsection shall be performed and expended within the current resources of the department. No additional funding shall be requested or appropriated for such programming costs.

History: L. 1923, ch. 74, § 1; R.S. 1923, § 10-811; L. 1974, ch. 46, § 1; L. 1981, ch. 58, § 1; L. 1994, ch. 274, § 1; L. 2013, ch. 83, § 1; July 1.



10-813 Same; nonpayment of warrant for lack of funds tolls time period for cancellation.

10-813. Same; nonpayment of warrant for lack of funds tolls time period for cancellation. In case any warrant has been presented to the state treasurer prior to the time the warrant could be canceled pursuant to K.S.A. 10-811, and amendments thereto, and has been stamped "not paid for want of funds," the time periods for cancellation provided for in K.S.A. 10-811, and amendments thereto, shall be tolled until the warrants are called for payment by the state treasurer.

History: L. 1923, ch. 74, § 3; R.S. 1923, § 10-813; L. 1974, ch. 46, § 2; L. 1981, ch. 58, § 2; April 16.



10-813a Cancelled warrants issued pursuant to KPERS act; disbursement of fund; payment to certain claimants, limitations.

10-813a. Cancelled warrants issued pursuant to KPERS act; disbursement of fund; payment to certain claimants, limitations. (a) Any balance accrued from any unpaid canceled warrant issued pursuant to the Kansas public employees retirement act shall remain in the Kansas public employees retirement fund and shall be disbursed in accordance with provisions of law relating to such fund.

(b) The director of accounts and reports is authorized to make payment to any claimant of the Kansas public employees retirement system entitled to such payment for a claim on a warrant which was canceled pursuant to the provisions of K.S.A. 10-811, and amendments thereto. Entitlement to claim payment on a canceled warrant shall expire on the date four years from the date of cancelation of such warrant. Any such payment shall be in an amount equal to the amount denoted on the canceled warrant less 10% thereof not to exceed $30, whichever amount is less.

History: L. 1980, ch. 228, § 1; L. 2005, ch. 196, § 1; May 19.



10-815 Cancellation of certain county warrants; balances.

10-815. Cancellation of certain county warrants; balances. (a) On and after July 1, 1947, and in every case occurring heretofore and hereafter, in which the county boards of commissioners or the county boards of social welfare, as the case may be, shall have issued a warrant against any of the funds of the county treasury and a period of two years shall have elapsed since the signing of such warrant, during which time no person entitled thereto shall have appeared to claim such warrant, or such warrant shall not have been presented to the county treasurer for payment, such warrant may, at the discretion of the board of county commissioners be canceled and set aside upon the records of the county. Such records shall show the date of cancellation, and shall recite that such warrant is unpaid but canceled by reason of this section.

(b) That in case a warrant shall have been presented to the county treasurer for payment within the two years above provided, and shall not have been paid for want of sufficient funds, or shall have been issued pursuant to law as a no-fund warrant, and shall have been registered, recorded and endorsed pursuant to the provisions of K.S.A. 10-807, and amendments thereof, the cancellation provided for in section 1 [*] of this act shall apply to such warrant when a period of two years has elapsed subsequent to the publication of a call for such warrant made pursuant to the provisions of K.S.A. 10-808, and amendments thereof.

(c) That all balances accruing from such unpaid canceled warrants shall revert to the county fund upon which such warrants were drawn.

History: L. 1947, ch. 213, § 1; June 30.

* "Section 1" evidently intended to refer to subsection (a) of this section.



10-816 Cancellation of certain city warrants; balances.

10-816. Cancellation of certain city warrants; balances. (a) On and after July 1, 1957, and in every case occurring heretofore or hereafter, in which the governing body of any city shall have issued a warrant against the city treasurer and a period of two (2) years shall have elapsed since the date of signing of such warrant, during which time no person entitled thereto shall have appeared to claim such warrant, or such warrant shall not have been presented to the city treasurer for payment. Such warrant may, at the discretion of the governing body of such city, be canceled and set aside upon the records of the city. Such records shall show the date of cancellation, and shall recite that such warrant is unpaid but canceled by reason of this section.

(b) That in case a warrant shall have been presented to the city treasurer for payment within the two (2) years above provided, and shall not have been paid for want of sufficient funds, or shall have been issued pursuant to law as a no-fund warrant, and shall have been registered, recorded and endorsed pursuant to the provisions of K.S.A. 10-807, and any amendments thereto, the cancellation provided for in subsection (a) of this act shall apply to such warrant when a period of two (2) years has elapsed subsequent to the publication of a call for such warrant made pursuant to the provisions of K.S.A. 10-808, and any amendments thereto.

(c) That all balances accruing from such unpaid canceled warrants shall revert to the city fund upon which such warrants were drawn.

History: L. 1957, ch. 81, § 1; June 29.






Article 10 MISCELLANEOUS PROVISIONS

10-1001 Bonds to be lien on realty.

10-1001. Bonds to be lien on realty. All bonds heretofore or hereafter legally authorized and issued by a vote of its electors in any county or township, shall become and be a lien upon all the real estate in such county or township for the payment of the principal and interest of said bonds.

History: L. 1873, ch. 142, § 1; March 20; R.S. 1923, § 10-1001.



10-1002 Change of boundary as affecting taxation to pay bonds previously issued.

10-1002. Change of boundary as affecting taxation to pay bonds previously issued. No person or property hereafter attached by a change of boundary lines to any county or township wherein any bonds previously authorized by a vote of the electors of such county or township shall have been, previous to such change of boundary lines, legally issued, shall be subject to taxation for the payment of the principal or interest of such bonds.

History: L. 1873, ch. 142, § 2; March 20; R.S. 1923, § 10-1002.



10-1003 Property detached by such change.

10-1003. Property detached by such change. All real estate heretofore or hereafter detached by a change of boundary lines from any county or township wherein any bonds shall have been previous to such change of boundary lines, legally authorized and issued by a vote of the electors of such county or township, shall be subject to taxation for the payment of such bonds and the interest thereon, in the same manner as though no such change of boundary lines had been made.

History: L. 1873, ch. 142, § 3; March 20; R.S. 1923, § 10-1003.



10-1004 Taxes upon detached realty.

10-1004. Taxes upon detached realty. It shall be the duty of the county clerk of every county from which any real estate shall be detached, as soon as it shall be determined, to certify to the county clerk of any county to which any such real estate shall have been attached, the per centum of tax to be levied for the payment of any bonds or interest thereon issued, as in the last section described, and such tax shall be levied and collected by such last-mentioned county from the real estate so attached thereto, the same as other taxes, and when collected, shall be paid over to the county treasurer of the county to which such taxes belong.

History: L. 1873, ch. 142, § 4; March 20; R.S. 1923, § 10-1004.



10-1005 Cancellation of bonds after final judgment.

10-1005. Cancellation of bonds after final judgment. All county, township and municipal bonds on which final judgment shall hereafter be rendered by any court of record in this state, shall be canceled in open court, and returned by the clerk of such court to the clerk of the proper county, city or township.

History: L. 1877, ch. 45, § 1; March 10; R.S. 1923, § 10-1005.



10-1006 Sinking fund used to purchase bonds.

10-1006. Sinking fund used to purchase bonds. Whenever any county, city, township or school district in this state shall owe any outstanding and unmatured bonds, and at the same time shall have in its treasury any sinking funds raised to pay such bonds, the proper officers of such county, city, township or school district may use such funds to purchase or pay any of such bonds and cancel the same, whenever they can be so purchased or paid at or below par, or at such reasonable price above par as may be requested by a majority of the resident taxpayers of such county, city, township or school district, and which request may be made by a written petition to that effect, directed to such officers.

History: L. 1905, ch. 72, § 1; March 21; R.S. 1923, § 10-1006.



10-1007a Annual statement of indebtedness of municipality to county clerk; contents; deadlines.

10-1007a. Annual statement of indebtedness of municipality to county clerk; contents; deadlines. (a) The clerk, secretary or other recording officer of each municipality shall furnish to the county clerk, on or before July 31 of each year, a statement of the indebtedness of the municipality for the preceding year ending on June 30. For school districts, such statement shall be furnished to the county clerk of the home county. For other municipalities which extend into more than one county, such statement shall be furnished to the county clerk of the county in which the greatest amount of the territory of the municipality is located unless a different county clerk is specified by the state treasurer. Such statement shall include the dollar amount of:

(1) The municipality's bonded indebtedness, with the date of issuance and date of maturity of all outstanding bonds and specification as to each whether such bond is a general obligation bond or revenue bond, including industrial revenue bonds, and the statutory authority under which each was issued;

(2) temporary notes outstanding with the date of issuing and date of maturity of such notes and the statutory authority under which the same were issued; and

(3) no-fund warrants outstanding and the date of maturity thereof, together with the statutory authority under which the same were issued.

(b) On or before August 15 of each year, the county clerk of each county shall compile and transmit to the state treasurer, on forms prescribed by the state treasurer, the information on the statements furnished under subsection (a), including such information that pertains to the county. On or before September 30 of each year, the state treasurer shall make the information on the statements available on the state treasurer's internet website.

History: L. 1974, ch. 45, § 12; L. 2015, ch. 34, § 1; July 1.



10-1008 Bonds as claim against property.

10-1008. Bonds as claim against property. All bonds that have heretofore been or may hereafter be legally authorized and issued by a vote of the electors in any township in this state shall be a claim against all the property, personal and real, in said township, for the payment of the principal and interest of said bonds, and shall be a claim upon all the taxable property, personal and real, contained within the boundaries of such township at the date of the voting of such bonds, whether the same be now part of such township or detached therefrom.

History: L. 1883, ch. 147, § 1; March 10; R.S. 1923, § 10-1008.



10-1009 Municipal bonds or obligations; interest rates; limitation.

10-1009. Municipal bonds or obligations; interest rates; limitation. (a) The maximum stated rate of interest which may be fixed on fixed-rate bonds issued by a municipality or taxing subdivision of the state of Kansas shall be determined on the day the bonds are sold and shall not exceed the daily yield for the ten-year treasury bonds published by The Bond Buyer, in New York, New York, on the Monday next preceding the day on which the bonds are sold, plus (1) three percent, if the interest on the bonds is excluded from gross income for federal income tax purposes or (2) four percent, if the interest on the bonds is included in gross income for federal income tax purposes.

(b) The maximum stated rate of interest which may be fixed on variable-rate bonds issued by a municipality or taxing subdivision of the state of Kansas shall be determined on the date on which the rate is determined in accordance with the resolution or ordinance of the issuer and shall not exceed the daily yield for the ten-year treasury bonds published by The Bond Buyer, in New York, New York, on the Monday next preceding such date, plus (1) three percent, if the interest on the bonds is excluded from gross income for federal income tax purposes or (2) four percent, if the interest on the bonds is included in gross income for federal income tax purposes.

(c) Except as provided for variable-rate bonds, the maximum rate of interest specified in this section shall be applicable to bonds issued after the effective date of this act. The maximum rate of interest on variable-rate bonds issued prior to the effective date of this act shall be the higher of (1) the maximum rate of interest specified by subsection (a) or (b) of this section, as in effect prior to the effective date of this act, (2) the maximum rate of interest specified in this section or (3) the rate for such variable-rate bonds specified in the documents authorizing the issuance thereof.

(d) Notwithstanding the foregoing, for the period from the effective date of this act until and including June 30, 2017, the maximum stated rate of interest which may be fixed on fixed-rate or variable-rate bonds issued by a municipality or taxing subdivision of the state of Kansas shall be determined on the day the bonds are sold and shall not exceed the daily yield for the ten-year treasury bonds published by The Bond Buyer, in New York, New York, on the Monday next preceding the day on which the bonds are sold, plus (1) 6%, if the interest on the bonds is excluded from gross income for federal income tax purposes or (2) 7%, if the interest on the bonds is included in gross income for federal income tax purposes.

History: L. 1970, ch. 64, § 104; L. 1975, ch. 48, § 1; L. 1980, ch. 55, § 1; L. 1982, ch. 54, § 1; L. 1987, ch. 60, § 6; L. 1988, ch. 65, § 2; L. 1990, ch. 63, § 1; L. 1993, ch. 67, § 2; L. 1994, ch. 103, § 2; L. 2002, ch. 75, § 1; L. 2009, ch. 95, § 1; L. 2010, ch. 54, § 2; L. 2012, ch. 167, § 1; July 1.



10-1010 Certain terms construed to mean "state treasurer."

10-1010. Certain terms construed to mean "state treasurer." Whenever in the statutes of this state the words "state auditor" or "auditor of state," or words of like effect, occur, and the statute relates to general obligation or revenue bonds or to temporary notes, such words shall mean "state treasurer."

History: L. 1974, ch. 45, § 13; Jan. 13, 1975.






Article 11 CASH-BASIS LAW

10-1101 Definitions.

10-1101. Definitions. The following words, terms and phrases, when used in this act, shall have the meanings respectively ascribed to them in this section, except in those instances where the context clearly indicates a different meaning:

(a) "Municipality" means any county, township, city, municipal university, school district, community college, drainage district and any other taxing district or political subdivision of the state which is supported with tax funds.

(b) "Governing body" means the governing body of a municipality.

(c) "Person" means any person, partnership, association or corporation.

(d) "Claim" means any claim arising on contract express or implied, or a claim determined by final judgment, but shall not include claims arising from alleged tort or negligence on the part of the municipality.

History: L. 1933, ch. 319, § 1; L. 1972, ch. 40, § 1; L. 1994, ch. 117, § 1; July 1.



10-1102 Citation of act; cash basis for municipalities.

10-1102. Citation of act; cash basis for municipalities. (a) K.S.A. 10-1101 through 10-1122, and amendments thereto, shall be known and may be cited as the cash-basis law.

(b) All municipalities are required to pay or refinance their valid indebtedness as provided in the cash-basis law, in the manner and at the times herein set forth, and to contract no indebtedness after May 1, 1933, except as provided by the cash-basis law. It is hereby declared that the purpose of this act is to provide for the funding and payment of all legal debts and obligations except present bonded indebtedness of all municipalities and for the future conduct of the financial affairs of such municipality upon a cash basis.

History: L. 1933, ch. 319, § 2; L. 2003, ch. 25, § 1; Apr. 10.



10-1112 Issuance of warrants and other evidences of indebtedness unlawful.

10-1112. Issuance of warrants and other evidences of indebtedness unlawful. Unless otherwise provided in this act, it shall be unlawful after May 1, 1933, for the governing body of any municipality to create any indebtedness in excess of the amount of funds actually on hand in the treasury of such municipality at the time for such purpose, or to authorize the issuance of any order, warrant, or check, or other evidence of such indebtedness of such municipality in excess of the funds actually on hand in the treasury of such municipality at the time for such purpose.

History: L. 1933, ch. 319, § 12; March 31.



10-1113 Creating indebtedness in excess of funds unlawful; exceptions.

10-1113. Creating indebtedness in excess of funds unlawful; exceptions. Unless otherwise provided in this act, it shall be unlawful after May 1, 1933, for any member of any governing body of any municipality to knowingly vote for or in any manner aid or promote the passage or adoption of any order, motion, ordinance, resolution, legislation or other act of said governing body, creating an indebtedness in excess of the amount of funds actually on hand in the treasury of such municipality at the time for such purpose, or to knowingly vote for the drawing of any order, warrant or check, or other evidence of such indebtedness on the treasury of said municipality, in payment of any such indebtedness, in excess of the amount of funds actually on hand in the treasury at the time for such purpose. School districts and community junior colleges, may, however, issue cancelable purchase orders for school supplies and equipment, school buses, books purchased in conjunction with textbook rental programs and data processing equipment in advance of the budget year during which moneys will become available to pay for such purposes, but contracts for the purchase of such school supplies and equipment, books, buses and data processing equipment cannot be entered into except during the budget year in which moneys will become available for such purchases and risk of loss and title thereto shall not pass to the school district or community junior college prior to entering into such contracts. Issuance of such a cancelable purchase order shall not constitute an indebtedness within the meaning of K.S.A. 79-2935.

History: L. 1933, ch. 319, § 13; L. 1969, ch. 67, § 1; L. 1970, ch. 66, § 1; L. 1972, ch. 40, § 2; July 1.



10-1114 Clerks not to issue or sign orders.

10-1114. Clerks not to issue or sign orders. Unless otherwise provided in this act, it shall be unlawful after May 1, 1933, for the clerk or secretary of any governing body of any municipality to knowingly issue, attest, sign or countersign any order, warrant, check or other evidence of indebtedness, on the treasury of the municipality, in payment of any indebtedness of such municipality created by the governing body of such municipality in excess of the amount of funds actually on hand in the treasury of such municipality at the time for such purpose.

History: L. 1933, ch. 319, § 14; March 31.



10-1115 Treasurers not to pay orders.

10-1115. Treasurers not to pay orders. Unless otherwise provided in this act, it shall be unlawful after May 1, 1933, for the treasurer of any municipality to knowingly pay any order, warrant, check or other evidence of indebtedness out of the treasury of such municipality in excess of the amount of funds actually on hand in the treasury at the time for such purpose.

History: L. 1933, ch. 319, § 15; March 31.



10-1116 Limits of indebtedness may be exceeded, when; creating indebtedness in violation of act unlawful.

10-1116. Limits of indebtedness may be exceeded, when; creating indebtedness in violation of act unlawful. (a) The limits of indebtedness prescribed under the provisions of article 11 of chapter 10 of the Kansas Statutes Annotated may be exceeded when: (1) Payment has been authorized by a vote of the electors of the municipality; (2) provision has been made for payment by the issuance of bonds or temporary notes as provided by law; (3) provision has been made for payment by the issuance of no-fund warrants authorized by law and in the manner, and limited in amount as prescribed by law; (4) provision has been made for a revolving fund for the operation of any municipal airport financed and sustained partially or wholly by fees, rentals, proceeds from the sale of merchandise or charges for rendering services, received from the users of such airport; (5) provision has been made for payment pursuant to a service agreement entered into pursuant to K.S.A. 12-5503, and amendments thereto; or (6) the indebtedness is created by a municipality in establishing a post-employment benefits trust fund in accordance with K.S.A. 12-16,102, and amendments thereto.

(b) Notwithstanding any other limits of indebtedness prescribed under the provisions of article 11 of chapter 10 of the Kansas Statutes Annotated, the following funds shall have as a limit of indebtedness an amount equal to 100% of the accrued revenue of the current fiscal year plus any balances carried forward, cash reserves, intergovernmental grants, and sums advanced to qualify for intergovernmental grants: (1) Special recreation facilities reserve funds set up by any board of park commissioners or any municipality for a revolving fund for the repair, replacement or addition to recreational facilities; (2) enterprise funds set up in any municipality to account for the financing of self-supporting activities of governmental units which render services on a user charge basis to the general public, such as municipal utilities engaged in the provision of water, electricity and natural gas and sanitary sewer systems which are financed by user charges; or (3) intragovernmental service funds or working capital funds established in any municipality to finance and account for services and commodities furnished by a designated agency of a governmental unit to other departments of the same governmental unit such as funds established for central garages and motor pools, central printing and duplicating services and central purchasing and stores departments.

The board of education of any school district, the board of regents of any municipal university or the board of trustees of any community college may enter into contracts for teachers and other necessary employees and for continuing operating expenses in excess of the amount of funds actually on hand for that purpose. The limit of indebtedness provided by this section shall never exceed 100% of the amount actually expended for school purposes for the last preceding fiscal year during which school was conducted.

(c) It shall be unlawful for any member of the governing body of any municipality, as defined in K.S.A. 10-1101, and amendments thereto, to knowingly vote for or in any manner aid or promote the entering into of any contract or the creation of any other indebtedness in violation of the provisions of this section.

History: L. 1933, ch. 319, § 16; L. 1941, ch. 98, § 1; L. 1945, ch. 92, § 1; L. 1959, ch. 62, § 2; L. 1963, ch. 68, § 1; L. 1974, ch. 47, § 1; L. 1975, ch. 49, § 1; L. 1990, ch. 64, § 12; L. 2007, ch. 82, § 2; Apr. 12.



10-1116a Cash-basis law; exemptions.

10-1116a. Cash-basis law; exemptions. The limitations on expenditures imposed under the cash-basis law shall not apply to:

(a) Expenditures in excess of current revenues made for municipally owned and operated utilities out of the fund of such utilities caused by, or resulting from the meeting of, extraordinary emergencies including drought emergencies. In such cases expenditures in excess of current revenues may be made by declaring an extraordinary emergency by resolution adopted by the governing body and such resolution shall be published at least once in a newspaper of general circulation in such city. Thereupon, such governing body may issue interest bearing no-fund warrants on such utility fund in an amount, including outstanding previously issued no-fund warrants, not to exceed 25% of the revenues from sales of service of such utility for the preceding year. Such warrants shall be redeemed within three years from date of issuance and shall bear interest at a rate of not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. Upon the declaration of a drought emergency, the governing body may issue such warrants for water system improvement purposes in an amount not to exceed 50% of the revenue received from the sale of water for the preceding year. Such warrants shall be redeemed within five years from the date of issuance and shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto.

(b) Expenditures in any month by school districts which are in excess of current revenues if the deficit or shortage in revenues is caused by, or a result of, the payment of state aid after the date prescribed for the payment of state aid during such month under K.S.A. 2015 Supp. 72-6466, and amendments thereto.

History: L. 1941, ch. 98, § 2; L. 1970, ch. 64, § 7; L. 1989, ch. 54, § 1; L. 2003, ch. 25, § 2; L. 2003, ch. 139, § 1; L. 2009, ch. 139, § 1; L. 2015, ch. 4, § 23; July 1.



10-1116b Lease, lease-purchase or installment-purchase agreements; agreements for electric interconnection or transmission facilities; when allowed under cash-basis law.

10-1116b. Lease, lease-purchase or installment-purchase agreements; agreements for electric interconnection or transmission facilities; when allowed under cash-basis law. Nothing in the provisions of K.S.A. 10-1101 et seq., and amendments thereto, shall prohibit a municipality from entering into (1) an agreement to pay for electric interconnection or transmission facilities or services, (2) a lease agreement, without an option to buy, or (3) a lease-purchase agreement, if any of such agreements specifically state that the municipality is obligated only to pay periodic payments or monthly installments under the agreement as may lawfully be made from (a) funds budgeted and appropriated for that purpose during such municipality's current budget year or (b) funds made available from any lawfully operated revenue producing source. For the purpose of this act, a lease-purchase agreement shall include a lease with an option to buy or an installment-purchase agreement.

History: L. 1980, ch. 51, § 1; L. 1990, ch. 74, § 2; May 24.



10-1116c Lease-purchase agreements; conditions; protest petition and election, when.

10-1116c. Lease-purchase agreements; conditions; protest petition and election, when. Any lease-purchase agreement entered into pursuant to this act shall be subject to the following conditions:

(a) If the proposed agreement is for a term exceeding the current fiscal year of the municipality, it shall be approved by a majority vote of all members of the governing body.

(b) If the proposed agreement involves the acquisition of land or buildings by a municipality other than a county, school district or community college, is for a term of three or more years, and provides for payments in any year in excess of 3% of the total amount budgeted by the municipality for expenditure during the current year, excluding debt service, a notice thereof specifying the purpose and the total of all payments shall be published once each week for two consecutive weeks in a newspaper of general circulation within such municipality. If, within 30 days following the last publication of such notice, a petition in opposition to the agreement signed by not less than 5% of the qualified voters of such municipality is filed with the appropriate county election officer, no such agreement shall take effect unless and until the same is approved by a majority of the qualified voters of such municipality voting at an election thereon. Any such election shall be called and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto, or in accordance with the provisions of the mail ballot election act.

(c) If the municipality is a county, school district or community college and the proposed agreement involves the acquisition of land or buildings, is for a term exceeding the current fiscal year of the municipality, and provides for annual payments which in the aggregate exceed $100,000, the governing body of such municipality first shall adopt a resolution stating its intent to enter into such lease-purchase agreement. The resolution shall specify the total of all payments to be made pursuant to the agreement and the purpose for which such agreement is to be entered into. The resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation within the municipality. If a protest petition signed by not less than 5% of the qualified voters of the municipality, as determined by the vote for secretary of state at the last general election, is filed with the appropriate county election officer within 30 days following the last publication of the resolution, no such agreement shall take effect unless approved by a majority of the qualified voters of the municipality voting at an election thereon. Any such election shall be called and held in the manner provided by K.S.A. 10-120, and amendments thereto, or in accordance with the provisions of the mail ballot election act.  If no such protest petition is filed within the time limitation contained herein, the governing body of the municipality may enter into such agreement.  If an election is held pursuant to a protest petition and a majority vote is cast in favor of the proposition, the governing body of the municipality shall have authority to enter into such agreement.

(d) If the proposed agreement is for a term exceeding the current fiscal year of the municipality, the agreement shall specify the following: (1) The amount or capital cost required to purchase the item if paid for by cash; (2) the annual average effective interest cost; and (3) the amount included in the payments for service, maintenance, insurance or other charges exclusive of the capital cost and interest cost.

History: L. 1990, ch. 74, § 3; L. 1996, ch. 269, § 2; July 1.



10-1117 Clerk or secretary; record of moneys; contracts and indebtedness of municipality; records of orders, warrant checks; exhibition of records upon request; notice.

10-1117. Clerk or secretary; record of moneys; contracts and indebtedness of municipality; records of orders, warrant checks; exhibition of records upon request; notice. The clerk or secretary of every municipality shall keep a record of the amount of money in the treasury and each particular fund and shall keep a record of all indebtedness and contracts creating a liability against the municipality. In such records there shall be shown the date of the making of the contract or the creation of the debt, the amount of the contract or debt, the time payable, and the particular fund from which payment is to be made. Such clerk or secretary shall also keep a record of each order, warrant check or check, drawn on the treasury and paid, giving the date of payment. Such clerk or secretary shall, upon the request of any person, exhibit such records to such person and any person contracting with the municipality shall be chargeable with knowledge of what such records contain.

History: L. 1933, ch. 319, § 17; L. 1973, ch. 54, § 1; L. 1974, ch. 48, § 1; July 1.



10-1118 Treasurer; record of moneys on hand and in each fund; exhibition of record or statement in writing.

10-1118. Treasurer; record of moneys on hand and in each fund; exhibition of record or statement in writing. The treasurer of every municipality shall keep a record of the amount of money on hand in the treasury, which record shall show at all times the amount of money in each particular fund. Such treasurer shall, upon the request of any person, exhibit such record to such person or give such person a statement in writing, showing the balances on hand in each of the funds of the municipality.

History: L. 1933, ch. 319, § 18; L. 1973, ch. 54, § 2; July 1.



10-1119 Void contracts and orders.

10-1119. Void contracts and orders. Any contract entered into between the governing body of any municipality and any person, which violates the provisions of this act, shall be void, and any order, warrant, check or other evidence of indebtedness drawn on the treasurer of any municipality in violation of the provisions of this act shall be void.

History: L. 1933, ch. 319, § 19; March 31.



10-1120 Excess tax levying not basis of protest.

10-1120. Excess tax levying not basis of protest. The levying of a tax by any municipality which raises more money than is used or needed for the tax year shall not be the basis of a protest by any taxpayer and all such protests shall be of no force or effect.

History: L. 1933, ch. 319, § 19a; March 31.



10-1121 Penalties for violations.

10-1121. Penalties for violations. Any member of any governing body of any municipality or any clerk or secretary or treasurer of any governing body of any such municipality who shall knowingly violate any of the provisions of this act shall be guilty of malfeasance in office and shall, by such violation, be subject to be removed from office and in addition any member of such governing body or clerk or secretary or treasurer of such municipality who shall violate any of the provisions of this act, or neglect or refuse to perform any duty herein imposed, shall be deemed guilty of a misdemeanor, and upon conviction thereof in a court of competent jurisdiction shall be subject to a fine of not less than $10 nor more than $1,000.

History: L. 1933, ch. 319, § 20; March 31.



10-1122 Invalidity of part.

10-1122. Invalidity of part. Should the courts declare any section, clause or provision of this act unconstitutional, the decision shall affect only the section, clause or provision so declared to be unconstitutional, and shall not affect any other section, clause or provision of this act.

History: L. 1933, ch. 319, § 21; March 31.






Article 12 REVENUE BONDS

10-1201 Definitions.

10-1201. Definitions. "Municipality" as used in this act means a municipality as defined in K.S.A. 10-101, and amendments thereto.

"Utility" as used in this act means any publicly owned utility, instrumentality or facility of a revenue producing character including but not limited to plants, facilities and instrumentalities for the purpose of supplying natural or manufactured gas, water or electric light and off-street parking facilities and sewage disposal plants, facilities and interceptor sewers.

"Revenue bonds" as used in this act means bonds issued by any municipality in this state to be paid exclusively from the revenue derived from the operation of a utility.

History: L. 1947, ch. 107, § 1; L. 1951, ch. 129, § 1; L. 1955, ch. 74, § 1; L. 1983, ch. 227, § 5; L. 1984, ch. 55, § 1; April 5.



10-1202 Issuance, when; revenues; additional bonds; revenue bonds to construct electric generation facilities in certain first-class cities joining with privately owned utility; contracts or agreements; source of bond payment.

10-1202. Issuance, when; revenues; additional bonds; revenue bonds to construct electric generation facilities in certain first-class cities joining with privately owned utility; contracts or agreements; source of bond payment. (a) Any municipality authorized by the laws of the state of Kansas to issue general obligation bonds for the acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement of any utility is hereby empowered to issue and sell revenue bonds in payment of the cost of such utility or improvements, to fix by ordinance or resolution such rates, fees and charges for the use thereof or services therefrom as may be reasonable and necessary and to provide for the manner of collecting and disbursing such revenues subject to the limitations hereinafter contained. If any city of the first class shall have issued temporary notes for waterworks improvements contemplating the issuance of general obligation bonds, said general obligation bonds having been authorized by the vote of a majority of the qualified electors of such city voting on the proposition at an election called and held for that purpose, such city may fund such temporary notes by the issuance of revenue bonds under the terms of this act without again submitting any proposition to the electors of such city. Any city which has issued revenue bonds under the terms of this act may thereafter issue additional revenue bonds for improvements, enlargements, extensions or additions to any utility system and provide that, on such conditions as may be specified by the governing body of the city, such later bonds shall be on a parity as to the revenues of such utility and in all other respects with revenue bonds previously issued against such utility under the terms of this act.

(b) Any city of the first class owning and operating a municipal electric utility, which is located in a county having a population of more than twenty thousand (20,000) and not more than thirty thousand (30,000) and an assessed tangible valuation of more than one hundred thirty-five million dollars ($135,000,000), is hereby authorized to join with any privately owned electric utility in the construction of an additional electric generating facility and to issue revenue bonds under the authority of this section and the act of which this section is amendatory to pay the city's share of the cost thereof. Such city is hereby authorized to enter into any contracts or agreements with such private electric utility which are necessary for the construction of such generating facility and for the purchase by the city of electric energy produced by such facility. The principal of, and the interest upon, all revenue bonds issued under the authority of this subsection shall be paid from available revenues derived from the operation of the city's municipal electric utility and available revenues derived from the operation of such additional electric generating facility.

History: L. 1947, ch. 107, § 2; L. 1949, ch. 117, § 1; L. 1955, ch. 75, § 1; L. 1957, ch. 82, § 1; L. 1965, ch. 87, § 1; L. 1978, ch. 53, § 5; April 28.



10-1203 Duplication of existing utility services; approval and finding by corporation commission.

10-1203. Duplication of existing utility services; approval and finding by corporation commission. No municipality, as herein defined, shall issue revenue bonds to acquire, construct, reconstruct, alter, repair, improve, extend or enlarge any plant or facilities for the furnishing of any utility service where same is being furnished by a private utility, except upon approval by the corporation commission of the state of Kansas, after a finding based on substantial evidence that the acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement of such plant or facilities is necessary or appropriate for the municipality and its consumers, and for the protection of investors and will not result in the duplication of existing utility services in the area served or to be served by the municipality.

History: L. 1947, ch. 107, § 3; April 16.



10-1204 Revenue fund; use; application of 12-825d, 13-1269 to 13-1274.

10-1204. Revenue fund; use; application of 12-825d, 13-1269 to 13-1274. Revenue derived from the operation of any utility financed in whole or in part by revenue bonds authorized by this act shall be paid into the treasury of the municipality or into the treasury of its board of public utilities and kept in a separate fund, and shall be used only for the purpose of paying the cost of operation, maintenance, alteration, reconstruction, repair, improvement, extension and enlargement of such utility, providing either a depreciation fund or a renewal and replacement fund, providing a reserve fund and paying the principal of, and the interest upon, the revenue bonds and paying the principal of, and the interest upon, any and all prior existing and subsequently issued revenue and general obligation bonds or other liens or indebtedness against any such utility or facility except that (1) all the provisions of K.S.A. 12-825d shall remain in force when sufficient revenues have been set aside for the current year's principal and interest upon the revenue bonds and (2) all the provisions of K.S.A. 13-1269 to 13-1274, inclusive, and amendments thereto, shall remain in force when the provisions of K.S.A. 13-1270, and amendments thereto, are complied with.

History: L. 1947, ch. 107, § 4; L. 1949, ch. 117, § 2; L. 1969, ch. 68, § 1; L. 1979, ch. 47, § 1; L. 1980, ch. 72, § 1; April 14.



10-1205 Liens on revenues of utilities; recitals; negotiability.

10-1205. Liens on revenues of utilities; recitals; negotiability. Such revenue bonds are hereby made a lien on the revenues produced from such utility, which revenues may be pledged for the benefit of bondholders to a trustee under a trust agreement, but such bonds shall not be a general obligation of the issuing municipality and shall not contain the recital set forth in K.S.A. 10-112, or any amendments thereto, but shall contain recitals stating the authority under which such bonds are issued, that they are issued in conformity with the provisions, restrictions and limitations of that authority, that such bonds and the interest thereon are to be paid by the issuing municipality from the revenues derived from the rates, fees or charges herein mentioned and not from any other fund or source, that the same have been registered in the office of the clerk of the issuing municipality and the state treasurer of the state of Kansas, respectively, and that said bonds are negotiable. All such bonds, when registered and issued, as herein provided, shall import absolute verity and shall be conclusive in favor of all persons purchasing such bonds that all proceedings and conditions precedent have been had and performed to authorize the issuance thereof and such bonds shall be negotiable and may be issued in addition to the statutory limit of bonded indebtedness of the issuing municipality.

History: L. 1947, ch. 107, § 5; L. 1974, ch. 45, § 9; L. 1979, ch. 47, § 2; July 1.



10-1207 Revenue bonds; terms; disposition of excess funds.

10-1207. Revenue bonds; terms; disposition of excess funds. Revenue bonds issued under the provisions of this act may have serial or term maturities, but the date of maturity on the bonds shall not be fixed for a longer period of time than 40 years after the date of issuance. The bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. The bonds may be in coupon or registered form and interchangeable, and shall have such other terms and provisions as the municipality provides by ordinance, resolution or trust agreement.

In no case where revenue bonds are issued under and by virtue of this act shall the total amount received therefrom be in excess of the actual cost of the project plus capitalized interest for up to six months after completion of the plant or facility and reasonable reserves and issuance expenses. No municipality shall have any right or authority to levy taxes to pay any of the principal of or interest on any revenue bonds or any judgment against the issuing municipality on account thereof. The provisions of K.S.A. 10-113, and amendments thereto, shall not apply to any bonds issued hereunder.

History: L. 1947, ch. 107, § 7; L. 1949, ch. 117, § 3; L. 1968, ch. 135, § 2; L. 1970, ch. 64, § 8; L. 1978, ch. 99, § 8; L. 1979, ch. 47, § 3; L. 1983, ch. 49, § 40; May 12.



10-1208 Rates, fees and charges; depreciation or renewal and replacement fund; reserve fund; annual audit, filing; billing and collection of sewer service charges; discontinuance of water service.

10-1208. Rates, fees and charges; depreciation or renewal and replacement fund; reserve fund; annual audit, filing; billing and collection of sewer service charges; discontinuance of water service. (a) The governing body or other proper officers having the control and management of the utilities of such municipality shall provide for the payment of such bonds by fixing rates, fees or charges for the use of or services rendered by such utility, which rates, fees or charges shall be sufficient to pay the cost of operation, improvement and maintenance of the utility, and provide either a depreciation fund or a renewal and replacement fund, provide a reserve fund and pay the principal of and the interest upon such bonds when due. Rates, fees and charges for the use of or services rendered by any interceptor sewer utility, including the cost of construction, alteration, repair or reconstruction of any such interceptor sewer utility, shall not be based on strength or volume of sewage to be carried in any interceptor sewer of such utility. The rates, fees and charges for the use of or services rendered by any sewage disposal plant utility may be based in part upon the strength or volume of sewage contributed.

(b) The municipality shall cause an audit to be made annually by a licensed municipal public accountant or certified public accountant of the operation of any utility for which revenue bonds have been issued by the municipality. If the audit discloses that proper provision has not been made for all of the requirements of this section, then the governing body or other officers having the control and management of the utilities of such municipality shall promptly proceed to cause to be charged for the utility service rendered rates which will adequately provide for the requirements of this section. Within one year after the audit period of the audit, a copy of the audit report shall be filed with the clerk of the municipality and shall be open to public inspection.

(c) If the municipality does not own the waterworks system serving it and has instituted sewer service charges and rates for the use of its sanitary sewage system utility under this section, it may contract with any corporation owning the waterworks system serving such municipality for the billing and collection of sewer service charges in conjunction with the billing and collection of water charges, and such corporation shall have the power to contract for such billing and collection of sewer service charges. The terms of such contract shall be such as may be reasonable under the circumstances including the payment of reasonable compensation for the services rendered in billing and collecting such sewer service charges and may include a provision that water service to any customer using or required by law to use the sewage facilities of the municipality, except the juvenile correctional facility at Atchison, shall be discontinued, at the direction of the municipality, in the event of such customer's failure to pay sewer service charges, and such water company shall have the power to discontinue such water service under such circumstances.

(d) If the municipality owns and operates both the waterworks system and sanitary sewer system serving such municipality and it has instituted sewer rates, fees, and charges under this section, it may combine the billing and collection of the charges for both such utility services and may discontinue the water service to any sewer user who may be delinquent in the payment of sewer service charges.

History: L. 1947, ch. 107, § 8; L. 1949, ch. 117, § 4; L. 1955, ch. 74, § 2; L. 1959, ch. 63, § 1; L. 1979, ch. 47, § 4; L. 1980, ch. 64, § 1; L. 1996, ch. 229, § 20; July 1, 1997.



10-1210 Publication of intended improvements; protest; election.

10-1210. Publication of intended improvements; protest; election. The governing body, by a two-thirds vote of the members thereof, or where the utilities are under the control and management of a board of public utilities, said board by a three-fifths vote thereof, may contract for or make repairs, alterations, extensions, reconstructions, enlargements or improvements of any of its municipally owned utilities and issue or cause to be issued revenue bonds in payment of the cost thereof without submitting to a vote of the electors of such municipality the proposal to contract for or to make such repairs, alterations, extensions, reconstructions, enlargements or improvements and to issue such bonds in payment of the cost thereof: Provided, That such repairs, alterations, extensions or improvements will not cause duplication of existing utility service furnished by a private utility: Provided, however, That the governing body or other proper officers of any such municipality shall, before contracting for or making any such repairs, extensions, reconstructions, enlargements or improvements, cause to be published in the official paper of said municipality or, if said municipality has no official paper, then some paper of general circulation in such municipality, a notice of its intention so to do which notice shall describe the nature of the proposed repair, alteration, reconstruction, enlargement or improvement, state the total amount of the cost thereof and the amount of the bonds to be issued for the payment thereof: Provided, however, If, within fifteen days after the publication as aforesaid of such notice, there shall be filed with the clerk of such municipality a written protest against such proposed repairs, alterations, extensions, reconstructions, enlargements or improvements and such bond issue, signed by not less than twenty percent of the qualified electors of such municipality, the governing body of such municipality shall thereupon submit such proposed project and the proposed bond issue to the electors of such municipality at a special election to be called for that purpose upon at least ten days' notice, to be held not later than sixty days after the filing of such protest or at a regular city election or general election which will occur not sooner than thirty days nor not later than sixty days after the filing of such protest. In the event that a majority of such voters voting on such proposition at such election shall vote in favor thereof, such repairs, alterations, extensions, reconstructions, enlargements or improvements shall be made and such bonds may be issued in payment of the cost thereof.

History: L. 1947, ch. 107, § 10; L. 1949, ch. 117, § 5; June 30.



10-1211 Refunding of bonds.

10-1211. Refunding of bonds. Any municipality governed by the provisions of this act having issued revenue bonds under this act or any previous authority may, from time to time, issue revenue bonds pursuant to the provisions of this act to refund any previous issue or part thereof of its outstanding revenue bonds. Such refunding revenue bonds shall be issued in the manner prescribed by and subject to the provisions of K.S.A. 10-116a. In addition, any such municipality may, from time to time, issue general obligation bonds, under the provisions of the general bond law, to refund any previous issue or part thereof of its outstanding revenue bonds, including the principal amount thereof and all accrued outstanding interest thereon, if such revenue bonds are callable in accordance with their terms or the holders thereof are willing to surrender them to the municipality.  Such general obligation bonds shall not be issued until a resolution adopted by the governing body of the municipality stating the purpose for which such bonds are to be issued, the total amount of the bonds proposed to be issued, and the total cost to the city of the refunding project, shall be published once each week for two consecutive weeks in the official newspaper of such municipality. After publication, such bonds may be issued unless a petition requesting an election on the proposition, signed by electors equal in number to not less than 5% of the electors of the municipality who voted for the office of secretary of state at the last preceding general election of such office, is filed with the clerk of such municipality within 20 days following the last publication of such resolution. If such a petition is filed, the governing body of the municipality shall submit the proposition to the voters at an election called for such purpose and held within 90 days after the last publication of the resolution, and no bonds shall be issued unless such proposition shall receive the approval of a majority of the votes cast thereon. Such election shall be called and held in the manner provided by the general bond law. No such general obligation bonds shall be issued unless: (a) The total cost to the municipality on the general obligation bonds shall amount to less than the remaining interest cost to the municipality on the outstanding revenue bonds being refunded; (b) the anticipated revenues from the utility system involved are expected to be sufficient to retire such general obligation bonds; and (c) the refunding is necessary to accomplish a comprehensive and orderly financing plan for the utility system.

History: L. 1947, ch. 107, § 11; L. 1968, ch. 140, § 1; L. 1977, ch. 58, § 3; L. 1981, ch. 173, § 6; July 1.



10-1212 Act supplemental; election.

10-1212. Act supplemental; election. The power herein granted to issue bonds shall be supplemental to and not amendatory of the provisions of K.S.A. 10-102 and shall be in addition to and independent of the authority granted to certain municipalities by K.S.A. 13-1238 to 13-1245, inclusive, and by K.S.A. 13-1252 to 13-1264, inclusive, or any acts amendatory thereof and supplemental thereto: Provided, That, except as provided by K.S.A. 10-1210, no bonds shall be issued by any city under the provisions of this act unless and until the question of the issuance of said bonds shall have been submitted to a vote of the electors of such city at a regular or special election called for such purpose and a majority of those voting on the question shall have voted in favor of the issuance of such bonds; and such election shall have been called, noticed, held and canvassed in the manner provided by the general bond law: And provided further, That any bond election heretofore held pursuant to K.S.A. 10-1212 in which the majority of the voters voted in favor of the issuance of said bonds pursuant to said section and K.S.A. 10-1202 is, and said bonds issued or to be issued are hereby ratified and validated, provided the election statutes of the state of Kansas in such cases made and provided were complied with.

History: L. 1947, ch. 107, § 12; L. 1955, ch. 75, § 2; L. 1957, ch. 82, § 2; March 27.



10-1213 Duties of governing bodies of municipalities having board of public utilities; elections; costs.

10-1213. Duties of governing bodies of municipalities having board of public utilities; elections; costs. In municipalities as defined herein, if the utilities plants thereof are under the control and management of a board of public utilities as provided by law, when three-fifths of said board of public utilities shall deem it necessary and expedient that revenue bonds be issued for any of the purposes provided for herein, it shall be the duty of the governing body of such city within ten days after receiving written request from said board of public utilities to take the necessary steps for the issuance of such revenue bonds and the governing bodies of such city shall issue and sell such bonds as requested by the board of public utilities, the proceeds thereof to be delivered to the treasurer of the board of public utilities. That where it is necessary, as provided herein, to hold an election to submit the question of the issuing of such revenue bonds to the qualified electors of the municipality, such elections shall be held in accordance with the provisions herein and the general bond election laws of the state of Kansas and the cost thereof, if held on dates other than the dates of the regular city election, or general election shall be paid by the board of public utilities of such city.

History: L. 1949, ch. 117, § 6; June 30.









Chapter 11 CENSUS

Article 2 POPULATION OR CENSUS STATISTICS; APPLICATION

11-201 Census or population figures; use in application of statutes; additional uses; distribution of figures; use of population figures established pursuant to 11-204 to 11-208.

11-201. Census or population figures; use in application of statutes; additional uses; distribution of figures; use of population figures established pursuant to 11-204 to 11-208. (a) Except as otherwise provided in subsections (b) and (c), the most recent population figures available from the United States bureau of the census as certified to the secretary of state by the division of the budget on July 1 of each year shall be used for all purposes in the application of the statutes of this state. Whenever the use of the population figures or the census of the Kansas department of agriculture is referred to or designated by a statute, such reference or designation shall be deemed to mean the population figures certified to the secretary of state pursuant to this section. The city and county population figures certified to the secretary of state pursuant to this section shall be distributed by the division of the budget to the cities and counties of the state and to such other governmental entities as the division deems appropriate and shall be made available by the division upon request of any other person.

The population figures certified to the secretary of state pursuant to this section shall be disposed of in accordance with K.S.A. 75-3501 et seq., and amendments thereto.

(b) On July 1 of each year, the division of the budget shall distribute to the treasurer of each county and to the secretary of revenue a table showing the total population of the county, the total population of the county residing outside the boundaries of any incorporated city and the population of each incorporated city within the county, using the most recent information which is available from the United States bureau of the census and which provides actual or estimated population figures for both cities and counties as of the same date. Such table shall be used as the basis for apportioning revenue from any countywide retailers' sales tax pursuant to K.S.A. 12-192, and amendments thereto.

(c) Population figures established by the enumeration authorized under K.S.A. 11-204 to 11-208, and amendments thereto, shall be used only as a basis for the reapportionment of any state legislative districts, reapportionment of which is authorized pursuant to section 1 of article 10 of the constitution of the state of Kansas, in the year 1989, and for such other purposes as shall be specifically authorized by K.S.A. 11-204, and amendments thereto.

History: L. 1978, ch. 55, § 2; L. 1980, ch. 56, § 1; L. 1980, ch. 284, § 15; L. 1981, ch. 59, § 1; L. 1983, ch. 54, § 1; L. 1987, ch. 61, § 6; L. 1988, ch. 72, § 1; L. 1988, ch. 67, § 1; L. 1988, ch. 68, § 1; L. 2004, ch. 101, § 60; July 1.



11-202 Counties, cities, townships; census authorization.

11-202. Counties, cities, townships; census authorization. Any county, city or township may conduct, or contract with the United States bureau of the census to conduct, for local purposes, a census of its inhabitants.

History: L. 1978, ch. 55, § 3; July 1, 1979.



11-204 Enumeration of residents of state as of January 1, 1988; conduct; certification; use of census information.

11-204. Enumeration of residents of state as of January 1, 1988; conduct; certification; use of census information. (a) An enumeration of the residents of the state of Kansas shall be taken as of January 1, 1988. Such enumeration shall be conducted by the secretary of state in accordance with the provisions of this act and rules and regulations adopted by the secretary for such purposes. Such enumeration shall be made upon forms prescribed by the secretary but shall include only such information as may be required to enumerate the residents of this state for the purposes of reapportioning state senatorial and representative districts.

(b) On and after the effective date of this act and prior to April 1, 1991, population figures established by such enumeration may be used for the purpose of reapportioning county commissioner districts, and for the purpose of apportioning or reapportioning districts from which members of a city governing body are to be elected. In addition the secretary of state may provide statistical information derived from enumeration or census data to political and taxing subdivisions of the state upon request. Such information only shall include the age and sex of inhabitants of each city, ward and precinct located in the political or taxing subdivisions and shall be designed to prevent identification of specific individuals. Such information shall be used by the political or taxing subdivision only for projecting changes in population for planning purposes. The secretary of state shall establish a schedule of reasonable fees to be charged to political and taxing subdivisions requesting such information which will reimburse the office of the secretary for costs incurred in providing the same.

(c) The secretary of state may permit the director of the bureau of the census of the United States, or the proper official or authorized representatives of the director, to inspect the enumeration or census records and the secretary of state may make available or furnish to the director of the bureau of the census of the United States, or the proper official or authorized representatives of the director, information contained in any enumeration or census records, as the secretary may consider proper, but such information shall not be used for any other purpose than the administration of the census laws of the United States as set forth in Title 13 of the United States Code and all such information made available or furnished to the director of the bureau of the census of the United States, or the proper official or authorized representatives of the director, shall be subject to the confidentiality provisions of Title 13 of the United States Code.

(d) The secretary of state shall certify the census to the legislature by county, ward and precinct not later than November 1, 1988.

History: L. 1987, ch. 61, § 1; L. 1988, ch. 67, § 2; July 1.



11-205 Same; persons to be included; determination of residence.

11-205. Same; persons to be included; determination of residence. Such enumeration shall include all persons who have established a permanent residence in the state on the date of the enumeration. Such enumeration may include the name, address and age of each such individual but shall enumerate residents by the county, township, city, ward and precinct in which they reside. For the purpose of determining residence:

(a) The residence of persons under 18 years of age shall be that of the parent or parents, guardian or conservator having legal custody of such person;

(b) the residence of persons 18 years of age and older who are students attending any school, college, university or other educational institution shall for the period of such attendance be presumed to be their place of residence prior to attendance at such school or educational institution, unless such residence has been abandoned and a new legal residence established at the place such person is living at the time of such enumeration;

(c) the residence of persons not citizens of the United States shall, for the purposes of this act, be in the country in which such persons hold citizenship;

(d) the residence of persons serving in the military forces of the United States and their dependents shall be presumed to be their place of residence at the time of induction into military service unless such residence has been abandoned and a new legal residence established at the place such person is living within the state at the time of such enumeration;

(e) the residence of persons living in areas over which the state of Kansas has ceded jurisdiction to the United States shall be presumed to be their place of residence at the time of moving to the area ceded to the United States, unless such residence has been abandoned and a new legal residence established at the place such person is living within the state at the time of such enumeration;

(f) the residence of persons living in state hospitals and state benevolent and correctional institutions shall be the place such persons resided before entering the hospital or institution unless such residence has been abandoned and new legal residence established at the time of such enumeration; and

(g) the residence of persons living in rest or nursing care homes shall be at the residence of their spouse, if married, or at their place of residence at the time of entering the home unless such residence has been abandoned and legal residence established at the home at the time of enumeration.

History: L. 1987, ch. 61, § 2; April 23.



11-206 Same; contracts with boards of county commissioners; employment of personnel.

11-206. Same; contracts with boards of county commissioners; employment of personnel. In the conduct of such enumeration the secretary may contract with the board of county commissioners of the several counties of the state for the services of county personnel, equipment and facilities, may employ officers and employees of political and taxing subdivisions of the state during hours for which such officers and employees are not employed and compensated by such political or taxing subdivision and may employ such additional personnel as may be necessary for such purposes.

History: L. 1987, ch. 61, § 3; April 23.



11-207 Same; duties of persons conducting enumeration; forms and instructions.

11-207. Same; duties of persons conducting enumeration; forms and instructions. The secretary shall provide each person employed in the conduct of such enumeration copies of the forms designed for such purpose together with detailed instructions concerning procedures for conducting the enumeration and the duties to be performed by such person.

History: L. 1987, ch. 61, § 4; April 23.



11-208 Same; unlawful acts; penalties.

11-208. Same; unlawful acts; penalties. (a) Any person employed in the enumeration of residents of the state pursuant to this act who shall knowingly fail to perform the duties of enumerating such residents in accordance with the provisions of the act or rules and regulations of the secretary adopted pursuant thereto or who shall knowingly submit any false report or enumeration of residents shall be guilty of a class A misdemeanor. In addition to the criminal penalties prescribed therefor, upon conviction of violating the provisions of this act or rules and regulations of the secretary pursuant thereto a public officer or employee shall forfeit such office or employment.

(b) Any person failing or refusing to provide information necessary for enumeration pursuant to this act to any person employed in the conduct of such enumeration or failing or refusing to return or file any questionnaire or form utilized in the conduct of any such enumeration or willfully gives any answer or information which is false on any questionnaire or form utilized in the conduct of any such enumeration shall upon conviction thereof be fined not more than $100.

(c) When any request for information or answers necessary for enumeration pursuant to this act, made by the secretary or other authorized officer or employee conducting the enumeration, is made by registered or certified mail or telegram, the return receipt therefor or other written receipt thereof shall be prima facie evidence of an official request in any prosecution under this section.

History: L. 1987, ch. 61, § 5; April 23.



11-209 Secretary of state liaison with federal bureau of census.

11-209. Secretary of state liaison with federal bureau of census. The secretary of state shall serve as the state liaison with the federal bureau of the census on matters relating to the tabulation of the population.

History: L. 1987, ch. 123, § 6; July 1.



11-210 Data used for grant applications.

11-210. Data used for grant applications. Notwithstanding the provisions of K.S.A. 11-304 and 11-321, and amendments thereto, for the purpose of making applications for grants, the secretary of state and any political subdivision of the state may use any census data available.

History: L. 1999, ch. 148, § 3; July 1.






Article 3 CENSUS DATA FOR LEGISLATIVE AND CONGRESSIONAL REDISTRICTING

11-301 Census data for reapportionment of senatorial and representative districts; adjustment of federal census.

11-301. Census data for reapportionment of senatorial and representative districts; adjustment of federal census. In accordance with this act, the secretary of state shall obtain data to make adjustments to each federal decennial census such that there is compliance with subsection (a) of section 1 of article 10 of the constitution of Kansas. The secretary shall make or cause to be made all such adjustments.

History: L. 1989, ch. 257, § 1; May 18.



11-302 Same; definitions.

11-302. Same; definitions. For the purpose of determining the residence or nonresidence of military personnel stationed within the state and students attending colleges and universities within the state:

(a) "Nonresident" means a person who has a domicile or permanent residence outside of the state of Kansas.

(b) "Resident" means a person who declares that he or she is a resident of the state of Kansas and has a present intent to remain in the state.

(c) "Permanent residence" means a fixed place of abode or fixed domicile which a person intends to be such person's residence and to which such person presently intends to return.

(d) "Student" means a person enrolled in classes of a university or college for a minimum of nine credit hours, or a person seeking an academic degree.

(e) "Military personnel" means members of the armed forces of the United States stationed and located in Kansas.

(f) "College" means a public or private postsecondary educational institution, including community colleges, which offers two year or four year educational programs.

(g) "University" means a public or private institution offering at least a baccalaureate degree.

History: L. 1989, ch. 257, § 2; May 18.



11-303 Same; information to be obtained by colleges and universities and certain military officers; reporting to secretary.

11-303. Same; information to be obtained by colleges and universities and certain military officers; reporting to secretary. (a) Every public or private university and college shall obtain from all enrolled students census information upon forms provided by the secretary of state. Such information shall be obtained as of the federal census date as specified by the secretary and shall be used to carry out K.S.A. 11-301, and shall be supplied to the secretary at a time specified by the secretary.

(b) Every military officer in charge of more than 50 persons in the military service shall obtain from all persons in the military service and under the command of such officer census information upon forms provided by the secretary of state. Such information shall be obtained as of the federal census date as specified by the secretary and shall be used to carry out K.S.A. 11-301. Such information shall be supplied to the secretary at a time specified by the secretary.

History: L. 1989, ch. 257, § 3; May 18.



11-304 Data used for legislative redistricting; adjustment.

11-304. Data used for legislative redistricting; adjustment. (a) The secretary of state shall obtain decennial census information obtained by the United States bureau of the census for each county, city, precinct and part of a precinct that is given an identifying code. The secretary of state shall adjust each piece of such information, and adjust each and all of the same in an organized manner to carry out the provisions of K.S.A. 11-301, and amendments thereto. When such information is so organized, the secretary of state shall present the adjusted federal census information to the legislature, but not later than July 31 in the year following each federal decennial census.

(b) The census information obtained by the secretary of state for the purposes of subsection (a) shall be identical to the data from the actual enumeration conducted by the United States bureau of the census and used for the apportionment of representatives of the United States house of representatives. The secretary of state shall not use bureau of the census counts derived by any other means, including the use of statistical sampling, to add or subtract population by inference.

History: L. 1989, ch. 257, § 4; L. 1999, ch. 148, § 1; July 1.



11-305 Same; rules and regulations.

11-305. Same; rules and regulations. The secretary of state shall adopt rules and regulations necessary for the determination of the residence or nonresidence of military personnel stationed within the state and students attending colleges and universities within the state of Kansas and determining the permanent residence of students and military personnel who are residents of the state of Kansas together with such other information required to carry out the provisions of this act. Such rules and regulations shall be adopted in accordance with the provisions of article 4 of chapter 77 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1989, ch. 257, § 5; May 18.



11-306 Same; personal data and information, use; confidential and not subject to open records act.

11-306. Same; personal data and information, use; confidential and not subject to open records act. All forms and other personally identifiable data and information obtained by the secretary of state, or by officials of a university or college or a military officer to carry out this act or any part thereof shall be confidential and shall not be subject to the open records act, and shall be used solely and exclusively to make the adjustments required under K.S.A. 11-301 and 11-304 as contemplated by the constitution of Kansas.

History: L. 1989, ch. 257, § 6; May 18.



11-307 Same; unlawful acts; informing public.

11-307. Same; unlawful acts; informing public. Any person or public or private entity who shall impair, impede, obstruct or otherwise interfere with the secretary of state or any student, college, university, or with any member of the military services or any military installation in carrying out the provisions of this act shall be guilty of a class A misdemeanor. Nothing in this section shall be construed to limit or prohibit any person or any public or private entity from engaging in any activity intended to inform the public or any portion of the public of means whereby persons may assure or attempt to assure their qualification to be determined a resident or to have a permanent residence at any particular place.

History: L. 1989, ch. 257, § 7; May 18.



11-321 Data used for congressional redistricting.

11-321. Data used for congressional redistricting. Population data used in adopting congressional district boundaries shall be identical to the decennial census data from the actual enumeration conducted by the United States bureau of the census and used for the apportionment of the United States house of representatives. Bureau of the census counts derived by any other means, including the use of statistical sampling, to add or subtract population by inference shall not be used.

History: L. 1999, ch. 148, § 2; July 1.









Chapter 12 CITIES AND MUNICIPALITIES

Article 1 GENERAL PROVISIONS

12-101 Corporate powers; home rule of local affairs and government.

12-101. Corporate powers; home rule of local affairs and government. Article 12, section 5 of the constitution of Kansas empowers cities to determine their local affairs and government by ordinance and enables the legislature to enact laws governing cities. Each city being a body corporate and politic, may among other powers —

First. Sue and be sued.

Second. Purchase or receive, by bequest or gift, and hold, real and personal property for the use of the city.

Third. Sell and convey any real or personal estate owned by the city, and make such order respecting the same as may be deemed conducive to the interests of the city, and to provide for the improvement, regulation and government of the same.

Fourth. Make all contracts and do all other acts in relation to the property and concerns of the city necessary to the exercise of its corporate or administrative powers.

Fifth. Have and use a corporate seal, and alter the same at pleasure.

Sixth. Exercise such other and further powers as may be conferred by the constitution or statutes of this state.

History: R.S. 1923, § 12-101; L. 1967, ch. 79, § 1; July 1.



12-101a Authority to levy tax for general fund.

12-101a. Authority to levy tax for general fund. The governing body of any city is hereby authorized and empowered to levy taxes in each year for the general fund and other city purposes.

History: L. 1999, ch. 154, § 22; May 27.



12-102 Name.

12-102. Name. The corporate name of each city shall be "The city of _____."

History: R.S. 1923, § 12-102; Dec. 27.



12-103 How powers exercised.

12-103. How powers exercised. The powers hereby granted shall be exercised by the governing body of such city.

History: R.S. 1923, § 12-103; Dec. 27.



12-104 "Governing body" defined.

12-104. "Governing body" defined. In acts granting or limiting executive or administrative powers to city governments, or prescribing procedure, the designation of "the governing body" shall be held to include mayor and council, mayor and commissioners and board of commissioners, as the status of cities affected may require; and the commission to revise the statutes is authorized to substitute the words, "the governing body" for the terms mayor and council, mayor and commissioners or board of commissioners in all acts.

History: L. 1923, ch. 145, § 1; June 9; R.S. 1923, § 12-104.



12-104a Cities, consolidated cities and counties; procedure for filling prolonged vacancies.

12-104a. Cities, consolidated cities and counties; procedure for filling prolonged vacancies. (a) The purpose of this section is to provide an orderly and prompt means of filling vacancies in the governing body of a municipality. Prolonged vacancies in the governing body of a municipality deprive citizens of their right to representation and act as impediments to the orderly function of government of municipalities.

(b) As used in this section, the following terms are defined as follows:

(1) "Governing body" shall include the mayor and members of the council, the mayor and commissioners or the chairperson and members of the board of supervisors, depending on the form of government of the city or the consolidated city and county.

(2) "Municipality" means any city or any consolidated city and county.

(c) Except as provided in subsection (d), the governing body of any municipality where a vacancy exists shall appoint, by a majority vote of the remaining members, a person to fill the vacancy within 60 days of the vacancy. If the appointment is not made within the 60-day time frame, the governing body shall pass a resolution calling for a special election to fill such vacancy to be held within 45 days of the passage of such resolution. Candidates for the vacant office shall file for such office as provided in K.S.A. 25-2110a, and amendments thereto. The special election shall be conducted by the county election officer. The candidate receiving the highest number of votes for the vacant position shall assume such office upon certification of the election results.

(d) The provisions of subsection (c) shall not apply to any municipality which has a procedure for filling vacancies in its governing body and which has filled such vacancies within 60 days of the vacancy.

History: L. 2015, ch. 88, § 71; July 1.



12-105a Uniform procedure for payment of claims and other indebtedness by municipalities; definitions.

12-105a. Uniform procedure for payment of claims and other indebtedness by municipalities; definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein, unless the context shall otherwise require:

(a) "Municipality" means and includes county, township, city, school district of whatever name or nature, community junior college, municipal university, city, county or district hospital, drainage district, cemetery district, fire district, and other political subdivision or taxing unit, and including their boards, bureaus, commissions, committees and other agencies, such as, but not limited to, library board, park board, recreation commission, hospital board of trustees having power to create indebtedness and make payment of the same independently of the parent unit.

(b) "Governing body" means and includes the board of county commissioners, the governing body of a city, the township board (trustee, clerk and treasurer), board of education or other governing body of a school district, board of trustees of a community junior college, board of regents of a municipal university, the body of a special district (such as a drainage, cemetery, fire or other) which has the power to create indebtedness and is charged with the duty of paying the same, and the board, bureau, commission, committee or other body of an independent agency of a parent unit.

(c) "Claim" means the document relating to and stating an amount owing to the claimant by a municipality for material or service furnished to the municipality, or some action taken by or for the municipality and for which the municipality may or may not be responsible in a liquidated or an unliquidated amount. A claim is liquidated when the amount due or to become due is made certain by agreement of the parties or is fixed by law.

(d) "Warrant" means an instrument ordering the treasurer of a municipality to pay out of a designated fund a specified sum to a named person or party who or which has filed a claim against the municipality.

(e) "Check" means an ordinary check drawn on a depository bank of a municipality by the treasurer of such municipality and payable to the holder of a warrant or warrants issued by the municipality.

(f) "Warrant check" means a combination of warrant and check. It is a negotiable instrument which orders a depository bank to pay to the order of the payee therein named. A warrant check authorizes the bank upon which drawn to charge the municipality's account with the amount stated therein.

(g) For the purposes of this act the term "audit" shall be construed to mean to examine and render an opinion as to allowance or rejection in whole or in part.

(h) "Employee" means any officer, employee, servant or member of a board, commission, committee, division, department, branch or council of a governmental entity, including elected or appointed officials and persons acting on behalf or in service of a governmental entity in any official capacity, whether with or without compensation.

"Employee" does not include an independent contractor working for a municipality under contract.

History: L. 1968, ch. 375, § 1; L. 1970, ch. 67, § 2; L. 1979, ch. 186, § 17; L. 2007, ch. 171, § 5; L. 2015, ch. 28, § 1; July 1.



12-105b Uniform procedure for payment of claims; presentment of claims; claims which could give rise to action under Kansas tort claims act; notice, contents, limitation on commencement of action; payments in advance of approval; auditing; approval.

12-105b. Uniform procedure for payment of claims; presentment of claims; claims which could give rise to action under Kansas tort claims act; notice, contents, limitation on commencement of action; payments in advance of approval; auditing; approval. (a) All claims against a municipality must be presented in writing with a full account of the items, and no claim shall be allowed except in accordance with the provisions of this section. A claim may be the usual statement of account of the vendor or party rendering a service or other written statement showing the required information.

(b) Claims for salaries or wages of officers or employees need not be signed by the officer or employee if a payroll claim is certified by the administrative head of a department or group of officers or employees or an authorized representative that the salaries or wages stated therein were contracted or incurred for the municipality under authority of law, that the amounts claimed are correct, due and unpaid and that the amounts are due as salaries and wages for services performed by the person named.

Nothing in this subsection shall be construed as prohibiting the payment of employment incentive or retention bonuses authorized by K.S.A. 72-8246, and amendments thereto.

(c) No costs shall be recovered against a municipality or against an employee of a municipality in any action brought against the municipality or an employee of a municipality for any claims allowed in part unless the recovery shall be for a greater sum than the amount allowed, with the interest due. Subject to the terms of applicable insurance contracts, judgments and settlements obtained for claims recoverable pursuant to the Kansas tort claims act shall be presented for payment in accordance with this section or in such manner as the governing body may designate.

(d) Any person having a claim against a municipality or against an employee of a municipality which could give rise to an action brought under the Kansas tort claims act shall file a written notice as provided in this subsection before commencing such action. The notice shall be filed with the clerk or governing body of the municipality and shall contain the following: (1) The name and address of the claimant and the name and address of the claimant's attorney, if any; (2) a concise statement of the factual basis of the claim, including the date, time, place and circumstances of the act, omission or event complained of; (3) the name and address of any public officer or employee involved, if known; (4) a concise statement of the nature and the extent of the injury claimed to have been suffered; and (5) a statement of the amount of monetary damages that is being requested. In the filing of a notice of claim, substantial compliance with the provisions and requirements of this subsection shall constitute valid filing of a claim. The contents of such notice shall not be admissible in any subsequent action arising out of the claim. Once notice of the claim is filed, no action shall be commenced until after the claimant has received notice from the municipality that it has denied the claim or until after 120 days has passed following the filing of the notice of claim, whichever occurs first. A claim is deemed denied if the municipality fails to approve the claim in its entirety within 120 days unless the interested parties have reached a settlement before the expiration of that period. No person may initiate an action against a municipality or against an employee of a municipality unless the claim has been denied in whole or part. Any action brought pursuant to the Kansas tort claims act shall be commenced within the time period provided for in the code of civil procedure or it shall be forever barred, except that, a claimant shall have no less than 90 days from the date the claim is denied or deemed denied in which to commence an action.

(e) Claims against a municipality which provide for a discount for early payment or for the assessment of a penalty for late payment may be authorized to be paid in advance of approval thereof by the governing body in accordance with the provisions of this subsection. The governing body may designate and authorize one or more of its officers or employees to pay any such claim made against the municipality in advance of its presentation to and approval by the governing body if payment of the amount of such claim is required before the next scheduled regular meeting of the governing body in order for the municipality to benefit from the discount provided for early payment or to avoid assessment of the penalty for late payment. Any officer or employee authorized to pay claims under this subsection shall keep an accurate record of all moneys paid and the purpose for which expended, and shall submit the record to the governing body at the next meeting thereof. Payments of claims by an officer or employee of the municipality under authority of this subsection are valid to the same extent as if the claims had been approved and ordered to be paid by the governing body.

(f) When an employee is required to travel on behalf of a municipality, the employee shall be entitled, upon complying with the provisions of the municipality's policies and regulations on employee travel, to timely payment of subsistence allowances and reimbursement for transportation and other related travel expenses incurred by the employee while on an approved travel status. When reimbursement through the regular claims approval process of the municipality will require more than 15 days from the date the reimbursement claim is filed, the claim may be authorized to be paid in advance of approval thereof by the governing body in accordance with the provisions of this subsection. The governing body may designate and authorize one or more of its officers or employees to pay any such claim made against the municipality in advance of its presentation to and approval by the governing body if payment of the amount of such claim is required before the next scheduled regular meeting of the governing body. Any officer or employee authorized to pay claims under this subsection shall keep an accurate record of all moneys paid and the purpose for which expended, and shall submit the record to the governing body at the next meeting thereof. Payments of claims by an officer or employee of the municipality under authority of this subsection are valid to the same extent as if the claims had been approved and ordered to be paid by the governing body.

(g) Claims submitted by members of a municipality's self-insured health plan may be authorized to be paid in advance of approval thereof by the governing body. Such claims shall be submitted to the administrative officer of such insurance plan.

(h) Claims against a school district for the purchase of food or gasoline while students are on a co-curricular or extra-curricular activity outside of the school boundaries may be paid in advance of approval thereof by the governing body in accordance with the provisions of this subsection. The governing body may designate and authorize one or more of its officers or employees to pay any such claim made against the school district in advance of its presentation to and approval by the governing body.

(i) Except as otherwise provided, before any claim is presented to the governing body or before any claim is paid by any officer or employee of the municipality under subsection (e) or (f), it shall be audited by the clerk, secretary, manager, superintendent, finance committee or finance department or other officer or officers charged by law to approve claims affecting the area of government concerned in the claim, and thereby approved in whole or in part as correct, due and unpaid.

History: L. 1968, ch. 375, § 2; L. 1970, ch. 67, § 3; L. 1979, ch. 186, § 18; L. 1980, ch. 59, § 1; L. 1982, ch. 62, § 1; L. 1983, ch. 56, § 1; L. 1987, ch. 353, § 9; L. 1998, ch. 129, § 1; L. 1999, ch. 86, § 2; L. 2002, ch. 167, § 3; L. 2004, ch. 10, § 1; L. 2015, ch. 28, § 2; July 1.



12-110a Purchase, repair or replacement of certain equipment, apparatus or machinery; no-fund warrants or bonds; procedure; limitations.

12-110a. Purchase, repair or replacement of certain equipment, apparatus or machinery; no-fund warrants or bonds; procedure; limitations. (a) Whenever the governing body of any city, the board of county commissioners of any county or any township board shall deem that an emergency exists and that in order properly to protect and service or insure and provide for the health and convenience of the public it is necessary to purchase, repair or replace equipment, apparatus or machinery necessary for the operation of law enforcement, for the disposal of refuse, for fire protection, for street, road and bridge construction, repair or maintenance, for sewer treatment, for water service or for ambulance service, and such city, county or township is without funds for the purchase, repair or replacement of such equipment, apparatus or machinery, the governing body of the city, the board of county commissioners of the county or the township board shall have power to issue and sell no-fund warrants or general obligation bonds to raise revenue for such purchase or replacement in the manner as hereinafter provided and as provided by law and to levy taxes to pay such warrants or bonds. The governing body of such city shall by ordinance and the board of county commissioners or the township board shall by resolution declare that such emergency exists and that such purchase, repair or replacement of equipment, apparatus or machinery is necessary, and stating the maximum amount to be expended for such purchase, repair or replacement. Upon the passage and publication of such ordinance or resolution the governing body of the city, the board of county commissioners or the township board shall file an application with the state board of tax appeals, asking for permission to make such expenditure and issue warrants or bonds in payment thereof. Such application shall be in writing and shall contain a copy of the ordinance or resolution published and such other information as the governing body or board shall deem necessary adequately to inform the state board of tax appeals of the emergency existing.

If, upon hearing being had in accordance with the provisions of the Kansas administrative procedure act, the state board of tax appeals shall determine that such expenditure is necessary properly to protect and service or insure and provide for the health and convenience of the public the board shall issue its order in writing and under its seal authorizing the city, county or township to make such expenditure, and to issue warrants or bonds for the purpose of financing the same. The warrants may mature serially at such yearly dates as to be payable by not more than five tax levies. Bonds issued under the authority of this act shall be issued in accordance with the provisions of the general bond law and shall be in addition to and not subject to any bonded debt limitation prescribed by any other law of this state. Thereupon, the governing body of the city, the board of county commissioners or the township board shall have power to make such purchase, repair or replacement and to issue warrants or bonds and levy taxes to pay the same. All tax levies authorized by this section shall be in addition to all other tax levies authorized or limited by law and shall not be subject to, or within the aggregate tax levy prescribed by article 19 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto.

(b) As used in this section, the phrase "township board" means the township trustee, the township clerk, and the township treasurer acting as a board.

History: L. 1947, ch. 108, § 1; L. 1957, ch. 85, § 1; L. 1963, ch. 70, § 1; L. 1969, ch. 70, § 1; L. 1979, ch. 51, § 1; L. 1980, ch. 60, § 1; L. 1988, ch. 356, § 45; L. 2008, ch. 109, § 23; L. 2014, ch. 141, § 17; July 1.



12-110b Special fund for law enforcement and purchase of ambulance and firefighting equipment; tax levies, use of proceeds; protest petition and election; investment of fund.

12-110b. Special fund for law enforcement and purchase of ambulance and firefighting equipment; tax levies, use of proceeds; protest petition and election; investment of fund. The governing body of any city proclaimed by the governor as a city of the first class not more than five years preceding the effective date of this act or hereafter and the governing body of any city of the second and third class is hereby authorized to make an annual tax levy of not to exceed two mills upon all the taxable tangible property in the city for the purpose of creating and providing a special fund to be used for law enforcement purposes or for the purchase of ambulance equipment or fire-fighting equipment, or both, for such city and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. No city shall make an annual levy under the provisions of this section until the governing body of such city has adopted a resolution authorizing the making of such levy. Such resolution shall be published once each week for two consecutive weeks in the official city newspaper. After publication, an annual levy may be made unless a petition requesting an election upon the proposition of levying the tax, signed by not less than 5% of the qualified electors of the city, is filed with the county election officer within 30 days following the date of the last publication of the resolution. If such a petition is filed, no such annual levy shall be made without such proposition having been submitted to and having been approved by a majority of the electors voting thereon at the next primary or general election, or if such primary or general election does not take place within 60 days after the date the petition was filed, at a special election called and held thereon. All such special elections shall be called and held in the manner prescribed for the calling and holding of elections under the general bond law. The governing body may invest any portion of such special fund which is not currently needed in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in any obligation of any county, township, city or school district which has a bonded indebtedness not exceeding 15% of its total assessed valuation.

History: L. 1947, ch. 467, § 1; L. 1969, ch. 71, § 1; L. 1970, ch. 69, § 4; L. 1975, ch. 494, § 4; L. 1977, ch. 52, § 1; L. 1977, ch. 53, § 1; L. 1979, ch. 52, § 30; L. 1981, ch. 173, § 7; L. 1990, ch. 66, § 13; May 31.



12-110c Purchase of fire-fighting equipment; issuance of general obligation bonds; procedure; limitations.

12-110c. Purchase of fire-fighting equipment; issuance of general obligation bonds; procedure; limitations. Any city operating a fire department may acquire fire-fighting equipment for the use of such city department and pay the cost thereof by the issuance of its general obligation bonds maturing not more than 15 years from their date. No such bonds shall be issued until the city has first published a notice of its intention to acquire such equipment, stating the cost thereof and its intention to issue its general obligation bonds under the provisions of this act. Such notice shall be published once each week for two consecutive weeks in the official city newspaper. If, within 60 days following the date of the publication of such notice, a petition signed by not less than 5% of the qualified electors of such city is filed with the city clerk, no such bonds shall be issued until the same have been approved by a majority of the qualified electors of such city voting thereon at an election called and held therefor. Such election shall be called and held in the manner provided for the calling and holding of elections under the general bond law.

History: L. 1976, ch. 66, § 1; L. 1978, ch. 99, § 9; L. 1981, ch. 173, § 8; July 1.



12-110d Special fund for replacement of ambulance or emergency medical service equipment; transfer, use and budgeting of funds; municipality defined.

12-110d. Special fund for replacement of ambulance or emergency medical service equipment; transfer, use and budgeting of funds; municipality defined. (a) The governing body of the municipality is hereby authorized and empowered to transfer annually, by resolution, any funds received from a tax levy specifically authorized to be made for ambulance or emergency medical service, and subject to legal expenditure, which in the opinion of the governing body will not be needed for general operating expenses of the ambulance or emergency medical service in such year, to a special fund to be established for replacement of ambulance or emergency medical service equipment. Upon the adoption of such resolution, the amount provided in such resolution shall be transferred and credited to such special fund.

(b) All moneys credited to such special fund shall be used by such governing body for the replacement of ambulance or emergency medical service equipment and such fund shall not be subject to K.S.A. 79-2925 to 79-2936, inclusive, or acts amendatory thereof or supplemental thereto. In making the budget of such governing body, the amounts credited to, and the amount on hand in, such special fund and the amounts expended therefrom shall be shown for the information of the taxpayers of the municipality.

(c) If the governing body of the municipality determines that all or part of the money which has been transferred to such special fund is not needed for the purposes for which it was transferred, the governing body is authorized and empowered by resolution to retransfer such amount not needed and such retransfer and expenditure thereof shall be subject to the provisions of K.S.A. 79-2925 to 79-2936, inclusive, or acts amendatory thereof or supplemental thereto.

(d) For the purposes of this section, "municipality" means any city, county or other political subdivision operating ambulance service or emergency medical service.

History: L. 1980, ch. 57, § 1; April 25.



12-111 Fire fighting beyond territorial limits of city or township; privileges and immunities.

12-111. Fire fighting beyond territorial limits of city or township; privileges and immunities. Whenever the necessity arises during any emergency resulting from the existence of a state of war, or from fire, or any other cause, the firemen and officers of the fire department of any city or township may, together with all necessary equipment, lawfully go or be sent beyond the territorial limits of such cities or townships to any point within the state, to assist in meeting such emergency: Provided, The fire chief or person in charge of the fire department shall have the right in every case to determine whether or not a city or township can spare all or any portion of its fire equipment and firemen at any particular time. In such event the acts performed for such purposes by such firemen or officers, and the expenditures made for such purpose by such city or township shall be deemed conclusively to be for a public and governmental purpose and all of the immunities from liability enjoyed by a city or township when acting through its firemen or officers of the fire department for a public or governmental purpose within its territorial limits shall be enjoyed by it to the same extent when such city or township is so acting under this section or under other lawful authority beyond its territorial limits. The firemen and officers of the fire department of any city or township, when acting hereunder, or under other lawful authority, beyond the territorial limits of such city or township, shall have all of the immunities from liability and exemptions from laws, ordinances and regulations and shall have all of the pension, relief, disability and other benefits, enjoyed by them while performing their respective duties within the territorial limits of such city or township.

History: L. 1943, ch. 169, § 1; March 11.



12-111a Exemption of certain annuities, pensions and benefits of policemen and firemen from taxes and civil liability; exception, qualified domestic relations order.

12-111a. Exemption of certain annuities, pensions and benefits of policemen and firemen from taxes and civil liability; exception, qualified domestic relations order. Except as provided further, all annuities, pensions and benefits paid, which arise from services of a policeman or fireman, by a pension and benefit plan of a city of the first or second class under a charter ordinance related to K.S.A. 13-14a01et seq. or K.S.A. 14-10a01 et seq., and amendments thereto, are hereby made and declared exempt from any tax of the state of Kansas or any political subdivision or taxing body thereof and shall not be subject to execution, garnishment or attachment. Any pension benefit or annuity accruing to services of a policeman or fireman by a charter ordinance under this section shall not be exempt from claims of an alternate payee under a qualified domestic relations order. As used in this section, the terms "alternate payee" and "qualified domestic relations order" shall have the meaning ascribed to them in section 414(p) of the United States internal revenue code of 1954, as amended. The provisions of this section shall apply to any qualified domestic relations order which is in effect on or after July 1, 1994.

History: L. 1974, ch. 345, § 3; L. 1994, ch. 231, § 1; July 1.



12-111b Application of 12-111a, 13-14a10, 14-10a10 and 74-4978g.

12-111b. Application of 12-111a, 13-14a10, 14-10a10 and 74-4978g. The taxation provisions of this act shall apply to all taxable years commencing after December 31, 1973.

History: L. 1974, ch. 345, § 5; July 1.



12-120 Destruction of certain records.

12-120. Destruction of certain records. (a) The officers and employees of any city charged with the custody or having in their custody the following records, documents or other papers may destroy the same after they have been on file for the period stated:

(1) Claims and any purchase orders attached thereto, five years.

(2) Warrants or warrant checks, whether originals or duplicates, that have been paid, five years.

(3) Duplicates of receipts or stubs of receipts issued, three years.

(4) Duplicates of utility bills sent to customers, three years.

(5) Bookkeeping or accounting records of utility customer's accounts, three years, except that the period for the records of deposits to guarantee the payment of bills or the return of meters shall begin when the account is closed or the customer ceases to receive service.

(6) Duplicates or stubs of licenses issued for license fees or taxes, three years.

(7) Bonds of officers or employees, 10 years, the period to begin at the termination of the term of the bond.

(8) Insurance policies, five years, the period beginning at expiration of the policy unless a claim is pending.

(9) Canceled checks, five years.

(10) Requisition and duplicate purchase orders, three years.

(11) Bonds and coupons, if any, stamped paid or canceled and returned by the fiscal agent, six months, the period beginning at the date of maturity of the bond or coupon.

(b) The original of records, documents or other papers listed in subsection (a) may be destroyed at any time if reproduced as provided in K.S.A. 12-122, and amendments thereto, and such reproduction shall be retained for a period not less than required for the original records.

History: L. 1949, ch. 123, § 1; L. 1968, ch. 406, § 142; L. 1971, ch. 42, § 1; L. 1974, ch. 106, § 7; L. 1983, ch. 49, § 41; L. 1988, ch. 71, § 1; L. 1996, ch. 56, § 1; L. 2000, ch. 8, § 1; July 1.



12-121 Same; application of act.

12-121. Same; application of act. Nothing in K.S.A. 12-120 shall be deemed to apply to records, documents or papers not specifically mentioned nor to authorize the destruction of records, documents or papers which in their nature should be preserved permanently, nor to prohibit destruction of records, documents or papers obviously of only temporary value after a reasonable time.

History: L. 1949, ch. 123, § 2; June 30.



12-122 Reproduction of records on film.

12-122. Reproduction of records on film. The governing body may cause any or all records, documents or papers to be photographed, microphotographed or otherwise reproduced in a manner which accurately reproduces the original thereof in all details.

History: L. 1949, ch. 123, § 3; L. 1972, ch. 41, § 1; L. 1996, ch. 56, § 2; July 1.



12-123 Same; evidence in courts or administrative agencies.

12-123. Same; evidence in courts or administrative agencies. Photographs, microphotographs or reproduction shall be deemed to be an original record for all purposes, including introduction in evidence in all courts or administrative agencies. A transcript, exemplification or certified copy thereof, for all purposes recited herein, shall be deemed to be a transcript, exemplification or certified copy of the original.

History: L. 1949, ch. 123, § 4; L. 1996, ch. 56, § 3; July 1.



12-137 Limitations and procedures for exercise of constitutional home rule power of taxation or other revenue measures; ordinance; notice; referendum.

12-137. Limitations and procedures for exercise of constitutional home rule power of taxation or other revenue measures; ordinance; notice; referendum. Where, under the power of cities granted by paragraph (b) of section 5 of article 12 of the constitution of Kansas, the governing body of any city by ordinance proposes to levy for revenue purposes any tax, excise, fee, charge or other exaction other than permit fees or license fees for regulatory purposes, which is not limited or prohibited or a procedure for the levy of which is not otherwise prescribed by enactment of the legislature as provided by said paragraph (b), such ordinance shall require a two-thirds (2/3) vote of the members-elect of the governing body and shall be published once each week for two (2) consecutive weeks in the official city newspaper.

No such ordinance shall take effect until sixty (60) days after its final publication, and if within sixty (60) days of its final publication a petition signed by a number of electors of the city equal to not less than ten percent (10%) of the number of electors who voted at the last preceding regular city election shall be filed with the county election officer of the county in which such city is entirely or primarily located demanding that such ordinance be submitted to a vote of the electors, it shall not take effect until submitted to a referendum and approved by a majority of the electors voting thereon. The governing body of any city may submit any ordinance providing for such levy to a referendum without petition. Ordinances authorizing such levies submitted to referendum without petition may be passed by a majority vote of the governing body and shall be published once in the official city newspaper.

History: L. 1961, ch. 78, § 1; L. 1977, ch. 56, § 1; May 13.



12-138 Same; election procedure; notice of election.

12-138. Same; election procedure; notice of election. Any city election called under the provisions of this act shall be called within 30 days and held within 90 days after the filing of a petition demanding such election, or after the publication of an ordinance authorizing a levy for which an election is called without petition. The governing body shall pass an ordinance calling the election and fixing the date, which ordinance shall be published once in the official city newspaper. The sufficiency of the number of signers of any petition filed under the provisions of this act shall be determined by the county election officer. Every election held under the provisions of this act shall be conducted by the county election officer. The county election officer shall publish a notice of such election once each week for two consecutive weeks in the official city newspaper, the first publication to be not less than 21 days prior to such election. The notice shall state the time of the election and the proposition which shall appear on the ballot. The proposition shall be: "Shall revenue ordinance No. ____, entitled (title of ordinance) take effect?"

History: L. 1961, ch. 78, § 2; L. 1977, ch. 56, § 2; L. 1981, ch. 173, § 9; July 1.



12-138a Initiative election on levying tax or other revenue measure.

12-138a. Initiative election on levying tax or other revenue measure. The governing body of any city shall be required to submit to a referendum the question of levying any tax or other revenue measure, authorized by the provisions of this act or other enactment referring to this act, upon the receipt of a petition signed by a number of electors of the city equal to not less than ten percent (10%) of the number of electors who voted at the last preceding regular city election. If a majority of the electors voting thereon at such election shall approve the proposed tax or other revenue measure, the governing body of such city shall then provide by ordinance for the levy of such tax or revenue measure. An election held under the provisions of this section shall be scheduled and conducted in the same manner as if an ordinance was being submitted to the electors, except that the proposition shall state the nature of the tax or revenue measure, its proposed rate and the date it would take effect.

History: L. 1977, ch. 56, § 3; May 13.



12-138b Continuation in effect of tax or other revenue measures.

12-138b. Continuation in effect of tax or other revenue measures. Any city tax or other revenue measure adopted under the provisions of K.S.A. 12-137 through 12-138a shall continue in effect until amended or repealed by an ordinance of the governing body which has also been adopted under the provisions of K.S.A. 12-137 through 12-138a.

History: L. 1977, ch. 56, § 4; May 13.



12-138c Taxes levied under home rule; prohibition under certain circumstances.

12-138c. Taxes levied under home rule; prohibition under certain circumstances. All ad valorem tax levies, levied by cities under the authority of article 12, section 5 of the constitution of the state of Kansas, are hereby limited or prohibited as authorized by said article 12, section 5, in the manner herein provided. Cities are hereby prohibited from levying any such taxes, the ordinance authorizing the levy of which does not specifically authorize the use of a portion of the proceeds of the levy to pay the principal of and interest on special obligation bonds issued by such city under the provisions of K.S.A. 12-1774, and amendments thereto, to finance, in whole or in part, such redevelopment project.

History: L. 1979, ch. 52, § 8; July 1.



12-140 Cities prohibited from levying taxes on income; exception.

12-140. Cities prohibited from levying taxes on income; exception. Except as otherwise specifically authorized by K.S.A. 12-1,101 to 12-1,109, no city shall have power to levy and collect taxes on incomes from whatever source derived.

History: L. 1961, ch. 79, § 2; L. 1982, ch. 63, § 10; May 13.



12-142 Cities prohibited from imposing sales or excise taxes on sales of cigarettes or cereal malt beverages or products; exception.

12-142. Cities prohibited from imposing sales or excise taxes on sales of cigarettes or cereal malt beverages or products; exception. No city shall impose a retailers' sales tax, excise tax or tax in the nature of an excise upon the sale of cigarettes as defined by K.S.A. 79-3301 or cereal malt beverages and malt products as defined by K.S.A. 79-3817, including wort, liquid malt, malt syrup and malt extract other than a retailers' sales tax levied under the provisions of this act.

History: L. 1961, ch. 458, § 2; L. 1973, ch. 393, § 28; April 30.



12-143 City vehicle tax authorized; tax situs; amount of tax.

12-143. City vehicle tax authorized; tax situs; amount of tax. The governing body of any city is hereby prohibited from levying and collecting license or stamp taxes on motor vehicles, as defined in K.S.A. 8-126, except as provided in this act. Any city levying a vehicle license or stamp tax shall provide for the levying, administration, enforcement and collection of such tax by ordinance, and no such ordinance shall levy a tax on any vehicle which does not have a taxable situs within the city. The taxable situs of a motor vehicle, for the purposes of this act, shall be the city in which such motor vehicle is usually kept, garaged or stored during the night and on weekends and holidays, irrespective of the legal residence of the owner thereof. The amount of such tax shall be uniform for all motor vehicles at either five dollars ($5) per vehicle or ten dollars ($10) per vehicle.

History: L. 1967, ch. 57, § 1; April 29.



12-144 Same; approval by election required.

12-144. Same; approval by election required. Any ordinance providing for such a vehicle license or stamp tax shall be valid only if first submitted to the qualified electors of the city at an election called and held for such purpose in accordance with the procedure set forth in K.S.A. 12-137 and 12-138, and if approved by a majority of the qualified electors voting on the proposition: Provided, That the wording of any proposition submitted to the voters shall be: "Shall the city levy a tax on motor vehicles of $________, the revenue to be used for street improvements and traffic control purposes?"

History: L. 1967, ch. 57, § 2; April 29.



12-145 Same; exemptions.

12-145. Same; exemptions. No city shall levy a vehicle tax on: (a) Motor vehicles which are exempt from the requirements of state motor vehicle registration under the provisions of K.S.A. 8-128 or 8-136;

(b) motor vehicles for which provision is made for registration under K.S.A. 8-161, 8-168 or 8-1,101 to 8-1,123, inclusive.

History: L. 1967, ch. 57, § 3; L. 1978, ch. 30, § 5; Jan. 1, 1979.



12-146 Same; use of tax proceeds.

12-146. Same; use of tax proceeds. The revenue derived from such taxes shall be used for the improvement of highways and for the regulation of vehicular traffic thereon and for no other purposes. The revenue derived from any taxes levied on a date following final adoption of the city's budget may be expended during the first year without regard to budget law limitations.

History: L. 1967, ch. 57, § 4; April 29.



12-147 Tax subdivisions authorized to enter into agreements with owners of tax exempt property for payments in lieu of taxes.

12-147. Tax subdivisions authorized to enter into agreements with owners of tax exempt property for payments in lieu of taxes. Every taxing subdivision of the state of Kansas is hereby authorized and empowered to enter into contracts for the payment of service charges in lieu of taxes, with the owner or owners of property which is exempt from the payment of ad valorem taxes under the laws of the state of Kansas and is further authorized to receive and expend revenue resulting therefrom in the manner hereinafter provided.

History: L. 1969, ch. 81, § 1; July 1.



12-148 Same; contract provisions; apportionment of revenues.

12-148. Same; contract provisions; apportionment of revenues. Contracts for the payment of service charges in lieu of taxes shall provide for the making of payments thereunder to the county treasurer of the county receiving such payments or the county in which any other taxing subdivision receiving such payments is located. The county treasurer shall apportion and pay moneys from such payments in the following manner: (1) If the contract under which such payment is made with a single taxing subdivision and designates the fund or funds to which such revenue shall be applied, the county treasurer shall place such revenue in the designated fund or funds of such subdivision;

(2) if the contract is made with a single taxing subdivision but does not specify the fund or funds to which the revenue shall be applied the county treasurer shall apportion such revenue among the tangible property tax supported funds of the taxing subdivision, except bond and interest funds, in the proportion that the tax levy for each such fund bears to the total of all tax levies made for all such funds;

(3) if the contract provides for the allocation of such revenue to more than one taxing subdivision but designates the particular funds of such subdivisions to which the same shall be applied, the county treasurer shall allocate such funds in the manner provided in the contract;

(4) if the contract provides for the allocation of such revenue to more than one taxing subdivision but does not designate the fund or funds to which the same shall be applied the county treasurer shall apportion and pay moneys from such payments into the several tangible property tax supported funds of such taxing subdivisions, other than bond and interest funds, in the proportion that the tax levy for each of such funds bears to the total of the tax levies made for such funds of such subdivisions.

History: L. 1969, ch. 81, § 2; July 1.



12-149 Same; budgeting of revenues.

12-149. Same; budgeting of revenues. All revenues received under contracts authorized under the provisions of this act shall be budgeted and expended in the manner provided by law.

History: L. 1969, ch. 81, § 3; July 1.



12-150 Agreements with county commissioners for auditing of books and records of certain political subdivisions and quasi-municipal corporations.

12-150. Agreements with county commissioners for auditing of books and records of certain political subdivisions and quasi-municipal corporations. All political subdivisions and quasi-municipal corporations of this state, except for counties, cities and school districts, are hereby authorized to enter into an agreement with the board of county commissioners of any county in which all or part of any such political subdivision or quasi-municipal corporations are located, whereby said board of county commissioners, with or without a consideration, shall cause the books, records and other financial statements of such political subdivision or quasi-municipal corporations to be audited at the same time the annual county audit is made.

History: L. 1969, ch. 72, § 1; July 1.



12-151 Property of city exempt from levy, execution and sale; judgments not lien on property.

12-151. Property of city exempt from levy, execution and sale; judgments not lien on property. Except for judicial tax foreclosure, all lands, buildings, monies, debts due the city, and all other property and other assets of every description belonging to any city shall be exempt from levy, execution and sale, and no judgment against a city shall be a charge or lien on such property: Provided, That nothing herein shall relieve a city from the obligation of levying taxes or otherwise providing funds to pay judgments, and any such taxes levied or funds provided for such purpose shall not be exempt from any appropriate judicial process to enforce a judgment.

History: L. 1970, ch. 68, § 1; July 1.



12-152 Contracts for electric lighting of streets, hospitals and other public health facilities and for furnishing electric power to hospitals and other public health facilities.

12-152. Contracts for electric lighting of streets, hospitals and other public health facilities and for furnishing electric power to hospitals and other public health facilities. The governing body of any city in this state shall have power to enter into contracts for a term of not to exceed ten (10) years with another or others for the electric lighting of streets and/or highways or parts of streets and/or highways and for hospitals and other public health facilities maintained or provided by or under supervision of such cities, for the grounds and premises of such hospitals and other public health facilities and for electric power to such hospitals and other public health facilities subject to the provisions of this act, whenever in the judgment of the governing body of any such city the lighting of such streets and/or highways or parts thereof or of such hospital grounds or the grounds of other public health facilities and premises and the furnishing of electric power thereto and therefor is reasonably necessary to promote the public convenience, welfare and safety, and if of special benefit to the property affected.

History: L. 1971, ch. 44, § 1; July 1.



12-153 Filing with register of deeds any ordinance or resolution creating certain special districts; duties of register of deeds.

12-153. Filing with register of deeds any ordinance or resolution creating certain special districts; duties of register of deeds. (a) Whenever the governing body of any municipality as defined by K.S.A. 10-101, and amendments thereto, adopts an ordinance or resolution creating any public improvement or special benefit district or any other district having the power to impose special assessments upon the taxable tangible real property in the district, the clerk or secretary of the municipality shall file a certified copy of the ordinance or resolution, within five days of the adoption thereof, with the register of deeds of the county or counties in which the municipality is located. No fee shall be charged for the filing and the register of deeds shall file, record and index the certified copy. The ordinance or resolution shall state:

(1) The boundaries of the improvement district;

(2) the nature of the improvement;

(3) the estimated cost of the improvement;

(4) the proposed method of assessment; and

(5) the proposed apportionment of cost, if any, between the improvement district and the city or county.

(b) Any ordinance or resolution authorizing additional improvements or any ordinance or resolution which has been amended shall be filed in the same manner as the original ordinance or resolution.

History: L. 1971, ch. 52, § 1; L. 1983, ch. 99, § 1; July 1.



12-154 Election to change name of city; resolution or petition therefor; similarity to name of another city, certificate of secretary of state.

12-154. Election to change name of city; resolution or petition therefor; similarity to name of another city, certificate of secretary of state. The governing body of any city may by resolution, and shall when presented with a petition requesting such action signed by not less than ten percent (10%) of the legally qualified electors residing in such city, cause to be submitted to the electors of such city a proposition to change its name. Such resolution or petition shall specify the name to be substituted for the existing name of such city. Before adopting such a resolution the governing body shall secure from the secretary of state and file with the city clerk a certificate that the proposed name is not so similar to the name of another city in this state as to result in an objectionable confusion of names within the state. Any petition filed under this act shall be accompanied by a similar certificate.

History: L. 1971, ch. 196, § 1; July 1.



12-155 Same; certification of resolution or petition; submission of proposition by county election officer.

12-155. Same; certification of resolution or petition; submission of proposition by county election officer. The resolution of the governing body or the petition, if found to be sufficient by the governing body, shall be certified to the county election officer. The county election officer shall cause such proposition to be submitted at the next city general election if one is to be held within six (6) months after the receipt of such resolution or petition, otherwise at a special election to be held not less than forty-five (45) nor more than sixty (60) days after such receipt.

History: L. 1971, ch. 196, § 2; July 1.



12-156 Same; form of proposition; notice; expenses.

12-156. Same; form of proposition; notice; expenses. The proposition to appear on the ballot shall be in substantially the following form: "Shall the name of the city of __________, Kansas, be changed to the city of __________, Kansas?" Notice of the election on the proposition shall be given by publication in the official city paper once each week for two consecutive weeks, the first publication to be not less than 21 days prior to such election. Such notice shall specify the proposition to be voted on, the voting place or places and the area each is to serve, and the time of opening and closing of the polls. All expenses connected with such election shall be paid from the general fund of the city.

History: L. 1971, ch. 196, § 3; L. 1981, ch. 173, § 10; July 1.



12-157 Same; canvass; approval of proposition, effect.

12-157. Same; canvass; approval of proposition, effect. The results of such election shall be canvassed and the results certified in the same manner as in elections on other questions submitted in such city. If a majority of the votes cast at such election shall be in favor of the proposition such city shall thenceforth be known by the new name so approved.

History: L. 1971, ch. 196, § 4; July 1.



12-158 Election supplemental and alternative to other procedures.

12-158. Election supplemental and alternative to other procedures. This act shall be supplemental and an alternative to any other procedure for changing the name of a city now or hereafter provided by law.

History: L. 1971, ch. 196, § 5; July 1.



12-171 Petty cash funds; establishment, records and reports; restoration of moneys in fund; use; bond of responsible employees.

12-171. Petty cash funds; establishment, records and reports; restoration of moneys in fund; use; bond of responsible employees. The governing body of any city may, by resolution, authorize one or more petty cash funds to be established and maintained in the central business office of said city by a person designated by such resolution. The official or employee designated in such resolution receiving such funds shall keep a record of all receipts and expenditures from the fund, and shall, from time to time, and at the end of each city fiscal year, prepare a statement for the governing body showing all receipts, expenditures, and the balance in such petty cash fund. The petty cash fund shall be replenished by payment from the appropriate funds of the city to the petty cash fund upon proper claim. If the governing body is satisfied with the report, it may restore the fund to the original amount. The fund shall be kept separate from all other funds and be used only for authorized expenditures and itemized receipts shall be taken for each expenditure. No part of such fund may be loaned or advanced against the salary of any employee. All such employees entrusted with funds under this statute shall be bonded by the city.

History: L. 1972, ch. 42, § 1; July 1.



12-183 Hospitals; maintenance and improvement; tax levies, use of proceeds.

12-183. Hospitals; maintenance and improvement; tax levies, use of proceeds. The governing body of any city which has established a city hospital is hereby authorized to levy an annual tax upon all taxable tangible property in the city for the purpose of equipping, operating, maintaining, repairing and improving such hospital and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1975, ch. 494, § 18; L. 1979, ch. 52, § 31; July 1.



12-184 Adoption or abandonment of forms of city government; submission to electors, how; petition; notice of election.

12-184. Adoption or abandonment of forms of city government; submission to electors, how; petition; notice of election. (a) Whenever any law of this state provides for an election on the question of the adoption or abandonment of any form of city government, such question shall be submitted to the qualified electors of a city upon: (1) The adoption by the governing body of the city of a resolution providing for the submission of such question, or

(2) the certification, as provided in subsection (c) of this section, of a petition requesting the submission of such question, signed by qualified electors of the city equal in number to not less than ten percent (10%) of the qualified electors of the city.

(b) Upon the adoption of a resolution or the certification of a petition as provided in subsection (a) of this section, the question of the adoption or abandonment of the form of city government shall be submitted to the qualified electors of the city at the next city or state general or primary election following by not less than sixty (60) days the adoption of such resolution or the certification of such petition.

(c) Any petition requesting the submission of a question hereunder shall be filed with the county election officer of the county in which the city is located. Such petition shall conform to the requirements of article 36 of chapter 25 of the Kansas Statutes Annotated and amendments thereto, and its sufficiency shall be determined in the manner therein provided and shall be certified to the city clerk by the county election officer.

(d) Notice of the election on a question submitted hereunder shall be in the manner provided by K.S.A. 25-105.

History: L. 1976, ch. 76, § 1; July 1.



12-184a Form of government continued.

12-184a. Form of government continued. (a) A city shall continue to operate under its current form of government whether established at an election, or by adoption of a charter ordinance or ordinance until such time that the city's form of government is changed as provided by law.

(b) All existing ordinances and charter ordinances relating to a city's form of government, except those provisions relating to the timing of city primary and general elections, shall remain in effect until amended or repealed by such city.

History: L. 2015, ch. 88, § 8; July 1.



12-184b Forms of governments; adoption; abandonment procedures; governing body; terms of office; other.

12-184b. Forms of governments; adoption; abandonment procedures; governing body; terms of office; other. (a) Subject to subsection (b) and K.S.A. 2015 Supp. 12-1039, and amendments thereto, any city may adopt by ordinance one of the following forms of government:

(1) Commission;

(2) mayor-council;

(3) commission-manager;

(4) mayor-council-manager;

(5) council-manager; or

(6) any other form of government authorized by law or by ordinance or charter ordinance of the city.

(b) Any city which has operated for four or more years under a form of government may abandon such form and adopt a different form of government. The provisions of K.S.A. 12-184, and amendments thereto, shall govern the procedure for the adoption or abandonment of such form of government.

(c) The governing body of the city may establish by ordinance any of the following:

(1) The powers and duties of the governing body, including the mayor and other elected officials;

(2) the terms of office of members of the governing body, including the mayor and other elected officials of either two, three or four years;

(3) the election by ward or district of members of the governing body, if applicable;

(4) the powers and duties of the city manager, if applicable;

(5) the administrative departments of the city; and

(6) other matters deemed appropriate by the governing body.

History: L. 2015, ch. 88, § 9; July 1.



12-185 Cities between 100,000 and 160,000 and agencies thereof operating residential property outside city; payment in lieu of taxes to school district.

12-185. Cities between 100,000 and 160,000 and agencies thereof operating residential property outside city; payment in lieu of taxes to school district. Every city of the state of Kansas having a population of more than one hundred thousand (100,000) and not more than one hundred sixty thousand (160,000) and every agency or authority created and established by such city now owning or controlling or hereafter acquiring residential property located within a school district, a majority of the territory of which lies outside the corporate limits of such city, which property is acquired or held for the purpose of resale or rental to the public for private residential purposes and which is exempt from the payment of ad valorem taxes under the laws of the state of Kansas by reason of the ownership thereof, shall on or before February 1 of each year pay to the school district in which such property is located an amount in lieu of taxes thereon equal to the amount which would have been levied upon such property for all such school district purposes except the general fund of the school district, if such property were subject to ad valorem taxes.

History: L. 1977, ch. 51, § 1; July 1.



12-186 Same; use of moneys by school district.

12-186. Same; use of moneys by school district. Moneys received by school districts from cities or agencies or authorities thereof under the provisions of K.S.A. 12-185 may be credited to any fund of the school district except the general fund.

History: L. 1977, ch. 51, § 2; July 1.



12-187 Countywide and city retailers' sales taxes; procedure for imposition; election required; rate; use of revenue; validation of certain elections; continuation in effect of certain taxes; authority for imposition; statement of purpose.

12-187. Countywide and city retailers' sales taxes; procedure for imposition; election required; rate; use of revenue; validation of certain elections; continuation in effect of certain taxes; authority for imposition; statement of purpose. (a) No city shall impose a retailers' sales tax under the provisions of this act without the governing body of such city having first submitted such proposition to and having received the approval of a majority of the electors of the city voting thereon at an election called and held therefor. The governing body of any city may submit the question of imposing a retailers' sales tax and the governing body shall be required to submit the question upon submission of a petition signed by electors of such city equal in number to not less than 10% of the electors of such city.

(b) (1) The board of county commissioners of any county may submit the question of imposing a countywide retailers' sales tax to the electors at an election called and held thereon, and any such board shall be required to submit the question upon submission of a petition signed by electors of such county equal in number to not less than 10% of the electors of such county who voted at the last preceding general election for the office of secretary of state, or upon receiving resolutions requesting such an election passed by not less than 2/3 of the membership of the governing body of each of one or more cities within such county which contains a population of not less than 25% of the entire population of the county, or upon receiving resolutions requesting such an election passed by 2/3 of the membership of the governing body of each of one or more taxing subdivisions within such county which levy not less than 25% of the property taxes levied by all taxing subdivisions within the county.

(2) The board of county commissioners of Anderson, Atchison, Barton, Brown, Butler, Chase, Cowley, Cherokee, Crawford, Ford, Franklin, Jefferson, Linn, Lyon, Marion, Miami, Montgomery, Neosho, Osage, Ottawa, Reno, Riley, Saline, Seward, Sumner, Thomas, Wabaunsee, Wilson and Wyandotte counties may submit the question of imposing a countywide retailers' sales tax and pledging the revenue received therefrom for the purpose of financing the construction or remodeling of a courthouse, jail, law enforcement center facility or other county administrative facility, to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire when sales tax sufficient to pay all of the costs incurred in the financing of such facility has been collected by retailers as determined by the secretary of revenue. Nothing in this paragraph shall be construed to allow the rate of tax imposed by Butler, Chase, Cowley, Lyon, Montgomery, Neosho, Riley, Sumner or Wilson county pursuant to this paragraph to exceed or be imposed at any rate other than the rates prescribed in K.S.A. 12-189, and amendments thereto.

(3) (A) Except as otherwise provided in this paragraph, the result of the election held on November 8, 1988, on the question submitted by the board of county commissioners of Jackson county for the purpose of increasing its countywide retailers' sales tax by 1% is hereby declared valid, and the revenue received therefrom by the county shall be expended solely for the purpose of financing the Banner Creek reservoir project. The tax imposed pursuant to this paragraph shall take effect on the effective date of this act and shall expire not later than five years after such date.

(B) The result of the election held on November 8, 1994, on the question submitted by the board of county commissioners of Ottawa county for the purpose of increasing its countywide retailers' sales tax by 1% is hereby declared valid, and the revenue received therefrom by the county shall be expended solely for the purpose of financing the erection, construction and furnishing of a law enforcement center and jail facility.

(C) Except as otherwise provided in this paragraph, the result of the election held on November 2, 2004, on the question submitted by the board of county commissioners of Sedgwick county for the purpose of increasing its countywide retailers' sales tax by 1% is hereby declared valid, and the revenue received therefrom by the county shall be used only to pay the costs of: (i) Acquisition of a site and constructing and equipping thereon a new regional events center, associated parking and infrastructure improvements and related appurtenances thereto, to be located in the downtown area of the city of Wichita, Kansas, (the "downtown arena"); (ii) design for the Kansas coliseum complex and construction of improvements to the pavilions; and (iii) establishing an operating and maintenance reserve for the downtown arena and the Kansas coliseum complex. The tax imposed pursuant to this paragraph shall commence on July 1, 2005, and shall terminate not later than 30 months after the commencement thereof.

(D) Except as otherwise provided in this paragraph, the result of the election held on August 5, 2008, on the question submitted by the board of county commissioners of Lyon county for the purpose of increasing its countywide retailers' sales tax by 1% is hereby declared valid, and the revenue received therefrom by the county shall be expended for the purposes of ad valorem tax reduction and capital outlay. The tax imposed pursuant to this paragraph shall terminate not later than five years after the commencement thereof.

(E) Except as otherwise provided in this paragraph, the result of the election held on August 5, 2008, on the question submitted by the board of county commissioners of Rawlins county for the purpose of increasing its countywide retailers' sales tax by 0.75% is hereby declared valid, and the revenue received therefrom by the county shall be expended for the purposes of financing the costs of a swimming pool. The tax imposed pursuant to this paragraph shall terminate not later than 15 years after the commencement thereof or upon payment of all costs authorized pursuant to this paragraph in the financing of such project.

(F) The result of the election held on December 1, 2009, on the question submitted by the board of county commissioners of Chautauqua county for the purpose of increasing its countywide retailers' sales tax by 1% is hereby declared valid, and the revenue received from such tax by the county shall be expended for the purposes of financing the costs of constructing, furnishing and equipping a county jail and law enforcement center and necessary improvements appurtenant to such jail and law enforcement center. Any tax imposed pursuant to authority granted in this paragraph shall terminate upon payment of all costs authorized pursuant to this paragraph incurred in the financing of the project described in this paragraph.

(G) The result of the election held on April 7, 2015, on the question submitted by the board of county commissioners of Bourbon county for the purpose of increasing its retailers' sales tax by 0.4% is hereby declared valid, and the revenue received therefrom by the county shall be expended solely for the purpose of financing the costs of constructing, furnishing and operating a courthouse, law enforcement center or jail facility improvements. Any tax imposed pursuant to authority granted in this paragraph shall terminate upon payment of all costs authorized pursuant to this paragraph incurred in the financing of the project described in this paragraph.

(4) The board of county commissioners of Finney and Ford counties may submit the question of imposing a countywide retailers' sales tax at the rate of 0.25% and pledging the revenue received therefrom for the purpose of financing all or any portion of the cost to be paid by Finney or Ford county for construction of highway projects identified as system enhancements under the provisions of K.S.A. 68-2314(b)(5), and amendments thereto, to the electors at an election called and held thereon. Such election shall be called and held in the manner provided by the general bond law. The tax imposed pursuant to this paragraph shall expire upon the payment of all costs authorized pursuant to this paragraph in the financing of such highway projects. Nothing in this paragraph shall be construed to allow the rate of tax imposed by Finney or Ford county pursuant to this paragraph to exceed the maximum rate prescribed in K.S.A. 12-189, and amendments thereto. If any funds remain upon the payment of all costs authorized pursuant to this paragraph in the financing of such highway projects in Finney county, the state treasurer shall remit such funds to the treasurer of Finney county and upon receipt of such moneys shall be deposited to the credit of the county road and bridge fund. If any funds remain upon the payment of all costs authorized pursuant to this paragraph in the financing of such highway projects in Ford county, the state treasurer shall remit such funds to the treasurer of Ford county and upon receipt of such moneys shall be deposited to the credit of the county road and bridge fund.

(5) The board of county commissioners of any county may submit the question of imposing a retailers' sales tax at the rate of 0.25%, 0.5%, 0.75% or 1% and pledging the revenue received therefrom for the purpose of financing the provision of health care services, as enumerated in the question, to the electors at an election called and held thereon. Whenever any county imposes a tax pursuant to this paragraph, any tax imposed pursuant to subsection (a)(2) by any city located in such county shall expire upon the effective date of the imposition of the countywide tax, and thereafter the state treasurer shall remit to each such city that portion of the countywide tax revenue collected by retailers within such city as certified by the director of taxation. The tax imposed pursuant to this paragraph shall be deemed to be in addition to the rate limitations prescribed in K.S.A. 12-189, and amendments thereto. As used in this paragraph, health care services shall include, but not be limited to, the following: Local health departments, city or county hospitals, city or county nursing homes, preventive health care services including immunizations, prenatal care and the postponement of entry into nursing homes by home care services, mental health services, indigent health care, physician or health care worker recruitment, health education, emergency medical services, rural health clinics, integration of health care services, home health services and rural health networks.

(6) The board of county commissioners of Allen county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.5% and pledging the revenue received therefrom for the purpose of financing the costs of operation and construction of a solid waste disposal area or the modification of an existing landfill to comply with federal regulations to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire upon the payment of all costs incurred in the financing of the project undertaken. Nothing in this paragraph shall be construed to allow the rate of tax imposed by Allen county pursuant to this paragraph to exceed or be imposed at any rate other than the rates prescribed in K.S.A. 12-189, and amendments thereto.

(7) The board of county commissioners of Clay, Dickinson and Miami county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.50% in the case of Clay and Dickinson county and at a rate of up to 1% in the case of Miami county, and pledging the revenue received therefrom for the purpose of financing the costs of roadway construction and improvement to the electors at an election called and held thereon. Except as otherwise provided, the tax imposed pursuant to this paragraph shall expire after five years from the date such tax is first collected. The result of the election held on November 2, 2004, on the question submitted by the board of county commissioners of Miami county for the purpose of extending for an additional five-year period the countywide retailers' sales tax imposed pursuant to this subsection in Miami county is hereby declared valid. The countywide retailers' sales tax imposed pursuant to this subsection in Clay and Miami county may be extended or reenacted for additional five-year periods upon the board of county commissioners of Clay and Miami county submitting such question to the electors at an election called and held thereon for each additional five-year period as provided by law.

(8) The board of county commissioners of Sherman county may submit the question of imposing a countywide retailers' sales tax at the rate of 1% and pledging the revenue received therefrom for the purpose of financing the costs of street and roadway improvements to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire upon payment of all costs authorized pursuant to this paragraph in the financing of such project.

(9) The board of county commissioners of Cowley, Crawford, Russell and Woodson county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.5% in the case of Crawford, Russell and Woodson county and at a rate of up to 0.25%, in the case of Cowley county and pledging the revenue received therefrom for the purpose of financing economic development initiatives or public infrastructure projects. The tax imposed pursuant to this paragraph shall expire after five years from the date such tax is first collected.

(10) The board of county commissioners of Franklin county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.25% and pledging the revenue received therefrom for the purpose of financing recreational facilities. The tax imposed pursuant to this paragraph shall expire upon payment of all costs authorized in financing such facilities.

(11) The board of county commissioners of Douglas county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.25% and pledging the revenue received therefrom for the purposes of conservation, access and management of open space; preservation of cultural heritage; and economic development projects and activities.

(12) The board of county commissioners of Shawnee county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.25% and pledging the revenue received therefrom to the city of Topeka for the purpose of financing the costs of rebuilding the Topeka boulevard bridge and other public infrastructure improvements associated with such project to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire upon payment of all costs authorized in financing such project.

(13) The board of county commissioners of Jackson county may submit the question of imposing a countywide retailers' sales tax at a rate of 0.4% and pledging the revenue received therefrom as follows: 50% of such revenues for the purpose of financing for economic development initiatives; and 50% of such revenues for the purpose of financing public infrastructure projects to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire after seven years from the date such tax is first collected. The board of county commissioners of Jackson county may submit the question of imposing a countywide retailers' sales tax at a rate of 0.4% which such tax shall take effect after the expiration of the tax imposed pursuant to this paragraph prior to the effective date of this act, and pledging the revenue received therefrom for the purpose of financing public infrastructure projects to the electors at an election called and held thereon. Such tax shall expire after seven years from the date such tax is first collected.

(14) The board of county commissioners of Neosho county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.5% and pledging the revenue received therefrom for the purpose of financing the costs of roadway construction and improvement to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire upon payment of all costs authorized pursuant to this paragraph in the financing of such project.

(15) The board of county commissioners of Saline county may submit the question of imposing a countywide retailers' sales tax at the rate of up to 0.5% and pledging the revenue received therefrom for the purpose of financing the costs of construction and operation of an expo center to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire after five years from the date such tax is first collected.

(16) The board of county commissioners of Harvey county may submit the question of imposing a countywide retailers' sales tax at the rate of 1.0% and pledging the revenue received therefrom for the purpose of financing the costs of property tax relief, economic development initiatives and public infrastructure improvements to the electors at an election called and held thereon.

(17) The board of county commissioners of Atchison county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.25% and pledging the revenue received therefrom for the purpose of financing the costs of construction and maintenance of sports and recreational facilities to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire upon payment of all costs authorized in financing such facilities.

(18) The board of county commissioners of Wabaunsee county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.5% and pledging the revenue received therefrom for the purpose of financing the costs of bridge and roadway construction and improvement to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire after 15 years from the date such tax is first collected.

(19) The board of county commissioners of Jefferson county may submit the question of imposing a countywide retailers' sales tax at the rate of 1% and pledging the revenue received therefrom for the purpose of financing the costs of roadway construction and improvement to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire after six years from the date such tax is first collected. The countywide retailers' sales tax imposed pursuant to this paragraph may be extended or reenacted for additional six-year periods upon the board of county commissioners of Jefferson county submitting such question to the electors at an election called and held thereon for each additional six-year period as provided by law.

(20) The board of county commissioners of Riley county may submit the question of imposing a countywide retailers' sales tax at the rate of up to 1% and pledging the revenue received therefrom for the purpose of financing the costs of bridge and roadway construction and improvement to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire after five years from the date such tax is first collected.

(21) The board of county commissioners of Johnson county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.25% and pledging the revenue received therefrom for the purpose of financing the construction and operation costs of public safety projects, including, but not limited to, a jail, detention center, sheriff's resource center, crime lab or other county administrative or operational facility dedicated to public safety, to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire after 10 years from the date such tax is first collected. The countywide retailers' sales tax imposed pursuant to this subsection may be extended or reenacted for additional periods not exceeding 10 years upon the board of county commissioners of Johnson county submitting such question to the electors at an election called and held thereon for each additional ten-year period as provided by law.

(22) The board of county commissioners of Wilson county may submit the question of imposing a countywide retailers' sales tax at the rate of up to 1% and pledging the revenue received therefrom for the purpose of financing the costs of roadway construction and improvements to federal highways, the development of a new industrial park and other public infrastructure improvements to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire upon payment of all costs authorized pursuant to this paragraph in the financing of such project or projects.

(23) The board of county commissioners of Butler county may submit the question of imposing a countywide retailers' sales tax at the rate of either 0.25%, 0.5%, 0.75% or 1% and pledging the revenue received therefrom for the purpose of financing the costs of public safety capital projects or bridge and roadway construction projects, or both, to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire upon payment of all costs authorized in financing such projects.

(24) The board of county commissioners of Barton county may submit the question of imposing a countywide retailers' sales tax at the rate of up to 0.5% and pledging the revenue received therefrom for the purpose of financing the costs of roadway and bridge construction and improvement and infrastructure development and improvement to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire after 10 years from the date such tax is first collected.

(25) The board of county commissioners of Jefferson county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.25% and pledging the revenue received therefrom for the purpose of financing the costs of the county's obligation as participating employer to make employer contributions and other required contributions to the Kansas public employees retirement system for eligible employees of the county who are members of the Kansas police and firemen's retirement system, to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire upon payment of all costs authorized in financing such purpose.

(26) The board of county commissioners of Pottawatomie county may submit the question of imposing a countywide retailers' sales tax at the rate of up to 0.5% and pledging the revenue received therefrom for the purpose of financing the costs of construction or remodeling of a courthouse, jail, law enforcement center facility or other county administrative facility, or public infrastructure improvements, or both, to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire upon payment of all costs authorized in financing such project or projects.

(27) The board of county commissioners of Kingman county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.25%, 0.5%, 0.75% or 1% and pledging the revenue received therefrom for the purpose of financing the costs of constructing and furnishing a law enforcement center and jail facility and the costs of roadway and bridge improvements to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire not later than 20 years from the date such tax is first collected.

(28) The board of county commissioners of Edwards county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.375% and pledging the revenue therefrom for the purpose of financing the costs of economic development initiatives to the electors at an election called and held thereon.

(29) The board of county commissioners of Rooks county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.5% and pledging the revenue therefrom for the purpose of financing the costs of constructing or remodeling and furnishing a jail facility to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire upon the payment of all costs authorized in financing such project or projects.

(30) The board of county commissioners of Douglas county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.5% and pledging the revenue received therefrom for the purpose of financing the construction or remodeling of a courthouse, jail, law enforcement center facility, detention facility or other county administrative facility, specifically including mental health and for the operation thereof.

(31) The board of county commissioners of Bourbon county may submit the question of imposing a countywide retailers' sales tax at the rate of up to 1%, in increments of 0.05%, and pledging the revenue received therefrom for the purpose of financing the costs of constructing, furnishing and operating a courthouse, law enforcement center or jail facility improvements to the electors at an election called and held thereon.

(c) The boards of county commissioners of any two or more contiguous counties, upon adoption of a joint resolution by such boards, may submit the question of imposing a retailers' sales tax within such counties to the electors of such counties at an election called and held thereon and such boards of any two or more contiguous counties shall be required to submit such question upon submission of a petition in each of such counties, signed by a number of electors of each of such counties where submitted equal in number to not less than 10% of the electors of each of such counties who voted at the last preceding general election for the office of secretary of state, or upon receiving resolutions requesting such an election passed by not less than 2/3 of the membership of the governing body of each of one or more cities within each of such counties which contains a population of not less than 25% of the entire population of each of such counties, or upon receiving resolutions requesting such an election passed by 2/3 of the membership of the governing body of each of one or more taxing subdivisions within each of such counties which levy not less than 25% of the property taxes levied by all taxing subdivisions within each of such counties.

(d) Any city retailers' sales tax being levied by a city prior to July 1, 2006, shall continue in effect until repealed in the manner provided herein for the adoption and approval of such tax or until repealed by the adoption of an ordinance for such repeal. Any countywide retailers' sales tax in the amount of 0.5% or 1% in effect on July 1, 1990, shall continue in effect until repealed in the manner provided herein for the adoption and approval of such tax.

(e) Any city or county proposing to adopt a retailers' sales tax shall give notice of its intention to submit such proposition for approval by the electors in the manner required by K.S.A. 10-120, and amendments thereto. The notices shall state the time of the election and the rate and effective date of the proposed tax. If a majority of the electors voting thereon at such election fail to approve the proposition, such proposition may be resubmitted under the conditions and in the manner provided in this act for submission of the proposition. If a majority of the electors voting thereon at such election shall approve the levying of such tax, the governing body of any such city or county shall provide by ordinance or resolution, as the case may be, for the levy of the tax. Any repeal of such tax or any reduction or increase in the rate thereof, within the limits prescribed by K.S.A. 12-189, and amendments thereto, shall be accomplished in the manner provided herein for the adoption and approval of such tax except that the repeal of any such city retailers' sales tax may be accomplished by the adoption of an ordinance so providing.

(f) The sufficiency of the number of signers of any petition filed under this section shall be determined by the county election officer. Every election held under this act shall be conducted by the county election officer.

(g) The governing body of the city or county proposing to levy any retailers' sales tax shall specify the purpose or purposes for which the revenue would be used, and a statement generally describing such purpose or purposes shall be included as a part of the ballot proposition.

History: L. 1978, ch. 56, § 1; L. 1982, ch. 64, § 2; L. 1983, ch. 57, § 1; L. 1987, ch. 63, § 1; L. 1988, ch. 73, § 1; L. 1989, ch. 57, § 1; L. 1990, ch. 68, § 3; L. 1990, ch. 69, § 1; L. 1992, ch. 198, § 5; L. 1992, ch. 279, § 1; L. 1992, ch. 251, § 1; L. 1993, ch. 240, § 1; L. 1994, ch. 354, § 1; L. 1995, ch. 12, § 1; L. 1995, ch. 246, § 1; L. 1998, ch. 11, § 1; L. 1998, ch. 188, § 1; L. 1999, ch. 1, § 2; L. 2000, ch. 140, § 1; L. 2002, ch. 185, § 34; L. 2003, ch. 147, § 32; L. 2004, ch. 173, § 3; L. 2005, ch. 47, § 1; L. 2005, ch. 186, § 2; L. 2006, ch. 9, § 1; L. 2006, ch. 191, § 1; L. 2007, ch. 158, § 6; L. 2007, ch. 195, § 52; L. 2008, ch. 100, § 3; L. 2009, ch. 1, § 1; L. 2010, ch. 3, § 1; L. 2010, ch. 83, § 1; L. 2011, ch. 88, § 1; L. 2014, ch. 132, § 1; L. 2015, ch. 99, § 13; July 1.

Revisor's Note:

Section was also amended by L. 2005, ch. 24, § 1 and L. 2005, ch. 119, § 1, but those versions were repealed by L. 2005, ch. 186, § 22.

Section not reconciled following amendments by three bills during 2006 session, see also 12-187b.

Section was also amended by L. 2007, ch. 153, § 1, but that version was repealed by L. 2007, ch. 195, § 59.



12-187a Same; power conferred to impose tax outside of boundaries.

12-187a. Same; power conferred to impose tax outside of boundaries. For the purpose of levying taxes pursuant to K.S.A. 12-187 et seq., and amendments thereto, there is hereby specifically conferred upon cities and counties of this state the power and authority to impose taxes upon services rendered without the boundaries of the taxing jurisdiction by retailers having a place of business located within such taxing jurisdiction.

History: L. 1983, ch. 58, § 1; April 28.



12-189 Same; rates, general and special purposes, exceptions for certain counties; administration and collection by state; refunds; remittance to cities and counties; monthly reports; confidentiality requirements.

12-189. Same; rates, general and special purposes, exceptions for certain counties; administration and collection by state; refunds; remittance to cities and counties; monthly reports; confidentiality requirements. The rate of any city retailers' sales tax shall be fixed in increments of 0.05% and in an amount not to exceed 2% for general purposes and not to exceed 1% for special purposes which shall be determined by the governing body of the city. For any retailers' sales tax imposed by a city for special purposes, such city shall specify the purposes for which such tax is imposed. All such special purpose retailers' sales taxes imposed by a city shall expire after 10 years from the date such tax is first collected. The rate of any countywide retailers' sales tax shall be fixed in an amount not to exceed 1% and shall be fixed in increments of 0.25%, and which amount shall be determined by the board of county commissioners, except that:

(a) The board of county commissioners of Wabaunsee county, for the purposes of K.S.A. 12-187(b)(2), and amendments thereto, may fix such rate at 1.25%; the board of county commissioners of Osage or Reno county, for the purposes of K.S.A. 12-187(b)(2), and amendments thereto, may fix such rate at 1.25% or 1.5%; the board of county commissioners of Cherokee, Crawford, Ford, Saline, Seward, Thomas or Wyandotte county, for the purposes of K.S.A. 12-187(b)(2), and amendments thereto, may fix such rate at 1.5%, the board of county commissioners of Atchison county, for the purposes of K.S.A. 12-187(b)(2), and amendments thereto, may fix such rate at 1.5% or 1.75%; the board of county commissioners of Anderson, Barton, Jefferson or Ottawa county, for the purposes of K.S.A. 12-187(b)(2), and amendments thereto, may fix such rate at 2%; the board of county commissioners of Marion county, for the purposes of K.S.A. 12-187(b)(2), and amendments thereto, may fix such rate at 2.5%; the board of county commissioners of Franklin, Linn and Miami counties, for the purposes of K.S.A. 12-187(b)(2), and amendments thereto, may fix such rate at a percentage which is equal to the sum of the rate allowed to be imposed by the respective board of county commissioners on July 1, 2007, plus up to 1.0%; and the board of county commissioners of Brown county, for the purposes of K.S.A. 12-187(b)(2), and amendments thereto, may fix such rate at up to 2%;

(b) the board of county commissioners of Jackson county, for the purposes of K.S.A. 12-187(b)(3), and amendments thereto, may fix such rate at 2%;

(c) the boards of county commissioners of Finney and Ford counties, for the purposes of K.S.A. 12-187(b)(4), and amendments thereto, may fix such rate at 0.25%;

(d) the board of county commissioners of any county for the purposes of K.S.A. 12-187(b)(5), and amendments thereto, may fix such rate at a percentage which is equal to the sum of the rate allowed to be imposed by a board of county commissioners on the effective date of this act plus 0.25%, 0.5%, 0.75% or 1%, as the case requires;

(e) the board of county commissioners of Dickinson county, for the purposes of K.S.A. 12-187(b)(7), and amendments thereto, may fix such rate at 1.5%, and the board of county commissioners of Miami county, for the purposes of K.S.A. 12-187(b)(7), and amendments thereto, may fix such rate at 1.25%, 1.5%, 1.75% or 2%;

(f) the board of county commissioners of Sherman county, for the purposes of K.S.A. 12-187(b)(8), and amendments thereto, may fix such rate at 2.25%;

(g) the board of county commissioners of Crawford or Russell county for the purposes of K.S.A. 12-187(b)(9), and amendments thereto, may fix such rate at 1.5%;

(h) the board of county commissioners of Franklin county, for the purposes of K.S.A. 12-187(b)(10), and amendments thereto, may fix such rate at 1.75%;

(i) the board of county commissioners of Douglas county, for the purposes of K.S.A. 12-187(b)(11) and (b)(30), and amendments thereto, may fix such rate at 1.75%;

(j) the board of county commissioners of Jackson county, for the purposes of K.S.A. 12-187(b)(13), and amendments thereto, may fix such rate at 1.4%;

(k) the board of county commissioners of Sedgwick county, for the purposes of K.S.A. 12-187(b)(3)(C), and amendments thereto, may fix such rate at 2%;

(l) the board of county commissioners of Neosho county, for the purposes of K.S.A. 12-187(b)(14), and amendments thereto, may fix such rate at 1.0% or 1.5%;

(m) the board of county commissioners of Saline county, for the purposes of K.S.A. 12-187(b)(15), and amendments thereto, may fix such rate at up to 1.5%;

(n) the board of county commissioners of Harvey county, for the purposes of K.S.A. 12-187(b)(16), and amendments thereto, may fix such rate at 2.0%;

(o) the board of county commissioners of Atchison county, for the purpose of K.S.A. 12-187(b)(17), and amendments thereto, may fix such rate at a percentage which is equal to the sum of the rate allowed to be imposed by the board of county commissioners of Atchison county on the effective date of this act plus 0.25%;

(p) the board of county commissioners of Wabaunsee county, for the purpose of K.S.A. 12-187(b)(18), and amendments thereto, may fix such rate at a percentage which is equal to the sum of the rate allowed to be imposed by the board of county commissioners of Wabaunsee county on July 1, 2007, plus 0.5%;

(q) the board of county commissioners of Jefferson county, for the purpose of K.S.A. 12-187(b)(19) and (25), and amendments thereto, may fix such rate at 2.25%;

(r) the board of county commissioners of Riley county, for the purpose of K.S.A. 12-187(b)(20), and amendments thereto, may fix such rate at a percentage which is equal to the sum of the rate allowed to be imposed by the board of county commissioners of Riley county on July 1, 2007, plus up to 1%;

(s) the board of county commissioners of Johnson county for the purposes of K.S.A. 12-187(b)(21), and amendments thereto, may fix such rate at a percentage which is equal to the sum of the rate allowed to be imposed by the board of county commissioners of Johnson county on July 1, 2007, plus 0.25%;

(t) the board of county commissioners of Wilson county for the purposes of K.S.A. 12-187(b)(22), and amendments thereto, may fix such rate at up to 2%;

(u) the board of county commissioners of Butler county for the purposes of K.S.A. 12-187(b)(23), and amendments thereto, may fix such rate at a percentage which is equal to the sum of the rate otherwise allowed pursuant to this section, plus 0.25%, 0.5%, 0.75% or 1%;

(v) the board of county commissioners of Barton county, for the purposes of K.S.A. 12-187(b)(24), and amendments thereto, may fix such rate at up to 1.5%;

(w) the board of county commissioners of Lyon county, for the purposes of K.S.A. 12-187(b)(3)(D), and amendments thereto, may fix such rate at 1.5%;

(x) the board of county commissioners of Rawlins county, for the purposes of K.S.A. 12-187(b)(3)(E), and amendments thereto, may fix such rate at 1.75%;

(y) the board of county commissioners of Chautauqua county, for the purposes of K.S.A. 12-187(b)(3)(F), and amendments thereto, may fix such rate at 2.0%;

(z) the board of county commissioners of Pottawatomie county, for the purposes of K.S.A. 12-187(b)(26), and amendments thereto, may fix such rate at up to 1.5%;

(aa) the board of county commissioners of Kingman county, for the purposes of K.S.A. 12-187(b)(27), and amendments thereto, may fix such rate at a percentage which is equal to the sum of the rate otherwise allowed pursuant to this section, plus 0.25%, 0.5%, 0.75%, or 1%;

(bb) the board of county commissioners of Edwards county, for the purposes of K.S.A. 12-187(b)(28), and amendments thereto, may fix such rate at 1.375%;

(cc) the board of county commissioners of Rooks county, for the purposes of K.S.A. 12-187(b)(29), and amendments thereto, may fix such rate at up to 1.5%; and

(dd) the board of county commissioners of Bourbon county, for the purposes of K.S.A. 12-187(b)(3)(G) and (b)(31), and amendments thereto, may fix such rate at up to 2.0%.

Any county or city levying a retailers' sales tax is hereby prohibited from administering or collecting such tax locally, but shall utilize the services of the state department of revenue to administer, enforce and collect such tax. Except as otherwise specifically provided in K.S.A. 12-189a, and amendments thereto, such tax shall be identical in its application, and exemptions therefrom, to the Kansas retailers' sales tax act and all laws and administrative rules and regulations of the state department of revenue relating to the Kansas retailers' sales tax shall apply to such local sales tax insofar as such laws and rules and regulations may be made applicable. The state director of taxation is hereby authorized to administer, enforce and collect such local sales taxes and to adopt such rules and regulations as may be necessary for the efficient and effective administration and enforcement thereof.

Upon receipt of a certified copy of an ordinance or resolution authorizing the levy of a local retailers' sales tax, the director of taxation shall cause such taxes to be collected within or without the boundaries of such taxing subdivision at the same time and in the same manner provided for the collection of the state retailers' sales tax. Such copy shall be submitted to the director of taxation within 30 days after adoption of any such ordinance or resolution. All moneys collected by the director of taxation under the provisions of this section shall be credited to a county and city retailers' sales tax fund which fund is hereby established in the state treasury, except that all moneys collected by the director of taxation pursuant to the authority granted in K.S.A. 12-187(b)(22), and amendments thereto, shall be credited to the Wilson county capital improvements fund. Any refund due on any county or city retailers' sales tax collected pursuant to this act shall be paid out of the sales tax refund fund and reimbursed by the director of taxation from collections of local retailers' sales tax revenue. Except for local retailers' sales tax revenue required to be deposited in the redevelopment bond fund established under K.S.A. 74-8927, and amendments thereto, all local retailers' sales tax revenue collected within any county or city pursuant to this act shall be apportioned and remitted at least quarterly by the state treasurer, on instruction from the director of taxation, to the treasurer of such county or city.

Revenue that is received from the imposition of a local retailers' sales tax which exceeds the amount of revenue required to pay the costs of a special project for which such revenue was pledged shall be credited to the city or county general fund, as the case requires.

The director of taxation shall provide, upon request by a city or county clerk or treasurer or finance officer of any city or county levying a local retailers' sales tax, monthly reports identifying each retailer doing business in such city or county or making taxable sales sourced to such city or county, setting forth the tax liability and the amount of such tax remitted by each retailer during the preceding month and identifying each business location maintained by the retailer and such retailer's sales or use tax registration or account number. Such report shall be made available to the clerk or treasurer or finance officer of such city or county within a reasonable time after it has been requested from the director of taxation. The director of taxation shall be allowed to assess a reasonable fee for the issuance of such report. Information received by any city or county pursuant to this section shall be confidential, and it shall be unlawful for any officer or employee of such city or county to divulge any such information in any manner. Any violation of this paragraph by a city or county officer or employee is a class A misdemeanor, and such officer or employee shall be dismissed from office. Reports of violations of this paragraph shall be investigated by the attorney general. The district attorney or county attorney and the attorney general shall have authority to prosecute violations of this paragraph.

History: L. 1978, ch. 56, § 3; L. 1979, ch. 326, § 3; L. 1982, ch. 64, § 3; L. 1983, ch. 58, § 3; L. 1986, ch. 66, § 2; L. 1987, ch. 63, § 2; L. 1989, ch. 57, § 2; L. 1990, ch. 68, § 4; L. 1991, ch. 54, § 4; L. 1992, ch. 198, § 6; L. 1992, ch. 279, § 3; L. 1992, ch. 251, § 2; L. 1993, ch. 240, § 2; L. 1994, ch. 354, § 3; L. 1995, ch. 12, § 3; L. 1995, ch. 246, § 2; L. 1998, ch. 11, § 2; L. 1998, ch. 188, § 3; L. 1999, ch. 1, § 3; L. 2000, ch. 140, § 3; L. 2001, ch. 67, § 1; L. 2002, ch. 185, § 35; L. 2003, ch. 147, § 33; L. 2005, ch. 47, § 2; L. 2005, ch. 186, § 3; L. 2005, ch. 186, § 4; L. 2006, ch. 9, § 2; L. 2006, ch. 191, § 2; L. 2007, ch. 158, § 7; L. 2007, ch. 195, § 53; L. 2008, ch. 100, § 4; L. 2009, ch. 1, § 2; L. 2010, ch. 3, § 2; L. 2010, ch. 83, § 2; L. 2011, ch. 88, § 2; L. 2014, ch. 132, § 2; L. 2015, ch. 99, § 14; July 1.

Revisor's Note:

Section was amended by L. 2005, ch. 119, § 2 and L. 2005, ch. 110, § 1, but those versions were repealed by L. 2005, ch. 186, §§ 22 and 23, respectively.

Section not reconciled following amendments by three bills during 2006 session, see also 12-189f.

Section was also amended by L. 2007, ch. 153, § 2, but that version was repealed by L. 2007, ch. 195, § 59.



12-189a Same; certain sales exempt from state sales tax subject to local tax.

12-189a. Same; certain sales exempt from state sales tax subject to local tax. The following sales shall be subject to the taxes levied and collected by all cities and counties under the provisions of K.S.A. 12-187 et seq., and amendments thereto:

(a) All sales of natural gas, electricity, heat and water delivered through mains, lines or pipes to residential premises for noncommercial use by the occupant of such premises and all sales of natural gas, electricity, heat and water delivered through mains, lines or pipes for agricultural use, except that effective January 1, 2006, the provisions of this subsection shall expire for sales of water pursuant to this subsection;

(b) all sales of propane gas, LP-gas, coal, wood and other fuel sources for the production of heat or lighting for noncommercial use of an occupant of residential premises; and

(c) all sales of intrastate telephone and telegraph services for noncommercial use.

History: L. 1979, ch. 326, § 4; L. 2003, ch. 147, § 29; July 1.



12-189d Sales of bingo cards, faces and instant bingo tickets; exempt.

12-189d. Sales of bingo cards, faces and instant bingo tickets; exempt. All sales of bingo cards, bingo faces and instant bingo tickets by licensees under K.S.A. 79-4701 et seq., and amendments thereto, shall be exempt from the taxes levied and collected by cities and counties under K.S.A. 12-187 et seq., and amendments thereto.

History: L. 2000, ch. 173, § 25; July 1.



12-191 Same; situs of taxable transactions; rules and regulations; effective date for collection of taxes; revenue in excess of budget, disposition.

12-191. Same; situs of taxable transactions; rules and regulations; effective date for collection of taxes; revenue in excess of budget, disposition. All retail transactions consummated within a county or city having a retail sales tax, which transactions are subject to the Kansas retailers' sales tax, shall also be subject to such county or city retail sales tax. Except as hereinafter provided, all retail sales, for the purpose of this act, shall be considered to have been consummated at the location determined by the sourcing rules as provided in K.S.A. 2015 Supp. 79-3670, and amendments thereto. The retail sales or transfer of watercraft, modular homes, manufactured homes or mobile homes, shall be considered consummated at the place of business of the retailer and sourced to such location. The retail sale, excluding the lease or rental, of motor vehicles, trailers, semi-trailers or aircraft that do not qualify as transportation equipment, as defined in subsection (d) of K.S.A. 2015 Supp. 79-3670, and amendments thereto, shall be considered consummated at the place of business of the retailer and sourced to such location. The isolated or occasional sale of any motor vehicle or trailer shall be considered consummated at the taxing jurisdiction where the sale is made. If the sale negotiations occurred in different cities or counties, the situs of the sale for local sales tax purposes shall be the place where the motor vehicle or trailer was kept at the time negotiations were first entered into. In the event the place of business of a retailer is doubtful the place or places at which the retail sales are consummated for the purposes of this act shall be determined under rules and regulations adopted by the secretary of revenue which rules and regulations shall be considered with state and federal law insofar as applicable. The director of taxation is hereby authorized to request and receive from any retailer or from any city or county levying the tax such information as may be reasonably necessary to determine the liability of retailers for any county or city sales tax. The collection of any sales tax of a county or city approved at any election shall commence on the first day of the calendar quarter next following the 90th day after the date that the city or county has provided written notice to the director of taxation of the election authorizing the levy of such tax. The collection of any such sales tax applicable to printed catalog purchases wherein the purchaser computed the tax based upon local tax rates published in the catalog, shall not commence until the first day of the calendar quarter next following the 150th day after the date that the city or county has provided written notice to the director of taxation of the election authorizing the levy of such tax. The director of taxation shall provide notice to sellers of such taxes within 30 days after receiving such notice from the city or county.

A city retailers' sales tax shall not become effective within any area annexed by a city levying such tax until the first day of the calendar quarter next following the 90th day after the date that the governing body of such city provided the state department of revenue with a certified copy of the annexation ordinance and a map of the city detailing the annexed area. The director of taxation shall provide notice to sellers of such tax within 30 days after receiving such notice from the city or county.

Whenever any sales tax, imposed by any city or county under the provisions of this act, shall become effective, at any time prior to the time that revenue derived therefrom may be budgeted for expenditure in such year, such revenue shall be credited to the funds of the taxing subdivision or subdivisions and shall be carried forward to the credit of such funds for the ensuing budget year in the manner provided for carrying forward balances remaining in such funds at the end of a budget year.

History: L. 1978, ch. 56, § 5; L. 1983, ch. 58, § 4; L. 1983, ch. 59, § 1; L. 1983, ch. 57, § 2; L. 1984, ch. 63, § 1; L. 1985, ch. 69, § 1; L. 1985, ch. 70, § 1; L. 1990, ch. 67, § 4; L. 2001, ch. 67, § 2; L. 2003, ch. 147, § 1; July 1.



12-192 Same; apportionment of revenue from countywide retailers' sales tax between county and cities located therein, exceptions; notification of state sales tax collected in county for preceding year; county clerks to provide secretary information necessary for apportionment.

12-192. Same; apportionment of revenue from countywide retailers' sales tax between county and cities located therein, exceptions; notification of state sales tax collected in county for preceding year; county clerks to provide secretary information necessary for apportionment. (a) Except as otherwise provided by subsection (b), (d) or (h), all revenue received by the director of taxation from a countywide retailers' sales tax shall be apportioned among the county and each city located in such county in the following manner: (1) One-half of all revenue received by the director of taxation shall be apportioned among the county and each city located in such county in the proportion that the total tangible property tax levies made in such county in the preceding year for all funds of each such governmental unit bear to the total of all such levies made in the preceding year; and (2) one-half of all revenue received by the director of taxation from such countywide retailers' sales tax shall be apportioned among the county and each city located in such county, first to the county that portion of the revenue equal to the proportion that the population of the county residing in the unincorporated area of the county bears to the total population of the county, and second to the cities in the proportion that the population of each city bears to the total population of the county, except that no persons residing within the Fort Riley military reservation shall be included in the determination of the population of any city located within Riley county. All revenue apportioned to a county shall be paid to its county treasurer and shall be credited to the general fund of the county.

(b) (1) In lieu of the apportionment formula provided in subsection (a), all revenue received by the director of taxation from a countywide retailers' sales tax imposed within Johnson county at the rate of 0.75%, 1% or 1.25% after July 1, 2007, shall be apportioned among the county and each city located in such county in the following manner: (A) The revenue received from the first 0.5% rate of tax shall be apportioned in the manner prescribed by subsection (a); and (B) the revenue received from the rate of tax exceeding 0.5% shall be apportioned as follows: (i) One-fourth shall be apportioned among the county and each city located in such county in the proportion that the total tangible property tax levies made in such county in the preceding year for all funds of each such governmental unit bear to the total of all such levies made in the preceding year; (ii) one-fourth shall be apportioned among the county and each city located in such county, first to the county that portion of the revenue equal to the proportion that the population of the county residing in the unincorporated area of the county bears to the total population of the county, and second to the cities in the proportion that the population of each city bears to the total population of the county; and (iii) one-half shall be retained by the county for its sole use and benefit.

(2) In lieu of the apportionment formula provided in subsection (a), all money received by the director of taxation from a countywide sales tax imposed within Montgomery county pursuant to the election held on November 8, 1994, shall be remitted to and shall be retained by the county and expended only for the purpose for which the revenue received from the tax was pledged. All revenue apportioned and paid from the imposition of such tax to the treasurer of any city prior to the effective date of this act shall be remitted to the county treasurer and expended only for the purpose for which the revenue received from the tax was pledged.

(3) In lieu of the apportionment formula provided in subsection (a), on and after the effective date of this act, all moneys received by the director of taxation from a countywide retailers' sales tax imposed within Phillips county pursuant to the election held on September 20, 2005, shall be remitted to and shall be retained by the county and expended only for the purpose for which the revenue received from the tax was pledged.

(c) (1) Except as otherwise provided by paragraph (2) of this subsection, for purposes of subsections (a) and (b), the term "total tangible property tax levies" means the aggregate dollar amount of tax revenue derived from ad valorem tax levies applicable to all tangible property located within each such city or county. The ad valorem property tax levy of any county or city district entity or subdivision shall be included within this term if the levy of any such district entity or subdivision is applicable to all tangible property located within each such city or county.

(2) For the purposes of subsections (a) and (b), any ad valorem property tax levied on property located in a city in Johnson county for the purpose of providing fire protection service in such city shall be included within the term "total tangible property tax levies" for such city regardless of its applicability to all tangible property located within each such city. If the tax is levied by a district which extends across city boundaries, for purposes of this computation, the amount of such levy shall be apportioned among each city in which such district extends in the proportion that such tax levied within each city bears to the total tax levied by the district.

(d) (1) All revenue received from a countywide retailers' sales tax imposed pursuant to K.S.A. 12-187(b)(2), (3)(C), (3)(F), (3)(G), (6), (7), (8), (9), (12), (14), (15), (16), (17), (18), (19), (20), (22), (23), (25), (27), (28), (29), (30) and (31), and amendments thereto, shall be remitted to and shall be retained by the county and expended only for the purpose for which the revenue received from the tax was pledged.

(2) Except as otherwise provided in K.S.A. 12-187(b)(5), and amendments thereto, all revenues received from a countywide retailers' sales tax imposed pursuant to K.S.A. 12-187(b)(5), and amendments thereto, shall be remitted to and shall be retained by the county and expended only for the purpose for which the revenue received from the tax was pledged.

(3) All revenue received from a countywide retailers' sales tax imposed pursuant to K.S.A. 12-187(b)(26), and amendments thereto, shall be remitted to and shall be retained by the county and expended only for the purpose for which the revenue received from the tax was pledged unless the question of imposing a countywide retailers' sales tax authorized by K.S.A. 12-187(b)(26), and amendments thereto, includes the apportionment of revenue prescribed in subsection (a).

(e) All revenue apportioned to the several cities of the county shall be paid to the respective treasurers thereof and deposited in the general fund of the city. Whenever the territory of any city is located in two or more counties and any one or more of such counties do not levy a countywide retailers' sales tax, or whenever such counties do not levy countywide retailers' sales taxes at a uniform rate, the revenue received by such city from the proceeds of the countywide retailers' sales tax, as an alternative to depositing the same in the general fund, may be used for the purpose of reducing the tax levies of such city upon the taxable tangible property located within the county levying such countywide retailers' sales tax.

(f) Prior to March 1 of each year, the secretary of revenue shall advise each county treasurer of the revenue collected in such county from the state retailers' sales tax for the preceding calendar year.

(g) Prior to December 31 of each year, the clerk of every county imposing a countywide retailers' sales tax shall provide such information deemed necessary by the secretary of revenue to apportion and remit revenue to the counties and cities pursuant to this section.

(h) The provisions of subsections (a) and (b) for the apportionment of countywide retailers' sales tax shall not apply to any revenues received pursuant to a county or countywide retailers' sales tax levied or collected under K.S.A. 74-8929, and amendments thereto. All such revenue collected under K.S.A. 74-8929, and amendments thereto, shall be deposited into the redevelopment bond fund established by K.S.A. 74-8927, and amendments thereto, for the period of time set forth in K.S.A. 74-8927, and amendments thereto.

History: L. 1978, ch. 56, § 6; L. 1980, ch. 61, § 1; L. 1981, ch. 66, § 1; L. 1981, ch. 67, § 1; L. 1982, ch. 65, § 1; L. 1983, ch. 60, § 1; L. 1986, ch. 67, § 1; L. 1987, ch. 63, § 3; L. 1988, ch. 72, § 2; L. 1991, ch. 82, § 3; L. 1992, ch. 279, § 4; L. 1992, ch. 251, § 3; L. 1993, ch. 175, § 1; L. 1994, ch. 354, § 4; L. 1995, ch. 12, § 4; L. 1995, ch. 163, § 1; L. 1998, ch. 188, § 4; L. 1999, ch. 1, § 4; L. 2001, ch. 211, § 2; L. 2003, ch. 147, § 2; L. 2005, ch. 47, § 3; L. 2005, ch. 186, § 5; L. 2006, ch. 191, § 3; L. 2007, ch. 158, § 8; L. 2007, ch. 195, § 54; L. 2008, ch. 100, § 5; L. 2010, ch. 3, § 3; L. 2010, ch. 83, § 3; L. 2011, ch. 88, § 3; L. 2014, ch. 132, § 3; L. 2015, ch. 99, § 15; July 1.

Revisor's Note:

Section was also amended by L. 2005, ch. 119, § 3, but that version was repealed by L. 2005, ch. 186, § 22.

Section was also amended by L. 2007, ch. 153, § 3, but that version was repealed by L. 2007, ch. 195, § 59.



12-194 Same; city and county excise taxes prohibited, exceptions; rate increase for certain development excise taxes, election required.

12-194. Same; city and county excise taxes prohibited, exceptions; rate increase for certain development excise taxes, election required. (a) Subject to the provisions of subsections (b) and (c), no city or county shall levy or impose an excise tax or a tax in the nature of an excise, other than a retailers' sales tax and a compensating use tax, but the provisions of this section shall not be construed as prohibiting any city from: (1) Contracting with a utility for a fixed charge based upon a percentage of gross receipts derived from the service permitted by grant, right, privilege or franchise to such utility; (2) imposing an occupation tax or license fee for the privilege of engaging in any business, trade, occupation or profession, or rendering or furnishing any service, but the determination of any such license fee shall not be based upon any amount the licensee has received from the sale or transfer of personal or real property, or for the rendering or furnishing of a service, or on the income of the licensee; (3) levying any occupation tax or license fee imposed by such city prior to the effective date of this act; (4) retaining any development excise tax as levied or imposed by such city in existence on January 1, 2006; or (5) levying an excise tax on tickets for admissions to concerts, theatrical performances, sports contests or other similar performances which take place on property owned by a city or county.

(b) No license fee described in subsection (a)(2) shall be imposed upon any utility contracting with and subject to a charge, described in subsection (a)(1), by such city.

(c) (1) On or after July 1, 2006, no city that has levied or imposed any tax described in subsection (a)(4) shall increase the rate of such tax without the governing body of such city having first submitted a proposition to increase the rate of such development excise tax to and having received the approval of a majority of the electors of the city voting thereon at an election called and held therefor.

(2) Any city proposing to increase the rate of a development excise tax shall give notice of its intention to submit such proposition for approval by the electors by publishing notice of such election in a newspaper of general circulation in the city, once each week for two consecutive weeks. The first publication shall be not less than 21 days prior to the election. The notices shall state the time of the election and the rate and effective date of the proposed tax rate increase. If a majority of the electors voting thereon at such election fail to approve the proposition, such proposition may be resubmitted under the conditions and in the manner provided in this act for submission of the proposition. If a majority of the electors voting thereon at such election shall approve the increase of such tax rate, the governing body of any such city shall provide by ordinance for the increase of the tax rate.

(3) Every election held under this act shall be conducted by the county election officer.

(4) The governing body of the city proposing to increase such a development excise tax shall specify the purpose or purposes for which the revenue would be used, and a statement generally describing such purpose or purposes shall be included as a part of the ballot proposition.

History: L. 1978, ch. 56, § 8; L. 1982, ch. 66, § 2; L. 2002, ch. 105, § 11; L. 2003, ch. 120, § 14; L. 2006, ch. 204, § 3; July 1.



12-195 Same; use of proceeds for payment of bonds prohibited; exceptions.

12-195. Same; use of proceeds for payment of bonds prohibited; exceptions. (a) Except as otherwise provided in K.S.A. 12-195b, 12-1774, 12-17,103 and 74-8924, and amendments thereto, or subsection (b), no city or county shall commit any of the funds or proceeds derived from a retailers' sales tax as a guarantee for the payment of bonds issued by such city or county or the Kansas development finance authority.

(b) Any city or county which is the recipient of funds derived from a local option sales tax pursuant to K.S.A. 12-187 et seq., and amendments thereto, is hereby authorized to issue revenue bonds to provide for the payment of all or any portion of the cost of public facilities or improvements of such city or county for which such city or county is authorized pursuant to the constitution or laws of this state to issue general obligation bonds and to pledge revenues received from countywide or city retailers' sales taxes for the payment thereof. No such bonds shall be issued for the payment of all or any portion of the cost of any facilities or improvements to be used for commercial or retail purposes, except that such prohibition shall not apply to revenue bonds issued for the payment of the cost of constructing or improving a convention or exposition hall or center or public auditorium. In the event the governing body of a city or county proposes to issue such bonds, and the question of pledging the revenues received from the countywide or city retailers' sales tax has not previously been submitted to and approved by the voters of the city or county, such proposition shall be published once each week for two consecutive weeks in the official city or county newspaper, as the case requires. If, within 30 days after the last publication of the proposition, a petition is filed with the county election officer signed by not less than 4% of the electors of the city or county, as the case requires, who voted for the office of secretary of state at the last preceding general election for such office requesting an election thereon, no such bonds shall be issued unless the proposition is submitted to and approved by a majority of the voters of the city or county, as the case requires, voting at an election held thereon. Any such election shall be called and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto, or in accordance with the provisions of the mail ballot election act.

(1) Such bonds shall be authorized by ordinance of the governing body of such city or resolution of the governing body of such county. The bonds may be issued as registered bonds or coupon bonds, payable to bearer, and, if coupon bonds, may be registrable as to principal only or as to principal and interest, and may be made exchangeable for bonds of another denomination or in another form. The bonds may be in such form and denominations, may have such date or dates, may be stated to mature at such time or times, may bear interest payable at such times and at such rate or rates, may be payable at such places within or without the state, may be subject to such terms of redemption in advance of maturity at such prices, and may contain such terms and conditions, all as the city or county shall determine. The bonds shall have all the qualities of and shall be deemed to be negotiable instruments under the laws of the state of Kansas. The authorizing ordinance or resolution may contain any other terms, covenants and conditions that the city or county deems reasonable and desirable, including without limitation those pertaining to the maintenance of various funds and reserves, the nature and extent of any security for payment of the bonds, the custody and application of the proceeds of the bonds, the collection, transfer and disposition of sales tax revenues, the investing of bond proceeds or any funds pledged to the repayment of the bonds, and the rights, duties and obligations of the city or county and the owners of the bonds.

(2) The authorizing ordinance or resolution may provide for the execution of a trust indenture between the city or county and any financial institution within or without the state of Kansas. The trust indenture may contain any terms, covenants and conditions that are deemed desirable by the city or county.

(3) Any authorizing ordinance or resolution and trust indenture relating to the issuance of and security for the bonds shall constitute a contract between the city or county and the owners of the bonds, which contract, and all covenants, agreements and obligations therein, shall be promptly performed in strict compliance with the terms and provisions of such contract, and the covenants, agreements and obligations of the city or county may be enforced by mandamus or other appropriate proceeding at law or in equity. The pledge of revenues made by the city or county shall be valid and binding from the time when such pledge is made and the revenues so pledged and thereafter received by the city or county shall immediately be subject to the lien of such pledge without such physical delivery thereof or further act on the part of the city or county, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind against the issuer, irrespective of whether such parties have notice thereof. Neither the authorizing ordinance or resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the city or county.

(4) The revenue bonds may be sold in such manner, either at public or private sale, and upon such terms as the city or county shall determine to be reasonable, including sale at discount. It shall be plainly stated on the face of each such bond that it has been issued under this act, that the bonds shall be special obligations of the city or county, payable solely and only from the revenues pledged to the payment of the bonds and that in no event, shall the bonds constitute an indebtedness of the state of Kansas or the city or county for which the faith and credit of the state of Kansas or city or county is pledged.

(5) Any bonds issued under the provisions of this section and the interest thereon, shall be exempt from all taxes levied by the state of Kansas, or any political or taxing subdivision thereof.

(6) Bonds may be issued for the purpose of refunding, either at maturity or in advance of maturity, any bonds issued under this section.  Such refunding bonds may either be sold or delivered in exchange for the bonds being refunded. If sold, the proceeds may either be applied to the payment of the bonds being refunded or deposited in trust and there maintained in cash or investments for the retirement of the bonds being refunded, as shall be specified by the city or county and the authorizing ordinance or resolution or trust indenture securing such refunding bonds. The authorizing ordinance or resolution or trust indenture securing the refunding bonds may provide that the refunding bonds shall have the same security for their payment as provided for the bonds being refunded. Refunding bonds shall be sold and secured in accordance with the provisions of this act pertaining to the sale and security of the bonds.

(7) Bonds issued under the provisions of this act shall be eligible to secure the deposit of public funds under article 14 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto.

(8) Bonds issued under the provisions of this act shall be in addition to and not subject to any statutory limitation of bonded indebtedness imposed on such city or county.

History: L. 1978, ch. 56, § 9; L. 1983, ch. 227, § 1; L. 1987, ch. 63, § 4; L. 1987, ch. 60, § 7; L. 1988, ch. 73, § 2; L. 1991, ch. 54, § 1; L. 1991, ch. 55, § 2; L. 1993, ch. 213, § 3; L. 1998, ch. 199, § 21; L. 1999, ch. 158, § 1; L. 2010, ch. 44, § 3; July 1.



12-195a Same; allotment of county proceeds to townships.

12-195a. Same; allotment of county proceeds to townships. Any county receiving revenue derived from a countywide retailers' sales tax imposed pursuant to K.S.A. 12-187, and amendments thereto, is authorized to allot any portion of such revenue allocated to the county to any township located within such county.

History: L. 1984, ch. 57, § 1; July 1.



12-195b Same; pledge of proceeds for payment of bonds; conditions.

12-195b. Same; pledge of proceeds for payment of bonds; conditions. The governing body of any city or county by the appropriate ordinance or resolution, may authorize the issuance of general obligation bonds to provide for the payment of all or any portion of the cost of any public facilities or improvements for which such city or county is otherwise authorized pursuant to the constitution or laws of this state to issue general obligation bonds. The governing body may pledge revenues received from countywide or city retailers' sales taxes imposed pursuant to K.S.A. 12-187 et seq., and amendments thereto, for the payment of such bonds. The pledge of revenues received from countywide or city retailers' sales taxes for payment of such bonds shall constitute an irrevocable pledge of the revenues and shall be made a lien on the revenues for the benefit of bondholders. Any bonds issued under this section shall be subject to the following requirements:

(a) Before the governing body of any city or county shall issue any general obligation bonds as authorized herein, the governing body shall cause to be prepared a comprehensive feasibility study showing that revenues received from a countywide or city retailers' sales tax would be sufficient to retire such bonds.

(b) Such bonds shall constitute a general obligation of the city or county payable from the pledged revenue received from countywide or city retailers' sales taxes and if not so paid such bonds shall be payable from ad valorem taxes which for the purpose of paying such bonds may be levied without limit as to rate or amount by the city or county, and shall be printed as provided in K.S.A. 10-112, and amendments thereto.

(c) Any bonds issued under the provisions of this section and the interest thereon, shall be exempt from all taxes levied by the state of Kansas or any political or taxing subdivision thereof.

(d) All bonds which are to be financed in accordance with the provisions of this section shall be subject to any statutory limitation of bonded indebtedness imposed on a city or county unless:

(1) The law authorizing the issuance of such bonds specifically excludes such bonds from any statutory limitation of bonded indebtedness;

(2) the bonds are excluded from the computation of bonded indebtedness pursuant to K.S.A. 10-307 or 10-309, and amendments thereto; or

(3) the bonds are issued by Douglas county or Sherman county.

(e) In the event the governing body of a city or county proposes to issue such bonds, and the question of issuing bonds as authorized herein has not previously been submitted to and approved by the voters of the city or county such proposition shall be published once each week for two consecutive weeks in its official newspaper. If within 30 days after the last publication of the proposition, a petition is filed with the county election officer signed by not less than 5% of the electors of the city or county who voted in the last preceding general election of the city or county, then no such bonds shall be issued unless the proposition is submitted to and approved by a majority of the voters of the city or county voting at an election held thereon. Any such elections shall be called and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto, or in accordance with the provisions of the mail ballot election act.

History: L. 1991, ch. 54, § 2; L. 1995, ch. 242, § 1; L. 2006, ch. 9, § 3; L. 2006, ch. 204, § 4; L. 2010, ch. 44, § 4; July 1.



12-196 Same; transfer of revenue to road and bridge fund.

12-196. Same; transfer of revenue to road and bridge fund. The board of county commissioners may transfer any portion of the revenue received pursuant to K.S.A. 12-192 from the county general fund to the county road and bridge fund.

History: L. 1982, ch. 109, § 1; July 1.



12-197 Same; pledging of revenue received; procedure.

12-197. Same; pledging of revenue received; procedure. The governing body of any city or the board of commissioners of any county which has adopted an ordinance or resolution submitting to the electors of such city or county a proposition on the imposition of a retailers' sales tax within such city or county in accordance with the provisions of K.S.A. 12-187, and amendments thereto, and the governing body of any city located within a county the electors of which are scheduled to vote or have voted on the proposition of imposing a countywide retailers' sales tax, may adopt an ordinance or resolution pledging the general purposes proposed for the future use of all or a portion of the revenue to be received from such tax if the proposition is or has been approved by the voters. Such ordinance or resolution shall be adopted in accordance with the provisions and procedural requirements of K.S.A. 12-137 or K.S.A. 19-117, and amendments thereto, and shall continue in effect for the time specified therein unless the same is repealed or amended in accordance with the provisions and procedural requirements of the appropriate statute. Any pledge of revenue to be received from such tax, or obligations secured by such pledge, made or incurred under the provisions of this section shall not be subject to the provisions of articles 10 and 11 of chapter 10 of the Kansas Statutes Annotated and K.S.A. 79-2925, and amendments thereto.

History: L. 1982, ch. 64, § 1; L. 2010, ch. 83, § 4; July 1.



12-198 Imposition of city and county and Washburn university compensating use tax upon tangible personal property, vehicles and vessels; rate; continued exemption for provision of certain tangible personal property exempt from taxation prior to July 1, 2003; administration and collection by state; disposition and apportionment of moneys received.

12-198. Imposition of city and county and Washburn university compensating use tax upon tangible personal property, vehicles and vessels; rate; continued exemption for provision of certain tangible personal property exempt from taxation prior to July 1, 2003; administration and collection by state; disposition and apportionment of moneys received. (a) A compensating use tax for the privilege of using or storing within a city or county any tangible personal property or any vehicle which is required to be registered under the provisions of article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, or any vessel, as defined by K.S.A. 82a-802, and amendments thereto, is hereby imposed by every city, county or municipal university imposing a retailers' sales tax. The rate of any such tax shall be fixed at the same rate as such city's, county's or university's retailers' sales tax. Any city, county or municipal university imposing a compensating use tax is prohibited from administering or collecting such tax locally, but shall utilize the services of the state department of revenue to administer, enforce and collect such tax. Such tax shall be identical in its application and exemptions therefrom to the Kansas compensating tax, and all laws and rules and regulations of the state department of revenue relating to the Kansas compensating tax shall apply to such local compensating use tax insofar as the same may be made applicable. If any contractor has entered into a written, binding contract prior to July 1, 2003, for the construction, reconstruction, restoration, replacement, repair, equipment or improvement of a bridge or highway, street, road, alley, sewer, sewage system, water line, water system or other related improvement, and such contract includes the furnishing to or by the contractor of tangible personal property which is to become part of the completed improvement subject to the tax imposed by this section, and which would have been exempt from taxation pursuant to this section prior to its enactment effective on July 1, 2003, such furnishing of tangible personal property shall continue to be exempt from taxation pursuant to this section, if the contractor gives notice and proof of such contract to the director of taxation on or before July 10, 2004. Such notice and proof shall be in such form and of such sufficiency as the director prescribes.

(b) The secretary of revenue is authorized to administer, enforce and collect a city's, county's or municipal university's compensating use tax and to adopt such rules and regulations necessary for the efficient and effective administration, enforcement and collection thereof. The state director of taxation shall cause such taxes to be collected within the boundaries of such taxing subdivision at the same time and in the same manner provided for the collection of the state compensating use tax. All moneys collected by the director of taxation pursuant to the provisions of this section shall be credited to the city and county compensating use tax fund or to the municipal university compensating use tax fund, which funds are hereby established in the state treasury. Any refund due on any city's, county's [or] municipal university's compensating use tax collected pursuant to this section shall be paid out of the sales tax refund fund and reimbursement to such fund shall be made by the director of taxation from collections of local compensating use tax revenue. All moneys collected pursuant to this section for a city or county shall be remitted at least quarterly by the state treasurer to the treasurer of such city, county or university.

(c) All revenue received by any county treasurer from a countywide compensating use tax shall be apportioned among the county and each city located in such county in the same manner as provided in K.S.A. 12-192, and amendments thereto, for the apportionment of revenue received from a countywide retailers' sales tax.

History: L. 1982, ch. 66, § 1; L. 1987, ch. 65, § 2; L. 1999, ch. 88, § 8; L. 2003, ch. 147, § 3; L. 2004, ch. 173, § 4; May 27.



12-199 Imposition of city and county compensating use tax upon certain motor vehicles; rate; administration, collections and distribution.

12-199. Imposition of city and county compensating use tax upon certain motor vehicles; rate; administration, collections and distribution. (a) A compensating use tax for the privilege of using or storing within a city or county any vehicle which is required to be registered under the provisions of article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, and which is purchased within this state but without the local retailers' sales taxing jurisdiction of such city or county, is hereby imposed by every city or county imposing a retailers' sales tax. The rate of any such tax shall be equal to the difference between the aggregate rate of all local retailers' sales tax rates imposed by all local retailers sales taxing jurisdictions of the situs of such vehicle less the aggregate rate of all local retailers' sales tax rates imposed by all local retailers' sales taxing jurisdictions of the situs of the purchase of such vehicle. Except as otherwise provided in this section, any city or county imposing a compensating use tax is prohibited from administering such tax locally, but shall utilize the services of the state department of revenue to administer and enforce such tax. All laws and rules and regulations of the state department of revenue relating to the Kansas compensating tax shall apply to such local compensating use tax insofar as the same may be made applicable. Such tax shall be collected by the county treasurer at the time the vehicle is registered in this state following a sale occurring within this state. Registration of such vehicle within a taxing jurisdiction shall be deemed to constitute use or storage thereof for compensating tax purposes and the residence or place of business of the applicant shall be deemed to be the situs of such use or storage for purposes of the collection and distribution thereof.

(b) The secretary of revenue is authorized to administer and enforce a city's or county's compensating use tax and to adopt such rules and regulations necessary for the efficient and effective administration, enforcement and collection thereof.

(c) All revenue received by any county treasurer from a countywide compensating use tax shall be apportioned among the county and each city located in such county in the same manner as provided in K.S.A. 12-192, and amendments thereto, for the apportionment of revenue received from a countywide retailers' sales tax, and all revenue received from a city compensating use tax shall be remitted at least quarterly to the treasurer of such city.

History: L. 2002, ch. 131, § 1; July 1.



12-1,101 Tax upon gross earnings derived from money, notes and other evidence of debt; imposition by counties, cities and townships, procedure; rate of tax; petition for elimination of tax; petition to impose tax.

12-1,101. Tax upon gross earnings derived from money, notes and other evidence of debt; imposition by counties, cities and townships, procedure; rate of tax; petition for elimination of tax; petition to impose tax. (a) In the year 1982 or in any year thereafter, the board of county commissioners of any county is hereby authorized to adopt a resolution imposing a tax for the benefit of such county upon the gross earnings derived from money, notes and other evidence of debt having a tax situs in such county. The rate of tax shall be in the amount of 1/8 of 1% of the total gross earnings, or any multiple thereof not exceeding an amount equal to 3/4 of 1% of the total gross earnings derived from such money, notes and other evidence of debt during the taxable year of the taxpayer ending during the last preceding calendar year.

(b) In the year 1982 or in any year thereafter, the governing body of any city is hereby authorized to pass an ordinance imposing a tax for the benefit of such city upon the gross earnings derived from money, notes and other evidence of debt having a tax situs in such city. The rate of tax shall be in the amount of 1/8 of 1% of the total gross earnings, or any multiple thereof not exceeding an amount equal to 2 1/4% of the total gross earnings derived from such money, notes and other evidence of debt during the taxable year of the taxpayer ending during the last preceding calendar year.

(c) In the year 1982 or in any year thereafter, the township board of any township is hereby authorized to adopt a resolution imposing a tax for the benefit of such township upon the gross earnings derived from money, notes and other evidence of debt having a tax situs in such township and outside the corporate limits of any city of the third class. The rate of tax shall be in the amount of 1/8 of 1% of the total gross earnings, or any multiple thereof not exceeding an amount equal to 2 1/4% of the total gross earnings derived from such money, notes and other evidence of debt during the taxable year of the taxpayer ending during the last preceding calendar year.

(d) For the purpose of authorizing taxes commencing in the year 1983 and thereafter the county, city or township shall adopt a resolution or pass an ordinance on or before September 1 of the year preceding the year in which the levy of such taxes will commence. A certified copy of any resolution or ordinance adopted or passed imposing, reimposing or eliminating a tax pursuant to this section shall be submitted to the county clerk of the county or counties in which the taxing subdivision is located. On or before July 15, 1983, and July 15 of each year thereafter, the clerk of each county shall transmit to the director of taxation of the state department of revenue a list showing the tax rate, if any, imposed on money, notes and other evidence of debt for the following year by the county and every city or township situated within such county.

(e) On or after January 1, 1983, upon submission of a petition which is in conformance with the provisions of article 36 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto, and is signed by not less than 5% of the qualified electors of a county, city or township levying a tax under the provisions of this act requesting the same, the governing body of such taxing subdivision shall be required to submit to the electors of such taxing subdivision at the next state general election or general election held for the election of officers of such taxing subdivision a proposition which shall be placed on the ballot in substantially the following form: "Shall __________ (county) (city) (township) eliminate the tax on gross earnings derived from money, notes and other evidence of debt and be authorized to impose and levy property taxes, in addition to any aggregate levy amount limitation on the taxing subdivision's ad valorem tax levy authority, as may be necessary to offset the revenue lost from elimination of the tax on gross earnings derived from money, notes and other evidence of debt?" Any such election shall be noticed, called and conducted in the manner prescribed in the general bond law. Any election which was otherwise conducted in accordance with the provisions of this subsection but which was held on April 5, 1983, on any proposition which is submitted to the electors of a township by the governing body of such township pursuant to a petition submitted under this subsection is hereby declared valid. If a majority of the electors voting thereon at such election shall vote in favor of such proposition, the board of county commissioners or the township board shall provide by resolution or the governing body of any city shall provide by ordinance that no tax shall be levied upon gross earnings derived from money, notes and other evidence of debt as follows: When such election is held prior to August in any year, the resolution or ordinance shall provide that no such tax shall be levied thereon in the calendar year following the year of such election and in each year thereafter, and when such election is held in August or thereafter of any year, the resolution or ordinance shall provide that no such tax shall be levied thereon in the second calendar year following the year of such election or in any year thereafter. The governing body of the taxing subdivision shall thereupon be authorized to offset the loss in revenue from the elimination of such tax by the imposition and levying of any other taxes as may be authorized by law or by increasing its ad valorem tax levy for the general fund or, in the case of townships, for the general fund or any other fund for any year in which revenue is not received from the tax on gross earnings derived from money, notes and other evidence of debt in an amount not to exceed the amount of such tax received in the year prior to elimination of such tax. With respect to townships, the increase in the amount of such ad valorem tax authorized herein shall be in addition to any aggregate levy amount which may be fixed by any existing state law or any law which may hereafter be enacted. With respect to cities and counties, any such levy shall be exempt from the limitation imposed under the provisions of K.S.A. 79-5001 to 79-5016, inclusive. Notwithstanding the provisions of this subsection to the contrary, the governing body of a county, city or township may either reimpose or submit to the electors of such subdivision a proposition to reimpose a tax on gross earnings derived from money, notes and other evidence of debt in the manner and at the rate prescribed by this section.

(f) On or after January 1, 1983, upon submission of a petition which is in conformance with the provisions of article 36 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto, and is signed by not less than 5% of the qualified electors of a county, city or township not levying a tax under the provisions of this act requesting the same, the governing body of such taxing subdivision shall be required to submit to the electors of such taxing subdivision at the next state general election or general election held for the election of officers of such taxing subdivision a proposition to impose a tax pursuant to this act in an amount not exceeding the limitations prescribed in this section. Such proposition shall be in substantially the following form: "Shall_______________(county) (city) (township) impose a tax on gross earnings derived from money, notes and other evidence of debt at a rate of _______ pursuant to K.S.A. 12-1,101, et seq. to reduce property taxes?" Any such election shall be noticed, called and conducted in the manner prescribed by the general bond law. Any election which was otherwise conducted in accordance with the provisions of this subsection but which was held on April 5, 1983, on any proposition which is submitted to the electors of a township by the governing body of such township pursuant to a petition submitted under this subsection is hereby declared valid. If a majority of the electors voting thereon at such election vote in favor of the proposition the board of county commissioners or the township board shall provide by resolution or the governing body of any city shall provide by ordinance for the imposition of such taxes in the manner prescribed by this act. Such taxes shall be effective for all taxable years commencing after December 31 of the year in which such proposition is approved by the electors of the taxing subdivision.

(g) For purposes of submitting a petition or voting at an election held pursuant to the provisions of this section, electors of a township shall not include any person residing within the corporate limits of a city of the third class.

History: L. 1982, ch. 63, § 1; L. 1983, ch. 61, § 1; L. 1985, ch. 334, § 1; July 1.



12-1,102 Same; definitions.

12-1,102. Same; definitions. When used in this act the following terms shall have the meanings ascribed to them in this section:

(a) "Money" means gold and silver coin, United States treasury notes, and other forms of currency in common use;

(b) "notes and other evidence of debt" means certificates evidencing shares of stock otherwise taxable to the owner or holder, notes, bonds, debentures, claims secured by deed, liquidated claims and demands for money, accounts receivable, and all written instruments, contracts or other writings evidencing, calling for, fixing or showing a fixed obligation, determined or determinable, at present or in the future, in favor of the holder thereof. Notes and other evidence of debt shall not mean oil or gas leases or any interests created thereby or arising therefrom or any royalty interests in oil or gas.

History: L. 1982, ch. 63, § 2; May 13.



12-1,103a Same; tax situs.

12-1,103a. Same; tax situs. (a) Gross earnings derived from money, notes and other evidence of debt which is received or receivable by any individual arising out of, or acquired in the conduct of, business transacted by such person in this state shall be presumed to have been received or receivable at the individual's place of domicile within this state or, if there is no such place of domicile, then at the place or places at which any of the money, notes or other evidence of debt of the individual have acquired a situs within this state.

(b) Gross earnings derived from money, notes and other evidence of debt which is received or receivable by any firm, association or corporation arising out of, or acquired in the conduct of, business transacted by such firm, association or corporation in this state shall be presumed to have been received or receivable at the principal business office of such firm, association or corporation located within this state or, if there is no such office, then at the place or places at which any of the money, notes or other evidence of debt of the firm, association or corporation have acquired a situs within this state.

(c) The presumption created in subsections (a) and (b) may be rebutted by substantial evidence that the person, firm, association or corporation otherwise entitled to receive the gross earnings from money, notes or other evidence of debt has relinquished possession and control over such money, notes or other evidence of debt and the gross earnings therefrom, and that the money, notes or other evidence of debt and the gross earnings therefrom have been localized at, and integrated with the business of, some location in this state other than that specified in subsection (a) or (b).

History: L. 1984, ch. 64, § 1; March 29.



12-1,104 Local option intangibles tax; filing of returns, procedure and forms; persons required to file and pay tax.

12-1,104. Local option intangibles tax; filing of returns, procedure and forms; persons required to file and pay tax. (a) Every taxpayer receiving earnings which are taxable under the provisions of this act shall file a return on or before April 15 following the taxable year, with the county clerk of the county in which the gross earnings has acquired situs. Such return shall contain such information and be made upon forms prescribed by the director of taxation and provided by the county clerk. The county clerk shall compute the tax due and payable on such taxable earnings of each taxpayer and shall certify such amount to the county treasurer. The director of taxation shall prescribe to the county clerk the form for the making of such return and a current listing of each taxing subdivision imposing a tax on gross earnings derived from money, notes and other evidence of debt for which the listing has been received pursuant to subsection (d) of K.S.A. 12-1,101 by July 15 of the year preceding the year of imposition of the tax.

(b) A return listing the gross earnings of every resident conservatee which are taxable pursuant to this act shall be filed by the conservator of such conservatee. The return of every resident minor shall be filed by the minor's father, if living and of sound mind, but if such father is not living or is an incapacitated person, by the minor's mother or if neither the father or mother is living, by the person having possession or control of the minor's property.

A return listing the gross earnings of a resident trustee or cotrustee of a revocable trust created by a resident settlor which are taxable pursuant to this act shall be filed by the resident settlor. A return listing the gross earnings of a resident trustee or cotrustee of an irrevocable or testamentary trust created by a resident settlor or a resident decedent which are taxable pursuant to this act shall be filed by any beneficiary residing in this state who receives earnings from such trust, to the extent of such earnings, otherwise a return listing such gross earnings shall be filed by the resident trustee to the extent that such earnings are not distributed. A nonresident beneficiary shall not be obligated to file a return listing earnings taxable pursuant to this act nor shall the trustee be obligated to file a return listing the same to the extent they were distributed to a nonresident beneficiary. Where a resident trustee or cotrustee is acting under a revocable, irrevocable or testamentary trust of a nonresident settlor or nonresident decedent, the trustee shall not be required to file a return listing earnings taxable pursuant to this act, but any beneficiary of such trust, residing in this state, who receives or is entitled to receive such earnings from such trust shall be required to file a return. Any resident of this state including the settlor of a revocable trust who receives or is entitled to receive earnings taxable pursuant to this act from a trust, not having a situs in this state, shall file a return listing such resident's share of such earnings.

For the purposes of this act, a settlor of a revocable trust shall be deemed to be entitled to the gross earnings on money, notes and other evidence of debt of such trust whether or not such settlor actually receives the same and a beneficiary shall be deemed to be entitled to a share of such earnings if all or a specific part or percentage of the net income of the trust must be distributed to such beneficiary or if the beneficiary may withdraw all or a specific part of the net income. If such beneficiary may receive earnings only on the exercise of discretion by the trustee or on the occurrence of an event outside of the beneficiary's sole control such beneficiary shall not be deemed to have received the earnings and shall file a return listing only earnings actually received. If earnings of a trust which are taxable pursuant to this act are accumulated and subsequently distributed in a different calendar year than the year in which received by the trust and if the same are reported as income under the revenue laws of Kansas and regulations promulgated thereunder, and if a return listing such earnings has not been filed by the trustees in the year in which earned, then a return listing such earnings shall be filed by such beneficiary in the year in which the same are reported under the revenue laws of Kansas, but otherwise a return listing the same shall not be filed. Where the beneficiary of any trust is required to file a return listing earnings which are taxable pursuant to this act and which are held in trust, such beneficiary for purposes of this act shall be deemed to have received or to be entitled to receive such beneficiary's pro rata share of the earnings without specific allocation, unless the trust provides otherwise, and based upon the proportion which the beneficiary's share of the earnings bears to the total earnings of the trust. A return listing gross earnings taxable under this act which belong to the estate of a resident decedent shall be filed by the executor or administrator. If the decedent is a nonresident, such executor or administrator shall not be required to file a return listing such gross earnings.

A return listing the gross earnings of persons, companies or corporations which are taxable pursuant to this act, whose assets are in the hands of receivers shall be filed by such receivers and a return listing the gross earnings belonging to a corporation, and subject to this act, shall be filed by some person designated for that purpose by such corporation.

A return listing the gross earnings which are taxable pursuant to this act which belong to a corporation, association or a partnership shall be listed by an agent or partner. Unless subject to tax by reason of K.S.A. 12-1,103, and amendments thereto, no return listing the gross earnings from money, notes and other evidence of debt collected or received by any agent or representative of any person, company, or corporation, which is to be transmitted immediately to such person, company or corporation, shall be filed by such agent or representative, but such agent or representative, upon request, shall state under oath the amount of such money or credits and the person, company or corporation to whom such money or credits have been or is to be transmitted.

Taxes levied pursuant to this act shall be paid by the person or fiduciary required to file such return.

History: L. 1982, ch. 63, § 4; L. 1983, ch. 61, § 2; L. 2010, ch. 123, § 6; Apr. 29.



12-1,105 Same; penalty for refusal or failure to file return.

12-1,105. Same; penalty for refusal or failure to file return. In every case where any person or corporation shall fail or refuse to make the return required by this act, the county clerk shall proceed to ascertain and determine the tax due thereon and add 50% of the tax so determined, as a penalty for failure to make such return.

History: L. 1982, ch. 63, § 5; May 13.



12-1,106 Same; time of payment; collection.

12-1,106. Same; time of payment; collection. Taxes levied by counties, cities and townships pursuant to this act shall be due and payable at the time or times prescribed by law for the payment of personal property taxes. The county treasurer of each county in which taxes are levied pursuant to this act shall include a statement of the amount of the tax so computed with the personal property tax statement of each taxpayer. When the amount of tax levied pursuant to this act is less than $5, such tax shall be cancelled. The tax levied pursuant to this act shall be collected by the county treasurer and the sheriff in the same manner as personal property taxes are collected.

History: L. 1982, ch. 63, § 6; May 13.



12-1,107 Same; disposition of tax receipts.

12-1,107. Same; disposition of tax receipts. (a) Except as provided in subsection (b), the proceeds of all taxes levied pursuant to this act shall be credited to the general fund of the county, city or township levying the same.

(b) In counties which have adopted the county unit road system, the amount credited to a township shall be limited to an amount which when added to all other amounts of revenue for the general fund and all other funds of the township will not exceed the amount of the adopted budget for such funds, and all moneys exceeding such amount shall be credited as follows: (1) One-half to the county general fund and (2) one-half to the county road and bridge fund.

History: L. 1982, ch. 63, § 7; L. 1983, ch. 61, § 3; April 14.



12-1,108 Same; inspection of returns; unlawful acts, penalty.

12-1,108. Same; inspection of returns; unlawful acts, penalty. Any list or statement filed with or as a part of any return or any statement of tax liability shall only be open to inspection by the director of taxation and the county clerk and treasurer of the county wherein the same is computed, and such director's, clerk's or treasurer's assistants and clerks, except upon order of a court of competent jurisdiction, and it is hereby made unlawful to exhibit, disclose or publish any such list or statement or any part of the same or any of the items of the same. Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined in a sum of not less than $100 and not more than $500 and shall be adjudged to have forfeited their office or appointment.

History: L. 1982, ch. 63, § 8; L. 1983, ch. 61, § 4; April 14.



12-1,109 Same; exemptions.

12-1,109. Same; exemptions. Gross earnings derived from the following shall be exempt from taxes levied by counties, cities and townships pursuant to this act:

(a) Notes secured by mortgages on real estate, which mortgages have been recorded in this state and the registration fee or tax thereon paid, as otherwise provided by law;

(b) all moneys, notes and other evidences of indebtedness held by the trustee of a qualified trust described in section 401, 408 or 501(c)(4), (5), (9), (17) or (18) of the internal revenue code of 1986, as amended (26 U.S.C. §§ 401, 408 or 501(c)(4), (5), (9), (17) or (18)) which is part of a stock bonus, pension or profit-sharing plan of an employer for the exclusive benefit of employees or their beneficiaries or health and welfare plan;

(c) (1) for the taxable year commencing after December 31, 1981, money, notes and other evidence of debt, to the extent of the tax liability hereinafter provided, which is owned by a person who has a disability or was 60 years of age or older on January 1 of the year in which an exemption is claimed hereunder. The exemption allowable under this subsection shall be in an amount equal to the lesser of the following: (A) The amount of the tax liability on the first $3,000 of gross earnings from the money, notes and other evidence of debt; or (B) the amount of the tax liability on the first $3,000 of gross earnings from such money, notes and other evidence of debt reduced by the amount that the owner's income exceeds $12,500, including in such owner's income the income of such person's spouse, in the year next preceding that in which the exemption is claimed under this subsection. No person shall be eligible to claim an exemption hereunder in the same year in which such person's spouse has claimed an exemption hereunder. As used in this subsection, the terms "income" and "disability" shall have the meanings ascribed to them in K.S.A. 79-4502, and amendments thereto; and (2) for all taxable years commencing after December 31, 1982, money, notes and other evidences of debt, to the extent of the tax liability hereinafter provided, which is owned by a person who has a disability or was 60 years of age or older on January 1 of the year in which an exemption is claimed hereunder. The exemption allowable under this subsection shall be in an amount equal to the lesser of the following: (A) The amount of the tax liability on the first $5,000 of gross earnings from the money, notes and other evidences of debt; or (B) the amount of the tax liability on the first $5,000 of gross earnings from said money, notes and other evidences of debt reduced by the amount that the owner's income exceeds $15,000, including in such owner's income the income of such person's spouse, in the year next preceding that in which the exemption is claimed under this subsection. No person shall be eligible to claim an exemption hereunder in the same year in which such person's spouse has claimed an exemption hereunder. As used in this subsection, the terms "income" and "disability" shall have the meanings ascribed to them in K.S.A. 79-4502, and amendments thereto;

(d) money, notes and other evidence of debt owned by any credit union, national banking association, state bank, trust company or federal or state-chartered savings and loan association;

(e) bonds or other evidence of indebtedness issued by the state, county, city, school district or other municipal or taxing subdivision of the state;

(f) except for distributions made from earnings or profits of any small business corporation, as defined by section 1371 of the internal revenue code as enacted in 1986 (26 U.S.C. § 1371), accumulated by that corporation prior to the time that it has made the election under section 1372 of the internal revenue code of 1986 (26 U.S.C. § 1372), all earnings or profit distributed by any such small business corporation having such an election in effect to a person who was a shareholder of such corporation at the time of the distribution;

(g) for all taxable years commencing after December 31, 1982, notes, other than notes described in subsection (a), to the extent that such earnings are a reimbursement of interest paid on another note the proceeds of which was the source of funds for the first note;

(h) money, notes and other evidence of debt belonging exclusively to a hospital, as defined by K.S.A. 65-425, and amendments thereto, or a psychiatric hospital, as defined by K.S.A. 59-2902, as in effect on January 1, 1976, operated by a not-for-profit corporation, and used exclusively for hospital or psychiatric hospital purposes;

(i) money, notes and other evidence of debt belonging exclusively to an adult care home as defined by K.S.A. 39-923, and amendments thereto, operated by a not-for-profit corporation, and used exclusively for adult care home purposes;

(j) money, notes and other evidence of debt belonging exclusively to a private children's home as defined by K.S.A. 75-3329, and amendments thereto, operated by a not-for-profit corporation, and used exclusively for children's home purposes;

(k) money, notes and other evidence of debt belonging exclusively to a corporation organized not-for-profit which operates housing for elderly persons having a limited or low income, which property and the income therefrom is used exclusively for housing for such elderly persons;

(l) shares, shares of stock or other evidence of ownership of national banking associations, state banks and federal or state-chartered savings and loan associations located or doing business within the state and shares of stock or other evidence of ownership of corporations holding stock of a national banking association, state bank and federal or state-chartered savings and loan associations located or doing business in Kansas, to the extent the income of such corporation is attributable to dividends received on such stock; and

(m) shares of stock issued by a corporation classified as a regulated investment company under the provisions of the federal internal revenue code of 1986, as amended.

History: L. 1982, ch. 63, § 9; L. 1983, ch. 61, § 5; L. 1995, ch. 130, § 2; L. 1996, ch. 167, § 43; Apr. 18.



12-1,110 Same; rules and regulations.

12-1,110. Same; rules and regulations. The secretary of revenue shall adopt rules and regulations necessary for the administration of this act.

History: L. 1982, ch. 63, § 12; May 13.



12-1,115 Collection of certain unpaid special assessments; action in district court for debt.

12-1,115. Collection of certain unpaid special assessments; action in district court for debt. If any special assessments levied by the city in accordance with K.S.A. 12-1617e, 12-1617f or 12-1755, and amendments thereto, remain unpaid for a period of one year or more after their initial levy, the city may collect the amount due in the same manner as a personal debt of the property owner to the city by bringing an action in the district court of the county in which the city is located. Such actions may be maintained, prosecuted, and all proceedings taken, including any award of postjudgment interest in accordance with K.S.A. 16-204, and amendments thereto, to the same effect and extent as for the enforcement of an action for debt. All provisional remedies available in such actions shall be and are hereby made available to the city in the enforcement of the payment of such obligations. In such actions, the city also shall be entitled to recover interest at the rate provided in K.S.A. 79-2004, and amendments thereto, from and after the date a delinquency occurs in the payment of special assessments levied in accordance with K.S.A. 12-1617e, 12-1617f or 12-1755, and amendments thereto. The city may pursue collection both by levying a special assessment and in the manner provided by this section, but only until the full cost and any applicable interest has been paid in full.

History: L. 1985, ch. 73, § 4; L. 1992, ch. 319, § 12; July 1.



12-1,117 Municipal equipment reserve fund; purpose; investment and transfer of moneys in fund.

12-1,117. Municipal equipment reserve fund; purpose; investment and transfer of moneys in fund. (a) The governing body of any city may provide, by adoption of an ordinance, for a municipal equipment reserve fund to finance the acquisition of equipment. Moneys may be budgeted and transferred to such fund from any source which may be lawfully utilized for such purposes, including equipment use charges on the various departments and agencies of the city to finance new and replacement equipment. For the purposes of this act, equipment shall include machinery, vehicles and any other equipment or personal property including, but not limited to, computer hardware and software, which the city is authorized to purchase for municipal purposes.

(b) Moneys credited to such fund from annually budgeted transfers shall not thereafter be subject to the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto. In making the budgets of such city, the amounts credited to, and the amount on hand in, such equipment reserve fund and the amount expended therefrom shall be shown thereon for the information of the taxpayers of such city. Moneys in such fund may be invested in accordance with the provisions of K.S.A. 10-131, and amendments thereto, with interest thereon credited to such fund.

(c) If the governing body of any city determines that money which has been credited to such fund or any part thereof is not needed for the purposes for which so budgeted or transferred, the governing body may transfer, by adoption of a resolution, such amount not needed to the fund from which it came and such retransfer and expenditure thereof shall be subject to the budget requirement provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto.

History: L. 1985, ch. 65, § 1; July 1.



12-1,118 Multi-year capital improvement fund; purpose; investment and transfer of moneys in fund.

12-1,118. Multi-year capital improvement fund; purpose; investment and transfer of moneys in fund. (a) The governing body of any city, which has formally approved a multi-year capital improvement plan setting forth the public improvement and infrastructure needs of the city on a prioritized basis, may establish, by adoption of an ordinance, a capital improvements fund. The ordinance establishing such fund, and any amendments thereto, may provide for the budgeted transfer of moneys from other city funds lawfully available for improvement purposes to the capital improvements fund, including moneys in the city's federal general revenue sharing fund and general fund. Any general property tax specifically levied for the use of such fund shall be authorized by ordinance adopted under the provisions of section 5 of article 12 of the Kansas constitution.

(b) Moneys in such capital improvements fund may be used to finance, in whole or in part, any public improvement need set forth in the adopted capital improvement plan, including the repair, restoration and rehabilitation of existing public facilities. The ordinance may provide that disbursements from such fund may be made for engineering and other advance public improvement plans and studies and that reimbursements may be made to the fund from bond proceeds, special assessments or state or federal aid available for the completed project.

(c) Except for such reimbursed expenses, no moneys shall be credited to such special fund except as may be budgeted annually, or transferred by the annual budget from other funds. Such fund shall not thereafter be subject to the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto. In making the budgets of such cities, the amounts credited to, and the amount on hand in, such special fund and the amount expended therefrom shall be shown thereon for the information of the taxpayers of such cities. Moneys in such fund may be invested in accordance with the provisions of K.S.A. 10-131, and amendments thereto, with interest thereon credited to such fund.

(d) If the governing body of any city determines that money which has been transferred to such special fund or any part thereof is not needed for the purposes for which so transferred, the governing body, by adoption of a resolution, may transfer such amount not needed to the general or other fund from which it was derived and such transfer and expenditure thereof shall be subject to the budget requirement provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto.

History: L. 1985, ch. 67, § 1; July 1.



12-1,119 Consolidated street and highway fund; transfer of moneys; use of moneys.

12-1,119. Consolidated street and highway fund; transfer of moneys; use of moneys. The governing body of any city may provide, by ordinance, for a consolidated street and highway fund to which may be credited moneys received by the city from state payments under the provisions of K.S.A. 68-416 and 79-3425c, and amendments thereto. The ordinance creating such fund also may provide for annually budgeting the transfer of moneys in the general or other operating funds of the city budgeted for street and highway purposes to the consolidated street and highway fund. Moneys in such fund shall be used solely for street and highway purposes. Moneys received pursuant to subsection (a) of K.S.A. 68-416, and amendments thereto, and credited to such fund shall be used solely for the maintenance of streets and highways in the city designated by the secretary of transportation as city connecting links.

History: L. 1987, ch. 260, § 1; L. 1999, ch. 137, § 9; July 1.



12-1,120 Fingerprinting of chief of police; fingerprints forwarded to K.B.I. for background investigation; cost.

12-1,120. Fingerprinting of chief of police; fingerprints forwarded to K.B.I. for background investigation; cost. (a) Each person holding office as chief of police of any city in this state shall be fingerprinted as provided by this section.

(b) Before assuming the office of chief of police of any city in this state, a person shall be fingerprinted as provided by this section.

(c) Fingerprinting pursuant to this section shall be done by the law enforcement agency of the city in the presence of the city clerk. The city clerk shall forthwith forward the fingerprints to the Kansas bureau of investigation for a search of state and national fingerprint files to determine whether the person qualifies for admission to the law enforcement training center pursuant to subsection (f) of K.S.A. 74-5607, and amendments thereto. The Kansas bureau of investigation shall certify any conviction record of the person, or lack thereof, found as a result of such search to the city clerk and, if such a record is found, to the attorney general.

(d) Fingerprints taken and submitted pursuant to this section shall be on forms approved by the attorney general.

(e) The cost of a search of fingerprint files pursuant to this section shall be paid by the person being fingerprinted.

History: L. 1987, ch. 93, § 2; L. 2006, ch. 170, § 4; L. 2010, ch. 42, § 2; L. 2012, ch. 89, § 10; July 1.



12-1,121 Publication of notices, advertisements or other publications; failure to publish in strict compliance with law; validity.

12-1,121. Publication of notices, advertisements or other publications; failure to publish in strict compliance with law; validity. Whenever any notice, advertisement or publication of any kind is required to be published in a newspaper by any of the laws of the state of Kansas three or more consecutive times as a condition precedent for a political or taxing subdivision to take action or exercise any authority, no such action taken or authority exercised shall be deemed to be invalid on account of the newspaper's oversight in failing to publish one of such notices, advertisements or publications in strict accordance with the provisions of law requiring the same if compliance with the number of publication requirements for notices, advertisements or publications has been achieved prior to the taking of such action or exercise of such authority.

The provisions of this section shall not be applicable to K.S.A. 60-307, and amendments thereto.

History: L. 1988, ch. 176, § 1; July 1.






Article 2 MUNICIPAL LIABILITY

12-205 Municipal exemption or immunity from antitrust liability.

12-205. Municipal exemption or immunity from antitrust liability. (a) When used in this section "municipality" means any city, county, township or other political or taxing subdivision of the state.

(b) The legislature of the state of Kansas recognizes the importance and the necessity of providing and regulating certain services and activities by municipalities in order to serve and protect the public's general health, safety and welfare. Municipalities which are authorized specifically by statute or through the exercise of the municipalities' home rule power are urged to continue to provide and regulate such services and activities. Except as provided in subsection (d), such municipalities and the officers and employees thereof shall be exempt from civil liability except for injunctive relief under the antitrust laws of the state of Kansas in article 1 of chapter 50 of the Kansas Statutes Annotated. The prevailing party in any suit for such injunctive relief may be awarded attorney fees. The bond requirements of K.S.A. 60-905, and amendments thereto, shall not be applicable in suits for injunctive relief brought against municipalities for violation of the antitrust laws of the state.

(c) The antitrust immunity and exemption provided by subsection (b) shall be in addition to any municipal exemption or immunity from antitrust liability which might otherwise exist.

(d) Nothing contained in this section shall preclude the attorney general or any county or district attorney from bringing an action against a municipality for a violation of the antitrust laws or any other laws of the state.

History: L. 1985, ch. 181, § 1; May 2.






Article 3 CONSOLIDATION OF MUNICIPALITIES

12-301 Consolidation of cities; definitions.

12-301. Consolidation of cities; definitions. As used in K.S.A. 12-302 et seq., and amendments thereto:

(a) "City" means any city.

(b) "Council" means the governing body of a city.

History: L. 1887, ch. 112, § 1; L. 1911, ch. 74, § 1; R.S. 1923, § 12-301; L. 1959, ch. 67, § 1; L. 2006, ch. 207, § 1; July 1.



12-302 Same; initiation of process; election; limitations.

12-302. Same; initiation of process; election; limitations. (a) Whenever the governing bodies of two or more cities desire to consolidate such cities, they may submit the question of consolidating such cities at elections called and held in the manner provided in subsection (b) or may adopt a joint resolution announcing their intent to consolidate the cities and publish such resolution at least once a week for two consecutive weeks in a newspaper of general circulation within the cities. Upon the expiration of 10 days after the date of the last publication of the resolution, the governing bodies of the cities shall have the power to consolidate the cities by joint ordinance unless prior thereto a protest petition signed by at least 5% of the qualified electors of any one of the cities is filed with the city clerk of such city. Cities which propose to consolidate and which do not receive such a protest petition shall request the city council of the largest city to fix a time for a joint session of the city councils of the cities to pass an ordinance consolidating them. If such a protest petition is filed, the governing body of such city shall call a special election to submit the question of consolidation in the manner provided in subsection (b). Joint resolutions announcing a proposed consolidation shall not be adopted more often than once a year.

(b) Whenever a petition signed by not less than 5% of the qualified electors of a city is presented to the governing body, requesting an election on the question of consolidation with another city or cities, or whenever the governing body of any city on its own motion elects to submit the question of consolidating with another city or cities, the mayor, within 20 days after the petition is filed or after such action is taken by the governing body, shall call such an election. Such election shall be held within 50 days after such petition is filed, or such action is taken by the governing body. A notice of the election shall be published not less than 30 days prior to the holding thereof. If a majority of the votes cast at such election favor consolidation, the governing body, at its next regular meeting, shall pass a resolution stating that the city desires to be consolidated with such other city or cities and become a part thereof. The governing body shall request the city council of the other city or cities to fix a time for a joint session of the city councils of the cities to pass an ordinance consolidating the same. At such meeting, the governing body of the city which has held an election at which a majority of the votes cast were in favor of such consolidation shall vote for the joint ordinance consolidating the cities. Elections under the provisions of this act shall not be held more often than once a year.

History: L. 1887, ch. 112, § 2; L. 1911, ch. 74, § 2; R.S. 1923, § 12-302; L. 1959, ch. 67, § 2; L. 1968, ch. 366, § 1; L. 1981, ch. 173, § 11; L. 2006, ch. 207, § 2; July 1.



12-303 Name of city; election for change, when.

12-303. Name of city; election for change, when. The name of the city resulting from the consolidation shall be that of the city having the greatest number of inhabitants: Provided, That if the governing bodies of the consolidating cities agree on a name other than that of the largest city the name agreed upon shall be set out in the joint resolution authorized by subsection (a) of K.S.A. 12-302 and shall become the name of the city resulting from the consolidation unless a protest petition directed against the agreed name shall have been filed in the manner prescribed in subsection (a) of K.S.A. 12-302; and if such a protest petition against the agreed name is filed, then the question of the adoption of the agreed name shall be submitted to the voters of the city in like manner as prescribed by subsection (b) of K.S.A. 12-302: Provided further, That if the petition submitted pursuant to subsection (b) of K.S.A. 12-302 to the governing body of the city requesting consolidation, shall also request the name of the proposed consolidated city be submitted to the electors of such city, the question of the name of such city shall be submitted at the same time and in the same manner as the question of consolidation of such cities.

The governing bodies of each of said cities proposing to consolidate, in a joint meeting, shall determine the name or names to be placed on the ballot and not more than three (3) names may be submitted and the name receiving the greatest number of votes of the total vote cast on the question shall be the name approved for the consolidated city by the petitioning city. In adopting its resolution for consolidation of the petitioning city, the governing body shall state clearly therein the name approved by the petitioning city for such consolidated city. Upon receipt of such resolution the governing body of the other city or cities may, if the name approved by the petitioning city be other than the name of the largest city, submit the name of the proposed consolidated city approved by the petitioning city to the voters of the other city or cities for their approval or rejection at a special election called for such purpose. If a majority of those voting on such proposition shall vote in favor of the proposed change, the governing bodies of each of said cities shall proceed as provided in the act of which this act is amendatory.

History: L. 1887, ch. 112, § 4; R.S. 1923, § 12-303; L. 1955, ch. 76, § 1; L. 1959, ch. 67, § 3; March 18.



12-304 Resolution for joint session of councils.

12-304. Resolution for joint session of councils. The city council of the largest city shall, on the receipt of such resolution, if deemed expedient, pass a resolution specifying the time of holding such joint session of the city councils of the cities proposing to consolidate.

History: L. 1887, ch. 112, § 3; R.S. 1923, § 12-304; L. 1959, ch. 67, § 4; March 18.



12-305 Holding joint session; officers.

12-305. Holding joint session; officers. At the time specified by the largest city for holding the session of the city councils, the councils of the cities proposing to consolidate shall meet in the council chamber of the largest city, and the mayor of the largest city shall be president of such session, and the clerk of such city shall be the secretary of such joint session. In case of the absence of either or both of said officers, the corresponding officers of the next largest city shall act as president and secretary, as the case may be. In the absence of both mayors or both clerks, the joint session shall elect a president or secretary from the councilmen present.

History: L. 1887, ch. 112, § 5; R.S. 1923, § 12-305; L. 1959, ch. 67, § 5; March 18.



12-306 Joint session; adjournment; vote requirement.

12-306. Joint session; adjournment; vote requirement. Said joint session may be adjourned from time to time, until the business for which it is assembled is completed. On all preliminary questions a majority of those present and voting shall be sufficient, but on the final passage of the joint ordinance there must be a majority of all the councilmen-elect of each city voting in the affirmative, to give such ordinance validity.

History: L. 1887, ch. 112, § 6; R.S. 1923, § 12-306; L. 1968, ch. 366, § 2; July 1.



12-307 Joint ordinance; publication.

12-307. Joint ordinance; publication. The joint ordinance shall be signed by the mayors of all the cities, and attested by the clerks, and shall be published in the official newspaper of each city. It shall provide some day in the future when such ordinance shall go into effect.

History: L. 1887, ch. 112, § 7; R.S. 1923, § 12-307; L. 1959, ch. 67, § 6; March 18.



12-308 Smaller city to become part of larger.

12-308. Smaller city to become part of larger. After the consolidation the other city or cities shall become a part of the largest and consolidated city, the same as other annexed territory, except as provided for in this act.

History: L. 1887, ch. 112, § 8; R.S. 1923, § 12-308; L. 1959, ch. 67, § 7; March 18.



12-309 Smaller city as ward; redistricting.

12-309. Smaller city as ward; redistricting. In case the consolidated city shall be divided into wards, the territory of each city party to the consolidation shall form at least one ward of the same until the consolidated city shall be redistricted into new wards.

History: L. 1887, ch. 112, § 9; R.S. 1923, § 12-309; L. 1959, ch. 67, § 8; March 18.



12-310 Filling vacancies in offices of smaller city.

12-310. Filling vacancies in offices of smaller city. After the passage and approval of the joint ordinance as herein provided, the mayor, by and with the consent of the council of the larger city, shall fill all vacancies of councilmen in the smaller city, as now provided by law.

History: L. 1887, ch. 112, § 10; R.S. 1923, § 12-310; L. 1974, ch. 55, § 1; July 1.



12-311 Ordinances and regulations of larger city operative.

12-311. Ordinances and regulations of larger city operative. All ordinances, rules and regulations of the largest city shall remain in force and effect over all the territory embraced in such consolidated city, and all ordinances of the other city or cities shall be repealed, except those locally applicable to such other city or cities.

History: L. 1887, ch. 112, § 11; R.S. 1923, § 12-311; L. 1959, ch. 67, § 9; March 18.



12-312 Terms of officers of smaller cities.

12-312. Terms of officers of smaller cities. On the taking effect of the consolidation herein provided for, the terms of all the officers of the city or cities, other than the largest city, shall cease, except that the city assessor of any such other city shall complete his or her work for the year.

History: L. 1887, ch. 112, § 12; R.S. 1923, § 12-312; L. 1959, ch. 67, § 10; L. 1973, ch. 134, § 3; L. 1974, ch. 446, § 5; July 1.



12-314 Debts of smaller cities assumed.

12-314. Debts of smaller cities assumed. All legal and enforceable debts, claims and demands against any of the other cities shall be assumed and paid by the consolidated city.

History: L. 1887, ch. 112, § 14; R.S. 1923, § 12-314; L. 1959, ch. 67, § 12; March 18.



12-315 Property of smaller cities.

12-315. Property of smaller cities. All the property of every description belonging to the other city or cities shall, upon the consolidation thereof, become the property of the consolidated city.

History: L. 1887, ch. 112, § 15; R.S. 1923, § 12-315; L. 1959, ch. 67, § 13; March 18.



12-316 Pending actions against smaller cities.

12-316. Pending actions against smaller cities. All actions at law pending in any court in favor or against the other city or cities shall be prosecuted and defended in the name of the consolidated city.

History: L. 1887, ch. 112, § 16; R.S. 1923, § 12-316; L. 1959, ch. 67, § 14; March 18.



12-318 Terms for consolidation stated in joint ordinance.

12-318. Terms for consolidation stated in joint ordinance. The joint ordinance provided for in this act shall state the terms upon which the consolidation of the cities shall be effected; and such ordinance may provide what business may be done by the city council of such other city or cities, and the board of education thereof, between the time when such joint ordinance shall take effect and the final consolidation of the cities, and no business shall be done which may be prohibited by such ordinance.

History: L. 1887, ch. 112, § 18; R.S. 1923, § 12-318; L. 1959, ch. 67, § 16; March 18.



12-319 Boundaries.

12-319. Boundaries. Such joint ordinance shall define the boundaries of the other city or cities, and for the purpose of making said boundaries regular, may include therein any territory already platted, and any territory adjacent to such other city or cities, that may be divided into tracts or parcels of land of seven (7) acres or less.

History: L. 1887, ch. 112, § 19; R.S. 1923, § 12-319; L. 1959, ch. 67, § 17; March 18.



12-320 Payment of collected taxes to treasurer, when.

12-320. Payment of collected taxes to treasurer, when. All taxes and assessments levied upon the territory of the other city or cities, by the city council, shall be paid over by the county treasurer, when collected, to the treasurer of the consolidated city.

History: L. 1887, ch. 112, § 20; R.S. 1923, § 12-320; L. 1959, ch. 67, § 18; L. 1974, ch. 55, § 2; July 1.



12-321 Subsequent consolidation proceedings permitted.

12-321. Subsequent consolidation proceedings permitted. The failure of the joint session of the councils to pass the joint ordinance herein provided for shall not prevent subsequent proceedings to consolidate the cities in the manner provided for in this act.

History: L. 1887, ch. 112, § 21; R.S. 1923, § 12-321; L. 1959, ch. 67, § 19; March 18.



12-322 Re-levy of taxes; validation of assessments.

12-322. Re-levy of taxes; validation of assessments. Where there has been any informality in the levying of the general taxes on any of the cities other than the largest city for any year, the joint session may by their joint ordinance re-levy the same, and such re-levy shall have the same effect as if the same had been passed at the time of making the general levy of taxes; and where any special assessment shall have been made and the work for which such assessment has been made has been done, and the city has actually assumed the payment for such work by issuing its obligations therefor or otherwise, the joint session of the councils may by their joint ordinance validate and legalize the same, notwithstanding there may have been informality in levying such assessment or in doing the work for which such special assessment has been made.

History: L. 1887, ch. 112, § 22; R.S. 1923, § 12-322; L. 1959, ch. 67, § 20; March 18.



12-323 Records of joint session of council.

12-323. Records of joint session of council. The proceedings of the joint session of the city councils herein provided for, in case of the passage of a consolidation ordinance, shall be copied in the journal of proceedings of the city council of the largest city, and the joint ordinance shall be recorded in the ordinance book of said city.

History: L. 1887, ch. 112, § 23; R.S. 1923, § 12-323; L. 1959, ch. 67, § 21; March 18.



12-324 Records and moneys of smaller cities.

12-324. Records and moneys of smaller cities. All records, papers and documents of the city or cities, other than the largest city, in the hands of the city clerk of such other city or cities, shall be turned over to the clerk of the consolidated city, and become the records and documents of such consolidated city; and the treasurer of such other city or cities shall on demand turn over all the money in his or her hands belonging to such other city to the treasurer of the consolidated city.

History: L. 1887, ch. 112, § 24; R.S. 1923, § 12-324; L. 1959, ch. 67, § 22; March 18.



12-326 Notice to owner or purchaser to file plat of land.

12-326. Notice to owner or purchaser to file plat of land. Whenever any owner of any tract of land in any such consolidated city has conveyed or shall hereafter convey any part thereof by metes and bounds or by lot numbers without filing a plat thereof in the office of the register of deeds in the proper county, or shall have invested the public with any rights therein by dedication, prescription or otherwise, it shall be the duty of the mayor of said city to cause a notice to be given to the original proprietor of said tract and to any subsequent purchasers, if he or she shall deem the same necessary, that they are required to execute a plat as required by law. Such notice shall specify the tract or tracts required to be platted, and shall demand that such owner or owners file a plat within thirty days from the time of the service of notice on such owners; and such notice shall specify the manner in which such tracts of land shall be platted. The notices provided for shall be served by the city marshal if the parties are residents of the city, otherwise the same shall be served by mail.

History: L. 1887, ch. 112, § 26; March 5; R.S. 1923, § 12-326.



12-327 Proceedings on such notice.

12-327. Proceedings on such notice. Said notices shall specify a day not more than ten days from the date of such notices in which the owners shall file a notice with the city clerk of their intention to file such plat, and if no notice of intention shall be so filed within the time so specified, the mayor shall proceed to cause a plat of said territory to be made, acknowledged and recorded as above provided.

History: L. 1887, ch. 112, § 27; March 5; R.S. 1923, § 12-327.



12-328 Execution of plat by city; effect as evidence.

12-328. Execution of plat by city; effect as evidence. Said plat shall be signed and acknowledged by the mayor, who shall also certify that he or she executed the same by reason of the failure of the owners or proprietors named to execute and file the same; and such plat, when so acknowledged and recorded, shall have the same effect for all purposes as if executed and recorded by the proprietors or owners themselves. All recitals and statements in such plat, certificate or acknowledgment shall be prima facie evidence of the truth thereof.

History: L. 1887, ch. 112, § 28; March 5; R.S. 1923, § 12-328.



12-329 Cost of plat assessed against property; suit to collect.

12-329. Cost of plat assessed against property; suit to collect. The cost of making such chart shall be allowed and paid by the city council, and they shall assess the same by ordinance upon such property as shall be included in such plat, to be collected in the same manner as special assessments are by law collected; or the council may direct a suit to be brought in the district court of the county for the cost of the same against the original proprietors or owners who are in default for not having filed a plat.

History: L. 1887, ch. 112, § 29; R.S. 1923, § 12-329; L. 1975, ch. 55, § 1; July 1.



12-330 Approval or disapproval of owner's plat.

12-330. Approval or disapproval of owner's plat. If any owner or proprietor shall execute a plat under the provisions of this act after demand made, he or she shall present the same to the city council for approval; and if the council shall refuse to approve of the same, the mayor shall proceed to plat the same as if the said owner or proprietors had neglected or refused to execute the same.

History: L. 1887, ch. 112, § 30; March 5; R.S. 1923, § 12-330.



12-331 Ordinance approving city's plat; action to set aside.

12-331. Ordinance approving city's plat; action to set aside. The plat executed and filed by the mayor shall be approved by ordinance, and any person aggrieved by said plat shall have thirty days after the publication of such ordinance in which to bring an action to set the same aside in whole or in part, and in case such action is not brought within the time specified, every person affected thereby shall be forever barred of all right to question the same.

History: L. 1887, ch. 112, § 31; March 5; R.S. 1923, § 12-331.



12-331a Expenditures by consolidated city during year consolidation effected.

12-331a. Expenditures by consolidated city during year consolidation effected. Whenever two (2) or more cities are consolidated in accordance with the provisions of this act, the governing body of the consolidated city may make expenditures for purposes authorized by law for such city during the budget year when such consolidation was effected, and if the budget for the next ensuing budget year was adopted by the governing body of the city prior to the time the consolidation is effected, then said governing body may also make such expenditures in the next ensuing budget year, even though such expenditures were not included in the budget for the period in which the expenditures are made. Nothing contained in this section shall be construed as authorizing a consolidated city to incur indebtedness or to make expenditures in violation of the cash basis law.

History: L. 1959, ch. 67, § 24; March 18.



12-340 Consolidation of Kansas City, Kansas, and Wyandotte county; definitions.

12-340. Consolidation of Kansas City, Kansas, and Wyandotte county; definitions. As used in the act:

(a) "Commission" means the consolidation study commission of Kansas City, Kansas, and Wyandotte county.

(b) "City" means Kansas City, Kansas.

(c) "County" means Wyandotte county.

History: L. 1996, ch. 11, § 1; Feb. 29.



12-341 Same; election, when required.

12-341. Same; election, when required. (a) Except as provided by subsection (c), the following question shall be submitted to the qualified electors of Wyandotte county for their approval or rejection:

"Shall a consolidation study commission be appointed by the governor to study the consolidation of Kansas City, Kansas, and Wyandotte county or the consolidation of certain offices, functions, services and operations thereof?"

(b) The question shall be submitted at the primary election held on the first Tuesday in April, 1996. Such election shall be called and held by the county election officer in the manner provided by the general bond law.

(c) If the presidential preference primary is not held in 1996, the provisions of this section shall not apply.

History: L. 1996, ch. 11, § 2; Feb. 29.



12-342 Same; consolidation study commission, appointment; executive director.

12-342. Same; consolidation study commission, appointment; executive director. (a) If a majority of the electors voting at the election vote in favor of the question submitted pursuant to K.S.A. 12-341, or if there is no presidential preference primary held in 1996, the governor shall appoint a five-member consolidation study commission. Such appointments shall be made by May 15, 1996. No more than three members of the commission shall be from the same political party. Members of the commission shall include, but not be limited to, persons with experience in accounting, business management, municipal finance, law, education, political science or public administration. No elected official of the cities of Bonner Springs, Edwardsville, Lake Quivira or Kansas City or Wyandotte county, nor any person appointed to fill a vacancy in an elected office of such cities or county, shall serve on the commission. No full-time paid employee of the cities of Bonner Springs, Edwardsville, Lake Quivira or Kansas City or Wyandotte county shall serve on the commission. Members of the commission shall be residents of Wyandotte county.

(b) Members of the commission shall be paid compensation, subsistence allowances, mileage and other expenses as provided by K.S.A. 75-3223, and amendments thereto.

(c) The governor shall appoint an executive director of the commission. The executive director shall receive compensation established by the governor, within the limits of appropriations for that purpose. The executive director shall employ other staff and may contract with consultants, as the executive director deems necessary to carry out the functions of the commission. Staff employed by the executive director shall receive compensation established by the executive director and approved by the governor, within the limits of appropriations for that purpose.

(d) Within 30 days following the appointment of all members of the commission, the commission shall meet and organize by the election of a chairperson and vice-chairperson and other officers deemed necessary. The commission may adopt rules governing the conduct of its meetings.

History: L. 1996, ch. 11, § 3; Feb. 29.



12-343 Same; commission, powers and duties; studies and investigations; consolidation plan, submission to legislature, voter approval.

12-343. Same; commission, powers and duties; studies and investigations; consolidation plan, submission to legislature, voter approval. (a) The commission shall prepare and adopt a plan addressing the consolidation of the city and county or certain city and county offices, functions, services and operations. The commission shall conduct such studies and investigations as it deems appropriate to complete its work. Such studies and investigations shall include, but not be limited to:

(1) Studies of the efficiency and effectiveness of the administrative operations of the city and county.

(2) Studies of the costs and benefits of consolidating the city and county or certain city and county offices, functions, services and operations.

(b) The commission shall hold public hearings for the purpose of receiving information and materials which will aid in the drafting of the plan.

(c) For the purposes of performing its studies and investigations, the commission or its executive director may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, require the production of any books, papers, correspondence, memoranda, agreements or other documents or records which the commission or executive director deems relevant or material to its studies and investigation.

(d) On or before November 29, 1996, the commission shall prepare and adopt a preliminary plan addressing the consolidation of the city and county or certain city and county offices, functions, services and operations it deems advisable. Copies of the preliminary plan shall be filed with the county election officer, city clerk and each public library within the county and shall be available to members of the public for inspection upon request. The commission shall hold at least one public hearing to obtain citizen views concerning the preliminary plan. Notice of such hearing or hearings shall be published at least once in a newspaper of general circulation within the county. Following the public hearings on the preliminary plan, the commission may adopt, or modify and adopt, the preliminary plan as the final plan.

(e) On or before January 13, 1997, the commission shall submit its final plan to the governor and legislature. The final plan shall include the full text and an explanation of the proposed plan, and comments deemed desirable by the commission, a written opinion by an attorney admitted to practice law in the state of Kansas and retained by the executive director for such purpose that the proposed plan is not in conflict with the constitution or the laws of the state, and any minority reports. Copies of the final plan shall be filed with the county election officer, city clerk and each public library within the county and shall be available to members of the public for inspection upon request. The commission shall continue in existence at least 90 days following the submission of the final plan pursuant to this subsection.

(f) Unless the legislature, by concurrent resolution adopted on or before February 12, 1997, the 30th day of the 1997 regular session, rejects such plan, the plan shall be submitted to the qualified electors of the county at the school district general election on April 1, 1997. Such election shall be called and held by the county election officer in the manner provided by the general bond law. A summary of the final plan shall be prepared by the commission and shall be published once each week for two consecutive weeks in a newspaper of general circulation within the county. If a majority of the electors voting on the plan vote in favor thereof, the consolidation plan shall be implemented in the manner provided by the plan. If a majority of the electors vote against such plan, the proposed consolidation plan shall not be implemented.

If the commission submits a final plan which does not recommend the consolidation of the city and county or certain city and county offices, functions, services and operations, the provisions of this subsection shall not apply.

History: L. 1996, ch. 11, § 4; Feb. 29.



12-344 Same; consolidation plan, required provisions.

12-344. Same; consolidation plan, required provisions. (a) Any plan submitted by the commission shall provide for the exercise of powers of local legislation and administration not inconsistent with the constitution or other laws of this state.

(b) If the commission submits a plan providing for the consolidation of certain city and county offices, functions, services and operations, the plan shall:

(1) Include a description of the form, structure, functions, powers and officers and the duties of such officers recommended in the plan;

(2) provide for the method of amendment of the plan;

(3) authorize the appointment of, or elimination of elective officials and offices;

(4) specify the effective date of the consolidation; and

(5) include other provisions determined necessary by the commission.

(c) If the plan provides for the consolidation of the city and county, in addition to the requirements of subsection (b), the plan shall:

(1) Fix the boundaries of the governing body's election districts, provide a method for changing the boundaries from time-to-time, any at-large positions on the governing body, fix the number, term and initial compensation of the governing body of the consolidated city-county and the method of election;

(2) determine whether elections of the governing body of the consolidated city-county shall be partisan or nonpartisan elections and the time at which such elections shall be held;

(3) determine the distribution of legislative and administrative duties of the consolidated city-county officials, provide for consolidation or expansion of services as necessary, authorize the appointment of a consolidated city-county administrator or a city-county manager, if deemed advisable, and prescribe the general structure of the consolidated city-county government;

(4) provide for the official name of the consolidated city-county; and

(5) provide for the transfer or other disposition of property and other rights, claims and assets of the county and city.

(d) Vacancies in the governing body shall be filled as provided in K.S.A. 2015 Supp. 12-104a, and amendments thereto.

History: L. 1996, ch. 11, § 5; L. 2015, ch. 88, § 72; July 1.



12-345 Same; consolidated city-county, powers, duties, limitations; bonded debt; sales tax; special service districts.

12-345. Same; consolidated city-county, powers, duties, limitations; bonded debt; sales tax; special service districts. (a) If the voters approve a plan which provides for the consolidation of the city and county, such consolidated city-county shall be subject to the provisions of this section.

(b) Wyandotte county is hereby designated an urban area, as authorized under the provisions of section 17 of article 2 of the constitution of the state of Kansas, for the purpose of granting to such county and urban area powers of local government and consolidation of local government.

(c) The consolidated city-county shall be subject to the cash-basis and budget laws of the state of Kansas.

(d) Except as provided in subsection (e), and in any other statute which specifically exempts bonds from the statutory limitations on bonded indebtedness, the limitation on bonded indebtedness of a consolidated city-county under this act shall be 30% of the assessed value of all tangible taxable property within such county on the preceding August 25.

(e) The following shall not be included in computing the total bonded indebtedness of the consolidated city-county for the purposes of determining the limitations on bonded indebtedness:

(1) Bonds issued for the purpose of refunding outstanding debt, including outstanding bonds and matured coupons thereof, or judgments thereon.

(2) Bonds issued pursuant to the provisions of article 46 of chapter 19 of the Kansas Statutes Annotated, and amendments thereto.

(3) Bonds issued for the purpose of financing the construction or remodeling of a courthouse, jail or law enforcement center facility, which bonds are payable from the proceeds of a retailers' sales tax.

(4) Bonds issued for the purpose of acquiring, enlarging, extending or improving any storm or sanitary sewer system.

(5) Bonds issued for the purpose of acquiring, enlarging, extending or improving any municipal utility.

(6) Bonds issued to pay the cost of improvements to intersections of streets and alleys or that portion of any street immediately in front of city or school district property.

(f) Any bonded indebtedness and interest thereon incurred by the city or county prior to consolidation shall remain an obligation of the property subject to taxation for the payment thereof prior to such consolidation.

(g) Upon the effective date of the consolidation of the city and county, any retailers' sales tax levied by the city or county in accordance with K.S.A. 12-187 et seq., and amendment thereto, prior to such date shall remain in full force and effect, except that part of the rate attributable to the former city shall not apply to retail sales in the cities of Bonner Springs, Edwardsville and Lake Quivira.

(h) Upon the effective date of the consolidation of the city and county, the territory of the consolidated city-county shall include:

(1) All of the territory of the county for purposes of exercising the powers, duties and functions of a county.

(2) All of the territory of the county, except the territory of the cities of Bonner Springs, Edwardsville, Lake Quivira and the unincorporated area of the county, for purposes of exercising the powers, duties and functions of a city.

(i) For the purposes of section 1 of article 5 of the constitution of the state of Kansas, the "voting area" for the governing body of the consolidated city-county shall include all the territory within Wyandotte county.

(j) Except for the consolidated city-county and unless otherwise provided by law, other political subdivisions of the county shall not be affected by consolidation of the city and county. Such other political subdivisions shall continue in existence and operation.

(k) Unless otherwise provided by law, the consolidated city-county shall be eligible for the distribution of any funds from the state and federal government as if no consolidation had occurred. Except as provided in this subsection, the population and assessed valuation of the territory of the consolidated city-county shall be considered its population and assessed valuation for purposes of the distribution of moneys from the state or federal government.

(l) The consolidated city-county shall be a county. The governing body of the consolidated city-county shall be considered county commissioners for the purposes of section 2 of article 4 of the constitution of the state of Kansas and shall have all the powers, functions and duties of a county and may exercise home rule powers in the manner and subject to the limitations provided by K.S.A. 19-101a, and amendments thereto, and other laws of this state.

The governing body of the consolidated city-county shall be responsible for any duties or functions imposed by the constitution of the state of Kansas and other laws of this state upon any county office abolished by the consolidation plan. Such duties may be delegated by the governing body or as provided in the consolidation plan.

(m) The consolidated city-county shall be a city of the first class. The governing body of the consolidated city-county shall have all the powers, functions and duties of a city of the first class and may exercise home rule powers in the manner and subject to the limitations provided by article 12 of section 5 of the constitution of the state of Kansas and other laws of this state.

(n) The governing body of the consolidated city-county may create special service districts within the city-county and may levy taxes for services provided in such districts.

(o) Changes in the form of government approved by the voters in accordance with the consolidation plan are hereby declared to be legislative matters and subject to initiative and referendum in accordance with K.S.A. 12-3013 et seq., and amendments thereto.

History: L. 1996, ch. 11, § 6; Feb. 29.



12-346 Same; annexation, limitations.

12-346. Same; annexation, limitations. (a) The governing body of a consolidated city-county may not annex any land located outside the county.

(b) The governing body of a consolidated city-county may not initiate annexation procedures of land located within the county, but may annex land upon petition of the owners of any such land.

History: L. 1996, ch. 11, § 7; Feb. 29.



12-350 Consolidation of Topeka and Shawnee county; definitions.

12-350. Consolidation of Topeka and Shawnee county; definitions. As used in K.S.A. 2015 Supp. 12-351 through 12-357, and amendments thereto:

(a) "Commission" means the consolidation commission of Topeka, Kansas, and Shawnee county.

(b) "City" means Topeka, Kansas.

(c) "County" means Shawnee county.

History: L. 2005, ch. 166, § 1; Apr. 21.



12-351 Same; consolidation study commission, appointment; executive director.

12-351. Same; consolidation study commission, appointment; executive director. (a) Within 10 days of the effective date of this act, a consolidation commission shall be appointed. Each of the following officers shall appoint a member to the commission: The governor, the president and minority leader of the senate and the speaker and minority leader of the house of representatives. The person appointed by the governor shall serve as the chairperson of the commission. No more than three members of the commission shall be from the same political party. Members of the commission shall include, but not be limited to, persons with experience in accounting, business management, municipal finance, law, education, political science or public administration. No elected or appointive official of the cities of Auburn, Rossville, Silver Lake, Topeka or Willard or Shawnee county, nor any person appointed to fill a vacancy in an elected office of such cities or county, shall serve on the commission. No paid employee of the cities of Auburn, Rossville, Silver Lake, Topeka or Willard or Shawnee county shall serve on the commission. Members of the commission shall be residents of Shawnee county.

(b) Members of the commission shall be paid compensation, subsistence allowances, mileage and other expenses as provided by K.S.A. 75-3223, and amendments thereto.

(c) The members of the consolidation commission shall appoint an executive director of the commission. The executive director shall receive compensation established by the commission. The executive director shall employ other staff and may contract with consultants, as the executive director deems necessary to carry out the functions of the commission. Staff employed by the executive director shall receive compensation established by the executive director.

(d) Within 30 days following the appointment of all members of the commission, the commission shall meet and organize by the election of a vice-chairperson and other officers deemed necessary. The commission may adopt rules governing the conduct of its meetings.

History: L. 2005, ch. 166, § 2; Apr. 21.



12-352 Same; commission, powers and duties; studies and investigations; consolidation plan; voter approval.

12-352. Same; commission, powers and duties; studies and investigations; consolidation plan; voter approval. (a) The commission shall prepare and adopt a plan addressing the consolidation of the city and county or certain city and county offices, functions, services and operations. The commission shall conduct such studies and investigations as it deems appropriate to complete its work. Such studies and investigations shall include, but not be limited to, studies of the costs and benefits of consolidating the city and county or certain city and county offices, functions, services and operations.

(b) The commission shall hold public hearings for the purpose of receiving information and materials which will aid in the drafting of the plan.

(c) Within 60 days following the appointment of all members of the commission, the commission shall prepare and adopt a preliminary plan addressing the consolidation of the city and county or certain city and county offices, functions, services and operations it deems advisable. Copies of the preliminary plan shall be filed with the county election officer, city clerk, each public library within the county and any other place designated by the commission. Copies of such plan shall be available to members of the public for inspection upon request. The commission shall hold at least two public hearings to obtain citizen views concerning the preliminary plan. Notice of such hearings shall be published at least twice in a newspaper of general circulation within the county. Following the public hearings on the preliminary plan, the commission may adopt, or modify and adopt, the preliminary plan as the final plan.

(d) Within 30 days of the last public hearing held on the preliminary plan, the commission shall adopt its final plan. The final plan shall include the full text and an explanation of the proposed plan, and comments deemed desirable by the commission, a written opinion by an attorney admitted to practice law in the state of Kansas and retained by the executive director for such purpose that the proposed plan is not in conflict with the constitution or the laws of the state, and any minority reports. Copies of the final plan shall be filed with the county election officer, city clerk, each public library within the county and any other place designated by the commission. Copies of such plan shall be available to members of the public for inspection upon request. The commission shall continue in existence at least 90 days following the submission of the final plan pursuant to this subsection.

(e) The final plan shall be submitted to the qualified electors of the county at an election called and held thereon. Such election shall be called and held by the county election officer in the manner provided by the general bond law. Such election shall be conducted by mail ballot. A summary of the final plan shall be prepared by the commission and shall be published once each week for two consecutive weeks in a newspaper of general circulation within the county. If a majority of the qualified electors voting on the plan who reside within the corporate limits of the city and a majority of the qualified electors voting on the plan who reside outside of the corporate limits of the city vote in favor thereof, the consolidation plan shall be implemented in the manner provided by the plan. If a majority of the electors who reside within the corporate limits of the city or a majority of the qualified electors who reside outside of the corporate limits of the city vote against such plan, the proposed consolidation plan shall not be implemented.

If the commission submits a final plan which does not recommend the consolidation of the city and county or certain city and county offices, functions, services and operations, the provisions of this subsection shall not apply.

History: L. 2005, ch. 166, § 3; Apr. 21.



12-353 Same; consolidation plan, required provisions.

12-353. Same; consolidation plan, required provisions. (a) Any plan submitted by the commission shall provide for the exercise of powers of local legislation and administration not inconsistent with the constitution or other laws of this state.

(b) If the commission submits a plan providing for the consolidation of certain city and county offices, functions, services and operations, the plan shall:

(1) Include a description of the form, structure, functions, powers and officers and the duties of such officers recommended in the plan.

(2) Provide for the method of amendment of the plan.

(3) Authorize the appointment of, or elimination of elected officials and offices.

(4) Specify the effective date of the consolidation.

(5) Include other provisions determined necessary by the commission.

(c) If the plan provides for the consolidation of the city and county, in addition to the requirements of subsection (b) the plan shall:

(1) Fix the boundaries of the governing body's election districts, provide a method for changing the boundaries from time-to-time, any at-large positions on the governing body, fix the number, term and initial compensation of the governing body of the consolidated city-county and the method of election.

(2) Determine whether elections of the governing body of the consolidated city-county shall be partisan or nonpartisan elections and the time at which such elections shall be held.

(3) Determine the distribution of legislative and administrative duties of the consolidated city-county officials, provide for consolidation or expansion of services as necessary, authorize the appointment of a consolidated city-county administrator or a city-county manager, if deemed advisable, and prescribe the general structure of the consolidated city-county government.

(4) Provide for the official name of the consolidated city-county.

(5) Provide for the transfer or other disposition of property and other rights, claims and assets of the county and city.

History: L. 2005, ch. 166, § 4; Apr. 21.



12-354 Same; Shawnee county, designated as urban area.

12-354. Same; Shawnee county, designated as urban area. Shawnee county is hereby designated an urban area, as authorized under the provisions of section 17 of article 2 of the constitution of the state of Kansas, for the purpose of granting to such county and urban area powers of local government and consolidation of local government.

History: L. 2005, ch. 166, § 5; Apr. 21.



12-355 Same; consolidated city-county; powers, duties, limitations, bonded debt; sales tax; special service districts; changes inform of government.

12-355. Same; consolidated city-county; powers, duties, limitations, bonded debt; sales tax; special service districts; changes inform of government. (a) If the voters approve a plan which provides for the consolidation of the city and county, such consolidated city-county shall be subject to the provisions of this section.

(b) The consolidated city-county shall be subject to the cash-basis and budget laws of the state of Kansas.

(c) Except as provided in subsection (e), and in any other statute which specifically exempts bonds from the statutory limitations on bonded indebtedness, the limitation on bonded indebtedness of a consolidated city-county under this act shall be 30% of the assessed value of all tangible taxable property within such county on the preceding August 25.

(d) The following shall not be included in computing the total bonded indebtedness of the consolidated city-county for the purposes of determining the limitations on bonded indebtedness:

(1) Bonds issued for the purpose of refunding outstanding debt, including outstanding bonds and matured coupons thereof, or judgments thereon.

(2) Bonds issued pursuant to the provisions of article 46 of chapter 19 of the Kansas Statutes Annotated, and amendments thereto.

(3) Bonds issued for the purpose of financing the construction or remodeling of a courthouse, jail or law enforcement center facility, which bonds are payable from the proceeds of a retailers' sales tax.

(4) Bonds issued for the purpose of acquiring, enlarging, extending or improving any storm or sanitary sewer system.

(5) Bonds issued for the purpose of acquiring, enlarging, extending or improving any municipal utility.

(6) Bonds issued to pay the cost of improvements to intersections of streets and alleys or that portion of any street immediately in front of city or school district property.

(e) Any bonded indebtedness and interest thereon incurred by the city or county prior to consolidation shall remain an obligation of the property subject to taxation for the payment thereof prior to such consolidation.

(f) Upon the effective date of the consolidation of the city and county, any retailers' sales tax levied by the city or county in accordance with K.S.A. 12-187 et seq., and amendment thereto, prior to such date shall remain in full force and effect, except that part of the rate attributable to the former city shall not apply to retail sales in the cities of Auburn, Rossville, Silver Lake or Willard.

(g) Upon the effective date of the consolidation of the city and county, the territory of the consolidated city-county shall include:

(1) All of the territory of the county for purposes of exercising the powers, duties and functions of a county.

(2) All of the territory of the county, except the territory of the cities of Auburn, Rossville, Silver Lake or Willard and the unincorporated area of the county, for purposes of exercising the powers, duties and functions of a city.

(h) For the purposes of section 1 of article 5 of the constitution of the state of Kansas, the "voting area" for the governing body of the consolidated city-county shall include all the territory within Shawnee county.

(i) Except for the consolidated city-county and unless otherwise provided by law, other political subdivisions of the county shall not be affected by consolidation of the city and county. Such other political subdivisions shall continue in existence and operation.

(j) Unless otherwise provided by law, the consolidated city-county shall be eligible for the distribution of any funds from the state and federal government as if no consolidation had occurred. Except as provided in this subsection, the population and assessed valuation of the territory of the consolidated city-county shall be considered its population and assessed valuation for purposes of the distribution of moneys from the state or federal government.

(k) The consolidated city-county shall be a county. The governing body of the consolidated city-county shall be considered county commissioners for the purposes of section 2 of article 4 of the constitution of the state of Kansas and shall have all the powers, functions and duties of a county and may exercise home rule powers in the manner and subject to the limitations provided by K.S.A. 19-101a, and amendments thereto, and other laws of this state.

The governing body of the consolidated city-county shall be responsible for any duties or functions imposed by the constitution of the state of Kansas and other laws of this state upon any county office abolished by the consolidation plan. Such duties may be delegated by the governing body or as provided in the consolidation plan.

(l) The consolidated city-county shall be a city of the first class. The governing body of the consolidated city-county shall have all the powers, functions and duties of a city of the first class and may exercise home rule powers in the manner and subject to the limitations provided by article 12 of section 5 of the constitution of the state of Kansas and other laws of this state.

(m) The governing body of the consolidated city-county may create special service districts within the city-county and may levy taxes for services provided in such districts.

(n) Changes in the form of government approved by the voters in accordance with the consolidation plan are hereby declared to be legislative matters and subject to initiative and referendum in accordance with K.S.A. 12-3013 et seq., and amendments thereto.

History: L. 2005, ch. 166, § 6; Apr. 21.



12-356 Same; annexation, limitation.

12-356. Same; annexation, limitation. (a) The governing body of a consolidated city-county may not annex any land located outside the county.

(b) The governing body of a consolidated city-county may not initiate annexation procedures of land located within the county, but may annex land upon petition of the owners of any such land.

History: L. 2005, ch. 166, § 7; Apr. 21.



12-357 Same; costs.

12-357. Same; costs. All costs incurred or authorized by the consolidation commission and all other costs incurred by the city and county pursuant to this act shall be paid by the city and county.

History: L. 2005, ch. 166, § 8; Apr. 21.



12-359 Same; severability.

12-359. Same; severability. If any provision of this act is held to be invalid or unconstitutional, it shall be presumed conclusively that the legislature would have enacted the remainder of this act without such invalid or unconstitutional provision.

History: L. 2005, ch. 166, § 10; Apr. 21.



12-360 Unification of governmental units in Greeley county; definitions.

12-360. Unification of governmental units in Greeley county; definitions. As used in K.S.A. 2015 Supp. 12-361 through 12-367, and amendments thereto:

(a) "Commission" means the unification commission appointed pursuant to K.S.A. 2015 Supp. 12-361, and amendments thereto.

(b) "City" means any city located in Greeley county.

(c) "County" means Greeley county.

History: L. 2006, ch. 187, § 1; May 25.



12-361 Same; unification commission, membership, compensation and reimbursement for expenses; executive director; officers.

12-361. Same; unification commission, membership, compensation and reimbursement for expenses; executive director; officers. (a) Within 10 days of the effective date of this act, a unification commission shall be appointed. One member shall be appointed by the governing body of the city of Tribune, one member shall be appointed by the governing body of the city of Horace and two members shall be appointed by the board of county commissioners of the county. The fifth member shall be appointed by the members of the unification commission appointed by the cities and county and such member shall serve as the chairperson of the commission. Members of the commission shall include, but not be limited to, persons with experience in accounting, business management, municipal finance, law, education, political science or public administration. Members of the commission shall be residents of Greeley county.

(b) Members of the commission may be paid compensation, subsistence allowances, mileage and other expenses as provided by K.S.A. 75-3223, and amendments thereto.

(c) The members of the unification commission may appoint an executive director of the commission. The executive director may be paid compensation in an amount determined by the commission. If approved by the commission, the executive director may employ other staff and may contract with consultants, as the executive director deems necessary to carry out the functions of the commission. Staff employed by the executive director shall receive compensation established by the executive director.

(d) Within 30 days following the appointment of all members of the commission, the commission shall meet and organize by the election of a vice-chairperson and other officers deemed necessary. The commission may adopt rules governing the conduct of its meetings.

History: L. 2006, ch. 187, § 2; May 25.



12-362 Same; studies, hearings and notice; preliminary and final plan; election.

12-362. Same; studies, hearings and notice; preliminary and final plan; election. (a) The commission shall prepare and adopt a plan addressing the unification of the city and county or certain city and county offices, functions, services and operations. The commission shall conduct such studies and investigations as it deems appropriate to complete its work. Such studies and investigations shall include, but not be limited to, studies of the costs and benefits of unifying the city and county or certain city and county offices, functions, services and operations.

(b) The commission shall hold public hearings for the purpose of receiving information and materials which will aid in the drafting of the plan.

(c) Within one year following the appointment of all members of the commission, the commission shall prepare and adopt a preliminary plan addressing the unification of the city and county or certain city and county offices, functions, services and operations it deems advisable. Copies of the preliminary plan shall be filed with the county election officer, city clerk, each public library within the county and any other place designated by the commission. Copies of such plan shall be available to members of the public for inspection upon request. The commission shall hold at least two public hearings to obtain citizen views concerning the preliminary plan. Notice of such hearings shall be published at least twice in a newspaper of general circulation within the county. Following the public hearings on the preliminary plan, the commission may adopt, or modify and adopt, the preliminary plan as the final plan.

(d) Within 30 days of the last public hearing held on the preliminary plan, the commission shall adopt its final plan. The final plan shall include the full text and an explanation of the proposed plan, and comments deemed desirable by the commission, a written opinion by an attorney admitted to practice law in the state of Kansas and retained by the executive director for such purpose that the proposed plan is not in conflict with the constitution or the laws of the state, and any minority reports. Copies of the final plan shall be filed with the county election officer, city clerk, each public library within the county and any other place designated by the commission. Copies of such plan shall be available to members of the public for inspection upon request. The commission shall continue in existence at least 90 days following the submission of the final plan pursuant to this subsection.

(e) (1) The final plan shall be submitted to the qualified electors of the county at any primary, general or special election. If the statutorily mandated duties of an elective office are to be eliminated or if the office is to be eliminated and the duties transferred to a nonelective office, the question of elimination of such duties or office shall be submitted to the voters as a separate ballot question. Such election shall be called and held by the county election officer in the manner provided for the calling and holding of elections pursuant to K.S.A. 10-120, and amendments thereto. Such election may be conducted by mail ballot. A summary of the final plan shall be prepared by the commission and shall be published once each week for two consecutive weeks in a newspaper of general circulation within the county. If a majority of the qualified electors voting on the plan who reside within the corporate limits of the city and a majority of the qualified electors voting on the plan who reside outside of the corporate limits of the city vote in favor thereof, the unification plan shall be implemented in the manner provided by the plan. If a majority of the electors who reside within the corporate limits of the city or a majority of the qualified electors who reside outside of the corporate limits of the city vote against such plan, the proposed unification plan shall not be implemented.

(2) Any proposed unification which eliminates an elective office shall provide that the elimination of such office shall become effective upon the date of normal expiration of the term of such office.

(3) If the final plan provides for the unification of the city of Horace with the county or the unification or elimination of any of the offices or powers, duties and functions of such offices of the city of Horace and a majority of the qualified electors of the city of Horace voting on the plan do not vote in favor thereof, the city of Horace and officers thereof shall continue in existence and operation as if no unification had occurred.

(4) If the commission submits a final plan which does not recommend the unification of the city and county or certain city and county offices, functions, services and operations, the provisions of this subsection shall not apply.

History: L. 2006, ch. 187, § 3; L. 2007, ch. 1, § 1; Feb. 22.



12-363 Same; unification plan, required provisions.

12-363. Same; unification plan, required provisions. (a) Any plan submitted by the commission shall provide for the exercise of powers of local legislation and administration not inconsistent with the constitution or other laws of this state.

(b) If the commission submits a plan providing for the unification of certain city and county offices, functions, services and operations, the plan shall:

(1) Include a description of the form, structure, functions, powers and officers and the duties of such officers recommended in the plan;

(2) provide for the method of amendment of the plan;

(3) specify the effective date of the unification; and

(4) include other provisions determined necessary by the commission.

(c) If the plan provides for the unification of the city and county, in addition to the requirements of subsection (b) the plan shall:

(1) Provide that the members of the governing body be elected from districts or on an at-large basis and fix the number, term and initial compensation of the governing body of the unified city-county and the method of election;

(2) determine whether elections of the governing body of the unified city-county shall be partisan or nonpartisan elections and the time at which such elections shall be held;

(3) determine the distribution of legislative and administrative duties of the unified city-county officials, provide for unification or expansion of services as necessary, authorize the appointment of a city-county administrator or manager, if deemed advisable, and prescribe the general structure of the unified city-county government;

(4) provide for the official name of the unified city-county;

(5) provide for the transfer or other disposition of property and other rights, claims and assets of the county and city; and

(6) fix the rate of the retailers' sales tax, if any.

(d) Vacancies in the governing body shall be filled as provided in K.S.A. 2015 Supp. 12-104a, and amendments thereto.

History: L. 2006, ch. 187, § 4; L. 2007, ch. 1, § 2; L. 2015, ch. 88, § 73; July 1.



12-364 Same; Greeley county designated as an urban area.

12-364. Same; Greeley county designated as an urban area. Greeley county is hereby designated an urban area, as authorized under the provisions of section 17 of article 2 of the constitution of the state of Kansas, for the purpose of granting to such county and urban area powers of local government and unification of local government.

History: L. 2006, ch. 187, § 5; May 25.



12-365 Same; unified city-county powers, duties, limitations; bonded debt; sales tax; special service districts; voting area; changes in form of government.

12-365. Same; unified city-county powers, duties, limitations; bonded debt; sales tax; special service districts; voting area; changes in form of government. (a) If the voters approve a plan which provides for the unification of the city and county, such unified city-county shall be subject to the provisions of this section.

(b) The unified city-county shall be subject to the cash-basis and budget laws of the state of Kansas.

(c) Except as provided in subsection (e), and in any other statute which specifically exempts bonds from the statutory limitations on bonded indebtedness, the limitation on bonded indebtedness of the unified city-county under this act shall be 30% of the assessed value of all tangible taxable property within such county on the preceding August 25.

(d) The following shall not be included in computing the total bonded indebtedness of the unified city-county for the purposes of determining the limitations on bonded indebtedness:

(1) Bonds issued for the purpose of refunding outstanding debt, including outstanding bonds and matured coupons thereof, or judgments thereon.

(2) Bonds issued pursuant to the provisions of article 46 of chapter 19 of the Kansas Statutes Annotated, and amendments thereto.

(3) Bonds issued for the purpose of financing the construction or remodeling of a courthouse, jail or law enforcement center facility, which bonds are payable from the proceeds of a retailers' sales tax.

(4) Bonds issued for the purpose of acquiring, enlarging, extending or improving any storm or sanitary sewer system.

(5) Bonds issued for the purpose of acquiring, enlarging, extending or improving any municipal utility.

(6) Bonds issued to pay the cost of improvements to intersections of streets and alleys or that portion of any street immediately in front of city or school district property.

(e) Any bonded indebtedness and interest thereon incurred by the city or county prior to unification shall remain an obligation of the property subject to taxation for the payment thereof prior to such unification.

(f) Upon the effective date of the unification of the city and county, any retailers' sales tax levied by the city or county in accordance with K.S.A. 12-187 et seq., and amendment thereto, prior to such date shall remain in full force and effect, except that part of the rate attributable to the former city of Tribune shall not apply to retail sales in any other city located in the county.

(g) Upon the effective date of the unification of the city and county, the territory of the unified city-county shall include:

(1) All of the territory of the county for purposes of exercising the powers, duties and functions of a county.

(2) (A) Except as provided by paragraph (B), all of the territory of the county, except the territory of cities located in the county other than the former city of Tribune and the unincorporated area of the county, for purposes of exercising the powers, duties and functions of a city; or

(B) all the territory of the county located within the incorporated areas of the county, for the purpose of exercising the powers, duties and functions of a city. The provisions of this paragraph shall apply only if the final plan provides for the unification of the city of Horace with the county and a majority of the qualified electors of the county and a majority of the qualified electors of the city of Horace voting on the plan vote in favor thereof.

(h) For the purposes of section 1 of article 5 of the constitution of the state of Kansas, the "voting area" for the governing body of the unified city-county shall include all the territory within the county.

(i) Except for the unified city-county and unless otherwise provided by law, other political subdivisions of the county shall not be affected by unification of the city and county. Such other political subdivisions shall continue in existence and operation.

(j) Unless otherwise provided by law, the unified city-county shall be eligible for the distribution of any funds from the state and federal government as if no unification had occurred. Except as provided in this subsection, the population and assessed valuation of the territory of the unified city-county shall be considered its population and assessed valuation for purposes of the distribution of moneys from the state or federal government.

(k) The unified city-county shall be a county. The governing body of the unified city-county shall be considered county commissioners for the purposes of section 2 of article 4 of the constitution of the state of Kansas and shall have all the powers, functions and duties of a county and may exercise home rule powers in the manner and subject to the limitations provided by K.S.A. 19-101a, and amendments thereto, and other laws of this state.

The governing body of the unified city-county shall be responsible for any duties or functions imposed by the constitution of the state of Kansas and other laws of this state upon any county office abolished by the unification plan. Such duties may be delegated by the governing body or as provided in the unification plan.

(l) Unless otherwise provided in the unification plan, the unified city-county shall be a city of the third class and the governing body of the unified city-county shall have all the powers, functions and duties of a city of the third class. The governing body of the unified city-county may exercise home rule powers in the manner and subject to the limitations provided by article 12 of section 5 of the constitution of the state of Kansas and other laws of this state.

(m) The governing body of the unified city-county may create special service districts within the city-county and may levy taxes for services provided in such districts.

(n) Changes in the form of government approved by the voters in accordance with the unification plan are hereby declared to be legislative matters and subject to initiative and referendum in accordance with K.S.A. 12-3013 et seq., and amendments thereto.

History: L. 2006, ch. 187, § 6; L. 2007, ch. 1, § 3; Feb. 22.



12-366 Same; annexation after unification.

12-366. Same; annexation after unification. (a) The governing body of the unified city-county may not annex any land located outside the county.

(b) The governing body of the unified city-county may not initiate annexation procedures of land located within the county, but may annex land upon petition of the owners of any such land.

History: L. 2006, ch. 187, § 7; May 25.



12-367 Same; costs of unification.

12-367. Same; costs of unification. All costs incurred or authorized by the unification commission and all other costs incurred by the city and county pursuant to this act shall be paid by the city and county.

History: L. 2006, ch. 187, § 8; May 25.



12-369 Same; severability.

12-369. Same; severability. If any provision of this act is held to be invalid or unconstitutional, it shall be presumed conclusively that the legislature would have enacted the remainder of this act without such invalid or unconstitutional provision.

History: L. 2006, ch. 187, § 10; May 25.






Article 4 PLATS OF CITIES AND TOWNSITES

12-401 Cities of second and third classes and towns; abstracts; form and contents of plat; approval by county or city attorney.

12-401. Cities of second and third classes and towns; abstracts; form and contents of plat; approval by county or city attorney. Before any proprietor or proprietors of any proposed city of the second or third class or of any town, or of any proposed addition to any such city or town shall record the plat of such proposed city, town or addition, he or she shall furnish to the county attorney of the county in which such proposed city or town is located, or the city attorney and governing body in case of a proposed addition, an abstract of title and the plat to the land which is to be incorporated into such city, town or addition. Such county attorney, in case of any proposed city or town, or such city attorney and governing body in case of a proposed addition, after examination duly made, shall approve or disapprove said plat. Such city attorney, and governing body in case of any proposed addition to any town or city may require the streets and alleys, therein shown, to be as wide as, and to be conterminous with, the streets and alleys, of that part of the city or town to which it adjoins.

The plat shall accurately and particularly set forth and describe: First, all the parcels of ground within such city or town or addition reserved for public purposes, by their boundaries, course and extent whether they be intended for avenues, streets, lanes, alleys, commons, parks or other uses; and, second, all lots intended for sale, by numbers, and their precise length and width.

History: G.S. 1868, ch. 78, § 1; L. 1915, ch. 149, § 1; L. 1921, ch. 139, §1; Feb. 23; R.S. 1923, § 12-401.



12-402 Acknowledgment of plat.

12-402. Acknowledgment of plat. Such map or plat shall be acknowledged by the proprietor, or if incorporated company, by the chief officer thereof, before some court or other officer authorized by law to take the acknowledgment of conveyances of real estate.

History: G.S. 1868, ch. 78, § 2; Oct. 31; R.S. 1923, § 12-402.



12-403 Recordation of plat; certificate of approval.

12-403. Recordation of plat; certificate of approval. The map or plat so made, acknowledged and certified shall be filed and recorded in the office of the register of deeds and a copy thereof filed with the county clerk of the county in which the city or addition is situated: Provided, however, That said register of deeds is hereby prohibited from filing and recording such map or plat unless the same shall have attached thereto a certificate in due form showing the approval of said map or plat by the county attorney in case of a town or city or by the governing body in case of a proposed addition to any city of the second or third class or any town.

History: G.S. 1868, ch. 78, § 3; L. 1921, ch. 139, § 2; L. 1923, ch. 98, § 1; June 9; R.S. 1923, § 12-403.



12-404 Register of deeds to preserve plat.

12-404. Register of deeds to preserve plat. The register of deeds shall preserve such map or plat in his or her office, among the records thereof.

History: G.S. 1868, ch. 78, § 4; Oct. 31; R.S. 1923, § 12-404.



12-405 Sale of lot before recording of plat; penalty.

12-405. Sale of lot before recording of plat; penalty. If any person sell or offer for sale any lot within any city, town or addition before the map or plat thereof be made out, acknowledged, filed and recorded as aforesaid, such person shall forfeit a sum not exceeding three hundred dollars for every lot which he or she shall sell or offer to sell.

History: G.S. 1868, ch. 78, § 5; Oct. 31; R.S. 1923, § 12-405.



12-406 Maps and plats sufficient to vest title of lands conveyed for public use in city; effect of recordation.

12-406. Maps and plats sufficient to vest title of lands conveyed for public use in city; effect of recordation. Such maps and plats of such cities and towns, and additions, made, acknowledged, certified, filed and recorded with the register, shall be a sufficient conveyance to vest the fee of such parcels of land as are therein expressed, named or intended for public uses in the city, in trust and for the uses therein named, expressed or intended, and for no other use or purpose. The recording of such map or plat shall not constitute a conveyance of any interest in the oil, gas and other minerals underlying the avenues, streets, lanes, alleys and other parcels therein named or intended for public uses. The provisions of this act shall apply to all maps or plats, heretofore or hereafter made, acknowledged, certified, filed and recorded with any such register. Nothing herein contained shall be construed as granting any right to enter upon the surface of such parcels of land for purposes of exploring for or the extraction of such minerals, or in any other manner to interfere with the public uses named in such maps, plats and additions.

History: G.S. 1868, ch. 78, § 6; R.S. 1923, § 12-406; L. 1958, ch. 6, § 1 (Special Session); L. 1984, ch. 65, § 1; July 1.



12-406a Fees to certain land held by county transferred to city.

12-406a. Fees to certain land held by county transferred to city. On the effective date of this act, the fee to any parcel of land intended for public use in cities of the first, second and third classes which is held in trust by the county is hereby transferred and conveyed to the city in which such property is located. The city shall hold the fee to such parcels of land intended for public use in the city in trust and for the uses therein named, expressed or intended and for no other use or purpose.

History: L. 1984, ch. 65, § 2; July 1.



12-407 Filing incomplete plat; forfeiture.

12-407. Filing incomplete plat; forfeiture. If any person, his or her agent or attorney, shall cause a map or plat of any such city or town or addition to be deposited with the register, which does not set forth and describe all parcels of ground which have been or shall be promised or set apart for public uses, and other lots, such person shall forfeit double the value of the ground so promised or pretended to have been set apart for public uses, and not set forth on the map or plat.

History: G.S. 1868, ch. 78, § 7; Oct. 31; R.S. 1923, § 12-407.



12-408 Action by county to recover forfeitures.

12-408. Action by county to recover forfeitures. The forfeitures arising under this act may be recovered by action, with costs, in the name of and to the use of the county, or by indictment or information.

History: G.S. 1868, ch. 78, § 8; Oct. 31; R.S. 1923, § 12-408.



12-409 Procedure by attachment or otherwise.

12-409. Procedure by attachment or otherwise. The property and effects of the person incurring such forfeiture may be proceeded against by attachment or otherwise, and in like manner and for the like causes as in ordinary cases of debt.

History: G.S. 1868, ch. 78, § 9; Oct. 31; R.S. 1923, § 12-409.



12-410 Recordation of plat when land becomes part of new or different county.

12-410. Recordation of plat when land becomes part of new or different county. When any town plat shall be filed and recorded with the register of deeds of the county, and by reason of the establishment of any new county, or the alteration of any county lines, the city or town shall fall within a different county, such register shall transmit such plat to the register of deeds of the county within which such city or town may be, and it shall thereupon be recorded by him or her.

History: G.S. 1868, ch. 78, § 10; Oct. 31; R.S. 1923, § 12-410.



12-411 Plats of cities laid off on public lands; conveyance to public use; penalty for obstructing.

12-411. Plats of cities laid off on public lands; conveyance to public use; penalty for obstructing. The plats of all cities and towns which have heretofore been laid off or which may hereafter be laid off on the public lands within this state shall be filed with the register and recorded as aforesaid, which plats shall accurately set forth the streets, squares, alleys, parks and avenues, and the width and extent thereof, which are intended for public use; and when so filed they shall be deemed a sufficient conveyance of such streets, squares, alleys, parks and avenues to such purposes; and any person occupying or in any wise obstructing such streets, squares, alleys, parks or avenues shall be held liable for damages as if such streets, squares, parks or avenues had been absolutely conveyed to public use, as specified in K.S.A. 12-406.

History: G.S. 1868, ch. 78, § 11; Oct. 31; R.S. 1923, § 12-411.



12-412 Recordation of prior plats; fees.

12-412. Recordation of prior plats; fees. All plats of cities or towns or of additions thereto which have been heretofore filed in the office of the register of deeds or recorder of the proper county, and not recorded, shall be recorded by such register, and such register may collect his or her fees therefor from the proprietors of such city, town or addition, as any other debt.

History: G.S. 1868, ch. 78, § 12; Oct. 31; R.S. 1923, § 12-412.



12-413 Action for restoration of lost chart or plat.

12-413. Action for restoration of lost chart or plat. Whenever the field chart, map or plat of any city, town or village in this state shall have been destroyed or lost, the mayor of any such city, the chairman of the board of trustees of any such town or village, the chairman of the board of commissioners of any county in which such corporation may be situated, or any person interested in the restoration of any such chart, map or plat, may bring an action for such purpose in the district court of such county, to establish the same, by filing a petition therefor in such court.

History: L. 1872, ch. 160, § 1; March 28; R.S. 1923, § 12-413.



12-414 Petition in such action.

12-414. Petition in such action. Such petition shall contain the name of the person or officer filing the same, the name of the county in which such action is brought, and of any person or persons whose interests such petitioner desires specially to foreclose by the judgment or decree prayed for, and an allegation of the destruction or loss of such chart, map or plat, and of the time of the filing thereof and of the destruction or loss thereof, as near as may be ascertained, and set forth the interest of the person or corporation in whose interest such action is brought, and of any or all others specially named therein; and shall be accompanied by a copy of the chart, map or plat alleged to have been destroyed or lost, setting forth the streets, parks, places, their names, the reserves and lots, with the correct location, dimensions and numbers of each respectively, and such petition shall be verified by the oath of the person or officer filing the same, or that of some one cognizant of the facts therein stated; and such verification may be made on information and belief.

History: L. 1872, ch. 160, § 2; March 28; R.S. 1923, § 12-414.



12-415 Summons in such cases; procedure.

12-415. Summons in such cases; procedure. On the filing of such petition the person or officer filing the same may file a praecipe with the clerk of such court, requiring him or her to issue a summons in said action, directed to the sheriff of said county, notifying such persons as may be named in such praecipe of the pendency of such action, and said clerk shall thereupon issue such summons in the form, manner and name in which, and of the purport of the summons provided for in civil actions under said code of civil procedure, and the said sheriff shall serve the same upon the persons named therein, and the same shall be returnable and he or she shall return the same in like manner as is provided by law for the service and return of summons in civil actions under said code; and such person or officer filing such petition shall cause a notice of the pendency of such action to be published for the time and in the manner as provided in Laws of 1909, chapter 182, section 80 [*], for the publication of a summons in a civil action.

Such notice shall state the court in which the petition is filed, the name of the person or officer filing the same, the substance of the prayer thereof, and shall be addressed to all persons and corporations interested in the establishment on the records of the county (naming it), of the chart, map or plat of the town, village or city, as the case may be (naming it), and shall require that an answer or answers to said petition be filed on or before the time fixed therein, which time shall be the same as provided for in said section of the civil code of procedure, or such petition will be taken as true, and such chart, map or plat so established as prayed for; and no other naming of the persons or corporations, public or private, interested in said action, than as in this section provided, shall be required.

History: L. 1872, ch. 160, § 3; March 28; R.S. 1923, § 12-415.

* Now repealed. Later section, see 60-307(e).



12-416 Answer or cross petition; who may file.

12-416. Answer or cross petition; who may file. Any person or corporation interested in the establishment or nonestablishment of such chart, map or plat, or any part thereof, within the time fixed in the notice provided for in K.S.A. 12-415, may file an answer to such petition in said court, which answer may consist of a denial of any or all the allegations of the petition, and may set forth any new matter relevant to the issues tendered by the petition, which answers shall be verified in the same manner as provided for the verification of the petition.

History: L. 1872, ch. 160, § 4; March 28; R.S. 1923, § 12-416.



12-417 Parties to action; rehearing.

12-417. Parties to action; rehearing. The county in which such chart, map or plat was filed, the town, village or city of which or a part of which, or an addition to which the same was a chart, map or plat, and any person or corporation owning or interested in any lot, reserve or real property within such town, village or city, shall be deemed parties in interest in the subject matter of such action, and parties thereto, and all and each thereof shall be barred by the judgment and decree therein rendered: Provided, That any party interested who shall not be served with summons, and had at the time of the pendency of the proceedings herein provided for no actual notice of the pendency thereof, may within the time prescribed for opening up judgments rendered, in which service was made by publication, open up any judgment or decree rendered under this act in like manner as other judgments rendered upon constructive service; but such opening-up of the judgment or decree shall not operate to allow parties who were in court actually, or by service of summons, at the time of rendering the judgment or entering the decree, to come in and set up any claim whatever.

History: L. 1872, ch. 160, § 5; March 28; R.S. 1923, § 12-417.



12-418 Trial and judgment.

12-418. Trial and judgment. The trial of the issues in any action brought under this act shall be by the court in which it is brought, and such court is authorized to enter such judgment and decree on default, or after trial, as the case may be, as in other civil actions, as the facts proved may warrant; and except as in this case provided, such trial and the proceedings therein, both before and after judgment, shall be governed by the rules of practice of the said code of civil procedure.

History: L. 1872, ch. 160, § 6; March 28; R.S. 1923, § 12-418.



12-419 Recordation of restored chart or plat.

12-419. Recordation of restored chart or plat. Any chart, map or plat established as in this act provided, by the decision, judgment or decree of a court, shall be entitled to be filed and recorded in the office of register of deeds of the county the same as is provided by law for the filing and recording of charts, maps or plats of cities, towns and villages, and such record and chart, map or plat shall have the same force and effect in law as the original chart, map or plat so lost or destroyed.

History: L. 1872, ch. 160, § 7; March 28; R.S. 1923, § 12-419.



12-420 Correction of certain platting errors; procedure.

12-420. Correction of certain platting errors; procedure. If, after recording a subdivision plat, an error is found in distances, angles, bearings, subdivision or street names, block or lot numbers, the computation of dimension or elevation or other details of the plat, except in connection with the outer boundaries of the plat, and if the property described in that part of the plat containing the error is under the ownership of the person who caused the plat to be prepared, the engineer of the approving city or county, in which the property is located, after substantiation of the existence of the error may file an affidavit with the register of deeds that the error was made. The affidavit shall describe the nature and extent of the error and the appropriate correction. The register of deeds shall record the affidavit, and shall place in the margin of the recorded plat a notation that the affidavit has been filed, the date of filing and the book and page where it is recorded. The filing of the affidavit shall correct any such errors, but shall have no effect on the validity of the plat or any property interest recorded by reference thereto.

History: L. 1983, ch. 90, § 1; July 1.






Article 5 ADDITIONS, VACATION AND LOT FRONTAGE

12-503a Annexation of parts of townships, improvement districts and other units; providing of services in area annexed; payment of cost.

12-503a. Annexation of parts of townships, improvement districts and other units; providing of services in area annexed; payment of cost. Whenever all or any part of any township, improvement district, or other governmental unit is annexed to any city, such township, improvement district or other governmental unit may, continue to furnish services for the year for which taxes have been levied or collected in those areas of the district annexed, or in the alternative, shall surrender the taxes collected to the annexing city to be used specifically for the purposes for which the tax was collected. No improvement district shall continue to make a levy for its general fund upon territory annexed to any city, from and after the effective date of such annexation.

History: L. 1963, ch. 499, § 1; L. 1967, ch. 81, §1; July 1.



12-503b Same; act inapplicable to school districts.

12-503b. Same; act inapplicable to school districts. The provisions of this act shall have no application with respect to schools, school districts, taxation for any school purpose or school services.

History: L. 1963, ch. 499, § 2; June 30.



12-504 Petition for vacation of site or addition, street or alley, or for exclusion of land; notice; hearing.

12-504. Petition for vacation of site or addition, street or alley, or for exclusion of land; notice; hearing. Whenever the governing body of the city in which any of the following are located or whenever the owner or owners of any townsite or part of a townsite, or of any addition or part of an addition to any city, or the governing body in which the following are located, or the owner or owners of the lands adjoining on both sides of any street, alley or public reservation such as, but not limited to public easements, dedicated building setback lines, access control, or a part thereof, in any city or any addition thereto, desires to have the same vacated, or desires to exclude any farming lands or unplatted tracts, or any addition or part of an addition to be vacated hereunder, from the boundaries of the city wherein situated, the governing body of such city or the city planning commission shall give public notice of the same by a publication in a newspaper of general circulation in the vicinity of such place sought to be vacated or excluded or in the official city newspaper in which is situated the place, tract or tracts, street, alley, or public reservation sought to be vacated or excluded, if there is any such newspaper published therein. Such notice shall be published at least one time at least 20 days prior to the date of the hearing. Such notice shall state that a petition has been filed in the office of the city clerk praying for such vacation or exclusion, or both, describing the property fully, and that on a certain date after the completion of such publication notice, naming the day on which the petition will be presented to the governing body of the city or the city planning commission for a hearing thereon, and that at such time and place all persons interested can appear and be heard under the petition.

History: R.S. 1923, § 12-504; L. 1963, ch. 72, § 1; L. 1967, ch. 82, § 1; L. 1984, ch. 65, § 3; L. 1997, ch. 147, § 1; May 1.



12-505 Same; proceedings on petition.

12-505. Same; proceedings on petition. (a) Upon the presentation of such petition, as hereinbefore provided for, to the governing body of the city or planning commission, the governing body or planning commission shall proceed to hear the same, or may adjourn the hearing from time to time to some day and hour certain, as deemed necessary, and which adjournment shall be noted upon the record of the proceedings thereof. On the day of the hearing of such petition, the governing body or planning commission shall hear such testimony as may be produced before it, and such other testimony as required in order to fully understand the true nature of the petition and the propriety of granting the same. If the planning commission holds the hearing, the commission shall make a recommendation regarding the vacation and submit such recommendation to the governing body in the same manner provided by K.S.A. 12-752, and amendments thereto, for the submission and approval of recommendations regarding plats.  Subject to the provisions of subsection (b), if the governing body or planning commission determines from the proofs and evidence presented that due and legal notice has been given by publication as required in this act, and that no private rights will be injured or endangered by such vacation or exclusion, and that the public will suffer no loss or inconvenience thereby, and that in justice to the petitioner or petitioners the prayer of the petitioner ought to be granted, the governing body shall order that such vacation or exclusion, or both, be made. Any order approving a vacation of plat, street, alleys, easements or a public reservation shall provide for the reservation to the city and the owners of any lesser property rights for public utilities, rights-of-ways and easements for public service facilities originally held in such plat, street, alley, easement or public reservation then in existence and use. The petition shall not be granted if a written objection thereto is filed with the city clerk, at the time of or before the hearing, by any owner or adjoining owner who would be a proper party to the petition but has not joined therein. When only a portion of a street, alley or public reservation is proposed to be vacated, the petition shall not be granted if a written objection is filed with the clerk of the governing body by any owner of lands which adjoin the portion to be vacated.

(b) If within two years following the effective date of the annexation of any tract pursuant to K.S.A. 12-520c, and amendments thereto, and upon petition of the owner of any such tract, the governing body of the city shall exclude such tract if the owner reimburses the city for all costs incurred by the city in the extension of services to such tract, together with interest on the amount of such costs at a rate provided by K.S.A. 16-201, and amendments thereto. The owner shall be required to pay only those costs which are attributable to services which exclusively benefit such tract.

The provisions of this subsection shall apply only to a tract which is under one ownership on the date the petition for exclusion is filed by the owner thereof with the city governing body, and which will not adjoin the city on the effective date of its exclusion from the city.

The terms "tract" and "owner" in this subsection shall have the same meaning ascribed thereto in K.S.A. 12-519, and amendments thereto.

The provisions of this subsection shall expire on December 31, 1997.

(c) Any lands so excluded shall be listed for future taxation the same as though it had never been a part of such city, and which order shall be entered at length on the records of the proceedings of the governing body. Thereupon the city clerk shall certify a copy of such order to the register of deeds of the county in which such property is located. The register of deeds shall record in the deed records of the county at the expense of the petitioner or petitioners, and the register of deeds shall also write on the margin of the recorded plat of such townsite or addition, the words "canceled by order" or "canceled in part by order," as the case may be, giving reference thereon to the page and book of records where such order is recorded in the register's office.

History: L. 1905, ch. 519, § 2; R.S. 1923, § 12-505; L. 1967, ch. 82, § 2; L. 1984, ch. 65, § 4; L. 1997, ch. 147, § 2; May 1.



12-506 Reversion of vacated street, alley or public reservation.

12-506. Reversion of vacated street, alley or public reservation. The streets, alleys or other public reservations which may be so vacated shall revert to the owners of the real estate immediately abutting thereon, according to the frontage of such real estate thereon: Provided, That all lands so reverting shall revert to the owners of abutting lands holding the same by title derived directly or indirectly from the owners of said lands from which said street or alley or public reservation was originally platted.

History: L. 1905, ch. 519, § 3; Feb. 18; R.S. 1923, § 12-506.



12-507 Definition of terms.

12-507. Definition of terms. The terms "public loss or inconvenience" or "private right," as herein used, shall not be construed to extend to the taxes which may be levied upon the land vacated or excluded.

History: L. 1905, ch. 519, § 4; Feb. 18; R.S. 1923, § 12-507.



12-508 Fees; issuance of subpoenas.

12-508. Fees; issuance of subpoenas. The county clerk, sheriff and witnesses shall be entitled to the same fees as are allowed for like service in the district courts, and subpoenas may be issued by the county clerk for witnesses and served as from the district courts.

History: L. 1905, ch. 519, § 5; Feb. 18; R.S. 1923, § 12-508.



12-509 Costs; deposits.

12-509. Costs; deposits. The petitioner or petitioners shall be liable for all costs of the proceedings, whether the prayer of the petition be allowed or not; and upon filing the petition with the county clerk, there shall be deposited with the clerk twenty-five dollars to secure such costs, and the county clerk shall demand further deposits of money as in the opinion of the board of county commissioners may be necessary, at subsequent times, to further secure the probable costs of the proceedings; and no steps shall be taken in the proceedings while the petitioner or petitioners are in default of making the deposits as herein provided for.

History: L. 1905, ch. 519, § 6; Feb. 18; R.S. 1923, § 12-509.



12-510 Limitation of boundaries after exclusion of land.

12-510. Limitation of boundaries after exclusion of land. Whenever the board of county commissioners shall by order exclude any territory from any city, town, or village, they shall order that the boundaries of such city, town or village be changed to conform to the territory remaining in such city, town or village after such exclusion, and the county clerk shall certify a copy of the order in full to the governing body of such city, town or village, who shall thereupon by proper ordinance record the change.

History: L. 1905, ch. 519, § 7; Feb. 18; R.S. 1923, § 12-510.



12-510b Exclusion of veterans affairs medical center land from certain cities; procedure.

12-510b. Exclusion of veterans affairs medical center land from certain cities; procedure. (a) The governing body of any city in which is located a veterans affairs medical center, may exclude the veterans affairs medical center land from the corporate limits of the city in the manner provided by this section. The city shall adopt a resolution stating that the city is considering the exclusion of such land. The resolution shall:

(1) Give notice that a public hearing will be held to consider the exclusion of the land and fix the date, hour and place of the public hearing; and

(2) describe the boundaries of the land to be excluded.

The date fixed for the public hearing shall not be less than 60 nor more than 70 days following the date of the adoption of the resolution fixing the date of the hearing. A copy of the resolution shall be mailed by certified mail to the director or person in charge of the veterans affairs medical center not more than 10 days following the date of the adoption of the resolution. The resolution also shall be published in the official newspaper of the city not less than one week and not more than two weeks preceding the date fixed for the public hearing.

(b) At the public hearing, a representative of the city shall present the city's proposal for the exclusion of the land. Following the presentation, all interested persons shall be given an opportunity to be heard. The governing body may recess the hearing to a date and time certain which shall be fixed in the presence of persons in attendance at the hearing.

(c) Whenever the governing body of the city finds it advisable to exclude land under the provisions of this section, such exclusion shall be done by ordinance duly passed and published.

History: L. 1994, ch. 145, § 1; April 14.



12-512a Vacation of streets, avenues, alleys and lanes by cities; reservation of certain rights-of-way and easements.

12-512a. Vacation of streets, avenues, alleys and lanes by cities; reservation of certain rights-of-way and easements. Any city of the first class under K.S.A. 13-443, any city of the second class under K.S.A. 14-423, or any city of the third class under K.S.A. 15-427, or any amendments to said sections, in vacating by ordinance any street, avenue, alley or lane or part thereof may, reserve to the city and public utilities such rights-of-way and easements as in the judgment of the governing body of the city, are necessary or desirable for public service.

History: L. 1965, ch. 118, § 1; June 30.



12-512b Vacation of plats and other public reservations; recording plat or replat; reversion.

12-512b. Vacation of plats and other public reservations; recording plat or replat; reversion. In any area where there is a planning commission which has adopted subdivision regulations governing the platting or replatting of land, and the regulations provide for the giving of appropriate notice to all persons having property rights or interests affected by the platting or replatting, any plat or part thereof or street, alley or other public reservation, including, without limitation, easements, dedicated building setback lines, and access control, whether established by instrument, condemnation or earlier plats, shall be vacated both as to use and as to title without any further proceedings upon the filing and recording in accordance with the provisions of K.S.A. 12-403, and amendments thereto, of any plat or replat duly executed in accordance with law and embracing the same lands as those theretofore embraced by the earlier plat, or part thereof or street, alley or other public reservation. Streets, alleys or other public reservations which may be vacated shall revert, as provided in K.S.A. 12-506, and amendments thereto.

History: L. 1967, ch. 99, § 1; L. 1969, ch. 73, § 1; L. 1983, ch. 62, § 1; July 1.



12-513 Power to change frontage.

12-513. Power to change frontage. That the governing body of any incorporated city shall have the power to change the frontage of any lot or lots in such city in the manner hereinafter provided.

History: L. 1879, ch. 79, § 1; March 13; R.S. 1923, § 12-513.



12-514 Petition for change.

12-514. Petition for change. When the owner or owners of any lot or lots may desire to have the frontage thereof changed, they shall present to the governing body a petition, in writing, signed by such owner or owners, setting forth the description of such lot or lots with reference to the plat of such city and in accordance therewith, and specifically pointing out the change or changes desired, together with the reasons therefor, and shall attach to such petition two plats of each block that will be affected by the change prayed for — the first of which plats shall be an exact transcript of the then existing plat of such block as the same appears of record in the office of the register of deeds of the county; and the second of said plats shall accurately set forth and delineate the number, size and frontage of the lots comprised within such block as the same will be and appear in case the proposed change or changes of frontage shall be made.

History: L. 1879, ch. 79, § 2; March 13; R.S. 1923, § 12-514.



12-515 Hearing on petition; ordinance and certificate; plat; recordation.

12-515. Hearing on petition; ordinance and certificate; plat; recordation. Upon the presentation of such petition and plats it shall be the duty of the governing body, at its next regular meeting, to examine, consider and determine the same; and if it shall appear that the public interest and convenience will in no way be prejudiced by the proposed change, it shall be allowed and made by an ordinance to be for that purpose passed, approved, published, recorded and preserved in like manner as other ordinances of such city; and within ten days after the publication of such ordinance the city clerk shall make under his or her hand as such clerk, and the seal of such city, a certificate setting forth that by such ordinance (describing the same by its number and the date of its passage and publication) a certain block or certain blocks of such city (describing them according to their description upon the recorded plat of such city) have been changed so as to accord with the plat to which such certificate is attached, and attach the same to the plat last referred to in K.S.A. 12-514, and then file such plat in the office of the register of deeds of the county, where the same shall be recorded and preserved as a part of the plat of such city.

History: L. 1879, ch. 79, § 3; March 13; R.S. 1923, § 12-515.



12-516 Payment of costs; when change valid.

12-516. Payment of costs; when change valid. The person or persons so petitioning for such change or changes shall pay all costs incident thereto, and no such change or changes shall be of any validity until the certificate and plat referred to in K.S.A. 12-515 shall have been filed in the office of the register of deeds of the proper county.

History: L. 1879, ch. 79, § 4; March 13; R.S. 1923, § 12-516.



12-517 Resolution declaring boundary, when.

12-517. Resolution declaring boundary, when. Before the last day of December in any year in which any territory has been added to or excluded from any city, the governing body of such city shall declare by resolution the entire boundary of the city.

History: L. 1957, ch. 86, § 1; L. 1986, ch. 69, § 1; July 1.



12-518 Same; filing of certified copies.

12-518. Same; filing of certified copies. Whenever the governing body of any city shall declare by resolution the entire boundary of such city, the city clerk forthwith shall file a certified copy of such resolution with the county clerk, with the register of deeds of the county or counties in which such city is located and with the state transportation engineer, and the city clerk of any such city in a county having an election commissioner also shall file a certified copy of such resolution with the election commissioner. No fee shall be charged for such filings, and the register of deeds shall file but not record the certified copy of any such resolution which is filed in the office of such register of deeds.

History: L. 1957, ch. 86, § 2; L. 1975, ch. 427, § 60; L. 1986, ch. 69, § 2; July 1.



12-519 Definitions.

12-519. Definitions. As used in this act: (a) "Tract" means a single unit of real property under one ownership, outside the corporate limits of a city, which may be platted or unplatted, title to which is publicly or privately held by an owner as defined by subsection (c).

(b) "Land" means a part of a tract or one or more tracts.

(c) "Owner" means the one who has record title to a tract. In the event two or more persons have record title to a tract, "owner" shall be defined as follows: (1) If joint tenants, "owner" means a majority of the number of joint tenants; (2) if tenants in common, "owner" means both a majority of the number of tenants in common and the holders of a majority of the undivided interests in the tract; (3) if the tract is held by a life tenant and a remainderman, "owner" means the life tenant; (4) if the tract is held by a tenant under a recorded lease providing for a lease term of 10 years or longer and a remainderman, "owner" means both such tenant and remainderman; (5) if one holds title to the surface and another holds title to the minerals, "owner" means the surface title holder.

(d) "Adjoins" means to lie upon or touch (1) the city boundary line; or (2) a highway, railway or watercourse which lies upon the city boundary line and separates such city and the land sought to be annexed by only the width of such highway, railway or watercourse.

(e) "Platted" means a tract or tracts mapped or drawn to scale, showing a division or divisions thereof, which map or drawing is filed in the office of the register of deeds by the owner of such tract.

(f) "Land devoted to agricultural use" means land which is devoted to the production of plants, animals or horticultural products, including but not limited to: Forages; grains and feed crops; dairy animals and dairy products; poultry and poultry products; beef cattle, sheep, swine and horses; bees and apiary products; trees and forest products; fruits, nuts and berries; vegetables; or nursery, floral, ornamental and greenhouse products. Land devoted to agricultural use shall not include those lands which are used for recreational purposes, suburban residential acreages, rural home sites or farm home sites and yard plots whose primary function is for residential or recreational purposes even though such properties may produce or maintain some of those plants or animals listed in the foregoing definition.

(g) "Qualified elector" means any owner of land, as defined under this section, within the area proposed to be annexed under the provisions of K.S.A. 12-521, and amendments thereto.

(h) "Area proposed to be annexed" means the area approved for annexation by the board of county commissioners under provisions of K.S.A. 12-521, and amendments thereto.

(i) "Watercourse" means a natural or manmade course where water may flow on a regular or intermittent basis; a watercourse shall not include a natural or manmade lake, pond or other impoundment of five or more acres of surface area.

History: L. 1967, ch 98, § 1; L. 1974, ch. 56, § 1; L. 1987, ch. 66, § 1; L. 2011, ch. 101, § 5; June 2.



12-520 Conditions which permit unilateral annexation; exceptions; ordinance; severability of ordinance where annexation invalid; limitations.

12-520. Conditions which permit unilateral annexation; exceptions; ordinance; severability of ordinance where annexation invalid; limitations. (a) Except as hereinafter provided, the governing body of any city, by ordinance, may annex land to such city if any one or more of the following conditions exist:

(1) The land is platted, and some part of the land adjoins the city.

(2) The land adjoins the city and is owned by or held in trust for the city or any agency thereof.

(3) The land adjoins the city and is owned by or held in trust for any governmental unit other than another city except that no city may annex land owned by a county without the express permission of the board of county commissioners of the county other than as provided in subsection (f).

(4) The land lies within or mainly within the city and has a common perimeter with the city boundary line of more than 50%.

(5) The land if annexed will make the city boundary line straight or harmonious and some part thereof adjoins the city, except no land in excess of 21 acres shall be annexed for this purpose.

(6) The tract is so situated that 2/3 of any boundary line adjoins the city, except no tract in excess of 21 acres shall be annexed under this condition.

(7) The land adjoins the city and a written petition for or consent to annexation is filed with the city by the owner.

(b) No portion of any unplatted tract of land devoted to agricultural use of 21 acres or more shall be annexed by any city under the authority of this section without the written consent of the owner thereof.

(c) No city may annex, pursuant to this section, any improvement district incorporated and organized pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land within such improvement district. The provisions of this subsection shall apply to such improvement districts for which the petition for incorporation and organization was presented on or before January 1, 1987.

(d) Subject to the provisions of this section and K.S.A. 12-520a(e), and amendments thereto, a city may annex, pursuant to this section, any fire district or any land within such fire district.

(e) No city may annex the right-of-way of any highway under the authority of this section unless at the time of the annexation the abutting property upon one or both sides thereof is already within the city or is annexed to the city in the same proceeding. The board of county commissioners may notify the city of the existence of the right-of-way of any highway which has not become part of the city by annexation and which has a common boundary with the city. The notification shall include a legal description and a map identifying the location of the highway. The governing body of the city shall certify by ordinance that the certification is correct and declare the highway, or portion of the highway extending to the center line where another city boundary line abuts the opposing side of the highway, annexed to the city as of the date of the publication of the ordinance.

(f) The governing body of any city by one ordinance may annex one or more separate tracts or lands each of which conforms to any one or more of the foregoing conditions. The invalidity of the annexation of any tract or land in one ordinance shall not affect the validity of the remaining tracts or lands which are annexed by the ordinance and which conform to any one or more of the foregoing conditions.

(g) No city may utilize any provision of this section to annex a narrow corridor of land to gain access to noncontiguous tracts of land. The corridor of land must have a tangible value and purpose other than for enhancing future annexations of land by the city.

History: L. 1967, ch. 98, § 2; L. 1974, ch. 56, § 4; L. 1980, ch. 62, § 1; L. 1986, ch. 70, § 2; L. 1987, ch. 66, § 2; L. 1993, ch. 147, § 1; L. 2005, ch. 166, § 11; L. 2005, ch. 186, § 6; L. 2007, ch. 142, § 1; L. 2010, ch. 130, § 1; L. 2015, ch. 91, § 1; July 1.

Revisor's Note:

Section was also amended by L. 2005, ch. 155, § 1, but that version was repealed by L. 2005, ch. 186, § 23.



12-520a Resolution; hearing; notice; publication; sketch of area; criteria considered at hearing; consent, effect.

12-520a. Resolution; hearing; notice; publication; sketch of area; criteria considered at hearing; consent, effect. (a) The governing body of any city desiring to annex land under the authority of K.S.A. 12-520, and amendments thereto, shall adopt a resolution stating that the city is considering the annexation of the land. The resolution shall:

(1) Give notice that a public hearing will be held to consider the annexation of the land and fix the date, hour and place of the public hearing. Unless the governing body of the city determines adequate facilities are not available, the public hearing shall be held at a site located in or as near as possible to the area proposed to be annexed. The hearing shall be held at the time determined by the governing body to be the most convenient for the greatest number of interested persons;

(2) describe the boundaries of the land proposed to be annexed; and

(3) state that the plan of the city for the extension of services to the area proposed to be annexed, which is required under the provisions of K.S.A. 12-520b, and amendments thereto, is available for inspection during regular office hours in the office of the city clerk.

(b) The date fixed for the public hearing shall be not less than 60 nor more than 70 days following the date of the adoption of the resolution fixing the date of the hearing.

(c) A copy of the resolution providing for the public hearing shall be mailed by certified mail to each owner of land proposed to be annexed not more than 10 days following the date of the adoption of the resolution. The resolution shall be published in the official newspaper of the city not less than one week and not more than two weeks preceding the date fixed for the public hearing. A sketch clearly delineating the area in such detail as may be necessary to advise the reader of the particular land proposed to be annexed shall be published with the resolution. A copy of such sketch also shall be mailed to the owner of the property with the resolution.

(d) A copy of the resolution providing for the public hearing shall be sent by certified mail not more than 10 days following the date of the adoption of the resolution to:

(1) The board of county commissioners;

(2) the governing body of the township where the land to be annexed is located;

(3) any special assessment district or governmental unit providing municipal services to the area proposed to be annexed including, but not limited to, sewer districts, rural water districts, fire districts or improvement districts;

(4) any utilities having facilities within the area proposed to be annexed;

(5) the governing body of any school district in the area proposed to be annexed;

(6) any city, county, township or joint planning commission having jurisdiction over the area proposed to be annexed; and

(7) any other political or taxing subdivision located within the area proposed to be annexed.

(e) At the public hearing, a representative of the city shall present the city's proposal for annexation, including the plan of the city for the extension of services to the area proposed to be annexed. Following the explanation, all interested persons shall be given an opportunity to be heard. The governing body may recess, for good cause shown, the hearing to a time and date certain, which shall be fixed in the presence of persons in attendance at the hearing.

At such hearing or at any continuation of such hearing, the city shall determine the advisability of the annexation. As a guide in determining the advisability of such annexation, the city shall consider the:

(1) Extent to which any of the area is land devoted to agricultural use;

(2) area of platted land relative to unplatted land;

(3) topography, natural boundaries, storm and sanitary sewers, drainage basins, transportation links or any other physical characteristics which may be an indication of the existence or absence of common interest of the city and the area proposed to be annexed;

(4) extent and age of residential development in the area to be annexed and adjacent land within the city's boundaries;

(5) present population in the area to be annexed and the projected population growth during the next five years in the area proposed to be annexed;

(6) extent of business, commercial and industrial development in the area;

(7) present cost, methods and adequacy of governmental services and regulatory controls in the area;

(8) proposed cost, extent and the necessity of governmental services to be provided by the city proposing annexation and the plan and schedule to extend such services;

(9) tax impact upon property in the city and the area;

(10) extent to which the residents of the area are directly or indirectly dependent upon the city for governmental services and for social, economic, employment, cultural and recreational opportunities and resources;

(11) effect of the proposed annexation on the city and other adjacent areas, including, but not limited to, other cities, sewer and water districts, improvement districts, townships or industrial districts and, subject to the provisions of K.S.A. 12-521a, and amendments thereto, fire districts;

(12) existing petitions for incorporation of the area as a new city or for the creation of a special district;

(13) likelihood of significant growth in the area and in adjacent areas during the next five years;

(14) effect of annexation upon the utilities providing services to the area and the ability of those utilities to provide those services shown in the detailed plan;

(15) economic impact on the area; and

(16) wasteful duplication of services.

(f) No resolution, notice and public hearing required under the provisions of this section shall be required as a prerequisite to the annexation of land owned by or held in trust for the city or any agency thereof or land all of the owners of which petition for or consent thereto in writing.

(g) Any resolution, adopted pursuant to this section, which includes territory subsequently incorporated pursuant to K.S.A. 15-115 et seq., and amendments thereto, shall be invalid.

History: L. 1974, ch. 56, § 2; L. 1984, ch. 66, § 1; L. 1987, ch. 66, § 3; L. 1993, ch. 147, § 2; L. 2005, ch. 155, § 2; July 1.



12-520b Plans for extension of services; reports, contents; statement of plans for extension of municipal services to area; consent, effect.

12-520b. Plans for extension of services; reports, contents; statement of plans for extension of municipal services to area; consent, effect. (a) The governing body of any city proposing to annex land under the provisions of K.S.A. 12-520, and amendments thereto, shall make plans for the extension of services to the area proposed to be annexed and shall, prior to the adoption of the resolution provided for in K.S.A. 12-520a, and amendments thereto, prepare a report setting forth such plans. The report shall include:

(1) A sketch clearly delineating the land proposed to be annexed and the area of the city adjacent thereto to show the following information:

(A) The present and proposed boundaries of the city affected by such proposed annexation;

(B) the present streets, water mains, sewers and other city utility lines, and the proposed extension thereof; and

(C) the general land use pattern in the areas to be annexed.

(2) A statement setting forth a plan of sufficient detail to provide a reasonable person with a full and complete understanding of the intentions of the city for extending to the area to be annexed each major municipal service provided to persons and property located within the city and the area proposed to be annexed at the time of annexation and the estimated cost of providing such services. The plan shall state the estimated cost impact of providing such services to the residents of the city and the residents of the area proposed to be annexed. The plan shall state the method by which the city plans to finance the extension of such services to such area. Such plan shall include a timetable of the plans for extending each major municipal service to the area annexed. The plan shall state the means by which the services currently provided by a township or special district in the area to be annexed shall be maintained by the city at a level which is equal to or better than the level of services provided prior to annexation. The plan shall state those services which shall be provided immediately upon annexation and those services which may be provided upon petition of the landowners to create a benefit district.

(b) A copy of the plan for extension of services shall be sent by certified mail not less than 10 days prior to the public hearing as provided in K.S.A. 12-520a, and amendments thereto, to the board of county commissioners.

(c) The preparation of a plan for the extension of services required by subsection (a) shall not be required for or as a prerequisite to the annexation of land of which all of the owners petition for or consent to such annexation in writing.

History: L. 1974, ch. 56, § 3; L. 1987, ch. 66, § 4; L. 2011, ch. 101, § 6; June 2.



12-520c Annexation of land not adjoining city, when; resolution to county commissioners; findings by board spread upon journal; effect; appeals to district court.

12-520c. Annexation of land not adjoining city, when; resolution to county commissioners; findings by board spread upon journal; effect; appeals to district court. (a) The governing body of any city may by ordinance annex land not adjoining the city if the following conditions exist:

(1) The land is located within the same county as the city;

(2) the owner or owners of the land petition for or consent in writing to the annexation of the land; and

(3) the board of county commissioners of the county, by a 2/3 vote of the members thereof, find and determine that the annexation of the land will not hinder or prevent the proper growth and development of the area or that of any other incorporated city located within the county.

(b) No land adjoining any land annexed by any city under the provisions of this section shall be deemed to be adjoining the city for the purpose of annexation under any other act or section of this act until the adjoining land or the land annexed under this section shall adjoin the remainder of the city by reason of the annexation of the intervening territory.

(c) Whenever the governing body of any city deems it advisable to annex land under the provisions of this section, the governing body shall by resolution request the board of county commissioners of the county to make a finding as required under subsection (a)(3). The city clerk shall file a certified copy of the resolution with the board of county commissioners who shall, within 30 days following the receipt of the resolution, make findings and notify the governing body of the city of the board's decision.

Any owner or city aggrieved by the decision of the board of county commissioners may appeal from the decision of such board to the district court of the county in the manner and method set forth in K.S.A. 19-223, and amendments thereto. Any city so appealing shall not be required to execute the bond prescribed therein.

History: L. 1974, ch. 56, § 5; L. 2015, ch. 91, § 2; July 1.



12-521 Petition to county commissioners for annexation of certain lands; contents; service extension plans; reports, contents; hearing, time and place; publication notice; notice to landowners; sketch of area; procedure at hearing; criteria to be considered; granting of order; entry in journal, effect; mail ballot election required appeals to district court.

12-521. Petition to county commissioners for annexation of certain lands; contents; service extension plans; reports, contents; hearing, time and place; publication notice; notice to landowners; sketch of area; procedure at hearing; criteria to be considered; granting of order; entry in journal, effect; mail ballot election required appeals to district court. (a) Whenever the governing body of any city deems it advisable to annex land which such city is not permitted to annex under K.S.A. 12-520, and amendments thereto, or if the governing body of any city is permitted to annex land under K.S.A. 12-520, and amendments thereto, but deems it advisable not to annex thereunder, the governing body may annex such land as provided by this section. The governing body, in the name of the city, may present a petition to the board of county commissioners of the county in which the land sought to be annexed is located. The petition shall set forth a legal description of the land sought to be annexed and request a public hearing on the advisability of such annexation. The governing body of such city shall make plans for the extension of services to the tract of land proposed to be annexed and shall file a copy thereof with the board of county commissioners at the time of presentation of the petition. Such report shall include:

(1) A sketch clearly delineating the land proposed to be annexed and the area of the city adjacent thereto to show the following information:

(A) The present and proposed boundaries of the city affected by such proposed annexation;

(B) the present streets, water mains, sewers and other city utility lines, and the proposed extension thereto; and

(C) the general land use pattern in the areas to be annexed.

(2) A statement setting forth a plan of sufficient detail to provide a reasonable person with a full and complete understanding of the intentions of the city for extending to the area to be annexed each major municipal service provided to persons and property located within the city and area proposed to be annexed at the time of annexation and the estimated cost of providing such services. The plan shall state the estimated cost impact of providing such services to the residents of the city and the residents of the area proposed to be annexed. The plan shall state the method by which the city plans to finance the extension of such services to such area. The plan shall include a timetable for the extension of major municipal services to the area proposed to be annexed. The plan shall state the means by which the services currently provided by a township or special district in the area to be annexed shall be maintained by the city at a level which is equal to or better than the level of services provided prior to annexation. The plan shall state those services which shall be provided immediately upon annexation and those services which may be provided upon petition of the landowners to create a benefit district.

(b) The date fixed for the public hearing shall be not less than 60 nor more than 70 days following the date of the presentation of the petition requesting such hearing. Notice of the time and place of the hearing, together with a legal description of the land sought to be annexed and the names of the owners thereof, shall be published in a newspaper of general circulation in the city not less than one week and not more than two weeks preceding the date fixed for such hearing.

A copy of the notice providing for the public hearing shall be mailed by certified mail to each owner of the land proposed to be annexed not more than 10 days following the date of the presentation of the petition requesting such hearing.

A sketch clearly delineating the area in such detail as may be necessary to advise the reader of the particular land proposed to be annexed shall be published with such notice and a copy thereof mailed to the owner of the property with such notice.

The board for good cause shown may continue the hearing beyond the time specified in the notice without further publication.

(c) On the day set for hearing, the board of county commissioners shall hear testimony as to the advisability of such annexation, and a representative of the city shall present the city's proposal for annexation, including the plan of the city for the extension of services to the area proposed to be annexed.

The action of the board of county commissioners shall be quasi-judicial in nature. The board of county commissioners shall consider the impact of approving or disapproving the annexation on the entire community involved, including the city and the land proposed to be annexed, in order to insure the orderly growth and development of the community. The board shall make specific written findings of fact and conclusions determining whether such annexation or the annexation of a lesser amount of such area causes manifest injury to the owners of any land proposed to be annexed, or to the owners of land in areas near or adjacent to the land proposed to be annexed or to the city if the annexation is disapproved. The findings and conclusions shall be based upon the preponderance of evidence presented to the board. In determining whether manifest injury would result from the annexation, the board's considerations shall include, but not be limited to, the extent to which the following criteria may affect the city, the area to be annexed, the residents of the city and the area to be annexed, other governmental units providing services to the area to be annexed, the utilities providing services to the area to be annexed, and any other public or private person, firm or corporation which may be affected thereby:

(1) Extent to which any of the area is land devoted to agricultural use;

(2) area of platted land relative to unplatted land;

(3) topography, natural boundaries, storm and sanitary sewers, drainage basins, transportation links or any other physical characteristics which may be an indication of the existence or absence of common interest of the city and the area proposed to be annexed;

(4) extent and age of residential development in the area to be annexed and adjacent land within the city's boundaries;

(5) present population in the area to be annexed and the projected population growth during the next five years in the area proposed to be annexed;

(6) the extent of business, commercial and industrial development in the area;

(7) the present cost, methods and adequacy of governmental services and regulatory controls in the area;

(8) the proposed cost, extent and the necessity of governmental services to be provided by the city proposing annexation and the plan and schedule to extend such services;

(9) tax impact upon property in the city and the area;

(10) extent to which the residents of the area are directly or indirectly dependent upon the city for governmental services and for social, economic, employment, cultural and recreational opportunities and resources;

(11) effect of the proposed annexation on the city and other adjacent areas, including, but not limited to, other cities, sewer and water districts, improvement districts, townships or industrial districts and, subject to the provisions of K.S.A. 12-521a, and amendments thereto, fire districts;

(12) existing petitions for incorporation of the area as a new city or for the creation of a special district;

(13) likelihood of significant growth in the area and in adjacent areas during the next five years; and

(14) effect of annexation upon the utilities providing services to the area and the ability of those utilities to provide those services shown in the detailed plan.

(d) The board of county commissioners shall render a judgment within seven days after the hearing has been adjourned sine die. If two-thirds of the members of the board of county commissioners concludes that the annexation or any part thereof should be allowed, the board shall so find and grant the annexation by order; and thereupon the city may annex the land by ordinance. When an order denying a petition or part thereof is issued, it shall be by resolution, which shall be sent by certified mail to the city proposing the annexation. All orders of the board of county commissioners granting or denying petitions for annexation shall be spread at length upon the journal of proceedings of the board. The failure of such board to spread an order granting annexation upon the journal shall not invalidate such order.

(e) Within 10 days following the rendering of the judgment of the board of county commissioners granting all or a part thereof of any annexation involving 40 acres or more as provided in subsection (e)[d], the city clerk shall certify to the county election officer a legal description and a map of the area outside the corporate limits of the city proposed to be annexed and the addresses of all qualified electors as defined in K.S.A. 12-519, and amendments thereto, located therein. The county election officer shall conduct a mail ballot election under the provisions of K.S.A. 25-431 et seq., and amendments thereto, within 60 days of such certification. If a majority of the qualified electors voting thereon approve the annexation, the city may annex the land by passage of an ordinance. If a majority of the qualified electors reject the annexation, the lands shall not be annexed and the city may not propose the annexation of any such lands in the proposed area for at least four years from the date of the election, unless the proposed annexation is authorized by paragraphs (2), (3) or (7) of subsection (a) of K.S.A. 12-520, and amendments thereto. If the area proposed to be annexed is less than 40 acres, then the board may render a judgment on the petition unless the board has previously granted three annexations of adjoining tracts within a 60-month period.

(f) Any owner of land annexed pursuant to this section or the city aggrieved by the decision of the board of county commissioners may appeal the decision of the board to the district court of the same county in the manner and method set forth in K.S.A. 19-223, and amendments thereto. Nothing in this subsection shall be construed as granting the owner of land in areas near or adjacent to land annexed pursuant to this section the right to appeal the decision of the board of county commissioners. Any city so appealing shall not be required to execute the bond prescribed therein.

History: L. 1967, ch. 98, § 3; L. 1974, ch. 56, § 6; L. 1987, ch. 66, § 5; L. 1993, ch. 147, § 3; L. 2011, ch. 101, § 7; June 2.



12-521a Same; annexation of a fire district; criteria to be considered.

12-521a. Same; annexation of a fire district; criteria to be considered. When determining the effect of a proposed annexation on a fire district or a portion of a fire district, considerations by the board of county commissioners shall include, but not be limited to, the:

(a) Response time of the city and the fire district to the area proposed to be annexed;

(b) impact on the fire district from the decrease in its tax base if the annexation is approved;

(c) impact on the city's provision of fire service if the annexation is disapproved;

(d) impact on the residents of the area if the annexation is approved; and

(e) impact on the remainder of the fire district if the annexation is approved.

History: L. 1993, ch. 147, § 4; July 1.



12-522 Filing of annexation ordinance.

12-522. Filing of annexation ordinance. Upon the passage and publication of any annexation ordinance authorized under this act, the city clerk shall file a certified copy of such ordinance with the county clerk, the register of deeds, and the county election commissioner, if any, of the county or counties in which such city is located. No fee shall be charged for such filings, and the register of deeds shall file, but not record, the certified copies of such ordinances filed with him or her.

History: L. 1967, ch. 98, § 4; July 1.



12-523 Effective dates of annexation; exceptions.

12-523. Effective dates of annexation; exceptions. Annexation ordinances of cities shall take effect on publication as provided by law, except that any annexation ordinance published within 60 days before any election specified in this section shall become effective on the day following such election, unless such day is also within 60 days before any election specified in this section in which case such ordinance shall become effective on the day following the last such election. Elections to which this section shall apply are: (1) Primary and general election of state, county and national officers, and (2) primary and general city elections, and (3) primary and general school elections. The provisions of this section shall not apply to any special election.

History: L. 1967, ch. 98, § 5; L. 2003, ch. 112, § 8; July 1.



12-524 Annexation of city or part of city not authorized.

12-524. Annexation of city or part of city not authorized. Nothing in this act shall be construed to authorize any incorporated city to annex any part or the whole of any other incorporated city.

History: L. 1967, ch. 98, § 6; July 1.



12-524a Homestead rights; continuation after annexation; limitation.

12-524a. Homestead rights; continuation after annexation; limitation. When land located outside a city is annexed by such city under K.S.A. 12-521 and 12-521a, and amendments thereto, any homestead rights attributable to such land prior to such annexation shall continue after annexation until such land is sold after annexation.

History: L. 2011, ch. 101, § 4; June 2.



12-526 Severability.

12-526. Severability. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1967, ch. 98, § 8; July 1.



12-528 Same; bonds; limitations; use of other funds.

12-528. Same; bonds; limitations; use of other funds. If deemed necessary, the city is hereby authorized to issue general obligation or revenue bonds of the city without an election for approval thereof, and may use water utility funds as are available for the purpose of making any payments authorized herein. Bonds issued under authority of this section shall not be subject to any limitation on the aggregate amount of bonds authorized to be issued by the city for any purpose nor shall bonds issued hereunder be subject to any such limitation.

History: L. 1968, ch. 80, § 2; July 1.



12-529 Annexation of military reservation prohibited.

12-529. Annexation of military reservation prohibited. (a) The governing body of any city shall not annex any territory of a United States military reservation.

(b) The provisions of this section shall be applicable to any annexation proceedings commencing after December 31, 1981.

(c) For purposes of this section, "military reservation" means an installation of the United States under the supervision and control of the secretary of the department of the army.

History: L. 1982, ch. 59, § 1; April 15.



12-530 Notice of proposed annexation to be given to planning commission; review by commission.

12-530. Notice of proposed annexation to be given to planning commission; review by commission. (a) Before any city annexes any land pursuant to K.S.A. 12-520 or 12-521, and amendments thereto, the governing body of the city shall submit its resolution of intent to annex adopted pursuant to K.S.A. 12-520, and amendments thereto, or a copy of the petition submitted to the board of county commissioners pursuant to K.S.A. 12-521, and amendments thereto, to any city, county, township or joint planning commission having jurisdiction over any portion of the area to be annexed. If the annexation is pursuant to K.S.A. 12-520, and amendments thereto, a copy of the resolution of intent to annex shall be submitted to the planning commission within 10 days following the adoption of the resolution by the city. If the annexation is by petition pursuant to K.S.A. 12-521, and amendments thereto, a copy of such petition shall be submitted to the planning commission within 20 days after the date on which the petition was presented to the board of county commissioners. The provisions of this subsection shall not apply to annexations pursuant to K.S.A. 12-520, and amendments thereto, for which no resolution or intent to annex is required to be adopted.

(b) The planning commission shall review the proposed annexation and make a finding of the compatibility or the incompatibility of the annexation with any adopted land use or comprehensive plans applicable to the area to be annexed and the annexing city. A copy of the planning commission's findings shall be sent to the city. If the city is annexing property pursuant to K.S.A. 12-521, and amendments thereto, a copy of such findings shall be filed with the board of county commissioners at least 20 days prior to the date of the hearing. The planning commission's findings shall be available for public inspection in the office of the city clerk. The failure of a planning commission to issue its advisory report prior to the date required by this section shall not invalidate any annexation commenced under K.S.A. 12-520 or 12-521, and amendments thereto, when the annexing city has complied with the provisions of this section.

History: L. 1987, ch. 66, § 6; April 9.



12-531 Hearing by county commissioners three years after annexation or to consider whether services provided; compelling hearing, attorney fees.

12-531. Hearing by county commissioners three years after annexation or to consider whether services provided; compelling hearing, attorney fees. (a) Three years following the annexation of any land pursuant to K.S.A. 12-520 or 12-521, and amendments thereto, or, where there has been litigation relating to the annexation, three years following the conclusion of such litigation, the board of county commissioners shall call a hearing to consider whether the city has provided the municipal services as provided in the timetable set forth in the plan in accordance with K.S.A. 12-520b or 12-521, and amendments thereto. The board of county commissioners shall schedule the matter for public hearing and shall give notice of the date, hour and place of the hearing to: (1) The city; and (2) any landowner in the area subject to the service extension plan.

(b) At the hearing, the board shall hear testimony as to the city's extension of municipal services, or lack thereof, from the city and the landowner. After the hearing, the board shall make a finding as to whether or not the city has provided services in accordance with its service extension plan. If the board finds that the city has not provided services as provided in its service extension plan, the board shall notify the city and the landowner that such property may be deannexed, as provided in K.S.A. 12-532, and amendments thereto, if the services are not provided within 1½ years of the date of the board's findings.

(c) If the board of county commissioners refuses to hold the hearing as required, any owner of land living in such area annexed may bring an action under provisions of K.S.A. 60-1201 et seq., and amendments thereto, to compel the board to hold the hearing. The court, upon finding the hearing is required, shall award reasonable attorney fees and costs to the landowner.

History: L. 1987, ch. 66, § 7; L. 2011, ch. 101, § 8; June 2.



12-532 Petition for hearing, by landowners to county commission to exclude land from the city if municipal services not provided; notice and hearing; order to exclude land, when; record of order by register of deeds; land not liable for certain taxes; compelling hearing, attorney fees.

12-532. Petition for hearing, by landowners to county commission to exclude land from the city if municipal services not provided; notice and hearing; order to exclude land, when; record of order by register of deeds; land not liable for certain taxes; compelling hearing, attorney fees. (a) If, within 1½ years following the conclusion of the hearing required by K.S.A. 12-531, and amendments thereto, or, where there has been litigation relating to the hearing, 1½ years following the conclusion of such litigation, the city has not provided the municipal services as provided in the timetable set forth in the plan prepared in accordance with K.S.A. 12-520b or 12-521, and amendments thereto, the owner of such land may petition the board of county commissioners to exclude such land from the boundaries of the city. Within 10 days after receipt of the petition, the board shall schedule the matter for public hearing and shall give notice of the date, hour and place of the hearing to: (1) The owner; (2) the city; (3) the township into which the property, if deannexed, would be placed; and (4) the governing body of any fire district, sewer district, water district or other special district governments which have jurisdiction over territory adjacent to the area sought to be deannexed. The notice shall be sent by certified mail no less than 21 days before the date of the hearing.

(b) At the hearing, the board shall hear testimony as to the city's extension of municipal services, or lack thereof, from both the owner and representatives of the city. Except as provided by subsection (e), if the board finds after the hearing that the city has failed to provide the municipal services in accordance with the plan and consistent with the timetable therein, the board may enter an order excluding the land from the boundaries of the city. Any such order shall take effect in the same manner as provided in K.S.A. 12-523, and amendments thereto, for the effective date of annexation ordinances. Such land shall not be annexed again for three years from the effective date of the order without the written consent of the owner of the land.

(c) The county clerk shall certify a copy of the order to the register of deeds of the county. The register of deeds shall record the order in the deed records of the county, and, at the expense of the city, the register of deeds also shall record the order of exclusion on the margin of the recorded plat of such land, giving reference thereon to the page and book of records where the order is recorded in the register's office.

(d) Except as provided by this subsection, after the effective date of the order to exclude the land from the city, such land shall not be liable for any general taxes imposed by the city. Such land shall remain liable, however, for any taxes or special assessments levied by the city as are necessary to pay its proportionate share of the interest on and principal of such bonds or other indebtedness incurred by the city for improvements to the land which were approved by the city before the date on which the owner or owners filed a petition for the exclusion of the land from the city.

(e) The board shall not order exclusion of any land if:

(1) The service extension plan conditions the extension of certain improvements or services on the filing of a legally sufficient petition by the owners of the land for the creation of an improvement district and to levy special assessments therein to pay a portion of the costs of such improvements, and a sufficient petition has not been filed;

(2) since the annexation, the governing body of the city initiated the creation of an improvement or benefit district affecting such land to levy special assessments thereon to pay a portion of the costs of certain municipal improvements, and the formation of the district was blocked by the filing of a sufficient protest petition by some or all of the owners of any land in the proposed district;

(3) the exclusion would result in the land being completely surrounded by other tracts of land located within the city's boundaries; or

(4) the board finds the exclusion of the land would have an adverse impact on the health, safety and welfare of the residents of the city or such land.

(f) Any owner or the city aggrieved by the decision of the board may appeal the decision to the district court in the manner provided in K.S.A. 19-223, and amendments thereto. Any city so appealing shall not be required to execute the bond prescribed therein.

(g) If the board of county commissioners refuses to hold the hearing as required, any owner of land may bring an action under provisions of K.S.A. 60-1201 et seq., and amendments thereto, to compel the board to hold the hearing. The court, upon finding the hearing is required, shall award reasonable attorney fees and costs to the landowner.

History: L. 1987, ch. 66, § 8; L. 2011, ch. 101, § 9; June 2.



12-533 Action to compel city to provide services according to written agreement; order to exclude land, when; record of order by register of deeds; land not liable for certain taxes.

12-533. Action to compel city to provide services according to written agreement; order to exclude land, when; record of order by register of deeds; land not liable for certain taxes. (a) The owner of any land in an area annexed by a city who has entered into a written agreement as provided for by K.S.A. 12-534 may bring an action in the district court of the county in which the land is located to compel the governing body of such city to provide the services in accordance with the written agreement.

(b) The court shall hear testimony as to the city's extension of municipal services, or lack thereof, from both the owner of land and representatives of the city. If the court finds that the city has failed to provide the municipal services in accordance with the written agreement, the court shall order the city to comply with the agreement. If the city fails to comply within the time so ordered by the court, the court may enter an order excluding the land from the boundaries of the city.  Any such order shall take effect in the same manner provided in K.S.A. 12-523, and amendments thereto. Such land shall not be annexed again for one year from the effective date of the order without the written consent of the owner of the land.

(c) The clerk of the district court shall certify a copy of the order to the register of deeds of the county. The register of deeds shall record the order in the deed records of the county, and, at the expense of the city, the register of deeds also shall record the order of exclusion on the margin of the recorded plat of such land, giving reference thereon to the page and book of records where the order is recorded in the register's office.

(d) Except as provided by this subsection, after the effective date of the order to exclude the land from the city, such land shall not be liable for any general taxes imposed by the city. Such land shall remain liable, however, for any taxes or special assessments levied by the city as are necessary to pay its proportionate share of the interest on and principal of such bonds or other indebtedness incurred by the city for improvements to the land which were approved by the city before the date on which the owner or owners filed the petition to compel the city to provide such services.

(e) The court shall not order exclusion of any land if:

(1) The agreement conditions the extension of certain improvements or services on the filing of a legally sufficient petition by the owners of the land for the creation of an improvement district and to levy special assessments therein to pay a portion of the costs of such improvements, and a sufficient petition has not been filed;

(2) since the annexation, the governing body of the city initiated the creation of an improvement or benefit district affecting such land to levy special assessments thereon to pay a portion of the costs of certain municipal improvements, and the formation of the district was blocked by the filing of a sufficient protest petition by some or all of the owners of any land in the proposed district;

(3) the exclusion would result in the land being completely surrounded by other tracts of land located within the city's boundaries; or

(4) the court finds the exclusion of the land would have an adverse impact on the health, safety and welfare of the residents of the city or such land.

(f) If the court finds that the city has failed to provide the municipal services in accordance with the agreement the court shall order the city to pay all attorney fees and court costs.

History: L. 1987, ch. 66, § 9; April 9.



12-534 Agreement by city to extend municipal services; consent to annexation by owner and successors; filing of agreement with register of deeds.

12-534. Agreement by city to extend municipal services; consent to annexation by owner and successors; filing of agreement with register of deeds. Any written agreement entered into between a city and the owner of land proposed to be annexed by the city which conditions the delivery or extension of municipal water, sewer, electrical, gas or other services to the land, regardless of the size of the land, on the consent of the owner to annexation on a later date shall be deemed to be a sufficient consent to annexation under K.S.A. 12-520, and amendments thereto, by the owner and any successors in interest. Such agreements shall be filed by the city in the office of the register of deeds of the county where the land is located within 30 days after being executed by all parties. Any such agreement executed prior to the effective date of this act shall be binding upon the owner and any successors in interest if the agreement is filed by the city in the office of the register of deeds of the county where the land is located within 180 days following the effective date of this act; however, the failure to so file any written agreement within 180 days shall not make such agreement void or otherwise unenforceable.

History: L. 1987, ch. 66, § 10; April 9.



12-535 Contractual agreement to guarantee apportionment of costs of improvements.

12-535. Contractual agreement to guarantee apportionment of costs of improvements. The governing body of any city annexing land pursuant to K.S.A. 12-520 or 12-521, and amendments thereto, may enter into contractual agreements with the owners of land proposed to be annexed to guarantee the apportionment of the costs of improvements made in the area to be annexed between the city at large and the area to be annexed. The term of such agreements shall not exceed 10 years. In the event the city apportions the costs of improvements in a manner contrary to the contractual agreement, the owners of land may bring an action in the district court for deannexation, such action shall be subject to the provisions of K.S.A. 12-533.

This section shall not preclude the formation of a benefit district to make such improvements upon petition by landowners in the area to be annexed.

History: L. 1987, ch. 66, § 11; April 9.



12-536 Effect of act on certain annexations.

12-536. Effect of act on certain annexations. The provisions of this act shall be applicable to any annexation made without the written consent of or petition by the landowners and which is not completed before the effective date of this act. For the purpose of this section "completed" means the date of the publication of the annexation ordinance as provided by K.S.A. 12-523, and amendments thereto.

History: L. 1987, ch. 66, § 12; April 9.



12-537 Severability.

12-537. Severability. If any part or parts of this act are held to be invalid or unconstitutional by any court, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional part or parts.

History: L. 1987, ch. 66, § 13; April 9.



12-538 Actions challenging certain annexations under 12-520; considerations of the court.

12-538. Actions challenging certain annexations under 12-520; considerations of the court. Any owner of land annexed by a city under the authority of K.S.A. 12-520(a)(1) through (6), and amendments thereto, and any city whose nearest boundary line is located within 1/2 mile of the land being so annexed, within 30 days next following the publication of the ordinance annexing the land, may maintain an action in district court of the county in which the land is located challenging the authority of the city to annex the land, whether the annexation was reasonable, whether the service plan was adequate and the regularity of the proceeding had in connection with the annexation procedures. When determining the reasonableness of an annexation in the case of a city challenging the annexation, the court shall include in its considerations the effect the annexation has on the future growth of the city challenging the annexation.

History: L. 2005, ch. 155, § 3; July 1.



12-539 Annexation of lands located in rural water district; notice.

12-539. Annexation of lands located in rural water district; notice. Not less than 60 days before the effective date of any ordinance annexing land into the boundaries of any city:

(a) The city shall give written notice to any rural water district organized pursuant to K.S.A. 82a-612 et seq., and amendments thereto, in whose territory the land or any portion thereof is located of the city's intent to annex such land; and

(b) the notice shall contain the description of the land to be annexed and the city's plan for the provision of water service to the land being annexed.

History: L. 2010, ch. 15, § 1; July 1.



12-540 Same; contract for district to provide water service; franchise fee.

12-540. Same; contract for district to provide water service; franchise fee. Following annexation of rural water district territory by a city, the city and the district may contract for the district to provide water service to all or certain portions of the annexed area. If the agreement includes a provision for the payment of a franchise fee to the city, such agreement shall be subject to the provisions of K.S.A. 12-2001 et seq., and amendments thereto.

History: L. 2010, ch. 15, § 2; July 1.



12-541 Same; city designates different supplier; purchase of district property; appraisers; factors; appeal; detachment of territory from district.

12-541. Same; city designates different supplier; purchase of district property; appraisers; factors; appeal; detachment of territory from district. (a) Following annexation, the rural water district shall remain the water service provider to the annexed area unless the city gives written notice designating a different supplier. If the city designates a different supplier, the city shall purchase the property, facilities, improvements and going concern value of the facilities of the district located within the territory annexed by the city. If an agreement for the purchase of such property, facilities, improvements and going concern value of the facilities of the district annexed by the city is not executed within 90 days after delivery of the notice designating a different supplier, the city and the rural water district in good faith shall engage in mediation. Unless an agreement is executed, no change in water service provider shall occur and no appraisers shall be appointed until more than 120 days after delivery of the notice of intent to change the water supplier and the mediation has been terminated.

(b) If the district and the city are unable to reach agreement on the reasonable value for such property, facilities, improvements and going concern value of the facilities of the district, then the reasonable value shall be determined in the following manner:

(1) The district and the city shall each select one qualified appraiser and the two appraisers so selected shall then select a third appraiser for the purpose of conducting an appraisal to determine reasonable value of the property, facilities, improvements and going concern value of the facilities of the district annexed by the city. The appraisers shall consider all elements of value, employing any method of valuation the appraisers deem appropriate and shall specifically consider the following factors in determining reasonable value:

(A) Whether any property of the district is rendered useless or valueless to the district;

(B) the amount of damage to property remaining in the ownership of the district following annexation;

(C) impact on the existing indebtedness of the district and such district's ability to repay that debt;

(D) the value of the service facilities of the district located within the area in question;

(E) the amount of any expenditures for planning, design or construction of service facilities outside the incorporated or annexed area that are allocable to service to the area in question;

(F) the amount of the district's contractual obligations allocable to the area in question;

(G) if the area transferred consists of land for which no water service is being provided by the system at the time of the annexation, the value of such land based on the planning, design and construction of improvements located outside the annexed area reasonably made to provide future water service to the annexed area;

(H) any demonstrated impairment of service or increase of cost to consumers of the district remaining after the annexation and the impact on future revenues lost from existing customers;

(I) any necessary and reasonable legal expenses and professional fees;

(J) any factors relevant to maintaining the current financial integrity of the district;

(K) the average increase in the number of benefit units in the area annexed for the three years immediately preceding such annexation; and

(L) any other relevant factors as agreed to by the three appointed appraisers.

(2) The appraisers shall hear such evidence as the appraisers deem appropriate and shall make a written summary of findings and conclusions. The agreement or decision of at least two of the three appraisers shall be the fair market value presented to the city for payment and the district for acceptance.

(3) If either the district or the city is dissatisfied with the decision of the appraisers, then the district or the city may appeal within 30 days such award to the district court. Such appeal shall be heard de novo by the court without a jury.

(c) The compensation required by this section shall be paid to the district whether or not the city actually utilizes the facilities of the district for the delivery of water to property within the city and shall be paid at a time not later than 120 days following the date upon which the fair market value of the facilities are certified to the city and to the district, or at such later date as may be mutually agreed upon by the city and the district or as may be determined by the district court.

(d) In any event, the district may elect to retain facilities located within the city used for transmission of water, provided that the district use those facilities to continue to supply water service to benefit units outside the city. The district shall not receive compensation for facilities it elects to retain.

(e) Except as otherwise provided, nothing in this section shall be construed as limiting the authority of a city to select water service suppliers to areas within the city limits, or to limit the authority of a city to adopt and enforce regulations for the operation of a water service supplier, including, but not limited to, standards of water quality, classification of water customers, capacity of water system, water system connections to sanitary sewer systems, rates and billing practices and other regulations for protection of the public health, safety and welfare.

(f) In the event that a district will no longer be the water supplier to land as a result of annexation and notice pursuant to subsection (a), the district shall continue to provide such service until the city gives notice of its assumption of responsibility for service, designating the date that the service shall transfer to the supplier designated by the city. The district and the city shall cooperate as necessary to minimize the inconvenience to water customers as a result of the transfer. The city shall give written notice to each customer of the district for whom water service is being transferred specifying the name and address of the new supplier, the effective date of the transfer, the reason for the transfer and a schedule of applicable rates. The district shall not discontinue or limit service to customers who were supplied water by the district at the time of annexation during the period of negotiations unless such customer has violated district bylaws or rules and regulations.

(g) Following the transfer of water service from the district to the city, the annexed land, or amount of such land for which water service has been transferred to the city, shall be deleted from the territory of the district and all benefit units attached to land located therein shall be canceled without compensation. Notice of such deletion of territory shall be provided to the county clerk and the chief engineer of the division of water resources of the department of agriculture.

History: L. 2010, ch. 15, § 3; July 1.



12-542 Part of Kansas rural water district act.

12-542. Part of Kansas rural water district act. The provisions of K.S.A. 82a-612 and 82a-646 and K.S.A. 2015 Supp. 12-539, 12-540 and 12-541 shall be part of and supplemental to the Kansas rural water district act.

History: L. 2010, ch. 15, § 6; July 1.



12-546 City annexation of land in fire district; dual taxation; refund.

12-546. City annexation of land in fire district; dual taxation; refund. (a) If any land located within a fire district is annexed by a city and such land is not detached from the fire district by the end of the tax year, the owner of such land shall be entitled to a refund of all ad valorem taxes paid for fire service, excluding ad valorem taxes paid for general obligation bonds issued by the fire district, prior to annexation, to either the city or the fire district, whichever entity levies taxes for fire service against the land but does not provide such service.

(b) Cities and fire districts shall establish procedures for landowners to obtain refunds of ad valorem property taxes as required by this section.

History: L. 2011, ch. 101, § 12; L. 2013, ch. 129, § 3; July 1.






Article 6 PUBLIC IMPROVEMENTS

12-601 Cost of street improvements assessed against abutting owners.

12-601. Cost of street improvements assessed against abutting owners.  Whenever any street or avenue in any city shall be graded, regraded, paved, repaved, curbed, recurbed, guttered, reguttered, macadamized, remacadamized, or otherwise improved, the cost of such improvement shall be paid by and assessed to the property on each side of said street or avenue to the middle of the block.

History: R.S. 1923, § 12-601; Dec. 27.



12-602 Resolution, protest, contract, levy and assessment for improvements.

12-602. Resolution, protest, contract, levy and assessment for improvements. Whenever the governing body of any city deems it necessary to grade, regrade, pave, repave, curb, recurb, gutter, regutter, macadamize, remacadamize or otherwise improve any street or avenue, or any part thereof, for which a special tax is to be levied, as herein provided, the governing body shall by resolution declare such work or improvement necessary to be done. Such resolution shall be published once each week for two consecutive weeks in the official city newspaper. If the resident owners of more than 1/2 the property liable for the tax do not within 20 days from the last publication file with the city clerk a protest against such improvement, the governing body shall have power to cause such work to be done or such improvement to be made, to contract therefor and to levy taxes as herein provided.

Whenever a majority of the resident owners of real property liable for the tax for the improvement in two or more adjacent blocks petition the governing body to grade, regrade, pave, repave, curb, recurb, gutter, regutter, macadamize, remacadamize or otherwise improve a street or avenue, or any part thereof, the governing body shall cause such work to be done or such improvement to be made, shall contract therefor and shall levy taxes for all such improvements as herein provided upon the property on each side of the street or avenue to the middle of the block.

The sufficiency of a protest or petition filed hereunder, as to the ownership of the property, shall be determined by the record in the office of the register of deeds at the time of the adoption of the resolution.

The cost of grading, regrading, paving, repaving, curbing, recurbing, guttering, reguttering, macadamizing, remacadamizing or otherwise improving intersections of streets and the cost of making any of improvements in streets, avenues and alleys running along or through city property shall be paid for by the city at large, for which general improvement bonds of the city may be issued according to law, except that, if the petition of the resident owners initiating the project so provides, the entire cost or a part thereof may be assessed against the benefited property in the same manner as the remainder of the improvements.

The governing body in its discretion may levy the entire tax or special assessment for such cost at one time or may provide for payment thereof in installments and issue bonds as provided by law for such installments. The owner of any property liable for such assessment may, within 30 days from the time of the determination of the amount assessed against the owner's property, pay the same in full, and such property shall not thereafter be liable for any assessment for the cost of such improvement. Bonds shall be issued only for the amount of the cost of such improvement remaining unpaid at the end of 30 days from the time such assessment is fixed.

History: R.S. 1923, § 12-602; L. 1931, ch. 107, § 1; L. 1967, ch. 83, § 1; L. 1981, ch. 173, § 12; July 1.



12-603 Intervening street connections.

12-603. Intervening street connections. Whenever any adjoining parallel streets or alleys in the city shall have been graded, guttered, curbed, paved, or macadamized, the governing body may, when they deem it necessary, grade, gutter, curb, pave or macadamize any intervening connecting street or alley, or portion thereof; and in all cases when two or more portions of any street or alley have been graded, guttered, curbed, paved, or macadamized, and intervening portions of said street or alley have not been graded, guttered, curbed, paved, or macadamized, the governing body may by resolution cause the intervening portion to be graded, guttered, curbed, paved or macadamized not to exceed two blocks, and levy special assessments to pay for the same, regardless of any protests of the property owners affected thereby.

History: R.S. 1923, § 12-603; Dec. 27.



12-604 State or federal lands.

12-604. State or federal lands. Whenever any lands owned by the state of Kansas or the government of the United States are situated within the corporate limits of any city, and such city desires to grade or regrade, pave or repave, curb or recurb, or gutter or regutter the streets, avenues or alleys adjacent to such lands, it may proceed to do so under the laws in force in reference to grading or regrading, paving or repaving, curbing or recurbing, or guttering or reguttering streets, avenues or alleys in such cities; and such cities are hereby authorized and empowered for the purpose of grading or regrading, paving or repaving, curbing or recurbing, or guttering or reguttering the one-half street, avenue or alley adjacent to said lands, or the entire street, avenue or alley in case the adjacent lands on both sides of said street, avenue or alley are owned by the state of Kansas or the government of the United States, to contract for the grading or regrading, paving or repaving, curbing or recurbing, or guttering or reguttering and pay for the same in the manner that they contract and pay for the grading or regrading, paving or repaving, curbing or recurbing, or guttering or reguttering the intersections of streets, avenues or alleys.

History: R.S. 1923, § 12-604; Dec. 27.



12-605 Grading districts; block assessments.

12-605. Grading districts; block assessments. In all cases where grading is to be done, the entire distance to be graded shall constitute the grading district, but for all paving, repaving, macadamizing, remacadamizing, curbing, recurbing, guttering and reguttering of streets, avenues and alleys, the special assessments shall be made for the full cost thereof on each block separately.

History: R.S. 1923, § 12-605; Dec. 27.



12-606 Assessments against unplatted or partially platted lands; extent of benefit district.

12-606. Assessments against unplatted or partially platted lands; extent of benefit district. Where any of the improvements specified in this act are to be made upon streets or avenues, and the pieces of land abutting on such improvement shall not be divided into lots or blocks, the assessments for such improvement shall be made on the piece or pieces of ground adjoining such improvement or through which the same may be located to the distance of 300 feet from the street or avenue upon which such improvements are made extending along the street or avenue the distance improved or to be improved: Provided, That where the street or avenue to be improved runs partially through platted ground and partially through unplatted ground, the assessments for the payment of the cost of the construction of the improvement on the street or avenue running through the unplatted ground shall be levied on the lots and pieces of ground along said street or avenue on either side thereof, to the same distance on either side of said street or avenue as the levy is made where the street or avenue to be improved runs through platted ground: Provided, That in no case shall the benefit district extend more than half way to the street or public highway parallel with and next to the public ground to be improved.

History: R.S. 1923, § 12-606; Dec. 27.



12-607 Alleys; connecting alleys.

12-607. Alleys; connecting alleys. Any alley may be graded or regraded, paved or repaved in the same manner as provided for the grading or regrading, paving or repaving of a street or avenue. The governing body may, when they deem it necessary, grade or regrade and pave or repave any intervening alley connecting two streets or avenues which are paved.

History: R.S. 1923, § 12-607; Dec. 27.



12-608 Levy of special assessments; hearing of complaints; ordinance; payment of bonds; limitation on action to set aside assessments.

12-608. Levy of special assessments; hearing of complaints; ordinance; payment of bonds; limitation on action to set aside assessments. As soon as the cost of such improvement is determined, the governing body shall determine and assess to each lot or parcel of ground liable for such special assessment the amount to be paid thereon, which amount shall be determined by the assessed value of the lots and pieces of land without regard to the buildings or improvements thereon, which value shall be ascertained by three disinterested appraisers appointed by the mayor and confirmed by the council or commission. It shall be the duty of said appraisers, within five days after being notified of their appointment, to proceed to appraise such lots and pieces of land as may be designated by the council or commission, after having taken and subscribed an oath to make a true and impartial appraisement, which appraisement shall be returned to the city council or commission at its first meeting after the same shall have been completed.

When said appraisement is returned and filed with the clerk, the governing body shall appoint a time for holding a special session to hear any complaint that may be made as to the valuation of any lot or piece of land appraised as aforesaid, a notice of which special session shall be given by the mayor in the official city paper; and said governing body at said special session may alter the valuation of any lot or piece of land, if in their opinion the same has been appraised too high or too low. The governing body shall immediately thereafter enact and publish an ordinance which shall hold good for all the installments, fixing said assessment hereinbefore provided, as to each lot or parcel of ground. The city clerk of such city shall mail a written notice to the owner of each lot or parcel of ground stating the amount levied against the same. The amounts levied against each lot or parcel of ground to pay for the bonds falling due in each year, and the interest due shall be levied and collected the same as other taxes. No suit to set aside the said assessments shall be brought after the expiration of thirty days from the publication of the ordinance fixing said assessments.

History: R.S. 1923, § 12-608; Dec. 27.



12-609 Guaranty by contractor for maintenance and repair.

12-609. Guaranty by contractor for maintenance and repair. The governing body shall have power to provide, in any contract made by them for curbing, guttering or paving any street or alley, that the contractor shall guarantee to maintain and repair the same for such time as the governing body shall deem proper, and no special assessment shall be affected or invalidated on account of such guaranty.

History: R.S. 1923, § 12-609; Dec. 27.



12-610 Application and scope of preceding sections.

12-610. Application and scope of preceding sections. The preceding sections relating to grading, regrading, paving, repaving, curbing, recurbing, guttering, reguttering, macadamizing or remacadamizing, or otherwise improving any street, avenue, or alley shall govern in the making of all such improvements in all cities, except where different provisions are specifically provided by law, in which case the specific provisions shall control only so far as they conflict with the preceding sections.

History: R.S. 1923, § 12-610; Dec. 27.



12-612 Improvements by railway companies; liens; assessments.

12-612. Improvements by railway companies; liens; assessments. When any street railway, interurban or other railway company is required to pave, grade, repave, drain or repair any street or alley of any city, or any part thereof, used or occupied by said railroad or railway company, the cost thereof shall be a lien upon the property and franchises of the company within said city, and shall be assessed, taxed and collected like other taxes: Provided, That said railway company shall have the privilege of paying for said assessments upon the same terms and conditions given by statute to abutting property owners assessed for similar purposes.

History: L. 1917, ch. 253, § 1; May 26; R.S. 1923, § 12-612.



12-612a Improvement of railroad right-of-ways leased to city for street purposes; bonds; protest petitions; election.

12-612a. Improvement of railroad right-of-ways leased to city for street purposes; bonds; protest petitions; election. Whenever a railroad company has leased to a city, for a term of 25 years or, a portion of the company's right-of-way to be used for street purposes, at a nominal cash rental but with the terms of the lease providing that no special assessments for street improvements shall be levied or assessed against the lessor or against the property owned by the lessor which is adjacent to the leased premises, the governing body of such city may, by ordinance, declare it necessary to improve the property so leased as a business thoroughfare and cause the property so leased to be graded, curbed, guttered, paved, macadamized, regraded, recurbed, reguttered or remacadamized. The cost of such improvement shall be borne by the city as a whole and shall be paid by the issuance of general improvement bonds of the city according to law. Before the improvement is made, the ordinance shall be published once each week for two consecutive weeks in the official city paper. If, within 20 days after the ordinance is published, there is filed with the city clerk a protest signed by qualified electors of the city equal in number to not less than 10% of the qualified electors of the city who voted for the office of mayor at the last election at which a mayor was elected, the improvement shall not be made nor bonds issued unless the governing body calls an election within the time and manner provided by K.S.A. 10-120, and amendments thereto. If at such election the proposition receives the favorable vote of a majority of the votes cast on the proposition, the improvement may be made and bonds issued therefor. The ordinance declaring it necessary to improve the property as a business thoroughfare shall contain a statement relating to the provision for protest.

History: L. 1951, ch. 147, § 1; L. 1981, ch. 173, § 13; July 1.



12-614 Resurfacing and repair of paved streets; bonds; protest petition; election.

12-614. Resurfacing and repair of paved streets; bonds; protest petition; election. Whenever the governing body of any incorporated city shall deem it necessary to resurface or repair any paved street or any portion thereof, which paved street was originally curbed, guttered and a base and surfacing constructed in accordance with specifications; and the surfacing of such paved street by reason of the wear and tear of traffic is in a condition which requires repairing or resurfacing in order to preserve the base of same and to provide a reasonably smooth wearing surface the same may be ordered by resolution and shall be done at the expense of the city and the payment of the cost of such resurfacing or repairing may be made by the issuance of improvement bonds of the city. Such bonds shall be made payable at such time as the governing body shall provide by ordinance and the credit of such city shall be pledged to the payment thereof: Provided, Before such bonds shall be issued and the work begun under the provisions of this act, the resolution determining the necessity therefor shall be published once each week on the same day of the week for two (2) consecutive weeks in the official city newspaper. Such resolution shall declare the necessity for and the intention of the governing body to make such improvement and shall describe in general terms the improvement to be made, the estimated cost thereof and shall designate the street or portion thereof to be improved. If within thirty (30) days after the last publication of said resolution there shall be filed in the office of the city clerk, not later than 5:00 p.m. on the last day, a protest signed by qualified electors equal in number to not less than ten percent (10%) of the electors who voted at the last preceding regular city election as shown by the poll books, an election shall be called and held within ninety (90) days after the last publication of said resolution or at the next regular city election if held within that time. Such election shall be called and held in the manner provided by law for bond elections. If no protest or an insufficient protest is filed or if an election is held and the proposition carries by a majority of those voting thereon, the governing body may provide for the improvement.

History: L. 1923, ch. 99, § 1; R.S. 1923, § 12-614; L. 1965, ch. 91, § 1; June 30.



12-615 Resurfacing and repair of paved streets; bonds; tax levy.

12-615. Resurfacing and repair of paved streets; bonds; tax levy. The bonds herein provided for shall not be issued in an amount in excess of the cost of such work or improvements. Each bond shall specify the date of its separate maturity and shall be in the denominations determined by the authority issuing the same. The governing body shall annually levy a general tax on all the property in the city to pay the interest and installments on such bonds.

History: L. 1923, ch. 99, § 2; R.S. 1923, § 12-615; L. 1983, ch. 49, § 42; May 12.



12-616 Same; construction.

12-616. Same; construction. This act shall not repeal any law granting authority to cities to make improvements but shall be in addition to such power.

History: L. 1923, ch. 99, § 3; June 9; R.S. 1923, § 12-616.



12-617 Taxing districts in cities under 80,000; ordinance.

12-617. Taxing districts in cities under 80,000; ordinance. For the purpose of providing for the expenses of sewerage and drainage, the governing body of any city having a population of less than 80,000 may by ordinance, divide such city into such number of taxing districts as they may deem best.

History: L. 1909, ch. 90, § 1; R.S. 1923, § 12-617; L. 1927, ch. 98, § 1; March 2.



12-618 Taxing districts in cities under 80,000; systems; assessments or bonds; alteration of boundaries; reassessment of costs and expenses; time for suit or injunction.

12-618. Taxing districts in cities under 80,000; systems; assessments or bonds; alteration of boundaries; reassessment of costs and expenses; time for suit or injunction. The governing body of such city shall have power to provide for one or more systems of sewerage, or drainage, or both, for such city, or for any part thereof, with one or more main sewers or drains and sewer or drains outlets, and to build, construct or purchase pumping stations, sewers, sewer service lines and drains by districts or otherwise, as the governing body may determine. In the case of sewer service lines constructed on private property, nothing in this act shall require the city to clean, maintain or replace such lines after the initial purchase or construction thereof.

The costs and expenses of constructing or purchasing the said pumping stations, sewers, sewer service lines and drains, except as provided in K.S.A. 12-619, shall be assessed against the lots and pieces of ground contained within the district in which the same is situated, and shall be levied and collected as one tax, in addition to the other taxes and assessments, and shall be certified by the city clerk to the county clerk and be placed by him or her upon the tax roll for collection, subject to the same penalties, entitled to the same rebates and collected in the same manner as other taxes. Where any property has paid or shall pay its full proportion for pumping stations, general sewers or drains in one district it shall not be transferred to another district and thereby be made liable for taxation for pumping stations, sewers and drains in such other district. The governing body may in their discretion provide for the payment of the costs thereof by installments, instead of levying the entire tax or special assessment for such cost at one time; and for such installments they may issue improvement bonds of the city in the manner provided by law. Where the governing body of any city has not or may not divide such city into more than one district for sewer purposes, and such entire city thus constitutes one sewer district, such cities are hereby exempted from the provisions of this act insofar as the same provides for the levying of a tax or assessment against specific lots and pieces of ground in separate sewer districts, and such cities are hereby authorized to build and construct sewers and sewer systems, and for the purpose of paying for the same the governing body may issue general obligation bonds as provided by law.

The governing body of any such city which is located in a county having a population of less than one hundred eighty-five thousand (185,000) or more than two hundred thousand (200,000) may, by resolution: (1) Alter the boundaries of any district so as to include property which has been annexed subsequent to the creation of such district if such property is within the same watershed and will be served by the main sewer serving such district; and

(2) reapportion and reassess, on the same basis as the original assessment, that portion of the costs and expenses incurred in the construction of sewer mains within such district which were assessed within the district prior to the passage of such resolution, and which remain unpaid, among all lots and pieces of ground within the district, including those added thereto by such resolution, and which receive benefits from such sewers.

No suit to set aside the special assessments herein provided for or to enjoin the making of the same shall be brought, nor any defense to the validity thereof be allowed, after the expiration of thirty (30) days from the time when the amount due on each lot or piece of ground liable for such assessment is ascertained.

History: R.S. 1923, § 12-618; L. 1955, ch. 77, § 1; L. 1967, ch. 84, § 1; L. 1975, ch. 57, § 1; July 1.



12-619 Cost of main sewers, how determined; ordinance; lands not subject to assessment.

12-619. Cost of main sewers, how determined; ordinance; lands not subject to assessment. If the estimated cost of the main sewer or drain of said system now or hereafter constructed shall be relatively large as compared with the estimated cost of the lateral sewers or drains tributary thereto, or if the said main sewer or drain shall be so located that it will or may receive the sewage or drainage from two or more districts, the governing body shall have power to pass an ordinance providing that the cost of such main sewer or drain below a certain designated point shall be borne by the city and paid in the manner provided in K.S.A. 12-624 for the payment of the cost of main sewers and drains now or hereafter constructed beyond the corporate limits of the city. If the said main sewer or drain shall be so located that it will or may receive the sewage or drainage from two or more districts, the governing body shall have power to pass an ordinance providing that the cost of such sewer or drain below a certain designated point shall be divided among the said districts as nearly as possible in proportion to the benefits which the respective districts will eventually receive from the use of the said sewer drain, and that the proportion of the cost assigned to each district shall be assessed against that district in the manner provided by law: Provided, That the said ordinance shall state the point in the line of the main sewer or drain below which the provisions of this section shall apply, shall describe the proposed location of the said main sewer or drain from the said point to the outlet of the same or to the city limits, and shall state the manner of payment of the cost of the said main sewer or drain, whether by the city or by the tributary districts, and if by the tributary districts shall fix the proportion of the cost to be assessed against said district: Provided further, That any land within the corporate limits of any city which land is served by county or township sewers shall not be subject to assessment as herein provided.

History: R.S. 1923, § 12-619; L. 1955, ch. 78, § 1; L. 1965, ch. 92, § 1; May 14.



12-620 Same; sewers in highways or across vacant lots.

12-620. Same; sewers in highways or across vacant lots. The governing body of any such city shall have power to construct sewers or drains through, under, across or along any street, alley or public highway, and may construct such sewers or drains across any vacant lot upon leaving the same in as good condition as such lot was in before the construction of such sewers or drains.

History: L. 1909, ch. 90, § 4; March 30; R.S. 1923, § 12-620.



12-621 Same; sewage disposal works; costs and expenses; general obligation bonds, when; limitations; election upon petition.

12-621. Same; sewage disposal works; costs and expenses; general obligation bonds, when; limitations; election upon petition. The governing body of any such city may operate and maintain disposal works for the purification of the sewage of the city, or of any part thereof. The costs and expenses of building the same shall be borne by the city as a whole, and may be paid out of the general revenue fund; or if the governing body determines, general obligation bonds of the city may be issued therefor in any sum not exceeding three hundred thousand dollars ($300,000) for such purpose, except that in any city located within a county having a population of more than one hundred eighty thousand (180,000) and less than two hundred thousand (200,000), bonds for such purpose may not be issued in any sum exceeding one hundred thousand dollars ($100,000). Such bonds may be issued in addition to the limit of bonded indebtedness of such cities as defined by statute, except that no bonds may be issued under the provisions of this section in excess of one hundred thousand dollars ($100,000) if, within thirty (30) days of the passage of a resolution authorizing the issuance of such bonds, a petition in opposition to such issuance, signed by not less than two percent (2%) of the qualified electors in such city, is filed with the governing body of such city. If such petition is filed within the prescribed time, no such bonds may be issued unless a majority of the qualified electors approve such levy at the next primary or general election.

History: R.S. 1923, § 12-621; L. 1929, ch. 111, § 1; L. 1931, ch. 108, § 1; L. 1955, ch. 79, § 2; L. 1965, ch. 92, § 2; L. 1966, ch. 3, § 1 (Special Session); L. 1975, ch. 58, § 1; April 24.



12-622 Same; sewers and drains outside city; eminent domain.

12-622. Same; sewers and drains outside city; eminent domain. The governing body of any such city shall have power and authority to construct and maintain sewers and drains, with the appurtenances thereof, from the corporate limits of the said city to a connection with any creek, ravine, or river within five miles thereof, and to build, extend, operate and maintain disposal works for the purification of sewage at any point along or near the line of such sewers or drains; and for this purpose the right of eminent domain is hereby granted to such cities.

History: L. 1909, ch. 90, § 6; March 30; R.S. 1923, § 12-622.



12-623 Same; acquisition of land.

12-623. Same; acquisition of land. Whenever the governing body of any such city shall determine to lay off and condemn a right-of-way from the corporate limits of such city to such point on such creek, ravine or river, and to construct sewers or drains, or to build or extend disposal works, as provided herein, the governing body may proceed to condemn the necessary lands or rights-of-way: Provided, Any person through whose lands such sewers or drains may be constructed, or upon whose lands such disposal works may be built, or who would be otherwise damaged, may give consent thereto in writing, and such writing, without formal acknowledgment, may be recorded in the office of the register of deeds of the proper county, and thenceforth the city shall have the same right to construct such sewers or drains and to build and operate such disposal works as though such lands had been formally condemned.

History: R.S. 1923, § 12-623; Dec. 27.



12-624 Cost of main sewers, how determined; costs, how borne; bonds, limitation.

12-624. Cost of main sewers, how determined; costs, how borne; bonds, limitation. All costs and expenses occasioned by the acquisition of a right-of-way either by purchase or condemnation and by the construction of sewers and drains and disposal works beyond the corporate limits of said city shall be borne by the city as a whole and shall be paid out of the general revenue fund or by the issue of improvement bonds of the city as the governing body may determine, in the manner provided by law. Bonds to pay the costs of right-of-way and the construction of sewers and drains beyond the corporate limits of the city may be issued in addition to the one hundred thousand dollars ($100,000) authorized by K.S.A. 12-621 for the construction of disposal works and that such additional bonds may be issued in addition to the limit of bonded indebtedness of such cities as defined by statutes.

History: R.S. 1923, § 12-624; L. 1976, ch. 71, § 1; July 1.



12-626 Construction of pumping stations.

12-626. Construction of pumping stations. Whenever, in the judgment of the governing body of any city in the state of Kansas, in the construction, maintenance and operation of its sewer system, whether it be a part of its sanitary sewer system, storm sewer system, or a combination of both, that on account of elevation, dike, or any other reason, it is impracticable, or too expensive, to excavate in connection with such sewer or intercepting sewer with another sewer district, or intercepting sewer, or in order to provide an outlet of any kind for the sewage of such sewer or intercepting sewer district, whether such sewers be sanitary sewers, storm sewers, or a combination of both, the governing body of such city is hereby empowered to construct a pumping station for the purpose of pumping such sewage of such sewer or intercepting sewer to some other sewer district in said city over any elevation, dike or other obstruction in order to conduct the sewage thereof to a point of outlet, whether such outlet be an intercepting sewer, another main sewer district, a sewage disposal plant, or a stream.

History: L. 1915, ch. 129, § 1; R.S. 1923, § 12-626; L. 1945, ch. 94, § 1; March 30.



12-627 Same; approval of plans.

12-627. Same; approval of plans. Before any such pumping plant shall be constructed the plans and specifications of such pumping station shall first be submitted to the secretary of health and environment of the state of Kansas and be approved by such secretary.

History: L. 1915, ch. 129, § 2; R.S. 1923, § 12-627; L. 1975, ch. 462, § 1; July 1.



12-628 Same; costs; bonds.

12-628. Same; costs; bonds. The cost of construction of such pumping station may be paid from the general fund of such city, or if there be not sufficient money in such fund such city is hereby authorized to issue improvement bonds for the payment thereof to an amount not to exceed the actual cost of said pumping plant. The bonds issued under this act shall be issued as provided by law.

History: R.S. 1923, § 12-628; Dec. 27.



12-629 Same; bond limitations inapplicable.

12-629. Same; bond limitations inapplicable. None of the restrictions and limitations contained in any of the statutes of the state of Kansas heretofore enacted shall apply to, or in any way affect the issuance of the bonds authorized by this act, or the bonds so issued.

History: L. 1915, ch. 129, § 4; March 16; R.S. 1923, § 12-629.



12-630a Bonds for sewage treatment and disposal works; election; service charges; tax levy.

12-630a. Bonds for sewage treatment and disposal works; election; service charges; tax levy. The governing body of any city may provide for one or more systems of works within or without the city for the treatment and disposal of the sewage of the city or of any part thereof and sewage from premises without the city when discharged into the sewer system of the city as authorized by law and may require land and easements and build, rebuild, enlarge, improve, repair, maintain, and operate the same, and for the purpose of building, rebuilding, enlarging, or improving such work or works, or making such extensive repairs as cannot be financed out of current funds, may pay for the same out of the general revenue fund or may issue bonds, which bonds shall not be included in the limit of bonded indebtedness of the city as defined by statutes: Provided, That no issue of bonds shall be made until authorized by a majority of the votes cast on the proposition at an election called and held as provided by the general bond law. Such bonds may be general obligation bonds of the city payable by a general tax, or if the city is authorized by statute to make service charges for the disposal of sewage, the bonds may be made payable out of the revenue therefrom in which case the city shall thereafter make such charges as are necessary to pay the interest on such bonds and to pay the bonds as they mature, or the bonds may be made payable partly by tax levy and partly by such service charges. The cost of operation, maintenance and ordinary repair may be paid by the tax authorized by statute or from service charges as authorized by statute or by both sources of revenue. Sewage disposal works as used herein includes sewage disposal plant, necessary sewers and drains from existing outlets to the plant and from the plant to a creek, ravine or river into which the treated sewage may be drained, necessary pumping plants, force mains and appurtenances necessary to a complete disposal works for the treatment and disposal of sewage.

History: L. 1947, ch. 130, § 1; April 18.



12-631 Ordinance requiring certain property owners to make sewer connections; costs; no-fund warrants, when; tax levies.

12-631. Ordinance requiring certain property owners to make sewer connections; costs; no-fund warrants, when; tax levies. Any city may in the manner hereinafter provided by ordinance require persons and property owners owning buildings within such city, which buildings are, or shall be located near a sewer, or in a block within any sewer district in said city through which a sewer extends, to make such connections with the sewer system, as may be necessary in the judgment of the board of health or in the event such city does not have a board of health, in the judgment of the governing body for the protection of the health of the public, for the purpose of disposing of all substances from any such building affecting the public health which may be lawfully and properly disposed of by means of such sewer, and if any person or persons, shall fail, neglect or refuse to so connect any building or buildings with the sewer system as herein provided for, for more than 10 days after being notified in writing by the board of health or governing body of such city to do so, such city may cause such buildings to be connected with said sewer system, or may advertise for bids for the construction and making of such sewer connections, and contract therefor with the lowest responsible bidder or bidders, and may assess the costs and expense thereof against the property and premises so connected in the manner provided by law. All costs incurred by the city under the provisions of this section may be financed, until the assessment is paid, out of the general fund or by the issuance of no-fund warrants. Whenever no-fund warrants are issued under the authority of this act the governing body of such city shall make a tax levy at the first tax levying period for the purpose of paying such warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and shall not be subject to the aggregate tax levy prescribed in article 19 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto. Such warrants shall be issued, registered, redeemed and bear interest in the manner and in the form prescribed by K.S.A. 79-2940, and amendments thereto, except they shall not bear the notation required by said section and may be issued without the approval of the state board of tax appeals. All moneys received from special assessments levied under the provisions of this section shall, when paid, be placed in the general fund of the city.

History: L. 1915, ch. 130, § 1; R.S. 1923, § 12-631; L. 1965, ch. 93, § 1; L. 2008, ch. 109, § 24; L. 2014, ch. 141, § 18; July 1.



12-631a Alteration, repair, reconstruction or construction of sewer and payment thereof.

12-631a. Alteration, repair, reconstruction or construction of sewer and payment thereof. Whenever, in the opinion of the governing body of any city in the state of Kansas it shall become necessary to alter, repair or reconstruct any existing sewer which serves two or more sewer districts, where sewer districts may have [been] created, or which serves a substantial portion of the city, the governing body of such city may provide for the alteration, repair or reconstruction of any such sewer; or if any such sewer, after having been constructed for twenty years or more, is found to be inadequate, and in the opinion of the governing body of [*] the inadequacy of such sewer can be corrected at a lesser cost by the construction of another sewer in the same watershed, the governing body of such city may provide for the construction of a supplemental sewer.

In order to pay for the construction of sewers herein provided for, the governing body of such city may assess the cost thereof against the sewer district or sewer districts served by such sewer, in cases where sewer districts have been created, or may, if in the opinion of the governing body the cost of such alteration, repair, construction or reconstruction should be borne by the city at large, pay the cost thereof out of the general fund of said city, and if the general fund is insufficient to pay such cost, or if the governing body deems it necessary, such governing body may issue general improvement bonds in the manner provided by law to pay such cost.

All contracts for any such work, and special assessments against any property to pay the same in case such work is to be paid for by special assessments, shall be governed as near as may be by the provisions of law relating to the construction and payment of street improvements. If in the opinion of the governing body the cost of such alteration, repair, construction or reconstruction should be borne by the city at large the governing body may find that such sewer is an interceptor sewer and such finding shall be final and conclusive and shall make such sewer a utility within the meaning of the word "utility" as defined in K.S.A. 10-1201.

History: L. 1929, ch. 114, § 1; L. 1931, ch. 109, § 1; L. 1945, ch. 95, § 1; L. 1955, ch. 74, § 3; June 30.

* Word "of" appears unnecessary.



12-631b Acquisition of certain sewers or sewage facilities; ordinance.

12-631b. Acquisition of certain sewers or sewage facilities; ordinance. Any city of this state is hereby authorized and empowered to acquire by gift, purchase or otherwise any sanitary sewers or sewage lines located within the corporate limits of said city or within a distance of three (3) miles beyond the corporate limits of said city, which facilities have been constructed and are in place. Such acquisition may be by gift, grant or purchase from the United States government or any agency thereof, or any other owner thereof. Such acquisition may be had by any such city when the governing body shall have adopted an ordinance declaring the acquisition of such sewers or sewage facilities to be necessary, convenient or useful to such city and that the same is of value to said city, its inhabitants, or to industries located in the immediate environs of such city and so located as to be served by such sewers or sewage facilities.

History: L. 1947, ch. 131, § 1; L. 1969, ch. 74, §1; July 1.



12-631c Same; service charges; ordinance for management and operation; contracts; sale or disposal; tax revenue not to be used.

12-631c. Same; service charges; ordinance for management and operation; contracts; sale or disposal; tax revenue not to be used. Any city so acquiring any such sewers or sewage facilities as provided in K.S.A. 12-631b, shall have the right to own, operate and maintain such facilities whether located within or without such city and shall have the right to establish just, reasonable, and equitable service charges to be paid to such city for the use of such sewer system, said charges to be based on the quantity and character of both the sewage discharged into the sewer system of the city: Provided further, Sufficient charges may be made for connections to property outside the city to compensate for capital investments made by the city for the sewer system.

The governing body of such city shall have the power to pass ordinances providing rules and regulations for the management and operation of such sewer system, the collection of the charges and the disposition of the revenues therefrom: Provided further, Such city shall have the power to make contracts with persons, firms, corporations, boards of county commissioners, township trustees, sewer districts and other municipalities and political subdivisions for the use and maintenance of such sewers and sewage facilities upon such terms and conditions for such term of years as the governing body of such city may deem proper. Any city so acquiring such facilities shall have the right to sell and dispose of same or any part thereof as may be deemed expedient and to the public interest. No revenue derived from ad valorem taxes shall be used for the acquisition, operation and maintenance of the sewer facilities provided for in this act.

History: L. 1947, ch. 131, § 2; April 4.



12-631d Same; bonds or warrants, when; lien upon facilities.

12-631d. Same; bonds or warrants, when; lien upon facilities. If such sewer or sewage facilities are acquired by purchase and not by gift or grant, then the cost of such acquisition shall be paid by the issuance of warrants or bonds, but any such warrants or bonds issued for the purpose of acquiring such facilities shall be an obligation and a lien upon such facilities only and shall not be a general obligation of the city issuing the same.

History: L. 1947, ch. 131, § 3; April 4.



12-631e Certain cities may alter, repair, construct or reconstruct sewers; payment by city at large; bonds.

12-631e. Certain cities may alter, repair, construct or reconstruct sewers; payment by city at large; bonds. If the governing body of any city located in a county which has a population of less than 20,000 and an assessed tangible valuation of more than $45,000,000 and in which sewer districts have been created determines that it is necessary to alter, repair or reconstruct any existing sewer or construct any additional sewer which serves two or more districts or which serves a substantial portion of the city, the governing body may provide therefor and may (1) assess the cost thereof against the sewer district or sewer districts specially benefited, (2) if the governing body determines that the cost thereof should be borne by the city at large, pay such cost out of the general fund of the city or (3) issue its general improvement bonds to pay therefor in the manner provided by law.

Whenever the governing body of any such city determines that the cost of any such construction or reconstruction should be borne by the city at large and paid for by the issuance of its general improvement bonds, the governing body shall adopt a resolution stating such fact and the amount of bonds which it deems necessary to issue and sell. The governing body shall publish such resolution once each week for two consecutive weeks in a paper of general circulation in such city. After publication, such bonds may be issued and sold, unless a petition in opposition to the same, signed by qualified electors of the city equal in number to not less than 15% of the qualified electors of such city who voted for the office of secretary of state at the last preceding election at which such office was subject to election, is filed with the city clerk of such city within 30 days following the last publication of the resolution. If such a petition is filed, the governing body of such city shall submit the question to the qualified electors of such city at a special election called for such purpose or at the next general city election.

The total amount of bonds issued by any city under the authority conferred by this act shall not exceed the sum of $100,000.

The provisions of law relating to construction and pavement of streets shall be followed in the letting of all contracts and the levying of any special assessments under the provisions of this act.

History: L. 1949, ch. 122, § 1; L. 1981, ch. 173, § 14; July 1.



12-631f Same; payment of outstanding notes.

12-631f. Same; payment of outstanding notes. Any city, such as described in K.S.A. 12-631e which has outstanding at the time this act takes effect temporary notes issued in payment of the costs of any construction or reconstruction of sewers such as described in K.S.A. 12-631e, may pay such temporary notes out of the general fund or by the issuance of general improvement bonds of the city in the manner and subject to the limitations provided in K.S.A. 12-631e.

History: L. 1949, ch. 122, § 2; June 30.



12-631g Sewage service charges by cities and township districts; exceptions.

12-631g. Sewage service charges by cities and township districts; exceptions. The governing body of any city or any township sewer district which has installed or may hereafter install a system of sewage disposal may, by ordinance of such city or by the resolution of the governing body of such township sewer district, establish just and equitable rates of service charges to be paid to such city, or to such township sewer district, for the use of such sewage disposal system by all persons, firms, corporations, city departments, the United States, the state of Kansas and its political subdivisions, and any organizations whose premises are connected or may hereafter be connected to the sanitary sewer system of such city or of such township sewer district: Provided, That the provisions of this act shall not apply to any city of the first class having a population of more than two hundred thousand (200,000).

History: L. 1953, ch. 120, § 1; L. 1957, ch. 88, § 1; April 16.



12-631i Same; sewage disposal system defined; use of revenue.

12-631i. Same; sewage disposal system defined; use of revenue. For the purpose of this act, sewage disposal system shall consist of all means by which sewage is transported, treated and disposed of and shall not include drainage or storm sewers or drains: Provided, That for construction and reconstruction purposes revenue derived under this act shall not be used for sewers, either lateral or main or intercepting, the cost of which is provided by law to be paid by special assessment.

History: L. 1953, ch. 120, § 3; June 30.



12-631j Same; rules and regulations.

12-631j. Same; rules and regulations. The governing body of a city shall have the power by ordinance, and the governing body of a township sewer district shall have power by resolution, to adopt rules and regulations providing for the management and operation of its sewage system, prohibiting the discharge of matter of deleterious to the proper operation of the treatment plant into the sewage system, requiring pretreatment of sewage in unusual cases to prevent overloading the treatment plant, fixing the service charges and methods of collection and providing for the disposition of the revenue therefrom.

History: L. 1953, ch. 120, § 4; June 30.



12-631l Same; disposition of revenues; reduction of tax levy.

12-631l. Same; disposition of revenues; reduction of tax levy. All revenues derived from sewage service charges shall be deposited in the treasury and credited to a separate fund to be known as the sewage disposal fund and such revenues shall be used exclusively for the administration, operation, maintenance, repair, replacement, extension, enlargement, betterments, depreciation and obsolescence of said sewage disposal system and may be used to pay principal of and interest on any bonds issued on account of said sewer system, either general obligation bonds or revenue bonds or both, except bonds issued for any such project the cost of which is payable from special assessments, and said revenues shall be used for no purpose other than those specified herein, and shall not be applied to the construction or reconstruction of sewers, the cost of which is provided by law to be paid from special assessments in a benefit district. When any city or township sewer district has provided for sewage service charges under this statute its power to levy tangible property taxes for the maintenance and operation of sewers and sewage disposal plants under authority of other statutes shall be reduced one-half (1/2) mill.

History: L. 1953, ch. 120, § 6; June 30.



12-631m Sewerage service charges; county, sewer district, improvement district or public agencies; establishment, collection and use of proceeds.

12-631m. Sewerage service charges; county, sewer district, improvement district or public agencies; establishment, collection and use of proceeds. Any county, sewer district, improvement district or public agency authorized by law to establish and/or operate a sewerage system or a part thereof, may, by ordinance or resolution of such county, sewer district, improvement district or agency establish and collect just and equitable rates of service charges to be paid to such county, district or agency for the use of the sewerage system by all persons, firms, corporations, departments of government of the state or of the United States and political subdivisions thereof and any other organizations or users of the system whose premises are connected to the sewer system of such county, district or agency. "Sewerage system" as used in this section means sewers, mains, pumping stations, treatment works, storage facilities and all appurtenance to the collection, storage, treatment and disposal of sewage and/or waste water. All charges collected pursuant to the provisions of this section shall be used for sewerage system purposes.

History: L. 1973, ch. 57, § 1; April 25.



12-631n Municipal sewerage systems; definitions.

12-631n. Municipal sewerage systems; definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein: (a) "Municipality" means any county, city, sewer district or other public agency or any combination thereof;

(b) "Sewerage system" means sewers, mains, pumping stations, treatment works, storage facilities and all other appurtenances to the collection, storage, treatment and disposal of sewage or waste water; and

(c) "P.L. 92-500" means public law 92-500 of the 92nd session of the United States congress, cited as the "federal water pollution control act amendments of 1972."

History: L. 1973, ch. 56, § 1; April 20.



12-631o Same; reserve funds; payment or transfer of certain moneys to fund.

12-631o. Same; reserve funds; payment or transfer of certain moneys to fund. Any municipality, by resolution of the governing body thereof, may establish one or more reserve funds for the future maintenance and operation of its sewerage system and for the construction of improvements and expansions to such system. Such reserve fund or funds may be established whether the municipality finances such sewerage system as a function of its general fund or as a separate or combined utility fund, and any moneys budgeted as a revenue of such general or utility fund for the purposes of the sewerage system may be transferred periodically to such reserve funds by order of the governing body. Any portion of a capital contribution in aid of construction received by a municipality from industrial or other large system users, under the provisions of P.L. 92-500 or under contractual agreements with such municipality, which money has not been credited to a construction or bond payment fund for such sewerage system, or paid to the federal government under the provisions of P.L. 92-500, may be paid to or transferred to such reserve funds.

History: L. 1973, ch. 56, § 2; April 20.



12-631p Same; use of moneys credited to reserve funds; exempt from budget law; retransfer of certain funds authorized.

12-631p. Same; use of moneys credited to reserve funds; exempt from budget law; retransfer of certain funds authorized. Moneys credited to such reserve funds may be used by the municipality for the construction, reconstruction, expansion, operation and maintenance of such sewerage system, or for the making of payments to the federal government under the provisions of P.L. 92-500, and such fund shall not be subject to the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and any acts amendatory thereof or supplemental thereto, except that in making the budgets of such municipality, the amounts credited to and the amount on hand in such reserve funds, and the amount expended therefrom, shall be included in the budgets for the information of the residents of such municipality. If the governing body of any municipality shall determine that all or any part of the moneys which have been transferred or paid to such reserve funds is not needed for the purposes for which so transferred or paid, said governing body by resolution may retransfer such amount not needed to the fund from which it was originally transferred, and such retransfer shall be budgeted and subject to the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and any acts amendatory thereof or supplemental thereto and shall only be used for sewerage system purposes.

History: L. 1973, ch. 56, § 3; April 20.



12-631q Counties and cities may unite in construction of outlets for drainage of storm water; eminent domain; bonds.

12-631q. Counties and cities may unite in construction of outlets for drainage of storm water; eminent domain; bonds. Any county may unite with any city within such county for the purpose of constructing outlets for drainage of storm water in such county or city, as herein provided. Whenever the governing body of any city shall deem it necessary to construct an outlet for drainage of storm water from the corporate limits of any such city, to connect with any creek or river at any point within five miles of such corporate limits, the governing body of any such city shall pass a resolution declaring said improvement to be necessary.

Upon the publication of such resolution in the official city paper, such city shall cause to be made by some competent engineer plans and specifications, together with the estimated cost of such improvement, which plans and specifications and the estimated cost thereof shall be approved by such governing body, and, upon the approval of same, the resolution declaring said improvement necessary, together with such plans and specifications and estimate, shall be submitted to the board of county commissioners of any such county in which such city is located, and when such plans and specifications and estimate are approved by said board of county commissioners such city may proceed to make said improvement, and for this purpose the right of eminent domain is hereby granted. The proceedings for securing the land necessary for such outlet, and the construction of the same, shall be the same as that provided by law for cities in exercising the right of eminent domain.

For the cost of obtaining the land necessary for such outlet, and for the construction of same, bonds may be issued by such city, equal to fifty percent of the cost of obtaining such land and the construction of such outlet, in accordance with the law providing for the issuance of bonds for other internal improvements. Any county uniting with a city in the construction of any such outlet may issue bonds in an amount of up to fifty percent (50%) of the cost of obtaining such land and the construction of such outlet. The bonds issued by such city shall be paid by the levy of a general tax on all the property in any such city, and the bonds issued by such county shall be paid by the levy of general tax on all of the property in any such county.

History: R.S. 1923, § 13-1055; L. 1975, ch. 91, § 1; July 1.



12-631r Storm sewers; construction of improvements outside boundaries of municipality.

12-631r. Storm sewers; construction of improvements outside boundaries of municipality. (a) Whenever the governing body of any city determines it is necessary to construct storm sewers, channels, retention basins or drains for the purpose of managing the storm drainage areas of all or any portion of such city and in the unincorporated areas outside of but within three miles of the corporate limits of such city, the governing body may authorize the construction of such storm sewers, channels, retention basins or drains.  Such construction shall be authorized by ordinance. Such ordinance shall designate where such storm sewers, channels, retention basins or drains shall be located. Construction of such improvements located outside the corporate limits of a city shall not commence unless such construction is approved by a resolution adopted by the board of county commissioners of the county in which such improvements are to be located.

(b) Whenever the governing body of any city determines it is necessary to construct storm sewers, retention basins, channels or drains for the purpose of managing the storm drainage areas of all or any portion of which are located within another city, the governing body may authorize construction of such storm sewers, retention basins, channels or drains. Such construction shall be authorized by ordinance. Such ordinance shall designate where such storm sewers, retention basins, channels or drains shall be located. Construction of improvements located within the corporate limits of another city shall not commence unless such construction is approved by a resolution adopted by the governing body of the city in which such improvements are to be located.

(c) Whenever the board of county commissioners of any county determines it is necessary to construct storm sewers, retention basins, channels or drains for the purpose of managing the storm drainage areas of all or any portion of such county, the board may authorize construction of such storm sewers, retention basins, channels or drains. Such construction shall be authorized by resolution. Such resolution shall designate where such storm sewers, retention basins, channels or drains shall be located.  Construction of improvements located within the corporate limits of a city shall not commence unless such construction is approved by a resolution adopted by the governing body of the city in which such improvements are to be located.

History: L. 1911, ch. 103, § 1; L. 1915, ch. 146, § 1; L. 1917, ch. 106, § 1; R.S. 1923, § 14-522; L. 1975, ch. 91, § 2; L. 1999, ch. 13, § 1; July 1.



12-631s Same; determination of necessity.

12-631s. Same; determination of necessity. For the purpose of constructing improvements authorized by K.S.A. 12-631r, and amendments thereto, the governing body of the city and the board of county commissioners of the county constructing such improvements shall be the sole judge of the necessity for such improvements and the issuance of general obligation bonds in payment therefor.

History: L. 1911, ch. 103, § 4; R.S. 1923, § 14-525; L. 1975, ch. 91, § 3; L. 1999, ch. 13, § 2; July 1.



12-631t Construction and costs of sewage disposal works; bonds.

12-631t. Construction and costs of sewage disposal works; bonds. The governing body of any city shall have the power to provide for one or more systems of disposal works for the purification of the sewage of the city or any part thereof, and to build, operate and maintain such disposal works as the governing body may designate.

The cost and expense of building the same shall be borne by the city as a whole, and may either be paid out of the general revenue fund or by the issuance of general obligation bonds. No such bonds shall be issued in a sum exceeding two hundred thousand dollars ($200,000) in any one year. Sewage disposal works as used herein includes any necessary sewage disposal plant, sewers and drains from existing outlets to the plant and from the plant to a creek, ravine or river where sewage may be drained, pumping plants, force mains, and all appurtenances necessary to construct a complete disposal works for the disposal of sewage.

History: L. 1927, ch. 126, § 1; L. 1949, ch. 133, § 1; L. 1957, ch. 88, § 7; L. 1975, ch. 89, § 1; July 1.



12-631u Same; within or without the city.

12-631u. Same; within or without the city. The governing body of any such city may construct sewage-disposal works within the city limits of any city or within five miles of the city limits of any such city, and such governing body shall have the power and the authority to construct and maintain sewers and drains, pumps and other appurtenances thereof, from the corporate limits of said city to any creek, ravine or river within five miles thereof; and shall have the power and authority to construct and maintain sewers, drains, pumps and other appurtenances thereto from any sewage-disposal plant to connect with any creek, ravine or river within five miles of such disposal plant.

History: L. 1927, ch. 126, § 2; March 15.



12-631v Same; condemn or purchase lands; consent.

12-631v. Same; condemn or purchase lands; consent. The governing body of any such city shall have the power to condemn or acquire by purchase lands for the construction of sewage-disposal plants and lands or any easements therein or rights-of-way necessary for the construction and maintenance of sewers, drains, pumps and other appurtenances provided herein: Provided, Any person through whose lands such sewers or drains may be constructed or upon whose lands such disposal works may be built, or who would be otherwise damaged, may give consent thereto in writing, and such writing, without formal acknowledgment, may be recorded in the office of the register of deeds of the proper county, and thenceforth the city shall have the same right to construct such works as though such lands have been formally condemned.

History: L. 1927, ch. 126, § 3; March 15.



12-631w Sewage disposal works; cost paid by city; bonds.

12-631w. Sewage disposal works; cost paid by city; bonds. All the costs and expenses occasioned by the construction of any such disposal works, including the purchase or condemnation of land therefor and including the purchase or condemnation of land for the construction of sewers, drains, pumps and other appurtenances within or without the city used in connection with such disposal works, shall be borne by the city as a whole and paid out of the general revenue fund or by the issuance of internal improvement bonds. Such bonds shall be issued as provided by law, and shall not be issued in excess of the amount of the improvement, except that any installment coupons shall include the interest on such installments to the maturity thereof. The bonds issued under this act shall not be included in fixing the limit of the bonded indebtedness of the city issuing such bonds.

History: L. 1927, ch. 126, § 4; L. 1983, ch. 49, § 43; May 12.



12-631x Construction and costs of sewage disposal works; payment of bonds; tax levy, use of proceeds.

12-631x. Construction and costs of sewage disposal works; payment of bonds; tax levy, use of proceeds. The governing body of such city shall provide for the payment of said bonds and the interest thereon as the same becomes due and payable by the levy of a general tax on all taxable property in such city. And the governing body of any such city is hereby authorized to levy an annual tax on all taxable, tangible property in such city to be used for the purpose of maintaining and operating sewage-disposal works and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. The revenue derived from such tax, except for an amount to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, shall be kept in a separate fund by the city treasurer and shall be used for no other purpose.

History: L. 1927, ch. 126, § 5; L. 1979, ch. 52, § 32; July 1.



12-631y Delay of assessment of cost by sewer districts; procedure; payment of interest during delay period; notice; hearing.

12-631y. Delay of assessment of cost by sewer districts; procedure; payment of interest during delay period; notice; hearing. (a) The governing body of any sewer district may provide, by resolution, for the delay of the assessment of the actual cost incurred in the construction of improvements except for the cost of interest on temporary notes issued therefor. The delay may not exceed a period of 10 years. The resolution shall state the period for which the delay is granted and a certified copy of the resolution shall be filed with the register of deeds. No fee shall be charged for the filing and the register shall record and index the resolution.

(b) During the period of delay, the governing body annually shall levy a special assessment against the tangible taxable property within the district in an amount sufficient to pay the cost of the interest on the temporary notes. The cost of the interest may be assessed equally per square foot against all tracts of land within the district or against the assessed value of the property with or without regard to the buildings or improvements thereon or in any other reasonable manner.

After the governing body determines the cost of the interest and the assessment to be made against each tract of land within the district, it shall prepare an assessment roll. The proposed assessment roll shall be filed with the county clerk and be open for public inspection. The governing body shall publish a notice that it will meet to consider the proposed assessments. The notice shall be published once each week for two consecutive weeks in the official county newspaper. The second notice shall be published at least 10 days prior to the meeting and shall state the date, time and place of the meeting, the cost of the interest, the proposed method of assessment and that written or oral objections will be considered at the hearing. A copy of the notice also shall be mailed by prepaid first-class mail at least 10 days prior to the hearing to all landowners made liable to pay the assessments. The failure of any landowner to receive the notice shall not invalidate the proceedings. At the meeting or at any adjournment thereof, the governing body shall hear all objections to each proposed assessment and may amend the proposed assessments as to any tract of land. The governing body shall levy the special assessments against the property described in the assessment roll by the adoption and publication of the appropriate resolution. The assessment shall become a lien on the property against which the assessment is made from the effective date of the resolution. Each year thereafter, the governing body shall determine and apportion the cost of the interest on the basis it determines and shall levy a special assessment therefor. Notice of the assessment shall be published once each week for two consecutive weeks in the official county newspaper.

(c) At the expiration of the period of delay, the governing body of the district shall determine the total amount of the cost of construction of the improvement remaining unpaid and shall assess the cost against the tangible taxable property in the district. The cost may be assessed equally per square foot against all tracts of land within the district or against the assessed value of the property with or without regard to the buildings or improvements thereon or in any other reasonable manner which will result in imposing substantially equal burdens or shares of cost upon property similarly benefited. The governing body shall not be required to assess the cost on the same basis used to assess the cost of interest under subsection (b).

After the governing body determines the amount of the cost of the improvement remaining unpaid and the assessment to be made against each tract of land within the district, it shall prepare an assessment roll. The proposed assessment roll shall be filed with the county clerk and be open for public inspection. The governing body shall call and hold a meeting to consider the proposed assessments. Notice of the meeting shall be given in the same manner provided in subsection (b). At the meeting or at any adjournment thereof, the governing body shall hear all objections to each assessment and may amend the proposed assessments as to any tract of land. The governing body shall levy the special assessments against the property described in the assessment roll by the adoption and publication of the appropriate resolution. The special assessment shall become a lien on the property against which the assessment is made from the effective date of the resolution. The resolution shall be published once each week for two consecutive weeks in the official county newspaper and shall include a notice stating that at any time within 30 days after the final publication of the resolution, the assessments may be paid in full without interest. A copy of the resolution and the notice also shall be mailed by prepaid first-class mail to all landowners made liable to pay the assessments at least 10 days prior to the date when the assessments may last be paid in full without interest. The failure of any landowner to receive the notice shall not invalidate the apportionment of the cost. If the assessment is paid in full within the period as to any tract of land, the tract shall be relieved from any further liability for special assessments therefor. If within the period an error in the making of the apportionment is discovered by the governing body, the tract shall be relieved from further liability for the special assessments to the extent of payment made. The governing body shall correct the error and in its discretion may reapportion the cost following the same procedure for apportionment as in the first instance.

After the date on which no more assessments may be paid, the governing body may issue general obligation bonds for the unpaid amount of the assessments. The bonds shall be authorized, issued, registered and sold in the manner provided by the general bond law and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009.

(d) No suit to set aside the assessments or otherwise question the validity of the proceedings under this section shall be brought after the expiration of 30 days from the publication of the resolution fixing the assessments.

History: L. 1983, ch. 89, § 1; April 14.



12-635 Authorization of improvements within or without city limits; eminent domain; federal cooperation; agreements with watershed or drainage districts.

12-635. Authorization of improvements within or without city limits; eminent domain; federal cooperation; agreements with watershed or drainage districts. The governing body of any city of the state of Kansas in, near or through which flows a natural watercourse, the overflow from which, in the event of high water, is liable to cause injury to any bridge, street, alley or public or private property may, in order to prevent said injury, acquire by eminent domain in the manner prescribed by K.S.A. 26-501 to 26-516, inclusive, and amendments thereto, gift or purchase, within said city limits or within ten (10) miles therefrom, the land and easements necessary: (a) To construct drains, canals and artificial watercourses, (b) to widen and straighten existing drains and watercourses, (c) to construct the necessary levees and embankments, (d) to change and raise the grade of streets and alleys and the approaches to bridges, and raise said bridges, or construct bridges where necessary, (e) to widen existing drains, channels and canals, and acquire the necessary outlets therefor beyond the limits of the city, or (f) to cause any and all other necessary work, construction and improvements to be made to protect said city and public and private property therein located from floods and damage by overflow of said natural and artificial watercourses.

The governing body of any city proceeding under this act is hereby authorized: (a) To enter into contracts or agreements with the United States army corps of engineers or any other agency or agencies of the federal government that may be necessary in order to cooperate with the federal government and its agencies; and such contract or agreement shall provide that the city will maintain, repair and operate the flood control works; (b) to enter into contracts or agreements to furnish all of the necessary lands, rights-of-way and easements without cost to the federal government; (c) to enter into contracts or agreements relieving the federal government from any liability and damage to persons or property resulting from construction of the flood control works or resulting after the completion thereof; (d) to enter into contracts or agreements with watershed or drainage districts that may be necessary in order to cooperate with such watershed or drainage districts in matters relating to flood control and drainage. No provision of this act shall be construed to affect the power of drainage districts now organized under the provisions of chapter 24, of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1917, ch. 87, § 1; R.S. 1923, § 12-635; L. 1925, ch. 95, § 1; L. 1929, ch. 107, § 1; L. 1937, ch. 114, § 1; L. 1943, ch. 86, § 1; L. 1947, ch. 109, § 1; L. 1953, ch. 61, § 1; L. 1963, ch. 234, § 21; L. 1978, ch. 57, § 1; March 28.



12-636 Same; resolution; engineer's estimate and report.

12-636. Same; resolution; engineer's estimate and report. Before making the improvements mentioned in K.S.A. 12-635, and amendments thereto, the governing body of the city, by resolution duly passed, shall declare it necessary for the public good and convenience that the property described in the resolution be protected from the overflow of the watercourse and shall require a competent engineer to make a survey thereof and file the same with the city clerk of the city with maps and profiles of the survey and a full and complete plan of protecting the property from the overflow or damage by water of the watercourse and also the physical characteristics and location of any right-of-way, roadbed, bridge or bridges, streets and alleys and other property liable to be injured or damaged by the overflow of the watercourse. The engineer shall also make an estimate of the cost of the entire work and improvement required to protect the property, showing the several items of the same. The engineer shall inspect and examine all lots and buildings thereon, rights-of-way, roadbeds, bridges, culverts, depot grounds, grades, streets, and all railroads, telephone and telegraph and other property liable to be injured or damaged by the overflow of the watercourse. The engineer shall file a report, in duplicate, with the city clerk. Upon the approval of engineer's report by the governing body of the city, the city clerk of the city shall immediately cause one copy of the engineer's report to be filed with the chief engineer of the division of water resources of the Kansas department of agriculture.

History: L. 1917, ch. 87, § 2; R.S. 1923, § 12-636; L. 1995, ch. 116, § 1; L. 2004, ch. 101, § 61; July 1.



12-637 Same; review of engineer's report by chief engineer; approval or disapproval.

12-637. Same; review of engineer's report by chief engineer; approval or disapproval. Upon the city's filing a report with the chief engineer pursuant to K.S.A. 12-636, and amendments thereto, the chief engineer shall carefully examine the report and, if the chief engineer determines it necessary, shall make a personal investigation as to the location of the contemplated improvements, the costs of making the improvements and whether the improvements will accomplish the purpose for which they are intended. The chief engineer shall then approve or disapprove the report and immediately notify the city engineer of the approval or disapproval.

History: L. 1917, ch. 87, § 3; R.S. 1923, § 12-637; L. 1995, ch. 116, § 2; July 1.



12-638 Same; eminent domain proceedings; advertising for bids.

12-638. Same; eminent domain proceedings; advertising for bids. Upon the approval of the engineer's report by the governing body of the city and the division of water resources, the governing body of the city, if property is to be condemned, shall proceed to exercise the power of eminent domain in accordance with K.S.A. 26-501 through 26-516, and amendments thereto, and shall have the right to advertise for bids and enter into a contract for the improvements. Whenever a contract or agreement has been entered into by the United States army corps of engineers or any other federal agency or agencies and the city, or by a watershed or drainage district and the city, or the federal agency or agencies or a watershed or drainage district is willing to enter into the contract with the governing body of the city, for the construction of flood control improvements, the governing body of the city shall not be required to advertise for bids for the construction of the flood control works.

History: L. 1917, ch. 87, § 4; R.S. 1923, § 12-638; L. 1947, ch. 109, § 2; L. 1953, ch. 61, § 2; L. 1963, ch. 234, § 22; L. 1978, ch. 57, § 2; L. 1995, ch. 116, § 3; July 1.



12-640 Same; objection to appraiser's report; notice and hearing.

12-640. Same; objection to appraiser's report; notice and hearing. At the next meeting, regular or special, of the governing body of said city, after the filing of the report of said appraisers, said governing body shall fix a time and place for the hearing of all objections to the report of said appraisers. Said governing body shall give notice thereof by causing a publication to be published once in the official city paper at least ten days before the date set for said hearing.

History: L. 1917, ch. 87, § 6; April 5; R.S. 1923, § 12-640.



12-641 Same; hearing on report.

12-641. Same; hearing on report. At the time and place fixed in said notice, the governing body shall meet for the hearing of objections. If they shall find that due notice has not been given as required by this act, they shall continue the hearing to a date to be fixed by them and order the publication of the notice as hereinbefore provided; and when they shall find that due notice has been given, they shall proceed to hear any and all objections that may have been filed as to the final amount of damage awarded by said assessors against each lot, tract or parcel of land or other property, and to that end they may confirm, approve, modify or amend the report of said appraisers in any particular, and when they have, in said manner, adjusted, equalized and determined the amount of damage to the lands and other property as above required, less the benefits accruing thereto, they shall enter an order confirming the same. Said hearing may be adjourned from time to time as said governing body may determine.

History: L. 1917, ch. 87, § 7; April 5; R.S. 1923, § 12-641.



12-642 Same; time for objections to report.

12-642. Same; time for objections to report. All objections to the report of said appraisers must be in writing and filed with the city clerk of said city forty-eight hours prior to the time fixed for the hearing of the same.

History: L. 1917, ch. 87, § 8; April 5; R.S. 1923, § 12-642.



12-643 Same; appeal to district court; bond; transcript, filing.

12-643. Same; appeal to district court; bond; transcript, filing. Any person, firm or corporation who has filed objections and had a hearing as herein provided, feeling aggrieved by the decision and judgment of the governing body, may appeal to the district court of the county in which said city is situated upon giving a bond, payable to the city and any owner of property liable to be injured and conditioned that in the event that the amount of the judgment recovered is not greater than the damage allowed by said city, they will pay all damages which may accrue to the city and to the property liable to be injured by reason of the overflow of said watercourse caused by delay in making improvements by reason of the appeal. The bonds shall be approved by and filed with the city clerk within ten days after the rendition of the decision appealed from.

Within twenty days after the filing of the bond, said city clerk shall make and file a transcript of said hearing, together with all the papers relating thereto, with the clerk of the district court. Upon the filing of the transcript and bond, the district court shall have jurisdiction of the cause and the same shall be docketed and filed as in appeals in other civil actions. The district court shall hear all competent evidence as to benefits received and damages sustained for said improvements. All objections that shall be filed shall be heard and determined by the court as one proceeding and only the one transcript of the final order of the governing body of said city shall be required. The clerk of the district court, upon the rendition of said judgment, shall forthwith certify the decision of the court to the governing body of said city, who shall take such action as may be rendered necessary by such decision.

History: L. 1917, ch. 87, § 9; R.S. 1923, § 12-643; L. 1977, ch. 105, § 1; July 1.



12-644 Overflow of natural watercourses; bonds of city.

12-644. Overflow of natural watercourses; bonds of city. In order to provide for the payment of the costs of flood control improvements and the damages occasioned by reason thereof, the governing body of the city may issue internal improvement bonds of the city as provided by law. Such internal improvement bonds may be general obligation bonds of the city if the city is proceeding under K.S.A. 12-635 to 12-646a, inclusive, and amendments thereto. Such bonds shall not be issued in an amount in excess of the contract price of the work improvement, plus the total amount of damage allowed for injury to property and the cost of the right-of-way as determined by article 2 of chapter 26 of Kansas Statutes Annotated or K.S.A. 12-639 to 12-643, inclusive, and amendments thereto, except that any installment coupons shall include the interest of such installments to the maturity thereof.

History: R.S. 1923, § 12-644; L. 1947, ch. 109, § 3; L. 1951, ch. 130, § 1; L. 1983, ch. 49, § 44; May 12.



12-645 Same; appraisers; special benefit assessments; general tax levy, when.

12-645. Same; appraisers; special benefit assessments; general tax levy, when. The governing body shall appoint three disinterested householders of the said city to appraise any special benefits that may accrue to any property by reason of said improvements being made. Said appraisers, before entering upon their duties, shall first take and subscribe to an oath to faithfully perform their duties as such appraisers and shall personally view, inspect and examine all lots and pieces of land liable to be specially benefited by said improvement being made. If in their judgment, the improvement benefits the city generally, said appraisers shall report the same to the governing body.

The governing body shall have the power to approve or reject the report of such appraisers. If such report of the appraisers is approved by such governing body, then the cost of the improvement shall be assessed against the city generally, and said governing body shall provide for the payment of the bonds issued hereunder and the interest thereon as the same becomes due and payable by the levy of a general tax on all of the taxable property of said city. If such report is disapproved by the governing body it shall discharge said appraisers and appoint three new appraisers who shall qualify and proceed as herein provided. If, in their judgment, any lots and pieces of land will be specially benefited by said improvement being made, other than the benefits to the city generally, said appraisers shall report the same to the governing body, listing the lots and pieces of land specially benefited and the amount of special benefit to each.

The same notices, public hearings, time for objections and appeals shall apply to the report assessing special benefits as provided for the report of appraisers to assess damages as provided in K.S.A. 12-639 to 12-643. The governing body shall have the power to revise and correct said report if in its judgment any benefit appraised to a lot or piece of land is too much or too small, and when so revised, corrected and approved by the governing body, the special benefits so ascertained shall be assessed against each lot and piece of land and collected the same as special taxes for sewers are collected: Provided, That should the benefits so ascertained exceed the cost of the improvement, a pro rata reduction shall be made to each lot and piece of land, so that the total assessments shall equal the cost of the improvement; and should the benefits so ascertained be less than the cost of the improvement, the remainder of the cost shall be assessed against the city generally, and said governing body shall provide for the payment of the said city at large portion of said bonds and the interest thereon as the same becomes due and payable, by the levy of a general tax on all the taxable property in said city.

History: L. 1917, ch. 87, § 11; R.S. 1923, § 12-645; L. 1927, ch. 99, § 1; L. 1951, ch. 130, § 2; March 9.



12-646 Same; bond limitations inapplicable, when.

12-646. Same; bond limitations inapplicable, when. Bonds issued under the provisions of this act shall not be included in fixing the limit of bonded indebtedness of cities of the second class. Bonds issued under the provisions of this act shall not be included in fixing the limit of bonded indebtedness of cities of the third class if the question of the issuance of such bonds has been submitted to and approved by a majority of the qualified electors of such city voting thereon at an election noticed, called and held in the manner provided in K.S.A. 10-120.

History: L. 1917, ch. 87, § 12; R.S. 1923, § 12-646; L. 1976, ch. 72, § 1; April 5.



12-646a Flood control works; maintenance and operation; tax levy, use of proceeds.

12-646a. Flood control works; maintenance and operation; tax levy, use of proceeds. For the purpose of maintaining and operating any flood control works or dikes heretofore or hereafter constructed with or without the assistance of the U.S. army corps of engineers or any other agency of the federal government and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, the governing body of any city is hereby authorized and empowered to levy annually a tax upon all the tangible taxable property within said city. It shall be the duty of the governing body of any city having such flood control works or dikes to keep the same in serviceable condition and to make such repairs thereon as may be necessary from time to time.

History: L. 1947, ch. 129, § 1; L. 1970, ch. 69, § 6; L. 1975, ch. 494, § 5; L. 1979, ch. 52, § 33; July 1.



12-646b City of Halstead authorized to establish a flood control improvements fund.

12-646b. City of Halstead authorized to establish a flood control improvements fund. (a) The governing body of the city of Halstead, Kansas, may establish, by adoption of an ordinance, a flood control improvements fund. The ordinance establishing such fund, and any amendments thereto, may provide for the budgeted transfer of moneys from other city funds lawfully available for improvement purposes to the flood control improvements fund, including moneys in the city's federal general revenue sharing fund and general fund. The governing body of the city is hereby authorized to levy a tax upon all tangible taxable property within the city to finance any flood control improvements authorized pursuant to K.S.A. 12-635 to 12-646a, inclusive, and amendments thereto. Revenue derived from such levy shall be deposited in the flood control improvements fund.  Any general property tax specifically levied for the use of such fund shall be authorized by ordinance adopted under the provisions of section 5 of article 12 of the Kansas constitution.

(b) Moneys in the flood control improvements fund may be used to finance, in whole or in part, any flood control improvement authorized pursuant to K.S.A. 12-635 to 12-646a, inclusive, and amendments thereto, and any other costs or expenses incurred thereunder. The ordinance may provide that disbursements from such fund may be made for engineering and other advance flood control improvement plans and studies and that reimbursements may be made to the fund from bond proceeds, special assessments or state or federal aid available for the completed project.

(c) Except for such reimbursed expenses, no moneys shall be credited to such special fund except as may be budgeted annually, or transferred by the annual budget from other funds. Such fund shall not thereafter be subject to the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto. In making the budget of the city, the amounts credited to, and the amount on hand in, such special fund and the amount expended therefrom shall be shown thereon for the information of the taxpayers of the city. Moneys in such fund may be invested in accordance with the provisions of K.S.A. 10-131, and amendments thereto, with interest thereon credited to such fund.

(d) If the governing body of the city determines that money which has been transferred to such special fund or any part thereof is not needed for the purposes for which so transferred, the governing body, by adoption of a resolution, may transfer such amount not needed to the general or other fund from which it was derived and such transfer and expenditure thereof shall be subject to the budget requirement provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto.

History: L. 1986, ch. 63, § 1; April 24.



12-667 Levy of assessments in installments.

12-667. Levy of assessments in installments. Whenever in the judgment of the governing body of any city the special assessments on any lot or piece of land within a benefit district created by such city would be burdensome if collected in one installment, the said governing body may levy the amount of said special assessment in not to exceed ten (10) annual installments together with interest at not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009 upon the whole amount remaining due and unpaid each year.

History: R.S. 1923, § 12-667; L. 1970, ch. 64, § 99; March 21.



12-671 Land for streets and alleys; bond issue; tax levy.

12-671. Land for streets and alleys; bond issue; tax levy. When the governing body of any city shall deem it necessary in order to pay for lands hereafter or heretofore appropriated or purchased for opening, widening, or extending any street or alley it may issue and sell to obtain funds therefor the negotiable bonds of such city in a sum not to exceed the cost thereof. Said board shall levy and certify to the county clerk, to be placed upon the tax rolls, a tax sufficient to pay the interest on said bonds and the principal at maturity.

History: R.S. 1923, § 12-671; L. 1957, ch. 89, § 1; June 29.



12-672 Docks, wharves, and river terminals.

12-672. Docks, wharves, and river terminals. Any city in the state of Kansas shall have and is hereby vested with full power and authority to acquire, by gift, purchase or condemnation, sites, and to own, construct, maintain, operate or lease out docks, wharves and river terminals; to provide suitable buildings and equipment for the accommodation of passengers and for the handling, storage, transportation and delivery of freight, express and mail; to make suitable charges for its services; to provide adequate police protection, and from time to time, by ordinance, to establish such rules and regulations and to employ such agency or agencies as may be needful and proper to carry out the powers hereby granted.

History: L. 1929, ch. 115, § 1; Feb. 21.



12-673 Same; bonds, terms.

12-673. Same; bonds, terms. Said cities shall have the power to issue bonds to pay for any lands acquired, and the wharves and improvements constructed thereon, when authorized by a vote of the people at a general election or any special election held for that purpose, and said bonds to be serial bonds over a period not to exceed thirty (30) years, and to bear interest not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009. Bonds issued in pursuance of this act shall never exceed one percent (1%) of the assessed valuation of said city.

History: L. 1929, ch. 115, § 2; L. 1970, ch. 64, § 9; L. 1978, ch. 99, § 10; April 25.



12-681 Certain street and alley improvement in second-class cities and first-class cities under 50,000; resolution; bonds; limitations.

12-681. Certain street and alley improvement in second-class cities and first-class cities under 50,000; resolution; bonds; limitations. The governing body of all cities of the first class having a population of less than fifty thousand inhabitants and cities of the second class are hereby authorized and empowered to recurb, regutter, resurface or repave, including necessary drainage facilities, any street or alley or any portion thereof when said street or alley has by reason of public travel thereon or by reason of the elements become in need of surface restoration or other construction and improvement, and the governing body shall have the power to determine such need, and when the governing body determines that the making of such improvements is deemed expedient it may by resolution so declare the necessity therefor and cause said improvement to be made.

The cost of said recurbing, reguttering, resurfacing or repaving, shall be borne by the city at large, and the governing body of said city is hereby empowered to issue general improvement bonds for the purpose of raising funds for making such improvements in an amount not exceeding the total cost of said improvement: Provided, That the total amount of bonds issued for such improvements in any one year shall not exceed an amount equal to one-third of one percent of the assessed tangible valuation of such city, except that in such cities of the first class said amount shall not exceed one-half of one percent of said valuation: Provided further, That bonds for such improvements shall not be outstanding at any one time in an amount in excess of one percent of such assessed tangible valuation, except that in such cities of the first class said amount shall not exceed one and one-half percent of said valuation.

No street or alley or any portion thereof shall be recurbed, reguttered, resurfaced or repaved under the provisions of this act until at least ten years shall have elapsed, subsequent to the date of completion of such original improvement.

History: L. 1941, ch. 109, § 1; L. 1945, ch. 96, § 1; June 28.



12-682 Same; election; notice.

12-682. Same; election; notice. The provisions of this act shall not apply to any city, unless and until the question of the adoption of the provisions of this act by such city shall have been submitted to the qualified electors of the city at any regular city election for their approval or rejection and a majority of those voting on the question vote in favor of the adoption of the provisions of this act. The governing body of the city may submit the question of the adoption of the provisions of this act to the electors of such city at any such election, notice of which shall be given by publication in the official city paper once each week for two consecutive weeks, with the last publication not less than five days prior to such election. Such notice shall contain a copy of the proposition to be voted upon.

History: L. 1941, ch. 109, § 2; L. 1981, ch. 173, § 15; July 1.



12-685 Designation of main trafficways.

12-685. Designation of main trafficways. The governing body of any city is hereby authorized and empowered to designate and establish, by ordinance as a main trafficway any existing or proposed street, boulevard, avenue or part thereof, within such city, the primary function of which is, or shall be, the movement of through traffic between areas of concentrated activity within the city or between such areas within the city and traffic facilities outside the city performing the function of a major trafficway. Such designation by the governing body shall be final and conclusive.

History: L. 1959, ch. 71, § 1; June 30.



12-686 Same; designating trafficway connections with main trafficways; right-of-way.

12-686. Same; designating trafficway connections with main trafficways; right-of-way. Whenever in the judgment of the governing body of any city which has designated and established main trafficways under the provisions of this act, it is necessary to provide adequate connections with or between any main trafficways of said city or for the purpose of relieving traffic congestion at certain points on said main trafficways, said governing body is hereby authorized and empowered to designate and establish, by ordinance, certain portions of existing streets, boulevards, avenues or viaducts as trafficway connections or to acquire by purchase or condemnation the necessary right-of-way for such purposes and designate and establish the same as trafficway connections, and to connect any street, boulevard, avenue or viaduct with any of the main trafficways and/or connect any two (2) main trafficways and designate and establish the same as trafficway connections. Such designation by the governing body shall be final and conclusive.

History: L. 1959, ch. 71, § 2; June 30.



12-687 Same; improving trafficways and connections.

12-687. Same; improving trafficways and connections. The governing body of such city shall have power to improve or reimprove or cause to be improved or reimproved, any main trafficway or trafficway connection designated and established under the provisions of this act. Such improvement or reimprovement may include grading, regrading, curbing, recurbing, guttering, reguttering, paving, repaving, macadamizing, remacadamizing, constructing, reconstructing, opening, widening, extending, rounding corners, straightening, relocating, building any necessary bridges and approaches thereto, viaducts, overpasses, underpasses, culverts and drainage, trafficway illumination, traffic control devices, pedestrian ways, or other improvements, or any two (2) or more of such improvements or reimprovements and the acquisition of right-of-way by purchase or condemnation when necessary for any of such purposes. The governing body may also employ highway and traffic engineering assistance when necessary to the proper development and planning of such improvement or reimprovement.

History: L. 1959, ch. 71, § 3; June 30.



12-689 Same; costs; how paid.

12-689. Same; costs; how paid. All costs of improvements or reimprovements authorized under the provisions of this act, including acquisition of right-of-way, engineering costs, and all other costs properly attributable to such projects shall be paid by the city at large from the general improvement fund, general revenue fund, internal improvement fund, or any other fund or funds available for such purposes, or by the issuance of general improvements bonds.

History: L. 1959, ch. 71, § 5; June 30.



12-690 Same; supplemental.

12-690. Same; supplemental. This act shall be supplemental to all other acts relating to the improvement of streets, and shall not prevent the use of other statutes for the improving of any such street, boulevard or avenue.

History: L. 1959, ch. 71, § 6; June 30.



12-691 Certain county and city agreements with federal agencies on recreational facilities along rivers.

12-691. Certain county and city agreements with federal agencies on recreational facilities along rivers. Any county or city in which the corps of engineers of the United States army or any other department or agency of the government of the United States is authorized by congress to construct works for recreational purposes along any river or tributary thereof lying within or adjacent to the city or county may, if in the opinion of the governing body of the county or city the construction is for the public welfare:

(1) Enter into an undertaking in the name of the county or city to hold the United States free from any damage to persons or property resulting during construction or after completion thereof;

(2) Contract with the government of the United States in the name of the county or city to maintain, keep in repair and operate the works, when completed; and

(3) Furnish all necessary lands, rights-of-way and easements for construction of the works.

History: L. 1967, ch. 517, § 1; July 1.



12-692 Acquisition of land to open, widen or extend street or to construct or improve storm sewer or drain; special assessments; exemption of certain property.

12-692. Acquisition of land to open, widen or extend street or to construct or improve storm sewer or drain; special assessments; exemption of certain property. (a) All lots or tracts of land abutting upon any existing or proposed street or highway, the owner or owners or predecessors in title to which, have dedicated or conveyed property necessary for the opening, widening or extending of such street or highway, may, at the discretion of the governing body of the city, be exempt, in whole or in part from the payment of special assessment to pay the cost of acquiring land necessary for such opening, widening or extension from owners of lots or tracts of land abutting upon such existing or proposed street or highway and failing or refusing to dedicate or convey such property.

(b) All lots or tracts of land abutting upon or situated above any existing or proposed storm sewer or drain, the owner or owners or predecessors in title to which have dedicated or conveyed property necessary for the construction or improvement of such storm sewer or drain, may, at the discretion of the governing body of the city, be exempt, in whole or in part, from special assessments made to pay the costs of acquiring land necessary for the construction or improvement of such proposed or existing storm sewer or drain.

History: L. 1970, ch. 70, § 1; L. 1971, ch. 43, § 1; L. 1979, ch. 53, § 1; July 1.



12-693 Improvements by cities within unincorporated territory within three miles of corporate limits; financing and payment of cost of improvement; agreement with county to establish improvement district for road and street improvements.

12-693. Improvements by cities within unincorporated territory within three miles of corporate limits; financing and payment of cost of improvement; agreement with county to establish improvement district for road and street improvements. (a) All cities are hereby authorized to make improvements authorized by and in the manner provided for in the general improvement and assessment law as contained in chapter 12, article 6a of Kansas Statutes Annotated, in those unincorporated areas beyond their corporate limits and within three miles thereof. Before any such improvements shall be made: (1) The city shall have adopted, in the manner provided by law, regulations governing the subdivision of land in such unincorporated area; (2) the city shall have obtained the county's consent to making such improvements; or (3) 100% of the property owners located outside the city limits and benefited by such improvements shall have signed a petition requesting that the city make such improvements.

(b) Such improvements may be located in a proposed improvement district which is wholly outside the corporate limits of the city or partially within the city limits. Improvements within such three mile area located in a proposed improvement district which is wholly outside the corporate limits of the city shall be commenced only upon a petition submitted pursuant to K.S.A. 12-6a04, and amendments thereto, signed by both a majority of the owners of record of property and the owners of record of more than one-half of the area liable for special assessment under the proposal. Except as provided in subsection (c), improvements within such three mile area located in a proposed improvement district which is partially within the corporate limits of the city shall be commenced only upon a petition found sufficient by the provisions of K.S.A. 12-6a04, and amendments thereto, except that for the purpose of determining the sufficiency of the signatures to such petitions only, that area which is outside the corporate limits of the city shall be considered to constitute the proposed district. Financing of the improvements, including the levying of special assessments, shall be made in the same manner as if the improvements were made within the corporate limits of the city. In the event the improvements authorized hereunder are for water, storm water drain or sanitary sewer systems, the city is hereby authorized to impose upon the property served, user fees which may be based upon the cost of the operation and maintenance of such improvements and also the recovery of an equitable portion of the capital improvement costs of any of such improvements originally charged to or assessed against property within the corporate limits of such city. The user fees herein authorized shall be a lien against the property served and may be collected in the same manner as delinquent real estate taxes.

(c) If the area of a proposed improvement district is located partly within and partly outside the city, and the construction, reconstruction or other improvement to roads or streets which lie upon the corporate boundary limits of the city is proposed, the governing body of the city and the board of county commissioners of the county may enter into agreements whereby the city or county may initiate such improvements by the establishment of an improvement district by the city under the provisions of K.S.A. 12-6a04, and amendments thereto. Such agreement shall provide for the proportionate share of the total costs of the improvement which shall be paid by the city and by the county and the share to be paid by the levying of special assessments against the benefiting property within the improvement district. If the proposed boundary line road or street improvement involves a road under the jurisdiction of a township, the governing body of the township also may enter into an agreement with the governing body of the city to contribute a share of the cost of the improvement. If the area of a proposed improvement district includes property within an industrial district, established by a charter resolution adopted pursuant to K.S.A. 19-101a, and amendments thereto, which effected changes in the provisions of K.S.A. 19-3801 et seq., and amendments thereto, the board of directors of such industrial district shall have the right to approve or disapprove the agreement prior to the undertaking of any improvement. If the board disapproves the agreement, the industrial district shall not be liable for the cost of any improvement undertaken pursuant to such agreement.

History: L. 1968, ch. 122, § 1; L. 1969, ch. 98, § 1; L. 1976, ch. 73, § 1; L. 1988, ch. 270, § 1; L. 2009, ch. 121, § 1; July 1.



12-694 Water course improvements; eminent domain; police jurisdiction.

12-694. Water course improvements; eminent domain; police jurisdiction. The governing body of any city may establish, make and regulate public wells, cisterns, aqueducts and reservoirs and provide for filling the same and may establish, alter, change, relocate, straighten, divert and otherwise improve the channels of watercourses, navigable or otherwise, remove and change bridges and remove obstructions, wall watercourses and cover them over, and in connection therewith construct and maintain within or outside of the city limits such channels, tunnels, aqueducts and ditches as may be required and necessary to form an outlet and drain said water carried by such watercourses into a creek, ravine or river, and build and erect all walls, embankments, levees and ripraps to protect the banks thereof, and for all or any of said purposes such cities may acquire, own and hold by gift, purchase or by the exercise of the power of eminent domain in accordance with K.S.A. 26-501 to 26-516, inclusive, within or without the city limits, within five (5) miles therefrom, or within twenty (20) miles therefrom where it is necessary in order to obtain an adequate water supply for such cities, all lands required and necessary therefor, and pay all damages for property taken or injured and may enact any and all ordinances for said purposes, but no such construction shall be made within the corporate limits of any other city until such city shall first consent thereto. In the construction and maintenance of such work and improvement such city may receive aid and contributions toward the payment of the cost thereof from, and may contract and cooperate with, municipal and other corporations and individuals of this or any other state. The police jurisdiction of the city shall extend over such lands as acquired beyond the city limits except where such acquired land is already under the police jurisdiction of some other city.

History: R.S. 1923, § 14-701; L. 1927, ch. 139, § 1; L. 1935, ch. 121, § 1; L. 1963, ch. 234, § 36; L. 1975, ch. 118, § 1; July 1.



12-695 Same; bond limitations inapplicable.

12-695. Same; bond limitations inapplicable. The bonds issued under this act shall not be included in fixing the limit of any bonded indebtedness of cities.

History: L. 1927, ch. 139, § 11; L. 1975, ch. 118, § 2; July 1.



12-6,102 City-county storm drainage system; resolution; method of assessment.

12-6,102. City-county storm drainage system; resolution; method of assessment. The governing body of any city and the board of county commissioners of the county in which such city is located may provide for a system of storm drainage in any natural drainage area located within the corporate limits of the city and the adjacent unincorporated area of the county. The governing body of the city and the board of county commissioners of the county may by joint resolution create a joint storm drainage district and provide for the construction of, and maintenance of main and lateral storm water drains therein.  Such joint resolution shall provide for the method of assessment to be utilized in assessing the cost of improvements against the property within the district and the portion, if any, of the cost to be borne by the city at large. Final engineering plans for any proposed improvement shall be approved by both the governing body of the city and the board of county commissioners of the county.  Improvement projects within such district, including that portion lying outside the city, shall be administered by the city and shall be initiated, authorized, and financed by the issuance of bonds and the levying of special assessments in the manner provided for the initiation, authorization and financing of improvements under the provisions of article 6a of chapter 12 of the Kansas Statutes Annotated, and amendments thereto, and on the basis of any reasonable assessment plan which considers land use and which will result in imposing substantially equal burdens upon property similarly benefited, and in accordance with the provisions of the joint resolution. Moneys received from special assessments levied against property located outside the corporate limits of the city shall be paid to the city for the retirement of bonds issued by the city for payment of the cost of improvements within such district for which such assessments were levied.

History: L. 1980, ch. 58, § 1; July 1.



12-6,103 Same; preparation of assessment roll; public inspection.

12-6,103. Same; preparation of assessment roll; public inspection. As soon as the total cost of any proposed improvement is determined, the governing body of the city and the board of county commissioners of the county shall cause the assessments against each lot, piece or parcel of land deemed to be benefited, to be determined in the manner set forth in the joint resolution and an assessment roll shall be prepared. The proposed assessment roll shall be filed with both the city and county clerks and be open for public inspection.

History: L. 1980, ch. 58, § 2; July 1.



12-6,104 Same; publication of joint resolution; mailing of assessment notices; protest petition and election; qualified elector defined.

12-6,104. Same; publication of joint resolution; mailing of assessment notices; protest petition and election; qualified elector defined. Notwithstanding the provisions of K.S.A. 12-6a06, whenever a joint storm water drainage district is created under K.S.A. 12-6,102, the governing body of the city and the board of county commissioners of the county shall publish the joint resolution creating the district once each week for two consecutive weeks in the official newspaper of the county. At the same time as the joint resolution is published for the last time, the city or county clerk shall mail to the owners of the property made liable to pay an assessment at their last known post office address, a notice that a joint resolution has been adopted to create the joint storm drainage system and a statement of the cost proposed to be assessed against the land so owned. If, within sixty (60) days following the last publication of the resolution and the mailing of the notices to the individual landowners, a petition protesting the creation of the district signed by not less than five percent (5%) of the qualified electors of the proposed district is filed with the county election officer, no district shall be created unless the proposition has been submitted to and approved by a majority of the qualified electors of the district voting at an election called and held thereon. Qualified elector for the purpose of this act shall mean any person eighteen years of age or over who is a resident of the proposed joint storm drainage district or who owns land within the proposed district. Such election shall be noticed, called and held in the manner prescribed for the noticing, calling and holding of elections under the general bond law.

History: L. 1980, ch. 58, § 3; July 1.



12-6,105 Limitation on actions to set aside special assessments under civil rights statute.

12-6,105. Limitation on actions to set aside special assessments under civil rights statute. (a) It is in the public interest to allow local units of government to finance the costs of public improvements by levying special assessments against the property which benefits from the improvements. It also is in the public interest, following timely notice and the opportunity to protest the levying of special assessments at a public hearing, that all challenges to the validity of the special assessments or to the proceedings relating thereto be commenced and resolved in a prompt and timely manner in order to avoid delay and increased public expense for the public improvements.

(b) No suit, brought under any federal civil rights statute, to set aside any special assessments levied against property pursuant to the laws of this state or to otherwise question the validity of the proceedings relating thereto shall be brought after the expiration of 90 days from the publication of the ordinance, resolution or other order fixing the special assessments.

History: L. 1984, ch. 58, § 1; April 19.



12-6,110 Public improvements, costs; installment payments; delay in payment of assessments; bonds.

12-6,110. Public improvements, costs; installment payments; delay in payment of assessments; bonds. Whenever the governing body of any city authorizes the construction of any public improvement, the expense of which is chargeable to a benefit district, the governing body may provide for the payment of the cost thereof by installments, instead of levying the entire tax or special assessment for such cost at one time. In addition, the governing body may authorize and provide for a delay in the payment of such assessments subject to the conditions and in the manner provided in this act. The governing body may issue internal improvement bonds of the city to pay the cost of such improvements. The procedure for assessing and collecting the installments, or for redeeming lands from special assessments, for bonds issued for the construction of public improvements shall be the same as for bonds issued for paving, so far as the same is applicable, and for the cost of such public improvements as are made payable out of the general improvement fund of the city. The governing body also may issue general improvement bonds of the city, and such bonds and the interest thereon shall be paid by the levy of a general tax on all the property in the city.

History: R.S. 1923, § 13-1018; L. 1937, ch. 132, § 1; L. 1941, ch. 122, § 10; L. 1945, ch. 113, § 1; L. 1947, ch. 138, § 1; L. 1951, ch. 151, § 1; L. 1969, ch. 95, § 1; L. 1981, ch. 80, § 1; L. 1991, ch. 64, § 1; July 1.



12-6,111 Same; delay in payment of special assessments; financial analysis; extension; payments due, when.

12-6,111. Same; delay in payment of special assessments; financial analysis; extension; payments due, when. The governing body of any city may authorize and provide for a delay in the payment following a financial analysis of special assessments for the cost of constructing public improvements in unplatted and undeveloped areas of the city. The governing body of such city may provide for a delay in the commencement of payment of some or all special assessments upon such property for a designated period of not to exceed 15 years or until such property is platted or developed if the same occurs prior to the conclusion of the period designated. In the event a benefit district is not developed to 50% of its area, an additional extension of 10 years before commencement of payments may be granted in the benefit district. All such assessments shall be due and payable at the time such property is platted or developed or at the expiration of the designated period. The payments for land which has not been platted or developed within the extension period shall become due and payable in a like manner as if the time for the payment of special assessments had not been delayed and extended.

History: L. 1969, ch. 95, § 2; L. 1981, ch. 80, § 2; L. 1991, ch. 64, § 2; July 1.



12-6,112 Same; ordinance requirements; notation of "payment delayed"; collection of assessments.

12-6,112. Same; ordinance requirements; notation of "payment delayed"; collection of assessments. Ordinances levying special assessments for the costs of constructing public improvements upon property for which the city has granted a delay in payment shall state the period of the delay granted. The city clerk shall when certifying such special assessments to the county clerk, note thereon the words "payment delayed" and the period for which such delay has been granted. Such special assessments, when levied and certified and when they become due shall be collected as other taxes.

History: L. 1969, ch. 95, § 3; L. 1981, ch. 80, § 3; July 1.



12-6,113 Same; undeveloped areas defined.

12-6,113. Same; undeveloped areas defined. For the purpose of this act, undeveloped areas shall mean those areas which:

(a) Are in excess of 2 1/2 acres;

(b) have not been platted;

(c) are primarily used for agricultural purposes; and

(d) have a population density of less than one family per acre.

History: L. 1969, ch. 95, § 4; L. 1981, ch. 80, § 4; L. 1991, ch. 64, § 3; July 1.



12-6,114 Same; principal and interest payments during delayed period; revenues from public improvement charges; assessment of costs incurred by city.

12-6,114. Same; principal and interest payments during delayed period; revenues from public improvement charges; assessment of costs incurred by city. Whenever the governing body of any city shall grant a delay in the payment of assessments under the provisions of this act, such governing body shall provide for the payment of the principal and interest of bonds issued for the payment of the costs of such improvement during the period for which such delay has been granted by the levy of a tax upon all of the taxable property of the city in the manner provided for the payment of bonds payable by the city at large. That portion of the bonds issued for the payment of the costs of constructing public improvements which are payable by the city at large during the period granted as a delay in the payment of assessments shall be considered bonds payable by the city at large and not bonds the cost of which are payable from special assessments. Revenues derived from any service charges derived from such improvements may be used to pay the principal and interest thereon. All costs incurred by the city at large by reason of and during the time of the delay in the payment of assessments shall be paid by special assessments against the property against which such costs were originally assessed and the proceeds thereof paid into the general bond and interest fund of the city. In no event shall said amount exceed the original assessment plus prorated interest which would have been charged initially for a ten-year installment payment schedule.

History: L. 1969, ch. 95, § 5; L. 1981, ch. 80, § 5; July 1.



12-6,121 Acquisition by city of sewerage system created by county; procedure; financing of costs.

12-6,121. Acquisition by city of sewerage system created by county; procedure; financing of costs. (a) As used in this act:

(1) "City" means any city located in the state of Kansas.

(2) "County" means any county located in the state of Kansas.

(3) "Sewerage system" means sewers, mains, pumping stations, treatment works, storage facilities and all other appurtenances to the collection, storage, treatment and disposal of sewage or waste water.

(b) The governing body of any city and the board of county commissioners of any county may enter into an agreement pursuant to K.S.A. 12-2901, et seq., and amendments thereto, providing for the transfer to the city a sewerage system, or any part thereof, in a sewer district created by the county whether located inside or outside the corporate limits of such city.

(c) Any outstanding bonded indebtedness and other liabilities incurred by a sewer district created to pay for the construction and operation of the sewerage system, that exist at the time of the transfer pursuant to an agreement authorized by subsection (a), shall be and remain an obligation of the district. Any and all special assessments or other charges assessed against the property in the district for the payment of the cost of the sewerage system shall remain an obligation of the property assessed and shall be payable by the property owners until the outstanding debt is paid.

(d) The governing body of the city may agree to assume any or all of the outstanding debt and other liabilities of the district. The governing body of the city may issue general obligation bonds of such city to acquire the sewerage system and pay the outstanding debt and liabilities assumed thereby when acquiring such sewerage system.

All costs incurred by the city pursuant to an agreement authorized by subsection (b) may be paid by the city at large or from the general improvement fund, general revenue fund, internal improvement fund, or any other fund or funds of such city which are available for such purposes.

(e) This act shall be supplemental to all other acts relating to the financing of sewerage systems and shall not preclude the use of other statutes or home rule authority pursuant to section 5 of article 12 of the Kansas constitution for the making and financing of all or any part of such systems.

History: L. 1994, ch. 244, § 1; July 1.



12-6,122 Public improvements; notice requirements when election is to be called.

12-6,122. Public improvements; notice requirements when election is to be called. (a) When used in this section, "municipality" means any county, township, city, municipal university, school district and any other taxing district or political subdivision of the state.

(b) Whenever the governing body of any municipality proposes to make a public improvement and the question of making or financing such improvement is submitted for approval by the qualified electors of the municipality, the governing body shall include in the notice of such election:

(1) The type of public improvement to be made;

(2) the projected cost of making such public improvement;

(3) the projected cost of professional services to be acquired and paid for in conjunction with such improvement, including, but not limited to, architectural, engineering, legal, bond underwriting, financial advisory, bond rating and other services;

(4) if bonds are to be issued, the projected date on which the bonds would be retired;

(5) if sales and use taxes are to be levied, the projected date on which the proposed tax will expire; and

(6) any other information deemed necessary by the governing body of the municipality to provide full disclosure relating to the proposed public improvement.

Nothing in this subsection shall be grounds to challenge the validity of the election on the improvement or the method of financing the improvement and expenses related thereto if the governing body has made a good faith effort to comply with the requirements of this subsection based upon the information available to the governing body at the time of the publication of the notice.

(c) If at any time after an election is held authorizing the financing or making of an improvement and prior to the letting of contracts for such improvement, the governing body of the municipality determines that the cost of the improvement will exceed, by at least 20%, the amount of the projected cost stated in the notice of the election as required by subsection (b), the governing body shall not authorize the letting of contracts for such improvement until the governing body publishes a notice in a newspaper of general circulation within the municipality of the time, date and place of a public hearing before the governing body concerning the cost of the public improvement. At such hearing the governing body shall explain the basis for the variance in costs for the public improvement from projected costs published in accordance with subsection (b) and receive comments from the public thereon.

(d) After the hearing required by subsection (c), the governing body may:

(1) Authorize the letting of contracts for the completion of the public improvement;

(2) determine the project is not feasible and not let the contracts; or

(3) submit the question of making such improvement and the method of financing such project to the qualified electors of the municipality. Such election shall be called and held in the manner provided by the general bond law.

(e) If the governing body of the municipality determines that the continuation of the public improvement project is not feasible or the question submitted to the qualified electors in accordance with subsection (d) is not approved at the election held thereon, the governing body shall not issue bonds or, if the project is to be financed in accordance with a retailers' sales tax in accordance with K.S.A. 12-187 et seq., and amendments thereto, the governing body shall repeal that portion of such tax attributable to the financing of the public improvement project in the manner provided by K.S.A. 12-187, and amendments thereto. No portion of a countywide retailers' sales tax shall be repealed for the reasons set forth in this subsection unless and until the governing bodies of the county and all the cities therein adopt resolutions providing therefor.

History: L. 1996, ch. 222, § 2; July 1.



12-6,123 Disclosure by seller; acknowledgment.

12-6,123. Disclosure by seller; acknowledgment. As part of the contract or prior to the execution of a contract for the sale of any real property which is subject to a special assessment or fee pursuant to K.S.A. 12-601 et seq., and amendments thereto, the seller of the property shall disclose to the buyer that the property is subject to such special assessment or fee or located in an improvement district created pursuant to K.S.A. 12-601 et seq., and amendments thereto. If the amount of such special assessment or fee is unknown, the seller shall make a good faith estimation of such amount. The seller of the property shall obtain a written acknowledgment from the buyer that the buyer is aware of such assessment or fee or that the property is located in an improvement district created pursuant to K.S.A. 12-601 et seq., and amendments thereto.

History: L. 2003, ch. 156, § 6; July 1.






Article 6a GENERAL IMPROVEMENT AND ASSESSMENT LAW

12-6a01 Procedures for certain improvements and for financing costs; definitions.

12-6a01. Procedures for certain improvements and for financing costs; definitions. For the purpose of this act, the terms defined in this section shall have the meanings ascribed to them as follows:

(a) "Improvement" means any type of improvement made under authority of this act and the singular may include the plural, and includes reimprovement of a prior improvement.

(b) "To improve" means to construct, reconstruct, maintain, restore, replace, renew, repair, install, equip, extend or to otherwise perform any work which will provide a new facility or enhance, extend or restore the value or utility of an existing facility.

(c) "Acquire" means the acquisition of property or interests in property by purchase, gift, condemnation or other lawful means, including improvements authorized to be constructed under this act, and may include the acquisition of existing property and improvements already owned by the city and previously financed by the issuance of revenue bonds, such acquisition to constitute a refunding of such revenue bonds and no additional refunding authority shall be required but nothing herein shall be construed to require a holder of any such revenue bonds to surrender bonds for refunding unless the provisions of such bonds allow the redemption thereof.

(d) "Cost" means all costs necessarily incurred for the preparation of preliminary reports, the preparation of plans and specifications, the preparation and publication of notices of hearings, resolutions, ordinances and other proceedings, necessary fees and expenses of consultants and interest accrued on borrowed money during the period of construction together with the cost of land, materials, labor and other lawful expenses incurred in planning and doing any improvement and may include a charge of not to exceed 5% of the total cost of an improvement or the cost of work done by the city to reimburse the city for the services rendered by the city in the administration and supervision of such improvement by its general officers, any necessary reserves and where property and improvements already owned by the city and previously financed by the issuance of revenue bonds is acquired the cost shall include not to exceed the principal amount of such outstanding revenue bonds plus the amount of matured interest, interest maturing within 90 days, and the amount of any call premium or purchase premium required.

(e) "Consultant" means engineers, architects, planners, attorneys and other persons deemed competent to advise and assist the governing body in planning and making of improvements.

(f) "Improvement district" means:

(1) An area deemed by the governing body to be benefited by an improvement and subject to special assessment for all or a portion of the cost of the improvement; or

(2) an area described in a petition submitted in accordance with subsection (c) or (d) of K.S.A. 12-6a04, and amendments thereto, and subject to a special assessment for all or a portion of the cost of the improvement.

(g) "Street" means street, alley, avenue, boulevard, or other public way or any part thereof.

(h) "Newspaper" means the official designated newspaper of the city, or if there is no newspaper published therein or no official newspaper, a newspaper of general circulation in the city authorized to publish legal notices.

(i) "Asbestos" means the asbestiform varieties of chrysotile (serpentine), crocidolite (riebeckite), amosite (cummingtonitegrunerite), anthophyllite, tremolite and actinolite.

(j) "Asbestos-containing material" means any material or product which contains more than 1% asbestos.

(k) "Asbestos control project" means any activity which is necessary or incidental to the control of asbestos-containing material in any municipally owned building or privately owned building, which has been declared by the governing body to be for a public purpose and a benefit to the general health, safety and welfare or to the general economic development of the area within [which] such privately owned buildings are located. Such project shall include, but not by way of limitation, any activity undertaken for:

(1) The removal or encapsulation of asbestos-containing material;

(2) any remodeling, renovation, replacement, rehabilitation or other restoration necessitated by such removal or encapsulation;

(3) conducting inspections, reinspections and periodic surveillance of buildings;

(4) performing response actions;

(5) developing, implementing and updating operations and maintenance programs and management plans; and

(6) all preparation, cleanup, disposal and postabatement clearance testing measures associated with such activities.

(l) "Lead control project" means any activity which is necessary or incidental to the control of any lead hazard in any municipally owned building or privately owned building, which has been declared by the governing body to be for a public purpose and a benefit to the general health, safety and welfare or to the general economic development of the area within [which] such privately owned buildings are located. Such project shall include, but not by way of limitation, any activity undertaken for:

(1) The removal of lead-based paint and lead-contaminated dust, the permanent containment or encapsulation of lead-based paint, the replacement of lead-painted surfaces or fixtures, and the removal or covering of lead contaminated soil;

(2) any remodeling, renovation, replacement, rehabilitation or other restoration necessitated by such removal or encapsulation;

(3) conducting inspections, reinspections and periodic surveillance of buildings;

(4) performing response actions;

(5) developing, implementing and updating operations and maintenance programs and management plans; and

(6) all preparation, cleanup, disposal and postabatement clearance testing measures associated with such activities.

(m) "Lead hazard" means any condition which causes exposure to lead that would result in adverse human health effects.

(n) "Bonds" means general obligation bonds or special obligation bonds.

History: L. 1957, ch. 99, § 1; L. 1968, ch. 408, § 1; L. 1996, ch. 231, § 7; L. 2003, ch. 120, § 1; L. 2007, ch. 171, § 2; May 17.



12-6a02 Same; special assessments; work or improvements authorized.

12-6a02. Same; special assessments; work or improvements authorized. As a complete alternative to all other methods provided by law, the governing body of any city is hereby authorized to make, or cause to be made, municipal works or improvements which confer a special benefit upon property within a definable area of the city and may levy and collect special assessments upon property in the area deemed by the governing body to be benefited by such improvement for special benefits conferred upon such property by any such municipal work or improvement and to provide for the payment of all or any part of the cost of the work or improvement out of the proceeds of such special assessments as hereinafter provided. Such work or improvements may include the following without limitation because of enumeration:

(a) Acquisition of (1) property or interest in property when necessary for any of the purposes authorized by this act and (2) any improvement authorized to be constructed under this act.

(b) To open, widen and extend streets and otherwise to improve paving and other surfacing, gutters, curbs, sidewalks, crosswalks, driveway entrances and structures, drainage works incidental thereto, and service connections from sewer, water, gas and other utility mains, conduits or pipes necessarily lying within curb lines.

(c) To improve main and lateral storm water drains and sanitary sewer systems and appurtenances thereto.

(d) To improve street lights and street lighting systems.

(e) To improve waterworks systems owned by the city and water distribution systems owned and operated by a water district established pursuant to K.S.A. 19-3501 et seq., and amendments thereto.

(f) To improve parks, playgrounds and recreational facilities.

(g) To improve any street or other facility by landscaping, planting of trees, shrubs and other perennial plants.

(h) To improve dikes, levees and other flood control works, gates, lift stations, bridges and streets appurtenant thereto.

(i) To improve vehicle and pedestrian bridges, overpasses and tunnels.

(j) To improve retaining walls and area walls on public ways or land abutting thereon.

(k) To improve property for off-street parking facilities including construction and equipment of buildings thereon for such purpose.

(l) Asbestos control projects and lead control projects.

History: L. 1957, ch. 99, § 2; L. 1959, ch. 72, § 1; L. 1996, ch. 231, § 8; L. 1998, ch. 45, § 1; L. 2007, ch. 171, § 3; May 17.



12-6a03 Same; combining improvements.

12-6a03. Same; combining improvements. Any improvements, on or adjacent to two or more streets, or two or more types of improvements in, on or adjacent to the same street or streets may be included in one proceeding and constructed and financed as one improvement.

History: L. 1957, ch. 99, § 3; June 29.



12-6a04 Initiation of improvement; notice and hearing, when; resolution determining advisability of.

12-6a04. Initiation of improvement; notice and hearing, when; resolution determining advisability of. (a) Before any contract is let or any work is ordered or authorized for an improvement, the governing body shall by resolution direct and order a public hearing on the advisability of the improvement. Except as provided in subsections (d) and (e), notice of the hearing shall be given by not less than two publications in a newspaper. The two publications shall be a week apart and at least three days shall elapse between the last publication and the hearing. Notice shall be given as to:

(1) Time and place of hearing;

(2) general nature of the proposed improvements;

(3) the estimated or probable cost;

(4) extent of the proposed improvement district to be assessed;

(5) the proposed method of assessment; and

(6) proposed apportionment of cost, if any, between the improvement district and the city at large. The hearing may be adjourned from time to time and until the governing body shall have made findings by resolution as to the advisability of the improvement, the nature of the improvement, the estimated cost, the boundaries of the improvement district, the method of assessment and the apportionment of cost, if any, between the district and the city at large, all as finally determined by the governing body, except that the area of the improvement district to be assessed may be less than, but shall not exceed, the area proposed to be assessed as stated in the notice of hearing without giving notice and holding a new hearing on the improvement. The governing body may proceed without such notice and hearing, to make findings by resolution as to the advisability of improvements as provided in this section whenever the proceedings are to improve sanitary and storm water sewers.

(b) Petitions for any improvement authorized to be made under the provisions of this act which set forth:

(1) The general nature of the proposed improvement;

(2) the estimated or probable cost;

(3) the extent of the proposed improvement district to be assessed;

(4) the proposed method of assessment;

(5) the proposed apportionment of cost, if any, between the improvement district and the city at large; and

(6) a request that such improvement be made without notice and hearing as required in subsection (a) of this section, may be filed with the city clerk. Names may not be withdrawn from the petitions by the signers thereof after the governing body commences consideration of the petitions or later than seven days after such filing, whichever occurs first, except that the petitions shall contain a notice that the names of the signers may not be withdrawn after such a period of time. Such petitions may be found sufficient if signed by either:

(A) A majority of the resident owners of record of property liable for assessment under the proposal; (B) the resident owners of record of more than one-half of the area liable for assessment under the proposal; or (C) the owners of record, whether resident or not, of more than one-half of the area liable to be assessed under the proposal.

(c) Any municipality, as such term is defined in K.S.A. 12-105a, and amendments thereto, or any one or more persons or entities who or which, whether one or more, are willing to pay the costs of a proposed improvement may file a petition requesting the proposed improvement. Such petition shall be filed with the city clerk and shall set forth:

(1) The general nature of the proposed improvement;

(2) the estimated or probable cost;

(3) a description of the property proposed to be included in the improvement district to be assessed;

(4) the proposed method or methods of assessment;

(5) the proposed apportionment of costs, if any, between the improvement district and the city at large;

(6) a statement that the signers of the petition, in the aggregate, are the owners of 100% of the property or properties proposed to be included in the improvement district, acknowledge that the:

(A) Petition is one submitted pursuant to subsection (c) of K.S.A. 12-6a04, and amendments thereto;

(B) proposed improvement district does not include all properties which may be deemed to benefit from the proposed improvement; and

(C) signers' names may not be withdrawn from the petition by the signers thereof after the governing body commences consideration of the petition or later than seven days after such filing, whichever occurs first; and

(7) a request that such improvement be made without notice and hearing as required in subsection (a).

For purposes of subsection (c), the term "entity" shall mean and include, but shall not be limited to, any municipality, any natural person, corporation, partnership, limited liability company, limited liability partnership, trust, association or other form of business or charitable organization.

(d) Upon filing of such petitions, the governing body may make findings by resolution as to the advisability of the improvement, the nature of the improvement, the estimated cost, the boundaries of the improvement district, the method of assessment and apportionment of cost, if any, between the improvement district and the city at large, all as determined by the governing body. With respect to any petition filed pursuant to subsection (c), such findings shall include a finding that the improvement district does not include all the property which may be deemed to be benefited by the proposed improvement and the persons who signed such petition are willing to pay the costs of the proposed improvement as set forth in the petition. Thereupon the governing body may proceed without notice and hearing to order the improvement as provided in K.S.A. 12-6a06, and amendments thereto, except that no protest shall be received as provided in such section. The area of the improvement district finally determined by the governing body to be assessed may not exceed the district proposed in the petition unless notice is given and a hearing held as provided in subsection (a) of this section, in which instance the proceedings shall be subject to protest as in other cases.

(e) Whenever adjoining parallel streets have been improved, and the city proposes to improve the intervening connecting street to the same extent as the streets to be connected, or when two portions of any street have been improved and an intervening portion not exceeding two blocks has not been improved, and the city proposes to improve such intervening portion to the same extent as the improved portions, in addition to the notice required under subsection (a), notice of public hearing on the advisability of such improvements shall be given by certified mail to the owners of record of such property. Such notice shall include the information required under subsection (a).

History: L. 1957, ch. 99, § 4; L. 1959, ch. 72, § 2; L. 1967, ch. 86, § 1; L. 1997, ch. 97, § 1; L. 2003, ch. 120, § 2; July 1.



12-6a05 Same; preparation of preliminary plans; reports; plans and specifications; estimates; bids.

12-6a05. Same; preparation of preliminary plans; reports; plans and specifications; estimates; bids. Before the adoption of a resolution ordering a hearing on the advisability of any improvement, as provided in K.S.A. 12-6a04, the governing body may secure a feasibility report to assist in the determination of whether an improvement should be made as proposed or otherwise, or in combination with other improvements authorized by this act, together with a preliminary estimate of the cost of the improvement or combination of improvements. The report may be prepared by qualified officers of the city or by consultants. The governing body may also take such other preliminary steps prior to the hearing or before ordering any improvement or letting any contract, including among other things, the preparation of plans and specifications, estimates of costs of the improvement and the advertisement for bids thereon, as will in its judgment be of assistance in determining the feasibility and desirability of the improvement.

History: L. 1957, ch. 99, § 5; June 29.



12-6a06 Same; action by governing body; protests.

12-6a06. Same; action by governing body; protests. The governing body may, by a majority vote of the entire members-elect, at any time within six months after the final adjournment of the hearing on the advisability of making the improvements, adopt a resolution authorizing the improvement in accordance with the finding of the governing body upon the advisability of the improvement, as provided in K.S.A. 12-6a04, and amendments thereto, which shall be effective upon publication once in the newspaper, except that the improvement shall not be commenced if, within 20 days after publication of the resolution ordering the improvement, written protests signed by both 51% or more of the resident owners of record of property within the improvement district and the owners of record of more than half of the total area of such district are filed with the city clerk.  Whenever adjoining parallel streets have been improved, and the proceedings are to improve the intervening connecting street to the same extent as the streets to be connected, or when two portions of any street have been improved and an intervening portion not exceeding two blocks has not been improved, and the proceedings are to improve such intervening portion to the same extent as the improved portions, the improvement shall not be commenced if, within 30 days after publication of the resolution ordering the improvement, written protests are signed by both 75% of the resident owners of record of such property and the owners of record of 75% of the total area of such property are filed with the city clerk. When the proceedings are to improve sanitary and storm water sewers, no protest shall be accepted by the city clerk and such improvements may be made regardless of protests. The genuineness of the signature and addresses of all signers of each protest shall be verified by some signer of such protest. The governing body shall be judge of the sufficiency of any protest and its decision shall be final and conclusive, except that names may be withdrawn from any protests by the signers at any time before the governing body shall convene its meeting to determine the sufficiency thereof.

History: L. 1957, ch. 99, § 6; L. 1997, ch. 97, § 2; July 1.



12-6a07 Apportionment of cost of improvement.

12-6a07. Apportionment of cost of improvement. (a) The city may pay such portion of the cost of the improvement as the governing body may determine, but not more than ninety-five percent (95%) of the total cost thereof. The share of the cost to be paid by the city at large shall be paid in the manner provided by K.S.A. 12-6a14.

(b) If any property deemed benefited shall by reason of any provision of law be exempt from payment of special assessments therefor, such assessment shall, nevertheless, be computed and shall be paid by the city at large.

History: L. 1957, ch. 99, § 7; L. 1968, ch. 305, § 1; L. 1978, ch. 58, § 1; July 1.



12-6a08 Financing costs; assessment plan; classifications, formulae and methods of assessment.

12-6a08. Financing costs; assessment plan; classifications, formulae and methods of assessment. (a) The portion of the cost of any improvement to be assessed against the property in the improvement district as determined in K.S.A. 12-6a04, and amendments thereto, shall be apportioned against the property in accordance with the special benefits accruing thereto by reasons of such improvement or in accordance with the provisions of any petition submitted pursuant to subsection (b) or (c) of K.S.A. 12-6a04, and amendments thereto. The cost may be assessed equally per front foot or per square foot against all lots and pieces of land within such improvement district or assessed against such property according to the value of the lots and pieces of land therein as determined by the governing body of the city with or without regard to the buildings and improvements thereon or as set forth in the petition requesting such improvement or the cost may be determined and fixed on the basis of any other reasonable assessment plan which will result in imposing substantially equal burdens or shares of the cost upon property within the improvement district similarly benefited. The governing body may from time to time determine and establish by ordinance reasonable general classifications and formulae for the apportionment of the cost between the city and the area to be assessed, and the methods of assessing the special benefits, for various classes of improvements.

(b) This section shall not be construed to limit the adoption of any assessment plan for any improvement that recognizes varying benefit levels to property within the improvement district and imposes assessments in relation thereto.

History: L. 1957, ch. 99, § 8; L. 1959, ch. 72, § 3; L. 1983, ch. 63, § 1; L. 2003, ch. 120, § 3; July 1.



12-6a09 Financing costs; assessment rolls; notice and hearing.

12-6a09. Financing costs; assessment rolls; notice and hearing. (a) As soon as the total cost of any improvement is determined, or the governing body has approved an estimate of the total cost of the improvement in the case of assessments to be levied as determined pursuant to subsection (c), the governing body shall cause the assessments against each lot, piece or parcel of land deemed to be benefited, to be determined in the manner set forth in the resolution as to advisability of the improvement provided for in K.S.A. 12-6a04, and amendments thereto, and an assessment roll shall be prepared.

(b) The proposed assessment roll shall be filed with the city clerk and be open for public inspection. The city clerk, at the direction of the governing body, shall publish notice that the governing body will meet to consider the proposed assessments. Such notice shall be published in a newspaper at least once not less than 10 days prior to such meeting of the governing body and shall state the date, time and place of such meeting, and the general nature of the improvement, and its cost, the extent of the improvement district proposed to be assessed, and that written or oral objections will be considered at such a hearing. At the same time, the clerk shall mail to the owners of the property made liable to pay the assessment, at their last known post office address, a notice of the hearing and a statement of the cost proposed to be assessed; against the land so owned and assessed; but the failure of any owner to receive such notice shall not invalidate the proceedings.

(c) As an alternative to determining the amount of the assessments after the total cost of the improvement has been determined, the governing body, prior to commencement of construction of the improvement, may determine the maximum amount of the assessments against each lot, piece or parcel of land deemed to be benefitted by the improvement based on the approved estimate described in subsection (a). Such determination shall be made in the manner provided in the resolution adopted pursuant to K.S.A. 12-6a04, and amendments thereto. Following such determination, an assessment roll shall be prepared and filed with the city clerk and a hearing shall be called and held to consider the proposed assessments as provided by subsection (b). The notice required by subsection (b) shall include a statement advising the owners of property included in the improvement district that the owners may bring an action pursuant to K.S.A. 12-6a11, and amendments thereto. The statement shall notify such owners of the thirty-day time period in which such action may be filed and shall list the matters which may be challenged pursuant to K.S.A. 12-6a11, and amendments thereto. The failure of any owner to receive the notice required by this section shall not invalidate the proceedings. Such assessments shall be levied in the manner provided by K.S.A. 12-6a10 and 12-6a11, and amendments thereto. The governing body of the city shall not be precluded from levying supplemental assessments as authorized by and for the reasons stated in K.S.A. 12-6a12, and amendments thereto. If the final cost of the completed improvement is less than the maximum amount of the assessment determined under this subsection, the governing body of the city shall adjust the assessments to reflect the cost of the completed improvement.

History: L. 1957, ch. 99, § 9; L. 1994, ch. 5, § 1; July 1.



12-6a10 Levy of assessments; interest rates; payment in full, when; payments by taxing units.

12-6a10. Levy of assessments; interest rates; payment in full, when; payments by taxing units. At such meeting, or at any adjournment thereof, the governing body shall hear and pass upon all such objections to each proposed assessment, if any, and may amend the proposed assessments as to any parcels, and thereupon by ordinance levy the same as the special assessments against the lands described in the assessment roll. The assessments, with accrued interest, shall be levied as a special tax upon the property included therein concurrent with general property taxes, and shall be payable in not more than 20 equal annual installments, as the governing body determines. The first installment shall be payable at the time of the first payment of general property taxes following the adoption of the assessment ordinance unless such ordinance was adopted and certified too late to permit its collection at such time. All assessments shall bear interest at such rate as the governing body determines, not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto.

Interest on the assessment between the effective date of the ordinance levying the assessment and the date the first installment is payable, but not less than the amount of interest due during the coming year on any outstanding bonds issued to finance the improvement, shall be added to the first installment. The interest for one year on all unpaid installments shall be added to each subsequent installment until paid. All of the installments, together with the interest accrued or to accrue thereon, may be certified by the city clerk to the county clerk in one instrument at the same time, and such certification shall be good for all of the installments, and the interest thereon payable as special taxes. Such assessment shall be collected and paid over to the city treasurer in the same manner as other taxes of the city are collected and paid. The owner of any property so assessed may at any time prior to a date which shall be fixed by the governing body pay the whole of the assessment against any lot or parcel with interest accrued to the date of payment to the city treasurer. The board of county commissioners and the governing body of any school district or other taxing unit, respectively, shall provide for and pay the amount assessed against property owned by them as provided by K.S.A. 79-1808, and amendments thereto, or they may pay the amounts so assessed from their general funds.

History: L. 1957, ch. 99, § 10; L. 1970, ch. 64, §100; L. 1987, ch. 68, § 1; July 1.



12-6a11 Same; limitation on action to set aside assessments.

12-6a11. Same; limitation on action to set aside assessments. No suit to set aside the said assessments or otherwise question the validity of the proceedings shall be brought after the expiration of thirty (30) days from the publication of the ordinance fixing said assessments.

History: L. 1957, ch. 99, § 11; June 29.



12-6a12 Same; supplemental assessments; reassessments and new assessments, when.

12-6a12. Same; supplemental assessments; reassessments and new assessments, when. (a) Upon notice and hearing as provided for in the original assessment, the governing body may make supplemental assessments to correct omissions, errors or mistakes in the assessment relating to the total cost of the improvement.

(b) When an assessment is, for any reason whatever, set aside by a court of competent jurisdiction as to any parcel or parcels of land, or in event the governing body finds that the assessment or any part thereof is excessive or determines on advice of counsel in writing, that it is or may be invalid for any reason, the governing body may, upon notice and hearing as provided for the original assessment, make a reassessment or a new assessment as to such parcel or parcels.

History: L. 1957, ch. 99, § 12; June 29.



12-6a13 Improvements; special improvement fund; tax levy, use of proceeds; limitation on fund.

12-6a13. Improvements; special improvement fund; tax levy, use of proceeds; limitation on fund. Any city proposing to make any improvements under the authority of the act may by ordinance establish a "special improvement fund" in the city treasury, and levy an annual tax on the assessed taxable tangible property of the city for the purposes of such fund and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. Such fund may be used to pay the cost of planning any improvement hereunder and for preparing preliminary plans, studies and engineering reports preparatory to the consideration of the feasibility of any improvement and to pay the initial cost of such improvements when ordered by the governing body and until temporary notes or improvement bonds shall have been issued and sold, except that such fund shall be reimbursed from the proceeds of such improvement bond funds. The special improvement fund shall not exceed one percent (1%) of the total assessed tangible valuation of the city for the preceding year or one hundred thousand dollars ($100,000), whichever amount is less. Such fund need not be budgeted for expenditure during any year but the amount thereof shall be stated in the published budget of expenditures. All grants in aids or contributions made to the city for planning and preparation of plans for improvements made under this act may be credited to the special improvement fund and the amount of such aid or contribution shall be in addition to the amount of such fund otherwise limited by this section.

History: L. 1957, ch. 99, § 13; L. 1970, ch. 69, § 7; L. 1975, ch. 494, § 7; L. 1979, ch. 52, § 34; July 1.



12-6a14 Same; cost of improvements, how paid; limitations.

12-6a14. Same; cost of improvements, how paid; limitations. The total cost of any improvement made under the authority of this act shall be paid as follows:

(a) All costs made payable by the city at large which may be paid from general funds legally available for such purposes or from other general improvement funds available for such purposes may be paid from such funds.

(b) Costs payable by special assessments which have been paid in full prior to the date set by the governing body as provided in K.S.A. 12-6a10, and amendments thereto, shall be paid from assessments so collected.

(c) Costs payable by special assessments, to be paid in installments, and costs made payable by the city at large and not payable from available general funds, or other general improvement funds available to the governing body for such purpose, shall be paid by the issuance and sale of bonds of the city as provided by law.

(d) During the progress of any improvement the governing body may issue temporary notes of the city as provided by law or may issue special obligation temporary notes of the city to pay such costs, and upon completion of the work, bonds of the city shall be issued and sold as provided hereinbefore.

(e) The costs of more than one improvement may be paid from a single issue and sale of bonds without other consolidation of the proceedings prior to the bond issue.

(f) The amount of any such general obligation bonds outstanding at any one time shall not exceed the bonded debt limitations of such city under the provisions of any law applicable thereto.

(g) Any city may also issue special obligation bonds to refund any bonds and repay any temporary notes previously issued under this act.

History: L. 1957, ch. 99, § 14; L. 1959, ch. 72, § 4; L. 2007, ch. 171, § 4; May 17.



12-6a15 Same; bond elections, when.

12-6a15. Same; bond elections, when. The governing body of any city proposing to issue general obligation bonds of the city for payment of any portion of the costs of any improvement authorized by this act may by resolution submit the question of issuing such bonds at a general or special election called for that purpose, and if such election be called, no such bonds shall be issued until and unless a majority of the electors voting on the proposition shall have given their approval to the issuance of such bonds.

History: L. 1957, ch. 99, § 15; June 29.



12-6a16 Same; separate improvement funds; uses; balances.

12-6a16. Same; separate improvement funds; uses; balances. A separate fund shall be created in the city treasury for each improvement or combination of improvements and such fund shall be identified by a suitable title. The proceeds from the sale of bonds and temporary notes and any other moneys appropriated thereto by the governing body shall be credited to such fund. Such fund shall be used solely to pay the costs incurred in the making of the improvement, and upon the completion of the improvement, the balance thereof (if any) shall be transferred and credited to the city bond and interest fund.

History: L. 1957, ch. 99, § 16; June 29.



12-6a17 Service assessments; collection; no-fund warrants; limitation on actions.

12-6a17. Service assessments; collection; no-fund warrants; limitation on actions. (a) The governing body of any city, in addition to any other authority provided by law, may provide for and charge all or any part of the cost of any work performed by the city which is deemed necessary as a result of the failure of any person to perform any work which has been made such person's duty to perform by law or ordinance.

(b) Such service assessment shall be made by ordinance after a statement of the costs has been given the owner or other person and not less than sixty (60) days thereafter, during which time the charge may be paid without interest to the city treasurer. All such moneys shall be credited as a reimbursable item to the fund or funds of the city from which the cost of such services by the city are paid or payable.

(c) Any service assessment may be paid in one (1) installment or over a period of not to exceed three (3) years in equal annual installments with interest from the date of issuance of any no-fund warrant hereinafter authorized.

(d) The governing body may let any of the aforesaid service work to contract or order the work by force account and issue no-fund warrants to pay the cost thereof in an amount not in excess of the contract or the cost of materials and labor necessary to the service performed. Such warrants may be issued to be payable over a period of three (3) years from and after January 1 of the year following the certification of the assessment to the county clerk.

(e) The aforesaid no-fund warrants shall be issued and registered as provided by K.S.A. 79-2940 and bear interest at not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009 until paid: Provided, It shall be sufficient that the warrants recite that they are issued under the authority of the city governing body and by virtue of this act. Such warrants shall be redeemed and paid by the county treasurer as by law provided.

(f) All unpaid service assessments shall be certified by the city clerk to the county clerk with interest on the unpaid installments at the rate fixed by the no-fund warrants.

(g) No suit to set aside the said assessments shall be brought after the expiration of thirty (30) days from the publication of the ordinance fixing said assessments.

History: L. 1957, ch. 99, § 17; L. 1970, ch. 64, §10; March 21.



12-6a19 Assessment of benefit fee against property not in original improvement district.

12-6a19. Assessment of benefit fee against property not in original improvement district. (a) Whenever the construction of any water, stormwater or sanitary sewer improvement is initiated by petition pursuant to K.S.A. 12-6a04, and amendments thereto, the governing body of the city may require the owners of property, which benefits from such water, stormwater or sanitary sewer improvement but which was not included within the original improvement district, to pay a benefit fee at the time the owners of such property request, by petition, to be served by such improvement.

The amount of such benefit fee shall not exceed the amount of the assessment, including principal and interest, which would have been levied against the property had it been included in the original improvement district. The benefit fee shall be assessed only against the property described in the petition requesting service by the water, stormwater or sanitary sewer improvement. Unless otherwise provided by the city, such benefit fee shall be due and payable at the time the property begins being served by the water, stormwater or sanitary sewer improvement, and shall be subject to the same interest, as assessments against property originally included in the improvement district for such water, stormwater or sanitary sewer improvement. Any benefit fees paid hereunder shall be applied: (1) To the remaining principal and outstanding interest on the bonds issued to finance the water, stormwater or sanitary [sewer] water improvement, with a resulting pro rata reduction of the assessments against property originally included in the improvement district for such water, stormwater or sanitary sewer improvement; or (2) the city general bond and interest fund if any of the cost of the water, stormwater or sanitary sewer improvement was paid by the city at large.

(b) Whenever the construction of any arterial street improvement is initiated by petition pursuant to K.S.A. 12-6a04, and amendments thereto, the governing body of the city may require the owners of property, which benefits from such arterial street improvement but which was not included within the original improvement district, to pay a benefit fee at the time the owners of such property request, by petition, to construct a new street or improve an existing street that will be or is connected to such arterial street improvement and thereby benefited by such arterial street improvement. The amount of such benefit fee shall not exceed the amount of assessment, including principal and interest, which would have been levied against the property had it been included in the original improvement district. The benefit fee shall be assessed only against the property described in the petition requesting the construction of streets that will be connected to such arterial street improvement. Unless otherwise provided by the city, such benefit fee shall be due and payable at the conclusion of construction of the street improvement described in the petition, and shall be subject to the same interest, as assessments against property originally included in the improvement district for such arterial street improvement.

Any benefit fees paid hereunder shall be applied: (1) To the remaining principal and outstanding interest on the bonds issued to finance the arterial street improvement, with a resulting pro rata reduction of the assessments against property originally included in the improvement district for such arterial street improvement; or (2) the city general bond and interest fund if any of the cost of the arterial street improvement was paid by the city at large.

For purposes of this section, the term "arterial street" shall mean a street, boulevard, avenue or part thereof within the city or extending not more than three miles from the boundaries of the city, the primary function of which is, or shall be, the movement of through traffic between areas of concentrated activity within or without the city or the connection of one or more existing or proposed subdivisions within or without the city to other streets within the city.

The governing body of the city may designate, by resolution, all or any portion of a street or proposed street as an arterial street; such determination to be final and conclusive.

(c) The provisions of this act shall be supplemental to any legal authority cities may exercise in imposing hookup or connection fees or other user or regulatory charges for water, stormwater or sanitary sewer service. The amount of any hookup or connection fee imposed pursuant to this section shall not exceed the actual cost of connecting the property to the water, stormwater or sanitary sewer.

History: L. 1988, ch. 69, § 1; L. 1993, ch. 117, § 1; L. 2007, ch. 171, § 1; May 17.



12-6a20 Disclosure by seller; acknowledgment.

12-6a20. Disclosure by seller; acknowledgment. As part of the contract or prior to the execution of a contract for the sale of any real property which is subject to a special assessment or fee pursuant to K.S.A. 12-6a01 et seq., and amendments thereto, the seller of the property shall disclose to the buyer that the property is subject to such special assessment or fee or located in an improvement district created pursuant to K.S.A. 12-6a01 et seq., and amendments thereto. If the amount of such special assessment or fee is unknown, the seller shall make a good faith estimation of such amount. The seller of the property shall obtain a written acknowledgment from the buyer that the buyer is aware of such assessment or fee or that the property is located in an improvement district created pursuant to K.S.A. 12-6a01 et seq., and amendments thereto.

History: L. 2003, ch. 156, § 5; July 1.



12-6a26 Community improvement district act; purposes of act.

12-6a26. Community improvement district act; purposes of act. (a) The provisions of K.S.A. 2015 Supp. 12-6a26 through 12-6a36, and amendments thereto, shall be known and may be cited as the community improvement district act.

(b) The powers conferred by this act are for economic development purposes and any other purpose for which public money may be expended.

History: L. 2009, ch. 122, § 2; July 1.



12-6a27 Same; definitions.

12-6a27. Same; definitions. As used in this act, and amendments thereto, the following words and phrases shall have the following meanings unless a different meaning clearly appears from the context:

(a) "Act" means the provisions of K.S.A. 2015 Supp. 12-6a26 through 12-6a36, and amendments thereto.

(b) "Assessments" means special assessments imposed and levied pursuant to the provisions of this act.

(c) "Bonds" means special obligation bonds, special obligation notes, full faith and credit bonds or full faith and credit notes payable solely from the sources described in K.S.A. 2015 Supp. 12-6a33, and amendments thereto, issued by a municipality in accordance with the provisions of this act.

(d) "Community improvement district sales tax" means the tax authorized by K.S.A. 2015 Supp. 12-6a31, and amendments thereto.

(e) "Consultant" means engineers, architects, planners, attorneys, financial advisors and other persons deemed competent to advise and assist in the planning, making and financing of projects.

(f) "Cost" means: (1) All costs necessarily incurred for the preparation of preliminary reports, the preparation of plans and specifications, the preparation and publication of notices of hearings, resolutions, ordinances and other proceedings relating to the creation or administration of the district or the issuance of bonds therefore, necessary fees and expenses of consultants, interest accrued on borrowed money during the period of construction and the amount of a reserve fund for the bonds, together with the cost of land, materials, labor, and other lawful expenses incurred in planning and doing any project and may include a charge of not to exceed 5% of the total cost of the project or the cost of work done by the municipality to reimburse the municipality for the services rendered by the municipality in the administration and supervision of such project by its general officers; and (2) in the case of property and projects already owned by the municipality and previously financed by the issuance of bonds, "cost" means costs authorized by K.S.A. 10-116a, and amendments thereto.

(g) "District" means a community improvement district created pursuant to this act.

(h) "Governing body" means the governing body of a city or the board of county commissioners of a county.

(i) "Municipality" means any city or county.

(j) "Newspaper" means the official newspaper of the municipality.

(k) "Owner" means the owner or owners of record, whether resident or not, of real property within the district.

(l) "Pay-as-you-go financing" means a method of financing in which the costs of a project are financed without notes or bonds, and the costs of such project are thereafter reimbursed as moneys are deposited in the district fund described in K.S.A. 2015 Supp. 12-6a34, and amendments thereto.

(m) "Project" means:

(1) Any project within the district to acquire, improve, construct, demolish, remove, renovate, reconstruct, rehabilitate, maintain, restore, replace, renew, repair, install, relocate, furnish, equip or extend:

(A) Buildings, structures and facilities;

(B) sidewalks, streets, roads, interchanges, highway access roads, intersections, alleys, parking lots, bridges, ramps, tunnels, overpasses and underpasses, traffic signs and signals, utilities, pedestrian amenities, abandoned cemeteries, drainage systems, water systems, storm systems, sewer systems, lift stations, underground gas, heating and electrical services and connections located within or without the public right-of-way, water mains and extensions and other site improvements;

(C) parking garages;

(D) streetscape, lighting, street light fixtures, street light connections, street light facilities, benches or other seating furniture, trash receptacles, marquees, awnings, canopies, walls and barriers;

(E) parks, lawns, trees and other landscape;

(F) communication and information booths, bus stops and other shelters, stations, terminals, hangers, restrooms and kiosks;

(G) paintings, murals, display cases, sculptures, fountains and other cultural amenities;

(H) airports, railroads, light rail and other mass transit facilities; and

(I) lakes, dams, docks, wharfs, lakes or river ports, channels and levies, waterways and drainage conduits;

(2) within the district, to operate or to contract for the provision of music, news, child-care, or parking lots or garages, and buses, minibuses or other modes of transportation;

(3) within the district, to provide or contract for the provision of security personnel, equipment or facilities for the protection of property and persons;

(4) within the district, to provide or contract for cleaning, maintenance and other services to public or private property;

(5) within the district, to produce and promote any tourism, recreational or cultural activity or special event, including, but not limited to, advertising, decoration of any public place in the district, promotion of such activity and special events and furnishing music in any public place;

(6) within the district, to support business activity and economic development, including, but not limited to, the promotion of business activity, development and retention and the recruitment of developers and business;

(7) within the district, to provide or support training programs for employees of businesses;

(8) to contract for or conduct economic impact, planning, marketing or other studies; and

(9) within or without the district, costs for infrastructure located outside the district but contiguous to any portion of the district and such infrastructure is related to a project within the district or substantially for the benefit of the district.

History: L. 2009, ch. 122, § 3; L. 2014, ch. 119, § 1; July 1.



12-6a28 Same; creation of district for financing projects; petition request, contents; findings; establishment of district.

12-6a28. Same; creation of district for financing projects; petition request, contents; findings; establishment of district. (a) In addition to any other power provided by law and as a complete alternative to all other methods provided by law, the governing body of any municipality may create a district as provided by this act for the purpose of financing projects. Under this section, a municipality may create a district, or may modify a district previously created under this section, upon receipt of a petition that is signed by the owners of all of the land area within the proposed district, and is both (1) seeking financing only by assessments and (2) not seeking the issuance of full faith and credit bonds pursuant to this act. The petition shall contain:

(A) The general nature of the proposed project;

(B) the estimated cost of the project;

(C) the proposed method of financing the project;

(D) the proposed amount and method of assessment;

(E) a map of the proposed district; and

(F) a legal description of the boundaries of the proposed district.

(b) Names may not be withdrawn from the petitions by the signers thereof after the governing body commences consideration of the petitions or later than seven days after the filing of such petition with the clerk of the municipality, whichever occurs first. The petition shall contain a notice that: (1) The names of the signers may not be withdrawn after such a period of time; and (2) the signers consent to any assessments to the extent described therein without regard to benefits conferred by the project.

(c) Upon filing of the petition pursuant to this section, the governing body may proceed without notice or a hearing to make findings by resolution or ordinance as to the nature, advisability and estimated cost of the project, the boundaries of the district and the amount and method of assessment. Upon making such findings, the governing body by majority vote may authorize the project in accordance with such findings as to the advisability of the project. The resolution or ordinance shall be effective upon publication once in the newspaper.

(d) The district boundaries and the method of financing for the project shall not require that all property that is benefited by the project, whether the benefited property is within or without the district, be included in the district or be subject to an assessment.

(e) Following authorization of the project, the ordinance or resolution establishing the district shall be submitted for recording in the office of the register of deeds of the county in which the district is located.

History: L. 2009, ch. 122, § 4; July 1.



12-6a29 Same; creation of district for financing projects; petition of owners of 55% of land area within proposed district; financing by community improvement district sales tax; contents of petition; public hearing; establishment of district.

12-6a29. Same; creation of district for financing projects; petition of owners of 55% of land area within proposed district; financing by community improvement district sales tax; contents of petition; public hearing; establishment of district. (a) In addition to any other power provided by law and as a complete alternative to all other methods provided by law, the governing body of any municipality may create a district as provided by this act for the purpose of financing projects. As an alternative to the requirements and procedures described in K.S.A. 2015 Supp. 12-6a28, and amendments thereto, under this section, a municipality may create a district, or may modify a district previously created under this section, upon receipt of a petition that is signed by the owners of more than 55% of the land area within the proposed district, and signed by owners collectively owning more than 55% by assessed value of the land area within the proposed district. Under this section, the petition may be seeking financing in whole or in part by a proposed community improvement district sales tax authorized by K.S.A. 2015 Supp. 12-6a31, and amendments thereto, or seeking the issuance of full faith and credit bonds authorized by K.S.A. 2015 Supp. 12-6a36, and amendments thereto, or both. The petition shall contain:

(1) The general nature of the proposed project;

(2) the estimated cost of the project;

(3) the proposed method of financing the project including, if applicable, the issuance of full faith and credit bonds;

(4) the proposed amount and method of assessment, if any;

(5) the proposed amount of community improvement district sales tax, if any;

(6) a map of the proposed district; and

(7) a legal description of the proposed district.

(b) Names may not be withdrawn from the petitions by the signers thereof after the governing body commences consideration of the petitions or later than seven days after the filing of such petition with the clerk of the municipality, whichever occurs first. The petition shall contain a notice that: (1) The names of the signers may not be withdrawn after such a period of time; and (2) if applicable, the signers consent to any assessments to the extent described therein without regard to benefits conferred by the project.

(c) Upon filing of the petition pursuant to this section, the municipality shall adopt a resolution to give notice of a public hearing on the advisability of creating or modifying the district. Such resolution shall be published at least once each week for two consecutive weeks in the newspaper and shall be sent by certified mail to all owners. The second publication of such resolution shall occur at least seven days prior to the date of hearing and the certified mailed notice shall be sent at least ten days prior to the date of hearing. Such resolution shall contain the following information:

(1) The time and place of the hearing;

(2) the general nature of the proposed project;

(3) the estimated cost of the project;

(4) the proposed method of financing the project including, if applicable, the issuance of full faith and credit bonds;

(5) the proposed amount of the community improvement district sales tax, if any;

(6) the proposed amount and method of assessment, if any;

(7) a map of the proposed district; and

(8) a legal description of the proposed district.

(d) The hearing on the advisability of creating or modifying the district may be adjourned from time to time. Following the hearing or any continuation thereof, the governing body by majority vote may create the district by adoption of an ordinance or resolution. Such ordinance or resolution shall authorize the project, approve the estimated cost of the project, contain the legal description of the district, contain a map of the district, levy the community improvement district sales tax, if applicable, approve the maximum amount and method of assessment, if applicable, and approve the method of financing including, if applicable, the issuance of full faith and credit bonds. Such ordinance or resolution shall become effective upon publication once in the newspaper.

(e) The district boundaries and the method of financing for the project shall not require that all property that is benefited by the project, whether the benefited property is within or without the district, be included in the district or be subject to an assessment or the community improvement district sales tax.

(f) Following authorization of the project, the ordinance or resolution establishing the district shall be submitted for recording in the office of the register of deeds of the county in which the district is located.

History: L. 2009, ch. 122, § 5; July 1.



12-6a30 Same; special assessments for projects; reduction or elimination of annual installments of assessments; prepayment of assessments.

12-6a30. Same; special assessments for projects; reduction or elimination of annual installments of assessments; prepayment of assessments. (a) In addition to any other power provided by law and as a complete alternative to all other methods provided by law, the governing body may make, or cause to be made, projects identified in the petition submitted pursuant to either K.S.A. 2015 Supp. 12-6a28 or 12-6a29, and amendments thereto, and may levy and collect special assessments upon property in the district and provide for the payment of all or any part of the cost of the project out of the proceeds of such special assessments. If special assessments shall be levied to finance all or a portion of the cost of a project, the municipality shall follow the procedures in K.S.A. 12-6a01 et seq., and amendments thereto, to levy such assessments except that no assessments may be levied against the municipality at large and annual installments of the assessments may be levied as provided in subsection (b).

(b) If the method of financing for the project includes payment from the sources described in subsections (c) or (e) of K.S.A. 2015 Supp. 12-6a33, and amendments thereto, the ordinance or resolution of the municipality that authorizes the levy of special assessments may provide that the annual installments of such assessment for any year may be reduced or eliminated to the extent that, prior to the date the municipality certifies the tax levy of the municipality to the county clerk pursuant to K.S.A. 79-1801, and amendments thereto, the municipality has received sufficient funds from the sources described in subsections (c) and (e) of K.S.A. 2015 Supp. 12-6a33, and amendments thereto, to pay the debt service on any bonds issued under the provisions of this act, and amendments thereto, for the project which would have been paid by such annual installment. The municipality is not required to refund any prepayment of assessments after such prepayment is made to the municipality, and any prepayment of assessments under this section shall be in compliance with the provisions of K.S.A. 10-115, and amendments thereto.

History: L. 2009, ch. 122, § 6; July 1.



12-6a31 Same; community improvement district sales tax; expiration of tax; collection and distribution of tax; community improvement district sales tax fund established; sales and use tax returns provided to certain persons, confidentiality.

12-6a31. Same; community improvement district sales tax; expiration of tax; collection and distribution of tax; community improvement district sales tax fund established; sales and use tax returns provided to certain persons, confidentiality. (a) In addition to and notwithstanding any limitations on the aggregate amount of the retailers' sales tax contained in K.S.A. 12-187 through 12-197, and amendments thereto, any municipality may impose a community improvement district sales tax on the selling of tangible personal property at retail or rendering or furnishing services taxable pursuant to the provisions of the Kansas retailers' sales tax act, and amendments thereto, within a community improvement district for purposes of financing a project in such district in any increment of .10% or .25% not to exceed 2% and pledging the revenue received therefrom to pay the bonds issued for the project or to reimburse the cost of the project pursuant to pay-as-you-go financing. In the event bonds are issued to finance a project or refunding bonds issued therefore, the community improvement district sales tax imposed pursuant to this section shall expire no later than the date such bonds shall mature. In the event pay-as-you-go financing is utilized, the community improvement district sales tax shall expire 22 years from the date the state director of taxation begins collecting such tax or when the project bonds or pay-as-you-go costs have been paid. Except as otherwise provided by the provisions of K.S.A. 2015 Supp. 12-6a27 et seq., and amendments thereto, the tax authorized by this section shall be administered, collected and subject to the provisions of K.S.A. 12-187 through 12-197, inclusive, and amendments thereto.

(b) Upon receipt of a certified copy of the resolution or ordinance authorizing the levy of the community improvement district sales tax pursuant to this section, the state director of taxation shall cause such tax to be collected in the district at the same time and in the same manner provided for the collection of the state retailers' sales tax. All of the taxes collected under the provisions of this act shall be remitted by the secretary of revenue to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury, and the state treasurer shall credit 2% of all taxes so collected to the community improvement district sales tax administration fund, which fund is hereby established in the state treasury, to defray the expenses of the department of revenue in administration and enforcement of the collection thereof. The aggregate amount of moneys credited to the community improvement district sales tax administration fund shall not exceed $60,000 in any state fiscal year. The remainder of such taxes shall be credited to the community improvement district sales tax fund, which fund is hereby established in the state treasury. All moneys in the community improvement district sales tax fund shall be remitted at least quarterly by the state treasurer, on instruction from the secretary of revenue, to the treasurers of those municipalities which are qualified to receive disbursements from such fund for the amount collected within such municipality. Any refund due on any community improvement district sales tax collected pursuant to this section shall be paid out of the community improvement district sales tax refund fund which is hereby established in the state treasury and reimbursed by the director of taxation from collections of the community improvement district sales tax authorized by this section. Community improvement district sales tax received by a municipality pursuant to this section shall be deposited in the community improvement district sales tax fund created pursuant to K.S.A. 2015 Supp. 12-6a34, and amendments thereto.

(c) Notwithstanding any other provisions of law to the contrary, copies of all retailers' sales and use tax returns filed with the secretary of revenue in connection with a district for which sales or use tax revenues, or both, are pledged or otherwise intended to be used in whole or in part for the payment of bonds issued to finance costs of a project, shall be provided by the secretary of revenue to the bond trustee, escrow agent or paying agent for such bonds upon a written request of the municipality within 15 days of receipt by the secretary of revenue. The bond trustee, escrow agent or paying agent shall keep such retailers' sales and use tax returns and the information contained therein confidential, but may use such information for purposes of allocating and depositing such sales and use tax revenues in connection with the bonds used to finance costs of a project. Except as otherwise provided herein, the sales and use tax returns received by the bond trustee, escrow agent or paying agent shall be subject to the provisions of K.S.A. 79-3614, and amendments thereto.

History: L. 2009, ch. 122, § 7; July 1.



12-6a32 ame; suit to set aside assessments or question validity of proceedings or sales tax limited in time; protest petition limited in time.

12-6a32. Same; suit to set aside assessments or question validity of proceedings or sales tax limited in time; protest petition limited in time. No suit to set aside the assessments or otherwise question the validity of the proceedings for the creation of the district or the authorization of the project shall be brought after the expiration of 30 days from the publication of the ordinance or resolution creating the district. No suit to set aside the community improvement district sales tax shall be brought after the expiration of 30 days from the publication of the ordinance or resolution declaring the intent to impose the community improvement district sales tax. No protest petition pertaining to the issuance of full faith and credit bonds, as described in K.S.A. 2015 Supp. 12-6a36, and amendments thereto, shall be brought after the expiration of 60 days following the date of the public hearing described in K.S.A. 2015 Supp. 12-6a29, and amendments thereto.

History: L. 2009, ch. 122, § 8; July 1.



12-6a33 Same; sources for payment of costs of project.

12-6a33. Same; sources for payment of costs of project. The cost of all or a portion of any project authorized pursuant to this act shall be paid from all or any of the following sources:

(a) A pledge of special assessments imposed in the district pursuant to this act which have been paid in full prior to the date set aside by the governing body as provided in K.S.A. 12-6a10, and amendments thereto.

(b) A pledge of special assessments imposed in the district pursuant to this act, to be paid in installments.

(c) A pledge of all of the revenue received from the community improvement district sales tax authorized by K.S.A. 2015 Supp. 12-6a31, and amendments thereto.

(d) A pledge of a municipality's full faith and credit to use its ad valorem taxing authority for the repayment of full faith and credit bonds issued pursuant to K.S.A. 2015 Supp. 12-6a36, and amendments thereto.

(e) Any other funds appropriated by the municipality for the purpose of paying project costs including the principal and interest of bonds issued pursuant to this act.

History: L. 2009, ch. 122, § 9; July 1.



12-6a34 Same; creation of separate fund for each district; moneys credited to such funds and use thereof; use of remaining moneys.

12-6a34. Same; creation of separate fund for each district; moneys credited to such funds and use thereof; use of remaining moneys. A separate fund shall be created for each district and such fund shall be identified by a suitable title. Community improvement district sales tax remitted to the municipality pursuant to K.S.A. 2015 Supp. 12-6a31, and amendments thereto, special assessments paid to the municipality pursuant to this act, proceeds from the sale of bonds issued pursuant to this act, and any other moneys appropriated by the governing body for the purpose of paying project costs, including the principal of and interest on bonds issued pursuant to this act, shall be credited to such fund. Such fund shall be used solely to pay the cost of the project through either the issuance of bonds or pay-as-you-go financing, and shall not be limited by the estimated cost amount listed in the ordinance or resolution authorizing the project. In the event moneys remain in the fund after the expiration of the community improvement district sales tax, such moneys shall continue to be used solely to pay the cost of the project. Upon payment of all project costs and principal of and interest on any bonds issued for such district, the municipality shall have the authority to spend any moneys remaining in such fund for the purposes for which local sales tax receipts may be spent.

History: L. 2009, ch. 122, § 10; July 1.



12-6a35 Same; special obligation bonds; issuance; loans from transportation revolving fund; not subject to statutory bonded indebtedness limitations.

12-6a35. Same; special obligation bonds; issuance; loans from transportation revolving fund; not subject to statutory bonded indebtedness limitations. (a) Any municipality may issue special obligation bonds in one or more series to finance any project in accordance with the provisions of this act. Such bonds shall be made payable, both as to principal and interest solely from a pledge of the sources of funds described in subsections (a), (b), (c) and (e) of K.S.A. 2015 Supp. 12-6a33, and amendments thereto. Any municipality may also execute and deliver a loan with respect to any project from the Kansas transportation revolving fund pursuant to K.S.A. 2015 Supp. 75-5063 et seq., and amendments thereto. The municipality may pledge such revenue to the repayment of such bonds or such loans prior to, simultaneously with or subsequent to the issuance of such bonds, except for any revenues received under the provisions of subsection (e) of K.S.A. 2015 Supp. 12-6a33, and amendments thereto, which revenues are subject to annual appropriation.

(b) Bonds issued pursuant to this section shall not be general obligations of the municipality, give rise to a charge against its general credit or taxing powers, or be payable out of any funds or properties other than any of those set forth in subsections (a), (b), (c) and (e) of K.S.A. 2015 Supp. 12-6a33, and amendments thereto, and such bonds shall so state on their face. This subsection shall not apply to loans from the Kansas transportation revolving fund pursuant to K.S.A. 2015 Supp. 75-5063 et seq., and amendments thereto.

(c) Bonds issued pursuant to this section shall be special obligations of the municipality and are declared to be negotiable instruments. Such bonds shall be executed by the authorized representatives of the municipality and sealed with the corporate seal of the municipality. All details pertaining to the issuance of the bonds and terms and conditions thereof shall be determined by ordinance or resolution of the municipality. The provisions of K.S.A. 10-106, and amendments thereto, requiring a public sale of bonds shall not apply to bonds issued under this section. All bonds issued pursuant to this section and all income or interest therefrom shall be exempt from all state taxes except inheritance taxes. Such bonds shall contain none of the recitals set forth in K.S.A. 10-112, and amendments thereto. Such bonds shall contain the following recitals: The authority under which such bonds are issued; that such bonds are in conformity with the provisions, restrictions and limitations thereof and that such bonds and the interest thereon are to be paid from the money and revenue received as provided in this section. Such bonds shall mature in no more than 22 years.

(d) Any municipality issuing bonds under the provisions of this section may refund all or part of such bonds pursuant to the provisions of K.S.A. 10-116a, and amendments thereto.

(e) Bonds issued under the provisions of this section or loans incurred from the Kansas transportation revolving fund pursuant to K.S.A. 2015 Supp. 75-5063 et seq., and amendments thereto, shall be in addition to and not subject to any statutory limitation of bonded indebtedness imposed on such municipality.

History: L. 2009, ch. 122, § 11; L. 2010, ch. 156, § 14; June 3.



12-6a36 me; full faith and credit bonds; issuance; applicability of bonded debt limitation; protest petition; loans from transportation revolving fund.

12-6a36. Same; full faith and credit bonds; issuance; applicability of bonded debt limitation; protest petition; loans from transportation revolving fund. (a) Any municipality may issue full faith and credit bonds in one or more series to finance any project in accordance with the provisions of this act and to refinance or refund any notes or bonds issued pursuant to this act. Bonds issued pursuant to this section shall be general obligations of the municipality and give rise to a charge against its general credit and taxing powers, and such bonds shall so state on their face. Such bonds shall be made payable, both as to principal and interest solely from a pledge of the sources of funds described in K.S.A. 2015 Supp. 12-6a33, and amendments thereto, including a pledge of a municipality's full faith and credit to use its ad valorem taxing authority for the repayment thereof in the event all other authorized sources of revenue are not sufficient. The municipality may pledge such revenue to the repayment of such bonds prior to, simultaneously with or subsequent to the issuance of such bonds.

(b) Bonds issued pursuant to this section shall be general obligations of the municipality and are declared to be negotiable instruments. Such bonds shall be executed by the authorized representatives of the municipality and sealed with the corporate seal of the municipality. All details pertaining to the issuance of the bonds and terms and conditions thereof shall be determined by ordinance or resolution of the municipality. The provisions of K.S.A. 10-106, and amendments thereto, requiring a public sale of bonds shall not apply to bonds issued under this section. All bonds issued pursuant to this section and all income or interest therefrom shall be exempt from all state taxes except inheritance taxes. Such bonds shall contain the recitals set forth in K.S.A. 10-112, and amendments thereto. Such bonds shall mature in no more than 22 years. Any municipality issuing bonds under the provisions of this section may refund all or part of such bonds pursuant to the provisions of K.S.A. 10-427, and amendments thereto.

(c) The amount of the full faith and credit bonds issued and outstanding under this act which exceeds 3% of the assessed valuation of the municipality shall be within the bonded debt limit applicable to such municipality.

(d) If, within 60 days following the date of the public hearing described in K.S.A. 2015 Supp. 12-6a29, and amendments thereto, a protest petition signed by 5% of the qualified voters of the municipality is filed with the municipality's clerk in accordance with the provisions of K.S.A. 25-3601 et seq., and amendments thereto, no full faith and credit bonds shall be issued until the issuance of the full faith and credit bonds is approved by a majority of the voters voting at an election thereon. The failure of the voters to approve the issuance of full faith and credit bonds shall not prevent a municipality from issuing special obligation bonds.

(e) The provisions of subsections (b), (c) and (d) shall not apply to loans from the Kansas transportation revolving fund pursuant to K.S.A. 2015 Supp. 75-5063 et seq., and amendments thereto.

History: L. 2009, ch. 122, § 12; L. 2010, ch. 156, § 15; June 3.






Article 7 PLANNING AND ZONING

12-715b Zoning of land outside city limits; conditions and limitations; notice to county commissioners.

12-715b. Zoning of land outside city limits; conditions and limitations; notice to county commissioners. Cities are hereby authorized to adopt zoning regulations affecting all or any designated portion of the land located outside the city but within three miles thereof under the following conditions. Except for flood plain regulations in areas designated as a flood plain, nothing in this act shall be construed as authorizing any city to adopt regulations applying to or affecting any land in excess of three acres under one ownership which is used only for agricultural purposes:

(a) The city has established a planning commission under the provisions of K.S.A. 12-702, and amendments thereto, which provides for the appointment of two commission members who reside outside the city but within the area subject to the zoning regulations of the city, or the city has established a joint, metropolitan or regional planning commission in cooperation with the county in which such city is located pursuant to the provisions of K.S.A. 12-718, and amendments thereto.

(b) The land outside the city which is subject to the zoning regulations of the city has been included within a comprehensive plan recommended by either of such planning commissions and has been approved by the city governing body or the board of county commissioners.

(c) The county has specifically excluded the land from county zoning regulations or the county does not have in effect zoning regulations for such area adopted in conformity with the statutes prescribing procedure for the adoption of county zoning regulations.

(d) The city has notified the board of county commissioners in writing 60 days before initiating zoning regulations by ordinance for such area of its intention to adopt such regulations by ordinance.

History: L. 1969, ch. 76, § 1; L. 1984, ch. 67, § 1; L. 1991, ch. 63, § 2; July 1.



12-715c Same; procedure for adoption, amendment and enforcement of regulations.

12-715c. Same; procedure for adoption, amendment and enforcement of regulations. This act is supplemental to the authority granted by K.S.A. 12-707, and amendments thereto, and any city empowered by this act to adopt zoning regulations for the area outside the city shall plan, adopt, amend, enforce and review zoning regulations in conformity with the provisions of article 7 of chapter 12 of the Kansas Statutes Annotated, and amendments thereto, insofar as such provisions can be made applicable.

History: L. 1969, ch. 76, § 2; L. 1984, ch. 67, § 2; May 17.



12-715d Same; city regulations and authority terminate upon adoption of regulations by county.

12-715d. Same; city regulations and authority terminate upon adoption of regulations by county. This act is supplemental to the provisions of the laws of this state which authorize counties to adopt zoning regulations for all or any part of the land located within the county and outside of any incorporated city, which laws are specifically K.S.A. 19-2901 to 19-2937, inclusive, and amendments thereto. All city zoning regulations and the authority of any city to adopt zoning regulations for land located outside the city shall cease and terminate as to any tracts of land lying within such area on the date the county places in effect zoning regulations governing the same tracts of land which are in reasonable conformance with a comprehensive plan and have been adopted in conformity with the appropriate statutes set forth in this section.

History: L. 1969, ch. 76, § 3; L. 1984, ch. 67, § 3; May 17.



12-736 Group homes, exclusion of, prohibited; conditions; definitions.

12-736. Group homes, exclusion of, prohibited; conditions; definitions. (a) It is hereby declared to be the policy of the state of Kansas that persons with a disability shall not be excluded from the benefits of single family residential surroundings by any municipal zoning ordinance, resolution or regulation.

(b) For the purpose of this act:

(1) "Group home" means any dwelling occupied by not more than 10 persons, including eight or fewer persons with a disability who need not be related by blood or marriage and not to exceed two staff residents who need not be related by blood or marriage to each other or to the residents of the home, which dwelling is licensed by a regulatory agency of this state;

(2) "municipality" means any township, city or county located in Kansas;

(3) "disability" means, with respect to a person:

(A) A physical or mental impairment which substantially limits one or more of such person's major life activities;

(B) a record of having such an impairment; or

(C) being regarded as having such an impairment. Such term does not include current, illegal use of or addiction to a controlled substance, as defined in section 102 of the controlled substance act (21 U.S.C. § 802);

(4) "licensed provider" means a person or agency who provides mental health services and is licensed by:

(A) The Kansas department for aging and disability services pursuant to K.S.A. 75-3307b or 65-425 et seq., and amendments thereto; or

(B) the behavioral sciences regulatory board pursuant to K.S.A. 75-5346 et seq. or 74-5301 et seq., and amendments thereto; or

(C) the state board of healing arts pursuant to K.S.A. 65-2801 et seq., and amendments thereto.

(c) (1) No mentally ill person shall be eligible for placement in a group home unless such person has been evaluated by a licensed provider and such provider determines that the mentally ill person is not dangerous to others and is suitable for group-home placement. A group home shall not be a licensed provider for the purposes of evaluating or approving for placement a mentally ill person in a group home.

(2) No person shall be eligible for placement in a group home if such person is: (A) Assigned to a community corrections program or a diversion program; (B) on parole from a correctional institution or on probation for a felony offense; or (C) in a state mental institution following a finding of mental disease or defect excluding criminal responsibility, pursuant to K.S.A. 22-3220 and 22-3221, and amendments thereto.

(d) No person shall be placed in a group home under this act unless such dwelling is licensed as a group home by the department for aging and disability services or the department of health and environment.

(e) No municipality shall prohibit the location of a group home in any zone or area where single family dwellings are permitted. Any zoning ordinance, resolution or regulation which prohibits the location of a group home in such zone or area or which subjects group homes to regulations not applicable to other single family dwellings in the same zone or area is invalid. Notwithstanding the provisions of this act, group homes shall be subject to all other regulations applicable to other property and buildings located in the zone or area that are imposed by any municipality through zoning ordinance, resolution or regulation, its building regulatory codes, subdivision regulations or other nondiscriminatory regulations.

(f) No person or entity shall contract or enter into a contract, restrictive covenant, equitable servitude or such similar restriction, which would restrict group homes or their location in a manner inconsistent with the provisions of subsection (e).

History: L. 1988, ch. 142, § 1; L. 1989, ch. 58, § 1; L. 1991, ch. 63, § 1; L. 1995, ch. 251, § 23; L. 2014, ch. 115, § 5; July 1.



12-741 Planning and zoning in cities and counties; authorization.

12-741. Planning and zoning in cities and counties; authorization. (a) This act is enabling legislation for the enactment of planning and zoning laws and regulations by cities and counties for the protection of the public health, safety and welfare, and is not intended to prevent the enactment or enforcement of additional laws and regulations on the same subject which are not in conflict with the provisions of this act.

(b) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 1; July 1.



12-742 Same; definitions.

12-742. Same; definitions. (a) When used in this act:

(1) "Base flood" means a flood having a 1% chance of being equaled or exceeded in any one year;

(2) "floodway fringe" means those portions of a flood plain outside of the boundaries of a regulatory floodway and within stream reaches where such a floodway has been established;

(3) "flood plain" means land adjacent to a watercourse subject to inundation from a flood having a chance occurrence in any one year of 1%;

(4) "governing body" means the governing body of a city in the case of cities and the board of county commissioners in the case of counties;

(5) "manufactured home" means a structure which is subject to the federal manufactured home construction and safety standards established pursuant to 42 U.S.C. § 5403;

(6) "planning commission" means a city, county, regional or metropolitan planning commission;

(7) "residential-design manufactured home" means a manufactured home on permanent foundation which has (A) minimum dimensions of 22 body feet in width, (B) a pitched roof and (C) siding and roofing materials which are customarily used on site-built homes;

(8) "subdivision" means the division of a lot, tract or parcel of land into two or more parts for the purpose, whether immediate or future, of sale or building development, including resubdivision;

(9) "subdivision regulations" mean the lawfully adopted subdivision ordinances of a city and the lawfully adopted subdivision resolutions of a county;

(10) "zoning" means the regulation or restriction of the location and uses of buildings and uses of land;

(11) "zoning regulations" mean the lawfully adopted zoning ordinances of a city and the lawfully adopted zoning resolutions of a county.

(b) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 2; July 1.



12-743 Same; notice to other units of government.

12-743. Same; notice to other units of government. (a) Before any city adopts a comprehensive plan or part thereof, subdivision regulations, zoning regulations or building or setback lines affecting property located outside the corporate limits of such city, written notice of such proposed action shall be given to the board of county commissioners of the county in which such property is located. Such notice also shall be given to the township board of the township in which such property is located if the township is located in a county not operating under the county unit road system. Such notice shall be given at least 20 days prior to the proposed action.

(b) Before any county adopts a comprehensive plan or part thereof, subdivision regulations, zoning regulations or building or setback lines affecting property located within three miles of the corporate limits of a city, written notice of such proposed action shall be given to the governing body of such city. In any county not operating under the county unit road system, before any county adopts a comprehensive plan or part thereof, subdivision regulations or building or setback lines, written notice of such proposed action shall be given to the township board of such township in which the affected property is located. The notice required by this subsection shall be given at least 20 days prior to the proposed action.

(c) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 3; July 1.



12-744 Same; planning commission; creation; membership; vacancies; interlocal agreements; metropolitan or regional planning.

12-744. Same; planning commission; creation; membership; vacancies; interlocal agreements; metropolitan or regional planning. (a) The governing body of any city, by adoption of an ordinance, may create a planning commission for such city and the board of county commissioners of any county, by adoption of a resolution, may create a planning commission for the county. Any such planning commission shall be composed of not less than five members. The number of members of a planning commission may be determined by ordinance or resolution. If a city planning commission plans, zones or administers subdivision regulations outside the city limits, at least two members of such commission shall reside outside of but within three miles of the corporate limits of the city. A majority of the members of a county planning commission shall reside outside the corporate limits of any incorporated city in the county. A county, metropolitan or regional planning commission may serve as the planning commission for a city.

(b) The governing body shall provide by ordinance or resolution for the term of the members of the planning commission and for the filling of vacancies. Members of the commission shall serve without compensation. The governing body may adopt rules and regulations providing for removal of members of the planning commission.

(c) Any two or more cities or counties of this state may cooperate, pursuant to written agreement, in the exercise and performance of planning powers, duties and functions. Any city or county of this state may cooperate, pursuant to written agreement, with any city or county of any other state having adjoining planning jurisdiction in the exercise and performance of any planning powers, duties and functions provided by state law for cities and counties of this state and to the extent that the laws of such other state permit such joint cooperation. Any agreement entered pursuant to this subsection shall be subject to the provisions of K.S.A. 12-2901 et seq., and amendments thereto. If such agreement provides for the adoption of a comprehensive plan, the agreement shall include a provision concerning the approval of the comprehensive plan which is consistent with the provisions of K.S.A. 12-747.

When two or more of such cities or counties, by ordinance of each city and by resolutions of the boards of county commissioners enter into agreements providing for such joint planning cooperation, there may be established a joint planning commission for the metropolitan area or region comprising that portion of the areas of planning jurisdiction of the cities or counties cooperating jointly as shall be designated by the joint ordinances and resolutions. Such a joint planning commission for the metropolitan area or region may be empowered to carry into effect such provisions of state law relating to planning which are authorized for such joining cities or counties and which each may under existing laws separately exercise and perform.

Any city or county, whenever the governing body of the city or the board of commissioners of the county deems necessary, may join and cooperate in two or more metropolitan area or regional planning commissions. Any regional or metropolitan planning commission in existence on the effective date of this act shall continue in existence, but shall be governed by the provisions of this act.

(d) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 4; July 1.



12-745 Same; planning commission; meetings; officers; powers.

12-745. Same; planning commission; meetings; officers; powers. The members of the planning commission shall meet at such time and place as may be fixed in the commission's bylaws. The commission shall elect one member as chairperson and one member as vice-chairperson who shall serve one year and until their successors have been elected. A secretary also shall be elected who may or may not be a member of the commission. Special meetings may be called at any time by the chairperson or in the chairperson's absence by the vice-chairperson. The commission shall adopt bylaws for the transaction of business and hearing procedures. The bylaws may provide for and establish conditions and procedures under which subcommittees of the commission which are authorized to approve plats and make recommendations to the governing body on amendments to the zoning regulations affecting specific properties. Unless otherwise provided by this act or by ordinance of the governing body of a city or by a resolution of the governing body of a county, no action by the planning commission shall be taken except by a majority vote of the members present and voting. A record of all proceedings of the planning commission shall be kept. The commission may employ such persons deemed necessary and may contract for such services as the commission requires. The commission, from time to time, may establish subcommittees, advisory committees or technical committees to advise or assist in the activities of the commission.

History: L. 1991, ch. 56, § 5; L. 1997, ch. 147, § 3; May 1.



12-746 Same; planning commission budget.

12-746. Same; planning commission budget. (a) The governing body shall approve a planning commission budget and make such allowances to the planning commission as it deems proper, including funds for the employment of such employees or consultants as the governing body may authorize and provide and shall add the same to the general budget. Prior to the time that moneys are available under the budget, the governing body may appropriate moneys for such purposes from the general fund. The governing body may enter into such contracts as it deems necessary for the purposes of this act and may receive and expend funds and moneys from the state or federal government or from any other source for such purposes.

(b) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 6; July 1.



12-747 Same; comprehensive plan; contents; procedure for adoption; annual review of plan.

12-747. Same; comprehensive plan; contents; procedure for adoption; annual review of plan. (a) A city planning commission is hereby authorized to make or cause to be made a comprehensive plan for the development of such city and any unincorporated territory lying outside of the city but within the same county in which such city is located, which in the opinion of the planning commission, forms the total community of which the city is a part. The city shall notify the board of county commissioners in writing of its intent to extend the planning area into the county. A county planning commission is authorized to make or cause to be made a comprehensive plan for the coordinated development of the county, including references to planning for cities as deemed appropriate. The provisions of this subsection may be varied through interlocal agreements.

(b) The planning commission may adopt and amend a comprehensive plan as a whole by a single resolution, or by successive resolutions, the planning commission may adopt or amend parts of the plan. Such resolution shall identify specifically any written presentations, maps, plats, charts or other materials made a part of such plan. In the preparation of such plan, the planning commission shall make or cause to be made comprehensive surveys and studies of past and present conditions and trends relating to land use, population and building intensity, public facilities, transportation and transportation facilities, economic conditions, natural resources and may include any other element deemed necessary to the comprehensive plan. Such proposed plan shall show the commission's recommendations for the development or redevelopment of the territory including: (a) The general location, extent and relationship of the use of land for agriculture, residence, business, industry, recreation, education, public buildings and other community facilities, major utility facilities both public and private and any other use deemed necessary; (b) population and building intensity standards and restrictions and the application of the same; (c) public facilities including transportation facilities of all types whether publicly or privately owned which relate to the transportation of persons or goods; (d) public improvement programming based upon a determination of relative urgency; (e) the major sources and expenditure of public revenue including long range financial plans for the financing of public facilities and capital improvements, based upon a projection of the economic and fiscal activity of the community, both public and private; (f) utilization and conservation of natural resources; and (g) any other element deemed necessary to the proper development or redevelopment of the area. Before adopting or amending any such plan or part thereof, the planning commission shall hold a public hearing thereon, notice of which shall be published at least once in the official city newspaper in the case of a city or in the official county newspaper in the case of a county. Such notice shall be published at least 20 days prior to the date of the hearing. Upon the adoption or amendment of any such plan or part thereof by adoption of the appropriate resolution by a majority vote of all members of the planning commission, a certified copy of the plan or part thereof, together with a written summary of the hearing thereon, shall be submitted to the governing body. No comprehensive plan shall be effective unless approved by the governing body as provided by this section. The governing body either may: (1) Approve such recommendations by ordinance in a city or resolution in a county; (2) override the planning commission's recommendations by a 2/3 majority vote; or (3) may return the same to the planning commission for further consideration, together with a statement specifying the basis for the governing body's failure to approve or disapprove. If the governing body returns the planning commission's recommendations, the planning commission, after considering the same, may resubmit its original recommendations giving the reasons therefor or submit new and amended recommendations. Upon the receipt of such recommendations, the governing body, by a simple majority thereof, may adopt or may revise or amend and adopt such recommendations by the respective ordinance or resolution, or it need take no further action thereon. If the planning commission fails to deliver its recommendations to the governing body following the planning commission's next regular meeting after receipt of the governing body's report, the governing body shall consider such course of inaction on the part of the planning commission as a resubmission of the original recommendations and proceed accordingly. The comprehensive plan and any amendments thereto shall become effective upon publication of the respective adopting ordinance or resolution.

(c) An attested copy of the comprehensive plan and any amendments thereto shall be sent to all other taxing subdivisions in the planning area which request a copy of such plan. Such plan or part thereof shall constitute the basis or guide for public action to insure a coordinated and harmonious development or redevelopment which will best promote the health, safety, morals, order, convenience, prosperity and general welfare as well as wise and efficient expenditure of public funds.

(d) At least once each year, the planning commission shall review or reconsider the plan or any part thereof and may propose amendments, extensions or additions to the same. The procedure for the adoption of any such amendment, extension or addition to any plan or part thereof shall be the same as that required for the adoption of the original plan or part thereof.

History: L. 1991, ch. 56, § 7; L. 1997, ch. 147, § 4; May 1.



12-748 Same; construction of public facility or utility in conformance with comprehensive plan.

12-748. Same; construction of public facility or utility in conformance with comprehensive plan. (a) Except as provided in subsection (b), whenever the planning commission has adopted and certified the comprehensive plan for one or more major sections or functional subdivisions thereof, no public improvement, public facility or public utility of a type embraced within the recommendations of the comprehensive plan or portion thereof shall be constructed without first being submitted to and being approved by the planning commission as being in conformity with the plan. If the planning commission does not make a report within 60 days, the project shall be deemed to have been approved by the planning commission. If the planning commission finds that any such proposed public improvement, facility or utility does not conform to the plan, the commission shall submit, in writing to the governing body, the manner in which such proposed improvement, facility or utility does not conform. The governing body may override the plan and the report of the planning commission, and the plan for the area concerned shall be deemed to have been amended.

(b) Whenever the planning commission has reviewed a capital improvement program and found that a specific public improvement, public facility or public utility of a type embraced within the recommendations of the comprehensive plan or portion thereof is in conformity with such plan, no further approval by the planning commission is necessary under this section.

(c) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 8; July 1.



12-749 Same; subdivision regulations; adoption and amendment; notice and hearing.

12-749. Same; subdivision regulations; adoption and amendment; notice and hearing. (a) Following adoption of a comprehensive plan, a city planning commission may adopt and amend regulations governing the subdivision of land. A city planning commission shall apply subdivision regulations to all land located within the city and may apply such regulations to land outside of but within three miles of the nearest point of the city limits provided such land is within the same county in which the city is located and does not extend more than 1/2 the distance between such city and another city which has adopted regulations under this section. A county planning commission may establish subdivision regulations for all or for parts of the unincorporated areas of the county.

(b) Subdivision regulations may include, but not be limited to, provisions for: (1) Efficient and orderly location of streets; (2) reduction of vehicular congestion; (3) reservation or dedication of land for open spaces; (4) off-site and on-site public improvements; (5) recreational facilities which may include, but are not limited to, the dedication of land area for park purposes; (6) flood protection; (7) building lines; (8) compatibility of design; (9) stormwater runoff, including consideration of historic and anticipated 100-year rain and snowfall precipitation records and patterns; and (10) any other services, facilities and improvements deemed appropriate.

(c) Subdivision regulations may provide for administrative changes to land elevations designated on a plat. Such regulations may provide for plat approval conditional upon conformance with the comprehensive plan. Such regulations may provide for the payment of a fee in lieu of dedication of land. Such regulations may provide that in lieu of the completion of any work or improvements prior to the final approval of the plat, the governing body may accept a corporate surety bond, cashier's check, escrow account, letter of credit or other like security in an amount to be fixed by the governing body and conditioned upon the actual completion of such work or improvements within a specified period, in accordance with such regulations, and the governing body may enforce such bond by all equitable remedies.

(d) Before adopting or amending any subdivision regulations, the planning commission shall call and hold a hearing on such regulations or amendments thereto. Notice of such hearing shall be published at least once in the official city newspaper in the case of a city or in the official county newspaper in the case of a county. Such notice shall be published at least 20 days prior to the hearing. Such notice shall fix the time and place for such hearing and shall describe such proposal in general terms. In the case of a joint committee on subdivision regulations, such notice shall be published in the official city and official county newspapers. The hearing may be adjourned from time to time and at the conclusion of the same, the planning commission shall prepare its recommendations and by an affirmative vote of a majority of the entire membership of the commission adopt the same in the form of proposed subdivision regulations and shall submit the same, together with the written summary of the hearing thereon, to the governing body. The governing body either may: (1) Approve such recommendations by ordinance in a city or resolution in a county; (2) override the planning commission's recommendations by a 2/3 majority vote; or (3) may return the same to the planning commission for further consideration, together with a statement specifying the basis for the governing body's failure to approve or disapprove. If the governing body returns the planning commission's recommendations, the planning commission, after considering the same, may resubmit its original recommendations giving the reasons therefor or submit new and amended recommendations. Upon the receipt of such recommendations, the governing body, by a simple majority thereof, may adopt or may revise or amend and adopt such recommendations by the respective ordinance or resolution, or it need take no further action thereon. If the planning commission fails to deliver its recommendations to the governing body following the planning commission's next regular meeting after receipt of the governing body's report, the governing body shall consider such course of inaction on the part of the planning commission as a resubmission of the original recommendations and proceed accordingly. The proposed subdivision regulations and any amendments thereto shall become effective upon publication of the respective adopting ordinance or resolution.

History: L. 1991, ch. 56, § 9; L. 1997, ch. 72, § 2; July 1.



12-750 Same; subdivision regulations affecting property outside the city; joint committee; membership; authority.

12-750. Same; subdivision regulations affecting property outside the city; joint committee; membership; authority. (a) If the governing body of a city proposes to adopt subdivision regulations affecting property lying outside of the city and governed by subdivision regulations of the county, a copy of the city's proposal shall be certified to the board of county commissioners or if at any time subsequent to the adoption of regulations governing the subdivision of land by the city planning commission, the board of county commissioners shall designate an area for such purposes which shall include lands lying within the area governed by subdivision regulations of the city, the board of county commissioners shall certify a copy of such resolution to the governing body of the city and regulations governing the subdivision of land within the area designated by the city shall be adopted and administered in the manner hereinafter provided. Within 60 days after the date of the certification of the resolution by the board of county commissioners or the governing body of the city, there shall be established by joint resolution of the board of commissioners and governing body, a joint committee for subdivision regulation which shall be composed of three members of the county planning commission to be appointed by the chairperson of the county planning commission and three members of the city planning commission to be appointed by the chairperson of the city planning commission and one member to be selected by the other six members. Such joint committee shall have such authority as provided by law for county planning and city planning commissions relating to the adoption and administration of regulations governing the subdivision of land within the area of joint regulation. Regulations adopted by the county or city and in effect at the time of the certification of such resolution by the board of county commissioners or the governing body of the city shall remain in effect until new regulations shall have been adopted by the joint committee or for a period not exceeding six months from and after the date of the certification of such resolution. The provisions of this section shall not apply to any city and county jointly cooperating in the exercise of planning and zoning under the provisions of this act.

(b) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 10; July 1.



12-751 Same; building or zoning permits; building codes outside the city.

12-751. Same; building or zoning permits; building codes outside the city. (a) Compliance with subdivision regulations may be required as the condition of an issuance of a building or zoning permit when so specified in the subdivision regulations.

(b) In conjunction with subdivision or zoning regulations, the governing body of any city may adopt and enforce building codes outside the city limits.

(c) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 11; July 1.



12-751a Same; election, when.

12-751a. Same; election, when. (a) When used in this section:

(1) "City" means any city which has adopted an ordinance which provides for the enforcement of a building code outside the corporate limits of such city as authorized by K.S.A. 12-751, and amendments thereto.

(2) "Ordinance" means an ordinance adopted by a city which provides for the enforcement of a building code outside the corporate limits of a city as authorized by K.S.A. 12-751, and amendments thereto.

(3) "Qualified elector" means any registered voter required to comply with an ordinance, who resides within the unincorporated area lying within three miles of the corporate limits of a city.

(b) Within 30 days of the adoption of an ordinance, the city clerk shall certify to the county election officer a legal description and a map of the area outside the corporate limits of the city governed by the provisions of such ordinance and the street addresses of all real estate located therein.

(c) Within 90 days after the effective date of this act or within 90 days after a city has adopted an ordinance, a petition signed by at least 20% of the qualified electors protesting the enforcement of such ordinance outside the corporate limits of the city may be submitted to the county election officer. If a sufficient petition is filed, the county election officer shall notify the board of county commissioners of the county in which such city is located. Unless the governing body of the city modifies the ordinance to remove the provision from the ordinance relating to the enforcement of such building code outside the corporate limits of the city, the board of county commissioners shall submit the proposition of modifying the ordinance to remove the provisions from the ordinance relating to enforcement of such building code outside the corporate limits of the city. Such resolution shall be submitted to the qualified electors at the next regular primary or general county election. Such election shall be called and held in the manner provided by the general bond law. The county election officer shall certify the results of such election to the governing body of the city. If a majority of the qualified electors voting on the question vote in favor thereof, the governing body of the city shall modify such ordinance to remove the provisions from the ordinance relating to the enforcement of such building code outside the corporate limits of the city. Such ordinance shall be adopted within 30 days following the canvass of such election. Such ordinance shall be adopted in the manner provided by K.S.A. 12-3001, and amendments thereto.

(d) If an election is held pursuant to subsection (c) and a majority of the qualified electors vote in favor of removing the building code, the governing body of the city shall not adopt any such ordinance for at least four years following the date of the election held pursuant to subsection (c).

History: L. 1998, ch. 128, § 1; Apr. 30.



12-752 Same; plats; approval procedure; fees; dedication of land for public purposes; filing of plat; replatting required, when; issuance of building and zoning permits; filing of plats.

12-752. Same; plats; approval procedure; fees; dedication of land for public purposes; filing of plat; replatting required, when; issuance of building and zoning permits; filing of plats. (a) The owner or owners of any land located within an area governed by regulations subdividing the same into lots and blocks or tracts or parcels, for the purpose of laying out any subdivisions, suburban lots, building lots, tracts or parcels or any owner of any land establishing any street, alley, park or other property intended for public use or for the use of purchasers or owners of lots, tracts or parcels of land fronting thereon or adjacent thereto, shall have a plat drawn as may be required by the subdivision regulations. Such plat shall accurately describe the subdivision, lots, tracts or parcels of land giving the location and dimensions thereof and the location and dimensions of all streets, alleys, parks or other properties intended to be dedicated to public use or for the use of purchasers or owners of lots, tracts or parcels of land fronting thereon or adjacent thereto. All plats shall be verified by the owner or owners thereof. All such plats shall be submitted to the planning commission or to the joint committee for subdivision regulation.

(b) The planning commission or the joint committee shall determine if the plat conforms to the provisions of the subdivision regulations. If such determination is not made within 60 days after the first meeting of such commission or committee following the date of the submission of the plat to the secretary thereof, such plat shall be deemed to have been approved and a certificate shall be issued by the secretary of the planning commission or joint committee upon demand. If the planning commission or joint committee finds that the plat does not conform to the requirements of the subdivision regulations, the planning commission or joint committee shall notify the owner or owners of such fact. Such notice shall be in writing and shall specify in detail the reasons the plat does not conform to the requirements of the subdivision regulations. If the plat conforms to the requirements of such regulations, there shall be endorsed thereon the fact that the plat has been submitted to and approved by the planning commission or joint committee.

(c) The governing body shall accept or refuse the dedication of land for public purposes within 30 days after the first meeting of the governing body following the date of the submission of the plat to the clerk thereof. The governing body may defer action for an additional 30 days for the purpose of allowing for modifications to comply with the requirements established by the governing body. No additional filing fees shall be assessed during that period. If the governing body defers or refuses such dedication, it shall notify the owner or owners of the land and the planning commission or joint committee of such fact. Such notice shall be in writing and if the deferral or refusal of the dedication of land is based upon noncompliance with the requirements established by the governing body, the notice shall specify in detail the nature of such noncompliance.

(d) The governing body may establish a scale of reasonable fees to be paid to the secretary of the planning commission or joint committee by the applicant for approval for each plat filed with the planning commission or joint committee.

(e) No building or zoning permit shall be issued for the use or construction of any structure upon any lot, tract or parcel of land located within the area governed by the subdivision regulations that has been subdivided, resubdivided or replatted after the date of the adoption of such regulations by the governing body or governing bodies but which has not been approved in the manner provided by this act.

(f) Any regulations adopted by a governing body with reference to subdividing lots shall provide for the issuance of building permits on platted lots divided into not more than two tracts without having to replat such lots. Such regulations also may authorize and establish conditions for the issuance of building permits on lots divided into three or more tracts without having to replat such lots. Such regulations shall provide that lots zoned for industrial purposes may be divided into two or more tracts without replatting such lot. Such regulations shall contain a procedure for issuance of building or zoning permits on divided lots which shall take into account the need for adequate street rights-of-way, easements, improvement of public facilities, and zoning regulations if in existence.

(g) The regulations shall provide for a procedure which specifies a time limit within which action shall be taken, and shall further provide, where applicable, for the final decision on the issuance of such building permit to be made by the governing body, except as may be provided by law.

(h) The register of deeds shall not file any plat until such plat shall bear the endorsement hereinbefore provided and the land dedicated for public purposes has been accepted by the governing body.

History: L. 1991, ch. 56, § 12; L. 1997, ch. 147, § 5; L. 2006, ch. 98, § 1; July 1.



12-753 Same; zoning regulations; districts; restrictions.

12-753. Same; zoning regulations; districts; restrictions. (a) The governing body of any city, by adoption of an ordinance, and the board of county commissioners of any county, by adoption of a resolution, may provide for the adoption or amendment of zoning regulations in the manner provided by this act. The governing body may divide the territory subject to its jurisdiction into districts of such number, shape, area and of such different classes, according to the use of land and buildings and the intensity of such use, as may be deemed suited to carry out the purposes of this act. Such regulations may include, but not be limited to, provisions restricting and regulating the height, number of stories and size of buildings; the percentage of each lot that may be occupied; the size of yards, courts and other open spaces; the density of population; the location, use and appearance of buildings, structures and land for residential, commercial, industrial and other purposes; the conservation of natural resources, including agricultural land; and the use of land located in areas designated as flood plains and other areas, including the distance of any buildings and structures from a street or highway. Such regulations shall define the boundaries of zoning districts by description contained therein or by setting out such boundaries upon a map or maps incorporated and published as part of such regulations or by providing for the incorporation by reference in such regulations of an official map or maps upon which such boundaries shall be fixed. For a county, such map or maps shall be marked "official copy of zoning district map incorporated into zoning regulations by adoption of a resolution of the board of county commissioners on the _____ day of _____________, 19___" and filed in the office of the county clerk or such other public office as may be designated by the board of county commissioners. For a city, such map or maps shall be marked "official copy of zoning district map incorporated into zoning regulations by adoption of an ordinance by the governing body of the city on the _____ day of _____________, 19___" and filed in the office of the city clerk or such other public office as may be designated by the governing body. Such regulations and accompanying map or maps shall be public records.

(b) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 13; July 1.



12-754 Same; zoning jurisdictions; inclusion of land in flood plain zone.

12-754. Same; zoning jurisdictions; inclusion of land in flood plain zone. (a) The zoning regulations for a county shall define the area of zoning jurisdiction as all or any portion of the unincorporated area. The zoning regulations for a city shall define the zoning jurisdiction as including the area within the city limits and may also include land located outside the city which is not currently subject to county zoning regulations and is within three miles of the city limits, but in no case shall it include land which is located more than 1/2 the distance to another city. The governing body of the city shall notify the board of county commissioners in writing of the city's intention at least 60 days before adopting zoning regulations affecting such an area outside the city limits.

Any flood plain zone or district shall include the flood plain area within the incorporated area of the city and may include any extraterritorial jurisdiction lying outside, but within three miles, of the nearest point on the contiguous city limits when such jurisdiction has not otherwise been designated a flood plain zone or district by any other governmental unit or subdivision.

(b) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 14; July 1.



12-755 Same; zoning regulations; authority.

12-755. Same; zoning regulations; authority. (a) The governing body may adopt zoning regulations which may include, but not be limited to, provisions which:

(1) Provide for planned unit developments;

(2) permit the transfer of development rights;

(3) preserve structures and districts listed on the local, state or national historic register;

(4) control the aesthetics of redevelopment or new development;

(5) provide for the issuance of special use or conditional use permits; and

(6) establish overlay zones.

(b) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 15; July 1.



12-756 Same; zoning; zones or districts; procedure to establish; notice and hearing.

12-756. Same; zoning; zones or districts; procedure to establish; notice and hearing. (a) Before any city or county establishes any zone or district or regulates or restricts the use of buildings or land therein, the governing body shall require the planning commission to recommend the nature and number of zones or districts which it deems necessary and the boundaries of the same and appropriate regulations or restrictions to be enforced therein. Except as provided in the zoning regulations, all such regulations shall be uniform for each class or kind of building or land uses throughout each district, but the regulations in one district may differ from those in other districts and special uses may be designated within each district with conditions attached.

(b) Upon the development of proposed zoning regulations, the planning commission shall hold a public hearing thereon. Notice of such public hearing shall be published at least once in the official city newspaper in the case of a city or in the official county newspaper in the case of a county at least 20 days prior to the date of the hearing. In the case of a joint zoning board, notice of such hearing shall be published in the official city and official county newspapers. Such notice shall fix the time and place for such hearing and shall describe such proposal in general terms. The hearing may be adjourned from time to time and at the conclusion of the same, the planning commission shall prepare its recommendations and by an affirmative vote of a majority of the entire membership of the commission adopt the same in the form of proposed zoning regulations and shall submit the same, together with the written summary of the hearing thereon, to the governing body. The governing body either may: (1) Approve such recommendations by the adoption of the same by ordinance in a city or resolution in a county; (2) override the planning commission's recommendations by a 2/3 majority vote of the membership of the governing body; or (3) may return the same to the planning commission for further consideration, together with a statement specifying the basis for the governing body's failure to approve or disapprove. If the governing body returns the planning commission's recommendations, the planning commission, after considering the same, may resubmit its original recommendations giving the reasons therefor or submit new and amended recommendations. Upon the receipt of such recommendations, the governing body, by a simple majority thereof, may adopt or may revise or amend and adopt such recommendations by the respective ordinance or resolution, or the governing body need take no further action thereon. If the planning commission fails to deliver its recommendations to the governing body following the planning commission's next regular meeting after receipt of the governing body's report, the governing body shall consider such course of inaction on the part of the planning commission as a resubmission of the original recommendations and proceed accordingly. The proposed zoning regulations and any amendments thereto shall become effective upon publication of the respective adopting ordinance or resolution.

(c) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 16; July 1.



12-757 Same; zoning; downzoning or rezoning, amendments and revisions; procedure; notice and hearing; protest petition; signs to notify of proposed rezoning.

12-757. Same; zoning; downzoning or rezoning, amendments and revisions; procedure; notice and hearing; protest petition; signs to notify of proposed rezoning. (a) The governing body, from time to time, may supplement, change or generally revise the boundaries or regulations contained in zoning regulations by amendment. A proposal for such amendment may be initiated by the governing body or the planning commission. If such proposed amendment is not a general revision of the existing regulations and affects specific property, the amendment may be initiated by application of the owner of property affected.  Any such amendment, if in accordance with the land use plan or the land use element of a comprehensive plan, shall be presumed to be reasonable. The governing body shall establish in its zoning regulations the matters to be considered when approving or disapproving a rezoning request. The governing body may establish reasonable fees to be paid in advance by the owner of any property at the time of making application for a zoning amendment.

(b) All such proposed amendments first shall be submitted to the planning commission for recommendation. The planning commission shall hold a public hearing thereon, shall cause an accurate written summary to be made of the proceedings, and shall give notice in like manner as that required for recommendations on the original proposed zoning regulations provided in K.S.A. 12-756, and amendments thereto. Such notice shall fix the time and place for such hearing and contain a statement regarding the proposed changes in regulations or restrictions or in the boundary or classification of any zone or district. If such proposed amendment is not a general revision of the existing regulations and affects specific property, the property shall be designated by legal description or a general description sufficient to identify the property under consideration. In addition to such publication notice, written notice of such proposed amendment shall be mailed at least 20 days before the hearing to all owners of record of real property within the area to be altered and to all owners of record of real property located within at least 200 feet of the area proposed to be altered for regulations of a city and to all owners of record of real property located within at least 1,000 feet of the area proposed to be altered for regulations of a county. If a city proposes a zoning amendment to property located adjacent to or outside the city's limits, the area of notification of the city's action shall be extended to at least 1,000 feet in the unincorporated area. Notice of a county's action shall extend 200 feet in those areas where the notification area extends within the corporate limits of a city. All notices shall include a statement that a complete legal description is available for public inspection and shall indicate where such information is available. When the notice has been properly addressed and deposited in the mail, failure of a party to receive such notice shall not invalidate any subsequent action taken by the planning commission or the governing body. Such notice is sufficient to permit the planning commission to recommend amendments to zoning regulations which affect only a portion of the land described in the notice or which give all or any part of the land described a zoning classification of lesser change than that set forth in the notice. A recommendation of a zoning classification of lesser change than that set forth in the notice shall not be valid without republication and, where necessary, remailing, unless the planning commission has previously established a table or publication available to the public which designates what zoning classifications are lesser changes authorized within the published zoning classifications. At any public hearing held to consider a proposed rezoning, an opportunity shall be granted to interested parties to be heard.

(c) (1) Whenever five or more property owners of record owning 10 or more contiguous or noncontiguous lots, tracts or parcels of the same zoning classification initiate a rezoning of their property from a less restrictive to a more restrictive zoning classification, such amendment shall require notice by publication and hearing in like manner as required in subsection (b) of this section. Such zoning amendment shall not require written notice and shall not be subject to the protest petition provision of subsection (f) of this section.

(2) Whenever a city or county initiates a rezoning from a less restrictive to a more restrictive zoning classification of 10 or more contiguous or noncontiguous lots, tracts or parcels of the same zoning classification having five or more owners of record, such amendment shall require notice by publication and hearing in like manner as that required by subsection (b) of this section. In addition, written notice shall be required to be mailed to only owners of record of the properties to be rezoned and only such owners shall be eligible to initiate a protest petition under subsection (f) of this section.

(d) Except as provided in subsection (g) and unless otherwise provided by this act, the procedure for the consideration and adoption of any such proposed amendment shall be in the same manner as that required for the consideration and adoption of the original zoning regulations. A majority of the members of the planning commission present and voting at the hearing shall be required to recommend approval or denial of the amendment to the governing body. If the planning commission fails to make a recommendation on a rezoning request, the planning commission shall be deemed to have made a recommendation of disapproval. When the planning commission submits a recommendation of approval or disapproval of such amendment and the reasons therefor, the governing body may: (1) Adopt such recommendation by ordinance in a city or by resolution in a county; (2) override the planning commission's recommendation by a 2/3 majority vote of the membership of the governing body; or (3) return such recommendation to the planning commission with a statement specifying the basis for the governing body's failure to approve or disapprove. If the governing body returns the planning commission's recommendation, the planning commission, after considering the same, may resubmit its original recommendation giving the reasons therefor or submit new and amended recommendation. Upon the receipt of such recommendation, the governing body, by a simple majority thereof, may adopt or may revise or amend and adopt such recommendation by the respective ordinance or resolution, or it need take no further action thereon. If the planning commission fails to deliver its recommendation to the governing body following the planning commission's next regular meeting after receipt of the governing body's report, the governing body shall consider such course of inaction on the part of the planning commission as a resubmission of the original recommendation and proceed accordingly. The proposed rezoning shall become effective upon publication of the respective adopting ordinance or resolution.

(e) If such amendment affects the boundaries of any zone or district, the respective ordinance or resolution shall describe the boundaries as amended, or if provision is made for the fixing of the same upon an official map which has been incorporated by reference, the amending ordinance or resolution shall define the change or the boundary as amended, shall order the official map to be changed to reflect such amendment, shall amend the section of the ordinance or resolution incorporating the same and shall reincorporate such map as amended.

(f) (1) Except as provided in subsection (g), whether or not the planning commission approves or disapproves a zoning amendment, if a protest petition against such amendment is filed in the office of the city clerk or the county clerk within 14 days after the date of the conclusion of the public hearing pursuant to the publication notice, signed by the owners of record of 20% or more of any real property proposed to be rezoned or by the owners of record of 20% or more of the total real property within the area required to be notified by this act of the proposed rezoning of a specific property, excluding streets and public ways and property excluded pursuant to paragraph (2) of this subsection, the ordinance or resolution adopting such amendment shall not be passed except by at least a 3/4 vote of all of the members of the governing body.

(2) For the purpose of determining the sufficiency of a protest petition, if the proposed rezoning was requested by the owner of the specific property subject to the rezoning or the owner of the specific property subject to the rezoning does not oppose in writing such rezoning, such property also shall be excluded when calculating the "total real property within the area required to be notified" as that phrase is used in paragraph (1) of this subsection.

(g) An ordinance or resolution adopting a zoning amendment for mining operations subject to K.S.A. 49-601 et seq., and amendments thereto, regardless of a protest petition or failure to recommend by the planning commission shall only require a majority vote of all members of the governing body.

(h) Zoning regulations may provide additional notice by providing for the posting of signs on land which is the subject of a proposed rezoning, for the purpose of providing notice of such proposed rezoning.

History: L. 1991, ch. 56, § 17; L. 1995, ch. 211, § 1; L. 1995, ch. 249, § 1; L. 2000, ch. 75, § 1; L. 2009, ch. 79, § 1; July 1.



12-757a Adoption of special use or conditional use permits for mining operations; procedural limitations.

12-757a. Adoption of special use or conditional use permits for mining operations; procedural limitations. No city or county may establish procedures regarding the adoption of special use or conditional use permits for mining operations subject to K.S.A. 49-601 et seq., and amendments thereto, which require the approval of more than a majority of all members of the governing body.

History: L. 2009, ch. 79, § 2; July 1.



12-758 Same; existing uses; alterations; agricultural land exempted, exception.

12-758. Same; existing uses; alterations; agricultural land exempted, exception. (a) Except as otherwise provided by this section and K.S.A. 12-770 and 12-771, and amendments thereto, regulations adopted under authority of this act shall not apply to the existing use of any building or land, but shall apply to any alteration of a building to provide for a change in use or a change in the use of any building or land after the effective date of any regulations adopted under this act. If a building is damaged by more than 50% of its fair market value such building shall not be restored if the use of such building is not in conformance with the regulations adopted under this act.

(b) Except for flood plain regulations in areas designated as a flood plain, regulations adopted by a city pursuant to K.S.A. 12-715b, and amendments thereto, or a county pursuant to this act shall not apply to the use of land for agricultural purposes, nor for the erection or maintenance of buildings thereon for such purposes so long as such land and buildings are used for agricultural purposes and not otherwise.

History: L. 1991, ch. 56, § 18; L. 1997, ch. 147, § 9; May 1.



12-759 Same; board of zoning appeals; membership; vacancies; powers; fees; variances; exceptions.

12-759. Same; board of zoning appeals; membership; vacancies; powers; fees; variances; exceptions. (a) Any governing body which has enacted a zoning ordinance or resolution shall create a board of zoning appeals by adoption of the appropriate ordinance or resolution. Such board shall consist of not less than three nor more than seven members. If a city enacts zoning regulations which affect land outside the corporate limits of such city, at least one member of the board shall be a resident of the area outside the city's limits. The members first appointed shall serve respectively for terms of one, two and three years, divided equally or as nearly equally as possible among the members. Thereafter the terms of the members may be changed to either three or four years, whichever is deemed to be in the best interest of the city or county. Vacancies shall be filled by appointment for the unexpired terms. The members of such board shall serve without compensation. The board annually shall elect one of its members as chairperson, and shall appoint a secretary who may be an officer or an employee of the city or county. The board shall adopt rules in accordance with the provisions of the ordinance or resolution creating the board. Meetings of the board shall be held at the call of the chairperson and at such other times as the board may determine. The board shall keep minutes of its proceedings, showing evidence presented, findings of fact by the board, decisions of the board and the vote upon each question. Records of all official actions of the board shall be filed in its office and shall be a public record. The governing body, in the ordinance or resolution creating such board, may establish a scale of reasonable fees to be paid in advance by the party appealing. Any two or more cities or counties which have established a joint planning commission may establish a joint board of zoning appeals.

(b) Any board of zoning appeals in existence on the effective date of this act shall continue in existence, but shall be governed by the provisions of this act.

(c) The board of zoning appeals shall administer the details of appeals from or other matters referred to it regarding the application of the zoning ordinance or resolution as hereinafter provided. The board shall fix a reasonable time for the hearing of an appeal or any other matter referred to it. Notice of the time, place and subject of such hearing shall be published once in the official city newspaper in the case of a city and in the official county newspaper in the case of a county at least 20 days prior to the date fixed for hearing. A copy of the notice shall be mailed to each party to the appeal and to the appropriate planning commission.

(d) Appeals to the board of zoning appeals may be taken by any person aggrieved, or by any officer of the city, county or any governmental agency or body affected by any decision of the officer administering the provisions of the zoning ordinance or resolution. Such appeal shall be taken within a reasonable time as provided by the rules of the board, by filing a notice of appeal specifying the grounds thereof and the payment of the fee required therefor. The officer from whom the appeal is taken, when notified by the board or its agent, shall transmit to the board all the papers constituting the record upon which the action appealed from was taken. The board shall have power to hear and decide appeals where it is alleged there is error in any order, requirement, decision or determination made by an administrative official in the enforcement of the zoning ordinance or resolution. In exercising the foregoing powers, the board, in conformity with the provisions of this act, may reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination, and to that end shall have all the powers of the officer from whom the appeal is taken, may attach appropriate conditions, and may issue or direct the issuance of a permit.

(e) When deemed necessary by the board of zoning appeals, the board may grant variances and exceptions from the zoning regulations on the basis and in the manner hereinafter provided: (1) To authorize in specific cases a variance from the specific terms of the regulations which will not be contrary to the public interest and where, due to special conditions, a literal enforcement of the provisions of the regulations, in an individual case, results in unnecessary hardship, and provided that the spirit of the regulations shall be observed, public safety and welfare secured, and substantial justice done. Such variance shall not permit any use not permitted by the zoning regulations in such district. A request for a variance may be granted in such case, upon a finding by the board that all of the following conditions have been met: (A) That the variance requested arises from such condition which is unique to the property in question and which is not ordinarily found in the same zone or district; and is not created by an action or actions of the property owner or the applicant; (B) that the granting of the permit for the variance will not adversely affect the rights of adjacent property owners or residents; (C) that the strict application of the provisions of the zoning regulations of which variance is requested will constitute unnecessary hardship upon the property owner represented in the application; (D) that the variance desired will not adversely affect the public health, safety, morals, order, convenience, prosperity, or general welfare; and (E) that granting the variance desired will not be opposed to the general spirit and intent of the zoning regulations; and (2) to grant exceptions to the provisions of the zoning regulation in those instances where the board is specifically authorized to grant such exceptions and only under the terms of the zoning regulation. In no event shall exceptions to the provisions of the zoning regulation be granted where the use or exception contemplated is not specifically listed as an exception in the zoning regulation. Further, under no conditions shall the board of zoning appeals have the power to grant an exception when conditions of this exception, as established in the zoning regulation by the governing body, are not found to be present.

(f) Any person, official or governmental agency dissatisfied with any order or determination of the board may bring an action in the district court of the county to determine the reasonableness of any such order or determination. Such appeal shall be filed within 30 days of the final decision of the board.

(g) A planning commission also may be designated as a board of zoning appeals under this section.

(h) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 20; July 1.



12-760 Same; appeals to district court.

12-760. Same; appeals to district court. (a) Within 30 days of the final decision of the city or county, any person aggrieved thereby may maintain an action in the district court of the county to determine the reasonableness of such final decision.

(b) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 23; July 1.



12-761 Same; violations; penalties; actions.

12-761. Same; violations; penalties; actions. (a) Any violation of any regulation adopted under the authority of this act shall be a misdemeanor and shall be punishable by a fine of not to exceed $500 or by imprisonment for not more than six months for each offense or by both such fine and imprisonment. Each day's violation shall constitute a separate offense.

(b) Any city or county, and any person the value or use of whose property is or may be affected by such violation, shall have the authority to maintain suits or actions in any court of competent jurisdiction to enforce the adopted zoning regulations and to abate nuisances maintained in violation thereof.

(c) Whenever any building or structure is or is proposed to be erected, constructed, altered, converted or maintained or any building, structure or land is or is proposed to be, used in violation of any zoning regulations, the city or county, or in the event the violation relates to a provision concerning flood plain zoning, the attorney general and the chief engineer of the division of water resources of the Kansas department of agriculture, in addition to other remedies, may institute injunction, mandamus, or other appropriate action or proceeding to prevent such unlawful erection, construction, reconstruction, alteration, conversion, maintenance or use or to correct or abate such violation or to prevent the occupancy of such building, structure or land.

(d) Any person, company, corporation, institution, municipality or agency of the state who violates any provision of any regulation relating to flood plain zoning shall be subject to the penalties and remedies provided for herein.

(e) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 24; L. 2004, ch. 101, § 62; July 1.



12-762 Same; existing plans effective until changed pursuant to this act.

12-762. Same; existing plans effective until changed pursuant to this act. (a) Any comprehensive plan or part thereof, subdivision regulations, zoning regulations or building or setback lines adopted by the governing body or planning commission of any city or county adopted prior to January 1, 1992, and which are consistent with the provisions of this act shall continue in force and effect the same as though adopted under the provisions of this act, until the same is modified or a new comprehensive plan or part thereof, subdivision or zoning regulations or building or setback lines are adopted as provided in this act.

(b) Any comprehensive plan or part thereof, subdivision regulations, zoning regulations or building or setback lines adopted by a township zoning board prior to January 1, 1992, shall continue in force and effect until the county in which the township is located, or the city if land in such township is annexed, adopts and places in effect a plan or part thereof, subdivision or zoning regulations or building or setback lines affecting land and buildings located within such township. Such regulations or building or setback lines shall be enforced by the board of county commissioners.

History: L. 1991, ch. 56, § 25; L. 1993, ch. 85, § 1; July 1.



12-763 Same; exclusion of manufactured homes prohibited, when.

12-763. Same; exclusion of manufactured homes prohibited, when. (a) The governing body shall not adopt or enforce zoning regulations which have the effect of excluding manufactured homes from the entire zoning jurisdiction of the governing body. In addition, the governing body shall not adopt or enforce zoning regulations which have the effect of excluding residential-design manufactured homes from single-family residential districts solely because they are manufactured homes.

(b) Nothing in this section shall be construed as precluding the establishment of architectural or aesthetic standards applicable to manufactured homes so as to ensure its compatibility with site-built housing in the same zoning district.

(c) Nothing in this section shall be construed to preempt or supersede valid restrictive covenants running with the land.

(d) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 19; July 1.



12-764 Same; development rights, vesting of.

12-764. Same; development rights, vesting of. (a) For development rights vested prior to July 1, 2009:

(1) For the purpose of single-family residential developments, development rights in such land use shall vest upon recording of a plat of such land. If construction is not commenced on such land within five years of recording a plat, the development rights in such shall expire.

(2) For all purposes other than single-family developments, the right to use land for a particular purpose shall vest upon the issuance of all permits required for such use by a city or county and construction has begun and substantial amounts of work have been completed under a validly issued permit.

(3) The governing body may provide in zoning regulations for earlier vesting of development rights, however, vesting shall occur in the same manner for all uses of land within a land-use classification under the adopted zoning regulations.

(b) For development rights vested on and after July 1, 2009:

(1) For the purpose of residential developments, development rights in such land use shall vest upon recording of a plat of such land. If construction is not commenced on such land within 10 years of recording a plat, the development rights in such shall expire. For purposes of this section, residential developments may include single family housing; multiple family housing such as apartments, duplexes, townhomes and similar configurations; condominiums; and manufactured and modular homes.

(2) For all purposes other than residential developments, the right to use land for a particular purpose shall vest upon the issuance of all permits required for such use by a city or county and construction has begun and substantial amounts of work have been completed. If substantial amounts of the work have not been completed within 10 years of the issuance of such permits, the development rights shall expire.

(3) The governing body may provide in zoning regulations for earlier vesting of development rights, however, vesting shall occur in the same manner for all uses of land within a land-use classification under the adopted zoning regulations.

History: L. 1991, ch. 56, § 21; L. 2009, ch. 84, § 1; July 1.



12-765 Same; setback lines on streets and highways; modifications or variances, when; notice and hearing.

12-765. Same; setback lines on streets and highways; modifications or variances, when; notice and hearing. (a) Whenever any city or county has as a part of a comprehensive plan adopted a plan for its major street or highway system, after consultation with the secretary of transportation and the county engineer and any planning commission of the county or counties within which such system lies, the governing body is hereby authorized and empowered, to establish by the appropriate ordinance or resolution building or setback lines on such existing and proposed major streets or highways and to prohibit any new building being located within such building or setback lines on property within the plat approval jurisdiction of the city. Such ordinance or resolution may incorporate by reference an official map, which may include supplementary documents, setting forth such plan which shall show with reasonable survey accuracy the location and width of existing or proposed major streets or highways and any building or setback lines. The governing body shall provide for the method by which this section shall be enforced. Such official map shall not be enforced until after a certified copy of such map and adopting ordinance or resolution has been filed with the register of deeds of the county or counties in which such system lies. The board of zoning appeals shall have the power to modify or vary the building restrictions herein authorized in specific cases, in order that unwarranted hardship, which constitutes a complete deprivation of use as distinguished from merely granting a privilege, may be avoided, yet the intended purpose of the regulations shall be strictly observed and the public welfare and public safety protected. The setback ordinance, resolution or official map shall not be adopted, changed or amended by the governing body until a public hearing has been held thereon by the governing body. A notice of the time and place of such hearing shall be published in the official city newspaper in the case of a city or the official county newspaper in the case of a county. Such notice shall be published at least 20 days prior to the date of the hearing. The powers of this section shall not be exercised so as to deprive the owner of any existing property or of its use or maintenance for the purpose to which such property is then lawfully devoted.

(b) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 22; July 1.



12-766 Same; flood plain zones; requirements; approval by chief engineer.

12-766. Same; flood plain zones; requirements; approval by chief engineer. (a) The governing body may establish flood plain zones and districts and restrict the use of land therein and may restrict the application thereof to lands, adjacent to watercourses, subject to floods of a lesser magnitude than that having a chance occurrence in any one year of 1%. Any flood plain regulations shall comply with the minimum requirements of the national flood insurance act of 1968, as amended (42 U.S.C. § 4001 et seq.) or any rules and regulations adopted pursuant thereto.

(b) Prior to the adoption thereof, the governing body shall submit to the chief engineer of the division of water resources of the Kansas department of agriculture any ordinance, resolution, regulation or plan that proposes to create or to effect any change in a flood plain zone or district, or that proposes to regulate or restrict the location and use of structures, encroachments, and uses of land within such an area. The chief engineer may require, pursuant to rules and regulations, each submission hereunder to be accompanied by complete maps, plans, profiles, specifications and textual matter. The chief engineer shall approve or disapprove any such ordinance, resolution, regulation or plan or changes thereof within 90 days of the date of receipt of all such data required by the chief engineer as specified in rules and regulations adopted thereby. If the chief engineer fails to approve or disapprove within the 90 day period required by this section, such ordinance, resolution, regulation or plan or change thereof shall be deemed approved. The chief engineer shall provide, in writing, specific reasons for any disapproval.

(c) The chief engineer shall adopt such rules and regulations deemed necessary to administer and enforce the provisions of this section.

History: L. 1991, ch. 56, § 26; L. 2004, ch. 101, § 63; July 1.



12-767 Same; flood plain requirements; city building codes.

12-767. Same; flood plain requirements; city building codes. The governing body of any city located in an area designated as a flood plain shall not authorize, pursuant to its building codes, the construction, reconstruction or renovation of any building, facility or structure which does not comply with the minimum requirements of the national flood insurance act of 1968, as amended, (42 U.S.C. §§ 4001 et seq.) or any rules and regulations adopted pursuant thereto.

History: L. 1991, ch. 63, § 6; July 1.



12-768 Same; flood plain requirements; county building codes.

12-768. Same; flood plain requirements; county building codes. The board of county commissioners of any county located in an area designated as a flood plain shall not authorize, pursuant to its building codes, the construction, reconstruction or renovation of any building, facility or structure which does not comply with the minimum requirements of the national flood insurance act of 1968, as amended, (42 U.S.C. §§ 4001 et seq.) or any rules and regulations adopted pursuant thereto.

History: L. 1991, ch. 63, § 7; July 1.



12-769 Same; transfer of certain moneys to county.

12-769. Same; transfer of certain moneys to county. Any unexpended moneys from a levy made pursuant to K.S.A. 19-2911, and amendments thereto, prior to January 1, 1992, shall be transferred by the township board to the county in which such township is located. Such money shall be deposited in the county general fund or other appropriate fund and shall be used for planning and zoning purposes in the county.

History: L. 1993, ch. 86, § 1; July 1.



12-770 Nonconforming uses; sexually oriented businesses; definitions.

12-770. Nonconforming uses; sexually oriented businesses; definitions. (a) When used in this section:

(1) The words and phrases used in this section shall have the same meaning ascribed thereto by K.S.A. 12-742, and amendments thereto;

(2) "adult arcade" means any place to which the public is permitted or invited in which coin-operated, slug-operated or for any form of consideration, electronically, electrically or mechanically controlled still or motion picture machines, projectors, video or laser disc players or other image-producing devices are maintained to show images to five or fewer persons per machine at any one time, and where the images so displayed are distinguished or characterized by the depicting or describing of specified sexual activities or specified anatomical areas.

(3) "adult bookstore", adult novelty store" or "adult video store" means a commercial establishment which, as one of its principal purposes, offers for sale or rental for any form of consideration any one or more of the following:

(A) Books, magazines, periodicals or other printed matter, or photographs, films, motion pictures, video cassettes or video reproductions, slides or other visual representations which are characterized by the depiction or description of specified sexual activities or specified anatomical areas; or

(B) instruments, devices or paraphernalia which are designed for use in connection with specified sexual activities;

(4) "adult cabaret" means a nightclub, bar, restaurant or similar commercial establishment which regularly features:

(A) Persons who appear in a state of nudity or semi-nudity; or

(B) live performances which are characterized by the exposure of specified anatomical areas or by specified sexual activities; or

(C) films, motion pictures, video cassettes, slides or other photographic reproductions which are characterized by the depiction or description of specified sexual activities or specified anatomical areas;

(5) "adult motel" means a hotel, motel or similar commercial establishment which:

(A) offers accommodations to the public for any form of consideration; provides patrons with closed-circuit television transmissions, films, motion pictures, video cassettes, slides or other photographic reproductions which are characterized by the depiction or description of specified sexual activities or specified anatomical areas and has a sign visible from the public right-of-way which advertises the availability of this adult type of photographic reproductions; or

(B) offers a sleeping room for rent for a period of time that is less than 10 hours; or

(C) allows a tenant or occupant of a sleeping room to subrent the room for a period of time that is less than 10 hours;

(6) "adult motion picture theater" means a commercial establishment where, for any form of consideration, films, motion pictures, video cassettes, slides or similar photographic reproductions are regularly shown which are characterized by the depiction or description of specified sexual activities or specified anatomical areas;

(7) "adult theater" means a theater, concert hall, auditorium or similar commercial establishment which regularly features persons who appear in a state of nudity or semi-nudity, or live performances which are characterized by the exposure of specified anatomical areas or by specified sexual activities;

(8) "escort" means a person who, for consideration, agrees or offers to act as a companion, guide, or date for another person, or who agrees or offers to privately model lingerie or to privately perform a striptease for another person;

(9) "escort agency" means a person or business association who furnishes, offers to furnish or advertises to furnish escorts as one of its primary business purposes for a fee, tip or other consideration;

(10) "nude model studio" means any place where a person who appears semi-nude, in a state of nudity, or who displays specified anatomical areas and is provided to be observed, sketched, drawn, painted, sculptured, photographed or similarly depicted by other persons who pay money or any form of consideration. Nude model studio shall not include a college, community college or university supported entirely or in part by public money; a private college or university which maintains and operates educational programs in which credits are transferable to a college, community college or university supported entirely, partly by public money or in a structure or private studio:

(A) That has no sign visible from the exterior of the structure and no other advertising that indicates a nude or semi-nude person is available for viewing;

(B) where, in order to participate in a class, a student must enroll at least three days in advance of the class; and

(C) where no more than one nude or semi-nude model is on the premises at any one time;

(11) "nudity" or a "state of nudity" means the showing of the human male or female genitals, pubic area, vulva, anus, anal cleft or cleavage with less than a fully opaque covering, the showing of the female breast with less than a fully opaque covering of any part of the nipple or the showing of the covered male genitals in a discernibly turgid state.

(12) "sexual encounter center" means a business or commercial enterprise that, as one of its principal business purposes, offers for any form of consideration:

(A) Physical contact in the form of wrestling or tumbling between persons of the opposite sex; or

(B) activities between either male and female persons or persons of the same sex, or both, when one or more of the persons is in a state of nudity or semi-nude;

(13) "semi-nude" or in a "semi-nude condition" means the showing of the female breast below a horizontal line across the top of the areola at its highest point or the showing of the male or female buttocks. Such term shall include the lower portion of the human female breast, but shall not include any portion of the cleavage of the human female breast, exhibited by a dress, blouse, skirt, leotard, bathing suit or other wearing apparel provided the areola is not exposed in whole or in part;

(14) "sexually oriented business" means an adult arcade, adult bookstore, adult novelty store, adult video store, adult cabaret, adult motel, adult motion picture theater, adult theater, escort agency, nude model studio or sexual encounter center;

(15) "specified anatomical areas" means:

(A) The human male genitals in a discernibly turgid state, even if completely and opaquely covered; or

(B) less than completely and opaquely covered human genitals, pubic region, buttocks or a female breast below a point immediately above the top of the areola.

(b) The governing body may adopt, in the manner provided by K.S.A. 12-741 et seq., and amendments thereto, reasonable regulations for the gradual elimination of sexually oriented businesses which constitute nonconforming uses.

History: L. 1997, ch. 147, § 10; May 1.



12-771 Same; nonconforming uses; elimination of.

12-771. Same; nonconforming uses; elimination of. Nothing in this act is intended to prevent cities or counties from enforcing local laws, enacted under other legal authority, for the gradual elimination of nonconforming uses.

History: L. 1997, ch. 147, § 11; May 1.



12-772 Military installations; state area of interest.

12-772. Military installations; state area of interest. Areas of this state that are wholly or in part within jointly developed community — military air installation compatible use zone (AICUZ) study area, joint land use study (JLUS) area, army compatible use buffer (ACUB), or an environmental noise management plan (ENMP) of an active duty, national guard or reserve military installation shall constitute a state area of interest vital to national security and the economic well being of the state.

History: L. 2010, ch. 21, § 1; July 1.



12-773 Same; communications, cooperation duties; military installations, municipalities.

12-773. Same; communications, cooperation duties; military installations, municipalities. (a) It is the desire of the state of Kansas to promote communication, cooperation and collaboration between any military installation and any municipality adjacent to or surrounding the military installation.

(b) To further communication, cooperation and collaboration:

(1) Each military installation shall:

(A) Notify and coordinate with each municipality adjacent to or surrounding the military installation regarding any development, project or operational change on the military installation which will alter or amend a JLUS, ACUB, AICUZ or ENMP or any element therein.

(B) Notify each municipality adjacent to or surrounding the military installation of any change in the name of any contact person, and any related information thereto, who is used for the purpose of communication between the military installation and the municipality.

(C) Meet and coordinate at least annually with representatives of each municipality adjacent to or surrounding military installations for the purpose of determining any critical area within the state area of interest. A critical area of interest is any portion of the state area of interest where future use of such area is determined in a coordinated manner between the military installation and the municipality and should be monitored or managed to reduce any potential conflict with any military operation and the economic well being of the municipality.

(2) Each municipality adjacent to or surrounding a military installation shall:

(A) Meet and coordinate at least annually with the commander of the active duty, national guard or reserve military installation associated with the state area of interest in which the municipality is located to jointly determine what portion, if any, of that state area of interest is a critical area.

(B) Notify the commander of each military installation located adjacent to or surrounded by a municipality of any change in the name of any contact person, and any related information thereto, who is used for the purpose of communication between the military installation and the municipality.

(C) Provide notice to the commander of each military installation located adjacent to or surrounded by a municipality of the adoption of any regulation, including any amendment thereof, or any amendment to any comprehensive planning document which affects any mutually agreed upon critical area. Such notice shall be provided at least 30 days prior to the adoption of any such regulation, or amendment thereof, or any such amendment to a comprehensive planning document. Failure of an installation commander to respond after receiving notification under this subparagraph shall be deemed to indicate such commander's approval of the regulation, or amendment thereof, or amendment to the comprehensive planning document.

(D) Provide written notice to the commander of each military installation located adjacent to or surrounded by a municipality of each development proposal which affect any agreed upon critical area to provide the commander of any military installation affected an opportunity to assess any impact and coordinate issues with planning staff. Such an assessment shall not be unreasonably withheld, but shall be offered within the statutorily required notice for public hearing. Such notice shall be provided concurrently with any statutorily required notice for public hearing.

(E) Consider the impact of each of the following factors, based upon information provided by the installation, before making a decision regarding a development proposal located within an agreed upon critical area:

(i) The potential for release into the air of any substance such as steam, dust or smoke unless such substance is generated by agricultural use, that would impair visibility or otherwise interfere with military operations, including ground operations.

(ii) The potential for production of any light emission, either directly, or indirectly or by reflective light, that would interfere with pilot vision, and aerial or ground based night vision training.

(iii) The potential for the production of electrical emissions that would interfere with military ground and aircraft communications and navigation equipment.

(iv) The potential to attract birds or waterfowl including, but not limited to, operation of any sanitary landfill and the maintenance of any large scale feeding station.

(v) Whether or not structures are proposed within 10 feet of any defined aircraft approach, departure, or transitional surface; or within 100 feet beneath any low-level military aircraft training route as provided by the federal aviation administration.

(vi) The potential to expose persons to noise greater than 65 DNL.

(vii) The potential for obstructed visibility or surveillance, or both, of direct fire weaponry platforms into permanently populated or operational areas of military installations.

(viii) Whether or not there will be a violation of any federal aviation administration height restriction in title 14 of the code of federal regulations (14 CFR) part 77 entitled "Objects Affecting Navigable Airspace" or Department of Defense Instruction (DoDI) Number 4165.57 entitled "Air Installations Compatible Use Zones."

(F) Review and coordinate all comprehensive plans or zoning ordinances or regulations affecting any mutually agreed upon critical area of a state area of interest and consider the most current jointly developed community — military JLUS or AICUZ, or both, recommendations sponsored by the United States air force installation located at McConnell air force base located in Sedgwick county, Kansas, sponsored by the United States department of the army installations located at Fort Riley in or adjacent to Clay, Geary and Riley counties, Kansas, and Fort Leavenworth in Leavenworth county, Kansas, or sponsored by the Kansas adjutant general for Forbes Field in Shawnee county, Kansas, or the Smoky Hill facility located in Saline county, Kansas. All such comprehensive plans or zoning ordinances or regulations shall also consider the presence of any ACUB and the findings of any AICUZ or ENMP.

(G) For such plans, ordinances or regulations, consider the recommendation or study provided by the military with a view to protection of public health, safety and welfare and maintenance of safe military and aircraft operations, and the sustainability of installation missions.

(H) Consider the adoption of a mandatory disclosure requirement for any property within any agreed upon critical area of a state area of interest, which would inform a buyer of the potential for impact from noise, smoke, dust, light, electromagnetic interference and aircraft safety zones on the landowner produced by normal military operations.

(I) Provide the following written notice to individuals receiving a construction permit for improvements within the agreed upon critical area:

"The property for which this permit is issued is situated in an area that may be subjected to conditions resulting from military training at a nearby military installation. Such conditions may include the firing of small and large caliber weapons, the over flight of both fixed-wing and rotary-wing aircraft, the movement of vehicles, the use of generators and other accepted and customary military training activities. These activities ordinarily and necessarily produce noise, dust, smoke and other conditions that may not be compatible with the permitted improvement according to established federal guidelines, state guidelines or both."

(c) Nothing herein shall prevent municipalities adjacent to or surrounding military installations from entering into interlocal agreements with such military installations, in order to accomplish the objectives expressed herein.

History: L. 2010, ch. 21, § 2; July 1.



12-774 Same; definitions.

12-774. Same; definitions. As used in K.S.A. 2015 Supp. 12-772 through 12-775, and amendments thereto:

(a) "AICUZ" means a jointly developed community — military air installation compatible use zone.

(b) "ACUB" means an army compatible use buffer.

(c) "Development proposal" means any development requiring a review process prior to approval including, but not limited to, platting, rezoning, conditional use, special use, variance or any other similar action.

(d) "DNL" means a day — night noise level.

(e) "ENMP" means an environmental noise management plan of an active duty, national guard or reserve military installation.

(f) "JLUS" means a joint land use study.

(g) "Military training buffer contract" means land in which the private owner voluntarily provides, sells or leases the development rights for the land or provides, sells or leases the right of the military to reject proposed development that will be incompatible with the training mission and operations of a federal or state military facility of more than 100 acres. Nothing in the state area of interest, military training buffer area or military training buffer area contract shall provide authority for the use of eminent domain.

(h) "Municipality" shall mean a city or county.

(i) "State area of interest military training buffer area" means land that is contiguous to a federal or state military facility of more than 100 acres as specified in the applicable AICUZ, JLUS, ACUB, or ENMP or is located adjacent to lands already in the program or is under a military flight path.

History: L. 2010, ch. 21, § 3; July 1.



12-775 Same; zoning and land use municipalities have final decision.

12-775. Same; zoning and land use municipalities have final decision. Notwithstanding any other provision of this act, the final decision on all planning, development, zoning and land use issues shall be made by each municipality adjacent to or surrounding a military installation.

History: L. 2010, ch. 21, § 4; July 1.






Article 8 PUBLIC UTILITIES

12-801 Gas, water, lights, heat, street-railway, bus or telephone service; election; bonds.

12-801. Gas, water, lights, heat, street-railway, bus or telephone service; election; bonds. Whenever and as often as a majority of the electors voting at an election heretofore held, or hereafter called and held, in any city shall vote in favor of the issuance of bonds of such city for the purpose of purchasing, constructing or extending works for the purpose of supplying such city and its inhabitants with natural or artificial gas, water, electric light, heating, street-railway, bus or telephone service, it shall be lawful for the governing body of such city, by ordinance duly passed, to direct the issuance of the bonds so voted as provided by law: Provided, That whenever it may be deemed necessary or advisable for such city to combine a water and electric-light plant, the same may be done, and a separate vote on each proposition shall not be required.

History: R.S. 1923, § 12-801; L. 1953, ch. 62, § 1; June 30.



12-802 Same; bond election.

12-802. Same; bond election. Whenever the governing body of any such city shall desire to procure authority for the issuance of bonds under the terms of this act, they shall pass an ordinance directing the calling of an election for the submission of the question to the electors thereof, which election shall be held according to law.

History: R.S. 1923, § 12-802; Dec. 27.



12-803 Same; bond limitation.

12-803. Same; bond limitation. No bonds in excess of fifteen percentum of the assessed valuation of tangible property in such city shall be issued under the authority of K.S.A. 12-801 and 12-802, and such bonds may be issued by any city without regard to the statutory limitations of bonded indebtedness of such city and shall not be included in computing the total bonded indebtedness of such city within the meaning of other statutes limiting such bonded indebtedness.

History: L. 1905, ch. 101, § 4; R.S. 1923, § 12-803; L. 1951, ch. 133, § 1; March 26.



12-803a Street-railway or bus department, when; use of revenues.

12-803a. Street-railway or bus department, when; use of revenues. In any city which has acquired prior to the effective date of this act or thereafter acquires, as provided by law, any street-railway system or bus system, the governing body shall by ordinance create a street-railway or bus department, provide for the superintendent and such other officers and employees as may be necessary for the proper management and operation thereof, and provide for their compensation.

All revenues of said department and all revenues of said street-railway or bus system shall be used to pay the costs and expenses of operating said system, for the purchase of necessary equipment, and for providing improvements to such system, and any of such revenues not needed for such purposes, as determined by the governing body of the city, shall be used to help retire and pay interest on any bonds issued under K.S.A. 12-803c and on any bonds issued to acquire such system.

Whenever any part of such revenues for any year is not needed for any of the above-stated purposes, as determined by the governing body of the city, such surplus revenue may be transferred by said governing body and merged into the city's general operating fund or the city's general revenue fund.

History: L. 1953, ch. 73, § 1; June 30.



12-803b Street-railway or bus system; tax levy, use of proceeds.

12-803b. Street-railway or bus system; tax levy, use of proceeds. The governing body in any city operating a street-railway system or bus system shall levy annually at the time when other taxes are levied a sufficient tax to pay for the necessary costs and expenses of operating said system and for the purchasing of necessary equipment and improvements therefor only in the event the revenue and income derived from such system are insufficient for such purposes and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. Such levies as are authorized herein shall be in addition to all other levies authorized or limited by law.

History: L. 1953, ch. 73, § 2; L. 1979, ch. 52, § 35; July 1.



12-803c Same; bonds for extension of street-railway or bus system; election.

12-803c. Same; bonds for extension of street-railway or bus system; election. If the governing body of any such city deems it necessary to acquire, enlarge, improve or extend any street-railway system or bus system, said governing body is hereby empowered to issue for said purpose bonds in such an amount as may be fixed by ordinance and authorized by a majority of the duly qualified electors voting in favor thereof at an election or elections hereafter called therefor, and said bonds shall be issued, sold, delivered and retired in conformance with the provisions of the general bond law.

History: L. 1953, ch. 73, § 3; June 30.



12-803d Same; ordinances as to operation and charges.

12-803d. Same; ordinances as to operation and charges. The governing body of any city operating a street-railway system or a bus system shall enact such ordinances as are necessary for the control, operation and maintenance of said street-railway system or of said bus system, including an ordinance fixing reasonable rates and charges for the use of such system.

History: L. 1953, ch. 73, § 4; June 30.



12-803e Same; bond limitations inapplicable.

12-803e. Same; bond limitations inapplicable. None of the restrictions and limitations respecting the amount of city indebtedness contained in any of the statutes of the state of Kansas shall apply to or in any way affect the issuance of the bonds authorized by this act.

History: L. 1953, ch. 73, § 5; June 30.



12-806 Sale of light, heat and power to outlying districts.

12-806. Sale of light, heat and power to outlying districts. Subject to the provisions of K.S.A. 66-104 and 66-131, and amendments thereto, all cities of the state owning their own electric-light, heat or power plant are hereby authorized and empowered to furnish electric light, heat or power to districts lying outside of the limits of such cities, and charge for such service such rates as may be provided by ordinance.

History: L. 1911, ch. 73, § 1; R.S. 1923, § 12-806; L. 1968, ch. 333, § 1; March 30.



12-808 Power of city to sell service generally.

12-808. Power of city to sell service generally. Subject to the provisions of K.S.A. 66-104 and 66-131, and amendments thereto, any city operating waterworks, fuel, power, or lighting plant may sell and dispose of water, fuel, power or light to any person within or without said city.

History: L. 1913, ch. 79, § 1; R.S. 1923, § 12-808; L. 1968, ch. 333, § 2; March 30.



12-808a Electric or gas utility outside city limits; eminent domain; determination of rates.

12-808a. Electric or gas utility outside city limits; eminent domain; determination of rates. Whenever the governing body or the board of public utilities of any city owning or operating an electric or gas utility, any part of which is defined as a public utility under K.S.A. 66-104, shall deem it necessary for the proper construction, operation and management of such public utility, said governing body or board shall have and are hereby granted the power of eminent domain outside the corporate limit of such city, within the area subject to the jurisdiction and control of the corporation commission.

Subject to the approval of the corporation commission, every such utility shall have and is hereby granted the power and authority to determine the rate for service within any area located outside of and more than three (3) miles from the corporate limits of a city. However, nothing herein shall be construed as affecting the validity of rates, charged to consumers in such areas by a municipally owned or operated gas or electric utility, which have been established and are in effect on the effective date of this act, but any change in such rates shall be subject to the approval of the corporation commission and must receive the commission's approval before said rates shall become effective.

History: L. 1968, ch. 333, § 8; March 30.



12-808b Same; filing of rates and location of facilities, when.

12-808b. Same; filing of rates and location of facilities, when. Within one hundred twenty (120) days after the effective date of this act, all municipally owned or operated electric or gas utilities having facilities located outside of and more than three (3) miles from the corporate limits of the city shall file with the corporation commission in the manner prescribed by the commission:

(a) A schedule of rates charged to all consumers outside of and more than three (3) miles from the corporate limits of such municipality; and

(b) the location of all facilities of such utility located outside of and more than three (3) miles from the corporate limits of such municipality.

History: L. 1968, ch. 333, § 9; March 30.



12-808c Municipalities; lien for utility services.

12-808c. Municipalities; lien for utility services. (a) Except as provided in subsection (b), if any person, firm, corporation, organization, political or taxing subdivision of the state or other entity other than the state of Kansas and the federal government residing, occupying, using or operating on property to which is provided utility services by a utility owned or operated by a municipality, neglects, fails or refuses to pay the fees or charges for such service, the unpaid fees or charges shall constitute a lien upon the property to which such utility service is provided. The amount of the unpaid fees or charges shall be certified by the governing body of the municipality to the county clerk of the county in which such property is located, to be placed on the tax roll for collection, subject to the same penalties and collected in the same manner as other taxes are collected by law. The governing body may refuse the delivery of such utility service as otherwise permitted by law until such time as such charges are fully paid.

(b) A lien shall not attach to property for unpaid utility fees or charges, when the utility service has been contracted for by a tenant and not by the landlord or owner of the property to which such service is provided.

(c) Except as provided by this subsection, no municipality which provides utility services shall refuse to contract with a tenant for provision of such services to property occupied by such tenant. A municipality shall not be required to contract with any person if such person has outstanding or unpaid charges for utility services provided by such municipality.

(d) A municipality may require a single deposit to be paid by a customer for all utility services, except that such deposit shall not exceed an amount equal to the expected average bills for a three month period for such utility services.

(e) When used in this section:

(1) "Municipality" means any city, county, township, water district, improvement district or other political or taxing subdivision of the state or any agency or instrumentality of a municipality which provides utility services but does not include any rural water district organized pursuant to K.S.A. 82a-612 et seq., and amendments thereto.

(2) "Utility services" means refuse, trash, garbage or other solid waste collection and disposal, sewer, water, gas and electric power services.

History: L. 2006, ch. 95, § 1; July 1.



12-809 Damming of river or condemnation of land and water for waterworks; petition to court; bond issue.

12-809. Damming of river or condemnation of land and water for waterworks; petition to court; bond issue. The governing body of any city shall have power and authority to dam any river not navigable, to condemn and appropriate in the name and for the use of the city any such land or lands located in or out of the corporate limits thereof, as may be necessary for the construction and operation of waterworks, and to condemn, appropriate and divert the water from such river, or so much thereof as may be deemed necessary for such purpose.

Whenever the city council shall determine to condemn and appropriate any land or to condemn and divert any water for the purpose aforesaid, it shall cause a petition to be presented in the name of the city to the district judge of the district court of the county in which such city is situated, setting forth the necessity of the appropriation of lands and the diverting of said water for the erection and operation of waterworks, and thereupon the necessary real estate shall be condemned as provided by law, and may be paid for by the issuance and sale of the bonds of such city as provided by law.

Before any such bonds shall be issued the proposition shall be submitted to the voters of such city as provided by law. From and after such condemnation and appropriation and the payment therefor, the city shall be vested with the right to perpetually use the land, water, and the right to divert such water, condemned for the purpose of waterworks.

History: R.S. 1923, § 12-809; L. 1976, ch. 145, § 38; Jan. 10, 1977.



12-810 Condemnation by foreign municipality for water plant.

12-810. Condemnation by foreign municipality for water plant. Any foreign municipal corporation duly chartered and organized under the laws of its state, and owning a water plant and having some part thereof within the state of Kansas, may apply to the district court or judge thereof, of any county in which said foreign municipal corporation has located any part of its water plant to condemn land for the same, or as much as may be desired, as well as a route for such proposed water mains as may be located by such foreign municipal corporation, and also such land as may be deemed necessary for engine houses, pumping stations, workshops, water stations, intakes, reservoirs, filtering basins, tunnels, shafts and conduits for conveying water, together with all necessary means, ways and devices for building, constructing, maintaining, repairing and operating the same, and materials for the construction sufficient to enable said foreign municipal corporation to construct and repair its plant, mains and stations, and right of making proper drains, which said lands or rights therein may be condemned as provided by law: Provided, Such foreign municipal corporation shall not be permitted to condemn any lands actually used by a water company in serving a municipal corporation in the state of Kansas, when the taking of the lands so sought to be condemned would interfere with the actual operation of such water company's plant.

History: R.S. 1923, § 12-810; Dec. 27.



12-811 Purchase by city of corporate utility plants upon expiration of franchise; petition to court; notice; appraisers; election; bonds.

12-811. Purchase by city of corporate utility plants upon expiration of franchise; petition to court; notice; appraisers; election; bonds. In any city wherein the franchise of a corporation supplying water, natural or artificial gas, electric light or power, heat, or operating a street railway, has expired or will expire before the completion of the proceedings contemplated by this section, unless an earlier date is fixed by the franchise, the governing body may by resolution declare it necessary and for the interest of such city to acquire control and operate any such plant. Upon the passage of such resolution an application may be presented in writing to the district court of the county in which such city is located, which shall set forth the action of the said city relative thereto, and a copy of the resolution so passed by the city, and praying for the appointment of commissioners to ascertain and determine the value of such plant.

Thereupon a time shall be fixed for the hearing thereof, of which either at least ten days' notice shall be given in writing, or at least thirty days' notice shall be given by publication once in the official city paper, to the person, company or corporation owning said plant and to all persons having or claiming liens on such property: Provided, That publication in the city paper shall not be made until an affidavit has been filed showing that actual service of notice cannot be made and that a diligent effort has been made to obtain such service, and said court shall make an order granting such application, and provide for the appointment and selection of three commissioners, one of whom shall be selected by the city, and one by the person, company, or corporation owning such plant, and the third shall be designated by the judge of the court, who shall be an expert engineer; and the said commissioners shall take an oath to faithfully, honestly and to the best of their skill and ability, appraise and ascertain the fair cash value of said plant and the appurtenances thereunto belonging or in any way appertaining to same; but in the determination of such value said commissioners shall not take into account the value of the franchise or contract given or granted by said city to such person, company or corporation.

The said commissioners shall carefully examine said plant and may examine experts and persons familiar with the cost, construction and reproduction cost of such plant, and resort to any other means by which they may arrive at the value thereof, and the city or the person, company or corporation owning such plant may produce such testimony before said commissioners as in their judgment seems necessary and desirable. Said commissioners shall make their report in writing under oath and file the same with the clerk of the district court. Each party shall have ten days from the filing of said report to file exceptions thereto. Thereupon at a time to be fixed by the court, of which each party shall have ten days' notice in writing, a hearing shall be had upon the said report and the exceptions thereto, and the court thereupon shall confirm, reject or modify said report, and its decision therein shall be a final order from which an appeal may be taken to the supreme court. If any city by a majority vote of the electors voting upon the proposition at an election called and held according to law shall elect to take the property at the amount so ascertained, the governing body is hereby authorized to enact a proper ordinance providing for the issue of bonds according to law to be sold and the proceeds thereof used for the purchase of such plant.

If the city elects to pay the award of said commissioners as approved by the district court it may do so at any time within six months from the date of final order of the district court on the report of the commissioners if no appeal to the supreme court be taken, or from the final judgment in case thereafter an appeal is determined, by paying the amount of the award to the clerk of the district court, and thereupon the title, right and possession of such plant and appurtenances shall vest absolutely in the city and the city shall have the right to enter into and take possession thereof. The court shall make all orders necessary to protect such city in the possession of the property and plant. When the purchase money is paid into court for such plant, it shall be paid out only upon the order of the court. If there are any liens or encumbrances upon such plant, the nature and extent thereof shall be ascertained by the court after fixing a time for the hearing, of which all parties in interest shall have sufficient notice. The ascertained liens and encumbrances shall first be paid out of the said fund and the balance to the person, company or corporation owning such plant.

History: R.S. 1923, § 12-811; L. 1941, ch. 105, § 1; June 30.



12-812 Same; bonds for enlargement or improvement of waterworks; ordinance; election.

12-812. Same; bonds for enlargement or improvement of waterworks; ordinance; election. If such city deems it necessary to enlarge, improve or extend any waterworks system, or part thereof (so condemned), the governing body is hereby empowered to issue for said purpose bonds to such an amount as may be fixed by ordinance and authorized by the electors at the election hereinbefore provided for, or at any subsequent special election or elections called therefor, which said bonds shall be issued according to law.

History: R.S. 1923, § 12-812; Dec. 27.



12-817 City water contracts.

12-817. City water contracts. The governing body of any city acquiring a waterworks plant, or part thereof, may make a contract with any person, city or corporation, located within or without this state, for the purchase and supplying of water for all purposes to such city for its own use or to supply all other consumers.

History: R.S. 1923, § 12-817; Dec. 27.



12-817a Application of section and 12-817b.

12-817a. Application of section and 12-817b. The provisions of this act shall apply to any city of the state of Kansas.

History: L. 1963, ch. 78, § 1; L. 1965, ch. 100, § 1; June 30.



12-817b Contracts with U.S. government or agencies for water supplies; subject to future nullification if state assumes certain financial obligations.

12-817b. Contracts with U.S. government or agencies for water supplies; subject to future nullification if state assumes certain financial obligations. Any two or more cities may enter into contracts or a single contract with the United States government or any agency thereof for a water supply or part thereof for any one or more of such contracting cities. Any such contract may provide that water shall be supplied and paid for in quotas which are automatically adjusted for population changes in such cities, or for other agreed amounts, from storage facilities or reservoirs of the United States government. Any such contract or contracts may provide for payment by such cities to the United States government for such water supply and may designate the manner in which payment obligations shall be shared among such cities.

Such contracts may run for any term not exceeding fifty (50) years: Provided, Every such contract shall contain a provision that in the event the state, through duly authorized officers, at any time declares such contract to be void, it shall immediately thereafter be void and of no effect, however, the state shall at the same time become liable for and assume the financial obligations of such contract for any cost reimbursement and maintenance expense which is provided under such contract to be paid by such municipalities to the United States government or any agency thereof, and such financial obligations shall become due at the same time and in the same amount as provided in such contract for payment by such municipalities: Provided further, Every such contract shall contain a provision that in the event that such contract is declared void pursuant to the provisions of this section, such contracting cities shall pay to the state sums of money equal to the sums of money that the state pays to the federal government as a result of such declaration, and such cities shall thereupon have rights to water similar to their rights to water under such voided contract.

History: L. 1963, ch. 78, § 2; April 23.



12-818 Ordinances for control of waterworks.

12-818. Ordinances for control of waterworks. The governing body shall enact all other ordinances necessary for the control, operation and maintenance of such waterworks plant and department.

History: R.S. 1923, § 12-818; Dec. 27.



12-819 Bond limitations not to apply.

12-819. Bond limitations not to apply. None of the restrictions and limitations respecting the amount of city indebtedness contained in any of the statutes of the state of Kansas shall apply to or in any way affect the issuance of the bonds authorized by this act.

History: R.S. 1923, § 12-819; Dec. 27.



12-820 Acquisition of plants outside city.

12-820. Acquisition of plants outside city. If any part or portion of the plant or property of any person, company or corporation sought to be acquired by any city proceeding under the provisions of this act be located outside the corporate limits and boundaries of said city, the said city may, nevertheless, proceed under this act to acquire title to such part or portion of the said plant or property as may be located, and to hold and control the same as the property of the city the same as though it was located within the corporate limits of said city, subject to the provisions of K.S.A. 66-104 and 66-131, and amendments thereto.

History: R.S. 1923, § 12-820; L. 1968, ch. 333, § 3; March 30.



12-820a City acquiring certain private waterworks property authorized to reimburse subdivisions for tax loss; exception.

12-820a. City acquiring certain private waterworks property authorized to reimburse subdivisions for tax loss; exception. Any city of the state which shall acquire from a private owner any waterworks utility or property serving such city which at the time of such acquisitions was subject to the levy of ad valorem taxes for city, county, board of education or municipal university purposes shall have power to pay annually to such city, county, board of education or municipal university, out of the net revenues accruing to the city from the operation of its waterworks, an amount not in excess of the ad valorem taxes levied on such waterworks property for such city, county, board of education or municipal university in the calendar year preceding the date of the acquisition of such waterworks utility or property by the city: Provided, however, That if any such city shall have outstanding any revenue bonds payable from the revenues of the city's waterworks, the city shall not make any such payment which will prevent the city from paying when due the principal of and interest on its water revenue bonds, nor shall such payment be made if the making thereof will prevent or interfere with the performance by the city of any of its obligations under the ordinance authorizing the issuance of its water revenue bonds.

History: L. 1957, ch. 104, § 1; March 30.



12-821 Extension of mains or of transmission lines or pipelines.

12-821. Extension of mains or of transmission lines or pipelines. Subject to the provisions of K.S.A. 66-104 and 66-131, and amendments thereto, any city operating any waterworks, fuel, power or lighting plant or sewer system may extend its mains, transmission lines or pipelines within or without the city by construction or purchase, when applications have been made and agreements entered into by persons along the proposed extension that will produce a revenue in the judgment of the governing body, sufficient to pay interest on the cost of the extension, and the operating cost of the product or service furnished.

History: L. 1913, ch. 79, § 2; L. 1919, ch. 110, § 1; R.S. 1923, § 12-821; L. 1968, ch. 333, § 4; March 30.



12-822 Deposits to secure payment of bills; unlawful, when; investment; abandoned deposits, disposition.

12-822. Deposits to secure payment of bills; unlawful, when; investment; abandoned deposits, disposition. It shall be unlawful for any public or municipally owned utility doing business in the state of Kansas to receive or collect a deposit from any customer as security for the payment of bills for service rendered, unless such public or municipally owned utility shall keep a separate account of the date on which such deposit is received, the name of the depositor, and the amount thereof, and shall pay to the customer making the deposit interest at the rate determined by the state corporation commission. Such interest shall be credited once a year or credited on January 1 succeeding such deposit and on each January 1 thereafter, to such customer's outstanding account, unless, prior to January 1, such customer shall request the payment of such interest in cash, in which event payment of interest shall be made as requested. Any interest credited shall be subject to call and payment at any time, but shall not draw interest.

The amount of deposit required shall at all times be reasonable, and shall be based upon the value of the maximum service rendered; and such advance deposit, together with the interest due thereon, may be applied to the payment of any accrued bills, or bills due on discontinuance of service. Deposits by customers so held as security for service or for meters at the taking effect of this act shall draw interest from that date and be credited and paid as herein provided. Any municipally owned utility doing business in the state of Kansas may invest money received as customers' deposits as herein provided, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in bonds of the state of Kansas, or general improvement bonds of cities of the first and second class, or bonds of any county wherein a city of the first or second class is located within the state, or bonds of the boards of education in cities of the first class of this state, or bonds issued or guaranteed by the United States government, or in savings accounts of commercial banks.

Any amount of security deposit, and the accrued interest thereon remaining in the account of any customer of a municipally owned utility who has discontinued service with such utility shall be placed in the operating fund of such utility, upon the following conditions: (a) Such money has remained on deposit with the municipal utility for a period of more than three years from the date service was discontinued;

(b) no demand for such money has been made at any time during the three-year period;

(c) the whereabouts of the person to whose account the money is credited is unknown and a reasonable effort has been made to determine the same; and

(d) following the expiration of the three-year period, the utility has published, once each week for two consecutive weeks in a newspaper of general circulation in the county in which the utility is located, a notice listing any person whose deposit remains on account, and that a demand for such money must be made within 60 days. Any security deposits remaining in the account of any such customer 60 days after the last publication of such notice shall be placed in the operating fund of such utility.

History: L. 1919, ch. 238, § 1; R.S. 1923, § 12-822; L. 1953, ch. 63, § 1; L. 1977, ch. 54, § 4; L. 1978, ch. 59, § 1; L. 1982, ch. 69, § 1; L. 1989, ch. 48, § 65; July 1.



12-823 Public or municipally owned utilities; penalties.

12-823. Public or municipally owned utilities; penalties. Any public or municipally owned utility violating any of the provisions of this act shall be subject to a penalty of not less than five dollars ($5) nor exceeding twenty-five dollars ($25) to be recovered in any court of competent jurisdiction, which penalty shall be paid to the state treasurer pursuant to K.S.A. 20-2801, and any amendments thereto.

History: L. 1919, ch. 238, § 2; R.S. 1923, § 12-823; L. 1973, ch. 106, § 2; L. 1978, ch. 105, § 1; Jan. 1, 1979.



12-824 Franchise to interurban railway or electric company; certain provisions declared void; notice; petition; election; certificate of convenience and necessity.

12-824. Franchise to interurban railway or electric company; certain provisions declared void; notice; petition; election; certificate of convenience and necessity. (a) All incorporated cities in the state of Kansas into or through which any interurban railroad may have been built, or into or through which any interurban railroad may propose to build a line of interurban railroad, or into or through which any corporation operating a system for the transmission of electric current between two or more incorporated cities in the state shall have been built, or into or through which any such corporation may propose to build its transmission lines, are hereby authorized and empowered upon such terms and conditions, as any such city may by ordinance prescribe, to grant franchises to such interurban railroad companies and transmission corporations for any public utility purposes for which they are or may be incorporated. Any such franchise shall be granted for a period not greater than the time for which the charter under which such company or corporation is then operating continues to run but in no case to exceed 35 years. Such franchise shall not be granted until notice of the proposition to grant the same has been given for 20 days by publication in some newspaper in general circulation in such city. If within such twenty-day period, 10% of the qualified electors petition such city authorities to submit the same to a vote of the electors of the city, such city authorities shall submit the franchise proposition to a vote of the people before such franchise is granted. No such election shall be held until a certificate is procured from the corporation commission that public necessity and convenience requires the construction of such improvements or the furnishing of such public services. Nothing in this act shall be construed as applying to telephone and telegraph companies.

(b) On and after the effective date of this act, any provision for compensation or consideration, included in a franchise granted pursuant to this section which is established on the basis of compensation or consideration paid by an interurban railroad company or transmission corporation under another franchise, is hereby declared to be contrary to the public policy of this state and shall be void and unenforceable. Any such provision, included in a franchise granted pursuant to this section and in force on the effective date of this act which requires payments to the city by an interurban railroad company or transmission corporation to increase by virtue of the compensation or consideration required to be paid under a franchise granted by another city to the company's or corporation's predecessor in interest, is hereby declared to be contrary to the public policy of this state and shall be void and unenforceable.

History: L. 1915, ch. 282, § 1; L. 1921, ch. 94, § 1; R.S. 1923, § 12-824; L. 1985, ch. 71, § 1; July 1.



12-825 Technical service and advice from state commission.

12-825. Technical service and advice from state commission. Cities may, upon proper application to the secretary of the corporation commission of the state, obtain the technical services and advice, pertaining to any public utility operated within said city whether the same be publicly or privately owned, of any expert or other employee of said commission. The city obtaining such service or advice shall pay to said commission the actual expenses necessarily incurred by it in supplying said services or advice.

History: L. 1915, ch. 135, § 1; April 7; R.S. 1923, § 12-825.



12-825a Petty cash funds, establishment; deposit.

12-825a. Petty cash funds, establishment; deposit. The governing body of any city that owns or operates waterworks, gas-works, or electric plant may by ordinance establish a petty cash fund for the use of said utilities, for the purpose of paying postage, freight, temporary labor, and other emergency expenses, including refund of deposits made to secure payment of accounts. Such petty cash fund shall be deposited in the designated city depository bank and paid out on the order of the cashier of such utilities by checks which shall state clearly the purpose for which issued.

History: L. 1939, ch. 100, § 1; June 30.



12-825b Same; certification by payees; false pretenses.

12-825b. Same; certification by payees; false pretenses. The payees of such checks shall certify thereupon over their signatures that such services were rendered, supplies furnished, or refunds received, as the case may be, and any false certification on such checks shall be deemed obtaining money under false pretenses and punished as provided by law.

History: L. 1939, ch. 100, § 2; June 30.



12-825c Same; audits; restoration of fund.

12-825c. Same; audits; restoration of fund. Whenever such petty cash fund becomes low or depleted, said cashier shall prepare vouchers covering such expenses as have been paid from said petty cash fund, and shall submit such vouchers together with the paid checks to the governing body for audit, and allowance of the amount from the regular funds of the utilities. Warrants issued therefor shall be payable to the petty cash fund and shall be deposited therein to restore said petty cash fund to its original amount, for use as herein provided.

History: L. 1939, ch. 100, § 3; June 30.



12-825d Waterworks, fuel, power and lighting plants; use, disposition and investment of revenues.

12-825d. Waterworks, fuel, power and lighting plants; use, disposition and investment of revenues. Except as otherwise hereinafter provided, in any city of the first, second or third class owning a waterworks, fuel, power or lighting plant, the revenue derived from the sale and consumption of water, fuel, power or light shall not be paid out or disbursed except for the purpose of operating, renewing or extending the plant or distribution system from which such revenue was derived, the payment of interest on outstanding bonds issued for the construction, extension or purchase thereof, and the payment of the salaries of the employees. At any time that there may be a surplus of such fund, it shall, if needed to redeem bonds, be quarterly placed in a sinking fund, which shall only be used for the purpose of redeeming bonds that may have been issued for acquiring, renewing or extending said plant or distribution system, or making renewals or extensions thereto. When any surplus of either the operating fund or sinking fund is not needed for any of the above stated purposes, said surpluses:

(a) May be transferred and merged into the city general revenue fund or any other fund or funds of such city; or

(b) upon approval of the voters as authorized by K.S.A. 12-825g, and amendments thereto, in cities of the second class having a population of not less than six thousand (6,000) and not more than twelve thousand (12,000) and which are located in a county having a total assessed taxable tangible valuation of not less than thirty-two million dollars ($32,000,000) and not more than forty-five million dollars ($45,000,000), a part of such surpluses may be annually transferred, for a period not exceeding five years, to a special fund, which shall be known as "the community and utility promotion fund," but the total amount transferred to such fund in any one calendar year shall not exceed (1) one percent (1%) of the gross income derived from the sale of water, fuel, power and light during the preceding calendar year by such city, or (2) ten thousand dollars ($10,000), whichever amount is the lesser, and at no time shall there be more than fifty thousand dollars ($50,000) in said fund, and the moneys in said fund may be expended for the purposes authorized by K.S.A. 12-825g, and amendments thereto; or

(c) such surpluses, in whole or in part, may be set aside in a depreciation reserve fund of the utility which may be used as hereinabove provided, and which may be invested in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in United States government bonds or in municipal bonds of  any county, township, city or school district in the state of Kansas where the bonded indebtedness thereof does not exceed fifteen percent (15%) of its total assessed valuation as shown by the last assessment preceding such investment.

History: L. 1945, ch. 97, § 1; L. 1959, ch. 73, § 1; L. 1977, ch. 54, § 5; July 1.



12-825e Same; inapplicable to certain cities over 100,000.

12-825e. Same; inapplicable to certain cities over 100,000. The provisions of this act shall not apply to cities, the utilities of which are under the management and control of a board of public utilities, as established by chapter 126 [*] of the Laws of Kansas for 1929, and all acts and parts of acts amendatory thereof.

History: L. 1945, ch. 97, § 2; June 28.

* "Chapter 126," see 13-1220 to 13-1234a.



12-825f Crediting certain utility revenue to light fund.

12-825f. Crediting certain utility revenue to light fund. Any city receiving periodically revenue from any electric public utility as compensation or consideration in whole or in part for the franchise granted by such city to such utility pursuant to the terms thereof may credit all or any part of such revenue to the street light fund of such city.

History: L. 1947, ch. 135, § 1; June 30.



12-825g Use of community and utility promotion fund; transfers and expenditures subject to election.

12-825g. Use of community and utility promotion fund; transfers and expenditures subject to election. The governing body of any city of the second class which has transferred surpluses to the community and utility promotion fund, as authorized by subsection (b) of K.S.A. 12-825d, may expend the moneys in said fund for the purpose of promotion of or cooperating in the promotion of industrial development within or without the corporate limits of such city, and also for the purpose of promoting the use of water, fuel, power or light furnished from the waterworks, fuel, power or lighting plant of such city and also for the purpose of advertising and promotion of the sale of electricity and water. No such transfers or expenditures shall be made until the question of transferring and expending same for such purposes shall have been submitted to a vote of the people at a regular city or general election in such city and shall have received a majority of all the votes cast at such election.

History: L. 1959, ch. 73, § 2; L. 1976, ch. 75, § 1; July 1.



12-825h Foreign-trade zones; establishment and operation; application for federal grant.

12-825h. Foreign-trade zones; establishment and operation; application for federal grant. The governing body of any city, any authority organized and operating under the provisions of K.S.A. 27-315 to 27-326, inclusive, the board of county commissioners of any county, a corporate instrumentality of this state and one or more states, or a bi-state compact, or a not-for-profit corporation authorized to do business in this state shall have the power to apply singularly or jointly to the proper authorities of the United States government for a grant, and when such grant is issued, to establish, operate and maintain foreign-trade zones pursuant to the foreign-trade zone act of the United States, 19 U.S.C.A. 81a to 81u, inclusive, as amended.

History: L. 1965, ch. 119, § 1; L. 1973, ch. 60, § 1; April 25.



12-825i Same; delegation of authority to board of utilities.

12-825i. Same; delegation of authority to board of utilities. The authority to establish and operate such a foreign-trade zone may be delegated by ordinance by the governing body of a city to a board of public utilities in any city having such board.

History: L. 1965, ch. 119, § 2; May 14.



12-825j Municipalities owning or operating utility; contracts for purchase of water, gas or electricity.

12-825j. Municipalities owning or operating utility; contracts for purchase of water, gas or electricity. (a) Any municipality which owns or operates, or which hereafter owns or operates, a utility furnishing water, gas or electricity is hereby authorized and empowered to enter into contracts for the purchase of water, gas or electricity from any person, firm, corporation or other municipality, upon such terms and conditions as may be deemed necessary and reasonable by the governing body of such municipality. Any such contract may include an agreement for the purchase of water, gas or electricity not actually received. No such contract shall be made for a period in excess of forty (40) years, but renewal options in favor of the purchasing municipality may be included therein. Nothing in this section shall be construed to authorize the levy of a tax by any municipality entering a contract as herein provided.

(b) As used in this act, the term "municipality" shall mean and include any city, county or township.

History: L. 1976, ch. 67, § 1; July 1.



12-825k Payment of charges by public utilities at city hall.

12-825k. Payment of charges by public utilities at city hall. The governing body of any city owning or operating a water system or other municipal service and providing for the monthly or periodic payment of charges for such services at its city hall may enter into agreements with any public utility serving such city, or its surrounding area, for the payment of charges for services of the public utility to also be made at the city hall.

History: L. 1979, ch. 49, § 1; July 1.



12-826 Managing board of commissioners; payment of claims.

12-826. Managing board of commissioners; payment of claims. The governing body of any city of the first or second class that owns a waterworks, fuel, power or lighting plant may provide by ordinance for the creation of a board of commissioners, and fix their salaries, which board shall operate said waterworks, fuel, power or lighting plant, or either, under such rules and regulations as the governing body may by ordinance prescribe. In cities of the first class said board shall be composed of not less than three nor more than five persons; in cities of second class said board shall be composed of three persons.

The bills incurred in operating said waterworks and light plants, itemized and verified as required by law in case of other claims against the city, shall be first presented to said board, and by said board tabulated and certified to the city council, monthly, or when directed by the council; and the council may, upon the allowance thereof, cause the warrant therefor to be issued to said board; the amounts thereof, however, to be held by the city treasurer and paid out to the several claimants on the written orders of said board, under the regulations of the council. The original claims, after the action of the council thereon, may, if the council so directs, be returned to and preserved by said board: Provided, however, That the council may by ordinance prescribe procedures for said board to process the bills incurred and make allowance for payment by warrant of the city drawn on the utility fund without approval and allowance by said council.

History: L. 1905, ch. 115, § 1; L. 1907, ch. 134, § 1; R.S. 1923, § 12-826; L. 1974, ch. 59, § 1; March 4.



12-827 Same; appointment; terms; oath.

12-827. Same; appointment; terms; oath. The board of commissioners or commissioner shall be appointed by the mayor and be confirmed by the council, and the term of office of said commissioners shall be three years and until their successors are appointed and qualified. They shall file an oath of office and give bond in such amount as the governing body may by ordinance prescribe for the faithful performance of their duty, and shall be removed by the governing body for cause.

Where a board of commissioners is appointed, the term of office of the first person named shall expire in one year, the term of the second person appointed shall expire in two years, and the term of the third person appointed shall expire in three years, and thereafter one person shall be appointed each year: Provided, That where the board is composed of more than three persons, the term of office shall be for as many years as there are persons on said board, and shall be appointed in like manner.

History: L. 1905, ch. 115, § 2; March 17; R.S. 1923, § 12-827.



12-828 Same; recommendations.

12-828. Same; recommendations. It shall be the duty of said board of commissioners to recommend to the governing body a schedule of rates and such renewal or extension of any plant, from time to time, as in the judgment of said board will be reasonable, proper, and just; also such employees as may be necessary to properly operate said plant or plants.

History: L. 1905, ch. 115, § 3; March 17; R.S. 1923, § 12-828.



12-829 Same; rates; employees; salaries; removal.

12-829. Same; rates; employees; salaries; removal. Upon the recommendation of said board of commissioners, the governing body shall by ordinance fix such rates for water, fuel, power or light as are recommended by said board, provide for such employees as may be necessary to operate said plant or plants, define their duties, and fix their salaries; and when such employees are once appointed, they shall not be removed from service except for inefficiency or neglect of duty.

History: L. 1905, ch. 115, § 4; March 17; R.S. 1923, § 12-829.



12-831 Extension of plants or lines; signed agreements; election required.

12-831. Extension of plants or lines; signed agreements; election required. No extensions to said plant or plants shall be made by any board of commissioners until there shall be applications made for and agreements signed by persons along the proposed extension in sufficient number so that the revenue from said proposed extension will in the judgment of said board be ample to justify making such extension, nor shall any extensions, mains or lines be constructed by said board for political reasons or on account of any combination between such board and any other city official; and should such board extend any mains or lines for political reasons, or by entering into a combination with any other city official to do so, or shall refuse to extend said mains or lines when it is shown that the same will be profitable to said plant or plants, for such offense, said board shall be removed from office: Provided, That the provisions of this act shall not apply to any city until submitted to a vote of the people and receive a majority of all the votes cast at such election.

History: L. 1905, ch. 115, § 7; March 17; R.S. 1923, § 12-831.



12-834 Bonds for gas, water, light, heat, street-railway or telephone service; election.

12-834. Bonds for gas, water, light, heat, street-railway or telephone service; election. Whenever and as often as a majority of the electors voting at an election heretofore held or hereafter called and held, in any city of the second or third class, shall vote in favor of the issuance of bonds of such city for the purpose of purchasing, extending and improving, or purchasing, constructing or extending works, for the purpose of supplying such city and its inhabitants with natural gas, water, electric light, or heating, or street-railway or telephone service, it shall be lawful for the governing body of said city, by ordinance duly passed, to direct the issuance of the bonds so voted, which said bonds shall be issued according to law.

History: R.S. 1923, § 12-834; Dec. 27.



12-834a Validation of bond election; city of Burns.

12-834a. Validation of bond election; city of Burns. Any election held prior to the effective date of this act for the approval of the issuance of general obligation water system bonds of the city of Burns, Kansas, in an amount not to exceed $100,000, for the purpose of paying the costs of making repairs and improvements to the water system owned and operated by the city, under the authority of K.S.A. 10-101et seq., 10-601 et seq., and 12-834, and amendments thereto, notice of which was given by two publications in the official newspaper of the city within the statutorily required time prior to the date of such election, and which election was called by an ordinance adopted by the governing body of the city, which ordinance was not published, is hereby validated. The city is hereby authorized to issue such bonds in the amount and for the purpose approved by the voters at such election. The bonds so issued shall be legal and binding general obligations of the city.

History: L. 1990, ch. 74, § 1; May 24.



12-836 Waterworks bonds; limitation.

12-836. Waterworks bonds; limitation. Cities of the second and third class whose total bonded indebtedness shall not exceed fifteen percent of its total assessed valuation now owning and operating, or hereafter acquiring a system of waterworks are hereby empowered to issue bonds for the purpose of enlarging, repairing, extending, and improving such system of waterworks, in any sum not exceeding two percent of the total assessed valuation of the property of such city as shown by the assessment books for the year preceding the issuance of such bonds, as hereinafter provided: Provided, however, That in computing its total bonded indebtedness any such city may, for the purposes of this act, deduct therefrom the aggregate amount of any sinking fund or funds collected by said city for the payment of its outstanding bonds, at maturity.

History: L. 1913, ch. 124, § 1; R.S. 1923, § 12-836; L. 1937, ch. 115, § 1; Feb. 1.



12-837 Same; resolution; plans, specifications and estimate; approval or disapproval by secretary of health and environment; cost limited.

12-837. Same; resolution; plans, specifications and estimate; approval or disapproval by secretary of health and environment; cost limited. If the governing body of a city subject to K.S.A. 12-836, and amendments thereto, determines it necessary to improve the city's system of waterworks by enlarging, repairing, extending and improving the system, the governing body shall so declare by resolution. The city engineer or a person duly authorized to act for the city shall be directed by the resolution to forthwith prepare plans and specifications and a detailed estimate of the cost of the improvements and shall file the plans, specifications and estimate with the clerk of the city. Such plans, specifications and estimate shall be presented to the secretary of health and environment for approval. If approved by the secretary, the plans, specifications and estimate shall be returned to the clerk of the city, showing such approval. No bonds to pay the cost for any improvement provided for in this act shall be issued by the governing body of any city until the plans, specifications and estimate have been approved by the secretary of health and environment. The cost of any improvement provided for in this act shall in no case exceed the cost of the approved estimate.

History: L. 1913, ch. 124, § 2; R.S. 1923, § 12-837; L. 1995, ch. 116, § 4; July 1.



12-838 Same; ordinance.

12-838. Same; ordinance. Before any improvement is made as provided for in K.S.A. 12-836, and amendments thereto, the governing body of the city shall pass an ordinance authorizing the making of such improvement and directing the issuance of bonds to pay the cost of the improvement. The ordinance shall specify the nature and extent of the improvement to be made and shall recite that such improvement is made in accordance with plans and specifications approved by the secretary of health and environment and on file in the office of the city clerk for inspection. Such ordinance shall take effect and be in force on and after its final passage, approval and publication in the official paper of the city.

History: L. 1913, ch. 124, § 3; R.S. 1923, § 12-838; L. 1995, ch. 116, § 5; July 1.



12-839 Same; notice; hearing; election in cities of second class.

12-839. Same; notice; hearing; election in cities of second class. Before the passage of the ordinance provided for in K.S.A. 12-838, the mayor of the city, upon the receipt of a petition signed by at least 10% of the taxpayers of the city, shall cause to be published in the official city paper a notice signed by the mayor and attested by the city clerk. Such notice shall state that, in pursuance of a resolution previously adopted, an ordinance will be passed on a date specified in the notice, providing for the improvement of the system of waterworks in accordance with plans and specifications covering such improvement on file in the office of the city clerk and providing bonds for the payment for the cost of such improvement, naming the amount. Such notice shall also provide that any person objecting to such improvement or the issuance of bonds may appear before the council or board of commissioners during such time and be heard as to such objection. Such notice shall be published once each week for two consecutive weeks, the last publication to be more than 10 days prior to the date fixed therein for the passage of such ordinance.

If, in a city of the second class, before the passage of the ordinance provided for in K.S.A. 12-838, 25% of the qualified electors of the city petition the city governing body to submit such ordinance to a vote of the electors of such city, the city governing body shall submit such ordinance to a vote of the people before such ordinance is passed, and shall be governed by the result of such vote.

History: L. 1913, ch. 124, § 4; R.S. 1923, § 12-839; L. 1931, ch. 112, § 1; L. 1981, ch. 173, § 17; July 1.



12-840 Same; bond limitations not to apply.

12-840. Same; bond limitations not to apply. None of the restrictions and limitations contained in any of the statutes of the state of Kansas heretofore enacted shall apply to, or in any way affect the issuance of the bonds authorized by this act, or the bonds so issued.

History: L. 1913, ch. 124, § 6; March 19; R.S. 1923, § 12-840.



12-842 Acquisition and operation of city plants; equipment on or across highway.

12-842. Acquisition and operation of city plants; equipment on or across highway. Any city of the second or third class of the state of Kansas is hereby granted full power and authority, on behalf of such city, to purchase, procure, provide and contract for the construction of, and to construct and operate, gas plants, electric-light plants, electric power or heating plants, waterworks, natural-gas wells, and petroleum-oil wells, and to secure by lease, contract or purchase natural-gas lands, petroleum-oil lands, and other real estate, and to contract for and purchase natural gas, petroleum oil, electric current, and water to be delivered where purchased or elsewhere, and to construct, maintain and operate pipelines, wires and other equipment for the transportation of the same from the place where such natural gas, petroleum, electric current or water may be delivered, to such points within or without the city as may be deemed advisable, for the purpose of supplying said city, its citizens and others, with water, light, gas, power, fuel or heat for domestic use or other purposes, and said cities are hereby authorized to place said pipelines, wires and other equipment for said transportation upon and across any of the public roads, highways and streets of this state in such manner as not to incommode the public in the use of such roads, highways and streets.

History: L. 1903, ch. 136, § 3; L. 1911, ch. 122, § 1; March 8; R.S. 1923, § 12-842.



12-843 Same; bonds; election; limitation; use of surplus revenues.

12-843. Same; bonds; election; limitation; use of surplus revenues. For any and all indebtedness, obligation or liability contracted for or created for any of the purposes mentioned in K.S.A. 12-842, any such city, acting under the provisions thereof, is hereby granted full power and authority to issue bonds of the city to an amount equal to such indebtedness, obligation, or liability; the power to create or incur such indebtedness, obligation, or liability, and to issue bonds as herein provided, being independent of and in addition to like and other powers heretofore granted such cities; and such bonds may be sold as provided by law, and the proceeds thereof used in the payment of such indebtedness, obligation, or liability; such bonds shall not be used or sold except as directed by the governing body of said city, and such bonds shall not be issued to an aggregate amount exceeding fifteen percent of the assessed value of such city as shown by the assessment last preceding the issuance thereof: Provided, That no bonds shall be issued except upon a vote of a majority of the qualified electors of such city: And provided further, That any such city shall have full power and authority to use any surplus arising from the proceeds of any such plant or plants for the purpose of bettering, constructing or installing any such plant that such city may have or may desire to acquire by construction or purchase.

History: R.S. 1923, § 12-843; Dec. 27.



12-844 Lines and ways of access between city limits and utility plants.

12-844. Lines and ways of access between city limits and utility plants. Cities of the second and third class shall have the right and authority to construct and maintain for its own use pipe, power, light and telephone lines and necessary ways of access thereto between the city limits of any such city and the place or location of any waterworks, sewer or other public utilities or parts thereof owned, controlled or managed by such cities.

History: L. 1913, ch. 122, § 1; March 18; R.S. 1923, § 12-844.



12-845 Same; eminent domain.

12-845. Same; eminent domain. Whenever the governing body of any such city shall find or deem it necessary for the proper construction, operation or management of any water or sewer systems to construct pipe, power, light or telephone lines and ways of access thereto between the city and the location of any such public utilities or any part thereof within five miles of the city limits such cities shall have and are hereby granted the right of eminent domain.

History: L. 1913, ch. 122, § 2; March 18; R.S. 1923, § 12-845.



12-846 Same; procedure.

12-846. Same; procedure. Whenever the governing body of any such city shall determine to construct or authorize the construction of any such improvements as provided in K.S.A. 12-845 the governing body may proceed as provided by law to condemn the necessary lands or rights-of-way: Provided, Any person through or over whose lands any of such lines may be constructed or who would be otherwise damaged thereby may give consent thereto in writing, and such writing, with or without formal acknowledgment, may be recorded in the office of the register of deeds of the proper county, and such city shall have the same right to construct and maintain such lines as though such lands and rights had been formally condemned.

History: R.S. 1923, § 12-846; Dec. 27.



12-847 Same; costs and expenses.

12-847. Same; costs and expenses. All costs and expenses occasioned by such condemnation, appraisement and construction of such lines beyond the corporate limits of such city shall be borne by the city and paid out of the general or any special fund provided for such purpose.

History: L. 1913, ch. 122, § 4; March 18; R.S. 1923, § 12-847.



12-848 Control of streets and public grounds.

12-848. Control of streets and public grounds. The streets, alleys, public parks and grounds in cities of the second and third classes in the state of Kansas shall be under the control of the governing body of the municipalities thereof, and the jurisdiction over and the control thereof is vested in said cities.

History: L. 1905, ch. 121, § 1; Feb. 11; R.S. 1923, § 12-848.



12-849 Same; ordinance granting use of.

12-849. Same; ordinance granting use of. Before any person, firm or corporation shall have the right to enter upon the streets, alleys, public parks and grounds of any city of the second or third class for the purpose of piping the same for gas, heat, light, water, or for the construction of any railways, street railways, sewerage system, telephones, or for any other purpose whatsoever, such person, firm or corporation must first procure the passage of an ordinance by the governing body of such city granting unto such person, firm or corporation such right or rights, and in which said ordinance shall be defined fully and at length the terms upon which said right is conceded.

History: L. 1905, ch. 121, § 2; Feb. 11; R.S. 1923, § 12-849.



12-850 Same; unlawful use without franchise; penalty.

12-850. Same; unlawful use without franchise; penalty. Any person, firm, or corporation, their agents, servants, or employees, who shall, without first having obtained by ordinance from such municipal authorities, as hereinbefore provided, authority so to do, enter upon any of the streets, alleys, public parks or grounds of such cities and interfere with the surface thereof, or dig ditches, or obstruct the same in any way, or otherwise interfere therewith, shall be guilty of a misdemeanor for each day this act shall be thus violated, and upon conviction thereof shall be fined in any sum not exceeding one hundred dollars for each such offense: Provided, That in cities of the second and third class where street grades have been established property owners adjacent to such may fill in such streets to the center thereof so as to bring them up to such grade.

History: L. 1905, ch. 121, § 3; Feb. 11; R.S. 1923, § 12-850.



12-851 Police jurisdiction of cities, second and third classes.

12-851. Police jurisdiction of cities, second and third classes. Police jurisdiction is hereby granted and extended to cities of the second and third class, over all lands and grounds upon which waterworks, sewer systems, pipe, power, light, telephone lines and ways of access thereto, and all property and property rights, owned by the city in connection therewith, owned, controlled, or managed by such cities; and all ordinances of such cities now in force or hereafter enacted shall extend to, cover and include all such public utilities and property and property rights to the same extent and with like force and effect without as within the limits of such cities.

History: L. 1913, ch. 127, § 1; R.S. 1923, § 12-851; L. 1937, ch. 116, § 1; March 25.



12-852 Flowage rights to waterworks system intake.

12-852. Flowage rights to waterworks system intake. All cities of the second and third class which have impounded water, or may hereafter do so, for its waterworks system and public water supply are hereby granted the right to have such water flow down any natural watercourse to its waterworks system intake.

History: L. 1937, ch. 123, § 1; March 25.



12-853 Same; unlawful acts.

12-853. Same; unlawful acts. It shall be unlawful for any person or persons to materially diminish, impound, retard or divert the augmented flow of water due to the use of said stream or streams by such cities in conveying its water to its water system intake as aforesaid.

History: L. 1937, ch. 123, § 2; March 25.



12-854 Same; penalty for violating 12-853.

12-854. Same; penalty for violating 12-853. Any person or persons violating K.S.A. 12-853, upon conviction, shall be deemed guilty of a misdemeanor and shall be fined in sum not exceeding five hundred dollars.

History: L. 1937, ch. 123, § 3; March 25.



12-855 Same; rights of riparian owners.

12-855. Same; rights of riparian owners. Nothing herein shall be construed as prohibiting riparian owners from the use of the natural flowage of said streams or from the use of the water from said streams at any and all times for family and domestic farm stock purposes.

History: L. 1937, ch. 123, § 4; March 25.



12-856 Combined waterworks and sewage disposal system; definitions.

12-856. Combined waterworks and sewage disposal system; definitions. For the purpose of this act the following words and phrases shall have the meanings ascribed to them in this section:

(a) "City" shall mean any city in this state.

(b) "Waterworks system" shall mean a waterworks system owned and operated by a city.

(c) "Sewage disposal system" shall mean the sanitary and storm sewers, pumping stations, sewage treatment plants, outfall sewers and any and all appurtenances necessary in the operation of the same owned and operated by a city.

(d) "Water and sewage system" shall mean a combination of a waterworks system and sewage disposal system.

History: L. 1953, ch. 72, § 1; L. 1955, ch. 80, § 1; L. 2006, ch. 95, § 2; July 1.



12-857 Same; ordinance.

12-857. Same; ordinance. The governing body of any city may by ordinance declare its waterworks system and sewage disposal system to be a water and sewage system and thereafter it shall be operated and financed as herein provided.

History: L. 1953, ch. 72, § 2; June 30.



12-858 Same; revenues.

12-858. Same; revenues. Upon the establishment of the water and sewage system the current operating funds of or budgeted for the two systems shall be transferred to a "water and sewage fund" and thereafter all revenue collected for such water and sewage system shall be credited to such fund for the use of such water and sewage system.

History: L. 1953, ch. 72, § 3; June 30.



12-859 Same; creation of water and sewage department; operation.

12-859. Same; creation of water and sewage department; operation. The governing body of the city shall by ordinance create a water and sewage department for the operation of the water and sewage system and provide for such officers and employees as may be necessary for the proper operation of the water and sewage system.

History: L. 1953, ch. 72, § 4; June 30.



12-860 Same; rates and charges; use of revenue; collection; liens.

12-860. Same; rates and charges; use of revenue; collection; liens. The governing body of the city shall establish rates and charges for water and for the use of the sewage disposal system. The amount of such rates and charges shall be reasonable and sufficient to pay the cost of operation, repairs, maintenance, extension and enlargement of the water and sewage system and improvements thereof and new construction and the payment of any bonds and the interest thereon as may be issued for such water and sewage system. No revenue shall be used for the payment of bonds payable primarily by assessments against property in sewer districts. Such revenue may be used to pay revenue bonds or general obligation bonds payable by the city at large issued either for the waterworks system or sewage disposal system before the systems were combined or for the water and sewage system after they have been combined. The city is authorized to discontinue water service for any failure to pay the rates or charges fixed for either water service or the use of the sewage disposal system or both when due.

History: L. 1953, ch. 72, § 5; L. 1971, ch. 47, § 1; L. 1974, ch. 60, § 1; L. 2004, ch. 107, § 2; L. 2005, ch. 90, § 2; L. 2006, ch. 95, § 3; July 1.



12-861 Same; assessment and bonds statutes applicable.

12-861. Same; assessment and bonds statutes applicable. Where by other statutes the construction of lateral and other sewers is payable by assessments against the property in a benefited district such statutes shall be followed and the costs assessed and bonds issued as provided by such statutes.

History: L. 1953, ch. 72, § 6; June 30.



12-862 Same; contracts, revenue bonds; protest petition; election.

12-862. Same; contracts, revenue bonds; protest petition; election. The governing body, by a two-thirds vote of the members thereof may contract for or make repairs, alterations, extensions, reconstructions, enlargements or improvements of its water and sewage system except as provided in K.S.A. 12-861 and issue or cause to be issued revenue bonds in payment of the cost thereof without submitting to a vote of the electors of such city the proposal to contract for or to make such repairs, alterations, extensions, reconstructions, enlargements or improvements and to issue such bonds in payment of the cost thereof: Provided, That the governing body or other proper officers of any such city shall, before contracting for or making any such repairs, extensions, reconstructions, enlargements or improvements, cause to be published in the official paper of said city a notice of its intention so to do which notice shall describe the nature of the proposed repair, alteration, reconstruction, enlargement or improvement, state the total amount of the cost thereof and the amount of the bonds to be issued for the payment thereof: Provided, however, If, within fifteen (15) days after the publication as aforesaid of such notice, there shall be filed with the clerk of such city a written protest against such proposed repairs, alterations, extensions, reconstructions, enlargements or improvements and such bond issue, signed by not less than twenty percent (20%) of the qualified electors of such city, the governing body of such city shall thereupon submit such proposed project and the proposed bond issue to the electors of such city at a special election to be called for that purpose upon at least ten (10) days' notice, to be held not later than sixty (60) days after the filing of such protest or at a regular city election or general election which will occur not sooner than thirty (30) days nor not later than sixty (60) days after the filing of such protest. In the event that a majority of such voters voting on such proposition at such election shall vote in favor thereof, such repairs, alterations, extensions, reconstructions, enlargements or improvements shall be made and such bonds may be issued in payment of the cost thereof.

History: L. 1953, ch. 72, § 7; L. 1965, ch. 101, §1; March 18.



12-863 Same; revenue bonds; liens; recitals; negotiability; general obligation bonds where combined water and sewage system.

12-863. Same; revenue bonds; liens; recitals; negotiability; general obligation bonds where combined water and sewage system. All bonds issued under the provisions of K.S.A. 12-862 shall be revenue bonds and such bonds are hereby made a lien on the revenues produced from the water and sewage system, but shall not be general obligations of the city and shall not contain the recital set forth in K.S.A. 10-112, and amendments thereto, but shall contain recitals stating that they are issued in conformity with the provisions, restrictions and limitations of this act, that such bonds and the interest thereon are to be paid by the issuing city from the revenues derived from the rates and charges herein mentioned and not from any other fund or source, that the same have been registered in the office of the city clerk of the issuing city and the auditor of the state of Kansas, respectively, and that said bonds are negotiable. All such bonds, when registered and issued, as herein provided, shall import absolute verity and shall be conclusive in favor of all persons purchasing such bonds that all proceedings and conditions precedent have been had and performed to authorize the issuance thereof and such bonds shall be negotiable and may be issued in addition to the statutory limit of bonded indebtedness of the issuing city.

Any city which has combined its water and sewage system under the provisions of K.S.A. 12-857 may issue general obligation bonds for the improvement of such system in the same manner and subject to the same limitations as such city could issue if it had not combined the system.

History: L. 1953, ch. 72, § 8; L. 1974, ch. 60, § 2; July 1.



12-864 Same; minimum sale price; school fund commission may not purchase.

12-864. Same; minimum sale price; school fund commission may not purchase. Bonds issued under this act shall not be sold for less than the principal amount thereof and accrued interest and shall not be offered for sale to nor purchased by the state school fund commission.

History: L. 1953, ch. 72, § 9; L. 1957, ch. 83, § 1; April 17.



12-865 Same; revenue bonds; terms; disposition of excess funds.

12-865. Same; revenue bonds; terms; disposition of excess funds. Revenue bonds issued under the provisions of this act shall mature not later than 40 years after the date of issuance. The bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. In no case where revenue bonds are issued under and by virtue of this act shall the total amount received therefrom be in excess of the actual cost of the project. No city shall have any right or authority to levy taxes to pay any of the principal of or interest on any revenue bonds or any judgment against the issuing city on account thereof and the provisions of K.S.A. 10-113, and amendments thereto, shall not apply to any bonds issued hereunder.

History: L. 1953, ch. 72, § 10; L. 1969, ch. 77, § 1; L. 1970, ch. 64, § 11; L. 1978, ch. 99, § 11; L. 1983, ch. 49, § 45; May 12.



12-866 Same; revenue bonds; rates, fees and charges; annual audit, filing.

12-866. Same; revenue bonds; rates, fees and charges; annual audit, filing. (a) The governing body or other proper officers having the control and management of the utilities of such city shall provide for the payment of such bonds by fixing rates, fees or charges for the use of or services rendered by such utility, which rates, fees or charges shall be sufficient to pay the cost of operation, improvement and maintenance of the utility and pay the principal of and the interest upon such bonds when due.

(b) The city shall cause an audit to be made annually by a licensed municipal public accountant or certified public accountant of the operation of any utility for which revenue bonds have been issued by the city. If the audit discloses that proper provision has not been made for all of the requirements of this section, then the governing body or other officers having the control and management of the water and sewage system of such city shall promptly proceed to cause to be charged for the utility service rendered rates which will adequately provide for the requirements of this section. Within one year after the end of the audit period of the audit, a copy of the audit report shall be filed with the clerk of the city and shall be open to public inspection.

History: L. 1953, ch. 72, § 11; L. 1980, ch. 64, § 2; July 1.



12-867 Same; eminent domain.

12-867. Same; eminent domain. Any city operating under this act shall have the power of eminent domain with [within] or without the city for the purposes of this act.

History: L. 1953, ch. 72, § 12; June 30.



12-868 Same; combined waterworks and sewage system revenue bonds, when; act supplemental.

12-868. Same; combined waterworks and sewage system revenue bonds, when; act supplemental. Any city governed by the provisions of this act having authorized or issued revenue bonds under this act or having authorized or issued waterworks revenue bonds and sewage system revenue bonds under any other authority may, from time to time, without an election, issue its combined waterworks and sewage system revenue bonds pursuant to the provisions of this act in lieu of or in refund of any such revenue bonds previously authorized or issued. The power herein granted to issue bonds shall be supplemental to and not amendatory of the provisions of K.S.A. 10-102.

History: L. 1953, ch. 72, § 13; L. 1958, ch. 7, § 1 (Special Session); May 8.



12-869 Validation of proceedings and issuance of bonds for waterworks improvements in certain cities of second class.

12-869. Validation of proceedings and issuance of bonds for waterworks improvements in certain cities of second class. Any city of the second class which has, pursuant to the provisions of article 8 of chapter 12 of the Kansas Statutes Annotated, and any amendments thereto, authorized the issuance of general obligation bonds of the city for the making of waterworks improvements and held a bond election therefor prior to July 1, 1973, and a majority of the legal electors voting on the question voted in favor of the issuance of bonds in an amount not to exceed one hundred thousand dollars ($100,000), is hereby authorized to issue such bonds notwithstanding the fact that insufficient time elapsed in the giving of notice by publication concerning the holding of such election under the general bond law, and all proceedings thereunder and all bonds issued pursuant thereto are hereby validated and confirmed.

History: L. 1974, ch. 83, § 1; Feb. 15.



12-870 Natural gas acquisition systems of cities; definitions.

12-870. Natural gas acquisition systems of cities; definitions. As used in this act, unless the context otherwise requires:

(a) "City" means any city in this state.

(b) "Authority" means the natural gas authority authorized under this act.

(c) "Board" means the members of the authority.

(d) "Natural gas acquisition system" or "system" means all contracts for the purchase of natural gas at the wellhead, contracts for the transmission and processing of natural gas, contracts for the sale and delivery of natural gas to consumers, contracts for the sale for resale and delivery of natural gas to distributors, and all other contracts made under authority of this act by the city or the authority, together with all expenditures for obligations under such contracts and all receipts from the sale or other disposition of natural gas and other products pursuant to such contracts. Notwithstanding the provisions of K.S.A. 66-104 which exempt municipally owned or operated gas utilities, the system defined herein is hereby expressly declared to be a public utility and shall be subject to the jurisdiction and control of the state corporation commission and shall be governed by the provisions of article 1 of chapter 66 of Kansas Statutes Annotated.

History: L. 1974, ch. 260, § 1; L. 1974, ch. 261, § 1; April 8.



12-871 Same; natural gas authority; creation; board; selection, terms, officers; organization; meetings; resolutions.

12-871. Same; natural gas authority; creation; board; selection, terms, officers; organization; meetings; resolutions. The governing body of any city may itself exercise any authority granted herein or may by ordinance create and establish an authority to be known as "city of _______________ natural gas authority." The governing and administrative body of the authority shall be a board consisting of five (5) members, all of whom shall be appointed by the governing body of said city. The appointment of the members shall be for a term which shall expire on the expiration date of the term of office of the members of said governing body. Each member shall continue to serve until the appointment and qualification of a successor. As soon as possible after the appointment of the initial members, the board shall organize for the transaction of business, select a chairman and a temporary secretary from its own number, and adopt bylaws, rules and regulations to govern its proceedings. The chairman and other officers shall be elected annually by the board.

Regular meetings of the board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the board. Three (3) members of the board shall constitute a quorum for the transaction of business. All action of the board shall be by resolution and the affirmative vote of at least three (3) members shall be necessary for the adoption of any resolution.

History: L. 1974, ch. 260, § 2; March 18.



12-872 Same; sue and be sued; seal; purposes; contracts; limitations.

12-872. Same; sue and be sued; seal; purposes; contracts; limitations. (a) The authority may sue and be sued in its corporate name but execution shall not in any case issue against any property of the authority. It may adopt a common seal and change the same at pleasure.

(b) The purpose of the authority shall be to determine the natural gas requirements of the city and to provide for natural gas sources necessary to meet such requirements. To carry out said purpose, the authority shall have the power to negotiate and, subject to approval of the governing body of the city, execute contracts for the production, purchase, sale, transmission and distribution of natural gas in Kansas. Such contracts may provide for:

(1) The purchase of natural gas at any wellhead in Kansas for the wellhead cost of the gas and may contain escalator clauses in the event that any order may be made by any authorized federal or state agency increasing the wellhead cost of gas;

(2) the transmission of natural gas by any existing pipeline corporation or public utility;

(3) the sale for resale of natural gas to private distributors located in the city and the delivery of the gas to the distribution systems of said private distributors;

(4) the direct sale and delivery of natural gas to industrial, institutional and commercial consumers within the city; and

(5) the construction and operation of pipelines by pipeline corporations or public utilities for the use of the authority.

(6) The construction of pipelines by the authority when no pipeline exists or when existing pipelines have no available space or are inadequate and when approved by the Kansas corporation commission.

(7) Said contracts may be for a period not to exceed twenty (20) years.

History: L. 1974, ch. 260, § 3; March 18.



12-873 Same; compliance with federal law and rules and regulations.

12-873. Same; compliance with federal law and rules and regulations. In fulfilling its duties herein authorized, the city or the authority shall do all things necessary to comply with the requirements of the federal natural gas act of 1938 and with rules and regulations of the federal power commission when applicable.

History: L. 1974, ch. 260, § 4; March 18.



12-874 Same; revenue bonds; refunding bonds.

12-874. Same; revenue bonds; refunding bonds. The city or the authority shall have the continuing power to borrow money for the purpose of acquiring contract rights of the system and for acquiring necessary cash working funds. For the purpose of evidencing the obligation of the city or the authority to repay such money, the city or the authority may from time to time issue its interest-bearing revenue bonds and may also from time to time issue its interest-bearing revenue bonds to refund any such bonds in the manner prescribed by and subject to the provisions of this act and K.S.A. 10-116a, and amendments thereto. All bonds other than refunding bonds shall be payable solely from the revenues or income to be derived from the operation of the system. The ordinance authorizing the bonds may provide the date that the bonds will bear; the time, not exceeding 40 years from their respective dates, when the bonds will mature; the rate of interest, not exceeding the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto, that the bonds will bear; the form of the bonds; the registration privileges that the bonds carry; the manner in which the bonds will be executed; the place where the bonds are payable; the manner in which and the terms upon which the bonds are subject to redemption, with or without premium as stated on the face of the bonds; the manner in which the bonds will be authenticated; and other terms and covenants.

Notwithstanding the form or tenor thereof and in the absence of an express recital on the face thereof that it is nonnegotiable, all such bonds shall be negotiable instruments. Pending the preparation and execution of any such bonds, temporary bonds may be issued with or without interest coupons, as provided by ordinance. To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertakings of the city or the authority in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue or income to be derived from the system, the city or the authority may execute and deliver a trust agreement. Under no circumstances shall any bonds issued by the city or the authority or any other obligation of the authority be or become an indebtedness or obligation of the state of Kansas or of any other political subdivision of or municipality within the state, and no such bond or obligation shall be or become an indebtedness of the city or the authority within the purview of any constitutional limitation or provision. It shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income as provided in this section.

Before any such bonds, except refunding bonds, are sold, the entire authorized issue, or any part thereof, shall be offered for sale as a unit and bids thereon shall be taken. All bids shall be sealed, filed and opened as provided by ordinance and the bonds shall be awarded to the highest and best bidder or bidders therefor. The city or the authority shall have the right to reject all bids and take new bids. However, if no bids are received, such bonds may be sold at not less than par value within 60 days after the bids are required to be filed.

History: L. 1974, ch. 260, § 5; L. 1977, ch. 58, § 4; L. 1981, ch. 173, § 18; L. 1983, ch. 49, § 46; May 12.



12-875 Same; investment of funds.

12-875. Same; investment of funds. The city or the authority shall have power to invest and reinvest any funds held in reserve or sinking funds not required for immediate disbursement, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in bonds or notes of the United States, bonds of the state of Kansas or bonds of any county or city of the first class in which said authority is located or in bonds of the authority at not to exceed their par value or their call price and to sell these securities whenever the funds are needed for disbursement. Such investment or reinvestment of any funds shall not be in conflict with any provisions of any trust agreement securing the payment of bonds of the city or the authority.

History: L. 1974, ch. 260, § 6; L. 1977, ch. 54, § 6; July 1.



12-876 Same; levy of taxes not authorized.

12-876. Same; levy of taxes not authorized. The authority shall not have power to levy taxes for any purpose whatsoever.

History: L. 1974, ch. 260, § 7; March 18.



12-877 Same; deposit of funds with city treasurer.

12-877. Same; deposit of funds with city treasurer. All funds shall be deposited with the city treasurer and shall be handled in the same manner as other city funds as set out in K.S.A. 13-2107.

History: L. 1974, ch. 260, § 8; March 18.



12-878 Same; signature of officer on instruments.

12-878. Same; signature of officer on instruments. In case any officer whose signature appears upon any check, draft, bond or any interest coupon, issued pursuant to this act, ceases to hold office before the delivery thereof to the payee or the purchaser of any bond, such officer's signature nevertheless shall be valid and sufficient for all purposes with the same effect as if such officer had remained in office until delivery thereof.

History: L. 1974, ch. 260, § 9; L. 1983, ch. 49, § 47; May 12.



12-879 Same; employees for system.

12-879. Same; employees for system. The city manager of such city may provide for the selection of employees reasonably necessary in connection with the acquisition, construction, maintenance and operation of such natural gas acquisition system, define their duties, regulate their compensation and provide for their removal.

History: L. 1974, ch. 260, § 10; March 18.



12-880 Same; rates and charges for sale of gas.

12-880. Same; rates and charges for sale of gas. The city or the authority shall fix rates and charges for the sale of natural gas provided by the system which shall be at all times sufficient in the aggregate to provide revenues (a) for the payment of the interest on and principal of all bonds and other obligations payable from said revenues and to meet all other charges upon such revenues as provided by any trust agreement executed by the city or the authority in connection with the issuance of bonds under this act, and (b) for the payment of all operating costs and all other costs and charges incidental to the operation of the system.

History: L. 1974, ch. 260, § 11; March 18.



12-881 Same; trust agreements to secure bonds; contents; expenses.

12-881. Same; trust agreements to secure bonds; contents; expenses. In the discretion of the city or the authority any bonds issued under the provisions of this act may be secured by a trust agreement by and between the city or the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign the contract rights and revenues to be received thereunder. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the city or the authority in relation to the acquisition of contracts and contract rights, the rates to be charged, and the custody, safeguarding and application of all moneys.

It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds or of revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the city or the authority. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the city or the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the operation of the system.

History: L. 1974, ch. 260, § 12; March 18.



12-882 Same; moneys received deemed trust funds; trust agreements.

12-882. Same; moneys received deemed trust funds; trust agreements. All moneys received pursuant to the authority of this act, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this act. The resolution authorizing the bonds of any issue or the trust agreement securing such bonds shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustees of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this act and such resolution or trust agreement may provide.

History: L. 1974, ch. 260, § 13; March 18.



12-883 Same; enforcement of rights and performance of duties.

12-883. Same; enforcement of rights and performance of duties. Any holder of bonds issued under the provisions of this act or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by such trust agreement, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the state or granted hereunder or under such trust agreement or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by this act or by such trust agreement or resolution to be performed by the city or the authority or by any officer thereof, including the fixing, charging and collecting of rates and charges.

History: L. 1974, ch. 260, § 14; March 18.



12-884 Same; annual report and financial statement; filing.

12-884. Same; annual report and financial statement; filing. As soon after the end of each fiscal year as may be expedient, the city or the authority shall cause to be prepared and printed a complete and detailed report and financial statement of its operation and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested and copies of such report shall be filed with the city clerk.

History: L. 1974, ch. 260, § 15; March 18.



12-885 Municipal energy agencies for electricity and other energy; creation by two or more cities; purposes; liability for tortious acts.

12-885. Municipal energy agencies for electricity and other energy; creation by two or more cities; purposes; liability for tortious acts. Subject to the provisions of K.S.A. 12-885 to 12-8,111, inclusive, and amendments thereto, any two or more cities may create a municipal energy agency for the purpose of planning, studying and developing supply, transmission and distribution facilities and programs and for the purpose of securing an adequate, economical and reliable supply of electricity and other energy and transmitting the same for distribution through the distribution systems of such cities. Any municipal energy agency created under the provisions of this act shall be a quasi-municipal corporation, except that nothing herein shall be construed as relieving any municipal energy agency created under the provisions of this act from liability for tortious acts.

History: L. 1977, ch. 48, § 1; L. 1988, ch. 74, § 1; July 1.



12-886 Definitions.

12-886. Definitions. As used in this act, unless the context otherwise requires:

(a) "Agency agreement" means the written agreement between or among two or more cities establishing a municipal energy agency.

(b) "City" means a city organized and existing under the laws of Kansas and authorized by such laws to engage in the local distribution and sale of electrical energy .

(c) "Governing body," with respect to a city, means the governing body of the city or, if another board, commission or body is empowered by law or by resolution of the governing body of the city to establish and regulate rates and charges for the distribution of electrical energy within the city, such board, commission or body shall be deemed to be the governing body.

(d) "Municipal energy agency" means a quasi-municipal corporation created by agreement between or among two or more cities pursuant to this act to exercise any of the powers granted by K.S.A. 12-885 to 12-8,111, inclusive, and amendments thereto, and including the acquisition, construction, reconstruction, operation, repair, extension or improvement of electric generation or transmission facilities or the acquisition of any interest therein or any right to part or all of the capacity thereof.

(e) "Person" means a natural person, a public agency, private corporation, firm, partnership, cooperative association or business trust of any nature whatsoever, organized and existing under the laws of any state or of the United States.

(f) "Project" means any plant, works, system, facilities and real and personal property of any nature whatsoever, together with all parts thereof and appurtenances thereto, used or useful in the generation, production, transmission, purchase, sale, exchange or interchange of electric energy or any interest therein or capacity thereof and including all studies and planning with respect thereto.

(g) "Public agency" means any city or other municipal corporation, political subdivision, governmental unit or public corporation created by or pursuant to the laws of this state, another state or the United States; any state or the United States; or any person, board or other body declared by the laws of any state or the United States to be a department, agency or instrumentality thereof.

History: L. 1977, ch. 48, § 2; L. 1988, ch. 74, § 2; L. 1998, ch. 119, § 1; July 1.



12-887 Resolution providing for creation; protest petition.

12-887. Resolution providing for creation; protest petition. Whenever the governing bodies of two (2) or more cities propose to create a municipal energy agency, a majority of the members of each such governing body shall adopt a resolution providing for the creation of such a municipal energy agency. Such resolution shall state the purpose for the creation of such agency, shall give the names of each city proposing to be a member thereof, shall state that bonds and other indebtedness may be incurred by such agency to be paid from revenues of the agency and shall state that each city becoming a member is authorized to enter into an agreement for a period not exceeding forty (40) years for the purchase of electricity or other energy from such agency. Such resolution shall be published in the official city newspaper of each such city and shall be effective sixty (60) days after such publication, unless within such sixty (60) days there is filed with the clerk of any such city a petition protesting the creation of such proposed municipal energy agency, signed by registered electors of such city equal in number to not less than ten percent (10%) of those electors of the city who voted at the last preceding city election. If such petition is filed, the governing body of such city shall submit such proposition to the electors of such city at a special election to be called and held for that purpose. Such election shall be held not more than sixty (60) days after the petition is filed. Notice of the election shall be published once in the official city newspaper, with such publication to be not more than ten (10) nor less than five (5) days prior to the date of such election. Such special election may be held at the time of any general election which occurs not sooner than thirty (30) days nor later than sixty (60) days after the filing of the petition. If a majority of the electors of such city voting on the proposition shall vote in favor thereof, the resolution providing for the creation of the municipal energy agency shall take effect.

History: L. 1977, ch. 48, § 3; July 1.



12-888 Agreement creating; requirements, procedure.

12-888. Agreement creating; requirements, procedure. (a) Any city in which the resolution of the governing body thereof providing for the creation of a municipal energy agency has become effective may become a member of such municipal energy agency, with all the rights, powers and duties pertaining thereto, by executing an agreement creating the municipal energy agency. Such agreement shall be approved by resolution of a majority of the members of the governing body of each such city and shall be executed by the mayor of each such city. The agreement shall include the following:

(1) The name of the agency, which shall include the words "municipal energy agency";

(2) the duration of the agency, which may be perpetual;

(3) the name of each city proposing to be a member of the agency;

(4) the address of the agency's registered office and the name of the resident agent in charge of such office, except that where the city clerk of a member city is to be the resident agent the name of such city clerk need not be specified in the agreement;

(5) the manner in which bylaws of the agency may be adopted;

(6) the number of directors to serve on the board of directors and the method of selecting such directors, consistent with the provisions of K.S.A. 12-891;

(7) a statement that the cities which are members of the municipal energy agency are not liable for the obligations of the agency;

(8) any limitation or restriction on the power of the agency not specified in this act; and

(9) any other provision relating to the organization or operation of the agency which the parties deem appropriate and which is not inconsistent with this act or the laws of this state.

(b) No agreement made pursuant to this section shall take effect until submitted to and approved by the attorney general. Such agreement shall be approved unless the attorney general finds that it does not meet the requirements set forth in this act or other laws of this state, in which event the attorney general shall give written notice to the governing body of each of the proposed member cities, detailing the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within sixty (60) days of its submission shall constitute approval thereof.

(c) Before a municipal energy agency commences business, the agreement, as approved by the attorney general, shall be filed with the secretary of state and the state corporation commission.  A copy thereof, certified by the secretary of state, shall be filed in the office of the register of deeds of each county in which any member city is located. Upon filing of such certified copy of the agreement with the register of deeds of each such county, the municipal energy agency so created shall thereupon be a quasi-municipal corporation.

History: L. 1977, ch. 48, § 4; July 1.



12-889 Amendment of agreement creating.

12-889. Amendment of agreement creating. The agreement creating the agency may be amended as the board of directors deems necessary. Any such amendment shall be approved by resolution of the governing body of each member city and shall be executed by the mayor of each such city. Any such amendment shall be submitted to and approved by the attorney general in the manner provided in subsection (b) of K.S.A. 12-888.

History: L. 1977, ch. 48, § 10; July 1.



12-890 Registered office; change in location.

12-890. Registered office; change in location. Each municipal energy agency shall have a registered office, which may be located in the office of the city clerk of one of the member cities and shall have a resident agent in charge of such office for the purpose of accepting any legal process or notice served on the agency. When a municipal energy agency desires to change the location of its registered office, it shall file with the secretary of state and the state corporation commission a certificate of change of location of registered office, stating the new location and effective date of change. When the certificate of change of location has been duly filed, the board of directors may make the change without any further action.

History: L. 1977, ch. 48, § 6; July 1.



12-891 Board of directors; membership; terms; vacancies.

12-891. Board of directors; membership; terms; vacancies. A municipal energy agency shall be governed by a board of directors. The directors shall be selected as specified in the agreement creating the agency, except that the method of selection shall require that a majority of the board of directors be members of the governing bodies of the member cities or be directly selected by and subject to removal at will by the members of such governing bodies. The directors shall serve for terms as provided by the agreement creating the agency or by the bylaws of the agency. A director may be appointed to successive terms of office. Unless otherwise provided by the agreement creating the agency or by the bylaws of the agency, any vacancy occurring on the board for any reason other than the expiration of a member's term of office shall be filled for the unexpired term by appointment by the remaining members of the board.

A quorum of the board of directors shall be determined as set out in the agreement creating the agency or in the bylaws of the agency.

History: L. 1977, ch. 48, § 5; L. 1988, ch. 74, § 3; L. 2005, ch. 164, § 1; Apr. 21.



12-892 Same; officers; general manager; personnel; resolutions governing business of agency.

12-892. Same; officers; general manager; personnel; resolutions governing business of agency. Immediately following selection, members of the first board of directors shall meet and organize by electing a president and vice-president from the membership of the board and a secretary and treasurer, which offices may be combined, who need not be members of the board of directors. The board of directors shall have power to designate and employ a general manager, subject to terms as the board deems advisable. Such general manager, subject to the control of the board of directors, shall be the chief executive officer of the agency and shall manage, conduct and administer the affairs of the agency. The board also shall have power to employ, or to delegate to the general manager the power to employ, such engineers, attorneys, agents and other persons as necessary to carry out the functions of the agency. The board shall have power to adopt resolutions governing the affairs and business of the agency which are not inconsistent with the provisions of this act, the bylaws of the agency and the agreement creating the agency.

History: L. 1977, ch. 48, § 7; July 1.



12-893 Same; minutes, records, books of account; public inspection.

12-893. Same; minutes, records, books of account; public inspection. The board of directors shall cause to be kept accurate minutes of their meetings and accurate records and books of account clearly setting out and reflecting the operation, management and business of the agency. Such books and records shall be open to public inspection at reasonable business hours.

History: L. 1977, ch. 48, § 8; July 1.



12-894 Same; compensation, expenses.

12-894. Same; compensation, expenses. Members of the board of directors may receive compensation as provided in subsection (a) of K.S.A. 75-3223 and amendments thereto and may be reimbursed for their reasonable and necessary expenses actually incurred in the discharge of their duties.

History: L. 1977, ch. 48, § 9; L. 1988, ch. 74, § 4; July 1.



12-895 Powers.

12-895. Powers. (a) Municipal energy agencies created under the provisions of this act may exercise the following powers:

(1) To sue and be sued;

(2) to have a seal and alter the same at will;

(3) to make, amend and repeal bylaws consistent with the provisions of this act and the agreement creating the agency;

(4) to enter into franchises, contracts and agreements with this state or the United States or instrumentality thereof, or any public or private person, partnership, association or corporation of this state or of the United States, for the planning, development, construction or operation of any facility for the production or transmission of electricity or other energy or for any common or other service rendered to, for or by such agency;

(5) to make and enter into any other contract or agreement necessary or incidental to the performance of its duties and the execution of its powers under this act, including contracts for the purchase, sale, transmission or exchange of power and other energy with the United States or with other energy systems, either privately, cooperatively or publicly owned, within and without the state, subject to the limitations and restrictions provided in this act;

(6) to plan, finance, construct, purchase, operate, maintain, use, share costs of, own, lease, sell, dispose of or otherwise participate in any project or any portion thereof within or without the state, including solar and wind facilities, or the product or service therefrom, or to purchase, own, sell, dispose of or otherwise participate in securities issued in connection with the financing of such project or any portion thereof or acquire any interest in or any right to capacity of such project and may act as agent, or designate one or more of the other persons participating in a project to act as its agent, in connection with the planning, acquisition, construction, reconstruction, operation, maintenance, repair, extension of improvement of any project;

(7) to borrow money by the issuance of revenue bonds and to issue interim financing receipts or temporary notes in the manner prescribed by this act;

(8) to establish, revise and collect rates or charges for electric power and other energy and all other services, facilities and commodities sold, furnished or supplied by the agency;

(9) to acquire, hold, lease to and from and dispose of real or personal property which is necessary for the performance of its duties and the execution of its powers under this act and to exercise the power of eminent domain in accordance with the provisions of K.S.A. 26-501 to 26-516, inclusive, and amendments thereto, in order to construct, operate, maintain and manage electric generating and other energy facilities, power lines and other energy transmission facilities and ways of access between any member city and any electric power or other energy plant or any part thereof within this state, except in no event shall the agency acquire by condemnation any generation, transmission or distribution facilities of other electric utilities nor shall the generation, transmission or distribution facilities of the agency be subject to the exercise of the power of eminent domain by any utility, public or private, or by any municipality;

(10) to investigate the desirability of and necessity for additional sources and supplies of electric energy, and make studies, surveys and estimates as may be necessary to determine the feasibility and cost thereof;

(11) to cooperate with other persons in the development of sources and supplies of electric energy;

(12) to invest money of the municipal energy agency not required for immediate use, including proceeds from the sale of any bonds or notes, in such obligations, securities, and other investments as the municipal energy agency deems prudent, notwithstanding the provisions of any other law relating to the investment of public funds, subject to any agreement with bondholders or note holders;

(13) subject to the provisions of K.S.A. 12-897 and amendments thereto, to purchase, sell, exchange or transmit electric energy within and outside the state in such amounts as it determines to be necessary and appropriate to make the most effective use of its powers and to meet its responsibilities, and may enter into agreements with any person with respect to that purchase, sale, exchange or transmission, on such terms and for such period of time as its board of directors determines;

(14) to procure insurance against any losses in connection with its property, operations or assets in such amounts and from such insurers as it deems desirable;

(15) to mortgage, pledge and grant a security interest in any or all of its real and personal property to secure the payment of its bonds, notes or other obligations or contracts;

(16) to pay to each taxing authority within whose taxing jurisdiction its property is situated, in lieu of taxes on its property, the amounts of the taxes which would be payable if its property were owned by a private person, and for this purpose the property of a municipal energy agency shall be valued and assessed in the same manner and by the same procedure as the property of public utilities; and

(17) to exercise all other powers not inconsistent with the constitution of the state of Kansas or the United States constitution, which powers may be reasonably necessary or appropriate for or incidental to the effectuation of its authorized purposes or to the exercise of any of the powers enumerated in this section, and generally may exercise in connection with its property and affairs, and in connection with property within its control, any and all powers which might be exercised by a natural person or a private corporation in connection with similar property and affairs.

(b) Nothing in this act shall be construed as authorizing any municipal energy agency created and operating under the provisions of this act to construct, acquire or operate any coal gasification facility or any pipeline for the transportation of coal slurry, and no such agency shall be authorized to construct, acquire or operate any coal gasification facility or any pipeline for the transportation of coal slurry unless specifically authorized by law.

History: L. 1977, ch. 48, § 11; L. 1988, ch. 74, § 5; July 1.



12-896 Receipt and expenditures; application of budget and cash-basis laws; auditing procedures.

12-896. Receipt and expenditures; application of budget and cash-basis laws; auditing procedures. Any municipal energy agency created under the provisions of this act shall have the power to receive and expend for any lawful purpose of the agency any grants, bequests, contributions and aid of any kind from any private or public source. Any such agency shall not be subject to the budget and cash-basis law of the state of Kansas. The board of directors of any such agency shall adopt a budget in the manner set forth in the agency agreement or the bylaws of the agency and shall provide for regular auditing procedures as prescribed by the director of accounts and reports pursuant to the provisions of K.S.A. 75-1121 et seq., and amendments thereto.

History: L. 1977, ch. 48, § 12; L. 2005, ch. 164, § 2; Apr. 21.



12-897 Limitations on direct sale of electricity.

12-897. Limitations on direct sale of electricity. No municipal energy agency created under this act shall be authorized to enter into any agreement or contract for the direct sale of electricity to any person other than to a member city of the agency, a marketer of electricity, a broker of electricity, an electric public utility, an electric cooperative, a city owning or operating a municipal electric utility, a municipal energy agency, a federal power marketing administration or an investor owned electric utility.

History: L. 1977, ch. 48, § 13; L. 1998, ch. 119, § 2; July 1.



12-898 No levy of taxes or issuance of general obligation bonds; revenue bonds obligation of agency only.

12-898. No levy of taxes or issuance of general obligation bonds; revenue bonds obligation of agency only. No municipal energy agency created under this act shall be authorized to levy taxes or to issue bonds which constitute a general obligation of the member cities or the residents thereof. Revenue bonds issued under the provisions of this act shall not be deemed to constitute a debt of the state or of any political subdivision or instrumentality thereof other than the agency, but shall be obligations of the agency only and shall be payable from the revenues of the agency as provided in the trust agreement securing such revenue bonds.

History: L. 1977, ch. 48, § 14; July 1.



12-899 Revenue bonds; issuance; terms and conditions; form; interim receipts, temporary bonds; security; payment; issuance of additional bonds.

12-899. Revenue bonds; issuance; terms and conditions; form; interim receipts, temporary bonds; security; payment; issuance of additional bonds. (a) A municipal energy agency, without an election, may from time to time issue and sell its revenue bonds or notes in such principal amounts as the municipal energy agency shall deem necessary to provide sufficient funds for the acquisition or construction of any project to be owned or leased, as lessor or lessee, by the municipal energy agency, or the acquisition of any interest therein or any right to capacity thereof, the funding or refunding of the principal of, or interest or redemption premiums on, any bonds or notes issued by such agency whether or not such bonds or notes or interest to be funded or refunded have or have not become due, the establishment or increase of reserves to secure or to pay such bonds or notes or interest thereon, and the payment of all other costs or expenses of the municipal energy agency incident to and necessary for the issuance of such bonds or notes.

(b) Revenue bonds may be issued hereunder from time to time and shall be authorized by resolution, and secured by a trust indenture or other security agreement approved by the board of directors, unless otherwise provided in the agreement creating the agency or the bylaws of the agency.  Such bonds may be term or serial bonds maturing not later than forty (40) years after date of issuance, may be subject to redemption prior to maturity with or without premium, at such times and upon such conditions as may be provided by the resolution, shall bear a rate of interest not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto and shall be in such form and payable as determined by the board of directors. The board may sell such bonds in such manner and for such price as it shall determine best. Such bonds may be payable at any bank having trust powers or at any trust company, within or without the state, and may be secured by a trust agreement or other appropriate documents which provide for the deposit and disbursement of funds through any such bank or trust company.

(c) Revenue bonds issued hereunder may be issued in coupon or registered form, or both, as prescribed by the resolution, trust indenture or other security agreement, and provisions may be made for the registration of coupon bonds as to principal only or as to both principal and interest and for the reconversion of registered bonds into coupon bonds. Such bonds may be issued in any denomination or denominations. Such bonds and the coupons attached to coupon bonds shall be signed either manually or by facsimile signature, as shall be determined by the agency, and sealed with the seal of the agency or a facsimile thereof.  In case of any officer whose signature or facsimile thereof appears on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile signature shall nevertheless be valid and sufficient for all purposes as if such officer had remained in office until the delivery thereof. The agency may provide for the replacement of any mutilated, lost or destroyed bonds.

(d) Prior to the preparation of definitive bonds, the agency, under like restrictions, may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery.

(e) The resolution, trust indenture or other security agreement may pledge or assign, in whole or in part, the revenues and other moneys derived or to be derived by the agency from its system and any contract or other rights to receive the same, whether then existing or thereafter coming into existence, and whether then held or thereafter acquired by the agency, and the proceeds thereof, and may mortgage, pledge and grant a security interest in any or all of its real and personal property to secure the payment of the bonds.

(f) The board by appropriate resolution, trust indenture or other security agreement shall make provisions for the payment of said bonds by fixing rates, fees and charges for electric power and other energy and all other services, sufficient to pay the costs of operation, improvement and maintenance of the electric power and other energy facilities, to provide adequate depreciation funds, to provide an adequate sinking fund to retire said bonds, to pay the interest and principal thereon when due and to create reasonable reserves. The resolution, trust indenture or other security agreement may establish limitations upon the issuance of additional revenue bonds and may provide that additional revenue bonds shall stand on a parity or otherwise as to the revenues of the agency and in all other respects with revenue bonds previously issued on such conditions as may be specified in such resolutions, trust indentures or other security agreements. Such resolution, trust indenture or other security agreement may include other agreements, covenants or restrictions deemed necessary or advisable by the board of directors to effect the efficient operation of the system, to safeguard the interest of the holders of the revenue bonds and to secure the payment of such bonds and the interest thereon.

History: L. 1977, ch. 48, § 15; July 1.



12-8,100 Same; investment in bonds issued; deposit for purposes authorized by law.

12-8,100. Same; investment in bonds issued; deposit for purposes authorized by law. Revenue bonds issued by any municipal energy agency under the provisions of this act are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control. Such bonds are hereby made securities which properly and legally may be deposited with any officer of the state or of any political subdivision of the state or with any agency of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

History: L. 1977, ch. 48, § 16; July 1.



12-8,101 Same; not subject to general bond law; exempt from taxation; negotiable instruments.

12-8,101. Same; not subject to general bond law; exempt from taxation; negotiable instruments. (a) Any bonds issued under the provisions of this act shall not be subject to the general bond laws of the state of Kansas.

(b) All bonds issued in accordance with the provisions of this act and all income or interest therefrom shall be exempt from all state taxes.

(c) All bonds issued under the provisions of this act shall be negotiable instruments under the provisions of the uniform commercial code of the state of Kansas.

History: L. 1977, ch. 48, § 17; L. 2010, ch. 44, § 5; July 1.



12-8,102 Bond anticipation notes; issuance, renewal, terms, payment, amount.

12-8,102. Bond anticipation notes; issuance, renewal, terms, payment, amount. The municipal energy agency shall have the power and is hereby authorized, whenever revenue bonds of the agency shall have been authorized as aforesaid, to issue, from time to time, its negotiable notes in anticipation of the issuance of such bonds as authorized and to renew from time to time any such notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The municipal energy agency may issue notes only to provide funds which would otherwise be provided by the issuance of the bonds as authorized. The notes may be authorized, sold, executed and delivered in the same manner as bonds. Any resolution, trust indenture or other security agreement may contain any provisions which the municipal energy agency is authorized to include in any resolution, trust indenture or other security agreement authorizing and securing bonds of the municipal energy agency or any issue thereof and the municipal energy agency may include in any notes any terms, covenants or conditions which it is authorized to include in any bonds. All notes of the municipal energy agency shall be payable out of any of its funds or revenues pledged thereto, and there shall be pledged to the payment of such notes the proceeds to be derived from the issuance of the bonds in anticipation of the issuance of which notes shall have been issued. Bond anticipation notes shall not be issued in an amount exceeding the par value of the bonds in anticipation of which they are to be issued.

History: L. 1977, ch. 48, § 18; July 1.



12-8,103 Revenue bonds and notes; authorized terms of security agreement.

12-8,103. Revenue bonds and notes; authorized terms of security agreement. The resolution, trust indenture or other security agreement under which any bonds or notes are issued shall constitute a contract with the holders of the bonds or notes, and may contain provisions, among other, prescribing:

(a) The terms and provisions of the bonds or notes;

(b) the mortgage or pledge of and the grant of a security interest in any real or personal property and all or any part of the revenue from any project or any revenue producing contract made by the municipal energy agency with any person to secure the payment of bonds or notes, subject to any agreements with the holders of bonds or notes which might then exist;

(c) the custody, collection, securing, investment and payment of any revenues, assets, money, funds or property with respect to which the municipal energy agency may have any rights or interest;

(d) the creation of reserves or sinking funds and the regulation and disposition thereof;

(e) the purposes to which the proceeds from the sale of any bonds or notes then or thereafter to be issued may be applied, and the pledge of the proceeds to secure the payment of the bonds or notes;

(f) limitations on the issuance of any additional bonds or notes, the terms upon which additional bonds or notes may be issued and secured, and the refunding of outstanding bonds or notes;

(g) the rank or priority of any bonds or notes with respect to any lien or security;

(h) the creation of special funds or moneys to be held in trust or otherwise for payment or redemption of bonds or notes, reserves or other purposes, and the use and disposition of moneys held in these funds;

(i) the procedure by which the terms of any contract with or for the benefit of the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which consent may be given;

(j) the definition of the acts or omissions to act which shall constitute a default in the duties of the municipal energy agency to holders of its bonds or notes, and the rights and remedies of the holders in the event of default including, if the municipal energy agency so determines, the right to accelerate the due date of the bonds or notes or the right to appoint a receiver or receivers of the property or revenues subject to the lien of the resolution, trust indenture or other security agreement;

(k) any other or additional agreements with or for the benefit of the holders of bonds or notes or any covenants or restrictions necessary or desirable to safeguard the interests of the holders;

(l) the custody of any of its properties or investments, the safekeeping thereof, the insurance to be carried thereon and the use and disposition of insurance proceeds;

(m) the vesting in a trustee or trustees, within or outside the state, of such properties, rights, powers and duties in trust as the municipal energy agency may determine; or the limiting or abrogating of the rights of the holders of any bonds or notes to appoint a trustee, or the limiting of the rights, powers and duties of such trustee; or

(n) the appointment of and the establishment of the duties and obligations of any paying agent or other fiduciary within or outside the state.

History: L. 1977, ch. 48, § 19; July 1.



12-8,104 Same; mortgages and deeds of trust of property and franchises.

12-8,104. Same; mortgages and deeds of trust of property and franchises. For the security of bonds or notes issued or to be issued by a municipal energy agency, the municipal energy agency may mortgage or execute deeds of trust of the whole or any part of its property and franchises.  Any mortgage or deed of trust covering the whole or any part of easements or other interests in real estate less than fee simple used in the generation or transmission of electric power, and covering fixtures annexed thereto, may be filed in the office of the secretary of state with or as a part of the financing statement covering the fixtures.

History: L. 1977, ch. 48, § 20; L. 2005, ch. 164, § 3; Apr. 21.



12-8,105 Officials, directors, members not liable on bonds or notes; purchase of insurance authorized.

12-8,105. Officials, directors, members not liable on bonds or notes; purchase of insurance authorized. Neither the officials, the directors nor the members of a municipal energy agency nor any person executing bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof. A municipal energy agency shall have power to indemnify and to purchase and maintain insurance on behalf of any director, officer, employee or agent of the municipal energy agency, in connection with any threatened, pending, or completed action, suit or proceeding.

History: L. 1977, ch. 48, § 21; July 1.



12-8,106 Purchase and disposition of bonds and notes.

12-8,106. Purchase and disposition of bonds and notes. A municipal energy agency shall have power to purchase, out of any funds available therefor, bonds or notes, and to hold, pledge, cancel or resell the bonds or notes, subject to and in accordance with any agreements with the holders.

History: L. 1977, ch. 48, § 22; July 1.



12-8,107 Refunding bonds authorized.

12-8,107. Refunding bonds authorized. Any municipal energy agency established in accordance with the provisions of this act which has issued revenue bonds under this act may issue, from time to time, revenue bonds in accordance with the provisions of this act in order to refund any previous issue of revenue bonds or part thereof.

History: L. 1977, ch. 48, § 23; July 1.



12-8,108 Addition of new member cities, procedure; boards of public utilities authorized to participate.

12-8,108. Addition of new member cities, procedure; boards of public utilities authorized to participate. (a) Any city may become a member of a municipal energy agency or withdraw as a member if membership or withdrawal is authorized by ordinance of the governing body of the city and consented to by resolution of the board of directors of the agency. The governing body of the city and the board of directors of the agency also shall approve by adoption of a resolution, and execute, an amendment to the agreement creating the agency, adding the member city to the agreement or withdrawing the member city. Any other amendment to the agreement creating the agency shall be governed by the provisions of K.S.A. 12-889, and amendments thereto. Any ordinance or resolution adopted and effective prior to the effective date of this act which relates to membership or withdrawal, as provided herein, shall remain in full force and effect and shall constitute an ordinance or resolution required by this act unless specifically repealed prior to the execution by the city of the amendment to the agreement. The amendment shall be submitted to and approved by the attorney general in the manner provided in subsection (b) of K.S.A. 12-888, and amendments thereto.

(b) When a municipal electric generating system in any city is owned or operated by a board of public utilities, the board of public utilities may participate in the creation and become a member of a municipal energy agency under the provisions of this act. In any such case, the board of public utilities shall act for and on behalf of the governing body of the city for which it operates and all appointments, participation and other acts which would otherwise be made by the mayor of the city shall be made by the chairperson or president of the board of public utilities.

History: L. 1977, ch. 48, § 24; L. 1982, ch. 70, § 1; L. 1988, ch. 74, § 6; July 1.



12-8,109 Contracts by member cities with agency for purchase of energy, planning and other services.

12-8,109. Contracts by member cities with agency for purchase of energy, planning and other services. Any member city of a municipal energy agency may enter into a contract with such agency for a period not exceeding 40 years providing for:

(a) The planning or study of any project;

(b) the provision of services relating to the energy system of the city; or

(c) the purchase of electricity or other energy from such agency on either a firm or standby basis, or both, upon such terms and conditions as the parties shall deem reasonable including provisions requiring payment whether actually received or not and provisions requiring the contracting city to pay a proportionate amount of deficits with respect to a particular project.

History: L. 1977, ch. 48, § 25; L. 1988, ch. 74, § 7; July 1.



12-8,111 Certificates of public convenience for municipal energy agencies; jurisdiction of corporation commission.

12-8,111. Certificates of public convenience for municipal energy agencies; jurisdiction of corporation commission. (a) The provisions of K.S.A. 12-885 to 12-8,109, inclusive, and any provisions amendatory or supplemental thereto, shall constitute a certificate of public convenience, and any municipal energy agency is authorized to operate as a public utility pursuant to such provisions without obtaining a certificate described in K.S.A. 66-131 or any amendments thereto.

(b) Except with respect to such certificate described in subsection (a), any municipal energy agency created under the provisions of K.S.A. 12-885 to 12-8,109, inclusive, and any provisions amendatory or supplemental thereto, shall be subject to the jurisdiction of the state corporation commission in the same manner as a public utility.

History: L. 1981, ch. 255, § 2; April 25.



12-8,112 Acquisition of gas distribution systems by certain cities; resolution; definition of "gas distribution system"; issuance of bonds; jurisdiction of corporation commission.

12-8,112. Acquisition of gas distribution systems by certain cities; resolution; definition of "gas distribution system"; issuance of bonds; jurisdiction of corporation commission. (a) The governing bodies of any two or more cities of the third class, any of which is located in Crawford, Neosho, Bourbon, Allen or Linn counties, may together form a corporation or enter into an agreement with an existing corporation to provide natural gas distribution systems to such cities to acquire such gas distribution systems. Before forming such a corporation or entering into such agreement, each governing body shall adopt a resolution which finds and declares it to be in the best interest of the city to make such acquisition and operate a gas distribution system of such city or cities to continue the distribution and sale of natural gas within the limits of such city or cities.  Each such resolution shall be published once in the official city newspaper.

(b) As used in this section "gas distribution system" means, in addition to its usual meaning, the right to purchase natural gas for resale, physical facilities, any rights-of-way on private property and any real estate integral to such facilities and any other rights, records or property appropriate for operation of the system.

(c) If the governing body of the city deems it necessary, it may issue bonds in such amount as is fixed by ordinance to pay for such gas distribution system or its share thereof. Except as in this act otherwise provided, such bonds shall be issued in accordance with revenue bond laws applicable to the city.

(d) The state corporation commission shall have and retain regulatory authority over any acquisition made under this section, and to the extent provided by law, regulation of the gas distribution system or systems operated under this section.

History: L. 1981, ch. 85, § 1; July 1.






Article 10 CITY-MANAGER PLAN

12-1039 Manager plan, variations; procedure for adoption.

12-1039. Manager plan, variations; procedure for adoption. (a) Any city may adopt the commission-manager, mayor-council manager or council manager form of government in the manner herein provided and shall thereafter be governed by the provisions of this act. A proposition to adopt such form of government must first be submitted to a vote of the qualified electors of the city at any primary or general election. The governing body of the city may submit the proposition by resolution and must submit it upon the filing of a petition signed by at least 10% of the qualified electors of the city. The petition shall be headed "Petition for an election of the city of ______________, Kansas, to vote on the adoption of the ______________ (commission-manager, mayor-council manager or council manager) form of government," and shall be addressed to the governing body of the city, and be filed with the election officer of the county in which the city is located. The petition shall conform to the requirements of article 36 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto, and its sufficiency shall be determined in the manner therein provided and shall be certified to the city clerk by the county election officer.

(b) The resolution or the petition shall establish the membership and terms of office of the governing body. Upon the adoption of a resolution or the certification of a petition as provided in this section, the governing body of the city shall submit the proposition at the next primary or general election. Notice thereof shall be published in the manner provided by K.S.A. 25-105, and amendments thereto.

(c) The form of the ballots to be used at the election shall be as follows:

"Shall the city of ______________ adopt the ______________ (commission-manager, mayor-council manager or council manager) form of government and become a city operating under such form of government?"

Yes ☐    No ☐

If a majority of the votes cast shall be in favor of adopting the commission-manager, mayor-council manager or council manager plan of government, then at the next regular city election the governing body of the city shall be elected as provided in the resolution or petition.

History: L. 2015, ch. 88, § 10; July 1.



12-1040 Governing body powers and duties; appointment of manager; manager powers.

12-1040. Governing body powers and duties; appointment of manager; manager powers. (a) The governing body shall establish by ordinance the qualifications, oath and powers and duties and terms of office of the governing body.

(b) Any action taken by the city governing body shall be by a  majority vote of the members unless a greater number of votes are specifically required by another provision of law.

(c) The city governing body shall appoint a city manager to be responsible for the administration and affairs of the city. The city manager shall see that all laws and ordinances are enforced. The city manager shall serve at the pleasure of the governing body.

(d) The city manager shall appoint and remove all heads of departments and all subordinate officers and employees of the city. All appointments shall be made upon merit and fitness alone.

History: L. 2015, ch. 88, § 11; July 1.



12-1041 Abandonment of manager plan.

12-1041. Abandonment of manager plan. Any city operating under the provisions of this act may abandon the commission-manager, mayor-council manager or council manager form of city government in the same manner as is provided in K.S.A. 2015 Supp. 12-1039, and amendments thereto, for the adoption of such form of city government except as herein otherwise provided, and except that the word "abandonment" instead of the word "adoption" shall be used in the petition therefor, and the word "abandon" instead of the word "adopt" shall be used in the form of the ballot and in the election proclamation. If a majority of votes cast upon the proposition shall be in favor of abandoning the commission-manager, mayor-council manager or council manager form of city government, then the city shall operate under the alternative form of government established in the resolution or petition.

History: L. 2015, ch. 88, § 12; July 1.






Article 10a MODIFIED MAYOR-COUNCIL FORM OF GOVERNMENT

12-10a01 Adoption of modified mayor-council form of government; submission to election; petition; election laws applicable.

12-10a01. Adoption of modified mayor-council form of government; submission to election; petition; election laws applicable. Any city may adopt the modified mayor-council form of government in the manner herein provided and shall thereafter be governed by the provisions of this act. A proposition to adopt such form of government must first be submitted to a vote of the qualified electors of such city at any city or state primary or general election. The governing body of said city may submit such proposition by resolution and must submit it upon the filing of a petition signed by at least ten percent (10%) of the qualified electors of the city. The petition shall be headed "Petition for an election of the city of ______________, Kansas, to vote on the adoption of the modified mayor-council form of government," shall be addressed to the governing body of the city, and be filed with the election officer of the county in which the city is located. Such petition shall conform to the requirements of article 36 of chapter 25 of the Kansas Statutes Annotated and amendments thereto, and its sufficiency shall be determined in the manner therein provided and shall be certified to the city clerk by the county election officer. Upon the adoption of a resolution or the certification of a petition as provided in this section, the governing body of the city shall submit the proposition at the next city or state primary or general election, following by not less than sixty (60) days such adoption or certification. Notice thereof shall be published in the manner provided by K.S.A. 25-105. The form of the ballots to be used at the election shall be as follows:

"Shall the city of ______________ adopt the modified mayor-council form of government and become a city operating under the general laws governing cities of like class?"

Yes ☐[ ]      No ☐[ ]

If a majority of the votes cast upon said proposition shall be in favor of adopting the modified mayor-council plan of government, then at the next regular city election the mayor and members of the council hereinafter provided for as constituting the governing body of the city shall be elected as provided herein; and upon their election and qualification the rights, powers and duties of the commissioners or mayor and members of the council of such city shall cease and terminate.

Except as herein otherwise provided, the nomination and election of the mayor and members of the council of said governing body shall be governed by the election laws then applicable to city primary and general elections. Candidates for member of the council from a district shall be residents of the district for which they seek election and qualified electors signing a petition for the candidacy of a member of the council for a district shall be residents of such district. Only the qualified electors of a district shall vote upon the office of member of the council from that district.

History: L. 1976, ch. 65, § 1; April 16.



12-10a02 Governing body, election; election of president of council; action by council.

12-10a02. Governing body, election; election of president of council; action by council. The governing body shall consist of a mayor and three (3) members of the council elected at large and four (4) members of the council elected by districts. Qualifications, oaths and bonds of the mayor and members of the council shall be as provided in the general laws establishing and relating to the commission-manager form in cities of the first class. After every city general election, the council shall elect one of its members as president of the council who, in the absence or disability of, and at the request of the mayor, shall become acting mayor. The president of the council shall, while acting as mayor, have only those powers immediate and necessary to carry out the duties of the office of mayor, including all administrative, ceremonial and contractual powers, but shall not have the power to veto any measure passed by the council.

Any action taken by the city council shall be by a majority vote of the members of the council serving on the council unless a greater number of votes are specifically required by another provision of law. The mayor may submit proposals for the consideration of the council, but may not vote on any matter before the council.

History: L. 1976, ch. 65, § 2; April 16.



12-10a03 Division of city into districts.

12-10a03. Division of city into districts. Within thirty (30) days after the approval by the electors of the city of a proposition to adopt the modified mayor-council form of government, the governing body of the city shall, by ordinance, divide the city into four (4) districts to be numbered one (1) through four (4). Said districts shall be as nearly equal in population and as compact and contiguous as is practical. Dividing lines between districts shall follow precinct boundaries.  In every eighth calendar year thereafter in the month of January, the governing body of the city shall adjust district boundaries to reflect approximately equal population.

History: L. 1976, ch. 65, § 3; April 16.



12-10a04 Mayor and council, terms; vacancies, how filled.

12-10a04. Mayor and council, terms; vacancies, how filled. At the first regular city election following the adoption of the provisions of this act by the electors of the city, the member of the council elected at large receiving the greatest number of votes shall hold office for a term of four (4) years and the other two (2) members of the council elected at large shall hold office for terms of two (2) years. Of the members of the council elected by districts, those members elected from districts 1 and 3 shall hold office for terms of four (4) years and those members elected from districts 2 and 4 shall hold office for terms of two (2) years. The mayor shall hold office for a term of four (4) years. At all subsequent city elections the term for mayor and members of the council shall be for four (4) years and until their successors have been duly elected and qualified.

Whenever there is a vacancy in the office of mayor, the president of the council, upon being qualified, shall become mayor until the next city general election and a mayor has been duly elected for the unexpired term and has qualified or a mayor has been duly elected for a full term and has qualified, as the case may be. Whenever the president of the council becomes mayor there shall be a vacancy in the council. A vacancy in the office of council member shall be filled by the council until the next city general election and a member of the council has been duly elected for the unexpired term and has qualified or a member of the council has been duly elected for a full term and has qualified, as the case may be.

History: L. 1976, ch. 65, § 4; April 16.



12-10a05 Compensation of mayor and members of council.

12-10a05. Compensation of mayor and members of council. In cities operating under the provisions of this act, the council shall fix by ordinance the compensation of the mayor and members of the council.

History: L. 1976, ch. 65, § 5; April 16.



12-10a06 Powers and duties of mayor; vetoes; overriding.

12-10a06. Powers and duties of mayor; vetoes; overriding. The mayor shall be the titular head and chief administrative officer of the city and shall preside at all meetings of the council.  The mayor shall sign all ordinances and resolutions passed by the council, except that the mayor shall have the power to veto any ordinance or resolution passed by the council except a charter ordinance. Within two (2) days of the veto of any ordinance or resolution, the mayor shall give written notice thereof to the council. Any ordinance or resolution vetoed by the mayor may subsequently be passed, notwithstanding such veto, by a vote of five (5) members of the council. If within two (2) weeks after the next regular meeting of the council following the date of notification of a veto the council fails to pass the vetoed ordinance or resolution notwithstanding such veto, such ordinance or resolution shall not take effect. If the mayor has failed to sign or veto such ordinance or resolution within two (2) weeks following the adoption of such ordinance or resolution, the same shall take effect without the mayor's signature.

It shall be the duty of the mayor to sign all contracts of the city before the city shall be liable thereon. The mayor shall represent the city governing body at all official city functions, and shall be the official representative of the governing body at all meetings, conferences and negotiations relating to policy matters involving other governmental units and shall recommend council action relating thereto.

The mayor shall be responsible for the administration of all of the affairs of the city, including the enforcement of all laws and ordinances and all other administrative functions within the scope of ordinances relating to the management of the city.

History: L. 1976, ch. 65, § 6; April 16.



12-10a07 Appointment of department heads; reports to mayor and council; removal.

12-10a07. Appointment of department heads; reports to mayor and council; removal. The mayor shall appoint the heads of all departments, subject to confirmation by the city council, and such department heads shall serve at the pleasure of, and report directly to, the mayor. The mayor, with the approval of the council, shall establish such departments as deemed necessary for efficient operation of the city, the powers and duties of which shall be prescribed by ordinance.

All department heads shall make regular reports to the mayor and the council and furnish the mayor and council with any information they may require. The council upon a unanimous vote, may remove any department head.

History: L. 1976, ch. 65, § 7; April 16.



12-10a08 City council as policy-making body; meetings.

12-10a08. City council as policy-making body; meetings. The city council shall act as the policy-making body of the city. It shall meet at least once a month, or more often if the public business requires. A call signed by four (4) members of the council shall be sufficient warrant for a special meeting.

History: L. 1976, ch. 65, § 8; April 16.



12-10a09 Abandonment of modified mayor-council form.

12-10a09. Abandonment of modified mayor-council form. Any city operating under the provisions of this act may abandon the modified mayor-council form of city government in the same manner as is provided in K.S.A. 12-10a01, for the adoption of such form of city government except as herein otherwise provided, and except that the word "abandonment" instead of the word "adoption" shall be used in the petition therefor, and the word "abandon" instead of the word "adopt" shall be used in the form of the ballot and in the election proclamation. If a majority of votes cast upon the proposition shall be in favor of abandoning the modified mayor-council form of city government, then the same procedure shall be followed as is provided in the case of cities abandoning the commission-city manager form of city government.

History: L. 1976, ch. 65, § 9; April 16.






Article 11 MUNICIPAL COURT

12-1109 References to police court and judge construed as references to municipal court and judge.

12-1109. References to police court and judge construed as references to municipal court and judge. From and after the effective date of this act [*], any reference in the Kansas Statutes Annotated or amendments thereto, to the "police judge" and "police court" or words of similar import shall be construed as referring to the "municipal judge" and "municipal court" respectively.

History: L. 1967, ch. 90, § 18; July 1.

* "This act," L. 1967, ch. 90, in Table of Sections in Constitutions Volume.






Article 11a LAW ENFORCEMENT

12-11a01 Law enforcement services in certain counties; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election.

12-11a01. Law enforcement services in certain counties; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election. Whenever the board of county commissioners of any county having a population of more than twenty-one thousand (21,000) and an assessed taxable tangible valuation of not more than fifty million dollars ($50,000,000) shall by resolution determine that it is essential for the protection of persons and property within such county to provide additional law enforcement services, such board is hereby authorized to levy a tax of not to exceed one-half mill upon all taxable tangible property within such county to pay the costs thereof and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Before any tax is levied under the provisions of this section the board of county commissioners shall adopt a resolution authorizing the levy of such tax, stating the amount thereof and the purpose for which the same is levied. Such resolution shall be published once each week for three consecutive weeks in the official newspaper of the county and if within thirty (30) days next following the date of the last publication of such resolution, a petition, signed by electors equal in number to not less than five percent (5%) of the qualified electors of the county, is filed in the office of the county election officer, no levy shall be made under the provisions of this section without the question of levying the same having been submitted to and been approved by a majority of the electors of the county voting at an election called and held for such purpose. All such elections shall be noticed, called and held in the manner provided for the giving of notice, calling and holding elections upon the question of the issuance of bonds under the general bond law.

History: L. 1972, ch. 92, § 1; L. 1979, ch. 52, § 36; July 1.



12-11a02 Same; special law enforcement fund; use of proceeds from tax levy.

12-11a02. Same; special law enforcement fund; use of proceeds from tax levy. All moneys derived from taxes levied under the authority of K.S.A. 12-11a01, except for an amount to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, shall be placed in a special law enforcement fund and shall be used only for the purpose of providing additional law enforcement personnel and equipment for such county. The board of county commissioners in its discretion may compensate the sheriff and county attorney for additional duties resulting from such expanded law enforcement program and such compensation shall be in addition to all other compensation and salaries now prescribed by law for such officers.

History: L. 1972, ch. 92, § 2; L. 1979, ch. 52, § 37; July 1.



12-11a03 Law enforcement services in certain cities; tax levy, use of proceeds; adoption and publication of ordinance; protest petition and election.

12-11a03. Law enforcement services in certain cities; tax levy, use of proceeds; adoption and publication of ordinance; protest petition and election. Whenever any city of the first class located in any county having a population of more than twenty-one thousand (21,000) and an assessed taxable tangible valuation of not more than fifty million dollars ($50,000,000) shall by ordinance determine that it is essential for the protection of persons and property within such city to provide additional law enforcement services, the governing body of such city is hereby authorized to levy a tax of not to exceed one-half (1/2) mill upon all taxable tangible property within such city to pay the cost thereof and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. Before any tax is levied under the provisions of this section, the governing body shall by ordinance authorize the levy of such tax, stating the amount thereof and the purpose for which the levy is made. Such ordinance shall be published once each week for three (3) consecutive weeks in the official city newspaper and if within thirty (30) days next following the date of the last publication of such resolution, a petition signed by electors equal in number to not less than five percent (5%) of the qualified electors of the city, is filed with the county election officer, no levy shall be made under the provisions of this section without the question of levying the same having been submitted to and been approved by a majority of the electors of the city voting at an election called and held for such purpose. All such elections shall be noticed, called and held in the manner provided for the giving of notice, calling and holding of elections upon the question of the issuance of bonds under the general bond law.

History: L. 1972, ch. 92, § 3; L. 1979, ch. 52, § 38; July 1.



12-11a04 Same; special law enforcement fund; use of moneys.

12-11a04. Same; special law enforcement fund; use of moneys. All moneys derived from taxes levied by a city under the authority of K.S.A. 12-11a03 shall be placed in a special law enforcement fund and shall be used only for the purpose of providing additional law enforcement personnel and equipment for such city.

History: L. 1972, ch. 92, § 4; July 1.



12-11a05 Tax levies and expenditures not subject to limitations of tax lid.

12-11a05. Tax levies and expenditures not subject to limitations of tax lid. Taxes levied by counties and cities under the authority of this act shall not be subject to or within the limitations upon the levy of taxes and the expenditure of funds imposed under the provisions of article 44 of chapter 79 of the Kansas Statutes Annotated.

History: L. 1972, ch. 92, § 5; July 1.



12-11a06 Special police or law enforcement protection in certain cities of the third class and townships; contracts for protection; joint law enforcement department.

12-11a06. Special police or law enforcement protection in certain cities of the third class and townships; contracts for protection; joint law enforcement department. Whenever the township board of any township and the governing body of any city of the third class located therein which is located in a county having a population of more than thirty-five thousand (35,000) and not more than forty-five thousand (45,000) and an assessed valuation of more than one hundred ten million dollars ($110,000,000) shall determine that it is necessary for the protection of persons and property within such city and township to provide special police or law enforcement protection, such board may enter into a contract with such city to provide such special police or law enforcement services upon such terms as may be agreed upon by such board and the governing body of the city or such board may join with such city in the establishment and maintenance of a joint law enforcement department. Any such joint department shall be created by agreement between the city and township. Such agreements shall be entered into by ordinance of the city and resolution of the township, shall be signed by the mayor of the city and attested by the city clerk and signed by the township trustee and attested by the township clerk and shall set out the duties and responsibilities of the two parties including the participation of each in the cost of operating such joint department.

History: L. 1973, ch. 412, § 1; July 1.



12-11a07 Same; tax levies by townships; election.

12-11a07. Same; tax levies by townships; election. For the purpose of paying the cost of contracting for or joining in the establishment of a department for the purpose of providing such special law enforcement, the township board is hereby authorized to levy a tax of not to exceed two mills upon all taxable tangible property within such township to pay the costs thereof: Provided, That no levy shall be made under the provisions of this section without the question of levying the same having been submitted to and been approved by a majority of the electors of the township voting at an election called and held for such purpose. All such elections shall be noticed, called and held in the manner provided for the giving of notice, calling and holding elections upon the question of the issuance of bonds under the general bond law.

History: L. 1973, ch. 412, § 2; July 1.



12-11a08 Same; use and disposition of revenue by townships.

12-11a08. Same; use and disposition of revenue by townships. All moneys derived from taxes levied under the authority of K.S.A. 12-11a07 shall be placed in a special law enforcement fund and shall be used only for the purposes authorized under K.S.A. 12-11a06.

History: L. 1973, ch. 412, § 3; July 1.



12-11a09 Same; tax levy by city, use of proceeds; election required.

12-11a09. Same; tax levy by city, use of proceeds; election required. For the purpose of paying the cost of providing special law enforcement services under the provisions of K.S.A. 12-11a06 under contract or in the establishment of a joint department with such township, the governing body of the city is hereby authorized to levy a tax of not to exceed two mills upon all taxable tangible property within such city to pay the cost thereof and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, except that no levy shall be made under the provisions of this section without the question of levying the same having been submitted to and been approved by a majority of the electors of the city voting at an election called and held for such purpose. All such elections shall be noticed, called and held in the manner provided for the giving of notice, calling and holding of elections upon the question of the issuance of bonds under the general bond law.

History: L. 1973, ch. 412, § 4; L. 1979, ch. 52, § 39; July 1.



12-11a10 Same; joint department, qualification of law enforcement officers.

12-11a10. Same; joint department, qualification of law enforcement officers. All officers appointed in any joint department created under the provisions of this act or employed by any city or township pursuant to any contract under the provisions of this act shall be subject to the certification requirements prescribed under article 56 of chapter 74 of the Kansas Statutes Annotated.

History: L. 1973, ch. 412, § 5; July 1.



12-11a11 Same; use and disposition of revenue by cities.

12-11a11. Same; use and disposition of revenue by cities. All moneys derived from taxes levied by a city under the authority of K.S.A. 12-11a09 shall be placed in a special law enforcement fund and shall be used only for the purposes authorized under the provisions of K.S.A. 12-11a06.

History: L. 1973, ch. 412, § 6; July 1.



12-11a12 Tax levies and expenditure of funds by cities exempt from certain limitations.

12-11a12. Tax levies and expenditure of funds by cities exempt from certain limitations. Taxes levied by cities under the authority of this act shall not be subject to or within the limitations upon the levy of taxes and the expenditure of funds imposed under the provisions of article 44 of chapter 79 of the Kansas Statutes Annotated.

History: L. 1973, ch. 412, § 7; July 1.






Article 12 LIBRARIES

12-1215 Budgets and tax levies in certain cities; increase in levy; petition; election.

12-1215. Budgets and tax levies in certain cities; increase in levy; petition; election. (a) In the cities of Topeka, Salina and Hutchinson, Kansas, in which a free public library has been established as provided by law, in addition to the powers and duties conferred by law, the board of directors of the free public library shall prepare, publish and approve an annual budget for the maintenance and support of the free public library in the same manner as required by law applying to other taxing units and shall annually levy a tax not to exceed 2.5 mills on each dollar of the assessed tangible valuation of the property of such city for the maintenance and support of such free public library. Whenever the board of directors determines that the tax currently being levied by such board is insufficient to maintain and support the library and such board desires to increase the mill levy above the current levy, such board may adopt a resolution declaring it necessary to increase such annual levy in an amount which together with the amount of the current levy shall not exceed a total of four mills in any year.

(b) Whenever the board of directors of such free public library determines that the tax levy of four mills authorized by subsection (a) is insufficient to maintain and support the library, the board shall adopt a resolution declaring it necessary to increase the annual levy by an additional amount not to exceed 1/4 mill in any one year up to a total amount which shall not exceed an amount equal to six mills in any year.

(c) Any such resolution adopted under subsection (a) or (b) shall state the total amount of the tax to be levied for library purposes and shall be published once each week for two consecutive weeks in the official city newspaper. Whereupon such annual levy in an amount not to exceed the amount stated in the resolution may be made for the ensuing budget year and each successive budget year unless a petition requesting an election upon the proposition to increase the tax levy in excess of the current tax levy, signed by electors equal in number to not less than 5% of the electors who voted at the last preceding regular city election, as shown by the poll books, is filed with the county election officer within 60 days following the date of the last publication of the resolution.  In the event a valid petition is filed, no such increased levy shall be made without such proposition having been submitted to and having been approved by a majority of the electors voting at an election called and held thereon. All such elections shall be called and held in the manner prescribed for the calling and holding of elections upon the question of the issuance of bonds under the general bond law. Such taxes shall be levied and collected in like manner as other taxes, which levy the clerk of such board of directors shall certify, on or before August 25 of each year, to the county clerk who is hereby authorized and required to place the same on the tax roll of the county to be collected by the county treasurer and paid over by the county treasurer to the treasurer of such board of directors.

History: L. 1943, ch. 110, § 1; L. 1947, ch. 120, § 1; L. 1949, ch. 118, § 1; L. 1955, ch. 83, § 1; L. 1959, ch. 75, § 1; L. 1961, ch. 71, § 1; L. 1965, ch. 102, § 1; L. 1977, ch. 59, § 1; L. 1981, ch. 68, § 1; May 19.



12-1216 Same; tax levies separate from city and in addition to other levies; no city library levy.

12-1216. Same; tax levies separate from city and in addition to other levies; no city library levy. The tax levy provided in K.S.A. 12-1215, shall not be included in and shall not constitute a part of the tax levy of any city to which this act is applicable, and shall be in addition to all other levies authorized or limited by law and shall not be within or subject to any of the limitations prescribed by K.S.A. 79-1950 and 79-1951, or acts amendatory thereof or supplemental thereto. Whenever a tax levy is made under the provisions of this act the governing body of the city shall not make a levy for a library as provided in K.S.A. 79-1951.

History: L. 1947, ch. 120, § 2; L. 1949, ch. 118, § 2; L. 1955, ch. 83, § 2; June 30.



12-1217 Maintenance and support of library; certain capital improvements or major equipment purchases.

12-1217. Maintenance and support of library; certain capital improvements or major equipment purchases. As used in this act, the words "maintenance and support" shall include the general and usual cost and expense of operating such free public library but shall not include the cost of erecting or equipping a public building therefor or the cost of a site for such building, except in any city having a population of more than 35,000 and not more than 150,000 where such free public library occupies a public building upon a site acquired therefor and which public building and site are free from any bonded indebtedness, then not to exceed 20% of any annual budget prepared, published and approved by the board of directors may be allocated to a special accruing fund for the cost of erecting and equipping any addition to, or branch of, such free public library and for the acquisition of any additional site required for the erection of any such addition, branch or parking facility for use by the patrons of such library. Expenses for major capital improvements or major equipment purchases to cover such matters as, but not limited to, major roof repair, new computerized circulation or security systems and bookmobile replacement may also be paid with funds from the special accruing fund.

History: L. 1947, ch. 120, § 3; L. 1968, ch. 101, § 1; L. 1981, ch. 69, § 1; July 1.



12-1218 City, county and township libraries; definitions.

12-1218. City, county and township libraries; definitions. As used in this act unless the context requires a different meaning, the following words, terms and phrases shall have the meaning ascribed to them in this section:

(a) "Municipality" shall mean a county, township or incorporated city.

(b) "Governing body" shall mean the governing body of a city, the board of county commissioners of a county, and the township trustee, clerk and treasurer acting as the township board of a township.

(c) "Official head" shall mean the mayor of a city, the chairman of the board of county commissioners of the county, and the township trustee of a township.

(d) "Library" shall mean a library which serves the general public and is supported in whole or in part with tax money.

(e) "Regional library" shall mean a library maintained by two or more counties, or two or more townships.

(f) "Library board" shall mean the board of directors of a library.

History: L. 1951, ch. 485, § 1; July 1.



12-1219 Same; establishment and maintenance; existing libraries.

12-1219. Same; establishment and maintenance; existing libraries. A municipality may establish and maintain a library in the manner provided in this act. Any library heretofore established and being maintained by a municipality shall be maintained in accordance with the provisions of this act, but this section shall not be construed as repealing any law not expressly repealed by this act.

History: L. 1951, ch. 485, § 2; July 1.



12-1220 Same; election to establish; tax levy, use of proceeds; library fund established; territory of existing library excluded, when.

12-1220. Same; election to establish; tax levy, use of proceeds; library fund established; territory of existing library excluded, when. The governing body of any municipality may by resolution, and shall, upon presentation of a petition signed by ten percent (10%) of the qualified electors of such municipality determined upon the basis of the total vote cast for the secretary of state at the last preceding general election, cause to be submitted to the voters of such municipality at the first local or general election thereafter, or if the petition so requires, at a special election called for that purpose, the question of the establishment and maintenance of a library by such municipality. If a majority of the votes cast at such election on such proposition shall be in the affirmative, the governing body shall forthwith establish such library and is hereby authorized to and shall annually levy a tax for the maintenance of such library in such sum as the library board shall determine within the limitations fixed by law and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

Such tax shall be levied and collected in like manner as other taxes of the municipality and, except for an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, shall be kept in a separate fund to be known as the library fund of such municipality. If the territory of the municipality includes another municipality which is then maintaining a library, the proposition to establish a library by the larger municipality shall not be voted upon by the residents of the included municipality, nor shall a levy to establish or maintain such library be assessed against property therein, unless the library board and governing body of the included municipality shall give notice in writing that they desire to participate in the library to be established and to pay the tax for the establishment and maintenance thereof as other parts of the municipality establishing such library.

History: L. 1951, ch. 485, § 3; L. 1979, ch. 52, § 40; July 1.



12-1221 County or township bonds for site, building and equipment; election.

12-1221. County or township bonds for site, building and equipment; election. Any county or township which is maintaining, or has voted to establish a library may erect and equip a library building and procure a site therefor, and may issue the bonds of such county or township for the purpose of paying the cost of such building, equipment and site. Before issuing any bonds hereunder the question of such issuance shall be submitted to the qualified electors of the county or township and if a majority of those voting on the proposition shall vote in favor thereof, such bonds may be issued. A proposition to issue such bonds may be combined with the proposition to establish a library under the provisions of K.S.A. 12-1220. The election shall be called and held, and the bonds issued thereunder in accordance with the provisions of the general bond law.

History: L. 1951, ch. 485, § 4; July 1.



12-1222 City, county and township libraries; board; appointment; terms; eligibility; vacancies; expenses.

12-1222. City, county and township libraries; board; appointment; terms; eligibility; vacancies; expenses. Subject to the provisions of K.S.A. 2015 Supp. 12-16,128, and amendments thereto, upon the establishment of a library under this act the official head of a municipality shall appoint, with the approval of the governing body, a library board for such library. In the case of a county, except for Johnson county, or township library five members shall be appointed, one for a term expiring the first April 30 following date of appointment, one for a term expiring the second April 30, following date of appointment, one for a term expiring the third April 30 following date of appointment, and two for terms expiring the fourth April 30 following date of appointment. In the case of a city library seven members shall be appointed, one for a term expiring the first April 30 following date of appointment, two for terms expiring the second April 30 following date of appointment, two for terms expiring the third April 30 following date of appointment, and two for terms expiring the fourth April 30 following date of appointment. The governing body of any city may, as an alternative to the membership hereinabove provided for, appoint 10 members to the city library board, which members shall have terms as follows: Six of such members first appointed shall serve for terms of four years and four of such members first appointed shall serve for terms of two years; thereafter, upon the expiration of the terms, successors shall be appointed in each odd-numbered year to fill the vacancies created, and thereafter each member shall serve for a term of four years. In addition to the appointed members of the board the official head of the municipality shall be ex officio a member of the library board with the same powers as appointed members, but no person holding any office in the municipality shall be appointed a member while holding such office.

Seven members shall be appointed to the Johnson county library board. Such members, when first appointed, shall have terms as follows: One for a term expiring the first April 30 following date of appointment, two for terms expiring the second April 30 following date of appointment, two for terms expiring the third April 30 following date of appointment, and two for terms expiring the fourth April 30 following date of appointment.

Upon the expiration of the terms of members first appointed succeeding members shall be appointed in like manner for terms of four years. Members of library boards holding office at the effective date of this act shall continue to hold their offices until April 30 following the expiration of the terms for which appointed, and on or before May 1 following the first expiration of a term a sufficient number shall be appointed by the official head of the municipality with the approval of the governing body for terms of four years to constitute a library board of the number of members prescribed by this act.

All members appointed to a library board shall be residents of the municipality. Vacancies occasioned by removal from the municipality, resignation or otherwise, shall be filled by appointment for the unexpired term. No person who has been appointed for two consecutive four-year terms to a library board shall be eligible for further appointment to such board until one year after the expiration of the second term. Appointments made prior to the effective date of this act shall not be counted in determining eligibility for appointment hereunder. Members of library boards shall receive no compensation for their services as such but shall be allowed their actual and necessary expenses in attending meetings and in carrying out their duties as members.

History: L. 1951, ch. 485, § 5; L. 1975, ch. 62, § 1; L. 1985, ch. 72, § 1; L. 2005, ch. 17, § 1; L. 2008, ch. 163, § 5; July 1.



12-1223 Same; Johnson county; corporate status of library board.

12-1223. Same; Johnson county; corporate status of library board. (a) Except as provided by subsection (b), the library board of a library established under, or governed by the provisions of this act shall constitute a body corporate and politic, possessing the usual powers of a corporation for public purposes, under the name and style of "the board of directors of _______________ (name of municipality) library" and under such name may contract, sue and be sued and acquire, hold and convey real and personal property in accordance with law. The acquisition or disposition of real property shall be subject to the approval of the governing body of the municipality.

(b) In Johnson county, the library board shall constitute a body corporate and politic possessing the usual powers of a corporation for public purposes, under the name and type of "the board of directors of _______________ (name of municipality) library" and under such name may contract, acquire, hold and convey real and personal property in accordance with the law. The acquisition or disposition of real property shall be subject to the approval of the board of county commissioners. The library board in such county may sue with permission of the board of county commissioners, by resolution, and be sued only in the name of "The Board of County Commissioners of the County of __________;" pursuant to K.S.A. 19-105, and amendments thereto.

History: L. 1951, ch. 485, § 6; L. 1984, ch. 69, § 1; Jan. 1, 1985.



12-1224 Same; officers of board; meetings; notice.

12-1224. Same; officers of board; meetings; notice. The members of a library board shall, immediately after their appointment and annually thereafter, meet and organize by the election of a chairman, a secretary and a treasurer and such other officers as they may deem necessary. The board shall fix the date and place of its regular meetings and special meetings may be called by the chairman or upon written request of a majority of the members. Written notice, stating the time and place of any special meeting and the purpose for which called, shall, unless waived, be given each member of the board at least two (2) days in advance of such meeting, and no business other than that stated in the notice shall be transacted at such meeting.

History: L. 1951, ch. 485, § 7; July 1.



12-1225 Powers and duties of board.

12-1225. Powers and duties of board. Library boards shall have the following powers and duties: (a) To make and adopt rules and regulations for the administration of the library;

(b) with the approval of the governing body of the municipality, to purchase or lease a site or sites and to lease or erect a building or buildings for the use of the library;

(c) to acquire by purchase, gift or exchange, books, magazines, papers, printed materials, slides, pictures, films, projection equipment, phonograph records and other material and equipment deemed necessary by the board for the maintenance and extension of modern library service;

(d) to employ a librarian and such other employees as the board deems necessary and to remove them and to fix their compensation, except as provided in K.S.A. 12-1225b;

(e) to establish and maintain a library or libraries and traveling library service within the municipality or within any other municipality with which service contract arrangements have been made;

(f) to contract with other libraries established under the provisions of this act or with the governing body of a municipality not maintaining a public library for the furnishing of library service to the inhabitants of such municipality to the extent and upon such terms as may be agreed upon, and to contract with any school board to furnish library service to any school library or to use the library facilities of the public school to supplement the facilities of the public library;

(g) to receive, accept and administer any money appropriated or granted to it by the state or the federal government or any agency thereof for the purpose of aiding or providing library service;

(h) to receive and accept any gift or donation to the library and administer the same in accordance with any provisions thereof. If no provisions are specified, the board shall have the power to hold, invest or reinvest the gift and any dividends, interest, rent or income derived from the gift in the manner the board deems will best serve the interests of the library;

(i) to make annual reports to the state librarian and the governing body of the municipality on or before January 31 of each year for the preceding calendar year, showing receipts and disbursements from all funds under its control, and showing such statistical information relating to library materials acquired and on hand, number of library users, library services available, and other information of general interest as the governing body requires;

(j) as to money received from sources other than a tax levy for library purposes, in its discretion, to place such money in a separate fund or funds, or to place the money in the fund to which the tax levy money is credited unless the grantor or donor directs how and for what purpose the money shall be handled and spent.

History: L. 1951, ch. 485, § 8; L. 1953, ch. 65, § 1; L. 1965, ch. 103, § 1; L. 1965, ch. 104, § 1; L. 1984, ch. 69, § 7; L. 1984, ch. 69,§ 2; Jan. 1, 1985.



12-1225a Johnson county library board; duties of county treasurer.

12-1225a. Johnson county library board; duties of county treasurer. (a) In Johnson county, the library board shall have the same powers and duties prescribed in K.S.A. 12-1225, and amendments thereto, except that the county treasurer shall receive, accept and administer any money appropriated or granted to it by the state or the federal government or any agency thereof for the purpose of aiding or providing library service.

(b) The provisions of this section shall take effect and be in force on and after January 1, 1985.

History: L. 1984, ch. 69, § 3; July 1.



12-1225b Same; powers and duties.

12-1225b. Same; powers and duties. (a) In addition to the powers and duties prescribed by K.S.A. 12-1225, and amendments thereto, in Johnson county, the library board shall:

(1) establish bylaws for the operation of the library board;

(2) formulate new policies and revise existing programs, facilities and services for the county libraries;

(3) annually review, evaluate and report to the board of county commissioners on the status of the county libraries;

(4) review the annual work program, budget and fee schedule and provide recommendations on each to the board of county commissioners; and

(5) employ and terminate the employment of a county librarian.

(b) Any action taken by the library board or its county librarian shall be subject to the following provisions established by the board of county commissioners:

(1) Personnel policies and procedures for employees other than elected officials;

(2) any pay plan and benefits for all county employees other than elected officials;

(3) purchasing policies and procedures except as provided in subsection (c) of K.S.A. 12-1225, and amendments thereto;

(4) budget policies and procedures which budget shall be approved by the board of county commissioners;

(5) financial policies and procedures, except as provided in K.S.A. 12-1226, and amendments thereto, with respect to gifts and nongovernmental grants;

(6) audit policies and procedures; and

(7) insurance and loss control policies and procedures.

Any liability therefor will be the responsibility of the board of county commissioners, pursuant to K.S.A. 75-6101 et seq., and amendments thereto.

(c) The provisions of this section shall take effect and be in force on and after January 1, 1985.

History: L. 1984, ch. 69, § 4; July 1.



12-1225c Johnson county librarian; duties.

12-1225c. Johnson county librarian; duties. (a) In Johnson county, the county librarian shall be subject to the same privileges and immunities as the head of any county department. The county librarian shall be charged with the daily administration of the library and may hire or terminate the employment of subordinate employees. Employees shall be eligible for benefits provided by subsection (b) of K.S.A. 12-1225b. The board of county commissioners, upon request of the library board, may grant exceptions, by resolution, to those policies and procedures provided pursuant to subsection (b) of K.S.A. 12-1225b.

(b) The provisions of this section shall take effect and be in force on and after January 1, 1985.

History: L. 1984, ch. 69, § 5; July 1.



12-1226 Treasurer of board; bond; duties; Johnson and Wyandotte counties library board treasurer.

12-1226. Treasurer of board; bond; duties; Johnson and Wyandotte counties library board treasurer. (a) Except as provided by this section, the treasurer of the library board shall give bond, in an amount fixed by the board and approved by the governing body of the municipality, for the safekeeping and due disbursement of all funds that may come into the treasurer's hands. The bonds shall be filed with the clerk of the municipality. Except where otherwise provided by law, the treasurer of the municipality shall pay over to the treasurer of the library board all funds collected for the maintenance of the library, and the treasurer of the library board shall pay out the funds on orders of the board signed by the secretary and chairperson thereof. Such treasurer shall keep an accurate record of all moneys received and disbursed thereby and make a report thereof to the library board monthly, or as often as the board requires.

(b) In Johnson county, the treasurer of the library board shall give bond, in an amount fixed by the library board and approved by the board of county commissioners for the safekeeping and due disbursement of all funds that may come into the treasurer's hands. The bond shall be filed with the county clerk. Except where otherwise provided by law, the treasurer of the library board shall pay over to the county treasurer all funds collected for the maintenance of the library, with the exception of gifts and nongovernmental grants. The treasurer of the library board shall keep an accurate record of all moneys received along with its source and those moneys disbursed to the county treasurer. The funds of such library board in the hands of the county treasurer shall be maintained in a separate library fund and any interest payable thereon shall be added to that fund. The administration of such fund shall be with the county treasurer who shall pay out moneys from the fund upon orders signed by the chairperson of the board of county commissioners and the county clerk or their designees.

(c) In Wyandotte county, the director of revenue of the unified government shall not pay over to the treasurer of the library board moneys collected for the maintenance of the library. The director of revenue shall maintain such moneys in a separate library fund. Any interest attributable to library moneys shall be deposited in the library fund. All moneys from gift, grants, donations or bequests to the library also shall be deposited in the library fund. The director of revenue shall administer the library fund and shall pay out moneys from the library fund, upon approval of the library board, and on orders signed by the chairperson and the treasurer of the library board or other authorized officers of the library board.

History: L. 1951, ch. 485, § 9; L. 1984, ch. 69, § 6; L. 2002, ch. 68, § 1; July 1.



12-1227 Use of library; rules and regulations.

12-1227. Use of library; rules and regulations. Every library established under, or governed by the provisions of this act shall be free to the use of the inhabitants of the municipality in which located, subject always to such reasonable rules and regulations as the library board may adopt, and said board may exclude from the use of said library any and all persons who shall willfully violate such rules. The library board may extend the use and privilege of such library to nonresidents of the municipality and may make exchanges of books with any other library upon such terms and conditions as said board may from time to time by its regulations prescribe.

History: L. 1951, ch. 485, § 10; July 1.



12-1228 Penalties as to library property authorized.

12-1228. Penalties as to library property authorized. The governing body of a municipality maintaining a library shall have power to pass laws or ordinances imposing suitable penalties for the punishment of injury committed to library buildings or other property and for injury to or failure to return any book or other library material belonging to such library.

History: L. 1951, ch. 485, § 11; July 1.



12-1229 Use of privately owned books or collections.

12-1229. Use of privately owned books or collections. The library board of any library may authorize any circulating library, reading matter or work of art belonging to private person, association or corporation, or loaned by any library or public institution, to be deposited in a library building, and to be drawn or used outside the library building only on payment of such fee or membership as the owner may require. Deposits of such material may be removed by the owner thereof at pleasure, and such material when deposited in the library shall be separately and distinctly marked and kept apart from similar material owned by the library, but all such material while so deposited or remaining in the library shall be subject to use without charge within the library by any person who is entitled to the use of such library.

History: L. 1951, ch. 485, § 12; July 1.



12-1230 Contracts for library service; tax levy, use of proceeds.

12-1230. Contracts for library service; tax levy, use of proceeds. The governing body of any municipality not maintaining a library may contract with any library for the furnishing of library service to such municipality, and to pay the costs of such library service the municipality is hereby authorized to levy a tax in the amount authorized to be levied by such municipality for the establishment and maintenance of a library and, in the case of cities and counties, to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1951, ch. 485, § 13; L. 1980, ch. 65, § 1; July 1.



12-1231 Regional library; resolution; petition; election; board; certain cooperating township libraries to be maintained as regional libraries.

12-1231. Regional library; resolution; petition; election; board; certain cooperating township libraries to be maintained as regional libraries. Any two (2) or more adjoining counties, or any two (2) or more adjoining townships, may establish and maintain a regional library as provided in this act. A proposition to establish and maintain a regional library may be submitted to the electors of each county or township proposing to participate therein, by resolution of the governing body thereof, and shall be submitted upon presentation of a petition signed by ten percent (10%) of the qualified electors of the county or township as determined upon the basis of the total vote cast for secretary of state at the last preceding general election. Such proposition shall be submitted at the first general election occurring after the passage of the resolution or the presentation of the petition, and if a majority of the votes cast in each county or township voting on the proposition shall be in the affirmative, the governing bodies of such counties or townships shall forthwith create a library board and proceed to establish a regional library. Any township library originally established under the authority of K.S.A. 80-804, which has been continuously maintained and operated and which is providing library services in the member townships on the effective date of this act shall be governed by and maintained in accordance with the provisions of K.S.A. 12-1231 to 12-1235, inclusive, and amendments thereto, as a regional library.

History: L. 1951, ch. 485, § 14; L. 1980, ch. 66, § 1; April 26.



12-1232 Same; appointment of board; terms; vacancies; eligibility.

12-1232. Same; appointment of board; terms; vacancies; eligibility. The library board of a regional library shall consist of six appointed members and, in addition thereto, the official head of each participating county or township shall appoint a member of the governing body to be an ex officio member with the same powers as appointed members. Each county or township participating in a regional library shall be equally represented on the library board, but in case such uniform representation cannot be obtained because of the number of counties or townships participating, the governing body shall agree on a method of rotating representation among the participating counties or townships. The official head of each participating county or township, with the approval of the governing body thereof, shall appoint the members from such county or township.

Terms of all members of the library board of any township library previously established under the authority of K.S.A. 80-804 shall expire on the effective date of this act and successors to such members shall be appointed in the manner and for the terms prescribed in this section.

The members first appointed shall be appointed, one for a term expiring the first April 30th following date of appointment, two for terms expiring the second April 30th following date of appointment, one for a term expiring the third April 30th following date of appointment, and two for terms expiring the fourth April 30th following date of appointment. Upon the expiration of the terms of members first appointed, succeeding members shall be appointed in like manner for terms of four years. Vacancies occasioned by removal from the county or township, resignation or otherwise, shall be filled by appointment for the unexpired term. Except for the ex officio members of the board, no person holding any office in a participating county or township shall be a member of the library board while holding such office, and no person who has been appointed for two four-year terms to the library board shall be eligible for further appointment to such board.

History: L. 1951, ch. 485, § 15; L. 1980, ch. 66, § 2; L. 2007, ch. 171, § 6; May 17.



12-1233 Same; powers and duties.

12-1233. Same; powers and duties. Except as otherwise specifically provided herein, the powers and duties of regional library boards, the powers and duties of officers and members of such boards, and the manner and procedure by which such powers and duties are to be exercised, shall be as provided herein for library boards generally.

History: L. 1951, ch. 485, § 16; July 1.



12-1234 Same; tax levies; allocation of costs.

12-1234. Same; tax levies; allocation of costs. (a) Each county or township participating in a regional library is authorized to, and shall annually levy a tax for the maintenance of the library in a sum the library board determines within the limitations fixed by law. Except as provided by subsection (b), the costs of maintaining a regional library, other than a library originally established under the authority of K.S.A. 80-804, shall be allocated among the participating counties or townships in the proportion of their respective populations. Tax levies for the maintenance of libraries originally established under the authority of K.S.A. 80-804 shall be made at a uniform rate in all townships participating in the maintenance of such libraries.

(b) The costs of maintaining the regional library established under the authority of K.S.A. 12-1220 by Pottawatomie and Wabaunsee counties shall be allocated as provided by this subsection. One-half the costs shall be allocated between such counties on the basis of their respective populations and 1/2 the costs shall be allocated between such counties on the basis of their respective assessed valuations.

History: L. 1951, ch. 485, § 17; L. 1980, ch. 66, § 3; L. 1983, ch. 64, § 1; July 1.



12-1235 Same; withdrawal of county or township; election; division of property.

12-1235. Same; withdrawal of county or township; election; division of property. After a county or township has participated in a regional library for not less than three (3) years, such county or township may vote to establish and maintain a separate library, and upon so voting shall be deemed to have withdrawn from the regional library. The withdrawal of a county or township from a regional library shall be effective on May first following the vote to establish a separate library. Upon the withdrawal of a participating county or township, such county or township shall be entitled to its fractional share (based upon the number of participating counties or townships) of the property and funds on hand and to be collected from levies made, of the regional library. Such division shall be made in cash or in property and in such proportions as the library board of the regional library shall determine.

History: L. 1951, ch. 485, § 18; July 1.



12-1236 Establishment of library districts; petition; agreement to transfer city property to district, when; resolution; election, notice and conduct.

12-1236. Establishment of library districts; petition; agreement to transfer city property to district, when; resolution; election, notice and conduct. Any one or more cities of the third class is hereby authorized to join with any one or more townships or portions of one or more townships in one or more counties in the creation of a library district, upon the presentation to the board of county commissioners, of the county in which such proposed library district is located, of a petition setting forth the boundaries of the proposed library district and requesting the formation of such library district. Such petition shall be signed by not less than ten percent (10%) of the qualified electors of said proposed district who reside outside the limits of the incorporated city, and a like petition signed by not less than ten percent (10%) of the qualified electors who reside within the corporate limits of a city of the third class within said proposed district. The sufficiency of such petition to be determined by the board of county commissioners, determined upon the basis of the total vote cast for secretary of state in the last preceding general election within said city of the third class and within the boundaries of said proposed district of the township or portions of townships comprised within the proposed boundaries of said library district; and in the event a portion of any township is within such proposed boundaries, the total vote cast for secretary of state in said township shall be used. If the city of the third class within the boundaries of said library district owns and is operating a library at the time said petitions are filed, said petitions shall be accompanied by a copy of a resolution adopted by the governing body of said city of the third class within such district; such resolution shall state that said city of the third class agrees, upon the creation of the proposed library district, to convey, assign and transfer to said library district all books, equipment, moneys, endowment funds and all other assets of said city library, to and for the use of said proposed library district. The governing body of such city of the third class located within said library district is hereby authorized to adopt such a resolution, and upon the creation of said library district by the board of county commissioners the governing body of such city, in conformity with such resolution, is hereby authorized to make and execute the necessary assignments and conveyances to transfer to such library district all property and assets of said city library. The board of county commissioners of the county in which such proposed library district is located shall, at its next regular meeting following the filing of such petition, examine said petition and determine its sufficiency. If the board finds that said petition is regular and in due form, as herein provided, it shall cause to be submitted to the voters of such proposed district, at a special election called for the purpose of voting upon the question, the establishment and maintenance of a library by such proposed library district. A notice of such election shall be given by publication of such notice in a newspaper having general circulation within the boundaries of such proposed district. Said notice of election shall be published in two successive issues of such newspaper and such election shall be held within seven (7) days after the last publication of such notice. Such notice of election shall be signed by the board of county commissioners and such election shall be conducted by and under the supervision of the county clerk of said county in the manner provided by law for the conduct of general elections. The county clerk shall determine the number of voting precincts needed within such proposed district, at least one of which precincts shall be in the corporate limits of the third-class city in said proposed library district, and shall designate and appoint the election board, or boards, to serve at the voting precinct or precincts within such proposed library district.

History: L. 1965, ch. 145 § 1; L. 1969, ch. 78, § 1; July 1.



12-1237 Same; election canvass; annual tax levy.

12-1237. Same; election canvass; annual tax levy. The board of county commissioners shall, at its next meeting following the holding of such election, canvass the results of said election. If a majority of the votes cast at such election on such proposition shall be in the affirmative, the board of county commissioners shall forthwith establish such library district and such library district, through its governing body, is hereby authorized to and shall annually levy the tax for the maintenance of such library in such sum as the library board shall determine, within the limitations fixed by law.

History: L. 1965, ch. 145, § 2; June 30.



12-1238 Same; election of directors; notice.

12-1238. Same; election of directors; notice. Upon the establishment of such library district the county clerk of the county within which such library district is located, shall cause a publication notice to be published once each week for two consecutive weeks in a newspaper of general circulation in said library district, stating that a meeting of the qualified voters of said library district will be held at the time and place fixed in said notice, for the purpose of electing seven (7) directors to act as the governing body of said library district. The last publication of such notice shall be made not more than seven (7) days prior to the date fixed for the holding of said meeting. The costs of such publication shall be paid by the city of the third class located within said library district from the general funds of said city, or, from the library funds of said city. At the time and place fixed for the holding of said meeting the county clerk shall call such meeting to order and the electors of such district shall proceed to elect a chairman and a secretary for said meeting. Thereupon, the qualified voters shall proceed to elect, by ballot, seven (7) directors for said library district, one for a term expiring the first Tuesday in April of the year following the date of such election; two (2) for a term expiring the first Tuesday in April of the second year following the date of such election; two (2) for a term expiring the first Tuesday in April of the third year following the date of such election; and two (2) for a term expiring the first Tuesday in April of the fourth year following the date of such election. Upon the expiration of the terms of the first board of directors, their successors shall be elected in the manner provided for electing members of library boards.

History: L. 1965, ch. 145, § 3; June 30.



12-1239 Same; annual meeting; time of.

12-1239. Same; annual meeting; time of. An annual meeting of the qualified voters of such library district shall be held on the first Tuesday in March of each year at 2 o'clock p.m. At the first annual meeting a majority of the qualified voters present may determine whether the subsequent annual meetings shall convene at 2 o'clock p.m. or at 7:30 o'clock p.m. Thereafter, said annual meeting shall convene at the time so determined, unless at a subsequent annual meeting a majority of the qualified voters present determine that the annual meeting shall convene at such later or earlier time, as the case may be.

History: L. 1965, ch. 145, § 4; June 30.



12-1240 Same; notice of annual meeting.

12-1240. Same; notice of annual meeting. It shall be the duty of the board of directors to give notice of every annual meeting by causing a notice to be published once each week for two (2) consecutive weeks in a newspaper of general circulation in said library district. The last publication of such notice to be made not more than six (6) days prior to the date of holding the meeting. Such notice shall include the time and place of such meeting.

History: L. 1965, ch. 145, § 5; June 30.



12-1241 Same; persons entitled to vote; officers of board; terms of directors; vacancies.

12-1241. Same; persons entitled to vote; officers of board; terms of directors; vacancies. Any person who shall have been in good faith a resident of said library district for thirty (30) days prior to the date of any district meeting or other election and who possesses the qualifications of a voter at a general election shall be entitled to vote at said meeting or at any bond election. Every library district so created shall be governed by a board of seven (7) directors who shall be qualified voters of such library district. The board of directors shall elect one of their number as chairman of said board and shall also elect from the members of said board a secretary and a treasurer and such other officers as they deem necessary. At each annual meeting, upon the expiration of the term of any director, his or her successor shall be elected for a term of four (4) years, expiring on the first Tuesday of April of the fourth year following his or her election. Vacancies in said board of directors accruing by death, removal, resignation or otherwise shall be filled for the unexpired term by appointment made by the chairman of said board, by and with the endorsement and approval of a majority of the remaining board members, and shall be for the unexpired term in like manner as the original elections.

History: L. 1965, ch. 145, § 6; June 30.



12-1242 Same; powers of board of directors.

12-1242. Same; powers of board of directors. The library board of a library established as herein provided shall constitute a body corporate and politic, possessing the usual powers of a corporation for public purposes under the name and style of: "library district No. ____, county of ____, state of Kansas." And under such name may contract, sue and be sued, acquire, hold and convey real and personal property in accordance with law.

History: L. 1965, ch. 145, § 7; June 30.



12-1243 Same; regular and special meetings.

12-1243. Same; regular and special meetings. The library board shall fix the date and place of its regular meetings, and special meetings may be called by the chairman of said board, and shall be called by the chairman upon the written request of a majority of the board members. Written notice stating the time and place of any special meeting and the purpose for which called shall, unless waived, be given each member of the board at least two days in advance of such meeting, and no business other than that stated in the notice shall be transacted at such special meeting.

History: L. 1965, ch. 145, § 8; June 30.



12-1244 Same; election on building, equipment and site; bonds.

12-1244. Same; election on building, equipment and site; bonds. The board of directors of said library district shall have authority to call an election of said district for the purpose of building, erecting and equipping a library building and procuring a site therefor and may issue bonds of such district for the purpose of paying the costs of such building, equipment and site. Before issuing any bonds hereunder the question of such issuance shall be submitted to the qualified electors of such district. The election shall be called and held, and the bonds issued thereunder in accordance with the provisions of the general bond laws applicable thereto.

History: L. 1965, ch. 145, § 9; June 30.



12-1245 Same; powers and duties.

12-1245. Same; powers and duties. The directors of said library district shall have all of the powers and duties vested in library boards under the provisions of K.S.A. 12-1225.

History: L. 1965, ch. 145, § 10; June 30.



12-1246 Same; bond of treasurer; records and reports.

12-1246. Same; bond of treasurer; records and reports. The treasurer of said library district shall give bond in an amount fixed and approved by the board of said library district for the safekeeping and due disbursement of all funds which may come into his or her hands as such treasurer. Said bond shall be filed with the county clerk of the county in which said district is located. Such treasurer shall keep an accurate record of all money and property received and disbursed by him or her and make a report thereof monthly to the library board, or, as often as said board may require.

History: L. 1965, ch. 145, § 11; June 30.



12-1247 Library districts; tax levy, procedure to increase levy; certification to county clerk.

12-1247. Library districts; tax levy, procedure to increase levy; certification to county clerk. (a) Except as provided by subsection (b), the directors of the library district, as the governing body thereof and in the same manner as required by law applying to other taxing units, shall levy annually a tax not to exceed 1.5 mills on each dollar assessed tangible valuation for the property of the library district, for the maintenance and support of a free public library, to be levied and collected in like manner with other taxes. The library board shall certify the levy on or before August 25th of each year to the county clerk who is hereby authorized and required to place the same on the tax rolls of the county to be collected by the treasurer of the county and to be paid over by the county treasurer to the treasurer of the library district.

(b) The directors of the library district shall have the authority to increase the mill levy authorized by subsection (a) in an amount not to exceed 3 mills on each dollar assessed tangible valuation for the property of the library district for the acquisition, maintenance and support of a free public library by adoption of a resolution. Such resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation in the library district. If within 30 days after the last publication of the resolution, a petition signed by not less than 5% of the qualified electors in the library district is filed in the office of the county election officer requesting an election thereon, no levy in an amount exceeding 1.5 mills shall be made unless the question is submitted to and approved by a majority of the voters of the library district voting at an election. Such election shall be called and held in the manner provided under the general bond law. If the question is approved, the levy shall be certified and placed on the tax rolls in the same manner provided by subsection (a).

History: L. 1965, ch. 145, § 12; L. 1986, ch. 72, § 1; April 17.



12-1248 Same; acceptance of grants.

12-1248. Same; acceptance of grants. Such library district, after its creation and establishment as provided by this act, shall be vested with authority to apply for and receive any grants for library purposes or for the construction and maintenance of a library in said district, from the state or federal government, or any agency thereof, and shall be authorized to execute any agreements necessary, on behalf of said library district, to receive any such grants, all in the manner as is now or hereafter provided by law.

History: L. 1965, ch. 145, § 13; June 30.



12-1249 Issuance of library bonds by certain counties between 6,600 and 7,300; duties of planning commission and governing board of city in which building to be located; election provisions.

12-1249. Issuance of library bonds by certain counties between 6,600 and 7,300; duties of planning commission and governing board of city in which building to be located; election provisions. The board of county commissioners of any county having a population of more than six thousand six hundred (6,600) and less than seven thousand three hundred (7,300) and having an assessed tangible valuation of less than twenty-one million dollars ($21,000,000) and in which there is located a city of the second class which maintains a library is authorized to issue general obligation bonds of the county to acquire a site and construct a building to be used for library purposes in such second-class city. Before any such bonds are issued under authority of this act the governing body of such city shall request the recommendations of its library board as to the location and type of building needed to best serve the community, including the provision of such library materials as may be appropriate for use in connection with vocational or technical training. Upon receipt of recommendations from its library board the governing body of any such city shall transmit a copy thereof to the planning board of such city for its recommendations as to site location and accessibility. Such planning board shall promptly consider and act upon such recommendations by giving its advice thereon to the governing body of such city. Upon receipt of the recommendations of the planning board the governing body of such city shall by resolution duly adopted submit to the board of county commissioners of such county its findings as to the advisability of issuance of bonds under authority of this act and its recommendations as to location, type of construction and such other recommendations as it may deem appropriate. Such resolution shall be transmitted to the board of county commissioners by such city and upon receipt thereof such board of county commissioners is authorized to issue general obligation bonds of the county in an amount not in excess of one percent (1%) of the assessed tangible valuation of the county: Provided, No bonds shall be issued under authority of this act until the same have been approved by the electors of such county at a special election called for the purpose or at a general election, and any such election shall be conducted and such bonds shall be issued in the manner prescribed in chapter 10 of Kansas Statutes Annotated.

History: L. 1965, ch. 208, § 1; June 30.



12-1250 Same; cooperation between library board and county commissioners; use of library.

12-1250. Same; cooperation between library board and county commissioners; use of library. Any board of county commissioners issuing bonds under authority of this act shall confer and advise with the library board of the second-class city involved in selection of an architect and in development of plans for such building. Upon completion of such building and acceptance thereof by the board of county commissioners, the same shall be made available for library purposes to be used by the library board of such city of the second class or any successor library board, or other authority offering public library services to all of the residents of such county. The library facilities and services offered in any library constructed under the provisions of this act shall be available to any persons authorized to use the same by the library board of such city.

History: L. 1965, ch. 208, § 2; June 30.



12-1251 Same; gifts and assistance; federal aid.

12-1251. Same; gifts and assistance; federal aid. The board of county commissioners and the governing body of such city of the second class are authorized to receive any gifts, contributions or assistance for the use of any public library in such second-class city including any federal aid or assistance that is authorized by law.

History: L. 1965, ch. 208, § 3; June 30.



12-1252 Acceptance of gifts for library purposes by cities and boards of education, or jointly; conditions.

12-1252. Acceptance of gifts for library purposes by cities and boards of education, or jointly; conditions. The board of education of any school district, or the governing body of any city, or the board of education of any school district jointly with the governing body of any city in such school district is hereby authorized to receive gifts of not to exceed five hundred thousand dollars ($500,000) upon conditions provided in this act. Such a gift may be conditioned as follows:

(a) That the money given will be used only for the purpose of construction and furnishing of a library in a particular city or other place.

(b) That the board of education of the school district or the governing body of the city or both, as the case may be, shall by resolution contract and agree to pay the donor during his or her lifetime interest on the principal sum of such gift at such rate as the donor and the recipient may agree upon. The interest so agreed upon shall be paid by the school district or city, or both, in periodic semiannual payments in the same manner as interest on bonded indebtedness. Such interest may be paid by the school district or city, or both, from bond funds, or from special capital outlay funds, or if there are insufficient amounts in such funds, then from the general operating fund of the school district, or city, or both. The board of education of any school district making an agreement and receiving any gift under this act may make an annual tax levy on the taxable tangible property in the school district in an amount necessary to meet the interest requirements agreed upon in the resolution accepting such gift. Any tax levied under authority of this act shall not be subject to any tax levy limitation not specified in this act and expenditures for interest paid under authority hereof shall not be counted as operating expenses within the meaning of K.S.A. 72-7001 et seq. The aggregate amount of such periodic payments, using a standard annuity table, shall not at the time of the gift be estimated to exceed the principal amount of the gift.

(c) Such additional conditions as the donor and board of education or governing body, or both, may agree upon.

History: L. 1968, ch. 151, § 1; March 26.



12-1253 Same; acceptance of gift; terms.

12-1253. Same; acceptance of gift; terms. Any gift offered under provisions of this act shall be accepted only by formal action by resolution in the case of a board of education or ordinance in the case of a city. Such resolution or ordinance shall cite this act as authority therefor and shall recite the terms of the gift and the conditions thereof.

History: L. 1968, ch. 151, § 2; March 26.



12-1254 Library in cities between 120,000 and 150,000; submission of proposition to levy tax for building fund; use of proceeds.

12-1254. Library in cities between 120,000 and 150,000; submission of proposition to levy tax for building fund; use of proceeds. In all cities having a population by the official state census of more than one hundred twenty thousand (120,000) and less than one hundred fifty thousand (150,000) in which a free public library has heretofore been established as provided by law, the board of directors of such free public library is hereby authorized and empowered to submit the question of making an annual tax levy of not to exceed one (1) mill for a period not to exceed five (5) years upon the taxable tangible property within such city for the purpose of creating a building fund to be used for the construction, reconstruction, additions to, furnishing and equipping of the building housing such free public library and of a building to house motor vehicles of such free public library and the architectural expense incidental thereto, to the electors of such city at an election called and held in the manner provided for the calling and holding of elections under the provisions of the general bond law, at the time fixed for the holding of the primary election in August. The amount of such levy and the period for which it will be made shall be stated in the notice and upon the ballot of such election. No tax levy shall be made under the provisions of this act without the question of the making of such levy having been submitted to and having received the approval of a majority of the electors of such city voting thereon at an election called and held for such purpose. All moneys derived from the tax levy authorized by this act shall be placed in a building fund to be used only for the purposes for which the tax levy was made. All tax levies authorized by this act shall be in addition to all other tax levies authorized by law and shall not be subject to any of the limitations prescribed by law, including K.S.A. 12-1215 and 12-1217 and any acts amendatory thereof or supplemental thereto.

History: L. 1970, ch. 73, § 1; March 11.



12-1255 Same; investment of moneys in building fund.

12-1255. Same; investment of moneys in building fund. Such board of directors may invest any portion of the building fund which is not currently needed in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in direct short-term obligations of the United States government, the principal and interest whereof is guaranteed by the government of the United States. All interest received thereon on any such investment, shall upon receipt thereof be credited to the building fund.

History: L. 1970, ch. 73, § 2; L. 1977, ch. 54, § 7; July 1.



12-1256 Sale or lease of public park property to library board of township by certain cities of third class; use of moneys; property to be used for library services.

12-1256. Sale or lease of public park property to library board of township by certain cities of third class; use of moneys; property to be used for library services. The governing body of any city of the third class having a population of more than two thousand three hundred (2,300) and located in a township having a population of more than three thousand (3,000) is hereby authorized to sell or lease any unimproved portion of any public park to the library board of the township in which such city is located on such terms as may be agreed upon between the governing body of such city and library board. Any funds derived from the sale or lease of such portion of a public park shall be placed in a special fund and used only for the care, maintenance and improvement of the park system in said third-class city. Said township library board may improve the area acquired for library purposes by constructing thereon a library building, and equipping the same, with funds acquired by gift, issuance of bonds, or tax funds. The city and township are hereby authorized to do all things necessary and proper to carry out the general objective of providing library facilities for both the city and township.

History: L. 1974, ch. 51, § 1; March 4.



12-1257 Libraries in urban area counties; tax levy, use of proceeds; special fund established; issuance of bonds; territory of existing library excluded; adoption and publication of resolution; protest petition and election.

12-1257. Libraries in urban area counties; tax levy, use of proceeds; special fund established; issuance of bonds; territory of existing library excluded; adoption and publication of resolution; protest petition and election. The board of county commissioners of any county designated as an urban area under K.S.A. 19-2654, and amendments thereto, at the request of the county library board, may make an annual levy of not to exceed one mill upon all taxable tangible property within the county for the purpose of creating a special fund to be used for the acquisition of sites, and for the constructing, equipping, repairing, remodeling and furnishing of buildings for county library purposes and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. In addition to the tax levy authorized herein, the board of county commissioners, at the request of the county library board, may issue bonds of such county in an aggregate amount not exceeding 2% of the assessed tangible valuation of such county, the proceeds of which shall be placed in such special fund and may be used for the purposes herein enumerated. No tax levied under the authority of this act, either for the creation of the special fund or for the repayment of bonds issued hereunder, shall be assessed against property in any municipality in which a municipal library has been established and is being maintained.

Prior to the levying of a tax or the issuance of any bonds under the authority of this act, the board of county commissioners shall adopt a resolution authorizing and stating the purpose for the same. Such resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation within the county. If, within 60 days following the last publication of the resolution, a petition in opposition to the levy or the issuance of bonds, signed by not less than 5% of the qualified electors of the county, is filed with the county election officer, no such levy shall be made and no bonds shall be issued unless and until the same is approved by a majority of the qualified electors of the county voting thereon at a special election called and held for such purpose. Bonds issued under the authority of this act shall not be subject to or within any bonded debt limitation of the county prescribed by any other law of this state and shall not be considered or included in applying any other law limiting the bonded indebtedness of such county. Any such election shall be called, noticed and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto. Any tax levy made under the authority of this act shall be in addition to all other tax levies authorized by law.

No qualified elector of any municipality in which a municipal library has been established and is being maintained shall be entitled to vote at any election called and held under the provisions of this act, nor shall any such person's signature be considered valid on any petition provided for herein.

History: L. 1978, ch. 60, § 1; L. 1979, ch. 52, § 41; L. 1987, ch. 69, § 1; L. 1990, ch. 66, § 14; May 31.



12-1258 Public libraries; capital improvement fund.

12-1258. Public libraries; capital improvement fund. The library board of any public library is hereby authorized to direct a transfer annually from the general operating fund of such library not to exceed 10% of the amount of money credited to such fund to a capital improvement fund. All money credited to such fund shall be used by the library board for the purpose of improving, furnishing, equipping, remodeling or making additions to the library. Such fund shall not be subject to the provisions of K.S.A. 79-2925 to 79-2937, and amendments thereto. If the library board determines that money which has been transferred to such fund or any part thereof is not needed for the purpose for which transferred, the library board is hereby authorized to direct a retransfer of such amount not needed to the general operating fund and such retransfer and expenditure thereof shall be subject to the provisions of K.S.A. 79-2925 to 79-2937, and amendments thereto.

In making the budget of the library, the amounts credited to, and the amount on hand in, the capital improvement fund and the amount expended therefrom shall be shown on the budget for the information of the taxpayers of the municipality in which the library is located. Moneys in such fund may be invested in accordance with the provisions of K.S.A. 10-131, and amendments thereto, with interest thereon credited to such fund.

History: L. 1986, ch. 62, § 1; July 1.



12-1259 Topeka public library; issuance of bonds; purpose; election; tax levy.

12-1259. Topeka public library; issuance of bonds; purpose; election; tax levy. The board of directors of the Topeka public library may issue general obligation bonds of the Topeka public library for the purpose of constructing, reconstructing, repairing, remodeling, furnishing and equipping any buildings or additions thereto, together with sites therefor, for library purposes. No bonds shall be issued until the question of their issuance and the amount of such issuance has been submitted to a vote of the qualified electors of the city of Topeka at any special, general or primary election, and a majority of the qualified electors voting thereon votes in favor thereof. The election shall be called and held and the bonds shall be issued, sold, delivered, registered and retired in the manner provided by the general bond law. Bonds issued pursuant to this section shall not be subject to or within any bonded debt limit of the city of Topeka. The board of directors of the Topeka public library shall have the power to levy a tax against all taxable, tangible property in the city of Topeka for the purpose of paying the principal of, redemption premium, if any, and interest on any bonds issued pursuant to this section.

History: L. 1989, ch. 55, § 1; July 1.



12-1260 Topeka and Shawnee county library district; definitions.

12-1260. Topeka and Shawnee county library district; definitions. When used in this act and unless otherwise specifically provided therein:

(a) "County" means Shawnee county;

(b) "city" means the city of Topeka, Kansas;

(c) "library district" means all territory located within Shawnee county except that territory located within Rossville township and Silver Lake township;

(d) "board" means the library board of trustees appointed pursuant to the provisions of this act;

(e) "library" means a library which serves the general public and is supported in whole or in part with tax money and shall be called the Topeka and Shawnee county public library;

(f) "governing body" means the governing body of a city or the board of county commissioners of a county; and

(g) "maintenance and support" means the general and usual cost and expense of operating a library.

History: L. 1992, ch. 133, § 1; July 1.



12-1261 Same; procedure to create district; election; transfer of assets and liabilities.

12-1261. Same; procedure to create district; election; transfer of assets and liabilities. (a) The board of trustees of the Topeka public library may adopt a resolution proposing to create a library district. A copy of such resolution shall be filed with the county election officer who shall call and hold an election thereon. Such election shall be called and held in the manner provided by the general bond law.

(b) If a majority of the qualified electors of the proposed library district who reside within the corporate limits of the city and a majority of the qualified electors of the proposed library district who reside outside the corporate limits of the city voting on the proposition vote in favor thereof:

(1) A library shall be established and maintained and a library board shall be appointed as provided in this act;

(2) all contracts entered into by the board of directors of the Topeka public library shall be binding on the library board appointed pursuant to this act;

(3) all outstanding bonds, debts and other obligations of the Topeka public library shall become an obligation of the Topeka and Shawnee county public library; and

(4) all rights, property and other assets of the Topeka public library shall be transferred to the Topeka and Shawnee county public library.

History: L. 1992, ch. 133, § 2; July 1.



12-1262 Same; governing body; appointment; term; vacancies; expenses of members.

12-1262. Same; governing body; appointment; term; vacancies; expenses of members. (a) Any library district created pursuant to the provisions of K.S.A. 12-1261 shall be governed by a board of trustees. Such board shall consist of 10 members. Seven members shall be appointed by the governing body of the city and shall be residents of the city. Three members shall be appointed by the board of county commissioners. Members appointed by the board of county commissioners shall be residents of the library district, who reside outside the corporate limits of the city and each shall reside in a different commissioner district.

(b) Members of the board of directors of the Topeka public library serving prior to the election creating the library district shall continue on the board until the expiration of the term for which originally appointed. Such members shall be eligible for reappointment. The board of county commissioners shall appoint three members to the library board within 60 days following the election approving the creation of the district. Such members shall serve for terms expiring the second April 30 following the date of appointment. Upon expiration of the terms of such members, succeeding members shall be appointed for terms of four years.

(c) Except as provided by this section, members of the board shall be appointed for terms of four years and until their successors are appointed and qualified. Vacancies on the board shall be filled by appointment for the unexpired term.

(d) Members of the library board shall receive no compensation but shall be paid their actual and necessary expenses in attending meetings and in carrying out their duties as members of the board.

History: L. 1992, ch. 133, § 3; July 1.



12-1263 Same; board a municipal corporation.

12-1263. Same; board a municipal corporation. The board shall constitute a body corporate and politic, possessing the usual powers of a corporation for public purposes, under the name and style of "the board of trustees of the Topeka and Shawnee county public library" and under such name may contract, sue and be sued and acquire, hold and convey real and personal property in accordance with law.

History: L. 1992, ch. 133, § 4; July 1.



12-1264 Same; organization of board; officers; meetings; treasurer's bond; treasurer's reports.

12-1264. Same; organization of board; officers; meetings; treasurer's bond; treasurer's reports. (a) Each year the members of a library board shall meet and organize by the election of a chairperson, a secretary and a treasurer and such other officers as they may deem necessary. The board shall fix the date and place of its regular meetings and special meetings may be called by the chairperson or upon written request of a majority of the members. Written notice, stating the time and place of any special meeting and the purpose for which called, unless waived, shall be given to each member of the board at least two days in advance of such meeting, and no business other than that stated in the notice shall be transacted at such meeting.

(b) The treasurer of the library board shall give bond, in an amount fixed by the board and approved by the governing body of the city and county, for the safekeeping and due disbursement of all funds that may come into the treasurer's hands. The bond shall be filed with the clerk of the county. Except where otherwise provided by law, the county treasurer shall pay over to the treasurer of the library board all funds collected for the maintenance of the library, and the treasurer of the library board shall pay out the funds on orders of the board signed by the secretary and chairperson thereof. Such treasurer shall keep an accurate record of all moneys received and disbursed thereby and make a report thereof to the library board monthly, or as often as the board requires.

History: L. 1992, ch. 133, § 5; July 1.



12-1265 Same; use of library; rules and regulations.

12-1265. Same; use of library; rules and regulations. The library shall be free to the use of the residents of the library district, subject always to such reasonable rules and regulations as the library board may adopt. The board may exclude from the use of the library any and all persons who shall willfully violate such rules. The library board may extend the use and privilege of such library to nonresidents of the district and may make exchanges of books with any other library upon such terms and conditions as the board may from time to time by its regulations prescribe.

History: L. 1992, ch. 133, § 6; July 1.



12-1266 Same; powers and duties of board; annual payments to certain libraries.

12-1266. Same; powers and duties of board; annual payments to certain libraries. The board shall have the power:

(a) To make and adopt rules and regulations for the administration of the library;

(b) to purchase or lease a site or sites and to lease or erect a building or buildings for the use of the library;

(c) to acquire by purchase, gift or exchange, books, magazines, papers, printed materials, slides, pictures, films, projection equipment, phonograph records and other material and equipment deemed necessary by the board for the maintenance and extension of modern library service;

(d) to employ a librarian and such other employees as the board deems necessary and to remove them and to fix their compensation;

(e) to establish and maintain a library or libraries and traveling library service within the district or within any other municipality with which service contract arrangements have been made;

(f) to contract with other libraries or with the governing body of a municipality for the furnishing of library service to the inhabitants of such municipality to the extent and upon such terms as may be agreed upon, and to contract with any school board to furnish library service to any school library or to use the library facilities of the public school to supplement the facilities of the public library;

(g) to receive, accept and administer any money appropriated or granted to it by the state or the federal government or any agency thereof for the purpose of aiding or providing library service;

(h) to receive and accept any gift or donation to the library and administer the same in accordance with any provisions thereof. If no provisions are specified, the board shall have the power to hold, invest or reinvest the gift and any dividends, interest, rent or income derived from the gift in the manner the board deems will best serve the interests of the library;

(i) to make annual reports to the state librarian and the governing body of the city and county on or before January 31 of each year for the preceding calendar year, showing receipts and disbursements from all funds under its control, and showing such statistical information relating to library materials acquired and on hand, number of library users, library services available, and other information of general interest as the governing body requires;

(j) to place money received from sources other than a tax levy for library purposes in a separate fund or funds or in the fund to which the tax levy money is credited unless the grantor or donor directs how and for what purpose the money shall be handled and spent; and

(k) subject to the provisions of subsection (f), the board shall pay annually to the Rossville public library and to the Silver Lake public library a sum of money equal to 50% of the amount of money each such library has budgeted for the annual operation and maintenance of such library. The first such payment shall be made payable and delivered to the Rossville public library and to the Silver Lake public library on or before the 31st day of December first following approval of the creation of the district at the election conducted pursuant to K.S.A. 12-1261, and each year thereafter. Such payments shall be in lieu of annual grants such township libraries receive from the northeast Kansas library system.

History: L. 1992, ch. 133, § 7; July 1.



12-1267 Same; annual budget; tax levy to support library; procedure to increase levy.

12-1267. Same; annual budget; tax levy to support library; procedure to increase levy. (a) The board shall prepare, publish and approve an annual budget for the maintenance and support of the library and may levy a tax not to exceed five mills on all taxable tangible property in the library district. At least 10 days prior to filing the adopted budget with the county clerk, the board shall submit the budget to the governing body of the city and county for review thereby.

(b) Whenever the board determines that the tax levy of five mills authorized by subsection (a) is insufficient to maintain and support the library, the board shall adopt a resolution declaring it necessary to increase the annual levy by an additional amount not to exceed 1/4 mill in any one year up to a total amount which shall not exceed an amount equal to eight mills in any year.

(c) Any such resolution adopted under subsection (b) shall state the total amount of the tax to be levied for library purposes and shall be published once each week for two consecutive weeks in the official county newspaper. Whereupon such annual levy in an amount not to exceed the amount stated in the resolution may be made for the ensuing budget year and each successive budget year unless a petition, signed by at least 5% of the qualified electors of the library district, requesting an election upon the proposition to increase the tax levy in excess of the current tax levy is filed with the county election officer within 60 days following the date of the last publication of the resolution. In the event a valid petition is filed, no such increased levy shall be made without such proposition having been submitted to and having been approved by a majority of the electors of the library district voting at an election called and held thereon. All such elections shall be called and held in the manner provided by the general bond law. Such taxes shall be levied and collected in like manner as other taxes, which levy the board shall certify, on or before August 25 of each year, to the county clerk who is hereby authorized and required to place the same on the tax roll of the county to be collected by the county treasurer and paid over by the county treasurer to the treasurer of such board.

(d) The levy authorized by this section shall not be deemed a levy of the city or county, and shall be in addition to all other levies authorized or limited by law.

History: L. 1992, ch. 133, § 8; July 1.



12-1268 Same; capital improvement fund.

12-1268. Same; capital improvement fund. If the library occupies a public building upon a site acquired therefor and the building and site are free from any bonded indebtedness, then an amount not to exceed 20% of any annual budget prepared, published and approved by the board may be allocated to a special accruing fund for the cost of erecting and equipping any addition to, or branch of, such library and for the acquisition of any additional site required for the erection of any such addition, branch or parking facility for use by the patrons of such library. Expenses for major capital improvements or major equipment purchases to cover such matters as, but not limited to, major roof repair, new computerized circulation or security systems and bookmobile replacement also may be paid with funds from the special accruing fund.

History: L. 1992, ch. 133, § 9; July 1.



12-1269 Same; contracts with other municipalities for library services.

12-1269. Same; contracts with other municipalities for library services. The governing body of any municipality not maintaining a library may contract with the board for the furnishing of library service to such municipality, and to pay the costs of such library service the municipality is hereby authorized to levy a tax in the amount authorized to be levied by such municipality for the establishment and maintenance of a library and, in the case of cities and counties, to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1992, ch. 133, § 10; July 1.



12-1270 Same; issuance of bonds; purpose; election; tax levy.

12-1270. Same; issuance of bonds; purpose; election; tax levy. The board may issue general obligation bonds of the library district for the purpose of constructing, reconstructing, repairing, remodeling, furnishing and equipping any buildings or additions thereto, together with sites therefor, for library purposes. No bonds shall be issued until the question of their issuance and the amount of such issuance has been submitted to a vote of the qualified electors of the library district at any special, general or primary election, and a majority of the qualified electors voting thereon votes in favor thereof. The election shall be called and held and the bonds shall be issued, sold, delivered, registered and retired in the manner provided by the general bond law. Bonds issued pursuant to this section shall not be subject to or within any bonded debt limit of the city or county. The board shall have the power to levy a tax against all taxable tangible property in the library district for the purpose of paying the principal of, redemption premium, if any, and interest on any bonds issued pursuant to this section.

History: L. 1992, ch. 133, § 11; July 1.



12-1276 Leavenworth and Leavenworth county library district; creation; powers and duties of board; tax levy; budget; payments to certain libraries.

12-1276. Leavenworth and Leavenworth county library district; creation; powers and duties of board; tax levy; budget; payments to certain libraries. (a) When used in this section:

(1) "County" means Leavenworth county;

(2) "city" means the city of Leavenworth, Kansas;

(3) "library district" means all territory located within Leavenworth county except that territory located within the corporate limits of the city of Tonganoxie and Linwood community library district No. 1 and Basehor community library district No. 2;

(4) "board" means the library board of trustees appointed pursuant to the provisions of this act;

(5) "library" means a library which serves the general public and is supported in whole or in part with tax money and shall be called the Leavenworth county library;

(6) "governing body" means the governing body of a city or the board of county commissioners of a county;

(7) "maintenance and support" means the general and usual cost and expense of operating a library.

(b) The proposition to establish a library district in Leavenworth county may be submitted to the qualified electors of the proposed library district. The proposition shall be submitted in the same manner and subject to the conditions provided in K.S.A. 12-1261.

(c) Except as provided by subsections (d) and (e), if the proposition to establish a library district is approved, the library district and board shall have the powers, duties and functions of a library district created pursuant to K.S.A. 12-1261.

(d) The board of a library district created pursuant to this section shall not have the power to issue general obligation bonds as authorized by K.S.A. 12-1270.

(e) (1) The board of a library district created pursuant to this section shall prepare, publish and approve an annual budget for the maintenance and support of the library and may levy a tax not to exceed 3 3/4 mills on all taxable tangible property in the library district. At least 10 days prior to filing the adopted budget with the county clerk, the board shall submit the budget to the governing body for review thereby.

(2) Whenever the board determines that the tax levy of 3 3/4 mills authorized by paragraph (1) is insufficient to maintain and support the library, the board shall adopt a resolution declaring it necessary to increase the annual levy by an additional amount not to exceed 1/4 mill in any one year up to a total amount which shall not exceed an amount equal to eight mills in any year.

(3) Any such resolution adopted under paragraph (2) shall state the total amount of the tax to be levied for library purposes and shall be published once each week for two consecutive weeks in the official county newspaper. Whereupon such annual levy in an amount not to exceed the amount stated in the resolution may be made for the ensuing budget year and each successive budget year unless a petition, signed by at least 5% of the qualified electors of the library district, requesting an election upon the proposition to increase the tax levy in excess of the current tax levy is filed with the county election officer within 60 days following the date of the last publication of the resolution. In the event a valid petition is filed, no such increased levy shall be made without such proposition having been submitted to and having been approved by a majority of the electors of the library district voting at an election called and held thereon. All such elections shall be called and held in the manner provided by the general bond law. Such taxes shall be levied and collected in like manner as other taxes, which levy the board shall certify, on or before August 25 of each year, to the county clerk who is hereby authorized and required to place the same on the tax roll of the county to be collected by the county treasurer and paid over by the county treasurer to the treasurer of such board.

(4) The levy authorized by this section shall not be deemed a levy of the city or county, and shall be in addition to all other levies authorized or limited by law.

(f) (1) Subject to the provisions of subsection (f) of K.S.A. 12-1266, the board shall pay annually to the city of Tonganoxie the sum of money equal to 35% of the amount of money such city has budgeted for the annual operation and maintenance of such city's library. The first such payment shall be made payable and delivered to the city on or before the 31st day of December first following approval of the creation of the district at the election conducted pursuant to K.S.A. 12-1261, and each year thereafter. Such payments shall be in lieu of annual grants such township libraries receive from the northeast Kansas library system.

(2) Subject to the provisions of subsection (f) of K.S.A. 12-1266, the board shall pay annually to Basehor community library district No. 2 the sum of money equal to 25% of the amount of money such district has budgeted for the annual operation and maintenance of such district's library. The first such payment shall be made payable and delivered to such library district on or before the 31st day of December first following approval of the creation of the district at the election conducted pursuant to K.S.A. 12-1261, and each year thereafter. Such payments shall be in lieu of annual grants such township libraries receive from the northeast Kansas library system.

(3) Subject to the provisions of subsection (f) of K.S.A. 12-1266, the board shall pay annually to Linwood community library district No. 1 the sum of money equal to 30% of the amount of money such district has budgeted for the annual operation and maintenance of such district's library. The first such payment shall be made payable and delivered to such library district on or before the 31st day of December first following approval of the creation of the district at the election conducted pursuant to K.S.A. 12-1261, and each year thereafter. Such payments shall be in lieu of annual grants such township libraries receive from the northeast Kansas library system.

History: L. 1992, ch. 133, § 12; July 1.



12-1281 Independence area library district act; definitions.

12-1281. Independence area library district act; definitions. When used in this act and unless otherwise specifically provided therein:

(a) "Board of education" means the board of education of unified school district no. 446;

(b) "county" means Montgomery county;

(c) "city" means the city of Independence, Kansas;

(d) "library district" means all territory located within the boundaries of unified school district no. 446 and within Montgomery County, Kansas;

(e) "board" means the library board of trustees appointed pursuant to the provisions of this act;

(f) "library" means a library which serves the general public and is supported in whole or in part with tax money and shall be called the Independence area public library;

(g) "governing body" means the governing body of the city of Independence, Kansas or the board of county commissioners of Montgomery county, Kansas; and

(h) "maintenance and support" means the general and usual cost and expense of operating a library.

History: L. 2002, ch. 68, § 3; July 1.



12-1282 Same; procedure to create district; election; existing contracts and obligations.

12-1282. Same; procedure to create district; election; existing contracts and obligations. (a) The board of trustees of the Independence public library may adopt a resolution proposing to create a library district. A copy of such resolution shall be filed with the county election officer who shall call and hold an election thereon. Such election shall be called and held in the manner provided by the general bond law.

(b) If a majority of the qualified electors of the proposed library district on the proposition vote in favor thereof:

(1) A library shall be established and maintained and a library board shall be appointed as provided in this act;

(2) all contracts entered into by the board of directors of the Independence public library shall be binding on the library board appointed pursuant to this act; and

(3) all outstanding bonds, debts and other obligations of the Independence public library shall become an obligation of the Independence area public library except that all bonds and debts relating to the ownership or improvement of the real property in which the Independence public library operates shall remain an obligation of the city of Independence, Kansas.

History: L. 2002, ch. 68, § 4; July 1.



12-1283 Same; library board; terms; expenses.

12-1283. Same; library board; terms; expenses. (a) Any library district created pursuant to the provisions of K.S.A. 2015 Supp. 12-1282, and amendments thereto, shall be governed by a board of trustees. Such board shall consist of seven members. Four members shall be appointed by the governing body of the city of Independence, Kansas and shall be residents of the city. Two members shall be appointed by the board of education. Members appointed by the board of education shall be residents of the library district, who reside outside the corporate limits of the city of Independence but within the boundaries of unified school district no. 446. One member shall be appointed by the governing body of the city of Elk City, Kansas.

(b) Members of the board of directors of the Independence public library serving prior to the election creating the library district shall continue on the board until the expiration of the term for which originally appointed. Such members shall be eligible for reappointment. The board of education shall appoint two members to the library board within 60 days following the election approving the creation of the district. Such members appointed by the board of education and the member appointed by the governing body of the city of Elk City, Kansas shall serve for terms expiring the second April 30 following the date of appointment. Upon expiration of the terms of such members, succeeding members shall be appointed for terms of four years.

(c) Except as provided by this section, members of the library board shall be appointed for terms of four years and until their successors are appointed and qualified. Vacancies on the library board shall be filled by appointment for the unexpired term.

(d) Members of the library board shall receive no compensation but shall be paid their actual and necessary expenses in attending meetings and in carrying out their duties as members of the board.

History: L. 2002, ch. 68, § 5; July 1.



12-1284 Same; library board, powers.

12-1284. Same; library board, powers. The board shall constitute a body corporate and politic, possessing the usual powers of a corporation for public purposes, under the name and style of "the board of trustees of the Independence area public library" and under such name may contract, sue and be sued and acquire, hold and convey personal property in accordance with law.

History: L. 2002, ch. 68, § 6; July 1.



12-1285 Same; library board, organization; treasurer's bond.

12-1285. Same; library board, organization; treasurer's bond. (a) Each year the members of a library board shall meet and organize by the election of a chairperson, a secretary and a treasurer and such other officers as they may deem necessary. The board shall fix the date and place of its regular meetings and special meetings may be called by the chairperson or upon written request of a majority of the members. Written notice, stating the time and place of any special meeting and the purpose for which called, unless waived, shall be given to each member of the board at least two days in advance of such meeting, and no business other than that stated in the notice shall be transacted at such meeting.

(b) The treasurer of the library board shall give bond, in an amount fixed by the board and approved by the governing body of the city and the board of education, for the safekeeping and due disbursement of all funds that may come into the treasurer's hands. The bond shall be filed with the county clerk. Except where otherwise provided by law, the county treasurer shall pay over to the treasurer of the library board all funds collected for the maintenance of the library, and the treasurer of the library board shall pay out the funds on orders of the board signed by the secretary and chairperson thereof. Such treasurer shall keep an accurate record of all moneys received and disbursed thereby and make a report thereof to the library board monthly, or as often as the board requires.

History: L. 2002, ch. 68, § 7; July 1.



12-1286 Same; use of library; rules and regulations.

12-1286. Same; use of library; rules and regulations. The library shall be free for the use of the residents of the library district, subject always to such reasonable rules and regulations as the library board may adopt. The library board may exclude from the use of the library any and all persons who shall willfully violate such rules. The library board may extend the use and privilege of such library to nonresidents of the district, charge nonresidents a reasonable fee therefor and make exchanges of books with any other library upon such terms and conditions as the library board may from time to time by its regulations prescribe.

History: L. 2002, ch. 68, § 8; July 1.



12-1287 Same; library board; powers and duties.

12-1287. Same; library board; powers and duties. The library board shall have the power:

(a) To make and adopt rules and regulations for the administration of the library;

(b) to lease a site or sites and to lease a building or buildings for the use of the library;

(c) to acquire by purchase, gift or exchange, books, magazines, papers, printed materials, slides, pictures, films, projection equipment, phonograph records and other material and equipment deemed necessary by the board for the maintenance and extension of modern library service;

(d) to employ a librarian and such other employees as the board deems necessary and to remove such employees and to fix their compensation;

(e) to establish and maintain a library or libraries and traveling library service within the district or within any other municipality with which service contract arrangements have been made;

(f) to contract with other libraries or with the governing body of a municipality for the furnishing of library service to the inhabitants of such municipality to the extent and upon such terms as may be agreed upon, and to contract with any school board to furnish library service to any school library or to use the library facilities of the public school to supplement the facilities of the public library;

(g) to receive, accept and administer any money appropriated or granted to it by the state or the federal government or any agency or subdivision thereof for the purpose of aiding or providing library service;

(h) to receive and accept any gift or donation to the library and administer the same in accordance with any provisions thereof. If no provisions are specified, the board shall have the power to hold, invest or reinvest the gift and any dividends, interest, rent or income derived from the gift in the manner the board deems will best serve the interests of the library;

(i) to receive and accept any grant, gift, donation or appropriated or other funds from the United States government, or its agencies, or any other source whatsoever for the purposes of the library district established under this act;

(j) to make annual reports to the state librarian and the governing body of the city of Independence and board of education on or before January 31 of each year for the preceding calendar year, showing receipts and disbursements from all funds under its control, and showing such statistical information relating to library materials acquired and on hand, number of library users, library services available, and other information of general interest as the governing body requires; and

(k) to place money received from sources other than a tax levy for library purposes in a separate fund or funds or in the fund to which the tax levy money is credited unless the grantor or donor directs how and for what purpose the money shall be handled and spent.

History: L. 2002, ch. 68, § 9; July 1.



12-1288 Same; budget; tax levy; financial records, audit.

12-1288. Same; budget; tax levy; financial records, audit. (a) The library board shall prepare an annual budget for the maintenance, support and operation of the library. Prior to the certification of its budget to the board of education, the library board shall meet for the purpose of answering and hearing objections of taxpayers relating to the proposed budget and for the purpose of considering amendments to such proposed budget. The library board shall give at least 10 days' notice of the time and place of the meeting by publication in a weekly or daily newspaper having a general circulation in the taxing district. Such notice shall include the proposed budget and shall set out all essential items in the budget except such groupings as designated by the director of accounts and reports on a special publication form prescribed by the director of accounts and reports and furnished with the regular budget form. The public hearing required to be held herein shall be held not less than 10 days prior to the date on which the library board is required to certify its budget to the board of education. After such hearing the budget shall be adopted or amended and adopted by the library board. In order to provide funds to carry out the provisions of this act, the library board shall annually, not later than August 1 of any year, certify its budget to the board of education which shall levy a tax at a rate of not to exceed 1.2 mills on all the taxable tangible property within the taxing district. Each year a copy of the budget adopted by the library board shall be filed with the clerk of the board of education. A copy of such budget also shall be filed with the county clerk of Montgomery County, Kansas. The board of education shall not be required to levy a tax in excess of the maximum tax levy set by the board of education by current resolution. Whenever the library board determines that the tax currently being levied for the library, as previously established by the board of education, is insufficient to operate the library and the library board desires to increase the mill levy above the current levy, the library board may request that the board of education authorize an increase by adopting a resolution declaring it necessary to increase the annual levy. The board of education may authorize the increase by resolution, but such increase shall not exceed .25 mill per year.

(b) Any resolution adopted under subsection (a) shall state the total amount of the tax to be levied for the library board and shall be published once each week for two consecutive weeks in the official newspaper of the taxing district. Whereupon, such annual levy in an amount not to exceed the amount stated in the resolution may be made for the ensuing budget year and each successive budget year unless a petition requesting an election upon the proposition to increase the tax levy in excess of the current tax levy, signed by at least 5% of the qualified voters of the taxing district, is filed with the county election officer within 30 days following the date of the last publication of the resolution. In the event a valid petition is filed, no such increased levy shall be made without such proposition having been submitted to and having been approved by a majority of the voters of the taxing district voting at an election called and held thereon. All such elections shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne by the library board. Such taxes shall be levied and collected in like manner as other taxes, which levy the board of education shall certify, on or before August 25 of each year, to the county clerk who is hereby authorized and required to place the same on the tax roll of the county to be collected by the county treasurer and paid over by the county treasurer to the treasurer of the library board.

(c) The tax levy provided in this section shall not be considered to be a levy of the board of education, the city or county school district under any of the statutes of this state, but shall be in addition to all other levies authorized or limited by law.

(d) At any time after the making of the first tax levy pursuant to this act, the amount of such tax levy may be reduced by a majority of the voters of the taxing district voting at an election called pursuant to a petition signed by at least 10% of the qualified voters residing in the taxing district and conducted in the same manner as that prescribed by subsection (b). If the petition submitted is for the purpose of reducing the mill levy, it shall state the mill levy reduction desired. Upon revocation, all property and money belonging to the library board shall become the property of the city of Independence, Kansas, and the library district shall be dissolved.

(e) All financial records of the library board shall be audited as provided in K.S.A. 75-1122, and amendments thereto, and a copy of such annual audit report shall be filed with the board of education. A copy of such audit also shall be filed with the county clerk of the county in which the library is located. The cost of each audit shall be borne by the library board.

(f) Notwithstanding any other provision of law, upon the date the tax levy provided for in this act takes effect, no tax levy on land within the library district created by this act shall be imposed, required or collected to support a regional system of cooperating libraries.

History: L. 2002, ch. 68, § 10; July 1.



12-1289 Same; citation of act.

12-1289. Same; citation of act. K.S.A. 2015 Supp. 12-1281 through 12-1289 shall be known and may be cited as the Independence area library district act.

History: L. 2002, ch. 68, § 11; July 1.






Article 13 PARKS, PUBLIC SQUARES AND MARKET SQUARES

12-1301 Land for park purposes; sales or exchanges in connection with parks; use of moneys; notice; protest; election; validation of prior sales and conveyances.

12-1301. Land for park purposes; sales or exchanges in connection with parks; use of moneys; notice; protest; election; validation of prior sales and conveyances. Any city may acquire by purchase, or lease or may take options upon, land within or without the limits of said city to be used as a public park for the use and benefit of the people of said city. Any city may trade or exchange any public park, public square or market square which it may own, or any portion thereof, for other land to be used for similar purposes, or may sell the same. Any such sale heretofore made is hereby confirmed, legalized and declared to be a valid sale and conveyance. Before making any such trade or exchange or sale, the city shall first publish notice of such proposal in the official city paper once each week for two consecutive weeks upon the same day of the week and, if within thirty (30) days from the date of the last publication there has not been filed with the city clerk of such city a protest signed by qualified electors of such city equal in number to not less than ten percent (10%) of the electors who voted at the last preceding regular city election as shown by the poll books, such city may make such sale, trade or exchange.

In the event such a petition is filed with the city clerk within the time prescribed above no such sale, trade or exchange shall be made until the governing body shall be instructed so to do by a majority of all the votes cast on this proposition at a regular or special election. Any election required as herein provided shall be called and held as provided by law for bond elections.

History: R.S. 1923, § 12-1301; L. 1939, ch. 97, § 1; L. 1941, ch. 107, § 1; L. 1947, ch. 121, § 1; L. 1965, ch. 106, § 1; L. 1976, ch. 77, § 2; April 8.



12-1302 Same; bonds for land and improvements; election.

12-1302. Same; bonds for land and improvements; election. For the purpose of acquiring land for park purposes under the provisions of this act or for the improvement thereof, cities may issue bonds whenever in the judgment of the governing body thereof it shall be expedient to acquire such lands or make such improvements: Provided, No such bonds shall be issued for the purpose of making improvements for park purposes until the governing body shall be instructed to do so by a majority of all the votes cast on the proposition at any general or special election: Provided further, Before bonds shall be issued for the purpose of acquiring land for park purposes under the provisions of this act the governing body of the city shall cause to be published once each week for two (2) consecutive weeks in the official city paper a notice of its intention to acquire such lands and issue bonds in payment thereof, which shall describe the lands to be acquired and the amount of the bonds to be issued. Such bonds may be issued and the property acquired unless a petition requesting an election upon the issuance of such bonds, signed by electors equal in number to not less than ten percent (10%) of the electors who voted at the last preceding regular city election as shown by the poll books, is filed with the city clerk within thirty (30) days following the last publication of such resolution. In the event a sufficient petition is filed within the time provided, no such bonds shall be issued until the governing body shall have submitted the question to and received the approval of a majority of those voting on the proposition at an election.

Any election held and any bonds issued shall be as provided by the general law.

History: R.S. 1923, § 12-1302; L. 1925, ch. 96, § 1; L. 1939, ch. 97, § 2; L. 1965, ch. 106, § 2; June 30.



12-1302a Bonds for swimming pools; nonlitigation certificate, exception.

12-1302a. Bonds for swimming pools; nonlitigation certificate, exception. The governing body of any city which, prior to the effective date of this act, has authorized, pursuant to the provisions of K.S.A. 12-1302, and amendments thereto, the issuance of general obligation bonds of the city in the amount of $75,000 for the purpose of swimming pool and other park improvements is hereby authorized to issue and sell such bonds in the manner provided by law without approval by election and without executing a nonlitigation certificate required by K.S.A. 10-108a, and amendments thereto. All proceedings for the issuance of such bonds and all bonds issued pursuant thereto are hereby validated and confirmed.  The total amount of bonds issued under authority of this act shall not exceed the amount of $75,000.

History: L. 1986, ch. 60, § 1; April 17.



12-1303 City parks; maintenance; tax levy, use of proceeds.

12-1303. City parks; maintenance; tax levy, use of proceeds. For the purpose of maintaining such parks and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, cities are hereby authorized to levy a tax to be known as park tax.

History: L. 1909, ch. 69, § 3; R.S. 1923, § 12-1303; L. 1979, ch. 52, § 42; July 1.



12-1304 Same; park control and regulations.

12-1304. Same; park control and regulations. City parks so established shall be under the control of the governing body of said cities, who shall provide for the establishing and care of the same out of the funds raised as aforesaid, and shall make suitable regulations for the care and government of such parks.

History: L. 1909, ch. 69, § 4; March 26; R.S. 1923, § 12-1304.



12-1306 Eminent domain.

12-1306. Eminent domain. Whenever it shall become necessary in any city to condemn or appropriate land within or without the limits of the city for public parks for the use and benefit of the people of the city and the governing body of the city declares it necessary to condemn or appropriate any private property for which the purchase price cannot be agreed upon with the owner of such property, the governing body of the city shall cause a survey to be made by a licensed land surveyor or a professional engineer who is competent to conduct a land survey, and such survey and description of the land so required shall be filed with the city clerk. Thereupon, the governing body of the city shall make an order declaring the necessity of such appropriation and the purposes for which the land is to be condemned or appropriated and a description of the land as shown by the survey, and all other and further proceedings necessary for the condemnation and appropriation of the land shall be had and conducted as provided by law.

History: R.S. 1923, 12-1306; L. 2006, ch. 192, § 7; July 1.



12-1310 Cemetery land for park purposes.

12-1310. Cemetery land for park purposes. The governing body of any city may and they are hereby given authority to set aside for park purposes any portion of cemetery land owned by said city that is unsuitable for burial purposes, and such tracts thus set apart for park purposes shall be deemed and held to be public parks and not cemetery land.

History: L. 1933, ch. 117, § 1; March 3.



12-1311 Same; application.

12-1311. Same; application. This act shall apply only to cities now owning cemetery land unsuitable for burial purposes.

History: L. 1933, ch. 117, § 2; March 3.



12-1320 Vacation of market square located in ward 1 of city of Manhattan.

12-1320. Vacation of market square located in ward 1 of city of Manhattan. The market square, excepting a fifteen foot (15') alley located in the center thereof, abutting on lots 297, 298, 299, 300, 301, 302, 303, 304, 305, 306, 307, 308, 309, 310, 311 and 312, located in ward 1 in the city of Manhattan, Riley county, Kansas, and including any streets located immediately north and south of such market square are hereby vacated; and the title and ownership of the land in the market square so vacated is hereby vested in the abutting property owners located on each side of the vacated square to the nearest boundary line of the alley located between the abutting property owners and to the same width as the lots owned by such abutting owners of property.

History: L. 1970, ch. 74, § 1; July 1.



12-1321 Vacation of market square located in ward 2 of city of Manhattan.

12-1321. Vacation of market square located in ward 2 of city of Manhattan. The market square, excepting a fifteen foot (15') alley located in the center thereof, abutting on lots 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147 and 148, located in ward 2 in the city of Manhattan, Riley county, Kansas, and including any streets located immediately north and south of such market square are hereby vacated; and the title and ownership of the land in the market square so vacated is hereby vested in the abutting property owners located on each side of the vacated square to the nearest boundary line of the alley located between the abutting property owners and to the same width as the lots owned by such abutting owners of property.

History: L. 1970, ch. 74, § 2; July 1.



12-1322 Vacation of market square located in ward 3 of city of Manhattan.

12-1322. Vacation of market square located in ward 3 of city of Manhattan. The market square, excepting a fifteen foot (15') alley located in the center thereof, abutting on lots 265, 266, 267, 268, 269, 270, 271, 272, 273, 274, 275, 276, 277 and 278, located in ward 3 in the city of Manhattan, Riley county, Kansas, and including any streets located immediately north and south of such market square are hereby vacated; and the title and ownership of the land in the market square so vacated is hereby vested in the abutting property owners located on each side of the vacated square to the nearest boundary line of the alley located between the abutting property owners and to the same width as the lots owned by such abutting owners of property.

History: L. 1970, ch. 74, § 3; July 1.



12-1323 Vacation of market square located in ward 4 of city of Manhattan.

12-1323. Vacation of market square located in ward 4 of city of Manhattan. The market square, excepting a fifteen foot (15') alley located in the center thereof, abutting on lots 273, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 286, 287 and 288, located in ward 4 in the city of Manhattan, Riley county, Kansas, and including any streets located immediately north and south of such market square are hereby vacated; and the title and ownership of the land in the market square so vacated is hereby vested in the abutting property owners located on each side of the vacated square to the nearest boundary line of the alley located between the abutting property owners and to the same width as the lots owned by such abutting owners of property.

History: L. 1970, ch. 74, § 4; July 1.



12-1324 Vacation of market square located in ward 5 of city of Manhattan.

12-1324. Vacation of market square located in ward 5 of city of Manhattan. The market square, excepting a fifteen foot (15') alley located in the center thereof, abutting on lots 297, 298, 299, 300, 301, 302, 303, 304, 305, 306, 307, 308, 309, 310, 311 and 312, located in ward 5 in the city of Manhattan, Riley county, Kansas, and including any streets located immediately north and south of such market square are hereby vacated; and the title and ownership of the land in the market square so vacated is hereby vested in the abutting property owners located on each side of the vacated square to the nearest boundary line of the alley located between the abutting property owners and to the same width as the lots owned by such abutting owners of property.

History: L. 1970, ch. 74, § 5; July 1.



12-1325 Vacation of market square abutting lots 185 to 200 in ward 6 of city of Manhattan.

12-1325. Vacation of market square abutting lots 185 to 200 in ward 6 of city of Manhattan. The market square, excepting a fifteen foot (15') alley located in the center thereof, abutting on lots 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199 and 200, located in ward 6 in the city of Manhattan, Riley county, Kansas, and including any streets located immediately north and south of such market square are hereby vacated; and the title and ownership of the land in the market square so vacated is hereby vested in the abutting property owners located on each side of the vacated square to the nearest boundary line of the alley located between the abutting property owners and to the same width as the lots owned by such abutting owners of property.

History: L. 1970, ch. 74, § 6; July 1.



12-1326 Vacation of market square abutting lots 297 to 312 in ward 6 of city of Manhattan.

12-1326. Vacation of market square abutting lots 297 to 312 in ward 6 of city of Manhattan. The market square, excepting a fifteen foot (15') alley located in the center thereof, abutting on lots 297, 298, 299, 300, 301, 302, 303, 304, 305, 306, 307, 308, 309, 310, 311 and 312, located in ward 6 in the city of Manhattan, Riley county, Kansas, and including any streets located immediately north and south of such market square are hereby vacated; and the title and ownership of the land in the market square so vacated is hereby vested in the abutting property owners located on each side of the vacated square to the nearest boundary line of the alley located between the abutting property owners and to the same width as the lots owned by such abutting owners of property.

History: L. 1970, ch. 74, § 7; July 1.






Article 14 CEMETERIES

12-1401 Establishment or acquisition in cities or townships; condemnation of land.

12-1401. Establishment or acquisition in cities or townships; condemnation of land. Any city or any township or city and township or two or more townships desiring to join may establish or acquire a cemetery for public use and may acquire land necessary for such purpose by condemnation, as provided by law. Nothing herein contained shall be construed to authorize the taking or appropriating of cemetery grounds owned or used by any religious body or denomination for burial purposes.

History: R.S. 1923, § 12-1401; L. 1995, ch. 109, § 1; July 1.



12-1401a Same; definition.

12-1401a. Same; definition. As used in article 14 of chapter 12, "city" or "cities" means any city of the first, second or third class.

History: L. 1982, ch. 72, § 1; July 1.



12-1402 Same; care and control; moneys.

12-1402. Same; care and control; moneys. Lands acquired for cemetery purposes under the provisions of this act, when acquired for a city, shall be under the control of the governing body of the city; and, when acquired for a township, shall be under the control of the township board of such township. Such city or township board shall have full power to make and enforce all necessary rules and regulations pertaining to the custody, control and care of the cemetery by them, respectively, thus acquired; and to determine and collect the price to be paid for lots therein.

When such cemetery land shall have been acquired by or for the benefit of two or more townships jointly, the same shall be under control of a board composed of the township trustees and township clerks of the townships interested. Such board shall have all the powers hereby vested in the governing body of cities and the township board of townships acquiring cemetery property hereunder. All funds arising from the sale of lots in any cemetery so acquired shall be applied solely to the care and beautifying of such cemetery and the expenses incidental to the maintenance thereof.

History: L. 1913, ch. 73, § 7; R.S. 1923, § 12-1402; L. 1939, ch. 98, § 1; L. 1995, ch. 109, § 2; July 1.



12-1403 Same; township tax levy for site; limitation.

12-1403. Same; township tax levy for site; limitation. For the purpose of providing a fund to obtain land for cemetery purposes, the township trustees shall have authority to levy a tax upon all of the taxable tangible property in such township.

History: L. 1913, ch. 73, § 8; R.S. 1923, § 12-1403; L. 1970, ch. 385, § 1; L. 1999, ch. 154, § 48; May 27.



12-1404 Same; townships may join in procuring lands.

12-1404. Same; townships may join in procuring lands. Any two or more townships having or providing a fund applicable to the procurement of lands for cemetery purposes may, if so determined upon by their several township boards at a joint meeting of such boards to be called and held as the several township trustees may agree, join in the purchase or procurement of such lands in such manner as may, by law now in force or hereafter enacted, be provided.

History: L. 1913, ch. 73, § 9; April 30; R.S. 1923, § 12-1404.



12-1405 Cemeteries in cities; tax levy.

12-1405. Cemeteries in cities; tax levy. All cities owning and controlling municipal cemeteries, are hereby authorized to make an annual levy of a tax upon all taxable tangible property in the city and townships, owning and controlling municipal or township cemeteries are hereby authorized to make an annual levy of a tax upon all taxable tangible property in the city or township to be expended in making permanent improvements in such cemeteries and upkeep of the same and, in the case of cities, to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1913, ch. 125, § 1; L. 1921, ch. 90, § 1; R.S. 1923, § 12-1405; L. 1949, ch. 475, § 1; L. 1951, ch. 138, § 1; L. 1970, ch. 69, § 8; L. 1975, ch. 494, § 8; L. 1979, ch. 52, § 43; L. 1982, ch. 72, § 2; L. 1999, ch. 154, § 49; May 27.



12-1406 Cities and townships may purchase land of cemetery association; notice of purchase; protest.

12-1406. Cities and townships may purchase land of cemetery association; notice of purchase; protest. The governing body is hereby authorized to purchase from a cemetery association, all of the unsold land belonging to the association for a consideration of not more than $1. If such purchase is made, the city may assume complete control of all roadways and parking in and around the cemetery. Prior to the transfer, the proposed transfer of the cemetery association shall be published once each week for two consecutive weeks in the official city newspaper. If a protest signed by not less than 30% of the lot owners is not filed in the office of the city clerk of the city within 30 days after the first publication of the proposed transfer, the land may be transferred.

History: L. 1913, ch. 125, § 2; R.S. 1923, § 12-1406; L. 1981, ch. 173, § 19; July 1.



12-1407 Same; purchase of adjoining land; tax levy, use of proceeds.

12-1407. Same; purchase of adjoining land; tax levy, use of proceeds. The officers of such city are authorized to purchase adjoining land and levy a tax for the payment for same and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1913, ch. 125; § 3; R.S. 1923, § 12-1407; L. 1979, ch. 52, § 44; July 1.



12-1408 Endowment fund.

12-1408. Endowment fund. In all cities and private corporations owning and conducting cemeteries in Kansas, it shall be lawful, and the governing body of such city or stockholders, in a cemetery corporation, may upon a majority vote of such governing body or stockholders, create an endowment fund for the purpose of caring for such cemeteries in the future as prescribed by K.S.A. 12-1409, and amendments thereto.

History: L. 1917, ch. 83, § 1; R.S. 1923, § 12-1408; L. 1982, ch. 72, § 3; July 1.



12-1409 Same; contributions.

12-1409. Same; contributions. Any city or corporation, upon a majority vote of the governing body of such city, or stockholders of corporations, may set aside any moneys they may have on hand, or any cemetery fund not otherwise appropriated, or any contributions for the purpose, or profits derived from the sale of lots, or other property belonging to such cemetery for the purpose of an endowment fund; and may receive subscriptions and set aside profits in the future for such endowment fund, on majority vote of the governing body of such city or private stockholders.

History: L. 1917, ch. 83, § 2; R.S. 1923, § 12-1409; L. 1982, ch. 72, § 4; July 1.



12-1410 Same; use and investment of funds.

12-1410. Same; use and investment of funds. All funds raised by popular subscription or profits or surplus set aside for such endowment fund as provided in this act shall be invested in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in state, county or municipal bonds, bonds of the United States of America or any bonds guaranteed, both as to principal and interest, by the United States of America, and the interest accruing therefrom, from such investment shall annually be expended for caring for graves, beautifying and improving such cemetery; but in no case shall such fund be depleted or lessened, and nothing but its earnings, as they accumulate annually, shall be expended for any purpose whatsoever, except as specified above, and such endowment fund shall be for the purpose prescribed in this act and its earnings expended in the manner prescribed forever. The governing body of any city may by resolution passed by a majority vote of such governing body, transfer such endowment fund to the general cemetery fund and expend the same for permanent improvements or care and maintenance, except that any part of such fund donated by popular subscription or given by any donor by gift, grant or will, shall not be transferred to such general cemetery fund but the same shall remain as a permanent endowment fund as hereinbefore prescribed in this section.

History: L. 1917, ch. 83, § 3; R.S. 1923, § 12-1410; L. 1935, ch. 99, § 1; L. 1939, ch. 99, § 1; L. 1957, ch. 95, § 1; L. 1977, ch. 54, § 8; L. 1982, ch. 72, § 5; July 1.



12-1411 Same; bonds of custodians of funds.

12-1411. Same; bonds of custodians of funds. In all cities or cemeteries owned and operated by private corporations, which by majority vote of their officials adopt this law, the custodians of the funds, known as endowment fund, shall include in their bonds for faithful performance of their duty, double the amount of such endowment fund, on hand when they take the official oath of office.

History: L. 1917, ch. 83, § 4; R.S. 1923, § 12-1411; L. 1982, ch. 72, § 6; July 1.



12-1412 Improvements connecting outside city.

12-1412. Improvements connecting outside city. The governing body in the cities that own cemeteries lying beyond the corporate limits of such cities shall in addition to the powers now conferred by law, have the following powers: To use money from the general improvement fund to pave, grade, curb, gutter, macadam or gravel, or repave, regrade, remacadam or regravel or regutter any street, alley, avenue or road from the boundary line of such city to the entrance of such cemetery.

History: L. 1921, ch. 138, § 1; R.S. 1923, § 12-1412; L. 1982, ch. 72, § 7; July 1.



12-1413 Same; bonds.

12-1413. Same; bonds. Whenever the governing body of any city coming within the provisions of the preceding section shall pave, grade, curb, gutter, macadam or gravel, or repave, recurb, regutter, remacadam or regravel or otherwise improve any street, avenue or road from the corporate limits of said city to the entrance of its cemetery, for which a special tax is to be levied, they may provide for the payment of the cost thereof by the issuance of improvement bonds for the total cost of such improvement as provided by law.

History: R.S. 1923, § 12-1413; L. 1982, ch. 72, § 8; July 1.



12-1414 Same; tax levies.

12-1414. Same; tax levies. The governing body shall provide for the payment of the cost of such improvements by installments of equal amounts in each year, and shall make a levy upon all of the property in the city each year to pay the interest and installments on such bonds, which levy shall be in addition to any other levies heretofore authorized.

History: R.S. 1923, § 12-1414; Dec. 27.



12-1415 Same; bond election, when.

12-1415. Same; bond election, when. No bonds shall be issued under this act until the same have been authorized by a majority of the voters of such city, voting on such proposition submitted at a general election or a special election called for that purpose by the governing body of such city. Such proposition shall specify the street, avenue or road to be improved and the amount of bonds to be issued therefor: Provided, however, That in case such proposed improvement can be made for five thousand dollars ($5,000) or less, the said proposition need not be submitted to a vote.

History: R.S. 1923, § 12-1415; Dec. 27.



12-1416 Transfer of management of association to city or township.

12-1416. Transfer of management of association to city or township. Any cemetery association or company now incorporated or hereafter incorporated under the laws of the state of Kansas is hereby authorized, at a meeting publicly advertised for the purpose for at least thirty days, by a majority of the stock or shares present, to place the management and control of its property and affairs under a board of directors or trustees, as provided in its charter, to be appointed by the governing body of an incorporated city within or adjoining the township in which its principal plat or grounds are located, or to be appointed by the township board of such township.

History: L. 1915, ch. 97, § 1; April 2; R.S. 1923, § 12-1416.



12-1417 Same; election; debts.

12-1417. Same; election; debts. Any city or township may, by a majority vote of the electors voting on the proposition at any regular election, or special election called for the purpose as other special elections are called and held, authorize and direct its governing body, or its township board, to accept such management and control of the business and property of such association or company: Provided, The city or township shall not be held liable for the debts and other obligations, existing or thereafter created, of such cemetery association or company.

History: L. 1915, ch. 97, § 2; April 2; R.S. 1923, § 12-1417.



12-1418 Same; trustee for funds; nonliability.

12-1418. Same; trustee for funds; nonliability. Any city or township is hereby authorized to act as trustee for funds placed in trust to be used in improving, maintaining and caring for the lots, graves, monuments, vaults or other cemetery property of cemetery stockholders or lot owners and shall, from time to time, appropriate such funds and the income therefrom, if any, to the board of directors or trustees of such association or company, for the purpose and according to the terms mentioned in the deed in trust, to be used by such board for the purposes of the trust: Provided, That the city or township shall not be held liable for the misuse of such funds by the said board.

History: L. 1915, ch. 97, § 3; April 2; R.S. 1923, § 12-1418.



12-1419 Same; records; deeds in trust.

12-1419. Same; records; deeds in trust. The city clerk, or the township clerk, shall keep suitable records of the proceedings of the council or township board in reference to the carrying out of the provisions of this act. He or she shall also record therein the deeds in trust for trust funds, the approval of the same, and the receipt of the city or township treasurer for the funds, and such records shall be provided for and kept as other records of the city or township. The deeds in trust may be returned to the makers after endorsing on the back thereof the clerk's certificate of record showing the book, page and date of record of the same.

History: L. 1915, ch. 97, § 4; April 2; R.S. 1923, § 12-1419.



12-1419a Disposition of property for burial purposes.

12-1419a. Disposition of property for burial purposes. Any disposition of property whether in trust or otherwise, heretofore or hereafter made for the maintenance, improvement, embellishment, or care of any cemetery, churchyard or other place for the burial of the dead, or any portion thereof, or grave therein, or monument or tomb, or other erections on or about the same is hereby declared to be a public charity and shall not fail by reason of such disposition having been made in perpetuity: Provided, Nothing in this act shall affect suits for the construction of any such disposition pending in any court of record in this state at the effective date of this act.

History: L. 1941, ch. 186, § 1; June 30.



12-1419b Acquisition by gift in city or township, when.

12-1419b. Acquisition by gift in city or township, when. The governing body of any city or township is hereby empowered to accept by resolution as a gift any cemetery owned by religious bodies, denominations or unincorporated associations when such transfer is made in accordance with, and in the manner provided by, the bylaws of such religious body, denomination or unincorporated association.

History: L. 1949, ch. 125, § 1; June 30.



12-1419c Same; effect.

12-1419c. Same; effect. After such cemetery is transferred and accepted by a city or township it shall become a public cemetery and subject to all provisions of article 14 of chapter 12 of the Kansas Statutes Annotated, and all acts amendatory thereof or supplemental thereto.

History: L. 1949, ch. 125, § 2; June 30.



12-1420 Cemetery board; appointment; salary of secretary.

12-1420. Cemetery board; appointment; salary of secretary. Any city may, by ordinance, create a cemetery board of seven directors, to manage, operate, maintain and improve cemeteries owned by the city. Such directors shall be appointed by the mayor with the consent of the governing body, from the residents of the city at large, but no person holding any official position under the city shall be appointed a director while holding such office. The directors shall receive no compensation for such services, except that the board of directors may pay the secretary such a sum per annum as the governing body of the city shall fix for keeping the records, selling the lots, and other duties devolving upon the secretary in that office.

History: L. 1927, ch. 107, § 1; L. 1945, ch. 99, § 5; L. 1982, ch. 72, § 9; July 1.



12-1422 Same; term of office; removal; vacancies.

12-1422. Same; term of office; removal; vacancies. Said directors shall hold office, two for one year, two for two years and three for three years from the first day of February following their appointment, and annually thereafter the mayor shall, on or before the first day of February of each year, appoint directors to take the place of the retiring directors, who shall hold office for a term of three years and until their successors are appointed. The mayor may, by and with the consent of the governing body, remove any director for misconduct or neglect of duty. Vacancies in the board of directors occasioned by removal, resignation or otherwise, shall be filled in like manner as original appointments for unexpired terms.

History: L. 1927, ch. 107, § 3; June 1.



12-1423 Same; organization.

12-1423. Same; organization. Said directors shall, immediately after their appointment, meet and organize by the selection of one of their number as president, and the election of such other officers as they may deem necessary, and who shall hold office for one year. They shall make and adopt such bylaws, rules and regulations for their own guidance and for the regulation and government of the city cemeteries as they may deem expedient and not inconsistent with this act. They shall have charge of and supervision over the city cemeteries, with exclusive power to expend cemetery funds in maintaining, caring for and improving said cemeteries.

History: L. 1927, ch. 107, § 4; June 1.



12-1424 Same; treasurer; term; bond.

12-1424. Same; treasurer; term; bond. It shall be the duty of the directors of every cemetery [board]appointed under the provisions of this act to elect a treasurer of such board, who shall hold office for a term of two years and until his or her successor is elected and qualified, and shall give bond in such amount as the board may direct, to be approved by the board, for the safekeeping and the due disbursement of all funds that may come into his or her hands as such treasurer.

History: L. 1927, ch. 107, § 5; June 1.



12-1425 Same; sexton and assistants.

12-1425. Same; sexton and assistants. They shall have power to appoint a suitable sexton and necessary assistants, and fix their compensation, and shall also have the power to remove such appointees, and in general carry out the spirit of this act in maintaining the cemeteries in proper and suitable condition.

History: L. 1927, ch. 107, § 6; June 1.



12-1426 Same; annual reports.

12-1426. Same; annual reports. Said board of directors shall, on or before the 15th day of January of each year, make an annual report to the governing body stating the conditions of the trust on the 31st day of December preceding, the various sums of money received from the cemetery fund and other sources, and how such money has been expended, and with such other information and suggestions as they may deem of general interest. Such report shall be verified by affidavit of the president and secretary.

History: L. 1927, ch. 107, § 7; June 1.



12-1427 Same; abolishment of board; election; petition, when.

12-1427. Same; abolishment of board; election; petition, when. Any city may abandon this method of governing the cemeteries and abolish the cemetery board by a majority of the qualified electors of such city at any regular election or at a special election called for that purpose, and such election shall be called only upon the presentation of a petition to the governing body of said city, signed by not less than twenty-five percent of the qualified voters of such city, praying for such election; the question to be submitted in the usual form: Provided, That no such election shall be called until two or more years after such cemetery board is created.

History: L. 1927, ch. 107, § 8; June 1.



12-1428 Revestment of title; procedure.

12-1428. Revestment of title; procedure. (a) Whenever any city or any township has acquired a cemetery from a cemetery association and such city or township or its predecessor in title shall have heretofore conveyed to any person or persons the right of interment upon any platted lot or designated piece of ground within the area of such cemetery and the deed or conveyance thereto from such city or township or its predecessor in title or the predecessor of such title owner provides that the lot shall be held subject to all the regulations of the governing body of such cemetery, and the owners thereof named in such deed or conveyance neglect or refuse to observe such regulations, for the period of 10 successive years, the governing body of such cemetery may revest such city or township with the title to the portion of such cemetery lot not actually used for burial purposes, and in addition thereto sufficient space for two additional graves adjacent to any graves then on such lot, in the manner and procedure specified in subsection (b).

(b) If the owner of such cemetery lot shall be a resident of the county wherein such cemetery is located, then such governing body may cause to be served upon such owner, in the manner prescribed by law for the service of a summons in a civil action, a notice specifying the amount unpaid for lot care upon such lot, and specifying a time within which the same must be paid to the city clerk or township clerk, which time shall not be less than 30 days from the date of the service of such notice, and further specifying that upon the failure of such owner of such lot to pay the amount specified in such notice within such specified time that the governing body will take the necessary steps to revest the city or township with the title to the portion of such cemetery lot not actually used for burial purposes.

History: L. 1935, ch. 104, § 1; L. 1974, ch. 62, §1; L. 1982, ch. 72, § 10; July 1.



12-1429 Same; conditions; notice to nonresidents.

12-1429. Same; conditions; notice to nonresidents. Whenever it is determined by the return of the sheriff of the county in which the cemetery is located that the owner or owners of one or more lots subject to K.S.A. 12-1428 are not residents of the county and cannot be found therein, the governing body may cause the notice required by K.S.A. 12-1428 to be published once in the official county newspaper and shall cause a copy of such notice to be served on the owner or owners thereof by registered mail addressed to their last known address. The notice shall specify a time for payment not less than 30 days after the completed service of such notice by publication thereof.

History: L. 1935, ch. 104, § 2; L. 1981, ch. 173, § 20; July 1.



12-1430 Same; record of proceedings.

12-1430. Same; record of proceedings. All such notices with the proof of service or publication thereof, and all such resolutions adopted by the governing body of said cemetery shall be made a part of the records of said governing board.

History: L. 1935, ch. 104, § 3; May 15.



12-1431 Same; actions to determine title.

12-1431. Same; actions to determine title. If for thirty days after completion of such service or publication the party or parties fail to conform with the demands of such resolution, the rights of such party or parties may be deemed abandoned, and thereupon said governing body may bring an action in the district court of said county against all parties so in default, uniting as many parties so in default as it may desire in one action, to have the rights of said parties in such lots or parcels terminated and the property restored to the governing body of such cemetery free of any right, title or interest of all such defaulting parties, their heirs or assigns. Such action in all other respects shall be brought and determined in the same manner as ordinary actions to determine title to real estate.

History: L. 1935, ch. 104, § 4; May 15.



12-1432 Same; abandonment by grantee or holder.

12-1432. Same; abandonment by grantee or holder. In all such cases the fact that such grantee or holder has not, for a term of fifteen successive years or more, observed the regulations of the governing body of such cemetery shall be prima facie evidence that such party has abandoned such lots.

History: L. 1935, ch. 104, § 5; May 15.



12-1433 Same; judgment may be recorded.

12-1433. Same; judgment may be recorded. A certified copy of the judgments in such actions quieting title may be filed in the office of the register of deeds in and for the county in which said parcel is situated.

History: L. 1935, ch. 104, § 6; May 15.



12-1434 Same; description; ingress and egress.

12-1434. Same; description; ingress and egress. Such notice and all proceedings had pursuant to this chapter in relation to any such cemetery lots, shall distinctly describe by metes and bounds the portion of such cemetery lot unused for burial purposes; and such city is hereby required to leave sufficient ingress to, and egress from, any grave upon said lot, either by duly dedicated streets or alleys in said cemetery, or by leaving sufficient of the unused portion of such cemetery lot for such purpose.

History: L. 1935, ch. 104, § 7; May 15.



12-1435 Same; perpetual care contracts exempt.

12-1435. Same; perpetual care contracts exempt. This act shall not apply to any lot or lots in any cemetery where a perpetual care contract has been entered into between such cemetery and the owner of such lot.

History: L. 1935, ch. 104, § 8; May 15.



12-1436 Same; title reinvested in city or township; reconveyance to lot holder, when.

12-1436. Same; title reinvested in city or township; reconveyance to lot holder, when. Compliance with the terms of this act shall as fully reinvest the city or township with, and divest the record owner and his or her descendants of, the title to such portion of such cemetery lot unused for burial purposes, as though the same had never been conveyed to any person, and such city or township shall have, hold and enjoy such reclaimed portions of such lots for its own uses and purposes, subject to the laws of this state, and to the charter, bylaws, rules and regulations of such cemetery: Provided, That such city or township shall not be permitted to alienate any such lot for the period of one year from and after the adoption of the resolution provided for in this act by the governing body of such cemetery: And further provided, That if at any time during said one-year period, any person or persons entitled to such cemetery lot by the laws of this state, shall pay or cause to be paid to the city clerk or township clerk all said unpaid lot care, together with the expenses of the service of the notice hereinbefore provided for, and any additional sums due for lot care subsequent to the date of such notice, as prescribed by the bylaws, rules and regulations of such cemetery, and shall take out and pay for a perpetual care contract upon such lot, the said governing body shall reconvey such lots to the person or persons lawfully entitled to the same.

History: L. 1935, ch. 104, § 9; L. 1974, ch. 62, §2; July 1.



12-1437 Authority to accept trust funds.

12-1437. Authority to accept trust funds. Cities owning cemeteries are hereby authorized to accept funds from individuals for the upkeep of burial lots.

History: L. 1937, ch. 122, § 1; L. 1982, ch. 72, § 11; July 1.



12-1438 Same; investment and use of income.

12-1438. Same; investment and use of income. Upon receipt of funds for such purpose, such city shall place same in a special trust fund, to be invested by said city as the donor may direct or if the donor has not specified, such fund shall be invested in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein with the income from said sum to be used for the maintenance and upkeep of such lots as the donor may direct.

History: L. 1937, ch. 122, § 2; L. 1977, ch. 54, § 9; July 1.



12-1439 Same; ordinance required.

12-1439. Same; ordinance required. This act shall apply only to such cities as may elect to come under the same by ordinance.

History: L. 1937, ch. 122, § 3; L. 1982, ch. 72, § 12; July 1.



12-1440 Revestment of title to lots; procedure.

12-1440. Revestment of title to lots; procedure. (a) For the purposes of this act, the term "lot owner" means the purchaser of the cemetery lot or such purchaser's heirs, administrators, trustees, legatees, devisees, or assigns.

(b) Whenever a city or a township has acquired real estate for the purpose of maintaining a cemetery or has acquired a cemetery from a cemetery association, and such city or township or its predecessor in title has conveyed any platted lot or designated piece of ground within the area of such cemetery, and the governing body of such city or township is the governing body of such cemetery as provided by K.S.A. 12-1402, the title to any conveyed platted lots or designated pieces of ground, other than ground actually used for burial purposes and all ground within two feet thereof, may be revested in such city or township in the following manner and subject to the following conditions:

(1) No interment shall have been made in the lot and the title to such lot shall have been vested in the present owner for a period of at least 50 years prior to the commencement of any proceedings under this section.

(2) If the lot owner of any cemetery lot is a resident of the county where the cemetery is located, the governing body shall cause to be served upon such lot owner a notice that proceedings have been initiated to revest the title of such lot in the city or township and that such lot owner may within the time provided by the notice file with the clerk of such city or township, as applicable, a statement in writing explaining how rights in the cemetery lot were acquired and such person's desire to claim such rights in the lot. The notice shall be served in the manner provided for service of summons in a civil case and shall provide a period of not less than 30 days in which the statement can be filed. If the governing body ascertains that the statement filed by the lot owner is correct and the statement contains a claim asserting the rights of the lot owner in the lot, all proceedings by the governing body to revest title of the lot in the city or township shall be null and void and such proceedings shall be summarily terminated by the governing body as to the lots identified in the statement.

(3) If it is determined by the return of the sheriff of the county in which the cemetery is located that the lot owner is not a resident of the county and cannot be found therein, the governing body may cause the notice required by subsection (a) to be published once each week for two consecutive weeks in the official city newspaper of the city or, in the case of a township, a newspaper of general circulation within the county. Such notice shall contain a general description of the title revestment proceedings to be undertaken by the governing body pursuant to this act, lot numbers and descriptions and lot owners' names. In addition, the notice shall notify the lot owner that such lot owner may within the time provided file with the city or township clerk a statement setting forth how such lot owner acquired rights in the cemetery lot and that such lot owner desires to assert such rights. If the governing body ascertains that the statement filed by the lot owner is correct and the statement contains a claim asserting the rights of the lot owner in the lot, all proceedings by the governing body to revest title to the lot in said city or township shall be null and void and such proceedings shall be summarily terminated by the governing body as to the lots identified in the statement.

(4) All notices, with proofs of service, mailing and publication thereof, and all resolutions adopted by the governing body relative to these revestment proceedings shall be made a part of the records of such governing body.

(5) Upon expiration of the period of time allowed for the filing of statements by lot owners as contained in the notice served personally, by mail or published, all parties who fail to file with the city clerk their statement asserting their rights in the cemetery lots shall be deemed to have abandoned their rights and claims in the lot, and the governing body may bring an action in the district court of the county in which the cemetery is located against all lot owners in default, joining as many parties so in default as it may desire in one action, to have the rights of the parties in such lots or parcels terminated and the property restored to the governing body of such cemetery free of any right, title or interest of all such defaulting parties or their heirs, administrators, trustees, legatees, devisees or assigns. Such action in all other respects shall be brought and determined in the same manner as ordinary actions to determine title to real estate.

(6) In all such cases the fact that grantee, holder or lot owner has not, for a term of more than 50 successive years, had occasion to make an interment in the cemetery lot and the fact that such grantee, holder or lot owner did not upon notification assert a claim in such lot, as hereinbefore provided, shall be prima facie evidence that the party has abandoned any rights such party may have had in such lot.

(7) A certified copy of the judgments in such actions quieting title may be filed in the office of the register of deeds in and for the county in which the cemetery is situated.

(8) All notices and all proceedings pursuant to this act shall distinctly describe the portion of such cemetery lot unused for burial purposes and the city or township shall leave sufficient ingress to, and egress from, any grave upon the lot, either by duly dedicated streets or alleys in the cemetery, or by leaving sufficient amounts of the unused portions of the cemetery for such purposes.

(9) This act shall not apply to any lot in any cemetery where a perpetual care contract has been entered into between such cemetery, city or township and the owner of such lot.

(10) Compliance with the terms of this act shall as fully revest the city or township with, and divest the lot owner of record of the title to such portions of such cemetery lot unused for burial purposes as though the lot had never been conveyed to any person, and such city or township shall have, hold and enjoy such unclaimed portions of such lots for its own uses and purposes, subject to the laws of this state, and to the charter, bylaws, ordinances, rules and regulations of such cemetery and city or township.

History: L. 1971, ch. 48, § 1; L. 1975, ch. 63, § 1; L. 1976, ch. 78, § 1; L. 1981, ch. 173, § 21; L. 1982, ch. 72, § 13; July 1.



12-1441 Prevention of unintended cemetery uses by cities or counties; definitions.

12-1441. Prevention of unintended cemetery uses by cities or counties; definitions. (a) The governing body of any city or county which has established, acquired or otherwise assumed control of any cemetery or burial grounds shall prevent such cemetery or burial grounds from being used for dumping grounds, building sites, playgrounds, places of entertainment or amusement, public parks, athletic fields, parking grounds or any purpose other than for burial or other intended cemetery purposes.

(b) The fact that any tract of land has been set apart for burial purposes and that a part or all of such tract has been used for burial purposes shall be evidence that such grounds were set aside and used for burial purposes regardless of whether graves are visible on any part of the grounds. For the purposes of this act, the terms "cemetery" and "burial grounds" shall mean parcels of land set aside and used for the interment of human bodies.

History: L. 1977, ch. 50, § 1; July 1.






Article 15 LICENSURE AND EXAMINATION OF CERTAIN CONTRACTORS

12-1503 Board of examiners; composition; appointment; compensation.

12-1503. Board of examiners; composition; appointment; compensation. There may be established in every city a board of examiners of plumbers consisting of three members, one of whom shall be a member of the health department of the city, who shall be ex officio chairperson of the board of examiners; a second member, who shall be a master plumber; and a third member, who shall be a journeyman plumber. The second and third members shall be appointed by the mayor and approved by the governing body of the city, and may be paid from the general fund of the city, in such amount as the governing body of the city may designate.

History: L. 1903, ch. 377, § 3; R.S. 1923, § 12-1503; L. 1945, ch. 102, § 1; L. 1986, ch. 73, § 5; July 1.



12-1505 Plumbing and sewerage regulations; permit.

12-1505. Plumbing and sewerage regulations; permit. Each city in the state having a system of water supply or sewerage may by ordinance, prescribe rules and regulations for the materials, construction and inspection of all plumbing and sewerage placed in or in connection with any building in each city, and may further provide that no plumbing work shall be done, except in case of repairing leaks, without a permit first being issued therefor upon such terms and conditions as such city shall prescribe.

History: L. 1903, ch. 377, § 5; R.S. 1923, § 12-1505. L. 1986, ch. 73, § 6; July 1.



12-1508 Competency of plumbers for licensure; designation of standard examinations.

12-1508. Competency of plumbers for licensure; designation of standard examinations. Standard examinations for the determination of competency of plumbing contractors and master and journeyman plumbers, as promulgated or administered, or both, by the international code council (ICC), the international association of plumbing and mechanical officials (IAPMO) or Prometric, a current subsidiary of educational testing services in effect on July 1, 2008, are hereby designated as the standard examinations for determining the qualification of persons seeking licensure as plumbing contractors and master and journeyman plumbers for the purposes of this act.

History: L. 1986, ch. 73, § 1; L. 1989, ch. 59, § 9; L. 1992, ch. 60, § 1; L. 2008, ch. 34, § 1; July 1.



12-1509 Rules and regulations relating to licensure and examination; certificate of competency; uniform fee required; where licenses valid; continuing education; field experience; installation, improvement, repair, maintenance or inspection of medical gas piping systems.

12-1509. Rules and regulations relating to licensure and examination; certificate of competency; uniform fee required; where licenses valid; continuing education; field experience; installation, improvement, repair, maintenance or inspection of medical gas piping systems. (a) Any county or city requiring the licensure of plumbers practicing within the county or city may conduct examinations designated by K.S.A. 12-1508, and amendments thereto, for the purpose of determining the competency of applicants for such licensure and shall not be allowed to ask further questions not designated on such examination. The board of county commissioners of such county or the governing body of such city shall adopt rules and regulations: (1) Governing the conduct and grading of such examinations; (2) prescribing a minimum score of 75% for passage of examinations; (3) fixing a uniform fee to be charged all applicants taking each such examination; and (4) requiring all persons receiving such license annually to obtain not less than 12 hours biennially or six hours annually of continuing education approved by such local governing body. Not less than six hours biennially or three hours annually shall consist of code education. Continuing education may be provided by the local governing body, a nationally recognized trade association, community college, technical school, technical college or other provider approved by the local governing body. All hours of education shall consist of training relative to construction, maintenance and code update training. Neither the county commission nor the governing body of such city shall impose any restriction on the number of providers of such continuing education.

(b) The certificate of competency received by any person who completes the experience requirements specified in subsections (e) and (f) and who successfully passes an examination designated by K.S.A. 12-1508, and amendments thereto, shall be valid proof of competency for licensure, without additional examination, in any county or city of the state which requires licensure of plumbers practicing within such county or city. The county or city shall issue the appropriate certificate to any applicant therefor who presents such a certificate of competency and who demonstrates that such applicant has met the experience requirements specified in subsections (e) and (f). The county or city shall fix a uniform fee to be charged all such applicants for licensure.

(c) All new licenses issued by a county or city upon the basis of successful passage of an examination designated by K.S.A. 12-1508, and amendments thereto, shall bear a distinctive notation identifying the testing agency and the specific test by name. All such licenses renewed upon the basis of completed continuing education as provided by subsection (a) shall bear a distinctive notation to verify such completion. All such licenses shall be valid in any other county or city which requires examination and licensure of plumbers for practice in such county or city.

(d) No person who was certified or licensed prior to July 1, 1989, upon the basis of passage of a standard examination designated as such under the provisions of article 15 of chapter 12 of the Kansas Statutes Annotated, and amendments thereto, and whose certificate or license was issued by a political subdivision which prescribed a minimum score of not less than 70% for passage of such examination, shall be required to be reexamined for renewal of certification or licensure.

(e) Before issuing a journeyman certificate, the issuing jurisdiction shall verify the validity of the applicant's documented proof of a minimum of two years field experience. "Field experience" means working under the direct supervision of a person having a valid journeyman certificate or master certificate or attending trade related schooling. No more than one year of the requirement may be satisfied by trade related schooling. Schooling shall consist of a minimum of 930 program hours documented by a certificate of completion.

(f) Before issuing a master certificate, the issuing jurisdiction shall verify the validity of the applicant's documented proof of having a valid journeyman certificate for a minimum of two years or having field experience for a minimum of four years.

(g) (1) No person shall install, improve, repair, maintain or inspect a medical gas piping system within a county or city unless such person: (A) Is licensed under the provisions of K.S.A. 12-1508 et seq., and amendments thereto; and (B) is certified under the appropriate professional qualifications standard or standards of ASSE Series 6000. All installers shall obtain a proper permit from the county or city for which the medical gas is being installed, all inspections shall be done by a third party agency certified under the appropriate professional qualifications standard or standards of ASSE Series 6000 for medical gas systems inspectors and all documentation of the inspections and certifications of installers and inspectors shall be provided to the county or city prior to any occupancy of the building or unit of the building in which the medical gas piping has been installed until an occupancy permit is issued. This subsection shall not apply in counties or cities in which building codes require an inspector certified by a nationally-recognized code organization to inspect medical gas installation prior to an occupancy permit being issued or to limited maintenance on a medical gas piping system previously installed in a hospital when performed by hospital maintenance personnel.

(2) As used in this subsection (g):

(A) "Medical gas piping" means the piping used solely to transport gasses used for medical purposes at a health care facility or the place of business of a health care provider;

(B) "limited maintenance" means minor repair or replacement of incidental parts and any related inspection or testing; and

(C) "hospital" means a medical care facility as defined in K.S.A. 65-425, and amendments thereto, and includes within its meaning any clinic, long-term care facility, limited care residential facility and joint enterprises for the provision of health care services operated in connection with the operation of the medical care facility.

History: L. 1986, ch. 73, § 2; L. 1989, ch. 59, § 10; L. 2005, ch. 143, § 1; L. 2009, ch. 16, § 1; L. 2010, ch. 121, § 1; L. 2011, ch. 32, § 1; L. 2012, ch. 43, § 1; L. 2014, ch. 118, § 9; July 1.



12-1510 Alternative examinations authorized; validity of license limited; codes, standards and regulations; inspections and fees; reciprocal agreements.

12-1510. Alternative examinations authorized; validity of license limited; codes, standards and regulations; inspections and fees; reciprocal agreements. Within their respective jurisdictions and subject to the provisions of K.S.A. 12-1509, any city or county may:

(a) Utilize examinations other than those designated by K.S.A. 12-1508 for the examination of plumbers for licensure to practice only within the jurisdiction of such city or county;

(b) adopt and enforce such plumbing codes, standards and regulations as the board of county commissioners or governing body of the city deem appropriate; and

(c) conduct such inspections and fix such reasonable fees therefor as the board of county commissioners or governing body of the city may prescribe.

Except when authorized by reciprocal agreement between the political subdivisions involved, licenses granted upon the basis of examinations other than those designated by K.S.A. 12-1508 shall not authorize a plumber to practice outside of the jurisdiction of the city or county granting such license.

History: L. 1986, ch. 73, § 3; July 1.



12-1511 Construction of act; inapplicable to practice of engineering.

12-1511. Construction of act; inapplicable to practice of engineering. Nothing in this act shall be construed to allow any person, firm, corporation, partnership, association or combination thereof to engage in the practice of engineering as defined by K.S.A. 74-7003, and amendments thereto, without having first received a license or authorization to practice engineering by the Kansas state board of technical professions.

History: L. 1986, ch. 73, § 4; July 1.



12-1525 Competency of electricians for licensure; designation of standard examinations.

12-1525. Competency of electricians for licensure; designation of standard examinations. Standard examinations for the determination of competency of electrical contractors, master and journeyman electricians and residential electricians, as promulgated or administered, or both, by the international code council (ICC), the international association of plumbing and mechanical officials (IAPMO) or Prometric, a current subsidiary of educational testing services in effect on July 1, 2008, are hereby designated as the standard examinations for determining the qualification of persons seeking licensure as electrical contractors, master and journeyman electricians and residential electricians for the purposes of this act.

History: L. 1986, ch. 65, § 1; L. 1989, ch. 59, § 11; L. 1990, ch. 71, § 1; L. 1993, ch. 99, § 1; L. 2008, ch. 34, § 2; July 1.



12-1526 Rules and regulations relating to examination and licensure; certificate of competency; uniform fee required; where licenses valid; continuing education; field experience.

12-1526. Rules and regulations relating to examination and licensure; certificate of competency; uniform fee required; where licenses valid; continuing education; field experience. (a) Any county or city requiring the licensure of electricians practicing within the county or city may conduct examinations designated by K.S.A. 12-1525, and amendments thereto, for the purpose of determining the competency of applicants for such licensure and shall not be allowed to ask further questions not designated on such examination. The board of county commissioners of such county or the governing body of such city shall adopt rules and regulations: (1) Governing the conduct and grading of such examinations; (2) prescribing a minimum score of 75% for passage of examinations; (3) fixing a uniform fee to be charged all applicants taking each such examination; and (4) requiring all persons receiving such license to obtain not less than 12 hours biennially or six hours annually of continuing education approved by such local governing body. Not less than six hours biennially or three hours annually shall consist of code education. Continuing education may be provided by the local governing body, a nationally recognized trade association, community college, technical school, technical college or other provider approved by the local governing body. All hours of education shall consist of training relative to construction, maintenance and code update training. Neither the county commission nor the governing body of such city shall impose any restriction on the number of providers of such continuing education.

(b) The certificate of competency received by any person who completes the experience requirements specified in subsections (e) and (f) and who successfully passes an examination designated by K.S.A. 12-1525, and amendments thereto, shall be valid proof of competency for licensure, without additional examination, in any county or city of the state which requires licensure of electricians practicing within such county or city. The county or city shall issue the appropriate certificate to any applicant therefor who presents such a certificate of competency and who demonstrates that such applicant has met the experience requirements specified in subsections (e) and (f). The county or city shall fix a uniform fee to be charged all such applicants for licensure.

(c) All new licenses issued by a county or city upon the basis of successful passage of an examination designated by K.S.A. 12-1525, and amendments thereto, shall bear a distinctive notation identifying the testing agency and the specific test by name. All licenses renewed upon the basis of completed continuing education as provided by subsection (a) shall bear a distinctive notation to verify such completion. All such licenses shall be valid in any other county or city which requires examination and licensure of electricians for practice in such county or city.

(d) No person who was certified or licensed prior to July 1, 1989, upon the basis of passage of a standard examination designated as such under the provisions of article 15 of chapter 12 of the Kansas Statutes Annotated, and amendments thereto, and whose certificate or license was issued by a political subdivision which prescribed a minimum score of not less than 70% for passage of such examination, shall be required to be reexamined for renewal of certification or licensure.

(e) Before issuing a journeyman or residential certificate, the issuing jurisdiction shall verify the validity of the applicant's documented proof of a minimum of two years field experience. "Field experience" means working under the direct supervision of a person having a valid journeyman certificate, residential certificate or master certificate or attending trade related schooling. No more than one year of the requirement may be satisfied by trade related schooling. Schooling shall consist of a minimum of 930 program hours documented by a certificate of completion.

(f) Before issuing a master certificate, the issuing jurisdiction shall verify the validity of the applicant's documented proof of having a valid journeyman certificate for a minimum of two years.

History: L. 1986, ch. 65, § 2; L. 1989, ch. 59, § 12; L. 2006, ch. 185, § 1; L. 2009, ch. 16, § 2; L. 2012, ch. 43, § 2; L. 2014, ch. 118, § 10; July 1.



12-1527 Alternative examinations authorized; validity of license limited; codes, standards and regulations; inspections and fees; reciprocal agreements.

12-1527. Alternative examinations authorized; validity of license limited; codes, standards and regulations; inspections and fees; reciprocal agreements. Within their respective jurisdictions and subject to the provisions of K.S.A. 12-1526, and amendments thereto, any city or county may:

(a) Utilize examinations other than those designated by K.S.A. 12-1525, and amendments thereto, for the examination of electricians for licensure to practice only within the jurisdiction of such city or county;

(b) adopt and enforce such electrical codes, standards and regulations as the board of county commissioners or governing body of the city deem appropriate; and

(c) conduct such inspections and fix such reasonable fees therefor as the board of county commissioners or governing body of the city may prescribe.

Except when authorized by reciprocal agreement between the political subdivisions involved, licenses granted upon the basis of examinations other than those designated by K.S.A. 12-1525, and amendments thereto, shall not authorize an electrician to practice outside of the jurisdiction of the city or county granting such license.

History: L. 1986, ch. 65, § 3; L. 1990, ch. 71, § 2; July 1.



12-1528 Construction of act; inapplicable to practice of engineering.

12-1528. Construction of act; inapplicable to practice of engineering. Nothing in this act shall be construed to allow any person, firm, corporation, partnership, association or combination thereof to engage in the practice of engineering as defined by K.S.A. 74-7003, and amendments thereto, without having first received a license or authorization to practice engineering by the Kansas state board of technical professions.

History: L. 1986, ch. 65, § 4; July 1.



12-1540 Definitions.

12-1540. Definitions. As used in this act:

(a) "Mechanical heating, ventilation and air conditioning contractor" means any person, firm, copartnership, corporation, association or combination thereof, who undertakes or offers to undertake for another, for hire, the planning, laying out, supervising and installing or making of additions, alterations and repairs in the installation of mechanical heating, ventilation and air conditioning systems;

(b) "master heating, ventilation and air conditioning mechanic" means any person having the necessary qualifications, training, experience and technical knowledge to properly plan, lay out and supervise the installation and repair of mechanical heating, ventilation and air conditioning systems;

(c) "journeyman heating, ventilation and air conditioning mechanic" means any person having the necessary qualifications, training, experience and technical knowledge to install and repair mechanical heating, ventilation and air conditioning systems;

(d) "general contractor" means any person having the necessary technical knowledge to properly plan and supervise the unlimited erection, alteration, addition or repair of any building or structure;

(e) "building contractor" means any person having the necessary technical knowledge to properly plan and supervise the erection, remodel or addition to any building not exceeding three stories in height and nonstructural remodeling of any building; and

(f) "residential contractor" means any person having the necessary technical knowledge to properly plan and supervise the erection, remodeling, addition, repair or improvement of one or two family dwellings.

History: L. 1989, ch. 59, § 1; July 1.



12-1541 Competency of mechanical heating, ventilation and air conditioning contractors, masters and journeymen; designation of standard examinations.

12-1541. Competency of mechanical heating, ventilation and air conditioning contractors, masters and journeymen; designation of standard examinations. Standard examinations for the determination of competency of mechanical heating, ventilation and air conditioning contractors and master and journeyman heating, ventilation and air conditioning mechanics, as promulgated or administered, or both, by the international code council (ICC), the international association of plumbing and mechanical officials (IAPMO) or Prometric, a current subsidiary of educational testing services in effect on July 1, 2008, are hereby designated as the standard examinations for determining the qualification of persons seeking licensure as mechanical heating, ventilation and air conditioning contractors and master and journeyman heating, ventilation and air conditioning mechanics, for the purposes of this act.

History: L. 1989, ch. 59, § 2; L. 1992, ch. 60, § 2; L. 2008, ch. 34, § 3; July 1.



12-1542 Rules and regulations relating to licensure and examination; certificate of competency; uniform fee required; where license valid; continuing education; field experience.

12-1542. Rules and regulations relating to licensure and examination; certificate of competency; uniform fee required; where license valid; continuing education; field experience. (a) Any county or city requiring the licensure of mechanical heating, ventilation and air conditioning contractors and master and journeyman heating, ventilation and air conditioning mechanics practicing within the county or city may conduct examinations designated by K.S.A. 12-1541, and amendments thereto, for the purpose of determining the competency of applicants for such licensure and shall not be allowed to ask further questions not designated on such examination. The board of county commissioners of such county or the governing body of such city shall adopt rules and regulations: (1) Governing the conduct and grading of such examinations; (2) prescribing a minimum score of 75% for passage of examinations; (3) fixing a uniform fee to be charged all applicants taking each such examination; and (4) requiring all persons receiving such license annually to obtain not less than 12 hours biennially or six hours annually of continuing education approved by such local governing body. Not less than six hours biennially or three hours annually shall consist of code education. Continuing education may be provided by the local governing body, a nationally recognized trade association, community college, technical school, technical college or other provider approved by the local governing body. All hours of education shall consist of training relative to construction, maintenance and code update training. Neither the county commission nor the governing body of such city shall impose any restriction on the number of providers of such continuing education.

(b) The certificate of competency received by any person who completes the experience requirements specified in subsections (e) and (f) and who successfully passes an examination designated by K.S.A. 12-1541, and amendments thereto, shall be valid proof of competency for licensure, without additional examination, in any county or city of the state which requires licensure of mechanical heating, ventilation and air conditioning mechanics practicing within such county or city. The county or city shall issue the appropriate certificate to any applicant therefor who presents such a certificate of competency and who demonstrates that such applicant has met the experience requirements specified in subsections (e) and (f). The county or city shall fix a uniform fee to be charged all such applicants for licensure.

(c) All new licenses issued by a county or city upon the basis of successful passage of an examination designated by K.S.A. 12-1541, and amendments thereto, shall bear a distinctive notation identifying the testing agency and the specific test by name. All licenses renewed upon the basis of completed continuing education as provided by subsection (a) shall bear a distinctive notation to verify such completion. All such licenses shall be valid in any other county or city which requires examination and licensure of mechanical heating, ventilation and air conditioning contractors and master and journeyman heating, ventilation and air conditioning mechanics for practice in such county or city.

(d) No person who was certified or licensed prior to July 1, 1989, upon the basis of passage of a standard examination designated by the political subdivision and whose certificate or license was issued by such political subdivision which prescribed a minimum score of not less than 70% for passage of such examination, shall be required to be reexamined for renewal of certification or licensure.

(e) Before issuing a journeyman heating, ventilation and air conditioning mechanic certificate, the issuing jurisdiction shall verify the validity of the applicant's documented proof of a minimum of two years field experience. "Field experience" means working under the direct supervision of a person having a valid journeyman certificate or master certificate or attending trade related schooling. No more than one year of the requirement may be satisfied by trade related schooling. Schooling shall consist of minimum of 930 program hours documented by a certificate of completion.

(f) Before issuing a master heating, ventilation and air conditioning certificate, the issuing jurisdiction shall verify the validity of the applicant's documented proof of having a valid journeyman certificate for a minimum of two years or having field experience for a minimum of four years.

History: L. 1989, ch. 59, § 3; L. 2005, ch. 143, § 2; L. 2009, ch. 16, § 3; L. 2012, ch. 43, § 3; L. 2014, ch. 118, § 11; July 1.



12-1543 Alternative examinations authorized; validity of license limited; codes; standards; inspections and fees; reciprocal agreements.

12-1543. Alternative examinations authorized; validity of license limited; codes; standards; inspections and fees; reciprocal agreements. Within their respective jurisdictions and subject to the provisions of K.S.A. 12-1542, any city or county may:

(a) Utilize examinations other than those designated by K.S.A. 12-1541 for the examination of mechanical heating, ventilation and air conditioning contractors and master and journeyman heating, ventilation and air conditioning mechanics for licensure to practice only within the jurisdiction of such city or county;

(b) adopt and enforce such heating, ventilation and air conditioning codes, standards and regulations as the board of county commissioners or governing body of the city deem appropriate; and

(c) conduct such inspections and fix such reasonable fees therefor as the board of county commissioners or governing body of the city may prescribe.

Except when authorized by reciprocal agreement between the political subdivisions involved, licenses granted upon the basis of examinations other than those designated by K.S.A. 12-1541 shall not authorize mechanical heating, ventilation and air conditioning contractors and master and journeyman heating, ventilation and air conditioning mechanics to practice outside of the jurisdiction of the city or county granting such license.

History: L. 1989, ch. 59, § 4; July 1.



12-1544 Construction of act; not applicable to certain technical professions.

12-1544. Construction of act; not applicable to certain technical professions. Nothing in this act shall be construed to allow any person, firm, corporation, partnership, association or combination thereof to engage in the practice of any of the technical professions as defined by K.S.A. 74-7003, and amendments thereto, without having first received a license or authorization to engage in such practice by the Kansas state board of technical professions.

History: L. 1989, ch. 59, § 5; July 1.



12-1556 Competency of general building and residential contractors; designation of standard examinations.

12-1556. Competency of general building and residential contractors; designation of standard examinations. Standard examinations for the determination of competency of general contractors, building contractors and residential contractors, based upon codes and standards effective on July 1, 1992, prepared and published and available upon such date from the International Conference of Building Officials, 6738 N.W. Tower Drive, Kansas City, Missouri 64151 or from Block and Associates, Florida Farm Bureau Building, 5700 S.W. 34th St., #1303, Gainesville, Florida 32608, are hereby designated as the standard examinations for determining the qualification of persons seeking licensure as general contractors, building contractors and residential contractors for the purposes of this act.

History: L. 1989, ch. 59, § 6; L. 1992, ch. 60, § 3; L. 1993, ch. 93, § 1; July 1.



12-1557 Rules and regulations relating to licensure and examination; certificate of competency; uniform fee required; where license valid.

12-1557. Rules and regulations relating to licensure and examination; certificate of competency; uniform fee required; where license valid. (a) Any county or city requiring the licensure of general contractors, building contractors and residential contractors practicing within the county or city may conduct examinations designated by K.S.A. 12-1556 for the purpose of determining the competency of applicants for such licensure and shall not be allowed to ask further questions not designated on such examination. The board of county commissioners of such county or the governing body of such city shall adopt rules and regulations: (1) Governing the conduct and grading of such examinations; (2) prescribing a minimum score of 75% for passage of examinations; and (3) fixing a uniform fee to be charged all applicants taking each such examination.

(b) The certificate of competency received by any person who successfully passes an examination designated by K.S.A. 12-1556 shall be valid proof of competency for licensure, without additional examination, in any county or city of the state which requires licensure of such contractors practicing within such county or city. The county or city shall issue the appropriate license to any applicant therefor who presents such a certificate of competency. The county or city shall fix a uniform fee to be charged all such applicants for licensure.

(c) All licenses issued by a county or city upon the basis of successful passage of an examination designated by K.S.A. 12-1556 shall bear a distinctive notation of such fact. All such licenses shall be valid in any other county or city which requires examination and licensure of such contractors for practice in such county or city.

(d) No person who was certified or licensed prior to July 1, 1989, upon the basis of passage of a standard examination designated by the political subdivision and whose certificate or license was issued by such political subdivision which prescribed a minimum score of not less than 70% for passage of such examination, shall be required to be reexamined for renewal of certification or licensure.

History: L. 1989, ch. 59, § 7; July 1.



12-1558 Alternative examinations authorized; validity of license limited; codes; standards; inspections and fees; reciprocal agreements.

12-1558. Alternative examinations authorized; validity of license limited; codes; standards; inspections and fees; reciprocal agreements. Within their respective jurisdictions and subject to the provisions of K.S.A. 12-1557, any city or county may:

(a) Utilize examinations other than those designated by K.S.A. 12-1556 for the examination of general contractors, building contractors and residential contractors for licensure to practice only within the jurisdiction of such city or county;

(b) adopt and enforce such contracting codes, standards and regulations as the board of county commissioners or governing body of the city deem appropriate; and

(c) conduct such inspections and fix such reasonable fees therefor as the board of county commissioners or governing body of the city may prescribe.

Except when authorized by reciprocal agreement between the political subdivisions involved, licenses granted upon the basis of examinations other than those designated by K.S.A. 12-1556 shall not authorize contractors to practice outside of the jurisdiction of the city or county granting such license.

History: L. 1989, ch. 59, § 8; July 1.






Article 16 MISCELLANEOUS PROVISIONS

12-1608 Quarterly report by treasurer.

12-1608. Quarterly report by treasurer. (a) The treasurer of each city of the first or second class shall publish or cause to be published in a newspaper published in such city, or if there is no newspaper published in such city then in a newspaper published in the county in which such city is located and having a general circulation in such city, within 30 days after the quarter ending in March, June, September and December of each year, a statement showing the total amount received into each fund and the total amount expended from each fund and the cash balances of each fund at the beginning and close of each quarter. Such quarterly statement shall show the amount of outstanding registered warrants, temporary notes, bonds and all other obligations and liabilities of the city.

(b) In the case of cities of the third class, the treasurer shall file an annual statement showing the total amount received into each fund and the total amount expended from each fund and the cash balances of each fund at the beginning and close of each year. Such annual statement shall show the amount of outstanding registered warrants, temporary notes, bonds and all other obligations and liabilities of the city. The annual statement shall be published within 30 days after December 31 of each year in the official city newspaper.

History: L. 1913, ch. 76, § 1; R.S. 1923, § 12-1608; L. 1927, ch. 102, § 1; L. 1984, ch. 70, § 1; L. 1995, ch. 161, § 1; July 1.



12-1609 Same; penalty.

12-1609. Same; penalty. Any city treasurer violating any of the provisions of this act shall be deemed guilty of a misdemeanor and upon the conviction thereof, shall be subject to a fine of not less than twenty-five dollars nor more than one hundred dollars, or by imprisonment in the county jail not less than thirty nor more than ninety days, or by both such fine and imprisonment, for each offense.

History: L. 1913, ch. 76, § 2; April 30; R.S. 1923, § 12-1609.



12-1610a Kansas Government Journal subscriptions.

12-1610a. Kansas Government Journal subscriptions. The governing bodies of the political subdivisions of the state of Kansas are authorized to purchase annual subscriptions to Kansas Government Journal for their officers and employees and to maintain at least one bound set of these journals in their archives for reference.

History: L. 1939, ch. 101, § 1; June 30.



12-1610b Same; compilation of information.

12-1610b. Same; compilation of information. The officers and employees of the political subdivisions of the state of Kansas may cooperate with the editor and the publishers of Kansas Government Journal in the compilation of statistical data and other information on the operation of their respective governments for publication in Kansas Government Journal.

History: L. 1939, ch. 101, § 2; June 30.



12-1610c League of Kansas municipalities; annual dues, expenses of attending meetings.

12-1610c. League of Kansas municipalities; annual dues, expenses of attending meetings. Any city is authorized to pay the annual city dues in the league of Kansas municipalities and to pay the actual expenses of its officers or employees who are authorized by the city governing body to attend any meetings of such league.

History: L. 1947, ch. 122, § 1; L. 1978, ch. 62, § 1; July 1.



12-1610d Same; subscriptions.

12-1610d. Same; subscriptions. Any political subdivision of the state of Kansas is authorized to pay the subscriptions to the local government research services and publications of the league of Kansas municipalities.

History: L. 1947, ch. 122, § 2; April 8.



12-1610e Same; membership in, when; instrumentality; powers; act supplemental.

12-1610e. Same; membership in, when; instrumentality; powers; act supplemental. Any city in the state of Kansas may have membership in the league of Kansas municipalities by action of the governing body and payment of the annual membership dues and subscriptions.

The league of Kansas municipalities is hereby constituted an instrumentality of the member cities of said league. The member cities acting by, through and in the name of such instrumentality are authorized to maintain local government information and research services and facilities and the Kansas government journal. This act shall be supplemental to K.S.A. 12-1610a, 12-1610b, 12-1610c and 12-1610d or any amendments thereto.

History: L. 1953, ch. 66, § 1; April 3.



12-1610f Same; city delegates; powers and duties.

12-1610f. Same; city delegates; powers and duties. The governing body of each member city may elect city delegates from among the city's officers to represent the city in the conduct and management of the affairs of the league of Kansas municipalities. Such city delegates shall have power to adopt resolutions and establish general policies for the conduct of the affairs of said league, to establish annual membership dues and subscriptions, and to provide for the necessary officers and a governing body and to prescribe the powers and duties thereof.

History: L. 1953, ch. 66, § 2; L. 1978, ch. 62, § 2; July 1.



12-1610g Same; powers exercised through instrumentality; limitation on liability; custody of files upon termination.

12-1610g. Same; powers exercised through instrumentality; limitation on liability; custody of files upon termination. The member cities of the league of Kansas municipalities acting by and through such instrumentality and in its name shall have power to purchase, or to receive by gift, devise or bequest, and to hold real and personal property; to sell and convey any such real or personal property; to make contracts; to have and use a seal for such instrumentality; to sue and be sued in the name of such instrumentality in relation to its property and affairs; and to do all other acts necessary to the exercise of the functions of such instrumentality: Provided, That the payments of the current annual membership dues and subscriptions shall be the limit of liability of any member city for the acts and obligations of said instrumentality: Provided further, That in the event the league of Kansas municipalities is dissolved or otherwise terminated all of its files, records, assets and property whatsoever, shall be delivered to the secretary of state to be held in custody for the cities of this state.

History: L. 1953, ch. 66, § 3; April 3.



12-1613 Property of dormant cities.

12-1613. Property of dormant cities. Whenever the municipal organization of any city has become dormant by resignation or vacation of all city offices therein, it shall be the duty of the township board of the township where such city is located to take charge of all the property of the city and hold the same in trust for the city; and the township board shall have the same power and like authority to do all acts for and in behalf of such dormant city, and in the same manner as the township board is empowered to do for the township which it represents.

History: L. 1907, ch. 102, § 1; May 27; R.S. 1923, § 12-1613.



12-1614 Same; election of officers; delivery of property to mayor.

12-1614. Same; election of officers; delivery of property to mayor. Upon the petition of twenty (20) resident citizens of any dormant city, it shall be the duty of the township board to refer the same to the county election officer and city officers shall be elected at the next regular city election. Upon the qualification of the mayor elected, the township board shall deliver to such mayor all property held by said board in trust for said city by virtue of this act.

History: L. 1907, ch. 102, § 2; R.S. 1923, § 12-1614; L. 1968, ch. 274, § 16; April 30.



12-1615 Donations of property for hospital purposes; board of trustees, membership, terms of office, vacancies; administrator contracts; pension and deferred compensation plans for employees; contracts insuring employees and dependents; expenditure of funds for recruitment or retention of professional staff.

12-1615. Donations of property for hospital purposes; board of trustees, membership, terms of office, vacancies; administrator contracts; pension and deferred compensation plans for employees; contracts insuring employees and dependents; expenditure of funds for recruitment or retention of professional staff. (a) As used in this section, the term "hospital" means a medical care facility as defined in K.S.A. 65-425, and amendments thereto, and includes within its meaning any clinic, school of nursing, long-term care facility and child-care facility operated in connection with the operation of the medical care facility.

(b) Any person desiring to make donations of money, personal property or real estate, or to bequeath or devise any such property, for the purpose of founding, establishing, building, furnishing or maintaining a hospital shall have the right to vest the title to the money or property so donated, bequeathed or devised in the board of directors or trustees of any city hospital that may be provided for by law or to vest such title in any city of this state, and when such gift, bequest or devise shall be to any city, if there is no public hospital belonging to or under the control of the city, then the mayor of the city with the consent of the council, or the commissioners of any city under commission government, shall immediately name a five member board of trustees for the hospital, and upon qualification of the trustees, the title shall vest in the trustees, and in any such case, the title shall thereafter be held and controlled by the board according to the terms of the deed, gift, devise or bequest of such property; and as to such property, the board shall be held and considered to be special trustee. At any time subsequent to the initial appointment of a five member board of trustees, the governing body by resolution may increase the number of trustees to serve on the board to seven or nine members. In the event the governing body does not increase by resolution the number of members to serve on the board of trustees, the board of trustees shall consist of five members.

(c) The members of the first board shall hold office for one, two, three, four and five years respectively. Each year the term of one member shall expire and a successor shall be appointed for a term of five years. In case of a vacancy occurring other than by expiration of term of office a successor shall be appointed for the unexpired term. All appointments shall be made in the same manner as original appointments.

(d) Whenever the number of members of an existing board of trustees is increased by resolution of the governing body of the city, the governing body shall provide by resolution for the expiration of the terms of the members appointed to the new positions on the board of trustees to coincide with the expiration of the terms of the members serving on the board of trustees at the time of the creation of the new positions so that no more than a simple majority of the members of the board of trustees is appointed at the same time. Upon the expiration of the terms of those originally appointed pursuant to this subsection, their successors shall be appointed for terms of five years.

(e) The board of hospital trustees shall be authorized to enter into an employment contract to engage the services of an administrator or chief executive officer to manage the affairs of the hospital and which establishes compensation for such services and the terms of engagement; to establish and fund pension and deferred compensation plans for hospital employees; and to procure contracts insuring hospital employees, their dependents, or any class or classes thereof under a policy or policies of life, disability income, health, accident, accidental death and dismemberment, and hospital, surgical and medical expense insurance. The employee's contribution, if any, to the plan and to the premium for such insurance may be deducted by the employer from the employee's salary when authorized in writing by the respective employee so to do. The board may also expend funds deemed necessary in the recruitment or retention of professional staff including, but not limited to, the purchase of professional liability insurance for such staff.

(f) The person making a deed or gift, or the testator, may provide for an advisor or advisory board not exceeding five persons in number to advise and aid in carrying out the wishes of the donor or testator, but such advisor or advisors shall have no vote on the board of trustees unless a legal member thereof.

History: L. 1913, ch. 203, § 1; R.S. 1923, § 12-1615; L. 1971, ch. 49, § 1; L. 1972, ch. 44, § 1; L. 1978, ch. 63, § 1; L. 1984, ch. 71, § 1; L. 1991, ch. 66, § 1; L. 2008, ch. 31, § 1; July 1.



12-1616a Construction and operation of dams across streams or rivers by cities; maintenance and police regulation.

12-1616a. Construction and operation of dams across streams or rivers by cities; maintenance and police regulation. Any city shall have and is hereby vested with full power and authority to acquire by gift, purchase or condemnation a site or sites and to own, construct, maintain and operate one or more dams across streams or rivers; to provide police regulation and from time to time by ordinance to establish such rules and regulations and to employ such agency or agencies as may be necessary or desirable to carry out the powers herein granted.

History: L. 1974, ch. 50, § 1; July 1.



12-1616b Same; approval of plans by chief engineer before bonds issued.

12-1616b. Same; approval of plans by chief engineer before bonds issued. The governing body of any such city shall be the sole judge of the location, size, type of construction and all other details of any such dams subject only to the approval of the plans and specifications for such dams by the chief engineer, division of water resources, which approval shall be obtained before the issuance of any bonds as are hereinafter provided for.

History: L. 1974, ch. 50, § 2; July 1.



12-1616c Dams across streams or rivers; issuance of general obligation bonds; approval of electors required, when; resolution, protest petition; bonds not within debt limitation.

12-1616c. Dams across streams or rivers; issuance of general obligation bonds; approval of electors required, when; resolution, protest petition; bonds not within debt limitation. Cities shall have power to issue general obligation bonds to pay the cost of any lands acquired and the dam or dams constructed thereon when authorized by a vote of a majority of the qualified electors voting on the question of the issuance of such bonds for such purpose at a general election, general city election or at any special election called and held for that purpose.

In lieu of the foregoing election requirement, the governing body of any city, except those located within a county having a population of more than 180,000 and less than 200,000, may by resolution declare its intention to acquire a site for and construct any such dam. Such resolution shall state the approximate location for the proposed dam and the approximate cost of such dam, such cost to include the site, engineering and architectural expense, and any other cost attributable to such dam. Such resolution shall be published once a week for two consecutive weeks in the official city paper of the city and shall contain a section notifying the qualified voters of the city that general obligation bonds will be issued for such dam unless a petition is filed in accordance with this section. Such petition shall be signed by electors equal in number to not less than 2% of the electors of the city who voted for the secretary of state at the last preceding general election at which the secretary of state was elected and shall be filed with the city clerk within 30 days following the last publication of the resolution. If no sufficient protest petition is filed within the time specified, the city may proceed to issue and sell the bonds and construct the dam in the manner provided by law. If there is a sufficient protest petition filed within the time specified, the bonds shall not be issued for the dam until the question of the issuance of such bonds for the construction of such dam is submitted to the qualified electors of such city in the manner provided by this section, and the question of the issuance of such bonds is approved by a majority of those voting on such question at such election.

Each dam shall be covered by a separate resolution, but bonds may be issued in a single issue or a series of bonds for several dams. Bonds issued under the authority of this act shall be in addition to and not subject to or within any bonded debt limitation prescribed by any other law of this state.

History: L. 1974, ch. 50, § 3; L. 1975, ch. 64, § 1; L. 1981, ch. 173, § 22; July 1.



12-1617 Farm and aquaculture products; peddler's license or permit; fee.

12-1617. Farm and aquaculture products; peddler's license or permit; fee. (a) As used in this section, "fee" means any license or occupation fee, charge or tax, vending or peddling fee, charge or tax, transient merchant license fee, charge or tax or any other similar fee, charge or tax.

(b) A city may require any producer, grower or agent or employee of such grower engaged in the sale of agricultural, farm, garden or aquacultural products grown by such growers within this state to obtain a peddler's, vendor's or transient merchant's license or permit. Such license or permit shall be valid for a period of time of not less than six months from the date of issuance.

(c) No city shall impose any fee against any producer, grower, or agent or employee of such grower, engaged in the sale of agricultural, farm, garden or aquacultural products grown by such growers residing within this state.

History: L. 1917, ch. 90, § 1; R.S. 1923, § 12-1617; L. 1992, ch. 102, § 2; L. 2005, ch. 143, § 3; July 1.



12-1617a Delegates to firemen's association and school.

12-1617a. Delegates to firemen's association and school. The governing body of any Kansas municipality is hereby authorized to determine the number of delegates to be sent by its fire department to the annual meetings of the Kansas State Firemen's Association and to a firemen's school to be held annually under the direction of Kansas university and such association, and to pay the necessary expenses of such designated delegates to such annual meeting and to such school, such expenses to be paid in the discretion of such governing body from either the general fund or fire department fund or water department fund of such municipality.

History: L. 1929, ch. 112, § 1; March 1.



12-1617c Dissolution of certain inoperative sewer districts located wholly within cities.

12-1617c. Dissolution of certain inoperative sewer districts located wholly within cities. Whenever the county clerk shall petition the board of county commissioners to disorganize and dissolve a sewer district located wholly within a city in the county, and it shall appear from said petition that said sewer district has no property of any kind, the district has no officers or funds, has no outstanding indebtedness, has ceased to function for more than one (1) year and will continue to be inoperative, the board of county commissioners shall, within thirty (30) days after receipt of the petition, designate a time and place for a hearing to consider the dissolution of the district, and shall give notice thereof by one (1) publication in a newspaper of general circulation in the city wherein the district is located, said publication to be not less than ten (10) days prior to the date set for the hearing.

On the date set for the hearing, the commissioners shall hear any reasons why the district should not be dissolved. After the date of the hearing, the commissioners are authorized to adopt a resolution providing that the specified sewer district shall or shall not be disorganized and dissolved. Upon the adoption of such a resolution, the commissioners shall give notice thereof by publishing the resolution adopted once in a newspaper of general circulation in the city wherein the sewer district is to be dissolved. A certified copy of such resolution with proof of publication shall be filed with the county clerk. The effective date of the dissolution shall be the date of publication in the newspaper of general circulation in the city, unless the board of county commissioners shall specify a later date.

History: L. 1961, ch. 165, § 1; June 30.



12-1617d Dissolution of certain inoperative cemetery districts located wholly within cities.

12-1617d. Dissolution of certain inoperative cemetery districts located wholly within cities. Whenever the county clerk shall petition the board of county commissioners to disorganize and dissolve a cemetery district located wholly within a city in the county, and it shall appear from said petition that said cemetery district has no property of any kind, the district has no officers or funds, has no outstanding indebtedness, has ceased to function for more than one (1) year and will continue to be inoperative, the board of county commissioners shall, within thirty (30) days after receipt of the petition, designate a time and place for a hearing to consider the dissolution of the district, and shall give notice thereof by one (1) publication in a newspaper of general circulation in the city wherein the district is located, said publication to be not less than ten (10) days prior to the date set for the hearing.

On the date set for the hearing, the commissioners shall hear any reasons why the district should not be dissolved. After the date of the hearing, the commissioners are authorized to adopt a resolution providing that the specified cemetery district shall or shall not be disorganized and dissolved. Upon the adoption of such a resolution, the commissioners shall give notice thereof by publishing the resolution adopted once in a newspaper of general circulation in the city wherein the cemetery district is to be dissolved. A certified copy of such resolution with proof of publication shall be filed with the county clerk. The effective date of the dissolution shall be the date of publication in the newspaper of general circulation in the city, unless the board of county commissioners shall specify a later date.

History: L. 1961, ch. 166, § 1; June 30.



12-1617e Abatement of nuisances; notice; assessment and collection of costs; procedure; disposition of motor vehicles.

12-1617e. Abatement of nuisances; notice; assessment and collection of costs; procedure; disposition of motor vehicles. (a) The governing body of any city may have removed or abated from any lot or parcel of ground within the city any and all nuisances, including rank grass, weeds or other vegetation. The governing body may have drained any pond or ponds of water, at the cost and expense of the owner of the property on which the nuisance is located, whenever the city, county or joint board of health or other agency as may be designated by the governing body of the city files with the clerk of such city its statement in writing that such nuisance, rank vegetation or pond of water, describing the same and where located, is a menace and dangerous to the health of the inhabitants of the city, or of any neighborhood, family or resident of the city. The governing body of the city, by resolution, also may make such determination.

(b) Except as provided by subsection (c), the governing body of the city shall order the owner or agent of the owner of the property to remove and abate from the property the thing or things therein described as a nuisance within a time, not exceeding 10 days, to be specified in the order. The governing body of the city shall grant extensions of such ten-day time period if the owner or agent of the property demonstrates that due diligence is being exercised in abating the nuisance. The order shall state that before the expiration of the waiting period or any extension thereof, the recipient thereof may request a hearing before the governing body or its designated representative. The order shall be served on the owner or agent of such property by certified mail, return receipt requested, or by personal service. If the property is unoccupied and the owner is a nonresident, then by mailing the order by certified mail, return receipt requested, to the last known address of the owner.

(c) If the owner or agent of the owner of the property has failed to accept delivery or otherwise failed to effectuate receipt of a notice sent pursuant to this section during the preceding twenty-four month period, the governing body of a city may provide notice of the issuance of any further orders to abate or remove a nuisance from such property in the manner provided by subsection (b) or as provided in this subsection. Except as specifically provided in this subsection, the governing body may provide notice of the order by such methods including, but not limited to, door hangers, conspicuously posting notice of such order on the property, personal notification, telephone communication or first class mail. If the property is unoccupied and the owner is a nonresident, notice provided by this section shall be given by telephone communication or first class mail.

(d) If the owner or agent fails to comply with the requirement of the order for a period longer than that named in the order, the city shall proceed to have the things described in the order removed and abated from the lot or parcel of ground. If the city abates or removes the nuisance, the city shall give notice to the owner or agent by certified mail, return receipt requested, of the total cost of such abatement or removal incurred by the city. Such notice also shall state that payment of such cost is due and payable within 30 days following receipt of such notice. The city also may recover the cost of providing notice, including any postage, required by this section. If the cost of such removal or abatement and notice is not paid within the thirty-day period, the cost shall be collected in the manner provided by K.S.A. 12-1,115, and amendments thereto, or shall be assessed and charged against the lot or parcel of ground on which the nuisance was located. If the cost is to be assessed, the city clerk, at the time of certifying other city taxes to the county clerk, shall certify such costs, and the county clerk shall extend the same on the tax roll of the county against the lot or parcel of ground, and it shall be collected by the county treasurer and paid to the city as other city taxes are collected and paid. The city may pursue collection both by levying a special assessment and in the manner provided by K.S.A. 12-1,115, and amendments thereto, but only until the full cost and any applicable interest has been paid in full.

(e) Any city may remove and abate from property other than public property or property open to use by the public a motor vehicle determined to be a nuisance. Disposition of such vehicle shall be in compliance with the procedures for impoundment, notice and public auction provided by paragraph (2) of subsection (a) of K.S.A. 8-1102, and amendments thereto. Following any sale by public auction of a vehicle determined to be a nuisance, the purchaser may file proof thereof with the division of vehicles, and the division shall issue a certificate of title to the purchaser of such motor vehicle. If a public auction is conducted, but no responsible bid received, the city may file proof thereof with the division of vehicles, and the division shall issue a certificate of title of such motor vehicle to the city. Any person whose motor vehicle has been disposed of pursuant to this subsection shall be eligible for a refund of the tax imposed pursuant to K.S.A. 79-5101 et seq., and amendments thereto. The amount of such refund shall be determined in the manner provided by K.S.A. 79-5107, and amendments thereto.

History: L. 1903, ch. 134, § 1; L. 1905, ch. 120, § 1; R.S. 1923, § 12-1641; L. 1959, ch. 77, § 1; L. 1975, ch. 66, § 1; L. 1985, ch. 73, § 1; L. 1986, ch. 74, § 1; L. 1987, ch. 70, § 1; L. 1990, ch. 72, § 1; L. 1998, ch. 80, § 1; L. 2003, ch. 120, § 18; L. 2004, ch. 44, § 1; July 1.



12-1617f Weeds, removal or destruction; assessment and collection of costs; notice; procedure.

12-1617f. Weeds, removal or destruction; assessment and collection of costs; notice; procedure. (a) The governing body of any city is hereby authorized to provide for and require the cutting or destruction of all weeds on lots or pieces of land within the city. Except as provided by subsection (b), the city clerk shall issue a notice to the owner, occupant or agent by certified mail, return receipt requested, or by personal service to cut or destroy such weeds. If the property is unoccupied and the owner is a nonresident, such notice shall be sent by certified mail, return receipt requested, to the last known address of the owner. The notice shall state that before the expiration of the waiting period provided herein the recipient thereof may request a hearing before the governing body or its designated representative. If the occupant, owner or agent fails to request a hearing or refuses to cut or remove such weeds, after five days' notice by the city clerk, or in cases where the owner is unknown or is a nonresident, and there is no resident agent, 10 days after notice has been published by the city clerk in the official city paper, the city shall cut or destroy such weeds and shall keep an account of the cost of same and report to the city clerk. Except as provided by subsection (b), the city shall give notice to the owner, occupant or agent by certified mail, return receipt requested, of the total cost of such cutting or removal incurred by the city. The city also may recover the cost of providing notice, including postage, required by this section. Such notice also shall state that payment of such cost is due and payable within 30 days following receipt of such notice. If the cost of such removal or abatement is not paid within the thirty-day period, the city may levy a special assessment for such cost against the lot or piece of land in the same manner as provided in K.S.A. 12-1617e, and amendments thereto, or the city may collect the cost in the manner provided by K.S.A. 12-1,115, and amendments thereto. The city may pursue collection both by levying a special assessment and in the manner provided by K.S.A. 12-1,115, and amendments thereto, but only until the full cost and any applicable interest has been paid in full.

(b) In lieu of giving notice as provided by subsection (a), a city may give notice as provided by this subsection. The governing body shall adopt an ordinance which states its weed removal policy and notification procedure. Such procedure shall provide for a minimum one-time yearly written notification by mail or personal service to the owner, occupant or agent. Such notice shall include the same information required by subsection (a). In addition, such notice shall include a statement that no further notice shall be given prior to removal of weeds.

If there is a change in the record owner of title to property subsequent to the giving of notice pursuant to this subsection, the city may not recover any costs or levy an assessment for the costs incurred by the cutting or destruction of weeds on such property unless the new record owner of title to such property is provided notice as required by this section.

History: L. 1915, ch. 144, § 1; L. 1917, ch. 112, § 1; R.S. 1923, § 12-1642; L. 1975, ch. 66, § 2; L. 1985, ch. 73, § 2; L. 1986, ch. 74, § 2; L. 1992, ch. 266, § 1; L. 1997, ch. 186, § 1; L. 1998, ch. 80, § 2; July 1.



12-1617g Ordinances on nuisances.

12-1617g. Ordinances on nuisances. The governing body of any city is hereby granted the power to pass and adopt all ordinances that are necessary to carry into effect the provisions of this act, and to provide penalties for the violation of the provisions of such ordinances not inconsistent with the provisions of this act.

History: L. 1905, ch. 120, § 2; R.S. 1923, § 12-1643; L. 1975, ch. 66, § 3; July 1.



12-1617h Securing industries in or near cities; tax levy, use of proceeds; election required; resubmission, when; use of general fund or other revenue sources.

12-1617h. Securing industries in or near cities; tax levy, use of proceeds; election required; resubmission, when; use of general fund or other revenue sources. Cities are hereby authorized to levy annually upon all the taxable tangible property within the city a tax for the purpose of creating a fund to be used in securing or retaining industries or manufacturing institutions for such city or near its environs and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. No such levy shall be made until the governing body is instructed to do so by a majority of all the votes cast on this proposition at an election held at any city or general election.

Such election shall be held as provided by law for bond elections. If any such city shall not make such tax levy in any year, after the third year following the approval of such tax levy by the voters, then it shall be necessary to resubmit the issue to the voters before any such tax levy shall be imposed again.

Nothing in this section shall be construed as restricting the authority of cities to utilize the general fund or other revenue sources for the purpose of promoting or securing the location or expansion of business and industry.

History: L. 1923, ch. 90, § 1; R.S. 1923, § 13-1441; L. 1925, ch. 105, § 1; L. 1939, ch. 109, § 1; L. 1955, ch. 102, § 1; L. 1961, ch. 91, § 1; L. 1970, ch. 69, § 15; L. 1972, ch. 89, § 3; L. 1979, ch. 52, § 45; L. 1988, ch. 75, § 1; L. 1999, ch. 154, § 32; May 27.



12-1617i Same; fund.

12-1617i. Same; fund. All moneys collected by virtue of the tax authorized by K.S.A. 12-1617h, and amendments thereto, shall be placed in a fund known as an "industrial development fund," and shall be used by the governing body of such city for the purpose of inducing industries to locate or remain within the city or near its environs.

History: L. 1923, ch. 90, § 2; R.S. 1923, § 13-1442; L. 1925, ch. 105, § 2; L. 1955, ch. 102, § 2; L. 1988, ch. 75, § 2; April 21.



12-1633 Railways and street railways; crossings; construction of viaducts or tunnels; regulation of speed; appraisement and payment of damages; liens; actions; penalties.

12-1633. Railways and street railways; crossings; construction of viaducts or tunnels; regulation of speed; appraisement and payment of damages; liens; actions; penalties. The governing body of cities of the first and second class shall have the power to regulate the crossings of railway and street-railway tracks and provide precautions and adopt ordinances regulating the same; to regulate the running of street railways or cars and to adopt ordinances relating thereto and to govern the speed thereof; to regulate the running of railway engines and cars, except speed, and to adopt ordinances relating thereto; and to make other and further provisions, rules and regulations to prevent accidents at crossings and on tracks of railways, and to prevent fires from engines, and to require all railway companies to erect viaducts over or tunnels under their tracks at the crossings of streets.

From and after the effective date of this act, that part or parts of any rule, regulation or ordinance adopted pursuant to this section regulating the speed of railway engines and cars shall not be of any force or effect, and that part or parts shall be and are hereby declared null and void.

The governing body shall have power to require any railroad company or companies owning or operating any railroad or street-railway track or tracks upon or across any public street or streets of the city to erect, construct, reconstruct, complete and keep in repair any viaduct or viaducts upon or over or tunnels under such street or streets and over or under any such track or tracks, including the approaches of such viaduct, viaducts or tunnels as may be deemed and declared by the governing body to be necessary for the convenience, safety or protection of the public. Whenever any such viaduct shall be deemed and declared by ordinance to be necessary for the convenience, safety or protection of the public, the governing body shall provide for appraising, assessing and determining the damage, if any, which may be caused to any property by reason of the construction of such viaduct and its approaches. The proceedings for such purpose shall be the same as provided by law for the purpose of ascertaining and determining damages to property owners by reason of the change in grade of any street, except that such damage shall be paid by such railway company or companies. The amount of damage thus ascertained and awarded shall, upon notice by the city, be promptly paid by the railway company or companies interested and if any such company shall fail to pay the same within 10 days from receipt of notice of the amount thereof, then the amount so awarded shall become a lien in the proportion to the amount each railway company shall pay, if more than one company is concerned, upon the right-of-way and all property of such railway company and the collection may be enforced by the city in an action against such railway company or companies failing to pay. The width, height and strength of any such viaduct or tunnel and the approaches thereto, the material to be used, and the manner of construction, shall be as required by the governing body.

When two or more railroad companies own or operate separate lines of track to be crossed by any such viaduct, either upon, above or below the grade, or where any street-railway company intersects and crosses the track or tracks of any railroad company, the proportion thereof and of the approaches thereto to be constructed by each, and the proportion of cost to be borne by each, shall be determined by the governing body. It shall be the duty of any railroad company or companies or street-railway company, upon being required, as herein provided, to erect, construct, reconstruct or repair any viaduct or tunnel, to proceed, within the time and in the manner required by the governing body, to erect, construct, reconstruct or repair the same, and it shall be a nonperson misdemeanor for any railroad company or companies or street-railway company to fail, neglect or refuse to perform such duty, and upon conviction, any such company or companies or the superintendent or other officer having charge of such railway company or street railway in the district or division where such viaduct or tunnel is to be erected or repaired, shall be fined $100, or imprisoned in the county jail not less than 30 days, and each day such companies or officers shall fail, neglect or refuse to perform such duty shall be deemed and held a separate offense; and in addition to the penalty herein provided any such company or companies shall be compelled by mandamus or other appropriate proceedings to erect, construct, reconstruct, or repair any viaduct or tunnel as may be required by ordinance as herein provided.

The governing body shall also have power, whenever any railroad company or companies or street-railway companies shall fail, neglect or refuse to erect, construct or reconstruct or repair any viaduct, viaducts or tunnel, after having been required so to do as herein provided, to proceed with the erection, construction, reconstruction or repair of the same by contract or in such other manner as may be provided by ordinance and assess the cost thereof against the property of such railroad company or companies or street-railway company, and such cost shall be a valid and subsisting lien against such property, and also shall be a legal indebtedness of such company or companies in favor of such city, and may be enforced and collected by suit in any court having jurisdiction.

History: L. 1903, ch. 122, § 59; L. 1911, ch. 89, § 1; L. 1913, ch. 106, § 1; R.S. 1923, § 12-1633; L. 1988, ch. 76, § 1; L. 1998, ch. 164, § 2; July 1.



12-1634 Same; cities in counties over 90,000; regulation of speed; bond issue.

12-1634. Same; cities in counties over 90,000; regulation of speed; bond issue. The governing body of all cities of the first and second class in a county having a population of over 90,000 shall have the power to regulate the crossings of railway and street-railway tracks and provide precautions and adopt ordinances regulating the same; to regulate the running of street railways or cars and to adopt ordinances relating thereto and to govern the speed thereof; to regulate the running of railway engines and cars, except speed, and to adopt ordinances relating thereto; and to make other and further provisions, rules and regulations to prevent fires from engines, and to require all railway companies to erect viaducts over or tunnels under their tracks at the crossings of streets.

From and after the effective date of this act, that part or parts of any rule, regulation or ordinance adopted pursuant to this section regulating the speed of railway engines and cars shall not be of any force or effect, and that part or parts shall be and are hereby declared null and void.

The governing body shall have power to require any railroad company or companies owning or operating any railroad or street-railway track or tracks upon or across any public street or streets of the city to erect, construct, reconstruct, complete and keep in repair any viaduct or viaducts upon or over or tunnels under such street or streets and over or under such tracks, including the approaches of such viaduct, viaducts or tunnels as may be deemed and declared by ordinance to be necessary for the convenience, safety or protection of the public.

Whenever any such viaduct shall be deemed and declared by ordinance to be necessary for the convenience, safety or protection of the public, the governing body shall provide for appraising, assessing and determining the damage, if any, which may be caused to any property by reason of the construction of such viaduct and its approaches. The proceedings for such purpose shall be the same as provided by law for the purpose of ascertaining and determining damages to property owners by reason of the change in grade of any street, except that such damage shall be paid by such railway company or companies. The amount of damage thus ascertained and awarded shall, upon notice by the city, be promptly paid by the railway company or companies interested, and if any such company shall fail to pay the same within 10 days from receipt of notice of the amount thereof, then the amount so awarded shall become a lien in the proportion to the amount each railway company shall pay, if more than one company is concerned, upon the right-of-way and all property of such railway company, and the collection thereof may be enforced by the city in an action against such railway company or companies so failing to pay. The width, height and strength of any such viaduct or tunnel and the approaches thereto, the material to be used, shall be as required by the governing body.

When two or more railroad companies own or operate separate lines of track to be crossed by any such viaduct, either upon, above or below the grade, or where any street-railway company intersects and crosses the track or tracks of any railroad company, the proportion thereof and of the approaches thereto to be constructed by each, and the proportion of cost to be borne by each, shall be determined by the governing body. It shall be the duty of any railroad company or companies or street-railway company, upon being required, as herein provided, to erect, construct, reconstruct or repair any viaduct or tunnel, to proceed, within the time and in the manner required by the governing body to erect, construct or reconstruct or repair the same, and it shall be a misdemeanor for any railroad company or companies or street-railway company to fail, neglect or refuse to perform such duty, and upon conviction, any such company or companies or the superintendent or other officer having charge of such railway company or street railway in the district or division where such viaduct or tunnel is to be erected or repaired shall be fined one hundred dollars, and each day such companies or officers shall fail, neglect or refuse to perform such duty shall be deemed and held a separate offense; and in addition to the penalty herein provided, any such company or companies shall be compelled by mandamus or other appropriate proceedings to erect, construct, reconstruct or repair any viaduct or tunnel as may be required by ordinance as herein provided.

The governing body shall also have power, whenever any railroad company or companies or street-railway companies shall fail, neglect or refuse to erect, construct or reconstruct or repair any viaduct, viaducts or tunnel, after having been required so to do as herein provided, to proceed with the erection, construction, reconstruction or repair of the same by contract, or in such other manner as may be provided by ordinance, and assess the cost thereof against the property of such railway company or companies or street-railway company, and such cost shall be a valid and subsisting lien against such property, and also shall be a legal indebtedness of such company or companies in favor of such city, and may be enforced and collected by suit in any court having jurisdiction. Or in lieu of enforcing the collection of the costs of such improvement by a suit at law, the city may issue internal improvement bonds of the city as provided by law to pay for such work, and special assessments shall be levied against the property of such railroad company or companies or street railway as above provided to pay such bonds and interest.

History: R.S. 1923, § 12-1634; L. 1988, ch. 76, § 2; L. 1998, ch. 164, § 3; July 1.



12-1651 Official newspaper in cities of second and third classes; qualifications.

12-1651. Official newspaper in cities of second and third classes; qualifications. (a) The governing body of each city of the second and third class shall designate by resolution a newspaper to be the official city newspaper. Once designated the newspaper shall be the official city newspaper until such time as the governing body designates a different newspaper.

(b) The newspaper selected for the official publications of cities of the second and third class shall be one which has the following qualifications:

(1) It must be published at least weekly 50 times each year and have been so published for at least one year prior to the publication of any official city publication.

(2) It must be entered at the post office of publication as second-class mail matter.

(3) More than 50% of the circulation must be sold to the subscribers either on a daily, weekly, monthly or yearly basis.

(4) It shall have general paid circulation on a daily, weekly, monthly or yearly basis in the county and shall not be a trade, religious or fraternal publication.

History: L. 1929, ch. 113, § 1; L. 1959, ch. 79, § 2; L. 1986, ch. 75, § 1; May 8.



12-1654 Oil and gas leases; moneys to general fund.

12-1654. Oil and gas leases; moneys to general fund. The governing body of any city of the second or third class is hereby authorized and empowered to lease any lands owned by such city which are located outside the corporate limits of such city for drilling for oil and gas, upon such terms as may be agreed upon. All moneys arising from such lease or the production of oil and gas shall become a part of the general fund of such city.

History: L. 1945, ch. 106, § 1; March 17.



12-1655 Same; validation of prior leases.

12-1655. Same; validation of prior leases. Any lease such as described in K.S.A. 12-1654 which has been made by a city of the second class prior to the effective date of this act is hereby legalized and validated.

History: L. 1945, ch. 106, § 2; March 17.



12-1658 Historical collections; housing and display.

12-1658. Historical collections; housing and display. The governing body of any city of any class may provide for the collection of records, documents and any other papers or articles of any nature of historical value or interest and may establish, maintain, display and provide housing for within the city hall, city library, or elsewhere, an historical collection of the records, documents and other papers or articles so collected in such manner as such governing body may deem suitable and proper.

History: L. 1959, ch. 85, § 2; June 30.



12-1659 Same; supervisor or curator; compensation.

12-1659. Same; supervisor or curator; compensation. Such governing body which has established an historical collection as provided in this act, may appoint and fix the compensation of a supervisor or curator for such historical collection. If such supervisor or curator is a person who is a city officer or employee, such compensation shall be in addition to other compensation he or she may receive.

History: L. 1959, ch. 85, § 3; June 30.



12-1660 Same; historical society as supervisor or curator, when; compensation.

12-1660. Same; historical society as supervisor or curator, when; compensation. If there is within the city or county in which such historical collection as provided in this act is established, an organized historical society, such society may be designated by the governing body as supervisor or curator of such historical collection, and the governing body may provide to such society compensation, funds or reimbursements for supervising, housing, displaying, caring for and maintaining such collection.

History: L. 1959, ch. 85, § 4; June 30.



12-1661 Same; tax levy, use of proceeds.

12-1661. Same; tax levy, use of proceeds. In order to provide funds to carry out the provisions of this act and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, the governing body of any city may levy an annual tax on all the taxable tangible property in the city.

History: L. 1959, ch. 85, § 5; L. 1970, ch. 69, § 10; L. 1975, ch. 494, § 10; L. 1979, ch. 52, § 46; July 1.



12-1662 Federal aid to public agencies; definitions.

12-1662. Federal aid to public agencies; definitions. For the purposes of this act: (a) "Public agency" means any county, township, city, school district and special district of any kind of the state of Kansas having the power to levy taxes.

(b) "Local program" means any study, planning, service, undertaking, improvement, facility or project which any public agency is authorized by law to carry on or construct alone or in cooperation with another public agency or any state department or agency.

(c) "Federal" or "federal government" means the government of the United States of America.

(d) "Federal agency" means any bureau, department, instrumentality or other agency of the federal government having the authority to make loans, advances, gifts or grants of funds of the federal government to any public agency for any local program.

(e) "Federal aid" means a loan, borrowing, advance, gift or grant of federal money or funds to a public agency whether the public agency receives the money or funds direct, or through a state agency either as federal aid alone or commingled with state funds, and even though in any shared local program payment to a creditor of the local program is paid in part direct by the federal government. It is immaterial whether funds are received by a public agency in advance of the beginning of or during a local program to be applied on current obligations or whether the funds are received after the program is partly or wholly completed and is for reimbursement of funds advanced by the public agency during the course of the local program. Such aid may be a loan, borrowing or advance which must be repaid to the federal government under stated conditions or may be an outright gift or grant which is not to be repaid.

History: L. 1967, ch. 422, § 1; L. 1978, ch. 64, § 1; L. 1979, ch. 54, § 1; L. 1980, ch. 67, § 1; July 1.



12-1663 Expenditures of federal aid by public agencies; expenditures of grants, gifts and other income by school districts; budget requirements, exceptions.

12-1663. Expenditures of federal aid by public agencies; expenditures of grants, gifts and other income by school districts; budget requirements, exceptions. (a) Where any public agency receives federal aid through any federal agency for any purpose to be used alone or with funds of the public agency, such federal aid may be expended without regard to budget limitations and over, above or outside the budget, and such expenditures shall not be charged against the budget of the current or any other budget year of the public agency. Where a public agency spends from budgeted funds and later is reimbursed by federal aid, such expenditure from budgeted funds shall be a reimbursed expense and if received after the budget year, shall increase the current budget to the same amount unless the budget had anticipated and included the reimbursement as income.

(b) In addition to the requirements of subsection (a), a school district shall include all revenues and expenditures, including, but not limited to, federal aid and other grants, gifts and miscellaneous income, in all budget documents prepared by the school district, including documents submitted to the department of education. In order to account for such revenues and expenditures separately, each school district shall budget for federal aid and other grants and gifts, other than scholarships, received, which funds shall not be subject to limitations on the expenditure of moneys in such funds.

History: L. 1967, ch. 422, § 2; L. 2003, ch. 116, § 23; July 1.



12-1664 Same; issuance of temporary notes or no-fund warrants to finance portion of program to be paid by federal aid, when; election requirements; written commitment as to federal aid; temporary financing of federal share from current funds; purpose of act; bonded debt limitations; approval of state board.

12-1664. Same; issuance of temporary notes or no-fund warrants to finance portion of program to be paid by federal aid, when; election requirements; written commitment as to federal aid; temporary financing of federal share from current funds; purpose of act; bonded debt limitations; approval of state board. Where any federal agency has agreed that federal aid shall bear a percentage of the total cost of or fixed or estimated amount of any local program by a public agency but the funds therefor will not be made available until the local program is partly or wholly completed and the public agency must finance all of the costs of the local program until the federal aid is received and the public agency is authorized by law to use current funds or bond or usual temporary note proceeds or a fund built up by levies over a period of years for such local program, such public agency may, to finance the portion to be paid by federal aid, issue temporary notes or no-fund warrants as provided herein. If an election is required to authorize the issuance of bonds by the public agency for the whole or its share of the local program, no temporary notes or no-fund warrants shall be issued under this act until the public agency has held an election and been authorized to issue bonds and if bonds may be issued without an election for the whole or the public agency's share of a local program, no temporary notes or no-fund warrants shall be issued until the proper proceedings have been taken to initiate and authorize the local program. In no case shall temporary notes or no-fund warrants be issued under the authority of this section until there is a written commitment as to the amount of federal aid by an authorized federal agency. Nothing in this act shall prohibit any public agency from the temporary financing of the federal share of a local program from current funds if available or proceeds of bonds or usual temporary notes where the bond issue has been or may be for the entire cost as if no federal aid were to be received. The purpose of this act as to the issuance of temporary notes or no-fund warrants is to make unnecessary the tying up of current funds of a public agency or the issuance of bonds or the usual temporary notes, where authorized, in excess of the public agency's share of the cost of the program. The governing body of the public agency shall have full authority to determine if temporary notes or no-fund warrants shall be issued. No limitations by statutes relating to bonded debt shall apply to such temporary notes and no-fund warrants or use of the money received therefrom. No temporary notes or no-fund warrants shall be issued pursuant to this act unless approved by the state board of tax appeals, which shall grant such approval only to the amount of the federal aid committed.

History: L. 1967, ch. 422, § 3; L. 1978, ch. 64, § 2; L. 1980, ch. 67, § 2; L. 2008, ch. 109, § 25; L. 2014, ch. 141, § 19; July 1.



12-1665 Same; temporary notes; refunding notes; sale or exchange.

12-1665. Same; temporary notes; refunding notes; sale or exchange. Temporary notes shall be authorized by ordinance if by a city or by resolution if by other public agency, but if all are not issued at the same time, each issue consuming a part of the total amount authorized by the ordinance or resolution shall be authorized by subsidiary resolution. The ordinance or original resolution shall state the total amount that may be issued, which shall not exceed the amount of the federal aid to be received according to the percentage or as fixed or estimated by the commitment of the federal agency. Subsidiary resolutions shall state the date, the amount of each note, and the interest rate. All notes shall state that they shall mature when the federal aid is received and the rate of interest which shall not exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. Such temporary notes shall be in the form usual for bonds except that any coupons evidencing the interest need not be attached, shall be executed and registered as bonds are registered both with the clerk or secretary of the public agency and the state treasurer, shall be payable at the office of the treasurer of the public agency or at such place as the federal aid is paid, and shall be redeemed and canceled as soon as the federal aid is available, except that the interest shall be payable when due out of appropriate current funds or the general fund or bond or usual temporary note proceeds of the public agency, and the interest shall be included as a part of the public agency's share of the cost of the local program. The temporary notes may be issued from time to time as funds are needed during the progress of the local program. Such notes shall be negotiable and shall constitute a general obligation of the public agency, and if for any reason the federal aid or any part thereof is not received so that the notes or some of them cannot be paid, such notes may be refunded by new notes and a tax levied to pay such refunding notes. Such refunding notes shall be payable by not more than four annual tax levies, except that if the funds used by the public agency are of a revenue producing facility or the bonds issued for the public agency's share are revenue bonds of a revenue producing facility, such temporary notes shall not be general obligations of the public agency and if for any reason the federal aid or any part thereof is not received and the notes or part of them cannot be paid from the aid, they shall be payable from revenue of the revenue producing facility and refunding notes may be issued to pay the notes and such refunding notes shall mature in not more than five years. Such refunding notes, either tax payable or revenue payable, shall be issued and registered as the original notes. Such temporary or refunding notes may be sold in the manner determined by the public agency issuing the same. Refunding notes may be exchanged for the temporary notes or the proceeds of the sale shall be used to redeem the temporary notes.

History: L. 1967, ch. 422, § 4; L. 1970, ch. 64, § 13; L. 1978, ch. 64, § 3; L. 1980, ch. 67, § 3; L. 1983, ch. 49, § 48; May 12.



12-1666 Same; no-fund warrants; authorization for issuance; interest; conditions; form; issuance and sale; redemption; notice.

12-1666. Same; no-fund warrants; authorization for issuance; interest; conditions; form; issuance and sale; redemption; notice. The governing body of a public agency shall authorize each issue of no-fund warrants by resolution which states the amount to be covered by the warrants, the denomination of each warrant and rate of interest. No-fund warrants shall bear interest at a rate not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto, mature when the federal aid is available, the total amount not to exceed in the aggregate the amount of money to be received as federal aid as shown by the commitment of the federal agency, shall be payable to the order of a payee, be payable at the office of the treasurer of the public agency, identify the commitment for federal aid and state that the no-fund warrant is payable therefrom and that, if the federal aid fails, payment will be made from tax funds available for the local program, and if none, a refunding no-fund warrant will be issued payable by not more than four annual tax levies for the purpose, or in the case of revenue producing facilities, from revenue of the facility. Such no-fund warrants shall be in substantially the following form:

(NAME OF PUBLIC AGENCY)No-fund Warrant Anticipating Federal Aid Local Program Relating to ______________

No. ______________  ______________, 19__ To the ______________ Treasurer,  _________________, Kansas

Pay to the order of ______________, the sum of __________ dollars ($   ) upon receipt of county, city or federal funds for __________, with interest thereon at the rate of __ percent ( %) per annum from the date hereof until paid but for not longer than 30 days after notice of call for redemption is published in ______________.

This warrant is one of a series issued under authority of K.S.A. 12-1662 et seq., and amendments thereto, and authorized by and issued under resolution, dated ______________, in anticipation of federal aid according to (identify documents committing the federal agency to aid for the program).

If for any reason the anticipated federal aid or any part thereof fails, this warrant shall be paid from current tax funds available for the project, but if no tax funds are available, a refunding no-fund warrant will be issued, the principal and interest of which shall be paid by a tax levied for the purpose.

If the no-fund warrant is for a revenue producing facility, the recital shall read: If for any reason the anticipated federal aid or any part thereof fails, this warrant and the interest thereon shall be paid from revenue of the facility.

(Officer of public agency having authority to sign warrants)

Attest: ________________________

(Clerk or Secretary)

(Seal if public agency has seal)

Countersigned and recorded:

___________________ (Treasurer)

No-fund warrants issued hereunder may be issued to individual claimants for services rendered or materials furnished or may be sold at not less than par and accrued interest at private sale, be made payable to the order of the purchaser and the proceeds placed in the fund from which the local program is being financed. Such no-fund warrants and any refunding no-fund warrants shall be registered by the clerk or secretary and by the treasurer of the public agency. Interest shall be payable when due out of appropriate current funds or the general fund or bond or usual temporary note proceeds of the public agency and interest shall be included as a part of the public agency's share of the cost of the local program. When money is available to pay such warrants, the treasurer of the public agency shall publish in the official newspaper of the city, and of other public agencies in the official county newspaper, a call for redemption describing the warrants called and stating that money is available and that interest will cease 30 days after the publication of the call. The treasurer also shall notify by mail the payee of each warrant or the later owner if the treasurer has been notified of change of ownership and the name of the new owner.

History: L. 1967, ch. 422, § 5; L. 1970, ch. 64, § 14; L. 1978, ch. 64, § 4; L. 1980, ch. 67, § 4; L. 1983, ch. 49, § 49; May 12.



12-1667 Same; tax levies; outside aggregate limits.

12-1667. Same; tax levies; outside aggregate limits. A public agency required herein to levy a tax because of failure of federal aid, shall make such annual levy as is necessary to pay the refunding temporary notes or no-fund warrants and the interest thereon and such tax levies shall be outside of any aggregate limit of tax levies for such public agency.

History: L. 1967, ch. 422, § 6; May 2.



12-1668 Same; act not exclusive.

12-1668. Same; act not exclusive. Nothing in this act shall prohibit a public agency from issuing temporary notes as provided by K.S.A. 10-123 or otherwise legally financing the cost of a local program and when reimbursed with federal aid paying such notes or crediting the aid to the proper fund.

History: L. 1967, ch. 422, § 7; May 2.



12-1669 Submission of budgets to county commissioners by certain taxing districts in urban area counties.

12-1669. Submission of budgets to county commissioners by certain taxing districts in urban area counties. In addition to the procedures and requirements now provided by law for the approval and adoption of budgets, the authorizing of tax levies and the making of capital improvements by township fire protection districts, county library systems, county park districts and mental health centers located in any county designated by statute as an urban area, the governing board of any such district, system or center shall, prior to the final adoption of its budget, or the authorizing of any tax levy or capital improvement, submit the same to and receive the approval of the board of county commissioners of such county.

History: L. 1967, ch. 163, § 1; July 1.



12-1670 Same; approval or disapproval; resubmission, when.

12-1670. Same; approval or disapproval; resubmission, when. If upon receipt of any proposed budget, tax levy, or improvement proceeding, the board of county commissioners of such county shall approve the same and the board shall certify such approval in writing to the governing board submitting such proposal. If the board of county commissioners shall disapprove any such proposed budget, tax levy or improvement proceeding, the board shall certify such disapproval together with its reason therefor in writing to the governing board proposing the same and no such budget, tax levy or improvement proceeding shall be authorized or adopted without having been resubmitted to and having been approved by the board of county commissioners of the county.

History: L. 1967, ch. 163, § 2; July 1.



12-1671 Certain investments; exception to cash-basis law.

12-1671. Certain investments; exception to cash-basis law. Investments and time deposit certificates authorized by law and held by municipalities as defined in K.S.A. 10-1101 shall be considered cash for purposes of the cash-basis law.

History: L. 1967, ch. 95, § 1; July 1.



12-1672 Certain investments; exception to budget law.

12-1672. Certain investments; exception to budget law. Moneys disbursed by such municipalities for investments and time deposit certificates authorized by law shall not be considered expenditures for purposes of the budget law.

History: L. 1967, ch. 95, § 2; July 1.



12-1672a Public agencies authorized to offer rewards for information related to criminal acts; definitions.

12-1672a. Public agencies authorized to offer rewards for information related to criminal acts; definitions. (a) As used in this act, public agency means any county, township, city, town, school district, community junior college, library district, road district, drainage or levee district, sewer district, water district, fire district, and any other similar political subdivision or taxing district of the state.

(b) Whenever any crime or injurious offense has been committed or perpetrated against property which is owned, controlled or supervised by a public agency or against any person while present within or upon any such property, the governing body of such public agency may offer a reward or contribute moneys for information leading to the apprehension, adjudication as a juvenile offender or conviction for the crime of the perpetrator of such crime or injurious offense.

(c) The governing body of each public agency is authorized to determine the amount to be offered or contributed under this section, but in no event shall the amount of any such reward or contribution exceed the sum of five hundred dollars ($500). Any such reward payment or contribution shall be made from any fund of the public agency from which general operating expenses are paid.

History: L. 1979, ch. 85, § 1; July 1.



12-1673 Work performed by city upon failure to perform duties imposed by law or ordinance; costs, how collected; limitation on actions.

12-1673. Work performed by city upon failure to perform duties imposed by law or ordinance; costs, how collected; limitation on actions. (a) The governing body of any city located in a county designated an urban area as authorized by the Kansas constitution, in addition to any other authority provided by law, may provide for and charge all or any part of the cost of any work performed by the city which is deemed necessary as a result of the failure of any person to perform any work which has been made his or her duty to perform by law or ordinance.

(b) Such service assessment shall be made by ordinance which may be adopted not less than sixty (60) days after a written statement of the costs has been given the owner or other persons. Prior to the adoption of the ordinance the charge may be paid without interest to the city treasurer. All such moneys shall be credited as a reimbursable item to the fund created by K.S.A. 12-1674 from which the cost of such services by the city are paid or payable.

(c) Any service assessment may be paid in one (1) installment or, if the governing body deems it advisable, over a period of not to exceed five (5) years in equal annual installments.

(d) The governing body may let any of the aforesaid service work to contract or order the work to be done by its own personnel.

(e) All unpaid service assessments shall be certified by the city clerk to the county clerk with interest on the unpaid installments at a rate fixed by the governing body of the city, which shall not exceed ten percent (10%) per annum.

(f) No suit to set aside any service assessment shall be brought after the expiration of thirty (30) days from the publication of the ordinance fixing said assessments.

History: L. 1968, ch. 407, § 1; July 1.



12-1674 Same; special services fund; use; no-fund warrants.

12-1674. Same; special services fund; use; no-fund warrants. Any such city which has or proposes to provide services and to charge costs of the work in connection therewith under the authority of this act may by ordinance establish a "special services fund" in the city treasury. Said fund shall be used to pay the initial costs of improvements when ordered by the governing body and shall be reimbursed as hereinafter provided. Such fund need not be budgeted for expenditures during any year but the amount thereof shall be stated in the published budget of expenditures. To provide initial moneys for such fund, the city governing body may issue no-fund warrants in such amount as deemed necessary by the governing body of the city to pay any debts incurred in performing services until such revolving fund receives sufficient moneys from tax collections and from persons for whom services were performed to operate independently from such no-fund warrant revenue. Such no-fund warrants shall be issued and be registered as provided by K.S.A. 79-2940 and bear interest at not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009 until paid. It shall be sufficient that the warrants recite that they are issued by the governing body and by virtue of this act. Such warrants shall be paid and redeemed by the county treasurer.

Said fund shall be used to pay for the costs of all work performed as directed by the city as a result of failure of persons to perform duties prescribed by law or ordinance. All collections from persons for such services, including all collections of special service assessments shall be placed in such fund and thereafter used to provide the services authorized and provided for in this act.

History: L. 1968, ch. 407, § 2; L. 1970, ch. 64, § 15; March 21.



12-1674a Service fees and charges; certain cities prohibited from imposing upon persons not receiving service.

12-1674a. Service fees and charges; certain cities prohibited from imposing upon persons not receiving service. In all counties with population of not less than one hundred seventy-five thousand (175,000) and not more than two hundred fifteen thousand (215,000) no city shall make any fee or charge howsoever designated, for any service provided by said city to residents thereof, unless the person or property charged for or paying such fee shall be a user of or required by law to use such service, and, in no event shall such fee or charge be unreasonable or disproportionate to the service provided.

History: L. 1972, ch. 46, § 1; L. 1973, ch. 62, § 1; July 1.



12-1675 Investment of public moneys by governmental subdivisions, units and entities; conditions and limitations; reciprocal deposit programs.

12-1675. Investment of public moneys by governmental subdivisions, units and entities; conditions and limitations; reciprocal deposit programs. (a) The governing body of any county, city, township, school district, area vocational-technical school, community college, firemen's relief association, community mental health center, community facility for people with intellectual disability or any other governmental entity, unit or subdivision in the state of Kansas having authority to receive, hold and expend public moneys or funds may invest any moneys which are not immediately required for the purposes for which the moneys were collected or received, and the investment of which is not subject to or regulated by any other statute.

(b) Such moneys shall be invested only:

(1) In temporary notes or no-fund warrants issued by such investing governmental unit;

(2) in savings deposits, demand deposits, time deposit, open accounts, certificates of deposit or time certificates of deposit with maturities of not more than two years: (A) In banks, savings and loan associations and savings banks, which have main or branch offices located in such investing governmental unit; or (B) if no main or branch office of a bank, savings and loan association or savings bank is located in such investing governmental unit, then in banks, savings and loan associations and savings banks, which have main or branch offices in the county or counties in which all or part of such investing governmental unit is located;

(3) in repurchase agreements with: (A) Banks, savings and loan associations and savings banks, which have main or branch offices located in such investing governmental unit, for direct obligations of, or obligations that are insured as to principal and interest by, the United States government or any agency thereof; or (B) (i) if no main or branch office of a bank, savings and loan association or savings bank, is located in such investing governmental unit; or (ii) if no such bank, savings and loan association or savings bank having a main or branch office located in such investing governmental unit is willing to enter into such an agreement with the investing governmental unit at an interest rate equal to or greater than the investment rate, as defined in subsection (g) of K.S.A. 12-1675a, and amendments thereto, then such repurchase agreements may be entered into with banks, savings and loan associations or savings banks which have main or branch offices in the county or counties in which all or part of such investing governmental unit is located; or (C) if no bank, savings and loan association or savings bank, having a main or branch office in such county or counties is willing to enter into such an agreement with the investing governmental unit at an interest rate equal to or greater than the investment rate, as defined in subsection (g) of K.S.A. 12-1675a, and amendments thereto, then such repurchase agreements may be entered into with banks, savings and loan associations or savings banks located within this state;

(4) in direct obligations of or obligations that are insured as to principal and interest by the United States or any agency thereof, not including mortgage-backed securities with maturities as the governing body shall determine, but not exceeding two years. Such investment transactions shall only be conducted with banks, savings and loan associations and savings banks; the federal reserve bank of Kansas City, Missouri; or with primary government securities dealers which report to the market report division of the federal reserve bank of New York, or any broker-dealer engaged in the business of selling government securities which is registered in compliance with the requirements of section 15 or 15C of the securities exchange act of 1934 and registered pursuant to K.S.A. 17-12a401, and amendments thereto;

(5) in the municipal investment pool fund established in K.S.A. 12-1677a, and amendments thereto;

(6) in the investments authorized and in accordance with the conditions prescribed in K.S.A. 12-1677b, and amendments thereto;

(7) in multiple municipal client investment pools managed by the trust departments of banks which have main or branch offices located in the county or counties where such investing governmental unit is located or with trust companies incorporated under the laws of this state which have contracted to provide trust services under the provisions of K.S.A. 9-2107, and amendments thereto, with banks which have main or branch offices located in the county or counties in which such investing governmental unit is located. Public moneys invested under this paragraph shall be secured in the same manner as provided for under K.S.A. 9-1402, and amendments thereto. Pooled investments of public moneys made by trust departments under this paragraph shall be subject to the same terms, conditions and limitations as are applicable to the municipal investment pool established by K.S.A. 12-1677a, and amendments thereto; or

(8) municipal bonds or other obligations issued by any municipality of the state of Kansas as defined in K.S.A. 10-1101, and amendments thereto, which are general obligations of the municipality issuing the same.

(c) The investments authorized in paragraphs (4), (5), (6), (7) or (8) of subsection (b) shall be utilized only if the banks, savings and loan associations and savings banks eligible for investments authorized in paragraph (2) of subsection (b), cannot or will not make the investments authorized in paragraph (2) of subsection (b) available to the investing governmental unit at interest rates equal to or greater than the investment rate, as defined in subsection (g) of K.S.A. 12-1675a, and amendments thereto.

(d) In selecting a depository pursuant to paragraph (2) of subsection (b), if a bank, savings and loan association or savings bank eligible for an investment deposit thereunder has an office located in the investing governmental unit and such financial institution will make such deposits available to the investing governmental unit at interest rates equal to or greater than the investment rate, as defined in subsection (g) of K.S.A. 12-1675a, and amendments thereto, and such financial institution otherwise qualifies for such deposit, the investing governmental unit shall select one or more of such eligible financial institutions for deposit of funds pursuant to this section. If no such financial institution qualifies for such deposits, the investing governmental unit may select for such deposits one or more eligible banks, savings and loan associations or savings banks which have offices in the county or counties in which all or a part of such investing governmental unit is located which will make such deposits available to the investing governmental unit at interest rates equal to or greater than the investment rate, as defined in subsection (g) of K.S.A. 12-1675a, and amendments thereto, and which otherwise qualify for such deposits.

(e) (1) All security purchases and repurchase agreements shall occur on a delivery versus payment basis.

(2) All securities, including those acquired by repurchase agreements, shall be perfected in the name of the investing governmental unit and shall be delivered to the purchaser or a third-party custodian which may be the state treasurer.

(f) Public moneys deposited pursuant to subsection (b)(2) of K.S.A 12-1675, and amendments thereto, by the governing body of any governmental unit listed in subsection (a) of K.S.A. 12-1675, and amendments thereto, through a selected bank, savings and loan association or savings bank which is part of a reciprocal deposit program in which the bank, savings and loan association or savings bank:

(1) Receives reciprocal deposits from other participating institutions located in the United States in an amount equal to the amount of funds deposited by the municipal corporation or quasi-municipal corporation; and

(2) for which the total cumulative amount of each deposit does not exceed the maximum deposit insurance amount for one depositor at one financial institution as determined by the federal deposit insurance corporation.

Such deposits shall not be treated as securities and need not be secured as provided in this or any other act.

History: L. 1968, ch. 217, § 1; L. 1969, ch. 80, § 1; L. 1973, ch. 63, § 6; L. 1975, ch. 68, § 1; L. 1976, ch. 79, § 2; L. 1977, ch. 55, § 1; L. 1982, ch. 52, § 6; L. 1983, ch. 47, § 7; L. 1986, ch. 76, § 7; L. 1989, ch. 48, § 66; L. 1992, ch. 146, § 3; L. 1993, ch. 207, § 2; L. 1994, ch. 104, § 2; L. 1997, ch. 180, § 14; L. 2004, ch. 154, § 53; L. 2006, ch. 57, § 3; L. 2009, ch. 49, § 2; L. 2010, ch. 54, § 3; L. 2012, ch. 91, § 2; L. 2013, ch. 11, § 1; L. 2014, ch. 110, § 1; July 1.



12-1675a Definitions.

12-1675a. Definitions. As used in K.S.A. 12-1675, 12-1676, 12-1677, 12-1677a and 12-1677b, and amendments thereto:

(a) "Bank" means any bank incorporated under the laws of this state or any other state, or organized under the laws of the United States which has a main or branch office in this state;

(b) "savings and loan association" means any savings and loan association incorporated under the laws of this state or any other state, or organized under the laws of the United States and which has a main or branch office in this state;

(c) "savings bank" means any savings bank organized under the laws of the United States and which has a main or branch office in this state;

(d) "municipality" includes each investing governmental unit under K.S.A. 12-1675, and amendments thereto;

(e) "main office" means the place of business specified in the articles of association, certificate of authority or similar document, where the business of the institution is carried on and which is not a branch;

(f) "branch" means any office within this state, other than the main office, that is approved by a federal or state supervisory agency at which deposits are received, checks paid or money lent. Branch does not include an automated teller machine, remote service unit or similar device or a loan production office; and

(g) "investment rate" means a rate which is the equivalent yield for United States government securities having a maturity date as published in the Wall Street Journal, nearest the maturity date for equivalent maturities. The 0-90 day rate shall be computed on the average effective federal funds rate as published by the federal reserve system for the previous week.

History: L. 1997, ch. 180, § 13; L. 2006, ch. 57, § 4; July 1.



12-1676 Inapplicability of act to certain moneys; rates.

12-1676. Inapplicability of act to certain moneys; rates. Except as otherwise provided in K.S.A. 12-1678a, and amendments thereto, the provisions of this act authorizing the investment of moneys shall not apply to moneys collected or received by a county for apportionment, credit or distribution to the state or any political subdivision thereof. Interest paid by eligible banks, savings and loan associations and savings banks on time deposit, open accounts, time certificates of deposit and certificates of deposit of investing governmental units shall be at rates agreed upon by the governmental units and the eligible banks, savings and loan associations or savings banks.

History: L. 1968, ch. 217, § 2; L. 1973, ch. 63, § 7; L. 1973, ch. 64, § 1; L. 1974, ch. 394, § 2; L. 1975, ch. 68, § 2; L. 1976, ch. 79, § 3; L. 1982, ch. 52, § 7; L. 1983, ch. 47, § 8; L. 1986, ch. 76, § 8; L. 1989, ch. 48, § 67; L. 1997, ch. 180, § 15; May 29.



12-1676a Weekly advisory memorandum as to rates of interest to county treasurers.

12-1676a. Weekly advisory memorandum as to rates of interest to county treasurers. The state treasurer shall issue a weekly advisory memorandum to county treasurers concerning rates of interest to be paid under this act.

History: L. 1974, ch. 394, § 3; March 14.



12-1677 Investment of public moneys by governmental entities, units and subdivisions; use of income; records; quarterly report.

12-1677. Investment of public moneys by governmental entities, units and subdivisions; use of income; records; quarterly report. (a) Except as otherwise required by state or federal law, all moneys earned and collected from investments by counties, area vocational-technical schools and quasi-municipal corporations authorized in this act shall be credited to the general fund of such county, area vocational-technical school or quasi-municipal corporation by the treasurer thereof, and all moneys earned and collected from investments by school districts authorized in this act shall be credited to the general fund of the school district.

(b) The treasurer of each county, school district, area vocational-technical school or quasi-municipal corporation shall maintain a complete record of all investments authorized in this act and shall make a quarterly written report of such record to the governing body of such county, school district, area vocational-technical school or quasi-municipal corporation.

History: L. 1968, ch. 217, § 3; L. 1969, ch. 80, § 2; L. 1973, ch. 63, § 8; L. 1975, ch. 68, § 3; L. 1992, ch. 280, § 50; L. 2015, ch. 4, § 24; July 1.



12-1677a Municipal investment pool fund; investments; requirements; rules and regulations.

12-1677a. Municipal investment pool fund; investments; requirements; rules and regulations. (a) Moneys deposited by any municipality with the state treasurer for investment authorized in paragraph (5) of subsection (b) of K.S.A. 12-1675, and amendments thereto, shall be deposited in the municipal investment pool fund which is hereby created in the state treasury. The state treasurer shall provide the board a monthly record of the deposits and withdrawals of municipalities. Such record may include the amount of the deposit, the date of the deposit and such other information as the pooled money investment board may require.

(b) The director of investments may invest and reinvest moneys in the municipal investment pool fund in accordance with investment policies established by the pooled money investment board under K.S.A. 75-4232, and amendments thereto, and in accordance with K.S.A. 75-4234 and 75-4209, and amendments thereto.

(c) The director of investments shall apportion earnings and losses among the accounts of the depositors in the various investment options of the municipal investment pool in accordance with policies approved and published by the board. A statement for each municipality participating unit account showing deposits, withdrawals, earnings and losses distributions shall be provided monthly to the municipality. The director of investments shall make comprehensive reports monthly to those municipalities participating in the municipal investment pool fund and to other interested parties requesting such reports. Such reports shall include a summary of transactions for the month, the current market value of the pooled money investment portfolio investments, the weighted average maturity of the portfolio, the original costs of the investments in the portfolio, including any fees associated with such investments and such other relevant information the director of investments may wish to include in such report.

(d) The municipal investment pool reserve fund is abolished effective July 1, 1996, and any unencumbered balance remaining therein shall be applied to net losses in the municipal investment pool fund. The municipal investment pool fund fee fund is abolished on July 1, 1997, and any unencumbered balance remaining therein shall be transferred to the pooled money investment portfolio fee fund and such amounts shall be applied to net losses, as of July 1, 1996, in the municipal investment pool fund.

(e) The pooled money investment board may adopt rules and regulations necessary for the administration and operation of the municipal investment pool fund and may enter into agreements with any municipality as to methods of deposits, withdrawals and investments.

(f) Deposits in the municipal investment pool fund: (1) May only be made for the same maturity as the maturity which is offered under paragraph (2) of subsection (b) of K.S.A. 12-1675, and amendments thereto; and (2) upon the maturity of such deposits, such moneys shall be offered for investment under paragraph (2) of subsection (b) of K.S.A. 12-1675, and amendments thereto, and may be reinvested in such fund only if the conditions contained in subsection (c) of K.S.A. 12-1675, and amendments thereto, have been satisfied.

(g) Moneys and investments in the municipal investment pool fund shall be managed by the pooled money investment board in accordance with investment policies provided for in K.S.A. 75-4209, and amendments thereto. A copy of such published policies shall be distributed to all municipalities participating in the municipal investment pool fund and to other interested persons requesting a copy of such policies. The pooled money investment board shall not contract for management of investments by a money manager.

History: L. 1992, ch. 146, § 1; L. 1993, ch. 207, § 3; L. 1995, ch. 194, § 1; L. 1996, ch. 254, § 4; L. 1997, ch. 180, § 16; May 29.



12-1677b Direct investments by cities, counties and school districts, when; requirements; forfeiture of investment rights, when.

12-1677b. Direct investments by cities, counties and school districts, when; requirements; forfeiture of investment rights, when. (a) The governing body of any city, county or school district which has a written investment policy approved by the governing body of such city, county or school district and such written investment policy is approved by the pooled money investment board as provided in subsection (b) may invest and reinvest pursuant to the approved investment policy in the following investments, as authorized under paragraph (6) of subsection (b) of K.S.A. 12-1675, and amendments thereto:

(1) Direct obligations of, or obligations that are insured as to principal and interest by, the United States of America or any agency thereof and obligations and securities of United States sponsored enterprises which under federal law may be accepted as security for public funds, except that such investments shall not be in mortgage-backed securities;

(2) interest-bearing time deposits in any banks, savings and loan associations and savings banks; or

(3) repurchase agreements with banks, savings and loan associations and savings banks, or with a primary government securities dealer which reports to the market reports division of the federal reserve bank of New York for direct obligations of, or obligations that are insured as to principal and interest by, the United States government or any agency thereof and obligations and securities of United States government sponsored enterprises which under federal law may be accepted as security for public funds.

(b) In approving the investment policy of any city, county or school district, the pooled money investment board shall require that such policy addresses liquidity, diversification, safety of principal, yield, maturity and quality and capability of investment management staff. In addition, the policy shall provide procedures for compliance with subsection (c) of K.S.A. 12-1675, and amendments thereto, and a certification from the investment management staff that those procedures have been followed.

(c) The investment policy of any city, county or school district approved by the pooled money investment board under this section shall be reviewed and approved at least annually by such board or when such city, county or school district makes changes in such investment policy. On condition of approving the investment policy, the pooled money investment board shall review the policy to assure that it addresses liquidity, diversification, safety of principal, yield, maturity and quality and capability of investment management staff. In addition, the policy shall provide procedures for compliance with subsection (c) of K.S.A. 12-1675, and amendments thereto, a certification from the investment management staff that those procedures have been followed and a listing of the banks, savings and loan associations and savings banks from which the city, county or school district requested bids in the preceding year.

(d) (1) All security purchases shall occur on a delivery versus payment basis.

(2) All securities shall be perfected in the name of the city, county or school district and shall be delivered to the purchaser or a third party custodian which may be the state treasurer.

(3) Investment transactions shall only be conducted with banks, savings and loan associations and savings banks; or with primary government securities dealers which report to the market report division of the federal reserve bank of New York; or any broker-dealer which is registered in compliance with the requirements of section 15C of the securities exchange act of 1934 and registered pursuant to K.S.A. 17-12a401, and amendments thereto.

(4) The maximum maturity for investments under subsection (a) shall be four years.

(e) Investments in securities under paragraph (1) of subsection (a) shall be limited to securities which do not have any more interest rate risk than do direct United States government obligations of similar maturities. For purposes of this subsection, "interest rate risk" means market value changes due to changes in current interest rates.

(f) A city, county or school district which violates subsection (c) or (d) of K.S.A. 12-1675, and amendments thereto, or the rules and regulations of the pooled money investment board shall forfeit its rights under this section for a two year period and shall be reinstated only after a complete review of its investment policy as provided for in subsection (b). Such forfeiture shall be determined by the pooled money investment board after notice and opportunity to be heard in accordance with the Kansas administrative procedure act.

History: L. 1992, ch. 146, § 2; L. 1993, ch. 207, § 4; L. 1996, ch. 254, § 5; L. 1997, ch. 180, § 17; L. 2004, ch. 154, § 54; L. 2009, ch. 77, § 1; Apr. 23.



12-1677d Municipally established foundations; investment of funds.

12-1677d. Municipally established foundations; investment of funds. (a) As used in this act:

(1) "Municipality" means any city, county or other political or taxing subdivision of the state.

(2) "Foundation" means any not for profit charitable or eleemosynary corporation established by a municipality which has been in existence at least 15 years. Any such foundation is hereby deemed to be a public body.

(b) The board of directors of any foundation shall invest the funds held by such foundation which are not required immediately for the purposes of the foundation in the manner provided by this section:

(1) Any funds in an amount equal to 110% of the average annual expenses of the foundation for the next preceding five years may be invested in the manner provided by K.S.A. 12-1675, and amendments thereto. If funds in the amount required by this paragraph are available from the municipality which established the foundation, the foundation may invest all of its funds in the manner provided in paragraph (2).

(2) Any funds exceeding the amount described in paragraph (1) may be invested in such investments that may be lawful for fiduciaries in this state and also may be invested in such investments as would be lawful for a private corporation or other foundation having purposes similar to the foundation. No moneys derived pursuant to any tax may be invested under this paragraph.

(c) Nothing in this act shall effect the status of the foundation as a municipal entity.

(d) The provisions of this section shall apply to foundations whether created before or after the effective date of this act. Any investment of funds by a foundation prior to July 1, 1997, which would have complied with the provisions of this section, as amended by this act, are hereby validated.

History: L. 1994, ch. 94, § 1; L. 1997, ch. 180, § 18; May 29.



12-1677f Investment of public funds by governmental entities; reinvestment of matured funds.

12-1677f. Investment of public funds by governmental entities; reinvestment of matured funds. At the time that investments of public moneys described in K.S.A. 12-1675, and amendments thereto, mature, the governing body of the governmental subdivision having the authority to receive, hold and expend such public moneys shall reoffer such moneys for deposit to eligible banks, savings and loan associations or savings banks defined in K.S.A. 12-1675a, and amendments thereto.

History: L. 2006, ch. 57, § 5; July 1.



12-1678a Investment of undistributed taxes by county commissioners; distribution of taxes; distribution of interest, when.

12-1678a. Investment of undistributed taxes by county commissioners; distribution of taxes; distribution of interest, when. (a) For the purposes of this section, taxes shall include ad valorem property taxes, local gross earnings taxes, special assessments and all other taxes and fees collected with or at the same time as ad valorem property taxes.

(b) The board of county commissioners of any county may invest the undistributed taxes of any taxing subdivision in the possession of the county treasurer pursuant to the provisions of this section. The moneys shall be invested pursuant to K.S.A. 12-1675 and 12-1676, and amendments thereto.

(c) The county treasurer shall distribute the taxes collected for each taxing subdivision within or partially within the county as follows:

(1) On or before January 20, June 5 and October 31, the estimated amount collected for and owed to the taxing subdivision, but not less than the amount actually collected as of not more than 20 days prior to the distribution date, and on or before the last business day before March 20 and September 20, not less than 95% of the estimated amount collected for and owed to each taxing subdivision but not less than the amount actually collected as of not more than 20 days prior to the distribution date. Except as provided in subsection (d), no payments of any interest earned on the investment of the tax collections shall be paid to the taxing subdivisions.

(2) In addition to the distributions required by the foregoing provisions of this section, the county treasurer shall make a distribution on February 5, 1990, of the estimated amount collected for and owed to each taxing subdivision, but not less than the amount actually collected as of January 17, 1990.

(3) To those taxing subdivisions which request special payment in advance of the dates provided by subsection (c)(1), in order to meet the expenditure needs of the taxing subdivisions as certified by the chief financial officer or governing body thereof, as follows: The amount requested, but not exceeding the amount actually collected for and owed to the taxing subdivision. When requesting an advance payment, the chief financial officer or the governing body of the taxing subdivision shall certify that the taxing subdivision has neither sufficient cash on hand nor any investment which can be converted to cash to meet the expenditure needs of the taxing subdivision. Except as provided by this subsection, the county treasurer shall distribute the payment requested. No payment shall be made under this subsection between December 1 of any year and January 1 of the next succeeding year, or between May 1 and June 1 of any year.

(d) The board of county commissioners and the governing body of any taxing subdivision within or partially within the county may enter into agreements providing for the distribution of taxes and any interest earnings thereon in a manner alternative to the methods provided by this section, and any such agreements now in existence shall not be deemed to be invalidated by this enactment.

(e) All moneys received by the county as interest upon the investment of undistributed taxes, and not paid to taxing subdivisions as provided or authorized shall be retained by the county treasurer and shall be paid into the general fund of the county.

History: L. 1973, ch. 64, § 2; L. 1975, ch. 69, § 1; L. 1976, ch. 79, § 4; L. 1981, ch. 380, § 1; L. 1981, ch. 71, § 1; L. 1982, ch. 73, § 1; L. 1983, ch. 319, § 1; L. 1989, ch. 2, § 4 (Special Session); L. 1997, ch. 126, § 29; L. 2003, ch. 146, § 1; Jan. 1, 2004.



12-1679 Merchant or security police; fingerprints required; municipal license or permit prohibited if vehicles not registered in Kansas.

12-1679. Merchant or security police; fingerprints required; municipal license or permit prohibited if vehicles not registered in Kansas. (a) As used in this act: (1) "Municipality" shall mean any incorporated city or county of this state;

(2) "Merchants or security policeman" or "merchants or security police force or agency" shall mean any person engaged for hire in the business of guarding, watching, patrolling or otherwise attempting to provide security for the real or personal property of another person; and

(3) "Person" shall mean any individual, partnership, association, firm, corporation or other business entity.

(b) Every municipality which requires a license pursuant to this act shall acquire or collect the fingerprints of any person who applies for a merchants or security policeman's license from such municipality. The municipality shall submit the applicant's fingerprints to the Kansas bureau of investigation and to the federal bureau of investigation for the purpose of determining whether the applicant has a criminal record.

(c) No municipality shall license, permit or otherwise authorize or allow any person to do business within such municipality as a merchants or security policeman or as a merchants or security police force or agency, unless every motor vehicle, as defined by K.S.A. 8-1437, and amendments thereto, which is used in any way by such person while doing business as a merchants or security policeman or police force or agency is properly registered.

History: L. 1972, ch. 47, § 1; L. 1984, ch. 72, § 1; July 1.



12-1680 City and county service for programs for the elderly; tax levy, use of proceeds; petition or resolution and election; territory served by city program excluded from county program, when.

12-1680. City and county service for programs for the elderly; tax levy, use of proceeds; petition or resolution and election; territory served by city program excluded from county program, when. Whenever a petition containing the signatures of not less than 5% of the registered voters of any city or county is filed with the appropriate county election officer requesting an election on the question of whether a tax levy of not more than one mill except that in counties having a population of more than 15,500 and less than 16,000, a tax levy of not more than 1.5 mills shall be made on all of the taxable tangible property in the city or county for the purpose of creating or continuing a service program for the elderly operated by municipalities as defined in K.S.A. 10-101, and amendments thereto, or nonprofit organizations, such proposition shall be submitted to the voters of the city or county at a question submitted election held in accordance with the provisions of K.S.A. 10-120, and amendments thereto. The proposition submitted shall be in the following form: "An annual tax of __ (a specified amount or not to exceed a specified amount) mill shall be levied in __________ (city or county) to fund a service program for the elderly." The board of county commissioners of any county or the governing body of any city on its own motion may provide by resolution or ordinance for an annual tax levy of not more than one mill, except that in counties having a population of more than 15,500 and less than 16,000, such tax levy shall not exceed 1.5 mills, for the purpose stated in this section, and such proposition shall be submitted to the voters of the county or city for approval or rejection without petition in the manner provided in this section, and the proposition shall be stated in the same form as if in response to a petition. If a majority of the qualified electors voting on the proposition vote "yes" such tax levy shall be made annually on all of the taxable tangible property within the city or county for such purpose and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. If the proposition does not specify the amount of the levy but prescribes the maximum, such levy shall be in an amount specified by the board of county commissioners or governing body of the city not exceeding the maximum so specified. Such tax levy shall be in addition to all other tax levies authorized by law. No city which has approved a service program for the elderly at an election held under this section shall be included in a county service program for the elderly so long as such city service program is in operation. In any year after the year in which a tax is first levied under the provisions of this act, the board of county commissioners of the county or the governing body of the city may resubmit the proposition to make a levy in such amount as may be determined necessary to fund such program or may on their own motion by resolution or ordinance fix the amount of such levy in any amount, not exceeding the amount stated in the original proposition submitted to and approved by the electors of the county or city, which such board of commissioners or governing body deems necessary to finance the service program in such year. A county having a population of more than 15,500 and less than 16,000 shall not increase its mill levy above one mill for service programs for the elderly without the approval of a majority of the qualified electors voting on such a proposition as provided in this section.

History: L. 1974, ch. 52, § 1; L. 1975, ch. 70, § 1; L. 1976, ch. 80, § 1; L. 1979, ch. 52, § 47; L. 1981, ch. 72, § 1; L. 1981, ch. 73, § 1; L. 1990, ch. 66, § 15; May 31.



12-1680a Acquisition of computerized police and fire vehicle locating equipment; general obligation bonds.

12-1680a. Acquisition of computerized police and fire vehicle locating equipment; general obligation bonds. The governing body of any city or county may acquire all or any part of the equipment necessary or desirable for the operation of a computerized program for locating and reporting on the location of police and fire vehicles, and may issue general obligation bonds of such city or county in the amount necessary for the payment of all or part of the cost thereof.

History: L. 1976, ch. 404, § 1; April 14.



12-1680b Same; resolution; publication; petition.

12-1680b. Same; resolution; publication; petition. No bonds shall be issued under the provisions of this act until the governing body of such city or county shall have adopted a resolution finding that the acquisition of such system is necessary. Such resolution shall describe, in general terms, equipment to be acquired and the estimated cost thereof. Such resolution shall also provide that the city or county proposes to issue general obligation bonds in an amount which shall be stated in said resolution unless, within sixty (60) days following final publication of the resolution, a petition protesting the acquisition of such system and the issuance of such bonds, signed by not less than five percent (5%) of the qualified electors of such city or county, is filed with the county election officer. Such resolution shall be published once each week for two (2) consecutive weeks in the official city or county newspaper. If no sufficient protest is filed with the prescribed time period, such city or county may acquire the equipment necessary for such system and issue and sell said general obligation bonds pursuant to the provisions of article 1 of chapter 10 of Kansas Statutes Annotated.

History: L. 1976, ch. 404, § 2; April 14.



12-1680c Same; special election upon protest.

12-1680c. Same; special election upon protest. In the event a sufficient protest petition is filed within the prescribed time, such system shall not be acquired and no bonds shall be issued under the provisions of this act unless and until the issuance of such bonds shall have been approved by a majority of the qualified electors of such city or county voting on the proposition at a special election called and held for such purpose or at the next city or county primary or general election. Any special election held pursuant to the provisions of this act shall be called, noticed and held in accordance with the provisions of K.S.A. 10-120. The question to be submitted at any such election shall be in substantially the following form:

"Shall the (city/county) of ______________ acquire a fully developed computerized program for location and reporting on the locating of police and fire vehicles and issue general obligation bonds in an amount of not to exceed $_________ to pay the cost of acquiring such system, as provided in the 1976 Laws of Kansas, chapter No.____?"

If a majority of the qualified electors of such city or county voting thereon shall vote in favor of such proposition, the governing body thereof may proceed to acquire said computerized system and issue bonds to pay the cost thereof as if no protest petition had been filed.

History: L. 1976, ch. 404, § 3; April 14.



12-1681 Community historical museums authorized; property and employees.

12-1681. Community historical museums authorized; property and employees. Any city or school district may establish, promote and operate a community historical museum and acquire or lease land, buildings or other facilities and equipment and employ a director and assistants and vote and expend funds for said purposes.

History: L. 1974, ch. 53, § 1; July 1.



12-1682 Establishment of operation independently or in cooperation; limitation; delegation of operation to board.

12-1682. Establishment of operation independently or in cooperation; limitation; delegation of operation to board. Any city or school district may establish or operate a community historical museum independently or may cooperate in its establishment and in its operation in any manner mutually agreed upon, or may delegate the operation of the system to a museum board created by either or both of them: Provided, however, No community museum shall be established or operated by both the city and school district each acting independently of the other which are located all or in part in the same county.

History: L. 1974, ch. 53, § 2; July 1.



12-1683 Conduct of activities of museums; acceptance of gifts.

12-1683. Conduct of activities of museums; acceptance of gifts. Any city or school district or museum board given charge of a community historical museum pursuant to this act is authorized to conduct the activities of the museum on any property under its custody and management, or, with proper consent, on any other public property and upon private property with the consent of the owners, and may receive gifts from any source whatsoever.

History: L. 1974, ch. 53, § 3; July 1.



12-1684 Petition for establishment; election; tax levies.

12-1684. Petition for establishment; election; tax levies. Except as otherwise provided in subsection (b) of K.S.A. 12-1688 and before a community historical museum may be established and operated as provided by K.S.A. 12-1681 and 12-1682, a petition signed by at least five percent (5%) of the qualified and registered voters of the city or school district shall be filed with the clerk thereof, requesting the governing body of the city or school district to provide, establish, maintain and conduct a community historical museum and to levy an annual tax therefor not to exceed one (1) mill, whereupon it shall be the duty of the governing body of the city or school district to cause such question to be submitted to the qualified voters thereof to be voted upon at the next regular or special election of the city or school district to be held more than thirty (30) days after the filing of such petition.

History: L. 1974, ch. 53, § 4; July 1.



12-1685 Same; filing of petition; joint meeting; notice of receipt and meeting.

12-1685. Same; filing of petition; joint meeting; notice of receipt and meeting. The petition provided for in K.S.A. 12-1684 may be directed to the governing bodies of said city and school district jointly, and in such case it may be filed with the clerk of either the city or school district. Upon receipt of the petition, the clerk shall set a day not less than five (5) nor more than ten (10) days thereafter for the joint meeting of the two (2) governing bodies for the consideration of the petition and if the petition be found sufficient the proposition shall be submitted to the electors within the corporate limits of the city or school district, whichever has the greater population, the same to be submitted as provided by law for such city or school district. Notice of the receipt of the petition and the date and place of the joint meeting shall be given immediately by the clerk to the executive officer of the city and school district by registered mail.

History: L. 1974, ch. 53, § 5; July 1.



12-1686 Same; resolution or ordinance for establishment and operation of museums after approval by electors.

12-1686. Same; resolution or ordinance for establishment and operation of museums after approval by electors. Upon the adoption of the proposition by a majority of those voting thereon at the election, the governing body of the city or school district if acting independently or the joint governing bodies of a city and school district then acting jointly, shall by appropriate resolution or ordinance provide for the establishment, maintenance and conduct of such community historical museum as they deem advisable and practicable and shall establish a commission to be vested with the powers, duties and obligations necessary for the conduct of such community historical museum, the members of which shall serve without pay.

History: L. 1974, ch. 53, § 6; July 1.



12-1687 Membership of museum commissions; terms; officers; powers.

12-1687. Membership of museum commissions; terms; officers; powers.    All museum commissions shall consist of five (5) members to be initially appointed as provided by either subsection (a) or (b) as follows: (a) Upon the adoption of the provisions of this act by the city or school district acting independently in the manner provided in K.S.A. 12-1684 and 12-1685, or any amendments thereto, the governing body of such city or school district shall appoint four (4) members, the first appointee to serve for four (4) years, the second for three (3) years, the third for two (2) years, and the fourth for one (1) year, and the fifth member who shall also serve for four (4) years shall be appointed by the four (4) appointee members of such commission; or (b) Upon the adoption of the provisions of this act by the city and school district acting jointly in the manner provided in K.S.A. 12-1684 and 12-1685, or any amendments thereto, the governing bodies shall each appoint two (2) of their electors to serve as members of the museum commission, and the persons so selected shall select one additional person, and all of said persons shall constitute the museum commission. Of the members of said commission first selected by the school district, one (1) shall serve for a term of one (1) year, and one (1) for a term of four (4) years; one (1) of those first selected by the governing body of the city shall serve for a term of two (2) years, and one (1) for a term of three (3) years. The additional member shall serve for a term of four (4) years. Thereafter, each of the members of said commission shall be selected in the same manner as the member he or she is succeeding and the term of office of each shall be four (4) years. Said commission shall elect a presiding officer and secretary. Said commissioners are hereby empowered to administer in all respects the business and affairs of the museum. The disbursements made by said commission shall be paid by voucher, and the claims paid by said commission shall be duly verified. The amount received from the tax herein provided shall be set over to said commission and used by said commission for the purposes herein set out; and shall be held by the treasurer of the city or school district who shall be ex officio treasurer of said commission.

History: L. 1974, ch. 53, § 7; July 1.



12-1688 Community historical museums; tax levies; increases, election.

12-1688. Community historical museums; tax levies; increases, election. (a) Except as otherwise provided in subsection (b) of this section, when the provisions of this act shall have been adopted by an election, the commission shall annually, and not later than 20 days prior to the date for the publishing of the budget of such city or school district, certify its budget to such city or school district, which shall levy a tax sufficient to raise the amount required by such budget, but in no event more than one mill or the amount set out in the petition provided for in K.S.A. 12-1684, except that, when such petition shall have been submitted to a city and school district jointly such budget shall be certified to the city or school district, whichever shall be the larger in population, and the tax levied by such city or school district. After three years' operation the authority to levy the tax provided for in this section may be revoked by a majority of the electors voting at an election called in the same manner as the election authorizing the same. Upon such revocation all property and money belonging to such commission shall become the property of the city or school district levying the tax under this section.

(b) After any city or school district has begun to operate such a museum, it appearing to the satisfaction of the museum commission of a particular school district or city or of a city and school district jointly, that the budget should be increased so as to adequately meet the needs of the city or school district, such museum commission may submit a proposed program with the budget for carrying out the same to the levying authority which may then levy a tax sufficient to raise the amount required by the expanded budget, but not to exceed one mill, which levy shall be in addition to the one mill authorized by subsection (a) of this section.

No city or school district authorized to increase its levy under subsection (b) of this section shall make such increased levy until the question of making such tax levy is submitted to the qualified electors of the city or school district at the next general election or at a special election called for such purpose. Any special election held under the provisions of subsection (b) of this section shall be called and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto. If a majority of the votes cast and counted on the question submitted at such election are in favor of such tax, the same may be made; but if a majority of the votes cast and counted on the question submitted at such election are not in favor thereof, such tax may not be levied.

History: L. 1974, ch. 53, § 8; L. 1990, ch. 66, § 16; May 31.



12-1689 Same; definitions.

12-1689. Same; definitions. As used in this act, (a) "school district" means any school district located in whole or in part within a city of the third class located in two counties; and

(b) "City" means any city of the third class located in two counties.

History: L. 1974, ch. 53, § 9; July 1.



12-1690 Same; supervisor and curator; appointment and compensation; duties.

12-1690. Same; supervisor and curator; appointment and compensation; duties. Any community museum board may appoint and fix the compensation of a supervisor or curator for the community historical museum. Said supervisor or curator shall have charge of the care, maintenance, supervision, establishment of the museum, its displays, historical collections and such other duties in connection therewith as said board may require. If there is an incorporated museum or an incorporated historical or similar society within the community, such society may be designated by said board as the supervisor or curator of said museum and said board may provide to the society such compensation, funds or reimbursements for establishing, operating, maintaining and caring for the museum and its collections or displays as shall be agreed upon by the board and the society.

History: L. 1974, ch. 53, § 10; July 1.



12-1691 Same; acceptance of gifts and articles of historical value.

12-1691. Same; acceptance of gifts and articles of historical value.    The museum board may accept bequests, gifts, donations or loans of documents, records and articles of historical value or interest for such museum and also bequests, gifts or donations of money or other things of value to be used in carrying out the provisions of this act.

History: L. 1974, ch. 53, § 11; July 1.



12-1692 Promotion of tourism and conventions; definitions.

12-1692. Promotion of tourism and conventions; definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Person" means an individual, firm, partnership, corporation, joint venture or other association of persons;

(b) "Hotel, motel or tourist court" means any structure or building which contains rooms furnished for the purposes of providing lodging, which may or may not also provide meals, entertainment or various other personal services to transient guests, and which is kept, used, maintained, advertised or held out to the public as a place where sleeping accommodations are sought for pay or compensation by transient or permanent guests and having more than two bedrooms furnished for the accommodation of such guests;

(c) "Transient guest" means a person who occupies a room in a hotel, motel or tourist court for not more than 28 consecutive days;

(d) "Business" means any person engaged in the business of renting, leasing or letting living quarters, sleeping accommodations, rooms or a part thereof in connection with any motel, hotel or tourist court;

(e) "Convention and tourism promotion" means: (1) Activities to attract visitors into the community through marketing efforts, including advertising, directed to at least one of the five basic convention and tourism market segments consisting of group tours, pleasure travelers, association meetings and conventions, trade shows and corporate meetings and travel; and (2) support of those activities and organizations which encourage increased lodging facility occupancy; and

(f) "Accommodations broker" means any business which maintains an inventory of two or more rooms in one or more locations which are offered for pay to a person or persons for not more than 28 consecutive days.

History: L. 1975, ch. 490, § 1; L. 1992, ch. 117, § 1; L. 1997, ch. 185, § 2; July 1.



12-1693 Same; tax levy by city or county; basis of tax; payment and collection; requirements prior to levy; election; reduction or increase in rate.

12-1693. Same; tax levy by city or county; basis of tax; payment and collection; requirements prior to levy; election; reduction or increase in rate. (a) In order to provide revenues to promote tourism and conventions, the governing body of any county having a population of more than 300,000 or the governing body of any city, all or any portion of which is located within such county, is hereby authorized to levy a transient guest tax at not to exceed the rate of 2% upon the gross receipts derived from or paid directly or through an accommodations broker by transient guests for sleeping accommodations in any hotel, motel or tourist court. The percentage of such tax shall be determined by the governing body levying the same and shall be specified in the resolution authorizing the same.

(b) Any transient guest tax levied pursuant to this section shall be based on the gross rental receipts collected by any business or accommodations broker.

(c) The taxes levied pursuant to this section shall be paid by the consumer or user to the business and it shall be the duty of each and every business to collect from the consumer or user the full amount of any such tax, or an amount equal as nearly as possible or practicable to the average equivalent thereto. Each business collecting any of the taxes levied hereunder shall be responsible for paying over the same to the state department of revenue in the manner prescribed by K.S.A. 12-1694, and amendments thereto, and the state department of revenue shall administer and enforce the collection of such taxes.

(d) A transient guest tax authorized by this section shall not be levied until:

(1) The governing body of such county has either passed, or has received from the governing body of any city within such county, a resolution calling for an election for approval by the qualified electors of a transient guest tax;

(2) the governing body of the county has notified all of the incorporated cities, all or any portion of which are located within such county, of the intent to call such election. Incorporated cities, all or any portion of which are located within such county, shall have the option to decline participation in such election within 30 days of the date of such notification. The governing body of the county shall have the option to decline participation in such election within the same 30 day period as provided to incorporated cities, in which case individual cities may hold separate elections to submit the proposition to the qualified electors of such city and such propositions, if approved, would have force only in cities adopting the tax. If the governing body of the county resolves to participate in such election, it shall submit such proposition for approval by the qualified electors of the unincorporated portions of such county and all incorporated cities within such county which have not declined participation in the election; and

(3) the governing body of the county or, if the county declines to hold such election, the governing body of the city, has given notice of its intention to submit any such proposition for approval by the qualified electors in the manner required by K.S.A. 10-120, and amendments thereto, for giving notice of elections for the issuance of bonds. The notice shall state the time of the election and the rate and effective date of the proposed tax. If a majority of the votes cast and counted on any such proposition are not in favor thereof, such proposition may be resubmitted under the conditions and in the manner provided herein. If a majority of the votes cast and counted on any such proposition are in favor thereof, the governing body of the county or city shall provide by resolution for the levy of such tax. Any repeal of such tax or any reduction or increase in the rate thereof shall be accomplished in the manner provided herein for the adoption and approval of such tax.

(e) The collection of any county transient guest tax authorized at a primary or general election or a transient guest tax levied by a city authorized at a city primary or general election shall commence on the first day of the calendar quarter next following the 30th day after the date of the election authorizing the levy of such tax. The collection of any transient guest tax of a county or city approved at any other election shall commence on the first day of the calendar quarter next following the 60th day after the date of the election authorizing the levy of such tax.

History: L. 1975, ch. 490, § 2; L. 1989, ch. 60, § 1; L. 1997, ch. 185, § 3; July 1.



12-1694 Same; collection, payment and disposition of transient guest tax; administration by secretary of revenue; rules and regulations; monthly reports.

12-1694. Same; collection, payment and disposition of transient guest tax; administration by secretary of revenue; rules and regulations; monthly reports. (a) Any tax levied and collected pursuant to K.S.A. 12-1693, and amendments thereto, shall become due and payable by the business monthly, on or before the 25th day of the month immediately succeeding the month in which it is collected, with the first payment due and payable on or before the 25th day of the month specified in the resolution of the governing body which levies the tax, but any person filing an annual or quarterly return under the Kansas retailers' sales tax act, as prescribed in K.S.A. 79-3607, and amendments thereto, may, with the approval of the secretary of revenue and upon such conditions as the secretary of revenue may prescribe, pay the tax required by this act on the same basis and at the same time such person pays the retailer's sales tax. Each business shall make a true report to the department of revenue, on a form prescribed by the secretary of revenue, providing such information as may be necessary to determine the amounts to which any such tax shall apply for all gross rental receipts for the applicable month or months, which report shall be accompanied by the tax disclosed thereby. Records of gross rental receipts shall be kept separate and apart from the records of other retail sales made by a business in order to facilitate the examination of books and records as provided herein.

(b) The secretary of revenue or the secretary's authorized representative shall have the right at all reasonable times during business hours to make such examination and inspection of the books and records of a business as may be necessary to determine the accuracy of such reports.

(c) The secretary of revenue is hereby authorized to administer and collect any transient guest tax levied pursuant to this act and to adopt such rules and regulations as may be necessary for the efficient and effective administration and enforcement of the collection thereof. Whenever any business liable to pay any transient guest tax refuses or neglects to pay the same, the amount, including any penalty, shall be collected in the manner prescribed for the collection of the retailers' sales tax by K.S.A. 79-3617, and amendments thereto. All of the taxes collected under the provisions of this act shall be remitted by the secretary of revenue to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury, and the state treasurer shall credit 2% of all taxes so collected to the state general fund to defray the expenses of the department in administration and enforcement of the collection thereof. The remainder of such taxes shall be credited to the county and city transient guest tax fund, which fund is hereby established. All moneys in the county and city transient guest tax fund shall be remitted at least quarterly by the state treasurer, on instruction from the secretary of revenue, to the treasurers of those cities which, by virtue of their participation in the election provided for in K.S.A. 12-1693, and amendments thereto, are qualified to receive disbursements from such transient guest tax fund for the amount collected within such city, and to the treasurer of such county for the amount collected in the unincorporated areas of such county.

(d) The director of taxation shall provide, upon request by a city or county clerk or treasurer of any city or county levying a transient guest tax, of any city located within any such county or of any county within which is located any such city, monthly reports identifying each person doing business in such city or county to which such tax is applicable setting forth the tax liability and the amount of such tax remitted by such business during the preceding month, and identifying each business location maintained by the person within such city or county. Such report shall be made available to the clerk or treasurer of such city or county within a reasonable time after it has been requested from the director of taxation. The director of taxation shall be allowed to assess a reasonable fee for the issuance of such report. Information received by any city or county pursuant to this section shall be kept confidential, and it shall be unlawful for any officer or employee of such city or county to divulge any such information in any manner, except that such information may be divulged by any such clerk or treasurer to any financial officer designated to receive such information by the governing body of any such city or county. Any violation of this paragraph by a city or county officer or employee is a class B misdemeanor, and such officer or employee shall be dismissed from office.

(e) All such moneys received by the county treasurer or city treasurer from disbursements from the county and city transient guest tax fund shall be credited to the tourism and convention promotion fund of such county or city and shall only be expended for convention and tourism promotion, except that not more than 20% of the moneys credited to such fund shall be expended for tourism promotion.

History: L. 1975, ch. 490, § 3; L. 1976, ch. 81, § 1; L. 1977, ch. 61, § 1; L. 1984, ch. 351, § 1; L. 1990, ch. 70, § 2; L. 1992, ch. 9, § 1; L. 2000, ch. 140, § 4; L. 2001, ch. 5, § 50; L. 2001, ch. 188, § 1; July 1.



12-1694a Same; establishment of transient guest tax refund fund; maintenance by secretary of revenue.

12-1694a. Same; establishment of transient guest tax refund fund; maintenance by secretary of revenue. There is hereby established in the state treasury the "transient guest tax refund fund" which shall be used for the payment of refunds of the transient guest tax which is levied and collected pursuant to K.S.A. 12-1692 to 12-1695, inclusive, and amendments thereto. The transient guest tax refund fund shall be held by the state treasurer for prompt refunding of all transient guest tax overpayments. Said fund shall be maintained by the secretary of revenue from the transient guest tax collections in an amount determined by the secretary of revenue as necessary to meet the current refunding requirements for the transient guest tax under said statutes but such amount shall not exceed five thousand dollars ($5,000).

History: L. 1976, ch. 81, § 2; April 23.



12-1694b Same; interest and penalties for failure to pay or untimely payment of transient guest tax.

12-1694b. Same; interest and penalties for failure to pay or untimely payment of transient guest tax. From and after July 1, 1984, (a) if any taxpayer shall fail to pay the tax levied pursuant to K.S.A. 12-1693, and amendments thereto, at the time required by or under the provisions of K.S.A. 12-1694, and amendments thereto, there shall be added to the unpaid balance of the tax, interest at the rate per month prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the tax was due until paid.

(b) If any taxpayer due to negligence or intentional disregard fails to file a return or pay the tax due at the time required by or under the provisions of K.S.A. 12-1694, and amendments thereto, there shall be added to the tax a penalty in an amount equal to 10% of the unpaid balance of tax due.

(c) If any person fails to make a return, or to pay any tax, within 60 days from the date the return or tax was due, except in the case of an extension of time granted by the director, there shall be added to the tax due a penalty equal to 25% of the amount of such tax.

(d) If any taxpayer, with fraudulent intent, fails to pay any tax or make, render or sign any return, or to supply any information, within the time required by or under the provisions of K.S.A. 12-1694, and amendments thereto, there shall be added to the tax a penalty in an amount equal to 50% of the unpaid balance of tax due.

(e) Penalty or interest applied under the provisions of subsections (a) and (d) shall be in addition to the penalty added under any other provisions of this section, but the provisions of subsections (b) and (c) shall be mutually exclusive of each other.

(f) Whenever, in the judgment of the director, the failure of the taxpayer to comply with the provisions of subsections (b) and (c) was due to reasonable causes and not willful neglect, the director may waive or reduce any of the penalties upon making a record of the reasons therefor.

(g) In addition to all other penalties provided by this section, any person who willfully fails to make a return or to pay any tax imposed under K.S.A. 12-1693, and amendments thereto, or who makes a false or fraudulent return, or fails to keep any books or records necessary to determine the accuracy of the person's reports, or who willfully violates any regulations of the secretary of revenue, for the enforcement and administration of the provisions of K.S.A. 12-1692 to 12-1695, inclusive, and amendments thereto, or who aids and abets another in attempting to evade the payment of any tax imposed by K.S.A. 12-1693, and amendments thereto, or who violates any other provision of K.S.A. 12-1692 to 12-1695, inclusive, and amendments thereto, shall, upon conviction thereof, be fined not less than $100 nor more than $1,000, or be imprisoned in the county jail not less than one month nor more than six months, or be both so fined and imprisoned, in the discretion of the court.

History: L. 1984, ch. 351, § 2; L. 1992, ch. 9, § 2; July 1.



12-1695 Convention and tourism committee; appointment; terms; contracts for programs.

12-1695. Convention and tourism committee; appointment; terms; contracts for programs. The governing body of any city or county which levies a transient guest tax pursuant to this act may establish a convention and tourism committee to make recommendations concerning the programs and expenditures for promotion of conventions and tourism. If the governing body decides to appoint a convention and tourism committee, the governing body shall appoint 10 members to such committee, a majority of which shall be representatives of businesses coming within the terms of this act. In appointing such members, the governing body shall attempt to create a representative balance of large and small businesses and businesses from the various geographic areas of such city or county. The governing body shall provide, by resolution, for the method of appointment and the length of term of members. The length of term shall not exceed four years. The governing body levying such tax shall have the authority to contract for convention and tourism programs to be implemented.

History: L. 1975, ch. 490, § 4; L. 2001, ch. 135, § 1; July 1.



12-1696 Promotion of tourism and conventions; definitions.

12-1696. Promotion of tourism and conventions; definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Person" means an individual, firm, partnership, corporation, joint venture or other association of persons;

(b) "Hotel, motel or tourist court" means any structure or building which contains rooms furnished for the purposes of providing lodging, which may or may not also provide meals, entertainment or various other personal services to transient guests, and which is kept, used, maintained, advertised or held out to the public as a place where sleeping accommodations are sought for pay or compensation by transient or permanent guests and having more than two bedrooms furnished for the accommodation of such guests;

(c) "Transient guest" means a person who occupies a room in a hotel, motel or tourist court for not more than 28 consecutive days;

(d) "Business" means any person engaged in the business of renting, leasing or letting living quarters, sleeping accommodations, rooms or a part thereof in connection with any motel, hotel or tourist court;

(e) "Convention and tourism promotion" means: (1) Activities to attract visitors into the community through marketing efforts, including advertising, directed to at least one of the five basic convention and tourism market segments consisting of group tours, pleasure travelers, association meetings and conventions, trade shows and corporate meetings and travel; and (2) support of those activities and organizations which encourage increased lodging facility occupancy; and

(f) "Accommodations broker" means any business which maintains an inventory of two or more rooms in one or more locations which are offered for pay to a person or persons for not more than 28 consecutive days.

History: L. 1977, ch. 93, § 1; L. 1992, ch. 117, § 2; L. 1997, ch. 185, § 4; July 1.



12-1697 Same; tax levy by city or county; basis of tax; payment and collection; requirements prior to levy.

12-1697. Same; tax levy by city or county; basis of tax; payment and collection; requirements prior to levy. (a) In order to provide revenues to promote tourism and conventions, the governing body of any county or the governing body of any city is hereby authorized to levy a transient guest tax at not to exceed the rate of 2% upon the gross receipts derived from or paid directly or through an accommodations broker by transient guests for sleeping accommodations, exclusive of charges for incidental services or facilities, in any hotel, motel or tourist court. The percentage of such tax shall be determined by the board of county commissioners or the city governing body and shall be specified in the resolution or ordinance authorizing the same.

(b) Any transient guest tax levied pursuant to this section shall be based on the gross rental receipts collected by any business or accommodations broker.

(c) The taxes levied pursuant to this section shall be paid by the consumer or user to the business and it shall be the duty of each and every business to collect from the consumer or user the full amount of any such tax, or an amount equal as nearly as possible or practicable to the average equivalent thereto. Each business collecting any of the taxes levied hereunder shall be responsible for paying over the same to the state department of revenue in the manner prescribed by K.S.A. 12-1698, and amendments thereto, and the state department of revenue shall administer and enforce the collection of such taxes.

(d) A transient guest tax authorized by this section shall not be levied until the governing body of such county or city has passed a resolution or ordinance authorizing the same.

(e) The collection of any county or city transient guest tax authorized to be levied pursuant to this section shall commence on the first day of the calendar quarter next following the 30th day after the date of the receipt by the department of revenue of the resolution or ordinance authorizing the levy of such tax.

History: L. 1977, ch. 93, § 2; L. 1989, ch. 60, § 2; L. 1997, ch. 185, § 5; July 1.



12-1698 Same; collection, payment and disposition of transient guest tax; administration by secretary of revenue; rules and regulations; monthly reports.

12-1698. Same; collection, payment and disposition of transient guest tax; administration by secretary of revenue; rules and regulations; monthly reports. (a) Any tax levied and collected pursuant to K.S.A. 12-1697, and amendments thereto, shall become due and payable by the business monthly, on or before the 25th day of the month immediately succeeding the month in which it is collected, with the first payment due and payable on or before the 25th day of the month specified in the resolution of the governing body which levies the tax, but any person filing an annual or quarterly return under the Kansas retailers' sales tax act, as prescribed in K.S.A. 79-3607, and amendments thereto, shall, upon such conditions as the secretary of revenue may prescribe, pay the tax required by this act on the same basis and at the same time such person pays the retailers' sales tax. Each business shall make a true report to the department of revenue, on a form prescribed by the secretary of revenue, providing such information as may be necessary to determine the amounts to which any such tax shall apply for all gross rental receipts for the applicable month or months, which report shall be accompanied by the tax disclosed thereby. Records of gross rental receipts shall be kept separate and apart from the records of other retail sales made by a business in order to facilitate the examination of books and records as provided herein.

(b) The secretary of revenue or the secretary's authorized representative shall have the right at all reasonable times during business hours to make such examination and inspection of the books and records of a business as may be necessary to determine the accuracy of such reports.

(c) The secretary of revenue is hereby authorized to administer and collect any transient guest tax levied pursuant to this act and to adopt such rules and regulations as may be necessary for the efficient and effective administration and enforcement of the collection thereof. Whenever any business liable to pay any transient guest tax refuses or neglects to pay the same, the amount, including any penalty, shall be collected in the manner prescribed for the collection of the retailers' sales tax by K.S.A. 79-3617, and amendments thereto. All of the taxes collected under the provisions of this act shall be remitted by the secretary of revenue to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury, and the state treasurer shall credit 2% of all taxes so collected to the state general fund to defray the expenses of the department in administration and enforcement of the collection thereof. The remainder of such taxes shall be credited to the county or city transient guest tax fund, which fund is hereby established. All moneys in the county or city transient guest tax fund shall be remitted at least quarterly by the state treasurer to the county or city treasurer of each county or city levying a transient guest tax under the provisions of this act in the proportion, as certified by the director of taxation, that the amount collected from such tax in each such county or city bears to the total amount collected from such taxes in all counties or cities for the period covered by the distribution.

(d) The director of taxation shall provide, upon request by a city or county clerk or treasurer of any city or county levying a transient guest tax of any city located within any such county or of any county within which is located any such city, monthly reports identifying each person doing business in such city or county to which such tax is applicable setting forth the tax liability and the amount of such tax remitted by such business during the preceding month, and identifying each business location maintained by the person within such city or county. Such report shall be made available to the clerk or treasurer of such city or county within a reasonable time after it has been requested from the director of taxation. The director of taxation shall be allowed to assess a reasonable fee for the issuance of such report. Information received by any city or county pursuant to this section shall be kept confidential, and it shall be unlawful for any officer or employee of such city or county to divulge any such information in any manner, except that such information may be divulged by any such clerk or treasurer to any financial officer designated to receive such information by the governing body of any such city or county. Any violation of this paragraph by a city or county officer or employee is a class B misdemeanor, and such officer or employee shall be dismissed from office.

(e) Except as otherwise provided in K.S.A. 12-1774, and amendments thereto, all such moneys received by the county or city treasurer from disbursements from the county or city transient guest tax fund shall be credited to the tourism and convention promotion fund of such county or city and shall only be expended for convention and tourism promotion.

History: L. 1977, ch. 93, § 3; L. 1984, ch. 351, § 3; L. 1990, ch. 70, § 3; L. 1992, ch. 9, § 3; L. 1993, ch. 213, § 4; L. 2000, ch. 140, § 5; L. 2001, ch. 5, § 51; L. 2001, ch. 188, § 2; July 1.



12-1698a Same; interest and penalties for failure to pay or untimely payment of transient guest tax.

12-1698a. Same; interest and penalties for failure to pay or untimely payment of transient guest tax. From and after July 1, 1984, (a) if any taxpayer shall fail to pay the tax levied pursuant to K.S.A. 12-1697, and amendments thereto, at the time required by or under the provisions of K.S.A. 12-1698, and amendments thereto, there shall be added to the unpaid balance of the tax, interest at the rate per month prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the tax was due until paid.

(b) If any taxpayer due to negligence or intentional disregard fails to file a return or pay the tax due at the time required by or under the provisions of K.S.A. 12-1698, and amendments thereto, there shall be added to the tax a penalty in an amount equal to 10% of the unpaid balance of tax due.

(c) If any person fails to make a return, or to pay any tax, within 60 days from the date the return or tax was due, except in the case of an extension of time granted by the director, there shall be added to the tax due a penalty equal to 25% of the amount of such tax.

(d) If any taxpayer, with fraudulent intent, fails to pay any tax or make, render or sign any return, or to supply any information, within the time required by or under the provisions of K.S.A. 12-1698, and amendments thereto, there shall be added to the tax a penalty in an amount equal to 50% of the unpaid balance of tax due.

(e) Penalty or interest applied under the provisions of subsections (a) and (d) shall be in addition to the penalty added under any other provisions of this section, but the provisions of subsections (b) and (c) shall be mutually exclusive of each other.

(f) Whenever, in the judgment of the director, the failure of the taxpayer to comply with the provisions of subsections (b) and (c) was due to reasonable causes and not willful neglect, the director may waive or reduce any of the penalties upon making a record of the reasons therefor.

(g) In addition to all other penalties provided by this section, any person who willfully fails to make a return or to pay any tax imposed under K.S.A. 12-1697, and amendments thereto, or who makes a false or fraudulent return, or fails to keep any books or records necessary to determine the accuracy of the person's reports, or who willfully violates any regulations of the secretary of revenue, for the enforcement and administration of the provisions of K.S.A. 12-1696 to 12-16,101, inclusive, and amendments thereto, or who aids and abets another in attempting to evade the payment of any tax imposed by K.S.A. 12-1697, and amendments thereto, or who violates any other provision of K.S.A. 12-1696 to 12-16,101, inclusive, and amendments thereto, shall, upon conviction thereof, be fined not less than $100 nor more than $1,000, or be imprisoned in the county jail not less than one month nor more than six months, or be both so fined and imprisoned, in the discretion of the court.

History: L. 1984, ch. 351, § 4; L. 1992, ch. 9, § 4; July 1.



12-1699 Same; levy of tax prohibited, when.

12-1699. Same; levy of tax prohibited, when. No county shall levy a transient guest tax within the corporate limits of any city in such county where a transient guest tax is being levied and collected according to law. No city located within a county where a transient guest tax is being levied and collected according to law shall levy any such tax.

History: L. 1977, ch. 93, § 4; April 2.



12-16,100 Same; transient guest tax refund fund.

12-16,100. Same; transient guest tax refund fund. There is hereby established in the state treasury the "transient guest tax refund fund" which shall be used for the payment of refunds of the transient guest tax which is levied and collected pursuant to this act. The transient guest tax refund fund shall be held by the state treasurer for prompt refunding of all transient guest tax overpayments. Said fund shall be maintained by the secretary of revenue from the transient guest tax collections in an amount determined by the secretary of revenue as necessary to meet the current refunding requirements for the transient guest tax under this act but such amount shall not exceed five thousand dollars ($5,000).

History: L. 1977, ch. 93, § 5; April 2.



12-16,101 Convention and tourism committee; appointment; terms; contracts and programs.

12-16,101. Convention and tourism committee; appointment; terms; contracts and programs. The governing body of any city or county which levies a transient guest tax pursuant to this act may establish a convention and tourism committee to make recommendations concerning the programs and expenditures for promotion of conventions and tourism. If the governing body decides to appoint a convention and tourism committee, the board of county commissioners or city governing body shall appoint 10 members to such committee, a majority of which shall be representatives of businesses coming within the terms of this act. In appointing such members, the board of county commissioners or city governing body shall attempt to create a representative balance of large and small businesses and businesses from the various geographic areas of such county. The board of county commissioners or city governing body shall provide, by resolution, for the method of appointment and the length of the term of members. The length of term shall not exceed four years. The board of county commissioners or city governing body levying such tax shall have the authority to contract for convention and tourism programs to be implemented.

History: L. 1977, ch. 93, § 6; L. 2001, ch. 135, § 2; July 1.



12-16,102 Employee benefits contribution fund in certain taxing subdivisions; tax levy; use of proceeds; use of trust fund to hold and invest postemployment benefits funds, management of trust fund.

12-16,102. Employee benefits contribution fund in certain taxing subdivisions; tax levy; use of proceeds; use of trust fund to hold and invest postemployment benefits funds, management of trust fund. (a) Except as provided in this section, "taxing subdivision" means any city, county, township or other political subdivision of the state of Kansas having authority to levy taxes on taxable tangible property. A community college district shall not be considered a taxing subdivision for the purpose of this section. A school district shall not be considered a taxing subdivision for the purpose of this section except that any school district operating a public library pursuant to K.S.A. 72-1623, and amendments thereto, for that purpose, shall be considered a taxing subdivision for the purpose of this section.

(b) For purposes of this section, "other postemployment benefits" means any postemployment healthcare, life insurance and other benefits provided by a taxing subdivision, other than pension benefits, so long as such benefits are provided separately from a pension plan.

(c) Any taxing subdivision may create and establish employee benefits contribution funds, including pension, retirement or other postemployment benefits funds, for (1) the taxing subdivision or (2) any political subdivision for which a tax is levied by such taxing subdivision for the purpose of paying the employer's share of any employee benefits, including pensions, retirement or other postemployment benefits, exclusive of any salaries, wages or other direct payments to such employees, as may be prescribed in the ordinance or resolution of the governing body creating such funds. The taxing subdivision may receive and place in such funds any moneys from any source whatsoever which may be lawfully utilized for the purposes stated in the ordinance or resolution creating such funds, including the proceeds of tax levies authorized by law for such purposes.

(d) The governing body of any taxing subdivision having established employee benefits funds, including pension, retirement or other postemployment benefits funds under subsection (c) is hereby authorized to levy an annual tax upon all taxable tangible property within the taxing subdivision in an amount determined by the governing body to be necessary for the purposes for which such funds were created and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

(e) (1) For the purpose of holding and investing the assets of other postemployment benefits funds, and notwithstanding the provisions of any statute, any taxing subdivision may, by ordinance or resolution, either establish one or more trust funds or determine to participate in a multi-employer trust fund.

(2) Each taxing subdivision establishing or participating in such a trust fund shall provide for the management and investment of such funds and any such trust. The taxing subdivision may establish a board or commission or designate an existing board or commission to manage the trust and invest the trust funds. Each taxing subdivision that chooses to establish or designate such a board or commission shall provide for the organization of and the manner of election or appointment of the members of such board or commission.

(3) Notwithstanding any limitations on the investment of municipal funds set forth in K.S.A. 12-1675, and amendments thereto, funds held in any such trust may be invested in accordance with the terms of such other postemployment benefit plans, as such terms may be amended from time to time. The investment and management of the assets of any such trust shall be in compliance with the prudent investor rule as set forth in K.S.A. 58-24a01 to 58-24a19, inclusive, and amendments thereto.

(f) The trust funds created pursuant to subsection (e) or in which money from other postemployment benefit funds is held and invested pursuant to subsection (e) shall not be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto. The taxing subdivision may receive and place in such trust funds any moneys from any source that may be lawfully utilized for the purposes stated in the ordinance or resolution creating such trust funds, including transfers from employee benefit funds established for other postemployment benefits.

(g) The provisions of subsections (c) and (e) of this section shall not operate to invalidate the establishment by any municipality or subdivision thereof, pursuant to the provisions of any statute, ordinance or resolution, of any other postemployment benefit system duly established prior to effective date of this act or of any trust duly established or board or commission duly established or designated prior to the effective date of this act with respect to other postemployment benefit systems.

History: L. 1978, ch. 67, § 1; L. 1978, ch. 163, § 3; L. 1979, ch. 52, § 48; L. 1983, ch. 65, § 1; L. 1987, ch. 71, § 13; L. 1990, ch. 73, § 1; L. 1991, ch. 57, § 1; L. 1999, ch. 147, § 78; L. 2007, ch. 82, § 1; Apr. 12.



12-16,103 Acquisition of fee title to realty; sale of realty; record.

12-16,103. Acquisition of fee title to realty; sale of realty; record. (a) The governing body of any city may acquire by condemnation, dedication, gift or purchase the fee interest in any real estate in which it could acquire a permanent easement.

(b) The governing body of any city may sell real estate acquired or held in fee simple when it is no longer needed for public purposes, including, but not limited to, real estate acquired for the construction of municipal water supply structures or reservoirs and land adjacent thereto, street, sanitary and storm sewer systems. A record of all sales authorized herein shall be maintained in the office of the city clerk.

History: L. 1984, ch. 60, § 1; L. 1986, ch. 77, § 1; L. 1988, ch. 77, § 1; July 1.



12-16,104 Release of easement; notice; fee.

12-16,104. Release of easement; notice; fee. (a) The governing body of any city may charge a fee for the release of any easement. Such fee shall not exceed the increase in value accruing to the underlying fee owners resulting from the termination of the property interest held by the governing body of the city or the original price paid for the easement by the city, whichever is less, plus reasonable administrative costs.

(b) Before the release or vacation of any easement, the governing body shall notify the underlying fee owners or their heirs or assigns, if the same can be found through diligent search, that they may purchase the easement. Notice shall be published once each week for three consecutive weeks in the official city newspaper. The notice shall include a statement that the purchase option authorized by this subsection shall expire 30 days following the date of the final publication.

(c) If the easement is not purchased as provided by subsection (b), the city may sell the easement in a manner deemed expedient by the governing body of the city and the city may make, execute and deliver a warranty deed or other deed of conveyance to the purchaser thereof.

(d) A city may charge for the release or vacation of an easement only for real estate which constitutes a site large enough to allow the building of a structure under the zoning code of the city, pursuant to the appropriate zoning classification.

History: L. 1984, ch. 60, § 2; L. 1986, ch. 77, § 2; April 10.



12-16,105 Use of property no longer needed for school building in McPherson, Kansas.

12-16,105. Use of property no longer needed for school building in McPherson, Kansas. Whenever the governing body of the city of McPherson shall determine by ordinance that the property described as Block 81 of the city of McPherson, McPherson county, Kansas, dedicated as public grounds by the original plat of the city of McPherson, and known as the Wickersham Block by reasons of its use by the school district as a site for a school building, is no longer needed for the use for which it was originally acquired, such city is hereby authorized to use such property for any public purpose which the governing body shall determine is in the best interest of the inhabitants of such city.

History: L. 1987, ch. 62, § 1; April 30.



12-16,106 Human relations commission; enforcement and review of orders.

12-16,106. Human relations commission; enforcement and review of orders. (a) A local human relations commission authorized by ordinance to award compensatory damages [*] in the Kansas act against discrimination, in a discrimination case may secure enforcement of any final order of such commission, or where authorized by ordinance, the commission's director may secure enforcement of any final order of such commission, in accordance with the Kansas judicial review act in amounts not to exceed any limitations prescribed in the Kansas act against discrimination. The evidence presented to the commission or director, together with the commission's or director's findings and the order issued thereon, shall be certified by the commission or director to the district court as the commission's or director's return. No order of the commission or director shall be superseded or stayed during the proceeding on review unless the district court so directs.

(b) (1) Any action of the commission or director is subject to review in accordance with the Kansas judicial review act except: (A) Determination by the commission or director that no probable cause exists for crediting the allegations of a complaint brought before such commission or director; (B) the commission or director, in addition to those persons specified by K.S.A. 77-611, and amendments thereto, shall have standing to bring an action for review; and (C) on review, the court shall hear the action by trial de novo with or without a jury in accordance with the provisions of K.S.A. 60-238, and amendments thereto, and the court, in the court's discretion, may permit any party or the commission or director to submit additional evidence on any issue. The review shall be heard and determined by the court as expeditiously as possible. After hearing, the court may affirm the adjudication. If the adjudication by the commission or director is not affirmed, the court may set aside or modify the adjudication, in whole or in part, or may remand the proceedings to the commission or director for further disposition in accordance with the order of the court.

(2) The commission's or director's copy of the testimony shall be available at all reasonable times to all parties for examination without cost, and for the purpose of judicial review of the order. The review shall be heard on the record without requirement of printing.

(3) The commission or director shall be deemed a party to the review of any order by the court.

History: L. 1988, ch. 205, § 1; L. 2010, ch. 17, § 33; July 1.

* The phrase "in the Kansas act against discrimination," apparently should have been deleted.



12-16,107 Same; enforcement of subpoenas.

12-16,107. Same; enforcement of subpoenas. In case of the refusal of any person to comply with any subpoena issued by a local human relations commission, or to testify to any matter regarding which such person may be lawfully questioned the district court of any county may, upon application of the local human relations commission, order such person to comply with such subpoena and to testify to the extent such person could be so compelled pursuant to the provisions of subsection (5) of K.S.A. 44-1004, and amendments thereto, of the Kansas act against discrimination. Failure to obey the court's order shall be punishable by the court as contempt.

History: L. 1988, ch. 205, § 2; July 1.



12-16,108 State grants or loans to municipalities; definitions.

12-16,108. State grants or loans to municipalities; definitions. When used in this act:

(a) "Municipality" means any city, county, township, school district or other political subdivision of the state;

(b) "state agency" means any department, authority, office or other governmental agency of this state which is authorized by law to make state grants or loans to a municipality;

(c) "state grants or loans" means financial aid, gifts, grants or other payments to a municipality made pursuant to a written agreement by a state agency, including moneys loaned to a municipality, with or without interest, whether such money is derived from state or federal revenue sources or from moneys borrowed by the state or its agencies as authorized by law.

History: L. 1989, ch. 56, § 1; July 1.



12-16,109 Same; authority to borrow money for temporary financing of service or improvement.

12-16,109. Same; authority to borrow money for temporary financing of service or improvement. (a) Any municipality which has entered into a written agreement with a state agency providing for a state grant or loan to the municipality for the performance of any public service or the construction of any public improvement, where such grant or loan constitutes a reimbursement for expenditures or obligations incurred by the municipality in undertaking such service or improvement, is hereby authorized to borrow money to temporarily finance such service or improvement. The amount borrowed under the provisions of this act shall not exceed the amount of the loan or grant to be received by the municipality under the terms of the agreement.

(b) Such borrowing in anticipation of a state grant or loan may be in the form of temporary notes or no-fund warrants, and shall be issued in substantially the same manner provided by law for the issuance of other temporary notes or no-fund warrants, but the approval of the state board of tax appeals shall not be required. The terms of such notes or warrants shall not exceed the scheduled date the municipality is to be reimbursed by the state loan or grant, as determined by the agreement.

History: L. 1989, ch. 56, § 2; L. 2008, ch. 109, § 26; L. 2014, ch. 141, § 20; July 1.



12-16,110 Same; general obligation of municipality; excluded from debt limit.

12-16,110. Same; general obligation of municipality; excluded from debt limit. Any notes or warrants issued under the authority of this act by a municipality with the power to levy taxes shall constitute a general obligation of such municipality but shall not be within any debt limits of such municipality. Upon the failure of the municipality to receive timely payment of the loan or grant, it may extend the terms of the notes or warrants or may issue new notes or warrants. Upon the failure of the municipality to receive some or all of the loan or grant provided for in the written agreement, the municipality may provide for the issuance of new notes or warrants, for a term determined by the governing body thereof, in an amount sufficient to pay the principal and interest on such notes or warrants. Such notes or warrants may be paid from the levy of taxes, from any future revenue received from the public improvement or service financed in part or in whole by the loan or grant or from any other revenue source lawfully available for such purposes.

History: L. 1989, ch. 56, § 3; July 1.



12-16,111 Same; not subject to budget limitations.

12-16,111. Same; not subject to budget limitations. Any money received by a municipality from a state loan or grant may be expended without regard to budget limitations and over, above or outside the budget, and such expenditures shall not be charged against the budget. If a municipality temporarily finances the service or improvement from budgeted funds and later is reimbursed by the state loan or grant, such expenditures shall not be charged against the budget. If a municipality temporarily finances the service or improvement from budgeted funds and later is reimbursed by the state loan or grant, such expenditure from budgeted funds shall be a reimbursed expense, and if received after the budget year, shall increase the current budget to the same amount unless the budget had anticipated and included the reimbursement as income.

History: L. 1989, ch. 56, § 4; July 1.



12-16,112 Same; amount of bonds, if issued.

12-16,112. Same; amount of bonds, if issued. In addition to the temporary borrowing authorized by the provisions of this act, any municipality authorized by law to issue bonds for a public purpose or public improvement for which a state loan or grant may be received pursuant to a written agreement may include in any bond issue authorization an amount sufficient to temporarily finance any expenditures necessary in advance of the receipt of the state loan or grant as well as the amount of the municipality's share of the cost of the public service or public improvement, if any.

History: L. 1989, ch. 56, § 5; July 1.



12-16,113 Accounting required of expenditures of transient guest tax moneys.

12-16,113. Accounting required of expenditures of transient guest tax moneys. Any entity to which funds which in the aggregate in any year exceed $25,000, are provided for convention and tourism promotion purposes from moneys received pursuant to K.S.A. 12-1693 or K.S.A. 12-1697, and amendments thereto, or pursuant to any charter ordinance or resolution which imposes a transient guest tax, shall provide for the separate accounting of the receipt and disbursement of such funds and shall provide to the city or county, as the case requires, an accounting of the receipt and expenditures of such funds in accordance with generally accepted accounting principles within 120 days after the end of the fiscal year of such entity. In the event no such accounting is provided within such time period, funds shall not be provided to the entity unless and until the accounting is provided.

History: L. 1989, ch. 60, § 3; L. 1992, ch. 9, § 5; July 1.



12-16,114 Housing trust funds; purpose; funding of; administration.

12-16,114. Housing trust funds; purpose; funding of; administration. (a) When used in this act: "Municipality" means any city or county.

(b) The governing body of any municipality is hereby authorized to establish a housing trust fund for purposes including, but not limited to, the provision of financial programs for the repair, rehabilitation and improvement of existing residential housing, accessibility modifications, rental subsidies and the provision of housing services and assistance to persons having low or moderate income and disabled persons.

(c) The governing body may provide funds for the housing trust fund from moneys derived from public or private grants, gifts or donations.

(d) The governing body of any municipality which has established a housing trust fund may appropriate moneys from such fund to local community, housing or economic development agencies or other local agencies to secure the provision of programs and services authorized by subsection (b) or may make direct expenditures of such moneys for such purposes under programs and services established by the governing body.

(e) The governing body of any municipality which has established a housing trust fund may establish or designate an existing not-for-profit community organization or agency to administer the housing trust fund, or may appoint an advisory committee to assist the municipality in its administration of the fund, in such manner as will ensure the most cost-effective housing available.

History: L. 1990, ch. 65, § 1; July 1.



12-16,115 Imitation firearms; civil penalty for sale, manufacture or distribution.

12-16,115. Imitation firearms; civil penalty for sale, manufacture or distribution. (a) Any person who sells, manufactures or distributes an imitation firearm in violation of this section shall be liable for a civil penalty in an action brought by the city attorney of the city or the county or district attorney of the county of not more than $10,000 for each violation. Penalties recovered pursuant to this section shall be deposited in the general fund of the city or county.

(b) The sale, manufacture or distribution of imitation firearms shall be permissible if the imitation firearm is sold, manufactured or distributed:

(1) Solely for export in interstate or foreign commerce;

(2) solely for lawful use in theatrical productions, including motion picture, television and stage productions;

(3) for use in a certified or regulated athletic event or competition;

(4) for use in military or civil defense activities; or

(5) for public displays authorized by public or private schools.

(c) As used in this section, the term "imitation firearm" means a replica of a firearm which is so substantially similar in physical properties to an existing firearm as to lead a reasonable person to conclude that the replica is a firearm. The term "imitation firearm" does not include: (1) A nonfiring collector's replica of an antique firearm which was designed prior to 1898, is historically significant, and is offered for sale in conjunction with a wall plaque or presentation case; (2) a nonfiring collector's replica of a firearm which was designed after 1898, is historically significant, was issued as a commemorative by a nonprofit organization and is offered for sale in conjunction with a wall plaque or presentation case; or (3) a pneumatic, spring, spring-air or compressed-gas powered nonpowder gun that is commonly called an air gun and is designed to discharge BB's, pellets or paint balls.

History: L. 1990, ch. 96, § 1; July 1.



12-16,116 Transfer of title to public streets, avenues, alleys or lanes; cities in Crawford county.

12-16,116. Transfer of title to public streets, avenues, alleys or lanes; cities in Crawford county. (a) When used in this act, "city" means a city located within Crawford county.

(b) Any city holding title to a street, avenue, alley or lane that lies upon the boundary line with another city may transfer by quitclaim deed any title or interest of the city in such street, avenue, alley or lane, and the adjacent rights-of-way, to the other city. Such transfer shall be accomplished only following the enactment of an ordinance conveying such title or interest and enactment of an ordinance accepting the title or interest.

(c) Transfers made pursuant to this section shall not be considered vacations of streets, avenues, alleys or lanes or the adjacent rights-of-way.

(d) Following the transfer of such title or interest, the city clerk of the city accepting such transfer shall file a certified copy of the ordinance accepting such title or interest with the register of deeds and county clerk of the county in which such street, avenue, alley or right-of-way is located and the state transportation engineer. No fee shall be charged for such filings.

History: L. 1991, ch. 52, § 1; May 2.



12-16,117 Municipal policies regarding the provision of assistance during times of disaster; immunity from liability.

12-16,117. Municipal policies regarding the provision of assistance during times of disaster; immunity from liability. (a) When used in this act:

(1) "Municipality" means any city, county or township;

(2) "public safety agency" means any municipal fire department, law enforcement office, sheriff's department, volunteer and nonvolunteer fire protection associations, emergency management department, public works department or other similar public or private agency; and

(3) "disaster" means the occurrence or imminent threat of widespread or severe damage, injury or loss of life or property resulting from any natural or man-made cause, including but not limited to, fire, flood, earthquake, wind, storm, epidemics, air contamination, blight, drought, infestation, explosion or riot.

(b) The governing body of a municipality may establish a policy regarding the provision of assistance to other municipalities and public safety agencies located in other municipalities located within or without the state of Kansas. Such policy shall be established by adoption of the appropriate ordinance or resolution. Such ordinance or resolution shall include the procedure for the provision of assistance during times of disaster. Any ordinance or resolution adopted pursuant to this section shall be consistent with the applicable local or interjurisdictional disaster plan adopted pursuant to K.S.A. 48-901 et seq., and amendments thereto.

(c) When providing assistance pursuant to an ordinance or resolution adopted pursuant to this section, the municipality and public safety agency shall be subject to the provisions of all laws, including those providing immunity from liability, as if such municipality or public safety agency was acting within such municipality. Any public safety agency of another state providing assistance in this state pursuant to an ordinance or resolution adopted pursuant to this section, shall be subject to the provisions of all laws of this state, including those providing immunity from liability, as if such public agency was a public agency within the state of Kansas.

(d) A copy of any ordinance or resolution adopted pursuant to this section shall be filed with the emergency preparedness officer of the county. A copy of such ordinance or resolution also shall be filed with the division of emergency preparedness as part of the local or interjurisdictional disaster plan required pursuant to K.S.A. 48-929, and amendments thereto.

(e) An ordinance or resolution adopted under the provisions of this section shall not be regarded as an interlocal agreement under the provisions of K.S.A. 12-2901 et seq., and amendments thereto.

(f) Nothing in this act shall be construed as invalidating existing mutual aid or disaster relief agreements entered into pursuant to K.S.A. 12-2901 et seq., and amendments thereto.

History: L. 1994, ch. 75, § 1; July 1.



12-16,118 Transfer of certain money and royalty interest to city of Oxford; procedure.

12-16,118. Transfer of certain money and royalty interest to city of Oxford; procedure. (a) As used in this act:

(1) "City" means the city of Oxford, Kansas;

(2) "bank" means the First National Bank of Winfield, located in Winfield, Kansas; and

(3) "property" means: (A) The balance of money contained in the bank's account number 1244620; and (B) the right to receive future royalty payments from Conoco oil company pursuant to the Oxford community lease.

(b) The governing body of the city may file a petition in the district court of Sumner county seeking the court to declare property held by the bank to be abandoned.

(c) Within 30 days of filing a petition pursuant to subsection (b), the governing body shall cause to be published a notice that such petition has been filed. Such notice shall be published at least once each week for three consecutive weeks in the official county newspaper of Sumner county. Such notice shall be entitled "Notice to Owners of Certain Property," and shall contain:

(1) A statement that information concerning the amount or description of the property and the name and address of the holder may be obtained by any persons possessing an interest in the property by addressing an inquiry to the court;

(2) a statement that if proof of claim is not presented by the owner or any person claiming ownership of such property to the court and if the owner's right to receive the property is not established to the court's satisfaction within 65 days from the date of the third published notice such property shall escheat to the city; and

(3) the date of the hearing at which such petition and any objections thereto shall be heard by the court.

(d) The hearing on such petition shall be held no sooner than 65 days following publication of the third notice required by this section. At such hearing, the court shall hear testimony on such petition and any objections thereto.

It shall be presumed that such property is abandoned if for a period of 10 successive years:

(1) The owner has not decreased the amount of the account;

(2) the owner has not corresponded in writing with the bank concerning the account;

(3) the owner has not indicated otherwise an interest in the account as evidenced by a memorandum on file with the bank; or

(4) the whereabouts of the owner has been and remains unknown.

(e) Following such hearing, if the court finds: (1) Notice, as required by this section, has been given; and (2) no proof of claim of ownership has been given, the court shall enter an order declaring such property to be abandoned. Upon the entering of such order, such property shall escheat to the city.

(f) Any property which has escheated to the city pursuant to this section shall be used solely for the purposes of providing water to the city or for paying the costs of a water supply system of the city.

(g) Upon transfer by the bank of any property which has escheated to the city pursuant to this section the bank shall be relieved of all liability to the extent of the value of the property for any claim which then exists, or which thereafter may arise, or be made in respect to the property previously held by the bank.

History: L. 1994, ch. 222, § 1; April 21.



12-16,119 Booking or processing fee; disbursement; fee limitation.

12-16,119. Booking or processing fee; disbursement; fee limitation. (a) Any person convicted or diverted, or adjudicated or diverted under a preadjudication program, pursuant to K.S.A. 22-2906 et seq., K.S.A. 2015 Supp. 38-2346 et seq., or 12-4414 et seq., and amendments thereto, of a misdemeanor or felony contained in chapters 8, 41 or 65 of the Kansas Statutes Annotated, or the Kansas criminal code, and amendments thereto, where fingerprints are required pursuant to K.S.A. 21-2501, and amendments thereto, shall pay a separate court cost if the board of county commissioners or by the governing body of a city, where a city operates a detention facility, votes to adopt such a fee as a booking or processing fee for each complaint.

(b) Such fee shall be in addition to and not in substitution for any and all fines and penalties otherwise provided for by law for such offense.

(c) Disbursements of these fees shall be to the general fund of the governing body responsible for the funding of the sheriff, police department or countywide law enforcement agency that obtains the fingerprints.

(d) Such fee shall not exceed $45.

History: L. 1998, ch. 155, § 1; L. 2006, ch. 169, § 90; L. 2011, ch. 30, § 100; July 1.



12-16,120 Rent control by political subdivisions precluded.

12-16,120. Rent control by political subdivisions precluded. (a) No political subdivision of this state, including but not limited to a county, municipality or township, shall enact, maintain or enforce any ordinance or resolution that would have the effect of controlling the amount of rent charged for leasing private residential or commercial property.

(b) This section shall not impair the right of any local unit of government to manage and control residential property in which such local unit of government has a property interest.

History: L. 2001, ch. 134, § 2; July 1.



12-16,121 Paving materials provided by cities and counties; limitations.

12-16,121. Paving materials provided by cities and counties; limitations. (a) As used in this section and K.S.A. 12-16,122, and amendments thereto:

(1) "City" means any city.

(2) "County" means any county.

(3) "Governing body" means the governing body of any city and the board of county commissioners of any county.

(4) "Paving material" means crushed rock, asphalt, gravel, aggregate sand or other materials used to pave roads, streets and drives.

(b) Except as provided in subsection (c), the governing body of any city or county shall not sell or otherwise provide paving material to any private person or private entity.

(c) The provisions of subsection (b) shall not apply if the governing body has:

(1) Made a determination that such paving materials are not readily available from a nongovernmental entity; or

(2) adopted a resolution declaring the existence of a disaster, emergency or the threat of disaster or emergency.

History: L. 2001, ch. 111, § 1; July 1.



12-16,122 Paving materials; mining and manufacturing for use by cities and counties; limitations.

12-16,122. Paving materials; mining and manufacturing for use by cities and counties; limitations. The governing body of any city or county is hereby authorized to establish or participate in the mining or manufacturing of paving materials for the use of such city or county. Establishment of or participation in any such mining or manufacturing operation shall not occur unless:

(a) Prior to the establishment of or participation in any such mining or manufacturing operation, the governing body shall hold a public hearing to consider the merits of the proposed mining or manufacturing operation;

(b) notice of such public hearing has been published in both the Kansas Register and a newspaper having general circulation in the city or county in which such proposed mining or manufacturing operation is to be established or participated in not less than 20 days prior to the date of such public hearing; and

(c) the governing body shall notify any city or county resident or taxpayer, as determined by such city or county's vendor list, who customarily provides construction materials, of the date, time and location of such public hearing. Such notification shall be made by mail not less than 20 days prior to the date of such hearing.

The provisions of this section shall not apply to any existing operation of mining or manufacturing paving materials which was established or participated in by the governing body of any city or county prior to the effective date of this act.

History: L. 2001, ch. 111, § 2; July 1.



12-16,123 Cities and counties prohibited from requiring lists of tenants; exceptions.

12-16,123. Cities and counties prohibited from requiring lists of tenants; exceptions. (a) As used in this section, "municipality" means any city or county or agency, department or other division of a city or county.

(b) Except as provided by subsection (c) and as necessary to comply with the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, no municipality shall adopt or enforce an ordinance or resolution which requires any landlord to provide to such municipality a list of names of any tenants of such landlord.

(c) A municipality may require a landlord to provide to the municipality a list of the names of tenants occupying the landlord's property if a citation for a violation of an ordinance or resolution adopted to protect the public health, safety or welfare has occurred on such property. Such list shall not be required to be provided until at least 30 days following the date of the issuance of a citation. Such list shall not be required if the landlord complies with the provisions of such ordinance or resolution.

History: L. 2001, ch. 147, § 2; July 1.



12-16,124 Firearms and ammunition; regulation by city or county, limitations.

12-16,124. Firearms and ammunition; regulation by city or county, limitations. (a) No city or county shall adopt or enforce any ordinance, resolution or regulation, and no agent of any city or county shall take any administrative action, governing the requirement of fees, licenses or permits for, the commerce in or the sale, purchase, transfer, ownership, storage, carrying, transporting or taxation of firearms or ammunition, or any component or combination thereof.

(b) Any ordinance, resolution or regulation prohibited by subsection (a) that was adopted prior to July 1, 2015, shall be null and void.

(c) Nothing in this section shall:

(1) Prohibit a city or county from adopting and enforcing any ordinance, resolution or regulation relating to the personnel policies of such city or county and the carrying of firearms by employees of such city or county, except that any such ordinance, resolution or regulation shall comply with the provisions of K.S.A. 2015 Supp. 75-7c01 et seq., and amendments thereto;

(2) prohibit a city or county from adopting any ordinance, resolution or regulation pursuant to K.S.A. 2015 Supp. 75-7c20, and amendments thereto;

(3) prohibit a law enforcement officer, as defined in K.S.A. 22-2202, and amendments thereto, from acting within the scope of such officer's duties; or

(4) prohibit a city or county from levying and collecting any retailers' sales tax on the sale of firearms, ammunition or any component or combination thereof as authorized by K.S.A. 12-189, and amendments thereto.

History: L. 2005, ch. 141, § 10; L. 2007, ch. 166, § 1; L. 2013, ch. 36, § 1; L. 2014, ch. 97, § 7; L. 2015, ch. 93, § 1; July 1.



12-16,124a Same; limitation on liability of municipality.

12-16,124a. Same; limitation on liability of municipality. (a) No municipality shall be liable for any wrongful act or omission relating to the actions of any person carrying a firearm, including employees of such municipality, concerning acts or omissions regarding such firearm.

(b) For purposes of this section, the term "municipality" has the same meaning as that term is defined in K.S.A. 75-6102, and amendments thereto.

(c) The provisions of this section shall not apply to municipal employees who are required to carry a firearm as a condition of their employment.

History: L. 2014, ch. 97, § 4, L. 2014, ch. 134, § 6; July 1.



12-16,124b Same; prohibiting use of tax proceeds for firearms buyback programs.

12-16,124b. Same; prohibiting use of tax proceeds for firearms buyback programs. (a) No city or county shall expend any funds derived from the proceeds of any tax levied by such city or county or any political subdivision thereof, for the purpose of implementing, administering or otherwise operating a firearms buyback program.

(b) For purposes of this section:

(1) "Firearm" shall have the same meaning as that term is defined in K.S.A. 2015 Supp. 21-5111, and amendments thereto.

(2) "Firearms buyback program" means any program wherein individuals are offered the opportunity to gift, sell or otherwise transfer ownership of such individual's firearm to a city or county.

History: L. 2014, ch. 97, § 2; July 1.



12-16,125 Acceptance by city of debit or credit card for payment of taxes, utility fees or other exactions.

12-16,125. Acceptance by city of debit or credit card for payment of taxes, utility fees or other exactions. A city may accept credit or debit cards for the payment of taxes, utility fees or other exactions. The city may establish the type of credit or debit card the city will accept. The city may set a fee to be added to each credit card transaction equal to the charge paid by the city for the use of the credit card by the person. If the city imposes a fee for payments made by credit card, the city shall provide notice of such fee to the person making payment by credit card.

Any transaction involving payment by credit card pursuant to this section shall not be subject to the provisions of K.S.A. 16a-2-403, and amendments thereto.

History: L. 2008, ch. 180, § 1; July 1.



12-16,126 Kansas emergency communications preservation act.

12-16,126. Kansas emergency communications preservation act. (a) In order to enhance and preserve the operation of federally licensed amateur radio communications and to ensure its continued role in serving as an integral resource during times of emergency for Kansas and its communities, there is hereby enacted an act which may be known and cited as the Kansas emergency communications preservation act.

(b) As used in this section:

(1) "Amateur radio services" means:

(A) Amateur service, as defined in 47 C.F.R. § 97.3 (April 25, 2001) as a radiocommunication service for the purpose of self-training, intercommunication and technical investigations carried out by amateurs, that is, duly authorized persons interested in radio technique solely with a personal aim and without pecuniary interest;

(B) amateur-satellite service, as defined in 47 C.F.R. § 97.3 (April 25, 2001) as a radiocommunication service using stations on earth satellites for the same purpose as those of the amateur service; and

(C) radio amateur civil emergency service, as defined in 47 C.F.R. § 97.407 (February 10, 2000).

(2) "Amateur service communications" means communications carried out by one or more of the federally licensed amateur radio services.

(3) "Amateur station" means a station in an amateur radio service consisting of the apparatus necessary for carrying on radiocommunications.

(4) "Station antenna structures" means the antennas that serve a federally licensed amateur station, including such appurtenances and other structures as may be necessary to support, stabilize, raise, lower or otherwise adjust the antennas. The station antenna structures shall not be construed to be permanent structures.

(c) A governing body of a city or county shall not adopt an ordinance, resolution, regulation or plan, or take any other action that precludes federally licensed amateur radio service communications, or that in any manner does not conform to the provisions of 47 C.F.R. § 97.15 and the limited preemption entitled "amateur radio preemption, 101 F.C.C. 2d 952 (1985)" as issued by the federal communications commission.

(d) If a governing body of a city or county adopts an ordinance, resolution, regulation or plan, or takes any other action that regulates the placement, screening, number or height of a station antenna structure based on health, safety or aesthetic considerations, the ordinance, resolution, regulation, plan or action must:

(1) Reasonably accommodate federally licensed amateur radio service communications; and

(2) constitute the minimum regulation practicable to carry out the legitimate purpose of the governing body.

(e) The provisions of this section do not apply to any district organized pursuant to federal, state or local law, for the purpose of historic or architectural preservation.

(f) Any ordinance, resolution, regulation, plan or other action adopted or taken by a governing body in violation of the provisions of this section is void.

(g) Station antenna structures constructed prior to the effective date of this section are exempted from subsequent changes in zoning regulations by the city or county and may be repaired as required.

History: L. 2008, ch. 68, § 1; July 1.



12-16,128 Mayoral appointments; governing body approval; time limits; other requirements.

12-16,128. Mayoral appointments; governing body approval; time limits; other requirements. From and after July 1, 2008, any appointment to any board, commission, advisory group or other body made by the mayor of any city which is subject to approval of the governing body of the city must be acted upon by the governing body within 45 days of the appointment by the mayor or the appointment shall be deemed approved. The governing body of the city shall approve such appointment unless the governing body makes a specific finding by the passage of a resolution that the person is either unqualified to hold the office or is not fit to hold the office or position.

History: L. 2008, ch. 163, § 4; May 29.



12-16,129 Accident response service fee prohibited.

12-16,129. Accident response service fee prohibited. (a) As used in this section:

(1) "Municipality" means a city, county, township, fire district or any other political and taxing subdivisions in this state.

(2) "Accident response service fee" means any fee imposed on the driver or owner of a motor vehicle, an insurance company or any other person, for the response to or investigation of a motor vehicle accident, but does not include the usual and customary charges for providing ambulance and emergency services when immediate action is required to save life, prevent suffering or disability or to protect and save property.

(3) "Emergency services" includes the actual costs of police, fire, technical rescue situations, including, but not limited to, vehicle extrication, trench rescue, high-angle rescue, confined-space rescue and swift-water rescue and emergency medical service personnel and equipment deemed appropriate by the municipality to address reasonably anticipated needs including, but not limited to, unknown number of injured persons and possible environmental and health threats involving hazardous material.

(b) No municipality shall charge an accident response service fee to persons receiving emergency services inside or outside of such municipality, except for actual costs of providing such emergency services in response to a motor vehicle accident.

History: L. 2011, ch. 77, § 1; July 1.



12-16,130 Cities; counties; prohibition on requiring employers to provide certain wage levels or paid benefits.

12-16,130. Cities; counties; prohibition on requiring employers to provide certain wage levels or paid benefits. (a) No city, county or local government unit shall enact or administer any ordinance, resolution or law which requires an employer to:

(1) Provide to such employer's employees any leave from work, either with or without pay, unless such leave is required by state or federal law;

(2) pay compensation to such employer's employees for any leave from work unless payment of compensation for such leave is required by state or federal law;

(3) pay compensation or wages at any rate higher than the minimum wage unless the payment of higher compensation or wages is required by state or federal law; or

(4) offer an employee benefit other than those required by state or federal law.

(b) Subsection (a) shall not impact, or apply to, requirements under state economic development incentive programs or city, county, local government or local economic development agency business attraction, retention or recruitment programs.

History: L. 2013, ch. 86, § 1; July 1.



12-16,131 Cities; counties; prohibition on enacting or administering certain ordinances and resolutions.

12-16,131. Cities; counties; prohibition on enacting or administering certain ordinances and resolutions. (a) No city, county or local government unit shall enact or administer any ordinance, resolution or law that requires, nor shall any city, county or local government discriminate against, favor, prefer or base any ordinance, law, policy, economic development program, agreement, grant or incentive on, an employer providing or not providing:

(1) Any leave from work, either with or without pay, unless such leave is required by state or federal law;

(2) compensation for any leave from work, unless payment of compensation for such leave is required by state or federal law;

(3) compensation or wages at any rate higher than the minimum wage, unless the payment of higher compensation or wages is required by state or federal law; or

(4) any employee benefit other than those required by state or federal law.

(b) Subsection (a) shall only apply to wages, compensation or benefits, or any combination thereof, paid or provided by a construction contractor or subcontractor performing construction or infrastructure work on a real estate construction or infrastructure project.

History: L. 2013, ch. 86, § 2; July 1.



12-16,132 Cities; certain ordinances void as against public policy.

12-16,132. Cities; certain ordinances void as against public policy. The administration, enactment or enforcement of any city ordinance which conflicts with K.S.A. 2015 Supp. 12-16,130 or 12-16,131, and amendments thereto, is hereby declared to be void and against the public policy of this state.

History: L. 2013, ch. 86, § 3; July 1.



12-16,133 Definitions.

12-16,133. Definitions. For the purposes of this act, unless the context otherwise requires:

(a) "Employee" means an individual employed in this state by an employer.

(b) (1) "Employer" means any individual, sole proprietorship, partnership, limited liability company, corporation or any other entity that is legally doing business in this state.

(2) "Employer" shall not include a public employer.

(c) "Public employer" has the meaning specified in K.S.A. 75-4322, and amendments thereto.

History: L. 2013, ch. 86, § 5; July 1.

Act includes 12-16,130 through 12-16,133 and 19-26,114.



12-16,134 Knives and knife making components; regulation by municipality, limitations.

12-16,134. Knives and knife making components; regulation by municipality, limitations. (a) A municipality shall not enact or enforce any ordinance, resolution, regulation or tax relating to the transportation, possession, carrying, sale, transfer, purchase, gift, devise, licensing, registration or use of a knife or knife making components.

(b) A municipality shall not enact or enforce any ordinance, resolution or regulation relating to the manufacture of a knife that is more restrictive than any such ordinance, resolution or regulation relating to the manufacture of any other commercial goods.

(c) Any ordinance, resolution or regulation prohibited by either subsection (a) or (b) that was adopted prior to July 1, 2014, shall be null and void.

(d) No action shall be commenced or prosecuted against any individual for a violation of any ordinance, resolution or regulation that is prohibited by either subsection (a) or (b) and which was adopted prior to July 1, 2014, if such violation occurred on or after July 1, 2013.

(e) As used in this section:

(1) "Knife" means a cutting instrument and includes a sharpened or pointed blade.

(2) "Municipality" has the same meaning as defined in K.S.A. 75-6102, and amendments thereto, but shall not include unified school districts, jails, as defined in K.S.A. 38-2302, and amendments thereto, or juvenile correctional facilities, as defined in K.S.A. 38-2302, and amendments thereto.

History: L. 2013, ch. 88, § 1; L. 2014, ch. 97, § 8; July 1.



12-16,135 Severability.

12-16,135. Severability. If any provision of this act * or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2014, ch. 119, § 5; July 1.

* See L.2014, ch.119.



12-16,219 Cities, counties; prohibition on fire sprinkler requirements in certain residential dwellings.

12-16,219. Cities, counties; prohibition on fire sprinkler requirements in certain residential dwellings. (a) As used in this section:

(1) "Municipality" means any city or county.

(2) "Residential structure" means any improvement to real property to be used or occupied as a single-family dwelling or multi-family dwelling of two attached living units or less or any manufactured home.

(b)  No municipality shall adopt or enforce any ordinance, order, code, standard or rule requiring the installation of a multi-purpose residential fire protection sprinkler system or any other fire sprinkler protection system in any residential structure. Nothing in this section shall prohibit any person from voluntarily installing a multi-purpose residential fire protection sprinkler system or any other fire sprinkler protection system in a residential structure.

(c)  No municipality shall require the installation of a multi-purpose residential fire protection sprinkler system in any residential structure as a condition for consideration or approval of any building permit or plat.

History: L. 2010, ch. 116, § 25; L. 2011, ch. 43, § 1; Apr. 14.






Article 17 BUILDINGS, STRUCTURES AND GROUNDS

12-1708 Use of utility building or equipment for governmental purposes.

12-1708. Use of utility building or equipment for governmental purposes. Whenever any city shall own any building or equipment which was constructed or purchased by the issuance of municipal revenue bonds or which building or equipment has been previously used by such city in its proprietary function and the governing body of such city shall find and declare by ordinance that such building or equipment is no longer used or needed by such city in its proprietary function of furnishing water, gas, light, heat or for other public utility purposes, then such city is authorized and empowered to alter, improve, repair, equip and use for any governmental function or purpose any such building or equipment or any part thereof as the governing body of such city may determine and declare by ordinance.

History: L. 1951, ch. 159, § 1; March 23.



12-1708a Leasing of certain property for industrial development.

12-1708a. Leasing of certain property for industrial development. This act shall apply to any city in the state of Kansas.

History: L. 1959, ch. 89, § 1; Feb. 17.



12-1708b Same; resolution; records.

12-1708b. Same; resolution; records. Whenever any such city has real estate which is no longer being used for the purpose for which it was originally acquired, it may lease such real estate or any part thereof to a corporation organized for the purpose of industrial development. Before executing any such lease, the governing body of such city shall by resolution find and determine that such real estate is no longer needed for the purpose originally acquired, and that it is in the best interest of the city that it be so leased. Upon the acceptance of any such lease by such corporation, said governing body may accept same by resolution, and the same shall be made a part of the records of such governing body, together with the lease agreement properly executed by such corporation and the mayor and clerk of such city.

History: L. 1959, ch. 89, § 2; Feb. 17.



12-1736 Acquisition or construction of public buildings; sites; cooperating governmental units.

12-1736. Acquisition or construction of public buildings; sites; cooperating governmental units. Any city in this state may erect or construct, acquire by gift, purchase, condemnation or lease a public building or buildings and procure any necessary site therefor by gift, purchase or condemnation and may alter, repair, reconstruct, remodel, replace or make additions to, furnish and equip a public building or buildings. The authority herein conferred may also be exercised jointly or in cooperation with any other governmental unit so empowered, upon such terms and conditions as shall be agreed upon by the governing body of the city and the governing body of such cooperating governmental unit.

History: L. 1959, ch. 78, § 1; June 30.



12-1737 Same; methods of financing authorized; issuance of bonds after election; tax levy, use of proceeds; protest petition and election; investment of fund; issuance of no-fund warrants.

12-1737. Same; methods of financing authorized; issuance of bonds after election; tax levy, use of proceeds; protest petition and election; investment of fund; issuance of no-fund warrants. The governing body of any city may, for the purposes hereinbefore authorized and provided:

(a) Receive and expend gifts;

(b) receive and expend grants-in-aid of state or federal funds;

(c) issue bonds of the city;

(d) levy an annual tax of not more than one mill for any city of the first class and not more than two mills for any city of the second or third class, which tax levy may be made for a period not exceeding 10 years upon all taxable tangible property in such city for the purpose of creating a building fund to be used for the purposes herein provided and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto;

(e) issue no-fund warrants;

(f) use moneys from the general operating fund or other appropriate budgeted fund when available;

(g) use moneys received from the sale of public buildings or buildings and sites; or

(h) combine any two or more of such methods of financing for the purposes herein authorized except that cities shall first use funds received from the payment of insurance claims for damages sustained by any such public building before resorting to methods of financing herein authorized.

An election upon the issuance of bonds under the authority of this act shall be required for the purpose of acquiring or constructing city offices, public libraries, auditoriums, community or recreational buildings.

When an election upon the issuance of bonds is required, the question of the issuance of such bonds shall be submitted to a vote of the qualified electors of the city at a regular city election or at a special election called for that purpose. No such bonds shall be issued unless a majority of those voting on the question vote in favor of the issuance of the bonds. The bond election shall be called and held and the bonds shall be issued in accordance with the provisions of the general bond law. No levies shall be made for the purpose of creating a building fund under the provisions of this act until a resolution authorizing the making of such levies is adopted by the governing body of the city. Such resolution shall state the specific purpose for which the tax levy is made, the total amount proposed to be raised and the number of years the tax levy shall be made. The resolution shall be published once each week for two consecutive weeks in the official city paper. After publication, the levies may be made unless a petition requesting an election upon the question of whether to make the levies is filed in accordance with this section. Such petition shall be signed by electors equal in number to not less than 10% of the electors who voted at the last preceding regular city election as shown by the poll books, is filed with the city clerk of such city within 60 days following the last publication of the resolution. If a valid petition is filed, the governing body shall submit the question to the voters at an election called for that purpose or at the next regular city election.

The levy authorized by this section shall be in addition to and not limited by any other act authorizing or limiting the tax levies of the city. The building fund may be used for the purposes provided by this act at any time after the second levy has been made. If there are insufficient moneys in the building fund for expenditures for such purposes, the governing body of the city may issue bonds of the city in the manner provided by the general bond law of the state and in an amount which, together with the amount raised by the tax levy authorized by this act, will not exceed the total amount stated in the resolution creating such fund. Cities are hereby authorized to invest any portion of the special building fund which is not currently needed in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in direct obligations of the United States government maturing or redeemable at par and accrued interest within three years from date of purchase, the principal and interest whereof is guaranteed by the government of the United States. All interest received on any such investment shall upon receipt thereof be credited to the special building fund.

No-fund warrants issued under the authority of this act shall be issued in the manner and form and bear interest and be redeemed as prescribed by K.S.A. 79-2940, and amendments thereto, except that they may be issued without the approval of the state board of tax appeals and without the notation required by K.S.A. 79-2940, and amendments thereto. The governing body of the city issuing such warrants shall levy a tax for the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law, and none of the tax limitations provided by article 19 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, shall apply to such levies.

History: L. 1959, ch. 78, § 2; L. 1977, ch. 54, § 10; L. 1979, ch. 52, § 49; L. 1981, ch. 173, § 23; L. 2008, ch. 109, § 27; L. 2014, ch. 141, § 21; July 1.



12-1738 Lease of all or part of public building by city; terms; building invested with historical or cultural value; building no longer required for city purposes.

12-1738. Lease of all or part of public building by city; terms; building invested with historical or cultural value; building no longer required for city purposes. (a) Any city owning or hereafter acquiring any public building may, except as otherwise specifically provided by law, lease any such building or any part thereof, when such is not required for city purposes, for a period not exceeding one (1) year at a time, upon such terms and conditions as the governing body may deem to be in the best interest of the city.

(b) Notwithstanding the provisions of subsection (a) of this section, whenever the governing body of any city owning or hereafter acquiring any public building shall by resolution declare that any such building is invested with unusual historical or cultural value, the nature of which shall be described, such city may lease such building to any corporation or association desiring to restore and preserve such building for its historical or cultural value for any term of years which the governing body may deem to be in the best interest of the city.

(c) Notwithstanding the provisions of subsection (a) of this section, whenever the governing body of any city owning, on January 1, 1975, any public building shall by resolution declare that any such building is no longer required for city purposes, such city may lease the building, or any part thereof, for any term of years upon such terms and conditions as the governing body, upon a two-thirds vote thereof, may deem to be in the best interest of the city.

History: L. 1959, ch. 78, § 3; L. 1974, ch. 63, §1; L. 1975, ch. 72, § 1; July 1.



12-1739 Same; sale of building, when; disposition of moneys.

12-1739. Same; sale of building, when; disposition of moneys. Any city owning any public building and site is, except as otherwise specifically provided by law, hereby authorized to sell such building or building and site upon such terms and in such manner as the governing body may deem to be in the best interest of the city. Moneys received from the sale of any such building or building and site may be placed in a special building fund and used for any of the purposes authorized by this act or may be used in combination with other funds as provided by K.S.A. 12-1737.

History: L. 1959, ch. 78, § 4; June 30.



12-1739a Bonds and proceedings under 12-1736 et seq. validated.

12-1739a. Bonds and proceedings under 12-1736 et seq. validated. Any city of the second class which has, pursuant to K.S.A. 12-1736 et seq., authorized the issuance of general obligation bonds of the city for the alteration, repair, reconstruction, remodeling, replacement or making of additions to and furnishing and equipment of a city auditorium, and community or recreational building and which has held a bond election therefor prior to November 3, 1976, at which a majority of the qualified electors voting on the proposition voted in favor of the issuance of bonds for such purpose in an amount not to exceed six hundred thousand dollars ($600,000), is hereby authorized to issue such bonds notwithstanding the fact that an insufficient number of notices of such election were published to meet the requirements of the general bond law.  All proceedings for the issuance of such bonds and all bonds issued pursuant thereto are hereby validated and confirmed.

History: L. 1977, ch. 49, § 1; March 23.



12-1740 Purpose of act; revenue bonds.

12-1740. Purpose of act; revenue bonds. It is the purpose of this act to promote, stimulate and develop the general welfare and economic prosperity of the state of Kansas through the promotion and advancement of physical and mental health, industrial, commercial, agricultural, natural resources and of recreational development in the state; to encourage and assist in the location of new business and industry in this state and the expansion, relocation or retention of existing business, industry and health development; and to promote the economic stability of the state by providing greater employment opportunities, diversification of industry and improved physical and mental health, thus promoting the general welfare of the citizens of this state by authorizing all cities and counties of the state to issue revenue bonds, the proceeds of which shall be used for the purpose of paying all or part of the cost of purchasing, acquiring, constructing, reconstructing, improving, equipping, furnishing, repairing, enlarging or remodeling facilities for agricultural, commercial, hospital, industrial, natural resources, recreational development and manufacturing purposes and to enter into leases or lease-purchase agreements with any person, firm or corporation for such facilities. For the purpose of this act, the term facility shall include a site and the necessary site preparation, structures, easements, rights-of-way and appurtenances necessary and convenient to the particular type of facility being financed.

History: L. 1961, ch. 81, § 1; L. 1969, ch. 85, § 1; L. 1981, ch. 74, § 1; July 1.



12-1740a Use of eminent domain power.

12-1740a. Use of eminent domain power. No city or county shall exercise its power of eminent domain to acquire property as a site for a facility which is to be financed by revenue bonds issued pursuant to K.S.A. 12-1740 et seq., and amendments thereto. Nothing in this section shall be construed to prohibit a city from issuing revenue bonds for the purpose of paying all or a part of the cost of constructing, reconstructing, improving, equipping, furnishing, repairing, enlarging or remodeling facilities located on property acquired by the exercise of eminent domain under the provisions of K.S.A. 12-1770 et seq., and amendments thereto.

History: L. 1981, ch. 74, § 3; L. 1981, ch. 64, § 1; July 1.



12-1741 Issuance of revenue bonds by cities; lease-purchase agreements.

12-1741. Issuance of revenue bonds by cities; lease-purchase agreements. Subject to the provisions of K.S.A. 12-1744a and 12-1744b, and amendments thereto, any city shall have power to issue revenue bonds, the proceeds of which shall be used for the purpose of paying all or part of the cost of purchasing, acquiring, constructing, reconstructing, improving, equipping, furnishing, repairing, enlarging or remodeling facilities for agricultural, commercial, hospital, industrial, natural resources, recreational development and manufacturing purposes. Any city shall also have power to enter into leases or lease-purchase agreements by ordinance with any person, firm or corporation for the facilities. Except as otherwise provided in K.S.A. 12-1741a, and amendments thereto, the facilities may be constructed within the city or its environs without limitation as to distance, providing the governing body of the city declares that the facility, if in being, would promote the welfare of the city.

History: L. 1961, ch. 81, § 2; L. 1969, ch. 85, § 2; L. 1977, ch. 62, § 5; L. 1980, ch. 68, § 1; L. 1981, ch. 74, § 2; July 1.



12-1741a Location of facilities; letter of intent, resolution of intent or inducement resolution; approval required, when.

12-1741a. Location of facilities; letter of intent, resolution of intent or inducement resolution; approval required, when. (a) No city shall issue revenue bonds authorized herein to finance facilities located outside the issuing city's limits without such city having first received approval of the issuance of a letter of intent or the adoption of a resolution of intent or inducement resolution to issue such bonds from the board of county commissioners of the county in which such facility is to be located. No city shall issue revenue bonds authorized herein to finance facilities located within the corporate limits of another city without the issuing city first having received approval of the issuance of a letter of intent or the adoption of a resolution of intent or inducement resolution to issue such bonds from the governing body of the city in which the facility is to be located.

(b) No city shall issue revenue bonds authorized herein to finance a facility located outside the county or counties in which any portion of such city is located without such city having first received approval for the issuance of a letter of intent or the adoption of a resolution of intent or inducement resolution to issue such bonds from the board of county commissioners of the county in which the facility is to be located.

(c) No city or county shall issue revenue bonds for facilities to be located on property which is owned by another city or county without the issuing city or county first having received approval of a letter of intent or the adoption of a resolution of intent or inducement resolution to issue such bonds from the governing body of the city or county which owns the property.

(d) Approval of a board of county commissioners shall not be required with respect to a letter of intent, resolution of intent or inducement resolution to issue revenue bonds to finance construction of facilities located on real estate in which the city issuing the revenue bonds has any title interest or in which any title interest is in another entity which acquired such interest in the real estate in whole or in part with funds of the city issuing the revenue bonds.

(e) The issuance of a letter of intent, resolution of intent or inducement resolution shall be deemed to have received the approval of a city or county for purposes of this section unless such city or county provides the city or county proposing such issuance with a written notification specifically disapproving the issuance within seven business days after the next regular meeting of the governing body of the city or county having such approval authority that follows receipt of a request for approval.

(f) The provisions of this section requiring approval of a letter of intent, resolution of intent or inducement resolution as a condition to issuance of revenue bonds shall not be applicable with respect to the issuance of any revenue bonds for which a city or county has issued a letter of intent, resolution of intent or inducement resolution prior to the effective date of this act.

History: L. 1980, ch. 68, § 6; L. 1981, ch. 74, § 4; L. 1990, ch. 74, § 5; May 24.



12-1741b Issuance of revenue bonds by counties; lease-purchase agreements; location of facilities; letter of intent, resolution of intent or inducement resolution, approval required, when.

12-1741b. Issuance of revenue bonds by counties; lease-purchase agreements; location of facilities; letter of intent, resolution of intent or inducement resolution, approval required, when. (a) Subject to the provisions of K.S.A. 12-1744a and 12-1744b, and amendments thereto, any county shall have power to issue revenue bonds, the proceeds of which shall be used for the purpose of paying all or part of the cost of purchasing, acquiring, constructing, reconstructing, improving, equipping, furnishing, repairing, enlarging or remodeling of facilities for agricultural, commercial, hospital, industrial, natural resources, recreational development and manufacturing purposes. Any county shall also have the power to enter into leases or lease-purchase agreements by resolution with any person, firm or corporation for the facilities. Except as otherwise provided in subsection (b) of this section, the facilities may be constructed within the county or its environs without limitation as to distance, providing the board of county commissioners declares that the facility, if in being, would promote the welfare of the county.

(b) No county shall issue revenue bonds authorized herein to finance facilities located within the corporate limits of a city or within three miles of the corporate limits of a city or within another county without the issuing county having first received approval of the issuance of a letter of intent or the adoption of a resolution of intent or inducement resolution to issue such bonds from the governing body of the city or county in which the facility is to be located. Approval of a city governing body shall not be required to finance the construction of facilities located on real estate, the title to which is in the county issuing the revenue bonds. The use of such real estate shall be subject to all zoning regulations, subdivision regulations and building code regulations of the city.

(c) The issuance of a letter of intent or the adoption of a resolution of intent or inducement resolution shall be deemed to have received the approval of a city or county for purposes of this section unless such city or county provides the county proposing such issuance with a written notification specifically disapproving the issuance within seven business days after the next regular meeting of the governing body of the city or county having such approval authority that follows receipt of a request for approval.

(d) The provisions of this section requiring approval of a letter of intent, resolution of intent or inducement resolution as a condition to issuance of revenue bonds shall not be applicable with respect to the issuance of any revenue bonds for which a county has issued a letter of intent, resolution of intent or inducement resolution prior to the effective date of this act.

History: L. 1981, ch. 74, § 5; L. 1985, ch. 62, § 1; L. 1990, ch. 74, § 6; May 24.



12-1742 Conditions of leases and lease-purchase agreements; origination fee; apportionment of payments in lieu of taxes; administrative costs.

12-1742. Conditions of leases and lease-purchase agreements; origination fee; apportionment of payments in lieu of taxes; administrative costs. Such agreements shall provide for a rental sufficient to repay the principal of and the interest on the revenue bonds. Such agreements also may provide that the lessee shall reimburse the city or county for its actual costs of administering and supervising the issue. The city or county may charge an origination fee. Such fee shall not be deemed a payment in lieu of taxes hereunder. Such fee shall be used exclusively for local economic development activities but shall not be used to pay any administrative costs of the city or county. Except for the origination fee, all other fees paid in excess of such actual costs and any other obligation assumed under the contract shall be deemed payments in lieu of taxes and distributed as provided herein. If the agreement provides for a payment in lieu of taxes to the city or county, such payment, immediately upon receipt of same, shall be transmitted by the city or county to the county treasurer of the county in which the city is located. Payments in lieu of taxes received pursuant to agreements entered into after the effective date of this act shall include all fees or charges paid for services normally and customarily paid from the proceeds of general property tax levies, except for extraordinary services provided for the facility or an extraordinary level of services required by a facility. Payments in lieu of taxes may be required only upon property for which an exemption from ad valorem property taxes has been granted by the state board of tax appeals. The county treasurer shall apportion such payment among the taxing subdivisions of this state in the territory in which the facility is located. Any payment in lieu of taxes shall be divided by the county treasurer among such taxing subdivisions in the same proportion that the amount of the total mill levy of each individual taxing subdivision bears to the aggregate of such levies of all the taxing subdivisions among which the division is to be made. The county treasurer shall pay such amounts to the taxing subdivisions at the same time or times as their regular operating tax rate mill levy is paid to them. Based upon the assessed valuation which such facility would have if it were upon the tax rolls of the county, the county clerk shall compute the total of the property taxes which would be levied upon such facility by all taxing subdivisions within which the facility is located if such property were taxable.

History: L. 1961, ch. 81, § 3; L. 1967, ch. 92, § 1; L. 1981, ch. 74, § 6; L. 1982, ch. 298, § 20; L. 1987, ch. 72, § 1; L. 1992, ch. 280, § 51; L. 2008, ch. 109, § 28; L. 2014, ch. 141, § 22; July 1.



12-1743 Same; obligations payable solely from rentals; bonds, requirements.

12-1743. Same; obligations payable solely from rentals; bonds, requirements. Nothing in this act shall be so construed as to authorize or permit any city or county to make any contract or to incur any obligation of any kind or nature except such as shall be evidenced by the issuance of revenue bonds payable solely out of the rentals received from such facilities.

Revenue bonds issued under the provisions of this act are declared to be negotiable instruments, shall be executed by the mayor and clerk of the city or the chairperson of the board of county commissioners and the clerk of the county and the corporate seal of the city or county shall be affixed to or imprinted thereon. The principal of and interest on the revenue bonds shall be payable solely and only from the special fund herein authorized for such payments, and the revenue bonds shall not in any respect be a general obligation of such city or county, nor shall they be payable in any manner by taxation. All details pertaining to the issuance of the revenue bonds and the terms and conditions thereof shall be determined by ordinance of the city or resolution of the county.

History: L. 1961, ch. 81, § 4; L. 1981, ch. 74, § 7; July 1.



12-1744 Same; pledge of facility and earnings.

12-1744. Same; pledge of facility and earnings. The governing body of the city by ordinance or the board of county commissioners by resolution may pledge the facility and the net earnings therefrom to the payment of the revenue bonds and the interest thereon, and may provide that the net earnings thereof shall be set apart as a sinking fund for that purpose.

History: L. 1961, ch. 81, § 5; L. 1981, ch. 74, § 8; July 1.



12-1744a Issuance of revenue bonds; statements filed with state court of tax appeals, contents; filing fee; annual informational report required.

12-1744a. Issuance of revenue bonds; statements filed with state court of tax appeals, contents; filing fee; annual informational report required. (a) At least seven days prior to the issuance of any revenue bonds, the city or county shall file a statement with the state board of tax appeals of such proposed issuance containing the following information:

(1) The name of the city or county proposing to issue the revenue bonds, the lessee, the guarantor, if any, the paying or fiscal agent, the underwriter, if any, and all attorneys retained to render an opinion on the issue;

(2) a legal description of any property to be exempted from ad valorem taxes, including the city or county in which the facility will be located;

(3) the appraised valuation of the property to be exempted from ad valorem taxes as shown on the records of the county as of the next preceding January 1. Any listing of property shall not constitute a classification of the property. Classification of any property acquired during the tax exemption period shall be determined at the end of the exemption period in accordance with K.S.A. 2015 Supp. 79-262, and amendments thereto;

(4) the estimated total cost of the facility showing a division of such total cost between real and personal property;

(5) if the facility to be financed is an addition to or further improvement of an existing facility the cost of which was financed by revenue bonds issued under the provisions of this act, the date of issuance of such revenue bonds, and if such facility or any portion thereof is presently exempt from property taxation, the period for which the same is exempt;

(6) the principal amount of the revenue bonds to be issued;

(7) the amount of any payment to be made in lieu of taxes;

(8) an itemized list of service fees or charges to be paid by the lessee together with a detailed description of the services to be rendered therefor;

(9) a reasonably detailed description of the use of bond proceeds, including whether they will be used to purchase, acquire, construct, reconstruct, improve, equip, furnish, enlarge or remodel the facility in question; and

(10) the proposed date of issuance of such revenue bonds.

(b) Any change in the information or documents required to be filed pursuant to subsection (a) which does not materially adversely affect the security for the revenue bond issue may be made within the fifteen-day period prior to issuance of the revenue bonds by filing the amended information or document with the state board of tax appeals.

(c) Any notice required to be filed pursuant to the provisions of subsection (a) shall be accompanied by a filing fee, which shall be fixed by rules and regulations of the state board of tax appeals, in an amount sufficient to defray the cost of reviewing the information and documents required to be contained in the notice.

(d) Information required to be filed by subsection (a) of this section shall be in addition to any filing required by K.S.A. 79-210, and amendments thereto.

(e) The state board of tax appeals may require any information listed under subsection (a) deemed necessary, to be filed by a city or county concerning agreements entered into prior to the effective date of this act.

(f) The state board of tax appeals shall prepare and compile annually a report containing the information required to be filed pursuant to subsection (a) for each issuance of revenue bonds made pursuant to K.S.A. 12-1740 et seq., and amendments thereto. Such report shall be published in convenient form for the use and information of the legislature, taxpayers, public officers and other interested parties, and shall be available on January 10 of each year.

History: L. 1977, ch. 62, § 1; L. 1981, ch. 74, § 9; L. 1984, ch. 73, § 1; L. 2008, ch. 109, § 29; L. 2014, ch. 140, § 9; L. 2015, ch. 100, § 2; July 1.

Section was amended twice in the 2014 session, see also 12-1744f.



12-1744b Same; findings by state board of tax appeals; filing.

12-1744b. Same; findings by state board of tax appeals; filing. Revenue bonds for which notice is required to be filed pursuant to K.S.A. 12-1744a, and amendments thereto, shall not be issued unless the chairperson of the state board of tax appeals finds all information and documents required to be contained in such notice are complete and timely filed. The state board of tax appeals shall establish, by rules and regulations, procedures for the filing of the required information and documents in the event that the information and documents originally filed are not found to be complete and timely filed, and such bonds may be issued upon compliance therewith.

History: L. 1977, ch. 62, § 2; L. 1982, ch. 74, § 1; L. 1983, ch. 66, § 1; L. 2008, ch. 109, § 30; L. 2014, ch. 141, § 24; July 1.



12-1744c Same; certification of issuance and verification by bond counsel.

12-1744c. Same; certification of issuance and verification by bond counsel. Upon the issuance of revenue bonds for which notice is required to be filed pursuant to K.S.A. 12-1744a, and amendments thereto, a certificate evidencing such issuance shall be filed with the chairperson of the state board of tax appeals, along with verification thereof by the appropriate bond counsel within 15 days after the date of such issuance.

History: L. 1977, ch. 62, § 3; L. 1982, ch. 74, § 2; L. 1984, ch. 73, § 2; L. 2008, ch. 109, § 31; L. 2014, ch. 141, § 25; July 1.



12-1744d Same; failure to file notice; ouster of members of governing body.

12-1744d. Same; failure to file notice; ouster of members of governing body. Failure to comply with the notice filing requirements of this act shall subject all members of the governing body of the issuing city or county who participated in the issuance of the revenue bonds to ouster from office upon complaint filed by the state board of tax appeals in the office of the attorney general.

History: L. 1977, ch. 62, § 4; L. 1981, ch. 74, § 11; L. 2008, ch. 109, § 32; L. 2014, ch. 141, § 26; July 1.



12-1744e Same; notice of intent to enter lease-purchase agreement with retailer to be published in paper; inducement resolution on file.

12-1744e. Same; notice of intent to enter lease-purchase agreement with retailer to be published in paper; inducement resolution on file. Whenever any city or county proposes to issue revenue bonds under the authority of K.S.A. 12-1740 et seq., and amendments thereto, and to enter into a lease or lease-purchase agreement with a retailer, as defined in K.S.A. 79-3602, and amendments thereto, the governing body of such city or county shall, at least seven days prior to adopting an ordinance or resolution authorizing the issuance of such revenue bonds cause a notice of such intent to be published once in the official city or county newspaper. Such publication shall also state that a copy of the inducement resolution is on file with the city or county clerk and is available for public inspection during normal business hours.

History: L. 1978, ch. 61, § 1; L. 1981, ch. 74, § 12; July 1.



12-1745 Same; amount of revenue bonds.

12-1745. Same; amount of revenue bonds. In no case in which revenue bonds are issued under and by virtue of this act shall any revenue bonds be issued for the cost of the facility, including the site therefor, in excess of the actual cost of the same.

History: L. 1961, ch. 81, § 6; March 29.



12-1746 Same; bonds and income therefrom exempt from taxation.

12-1746. Same; bonds and income therefrom exempt from taxation. All revenue bonds issued by cities or counties pursuant to this act and all income or interest therefrom shall be exempt from all state taxes.

History: L. 1961, ch. 81, § 7; L. 1981, ch. 74, § 13; L. 2010, ch. 44, § 6; July 1.



12-1747 Same; revenue bonds defined; recitals.

12-1747. Same; revenue bonds defined; recitals. Revenue bonds, as the term is used in this act, are defined to be bonds issued by any such city or county to be paid exclusively from the revenue produced by the facilities purchased, acquired, constructed, reconstructed, improved, equipped, furnished, repaired, enlarged or remodeled by the proceeds of such revenue bonds. The revenue bonds shall not be general obligations of the city or county, and shall not contain the recitals set forth in K.S.A. 10-112, or any amendments thereto. The revenue bonds shall, however, contain the following recitals, viz.: Such bonds shall recite the authority under which such revenue bonds are issued, and that they are issued in conformity with the provisions, restrictions and limitations thereof, and that such bonds and the interest thereon are to be paid from the money and revenue received from the fees charged and rental received for the use of the property and facilities purchased, acquired, constructed, reconstructed, improved, equipped, furnished, repaired, enlarged or remodeled by the proceeds, in whole or in part, of such revenue bonds when issued and sold.

History: L. 1961, ch. 81, § 8; L. 1981, ch. 74, § 14; July 1.



12-1748 Same; construction of act.

12-1748. Same; construction of act. The enumeration of any object, purpose, power, manner, method or thing in this act shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods or things.

History: L. 1961, ch. 81, § 9; March 29.



12-1749 Same; act supplemental.

12-1749. Same; act supplemental. This act shall be cumulative of any other law or laws relating to the subject of this act and shall be supplemental thereto.

History: L. 1961, ch. 81, § 10; March 29.



12-1749a Issuance of refunding bonds; conditions and restrictions.

12-1749a. Issuance of refunding bonds; conditions and restrictions. Any city or county which has or may hereafter issue revenue bonds under the provisions of K.S.A. 12-1740 to 12-1749, inclusive, and amendments thereto, may issue refunding revenue bonds, in the manner prescribed by and subject to the provisions of K.S.A. 10-116a, to refund any previous issue or issues, or part thereof, of such revenue bonds outstanding.

Except as herein provided, the issuance of refunding revenue bonds, the security thereof and the rights, duties and obligations of the city or county with respect thereto shall be governed by the provisions of K.S.A. 12-1740 to 12-1749, inclusive, and any amendments thereto.

History: L. 1975, ch. 46, § 1; L. 1977, ch. 58, § 5; L. 1981, ch. 74, § 15; July 1.



12-1749b Issuance of revenue bonds; certain purposes prohibited.

12-1749b. Issuance of revenue bonds; certain purposes prohibited. No revenue bonds shall be issued under authority of K.S.A. 12-1740 to 12-1749a, inclusive, and amendments thereto, in which all or part of the proceeds of such bond issue are to be used to purchase, acquire, construct, reconstruct, improve, equip, furnish, repair, enlarge or remodel property for any swine production facility on agricultural land which is owned, acquired, obtained or leased by a corporation. As used in this section, "corporation," "agricultural land" and "swine production facility" have the meanings respectively ascribed thereto by K.S.A. 17-5903, and amendments thereto.

History: L. 1988, ch. 99, § 58; L. 1994, ch. 130, § 2; April 14.



12-1749c Same; notice to school districts.

12-1749c. Same; notice to school districts. Prior to the approval of an inducement resolution or letter of intent which includes an agreement for ad valorem tax abatement for property to be financed by issuance of any industrial revenue bonds under K.S.A. 12-1740 through 12-1749a, and amendments thereto, the county or city clerk, as the case requires, shall notify in writing the governing board of the unified school district within which the property proposed for exemption is located.

History: L. 1990, ch. 345, § 6; July 1.



12-1749d Same; cost and benefit analysis; hearing.

12-1749d. Same; cost and benefit analysis; hearing. Prior to issuing any revenue bonds pursuant to K.S.A. 12-1740 to 12-1749, inclusive, and amendments thereto, for any business the property of which will be eligible for an exemption from ad valorem taxation pursuant to K.S.A. 79-201a Second, and amendments thereto, the board of county commissioners of any county or the governing body of any city, as the case requires, shall be required to:

(a) Prepare an analysis of the costs and benefits of each exemption which shall include the effect of the exemption on state revenues; and

(b) conduct a public hearing on the granting of such exemption. Notice of the public hearing shall be published at least once seven days prior to the hearing in the official city or county newspaper, as the case requires, and shall indicate the purpose, time and place thereof. In addition to such publication notice, the city or county clerk, as the case requires, shall notify in writing the governing body of any city or county and unified school district within which the property proposed for exemption is located.

History: L. 1994, ch. 187, § 4; Jan. 1, 1995.



12-1750 Unsafe or dangerous structures; abandoned property; commercial real estate; definitions.

12-1750. Unsafe or dangerous structures; abandoned property; commercial real estate; definitions. As used in this act:

(a) "Structure" means any building, wall or other structure.

(b) "Enforcing officer" means the building inspector or other officer designated by ordinance and charged with the administration of the provisions of this act.

(c) "Abandoned property" means:

(1) Any residential real estate for which taxes are delinquent for the preceding two years and which has been unoccupied continuously by persons legally in possession for the preceding 90 days; or

(2) commercial real estate for which the taxes are delinquent for the preceding two years and which has a blighting influence on surrounding properties. "Commercial real estate" means any real estate for which the present use is other than one to four residential units or for agricultural purposes.

(d) "Blighting influence" means conditions in such structure which are dangerous or injurious to the health, safety or morals of the occupants of such buildings or other residents of the municipality or which have an adverse impact on properties in the area. Such conditions may include, but are not limited to, the following: Defects increasing the hazards of fire, accident, or other calamities; air pollution; light or sanitary facilities; dilapidation; disrepair; structural defects; uncleanliness; dead and dying trees, limbs or other unsightly natural growth or unsightly appearances that constitute a blight to adjoining property, the neighborhood or the city; walls, sidings or exteriors of a quality and appearance not commensurate with the character of the properties in the neighborhood; unsightly stored or parked material, equipment, supplies, machinery, trucks or automobiles or parts thereof; vermin infestation; inadequate drainage; or any violation of health, fire, building or zoning regulations.

(e) "Organization" means any nonprofit corporation organized under the laws of this state and which has among its purposes the improvement of housing.

(f) "Rehabilitation" means the process of improving the property into compliance with applicable fire, housing and building codes.

(g) "Parties in interest" means any owner or owners of record, judgment creditor, tax purchaser or other party having any legal or equitable title or interest in the property.

(h) "Last known address" includes the address where the property is located, or the address as listed in the tax records.

History: L. 1961, ch. 74, § 1; L. 1994, ch. 242, § 1; L. 2003, ch. 90, § 1; L. 2010, ch. 116, § 26; L. 2012, ch. 126, § 4; July 1.



12-1751 Same; powers of governing body.

12-1751. Same; powers of governing body. (a) The governing body of any city shall have the power to cause the repair or removal of, or to remove any structure located within the city, which may have become unsafe or dangerous.

(b) The governing body of any city shall have the power to cause the rehabilitation of or to rehabilitate any abandoned property located within the city.

History: L. 1961, ch. 74, § 2; L. 1994, ch. 242, § 2; July 1.



12-1752 Same; notice and hearing.

12-1752. Same; notice and hearing. Whenever the enforcing officer files with the governing body of the city a statement in writing that any structure, describing the same and where located, is unsafe or dangerous or is abandoned property, the governing body, by resolution, shall fix a time and place at which the owner, the owner's agent, any lienholders of record and any occupant of such structure may appear and show cause why such structure should not be condemned and ordered repaired or demolished in the case of unsafe or dangerous structures or rehabilitated in the case of abandoned property. Such resolution shall be published once each week for two consecutive weeks on the same day of each week. At least 30 days shall elapse between the last publication and the date set for the hearing. A copy of the resolution shall be mailed by certified mail within three days after its first publication to each such owner, agent, lienholder and occupant, at the last known address and shall be marked "deliver to addressee only."

History: L. 1961, ch. 74, § 3; L. 1968, ch. 185, § 1; L. 1981, ch. 173, § 24; L. 1994, ch. 242, § 3; July 1.



12-1753 Same; findings; resolution; contents; notice.

12-1753. Same; findings; resolution; contents; notice. On the date fixed for hearing or any adjournment thereof, the governing body shall hear all evidence submitted by the owner, the owner's agent, lienholders of record and occupants having an interest in such structure as well as evidence submitted by the enforcing officer filing the statement and shall make findings by resolution. If the governing body of the city finds that such structure is unsafe or dangerous, such resolution shall direct the structure to be repaired or removed and the premises made safe and secure. If the governing body of the city finds that such structure is abandoned property, the governing body may authorize the rehabilitation of such property as provided by K.S.A. 12-1756a. Such resolution shall be published once in the official city paper and a copy mailed to the owners, agents, lienholders of record and occupants in the same manner provided for the notice of hearing. The resolution shall fix a reasonable time within which the repair or removal of such structure shall be commenced and a statement that if the owner of such structure fails to commence the repair or removal of such structure within the time stated or fails to diligently prosecute the same until the work is completed, the governing body will cause the structure to be repaired or razed and removed in the case of unsafe or dangerous structures or rehabilitated in the case of abandoned property.

History: L. 1961, ch. 74, § 4; L. 1994, ch. 242, § 4; July 1.



12-1754 Same; duties of owner after removal of structure.

12-1754. Same; duties of owner after removal of structure. The owner of any structure, upon removing the same, shall fill any basement or other excavation located upon the premises and take any other action necessary to leave such premises in a safe condition.

History: L. 1961, ch. 74, § 5; June 30.



12-1755 Same; salvage, sale; assessment and collection of costs; procedure.

12-1755. Same; salvage, sale; assessment and collection of costs; procedure. (a) If the owner of any structure has failed to commence the repair or removal of such structure within the time stated in the resolution or has failed to diligently prosecute the same thereafter, the city may proceed to raze and remove such structure, make the premises safe and secure, or let the same to contract. The city shall keep an account of the cost of such work and may sell the salvage from such structure and apply the proceeds or any necessary portion thereof to pay the cost of removing such structure and making the premises safe and secure. All moneys in excess of that necessary to pay such costs and the cost of publications of notice and any postage for mailing of notice, after the payment of all costs, shall be paid to the owner of the premises upon which the structure was located.

(b) The city shall give notice to the owner of such structure by restricted mail of the total cost incurred by the city in removing such structure and making the premises safe and secure and the cost of providing notice. Such notice also shall state that payment of such cost is due and payable within 30 days following receipt of such notice. If the cost is not paid within the thirty-day period and if there is no salvageable material or if moneys received from the sale of salvage or from the proceeds of any insurance policy in which the city has created a lien pursuant to K.S.A. 40-3901 et seq., and amendments thereto, are insufficient to pay the cost of such work, the balance shall be collected in the manner provided by K.S.A. 12-1,115, and amendments thereto, or shall be assessed as a special assessment against the lot or parcel of land on which the structure was located and the city clerk at the time of certifying other city taxes, shall certify the unpaid portion of the costs and the county clerk shall extend the same on the tax rolls of the county against such lot or parcel of land. The city may pursue collection both by levying a special assessment and in the manner provided by K.S.A. 12-1,115, and amendments thereto, but only until the full cost and any applicable interest has been paid in full.

Whenever any structure is removed from any premises under the provisions of this act, the city clerk shall certify to the county appraiser that such structure, describing the same, has been removed.

(c) If there is no salvageable material, or if the moneys received from the sale of salvage or from the proceeds of any insurance policy in which the city has created a lien pursuant to K.S.A. 40-3901 et seq., and amendments thereto, are insufficient to pay the costs of the work and the cost of providing notice, such costs or any portion thereof in excess of that received from the sale of salvage or any insurance proceeds may be financed, until the costs are paid, out of the general fund or by the issuance of no-fund warrants. Whenever no-fund warrants are issued under the authority of this act the governing body of such city shall make a tax levy at the first tax levying period for the purpose of paying such warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and shall not be subject to the aggregate tax levy prescribed in article 19 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto. Such warrants shall be issued, registered, redeemed and bear interest in the manner and in the form prescribed by K.S.A. 79-2940, and amendments thereto, except they shall not bear the notation required by that section and may be issued without the approval of the state board of tax appeals. All moneys received from special assessments levied under the provisions of this section or from an action under K.S.A. 12-1,115, and amendments thereto, when and if paid, shall be placed in the general fund of the city.

History: L. 1961, ch. 74, § 6; L. 1968, ch. 185, § 2; L. 1985, ch. 73, § 3; L. 1986, ch. 74, § 3; L. 2008, ch. 109, § 33; L. 2014, ch. 141, § 27; July 1.



12-1756 Same; immediate hazard; action to protect public; notice not required; cost.

12-1756. Same; immediate hazard; action to protect public; notice not required; cost. When in the opinion of the enforcing officer, any structure is in such condition as to constitute an immediate hazard requiring immediate action to protect the public, such officer may erect barricades or cause the property to be vacated, taken down, repaired, shored or otherwise made safe without delay and such action may, under such circumstances, be taken without prior notice to or hearing of the owners, agents, lienholders and occupants. The cost of any such action shall be assessed against the property and paid in the manner provided by K.S.A. 12-1755.

History: L. 1961, ch. 74, § 7; June 30.



12-1756a Rehabilitation of abandoned property; petition for possession; service of process; affirmative defense; rehabilitation plan; lease of property.

12-1756a. Rehabilitation of abandoned property; petition for possession; service of process; affirmative defense; rehabilitation plan; lease of property. (a) An organization may file a petition with the district court for an order for temporary possession of property if:

(1) The property meets the definition of abandoned as set forth in K.S.A. 12-1750, and amendments thereto;

(2) the organization intends to rehabilitate the property and use the property as housing; and

(3) the organization has sent notice to the enforcing officer and the parties in interest of the property, by certified or registered mail, mailed to their last known address and posted on the property at least 20 days but not more than 60 days before the date the petition is filed, of the organization's intent to file a petition for possession under K.S.A. 12-1750 through 12-1756e, and amendments thereto.

(b) The proceeding shall be commenced by filing a verified petition in the district court in the county in which the property is located. The petition shall state that the conditions specified in subsection (a) exist. All parties in interest of the property shall be named as defendants in the petition. Summons shall be issued and service shall be made pursuant to K.S.A. 60-303, and amendments thereto. Service may be made by publication if the organization with due diligence is unable to make service of summons upon a defendant pursuant to subsection (a)(3) of K.S.A. 60-307, and amendments thereto.

(c) Any defendant may file as part of such defendant's answer, as an affirmative defense, a plan for the rehabilitation of the property and evidence of capacity and resources necessary to complete rehabilitation of the property. The court shall grant the defendant 90 days to bring the property into compliance with applicable fire, housing and building codes and to pay all delinquent ad valorem property tax. For good cause shown, the court may extend the ninety-day compliance period for an additional 90 days. If the property is brought into such compliance within the ninety-day period or extension of time thereof, the petition shall be dismissed. If the defendant fails to bring the property into such compliance within the ninety-day period or extension of time thereof, or if the defendant's plan is otherwise insufficient, the defendant's affirmative defense shall be stricken.

(d) At the hearing on the organization's petition, the organization shall submit to the court a plan for the rehabilitation of the property and present evidence that the organization has adequate resources to rehabilitate and thereafter manage the property. For the purpose of developing such a plan, representatives of the organization may be permitted entry onto the property by the court at such times and on such terms as the court may deem appropriate.

(e) The court shall make its own determination as to whether the property is in fact abandoned consistent with the terms of K.S.A. 12-1750 through 12-1756e, and amendments thereto.

(f) If the court approves the petition, the court shall enter an order approving the rehabilitation plan and granting temporary possession of the property to the organization. The organization, subject to court approval, may enter into leases or other agreements in relation to the property. Whether the court approves or denies the petition, the organization shall provide the governing body a copy of the order within 30 days of the organization's receipt or knowledge of such order.

History: L. 1994, ch. 242, § 5; L. 1996, ch. 231, § 1; L. 2003, ch. 90, § 2; L. 2010, ch. 116, § 27; July 1.



12-1756b Same; annual report, contents.

12-1756b. Same; annual report, contents. An organization which has possession of property pursuant to K.S.A. 12-1756a, and amendments thereto, shall file an annual report with the court concerning the rehabilitation and use of the property. The court shall require reports and status dates to be filed as it deems appropriate under the circumstances but no less frequently than once a year. The report shall include statements of all expenditures made by the organization including, but not limited to, payments for the rehabilitation, operation and maintenance of and repairs to the property, and for real estate taxes, and payments to mortgagees and lienholders during the preceding year and shall include statements of all income and receipts from the property for the preceding year.

History: L. 1994, ch. 242, § 6; L. 1996, ch. 231, § 2; L. 2003, ch. 90, § 3; July 1.



12-1756c Same; procedure to obtain possession by owner; hearing.

12-1756c. Same; procedure to obtain possession by owner; hearing. The owner of property of which temporary possession has been transferred to an organization pursuant to K.S.A. 12-1756a, and amendments thereto, shall be entitled to regain possession of the property by petitioning to the district court of the county in which such property is located for restoration of possession and, upon notice to the organization for a hearing on such petition. At the hearing, the court shall determine proper compensation to the organization for its expenditures, including management fees, based on the organization's reports to the court. The court, in determining the proper compensation to the organization, may consider income or receipts received from the property by the organization. After the owner pays the compensation to the organization as determined by the court, the owner shall resume possession of the property, subject to all existing rental agreements whether written or verbal, entered into by the organization.

History: L. 1994, ch. 242, § 7; L. 1996, ch. 231, § 3; July 1.



12-1756d Same; organization's right to redeem.

12-1756d. Same; organization's right to redeem. If property of which temporary possession has been transferred to an organization pursuant to K.S.A. 12-1756a, and amendments thereto, is sold for unpaid taxes, an organization with temporary possession may redeem the property in the same manner as the owner and amounts paid to redeem the property shall be included as expenditures in the organization's report to the court.

History: L. 1994, ch. 242, § 8; L. 1996, ch. 231, § 4; July 1.



12-1756e Same; petition for judicial deed; conditions.

12-1756e. Same; petition for judicial deed; conditions. If an owner of property of which temporary possession has been transferred to an organization pursuant to K.S.A. 12-1756a, and amendments thereto, takes no action to regain possession of the property prior to the organization completing rehabilitation of the property, the organization may file a petition for judicial deed to the property. Upon due notice to the named defendants, an order may be entered granting a quit-claim judicial deed to the organization. A conveyance by judicial deed shall operate to extinguish all existing ownership interests in, liens on, and other interest in the property, except tax liens or mechanics' liens.

History: L. 1994, ch. 242, § 9; L. 1996, ch. 231, § 5; L. 2003, ch. 90, § 4; July 1.



12-1756f Organizations interested in rehabilitating abandoned property.

12-1756f. Organizations interested in rehabilitating abandoned property. The enforcing officer shall maintain a list of all organizations who are interested in rehabilitating abandoned property and who have requested to be included on such list. The organizations on such list shall be given written notice of abandoned property which may be available for rehabilitation by any such organization. The enforcing officer may require that requests to be included on such list be submitted annually to the enforcing officer.

History: L. 1996, ch. 231, § 6; July 1.



12-1756g Occupation of rehabilitated house by purchaser.

12-1756g. Occupation of rehabilitated house by purchaser. Any person who purchases a house from an organization which has rehabilitated such house pursuant to K.S.A. 12-1750 et seq., and amendments thereto, shall agree to occupy such house for at least two years following the date of taking title to such property.

History: L. 2003, ch. 90, § 5; L. 2010, ch. 116, § 28; July 1.



12-1757 Public building commission; authorized; municipal corporation.

12-1757. Public building commission; authorized; municipal corporation. There is hereby authorized to be created in any city or county of the state, a public building commission. Such public building commission shall be a municipal corporation and shall be created only under the conditions set forth in this act and authorized to exercise the powers provided.

History: L. 1965, ch. 122, § 1; L. 1968, ch. 163, § 1; L. 1989, ch. 61, § 1; L. 1989, ch. 62, § 1; May 11.



12-1758 Same; creation of commission; acquisition of sites and facilities; pledge of revenue.

12-1758. Same; creation of commission; acquisition of sites and facilities; pledge of revenue. (a) Any city or county, by appropriate ordinance or resolution, may create a public building commission for the purposes of acquiring a site or sites for and constructing, reconstructing, equipping and furnishing a building or buildings or other facilities of a revenue producing character, including parking facilities, or for purchasing or otherwise acquiring such building or buildings or facilities. Such building or buildings or facilities shall be maintained and operated for a county courthouse, the housing and accommodation of county offices or county business or for city offices or such other purposes as are commonly carried on in connection with such facilities or in county courthouses and general city buildings, including administrative offices for school districts and housing, accommodations and parking facilities for offices of state and federal agencies.

(b)  A public building commission created by a city or county may acquire land and facilities adjacent to, near, or for the use of any educational institution under the supervision and control of the state board of regents or a municipal university or may acquire by lease, land and facilities constituting a part of the campus of any such institution. Any public building commission may construct, reconstruct, equip and furnish such facilities on such land and lease such land and facilities to the official governing body of such institution. Any such lease entered into shall pledge the net revenue from such land and facilities. Any city also may pledge such funds as may be necessary from those which are provided to be paid over to the board of trustees from the annual tax levy as provided by K.S.A. 76-3a07, and amendments thereto. Any county also may pledge such funds as may be necessary from those which are provided to be paid over to such institution from a special levy authorized for such purpose under K.S.A. 19-117, and amendments thereto. The governing body of such city or county is hereby authorized to designate any surplus from such tax levy as may be necessary to guarantee the rentals under any such lease, and such city or county is hereby exempted from the provisions of K.S.A. 10-1101 to 10-1122, inclusive, and 79-2925, and amendments thereto, to the extent necessary to enable such city or county to make a covenant to effect such guarantee.

History: L. 1965, ch. 122, § 2; L. 1967, ch. 93, § 1; L. 1968, ch. 288, § 1; L. 1969, ch. 86, § 1; L. 1983, ch. 304, § 1; L. 1989, ch. 61, § 2; L. 1989, ch. 62, § 2; L. 1990, ch. 75, § 1; L. 2013, ch. 24, § 1; Apr. 11.



12-1759 Same; ordinance or resolution specifications.

12-1759. Same; ordinance or resolution specifications. The ordinance or resolution creating a public building commission shall specify the purposes and functions of such public building commission and shall specify the number of members for the governing body of such commission, which shall not be fewer than three nor more than nine, except that where such commission will provide for a building which will house offices or agencies of the state, city, county or a school district, the secretary of administration and the governing bodies of such county and school district shall be represented by not less than one on such commission.

History: L. 1965, ch. 122, § 3; L. 1968, ch. 176, § 1; L. 1978, ch. 330, § 5; L. 1989, ch. 61, § 3; L. 1989, ch. 62, § 3; May 11.



12-1760 Same; powers of commission.

12-1760. Same; powers of commission. A public building commission authorized under this act shall have power to do all things necessary or incidental to the purpose of constructing or acquiring or enlarging, furnishing and equipping and operating and maintaining buildings to be made available for use by governmental agencies.

History: L. 1965, ch. 122, § 4; June 30.



12-1761 Same; issuance of revenue bonds, purpose; refunding bonds; election required in certain cities.

12-1761. Same; issuance of revenue bonds, purpose; refunding bonds; election required in certain cities. After the negotiation of a lease or leases for the use of public buildings proposed to be acquired or constructed under the authority of this act with one or more public body, the public building commission may issue revenue bonds of the commission to provide funds for the purpose of acquiring, erecting, equipping, repairing, maintaining and operating buildings and other facilities and to acquire sites necessary and convenient therefor and to pay all costs and expenses incident thereto, or to refund its outstanding bonds through the issuance of refunding bonds in the manner prescribed by and, except as otherwise herein provided, subject to the provisions of K.S.A. 10-116a, except that no such revenue bonds, except bonds issued for the purpose of refunding outstanding bonds, shall be issued by a public building commission created and established in any city having a population of more than one hundred seventy-five thousand (175,000) and not more than two hundred thousand (200,000) without the question of the issuance of such bonds having been first submitted to and having been approved by a majority of the electors of such city voting at an election called and held thereon. Such election shall be called and held in the manner provided for the calling and holding of elections upon the question of the issuance of bonds under the general bond law. Except as otherwise provided by K.S.A. 10-116a, such revenue bonds shall be payable solely from the rents and revenues to be derived from the operation, management or use of the buildings or other facilities acquired by the commission. The commission shall have no power to levy taxes, and bonds issued by the commission shall not constitute a debt of the commission or of any public body within the meaning of any statutory or constitutional limitation as to debt.

History: L. 1965, ch. 122, § 5; L. 1973, ch. 66, § 1; L. 1977, ch. 58, § 6; May 18.



12-1762 Same; fixing of rates and charges.

12-1762. Same; fixing of rates and charges. The public building commission authorized to be created under this act shall be authorized to establish and fix rates, rentals, fees and charges, for the use of any and all buildings or space therein or other facilities owned and operated by the commission, sufficient at all times to pay maintenance and operation costs of such buildings or facilities, the principal of and the interest on the bonds issued by the commission as the same shall become due and payable, and to make all payments to any accounts created by any bond resolution.

History: L. 1965, ch. 122, § 6; June 30.



12-1763 Same; rental of building space and other facilities; exception.

12-1763. Same; rental of building space and other facilities; exception. The public building commission shall have the authority to rent all or any part of its buildings or other facilities to any nonprofit corporation organized under the laws of this state or any federal, state, city or county governmental agency, or any municipal corporation, quasi-municipal corporation, political subdivision or body politic, or agency thereof, doing business, maintaining an office or rendering a public service in the county seat or county in which the commission was organized and to rent any space as may not be needed by such governmental agencies for such service facilities as such public building commission may determine will primarily serve the comfort and convenience of the occupants of its buildings or other facilities. In any city having a population of more than 50,000 which is located in a county which is designated as an urban area, no more than 50% of the floor space of any such building shall be used for city facilities.

History: L. 1965, ch. 122, § 7; L. 1989, ch. 61, § 4; L. 1989, ch. 62, § 4; L. 1995, ch. 47, § 1; July 1.



12-1764 Acquisition of fee title to realty.

12-1764. Acquisition of fee title to realty. The public building commission established under this act shall have the power to acquire the fee simple title to real property, or a leasehold interest in real property located on the campus of any state university, including campus property as defined in subsection (c) of K.S.A. 76-3a01, and amendments thereto, or any municipal university, including easements and reversionary interests in the streets, alleys and other public places and personal property required for its purposes, by purchase, gift, devise or by the exercise of the power of eminent domain of the state and title thereto shall be taken in the corporate name of the commission.

History: L. 1965, ch. 122, § 8; L. 1983, ch. 304, § 2; L. 2013, ch. 24, § 2; Apr. 11.



12-1764a Transfer of property owned by Topeka public building commission to Shawnee county.

12-1764a. Transfer of property owned by Topeka public building commission to Shawnee county. (a) Within 10 days after the effective date of this act, the Topeka public building commission shall initiate action to transfer and within 60 days shall transfer to the board of county commissioners of Shawnee county the title and all interest in property acquired by such commission for the purpose of constructing the Shawnee county adult detention facility located in Topeka, Kansas in Block A, Lot 1 Holliday subdivision No. 2.

(b) At the time of the transfer of the record title, Shawnee county shall agree to perform the obligations and responsibilities of the Topeka public building commission with respect to the outstanding Topeka public building commission revenue bonds series 1985 (Shawnee county, Kansas, jail facility) dated November 1, 1985, in the aggregate principal amount of $15,937,000 issued by the commission to pay the cost of the facility as if the bonds were issued by Shawnee county and Shawnee county shall so notify the bond holders and bond underwriters and hold harmless the Topeka public building commission from any and all obligations or liabilities arising out of such bond issue.

(c) When pending litigation concerning the amount of money to be paid by the Topeka public building commission for the condemnation and taking of the real estate to be transferred under this section is finally determined and final judgment is entered therein, Shawnee county shall pay any such judgment.

(d) Language incorporating the provisions of subsections (b) and (c) shall be included in the deed or other instrument making the transfer of title.

History: L. 1986, ch. 64, § 1; April 24.



12-1765 Leases by political subdivisions, state departments within county or boards of county commissioners.

12-1765. Leases by political subdivisions, state departments within county or boards of county commissioners. The governing bodies of all school districts, cities, agencies and departments of the state of Kansas, and all boards of county commissioners now located or which may hereafter be located within the county where such public building commission has been created, or all boards of county commissioners that desire to lease space from a county public building commission for detention of eligible juveniles, are hereby authorized and empowered to enter into leases without the necessity of any election and without regard to K.S.A. 10-1001 to 10-1122, inclusive, and amendments thereto or to K.S.A. 79-2925, and amendments thereto, for any period of time not to exceed 50 years.

History: L. 1965, ch. 122, § 9; L. 1991, ch. 58, § 1; July 1.



12-1766 Same; use of certain building levy to prepay rent.

12-1766. Same; use of certain building levy to prepay rent. If any city or school district has heretofore established a building fund levy such city or school district may use all or any part of such building fund levy to prepay rent under any lease to be made with any such public building commission.

History: L. 1965, ch. 122, § 10; June 30.



12-1767 Same; revenue bonds issued by a city; resolution; protest petition; election.

12-1767. Same; revenue bonds issued by a city; resolution; protest petition; election. (a) Any revenue bonds proposed to be issued by a public building commission created by a city shall be issued as provided in K.S.A. 10-1201 et seq., and amendments thereto, except to the extent that such statutes are in conflict with this act. Before any revenue bonds are authorized or issued under the provisions of this act, the public building commission shall adopt a resolution specifying the amount of such bonds and the purpose of the issuance thereof.

(b) Except as otherwise provided in section 2 [*], the resolution shall provide that if within 30 days after the last date of publication of the resolution a petition in opposition to the resolution, signed by not less than 5% of the electors of the city or by not less than 5% of the electors of the county or school district if the lease is with such entity, is filed with the county election officer, the board of county commissioners shall submit the question to the voters at an election called for that purpose or at the next general election. Except as otherwise provided in this section, such resolution shall be published once a week for two consecutive weeks in the official city newspaper or in a newspaper having general circulation in the county if the lease is with a county or school district.

(c) No construction contract shall be let or approved by a public building commission until after the expiration of the protest period provided under this section.

History: L. 1965, ch. 122, § 11; L. 1968, ch. 163, § 2; L. 1981, ch. 173, § 25; L. 1986, ch. 78, § 1; L. 1989, ch. 31, § 8; L. 1990, ch. 75, § 2; July 1.

* Section referred to was omitted from bill.



12-1767b Same; revenue bonds issued by a county; resolution; protest petition; election.

12-1767b. Same; revenue bonds issued by a county; resolution; protest petition; election. (a) Any revenue bonds proposed to be issued by a public building commission created by a county shall be issued as provided in K.S.A. 10-1201 et seq., and amendments thereto, except to the extent that such statutes are in conflict with this act. Before any revenue bonds are authorized or issued under the provisions of this act, the public building commission shall adopt a resolution specifying the amount of such bonds and the purpose of the issuance thereof. The resolution shall provide that if within 30 days after the last date of publication of the resolution a petition in opposition to the resolution, signed by not less than 5% of the electors of the county is filed with the county clerk, the board shall submit the question to the voters at an election called for that purpose or at the next general election. Such resolution shall be published once a week for two consecutive weeks in the official county newspaper.

(b) No construction contract shall be let or approved by a public building commission until after the expiration of the protest period provided under this section.

History: L. 1989, ch. 61, § 6; L. 1989, ch. 62, § 6; May 11.



12-1768 Same; invalidity of part.

12-1768. Same; invalidity of part. If any part or application of this act is held invalid, the remainder of this act or its application to other situations or persons shall not be affected.

History: L. 1965, ch. 122, § 12; June 30.



12-1770 Purpose of act; issuance of special obligation bonds and full faith and credit tax increment bonds.

12-1770. Purpose of act; issuance of special obligation bonds and full faith and credit tax increment bonds. It is hereby declared to be the purpose of this act to promote, stimulate and develop the general and economic welfare of the state of Kansas and its communities and to assist in the development and redevelopment of eligible areas within and without a city thereby promoting the general welfare of the citizens of this state, by authorizing cities to acquire certain property and to issue special obligation bonds and full faith and credit tax increment bonds for the financing of redevelopment projects. It is further found and declared that the powers conferred by this act are for a public purpose and public use for which public money may be expended and the power of eminent domain may be exercised. The necessity in the public interest for the provisions of this act is hereby declared as a matter of legislative determination.

History: L. 1976, ch. 69, § 1; L. 1979, ch. 52, § 1; L. 1982, ch. 75, § 6; L. 1984, ch. 74, § 1; L. 1988, ch. 78, § 1; L. 1994, ch. 63, § 1; L. 1996, ch. 228, § 1; L. 1998, ch. 17, § 1; L. 1999, ch. 83, § 3; L. 2001, ch. 103, § 1; L. 2007, ch. 179, § 21; July 1.



12-1770a Definitions.

12-1770a. Definitions. As used in this act, and amendments thereto, the following words and phrases shall have the following meanings unless a different meaning clearly appears from the content:

(a) "Auto race track facility" means: (1) An auto race track facility and facilities directly related and necessary to the operation of an auto race track facility, including, but not limited to, grandstands, suites and viewing areas, concessions, souvenir facilities, catering facilities, visitor and retail centers, signage and temporary hospitality facilities, but excluding (2) hotels, motels, restaurants and retail facilities, not directly related to or necessary to the operation of such facility.

(b) "Base year assessed valuation" means the assessed valuation of all real property within the boundaries of a redevelopment district on the date the redevelopment district was established.

(c) "Blighted area" means an area which:

(1) Because of the presence of a majority of the following factors, substantially impairs or arrests the development and growth of the municipality or constitutes an economic or social liability or is a menace to the public health, safety, morals or welfare in its present condition and use:

(A) A substantial number of deteriorated or deteriorating structures;

(B) predominance of defective or inadequate street layout;

(C) unsanitary or unsafe conditions;

(D) deterioration of site improvements;

(E) tax or special assessment delinquency exceeding the fair market value of the real property;

(F) defective or unusual conditions of title including, but not limited to, cloudy or defective titles, multiple or unknown ownership interests to the property;

(G) improper subdivision or obsolete platting or land uses;

(H) the existence of conditions which endanger life or property by fire or other causes; or

(I) conditions which create economic obsolescence; or

(2) has been identified by any state or federal environmental agency as being environmentally contaminated to an extent that requires a remedial investigation; feasibility study and remediation or other similar state or federal action; or

(3) a majority of the property is a 100-year floodplain area; or

(4) previously was found by resolution of the governing body to be a slum or a blighted area under K.S.A. 17-4742 et seq., and amendments thereto.

(d) "Conservation area" means any improved area comprising 15% or less of the land area within the corporate limits of a city in which 50% or more of the structures in the area have an age of 35 years or more, which area is not yet blighted, but may become a blighted area due to the existence of a combination of two or more of the following factors:

(1) Dilapidation, obsolescence or deterioration of the structures;

(2) illegal use of individual structures;

(3) the presence of structures below minimum code standards;

(4) building abandonment;

(5) excessive vacancies;

(6) overcrowding of structures and community facilities; or

(7) inadequate utilities and infrastructure.

(e) "De minimus" means an amount less than 15% of the land area within a redevelopment district.

(f) "Developer" means any person, firm, corporation, partnership or limited liability company, other than a city and other than an agency, political subdivision or instrumentality of the state or a county when relating to a bioscience development district.

(g) "Eligible area" means a blighted area, conservation area, enterprise zone, intermodal transportation area, major tourism area or a major commercial entertainment and tourism area or bioscience development area.

(h) "Enterprise zone" means an area within a city that was designated as an enterprise zone prior to July 1, 1992, pursuant to K.S.A. 12-17,107 through 12-17,113, and amendments thereto, prior to its repeal and the conservation, development or redevelopment of the area is necessary to promote the general and economic welfare of such city.

(i) "Environmental increment" means the increment determined pursuant to K.S.A. 12-1771a(b), and amendments thereto.

(j) "Environmentally contaminated area" means an area of land having contaminated groundwater or soil which is deemed environmentally contaminated by the department of health and environment or the United States environmental protection agency.

(k) (1) "Feasibility study" means:

(A) A study which shows whether a redevelopment project's or bioscience development project's benefits and tax increment revenue and other available revenues under K.S.A. 12-1774(a)(1), and amendments thereto, are expected to exceed or be sufficient to pay for the redevelopment or bioscience development project costs; and

(B) the effect, if any, the redevelopment project costs or bioscience development project will have on any outstanding special obligation bonds payable from the revenues described in K.S.A. 12-1774(a)(1)(D), and amendments thereto.

(2) For a redevelopment project or bioscience project financed by bonds payable from revenues described in K.S.A. 12-1774(a)(1)(D), and amendments thereto, the feasibility study must also include:

(A) A statement of how the taxes obtained from the project will contribute significantly to the economic development of the jurisdiction in which the project is located;

(B) a statement concerning whether a portion of the local sales and use taxes are pledged to other uses and are unavailable as revenue for the redevelopment project. If a portion of local sales and use taxes is so committed, the applicant shall describe the following:

(i) The percentage of sales and use taxes collected that are so committed; and

(ii) the date or dates on which the local sales and use taxes pledged to other uses can be pledged for repayment of special obligation bonds;

(C) an anticipated principal and interest payment schedule on the bonds;

(D) following approval of the redevelopment plan, the feasibility study shall be supplemented to include a copy of the minutes of the governing body meeting or meetings of any city whose bonding authority will be utilized in the project, evidencing that a redevelopment plan has been created, discussed, and adopted by the city in a regularly scheduled open public meeting; and

(E) the failure to include all information enumerated in this subsection in the feasibility study for a redevelopment or bioscience project shall not affect the validity of bonds issued pursuant to this act.

(l) "Major tourism area" means an area for which the secretary has made a finding the capital improvements costing not less than $100,000,000 will be built in the state to construct an auto race track facility.

(m) "Real property taxes" means all taxes levied on an ad valorem basis upon land and improvements thereon, except that when relating to a bioscience development district, as defined in this section, "real property taxes" does not include property taxes levied for schools, pursuant to K.S.A. 2015 Supp. 72-6470, and amendments thereto.

(n) "Redevelopment project area" means an area designated by a city within a redevelopment district or, if the redevelopment district is established for an intermodal transportation area, an area designated by a city within or outside of the redevelopment district.

(o) "Redevelopment project costs" means: (1) Those costs necessary to implement a redevelopment project plan or a bioscience development project plan, including costs incurred for:

(A) Acquisition of property within the redevelopment project area;

(B) payment of relocation assistance pursuant to a relocation assistance plan as provided in K.S.A. 12-1777, and amendments thereto;

(C) site preparation including utility relocations;

(D) sanitary and storm sewers and lift stations;

(E) drainage conduits, channels, levees and river walk canal facilities;

(F) street grading, paving, graveling, macadamizing, curbing, guttering and surfacing;

(G) street light fixtures, connection and facilities;

(H) underground gas, water, heating and electrical services and connections located within the public right-of-way;

(I) sidewalks and pedestrian underpasses or overpasses;

(J) drives and driveway approaches located within the public right-of-way;

(K) water mains and extensions;

(L) plazas and arcades;

(M) major multi-sport athletic complex;

(N) museum facility;

(O) parking facilities including multilevel parking facilities;

(P) landscaping and plantings, fountains, shelters, benches, sculptures, lighting, decorations and similar amenities;

(Q) related expenses to redevelop and finance the redevelopment project;

(R) for purposes of an incubator project, such costs shall also include wet lab equipment including hoods, lab tables, heavy water equipment and all such other equipment found to be necessary or appropriate for a commercial incubator wet lab facility by the city in its resolution establishing such redevelopment district or a bioscience development district;

(S) costs for the acquisition of land for and the construction and installation of publicly-owned infrastructure improvements which serve an intermodal transportation area and are located outside of a redevelopment district; and

(T) costs for infrastructure located outside the redevelopment district but contiguous to any portion of the redevelopment district and such infrastructure is necessary for the implementation of the redevelopment plan as determined by the city.

(2) Redevelopment project costs shall not include: (A) Costs incurred in connection with the construction of buildings or other structures to be owned by or leased to a developer, however, the "redevelopment project costs" shall include costs incurred in connection with the construction of buildings or other structures to be owned or leased to a developer which includes an auto race track facility or a multilevel parking facility.

(B) In addition, for a redevelopment project financed with special obligation bonds payable from the revenues described in K.S.A. 12-1774(a)(1)(D), and amendments thereto, redevelopment project costs shall not include:

(i) Fees and commissions paid to developers, real estate agents, financial advisors or any other consultants who represent the developers or any other businesses considering locating in or located in a redevelopment district;

(ii) salaries for local government employees;

(iii) moving expenses for employees of the businesses locating within the redevelopment district;

(iv) property taxes for businesses that locate in the redevelopment district;

(v) lobbying costs;

(vi) a bond origination fee charged by the city pursuant to K.S.A. 12-1742, and amendments thereto;

(vii) any personal property, as defined in K.S.A. 79-102, and amendments thereto; and

(viii) travel, entertainment and hospitality.

(p) "Redevelopment district" means the specific area declared to be an eligible area in which the city may develop one or more redevelopment projects.

(q) "Redevelopment district plan" or "district plan" means the preliminary plan that identifies all of the proposed redevelopment project areas and identifies in a general manner all of the buildings, facilities and improvements in each that are proposed to be constructed or improved in each redevelopment project area or, if the redevelopment district is established for an intermodal transportation area, in or outside of the redevelopment district.

(r) "Redevelopment project" means the approved project to implement a project plan for the development of the established redevelopment district.

(s) "Redevelopment project plan" means the plan adopted by a municipality for the development of a redevelopment project or projects which conforms with K.S.A. 12-1772, and amendments thereto, in a redevelopment district.

(t) "Substantial change" means, as applicable, a change wherein the proposed plan or plans differ substantially from the intended purpose for which the district plan or project plan was approved.

(u) "Tax increment" means that amount of real property taxes collected from real property located within the redevelopment district that is in excess of the amount of real property taxes which is collected from the base year assessed valuation.

(v) "Taxing subdivision" means the county, city, unified school district and any other taxing subdivision levying real property taxes, the territory or jurisdiction of which includes any currently existing or subsequently created redevelopment district including a bioscience development district.

(w) "River walk canal facilities" means a canal and related water features which flows through a redevelopment district and facilities related or contiguous thereto, including, but not limited to pedestrian walkways and promenades, landscaping and parking facilities.

(x) "Major commercial entertainment and tourism area" may include, but not be limited to, a major multi-sport athletic complex.

(y) "Major multi-sport athletic complex" means an athletic complex that is utilized for the training of athletes, the practice of athletic teams, the playing of athletic games or the hosting of events. Such project may include playing fields, parking lots and other developments including grandstands, suites and viewing areas, concessions, souvenir facilities, catering facilities, visitor centers, signage and temporary hospitality facilities, but excluding hotels, motels, restaurants and retail facilities, not directly related to or necessary to the operation of such facility.

(z) "Bioscience" means the use of compositions, methods and organisms in cellular and molecular research, development and manufacturing processes for such diverse areas as pharmaceuticals, medical therapeutics, medical diagnostics, medical devices, medical instruments, biochemistry, microbiology, veterinary medicine, plant biology, agriculture, industrial environmental and homeland security applications of bioscience and future developments in the biosciences. Bioscience includes biotechnology and life sciences.

(aa) "Bioscience development area" means an area that:

(1) Is or shall be owned, operated, or leased by, or otherwise under the control of the Kansas bioscience authority;

(2) is or shall be used and maintained by a bioscience company; or

(3) includes a bioscience facility.

(bb) "Bioscience development district" means the specific area, created under K.S.A. 12-1771, and amendments thereto, where one or more bioscience development projects may be undertaken.

(cc) "Bioscience development project" means an approved project to implement a project plan in a bioscience development district.

(dd) "Bioscience development project plan" means the plan adopted by the authority for a bioscience development project pursuant to K.S.A. 12-1772, and amendments thereto, in a bioscience development district.

(ee) "Bioscience facility" means real property and all improvements thereof used to conduct bioscience research, including, without limitation, laboratory space, incubator space, office space and any and all facilities directly related and necessary to the operation of a bioscience facility.

(ff) "Bioscience project area" means an area designated by the authority within a bioscience development district.

(gg) "Biotechnology" means those fields focusing on technological developments in such areas as molecular biology, genetic engineering, genomics, proteomics, physiomics, nanotechnology, biodefense, biocomputing, bioinformatics and future developments associated with biotechnology.

(hh) "Board" means the board of directors of the Kansas bioscience authority.

(ii) "Life sciences" means the areas of medical sciences, pharmaceutical sciences, biological sciences, zoology, botany, horticulture, ecology, toxicology, organic chemistry, physical chemistry, physiology and any future advances associated with life sciences.

(jj) "Revenue increase" means that amount of real property taxes collected from real property located within the bioscience development district that is in excess of the amount of real property taxes which is collected from the base year assessed valuation.

(kk) "Taxpayer" means a person, corporation, limited liability company, S corporation, partnership, registered limited liability partnership, foundation, association, nonprofit entity, sole proprietorship, business trust, group or other entity that is subject to the Kansas income tax act, K.S.A. 79-3201 et seq., and amendments thereto.

(ll) "Floodplain increment" means the increment determined pursuant to K.S.A. 2015 Supp. 12-1771e(b), and amendments thereto.

(mm) "100-year floodplain area" means an area of land existing in a 100-year floodplain as determined by either an engineering study of a Kansas certified engineer or by the United States federal emergency management agency.

(nn) "Major motorsports complex" means a complex in Shawnee county that is utilized for the hosting of competitions involving motor vehicles, including, but not limited to, automobiles, motorcycles or other self-propelled vehicles other than a motorized bicycle or motorized wheelchair. Such project may include racetracks, all facilities directly related and necessary to the operation of a motorsports complex, including, but not limited to, parking lots, grandstands, suites and viewing areas, concessions, souvenir facilities, catering facilities, visitor and retail centers, signage and temporary hospitality facilities, but excluding hotels, motels, restaurants and retail facilities not directly related to or necessary to the operation of such facility.

(oo) "Intermodal transportation area" means an area of not less than 800 acres to be developed primarily to handle the transfer, storage and distribution of freight through railway and trucking operations.

(pp) "Museum facility" means a separate newly-constructed museum building and facilities directly related and necessary to the operation thereof, including gift shops and restaurant facilities, but excluding hotels, motels, restaurants and retail facilities not directly related to or necessary to the operation of such facility. The museum facility shall be owned by the state, a city, county, other political subdivision of the state or a non-profit corporation, shall be managed by the state, a city, county, other political subdivision of the state or a non-profit corporation and may not be leased to any developer and shall not be located within any retail or commercial building.

History: L. 1999, ch. 83, § 1; L. 2001, ch. 103, § 2; L. 2003, ch. 97, § 1; L. 2003, ch. 154, § 3; L. 2004, ch. 112, § 25; L. 2004, ch. 173, § 5; L. 2005, ch. 132, § 1; L. 2005, ch. 186, § 7; L. 2007, ch. 179, § 22; L. 2014, ch. 119, § 2; L. 2015, ch. 4, § 25; July 1.

Revisor's Note:

Section was also amended by L. 2005, ch. 53, § 1, but that version was repealed by L. 2005, ch. 186, § 23.



12-1771 Procedure for establishing redevelopment district or bioscience development district; hearings; notice to landowners; modification of district boundaries.

12-1771. Procedure for establishing redevelopment district or bioscience development district; hearings; notice to landowners; modification of district boundaries. (a) Resolution procedure for a redevelopment district or bioscience development district. When a city proposes to establish a redevelopment district or when the Kansas bioscience authority proposes to establish a bioscience development district within an eligible area, the city or the Kansas bioscience authority shall adopt a resolution stating that the city or the Kansas bioscience authority is considering the establishment of a redevelopment district or a bioscience development district. Such resolution shall:

(1) Give notice that a public hearing will be held to consider the establishment of a redevelopment district or bioscience development district and fix the date, hour and place of such public hearing;

(2) describe the proposed boundaries of the redevelopment district or bioscience development district;

(3) describe the district plan;

(4) state that a description and map of the proposed redevelopment district or bioscience development district are available for inspection at a time and place designated; and

(5) state that the governing body will consider findings necessary for the establishment of a redevelopment district or bioscience development district.

Notice shall be given as provided in subsection (c) of K.S.A. 12-1772, and amendments thereto.

(b) Posthearing procedure. Upon the conclusion of the public hearing, the governing body may pass an ordinance. (1) An ordinance for a redevelopment district shall: (A) Make findings that the redevelopment district proposed to be developed is an eligible area; and the conservation, development or redevelopment of such area is necessary to promote the general and economic welfare of the city; (B) contain the district plan as approved; and (C) contain the legal description of the redevelopment district and may establish the redevelopment district. Such ordinance shall contain a district plan that identifies all of the proposed redevelopment project areas and identifies in a general manner all of the buildings and facilities that are proposed to be constructed or improved in each redevelopment project area. The boundaries of such district shall not include any area not designated in the notice required by subsection (a).

(2) An ordinance for a bioscience development district shall make findings that the area satisfies the definition of a bioscience area and the creation of a bioscience district will contribute to the development of bioscience in the state and promote the general and economic welfare of the city. Such ordinance shall also contain the district plan as approved and contain the legal description of the bioscience development district. Such ordinance shall contain a development district plan that identifies all of the proposed bioscience development project areas and identifies in a general manner all of the buildings and facilities that are proposed to be constructed or improved in each bioscience development project area. The boundaries of such district shall not include any area not designated in the notice required by subsection (a). No bioscience development district shall be established without the approval of the Kansas bioscience authority. In creating a bioscience development district, eminent domain shall not be used to acquire agricultural land.

(c) The governing body of a city may establish a redevelopment district within that city, and, with the Kansas bioscience authority's approval, may establish a bioscience development district within that city. Such city may establish a district inclusive of land outside the boundaries of the city or wholly outside the boundaries of such city upon written consent of the board of county commissioners. Prior to providing written consent, the board of county commissioners shall be subject to the same procedure for public notice and hearing as is required of a city pursuant to subsection (a) for the establishment of a redevelopment district or bioscience development district. One or more redevelopment projects or bioscience development projects may be undertaken by a city within a redevelopment district or bioscience development district after such redevelopment district or bioscience development district has been established in the manner provided by this section.

(d) No privately owned property subject to ad valorem taxes shall be acquired and redeveloped under the provisions of K.S.A. 12-1770 et seq., and amendments thereto, if the board of county commissioners or the board of education levying taxes on such property determines by resolution adopted within 30 days following the conclusion of the hearing for the establishment of the redevelopment district or bioscience development district required by subsection (b) that the proposed redevelopment district or bioscience development district will have an adverse effect on such county or school district. The board of county commissioners or board of education shall deliver a copy of such resolution to the city. The city shall within 30 days of receipt of such resolution pass an ordinance terminating the redevelopment district or bioscience development district.

(e) Addition to area; substantial change. Any addition of area to the redevelopment district or bioscience development district or any substantial change as defined in K.S.A. 12-1770a, and amendments thereto, to the district plan shall be subject to the same procedure for public notice and hearing as is required for the establishment of the district.

(f) Any addition of any area to the redevelopment district or bioscience development district shall be subject to the same procedure for public notice and hearing as is required for the establishment of the redevelopment district or bioscience development district. The base year assessed valuation of the redevelopment district or bioscience development district following the addition of area shall be revised to reflect the base year assessed valuation of the original area and the added area as of the date of the original establishment of the redevelopment district or bioscience development district.

(g) A city may remove real property from a redevelopment district or bioscience development district by an ordinance of the governing body. If more than a de minimus amount of real property is removed from a redevelopment district or bioscience development district, the base year assessed valuation of the redevelopment district or bioscience development district shall be revised to reflect the base year assessed valuation of the remaining real property as of the date of the original establishment of the redevelopment district or bioscience development district.

(h) A city may divide the real property in a redevelopment district or bioscience development district, including real property in different redevelopment district or bioscience development project areas within a redevelopment district or bioscience development district, into separate redevelopment districts or bioscience development districts. The base year assessed valuation of each resulting redevelopment district or bioscience development district following such division of real property shall be revised to reflect the base year assessed valuation of the area of each resulting redevelopment district or bioscience development district as of the date of the original establishment of the redevelopment district or bioscience development district. Any division of real property within a redevelopment district or bioscience development district into more than one redevelopment district or bioscience development district shall be subject to the same procedure of public notice and hearing as is required for the establishment of the redevelopment district or bioscience development district.

(i) If a city has undertaken a redevelopment project or bioscience development project within a redevelopment district or bioscience development district, and either the city wishes to subsequently remove more than a de minimus amount of real property from the redevelopment district or bioscience development district or the city wishes to subsequently divide the real property in the redevelopment district or bioscience development district into more than one redevelopment district or bioscience development district, then prior to any such removal or division the city must provide a feasibility study which shows that the tax increment revenue from the resulting redevelopment district or bioscience development district within which the redevelopment project or bioscience development project is located is expected to be sufficient to pay the redevelopment project costs or bioscience development project costs.

(j) Removal of real property from one redevelopment district or bioscience development district and addition of all or a portion of that real property to another redevelopment district or bioscience development district may be accomplished by the adoption of an ordinance and in such event the determination of the existence or nonexistence of an adverse effect on the county or school district under subsection (d) shall apply to both such removal and such addition of real property to a redevelopment district or bioscience development district.

(k) Any addition to, removal from or division of real property or a substantial change as defined in K.S.A. 12-1770a, and amendments thereto, to a bioscience development district may be made only with the approval of the Kansas bioscience authority.

(l) A bioscience development district may be established in the unincorporated area of a county by resolution of the board of county commissioners governing the area if:

(1) The Kansas bioscience authority has proposed to establish a bioscience development district there; and

(2) the board of county commissioners follows the notice, hearing and approval procedures required of a city to establish a bioscience development district.

(m) When establishing a bioscience development district as described in subsection (1), any references to "city" contained in this section shall mean "county" and any references to "ordinance" shall mean "resolution."

History: L. 1976, ch. 69, § 2; L. 1979, ch. 52, § 2; L. 1982, ch. 75, § 7; L. 1984, ch. 74, § 2; L. 1988, ch. 78, § 2; L. 1991, ch. 59, § 1; L. 1992, ch. 202, § 11; L. 1993, ch. 213, § 1; L. 1994, ch. 63, § 2; L. 1996, ch. 228, § 2; L. 1997, ch. 162, § 1; L. 1998, ch. 17, § 2; L. 1998, ch. 169, § 1; L. 1998, ch. 199, § 22; L. 1999, ch. 83, § 4; L. 2001, ch. 103, § 3; L. 2004, ch. 112, § 26; L. 2004, ch. 183, § 1; L. 2005, ch. 132, § 2; L. 2007, ch. 179, § 23; July 1.



12-1771a Environmentally contaminated areas; financing of investigation and remediation; tax increment bonds.

12-1771a. Environmentally contaminated areas; financing of investigation and remediation; tax increment bonds. (a) The governing body of a city may establish an increment in ad valorem taxes using the procedure set forth in subsection (b) for projects that are initiated upon a finding that the area is a blighted area as defined under K.S.A. 12-1770a, and amendments thereto, when the following conditions exist:

(1) The proposed district has been identified by the Kansas department of health and environment or the United States environmental protection agency to be an environmentally contaminated area;

(2) the city has entered into a consent decree or settlement agreement or has taken action expressing an intent to enter into a consent decree or settlement agreement with the Kansas department of health and environment or the United States environmental protection agency that addresses the investigation and remediation of the environmental contamination;

(3) the consent decree or settlement agreement contains a provision that has the effect of releasing property owners who are not responsible for the contamination from the responsibility of paying the response costs of the investigation and remediation of the contamination; and

(4) the city intends to establish a redevelopment district pursuant to K.S.A. 12-1771, and amendments thereto, to finance, in whole or in part, the investigation and remediation of contamination within such district.

(b) An environmental increment established after a city has found that the conditions described in subsection (c) of K.S.A. 12-1770a, and amendments thereto, exists shall be set on a yearly basis. For purposes of this section, a yearly basis shall be a calendar year. Each year's increment shall be an amount sufficient to pay the direct costs of investigation and remediation of the contaminated condition anticipated to be incurred that year including principal and interest due on any special obligation bonds or full faith and credit tax increment bonds issued to finance in whole or in part the remediation and investigation, costs relating to remediation investigation and feasibility studies, operation and maintenance expenses and other expenses relating directly to the investigation and remediation of contamination. Each year's environmental increment shall not exceed 20% of the amount of taxes that are produced by all taxing subdivisions within any currently existing or subsequently created redevelopment district area in the year the redevelopment district is first established, notwithstanding that such subdivision was not required to receive notice of the establishment of the district.

(c) The budget that establishes the yearly environmental increment shall be certified by the city to the county clerk and county treasurer no later than August 25th, preceding the calendar year for which the budget is being set. Funds derived from an environmental increment established by this section and interest on all funds derived from an environmental increment established by this section may be used only for projects involving the investigation and remediation of contamination in the district.

(d) The real property taxes produced by the environmental increment established under subsection (b) from a redevelopment district established under the provisions of K.S.A. 12-1771, and amendments thereto, and this section shall be allocated and paid by the county treasurer to the treasurer of the city and deposited in a special separate fund of the city to pay the direct cost of investigation and remediation of contamination in the redevelopment district. Any funds collected by the city from parties determined to be responsible in any manner for the contaminated condition shall be: (1) Deposited in the same separate special fund created hereunder, and with all interest earned thereon, may be used only for projects involving the investigation and remediation of contamination in the established redevelopment district; or (2) distributed to parties who have entered into a contract with the city to pay a portion of investigation and remediation of the contamination in the redevelopment district and the terms of such contract provide that such parties are entitled to reimbursement for a portion of funds they have expended for such investigation and remediation of contamination from the recovery of costs that are collected from other third party responsible parties.

(e) A redevelopment district created under the provisions of this section shall constitute a separate taxing district. If all costs for such investigation and remediation of contamination in the redevelopment district have been paid and moneys remain in the special fund, such moneys shall be remitted to each taxing subdivision which paid moneys into the special fund on the basis of the proportion which the total amount of moneys paid by such taxing subdivision into the special fund bears to the total amount of all moneys paid by all taxing subdivisions into the fund.

(f) Nothing in this section shall prevent any city from establishing a redevelopment district for other purposes pursuant to K.S.A. 12-1770 et seq., and amendments thereto, which may include part or all of the real property included in the district established under this section.

(g) Redevelopment projects relating to environmental investigation and remediation under this section shall be completed within 20 years from the date the Kansas department of health and environment or the United States environmental protection agency issues an order or enters into a consent decree with the governing body of the city approving such project, unless the board of county commissioners and the board of education identified in K.S.A. 12-1771, and amendments thereto, approve a request in writing from the city to extend the project a maximum of 10 years beyond the original 20.

(h) Nothing in this section shall be construed to affect the obligations of the county to annually review the fair market value of property in accordance with procedures set by law or to affect the right of any taxpayer to protest and appeal the appraised or reappraised value of their property in accordance with procedures set forth by law.

(i) Commencing with the regular session of the legislature in 1993, each city that establishes a redevelopment district under this section shall make a status report on a biennial basis to the standing committee on commerce of the senate and the standing committee on economic development of the house of representatives during the month of January. The status report shall contain information on the status of the investigation and remediation of contamination in the redevelopment district.

(j) For the purposes of this act, the governing body of a city, in contracts entered into with the Kansas department of health and environment or the United States environmental protection agency, may pledge increments receivable in future years to pay costs directly relating to the investigation and remediation of environmentally contaminated areas. The provisions in such contracts pertaining to pledging increments in future years shall not be subject to K.S.A. 10-1101 et seq. or 79-2925 et seq., and amendments thereto.

History: L. 1991, ch. 59, § 2; L. 1993, ch. 136, § 1; L. 1996, ch. 228, § 3; L. 2001, ch. 103, § 4; L. 2004, ch. 174, § 1; July 1.



12-1771b Redevelopment district containing an auto race track facility; procedure for establishing; bond issuance limitations; revenue redirected upon collections sufficient to satisfy bond obligation.

12-1771b. Redevelopment district containing an auto race track facility; procedure for establishing; bond issuance limitations; revenue redirected upon collections sufficient to satisfy bond obligation. (a) The boundaries of any redevelopment district in a major tourism area including an auto race track facility located in Wyandotte county, shall, without regard to that portion of the district pertaining to the auto race track facility, be as follows: Beginning at the intersection of Interstate 70 and Interstate 435; West along Interstate 70 to 118th Street; North along 118th Street to State Avenue; Northeasterly along proposed relocated State Avenue to 110th Street; North along 110th Street to Parallel Parkway; East along Parallel Parkway to Interstate 435; South along Interstate 435 to Interstate 70.

(b) Any major tourism area may include an additional area not exceeding 400 acres of additional property, excluding roads and highways, in addition to the property necessary for the auto race track facility upon a finding by the governor that the development plan and each project within such additional 400 acre area will enhance the major tourism area. For the development of each project within such additional 400 acre area the city shall select qualified developers pursuant to a request for proposals in accordance with written official procedures approved by the governing body of the city.

(c) If a city determines that revenues from sources other than property taxes will be sufficient to pay any special obligation bonds issued to finance a redevelopment project for an auto race track facility as described in subsection (a) of K.S.A. 12-1770a, and amendments thereto all real and personal property, constituting an auto race track facility described in subsection (a) of K.S.A. 12-1770a, and amendments thereto, in such redevelopment district shall be exempt from property taxation for a period ending on the date on which no such special obligation bonds issued to finance such auto race track facility in a major tourism area remain outstanding.

(d) The city which is authorized to issue bonds pursuant to the provisions of K.S.A. 12-1770 et seq. in order to finance a redevelopment project in a major tourism area as defined by K.S.A. 12-1770a, and amendments thereto, shall obtain underwriting services required by the city for the issuance of such bonds pursuant to written proposals received in accordance with this section.

Each city which is authorized to issue such bonds shall establish written official procedures for obtaining underwriting services required for the issuance of such bonds, including specifications for requests for proposals and criteria for evaluation of proposals on a competitive basis. The proposal evaluation criteria shall include factors based on cost, capacity to provide the required services, qualifications and experience.

Prior to the issuance of any such bonds to finance a redevelopment project in a major tourism area the city shall publish notice of a request for proposals to provide the underwriting services that are required by the city with regard to the proposed bond issuance and shall mail requests for proposals to qualified interested parties upon request for such notice. The city shall award contracts for such underwriting services from the proposals received in accordance with the procedures and evaluation criteria adopted by the city for such purpose. A city shall publish such notice in the official newspaper of the city.

(e) The maximum maturity on bonds issued to finance projects pursuant to this act shall not exceed 20 years except that such maximum period of special obligation bonds not payable from revenues described by subsection (a)(1)(D) of K.S.A. 12-1774, and amendments thereto, issued to finance an auto race track facility shall not exceed 30 years.

(f) The secretary of revenue shall determine when the amount of sales tax and other revenues that have been collected and distributed to the bond debt service or reserve fund is sufficient to satisfy all principal and interest costs to the maturity date or dates, of any special obligation bonds issued by a city to finance a redevelopment project in a major tourism area. Thereafter, all sales tax and other revenues shall be collected and distributed in accordance with applicable law.

History: L. 1993, ch. 213, § 8; L. 2001, ch. 103, § 6; L. 2003, ch. 154, § 4; L. 2004, ch. 183, § 2; L. 2005, ch. 132, § 3; L. 2007, ch. 179, § 24; July 1.



12-1771e Flood-plain condition redevelopment district; financing of investigation and remediation of flooding; tax increments, procedures and requirements.

12-1771e. Flood-plain condition redevelopment district; financing of investigation and remediation of flooding; tax increments, procedures and requirements. (a) The governing body of a city may establish an increment in ad valorem taxes using the procedure set forth in subsection (b) for projects that are initiated upon a finding that the area is a blighted area as defined under K.S.A. 12-1770a, and amendments thereto, when the following conditions exist:

(1) A majority of the property in the proposed district has been identified by a Kansas licensed professional engineer and the United States federal emergency management agency as existing in the 100-year flood-plain; and

(2) the city intends to establish a redevelopment district pursuant to K.S.A. 12-1771, and amendments thereto, to wholly finance or partially finance the investigation and remediation of a flood-plain within such a district.

(b) A flood-plain increment, established after a city has found that the conditions described in subsection (c) of K.S.A. 12-1770a, and amendments thereto, exist, shall be set on a yearly basis. For purposes of this section, a yearly basis shall be a calendar year. Each year's increment shall be an amount sufficient to pay the direct cost of investigation and remediation of the flood-plain condition anticipated to be incurred that year including principal and interest due on any special obligation bonds or full faith and credit tax increment bonds issued to finance in whole or in part the remediation and investigation, costs relating to remediation investigation and feasibility studies, operation and maintenance expenses and other expenses relating directly to the investigation of flooding. Each year's flood-plain increment shall not exceed 20% of the amount of taxes that are produced by all taxing subdivisions within any currently existing or subsequently created redevelopment district area in the year the redevelopment district is first established, notwithstanding that such subdivision was not required to receive notice of the establishment of the district.

(c) The budget that established the yearly flood-plain increment shall be certified by the city to the county clerk and county treasurer no later than August 15th, preceding the calendar year for which the budget is being set. Funds derived from a flood-plain increment established by this section and interest on all funds derived from a flood-plain increment established by this section may be used only for projects involving the investigation and remediation of the flood-plain in the district.

(d) The real property taxes produced by the flood-plain increment established under subsection (b) from a redevelopment district established under the provisions of K.S.A. 12-1771, and amendments thereto, and this section shall be allocated and paid by the county treasurer to the treasurer of the city and deposited in a special separate fund of the city to pay the direct cost of investigation and remediation of flooding in the redevelopment district.

(e) A redevelopment district created under the provisions of this section shall constitute a separate taxing district. If all costs for such investigation and remediation of flooding in the redevelopment district have been paid and moneys remain in the special fund, such moneys shall be remitted to each taxing subdivision which paid moneys into the special fund on the basis of the proportion which the total amount of moneys paid by such taxing subdivision into the special fund bears to the total amount of all moneys paid by all taxing subdivisions into the fund.

(f) Nothing in this section shall prevent any city from establishing a redevelopment district for other purposes pursuant to K.S.A. 12-1770 et seq., and amendments thereto, which may include part or all of the real property included in the district established under this section.

(g) Redevelopment projects relating to flooding investigation and remediation under this section, shall be completed within 20 years.

(h) Nothing in this section shall be construed to affect the obligations of the county to annually review the fair market value of property in accordance with procedures set by law or to affect the right of any taxpayer to protest and appeal the appraised or reappraised value of their property in accordance with procedures set forth by law.

(i) For the purposes of this act, the governing body of a city may pledge increments receivable in future years to pay costs directly relating to the investigation and remediation of flood-plain areas. The provisions in such contracts pertaining to pledging increments in future years shall not be subject to K.S.A. 10-1101 et seq. or 79-2925 et seq., and amendments thereto.

(j) The provisions of this section shall be effective on and after July 1, 2004.

History: L. 2004, ch. 173, § 20; L. 2005, ch. 53, § 2; July 1.



12-1772 Procedure for establishing a redevelopment project or bioscience development project; project plan; hearing; posthearing changes.

12-1772. Procedure for establishing a redevelopment project or bioscience development project; project plan; hearing; posthearing changes. (a) Redevelopment projects. One or more redevelopment projects or bioscience development projects may be undertaken by a city within an established redevelopment district or bioscience development district. Any such project plan may be implemented in separate development stages. Any city proposing to undertake a redevelopment project or bioscience development project within a redevelopment district or bioscience development district established pursuant to K.S.A. 12-1771, and amendments thereto, shall prepare a project plan in consultation with the planning commission of the city and, in the case of a bioscience development district, with the approval of the bioscience authority. The project plan shall include:

(1) A summary of the feasibility study done as defined in K.S.A. 12-1770a, and amendments thereto, which will be an open record;

(2) a reference to the district plan established under K.S.A. 12-1771, and amendments thereto, that identifies the redevelopment or bioscience development project area that is set forth in the project plan that is being considered;

(3) a description and map of the redevelopment or bioscience development project area to be redeveloped;

(4) the relocation assistance plan required by K.S.A. 12-1777, and amendments thereto;

(5) a detailed description of the buildings and facilities proposed to be constructed or improved in such area; and

(6) any other information the governing body deems necessary to advise the public of the intent of the project plan.

(b) Resolution requirements. A copy of the redevelopment project plan or bioscience development project plan shall be delivered to the board of county commissioners of the county and the board of education of any school district levying taxes on property within the proposed redevelopment project area or bioscience development project area. Upon a finding by the planning commission that the project plan is consistent with the intent of the comprehensive plan for the development of the city, the governing body of the city shall adopt a resolution stating that the city is considering the adoption of the project plan. Such resolution shall:

(1) Give notice that a public hearing will be held to consider the adoption of the redevelopment project plan or bioscience development project plan and fix the date, hour and place of such public hearing;

(2) describe the boundaries of the redevelopment district or bioscience development district within which the redevelopment or bioscience development project will be located and the date of establishment of such district;

(3) describe the boundaries of the area proposed to be included within the redevelopment project area or bioscience development project area; and

(4) state that the project plan, including a summary of the feasibility study, relocation assistance plan and financial guarantees of the prospective developer and a description and map of the area to be redeveloped or developed are available for inspection during regular office hours in the office of the city clerk.

Except as provided in paragraph (3) of subsection (b) of K.S.A. 12-1774, and amendments thereto, if the governing body determines that it may issue full faith and credit tax increment bonds to finance the redevelopment project or bioscience development project, in whole or in part, the resolution also shall include notice thereof.

(c) (1) Hearing. The date fixed for the public hearing shall be not less than 30 nor more than 70 days following the date of the adoption of the resolution fixing the date of the hearing.

(2) A copy of the resolution providing for the public hearing shall be by certified mail, return receipt requested, sent to the board of county commissioners of the county and the board of education of any school district levying taxes on property within the proposed redevelopment project area or bioscience development district project area. If the project is a bioscience development project, a copy of the resolution providing for the public hearing shall also be sent by certified mail, return receipt requested, to the Kansas development finance authority. Copies also shall be sent by certified mail, return receipt requested to each owner and occupant of land within the proposed redevelopment project area or bioscience development project area not more than 10 days following the date of the adoption of the resolution. The resolution shall be published once in the official city newspaper not less than one week nor more than two weeks preceding the date fixed for the public hearing. A sketch clearly delineating the area in sufficient detail to advise the reader of the particular land proposed to be included within the project area shall be published with the resolution.

(3) At the public hearing, a representative of the city shall present the city's proposed project plan. If the hearing is for a proposed bioscience development project, a representative of the Kansas bioscience authority shall assist in presenting the proposed bioscience project plan. Following the presentation of the project plan, all interested persons shall be given an opportunity to be heard. The governing body for good cause shown may recess such hearing to a time and date certain, which shall be fixed in the presence of persons in attendance at the hearing.

(d) The public hearing records and feasibility study shall be subject to the open records act, K.S.A. 45-215, and amendments thereto.

(e) Posthearing procedure. Following the public hearing, the governing body may adopt the project plan by ordinance passed upon a 2/3 vote and, in the case of a bioscience project plan, with the approval of the bioscience authority.

(f) Any substantial changes as defined in K.S.A. 12-1770a, and amendments thereto, to the project plan as adopted shall be subject to a public hearing following publication of notice thereof at least twice in the official city newspaper.

(g) Any project shall be completed within 20 years from the date of the approval of the project plan.

(h) A bioscience development project may be undertaken in a bioscience development district in the unincorporated area of a county by resolution of the board of county commissioners governing the area if:

(1) The bioscience development project is approved by the Kansas bioscience authority; and

(2) the board of county commissioners follows the notice, hearing and approval procedures required of a city to establish a bioscience development project.

(i) When establishing a bioscience development project as described in subsection (h), any references to "city" contained in this section shall mean "county."

History: L. 1976, ch. 69, § 3; L. 1979, ch. 52, § 3; L. 1981, ch. 173, § 26; L. 1982, ch. 75, § 8; L. 1984, ch. 74, § 3; L. 1988, ch. 78, § 3; L. 2001, ch. 103, § 7; L. 2004, ch. 112, § 27; L. 2005, ch. 132, § 4; Apr. 21.



12-1773 Acquisition of property; eminent domain, procedure; transfer by developer subject to approval by governing body.

12-1773. Acquisition of property; eminent domain, procedure; transfer by developer subject to approval by governing body. (a) Any city which has adopted a redevelopment project plan in accordance with the provisions of this act may purchase or otherwise acquire real property in connection with such project plan. Upon a 2/3 vote of the members of the governing body thereof a city may acquire by condemnation any interest in real property, including a fee simple title thereto, which it deems necessary for or in connection with any project plan of an area located within the redevelopment district; however, eminent domain may be used only as authorized by K.S.A. 2015 Supp. 26-501b, and amendments thereto.

(b)  No city shall exercise such eminent domain power to acquire real property in a conservation area.

(c) Any such city may exercise the power of eminent domain in the manner provided by K.S.A. 26-501 et seq., and amendments thereto.

(d) Any transfer by the developer of real property acquired pursuant to this section shall be valid only if approved by a 2/3 majority vote of the members of the governing body.

History: L. 1976, ch. 69, § 4; L. 1979, ch. 52, § 4; L. 1980, ch. 68, § 3; L. 1982, ch. 75, § 9; L. 1984, ch. 74, § 4; L. 1988, ch. 78, § 4; L. 1996, ch. 228, § 4; L. 1997, ch. 93, § 1; L. 1998, ch. 17, § 5; L. 2001, ch. 103, § 8; L. 2004, ch. 183, § 3; L. 2005, ch. 132, § 5; L. 2006, ch. 201, § 5; L. 2007, ch. 179, § 25; July 1.

Revisor's Note:

Section was also amended by L. 2006, ch. 192, § 3, but that version was repealed by L. 2007, ch. 195, § 59.

Section was amended twice in the 2007 session, see also, 12-1773a.



12-1774 Special obligation bonds and full faith and credit tax increment bonds; procedure for issuance; limitations; payment; exempt from taxation; refunding of bonds; loans from transportation revolving fund.

12-1774. Special obligation bonds and full faith and credit tax increment bonds; procedure for issuance; limitations; payment; exempt from taxation; refunding of bonds; loans from transportation revolving fund. (a) (1) Any city shall have the power to issue special obligation bonds in one or more series and/or execute and deliver a loan from the Kansas transportation revolving fund pursuant to K.S.A. 2015 Supp. 75-5063 et seq., and amendments thereto, to finance the undertaking of any redevelopment project or bioscience development project in accordance with the provisions of this act. Such special obligation bonds or loans shall be made payable, both as to principal and interest:

(A) From tax increments allocated to, and paid into a special fund of the city under the provisions of K.S.A. 12-1775, and amendments thereto;

(B) from revenues of the city derived from or held in connection with the undertaking and carrying out of any redevelopment project or projects or bioscience development project or projects under this act including environmental increments;

(C) from any private sources, contributions or other financial assistance from the state or federal government;

(D) from a pledge of a portion or all of the revenue received by the city from any transient guest and local sales and use taxes which are collected from taxpayers doing business within that portion of the city's redevelopment district or bioscience development district established pursuant to K.S.A. 12-1771, and amendments thereto, occupied by a redevelopment project or bioscience development project. A city proposing to finance a major motorsports complex pursuant to this paragraph shall prepare a project plan which shall include:

(i) A summary of the feasibility study done, as defined in K.S.A. 12-1770a, and amendments thereto, which will be an open record;

(ii) a reference to the district plan established under K.S.A. 12-1771, and amendments thereto, that identifies the project area that is set forth in the project plan that is being considered;

(iii) a description and map of the location of the facility that is the subject of the special bond project or major motorsports complex;

(iv) the relocation assistance plan required by K.S.A. 12-1777, and amendments thereto;

(v) a detailed description of the buildings and facilities proposed to be constructed or improved; and

(vi) any other information the governing body deems necessary to advise the public of the intent of the special bond project or major motorsports complex plan.

The project plan shall be prepared in consultation with the planning commission of the city. Such project plan shall also be prepared in consultation with the planning commission of the county, if any, if a major motorsports complex is located wholly outside the boundaries of the city;

(E) from a pledge of a portion or all increased revenue received by the city from: (i) Franchise fees collected from utilities and other businesses using public right-of-way within the redevelopment district; (ii) from a pledge of all or a portion of the revenue received by the city from sales taxes; or (iii) both of the above;

(F) with the approval of the county, from a pledge of all of the revenues received by the county from any transient guest, local sales and use taxes which are collected from taxpayers doing business within that portion of the redevelopment district established pursuant to K.S.A. 12-1771, and amendments thereto;

(G) if a project is financed in whole or in part with the proceeds of a loan to the municipality from the Kansas transportation revolving fund, such loan shall also be payable from amounts available pursuant to K.S.A. 2015 Supp. 75-5063 et seq., and amendments thereto;

(H) by any combination of these methods.

The city may pledge such revenue to the repayment of such special obligation bonds prior to, simultaneously with, or subsequent to the issuance of such special obligation bonds.

(2) Bonds issued under paragraph (1) of subsection (a) shall not be general obligations of the city, nor in any event shall they give rise to a charge against its general credit or taxing powers, or be payable out of any funds or properties other than any of those set forth in paragraph (1) of this subsection and such bonds shall so state on their face. This paragraph shall not apply to loans from the Kansas transportation revolving fund pursuant to K.S.A. 2015 Supp. 75-5063 et seq., and amendments thereto.

(3) Bonds issued under the provisions of paragraph (1) of this subsection shall be special obligations of the city and are declared to be negotiable instruments. They shall be executed by the mayor and clerk of the city and sealed with the corporate seal of the city. All details pertaining to the issuance of such special obligation bonds and terms and conditions thereof shall be determined by ordinance of the city. All special obligation bonds issued pursuant to this act and all income or interest therefrom shall be exempt from all state taxes. Such special obligation bonds shall contain none of the recitals set forth in K.S.A. 10-112, and amendments thereto. Such special obligation bonds shall, however, contain the following recitals, viz., the authority under which such special obligation bonds are issued, they are in conformity with the provisions, restrictions and limitations thereof, and that such special obligation bonds and the interest thereon are to be paid from the money and revenue received as provided in paragraph (1) of this subsection.

(b) (1) Subject to the provisions of paragraph (2) of this subsection, any city shall have the power to issue full faith and credit tax increment bonds to finance the undertaking of any redevelopment project in accordance with the provisions of K.S.A. 12-1770 et seq., and amendments thereto, other than a project that will create a major tourism area. Such full faith and credit tax increment bonds shall be made payable, both as to principal and interest: (A) From the revenue sources identified in paragraph (1) of subsection (a) or by any combination of these sources; and (B) subject to the provisions of paragraph (2) of this subsection, from a pledge of the city's full faith and credit to use its ad valorem taxing authority for repayment thereof in the event all other authorized sources of revenue are not sufficient.

(2) Except as provided in paragraph (3) of this subsection, before the governing body of any city proposes to issue full faith and credit tax increment bonds as authorized by this subsection, the feasibility study required by K.S.A. 12-1772, and amendments thereto, shall demonstrate that the benefits derived from the project will exceed the cost and that the income therefrom will be sufficient to pay the costs of the project. No full faith and credit tax increment bonds shall be issued unless the governing body states in the resolution required by K.S.A. 12-1772, and amendments thereto, that it may issue such bonds to finance the proposed redevelopment project.

The governing body may issue the bonds unless within 60 days following the date of the public hearing on the proposed project plan a protest petition signed by 3% of the qualified voters of the city is filed with the city clerk in accordance with the provisions of K.S.A. 25-3601 et seq., and amendments thereto. If a sufficient petition is filed, no full faith and credit tax increment bonds shall be issued until the issuance of the bonds is approved by a majority of the voters voting at an election thereon. Such election shall be called and held in the manner provided by the general bond law.

The failure of the voters to approve the issuance of full faith and credit tax increment bonds shall not prevent the city from issuing special obligation bonds in accordance with this section.

No such election shall be held in the event the board of county commissioners or the board of education determines, as provided in K.S.A. 12-1771, and amendments thereto, that the proposed redevelopment district will have an adverse effect on the county or school district.

(3) As an alternative to paragraph (2) of this subsection, any city which adopts a redevelopment project plan but does not state its intent to issue full faith and credit tax increment bonds in the resolution required by K.S.A. 12-1772, and amendments thereto, and has not acquired property in the redevelopment project area may issue full faith and credit tax increment bonds if the governing body of the city adopts a resolution stating its intent to issue the bonds and the issuance of the bonds is approved by a majority of the voters voting at an election thereon. Such election shall be called and held in the manner provided by the general bond law.

The failure of the voters to approve the issuance of full faith and credit tax increment bonds shall not prevent the city from issuing special obligation bonds pursuant to paragraph (1) of subsection (a). Any project plan adopted by a city prior to the effective date of this act in accordance with K.S.A. 12-1772, and amendments thereto, shall not be invalidated by any requirements of this act.

(4) During the progress of any redevelopment project in which the redevelopment project costs will be financed, in whole or in part, with the proceeds of full faith and credit tax increment bonds, the city may issue temporary notes in the manner provided in K.S.A. 10-123, and amendments thereto, to pay the redevelopment project costs for the project. Such temporary notes shall not be issued and the city shall not acquire property in the redevelopment project area until the requirements of paragraph (2) or (3) of this subsection, whichever is applicable, have been met.

(5) Full faith and credit tax increment bonds issued under this subsection shall be general obligations of the city and are declared to be negotiable instruments. They shall be issued in accordance with the general bond law. All such bonds and all income or interest therefrom shall be exempt from all state taxes. The amount of the full faith and credit tax increment bonds issued and outstanding which exceeds 3% of the assessed valuation of the city shall be within the bonded debt limit applicable to such city.

(6) Any city issuing special obligation bonds or full faith and credit tax increment bonds under the provisions of this act may refund all or part of such issue pursuant to the provisions of K.S.A. 10-116a, and amendments thereto.

(c) Any increment in ad valorem property taxes resulting from a redevelopment project in the established redevelopment district undertaken in accordance with the provisions of this act, shall be apportioned to a special fund for the payment of the redevelopment project costs, including the payment of principal and interest on any special obligation bonds or full faith and credit tax increment bonds issued to finance such project pursuant to this act and may be pledged to the payment of principal and interest on such bonds.

(d) A city may use the proceeds of special obligation bonds or full faith and credit tax increment bonds, or proceeds of a loan from the Kansas transportation revolving fund pursuant to K.S.A. 2015 Supp. 75-5063 et seq., and amendments thereto, or any uncommitted funds derived from sources set forth in this section to pay the redevelopment project costs as defined in K.S.A. 12-1770a, and amendments thereto, to implement the redevelopment project plan.

History: L. 1976, ch. 69, § 5; L. 1979, ch. 52, § 5; L. 1982, ch. 75, § 10; L. 1984, ch. 74, § 5; L. 1988, ch. 78, § 5; L. 1993, ch. 213, § 2; L. 1996, ch. 228, § 5; L. 1997, ch. 162, § 2; L. 1998, ch. 17, § 3; L. 1999, ch. 83, § 5; L. 2001, ch. 103, § 9; L. 2003, ch. 97, § 4; L. 2003, ch. 154, § 6; L. 2004, ch. 183, § 4; L. 2005, ch. 132, § 6; L. 2007, ch. 179, § 26; L. 2010, ch. 156, § 16; L. 2011, ch. 91, § 6; L. 2014, ch. 119, § 3; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also, 12-1774c.



12-1774a Default; payment from public funds, when.

12-1774a. Default; payment from public funds, when. (a) In the event that the city shall default in the payment of any special obligation bonds payable from revenues authorized pursuant to subsection (a)(1)(D) of K.S.A. 12-1774, and amendments thereto, no public funds shall be used to pay the holders thereof except as otherwise specifically authorized in this act.

(b) This section shall not apply to loans from the Kansas transportation revolving fund pursuant to K.S.A. 2015 Supp. 75-5063 et seq., and amendments thereto.

History: L. 1993, ch. 213, § 9; L. 2001, ch. 103, § 10; L. 2005, ch. 132, § 7; L. 2007, ch. 179, § 27; L. 2010, ch. 156, § 17; June 3.



12-1775 Taxing subdivision and real property taxes defined; assessment and distribution of taxes; pledge of proceeds of bonds.

12-1775. Taxing subdivision and real property taxes defined; assessment and distribution of taxes; pledge of proceeds of bonds. (a) Except for redevelopment projects satisfying the conditions of subsection (c) of K.S.A. 12-1771b, and amendments thereto, all tangible taxable property located within a redevelopment district shall be assessed and taxed for ad valorem tax purposes pursuant to law in the same manner that such property would be assessed and taxed if located outside such district, and all ad valorem taxes levied on such property shall be paid to and collected by the county treasurer in the same manner as other taxes are paid and collected. Except as otherwise provided in this section, the county treasurer shall distribute such taxes as may be collected in the same manner as if such property were located outside a redevelopment district. Each redevelopment district established under the provisions of this act shall constitute a separate taxing unit for the purpose of the computation and levy of taxes.

(b) Except for redevelopment projects satisfying the conditions of subsection (c) of K.S.A. 12-1771b, and amendments thereto, beginning with the first payment of taxes which are levied following the date of the establishment of the redevelopment district real property taxes received by the county treasurer resulting from taxes which are levied subject to the provisions of this act by and for the benefit of a taxing subdivision, as defined in K.S.A. 12-1770a, and amendments thereto, on property located within such redevelopment district constituting a separate taxing unit under the provisions of this section, shall be divided as follows:

(1) From the taxes levied each year subject to the provisions of this act by or for each of the taxing subdivisions upon property located within a redevelopment district constituting a separate taxing unit under the provisions of this act, the county treasurer first shall allocate and pay to each such taxing subdivision all of the real property taxes collected which are produced from the base year assessed valuation.

(2) Any real property taxes produced from that portion of the current assessed valuation of real property within the redevelopment district constituting a separate taxing unit under the provisions of this section in excess of the base year assessed valuation shall be allocated and paid by the county treasurer to the treasurer of the city and deposited in a special fund of the city to pay the redevelopment project costs including the payment of principal of and interest on any special obligation bonds or full faith and credit tax increment bonds issued by such city to finance, in whole or in part, such redevelopment project. When the redevelopment project costs have been paid and such obligation bonds and interest thereon have been paid, all moneys thereafter received from real property taxes within such redevelopment district shall be allocated and paid to the respective taxing subdivisions in the same manner as are other ad valorem taxes. If such obligation bonds and interest thereon have been paid before the completion of a project, the city may continue to use such moneys for any purpose authorized by this act until such time as the project is completed, but for not to exceed 20 years from the date of the approval of the project plan, except as otherwise provided by this act.

(c) In any project plan or in the loan documents relating to a loan from the Kansas transportation revolving fund pursuant to K.S.A. 2015 Supp. 75-5063 et seq., and amendments thereto, or in the proceedings for the issuing of any special obligation bonds or full faith and credit tax increment bonds by the city to finance a redevelopment project, the property tax increment portion of taxes provided for in paragraph (2) of subsection (c) may be irrevocably pledged for the payment of the principal of and interest on such obligation bonds or loan, subject to the provisions of subsection (c) of K.S.A. 12-1774, and amendments thereto.

(d) A city may adopt a project plan in which only a specified percentage or amount of the tax increment realized from taxpayers in the redevelopment district are pledged to the redevelopment project. The county treasurer shall allocate the specified percentage or amount of the tax increment to the treasurer of the city for deposit in the special fund of the city to finance the redevelopment project costs if the city has other available revenues and pledges the revenues to the redevelopment project in lieu of the tax increment. Any portion of such tax increment not allocated to the city for the redevelopment project shall be allocated and paid in the same manner as other ad valorem taxes.

History: L. 1976, ch. 69, § 6; L. 1979, ch. 52, § 6; L. 1984, ch. 74, § 6; L. 1988, ch. 78, § 6; L. 1996, ch. 228, § 6; L. 1998, ch. 17, § 4; L. 1998, ch. 169, § 2; L. 2001, ch. 103, § 11; L. 2010, ch. 156, § 18; June 3.



12-1775a Tax increment financing revenue replacement fund created; transfers, calculation of amount.

12-1775a. Tax increment financing revenue replacement fund created; transfers, calculation of amount. (a) Prior to December 31, 1996, the governing body of each city which, pursuant to K.S.A. 12-1771, and amendments thereto, has established a redevelopment district prior to July 1, 1996, shall certify to the director of accounts and reports the amount equal to the amount of revenue realized from ad valorem taxes imposed pursuant to K.S.A. 2015 Supp. 72-6470, and amendments thereto, within such redevelopment district. Prior to February 1, 1997, and annually on that date thereafter, the governing body of each such city shall certify to the director of accounts and reports an amount equal to the amount by which revenues realized from such ad valorem taxes imposed in such redevelopment district are estimated to be reduced for the ensuing calendar year due to legislative changes in the statewide school finance formula. Prior to March 1 of each year, the director of accounts and reports shall certify to the state treasurer each amount certified by the governing bodies of cities under this section for the ensuing calendar year and shall transfer from the state general fund to the city tax increment financing revenue fund the aggregate of all amounts so certified. Prior to April 15 of each year, the state treasurer shall pay from the city tax increment financing revenue fund to each city certifying an amount to the director of accounts and reports under this section for the ensuing calendar year the amount so certified.

(b) There is hereby created the tax increment financing revenue replacement fund which shall be administered by the state treasurer. All expenditures from the tax increment financing revenue replacement fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or a person or persons designated by the state treasurer.

History: L. 1996, ch. 264, § 26; L. 2015, ch. 4, § 26; July 1.



12-1776 Transmittal of documents to county and school district; increase in valuation not considered for certain purposes; certification of increased valuation.

12-1776. Transmittal of documents to county and school district; increase in valuation not considered for certain purposes; certification of increased valuation. (a) After the adoption by the city governing body of a project plan, the clerk of the city shall transmit a copy of the description of the land within the redevelopment district, a copy of the ordinance adopting the plan and a map or plat indicating the boundaries of the district to the clerk, assessor and treasurer of the county in which the district is located and to the governing bodies of the county and school district which levy taxes upon any property in the district. Such documents shall be transmitted following the adoption or modification of the plan or a revision of the plan on or before the January 1 of the year in which the increment is first allocated to the taxing subdivision pursuant to K.S.A. 12-1775, and amendments thereto.

(b) For any year in which taxes are to be paid to the special fund established under subsection (d)(2) of K.S.A. 12-1775, and amendments thereto, any increase in assessed valuation of taxable tangible real property within the redevelopment district in excess of an amount equal to the total assessed value of such real property on the date of the establishment of the redevelopment district shall not be considered by any taxing subdivision in computing any debt limitation or for any other purpose except for the levy of taxes and in determining the amount to be paid to such special fund.

(c) The appraiser of any county in which a redevelopment district is authorized by a city shall certify the amount of such increase in assessed valuation of real and personal property within the redevelopment district to the county clerk on or before July 1 of each year.

History: L. 1976, ch. 69, § 7; L. 1979, ch. 52, § 7; L. 1988, ch. 78, § 7; L. 1998, ch. 110, § 3; L. 2001, ch. 103, § 12; L. 2007, ch. 179, § 28; July 1.



12-1776a School districts; base year assessed valuation.

12-1776a. School districts; base year assessed valuation. (a) As used in this section:

(1) "School district" means any school district in which is located a redevelopment district for which bonds have been issued pursuant to K.S.A. 12-1770 et seq., and amendments thereto.

(2) "Base year assessed valuation," "redevelopment district" and "redevelopment project" shall have the meanings ascribed thereto by K.S.A. 12-1770a, and amendments thereto.

(b) No later than November 1 of each year, the county clerk of each county shall certify to the state board of education the assessed valuation of any school district located within a redevelopment district in such county. For the purposes of this section and for determining the amount of state aid for school districts under K.S.A. 75-2319, and amendments thereto, the base year assessed valuation of property within the boundaries of a redevelopment district shall be used when determining the assessed valuation of a school district until the bonds issued pursuant to K.S.A. 12-1770 et seq., and amendments thereto, to finance redevelopment projects in the redevelopment district have been retired.

History: L. 2005, ch. 152, § 32; L. 2015, ch. 4, § 27; July 1.



12-1777 Relocation assistance plan.

12-1777. Relocation assistance plan. Before any redevelopment project shall be initiated under this act a relocation assistance plan shall be approved by the governing body proposing to undertake the project. Such relocation assistance plan shall:

(a) Provide for relocation payments to be made to persons, families and businesses who move from real property located in the redevelopment district or who move personal property from real property located in the redevelopment district as a result of the acquisition of the real property by the city in carrying out the provisions of this act. With respect to any redevelopment project other than one which includes an auto race track facility, such payments shall not be less than $500;

(b) provide that no persons or families residing in the redevelopment district shall be displaced unless and until there is a suitable housing unit available and ready for occupancy by such displaced person or family at rents within their ability to pay. Such housing units shall be suitable to the needs of such displaced persons or families and must be a decent, safe, sanitary and otherwise standard dwelling; and

(c) provide for the payment of any damages sustained by a retailer, as defined by K.S.A. 79-3702, and amendments thereto, by reason of the liquidation of inventories necessitated by relocation from the redevelopment district.

History: L. 1976, ch. 69, § 8; L. 1988, ch. 78, § 8; L. 1998, ch. 17, § 6; L. 2005, ch. 132, § 8; Apr. 21.



12-1778 Object of taxes levied within redevelopment district.

12-1778. Object of taxes levied within redevelopment district. Notwithstanding any other provision of law, it is hereby stated that it is an object of all ad valorem taxes levied by or for the benefit of any city, county or school district of the state on taxable tangible real property located within any redevelopment district created pursuant to this act, that such taxes may be applied and allocated to and when collected paid into a special fund of a city pursuant to the procedures and limitations of this act to pay the cost of a project including principal of and interest on special obligation bonds or full faith and credit tax increment bonds issued by such city to finance, in whole or in part, such redevelopment project.

History: L. 1976, ch. 69, § 9; L. 1982, ch. 75, § 11; L. 1984, ch. 74, § 7; L. 1988, ch. 78, § 9; Jan. 1, 1989.



12-1779 Issuance of industrial revenue bonds in redevelopment district.

12-1779. Issuance of industrial revenue bonds in redevelopment district. Industrial revenue bonds may be issued under the authority of K.S.A. 12-1740 et seq., and amendments thereto, for the purchase, construction, reconstruction, equipping, maintenance and repair of buildings and facilities within a redevelopment district established under the provisions of this act.

History: L. 1976, ch. 69, § 10; L. 1980, ch. 68, § 4; L. 1988, ch. 78, § 10; Jan. 1, 1989.



12-1780 Severability.

12-1780. Severability. If any provision of this act or the application thereof to any persons or circumstances is held invalid, such invalidity shall not affect other provisions or application of the act which can be given effect without the invalid provisions or application and to this end the provisions of this act are declared to be severable.

History: L. 1976, ch. 69, § 11; July 1.



12-1780a Application of act.

12-1780a. Application of act. The provisions of this act shall be applicable to redevelopment districts created after July 1, 2001, however, any city which has created a redevelopment district prior to the effective date of this act may, by an ordinance of the governing body, elect to have the provisions of this act apply to such.

History: L. 2001, ch. 103, § 19; April 26.



12-1780g Application of act, by ordinance.

12-1780g. Application of act, by ordinance. Any city that created a redevelopment district or a bioscience development district prior to the effective date of this act may by ordinance elect to have the provisions of this act applicable to such redevelopment district or bioscience development district.

History: L. 2007, ch. 179, § 29; July 1.



12-1781 Citation of act.

12-1781. Citation of act. This act shall be known and may be cited as the business improvement district act.

History: L. 1981, ch. 61, § 1; July 1.



12-1782 Business improvement districts; definitions.

12-1782. Business improvement districts; definitions. As used in this act:

(a) "Services" means governmental functions, programs, activities, facilities improvements and other services which a city is authorized to perform or provide.

(b) "Business" means a fixed place of business where one or more persons are employed or engaged in the purchase, sale, provision or manufacturing of commodities, products or services. The ownership of real estate which is unoccupied and which is held for investment purposes, for sale or lease, shall be considered a business. All property owned or used exclusively for state, county, municipal, literary, educational, scientific, religious, benevolent and charitable purposes shall be excluded from the provisions of this act.

History: L. 1981, ch. 61, § 2; July 1.



12-1783 Same; authorization; purpose.

12-1783. Same; authorization; purpose. The governing body of any city may, in accordance with the procedures and subject to the limitations of this act, establish one or more business improvement districts within the city and provide for the administration and financing of additional and extended services to businesses within such districts. It is the general intent of this act to provide for the administration and financing of continuing programs of services within such districts and nothing herein shall be construed as prohibiting the establishment of benefit districts to finance local capital improvements under the general improvement and assessment law or any other laws of this state.

History: L. 1981, ch. 61, § 3; July 1.



12-1784 Same; services.

12-1784. Same; services. Any city which has established a business improvement district pursuant to this act may provide or cause to be provided such services as will restore or promote the economic vitality of the district and the general welfare of the city, including: (a) The beautification of the district, such as by landscaping and plantings, fountains, shelters, benches, sculptures, signs, lighting, decorations and similar amenities, including the maintenance thereof; (b) the provision of special or additional public services, such as sanitation, the security of persons and property and the care and maintenance of public facilities, including sidewalks and other public areas; (c) the provision or financial support of public transportation services and vehicle parking facilities open to the general public, including the operation and maintenance of parking facilities which may have  been established by the issuance of bonds and the levying of special assessments; (d) the development of plans for the general architectural design of public areas and the development of plans and programs for the future development of the district; (e) the development, promotion and support of community events and activities open to the general public; and (f) any other services which the city is authorized to perform and which the city does not also perform to the same extent on a city-wide basis.

History: L. 1981, ch. 61, § 4; July 1.



12-1785 Same; appointment of planning committee; report.

12-1785. Same; appointment of planning committee; report. Prior to the establishment of any business improvement district, the mayor of such city shall appoint a district planning committee, with such number of members as determined by the governing body, to study and develop preliminary plans for the establishment and operation of the district. The committee shall consult with the planning commission and other agencies of the city, as appropriate. If the planning committee recommends that an improvement district be created, it shall submit a report to the governing body which shall: (a) Describe the boundaries of the proposed district; (b) outline the additional and extended services needed within such district; (c) estimate the annual cost of providing those services recommended for performance during the next three years; (d) describe the proposed method of financing such costs; and (e) provide such other information as may be requested by the governing body. The city may provide staff and technical assistance to such committee. A separate planning committee shall be formed for each proposed district.

History: L. 1981, ch. 61, § 5; July 1.



12-1786 Same; resolution.

12-1786. Same; resolution. Upon receiving the recommendation and report of the district planning committee, the governing body of the city may initiate the formation of a business improvement district by the adoption of a resolution of intent. Such resolution of intent shall contain the following: (1) A description of the boundaries of the proposed district; (2) a general description of the services which are proposed to be provided within the district pursuant to this act; (3) the estimated annual cost of providing such services during the next three years; (4) the proposed method or methods by which the city proposes to raise the revenue to finance such services; (5) such other information as deemed advisable by the governing body; and (6) the time and place of a public hearing to be held by the governing body to consider establishment of the district.

History: L. 1981, ch. 61, § 6; July 1.



12-1787 Same; notice; hearing.

12-1787. Same; notice; hearing. Notice of the public hearing on the proposed establishment of a public improvement district shall be published once in the official city newspaper and a copy of such notice and a copy of the resolution of intent shall be mailed by first class mail to all businesses in the proposed district. Publication and mailing shall be at least 30 days prior to the hearing and the hearing shall be held not later than 60 days after adoption of the resolution of intent.

History: L. 1981, ch. 61, § 7; July 1.



12-1788 Same; creation of district by ordinance.

12-1788. Same; creation of district by ordinance. If the governing body of the city, following the public hearing, determines it advisable and in the public interest to establish an improvement district, it shall create such district by ordinance which shall contain the following: (1) The name of the district and a description of its boundaries; (2) a summary of the services to be provided within the district; (3) the methods which will be used to finance such services; and (4) the terms of members, method of appointment and duties of the district advisory board provided for by K.S.A. 12-1790. The boundaries of the district may include less territory than that described in the resolution of intent but may not include any territory not described in such resolution.

History: L. 1981, ch. 61, § 8; July 1.



12-1789 Same; protest petition to repeal ordinance; dissolution of district.

12-1789. Same; protest petition to repeal ordinance; dissolution of district. Within 45 days following publication of an ordinance establishing a district pursuant to K.S.A. 12-1788, and amendments thereto, or the publication of an ordinance levying annual service fees pursuant to K.S.A. 12-1791, and amendments thereto, the owners of businesses located within the district may file with the governing body of the city a petition in opposition to the continuation of the district or the levying of such service fees. Upon a finding that a petition opposing the establishment of the district was signed by not less than a majority of the number of businesses located within the district, no service fee shall be levied within the district and the district shall be dissolved. Upon the finding that a petition opposing the levy of service fees for the ensuing year was signed by not less than a majority of the number of businesses located within the district, no service fees shall be levied pursuant to the ordinance specified in such petition and the district shall be dissolved as of the end of that calendar year. The governing body, by ordinance, shall repeal the ordinance which established the district or the ordinance which levied the annual service fees, effective as of the end of that calendar year. After the payment of all costs incurred by the district for that calendar year, the city shall return any unused and unencumbered moneys collected and distribute such moneys back to the businesses on a pro rata basis in the same percentage as such moneys were collected.

History: L. 1981, ch. 61, § 9; L. 1987, ch. 73, § 1; July 1.



12-1790 Same; advisory board; duties.

12-1790. Same; advisory board; duties. The governing body of a city establishing a business improvement district under the provisions of this act shall provide by ordinance for an advisory board for each such district, the members of which shall be representative of businesses located within the district. The board shall perform such duties as may be prescribed by ordinance and shall, not later than May 15 of each year, submit to the governing body a recommended program of services to be performed or provided within the district during the coming calendar year and a proposed budget to accomplish these objectives.  Nothing herein shall prohibit the members of such advisory board from also serving on the board of directors of a not-for-profit corporation with which the city may contract to provide specified services within the district, but no member of the board shall, directly or indirectly, receive compensation for service on the board.

History: L. 1981, ch. 61, § 10; July 1.



12-1791 Same; levy of service fees; classification of businesses; factors to consider.

12-1791. Same; levy of service fees; classification of businesses; factors to consider. Upon receiving a recommended program of services and a proposed budget from the advisory board for the ensuing year, the governing body may by ordinance, annually levy business improvement service fees applicable only to businesses located within the improvement district.  All revenue from such fees shall be placed in a special fund, as provided by K.S.A. 12-1792. For the purpose of levying and determining the amount of such fees, the governing body may make a reasonable classification of all businesses within the district. The amount of such annual fees may be based on the amount of space used for business purposes, street front footage, building or land square footage, the number of employees, the type of business and on such other factors or combination thereof as shall be deemed reasonable.  The amount of such business improvement service fees shall be in addition to any city-wide license fees or occupational taxes, or any other taxes, fees or charges levied for the general benefit and use of the city.

History: L. 1981, ch. 61, § 11; July 1.



12-1792 Same; special fund.

12-1792. Same; special fund. Any city which has established a business improvement district shall establish a special fund for each such district, which shall be subject to the cash basis, budget and other laws of this state in the same manner as other city funds. Any gifts or grants to the city for the purpose of providing services or facilities within an improvement district may be deposited in such fund and may be expended outside the budget law. Moneys in other funds of the city may be advanced to the special fund provided reimbursement is made to the fund from which the money was advanced prior to the end of the fiscal year.

History: L. 1981, ch. 61, § 12; July 1.



12-1793 Same; modification of included area; notice, hearing.

12-1793. Same; modification of included area; notice, hearing. Any modification of the area included within a district shall be made by ordinance following a public hearing, preceded by at least 30 days written notice to all businesses within the existing and proposed district, served by first class mail notice. Any district may be abolished by ordinance following a public hearing, preceded by at least 30 days written notice to all businesses within the district by first class mail.

History: L. 1981, ch. 61, § 13; July 1.



12-1794 Citation of act.

12-1794. Citation of act. This act, and any amendments thereto, shall be known and may be cited as the self-supported municipal improvement district act.

History: L. 1981, ch. 63, § 1; July 1.



12-1795 Self-supported municipal improvement district; definitions.

12-1795. Self-supported municipal improvement district; definitions. As used in this act:

(a) "City" means any city in Kansas.

(b) "District" means a self-supported municipal improvement district which may be created and the property taxed in accordance with this act and which is:

(1) Comprised of contiguous property wholly within the boundaries of the central business district of the city as such boundaries are determined by resolution adopted by the governing body of the city and none of which property is zoned for any use other than commercial or industrial;

(2) comprised, at a minimum, of an area equivalent to four square blocks excluding any public streets and rights-of-way; and

(3) given a descriptive name containing the words "self-supported municipal improvement district."

(c) "Improvement" means the principal structures, works, component parts and accessories of any of the following:

(1) Sanitary and storm sewers and lift stations.

(2) Drainage conduits, channels and levees.

(3) Street grading, paving, graveling, macadamizing, curbing, guttering and surfacing.

(4) Street lighting fixtures, connections and facilities.

(5) Underground gas, water, heating, and electrical services and connections located within the public right-of-way.

(6) Sidewalks and pedestrian underpasses or overpasses.

(7) Drives and driveway approaches located within the public right-of-way.

(8) Water mains and extensions.

(9) Plazas and arcades.

(10) Parking facilities.

(11) Landscaping and plantings, fountains, shelters, benches, sculptures, commercial and noncommercial signs, lighting, decorations and similar amenities.

(d) "Revenue producing improvement" means any facility or property proposed to be leased in whole or in part to any person or governmental body which aids in the commercial development of the district, furthers the purposes of the district and does not substantially reduce the city's property tax base. The term shall include any utility defined by K.S.A. 10-1201, and amendments thereto.

(e) "Service" means: (1) The provision of special or additional services, such as sanitation, the security of persons and property and the care and maintenance of public facilities, including sidewalks and other public areas; (2) the financial support of public transportation service and publicly owned parking facilities, including the operation and maintenance of parking facilities; (3) the development of plans and programs for the future development of the district; (4) the development, promotion and support of community events and activities open to the general public; and (5) any other service which the city is authorized to perform and which the city does not also perform to the same extent on a city-wide basis.

(f) "Cost" means: (1) Expenditures made for construction, engineering, architectural, technical and legal services, reports, property valuations, estimates, plans, specifications, notices, acquisition of real and personal property, consequential damages, easements, rights-of-way, supervision, inspection, testing, publications, printing and sale of bonds, interest on temporary notes, and provisions for land use planning, administrative expense and contingencies of the district; (2) maintenance expenses of improvements as defined in subsection (c) or (d); and (3) service as defined in subsection (e).

History: L. 1981, ch. 63, § 2; L. 1982, ch. 76, § 1; L. 1988, ch. 79, § 1; Jan. 1, 1989.



12-1796 Same; establishment of district; petition, when; overall plan; hearing; resolution; notice; protest; governing body of the district.

12-1796. Same; establishment of district; petition, when; overall plan; hearing; resolution; notice; protest; governing body of the district. (a) The governing body of the city: (1) May, on its own motion, initiate proceedings for establishing a district as provided in subsections (b) through (g), inclusive; or (2) the city shall initiate proceedings for establishing a district as provided in subsections (b) through (g), inclusive, upon the filing with its clerk of a petition containing:

(A) The signatures of at least 25% of all owners of real property within the proposed district which together represent ownership of 25% or more of the assessed valuation of all of the real property in the proposed district;

(B) a description of the boundaries of the proposed district;

(C) the name of the proposed district;

(D) a statement of the maximum rate of the ad valorem tax that may be levied upon property within the district. The maximum rate of tax may be stated in terms of separate maximum rates for a capital improvement fund tax, an operations fund tax, or in terms of a maximum combined rate; and

(E) the purpose for the establishment of the district.

(b) The city considering establishment of such a district whether on its own motion or pursuant to petition as provided in subsection (a), shall adopt a resolution stating the city is considering establishing the district. Such resolution shall contain:

(1) A description of the boundaries of the proposed district;

(2) the name of the proposed district;

(3) the purpose of the district and a general description of the improvements and services which are proposed to be provided within the district;

(4) the maximum rate of the ad valorem tax which may be levied upon property in the district;

(5) the time and place of a public hearing to be held by the governing body to consider establishment of the district; and

(6) any other information deemed necessary by the governing body.

(c) The date fixed for such public hearing shall be not less than 30 nor more than 60 days following the date of the adoption of the resolution fixing the date of such hearing.

(d) A copy of the resolution shall be mailed by certified mail to each owner of land within the proposed district not less than 15 days prior to the date of such hearing. A copy shall also be mailed to the city or other planning commission having jurisdiction over the area. Such resolution shall be published in the official city newspaper once each week for three consecutive weeks, the last such publication to be not less than one week nor more than two weeks preceding the date fixed for such public hearing.

(e) The governing body shall not take final action on the proposed district within 30 days after the public hearing has been held nor prior to the receipt from the planning commission of a finding that the proposed district is consistent with the comprehensive plan for the development of the city. If the governing body finds that establishment of the proposed district is advisable and in the best interest of the city, it may adopt an ordinance establishing a self-supported municipal improvement district. All property included in the proposed district need not be included in the established district. However, no property may be included in the district that was not included in the proposed district until the governing body:

(1) Has held another hearing after following the procedures prescribed by this section;

(2) has caused a notice of the inclusion of the property to be personally served upon each owner of the additional property; or

(3) has received a written waiver of notice from each owner of the additional property.

(f) At any time prior to adoption of an ordinance establishing a district, the entire matter of establishing such district shall be withdrawn from the governing body's consideration if a petition is filed with the city clerk containing the signatures of at least 40% of all owners of property within the proposed district or signatures which together represent ownership of property with an assessed valuation of 40% or more of the assessed valuation of all property within the proposed district.

(g) Upon the adoption of the ordinance establishing a district, the governing body of the city shall be the governing body of the district. The district shall be a body corporate and politic and shall be vested with all the power and authority necessary to effectuate the purposes of this act. Officers of the city shall be the officers of the district where appropriate and shall have such duties as provided by law and directed by the governing body of the district.

History: L. 1981, ch. 63, § 3; L. 1988, ch. 79, § 2; Jan. 1, 1989.



12-1797 Same; appeal, when.

12-1797. Same; appeal, when. Any resident of or property owner within the city may appeal the action and decisions of the governing body of the city, or while acting as governing body of the district, including the creation of the district and the levying of the proposed taxes for the district, to the district court of the county in which any part of the district is located, within 30 days after the date upon which the ordinance creating the district becomes effective, but the action and decisions of the governing body are final and conclusive unless the court finds that the governing body exceeded its authority. No action may be brought questioning the regularity of the proceedings pertaining to the establishment of a district or the validity of the district, the propriety of the inclusion or exclusion of any property within or from the district, or the ability of the governing body of the district to levy taxes in accordance with the ordinance establishing the district, after 30 days from the date on which the ordinance creating the district becomes effective.

History: L. 1981, ch. 63, § 4; L. 1988, ch. 79, § 3; Jan. 1, 1989.



12-1798 Same; amendment to ordinance; effect; protest petition.

12-1798. Same; amendment to ordinance; effect; protest petition. (a) The ordinance creating the district may be amended, property may be added to the district and the maximum rate of taxes referred to in the ordinance may be increased at any time in the same manner as for the establishment of a district. All property added to a district shall be subject to all taxes currently and thereafter levied.

(b) At any time prior to amendment of the ordinance creating the district by the governing body of the city, the entire matter of amending such ordinance shall be withdrawn from consideration if a petition is filed with the city clerk containing the signatures of at least 40% of all owners of property representing 40% or more of the assessed value of all property within the district and all property proposed to be included.

History: L. 1981, ch. 63, § 5; July 1.



12-1799 Same; dissolution of district, when; withdrawal of dissolution, when.

12-1799. Same; dissolution of district, when; withdrawal of dissolution, when. Subject to the provisions of K.S.A. 12-17,103, a district may be dissolved by the governing body of the city by rescinding the ordinance creating the district. At any time prior to the governing body rescinding the ordinance creating the district, the entire matter of dissolving a district shall be withdrawn from consideration if a petition is filed with the city clerk containing the signatures of at least 51% of all owners of property which together represent ownership of 51% or more of the assessed value of all property within the district.

History: L. 1981, ch. 63, § 6; July 1.



12-17,101a Same; hearing required before contract let or improvement authorized; notice.

12-17,101a. Same; hearing required before contract let or improvement authorized; notice. (a) Before any contract is let or any work is ordered or authorized for an improvement or before any services are provided, the governing body of the district shall hold a public hearing on the advisability of the improvement or the advisability of providing such services. Notice of the hearing shall be given at least once each week for two consecutive weeks in the official city newspaper. At least three days shall elapse between the last publication and the hearing. The notice shall include the:

(1) Time and place of hearing;

(2) general nature of the proposed improvements or of the services to be provided;

(3) the estimated or probable cost of such improvements or the estimated annual cost of providing such services during the next three years; and

(4) the proposed method or methods by which the governing body proposes to raise the revenues to finance such improvement or to pay for such services.

(b) Before calling a hearing on the advisability of any improvement or service, the governing body may secure a feasibility report to assist in the determination of the improvements or services which should be proposed, together with a preliminary estimate of the cost of the improvements, services or combination of improvements and services. The report may be prepared by qualified officers of the city or by consultants. The governing body also may take such other preliminary steps prior to the hearing or before ordering any improvements or letting any contract, including, among other things, the preparation of plans and specifications, estimates of costs of the improvements or services and the advertisement for bids thereon, as in its judgment shall be of assistance in determining the feasibility and desirability of the improvement or services. The cost of such services may be assessed against the district.

(c) The hearing may be adjourned from time to time until the governing body shall have made findings by resolution as to the advisability and nature of the improvements or services to be provided, the estimated cost of the improvements and the estimated annual cost of providing such services during the next three years, and the method or methods by which the governing body proposes to finance such improvements, including a statement that sets forth the amount to be received from any capital improvement fund tax by issuance of bonds or from an operations fund tax, or combination thereof, and the amount to be financed by the issuance of bonds.

History: L. 1988, ch. 79, § 8; Jan. 1, 1989.



12-17,102 Same; advisory board; report; consultation with planning commission; tax levy.

12-17,102. Same; advisory board; report; consultation with planning commission; tax levy. (a) If the governing body of the city  establishes a self-supported municipal improvement district under the provisions of this act it may provide by ordinance for an advisory board for such district, the members of which shall be representative of businesses located within the district. The board shall perform such duties as may be prescribed by ordinance and shall, not later than May 15 of each year, submit to the governing body of the district a report on the district's activities and a proposed budget to accomplish these objectives. In formulating a plan for services and improvements, the advisory board may consult with the planning commission.

(b) The governing body of the district may levy taxes annually, within the district, to carry out the purposes of such district, but no such taxes shall be levied until approved by ordinance of the governing body of the city. Such taxes may be in the form of a capital improvement fund tax, operations fund tax, or combination thereof, in addition to any tax levied under the provisions of K.S.A. 12-17,103, and amendments thereto. The tax assessments levied pursuant to the provisions of this act shall be placed upon the tax rolls, shall constitute a lien on the real estate upon which such taxes are levied and shall be subject to collection in the same manner as other ad valorem taxes levied by the city and shall not be subject to abatement by the district. Such tax assessments shall be in addition to all other tax levies authorized or limited by law and shall not be subject to or within the aggregate tax levies prescribed by articles 19 and 50 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto. If an advisory board has been established, the annual levy of taxes shall not be made until a recommendation has been received from the advisory board.

History: L. 1981, ch. 63, § 9; L. 1988, ch. 79, § 4; Jan. 1, 1989.



12-17,103 Same; bonds; source of revenue to pay bonds; petition and election, when; effect of dissolution.

12-17,103. Same; bonds; source of revenue to pay bonds; petition and election, when; effect of dissolution. (a) The governing body of the city, acting on and in behalf of the district, may issue municipal improvement district bonds for the cost of improvements as defined by subsection (c) of K.S.A. 12-1795, and amendments thereto. The principal of and interest on the bonds shall be payable: (1) From a levy of ad valorem taxes on all of the taxable tangible property within the district; (2) in cases of revenue producing improvements, from a pledge of the income and receipts derived therefrom; (3) in cities which receive revenue from a local option sales tax pursuant to K.S.A. 12-187 et seq., and amendments thereto, from a pledge of a portion or all of the receipts derived from the tax; or (4) from any combination of these methods. The bonds shall be issued in accordance with the general bond law but shall not be general obligations of the city. The bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. In the event the district is dissolved as an operating agency, the property in the district shall remain liable for any taxes levied to pay any principal and interest on any bonds authorized, issued and still outstanding. No bonds shall be issued until a public hearing is held thereon in the manner provided by K.S.A. 12-17,101a, and amendments thereto.

(b) In the event the governing body of a city proposes to issue such bonds, the principal and interest for which are payable in whole or in part from a pledge of local option sales tax revenues, and the question of pledging the revenues received from the sales tax has not previously been submitted to and approved by the voters of the city, such proposition shall be published once each week for two consecutive weeks in the official city newspaper. If, within 30 days after the last publication of the proposition, a petition is filed with the county election officer signed by not less than 10% of the electors of the city who voted in the last preceding general election of the city requesting an election thereon, no such bonds shall be issued unless the proposition is submitted to and approved by a majority of the voters of the city voting at an election held thereon. Any such election shall be called and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto, or in accordance with the provisions of the mail ballot election act.

History: L. 1981, ch. 63, § 10; L. 1983, ch. 49, § 50; L. 1988, ch. 79, § 5; L. 1991, ch. 55, § 1; May 16.



12-17,104 Same; acquisition of property by gift, purchase, exchange or eminent domain; procedure.

12-17,104. Same; acquisition of property by gift, purchase, exchange or eminent domain; procedure. The governing body of the city, on behalf of the district, shall have the right to acquire real and personal property by gift, purchase, exchange or eminent domain, as provided by K.S.A. 26-501 to 26-516, inclusive, and amendments thereto, provided that the governing body may exercise the power of eminent domain only under the following conditions:

(1) Acquisition of the land and personal property is in the public interest and is needed to further the improvement or redevelopment proposal of an existing self-supported municipal improvement district under this act.

(2) The proposal has been reviewed by the appropriate planning commission for conformance with the comprehensive plan of the city.

(3) The city has complied with K.S.A. 75-2714 to 75-2725, inclusive, and amendments thereto, and has received written approval of the state historical society as provided by K.S.A. 75-2714, and amendments thereto.

(4) The city has complied with provisions of K.S.A. 12-1771 and 12-1772, and amendments thereto.

(5) The procedures for a public hearing, notification to affected property owners and the right of appeal shall be the same as provided in subsections (d) and (e) of K.S.A. 12-1796 and 12-1797, and amendments thereto.

Upon the dissolution of the district or according to the district proposal as adopted or amended, and the retirement of all bonded indebtedness against the property, all property of the district shall become the property of the city and the city may trade or exchange or sell this property in the same manner as provided in K.S.A. 12-1301, and amendments thereto. The proceeds from such sale may be used for another public purpose.

History: L. 1981, ch. 63, § 11; L. 1988, ch. 79, § 6; L. 2001, ch. 103, § 13; April 26.



12-17,105 Same; establishment of funds.

12-17,105. Same; establishment of funds. The governing body of the city, acting on behalf of the district, may establish a self-supported improvement district operations fund and a capital improvements fund, or combination thereof, and such other funds deemed necessary.

History: L. 1981, ch. 63, § 12; L. 1988, ch. 79, § 7; Jan. 1, 1989.



12-17,106 Same; severability.

12-17,106. Same; severability. If any provision of this act or the application thereof to any persons or circumstances is held invalid, such invalidity shall not affect other provisions or application of the act which can be given effect without the invalid provisions or application and to this end the provisions of this act are declared to be severable.

History: L. 1981, ch. 63, § 13; July 1.



12-17,114 Neighborhood revitalization; title of act.

12-17,114. Neighborhood revitalization; title of act. This act shall be known and may be cited as the Kansas neighborhood revitalization act.

History: L. 1994, ch. 242, § 10; July 1.



12-17,115 Same; definitions.

12-17,115. Same; definitions. As used in this act:

(a) "Dilapidated structure" means a residence or other building which is in deteriorating condition by reason of obsolescence, inadequate provision of ventilation, light, air or structural integrity or is otherwise in a condition detrimental to the health, safety or welfare of its inhabitants or a residence or other building which is in deteriorating condition and because of age, architecture, history or significance is worthy of preservation.

(b) "Municipality" means any municipality as defined by K.S.A. 10-1101, and amendments thereto.

(c) "Neighborhood revitalization area" means:

(1) An area in which there is a predominance of buildings or improvements which by reason of dilapidation, deterioration, obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, the existence of conditions which endanger life or property by fire and other causes or a combination of such factors, is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency or crime and which is detrimental to the public health, safety or welfare;

(2) an area which by reason of the presence of a substantial number of deteriorated or deteriorating structures, defective or inadequate streets, incompatible land use relationships, faulty lot layout in relation to size, adequacy, accessibility or usefulness, unsanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the actual value of the land, defective or unusual conditions of title, or the existence of conditions which endanger life or property by fire and other causes, or a combination of such factors, substantially impairs or arrests the sound growth of a municipality, retards the provision of housing accommodations or constitutes an economic or social liability and is detrimental to the public health, safety or welfare in its present condition and use; or

(3) an area in which there is a predominance of buildings or improvements which by reason of age, history, architecture or significance should be preserved or restored to productive use.

(d) "Governing body" means the governing body of any municipality.

(e) "Increment" means that amount of ad valorem taxes collected from real property located within the neighborhood revitalization area or from dilapidated structures outside the revitalization area that is in excess of the amount which is produced from such property and attributable to the assessed valuation of such property prior to the date the neighborhood revitalization area was established or the structure was declared dilapidated pursuant to this act.

History: L. 1994, ch. 242, § 11; L. 1996, ch. 228, § 8; July 1.



12-17,116 Same; designation of revitalization area; findings.

12-17,116. Same; designation of revitalization area; findings. The governing body of any municipality may designate any area within such municipality as a neighborhood revitalization area if the governing body finds that one or more of the conditions as described in subsection (c) of K.S.A. 12-17,115, and amendments thereto, exist and that the rehabilitation, conservation or redevelopment of the area is necessary to protect the public health, safety or welfare of the residents of the municipality. The governing body may declare a building outside of a neighborhood revitalization area to be a dilapidated structure if the structure satisfies the conditions set forth in subsection (a) of K.S.A. 12-17,115.

History: L. 1994, ch. 242, § 12; L. 1996, ch. 228, § 9; July 1.



12-17,117 Same; revitalization plan, contents; notice and hearing.

12-17,117. Same; revitalization plan, contents; notice and hearing. (a) Prior to designating an area as a neighborhood revitalization area or a structure to be a dilapidated structure, the governing body shall adopt a plan for the revitalization of such area or designation of a dilapidated structure. Such plan shall include:

(1) A legal description of the real estate forming the boundaries of the proposed area and a map depicting the existing parcels of real estate;

(2) the existing assessed valuation of the real estate in the proposed area, listing the land and building values separately;

(3) a list of names and addresses of the owners of record of real estate within the area;

(4) the existing zoning classifications and district boundaries and the existing and proposed land uses within the area;

(5) any proposals for improving or expanding municipal services within the area including, but not limited to, transportation facilities, water and sewage systems, refuse collection, road and street maintenance, park and recreation facilities and police and fire protection;

(6) a statement specifying what property is eligible for revitalization and whether rehabilitation and additions to existing buildings or new construction or both is eligible for revitalization;

(7) the criteria to be used by the governing body to determine what property is eligible for revitalization;

(8) the contents of an application for a rebate of property tax increments authorized by K.S.A. 12-17,118, and amendments thereto;

(9) the procedure for submission of an application for a rebate of property tax increments authorized by K.S.A. 12-17,118, and amendments thereto;

(10) the standards or criteria to be used when reviewing and approving applications for a rebate of property tax increments authorized by K.S.A. 12-17,118, and amendments thereto;

(11) a statement specifying the maximum amount and years of eligibility for a rebate of property tax increments authorized by K.S.A. 12-17,118; and

(12) any other matter deemed necessary by the governing body.

(b) Prior to declaring a building to be a dilapidated structure, the governing body shall do the following:

(1) Obtain a legal description of the property to be declared dilapidated;

(2) determine the assessed value of the property to be declared a dilapidated structure, with separate values established for the land and structure;

(3) determine the owner of record of the structure.

(c) Prior to adopting a plan pursuant to this section, the governing body shall call and hold a hearing on the proposal. Notice of such hearing shall be published at least once each week for two consecutive weeks in a newspaper of general circulation within the municipality. Following such hearing, or the continuation thereof, the governing body may adopt such plan.

History: L. 1994, ch. 242, § 13; L. 1996, ch. 228, § 10; July 1.



12-17,118 Same; neighborhood revitalization fund; application for tax rebates; impact on state aid to school districts.

12-17,118. Same; neighborhood revitalization fund; application for tax rebates; impact on state aid to school districts. (a) Following adoption of a plan pursuant to K.S.A. 12-17,117 and amendments thereto, the governing body shall create a neighborhood revitalization fund to finance the redevelopment of designated revitalization areas and dilapidated structures and to provide rebates authorized by this section. Moneys may be budgeted and transferred to such fund from any source which may be lawfully utilized for such purposes. Any municipality may expend money from the general fund of such municipality to accomplish the purposes of this act.

(b) Moneys credited to such fund from annually budgeted transfers shall not be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto. In making the budget of the municipality, the amounts credited to, and the amount on hand in, such neighborhood revitalization fund and the amount expended therefrom shall be shown thereon for the information of taxpayers. Moneys in such fund may be invested in accordance with K.S.A. 10-131, and amendments thereto with the interest credited to the fund.

(c) If the governing body determines that money which has been credited to such fund or any part thereof is not needed for the purposes for which so budgeted or transferred, the governing body may transfer such amount not needed to the fund from which it came and such retransfer and expenditure shall be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto.

(d) Any increment in ad valorem property taxes levied by the municipality resulting from improvements by a taxpayer to property in a neighborhood revitalization area or to a dilapidated structure may be credited to the fund for the purpose of returning all or a part of the property increment to the taxpayer in the form of a rebate. Applications for rebates shall be submitted in the manner and subject to the conditions provided by the revitalization plan adopted under K.S.A. 12-17,117 and amendments thereto. Upon approval of an application received hereunder the municipality shall rebate all or a part of incremental increases in ad valorem property tax resulting from the improvements. Upon payment of taxes by the taxpayer, the rebate must be made within 30 days after the next distribution date as specified in K.S.A. 12-1678a, and amendments thereto.

(e) No later than November 1 of each year the county clerk of each county shall certify to the state commissioner of education the assessed valuation amount of any school district therein for which tax increment rebates have been made by the school district during the previous year in accordance with an interlocal agreement approved by the board of education of such district under the provisions of K.S.A. 12-17,119 and amendments thereto. The amount of the assessed valuation shall be determined by dividing the total amount of tax increment rebates paid by the district during the preceding 12 months by the total of the ad valorem tax levy rates levied by or on behalf of the district in the previous year. The commissioner of education shall annually deduct the certified amounts of assessed valuation for such rebates from the total assessed valuation of the district in determining the total and per pupil assessed valuations used in the allocation of state aid payments to school districts.

History: L. 1994, ch. 242, § 14; L. 1996, ch. 228, § 11; L. 1997, ch. 97, § 3; July 1.



12-17,119 Same; interlocal agreements.

12-17,119. Same; interlocal agreements. Any two or more municipalities may agree pursuant to K.S.A. 12-2901 et seq., and amendments thereto, to exercise the powers and duties authorized by this act.

History: L. 1994, ch. 242, § 15; July 1.



12-17,120 Same; act not exclusive authority for revitalization.

12-17,120. Same; act not exclusive authority for revitalization. This is enabling legislation for the revitalization of neighborhood areas and is not intended to prevent cities and counties from enacting and enforcing additional laws and regulations on the same subject which are not in conflict with the provisions of this act.

History: L. 1994, ch. 242, § 16; July 1.



12-17,121 Downtown redevelopment act; purpose; citation of act.

12-17,121. Downtown redevelopment act; purpose; citation of act. (a) The purpose of the Kansas downtown redevelopment act is to promote, stimulate and develop the general and economic welfare of the state of Kansas and its rural and low income communities, to encourage the rehabilitation and use of real property located in downtown areas that have become vacant or minimally utilized and to assist in the development and redevelopment of eligible areas within cities and counties thereby promoting the general welfare of the citizens of this state, by authorizing cities and counties to apply to the department of commerce to designate downtown redevelopment areas, wherein rebate of real property tax increments collected from real property may apply to properties which have undergone approved improvements.

(b) This act shall be known and may be cited as the Kansas downtown redevelopment act.

History: L. 2004, ch. 112, § 81; July 1.



12-17,122 Same; definitions.

12-17,122. Same; definitions. For the purposes of this act, the following terms shall have the meanings provided herein, unless the context clearly indicates, otherwise:

(a) "Base year appraised value" means the appraised value, as determined by the county appraiser, of the real property located within the boundaries of a downtown redevelopment area for the tax year immediately preceding a twelve-month period in which an investment for improvements to the real property or trade fixtures therein, equal to or exceeding 25% of the appraised value of the real property, was made;

(b) "core commercial district" means an area of a city or unincorporated area of a county characterized by a variety of compact commercial, office, residential and public uses that make it most directly analogous to central business districts commonly identified by zoning regulations;

(c) "distressed community" means an area in which 20% or more of the population of all ages for each census tract located within the area has an income below the poverty level as reported in the most recently completed decennial census published by the U.S. bureau of the census;

(d) "downtown redevelopment area" or "redevelopment area" means an area designated by the secretary of commerce pursuant to this act for the purpose of identifying real property that is eligible to receive tax benefits as provided in K.S.A. 2015 Supp. 12-17,124, and amendments thereto;

(e) "fund" means the fund created by the governing body of a city or unincorporated area of a county to comply with the requirements of this act;

(f) "governing body" means the governing body of a city or the unincorporated area of a county;

(g) "real property taxes" means all taxes levied on an ad valorem basis upon land and the improvements thereon;

(h) "secretary" means the secretary of the department of commerce; and

(i) "tax increment" means all real property taxes assessed pursuant to K.S.A. 79-1439, and amendments thereto, to the amount of the current appraised value of the property in excess of the base year appraised value of the property located within a redevelopment area or proposed redevelopment area.

History: L. 2004, ch. 112, § 82; L. 2005, ch. 80, § 5; Apr. 14.



12-17,123 Same; application for designation as downtown redevelopment area; approval or denial by secretary of commerce, criteria.

12-17,123. Same; application for designation as downtown redevelopment area; approval or denial by secretary of commerce, criteria. (a) The governing body of a city or of an unincorporated area of a county proposing to establish a downtown redevelopment area shall make a written application to the secretary of the department of commerce for the designation of a downtown redevelopment area. Applications shall be made in a format approved by the secretary.

(b) After a review of the application and after an examination of the facts alleged, the secretary may approve the application based upon one or more of the following criteria:

(1) The city or unincorporated area of a county in which the redevelopment area is proposed has a population of less than 50,000 or the proposed redevelopment area qualifies as a distressed community;

(2) the proposed redevelopment area is located in a well-defined, core commercial district of the city or the unincorporated area of the county;

(3) if the structures located within the proposed redevelopment area have a vacancy rate that exceeds 15%; or

(4) the average appraised valuation of the properties located within the proposed redevelopment area has not increased by more than 15% in the past 10 years.

(c) In the event the secretary denies an application to designate a downtown redevelopment area, the secretary shall, within 90 days of the denial, issue a written statement of the controlling facts relied upon to the governing body of the city or of the unincorporated area of the county that requested the designation.

History: L. 2004, ch. 112, § 83; July 1.



12-17,124 Same; application of real property owners for tax benefits; approval or denial, criteria.

12-17,124. Same; application of real property owners for tax benefits; approval or denial, criteria. (a) The owner of real property located within a downtown redevelopment area may submit a written application to the governing body of the city or of the unincorporated area of the county in which the redevelopment area is located to request downtown redevelopment area tax benefits. The application for tax benefits shall be made on a form approved by the governing body of the city or of the unincorporated area of the county or such governing body's designee, and shall be accompanied by copies of dated records that verify the applicant's investment in improvements to the real property or trade fixtures located therein.

(b) After a review of the application for redevelopment tax benefits and after an examination of the facts alleged, the governing body of the city or of the unincorporated area of the county in which the downtown redevelopment area is located shall either approve or deny the application for redevelopment tax benefits based upon the following criteria:

(1) The applicant has made, within a twelve-month period, an investment in improvements to the real property or trade fixtures located therein, the value of which is equivalent to or exceeds 25% of the appraised value of the property, as determined by the county appraiser, for the immediately preceding tax year; and

(2) the real property that is the subject of the application is in full compliance with city ordinances or county resolutions.

History: L. 2004, ch. 112, § 84; July 1.



12-17,125 Same; taxation of real property approved for tax benefits; rebate of property tax increments to taxpayers.

12-17,125. Same; taxation of real property approved for tax benefits; rebate of property tax increments to taxpayers. Real property that has been approved for downtown redevelopment tax benefits pursuant to K.S.A. 2015 Supp. 12-17,124, and amendments thereto, shall be assessed and taxed for real property tax purposes pursuant to law in the same manner that such property would be assessed and taxed if it had not been approved for downtown redevelopment tax benefits. The tax increment generated by the improvement shall be credited to the fund created by a governing body of a city or an unincorporated area of a county for the purpose of returning all or part of the property tax increment to the taxpayer in the form of a rebate of 100% each year in years one through five, 80% in year six, 60% in year seven, 40% in year eight and 20% in year nine. No rebate shall be paid on or after the tenth year. Upon payment of taxes by the taxpayer, the rebate must be made within 30 days after the next distribution date as specified in K.S.A. 12-1678a, and amendments thereto.

History: L. 2004, ch. 112, § 85; L. 2005, ch. 80, § 6; Apr. 14.



12-17,140 Transportation development district act; citation.

12-17,140. Transportation development district act; citation. (a) K.S.A. 2015 Supp. 12-17,140 through 12-17,149 and 12-17,147a, and amendments thereto, shall be known and may be cited as the transportation development district act.

(b) The powers conferred by this act are for public uses, economic development purposes or purposes for which public money may be expended.

History: L. 2003, ch. 120, § 4; L. 2009, ch. 54, § 2; July 1.



12-17,141 Same; definitions.

12-17,141. Same; definitions. As used in K.S.A. 2015 Supp. 12-17,140 through 12-17,149, and amendments thereto: (a) "Acquire" means the acquisition of property or interests in property by purchase, gift, condemnation or other lawful means and may include the acquisition of existing property and projects already owned by a municipality.

(b) "Act" means the provisions of K.S.A. 2015 Supp. 12-17,140 through 12-17,149 and 12-17,147a, and amendments thereto.

(c) "Bonds" means special obligation bonds or special obligation notes payable solely from the sources described in K.S.A. 2015 Supp. 12-17,147, and amendments thereto, issued by a municipality in accordance with the provisions of this act.

(d) "Consultant" means engineers, architects, planners, attorneys and other persons deemed competent to advise and assist the governing body in planning and making of projects.

(e) "Cost" means: (1) All costs necessarily incurred for the preparation of preliminary reports, the preparation of plans and specifications, the preparation and publication of notices of hearings, resolutions, ordinances and other proceedings, necessary fees and expenses of consultants, interest accrued on borrowed money during the period of construction and the amount of a reserve fund for the bonds, together with the cost of land, materials, labor and other lawful expenses incurred in planning and doing any project and may include a charge of not to exceed 5% of the total cost of a project or the cost of work done by the municipality to reimburse the municipality for the services rendered by the municipality in the administration and supervision of such project by its general officers; and (2) in the case of property and projects already owned by the municipality and previously financed by the issuance of bonds, "cost" means costs authorized by K.S.A. 10-116a, and amendments thereto.

(f) "District" means a transportation development district created pursuant to this act.

(g) "Governing body" means the governing body of a city or the board of county commissioners of a county.

(h) "Municipality" means any city or county.

(i) "Newspaper" means the official newspaper of the municipality.

(j) "Owner" means the owner or owners of record, whether resident or not, of real property within the district.

(k) "Project" means any project or undertaking, whether within or without the district, to improve, construct, reconstruct, maintain, restore, replace, renew, repair, install, furnish, equip or extend any bridge, street, road, highway access road, interchange, intersection, signing, signalization, parking lot, bus stop, station, garage, terminal, hangar, shelter, rest area, dock, wharf, lake or river port, airport, railroad, light rail or other mass transit facility, streetscape or any other transportation related project or infrastructure including, but not limited to, utility relocation; sanitary and storm sewers and lift stations; drainage conduits, channels and levees; street light fixtures, connection and facilities; underground gas, water, heating and electrical services and connections located within or without the public right-of-way; sidewalks and pedestrian underpasses or overpasses; and water main and extensions. "Project" includes a building facade but only when part of remodeling, repairing, enlarging or reconstructing an existing building.

(l) "Transportation development district sales tax" means the tax authorized by K.S.A. 2015 Supp. 12-17,145, and amendments thereto.

History: L. 2003, ch. 120, § 5; L. 2005, ch. 130, § 1; L. 2007, ch. 139, § 1; L. 2009, ch. 54, § 3; July 1.



12-17,142 Same; creation of district; petition; procedure.

12-17,142. Same; creation of district; petition; procedure. (a) In addition to any other power provided by law and as a complete alternative to all other methods provided by law, the governing body of any municipality may create a district as provided by this act for the purpose of financing projects. A municipality may create a district, or may modify a previously created district, upon receipt of a petition signed by the owners of all of the land area within the proposed district. The petition shall contain: (1) The general nature of the proposed project;

(2) the maximum cost of the project;

(3) the proposed method of financing the project;

(4) the proposed amount and method of assessment;

(5) the proposed amount of transportation development district sales tax; and

(6) a map or boundary description of the proposed district.

(b) Names may not be withdrawn from the petitions by the signers thereof after the governing body commences consideration of the petitions or later than seven days after such filing, whichever occurs first. The petition shall contain a notice that: (1) The names of the signers may not be withdrawn after such a period of time; and (2) the signers consent to any assessments to the extent described therein without regard to benefits conferred by the project.

(c) Upon filing of the petition for a district financed only by assessments, the governing body may proceed without notice or a hearing to make findings by resolution or ordinance as to the nature, advisability and maximum cost of the project, the boundaries of the district and the amount and method of assessment. Upon making such findings the governing body may authorize the project in accordance with such findings as to the advisability of the project. The resolution or ordinance shall be effective upon publication once in a newspaper.

(d) The district boundaries and the method of financing for the project shall not require that all property that is benefited by the project, whether the benefited property is within or without the district, be included in the district or be subject to an assessment or the transportation development district sales tax.

(e) Following authorization of the project, the petition shall be submitted for recording in the office of the register of deeds of the county in which the district is located.

History: L. 2003, ch. 120, § 6; L. 2005, ch. 130, § 2; July 1.



12-17,143 Same; special assessments, procedure; act not exclusive authority.

12-17,143. Same; special assessments, procedure; act not exclusive authority. (a) In addition to any other power provided by law and as a complete alternative to all other methods provided by law, the governing body may make, or cause to be made, projects identified in the petition submitted pursuant to K.S.A. 2015 Supp. 12-17,142 or 12-17,144, and amendments thereto, and may levy and collect special assessments upon property in the district and provide for the payment of all or any part of the cost of the project out of the proceeds of such special assessments. If special assessments will be levied to finance all or a portion of the cost of a project, the municipality shall follow the assessment procedures in K.S.A. 12-6a01 et seq., and amendments thereto, except that:

(1) No assessment may be levied against the municipality at large;

(2) no full faith and credit notes or bonds may be issued by the municipality to finance a project under this act; and

(3) assessment installments may be levied as otherwise provided by this section.

(b) Prior to the date the municipality certifies its tax levy to the county clerk pursuant to K.S.A. 79-1801, and amendments thereto, if the method of financing for the project includes payment from the sources described in either subsection (c) or (d) of K.S.A. 2015 Supp. 12-17,147, and amendments thereto, the ordinance or resolution of the municipality that levies the assessments may provide that such assessment installments for any year may be reduced or eliminated to the extent that the municipality has received sufficient funds from the sources described in either subsection (c) or (d) of K.S.A. 2015 Supp. 12-17,147, and amendments thereto, to pay the debt service on any bonds issued under this act for the project which would have been paid by such assessment installment. The municipality shall not be required to refund any prepayment of assessments for any assessment installment which is reduced or eliminated after such prepayment is made to the municipality. Any prepayment of assessments under this act shall be done in compliance with K.S.A. 10-115, and amendments thereto.

History: L. 2003, ch. 120, § 7; L. 2009, ch. 54, § 4; July 1.



12-17,144 Same; notice; public hearing; governing body's action.

12-17,144. Same; notice; public hearing; governing body's action. (a) Upon filing a petition in accordance with K.S.A. 2015 Supp. 12-17,142, and amendments thereto, for a district financed in whole or in part by a proposed transportation development district sales tax authorized by K.S.A. 2015 Supp. 12-17,145, and amendments thereto, the municipality shall adopt a resolution stating its intention to levy such transportation development district sales tax, and give notice of the public hearing on the advisability of creating the district, its intention to levy such transportation development district sales tax and financing of the project. Such notice shall be published at least once each week for two consecutive weeks in the newspaper and shall be sent by certified mail to all owners. The second notice shall be published at least seven days prior to the date of hearing and the certified mailed notice shall be sent at least 10 days prior to the date of hearing. Such notice shall contain the following information:

(1) The time and place of the hearing;

(2) the general nature of the proposed project;

(3) the maximum cost of the project;

(4) the proposed method of financing of the project;

(5) the proposed amount of the transportation development district sales tax;

(6) the proposed amount and method of assessment, if any; and

(7) a map or boundary description of the proposed district.

(b) The hearing on the advisability of the creating of the district, the intention to levy the transportation development district sales tax and the financing of the project may be adjourned from time to time. Following the hearing or any continuation thereof, the governing body may create the district, authorize the project, approve the maximum cost of the project and the boundaries of the district, levy the transportation development district sales tax and approve the method of financing by adoption of the appropriate ordinance or resolution. Such ordinance or resolution shall become effective upon publication once in the newspaper.

History: L. 2003, ch. 120, § 8; L. 2005, ch. 130, § 3; July 1.



12-17,145 Same; sales tax; director of taxation, duties.

12-17,145. Same; sales tax; director of taxation, duties. (a) In addition to and notwithstanding any limitations on the aggregate amount of the retailers' sales tax contained in K.S.A. 12-187 through 12-197, and amendments thereto, any municipality may impose a transportation development district sales tax on the selling of tangible personal property at retail or rendering or furnishing services taxable pursuant to the provisions of the Kansas retailers' sales tax act, and amendments thereto, within a transportation development district for purposes of financing a project in such district in any increment of .10% or .25% not to exceed 1% and pledging the revenue received therefrom to pay the bonds issued for the project. Any transportation development district sales tax imposed pursuant to this section shall expire after sufficient transportation development sales tax has been received to pay the cost of the project or no later than the date the bonds issued to finance such project or refunding bonds issued therefore shall mature. Except as otherwise provided by the provisions of the act, and amendments thereto, the tax authorized by this section shall be administered, collected and subject to the provisions of K.S.A. 12-187 to 12-197, inclusive, and amendments thereto.

(b) Upon receipt of a certified copy of the resolution or ordinance authorizing the levy of the transportation development district sales tax pursuant to this section, the state director of taxation shall cause such tax to be collected in the district at the same time and in the same manner provided for the collection of the state retailers' sales tax. All of the taxes collected under the provisions of this act shall be remitted by the secretary of revenue to the state treasurer in accordance with the provisions of K.S.A 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the transportation development district sales tax fund, which fund is hereby established in the state treasury. All moneys in the transportation development district sales tax fund shall be remitted at least quarterly by the state treasurer, on instruction from the secretary of revenue, to the treasurers of those municipalities which are qualified to receive disbursements from such fund the amount collected within such municipality. Any refund due on any transportation development district sales tax collected pursuant to this section shall be paid out of the transportation development district sales tax refund fund which is hereby established in the state treasury and reimbursed by the director of taxation from collections of the transportation development district sales tax authorized by this section. Transportation development district sales tax received by a municipality pursuant to this section shall be deposited in the transportation development district sales tax fund created pursuant to K.S.A. 2015 Supp. 12-17,148, and amendments thereto.

History: L. 2003, ch. 120, § 9; L. 2005, ch. 130, § 4; L. 2009, ch. 54, § 5; July 1.



12-17,146 Same; limitations on suits challenging actions under act.

12-17,146. Same; limitations on suits challenging actions under act. No suit to set aside the assessments or otherwise question the validity of the proceedings for the creation of the district or the authorization of the project shall be brought after the expiration of 30 days from the publication of the ordinance or resolution creating the district. No suit to set aside the transportation development district sales tax shall be brought after the expiration of 30 days from the publication of the ordinance or resolution declaring the intent to impose the transportation development district sales tax.

History: L. 2003, ch. 120, § 10; July 1.



12-17,147 Same; methods of financing.

12-17,147. Same; methods of financing. The total cost of any project authorized pursuant to this act shall be paid from all or any of the following sources: (a) Special assessments imposed in the district pursuant to this act which have been paid in full prior to the date set by the governing body as provided in K.S.A. 12-6a10, and amendments thereto;

(b) special assessments imposed in the district pursuant to this act, to be paid in installments;

(c) a pledge of all of the revenue received from the transportation development district sales tax authorized by K.S.A. 2015 Supp. 12-17,145, and amendments thereto; and

(d) any other funds appropriated by the municipality.

History: L. 2003, ch. 120, § 11; July 1.



12-17,147a Same; costs of project, how paid.

12-17,147a. Same; costs of project, how paid. (a) Costs of a project authorized by this act may be paid in one or more payments from transportation development district sales tax collected pursuant to this act without the issuance of bonds authorized by K.S.A. 2015 Supp. 12-17,149, and amendments thereto.

(b) This section shall be a part of and supplemental to the transportation development district act.

History: L. 2009, ch. 54, § 1; July 1.



12-17,148 Same; fund of the district.

12-17,148. Same; fund of the district. A separate fund shall be created for each district and each project and such fund shall be identified by a suitable title. Except as otherwise required by the secretary of transportation in connection with a loan to the municipality from the Kansas transportation revolving fund, the proceeds from the sale of bonds, transportation revolving fund loan, any special assessment and transportation development district sales tax authorized, levied and collected under this act by the municipality and any other moneys appropriated by the governing body for such purpose shall be credited to such fund. Such fund shall be used solely to pay the costs of the project. Upon payment of the principal and interest on the bonds, if any, the municipality shall have the authority to spend any moneys remaining in the fund for the purposes for which local sales tax receipts may be spent.

History: L. 2003, ch. 120, § 12; L. 2009, ch. 54, § 6; L. 2010, ch. 156, § 19; June 3.



12-17,149 Same; bonds; loans from the transportation revolving fund.

12-17,149. Same; bonds; loans from the transportation revolving fund. (a) Any municipality may issue bonds in one or more series and/or execute and deliver a loan with respect to a project from the Kansas transportation revolving fund pursuant to K.S.A. 2015 Supp. 75-5063 et seq., and amendments thereto, to finance the undertaking of any project in accordance with the provisions of this act. Such bonds shall be made payable, both as to principal and interest solely from a pledge of the sources of funds described in K.S.A. 2015 Supp. 12-17,147, and amendments thereto, except that, if a project is financed, in whole or in part, with the proceeds of a loan to the municipality from the Kansas transportation revolving fund, such loan shall also be payable from amounts available pursuant to K.S.A. 2015 Supp. 75-5063 et seq., and amendments thereto. The municipality may pledge such revenue to the repayment of such bonds or loans prior to, simultaneously with or subsequent to the issuance of such bonds, except for any revenues received under the provisions of subsection (d) of K.S.A. 2015 Supp. 12-17,147, and amendments thereto, which revenues are subject to annual appropriation.

(b) Bonds issued pursuant to subsection (a) shall not be general obligations of the municipality, give rise to a charge against its general credit or taxing powers, or be payable out of any funds or properties other than any of those set forth in subsection (a) and such bonds shall so state on their face. This subsection shall not apply to loans from the Kansas transportation revolving fund pursuant to K.S.A. 2015 Supp. 75-5063 et seq., and amendments thereto.

(c) Bonds issued pursuant to subsection (a) shall be special obligations of the municipality and are declared to be negotiable instruments. Such bonds shall be executed by the authorized representatives of the municipality and sealed with the corporate seal of the municipality. All details pertaining to the issuance of the bonds and terms and conditions thereof shall be determined by ordinance or resolution of the municipality. The provisions of K.S.A. 10-106, and amendments thereto, requiring a public sale of bonds shall not apply to bonds issued under this act. All bonds issued pursuant to this act and all income or interest therefrom shall be exempt from all state taxes. Such bonds shall contain none of the recitals set forth in K.S.A. 10-112, and amendments thereto. Such bonds shall contain the following recitals: The authority under which such bonds are issued; that such bonds are in conformity with the provisions, restrictions and limitations thereof; and that such bonds and the interest thereon are to be paid from the money and revenue received as provided in subsection (a) such bonds shall mature in no more than 22 years.

(d) Any municipality issuing bonds or executing a loan from the Kansas transportation revolving fund pursuant to K.S.A. 2015 Supp. 75-5063 et seq., and amendments thereto, under the provisions of this act may refund all or part of such issue pursuant to the provisions of K.S.A. 10-116a, and amendments thereto.

(e) Bonds issued under the provisions of this act shall be in addition to and not subject to any statutory limitation of bonded indebtedness imposed on such municipality.

History: L. 2003, ch. 120, § 13; L. 2010, ch. 156, § 20; L. 2011, ch. 91, § 7; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also, 12-17,149a.



12-17,150 Same; secretary of revenue, duties; report.

12-17,150. Same; secretary of revenue, duties; report. The secretary of revenue in connection with a redevelopment project area for which sales, use and transient guest tax revenues are pledged or otherwise intended to be used in whole or in part for the payment of bonds issued to finance redevelopment project costs in such redevelopment project area or a transportation development district for which a transportation development district sales tax has been imposed, shall provide reports identifying each retailer having a place of business in such redevelopment district or transportation development district setting forth the tax liability and the amount of such tax remitted by each retailer during the preceding month and identifying each business location maintained by the retailer within such city or county. Such report shall be made available to the bond trustee, escrow agent or paying agent for such bonds within a reasonable time after it has been requested from the director of taxation. The bond trustee, escrow agent or paying agent shall keep such retailers' sales, use, transient guest and transportation development district sales tax returns and the information contained therein confidential, but may use such information for purposes of allocating and depositing such sales, use, transient guest and transportation development district sales tax revenues in connection with the bonds used to finance redevelopment project costs in such redevelopment project area or used to finance the costs of a project in a transportation development district. Except as otherwise provided, the sales, use and transient guest tax returns received by the bond trustee, escrow agent or paying agent shall be subject to the provisions of K.S.A. 79-3614, and amendments thereto.

History: L. 2003, ch. 120, § 16; July 1.



12-17,151 Same; application to existing districts.

12-17,151. Same; application to existing districts. The provisions of K.S.A. 2015 Supp. 12-17,140 through 12-17,150, and amendments thereto, and K.S.A. 12-194 and 25-432, as amended pursuant to this act, shall apply to all transportation development districts, whether created before or after July 1, 2003.

History: L. 2003, ch. 120, § 17; July 1.



12-17,152 Public improvement districts; creation.

12-17,152. Public improvement districts; creation. The governing bodies of any three or more counties not located in a metropolitan statistical area, as defined by the United States department of commerce, may enter into an agreement for interlocal cooperation under K.S.A. 12-2901 et seq., and amendments thereto, to create a public improvement district for the purposes of constructing, operating and maintaining public infrastructure improvements. Each public improvement district shall have a different name and shall be named in the manner of "the ________ public improvement district" and the blank filled in with the name identified in the agreement for interlocal cooperation.

History: L. 2005, ch. 151, § 1; July 1.



12-17,153 Same; financing; taxing authority; election; collection of tax; public improvement district sales tax fund.

12-17,153. Same; financing; taxing authority; election; collection of tax; public improvement district sales tax fund. (a) For the purposes of financing the cost of the construction, operation and maintenance of any such public infrastructure improvements, a public improvement district created pursuant to K.S.A. 2015 Supp. 12-17,152, and amendments thereto, shall be authorized to levy a tax upon all taxable real and tangible personal property, or to impose a sales tax of not to exceed .50% or any fraction thereof or both such property tax and sales tax for a period of not to exceed 10 years. Such public improvement district sales tax shall be in addition to and notwithstanding any limitations on the aggregate amount of the retailers' sales tax contained in K.S.A. 12-187 through 12-199, and amendments thereto. Such public improvement district sales tax shall be imposed on the selling of tangible personal property at retail or rendering or furnishing services taxable pursuant to the provisions of the Kansas retailers' sales tax act. Except as otherwise provided by this act, the sales tax authorized by this section shall be administered, collected and subject to the provisions of K.S.A. 12-187 to 12-199, and amendments thereto.

(b) No such tax shall be imposed by a public improvement district until a question of the authority therefor shall be submitted to and approved by the electors of each such county which is a member of such public improvement district.

(c) Upon receipt of a certified copy of a resolution adopted by a public improvement district authorizing the levy of such public improvement district sales tax pursuant to this section, the state director of taxation shall cause such tax to be collected in the district at the same time and in the same manner provided for the collection of the state retailers' sales tax. All taxes collected under the provisions of this section shall be remitted by the secretary of revenue to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount of all taxes collected under the provisions of this act in the state treasury to the credit of the public improvement district sales tax fund, which fund is hereby established in the state treasury and a separate account established for each public improvement district created pursuant to this section. All moneys in the public improvement district sales tax fund shall be remitted at least quarterly by the state treasurer, on instruction from the secretary of revenue, to each district. Any refund due on any district sales tax collected pursuant to this section shall be paid out of the appropriate account in the public improvement district sales tax refund fund which is hereby established in the state treasury and reimbursed by the director of taxation from collections of each public improvement district sales tax authorized by this section and applied by the district in the manner provided pursuant to this section.

History: L. 2005, ch. 151, § 2; July 1.



12-17,154 Same; powers.

12-17,154. Same; powers. A public improvement district created pursuant to K.S.A. 2015 Supp. 12-17,152, and amendments thereto, may:

(a) Acquire by gift, purchase, lease-purchase, condemnation or otherwise, and own, lease, use and operate property, whether real, personal, or mixed, or any interest therein, which is necessary or desirable for lawful purposes. Any lease-purchase agreement entered into under authority of this subsection shall be subject to the conditions set forth in K.S.A. 10-1116c, and amendments thereto. The term of any lease entered into under authority of this subsection may be for not to exceed 10 years. Such lease may provide for annual or other payment of rent or rental fees and may obligate such public improvement district to payment of maintenance or other expenses. Any lease or lease-purchase agreement entered into under authority of this subsection shall be subject to change or termination at any time by the legislature. Any assignment of rights in any lease or lease-purchase made under this subsection shall contain a citation of this section and a recitation that the lease or lease-purchase agreement and assignment thereof are subject to change or termination by the legislature; and

(b) enter into lease agreements as lessor of any property, whether real, personal, or mixed, which is owned or controlled by such public improvement district. Any such agreement may specify the purposes for which the property may be used, require that the property be maintained and operated by the lessee, and may contain such restrictions or limitations on the use of the property, be entered into for such period of time, and include such other terms and conditions as the governing body of such public improvement district determines to be necessary and proper. Every such agreement shall be subject to change or termination at any time by the legislature. Any assignment of rights under any such agreement shall contain a citation of this section and a recitation that the lease agreement and assignment of rights thereunder are subject to change or termination by the legislature.

History: L. 2005, ch. 151, § 3; July 1.



12-17,155 Same; issuance and sale of general obligation bonds; election.

12-17,155. Same; issuance and sale of general obligation bonds; election. The governing body of any public improvement district created pursuant to this act may purchase or otherwise acquire land or land and improvements and may acquire, construct, reconstruct, repair or remodel improvements thereon or additions thereto, including furnishings, equipment, and architectural and incidental expense related thereto, and for such purposes such public improvement district is authorized to issue and sell general obligation bonds. No such bonds shall be issued until the question of their issuance shall have been submitted to a vote of the electors of such public improvement district at a regular election or at a special election called for that purpose and the majority of the electors voting on the proposition in such district shall have voted in favor of the issuance of the bonds. Such election shall be called, noticed and held and the bonds issued, sold, delivered and retired in accordance with the provisions of the general bond law.

History: L. 2005, ch. 151, § 4; July 1.



12-17,160 Purpose of act; issuance of sales tax and revenue bonds.

12-17,160. Purpose of act; issuance of sales tax and revenue bonds. It is hereby declared to be the purpose of this act to promote, stimulate and develop the general and economic welfare of the state of Kansas and its communities and to assist in the development and redevelopment of eligible areas within and without a city thereby promoting the general welfare of the citizens of this state, by authorizing cities and counties to acquire certain property and to issue sales tax and revenue (STAR) bonds for the financing of STAR bond projects as defined in K.S.A. 2015 Supp. 12-17,162, and amendments thereto. It is further found and declared that the powers conferred by this act are for a public purpose and public use for which public money may be expended and the power of eminent domain may be exercised. The necessity in the public interest for the provisions of this act is hereby declared as a matter of legislative determination.

History: L. 2007, ch. 179, § 1; July 1.



12-17,161 Citation of act.

12-17,161. Citation of act. The provisions of K.S.A. 2015 Supp. 12-17,160 through 12-17,179, and amendments thereto, shall be known and may be cited as the STAR bonds financing act.

History: L. 2007, ch. 179, § 2; July 1.



12-17,162 Definitions.

12-17,162. Definitions. As used in this act, and amendments thereto, the following words and phrases shall have the following meanings unless a different meaning clearly appears from the context:

(a) "Auto race track facility" means: (1) An auto race track facility and facilities directly related and necessary to the operation of an auto race track facility, including, but not limited to, grandstands, suites and viewing areas, concessions, souvenir facilities, catering facilities, visitor and retail centers, signage and temporary hospitality facilities, but excluding (2) hotels, motels, restaurants and retail facilities, not directly related to or necessary to the operation of such facility.

(b) "Commence work" means the manifest commencement of actual operations on the development site, such as, erecting a building, excavating the ground to lay a foundation or a basement or work of like description which a person with reasonable diligence can see and recognize as being done with the intention and purpose to continue work until the project is completed.

(c) "De minimus" means an amount less than 15% of the land area within a STAR bond project district.

(d) "Developer" means any person, firm, corporation, partnership or limited liability company other than a city and other than an agency, political subdivision or instrumentality of the state.

(e) "Economic impact study" means a study to project the financial benefit of the project to the local, regional and state economies.

(f) "Eligible area" means a historic theater, major tourism area, major motorsports complex, auto race track facility, river walk canal facility, major multi-sport athletic complex, or a major commercial entertainment and tourism area as determined by the secretary.

(g) "Feasibility study" means a feasibility study as defined in subsection (b) of K.S.A. 2015 Supp. 12-17,166, and amendments thereto.

(h) "Historic theater" means a building constructed prior to 1940 which was constructed for the purpose of staging entertainment, including motion pictures, vaudeville shows or operas, that is operated by a nonprofit corporation and is designated by the state historic preservation officer as eligible to be on the Kansas register of historic places or is a member of the Kansas historic theatre association.

(i) "Historic theater sales tax increment" means the amount of state and local sales tax revenue imposed pursuant to K.S.A. 12-187 et seq., 79-3601 et seq. and 79-3701 et seq., and amendments thereto, collected from taxpayers doing business within the historic theater that is in excess of the amount of such taxes collected prior to the designation of the building as a historic theater for purposes of this act.

(j) "Major commercial entertainment and tourism area" means an area that may include, but not be limited to, a major multi-sport athletic complex.

(k) "Major motorsports complex" means a complex in Shawnee county that is utilized for the hosting of competitions involving motor vehicles, including, but not limited to, automobiles, motorcycles or other self-propelled vehicles other than a motorized bicycle or motorized wheelchair. Such project may include racetracks, all facilities directly related and necessary to the operation of a motorsports complex, including, but not limited to, parking lots, grandstands, suites and viewing areas, concessions, souvenir facilities, catering facilities, visitor and retail centers, signage and temporary hospitality facilities, but excluding hotels, motels, restaurants and retail facilities not directly related to or necessary to the operation of such facility.

(l) "Major tourism area" means an area for which the secretary has made a finding the capital improvements costing not less than $100,000,000 will be built in the state to construct an auto race track facility.

(m) "Major multi-sport athletic complex" means an athletic complex that is utilized for the training of athletes, the practice of athletic teams, the playing of athletic games or the hosting of events. Such project may include playing fields, parking lots and other developments including grandstands, suites and viewing areas, concessions, souvenir facilities, catering facilities, visitor centers, signage and temporary hospitality facilities, but excluding hotels, motels, restaurants and retail facilities, not directly related to or necessary to the operation of such facility.

(n) "Market study" means a study to determine the ability of the project to gain market share locally, regionally and nationally and the ability of the project to gain sufficient market share to:

(1) Remain profitable past the term of repayment; and

(2) maintain status as a significant factor for travel decisions.

(o) "Market impact study" means a study to measure the impact of the proposed project on similar businesses in the project's market area.

(p) "Museum facility" means a separate newly-constructed museum building and facilities directly related and necessary to the operation thereof, including gift shops and restaurant facilities, but excluding hotels, motels, restaurants and retail facilities not directly related to or necessary to the operation of such facility. The museum facility shall be owned by the state, a city, county, other political subdivision of the state or a non-profit corporation, shall be managed by the state, a city, county, other political subdivision of the state or a non-profit corporation and may not be leased to any developer and shall not be located within any retail or commercial building.

(q) "Project" means a STAR bond project.

(r) "Project costs" means those costs necessary to implement a STAR bond project plan, including costs incurred for:

(1) Acquisition of real property within the STAR bond project area;

(2) payment of relocation assistance pursuant to a relocation assistance plan as provided in K.S.A. 2015 Supp. 12-17,173, and amendments thereto;

(3) site preparation including utility relocations;

(4) sanitary and storm sewers and lift stations;

(5) drainage conduits, channels, levees and river walk canal facilities;

(6) street grading, paving, graveling, macadamizing, curbing, guttering and surfacing;

(7) street light fixtures, connection and facilities;

(8) underground gas, water, heating and electrical services and connections located within the public right-of-way;

(9) sidewalks and pedestrian underpasses or overpasses;

(10) drives and driveway approaches located within the public right-of-way;

(11) water mains and extensions;

(12) plazas and arcades;

(13) parking facilities and multilevel parking structures devoted to parking only;

(14) landscaping and plantings, fountains, shelters, benches, sculptures, lighting, decorations and similar amenities;

(15) auto race track facility;

(16) major multi-sport athletic complex;

(17) museum facility;

(18) major motorsports complex;

(19) related expenses to redevelop and finance the project, except that for a STAR bond project financed with special obligation bonds payable from the revenues described in subsection (a)(1) of K.S.A. 2015 Supp. 12-17,169, and amendments thereto, such expenses shall require prior approval by the secretary of commerce; and

(20) except as specified in subsections (1) through (19) above, project costs shall not include:

(A) Costs incurred in connection with the construction of buildings or other structures;

(B) fees and commissions paid to developers, real estate agents, financial advisors or any other consultants who represent the developers or any other businesses considering locating in or located in a STAR bond project district;

(C) salaries for local government employees;

(D) moving expenses for employees of the businesses locating within the STAR bond project district;

(E) property taxes for businesses that locate in the STAR bond project district;

(F) lobbying costs;

(G) any bond origination fee charged by the city or county;

(H) any personal property as defined in K.S.A. 79-102, and amendments thereto; and

(I) travel, entertainment and hospitality.

(s) "Projected market area" means any area within the state in which the project is projected to have a substantial fiscal or market impact upon businesses in such area.

(t) "River walk canal facilities" means a canal and related water features which flow through a major commercial entertainment and tourism area and facilities related or contiguous thereto, including, but not limited to, pedestrian walkways and promenades, landscaping and parking facilities.

(u) "Sales tax and revenue" are those revenues available to finance the issuance of special obligation bonds as identified in K.S.A. 2015 Supp. 12-17,168, and amendments thereto.

(v) "STAR bond" means a sales tax and revenue bond.

(w) "STAR bond project" means an approved project to implement a project plan for the development of the established STAR bond project district with:

(1) At least a $50,000,000 capital investment and $50,000,000 in projected gross annual sales; or

(2) for areas outside of metropolitan statistical areas, as defined by the federal office of management and budget, the secretary finds:

(A) The project is an eligible area as defined in subsection (f), and amendments thereto; and

(B) would be of regional or statewide importance; or

(3) is a major tourism area as defined in subsection (l), and amendments thereto; or

(4) is a major motorsports complex, as defined in subsection (k), and amendments thereto.

(x) "STAR bond project area" means the geographic area within the STAR bond project district in which there may be one or more projects.

(y) "STAR bond project district" means the specific area declared to be an eligible area as determined by the secretary in which the city or county may develop one or more STAR bond projects. A STAR bond project district includes a redevelopment district, as defined in K.S.A. 12-1770a, and amendments thereto, created prior to the effective date of this act for the Wichita Waterwalk project in Wichita, Kansas, provided, the city creating such redevelopment district submits an application for approval for STAR bond financing to the secretary on or before July 31, 2007, and receives a final letter of determination from the secretary approving or disapproving the request for STAR bond financing on or before November 1, 2007.

(z) "STAR bond project district plan" means the preliminary plan that identifies all of the proposed STAR bond project areas and identifies in a general manner all of the buildings, facilities and improvements in each that are proposed to be constructed or improved in each STAR bond project area.

(aa) "STAR bond project plan" means the plan adopted by a city or county for the development of a STAR bond project or projects in a STAR bond project district.

(bb) "Secretary" means the secretary of commerce.

(cc) "Substantial change" means, as applicable, a change wherein the proposed plan or plans differ substantially from the intended purpose for which the STAR bond project district plan was approved.

(dd) "Tax increment" means that portion of the revenue derived from state and local sales, use and transient guest tax imposed pursuant to K.S.A. 12-187 et seq., 12-1692 et seq., 79-3601 et seq. and 79-3701 et seq., and amendments thereto, collected from taxpayers doing business within that portion of a STAR bond project district occupied by a project that is in excess of the amount of base year revenue. For purposes of this subsection, the base year shall be the 12-month period immediately prior to the month in which the STAR bond project district is established. The department of revenue shall determine base year revenue by reference to the revenue collected during the base year from taxpayers doing business within the specific area in which a STAR bond project district is subsequently established. For purposes of this subsection, revenue collected from taxpayers doing business within a STAR bond project district, or within a specific area in which a STAR bond project district is subsequently established shall not include local sales and use tax revenue that is sourced to jurisdictions other than those in which the project is located.

(ee) "Taxpayer" means a person, corporation, limited liability company, S corporation, partnership, registered limited liability partnership, foundation, association, nonprofit entity, sole proprietorship, business trust, group or other entity that is subject to the Kansas income tax act, K.S.A. 79-3201 et seq., and amendments thereto.

History: L. 2007, ch. 179, § 3; July 1.



12-17,163 City or county may designate building as historic theater.

12-17,163. City or county may designate building as historic theater. The governing body of any city or county may designate a building within such municipality to be an historic theater if the governing body of the municipality and the secretary of commerce agree that the building satisfies the requirements of subsection (h) of K.S.A. 2015 Supp. 12-17,162, and amendments thereto, and will contribute significantly to the economic development of the city and surrounding area or the county.

History: L. 2007, ch. 179, § 4; July 1.



12-17,164 Establishment of STAR bond projects by city or county; approval of secretary; limitations.

12-17,164. Establishment of STAR bond projects by city or county; approval of secretary; limitations. (a) The governing body of a city may establish one or more STAR bond projects in any area within such city or wholly outside the boundaries of such city. A STAR bond project wholly outside the boundaries of such city must be approved by the board of county commissioners by the passage of a county resolution.

The governing body of a county may establish one or more STAR bond projects in any unincorporated area of the county.

The projects shall be eligible for financing by special obligation bonds payable from revenues described by subsection (a)(1) of K.S.A. 2015 Supp. 12-17,169, and amendments thereto.

(b) Each STAR bond project shall first be approved by the secretary, if the secretary determines that the proposed project or complex sufficiently promotes, stimulates and develops the general and economic welfare of the state as described in K.S.A. 2015 Supp. 12-17,160, and amendments thereto. The secretary, upon approving the project, may approve such financing in an amount not to exceed 50% of the total costs including all project costs and any other costs related to the project. The proceeds of such STAR bond financing may only be used to pay for incurred project costs.

(c) For a city proposing to finance a major motorsports complex pursuant to subsection (a)(1)(C) or (a)(1)(E) of K.S.A. 2015 Supp. 12-17,169, and amendments thereto, the secretary, upon approving the project, may approve such financing in an amount not to exceed 50% of the STAR bond project costs.

(d) The secretary may approve a STAR bond project located in a STAR bond project district established by a city prior to May 1, 2003.

(e) A project shall not be granted to any business that proposes to relocate its business from another area of the state into such city or county, for the purpose of consideration for a STAR bond project provided by K.S.A. 2015 Supp. 12-17,160 et seq., and amendments thereto.

(f) A project shall not be approved by the secretary if the market study required by K.S.A. 2015 Supp. 12-17,166, and amendments thereto, indicates a substantial negative impact upon businesses in the project or complex market area or the granting of such project or complex would cause a default in the payment of any outstanding special obligation bond payable from revenues authorized pursuant to subsection (a)(1) of K.S.A. 2015 Supp. 12-17,169, and amendments thereto.

(g) The maximum maturity of special obligation bonds payable primarily from revenues described by subsection (a)(1) of K.S.A. 2015 Supp. 12-17,169, and amendments thereto, to finance STAR bond projects pursuant to this section shall not exceed 20 years.

(h) The secretary shall not approve any application for STAR bond project financing which is submitted by a city or county more than one year after the STAR bond project district in which the STAR bond project is located has been established.

History: L. 2007, ch. 179, § 5; July 1.



12-17,165 Procedure for establishing STAR bond project district; hearings; notice; limitations.

12-17,165. Procedure for establishing STAR bond project district; hearings; notice; limitations. (a) When a city or county proposes to establish a STAR bond project district, within an eligible area, the city or county shall adopt a resolution stating that the city or county is considering the establishment of a STAR bond project district. Such resolution shall:

(1) Give notice that a public hearing will be held to consider the establishment of a STAR bond project district and fix the date, hour and place of such public hearing;

(2) describe the proposed boundaries of the STAR bond project district;

(3) describe the STAR bond project district plan;

(4) state that a description and map of the proposed STAR bond project district are available for inspection at a time and place designated; and

(5) state that the governing body will consider findings necessary for the establishment of a STAR bond project district.

Notice shall be given as prescribed in subsection (f)(2) of K.S.A. 2015 Supp. 12-17,166, and amendments thereto.

(b) The city or county shall submit the proposed STAR bond project district to the secretary for a determination that the district is an eligible area as defined in K.S.A. 2015 Supp. 12-17,162, and amendments thereto.

(c) Upon the conclusion of the public hearing, and a finding by the secretary that the proposed project district is an eligible area, the governing body of the municipality shall pass an ordinance or resolution.

(1) An ordinance or resolution for a STAR bond project district shall:

(A) Make findings that the STAR bond project district proposed to be developed is an historic theater, or a STAR bond project as defined in K.S.A. 2015 Supp. 12-17,162, and amendments thereto;

(B) contain a STAR bond project district plan that identifies all of the proposed STAR bond project areas and identifies in a general manner all of the buildings and facilities that are proposed to be constructed or improved in each STAR bond project area. The boundaries of such STAR bond project district shall not include any area not designated in the notice required by subsection (a); and

(C) contain the legal description of the STAR bond project district and may establish the STAR bond project district.

(2) If no ordinance or resolution is passed by the city or county within 30 days from the conclusion of the public hearing, then such STAR bond project district shall not be established.

(d) The governing body of a city or county may establish a STAR bond project district within that city or such city may establish a district inclusive of land outside the boundaries of the city or wholly outside the boundaries of such city upon written consent of the board of county commissioners. Prior to providing written consent, the board of county commissioners must provide notice and hold a hearing as is required of a city pursuant to subsection (a) for the establishment of a STAR bond project district.

The governing body of a county may establish a STAR bond project district within the unincorporated area of the county.

(e) One or more STAR bond projects may be undertaken by a city or county within a STAR bond project district after such STAR bond project district has been established in the manner provided by this section.

(f) No privately owned property subject to ad valorem taxes shall be acquired and redeveloped under the provisions of K.S.A. 2015 Supp. 12-17,160 et seq., and amendments thereto, if the board of county commissioners or the board of education levying taxes on such property determines by resolution adopted within 30 days following the conclusion of the hearing for the establishment of the STAR bond project district required by subsection (a) that the proposed STAR bond project district will have an adverse effect on such county or school district. The board of county commissioners or board of education shall deliver a copy of such resolution to the city or county. The city or county shall within 30 days of receipt of such resolution pass an ordinance or resolution dissolving the STAR bond project district. The provisions of this subsection shall not apply if the STAR bond project plan provides that ad valorem property tax revenues of the county or the school district levying taxes on such property will not be adversely impacted.

(g) A STAR bond project shall not include a project for a gambling casino.

History: L. 2007, ch. 179, § 6; July 1.



12-17,166 Procedure for establishing STAR bond project; feasibility study; project plan; hearings; notice; posthearing changes; transmittal of documents to county and school district; project commencement and completion.

12-17,166. Procedure for establishing STAR bond project; feasibility study; project plan; hearings; notice; posthearing changes; transmittal of documents to county and school district; project commencement and completion. (a) One or more projects may be undertaken by a city or county within an established STAR bond project district. Any city or county proposing to undertake a STAR bond project, shall prepare a STAR bond project plan in consultation with the planning commission of the city, and in consultation with the planning commission of the county, if any, if such project is located wholly outside the boundaries of the city. Any such project plan may be implemented in separate development stages.

(b) Any city or county proposing to undertake a STAR bond project within a STAR bond project district established pursuant to K.S.A. 2015 Supp. 12-17,165, and amendments thereto, shall prepare a feasibility study. The feasibility study shall contain the following:

(1) Whether a STAR bond project's revenue and tax increment revenue and other available revenues under K.S.A. 2015 Supp. 12-17,169, and amendments thereto, are expected to exceed or be sufficient to pay for the project costs;

(2) the effect, if any, a STAR bond project will have on any outstanding special obligation bonds payable from the revenues described in K.S.A. 2015 Supp. 12-17,169, and amendments thereto;

(3) a statement of how the jobs and taxes obtained from the STAR bond project will contribute significantly to the economic development of the state and region;

(4) visitation expectations;

(5) the unique quality of the project;

(6) economic impact study;

(7) market study;

(8) market impact study;

(9) integration and collaboration with other resources or businesses;

(10) the quality of service and experience provided, as measured against national consumer standards for the specific target market;

(11) project accountability, measured according to best industry practices;

(12) the expected return on state and local investment that the project is anticipated to produce;

(13) a statement concerning whether a portion of the local sales and use taxes are pledged to other uses and are unavailable as revenue for the STAR bond project. If a portion of local sales and use taxes is so committed, the applicant shall describe the following:

(A) The percentage of city and county sales and use taxes collected that are so committed; and

(B) the date or dates on which the city and county sales and use taxes pledged to other uses can be pledged for repayment of bonds; and

(14) an anticipated principal and interest payment schedule on the bond issue.

The failure to include all information enumerated in this subsection in the feasibility study for a STAR bond project shall not affect the validity of bonds issued pursuant to this act.

(c) If the city or county determines the project is feasible, the project plan shall include:

(1) A summary of the feasibility study done as defined in subsection (b) of this section, and amendments thereto;

(2) a reference to the district plan established under K.S.A. 2015 Supp. 12-17,165, and amendments thereto, that identifies the project area that is set forth in the project plan that is being considered;

(3) a description and map of the project area to be redeveloped;

(4) the relocation assistance plan as described in K.S.A. 2015 Supp. 12-17,172, and amendments thereto;

(5) a detailed description of the buildings and facilities proposed to be constructed or improved in such area; and

(6) any other information the governing body of the city or county deems necessary to advise the public of the intent of the project plan.

(d) A copy of the STAR bond project plan prepared by a city shall be delivered to the board of county commissioners of the county and the board of education of any school district levying taxes on property within the STAR bond project area. A copy of the STAR bond project plan prepared by a county shall be delivered to the board of education of any school district levying taxes on property within the STAR bond project area.

(e) Upon a finding by the planning commission that the STAR bond project plan is consistent with the intent of the comprehensive plan for the development of the city, and a finding by the planning commission of the county, if any, with respect to a STAR bond project located wholly outside the boundaries of the city, that the STAR bond project plan is consistent with the intent of the comprehensive plan for the development of the county, the governing body of the city or county shall adopt a resolution stating that the city or county is considering the adoption of the STAR bond project plan. Such resolution shall:

(1) Give notice that a public hearing will be held to consider the adoption of the STAR bond project plan and fix the date, hour and place of such public hearing;

(2) describe the boundaries of the STAR bond project district within which the STAR bond project will be located and the date of establishment of such district;

(3) describe the boundaries of the area proposed to be included within the STAR bond project area; and

(4) state that the STAR bond project plan, including a summary of the feasibility study, market study, relocation assistance plan and financial guarantees of the prospective developer and a description and map of the area to be redeveloped or developed are available for inspection during regular office hours in the office of the city clerk or county clerk, respectively.

(f) (1) The date fixed for the public hearing to consider the adoption of the STAR bond project plan shall be not less than 30 nor more than 70 days following the date of the adoption of the resolution fixing the date of the hearing.

(2) A copy of the city or county resolution providing for the public hearing shall be by certified mail, return receipt requested, sent by the city to the board of county commissioners of the county and by the city or county to the board of education of any school district levying taxes on property within the proposed STAR bond project area. Copies also shall be sent by certified mail, return receipt requested to each owner and occupant of land within the proposed STAR bond project area not more than 10 days following the date of the adoption of the resolution. The resolution shall be published once in the official city or county newspaper not less than one week nor more than two weeks preceding the date fixed for the public hearing. A sketch clearly delineating the area in sufficient detail to advise the reader of the particular land proposed to be included within the STAR bond project area shall be published with the resolution.

(3) At the public hearing, a representative of the city or county shall present the city's or county's proposed STAR bond project plan. Following the presentation of the STAR bond project area, all interested persons shall be given an opportunity to be heard. The governing body for good cause shown may recess such hearing to a time and date certain, which shall be fixed in the presence of persons in attendance at the hearing.

(g) The public hearing records and feasibility study shall be subject to the open records act, K.S.A. 45-215, and amendments thereto.

(h) Upon conclusion of the public hearing, the governing body may adopt the STAR bond project plan by ordinance or resolution passed upon a two-thirds vote of the members.

(i) After the adoption by the city or county governing body of a STAR bond project plan, the clerk of the city or county shall transmit a copy of the description of the land within the STAR bond project district, a copy of the ordinance or resolution adopting the plan and a map or plat indicating the boundaries of the district to the clerk, appraiser and treasurer of the county in which the district is located and to the governing bodies of the county and school district which levy taxes upon any property in the district. Such documents shall be transmitted following the adoption or modification of the plan or a revision of the plan on or before January 1 of the year in which the increment is first allocated to the taxing subdivision.

(j) If the STAR bond project plan is approved, the feasibility study shall be supplemented to include a copy of the minutes of the governing body meetings of any city or county whose bonding authority will be utilized in the STAR bond project, evidencing that a STAR bond project plan has been created, discussed and adopted by the city or county in a regularly scheduled open public meeting.

(k) Any substantial changes as defined in K.S.A. 2015 Supp. 12-17,162, and amendments thereto, to the STAR bond project plan as adopted shall be subject to a public hearing following publication of notice thereof at least twice in the official city or county newspaper.

(l) Any STAR bond project shall be completed within 20 years from the date of the approval of the STAR bond project plan. The maximum maturity on bonds issued to finance projects pursuant to this act shall not exceed 20 years.

(m) Kansas resident employees shall be given priority consideration for employment in construction projects located in a STAR bond project area.

(n) Any developer of a STAR bond project shall commence work on the project within two years from the date of adoption of the STAR bond project plan. Should the developer fail to commence work on the STAR bond project within the two-year period, funding for such project shall cease and the developer of such project or complex shall have one year to appeal to the secretary for reapproval of such project and the funding for it. Should the project be reapproved, the two-year period for commencement shall apply.

History: L. 2007, ch. 179, § 7; L. 2009, ch. 95, § 2; July 1.



12-17,167 Approval of secretary; limitations; interest rate of bond issue.

12-17,167. Approval of secretary; limitations; interest rate of bond issue. (a) The secretary shall review the STAR bond project plan, feasibility study and market study, along with other supporting documentation and determine whether to approve a request, and, if approved, issue an approval letter for a STAR bond project based upon the requirements within this act and rules and regulations developed by the secretary.

(b) For major motorsports complex projects involving the use of state sales tax financing pursuant to K.S.A. 2015 Supp. 12-17,169, and amendments thereto, the secretary shall set a limit on the total amount of such special obligation bonds that may be issued to not exceed 50% of the major motorsports complex costs.

(c) A special obligation bond issue must bear interest at a reasonable rate as of the time of sale of the bonds, taking into account such factors as current market conditions, the nature and degree of risk associated with repayment of the bonds and other relevant factors.

History: L. 2007, ch. 179, § 8; July 1.



12-17,168 Additional STAR bond issuance authority for existing project; approval of secretary; limitations.

12-17,168. Additional STAR bond issuance authority for existing project; approval of secretary; limitations. (a) Any city or county which has received approval for a STAR bond project may request STAR bond issuance authority to issue additional STAR bonds in an amount in excess of the amount previously approved by the secretary. Any city or county requesting such additional STAR bond issuance authority shall make application for approval to the secretary. Such application shall include all information required to be submitted to the secretary for initial approval of a STAR bond project, including, but not limited to, a feasibility study as required by K.S.A. 2015 Supp. 12-17,166, and amendments thereto.

(b) The secretary shall review all of the information submitted by the city or county in the request for additional STAR bond issuance authority and determine whether to approve a request, and, if approved, issue an approval letter for additional STAR bond issuance authority based upon the requirements within this act and rules and regulations developed by the secretary.

(c) The secretary may approve such additional STAR bond issuance authority in an amount not to exceed 50% of the total costs of the addition or expansion to the STAR bond project for which the additional STAR bond issuance authority is sought, including all project costs and any other costs related to the project addition or expansion. The proceeds of such additional STAR bond financing may only be used to pay for incurred project costs of such addition or expansion.

History: L. 2007, ch. 179, § 9; July 1.



12-17,169 Special obligation bonds and full faith and credit tax increment bonds; procedure for issuance; limitations; payment; exempt from taxation; refunding of bonds; status reports.

12-17,169. Special obligation bonds and full faith and credit tax increment bonds; procedure for issuance; limitations; payment; exempt from taxation; refunding of bonds; status reports. (a) (1) Any city or county shall have the power to issue special obligation bonds in one or more series to finance the undertaking of any STAR bond project in accordance with the provisions of this act. Such special obligation bonds shall be made payable, both as to principal and interest:

(A) From revenues of the city or county derived from or held in connection with the undertaking and carrying out of any STAR bond project or projects under this act including historic theater sales tax increments;

(B) from any private sources, contributions or other financial assistance from the state or federal government;

(C) from a pledge of 100% of the tax increment revenue received by the city from any local sales and use taxes, including the city's share of any county sales tax, which are collected from taxpayers doing business within that portion of the city's STAR bond project district established pursuant to K.S.A. 2015 Supp. 12-17,165, and amendments thereto, occupied by a STAR bond project, except for amounts committed to other uses by election of voters or pledged to bond repayment prior to the approval of the STAR bond project;

(D) at the option of the county in a city STAR bond project district, from a pledge of all of the tax increment revenues received by the county from any local sales and use taxes which are collected from taxpayers doing business within that portion of the city's STAR bond project district established pursuant to K.S.A. 2015 Supp. 12-17,165, and amendments thereto, except for amounts committed to other uses by election of voters or pledged to bond repayment prior to the approval of a STAR bond project;

(E) in a county STAR bond project district, from a pledge of 100% of the tax increment revenue received by the county from any county sales and use tax, but excluding any portions of such taxes that are allocated to the cities in such county pursuant to K.S.A. 12-192, and amendments thereto, which are collected from taxpayers doing business within that portion of the county's STAR bond project district established pursuant to K.S.A. 2015 Supp. 12-17,165, and amendments thereto, occupied by a STAR bond project;

(F) from a pledge of all of the tax increment revenue received from any state sales taxes which are collected from taxpayers doing business within that portion of the city's or county's STAR bond project district occupied by a STAR bond project;

(G) at the option of the city or county and with approval of the secretary, from all or a portion of the transient guest tax of such city or county;

(H) at the option of the city or county and with approval of the secretary, (i) from a pledge of all or a portion of increased revenue received by the city or county from franchise fees collected from utilities and other businesses using public right-of-way within the STAR bond project district; or (ii) from a pledge of all or a portion of the revenue received by a city or county from local sales taxes or local transient guest and local use taxes; or

(I) by any combination of these methods.

The city or county may pledge such revenue to the repayment of such special obligation bonds prior to, simultaneously with, or subsequent to the issuance of such special obligation bonds.

(2) Bonds issued under paragraph (1) of this subsection shall not be general obligations of the city or the county, nor in any event shall they give rise to a charge against its general credit or taxing powers, or be payable out of any funds or properties other than any of those set forth in paragraph (1) of this subsection and such bonds shall so state on their face.

(3) Bonds issued under the provisions of paragraph (1) of this subsection shall be special obligations of the city or county and are declared to be negotiable instruments. Such bonds shall be executed by the mayor and clerk of the city or the chairperson of the board of county commissioners and the county clerk and sealed with the corporate seal of the city or county. All details pertaining to the issuance of such special obligation bonds and terms and conditions thereof shall be determined by ordinance of the city or by resolution of the county.

All special obligation bonds issued pursuant to this act and all income or interest therefrom shall be exempt from all state taxes. Such special obligation bonds shall contain none of the recitals set forth in K.S.A. 10-112, and amendments thereto. Such special obligation bonds shall, however, contain the following recitals: (i) The authority under which such special obligation bonds are issued; (ii) such bonds are in conformity with the provisions, restrictions and limitations thereof; and (iii) that such special obligation bonds and the interest thereon are to be paid from the money and revenue received as provided in paragraph (1) of this subsection.

(4) Any city or county issuing special obligation bonds under the provisions of this act may refund all or part of such issue pursuant to the provisions of K.S.A. 10-116a, and amendments thereto.

(b) (1) Subject to the provisions of paragraph (2) of this subsection, any city shall have the power to issue full faith and credit tax increment bonds to finance the undertaking, establishment or redevelopment of any major motorsports complex, as defined in subsection (k) of K.S.A. 2015 Supp. 12-17,162, and amendments thereto. Such full faith and credit tax increment bonds shall be made payable, both as to principal and interest: (A) From the revenue sources identified in paragraph (1) of subsection (a) or by any combination of these sources; and (B) subject to the provisions of paragraph (2) of this subsection, from a pledge of the city's full faith and credit to use its ad valorem taxing authority for repayment thereof in the event all other authorized sources of revenue are not sufficient.

(2) Except as provided in paragraph (3) of this subsection, before the governing body of any city proposes to issue full faith and credit tax increment bonds as authorized by this subsection, the feasibility study required by subsection (b) of K.S.A. 2015 Supp. 12-17,166, and amendments thereto, shall demonstrate that the benefits derived from the project will exceed the cost and that the income therefrom will be sufficient to pay the costs of the project. No full faith and credit tax increment bonds shall be issued unless the governing body states in the resolution required by subsection (e) of K.S.A. 2015 Supp. 12-17,166, and amendments thereto, that it may issue such bonds to finance the proposed STAR bond project. The governing body may issue the bonds unless within 60 days following the conclusion of the public hearing on the proposed STAR bond project plan a protest petition signed by 3% of the qualified voters of the city is filed with the city clerk in accordance with the provisions of K.S.A. 25-3601 et seq., and amendments thereto. If a sufficient petition is filed, no full faith and credit tax increment bonds shall be issued until the issuance of the bonds is approved by a majority of the voters voting at an election thereon. Such election shall be called and held in the manner provided by the general bond law. The failure of the voters to approve the issuance of full faith and credit tax increment bonds shall not prevent the city from issuing special obligation bonds in accordance with this section. No such election shall be held in the event the board of county commissioners or the board of education determines, as provided in K.S.A. 2015 Supp. 12-17,165, and amendments thereto, that the proposed STAR bond project district will have an adverse effect on the county or school district.

(3) As an alternative to paragraph (2) of this subsection, any city which adopts a STAR bond project plan for a major motorsports complex, but does not state its intent to issue full faith and credit tax increment bonds in the resolution required by subsection (e) of K.S.A. 2015 Supp. 12-17,166, and amendments thereto, and has not acquired property in the STAR bond project area may issue full faith and credit tax increment bonds if the governing body of the city adopts a resolution stating its intent to issue the bonds and the issuance of the bonds is approved by a majority of the voters voting at an election thereon. Such election shall be called and held in the manner provided by the general bond law. The failure of the voters to approve the issuance of full faith and credit tax increment bonds shall not prevent the city from issuing special obligation bonds pursuant to paragraph (1) of subsection (a). Any project plan adopted by a city prior to the effective date of this act in accordance with K.S.A. 12-1772, and amendments thereto, shall not be invalidated by any requirements of this act.

(4) During the progress of any major motorsports complex project in which the project costs will be financed, in whole or in part, with the proceeds of full faith and credit tax increment bonds, the city may issue temporary notes in the manner provided in K.S.A. 10-123, and amendments thereto, to pay the project costs for the major motorsports complex project. Such temporary notes shall not be issued and the city shall not acquire property in the STAR bond project area until the requirements of paragraph (2) or (3) of this subsection, whichever is applicable, have been met.

(5) Full faith and credit tax increment bonds issued under this subsection shall be general obligations of the city and are declared to be negotiable instruments. Such bonds shall be issued in accordance with the general bond law. All such bonds and all income or interest therefrom shall be exempt from all state taxes. The amount of the full faith and credit tax increment bonds issued and outstanding which exceeds 3% of the assessed valuation of the city shall be within the bonded debt limit applicable to such city.

(6) Any city issuing full faith and credit tax increment bonds under the provisions of this subsection may refund all or part of such issue pursuant to the provisions of K.S.A. 10-116a, and amendments thereto.

(c) For each project financed with special obligation bonds payable from the revenues described in subsection (a)(1), the city or county shall prepare and submit to the secretary by October 1 of each year, a report describing the status of any projects within such STAR bond project area, any expenditures of the proceeds of special obligation bonds that have occurred since the last annual report and any expenditures of the proceeds of such bonds expected to occur in the future, including the amount of sales tax revenue, how such revenue has been spent, the projected amount of such revenue and the anticipated use of such revenue. The department of commerce shall compile this information and submit a report annually to the governor and the legislature by February 1 of each year.

(d) A city or county may use the proceeds of special obligation bonds or any uncommitted funds derived from sources set forth in this section to pay the bond project costs as defined in K.S.A. 2015 Supp. 12-17,162, and amendments thereto, to implement the STAR bond project plan.

(e) With respect to a STAR bond project district established prior to January 1, 2003, for which, prior to January 1, 2003, the secretary made a finding as provided in subsection (a) of this section that a STAR bond project would create a major tourism area for the state, such special obligation bonds shall be payable both as to principal and interest, from a pledge of all of the revenue from any transient guest, state and local sales and use taxes collected from taxpayers as provided in subsection (a) of this section whether or not revenues from such taxes are received by the city.

History: L. 2007, ch. 179, § 10; L. 2010, ch. 44, § 9; L. 2012, ch. 65, § 1; July 1.



12-17,170 Default; payment from public funds, when.

12-17,170. Default; payment from public funds, when. In the event that the city or county shall default in the payment of any STAR bonds payable from revenues described in subsection (a)(1) of K.S.A. 2015 Supp. 12-17,169, and amendments thereto, no public funds shall be used to pay the holders thereof except as otherwise specifically authorized in this act.

History: L. 2007, ch. 179, § 11; July 1.



12-17,171 Addition or removal of real property within district; division of district; procedure.

12-17,171. Addition or removal of real property within district; division of district; procedure. (a) Any addition of area to the STAR bond project district, or any substantial change as defined in K.S.A. 2015 Supp. 12-17,162, and amendments thereto, to the STAR bond project district plan shall be subject to the same procedure for public notice and hearing as is required for the establishment of the STAR bond project district.

(b) A city or county may remove real property from a STAR bond project district by an ordinance or resolution of the governing body respectively.

(c) A city or county may divide the real property in a STAR bond project district, including real property in different project areas within a STAR bond project district, into separate STAR bond project districts. Any division of real property within a STAR bond project district into more than one STAR bond project district shall be subject to the same procedure of public notice and hearing as is required for the establishment of the STAR bond project district.

(d) If a city or county has undertaken a STAR bond project within a STAR bond project district, and either the city or county wishes to subsequently remove more than a de minimus amount of real property from the STAR bond project district, or the city or county wishes to subsequently divide the real property in the STAR bond project district into more than one STAR bond project district, then prior to any such removal or division the city or county must provide a feasibility study which shows that the tax revenue from the resulting STAR bond project district within which the STAR bond project is located is expected to be sufficient to pay the project costs.

(e) Removal of real property from one STAR bond project district and addition of all or a portion of that real property to another STAR bond project district may be accomplished by the adoption of an ordinance or resolution, and in such event the determination of the existence or nonexistence of an adverse effect on the county or school district under subsection (f) of K.S.A. 2015 Supp. 12-17,165, and amendments thereto, shall apply to both such removal and such addition of real property to a STAR bond project district.

History: L. 2007, ch. 179, § 12; July 1.



12-17,172 Acquisition of property; eminent domain, procedure; sale or lease to developer; use only for specific STAR bond project; transfer by developer of unused property.

12-17,172. Acquisition of property; eminent domain, procedure; sale or lease to developer; use only for specific STAR bond project; transfer by developer of unused property. (a) Any city or county which has adopted a STAR bond project plan in accordance with the provisions of this act may purchase or otherwise acquire real property in connection with such project plan. Upon a 2/3 vote of the members of the governing body thereof, a city or county may acquire by condemnation any interest in real property, including a fee simple title thereto, which it deems necessary for or in connection with any project plan of an area located within the project district; however, eminent domain may be used only as authorized by K.S.A. 26-501b, and amendments thereto.

Any such city or county may exercise the power of eminent domain in the manner provided by K.S.A. 26-501 et seq., and amendments thereto. In addition to any compensation or damages allowed under the eminent domain procedure act, such city or county shall also provide for the payment of relocation assistance as provided in K.S.A. 2015 Supp. 12-17,173, and amendments thereto.

(b) Any real property acquired by a city or county under the provisions of K.S.A. 26-501 et seq., and amendments thereto, may be sold, transferred or leased to a developer, in accordance with the STAR bond project plan and under such other conditions as may be agreed upon. Any real property acquired pursuant to this section that is sold, transferred or leased to a project developer for a specific project shall be sold, transferred or leased to such developer on the condition that such property shall be used only for that specific approved project. If the developer does not utilize the entire tract of the real property acquired pursuant to this section that is sold, transferred or leased in accordance with the STAR bond project plan, that portion of property not used shall not be sold, transferred or leased by the developer to another developer party, but shall be deeded back to the city or county. If the developer paid the city or county for the land, a percentage of the original purchase price paid to the city or county which represents the percentage of the entire tract being deeded back to the city or county shall be reimbursed to the developer upon the deeding of the property back to the city or county.

(c) Any transfer by the project developer of real property acquired pursuant to this section shall be valid only if approved by a 2/3 majority vote of the members of the governing body of this city or county.

History: L. 2007, ch. 179, § 13; July 1.



12-17,173 Relocation assistance plan.

12-17,173. Relocation assistance plan. Before any STAR bond project shall be initiated, a relocation assistance plan shall be approved by the governing body of the city or county proposing to undertake the project. Such relocation assistance plan shall:

(a) Provide for relocation payments to be made to persons, families and businesses who move from real property located in the STAR bond project district, or who move personal property from real property located in the STAR bond project district as a result of the acquisition of the real property by the city or county in carrying out the provisions of this act. With respect to any STAR bond project such payments shall not be less than $500;

(b) provide that no persons or families residing in the STAR bond project district shall be displaced unless and until there is a suitable housing unit available and ready for occupancy by such displaced person or family at rents within their ability to pay. Such housing units shall be suitable to the needs of such displaced persons or families and must be a decent, safe, sanitary and otherwise standard dwelling; and

(c) provide for the payment of any damages sustained by a retailer, as defined by K.S.A. 79-3702, and amendments thereto, by reason of the liquidation of inventories necessitated by relocation from the STAR bond project district.

History: L. 2007, ch. 179, § 14; July 1.



12-17,174 Excise tax returns to be furnished upon request by municipality; secretary to determine satisfaction of bond debt.

12-17,174. Excise tax returns to be furnished upon request by municipality; secretary to determine satisfaction of bond debt. (a) Notwithstanding any other provisions of law to the contrary, copies of all retailers' sales, use and transient guest tax returns filed with the secretary of revenue in connection with a STAR bond project area or STAR bond project, for which sales, use and transient guest tax revenues are pledged or otherwise intended to be used in whole or in part for the payment of bonds issued to finance project costs in such STAR bond project area, shall be provided by the secretary of revenue to the bond trustee, escrow agent or paying agent for such bonds upon the written request of the city or county within 15 days of receipt by the secretary of revenue. The bond trustee, escrow agent or paying agent shall keep such retailers' sales, use and transient guest tax returns and the information contained therein confidential, but may use such information for purposes of allocating and depositing such sales, use and transient guest tax revenues in connection with the bonds used to finance project costs in such STAR bond project area. Except as otherwise provided herein, the sales, use and transient guest tax returns received by the bond trustee, escrow agent or paying agent shall be subject to the provisions of K.S.A. 79-3614, and amendments thereto.

(b) The secretary of revenue shall determine when the amount of sales tax and other revenues that have been collected and distributed to the bond debt service or reserve fund is sufficient to satisfy all principal and interest costs to the maturity date or dates, of any special obligation bonds issued by a city or county to finance a STAR bond project. Thereafter, all sales tax and other revenues shall be collected and distributed in accordance with applicable law.

History: L. 2007, ch. 179, § 15; July 1.



12-17,175 Certain STAR bond projects; limitation on authorized issuance of bonds; interest rate.

12-17,175. Certain STAR bond projects; limitation on authorized issuance of bonds; interest rate. For projects approved after July 1, 2005, involving the use of financing pursuant to subsection (a)(1)(E) of K.S.A. 2015 Supp. 12-17,169, and amendments thereto, the secretary shall set a limit on the total amount of such special obligation bonds that may be issued for a STAR bond project. An issue of special obligation bonds must bear interest at a reasonable rate as of the time of sale of the bonds, taking into account such factors as current market conditions, the nature and degree of risk associated with repayment of the bonds and other relevant factors.

History: L. 2007, ch. 179, § 16; July 1.



12-17,176 STAR bond projects using state financing; annual audit at municipality expense, scope; reporting, repayment, when.

12-17,176. STAR bond projects using state financing; annual audit at municipality expense, scope; reporting, repayment, when. (a) STAR bond projects using state sales tax financing pursuant to K.S.A. 2015 Supp. 12-17,169, and amendments thereto, shall be audited by an independent certified public accountant annually at the expense of the city or county. The audit report shall supplement the annual report required pursuant to K.S.A. 2015 Supp. 12-17,169, and amendments thereto.

(b) Such audits shall determine whether bond financing obtained under K.S.A. 2015 Supp. 12-17,169, and amendments thereto, is being used only for authorized purposes. Audit results shall be reported to the house economic development and tourism committee, the senate commerce committee, or successor committees, the governor and the secretaries of commerce and revenue during the legislative session immediately following the audit.

(c) If audit findings indicate that bond funds have been used for unauthorized or ineligible purposes, the city or county shall repay to the bond fund all such unauthorized or ineligible expenditures. Such city or county shall enter into a repayment agreement with the secretary of revenue specifying the terms of such repayment obligation.

History: L. 2007, ch. 179, § 17; July 1.



12-17,177 STAR bond project district containing an auto race track facility; approval; financing, bond issuance, limitations; reporting requirements; secretary to determine satisfaction of bond debt.

12-17,177. STAR bond project district containing an auto race track facility; approval; financing, bond issuance, limitations; reporting requirements; secretary to determine satisfaction of bond debt. (a) The boundaries of any STAR bond project district in a major tourism area including an auto race track facility located in Wyandotte county, shall, without regard to that portion of the district pertaining to the auto race track facility, be as follows: Beginning at the intersection of Interstate 70 and Interstate 435; West along Interstate 70 to 118th Street; North along 118th Street to State Avenue; Northeasterly along proposed relocated State Avenue to 110th Street; North along 110th Street to Parallel Parkway; East along Parallel Parkway to Interstate 435; South along Interstate 435 to Interstate 70.

(b) Any major tourism area may include an additional area not exceeding 400 acres of additional property, excluding roads and highways, in addition to the property necessary for the auto race track facility upon a finding by the governor that the development plan and each project within such additional 400 acre area will enhance the major tourism area. For the development of each project within such additional 400 acre area the city shall select qualified developers pursuant to a request for proposals in accordance with written official procedures approved by the governing body of the city.

(c) Any project within such additional 400 acre area that is financed in whole or in part by special obligation bonds payable from revenues derived from subsection (a)(1)(C), (a)(1)(F) or (a)(1)(G) of K.S.A. 2015 Supp. 12-17,169, and amendments thereto, shall not be entitled to any real property tax abatements or the revenues described in K.S.A. 12-1775, and amendments thereto.

(d) Any project within such additional 400 acre area must be approved by the governor and construction must be commenced by July 1, 2002.

(e) The maximum principal amount of special obligation bonds issued to fund STAR bond projects within a major tourism area, including any such additional 400 acre area, shall not exceed $308,000,000, unless the city has secured prior approval from the secretary of commerce and the secretary of revenue. Any special obligation bonds issued for the following purposes shall not be counted toward such limit on the principal amount:

(1) Special obligation bonds issued solely for the purpose of refunding such bonds, either at maturity or in advance of maturity, pursuant to the provisions of K.S.A. 10-116a, and amendments thereto; and

(2) special obligation bonds issued solely to fund reserve funds for such refunding bonds.

(f) Prior to issuing any special obligation bonds for any purpose, the city or county must have the approval of the secretary and the secretary of revenue.

(g) The city or county shall prepare and submit annually to the secretary by October 1 of each year, a report describing the status of any projects within a major tourism area and all other STAR bond projects, including any such additional 400 acre area, any expenditures of the proceeds of special obligation bonds that have occurred since the last annual report and any expenditures of the proceeds of such bonds expected to occur in the future, including the amount of sales tax revenue, how it has been spent, the projected amount of such revenue and the anticipated use of such revenue. The department of commerce shall compile this information and submit a report annually to the governor and the legislature by February 1 of each year.

(h) Any business located in Kansas within 50 miles of a major tourism area that relocates into a major tourism area, including such additional 400 acre area, shall not receive any of the benefits of K.S.A. 2015 Supp. 12-17,160 et seq., and amendments thereto.

(i) If a city determines that revenues from sources other than property taxes will be sufficient to pay any special obligation bonds issued to finance a STAR bond project for an auto race track facility as described in K.S.A. 2015 Supp. 12-17,162, and amendments thereto, and the secretary makes a finding that such project will create a major tourism area as defined in K.S.A. 2015 Supp. 12-17,162, and amendments thereto, all real and personal property, constituting an auto race track facility described in K.S.A. 2015 Supp. 12-17,162, and amendments thereto, in such STAR bond project district shall be exempt from property taxation for a period ending on the earlier of:

(1) The date which is 30 years after the date of the finding by the secretary with respect to such major tourism area; or

(2) the date on which no such special obligation bonds issued to finance such auto race track facility in a major tourism area remain outstanding.

(j) The city which is authorized to issue bonds pursuant to the provisions of K.S.A. 2015 Supp. 12-17,160 et seq., and amendments thereto, in order to finance a STAR bond project in a major tourism area as defined by K.S.A. 2015 Supp. 12-17,162, and amendments thereto, shall obtain underwriting services required by the city for the issuance of such bonds pursuant to written proposals received in accordance with this section.

Each city which is authorized to issue such bonds shall establish written official procedures for obtaining underwriting services required for the issuance of such bonds, including specifications for requests for proposals and criteria for evaluation of proposals on a competitive basis. The proposal evaluation criteria shall include factors based on cost, capacity to provide the required services, qualifications and experience.

Prior to the issuance of any such bond to finance a STAR bond project in a major tourism area, the city shall publish notice of a request for proposals to provide the underwriting services that are required by the city with regard to the proposed bond issuance and shall mail requests for proposals to qualified interested parties upon request for such notice. The city shall award contracts for such underwriting services from the proposals received in accordance with the procedures and evaluation criteria adopted by the city for such purpose. A city shall publish such notice in the official newspaper of the city.

(k) A STAR bond project in a major tourism area for an auto race track facility, shall be completed within 30 years from the date the secretary makes the finding that the STAR bond project will create a major tourism area pursuant to subsection (l) of K.S.A. 2015 Supp. 12-17,162, and amendments thereto.

(l) The maximum maturity on bonds issued to finance projects pursuant to this act shall not exceed 20 years as provided in K.S.A. 2015 Supp. 12-17,166, and amendments thereto, except that:

(1) Such maximum period of special obligation bonds not payable from revenues described by subsections (a)(1)(C), (a)(1)(F) and (a)(1)(G) of K.S.A. 2015 Supp. 12-17,169, and amendments thereto, issued to finance an auto race track facility shall not exceed 30 years; and

(2) such maximum period, if the governor determines and makes and submits a finding to the speaker of the house of representatives and the president of the senate that a maturity greater than 20 years, but in no event exceeding 30 years, is necessary for the economic feasibility of the financing of an auto race track facility with special obligation bonds payable primarily from revenues described by subsections (a)(1)(C), (a)(1)(F) and (a)(1)(G) of K.S.A. 2015 Supp. 12-17,169, and amendments thereto, may be extended in accordance with such determination and finding.

(m) The secretary of revenue shall determine when the amount of sales tax and other revenues that have been collected and distributed to the bond debt service or reserve fund is sufficient to satisfy all principal and interest costs to the maturity date or dates, of any special obligation bonds issued by a city or county to finance a STAR bond project in a major tourism area. Thereafter, all sales tax and other revenues shall be collected and distributed in accordance with applicable law.

History: L. 2007, ch. 179, § 18; L. 2012, ch. 65, § 2; July 1.



12-17,178 Severability.

12-17,178. Severability. If any provision of this act or the application thereof to any persons or circumstances is held invalid, such invalidity shall not affect other provisions or application of the act which can be given effect without the invalid provisions or application and to this end the provisions of this act are declared to be severable.

History: L. 2007, ch. 179, § 19; July 1.



12-17,179 Application of act, by ordinance; expiration of act.

12-17,179. Application of act, by ordinance; expiration of act. (a) A city that created a redevelopment district in an eligible area that was approved for STAR bonds prior to the effective date of this act for the city of Manhattan Discovery Center on December 28, 2006, and the Schlitterbahn project in Wyandotte county on December 23, 2005, may by ordinance elect to have the provisions of this act applicable to such redevelopment district.

(b) The provisions of this act regarding STAR bond projects shall expire on and after July 1, 2017.

History: L. 2007, ch. 179, § 20; L. 2012, ch. 167, § 2; July 1.






Article 18 SIDEWALKS

12-1801 Construction and repair.

12-1801. Construction and repair. The cities of Kansas may provide for the construction, repair, condemnation, and reconstruction of sidewalks.

History: L. 1941, ch. 103, § 1; June 30.



12-1802 Plans and specifications.

12-1802. Plans and specifications. The governing body of the city shall, by ordinance, determine the plans, specifications (including widths and location in the street), for the construction, repair, and reconstruction of all sidewalks: Provided, That plans and specifications may be adopted by reference, in which case a copy or copies of the plans and specifications as adopted shall be kept on file in the city clerk's office and, if the city has a city engineer, in the city engineer's office, and shall not be changed or amended or added to without a readoption by ordinance.

History: L. 1941, ch. 103, § 2; June 30.



12-1803 Petition.

12-1803. Petition. When a petition signed by not less than ten citizens owning real estate in a precinct or ward in a city of the second or third class or by not less than twenty-five citizens owning real estate in a precinct or ward of a city of the first class, praying for the construction of a sidewalk or sidewalks in such precinct or ward is filed with the city clerk, the governing body may, in its discretion, by resolution, order such sidewalk or sidewalks constructed.

History: L. 1941, ch. 103, § 3; June 30.



12-1804 Condemnation and reconstruction.

12-1804. Condemnation and reconstruction. When any sidewalk, in the opinion of the governing body, becomes inadequate or unsafe for the travel thereon, the governing body may adopt a resolution condemning such walk and providing for the construction of a new walk in place of the walk condemned.

History: L. 1941, ch. 103, § 4; June 30.



12-1805 Notice to abutting owner; publication; construction by contract, when.

12-1805. Notice to abutting owner; publication; construction by contract, when. The resolution providing for the construction or reconstruction of a sidewalk shall give the owner of the abutting property not less than thirty days nor more than sixty days after its publication in which to construct or cause to be constructed or reconstructed the sidewalk at his or her own expense. Such resolution shall be published once in the official city paper, or if none, then in a paper of general circulation in the city. If the sidewalk is not constructed by the property owner within the time specified, the governing body shall cause the work to be done by contract.

History: L. 1941, ch. 103, § 5; June 30.



12-1806 Construction by abutting owner; request to city, when.

12-1806. Construction by abutting owner; request to city, when. Nothing herein shall prohibit the owner of property abutting on a street who desires to construct or reconstruct a sidewalk from doing so without any petition or condemning resolution, if the owner does so at the owner's own expense and in accordance with official plans and specifications and meets such other requirements as would have to be met if the sidewalk were constructed or reconstructed by the city: Provided, That if such property owner desires the walk to be constructed or reconstructed by the city and an assessment levied as provided in other cases, the owner shall file a request with the governing body and it may in its discretion provide for the construction or reconstruction of the sidewalk in the same manner as in cases where citizens or taxpayers file petitions.

History: L. 1941, ch. 103, § 6; June 30.



12-1807 Grade.

12-1807. Grade. Where a grade has been established for a street, the grade for the sidewalk shall be established either in the same manner as the grade for the street was established or by reference to a stated distance above or below the street grade. Where no street grade has been established, the natural grade may be used.

History: L. 1941, ch. 103, § 7; June 30.



12-1808 Repairs by owner or city; notice; special assessments; payment from general fund or general improvement fund, when.

12-1808. Repairs by owner or city; notice; special assessments; payment from general fund or general improvement fund, when. It shall be the duty of the owner of the abutting property to keep the sidewalk in repair, but in cities of the third class no formality shall be required for the repairing of a sidewalk by the city and such repairs may be made without notice to the abutting property owner; and in cities of the first and second class the city engineer, or city clerk, may, after giving five days' notice to the owner or his or her agent, if known, of the necessity therefor, and without notice if the lot or piece of land is unoccupied, make all necessary repairs at any time. Repairs may be made by force account or by contract and an account of the cost thereof shall be kept and reported to the governing body.

The city shall by ordinance levy a special assessment against the lot or piece of land abutting on the sidewalk so repaired for the cost of repairs, and if the abutting property owner does not pay the assessment within thirty days, upon the city clerk mailing to the owner or his or her agent, if known, a printed or written notice of the amount of such repairs, the full amount shall be certified by the city clerk to the county clerk to be put on the tax rolls for collection like other taxes. The temporary financing of repairs may be borne by the city out of the fund for maintaining streets or out of the general fund or general improvement fund. In cities of the first class having a population of more than sixty thousand and less than ninety thousand, the cost of repairing sidewalks may, in the discretion of the governing body, be paid from the general improvement fund of the city when the costs of such repairs do not exceed three thousand dollars in any one calendar year, and no assessment shall be levied.

History: L. 1941, ch. 103, § 8; June 30.



12-1809 Assessment of cost; old sidewalk materials.

12-1809. Assessment of cost; old sidewalk materials. The cost of all sidewalks shall be assessed against the property abutting on the sidewalk: Provided, That where a sidewalk is condemned and a new sidewalk constructed, the materials of the old sidewalk shall be the property of the city, except in those cases where the property owner builds the new sidewalk and pays for the same without any assessment having to be made, and in such cases he or she shall remove the old material from the street.

History: L. 1941, ch. 103, § 9; June 30.



12-1810 Levy by ordinance; full payment by owner; notice to owner; limitation of actions.

12-1810. Levy by ordinance; full payment by owner; notice to owner; limitation of actions. When a sidewalk or sidewalks has or have been constructed or reconstructed and where special assessments must be levied for the expense thereof, the governing body shall, as soon as the cost is ascertained, levy an assessment against the lot or piece of land chargeable therefor, by ordinance, and the property owner shall have thirty days after the publication of the ordinance within which to make full payment of the assessment. The city clerk shall mail a notice not less than fifteen days prior to the end of the thirty days to the owner of the property as shown on the records of the office of the register of deeds, but failure of the owner to receive the notice shall not affect the validity of the assessment. Any suit challenging the validity of the proceedings or the amount of the assessment must be filed within thirty days after the publication of the assessment ordinance.

History: L. 1941, ch. 103, § 10; June 30.



12-1811 Installment payments; interest; costs included in assessment.

12-1811. Installment payments; interest; costs included in assessment. The assessment may be levied to be paid in one installment or in not more than five installments at the discretion of the governing body, and when installments are certified to the county clerk, interest at the rate specified on the scrip or bonds hereinafter authorized to be issued shall be added: Provided, That when scrip or bonds are not issued the interest on the one installment shall be four percent. The assessment shall include the cost of materials, labor, engineering and supervision, publication expense, cost of printing bonds, removing old sidewalk, and all other expenses properly chargeable against the project: Provided, That certain costs not ascertained at the time of figuring the expense, such as publication of the assessment ordinance, printing of bonds, etc., may be estimated: Provided, That the costs relating to scrip or bonds shall be deducted if the assessment is paid within the thirty days provided for herein.

History: L. 1941, ch. 103, § 11; June 30.



12-1812 Financing of cost of assessment levied in one installment; scrip or bonds.

12-1812. Financing of cost of assessment levied in one installment; scrip or bonds. If the assessment is levied in one installment, the cost of construction or reconstruction of sidewalks may be financed, until the assessment is paid, out of the fund provided for the maintenance of streets or general improvement fund if such cost has been budgeted as an expense of such fund, and when the assessment and the interest thereon are paid they shall be credited to such fund; otherwise, the financing shall be by the issuance of sidewalk scrip or sidewalk bonds.

History: L. 1941, ch. 103, § 12; June 30.



12-1813 Payment of cost by city, when.

12-1813. Payment of cost by city, when. The cost of constructing, reconstructing, and repairing all sidewalks abutting on lots or pieces of land belonging to the city or to the state or to the United States, and that portion of the sidewalk extending from the projected property line to the curb and which does not abut on and which is not in front of or along-side of any lot or piece of land, shall be paid for by the city unless the state or the United States shall pay the cost of the sidewalk abutting on property owned by the state or the United States, and may be paid for out of the fund provided for the maintenance of streets or general improvement fund or by the issuance of scrip or bonds and the levying of taxes to pay such scrip or bonds.

History: L. 1941, ch. 103, § 13; June 30.



12-1814 Sidewalks; terms of scrip or bonds; issuance and sale.

12-1814. Sidewalks; terms of scrip or bonds; issuance and sale. Any issue of sidewalk scrip or sidewalk bonds shall be issued to mature in not more than four installments. The last installment shall be not more than four years after the date of the scrip or bonds. Scrip and bonds shall bear interest of not more than the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. Scrip and bonds shall be general obligations of the city, and the city shall take into account probable delinquencies in payment of assessments or installments of assessments and make a general tax levy therefor or include the amount in the city's general bond tax levy in order to pay the scrip on bonds and interest when due, delinquent assessments notwithstanding, but this levy by the city shall not affect the obligation of the property owner to pay the assessment.

Bonds shall be in the general form of other bonds, and shall be registered, sold and issued in the manner provided by the general bond law. Scrip shall promise that the city will pay the bearer the stated amount on a stated date with interest at a stated rate, or in stated amounts, payable on stated dates interest coupons may be issued. The scrip also shall state that the payment of principal and interest shall be paid at the office of the city treasurer, and that it is issued for sidewalk purposes, shall be dated, shall be signed by the mayor and attested by the city clerk, shall have the seal of the city attached thereto, shall be registered in the offices of the city clerk and city treasurer, shall be disposed of at not less than par and accrued interest by being turned over to the contractor or sold and the proceeds used for the payment of the costs of the sidewalks. The sale of scrip may be public or private, or without advertisement or bids. One issue of bonds or scrip may be for assessments against one or more tracts of land and may include or be only for the cost of intersection sidewalks, sidewalks along city, state or federal property or in other cases where the city at large must pay the cost. The issuance of bonds and scrip shall be authorized by an ordinance for each issue.

History: L. 1941, ch. 103, § 14; L. 1970, ch. 64, §16; L. 1983, ch. 49, § 51; May 12.



12-1815 Sections not affected.

12-1815. Sections not affected. Nothing in this act shall be considered as repealing or amending or affecting sections 12-675 and 12-676 of the General Statutes of 1935, and section 13-1008a of the General Statutes Supplement of 1939.

History: L. 1941, ch. 103, § 15; June 30.



12-1816 Invalidity of part.

12-1816. Invalidity of part. If any section or part of section of this act shall be declared to be invalid by any court of competent jurisdiction, such declaration shall not affect any other section or part of section.

History: L. 1941, ch. 103, § 17; June 30.






Article 19 PUBLIC RECREATION AND PLAYGROUNDS

12-1922 Recreation systems; definitions.

12-1922. Recreation systems; definitions. When used in this act:

(a) "City" means any city in the state of Kansas;

(b) "School district" means any unified school district in the state of Kansas.

(c) "Recreation system" means any system of public recreation and playgrounds established pursuant to this act.

(d) "Taxing district" means (1) the area within the corporate limits of a city in the case of a city-established recreation system; (2) subject to the provisions of K.S.A. 2015 Supp. 12-1922a, and amendments thereto, the area within the boundary lines of a school district in the case of a school district-established recreation system; or (3) subject to the provisions of K.S.A. 2015 Supp. 12-1922a, and amendments thereto, the area within the corporate limits of a city or the area within the boundary lines of a school district, whichever has the greater assessed valuation, in the case of a jointly established recreation system.

History: L. 1987, ch. 71, § 1; L. 2002, ch. 176, § 5; July 1.



12-1922a Consolidation of school districts; effect on recreation system.

12-1922a. Consolidation of school districts; effect on recreation system. Unless the boundaries of a taxing district are expanded as provided by K.S.A. 2015 Supp. 12-1922b, and amendments thereto, whenever a school district which has established a recreation system or which is part of a joint recreation system established under K.S.A. 12-1922 et seq., and amendments thereto, consolidates with another school district which has not established a recreation system or which is not a part of a joint recreation system, the "taxing district" of the recreation system shall mean the area of the taxing district as it existed on the day immediately preceding the effective date of the consolidation of the school districts.

History: L. 2002, ch. 176, § 6; July 1.



12-1922b Same; petition procedure.

12-1922b. Same; petition procedure. (a) The provisions of this section shall apply only to those recreation systems with taxing districts as defined in K.S.A. 2015 Supp. 12-1922a, and amendments thereto.

(b) Whenever a petition signed by at least 5% of the qualified voters of a school district of which only a portion is included within the taxing district of a recreation system is filed with the clerk thereof, requesting the governing body of the school district to extend the boundaries of the taxing district to be coterminous with the boundaries of the school district, the governing body of the school district shall submit the question to the qualified voters thereof. Such election shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne by such school district.

(c) The governing body of any school district may initiate the extension of the boundaries of the taxing district to be coterminous with the boundaries of the school district by adopting a resolution proposing to extend the boundaries of the taxing district. The proposal shall be submitted for approval by the voters of the school district, at an election called and held in the manner provided by the general bond law, and the cost of the election shall be borne by the school district.

(d) Upon approval of the proposition by a majority of those voting on it at the election, the governing body of the school district, by appropriate resolution, shall provide for the extension of the taxing district to be coterminous with the boundaries of the school district.

(e) When used in this section, "qualified voter" means a registered voter of a school district who is a resident of that portion of such school district which is not included in the taxing district of a recreation system following the consolidation of such school district with a school district which has established a recreation system or which is a part of a joint recreation system.

History: L. 2002, ch. 176, § 7; July 1.



12-1923 Continuation of existing systems.

12-1923. Continuation of existing systems. Any recreation system created under the provisions of article 19 of chapter 12 of the Kansas Statutes Annotated prior to the effective date of this act shall continue in existence but shall be operated under the provisions of this act.

History: L. 1987, ch. 71, § 2; July 1.



12-1924 Establishment of system of public recreation; joint systems; operation of system.

12-1924. Establishment of system of public recreation; joint systems; operation of system. Any city or school district may establish a system of public recreation in the manner provided by this act. Any city or school district may establish, independently or jointly, a recreation system. The programs and services within a joint recreation system shall not be conducted by both the city and school district, each acting independently of the other. Whenever a recreation system is established, any city or school district operating or participating in the operation of a recreation system shall cooperate in providing property and facilities belonging to each such entity for recreation purposes. The city or school district may acquire and maintain equipment, land, buildings or other recreational facilities and make capital improvements. The operation of the recreation system created pursuant to K.S.A. 12-1925 and all programs and services thereof shall be delegated to a recreation commission appointed in the manner provided by K.S.A 12-1926.

History: L. 1987, ch. 71, § 3; July 1.



12-1925 Establishment by petition or by action of city or school district; election.

12-1925. Establishment by petition or by action of city or school district; election. (a) Whenever a petition signed by at least 5% of the qualified voters of the city or school district is filed with the clerk thereof, requesting the governing body of the city or school district to establish a recreation system and to levy an annual tax not to exceed one mill for such recreation system and to pay a portion of the principal and interest on bonds issued pursuant to K.S.A. 12-1774, and amendments thereto, the governing body of the city or school district shall submit the question of establishing a recreation system to the qualified voters thereof. Such election shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne by such city or school district.

(b) A petition requesting the governing bodies of a city and school district to establish a joint recreation system and signed by at least 5% of the qualified voters of the city or school district may be filed with the clerk of the city or school district. Upon receipt of the petition, the clerk shall set a day not less than five nor more than 10 days thereafter for the joint meeting of the two governing bodies for the consideration of the petition. Notice of the receipt of the petition and the date and place of the joint meeting shall be given immediately by the clerk to the executive officer of the city and school district by registered mail. If the petition is found sufficient, the proposition shall be submitted to the qualified voters within the city or school district, whichever has the greater assessed valuation. Such election shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne equally by the city and the school district.

(c) The governing body of any city and any school district may initiate the establishment of a joint district recreation system by adopting a joint ordinance or resolution proposing to establish a joint recreation system and to levy an annual tax not to exceed one mill for such recreation system and to pay a portion of the principal and interest on bonds issued pursuant to K.S.A. 12-1774, and amendments thereto. The proposal shall be submitted for approval by the voters of the city or school district, whichever has the greater assessed valuation, at an election called and held in the manner provided by the general bond law, and the cost of the election shall be borne equally by the city and the school district.

(d) Upon approval of the proposition by a majority of those voting on it at the election, the governing body of the city or school district if acting independently or the governing bodies of a city and school district acting jointly, by appropriate resolution or ordinance, shall provide for the establishment, maintenance and conduct of such recreation system as they deem advisable and practicable and shall appoint a recreation commission as provided by K.S.A. 12-1926 to be vested with the powers, duties and obligations necessary for the conduct of such recreation system.

History: L. 1987, ch. 71, § 4; July 1.



12-1926 Recreation commission; membership; selection; terms; removal; vacancies; existing commissions; treasurer.

12-1926. Recreation commission; membership; selection; terms; removal; vacancies; existing commissions; treasurer. (a) Except as provided by subsection (c), recreation commissions shall consist of five members to be appointed as follows: (1) Upon the adoption of the provisions of this act by the city or school district acting independently, the governing body of such city or school district shall appoint four persons who are residents of the taxing district to serve as members of the recreation commission, the first appointee to serve for four years, the second for three years, the third for two years, and the fourth for one year, and the fifth member who also shall serve for four years shall be appointed by the four appointee members of such commission; or (2) upon the adoption of the provisions of this act by the city and school district acting jointly, the governing bodies each shall appoint two persons who are residents of the taxing district to serve as members of the recreation commission, and the persons so selected shall select one additional person, and all of such persons shall constitute the recreation commission.

Of the members of the commission first selected by the school district, one shall serve for a term of one year, and one for a term of four years; one of those first selected by the governing body of the city shall serve for a term of two years, and one for a term of three years. The additional member shall serve for a term of four years. Thereafter, the members of the commission shall be selected in the same manner as the member such person is succeeding and the term of office of each shall be four years. Any member of the recreation commission may be removed from the commission, by the appointing authority, for any cause which would justify removal of an appointive officer of the city or school district. Except for members first appointed to the commission, all commissioners not filling a vacancy shall hold office for a term of four years and until their successors are appointed and qualified. Whenever a vacancy occurs in the membership of the commission, a successor shall be selected to fill such vacancy in the same manner as and for the unexpired term of the member such person is succeeding. The commission shall elect a chairperson and secretary from their membership. The commissioners are hereby empowered to administer in all respects the business and affairs of the recreation system. The treasurer of the city or school district to which is certified the budget of the recreation commission shall serve as ex officio treasurer of the recreation commission. Such treasurer shall keep an accurate record of all money and property received and disbursed and shall make a report thereof monthly to the commission, or as often as the commission requires. Members of the commission and the ex officio treasurer of the commission shall serve without compensation.

(b) Any recreation commission established pursuant to K.S.A. 12-1901 et seq., and amendments thereto, prior to the effective date of this act may continue as constituted on the effective date of this act or may, upon a majority vote of the commissioners, reorganize into a five-member commission as provided by subsection (a). If the commission continues as constituted on the effective date of this act, upon the expiration of the term of a member, a person shall be appointed to the commission in the same manner as the member such person is succeeding. The term of office shall be four years. Whenever a vacancy occurs in the membership of the commission, a successor shall be selected to fill such vacancy in the same manner as and for the unexpired term of the member such person is succeeding.

(c) Any recreation commission having more than five members and established prior to July 1, 2002, may continue as constituted on June 30, 2002, or upon a majority vote of such commissioners, may reorganize into a five member district as provided in subsection (a). If a recreation commission having more than five members and established prior to July 1, 2002, continues as constituted on June 30, 2002, upon the expiration of the term of a member, a person shall be appointed to the recreation commission in the same manner as the member such person is succeeding. The term of office shall be four years. Whenever a vacancy occurs in the membership of a recreation commission, a successor shall be selected to fill such vacancy in the same manner as and for the unexpired term of the member such person is succeeding.

History: L. 1987, ch. 71, § 5; L. 1993, ch. 46, § 1; L. 1994, ch. 150, § 1; L. 2002, ch. 176, § 1; July 1.



12-1927 Annual budget; hearing; notice; tax levy; increase in levy, subject to protest; annual audit, when required.

12-1927. Annual budget; hearing; notice; tax levy; increase in levy, subject to protest; annual audit, when required. (a) The recreation commission shall prepare an annual budget for the operation of the recreation system. Prior to the certification of its budget to the city or school district, the recreation commission shall meet for the purpose of answering and hearing objections of taxpayers relating to the proposed budget and for the purpose of considering amendments to such proposed budget. The recreation commission shall give at least 10 days' notice of the time and place of the meeting by publication in a weekly or daily newspaper having a general circulation in the taxing district. Such notice shall include the proposed budget and shall set out all essential items in the budget except such groupings as designated by the director of accounts and reports on a special publication form prescribed by the director of accounts and reports and furnished with the regular budget form. The public hearing required to be held herein shall be held not less than 10 days prior to the date on which the recreation commission is required to certify its budget to the city or school district. After such hearing the budget shall be adopted or amended and adopted by the recreation commission. In order to provide funds to carry out the provisions of this act and to pay a portion of the principal and interest on bonds issued pursuant to K.S.A. 12-1774, and amendments thereto, the recreation commission shall annually, not later than August 1 of any year, certify its budget to such city or school district which shall levy a tax sufficient to raise the amount required by such budget on all the taxable tangible property within the taxing district. Each year a copy of the budget adopted by the recreation commission shall be filed with the city clerk in the case of a city-established recreation system or with the clerk of the school district in the case of a school district-established recreation system or with the clerk of the taxing district in the case of a jointly established recreation system. A copy of such budget also shall be filed with the county clerk of the county in which the recreation system is located. If the recreation system is located in more than one county, a copy of the budget shall be filed with the clerk of the county in which the greater portion of the assessed valuation of the recreation system is located. The city or school district shall not be required to levy a tax in excess of the maximum tax levy set by the city or school district by current resolution. In the case of a new recreation commission established under the provisions of this act, such levy shall not be required to exceed one mill. Whenever the recreation commission determines that the tax currently being levied for the commission, as previously established by the city or school district, is insufficient to operate the recreation system and the commission desires to increase the mill levy above the current levy, the commission shall request that the city or school district authorize an increase by adopting a resolution declaring it necessary to increase the annual levy. The city or school district may authorize the increase by resolution, but such increase shall not exceed one mill per year. The maximum annual mill levy for the recreation commission general fund shall not exceed a total of four mills.

(b) Any resolution adopted under subsection (a) shall state the total amount of the tax to be levied for the recreation system and shall be published once each week for two consecutive weeks in the official newspaper of the taxing district. Whereupon, such annual levy in an amount not to exceed the amount stated in the resolution may be made for the ensuing budget year and each successive budget year unless a petition requesting an election upon the proposition to increase the tax levy in excess of the current tax levy, signed by at least 5% of the qualified voters of the taxing district, is filed with the county election officer within 30 days following the date of the last publication of the resolution. In the event a valid petition is filed, no such increased levy shall be made without such proposition having been submitted to and having been approved by a majority of the voters of the taxing district voting at an election called and held thereon. All such elections shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne by the recreation commission. Such taxes shall be levied and collected in like manner as other taxes, which levy the city or school district shall certify, on or before August 25 of each year, to the county clerk who is hereby authorized and required to place the same on the tax roll of the county to be collected by the county treasurer and paid over by the county treasurer to the ex officio treasurer of the recreation commission.

(c) The tax levy provided in this section shall not be considered a levy of such city or school district under any of the statutes of this state, but shall be in addition to all other levies authorized by law and, with respect to any such levy made for the first time in 1989, shall not be subject to the provisions of K.S.A. 79-5021 et seq., and amendments thereto.

(d) (1) At any time after the making of the first tax levy pursuant to this act, the amount of such tax levy may be reduced by a majority of the voters of the taxing district voting at an election called pursuant to a petition and conducted in the same manner as that prescribed by subsection (b). The authority of any recreation commission in existence on the effective date of this act or any recreation commission established under the provisions of this act to operate and conduct its activities may be revoked in any year following the third year of its operation by a majority of the voters of the taxing district voting at an election called pursuant to a petition and conducted in the same manner as that prescribed by subsection (b). If the petition submitted is for the purpose of reducing the mill levy, it shall state the mill levy reduction desired. Upon revocation, all property and money belonging to the recreation commission shall become the property of the taxing authority levying the tax for the commission, and the recreation commission shall be dissolved. In the event the authority of a recreation commission is revoked pursuant to this subsection, the taxing authority may continue to levy a tax in the manner prescribed by the petition language for the purpose of paying any outstanding obligations of the recreation commission which exist on the date such authority is revoked. The authority to levy a tax for this purpose shall continue only as long as such outstanding obligations exist.

(2) If the recreation district whose authority is revoked owns any real property at the time of such revocation, title to such real property shall revert to the taxing authority.

(e) All financial records of the recreation commission shall be audited as provided in K.S.A. 75-1122, and amendments thereto, and a copy of such annual audit report shall be filed with the governing body of the city or school district, or both, in the case of a jointly established recreation system. A copy of such audit also shall be filed with the county clerk of the county in which the recreation system is located. If the recreation system is located in more than one county, a copy of the budget shall be filed with the clerk of the county in which the greater portion of the assessed valuation of the recreation system is located. The cost of each audit shall be borne by the recreation commission.

History: L. 1987, ch. 71, § 6; L. 1989, ch. 63, § 1; L. 1993, ch. 46, § 2; L. 1994, ch. 150, § 2; L. 2002, ch. 176, § 2; July 1.



12-1928 Powers of recreation commission.

12-1928. Powers of recreation commission. Every recreation commission appointed pursuant to this act shall have the power to:

(a) Make and adopt rules and regulations for the operation of the recreation system;

(b) conduct the activities of the recreation system on any property under its custody and management, or, with proper consent, on any other public property and upon private property with the consent of the owners;

(c) receive any gift or donation from any source;

(d) receive, accept and administer any money appropriated or granted to it by the state or federal government or any agency thereof;

(e) purchase insurance. The city or school district to which the recreation commission certifies its budget shall levy an annual tax upon all taxable tangible property within the taxing district in an amount necessary to pay for insurance purchased for those purposes authorized by K.S.A. 75-6111, and amendments thereto, and to pay a portion of the principal and interest on bonds issued pursuant to K.S.A. 12-1774, and amendments thereto, except that no levy shall be made under this subsection which, when coupled with any levy made pursuant to subsection (j), is in excess of one mill without the approval of the city or school district. Taxes levied pursuant to this subsection shall be in addition to all other taxes authorized or limited by K.S.A. 12-1927, and amendments thereto, or any other provisions of law;

(f) sue and be sued;

(g) enter contracts;

(h) enter lease agreements for real and personal property. The term of any such lease shall not exceed 10 years. Any such lease agreement shall be subject to the approval of the city or school district to which the recreation commission certifies its budget;

(i) employ a superintendent of recreation and any other employees which may be necessary for proper operation of the recreation system;

(j) create and establish employee benefits contribution funds for the purpose of paying the employer's share of any employee benefits, exclusive of any salaries, wages or other direct payments to such employees, as may be prescribed in the resolution creating such funds. The recreation commission may receive and place in such funds any moneys from any source whatsoever which may be lawfully utilized for the purposes stated in the resolution creating such funds, including the proceeds of tax levies authorized by law for such purposes. The city or school district to which is certified the budget of any recreation commission which has established employee benefits contribution funds pursuant to this subsection shall levy an annual tax upon all taxable tangible property within the taxing district in an amount determined by the recreation commission to be necessary for the purposes for which such funds were created and to pay a portion of the principal and interest on bonds issued pursuant to K.S.A. 12-1774, and amendments thereto, except that no levy shall be made under this subsection which, when coupled with any levy made pursuant to subsection (e), is in excess of one mill without the approval of the city or school district. Taxes levied pursuant to this subsection shall be in addition to all other taxes authorized or limited by K.S.A. 12-1927, and amendments thereto, or any other provisions of law. For the purposes of this subsection, employee benefits shall include social security as provided by subsection (c) of K.S.A. 40-2305, and amendments thereto, workers' compensation as provided by K.S.A. 44-505c, and amendments thereto, unemployment compensation as provided by K.S.A. 44-710a, and amendments thereto, health insurance and retirement benefits;

(k) establish a petty cash fund. The amount of moneys in a petty cash fund shall not exceed $1,000 at any one time;

(l) acquire title to personal property by purchase, bequest, gift or other donation and acquire title to real property by devise, gift or other donation. Whenever property owned by a recreation commission is sold, the proceeds shall be used for recreation purposes;

(m) make improvements for recreation system purposes; and

(n) perform any other acts necessary to carry out the provisions of this act.

History: L. 1987, ch. 71, § 7; L. 1989, ch. 64, § 1; L. 1994, ch. 150, § 3; L. 2002, ch. 176, § 3; L. 2009, ch. 106, § 1; Apr. 30.



12-1929 Combining operation of park system and public recreation system; protest election; jointly operated systems; transfer of property.

12-1929. Combining operation of park system and public recreation system; protest election; jointly operated systems; transfer of property. (a) Whenever the governing body of any city which has established a recreation system deems it advisable to combine the operation and administration of its park system and its recreation system, it shall publish a notice of its intention to combine the two systems and establish a single department. Such notice shall be published once each week for two consecutive weeks in the official city newspaper and if within 30 days after the last publication of the notice a petition signed by at least 5% of the qualified voters of the city requesting an election upon such question, an election shall be called and held thereon. Such election shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne by the city. If no protest or no sufficient protest is filed or if an election is held and the proposition carries by a majority of those voting thereon, the governing body, by ordinance, may provide for the combining of its park system and its recreation system and the establishment of a combined park and recreation department. All property under the control or jurisdiction of either of such systems, upon the combination of the same, shall be transferred to such department which shall administer the city's park and recreation system. The governing body shall provide by ordinance for such officers and employees which may be necessary for the proper operation of the department who shall be appointed or employed in the manner provided for other officers and employees of the city.

(b) Whenever the governing body of a city in which a recreation system which was established by a school district or by a school district and city acting jointly, wishes to combine the city park system with the recreation system into a single city park and recreation department, the governing bodies of both, if they agree to such combination, jointly shall publish notice of the intention to combine the two systems into a single city department of parks and recreation. Such notice shall be published once each week for two consecutive weeks in the official city newspaper and if within 30 days after the last publication of a petition signed by at least 5% of the qualified voters of the city requesting an election upon such question, an election shall be called and held thereon. Such election shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne equally by the city and the school district. If no protest or no sufficient protest is filed or if an election is held and the proposition carries by a majority of those voting thereon, the governing body, by ordinance, may provide for the combining of its park system and its recreation system and the establishment of a combined park and recreation department. All property under the control or jurisdiction of either of such systems, upon the combination of the same, shall be transferred to the department which shall administer the city's park and public recreation system. The governing body shall provide by ordinance for such officers and employees which may be necessary for the proper operation of the department who shall be appointed or employed in the manner provided for other officers and employees of the city.

History: L. 1987, ch. 71, § 8; July 1.



12-1930 Same; park and recreation advisory board; membership; appointment; term.

12-1930. Same; park and recreation advisory board; membership; appointment; term. The governing body of any city which exercises the provisions of K.S.A. 12-1929, by ordinance, shall provide for the creation of a park and recreation advisory board to be appointed by the governing body of the city. The members of the recreation commission at the time of such combination shall constitute the initial park and recreation advisory board. Members shall serve upon such park and recreation advisory board for the term for which they were appointed to the recreation commission and upon the expiration of the term of any member, appointment shall be made to fill such position for a term of four years. In addition, where the recreation system was being operated by a school district or a school district and city acting jointly prior to combining the park and recreation systems, the city governing body shall appoint two members of the board of education of such school district to the park and recreation advisory board, and such members shall serve for terms concurrent with their terms as members of the board of education.

History: L. 1987, ch. 71, § 9; July 1.



12-1931 Same; reference of matters to board; reports and recommendations; action by city governing body.

12-1931. Same; reference of matters to board; reports and recommendations; action by city governing body. The governing body of any city having established a park and recreation advisory board pursuant to K.S.A. 12-1930 shall refer all major proposals and propositions for the construction, reconstruction and improvement of public parks and recreational facilities including the acquisition of land for park purposes, the acquisition of major recreational equipment and facilities and the institution of new programs in the recreational system to such board. Such board shall make reports and recommendations to the governing body on all matters referred to it and any further recommendations as deemed advisable. Such reports shall be made within a time fixed by the governing body at the time the proposal or proposition is submitted to the board and no action shall be taken thereafter by the governing body upon any such proposal or proposition until the reports and recommendations thereon have been received from the board. The governing body of the city shall take action upon the reports and recommendations received from the advisory board within 30 days after their receipt. The governing body may extend the time as it deems necessary to give the matter further attention before action is taken.

History: L. 1987, ch. 71, § 10; July 1.



12-1932 Same; transfer of funds; tax levy, use of proceeds.

12-1932. Same; transfer of funds; tax levy, use of proceeds. Upon the establishment of a combined park and recreation department, the current operating fund of or budgeted for the two systems shall be transferred to the credit of the combined park and recreation department but shall be maintained in two individual funds which shall be used for the purpose for which levied. Thereafter, levies made for the purpose of financing the operation of the park and recreation department and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, shall be made annually upon all taxable tangible property in the city.

History: L. 1987, ch. 71, § 11; July 1.



12-1933 Termination of joint recreation commission by agreement; establishment of recreation department; protest; tax levy.

12-1933. Termination of joint recreation commission by agreement; establishment of recreation department; protest; tax levy. As an alternative to the procedure provided by K.S.A. 12-1929, and amendments thereto, the governing body of any city may authorize by ordinance that an agreement be entered into by such governing body with the governing body of any school district located in such city to terminate the recreation commission jointly established by such city and school district and to establish a recreation division within an existing department of the city government or to establish a recreation department of the city government.  Such ordinance shall provide that such agreement may include provisions for the use of school property for recreation purposes. Such ordinance shall be published once each week for two consecutive weeks in the official city newspaper and if within 30 days after the last publication of a petition signed by at least 5% of the qualified voters of the city requesting an election upon such question, an election shall be called and held thereon. Such election shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne equally by the city and the school district. If no protest or no sufficient protest is filed or if an election is held and the proposition is approved by a majority of those voting thereon, such city shall be authorized to establish such recreation division or department and may make a tax levy in an amount not to exceed four mills upon all taxable tangible property of the city for recreation purposes and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

No levy in excess of three mills shall be made under the authority of this section until the governing body shall have adopted a resolution authorizing the making of the levy in excess of three mills.  Such resolution shall state the purpose for which the levy in excess of three mills is to be made and shall be published once in the official city newspaper. Whereupon such annual levy in an amount not to exceed the amount stated in the resolution may be made for the ensuing budget year and each successive budget year unless a petition requesting an election upon the proposition to increase the tax levy in excess of the current tax levy, signed by not less than 5% of the qualified voters of the city, is filed with the city clerk within 30 days following publication of the resolution. In the event a valid petition is filed, no such increased levy shall be made without such proposition having been submitted to and having been approved by a majority of the qualified voters of the city voting thereon. Such election shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne by the city.

History: L. 1987, ch. 71, § 12; L. 1990, ch. 66, § 18; May 31.



12-1934 Issuance of no-fund warrants in operating joint recreation system, when.

12-1934. Issuance of no-fund warrants in operating joint recreation system, when. The board of education of any unified school district previously authorized and making an annual tax levy pursuant to K.S.A. 12-1925, and amendments thereto, for the purpose of establishing, maintaining and conducting a joint recreation system which as a result of a clerical error of a county clerk will not receive the proceeds from such levy for the calendar year 1993, is hereby authorized to issue no-fund warrants in an amount not to exceed the amount which would have been raised from such levy. Such no-fund warrants shall be issued by the board in the manner and form and shall bear interest and be redeemable in the manner prescribed by K.S.A. 79-2940, and amendments thereto, except that they may be issued without the approval of the state board of tax appeals, and without the notation required by such section. The board shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon.

History: L. 1993, ch. 73, § 1; L. 2008, ch. 109, § 34; L. 2014, ch. 141, § 28; July 1.



12-1936 Termination of school recreation system; conversion to city recreation system; mill levy; governing body.

12-1936. Termination of school recreation system; conversion to city recreation system; mill levy; governing body. (a) The governing body of any school district the boundaries of which are located entirely within the corporate limits of a city that previously established a recreation system and the governing body of the city within which such school district is located may take joint action to initiate the conversion of the existing recreation system to a city recreation system by adopting a joint ordinance and resolution proposing to change the existing school district recreation system to a city recreation system and authorizing publication of a notice of intent to do so. Such notice of intent shall be published once each week for two consecutive weeks in the official city newspaper, and, if within 30 days after the last publication of the notice a petition is signed by at least 5% of the qualified voters of the city requesting an election upon such question, an election shall be called and held thereon. Such election shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne equally by the school district and the city. If no protest or no sufficient protest is filed or if an election is held and the proposition carries by a majority of those voting thereon, the governing bodies of the school district and the city, by joint resolution and ordinance, may provide for the conversion of the existing school district recreation system to a city recreation system effective as of the next succeeding July 1 subsequent to the publication of the notice of intent or the date of the election, whichever is later.

(b) The mill levy rate for a recreation commission established under subsection (a) shall not be subject to the one mill levy limitation for a new recreation system established in K.S.A. 12-1927, and amendments thereto.

(c) Any conversion of an existing school district recreation system to a city recreation system under subsection (a) shall provide for the transfer of the assets of the existing school district recreation system to the city recreation system, the assumption of the liabilities of the existing school district recreation system by the city recreation system and thereafter maintain and continue the operations of the city recreation system.

(d) In connection with the conversion of a school district recreation system to a city recreation system under subsection (a), the members of the school district recreation commission shall serve the balance of their respective terms in office as members of the city recreation commission and, upon the expiration thereof, the members of the city recreation commission shall be appointed by the governing body of the city.

History: L. 2012, ch. 126, § 2; July 1.






Article 20 FRANCHISES

12-2001 Granting of franchises; certain provisions declared void; purposes; conditions; assessment of fees.

12-2001. Granting of franchises; certain provisions declared void; purposes; conditions; assessment of fees. (a) The governing body of any city may permit any person, firm or corporation to:

(1) Manufacture, sell and furnish artificial or natural gas light and heat; electric light, water, power or heat; or steam heat to the inhabitants;

(2) build street railways, to be operated over and along or under the streets and public grounds of such city;

(3) lay pipes, conduits, cables and all appliances necessary for the construction, operation of gas and electric-light or steam-heat plants;

(4) lay pipes, conduits, cables and all appliances necessary for the construction and operation of electric railways or bus companies;

(5) lay pipes for the operation of a water plant for the distribution or furnishing of water over, under and along the streets and alleys of such city; or

(6) use the streets in the carrying on of any business which is not prohibited by law.

(b) If the governing body of a city permits any activity specified in subsection (a), the granting of permission to engage in the activity shall be subject to the following:

(1) All contracts granting or giving any such original franchise, right or privilege, or extending or renewing or amending any existing grant, right, privilege or franchise, to engage in such an activity shall be made by ordinance, and not otherwise.

(2) No contract, grant, right, privilege or franchise to engage in such an activity, now existing or hereafter granted, shall be extended for any longer period of time than 20 years from the date of such grant or extension.

(3) No person, firm or corporation shall be granted any exclusive franchise, right or privilege whatever.

(4) The governing body of any city, at all times during the existence of any contract, grant, privilege or franchise to engage in such an activity, shall have the right by ordinance to fix a reasonable schedule of maximum rates to be charged such city and the inhabitants thereof for gas, light and heat, electric light, power or heat, steam heat or water; the rates of fare on any street railway or bus company; or the rates charged any such city, or the inhabitants thereof, by any person, firm or corporation operating under any other franchise under this act. The governing body at no time shall fix a rate which prohibits such person, firm or corporation from earning a reasonable rate upon the fair value of the property used and useful in such public service. In fixing and establishing such fair value, the value of such franchise, contract and privilege given and granted by the city to such person, firm or corporation shall not be taken into consideration in ascertaining the reasonableness of the rates to be charged to the inhabitants of such city.

(5) No such grant, right, privilege or franchise shall be made to any person, firm, corporation or association unless it provides for adequate compensation or consideration therefor to be paid to such city, and regardless of whether or not other or additional compensation is provided for such grantee shall pay such fixed charge as may be prescribed in the franchise ordinance. Such fixed charge may consist of a percentage of the gross receipts derived from the service permitted by the grant, right, privilege or franchise from consumers or recipients of such service located within the corporate boundaries of such city, and, in case of public utilities or common carriers situated and operated wholly or principally within such city, or principally operated for the benefit of such city or its people, from consumers or recipients located in territory immediately adjoining such city and not within the boundaries of any other incorporated city; and in such case such city shall make and report to the governing body all such gross receipts once each month, or at such other intervals as stipulated in the franchise ordinance and pay into the treasury the amount due such city at the time the report is made. The governing body shall also have access to and the right to examine, at all reasonable times, all books, receipts, files, records and documents of any such grantee necessary to verify the correctness of such statement and to correct the same, if found to be erroneous. If such statement of gross receipts is incorrect, then such payment shall be made upon such corrected statement.

On and after the effective date of the act, any provision for compensation or consideration, included in a franchise granted pursuant to this section which is established on the basis of compensation or consideration paid by the utility under another franchise, is hereby declared to be contrary to the public policy of this state and shall be void and unenforceable. Any such provision, included in a franchise granted pursuant to this section and in force on the effective date of this act which requires payments to the city by a utility to increase by virtue of the compensation or consideration required to be paid under a franchise granted by another city to the utility's predecessor in interest, is hereby declared to be contrary to the public policy of this state and shall be void and unenforceable.

(6) No such right, privilege or franchise shall be effective until the ordinance granting the same has been adopted as provided by law.

All expense of publishing any ordinance adopted pursuant to this section shall be paid by the proposed grantee.

(7) All contracts, grants, rights, privileges or franchises for the use of the streets and alleys of such city, not herein mentioned, shall be governed by all the provisions of this act, and all amendments, extensions or enlargements of any contract, right, privilege or franchise previously granted to any person, firm or corporation for the use of the streets and alleys of such city shall be subject to all the conditions provided for in this act for the making of original grants and franchises. The provisions of this section shall not apply to railway companies for the purpose of reaching and affording railway connections and switch privileges to the owners or users of any industrial plants, or for the purpose of reaching and affording railway connections and switch privileges to any agency or institution of the state of Kansas.

(c) As used in this act:

(1) "Access line" shall mean and be limited to retail billed and collected residential lines; business lines; ISDN lines; PBX trunks and simulated exchange access lines provided by a central office based switching arrangement where all stations served by such simulated exchange access lines are used by a single customer of the provider of such arrangement. Access line may not be construed to include interoffice transport or other transmission media that do not terminate at an end user customer's premises, or to permit duplicate or multiple assessment of access line rates on the provision of a single service or on the multiple communications paths derived from a billed and collected access line. Access line shall not include the following: Wireless telecommunications services, the sale or lease of unbundled loop facilities, special access services, lines providing only data services without voice services processed by a telecommunications local exchange service provider or private line service arrangements.

(2) "Access line count" means the number of access lines serving consumers within the corporate boundaries of the city on the last day of each month.

(3) "Access line fee" means a fee determined by a city, up to a maximum as set out in this act and amendments thereto, to be used by a telecommunications local exchange service provider in calculating the amount of access line remittance.

(4) "Access line remittance" means the amount to be paid by a telecommunications local exchange service provider to a city, the total of which is calculated by multiplying the access line fee, as determined in the city, by the number of access lines served by that telecommunications local exchange service provider within that city for each month in that calendar quarter.

(5) "Commission" means the state corporation commission.

(6) "Gross receipts" means only those receipts collected from within the corporate boundaries of the city enacting the franchise and which are derived from the following: (A) Recurring local exchange service for business and residence which includes basic exchange service, touch tone, optional calling features and measured local calls; (B) recurring local exchange access line services for pay phone lines provided by a telecommunications local exchange service provider to all pay phone service providers; (C) local directory assistance revenue; (D) line status verification/busy interrupt revenue; (E) local operator assistance revenue; and (F) nonrecurring local exchange service revenue which shall include customer service for installation of lines, reconnection of service and charge for duplicate bills. All other revenues, including, but not limited to, revenues from extended area service, the sale or lease of unbundled network elements, nonregulated services, carrier and end user access, long distance, wireless telecommunications services, lines providing only data service without voice services processed by a telecommunications local exchange service provider, private line service arrangements, internet, broadband and all other services not wholly local in nature are excluded from gross receipts. Gross receipts shall be reduced by bad debt expenses. Uncollectible and late charges shall not be included within gross receipts. If a telecommunications local exchange service provider offers additional services of a wholly local nature which if in existence on or before July 1, 2002, would have been included with the definition of gross receipts, such services shall be included from the date of the offering of such services in the city.

(7) "Local exchange service" means local switched telecommunications service within any local exchange service area approved by the state corporation commission, regardless of the medium by which the local telecommunications service is provided. The term local exchange service shall not include wireless communication services.

(8) "Telecommunications local exchange service provider" means a local exchange carrier as defined in subsection (h) of K.S.A. 66-1,187, and amendments thereto, and a telecommunications carrier as defined in subsection (m) of K.S.A. 66-1,187, and amendments thereto, which does, or in good faith intends to, provide local exchange service. The term telecommunications local exchange service provider does not include an interexchange carrier that does not provide local exchange service, competitive access provider that does not provide local exchange service or any wireless telecommunications local exchange service provider.

(9) "Telecommunications services" means providing the means of transmission, between or among points specified by the user, of information of the user's choosing, without change in the form or content of the information as sent and received.

(d) A city may require a telecommunications local exchange service provider which intends to provide local exchange service in that city, to enter into a valid contract franchise ordinance enacted pursuant to this act. Compensation for the contract franchise ordinance shall be established pursuant to subsection (j). A contract franchise complying with the provisions of this act shall be deemed reasonable and shall be adopted by the governing body of a city absent a compelling public interest necessitated by public health, safety and welfare. A contract franchise must be competitively neutral and may not be unreasonable or discriminatory. No telecommunications contract franchise ordinance shall be denied or revoked without reasonable notice and an opportunity for a public hearing before the city governing body. A city governing body's denial or revocation of a contract franchise ordinance may be appealed to a district court.

(e) If the governing body of a city requires a contract franchise as specified in subsection (d), the contract franchise shall be subject to the following:

(1) All contracts granting or giving any such original contract franchise, right or privilege or extending, renewing or amending any existing grant, right, privilege or franchise, to engage in such an activity shall be made by ordinance and not otherwise;

(2) no contract, grant, right, privilege or contract franchise to engage in such an activity, now existing or hereafter granted, shall be extended for any longer period of time than 20 years from the date of such grant or extension;

(3) no telecommunications local exchange service provider shall be granted any exclusive contract franchise, right or privilege whatever;

(4) no such right, privilege or contract franchise shall be effective until the ordinance granting the same has been adopted as provided by law. All expense of publishing any ordinance adopted pursuant to this section shall be paid by the proposed grantee; and

(5) no city shall have the authority or jurisdiction to regulate telecommunications local exchange service providers based upon the content, nature or type of telecommunications service or signal to be provided or the quality of service provided to customers.

(f) A franchisee shall make and report to the governing body once each quarter, or at such other intervals as stipulated in the contract franchise ordinance, the compensation collected and pay into the treasury the amount due such city at the time the report is made.

(g) A city may assess a one-time application fee to recover its costs associated with the review and approval of a contract franchise provided that such application fee reimburses the city for its reasonable, actual and verifiable costs of reviewing and approving the contract franchise. An application fee must be competitively neutral and may not be unreasonable or discriminatory.

(h) Within 90 days of the receipt of a completed application for a telecommunications contract franchise, a city shall process and submit the application and contract franchise to the city's governing body, and the governing body shall take a final vote concerning such contract franchise unless the telecommunications local exchange service provider and city agree otherwise.

(i) In considering the adoption and passage of a telecommunications contract franchise ordinance, no city shall have the authority or jurisdiction to regulate telecommunications local exchange service providers based upon the content, nature or type of telecommunications service or signal to be provided, or the quality of service provided to customers.

(j) The governing body of a city may require telecommunications local exchange service providers to collect and remit to each such city an access line fee of up to a maximum of $2.00 per month per access line or a fee on gross receipts as described in subsection (j)(2). The access line fee shall be a maximum of $2.25 per month per access line in 2006; a maximum of $2.50 in 2009; a maximum of $2.75 in 2012 and thereafter.

(1) To determine an access line remittance fee, the telecommunications local exchange service provider shall calculate and remit an amount equal to the access line fee established by a city multiplied by the access line count. Such amount shall be due not later than 45 days after the end of the remittal period. The city shall have the right to examine, upon written notice to the telecommunications local exchange service provider, no more than once per calendar year, those access line count records necessary to verify the correctness of the access line count. If the access line count is determined to be erroneous, then the telecommunications local exchange service provider shall revise the access line fees accordingly and payment shall be made upon such corrected access line count. If the city and the telecommunications local exchange service provider cannot agree on the access line count, or are in dispute concerning the amounts due under this section for the payment of access line fees, either party may seek appropriate relief in a court of competent jurisdiction, and that court may impose all appropriate remedies, including monetary and injunctive relief and reasonable costs and attorney fees. All claims authorized in this section must be brought within three years of the date on which the disputed payment was due. The access line fee imposed under this section must be assessed in a competitively neutral manner, may not unduly impair competition, must be nondiscriminatory and must comply with state and federal law.

(2) As an alternative to the access line fee specified in subsection (j)(1), the governing body of a city may require telecommunications local exchange service providers to collect and remit to each such city a fee of up to a maximum of 5% of gross receipts as defined in this act. The telecommunications local exchange service provider shall calculate the gross receipts and multiply such receipts by the fee, up to a maximum of 5%, established by the city. The telecommunications local exchange service provider shall remit such fee to the city no more frequently than each quarter unless the telecommunications local exchange service provider agrees otherwise, and not later than 45 days after the end of the remittal period. The city shall have the right to examine, upon written notice to the telecommunications local exchange service provider, no more than once per calendar year, those records necessary to verify the correctness of the gross receipts fee. If the gross receipts fee is determined to be erroneous, then the telecommunications local exchange service provider shall revise the gross receipts fee accordingly and payment shall be made upon such corrected gross receipts fee. If the city and the telecommunications local exchange service provider cannot agree on the gross receipts fee, or are in dispute concerning the amounts due under this section for the payment of gross receipts fees, either party may seek appropriate relief in a court of competent jurisdiction, and that court may impose all appropriate remedies, including monetary and injunctive relief, reasonable costs and attorney fees. All claims authorized in this section must be brought within three years of the date on which the disputed payment was due. The gross receipts fee imposed under this section must be assessed in a competitively neutral manner, may not unduly impair competition, must be nondiscriminatory and must comply with state and federal law.

(k) Notwithstanding any other provision of this act, payment by a telecommunications local exchange service provider that complies with the terms of an unexpired franchise ordinance that applies to the provider satisfies the payment attributable to the provider required by this act.

(l) Beginning January 1, 2004, and every 36 months thereafter, a city, subject to the public notification procedures set forth in subsection (m), may elect to adopt an increased access line fee or gross receipts fee subject to the provisions and maximum fee limitations contained in this act or may choose to decline all or any portion of any increase in the access line fee.

(m) Adoption of an increased access line fee or gross receipts fee by a city shall not become effective until the following public notification procedures occur: (1) Notice of the new fee has been provided at a regular meeting of the governing body; (2) immediately thereafter, notification of the new fee shall be published in the official city paper once a week for two consecutive weeks; and (3) sixty days have passed from the date of the regular meeting of the governing body at which the new fee was proposed. If, during the period of public notification of the new fee or prior to the expiration of 60 days from the date of the regular meeting of the governing body at which the new fee was proposed, 20% of the qualified voters of such city voting for mayor, or in case no mayor is elected then the commissioner or council member receiving the highest number of votes at the last preceding city election, present a petition to the governing body asking that the new fee be submitted to popular vote, the mayor of the city shall issue a proclamation calling for an election for that purpose. Such election shall be held in conjunction with the next available general election. The proclamation calling such election shall specifically state that such election is called for the adoption of the new fee, and the new fee shall be set out in full in the proclamation. The proclamation shall be published once each week for two consecutive weeks in the official city newspaper, and the last publication shall not be less than 30 days before the day upon which the election is held. If, at the election the majority of votes cast shall be for the new fee, the new fee shall thereupon become effective. If a majority of the votes cast at the election are against the new fee, the new fee shall not become effective and shall be void.

(n) A city may require a telecommunications local exchange service provider to collect or remit an access line fee or a gross receipts fee to such city on those access lines that have been resold to another telecommunications local exchange service provider, but in such case the city shall not collect an access line fee or gross receipts fee from the reseller telecommunications local exchange service provider and shall not require the reseller to enter into a contract franchise ordinance pursuant to subsection (d).

(o) A city may not impose the following regulations on telecommunications local exchange service providers:

(1) Requirement that particular business offices or other telecommunications facilities be located in the city;

(2) requirement for filing reports and documents that are not reasonably related to the collection of compensation pursuant to this act;

(3) requirement for inspection of the business records of a telecommunications local exchange service provider except to the extent necessary to conduct the review of the records related to the access line count or gross receipts fee as provided for in this act;

(4) requirement for city approval of transfers of ownership or control of the business or assets of a telecommunications local exchange service provider except that a city may require that such provider maintain current point of contact information and provide notice of a transfer within a reasonable time; and

(5) requirement concerning the provisioning or quality of services, facilities, equipment or goods in-kind for use by the city, political subdivision or any other telecommunications local exchange service provider or public utility.

(p) Information provided to municipalities and political subdivisions under this act shall be governed by confidentiality procedures in compliance with K.S.A. 45-215 and 66-1220a et seq., and amendments thereto.

(q) Except as otherwise provided, this act does not affect the validity of a franchise agreement or contract ordinance with a telecommunications local exchange service provider so long as the franchise agreement or contract ordinance does not include a linear foot charge and/or a minimum fee, was enacted prior to the effective date of this act, and was agreed to by the telecommunications local exchange service provider. Under such circumstances, a city may continue to enforce a previously enacted franchise agreement or contract ordinance and to collect franchise fees and other charges under that franchise agreement or contract ordinance until the date on which the agreement or ordinance expires by its own terms or is terminated in accordance with the terms of this act. Notwithstanding any other provision hereof, where such a franchise agreement or contract ordinance exists between a city and a telecommunications local exchange service provider prior to the effective date of this act, during the term of such existing franchise agreement or contract ordinance the city must offer to new applicants franchise agreements or contract franchises whose terms and conditions are as a whole competitively neutral and nondiscriminatory, as compared to such existing agreement.

(r) Without prejudice to a telecommunications local exchange service provider's other rights and authorities, a telecommunications local exchange service provider which is assessed, collects and remits an application fee, access line fee or gross receipts fee assessed by a city shall add to its end-user customer's bill, statement or invoice a surcharge equal to the pro rata share of any such fees.

(s) Subsections (c) through (r) apply only to telecommunications local exchange service providers.

History: L. 1945, ch. 98, § 1; L. 1949, ch. 119, § 1; L. 1953, ch. 70, § 1; L. 1976, ch. 83, § 1; L. 1981, ch. 173, § 28; L. 1985, ch. 71, § 2; L. 2002, ch. 32, § 1; July 1.



12-2002 Same; act not to affect 12-824.

12-2002. Same; act not to affect 12-824. This act shall not be construed either to affect the jurisdiction of the corporation commission or to prevent any electric or gas utility from obtaining a franchise under the terms of K.S.A. 12-824, or any amendments thereto.

History: L. 1953, ch. 70, § 2; June 30.



12-2003 Franchise provision for billing and collection of sewer service charges by water corporation; compensation; obligation of company.

12-2003. Franchise provision for billing and collection of sewer service charges by water corporation; compensation; obligation of company. The governing body of any city may, in the granting of a franchise to a private corporation furnishing water service to its inhabitants, in addition to the other provisions authorized by law, impose a provision in such franchise that the water corporation shall bill and collect sewer service charges lawfully established by the city, including a provision that the corporation shall discontinue water service to any customer using or required by law to use the sanitary sewer system of the city under stated conditions; and such a corporation shall have authority to collect such charges and to discontinue water service as provided in the franchise. The franchise shall not require the billing and collecting of such sewer service charges  without making provision for payment by the city to the water corporation of such compensation as shall reimburse the corporation for its expenses in billing and collecting such sewer service charges: Provided, That no obligation shall be imposed on the water corporation to bring any action at law to enforce collection of such charges.

History: L. 1959, ch. 88, § 1; March 6.



12-2004 Same; obligations of city.

12-2004. Same; obligations of city. If a city shall impose the provisions authorized by K.S.A. 12-2003, the city shall thereby be deemed to have agreed to hold and save harmless the water corporation from any loss or liability not occasioned by the negligence of such corporation in billing and collecting such sewer service charges, and the city shall defend the water corporation at the expense of the city in any action at law or in equity that may be brought against the water corporation arising out of or claimed to have arisen out of the billing and collection of sewer service charges pursuant to the terms of the franchise.

History: L. 1959, ch. 88, § 2; March 6.



12-2005 Same; application of act.

12-2005. Same; application of act. This act shall apply to the granting of an original franchise or any renewal or extension of any existing franchise.

History: L. 1959, ch. 88, § 3; March 6.



12-2006 Cable television service; regulation.

12-2006. Cable television service; regulation. The furnishing of cable television service by means of facilities in place in the public ways, streets and alleys is hereby declared to be a private business affected with such a public interest by reason of its use of the public ways, alleys and streets so as to require that it be reasonably regulated by cities. Every city is hereby authorized and empowered by ordinance to permit or prohibit the operation of all businesses furnishing cable television service within its corporate limits. Each city shall supervise and regulate all cable television service businesses operating within its corporate limits so far as may be necessary to prevent such operation and service from having detrimental consequences to the public interest, and for this purpose may promulgate and enforce such reasonable rules and regulations as it may deem necessary with reference to commencement of operation, territory of operation, the extension of service equitably to all parts of the franchise area, abandonment of facilities, elimination of unjust discrimination among subscribers, financial responsibility, insurance covering personal injury and property damage, safety of equipment, use of streets, alleys, dedicated easements and other public places, and reasonable grounds for forfeiture of franchise rights.

History: L. 1972, ch. 49, § 1; March 24.



12-2007 Franchises; installation; term.

12-2007. Franchises; installation; term. It shall be unlawful for any person, firm or corporation acting in its own behalf or under a lease with or pole contract from any public utility to construct, install, operate or maintain a cable television service in, on, over, under, upon, across, from and along the streets, alleys, sidewalks, public property and public ways within the corporate limits of any city without first obtaining, from such city involved, a franchise authorizing the same under such reasonable conditions as the circumstances may require; and the governing bodies of such cities are hereby authorized to grant or extend one or more such franchises for a term of not to exceed twenty (20) years from the date of such grant or extension; and no person, firm or corporation shall ever be granted an exclusive franchise. No franchise shall be granted or extended unless a public hearing shall be held following at least one week's notice in the official city newspaper.

History: L. 1972, ch. 49, § 2; March 24.



12-2008 Rates, charges, delinquency fees.

12-2008. Rates, charges, delinquency fees. (a) Every applicant for a franchise, upon request of the city, shall file with the city a schedule of its proposed rates and charges for its proposed services. Such rates and charges may be established as maximum rates for such services by the original franchise and if so established may not be exceeded without the approval of the governing body of the city.

(b) A cable television provider may impose a monthly fee for any delinquent balance owed by a subscriber of cable television or related services, subject to the following:

(1) At least 10 days before the date the fee is imposed, the subscriber shall be given written notice, on the face of the bill or by separate notice, of: (A) The date after which the fee will be imposed if the balance is not paid; and (B) the amount of the fee that will be imposed; and

(2) the fee for delinquent payment shall not exceed 5% of the amount of the delinquent balance per month or $5 per month, whichever is greater.

History: L. 1972, ch. 49, § 3; L. 1999, ch. 62, § 1; July 1.



12-2009 Cables and equipment; map required to be filed.

12-2009. Cables and equipment; map required to be filed. Cities may by ordinance require the filing with the city by the person, firm or corporation providing cable television service of a proper map showing and describing the exact location of all of its facilities within the city streets, alleys and public ways including underground cables and equipment.

History: L. 1972, ch. 49, § 4; March 24.



12-2010 Compensation and levies by cities.

12-2010. Compensation and levies by cities. Cities, may, by ordinance, levy a franchise fee or tax, including annual fixed charges as may be prescribed in the franchise ordinance. Such fixed charge may consist of a percentage of the gross receipts derived from the service permitted by the franchise from consumers or recipients of such service located within the corporate boundaries of such city. Such levies, taxes or fees including all forms of consideration to such city and including initial lump sum payments must be reasonable and shall be generally in conformance with standards, if any, established by federal communications commission regulations or other applicable laws.

History: L. 1972, ch. 49, § 5; March 24.



12-2011 Franchise; violations of act; penalty.

12-2011. Franchise; violations of act; penalty. In the event of violation of any city franchise provision, or the provisions of this act, by any duly franchised person or entity furnishing cable television service, the municipality having granted such franchise, before taking any action to declare a forfeiture, shall serve written notice of such violation upon the franchise holder with directions to correct such violation or show cause why such violation should not be corrected at a public hearing held not less than thirty (30) days from the date of service of such written notice. Continued violation of any city franchise provision of this act may be enjoined by the district court. Any person, firm or corporation acting in its own behalf or under a lease with or pole contract from any public utility which attempts to or does construct, install, operate or maintain a cable television service in, on, over, under, upon, across, from or along the streets, alleys, sidewalks, public property and public ways within the corporate limits of any city without possessing a valid franchise from such city involved as authorized by this act shall be guilty of a class C misdemeanor. Each day such act continues shall constitute a separate offense.

History: L. 1972, ch. 49, § 6; March 24.



12-2012 Existing systems and services.

12-2012. Existing systems and services. All ordinances and existing franchises purporting to authorize persons or entities to provide cable television service in said cities shall hereinafter be deemed to be authorized and operative under the provisions of this act.

History: L. 1972, ch. 49, § 7; March 24.



12-2013 Act does not apply to public utilities.

12-2013. Act does not apply to public utilities. Nothing in this act shall apply to public utilities, including utilities regulated by the state corporation commission.

History: L. 1972, ch. 49, § 8; March 24.



12-2014 Severability.

12-2014. Severability. If any clause, paragraph, subsection or section of this act shall be held invalid, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid clause, paragraph, subsection or section.

History: L. 1972, ch. 49, § 9; March 24.



12-2015 Telecommunications providers; franchise agreements; restrictions.

12-2015. Telecommunications providers; franchise agreements; restrictions. Prior to July 1, 2002, all municipalities in the state of Kansas shall refrain from enacting or enforcing any franchise or right-of-way ordinances or agreements pursuant to chapters 12 and 17 of the Kansas Statutes Annotated, and amendments thereto, home rule powers, or any other authority, that substantially modify the relationship between telecommunications providers and municipalities as those relationships existed on January 1, 2001, except that municipalities may reach franchise or right-of-way ordinances or agreements with new telecommunications providers on terms and conditions consistent with the original provisions of ordinances or agreements between municipalities and other telecommunications providers in existence prior to December 31, 2000.

History: L. 2001, ch. 135, § 3; L. 2013, ch. 134, § 1; July 1.



12-2016 Franchise fees for electricity or natural gas; effective date in annexed areas.

12-2016. Franchise fees for electricity or natural gas; effective date in annexed areas. Fees imposed by a city under a franchise ordinance adopted pursuant to K.S.A. 12-2001 et seq., and amendments thereto, for the use of public rights-of-way of the city for the transmission or distribution of electricity or natural gas shall not become effective within an area which is annexed by the city and becomes subject to such franchise ordinance until 30 days after the city clerk provides the utility against which the fees are assessed with a certified copy of the annexation ordinance, proof of publication of the ordinance as required by law and a map of the city detailing the annexed area.

History: L. 2006, ch. 31, § 1; July 1.



12-2021 Citation.

12-2021. Citation. K.S.A. 2015 Supp. 12-2021 through 12-2026, and amendments thereto, shall be known and may be cited as the video competition act.

History: L. 2006, ch. 93, § 1; July 1.



12-2022 Definitions.

12-2022. Definitions. For purposes of the video competition act:

(a) "Cable service" is defined as set forth in 47 U.S.C. § 522(6).

(b) "Cable operator" is defined as set forth in 47 U.S.C. § 522(5).

(c) "Cable system" is defined as set forth in 47 U.S.C. § 522(7).

(d) "Competitive video service provider" means an entity providing video service that is not franchised as a cable operator in the state of Kansas as of the effective date of this act and is not an affiliate, successor or assign of such cable operator.

(e) "Franchise" means an initial authorization, or renewal of an authorization, issued by a municipality, regardless of whether the authorization is designed as a franchise, permit, license, resolution, contract, certificate, agreement or otherwise, that authorizes the construction and operation of a cable system.

(f) "Municipality" means a city or county.

(g) "Video programming" means programming provided by, or generally considered comparable to programming provided by, a television broadcast station, as set forth in 47 U.S.C. § 522(20).

(h) "Video service" means video programming services provided through wireline facilities located at least in part in the public rights-of-way without regard to delivery technology, including internet protocol technology. This definition does not include any video programming provided by a commercial mobile service provider defined in 47 U.S.C. § 332(d).

(i) "Video service authorization" means the right of a video service provider to offer video programming to any subscribers anywhere in the state of Kansas.

(j) "Video service provider" means a cable operator or a competitive video service provider.

(k) "Video service provider fee" means the fee imposed upon video service providers pursuant to K.S.A. 2015 Supp. 12-2024.

History: L. 2006, ch. 93, § 2; July 1.



12-2023 Video service application, authorization; transferability; termination; franchise; compliance not required with mandatory build-out provisions, specific technology; PEG access; emergency broadcast; franchises in effect prior to July 1, 2006; multiple service providers within a municipality; customer service requirements; denial of service based on income; service extension process; state corporation commission authorized to promulgate regulations governing application process.

12-2023. Video service application, authorization; transferability; termination; franchise; compliance not required with mandatory build-out provisions, specific technology; PEG access; emergency broadcast; franchises in effect prior to July 1, 2006; multiple service providers within a municipality; customer service requirements; denial of service based on income; service extension process; state corporation commission authorized to promulgate regulations governing application process. (a) An entity or person seeking to provide cable service or video service in this state on or after July 1, 2006, shall file an application for a state-issued video service authorization with the state corporation commission as required by this section. The state corporation commission shall promulgate regulations to govern the state-issued video service authorization application process. The state, through the state corporation commission, shall issue a video service authorization permitting a video service provider to provide video service in the state, or amend a video service authorization previously issued, within 30 calendar days after receipt of a completed affidavit submitted by the video service applicant and signed by an officer or general partner of the applicant affirming:

(1) The location of the applicant's principal place of business and the names of the applicant's principal executive officers;

(2) that the applicant has filed or will timely file with the federal communications commission all forms required by that agency in advance of offering video service in this state;

(3) that the applicant agrees to comply with all applicable federal and state statutes and regulations;

(4) that the applicant agrees to comply with all lawful and applicable municipal regulations regarding the use and occupation of public rights-of-way in the delivery of the video service, including the police powers of the municipalities in which the service is delivered;

(5) the description of the service area footprint to be served within the state of Kansas, including any municipalities or parts thereof, and which may include certain designations of unincorporated areas, which description shall be updated by the applicant prior to the expansion of video service to a previously undesignated service area and, upon such expansion, notice to the state corporation commission of the service area to be served by the applicant; including:

(A) The period of time it shall take applicant to become capable of providing video programming to all households in the applicant's service area footprint, which may not exceed five years from the date the authorization, or amended authorization, is issued; and

(B) a general description of the type or types of technologies the applicant will use to provide video programming to all households in its service area footprint, which may include wireline, wireless, satellite or any other alternative technology.

(b) The certificate of video service authorization issued by the state corporation commission shall contain:

(1) A grant of authority to provide video service as requested in the application;

(2) a statement that the grant of authority is subject to lawful operation of the video service by the applicant or its successor in interest.

(c) The certificate of video service authorization issued by the state corporation commission is fully transferable to any successor in interest to the applicant to which it is initially granted. A notice of transfer shall be filed with the state corporation commission and any relevant municipalities within 30 business days of the completion of such transfer.

(d) The certificate of video service authorization issued by the state corporation commission may be terminated by the video service provider by submitting notice to the state corporation commission.

(e) To the extent required by applicable law, any video service authorization granted by the state through the state corporation commission shall constitute a "franchise" for purposes of 47 U.S.C. § 541(b)(1). To the extent required for purposes of 47 U.S.C. §§ 521-561, only the state of Kansas shall constitute the exclusive "franchising authority" for video service providers in the state of Kansas.

(f) The holder of a state-issued video service authorization shall not be required to comply with any mandatory facility build-out provisions nor provide video service to any customer using any specific technology. Additionally, no municipality of the state of Kansas may:

(1) Require a video service provider to obtain a separate franchise to provide video service;

(2) impose any fee, license or gross receipts tax on video service providers, other than the fee specified in subsections (b) through (e) of K.S.A. 2015 Supp. 12-2024, and amendments thereto;

(3) impose any provision regulating rates charged by video service providers; or

(4) impose any other franchise or service requirements or conditions on video service providers, except that a video service provider must submit the agreement specified in subsection (a) of K.S.A. 2015 Supp. 12-2024, and amendments thereto.

(g) K.S.A. 12-2006 through 12-2011, and amendments thereto, shall not apply to video service providers.

(h) Not later than 120 days after a request by a municipality, the holder of a state-issued video service authorization shall provide the municipality with capacity over its video service to allow public, educational and governmental (PEG) access channels for noncommercial programming, according to the following:

(1) A video service provider shall not be required to provide more than two PEG access channels;

(2) the operation of any PEG access channel provided pursuant to this section shall be the responsibility of the municipality receiving the benefit of such channel, and the holder of a state-issued video service authorization bears only the responsibility for the transmission of such channel; and

(3) the municipality must ensure that all transmissions, content, or programming to be transmitted over a channel or facility by a holder of a state-issued video service authorization are provided or submitted to such video service provider in a manner or form that is capable of being accepted and transmitted by a provider, without requirement for additional alteration or change in the content by the provider, over the particular network of the video service provider, which is compatible with the technology or protocol utilized by the video service provider to deliver video services;

(i) in order to alert customers to any public safety emergencies, a video service provider shall offer the concurrent rebroadcast of local television broadcast channels, or utilize another economically and technically feasible process for providing an appropriate message through the provider's video service in the event of a public safety emergency issued over the emergency broadcast system.

(j) (1) Valid cable franchises in effect prior to July 1, 2006, shall remain in effect subject to this section. Nothing in this act is intended to abrogate, nullify or adversely affect in any way any franchise or other contractual rights, duties and obligations existing and incurred by a cable operator or competitive video service provider before the enactment of this act. A cable operator providing video service over a cable system pursuant to a franchise issued by a municipality in effect on July 1, 2006, shall comply with the terms and conditions of such franchise until such franchise expires, is terminated pursuant to its terms or until the franchise is modified as provided in this section.

(2) Whenever two or more video service providers are providing service within the jurisdiction of a municipality, a cable operator with an existing municipally issued franchise agreement may request that the municipality modify the terms of the existing franchise agreement to conform to the terms and conditions of a state-issued video service authorization. The cable operator requesting a modification shall identify in writing the terms and conditions of its existing franchise that are materially different from the state-issued video service authorization, whether such differences impose greater or lesser burdens on the cable operator. Upon receipt of such request from a cable operator, the cable operator and the municipality shall negotiate the franchise modification terms in good faith for a period of 60 days. If within 60 days, the municipality and the franchised cable operator cannot reach agreeable terms, the cable operator may file a modification request pursuant to paragraph (3).

(3) Whenever two or more video service providers are providing service within the jurisdiction of a municipality, a cable operator may seek a modification of its existing franchise terms and conditions to conform to the terms and conditions of a state-issued video service authorization pursuant to 47 U.S.C. § 545; provided, however, that a municipality's review of such request shall conform to this section. In its application for modification, a franchised cable operator shall identify the terms and conditions of its municipally issued franchise that are materially different from the terms and conditions of the state-issued video service authorization, whether such differences impose greater or lesser burdens on the cable operator. The municipality shall grant the modification request within 120 days for any provisions where there are material differences between the existing franchise and the state-issued video service authorization. No provisions shall be exempt. A cable operator that is denied a modification request pursuant to this paragraph may appeal the denial to a court of competent jurisdiction which shall perform a de novo review of the municipality's denial consistent with this section.

(4) Nothing in this act shall preclude a cable operator with a valid municipally issued franchise from seeking enforcement of franchise provisions that require the equal treatment of competitive video service providers and cable operators within a municipality, but only to the extent such cable franchise provisions may be enforced to reform or modify such existing cable franchise. For purposes of interpreting such cable franchise provisions, a state-issued video service authorization shall be considered equivalent to a municipally issued franchise; provided, however, that the enforcement of such cable franchise provisions shall not affect the state-issued video service authorization in any way.

(k) Upon 90 days notice, a municipality may require a video service provider to comply with customer service requirements consistent with 47 C.F.R. § 76.309(c) for its video service with such requirements to be applicable to all video services and video service providers on a competitively neutral basis.

(l) A video service provider may not deny access to service to any group of potential residential subscribers because of the income of the residents in the local area in which such group resides.

(m) Within 180 days of providing video service in a municipality, the video service provider shall implement a process for receiving requests for the extension of video service to customers that reside in such municipality, but for which video service is not yet available from the provider to the residences of the requesting customers. The video service provider shall provide information regarding this request process to the municipality, who may forward such requests to the video service provider on behalf of potential customers. Within 30 days of receipt, a video service provider shall respond to such requests as it deems appropriate and may provide information to the requesting customer about its video products and services and any potential timelines for the extension of video service to the customers area.

(n) A video service provider shall implement an informal process for handling municipality or customer inquiries, billing issues, service issues and other complaints. In the event an issue is not resolved through this informal process, a municipality may request a confidential, non-binding mediation with the video service provider, with the costs of such mediation to be shared equally between the municipality and provider. Should a video service provider be found by a court of competent jurisdiction to be in noncompliance with the requirements of this act, the court shall order the video service provider, within a specified reasonable period of time, to cure such noncompliance. Failure to comply shall subject the holder of the state-issued franchise of franchise authority to penalties as the court shall reasonably impose, up to and including revocation of the state-issued video service authorization. A municipality within which the video service provider offers video service may be an appropriate party in any such litigation.

History: L. 2006, ch. 93, § 3; July 1.



12-2024 Video service provider; notice; agreement; video service provider fee; percentage of gross revenues determined by municipality, limitation; audit; customer billing.

12-2024. Video service provider; notice; agreement; video service provider fee; percentage of gross revenues determined by municipality, limitation; audit; customer billing. (a) A video service provider shall provide notice to each municipality with jurisdiction in any locality at least 30 calendar days before providing video service in the municipality's jurisdiction. Within 30 days of the time notice is delivered to the municipality, the video service provider shall execute an agreement substantially similar to the following, which shall be filed with the city or county clerk and shall be effective immediately:

"[Video Service Provider] was granted authorization by the state of Kansas to provide video service in [Municipality] on [date] and hereby executes this agreement with [Municipality]. [Video Service Provider] will begin providing video service in [Municipality] on or after [date]. [Video Service Provider] may be contacted by the[Municipality] at the following telephone number ___________. [Video Service Provider] may be contacted by customers at the following telephone number ___________. [Video Service Provider] agrees to update this contact information with [Municipality] within 15 calendar days in the event that such contact information changes. [Video Service Provider] acknowledges and agrees to comply with [Municipality's] local right-of-way ordinance to the extent the ordinance is applicable to [Video Service Provider] and not contrary to state and federal laws and regulations. [Video Service Provider] hereby reserves the right to challenge the lawfulness or applicability of such ordinance to [Video Service Provider]. By entering into this agreement, neither the municipality's  nor [Video Service Provider's] present or future legal rights, positions, claims, assertions or arguments before any administrative agency or court of law are in any way prejudiced or waived. By entering into the agreement, neither the municipality nor [Video Service Provider] waive any rights, but instead expressly reserve any and all rights, remedies and arguments the municipality or [Video Service Provider] may have at law or equity, without limitation, to argue, assert and/or take any position as to the legality or appropriateness of any present or future laws, ordinances and/or rulings."

(b) In any locality in which a video service provider offers video service, the video service provider shall calculate and pay the video service provider fee to the municipality with jurisdiction in that locality upon the municipality's written request. If the municipality makes such a request, the video service provider fee shall be due on a quarterly basis and shall be calculated as a percentage of gross revenues, as defined herein. Notwithstanding the date the municipality makes such a request, no video service provider fee shall be applicable until the first day of a calendar month that is at least 30 days after written notice of the levy is submitted by the municipality to a video service provider. The municipality may not demand the use of any other calculation method. Any video service provider fee shall be remitted to the municipality by the video service provider not later than 45 days after the end of the quarter.

(c) The percentage to be applied against gross revenues pursuant to subsection (b) shall be set by the municipality and identified in its written request, but may in no event exceed 5%.

(d) Gross revenues are limited to amounts billed to and collected from video service subscribers for the following:

(1) Recurring charges for video service;

(2) event-based charges for video service, including, but not limited to, pay-per-view and video-on-demand charges;

(3) rental of set top boxes and other video service equipment;

(4) service charges related to the provision of video service, including, but not limited to, activation, installation, repair and maintenance charges; and

(5) administrative charges related to the provision of video service, including, but not limited to, service order and service termination charges.

(e) Gross revenues do not include:

(1) Uncollectible fees, provided that all or part of uncollectible fees which is written off as bad debt but subsequently collected, less expenses of collection, shall be included in gross revenues in the period collected;

(2) late payment fees;

(3) amounts billed to video service subscribers to recover taxes, fees or surcharges imposed upon video service subscribers in connection with the provision of video service, including the video service provider fee authorized by this section; or

(4) charges, other than those described in subsection (d), that are aggregated or bundled with amounts billed to video service subscribers.

(f) At the request of a municipality, no more than once per year, the municipality may perform a reasonable audit of the video service provider's calculation of the video service provider fee.

(g) Any video service provider may identify and collect the amount of the video service provider fee as a separate line item on the regular bill of each subscriber. To the extent a video service provider incurs any costs in providing capacity for retransmitting community programming as may be required in subsection (h) of K.S.A. 2015 Supp. 12-2023, and amendments thereto, the provider may also recover these costs from customers, but may not deduct such costs from the video service provider fee due to a municipality under this section.

History: L. 2006, ch. 93, § 4; July 1.



12-2025 Video competition act; consistent with federal cable act.

12-2025. Video competition act; consistent with federal cable act. (a) The provisions of this act are intended to be consistent with the federal cable act, 47 U.S.C. § 521 et seq.

(b) Nothing in this act shall be interpreted to prevent a competitive video service provider, a cable operator or a municipality from seeking clarification of its rights and obligations under federal law or to exercise any right or authority under federal or state law.

History: L. 2006, ch. 93, § 5; July 1.



12-2026 Video competition act; state corporation commission powers and duties relating to costs and fees.

12-2026. Video competition act; state corporation commission powers and duties relating to costs and fees. (a) The state corporation commission shall:

(1) Assess the costs of any proceeding before the commission pursuant to this act against the parties to the proceeding; and

(2) establish and collect fees from entities and persons filing applications with the state corporation commission for state-issued video service authorizations, which fees shall be in amounts sufficient to pay the costs of administration of this act, including costs of personnel.

(b) The state corporation commission shall remit all moneys received by the commission pursuant to this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of the remittance, the state treasurer shall deposit the entire amount in the state treasury and credit it to the public service regulation fund.

History: L. 2006, ch. 93, § 6; July 1.



12-2027 Same; severability.

12-2027. Same; severability. If any word, phrase, sentence or provision of this act, K.S.A. 2015 Supp. 12-2021 through 12-2026 and K.S.A. 17-1902, and amendments thereto, or the application thereof to any person or circumstance is determined to be invalid, such invalidity shall not affect the other provisions or applications of this act and they shall be given effect without the invalid provisions or applications, and to this end the provisions of this act are declared to be severable.

History: L. 2006, ch. 93, § 8; July 1.



12-2034 Citation of act.

12-2034. Citation of act. K.S.A. 2015 Supp. 12-2034 through 12-3036, and amendments thereto, shall be known and may be cited as the organized collection service act.

History: L. 2011, ch. 79, § 1; May 19.



12-2035 Definitions.

12-2035. Definitions. As used in this act:

(a) "Municipality" means any county, city, township and other political subdivision or taxing subdivision including any board, bureau, commission, committee or other agency having authority to create, regulate or otherwise impact the delivery of collection services.

(b) "Organized collection service" means a system for collecting solid waste, recyclables or both, including franchise, organized collection, or a process in which a municipality goes from multiple haulers to one single contracted hauler in which a specified collector, or a member of an organization of collectors, is authorized to collect from a defined geographic service area or areas some or all of the solid waste or recyclables that is released by generators.

(c) "Recyclables" has the meaning as the term is defined by K.S.A. 65-3402, and amendments thereto.

(d) "Solid waste" has the meaning as the term is defined by K.S.A. 65-3402, and amendments thereto.

History: L. 2011, ch. 79, § 2; May 19.



12-2036 Organized collection service establishment; procedure; delayed implementation.

12-2036. Organized collection service establishment; procedure; delayed implementation. (a) A municipality may establish an organized collection service as a municipal service by ordinance, in the case of a city, or by resolution, in the case of other municipalities. The ordinance or resolution shall incorporate any franchise, license, or negotiated contract or contract let by bid using one or more collectors or an organization of collectors.

(b) At least 180 days before adopting such an ordinance or resolution, the governing body of the municipality shall announce its intent to consider adoption of an organized collection service, stating specific goals to be achieved, detailed justification for any franchise fees and all other reasons for considering such a service by passage of a resolution of intent. The resolution of intent shall be published once in the official newspaper of the municipality. The resolution of intent shall give notice of a public hearing to be held at least 30 days prior to consideration of the adoption of the resolution of intent on the issue and shall invite the participation of interested persons in the planning and establishing of the organized collection service, including all licensees or other persons operating solid waste or recyclables collection services in the municipality as of the date of announcement of its intent to organize collection in the municipality.

(c) During a 90-day period following the adoption of the resolution of intent, the municipality shall develop a plan for organized collection service. During this period, the municipality shall invite and employ the assistance of all licensees or other persons operating solid waste or recyclables collection services in the municipality. All licensees or other persons operating solid waste or recyclables collection services in the municipality shall be allowed to participate in all planning meetings.

(d) The municipality shall provide 30 days notice prior to the hearing on the proposed plan to all licensees or other persons operating solid waste collection or recyclables services in the municipality.

(e) The plan shall:

(1) Describe in detail the procedures used for development of the plan for organized collection service and compliance with all required notice provisions;

(2) evaluate the proposed organized collection plan in regard to the following:

(A) Achieving the stated goals;

(B) minimizing displacement and economic impact to current solid waste collectors;

(C) ensuring participation in the decision-making process of all interested parties, including all licensees or other persons operating solid waste or recyclables collection services in the municipality as of the date of the resolution of intent to organize collection in the municipality; and

(D) maximizing efficiency in solid waste collection; and

(3) provide detailed justification for any tax, franchise or similar fee.

(f) (1) A municipality may not commence organized collection service pursuant to this act for a period of at least 18 months from the adoption of an ordinance or resolution establishing such service. During the 18-month period the municipality shall not displace any person licensed to operate solid waste collection services in the municipality.

(2) If for any reason a municipality does not implement an organized collection service by passage of an ordinance or resolution within one year of the passage of a resolution of intent, the process shall be started over as provided in this section.

(g) Notwithstanding the provisions of this section, a municipality already providing solid waste collection services may add recycling collection services, under the following circumstances: (1) The municipality conducts a public hearing on the proposed plan to provide recycling services; (2) the municipality provides 21 days prior notice to the hearing by publication in the official newspaper of the municipality, as designated according to K.S.A. 64-101, and amendments thereto, and the Kansas register; and (3) no existing recycling collector formally opposes the new recycling collection system within 21 days of the hearing. If all three criteria are met, the municipality may immediately begin such services. If an objection is made, the municipality shall comply with the provisions of this section, including the 18-month waiting period, or may start the service once the objection is removed, whichever occurs first.

History: L. 2011, ch. 79, § 3; L. 2014, ch. 11, § 1; July 1.



12-2037 Application of act; exclusions.

12-2037. Application of act; exclusions. (a) This act shall be applied to all municipalities regardless of the stage of development of an organized collection system.

(b) The provisions of this act shall not apply to the collection of waste tires as defined by K.S.A. 65-3424(m), and amendments thereto, from any facility for the purpose of recycling or disposal.

History: L. 2011, ch. 79, § 4; May 19.

"This act" refers to 12-2034 through 12-2036.






Article 21 REFUSE COLLECTION AND DISPOSAL

12-2101 Refuse defined.

12-2101. Refuse defined. Refuse, for the purposes of this act, shall include garbage and trash, and garbage and trash are defined as follows:

1. "Garbage": Wastes from the preparation, cooking, and consumption of food; market refuses, waste from the handling, storage, and sale of produce.

2. "Trash": (a) Combustible: Paper, cartons, boxes, barrels, wood and excelsior, tree branches, yard trimmings, wood furniture, bedding. (b) Noncombustible: Metals, tin cans, metal furniture, dirt, small quantities of rock and pieces of concrete, glass, crockery, other mineral refuse. (c) Ashes: Residue from fires used for cooking and for heating buildings. (d) Street rubbish: Street sweepings, dirt, leaves, catch-basin dirt, contents of litter receptacles. (e) Dead animals: Provided, Trash shall not include: Earth and wastes from building operations, solid wastes resulting from industrial processes and manufacturing operations, such as: Food-processing wastes, boilerhouse cinders, lumber, scraps and shavings: Provided, The governing body of a city may by ordinance limit or extend these definitions and may give interpretations to words or phrases.

History: L. 1947, ch. 128, § 1; June 30.



12-2102 Collection and disposal under contract or as municipal function; conditions as to certain cities over 120,000; facilities.

12-2102. Collection and disposal under contract or as municipal function; conditions as to certain cities over 120,000; facilities. The governing body of any city may provide for the collection and disposal of garbage or trash or both of them and in doing so may provide for the collection and disposal of either one or both by contract or either one or both as a municipal function and any contract may be for not more than ten (10) years and such contract shall not be considered as being in conflict with the cash basis and budget laws: Provided, That any such contract may be for not more than twenty (20) years by any city of the first class having the commission form of government with three commissioners elected for terms of four years and a population in excess of one hundred twenty thousand (120,000), and any change in form of government or number or terms of commissioners or population shall not affect the power of any city qualifying at the time this act takes effect in the exercise of this power hereafter. If the city collects and disposes of garbage or trash or both as a municipal function it shall have power to purchase all necessary equipment, acquire all necessary land, build any necessary buildings, incinerators or other structures, to lease land or otherwise acquire the right to use land for the disposal of garbage or trash or both, and to do all other things necessary to a proper, effective, and sanitary disposal of garbage and trash:  Provided, That garbage which may be disposed of through a sewage disposal plant may be disposed of through the sewage disposal plant rather than by burning, burying, or feeding or other disposal.

History: L. 1947, ch. 128, § 2; L. 1965, ch. 111, § 1; June 30.



12-2103 Ordinance describing duties.

12-2103. Ordinance describing duties. When the governing body decides to provide for the collection and disposal of garbage or trash or both by contract or as a municipal function it shall pass an ordinance describing the duties of persons, householders, business establishments, industrial and manufacturing plants and others as regards garbage and trash and may prohibit others than the contractor or city from making collections.

History: L. 1947, ch. 128, § 3; June 30.



12-2104 Payment of cost of refuse collection; tax levy, use of proceeds; service charges; issuance of bonds for land or equipment; protest petition and election.

12-2104. Payment of cost of refuse collection; tax levy, use of proceeds; service charges; issuance of bonds for land or equipment; protest petition and election. The governing body may: (a) Pay the cost out of the general fund or other proper fund or may levy an annual tax upon all taxable tangible property in the city to pay the cost and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto; (b) provide service charges to be paid by those receiving service, which charges may be graduated according to the amount of garbage or trash of the party receiving the service and the frequency of collection, with penalties for failure to pay when due; or (c) pay a part of the expense out of the general fund or other proper fund and by such a tax levy and the rest by service charges. When service is provided as a municipal function and funds are insufficient for the purchase of equipment, the acquiring of land and the construction of buildings, incinerators or other structures, bonds may be issued payable by a general tax or by revenue from service charges, but no bonds shall be issued until a resolution is adopted by the governing body providing for the issue thereof and the same is published once each week for two consecutive weeks in the official city newspaper. After the adoption of such resolution such bonds may be issued unless a petition in opposition to the same, filed by not less than 5% of the electors of such city, is filed with the county election officer within 30 days following the publication of the resolution. If such petition is filed, the governing body shall submit the question to the voters at an election called for such purpose or at the next general city election. If authorized by the favorable vote of a majority of those voting on the proposition at the election, such bonds may be issued.

History: L. 1947, ch. 128, § 4; L. 1968, ch. 93, § 1; L. 1968, ch. 340, § 1; L. 1970, ch. 69, § 12; L. 1975, ch. 494, § 13; L. 1979, ch. 52, § 53; L. 1981, ch. 173, § 29; July 1.



12-2105 Collection of service charges.

12-2105. Collection of service charges. A contract for collection and disposal may provide that the contractor shall collect the service charges if service charges are provided, or may provide that the city shall collect the service charges and pay the contractor the amount specified in the contract.

History: L. 1947, ch. 128, § 5; June 30.



12-2106 No service charge, when; ordinance prohibiting accumulation or transportation.

12-2106. No service charge, when; ordinance prohibiting accumulation or transportation. Parties having no garbage or trash shall not be required to pay any service charge: Provided, The governing body may pass ordinances prohibiting the accumulation of garbage and trash other than as specified to the end that the city may be kept clean and sanitary, and may prohibit the owners of garbage and trash from transporting it along the streets or disposing of it in a manner causing a nuisance or in unsightly and insanitary ways.

History: L. 1947, ch. 128, § 6; June 30.



12-2110 City may regulate and license collectors.

12-2110. City may regulate and license collectors. The governing body of any city which provides no refuse or solid waste collection and disposal service as herein specified or as authorized by K.S.A. 65-3410 may regulate and license garbage or trash collectors, or both, and limit the number of licenses and pass ordinances as authorized by K.S.A. 12-2106 and 65-3410.

History: L. 1947, ch. 128, § 10; L. 1973, ch. 68, §1; July 1.



12-2111 Purpose of act.

12-2111. Purpose of act. It is the purpose of this act to enable cities to prevent insanitary and dangerous conditions caused by the accumulation of garbage and trash. Nothing herein shall limit the existing power of cities to prohibit and abate nuisances.

History: L. 1947, ch. 128, § 11; June 30.



12-2122a Contracts for refuse collection.

12-2122a. Contracts for refuse collection. Any contracts currently in force, entered pursuant to the provisions of K.S.A. 12-2112 to 12-2122, inclusive, and amendments thereto, shall continue in force and effect as if entered into under the interlocal cooperation act, K.S.A. 12-2901 et seq., and amendments thereto.

History: L. 1995, ch. 165, § 1; July 1.



12-2123 Acquisition of refuse or solid waste disposal sites by cities; eminent domain; bonds.

12-2123. Acquisition of refuse or solid waste disposal sites by cities; eminent domain; bonds. (a) Whenever the governing body of any city finds and determines by resolution that it is necessary to acquire a site or sites for the disposal of refuse or solid waste as defined by K.S.A. 65-3402, and amendments thereto, within or without the city, the city may acquire such site or sites by gift, purchase or condemnation and may construct necessary facilities thereon and purchase necessary equipment for the disposal of such refuse or solid waste. In the event the governing body of such city finds that it is necessary to acquire such site or sites by condemnation, the governing body of the city shall proceed under the provisions of K.S.A. 26-501 to 26-516 inclusive, and amendments thereto. Whenever any such city shall so condemn such a site or sites, said city shall acquire a fee simple title thereto. In order to pay for such site or sites and the construction of all such necessary facilities and equipment to be used in the disposal of refuse or solid waste, the governing body of such city is authorized to issue general bonds of the city in the manner provided by law for the issuance of general improvements bonds of the city.

(b) Any site or sites acquired pursuant to this section, and any facilities or equipment thereon, shall be subject to all permit and other requirements of the solid waste management laws of this state.

History: L. 1953, ch. 71, § 1; L. 1963, ch. 234, § 25; L. 1973, ch. 68, § 2; L. 1997, ch. 140, § 13; July 1.






Article 22 PARKING STATIONS

12-2201 Off-street parking stations in first- and second-class cities.

12-2201. Off-street parking stations in first- and second-class cities. It is hereby declared that the off-street parking is an integral part of the regulation of traffic and that all cities of the first and second class may establish such parking in accordance with the following provisions of this act.

History: L. 1949, ch. 120, § 1; June 30.



12-2202 Same; acquisition and improvement; payment; bonds; revenues; charges.

12-2202. Same; acquisition and improvement; payment; bonds; revenues; charges. Any city of the first or second class may acquire by donation, purchase or condemnation real estate for off-street parking stations, and may dispose of improvements thereon not appropriate to parking uses, if there be such, and may improve the site or sites by the necessary facilities, including buildings, for the off-street parking of vehicles to relieve parking congestion on the city streets. The governing body may exercise the authority herein granted if there is money in the current operating fund relating to highways, streets and alleys or in the parking meter fund which will not be necessary for current operations during any budget year. If there is no such money available or if there is not sufficient money available in any funds aforesaid, the governing body may submit the proposition of issuing general obligation bonds for such amount as may be necessary to acquire a site or sites and to make the necessary improvements for off-street parking facilities to an election as provided in K.S.A. 10-120, and any amendment thereto.

Revenue from parking meters, either from the off-street parking facilities or upon the streets, not needed for the purchase and maintenance of parking meters, regulation of parking and the operation of the off-street parking facilities, shall be used to pay on the bonds, but any lack of revenue from this source shall be supplemented by a general bond tax. The bonds shall be issued as provided by law. Off-street parking shall be free or for such charge or charges as shall be determined by the governing body to be collected either by parking meters or by attendants or otherwise and the revenue so derived shall be maintained in a revolving operating fund which need not be budgeted except that there shall be shown in the annual published budget the total amount received from each and all street parking and off-street parking facilities and the amount spent during each budget year and the purposes, including payments on bonds and interest, for which spent. Nothing in this act shall be deemed as affecting or repealing the provisions of K.S.A. 13-1374 to 13-1381, inclusive.

History: L. 1949, ch. 120, § 2; June 30.



12-2203 Lease of public parking facilities by certain cities; duration and terms of lease.

12-2203. Lease of public parking facilities by certain cities; duration and terms of lease. Any city with a commission form of government and having a population of over 125,000 and less than 200,000 may lease public parking facilities for a term of not more than fifteen (15) years. In addition to such other terms as may be negotiated and agreed to, the lease shall provide that the lessee will offer the parking facilities for the use of the public or that such parking facilities will be used in conjunction with a place of public accommodation, such as hotels, motels or restaurants.

History: L. 1971, ch. 57, § 1; July 1.






Article 25 COMPACTS BETWEEN MISSOURI AND KANSAS

12-2514 Mo-Kan metropolitan development district and agency compact; commissioners.

12-2514. Mo-Kan metropolitan development district and agency compact; commissioners. The governor shall appoint, subject to confirmation by the senate as provided in K.S.A. 75-4315b, three commissioners to enter into a compact on behalf of the state of Kansas with the state of Missouri. Any two of the commissioners so appointed, together with the attorney general of the state of Kansas, may act to enter into the following compact:

Compact Between Missouri and Kansas Creating the Mo-Kan Metropolitan Development District and the Mo-Kan Development Agency.

The states of Missouri and Kansas solemnly agree:

Article I

They agree to and pledge, each to the other, faithful cooperation in the future planning and development of the Mo-Kan metropolitan development district, holding in high trust for the benefit of its people and of the nation, the special blessings and natural advantages thereof.

Article II

There is created a district to be known as the "Missouri-Kansas metropolitan development district" (hereinafter referred to as "the district") which is composed of the counties of Jackson, Cass, Clay and Platte in Missouri and the counties of Johnson, Leavenworth and Wyandotte in Kansas.

Article III

There is created "the Mo-Kan development agency of the Missouri-Kansas metropolitan development district" (hereinafter referred to as "the Mo-Kan agency") which is body corporate and politic and which has the following powers:

(1) To acquire by gift, purchase or lease, and to plan, construct, operate and maintain, or lease to others for operation and maintenance, bridges, tunnels, airports, wharves, docks, harbors, sewage disposal plants, passenger transportation systems and facilities, and air, water, rail, motor vehicle and other terminal facilities.

(2) To make plans for submission to the communities involved for the coordination of streets, highways, parkways, parking areas, terminals, water supply, sewage and garbage and sewage disposal works, educational, health and welfare, recreational and conservation projects, land use pattern and other matters in which joint or coordinate action of the communities in the area is deemed generally beneficial; and to contract with municipalities or other political subdivisions for the services or use of any facility owned or operated by the Mo-Kan agency, or owned or operated by any such municipality or other political subdivision.

(3) To charge and collect fees for the use of facilities owned and operated by it.

(4) To issue negotiable refunding notes, bonds or other instruments in writing for the purpose of refunding, extending or unifying the whole or any part of its valid indebtedness from time to time outstanding, whether evidenced by notes, bonds or other instruments in writing shall not exceed in amount the principal of the outstanding indebtedness to be refunded and the accrued interest thereon to the date of such refunding.

(5) To receive for its lawful activities contributions or moneys appropriated by counties or municipalities, or by the federal government or any agency or officer thereof.

(6) To receive for its lawful activities gifts or moneys contributed by chartered charitable corporations or foundations.

(7) To disburse funds for its lawful activities and, within the limits set forth by the legislatures of Missouri and Kansas, fix the compensation of its officers and employees.

(8) To contract with any county, city, town, village or township with respect to any of the powers herein granted.

(9) To perform all other necessary and incidental functions.

(10) To exercise such additional powers as may be conferred on it by the legislature of either state concurred in by the legislature of the other.

(11) To borrow money for the acquisition, planning, construction, equipping, operation, maintenance, repair, extension and improvement of any facility which it has the power to own or to operate, and to issue the negotiable notes, bonds or other instruments in writing of the Mo-Kan agency in evidence of the sum or sums to be borrowed.

(12) To provide that all negotiable notes, bonds or other instruments in writing issued either pursuant to subdivision (4) or (11) of this article shall be payable, both as to principal and interest, out of the revenues collected for the use of the specific facility owned or operated by the Mo-Kan agency for which the negotiable notes, bonds or other instruments were issued, or out of any other resources of the Mo-Kan agency, and may be further secured by a mortgage or deed of trust upon any property owned by the Mo-Kan agency. All notes, bonds or other instruments in writing issued by the Mo-Kan agency as herein provided shall mature in not to exceed 40 years from the date thereof, shall bear interest at a rate not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and shall be sold for not less than 95% of the par value thereof. The Mo-Kan agency shall have the power to prescribe the details on such notes, bonds or other instruments in writing, and of the issuance and sale thereof, and shall have power to enter into covenants with the holders of such notes, bonds or other instruments in writing, not inconsistent with the powers herein granted to the Mo-Kan agency, without further legislative authority.

(13) To condemn any and all rights or property, of any kind or character, necessary for the purposes of the Mo-Kan agency, subject to the provisions of this compact. If the property to be condemned be situated in the state of Kansas, the agency shall follow the procedure of the act of the state of Kansas providing for the exercise of the right of eminent domain, and if the property to be condemned be situated in the state of Missouri, the agency shall follow the procedure provided by the laws of the state of Missouri for the appropriation of land or other property taken for telegraph, telephone or railroad right-of-ways.

(14) To contract and to be contracted with, and to sue and to be sued in contract.

Article IV

No property now or hereafter vested in or held by either state, or by any county, municipality or other political subdivision thereof shall be taken or used by the Mo-Kan agency without the authority or consent of the state or political subdivision affected, and nothing herein impairs or invalidates any bonded indebtedness of a state or political subdivision or impairs any provisions of law regulating the payment of revenues derived from municipal properties into sinking funds or the dedication of revenues derived from municipal property to a specific purpose.

Article V

Unless otherwise provided, the Mo-Kan agency shall make an annual report to the governor of each state setting forth in detail the operations and transactions conducted by it pursuant to this agreement and any legislation enacted thereunder.

Article VI

Nothing in this compact impairs the power of any municipality to improve terminal or other facilities.

Article VII

The Mo-Kan agency shall from time to time make plans for the development of the district. When such plans are approved by the legislatures of the two contracting states, these plans shall be binding upon both states with the same force and effect as provisions incorporated in this compact.

Article VIII

The Mo-Kan agency may petition any interstate commerce commission (or like body), any public service commission, public utilities commission (or like body) or any other federal, state, municipal, or local authority, administrative, judicial or legislative, having jurisdiction in the premises, for the adoption and execution of any physical improvements, changes in method, rates of transportation, systems of handling freight, warehousing, docking, lightering or transfer of freight which, in the opinion of the Mo-Kan agency, may be designed to improve the transaction of commerce in and through the district or improve terminal and transportation facilities therein. It may intervene in any proceeding affecting the commerce of the district.

Article IX

The Mo-Kan agency shall consist of 10 commissioners, five of whom shall be resident voters of the state of Missouri and five of whom shall be resident voters of the state of Kansas. All commissioners shall reside within the Mo-Kan district. The Missouri members shall be chosen by the state of Missouri and the Kansas members by the state of Kansas in the manner and for the terms fixed by the legislature of each state except as herein provided.

Article X

1. The Mo-Kan agency shall elect from its number a chairperson and a vice-chairperson and may appoint such other officers as it may require for the performance of its duties and fix and determine their qualifications and duties.

2. Unless otherwise determined by the legislatures of the two states, no action of the Mo-Kan agency shall be binding unless taken at a meeting at which at least three members from each state are present, and unless a majority of the commissioners shall vote in favor thereof. Each state reserves the right to provide by law for the exercise of the veto by its governor over any action of any of its commissioners.

3. Unless otherwise determined by the action of the legislatures of the two states, the Mo-Kan agency shall not incur obligations for salaries, office or other administrative expenses until appropriations adequate to meet such obligations have been made.

4. The Mo-Kan agency is authorized to make suitable rules and regulations not inconsistent with the constitution or laws of the United States or of either of the contracting states, or of any political subdivision thereof, and subject to the exercise of the powers of congress, for the improvement of the district, which when concurred in or authorized by the legislatures of both states, shall be binding and effective upon all persons and corporations affected.

5. The two contracting states shall provide penalties for violations of any order or rules and regulations of the Mo-Kan agency and shall provide for the manner of enforcing the same.

Article XI

1. The Mo-Kan agency is authorized and directed to proceed with the development of the district in accordance with the articles of this compact as rapidly as may be economically practicable and is vested with all necessary and appropriate powers not inconsistent with the constitution or the laws of the United States or of either state to effectuate the same, except the power to levy assessments or taxes.

2. The Mo-Kan agency shall render such advice, suggestions and assistance to all municipal officials as will permit all local and municipal improvements, so far as practicable, to be integrated with the plans for the development of the district.

Article XII

All property, real and personal, owned or held by the Mo-Kan agency, and all interest income derived from any notes, bonds or other instruments in writing issued by the Mo-Kan agency, shall possess the same status, with respect to taxation in the state of its situs, as is now or may hereafter be possessed by property, real and personal, owned or held by cities within the state of situs and by the interest income derived from notes, bonds or other instruments in writing issued by such cities.

Article XIII

Any notes, bonds or other instruments in writing issued by the Mo-Kan agency pursuant to the provisions of this compact are hereby recognized to be securities in which all state and municipal officers and bodies, all banks, bankers, trust companies, savings banks, savings associations, building and loan associations, investment companies, and all other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who are now or who may hereafter be authorized to invest in bonds or other obligations of the state of Kansas may properly and legally invest any funds, including capital, belonging to them, or within their control; and the said obligations are hereby recognized as securities which may properly and legally be deposited with and shall be received by any state or municipal officer or agency for any purpose for which the deposit of bonds or other obligations of this state is now or may hereafter be authorized.

Article XIV

In Witness Whereof, we have hereunto set our hands and seals under the authority vested in us by law.

In the presence of:

(Signed)

History: L. 1957, ch. 198 § 1; L. 1965, ch. 112, §1; L. 1970, ch. 64, § 18; L. 1978, ch. 99, § 12; L. 1982, ch. 347, § 3; July 1.



12-2515 Same; filing when signed.

12-2515. Same; filing when signed. The compact when signed by the signatories of each state as herein provided becomes binding upon the state of Kansas and shall be filed in the office of the secretary of state.

History: L. 1957, ch. 198, § 2; April 17.



12-2516 Same; filling of vacancies.

12-2516. Same; filling of vacancies. Vacancies occurring in the office of a commissioner appointed to enter into the compact contained in K.S.A. 12-2514, and amendments thereto, shall be filled by appointment by the governor for the unexpired term.

History: L. 1957, ch. 198, § 3; L. 1982, ch. 347, § 4; July 1.



12-2517 Same; approval by congress.

12-2517. Same; approval by congress. The Mo-Kan agency has the power to apply to the congress of the United States for its consent and approval of the compact. In the absence of the consent of congress and until consent is secured, the compact is binding upon the state of Kansas in all respects permitted by law for the two states of Missouri and Kansas without the consent of congress to cooperate, for the purposes enumerated in the compact and in the manner provided therein.

History: L. 1957, ch. 198, § 4; April 17.



12-2518 Commissioners of Mo-Kan development agency; appointments; qualifications.

12-2518. Commissioners of Mo-Kan development agency; appointments; qualifications. The governor shall appoint, subject to confirmation by the senate as provided in K.S.A. 75-4315b, five commissioners of the Mo-Kan development agency created by compact between the states of Missouri and Kansas. All commissioners so appointed shall be qualified voters in the state and shall reside within the Mo-Kan metropolitan development district, and at least one member shall be appointed from each county located within such district.

History: L. 1957, ch. 199, § 1; L. 1982, ch. 347, § 5; July 1.



12-2519 Same; terms of office.

12-2519. Same; terms of office. Each commissioner of the Mo-Kan development agency shall hold office for a term of four years and until a successor has been appointed and qualified.

History: L. 1957, ch. 199, § 2; L. 1982, ch. 347, § 6; July 1.



12-2520 Same; vacancies.

12-2520. Same; vacancies. Vacancies occurring in the office of any commissioner of the Mo-Kan development agency shall be filled by appointment by the governor for the unexpired term.

History: L. 1957, ch. 199, § 3; L. 1982, ch. 347, § 7; July 1.



12-2521 Same; compensation; expenses.

12-2521. Same; compensation; expenses. The commissioners shall serve without compensation but shall be entitled to be reimbursed for the necessary expenses incurred in the performance of their duties.

History: L. 1957, ch. 199, § 4; April 24.



12-2522 Same; powers and duties.

12-2522. Same; powers and duties. The commissioners shall have the powers and duties and be subject to the limitations provided for in the compact entered into between the two states, and together with five (5) commissioners from the state of Kansas[Missouri] shall form the Mo-Kan development agency.

History: L. 1957, ch. 199, § 5; April 24.



12-2523 Same; advisory councils.

12-2523. Same; advisory councils. The commissioners shall confer with federal, state and municipal governing bodies within the district and any other body or agency having to do with district facilities and may, for the purpose of securing advice and information create an advisory council of representatives of business, labor and other civic groups within the district whose objectives shall include consideration of matters included in the compact.

History: L. 1957, ch. 199, § 6; April 24.



12-2524 Kansas City area transportation district and authority compact; commissioners.

12-2524. Kansas City area transportation district and authority compact; commissioners. The governor shall appoint, subject to confirmation by the senate as provided in K.S.A. 75-4315b, three commissioners to enter into a compact on behalf of the state of Kansas with the state of Missouri. Any two of the commissioners so appointed, together with the attorney general of the state of Kansas may act to enter into the following compact:

Compact Between Kansas and Missouri Creating the Kansas City Area Transportation District and the Kansas City Area Transportation Authority.

The states of Kansas and Missouri solemnly agree:

Article I

They agree to and pledge, each to the other, faithful cooperation in the future planning and development of the Kansas City area transportation district, holding in high trust for the benefit of its people and of the nation the special blessings and natural advantages thereof.

Article II

To that end, the two states create a district to be known as the Kansas City area transportation district (hereinafter referred to as "the district"), which shall embrace the following territory: The counties of Cass, Clay, Jackson and Platte in Missouri, and the counties of Johnson, Leavenworth and Wyandotte in Kansas.

Article III

There is created the Kansas City area transportation authority of the Kansas City area transportation district (hereinafter referred to as the "authority"), which shall be a body corporate and politic and a political subdivision of the states of Kansas and Missouri.

The authority shall have the following powers:

(1) To acquire by gift, purchase or lease and to plan, construct, operate and maintain, or to lease to others for operation and maintenance, passenger transportation systems and facilities, either upon, above, or below the ground.

(2) To charge and collect fees and rents for use of the facilities owned or operated by it.

(3) To contract and to be contracted with, and to sue and to be sued.

(4) To receive for its lawful activities any contributions or moneys appropriated by municipalities or counties, by the federal government or any agency or officer thereof or from any other source.

(5) To disburse funds for its lawful activities and fix salaries and wages of its officers and employees.

(6) To borrow money for the acquisition, planning, construction, equipping, operation, maintenance, repair, extension, and improvement of any facility which it has the power to own or to operate or to own and to operate, and to issue the negotiable notes, bonds or other instruments in writing of the authority in evidence of the sum or sums to be borrowed.

(7) To issue negotiable refunding notes, bonds or other instruments in writing for the purpose of refunding, extending or unifying the whole or any part of its valid indebtedness from time to time outstanding, whether evidenced by notes, bonds, or other instruments in writing, which refunding notes, bonds or other instruments in writing shall not exceed in amount the principal of the outstanding indebtedness to be refunded and the accrued interest thereon to the date of such refunding.

(8) To provide that all negotiable notes, bonds and other instruments in writing issued either pursuant to subdivision (6) or pursuant to subdivision (7) hereof shall be payable, both as to principal and interest, out of the revenues collected for the use of any facility or combination of facilities owned or operated or owned and operated by the authority, or out of any other resources of the authority, and may be further secured by a mortgage or deed of trust upon any property owned by the authority. All notes, bonds or other instruments in writing issued by the authority as herein provided shall mature in not to exceed 40 years from the date thereof, shall bear interest at a rate not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and shall be sold for not less than 95% of the par value thereof. The authority shall have the power to prescribe the details of such notes, bonds or other instruments in writing, and of the issuance and sale thereof, and shall have the power to enter into covenants with the holders of such notes, bonds or other instruments in writing, not inconsistent with the powers herein granted to the authority, without further legislative authority.

(9) To condemn any and all rights or property, of any kind or character, necessary for the purposes of the authority, subject to the provisions of this compact, but no property now or hereafter vested in or held by either state or by any county, city, village, township or other political subdivision, shall be taken by the authority without the authority or consent of such state, county, city, village, township or other political subdivision. If the property to be condemned be situated in the state of Kansas, the authority shall follow the procedure of the act of the state of Kansas providing for the exercise of the right of eminent domain, and if the property to be condemned be situated in the state of Missouri, the authority shall follow the procedure provided by the laws of the state of Missouri for the appropriation of land or other property taken for telegraph, telephone or railroad rights-of-way.

(10) To petition any interstate commerce commission (or like body), public service commission, public utilities commission (or like body), or any other federal, municipal, state or local authority, administrative, judicial or legislative, having jurisdiction in the premises, for the adoption of plans for and execution of any physical improvements, change in method, rate of transportation, which, in the opinion of the authority, may be designed to improve or better the handling of commerce in and through the district, or improve terminal and transportation facilities therein. It may intervene in any proceeding affecting the commerce of the district.

(11) To perform all other necessary and incidental functions; and to exercise such additional powers as shall be conferred on it by the legislature of either state concurred in by the legislature of the other and by act of congress.

Article IV

Nothing contained in this compact shall impair the powers of any county, municipality or other political subdivision to acquire, own, operate, develop or improve any facility which the authority is given the right and power to own, operate, develop or improve.

Nothing herein shall impair or invalidate in any way bonded indebtedness of either state or of any county, city, village, township or other political subdivision, nor impair the provisions of law regulating the payment into sinking funds of revenues derived from municipal property or dedicating the revenues derived from any municipal property to a specific purpose.

Unless and until otherwise provided, the authority shall make an annual report to the governor of each state, setting forth in detail the operations and transactions conducted by it pursuant to this compact and any legislation thereunder.

Article V

The authority shall consist of 10 commissioners, five of whom shall be resident voters of the state of Missouri and five of whom shall be resident voters of the state of Kansas. All commissioners shall reside within the district, the Missouri members to be chosen by the state of Missouri and the Kansas members by the state of Kansas, in the manner and for the terms fixed by the legislature of each state except as herein provided.

Article VI

The authority shall elect from its number a chairperson and a vice-chairperson, and may appoint such officers and employees as it may require for the performance of its duties, and shall fix and determine their qualifications and duties.

Unless otherwise determined by the legislature of the two states, no action of the authority shall be binding unless taken at a meeting at which at least three members from each state are present, and unless a majority of the members from each state, present at such meeting, shall vote in favor thereof.

The two states shall provide penalties for violations of any order, rule or regulation of the authority, and for the manner of enforcing the same.

Article VII

The authority is authorized and directed to proceed to carry out its duties, functions and powers in accordance with the articles of this compact as rapidly as may be economically practical and is vested with all necessary and appropriate powers, not inconsistent with the constitution or the laws of the United States or of either state, to effectuate the same, except the power to levy taxes or assessments.

In Witness Thereof, we have hereunto set our hands and seals under authority vested in us by law.

In the Presence of:

History: L. 1965, ch. 115, § 1; L. 1970, ch. 64, § 19; L. 1978, ch. 99, § 13; L. 1982, ch. 347, § 8; July 1.



12-2525 Same; filing when signed.

12-2525. Same; filing when signed. The compact when signed by the signatories of each state as herein provided shall become binding upon the state of Kansas and shall be filed in the office of the secretary of the state of Kansas.

History: L. 1965, ch. 115, § 2; June 30.



12-2526 Same; approval of congress.

12-2526. Same; approval of congress. The authority shall have power to apply to the congress of the United States for its consent and approval of the compact; but in the absence of such consent of congress and until the same shall have been secured, the compact shall be binding upon the state of Kansas in all respects permitted by law for the two (2) states of Kansas and Missouri without the consent of congress to cooperate, for the purposes enumerated in the compact, and in the manner provided therein.

History: L. 1965, ch. 115, § 3; June 30.



12-2527 Same; tax status of property owned or held and of securities issued.

12-2527. Same; tax status of property owned or held and of securities issued. All property, real and personal, owned or held by the Kansas City area transportation authority, and all interest income derived from any notes, bonds or other instruments in writing issued by said authority, shall possess the same status, with respect to taxation in the state of Kansas, as is now or may hereafter be possessed by property, real and personal, owned or held by cities, with said state of Kansas, and by the interest income derived from notes, bonds or other instruments in writing issued by such cities.

History: L. 1965, ch. 115, § 4; June 30.



12-2528 Same; securities as lawful investment.

12-2528. Same; securities as lawful investment. Any notes, bonds or other instruments in writing issued by the Kansas City area transportation authority pursuant to the provisions of the aforesaid compact are hereby recognized to be securities in which all state and municipal officers and bodies, all banks, bankers, trust companies, savings banks, savings associations, building and loan associations, investment companies, and all other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who are now or who may hereafter be authorized to invest in bonds or other obligations of state of Kansas may properly and legally invest any funds, including capital, belonging to them, or within their control; and the said obligations are hereby recognized as securities which may properly and legally be deposited with and shall be received by any state or municipal officer or agency for any purpose for which the deposit of bonds or other obligations of this state is now or may hereafter be authorized.

History: L. 1965, ch. 115, § 5; June 30.



12-2529 Commissioners of Kansas City area transportation authority; vacancies.

12-2529. Commissioners of Kansas City area transportation authority; vacancies. Any vacancy created in the Kansas City area transportation authority, created by compact between the states of Kansas and Missouri, shall be filled as follows:

Within thirty (30) days after a vacancy occurs in a commissioner position that was originally the appointment of the mayor of Kansas City, Kansas, a successor shall be appointed by the mayor of Kansas City, Kansas, with the approval of a majority of the members of the city commission of Kansas City, Kansas.

Within thirty (30) days after a vacancy occurs in a commissioner position that was originally the appointment of the governor, a successor shall be appointed by the board of county commissioners of the county from which the former commissioner was appointed.

History: L. 1965, ch. 116, § 1; L. 1980, ch. 69, § 1; July 1.



12-2530 Same; qualifications.

12-2530. Same; qualifications. All commissioners so appointed shall be qualified voters of the state of Kansas and shall reside within the district established by the compact: Provided, however, That at no time shall more than three (3) commissioners reside within the same county.

History: L. 1965, ch. 116, § 2; June 30.



12-2531 Same; term of office; term limitations.

12-2531. Same; term of office; term limitations. (a) Persons appointed to fill vacancies shall be nominated and appointed in the manner provided in K.S.A. 12-2529, and amendments thereto, for terms of four years each or for the unexpired terms of their predecessors.

(b) Each commissioner shall hold office until a successor has been appointed and qualified.

(c) (1) Subject to the provisions of paragraph (2), no person shall be appointed to more than two consecutive terms. A commissioner appointed to serve an unexpired term of more than two years may be appointed only to one additional consecutive four-year term.

(2) The provisions of paragraph (1) shall become effective upon the effective date of a law enacted in the state of Missouri which limits appointment of commissioners to no more than two consecutive terms.

(3) The provisions of this subsection (c) shall apply to terms of members commencing prior to and on and after the effective date of this act.

History: L. 1965, ch. 116, § 3; L. 1980, ch. 69, § 2; L. 2000, ch. 60, § 1; July 1.



12-2532 Same; compensation and expenses.

12-2532. Same; compensation and expenses. Commissioners of the Kansas City area transportation authority attending meetings of such authority, or attending a subcommittee meeting thereof authorized by such authority, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223.

History: L. 1965, ch. 116, § 4; L. 1974, ch. 348, § 9; July 1.



12-2533 Same; powers and duties.

12-2533. Same; powers and duties. The commissioners shall have the powers and duties and be subject to the limitations provided for in the compact entered into between the two states, and together with five (5) commissioners from the state of Missouri shall form the "Kansas City area transportation authority."

History: L. 1965, ch. 116, § 5; June 30.



12-2534 Same; additional powers of the authority.

12-2534. Same; additional powers of the authority. In further effectuation of that certain compact between the states of Kansas and Missouri heretofore made and entered into on December 28, 1965, the Kansas City area transportation authority of the Kansas City area transportation district, created by and under the aforesaid compact, is authorized to exercise the following powers in addition to those heretofore expressly authorized by the aforesaid compact:

(1) To make all appointments and employ all its officers, agents and employees, determine their qualifications and duties and fix their compensation.

(2) To deal with and enter into written contracts with the employees of the authority through accredited representatives of such employees or representatives of any labor organization authorized to act for such employees, concerning wages, salaries, hours, working conditions, pension or retirement provisions, and insurance benefits.

(3) To provide for the retirement and pensioning of its officers and employees and the widows and children of the deceased officers and employees, and to provide for paying benefits upon disability or death of its officers and employees and to make payments from its funds to provide for said retirements, pensions and death or disability benefits.

History: L. 1967, ch. 96, § 1; July 1.



12-2535 Kansas City area transportation district and authority; tax levy, use of proceeds; protest petition and election.

12-2535. Kansas City area transportation district and authority; tax levy, use of proceeds; protest petition and election. Any board of county commissioners participating as a member of the Kansas City area transportation district and the Kansas City area transportation authority, as established under K.S.A. 12-2514 to 12-2534, inclusive, and amendments thereto, is authorized to levy an annual tax not to exceed one-tenth of one (.10) mill on all taxable, tangible property in the county for the purpose of administering the Kansas City area transportation district and the Kansas City area transportation authority and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county and any levy heretofore made in accordance with this act and prior to the effective date of this act is hereby legalized and validated. Any resolution shall provide that if a petition in opposition to the levy, signed by not less than five percent (5%) of the qualified electors of such county, is filed with the county commissioners within forty (40) days after the publication of the resolution, the levy will not be made until first approved at a question submitted election which shall be called for that purpose or at the next general election. Such resolution shall be published once each week for two (2) consecutive weeks in a newspaper having general circulation in the county. In the event that no petition as specified above is filed in accordance with the provisions of such notice, the county commissioners may make the levy authorized in the resolution. If such a petition is filed as provided in such notice, the county commissioners may notify the county election official of the date of an election to be held to submit the question of whether such levy shall be authorized. All of the qualified electors in the county shall be entitled to vote at such election. If a majority of the votes cast and counted at such election is in favor of the resolution, the governing body may make the levy.

History: L. 1970, ch. 75, § 1; L. 1979, ch. 52, § 55; July 1.



12-2536 Kansas and Missouri metropolitan culture district compact; text of compact.

12-2536. Kansas and Missouri metropolitan culture district compact; text of compact. The Kansas and Missouri metropolitan culture district compact is hereby enacted into law and entered into by the state of Kansas with the state of Missouri legally joining therein, in the form substantially as follows:

Kansas and Missouri Metropolitan Culture District Compact

Article I.—Agreement and Pledge

The states of Kansas and Missouri agree to and pledge, each to the other, faithful cooperation in the future planning and development of the metropolitan culture district, holding in high trust for the benefit of its people and of the nation, the special blessings and natural advantages thereof.

Article II.—Policy and Purpose

The party states, desiring by common action to fully utilize and improve their cultural facilities, coordinate the services of their cultural organizations, enhance the cultural activities of their citizens, and achieve solid financial support for such cultural facilities, organizations and activities, declare that it is the policy of each state to realize such desires on a basis of cooperation with one another, thereby serving the best interests of their citizenry and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the creation of a metropolitan culture district as the means to implementation of the policy herein declared with the most beneficial and economical use of human and material resources.

Article III.—Definitions

As used in this compact, unless the context clearly requires otherwise:

(a) "Metropolitan culture district" means a political subdivision of the states of Kansas and Missouri which is created under and pursuant to the provisions of this compact and which is composed of the counties in the states of Kansas and Missouri which act to create or to become a part of the district in accordance with the provisions of Article IV.

(b) "Commission" means the governing body of the metropolitan culture district.

(c) "Cultural activities" means sports or activities which contribute to or enhance the aesthetic, artistic, historical, intellectual or social development or appreciation of members of the general public.

(d) "Cultural organizations" means nonprofit and tax exempt social, civic or community organizations and associations which are dedicated to the development, provision, operation, supervision, promotion or support of cultural activities in which members of the general public may engage or participate.

(e) "Cultural facilities" means facilities operated or used for sports or participation or engagement in cultural activities by members of the general public.

Article IV.—The District

(a) The counties in Kansas and Missouri eligible to create and initially compose the metropolitan culture district shall be those counties which meet one or more of the following criteria: (1) The county has a population in excess of 300,000, and is adjacent to the state line; (2) the county contains a part of a city with a population according to the most recent federal census of at least 400,000; or (3) the county is contiguous to any county described in provisions (1) or (2) of this subpart (a). The counties of Johnson in Kansas and Jackson in Missouri shall be sine qua non to the creation and initial composition of the district. Additional counties in Kansas and Missouri shall be eligible to become a part of the metropolitan culture district if such counties are contiguous to any one or more of the counties which compose the district and within 60 miles of the counties required by this article to establish the district.

(b) (1) Whenever the governing body of any county which is eligible to create or become a part of the metropolitan culture district shall determine that creation of or participation in the district is in the best interests of the citizens of the county and that the levy of a tax to provide on a cooperative basis with another county or other counties for financial support of the district would be economically practical and cost beneficial to the citizens of the county, the governing body may adopt by majority vote a resolution authorizing the same.

(2) Whenever a petition, signed by not less than the number of qualified electors of an eligible county equal to 5% of the number of ballots cast and counted at the last preceding gubernatorial election held in the county and requesting adoption of a resolution authorizing creation of or participation in the metropolitan culture district and the levy of a tax for the purpose of contributing to the financial support of the district, is filed with the governing body of the county, the governing body shall adopt such a resolution.

(3) Implementation of a resolution adopted under this subpart (b) shall be conditioned upon approval of the resolution by a majority of the qualified electors of the county voting at an election conducted for such purpose.

(c) (1) Upon adoption of a resolution pursuant to subpart (b)(1) or subpart (b)(2), the governing body of the county shall request, within 36 months after adoption of the resolution, the county election officer to submit to the qualified electors of the county the question of whether the governing body shall be authorized to implement the resolution. The resolution shall be printed on the ballot and in the notice of election. The question shall be submitted to the electors of the county at the primary or general election next following the date of the request filed with the county election officer. If a majority of the qualified electors are opposed to implementation of the resolution authorizing creation of or participation in the district and the levy of a tax for financial support thereof, the same shall not be implemented. The governing body of the county may renew procedures for authorization to create or become a part of the district and to levy a tax for financial support thereof at any time following rejection of the question.

(2) The ballot for the proposition in any county shall be substantially the following form:

"Shall a retail sales tax of ________________  ☐ Yes          (insert amount, not to exceed 1/4 cent) be levied and  collected in  Kansas  and Missouri  ☐ No metropolitan cultural district  consisting of the county(ies) of _____________________ for the sup-             (insert name of counties) port  of cultural  facilities  and  organizations within the district?"

The governing body of the county may place additional language on the ballot to describe the use or allocation of the funds.

(d) (1) The metropolitan culture district shall be created when implementation of a resolution authorizing the creation of the district and the levy of a tax for contribution to the financial support thereof is approved by respective majorities of the qualified electors of at least Johnson county, Kansas, and Jackson county, Missouri.

(2) When implementation of a resolution authorizing participation in the metropolitan culture district and the levy of a tax for contribution to the financial support thereof is approved by a majority of the qualified electors of any county eligible to become a part of the district, the governing body of the county shall proceed with the performance of all things necessary and incidental to participation in the district.

(3) Any question for the levy of a tax submitted after July 1, 2000, may be submitted to the electors of the county at the primary or general election next following the date of the request filed with the county election officer; at a special election called and held as otherwise provided by law; at an election called and held on the first Tuesday after the first Monday in February, except in presidential election years; at an election called and held on the first Tuesday after the first Monday in March, June, August or November; or at an election called and held on the first Tuesday in April, except that no question for a tax levy may be submitted to the electors prior to January 1, 2002.

(4) No question shall be submitted to the electors authorizing the levy of a tax the proceeds of which will be exclusively dedicated to sports or sports facilities.

(e) Any of the counties composing the metropolitan culture district may withdraw from the district by adoption of a resolution and approval of the resolution by a majority of the qualified electors of the county, all in the same manner provided in this Article IV for creating or becoming a part of the metropolitan culture district. The governing body of a withdrawing county shall provide for the sending of formal written notice of withdrawal from the district to the governing body of the other county or each of the other counties comprising the district. Actual withdrawal shall not take effect until 90 days after notice has been sent. A withdrawing county shall not be relieved from any obligation which such county may have assumed or incurred by reason of being a part of the district, including, but not limited to, the retirement of any outstanding bonded indebtedness of the district.

Article V.—The Commission

(a) The metropolitan culture district shall be governed by the metropolitan culture commission which shall be a body corporate and politic and which shall be composed of resident electors of the states of Kansas and Missouri, respectively, as follows: (1) A member of the governing body of each county which is a part of the district, who shall be appointed by majority vote of such governing body; (2) a member of the governing body of each city, with a population according to the most recent federal census of at least 50,000, located in whole or in part within each county which is a part of the district, who shall be appointed by majority vote of such governing body; (3) two members of the governing body of a county with a consolidated or unified county government and city of the first class which is a part of the district, who shall be appointed by majority vote of such governing body; (4) a member of the arts commission of Kansas or the Kansas commission for the humanities, who shall be appointed by the governor of Kansas; and (5) a member of the arts commission of Missouri or the Missouri humanities council, who shall be appointed by the governor of Missouri. To the extent possible, the gubernatorial appointees to the commission shall be residents of the district. The term of each commissioner initially appointed by a county governing body shall expire concurrently with such commissioner's tenure as a county officer or three years after the date of appointment as a commissioner, whichever occurs sooner. The term of each commissioner succeeding a commissioner initially appointed by a county governing body shall expire concurrently with such successor commissioner's tenure as a county officer or four years after the date of appointment as a commissioner, whichever occurs sooner. The term of each commissioner initially appointed by a city governing body shall expire concurrently with such commissioner's tenure as a city officer or two years after the date of appointment as a commissioner, whichever occurs sooner. The term of each commissioner succeeding a commissioner initially appointed by a city governing body shall expire concurrently with such successor commissioner's tenure as a city officer or four years after the date of appointment as a commissioner, whichever occurs sooner. The term of each commissioner appointed by the governor of Kansas or the governor of Missouri shall expire concurrently with the term of the appointing governor, the commissioner's tenure as a state officer, or four years after the date of appointment as a commissioner of the district, whichever occurs sooner. Any vacancy occurring in a commissioner position for reasons other than expiration of terms of office shall be filled for the unexpired term by appointment in the same manner that the original appointment was made. Any commissioner may be removed for cause by the appointing authority of the commissioner.

(b) The commission shall select annually, from its membership, a chairperson, a vice-chairperson, and a treasurer. The treasurer shall be bonded in such amounts as the commission may require.

(c) The commission may appoint such officers, agents and employees as it may require for the performance of its duties, and shall determine the qualifications and duties and fix the compensation of such officers, agents and employees.

(d) The commission shall fix the time and place at which its meetings shall be held. Meetings shall be held within the district and shall be open to the public. Public notice shall be given of all meetings.

(e) A majority of the commissioners from each state shall constitute, in the aggregate, a quorum for the transaction of business. No action of the commission shall be binding unless taken at a meeting at which at least a quorum is present, and unless a majority of the commissioners from each state, present at such meeting, shall vote in favor thereof. No action of the commission taken at a meeting thereof shall be binding unless the subject of such action is included in a written agenda for such meeting, the agenda and notice of meeting having been mailed to each commissioner by postage paid first-class mail at least 14 calendar days prior to the meeting.

(f) The commissioners from each state shall be subject to the provisions of the laws of the states of Kansas and Missouri, respectively, which relate to conflicts of interest of public officers and employees. If any commissioner has a direct or indirect financial interest in any cultural facility, organization or activity supported by the district or commission or in any other business transaction of the district or commission, the commissioner shall disclose such interest in writing to the other commissioners and shall abstain from voting on any matter relating to such facility, organization or activity or to such business transaction.

(g) If any action at law or equity, or other legal proceeding, shall be brought against any commissioner for any act or omission arising out of the performance of duties as a commissioner, the commissioner shall be indemnified in whole and held harmless by the commission for any judgment or decree entered against the commissioner and, further, shall be defended at the cost and expense of the commission in any such proceeding.

Article VI.—Powers and Duties of the Commission

(a) The commission shall adopt a seal and suitable bylaws governing its management and procedure.

(b) The commission has the power to contract and to be contracted with, and to sue and to be sued.

(c) The commission may receive for any of its purposes and functions any contributions or moneys appropriated by counties or cities and may solicit and receive any and all donations, and grants of money, equipment, supplies, materials and services from any state or the United States or any agency thereof, or from any institution, foundation, organization, person, firm or corporation, and may utilize and dispose of the same.

(d) Upon receipt of recommendations from the advisory committee provided in subsection (g), the commission may provide donations, contributions and grants or other support, financial or otherwise, for or in aid of cultural organizations, facilities or activities in counties which are part of the district. In determining whether to provide any such support the commission shall consider the following factors:

(1) Economic impact upon the district;

(2) cultural benefit to citizens of the district and to the general public;

(3) contribution to the quality of life and popular image of the district;

(4) contribution to the geographical balance of cultural facilities and activities within and outside the district;

(5) the breadth of popular appeal within and outside the district;

(6) the needs of the community as identified in an objective cultural needs assessment study of the metropolitan area; and

(7) any other factor deemed appropriate by the commission.

(e) The commission may own and acquire by gift, purchase, lease or devise cultural facilities within the territory of the district. The commission may plan, construct, operate and maintain and contract for the operation and maintenance of cultural facilities within the territory of the district. The commission may sell, lease or otherwise dispose of cultural facilities within the territory of the district.

(f) At any time following five years from and after the creation of the metropolitan cultural district as provided in paragraph (1) of subsection (d) of article IV, the commission, may borrow moneys for the planning, construction, equipping, operation, maintenance, repair, extension, expansion, or improvement of any cultural facility and, in that regard, the commission at such time may:

(1) Issue notes, bonds or other instruments in writing of the commission in evidence of the sum or sums to be borrowed. No notes, bonds or other instruments in writing shall be issued pursuant to this subsection until the issuance of such notes, bonds or instruments has been submitted to and approved by a majority of the qualified electors of the district voting at an election called and held thereon. Such election shall be called and held in the manner provided by the general bond law;

(2) issue refunding notes, bonds or other instruments in writing for the purpose of refunding, extending or unifying the whole or any part of its outstanding indebtedness from time to time, whether evidenced by notes, bonds or other instruments in writing. Such refunding notes, bonds or other instruments in writing shall not exceed in amount the principal of the outstanding indebtedness to be refunded and the accrued interest thereon to the date of such refunding;

(3) provide that all notes, bonds and other instruments in writing issued hereunder shall or may be payable, both as to principal and interest, from sales tax revenues authorized under this compact and disbursed to the district by counties comprising the district, admissions and other revenues collected from the use of any cultural facility or facilities constructed hereunder, or from any other resources of the commission, and further may be secured by a mortgage or deed of trust upon any property interest of the commission; and

(4) prescribe the details of all notes, bonds or other instruments in writing, and of the issuance and sale thereof. The commission shall have the power to enter into covenants with the holders of such notes, bonds or other instruments in writing, not inconsistent with the powers granted herein, without further legislative authority.

(g) The commission shall appoint an advisory committee composed of members of the general public consisting of an equal number of persons from both the states of Kansas and Missouri who have demonstrated interest, expertise, knowledge or experience in cultural organizations or activities. The advisory committee shall make recommendations annually to the commission regarding donations, contributions and grants or other support, financial or otherwise, for or in aid of cultural organizations, facilities and activities in counties which are part of the district.

(h) The commission may provide for actual and necessary expenses of commissioners and advisory committee members incurred in the performance of their official duties.

(i) The commission shall cause to be prepared annually a report on the operations and transactions conducted by the commission during the preceding year. The report shall be submitted to the legislatures and governors of the compacting states, to the governing bodies of the counties comprising the district, and to the governing body of each city that appoints a commissioner. The commission shall publish the annual report in the official county newspaper of each of the counties comprising the district.

(j) The commission has the power to apply to the congress of the United States for its consent and approval of the compact. In the absence of the consent of congress and until consent is secured, the compact is binding upon the states of Kansas and Missouri in all respects permitted by law for the two states, without the consent of congress, for the purposes enumerated and in the manner provided in the compact.

(k) The commission has the power to perform all other necessary and incidental functions and duties and to exercise all other necessary and appropriate powers not inconsistent with the constitution or laws of the United States or of either of the states of Kansas or Missouri to effectuate the same.

Article VII.—Finance

(a) The moneys necessary to finance the operation of the metropolitan culture district and the execution of the powers, duties and responsibilities of the commission shall be appropriated to the commission by the counties comprising the district. The moneys to be appropriated to the commission shall be raised by the governing bodies of the respective counties by the levy of taxes as authorized by the legislatures of the respective party states.

(b) The commission shall not incur any indebtedness or obligation of any kind; nor shall the commission pledge the credit of either or any of the counties comprising the district or either of the states party to this compact, except as authorized by article VI. The budget of the district shall be prepared, adopted and published as provided by law for other political subdivisions of the party states. No budget shall be adopted by the commission until it has been submitted to and reviewed by the governing bodies of the counties comprising the district and the governing body of each city represented on the commission.

(c) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(d) The accounts of the commission shall be open at any reasonable time for inspection by duly authorized representatives of the compacting states, the counties comprising the district, the cities that appoint a commissioner, and other persons authorized by the commission.

Article VIII.—Entry into Force

(a) This compact shall enter into force and become effective and binding upon the states of Kansas and Missouri when it has been enacted into law by the legislatures of the respective states.

(b) Amendments to the compact shall become effective upon enactment by the legislatures of the respective states.

Article IX.—Termination

This compact shall continue in force and remain binding upon a party state until its legislature shall have enacted a statute repealing the same and providing for the sending of formal written notice of enactment of such statute to the legislature of the other party state. Upon enactment of such a statute by the legislature of either party state, the sending of notice thereof to the other party state, and payment of any obligations which the metropolitan culture district commission may have incurred prior to the effective date of such statute, including, but not limited to, the retirement of any outstanding bonded indebtedness of the district, the agreement of the party states embodied in the compact shall be deemed fully executed, the compact shall be null and void and of no further force or effect, the metropolitan culture district shall be dissolved, and the metropolitan culture district commission shall be abolished.

Article X.—Construction and Severability

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of either of the party states or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of either of the states party thereto, the compact shall thereby be nullified and voided and of no further force or effect.

History: L. 1991, ch. 232, § 1; L. 1993, ch. 82, § 1; L. 2000, ch. 140, § 6; July 1.



12-2537 Same; applicability of Kansas tort claims act.

12-2537. Same; applicability of Kansas tort claims act. The provisions of the Kansas tort claims act shall apply to the metropolitan culture district and to the Kansas members of the metropolitan culture district commission.

History: L. 1991, ch. 232, § 2; July 1.



12-2538 Same; Kansas commissioners, expenses.

12-2538. Same; Kansas commissioners, expenses. Kansas members of the metropolitan culture district commission shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties as provided for in subsection (e) of K.S.A. 75-3223, and amendments thereto.

History: L. 1991, ch. 232, § 3; July 1.



12-2539 Same; retailers' sales tax levy; rate; administration, enforcement and collection; use of proceeds; expiration, when.

12-2539. Same; retailers' sales tax levy; rate; administration, enforcement and collection; use of proceeds; expiration, when. (a) The board of county commissioners of any county which has been authorized by a majority of the electors of the county to create or to become a part of the metropolitan culture district and to levy and collect a tax for the purpose of contributing to the financial support of the district shall adopt a resolution imposing a countywide retailers' sales tax and pledging the revenues received therefrom for such purpose. The rate of such tax shall be fixed in an amount of not more than .25%. Any county levying a retailers' sales tax under authority of this section is hereby prohibited from administering or collecting such tax locally, but shall utilize the services of the state department of revenue to administer, enforce and collect such tax. The sales tax shall be administered, enforced and collected in the same manner and by the same procedure as other countywide retailers' sales taxes are levied and collected and shall be in addition to any other sales tax authorized by law. Upon receipt of a certified copy of a resolution authorizing the levy of a countywide retailers' sales tax pursuant to this section, the state director of taxation shall cause such tax to be collected within and outside the boundaries of such county at the same time and in the same manner provided for the collection of the state retailers' sales tax. All moneys collected by the director of taxation under the provisions of this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the metropolitan culture district retailers' sales tax fund which fund is hereby established in the state treasury. Any refund due on any countywide retailers' sales tax collected pursuant to this section shall be paid out of the sales tax refund fund and reimbursed by the director of taxation from retailers' sales tax revenue collected pursuant to this section. All countywide retailers' sales tax revenue collected within any county pursuant to this section shall be remitted at least quarterly by the state treasurer, on instruction from the director of taxation, to the treasurer of such county.

(b) All revenue received by any county treasurer from a countywide retailers' sales tax imposed pursuant to this section shall be appropriated by the county to the metropolitan culture district commission within 60 days of receipt of the funds by the county for expenditure by the commission pursuant to and in accordance with the provisions of the Kansas and Missouri metropolitan culture district compact. If any such revenue remains upon nullification and voidance of the Kansas and Missouri metropolitan culture district compact, the county treasurer shall deposit such revenue to the credit of the general fund of the county.

(c) Any countywide retailers' sales tax imposed pursuant to this section shall expire upon the date of actual withdrawal of the county from the metropolitan culture district or at any time the Kansas and Missouri metropolitan culture district compact becomes null and void and of no further force or effect. If any moneys remain in the metropolitan culture district retailers' sales tax fund upon nullification and voidance of the Kansas and Missouri metropolitan culture district compact, the state treasurer shall transfer such moneys to the county and city retailers' sales tax fund to be apportioned and remitted at the same time and in the same manner as other countywide retailers' sales tax revenues are apportioned and remitted.

History: L. 1991, ch. 232, § 4; L. 1993, ch. 82, § 2; L. 2001, ch. 5, § 52; July 1.



12-2540 Same; expiration upon nullification and voidance.

12-2540. Same; expiration upon nullification and voidance. The provisions of this act shall expire upon nullification and voidance of the Kansas and Missouri metropolitan culture district compact pursuant to either article IX or article X of the compact.

History: L. 1991, ch. 232, § 5; July 1.






Article 26 INSURANCE

12-2615 Uninsured risks; payment of; funds.

12-2615. Uninsured risks; payment of; funds. (a) The governing body of any city, county or school district may pay the costs relating to any uninsured loss. The governing body of a city or county may pay such costs from the risk management reserve fund of the city or county. The board of education of any school district may pay such costs from the special reserve fund of the district. The resolution establishing such risk management reserve fund shall prescribe the purposes for which moneys in the fund may be used, and any expenditure therefrom shall require the approval of the governing body. Moneys may be paid into such risk management reserve fund or special reserve fund from any source which may be utilized for such purposes, including transfers from the general fund, from any special liability expense fund established in accordance with the provisions of K.S.A. 75-6110, and amendments thereto, or from any other fund or grant program account of the governmental unit in reasonable proportion to the estimated cost of self insuring the risk losses covered by such funds. Such funds shall not be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto. In making the budget of such city, county or school district, the amounts credited to and the amount on hand in such reserve fund, and the amount expended therefrom, shall be included in the annual budget for the information of the residents. Interest earned on the investment of moneys in such reserve fund shall be credited to such fund.

(b) If the governing body of any city, county or school district determines on an actuarial basis that money which has been credited to such fund, or any part thereof, is no longer needed for the purposes for which it was established, the governing body may transfer such amount not needed to the funds or accounts from which the money was received. Any money so transferred shall be budgeted in accordance with the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto.

History: L. 1980, ch. 145, § 2; L. 2003, ch. 116, § 4; July 1.



12-2616 Name and citation of act; application of 40-2209 and 40-2215.

12-2616. Name and citation of act; application of 40-2209 and 40-2215. (a) K.S.A. 12-2616 through 12-2629, and amendments thereto, shall be known and may be cited as the Kansas municipal group-funded pool act.

(b) The provisions of K.S.A. 40-2209 and 40-2215, and amendments thereto, shall apply to municipal group-funded pools and all contracts issued under the municipal group-funded pool act and amendments thereto.

History: L. 1987, ch. 74, § 1; L. 1991, ch. 134, § 4; July 1.



12-2617 Authorization of municipalities to pool liabilities; pools not deemed insurance and not subject to regulation except as enumerated.

12-2617. Authorization of municipalities to pool liabilities; pools not deemed insurance and not subject to regulation except as enumerated. Five or more municipalities as defined in K.S.A. 75-6102, and amendments thereto, may enter into agreements to pool their liabilities for Kansas fire, marine, inland marine and allied lines, as defined in K.S.A. 40-901, and amendments thereto, casualty, surety and fidelity lines as defined in K.S.A. 40-1102, and amendments thereto, including workers' compensation and employers' liability, group sickness and accidents, as defined in K.S.A. 40-2209, and amendments thereto, and life insurance, as regulated in K.S.A. 40-433, and amendments thereto. Such arrangements shall be known as group-funded pools, which shall not be deemed to be insurance or insurance companies and shall not be subject to the provisions of chapter 40 of the Kansas Statutes Annotated, except as otherwise provided herein.

History: L. 1987, ch. 74, § 2; L. 1990, ch. 76, § 1; July 1.



12-2618 Certificate of authority to operate pool; application; hearing upon denial of application.

12-2618. Certificate of authority to operate pool; application; hearing upon denial of application. Application for a certificate of authority to operate a pool shall be made to the commissioner of insurance not less than 60 days prior to the proposed inception date of the pool. The application shall include the following:

(a) A copy of the bylaws of the proposed pool, a copy of the articles of incorporation, if any, and a copy of all agreements and rules of the proposed pool. If any of the bylaws, articles of incorporation, agreements or rules are changed, the pool shall notify the commissioner within 30 days after such change.

(b) Designation of the initial board of trustees and administrator. When there is a change in the membership of the board of trustees or change of administrator, the pool shall notify the commissioner within 30 days after such change.

(c) The address where the books and records of the pool will be maintained at all times. If this address is changed, the pool shall notify the commissioner within 30 days after such change.

(d) Evidence that the annual Kansas gross premium of the pool will be not less than $250,000 for each of the categories described in subparagraphs (1) through (4) of this subsection: (1) All property insurance under article 9 of chapter 40 of the Kansas Statutes Annotated except motor vehicle physical damage; (2) motor vehicle liability and physical damage insurance; (3) workers' compensation and employers' liability insurance; (4) all casualty insurance under article 11 of chapter 40 of the Kansas Statutes Annotated except insurance under categories (2) and (3) above; (5) group sickness and accident insurance if at the date of issue the annual gross premium for such coverage will be not less than $1,000,000; and (6) group life insurance if at the date of issue the coverage will insure at least 60% of the eligible participants or the total number of persons covered will exceed 600. The pool shall notify the commissioner within 30 days if the minimum premium qualification or participation requirement is less than that specified in this subsection for any of the above categories of insurance.

(e) An agreement binding the group and each member thereof to comply with the provisions of the workers compensation act if such coverage is to be provided by the pool. For all lines of coverage, all members of the pool shall be jointly liable for the payment of claims to the extent of the assets of the pool.

(f) A copy of the procedures adopted by the pool to provide services with respect to underwriting matters and, with respect to the categories identified in subsection (d)(1) through (4), safety engineering.

(g) A copy of the procedures adopted by the pool to provide claims adjusting and accumulation of income and expense and loss data.

(h) A confirmation that specific and aggregate excess insurance provided by an insurance company holding a Kansas certificate of authority or reinsurance approved by the commissioner is or will be in effect concurrent with the assumption of risk by the pool, as selected by the board of trustees of the pool, or adequate surplus funds as approved by the commissioner, in the pool. The pool shall notify the commissioner within 30 days of any change in the specific or aggregate excess insurance or reinsurance carried by the pool. For the purposes hereof, "surplus funds" shall mean retained earnings of the pool after reserves have been established for all known and incurred but not reported losses of the pool and after all other liabilities of the pool, including unearned premium reserves, have been deducted from total assets. The term "adequate surplus funds" shall mean the amount necessary for the pool to fund its self-insured obligations.

(i) After evaluating the application the commissioner shall notify the applicant if the plan submitted is inadequate, fully explaining to the applicant what additional requirements must be met. If the application is denied, the applicant shall have 10 days to make an application for hearing by the commissioner after the denial notice is received. A record shall be made of such hearing, and the cost thereof shall be assessed against the applicant requesting the hearing.

(j) Any other relevant factors the commissioner may deem necessary.

History: L. 1987, ch. 74, § 3; L. 1990, ch. 76, § 2; L. 1991, ch. 60, § 1; L. 2010, ch. 96, § 1; L. 2011, ch. 61, § 1; July 1.



12-2619 Irrevocable consent for service of process on commissioner of insurance.

12-2619. Irrevocable consent for service of process on commissioner of insurance. Every group-funded pool applying for authority to operate a pool in this state, as a condition precedent to obtaining such authority, shall file in the insurance department a written irrevocable consent, that any action may be commenced against such pool in the proper court of any county in this state in which the cause of action shall arise or in which the plaintiff may reside by the service of process on the commissioner of insurance of this state, and stipulating and agreeing that such service shall be taken and held in all courts to be as valid and binding as if due service had been made upon the trustees or the administrator of such pool. The consent shall be executed by the board of trustees and shall be accompanied by a duly certified copy of the resolution passed by the trustees to execute such consent.

History: L. 1987, ch. 74, § 4; May 28.



12-2620 Certificate of authority granted on perpetual basis; examinations; submission of financial statement and reports; suspension of certificate, grounds, hearing; revocation; dissolution or injunction of pool.

12-2620. Certificate of authority granted on perpetual basis; examinations; submission of financial statement and reports; suspension of certificate, grounds, hearing; revocation; dissolution or injunction of pool. (a) All certificates granted hereunder shall be perpetual unless sooner suspended or revoked by the commissioner or the attorney general.

(b) Whenever the commissioner shall deem it necessary the commissioner may make, or direct to be made, an examination of the affairs and the financial condition of any pool, except that once every five years the commissioner shall conduct an examination of the affairs and the financial condition of each pool. Each pool shall submit a certified independent audited financial statement no later than 150 days after the end of the fiscal year. The financial statement shall include outstanding reserves for claims and for claims incurred but not reported. Each pool shall file reports as to income, expenses and loss data at such times and in such manner as the commissioner shall require. Any pool which does not use rates developed by an approved rating organization shall file with the commissioner an actuarial certification that such rates are actuarially sound. Whenever it appears to the commissioner from such examination or other satisfactory evidence that the ability to pay current and future claims of any such pool is impaired, or that it is doing business in violation of any of the laws of this state, or that its affairs are in an unsound condition so as to endanger its ability to pay or cause to be paid claims in the amount, manner and time due, the commissioner shall, before filing such report or making the same public, grant such pool upon reasonable notice a hearing, and, if on such hearing the report be confirmed, the commissioner may require any of the actions allowed under K.S.A. 40-222b, and amendments thereto, or suspend the certificate of authority for such pool until its ability to pay current and future claims shall have been fully restored and the laws of the state fully complied with. The commissioner may, if there is an unreasonable delay in restoring the ability to pay claims of such pool and in complying with the law or if rehabilitation or corrective action taken under K.S.A. 40-222b, and amendments thereto, is unsuccessful, revoke the certificate of authority of such pool to do business in this state. Upon revoking any such certificate the commissioner shall communicate the fact to the attorney general, whose duty it shall be to commence and prosecute an action in the proper court to dissolve such pool or to enjoin the same from doing or transacting business in this state. The commissioner of insurance may call a hearing under K.S.A. 40-222b, and amendments thereto, and the provisions thereof shall apply to group-funded pools.

(c) On an annual basis, or within 30 days of any change thereto, each pool shall supply to the commissioner the name and qualifications of the designated administrator of the pools and the terms of the specific and aggregate excess insurance contracts of the pool.

History: L. 1987, ch. 74, § 5; L. 1999, ch. 95, § 2; L. 2011, ch. 61, § 2; July 1.



12-2621 Premium contributions, determination, deposit and use; refunds.

12-2621. Premium contributions, determination, deposit and use; refunds. (a) With respect to the categories of coverage described in subparagraphs (d)(1) through (4) of K.S.A. 12-2618, and amendments thereto, premium contributions to the pool shall be based upon appropriate manual classification and rates, plus or minus applicable experience credits or debits, and minus any advance discount approved by the trustees, not to exceed 25% of manual premium. The pool shall use rules, classifications and rates as promulgated by an approved rating organization for workers compensation if the pool has been in operation for less than five years. Such rates shall be the prospective loss costs, as authorized in K.S.A. 40-955, and amendments thereto, plus expenses necessary to administer the pool. For purposes of subsection (b), the prospective loss costs shall be presumed to be the 70% required to be deposited in the claims fund. If the pool has been in operation for more than five years, the board of trustees may determine such rates and discounts as approved by the commissioner. Premium contributions to the pool for all other lines of insurance shall be based on rates filed by a licensed rating organization or on rates of certain companies filing rates with the commissioner and approved by the commissioner for the pool. In lieu of the foregoing, the board of trustees may determine such classification, rates and discounts as approved by the commissioner.

Premium contributions to any pool providing life insurance or any pool providing group sickness and accident insurance as described in K.S.A. 12-2617, and amendments thereto, shall be based on sound actuarial principles.

(b) An amount equal to at least 70% of the annual premium shall be maintained in a designated depository for the purpose of paying claims in a claims fund account. If so approved by the commissioner of insurance, the annual premium to be designated to such depository may be determined to be the net amount of premium after all or a portion of the specific and aggregate excess insurance premium costs have been paid. This shall be called the claims fund account. If the pool has been in operation for more than five years the commissioner may authorize allocation of a different amount to the claims fund account, if solvency of the pool would not be endangered. The remaining annual premium shall be placed into a designated depository for the payment of taxes, fees and administrative and other operational costs in an administrative fund account.

(c) Any moneys for a fund year in excess of the amount necessary to fulfill all obligations of the pool for that fund year, including any obligation to retain adequate surplus funds, as defined by subsection (h) of K.S.A. 12-2618, and amendments thereto, in lieu of specific and aggregate excess insurance, may be declared to be refundable by the trustees not less than 12 months after the end of the fund year. Any such refund shall be paid only to those members who remained participants in the pool for an entire year. Payment of previously earned refunds shall not be contingent on continued membership in the pool.

History: L. 1987, ch. 74, § 6; L. 1990, ch. 76, § 3; L. 1991, ch. 60, § 2; L. 1995, ch. 76, § 1; L. 1997, ch. 125, § 1; L. 1999, ch. 95, § 3; L. 2002, ch. 86, § 1; July 1.



12-2622 Same; investments.

12-2622. Same; investments. The trustees shall not utilize any of the contributions collected as premiums for any purpose unrelated to the pool.  Moneys not needed for current obligations may be invested by the trustees. Such investments shall be limited to investments permitted by K.S.A. 12-1677b and 75-4209, and amendments thereto, except that a pool which has been in existence for at least five years shall be permitted to invest in any of the securities or other investments permitted by article 2a of chapter 40 of the Kansas Statutes Annotated.

History: L. 1987, ch. 74, § 7; L. 1999, ch. 95, § 4; July 1.



12-2623 Group-funded pools fee fund; payment of operating expenditures; expenses of administration; assessments; deposit of remittances.

12-2623. Group-funded pools fee fund; payment of operating expenditures; expenses of administration; assessments; deposit of remittances. The expense of state supervision of the group-funded pools shall be financed in the following manner:

(a) There is hereby created in the state treasury a fund to be called the group-funded pools fee fund. All amounts which are required to be paid from the group-funded pools fee fund for the operating expenditures incident to the supervision of the group-funded pools shall be paid from the group-funded pools fee fund. The commissioner of insurance shall be responsible for administering the group-funded pools fee fund and all payments from the fund shall be upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the commissioner of insurance or a person or persons designated by the commissioner.

(b) The commissioner of insurance shall estimate as soon as practical after January 1 of each year the expenses necessary for the supervision of the group-funded pools for the fiscal year beginning on July 1 thereafter. Not later than June 1 of each year, the commissioner of insurance shall notify all such group-funded pools of the amount of each assessment imposed under this subsection on such group-funded pools and the same shall be due and payable to the commissioner on the July 1 following.

(c) The commissioner of insurance shall remit all moneys received by or for such remittance to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the group-funded pools fee fund.

History: L. 1987, ch. 74, § 8; L. 2001, ch. 5, § 53; July 1.



12-2624 Gross premium tax, rate, payment; deductions for cancellations and dividends.

12-2624. Gross premium tax, rate, payment; deductions for cancellations and dividends. In addition to the fees required to be paid in K.S.A. 12-2622, and amendments thereto, and as a condition precedent to the continuation of the certificate of authority provided in this act, all group-funded pools shall pay no later than 90 days after the end of each fiscal year a tax upon the annual Kansas gross premium collected by the pool at the rate of 1% per annum applied to the collective premium relating to all Kansas members of the pool for the preceding fiscal year. In the computation of the tax, all pools shall be entitled to deduct any annual Kansas gross premiums returned on account of cancellation or dividends returned to members of such pools or expenditures used for the purchase of specific and aggregate excess insurance, as provided in subsection (h) of K.S.A. 12-2618, and amendments thereto.

History: L. 1987, ch. 74, § 9; L. 1991, ch. 60, § 3; May 23.



12-2625 Pools subject to additional assessments and certain provisions of chapter 40 of Kansas Statutes Annotated; workers compensation exception.

12-2625. Pools subject to additional assessments and certain provisions of chapter 40 of Kansas Statutes Annotated; workers compensation exception. (a) Each pool shall be assessed annually as provided by K.S.A. 44-566a and 74-713, and amendments thereto.

(b) Each proposed and authorized pool and each person representing such proposed or authorized pool shall be subject to the provisions of article 24 of chapter 40 of the Kansas Statutes Annotated.

(c) Each pool shall be subject to the provisions of K.S.A. 40-246b to 40-246e, inclusive, and amendments thereto.

(d) Whenever a pool is available providing workers compensation coverage to a statewide group of municipalities, the premium on workers compensation coverage written on municipalities eligible to become members of such pool by an insurer shall not be considered in the determination of any assessments levied by the Kansas workers compensation plan established pursuant to K.S.A. 40-2109, and amendments thereto.

History: L. 1987, ch. 74, § 10; L. 1991, ch. 60, § 4; May 23.



12-2626 Application for membership in pool; written notice; approval; termination or cancellation of participation.

12-2626. Application for membership in pool; written notice; approval; termination or cancellation of participation. (a) After the inception date of the group-funded pool, prospective new members of the pool shall submit an application for membership to the board of trustees or its administrator. The trustees may approve the application for membership pursuant to the bylaws of the pool.

(b) Before the time that membership in a group funded pool is granted, the applicant for such membership shall be provided a written notice stating that: (1) The group funded pool is not an insurance company subject to the general laws and rules and regulations relating to insurance companies; and (2) the group funded pool is subject to separate regulation by the Kansas insurance department as authorized by state statute and cannot commence or continue operations without a certificate of authority. Such authorization does not constitute an endorsement or recommendation of the coverage provided.

(c) Individual members may elect to terminate their participation in a pool or be subject to cancellation by the pool pursuant to the bylaws of the pool. On termination or cancellation of a workers' compensation member, the pool shall notify the division of workers' compensation within 10 days and shall maintain coverage of each cancelled or terminating member for 30 days after notice to such division or until such division gives notice that the cancelled or terminating member has procured workers' compensation and employers' liability insurance, whichever occurs first.

History: L. 1987, ch. 74, § 11; L. 1991, ch. 60, § 5; May 23.



12-2627 Board of trustees of pool, qualifications, duties; administrator, bond; audits; credit transactions; delegation of authority from board to administrator.

12-2627. Board of trustees of pool, qualifications, duties; administrator, bond; audits; credit transactions; delegation of authority from board to administrator. To ensure the financial stability of the operations of each group-funded pool, the board of trustees of each pool is responsible for all operations of the pool. The board of trustees shall consist of not less than three persons selected according to the bylaws of the pool for stated terms of office to direct the administration of a pool, and whose duties include approving applications by new members of the pool. The majority of the trustees must be a member of the governing body or an officer or employee of members of the pool, but a trustee may not be an owner, officer or employee of any service agent or representative. All trustees shall be residents of this state unless the pool was formed on or before January 1, 1990, in which event the number of Kansas resident trustees of the pool must be that percentage of all trustees of the pool that equals the percentage of the number of Kansas lives covered by the pool with respect to all lives covered by the pool on the last day of the prior fiscal year of the operation of the pool.  The board of trustees of each fund shall take all necessary precautions to safeguard the assets of the fund, including all of the following:

(a) Designate an administrator to administer the financial affairs of the pool who shall furnish a fidelity bond to the pool in an amount determined by the trustees to protect the pool against the misappropriation or misuse of any moneys or securities. The administrator shall file evidence of the bond with the commissioner. The bond shall be one of the conditions required for approval of the establishment and continued operation of a pool. Any administrator so designated shall be a resident of Kansas if an individual or shall be authorized to do business in Kansas if a corporation.

(b) Retain control of all moneys collected or disbursed from the pool and segregate all moneys into a claims fund account and an administrative fund account. All administrative costs and other disbursements shall be made from the administrative fund account. The trustees may establish a revolving fund for use by the authorized service agent which is replenished from time to time from the claims fund account. The service agent and its employees shall be covered by a fidelity bond, with the pool as obligee, in an amount sufficient to protect all moneys placed in the revolving fund.

(c) Audit the accounts and records of the pool annually or at any time as required. The commissioner shall prescribe the type of audits and a uniform accounting system for use by pool and service agents to determine the ability of the pool to pay current and future claims.

(d) The trustees shall not extend credit to individual members for any purpose.

(e) The board of trustees shall not borrow any moneys from the pool or in the name of the pool without advising the commissioner of the nature and purpose of the loan.

(f) The board of trustees may delegate authority for specific functions to the administrator of the pool. The functions which the board may delegate include such matters as contracting with a service agent, determining the premium chargeable to and refunds payable to members, investing surplus moneys and approving applications for membership. The board of trustees shall specifically define all authority it delegates in the written minutes of the trustees' meetings. Any delegation of authority shall not be effective without a formal resolution passed by the trustees.

History: L. 1987, ch. 74, § 12; L. 1989, ch. 65, § 1; L. 1991, ch. 60, § 6; May 23.



12-2628 Licensing of persons or agencies soliciting insurance business for pool.

12-2628. Licensing of persons or agencies soliciting insurance business for pool. Any person or agency soliciting for a proposed or authorized group-funded pool shall hold a current license authorizing such person to sell each line of insurance offered for sale. Any person licensed for the kinds of insurance offered by the pool shall be deemed to be certified by a company for the kinds of insurance permitted by the pool.

History: L. 1987, ch. 74, § 13; L. 1991, ch. 60, § 7; May 23.



12-2629 Commissioner of insurance to provide advice and counsel to local governments.

12-2629. Commissioner of insurance to provide advice and counsel to local governments. The commissioner of insurance shall make such recommendations as deemed advisable to assist Kansas local governments in the effective, efficient and fiscally sound operation of any proposed group-funded pool. Within the time and resources available, the department of insurance shall provide advice and counsel to any group-funded pool.

History: L. 1987, ch. 74, § 14; May 28.



12-2630 Allowing municipalities in Douglas, Johnson, Leavenworth, Miami and Wyandotte counties to pool with municipalities outside of state.

12-2630. Allowing municipalities in Douglas, Johnson, Leavenworth, Miami and Wyandotte counties to pool with municipalities outside of state. Notwithstanding the provisions of K.S.A. 12-2616 through 12-2629, and amendments thereto, any municipalities as defined in K.S.A. 75-6102, and amendments thereto, located in and including Douglas, Johnson, Leavenworth, Miami and Wyandotte counties, may qualify to enter into agreements to pool their sickness and accident related liabilities in accordance with K.S.A 12-2617 et seq., and amendments thereto, with municipalities located in other states if such a pool was formed on or before January 1, 1990.  Any investments held by such pool shall be held in an entity described in K.S.A. 12-2622, and amendments thereto. In the event the law or laws of any other state in which a member of the pool is located are inconsistent with or contrary to any provision of K.S.A. 12-2617 through 12-2626, 12-2628 and 12-2629, and amendments thereto, the law of the state with the more stringent requirement shall apply.

History: L. 1991, ch. 60, § 8; May 23.






Article 27 WATER SUPPLY, WATERWORKS AND DISTRIBUTION OF WATER

12-2701 Definitions.

12-2701. Definitions. As used in this act:

(a) The term "municipality" means any city of the first, second or third class owning and operating a water distribution system or any township or improvement district owning and operating a water distribution system, and which city, township or improvement district is located in a county having a population of not less than thirty thousand (30,000) nor more than forty thousand (40,000) with an assessed taxable tangible valuation of not less than seventy-eight million dollars ($78,000,000) nor more than ninety million dollars ($90,000,000).

(b) The term "governing body" as applied to a city means the mayor and council or mayor and commissioners, as the case may be, and as applied to a township means the township clerk, the township treasurer and the township trustee acting as a board, and as applied to an improvement district means the board of directors of such improvement district acting as a board.

(c) The word "corporation" means a private corporation which is, or contemplates becoming, a water customer of a municipality and which enters into a contract with such municipality under the provisions of this act, or any board of education, rural high-school district, community high-school district or common-school district which is, or contemplates becoming, a water customer of a municipality and which enters into a contract with such municipality under the provisions of this act; and any such board of education, rural high-school district, community high-school district or common-school district shall have power to enter into contracts under the provisions of this act to remain in force as long as any bonds issued by any municipality under the provisions of this act shall be outstanding.

History: L. 1955, ch. 87, § 1; April 14.



12-2702 Contracts for common supply of water.

12-2702. Contracts for common supply of water. Two or more municipalities, or one or more municipalities and one or more corporations, are hereby empowered to enter into a contract, contracts or a series of contracts, from time to time, to provide for a common supply of water, including joint acquisition, construction, operation and maintenance of any and all sites, rights of way, easements, other interests in real property, equipment and facilities necessary for, or used in connection with, the procuring and transportation of water to the said municipalities and their customers. Such contracts for a common supply of water shall provide for the method of acquisition or construction of the common supply; the management and operation of the system; the method of fixing the proportionate share of each participating municipality and corporation and of making contributions; the method of making annual adjustments of the proportionate shares of the annual cost and expense; the method of collection of water rates and other charges, and enforcement thereof; the fixing of rate schedules and other charges; the adoption of rules and regulations governing the operation of the system and the conditions of sale; the adjudication of disputes and all other matters necessary to effectuate such an arrangement.

History: L. 1955, ch. 87, § 2; April 14.



12-2703 Acquisition, development and distribution of common water supply.

12-2703. Acquisition, development and distribution of common water supply. A common supply of water may be acquired and developed (including, but not by way of limitation, the acquisition or construction of all necessary sites, rights of way, easements, other interests in real property, and facilities necessary for the acquisition or distribution of water in bulk) by all of the contracting municipalities and corporations acting jointly or by the individual action of one of the municipalities acting for all of the contracting municipalities and corporations, as such municipalities and corporations may provide by contract. Regardless of the method agreed upon, title to all real or personal property acquired or constructed shall be held jointly in the names of all of the contracting municipalities and corporations in such proportions as shall be provided by contract, and subject to such provisions for disposition as may be provided by contract.

History: L. 1955, ch. 87, § 3; April 14.



12-2704 Contracts for management and operation; reports.

12-2704. Contracts for management and operation; reports. The joint waterworks system may be managed and operated by a joint operating agency or by one of the contracting municipalities or corporations as the contracting municipalities and corporations shall provide. Any such agreement made shall provide for periodic reports of operations and finances to the participating municipalities and corporations.

History: L. 1955, ch. 87, § 4; April 14.



12-2705 Costs, how financed; extent of right to acquire or condemn property.

12-2705. Costs, how financed; extent of right to acquire or condemn property. The costs of providing a common supply of water may be paid from any moneys on hand or available for such purpose or may be financed by the issuance and sale of general obligation bonds or revenue bonds by each of the contracting municipalities in the amount necessary to pay the proportionate share of each such contracting municipality, as such shares shall be fixed pursuant to contract. In the event that the acquisition and development of a common water supply and the construction of a waterworks system shall be effected by the individual action of one of the contracting municipalities or by the individual action of one of the contracting corporations, it shall be lawful for any of the other contracting municipalities or corporations to make a lump-sum payment to such contracting municipality or corporation either from moneys on hand and available for such purpose or, in the case of the contracting municipalities, from moneys received from the issuance and sale of general obligation bonds or revenue bonds, or from tax levies made to meet installment payments to cover its contributions to such cost over the period of the life of any bonds so issued by the municipality acquiring or constructing such a waterworks system.

Nothing herein contained shall prevent the purchase or condemnation of existing sources of water supply, waterworks systems, or portions thereof, necessary for the purposes of the joint project anywhere in the state of Kansas, but there shall be no power to condemn property, the legal title of which is vested in the state of Kansas or any political subdivision thereof, unless the state or the governing body of such political subdivision shall consent thereto. In the event that any source of water supply, waterworks system or portion thereof owned by one of the contracting municipalities or corporations is acquired for the purpose of common supply and joint waterworks system, such municipality or corporation may be allowed a credit against its share of the cost equal to the agreed value of the assets so acquired.

History: L. 1955, ch. 87, § 5; April 14.



12-2706 Sale of water; rates; use of reimbursements; assessments; tax levies.

12-2706. Sale of water; rates; use of reimbursements; assessments; tax levies. Water from the common water supply shall be sold to the several contracting municipalities and corporations. The water shall be sold in bulk. Rates shall be fixed in such amounts that revenue therefrom shall be at least sufficient to pay all estimated annual costs of operation and maintenance and debt service on all bonds issued by the contracting municipalities for the purpose of a common water supply. Reimbursements received by municipalities for debt service on general obligation bonds issued under this act shall be credited to the bond and interest fund of such municipality and reimbursements received for debt service on revenue bonds issued under this act shall be credited to a special fund of such municipality to be used to pay the principal of and interest on the revenue bonds. Reimbursements received by municipalities for funds contributed from moneys on hand or available which are not derived from the issuance of bonds shall be credited to the funds of the municipality from which such contributions were made.

In the event that a municipality shall contribute funds derived from bond issues and also from moneys on hand or available, such reimbursements shall be credited to the bond and interest fund or such special fund to retire revenue bonds, as the case may be, until said bonds shall have been retired and thereafter such reimbursements shall be credited to the funds from which the moneys on hand or available were contributed. In the event that such revenues in any year are insufficient, the excess of cost over revenues shall be assessed against and apportioned among the participating municipalities and corporations as the contract shall provide, and shall be paid by each such municipality from moneys on hand or available for such purpose or by levying a tax, at the first tax levying period after such apportionment is made, on all the taxable tangible property in such municipality sufficient to pay the cost to said municipality. Such tax levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to any aggregate tax levy limitation prescribed by article 19 of chapter 79 of the Kansas Statutes Annotated, or acts amendatory thereof or supplemental thereto.

History: L. 1955, ch. 87, § 6; April 14.



12-2707 Municipal water supply system; resolution; plans, specifications and estimate; approval by secretary of health and environment; cost limited.

12-2707. Municipal water supply system; resolution; plans, specifications and estimate; approval by secretary of health and environment; cost limited. If the governing body of a municipality determines it advisable and necessary to provide a water supply system or to improve the municipality's water supply system by contracting with other municipalities and corporations as provided in this act the governing body shall so declare by resolution. The participating municipalities and corporations forthwith shall have prepared plans and specifications and a detailed estimate of the cost of such improvements and shall file a copy of the plans, specifications and estimate with the clerk of each participating municipality and with the secretary of each participating corporation, if any. Such plans, specifications and estimate shall be presented to the secretary of health and environment for approval. If approved by the secretary, the plans, specifications and estimate shall be returned to the clerk of each participating municipality, showing such approval. No bonds to pay the cost for any improvement provided for in this act shall be issued by the governing body of any municipality until the plans, specifications and estimate have been approved by the secretary of health and environment. The total cost of any improvement provided for in this act shall in no case exceed the total cost of the approved estimate.

History: L. 1955, ch. 87, § 7; L. 1995, ch. 116, § 6; July 1.



12-2708 Same; ordinance or resolution; election, when.

12-2708. Same; ordinance or resolution; election, when. (a) Before any improvement is made as provided in this act, the governing body of each participating city shall pass an ordinance and the governing body of each participating township shall adopt a resolution authorizing the making of the improvement and, if bonds are to be issued, directing the issuance of bonds to pay all or part of municipality's share of the cost of the improvement. The ordinance or resolution shall specify the nature and extent of the improvement to be made and shall recite the contract entered into by the participating municipalities and corporations and that such improvement is made in accordance with plans and specifications approved by the secretary of health and environment and on file in the office of the clerk of the municipality for inspection. The ordinance or resolution shall not take effect and be in force unless and until the governing body of such municipality submits the ordinance or resolution to a vote of the electors of the municipality, at a regular election or at a special election called for such purpose, and a majority of the legal electors voting at such election vote in favor of the ordinance or resolution. The governing body of the municipality shall have power to call such election. The election shall be called, noticed, conducted and canvassed in the manner provided by law for bond elections under the provisions of the general bond law, except that the ballots used when voting upon the ordinance or resolution, as the case may be, shall contain these words: "For the ordinance" or "For the resolution," as the case may be, (stating the nature of the proposed ordinance or resolution), and "Against the ordinance" or "Against the resolution," as the case may be, (stating the nature of the proposed ordinance or resolution).

(b) Notwithstanding any other provisions of this section, any city of the second class which has heretofore entered into a contract with a corporation or other municipality as authorized or validated by the act of which this section is amendatory may issue general obligation bonds of the city without an election in an amount not to exceed $75,000 for the purpose of enlarging, repairing, improving or extending the city's waterworks system, and no statute limiting the bonded indebtedness of a municipality shall apply to such bonds and such bonds shall not be considered in determining the total bonded indebtedness of such municipality for the purpose of applying any statute limiting the bonded indebtedness of such municipality, except that before issuing such bonds the governing body of the city shall publish once in the official city paper the ordinance providing for the issuance of such bonds and if, within 30 days after the date of publication, there is filed with the city clerk a petition signed by 10% of the legal electors of the city protesting the issuance, the governing body shall submit the question of issuing such bonds to a vote of the electors of the city in the manner provided by the general bond law.

History: L. 1955, ch. 87, § 8; L. 1957, ch. 98, § 1; L. 1995, ch. 116, § 7; July 1.



12-2709 Common water supply; general obligation and revenue bonds, conditions and restrictions.

12-2709. Common water supply; general obligation and revenue bonds, conditions and restrictions. (a) All general obligation bonds issued pursuant to this act shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law except as in this act otherwise provided. Revenue bonds issued under this act are hereby made a lien on all reimbursements received by the issuing municipality from the revenues derived from the operation of the common water supply and waterworks system. The governing body of a municipality may pledge all or part of the revenues derived or to be derived from any other waterworks system or water line owned by it to retirement of revenue bonds issued by such municipality hereunder and may also use such revenues for the payment of debt service on general obligation bonds issued by such municipality hereunder. Revenue bonds issued under the provisions of this act shall mature not later than 40 years after the date of issuance. The bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. No other statute limiting the amount of bonded indebtedness of any municipality shall apply to bonds issued under the authority conferred by this act, and bonds issued under the authority of this act shall not be considered in determining the total bonded indebtedness of a municipality for the purpose of applying any statute limiting the amount of bonded indebtedness of such municipality.

(b) Any township which issues or which has issued revenue bonds pursuant to the provisions of this act for the purpose of providing a common supply of water or for extending or improving an existing common supply of water, may also issue general obligation bonds or revenue bonds for the purpose of constructing extensions and improvements to the water distribution system of the township in the manner provided in this act.

In the event the township has issued revenue bonds pursuant to article 16, chapter 80 of the Kansas Statutes Annotated, or any other law of this state, which are then outstanding and for the payment of which the revenues of the water system of the township or any part thereof have been pledged, it may, if the governing body deems it necessary, refund the outstanding bonds in the manner provided by and subject to the provisions of K.S.A. 10-116a, and amendments thereto. Any bonds authorized to be issued for any purpose under this act may be combined into one issue of bonds. The township may pledge all or any part of the revenues derived from its waterworks system, including its common water supply and its distribution system, to pay the interest on and principal of bonds issued as herein provided. The resolution authorizing the issuance of such revenue bonds may contain such other covenants, agreements and restrictions as may be deemed necessary or advisable by the governing body of such township in order to insure the payment of the same.

History: L. 1955, ch. 87, § 9; L. 1970, ch. 64, § 20; L. 1977, ch. 58, § 7; L. 1978, ch. 99, § 14; L. 1983, ch. 49, § 52; May 12.



12-2710 Water supply in certain cities and townships; eminent domain.

12-2710. Water supply in certain cities and townships; eminent domain. The construction, acquisition, operation and maintenance of a common supply of water and a waterworks system, under the provisions of this act is hereby declared to be for a public use, and any municipality which has entered into a contract to provide for a common supply of water under the provisions of this act is hereby empowered to institute, either in its own name or jointly in the name of all the participating municipalities as plaintiff, a proceeding for the condemnation of any lands, either within or without the boundaries of such municipality or municipalities, which it or they may deem necessary for the construction, acquisition, operation and maintenance of a common supply of water or for a waterworks system. Such proceeding shall be conducted according to the provisions of K.S.A. 26-501 to 26-516, inclusive.

History: L. 1955, ch. 87, § 10; L. 1963, ch. 234, § 26; Jan. 1, 1964.



12-2711 Grants of rights-of-way by certain state and local agencies.

12-2711. Grants of rights-of-way by certain state and local agencies. The secretary of transportation, the board of county commissioners of any county, the governing body of any city, and the governing body of any township, may grant an easement in, respectively, any state highway, county road, city street, or township road right-of-way to municipalities or corporations, either individually or jointly, which have contracted under the provisions of this act to provide a common supply of water, for the purpose of laying mains, pipes, conduits or aqueducts or locating other works deemed necessary by such participating municipalities and corporations in order to provide for a common supply of water.

History: L. 1955, ch. 87, § 11; L. 1975, ch. 427, § 62; Aug. 15.



12-2712 Validation of certain contracts and bond issues; bonds exempted from debt limitations.

12-2712. Validation of certain contracts and bond issues; bonds exempted from debt limitations. If any municipality has, prior to the effective date of this act, with or without authority of law, entered into a contract or contracts to provide for a common supply of water, water distribution system or waterworks system and such contract or contracts substantially conform to contracts authorized to be made by such municipality under the provisions of this act, such contract or contracts previously entered into and all proceedings in connection therewith, including any bonds issued, are hereby validated and confirmed; and the provisions of this act shall hereafter be applicable to any common supply of water, water distribution system and waterworks system heretofore acquired under any such contracts heretofore made. No statute limiting the amount of bonded indebtedness of a municipality shall apply to any such bonds heretofore issued by a municipality for such purposes and such bonds shall not be considered in determining the total bonded indebtedness of such municipality for the purpose of applying any statute limiting the bonded indebtedness of such municipality.

History: L. 1955, ch. 87, § 12; April 14.



12-2713 Jurisdiction of certain state agencies saved.

12-2713. Jurisdiction of certain state agencies saved. Nothing contained in this act shall be held to alter or abridge the powers and duties of the secretary of health and environment or of the division of water resources of the Kansas department of agriculture over water supply matters.

History: L. 1955, ch. 87, § 13; L. 1975, ch. 462, § 2; L. 2004, ch. 101, § 64; July 1.



12-2714 Municipalities and corporations not deemed common carriers and not subject to utility regulation.

12-2714. Municipalities and corporations not deemed common carriers and not subject to utility regulation. Any municipality or corporation entering into an agreement under the authority of this act or validated by this act shall not be deemed to be a common carrier with respect to the water transportation facilities established thereunder and shall not be deemed subject to any utility regulation by reason of its participation in so providing facilities for a water supply, water distribution system, or waterworks system.

History: L. 1955, ch. 87, § 14; April 14.



12-2715 Authority and powers conferred by act; act supplemental; invalidity of part.

12-2715. Authority and powers conferred by act; act supplemental; invalidity of part. This act constitutes full and complete authority for the purposes set out therein, and no procedure or proceedings other than those required by this act shall be necessary for the performance of the provisions hereof. The powers conferred by this act shall be in addition and supplemental to and not in substitution for, and the limitations imposed by this act shall not affect, the powers conferred by any other law; and the limitations imposed by any other law, unless in this act specifically so provided, shall not affect the powers conferred by this act. The provisions of this act are severable, and if any provisions of this act be for any reason held unconstitutional or otherwise invalid by any court of competent jurisdiction, such decision shall not affect the validity of the remaining portions of this act; and the legislature hereby declares, and it shall be conclusively presumed, that the legislature would have passed this act and each provision thereof irrespective of the fact that one or more of its provisions shall be declared invalid.

History: L. 1955, ch. 87, § 15; April 14.



12-2716 Cities owning waterworks may contract for water supply.

12-2716. Cities owning waterworks may contract for water supply. All cities of the state owning their own waterworks are hereby authorized and empowered to contract with the United States of America (or an agency or instrumentality thereof) for the furnishing to such contracting city a municipal water supply from storage and distribution facilities constructed and owned by the United States of America pursuant to the acts of congress relating to the reclamation and irrigation of lands and related subjects.

History: L. 1957, ch. 239, § 1; March 18.



12-2717 Same; reimbursement agreement.

12-2717. Same; reimbursement agreement. Such contracting city may thereby obligate itself to reimburse the United States of America such portion of the cost of such storage and distribution facilities including interest thereon, as may be determined by such city and the United States of America to be allocable to the municipal water supply furnished. Such contract for reimbursement may extend over such period of years as is permissible under applicable federal laws and regulations and as shall be agreed to by the governing body of such city.

History: L. 1957, ch. 239, § 2; March 18.



12-2718 Cities under 200,000; agreements with federal or state agencies for municipal water supply and recreational areas.

12-2718. Cities under 200,000; agreements with federal or state agencies for municipal water supply and recreational areas. Any city having a population of less than two hundred thousand (200,000) is hereby authorized and empowered to contract with the United States of America or an agency or instrumentality thereof, or with the state of Kansas or any instrumentality or political subdivision of the state, for the furnishing of, or the construction and equipping of, a municipal water supply or a recreational area and facilities, or both water supply and recreational area and facilities, for such contracting city from water storage and distribution facilities constructed by the United States of America or any agency or instrumentality thereof, or with the state of Kansas or any instrumentality or political subdivision thereof, whether said water storage be on land owned or flowage easement or other easement owned by said municipality, the United States of America or the state of Kansas or any political subdivision thereof, and said contract may be made whether said water supply and recreational area is within or outside the corporate limits of the contracting city, and whether or not said water supply is to be connected with said city's water distribution system by pipeline or other conduit.

History: L. 1959, ch. 86, § 1; June 30.



12-2719 Same; reimbursement by city, limitations; tax levies; bonds.

12-2719. Same; reimbursement by city, limitations; tax levies; bonds. The governing body of such contracting city, pursuant to authorizing ordinances as hereinafter provided, is hereby authorized to obligate itself to reimburse the United States of America or any instrumentality or political subdivision of the state government, such portion of the cost of such storage and distribution facilities, not exceeding fifteen percent (15%) of the assessed valuation of the tangible property within the corporate limits of the contracting city, and interest thereon not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, as may be determined by such city and the United States of America, or any instrumentality or political subdivision of the state government, to be allocable to the municipal water supply and distribution facilities and recreational area and facilities furnished or constructed by the United States of America, or any agency or instrumentality thereof, or with the state of Kansas or any instrumentality or political subdivision thereof, and such contract for reimbursement may provide for payment of costs allocable to the city at the time of construction or may extend over such period of years as is permissible under applicable laws and regulations for a period of not exceeding fifty (50) years, or may extend over any shorter period as may be agreed to by the governing body of such city.

For the purpose of financing such reimbursement, such contracting city is hereby authorized to levy an annual tax of not to exceed two (2) mills on all the taxable tangible property of such city during the period of said reimbursement contract. Such levy shall be in addition to all other tax levies authorized by law, and shall not be subject to nor within the aggregate tax levy limits prescribed by article 19 of chapter 79 of the Kansas Statutes Annotated, and acts amendatory thereof or supplemental thereto. The governing body of the city may also issue general obligation bonds of the city, subject to the limitations prescribed in this act, for the purposes herein specified, and all such bonds shall be issued, registered, sold, delivered and retired in accordance with the applicable provisions of the general bond law. Contractual obligations of the contracting city shall not be subject to nor within any bonded debt or other debt or obligation limitation prescribed by the laws of the state of Kansas, and shall not be considered or included in applying any other law limiting bonded indebtedness or limiting other obligations of such cities.

History: L. 1959, ch. 86, § 2; L. 1970, ch. 64, § 21; March 21.



12-2720 Same; adoption of ordinance; contents; publication; protest petition; election; effective, when.

12-2720. Same; adoption of ordinance; contents; publication; protest petition; election; effective, when. Before any such contract or contracts shall be made by the governing body of such contracting city, or bonds issued, taxes levied or improvements made, as provided in this act, the governing body of such contracting city shall enact an ordinance authorizing the acquisition of the necessary site and the necessary easements, authorizing the making of such improvements and authorizing the making of such contract or contracts. The ordinance shall specify the nature and extent of the improvement to be made and describe such contract or contracts, including the estimated expenditures of the city under such agreement. Such ordinance shall be published once each week for two consecutive weeks in the official city paper. If within thirty (30) days of its last publication a petition signed by not less than five percent (5%) of the legally qualified electors is filed with the city clerk, such ordinance shall not take effect until submitted to the electors of such city and approved at an election to be held within ninety (90) days of the filing of such petition. The governing body of the municipality shall have power to call such an election, and such an election shall be called, noticed, conducted, and canvassed in the manner provided by law for bond elections under the provisions of the general bond law, except, the ballots used when voting upon said ordinance or resolution, as the case may be, shall contain these words: "For the ordinance" and "against the ordinance," as the case may be (stating the nature of the proposed ordinance). If no sufficient protest is filed within such thirty (30) days, or if the ordinance is approved at an election hereunder, such ordinance shall become effective and the governing body of such city may proceed with its implementation.

History: L. 1959, ch. 86, § 3; L. 1971, ch. 51, § 2; July 1.



12-2721 Same; act additional to 12-2716, 12-2717.

12-2721. Same; act additional to 12-2716, 12-2717. This act shall be construed as an addition to and not amendatory of the provisions of K.S.A. 12-2716 and 12-2717.

History: L. 1959, ch. 86, § 4; June 30.



12-2722 Same; exemption of certain cities from reimbursement limitations of 12-2719.

12-2722. Same; exemption of certain cities from reimbursement limitations of 12-2719. Any city entering into an agreement with the United States of America or any agency or instrumentality thereof pursuant to K.S.A. 12-2718 through 12-2721 and acts amendatory thereof or supplemental thereto which, under the terms of such agreement, is required to transfer ownership of its existing water storage facility or facilities in exchange for storage rights producing at least the same firm yield of water as the facility or facilities transferred, shall not be subject to the fifteen percent (15%) maximum limitation on the amount it may reimburse the United States of America or its agency or instrumentality under K.S.A. 12-2719.

History: L. 1971, ch. 51, § 1; July 1.



12-2723 Installation of separate water meter for individual dwelling units.

12-2723. Installation of separate water meter for individual dwelling units. (a) As used in this section:

(1) "Dwelling unit" means a structure or part of a structure that is used as a home, residence or sleeping place by one person who maintains a household or by two or more persons who maintain a common household.

(2) "Water meter" means a device used for measuring and billing for water consumed.

(b) No city or public water supply system shall prohibit the installation of a separate water meter for each dwelling unit within a building containing multiple dwelling units in lieu of installation of a master meter for the entire building.

History: L. 2001, ch. 199, § 1; July 1.






Article 28 PUBLIC TRANSPORTATION

12-2801 Name and citation of act.

12-2801. Name and citation of act. This act shall be known and may be cited as the "metropolitan transit authority act."

History: L. 1955, ch. 118, § 1; April 13.



12-2802 Definitions.

12-2802. Definitions. When used in this act:

(a) "Transportation system" means all plants, equipment, property and rights useful for transportation of passengers for hire except taxicabs and except all transportation facilities extending beyond the boundaries of the metropolitan area and includes, without limiting the generality of the foregoing, street railways, subways and underground railroads, motor vehicles, trolley buses, motor buses and any combination thereof.

(b) "Authority" means the transit authority created by this act.

(c) "Board" means the transit board created by this act.

(d) "City" means the city of Topeka, Kansas.

(e) "Mayor" means the mayor of Topeka, Kansas.

(f) "Motor vehicle" means every vehicle which is self-propelled.

(g) "Metropolitan area" includes the area within the corporate limits of the city of Topeka, Kansas and includes the area having a radius within 90 miles from the corporate limits of such city.

History: L. 1955, ch. 118, § 2; L. 1984, ch. 76, § 1; L. 2010, ch. 48, § 1; July 1.



12-2803 Actions by or against; seal.

12-2803. Actions by or against; seal. The authority may sue and be sued in its corporate name but execution shall not in any case issue against any property of the authority. It may adopt a common seal and change the same at pleasure.

History: L. 1955, ch. 118, § 3; April 13.



12-2804 General powers.

12-2804. General powers. The authority shall have power to acquire, construct, own, operate and maintain for public service a transportation system in the metropolitan area as herein defined, and all the powers necessary or convenient to accomplish the purposes of this act, including, without limiting the generality of the foregoing, the specific powers enumerated herein.

History: L. 1955, ch. 118, § 4; April 13.



12-2805 Acquisition of properties and rights.

12-2805. Acquisition of properties and rights. The authority shall have power to acquire by purchase, condemnation, lease, gift or otherwise all or any part of the plant, equipment, property, rights in property, reserve funds, employees' pension or retirement funds, special funds, franchises, licenses, patents, permits and papers, documents and records belonging to any private company or corporation operating a transportation system within the metropolitan area as herein defined.

History: L. 1955, ch. 118, § 5; April 13.



12-2806 Same; sale, lease or exchange.

12-2806. Same; sale, lease or exchange. The authority shall have power to acquire by purchase, condemnation, lease, gift or otherwise any property and rights useful for its purposes and to sell, lease, transfer or convey any property or rights when no longer useful or exchange the same for other property or rights which are useful for its purposes.

History: L. 1955, ch. 118, § 6; April 13.



12-2807 Use of street or public way; ordinance.

12-2807. Use of street or public way; ordinance. The authority shall have the right, but not exclusive of the public right, to use any public road, street or other public way in the metropolitan area for transportation of passengers. The authority shall not have the right to use any street or other public way in any city, village or incorporated town for local transportation of passengers within any such municipality, unless and until authorized so to do by an ordinance passed by the corporate authorities of such municipality.

History: L. 1955, ch. 118, § 7; April 13.



12-2808 Borrowing money; revenue bonds or certificates; sources of payment; conditions; trust agreements; nonliability of state or political subdivision; sale of bonds or certificates.

12-2808. Borrowing money; revenue bonds or certificates; sources of payment; conditions; trust agreements; nonliability of state or political subdivision; sale of bonds or certificates. The authority shall have the continuing power to borrow money for the purpose of acquiring any transportation system, including any cash funds of such system reserved to replace worn out or obsolete equipment and facilities, and for acquiring necessary cash working funds, or for acquiring, constructing, reconstructing, extending or improving its transportation system or any part thereof, and for acquiring any property and equipment useful for the construction, reconstruction, extension, improvement or operation of its transportation system or any part thereof.

For the purpose of evidencing the obligation of the authority to repay any money borrowed as aforesaid, the authority, pursuant to a duly adopted resolution by the board may issue and dispose of at one time or from time to time its interest-bearing revenue bonds or certificates and also from time to time may issue and dispose of its interest-bearing revenue bonds or certificates to refund any bonds or certificates at maturity, or pursuant to redemption provisions, or at any time before maturity with the consent of the holders thereof.

All such bonds and certificates shall be payable from the revenues or income to be derived from the transportation system, from the moneys derived from the tax levy authorized by K.S.A. 12-2814, and amendments thereto, and from all other funds and moneys available to the authority, from whatever source derived, which revenues, income, funds and moneys, or such portion thereof as may be required, are hereby pledged for the payment of such bonds and certificates. Such bonds and certificates may bear such date, mature at such time not exceeding 40 years from their respective dates, bear interest at such rate, not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto, be in such form, carry such registration privileges, be executed in such manner, be payable at such place, be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, be authenticated in such manner and may contain such terms and covenants, all as may be provided in such resolution.

Notwithstanding the form or tenor thereof and in the absence of an express recital on the face thereof that it is nonnegotiable all such bonds and certificates shall be negotiable instruments. Pending the preparation and execution of any such bonds or certificates, temporary bonds or certificates may be issued with or without interest coupons as may be provided by a duly adopted resolution of the board. To secure the payment of any or all of such bonds or certificates and for the purpose of setting forth the covenants and undertakings of the authority in connection with the issuance thereof and the issuance of any additional bonds or certificates payable from such revenues, income, funds and moneys as provided herein, the authority may execute and deliver a trust agreement but no lien upon any physical property of the authority shall be created thereby. A remedy for any breach or default of the terms of any such trust agreement by the authority may be by mandamus proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted. Under no circumstances shall any bonds or certificates issued by the authority or any other obligation of the authority be or become an indebtedness or obligation of the state of Kansas or of any other political subdivision of or municipality within the state, nor shall any such bond, certificate, or obligation be or become an indebtedness of the authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond and certificate that it does not constitute such an indebtedness or obligation but is payable solely from the revenues, income, funds and moneys as provided herein.

The sale of any bonds or certificates pursuant to this section shall be made in the manner designated by the board in the resolution authorizing the issuance thereof.

History: L. 1955, ch. 118, § 8; L. 1970, ch. 64, § 22; L. 1974, ch. 65, § 1; L. 1983, ch. 49, § 53; May 12.



12-2809 Purchase of equipment; trust certificates; payment; leases.

12-2809. Purchase of equipment; trust certificates; payment; leases. The authority shall have power to purchase equipment such as cars, trolley buses and motor buses, and may execute agreements, leases and equipment trust certificates in the form customarily used in such cases appropriate to effect such purchase and may dispose of such equipment trust certificates. All money required to be paid by the authority under the provisions of such agreements, leases and equipment trust certificates shall be payable solely from the revenue or income to be derived from the transportation system and from grants and loans as provided in K.S.A. 12-2811. Payment for such equipment, or rentals therefor, may be made in installments, and the deferred installments may be evidenced by equipment trust certificates payable solely from such revenue or income, and title to such equipment shall not vest in the authority until the equipment trust certificates are paid.

The agreement to purchase may direct the vendor to sell and assign the equipment to a bank or trust company, duly authorized to transact business in the state of Kansas, as trustee, for the benefit and security of the equipment trust certificates and may direct the trustee to deliver the equipment to one or more designated officers of the authority and may authorize the trustee simultaneously therewith to execute and deliver a lease of the equipment to the authority.

The agreements and leases shall be duly acknowledged before some person authorized by law to take acknowledgments of deeds and in the form required for acknowledgment of deeds and such agreements, leases and equipment trust certificates shall be authorized by vote of the board and shall contain such covenants, conditions and provisions as may be deemed necessary or appropriate to insure the payment of the equipment trust certificates from the revenue or income to be derived from the transportation system.

The covenants, conditions and provisions of the agreements, leases and equipment trust certificates shall not conflict with any of the provisions of any trust agreement securing the payment of bonds or certificates of the authority.

An executed copy of each such agreement and lease shall be filed in the office of the city clerk of the city in which said authority is operating a transportation system and such filing shall constitute notice to any subsequent judgment creditor or any subsequent purchaser.

History: L. 1955, ch. 118, § 9; April 13.



12-2810 Investment in bonds or certificates by certain public and private bodies.

12-2810. Investment in bonds or certificates by certain public and private bodies. The state and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, may invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or certificates issued pursuant to this act, it being the purpose of this section to authorize the investment in such bonds or certificates of all sinking, insurance, retirement, compensation, pension and [other funds]whether owned or controlled by private or public persons or officers: Provided, however, That nothing contained in this section may be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.

History: L. 1955, ch. 118, § 10; April 13.



12-2811 Federal grants and loans.

12-2811. Federal grants and loans. The authority shall have power to apply for and accept grants and loans from the federal government or any agency or instrumentality thereof to be used for any of the purposes of the authority and to enter into any agreement with the federal government in relation to such grants or loans; provided that such agreement does not conflict with any of the provisions of any trust agreement securing the payment of bonds or certificates of the authority.

History: L. 1955, ch. 118, § 11; April 13.



12-2812 Investment of authority reserve or sinking funds.

12-2812. Investment of authority reserve or sinking funds. The authority shall have power to invest and reinvest any funds held in reserve or sinking funds not required for immediate disbursement, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in bonds or notes of the United States, bonds of the state of Kansas or bonds of any county, unified school district or city of the first class in which said authority is operating a transportation system or in bonds or certificates of the authority at not to exceed their par value or their call price and to sell these securities whenever the funds are needed for disbursement. Such investment or reinvestment of any funds shall not be in conflict with any provisions of any trust agreement securing the payment of bonds or certificates of the authority.

History: L. 1955, ch. 118, § 12; L. 1977, ch. 54, § 11; July 1.



12-2813 Insurance or indemnity contracts.

12-2813. Insurance or indemnity contracts. The authority shall have power to procure and enter into contracts for any type of insurance and indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer or employee of the board or of the authority in the performance of the duties of his or her office or employment or any other insurable risk.

History: L. 1955, ch. 118, § 13; April 13.



12-2814 Tax levies; validation of election and proceedings prior to January 1, 1974; purpose of levy.

12-2814. Tax levies; validation of election and proceedings prior to January 1, 1974; purpose of levy. (a) The metropolitan transit authority shall not have power to levy taxes for any purpose.

(b) In any city in which the proposition to authorize such city to levy a tax not to exceed one mill to carry out the purposes of the metropolitan transit authority act has been submitted to and approved by a majority of the electors of such city voting on the proposition at an election held prior to January 1, 1974, the levy of such tax by the city and all proceedings in connection therewith are hereby validated and confirmed, notwithstanding the absence of authority by such city to adopt the ordinance authorizing the levy upon submission to and approval thereof by the electors. Any such city may levy an annual tax not to exceed one mill upon the taxable tangible property within such city. The moneys derived from such tax levy shall be for the benefit of the metropolitan transit authority established in such city for the purpose of providing funds for the operation of the authority and for guaranteeing payment of any revenue bonds issued by such authority pursuant to K.S.A. 12-2808 and to pay a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1955, ch. 118, § 14; L. 1974, ch. 65, § 2; L. 1975, ch. 73, § 1; L. 1980, ch. 65, § 6; July 1.



12-2815 Transit board; qualifications of members; salary; expenses.

12-2815. Transit board; qualifications of members; salary; expenses. The governing and administrative body of the authority shall be a board consisting of five (5) members, to be known as the transit board. Members of the board shall be residents of the metropolitan area and persons of recognized business ability. No member of the board or employee of the authority shall hold any other office or employment under the federal, state or any county or any municipal government except an honorary office without compensation.

The salary of each member of the initial board shall be five hundred dollars ($500) per annum, and such salary shall not be increased or diminished during the member's term of office. The salaries of successor members of the board shall be fixed by the board and shall not be increased or diminished during their respective terms of office. No board member shall be allowed any fees, perquisites or emoluments, reward or compensation for services as a member or officer of the authority aside from salary, but the members shall be reimbursed for actual expenses incurred by them in the performance of their duties.

History: L. 1955, ch. 118, § 15; L. 1970, ch. 366,§ 10; L. 1975, ch. 52, § 1; July 1.



12-2816 Transit board; appointment of board; terms.

12-2816. Transit board; appointment of board; terms. Members of the board referred to in K.S.A. 12-2815, and amendments thereto, shall be appointed by the mayor with the approval of the governing body of the city.

Upon the expiration of the term of any member, all successor board members shall be appointed and hold office for four years from the date of their appointment. The city clerk of any city adopting this act shall certify the action of the city governing body with respect to such appointments and file such certificates as a part of the records of the office of the city clerk of the city. Before entering upon the duties of office, each member of the board shall take and subscribe the constitutional oath of office and same shall be filed in the office of the city clerk.

History: L. 1955, ch. 118, § 16; L. 1984, ch. 76, § 2; L. 1986, ch. 82, § 1; July 1.



12-2817 Same; resignations; removals; vacancies.

12-2817. Same; resignations; removals; vacancies. Any member may resign from office to take effect when a successor has been appointed and has qualified. The mayor, with the approval of the governing body of the city, may remove any member of the board in case of incompetency, neglect of duty, or malfeasance in office. The member shall be given a copy of the charges and an opportunity to be publicly heard in person or by counsel upon not less than 10 days' notice. In case of failure to qualify within the time required, or of abandonment of office, or in case of death, conviction of a crime, involving moral turpitude or removal from office, the office of such member shall become vacant. Each vacancy shall be filled for the unexpired term by the mayor with the approval of the governing body.

History: L. 1955, ch. 118, § 17, L. 1986, ch. 82, § 2; July 1.



12-2818 Same; chairman and temporary secretary; qualification and salary of chairman.

12-2818. Same; chairman and temporary secretary; qualification and salary of chairman. As soon as possible after the appointment of the initial members, the board shall organize for the transaction of business, select a chairman and a temporary secretary from its own number, and adopt bylaws, rules and regulations to govern its proceedings. The initial chairman and successors shall be elected by the board from time to time for the term of his or her office as a member of the board or for the term of three years, whichever is shorter. The chairman shall not be engaged in any other business or employment during his or her term as chairman and the board shall fix the salary of the chairman in addition to his or her salary as a member of the board, which shall not be increased or diminished during his or her term of office as chairman.

History: L. 1955, ch. 118, § 18; April 13.



12-2819 Same; meetings; action by resolution; public records.

12-2819. Same; meetings; action by resolution; public records. (a) Regular meetings of the board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the board. Three members of the board shall constitute a quorum for the transaction of business. All action of the board shall be by resolution and the affirmative vote of at least three members shall be necessary for the adoption of any resolution. All such resolutions before taking effect shall be approved by the chairperson of the board, and if the chairperson approves thereof the chairperson shall sign the same. If the chairperson does not approve the chairperson shall return to the board with the chairperson's objections thereto in writing at the next regular meeting of the board occurring after the passage thereof. But in case the chairperson fails to return any resolution with the objections thereto by the time aforesaid, the chairperson shall be deemed to have approved the same and it shall take effect accordingly.

(b) Upon the return of any resolution by the chairperson, with the chairperson's objections, the vote by which the same was passed shall be reconsidered by the board, and if upon such reconsideration such resolution is passed by the affirmative vote of at least four members, it shall go into effect notwithstanding the veto of the chairperson. All resolutions and all proceedings of the authority and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as shall be kept or prepared by the board for use in contract negotiations or civil proceedings to which the authority is a party.

History: L. 1955, ch. 118, § 19; L. 2011, ch. 11, § 2; July 1.



12-2820 Same; secretary; treasurer; compensation; oaths; bond of treasurer.

12-2820. Same; secretary; treasurer; compensation; oaths; bond of treasurer. The board shall appoint a secretary and a treasurer, who need not be members of the board, to hold office during the pleasure of the board, and fix their duties and compensation. The secretary shall not be engaged in any other business or employment during his or her tenure of office as secretary of the board. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the board. The bond shall be payable to the authority in whatever penal sum may be directed by the board conditioned upon the faithful performance of the duties of the office and the payment of all money received by him or her according to law and the orders of the board. The board may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any national or state bank wherein the treasurer has deposited funds if the bank has been approved by the board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the authority.

History: L. 1955, ch. 118, § 20; April 13.



12-2821 Funds of authority; deposits and expenditures.

12-2821. Funds of authority; deposits and expenditures. All funds deposited by the treasurer in any bank shall be placed in the name of the authority and shall be withdrawn or paid out only by check or draft upon the bank, signed by the treasurer and countersigned by the chairman of the board, except that the board may designate any of its members or any officer or employee of the authority to affix the facsimile signature of the chairman and another to affix the facsimile signature of the treasurer to any check or draft.

History: L. 1955, ch. 118, § 21; L. 1974, ch. 66,§ 1; July 1.



12-2822 Signatures of officers valid.

12-2822. Signatures of officers valid. In case any officer whose signature appears upon any check, draft, bond, certificate or interest coupon, issued pursuant to this act, ceases to hold his or her office before the delivery thereof to the payee or the purchaser of any bond or certificate, the officer's signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he or she had remained in office until delivery thereof.

History: L. 1955, ch. 118, § 22; April 13.



12-2823 Appointment of manager, attorney, engineer and other officers; duties; bonds; compensation.

12-2823. Appointment of manager, attorney, engineer and other officers; duties; bonds; compensation. The board may appoint a general manager who shall be a person of recognized ability and experience in the operation of transportation systems. The general manager shall hold office during the pleasure of the board. The general manager shall manage the properties and business of the authority and the employees thereof, subject to the general control of the board, shall direct the enforcement of all resolutions, rules and regulations of the board, and shall perform such other duties as may be prescribed by the board. The board may appoint a general attorney and a chief engineer and shall provide for the appointment of other officers, attorneys, engineers, consultants, agents and employees as may be necessary for the construction, extension, operation, maintenance, and policing of its properties. The board shall define their duties and require bonds of such of them as the board may designate. The general manager, general attorney, chief engineer, and all other officers provided for pursuant to this section shall be exempt from taking and subscribing any oath of office. The compensation of the general manager, general attorney, chief engineer, and all other officers, attorneys, consultants, agents and employees shall be fixed by the board.

History: L. 1955, ch. 118, § 23; L. 1975, ch. 52, § 2; July 1.



12-2824 Employment classification and regulation.

12-2824. Employment classification and regulation. The board shall classify all the offices, positions and grades of regular employment required, excepting that of the chairman of the board, the general manager, secretary, treasurer, general attorney, and chief engineer, with reference to the duties thereof and the compensation fixed therefor, and adopt rules governing appointments to any of such offices or positions on the basis of merit and efficiency. No discrimination shall be made in any appointment or promotion because of race, creed, color or political or religious affiliations. No officer or employee shall be discharged or demoted except for cause which is detrimental to the service. Any officer or employee who is discharged or demoted may file a complaint in writing with the board within ten days after notice of his or her discharge or demotion. If an employee is a member of a labor organization the complaint may be filed by such organization for and in behalf of such employee. The board shall grant a hearing on such complaint within thirty (30) days after it is filed. The time and place of the hearing shall be fixed by the board and due notice thereof given to the complainant, the labor organization by or through which the complaint was filed and the general manager. The hearing shall be conducted by the board, or any member thereof or any officers' committee or employees' committee appointed by the board. The complainant may be represented by counsel.

If the board finds, or approves a finding of the member or committee appointed by the board, that the complainant has been unjustly discharged or demoted, the complainant shall be restored to his or her office or position with back pay. The decision of the board shall be final and not subject to review. The board may abolish any office or reduce the force of employees for lack of work or lack of funds, but in so doing the officer or employee with the shortest service record in the class and grade to which he or she belongs shall be first released from service and shall be reinstated in order of seniority when additional force of employees is required. Seniority shall be considered a working condition and where employees are represented by a labor organization which has any labor agreement with the authority such working conditions shall be governed by the terms of such agreement.

History: L. 1955, ch. 118, § 24; April 13.



12-2825 Contracts with labor organizations.

12-2825. Contracts with labor organizations. The board may deal with and enter into written contracts with the employees of the authority through accredited representatives of such employees or representatives of any labor organization authorized to act for such employees, concerning wages, salaries, hours, working conditions and pension or retirement provisions: Provided, Nothing herein shall be construed to permit hours of labor in excess of those provided by law or to permit working conditions prohibited by law. In case of dispute over wages, salaries, hours, working conditions, or pension or retirement provisions the board may arbitrate any question or questions and may agree with such accredited representatives or labor organization that the decision of a majority of any arbitration board shall be final, provided each party shall agree in advance to pay half of the expense of such arbitration.

No contract or agreement shall be made with any labor organization, association, group or individual for the employment of members of such organization, association, group or individual for the construction, improvement, maintenance, operation or administration of any property, plant or facilities under the jurisdiction of the authority, where such organization, association, group or individual denies on the ground of race, creed or color, membership and equal opportunities for employment to any citizen of Kansas.

History: L. 1955, ch. 118, § 25; April 13.



12-2826 Rules and regulations; rates, fares and charges; free transportation, certain.

12-2826. Rules and regulations; rates, fares and charges; free transportation, certain. The board shall make all rules and regulations governing the operation of the transportation system, shall determine all routings and change the same whenever it is deemed advisable by the board, subject to the provisions of any ordinance granting rights to the authority.

The board shall fix rates, fares and charges for transportation, provided that they shall be at all times sufficient in the aggregate to provide revenues (a) for the payment of the interest on and principal of all bonds, certificates and other obligations payable from said revenues and to meet all other charges upon such revenues as provided by any trust agreement executed by the authority in connection with the issuance of bonds or certificates under this act, (b) for the payment of all operating costs and all other costs and charges incidental to the operation of the transportation system, (c) for the payment of all costs and charges incurred pursuant by [to] this act and any other costs and charges for acquisition, installation, construction, or for replacement or reconstruction of equipment, structures or rights of way not financed through issuance of bonds or certificates under this act, and (d) for any compensation required to be paid to any municipality for the use of streets, subways and other public ways.

The board may provide free transportation within any municipality in which they are employed for firemen, when in uniform, and policemen when in uniform or when not in uniform and certified for special duty, and for employees of the authority when in uniform or upon presentation of identification as such employees, and may enter into agreements with the United States post office department for the transportation of mail, and the payment of compensation to the authority in lieu of fares for the transportation of letter carriers, when in uniform at all times.

History: L. 1955, ch. 118, § 26; April 13.



12-2827 Property and facilities, regulations.

12-2827. Property and facilities, regulations. The board shall have power to make all rules and regulations proper or necessary to regulate the use, operation and maintenance of its property and facilities, and to carry into effect the powers granted to the authority.

History: L. 1955, ch. 118, § 27; April 13.



12-2828 Letting of certain contracts; bids; exceptions.

12-2828. Letting of certain contracts; bids; exceptions. All contracts for the sale of property of the value of more than two thousand five hundred dollars ($2,500) or for any concession in or lease of property of the authority for a term of more than one year shall be awarded to the highest responsible bidder, after advertising for bids. All construction contracts and contracts for supplies, materials, equipment and services, when the expense thereof will exceed two thousand five hundred dollars ($2,500), shall be let to the lowest responsible bidder, after advertising for bids, excepting (1) when by vote of at least four members of the board, it is determined that an emergency requires immediate delivery of supplies, materials or equipment or performance of services; (2) when repair parts, accessories, equipment or services are required for equipment or services previously furnished or contracted for; (3) when the nature of the services required is such that competitive bidding is not in the best interest of the public, including, without limiting the generality of the foregoing, the services of accountants, architects, attorneys, engineers, physicians, superintendents of construction, and others possessing a high degree of skill; (4) when services such as water, light, heat, power, telephone or telegraph are required.

All contracts involving less than two thousand five hundred dollars ($2,500) shall be let by competitive bidding whenever possible, and in any event in a manner calculated to insure the best interests of the public.

In determining the responsibility of any bidder, the board may take into account past record of dealings with the bidder, experience, adequacy of equipment, ability to complete performance within the time set, and other factors besides financial responsibility, but in no case shall any such contract be awarded to any other than the highest bidder (in case of sale, concession or lease) or the lowest bidder (in case of purchase or expenditure) unless authorized or approved by a vote of at least four members of the board, and unless such action is accompanied by a statement in writing setting forth the reasons for not awarding the contract to the highest or lowest bidder, as the case may be, which statement shall be kept on file in the principal office of the authority and open to public inspection.

Contracts shall not be split into parts involving expenditure of less than two thousand five hundred dollars ($2,500) for the purpose of avoiding the provisions of this section, and all such split contracts shall be void. If any collusion occurs among bidders or prospective bidders in restraint of freedom of competition, by agreement to bid a fixed amount or to refrain from bidding, or otherwise, the bids of such bidders shall be void. Each bidder shall accompany his or her bid with a sworn statement that he or she has not been a party to any such agreement.

The board shall have the right to reject all bids and to readvertise for bids. If after such readvertisement no responsible and satisfactory bid, within the terms of the advertisement, shall be received, the board may award such contract without competitive bidding, provided that it shall not be less advantageous to the authority than any valid bid received pursuant to advertisement.

History: L. 1955, ch. 118, § 28; L. 1970, ch. 366,§ 11; April 1.



12-2829 Advertisements for bids; awarding of contracts.

12-2829. Advertisements for bids; awarding of contracts. Advertisements for bids shall be published once in a daily newspaper of general circulation published in the metropolitan area, at least 10 calendar days before the time for receiving bids. The advertisement shall also be posted on readily accessible bulletin boards in the principal office of the authority. The advertisement shall state the time and place for receiving and opening bids and, by reference to plans and specifications on file at the time of the first publication or in the advertisement itself, shall describe the character of the proposed contract in sufficient detail to fully advise prospective bidders of their obligations and to insure free and open competitive bidding.

All bids in response to advertisement shall be sealed and shall be publicly opened by the board, and all bidders shall be entitled to be present in person or by representatives. Cash or a certified or satisfactory cashier's check, as a deposit of good faith, in a reasonable amount to be fixed by the board before advertising for bids, shall be required with the proposal of each bidder. Bond for faithful performance of the contract with surety or sureties satisfactory to the board and adequate insurance may be required in reasonable amounts fixed by the board before advertising for bids.

The contract shall be awarded as promptly as possible after the opening of bids. The bid of the successful bidder, as well as the bids of the unsuccessful bidders, shall be placed on file and be open to public inspection. All bids shall be void if any disclosure of the terms of any bid in response to an advertisement is made or permitted to be made by the board before the time fixed for opening bids.

History: L. 1955, ch. 118, § 29; L. 1981, ch. 173, § 30; July 1.



12-2830 Fiscal year; budget.

12-2830. Fiscal year; budget. The board shall establish a fiscal operating year. At least thirty days prior to the beginning of the first full fiscal year after the creation of the authority, and annually thereafter, the board shall cause to be prepared a tentative budget which shall include all operation and maintenance expense for the ensuing fiscal year. The tentative budget shall be considered by the board and, subject to any revision and amendments as may be determined, shall be adopted prior to the first day of the ensuing fiscal year as the budget for that year. No expenditures for operations and maintenance in excess of the budget shall be made during any fiscal year except by the affirmative vote of at least four members of the board. It shall not be necessary to include in the annual budget any statement of necessary expenditures for pensions or retirement annuities, or for interest or principal payments on bonds or certificates, or for capital outlays, but it shall be the duty of the board to make provisions for payment of same from appropriate funds.

History: L. 1955, ch. 118, § 30; April 13.



12-2831 Same; financial statements.

12-2831. Same; financial statements. As soon after the end of each fiscal year as may be expedient, the board shall cause to be prepared and printed a complete and detailed report and financial statement of its operation and of its assets and liabilities. A reasonable sufficient number of copies of such report shall be printed for distribution to persons interested and copies of such report shall be filed with the city clerk of the governing body adopting this act.

History: L. 1955, ch. 118, § 31; April 13.



12-2832 Modernization of system; fund; loans.

12-2832. Modernization of system; fund; loans. It shall be the duty of the board, as promptly as possible, to rehabilitate, reconstruct and modernize all portions of any transportation system acquired by the authority and to maintain at all times an adequate and modern transportation system suitable and adapted to the needs of the municipalities served by the authority, and for safe, comfortable and convenient service. To that end the board shall establish a modernization fund which shall include, but is not limited to, cash in renewal, equipment or depreciation funds which are part of a private transportation system acquired by the authority and any excess cash derived from the sale of revenue bonds or certificates. The moneys in the modernization fund shall be disbursed for the purpose of acquiring or constructing extensions and improvements and betterment of the system, to make replacements of property damaged or destroyed or in necessary cases where depreciation fund is insufficient, to purchase and cancel its revenue bonds and certificates prior to their maturity at the price of not to exceed their par value, and to redeem and cancel its revenue bonds and certificates according to their terms. The board may make temporary loans from the modernization fund for use as initial working capital.

History: L. 1955, ch. 118, § 32; April 13.



12-2833 Same; depreciation policy.

12-2833. Same; depreciation policy. To assure modern, attractive transportation service the board may establish a depreciation policy which makes provision for the continuous and prompt replacement of worn out and obsolete property and the board may make provision for such depreciation of the property of the authority as is not offset by current expenditures for maintenance, repairs and replacements under such rules and regulations as may be prescribed by the board. The board from time to time shall make a determination of the relationship between the service condition of the properties of the authority and the then established depreciation rates and reserves and from time to time may make adjustments or modifications of such rates in such amounts as it may deem appropriate because of experienced and estimated consumption of service life of road, plant, and equipment.

History: L. 1955, ch. 118, § 33; April 13.



12-2834 Operating expenses; damage reserve fund; liability insurance.

12-2834. Operating expenses; damage reserve fund; liability insurance. The board shall withdraw from the gross receipts of the authority and charge to operating expenses such an amount of money as in the opinion of the board shall be sufficient to provide for the adjustment, defense and satisfaction of all suits, claims, demands, rights and causes of action and the payment and satisfaction of all judgments entered against the authority for damage caused by injury to or death of any person and for damage to property resulting from the construction, maintenance and operation of the transportation system and the board shall deposit such moneys in a fund to be known and designated as the damage reserve fund.

The board shall use the moneys in the damage reserve fund to pay all expenses and costs arising from the adjustment, defense and satisfaction of all suits, claims, demands, rights and causes of action and the payment and satisfaction of all judgments entered against the authority for damages caused by injury to or death of any person and for damage to property resulting from the construction, maintenance and operation of the transportation system. At any time and from time to time the board may obtain and maintain insurance coverage or protection partially or wholly insuring or indemnifying the authority against loss or liability on account of injury to or death of any person and for damage to property resulting from the construction, maintenance and operations of the transportation system. The cost of obtaining and maintaining such insurance shall be paid out of the moneys in the damage reserve fund. All moneys received from such insurance coverage or protection shall be paid into the damage reserve fund.

History: L. 1955, ch. 118, § 34; April 13.



12-2835 Special funds; creation; use.

12-2835. Special funds; creation; use. The authority pursuant to resolutions adopted from time to time by the board may establish and create such other and additional special funds as may be found desirable by the board and in and by such ordinances may provide for payments into all special funds from specified sources with such preferences and priorities as may be deemed advisable and may also by any such resolution provide for the custody, disbursement and application of any moneys in any such special funds consistent with the provisions of this act.

History: L. 1955, ch. 118, § 35; April 13.



12-2836 Limitation of actions for injuries; time for filing notice.

12-2836. Limitation of actions for injuries; time for filing notice. No civil action shall be commenced in any court against the authority by any person for any injury to his or her person unless it is commenced within two years from the date that the injury was received or the cause of action accrued. Within one year from the date that such an injury was received or such cause of action accrued, any person who is about to commence any civil action in any court against the authority for damages on account of any injury to his or her person shall file in the office of the secretary of the board and also in the office of the general attorney for the authority either by himself or herself, his or her agent, or attorney, a statement, in writing, signed by himself or herself, his or her agent, or attorney, giving the name of the person to whom the cause of action has accrued, the name and residence of the person injured, the date and about the hour of the accident, the place or location where the accident occurred and the name and address of the attending physician, if any. If the notice provided for by this section is not filed as provided, any such civil action commenced against the authority shall be dismissed and the person to whom any such cause of action accrued for any personal injury shall be forever barred from further suing.

History: L. 1955, ch. 118, § 36; April 13.



12-2837 Investigations by transit board; testimony.

12-2837. Investigations by transit board; testimony. The board may investigate all means of transportation and the management thereof, the enforcement of its rules and regulations, and the action, conduct and efficiency of all officers, agents and employees of the authority. In the conduct of such investigations the board may hold public hearings on its own motion, and shall do so on complaint or petition of any municipality which has adopted this act or which has granted rights to the authority by ordinance. Each member of the board shall have power to administer oaths, and the secretary, by order of the board shall issue subpoenas to secure the attendance and testimony of witnesses, and the production of books and papers relevant to such investigations and to any hearing before the board or any member thereof or any officers' committee or employees' committee appointed by the board to hear any complaint of an officer or employee who has been discharged or demoted.

Any district court of this state or any judge thereof, either in term time or vacation, upon application of the board, or any member thereof, may in his or her discretion compel the attendance of witnesses, the production of books and papers, and giving of testimony before the board or before any member thereof or any officers' committee or employees' committee appointed by the board, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before said court.

History: L. 1955, ch. 118, § 37; April 13.



12-2838 Invalidity of part.

12-2838. Invalidity of part. If any provision of this act is held invalid such provision shall be deemed to be excised from this act and the invalidity thereof shall not affect any of the other provisions of this act. If the application of any provision of this act to any person or circumstance is held invalid it shall not affect the application of such provisions to persons or circumstances other than those as to which it is invalid.

History: L. 1955, ch. 118, § 38; April 13.



12-2839 Adoption of ordinance; election required.

12-2839. Adoption of ordinance; election required. The provisions of this act shall be adopted by ordinance at any regular meeting, adjourned meeting or special meeting called for such purpose. Any such ordinance shall not take effect unless and until the question of the approval of such ordinance has been submitted to a vote of the electors of the city and a majority of those voting on the question shall have voted in favor thereof. The election and vote on any such ordinance shall be called, held and conducted in like manner as provided by the general bond law.

History: L. 1955, ch. 118, § 39; L. 1984, ch. 76, § 3; April 5.



12-2840 Reimbursement of motor-fuel and special fuel taxes paid, when; ordinance; payment from street fund.

12-2840. Reimbursement of motor-fuel and special fuel taxes paid, when; ordinance; payment from street fund. The governing body of any city may provide by ordinance for the reimbursement to any person, firm, or corporation of all or any part of the motor-fuel tax or the special fuel tax imposed by law which has been paid by such person, firm, or corporation on motor fuels or special fuels used for the purpose of operating or propelling motor vehicles in connection with the transportation of persons in the operation of a franchised mass public transportation system over fixed routes within such city and its immediate environs. Such reimbursements shall be paid from the street fund of such city to which is credited funds received under the provisions of K.S.A. 79-3425b.

History: L. 1959, ch. 396, § 1; June 30.






Article 29 INTERLOCAL COOPERATION

12-2901 Purpose of act.

12-2901. Purpose of act. It is the purpose of this act to permit local governmental units to make the most efficient use of their powers by enabling them to cooperate with other localities, persons, associations and corporations on a basis of mutual advantage and thereby to provide services and facilities in a manner and pursuant to forms of governmental organization that will accord best with geographic, economic, population and other factors influencing the needs and development of local communities.

History: L. 1957, ch. 100, § 1; March 25.



12-2902 Short title.

12-2902. Short title. This act may be cited as the interlocal cooperation act.

History: L. 1957, ch. 100, § 2; March 25.



12-2903 Definitions.

12-2903. Definitions. As used in the interlocal cooperation act:

(a) "Public agency" means:

(1) Any county, township, city, school district, library district, road district, drainage district, sewer district, water district or fire district;

(2) any entity created pursuant to K.S.A. 12-2901 et seq. or chapter 72 of the Kansas Statutes Annotated, and amendments thereto;

(3) any other municipal corporation, quasi-municipal corporation or political subdivision of this state or of any other state which is not specified in paragraphs (1) and (2);

(4) any state officer; and

(5) any agency or instrumentality of this state or any other state or of the United States.

(b) "State" means a state of the United States and the District of Columbia.

(c) "Private agency" means an individual, firm, association or corporation.

(d) "State officer" shall mean the governor, attorney general, secretary of state, state treasurer and insurance commissioner of the state of Kansas.

(e) "Native American Indian tribes" shall mean federally-recognized Native American Indian tribes.

(f) "Gaming compact" shall mean a gaming compact as defined by K.S.A. 46-2301, and amendments thereto.

History: L. 1957, ch. 100, § 3; L. 1968, ch. 221, § 1;  L. 2002, ch. 126, § 1; May 23.



12-2904 Interlocal agreements by public agencies; specifications; approval of attorney general, exceptions.

12-2904. Interlocal agreements by public agencies; specifications; approval of attorney general, exceptions. (a) Subject to the limitations of subsection (g), any power or powers, privileges or authority exercised or capable of exercise by a public agency of this state including but not limited to those functions relating to economic development, public improvements, public utilities, police protection, public security, public safety and emergency preparedness, including but not limited to, intelligence, antiterrorism and disaster recovery, libraries, data processing services, educational services, building and related inspection services, flood control and storm water drainage, weather modification, sewage disposal, refuse disposal, park and recreational programs and facilities, ambulance service, fire protection, the Kansas tort claims act or claims for civil rights violations, may be exercised and enjoyed jointly with any other public agency of this state or with any private agency, and jointly with any public agency of any other state or of the United States to the extent that the laws of such other state or of the United States permit such joint exercise or enjoyment. Any agency of the state government when acting jointly with any public or private agency may exercise and enjoy all of the powers, privileges and authority conferred by this act upon a public agency.

(b) Any public agency may enter into agreements with one or more public or private agencies for joint or cooperative action pursuant to the provisions of this act. Appropriate action by ordinance, resolution or otherwise pursuant to law of the governing bodies of the participating public agencies shall be necessary before any such agreement may enter into force.

(c) Any public agency may enter into agreements with Native American Indian tribes for joint or cooperative actions. Such agreements shall be considered to be an interlocal agreement and shall be subject to the procedures and limitations of the interlocal cooperation act.

The provisions of this subsection shall not be construed as authorizing a public agency to enter into a gaming compact pursuant to the interlocal cooperation act.

(d) Any such agreement shall specify the following:

(1) Its duration.

(2) The precise organization, composition and nature of any separate legal or administrative entity created thereby together with the powers delegated thereto.

(3) Its purpose or purposes.

(4) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget therefor.

(5) The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination.

(6) Any other necessary and proper matters.

(e) In addition to the requirements of subsection (d), if the agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, the agreement also shall contain the following:

(1) Provision for an administrator or a joint board or one of the participating public agencies to be responsible for administering the joint or cooperative undertaking. In the case of a joint board public agencies party to the agreement shall be represented.

(2) The manner of acquiring, holding and disposing of real and personal property used in the joint or cooperative undertaking.

(f) No agreement made pursuant to this act shall relieve any public agency of any obligation or responsibility imposed upon it by law except that to the extent of actual and timely performance thereof by a joint board or other legal or administrative entity created by an agreement made hereunder, such performance may be offered in satisfaction of the obligation or responsibility.

(g) Every agreement made hereunder, except agreements between two or more public agencies establishing a council or other organization of local governments for the study of common problems of an area or region and for the promotion of intergovernmental cooperation, prior to and as a condition precedent to its entry into force, shall be submitted to the attorney general who shall determine whether the agreement is in proper form and compatible with the laws of this state. The attorney general shall approve any agreement submitted hereunder unless the attorney general shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public and private agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within 90 days of its submission shall constitute approval thereof.

History: L. 1957, ch. 100, § 4; L. 1968, ch. 221, § 2; L. 1972, ch. 48, § 1; L. 1975, ch. 74, § 1; L. 1975, ch. 75, § 1; L. 1979, ch. 55, § 1; L. 1979, ch. 56, § 1; L. 1986, ch. 83, § 1; L. 2002, ch. 126, § 2; L. 2004, ch. 148, § 1; July 1.



12-2904a Same; powers and duration of separate legal entities created thereby; certain functions prohibited.

12-2904a. Same; powers and duration of separate legal entities created thereby; certain functions prohibited. (a) Any interlocal agreement entered into under the provisions of K.S.A. 12-2901 et seq., and amendments thereto, may authorize the creation of a separate legal entity to conduct the joint or cooperative action provided for in the agreement. Such separate legal entity shall constitute a body corporate and politic, and shall have, in addition to any other powers reasonably necessary to the exercise of its function under the agreement, the following powers to:

(1) Sue and be sued in its corporate name;

(2) take and hold any property, real or personal, in fee simple or otherwise;

(3) sell, lease, lend or otherwise transfer any property or interest in property owned by it;

(4) make contracts; and

(5) have and use a corporate seal.

Any such separate legal entity shall not constitute a municipality within the meaning of K.S.A. 10-1101, and amendments thereto, or a political subdivision of the state under any provision of the law of this state establishing limits on bonded indebtedness.

(b) In addition to its other powers, any separate legal entity referred to in this section shall be authorized, subject to any limitations imposed by contract, to issue bonds, notes or other evidence of indebtedness, in its own name, on behalf of the public agencies that are or become parties to the agreement creating the separate legal entity for those purposes for which such public agencies are authorized pursuant to the constitution and laws of this state to issue bonds, notes or other evidence of indebtedness. Such bonds, notes or other indebtedness may be payable from or secured by any property, interest or income of the separate legal entity, from whatever source derived, but shall not constitute a charge against or indebtedness of any public agency on behalf of which such bonds, notes or other indebtedness are issued. In issuing such bonds, notes or other indebtedness, the separate legal entity shall act as the constituted authority of the public agencies on behalf of which such bonds, notes or other indebtedness are issued, and the interest on such bonds, notes or other indebtedness shall be exempt from taxation under the laws of this state. Nothing in this act shall be construed to authorize any separate legal entity to issue or sell bonds, notes or other evidence of indebtedness, or use the proceeds thereof, to purchase, condemn, or otherwise acquire a utility plant or distribution system owned or operated by a regulated public utility as defined by K.S.A. 66-104 and amendments thereto.

(c) The duration of any separate legal entity referred to in this section may be perpetual or as otherwise provided in the agreement under which it was created; however, any property owned or held by such separate legal entity shall become the property of the public agencies that are parties to such agreement, according to the terms of that agreement or as otherwise determined according to equitable principles, if and when at any time no bond, note or other indebtedness of the authority is not currently outstanding and unpaid. No property of such separate legal entity shall inure to the benefit of any private individual, corporation or association other than for fair value received.

(d) No such separate legal entity shall operate or administer any arrangement or program under which any two or more municipalities, as defined in K.S.A. 75-6102, and amendments thereto, have agreed to pool their liabilities incurred as a result of negligent or wrongful act or omission of their employees or any other liabilities or losses incurred by such municipalities regardless of the cause thereof.

History: L. 1987, ch. 60, § 8; May 28.



12-2905 Same; filing; status; damage or liability actions.

12-2905. Same; filing; status; damage or liability actions. Prior to its entry into force, an agreement made pursuant to this act shall be filed with the register of deeds of the county where such political subdivision or agency of the state government is located and with the secretary of state. In the event that an agreement entered into pursuant to this act is between or among one or more public agencies of this state and one or more public agencies of another state or of the United States, said agreement shall have the status of an interstate compact, but in any case or controversy involving performance or interpretation thereof or liability thereunder, the public agencies party thereto shall be real parties in interest and the state may maintain an action to recoup or otherwise make itself whole for any damages or liability which it may incur by reason of being joined as a party therein. Such action shall be maintainable against any public or private agency or agencies whose default, failure of performance, or other conduct caused or contributed to the incurring of damage or liability by the state.

History: L. 1957, ch. 100, § 5; March 25.



12-2906 Same; additional approval of certain agreements; insurance-pooling agreements.

12-2906. Same; additional approval of certain agreements; insurance-pooling agreements. In the event that an agreement made pursuant to this act shall deal in whole or in part with the provisions of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by the state officer or agency as to all matters within such officer's or agency's jurisdiction in the same manner and subject to the same requirements governing the action of the attorney general pursuant to K.S.A. 12-2904(f), and amendments thereto. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to and approval by the attorney general.

Any agreement to participate in a group-funded pool or any other insurance-pooling arrangement shall be subject to the provisions of K.S.A. 12-2616 to 12-2629.

History: L. 1957, ch. 100, § 6; L. 1987, ch. 74, § 15; May 28.



12-2907 Same; funds; property, personnel and service.

12-2907. Same; funds; property, personnel and service. Any public agency entering into an agreement pursuant to this act may appropriate funds and may sell, lease, give, or otherwise supply the administrative joint board or other legal administrative entity created to operate the joint or cooperative undertaking by providing such personnel or services therefor as may be within its legal power to furnish: Provided, That the board of county commissioners of any county having a population of not less than forty-two thousand (42,000) nor more than fifty-eight thousand (58,000) with a total assessed taxable tangible valuation of more than eighty million dollars ($80,000,000) may use the money heretofore or hereafter collected from tax levies made under the authority of K.S.A. 19-1569 and 19-1570, or acts amendatory thereof to pay the county's share of the cost to provide for the acquisition of building sites and parking areas, design, construction, furnishing, and equipping of a combined unit of courthouse, city hall, jail and parking facilities in cooperation with the city which is the county seat of such county.

History: L. 1957, ch. 100, § 7; L. 1961, ch. 76, § 1; June 30.



12-2908 Contracts between certain municipalities.

12-2908. Contracts between certain municipalities. (a) When used in this act, "municipality" means a city, county or township.

(b) Any municipality may contract with any municipality to perform any governmental service, activity or undertaking which each contracting municipality is authorized by law to perform. The contract shall be authorized by the governing body of the municipality and shall state the purpose of the contract and the powers and duties of the parties thereunder.

(c) A contract entered into pursuant to this section shall not be regarded as an interlocal agreement under the provisions of K.S.A. 12-2901 et seq., and amendments thereto.

History: L. 1982, ch. 58, § 1; L. 1983, ch. 69, § 1; L. 1992, ch. 75, § 1; July 1.



12-2909 Same; enforcement of city ordinances by sheriff; sheriff's approval.

12-2909. Same; enforcement of city ordinances by sheriff; sheriff's approval. (a) The board of county commissioners of any county and the governing body of any city located within the county may enter into a contract providing for the enforcement of the city's ordinances by the sheriff of the county or other officers of the sheriff's department. Any contract entered into pursuant to this section shall be submitted to and approved by the county sheriff. Failure of the sheriff to approve a contract within 30 days of its submission shall constitute disapproval thereof. All monetary consideration paid by a city to a county as part of the contract shall be expended by the county solely for law enforcement purposes. The sheriff and any officers of the sheriff's department assigned responsibility for enforcing a city's ordinances under the contract shall be designated therein and shall have all the powers of any other police officer of the city by virtue of the existence of the contract.

(b) A contract entered into pursuant to this section shall not be regarded as an interlocal agreement under the provisions of K.S.A. 12-2901 et seq., and amendments thereto.

History: L. 1983, ch. 69, § 2; May 12.



12-2910 Interlocal agreements; community colleges; validation of agreements.

12-2910. Interlocal agreements; community colleges; validation of agreements. Any interlocal agreement entered into by the board of trustees of a community college in accordance with the provisions of the interlocal cooperation act prior to the effective date of this act is hereby authorized and validated and shall be deemed to have been entered into under the authority of law.

History: L. 2002, ch. 126, § 3; May 23.






Article 30 ORDINANCES OF CITIES

12-3001 Consideration at public meeting, when.

12-3001. Consideration at public meeting, when. All ordinances of a city shall be considered at a public meeting of the governing body except as otherwise herein provided or where a statute provides a different procedure for an ordinance for a specific purpose.

History: L. 1959, ch. 64, § 1; L. 2012, ch. 46, § 1; July 1.



12-3002 Vote by yeas and nays; majority of members-elect required.

12-3002. Vote by yeas and nays; majority of members-elect required. The vote on any ordinance, except as otherwise provided herein, shall be by yeas and nays, which shall be entered on the journal by the clerk. No ordinance shall be valid unless a majority of all the members-elect of the council of council cities or mayor and other commissioners of commission cities vote in favor thereof: Provided, That in council cities where the number of favorable votes is one less than required, the mayor shall have power to cast the deciding vote in favor of the ordinance.

History: L. 1959, ch. 64, § 2; June 30.



12-3003 Signing or veto of ordinances in council cities, exceptions; passage over veto; signing ordinances in commission cities; procedure; attestation; seal.

12-3003. Signing or veto of ordinances in council cities, exceptions; passage over veto; signing ordinances in commission cities; procedure; attestation; seal. The mayor of a council city shall have the power to sign or veto any ordinance passed by the council: Provided, That ordinances on which the mayor casts the deciding vote and appropriation ordinances the mayor shall have no veto and he or she shall sign such ordinances if present at the meeting, and if the mayor refuses or neglects to sign or be not present at the meeting they shall take effect without his or her signature. Any ordinance vetoed by the mayor may be passed over the veto by a vote of three-fourths (3/4) of the whole number of councilmen elected, notwithstanding the veto: Provided, That if the mayor does not sign his or her approval of the ordinance, or return the same with his or her veto, stating his or her objection in writing, on or before the next regular meeting of the council, the ordinance shall take effect without the mayor's signature, such fact to be endorsed by the city clerk on the ordinance and at the end of the ordinance as entered in the "ordinance book": Provided further, That the president of the council or acting president of the council shall have no power to sign or veto any ordinance.

The mayor or chairman of a commission shall sign all ordinances but shall have no veto power: Provided, That if such mayor or chairman is not present at the meeting at which the ordinance is passed, the president of the board, acting president of the board, commissioner of finance and revenue, or a commissioner designated by the commission shall sign the ordinance as follows: "(Name) (Title)" and where directed by the commission, "by direction of the commission, the mayor (or chairman) being absent from the meeting." After the last section of each ordinance shall be a statement substantially as follows: "Passed by the (council) (commission) the __________ day of __________, 19__"; followed by "(Approved) (Signed) by the mayor" with signature of the mayor; or "Passed over the mayor's veto"; or, "The mayor not having approved the ordinance on or before the next regular meeting, took effect without the mayor's signature"; or in council cities in the case of appropriation ordinances where the mayor refuses or neglects to sign or is absent from the meeting, an appropriate statement. The city clerk shall attest the signature and affix the seal of the city thereto.

History: L. 1959, ch. 64, § 3; June 30.



12-3004 Subject and title of ordinance; amendment.

12-3004. Subject and title of ordinance; amendment. No ordinance shall contain more than one subject, which shall be clearly expressed in its title; and no section or sections of an ordinance shall be amended unless the amending ordinance contains the entire section or sections as amended and the section or sections amended shall be repealed.

History: L. 1959, ch. 64, § 4; June 30.



12-3005 Style or ordaining clause.

12-3005. Style or ordaining clause. The style or ordaining clause of all ordinances shall be: "Be it ordained by the governing body of the city of ______________:"

History: L. 1959, ch. 64, § 5; June 30.



12-3006 Numbering.

12-3006. Numbering. After an ordinance shall have been passed, the city clerk shall assign to it a number: Provided, That appropriation ordinances may be numbered in a separate series.

History: L. 1959, ch. 64, § 6; June 30.



12-3007 Publication; effective date.

12-3007. Publication; effective date. (a) The city clerk shall cause all ordinances, except appropriation ordinances, as soon as practicable after they have been passed and signed, passed over the mayor's veto or will take effect without signature, to be published once in the official city newspaper, unless a statute requires more publications. Ordinances shall take effect the day of publication unless a different and later day is stated in the ordinance or otherwise specified by statute: Provided, That appropriation ordinances shall take effect upon passage. The publisher shall print in a line preceding the number of the ordinance a statement in parentheses as follows: (Published ____, 20__), giving the month, day and year. The manner of publication and effective date of codifications shall be as hereinafter provided.

(b) In lieu of full publication of an ordinance pursuant to this section, a city may opt to publish a summary of the ordinance so long as:

(1) The publication is identified as a "summary" and contains notice that the complete text of the ordinance may be obtained or viewed free of charge at the office of the city clerk;

(2) the city attorney certifies the summary of the ordinance prior to publication to ensure that the summary is legally accurate and sufficient; and

(3) the publication contains the city's official website address where a reproduction of the original ordinance is available for a minimum of one week following the summary publication in the newspaper.

If an ordinance is subject to petition pursuant to state law, then the summary shall contain a statement that the ordinance is subject to petition.

History: L. 1959, ch. 64, § 7; L. 2012, ch. 46, § 2; July 1.



12-3008 Ordinance books; certifications by city clerk.

12-3008. Ordinance books; certifications by city clerk. The city clerk shall keep an "ordinance book" in which shall be entered at length in plain and distinct handwriting or typewriting or printed copy, a copy of every ordinance immediately after its publication, or in the case of appropriation ordinances, immediately after passage: Provided, That if the "ordinance book" be a loose-leaf book the original ordinance, typed on paper designed for the purpose, may be inserted therein: Provided further, That appropriation ordinances may be entered in a separate "ordinance book." The ordinances as entered in the "ordinance book" need not be signed by the mayor or attested by the city clerk but such signatures may be written or typed or as shown on an attached printed copy.

The city clerk shall append at the end of each ordinance entered in the "ordinance book" a certificate substantially as follows: "I hereby certify that the foregoing is a true and correct copy of the original ordinance; that said ordinance was passed on the __________ day of __________, 19__; that the record of the final vote on its passage is found on page ____ of journal __________; that it was published in the (name of newspaper) on the __________ day of __________, 19__."

Each "ordinance book" shall be appropriately designated by number or by letter or letters or by years, or otherwise.

All ordinances of the city may be proved by the certificate of the city clerk, under the seal of the city.

History: L. 1959, ch. 64, § 8; June 30.



12-3009 Subjects which may be incorporated in ordinance by reference.

12-3009. Subjects which may be incorporated in ordinance by reference. Any city is hereby authorized and empowered to incorporate in an ordinance by reference, in the manner hereinafter provided, any standard or model code or ordinance, regulation having the effect of law of a state officer, board or other agency, or statute, or portions thereof on any subject on which a city may legislate, which standard or model code or ordinance or state regulation is available in book or pamphlet form: Provided, That nothing herein shall be deemed to waive any statutory procedural requirement concerning a zoning ordinance, except that any city may incorporate by reference in conformity with K.S.A. 12-3010 a zoning ordinance or subdivision regulations in code form as that term is defined in K.S.A. 12-3301(c) if all other procedural requirements set forth in K.S.A. 12-708 are met.

History: L. 1959, ch. 64, § 9; L. 1969, ch. 87, § 1; April 25.



12-3010 Effect of incorporation by reference; requirements for incorporation and omission; marked copies to city clerk and officials.

12-3010. Effect of incorporation by reference; requirements for incorporation and omission; marked copies to city clerk and officials. The provisions of any standard or model code or ordinance, state regulation or statute or portions thereof incorporated in an ordinance by reference shall be as much a part of the ordinance as if the same had been set out in full therein when the ordinance shall have been passed by the governing body of the city and published in the manner provided by law, and any section, article, chapter, part or portion not incorporated shall be clearly and specifically described and declared to be omitted and any provisions changing or adding to the incorporated provisions shall be stated in full and published as a part of the ordinance. Instead of incorporating with omissions, the incorporating ordinance may designate specifically the sections, articles, chapters, parts or portions of the standard or model code or ordinance, state regulation or statute that are incorporated. No such ordinance shall be deemed to have incorporated therein any standard or model code or ordinance or state regulation unless the same shall be clearly described in the ordinance by name or title, the name or title of the agency, organization, or group or state officer, board or agency which prepared, compiled, published or promulgated the same, the year or edition of the work or other sufficiently identifying description, and statutes or portions thereof shall be identified by appropriate reference to Session Laws, Kansas Statutes Annotated and acts amendatory thereof or supplemental thereto. At least one copy of any such standard or model code or ordinance or state regulation shall be marked or stamped "official copy as incorporated by Ordinance No. ____," with all sections or portions thereof intended to be omitted clearly marked to show any such omission or showing the sections, articles, chapters, parts or portions that are incorporated, as the case may be, and to which shall be attached a copy of the incorporating ordinance, and filed with the city clerk to be open to inspection and available to the public at all reasonable business hours. The police department, police judge and all administrative departments of the city charged with the enforcement of any such ordinance shall be supplied, at the cost of the city, such number of official copies of any such standard or model code or ordinance or state regulation similarly marked as may be deemed expedient.

History: L. 1959, ch. 64, § 10; L. 2007, ch. 142, § 3; April 26.



12-3011 Penalty provisions for incorporating ordinances.

12-3011. Penalty provisions for incorporating ordinances. All such incorporating ordinances shall include a penal section or sections within the limits authorized by law to be provided for the violation of the ordinances of the city: Provided, That if the incorporated code or ordinance, state regulation or statute contains penalty provisions which the city may or must inflict or if the incorporated code or ordinance is based upon a statute whose provisions a city is specifically authorized to parallel in whole or in part by ordinance with the same penalties, such incorporating ordinance need not provide penalties.

History: L. 1959, ch. 64, § 11; June 30.



12-3012 Amendment of standard, code or ordinance by sponsor after incorporation by references; effect.

12-3012. Amendment of standard, code or ordinance by sponsor after incorporation by references; effect. The amendment of any standard or model code or ordinance or the publication of any new and revised such code or ordinance by the agency, organization, or group sponsoring the same shall in no wise affect the incorporating ordinance or the code or ordinance but such ordinance and the code or ordinance as incorporated shall continue in effect until the incorporating ordinance is repealed or a later standard or model code or ordinance is incorporated by reference. Any statute or section thereof or any state regulation or portion thereof which has been incorporated by reference and which is amended by the legislature or changed by the state officer, board or agency, shall cease to be effective until and unless incorporated by amendment of the incorporating ordinance or another incorporating ordinance.

History: L. 1959, ch. 64, § 12; June 30.



12-3013 Petition for proposed ordinance; requirements; passage or election; form of ballot; approval, effect; amendment or repeal; publication.

12-3013. Petition for proposed ordinance; requirements; passage or election; form of ballot; approval, effect; amendment or repeal; publication. (a) Except as provided in subsection (e), a proposed ordinance may be submitted to the governing body of any city accompanied by a petition as provided by this section. Such petition shall be signed by electors equal in number to at least 25% in cities of the first class, and 40% in cities of the second and third class, of the electors who voted at the last preceding regular city election as shown by the poll books and shall contain a request that the governing body pass the ordinance or submit the same to a vote of the electors. Such ordinance and petition shall be filed with the city clerk.

The signatures on the petition need not all be appended to one paper, but each signer shall include the signer's place of residence, giving the street and number (if there are street numbers). One person signing each paper shall make oath before an officer competent to administer oaths that such person believes the statements therein and that each signature to the paper appended is the genuine signature of the person whose name it purports to be. If the petition accompanying the proposed ordinance is signed by the required number of electors qualified to sign, the governing body shall either (a) pass such ordinance without alteration within 20 days after attachment of the clerk's certificate to the accompanying petition; or (b) if not passed within 20 days, forthwith call a special election, unless a regular city election is to be held within 90 days thereafter, and at such special or regular city election submit the ordinance, without alteration, to the vote of the electors of the city.

(b) The ballots used when voting upon the ordinance shall set forth the proposed ordinance in full or submit the proposed ordinance by title generally descriptive of the contents thereof. Each proposed ordinance set forth in full or submitted by title generally descriptive of the contents thereof shall be preceded by the words, "Shall the following be adopted?" If there is more than one proposed ordinance to be voted upon, the different proposed ordinances shall be separately numbered and printed, and the ballots shall conform to the requirements of K.S.A. 25-605, and amendments thereto.

(c) If a majority of the qualified electors voting on the proposed ordinance votes in favor thereof, such ordinance shall thereupon become a valid and binding ordinance of the city. Any ordinance proposed by a petition as herein provided and passed by the governing body or adopted by a vote of the electors, shall not be repealed or amended except (1) by a vote of the electors, or (2) by the governing body, if the ordinance has been in effect for 10 years from the date of publication, if passed by the governing body, or from the date of the election, if adopted by a vote of the electors. Any number of proposed ordinances may be voted upon at the same election, in accordance with the provisions of this section, but there shall not be more than one special election in any period of six months for such purpose. Mayors having veto power shall not veto any such ordinance, and if passed by the council or commission the mayor shall sign the ordinance.

(d) The governing body may submit a proposition for the repeal of any such ordinance, or for amendments thereto, to be voted upon at any succeeding regular city election. If such proposition so submitted receives a majority of the votes cast thereon at such election, such ordinance shall thereby be repealed or amended accordingly. Whenever any ordinance or proposition is required by this act to be submitted to the electors of the city at any election, the city shall cause such ordinance or proposition to be published once each week for two consecutive weeks in the official city paper. Such publication shall be not more than 20 or less than five days before the election. Any ordinance heretofore passed or made effective by election under the provisions of section 12-107 of the General Statutes of 1949 shall continue in effect but may be amended or repealed as herein provided.

(e) The provisions of this section shall not apply to:

(1) Administrative ordinances;

(2) ordinances relating to a public improvement to be paid wholly or in part by the levy of special assessments; or

(3) ordinances subject to referendum or election under another statute.

History: L. 1959, ch. 64, § 13; L. 1979, ch. 57, § 1; L. 1981, ch. 173, § 31; July 1.



12-3014 Authorization; publication; supplements; recodifications.

12-3014. Authorization; publication; supplements; recodifications. The governing body of the city may from time to time provide for the compilation or revision and codification (such revision and codification hereinafter referred to as codification and when published called code) of the general ordinances of the city and the publication in book form of such compilation or codification, and may provide for keeping compilations and codifications up to date by supplements to permanently bound books or by insertion of amending or new ordinances in loose-leaf binders, and may provide for annual or occasional recodification of codifications housed in loose-leaf binders.

History: L. 1959, ch. 64, § 14; June 30.



12-3015 "Compilation" and "codification" defined; ordinance books; loose-leaf supplements.

12-3015. "Compilation" and "codification" defined; ordinance books; loose-leaf supplements. The following terms shall have the meanings herein prescribed:

(a) "Compilation" includes the collecting, assembling and organizing of existing ordinances of the city and publication thereof in permanently bound or loose-leaf book form;

(b) "codification" includes the compilation and revision of the general ordinances of the city; the changing of sections deemed advisable; the omission of sections deemed unnecessary; the addition of new provisions; and the adoption of the whole by an adopting ordinance and publication in permanently bound or loose-leaf book form.

The codification may contain citations to sections of previous ordinances retained or modified. All titles, effective sections and signatures of ordinances may be omitted. The codification may contain annotations to statutes, cross-references and other matter that may make the code more useful. The codification may incorporate by reference standard or model codes or ordinances, state regulations and statutes as authorized by K.S.A. 12-3009, 12-3010, 12-3011 and 12-3012, and amendments thereto. The ordinance adopting the codification shall recite that the codification was authorized by ordinance, and that it was made in conformity with K.S.A. 12-3014 and 12-3015, and amendments thereto. When the ordinance and the codification, along with a certificate of the city clerk that the same are true and correct copies are published in book form, the codification shall take effect and shall import absolute verity and be received in evidence in all courts and places without further proof.

One copy of the published book shall be kept on file with the "ordinance books" and constitute an "ordinance book." A loose-leaf code of ordinances, published pursuant hereto may be kept current by the periodic preparation of loose-leaf supplements. Whenever any ordinance expresses the intent of the governing body that it may be made a part of such loose-leaf code and the same is thereafter included in a supplement to such code, such inclusion shall have the same force and effect as if the ordinance had been included in the original code at the time of its adoption by the governing body. The governing body shall make provision for furnishing insertions in loose-leaf compilations or codes to city personnel, purchasers, and others having copies of the original compilation or code.

At least three copies of the published book shall be kept on file in the office of the city clerk and kept available for inspection by the public at all reasonable business hours.

History: L. 1959, ch. 64, § 15; L. 1965, ch. 113, §1; L. 1983, ch. 70, § 1; April 7.



12-3016 Expense budgeted over two- or three-year period, when.

12-3016. Expense budgeted over two- or three-year period, when. The governing body may, if the expense of the compilation or codification and publication to be done in one (1) year will exceed the amount that can be budgeted for such purpose in one (1) year, budget over a period of not to exceed three (3) years to build up the estimated amount, or in the event the work will extend through not to exceed two (2) budget years, may provide for payment from two (2) annual budgets.

History: L. 1959, ch. 64, § 16; June 30.



12-3017 Validity of ordinance not affected by repeal of statute under which passed.

12-3017. Validity of ordinance not affected by repeal of statute under which passed. The repeal of any statute, or section or sections of any statute, under which an ordinance of any city was passed shall not affect the validity of the ordinance if such ordinance could be passed by the city under the home rule power granted by article 12, section 5, of the constitution of Kansas in the absence of such statute.

History: L. 1963, ch. 455, § 1; April 4.






Article 31 WATER POLLUTION ACT

12-3101 Name of act.

12-3101. Name of act. This act shall be known as the water pollution act.

History: L. 1959, ch. 87, § 1; June 30.



12-3102 Definitions.

12-3102. Definitions. For the purpose of this act, the following words and phrases shall have the meaning ascribed to them in this section:

(a) "Sewer" or "sewer system" shall mean sanitary and storm sewers, pumping stations, sewage treatment plants, main sewers, intercepting sewers, outfall sewers, surface drains and works for the collection, transportation, pumping, treating, and disposing of water carried wastes or storm or surface waters, and all appurtenances necessary in the maintenance and operation of the same.

(b) "Municipality" shall mean any city, county, township, township sewer district, or other political subdivision of the state authorized to levy taxes or empowered to cause taxes to be levied.

History: L. 1959, ch. 87, § 2; June 30.



12-3103 Adoption of resolution by municipality and secretary of health and environment; contents.

12-3103. Adoption of resolution by municipality and secretary of health and environment; contents. No municipality shall exercise any of the powers hereafter conferred by this act until its local governing body and the secretary of health and environment shall have adopted a resolution finding that: (1) The sewer system of such municipality is inadequate to meet the standards of the secretary of health and environment; and (2) the construction, reconstruction, development, or redevelopment of a sewer system of such municipality is necessary in the interest of public health and welfare of the residents of the state.

History: L. 1959, ch. 87, § 3; L. 1975, ch. 462, § 3; July 1.



12-3104 Sewer systems; powers of municipality.

12-3104. Sewer systems; powers of municipality. Every municipality shall have all the powers necessary or convenient to plan, alter, enlarge, extend, improve, construct, reconstruct, develop, redevelop, operate and maintain a sewer system of such municipality, including the following powers:

(a) To adopt by ordinance or resolution sewer service charges based on a per unit volume of water used and based on the strength and volume of sewage contributed;

(b) To use the proceeds of the sewer service charges to plan, alter, enlarge, extend, improve, construct, reconstruct, develop, redevelop, operate and maintain sewer systems;

(c) To issue revenue bonds and use the proceeds of said revenue bonds to plan, alter, enlarge, extend, improve, construct, reconstruct, develop and redevelop sewer systems;

(d) To use the proceeds of the sewer service charges to pay the principal and interest on revenue bonds for the planning, altering, enlarging, extending, improving, constructing, reconstructing, developing, redeveloping, operating and maintaining sewer systems;

(e) To contract with agencies of the federal government, public bodies of this state or other states, or with any private person or body for jointly planning, altering, enlarging, extending, improving, constructing, reconstructing, developing, redeveloping and maintaining sewer systems;

(f) To contract with agencies of the federal government, public bodies of this state or other states or with any private person or body for receiving and treating sewage from outside of the limits of the municipality;

(g) To plan, alter, enlarge, extend, improve, construct, reconstruct, develop, redevelop, operate and maintain a sewer or sewer system outside the boundaries of the municipality and to have the right of eminent domain outside of the limits of the municipality in order to acquire right of way for a sewer or sewer systems; and

(h) To borrow money and to apply for and accept advances, loans, grants, contributions or any other form of financial assistance from the federal government, the state, county or other public body for the purposes of this act.

A municipality may include in any contract for financial assistance with the federal government such conditions imposed pursuant to federal law as the municipality may deem reasonable and appropriate.

History: L. 1959, ch. 87, § 4; June 30.



12-3105 Same; rules and regulations authorized; billing and collection of sewer service charges; discontinuance of water service, when.

12-3105. Same; rules and regulations authorized; billing and collection of sewer service charges; discontinuance of water service, when. The governing body of a municipality shall have the power by ordinance or resolution to adopt rules and regulations providing for the management and operation of its sewer system, prohibiting the discharge of matter deleterious to the proper operation of the treatment plant into the sewer system, establishing the types and characteristics of sewage that may be discharged into the sewer system, fixing the service charges, requiring security for the payment thereof, and providing methods and rules of collection, and providing for the disposition of the revenue therefrom. In the event any person, firm, corporation, political unit or organization living or operating on premises connected to a sanitary sewer shall neglect, fail or refuse to pay the service charges fixed by the governing body of said municipality, the governing body is hereby authorized to refuse the delivery of water through the pipes and mains of a publicly owned waterworks until such time as such charges are fully paid: Provided, however, That any city of the first class now owning or hereafter acquiring a municipal water plant and a municipal light plant, which plants are now or hereafter operated, managed and controlled by a board of public utilities, as provided by K.S.A. 13-1220 to 13-1234a, inclusive, and all acts and parts of acts amendatory thereof or supplemental thereto, may with the consent of the board of public utilities bill and collect the sewer service charges through the administrative departments of the board of public utilities and the board of public utilities may discontinue water services to premises owned, managed or occupied by consumers who have delinquent sewer service charges.

History: L. 1959, ch. 87, § 5; June 30.



12-3106 Issuance of sewer system revenue bonds; requirements; election.

12-3106. Issuance of sewer system revenue bonds; requirements; election. (a) A municipality shall have power to issue revenue bonds from time to time in its discretion to finance the planning, altering, enlarging, extending, improving, developing, and redeveloping, construction and reconstruction of sewer systems under this act. Such bonds shall be made payable, as to both principal and interest, solely from the income, proceeds, revenues, and funds of the municipality derived from or held in connection with its sewer systems: Provided, however, That payment of such bonds, both as to principal and interest, may be further secured by a pledge of any loan, grant or contribution from the federal government.

(b) Bonds issued under this section shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction, and shall not be subject to the provisions of any other law relating to the authorization, issuance or sale of bonds. Bonds issued under the provisions of this act are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempted from all taxes.

(c) Bonds issued under this section shall be authorized by ordinance or resolution of the local governing body and may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate or rates, not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, be in such denomination or denominations, be in such form, have such rank or priority, be executed in such manner, and be subject to such terms of redemption (with or without premium), be secured in such manner, and have such other characteristics as may be provided by such ordinance or resolution issued pursuant thereto: Provided, That no bonds shall be issued under this act until the same have been authorized by a majority of the vote of the electors of such municipality in the manner prescribed by K.S.A. 10-120 or any amendments thereto.

History: L. 1959, ch. 87, § 6; L. 1970, ch. 64, § 23; March 21.



12-3107 Same; power to issue bonds supplemental and additional.

12-3107. Same; power to issue bonds supplemental and additional. The power herein granted to issue bonds shall be supplemental to and not amendatory of the provisions of all other laws, and shall be in addition to and independent of the authority granted to certain municipalities by K.S.A. 10-1201 to 10-1212, inclusive, 13-1238 to 13-1245, inclusive, and 13-1252 to 13-1264, inclusive, and acts amendatory thereof or supplemental thereto.

History: L. 1959, ch. 87, § 7; June 30.






Article 32 TREES AND SHRUBBERY

12-3201 Trees and shrubbery on streets and alleys; regulation; costs, special assessment.

12-3201. Trees and shrubbery on streets and alleys; regulation; costs, special assessment. The governing body of any city is hereby authorized to regulate, by ordinance, the planting, maintenance, treatment and removal of trees and shrubbery upon all streets, alleys, avenues, boulevards and public rights-of-way within such city. Upon the failure of the owner of property abutting streets, alleys, avenues, boulevards and public rights-of-way to comply with such regulations, and after reasonable notice the city may trim and maintain or, where necessary, remove such trees and shrubbery and assess the costs of such work against the abutting property as a special assessment.

History: L. 1961, ch. 72, § 1; L. 1984, ch. 77, § 1; July 1.



12-3202 Same; municipal function; authority vested in park commissioners, when.

12-3202. Same; municipal function; authority vested in park commissioners, when. The governing body of any city may provide for the planting, maintenance, treatment or removal of trees and shrubbery upon all streets, alleys, avenues, boulevards and public rights-of-way of the city as a municipal function. In any city which now has, or may hereafter have a board of park commissioners, the governing body may vest such authority in the board of park commissioners.

History: L. 1961, ch. 72, § 2; L. 1984, ch. 77, § 2; July 1.



12-3204 Treatment or removal of shrubbery, trees and materials in cities; payment of costs; notice.

12-3204. Treatment or removal of shrubbery, trees and materials in cities; payment of costs; notice. Whenever any competent city authority, or competent state or federal authority when requested by the governing body of the city, shall file with the governing body a statement in writing based upon a laboratory test or other supporting evidence that trees or tree materials or shrubs located upon private property within such city are infected or infested with or harbours any tree or plant disease or insect pest or larvae, the uncontrolled presence of which may constitute a hazard to or result in the damage or destruction of other trees or shrubs in the community, describing the same and where located, said governing body shall direct the city clerk to forthwith issue notice requiring the owner or agent of the owner of the premises to treat or remove any such designated tree, tree material or shrub within a time specified in such notice; said notice shall be served by registered or certified mail or personal service may be made by the city marshal or other police officer, by delivering a copy thereof to the owner, or agent of such property. If the property is unoccupied and the owner a nonresident, then the city clerk shall notify the owner by mailing a copy of the notice to the owner's last known address by registered or certified mail.

If the owner or agent shall fail to comply with the requirements of said notice within the time specified in the notice, then the city forester, street superintendent or other designated officer shall proceed to have the designated tree, tree material or shrub treated or removed and report the cost thereof to the city clerk, and the cost of such treatment or removal shall be paid by the owner of the property or shall be assessed and charged against the lot or parcel of ground on which the tree, tree material or shrub was located. The city clerk shall at the time of certifying other city taxes to the county clerk, certify the unpaid costs and the county clerk shall extend the same on the tax roll of the county against said lot or parcel of ground. The cost of such work shall, except as hereinafter provided, be paid from the general fund or other proper fund of the city or from moneys derived from the levy authorized by K.S.A. 12-3203 and such fund shall be reimbursed when payments therefor are received or when such assessments are collected and received by the city.

History: L. 1961, ch. 72, § 4; L. 1974, ch. 67, § 1; July 1.



12-3205 Same; preventive measures or treatment by city, when; costs.

12-3205. Same; preventive measures or treatment by city, when; costs. The governing body of any city, when it appears that there is or is likely to be a general infection or infestation of the trees or shrubs within the city by tree or plant disease or insect pest or larvae resulting in damage to or the death of many trees or shrubs, may provide such preventive measures or treatment as may be necessary and may pay the cost from the general fund or other proper fund or from moneys derived from the levy provided in K.S.A. 12-3203 by the issuance of warrants as hereinafter provided.

History: L. 1961, ch. 72, § 5; April 12.



12-3206 Same; no-fund warrants, when; tax levies.

12-3206. Same; no-fund warrants, when; tax levies. The governing body of any city, in the exercise of the power and authority herein granted for the purposes of carrying out the provisions of K.S.A. 12-3204 and 12-3205, and amendments thereto, from and after the effective date of this act and prior to the time that moneys may be available from the levy authorized by K.S.A. 12-3203, and amendments thereto, may issue no-fund warrants in an amount not to exceed the total amount such city could levy in one year under the provisions of K.S.A. 12-3203, and amendments thereto.

Whenever no-fund warrants are issued under the authority of this act the governing body of such city shall make a tax levy at the first tax levying period for the purpose of paying such warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and shall not be subject to the aggregate tax levy prescribed in article 19 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto. Such warrants shall be issued, registered, redeemed and bear interest in the manner and in the form prescribed by K.S.A. 79-2940, and amendments thereto, except they shall not bear the notation required by said section and may be issued without the approval of the state board of tax appeals.

History: L. 1961, ch. 72, § 6; L. 2008, ch. 109, § 35; L. 2014, ch. 141, § 29; July 1.



12-3207 Same; title to and property in growing trees and shrubs in abutting owners; damage actions; injunctions.

12-3207. Same; title to and property in growing trees and shrubs in abutting owners; damage actions; injunctions. The owners of property abutting upon streets, avenues and boulevards in cities shall have such title to and property in growing trees, shrubbery and the parking situated in front of such real estate between the curb line and the property line as to enable the owners, in case of injury to or destruction of such trees, shrubbery and parking, to recover from the person, company or corporation causing said injury or destruction the full damages which the abutting property in front of which they are situated may sustain by reason thereof, and such abutting property owner shall also have the right of action in any court of competent jurisdiction to enjoin injury to or destruction of such trees, shrubbery and parking, except that no recovery or injunction shall be had against the city in the making of public improvements or in any other reasonable exercise of its authority over such streets, alleys, avenues or boulevards or over the trees and shrubbery located thereon.

History: L. 1961, ch. 72, § 7; April 12.






Article 33 ADOPTION OF CODES BY REFERENCE

12-3301 Definitions.

12-3301. Definitions. As used in this act, the following terms shall have the meanings indicated unless the context otherwise requires:

(a) "Rules" mean those regulations or orders that have general application;

(b) "Municipality" means any county or local unit of government which is authorized to enact local laws under the state law or constitution;

(c) "Code" means any model or standard published compilation of rules in book or pamphlet form which has been prepared by a technical association, a federal agency, this state or any agency thereof, municipalities of this state or any agency or instrumentality thereof and any metropolitan or regional agency within this state, and such codes may be specifically, but shall not be limited to: Building codes, plumbing codes, electrical wiring codes, gas piping codes, health and sanitation codes, codes for the processing, distribution and sale of products for human consumption; codes of local traffic regulations, together with any other code which embraces a subject which is a proper legislative matter;

(d) "Published" means printed or otherwise reproduced.

History: L. 1967, ch. 165, § 1; July 1.



12-3302 City adoption of codes by reference in ordinance.

12-3302. City adoption of codes by reference in ordinance. The provisions of any code may be incorporated in a city ordinance by reference, in accordance with the procedure and subject to the limitations provided by K.S.A. 12-3009 through 12-3012.

History: L. 1967, ch. 165, § 2; L. 1969, ch. 88, § 1; July 1.



12-3303 County adoption by reference in resolution; publication of resolution; hearing; applicability of code to certain areas of county to be specified.

12-3303. County adoption by reference in resolution; publication of resolution; hearing; applicability of code to certain areas of county to be specified. The provisions of any code may be incorporated in a county resolution by reference and shall be as much a part of the resolution as if the same had been set out in full therein when the resolution has been passed by the board of county commissioners in the manner provided by law and it is published and copies of said code are filed and marked as set forth in K.S.A. 12-3304. Any county proposing to adopt or incorporate the provisions of any code under the provisions of this act shall give notice thereof by publication once in the official county newspaper. Such notice shall identify the code or provisions proposed to be adopted and that area of the county in which the same will be applied and fix a time for the holding of a public hearing before the board of county commissioners upon the same. Any section, article, chapter, part or portion of such code not incorporated shall be clearly and specifically described by the incorporating resolutions and declared to be omitted and any provisions changing or adding to the incorporated provisions shall be stated in full and published as a part of the resolution. Instead of incorporating with omissions, the incorporating resolution may designate specifically the sections, articles, chapters, parts or portions of the code to be incorporated. No such resolution shall be deemed to have incorporated therein any code or part thereof unless the same shall be clearly described in the resolution by name or title, and the resolution contain the name or title of the person, association, agency or other organization which prepared, compiled, published or promulgated the same, the year, edition of the work and the statute number or other sufficiently identifying description. The amendment of any code or the publication of any revision by the person or organization sponsoring the same shall not affect the incorporating resolution but such incorporating resolution shall continue in effect until it is repealed or amended or a later code is incorporated by reference. Any statute or section thereof or any state regulation or portion thereof which has been incorporated by reference and which is amended by the legislature or changed by the issuing state officer, board or agency, shall cease to be effective until and unless incorporated by amendment of the incorporating resolution or the passage of another incorporating resolution. Any part of a code adopted pursuant to the provisions of this section may be made applicable, by resolution, either to all unincorporated portions of the county or to any area of the county outside of but within three (3) miles of the nearest point of the corporate limits of any city. The resolution by which any such codes are adopted shall clearly specify the portions of the code which are applicable to the territory within three (3) miles of the corporate limits of a city and which parts of said code are applicable to the remaining unincorporated portions of the county. The county may itself enforce any such codes or may contract with any city for the enforcement of codes in the territory surrounding such city.

History: L. 1967, ch. 165, § 3; L. 1975, ch. 76, § 1; July 1.



12-3304 Counties; adoption of codes by reference; filing copy of adopted code; furnishing copies.

12-3304. Counties; adoption of codes by reference; filing copy of adopted code; furnishing copies. At least one copy of such code incorporated by reference by a county resolution shall be marked or stamped "official copy as incorporated by resolution no. ____," with all sections or portions thereof intended to be omitted clearly marked to show any such omission or showing the sections, articles, chapters, parts or portions that are incorporated, as the case may be, and to which shall be attached a copy of the incorporating resolution, such copy filed with the county clerk shall be open to inspection and available to the public at all reasonable business hours. Copies of such code, or part thereof which are incorporated by reference shall be furnished without charge to the courts and all administrative agencies charged with the enforcement of such code.

History: L. 1967, ch. 165, § 4; L. 1985, ch. 77, § 1; L. 2007, ch. 142, § 2; April 26.



12-3305 Same; penalty provisions to be in full in resolution.

12-3305. Same; penalty provisions to be in full in resolution. Any county resolution which incorporates a code or part thereof by reference and provides a penalty for violating such code or such resolution shall state the penalty in full, and no part of such penalty shall be incorporated by reference. The resolution incorporating the provisions of any code or part thereof shall be published at least once in the official county newspaper.

History: L. 1967, ch. 165, § 5; July 1.






Article 34 PORT AUTHORITIES

12-3401 Port authorities; definitions.

12-3401. Port authorities; definitions. As used in K.S.A. 12-3402 to 12-3433, inclusive:

(a) "Port authority" means a port authority or joint port authority created pursuant to K.S.A. 12-3402, and amendments thereto.

(b) "Submerged lands" means the lands presently underlying the navigable streams of the state of Kansas and the lands underlying the waters of lakes, harbors, and navigation channels which have already been or which shall be created by the impoundment of the waters and the creation of commercial navigation facilities in the navigable streams.

(c) "Uplands" means lands contiguous to or fronting upon any submerged lands in this state.

(d) "Publication" means publication once a week on the same day of the week for three consecutive weeks in a newspaper of general circulation in the county or counties wherein such publication is required to be made. Publication shall be complete on the date of the last publication.

(e) "Created," as related to port authorities, means the activation of such authorities by ordinance or resolution as provided herein.

(f) "Port" means water-port facility, airport facility, terminal facility, land transportation facility, railroad facility or industrial-use facility.

(g) "Industrial-use facility" means any agricultural, commercial, industrial or manufacturing facility, including the site therefor, which is a part of or contiguous to another port facility or which a port authority determines will further the purposes of this act and will promote the general welfare and economic development of the area of its jurisdiction.

An agricultural, commercial, industrial or manufacturing facility need not be part of or contiguous to another port facility if the governing body of the city or county creating a port authority also determines that such facility will further the purposes of this act and promote the general welfare and economic development of such city or county. If the port authority was created by two or more cities or counties, such determination also shall be made by the governing body of the city or county in which such facility is located. In determining whether agricultural, commercial, industrial or manufacturing facilities, not part of or adjacent to another port facility, will further the purposes of this act and promote the general welfare and economic development of cities and counties, such port authorities and governing bodies shall consider:

(1) The desirability and economic feasibility of the proposed facility;

(2) the technical and economic capability of the port authority or private interests to operate the proposed facility;

(3) the potential economic impact of the proposed facility on the city or county in which the facility will be located;

(4) the impact such facility will have on the development of interstate and intrastate traffic which will make use of ports within the state;

(5) the impact such facility may have on the growth of new ports within the state; and

(6) the impact such facility may have on any existent comprehensive land-use plan covering the proposed location of the facility.

History: L. 1969, ch. 89, § 1; L. 1980, ch. 70, § 3; L. 1981, ch. 76, § 1; L. 1987, ch. 75, § 1; July 1.



12-3402 Port authorities; purpose; creation; modification of official plan by certain port authorities; legislative approval; tax levy; election required; dissolution.

12-3402. Port authorities; purpose; creation; modification of official plan by certain port authorities; legislative approval; tax levy; election required; dissolution. (a) It is the purpose of this act to promote, stimulate and develop the general welfare, economic development and prosperity of the state of Kansas by fostering the growth of intrastate and interstate commerce within the state; to promote the advancement and retention of ports within the state; to encourage and assist in the location of new business and industry in this state and the expansion, relocation or retention of existing business and industry when so doing will help maintain existing levels of commerce within the state or increase the movement of commodities, goods and products produced, manufactured or grown within or without the state through existing ports within the state or lead to the development of new ports within the state; and to promote the economic stability of the state by maintaining and providing employment opportunities, thus promoting the general welfare of the citizens of this state, by authorizing port authorities to be established in each city and in each county of the state.

A port authority shall be a public body corporate and politic which if established shall be known as the "port authority" of the city or of the county. Joint port authorities may be created under authority of this act by cooperative agreement executed by the governing bodies of any city or county or cities or counties. Such joint authorities formed by such cooperative agreement shall have all the powers and jurisdiction enumerated in this act. Such creation shall be by ordinance or resolution. Except for port authorities created prior to April 1, 1981, no port authority shall be created without approval of the legislature by concurrent resolution. The authority shall not transact any business or exercise powers hereunder until the passage of a concurrent resolution by the legislature as hereinbefore provided.

No port authority located in Cowley county shall modify, amend or extend the port authority's official plan as originally adopted by the port authority to change the purpose for which it was created or alter the character of the work to be undertaken, as provided by K.S.A. 12-3406, and amendments thereto, without approval of the legislature by concurrent resolution. The port authority shall not transact any business or exercise powers hereunder concerning any business or actions related to such modification, amendment or extension of the original plan.

A cooperative agreement creating a joint port authority may be amended by the governing bodies of the cities and counties which comprise such port authority. Any amendment to such a cooperative agreement, including amendments which allow other cities located within counties which are parties to the original agreement to join in such agreement, shall not require approval by the legislature.

No member of the authority shall serve as such who owns land, other than a residence, or represents in a fiduciary capacity or as agent any person who owns land surveyed or examined for port locations, except that this prohibition shall not prevent a user of a port facility from serving as a member of the authority.

A port authority may sue and be sued, plead and be impleaded, subject to the limitations and other provisions of the Kansas tort claims act. The exercise by such port authority of the powers conferred upon it shall be deemed to be essential governmental functions of the creating city or county.

(b) Any city or county creating or participating in the creation of a port authority, before any taxes are levied shall submit the question of whether an annual tax levy may be made on the assessed taxable tangible property of such city, county, or a combination thereof, and the amount thereof to the electors of such city or county comprising such authority. If a majority of those voting on the question vote in favor of such tax levy, the same may be made for such purpose and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, and otherwise such tax levy shall not be made. If such tax levy is approved, the authority may expend funds not otherwise appropriated to defray the expense of surveys and examinations incidental to the purposes of the port authority and may expend funds for any of the purposes as set forth in K.S.A. 12-3406, and amendments thereto.

(c) Subject to making due provisions for payment and performance of its obligations, a port authority may be dissolved by the city or county, or combination thereof, comprising it. If the port authority is dissolved, the properties of the port authority shall be transferred to the subdivision comprising it, or, if comprised by more than one city or county, to the city or county comprising it in such manner as may be agreed upon by them. Obligations of the authority shall not be obligations of the state of Kansas, nor of any city or county which creates the authority, unless the obligations are specifically approved by a majority vote of the electors of such city or county voting on the issue. Notice of such election shall be published in a newspaper of general circulation in the county or counties once each week for two consecutive weeks. The first publication shall be not less than 21 days prior to such election. Such notice shall set forth the time and place of holding the election and the issue which the vote is to determine.

History: L. 1969, ch. 89, § 2; L. 1970, ch. 366, § 12; L. 1979, ch. 52, § 56; L. 1980, ch. 70, § 4; L. 1981, ch. 76, § 2; L. 1981, ch. 173, § 32; L. 1987, ch. 75, § 2; L. 1999, ch. 42, § 1; L. 2002, ch. 94, § 1; L. 2004, ch. 110, § 1; Apr. 22.



12-3403 Same; board of directors; membership, appointment, removal, terms, officers, quorum, expenses.

12-3403. Same; board of directors; membership, appointment, removal, terms, officers, quorum, expenses. (a) A port authority created in accordance with this act shall be governed by a board of directors. Members of a board of directors of a port authority created by the exclusive action of a city shall consist of the number of members, not less than five, it deems necessary and be appointed by the governing body. Members of a board of directors of a port authority created by the exclusive action of a county shall consist of such members as it deems necessary and be appointed by the county commissioners of such county. Members of a board of directors of a port authority created by a combination of cities and counties shall be divided among such political subdivisions in such proportions as such political subdivisions may agree and appointed in the same manner as this section provides for their appointment when such political subdivision creates its own port authority. When a port authority is created by a combination of political subdivisions, the number of directors composing the board shall be determined by agreement between such political subdivisions. The appointing body may at any time remove a director appointed by it for misfeasance, nonfeasance, or malfeasance in office.

(b) The directors of any port authority first appointed shall serve staggered terms. Thereafter each successor shall serve for a term of four years, except that any person appointed to fill a vacancy shall be appointed to only the unexpired term and any director shall be eligible for reappointment, and no director shall be removed except for cause, and if removed shall have the right of appeal to the district court of the county from which the director was appointed.

(c) The directors shall elect one of their membership as chairperson and another as vice-chairperson, and shall designate their terms of office, and shall create and appoint such other positions and officers as the directors deem appropriate and provided for in their rules and regulations. A majority of the board of directors shall constitute a quorum, the affirmative vote of which shall be necessary for any action taken by the port authority.

(d) Each member of the board of directors of a port authority shall be entitled to receive from the port authority reimbursement for necessary and actual expenses incurred in the performance of such director's duties.

History: L. 1969, ch. 89, § 3; L. 1987, ch. 75, § 3; July 1.



12-3404 Same; employees; advisory board; professional help.

12-3404. Same; employees; advisory board; professional help. A port authority created in accordance with K.S.A. 12-3402 shall employ and fix the qualifications, duties, and compensation of such employees and professional help as it may require to conduct the business of the port and may appoint an advisory board which shall serve without compensation. Any employee may be suspended or dismissed, and the services of professional help may be terminated at any time by the port authority.

History: L. 1969, ch. 89, § 4; July 1.



12-3405 Same; area of jurisdiction.

12-3405. Same; area of jurisdiction. The area of jurisdiction of a port authority created in accordance with K.S.A. 12-3402, and amendments thereto, shall include all of the territory of the city or county, or combination thereof, comprising it, together with any other property outside thereof conveyed to it, or over which it exercises control pursuant to subsection (a) of K.S.A. 12-3406, and amendments thereto, or pursuant to the right of eminent domain set forth in subsection (g) of K.S.A. 12-3406, and amendments thereto, except that in no case shall the same area be included in more than one port authority, but the jurisdiction of the port authority first attaching shall be exclusive unless the first attaching shall cede or convey to another.

History: L. 1969, ch. 89, § 5; L. 1981, ch. 76, § 3; L. 1987, ch. 75, § 4; July 1.



12-3406 Same; statement of purpose and character of work to be undertaken; general powers and authority; limitations.

12-3406. Same; statement of purpose and character of work to be undertaken; general powers and authority; limitations. A port authority established by K.S.A. 12-3402, and amendments thereto, shall clearly state the purpose for which it is to be created and the character of the work to be undertaken as a part of its official plan; and shall have full power and authority to:

(a) Purchase, acquire, construct, reconstruct, improve, equip, furnish, maintain, repair, enlarge, remodel, own, sell, lease, and operate docks, wharves, warehouses, piers, and other water-port facilities, airport facilities, terminal facilities, land transportation facilities, railroad facilities or industrial-use facilities within the area of its jurisdiction, as defined by K.S.A. 12-3405, and amendments thereto, consistent with the purpose of the port authority, which purpose is hereby declared to be for a public purpose;

(b) (1) borrow money from private financial institutions, any agency of the state of Kansas or of the United States of America or a private person or entity approved by the port authority, and to issue therefor such notes or other evidence of indebtedness as may be required and to mortgage, pledge, or otherwise encumber the assets of the authority as security therefor, or (2) issue bonds as provided in K.S.A. 12-3415, and amendments thereto;

(c) apply for, receive, and participate in any grants from the state of Kansas or from the United States of America;

(d) construct, straighten, deepen, and improve any canal, channel, river, stream, or other watercourse or way which may be necessary or proper in the development of the facilities of such port;

(e) purchase, acquire, own, maintain, furnish, improve, repair, enlarge, remodel, construct, reconstruct, equip, hold, sell, lease, or operate real or personal property for the authorized purposes of the port authority, which exercise of such authority is hereby declared to be for a public purpose;

(f) apply to the proper authorities of the United States government for a grant within the limits of the port authority either individually or in conjunction with a corporate instrumentality of this state and one or more states, or a bi-state compact or a not-for-profit corporation authorized to do business in this state and to establish, operate and maintain foreign trade zones pursuant to the foreign trade-zone act, 19 U.S.C.A. §§ 81a to 81u, inclusive, as amended;

(g) exercise the right of eminent domain, if approved by a 2/3 vote of the governing body of the port authority, to appropriate any land, rights, rights-of-way, franchises, easements, or other property, necessary or proper for the construction or the efficient operation of any facility of the port authority and included in an official plan, pursuant to the procedure provided by law, if funds equal to the appraised value of the property to be acquired as the result of such proceedings shall be on hand and available for such purposes. The port authority shall not exercise the right of eminent domain without first having received approval, by resolution, of the governing body of the city or county which created such port authority. If the port authority was created by two or more cities or counties, the port authority shall not exercise the right of eminent domain without first having received approval, by resolution, of the governing body of the city or county in which such property is located. If such property is located outside the boundaries of the port authority, such port authority shall not exercise the right of eminent domain without first having received approval, by resolution, of the governing body of the city if such property is located within the corporate limits of a city or from the board of county commissioners if such property is located within the unincorporated area of a county. A port authority shall not have the right of eminent domain to acquire a site for an industrial-use facility. A port authority shall not have the right of eminent domain to acquire any land or site in Cowley county for which at least one of the purposes is a recreational-use purpose. If a port authority exercises the right of eminent domain to acquire any land or site in Cowley county, such land or site shall be used only for the public purpose stated in the port authority's original official plan and there shall be no private development on any such land or site for a period of 30 years after the acquisition of any such land or site. A port authority shall not exercise the right of eminent domain to acquire any land or site prior to a showing that all required state and federal permits to use or develop any such land or site in the manner specified in the port authority's official plan have been obtained.

Nothing contained in K.S.A. 12-3401 to 12-3433, inclusive, and amendments thereto, shall authorize a port authority to take or disturb property or facilities belonging to any public corporation, public utility, or common carrier, which property or facilities are necessary and convenient in the operation of such public corporation, public utility, or common carrier, unless provision is made for the restoration, relocating, or duplication of such property or facilities, or upon the election of such public corporation, public utility, or common carrier for the payment of compensation, if any, at the sole cost of the port authority.

If any restoration or duplication proposed to be made hereunder shall involve a relocation of such property or facilities, the new facilities and location shall be of at least comparable utilitarian value and effectiveness and such relocation shall not impair the ability of the public utility or common carrier to compete in its original area of operation.

If any restoration or duplication made hereunder shall involve a relocation of such property or facilities, the port authority shall acquire no interest or right in or to the appropriated property or facilities, except as provided in subsection (c) of K.S.A. 12-3406, and amendments thereto, until the relocated property or facilities are available for use and until marketable title thereto has been transferred to the public utility or common carrier.

Provisions for restoration, relocation, or duplication shall be described in detail in the plan specified in K.S.A. 12-3407, and amendments thereto;

(h) maintain such funds as it deems necessary;

(i) direct its agents or employees, when properly identified in writing, and after at least five days' written notice, to enter upon lands within the confines of its jurisdiction in order to make surveys and examinations preliminary to location and construction of works for the purposes of the port authority, without liability of the port authority or its agents or employees except for actual damage done;

(j) sell, lease or convey real and personal property not needed for the operation of the port authority and grant easements of rights-of-way over property of the port authority; and

(k) promote, advertise, and publicize the port and its facilities; provide traffic information and rate information to shippers and shipping interests.

History: L. 1969, ch. 89, § 6; L. 1973, ch. 60, § 2; L. 1980, ch. 70, § 5; L. 1981, ch. 76, § 4; L. 1987, ch. 75, § 5; L. 2003, ch. 28, § 1; L. 2004, ch. 110, § 2; Apr. 22.



12-3407 Same; plans for development, notice and hearing; filing of objections to plan; revised plan, when.

12-3407. Same; plans for development, notice and hearing; filing of objections to plan; revised plan, when. The board of directors of a port authority shall prepare or cause to be prepared plans for the future development, construction, improvement and utilization of ports within its area of jurisdiction and its facilities, including such maps, profiles, and other data and descriptions as may be necessary to set forth the location and character of the work to be undertaken by the port authority. Upon the completion of any such plan the board of directors shall cause notice by publication as provided in K.S.A. 12-3401, and amendments thereto, to be given in each county in which there is a political subdivision participating in the port authority and in which any proposed facility is to be located, and shall likewise cause notice to be served upon the owners of the uplands contiguous to any submerged lands affected by any such plan in the manner provided by law for service of notice in the levy of special assessments by cities or counties, and shall permit the inspection thereof at their office by all persons interested. The notice shall fix the time and place for the hearing of all objections to the plan, which shall be not less than 30 nor more than 60 days after the last publication of such notice and after service of notice upon the owners of such uplands. Any interested person may file written objections to such plan, provided such objections are filed with the secretary of the board of directors at the office of the secretary not less than five days prior to the date fixed for the hearing. Objections to the plan by 20% or more of the persons owning real property contiguous to the real property contained in the proposed plan shall require the affirmative vote of at least 3/4 of all of the members of the board of directors for the adoption of the plan with any modifications or amendments thereto as an official plan of the port authority.

History: L. 1969, ch. 89, § 7; L. 1981, ch. 76, § 5; L. 1987, ch. 75, § 6; July 1.



12-3408 Same; modification, amendment or extension of plan; notice and hearing; limitations on modification or amendment of plan by certain port authorities.

12-3408. Same; modification, amendment or extension of plan; notice and hearing; limitations on modification or amendment of plan by certain port authorities. (a) Except as provided by subsection (b), the board of directors shall, from time to time after the adoption of an official plan, have the power to modify, amend or extend the same, provided that upon the making of any such modification, amendment or extension thereof, the board of directors shall cause notice to be given and shall conduct a hearing, all as provided in K.S.A. 12-3407, and amendments thereto.

(b) The board of directors of a port authority located in Cowley county shall not have the power to modify, amend or extend the same to change or alter the character of the work to be undertaken by the port authority which would allow the use of any land or site acquired through the exercise of eminent domain to be used for a recreational-use purpose, nor to allow private development upon such acquired land or site for a period of 30 years from the date of acquisition of such land or site. The board shall not adopt any modification, amendment, or extension until the notice has been given and the hearing held as therein provided.

History: L. 1969, ch. 89, § 8; L. 1981, ch. 76, § 6; L. 2004, ch. 110, § 3; Apr. 22.



12-3409 Same; validity of modification, amendment or extension of plan.

12-3409. Same; validity of modification, amendment or extension of plan. A plan and any modification, amendment or extension thereof, when adopted by the board of directors after notice and hearing as provided in K.S.A. 12-3407 or 12-3408, and amendments thereto, shall be final and conclusive and its validity shall be conclusively presumed.

History: L. 1969, ch. 89, § 9; L. 1981, ch. 76, § 7; L. 1987, ch. 75, § 7; July 1.



12-3411 Same; inapplicability to other laws.

12-3411. Same; inapplicability to other laws. Nothing contained in K.S.A. 12-3401 to 12-3414, inclusive, shall:

(a) Impair the provisions of law or ordinance directing the payment of revenues derived from public property into sinking funds or dedicating such revenues to specific purposes;

(b) Enlarge, alter, diminish, or affect in any way, any lease or conveyance made, or action taken prior to the creation of a port authority by any city, or by any county;

(c) impair or interfere with the exercise of any permit for the removal of sand or gravel, or other similar permits issued by this state or the United States.

History: L. 1969, ch. 89, § 11; July 1.



12-3412 Port authorities; contracts; public bids, when required; disadvantaged business enterprises; negotiation of sale or lease of property, when; exemption concerning sale of certain real or personal property.

12-3412. Port authorities; contracts; public bids, when required; disadvantaged business enterprises; negotiation of sale or lease of property, when; exemption concerning sale of certain real or personal property. (a) No contract for the construction, alteration or repair of any building, structure or other improvement undertaken by a port authority created in accordance with K.S.A. 12-3402, and amendments thereto, and involving an expenditure exceeding $10,000 shall be awarded by the port authority unless a notice calling for bids shall have been given by publication in the Kansas register at least 30 days prior to the opening of such bids. No contract requiring public bids shall be awarded except to the lowest responsible bidder, except when bids are received from one or more disadvantaged business enterprises and any applicable funding guidelines require, such contracts may be negotiated to assure disadvantaged business participation in the project. Every contract awarded which requires public bids shall be in writing and signed by the chairperson of the port authority and by the contractor and, if the contract involves work or construction, it shall be accompanied by or shall refer to plans and specifications for the work to be done, prepared for and approved by the port authority.

(b) In exercising the port authority's power to sell real or personal property, the port authority may seek public bids upon specifications approved by the port authority or the port authority may negotiate the sale of any real or personal property upon such terms as the port authority deems to be in the public interest, except that a negotiated sale of any real or personal property shall be subject to the following:

(1) The current lessee of such property shall have the first right to purchase such property;

(2) such property shall be appraised by an independent appraiser prior to such sale of property; and

(3) such sale of property shall be for no less than the appraised value of such property.

(c) Notwithstanding the provisions of this section or any other provision of state law to the contrary, the provisions of subsection (b) shall not apply to any negotiated sale-purchase agreements, lease agreements, lease-purchase agreements or lease agreements containing an option to purchase, installment sale contracts, purchase options or other similar instruments entered into by a port authority prior to July 1, 1987, nor any amendments or restatements to such agreements, contracts, options or instruments that were made, entered into or became effective after such date.

History: L. 1969, ch. 89, § 12; L. 1980, ch. 70, § 1; L. 1981, ch. 76, § 9; L. 1987, ch. 75, § 8; L. 2009, ch. 11, § 1; Apr. 2.



12-3413 Same; budget; rents and charges; surplus of funds, use.

12-3413. Same; budget; rents and charges; surplus of funds, use. (a) The board of directors of a port authority created in accordance with K.S.A. 12-3402, and amendments thereto, shall annually prepare a budget for the port authority.

(b) Rents, charges and administrative fees received by the port authority shall be used for the general expenses of the port authority and to pay interest, amortization, taxes and retirement charges on money borrowed and reserves therefor. If there remains, at the end of any calendar year, any surplus of such funds after providing for the above uses and reserves therefor, the board of directors may pay such surplus into the general funds of the political subdivisions creating and comprising the port authority in proportion to their taxable tangible property valuation as adjusted by the assessment ratio of the state.

History: L. 1969, ch. 89, § 13; L. 1981, ch. 76, § 10; L. 1987, ch. 75, § 9; July 1.



12-3414 Same; treasurer's bond; deposits and disbursements of funds.

12-3414. Same; treasurer's bond; deposits and disbursements of funds. Before receiving any moneys, the treasurer and deputy treasurer of a port authority created in accordance with K.S.A. 12-3402, and amendments thereto, shall furnish bond in such amount as shall be determined by the port authority, with sureties satisfactory to it, and all funds coming into the hands of such treasurer or deputy treasurer shall be deposited by the treasurer or deputy treasurer to the account of the port authority in one or more such depositories as shall be qualified to receive deposits of county funds, which deposits shall be secured in the same manner as county funds are required to be secured. No disbursements shall be made from such funds except in accordance with rules and regulations adopted by the port authority.

History: L. 1969, ch. 89, § 14; L. 1987, ch. 75, § 10; July 1.



12-3415 Same; borrowing money; issuance of notes, bonds and other evidence of indebtedness; approval required.

12-3415. Same; borrowing money; issuance of notes, bonds and other evidence of indebtedness; approval required. (a) For the purpose of paying all or any part of the cost of purchasing or acquiring land or interests therein, and the cost of purchasing, acquiring, constructing, equipping, reconstructing, improving, repairing, enlarging, remodeling and furnishing buildings, structures, plants, docks, wharves, warehouses, piers, sidings and other water-port facilities, airport facilities, terminal facilities, land transportation facilities, railroad facilities or industrial-use facilities or any part thereof; including additions, improvements, relocations, renovations, extensions and modifications thereof (all of which as are included in a single project are hereafter referred to in this act as "facility or facilities"), a port authority created pursuant to this act, is authorized to borrow money upon credit of the income and revenues to be derived from the operation of such facilities, together with any other available income and revenues from other revenue producing facilities of such port authority, and to issue negotiable notes, bonds or other evidence of indebtedness authorized under subsection (b) of K.S.A. 12-3406, and amendments thereto, of such port authority in such amount as the board of directors of the port authority shall deem necessary for the purpose; and to provide for payment of such notes, bonds or other evidence of indebtedness and rights of holders thereof as herein provided.

(b) The port authority shall not issue bonds without first having received approval, by resolution, of the governing body of the cities or counties which comprise such port authority.

History: L. 1969, ch. 89, § 15; L. 1980, ch. 70, § 6; L. 1981, ch. 76, § 11; L. 1987, ch. 75, § 11; L. 2003, ch. 28, § 2; Apr. 10.



12-3416 Port authorities; conditions of bonds; negotiability.

12-3416. Port authorities; conditions of bonds; negotiability. Bonds and other obligations authorized by this act shall be executed by the chairperson and secretary of the port authority. Such bonds and other obligations may be issued in one or more series, may bear such date or dates, may mature at such time or times not exceeding 40 years from their date, may be in such denominations and in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment at such place or places, may be subject to such terms of redemption with or without premium, and may bear such rate of interest, and may contain such other terms and conditions not inconsistent with this act, as may be provided by official resolution of the board of directors of such port authority, notwithstanding the provisions of any other statute affecting the issuance of municipal bonds.

Such bonds may be sold in such manner and at such price or prices, not less than par plus accrued interest to date of delivery, as provided in K.S.A. 12-3428, and amendments thereto. Bonds issued under this act are declared to be negotiable instruments.

History: L. 1969, ch. 89, § 16; L. 1981, ch. 76, § 12; L. 1987, ch. 75, § 12; July 1.



12-3417 Same; bonds; installment payment of bonds; conversion provisions.

12-3417. Same; bonds; installment payment of bonds; conversion provisions. In the event any issue or series of bonds is issued pursuant to this act pursuant to a loan agreement or bond purchase agreement with any agency of the United States government, then and in that event, notwithstanding any other provision of law, the board of directors of the port authority may in any resolution authorizing bonds hereunder provide for the initial issuance of one or more bonds, in this section called "bond," aggregating the amount of the entire issue; and may make such provision for installment payments of the principal amount of any such bond as it may consider desirable; and may provide for the making of any such bond payable to bearer or otherwise, registrable as to principal and interest, and where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on such bond. The board of directors of the port authority may further make provision in any such resolution for the manner and circumstances under which any such bond may in the future, at the request of the holder thereof, be converted into bonds of smaller denominations, which bonds of smaller denominations may in turn be either coupon bonds or bonds registrable as to principal or principal and interest.

History: L. 1969, ch. 89, § 17; L. 1983, ch. 49, § 54; May 12.



12-3418 Same; exercise of powers constitutes governmental function; tax exemption for property acquired, exceptions.

12-3418. Same; exercise of powers constitutes governmental function; tax exemption for property acquired, exceptions. The exercise of the powers granted by this act will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and the activities and operations of a port authority will constitute the performance of essential governmental functions. No port authority shall be required to pay any taxes or assessments upon any property acquired and used by it or leased to another under the provisions of this act or upon the income therefrom, and any bonds issued under the provisions of this act, their transfer and the income therefrom (including any profit made on the sale thereof) shall at all times be free from taxation within the state except that property acquired by a port authority shall be exempt from ad valorem property tax only until the calendar year in which the same is rented, leased, subleased or developed and returns revenue to such authority in excess of the amount necessary to retire the obligations of the port authority and pay administrative costs of the port authority, and in such year such property shall be placed upon the tax rolls and thereafter ad valorem property taxes shall be paid thereon as is provided by law. The provisions of this subsection shall not apply to Kansas retailers' sales tax, ad valorem property tax on industrial-use facilities or any intangible tax.

All sales of: (1) Tangible personal property and services purchased directly by any port authority for use exclusively by such authority; (2) tangible personal property or services purchased by a port authority for constructing, maintaining, equipping, reconstructing, repairing, enlarging, remodeling or furnishing port facilities other than an industrial-use facility; and (3) tangible personal property or services purchased with funds of a political subdivision by a contractor for constructing, reconstructing, repairing, enlarging or remodeling a port or industrial-use facility for any port authority shall be exempt from the Kansas retailers' sales tax imposed by K.S.A. 79-3603, and amendments thereto.

History: L. 1969, ch. 89, § 18; L. 1980, ch. 70, § 7; L. 1981, ch. 76, § 13; L. 1987, ch. 75, § 13; L. 2010, ch. 44, § 10; July 1.



12-3419 Same; payment of bonds from combined revenues; priorities; subsequent series of bonds, liens.

12-3419. Same; payment of bonds from combined revenues; priorities; subsequent series of bonds, liens. The board of directors of a port authority may in its discretion authorize one issue of bonds hereunder for the purpose of purchasing, acquiring, constructing, reconstructing, improving, equipping, furnishing, repairing, enlarging and remodeling of more than one building structure, project or facility, as herein defined, and may make such bonds payable from the combined revenues of all such buildings and facilities so constructed, acquired, improved or equipped, in whole or in part, with the proceeds of such bonds; together with revenues from the operation of any existing revenue producing buildings or facilities. If more than one series of bonds shall be issued hereunder, payable from the revenues of such buildings and facilities, priority of lien thereof as to such revenues shall be as prescribed by proceedings authorizing the issuance of such respective bond issues. It shall be within the discretion of the board of directors of such port authority at the time the first series of bonds is authorized, to provide that subsequent series of bonds payable from the same revenues, in whole or in part, shall not be issued; or that subsequent series of bonds shall be subordinate as to lien; or that subsequent series of bonds shall enjoy parity of lien upon such conditions and restrictions as are specified therein.

History: L. 1969, ch. 89, § 19; L. 1981, ch. 76, § 15; April 18.



12-3420 Same; issuance of bonds and refunding bonds; approval required.

12-3420. Same; issuance of bonds and refunding bonds; approval required. The board of directors of a port authority may issue bonds hereunder for the purpose of refunding any bonds or other obligations of the port authority theretofore issued pursuant to this act; or it may authorize a single issue of bonds hereunder for the purpose in part of refunding such previous obligations and in part for the purchasing, acquiring, constructing, reconstructing, improving, equipping, repairing, enlarging and remodeling facilities of such port authority. The port authority shall not issue such refunding bonds without first having received approval, by resolution, of the governing body of the cities or counties which comprise such port authority.

Where bonds are issued under this section solely for refunding purposes, such bonds either may be sold as provided in K.S.A. 12-3428, and amendments thereto, or may be exchanged for outstanding obligations. If sold, the proceeds either may be applied to payment of obligations refunded or may be deposited in escrow for the retirement thereof. All refunding bonds issued under this section shall in all respects be authorized, issued and secured in the manner provided for other bonds issued under this act and shall have all attributes of such bonds. Except as otherwise provided in this section, all refunding bonds issued hereunder shall be issued in the manner prescribed by and subject to the provisions of K.S.A. 10-116a, and amendments thereto. The board of directors may provide that any such refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was provided for obligations refunded thereby.

History: L. 1969, ch. 89, § 20; L. 1977, ch. 58, § 8; L. 1981, ch. 76, § 16; L. 1987, ch. 75, § 14; L. 2002, ch. 94, § 2; July 1.



12-3421 Same; bonds not debt of state, county or city, exception; special obligations, required recitals.

12-3421. Same; bonds not debt of state, county or city, exception; special obligations, required recitals. No bonds issued under provisions of this act shall ever become a debt or obligation of the state of Kansas, nor shall the faith and credit of the state of Kansas be pledged in whole or in part, directly or indirectly, for the payment of such bonds, or interest thereon, except if so authorized by election as provided in subsection (c) of K.S.A. 12-3402. Bonds issued under this act shall not be an indebtedness of any county or counties, or any city or cities, which shall have created or joined in the formation of the port authority issuing the same. All bonds issued pursuant to this act shall be special obligations of the port authority concerned, payable solely from the revenues of the buildings and facilities referred to therein. Such bonds shall contain on the face thereof a statement to the effect that neither the state, nor any county or city concerned shall be obligated to pay the same, or the interest thereon, except from revenues of such facilities; and that neither the faith and credit nor the taxing power of the state or any political subdivision thereof is pledged or may hereafter be pledged to the payment of principal of or interest on such bonds.

History: L. 1969, ch. 89, § 21; July 1.



12-3422 Same; pledges of revenues and income; powers of board of directors.

12-3422. Same; pledges of revenues and income; powers of board of directors. The board of directors of a port authority issuing bonds pursuant to the provisions of this act shall pledge for the payment of principal of or interest on such bonds, all or any part of the revenues to be derived from the management and operation of the buildings and facilities for the construction, acquisition or improvement of which the bonds are issued; together with any other available income and revenues from revenue producing facilities of such port authority. In order to secure prompt payment of the principal and interest, and the proper application or revenues pledged thereto, the board of directors of such port authority is authorized by appropriate resolution:

(a) To covenant as to the use and disposition of the proceeds of the sale of such bonds;

(b) to covenant as to the operation of the facilities and buildings and the collection and disposition of the revenues derived from such operation;

(c) to covenant as to the rights, liabilities, powers and duties arising from the breach of any covenant or agreement into which it may enter in authorizing and issuing the bonds;

(d) to covenant and agree to carry such insurance on the buildings and facilities, and the use and occupancy thereof as may be considered desirable and, in its discretion, to provide that the cost of such insurance shall be considered a part of the expense of operating the buildings and facilities;

(e) to vest in a trustee or trustees the right to receive all or any part of the income and revenues pledged and assigned to or for the benefit of the holder or holders of bonds issued hereunder and to hold, apply and dispose of the same, and the right to enforce any covenant made to secure the bonds; and to execute and deliver a trust agreement or agreements which may set forth the powers and duties and the remedies available to such trustee or trustees and may limit the liability thereof and prescribe the terms and conditions upon which such trustee or trustees or the holder or holders of the bonds in any specified amount or percentage may exercise such rights and enforce any or all such covenants and resort to such remedies as may be appropriate;

(f) to fix rents, charges and fees to be imposed in connection with and for the use of the buildings, services and facilities of such port authority, which rents, charges and fees shall be considered to be income and revenues derived from the operation of the buildings and facilities, and are hereby expressly required to be fully sufficient to assure the prompt payment of principal and interest on the bonds as each becomes due, and to make and enforce such rules and regulations with reference to the use of the buildings and facilities, as it may deem desirable for the accomplishment of the purposes of this act;

(g) to covenant to maintain a maximum percentage of use and occupancy of the buildings and facilities for revenue producing purposes;

(h) to covenant against the issuance of any other obligations payable from the revenues to be derived from the buildings and facilities; and to covenant as to priority of resort to such revenues between obligations of such port authority;

(i) all such agreements and covenants entered into by the board of directors of such port authority shall be binding upon the board and the authority, its agents and employees, and upon its successors in interest; and all such agreements and covenants shall be enforceable by appropriate action or suit at law or in equity, which may be brought by any holder or holders of bonds issued hereunder or in their behalf.

History: L. 1969, ch. 89, § 22; July 1.



12-3423 Same; agreement with federal government.

12-3423. Same; agreement with federal government. The board of directors of a port authority may enter into any agreement or contract with the United States of America or any agency or instrumentality thereof which it may consider advisable or necessary in order to obtain a grant of funds, a contract for purchase of its bonds, or any other aid or assistance in connection with the construction, addition, furnishing and equipping of any building or facility as herein defined.

History: L. 1969, ch. 89, § 23; July 1.



12-3424 Same; segregation and use of proceeds; contracts for buildings and facilities.

12-3424. Same; segregation and use of proceeds; contracts for buildings and facilities. The proceeds to be derived from the sale of bonds herein authorized shall be segregated and used solely for the purpose for which the bonds are authorized. The board of directors of a port authority is authorized to make any contracts and execute all instruments which in its discretion may be deemed necessary or advisable to provide for the construction, furnishing and equipping of any building or facility as herein defined.

History: L. 1969, ch. 89, § 24; July 1.



12-3425 Same; approval of bonds by attorney general; effect.

12-3425. Same; approval of bonds by attorney general; effect. All bonds issued hereunder shall be submitted to the attorney general of Kansas for examination, and when such bonds have been examined and certified as legal obligations of the issuing authority by the attorney general in accordance with such requirements as he or she may make, the same shall be incontestable in any court in the state of Kansas unless suit thereon shall be brought in a court having jurisdiction thereof within ninety (90) days from the date of such approval.

History: L. 1969, ch. 89, § 25; July 1.



12-3426 Same; investments in bonds of authority authorized.

12-3426. Same; investments in bonds of authority authorized. Bonds issued under the provisions of this act are hereby made securities in which all banks, trust companies, savings and loan associations, investment companies, and others carrying on a banking business; all insurance companies and insurance agencies and others carrying on an insurance business, may lawfully invest funds, including capital funds, under their control or belonging to them, providing such bonds shall not be used by any depository as security for any public funds.

History: L. 1969, ch. 89, § 26; July 1.



12-3427 Same; borrowing money in anticipation of issuance of bonds; restrictions; failure to issue bonds, effect.

12-3427. Same; borrowing money in anticipation of issuance of bonds; restrictions; failure to issue bonds, effect. Whenever the board of directors of a port authority shall have adopted a resolution authorizing the issuance of any series of bonds hereunder and said bonds have been sold but prior to the time as of which the bonds can be delivered, the board of directors of a port authority finds it necessary to borrow money for the purpose for which the bonds were authorized, such board of directors may, by appropriate resolution, authorize the borrowing of money in anticipation of the issuance of the bonds, and the issuance of the note or notes of the board of directors to evidence such borrowing. The amount so borrowed shall not exceed the principal amount of the bonds and shall not bear interest at a rate exceeding the average interest rate of the bonds. Such note or notes shall be signed in the manner prescribed by the board of directors and shall be made payable at such time or times as the board of directors may prescribe, not later than one year from their respective dates and may be renewed from time to time by the issuance of new notes hereunder. The proceeds of any loan made under this section shall be devoted exclusively to the purpose for which the bonds shall have been authorized and the note or notes and the interest thereon shall be paid with the proceeds of the bonds simultaneously with the delivery of the bonds. If for any reason the bonds shall not be issued, the holder or holders of the notes shall be entitled to all rights which would have been enjoyed by the holders of the bonds had they been issued; and the notes shall be paid from the revenues provided for the payment of the bonds, and shall be entitled to the benefit of all covenants, agreements and rights appearing in the resolution authorizing the bonds for the benefit of the bonds.

History: L. 1969, ch. 89, § 27; July 1.



12-3428 Same; sale of bonds; conditions.

12-3428. Same; sale of bonds; conditions. All bonds sold hereunder may be sold at public or private sale in the discretion of the board of directors. If such bonds are sold at public sale, they shall be awarded to the best bidder, based upon an open competitive public offering. Notice of sale of such bonds shall be advertised at least fourteen (14) days in advance of the time of receiving bids and said notice shall appear at least once a week for two (2) successive weeks in a newspaper of general circulation in the county where the principal office of the port authority is located. No bonds shall be sold for less than par value.

History: L. 1969, ch. 89, § 28; July 1.



12-3429 Same; emergencies; contracts.

12-3429. Same; emergencies; contracts. If the port authority determines that an emergency exists and an expenditure in an amount exceeding ten thousand dollars ($10,000) is necessary in order to avoid loss of life, substantial damage to property, or damage to the public peace, health, safety or welfare, the contracts to deal with such emergency may be made and entered into without public notice or competitive bids.

History: L. 1969, ch. 89, § 29; L. 1980, ch. 70, § 2; April 15.



12-3430 Same; oath and bond of trustees.

12-3430. Same; oath and bond of trustees. Any trustee or trustees, as provided herein, first shall take the oath of office required of an elected public officer and shall be under a good and sufficient fidelity bond, to be approved by the attorney general, in a surety company authorized to transact surety business in the state of Kansas. The cost of said bond shall be paid from funds of the revenue bonds. The oaths of office shall be administered by any person authorized to administer oaths in the state of Kansas.

History: L. 1969, ch. 89, § 30; July 1.



12-3431 Same; meetings open to public; records.

12-3431. Same; meetings open to public; records. After the effective date of this act, meetings of an organized port authority shall be open to the public to the same extent as is required by law of other public boards and commissions. All records of said authority shall be public records and shall be kept in a place, the location of which shall be listed in the office of the county clerk of each county wherein any revenue bond authorized by them hereunder shall be recorded.

History: L. 1969, ch. 89, § 31; July 1.



12-3432 Same; liability of trustees.

12-3432. Same; liability of trustees. No trustee or beneficiary shall be charged with any liability whatsoever by reason of any act or omission committed or suffered in the performance of such trust or in the operation of the trust property, except for willful or grossly negligent breach of trust: Provided, however, Any act, liability for any omission, or obligation of a trustee or trustees, in the execution of such trust, or in the operation of the trust property, shall extend to the whole of the trust estate or so much thereof as may be necessary to discharge such liability or obligation and not otherwise.

History: L. 1969, ch. 89, § 32; July 1.



12-3433 Same; liberal construction; severability.

12-3433. Same; liberal construction; severability. This act being necessary for the welfare of the state and its inhabitants, and for the growth and development of commerce and industry in the state of Kansas, it shall be liberally construed to effect the purposes thereof. The provisions of this act are severable, and if any section, sentence, clause or provision hereof shall be held unconstitutional by any court of competent jurisdiction, the remaining provisions shall not be impaired or invalidated thereby.

History: L. 1969, ch. 89, § 33; July 1.






Article 35 SPECIAL ASSESSMENTS AGAINST THE STATE

12-3501 Constitutional exemption not impaired.

12-3501. Constitutional exemption not impaired. This act recognizes that section 1 of article 11 of the constitution of Kansas provides that all property used exclusively for state purposes shall be exempted from taxation. Nothing in this act shall be construed to reduce such constitutional exemption.

History: L. 1969, ch. 428, § 1; July 1.



12-3502 Definitions.

12-3502. Definitions. As used in this act, unless the context otherwise requires: (a) "Local unit of government" means any county, city, township, or any other taxing subdivision of this state, or the board thereof, which has statutory power and authority to make levy of special assessment taxes for any purpose.

(b) "Secretary" means the secretary of administration.

(c) "Board" means the governing body of any local unit of government.

History: L. 1969, ch. 428, § 2; July 1.



12-3503 Nonapplication of act in certain cases.

12-3503. Nonapplication of act in certain cases. (a) The provisions of this act shall have no application to any levy of special assessment taxes against the state of Kansas, which assessments were apportioned by a board prior to the effective date of this act.

(b) The provisions of this act shall have no application to special assessment taxes imposed upon property which is acquired by the state of Kansas after the initial levy of such special assessment taxes.

History: L. 1969, ch. 428, § 3; July 1.



12-3504 Notice to secretary of administration, when required; rules and regulations relating to notice.

12-3504. Notice to secretary of administration, when required; rules and regulations relating to notice. Whenever any board proposes to levy a special assessment for any purpose, and there is located within the territory upon which the special assessment is proposed to be levied, any real property owned by the state of Kansas or any real property in which the state has a property interest, the board shall notify the secretary at the commencement of the proceedings intended to result in the levy. The notice shall be in writing and shall be mailed to the secretary by registered mail. The notice shall be in form and contain any information as is specified in rules and regulations relating thereto which shall be adopted by the secretary. The secretary shall also provide by rules and regulations for notification by the board of subsequent steps in the proceedings. The rules and regulations may provide for notices subsequent to the initial notice to be mailed to particular state department heads in addition to the secretary. All rules and regulations adopted pursuant to K.S.A. 12-3501 et seq., and amendments thereto, shall be subject to approval of the state finance council as provided by law.

History: L. 1969, ch. 428, § 4; L. 1983, ch. 118, § 2; July 1.



12-3505 Representation by attorney general, department heads and secretary.

12-3505. Representation by attorney general, department heads and secretary. Upon receiving any notice under K.S.A. 12-3504, the secretary shall give notice thereof to all interested department heads, the attorney general, and such other state officers as the secretary may determine. The secretary, the attorney general or any department head specified by the secretary shall be authorized by himself or by herself or by his or her representative to represent the state of Kansas in negotiations relating to such special assessment tax, or protest thereof. Such representation may be either in writing or by personal appearance or otherwise.

History: L. 1969, ch. 428, § 5; July 1.



12-3506 Determination of state liability.

12-3506. Determination of state liability. (a) The state of Kansas shall be liable for a lawful and reasonable share of any special assessments levied by any board against any property owned by the state of Kansas or on property in which the state has a property interest for the purpose of streets, alleys, sanitary sewers, storm sewers, drainage district works and flood control works, or works supplemental to or necessary to the operation of any of the foregoing.

(b) Except for special assessments levied by a board for the purposes listed in subsection (a), the state of Kansas shall not be liable for any special assessments levied for a purpose which, in the opinion of the secretary, renders no immediate direct benefit, or immediate significant indirect benefit to the state of Kansas. The secretary, upon advice of the attorney general and the heads of all interested departments, shall determine within 30 days after receipt of notice under K.S.A. 12-3504, and amendments thereto, whether the state of Kansas receives any immediate direct benefit or immediate significant indirect benefit from the proposed improvement. Upon making such finding, the secretary shall notify the interested board and interested state department heads in writing of the finding.

History: L. 1969, ch. 428, § 6; L. 1983, ch. 118, § 3; July 1.



12-3507 Approval of assessment plan and method of assessment; exception.

12-3507. Approval of assessment plan and method of assessment; exception. (a) In the event that the statute under which any levy of any special assessment is made authorizes a board to determine the assessment plan or the method of apportionment of such assessments, the secretary shall specify the assessment plans or methods of apportionment which will be approved for each project for which an assessment against the property of the state of Kansas is proposed. The secretary shall make such specification in writing and deliver the same to the interested board as soon as such specification can reasonably be made by the secretary.

(b) This section shall not apply to special assessments levied by a board for purposes listed in subsection (a) of K.S.A. 12-3506, and amendments thereto.

History: L. 1969, ch. 428, § 7; L. 1983, ch. 118, § 4; July 1.



12-3508 Lump-sum payment of state liability; exception; boards not to certify assessment to county clerk; protest and negotiation of assessments.

12-3508. Lump-sum payment of state liability; exception; boards not to certify assessment to county clerk; protest and negotiation of assessments. (a) All special assessments for which the state has liability shall be paid in one lump sum pursuant to appropriation therefor by the legislature unless a state agency, with the approval of the secretary of administration, elects to pay any such assessment from any available current funds of the agency. Notwithstanding any other provision of law to the contrary, the share of cost of any special assessment applicable to the state of Kansas shall not be certified to the county clerk by any board for levy of the special assessment, but in lieu thereof the amount of such liability shall be determined in dollars by the board, and upon making such determination the board shall promptly notify the secretary of such amount. Nothing in this section shall be construed to limit the authority of duly designated representatives of the state from negotiating or appearing for the state in protest of any assessment or the amount thereof.

(b) The secretary of administration may approve the payment of special assessments, including charges levied pursuant to K.S.A. 19-2751 even though the board levying the same has failed: (1) To notify the secretary of the commencement of proceedings as required by K.S.A. 12-3504; or

(2) to submit all information required by regulations adopted by the secretary pursuant to K.S.A. 12-3504.

History: L. 1969, ch. 428, § 8; L. 1982, ch. 78, § 1; July 1.



12-3509 Department budgets to include items to pay liability.

12-3509. Department budgets to include items to pay liability. When the amount of any special assessment of taxes for which the state is liable is known by the secretary, he or she shall notify the appropriate state department head of the amount to be included in the budget of the department for payment of such assessment, and such department head shall cause such an item to be included in the proposed budget of his or her department.

History: L. 1969, ch. 428, § 9; July 1.



12-3510 Court action against state prohibited; claim permitted.

12-3510. Court action against state prohibited; claim permitted. No action shall be brought in any court against the state of Kansas for payment of any special assessment of taxes. The prohibition specified in this section shall not limit the right of any board to file a claim with the claims and accounts committee of the legislature, when such claim is based upon matters relating to the provisions of this act.

History: L. 1969, ch. 428, § 10; July 1.



12-3511 Local government may pay state share, when.

12-3511. Local government may pay state share, when. In the event that any board apportions a part of any special assessment of taxes to the state of Kansas, and payment of the amount so apportioned or any part thereof is denied, such board may pay the same as a general obligation of the local unit of government.

History: L. 1969, ch. 428, § 11; July 1.



12-3512 Severability.

12-3512. Severability. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1969, ch. 428, § 12; July 1.



12-3513 Payments for township road maintenance or improvement.

12-3513. Payments for township road maintenance or improvement. (a) Agencies of the state of Kansas are authorized to pay amounts requested by townships for the maintenance or improvement of roads located on or adjacent to property owned by the state of Kansas when, as determined by the head of the agency occupying such property, the agency is receiving a direct benefit of the township road and the amount requested is reasonable.

(b) Requests for payments authorized by subsection (a) shall be submitted to the head of the state agency in the manner provided for the submission of notice of special assessments pursuant to K.S.A. 12-3504, and amendments thereto.

History: L. 1993, ch. 115, § 1; July 1.






Article 36 WATER CONDITIONING CONTRACTORS

12-3601 Definitions.

12-3601. Definitions. As used in this act, unless the context clearly requires otherwise:

(a) "Water conditioning contractor" means any person, firm, copartnership, association or corporation which engages in the business of installing, servicing or repairing water conditioning equipment.

(b) "Water conditioning equipment" means any water conditioning device, such as filters, softeners, hypochlorinators, aerators, chemical feeders, associated equipment and the like used in connection with the conditioning of water.

History: L. 1972, ch. 45, § 1; July 1.



12-3602 Water conditioning contractors; registration with city clerk; certificate; qualifications of applicant; revocation of certificate; liability insurance and surety bonds; waiver; unlawful acts.

12-3602. Water conditioning contractors; registration with city clerk; certificate; qualifications of applicant; revocation of certificate; liability insurance and surety bonds; waiver; unlawful acts. (a) Every water conditioning contractor shall be required to register with the clerk of each city in which he or she engages in business, and it shall be unlawful to engage in such business without said registration. The clerk shall issue a certificate of registration upon the contractor's satisfactory showing that he or she meets the requirements as set forth in subsections (b) and (c) below: Provided, That should the contractor show proof of registration in another city in this state, the clerk may issue a certificate forthwith. Registration information shall include but not be limited to the following: (1) The name(s) and address(es) of the contractor, his or her organization(s) and place(s) of business; (2) other city or cities of registration of the contractor under this act; and (3) the city clerk holding the contractor's surety bond as required in subsection (c) below.

(b) The clerk shall issue a certificate if the contractor has not (1) been convicted of a felony or any crime involving moral turpitude or fraud, deception or misrepresentation, (2) been refused a certificate in another jurisdiction, (3) knowingly given any false statement in his or her registration; and if said contractor has complied with insurance and bond requirements as set forth in subsection (c) below. Said certificate may be revoked by the clerk should the contractor fail to maintain compliance with the above requirements.

(c) It shall be unlawful for a water conditioning contractor to engage in business in the state of Kansas without insurance and bond as set forth hereinafter. Every contractor shall be required to maintain general liability and product liability insurance in the minimum of fifty thousand dollars ($50,000). Each contractor shall also furnish to the clerk of the first city in which the contractor registers an acceptable surety bond. Said bond shall be held by said clerk and be executed by the contractor as principal, and by a solvent corporation authorized to do business in the state of Kansas, in the amount of two thousand five hundred dollars ($2,500). The aggregate liability of the surety for all breaches of the conditions of the bond shall, in no event, exceed the amount of such bond. The surety on the bond shall have the right to cancel such bond upon giving thirty (30) days' notice to the city clerk of the first city in which the insured registered and thereafter shall be relieved of liability for any breach of condition occurring after the effective date of said cancellation. In lieu of said corporate surety bond, such contractor may file a bond signed by three (3) or more good and sufficient sureties conditioned as hereinafter provided. Said bond shall be to the state of Kansas for use and benefit of such persons as may suffer by breach thereof; and shall be conditioned that the contractor will honestly and properly conduct his or her business, that the contractor will not fail or refuse to render to a customer services as agreed between the parties and for which compensation has been paid or tendered in accordance with the agreement of the parties, and that the contractor will not violate the laws of the state of Kansas or any political subdivision thereof. The bond and insurance requirements of this act may be waived by the city clerk for any corporate water conditioning contractor who submits proof of ability to respond in damages in an amount not less than fifty thousand dollars ($50,000) arising out of general liability and products liability claims.

History: L. 1972, ch. 45, § 2; July 1.



12-3603 City regulation of installation, service or repair; enforcement.

12-3603. City regulation of installation, service or repair; enforcement. Nothing in this act shall prohibit any city from establishing rules and regulations governing the installation, service or repair of water conditioning equipment or providing for the inspection of the original installation or repair of the same to secure the enforcement of any ordinance specifically applying to the installation, service or repair of water conditioning equipment.

History: L. 1972, ch. 45, § 3; July 1.



12-3604 Registered contractors not engaged in plumbing.

12-3604. Registered contractors not engaged in plumbing. Registered water conditioning contractors shall not be deemed to be engaged in the business of plumbing.

History: L. 1972, ch. 45, § 4; July 1.



12-3605 Penalties.

12-3605. Penalties. Failure to comply with any of the provisions of this act shall constitute a class C misdemeanor.

History: L. 1972, ch. 45, § 5; July 1.






Article 37 SEWAGE DISPOSAL FACILITIES AND IMPROVEMENTS

12-3710 Sewage disposal facilities; secretary of health and environment authorized to issue revenue bonds; use of proceeds; payment, conditions, interest rate, maturity and regulation of issuance of bonds; interim receipts or temporary bonds.

12-3710. Sewage disposal facilities; secretary of health and environment authorized to issue revenue bonds; use of proceeds; payment, conditions, interest rate, maturity and regulation of issuance of bonds; interim receipts or temporary bonds. The secretary of health and environment is hereby authorized to issue not to exceed $20,000,000 of revenue bonds payable solely from revenues arising from contracts between the secretary of health and environment and any city, county, township or other political subdivision of the state as authorized by this act and moneys held to the credit of any debt service reserve fund established by the resolution of the secretary of health and environment authorizing the bonds of any issue or the trust agreement securing such bonds. Revenue bonds issued under this act shall not be deemed to constitute a debt of the state or of any political subdivision thereof for which ad valorem taxes may be levied or a pledge of the full faith and credit of the state or of any political subdivision thereof. All such revenue bonds shall be approved in form and content by bond counsel for the secretary of health and environment. The secretary of health and environment may provide by resolution for the issuance of revenue bonds under this act for the purpose of providing grants to any city, county, township or other political subdivision of the state of not less than 25% and not to exceed 30% of construction and costs associated therewith of any one or more sewage disposal facilities. The bonds of each issue shall be dated, shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto, shall mature at such time or times not exceeding 20 years from their date or dates as may be determined by the secretary of health and environment, and may be made redeemable before maturity, at the option of the secretary of health and environment at such price or prices and under such terms and conditions as may be fixed by the secretary of health and environment prior to the issuance of the bonds. The secretary of health and environment shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination of the bonds and the place of payment of principal and interest, which may be at any bank or trust company within or without the state. The bonds shall be signed by the secretary of health and environment, and the official seal of the secretary of health and environment shall be impressed thereon and any coupons attached thereto shall bear the facsimile signature of the secretary of health and environment. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if such officer had remained in office until such delivery, and also any bond may bear the facsimile signature of or may be signed by such persons as at the actual time of the execution of such bond shall be the proper officers to sign such bond although at the date of such bond such persons may not have been such officers. All bonds issued under the provisions of this act shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the uniform commercial code of the state. The bonds may be issued in coupon or in registered form, or both, as the secretary of health and environment determines, and provision may be made for the registration of any coupon bonds, for the reconversion into coupon bonds of any bonds registered as to both principal and interest, and for the interchange of registered and coupon bonds. The secretary of health and environment shall sell such bonds after public advertisement and by competitive bidding on sealed proposals. Any and all bids may be rejected. If no bid acceptable to the secretary of health and environment is received, the secretary of health and environment may sell the bonds without such competitive bidding at private sale in such manner and upon such terms and conditions as the secretary of health and environment determines is in the public interest.

The proceeds of the bonds of each issue shall be used solely for the purpose for which such bonds have been issued, and shall be disbursed in such manner and under such restrictions, if any, as the secretary of health and environment may provide in the resolution authorizing the issuance of such bonds or in the trust agreement herein authorized securing the same.

Prior to the preparation of definitive bonds, the secretary of health and environment may, under like restrictions, issue interim financing receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. The secretary of health and environment may also provide for the replacement of any bonds which are mutilated, destroyed or lost. Bonds may be issued under the provisions of this act without obtaining the consent of any officer, department, division, commission, board, bureau or agency of the state and without any other proceedings or the happening of any other conditions or things, other than those proceedings or conditions which are specifically required by this act.

History: L. 1973, ch. 69, § 1; L. 1975, ch. 77, § 1; L. 1982, ch. 79, § 1; L. 1983, ch. 49, § 55; May 12.



12-3711 Same; sewage disposal treatment fund; deposit and use of bond proceeds; loans to political subdivisions of state; sewer service charges for repayment of loans, assessment and collection; disposition of moneys collected; powers of secretary of health and environment.

12-3711. Same; sewage disposal treatment fund; deposit and use of bond proceeds; loans to political subdivisions of state; sewer service charges for repayment of loans, assessment and collection; disposition of moneys collected; powers of secretary of health and environment. All moneys received from the issuance of revenue bonds under the provisions of this act shall be deposited in the sewage disposal treatment fund which is hereby established in the state treasury, except that moneys sufficient to pay interest on such revenue bonds for one (1) year after the issuance thereof and to provide a reserve of not more than the maximum amount required to pay principal and interest on such revenue bonds for any year following the issuance of such bonds may be deposited in such special funds or accounts as may be provided by the secretary of health and environment in the resolution providing for the issuance of such revenue bonds or in the trust agreement securing the same. The secretary of health and environment may make sewage treatment construction grants to any city, county, township, or other political subdivision of the state, and any city, county, township, or other political subdivision of the state, subject to the provisions of this act, may accept any such grant when authorized by its governing body. Any such grant shall be for a term of not to exceed twenty (20) years and shall provide that the secretary of health and environment will pay to the city, county, township, or other political subdivision of the state, from the sewage disposal treatment fund an amount not less than twenty-five percent (25%) and not more than thirty percent (30%) of the cost of any sewage disposal facilities for which the environmental protection agency of the federal government agrees to grant not less than fifty percent (50%) of the cost thereof. In order to retire bonds issued under the provisions of this act, the secretary of health and environment after consultation with the officials of any city, county, township, or other political subdivision of the state, which receives a sewage treatment construction grant under this section, shall adopt sewer service charges to be levied against users of the sewerage system receiving such grant. The sewer service charges shall remain in effect until the bonds issued for the grant have been paid. The sewer service charges shall, insofar as is practical, be equitably assessed and shall include consideration of the quantity and quality of waste discharged. The officials of any city, county, township or other political subdivision of the state, which receives a grant hereunder shall collect sewer service charges as established by the secretary of health and environment and shall deposit the moneys collected therefrom with the secretary of health and environment in accordance with procedures established by such secretary of health and environment. The secretary of health and environment may make commitments to the federal environmental protection agency relative to providing grants and may provide for other administrative procedures as may be appropriate to carry out the intent of this act.

History: L. 1973, ch. 69, § 2; L. 1975, ch. 77, § 2; April 11.



12-3712 Grants not subject to other state agencies; revenues from service charge placed in fund for payment of bonds; use of revenues, liens; sinking fund for all bonds outstanding.

12-3712. Grants not subject to other state agencies; revenues from service charge placed in fund for payment of bonds; use of revenues, liens; sinking fund for all bonds outstanding. Grants made under this act and receipt thereunder shall not be subject to supervision or regulation by any other commission, board, bureau or agency of the state. The revenues from sewer service charges in connection with which the bonds of any issue shall have been issued, shall be set aside at such regular intervals as may be provided in such resolution or such trust agreement in a sinking fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made. Revenues or other moneys so pledged and thereafter received by the secretary of health and environment shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the department of health and environment, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the secretary of health and environment. The use and disposition of moneys to the credit of such sinking fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or such trust agreement, such sinking fund shall be a fund for all such bonds without distinction or priority of one over another.

History: L. 1973, ch. 69, § 3; L. 1975, ch. 462, § 4; July 1.



12-3713 Bonds may be secured by trust agreement; protection of rights and remedies of bondholders.

12-3713. Bonds may be secured by trust agreement; protection of rights and remedies of bondholders. In the discretion of the secretary of health and environment any bonds issued under the provisions of this act may be secured by a trust agreement by and between the secretary and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign the sewer service charge payments from cities, counties, townships, or other political subdivisions of the state, and other revenues to be received. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the secretary in relation to grants under this act in connection with which such bonds shall have been authorized, and the custody, safeguarding and application of all moneys.

It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds or of revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the secretary of health and environment. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the secretary may deem reasonable and proper for the security of the bondholders.

History: L. 1973, ch. 69, § 4; L. 1975, ch. 462, § 5; July 1.



12-3714 Moneys deemed to be trust fund; trustee; duties.

12-3714. Moneys deemed to be trust fund; trustee; duties. All moneys received pursuant to the authority of this act, whether as proceeds from the sale of bonds or as revenues or as an appropriation by the state of Kansas, shall be deemed to be trust funds to be held and applied solely as provided in this act. The resolution authorizing the bonds of any issue or the trust agreement securing such bonds shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustees of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this act and such resolution or trust agreement may provide.

History: L. 1973, ch. 69, § 5; April 25.



12-3715 Enforcement of rights of bondholder or trustee.

12-3715. Enforcement of rights of bondholder or trustee. Any holder of bonds issued under the provisions of this act or any coupons appertaining thereto, and the trustee under any trust agreement, except as restricted by such trust agreement, either at law or in equity, by suit, action, mandamus or other proceeding, may protect and enforce any and all rights under the laws of the state or granted hereunder or under such trust agreement or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by this act or by such trust agreement or resolution to be performed by the secretary of health and environment.

History: L. 1973, ch. 69, § 6; L. 1975, ch. 462, § 6; L. 1983, ch. 49, § 56; May 12.



12-3721 Appropriation to department of health and environment; deposit in debt service reserve fund; first claim and lien.

12-3721. Appropriation to department of health and environment; deposit in debt service reserve fund; first claim and lien. There is hereby appropriated to the department of health and environment from the self-insurance reserve fund established by K.S.A. 12-3722 et seq. for the fiscal year ending June 30, 1973, one million five hundred thousand dollars ($1,500,000) which shall be transferred by the director of accounts and reports upon vouchers approved by the secretary of health and environment for deposit to the credit of the debt service reserve fund as the same is established under the resolution authorizing the issuance of revenue bonds, or the trust agreement securing the same, under this act at the time or times of the payment for and delivery of such revenue bonds in an amount or amounts equal to the maximum amount required in any year to pay the principal of, including any mandatory payment to retire bonds prior to their maturity, and the interest on such revenue bonds. There is hereby created a first claim and lien upon one million five hundred thousand dollars ($1,500,000) in the self-insurance reserve fund for obligations of the debt service reserve fund for transfer in all succeeding fiscal years for the same purpose as is specified in the first sentence of this section.

History: L. 1973, ch. 69, § 12; L. 1975, ch. 462, § 10; July 1.



12-3722 Self-insurance reserve fund; creation; administration; payments from fund.

12-3722. Self-insurance reserve fund; creation; administration; payments from fund. There is hereby created in the state treasury the self-insurance reserve fund. Such fund shall be administered by the pooled money investment board. Except for investment purposes, no amounts shall be paid from such fund, except upon vouchers approved by the board chairman as authorized by the board acting pursuant to specific authorization in an appropriation act of the legislature, or except as is authorized for transfer to the debt service reserve fund established by K.S.A. 12-3718, and amendments thereto. For investment purposes amounts shall be paid from the fund upon vouchers approved by the chairman as authorized by such board.

History: L. 1973, ch. 360, § 1; L. 1976, ch. 386, § 1; April 12.



12-3723 Same; use and expenditure of moneys in fund.

12-3723. Same; use and expenditure of moneys in fund. Except as is otherwise provided in this act or appropriation act of the legislature, moneys in the self-insurance reserve fund may be used only for the purpose of repairing, constructing, or replacing buildings, furnishings, equipment or other property owned by or in the care, custody and control of the state or a state agency, and the original of which was damaged, destroyed, stolen or otherwise lost by casualty, and which loss or any part thereof was not covered by insurance in a commercial insurance company. Moneys in such fund may be expended for any auxiliary purpose, such as, but not limited to, business interruption losses, as may be required by any bond or trust covenants pursuant to which any such property was acquired or built, except that third-party liability or employee casualty losses may not be paid from the self-insurance reserve fund, and no waiver of governmental immunity shall exist which will permit payment of any liability from such fund except as specifically authorized by this act. The pooled money investment board shall transfer moneys from such fund as provided by K.S.A. 12-3710 et seq., and amendments thereto, and also to appropriate state agencies as directed by appropriation acts, for such agencies to expend for the purposes provided in this section.

History: L. 1973, ch. 360, § 2; L. 1976, ch. 386, § 2; April 12.



12-3724 Self-insurance reserve fund; investment by director of investments; acceptance of moneys from other entities; tax exemption.

12-3724. Self-insurance reserve fund; investment by director of investments; acceptance of moneys from other entities; tax exemption. (a) The director of investments may invest and reinvest moneys in the self-insurance reserve fund in accordance with investment policies established by the pooled money investment board under K.S.A. 75-4232, and amendments thereto, in obligations of the United States of America or obligations the principal and interest of which are guaranteed by the United States of America or in interest-bearing time deposits in any commercial bank located in Kansas, or, if the director of investments determines that it is impossible to deposit such moneys in such time deposits, in repurchase agreements of less than 30 days' duration with a Kansas bank or with a primary government securities dealer which reports to the market reports division of the federal reserve bank of New York for direct obligations of, or obligations that are insured as to principal and interest by, the United States government or any agency thereof.

(b) For the purposes of this act the director of investments may accept funds, public or private, from any person, firm, corporation or from any state agency or other public instrumentality, or from the federal government or any department or agency thereof.

(c) All moneys in the self-insurance reserve fund, or payable to such fund, are hereby specifically exempt from any and all taxes authorized by law to be levied or collected, whether sales, income, ad valorem, premium or by whatever name described.

History: L. 1973, ch. 360, § 3; L. 1975, ch. 404, § 2; L. 1987, ch. 295, § 2; L. 1989, ch. 48, § 69; L. 1996, ch. 254, § 6; May 23.



12-3725 Same; transfer of $2,000,000 to fund.

12-3725. Same; transfer of $2,000,000 to fund. On the effective date of this act, the director of accounts and reports shall transfer two million dollars ($2,000,000) from the state general fund to the self-insurance reserve fund.

History: L. 1973, ch. 360, § 4; April 25.






Article 38 INDUSTRIAL AND ECONOMIC DEVELOPMENT

12-3801 Industrial development bonds by cities and counties; legislative declaration.

12-3801. Industrial development bonds by cities and counties; legislative declaration. The legislature hereby finds and declares that as an alternative and in addition to bonds issued under any other authority now provided by law the issuance of industrial development bonds under the authority of this act will benefit and promote the general economic welfare and prosperity of the state of Kansas.

History: L. 1974, ch. 49, § 1; July 1.



12-3802 Same; definitions.

12-3802. Same; definitions. As used in this act: (a) "Industrial development bond" means an obligation issued by any local unit of government of the state under the authority of this act for the purpose of financing the acquisition of land, the acquisition or construction (including reconstruction, improvement, expansion, extension, and enlargement) of buildings and appurtenances, including but not by way of limitation industrial trackage and access roads, the purpose of such financing being primarily to sell or lease the property so financed to a private individual, partnership, or corporation for the conduct of manufacturing, warehousing, distribution, and/or research and development operations, except municipal stadiums and theaters.

(b) "Local unit of general government" means a county or a city.

History: L. 1974, ch. 49, § 2; July 1.



12-3803 Same; issuance of bonds authorized; not subject to bonded debt limitations.

12-3803. Same; issuance of bonds authorized; not subject to bonded debt limitations. Every local unit of general government is, except as otherwise hereinafter provided, hereby authorized to issue industrial development bonds in the manner and subject to the conditions prescribed by the provisions of this act. Industrial development bonds issued under the provisions of this act shall not be within or be subject to any bonded debt limitation prescribed by any other law of this state.

History: L. 1974, ch. 49, § 3: July 1.



12-3804 Same; findings required by governing bodies before issuance.

12-3804. Same; findings required by governing bodies before issuance. No local unit of general government may issue industrial development bonds under the provisions of this act without a finding by the government body:

(a) That the local unit of general government has a contract with an individual, partnership or corporation to lease the property to be acquired with the proceeds of the industrial development bonds for occupancy and use in connection with the conduct of an industrial enterprise for a period of years, and for the lessee to pay an annual rental adequate to meet interest and principal payments falling due during the term of the lease:

(b) That the lessee of the property is a responsible party;

(c) That the contract for lease of the property provides for:

(1) The reasonable maintenance, less normal wear and tear, of the property by the lessee;

(2) insurance to be carried on the property and the use and disposition of insurance moneys;

(3) the rights of the local unit of general government and the lessee respecting the disposition of the property financed by the proposed industrial development bonds upon retirement of the bonds or termination of the contract by expiration or by failure to comply with any of the provisions thereof; and

(4) The lessee to provide lease guarantee insurance with a company authorized to do business in the state of Kansas sufficient to cover any outstanding indebtedness under the lease agreement, such insurance to be furnished by the lessee upon issuance of such bonds;

(d) That the contract provides for the rights of the bondholders, the care and disposition of rental receipts, and such other safeguards as are deemed to be necessary;

(e) That financing by banks, other financial institutions, or other parties, of the property required by the lessee is not readily available to the lessee on ordinary commercial terms in adequate amounts either on the local market or on the national market;

(f) That the facility offered the lessee is intended to accommodate expansion of an enterprise located elsewhere or a new enterprise and not primarily the relocation of an existing facility;

(g) That adequate provision is being made to meet any increased demand upon community public facilities that might result from the proposed project; and

(h) That the issuance of the proposed bonds and the operation of the enterprise of the lessee will not disrupt the fiscal stability of the issuing local unit of general government in the event it should become necessary for it to assume responsibility for payment of the interest and principal of the proposed industrial development bonds.

History: L. 1974, ch. 49, § 4; July 1.



12-3805 Same; application of bond law; payments of principal and interest; no-fund warrants, when; tax levies; property acquired subject to tax.

12-3805. Same; application of bond law; payments of principal and interest; no-fund warrants, when; tax levies; property acquired subject to tax. (a) Except to the extent that they are in conflict with this act, the provisions of chapter 10 of the Kansas Statutes Annotated, and amendments thereto, shall apply to the authorization, and issuance and sale of industrial development bonds by the local units of general government.

(b) The principal and interest of all bonds issued under the provisions of this act shall be payable from revenue derived from the leasing or rental of buildings and facilities acquired or constructed with the proceeds received from the sale of such bonds. Whenever by reason of the failure of any lessee to make payment under any contract for the leasing or rental of any such building or facility, it becomes necessary for the local unit of general government to assume the responsibility for the payment of principal and interest upon bonds issued under the provisions of this act, such local unit of general government may issue no-fund warrants in an amount necessary to make such payment. Such warrants shall be issued, registered, redeemed and bear interest in the manner and be in the form prescribed by K.S.A. 79-2940, and amendments thereto, except they shall not bear the notation required by such section and may be issued without approval of the state board of tax appeals. The governing body of such unit of government shall make a tax levy at the time fixed for the certification of tax levies to the county clerk next following the issuance of such warrants sufficient to pay such warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law.

(c) Property acquired or improved under the provisions of this act shall be subject to ad valorem taxation as other property.

History: L. 1974, ch. 49, § 5; L. 2008, ch. 109, § 36; L. 2014, ch. 141, § 30; July 1.



12-3806 Same; approval of bond issue by electors required.

12-3806. Same; approval of bond issue by electors required. No such bonds shall be issued until the question of their issuance shall have been submitted to and been approved by a majority of the electors voting at an election called and held thereon. All such elections shall be noticed, called and held in the manner provided in K.S.A. 10-120.

History: L. 1974, ch. 49, § 6; July 1.



12-3807 Same; severability.

12-3807. Same; severability. If any section, sentence, subdivision, or clause of this act shall for any reason be held to be invalid or unconstitutional, such decisions shall not affect the validity of the remaining portions of this act.

History: L. 1974, ch. 49, § 7; July 1.






Article 39 GOVERNMENTAL ORGANIZATION

12-3901 Purpose of act.

12-3901. Purpose of act. It is the purpose of this act to authorize and permit political and taxing subdivisions of this state to more efficiently and effectively serve the needs of their constituents by consolidating or cooperating in the consolidation of operations, procedures and functions of offices and agencies of such subdivisions which may be more efficiently and effectively exercised or provided by a single office or agency.

History: L. 1974, ch. 426, § 1; July 1.



12-3902 Political and taxing subdivisions defined.

12-3902. Political and taxing subdivisions defined. For the purposes of this act all references to "political and taxing subdivisions of this state" shall mean and include counties, townships, cities, school districts, library districts, park districts, road districts, drainage or levee districts, sewer districts, water districts, fire districts and taxing subdivisions created and established under the laws of the state of Kansas.

History: L. 1974, ch. 426, § 2; July 1.



12-3903 Consolidation of operations, procedures and functions by a political and taxing subdivision or by two or more subdivisions; procedure; elimination of elective office, election.

12-3903. Consolidation of operations, procedures and functions by a political and taxing subdivision or by two or more subdivisions; procedure; elimination of elective office, election. (a) Whenever the governing body of any political or taxing subdivision of this state shall by resolution determine that duplication exists in the operations, procedures or functions of any of the offices or agencies of such subdivision or that the operations, procedures or functions of any of the offices or agencies thereof can be more efficiently and effectively exercised or provided as a consolidated activity performed by a single office or agency, or whenever the governing body of any two or more political or taxing subdivisions of this state shall by the passage of identical resolutions determine that duplication exists in the operations, procedures or functions of offices or agencies of such subdivisions or that the operations, procedures or functions of any of the offices or agencies thereof can be more efficiently and effectively exercised or provided as a consolidated activity performed by a single intergovernmental office or agency or by a single office or agency of one of the participating political or taxing subdivisions, such governing body or governing bodies are hereby authorized to consolidate any or all of the operations, procedures or functions performed or carried on by such offices or agencies by the passage of a resolution or identical resolutions setting out the time, form and manner of consolidation and designating the surviving office or agency.

(b) The elimination of an elective office by consolidation under the provisions of this act shall be subject to the approval of a majority of the electors of the political or taxing subdivision served by such office, voting in the next regular general election of the county in which the office of governor is elected, and no elective office shall be eliminated prior to such election. Any such proposed consolidation which eliminates any such elective office shall provide that the elimination of such office shall become effective upon the date of normal expiration of the term of such office. Any such proposed consolidation which eliminates any such elective office shall not be voted on by the governing body of the political or taxing subdivision until a special public hearing is held within the political or taxing subdivision. Notice of such special hearing shall be published in a newspaper of general circulation in the political or taxing subdivision once each week for two consecutive weeks prior to the hearing. The first publication shall not be less than 21 days prior to such hearing. Any elected officer whose office would be eliminated in such consolidation and any other interested party shall be given an opportunity to appear and offer testimony at any of such hearings.

(c) Whenever the statutorily mandated duties of any elected county official are proposed for elimination, by transfer or otherwise, the question of the elimination of any such duties shall be considered as an elimination of the elective office itself within the meaning of this section, and shall be subject to an election prior to such elimination as required by subsection (b). The provisions of this subsection shall not preclude the transfer of duties of an elected office with the consent of the affected elected official.

History: L. 1974, ch. 426, § 3; L. 1988, ch. 80, § 1; L. 1991, ch. 61, § 1; April 25.



12-3904 Same; procedures, functions; petition; election.

12-3904. Same; procedures, functions; petition; election. Whenever a petition, signed by not less than 10% of the qualified electors of any political or taxing subdivision of this state or any two or more political or taxing subdivisions of this state, shall be filed with the governing body of such subdivision or subdivisions requesting that a proposition for the consolidation of specified operations, procedures and functions of designated offices or agencies of such subdivision or subdivisions be submitted to the electors thereof, such governing body or governing bodies shall submit such proposition at an election called and held for such purpose in the manner provided by the general bond law. The wording of such a petitioned-for proposition affecting the functions of two or more subdivisions shall be expressed in general terms. If the proposition is approved by a majority of the electors voting thereon, the governing body or governing bodies shall develop and implement a plan for the consolidation consistent with the intent of the proposition. If such proposition eliminates an elective office by consolidation, the governing body of such subdivision or subdivisions shall provide for the hearing by K.S.A. 12-3903, and amendments thereto. The governing body shall submit such proposition at the next regular general election of the county in which the office of governor is elected in accordance with K.S.A. 12-3903, and amendments thereto.

History: L. 1974, ch. 426, § 4; L. 1988, ch. 80, § 2; L. 1992, ch. 77, § 1; July 1.



12-3905 Same; subdivision not relieved of obligation or responsibility imposed by law.

12-3905. Same; subdivision not relieved of obligation or responsibility imposed by law. No consolidation proceeding or agreement made pursuant to this act shall relieve any political or taxing subdivision of any obligation or responsibility imposed upon it by law except that to the extent of actual and timely performance thereof by a joint board or other legal or administrative entity created by an agreement made hereunder, said performance may be offered in satisfaction of the obligation or responsibility.

History: L. 1974, ch. 426, § 5; July 1.



12-3906 Same; submission of agreements affecting state functions and services to state officer or agency for approval.

12-3906. Same; submission of agreements affecting state functions and services to state officer or agency for approval. In the event that any consolidation proceeding or agreement between political or taxing subdivisions made pursuant to this act shall affect functions or services over which an officer or agency of the state government has constitutional or statutory powers of control, the consolidation proceeding or agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by the officer or agency as to all matters within the jurisdiction of the officer or agency.

History: L. 1974, ch. 426, § 6; July 1.



12-3907 Same; consolidated office or agency successor to offices or agencies consolidated.

12-3907. Same; consolidated office or agency successor to offices or agencies consolidated. Except when otherwise specifically provided by the resolution or resolutions providing for the consolidation of offices or agencies under the provisions of this act, the consolidated office or agency shall be the successor in every way to the powers, duties and functions now or hereafter granted to or imposed by law upon the offices or agencies so consolidated.

History: L. 1974, ch. 426, § 7; July 1.



12-3908 Same; appropriation of funds and providing services and personnel to surviving office or agency.

12-3908. Same; appropriation of funds and providing services and personnel to surviving office or agency. Any political or taxing subdivision of this state entering into an agreement with any other such political or taxing subdivision pursuant to this act may appropriate funds and may sell, lease, give, or otherwise supply to any surviving office or agency designated by an agreement made hereunder such personnel or services therefor as may be within its legal power to furnish.

History: L. 1974, ch. 426, § 8; July 1.



12-3909 Act not authority for consolidation of political or taxing subdivisions or closing or change in school attendance facilities.

12-3909. Act not authority for consolidation of political or taxing subdivisions or closing or change in school attendance facilities. Nothing in this act shall be construed as authorizing the consolidation of any political or taxing subdivision with any other political or taxing subdivision. Nothing in this act shall be construed to authorize the closing or the change of use of any school or attendance facility.

History: L. 1974, ch. 426, § 9; July 1.



12-3910 Consolidation of fire districts and fire departments; application of act.

12-3910. Consolidation of fire districts and fire departments; application of act. The provisions of this act shall apply to any fire district created by a county under chapter 19 of the Kansas Statutes Annotated, to any fire district created by a township under chapter 80 of the Kansas Statutes Annotated, to any fire district created under chapter 31 of the Kansas Statutes Annotated, and to any fire department created by the governing body of a city.

History: L. 1996, ch. 226, § 1; July 1.



12-3911 Same; districts or departments; initiation of procedure.

12-3911. Same; districts or departments; initiation of procedure. Upon the request of the governing body of two or more fire districts or departments, the board of county commissioners of any county, by resolution, may provide for the consolidation of fire districts and may include within the newly created district any area not currently being provided fire protection.

History: L. 1996, ch. 226, § 2; July 1.



12-3912 Same; districts or departments in adjoining counties.

12-3912. Same; districts or departments in adjoining counties. If the fire districts or departments desiring to be consolidated consist of land in adjoining counties, the county commissions of both counties, by resolution, may create a new district under the provisions of this act.

History: L. 1996, ch. 226, § 3; July 1.



12-3913 Same; procedure; resolution, publication; election, when; effective date; initial mill levy of new district.

12-3913. Same; procedure; resolution, publication; election, when; effective date; initial mill levy of new district. (a) The resolution creating a consolidated fire district as provided by this act, shall be published at least once each week for two consecutive weeks in a newspaper of general circulation in the area subject to the proposed consolidation. If within 60 days following the last publication of the resolution, a petition in opposition thereto, signed by not less than 5% of the registered voters residing within each of the two or more areas proposed for consolidation is filed with the county election officer, the board shall order an election to be called and held within the areas proposed to be consolidated within 90 days after the filing of such petition in the manner provided for the calling and holding of elections under the general bond law. If a majority of the electors voting at such election shall approve the consolidation of such areas the board of county commissioners, by resolution, shall provide for the consolidation of such areas and define the boundaries of the area as consolidated. Any such consolidation shall be made prior to July 1 of any year to take effect on January 1 of the succeeding year.

(b) Any resolution creating a consolidated fire district shall provide for the dissolution or disorganization of the fire districts as they existed prior to the effective date of the creation of a consolidated fire district. The resolution creating a consolidated fire district also shall fix the amount of tax, not to exceed 15 mills, that may be levied by the governing body of the consolidated fire district.

History: L. 1996, ch. 226, § 4; L. 2008, ch. 163, § 17; July 1.



12-3914 Same; governing body of consolidated districts, appointment of.

12-3914. Same; governing body of consolidated districts, appointment of. (a) Except as provided by subsection (b), upon the consolidation of any such areas the board of county commissioners shall appoint a governing body composed of at least three and not more than seven members who shall represent as nearly as possible, the geographical areas in the consolidated area. In the event that the areas consolidated were, prior to consolidation, governed by more than one political or taxing subdivision as defined in K.S.A. 12-3902, and amendments thereto, then the number of members on the governing board from each subdivision shall be determined on the basis of population, but each subdivision represented shall have at least one appointment to the board. In the alternative, the members of the governing board may be selected by agreement among all the subdivision whose areas are consolidated. Unless otherwise agreed by the political or taxing subdivisions consolidating, the members of the governing board shall be appointed as follows: Two members for a term of one year; two members for a term of two years; and three members for a term of three years. Thereafter, all members shall be appointed for a term of three years. All vacancies on the governing board shall be filled by appointment for the remainder of the unexpired term. Within 30 days after the governing body is appointed and annually thereafter, the governing body shall meet and organize by election from its membership a chairperson, vice-chairperson and treasurer. The treasurer shall give a corporate surety bond, conditioned for the faithful performance of duty and accounting for all moneys received thereby. Such bond shall be approved and be in the amount fixed by the governing body. The treasurer also shall serve as secretary to the board.

(b) The board or boards of county commissioners may serve as the governing body of any consolidated fire district formed by the joinder of two or more county fire districts or may place the supervision of said consolidated fire district under a fire district board of trustees. The board or boards of county commissioners may appoint a board of not less than three members and not more than nine members, composed of persons other than members of the board or boards of county commissioners, who shall serve at the pleasure of the board or boards of county commissioners. The fire district board of trustees, if appointed, may employ a supervisor and such other persons as may be necessary to properly operate and manage such consolidated fire district.

(c) Notwithstanding the provisions of paragraphs (a) and (b) above, any consolidation of the De Soto, Kansas fire department with Johnson county fire district no. 3 shall have a governing body of five members appointed as follows: Two members appointed by the governing body of the city of De Soto; two members appointed by the board of county commissioners of Johnson county; one member appointed alternately by the city of De Soto and by the board of county commissioners of Johnson county, provided that the initial appointment of said fifth member shall be made by the board of county commissioners of Johnson county. No more than two governing body members shall be elected or appointed officials of the city of De Soto, Kansas and no more than two governing body members may be elected or appointed officials of the current fire district no. 3 or of Johnson county government.

(d) Governing body members appointed under the procedure set out in subsection (c) above shall serve three year terms, with the initial terms staggered as follows: One member appointed by the city of De Soto, Kansas shall serve an initial term of one year and the other city appointment shall serve an initial term of two years; one member appointed by the board of county commissioners shall serve an initial term of one year and the other county appointment shall serve an initial term of two years; the fifth member shall serve an initial term of three years.

History: L. 1996, ch. 226, § 5; L. 2008, ch. 163, § 18; July 1.



12-3915 Same; governing body of consolidated district, powers and duties.

12-3915. Same; governing body of consolidated district, powers and duties. The governing body of any fire district created pursuant to this act shall have the authority to:

(a) Levy taxes and special assessments as provided by law. Except as provided by K.S.A. 12-3913, and amendments thereto, the governing body shall fix the amount of the tax to be levied upon all taxable tangible property in the consolidated fire district;

(b) enter into contracts;

(c) acquire and dispose of real and personal property;

(d) acquire, construct, reconstruct, equip, operate, maintain and furnish buildings to house fire-fighting equipment;

(e) acquire, operate and maintain fire-fighting equipment;

(f) issue general obligation bonds and no-fund warrants;

(g) pay compensation and salaries to fire district employees;

(h) exercise eminent domain;

(i) pay the operation and maintenance expenses of the fire district and other expenses legally incurred by the district;

(j) select regular employees, provide for their compensation and furnish quarters for such employees if deemed desirable;

(k) provide for the organization of volunteer members who may be compensated for fighting fires, responding to emergencies or attending meetings;

(l) provide special clothing and equipment for such employees and volunteers;

(m) insure such employees and volunteers against accidental death and injury in the performance of their duties;

(n) pay for the acquisition, installation or maintenance of one or more fire hydrants, or similar devices for fighting fires, including necessary equipment, services or supplies related thereto.

The acquisition, installation and maintenance shall be subject to the mutual agreement of the governing body of the fire district and the governing body of the rural water district which owns, operates or maintains the water line on which the fire hydrant, or other similar device for fighting fires, is to be installed; and

(o) do all things necessary or desirable to maintain and operate such department so as to furnish fire protection for the inhabitants of the district and otherwise effectuate the purposes of this act.

History: L. 1996, ch. 226, § 6; L. 2002, ch. 150, § 1; L. 2004, ch. 26, § 1; L. 2008, ch. 163, § 19; L. 2015, ch. 99, § 16; July 1.



12-3916 Same; transfer of property; payment of outstanding indebtedness; transfer of debt service fund.

12-3916. Same; transfer of property; payment of outstanding indebtedness; transfer of debt service fund. (a) Subject to the provisions of subsection (b), the books, papers, equipment and other real and personal property belonging to the departments consolidated pursuant to this act shall be transferred to and shall become the property of the consolidated district, subject to any debts, leases or other obligations that encumber such property.

(b) All funds in the treasury of any such fire district on the effective date of consolidation may be applied to the payment of any outstanding indebtedness, including bonded indebtedness, of such fire district, and may be transferred to the treasury of the newly created consolidated fire district as determined by the board of county commissioners. Any debt service fund of such fire district at the time of consolidation may be transferred to the newly created consolidated fire district. Any money transferred from the debt service fund of the fire district shall be credited to a debt service fund in the newly created consolidated fire district. The debt service fund of the newly created consolidated fire district shall be kept separate from any other debt service fund.

History: L. 1996, ch. 226, § 7; L. 2008, ch. 163, § 20; July 1.



12-3917 Same; outstanding indebtedness; tax levy for payment of.

12-3917. Same; outstanding indebtedness; tax levy for payment of. If any fire district, at the time of such consolidation, has any outstanding indebtedness, it shall be the duty of the board of county commissioners of the county to provide for the payment of such outstanding indebtedness by providing for the levying of taxes upon all the property in that district prior to the consolidation with another district. The levy shall be entered by the county clerk on the tax roll the same as other taxes.

History: L. 1996, ch. 226, § 8; July 1.



12-3918 Same; effect on firefighters' retirement or other benefits.

12-3918. Same; effect on firefighters' retirement or other benefits. The consolidation of any fire district under the provisions of this act shall not affect the rights of any firefighter serving in the department of such district to benefits under any retirement or relief association program accrued prior to the consolidation, however the newly created consolidated fire district may provide different benefits than those previously provided to the employees of the fire districts or departments that are consolidated.

History: L. 1996, ch. 226, § 9; L. 2008, ch. 163, § 21; July 1.



12-3919 Same; fire district, powers and duties.

12-3919. Same; fire district, powers and duties. Unless otherwise specifically provided in this act, any fire district created under the provisions of this act, shall have all the duties, rights and obligations of any department created under chapter 19 of the Kansas Statutes Annotated.

History: L. 1996, ch. 226, § 10; July 1.



12-3920 Northwest consolidated fire district.

12-3920. Northwest consolidated fire district. From and after July 1, 2008, whenever an agreement of consolidation of fire services pursuant to K.S.A. 12-3910 et seq., and amendments thereto, is made between or among the city of De Soto, Kansas and Johnson county fire district no. 3, the newly created consolidated fire district shall be known and designated as Northwest consolidated fire district.

History: L. 2008, ch. 163, § 16; May 29.






Article 40 INTERGOVERNMENTAL RELATIONS

12-4001 Kansas advisory council on intergovernmental relations; membership; terms; officers.

12-4001. Kansas advisory council on intergovernmental relations; membership; terms; officers. (a) There is hereby created a Kansas advisory council on intergovernmental relations. The council shall be composed of 15 members of whom 11 shall be appointed by the governor as follows: (1) Two members shall be elected county officials of which, one shall be a member of a board of county commissioners; (2) two members shall be elected city officials; (3) one member shall be an elected township official; (4) one member shall be an elected school board member; (5) two members shall be executive branch officials; and (6) three members shall be private citizens. Two members of the council shall be members of the Kansas senate of which, one shall be appointed by the president of the senate and one shall be appointed by the minority leader of the senate. Two members of the council shall be members of the Kansas house of representatives of which, one shall be appointed by the speaker of the house and one shall be appointed by the minority leader of the house.

City, county and school board members shall be appointed from lists of at least five nominees submitted by their respective state organizations. Of the members appointed by the governor, no more than seven members shall be from any one political party.

(b) Of the first members appointed by the governor after the effective date of this act, one member of each city and county, the township and school board member, one executive branch member and one private citizen shall hold office for terms of two years beginning July 1, 2002; thereafter all appointments shall be for terms of four years. The remaining members appointed by the governor shall be for terms of four years beginning July 1, 2002. Legislative members shall be appointed to terms which correspond to their terms of office. All members may be reappointed. Should any member cease to be a member of the unit, body or agency such person is appointed to represent, such person's membership on the council shall terminate immediately and a new member shall be appointed in the same manner as the predecessor to fill the unexpired term.

(c) Members shall serve without salary but may be reimbursed for travel and other expenses actually and necessarily incurred in the performance of their duties.

(d) The council shall each year elect from its membership a chairperson and a vice-chairperson, who shall serve in such capacities for one year and until their successors have been elected. If both the chairperson and vice-chairperson are absent from any meeting, the voting members present shall elect a temporary chairperson by a majority vote.

(e) Eight members of the council shall constitute a quorum. Meetings and subcommittee meetings of the council shall be subject to the open meetings law.

History: L. 2002, ch. 189, § 1; July 1.



12-4002 Same; duties; annual report.

12-4002. Same; duties; annual report. (a) It shall be the duty of the council to engage in continuous study of the services provided by the various types and levels of government within the state, the division of responsibility for providing and financing governmental services, possibilities of improving the organizational structure and operational efficiency of the various governmental units serving the citizens of the state; and the state and local tax structure and the revenue requirements and fiscal policies of the state and its local units of government. The council shall give particular attention to modernization of the structure of Kansas local government, the impact of urbanization on the organization and functions of local government, the impact of technology on the organization and functions of local government and the relationships between state and local governments.

(b) The council shall determine the manner in which the existing laws of the state relating to the subjects of its study may be simplified, modified, rearranged, consolidated and revised to insure greater effectiveness in the governmental practices of this state. The council shall make an annual report in writing to the governor and legislature. Such report shall be transmitted to the legislative coordinating council on or before December 1, for inclusion, as the coordinating council may determine, in its annual report. All recommendations requiring statutory changes shall be in legislative bill form. Recommendations requiring constitutional changes shall contain the language of the proposed amendments and laws to implement the recommendations. All such bills and proposed constitutional amendments shall have received approval as to form by the revisor of statutes prior to transmission thereof to the legislative coordinating council.

History: L. 2002, ch. 189, § 2; July 1.



12-4003 Same; duties of state and local officers.

12-4003. Same; duties of state and local officers. Each officer, board, commission or department of state government or local unit of government, shall make available to the council all facts, records, information and data requested by council and in all ways cooperate with the council in carrying out its duties imposed by this act.

History: L. 2002, ch. 189, § 3; July 1.



12-4004 Same; meetings.

12-4004. Same; meetings. The council shall meet as often as may be necessary to perform its duties and shall meet in each congressional district of the state at least once in each biennium.

History: L. 2002, ch. 189, § 4; July 1.



12-4005 Same; acceptance of gifts and other donations.

12-4005. Same; acceptance of gifts and other donations. The council may accept moneys from grants, gifts, bequests, contributions or other donations.

History: L. 2002, ch. 189, § 5; July 1.



12-4006 Same; legal counsel; expert advisors.

12-4006. Same; legal counsel; expert advisors. The council is hereby authorized to engage legal counsel and expert advisors on the subject of taxation or governmental organization and procedures as may be necessary to carry out the duties of the council. Compensation for such counsel and advisors shall be determined by the council within the limits of available funds.

History: L. 2002, ch. 189, § 6; July 1.



12-4007 Same; state and local officers attendance of meetings.

12-4007. Same; state and local officers attendance of meetings. Any member of the legislature, appointed state official or elected public official shall have the right to attend any meeting of the council; and may present such official's views on any subject which the council may be considering. Such official shall not have the right to participate in any decision which the council may make unless such official is a member of the council.

History: L. 2002, ch. 189, § 7; July 1.



12-4008 Same; rules of procedure.

12-4008. Same; rules of procedure. The council may adopt such rules of procedure, consistent with this act, as may be necessary to carry out the powers, duties and functions of the council.

History: L. 2002, ch. 189, § 8; July 1.






Article 41 CODE FOR MUNICIPAL COURTS; GENERAL PROVISIONS

12-4101 Title.

12-4101. Title. This act is called and may be cited as the Kansas code of procedure for municipal courts.

History: L. 1973, ch. 61, § 12-4101; April 1, 1974.



12-4102 Scope.

12-4102. Scope. This code governs the practice and procedure in all cases in municipal courts.

History: L. 1973, ch. 61, § 12-4102; April 1, 1974.



12-4103 Intent; construction; procedure not provided.

12-4103. Intent; construction; procedure not provided. This code is intended to provide for the just determination of every proceeding for violation of city ordinances. Its provisions shall be construed to secure simplicity in procedure, fairness in administration and the elimination of unjustifiable expense and delay. If no procedure is provided by this code, the court shall proceed in any lawful manner consistent with any applicable law and not inconsistent with this code.

History: L. 1973, ch. 61, § 12-4103; April 1, 1974.



12-4104 Municipal court; jurisdiction; search warrants proscribed.

12-4104. Municipal court; jurisdiction; search warrants proscribed. (a) The municipal court of each city shall have jurisdiction to hear and determine cases involving violations of the ordinances of the city, including concurrent jurisdiction to hear and determine a violation of an ordinance when the elements of such ordinance violation are the same as the elements of a violation of one of the following state statutes and would constitute, and be punished as, a felony if charged in district court:

(1) K.S.A. 8-1567, and amendments thereto, driving under the influence;

(2) K.S.A. 2015 Supp. 21-5414, and amendments thereto, domestic battery;

(3) K.S.A. 2015 Supp. 21-5801, and amendments thereto, theft;

(4) K.S.A. 2015 Supp. 21-5821, and amendments thereto, giving a worthless check; or

(5) subsection (b)(3) of K.S.A. 2015 Supp. 21-5706, and amendments thereto, possession of marijuana.

(b) Search warrants shall not issue out of a municipal court.

History: L. 1973, ch. 61, § 12-4104; L. 2007, ch. 168, § 3; L. 2009, ch. 32, § 20; L. 2010, ch. 74, § 1; L. 2011, ch. 30, § 101; July 1.



12-4105 Municipal judge; appointment; qualifications; compensation.

12-4105. Municipal judge; appointment; qualifications; compensation. The municipal court shall be presided over by a municipal judge. The judge shall be selected in the manner provided by statute. The person who is selected shall be:

(a) A citizen of the United States;

(b) a graduate of a high school or secondary school or the equivalent thereof; and

(c) (1) in cities other than cities of the first class, an attorney regularly admitted to practice law in the state of Kansas or certified by the supreme court in the manner prescribed by K.S.A. 12-4114, as qualified to serve as a municipal judge; or

(2) in cities of the first class an attorney regularly admitted to practice law in the state of Kansas.

The municipal judge shall receive a monthly or annual salary set by ordinance of the city in which such municipal judge presides, except where otherwise provided by law.

History: L. 1973, ch. 61, § 12-4105; L. 1989, ch. 66, § 4; July 1.



12-4106 Municipal judge; powers and duties.

12-4106. Municipal judge; powers and duties. (a) The municipal judge shall have the power to administer the oaths and enforce all orders, rules and judgments made by such municipal judge, and may fine or imprison for contempt in the same manner and to the same extent as a judge of the district court.

(b) The municipal judge shall have the power to hear and determine all cases properly brought before such municipal judge to: Grant continuances; sentence those found guilty to a fine or confinement in jail, or both; commit accused persons to jail in default of bond; determine applications for parole; release on probation; grant time in which a fine may be paid; correct a sentence; suspend imposition of a sentence; set aside a judgment; permit time for post trial motions; and discharge accused persons.

(c) The municipal judge shall maintain a docket in which every cause commenced before such municipal judge shall be entered. Such docket shall contain the names of the accused persons and complainant, the nature or character of the offense, the date of trial, the names of all witnesses sworn and examined, the finding of the court, the judgment and sentence, the date of payment, the date of issuing commitment, if any, and every other fact necessary to show the full proceedings in each case.

(d) The municipal judge shall promptly make such reports and furnish the information requested by any departmental justice or the judicial administrator, in the manner and form prescribed by the supreme court.

(e) The municipal judge shall ensure that information concerning dispositions of city ordinance violations that result in convictions comparable to convictions for offenses under Kansas criminal statutes is forwarded to the Kansas bureau of investigation central repository. This information shall be transmitted, on a form or in a format approved by the attorney general, within 30 days of final disposition.

(f) In all cases alleging a violation of a city ordinance prohibiting the acts prohibited by K.S.A. 8-2,144, 8-1567 or 32-1131 or K.S.A. 2015 Supp. 8-1025, 21-6419 or 21-6421, and amendments thereto, the municipal court judge shall ensure that the municipal court reports the filing and disposition of such case to the Kansas bureau of investigation central repository, and, on and after July 1, 2014, reports the filing and disposition of such case electronically to the Kansas bureau of investigation central repository.

(g) In all cases in which a fine is imposed for a violation of a city ordinance prohibiting the acts prohibited by K.S.A. 8-2,144 or 8-1567 or K.S.A. 2015 Supp. 8-1025 or 21-6421, and amendments thereto, the municipal court judge shall ensure that the municipal court remits the appropriate amount of such fine to the state treasurer as provided in K.S.A. 2015 Supp. 12-4120, and amendments thereto.

History: L. 1973, ch. 61, § 12-4106; L. 1989, ch. 67, § 1; L. 1992, ch. 239, § 30; L. 1993, ch. 291, § 5; L. 1994, ch. 291, § 7; L. 2004, ch. 71, § 1; L. 2009, ch. 107, § 7; L. 2011, ch. 105, § 20; L. 2012, ch. 172, § 21; L. 2013, ch. 10, § 1; L. 2013, ch. 133, § 2; L. 2014, ch. 28, § 1; July 1.

Section was also amended by L. 2013, ch. 120, § 8, but that version was repealed by L. 2013, ch. 133, § 37.



12-4107 Same; absence; vacancy; pro tem.

12-4107. Same; absence; vacancy; pro tem. In the event the municipal judge is temporarily unable to preside due to absence, illness or disqualification, the municipal judge shall designate an attorney or other qualified person to act as judge pro tempore. In the event the municipal judge fails to appoint a judge pro tempore, the judge pro tempore shall be appointed in the same manner as the municipal judge is selected. The judge pro tempore shall receive compensation as shall be provided by ordinance, payable in the same manner as the compensation of the regular municipal judge.

In the event a vacancy shall occur in the office of municipal judge, a successor shall be appointed to fill the unexpired term in the same manner as the municipal judge was appointed.

History: L. 1973, ch. 61, § 12-4107; April 1, 1974.



12-4108 Clerk of the municipal court; appointment; powers and duties; execution of bond.

12-4108. Clerk of the municipal court; appointment; powers and duties; execution of bond. The governing body of each city may provide for the office of clerk of the municipal court. The municipal judge shall appoint such clerk or if no clerk is provided for, the judge shall also serve as clerk. The clerk shall issue all process of the court, administer oaths, file and preserve all papers, docket cases and set same for trial and shall perform such further acts as may be necessary to carry out the duties and responsibilities of the court. The clerk shall receive, account for and pay to the city treasurer monthly all fines and forfeited bonds paid into the court.

The clerk of the municipal court, or the municipal judge if no clerk is appointed, within 10 days after selection, and before entering upon the duties of office, shall execute to the city such bond as the governing body may require, which shall be approved by the governing body, and filed in the office of the city clerk, conditioned for the faithful performance of the duties required of such clerk by law, and for the faithful application and payment of all moneys that may come into such clerk's hands in the execution of the duties of the office. The city shall pay the cost of such bond.

History: L. 1973, ch. 61, § 12-4108; L. 1989, ch. 67, § 2; July 1.



12-4109 Municipal court; courtroom, supplies, records; sessions, time, place.

12-4109. Municipal court; courtroom, supplies, records; sessions, time, place. Each city shall provide at the expense of the city a suitable courtroom for the municipal court, together with all necessary supplies and records. Municipal court shall be held at such time and places designated by ordinance.

History: L. 1973, ch. 61, § 12-4109; April 1, 1974.



12-4110 City attorney to prosecute.

12-4110. City attorney to prosecute. The city attorney, in person or by assistants, shall prosecute all causes in the municipal court.

History: L. 1973, ch. 61, § 12-4110; April 1, 1974.



12-4111 Law enforcement officers; employment; powers.

12-4111. Law enforcement officers; employment; powers. The governing body may employ law enforcement officers who shall have power to execute all process issued by any municipal judge within the state and delivered to him or her for that purpose, to detain persons, to place them in custody, and to arrest them, pursuant to the terms of this act.

The powers of law enforcement officers with respect to the code of criminal procedure shall not be reduced by this code.

History: L. 1973, ch. 61, § 12-4111; April 1, 1974.



12-4112 Costs.

12-4112. Costs. No person shall be assessed costs for the administration of justice in any municipal court case, except for witness fees and mileage as set forth in K.S.A. 12-4411, and amendments thereto; for the assessment required by K.S.A. 2001 Supp. 20-1a11, and amendments thereto; for the judicial branch education fund; for the assessment required by K.S.A. 12-4117, and amendments thereto, for the law enforcement training center fund established pursuant to K.S.A. 74-5619, and amendments thereto, the local law enforcement training reimbursement fund established pursuant to K.S.A. 74-5620, and amendments thereto, and the juvenile detention facilities fund as provided in K.S.A. 12-4117, and amendments thereto; and for the assessment required by K.S.A. 12-16,119, and amendments thereto, for the detention facility processing fee.

History: L. 1973, ch. 61, § 12-4112; L. 1989, ch. 66, § 5; L. 1992, ch. 315, § 4; L. 1998, ch. 155, § 2; July 1.



12-4113 Definitions.

12-4113. Definitions. As used in this act:

(a) "Appearance bond" means an undertaking, with or without security, entered into by a person in custody by which the person is bound to comply with the conditions of the undertaking.

(b) "Accused person" means a person, corporation or other legal entity accused by a complaint of the violation of a city ordinance.

(c) "Arraignment" means the formal act of calling the person accused of violating an ordinance before the municipal court to inform the person of the offense with which the person is charged, to ask the person whether the person is guilty or not guilty and, if guilty, to impose sentence.

(d) "Arrest" means the taking of a person into custody in order that the person will appear to answer for the violation of an ordinance. The giving of a notice to appear is not an arrest.

(e) "Bail" is the security given for the purpose of insuring compliance with the terms of an appearance bond.

(f) "City attorney" means any attorney who represents the city in the prosecution of an accused person for the violation of a city ordinance.

(g) "Complaint" means a sworn written statement, or a written statement by a law enforcement officer, of the essential facts constituting a violation of an ordinance.

(h) "Custody" means the restraint of a person pursuant to an arrest.

(i) "Detention" means the temporary restraint of a person by a law enforcement officer.

(j) "Law enforcement officer" means any person who by virtue of office or public employment is vested by law with a duty to maintain public order and to make arrests for violation of the laws of the state of Kansas or ordinances of any municipality thereof.

(k) "Notice to appear" is a written notice to a person accused by a complaint of having violated an ordinance of a city to appear at a stated time and place to answer to the charge of the complaint.

(l) "Subpoena" is a process issued by the court to cause a witness to appear and give testimony at a time and place therein specified.

(m) "Ordinance traffic infraction" is a violation of an ordinance that proscribes or requires the same behavior as that proscribed or required by a statutory provision that is classified as a traffic infraction in K.S.A. 8-2118, and amendments thereto.

(n) "Warrant" is a written order made by a municipal judge directed to any law enforcement officer commanding the officer to arrest the person named or described in it.

(o) "Ordinance cigarette or tobacco infraction" is a violation of an ordinance that proscribes the same behavior as proscribed by subsection (m) or (n) of K.S.A. 79-3321, and amendments thereto.

History: L. 1973, ch. 61, § 12-4113; L. 1984, ch. 78, § 1; L. 1984, ch. 39, § 27; L. 1996, ch. 214, § 18; July 1.



12-4114 Municipal judge, training programs; certification; examinations; continuing education requirement; duties of supreme court.

12-4114. Municipal judge, training programs; certification; examinations; continuing education requirement; duties of supreme court. (a) Any person who holds the position of municipal judge in any city in this state on January 1, 1990, and any person who thereafter becomes a municipal judge in any city in this state who has not been admitted to practice law in Kansas, as required by K.S.A. 12-4105, and amendments thereto, shall be permitted to temporarily commence the duties of office, conditioned that such judge becomes certified as being qualified to hold such office as provided in this section. The supreme court shall adopt rules and regulations to provide for a training program and an examination to ensure that each such municipal judge possesses the minimum skills and knowledge necessary to carry out the duties of such office. Such examination and training shall be administered without charge and such examination shall be given at least once each six months at a time and place designated by the supreme court. If a municipal judge fails to successfully complete such examination within 18 months after the date such judge takes office, such judge shall forfeit such judge's office and the municipal judge position previously held by such judge shall be vacant at the expiration of such eighteen-month period. A municipal judge who fails to successfully complete any examination may take such examination again at the next time it is offered prior to the expiration of such eighteen-month period. Any municipal judge who fails to successfully complete the examination within the prescribed time shall be ineligible to be a municipal judge, unless such person subsequently meets all the qualifications prescribed by K.S.A. 12-4105, and amendments thereto.

(b) Any person who successfully completes the examination administered under this section or who meets all of the qualifications prescribed by K.S.A. 12-4105, and amendments thereto, shall be certified by the supreme court as being qualified to hold such office. In order to continue to hold such office, such judge must attend at least 10 hours of continuing judicial education as approved by the supreme court in each calendar year. A continuing judicial education program offering at least 10 hours of credit shall be provided at least once each year at no expense to either the municipal judge or the municipality.

(c) The supreme court shall administer the training, testing and continuing judicial education provided for in this section, which shall be funded by the judicial branch education fund as provided for in K.S.A. 2001 Supp. 20-1a11 or may contract with another person or organization for that service.

History: L. 1989, ch. 66, § 1; L. 1992, ch. 315, § 5; July 1.



12-4116 Judicial branch education fund; assessments against municipal cases.

12-4116. Judicial branch education fund; assessments against municipal cases. In each case filed in municipal court where there is a finding of guilty or a plea of guilty, a plea of no contest, forfeiture of bond, or a diversion, a sum in an amount not to exceed $1 shall be assessed for the training, testing and continuing judicial education of municipal judges as provided in K.S.A. 12-4114, and amendments thereto. Except as provided herein, the judge or clerk of the municipal court shall remit all assessments received pursuant to this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the judicial branch education fund. If the amount of assessments collected in a month are less than $250, the municipal court may delay remitting its assessments until a month in which the cumulative amount of assessments collected equals or exceeds $250. If the cumulative amount of assessments collected never equals or exceeds $250 for the year, the amount of assessments collected and on hand on December 31 of the year shall be remitted to the state treasurer. The specific amount of the assessment shall be fixed by order of the supreme court and shall apply uniformly to all cities. For the purpose of determining the amount to be assessed according to this section, if more than one complaint is filed against one individual arising out of the same incident, all such complaints shall be considered as one case. For the purpose of this section, parking violations shall not be considered as cases.

History: L. 1989, ch. 66, § 3; L. 1992, ch. 233, § 1; L. 1993, ch. 54, § 1; L. 2001, ch. 5, § 54; July 1.



12-4117 Municipal court assessments.

12-4117. Municipal court assessments. (a) In each case filed in municipal court other than a nonmoving traffic violation, where there is a finding of guilty or a plea of guilty, a plea of no contest, forfeiture of bond or a diversion, a sum in an amount of $20 shall be assessed and such assessment shall be credited as follows:

One dollar to the local law enforcement training reimbursement fund established pursuant to K.S.A. 74-5620, and amendments thereto, $11.50 to the law enforcement training center fund established pursuant to K.S.A. 74-5619, and amendments thereto, $2.50 to the Kansas commission on peace officers' standards and training fund established by K.S.A. 74-5619, and amendments thereto, $2 to the juvenile detention facilities fund established pursuant to K.S.A. 79-4803, and amendments thereto, to be expended for operational costs of facilities for the detention of juveniles, $.50 to the protection from abuse fund established pursuant to K.S.A. 74-7325, and amendments thereto, $.50 to the crime victims assistance fund established pursuant to K.S.A. 74-7334, and amendments thereto, $1 to the trauma fund established pursuant to K.S.A. 2015 Supp. 75-5670, and amendments thereto, and $1 to the department of corrections forensic psychologist fund established pursuant to K.S.A. 2015 Supp. 75-52,151, and amendments thereto.

(b) The judge or clerk of the municipal court shall remit the appropriate assessments received pursuant to this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the local law enforcement training reimbursement fund, the law enforcement training center fund, the Kansas commission on peace officers' standards and training fund, the juvenile detention facilities fund, the crime victims assistance fund, the trauma fund and the department of corrections forensic psychologist fund as provided in this section.

(c) For the purpose of determining the amount to be assessed according to this section, if more than one complaint is filed in the municipal court against one individual arising out of the same incident, all such complaints shall be considered as one case.

History: L. 1992, ch. 315, § 10; L. 1994, ch. 335, § 1; L. 1996, ch. 234, § 6; L. 1999, ch. 127, § 9; L. 2000, ch. 181, § 3; L. 2001, ch. 5, § 55; L. 2002, ch. 199, § 1; L. 2006, ch. 170, § 1; L. 2010, ch. 147, § 2; L. 2011, ch. 91, § 8; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also, 12-4117a.



12-4118 Performance of marriage ceremonies by municipal judge; disposition of honorariums.

12-4118. Performance of marriage ceremonies by municipal judge; disposition of honorariums. A municipal judge may retain any honorarium received for such judge's services in performing a marriage ceremony, except when such services are performed between the hours of eight o'clock a.m. and five o'clock p.m. on a day when the court is regularly open for the conduct of business in which event such honorarium shall be remitted to the city treasurer for deposit in the city general fund. The provisions of this section shall be part of and supplemental to the Kansas code of procedure for municipal courts.

History: L. 1996, ch. 194, § 3; July 1.



12-4119 Collection of debts owed to municipal courts or restitution; contracts for collection.

12-4119. Collection of debts owed to municipal courts or restitution; contracts for collection. (a) Cities are authorized to enter into contracts for collection services for debts owed to municipal courts or restitution owed under an order of restitution. On and after July 1, 2007, the cost of collection shall be paid by the defendant as an additional court cost in all cases where the defendant fails to pay any amount ordered by the court and the court utilizes the services of a contracting agent pursuant to this section. The cost of collection shall be deemed an administrative fee to pay the actual costs of collection made necessary by the defendant's failure to pay court debt and restitution.

(b) The following terms shall mean:

(1) "Beneficiary under an order of restitution" means the victim or victims of a crime to whom a municipal court has ordered restitution be paid;

(2) "contracting agent" means a person, firm, agency or other entity who contracts hereunder to provide collection services;

(3) "cost of collection" means the fee specified in contracts hereunder to be paid to or retained by a contracting agent for collection services and shall not exceed 33% of the amount collected. The cost of collection shall be paid from the amount collected, but shall not be deducted from the debts owed to municipal courts or restitution. Cost of collection also includes any filing fee required under K.S.A. 60-4303, and amendments thereto; and

(4) "debts owed to municipal courts" means any assessment of court costs, fines, fees, moneys expended by the city in providing counsel and other defense services to indigent defendants or other charges which a municipal court judge has ordered to be paid to the court, and which remain unpaid in whole or in part, and includes any interest or penalties on such unpaid amounts as provided for in the judgment or by law. "Debts owed to municipal courts" also includes the cost of collection when collection services of a contracting agent hereunder are utilized.

(c) Municipal courts are authorized to utilize the collection services of contracting agents pursuant to this section for the purpose of collecting all outstanding debts owed the municipal courts.

(d) Any beneficiary under an order of restitution entered by a municipal court is authorized to utilize the collection services of contracting agents pursuant to this section for the purpose of collecting all outstanding amounts owed under such order of restitution.

(e) Contracts shall provide for the payment of any amounts collected to the clerk of the municipal court for the court in which the debt being collected originated, after first deducting the collection fee. In accounting for amounts collected from any person, the municipal court clerk shall credit the person's amount owed the amount of the net proceeds collected. The clerk shall not reduce the amount owed by any person that portion of any payment which constitutes the cost of collection pursuant to this section.

(f) When the appropriate cost of collection has been paid to the contracting agent as agreed upon in the contract, the municipal court clerk shall then distribute amounts collected as follows:

(1) When collection services are utilized pursuant to subsection (c), all amounts shall be applied against the debts owed to the court as specified in the original judgment creating the debt;

(2) when collection services are utilized pursuant to subsection (d), all amounts shall be paid to the beneficiary under the order of restitution designated to receive such restitution, except where that beneficiary has received recovery from the Kansas crime victims compensation board and such board has subrogation rights pursuant to K.S.A. 74-7312, and amendments thereto, in which case all amounts shall be paid to the board until its subrogation lien is satisfied.

(g) Whenever collection services are being utilized against the same debtor pursuant to both subsections (c) and (d), any amounts collected by a contracting agent shall be first applied to satisfy debts pursuant to an order of restitution. Upon satisfaction of all such debts, amounts received from the same debtor shall then be applied to satisfy, debts owed to courts.

History: L. 2007, ch. 168, § 1; July 1.



12-4120 Certain fines remitted to state treasurer; community corrections supervision fund; human trafficking victim assistance fund.

12-4120. Certain fines remitted to state treasurer; community corrections supervision fund; human trafficking victim assistance fund. (a) On and after July 1, 2012, the amount of $250 from each fine imposed for a violation of a city ordinance prohibiting the acts prohibited by K.S.A. 8-1567 or 8-2,144 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, shall be remitted by the judge or clerk of the municipal court to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall credit the entire amount to the community corrections supervision fund established by K.S.A. 2015 Supp. 75-52,113, and amendments thereto.

(b) On and after July 1, 2013, the amount of $2,500 from each fine imposed for a violation of a city ordinance prohibiting the acts prohibited by K.S.A. 2015 Supp. 21-6421, and amendments thereto, shall be remitted by the judge or clerk of the municipal court to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall credit the entire amount to the human trafficking victim assistance fund established by K.S.A. 2015 Supp. 75-758, and amendments thereto.

History: L. 2012, ch. 172, § 1; L. 2013, ch. 120, § 9; July 1.






Article 42 CODE FOR MUNICIPAL COURTS; PROSECUTION AND ARREST

12-4201 Commencement of prosecution.

12-4201. Commencement of prosecution. The prosecution for the violation of municipal ordinances shall be commenced by the filing of a complaint with the municipal court.

History: L. 1973, ch. 61, § 12-4201; April 1, 1974.



12-4202 Complaint; requirements; form.

12-4202. Complaint; requirements; form. A complaint shall be in writing and shall be signed by the complainant. More than one violation may be charged in the same complaint. A complaint shall be deemed sufficient if in substantially the form of the complaint set forth in K.S.A. 12-4205, and amendments thereto or in substantially the following form:

IN THE MUNICIPAL COURT OF __________, KANSAS

The City of ___________________,  ___________________,

vs.

__________________________________________________

__________________________________________________

(Accused person)

__________________________________________________ The undersigned, complains that on or about the _________ day of _________________________________, A.D., 19__, in the City of __________, County of _____________, and State of Kansas, _____________________________ __________________________________________________

did then and there unlawfully __________________________

__________________________________________________

__________________________________________________ in violation of Section _____________________ of Ordinance No. ____ of the City of _______________________________

___________________

Complainant

*Sworn to positively before me, this ________________ day of ___________________________________, A.D., 19__

______________________________________

Officer authorized to administer oaths

(*This complaint is not required to be sworn if it is signed by a law enforcement officer.)

History: L. 1973, ch. 61, § 12-4202; L. 1984, ch. 78, § 2; July 1.



12-4203 Complaint; service; notice to appear or warrant; failure to issue.

12-4203. Complaint; service; notice to appear or warrant; failure to issue. (a) A copy of the complaint shall be served, together with a notice to appear or a warrant, by a law enforcement officer upon the accused person, and forthwith, the complaint shall be filed with the municipal court, except that a complaint may be filed initially with the municipal court, and if so filed, a copy of the complaint shall forthwith be delivered to the city attorney.

(b) If a city attorney fails either to cause a notice to appear or to request a warrant to be issued, on a complaint initially filed with the municipal court, the municipal judge may, upon affidavits filed with him or her alleging the violation of an ordinance, order the city attorney to institute proceedings against any person. Any such municipal judge shall be disqualified from sitting in any case wherein such order was entered and is further prohibited from communicating about such case with the municipal judge pro tem appointed by the municipal judge to preside therein.

History: L. 1973, ch. 61, § 12-4203; L. 2004, ch. 71, § 2; July 1.



12-4204 Notice to appear; contents; form.

12-4204. Notice to appear; contents; form. A notice to appear shall describe the offense charged, shall summon the accused person to appear, shall contain a space in which the accused person may agree, in writing, to appear at a time not less than five (5) days after such notice to appear is given, unless the accused person shall demand an earlier hearing. A notice to appear may be signed by a municipal judge, the clerk of the municipal court, the city attorney, or any law enforcement officer of the city.

A notice to appear shall be deemed sufficient if in substantially the form of the notice to appear set out in K.S.A. 12-4205 or if in substantially the following form, to wit:

IN THE MUNICIPAL COURT

OF __________, KANSAS

The City of __________, Kansas

vs.

______________,

(Accused person)

______________,

(Address)

NOTICE TO APPEAR

The City of __________, Kansas, To The Above Named Accused Person.

You are hereby summoned to appear before the Municipal Court of __________, Kansas, on the ____ day of __________, 19__, at __________ o'clock, _.m., to answer a complaint charging you with

If you fail to appear a warrant will be issued for your arrest.

Dated __________, 19__.

______________ Signature of Official ______________ Title of Official

I agree to appear in said Court at said time and place.

______________ Signature of Accused Person

RETURN

The undersigned hereby certifies that on the ____ day of __________, 19__, the notice to appear was served, mailed or delivered.

______________ Law Enforcement Officer

History: L. 1973, ch. 61, § 12-4204; April 1, 1974.



12-4205a Complaint and notice to appear in municipal court.

12-4205a. Complaint and notice to appear in municipal court. In all cases a complaint and notice to appear in municipal court may be made in the form of the complaint and notice to appear which shall be deemed sufficient if it contains the information required by subsection (b) of K.S.A. 8-2106, and amendments thereto.

History: L. 1990, ch. 41, § 11; Jan. 1, 1991.



12-4206 Notice to appear; when used.

12-4206. Notice to appear; when used. A notice to appear shall be used in all cases involving the violation of a municipal ordinance, except when a warrant is issued.

History: L. 1973, ch. 61, § 12-4206; April 1, 1974.



12-4207 Same; service; return.

12-4207. Same; service; return. The notice to appear shall be served upon the accused person by delivering a copy to him or her personally, or by leaving it at the dwelling house of the accused person or usual place of abode with some person of suitable age and discretion then residing therein, or by mailing it to the last known address of said person. A notice to appear may be served by any law enforcement officer within the state and, if mailed, shall be mailed by a law enforcement officer of the municipality of its issuance or the clerk of the municipal court. Upon service by mail, the law enforcement officer shall execute a verification to be filed with a copy of the notice to appear. Said verification shall be deemed sufficient if in substantially the following form:

The undersigned hereby certifies that on the ____ day of __________, 19__, a copy of notice to appear was mailed to ______________ at ______________, ______________,   .

______________ Signature of Law Enforcement Officer or Clerk of Municipal Court

History: L. 1973, ch. 61, § 12-4207; April 1, 1974.



12-4208 Warrant; contents; form.

12-4208. Warrant; contents; form. A warrant shall contain the name of the accused person, or if unknown, any name or description by which the accused person may be identified with reasonable certainty, shall describe the nature of the violation of an ordinance of the city, shall command that the accused person be arrested, shall be signed by the judge of the municipal court, and shall state the amount of the appearance bond to be required. A warrant shall be deemed sufficient if substantially in the following form, to wit:

IN THE MUNICIPAL COURT

OF __________, KANSAS

The City of __________, Kansas

vs.

______________, Accused Person

______________

(Address)

WARRANT

The City of __________, Kansas to the Chief of Police of __________, Kansas, or any duly authorized law enforcement officer of the state of Kansas:

Whereas, a sworn complaint in writing has been made to me and it appearing that there is probable cause to believe that on or about the ____ day of __________, 19__ within the corporate limits of the above City, the above-named accused person did unlawfully:

In violation of Section __ of Ordinance No. __ of said City:

Therefore you are commanded to forthwith arrest the above-named accused person and bring said accused person before this Court to be dealt with according to law.

Given under my hand this ____ day of __________, 19__.

______________

Municipal Judge

__________, Kansas

The amount of the appearance bond is hereby set to be $__________ for the appearance of the accused person before the Municipal Court of __________, Kansas, on the ____ day of __________, 19__, at ____ o'clock _.m.

______________ Municipal Judge

RETURN

I hereby certify that I have executed the within warrant by arresting the named accused person (and taking a bond in the sum of $__________ as security for appearance before the Municipal Court of __________, Kansas.)

This is to certify that I have made a diligent search for the within-named accused person but have been unable to find same.

City: ______________

Date: ______________

______________ Signature ______________ Title

History: L. 1973, ch. 61, § 12-4208; April 1, 1974.



12-4209 Warrants or notices to appear; when issued; limitations.

12-4209. Warrants or notices to appear; when issued; limitations. (a) The city attorney shall cause a notice to appear to be issued, except that, if requested by the city attorney, a warrant for the accused shall be issued if the municipal judge finds from the complaint, or from an affidavit or affidavits filed with the complaint or from other evidence that there is probable cause to believe both that a crime has been committed and that the defendant has committed such crime.

(b) More than one warrant or notice to appear may be issued on the same complaint.

(c) If a defendant fails to appear in response to a notice to appear, a warrant shall be issued.

(d) Affidavits or sworn testimony in support of the probable cause requirements of this section shall not be made available for examination without a written order of the municipal judge, except that such affidavits or testimony, when requested, shall be made available to the defendant or the defendant's counsel for such disposition as either may desire.

(e) No warrant shall issue for an ordinance traffic infraction or an ordinance cigarette or tobacco infraction unless the person charged has received service of a notice to appear and has failed to appear for the infraction.

History: L. 1973, ch. 61, § 12-4209; L. 1984, ch. 39, § 28; L. 1996, ch. 214, § 19; L. 2004, ch. 71, § 3; July 1.



12-4210 Same; service.

12-4210. Same; service. A warrant may be directed to any law enforcement officer within the state and may be executed any place within the state, by the arrest of the accused person. The officer need not have the warrant in his or her possession at the time of the arrest, but upon request, the officer shall show the warrant to the accused person as soon as possible. If the officer does not have the warrant in his or her possession at the time of the arrest, the officer shall then inform the accused person of the offense charged, of the fact that a warrant has been issued, and the amount of the bond required.

History: L. 1973, ch. 61, § 12-4210; April 1, 1974.



12-4211 Detention; service of complaint and summons.

12-4211. Detention; service of complaint and summons. A law enforcement officer may detain a person when:

(a) He or she has a warrant commanding that such person be arrested; or

(b) he or she has reason to believe that a warrant for the person's arrest has been issued by any municipal court; or

(c) he or she has probable cause to believe that the person is committing or has committed a violation of an ordinance, and the law enforcement officer has probable cause to believe that such person will not be apprehended or evidence of the violation of the ordinance will be irretrievably lost unless such person is immediately detained, or such person may cause injury to himself, herself or others or damage to property unless immediately detained; or

(d) any violation of an ordinance has been or is being committed by such person in his or her view.

A law enforcement officer having detained a person pursuant to the preceding paragraph, except subsection (a) or (b) thereof, may release the person or may prepare and serve upon such person a complaint and notice to appear, as provided by K.S.A. 12-4204 or 12-4205 and shall then release such accused person from such detention, except in such instances where the law enforcement officer has power and authority to arrest such accused person as hereinafter set forth.

History: L. 1973, ch. 61, § 12-4211; April 1, 1974.



12-4212 Arrest by law enforcement officer; when authorized.

12-4212. Arrest by law enforcement officer; when authorized. (a) Except as provided in subsection (b), a law enforcement officer may arrest a person under any of the following circumstances:

(1) The officer has a warrant commanding that the person be arrested.

(2) A warrant for the person's arrest has been issued by a municipal court in this state.

(3) The officer has probable cause to believe that the person is committing or has committed a violation of an ordinance and that the person has intentionally inflicted bodily harm to another person.

(4) The law enforcement officer detained the person pursuant to subsection (c) or (d) of K.S.A. 12-4211, and amendments thereto, and:

(A) The person refuses to give a written promise to appear in court when served with a notice to appear;

(B) the person is unable to provide identification of self by presenting a valid driver's license or other identification giving equivalent information to the law enforcement officer;

(C) the person is not a resident of the state of Kansas; or

(D) the law enforcement officer has probable cause to believe that the person may cause injury to self or others or may damage property unless immediately arrested.

(b) A law enforcement officer may not arrest a person who is charged only with committing an ordinance traffic infraction or an ordinance cigarette or tobacco infraction unless the person charged has received service of a notice to appear and has failed to appear for the infraction.

History: L. 1973, ch. 61, § 12-4212; L. 1984, ch. 127, § 1; L. 1984, ch. 39, § 29; L. 1985, ch. 78, § 3; L. 1996, ch. 214, § 20; July 1.



12-4213 Persons under arrest; procedures; right to post bond; release on personal recognizance.

12-4213. Persons under arrest; procedures; right to post bond; release on personal recognizance. (a) Any person arrested by a law enforcement officer shall be taken immediately by the law enforcement officer to the police station of the city or the office in the city designated by the municipal judge. At that time, the person shall have the right to post bond for the person's appearance, in accordance with K.S.A. 12-4301 and 12-4302, and amendments thereto, except as hereinafter provided.

(b) A law enforcement officer may detain a person arrested for violation of a municipal ordinance in protective custody for a period not to exceed six hours, including custody in a city or county jail, if such officer has probable cause to believe that: (1) Such person may cause injury to oneself or others, or damage to property; and (2) there is no responsible person or institution to which such person might be released. Any person so held in protective custody shall be permitted to consult with counsel or other persons who may act on such person's behalf. Such person held in protective custody for six hours shall be given an opportunity to post bond for such person's appearance in the municipal court.

(c) Any person held in custody pursuant to the provisions of this section, and who has not made bond for such person's appearance, may be held in custody until the earliest practical time for such person's appearance in municipal court upon a warrant being issued by the municipal court in accordance with K.S.A. 12-4209, and amendments thereto.

(d) Any person who remains in custody for 48 hours pursuant to the provisions of this section after arrest, and who is awaiting a first appearance before a municipal judge in the absence of a warrant being issued, shall be released on the person's personal recognizance. Bond shall be set within 18 hours of the person being placed in custody.

History: L. 1973, ch. 61, § 12-4213; L. 1987, ch. 76, § 1; L. 2004, ch. 71, § 4; July 1.



12-4214 Notice; explanation of rights.

12-4214. Notice; explanation of rights. (a) Except as provided further, when a person is charged with an ordinance traffic infraction or an ordinance cigarette or tobacco infraction, the notice to appear shall provide a place where the person may make a written entry of appearance, waive the right to a trial and plead guilty or no contest. The notice to appear shall provide a space in which the law enforcement officer, except as provided in subsection (b), shall enter the appropriate fine specified in the fine schedule established by the municipal judge in accordance with K.S.A. 12-4305, and amendments thereto, in the case of a traffic infraction, or a fine of $25, in the case of an ordinance cigarette or tobacco infraction. Either the notice to appear or a separate form provided to the person by the law enforcement officer shall provide an explanation: (1) Of the person's right to appear and right to trial and the person's right to pay the appropriate fine prior to the appearance date; (2) that failure to either pay such fine or appear at the specified time may result in issuance of a warrant for the person's arrest; and (3) in the case of a traffic infraction, that failure to either pay such fine or appear at the specified time may result in the suspension of the person's driver's license. The law enforcement officer shall provide the person with the telephone number and address of the municipal court to which the written entry of appearance, waiver of trial, plea of guilty or no contest and payment of fine shall be mailed.

(b) In lieu of the law enforcement officer entering the appropriate fine for an ordinance traffic infraction, the officer may direct the person charged with an ordinance traffic infraction to contact the clerk of the municipal court to determine the applicable fine or provide the person with a copy of the fine schedule established by the municipal judge in accordance with K.S.A. 12-4305, and amendments thereto.

(c) When a person is charged with an ordinance cigarette or tobacco infraction, the judge may require the juvenile to appear in court with a parent or legal guardian.

(d) This section shall be a part of and supplemental to the provisions of article 42 of chapter 12 of the Kansas Statutes Annotated, and acts amendatory thereof or supplemental thereto.

History: L. 1985, ch. 78, § 1; L. 1996, ch. 214, § 21; L. 1998, ch. 192, § 1; May 28.



12-4215 Electronic citations.

12-4215. Electronic citations. (a) As used in this section:

(1) "Electronic citation" means a charging citation, complaint or notice to appear which is prepared by a law enforcement officer in an electronic data device with intent that the data collected will be electronically filed with a municipal court as provided in K.S.A. 12-4201 through 12-4207, and amendments thereto, for prosecution of a municipal ordinance violation. The data elements collected shall conform to the requirements of K.S.A. 12-4201 through 12-4207, and amendments thereto, or the requirements of the secretary of revenue or the secretary's designee pursuant to K.S.A. 79-3393, and amendments thereto, as applicable.

(2) "Electronic citation system" means the device, database or computer software used to create, store, transmit or exchange the data included in an electronic citation.

(3) "Electronic signature" means an electronic signature having legal effect pursuant to the Kansas uniform electronic transaction act, K.S.A. 16-1601 et seq., and amendments thereto.

(b) For purposes of an electronic citation, including the notice to appear and complaint, issued under this section, an electronic signature indicated by the law enforcement officer's typed name, agency and agency identification number has the same effect and is as sufficient as a manual signature as required in K.S.A. 12-4202, 12-4204, 12-4207, subsection (b) of 22-3201 or 79-3393, and amendments thereto.

(c) A notice to appear, complaint or citation as provided in K.S.A. 12-4201 through 12-4207 or 79-3393, and amendments thereto, shall be deemed to be written if on a paper form or in a document printed from an electronic citation system.

(d) For purposes of signing a notice to appear as provided in K.S.A. 8-2107 and 12-4204, and amendments thereto, a person being charged by a law enforcement officer shall be deemed to have signed the notice to appear if the person physically signs the paper notice to appear or, in the case of an electronic citation, verbally acknowledges that the person promises to appear on or before the date set at or with the designated court. To secure a verbal promise to appear, the law enforcement officer shall ask, "Do you agree to appear at the              court on or before     (date)    ?" The officer shall accurately record the response of the person being charged as: Yes, no or no response.

(e) This section shall be part of and supplemental to the Kansas code of procedure for municipal courts.

History: L. 2010, ch. 56, § 2; July 1.






Article 43 CODE FOR MUNICIPAL COURTS; APPEARANCE AND CONDITIONS OF RELEASE

12-4301 Appearance bonds; methods of securing appearance; driver's license as security, penalty.

12-4301. Appearance bonds; methods of securing appearance; driver's license as security, penalty. A person having the right to post bond for appearance shall, in order to do so, execute in writing a promise to appear at the municipal court at a stated time and place. Such appearance bond shall be in an amount as determined by the municipal judge. Unless the judge makes a specific finding otherwise, every bond for a person charged with an offense that would be a person offense pursuant to state law shall have a condition of release prohibiting the person from having contact with the alleged victim of such offense for a period of at least 72 hours. Such bond may be secured by any one of the following methods, and when so secured, such person shall be released from custody.

The methods of securing the appearance of an accused person are as follows:

(a) Payment of cash, except that the municipal judge may permit negotiable securities or a personal check in lieu of cash.

(b) The execution of an appearance bond by a responsible individual residing within the state of Kansas, as surety with the approval of the municipal judge.

(c) A guaranteed arrest bond certificate issued by either a surety company authorized to transact such business within the state of Kansas, or an automobile club authorized to transact business in this state by the commissioner of insurance, except that such "guaranteed arrest bond certificate" must be signed by the person to whom it is issued and must contain a printed statement that the surety guarantees the appearance of such person and, in the event of failure of such person to appear in court at the time of trial, will pay any fine or forfeiture imposed upon such person not to exceed an amount to be stated on such certificate.

(d) In lieu of giving security in the manner provided by subsections (a), (b) and (c) above, if the arrest is for the violation of a city ordinance relating to the operation of a motor vehicle the accused person may deposit with the arresting law enforcement officer or the clerk of the municipal court a valid Kansas driver's license in exchange for a receipt therefor issued by the law enforcement officer or the clerk of the municipal court, the form of which shall be approved by the division of vehicles of the state department of revenue. Such receipt shall be recognized as a valid temporary Kansas driver's license authorizing the operation of a motor vehicle by the accused person to the date of the hearing stated on the receipt. Such driver's license and written copy of the notice to appear shall be delivered by the law enforcement officer to the municipal court as soon as reasonably possible. If the hearing on any such charge is continued for any reason, the municipal judge may note on the receipt the date to which such hearing has been continued, and such receipt shall be recognized as a valid temporary Kansas driver's license until such date, but in no event shall such receipt be recognized as a valid Kansas driver's license for a period longer than 30 days from the date for the original hearing. Any person who deposited a driver's license to secure such person's appearance, in lieu of giving a bond as provided in subsections (a), (b) and (c) above, shall have such driver's license returned upon the giving of the required bond pursuant to (a), (b) and (c) above or upon final determination of the charge.

In the event the accused person deposits a valid Kansas driver's license with the municipal court and fails to appear in court on the date set for appearance, or any continuance thereof, and in any event within 30 days from the date set for the original hearing, the municipal judge shall forward the driver's license of such person to the division of vehicles with an appropriate explanation attached thereto. Upon receipt of the driver's license of such person the division of vehicles shall suspend such person's privilege to operate a motor vehicle in this state until such person appears before the municipal court, or the municipal court makes a final disposition thereof, and notice of such disposition is given by the municipal court to the division, or for a period not exceeding six months from the date such person's driver's license is received by the division, whichever is earlier.

Any person who applies for a replacement or new driver's license prior to the return of such person's original license, when such license has been deposited in lieu of the giving of a bond as provided in this section, shall be guilty of a misdemeanor punishable as set forth in K.S.A. 8-2116, and amendments thereto.

History: L. 1973, ch. 61, § 12-4301; L. 1975, ch. 33, § 4; L. 1982, ch. 81, § 1; L. 1994, ch. 24, § 8; L. 2001, ch. 177, § 1; July 1.



12-4302 Personal recognizance.

12-4302. Personal recognizance. Notwithstanding the provisions of K.S.A. 12-4301, a law enforcement officer may release an accused person from custody without requiring security for his or her appearance, and shall release such accused person without requiring security for the appearance, pursuant to any rule or order of the municipal judge.

History: L. 1973, ch. 61, § 12-4302; April 1, 1974.



12-4303 Failure to appear.

12-4303. Failure to appear. In the event the accused person fails to appear at the time designated in the appearance bond, or at any subsequent time to which the appearance has been continued, the municipal judge shall declare the bond forfeited, except that, if it appears to the court that justice does not require the enforcement of the forfeiture, the court may set the same aside upon such conditions as the court may impose. Where the forfeiture of a bond has become final, the court shall direct the application of the funds or that suitable action be instituted for the collection from the sureties thereon or from the accused person.

History: L. 1973, ch. 61, § 12-4303; April 1, 1974.



12-4304 Appearance bond; posting; form.

12-4304. Appearance bond; posting; form. An appearance bond shall be deemed sufficient if it states substantially as follows:

Appearance Bond. In the Municipal Court of __________, Kansas. The City of __________ vs. ______________, the accused person, as principal, and ______________, as surety, (where surety is used) acknowledge ourselves to be indebted to the City of __________, Kansas, in the sum of ______________ Dollars, secured as required by law, upon these conditions:

That said accused person shall personally appear before the Municipal Court of __________, Kansas, on the ____ day of __________, 19__, at __________ o'clock a.m. and, if an appeal is taken, shall appear in the District Court of the county in which the city is located, and from time to time as required by the court to answer to the complaint, according to his or her promise to do so, which the accused person hereby makes then this bond shall be void; otherwise it shall remain in force.

Dated this ____ day of __________, 19__.

______________ (Accused Person) ______________ (Address) ______________ (Surety) (Where Applicable) ______________ (Address)

Receipt for cash surety

Received from ______________, accused person, ______________ Dollars cash security on above bond this ____ day of __________, 19__.

______________ (Clerk of Municipal Court or Law Enforcement Officer)

OR

Receipt for guaranteed arrest bond certificate security

Received from ______________ a guaranteed certificate issued by ______________, as security on above bond this ____ day of __________, 19__.

______________ (Clerk of Municipal Court or Law Enforcement Officer)

OR

Receipt for operator's license security

Received from __________, accused person, operator's license issued by the state of __________, bearing number __________, issued to said accused person, as security on above bond this ____ day of __________, 19__.

______________ (Clerk of Municipal Court or Law Enforcement Officer)

OR

Approval of surety

Surety approved this ____ day of __________, 19__.

______________ (Municipal Judge)

OR

Bond without surety

This bond approved without surety.

______________ (Municipal Judge or Law Enforcement Officer)

History: L. 1973, ch. 61, § 12-4304; April 1, 1974.



12-4305 Schedule of fines for municipal ordinance traffic infractions and certain other ordinances; violations excluded from schedule; fines upon plea of guilty or no contest; procedure.

12-4305. Schedule of fines for municipal ordinance traffic infractions and certain other ordinances; violations excluded from schedule; fines upon plea of guilty or no contest; procedure. (a) The municipal judge shall establish a schedule of fines which shall be imposed for municipal ordinance violations that are classified as ordinance traffic infractions. Also, the municipal judge may establish a schedule of fines which shall be imposed for the violation of certain other ordinances. Any fine so established shall be within the minimum and maximum allowable fines established by ordinance for such offenses by the governing body. The following traffic violations are specifically excluded from any schedule of fines:

(1) Reckless driving;

(2) driving while under the influence of alcohol or drugs, or both, or driving with a blood or breath alcohol concentration of .08 or more;

(3) driving without a valid license issued or on a canceled, suspended or revoked license;

(4) fleeing or attempting to elude a police officer; or

(5) offense comparable to those prescribed by K.S.A. 8-1602, 8-1603 and 8-1604, and amendments thereto.

(b) A person charged with the violation of an ordinance contained in a schedule of fines established under subsection (a) shall, except as provided in subsection (c), appear at the place and time specified in the notice to appear. If the person enters an appearance, waives right to trial, pleads guilty or no contest, the fine shall be no greater than that specified in the schedule.

(c) Except as provided in subsection (c) of K.S.A. 12-4214, and amendments thereto, prior to the time specified in the notice to appear, a person charged with an ordinance cigarette or tobacco infraction or a violation of an ordinance contained in a schedule of fines established under subsection (a) may enter an appearance, waive right to trial, plead guilty or no contest and pay the fine for the violation as specified in the schedule or in subsection (a) of K.S.A. 12-4214, and amendments thereto. At the election of the person charged, such appearance, waiver, plea and payment may be made by mail or in person and payment may be by personal check. The complaint shall not have been complied with if a check is not honored for any reason, or the fine is not paid in full prior to the time specified in the notice to appear. When a person charged with an ordinance cigarette or tobacco infraction or an ordinance traffic infraction or other ordinance violation on a schedule of fines makes payment without executing a written waiver of right to trial and plea of guilty or no contest, the payment shall be deemed such an appearance, waiver of right to trial and plea of no contest.

The municipal judge may authorize the clerk of the municipal court or some other person to accept by mail or in person such voluntary appearance, plea of guilty or no contest and payment of the fine imposed by the schedule or by subsection (a) of K.S.A. 12-4214, and amendments thereto.

The schedule of fines and persons authorized to accept such pleas shall be conspicuously displayed in the office where such voluntary appearance, plea of guilty and payment of fine occurs.

History: L. 1973, ch. 61, § 12-4305; L. 1984, ch. 39, § 30; L. 1985, ch. 48, § 10; L. 1985, ch. 78, § 4; L. 1986, ch. 84, § 3; L. 1993, ch. 259, § 17; L. 1996, ch. 214, § 22; L. 1998, ch. 192, § 2; May 28.



12-4306 Traffic violations; failure to appear, service of warrant and collection of bond.

12-4306. Traffic violations; failure to appear, service of warrant and collection of bond. (a) If a person who is a resident of this state is charged with a violation of a traffic ordinance of a city in this state and such person fails to appear after service of notice to appear, any law enforcement officer of any county or city of the state may serve the bench warrant issued for the person and may collect from the person a cash appearance bond in the amount stated in the warrant upon request of the law enforcement agency of the city in which the warrant was issued. In the event the violator waives actual in hand service of the bench warrant and the officer has verified by telecommunication that the bench warrant is in the actual possession of the law enforcement authorities of the jurisdiction issuing the same, the officer making the arrest may collect the appearance bond without actual in hand service of the bench warrant.

(b) Any appearance bond collected pursuant to this section shall be forwarded forthwith to the clerk of the municipal court of the city in which the alleged violation was committed.

(c) As used in this section:

(1) "Highway," "street," "traffic" and "vehicle" have the meanings provided by article 14 of chapter 8 of the Kansas Statutes Annotated.

(2) "Traffic ordinance" means any ordinance relating to the regulation of traffic on streets and highways or the operation of vehicles.

(d) This section shall be part of and supplemental to the Kansas code of procedure for municipal courts.

History: L. 1981, ch. 150, § 1; July 1.






Article 44 CODE FOR MUNICIPAL COURTS; PROCEEDINGS AFTER ARREST AND PRIOR TO TRIAL

12-4401 Matters before trial.

12-4401. Matters before trial. Every person charged with violation of an ordinance shall receive a copy of the complaint, and shall not be required to plead until he or she shall have had a reasonable time to examine the same, to obtain counsel and to determine his or her plea.

History: L. 1973, ch. 61, § 12-4401; April 1, 1974.



12-4402 Appearance of accused person; action by counsel or by mail.

12-4402. Appearance of accused person; action by counsel or by mail. Subject to the provisions of K.S.A. 12-4209, and amendments thereto, the municipal judge may compel the appearance of an accused person. In addition to the procedures provided in K.S.A. 12-4305, and amendments thereto, the municipal judge, upon request, may permit appearance, pleas and satisfaction of the judgment and sentence of the court by counsel or by mail.

History: L. 1973, ch. 61, § 12-4402; L. 1986, ch. 84, § 4; July 1.



12-4403 Time of arraignment.

12-4403. Time of arraignment. Accused persons shall be arraigned:

(a) At the time specified in the notice to appear, or in the appearance bond; or

(b) if no date be specified, then on the earliest date when the court convenes.

History: L. 1973, ch. 61, § 12-4403; April 1, 1974.



12-4404 Arraignment.

12-4404. Arraignment. Arraignment shall be conducted in open court by stating to the accused person the substance of the charge and calling upon the accused to plead thereto. Arraignment for purposes of accepting plea of not guilty may be accomplished by telephone, mail or appearance by counsel.

History: L. 1973, ch. 61, § 12-4404; L. 1993, ch. 291, § 6; L. 1994, ch. 291, § 8; July 1.



12-4405 Appointment of counsel, when.

12-4405. Appointment of counsel, when. If the municipal judge has reason to believe that if found guilty, the accused person might be deprived of his or her liberty and is not financially able to employ counsel, the judge shall appoint an attorney to represent the accused person.

Financial inability to employ counsel shall be determined by the methods provided in K.S.A. 22-4504.

History: L. 1973, ch. 61, § 12-4405; April 1, 1974.



12-4406 Pleas; failure to appear.

12-4406. Pleas; failure to appear. (a) A plea of guilty is an admission of the charge and every material fact alleged therein.

(b) A plea of no contest is a formal declaration that the accused person does not contest the charge. When such a plea is entered, a finding of guilty may be adjudged thereon. The plea cannot be used against the accused person as an admission in any other action based on the same act.

(c) A plea of not guilty denies and puts into issue every material fact alleged in the charge.

(d) If the accused person refuses to plead, the court shall enter a plea of not guilty.

(e) If the accused person fails to appear, the court shall declare the appearance bond to be forfeited and may issue a warrant for the arrest of the accused person.

History: L. 1973, ch. 61, § 12-4406; April 1, 1974.



12-4407 Procedure upon plea of guilty.

12-4407. Procedure upon plea of guilty. If the accused person pleads guilty, the municipal judge may hear evidence touching on the nature of the case, or otherwise ascertain the facts thereof, and after such hearing, may refuse to accept the plea or may accept the plea, assess the punishment and enter the proper judgment.

History: L. 1973, ch. 61, § 12-4407; April 1, 1974.



12-4408 Motions.

12-4408. Motions. The Kansas code of criminal procedure shall govern, insofar as applicable, the filing and disposition of motions. Motions may be oral or written.

History: L. 1973, ch. 61, § 12-4408; April 1, 1974.



12-4409 Continuances.

12-4409. Continuances. The municipal judge may grant a continuance of the trial or any hearing upon a showing of good cause, except as set out in K.S.A. 12-4501.

History: L. 1973, ch. 61, § 12-4409; April 1, 1974.



12-4410 Discovery, depositions.

12-4410. Discovery, depositions. The accused person shall be permitted to inspect all matters relevant to the case. Depositions shall not be taken or used except by written agreement of both parties filed with the court or by order of the court upon such conditions as the court may prescribe.

History: L. 1973, ch. 61, § 12-4410; April 1, 1974.



12-4411 Subpoenas; witnesses' expenses; abuse of subpoenas, costs.

12-4411. Subpoenas; witnesses' expenses; abuse of subpoenas, costs. All parties shall be entitled to the use of subpoenas to compel attendance of witnesses within the state. The municipal judge or clerk shall issue a subpoena which may be served by any law enforcement officer upon the named person. Disobedience may constitute contempt.

Fees and mileage of witnesses shall be two dollars and fifty cents ($2.50) per day or any part thereof for an appearance of [and] ten cents (10¢) per mile actually driven over ten (10) miles. The fees and mileage for the attendance of witnesses shall be borne by the party calling the witness, except that if an accused person is found not guilty, the city shall pay all such expenses: Provided, The municipal judge may direct that fees and mileage of witnesses subpoenaed by the accused person be charged against such person, if the judge finds that there has been an abuse of the use of subpoenas by the accused person.

History: L. 1973, ch. 61, § 12-4411; April 1, 1974.



12-4412 Municipal diversion agreements; contents; copy to K.B.I., when; availability to prosecuting attorney.

12-4412. Municipal diversion agreements; contents; copy to K.B.I., when; availability to prosecuting attorney. (a) Any diversion agreement entered into in lieu of further criminal proceedings on a complaint alleging a violation of a city ordinance shall include: (1) The defendant's full name; (2) the defendant's full name at the time the complaint was filed, if different from the defendant's current name; (3) the defendant's sex, race and date of birth; (4) the crime with which the defendant is charged; (5) the date the complaint was filed; and (6) the municipal court with which the agreement is filed.

(b) The city attorney shall forward to the Kansas bureau of investigation a copy of a diversion agreement entered into by the city attorney only when required by rules and regulations adopted by the director of the bureau pursuant to K.S.A. 22-4704 and amendments thereto. The copy of the agreement shall be made available upon request to any county, district or city attorney who subsequently considers diversion of the person.

(c) As used in this section, "complaint" includes a citation or notice to appear.

History: L. 1982, ch. 145, § 3; L. 1985, ch. 79, § 1; July 1.



12-4413 Municipal court diversion; definitions.

12-4413. Municipal court diversion; definitions. As used in K.S.A. 8-1009 and 12-4413 to 12-4418, inclusive:

(a) "City attorney" means a city attorney of a city of this state.

(b) "Complaint" means complaint, citation or notice to appear in a municipal court.

(c) "Diversion" means referral of a defendant in a criminal case charging an alcohol related offense to a supervised performance program prior to adjudication.

(d) "Diversion agreement" means the specification of formal terms and conditions which a defendant must fulfill in order to have the charges against such person dismissed.

(e) "Alcohol related offense" means violation of an ordinance of a city of this state that prohibits the acts prohibited by K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, or violation of such statute.

History: L. 1982, ch. 144, § 12; L. 2012, ch. 172, § 22; July 1.



12-4414 Same; when agreements to be offered; written policies; information to be furnished; right to counsel.

12-4414. Same; when agreements to be offered; written policies; information to be furnished; right to counsel. (a) Except as provided in K.S.A. 8-1567 and K.S.A. 2015 Supp. 8-1025, and amendments thereto, after a complaint has been filed charging a defendant with violation of an alcohol or drug related offense and prior to conviction thereof, and after the city attorney has considered the factors listed in K.S.A. 12-4415, and amendments thereto, if it appears to the city attorney that diversion of the defendant would be in the interests of justice and of benefit to the defendant and the community, the city attorney may propose a diversion agreement to the defendant. The terms of each diversion agreement shall be established by the city attorney in accordance with K.S.A. 12-4416, and amendments thereto.

(b) Each city attorney shall adopt written policies and guidelines for the implementation of a diversion program in accordance with K.S.A. 8-1009 and 12-4412 to 12-4417, inclusive, and amendments thereto. Such policies and guidelines shall provide for a diversion conference and other procedures in those cases where the city attorney elects to offer diversion in lieu of further criminal proceedings on the complaint.

(c) Each defendant shall be informed in writing of the diversion program and the policies and guidelines adopted by the city attorney. The city attorney may require any defendant requesting diversion to provide information regarding prior criminal charges, education, work experience and training, family, residence in the community, medical history, including any psychiatric or psychological treatment or counseling, and other information relating to the diversion program. In all cases, the defendant shall be present and shall have the right to be represented by counsel at the diversion conference with the city attorney.

History: L. 1982, ch. 144, § 13; L. 2011, ch. 105, § 21; L. 2012, ch. 172, § 23; July 1.



12-4415 Same; factors to consider; when prohibited.

12-4415.  Same; factors to consider; when prohibited. (a) In determining whether diversion of a defendant is in the interests of justice and of benefit to the defendant and the community, the city attorney shall consider at least the following factors among all factors considered:

(1) The nature of the crime charged and the circumstances surrounding it;

(2) any special characteristics or circumstances of the defendant;

(3) whether the defendant is a first-time offender of an alcohol related offense and if the defendant has previously participated in diversion, according to the certification of the division of vehicles of the state department of revenue;

(4) whether there is a probability that the defendant will cooperate with and benefit from diversion;

(5) whether there is a probability that the defendant committed such crime as a result of an injury, including major depressive disorder, polytrauma, post-traumatic stress disorder or traumatic brain injury, connected to service in a combat zone, as defined in section 112 of the federal internal revenue code of 1986, in the armed forces of the United States of America;

(6) if subsection (a)(5) applies to the defendant, whether there is a probability that the defendant will cooperate with and benefit from inpatient or outpatient treatment from any treatment facility or program operated by the United States department of defense, the United States department of veterans affairs or the Kansas national guard with the consent of the defendant, as a condition of diversion;

(7) whether the available diversion program is appropriate to the needs of the defendant;

(8) the impact of the diversion of the defendant upon the community;

(9) recommendations, if any, of the involved law enforcement agency;

(10) recommendations, if any, of the victim;

(11) provisions for restitution; and

(12) any mitigating circumstances.

(b) A city attorney shall not enter into a diversion agreement in lieu of further criminal proceedings on a complaint alleging an alcohol related offense if the defendant:

(1) Has previously participated in diversion of an alcohol related offense;

(2) has previously been convicted of or pleaded nolo contendere to an alcohol related offense in this state or has previously been convicted of or pleaded nolo contendere to a violation of K.S.A. 8-2,144 or 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, or of a law of another state, or of a political subdivision thereof, which prohibits the acts prohibited by those statutes; or

(3) during the time of the alleged alcohol related offense was involved in a motor vehicle accident or collision resulting in personal injury or death.

(c) "Major depressive disorder," "polytrauma," "post-traumatic stress disorder" and "traumatic brain injury" shall mean the same as such terms are defined in K.S.A. 2015 Supp. 21-6630, and amendments thereto.

History: L. 1982, ch. 144, § 14; L. 1985, ch. 48, § 11; L. 1986, ch. 185, § 1; L. 2011, ch. 105, § 22; L. 2012, ch. 172, § 24; L. 2015, ch. 76, § 5; July 1.



12-4416 Same; provisions of diversion agreement; waiver of certain rights; effect of failure to fulfill or accept agreement; duties of city attorney and division of vehicles.

12-4416. Same; provisions of diversion agreement; waiver of certain rights; effect of failure to fulfill or accept agreement; duties of city attorney and division of vehicles. (a) A diversion agreement shall provide that if the defendant fulfills the obligations of the program described therein, as determined by the city attorney, the city attorney shall act to have the criminal charges against the defendant dismissed with prejudice. The diversion agreement shall include specifically the waiver of all rights under the law or the constitution of Kansas or of the United States to counsel, a speedy arraignment, a speedy trial, and the right to trial by jury. The diversion agreement may include, but is not limited to, provisions concerning payment of restitution, including court costs and diversion costs, residence in a specified facility, maintenance of gainful employment, and participation in programs offering medical, educational, vocational, social and psychological services, corrective and preventive guidance and other rehabilitative services. The diversion agreement shall state:

(1) The defendant's full name;

(2) the defendant's full name at the time the complaint was filed, if different from the defendant's current name;

(3) the defendant's sex, race and date of birth;

(4) the crime with which the defendant is charged;

(5) the date the complaint was filed; and

(6) the municipal court with which the agreement is filed.

(b) If a diversion agreement is entered into in lieu of further criminal proceedings on a complaint alleging a violation of a city ordinance prohibiting the acts prohibited by K.S.A. 2015 Supp. 21-6421, and amendments thereto, the agreement:

(1) Shall include a requirement that the defendant pay a fine specified by the agreement in an amount equal to an amount authorized by K.S.A. 2015 Supp. 21-6421, and amendments thereto; and

(2) may include a requirement that the defendant enter into and complete a suitable educational or treatment program regarding commercial sexual exploitation.

(c) If a diversion agreement is entered into in lieu of further criminal proceedings on a complaint alleging an alcohol related offense, the diversion agreement shall include a stipulation, agreed to by the defendant and the city attorney, of the facts upon which the charge is based and a provision that if the defendant fails to fulfill the terms of the specific diversion agreement and the criminal proceedings on the complaint are resumed, the proceedings, including any proceedings on appeal, shall be conducted on the record of the stipulation of facts relating to the complaint. In addition, the agreement shall include a requirement that the defendant:

(1) Pay a fine specified by the agreement in an amount equal to an amount authorized by K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, for a first offense or, in lieu of payment of the fine, perform community service specified by the agreement, consonant with K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto; and

(2) participate in an alcohol and drug evaluation conducted by a licensed provider pursuant to K.S.A. 8-1008, and amendments thereto, and follow any recommendation made by the provider after such evaluation.

(d) If the person entering into a diversion agreement is a nonresident, the city attorney shall transmit a copy of the diversion agreement to the division. The division shall forward a copy of the diversion agreement to the motor vehicle administrator of the person's state of residence.

(e) If the city attorney elects to offer diversion in lieu of further criminal proceedings on the complaint and the defendant agrees to all of the terms of the proposed agreement, the diversion agreement shall be filed with the municipal court and the municipal court shall stay further proceedings on the complaint. If the defendant declines to accept diversion, the municipal court shall resume the criminal proceedings on the complaint.

(f) The city attorney shall forward to the division of vehicles of the state department of revenue a copy of the diversion agreement at the time such agreement is filed with the municipal court. The copy of the agreement shall be made available upon request to any county, district or city attorney or court.

History: L. 1982, ch. 144, § 15; L. 1985, ch. 48, § 12; L. 1986, ch. 131, § 1; L. 1988, ch. 48, § 4; L. 1988, ch. 47, § 20; L. 1989, ch. 38, § 44; L. 1990, ch. 77, § 1; L. 2011, ch. 105, § 23; L. 2012, ch. 172, § 25; L. 2014, ch. 28, § 2; July 1.



12-4417 Same; condition diversion on plea prohibited; nonadmissible evidence.

12-4417. Same; condition diversion on plea prohibited; nonadmissible evidence. No defendant shall be required to enter any plea to a criminal charge as a condition for diversion. No statements made by the defendant or counsel in any diversion conference or in any other discussion of a proposed diversion agreement shall be admissible as evidence in criminal proceedings on crimes charged or facts alleged in the complaint.

History: L. 1982, ch. 144, § 16; July 1.



12-4418 Failure to fulfill diversion agreement; satisfactory fulfillment; records.

12-4418. Failure to fulfill diversion agreement; satisfactory fulfillment; records. (a) If the city attorney finds at the termination of the diversion period or any time prior thereto that the defendant has failed to fulfill the terms of the specific diversion agreement, the city attorney shall inform the municipal court of such finding and the municipal court, after finding that the defendant has failed to fulfill the terms of the specific diversion agreement at a hearing thereon, shall resume the criminal proceedings on the complaint.

(b) If the defendant has fulfilled the terms of the diversion agreement, the municipal court shall dismiss with prejudice the criminal charges filed against the defendant.

(c) The city attorney shall forward to the division of vehicles of the state department of revenue a record of the fact that a defendant did or did not fulfill the terms of a diversion agreement required to be filed under subsection (d) of K.S.A. 12-4416, and amendments thereto. Such record shall be made available to any county, district or city attorney or court.

History: L. 1982, ch. 144, § 17; L. 1985, ch. 79, § 3; July 1.



12-4419 Defendants under 21 years, drug and alcohol evaluations.

12-4419. Defendants under 21 years, drug and alcohol evaluations. (a) Except as provided in subsection (b), if a diversion agreement between a city attorney and a defendant is entered into in lieu of further criminal proceedings alleging a violation by the defendant, while under 21 years of age, of an ordinance prohibiting an act prohibited by K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto, or K.S.A. 41-719, 41-727, 41-804, 41-2719 or 41-2720, and amendments thereto, the agreement shall require the defendant to submit to and complete an alcohol and drug evaluation by a community-based alcohol and drug safety action program certified pursuant to K.S.A. 8-1008, and amendments thereto, and to pay a fee not to exceed the fee established by that statute for such evaluation. If the city attorney finds that the defendant is indigent, the fee may be waived.

(b) If the defendant is 18 or more years of age but less than 21 years of age and allegedly committed a violation of K.S.A. 41-727, and amendments thereto, involving cereal malt beverage, the provisions of subsection (a) are permissive and not mandatory.

History: L. 1989, ch. 95, § 2; L. 2009, ch. 32, § 21; July 1.






Article 45 CODE FOR MUNICIPAL COURTS; TRIALS AND PROCEEDINGS INCIDENT THERETO

12-4501 Plea of not guilty; trial; time; continuance.

12-4501. Plea of not guilty; trial; time; continuance. An accused person entering a plea of not guilty, or for whom the court entered a plea of not guilty, shall be tried on the earliest practical day set by the court, unless trial is continued for good cause: Provided, That an accused person in custody shall be tried on the earliest day that the municipal court convenes, unless trial is continued upon motion of the accused person and for good cause.

History: L. 1973, ch. 61, § 12-4501; April 1, 1974.



12-4502 Trial.

12-4502. Trial. All trials in municipal court shall be to the municipal judge or the municipal judge pro tem.

History: L. 1973, ch. 61, § 12-4502; April 1, 1974.



12-4503 Same; order of presentation.

12-4503. Same; order of presentation. The order of trial shall be:

(a) Opening statement of prosecution, unless waived;

(b) evidence by the prosecution;

(c) opening statement of accused person, unless waived;

(d) evidence by the accused person, unless waived;

(e) rebuttal evidence, unless waived; and

(f) closing arguments, unless waived.

History: L. 1973, ch. 61, § 12-4503; April 1, 1974.



12-4504 Evidence.

12-4504. Evidence. The rules of evidence prescribed in the code of civil procedure shall apply to this code.

History: L. 1973, ch. 61, § 12-4504; April 1, 1974.



12-4505 Amendments to complaint.

12-4505. Amendments to complaint. Amendments to the complaint may be permitted by the court before trial. Once the trial commences, the court may permit a complaint to be amended before judgment, if no additional or different offense is charged, and if substantial rights of the accused person are not prejudiced.

History: L. 1973, ch. 61, § 12-4505; April 1, 1974.



12-4506 Joinder of two or more accused persons.

12-4506. Joinder of two or more accused persons. Where two (2) or more persons are separately or jointly accused by a complaint of a violation of an ordinance arising out of the same general state of circumstances, such persons may be tried separately or jointly: Provided, That where an accused person, so requests, he or she shall be tried separately.

History: L. 1973, ch. 61, § 12-4506; April 1, 1974.



12-4507 Judgment.

12-4507. Judgment. If the accused person is found not guilty, judgment shall be rendered immediately. If the accused person is found guilty, sentence shall be imposed and judgment rendered without unreasonable delay.

History: L. 1973, ch. 61, § 12-4507; L. 1993, ch. 291, § 7; L. 1994, ch. 291, § 9; July 1.



12-4508 Same; docket.

12-4508. Same; docket. When a judgment is rendered, the municipal judge or clerk of the municipal court shall enter such judgment on the docket; however, the omission of this duty shall not affect the validity of the judgment.

History: L. 1973, ch. 61, § 12-4508; April 1, 1974.



12-4509 Sentence; possible disposition.

12-4509. Sentence; possible disposition. (a) Whenever a person is found guilty of the violation of an ordinance, the municipal judge may:

(1) Release the person without imposition of sentence;

(2) release the person on probation after the imposition of sentence, without imprisonment or the payment of a fine or a portion thereof, subject to conditions imposed by the court as provided in subsection (e);

(3) impose such sentence of fine or imprisonment, or both, as authorized for the ordinance violation; or

(4) impose a sentence of house arrest as provided in K.S.A. 2015 Supp. 21-6609, and amendments thereto.

(b) In addition to or in lieu of any other sentence authorized by law, whenever a person is found guilty of the violation of an ordinance and there is evidence that the act constituting the violation of the ordinance was substantially related to the possession, use or ingestion of cereal malt beverage or alcoholic liquor by such person, the judge may order such person to attend and satisfactorily complete an alcohol or drug education or training program certified by the chief judge of the judicial district or licensed by the secretary for aging and disability services.

(c) Except as provided in subsection (d), in addition to or in lieu of any other sentence authorized by law, whenever a person is convicted of having violated, while under 21 years of age, an ordinance prohibiting an act prohibited by K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto, or K.S.A. 8-1599, 41-719 or 41-727, and amendments thereto, the municipal judge shall order such person to submit to and complete an alcohol and drug evaluation by a community-based alcohol and drug safety action program certified pursuant to K.S.A. 8-1008, and amendments thereto, and to pay a fee not to exceed the fee established by that statute for such evaluation. If the judge finds that the person is indigent, the fee may be waived.

(d) If the person is 18 or more years of age but less than 21 years of age and is convicted of a violation of K.S.A. 41-727, and amendments thereto, involving cereal malt beverage, the provisions of subsection (c) are permissive and not mandatory.

(e) In addition to any other sentence authorized by law, whenever a person is convicted of any criminal offense, the municipal judge shall determine whether the defendant committed a domestic violence offense as defined in K.S.A. 2015 Supp. 21-5111, and amendments thereto, and shall sentence the defendant pursuant to K.S.A. 2015 Supp. 22-4616, and amendments thereto.

(f) The court may impose any conditions of probation or suspension of sentence that the court deems proper, including, but not limited to, requiring that the defendant:

(1) Avoid such injurious or vicious habits, as directed by the court or the probation officer;

(2) avoid such persons or places of disreputable or harmful character, as directed by the court or the probation officer;

(3) report to the probation officer as directed;

(4) permit the probation officer to visit the defendant at home or elsewhere;

(5) work faithfully at suitable employment insofar as possible;

(6) remain within the state unless the court grants permission to leave;

(7) pay a fine or costs, applicable to the ordinance violation, in one or several sums and in the manner as directed by the court;

(8) support the defendant's dependents;

(9) reside in a residential facility located in the community and participate in educational counseling, work and other correctional or rehabilitative programs;

(10) perform community or public service work for local governmental agencies, private corporations organized not-for-profit, or charitable or social service organizations performing services for the community;

(11) perform services under a system of day fines whereby the defendant is required to satisfy fines, costs or reparation or restitution obligations by performing services for a period of days determined by the court on the basis of ability to pay, standard of living, support obligations and other factors;

(12) make reparation or restitution to the aggrieved party for the damage or loss caused by the defendant's crime, in an amount and manner determined by the court and to the person specified by the court; or

(13) reimburse the city, in accordance with any order made under subsection (g), for all or a part of the reasonable expenditures by the city to provide counsel and other defense services to the defendant.

(g) In addition to or in lieu of any other sentence authorized by law, whenever a person is found guilty of the violation of an ordinance the judge may order such person to reimburse the city for all or a part of the reasonable expenditures by the city to provide counsel and other defense services to the defendant. In determining the amount and method of payment of such sum, the court shall take account of the financial resources of the defendant and the nature of the burden that payment of such sum will impose. A defendant who has been required to pay such sum and who is not willfully in default in the payment thereof may at any time petition the court which sentenced the defendant to waive payment of such sum or of any unpaid portion thereof. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the defendant or the defendant's immediate family, the court may waive payment of all or part of the amount due or modify the method of payment.

History: L. 1973, ch. 61, § 12-4509; L. 1977, ch. 117, § 1; L. 1989, ch. 95, § 3; L. 1996, ch. 194, § 1; L. 1999, ch. 57, § 2; L. 2009, ch. 32, § 22; L. 2011, ch. 100, § 2; L. 2012, ch. 162, § 14; L. 2014, ch. 115, § 6; July 1.

*Reference to K.S.A. 21-3110 is an error, statute was repealed.



12-4510 Same; imprisonment; fine.

12-4510. Same; imprisonment; fine. When a sentence of imprisonment is pronounced, the municipal judge or the clerk of the municipal court shall prepare and deliver to the chief of police a copy of the entry of judgment, duly certified by such judge or clerk, which shall be sufficient authority to such chief of police to execute the sentence and confine the accused person to jail for the time specified, or until further order of the court.

When a fine is levied as punishment, the municipal judge or clerk of the municipal court shall issue a statement setting forth the amount of the fine and the manner of payment. Failure to pay in the manner specified may constitute contempt of court.

History: L. 1973, ch. 61, § 12-4510; April 1, 1974.



12-4511 Parole.

12-4511. Parole. The municipal judge may parole any person confined to jail as a result of a conviction of a violation of a city ordinance. The judge may set such conditions and restrictions as the judge sees fit to impose for a term of parole not exceeding two years and may at any time discharge such person for good cause shown. The term of parole ordered by the court is subject to renewal and extension for additional periods not exceeding an additional two years for any misdemeanor case upon the municipal court's finding that the defendant has not yet successfully completed the conditions imposed therein within the original term of such parole.

After notice and hearing, the municipal judge may revoke such parole for violation of conditions by directing the chief of police to execute the sentence and again confine the accused person to jail for the time specified by the court, which shall not exceed the initial jail sentence imposed, less the time served.

History: L. 1973, ch. 61, § 12-4511; L. 2004, ch. 80, § 1; July 1.



12-4512 Judgment set aside, when.

12-4512. Judgment set aside, when. The municipal judge, on motion of the accused person or on his or her own motion, shall set aside a judgment if the complaint does not charge a violation of a city ordinance, or if the court was without jurisdiction of the offense. The motion for setting aside the judgment shall be made within ten (10) days after the finding of guilty, or within such further time as the court may fix during the ten-day period.

History: L. 1973, ch. 61, § 12-4512; April 1, 1974.



12-4513 Correction of errors.

12-4513. Correction of errors. The municipal judge may correct an illegal sentence at any time. Clerical mistakes in judgments or orders may be corrected by the court at any time.

History: L. 1973, ch. 61, § 12-4513; April 1, 1974.



12-4516 Expungement of certain convictions, arrest records and diversion agreements. [See Revisor's Note]

12-4516. Expungement of certain convictions, arrest records and diversion agreements. [See Revisor's Note] (a) (1) Except as provided in subsections (b), (c), (d), (e) and (f), any person who has been convicted of a violation of a city ordinance of this state may petition the convicting court for the expungement of such conviction and related arrest records if three or more years have elapsed since the person:

(A) Satisfied the sentence imposed; or

(B) was discharged from probation, parole or a suspended sentence.

(2) Except as provided in subsections (b), (c), (d), (e) and (f), any person who has fulfilled the terms of a diversion agreement based on a violation of a city ordinance of this state may petition the court for the expungement of such diversion agreement and related arrest records if three or more years have elapsed since the terms of the diversion agreement were fulfilled.

(b) Any person convicted of a violation of any ordinance that is prohibited by either K.S.A. 2015 Supp. 12-16,134(a) or (b), and amendments thereto, and which was adopted prior to July 1, 2014, or who entered into a diversion agreement in lieu of further criminal proceedings for such violation, may petition the convicting court for the expungement of such conviction or diversion agreement and related arrest records.

(c) Any person convicted of the violation of a city ordinance which would also constitute a violation of K.S.A. 21-3512, prior to its repeal, or a violation of K.S.A. 2015 Supp. 21-6419, and amendments thereto, or who entered into a diversion agreement in lieu of further criminal proceedings for such violation, may petition the convicting court for the expungement of such conviction or diversion agreement and related arrest records if:

(1) One or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, parole, conditional release or a suspended sentence; and

(2) such person can prove they were acting under coercion caused by the act of another. For purposes of this subsection, "coercion" means: Threats of harm or physical restraint against any person; a scheme, plan or pattern intended to cause a person to believe that failure to perform an act would result in bodily harm or physical restraint against any person; or the abuse or threatened abuse of the legal process.

(d) No person may petition for expungement until five or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, parole, conditional release or a suspended sentence, if such person was convicted of the violation of a city ordinance which would also constitute:

(1) Vehicular homicide, as defined by K.S.A. 21-3405, prior to its repeal, or K.S.A. 2015 Supp. 21-5406, and amendments thereto;

(2) driving while the privilege to operate a motor vehicle on the public highways of this state has been canceled, suspended or revoked, as prohibited by K.S.A. 8-262, and amendments thereto;

(3) perjury resulting from a violation of K.S.A. 8-261a, and amendments thereto;

(4) a violation of the provisions of K.S.A. 8-142 Fifth, and amendments thereto, relating to fraudulent applications;

(5) any crime punishable as a felony wherein a motor vehicle was used in the perpetration of such crime;

(6) failing to stop at the scene of an accident and perform the duties required by K.S.A. 8-1602, 8-1603, prior to its repeal, or 8-1604, and amendments thereto;

(7) a violation of the provisions of K.S.A. 40-3104, and amendments thereto, relating to motor vehicle liability insurance coverage; or

(8) a violation of K.S.A. 21-3405b, prior to its repeal.

(e) (1) No person may petition for expungement until five or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, parole, conditional release or a suspended sentence, if such person was convicted of a first violation of a city ordinance which would also constitute a first violation of K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto.

(2) No person may petition for expungement until 10 or more years have elapsed since the person satisfied the sentence imposed or was discharged from probation, parole, conditional release or a suspended sentence, if such person was convicted of a second or subsequent violation of a city ordinance which would also constitute a second or subsequent violation of K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto.

(f) There shall be no expungement of convictions or diversions for a violation of a city ordinance which would also constitute a violation of K.S.A. 8-2,144, and amendments thereto.

(g) (1) When a petition for expungement is filed, the court shall set a date for a hearing of such petition and shall cause notice of such hearing to be given to the prosecuting attorney and the arresting law enforcement agency. The petition shall state the:

(A) Defendant's full name;

(B) full name of the defendant at the time of arrest, conviction or diversion, if different than the defendant's current name;

(C) defendant's sex, race and date of birth;

(D) crime for which the defendant was arrested, convicted or diverted;

(E) date of the defendant's arrest, conviction or diversion; and

(F) identity of the convicting court, arresting law enforcement agency or diverting authority.

(2) A municipal court may prescribe a fee to be charged as costs for a person petitioning for an order of expungement pursuant to this section.

(3) Any person who may have relevant information about the petitioner may testify at the hearing. The court may inquire into the background of the petitioner and shall have access to any reports or records relating to the petitioner that are on file with the secretary of corrections or the prisoner review board.

(h) At the hearing on the petition, the court shall order the petitioner's arrest record, conviction or diversion expunged if the court finds that:

(1) The petitioner has not been convicted of a felony in the past two years and no proceeding involving any such crime is presently pending or being instituted against the petitioner;

(2) the circumstances and behavior of the petitioner warrant the expungement; and

(3) the expungement is consistent with the public welfare.

(i) When the court has ordered an arrest record, conviction or diversion expunged, the order of expungement shall state the information required to be contained in the petition. The clerk of the court shall send a certified copy of the order of expungement to the Kansas bureau of investigation which shall notify the federal bureau of investigation, the secretary of corrections and any other criminal justice agency which may have a record of the arrest, conviction or diversion. After the order of expungement is entered, the petitioner shall be treated as not having been arrested, convicted or diverted of the crime, except that:

(1) Upon conviction for any subsequent crime, the conviction that was expunged may be considered as a prior conviction in determining the sentence to be imposed;

(2) the petitioner shall disclose that the arrest, conviction or diversion occurred if asked about previous arrests, convictions or diversions:

(A) In any application for licensure as a private detective, private detective agency, certification as a firearms trainer pursuant to K.S.A. 2015 Supp. 75-7b21, and amendments thereto, or employment as a detective with a private detective agency, as defined by K.S.A. 75-7b01, and amendments thereto; as security personnel with a private patrol operator, as defined by K.S.A. 75-7b01, and amendments thereto; or with an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the department for aging and disability services;

(B) in any application for admission, or for an order of reinstatement, to the practice of law in this state;

(C) to aid in determining the petitioner's qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(D) to aid in determining the petitioner's qualifications for executive director of the Kansas racing and gaming commission, for employment with the commission or for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission, or to aid in determining qualifications for licensure or renewal of licensure by the commission;

(E) to aid in determining the petitioner's qualifications for the following under the Kansas expanded lottery act: (i) Lottery gaming facility manager or prospective manager, racetrack gaming facility manager or prospective manager, licensee or certificate holder; or (ii) an officer, director, employee, owner, agent or contractor thereof;

(F) upon application for a commercial driver's license under K.S.A. 8-2,125 through 8-2,142, and amendments thereto;

(G) to aid in determining the petitioner's qualifications to be an employee of the state gaming agency;

(H) to aid in determining the petitioner's qualifications to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-state gaming compact;

(I) in any application for registration as a broker-dealer, agent, investment adviser or investment adviser representative all as defined in K.S.A. 17-12a102, and amendments thereto;

(J) in any application for employment as a law enforcement officer, as defined in K.S.A. 22-2202 or 74-5602, and amendments thereto; or

(K) for applications received on and after July 1, 2006, to aid in determining the petitioner's qualifications for a license to carry a concealed weapon pursuant to the personal and family protection act, K.S.A. 2015 Supp. 75-7c01 et seq., and amendments thereto;

(3) the court, in the order of expungement, may specify other circumstances under which the arrest, conviction or diversion is to be disclosed; and

(4) the conviction may be disclosed in a subsequent prosecution for an offense which requires as an element of such offense a prior conviction of the type expunged.

(j) Whenever a person is convicted of an ordinance violation, pleads guilty and pays a fine for such a violation, is placed on parole or probation or is granted a suspended sentence for such a violation, the person shall be informed of the ability to expunge the arrest records or conviction. Whenever a person enters into a diversion agreement, the person shall be informed of the ability to expunge the diversion.

(k) Subject to the disclosures required pursuant to subsection (i), in any application for employment, license or other civil right or privilege, or any appearance as a witness, a person whose arrest records, conviction or diversion of an offense has been expunged under this statute may state that such person has never been arrested, convicted or diverted of such offense.

(l) Whenever the record of any arrest, conviction or diversion has been expunged under the provisions of this section or under the provisions of any other existing or former statute, the custodian of the records of arrest, conviction, diversion and incarceration relating to that crime shall not disclose the existence of such records, except when requested by:

(1) The person whose record was expunged;

(2) a private detective agency or a private patrol operator, and the request is accompanied by a statement that the request is being made in conjunction with an application for employment with such agency or operator by the person whose record has been expunged;

(3) a court, upon a showing of a subsequent conviction of the person whose record has been expunged;

(4) the secretary for aging and disability services, or a designee of the secretary, for the purpose of obtaining information relating to employment in an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the department for aging and disability services of any person whose record has been expunged;

(5) a person entitled to such information pursuant to the terms of the expungement order;

(6) a prosecuting attorney, and such request is accompanied by a statement that the request is being made in conjunction with a prosecution of an offense that requires a prior conviction as one of the elements of such offense;

(7) the supreme court, the clerk or disciplinary administrator thereof, the state board for admission of attorneys or the state board for discipline of attorneys, and the request is accompanied by a statement that the request is being made in conjunction with an application for admission, or for an order of reinstatement, to the practice of law in this state by the person whose record has been expunged;

(8) the Kansas lottery, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(9) the governor or the Kansas racing and gaming commission, or a designee of the commission, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for executive director of the commission, for employment with the commission, for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission or for licensure, renewal of licensure or continued licensure by the commission;

(10) the Kansas racing and gaming commission, or a designee of the commission, and the request is accompanied by a statement that the request is being made to aid in determining qualifications of the following under the Kansas expanded lottery act:

(A) Lottery gaming facility managers and prospective managers, racetrack gaming facility managers and prospective managers, licensees and certificate holders; and

(B) their officers, directors, employees, owners, agents and contractors;

(11) the state gaming agency, and the request is accompanied by a statement that the request is being made to aid in determining qualifications:

(A) To be an employee of the state gaming agency; or

(B) to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-state gaming compact;

(12) the Kansas securities commissioner, or a designee of the commissioner, and the request is accompanied by a statement that the request is being made in conjunction with an application for registration as a broker-dealer, agent, investment adviser or investment adviser representative by such agency and the application was submitted by the person whose record has been expunged;

(13) the attorney general, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for a license to carry a concealed weapon pursuant to the personal and family protection act;

(14) the Kansas sentencing commission;

(15) the Kansas commission on peace officers' standards and training and the request is accompanied by a statement that the request is being made to aid in determining certification eligibility as a law enforcement officer pursuant to K.S.A. 74-5601 et seq., and amendments thereto; or

(16) a law enforcement agency and the request is accompanied by a statement that the request is being made to aid in determining eligibility for employment as a law enforcement officer as defined by K.S.A. 22-2202, and amendments thereto.

History: L. 1978, ch. 120, § 27; L. 1980, ch. 102, § 1; L. 1981, ch. 158, § 1; L. 1982, ch. 139, § 1; L. 1985, ch. 48, § 13; L. 1985, ch. 78, § 5; L. 1987, ch. 292, § 22; L. 1988, ch. 315, § 1; L. 1989, ch. 38, § 45; L. 1995, ch. 251, § 9; L. 1996, ch. 256, § 10; L. 1998, ch. 131, § 4; L. 2004, ch. 154, § 55; L. 2006, ch. 32, § 19; L. 2006, ch. 171, § 1; L. 2007, ch. 110, § 56; L. 2008, ch. 162, § 1; L. 2011, ch. 105, § 24; L. 2012, ch. 16, § 1; L. 2013, ch. 120, § 10; L. 2014, ch. 97, § 9; L. 2015, ch. 71, § 3; July 1.

Section was also amended by L. 2011, ch. 30, § 102, but that version was repealed by L. 2011, ch. 105, § 36.

Section was amended twice in the 2014 session, see also 12-4516b.

Section was amended twice in the 2015 session, see also 12-4516d.



12-4516a Expungement of city ordinance violations; disclosure limited upon filing of petition.

12-4516a. Expungement of city ordinance violations; disclosure limited upon filing of petition. (a) Any person who has been arrested on a violation of a city ordinance of this state may petition the court for the expungement of such arrest record.

(b) When a petition for expungement is filed, the court shall set a date for hearing on such petition and shall cause notice of such hearing to be given to the prosecuting attorney and the arresting law enforcement agency. When a petition for expungement is filed, the official court file shall be separated from the other records of the court, and shall be disclosed only to a judge of the court and members of the staff of the court designated by a judge of the district court, the prosecuting attorney, the arresting law enforcement agency, or any other person when authorized by a court order, subject to any conditions imposed by the order. The petition shall state:

(1) The petitioner's full name;

(2) the full name of the petitioner at the time of arrest, if different than the petitioner's current name;

(3) the petitioner's sex, race and date of birth;

(4) the crime for which the petitioner was arrested;

(5) the date of the petitioner's arrest; and

(6) the identity of the arresting law enforcement agency.

A municipal court may prescribe a fee to be charged as costs for a person petitioning for an order of expungement pursuant to this section, except that no fee shall be charged to a person who was arrested as a result of being a victim of identity theft under K.S.A. 21-4018, prior to its repeal, or K.S.A. 2015 Supp. 21-6107, and amendments thereto. Any person who may have relevant information about the petitioner may testify at the hearing. The court may inquire into the background of the petitioner.

(c) At the hearing on a petition for expungement, the court shall order the arrest record and subsequent court proceedings, if any, expunged upon finding:

(1) The arrest occurred because of mistaken identity;

(2) a court has found that there was no probable cause for the arrest;

(3) the petitioner was found not guilty in court proceedings;

(4) the arrest was for a violation of any ordinance that is prohibited by either K.S.A. 2015 Supp. 12-16,134(a) or (b), and amendments thereto, and which was adopted prior to July 1, 2014; or

(5) the expungement would be in the best interests of justice and: (A) Charges have been dismissed; or (B) no charges have been or are likely to be filed.

(d) When the court has ordered expungement of an arrest record and subsequent court proceedings, if any, the order shall state the information required to be stated in the petition and shall state the grounds for expungement under subsection (c). The clerk of the court shall send a certified copy of the order to the Kansas bureau of investigation which shall notify the federal bureau of investigation, the secretary of corrections and any other criminal justice agency which may have a record of the arrest. If an order of expungement is entered, the petitioner shall be treated as not having been arrested.

(e) If the ground for expungement is as provided in subsection (c)(5), the court shall determine whether, in the interest of public welfare, the records should be available for any of the following purposes:

(1) In any application for employment as a detective with a private detective agency, as defined by K.S.A. 75-7b01, and amendments thereto; as security personnel with a private patrol operator, as defined by K.S.A. 75-7b01, and amendments thereto; or with an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services;

(2) in any application for admission, or for an order of reinstatement, to the practice of law in this state;

(3) to aid in determining the petitioner's qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(4) to aid in determining the petitioner's qualifications for executive director of the Kansas racing commission, for employment with the commission or for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission, or to aid in determining qualifications for licensure or renewal of licensure by the commission;

(5) in any application for a commercial driver's license under K.S.A. 8-2,125 through 8-2,142, and amendments thereto;

(6) to aid in determining the petitioner's qualifications to be an employee of the state gaming agency;

(7) to aid in determining the petitioner's qualifications to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-state gaming compact; or

(8) in any other circumstances which the court deems appropriate.

(f) The court shall make all expunged records and related information in such court's possession, created prior to, on and after July 1, 2011, available to the Kansas bureau of investigation for the purposes of:

(1) Completing a person's criminal history record information within the central repository in accordance with K.S.A. 22-4701 et seq., and amendments thereto; or

(2) providing information or documentation to the federal bureau of investigation, in connection with the national instant criminal background check system, to determine a person's qualification to possess a firearm.

(g) Subject to any disclosures required under subsection (e), in any application for employment, license or other civil right or privilege, or any appearance as a witness, a person whose arrest records have been expunged as provided in this section may state that such person has never been arrested.

(h) Whenever a petitioner's arrest records have been expunged as provided in this section, the custodian of the records of arrest, incarceration due to arrest or court proceedings related to the arrest, shall not disclose the arrest or any information related to the arrest, except as directed by the order of expungement or when requested by the person whose arrest record was expunged.

History: L. 1998, ch. 131, § 2; L. 2001, ch. 69, § 1; L. 2006, ch. 149, § 5; L. 2011, ch. 30, § 103; L. 2011, ch. 100, § 3; L. 2014, ch. 97, § 10; L. 2015, ch. 100, § 4; July 1.

Section was also amended by L. 2011, ch. 30, § 103, but that version was repealed by L. 2011, ch. 100, § 22.

Section was amended twice in the 2014 session, see also 12-4516c.



12-4516d Expungement of certain convictions, arrest records and diversion agreements. [See Revisor's Note]

12-4516d. Expungement of certain convictions, arrest records and diversion agreements. [See Revisor's Note] (a) (1) Except as provided in subsections (b), (c), (d), (e) and (f), any person who has been convicted of a violation of a city ordinance of this state may petition the convicting court for the expungement of such conviction and related arrest records if three or more years have elapsed since the person:

(A) Satisfied the sentence imposed; or

(B) was discharged from probation, parole or a suspended sentence.

(2) Except as provided in subsections (b), (c), (d), (e) and (f), any person who has fulfilled the terms of a diversion agreement based on a violation of a city ordinance of this state may petition the court for the expungement of such diversion agreement and related arrest records if three or more years have elapsed since the terms of the diversion agreement were fulfilled.

(b) Any person convicted of a violation of any ordinance that is prohibited by either K.S.A. 2015 Supp. 12-16,134(a) or (b), and amendments thereto, and which was adopted prior to July 1, 2014, or who entered into a diversion agreement in lieu of further criminal proceedings for such violation, may petition the convicting court for the expungement of such conviction or diversion agreement and related arrest records.

(c) Any person convicted of the violation of a city ordinance which would also constitute a violation of K.S.A. 21-3512, prior to its repeal, or a violation of K.S.A. 2015 Supp. 21-6419, and amendments thereto, or who entered into a diversion agreement in lieu of further criminal proceedings for such violation, may petition the convicting court for the expungement of such conviction or diversion agreement and related arrest records if:

(1) One or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, parole, conditional release or a suspended sentence; and

(2) such person can prove they were acting under coercion caused by the act of another. For purposes of this subsection, "coercion" means: Threats of harm or physical restraint against any person; a scheme, plan or pattern intended to cause a person to believe that failure to perform an act would result in bodily harm or physical restraint against any person; or the abuse or threatened abuse of the legal process.

(d) No person may petition for expungement until five or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, parole, conditional release or a suspended sentence, if such person was convicted of the violation of a city ordinance which would also constitute:

(1) Vehicular homicide, as defined by K.S.A. 21-3405, prior to its repeal, or K.S.A. 2015 Supp. 21-5406, and amendments thereto;

(2) driving while the privilege to operate a motor vehicle on the public highways of this state has been canceled, suspended or revoked, as prohibited by K.S.A. 8-262, and amendments thereto;

(3) perjury resulting from a violation of K.S.A. 8-261a, and amendments thereto;

(4) a violation of the provisions of the fifth clause of K.S.A. 8-142, and amendments thereto, relating to fraudulent applications;

(5) any crime punishable as a felony wherein a motor vehicle was used in the perpetration of such crime;

(6) failing to stop at the scene of an accident and perform the duties required by K.S.A. 8-1602, 8-1603, prior to its repeal, or 8-1604, and amendments thereto;

(7) a violation of the provisions of K.S.A. 40-3104, and amendments thereto, relating to motor vehicle liability insurance coverage; or

(8) a violation of K.S.A. 21-3405b, prior to its repeal.

(e) No person may petition for expungement until 10 or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, parole, conditional release or a suspended sentence, if such person was convicted of the violation of a city ordinance which would also constitute a violation of K.S.A. 8-1567, and amendments thereto.

(f) There shall be no expungement of convictions or diversions for a violation of a city ordinance which would also constitute a violation of K.S.A. 8-2,144, and amendments thereto.

(g) (1) When a petition for expungement is filed, the court shall set a date for a hearing of such petition and shall cause notice of such hearing to be given to the prosecuting attorney and the arresting law enforcement agency. The petition shall state the:

(A) Defendant's full name;

(B) full name of the defendant at the time of arrest, conviction or diversion, if different than the defendant's current name;

(C) defendant's sex, race and date of birth;

(D) crime for which the defendant was arrested, convicted or diverted;

(E) date of the defendant's arrest, conviction or diversion; and

(F) identity of the convicting court, arresting law enforcement agency or diverting authority.

(2) A municipal court may prescribe a fee to be charged as costs for a person petitioning for an order of expungement pursuant to this section.

(3) Any person who may have relevant information about the petitioner may testify at the hearing. The court may inquire into the background of the petitioner and shall have access to any reports or records relating to the petitioner that are on file with the secretary of corrections or the prisoner review board.

(h) At the hearing on the petition, the court shall order the petitioner's arrest record, conviction or diversion expunged if the court finds that:

(1) The petitioner has not been convicted of a felony in the past two years and no proceeding involving any such crime is presently pending or being instituted against the petitioner;

(2) the circumstances and behavior of the petitioner warrant the expungement; and

(3) the expungement is consistent with the public welfare.

(i) When the court has ordered an arrest record, conviction or diversion expunged, the order of expungement shall state the information required to be contained in the petition. The clerk of the court shall send a certified copy of the order of expungement to the Kansas bureau of investigation which shall notify the federal bureau of investigation, the secretary of corrections and any other criminal justice agency which may have a record of the arrest, conviction or diversion. After the order of expungement is entered, the petitioner shall be treated as not having been arrested, convicted or diverted of the crime, except that:

(1) Upon conviction for any subsequent crime, the conviction that was expunged may be considered as a prior conviction in determining the sentence to be imposed;

(2) the petitioner shall disclose that the arrest, conviction or diversion occurred if asked about previous arrests, convictions or diversions:

(A) In any application for employment as a detective with a private detective agency, as defined by K.S.A. 75-7b01, and amendments thereto; as security personnel with a private patrol operator, as defined by K.S.A. 75-7b01, and amendments thereto; or with an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services;

(B) in any application for admission, or for an order of reinstatement, to the practice of law in this state;

(C) to aid in determining the petitioner's qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(D) to aid in determining the petitioner's qualifications for executive director of the Kansas racing and gaming commission, for employment with the commission or for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission, or to aid in determining qualifications for licensure or renewal of licensure by the commission;

(E) to aid in determining the petitioner's qualifications for the following under the Kansas expanded lottery act: (i) Lottery gaming facility manager or prospective manager, racetrack gaming facility manager or prospective manager, licensee or certificate holder; or (ii) an officer, director, employee, owner, agent or contractor thereof;

(F) upon application for a commercial driver's license under K.S.A. 8-2,125 through 8-2,142, and amendments thereto;

(G) to aid in determining the petitioner's qualifications to be an employee of the state gaming agency;

(H) to aid in determining the petitioner's qualifications to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-state gaming compact;

(I) in any application for registration as a broker-dealer, agent, investment adviser or investment adviser representative all as defined in K.S.A. 17-12a102, and amendments thereto;

(J) in any application for employment as a law enforcement officer, as defined in K.S.A. 22-2202 or 74-5602, and amendments thereto; or

(K) for applications received on and after July 1, 2006, to aid in determining the petitioner's qualifications for a license to carry a concealed weapon pursuant to the personal and family protection act, K.S.A. 2015 Supp. 75-7c01 et seq., and amendments thereto;

(3) the court, in the order of expungement, may specify other circumstances under which the arrest, conviction or diversion is to be disclosed; and

(4) the conviction may be disclosed in a subsequent prosecution for an offense which requires as an element of such offense a prior conviction of the type expunged.

(j) Whenever a person is convicted of an ordinance violation, pleads guilty and pays a fine for such a violation, is placed on parole or probation or is granted a suspended sentence for such a violation, the person shall be informed of the ability to expunge the arrest records or conviction. Whenever a person enters into a diversion agreement, the person shall be informed of the ability to expunge the diversion.

(k) Subject to the disclosures required pursuant to subsection (i), in any application for employment, license or other civil right or privilege, or any appearance as a witness, a person whose arrest records, conviction or diversion of an offense has been expunged under this statute may state that such person has never been arrested, convicted or diverted of such offense.

(l) Whenever the record of any arrest, conviction or diversion has been expunged under the provisions of this section or under the provisions of any other existing or former statute, the custodian of the records of arrest, conviction, diversion and incarceration relating to that crime shall not disclose the existence of such records, except when requested by:

(1) The person whose record was expunged;

(2) a private detective agency or a private patrol operator, and the request is accompanied by a statement that the request is being made in conjunction with an application for employment with such agency or operator by the person whose record has been expunged;

(3) a court, upon a showing of a subsequent conviction of the person whose record has been expunged;

(4) the secretary of the department for aging and disability services, or a designee of the secretary, for the purpose of obtaining information relating to employment in an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services of any person whose record has been expunged;

(5) a person entitled to such information pursuant to the terms of the expungement order;

(6) a prosecuting attorney, and such request is accompanied by a statement that the request is being made in conjunction with a prosecution of an offense that requires a prior conviction as one of the elements of such offense;

(7) the supreme court, the clerk or disciplinary administrator thereof, the state board for admission of attorneys or the state board for discipline of attorneys, and the request is accompanied by a statement that the request is being made in conjunction with an application for admission, or for an order of reinstatement, to the practice of law in this state by the person whose record has been expunged;

(8) the Kansas lottery, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(9) the governor or the Kansas racing and gaming commission, or a designee of the commission, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for executive director of the commission, for employment with the commission, for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission or for licensure, renewal of licensure or continued licensure by the commission;

(10) the Kansas racing and gaming commission, or a designee of the commission, and the request is accompanied by a statement that the request is being made to aid in determining qualifications of the following under the Kansas expanded lottery act:

(A) Lottery gaming facility managers and prospective managers, racetrack gaming facility managers and prospective managers, licensees and certificate holders; and

(B) their officers, directors, employees, owners, agents and contractors;

(11) the state gaming agency, and the request is accompanied by a statement that the request is being made to aid in determining qualifications:

(A) To be an employee of the state gaming agency; or

(B) to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-state gaming compact;

(12) the Kansas securities commissioner, or a designee of the commissioner, and the request is accompanied by a statement that the request is being made in conjunction with an application for registration as a broker-dealer, agent, investment adviser or investment adviser representative by such agency and the application was submitted by the person whose record has been expunged;

(13) the attorney general, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for a license to carry a concealed weapon pursuant to the personal and family protection act;

(14) the Kansas sentencing commission;

(15) the Kansas commission on peace officers' standards and training and the request is accompanied by a statement that the request is being made to aid in determining certification eligibility as a law enforcement officer pursuant to K.S.A. 74-5601 et seq., and amendments thereto; or

(16) a law enforcement agency and the request is accompanied by a statement that the request is being made to aid in determining eligibility for employment as a law enforcement officer as defined by K.S.A. 22-2202, and amendments thereto.

History: L. 1978, ch. 120, § 27; L. 1980, ch. 102, § 1; L. 1981, ch. 158, § 1; L. 1982, ch. 139, § 1; L. 1985, ch. 48, § 13; L. 1985, ch. 78, § 5; L. 1987, ch. 292, § 22; L. 1988, ch. 315, § 1; L. 1989, ch. 38, § 45; L. 1995, ch. 251, § 9; L. 1996, ch. 256, § 10; L. 1998, ch. 131, § 4; L. 2004, ch. 154, § 55; L. 2006, ch. 32, § 19; L. 2006, ch. 171, § 1; L. 2007, ch. 110, § 56; L. 2008, ch. 162, § 1; L. 2011, ch. 105, § 24; L. 2012, ch. 16, § 1; L. 2013, ch. 120, § 10; L. 2014, ch. 97, § 9; L. 2015, ch. 100, § 3; July 1.

Revisor's Note:

Section was amended twice in the 2015 session, see also 12-4516.



12-4517 Conviction of ordinances comparable to class A or B misdemeanor, assault or certain alcohol related offenses; fingerprinting; costs.

12-4517. Conviction of ordinances comparable to class A or B misdemeanor, assault or certain alcohol related offenses; fingerprinting; costs. (a) (1) The municipal court judge shall ensure that all persons convicted of violating municipal ordinance provisions that prohibit conduct comparable to a class A or B misdemeanor or assault as defined in subsection (a) of K.S.A. 2015 Supp. 21-5412, and amendments thereto, under a Kansas criminal statute are fingerprinted and processed.

(2) The municipal court judge shall ensure that all persons arrested or charged with a violation of a city ordinance prohibiting the acts prohibited by K.S.A. 8-2,144 or 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, are fingerprinted and processed at the time of booking or first appearance, whichever occurs first.

(b) The municipal court judge shall order the individual to be fingerprinted at an appropriate location as determined by the municipal court judge. Failure of the person to be fingerprinted after court order issued by the municipal judge shall constitute contempt of court. To reimburse the city or other entity for costs associated with fingerprinting, the municipal court judge may assess reasonable court costs, in addition to other court costs imposed by the state or municipality.

History: L. 1994, ch. 291, § 84; L. 2009, ch. 107, § 8; L. 2011, ch. 105, § 25; L. 2012, ch. 172, § 26; July 1.

Section was also amended by L. 2011, ch. 30, § 104, but that version was repealed by L .2011, ch. 105, § 36.






Article 46 CODE FOR MUNICIPAL COURTS; APPEALS

12-4601 Appeal; stay of proceedings.

12-4601. Appeal; stay of proceedings. An appeal may be taken to the district court in the county in which said municipal court is located:

(a) By the accused person in all cases; and

(b) By the city upon questions of law.

The appeal shall stay all further proceedings upon the judgment appealed from. No appeal shall be filed until after the sentence has been imposed.

History: L. 1973, ch. 61, § 12-4601; L. 2013, ch. 118, § 1; July 1.



12-4602 Same; procedure.

12-4602. Same; procedure. An appeal to the district court may be taken as provided in K.S.A. 22-3609. The appearance bond may continue in effect throughout the appeal; however, the municipal judge may require a separate appeal bond. Hearing and judgment on appeal shall be as provided in K.S.A. 22-3610 and 22-3611.

History: L. 1973, ch. 61, § 12-4602; April 1, 1974.






Article 48 CHILD CARE CENTERS

12-4801 Child care centers in certain cities and counties; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election.

12-4801. Child care centers in certain cities and counties; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election. The governing body of any county having a population of more than twenty-five thousand one hundred (25,100) and less than twenty-eight thousand (28,000) which has an assessed tangible valuation of more than one hundred ten million dollars ($110,000,000) and less than one hundred twenty-four million dollars ($124,000,000) and any county having a population of more than forty-three thousand (43,000) and less than one hundred eighty thousand (180,000) which has an assessed tangible valuation of more than ninety million dollars ($90,000,000) and any county having a population of more than two hundred thousand (200,000), or the governing body of any city located within any such county, is hereby authorized to levy a tax of not to exceed one-half (1/2) mill upon all the taxable tangible property within such taxing subdivision, to provide funds for the establishment of one or more child care centers or the support of any existing child care center or facility providing such services within such taxing subdivision, which child care center or facility shall be available for the care and feeding of any minor child of parents who reside within the taxing subdivision and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county but no tax levied by the board of county commissioners of any county under the provisions of this act may be levied on any property located within the corporate limits of any city in which the governing body has also levied a tax under the provisions of this act.

Before any tax shall be levied under the provisions of this section, the governing body of any such municipality shall, by resolution, authorize the levy of such tax, stating the amount thereof and the purpose for which the levy is made. Such resolution shall be published once each week for two consecutive weeks in the official city or county newspaper and if within sixty (60) days after the date of the last publication of such resolution, a petition signed by not less than two percent (2%) of the qualified electors in such taxing subdivision is filed with the county election officer, no levy shall be made under the provisions of this section without the question of levying the same having been submitted to and been approved by a majority of the electors of such taxing subdivision voting at an election called and held for such purpose. No qualified elector of a city which has previously levied a tax under the provisions of this act shall be counted in determining the total qualified electors of the county in which such city is located, nor shall any such elector be permitted to vote in an election called and held by any such county. All such elections shall be noticed, called and held in the manner provided for the giving of notice, calling and holding of elections upon the question of the issuance of bonds under the general bond law.

History: L. 1975, ch. 51, § 1; L. 1977, ch. 63, § 1; L. 1978, ch. 66; § 1; L. 1979, ch. 52, § 57; July 1.



12-4802 Same; special child care center fund; use of moneys derived from tax levies.

12-4802. Same; special child care center fund; use of moneys derived from tax levies. All moneys derived from taxes levied by a city or county under the authority of K.S.A. 12-4801 shall be placed in a special child care center fund and shall be used only for the purpose of financing or contracting for child care centers or facilities offering child care services for such city or county.

History: L. 1975, ch. 51, § 2; July 1.



12-4804 Collection and disposition of taxes; verification of needs to city or county treasurer.

12-4804. Collection and disposition of taxes; verification of needs to city or county treasurer. The tax levy referred to in K.S.A. 12-4801 shall be made at the same time that other city or county taxes are levied and shall be certified and collected in the same manner and remain in the hands of the city or county treasurer and be paid by said city or county treasurer to the duly authorized treasurer or other officer or officers of the association or corporation maintaining said child care center or other facility from month to month as needs may require, upon written application by such officer or officers, which application shall contain a statement of the amount needed and shall be duly verified.

History: L. 1975, ch. 51, § 4; July 1.



12-4805 Filing budget with clerk; approval of governing body.

12-4805. Filing budget with clerk; approval of governing body. At least sixty (60) days prior to the date provided by law for certifying city or county taxes to the county clerk, the duly authorized board of trustees, board of supervisors or board of directors of any such child care center, having executive charge thereof, shall each year file with the clerk a sworn budget setting forth as nearly as may be the amount required to maintain the said child care center for the ensuing tax year. Said budget shall be subject to the approval of the governing body, and when so approved by them, the said governing body shall thereupon fix the amount of said levy.

History: L. 1975, ch. 51, § 5; July 1.



12-4806 Child care centers not entitled to benefits or tax proceeds.

12-4806. Child care centers not entitled to benefits or tax proceeds. No person, firm, association of persons or corporation maintaining a child care center or other facility providing child care services shall be entitled to the benefits of this act or be entitled to receive any money so produced by taxation for the maintenance or support of such institution if: (a) Said institution is operated at any time, either directly or indirectly for personal profit to any person connected therewith privately or officially, but legitimate salaries or wages to employees of such institution shall not be deemed to be profit within the meaning of this subsection; or

(b) such institution is not licensed as required under any provision of law relating to the licensing of child care centers or facilities providing child care services.

History: L. 1975, ch. 51, § 6; July 1.



12-4807 Contracts with eligible private institutions not prohibited.

12-4807. Contracts with eligible private institutions not prohibited. Nothing in this act shall prohibit the governing body of any city or county levying a tax, as authorized under K.S.A. 12-4801, from contracting with any private person, firm, association of persons or corporation within such county or city to provide such services as would make such institution eligible to receive funds under the provisions of this act.

History: L. 1975, ch. 51, § 7; July 1.



12-4808 Review of existing facilities by governing body prior to expenditure for new facility.

12-4808. Review of existing facilities by governing body prior to expenditure for new facility. For the purpose of avoiding any duplication of services or competition between services, before any expenditure may be made under the provisions of this act on any new facility, all organizations within such taxing subdivision which are already providing such services as would make them eligible to receive funds under the provisions of this act, and all programs or services provided by youth services of the Kansas department for children and families, must be reviewed by the governing body and found to be insufficient to meet the child care needs of such taxing subdivision.

History: L. 1975, ch. 51, § 8; L. 1982, ch. 357, § 12; L. 2014, ch. 115, § 9; July 1.






Article 49 HOMES FOR AGED

12-4901 Homes for aged; definitions.

12-4901. Homes for aged; definitions. As used in this act: (a) "City" means any incorporated city in the state of Kansas;

(b) "home for the aged" means a building or buildings and the appurtenances to be used as a home for aged persons, and such other persons as the governing body of the city shall direct and shall include adult care homes;

(c) "adult care home" shall have the meaning ascribed thereto under K.S.A. 39-923, and amendments thereto;

(d) "person" means an individual, corporation, association, partnership or any organization.

History: L. 1965, ch. 146, § 1; L. 1967, ch. 115, § 1; L. 1971, ch. 69, § 1; L. 1986, ch. 85, § 1; April 24.



12-4902 Establishment of home; acquisition of existing home; ordinance; protest; election; revenue bonds, limitation.

12-4902. Establishment of home; acquisition of existing home; ordinance; protest; election; revenue bonds, limitation. The governing body of any such city may establish a home for the aged and acquire a site for and construct and equip a building or buildings and appurtenances for such purpose or may acquire by gift or purchase an existing adult care home to be used as a home for the aged. No such home shall be established or acquired if it would cause a duplication of any similar facility then located within such municipality unless the governing body finds, upon sufficient evidence, that such existing facility is inadequate to meet the needs of the residents of such city and the proposed home or home to be acquired would not substantially compete therewith. Such home for the aged shall be established or acquired by ordinance and such ordinance shall not take effect until 60 days after it is published in the official city paper. If within 60 days a petition signed by a number of electors of the city equal to not less than 5% of the number of electors who voted at the last preceding regular city election shall be filed in the office of the clerk of such city demanding that such ordinance be submitted to a vote of the electors it shall not take effect until submitted to a referendum and approved by a majority of the electors voting thereon. Such election shall be called, noticed, and the proposition stated on the ballot in like manner as charter ordinances are required to be submitted to a vote of the electors under the provisions of subsection (3) of section 5 of article 12 of the constitution of the state of Kansas, and the ordinance, if approved by the electors, shall take effect in like manner as charter ordinances under the subsection (3).

The ordinance establishing the home for the aged shall state the total estimated cost, if any, and the amount of revenue bonds, if any, that are to be issued to pay the cost of the acquisition of the site for, construction and equipment of the home for the aged or of the acquisition of an existing adult care home to be used as a home for the aged, and the total amount of such revenue bonds to be issued shall not exceed $2,000,000.

History: L. 1965, ch. 146, § 2; L. 1967, ch. 115, § 2; L. 1971, ch. 69, § 2; L. 1986, ch. 85, § 2; April 24.



12-4903 Revenue bonds; rates and charges.

12-4903. Revenue bonds; rates and charges. Any such city which establishes or acquires a home for the aged under this act is hereby empowered to issue and sell revenue bonds in payment of part of the cost or existing debt of such home for the aged, to fix by ordinance such rates, fees and charges for the use thereof or services therefrom as may be reasonable and necessary, and to provide for the manner of collecting and disbursing such revenues.

History: L. 1965, ch. 146, § 3; L. 1986, ch. 85, § 3; April 24.



12-4904 Revenues from home; deposit and use of proceeds.

12-4904. Revenues from home; deposit and use of proceeds. Revenue derived from the operation of the home for the aged shall be paid into the treasury of the city and deposited in a separate fund, except that if the city governing body has appointed a board of trustees to supervise the operation of the home as provided in K.S.A. 12-4909, and amendments thereto, revenues shall be paid into the treasury of the board of trustees and deposited in a separate fund. Revenues shall be used only for the purpose of paying the cost of operation, maintenance and repair of such home for the aged, providing an adequate depreciation fund and paying the principal of and the interest upon the revenue bonds. Such revenue bonds are hereby made a lien on the revenues produced by such home for the aged, shall not be general obligations of the city issuing the same but shall contain recitals stating the authority under which such bonds are issued, that they are issued in conformity with the provisions, restrictions and limitations of that authority, that such bonds and the interest thereon are to be paid by the issuing city from the revenues derived from the rates, fees and charges herein mentioned and not from any other fund or source, that the same have been registered in the offices of the clerk of the city and the state treasurer, respectively, and that the bonds are negotiable. All such bonds when registered and issued, as herein provided, shall import absolute verity and shall be conclusive in favor of all persons purchasing such bonds that all proceedings and conditions precedent have been had and performed to authorize the issuance thereof and may be issued in addition to the statutory limit of bonded indebtedness of the city. The provisions of K.S.A. 10-1207, and amendments thereto, shall apply to revenue bonds issued under this act.

History: L. 1965, ch. 146, § 4; L. 1986, ch. 85, § 4; April 24.



12-4905 Payment of bonds; cost of operation, repair and maintenance of home.

12-4905. Payment of bonds; cost of operation, repair and maintenance of home. Provision shall be made by appropriate ordinance by the governing body of the city establishing or acquiring the home for the aged for the payment of revenue bonds by fixing rates, fees or charges for the use or services rendered by such home for the aged, which rates, fees or charges shall be sufficient to pay the cost of the operation, repair and maintenance of the home for the aged, provide an adequate depreciation fund, and pay the principal of and the interest upon the bonds when due.

History: L. 1965, ch. 146, § 5; L. 1986, ch. 85, § 5; April 24.



12-4906 Tax levy for maintenance and repair of home.

12-4906. Tax levy for maintenance and repair of home. The governing body of any city which has established or acquired a home for the aged under the authority of this act is hereby authorized to make an annual tax levy for the maintenance and repair of the home and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1965, ch. 146, § 6; L. 1970, ch. 69, § 17; L. 1975, ch. 494, § 30; L. 1979, ch. 52, § 58; L. 1986, ch. 85, § 6; April 24.



12-4907 Home for the aged fund, established; use of fund.

12-4907. Home for the aged fund, established; use of fund. All moneys received from the sale of the revenue bonds herein authorized, together with all moneys received by donation, gift, bequest or otherwise, shall be placed by the city in a special fund which shall be known as the "home for the aged fund" the fund may be used for the purpose of establishing or acquiring a home for the aged or for the payment of existing debt on an acquired home as in this act provided. Whenever sufficient moneys are available in the fund, the governing body of the city may proceed to acquire the site by gift or purchase and let the contract for such building or buildings and the equipment therefor or to acquire by gift or purchase an existing adult care home to be used as a home for the aged. No building shall be erected or constructed until the plans and specifications have been made therefor and adopted by the governing body of the city and bids advertised for according to law as for other city buildings.

History: L. 1965, ch. 146, § 7; L. 1986, ch. 85, § 7; April 24.



12-4908 Same; exercise of eminent domain.

12-4908. Same; exercise of eminent domain. If the governing body of the city and the owners of any property desired for the purpose of a home for the aged cannot agree as to the price to be paid therefor, or if the owner or owners of the property refuse to sell the property, the governing body is authorized to exercise the right of eminent domain in the manner provided by K.S.A. 26-501 to 26-516.

History: L. 1965, ch. 146, § 8; June 30.



12-4909 Operation of home; administration and employees.

12-4909. Operation of home; administration and employees. Every home for the aged established under this act and not leased by the governing body as provided under K.S.A. 12-4911, and amendments thereto, shall be operated under the supervision of the governing body and shall be for the benefit of all the inhabitants of such city, except that for an existing adult care home acquired by a city by gift or purchase to be used as a home for the aged, the governing body may appoint a board of trustees to supervise the operation of the home for the aged. The governing body of the city is hereby authorized to promulgate and adopt rules and regulations pertaining to the operation of the home for the aged. The governing body or, if a board of trustees has been appointed, the board of trustees shall appoint a responsible and qualified person who shall at all times be in charge of the home and who shall be known as the administrator, and such other employees as is deemed necessary for the proper and adequate care of the residents in the home.

History: L. 1965, ch. 146, § 9; L. 1986, ch. 85, § 8; April 24.



12-4910 Same; acceptance of grants and donations; use.

12-4910. Same; acceptance of grants and donations; use. The governing body of the city is hereby authorized to receive grants of federal funds and any person desiring to make donations of money, personal property or real estate for the benefit of such home for the aged shall have the right to vest, and the governing body of the city is authorized to accept, title to the money or real estate so donated and the same shall be controlled when accepted by the governing body according to the terms of the deed, gift, devise or bequest of such property or funds: Provided, That such donations of money, personal property or real estate may be used for the purpose of the acquisition of a site, the construction and equipping of such home for the aged or the repair or remodeling of such home for the aged, if not inconsistent with the terms of the deed, gift, devise or bequest of such property or funds, and the same may be used in addition to the maximum amount which may be raised for such purpose by the issuance of revenue bonds.

History: L. 1965, ch. 146, § 10; June 30.



12-4911 Same; leasing of home; conditions.

12-4911. Same; leasing of home; conditions. The governing body of the city may, by ordinance, declare that it is to the best interests of such city to rent, lease or let the said home for the aged; and thereupon, said governing body may, in its discretion, rent, let or lease to a person for the purpose of maintaining and operating said home for the aged upon such terms and conditions as the governing body may deem to the best interests of the said city but the amount of the rent to be paid by the person to whom the home for the aged is rented, leased or let shall be sufficient to pay the cost of the repair and maintenance of the building, and pay the principal amount of and the interest upon the revenue bonds which have been issued to acquire a site for, construct and equip the home for the aged.

History: L. 1965, ch. 146, § 11; June 30.






Article 50 RETIREMENT SYSTEMS

12-5001 Actuarial funding standards for local police or fire pension plans; definitions.

12-5001. Actuarial funding standards for local police or fire pension plans; definitions. As used in K.S.A. 12-5001 to 12-5006, unless the context requires otherwise: (a) "Policeman" means an employee of a city who is assigned to the police department of the city, who is engaged in law enforcement and maintenance of order, who has been specifically designated, appointed, commissioned or styled as a policeman by the governing body or city manager of the city, and whose employment as a policeman is not seasonal or temporary and requires at least one thousand (1,000) hours of work per year.

(b) "Fireman" means an employee of a city who is assigned to the fire department of the city, who is engaged in the fighting and extinguishing of fires and the protection of life and property therefrom, who has been specifically designated, appointed, commissioned or styled as a fireman by the governing body or city manager of the city, and whose employment as a fireman is not seasonal or temporary and requires at least one thousand (1,000) hours of work per year.

(c) "Local police or fire pension plan" means any pension plan, system or fund which covers the policemen of a city or the firemen of a city, or both, and which was established by and is maintained and funded by such city under:

(1) K.S.A. 13-14a01 to 13-14a14, inclusive, and acts amendatory thereof; or

(2) any part of K.S.A. 13-14a01 to 13-14a14, inclusive, and acts amendatory thereof, and one or more charter ordinances adopted by such city under section 5 of article 12 of the Kansas constitution; or

(3) K.S.A. 14-10a01 to 14-10a15, inclusive, and acts amendatory thereof; or

(4) any part of K.S.A. 14-10a01 to 14-10a15, inclusive, and acts amendatory thereof, and one or more charter ordinances adopted by such city under section 5 of article 12 of the Kansas constitution; or

(5) one or more charter ordinances adopted by such city under section 5 of article 12 of the Kansas constitution.

(d) "Active member" means a person who is in active employment with a city as a policeman or fireman and who is covered by a local police or fire pension plan which is maintained and funded by such city.

(e) "Retired member" means a person who is a former policeman or fireman of a city and who is receiving or who is entitled to receive in the future a pension from a local police or fire pension plan maintained by such city, or any other person who is receiving or who is entitled to receive in the future, a pension from a local police or fire pension plan.

(f) "Board of trustees" means the board of trustees of the Kansas public employees retirement system.

History: L. 1976, ch. 348, § 1; July 1.



12-5002 Actuarial standards imposed; minimum annual contribution rate; optional schedule of phased-in contributions; actuarial services by KPERS or private firm; rules and regulations; actuarial evaluation of proposed pension plan changes.

12-5002. Actuarial standards imposed; minimum annual contribution rate; optional schedule of phased-in contributions; actuarial services by KPERS or private firm; rules and regulations; actuarial evaluation of proposed pension plan changes. (a) From and after January 1, 1978, no city may maintain or fund any local police or fire pension plan except in accordance with the minimum funding standards prescribed in this section.

(b) From and after January 1, 1978, and notwithstanding any other provision of law to the contrary, all cities maintaining and funding any local police or fire pension plan shall make annual contributions to each local police or fire pension plan at an annual rate of contribution which is equal to or greater than the minimum annual rate of contribution which is determined pursuant to subsections (c) or (d), except as otherwise specifically authorized pursuant to subsection (g). Such minimum annual rate of contribution shall be equal to the sum of: (1) The actuarially determined amount required to amortize over a period of not more than 20 years the accrued unfunded liabilities of such plan; and (2) the normal or ongoing costs attributable to active members.

(c) All cities which will maintain and fund one or more local police or fire pension plans on and after January 1, 1978, and which do not elect pursuant to subsection (d) to use the services of an actuary or firm of actuaries other than the actuary of the board of trustees, shall furnish to the board of trustees all necessary data, as determined by the board of trustees, at times designated by the board of trustees, but not more often than annually, from which the minimum annual rate of contribution for each such plan may be determined. Upon the basis of an actuarial analysis of such data, the board of trustees shall certify, commencing on or before June 1, 1977, and at least once every three years thereafter, to each such city the actuarially determined minimum annual rate of contribution which will be required for each such plan in accordance with subsection (b) for the ensuing calendar year. All costs involved in making certifications under this subsection shall be paid by each such city.

(d) Any city which will maintain and fund one or more local police or fire pension plans on and after January 1, 1978, may elect to use and pay for the services of an actuary or firm of actuaries other than the actuary of the board of trustees as provided in subsection (c), in order to determine the minimum annual rate of contribution for such city for all such plans. Each city so electing shall file a statement of election with the board of trustees, setting forth the name and address of the actuary or firm of actuaries selected by such city and requesting approval thereof. The board of trustees shall approve such actuary or firm of actuaries for performance of the periodic actuarial evaluation and review of all the local police or fire pension plans maintained and funded by such city and for determination of the minimum annual contribution for each such plan in accordance with this section if the board of trustees finds that such actuary or firm of actuaries is qualified therefor. The approved actuary or firm of actuaries shall perform such actuarial evaluation and review and shall determine the minimum annual contribution for each local police or fire pension plan in accordance with this section and shall report annually thereon to the board of trustees in such form and manner as may be prescribed by rules and regulations of the board of trustees. The approval of an actuary or firm of actuaries under this subsection (d) shall be effective until the city requests approval of another actuary or firm of actuaries or until the city acts to use the services of the actuary of the board of trustees under subsection (c) by withdrawing the statement of election filed under this subsection (d).

(e) In accordance with the provisions of K.S.A. 77-415 et seq., and amendments thereto, the board of trustees shall adopt rules and regulations which establish actuarial standards and assumptions for the purposes of actuarial evaluation and review of local police or fire pension plans and determination of the minimum annual rates of contribution for cities maintaining and funding such plans. Whenever the amount of any benefit is to be determined on the basis of actuarial standards and assumptions, the standards and assumptions shall be specified in a way that precludes employer discretion.

(f) Prior to the adoption by a city of any proposed changes in the benefit provisions of a local police or fire pension plan or in the rate of employee contributions thereto, the governing body of the city shall obtain an actuarial evaluation of the effect of such changes, including an estimate of the minimum annual contribution which would be required under this section if such changes are adopted. Such actuarial evaluation and determination shall be conducted by the actuary of the board of trustees or by the actuary or firm of actuaries approved under subsection (d) and all costs incurred therefor shall be paid by the city.

(g) The governing body of any city which is required to make annual contributions at a minimum annual rate to each local police or fire pension plan maintained and funded by the city in accordance with this section and which determines that such minimum annual rate of contributions would place an undue initial hardship on the property taxpayers of such city, may adopt a resolution to that effect and file a certified copy of such resolution with the board of trustees prior to January 1, 1978. Any city which has filed a certified copy of such resolution with the board of trustees prior to January 1, 1978, may make annual contributions in accordance with the following schedule:

(1) Contributions for the calendar year 1978 shall be at a rate equal to or greater than the total of: (A) Thirty-three and one-third percent of the actuarially determined amount required to amortize over a period of not more than 40 years from January 1, 1978, the accrued unfunded liabilities of such plan which are attributable to active members; (B) 331/3% of the amount required to amortize over a period of not more than 20 years from January 1, 1978, the accrued unfunded liabilities of such plan which are attributable to retired members; and (C) the normal or ongoing costs attributable to active members.

(2) Contributions for the calendar year 1979 shall be at a rate equal to or greater than the total of: (A) Sixty-six and two-thirds percent of the actuarially determined amount required to amortize over a period of not more than 39 years from January 1, 1979, the accrued unfunded liabilities of such plan which are attributable to active members; (B) 662/3% of the amount required to amortize over a period of not more than 19 years from January 1, 1979, the accrued unfunded liabilities of such plan which are attributable to retired members; and (C) the normal or ongoing costs attributable to active members.

(3) Contributions for the calendar year 1980 and each year thereafter shall be at a rate equal to or greater than the total of: (A) One hundred percent of the actuarially determined amount required to amortize over a period of not more than 38 years from January 1, 1980, the accrued unfunded liabilities of such plan which are attributable to active members; (B) 100% of the amount required to amortize over a period of not more than 18 years from January 1, 1980, the accrued unfunded liabilities of such plan which are attributable to retired members; and (C) the normal or ongoing costs attributable to active members.

History: L. 1976, ch. 348, § 2; L. 1977, ch. 65, § 1; L. 1996, ch. 266, § 1; L. 1998, ch. 64, § 1; L. 2002, ch. 3, § 1; July 1.



12-5003 KP&F system membership election for certain active members of local police or fire pension plans; final average salary.

12-5003. KP&F system membership election for certain active members of local police or fire pension plans; final average salary. (a)  Each active member of a local police or fire pension plan, which is maintained and funded by a city which affiliates after the effective date of this act with the Kansas police and firemen's retirement system with regard to all active members and retired members of such plan as provided in K.S.A. 74-4954, who elected not to become a member of said system prior to the effective date of this act, may become a member of said system by filing a written statement of election to become a member of said system with the board of trustees on or before the entry date of such city under K.S.A. 74-4954. Failure to file such written election shall be presumed to be an election not to become a member of said system. Such election, whether to become a member or not to become a member as provided in this section, shall be irrevocable.

(b) Except as otherwise provided in this act, any active member of a local police or fire pension plan who elects to become a member of the Kansas police and firemen's retirement system as provided in this section, shall be subject to the provisions of K.S.A. 74-4951 to 74-4977, inclusive, and acts amendatory thereof or supplemental thereto.

(c) For any such active member who elects to become a member of the Kansas police and firemen's retirement system as provided in this section, the term "final average salary" means the average highest annual compensation paid to such member for service as a policeman or fireman for any three of the five years immediately preceding retirement or termination of service, notwithstanding the definition of such term in K.S.A. 74-4952.

History: L. 1976, ch. 348, § 3; July 1.



12-5004 Abolition of local plans upon affiliation with KP&F system; transfer of assets to Kansas public employees retirement fund; credit of contributions; authorizing transfer endorsements, transfer of powers and duties to KPERS board of trustees.

12-5004. Abolition of local plans upon affiliation with KP&F system; transfer of assets to Kansas public employees retirement fund; credit of contributions; authorizing transfer endorsements, transfer of powers and duties to KPERS board of trustees. (a) On the entry date of the city which is affiliating with the Kansas police and firemen's retirement system with regard to all active members and retired members of a local police or fire pension plan as provided in K.S.A. 74-4954, such local police or fire pension plan is hereby abolished and such city is hereby authorized to transfer and shall transfer all moneys and other assets in such local police or fire pension plan to the Kansas public employees retirement fund created by K.S.A. 74-4921. For the purposes of all assets other than money, such transfer shall be at the market value of such assets at the close of business on the date of transfer, which shall be the bid price as quoted by a nationally recognized government bond dealer.

(b) On said entry date and as a part of the transfer of moneys and other assets of such local police or fire pension plan to the Kansas public employees retirement fund, the accounts in the Kansas public employees retirement fund of the active members and retired members of such local police or fire pension plan who become members or special members of the Kansas police and firemen's retirement system pursuant to this act, shall be credited with the contributions in their respective accounts in such local police or fire pension plan.

(c) On and after said entry date, the board of trustees may execute transfer endorsements for any stock or security which was transferred from such local police or fire pension plan to the Kansas public employees retirement fund pursuant to subsection (a). Any such endorsement may be made either in the name of the Kansas public employees retirement fund or in the name of such local police or fire pension plan.

(d) On said entry date, the governing body which was established to administer such local police or fire pension plan, is hereby abolished and all of the powers, duties and functions of said governing body are hereby transferred to and conferred and imposed upon the board of trustees of the Kansas public employees retirement system for the purposes of all active members and retired members of such local police or fire pension plan who become special members of the Kansas police and firemen's retirement system as provided in K.S.A. 12-5005.

(e) On and after said entry date, whenever such local police or fire pension plan is referred to or designated by a statute or contract or other document, such reference shall be deemed to apply to the Kansas public employees retirement fund.

(f) On and after said entry date, whenever the governing body of such local police or fire pension plan is referred to or designated by a statute or contract or other document, such reference shall be deemed to apply to the board of trustees of the Kansas public employees retirement system.

History: L. 1976, ch. 348, § 4; July 1.



12-5005 Retired members and certain active members of local plans made special members of KP&F system; employee contributions; preservation of local plan entitlements for special members, exceptions; exemption from taxes and legal claims and process and nonassignable, exception for decrees for support and maintenance and qualified domestic relations orders and lump-sum death benefit assigned to a funeral establishment; employer pickup of member contributions.

12-5005. Retired members and certain active members of local plans made special members of KP&F system; employee contributions; preservation of local plan entitlements for special members, exceptions; exemption from taxes and legal claims and process and nonassignable, exception for decrees for support and maintenance and qualified domestic relations orders and lump-sum death benefit assigned to a funeral establishment; employer pickup of member contributions. (a) Every retired member of a local police or fire pension plan and every active member of the plan who is entitled to make an election to become a member of the Kansas police and firemen's retirement system pursuant to K.S.A. 12-5003 or 74-4955, and amendments thereto, and who does not so elect shall become a special member of the Kansas police and firemen's retirement system on the entry date of the city which is affiliating with the Kansas police and firemen's retirement system with regard to all active members and retired members of the local police or fire pension plan under K.S.A. 74-4954, and amendments thereto.

(b) Beginning with the first payroll for services as a policeman or fireman after an active member of a local police or fire pension plan becomes a special member of the Kansas police and firemen's retirement system under this section, the city shall deduct from the compensation of each special member the greater of 7% or the percentage rate of contribution which the active member was required to contribute to the local police or fire pension plan preceding the entry date of the city, as employee contributions. The deductions shall be remitted quarterly, or as the board of trustees otherwise provides, to the executive secretary of the Kansas public employees retirement system for credit to the Kansas public employees retirement fund. All deductions shall be credited to the special members' individual accounts beginning on July 1 of the year following the entry date of the city for purposes of all active and retired members of the local police and fire pension plan.

(c) Except as otherwise provided in this act, each active member of a local police or fire pension plan who becomes a special member of the Kansas police and firemen's retirement system under this section shall be subject to the provisions of and entitled to pensions and other benefits, rights and privileges to the extent provided under the local police and fire pension plan on the day immediately preceding the entry date of the city which is affiliating with the Kansas police and firemen's retirement system with regard to all active members and retired members of the plan.

(d) Each retired member of a local police or fire pension plan who becomes a special member of the Kansas police and firemen's retirement system under this section shall be entitled to receive from the Kansas police and firemen's retirement system a pension or any other benefit to the same extent and subject to the same conditions as existed under the local police or fire pension plan on the day immediately preceding the entry date of the city which is affiliating with the system with regard to all active members and retired members of the plan under K.S.A. 74-4954, and amendments thereto, except no retired special member shall be appointed in or to a position or office for which compensation is paid for service to the same state agency, or the same police or fire department of a city, township, special district or county or the same sheriff's office of a county. This subsection shall not apply to service rendered by a retiree as a juror, as a witness in any legal proceeding or action, as an election board judge or clerk or in any other office or position of a similar nature. However, all such benefits paid shall be paid in accordance with the applicable requirements under section 401 (a)(9) of the federal internal revenue code of 1986 as applicable to governmental plans, as in effect on July 1, 2008, and the regulations thereto, as in effect on July 1, 2008, and in accordance with the provisions of K.S.A. 74-49,123, and amendments thereto. Any retiree employed by a participating employer in the Kansas police and firemen's retirement system shall not make contributions or receive additional credit under the system for that service. This subsection, except as it relates to contributions and additional credit, shall not apply to the employment of any retiree by the state of Kansas, or any county, city, township, special district, political subdivision or instrumentality of any one or several of the aforementioned for a period of not exceeding 30 days in any one calendar year.

(e) (1) Every pension or other benefit received by any special member pursuant to subsection (c) or (d) is hereby made and declared exempt from any tax of the state of Kansas or any political subdivision or taxing body of this state; shall not be subject to execution, garnishment, attachment or any other process or claim whatsoever, except such pension or benefit or any accumulated contributions due and owing from the system to such special member are subject to decrees for child support or maintenance, or both, as provided in articles 29, 30 and 31 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto; and shall be unassignable, except that within 30 days after the death of a retirant the lump-sum death benefit payable to a retirant pursuant to the provisions of K.S.A. 74-4989, and amendments thereto, may be assignable to a funeral establishment providing funeral services to such retirant by the beneficiary of such retirant. The Kansas public employees retirement system shall not be a party to any action under the Kansas family law code, chapter 23 of the Kansas Statutes Annotated, and amendments thereto, and is subject to orders from such actions issued by the district court of the county where such action was filed. Such orders from such actions shall specify either a specific amount or specific percentage of the amount of the pension or benefit or any accumulated contributions due and owing from the system to be distributed by the system pursuant to this act.

(2) Every pension or other benefit received by any special member pursuant to subsection (c) or (d) is hereby made and declared exempt from any tax of the state of Kansas or any political subdivision or taxing body of this state; shall not be subject to execution, garnishment, attachment or any other process or claim whatsoever, except such pension or benefit or any accumulated contributions due and owing from the system to such special members are subject to claims of an alternate payee under a qualified domestic relations order. As used in this subsection, the terms "alternate payee" and "qualified domestic relations order" shall have the meaning ascribed to them in section 414(p) of the federal internal revenue code of 1986, as in effect on July 1, 2008. The provisions of this subsection shall apply to any qualified domestic relations order which is in effect on or after July 1, 1994.

(f) (1) Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, each participating employer, pursuant to the provisions of section 414(h)(2) of the federal internal revenue code of 1986, as in effect on July 1, 2008, shall pick up and pay the contributions which would otherwise be payable by members as prescribed in subsection (b) commencing with the third quarter of 1984. The contributions so picked up shall be treated as employer contributions for purposes of determining the amounts of federal income taxes to withhold from the member's compensation.

(2) Member contributions picked up by the employer shall be paid from the same source of funds used for the payment of compensation to a member. A deduction shall be made from each member's compensation equal to the amount of the member's contributions picked up by the employer, provided that such deduction shall not reduce the member's compensation for purposes of computing benefits under K.S.A. 12-5001 to 12-5007, inclusive, and amendments thereto.

(3) Member contributions picked up by the employer shall be remitted quarterly, or as the board may otherwise provide, to the executive secretary for credit to the Kansas public employees retirement fund. Such contributions shall be credited to a separate account within the member's individual account so that amounts contributed by the member commencing with the third quarter of 1984 may be distinguished from the member contributions picked up by the employer. Interest shall be added annually to members' individual accounts.

History: L. 1976, ch. 348, § 5; L. 1981, ch. 77, § 1; L. 1982, ch. 152, § 19; L. 1984, ch. 289, § 1; L. 1990, ch. 282, § 1; L. 1991, ch. 238, § 1; L. 1992, ch. 321, § 25; L. 1994, ch. 231, § 2; L. 1998, ch. 64, § 2; L. 2008, ch. 113, § 1; L. 2011, ch. 26, § 37; L. 2012, ch. 162, § 26; May 31.



12-5006 Rate of employer contributions for members and special members of KP&F system under 12-5003, 12-5005 or 74-4955.

12-5006. Rate of employer contributions for members and special members of KP&F system under 12-5003, 12-5005 or 74-4955. (a)  Employer contributions for active members of local police or fire pension plans who become members of the Kansas police or firemen's retirement system under K.S.A. 12-5003 or 74-4955 and for active members of such plans who become special members of said system under K.S.A. 12-5005, shall be determined, certified, appropriated and paid to said system as provided in K.S.A. 74-4967, except that in determining the employer's prior service contribution the board, upon the recommendation of the actuary, shall include an amount to cover all liabilities (1) which shall have accrued at the time of entry into said system relating to members who become members under K.S.A. 12-5003 or 74-4955, and (2) which will be incurred relating to all special members who become special members under K.S.A. 12-5005. The foregoing liabilities of the employer shall be added to any accrued liability under the Kansas police and firemen's retirement system as the same may exist on the day immediately preceding the entry date of the employer for purposes of all such members and special members, and shall be amortized over the balance of the period heretofore established to amortize such employer accrued liability of the employer. The actuary may recommend and the board may approve a plan of paying the employer's total obligation by an annual level amount necessary to maintain the actuarial reserve integrity of the Kansas public employees retirement fund, or by an annual rate of employer contribution, or by a combination of both.

(b) The employer rate of contribution for each such employer shall apply to the amount of compensation on which members who become members under K.S.A. 12-5003 or 74-4955 and on which special members who become special members under subsection (a) of K.S.A. 12-5005 contribute. During the first fiscal year after entry date of the employer for purposes of all such members and special members, the rate shall be the same as heretofore certified by the board for any such employer who was affiliated with the Kansas police and firemen's retirement system prior to July 1, 1976, for such period.

History: L. 1976, ch. 348, § 6; July 1.



12-5007 Administration of local police and firemen's retirement system by KPERS board.

12-5007. Administration of local police and firemen's retirement system by KPERS board. The provisions of K.S.A. 12-5001 through 12-5006, and amendments thereto, shall be administered by the board of trustees of the Kansas public employees retirement system. The provisions of K.S.A. 2001 Supp. 74-49,123, and amendments thereto, shall apply to the administration of the provisions of K.S.A. 12-5001 through 12-5006, and amendments thereto.

History: L. 1976, ch. 348, § 7; L. 1998, ch. 64, § 3; July 1.



12-5008 Option of certain members of local police or fire pension plans for KP&F system membership.

12-5008. Option of certain members of local police or fire pension plans for KP&F system membership. (a)  Each active or inactive vested member of a local police or fire pension plan, which is maintained and funded by a city which has affiliated prior to the effective date of this act with the Kansas police and firemen's retirement system with regard to all active members and retired members of such plan as provided in K.S.A. 74-4954, and amendments thereto, who elected not to become a member of the system prior to the effective date of this act, may become a member of the system by filing a written statement of election to become a member of the system with the board of trustees on or after July 1, 1994, but not later than December 31, 1994. As a part of such written statement of election, such active member shall elect whether to be covered by the provisions of K.S.A. 74-4957a, 74-4958a, 74-4960a, 74-4963a and 74-4964a, and amendments thereto or not to be covered by such provisions. Each election as provided by this section shall be effective on the first day of the first payroll period of the calendar quarter coinciding with or following the date of such filing. Failure to file such written statement of election shall be presumed to be an election not to become a member of the system. Such election, whether to become a member or not to become a member as provided in this section, shall be irrevocable.

(b) Except as otherwise provided in this act, any active member of a local police or fire pension plan who elects to become a member of the Kansas police and firemen's retirement system as provided in this section, shall be subject to the provisions of K.S.A. 12-5001 et seq. and 74-4951 et seq. ,and amendments thereto.

(c) For any such active member who elects to become a member of the Kansas police and firemen's retirement system as provided in this section, the term "final average salary" means average highest annual compensation paid to such member for service as a policeman or fireman for any three of the five years immediately preceding retirement or termination of service, notwithstanding the definition of such term in K.S.A. 74-4952, and amendments thereto. For purposes of this section, compensation includes any amount of compensation for accumulated sick leave or vacation or annual leave paid to such member. The date that such active member who elects to become a member of the system as provided in this section is first hired as an employee shall mean the date that such active member became a member of the system as provided in this act.

(d) Any benefits which first become payable on or after the effective date of this act for any such active member who elects to become a member of the Kansas police and firemen's retirement system as provided in this section, shall be reduced by an amount equal to the value of the difference between contributions actually made by such active member and contributions which would have been made had such member always been a member of the Kansas police and firemen's retirement system. The amount of reduction shall be made by the board upon the advice of the actuary at the time benefits become payable and shall continue until benefits are no longer payable. Should such a member repay in a lump sum prior to or on such member's date of retirement an amount equal to the difference between contributions actually made by the member and contributions which would have been made had such member always been a member of the Kansas police and firemen's retirement system, there shall be no reduction as provided in this section. Such member shall pay the actual amount plus interest at a rate specified by the board of trustees.

(e) Except as otherwise provided, the terms used in this act:

(1) "Policeman" means an employee of a city who is assigned to the police department of the city, who is engaged in law enforcement and maintenance of order, who has been specifically designated, appointed, commissioned or styled as a policeman by the governing body or city manager of the city, and whose employment as a policeman is not seasonal or temporary and requires at least 1,000 hours of work per year.

(2) "Fireman" means an employee of a city who is assigned to the fire department of the city, who is engaged in the fighting and extinguishing of fires and the protection of life and property therefrom, who has been specifically designated, appointed, commissioned or styled as a fireman by the governing body or city manager of the city, and whose employment as a fireman is not seasonal or temporary and requires at least 1,000 hours of work per year.

(3) "Local police or fire pension plan" means any pension plan, system or fund which covers the policemen of a city or the firemen of a city, or both, and which was established by and is maintained and funded by such city under:

(A) K.S.A. 13-14a01 to 13-14a14, inclusive, and amendments thereto; or

(B) any part of K.S.A. 13-14a01 to 13-14a14, inclusive, and amendments thereto, and one or more charter ordinances adopted by such city under section 5 of article 12 of the Kansas constitution; or

(C) K.S.A. 14-10a01 to 14-10a15, inclusive, and amendments thereto; or

(D) any part of K.S.A. 14-10a01 to 14-10a15, inclusive, and amendments thereto, and one or more charter ordinances adopted by such city under section 5 of article 12 of the Kansas constitution; or

(E) one or more charter ordinances adopted by such city under section 5 of article 12 of the Kansas constitution.

(4) "Active member" means a person who is in active employment with a city as a policeman or fireman and who is covered by a local police or fire pension plan which is maintained and funded by such city.

(f) The provisions of this section shall take effect on and after July 1, 1994.

History: L. 1994, ch. 293, § 37; May 5.



12-5040 Group health care benefits plan; availability for retirants; coverage, end; eligibility; cost of coverage; definitions.

12-5040. Group health care benefits plan; availability for retirants; coverage, end; eligibility; cost of coverage; definitions. (a) Each local government which provides an employer-sponsored group health care benefits plan for the employees of the local government shall make coverage under such group health care benefits program available to retired former employees and their dependents, upon written application filed with the clerk or secretary thereof within 30 days following retirement of the employee, as provided by this section. Coverage under the employee group health care benefits plan may cease to be made available upon (1) the retired employee attaining age 65, (2) the retired employee failing to make required premium payments on a timely basis, or (3) the retired employee becoming covered or becoming eligible to be covered under a plan of another employer.

(b) Each such local government shall make such coverage available to all persons who were employed by the local government for not less than 10 years and who retired from such employment after December 31, 1988, and may make such coverage available to other retired employees and their dependents. Each such retired employee who elects to continue such coverage may be required to contribute to the employee group health benefits plan, including the administrative costs thereof, but such contribution shall not exceed 125% of the premium cost for other similarly situated employees. The local government may pay for all or part of the cost of continuing the employee group health care benefits plan coverage for such retired former employees and their dependents.

(c) As used in this section, "local government" means any county, city, township, special district, unified school district or any instrumentality of any one or several of such governmental entities; and "retired" means any employee who has terminated employment and is receiving a retirement or disability benefit for service with the local government from which they terminated employment.

History: L. 1988, ch. 302, § 18; July 1.






Article 52 LOCAL RESIDENTIAL HOUSING

12-5219 Title of act.

12-5219. Title of act. This act may be referred to as the "local residential housing finance law."

History: L. 1982, ch. 60, § 1; April 22.



12-5220 Legislative findings; declaration of necessity.

12-5220. Legislative findings; declaration of necessity. It is hereby found and declared that there exists within the state of Kansas a serious shortage of decent, safe and sanitary housing which persons and families of low and moderate income can afford. It is hereby further declared that:

(a) Such shortage is injurious to the safety, health and welfare of the citizens and residents of this state;

(b) the cost of financing such additional housing is a major and substantial factor affecting the supply and availability of decent, safe and sanitary housing within the financial means of persons and families of low and moderate income;

(c) the shortage of such housing is not transitory and self-curing and the resources of private enterprise are not adequate to provide necessary additional decent, safe and sanitary housing which will be within the financial resources of persons and families of low and moderate income;

(d) the construction of additional residential housing is closely correlated with general economic activity and the availability of residential housing which persons of low and moderate income can afford will assist materially in promoting and maintaining full employment and promoting the economic development of the state of Kansas and of cities and counties within the state;

(e) it is necessary and in the best interests of the state and of the cities and counties in the state:  (1) To provide for and promote the public health, safety and welfare; (2) to encourage the expansion of industrial and commercial activities and the economic development of the state's cities and counties; and (3) to assist persons and families of low and moderate income in acquiring, owning and occupying decent, safe and sanitary housing which they can afford;

(f) an adequate supply of decent, safe and sanitary residential housing is essential to the promotion of increased productivity of the residents of the cities and counties of the state, for retaining existing industry and commercial activities near or within the cities and counties in the state, and for attracting additional industry and commercial activities to the cities and counties in the state, thereby enhancing the economic development of the state;

(g) in order to remedy the existing shortage of residential housing within the financial means of persons and families of low and moderate income and to realize the social, economic and other benefits which will result therefrom, it is necessary and desirable to provide for the implementation of public programs designed to provide alternative means of financing the acquisition, rehabilitation, improvement and purchase of safe, decent and sanitary housing by persons and families of low and moderate income;

(h) it is necessary and desirable that the state's cities and counties be authorized to issue revenue bonds to provide funds necessary, in whole or in part, to reduce the costs of financing the acquisition, rehabilitation, improvement and purchase of safe, decent and sanitary housing by persons and families of low and moderate income;

(i) the implementation of such programs and the issuance of revenue bonds pursuant to this act are in the public interest and constitute essential governmental functions of cities and counties of the state.

History: L. 1982, ch. 60, § 2; L. 1983, ch. 71, § 1; May 5.



12-5221 Definitions.

12-5221. Definitions. Whenever used in this act, the following words and terms shall have the following respective meanings unless different meanings clearly appear from the context:

(a) "Bonds" means any revenue bonds or notes authorized under this act and payable as provided hereunder.

(b) "City" means any city organized and existing under the laws of the state of Kansas.

(c) "Condominium" means any condominium as defined in K.S.A. 58-3102.

(d) "County" means any county in the state of Kansas.

(e) "Solar energy system" means any solar energy system as defined in subsection (a) of K.S.A. 79-32,169, and amendments thereto.

(f) "Governing body" means the city council or city commission of a city or the board of county commissioners of a county.

(g) "Home" (1) means (A) a one- to four-family residence;

(B) a condominium;

(C) a manufactured home, as defined by K.S.A. 58-4202, and amendments thereto; or

(D) a mobile home, as defined by K.S.A. 58-4202, and amendments thereto, having a permanent foundation which may not be removed intact from the land; and

(2) consists of the land and improvements thereon, located within a city or county and which is either owned and occupied or is owned and is to be occupied by the mortgagor, and in the case of a two- to four-family residence, one unit of the residence shall be either owned and occupied or is owned and is to be occupied by the mortgagor.

(h) "Home mortgage loan" means an interest-bearing loan to a mortgagor evidenced by a promissory note and secured by a mortgage, purchased or originated in accordance with this act: (1) Made for the purpose of acquiring a home; or (2) made for the purpose of acquiring and rehabilitating a home; or (3) made for the purpose of paying the costs of rehabilitating or improving a home. No city or county shall fix or establish any minimum home value for the purpose of limiting loan eligibility for a home mortgage loan under the provisions of this act.

(i) "Lender" means any lending institution participating in a residential housing finance plan as the originator of home mortgage loans or as a servicing agent for home mortgage loans.

(j) "Lending institution" means any bank, bank holding company, credit union, trust company, savings bank, national banking association, savings and loan association, building and loan association, mortgage banker or other financial institution which customarily provides service or otherwise aids in the financing of home mortgages, or any holding company for any of the foregoing.

(k) "Mortgagor" means any person of low and moderate income who has received or qualifies to receive a home mortgage loan on a home.

(l) "Ordinance" means an ordinance adopted and approved by the governing body of a city or a resolution adopted and approved by the board of county commissioners of a county.

(m) "Person" means a natural person or a trust for the benefit of a natural person.

(n) "Persons of low and moderate income" means a person or family, consisting of one or more persons all of whom occupy or will occupy the home, whose aggregate gross income including the gross income of any cosigner or guarantor of the promissory note made in connection with the making of a home mortgage loan shall not exceed a maximum amount to be established by the city or county subject to the limitations provided herein, and determined in accordance with appropriate criteria, rules and regulations, approved by the governing body of a city or county in connection with the implementation of a residential housing finance plan.

(o) "Residential housing finance plan" means a program implemented under this act by a city or county to assist persons of low and moderate income in acquiring safe, decent and sanitary housing which they can afford. Such plan shall include provisions allowing each lending institution with an office located within the limits of the issuing city or county, or any city or county signatory to a cooperative agreement, pursuant to K.S.A. 12-5231, and amendments thereto, an equal opportunity to participate in accordance with standards and requirements established by such city or county.

History: L. 1982, ch. 60, § 3; L. 1983, ch. 71, § 2; L. 1991, ch. 33, § 27; July 1.



12-5222 Powers of cities and counties.

12-5222. Powers of cities and counties. In addition to powers which a city or county may have, cities and counties shall have all powers necessary to accomplish the purposes of this act including, but not limited to, the following:

(a) To acquire, and to contract and enter into advance commitments to acquire, home mortgage loans owned by lending institutions at such prices and upon such other terms and conditions determined by such city or county or such other person as it may designate as its agent;

(b) to make and execute contracts with lending institutions for the origination and servicing of home mortgage loans on behalf of a city or county and to pay the reasonable value of services rendered in accordance with such contracts;

(c) to make loans to lenders to enable such lenders to make home mortgage loans in accordance with this act;

(d) to establish, by rules or regulations, by ordinances relating to any issuance of bonds or in any financing documents relating to such issuance, such standards and requirements applicable to the purchase of home mortgage loans or the origination of home mortgage loans or loans to lenders as such city or county deems necessary or desirable to effectuate the public purposes of this act;

(e) to issue its bonds to defray, in whole or in part: (1) The costs of acquiring or originating home mortgage loans or making loans to lenders in order to enable them to make home mortgage loans for homes to be occupied by mortgagors; (2) the costs of studies and surveys, insurance premiums, underwriting fees, legal, accounting and marketing services incurred in connection with the issuance and sale of such bonds, including amounts required to establish reasonably necessary bond and interest reserve accounts, and trustee, custodian and rating agency fees; and (3) such other costs as are reasonably related to the foregoing;

(f) to authorize the sale or other disposition of any home mortgage loan, in whole or in part, upon such terms, at such prices and times, and from time to time, as may be necessary to assure that the revenues and receipts to be derived with respect to the home mortgage loans, together with any insurance proceeds, funds held in reserve accounts and earnings thereon, shall produce and provide revenues and receipts at least sufficient to provide for the prompt payment of the principal of, redemption premiums, if any, and interest at maturity of all bonds issued pursuant to this act;

(g) to pledge any revenues and receipts to be received from or in connection with any home mortgage loans to the punctual payment of bonds authorized under this act, and the interest and redemption premiums, if any, thereon;

(h) to mortgage, pledge or grant security interests in any home mortgage loans, notes or other property in favor of the holder or holders of bonds issued therefor;

(i) to issue its bonds for the purpose of refunding one or more times, in whole or in part, bonds theretofore issued by such municipality pursuant to the constitution or laws of the state of Kansas to finance the origination or acquisition of mortgage loans for one to four family residences;

(j) to appoint or designate a bank or trust company either within or without the state to serve as trustee or custodian for the benefit of the bondholders and to delegate and assign thereto, insofar as it may lawfully do so, its rights, duties and responsibilities with respect to carrying out and enforcing the terms and provisions of its residential housing finance plan;

(k) to provide for and authorize the use and disposition of any funds remaining in the possession of the city or county, or trustee or custodian designated by such city or county, following payment and retirement of any bonds issued pursuant to this act; and

(l) to make and execute contracts and other instruments necessary or convenient to the exercise of any of the powers granted herein.

History: L. 1982, ch. 60, § 4; L. 1983, ch. 71, § 3; L. 1986, ch. 86, § 1; L. 1991, ch. 62, § 1; April 25.



12-5224 Bonds; adoption of ordinance; interest rate; terms and conditions.

12-5224. Bonds; adoption of ordinance; interest rate; terms and conditions. The exercise of any or all powers granted by this act shall be authorized and the bonds shall be authorized to be issued under this act for the purposes set forth in this act, by an ordinance or resolution adopted by the governing body of a city or county and shall take effect immediately upon adoption and publication once in the official newspaper of such city or county. Any such ordinance or resolution shall set forth a finding and declaration: (a) Of the public purpose therefor; and (b) that such ordinance or resolution is adopted pursuant to this act, which finding and declaration shall be conclusive evidence of the existence and sufficiency of the public purpose and of the power to carry out and give effect to such public purposes.

The bonds shall bear interest at such rate or rates, may be payable at such times, may be in one or more series, may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may be payable in such medium of payment at such place or places, may carry such registration privileges, may be subject to such terms of redemption at such premiums, may be executed in such manner, may contain such terms, covenants and conditions and may be in such form, either coupon or registered, as the governing body shall provide. The bonds may be sold at public or private sale, in such manner, at such prices and upon such terms as may be authorized by the governing body. Pending the preparation of definitive bonds, interim receipts or certificates in such form and with such provisions as may be authorized by the governing body, may be issued to the purchaser or purchasers of bonds sold pursuant to this act. The bonds and interim receipts or certificates shall be deemed to be securities and negotiable instruments within the meaning and for all purposes of the uniform commercial code.

History: L. 1982, ch. 60, § 6; L. 1983, ch. 71, § 4; May 5.



12-5225 Ordinance authorizing issuance of bonds; covenants.

12-5225. Ordinance authorizing issuance of bonds; covenants. Any ordinance authorizing the issuance of the bonds under this act may contain covenants regarding (a) the use and disposition of the revenues and receipts from any home mortgage loans for which the bonds are to be issued, including the creation and maintenance of such reasonable and adequate reserves as the governing body may determine; (b) the insurance to be carried on any home mortgage loan or bonds and the use and disposition of the proceeds of such insurance; (c) the appointment of one or more state or national banks or trust companies within or without the state, having the necessary trust powers, as trustee or custodian for the benefit of the bondholders, paying agent or bond registrar; (d) the investment of any funds held by such trustee or custodian; (e) the maximum interest rate payable on any home mortgage loan; and (f) the terms and conditions upon which the holders of the bonds or any portion thereof, or any trustees therefor, are entitled to the appointment of a receiver by a court of competent jurisdiction, and the terms and conditions may provide that the receiver may take possession of the home mortgage loans or any part thereof and maintain, sell or otherwise dispose of such home mortgage loans, prescribe other payments and collect, receive and apply all income and revenues thereafter derived therefrom. An ordinance authorizing the issuance of bonds under this act may provide that payment of the principal of and interest on any bonds issued under this act shall be secured by a mortgage, pledge, security interest, insurance agreement or indenture of trust of or with respect to such home mortgage loans and a lien upon the revenues and receipts derived therefrom or from any notes or other obligations of lending institutions, with respect to which the bonds are issued. Such mortgage, pledge, security interest, insurance agreement or indenture of trust may contain such covenants and agreements as may be necessary or appropriate to safeguard the interests of the holders of the bonds and shall be executed in the manner authorized by the ordinance authorizing the bonds. The provisions of this act and any such ordinance and any such mortgage, pledge, security interest, insurance agreement or indenture of trust shall constitute a contract with the holder or holders of the bonds and continue in effect until the principal of, the interest on, and the redemption premiums, if any, on the bonds have been fully paid or provision made for the payment thereof, and the duties of the city or county and its corporate authorities and officers under this act and any such ordinance and any such mortgage, pledge, security interest, insurance agreement or indenture of trust shall be enforceable as provided therein by any bondholder by mandamus, foreclosure of any such mortgage, pledge, security interest or indenture of trust or other appropriate suit, action or proceeding in any court of competent jurisdiction; provided the ordinance or any mortgage, pledge, security interest, insurance agreement or indenture of trust under which the bonds are issued may provide that all such remedies and rights to enforcement may be vested in a trustee, with full power of appointment, for the benefit of all the bondholders, which trustee shall be subject to the control of such number of holders or owners of any outstanding bonds as provided therein.

History: L. 1982, ch. 60, § 7; L. 1983, ch. 71, § 5; May 5.



12-5226 Bonds; signatures of officers; validity.

12-5226. Bonds; signatures of officers; validity. The bonds shall bear the manual or facsimile signatures of such officers of a city or county as may be designated in the ordinance authorizing such bonds and such signatures shall constitute the valid and binding signatures of such officers, notwithstanding that before the delivery thereof and payment therefor any or all of the persons whose signatures appear thereon have ceased to be officers of such city or county. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the home mortgage loans acquired or made from proceeds of the bonds. The ordinance authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this act, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.

History: L. 1982, ch. 60, § 8; April 22.



12-5227 Pledge of bonds.

12-5227. Pledge of bonds. Any pledge made to secure bonds shall be valid and binding from the time when the pledge is made. The revenues and receipts or property or interests in property pledged and thereafter received by a city or county, trustee or custodian shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against such city or county, trustee or custodian, irrespective of whether the parties have notice thereof. Neither the ordinance, nor any other instrument by which a pledge is created, need be recorded.

History: L. 1982, ch. 60, § 9; April 22.



12-5228 Payment of bonds; bonded debt limitations inapplicable.

12-5228. Payment of bonds; bonded debt limitations inapplicable. All bonds issued under and pursuant to this act shall be limited obligations of the city or county issuing the same, payable solely from the revenues and receipts derived from the home mortgage loans or from any notes or other obligations of persons with respect to which such bonds are issued and secured by a mortgage, pledge, security interest, insurance agreement or indenture of trust of or with respect to such home mortgage loans. No city or county shall have any right or authority to levy taxes to pay any of the principal of, redemption premium, if any, or interest on any bonds issued pursuant to this act or any judgment against a city or county on account thereof. No holder of any bonds issued under this act shall have the right to compel any exercise of the taxing power of a city or county to pay the bonds, the interest or redemption premium, if any, thereon, and the bonds shall not constitute an indebtedness of such city or county, or a loan of the faith and credit thereof, within the meaning of any constitutional or statutory provision, nor shall the bonds be construed to create any moral obligation on the part of such city or county to provide for the payment of such bonds. It shall be plainly stated on the face of each bond that it has been issued under the provisions of this act and that it does not constitute an indebtedness of the city or county, or a loan of the faith and credit thereof, within the meaning of any constitutional or statutory provisions. Bonds may be issued pursuant to this act without regard to any statutory limitations of bonded indebtedness and shall not be included in computing the total bonded indebtedness of any city or county within the meaning of other statutes limiting such bonded indebtedness.

History: L. 1982, ch. 60, § 10; April 22.



12-5229 Same; no personal liability.

12-5229. Same; no personal liability. Neither the members of the governing body of a city or county, nor any official or employee thereof, nor any person executing bonds issued under this act shall be liable personally for payment of the bonds or the interest or redemption premium, if any, thereon or be subject to any personal liability or accountability by reason of the issuance thereof.

History: L. 1982, ch. 60, § 11; April 22.



12-5230 Bonds tax exempt.

12-5230. Bonds tax exempt. Any bond issued under the provisions of this act, together with the interest thereon and income therefrom, shall be exempt from all taxes levied by the state of Kansas or any political or taxing subdivision thereof.

History: L. 1982, ch. 60, § 12; April 22.



12-5231 Interlocal cooperation; limitations.

12-5231. Interlocal cooperation; limitations. (a) One or more cities or one or more counties or cities and counties may join together or cooperate with one another in the exercise, either jointly or otherwise, of any one or more of the powers conferred upon cities and counties under this act. Such joint or cooperative action shall be taken only in accordance with and pursuant to a written agreement entered into between or among such cooperating cities or counties in such form approved by the governing bodies thereof.

(b) In no event, however, shall any county or counties engage in any act or exercise any of the authority or powers conferred by this act within, or with respect to any property located within, the corporate boundaries of any city in the absence of an agreement with such city.

History: L. 1982, ch. 60, § 13; L. 1983, ch. 71, § 6; May 5.



12-5232 Bonds as legal investments.

12-5232. Bonds as legal investments. Notwithstanding any other provision of law, bonds issued pursuant to this act shall be legal investments for all trust funds, insurance companies, savings and loan associations, investment companies and banks, both savings and commercial, and shall be legal investments for executors, administrators, trustees and all other fiduciaries. Such bonds shall be legal investments for state school funds and for any funds which may be invested in county, municipal or school district bonds, and such bonds shall be deemed to be securities which may properly and legally be deposited with, and received by, any state or municipal officer or by any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now, or may hereafter, be authorized by law, including deposits to secure public funds.

History: L. 1982, ch. 60, § 14; April 22.



12-5233 Powers of cities and counties; federally assisted housing.

12-5233. Powers of cities and counties; federally assisted housing. The powers conferred by this act are in addition and supplemental to, and the limitations imposed by this act shall not affect, the powers conferred upon municipalities under the provisions of the constitution or laws of the state of Kansas. Home mortgage loans may be acquired, purchased and financed, and bonds may be issued under this act for such purposes, notwithstanding that any other law may provide for the acquisition, purchase and financing of like home mortgage loans, or the issuance of bonds for like purposes, and such home mortgage loans may be made upon such terms and conditions and contain such provisions as the governing body of the city or county determines consistent with the provisions of this act notwithstanding and without regard to the requirements, restrictions, limitations or other provisions contained in any law or any other resolution. Nothing in this act shall be deemed or construed to prohibit the exercise of the powers conferred upon municipalities in connection with the financing of federally assisted housing for persons of low and moderate income.

History: L. 1982, ch. 60, § 15; L. 1983, ch. 71, § 7; May 5.



12-5234 Severability.

12-5234. Severability. The provisions of this act are severable and if any of its provisions, or any sentence, clause or paragraph, or the application thereof to any person or circumstance shall be held unconstitutional or invalid by any court of competent jurisdiction, the decision of such court shall not affect or impair any of the remaining provisions or the application thereof to persons or circumstances other than those as to which the same is held invalid.

History: L. 1982, ch. 60, § 16; April 22.



12-5235 Act liberally construed.

12-5235. Act liberally construed. This act is necessary for the health, welfare and safety of the state, its municipalities and its inhabitants; therefore, it shall be liberally construed to effect its purposes.

History: L. 1982, ch. 60, § 17; April 22.



12-5241 Citation of act.

12-5241. Citation of act. This act shall be known and may be cited as the Kansas rural housing incentive district act.

History: L. 1998, ch. 66, § 1; July 1.



12-5242 Rural housing incentives; definitions.

12-5242. Rural housing incentives; definitions. Except as otherwise provided, as used in K.S.A. 12-5241 through 12-5251 and K.S.A. 2015 Supp. 12-5252 through 12-5258, and amendments thereto, the following words and phrases shall have the following meanings unless a different meaning clearly appears from the context:

(a) "City" means any city incorporated in accordance with Kansas law with a population of less than 60,000 in a county with a population of less than 80,000, as certified to the secretary of state by the director of the division of the budget on the previous July 1 in accordance with K.S.A 11-201, and amendments thereto.

(b) "City housing authority" means any agency of a city created pursuant to the municipal housing law, K.S.A. 17-2337 et seq., and amendments thereto.

(c) "Corporation" means the Kansas housing resources corporation.

(d) "County" means any county organized in accordance with K.S.A. 18-101 et seq., and amendments thereto, with a population of less than 60,000, as certified to the secretary of state by the director of the division of the budget on the previous July 1st in accordance with K.S.A 11-201, and amendments thereto.

(e) "Developer" means the person, firm or corporation responsible under an agreement with the governing body to develop housing or related public facilities in a district.

(f) "District" means a rural housing incentive district established in accordance with this act.

(g) "Governing body" means the board of county commissioners of any county or the mayor and council, mayor and commissioners or board of commissioners, as the laws affecting the organization and status of cities affected may provide.

(h) "Housing development activities" means the construction or rehabilitation of infrastructure necessary to support construction of new residential dwellings and the actual construction of such residential dwellings, if such construction is conducted by a city housing authority.

(i) "Secretary" means the secretary of commerce of the state of Kansas.

(j) "Real property taxes" means and includes all taxes levied on an ad valorem basis upon land and improvements thereon.

(k) "Taxing subdivision" means the county, the city, the unified school district, and any other taxing subdivision levying real property taxes, the territory or jurisdiction of which includes any currently existing or subsequently created rural housing incentive district.

History: L. 1998, ch. 66, § 2; L. 2003, ch. 154, § 7; L. 2008, ch. 92, § 1; L. 2009, ch. 143, § 5; July 1.

Revisor's Note:

Section was amended three times in the 2008 session, see also 12-5242a and 12-5242b.



12-5243 Same; purpose of act.

12-5243. Same; purpose of act. It is hereby declared to be the purpose of this act to encourage the development and renovation of housing in the rural cities and counties of Kansas by authorizing cities and counties to assist directly in the financing of public improvements that will support such housing in rural areas of Kansas which experience a shortage of housing.

History: L. 1998, ch. 66, § 3; July 1.



12-5244 Same; creation of incentive districts; resolution of required findings; review by secretary of commerce and housing.

12-5244. Same; creation of incentive districts; resolution of required findings; review by secretary of commerce and housing. (a) The governing body of any city or county is hereby authorized to designate rural housing incentive districts within such city or county. Any city governing body may designate one or more such districts in such city, and any county governing body may designate one or more such districts in any part of the unincorporated territory of such county.  Prior to making such a designation, the governing body shall conduct a housing needs analysis to determine what, if any, housing needs exist within its community. After conducting the analysis, the governing body shall adopt a resolution containing a legal description of the proposed district, a map depicting the existing parcels of real estate in the proposed district, and a statement of the following findings and determinations:

(1) There is a shortage of quality housing of various price ranges in the city or county despite the best efforts of public and private housing developers;

(2) The shortage of quality housing can be expected to persist and that additional financial incentives are necessary in order to encourage the private sector to construct or renovate housing in such city or county;

(3) The shortage of quality housing is a substantial deterrent to the future economic growth and development of such city or county; and

(4) The future economic well-being of the city or county depends on the governing body providing additional incentives for the construction or renovation of quality housing in such city or county.

(b) The resolution containing the findings contained in subsection (a) shall be published at least once in the official newspaper of the city or county.

(c) Upon publication of the resolution as provided in subsection (b), the governing body shall send a certified copy of the resolution to the secretary, requesting that the secretary review the resolution and advise the governing body whether the secretary agrees with the findings contained therein. If the secretary advises the governing body in writing that the secretary agrees with each of the findings of the governing body, the governing body may proceed to establish the district as set forth in this act. If the secretary fails to agree with the findings, the secretary shall advise the governing body in writing of the specific reasons therefor.

History: L. 1998, ch. 66, § 4; July 1.



12-5245 Same; adoption of development or redevelopment plan; contents; hearing, notice.

12-5245. Same; adoption of development or redevelopment plan; contents; hearing, notice. (a) Upon receipt of the approval of the secretary as provided in subsection (c) of K.S.A. 12-5244, the governing body may proceed with the establishment of the district. Before doing so, the governing body shall adopt a plan for the development or redevelopment of housing and public facilities in the proposed district. Such plan may include plans for one or more projects, and the length of any individual project shall not exceed 15 years. The plan shall include, but not be limited to, the following:

(1) The legal description and map required by subsection (a) of K.S.A. 12-5244.

(2) The existing assessed valuation of the real estate in the proposed district, listing the land and improvement values separately;

(3) A list of the names and addresses of the owners of record of all real estate parcels within the proposed district;

(4) A description of the housing and public facilities project or projects that are proposed to be constructed or improved in the proposed district, and the location thereof;

(5) A listing of the names, addresses and specific interests in real estate in the proposed district of the developers responsible for development of the housing and public facilities in the proposed district;

(6) The contractual assurances, if any, the governing body has received from such developer or developers, guaranteeing the financial feasibility of specific housing tax incentive projects in the proposed district;

(7) A comprehensive analysis of the feasibility of providing housing tax incentives in the district as provided in this act, which shows the public benefits derived from such district will exceed the costs and that the income therefrom, together with other sources of funding, will be sufficient to pay for the public improvements that may be undertaken in such district. If other sources of public or private funds are to be used to finance the improvements, they shall be identified in the analysis.

(b) Prior to the adoption of the plan and designation of the district, the governing body shall adopt a resolution stating that the governing body is considering such action. The resolution shall provide notice that a public hearing will [be] held to consider the adoption of the plan and the designation of the district and contain the following elements:

(1) The date, hour and place of the public hearing;

(2) The contents of paragraphs (1) through (4) in subsection (a) of this section;

(3) A summary of the contractual assurances by the developer and comprehensive feasibility analysis; and

(4) A statement that the plan is available for inspection at the office of the clerk of the city or county at normal business hours;

(5) A statement inviting members of the public to review the plan and attend the public hearing on the date announced in the resolution;

(c) The date fixed for the public hearing shall be not less than 30 nor more than 70 days following the date of the adoption of the resolution. The resolution shall be published at least once in the official newspaper of the city or county, with the final publication being not less than one week or more than two weeks preceding the date fixed for the public hearing.

(d) A certified copy of the resolution shall be delivered to the planning commission of the city or county and the board of education of any school district levying taxes on property within the proposed district. If the resolution is adopted by a city governing body, a certified copy also shall be delivered to the board of county commissioners of the county. If the resolution is adopted by a county governing body, it also shall be delivered to the governing body of any city located within three miles of such proposed district.

History: L. 1998, ch. 66, § 5; July 1.



12-5246 Same; nullification of plan, when.

12-5246. Same; nullification of plan, when. (a) At the public hearing, a representative of the city or county shall present the proposed plan for the development or renovation of housing in the proposed district. Each project proposed for the district shall be identified and explained. At the hearing the developer or developers that have contracted with the city to undertake such project shall be identified and present in person or through such developer's representative. Following the presentation, all interested persons shall be given an opportunity to be heard. The governing body for good cause shown may recess such hearing to a time and date certain, which shall be fixed in the presence of persons in attendance at the hearing.

(b) Upon the conclusion of the public hearing, the governing body may adopt the plan for the district and may establish the district by ordinance or, in the case of any county, by resolution. The boundaries of such district shall not include any area not designated in the notice required by K.S.A. 12-5245. Any addition of area to the district or any substantial change to the plan shall be subject to the same procedure for public notice and hearing as required for the initial establishment of the district.

(c) The ordinance or resolution establishing the district shall be null and void if, within 30 days following the conclusion of the hearing:

(1) The board of education levying taxes on such property determines by resolution that the proposed district will have an adverse effect on such school district;

(2) the governing body of any city located within three miles of [the] district proposed to be established by a county determines by ordinance that the proposed district will have an adverse effect on such city; or

(3) the board of county commissioners of the county in which a city governing body proposes to establish such a district determines by resolution that the proposed district will have an adverse effect on such county.

History: L. 1998, ch. 66, § 6; L. 2008, ch. 92, § 2; Apr. 24.



12-5247 Same; acquisition of property; sale or lease to developer; relocation assistance.

12-5247. Same; acquisition of property; sale or lease to developer; relocation assistance. (a) Any governing body which has established a rural housing incentive district as provided in this act may purchase or otherwise acquire real property; however, the property may not be acquired through the exercise of the power of eminent domain. Relocation assistance payments shall be provided by the city or county in accordance with the provisions of K.S.A. 12-1777, and amendments thereto, to any tenants required to be relocated as a result of the acquisition of such property for any project in the district.

(b) Any property acquired by a city or county under this act may be sold or leased to any developer, in accordance with the rural housing incentive plan and under such conditions as shall have been agreed to prior to the adoption of the plan. The city or county and the developer may agree to any additional terms and conditions, but if the developer requests to be released from any obligations agreed to and embodied in the plan, such release shall constitute a substantial change and subject to the requirements provided in subsection (b) of K.S.A. 12-5246.

History: L. 1998, ch. 66, § 7; July 1.



12-5248 Same; issuance of special obligation bonds; payment; procedure for issuance; tax exempt status; limitations.

12-5248. Same; issuance of special obligation bonds; payment; procedure for issuance; tax exempt status; limitations. (a) (1) Any city or county which has established a housing incentive district as provided in this act may issue special obligation bonds to finance the implementation of the plan adopted for the district by the governing body. Such special obligation bonds shall be made payable, both as to principal and interest:

(A) From property tax increments allocated to, and paid into a special fund of the city or county under the provisions of subsection (b) of K.S.A. 12-5250, and amendments thereto;

(B) from revenues of the city or county derived from or held in connection with the implementation of the project or projects in the district;

(C) from any private sources, contributions or other financial assistance from the state or federal government;

(D) from any financial sureties or other guarantees provided by the developer;

(E) from a pledge of any other lawfully available city or county revenue sources, including, but not limited to: (1) A portion of all increased franchise fees collected from utilities and other businesses using public rights-of-way within the district; or (2) a portion of the sales and use tax revenues received by the city or county and collected pursuant to K.S.A. 12-187, and amendments thereto; or

(F) by any combination of these methods.

The city or county may pledge such revenue to the repayment of such special obligations bonds prior to, simultaneously with, or subsequent to the issuance of such special obligation bonds.

(2) Bonds issued under this subsection shall not be general obligations of the city or county, not [nor] in any event shall they give rise to a charge against the general credit or taxing powers of the city or county, or be payable out of any funds or properties other than any of those set forth in this subsection. Such bonds shall so state on their face.

(3) The bonds issued under the provisions of this subsection shall be special obligations of the city or county and are declared to be negotiable instruments. The bonds shall be executed by the mayor and clerk of the city or, in the case of counties, by the chairman of the board of county commissioners and clerk of the county, and shall be sealed with the corporate seal of the city or the seal of the county. All details pertaining to the issuance of such special obligation bonds shall be determined by ordinance of the city or resolution of the county. All special obligation bonds issued pursuant to this act shall be exempt from all state taxes. The special obligation bonds shall contain none of the recitals set forth in K.S.A. 10-112, and amendments thereto. The special obligation bonds shall contain the following recitals, viz., the authority under which such special obligation bonds are issued, they are in conformity with the provisions, restrictions and limitations thereof, and that such special obligation bonds and the interest thereon are to be paid from the money and revenue received as provided in paragraph (1) of this subsection.

(4) The maximum maturity on bonds issued to finance projects pursuant to this act shall not exceed 15 years.

(5) Any city or county issuing special obligation bonds under the provisions of this act may refund all or part of such issue pursuant to the provisions of K.S.A. 10-116a, and amendments thereto.

(b) In the event the city or county shall default in the payment of any special obligation bonds as authorized pursuant to paragraph (1) of subsection (a) of this section, and amendments thereto, no public funds shall be used to pay the holders thereof except as otherwise specifically authorized in this act.

(c) Any and all terms, conditions, exclusions and limitations which are otherwise applicable to bonds issued by authority of K.S.A. 12-1774, shall also be applicable to bonds issued pursuant to this section.

History: L. 1998, ch. 66, § 8; L. 2010, ch. 44, § 11; July 1.



12-5249 Same; bond proceeds; limitations on use.

12-5249. Same; bond proceeds; limitations on use. (a) Any city or county which has established a rural housing incentive district may use the proceeds of special obligation bonds issued under K.S.A. 12-5248, and amendments thereto, or any uncommitted funds derived from those sources of revenue set forth in paragraph (1) of subsection (a) of K.S.A. 12-5248, to implement specific projects identified within the rural housing incentive district plan including, without limitation:

(1) Acquisition of property within the specific project area or areas as provided in K.S.A. 12-5247;

(2) payment of relocation assistance;

(3) site preparation;

(4) sanitary and storm sewers and lift stations;

(5) drainage conduits, channels and levees;

(6) street grading, paving, graveling, macadamizing, curbing, guttering and surfacing;

(7) street lighting fixtures, connection and facilities;

(8) underground gas, water, heating, and electrical services and connections located within the public right-of-way;

(9) sidewalks; and

(10) water mains and extensions.

(b) None of the proceeds from the sale of special obligation bonds issued under K.S.A. 12-5248 shall be used for the construction of buildings or other structures to be owned by or to be leased to any developer of a residential housing project within the district.

History: L. 1998, ch. 66, § 9; July 1.



12-5250 Same; taxation within district; collection and distribution.

12-5250. Same; taxation within district; collection and distribution. (a) All taxable tangible property located within a district established in accordance with this act shall be assessed and taxed for ad valorem tax purposes pursuant to law in the same manner that such property would be assessed and taxed if located outside such district, and all ad valorem taxes levied on such property shall be paid to and collected by the county treasurer in the same manner as other taxes are paid and collected. Except as otherwise provided in this section, the county treasurer shall distribute such taxes as may be collected in the same manner as if such property were located outside the district. Each district established under the provisions of this act shall constitute a separate taxing unit for the purpose of the computation and levy of taxes.

(b) Beginning with the first payment of taxes which are levied following the date of the approval of any district in accordance with this act, and amendments thereto, real property taxes received by the county treasurer resulting from taxes which are levied subject to the provisions of this act by and for the benefit of a taxing subdivision on property located within such district constituting a separate taxing unit under the provisions of this section, shall be divided as follows:

(1) From the taxes levied each year subject to the provisions of this act by or for each taxing subdivisions upon property located within a district constituting a separate taxing unit under the provisions of this act, the county treasurer first shall allocate and pay to each such taxing subdivision all of the real property taxes collected which are produced from that portion of the current assessed valuation of such real property located within such separate taxing unit which is equal to the total assessed value of such real property on the date of the establishment of the district.

(2) Any real property taxes produced from that portion of the current assessed valuation of real property within a district and constituting a separate taxing unit under the provisions of this section in excess of an amount equal to the total assessed value of such real property on the effective date of the establishment of the district shall be allocated and paid by the county treasurer to the treasurer as follows:

(A) In districts established by a city, the amount shall be paid to the treasurer of the city and deposited in a special fund of the city to pay the cost of housing projects in the district including the payment of principal of and interest on any special obligation bonds issued by such city to finance, in whole or in part, such housing project.

(B) In districts established by a county, the amount shall be deposited by the county treasurer in a special fund of the county to pay the cost of housing projects in the district including the payment of principal of and interest on any special obligation bonds issued by such county to finance, in whole or in part, such housing project. If such special obligation bonds and interest thereon have been paid before the completion of a project, the city or county may continue to use such moneys for any purpose authorized by this act until such time as the project is completed, but for not to exceed 15 years from the date of the establishment of the district. When such special obligation bonds and interest thereon have been paid and the project is completed, all moneys thereafter received from real property taxes within such district shall be allocated and paid to the respective taxing subdivisions in the same manner as are other ad valorem taxes.

(c) Notwithstanding any other provision of law, it is hereby stated that is an object of all ad valorem taxes levied by or for the benefit of any taxing subdivision on taxable tangible real property located within any district created pursuant to this act, that such taxes may be applied and allocated to and when collected paid into a special fund of a city or county pursuant to the procedures and limitations of this act to pay the cost of a project including principal of and interest on special obligation bonds issued by such city or county to finance, in whole or in part, such project.

History: L. 1998, ch. 66, § 10; July 1.



12-5251 Same; transmission of documents to taxing subdivision officials; certification of increased valuation.

12-5251. Same; transmission of documents to taxing subdivision officials; certification of increased valuation. (a) After the adoption by the governing body of a plan which contains the provisions required by K.S.A. 12-5251, the clerk of the city or county shall transmit a copy of the description of the land within the district, a copy of the ordinance or resolution adopting the plan and a map or plat indicating the boundaries of the district, to the clerk, appraiser and treasurer of the county in which the district is located and to the governing bodies of any taxing subdivision which levy taxes upon any property in the district. Such documents shall be transmitted as promptly as practicable following the adoption or modification of the plan, but in any event, on or before the January 1st next following the adoption or modification of the plan.

(b) The appraiser of any county in which a district is authorized by a city or county shall certify the amount of such increase in assessed valuation of real and personal property within the district to the county clerk on or before July 1 of each year.

History: L. 1998, ch. 66, § 11; July 1.

Revisor's Note:

Citation to 12-5251 should have been to 12-5245.



12-5252 Same; exemption from certain requirements for certain cities.

12-5252. Same; exemption from certain requirements for certain cities. (a) Any city that prior to July 1, 2013, is located, in whole or in part, within the boundaries of a county designated by the United States federal emergency management agency under major disaster declaration FEMA-1711-DR or FEMA-1699, as eligible to receive individual or public assistance from the United States federal government that desires to designate a rural housing incentive district pursuant to this act or such county shall be exempt from the provisions of subsection (c) of K.S.A. 12-5244, and amendments thereto, and may adopt a plan for a designated rural housing incentive district without the approval of the secretary and without conducting a public hearing on such proposed plan.

(b) For any city in a county declared by the governor to be a state of disaster after January 1, 2008, or such county if the governor finds that such disaster resulted in the destruction of a significant amount of residential housing in such city or county the governor may designate such city or county to exercise the exemption authorized by subsection (a) for a period of five years from the date of the declaration of a state of disaster.

(c) Nothing in this section shall be construed so as to exempt a city or county from any other requirement set forth in this act, or to limit any of the rights, duties and privileges of a city or county under any other provisions of this act.

History: L. 2008, ch. 92, § 3; Apr. 24.



12-5253 Same; housing development grant program, application, matching funds requirement.

12-5253. Same; housing development grant program, application, matching funds requirement. (a) The corporation is hereby authorized to develop a program of grants to cities or counties to carry out housing development activities in accordance with the provisions of this act. Cities or counties to be awarded grants pursuant to this act shall be selected by the corporation in accordance with rules and regulations adopted by the president of the corporation.

(b) A city or county shall submit a request for grant funds to the corporation in a form and manner prescribed by the corporation. Such request shall include a statement of such city's or county's proposed housing development activities, projected use of grant funds and any other information related to the grant required by the corporation.

(c) As part of any request for grant funds the requesting city or county shall certify to the corporation that the city or county will provide matching funds in an amount equal to at least 10% of the total amount of funds granted to the city or county by the corporation if the grant funds are to be used for construction or rehabilitation of infrastructure, and at least 50% of the total amount of funds granted if the grant funds are to be used by a city or county housing authority for purposes other than construction or rehabilitation of infrastructure, or in-kind labor and services with an equivalent value and that the city or county will comply with all other provisions of this act and abide by all federal, state and local laws.

(d) The president of the corporation shall adopt rules and regulations regarding the application procedure, grant periods, grant evaluation and reporting criteria, the filing of forms that support the request for grant awards, the method and manner of payment of grant funds to any city or county, and any other matter necessary to carry out the provisions of this act.

History: L. 2008, ch. 92, § 4; Apr. 24.



12-5254 Same; performance and evaluation reports, requirements; audits of certain financial transactions.

12-5254. Same; performance and evaluation reports, requirements; audits of certain financial transactions. (a) Each city or county shall submit to the corporation, at a time determined by the corporation, a performance and evaluation report concerning the use of grant funds made available under this act, together with an assessment by the city or county of the relationship of such use to the housing development activities identified in the city's or county's statement under subsection (b) of K.S.A. 2015 Supp. 12-5253, and amendments thereto. The city's or county's report shall indicate an evaluation of the housing development activities, the nature of and reasons for any changes in such activities and an evaluation of the use of the grant funds for such activities. The corporation shall, at least on an annual basis, make such reviews and audits as may be necessary or appropriate to determine:

(1) Whether the city or county has carried out its housing development activities in a timely manner;

(2) whether the city or county has carried out those activities and its certifications in accordance with the requirements of this act and all federal, state and local laws; and

(3) whether the city or county has a continuing capacity to carry out those activities in a timely manner.

(b) Insofar as they relate to grant funds provided under this act, the financial transactions of cities or counties may be audited under such rules and regulations as may be adopted by the corporation. The corporation shall report the final results of any audits conducted pursuant to this section to the state legislature, the governor and the secretary of revenue during the legislative session immediately following the audit.

History: L. 2008, ch. 92, § 5; Apr. 24.



12-5255 Same; use of grant proceeds, limitations.

12-5255. Same; use of grant proceeds, limitations. (a) The proceeds of any grant funds received pursuant to this act may only be used for expenditures incurred in carrying out housing development activities.

(b) No more than $25,000 shall be expended out of grant funds awarded pursuant to this act on the construction of a single-family residential dwelling by a city or county housing authority, excluding infrastructure costs.

History: L. 2008, ch. 92, § 6; Apr. 24.



12-5256 Same; disposition of moneys; state housing trust fund; transfers from the state economic development initiatives fund; purposes of loans or grants.

12-5256. Same; disposition of moneys; state housing trust fund; transfers from the state economic development initiatives fund; purposes of loans or grants. (a) All expenditures from the state housing trust fund made for the purposes of K.S.A. 2015 Supp. 12-5253 through 12-5255, and amendments thereto, shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the Kansas housing resources corporation.

(b) (1) On July 1, 2016, on July 1, 2017, and on July 1, 2018, the director of accounts and reports shall transfer $2,000,000 from the state economic development initiatives fund to the state housing trust fund established by K.S.A. 2015 Supp. 74-8959, and amendments thereto.

(2) Notwithstanding the provisions of K.S.A. 2015 Supp. 74-8959, and amendments thereto, to the contrary, during fiscal year 2016, fiscal year 2017, and fiscal year 2018, moneys in the state housing trust fund shall be used solely for the purpose of loans or grants to cities or counties for infrastructure or housing development in rural areas. During such fiscal years, on or before January 11, 2016, January 9, 2017, and January 8, 2018, the president of the Kansas housing resources corporation shall submit a report concerning the activities of the state housing trust fund to the house of representatives committee on appropriations and the senate committee on ways and means.

History: L. 2008, ch. 92, § 7; L. 2009, ch. 124, § 136; L. 2009, ch. 144, § 82; L. 2010, ch. 165, § 142; L. 2011, ch. 118, § 177; L. 2012, ch. 175, § 152; L. 2013, ch. 136, § 263; L. 2014, ch. 142, § 111; L. 2015, ch. 104, § 234; July 1.



12-5257 Same; definitions of the terms "city" and "county."

12-5257. Same; definitions of the terms "city" and "county." (a) For purposes of K.S.A. 2015 Supp. 12-5253 through 12-5257, and amendments thereto, the term "city" means any city that prior to July 1, 2010, is located, in whole or in part, within the boundaries of a county designated by the United States federal emergency management agency under major disaster declaration FEMA-1711-DR or FEMA-1699, as eligible to receive individual or public assistance from the United States federal government, or designated exempt by the governor pursuant to K.S.A. 2015 Supp. 12-5252, and amendments thereto. On or after July 1, 2010, "city" shall mean any city incorporated in accordance with Kansas law.

(b) For purposes of K.S.A. 2015 Supp. 12-5253 through 12-5257, and amendments thereto, the term "county" means any county that prior to July 1, 2010, is designated by the United States federal emergency management agency under major disaster declaration FEMA-1711-DR or FEMA-1699, as eligible to receive individual or public assistance from the United States federal government, or designated exempt by the governor pursuant to K.S.A. 2015 Supp. 12-5252, and amendments thereto. On or after July 1, 2010, "county" shall mean any county with a population of less than 60,000, as certified to the secretary of state by the director of the division of the budget on the previous July 1 in accordance with K.S.A. 11-201, and amendments thereto.

History: L. 2008, ch. 92, § 8; Apr. 24.



12-5258 Same; supplemental to rural housing incentive district act; expiration of act.

12-5258. Same; supplemental to rural housing incentive district act; expiration of act. (a) The provisions of K.S.A. 2015 Supp. 12-5252 through 12-5258 are hereby made a part of and supplemental to the Kansas rural housing incentive district act.

(b) The provisions of K.S.A. 2015 Supp. 12-5253 through 12-5258, and amendments thereto, shall expire on and after July 1, 2015.

History: L. 2008, ch. 92, § 9; Apr. 24.






Article 53 EMERGENCY TELEPHONE SERVICES

12-5327 Use of grant fund moneys; intended use plan.

12-5327. Use of grant fund moneys; intended use plan. (a) After providing for public comment and review each year, the secretary, in conjunction with the advisory board, shall prepare a plan identifying the intended uses of the moneys available in the fund. The intended use plan shall include, but not be limited to:

(1) The wireless enhanced 911 project priority list;

(2) a description of the short-term and long-term goals and objectives of the fund for the deployment of wireless enhanced 911;

(3) provisions addressing the needs of persons with communication disabilities;

(4) information on the projects to be financed, including a description thereof, the terms of grants to be provided and the municipalities receiving the grants; and

(5) the criteria and method established for the provision of grants to be made from the fund.

(b) Notwithstanding the provisions of subsection (a), moneys in the fund shall be used to pay any expenses authorized by this act incurred by the 911 coordinating council in effectuating the provisions of this act.

History: L. 2004, ch. 72, § 7; L. 2011, ch. 84, § 20; May 26.



12-5338 Abolition of grant program; amount of land-line tax and local fee; use.

12-5338. Abolition of grant program; amount of land-line tax and local fee; use. On January 1, 2012, the wireless enhanced 911 grant fee shall be discontinued, the advisory board shall be abolished, any unobligated balance of the wireless enhanced 911 grant fund shall be distributed pursuant to subsection (a) of K.S.A. 2015 Supp. 12-5368, and amendments thereto, and the fund shall be abolished.

History: L. 2004, ch. 72, § 18; L. 2010, ch. 148, § 5; L. 2011, ch. 84, § 21; May 26.



12-5361 Discontinuance of grant fee; amount of land-line tax and local fee; use.

12-5361. Discontinuance of grant fee; amount of land-line tax and local fee; use. On January 1, 2012, the VoIP enhanced 911 grant fee shall be discontinued.

History: L. 2006, ch. 101, § 10; L. 2010, ch. 148, § 6; L. 2011, ch. 84, § 22; May 26.



12-5362 Kansas 911 Act.

12-5362. Kansas 911 Act. K.S.A. 2015 Supp. 12-5362 through 12-5381, and amendments thereto, shall be known and may be cited as the Kansas 911 act.

History: L. 2011, ch. 84, § 1; May 26.



12-5363 Definitions.

12-5363. Definitions. As used in the Kansas 911 act:

(a) ''Consumer'' means a person who purchases prepaid wireless service in a retail transaction.

(b) ''Department'' means the Kansas department of revenue.

(c) ''Enhanced 911 service'' or "E-911 service" means an emergency telephone service that generally may provide, but is not limited to, selective routing, automatic number identification and automatic location identification features.

(d) ''Exchange telecommunications service'' means the service that provides local telecommunications exchange access to a service user.

(e) "Governing body" means the board of county commissioners of a county or the governing body of a city.

(f) "Local collection point administrator" or "LCPA" means, on the effective date of this act, the statewide association of cities established by K.S.A. 12-1610e, and amendments thereto, and the statewide association of counties established by K.S.A. 19-2690, and amendments thereto. After January 1, 2012, "local collection point administrator" means the person designated by the 911 coordinating council to serve as the local collection point administrator to collect and distribute 911 fees and 911 state grant fund moneys.

(g) "Multi-line telephone system" means a system comprised of common control units, telephones and control hardware and software providing local telephone service to multiple end-use customers that may include VoIP service and network and premises based systems such as centrex, private branch exchange and hybrid key telephone systems.

(h) ''Next generation 911'' means 911 service that enables PSAPs to receive Enhanced 911 service calls and emergency calls from Internet Protocol (IP) based technologies and applications that may include text messaging, image, video and data information from callers.

(i) ''Person'' means any individual, firm, partnership, copartnership, joint venture, association, cooperative organization, corporation, municipal or private, and whether organized for profit or not, state, county, political subdivision, state department, commission, board, bureau or fraternal organization, nonprofit organization, estate, trust, business or common law trust, receiver, assignee for the benefit of creditors, trustee or trustee in bankruptcy or any other legal entity.

(j) ''Prepaid wireless service'' means a wireless telecommunications service that allows a caller to dial 911 to access the 911 system, which service must be paid for in advance and is sold in predetermined units or dollars of which the number declines with use in a known amount.

(k) ''Place of primary use'' has the meaning provided in the mobile telecommunications act as defined by 4 U.S.C. § 116 et seq., as in effect on the effective date of this act.

(l) ''Provider'' means any person providing exchange telecommunications service, wireless telecommunications service, VoIP service or other service capable of contacting a PSAP. A provider may also be a 911 system operator.

(m) ''PSAP'' means a public safety answering point operated by a city or county.

(n) ''Retail transaction'' means the purchase of prepaid wireless service from a seller for any purpose other than resale, not including the use, storage or consumption of such services.

(o) ''Seller'' means a person who sells prepaid wireless service to another person.

(p) ''Service user'' means any person who is provided exchange telecommunications service, wireless telecommunications service, VoIP service, prepaid wireless service or any other service capable of contacting a PSAP.

(q) ''Subscriber account'' means the 10-digit access number assigned to a service user by a provider for the purpose of billing a service user up to the maximum capacity of the simultaneous outbound calling capability of a multi-line telephone system or equivalent service.

(r) ''Subscriber radio equipment'' means mobile and portable radio equipment installed in vehicles or carried by persons for voice communication with a radio system.

(s) ''VoIP service'' means voice over internet protocol.

(t) ''Wireless telecommunications service'' means commercial mobile radio service as defined by 47 C.F.R. § 20.3 as in effect on the effective date of this act.

(u) "911 call" means any electronic request for emergency response, presented by means of wireline, wireless, VoIP or telecommunications device for the deaf (TDD) technology, text message or any other technology by which a service user initiates an immediate information interchange or conversation with a PSAP.

(v) "911 system operator" means any entity that accepts 911 calls from providers, processes those calls and presents those calls to the appropriate PSAP. A "911 system operator" may also be a provider.

History: L. 2011, ch. 84, § 2; L. 2012, ch. 21, § 1; L. 2014, ch. 6, § 1; July 1.



12-5364 911 coordinating council.

12-5364. 911 coordinating council. (a) (1) There is hereby created the 911 coordinating council which shall monitor the delivery of 911 services, develop strategies for future enhancements to the 911 system and distribute available grant funds to PSAPs. In as much as possible, the council shall include individuals with technical expertise regarding 911 systems, internet technology and GIS technology.

(2) The 911 coordinating council shall consist of 13 voting members to be appointed by the governor: Two members representing information technology personnel from government units; one member representing the Kansas sheriff's association; one member representing the Kansas association of chiefs of police; one member representing a fire chief; one member recommended by the adjutant general; one member recommended by the Kansas emergency medical services board; one member recommended by the Kansas commission for the deaf and hard of hearing; two members representing PSAPs located in counties with less than 75,000 in population; two members representing PSAPs located in counties with greater than 75,000 in population; and one member representing PSAPs without regard to size. At least two of the members representing PSAPs shall be administrators of a PSAP or have extensive prior 911 experience in Kansas.

(3) Other voting members of the 911 coordinating council shall include: One member of the Kansas house of representatives as appointed by the speaker of the house; one member of the Kansas house of representatives as appointed by the minority leader of the house; one member of the Kansas senate as appointed by the senate president; and one member of the Kansas senate as appointed by the senate minority leader.

(4) The 911 coordinating council shall also include nonvoting members to be appointed by the governor: One member representing rural telecommunications companies recommended by the Kansas rural independent telephone companies; one member representing incumbent local exchange carriers with over 50,000 access lines; one member representing large wireless providers; one member representing VoIP providers; one member recommended by the league of Kansas municipalities; one member recommended by the Kansas association of counties; one member recommended by the Kansas geographic information systems policy board; one member recommended by the Kansas office of information technology services; and one member, a Kansas resident, recommended by the Mid-America regional council.

(b) (1) Except as provided in subsection (b)(2) and (b)(3), the terms of office for voting members of the 911 coordinating council shall commence on the effective date of this act and shall be subject to reappointment every three years. No voting member shall serve longer than two successive three-year terms. A voting member appointed as a replacement for another voting member may finish the term of the predecessor and may serve two additional successive three-year terms.

(2) The following members, whose terms began on the effective date of this act, shall serve initial terms as follows:

(A) One member representing information technology personnel from government units, one member recommended by the adjutant general, one member representing PSAPs located in counties with less than 75,000 in population and one member representing PSAPs located in counties with greater than 75,000 in population shall serve a term of two years;

(B) one member representing information technology personnel from government units, one member recommended by the Kansas emergency medical services board, one member representing PSAPs located in counties with less than 75,000 in population and one member representing PSAPs without regard to size shall serve a term of three years; and

(C) one member representing a fire chief, one member recommended by the Kansas commission for the deaf and hard of hearing, one member representing the Kansas association of chiefs of police and one member representing PSAPs located in counties with greater than 75,000 in population shall serve a term of four years.

(3) The initial term for one member representing the Kansas sheriff's association shall begin on July 1, 2014, and be for a period of three years.

(4) The terms of members specified in this subsection shall expire on June 30 in the last year of such member's term.

(c) (1) The governor shall select the chair of the 911 coordinating council, who shall serve at the pleasure of the governor and have extensive prior 911 experience in Kansas.

(2) The chair shall serve as the coordinator of E-911 services and next generation 911 services in the state, implement statewide 911 planning, have the authority to sign all certifications required under 47 C.F.R. part 400 and administer the 911 federal grant fund and 911 state maintenance fund. The chair shall serve subject to the direction of the council and ensure that policies adopted by the council are carried out. The chair shall serve as the liaison between the council and the LCPA. The chair shall preside over all meetings of the council and assist the council in effectuating the provisions of this act.

(d) The 911 coordinating council, by an affirmative vote of nine voting members, shall select the local collection point administrator, pursuant to K.S.A. 2015 Supp. 12-5367, and amendments thereto, to collect 911 fees and to distribute such fees to PSAPs and to distribute 911 state grant fund moneys as directed by the council. The council shall adopt rules and regulations for the terms of the contract with the LCPA. All contract terms and conditions shall satisfy all contract requirements as established by the secretary of administration. The council shall determine the compensation of the LCPA who shall provide the council with any staffing necessary in carrying out the business of the council or effectuating the provisions of this act. The moneys used to reimburse these expenses shall be paid from the 911 state grant fund, pursuant to subsection (i).

(e) The 911 coordinating council is hereby authorized to adopt rules and regulations necessary to effectuate the provisions of this act, including, but not limited to, creating a uniform reporting form designating how moneys, including 911 fees, have been spent by the PSAPs, requiring service providers to notify the council pursuant to subsection (j), setting standards for coordinating and purchasing equipment, recommending standards for training of PSAP personnel and assessing civil penalties. The chair of the council shall work with the council to develop rules and regulations necessary for the distribution of moneys in the 911 federal grant fund. The council shall work with the chair to carry out the provisions of this act. Rules and regulations necessary to begin administration of this act shall be adopted by December 31, 2011.

(f) The council may, pursuant to rules and regulations, raise or lower the 911 fee upon a finding based on information submitted on the uniform reporting forms, that moneys generated by such fee are in excess of or below the costs required to operate PSAPs in the state. The council shall not set the 911 fee above $.60.

(g) The council may appoint subcommittees as necessary to administer grants, oversee collection and distribution of moneys by the LCPA, develop technology standards, develop training recommendations and other issues as deemed necessary by the council. Subcommittees, if appointed, shall include members of the council and other persons as needed.

(h) The council may reimburse independent contractors or state agencies for expenses incurred in carrying out the business of the council, including salaries, that are directly attributable to effectuating the provisions of this act. The moneys used to reimburse these expenses shall be paid from the 911 state grant fund, pursuant to subsection (i).

(i) All expenses related to the council shall be paid from the 911 state grant fund. No more than 2.5% of the total receipts from providers and the department received by the LCPA shall be used to pay for such expenses. Members of the council and other persons appointed to subcommittees by the council may receive reimbursement for meals and travel expenses, but shall serve without other compensation with the exception of legislative members.

(j) Every provider shall submit contact information for the provider to the council prior to January 1, 2012. Any provider that has not previously provided wireless telecommunications service in this state shall submit contact information for the provider to the council within three months of first offering wireless telecommunications services in this state.

(k) Each PSAP shall file with the council, by March 1, 2012, and every March 1 thereafter, a report demonstrating how such PSAP has spent the moneys earned from the 911 fee during the preceding calendar year. The council shall designate the content and form of such report.

(l) The council, upon a finding that a provider has violated any provision of this act, may impose a civil penalty. No civil penalty shall be imposed pursuant to this section except upon the written order of the council. Such order shall state the violation, the penalty to be imposed and the right of such person to appeal to a hearing before the council. Any such person may, within 15 days after service of the order, make a written request to the council for a hearing thereon. Hearings under this subsection shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(m) Any action of the council pursuant to subsection (l) is subject to review in accordance with the Kansas judicial review act.

(n) Any civil penalty recovered pursuant to this section shall be transferred to the LCPA for deposit in the 911 state grant fund.

(o) As long as the provider is working in good faith to comply with the provisions of this act, no civil penalty shall be imposed prior to January 1, 2013.

(p) The 911 coordinating council shall make an annual report, to include a detailed description of all expenditures made from 911 fees received by the PSAPs, to the house committee on utilities and telecommunications and the senate committee on utilities.

History: L. 2011, ch. 84, § 3; L. 2012, ch. 21, § 2; L. 2014, ch. 6, § 2; July 1.



12-5365 911 federal grant fund.

12-5365. 911 federal grant fund. (a) There is hereby established in the state treasury the 911 federal grant fund.

(b) The chair of the 911 coordinating council shall serve as the administrator of the 911 federal grant fund and shall distribute grants in accordance with the recommendations of the 911 coordinating council. Subject to the conditions and in accordance with the requirements of this act and 47 C.F.R. part 400, the chair is authorized to perform such acts necessary for the effectuation of this act.

(c) Moneys received by the state from the federal government for the purposes of the fund shall be credited to the fund.

(d) Subject to the conditions and in accordance with the requirements of this act and 47 C.F.R. part 400, moneys credited to the fund shall be used only:

(1) To pay all expenses incurred in the administration of the fund; and

(2) to provide grants to eligible municipalities only for necessary and reasonable costs incurred or to be incurred by PSAPs for: (A) Implementation of enhanced 911 service and next generation 911 service, as defined in K.S.A. 2015 Supp. 12-5363, and amendments thereto; (B) purchase of equipment and upgrades and modification to equipment used solely to process the data elements of enhanced 911 service and next generation 911 service, as defined in K.S.A. 2015 Supp. 12-5363, and amendments thereto; and (C) maintenance and license fees for such equipment and training of personnel to operate such equipment, including costs of training PSAP personnel to provide effective service to all users of the emergency telephone system who have communications disabilities. Such costs shall not include expenditures to lease, construct, expand, acquire, remodel, renovate, repair, furnish or make improvements to buildings or similar facilities or for other capital outlay or equipment not expressly authorized by this act.

(e) All payments and disbursements from the fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chair or by a person or persons designated by the chair.

(f) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 4; May 26.



12-5366 911 state maintenance fund.

12-5366. 911 state maintenance fund. (a) There is hereby established in the state treasury the 911 state maintenance fund.

(b) The chair of the 911 coordinating council shall serve as the administrator of the 911 state maintenance fund and shall distribute grants in accordance with the recommendations of the 911 coordinating council. Subject to the conditions and in accordance with the requirements of this act and 47 C.F.R. part 400, the chair is authorized to perform such acts necessary for the effectuation of this act.

(c) Moneys from the following sources shall be credited to the fund:

(1) Amounts appropriated or otherwise made available by the legislature for the purposes of the fund;

(2) interest attributable to investment of moneys in the fund; and

(3) amounts received from any public or private entity for the purposes of the fund.

(d) Moneys credited to the fund shall be used only:

(1) To pay all expenses incurred in the administration of the fund; and

(2) to provide grants to eligible municipalities only for necessary and reasonable costs incurred or to be incurred by PSAPs for: (A) Implementation of enhanced 911 service and next generation 911 service, as defined in K.S.A. 2015 Supp. 12-5363, and amendments thereto; (B) purchase of equipment and upgrades and modification to equipment used solely to process the data elements of enhanced 911 service and next generation 911 service, as defined in K.S.A. 2015 Supp. 12-5363, and amendments thereto; and (C) maintenance and license fees for such equipment and training of personnel to operate such equipment, including costs of training PSAP personnel to provide effective service to all users of the emergency telephone system who have communications disabilities. Such costs shall not include expenditures to lease, construct, expand, acquire, remodel, renovate, repair, furnish or make improvements to buildings or similar facilities or for other capital outlay or equipment not expressly authorized by this act.

(e) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the 911 state maintenance fund interest earnings based on:

(1) The average daily balance of moneys in the 911 state maintenance fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(f) All payments and disbursements from the fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chair or by a person or persons designated by the chair.

(g) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 5; May 26.



12-5367 Local collection point administrator.

12-5367. Local collection point administrator. The 911 coordinating council, by an affirmative vote of nine voting members, shall select the local collection point administrator. In selecting the LCPA, the council shall contract with the LCPA for services for no longer than two years, however, the council may, by an affirmative vote of nine voting members, extend such contract for up to two additional years. The 911 coordinating council shall receive the advice and consent of the legislative coordinating council in selecting an LCPA if the entity to be designated as the LCPA is different than the previous entity designated as the LCPA. The 911 coordinating council shall annually review the designation of the LCPA and the contract with the LCPA for services. The LCPA shall be subject to the requirements of the Kansas open meetings act, the Kansas open records act and shall treat all moneys received as public funds pursuant to article 14 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto. Notwithstanding any other provision of law to the contrary, the LCPA shall not be considered a state agency.

History: L. 2011, ch. 84, § 6; L. 2014, ch. 6, § 3; July 1.



12-5368 911 state fund and 911 state grant fund.

12-5368. 911 state fund and 911 state grant fund. (a) Upon the advice and consent of the 911 coordinating council, the LCPA shall establish the 911 state fund and the 911 state grant fund which shall not be part of the state treasury. On or after the effective date of this section, the secretary of administration shall certify all unobligated funds remaining in the wireless enhanced 911 grant fund as having originated as either federal grant moneys or 911 fee moneys. All such moneys originating from 911 fees, and any interest accrued on such fees, shall be paid to the LCPA for deposit in the 911 state grant fund. All unobligated federal moneys, and any interest accrued on such moneys, shall be transferred to the 911 federal grant fund.

(b) The council shall be responsible for ensuring that the 911 state grant fund and any interest earned on money credited to the fund is only expended for the following purposes: (1) Projects involving the development and implementation of next generation 911 services; (2) costs associated with PSAP consolidation or cost-sharing projects; (3) expenses related to the 911 coordinating council; (4) costs of audits conducted pursuant to K.S.A. 2015 Supp. 12-5377, and amendments thereto; and (5) other costs pursuant to K.S.A. 2015 Supp. 12-5375, and amendments thereto.

(c) The council shall develop criteria for eligible purchases and for grant applicants and make the final determination as to the distribution of grant funds. Such criteria shall promote the procurement of equipment that meets open architecture and national technical standards. Distribution of grant funds shall not include expenditures to procure, maintain or upgrade subscriber radio equipment.

(d) The LCPA shall be authorized to maintain an action to collect any funds owed by any providers in the district court in the county of the registered office of such provider or, if such provider does not have a registered office in the state, such an action may be maintained in the county where such provider's principal office is located. If such provider has no principal office in the state, such an action may be maintained in the district court of any county in which such provider provides service.

(e) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 7; May 26.



12-5369 911 fee.

12-5369. 911 fee. (a) There is hereby imposed a 911 fee in the amount of $.53 per month per subscriber account of any exchange telecommunications service, wireless telecommunications service, VoIP service, or other service capable of contacting a PSAP. Such fee shall not be imposed on prepaid wireless service. It shall be the duty of each exchange telecommunications service provider, wireless telecommunications service provider, VoIP service provider or other service provider to remit such fees to the LCPA as provided in K.S.A. 2015 Supp. 12-5370, and amendments thereto.

(b) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 8; May 26.



12-5370 Same; collection and remittance.

12-5370. Same; collection and remittance. (a) Every billed service user shall be liable for the 911 fee until such fees have been paid to the exchange telecommunications service provider, wireless telecommunications service provider, VoIP service provider or other service provider.

(b) The duty to collect the fees imposed pursuant to this act shall commence January 1, 2012. Such fees shall be added to and may be stated separately in billings for the subscriber account. If stated separately in billings, the fees shall be labeled ''911 fees.''

(c) The provider shall have no obligation to take any legal action to enforce the collection of the fees imposed by this act. The provider shall provide annually to the LCPA a list of the amount of uncollected 911 fees along with the names and addresses of those service users which carry a balance that can be determined by the provider to be nonpayment of such fees.

(d) The fees imposed by this act shall be collected insofar as practicable at the same time as, and along with, the charges for local exchange, wireless, VoIP, or other service in accordance with regular billing practice of the provider.

(e) The 911 fees and the amounts required to be collected therefor are due monthly. The amount of such fees collected in one month by the provider shall be remitted to the LCPA not more than 15 days after the close of the calendar month. On or before the 15th day of each calendar month following, a return for the preceding month shall be filed with the LCPA. Such return shall be in such form and shall contain such information as required by the LCPA. The provider required to file the return shall deliver the return together with a remittance of the amount of fees payable to the LCPA. The provider shall maintain records of the amount of any such fees collected in accordance with this act for a period of three years from the time the fees are collected.

(f) The provisions of this section shall not be construed to apply to prepaid wireless service.

(g) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 9; May 26.



12-5371 Prepaid wireless 911 fee.

12-5371. Prepaid wireless 911 fee. (a) There is hereby imposed a prepaid wireless 911 fee of 1.06% per retail transaction or, on and after the effective date of an adjusted amount per retail transaction that is established under subsection (f), such adjusted amount.

(b) The prepaid wireless 911 fee shall be collected by the seller from the consumer with respect to each retail transaction occurring in this state. The amount of the prepaid wireless 911 fee shall be either separately stated on an invoice, receipt or other similar document that is provided to the consumer by the seller, or otherwise disclosed to the consumer.

(c) For purposes of subsection (b), a retail transaction that is effected in person by a consumer in a business location of the seller shall be treated as occurring in this state if that business location is in this state, and any other retail transaction shall be treated as occurring in this state if the retail transaction is treated as occurring in this state for the purposes of subsection (c)(3) of K.S.A. 79-3673, and amendments thereto.

(d) The prepaid wireless 911 fee is the liability of the consumer and not of the seller nor of any provider, except that the seller shall be liable to remit all prepaid wireless 911 fees that the seller collects from consumers pursuant to this section, and amendments thereto, including all such fees that the seller is deemed to collect where the amount of the charge has not been separately stated in an invoice, receipt or other similar document provided to the consumer by the seller.

(e) The amount of the prepaid wireless 911 fee that is collected by a seller from a consumer, if such amount is separately stated on an invoice, receipt or other similar document provided to the consumer by the seller, shall not be included in the base for measuring any tax, fee, surcharge or other charge that is imposed by this state, any political subdivision of this state or any intergovernmental agency.

(f) The prepaid wireless 911 fee shall be proportionately increased or reduced, as applicable, upon any change to the fee imposed by subsection (a) of K.S.A. 2015 Supp. 12-5369, and amendments thereto. The adjusted amount shall be determined by dividing the amount of the fee imposed by subsection (a) of K.S.A. 2015 Supp. 12-5369, and amendments thereto, by $50. Such increase or reduction shall be effective on the effective date of the change to the fee imposed by subsection (a) of K.S.A. 2015 Supp. 12-5369, and amendments thereto, or, if later, the first day of the calendar quarter to occur at least 60 days after the enactment to the change to the fee imposed by subsection (a) of K.S.A. 2015 Supp. 12-5369, and amendments thereto. The department shall provide not less than 60 days' notice of such increase or decrease on the department's website.

(g) When prepaid wireless service is sold with one or more other products or services for a single, non-itemized price, then the percentage specified in subsection (a) shall apply to the entire non-itemized price unless the seller elects to apply such percentage to: (1) If the amount of the prepaid wireless service is disclosed to the consumer as a dollar amount, such dollar amount; or (2) if the seller can identify the portion of the price that is attributable to the prepaid wireless service by reasonable and verifiable standards from its books and records that are kept in the regular course of business for other purposes, including, but not limited to, non-tax purposes, such portion.

(h) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 10; May 26.



12-5372 Same; collection and remittance.

12-5372. Same; collection and remittance. (a) Prepaid wireless 911 fees collected by sellers shall be remitted to the department by electronic filing that is consistent with the provisions of article 36 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto. The department shall establish registration and payment procedures for the collection of the prepaid wireless 911 fee.

(b) To minimize additional costs to the department, the department may conduct audits of sellers in conjunction with sales and use tax audits. The department is authorized to provide the LCPA with information obtained in such audits if such information indicates that a seller may not be complying with the provisions of this section and K.S.A. 2015 Supp. 12-5371, and amendments thereto. The LCPA may request the department to initiate collection or audit procedures on individual sellers if collection efforts by the LCPA are unsuccessful.

(c) The department shall establish procedures by which a seller may document that a sale is not a retail sale, which procedures shall substantially coincide with procedures for documenting sale for resale transactions for article 36 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto.

(d) The department shall transfer all remitted prepaid wireless 911 fees to the LCPA within 30 days of receipt for distribution as provided in K.S.A. 2015 Supp. 12-5374, and amendments thereto.

(e) The department may retain up to $70,000 of remitted funds in fiscal year 2012 only for use in paying for programming and other one-time costs for establishing a system for collecting the prepaid wireless 911 fee.

(f) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 11; May 26.



12-5373 Same; sole funding obligation.

12-5373. Same; sole funding obligation. (a) The prepaid wireless 911 fee imposed in this act shall be the only 911 funding obligation imposed with respect to prepaid wireless service in this state. No tax, fee, surcharge or other charge shall be imposed by this state, any political subdivision of this state or any intergovernmental agency for 911 funding purposes upon any prepaid wireless service provider, seller or consumer with respect to the sale, purchase, use or provision of prepaid wireless service.

(b) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 12; May 26.



12-5374 Distribution of 911 fee moneys.

12-5374. Distribution of 911 fee moneys. (a) Not later than 30 days after the receipt of moneys from providers pursuant to K.S.A. 2015 Supp. 12-5370 and 12-5371, and amendments thereto, and the department pursuant to K.S.A. 2015 Supp. 12-5372, and amendments thereto, the LCPA shall distribute such moneys to PSAPs based upon the following distribution method: In a county with a population over 80,000, 82% of the money collected from service users whose place of primary use, as provided by the providers, is within the county shall be distributed to the PSAPs within the county based on place of primary use information; in a county with a population between 65,000 and 79,999, 85% of the money collected from service users whose place of primary use, as provided by the providers, is within the county shall be distributed to the PSAPs within the county based on place of primary use information; in a county with a population between 55,000 and 64,999, 88% of the money collected from service users whose place of primary use, as provided by the providers, is within the county shall be distributed to the PSAPs within the county based on place of primary use information; in a county with a population between 45,000 and 54,999, 91% of the money collected from service users whose place of primary use, as provided by the providers, is within the county shall be distributed to the PSAPs within the county based on place of primary use information; in a county with a population between 35,000 and 44,999, 94% of the money collected from service users whose place of primary use, as provided by the providers, is within the county shall be distributed to the PSAPs within the county based on place of primary use information; in a county with a population between 25,000 and 34,999, 97% of the money collected from service users whose place of primary use, as provided by the providers, is within the county shall be distributed to the PSAPs within the county based on place of primary use information; and in a county with a population of less than 25,000, 100% of the money collected from service users whose place of primary use, as provided by the providers, is within the county shall be distributed to the PSAPs within the county based on place of primary use information. There shall be a minimum county distribution of $50,000 and no county shall receive less than $50,000 of direct distribution moneys. If there is more than one PSAP in a county then the direct distribution allocated to that county by population shall be deducted from the minimum county distribution and the difference shall be proportionately divided between the PSAPs in the county. All moneys remaining after distribution and any moneys which cannot be attributed to a specific PSAP shall be transferred to the 911 state grant fund.

(b) All fees remitted to the LCPA shall be deposited in the 911 state fund and for the purposes of this act be treated as if they are public funds, pursuant to article 14 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto.

(c) All moneys in the 911 state fund that have been collected from the prepaid wireless 911 fee shall be deposited in the 911 state grant fund unless $2 million of such moneys have been deposited in any given year then all remaining moneys shall be distributed to the counties in an amount proportional to each county's population as a percentage share of the population of the state. For each PSAP within a county, such moneys shall be distributed to each PSAP in an amount proportional to the PSAP's population as a percentage share of the population of the county. If there is no PSAP within a county, then such moneys shall be distributed to the PSAP providing service to such county. Such moneys distributed to counties and PSAPs only shall be used for the uses authorized in K.S.A. 2015 Supp. 12-5375, and amendments thereto.

(d) The LCPA shall keep accurate accounts of all receipts and disbursements of moneys from the 911 fees.

(e) Information provided by providers to the local collection point administrator or to the 911 coordinating council pursuant to this act will be treated as proprietary records which will be withheld from the public upon request of the party submitting such records.

(f) The provisions of subsection (e) shall expire on July 1, 2017, unless the legislature acts to reenact such provision. The provisions of subsection (e) shall be reviewed by the legislature prior to July 1, 2016.

(g) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 13; L. 2012, ch. 21, § 3; July 1.



12-5375 911 fee moneys; approved uses.

12-5375. 911 fee moneys; approved uses. (a) The proceeds of the 911 fees imposed pursuant to this act, and any interest earned on revenue derived from such fee, shall be used only for necessary and reasonable costs incurred or to be incurred by PSAPs for: (1) Implementation of 911 services; (2) purchase of 911 equipment and upgrades; (3) maintenance and license fees for 911 equipment; (4) training of personnel; (5) monthly recurring charges billed by service suppliers; (6) installation, service establishment and nonrecurring start-up charges billed by the service supplier; (7) charges for capital improvements and equipment or other physical enhancements to the 911 system; or (8) the original acquisition and installation of road signs designed to aid in the delivery of emergency service. Such costs shall not include expenditures to lease, construct, expand, acquire, remodel, renovate, repair, furnish or make improvements to buildings or similar facilities. Such costs shall also not include expenditures to purchase subscriber radio equipment.

(b) If the 911 coordinating council, based upon information obtained from the PSAP reports or an audit of the PSAPs, determines that any PSAP has used any 911 fees for any purpose other than those authorized in this act, such PSAP shall repay all such funds used for any unauthorized purposes plus 10% to the LCPA for deposit in the 911 state grant fund. No such repayment of 911 fees shall be imposed pursuant to this section except upon the written order of the council. Such order shall state the unauthorized purposes for which the funds were used, the amount of funds to be repayed and the right of such PSAP to appeal to a hearing before the council. Any such PSAP may, within 15 days after service of the order, make a written request to the council for a hearing thereon. Hearings under this subsection shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(c) Any action of the council pursuant to subsection (b) is subject to review in accordance with the Kansas judicial review act.

(d) As long as the PSAP is working in good faith to use the 911 fees for expenditures authorized by this act, no repayment of 911 fees shall be required prior to January 1, 2013.

(e) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 14; May 26.



12-5376 Limitation on liability.

12-5376. Limitation on liability. (a) Except as provided by the Kansas tort claims act, and except for failure to use ordinary care, or for intentional acts, the LCPA and each provider, and their employees and agents, and each seller, and their employees and agents, shall not be liable for the payment of damages resulting directly or indirectly from the total or partial failure of any transmission to an emergency communication service or for damages resulting from the performance of installing, maintaining or providing 911 service.

(b) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 15; May 26.



12-5377 Audits and review of act.

12-5377. Audits and review of act. (a) The receipts and disbursements of the LCPA shall be audited yearly by a licensed municipal accountant or certified public accountant.

(b) The LCPA may require an audit of any provider's books and records concerning the collection and remittance of fees pursuant to this act. The cost of any such audit shall be paid from the 911 state grant fund.

(c) On or before December 31, 2013, and at least once every three years thereafter, the division of post audit shall conduct an audit of the 911 system to determine: (1) Whether the moneys received by PSAPs pursuant to this act are being used appropriately; (2) whether the amount of moneys collected pursuant to this act is adequate; and (3) the status of 911 service implementation. The auditor to conduct such audit shall be specified in accordance with K.S.A. 46-1122, and amendments thereto. The post auditor shall compute the reasonably anticipated cost of providing audits pursuant to this subsection, subject to review and approval by the contract audit committee established by K.S.A. 46-1120, and amendments thereto. Upon such approval, the 911 state grant fund shall reimburse the division of post audit for the amount approved by the contract audit committee. The audit report shall be submitted to the 911 coordinating council, the LCPA, the house committee on utilities and telecommunications and the senate committee on utilities.

(d) The legislature shall review this act at the regular 2014 legislative session and at the regular legislative session every five years thereafter.

(e) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 16; L. 2014, ch. 6, § 4; July 1.



12-5378 Provider cost recovery.

12-5378. Provider cost recovery. (a) Nothing in this act shall be construed to limit the ability of a provider from recovering directly from the provider's customers its costs associated with designing, developing, deploying and maintaining 911 service and its cost of collection and administration of the fees imposed by this act, whether such costs are itemized on the customer's bill as a surcharge or by any other lawful method.

(b) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 17; May 26.



12-5379 Wireless service; prior approval of provider by PSAP; establishment of "911" service by provider.

12-5379. Wireless service; prior approval of provider by PSAP; establishment of "911" service by provider. A provider of wireless telecommunications service shall: (1) Receive prior approval of the PSAP of that jurisdiction before directing emergency calls to such PSAP; and (2) establish the unique emergency telephone number "911" across the state, excluding the Kansas turnpike assistance telephone number.

History: L. 2011, ch. 84, § 18; May 26.



12-5380 Provision for 24-hour receipt of wireless emergency calls.

12-5380. Provision for 24-hour receipt of wireless emergency calls. The governing body of each city and county shall provide or contract for the 24-hour receipt of wireless emergency calls for all wireless service areas within the jurisdiction of the city or county.

History: L. 2011, ch. 84, § 19; May 26.



12-5381 Severability.

12-5381. Severability. The provisions of this act are declared to be severable and if any provision, word, phrase or clause of the act or the application thereof to any person shall be held invalid, such invalidity shall not affect the validity of the remaining portions of this act.

History: L. 2011, ch. 84, § 25; May 26.






Article 54 ASBESTOS CONTROL

12-5401 Asbestos in buildings; determination of existence; issuance of bonds authorized, protest petition; technical assistance by secretary of health and environment; definitions.

12-5401. Asbestos in buildings; determination of existence; issuance of bonds authorized, protest petition; technical assistance by secretary of health and environment; definitions. (a) When the governing body of any municipality determines that asbestos-containing material is contained in any of its buildings and that it is necessary to undertake an asbestos control project, the governing body may issue and sell general obligation bonds of the municipality for payment of the costs of such project.

(b) No bonds shall be issued or sold under authority of this section until a resolution authorizing the issuance and sale of such bonds is adopted by the governing body and published once a week for two consecutive weeks in a newspaper having general circulation in the municipality. The resolution shall specify the purpose for which bonds are to be issued and the estimated amount thereof. After adoption of the resolution, the bonds may be issued and sold unless, within 30 days following the last publication of the resolution, a petition in opposition to issuance of the bonds, signed by not less than 10% of the qualified electors of the municipality, is filed with the governing body of the municipality. If a petition is filed, the bonds shall not be issued without the question of issuing the same having been submitted to and approved by a majority of the qualified electors of the municipality voting at an election which shall be called for that purpose or at the next general election. If a special election is called, the governing body shall give notice thereof in the manner prescribed in K.S.A. 10-120, and amendments thereto, and the election shall be held in accordance with the provisions of the general bond law. No action shall be brought in any court to contest the validity of any election held under this section, nor to contest any of the proceedings preliminary thereto, except within 90 days immediately following the certification of the results of the election.

(c) Bonds issued under authority of this section shall not be subject to any bonded indebtedness limitations nor shall the bonds be considered in determining the bonded indebtedness of any municipality. In lieu of bonds, temporary notes may be issued under K.S.A. 10-123, and amendments thereto, and the notes may, at the option of the governing body, be retired by tax levies made under K.S.A. 10-113, and amendments thereto.

(d) No municipality shall accept a bid for the removal or encapsulation of asbestos-containing material from any person or business entity which does not hold a certificate or license issued by the secretary of health and environment and authorizing the person or business entity to engage in the removal or encapsulation of such material as provided by article 53 of chapter 65 of Kansas Statutes Annotated.

(e) The secretary of health and environment shall provide, upon request, technical assistance to municipalities in performing asbestos exposure assessments and in selecting appropriate asbestos control projects.

(f) As used in this section:

(1) "Municipality" means a municipality as defined by K.S.A. 10-1101, and amendments thereto;

(2) "governing body" means a governing body as defined by K.S.A. 10-1101, and amendments thereto;

(3) "asbestos control project" means any activity which is necessary or incidental to the control of asbestos-containing material in buildings of municipalities and includes, but not by way of limitation, any activity undertaken for the removal or encapsulation of asbestos-containing material, for any remodeling, renovation, replacement, rehabilitation or other restoration necessitated by such removal or encapsulation, for conducting inspections, reinspections and periodic surveillance of buildings, performing response actions, and developing, implementing and updating operations and maintenance programs and management plans;

(4) "asbestos" means the asbestiform varieties of chrysotile (serpentine), crocidolite (riebeckite), amosite (cummingtonitegrunerite), anthophyllite, tremolite, and actinolite; and

(5) "asbestos-containing material" means any material or product which contains more than 1% asbestos.

History: L. 1985, ch. 68, § 1; L. 1988, ch. 82, § 1; April 14.






Article 55 PRIVATIZATION OF PUBLIC SERVICES

12-5501 Privatization of public services; definitions.

12-5501. Privatization of public services; definitions. As used in this act:

(a) "Capital intensive public service" means a public service which requires the investment of capital by a private contractor in physical facilities which would be amortized over a period exceeding one year;

(b) "public service" means (1) the collection, transportation, processing, recycling or disposal of solid wastes or (2) the acquisition, treatment or distribution of water;

(c) "municipality" means any city or county or two or more cities or counties acting jointly;

(d) "private contractor" means one or more persons who are not a municipality;

(e) "service agreement" means any contract between a municipality and a private contractor under which the private contractor agrees to furnish to the municipality or to any other user a capital intensive public service and the municipality agrees to pay or cause to be paid to the private contractor a service fee for such service setting forth the terms and conditions thereof;

(f) "service fee" means the payment the municipality is required under the service agreement to make, or cause to be made, to the private contractor, including payments made by third parties to the private contractor for products or services and credited against payments the municipality otherwise would have to make or cause to be made under the service agreement;

(g) "user" means the municipality and all other persons who use the capital intensive public service furnished by the private contractor.

History: L. 1990, ch. 64, § 1; July 1.



12-5502 Same; contract with private contractor.

12-5502. Same; contract with private contractor. Any municipality may contract with a private contractor to furnish in accordance with a service agreement any capital intensive public service which the municipality is authorized by law to furnish and for that purpose a municipality may exercise any and all of the powers provided in this act.

History: L. 1990, ch. 64, § 2; July 1.



12-5503 Same; service agreement; term; service fee; limitations.

12-5503. Same; service agreement; term; service fee; limitations. (a) Subject to provisions contained in this act, a municipality may enter into a service agreement for a term not to exceed 30 years. However, the service agreement may permit the municipality either to extend or renew the term of the service agreement, so long as the municipality is not bound under the service agreement for an extended period or renewal period of more than 30 years. Under the service agreement, the municipality may:

(1) Obligate itself to pay or cause to be paid a service fee for the availability and use of the capital intensive public service to be furnished under the service agreement;

(2) enter into other agreements relating to the services to be provided which the municipality considers appropriate and which are not otherwise contrary to law; and

(3) either pledge its full faith and credit or obligate a specific source of payment for the payment of the service fee.

(b) The obligation of the municipality to pay the service fee under the service agreement shall not be within any statutory limitation on the bonded indebtedness of the municipality. The amount of money to be paid by a municipality pursuant to a service agreement shall not exceed 5% of the bonded debt limit of the municipality.

History: L. 1990, ch. 64, § 3; July 1.



12-5504 Same; proposals; public hearing, feasibility analysis; protest petition.

12-5504. Same; proposals; public hearing, feasibility analysis; protest petition. (a)  Any municipality considering the privatization of a public service as provided by this act shall prepare a request for proposals which shall describe the public service and related facilities under consideration for performance by contract. A notice of such request for proposals shall be published once in the municipality's official newspaper at least 30 days prior to any action thereon. Any person who expresses in writing an interest in submitting a proposal shall be provided such performance specifications, terms and conditions and other information as deemed advisable by the municipality to facilitate the submission of a comprehensive proposal.

(b) Upon receiving one or more proposals to provide a capital intensive public service, the municipality may negotiate the detailed provisions of a proposed service agreement with any private contractor or contractors whom the municipality determines would provide the proposed service in an efficient and effective manner. Following such negotiations, and the development of a proposed service agreement, a public hearing shall be held not sooner than 10 days following publication of a notice thereon, giving the date, time and place and specifying the general purpose of the public hearing. At the time of the hearing, a feasibility analysis prepared by the municipality shall be made available, which includes a comparative analysis of the costs of the service if provided directly by the municipality or by a private contractor. In addition, a feasibility analysis shall be obtained from the Kansas department of health and environment as to any proposed service agreement affecting solid waste or water.

(c) No agreement shall be entered into under the provisions of this act unless the governing body of the municipality shall find, by resolution, following the public hearing, that the proposed service agreement is in the public interest and would provide the public service in an efficient and effective manner, at a cost that would not exceed the cost if the municipality had directly provided such service, and specifying its intent to enter into the agreement, the nature and purpose of the agreement and the estimated annual service fee to be paid from public funds to the contractor under the agreement.

(d) If the estimated annual payment under the agreement exceeds 3% of the total amount budgeted by the municipality for expenditure during the current year, excluding debt service, such resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation within the municipality. If within 30 days of the last publication, a petition signed by at least 5% of the qualified electors is filed with the county election officer of the county in which such municipality is located requesting an election on the proposal no service agreement shall be entered into unless the proposal is submitted to and approved by a majority of the qualified electors of the municipality at an election thereon. Such election shall be called and held in the manner provided by K.S.A. 10-120, and amendments thereto.

History: L. 1990, ch. 64, § 4; July 1.



12-5505 Same; service fee, payment of; taxes, fees, charges, special assessments.

12-5505. Same; service fee, payment of; taxes, fees, charges, special assessments. For the payment of a service fee or other monetary obligation under an existing service agreement or in anticipation of need under a future service agreement, the municipality may levy property taxes, impose fees and charges, levy special assessments, exercise any other revenue producing authority granted to it by law and apply public funds therefor in the same manner, and subject to the same conditions and limitations, that would apply if the related facilities necessary to provide the public service were acquired, constructed, owned and operated exclusively by the municipality.

History: L. 1990, ch. 64, § 5; July 1.



12-5506 Same; sale or lease of land and facilities; bonds, loans, grants; eminent domain, prohibited.

12-5506. Same; sale or lease of land and facilities; bonds, loans, grants; eminent domain, prohibited. The municipality, in compliance with the service agreement, may sell or lease to the private contractor or any other municipality, on terms and conditions as the municipality considers appropriate, any existing related facilities, including land owned by the municipality. The municipality also may issue bonds, borrow money and accept grants for the acquisition of land or related facilities, to the extent and in the manner otherwise authorized by law, but no such land or facilities shall be sold or given to the private contractor.  Nothing in this act shall authorize a municipality to acquire land by eminent domain for sale or gift to a private contractor.

History: L. 1990, ch. 64, § 6; July 1.



12-5507 Same; service agreement, terms relating to ownership of property; default.

12-5507. Same; service agreement, terms relating to ownership of property; default. The agreement shall specify the title and ownership of all property involved in providing the public service, including any property owned by the municipality to be used by the private contractor. The service agreement may contain provisions under which title to any land, equipment or facilities in the name of the private contractor shall vest in or revert to the municipality, including provisions to be implemented if the private contractor defaults under any specified provisions in the service agreement. The municipality may acquire or reacquire any facility and terminate the service agreement in accordance with its terms, notwithstanding that the service agreement may constitute an equitable mortgage.

History: L. 1990, ch. 64, § 7; July 1.



12-5508 Same; contractor's exclusive right to provide service.

12-5508. Same; contractor's exclusive right to provide service. The municipality may agree that the sole and exclusive right to provide the capital intensive public service within its jurisdiction be assumed by the private contractor under the service agreement in the same manner and subject to the same limitations and conditions that would apply if the capital intensive public service and related facilities were acquired, constructed, owned and operated exclusively by the municipality.

History: L. 1990, ch. 64, § 8; July 1.



12-5509 Same; property tax exemption; reduction of payments.

12-5509. Same; property tax exemption; reduction of payments. All real and personal property used for the performance of a public service may be exempt from ad valorem taxation to the extent such property is used exclusively for the performance of such public service. If any portion of the facility, title to which is vested in the private contractor, provides direct revenue to the private contractor in addition to payments from the municipality, that revenue producing portion of the property shall be assessed and taxed as any other property. Any direct revenue of the private contractor used to reduce payments required of the municipality, such as may occur in the sale of recycled materials, shall be considered as a payment from the municipality.

History: L. 1990, ch. 64, § 9; July 1.



12-5510 Same; this act not exclusive authority for privatization.

12-5510. Same; this act not exclusive authority for privatization. The provisions and authority provided by this act shall be in addition to and supplemental to any other authority conferred by law or the constitution of the state of Kansas, and nothing herein shall be construed as requiring a municipality to conform to its provisions unless the governing body thereof elects to provide for the privatization of a public service in conformance with this act.

History: L. 1990, ch. 64, § 10; July 1.



12-5511 Same; interlocal cooperation; joint agency.

12-5511. Same; interlocal cooperation; joint agency. Any municipality which has entered into or proposes to enter into a service agreement under the provisions of this act also may enter into related service agreements with one or more other municipalities or with a joint agency created under the provisions of the interlocal cooperation act.  Any such joint agency shall have the same powers provided a municipality under this act.

History: L. 1990, ch. 64, § 11; July 1.






Article 56 TOPEKA/SHAWNEE COUNTY RIVERFRONT AUTHORITY

12-5601 Citation of act.

12-5601. Citation of act. This act shall be known and may be cited as the Topeka/Shawnee county riverfront authority act.

History: L. 2006, ch. 83, § 1; July 1.



12-5602 Definitions.

12-5602. Definitions.  As used in this act:

(a) "Authority" means the riverfront authority created by this act.

(b) "Board" means the riverfront board created by this act.

(c) "City" means the city of Topeka.

(d) "Commission" means the county commission of Shawnee county.

(e) "Council" means the city council of Topeka.

(f) "County" means Shawnee county.

(g) "Manager" means the city manager of Topeka.

(h) "Mayor" means the mayor of Topeka.

(i) "Metropolitan area" includes the area within the corporate limits of the city of Topeka.

(j) "Riverfront" means all real estate, equipment, rights and property useful for the purpose of recreation, along the banks of the Kansas river that runs through the city of Topeka and Shawnee county.

History: L. 2006, ch. 83, § 2; July 1.



12-5603 Authority created; purpose.

12-5603. Authority created; purpose. There is hereby created the Topeka/Shawnee county riverfront authority. The purpose of the authority is to promote the general welfare and encourage private capital investment by fostering the creation of recreational, retail, entertainment, economic development and housing within the riverfront.

History: L. 2006, ch. 83, § 3; July 1.



12-5604 Lawsuits; seal.

12-5604. Lawsuits; seal. The authority may sue and be sued in its corporate name but execution shall not in any case issue against any property of the authority. The authority may adopt a common seal and change the same at pleasure.

History: L. 2006, ch. 83, § 4; July 1.



12-5605 Planning and design of riverfront; general powers.

12-5605. Planning and design of riverfront; general powers. For the first three years of its existence, the authority shall engage in planning and design of the riverfront. At all times the authority shall have power to acquire, construct, own, operate and maintain for public service a riverfront system in the metropolitan area and all the powers necessary or convenient to accomplish the purposes of this act, including, without limiting the generality of the foregoing, the specific powers enumerated herein.

History: L. 2006, ch. 83, § 5; July 1.



12-5606 Acquisition of property.

12-5606. Acquisition of property. (a) Except as provided by subsection (c), the authority shall have power to acquire by purchase, lease, gift or otherwise all or any part of real property, property, rights in property, for the purpose of planning, development and creation of a riverfront within the metropolitan area as herein defined.

(b) Except as provided by subsection (c), the authority shall have power to acquire by purchase, lease, gift or otherwise any property and rights useful for its purposes and to sell, lease, transfer or convey any property or rights when no longer useful or exchange the same for other property or rights which are useful for its purposes.

(c) The authority shall not have the power to take property by eminent domain.

History: L. 2006, ch. 83, § 6; July 1.



12-5607 Equipment; purchase, agreements and leases.

12-5607. Equipment; purchase, agreements and leases. (a) The authority shall have power to purchase equipment such as land, riparian rights, dams and docks, recreational equipment and public improvements, and may execute agreements, leases and equipment trust certificates. All money required to be paid by the authority under the provisions of such agreements, leases and equipment trust certificates shall be payable solely from the revenue or income to be derived from the riverfront authority and from grants. Payment for such equipment, or rentals therefor, may be made in installments, and the deferred installments may be evidenced by equipment trust certificates payable solely from such revenue or income, and title to such equipment shall not vest in the authority until the equipment trust certificates are paid.

(b) The agreement to purchase may direct the vendor to sell and assign the equipment to a bank or trust company, duly authorized to transact business in the state of Kansas, as trustee, for the benefit and security of the equipment trust certificates and may direct the trustee to deliver the equipment to one or more designated officers of the authority and may authorize the trustee simultaneously therewith to execute and deliver a lease of the equipment to the authority.

(c) The agreements and leases shall be duly acknowledged before some person authorized by law to take acknowledgments of deeds and in the form required for acknowledgment of deeds and such agreements, leases and equipment trust certificates shall be authorized by vote of the board and shall contain such covenants, conditions and provisions as may be deemed necessary or appropriate to insure the payment of the equipment trust certificates from the revenue or income to be derived from the riverfront authority.

(d) The covenants, conditions and provisions of the agreements, leases and equipment trust certificates shall not conflict with any of the provisions of any trust agreement securing the payment of bonds or certificates of the authority.

(e) An executed copy of each such agreement and lease shall be filed in the office of the city and county clerk of the city and county in which said authority is operating and such filing shall constitute notice to any subsequent judgment creditor or any subsequent purchaser.

History: L. 2006, ch. 83, § 7; July 1.



12-5608 Application for and acceptance of grants.

12-5608. Application for and acceptance of grants. The authority shall have power to apply for and accept grants from the federal or state government or any local government, or any agency thereof, or from any other public or private entity, to be used for any of the purposes of the authority and to enter into any agreement with the federal or state government or any local government, or any agency thereof, or any other public or private entity, in relation to such grants; provided that such agreement does not conflict with any of the provisions of any trust agreement securing the payment of bonds or certificates of the authority.

History: L. 2006, ch. 83, § 8; July 1.



12-5609 Investment of funds.

12-5609. Investment of funds. The authority shall have power to invest and reinvest any funds held in reserve or sinking funds not required for immediate disbursement, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in bonds or notes of the United States, bonds of the state of Kansas or bonds of any county, unified school district or city of the first class in which said authority is operating a system or in bonds or certificates of the authority at not to exceed their par value or their call price and to sell these securities whenever the funds are needed for disbursement. Such investment or reinvestment of any funds shall not be in conflict with any provisions of any trust agreement securing the payment of bonds or certificates of the authority.

History: L. 2006, ch. 83, § 9; July 1.



12-5610 Insurance.

12-5610. Insurance. The authority shall have power to procure and enter into contracts for any type of insurance and indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer or employee of the board or of the authority in the performance of the duties of his or her office or employment or any other insurable risk.

History: L. 2006, ch. 83, § 10; July 1.



12-5611 Governing board; appointment; terms; officers; meetings; procedure.

12-5611. Governing board; appointment; terms; officers; meetings; procedure. (a) The governing and administrative body of the authority shall be a board consisting of six members, to be known as the riverfront board. Members of the board shall be residents of Kansas. No member of the board shall be an elected official.

(b) Members shall not be paid a salary, but shall be reimbursed for actual expenses incurred by them in the performance of their duties.

(c) Members of the board shall be appointed as follows: Three shall be appointed by the mayor with the approval of the council and three shall be appointed by the commission. Of the first appointees, the council and mayor shall designate one member to serve a term of one year, one to serve two years and one to serve a three-year term. The commission shall designate the terms of its appointees likewise. Should the city and county consolidate, then the members shall be appointed by the governing body of the consolidated government as set forth above.

(d) Upon the expiration of the term of any member, all successor members of the board shall be appointed and hold office for terms of three years from the date of appointment. The city clerk or county clerk shall certify the action of the respective governing body with respect to such appointments and file such certificates as a part of the records of the office of either the city or county clerk. Before entering upon the duties of office, each member of the board shall take and subscribe the constitutional oath of office and same shall be filed in the office of the city clerk and county clerk.

(e) Any member may resign from office to take effect when a successor has been appointed and has qualified. The mayor, with the approval of the council and the commission, may remove any member of the board in case of incompetency, neglect of duty or malfeasance in office. The member shall be given a copy of the charges and an opportunity to be publicly heard in person or by counsel upon not less than 10 days' notice. In case of failure to qualify within the time required, or of abandonment of office, or in case of death, conviction of a crime involving moral turpitude or removal from office, the office of a member shall become vacant. A vacancy shall be filled for the unexpired term by appointment in the same manner as the original appointment.

(f) As soon as possible after the appointment of the initial members, the board shall organize for the transaction of business, select a chairperson and a temporary secretary from its members and adopt bylaws, rules and regulations to govern its proceedings. The initial chairperson and successors shall be elected by the board from time to time for the term of the chairperson's office as a member of the board or for the term of three years, whichever is shorter.

(g) Regular meetings of the board shall be held at least once each quarter or more often if called by the chairperson. The time and place of such meetings to be fixed by the board. Four members of the board shall constitute a quorum for the transaction of business.

(h) All action of the board shall be by resolution and the affirmative vote of at least three members shall be necessary for the adoption of any resolution. All such resolutions before taking effect shall be approved by the chairperson of the board and, if the chairperson approves thereof, the chairperson shall sign the same. If the chairperson does not approve any such resolution, the chairperson shall return it to the board with the chairperson's written objections thereto at the next regular meeting of the board occurring after the passage thereof. If the chairperson fails to return any resolution with the objections thereto by the prescribed time, the chairperson shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any resolution by the chairperson with the chairperson's objections, the vote by which such resolution was passed shall be reconsidered by the board. If upon reconsideration the resolution is passed by the affirmative vote of at least five members, it shall go into effect notwithstanding the veto of the chairperson. All resolutions and all proceedings of the authority and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as shall be kept or prepared by the board for use in contract negotiations or civil proceedings to which the authority is a party.

History: L. 2006, ch. 83, § 11; L. 2009, ch. 35, § 1; L. 2011, ch. 11, § 3; July 1.



12-5612 Secretary and treasurer; requirements; monetary transactions.

12-5612. Secretary and treasurer; requirements; monetary transactions. (a) The board shall appoint a secretary and a treasurer, who need not be members of the board, to hold office during the pleasure of the board, and fix their duties and compensation. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the board. The bond shall be payable to the authority in whatever penal sum may be directed by the board conditioned upon the faithful performance of the duties of the office and the payment of all money received by the treasurer according to law and the orders of the board. The board at any time may require a new bond from the treasurer in such penal sum as may then be determined by the board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any national or state bank wherein the treasurer has deposited funds if the bank has been approved by the board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the authority.

(b) All funds deposited by the treasurer in any bank shall be placed in the name of the authority and shall be withdrawn or paid out only by check or draft upon the bank, signed by the treasurer and countersigned by the chairperson of the board, except that the board may designate any of its members or any officer or employee of the authority to affix the facsimile signature of the chairperson and another to affix the facsimile signature of the treasurer to any check or draft.

(c) In case any officer whose signature appears upon any check, draft, bond, certificate or interest coupon, issued pursuant to this act, ceases to hold such officer's office before the delivery thereof to the payee or the purchaser of any bond or certificate, the officer's signature nevertheless shall be valid and sufficient for all purposes with the same effect as if the officer had remained in office until delivery thereof.

History: L. 2006, ch. 83, § 12; July 1.



12-5613 General manager and other personnel.

12-5613. General manager and other personnel. The board may appoint a general manager and such other persons who are necessary to make the authority succeed. The general manager shall hold office at the pleasure of the board. The general manager shall manage the properties and business of the authority and the employees thereof, subject to the general control of the board, shall direct the enforcement of all resolutions, rules and regulations of the board, and shall perform such other duties as may be prescribed by the board. No discrimination shall be made in any appointment or promotion because of race, creed, color, disability, religious or political affiliations.

History: L. 2006, ch. 83, § 13; July 1.



12-5614 Rules and regulations.

12-5614. Rules and regulations. The board shall make all rules and regulations necessary to govern the operation of the riverfront and its property and facilities and to exercise the powers granted to the authority.

History: L. 2006, ch. 83, § 14; July 1.



12-5615 Fiscal year; budget; annual report and financial statement.

12-5615. Fiscal year; budget; annual report and financial statement. (a) The board shall establish a fiscal operating year. At least 30 days prior to the beginning of the first full fiscal year after the creation of the authority, and annually thereafter, the board shall cause to be prepared a tentative budget which shall include all operation and maintenance expense for the ensuing fiscal year. The tentative budget shall be considered by the board and, subject to any revision and amendments as may be determined, shall be adopted prior to the first day of the ensuing fiscal year as the budget for that year. No expenditures for operations and maintenance in excess of the budget shall be made during any fiscal year except by the affirmative vote of at least four members of the board. It shall not be necessary to include in the annual budget any statement of necessary expenditures for pensions or retirement annuities, or for interest or principal payments on bonds or certificates, or for capital outlays, but it shall be the duty of the board to make provisions for payment of same from appropriate funds.

(b) As soon after the end of each fiscal year as may be expedient, the board shall cause to be prepared and printed a complete and detailed report and financial statement of its operation and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested and copies of such report shall be filed with the city and county clerks of the city and county.

History: L. 2006, ch. 83, § 15; July 1.



12-5616 Damage reserve fund.

12-5616. Damage reserve fund. (a) The board shall withdraw from the gross receipts of the authority and charge to operating expenses such an amount of money as in the opinion of the board shall be sufficient to provide for the adjustment, defense and satisfaction of all suits, claims, demands, rights and causes of action and the payment and satisfaction of all judgments entered against the authority for damage caused by injury to or death of any person and for damage to property resulting from the construction, maintenance and operation of the riverfront and the board shall deposit such moneys in a fund to be known and designated as the damage reserve fund.

(b) The board shall use the moneys in the damage reserve fund to pay all expenses and costs arising from the adjustment, defense and satisfaction of all suits, claims, demands, rights and causes of action and the payment and satisfaction of all judgments entered against the authority for damages caused by injury to or death of any person and for damage to property resulting from the construction, maintenance and operation of the authority. At any time and from time to time the board may obtain and maintain insurance coverage or protection partially or wholly insuring or indemnifying the authority against loss or liability on account of injury to or death of any person and for damage to property resulting from the construction, maintenance and operations of the authority. The cost of obtaining and maintaining such insurance shall be paid out of the moneys in the damage reserve fund. All moneys received from such insurance coverage or protection shall be paid into the damage reserve fund.

History: L. 2006, ch. 83, § 16; July 1.



12-5617 Special funds.

12-5617. Special funds. The authority pursuant to resolutions adopted from time to time by the board may establish and create such other and additional special funds as may be found desirable by the board and in and by such ordinances may provide for payments into all special funds from specified sources with such preferences and priorities as may be deemed advisable and may also by any such resolution provide for the custody, disbursement and application of any moneys in any such special funds consistent with the provisions of this act.

History: L. 2006, ch. 83, § 17; July 1.



12-5618 Application of Kansas tort claims act.

12-5618. Application of Kansas tort claims act. The authority is a municipality as defined by the Kansas tort claims act, K.S.A. 75-6101 et seq., and amendments thereto, and entitled to avail itself of the protections therein. No civil action shall be commenced in any court against the authority by any person for any injury to such person unless it is commenced within two years after the date that the injury was received or the cause of action accrued.

History: L. 2006, ch. 83, § 18; July 1.



12-5619 Severability.

12-5619. Severability. If any provision of this act is held invalid, such provision shall be deemed to be excised from this act and the invalidity thereof shall not affect any of the other provisions of this act. If the application of any provision of this act to any person or circumstance is held invalid, it shall not affect the application of such provisions to persons or circumstances other than those as to which it is invalid.

History: L. 2006, ch. 83, § 19; July 1.






Article 57 FORT SCOTT/BOURBON COUNTY RIVERFRONT AUTHORITY

12-5701 Citation of act.

12-5701. Citation of act. This act shall be known and may be cited as the Fort Scott/Bourbon county riverfront authority act.

History: L. 2007, ch. 120, § 1; July 1.



12-5702 Definitions.

12-5702. Definitions. As used in this act:

(a) "Authority" means the riverfront authority created by this act.

(b) "Board" means the riverfront board created by this act.

(c) "City" means the city of Fort Scott.

(d) "Commission" means the county commission of Bourbon county.

(e) "Council" means the city council of Fort Scott.

(f) "County" means Bourbon county.

(g) "Manager" means the city manager of Fort Scott.

(h) "Mayor" means the mayor of Fort Scott.

(i) "Metropolitan area" includes the area within the corporate limits of the city of Fort Scott and within five miles of the corporate limits along the Marmaton river.

(j) "Riverfront" means all real estate, equipment, rights and property useful for the purpose of recreation, along the banks of the Marmaton river that runs through the city of Fort Scott and Bourbon county.

History: L. 2007, ch. 120, § 2; July 1.



12-5703 Authority created; purpose.

12-5703. Authority created; purpose. There is hereby created the Fort Scott/Bourbon county riverfront authority. The purpose of the authority is to promote the general welfare and encourage private capital investment by fostering the creation of recreational, retail, entertainment, economic development and housing within the riverfront.

History: L. 2007, ch. 120, § 3; July 1.



12-5704 Lawsuits; seal.

12-5704. Lawsuits; seal. The authority may sue and be sued in its corporate name. The authority may adopt a common seal and change the same at pleasure.

History: L. 2007, ch. 120, § 4; July 1.



12-5705 Planning and design of riverfront; general powers.

12-5705. Planning and design of riverfront; general powers. For the first three years of its existence, the authority shall engage in planning and design of the riverfront. At all times the authority shall have power to acquire, construct, own, operate and maintain for public service a riverfront system in the metropolitan area and all the powers necessary or convenient to accomplish the purposes of this act, including, without limiting the generality of the foregoing, the specific powers enumerated herein.

History: L. 2007, ch. 120, § 5; July 1.



12-5706 Acquisition of property.

12-5706. Acquisition of property. (a) Except as provided by subsection (c), the authority shall have power to acquire by purchase, lease, gift or otherwise all or any part of real property, property, rights in property, water rights and riparian rights for the purpose of planning, development and creation of a riverfront within the metropolitan area as herein defined.

(b) Except as provided by subsection (c), the authority shall have power to acquire by purchase, lease, gift or otherwise any property and rights useful for its purposes and to sell, lease, transfer or convey any property or rights when no longer useful or exchange the same for other property or rights which are useful for its purposes.

(c) The authority shall not have the power to take property by eminent domain.

History: L. 2007, ch. 120, § 6; July 1.



12-5707 Equipment; purchase, agreements and leases.

12-5707. Equipment; purchase, agreements and leases. (a) The authority shall have power to purchase equipment, recreational equipment and make public improvements, construct dams and docks and may execute agreements, leases and equipment trust certificates. All money required to be paid by the authority under the provisions of such agreements, leases and equipment trust certificates shall be payable solely from the revenue or income to be derived from the riverfront authority and from grants. Payment for such equipment, or rentals therefor, may be made in installments, and the deferred installments may be evidenced by equipment trust certificates payable solely from such revenue or income, and title to such equipment shall not vest in the authority until the equipment trust certificates are paid.

(b) The agreement to purchase may direct the vendor to sell and assign the equipment to a bank or trust company, duly authorized to transact business in the state of Kansas, as trustee, for the benefit and security of the equipment trust certificates and may direct the trustee to deliver the equipment to one or more designated officers of the authority and may authorize the trustee simultaneously therewith to execute and deliver a lease of the equipment to the authority.

(c) The agreements and leases shall be duly acknowledged before some person authorized by law to take acknowledgments of deeds and in the form required for acknowledgment of deeds and such agreements, leases and equipment trust certificates shall be authorized by vote of the board and shall contain such covenants, conditions and provisions as may be deemed necessary or appropriate to insure the payment of the equipment trust certificates from the revenue or income to be derived from the riverfront authority.

(d) The covenants, conditions and provisions of the agreements, leases and equipment trust certificates shall not conflict with any of the provisions of any trust agreement securing the payment of bonds or certificates of the authority.

(e) An executed copy of each such agreement and lease shall be filed in the office of the city and county clerk of the city and county in which said authority is operating and such filing shall constitute notice to any subsequent judgment creditor or any subsequent purchaser.

History: L. 2007, ch. 120, § 7; July 1.



12-5708 Application for and acceptance of grants.

12-5708. Application for and acceptance of grants. The authority shall have power to apply for and accept grants from the federal or state government or any local government, or any agency thereof, or from any other public or private entity, to be used for any of the purposes of the authority and to enter into any agreement with the federal or state government or any local government, or any agency thereof, or any other public or private entity, in relation to such grants; provided that such agreement does not conflict with any of the provisions of any trust agreement securing the payment of bonds or certificates of the authority.

History: L. 2007, ch. 120, § 8; July 1.



12-5709 Investment of funds.

12-5709. Investment of funds. The authority shall have power to invest and reinvest any funds held in reserve or sinking funds not required for immediate disbursement, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in bonds or notes of the United States, bonds of the state of Kansas or bonds of any county, unified school district or city of the first class in which said authority is operating a system or in bonds or certificates of the authority at not to exceed their par value or their call price and to sell these securities whenever the funds are needed for disbursement. Such investment or reinvestment of any funds shall not be in conflict with any provisions of any trust agreement securing the payment of bonds or certificates of the authority.

History: L. 2007, ch. 120, § 9; July 1.



12-5710 Insurance.

12-5710. Insurance. The authority shall have power to procure and enter into contracts for any type of insurance and indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer or employee of the board or of the authority in the performance of the duties of his or her office or employment or any other insurable risk.

History: L. 2007, ch. 120, § 10; July 1.



12-5711 Governing board; appointment; terms; officers; meetings; procedure.

12-5711. Governing board; appointment; terms; officers; meetings; procedure. (a) The governing and administrative body of the authority shall be a board consisting of six members, to be known as the riverfront board. Members of the board shall be residents of Kansas. No member of the board shall be an elected official.

(b) Members shall not be paid a salary, but shall be reimbursed for actual expenses incurred by them in the performance of their duties.

(c) Members of the board shall be appointed as follows: Subject to the provisions of K.S.A. 2015 Supp. 12-16,128, and amendments thereto, three shall be appointed by the mayor with the approval of the council and three shall be appointed by the commission. Of the first appointees, the council and mayor shall designate one member to serve a term of one year, one to serve two years and one to serve a three-year term. The commission shall designate the terms of its appointees likewise. Should the city and county consolidate, then the members shall be appointed by the governing body of the consolidated government as set forth above.

(d) Upon the expiration of the term of any member, all successor members of the board shall be appointed and hold office for terms of three years from the date of appointment. The city clerk or county clerk shall certify the action of the respective governing body with respect to such appointments and file such certificates as a part of the records of the office of either the city or county clerk. Before entering upon the duties of office, each member of the board shall take and subscribe the constitutional oath of office and same shall be filed in the office of the city clerk and county clerk.

(e) Any member may resign from office to take effect when a successor has been appointed and has qualified. The mayor, with the approval of the council and the commission, may remove any member of the board in case of incompetency, neglect of duty or malfeasance in office. The member shall be given a copy of the charges and an opportunity to be publicly heard in person or by counsel upon not less than 10 days' notice. In case of failure to qualify within the time required, or of abandonment of office, or in case of death, conviction of a crime involving moral turpitude or removal from office, the office of a member shall become vacant. A vacancy shall be filled for the unexpired term by appointment in the same manner as the original appointment.

(f) As soon as possible after the appointment of the initial members, the board shall organize for the transaction of business, select a chairperson and a temporary secretary from its members and adopt bylaws, rules and regulations to govern its proceedings. The initial chairperson and successors shall be elected by the board from time to time for the term of the chairperson's office as a member of the board or for the term of three years, whichever is shorter.

(g) Regular meetings of the board shall be held at least once each calendar month, the time and place of such meetings to be fixed by the board. Four members of the board shall constitute a quorum for the transaction of business.

(h) All action of the board shall be by resolution and the affirmative vote of at least three members shall be necessary for the adoption of any resolution. All such resolutions before taking effect shall be approved by the chairperson of the board and, if the chairperson approves thereof, the chairperson shall sign the same. If the chairperson does not approve any such resolution, the chairperson shall return it to the board with the chairperson's written objections thereto at the next regular meeting of the board occurring after the passage thereof. If the chairperson fails to return any resolution with the objections thereto by the prescribed time, the chairperson shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any resolution by the chairperson with the chairperson's objections, the vote by which such resolution was passed shall be reconsidered by the board. If upon reconsideration the resolution is passed by the affirmative vote of at least five members, it shall go into effect notwithstanding the veto of the chairperson. All resolutions and all proceedings of the authority and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as shall be kept or prepared by the board for use in contract negotiations or civil proceedings to which the authority is a party.

History: L. 2007, ch. 120, § 11; L. 2008, ch. 163, § 6; L. 2011, ch. 11, § 4; July 1.



12-5712 Secretary and treasurer; requirements; monetary transactions.

12-5712. Secretary and treasurer; requirements; monetary transactions. (a) The board shall appoint a secretary and a treasurer, who need not be members of the board, to hold office during the pleasure of the board, and fix their duties and compensation. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the board. The bond shall be payable to the authority in whatever penal sum may be directed by the board conditioned upon the faithful performance of the duties of the office and the payment of all money received by the treasurer according to law and the orders of the board. The board at any time may require a new bond from the treasurer in such penal sum as may then be determined by the board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any national or state bank wherein the treasurer has deposited funds if the bank has been approved by the board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the authority.

(b) All funds deposited by the treasurer in any bank shall be placed in the name of the authority and shall be withdrawn or paid out only by check or draft upon the bank, signed by the treasurer and countersigned by the chairperson of the board, except that the board may designate any of its members or any officer or employee of the authority to affix the facsimile signature of the chairperson and another to affix the facsimile signature of the treasurer to any check or draft.

(c) In case any officer whose signature appears upon any check, draft, bond, certificate or interest coupon, issued pursuant to this act, ceases to hold such officer's office before the delivery thereof to the payee or the purchaser of any bond or certificate, the officer's signature nevertheless shall be valid and sufficient for all purposes with the same effect as if the officer had remained in office until delivery thereof.

History: L. 2007, ch. 120, § 12; July 1.



12-5713 General manager and other personnel.

12-5713. General manager and other personnel. The board may appoint a general manager and such other persons who are necessary to make the authority succeed. The general manager shall hold office at the pleasure of the board. The general manager shall manage the properties and business of the authority and the employees thereof, subject to the general control of the board, shall direct the enforcement of all resolutions, rules and regulations of the board, and shall perform such other duties as may be prescribed by the board. No discrimination shall be made in any appointment or promotion because of race, creed, color, disability, religious or political affiliations.

History: L. 2007, ch. 120, § 13; July 1.



12-5714 Rules and regulations.

12-5714. Rules and regulations. The board shall make all rules and regulations necessary to govern the operation of the riverfront and its property and facilities and to exercise the powers granted to the authority.

History: L. 2007, ch. 120, § 14; July 1.



12-5715 Fiscal year; budget; annual report and financial statement.

12-5715. Fiscal year; budget; annual report and financial statement. (a) The board shall establish a fiscal operating year. At least 30 days prior to the beginning of the first full fiscal year after the creation of the authority, and annually thereafter, the board shall cause to be prepared a tentative budget which shall include all operation and maintenance expense for the ensuing fiscal year. The tentative budget shall be considered by the board and, subject to any revision and amendments as may be determined, shall be adopted prior to the first day of the ensuing fiscal year as the budget for that year. No expenditures for operations and maintenance in excess of the budget shall be made during any fiscal year except by the affirmative vote of at least four members of the board. It shall not be necessary to include in the annual budget any statement of necessary expenditures for pensions or retirement annuities, or for interest or principal payments on bonds or certificates, or for capital outlays, but it shall be the duty of the board to make provisions for payment of same from appropriate funds.

(b) As soon after the end of each fiscal year as may be expedient, the board shall cause to be prepared and printed a complete and detailed report and financial statement of its operation and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested and copies of such report shall be filed with the city and county clerks of the city and county.

History: L. 2007, ch. 120, § 15; July 1.



12-5716 Damage reserve fund.

12-5716. Damage reserve fund. (a) The board shall withdraw from the gross receipts of the authority and charge to operating expenses such an amount of money as in the opinion of the board shall be sufficient to provide for the adjustment, defense and satisfaction of all suits, claims, demands, rights and causes of action and the payment and satisfaction of all judgments entered against the authority for damage caused by injury to or death of any person and for damage to property resulting from the construction, maintenance and operation of the riverfront and the board shall deposit such moneys in a fund to be known and designated as the damage reserve fund.

(b) The board shall use the moneys in the damage reserve fund to pay all expenses and costs arising from the adjustment, defense and satisfaction of all suits, claims, demands, rights and causes of action and the payment and satisfaction of all judgments entered against the authority for damages caused by injury to or death of any person and for damage to property resulting from the construction, maintenance and operation of the authority. At any time and from time to time the board may obtain and maintain insurance coverage or protection partially or wholly insuring or indemnifying the authority against loss or liability on account of injury to or death of any person and for damage to property resulting from the construction, maintenance and operations of the authority. The cost of obtaining and maintaining such insurance shall be paid out of the moneys in the damage reserve fund. All moneys received from such insurance coverage or protection shall be paid into the damage reserve fund.

History: L. 2007, ch. 120, § 16; July 1.



12-5717 Special funds.

12-5717. Special funds. The authority pursuant to resolutions adopted from time to time by the board may establish and create such other and additional special funds as may be found desirable by the board and in and by such ordinances may provide for payments into all special funds from specified sources with such preferences and priorities as may be deemed advisable and may also by any such resolution provide for the custody, disbursement and application of any moneys in any such special funds consistent with the provisions of this act.

History: L. 2007, ch. 120, § 17; July 1.



12-5718 Application of Kansas tort claims act.

12-5718. Application of Kansas tort claims act. The authority is a municipality as defined by the Kansas tort claims act, K.S.A. 75-6101 et seq., and amendments thereto, and entitled to avail itself of the protections therein. No civil action shall be commenced in any court against the authority by any person for any injury to such person unless it is commenced within two years after the date that the injury was received or the cause of action accrued.

History: L. 2007, ch. 120, § 18; July 1.



12-5719 Severability.

12-5719. Severability. If any provision of this act is held invalid, such provision shall be deemed to be excised from this act and the invalidity thereof shall not affect any of the other provisions of this act. If the application of any provision of this act to any person or circumstance is held invalid, it shall not affect the application of such provisions to persons or circumstances other than those as to which it is invalid.

History: L. 2007, ch. 120, § 19; July 1.






Article 58 DESOTO/JOHNSON COUNTY RIVERFRONT AUTHORITY

12-5801 DeSoto/Johnson county riverfront authority act; citation; severability.

12-5801. DeSoto/Johnson county riverfront authority act; citation; severability. (a) This act shall be known and may be cited as the DeSoto/Johnson county riverfront authority act.

(b) If any provision of this act is held invalid, such provision shall be deemed to be excised from this act and the invalidity thereof shall not affect any of the other provisions of this act. If the application of any provision of this act to any person or circumstance is held invalid, it shall not affect the application of such provisions to persons or circumstances other than those as to which it is invalid.

History: L. 2008, ch. 85, § 1; July 1.



12-5802 Same; definitions.

12-5802. Same; definitions. As used in this act:

(a) "Authority" means the riverfront authority created by this act.

(b) "Board" means the riverfront board created by this act.

(c) "City" means the city of DeSoto.

(d) "Commission" means the county commission of Johnson county.

(e) "Council" means the city council of DeSoto.

(f) "County" means Johnson county.

(g) "Mayor" means the mayor of DeSoto.

(h) "Metropolitan area" includes the area within the corporate limits of the city of DeSoto and within five miles of the corporate limits along the Kansas river.

(i) "Riverfront" means all real estate, equipment, rights and property useful for the purpose of recreation, along the banks of the Kansas river that runs through the city of DeSoto and Johnson county.

History: L. 2008, ch. 85, § 2; July 1.



12-5803 Same; authority created; purpose.

12-5803. Same; authority created; purpose. There is hereby created the DeSoto/Johnson county riverfront authority. The purpose of the authority is to promote the general welfare and encourage private capital investment by fostering the creation of recreational, retail, entertainment, economic development and housing within the riverfront.

History: L. 2008, ch. 85, § 3; July 1.



12-5804 Same; lawsuits; seal.

12-5804. Same; lawsuits; seal. The authority may sue and be sued in its corporate name. The authority may adopt a common seal and change the same at pleasure.

History: L. 2008, ch. 85, § 4; July 1.



12-5805 Same; planning and design of riverfront; general powers.

12-5805. Same; planning and design of riverfront; general powers. For the first three years of its existence, the authority shall engage in planning and design of the riverfront. At all times the authority shall have power to acquire, construct, own, operate and maintain for public service a riverfront system in the metropolitan area and all the powers necessary or convenient to accomplish the purposes of this act, including, without limiting the generality of the foregoing, the specific powers enumerated herein.

History: L. 2008, ch. 85, § 5; July 1.



12-5806 Same; acquisition of property.

12-5806. Same; acquisition of property. (a) Except as provided by subsection (c), the authority shall have power to acquire by purchase, lease, gift or otherwise all or any part of real property, property, rights in property, water rights and riparian rights for the purpose of planning, development and creation of a riverfront within the metropolitan area as herein defined.

(b) Except as provided by subsection (c), the authority shall have power to acquire by purchase, lease, gift or otherwise any property and rights useful for its purposes and to sell, lease, transfer or convey any property or rights when no longer useful or exchange the same for other property or rights which are useful for its purposes.

(c) The authority shall not have the power to take property by eminent domain.

History: L. 2008, ch. 85, § 6; July 1.



12-5807 Same; equipment; purchase, agreements and leases.

12-5807. Same; equipment; purchase, agreements and leases. (a) The authority shall have power to purchase equipment, recreational equipment and make public improvements, construct dams and docks and may execute agreements, leases and equipment trust certificates. All money required to be paid by the authority under the provisions of such agreements, leases and equipment trust certificates shall be payable solely from the revenue or income to be derived from the riverfront authority and from grants. Payment for such equipment, or rentals therefor, may be made in installments, and the deferred installments may be evidenced by equipment trust certificates payable solely from such revenue or income, and title to such equipment shall not vest in the authority until the equipment trust certificates are paid.

(b) The agreement to purchase may direct the vendor to sell and assign the equipment to a bank or trust company, duly authorized to transact business in the state of Kansas, as trustee, for the benefit and security of the equipment trust certificates and may direct the trustee to deliver the equipment to one or more designated officers of the authority and may authorize the trustee simultaneously therewith to execute and deliver a lease of the equipment to the authority.

(c) The agreements and leases shall be duly acknowledged before some person authorized by law to take acknowledgments of deeds and in the form required for acknowledgment of deeds and such agreements, leases and equipment trust certificates shall be authorized by vote of the board and shall contain such covenants, conditions and provisions as may be deemed necessary or appropriate to insure the payment of the equipment trust certificates from the revenue or income to be derived from the riverfront authority.

(d) The covenants, conditions and provisions of the agreements, leases and equipment trust certificates shall not conflict with any of the provisions of any trust agreement securing the payment of bonds or certificates of the authority.

(e) An executed copy of each such agreement and lease shall be filed in the office of the city and county clerk of the city and county in which said authority is operating and such filing shall constitute notice to any subsequent judgment creditor or any subsequent purchaser.

History: L. 2008, ch. 85, § 7; July 1.



12-5808 Same; application for and acceptance of grants.

12-5808. Same; application for and acceptance of grants. The authority shall have power to apply for and accept grants from the federal or state government or any local government, or any agency thereof, or from any other public or private entity, to be used for any of the purposes of the authority and to enter into any agreement with the federal or state government or any local government, or any agency thereof, or any other public or private entity, in relation to such grants; provided that such agreement does not conflict with any of the provisions of any trust agreement securing the payment of bonds or certificates of the authority.

History: L. 2008, ch. 85, § 8; July 1.



12-5809 Same; investment of funds.

12-5809. Same; investment of funds. The authority shall have power to invest and reinvest any funds held in reserve or sinking funds not required for immediate disbursement, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in bonds or notes of the United States, bonds of the state of Kansas or bonds of any county, unified school district or city of the first class in which said authority is operating a system or in bonds or certificates of the authority at not to exceed their par value or their call price and to sell these securities whenever the funds are needed for disbursement. Such investment or reinvestment of any funds shall not be in conflict with any provisions of any trust agreement securing the payment of bonds or certificates of the authority.

History: L. 2008, ch. 85, § 9; July 1.



12-5810 Same; insurance.

12-5810. Same; insurance. The authority shall have power to procure and enter into contracts for any type of insurance and indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer or employee of the board or of the authority in the performance of the duties of office or employment or any other insurable risk.

History: L. 2008, ch. 85, § 10; July 1.



12-5811 Same; governing board; appointment; terms; officers; meetings; procedure.

12-5811. Same; governing board; appointment; terms; officers; meetings; procedure. (a) The governing and administrative body of the authority shall be a board consisting of six members, to be known as the riverfront board. Members of the board shall be residents of Kansas. No member of the board shall be an elected official.

(b) Members shall not be paid a salary, but shall be reimbursed for actual expenses incurred by them in the performance of their duties.

(c) Members of the board shall be appointed as follows: Three shall be appointed by the mayor with the approval of the council and three shall be appointed by the commission. Of the first appointees, the council and mayor shall designate one member to serve a term of one year, one to serve two years and one to serve a three-year term. The commission shall designate the terms of its appointees likewise. Should the city and county consolidate, then the members shall be appointed by the governing body of the consolidated government as set forth above.

(d) Upon the expiration of the term of any member, all successor members of the board shall be appointed and hold office for terms of three years from the date of appointment. The city clerk or county clerk shall certify the action of the respective governing body with respect to such appointments and file such certificates as a part of the records of the office of either the city or county clerk. Before entering upon the duties of office, each member of the board shall take and subscribe the constitutional oath of office and same shall be filed in the office of the city clerk and county clerk.

(e) Any member may resign from office to take effect when a successor has been appointed and has qualified. The mayor, with the approval of the council and the commission, may remove any member of the board in case of incompetency, neglect of duty or malfeasance in office. The member shall be given a copy of the charges and an opportunity to be publicly heard in person or by counsel upon not less than 10 days' notice. In case of failure to qualify within the time required, or of abandonment of office, or in case of death, conviction of a crime involving moral turpitude or removal from office, the office of a member shall become vacant. A vacancy shall be filled for the unexpired term by appointment in the same manner as the original appointment.

(f) As soon as possible after the appointment of the initial members, the board shall organize for the transaction of business, select a chairperson and a temporary secretary from its members and adopt bylaws, rules and regulations to govern its proceedings. The initial chairperson and successors shall be elected by the board from time to time for the term of the chairperson's office as a member of the board or for the term of three years, whichever is shorter.

(g) Regular meetings of the board shall be held at least once each calendar month, the time and place of such meetings to be fixed by the board. Four members of the board shall constitute a quorum for the transaction of business.

(h) All action of the board shall be by resolution and the affirmative vote of at least three members shall be necessary for the adoption of any resolution. All such resolutions before taking effect shall be approved by the chairperson of the board and, if the chairperson approves thereof, the chairperson shall sign the same. If the chairperson does not approve any such resolution, the chairperson shall return it to the board with the chairperson's written objections thereto at the next regular meeting of the board occurring after the passage thereof. If the chairperson fails to return any resolution with the objections thereto by the prescribed time, the chairperson shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any resolution by the chairperson with the chairperson's objections, the vote by which such resolution was passed shall be reconsidered by the board. If upon reconsideration the resolution is passed by the affirmative vote of at least five members, it shall go into effect notwithstanding the veto of the chairperson. All resolutions and all proceedings of the authority and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as shall be kept or prepared by the board for use in contract negotiations or civil proceedings to which the authority is a party.

History: L. 2008, ch. 85, § 11; L. 2011, ch. 11, § 5; July 1.



12-5812 Same; secretary and treasurer; requirements; monetary transactions.

12-5812. Same; secretary and treasurer; requirements; monetary transactions. (a) The board shall appoint a secretary and a treasurer, who need not be members of the board, to hold office during the pleasure of the board, and fix their duties and compensation. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the board. The bond shall be payable to the authority in whatever penal sum may be directed by the board conditioned upon the faithful performance of the duties of the office and the payment of all money received by the treasurer according to law and the orders of the board. The board at any time may require a new bond from the treasurer in such penal sum as may then be determined by the board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any national or state bank wherein the treasurer has deposited funds if the bank has been approved by the board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the authority.

(b) All funds deposited by the treasurer in any bank shall be placed in the name of the authority and shall be withdrawn or paid out only by check or draft upon the bank, signed by the treasurer and countersigned by the chairperson of the board, except that the board may designate any of its members or any officer or employee of the authority to affix the facsimile signature of the chairperson and another to affix the facsimile signature of the treasurer to any check or draft.

(c) In case any officer whose signature appears upon any check, draft, bond, certificate or interest coupon, issued pursuant to this act, ceases to hold such officer's office before the delivery thereof to the payee or the purchaser of any bond or certificate, the officer's signature nevertheless shall be valid and sufficient for all purposes with the same effect as if the officer had remained in office until delivery thereof.

History: L. 2008, ch. 85, § 12; July 1.



12-5813 Same; general manager and other personnel.

12-5813. Same; general manager and other personnel. The board may appoint a general manager and such other persons who are necessary to make the authority succeed. The general manager shall hold office at the pleasure of the board. The general manager shall manage the properties and business of the authority and the employees thereof, subject to the general control of the board, shall direct the enforcement of all resolutions, rules and regulations of the board, and shall perform such other duties as may be prescribed by the board. No discrimination shall be made in any appointment or promotion because of race, creed, color, disability, religious or political affiliations.

History: L. 2008, ch. 85, § 13; July 1.



12-5814 Same; rules and regulations.

12-5814. Same; rules and regulations. The board shall make all rules and regulations necessary to govern the operation of the riverfront and its property and facilities and to exercise the powers granted to the authority.

History: L. 2008, ch. 85, § 14; July 1.



12-5815 Same; fiscal year; budget; annual report and financial statement.

12-5815. Same; fiscal year; budget; annual report and financial statement. (a) The board shall establish a fiscal operating year. At least 30 days prior to the beginning of the first full fiscal year after the creation of the authority, and annually thereafter, the board shall cause to be prepared a tentative budget which shall include all operation and maintenance expense for the ensuing fiscal year. The tentative budget shall be considered by the board and, subject to any revision and amendments as may be determined, shall be adopted prior to the first day of the ensuing fiscal year as the budget for that year. No expenditures for operations and maintenance in excess of the budget shall be made during any fiscal year except by the affirmative vote of at least four members of the board. It shall not be necessary to include in the annual budget any statement of necessary expenditures for pensions or retirement annuities, or for interest or principal payments on bonds or certificates, or for capital outlays, but it shall be the duty of the board to make provisions for payment of same from appropriate funds.

(b) As soon after the end of each fiscal year as may be expedient, the board shall cause to be prepared and printed a complete and detailed report and financial statement of its operation and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested and copies of such report shall be filed with the city and county clerks of the city and county.

History: L. 2008, ch. 85, § 15; July 1.



12-5816 Same; damage reserve fund.

12-5816. Same; damage reserve fund. (a) The board shall withdraw from the gross receipts of the authority and charge to operating expenses such an amount of money as in the opinion of the board shall be sufficient to provide for the adjustment, defense and satisfaction of all suits, claims, demands, rights and causes of action and the payment and satisfaction of all judgments entered against the authority for damage caused by injury to or death of any person and for damage to property resulting from the construction, maintenance and operation of the riverfront and the board shall deposit such moneys in a fund to be known and designated as the damage reserve fund.

(b) The board shall use the moneys in the damage reserve fund to pay all expenses and costs arising from the adjustment, defense and satisfaction of all suits, claims, demands, rights and causes of action and the payment and satisfaction of all judgments entered against the authority for damages caused by injury to or death of any person and for damage to property resulting from the construction, maintenance and operation of the authority. At any time and from time to time the board may obtain and maintain insurance coverage or protection partially or wholly insuring or indemnifying the authority against loss or liability on account of injury to or death of any person and for damage to property resulting from the construction, maintenance and operations of the authority. The cost of obtaining and maintaining such insurance shall be paid out of the moneys in the damage reserve fund. All moneys received from such insurance coverage or protection shall be paid into the damage reserve fund.

History: L. 2008, ch. 85, § 16; July 1.



12-5817 Same; special funds.

12-5817. Same; special funds. The authority pursuant to resolutions adopted from time to time by the board may establish and create such other and additional special funds as may be found desirable by the board and in and by such ordinances may provide for payments into all special funds from specified sources with such preferences and priorities as may be deemed advisable and may also by any such resolution provide for the custody, disbursement and application of any moneys in any such special funds consistent with the provisions of this act.

History: L. 2008, ch. 85, § 17; July 1.



12-5818 Same; application of Kansas tort claims act.

12-5818. Same; application of Kansas tort claims act. The authority is a municipality as defined by the Kansas tort claims act, K.S.A. 75-6101 et seq., and amendments thereto, and entitled to avail itself of the protections therein. No civil action shall be commenced in any court against the authority by any person for any injury to such person unless it is commenced within two years after the date that the injury was received or the cause of action accrued.

History: L. 2008, ch. 85, § 18; July 1.






Article 59 CITY LAND BANKS

12-5901 City land banks; definitions.

12-5901. City land banks; definitions. As used in this act:

(a) "City" means any city.

(b) "Board" means the board of trustees of the city land bank.

(c) "Bank" means the city land bank established pursuant to this act.

(d) "Governing body" means the governing body of the city.

(e) "Municipality" means any city, county or other political or taxing subdivision which has the power to levy special assessments.

History: L. 2009, ch. 120, § 1; July 1.

Revisor's Note:

See 19-26,103 et seq., for authorization for the Wyandotte county land bank.



12-5902 Same; city governing body; establishment, dissolution; board of trustees.

12-5902. Same; city governing body; establishment, dissolution; board of trustees. (a) The governing body may establish a city land bank by adoption of an ordinance.

(b) The bank shall be governed by a board of trustees. The governing body may appoint the board. City governing body members may serve on or as the board of trustees. Vacancies on the board shall be filled by appointment for the unexpired term.

(c) The governing body may advance operating funds to the bank to pay expenses of the board of trustees and the bank. Members of the board of trustees shall receive no compensation, but shall be paid their actual and necessary expenses in attending meetings and in carrying out their duties as members of the board.

(d) The bank may be dissolved by ordinance of the governing body. In such case, all property of the bank shall be transferred to and held by the city and may be disposed of as otherwise provided by law.

History: L. 2009, ch. 120, § 2; July 1.



12-5903 Same; cash basis; budgets; accounts and records; annual report.

12-5903. Same; cash basis; budgets; accounts and records; annual report. (a) The bank shall be subject to the provisions of the cash-basis law, K.S.A. 10-1101 et seq., and amendments thereto.

(b) The budget of the bank shall be prepared, adopted and published as provided by law for other political subdivisions of the state. No budget shall be adopted by the board until it has been submitted to, reviewed and approved by the governing body.

(c) The board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the board shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the board.

(d) All records and accounts shall be subject to public inspection pursuant to K.S.A. 45-216 et seq., and amendments thereto.

(e) Any moneys of the bank which are not immediately required for the purposes of the bank shall be invested in the manner provided by K.S.A. 12-1675, and amendments thereto.

(f) The bank shall make an annual report to the governing body on or before January 31 of each year, showing receipts and disbursements from all funds under its control and showing all property transactions occurring in each year. Such report shall include an inventory of all property held by the bank. A copy of such inventory also shall be published in the official city newspaper on or before January 31 of each year.

(g) The bank shall be subject to the provisions of K.S.A. 9-1401 et seq., and amendments thereto.

History: L. 2009, ch. 120, § 3; July 1.



12-5904 Same; composition of board; open meetings; conflict of interest; suits.

12-5904. Same; composition of board; open meetings; conflict of interest; suits. (a) The board shall select annually, from its membership, a chairperson, a vice-chairperson and a treasurer. The treasurer shall be bonded in such amounts as the governing body may require.

(b) The board may appoint such officers, agents and employees as it may require for the performance of its duties, and shall determine the qualifications and duties and fix the compensation of such officers, agents and employees.

(c) The board shall fix the time and place at which its meetings shall be held. Meetings shall be held within the city and shall be subject to the provision of K.S.A. 75-4317 et seq., and amendments thereto.

(d) A majority of the board shall constitute a quorum for the transaction of business. No action of the board shall be binding unless taken at a meeting at which at least a quorum is present.

(e) The members of the board shall be subject to the provisions of the laws of the state of Kansas which relate to conflicts of interest of county officers and employees, including, but not limited to, K.S.A. 75-4301 et seq., and amendments thereto.

(f) Subject to the provisions of K.S.A. 75-6101 et seq., and amendments thereto, if any action at law or equity, or other legal proceeding, shall be brought against any member of the board for any act or omission arising out of the performance of duties as a member of the board, such member shall be indemnified in whole and held harmless by the board for any judgment or decree entered against such member and, further, shall be defended at the cost and expense of the bank in any such proceeding.

History: L. 2009, ch. 120, § 4; July 1.



12-5905 Same; powers of board.

12-5905. Same; powers of board. The board may:

(a) Sue and be sued;

(b) enter into contracts;

(c) appoint and remove staff and provide for the compensation thereof;

(d) acquire, by purchase, gift or devise, and convey any real property, including easements and reversionary interests, and personal property subject to the provisions of this act;

(e) rebate all, or any portion thereof, the taxes on any property sold or conveyed by the bank;

(f) exercise any other power which may be delegated to the land bank by the governing body; and

(g) exercise any other incidental power which is necessary to carry out the purposes of the land bank and this act.

History: L. 2009, ch. 120, § 5; July 1.



12-5906 Same; transfer of property.

12-5906. Same; transfer of property. (a) Any property acquired by the city, the county, another city or other taxing subdivision within the county may be transferred to the bank. The board may accept or refuse to accept any property authorized to be transferred pursuant to this subsection. The transfer of any property pursuant to this subsection shall not be subject to any bidding requirement and shall be exempt from any provision of law requiring a public sale.

(b) The fee simple title to any real estate which is sold to the county in accordance with the provisions of K.S.A. 79-2803 and 79-2804, and amendments thereto, and upon acceptance by the board of trustees may be transferred to the bank by a good and sufficient deed by the county clerk upon a written order from the board of county commissioners.

History: L. 2009, ch. 120, § 6; July 1.



12-5907 Same; administration of property; duties of board.

12-5907. Same; administration of property; duties of board. The board shall assume possession and control of any property acquired by it under this act and shall hold and administer such property. In the administration of property, the board shall:

(a) Manage, maintain and protect or temporarily use for a public purpose such property in the manner the board deems appropriate;

(b) compile and maintain a written inventory of all such property. The inventory shall be available for public inspection and distribution at all times;

(c) study, analyze and evaluate potential, present and future uses for such property which would provide for the effective reutilization of such property;

(d) plan for and use the board's best efforts to consummate the sale or other disposition of such property at such times and upon such terms and conditions deemed appropriate;

(e) establish and maintain records and accounts reflecting all transactions, expenditures and revenues relating to the bank's activities, including separate itemizations of all transactions, expenditures and revenues concerning each individual parcel of property acquired; and

(f) thirty days prior to the sale of any property owned by the bank, publish a notice in the official city newspaper announcing such sale.

History: L. 2009, ch. 120, § 7; July 1.



12-5908 Same; sale of property; conditions.

12-5908. Same; sale of property; conditions. (a) The board, without competitive bidding, may sell any property acquired by the board at such times, to such persons, and upon such terms and conditions, and subject to such restrictions and covenants deemed necessary or appropriate to assure the property's effective reutilization. The sale of any real property by the board under the provisions of this act on which there are delinquent special assessments to finance public improvements shall be conditioned upon the approval of the governing body of the municipality which levied the special assessments.

(b) The board, for purposes of land disposition, may consolidate, assemble or subdivide individual parcels of property acquired by the bank.

History: L. 2009, ch. 120, § 8; July 1.



12-5909 Same; exemption of property from taxation; exceptions.

12-5909. Same; exemption of property from taxation; exceptions. (a) Until sold or otherwise disposed of by the bank and except for special assessments levied by a municipality to finance public improvements, any property acquired by the bank shall be exempt from the payment of ad valorem taxes levied by the state and any other political or taxing subdivision of the state.

(b) Except for special assessments levied by a municipality to finance public improvements, when the board acquires property pursuant to this act, the county treasurer shall remove from the tax rolls all taxes, assessments, charges, penalties and interest that are due and payable on the property at the time of acquisition by the board.

(c) Property held by the bank shall remain liable for special assessments levied by a municipality to finance public improvements, but no payment thereof shall be required until such property is sold or otherwise conveyed by the bank.

(d) The governing body of any municipality which has levied special assessments on property acquired by the bank may abate part or all of the special assessments, and the bank and governing body may enter into agreements related thereto. Any special assessments that are abated shall be removed from the tax rolls by the county treasurer as of the effective date of the abatement.

(e) The governing body of any municipality which has levied special assessments on property acquired by the bank may enter into an agreement with the bank to defer or reamortize part or all of the special assessments. The governing body of the municipality shall provide for such deferral or reamortization by passage of an ordinance, if a city, and by passage of a resolution by any other municipality. Any special assessments that are deferred or reamortized shall be corrected on the tax rolls by the county treasurer as of the effective date of the ordinance or resolution providing for such deferral or reamortization.

History: L. 2009, ch. 120, § 9; L. 2015, ch. 99, § 17; July 1.



12-5910 Same; use of money received from sale of property.

12-5910. Same; use of money received from sale of property. (a) Except as provided in paragraph (b), any moneys derived from the sale of property by the bank shall be retained by the bank for the purposes and operations thereof.

(b) The board may use all or any part of the proceeds from the sale described in paragraph (a) to reimburse any municipality for delinquent special assessments due on such property.

History: L. 2009, ch. 120, § 10; July 1.



12-5911 Same; advisory committees; establishment.

12-5911. Same; advisory committees; establishment. The board may establish separate neighborhood or city advisory committees consisting of persons living or owning property within the county, city or neighborhood. In the case of neighborhood advisory committees, the board shall determine the boundaries of each neighborhood. In the absence of a resolution by the board providing otherwise, each advisory committee shall consist of not less than five nor more than nine persons, to be appointed by the board for two-year overlapping terms. The board shall consult with each advisory committee as needed to review the operations and activities of the bank and to receive the advice of the members of the advisory committee concerning any matter which comes before the committees.

History: L. 2009, ch. 120, § 11; July 1.









Chapter 13 CITIES OF THE FIRST CLASS

Article 1 GENERAL PROVISIONS

13-101 Change of classification from city of second class to city of first class; proclamation by governor; tenure of governing body.

13-101. Change of classification from city of second class to city of first class; proclamation by governor; tenure of governing body. Whenever it shall have been duly ascertained by any census of enumeration taken under any law of the United States or of the state of Kansas or by any city that any city has attained a population of more than fifteen thousand (15,000), such fact shall thereupon, by the governing body of such city, be certified to the governor of the state, who shall thereupon by public proclamation declare such city to be a city of the first class. If the governing body of any city which has attained a population of more than fifteen thousand (15,000) and less than twenty-five thousand (25,000) shall determine by resolution duly adopted that it would be more advantageous for such city to continue to operate as a city of the second class, such governing body shall not be required to so certify the population of such city to the governor and the laws relating to cities of the second class shall continue to be applicable to such city.

The change in classification of any city under the provisions of this section shall take effect on the date the proclamation of the governor is issued unless a later date is specified therein, in which case the change and classification shall take place on such later date. The governing body of any such city, holding office at the time of the proclamation, shall continue to be the governing body of such city and the members of such body shall hold their respective offices until the next city election in an odd-numbered year.

History: L. 1903, ch. 122, § 1; R.S. 1923, § 13-101; L. 1953, ch. 77, § 1; L. 1968, ch. 274, § 17; April 30.



13-103 Form of government.

13-103. Form of government. All cities of the first class shall be governed by the provisions of this act.

History: L. 1903, ch. 122, § 2; March 18; R.S. 1923, § 13-103.






Article 4 LEGISLATIVE DEPARTMENT; POWERS OF GOVERNING BODY

13-431 Utility rates; review by court.

13-431. Utility rates; review by court. To prescribe and fix maximum rates and charges, and regulate the collection of the same, for all water, electric light, heat, power, gas, telephone service or any other commodity or service furnished to such city or to any of the inhabitants thereof by any person or corporation now authorized by such city by virtue of a franchise ordinance or laws of this state, or that may hereafter be authorized by virtue of a franchise ordinance or laws of this state to furnish water, electric light, heat, power, gas or telephone service, or any other commodity or service, to such city or to its inhabitants.

The rates and charges so prescribed shall at all times be reasonable and just; and if any city shall fix unreasonable and unjust rates and charges, the same may, at the instance of any producer or consumer, be reviewed and determined by the district court of the county in which such city is situated.

History: R.S. 1923, § 13-431; Dec. 27.



13-436 Health and sanitation; election, when.

13-436. Health and sanitation; election, when. To make regulations to secure the general health of the city; to prevent and remove nuisances; to regulate or prohibit the construction of privy vaults and cesspools, and to regulate or suppress those already constructed; to compel and regulate the connection of all property with sewers; to suppress hogpens; to regulate or suppress slaughterhouses and stockyards, and prescribe and enforce regulations for cleaning and keeping the same in order; and the cleaning and keeping in order of warehouses, stables, alleys, yards, private ways and grounds, outhouses, and other places where offensive matter is kept or allowed to accumulate, and to compel and regulate the removal of garbage and filth beyond the city limits; and also to provide for taxing and to tax the cost of abating or removing any nuisance against any lot or tract of ground upon which the same is located and maintained, and to levy, certify and collect the same as a special assessment, in the same manner as for repairing and building sidewalks, in all cases where the owner, occupant or agent of said property shall fail, refuse or neglect to abate or remove said nuisance, after receiving notice to do so and being given a reasonable time in which to remove or abate the same, where said city has been compelled to abate or remove said nuisance.

The city may, when authorized by a majority of the votes cast at an election held for the purpose of voting funds to pay for the same, also establish and construct or cause to be established and constructed crematories, desiccating or reduction works, within or without the city, for the purpose of destroying dead animals, night soil, and garbage, and make all rules necessary for the operation of the same.

History: L. 1903, ch. 122, § 56; L. 1905, ch. 109, § 1; March 21; R.S. 1923,§ 13-436.



13-443 Improving or vacating streets and alleys; reversion of land; recording of ordinance.

13-443. Improving or vacating streets and alleys; reversion of land; recording of ordinance. The governing body of the city shall have the power to open, widen, extend or otherwise improve any street, avenue, alley or lane, and also to vacate and close any street, avenue, alley or lane or portion thereof. Before the governing body opens, widens or extends any street, avenue, alley or lane it shall proceed to condemn or acquire by purchase or gift the necessary lands as provided by law.

When any street, avenue, alley or lane is vacated it shall revert to the owners of land thereto adjoining on each side, in proportion to the frontage of such land, except in cases where such street, avenue, alley or lane may have been taken for public use in a different proportion, in which case it shall revert to the adjoining land in the same proportion as it was taken from it.

Immediately after an ordinance opening, widening, extending or vacating any street, avenue, alley or lane becomes effective, the clerk of the city shall file a copy thereof which has been certified by the city clerk as a true and correct copy in the office of the county clerk and in the office of the register of deeds. The county clerk shall enter the same in the transfer records of [the] county clerk's office and the register of deeds shall record the same in the deed records of the county and no fee shall be charged by the county clerk or register of deeds for such entering or recording.

History: L. 1903, ch. 122, § 64; R.S. 1923, § 13-443; L. 1951, ch. 142, § 1; L. 1963, ch. 234, § 27; L. 1984, ch. 65, § 5; July 1.



13-460 Art museum board in cities over 200,000.

13-460. Art museum board in cities over 200,000. Any city of the first class having a population of more than two hundred thousand (200,000) may by ordinance create and establish a board within the administrative departments of the city for the general supervision and care of a museum of art and objects of art belonging to the city or exhibited therein. The aforesaid board shall be known as "The __________ (name of the city) art museum board."

History: L. 1957, ch. 131, § 1; June 29.



13-461 Same; members, appointment, terms, vacancies.

13-461. Same; members, appointment, terms, vacancies. The art museum board shall consist of not to exceed seven (7) members, appointed by the mayor with the approval of the board of commissioners of the city, and not to exceed five (5) members ex officio as may be provided by ordinance. The official members of said board shall be designated by the board of commissioners of the city to serve one for a term of one (1) year, two for a term of two (2) years, two for a term of three (3) years, and two for a term of four (4) years, and thereafter as their terms expire the members of such art museum board shall be appointed and hold their offices for a term of four (4) years and until their successor or successors shall have been appointed and qualified. Ex officio members of the board shall have a voice but no vote in the deliberations of the board. Vacancies on the board shall be filled for the unexpired terms.

History: L. 1957, ch. 131, § 2; June 29.



13-462 Same; officers, duties; bond of treasurer.

13-462. Same; officers, duties; bond of treasurer. The board shall organize annually by the election from its membership of a chairman and a vice-chairman, and from its membership or employees a secretary and a treasurer. The officers shall have and perform the duties commonly belonging to their offices and as may be fixed by the board. The treasurer shall give a bond to the city, filed with the city clerk and approved as to form by the city attorney, conditioned for the faithful performance of his or her duties and to well and truly account for all moneys coming into his or her possession as treasurer.

History: L. 1957, ch. 131, § 3; June 29.



13-463 Same; rules and regulations; acquisition of art objects; acceptance of gifts and moneys; administration.

13-463. Same; rules and regulations; acquisition of art objects; acceptance of gifts and moneys; administration. The governing body may authorize the art museum board of the city to adopt rules and regulations for its government and the performance of its duties with respect to the art museum of the city and the exhibition of paintings and other objects of art owned by the city or otherwise. The said board may be further authorized in the name of the city to acquire by purchase, gift, bequest or exchange, paintings, prints, statues, and other objects of art, and to act as trustee or custodian of collections and works of art within the city; to receive and accept any gift or donation to the city art museum and administer the same in accordance with the conditions of the donation; and to receive and administer any money and other property appropriated or granted by the city, the state of Kansas, the United States of America, or any agency thereof, for the purpose of aiding or maintaining art museums.

History: L. 1957, ch. 131, § 4; June 29.



13-464 Same; property management and control.

13-464. Same; property management and control. Real or personal property may be granted, bequeathed, devised and conveyed to the city for the purpose of developing, maintaining, expanding, or relocating such museum of art provided for herein, upon such trusts and conditions as may be prescribed by the grantors or devisors thereof and agreed to by such art museum board. All property so devised, granted, bequeathed or conveyed, and the rents, issues, profits and income thereof, shall be subject to the management and control of said art museum board.

History: L. 1957, ch. 131, § 5; June 29.



13-465 Same; director and employees, compensation; leasing property; records and reports.

13-465. Same; director and employees, compensation; leasing property; records and reports. The governing body of the city may authorize the art museum board to appoint, employ and remove a director of the museum, the necessary subordinate employees, and fix their compensation. The board may also enter into contracts with the board of park commissioners of the city or with other persons or corporations for the leasing and maintaining of buildings and grounds for art museum purposes. The board shall keep a record of all proceedings and transactions and make such reports as the board of commissioners of the city shall require.

History: L. 1957, ch. 131, § 6; June 29.



13-466 Same; appropriations by city; budget; expenditures.

13-466. Same; appropriations by city; budget; expenditures. Any city which shall have established an art museum board for the purposes of this act may annually appropriate from the special contributions fund of the city such moneys as may be deemed necessary for the budget of the art museum board. The board shall prepare and submit an annual budget for the approval of the board of commissioners of the city at the time of the preparation of the city budget. The art museum board shall be authorized to expend such funds as budgeted for the purposes of this act.

History: L. 1957, ch. 131, § 7; June 29.






Article 5 EXECUTIVE DEPARTMENT; POWERS AND DUTIES OF OFFICERS

13-502 General duties of mayor.

13-502. General duties of mayor. The mayor shall preside at all meetings of the council, except as herein otherwise provided, and shall have the superintending control of all the officers and affairs of the city, and shall take care that the ordinances of the city and this act are complied with.

History: L. 1903, ch. 122, § 66; March 18; R.S. 1923, § 13-502.



13-506 Signing and approval of contracts.

13-506. Signing and approval of contracts. The mayor shall sign all contracts before the city shall be liable thereon; and all contracts shall be subject to his or her veto the same as ordinances, and the same shall not be binding on the city unless passed over the mayor's veto by a vote of three-fourths of all the councilmen elected.

History: L. 1903, ch. 122, § 70; March 18; R.S. 1923, § 13-506.



13-507 Signing of commissions; approval of bonds.

13-507. Signing of commissions; approval of bonds. The mayor shall sign the commissions of all officers elected or appointed in the city, and endorse the approval of all official bonds by the governing body.

History: L. 1903, ch. 122, § 71; March 18; R.S. 1923, § 13-507.



13-508 Mayor as peace officer; special policemen, term.

13-508. Mayor as peace officer; special policemen, term. The mayor shall be a conservator of the peace throughout the city, and shall at all times have power to appoint such number of special policemen as he or she may in cases of emergency deem necessary to preserve the peace of the city, and to dismiss the same at pleasure: Provided, Such policemen shall not serve longer than the next meeting of the council, unless confirmed by it.

History: L. 1903, ch. 122, § 72; March 18; R.S. 1923, § 13-508.



13-509 Messages to council.

13-509. Messages to council. The mayor shall from time to time communicate to the council in writing such information and recommend such measures as in his or her opinion may tend to the improvement of the finances of the city, the police, health, security, ornament, comfort and general prosperity of the city.

History: L. 1903, ch. 122, § 73; March 18; R.S. 1923, § 13-509.



13-510 Special meetings of council.

13-510. Special meetings of council. The mayor or any two councilmen shall have power to call special meetings of the council, the object of which shall be submitted to the council in writing, and the call and the object as well as the action of the council shall be entered upon the journal by the clerk, and no other business shall be transacted except that mentioned in the call.

History: L. 1903, ch. 122, § 74; March 18; R.S. 1923, § 13-510.



13-511 Mayor may require reports from officers.

13-511. Mayor may require reports from officers. The mayor shall have power, when he or she deems it necessary, to require any officer of the city to exhibit his or her accounts or other papers and to make reports to the council in writing touching any subject or matter the mayor may require pertaining to said officer.

History: L. 1903, ch. 122, § 75; March 18; R.S. 1923, § 13-511.



13-512 Enforcement of ordinances; neglect of duty by officers; jurisdiction outside city.

13-512. Enforcement of ordinances; neglect of duty by officers; jurisdiction outside city. The mayor shall be active and vigilant in enforcing all laws and ordinances for the government of the city, and he or she shall cause all subordinate officers to be dealt with promptly for any neglect or violation of duty. The mayor shall have such jurisdiction as may be vested in him or her by ordinance over all places within five miles of the corporate limits of the city for the enforcement of any health or quarantine ordinance, or regulation thereof.

History: L. 1903, ch. 122, § 76; March 18; R.S. 1923, § 13-512.



13-513 Vacancies in offices of mayor or councilman, how filled.

13-513. Vacancies in offices of mayor or councilman, how filled. When any vacancy shall happen in the office of mayor by death, resignation, absence from the city, removal from office, refusal to qualify, or otherwise, the president of the council for the time being shall exercise the duties of the office of mayor, with all the rights, privileges and jurisdiction of the mayor, until such vacancy is filled or such disability is removed, or, in case of temporary absence, until the mayor shall return; and in case of such vacancy, other than temporary absence or disability, the president of the council shall become mayor. Thereupon the council shall elect from its membership a new president of the council. Whenever a vacancy shall occur in the office of councilman, the governing body shall appoint an elector of the ward where the vacancy occurs to be councilman for the balance of the unexpired term.

History: L. 1903, ch. 122, § 77; R.S. 1923, § 13-513; L. 1968, ch. 274, § 21; April 30.



13-514 Aid in enforcing laws; mobs; call for militia; forfeiture by person refusing to obey call.

13-514. Aid in enforcing laws; mobs; call for militia; forfeiture by person refusing to obey call. The mayor is hereby authorized to call on every male inhabitant of the city over eighteen and under fifty years of age to aid in enforcing the laws and ordinances of the city, and in cases of necessity to call out the militia within the city to aid in the suppression of any riot or unlawful assembly or in the enforcement of any ordinance; and any person who shall not obey such call shall forfeit to the city a sum not exceeding one hundred dollars, which shall be recovered in an action in the name of the city in any court of competent jurisdiction.

History: L. 1903, ch. 122, § 78; March 18; R.S. 1923, § 13-514.



13-515 Remission of fines and forfeitures; reprieves and pardons.

13-515. Remission of fines and forfeitures; reprieves and pardons. The mayor shall have power to remit fines and forfeitures, to grant reprieves and pardons for all offenses arising under the ordinances of the city, by and with the consent of the council, and not otherwise.

History: L. 1903, ch. 122, § 79; March 18; R.S. 1923, § 13-515.



13-516 Duties and salary of attorney.

13-516. Duties and salary of attorney. The city attorney shall receive a salary which shall be fixed by ordinance. The city attorney shall attend all cases wherein the city is a party, in all courts; he or she shall draft all ordinances, contracts, agreements, etc.; he or she shall attend all meetings of the council, and shall be under the immediate control of the governing body.

History: L. 1903, ch. 122, § 80; R.S. 1923, § 13-516; L. 1945, ch. 99, § 7; July 1.



13-518 General duties of clerk; records and accounts; deputies, salaries.

13-518. General duties of clerk; records and accounts; deputies, salaries. The city clerk shall attend all meetings of the city council, keep a true record of its proceedings, and also keep a record of all official acts of the clerk, and, when necessary, shall attest them. The city clerk shall also keep and preserve them. The city clerk shall also keep and preserve in the city clerk's office the corporate seal of the city, all records, public papers and documents of the city not belonging to any other office. The city clerk shall be authorized to administer oaths; and the copies of all papers filed in the city clerk's office, and transcripts from the records of the proceedings of the council, including ordinances, duly certified by the city clerk under the corporate seal of the city, shall be taken as evidence in all courts of this state without further proof. The city clerk shall keep a correct account with the city and county of the financial affairs of the city treasurer, as may be provided by ordinance, and shall perform such other duties as may be prescribed by ordinance. Subject to K.S.A. 2015 Supp. 12-16,128, and amendments thereto, the mayor may appoint one or more deputies, by and with the consent of the council; the salary of such deputy or deputies shall be fixed by ordinance.

History: L. 1903, ch. 122, § 82; R.S. 1923, § 13-518; L. 1945, ch. 99, § 8; L. 2008, ch. 163, § 7; July 1.



13-526a Bond of treasurer.

13-526a. Bond of treasurer. The city treasurer in cities of the first class shall, before entering upon the duties of such office, give to the city a corporate surety bond with a surety company duly qualified under the insurance laws of this state, in such form and amount as may be required by the governing body, in a sum not less than fifty thousand dollars ($50,000). Such bond shall be conditioned for the faithful discharge of the duties of the city treasurer, and that such city treasurer shall safely keep all public moneys entrusted to his or her care, and save such city free and harmless from all loss caused by neglect of duty or malfeasance in office.  Such bond shall be approved by the city attorney before acceptance and filed with the city clerk. The surety required by this section may be provided for by a blanket bond.

History: L. 1976, ch. 86, § 1; July 1.



13-527 Appointive officers and employees; terms and salaries; vacancies

13-527. Appointive officers and employees; terms and salaries; vacancies. Subject to K.S.A. 2015 Supp. 12-16,128, and amendments thereto, the mayor, by and with the consent of the council, may appoint a city attorney, city prosecutor, city clerk, city treasurer, municipal judge of the municipal court, city engineer, director of public works, chief of police, policemen, and such other officers and employees as they may deem necessary for the best interests of the city, but no such officer shall be appointed until such officer's term of office and salary shall have been fixed by ordinance; and all contracts of employment of auditors, accountants, engineers, attorneys, counselors and architects for any special purpose shall be authorized by ordinance.

The term of all such officers shall be provided by ordinance. In case of an appointment to fill a vacancy such appointee shall only serve for the remainder of the term for which the officer's predecessor was appointed.

History: L. 1903, ch. 122, § 90; L. 1909, ch. 70, § 1; L. 1915, ch. 196, § 8; R.S. 1923, § 13-527; L. 1935, ch. 105, § 2; L. 1965, ch. 129, § 1; L. 1967, ch. 90, § 2; L. 2008, ch. 163, § 8; July 1.






Article 6 POLICE DEPARTMENT AND MUNICIPAL COURT

13-628a Municipal judges in certain cities.

13-628a. Municipal judges in certain cities. In all cities of the first class which have a population of one hundred thousand (100,000) or more, and which shall have the city-manager plan of government at the effective date of this act, the court shall be designated the municipal court, and the judge of the municipal court shall be appointed by the judges of the district court of the district in which said city is located in each odd-numbered year, commencing in 1929, to take office on the third Tuesday in April in such year, or as soon thereafter as appointed, and hold the same until a successor shall have been appointed and shall have qualified and said judge shall be designated judge of division No. 1: Provided, That the judges of the district court of the district in which such city is located shall appoint two additional judges to said municipal court, to take office commencing on the third Tuesday in April, 1967, and until their successors are appointed and qualified in each odd-numbered year thereafter, said judges to be designated judges of division No. 2 and division No. 3 respectively. Said municipal judges so appointed shall have concurrent jurisdiction in said municipal court with the judge of division No. 1 over all traffic and criminal violations in the city and all said judges are authorized to direct the police department of the city to issue all notices of traffic violations in duplicate and to require the duplicate notice of such violation to be filed with the clerk of said court.

The said judges, in exercising jurisdiction over traffic violations, shall record or cause to be recorded on the copy of the notice filed with said clerk, the disposition of each traffic violation. The provisions of K.S.A. 13-628b to 13-628h, both sections inclusive, and amendments thereto, relating to qualifications, powers, duties, bonds, vacancies, salaries and judges pro tem, shall apply to all of the judges of the municipal court in said city: Provided, That only one clerk shall be appointed by said court, said clerk to be appointed by the judge of division No. 1: Provided further, The judges of the district court of the district in which such city is located shall designate no more than two divisions of said municipal court to try and otherwise process traffic violations.

History: L. 1929, ch. 124, § 1; L. 1951, ch. 149, § 1; L. 1967, ch. 103, § 1; May 2.



13-628d Same; clerk appointed by municipal judge.

13-628d. Same; clerk appointed by municipal judge. The municipal judge of division No. 1 shall appoint a clerk, who shall hold office at the pleasure of said judge. The clerk, under the direction of said judge, shall have authority to make out, sign and issue all processes of said court, administer oaths required in proceedings before it, file and carefully preserve all papers in cases pending in said court, docket cases and set the same for trial, and shall do and perform such other duties as may be required by law, or by the rules of the court or directions of the judge thereof, or such as may be necessary and proper for the convenience of the court or judge thereof.

History: L. 1929, ch. 124, § 4; L. 1967, ch. 103, § 4; May 2.



13-628l Municipal judges in certain cities; appointment by district court judges.

13-628l. Municipal judges in certain cities; appointment by district court judges. In all cities of the first class located in counties having a population of more than sixty thousand (60,000) and not more than one hundred thousand (100,000), the judge of the municipal court shall be appointed by the judges of the district court of the district in which said city is located in each odd-numbered year, commencing in 1971, to take office on the third Tuesday in April in such year, or as soon thereafter as appointed and hold the same until his or her successor shall have been appointed and shall have qualified.

History: L. 1971, ch. 55, § 1; April 20.






Article 9 ASSESSMENT AND TAXATION

13-905 Special assessments; relevy.

13-905. Special assessments; relevy. In case the governing body of any city shall have heretofore levied or shall hereafter levy any special assessment for any public improvement in said city, which special assessments are or may be informal, illegal, irregular, or void for the want of sufficient authority to make or levy the same, or for any cause whatsoever, the governing body of such city may at any time relevy any such special assessment in the manner provided, and against the property liable for assessment for such improvement at the time of the making thereof: Provided, That in all cases where informal, illegal, irregular or void special assessments levied for any improvement against any lot or piece of land shall have been paid, in whole or in part, such lot or piece of land shall not be reassessed for the assessment or the part thereof so paid.

History: L. 1903, ch. 122, § 129; March 18; R.S. 1923, § 13-905.



13-906 Same; limitation of actions.

13-906. Same; limitation of actions. No suit nor action of any kind shall be maintained in any court to set aside or in any way contest or enjoin the levy of any special assessment for constructing or repairing any sidewalk, pavement, sewer or any other public improvement after the expiration of thirty days from the time the amount due on each lot or piece of ground liable for such assessment is ascertained.

History: L. 1903, ch. 122, § 130; March 18; R.S. 1923, § 13-906.



13-907 When taxes certified; exception.

13-907. When taxes certified; exception. All taxes and special assessments must be levied and certified by the city clerk to the county clerk prior to the 25th day of August each year: Provided, That in cities having a population of more than one hundred seventy-five thousand (175,000), special assessments must be levied and certified by the city clerk to the county clerk prior to the 25th day of July each year.

History: L. 1903, ch. 122, § 131; R.S. 1923, § 13-907; L. 1953, ch. 79, § 1; June 30.






Article 10 PUBLIC IMPROVEMENTS

13-1008d Sidewalks in cities of 60,000 or more; special assessments.

13-1008d. Sidewalks in cities of 60,000 or more; special assessments. Any city of the first class having a population of not less than sixty thousand (60,000) is authorized to construct sidewalks within the city and to levy special assessments therefor upon the owners of lots and tracts abutting thereon.

History: L. 1955, ch. 111, § 1; June 30.



13-1008e Same; petition; resolution.

13-1008e. Same; petition; resolution. Whenever a petition signed by persons owning not less than fifty percent (50%) of the real estate abutting the proposed sidewalk construction praying for the construction of a sidewalk or sidewalks in the area proposed, is filed with the city clerk, the governing body may, in its discretion, by resolution, order such sidewalk or sidewalks constructed.

History: L. 1955, ch. 111, § 2; June 30.



13-1008f Same; how cost assessed.

13-1008f. Same; how cost assessed. The cost of all sidewalks constructed under the provisions of this act shall be assessed to the property abutting on such sidewalks.

History: L. 1955, ch. 111, § 3; June 30.



13-1008g Same; payment in full by property owner; notice; bond issue.

13-1008g. Same; payment in full by property owner; notice; bond issue. When a sidewalk or sidewalks has or have been constructed and where special assessments must be levied for the expense thereof, the governing body shall, as soon as the cost is ascertained, levy an assessment against the lots or pieces of land chargeable therefor, by ordinance, and the property owner shall have thirty (30) days after the publication of the ordinance within which to make full payment of the assessment. The city clerk shall mail a notice not less than fifteen (15) days prior to the end of the thirty (30) days to the owner of the property as shown on the records of the office of the register of deeds, but failure of the owner to receive notice shall not affect the validity of the assessment. The governing body of said city may issue bonds in the manner provided in the general bond law to finance the unpaid balance of any such special assessments.

History: L. 1955, ch. 111, § 4; June 30.



13-1008h Same; how assessment levied; temporary notes.

13-1008h. Same; how assessment levied; temporary notes. The assessment for construction of such sidewalks shall be levied as provided for in K.S.A. 12-1811, 12-1812 and 12-1814, and any amendments thereto: Provided, That temporary notes may be issued during the construction of such sidewalks and before the issuance of sidewalks bonds.

History: L. 1955, ch. 111, § 5; June 30.



13-1010 Connecting street with paved road; assessments.

13-1010. Connecting street with paved road; assessments. The governing body of any city of the first class may by resolution when it may be deemed necessary, curb, gutter, pave, macadamize or grade any street to a distance of one half of a mile so as to connect that portion of the street already improved with a road outside the city which has been macadamized, and levy special assessments to pay for same, without regard to any protest that may be filed by parties affected thereby.

History: L. 1917, ch. 96, § 1; Feb. 20; R.S. 1923, § 13-1010.



13-1011 Street and alley improvements; resolution; assessments; petition, when; bonds; notice of assessment; cancellation of proceedings, when.

13-1011. Street and alley improvements; resolution; assessments; petition, when; bonds; notice of assessment; cancellation of proceedings, when. (a) When the governing body deems it necessary to grade, regrade or improve any street, lane, avenue or alley, or any part thereof, within the limits of the city, for which a special tax is to be levied, such governing body shall by resolution declare the work or improvement necessary to be done. Such resolution shall be published once in the official paper of the city. If the resident owners of more than 1/2 the property liable for taxation therefor do not, within 20 days from the mailing of notice pursuant to subsection (f), file with the clerk of the city their protest against the work or improvement, the governing body shall have power to cause such work to be done or such improvement to be made and to contract therefor and to levy taxes as provided by law. The work may be done before, during or after the collection of the special assessment.

(b) No provision of this act shall prevent the governing body from grading or regrading any street, lane or alley or part thereof, and pay therefor out of the general improvement fund of such city.

(c) In all cities of the first class having a population of less than 30,000, the governing body, when it deems it necessary to be done, and for the general welfare of such city, may by resolution, regardless of any protest, order the whole or any part of any street which extends from any other paved or macadamized street to any depot or cemetery in or adjoining such city, or any street which extends from the main business street or from the main business center of such city to any depot or cemetery within or adjoining such city, or any street, not to exceed four in number, which extends from the principal business center of such city to and is connected with any main public highway leading to or from such city to be improved and shall have power to cause the improvements to be made, to contract for the making of the same and to levy taxes to pay the expenses of such improvements.

(d) The city at large shall pay the expenses of grading or regrading such street or streets and all expenses of the areas and intersections formed by the crossing of streets and alleys and all crossings of streets and alleys and 1/3 of the expenses of improving each block of such street or streets between cross streets and of improving along each lot or piece of unplatted land adjoining such street or streets. Two-thirds of the expense of improving any block in such street between the cross streets, or any such street along an unplatted lot or piece of land in such city, adjoining or abutting on such street, shall be assessed to the adjoining property by special assessment, and except as to the amount assessed against such adjoining property, the adjoining property shall be appraised and assessed to the extent and in the manner provided by law for paying the expenses of improving streets and alleys in cities of the first class when protest may be made. Such cities are authorized to issue improvement bonds in the manner provided by law to pay the expenses of the improvement. In estimating the expenses of improvements for which the city or adjoining property will be liable, the city shall deduct from the aggregate expense of such improvements the amount or proportion of the expense for the payment of which any street railway company or other railway company will be liable. No street railway company or other railway company shall be relieved by reason of this act from any tax or assessment for which it is now liable under any statute for any street improvement.

(e) In cities of the first class having a population of over 30,000, no resolution to pave, macadamize, grade, repave, remacadamize or regrade any street, lane or alley shall be valid unless a petition requesting such improvement has been filed with the city clerk, which petition must be signed by the resident owners of not less than 1/2 the feet fronting or abutting upon the street, lane or alley to be improved. The feet fronting or abutting upon such street, lane or alley owned or held by persons who are not residents of the city shall not be taken into account in determining the sufficiency of any such protest or any such petition. In case of paving, such petition shall state the width of the paving and the kind of material to be used but shall not include the naming of the brand of material or the name of the manufacturer thereof.

(f) Whenever any governing body has proceeded under this section to grade, regrade or improve any street, lane, avenue or alley, or any part thereof, the governing body shall ascertain before the contract is let therefor the approximate cost of such improvement to the separate tracts and pieces of land liable therefor. The city clerk shall thereupon send by certified mail to the owners of such land, at the address where the owner's tax statement is sent, a written notice of the approximate amount which will be assessed against such land. The governing body shall, within 30 days from the date of mailing such notices, determine whether the approximate cost of such improvement is unreasonable in comparison with the value of the tracts and pieces of land liable therefor. If the cost is found to be unreasonable, the governing body shall cancel the proceedings theretofore taken for such improvements. The failure of the owner to receive such notice or the inaccuracy of the amount of the approximate costs shall not affect the validity of the proceedings.

(g) As used in this section, "improve" means curb, gutter, pave, macadamize, recurb, regutter, repave or remacadamize.

History: R.S. 1923, § 13-1011; L. 1951, ch. 150, § 1; L. 1957, ch. 109, § 1; L. 1968, ch. 229, § 1; L. 1981, ch. 173, § 34; July 1.



13-1011f Improvement of streets abutting school grounds; bonds.

13-1011f. Improvement of streets abutting school grounds; bonds. Whenever in the judgment of the governing body of any city of the first class the pavement of any street, avenue or boulevard abutting on any school grounds or the board of education of such city is too narrow it may by ordinance provide for the removing of the curb and gutter, if any exist, and the grading and paving of such additional width on the side of the pavement next to the school grounds as it may prescribe, and the construction of new curb and gutter is deemed necessary, and the making of such incidental improvement as may be necessary. Bonds payable by the city at large, shall be issued to pay the cost of such improvements.

History: L. 1953, ch. 103, § 1; June 30.



13-1013 System of sewerage and drainage; districts; cost; assessments.

13-1013. System of sewerage and drainage; districts; cost; assessments. The governing body may provide for a system of sewerage and drainage for the city, or any part thereof, and build and construct sewers and drains for the city, or any part thereof. Such sewers shall be constructed by districts created by ordinance. Such districts shall be in three classes, intercepting, main and lateral. Whenever in the judgment of the governing body it is necessary in order to properly handle the sewage or drainage of a city, that two or more main sewers, constructed as hereinafter provided, be connected, then the governing body shall have power to create an intercepting sewer district and build and construct an intercepting sewer. The district for such sewer shall be created by ordinance, and shall embrace all that part of the city which will be benefited by such intercepting sewer.

When it is necessary that any part of the city have a system of sewerage or drains, then the governing body shall have power to create a main sewer district and shall have power to build and construct a main sewer, which main sewer shall be a trunk-line sewer to which lateral sewers, constructed as hereinafter provided, may be connected whenever the same are constructed. Whenever it is necessary that any part of a main sewer district have a lateral sewer then the governing body shall have power to create a lateral sewer district and to build and construct a lateral sewer. Intercepting, main and lateral sewer districts shall be created and defined by ordinance and the cost of all such sewers, intercepting, main and lateral, shall be assessed against all lots and pieces of land in the districts as created and such special assessment shall be levied by the city and certified by the city clerk to the county clerk to be placed on the tax rolls for collection, subject to the same penalties and collected in like manner as other taxes.

The procedure used by the city in determining the valuation to be placed on lots and pieces of land in sewer districts, for the purpose of special assessments to pay for the cost of constructing sewers, shall be the same as provided for determining the valuation of lots and pieces of land for the purpose of special assessments to pay for the cost of paving streets in cities of the first class: Provided, however, That no property which has paid its full proportion for a main sewer shall be transferred to any other main sewer district and made liable for the construction of a main sewer therein, nor shall any property which has paid its full proportion for a lateral sewer be transferred to any other lateral sewer district and made liable for the construction of a lateral sewer herein.

The governing body shall have power to rebuild, reconstruct or enlarge any sewer now constructed, or hereafter constructed, whenever in the judgment of the governing body such sewer is inadequate, defective or worn out, and the cost of such rebuilding, reconstruction or enlargement shall be levied on the property benefited by such rebuilding, reconstructing or enlargement in the manner hereinbefore provided in the construction of new sewers.

History: L. 1903, ch. 122, § 149; L. 1911, ch. 99, § 1; L. 1915, ch. 131, § 1; March 22; R.S. 1923, § 13-1013.



13-1014 Right-of-way for sewerage.

13-1014. Right-of-way for sewerage. The governing body may construct flushing-ditches or conduits, discharging-sewers or outlets for sewers, and connect the same with any creek or river at any point within five miles of the corporate limits of the city, and for this purpose the right of eminent domain is hereby granted.

History: L. 1903, ch. 122, § 150; March 18; R.S. 1923, § 13-1014.



13-1015 Condemnation of right-of-way.

13-1015. Condemnation of right-of-way. Whenever the governing body shall determine to lay off and condemn a right of way from the corporate limits to a point on such creek or river and to connect sewers therewith, as aforesaid, the governing body may proceed to condemn the same as provided by law.

History: R.S. 1923, § 13-1015; Dec. 27.



13-1016 Consent to acquisition of way; cost of condemnation.

13-1016. Consent to acquisition of way; cost of condemnation. Any person through whose lands such flushing-ditch or conduit, discharging-sewer or outlet may be constructed, or who would be otherwise damaged, may give consent thereto in writing, and such writing, with formal acknowledgment, may be recorded in the office of the register of deeds of the proper county, and thenceforth the city shall have the same right to construct and maintain such flushing-ditch or conduit, discharging-sewer or outlet as though such lands and right-of-way had been formally condemned. All costs and expenses occasioned by such condemnation for and the construction of such flushing-ditch or conduit, discharging-sewer or outlet beyond the city limits shall be assessed against the lots and pieces of land in the district or districts for which the same was constructed: Provided, That no sewer be permitted to empty into any stream from which a water supply is obtained within three miles above the point where said water supply is obtained.

History: L. 1903, ch. 122, § 152; March 18; R.S. 1923, § 13-1016.



13-1017 Estimate of cost of improvements; contracts; bids; bond issue, when.

13-1017. Estimate of cost of improvements; contracts; bids; bond issue, when. Before undertaking the construction or reconstruction of any sidewalk, curb, gutter, bridge, pavement, sewer or any other public improvement of any street, highway, public grounds or public building or facility, or any other kind of public improvement in any city of the first class is commenced or ordered by the governing body, or under its authority, a detailed estimate of the cost of the improvements shall be made under oath by the city engineer (or some other competent person, appointed for such purposes by the governing body). Such estimate shall be submitted to the governing body for its action thereon. In all cases where the estimated cost of the contemplated building, facility or other improvement amounts to more than $2,000, sealed proposals for the improvement shall be invited by advertisement, published by the city clerk once in the official city paper. The governing body shall let all such work by contract to the lowest responsible bidder, if there is any whose bid does not exceed the estimate.

If no responsible person proposes to enter into the contract at a price not exceeding the estimated cost, all bids shall be rejected and the same proceedings as before repeated, until some responsible person by sealed proposal offers to contract for the work at a price not exceeding the estimated cost. If no responsible bid is received within the estimate, the governing body shall have power to make the improvement within the estimated cost thereof, and shall further have the power to purchase the necessary tools, machinery, apparatus and materials; employ the necessary labor; and construct the necessary plant or plants for the purpose of carrying into effect the provisions of this act. In no case shall the city be liable for anything beyond the estimated cost or the original contract price for doing such work or making such improvements.

Before any type of public improvements is commenced, the money to pay for the same must be available in the city treasury as provided by law or provision may be made for the issuance of internal improvement bonds to pay for any such improvement as provided by law. This section shall not be construed to include any repair or maintenance work not amounting to substantial alteration, addition or change in any structure, street or facility. "Public improvement" as used herein shall not include the making of repairs or the maintenance of any building, street, sidewalk or other public facility in such cities by employees of such cities or the making of any expenditures from the city budget for such purposes.

History: L. 1903, ch. 122, § 153; L. 1909, ch. 68, § 1; L. 1913, ch. 90, § 1; L. 1917, ch. 99, § 1; R.S. 1923, § 13-1017; L. 1953, ch. 81, § 1; L. 1981, ch. 173, § 35; July 1.



13-1018f Cities of 95,000; system of sewage-disposal works; cost; bonds.

13-1018f. Cities of 95,000; system of sewage-disposal works; cost; bonds. The governing body of any city of the first class having a population of 95,000 or more in this state shall have the power to provide for one or more systems of disposal works, or additions to systems already built, for the purification of the sewage of the city or any part thereof or draining into the sewage system of the city, and to build, operate and maintain such disposal works as the governing body may designate.

The cost and expense of building the same shall be borne by the city as a whole, and may be paid out of the general revenue fund; or if the governing body so determine, improvement bonds of the city may be issued therefor and the proceeds from the sale of such bonds to be used in paying for the same, including engineering expense prior to construction, for which bonds may be issued if the governing body so determine, as hereinafter provided. Sewage-disposal works as used herein includes sewage-disposal plant, necessary sewers and drains from existing outlets to the plant and from the plant to a creek, ravine or river where sewage may be drained, necessary pumping plants, force mains, and all appurtenances necessary to construct a complete disposal works for the disposal of sewage.

History: L. 1929, ch. 123, § 1; March 7.



13-1018g Same; duties and authority of governing body.

13-1018g. Same; duties and authority of governing body. The governing body of any such city may construct sewage-disposal works within the city limits of any city or within five miles of the city limits of any such city, and such governing body shall have the power and authority to construct and maintain sewers and drains, pumps and other appurtenances thereof, from the corporate limits of said city to any creek, ravine or river within five miles thereof; and shall have the power and authority to construct and maintain sewers, drains, pumps and other appurtenances thereto from any sewage-disposal plant to connect with any creek, ravine or river within five miles of such disposal plant.

History: L. 1929, ch. 123, § 2; March 7.



13-1018h Same; right to acquire land.

13-1018h. Same; right to acquire land. The governing body of any such city shall have the power to condemn or acquire by purchase lands for the construction of sewage-disposal plants and lands or any easements therein or rights-of-way necessary for the construction and maintenance of sewers, drains, pumps and other appurtenances provided herein: Provided, Any person, through whose lands such sewers or drains may be constructed or upon whose lands such disposal works may be built, or who would otherwise be damaged, may give consent thereto in writing, and such writing, without formal acknowledgment, may be recorded in the office of the register of deeds of the proper county and thenceforth the city shall have the same right to construct such works as though such lands had been formally condemned.

History: L. 1929, ch. 123, § 3; March 7.



13-1018i Cities of 95,000 or more; sewage-disposal works; cost; bonds.

13-1018i. Cities of 95,000 or more; sewage-disposal works; cost; bonds. All the cost and expenses of construction of any such disposal works, including the purchase or condemnation of land therefor and including the purchase or condemnation of land for the construction of sewers, drains, pumps and other appurtenances within or without the city used in connection with such disposal works, including engineering expense prior to construction and costs of a special election, if held, for which bonds may be issued if the governing body determine, as hereinafter provided, shall be borne by the city as a whole and paid out of the general revenue fund or by the issuance of internal improvement bonds. Such bonds shall be issued as provided by law, and shall not be issued in excess of the amount of the improvement. The bonds issued under this act shall not be included in fixing the limit of the bonded indebtedness of the city issuing such bonds.

History: L. 1929, ch. 123, § 4; L. 1983, ch. 49, § 57; May 12.



13-1018j Same; tax levy; election; when; when charges to be made for use of system.

13-1018j. Same; tax levy; election; when; when charges to be made for use of system. The governing body of such city shall provide for the payment of said bonds and the interest thereon as the same become due and payable by the levy of a general tax on all taxable property in such city. And the governing body of any such city is hereby authorized to levy an annual tax on all real, personal and mixed property in such city, to be used exclusively for the purpose of maintaining and operating sewage-disposal works. The revenue derived from such tax shall be kept in a separate fund by the city treasurer and shall be used for no other purpose: Provided, however, That before said bond issue shall be made, the issuance thereof and the building of said plant shall be submitted to the vote of the citizens of said city at a general or special election, said time to be selected by the governing body of said city, and on the ballot of said general or special election there shall be written the following: "Shall sewage-disposal plant be built by the issuance of bonds? Two squares, one followed by the word 'Yes' and one followed by the word 'No,' and a cross shall be marked in the square indicating the voter's intent." A majority of the votes cast at said election on said proposition shall govern, and the governing body be guided thereby: Provided, however, That the governing body of said city may issue internal improvement bonds in a sum not exceeding $25,000 without submitting such issue to the vote of the people, for the purpose of making a preliminary survey, employing engineers for such work and making plans and specifications for such sewage-disposal plant, and for paying costs of a special election, if held.

Any person, firm or corporation outside of the city limits and now discharging sewage into the sewage system of the city, or who shall hereafter discharge sewage into said sewage system, shall be required to pay a fair and reasonable compensation annually to the city for the maintenance and operation of said disposal plant. The amount of compensation shall be fixed by the governing body of said city and shall be based upon the amount and character of the sewage so discharged, the cost of operation and maintenance, the capital invested and obsolescence of said disposal plant.

Any person, firm, corporation, association, municipality or any body politic operating outside of the city limits who may hereafter desire to use the sewer system of any such city, or who shall use the same, shall, after the construction of such sewage-disposal plant and before discharging any sewage into the sewage system of such city, secure a permit from the governing body of such city for the purpose of discharging sewage into the sewage system of such city, and shall pay a fair and reasonable compensation annually, having regard for the amount and character of sewage discharged into the sewer system of such city, the maintenance, operation, capital invested and obsolescence of said disposal plant, which amount of compensation shall be determined by the governing body of the city.

The amount to be paid by such person, firm, corporation, association, municipality or any body politic outside of such city may be readjusted from time to time, and in no case shall such permit or compensation amount be fixed for a period to exceed five years. Such funds so collected shall be used by the governing body of the city in defraying the expense of maintaining and operating such disposal plant: Provided, however, That the governing body of any such city may, at its discretion, provide by ordinance for the collection of sewer rental charges to cover maintenance and operating costs of the sewage-disposal plant, and may apportion such charges among those discharging sewage into said sewer system in proportion to the quantity and strength of sewage produced and discharged into said sewage system.

History: L. 1929, ch. 123, § 5; March 7.



13-1018k Same; invalidity of part.

13-1018k. Same; invalidity of part. If any part or parts of this act are held to be unconstitutional, the remaining part or parts thereof shall not be affected thereby.

History: L. 1929, ch. 123, § 6; March 7.



13-1018l Cities over 120,000; sewers on publicly owned ground; bonds; limitations.

13-1018l. Cities over 120,000; sewers on publicly owned ground; bonds; limitations. Whenever it shall be made to appear by the passage of a resolution finding and declaring it necessary so to do that public property belonging to any city having a population of more than one hundred twenty thousand (120,000), be provided with sewers, such city is hereby authorized to build such sewers as they find to be necessary and to issue the general-improvement bonds of such city and to sell the same to provide the funds to pay for the construction of such sewers: Provided, That the amount of bonds that may be issued in any one year for such purpose shall not exceed the sum of fifty thousand dollars ($50,000): And provided further, That such sewers may be built separate from, or in connection with, or connected to, the general sewer system of said city.

History: L. 1937, ch. 149, § 1; L. 1941, ch. 122, § 11; L. 1953, ch. 82, § 1; June 30.



13-1023 For what purposes private property may be purchased or condemned.

13-1023. For what purposes private property may be purchased or condemned. Private property may be purchased or condemned for streets, alleys, levees, market houses, market places, depot grounds, bridges or approaches thereto, public buildings, sewers, to acquire stone quarries or other material for the improvement of the streets and alleys, or other public improvements, and for public parks within or without the city, as may be hereafter needed or required for the use of the city.

History: L. 1903, ch. 122, § 161; March 18; R.S. 1923, § 13-1023.



13-1024a General improvements and land therefor; borrowing money and bond issues; when election required.

13-1024a. General improvements and land therefor; borrowing money and bond issues; when election required. For the purpose of paying for any bridge, viaduct, public building, including the land necessary therefor, for lands for public parks and developing the same, within or without the city, for the establishment and construction of crematories, desiccating or reduction works, including the land necessary therefor, within or without the city, or for the improvement, repair or extension of any waterworks, sewage disposal plant, electric light plant, crematory, desiccating or reduction works or other public utility plant owned by the city, and for the purpose of rebuilding, adding to or extending to the same from time to time, as the necessities of the city may require, the city may borrow money and issue its bonds for the same: Provided, That no bonds shall be issued for such purposes unless the same were authorized by a majority of the votes cast at an election held for that purpose: Provided further, That any city of the first class may issue the bonds of such city for the purpose of paying for any of the improvements mentioned in this section and the land necessary therefor without such bonds having been authorized by a vote of the people, but the total amount of bonds issued for such purposes shall not exceed the sum of one hundred thousand dollars ($100,000) in any one year: Provided further, That any city of the first class having a population of more than twenty-five thousand (25,000) and less than thirty thousand (30,000) may in the year 1968, issue bonds of such city in an amount not exceeding the sum of one hundred seventy-five thousand dollars ($175,000) for the purpose of paying for any of the improvements mentioned in this section and the land necessary therefor without such bonds having been authorized by a vote of the people.

History: L. 1955, ch. 90, § 1; L. 1968, ch. 137, § 1; March 26.



13-1024b Same; construction of bridge or viaduct within or without city; agreements with other bodies; acquisition of land; bonds; election, when; tax levies; payment of county's share.

13-1024b. Same; construction of bridge or viaduct within or without city; agreements with other bodies; acquisition of land; bonds; election, when; tax levies; payment of county's share. Any city may construct any bridge or viaduct within the city or without such city but not in excess of one mile therefrom; any such bridge or viaduct may be built in conjunction with the county in which such city is located; such city and county are hereby authorized to enter into agreement for the construction of such bridge or viaduct either between themselves, with any agency of the federal government, with the state or any agency thereof, or with any person or corporation whatsoever; such an agreement may provide for the division of the costs of construction, operation and maintenance of such bridge or viaduct, for the manner of obtaining engineering and bids, and all other matters relating thereto in the public interest; such city may acquire the necessary land for such building by purchase, gift, eminent domain or otherwise and if said land is acquired by eminent domain, the procedure provided by article 2 of chapter 26 of the Kansas Statutes Annotated, and any amendments thereto, shall be followed by the city and the title acquired by such city shall be fee simple absolute; such city is authorized to issue general improvement bonds of the city to pay for all or part of the cost of constructing such bridge or viaduct and acquiring the land necessary therefor; such county is authorized to issue general improvement bonds of such county to pay for all or part of the cost of constructing such bridge or viaduct: Provided, That no such bonds shall be issued by such city or county except as authorized by K.S.A. 13-1024a until the same have been authorized by a majority vote of the electors of such city or county: Provided further, That such city and county shall levy taxes to pay the principal and interest of such bonds, and none of the restrictions or limitations respecting the amount of city or county indebtedness contained in any of the statutes of the state of Kansas shall apply to or in any way affect the issuance of bonds authorized by this section, nor shall the amount of such bonds be counted in computing the indebtedness of such county or city: Provided further, That for the purposes named herein the county may pay its agreed share of the total cost of any project from the special bridge fund provided for in K.S.A. 68-1135 and 68-1136.

History: L. 1955, ch. 90, § 2; June 30.



13-1024c Cities over 200,000; issuance of bonds for public improvements; limitation.

13-1024c. Cities over 200,000; issuance of bonds for public improvements; limitation. The governing body of any city of the first class having a population of over two hundred thousand (200,000) is hereby authorized to issue bonds of the city without an election for the purpose of paying for the construction, purchase or improvement of any public improvement, including the land necessary therefor, and for the purpose of rebuilding, adding to or extending the same as the necessities of the city may require, and for the purpose of paying for mobile radio equipment, library bookmobiles and equipment therefor: Provided, That the total amount of bonds issued for such purposes in any one year shall not exceed the sum of two hundred thousand dollars ($200,000). Such bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law. The provisions of this act are supplemental to all other statutes relating to such improvements and, subject to the limitations hereof, shall not be construed to prevent the city from using other available statutes.

History: L. 1959, ch. 102, § 1; L. 1961, ch. 85, § 1; May 1.



13-1026 Bridges or viaducts in cities over 60,000; bonds.

13-1026. Bridges or viaducts in cities over 60,000; bonds. In any city of the first class having a population in excess of sixty thousand (60,000) owning or having under its care and control any bridges or viaducts that are to be maintained at the expense of the city at large, in order that said bridges or viaducts may be maintained and kept in a safe, usable condition, or when necessary be replaced, said city may from time to time, whenever the governing body shall pass an ordinance declaring it necessary, issue internal-improvement bonds in payment of any such replacement or repairs thereon, which bonds shall be a lien on the city at large.

History: R.S. 1923, § 13-1026; L. 1945, ch. 114, § 1; L. 1963, ch. 97, § 1; June 30.



13-1029 Sewer districts for pumping stations and sewers; assessments and bonds.

13-1029. Sewer districts for pumping stations and sewers; assessments and bonds. Cities of the first class may create districts for the purpose of constructing and maintaining pumping stations and main and intercepting sewers, and in creating such districts may include therein the whole or any part of any two or more sewer districts then or theretofore established. The lands which will be especially benefited by the proposed pumping station and sewer or either of them shall constitute such districts, and the boundaries of such districts shall be determined by ordinance. The lots and tracts of land situated in such sewer district shall, regardless of assessments for any pumping station or pumping stations and sewer or sewers theretofore levied thereon, be liable to special assessments for the cost of such pumping stations and sewers, including the cost of acquiring, by condemnation or purchase, lands or any easement or right therein deemed necessary by the governing body for the construction or maintenance of such pumping stations and sewers.

The cost and expense of constructing such sewers and procuring rights of way shall be assessed against the lots or pieces of land contained in the district in which the same are situated, and the special assessment shall be levied by the city and certified by the city clerk to the county clerk, to be placed on the tax rolls for collection, subject to the same penalties and collected in like manner as other taxes. Such city may join with any person, company or corporation owning property adjacent to or adjoining such city, but not within the city, in the construction of such pumping stations and main and intercepting sewers and in acquiring rights of way therefor on such terms and conditions as may be determined on by the governing body of such city. Negotiable bonds may be issued to pay for such pumping stations and sewers, including the cost of lands or any easement or right therein acquired by condemnation or purchase, in the manner provided by law.

History: R.S. 1923, § 13-1029; L. 1955, ch. 91, § 1; June 30.



13-1030 Same; condemnation, bonds and assessments for sewer right of way.

13-1030. Same; condemnation, bonds and assessments for sewer right of way. Cities of the first class shall have the power to condemn or acquire by purchase, lands, or any easement therein, or right of way through the same, necessary for the construction and maintenance of sewers. When the governing body shall deem it necessary to appropriate by condemnation proceedings, any lands or any easement or right therein for the construction or maintenance of any sewer, within or without the limits of such city, they shall proceed as provided by law. Bonds may be issued and special assessments levied for the cost of acquiring lands or a right of way for a sewer, either separately or as a part of the cost of constructing such sewer, as may be found proper or necessary.

History: R.S. 1923, § 13-1030; Dec. 27.



13-1038 Street improvements; resolution; bonds.

13-1038. Street improvements; resolution; bonds. Whenever, in the judgment of the governing body of any city of the first class in the state of Kansas, it becomes expedient and a public necessity to recurb, regutter, resurface or repave or repair any street or alley or any portion thereof in said city, the governing body of said city may, by resolution, so declare the necessity for and cause said improvement to be made regardless of protest or remonstrance, as herein provided.

All proceedings relating to such improvements and to the assessment of benefits for the payment of the costs thereof and for the issuance of bonds shall be the same as provided by law in case of pavement regardless of protest in the first instance, except as otherwise herein provided: And provided further, That no street or alley or any portion thereof shall be recurbed, reguttered, resurfaced or repaved, under the provisions of this act until at least ten (10) years have elapsed subsequent to the date of the completion of such original improvement.

History: L. 1921, ch. 118, § 2; R.S. 1923, § 13-1038; L. 1941, ch. 126, § 2; June 30.



13-1039 Same; making of such improvements.

13-1039. Same; making of such improvements. After the resolution has been passed and published the city may then proceed to improve said street or alley in the manner herein authorized as if an original improvement.

History: L. 1921, ch. 118, § 3; March 1; R.S. 1923, § 13-1039.



13-1040 Same; costs; assessments; bonds (cities between 15,000 and 110,000).

13-1040. Same; costs; assessments; bonds (cities between 15,000 and 110,000). The city at large shall pay one-third of the entire cost of the improvements above authorized and the property liable to special assessment for similar improvement in the first instance shall pay two-thirds of the cost of said recurbing, reguttering, resurfacing or repaving, and the same shall be assessed against the benefit district and apportioned among the various lots, tracts, pieces and parcels of land within the benefit district in the same manner as is provided for the construction of similar improvements in the first instance: Provided, That in cities having a population of more than fifteen thousand (15,000) and less than one hundred ten thousand (110,000) the city at large may pay the entire cost of resurfacing of any such streets and issue bonds in payment of the cost thereof in the same manner as provided for paying the cost of paving assessed to the city at large.

The city at large shall pay the entire cost of the repairing of any such streets and bonds may be issued for the cost of such repairs in the same manner as bonds are issued to pay the cost of paving assessed to the city at large. All ordinances, notices, bonds and special meetings to hear complaints, assessments, spreading and collecting taxes, and proceedings shall be the same as for similar improvements in the first instance.

History: L. 1921, ch. 118, § 4; R.S. 1923, § 13-1040; L. 1941, ch. 126, § 3; L. 1949, ch. 136, § 2; April 8.



13-1042 Reimprovement of streets in cities of over 95,000.

13-1042. Reimprovement of streets in cities of over 95,000. Whenever any street, boulevard or alley in any city of the first class having a population of over 95,000 shall have been graded, guttered, curbed, paved or macadamized, the governing body may, when it deems it necessary, by resolution find that the pavement, guttering, curbing or macadamizing is useless; and it may recurb, repave or remacadamize any such street, boulevard or alley: Provided, Said street, boulevard or alley has been paved for a period of ten years; and said repaving, recurbing or remacadamizing may be done by resolution and the cost thereof taxed against the property, as is now provided by law.

History: L. 1921, ch. 122, § 1; May 25; R.S. 1923, § 13-1042.



13-1055a Sanitary interceptor or main storm sewers or drains in first-class cities; expenses and plans for construction; bids.

13-1055a. Sanitary interceptor or main storm sewers or drains in first-class cities; expenses and plans for construction; bids. Whenever the governing body of any city of the first class shall determine that it is necessary to build and construct one or more main sanitary interceptor sewers or one or more main storm water sewers or drains for the purpose of carrying off storm water from the streets, avenues and alleys of such city, it may by ordinance order and provide for such main sewers or drains to be constructed within the corporate limits of such city or outside of but within five (5) miles of such corporate limits and in such ordinance shall designate where such main sewers or drains shall commence and outline the same to the point or points of outlet or escape. The governing body of such city shall be the sole judge of whether any sanitary sewer is a main sanitary interceptor sewer or any storm water sewer or drain is a main storm water sewer or drain for the purposes of this act. The building and construction of main sewers or drains shall be at the expense of the city at large and shall be upon plans and specifications of the city engineer or engineers employed by the city, and may be built by the city or let to the lowest responsible bidder, as the governing body shall deem best.

History: L. 1951, ch. 173, § 1; L. 1968, ch. 348,§ 1; L. 1969, ch. 96, § 1; April 19.



13-1055b Same; bonds; limitations; retirement.

13-1055b. Same; bonds; limitations; retirement. For the purpose of paying for any main sanitary interceptor sewers or one or more main storm water sewers or drains ordered constructed under this act, the governing body may issue general obligation bonds of the city. Such bonds shall be issued, registered, sold and delivered in accordance with the provisions of the general bond law and may be issued without a vote of the electors. Bonds issued under the authority of this act shall be in addition to and not subject to or within any bonded debt limitation prescribed by any other law of this state. Bonds issued to pay the cost of main sanitary interceptor sewers may be retired from funds received from sewage service charges.

History: L. 1951, ch. 173, § 2; L. 1968, ch. 348, § 2; L. 1969, ch. 96, § 2; April 19.



13-1056 Cities of 25,000; floodgates in sewers; intercepting sewers; pumping plants.

13-1056. Cities of 25,000; floodgates in sewers; intercepting sewers; pumping plants. The governing body of cities of the first class having a population of 25,000 or more shall have power to build floodgates in sewers that empty through dikes built by the city for the purpose of preventing water in flood time from flooding portions of the city protected by such dikes; and to build intercepting sewers for the purpose of conducting the sewage to a central point during flood time, and to erect a pumping plant for the purpose of forcing such sewage over the dike to its usual destination.

History: L. 1913, ch. 94, § 1; March 10; R.S. 1923, § 13-1056.



13-1057 Same; bonds; limitation.

13-1057. Same; bonds; limitation. For the purpose of paying for the building of such floodgates, intercepting sewers and pumping plants authorized by this act, the governing body of cities of the first class may issue bonds without regard to other indebtedness of the city, in an amount not to exceed one hundred twenty-five thousand dollars, and sell and dispose of the same. The credit of the city issuing such bonds shall be pledged for the payment thereof.

History: R.S. 1923, § 13-1057; Dec. 27.



13-1057b Cities less than 11,500 and cities between 17,500 and 25,000; storm sewers or drains.

13-1057b. Cities less than 11,500 and cities between 17,500 and 25,000; storm sewers or drains. Whenever the governing body of any city of the first class having a population of less than 11,500, or any city of the first class having a population of more than 17,500 and less than 25,000, shall determine that it is necessary to build and construct a storm sewer or drain or sewers or drains for the purpose of carrying off storm water from the streets, avenues and alleys of such city, it may by ordinance order and provide for such storm sewer or drain or sewers or drains to be constructed, and it shall in such ordinance designate where such storm sewer or drain or sewers or drains shall commence and outline the same to the point or points of outlet or escape.

History: L. 1949, ch. 159, § 1; L. 1955, ch. 93, § 1; March 14.



13-1057c Same; expense paid by city.

13-1057c. Same; expense paid by city. The building and construction of the storm water sewers or drains shall be at the expense of the entire municipality and shall be upon plans and specifications of the city engineer or engineer employed by the city and may be built by the city or let to the lowest responsible bidder as the governing body may deem best.

History: L. 1949, ch. 159, § 2; April 7.



13-1057d Same; bonds.

13-1057d. Same; bonds. For the purpose of paying for each storm water sewer or drain ordered constructed by it under this act, the governing body of any such city may issue general obligation bonds in an amount not exceeding fifty thousand dollars. Such bonds shall be issued, registered, sold and delivered in accordance with the provisions of the general bond law and may be issued without a vote of the electors. Such bonds shall not be subject to or within any debt limitation now or hereafter provided by law.

History: L. 1949, ch. 159, § 3; April 7.



13-1057e Same; powers of governing body.

13-1057e. Same; powers of governing body. For the purpose of making the improvements provided for in this act, the governing body of such city of the first class shall be the sole judge of the expediency of making said improvement and the issuance of said bonds in payment therefor.

History: L. 1949, ch. 150, § 4; April 7.



13-1074 Authority to lease levee property in cities over 100,000.

13-1074. Authority to lease levee property in cities over 100,000. Any city of the first class of the state of Kansas having a population of one hundred thousand inhabitants or more, and which has acquired for levee purposes, by purchase, dedication, donation or condemnation, the ownership or control of any tract of land abutting upon or adjacent to any navigable stream or watercourse, is hereby authorized to lease such levee property as provided by this act.

History: L. 1929, ch. 125, § 1; March 8.



13-1075 Same; purpose; term.

13-1075. Same; purpose; term. The governing body of any such municipality may for the purpose of having such levee property, or any part thereof, improved by the erection thereon of wharfs, warehouses, grain elevators, industrial establishments, docks, and such railroad facilities, as may be required, enter into a contract or lease with any person, firm or corporation for a term of not to exceed ninety-nine years for such rental and upon such conditions as in the judgment of the governing body will be to the best interest of such city.

History: L. 1929, ch. 125, § 2; March 8.



13-1076 Same; reservations.

13-1076. Same; reservations. Such lease shall reserve to the city and the state of Kansas, or any other superior governmental authority, the right to establish or reestablish harbor lines, and build and repair dikes along the water front of such property, and said lease shall further provide that the lessee will at his or her own expense construct roads, streets, highways and drives on and across said levee property for the purpose of gaining access to the river front, and said lease shall contain a further provision reserving to said city a strip of ground along said river front for public landing and the erection thereon of public docks and wharfs, and the right to construct sewers, and to lay water and gas mains and conduits beneath the surface, and along, over and across said levee property, and shall further reserve to said city the right to erect poles for cables to carry electric current and for telephone and telegraph wires.

History: L. 1929, ch. 125, § 3; March 8.



13-1077 Same; improvements to be approved by governing body.

13-1077. Same; improvements to be approved by governing body. Before the lessee shall construct warehouses, grain elevators, industrial establishments, roads, streets or drives, or make any other improvements on said levee property, he or she shall submit to the governing body for its approval detailed plans and specifications of such proposed improvements, and such improvements shall not be made unless such plans and specifications shall be approved by the governing body of such city.

History: L. 1929, ch. 125, § 4; March 8.



13-10,107 Sewers and sewage disposal outside certain cities; contracts; benefit district, conditions.

13-10,107. Sewers and sewage disposal outside certain cities; contracts; benefit district, conditions. The governing body of any city of the first class having a population of over 110,000 inhabitants located in a county with an assessed tangible valuation in excess of $150,000,000 and the governing body of any city of the first class having a population of less than 14,000 is authorized and empowered to contract with the owners of any tract or tracts of land located outside of but within five miles of the corporate limits of such city for the purchase or construction of a sewer to serve such tract or tracts of land or to contract for the processing and disposal of sewage from such tract or tracts of land in any case where the public health of such city will be promoted thereby and where the governing body of such city deems such action otherwise advisable, the cost of such improvements to be paid by the benefit district to be established as is herein provided upon the following conditions:

(a) That such tract or tracts of land described in said contract shall constitute a special sewer district against which the cost of such sewer, together with any easements or rights of way, shall be charged.

(b) In case the sewage from said sewage district is carried through any sewer line owned, controlled or operated by such city, a charge for the use of said sewer shall be made against the special sewer district described in condition (a) hereof.

(c) The lands, improvements and all other property located upon such lands in said sewer district shall be subject to general sewer, sewer maintenance, and sewage disposal taxes in such amount as the governing body of such city may determine and levy, to such sewer district.

(d) The owner or owners of such lands and improvements shall consent that the lands and improvements located within the sewer district shall be taxed in all respects under the provision of this section for sewer facilities and services as provided in subsection (c) hereof and any revenue derived from such tax shall only be used for the benefit of such sewer district.

History: L. 1941, ch. 144, § 1; L. 1947, ch. 137, § 1; L. 1951, ch. 153, § 1; April 4.



13-10,108 Same; eminent domain; bonds.

13-10,108. Same; eminent domain; bonds. Upon the execution of such contract as is provided for in K.S.A. 13-10,107, such city may acquire easements or rights of way for such sewer by purchase or condemnation the same as if such property were located within the corporate limits of the city and may contract for the purchase of a sewer at its actual value or for the construction of such sewer as may be deemed advisable, and issue the bonds of such city for the payment of the cost thereof, the same as if the lands in question were located within the corporate limits of such city.

History: L. 1941, ch. 144, § 2; April 9.



13-10,109 Same; special assessments; regulation by city.

13-10,109. Same; special assessments; regulation by city. After the execution of a contract as provided for in K.S.A. 13-10,107, the governing body of any such city shall be authorized to assess against the property located in such special benefit district the total cost of such improvements in the same manner as if such property were located within the corporate limits of such city, together with all other sewer taxes as is provided for in this act, and thereafter all ordinances of the city regulating the operation of sewers shall be effective in such district to the same extent and in the same manner as if such district was located within the corporate limits of such city.

History: L. 1941, ch. 144, § 3; April 9.



13-10,115 Major traffic streets in certain cities in counties over 120,000; resolution; protests; election; temporary notes and bonds; special assessments and payments by city.

13-10,115. Major traffic streets in certain cities in counties over 120,000; resolution; protests; election; temporary notes and bonds; special assessments and payments by city. The governing body of any city located in a county having a population of more than 120,000 and an assessed tangible valuation of more than $150,000,000 may by resolution declare any street to be in its opinion a major traffic street and declare its intention of improving or reimproving such street. Such resolution shall describe in general terms the improvement or reimprovement to be made and shall provide that the cost or a stated percentage of the cost thereof shall be paid by the city at large out of the fund for the improvement and maintenance of streets or by the issuance of bonds. The resolution shall be published once each week for two consecutive weeks in the official city paper. If, within 90 days after the last publication of the resolution, there is filed in the office of city clerk a protest signed by qualified electors equal in number to not less than 2% of those who voted at the last general city election, an election shall be called and held within 90 days after the filing of the protest.

The protest shall be signed personally by each person protesting and shall give the street address of such signer. The protest need not all be on one sheet but each sheet shall bear an affidavit of one of the qualified signers of the protest (whose name need not be on the particular sheet) that the qualified signer personally saw each person whose signature purports to be on the sheet sign the protest and that the person who signed the protest was the person whose name such person signed.

The election procedure shall be substantially as provided for bond elections in K.S.A. 10-120, and amendments thereto. An estimate of the cost of the improvement may or may not be included in the resolution and in the notice of election and in the proposition as stated on the ballot. If no sufficient protest is filed or if there is an election and a majority of those voting at the election vote in favor of the improvement, the governing body shall by ordinance provide for the improvement.

If the cost is to be paid by bonds, temporary notes may be issued as provided by K.S.A. 10-123, and amendments thereto, during the progress of the work, and after the improvement is completed and the total cost ascertained, bonds shall be issued by ordinance. If only a percentage (which shall not be less than 50%) of the cost is paid by the city, the remaining cost shall be assessed against the adjacent real property, without regard to the value of the improvements, to the middle of the block on either side and, as to unplatted territory, as provided in K.S.A. 12-606, and amendments thereto, without regard to grading district and not by blocks. The portion of the cost to be assessed against the property in the improvement district shall be apportioned in the manner provided in K.S.A. 12-608 or 12-6a08, and amendments thereto.

History: L. 1945, ch. 131, § 1; L. 1974, ch. 77, § 1; L. 1981, ch. 173, § 36; July 1.



13-10,116 Same; state and federal cooperation.

13-10,116. Same; state and federal cooperation. The city may cooperate with the state or with the federal government or with both in the planning and financing of the improvement and if state or federal funds are available to apply on the cost, the city may enter into such agreements or contracts with the state or federal government as may be necessary.

History: L. 1945, ch. 131, § 2; June 28.



13-10,117 Same; what improvements include.

13-10,117. Same; what improvements include. The improvement or reimprovement may include the acquisition of right-of-way to extend or widen the street or for the rounding of corners or for the straightening of the street. The improvement, in addition to permanent construction or reconstruction, may also include necessary bridges, culverts, drainage, gutters, curbing and incidentals. For the purpose of this act, the resolution declaring a street to be a major traffic street shall be conclusive that such street is a major traffic street.

History: L. 1945, ch. 131, § 3; June 28.



13-10,118 Same; act is supplemental.

13-10,118. Same; act is supplemental. This act shall be supplemental to all other acts relating to the improvement of streets, and it shall not prevent the use of other statutes for the improving of any such street.

History: L. 1945, ch. 131, § 4; June 28.



13-10,119 Cities of 60,000 or more; repair of paved streets; cost estimate.

13-10,119. Cities of 60,000 or more; repair of paved streets; cost estimate. Whenever the governing body of any city of the first class having a population of sixty thousand (60,000) or more shall determine by resolution the necessity to repair the paved streets of such city or any portions thereof which have become damaged to such an extent that passage thereover is difficult and dangerous, then it shall cause to be made by the city engineer or some competent person an estimate under oath of the cost of the improvements so contemplated. The governing body shall at its first regular meeting after the filing of such estimate determine the reasonableness thereof and whether the improvements contemplated shall be made. If such estimate is approved, then the governing body may cause such improvements to be made at the general expense of the city.

History: L. 1949, ch. 160, § 1; L. 1951, ch. 154, § 1; L. 1955, ch. 94, § 2; June 30.



13-10,120 Same; contracts; equipment.

13-10,120. Same; contracts; equipment. The governing body of said city may contract for the making of such repairs or may purchase or otherwise acquire the necessary tools and machinery to permit the city to make such repairs itself. In neither case, however, shall the cost of such repairs exceed the estimated cost thereof as provided in K.S.A. 13-10,119, nor shall the city be liable for any cost exceeding such estimate.

History: L. 1949, ch. 160, § 2; April 8.



13-10,121 Same; bonds.

13-10,121. Same; bonds. In order to pay the cost of improvements authorized by this act, such city is authorized to issue its general improvement bonds in an amount not exceeding seventy-five thousand dollars ($75,000) in any one calendar year: Provided, Any city having a population of more than sixty thousand (60,000) and not more than one hundred thirty thousand (130,000) is hereby authorized to issue its general improvement bonds in an amount not exceeding one hundred twenty-five thousand dollars ($125,000) in any one calendar year: Provided further, Any city having a population of more than one hundred thirty thousand (130,000) and not more than one hundred fifty thousand (150,000) is hereby authorized to issue its general improvement bonds in an amount not exceeding one hundred thousand dollars ($100,000) in any one calendar year. Such bonds shall be issued as provided by law, but shall not be subject to nor limited by any tax levy limitation or limitations of indebtedness.

History: L. 1949, ch. 160, § 3; L. 1951, ch. 154, § 2; L. 1961, ch. 97, § 1; June 30.



13-10,122 Same; limitations.

13-10,122. Same; limitations. No bonds shall be issued under the authority of this act in excess of the total sum of three hundred seventy-five thousand dollars ($375,000): Provided, In cities having a population of more than one hundred thirty thousand (130,000) and not more than one hundred fifty thousand (150,000), bonds issued under the authority of this act shall not exceed a total amount of three hundred thousand dollars ($300,000).

History: L. 1949, ch. 160, § 4; L. 1951, ch. 154, § 3; L. 1961, ch. 97, § 2; June 30.



13-10,123 Cities between 120,000 and 200,000; repair of paved streets; cost estimate.

13-10,123. Cities between 120,000 and 200,000; repair of paved streets; cost estimate. Whenever the governing body of any city of the first class having a population of more than one hundred twenty thousand (120,000) and less than two hundred thousand (200,000) shall determine by resolution the necessity to repair the paved streets of such city or any portions thereof which have become damaged to such an extent that passage thereover is difficult and dangerous, then it shall cause to be made by the city engineer or some competent person an estimate under oath of the cost of the improvements so contemplated. The governing body shall at its first regular meeting after the filing of such estimate determine the reasonableness thereof and whether the improvements contemplated shall be made. If such estimate is approved, then the governing body may cause such improvements to be made at the general expense of the city.

History: L. 1955, ch. 114, § 1; April 9.



13-10,124 Same; contracts; equipment.

13-10,124. Same; contracts; equipment. The governing body of said city may contract for the making of such repairs or may purchase or otherwise acquire the necessary tools and machinery to permit the city to make such repairs itself. In neither case, however, shall the cost of such repairs exceed the estimated cost thereof as provided in K.S.A. 13-10,123, nor shall the city be liable for any cost exceeding such estimate.

History: L. 1955, ch. 114, § 2; April 9.



13-10,125 Same; bonds.

13-10,125. Same; bonds. In order to pay the cost of improvements authorized by this act, such city is authorized to issue its general improvement bonds in an amount not exceeding one hundred thousand dollars ($100,000) in any one calendar year. Such bonds shall be issued as provided by law, but shall not be subject to nor limited by any tax levy limitation or limitation of indebtedness.

History: L. 1955, ch. 114, § 3; April 9.



13-10,126 Same; limitation.

13-10,126. Same; limitation. No bonds shall be issued under the authority of this act in excess of the total sum of eight hundred thousand dollars ($800,000).

History: L. 1955, ch. 114, § 4; L. 1959, ch. 92, § 1; June 30.



13-10,128 Storm drainage districts in cities between 100,000 and 150,000 and in cities in urban area counties.

13-10,128. Storm drainage districts in cities between 100,000 and 150,000 and in cities in urban area counties. The governing body of any city of the first class having a population of more than one hundred thousand (100,000) and less than one hundred fifty thousand (150,000), and the governing body of any city located in a county which has been designated as an "urban area" under the constitution of the state, may provide for the creation of storm drainage districts under the provisions of this act.

History: L. 1967, ch. 111, § 1; L. 1968, ch. 174, § 1; July 1.



13-10,129 Ordinance creating district, required provisions; filing of copies.

13-10,129. Ordinance creating district, required provisions; filing of copies. The governing body of the city shall provide by ordinance for the creation of storm drainage districts. Such ordinance shall designate the district by appropriate name or number, define and fix the boundaries of the district, contain a map showing the location of the same, and shall be published once in the official city newspaper. A certified copy of such ordinance shall be filed in the office of the county clerk and the register of deeds of such county.

History: L. 1967, ch. 111, § 2; April 28.



13-10,130 Same; establishment of program; costs, how paid.

13-10,130. Same; establishment of program; costs, how paid. Whenever a storm drainage district has been created under the provisions of this act, the governing body of the city shall establish a program for the construction, reconstruction, repair and maintenance of storm sewers and drains for the purpose of carrying off storm water from such district and for the purpose of paying the costs thereof, the governing body of such city may levy a tax and may issue bonds of the city in the manner hereinafter provided or may pay such portion of the cost of any improvement from other funds of the city which may be properly used for such purpose, as the governing body may determine.

History: L. 1967, ch. 111, § 3; April 28.



13-10,131 Same; fund, uses.

13-10,131. Same; fund, uses. A separate fund shall be created in the city treasury for each storm drainage district and identified by the name or number of such district. The proceeds from tax levies and the sale of bonds or temporary notes authorized under the provisions of this act on behalf of each district shall be credited to the fund of such district. Moneys from such fund shall be used solely for the purpose of paying costs incurred in constructing, reconstructing, repairing or maintaining storm sewers and drains within the district for which such fund was created.

History: L. 1967, ch. 111, § 4; April 28.



13-10,132 Same; tax levies.

13-10,132. Same; tax levies. The governing body of any city creating a storm drainage district under the provisions of this act is hereby authorized to levy an annual tax of not to exceed three (3) mills upon all of the property located within the district for the purpose of providing funds for the payment of the costs of constructing, reconstructing, repairing and maintaining storm sewers and drains within such district.

History: L. 1967, ch. 111, § 5; April 28.



13-10,133 Same; bonds; protest petition; election provisions.

13-10,133. Same; bonds; protest petition; election provisions. The governing body of any city which has created a storm drainage district under the provisions of this act may issue general obligation bonds of the city or bonds payable by a tax levy against property located within such district to pay the cost of constructing storm sewers and drains within such districts. Such bonds may either be paid by the watershed district or by the city at large or by a combination thereof. Before any bonds are issued, the governing body of the city shall cause to be published once each week for two consecutive weeks in the official city newspaper a notice of its intention to cause the improvement to be made and to issue bonds of the city to pay the costs thereof. The notice shall describe the improvement proposed to be made and the amount of bonds proposed to be issued. Such bonds may be issued and the improvement made unless a petition requesting an election upon the issuance of such bonds is filed in accordance with this section. Such petition shall be signed by electors equal in number to not less than 10% of the electors who voted at the last preceding regular city election as shown by the poll books and shall be filed in the office of the city clerk within 20 days following the last publication of such resolution. If a sufficient petition is filed within the time provided, no such bonds shall be issued until the governing body of the city shall have submitted the question to and received the approval of a majority of the electors voting on the proposition at an election called and held for such purpose.

Any election called and held and any bonds issued under the provisions of this section shall be in the manner provided by the general bond law.

History: L. 1967, ch. 111, § 6; L. 1981, ch. 173, § 37; July 1.



13-10,140 Establishment of special improvement fund by certain cities; amount; expenditures, purposes, conditions and limitations; certain moneys may be credited to fund.

13-10,140. Establishment of special improvement fund by certain cities; amount; expenditures, purposes, conditions and limitations; certain moneys may be credited to fund. Any city having a commission form of government and a population of more than one hundred fifty thousand (150,000) and less than two hundred thousand (200,000) may, by ordinance, establish a special improvement fund in the city treasury, of not to exceed five hundred thousand dollars ($500,000). Such fund shall be used to pay the preliminary cost of any improvement to be financed under a special assessment law or to be financed by general obligation bonds. Such preliminary costs shall include planning, engineering or architect fees and the initial cost of such improvements when ordered by the governing body of the city and until temporary notes, improvement bonds or general obligation bonds have been issued and sold: Provided, That such fund shall be reimbursed from the proceeds of such temporary notes, improvement bonds or general obligation bonds.

Such fund need not be budgeted for expenditures during any year, but the amount thereof shall be stated in the public budget of expenditures. All grants-in-aid or contributions made to the city for planning and preparation of plans for improvements to be financed, or partially financed, by special assessment bonds or general obligation bonds may be credited to the special improvement fund, and the amount of such aid or contribution shall be in addition to the amount of such fund otherwise limited by this section: Provided, That where an election is required to authorize the issuance of bonds by the city, no expenditures shall be made from the special improvement fund until the city has held an election and been authorized to issue bonds; and where bonds may be issued without an election, no expenditures shall be made from this fund until the proper proceedings have been taken to initiate and authorize the bonds.

History: L. 1971, ch. 56, § 1; July 1.



13-10,141 Property damaged in certain cities by flood; reconstruction or repair; tax levy, use of proceeds; election required.

13-10,141. Property damaged in certain cities by flood; reconstruction or repair; tax levy, use of proceeds; election required. The governing body of any city of the first class located in a county having a population of more than twenty-five thousand (25,000) and less than twenty-seven thousand (27,000) shall have the power to levy an annual tax of not to exceed two mills for a period not to exceed five years upon the taxable tangible property within such city for the purpose of creating a fund to be used for the purpose of reconstructing or repairing any property owned by such city which has been damaged or destroyed by flood waters or conditions resulting therefrom and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

No city shall levy such tax until the question of making such levy is submitted to the qualified electors of the city at a special election called for the purpose and approved by a majority of those voting thereon. Such election shall be called, noticed and held in accordance with the provisions of K.S.A. 10-120.

History: L. 1974, ch. 68, § 1; L. 1979, ch. 52, § 59; July 1.



13-10,142 Same; disposition of moneys; use.

13-10,142. Same; disposition of moneys; use. All moneys derived from taxes levied by any city under the authority of K.S.A. 13-10,141 shall be placed in a special flood damage repair fund and shall be used only for the purposes set forth in K.S.A. 13-10,141.

History: L. 1974, ch. 68, § 2; July 1.






Article 11 PLANNING AND ZONING

13-1114b Development of master plan outside city limits, when; acquisition of rights-of-way and lands.

13-1114b. Development of master plan outside city limits, when; acquisition of rights-of-way and lands. Any city of the first class which shall have adopted a master street plan for the city and its environs, as provided by K.S.A. 13-1109, may develop such master street plan outside the corporate limits and within three (3) miles thereof in accordance with agreements entered into pursuant to K.S.A. 68-169. The governing body of any such city is further authorized to acquire the necessary rights-of-way and lands for such roads and highways by purchase, gift, dedication or condemnation as provided by law for opening, widening, extending or improving streets, and to pay the necessary costs of such acquisition in the same manner as provided by law for streets within the corporate limits of the city.

History: L. 1957, ch. 112, § 1; June 29.



13-1115 Cities over 60,000; bonds to carry out master plan.

13-1115. Cities over 60,000; bonds to carry out master plan. Whenever the planning commission in cities of the first class having a population of more than sixty thousand (60,000) have filed with the governing body a master plan for the physical development of the city and land outside the city, which plan will require a number of years to execute, and such master plan is approved by the governing body of such city, such city is hereby authorized to issue general obligation bonds in an amount sufficient to carry out such master plan: Provided, No such bonds shall be issued until authorized in the manner provided in K.S.A. 13-1116 by a vote of the electors of such city.

History: L. 1951, ch. 172, § 1; L. 1957, ch. 113, § 2; April 4.



13-1116 Same; election.

13-1116. Same; election. No bonds shall be issued under the provisions of this act unless and until the same are authorized by a vote of the electors of such city.

History: L. 1951, ch. 172, § 2; June 30.



13-1117 Same; bond limitations inapplicable.

13-1117. Same; bond limitations inapplicable. Any bonds issued under the provisions of this act shall not be subject to limitation of bonded indebtedness of such city; nor shall such bonds, whether heretofore or hereafter issued, be included in computing the total amount of bonds which such city may issue under any other statute limiting the amount of bonded indebtedness of such city.

History: L. 1951, ch. 172, § 3; L. 1955, ch. 97, § 1; April 9.



13-1118 Same; use of certain bond proceeds for additional purposes.

13-1118. Same; use of certain bond proceeds for additional purposes. Any city of the first class having a population of more than sixty thousand (60,000) which has held an election and issued bonds in accordance with the provisions of K.S.A. 13-1115 and 13-1116, for the purpose of acquiring sites and constructing and equipping buildings to house and care for municipally owned vehicles and equipment, may use the proceeds of the said bonds for the purpose of acquiring sites for and purchasing, constructing, and equipping buildings to house and care for the municipal vehicles and equipment of such city.

History: L. 1959, ch. 93, § 1; June 30.






Article 12 PUBLIC UTILITIES

13-1209 Purchase, construction or extension of waterworks; jurisdiction of city over grounds.

13-1209. Purchase, construction or extension of waterworks; jurisdiction of city over grounds. Any city of the first class in the state of Kansas shall have full power and authority to purchase, construct or extend waterworks for the purpose of supplying such city and its inhabitants with water, and may maintain, operate and regulate the same, and prescribe the rates at which water shall be furnished; and any such city may acquire, by purchase or appropriate proceedings in condemnation, all grounds deemed necessary either within or without the city upon which to erect such works, and upon which to lay pipes and mains for the purpose of conveying water to consumers; and for the purpose of protecting, maintaining and operating such works, any such city shall have the same jurisdiction over any grounds acquired outside of the city for such purposes, as if such grounds were within the city.

History: L. 1911, ch. 87, § 1; March 25; R.S. 1923, § 13-1209.



13-1210 Same; bonds.

13-1210. Same; bonds. Any such city shall have the power and authority to issue bonds as provided by law, and the proceeds derived from the sale of the same, or such part thereof as may be necessary, may be used by such city for the purpose of acquiring said grounds and for the purpose of purchasing, constructing or extending such waterworks.

History: R.S. 1923, § 13-1210; Dec. 27.



13-1213 Bonds for utilities in cities over 50,000; submission to vote.

13-1213. Bonds for utilities in cities over 50,000; submission to vote. Whenever a majority of the legally qualified electors voting at an election called and held in any city of the first class having a population of more than fifty thousand, as hereinafter provided, shall vote in favor of the issuance of bonds of such city for the purpose of purchasing, constructing or extending a plant or works for the purpose of supplying such city and its inhabitants with water, gas, electric light or heating, or such part thereof as the governing body of said city may deem necessary, it shall be lawful for the governing body of said city, by ordinance duly passed, to provide for the issuance of the bonds so voted, and to purchase, construct and contract for the construction of such waterworks, gas, electric-light or heating plant.

History: L. 1908, ch. 32, § 1; Feb. 12; R.S. 1923, § 13-1213.



13-1214 Same; ordinance.

13-1214. Same; ordinance. When the governing body of any city of the first class having a population of more than fifty thousand shall desire to procure authority to issue bonds under the provisions of this act, said governing body shall pass an ordinance providing for the calling and holding of an election for the submission of such question to the electors of said city, which election shall be held as provided by law.

History: R.S. 1923, § 13-1214; Dec. 27.



13-1215 Same; limitation.

13-1215. Same; limitation. The amount of the bonds which may be issued under the provisions of this act shall not be subject to any statutory limitation on bonded indebtedness, except as herein provided, but no bonds in excess of ten percent (10%) of the assessed valuation of such city shall be issued under the authority of this act.

History: L. 1908, ch. 32, § 4; R.S. 1923, § 13-1215; L. 1978, ch. 69, § 1; July 1.



13-1216 Railway franchise in cities over 75,000; election.

13-1216. Railway franchise in cities over 75,000; election. Any city of the first class having a population of not less than 75,000, for the purpose of aiding it in obtaining terminal, switch or depot facilities, is hereby empowered to grant to any railway company including terminal railway companies, but excluding street railway companies, the privilege of building and maintaining a railway across, over or along any street, alley or public grounds in said city for a period not to exceed 200 years: Provided, however, That no such right, privilege or franchise shall ever be granted until the ordinance granting the same shall have been submitted to the legally qualified voters of such city and approved in the manner hereinafter provided at a general or special election to be held for that purpose.

If at said election, the majority of votes cast shall be for said ordinance and the making of said grant, the same shall thereupon become effective; but if a majority of the votes cast at said election shall be against the said ordinance and the making of said grant, said ordinance shall not confer any rights, powers or privileges of any kind whatsoever upon the applicants therefor but shall be ipso facto null and void. Said proposition shall be submitted subject to all the laws regulating the submission of propositions. All expense of the election shall be borne by the proposed grantee.

History: L. 1913, ch. 102, § 1; March 22; R.S. 1923, § 13-1216.



13-1217 Same; ordinance.

13-1217. Same; ordinance. The ordinances granting such privileges shall be enacted as other ordinances of the city, but the same shall not be subject to any of the special proceedings, requirements or limitations imposed by K.S.A. 13-2801.

History: L. 1913, ch. 102, § 2; March 22; R.S. 1923, § 13-1217.



13-1220 Board of public utilities, any city; administrative agency, duties.

13-1220. Board of public utilities, any city; administrative agency, duties. Any city may establish an administrative agency known as the board of public utilities of such city, to be elected in the manner hereinafter provided. The board shall manage, operate, maintain and control the daily operation of the water plant and electric-light plant of such city, and shall make all such rules and regulations as are necessary for the safe, economical and efficient operation and management of such water plants and electric-light plants. The board may also improve, extend or enlarge the water plants and electric-light plants as hereinafter provided, and furnish a supply of water, light, heat and power for domestic, industrial and municipal purposes.

History: L. 1929, ch. 126, § 1; L. 1980, ch. 72, § 2; L. 2015, ch. 88, § 19; July 1.



13-1221 Same; membership; term; elected officers and secretary; vacancies; elections by district.

13-1221. Same; membership; term; elected officers and secretary; vacancies; elections by district. (a) The board of public utilities shall consist of six members, three of which shall be nominated and elected by the city at large and three of which shall be elected by the qualified electors of the city within each of the districts established pursuant to subsection (b). Members of the board shall be elected on a nonpartisan basis. Members elected to the board of public utilities after the effective date of this act shall hold their offices for terms of four years, and until their successors are elected and qualified. Each of the members elected from districts shall be qualified voters of the districts from which elected. Elections of members of the board shall be held at the general election in odd-numbered years.

(b) The board shall elect from its own number a president and vice-president and shall appoint a secretary. Any vacancy occurring in the board shall be filled by a majority vote of the members remaining on the board. Where a vacancy has occurred in the membership of any board of public utilities, a member selected to fill such vacancy shall serve until the next November in odd-numbered years election, at which time a successor shall be elected to serve the remainder of the unexpired term, if any.

History: L. 1929, ch. 126, § 2; L. 1931, ch. 119, § 1; L. 1933, ch. 124, § 1; L. 1973, ch. 75, § 1; L. 1977, ch. 66, § 1, L. 1981, ch. 173, § 38; L. 1982, ch. 84, § 1; L. 2015, ch. 88, § 20; July 1.



13-1221a Same; ratification of prior appointments.

13-1221a. Same; ratification of prior appointments. The appointment of any member of the board of public utilities made prior to the effective date of this act by a number of members remaining on said board which was less than that necessary to constitute a quorum as provided for in K.S.A. 13-1222, is hereby ratified and affirmed.

History: L. 1977, ch. 66, § 6; July 1.



13-1222 Same; meetings, records, quorum, salary and expenses, qualifications.

13-1222. Same; meetings, records, quorum, salary and expenses, qualifications. The board shall hold meetings regularly at least once in each week and shall designate the time and place thereof. It shall adopt its own rules of procedures and keep a record of its proceedings. All meetings, records and accounts of the board shall be public. Four (4) members shall constitute a quorum for the transaction of business, and any action by the board shall require an affirmative vote of not less than four (4) members thereof. The salary of the members of the board of public utilities shall be one hundred dollars ($100) per month, and such members shall be entitled to their actual and necessary expenses incurred in the performance of their duties as members of the board of public utilities, but only if such expenses are verified by receipts which shall be available for inspection by the city governing body. Members of the board of public utilities shall be qualified electors of the city.

History: L. 1929, ch. 126, § 3; L. 1967, ch. 104, § 1; L. 1975, ch. 95, § 1; L. 1977, ch. 66, § 2; July 1.



13-1223 Same; powers and duties of board; purchasing agent, powers and duties; governing body of city, powers and duties; ability to sue and be sued; personal liability of member or employee of board.

13-1223. Same; powers and duties of board; purchasing agent, powers and duties; governing body of city, powers and duties; ability to sue and be sued; personal liability of member or employee of board. The board of public utilities shall have exclusive control of the daily operation of the water plant and the electric-light plant and shall be charged with the duty of producing and supplying the city and its inhabitants with water and electric energy for domestic and industrial purposes and for public use in the city, and subject to the provisions of K.S.A. 66-104 and 66-131, may sell and dispose of any surplus outside of the city. Except for attorneys, it shall have power to hire and discharge all employees, agents and officers of the water and light departments and fix their compensation. The board may pay the cost of group hospitalization, surgical benefits, and insurance for its employees. The purchasing agent for the board shall purchase all supplies and make all contracts for services and equipment required by the board or any department thereof, and shall keep true and accurate records of all such purchases and contracts. The purchasing agent shall make monthly reports to the board of all purchases made or contracts entered, and for which department such were made. Prior to making a purchase of a commodity other than fuel or entering into a contract for supplies or services, either of which involves an expenditure of more than ten thousand dollars, the purchasing agent shall advertise for bids thereon in a daily newspaper designated by the board. No advertisement for bids shall be required in the event of an emergency or for services requiring specialized products or skills.

The board may in the name of and on behalf of the city take and hold by purchase, gift, devise, bequest or otherwise such franchises and real or personal property either within or without the city as may be necessary or convenient to carry out the purposes for which it is established but no real property or improvements thereon shall be sold by the board unless such sale is approved by the governing body of the city.

It shall be the duty of the governing body of the city when requested by the board to enact such ordinances as may be deemed necessary by the city for the protection of the water and light plants, and to institute condemnation proceedings whenever, in the judgment of the city, private property should be taken in the name of the city for water plant or electric-light plant purposes. Both the board and the city may establish all reasonable rules and regulations to protect the rights and property vested in the city and under control of the board.  Both the board and the city may issue vouchers or warrants in payment of all claims and accounts incurred by the board for the respective departments, which vouchers or warrants when approved by either the board or the city shall be authority to the city treasurer acting in the capacity of the ex officio treasurer of the board to pay and charge the same against the proper funds. The board also shall have such other powers as may be necessary for the proper discharge of its duties.

The board may sue and be sued but only in the name of and on behalf of the city except it shall have no standing in any court as a party plaintiff in any litigation against the city.

The board or any employee of the board shall be personally liable for any expenditure or loss incurred by the city through failure or refusal of the board, or such employee, to comply with any ordinance adopted by such city under authority granted by this act, or the act of which this section is amendatory.

History: L. 1929, ch. 126, § 4; L. 1967, ch. 105, § 1; L. 1968, ch. 333, § 5; L. 1977, ch. 66, § 3; L. 1980, ch. 72, § 3; April 14.



13-1223a Same; collection of sewer service charges.

13-1223a. Same; collection of sewer service charges. The board of public utilities shall, at the direction of the governing body of the city, bill, collect and enforce collection of sewer service charges through the administrative departments of the board in accordance with rules and regulations and on terms and conditions established by the governing body of the city.

History: L. 1980, ch. 72, § 22; April 14.



13-1224 Same; manager of production and distribution; qualifications; duties; salary; bond.

13-1224. Same; manager of production and distribution; qualifications; duties; salary; bond. The board of public utilities shall appoint a manager of production and distribution of the waterworks and electric-light plants to serve at the pleasure of the board. Such manager of production and distribution: (1) Shall be an engineer not less than thirty years of age, with not less than five years' experience in the supervision and operation of water and electric plants; (2) shall manage and control the water plant and electric-light plant and their respective distribution systems; (3) shall inspect all parts of the plants and see that they are maintained in good condition for use and that all employees attend to their respective duties; (4) shall keep in good repair all machinery and other property; and (5) shall advise the board as to the needs of the plants.

Except for office employees, all officers, employees, servants and agents of the water plant and electric-light plant shall be under the immediate control and management of the manager. A bond to the city in a sum to be fixed by the board conditioned on the faithful performance of the manager's duties shall be obtained and paid pro rata out of the revenue of the departments.

History: L. 1929, ch. 126, § 5; L. 1980, ch. 72, § 4; April 14.



13-1225 Same; manager of collections and accounts; qualifications; duties; bonds.

13-1225. Same; manager of collections and accounts; qualifications; duties; bonds. The board of public utilities shall appoint a manager of collections and accounts to serve at the pleasure of the board and who: (1) Shall keep a regular set of books for the water plant and the electric plant, showing in detail the business transactions of each of the plants; (2) shall be an accountant not less than thirty years of age and with not less than five years' experience in utility accounting; (3) shall have general supervision and charge of all office employees of the departments; and (4) shall monthly make a complete report to the board and to the governing body of the city, showing the transactions of the preceding month and the financial condition of the water department and the electric-light department. Such report shall also include a correct account of all collections, appropriations, expenditures and approved claims entitled to payment.

A bond to the city in a sum to be fixed by the board conditioned on the faithful performance of the duties of the manager and any assistants shall be obtained and paid pro rata out of revenue of the departments.

History: L. 1929, ch. 126, § 6; L. 1980, ch. 72, § 5; April 14.



13-1226 Same; how appointments made; legal services to be provided by city attorney's office.

13-1226. Same; how appointments made; legal services to be provided by city attorney's office. Except for attorneys, the board of public utilities shall make all appointments and hire all officers, agents, servants and employees in the waterworks and electric-light plant and fix their compensation and determine their qualification, and shall have regard alone to relative capacity of applicants, their moral, physical and health qualifications, and when appropriate, their qualifications for manual labor. All appointments shall be made on the basis of their merit alone, and no appointment shall ever be made on account of political services or affiliations. Such officers, agents, servants and employees shall serve at the pleasure of the board. The board shall have no power to retain or pay attorneys or obtain legal services except as herein provided. All legal services needed by the board shall be provided by the city attorney's office. The cost of such services shall be paid by the city treasurer acting in the capacity of ex officio treasurer of the board from funds of the board upon presentation of vouchers or warrants authorized by the city commission.

History: L. 1929, ch. 126, § 7; L. 1980, ch. 72, § 6; April 14.



13-1227 Same; water rates; fire hydrants.

13-1227. Same; water rates; fire hydrants. The board of public utilities shall fix reasonable rates for water furnished to consumers which: (1) Will secure an income sufficient to pay all salaries and wages of all officers and employees in such departments; (2) will cover the cost of all materials and supplies used in the operation of the plant; (3) will cover the cost of all repairs; (4) will cover all miscellaneous expenses; (5) will pay the principal of and the interest on all revenue bond indebtedness of the city incurred for the purpose of purchasing, improving or extending the waterworks, and will provide a sinking fund sufficient to pay the principal of and the interest on such indebtedness at maturity; and (6) will cover the cost of all repairs and renewals of the plant and all material used, together with a reasonable allowance for emergency and unforeseen expenses. Upon direction of the city, the board shall install, repair, replace and remove fire hydrants at a reasonable cost determined by the city and shall provide an adequate water supply through such hydrants at a reasonable cost determined by the city. The city may fix special rates for water furnished to the city for public purposes, or to organized institutions of charity.

History: L. 1929, ch. 126, § 8; L. 1977, ch. 66, § 4; L. 1980, ch. 72, § 7; April 14.



13-1228 Same; electricity rates; street lighting equipment and traffic signal equipment.

13-1228. Same; electricity rates; street lighting equipment and traffic signal equipment. The board of public utilities shall fix reasonable rates for electricity furnished to consumers which: (1) Will secure an income sufficient to pay all salaries and wages of all officers and employees in such department; (2) will cover the cost of all materials and supplies used in the operation of the plant; (3) will cover the cost of all repairs; (4) will cover all miscellaneous expenses; (5) will pay the principal of and the interest on all revenue bond indebtedness of the city incurred for the purpose of purchasing, improving or extending the electric-light plant and will provide a sinking fund sufficient to pay the principal of and interest on such indebtedness at maturity; and (6) will cover the cost of all repairs and renewals of the plant and all material used, together with a reasonable allowance for emergency and unforeseen expenses. Upon direction of the city, the board shall install, repair, maintain and replace street lighting equipment and traffic signal equipment at a reasonable cost determined by the city, and shall provide an adequate supply of electricity to such street lights and traffic signals at a reasonable cost determined by the city. The city may fix special rates for electricity furnished to the city for public purposes.

History: L. 1929, ch. 126, § 9; L. 1977, ch. 66, § 5; L. 1980, ch. 72, § 8; April 14.



13-1228a Board of public utilities; rate increases; notice; procedure.

13-1228a. Board of public utilities; rate increases; notice; procedure. Prior to the effective date of an increase in any rate fixed pursuant to the authority of K.S.A. 13-1227 or 13-1228, the board of public utilities shall hold a public hearing for the purpose of presenting to the public the findings of the board supporting the reasonableness of the proposed rate increase. The findings shall include all pertinent financial data, supporting documents and analysis relating to the rate increase. Any affected utility customer may appear at the public hearing and present testimony of witnesses under oath, conduct cross-examination of employees and representatives of the board, present oral argument and file written briefs in support of such customer's position. Notice of the time and place of the public hearing and the amount of the proposed rate increase shall be given by publication in a newspaper of general circulation in the city which owns the public utility at least 90 days prior to the public hearing. Not less than 90 days prior to the public hearing, the board shall make available for review by any affected customer during regular business hours the financial data, supporting documents and analysis in possession of the board which substantiates the findings supporting the proposed rate increase. The public hearing shall be conducted pursuant to procedures adopted by the board not inconsistent with the provisions of this section. A transcript shall be made of the public hearing and copies of the transcript shall be made available to the public upon payment of the cost thereof. The public hearing may be continued by the board from time to time and within five days after its completion, the board shall fix such rates as it deems justified pursuant to its findings and the evidence presented at the public hearing.

History: L. 1980, ch. 72, § 9; L. 1981, ch. 81, § 1; L. 1982, ch. 85, § 1; July 1.



13-1228b Same; definitions.

13-1228b. Same; definitions. As used in this act:

(a) "Party" means any affected utility customer who intervened at the public hearing of the board held pursuant to K.S.A. 13-1228a, and presented testimony of witnesses under oath, conducted cross-examination of employers and representatives of the board, presented oral arguments, and filed written briefs. "Party" does not mean a person who made a limited appearance for the purpose of presenting a statement for or against a rate decision of the board.

(b) "Decision" means any rate decision of the board made pursuant to K.S.A. 13-1228a.

History: L. 1982, ch. 85, § 2; July 1.



13-1228c Same; application for review.

13-1228c. Same; application for review. Not later than 30 days after the decision of the board is rendered on a proposed rate increase pursuant to K.S.A. 13-1227 or 13-1228, any party may apply to the district court in the county in which the utility's administrative offices are located for a review of the decision.

History: L. 1982, ch. 85, § 3; July 1.



13-1228d Same; notice of review.

13-1228d. Same; notice of review. Upon the application for review by a party, the clerk of the district court shall serve a copy of such application upon the board. The secretary of the board shall notify by certified mail all parties that such an application for review has been filed.

History: L. 1982, ch. 85, § 4; July 1.



13-1228e Same; delivery of transcript to court; review by district court.

13-1228e. Same; delivery of transcript to court; review by district court. The secretary of the board upon receipt of the copy of the application for review shall transmit to the clerk of the court a certified transcript of all pleadings, applications, proceedings and decisions of the board and of the evidence heard by the board on the public hearings of the matter or cause. The parties, with the consent and approval of the board, may stipulate in writing that only certain portions of the record be transcribed.

The district court shall review the transcript of the public hearings for the purpose of determining the lawfulness or reasonableness of the board's decision. The court shall have the power to vacate or set aside the board's decision if it determines the findings of the board do not substantiate the reasonableness of the proposed rate increase or that the findings are contrary to law.

After the transcript is filed with the clerk of the court, the court shall fix a date for the filing of briefs and for the hearing of the cause. The review proceedings shall have precedence over all other matters in the district court in which it is pending and shall be heard by the court without a jury. Except as provided in this section, the procedure for the review shall be the same as in other civil actions.

History: L. 1982, ch. 85, § 5; July 1.



13-1228f Same; stay or suspension of increase.

13-1228f. Same; stay or suspension of increase. Upon request of the petitioning party, any utility rate increase which is the subject of review shall be stayed in whole or in part, as requested, upon the filing of the petition. Upon request of the board, the district court shall set a hearing upon five days' notice to determine whether the stay should be continued. If the stay or suspension is continued, the order granting the same shall contain a specific finding based upon evidence submitted to the court and identified by reference thereto, that petitioner would probably prevail on the merits that the board's rate decision was unlawful or unreasonable.

History: L. 1982, ch. 85, § 6; July 1.



13-1228g Same; duty of court.

13-1228g. Same; duty of court. If the court finds the decision of the board is lawful and reasonable, it shall render judgment sustaining the decision. The clerk of the court shall transmit to the board three certified copies of the judgment of the court. In such event, the board's rate decision will go into effect as of the date such decision was made.

If the court finds the decision of the board is unlawful or unreasonable in whole or in part and vacates or sets aside the decision in whole or in part, the court shall make findings of fact and conclusions of law. Upon final judgment, the clerk of the court shall transmit to the board three certified copies of the judgment of the court and the findings of fact and conclusions of law.

History: L. 1982, ch. 85, § 7; July 1.



13-1228h Same; appeal to court of appeals.

13-1228h. Same; appeal to court of appeals. The state court of appeals shall have jurisdiction of appeals from decisions of the district court made pursuant to this section. Appellate proceedings shall have precedence in the court of appeals. Notwithstanding the provisions of K.S.A. 60-2101, the state supreme court shall not have appellate jurisdiction of decisions of the district court or state court of appeals rendered pursuant to this section. Except as provided by this section, the procedure upon appeal shall be the same as in other civil actions.

History: L. 1982, ch. 85, § 8; July 1.



13-1228i Same; pending actions.

13-1228i. Same; pending actions. All parties to any proceeding before the board in which any rate decision has been rendered or made pursuant to K.S.A. 13-1228a within 30 days prior to July 1, 1982, in which no action has been commenced to set aside or vacate such order, may, before July 11, 1982, apply for rehearing in respect to any matter determined therein, and thereafter all proceedings shall be in accordance with the provisions of this act.

History: L. 1982, ch. 85, § 9; July 1.



13-1228j Same; invalidity of part.

13-1228j. Same; invalidity of part. If any provision of this act or the application thereof to any persons or circumstances is held invalid, such invalidity shall not affect other provisions or application of the act which can be given effect without the invalid provisions or application and to this end the provisions of this act are declared to be severable.

History: L. 1982, ch. 85, § 10; July 1.



13-1229 Same; use and investment of sinking funds; record and report.

13-1229. Same; use and investment of sinking funds; record and report. It shall be the duty of the board of public utilities to use the sinking funds herein provided for in the purchase and cancellation from time to time of bonds issued for the purpose of purchasing, improving or extending such waterworks and/or electric-light plants, or to place such bonds in the sinking fund of the water department or the electric-light department at the option of the board of public utilities.

If the board shall be unable to purchase any such bonds, then it shall be its duty to invest the moneys of said sinking funds in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in bonds of the state of Kansas, or general improvement bonds of cities of the first and second class, or bonds of any county within the state wherein a city of the first or second class is located, or bonds of unified school districts of this state, or bonds issued or guaranteed by the United States government. All bonds so purchased by the board shall bear the highest rate of interest obtainable at the time of the purchase of the same by the board. Said board shall not buy the bonds of any city wherein the outstanding bonded city indebtedness, exclusive of the bonded debt, created for the purchase or extension of waterworks and/or electric-light plants, exceeds ten percent of its assessed valuation for the preceding year. Said board of public utilities shall not, except by a four-fifths vote of the members thereof, pay for any bonds any greater sum than par, nor shall they pay more than the actual market price thereof at the time of purchasing the same. No such bonds shall be purchased until they have been approved in writing and found valid by a competent attorney.

It shall be the duty of the manager of collections and accounts of the board of public utilities to keep a permanent record of the accounts turned into said sinking fund, and a full description of all bonded indebtedness canceled and retired, and a full description of all bonds bought for said sinking fund, the date of said bonds, rate of interest, when payable, number of coupons attached, when bought, from whom purchased, and the price or rate paid therefor; and the manager of collections and accounts shall cause to be stamped upon the back of each of said bonds the words, "Property of the waterworks and/or electric-light plant sinking fund of the city of __________." Said bonds shall be kept by the city treasurer, and the board shall not sell any such bonds for less than their par value.

The city auditor or city clerk shall also keep a duplicate record of the payment of all such bonds or coupons, and all money received from the payment of all such bonds or coupons shall be reinvested as a part of the sinking fund as hereinbefore provided. It shall be the duty of the manager of collections and accounts of the board of public utilities to report on January 1 of each year the amount of outstanding indebtedness of the waterworks and/or electric-light plants, and to furnish an itemized statement of the moneys and the bonded indebtedness paid off during the preceding year.

History: L. 1929, ch. 126, § 10; L. 1933, ch. 125, § 1; L. 1935, ch. 110, § 1; L. 1977, ch. 54, § 12; July 1.



13-1230 Same; treasurer; duties; bond.

13-1230. Same; treasurer; duties; bond. The treasurer of the city in which the waterworks or electric-light plant is located shall be ex officio treasurer of the board of public utilities. Except as otherwise authorized, all funds and property in the treasurer's hands belonging to the water and light department shall be subject to the control of the board, and it shall be the duty of the treasurer to receive and receipt for daily the money collected by the board, and to pay out the same when ordered by the city or the board upon warrants signed by the mayor and city clerk or chairman or vice-chairman of the board and countersigned by the manager of collections and accounts, certifying that such warrant is issued by authority of the city or the board. The ex officio treasurer shall give a surety bond to the board in such amount as it may deem necessary, the bond to be approved and paid for by the board.

History: L. 1929, ch. 126, § 11; L. 1980, ch. 72, § 10; April 14.



13-1231 Same; bonds; election.

13-1231. Same; bonds; election. In case the board of public utilities shall deem it necessary and expedient to vote general obligation bonds for the construction, extension or improvement of the water plant and/or the electric-light plant for the purpose of producing and supplying such city and its inhabitants with water and/or electricity it shall be the duty of the mayor of such city, within thirty days after receiving written request from the board, to issue a proclamation for holding an election to vote such general obligation bonds in the amount requested by the board and agreed to by the city.

If a majority of the votes cast at such election shall be in favor of the issuance of such bonds the governing body of such city may issue and sell such bonds in such amounts and at such time or times as are needed, the proceeds thereof to be delivered to the treasurer of the board. The election provided for in this section shall be held in accordance with the general obligation bond election laws of the state of Kansas, and the cost thereof, if held on dates other than the regular city elections, shall be paid by the board.

History: L. 1929, ch. 126, § 12; L. 1980, ch. 72, § 11; April 14.



13-1232 Same; general obligation bonds; limitations.

13-1232. Same; general obligation bonds; limitations. The amount of general obligation bonds which may be issued under the provision of this act for the purchase or extension of the water and light plants shall not be in excess of ten percent of the assessed valuation of such city regardless of any other debt limitation statute, and they shall not be counted under any statute limiting the issuance of general obligation bonds for other purposes.

History: L. 1929, ch. 126, § 13; L. 1980, ch. 72, § 12; April 14.



13-1234a Same; invalidity of part.

13-1234a. Same; invalidity of part. If any provision contained in this act shall for any reason be held invalid it shall not affect the remainder of this act, and this act shall remain in force and effect the same as if such part held to be invalid had not been included herein.

History: L. 1929, ch. 126, § 16; March 14.



13-1234b Bonds for street lighting and traffic signals in certain first class cities.

13-1234b. Bonds for street lighting and traffic signals in certain first class cities. The governing body of any city of the first class owning an electric light or waterworks plant, which electric light or waterworks plant is managed and operated by a board of public utilities, is hereby authorized to issue general improvement bonds of such city for the purpose of purchasing equipment and material for modern street lighting and traffic lights or signals for such city.

History: L. 1951, ch. 176, § 1; L. 1968, ch. 260, § 1; July 1.



13-1234c Same; cost estimates, plans and specifications.

13-1234c. Same; cost estimates, plans and specifications. Before any equipment or material may be purchased under the provisions of this act, the city engineer of such city, and an engineer of the board of public utilities or some other qualified person designated by the governing body of the city shall make under oath an estimate of the cost of such equipment and material together with detailed plans and specifications for such equipment and material to be used, and file the same in the office of the city clerk, and no  bonds shall be issued in excess of said estimate.

History: L. 1951, ch. 176, § 2; March 30.



13-1234d Same; limitations.

13-1234d. Same; limitations. No city shall be authorized to issue bonds in excess of seventy-five thousand dollars ($75,000) in any one year, which bonds may be issued without a vote of the people, and shall be issued as provided by law: Provided, That any such city may issue such bonds in an amount not to exceed one hundred fifty thousand dollars ($150,000) in any one year for not to exceed three (3) years immediately following the effective date of this act.

History: L. 1951, ch. 176, § 3; L. 1967, ch. 106, § 1; July 1.



13-1235 Power to grant right to furnish electric energy to certain customers in cities over 110,000; application.

13-1235. Power to grant right to furnish electric energy to certain customers in cities over 110,000; application. In each city of the first class having a population of more than one hundred and ten thousand inhabitants which owns and operates a municipal electric-light plant for the purpose of furnishing such city and its inhabitants with electric energy, the governing body of such city is hereby authorized to grant, to an individual, firm or corporation engaged in the business of manufacturing and distributing electric energy, the right to furnish, distribute and sell electric energy to customers within the city, when and only when such customers have first made application to the municipal electric-light plant for a supply of electric energy and the municipal electric-light plant has refused to furnish said electric energy.

History: L. 1929, ch. 127, § 1; May 28.



13-1236 Sale of electric energy by private utility to customer within city not served by municipal utility; ordinance; limitations; term.

13-1236. Sale of electric energy by private utility to customer within city not served by municipal utility; ordinance; limitations; term. When granting to any individual, firm or corporation the right to furnish, distribute and sell electric energy to customers within such city, such grant shall be made only through the enactment of an ordinance for such purpose by the governing body of the city. The ordinance shall be read in full at three consecutive regular meetings of the governing body and published in full once each week for two consecutive weeks in the official city paper before becoming effective. The ordinance shall not grant the right to furnish and sell electric energy to more than one customer or grant the right to furnish and sell electric energy to any customer within the city for a period exceeding five years from the effective date of the ordinance.

History: L. 1929, ch. 127, § 2; L. 1981, ch. 173, § 39; July 1.



13-1237 Same; certain contracts prohibited; exception.

13-1237. Same; certain contracts prohibited; exception. This act shall not authorize the governing body of any such city to contract with any person, firm or corporation to supply electric energy to the municipal light plant, and the making of any such contract is hereby prohibited: Provided, however, That in the event the municipal light plant is temporarily or partially disabled due to an act of God or the breaking of machinery or equipment, the governing body of such city may contract for a supply of electric energy during, but not to exceed, the time necessary to make repairs to remove such temporary or partial disability.

History: L. 1929, ch. 127, § 3; May 28.



13-1238 Revenue bonds for public levees, docks, wharves, terminals and related facilities in cities over 115,000; additional bonds.

13-1238. Revenue bonds for public levees, docks, wharves, terminals and related facilities in cities over 115,000; additional bonds. The governing body of any city in this state having a population of at least 115,000 is hereby authorized, without any election or vote of the people, to issue and sell revenue bonds of such city as hereinafter defined and described in the manner provided by the general bond law, to secure funds to provide the cost of improving, constructing, reconstructing or repairing public levees, docks, wharves, river terminals, grain elevator terminal docks, and such works, storage, structures, facilities and properties as in the judgment of the governing body is necessary or convenient for the accommodation of shipping by highways, pipelines, rail or water, in connection with commerce or water transportation on the navigable river or rivers adjoining such public levees. The governing body of any such city which has issued and sold revenue bonds under the provisions of this act, is hereby authorized to issue additional revenue bonds in conformity with this act for the purpose aforesaid and to pledge for the payment of such additional revenue bonds the revenues of the public levee and the facilities connected therewith, together with the revenues from any improvements and extensions to the public levee. No additional revenue bonds shall be issued and sold if there is an issue of revenue bonds outstanding for the payment of which the revenues of the public levee and the facilities connected therewith have been pledged unless the governing body of such city, the holder or holders of all such outstanding revenue bonds consenting, shall take up and pay for or make an exchange for such outstanding issue of revenue bonds at a price of not to exceed the par value thereof, plus interest accrued on such bonds at the interest rate of such bonds from the interest payment date preceding the date of payment of the purchase price to the date of payment of the purchase price, plus a premium, if any, of not to exceed 1% of the par value of such outstanding revenue bonds or make an exchange for such issue of outstanding revenue bonds. Additional revenue bonds issued and sold under the authority of this act shall be in an amount necessary to take up and pay for the issue of outstanding revenue bonds or make an exchange for such issue of outstanding revenue bonds as aforesaid, plus an amount necessary to finance or aid in financing the cost of additional improvements, construction, reconstruction or repairs of the public levees, docks, wharves, river terminals, grain elevator terminal docks, and such works, storage, structures, facilities and properties as in the judgment of the governing body will be necessary or convenient for the accommodation of shipping by highways, pipelines, rail or water, in connection with commerce or water transportation on the navigable river or rivers adjoining such public levee.

History: L. 1933, ch. 43, § 1 (Special Session); L. 1937, ch. 135,§ 1; L. 1983, ch. 49, § 58; May 12.



13-1239 Same; definition; recitals; negotiability.

13-1239. Same; definition; recitals; negotiability. Revenue bonds, as the term is used in this act, are defined to be bonds issued by any such city in this state to be paid exclusively from the revenue produced by the property and facilities improved, constructed, reconstructed, repaired or otherwise improved by the use of the proceeds of said bonds. Such revenue bonds shall not be general obligations of the city, and shall not contain the recitals set forth in K.S.A. 10-112 and any amendments thereof. Such revenue bonds shall, however, contain the following recitals, viz.: such bonds shall recite the authority under which said revenue bonds are issued, and that they are issued in conformity with the provisions, restrictions and limitations thereof, and that such bonds and the interest thereon are to be paid from the money and revenue received from the fees charged and rental received for the use of the property and facilities improved, constructed, reconstructed, repaired or otherwise improved by the proceeds, in whole or in part, of such revenue bonds when issued and sold.

Said revenue bonds shall recite, also, that the same have been registered in the office of the city clerk of said city, and in the office of the auditor of the state of Kansas, and when said bonds have been duly registered as herein provided, shall import absolute verity, and shall be conclusive as to said recitals, in favor of all persons purchasing said bonds, and that all proceedings and conditions precedent have been had and performed to authorize the issuance of said bonds, and said bonds shall be negotiable.

History: L. 1933, ch. 43, § 2 (Special Session); Nov. 21.



13-1240 Same; city not obligated; sale to federal government; lien on revenues.

13-1240. Same; city not obligated; sale to federal government; lien on revenues. Said revenue bonds shall not constitute in any case, a general obligation of such city, and said bonds, if and when issued, shall in no wise be taken into consideration or account as a limitation on the power of such city to issue bonds for any and all other purposes heretofore or hereafter authorized by law, with relation to a limitation upon the bonded indebtedness of said city.

The governing body of any such city may contract for the sale of said bonds to the government of the United States, under the provisions of the national industrial recovery act and the regulations made in pursuance thereof, to procure funds for the improvement, construction, reconstruction or repair of the public levees, docks, wharves, river terminals, grain elevator terminal docks, storage, railroad and all other necessary facilities, on such terms and conditions as in the judgment of said governing body will be to the best interest of such city and may create a lien on the revenues to be obtained from such property and facilities and pledge the same to the payment of said revenue bonds and interest thereon.

History: L. 1933, ch. 43, § 3 (Special Session); Nov. 21.



13-1241 Same; maturity; tax levy not authorized.

13-1241. Same; maturity; tax levy not authorized. Revenue bonds issued under the provisions of this act shall mature to conform to the plan of liquidation and payment of the bonds and interest thereon. The date of maturity of the bonds shall not be fixed for a longer period of time than 40 years after the date of issuance. The bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. Such city shall have no right or authority to levy taxes to pay the principal or interest of revenue bonds as defined herein and the provisions of K.S.A. 10-113, and amendments thereto, shall not apply to this act.

History: L. 1933, ch. 43, § 4 (Special Session); L. 1970, ch. 64, § 24; L. 1978, ch. 99, § 15; L. 1983, ch. 49, § 59; May 12.



13-1242 Same; payment; rates and charges; sinking fund.

13-1242. Same; payment; rates and charges; sinking fund. Provision shall be made by the governing body of such city for the payment of said bonds, by fixing rates and charges for the use of and the services to be rendered by such property and facilities, which rates and charges so fixed shall be sufficient to pay all expenses of the city in connection therewith and cover the cost of operation and repairs, pay all interest charges upon all indebtedness created for the purpose of improving, constructing, reconstructing, repairing or improving of such public levee and the improvements and facilities thereon for which such revenue bonds were issued to so improve, construct, reconstruct or repair and to provide a sinking fund sufficient to pay off such indebtedness at maturity.

History: L. 1933, ch. 43, § 5 (Special Session); Nov. 21.



13-1243 Same; contracts; rentals; conditions and safeguards; annual audit, filing.

13-1243. Same; contracts; rentals; conditions and safeguards; annual audit, filing. The governing body of such city is hereby empowered and authorized to enter into an agreement in writing with any person, firm or corporation to erect and construct on its public levee, improvements and facilities authorized and mentioned in this act and lease the same for a term of not to exceed ninety-nine (99) years for such rental and upon such conditions as in the judgment of such governing body will be to the best interest of such city, provided the rent fixed by any such agreement and lease shall be sufficient to liquidate and pay all expenses of the city connected therewith and the principal and interest of all revenue bonds issued or to be issued to pay the full cost of such improvements and facilities so leased. The governing body of any such city shall observe the following conditions and safeguards:

(a) All authorized and executed leases, agreements or documents, photostatic or sworn copies thereof concerning construction, alteration, repairs or terms of rental of any public levee, in whole or in part and improvements thereon, shall be filed with the city clerk of any such city and shall be open to public inspection; and

(b) the governing body of each city which has issued revenue bonds for the improvement of any public levee, shall cause an audit to be made annually by a licensed municipal public accountant or certified public accountant of the operations of any revenue-producing public levee in this state. Within one year after the end of the audit period of the audit, a copy of the audit report shall be filed with the clerk of such city and shall be open to public inspection.

History: L. 1933, ch. 43, § 6 (Special Session); L. 1945, ch. 117, § 1; L. 1980, ch. 64, § 3; July 1.



13-1244 Same; limitation.

13-1244. Same; limitation. In no case in which revenue bonds are issued under and by virtue of this act shall any revenue bonds be issued for the improvement of any public levee and improvements thereon in excess of the actual cost of same, plus an amount necessary to take up and pay for or make an exchange for any outstanding revenue bonds issued under and by virtue of this act.

History: L. 1933, ch. 43, § 7 (Special Session); L. 1937, ch. 135, § 2; March 26.



13-1245 Same; act supplemental.

13-1245. Same; act supplemental. The powers herein granted shall be supplemental with relation to the issuance of bonds, to the provisions of K.S.A. 10-102 and 12-673, and not a modification thereof.

History: L. 1933, ch. 43, § 8 (Special Session); Nov. 21.



13-1246 Retirement pension plan for employees and dependents in cities over 120,000; agreement.

13-1246. Retirement pension plan for employees and dependents in cities over 120,000; agreement. The governing body of any municipality of the state of Kansas having a population of more than one hundred twenty thousand (120,000) and owning and operating a public utility or utilities is hereby empowered and may at its option enter into an agreement with its employees in said municipally owned public utility or utilities providing for the establishment of a retirement pension plan for the benefit of said employees, their wives and dependents: Provided, That in any municipality of over one hundred twenty thousand (120,000) population where the public utility or utilities are operated, managed, and controlled by a board of public utilities or any other managing board, however designated, such managing board instead of the governing body of the municipality shall be empowered to enter into the agreement and establish the retirement pension plan provided for herein.

History: L. 1939, ch. 122, § 1; L. 1953, ch. 86, § 1; April 13.



13-1246a Board of pension trustees in certain cities over 120,000; composition; contributions for operation of plans; costs of increased pensions; agreements between pension board and public utilities board as to assets and property; powers of pension board; plan, revision, printing; pension and retirement benefits; funds and earnings; exemptions; qualified domestic relations orders; beneficiaries for benefits.

13-1246a. Board of pension trustees in certain cities over 120,000; composition; contributions for operation of plans; costs of increased pensions; agreements between pension board and public utilities board as to assets and property; powers of pension board; plan, revision, printing; pension and retirement benefits; funds and earnings; exemptions; qualified domestic relations orders; beneficiaries for benefits. (a) (1) Any board of public utilities in any municipality of the state of Kansas having a population of more than 120,000 shall be empowered to enter into an agreement with its employees for the purpose of reorganizing and establishing a board to be known as a board of pension trustees composed of six members, and for the purpose of continuing, revising, maintaining and adopting an equitable and adequate pension program for all of its employees, including retired employees, and their dependents. Three members of the board of pension trustees shall be appointed by the board of public utilities from its regular employees to serve at its discretion. Three members of the board of pension trustees shall be elected annually by all of the nonsupervisory employees of the board of public utilities from its nonsupervisory employees and shall serve for fixed periods of one year, commencing on July 1, of each year.

(2) Present employees of such board of public utilities, in order to pay the cost of implementing, continuing and operating such retirement pension plan for such present employees, shall contribute in the aggregate from their earnings not more than ½ of the costs of future-service pensions, and such board of public utilities shall pay or contribute the remaining portion thereof to any revised, continued or adopted retirement pension plan, as provided for herein.

(3) Any costs of paying increased pensions or benefits to retired employees and their dependents of such board of public utilities, and the costs of any back-service obligations under terms of such revised pension plan as may be found and determined to be proper and equitable, under rules and provisions to be adopted by such board of pension trustees, shall be borne in their entirety by such board of public utilities; and such contributions to such continued and revised retirement pension plan for the use and benefit of retired employees and their dependents which shall be made by such board of public utilities shall be computed and based on sound actuarial standards.

(4) Such board of pension trustees shall be empowered to make and enter into an agreement with such board of public utilities, authorizing such board of pension trustees to take control and custody of all assets, property and funds presently held, controlled and in the possession of the now constituted retirement advisory council of such board of public utilities, and its present trustee, as the same was theretofore created and is now functioning as provided by K.S.A. 13-1247, and amendments thereto. The board shall provide for such additional funds as may be necessary to fulfill the purposes of this act.

(5) Such board of pension trustees shall be empowered to control and take immediately into and under its custody and control, title to and possession of all records, funds, property and assets of the such existing retirement advisory council of such board of public utilities, and its present trustees, as the same is now constituted by the provisions of K.S.A. 13-1247, and amendments thereto, which such retirement council of such board of public utilities, its powers, authority and duties shall be abolished, cease and terminate upon the effective date of this act.

(b) (1) The board of pension trustees shall establish a formal, adequate written pension plan with specific rules of eligibility for pension coverage for all present employees, including retired employees, and their dependents, of such board of public utilities. The plan and rules appertaining thereto may be amended at any time by the vote of four members of such board of pension trustees and may be the subject of negotiations between such board of public utilities and its employees, but subject to the revision, adoption and ratification of the same by such board of pension trustees, as the same is created and governed by the provisions of this act. The plan and rules shall be printed and distributed to all employees.

(2) Pensions and retirement benefits, received and paid under the such continued and revised retirement pension plan and rules promulgated by such board of pension trustees, to retired employees, their dependents, and present employees, shall at all times bear a reasonable relationship to the wages or earnings paid to any employee of such board of public utilities. Such benefits shall be compatible with any changes in cost of living indexes except, such plan and benefits payable shall at all times be in strict conformity with current, sound actuarial standards and principles.

(3) No employee shall be exempt from having contributions made on such employee's behalf or be precluded from receiving benefits for any reason other than lack of age, or an insufficient period or time of employment.

(4) No plan shall be adopted or modified at any future time which is not properly funded and in conformity with recognized, sound actuarial principles and standards.

(5) All funds and the earnings therefrom held in trust for the use and benefit of the employees and members, including retired employees and their dependents, of such board of public utilities, of any retirement pension plan continued, revised and adopted under the provisions of this act, shall be exempt from civil process, taxation or assessment, and shall not be subject to seizure or execution or liens of any kind. All benefits due to the members or to their beneficiaries of any retirement pension plan continued and revised under the provisions of this act, shall be exempt from any tax of the state of Kansas or any political subdivision or taxing body of the state and civil liability for debts of the members and employees, or their beneficiaries, receiving the same, and, except as otherwise provided, shall not be subject to seizure, execution or process of any nature. Any annuity or benefit or accumulated contributions due and owing to any person under the provisions of any retirement pension plan continued and revised under the provisions of this act are subject to claims of an alternate payee under a qualified domestic relations order. As used in this subsection, the terms "alternate payee" and "qualified domestic relations order" shall have the meaning ascribed to them in section 414(p) of the United States internal revenue code of 1954, as amended. The provisions of this act shall apply to any qualified domestic relations order which is in effect on or after July 1, 1994. Such retirement pension plan continued and revised under the provisions of this act, such board of pension trustees, or such board of public utilities shall not be a party to any action under the Kansas family law code, chapter 23 of the Kansas Statutes Annotated, and amendments thereto, but is subject to orders from such actions issued by the district court of the county where such action was filed and may accept orders which it deems to be qualified under this subsection if such orders are issued by courts having jurisdiction of such actions outside the state of Kansas. Such orders from such actions shall specify either a specific amount or specific percentage of the amount of the pension or benefit or any accumulated contributions due and owing from such retirement pension plan pursuant to this act.

(6) The members and employees of any retirement pension plan continued, revised and adopted under the provisions of this act, may name one or more beneficiaries to receive any benefits that may be due or become due to such member and employee in the event of such member or employee's death.

History: L. 1969, ch. 99, § 1; L. 1990, ch. 282, § 29; L. 1994, ch. 231, § 3; L. 2012, ch. 162, § 27; May 31.



13-1249 Same; rules and regulations.

13-1249. Same; rules and regulations. The governing body of any municipality having a population of over 120,000 and owning and operating a public utility or utilities, or any board of public utilities or managing board having the management and control of such utility or utilities, is hereby empowered to adopt such rules and regulations as they shall deem necessary to carry out the intent and purpose of this act.

History: L. 1939, ch. 122, § 4; April 7.



13-1250a Federal old-age and survivors insurance for employees in cities over 120,000; referendum.

13-1250a. Federal old-age and survivors insurance for employees in cities over 120,000; referendum. The governing body of any municipality having a population of over one hundred twenty thousand (120,000) and owning and operating a public utility or utilities, or any board of public utilities or managing board having the management and control of such utility or utilities is hereby authorized, permitted and empowered, at its option, to extend and provide for its employees, their dependents and survivors, the protection and benefits provided by the old age and survivors insurance system embodied in the social security act of congress approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the "social security act" (including regulations and requirements issued pursuant thereto) as such act has been and may from time to time be amended: Provided, That a majority of the employees in the public utility or utilities by secret written ballot, vote to be included under the provisions of the old age and survivors insurance system of congress which referendum shall be conducted as provided in said federal law by the governor or any agency or individual designated by the governor.

History: L. 1955, ch. 112, § 1; April 1.



13-1250b Same; contributions.

13-1250b. Same; contributions. The contributions for the cost of the protection which is provided in K.S.A. 13-1250a shall be paid by the employees and utility or utilities in such proportions as required by law and such utility or utilities are authorized to pay its part of the cost thereof from its revenues and may, if necessary, adjust its rates to so provide.

History: L. 1955, ch. 112, § 2; April 1.



13-1250c Same; agreements.

13-1250c. Same; agreements. Any agreement or agreements necessary to provide for and carry out the provisions of this act may be made by the governing body of any municipality having a population of over one hundred twenty thousand (120,000) and owning and operating a public utility or utilities, or any board of public utilities or managing board having the management and control of such utility or utilities, or by the state.

History: L. 1955, ch. 112, § 3; April 1.



13-1252 Revenue bonds for water and electricity in certain cities over 120,000; definitions.

13-1252. Revenue bonds for water and electricity in certain cities over 120,000; definitions. "Municipality" as used in this act means municipality as defined by K.S.A. 10-101. "Utility" as used in this act means any instrumentality or facility of a revenue-producing character owned and operated by a municipality or operated for such municipality by a board of control or board of public utilities, as provided by law, for use in serving the public with water and electricity. "Revenue bonds" as used in this act means bonds issued by any municipality in this state to be paid exclusively from the revenue derived from the operation of such utility.

History: L. 1941, ch. 142, § 1; June 30.



13-1253 Revenue bonds for water and electricity in certain cities over 120,000; utility rates, fees and charges; refunding revenue bonds.

13-1253. Revenue bonds for water and electricity in certain cities over 120,000; utility rates, fees and charges; refunding revenue bonds. Any municipality, having a population of more than one hundred twenty thousand (120,000) and owning and operating a water and light plant, or operating such plants through a board of public utilities as provided by law, authorized by the laws of the state of Kansas to issue general obligation bonds for the reconstruction, alteration, repair, improvement, extension, or enlargement of any of the utilities mentioned herein is hereby empowered to issue and sell revenue bonds in payment of the cost thereof; to fix by ordinance or resolution such rates, fees or charges for the use thereof or service therefrom as may be reasonable and necessary, and provide for the manner of collecting and disbursing such revenues. Any municipality which has issued or may hereafter issue revenue bonds under the provisions of this section may at any time deemed advisable issue and sell refunding revenue bonds to refund any previous issue or issues or part thereof which are outstanding either at or prior to their maturity. Such refunding revenue bonds shall be issued in the manner prescribed by and subject to the provisions of K.S.A. 10-116a.

History: L. 1941, ch. 142, § 2; L. 1951, ch. 156, § 1; L. 1975, ch. 96, § 1; L. 1977, ch. 58, § 9; May 18.



13-1254 Same; revenue fund; use.

13-1254. Same; revenue fund; use. Revenues derived from the operation of any water and light utility financed in whole or in part by revenue bonds authorized by this act shall be paid into the treasury of the municipality or into the treasury of its board of public utilities and kept in a separate fund, and shall be used for the purpose of paying the cost of operation, the repair, maintenance, extension, enlargement, alteration, reconstruction and improvement of such utilities and the cost of acquiring, operating and maintaining a municipal airport and paying the principal of, and the interest upon, the revenue bonds issued thereunder. Any surplus may be used to pay the principal of and interest upon any and all general obligation bonds outstanding, issued for the purpose of acquiring, constructing, extending or improving said utilities and the cost of acquiring, maintaining or improving a municipal airport.

History: L. 1941, ch. 142, § 3; L. 1951, ch. 156, § 2; March 26.



13-1255 Same; liens on revenues of utility; recitals; negotiability.

13-1255. Same; liens on revenues of utility; recitals; negotiability. Such revenue bonds are hereby made a lien on the revenues produced from such utility, but shall not be general obligations of the issuing municipality, and shall not contain the recitals set forth in K.S.A. 10-112, and any amendment thereof, but shall contain recitals stating the authority under which said bonds are issued; that they are issued in conformity with the provisions, restrictions and limitations of that authority, that such bonds and the interest thereon are to be paid by the issuing municipality from the revenues derived from the rates, fees or charges herein mentioned, and not from any other fund or source, that the same have been registered in the offices of the clerk of the issuing municipality and the treasurer of the state of Kansas, respectively, and that said bonds are negotiable.

All such bonds, when registered and issued as herein provided, shall import absolute verity and shall be conclusive, in favor of all persons purchasing said bonds, that all proceedings and conditions precedent have been had and performed to authorize the issuance thereof, and such bonds shall be negotiable and may be issued in addition to the statutory limit of bonded indebtedness of the issuing municipality. No municipality shall have authority to levy taxes to pay the principal of or interest upon revenue bonds issued under the terms of this act, and the provisions of K.S.A. 10-113 shall not apply to bonds issued hereunder.

History: L. 1941, ch. 142, § 4; June 30.



13-1257 Revenue bonds for water and electricity in certain cities; terms; limitation.

13-1257. Revenue bonds for water and electricity in certain cities; terms; limitation. Revenue bonds issued under the terms of this act shall mature not more than forty years after the date of their issuance. Said bonds shall be sold in such manner as the city determines and shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, payable in the manner determined by the city. The total amount of bonds which may be issued under the terms of this act shall not exceed the cost of the project.

History: L. 1941, ch. 142, § 6; L. 1951, ch. 156, § 3; L. 1970, ch. 64, § 26; L. 1978, ch. 99, § 16; L. 1980, ch. 72, § 13; April 14.



13-1258 Same; payment of bonds; rates, fees or charges; covenants, agreements and restrictions.

13-1258. Same; payment of bonds; rates, fees or charges; covenants, agreements and restrictions. Provisions shall be made, by appropriate enactment by the governing body of such municipalities or, where such water and light plants are under the control and the management of the board of public utilities, by the board, pursuant to the direction of the city, for the payment of the bonds; and it shall be the duty of the governing body of the city or the board, as the case may be, to fix rates, fees, or charges for the use or services rendered by such utility or utilities, which rates, fees or charges shall be sufficient to pay the cost of operation, repair, maintenance, extension, enlargement, alteration, reconstruction and improvement of such utility and pay the principal of, and interest upon, the revenue bonds when due.

The ordinance or resolution of any municipality authorizing the issuance of revenue bonds provided for in this section may contain such other covenants, agreements and restrictions as may be deemed necessary or advisable by the body enacting the ordinance or resolution to insure the payment of the revenue bonds authorized and issued hereunder, but in no event shall the holder of such revenue bonds have a lien upon the tangible property constituting the utility or utilities, nor shall the operation, management, or control of such utility be taken from such municipality or its board.

History: L. 1941, ch. 142, § 7; L. 1951, ch. 156, § 4; L. 1980, ch. 72, § 14; April 14.



13-1259 Same; issuance of bonds; publication notice; protest; election.

13-1259. Same; issuance of bonds; publication notice; protest; election. The governing body of any municipality, by a two-thirds vote thereof, or where the utilities are under the control and management of a board of public utilities, the board by a three-fifths vote thereof, may contract for or make repairs, extensions, reconstruction, alteration, improvements or enlargements of its municipally owned water and light utilities and issue or request the issuance of revenue bonds for the cost thereof without submitting to a vote of such municipality the proposal to contract for or make such repairs, extensions, reconstruction, alteration, improvements or enlargements, and to issue revenue bonds as provided for herein in payment of the cost thereof. Before contracting for or making any such repairs, extensions, reconstruction, alteration, improvements or enlargements, to be paid for by revenue bonds, the governing body of such municipality shall cause to be published in the official paper of the municipality, a notice of its intention to do so, which notice shall describe the nature of the proposed repairs, extensions, reconstruction, alteration, improvements or enlargements, state the total amount of the cost thereof, and the amount of the revenue bonds proposed to be issued in payment thereof.

If within fifteen days after the publication, as aforesaid, of such notice, there shall be filed with the clerk of such municipality a written protest against such repairs, extensions, reconstruction, alteration, improvements or enlargements, and such bond issue, signed by not less than twenty percent of the qualified electors of such municipality, the governing body thereof shall thereupon submit such proposed project and proposed bond issue to the qualified electors of such municipality at a special election to be called for that purpose, upon at least ten days' notice, to be held not later than fifteen days after the filing of such protest, or at a regular city election or general election which will occur not sooner than fifteen days nor later than sixty days after the filing of such protest. In the event a majority of such electors voting on such proposition at such election shall vote in favor thereof, such repairs, extensions, reconstruction, alteration, improvements or enlargements, shall be made, and the revenue bonds may be issued in payment of the cost thereof.

History: L. 1941, ch. 142, § 8; L. 1951, ch. 156, § 5; L. 1980, ch. 72, § 15; April 14.



13-1260 Same; issuance of bonds; duties of city officers; election; expenses.

13-1260. Same; issuance of bonds; duties of city officers; election; expenses. In municipalities of the class provided for herein, if the water and light plants thereof are under the control and management of a board of public utilities as provided by law, when three-fifths of the board shall deem it necessary and expedient that revenue bonds be issued for any of the purposes provided for herein, it shall be the duty of the governing body of such city within ten days after receiving written request from the board to take the necessary steps to determine the necessity for the issuance of such revenue bonds and the governing body of such city may issue and sell such bonds as it determines necessary, the proceeds thereof to be delivered to the treasurer of the board of public utilities.

Where it is necessary to hold an election to submit the question of the issuing of such revenue bonds to the qualified electors of the municipality, such elections shall be held in accordance with the provisions herein and the general obligation bond election laws of the state of Kansas where applicable, and the cost thereof, if held on dates other than the dates of the regular city election, or general election, shall be paid by the board.

History: L. 1941, ch. 142, § 9; L. 1980, ch. 72, § 16; April 14.



13-1261 Same; repairs and improvements of utility; compliance with federal acts or rules.

13-1261. Same; repairs and improvements of utility; compliance with federal acts or rules. The governing body of such city, or where there is a board of public utilities having daily operational control of the water and light plants, then the board, is hereby authorized in its discretion to contract for and construct such repairs, extensions, reconstruction, alteration, improvements or enlargements of such utilities in accordance with the provisions and requirements of any federal act applicable thereto, and rules promulgated thereunder, and to use any fund that may be available for such construction in such manner as will comply with the provisions of any such act and rules promulgated thereunder, including any grant or grants of money therein provided, and to do all other acts and things necessary to be done in order to comply with the provisions of any such federal act and rules promulgated thereunder.

History: L. 1941, ch. 142, § 10; L. 1951, ch. 156, § 6; L. 1980, ch. 72, § 17; April 14.



13-1263 Same; act supplemental.

13-1263. Same; act supplemental. The power herein granted to issue bonds shall be supplemental to and not amendatory of the provisions of K.S.A. 10-102.

History: L. 1941, ch. 142, § 12; June 30.



13-1264 Same; invalidity of part.

13-1264. Same; invalidity of part. If any provision contained in this act shall for any reason be held invalid, it shall not affect the remainder of this act; and this act shall remain in force and effect the same as if such part held to be invalid had not been included therein.

History: L. 1941, ch. 142, § 13; June 30.



13-1269 Certain cities over 100,000; transfer of revenues to certain other funds; adjustment of rates.

13-1269. Certain cities over 100,000; transfer of revenues to certain other funds; adjustment of rates. All cities of the first class of the state of Kansas having a population of more than 100,000 inhabitants, which own, manage, operate and control a municipal electric-light plant and a municipal water plant and which are producing and distributing water, light, heat and power for domestic, industrial, commercial or municipal purposes within or without or within and without the corporate limits of said cities, are hereby empowered to place in the funds used for governmental functions of said cities, at a specified time a certain percentage of the gross operating revenue of said enumerated utilities, or either of them, as hereinafter directed: Provided, That such cities, if necessary, may adjust their utility rates in order to carry out the provisions of this act or where these utilities are managed, operated and controlled by a board of public utilities, or other managing boards, these boards shall have the power to adjust the rates.

History: L. 1945, ch. 129, § 1; March 24.



13-1270 Same; utilities having bonded indebtedness.

13-1270. Same; utilities having bonded indebtedness. The above power of cities to transfer funds from the gross operating revenue of the utilities, as conferred by this act, shall be exercised only as to such of their utilities, as have no general obligation bonded indebtedness. Any city or the board of public utilities or other managing boards of any city, where the utilities above mentioned are managed, operated and controlled by such boards, may place in their appropriate sinking funds from time to time sufficient moneys to pay the outstanding general obligation bonded indebtedness against the utility, including interest as such indebtedness matures. When this is done, funds from the gross operating revenue of the utility or utilities may be transferred in like manner as when the utility or utilities are free from general obligation bonded indebtedness.

History: L. 1945, ch. 129, § 2; L. 1980, ch. 72, § 18; April 14.



13-1271 Same; transfer of funds; limitation.

13-1271. Same; transfer of funds; limitation. In the cities herein designated, owning an electric-light plant and municipal water plant, where the utility or utilities are free and clear of general obligation bonded indebtedness, or where deposits in their appropriate sinking funds have been made as provided in K.S.A. 13-1270, and amendments thereto, the governing bodies of the cities or the board of public utilities at the direction of the city shall, on the first business day of each fiscal year, transfer to the funds to be used for governmental functions of such cities, not less than four percent nor more than fifteen percent of the gross operating revenue of their public utilities hereinbefore designated, for the year immediately prior to the preceding fiscal year.

History: L. 1945, ch. 129, § 3; L. 1980, ch. 72, § 19; April 14.



13-1272 Same; transfer of funds; determination of amount.

13-1272. Same; transfer of funds; determination of amount. The determination of the percentage to be transferred to funds to be used for governmental functions as provided in K.S.A. 13-1271, and amendments thereto, shall be determined by the governing bodies or operating or managing boards, as the case may be, of the utilities of such cities, within the range of percentages shown in K.S.A. 13-1271, and amendments thereto. The determination of the percentage to be transferred shall be made by the board of public utilities on or before the first day of May of the preceding year and the board shall notify the governing body of the city of such determination by such date. If the board fails to determine the percentage or fails to notify the governing body of the city before the first day of May of any year, the board shall transfer over a percentage which shall be no less than the percentage transferred in the preceding year.

History: L. 1945, ch. 129, § 4; L. 1980, ch. 72, § 20; April 14.



13-1273 Same; transfer of funds not authorized if general obligation bonds outstanding; exceptions.

13-1273. Same; transfer of funds not authorized if general obligation bonds outstanding; exceptions. When any city, which has under the provisions of this act been transferring utility funds to funds used for governmental purposes in accordance with the provisions of this act, issues general obligation bonds against its utility or utilities as herein enumerated, then such city shall automatically be excluded from the benefits and provisions of this act as to such of its utilities as have a bonded debt until such general obligation bonded indebtedness so created on its utility or utilities be paid, or provisions be made for the retirement of the general obligation bonded indebtedness by deposits in its sinking funds as provided in K.S.A. 13-1270, and amendments thereto.

History: L. 1945, ch. 129, § 5; L. 1980, ch. 72, § 21; April 14.



13-1274 Same; allocation of transferred moneys.

13-1274. Same; allocation of transferred moneys. The governing bodies of all cities as above classified shall have the power, and are hereby authorized to allocate all or any part of the moneys which have been transferred under the provisions of this act, from the gross operating revenue of their utilities, among the different funds of said cities used for governmental functions.

History: L. 1945, ch. 129, § 6; March 24.



13-1275 Transfer of ownership and control over certain township water systems to certain cities; conditions; powers and obligations of city or board of public utilities.

13-1275. Transfer of ownership and control over certain township water systems to certain cities; conditions; powers and obligations of city or board of public utilities. Whenever 65% or more of the customers of any publicly owned township water system of any township located, in whole or in part, within three miles of the limits of any city of the first class located in the same county as such township have been annexed and taken into such city and, at the time of such annexation, township water system revenue bonds have been issued and are outstanding and unpaid in a total principal amount of $700,000 or more, such bonds being a first and prior lien on the earnings and income derived from the operation of the water system, the control and ownership of such system shall be transferred to and shall thereupon vest in such city of the first class and if such city has a board of public utilities, such system shall be for the use and benefit of such board and for those persons now or hereafter being served by such system. The board of public utilities shall be responsible for the maintenance, operation, improvement and extension of such system. Such city or if the city has a board of public utilities, then such board of public utilities shall by resolution obligate itself to pay and shall assume the entire revenue bonded indebtedness, together with interest charges and other debt service costs, and all other outstanding obligations, of any such township water system. Such city or board of public utilities, as the case may be, shall by resolution further obligate and commit itself to pay off all such revenue water system bonds as the same mature and become payable and any interest due on such revenue bonds and to maintain at all times a sufficient revenue bond reserve fund, for the payment of both principal and interest on such bonds, all in strict conformity with the tenor of such revenue bonds and the resolution of any such township board heretofore adopted and authorizing the issuance of a series or several series of water system revenue bonds by any such township board.

Such city or its board of public utilities shall be authorized to establish such rates for customers residing in any such township outside of the corporate limits of the city which are fair and equitable and sufficient to pay the percentage or pro rata amount of the annual revenue bond and debt service costs, including interest and principal, applicable to that portion of the utility system lying outside of the corporate limits of the city. Prior to the date the interest becomes due on such revenue bonds and prior to the date of the annual maturity of those revenue bonds which becomes due each year, such city or its board of public utilities, as the case may be, shall pay over to the state treasurer a sum equal to and sufficient to pay the total revenue bond and debt service cost, including interest and principal.

History: L. 1967, ch. 109, § 1; L. 1983, ch. 49, § 60; May 12.



13-1276 Same; determination as to customers and outstanding bonds.

13-1276. Same; determination as to customers and outstanding bonds. For the purposes of this act, a certified public accountant appointed by the governing body of such city shall determine the percent of customers of any such system annexed by the city and the amount of revenue bonds outstanding and unpaid at any such time.

History: L. 1967, ch. 109, § 2; March 17.



13-1277 Same; transfer of properties and funds to city.

13-1277. Same; transfer of properties and funds to city. Whenever the title to the properties of any township water system shall be transferred to and shall vest in any city of the first class under the provisions of this act, the township board of such township shall forthwith transfer all property, equipment, records, reports and funds belonging to such water system to such city of the first class or board of public utilities.

History: L. 1967, ch. 109, § 3; March 17.



13-1278 Same; township tax for bond and debt service cost.

13-1278. Same; township tax for bond and debt service cost. During the time that the revenue bond and debt service cost, including principal and interest, assumed by the city at the time of taking control of such system, are being paid the township board of any such township shall levy an annual tax sufficient to raise an amount equal to thirty-five dollars ($35) for each fire hydrant remaining in any such township, and pay such amount annually to any such city of the first class or its board of public utilities for fire protection.

History: L. 1967, ch. 109, § 4; March 17.






Article 13 PARKS, PARKWAYS, BOULEVARDS AND PLAYGROUNDS

13-1324 Assessments for sidewalks and sodding; plans and specifications; scrip to contractor.

13-1324. Assessments for sidewalks and sodding; plans and specifications; scrip to contractor. To pay for the construction and repair of sidewalks, sodding sidewalk spaces on boulevards, special assessments may be levied on all lots and pieces of land fronting thereon according to the front foot thereof. The board of park commissioners shall determine when it is necessary to construct or repair sidewalks and sod sidewalk spaces. Such improvements shall be constructed only by contract in writing, let to the lowest bidder. The board of park commissioners shall determine the plans, specifications and material for all such improvements.

The board may issue scrip to contractors for the same, payable in one year from its date, and such scrip may bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and special assessments may be levied for the amount thereof as above provided. No formality shall be required to authorize the repair of sidewalks, but the board, after giving five (5) days' notice to the owner of any property, if known, to make such repair, or without notice if such owner is unknown or the property unoccupied, may make all necessary repairs to any walk, keep a record of the cost and of the nature and extent of such repairs, and apportion and levy, by resolution, special assessments for such cost as above provided, or pay for the same out of the general park fund.

History: L. 1907, ch. 115, § 25; R.S. 1923, § 13-1324; L. 1970, ch. 64, § 27; March 21.



13-1325 Sodding; scrip to contractors; special assessments.

13-1325. Sodding; scrip to contractors; special assessments. The board of park commissioners shall have power to provide for the sodding of sidewalk spaces upon all public streets, avenues, boulevards, alleys, and other public grounds of the city, and it shall be its duty so to do. The board of park commissioners shall have power to issue scrip to contractors for the cost of such work when done upon streets payable in not to exceed one year from its date and bearing interest at not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and levy special assessments against lots and tracts of land in front of which sodding is done according to the front foot thereof for the same.

History: L. 1907, ch. 115, § 26; R.S. 1923, § 13-1325; L. 1961, ch. 77, § 1; L. 1970, ch. 64, § 28; March 21.



13-1326 Change of grade; eminent domain proceedings.

13-1326. Change of grade; eminent domain proceedings. Before the grade of any road, parkway, boulevard, or street, or part thereof, under the control and management of the board of park commissioners, which has been established, shall be changed, if the property owners affected thereby shall not have waived all claim to damages therefor, the board shall proceed to exercise the power of eminent domain in accordance with K.S.A. 26-501 to 26-516, inclusive.

History: L. 1907, ch. 115, § 27; R.S. 1923, § 13-1326; L. 1963, ch. 234, § 31; Jan. 1, 1964.



13-1327 Assessments for change of grade.

13-1327. Assessments for change of grade. Whenever the board of park commissioners of any city shall by resolution declare and order that the whole or any part of the cost of changing the grade of any street, avenue, parkway, or boulevard, or the cost of widening or extending any parkway or boulevard, ought to be paid by the levy of special assessments, upon real estate situated in any one or more park districts, it shall order such resolution entered upon its journal, and forthwith appoint three freeholders, residents of such city, as assessors, who shall qualify by taking an oath to faithfully, honestly and impartially discharge their duties as such assessors, and it shall thereupon become their duty, upon actual view and investigation, to assess the lands which will, in their opinion, to any extent be specially benefited by such improvement, the proportion of the estimated cost thereof which each lot, piece or parcel of land so benefited ought justly to be charged, and make report forthwith to such board of park commissioners, containing an accurate description of each tract of land deemed to be specially benefited and the name of the owner, if known, the actual value of each of said tracts, exclusive of improvements thereon and without the proposed improvements, and what part or amount of the total estimated cost should be assessed and charged against the same on account of benefits, if such improvement be made.

History: L. 1907, ch. 115, § 28; March 4; R.S. 1923, § 13-1327.



13-1328 Notice of assessment; correction.

13-1328. Notice of assessment; correction. Within ten days after the report of the assessors has been filed, the clerk of the board shall cause a notice to be published once in the official paper of said board, stating, in substance, that a report of assessors has been filed apportioning and levying special assessments for the cost of such improvement against real estate, describing the same, and stating the amount of the special assessment levied against each lot or tract, and fixing a time, not less than five days from the date of the publication of such notice, when all persons aggrieved by or objecting to such report, upon any ground, may be heard to contest the same. At the time fixed in such notice, the board of park commissioners shall convene and hear the complaints of all persons interested, and shall have power to review, revise, alter, correct and amend the report of the assessors to any extent necessary to equalize and make such assessments just, equitable and impartial, and to correct all errors, wrong and injustice that may have been done to any person complaining of said report, and to hear, consider and determine all matters relating to such proceeding.

After hearing all persons complaining, the board of park commissioners shall confirm the report of the assessors as returned to them or amend the same, as it may deem just and equitable, and confirm the same as so amended, and thereupon the amounts charged against each tract of land shall become a special assessment and constitute a lien thereon. The decisions of the board of park commissioners correcting, altering, or amending and confirming the report of the assessors shall be entered of record and shall be final and conclusive, and such special assessments shall by the clerk of the board be certified to the county clerk within thirty days after the confirmation of such report and entered upon the tax rolls, and collected as other taxes under existing laws.

History: L. 1907, ch. 115, § 29; March 4; R.S. 1923, § 13-1328.



13-1329 Cost paid from fund of district.

13-1329. Cost paid from fund of district. The cost of improving and maintaining parks, parkways and boulevards established in any park district or districts within the city limits shall be paid from the park fund of the district in which such park, parkway or boulevard is situated, except as is herein otherwise provided.

History: L. 1907, ch. 115, § 30; March 4; R.S. 1923, § 13-1329.



13-1330 Reimprovements; construction of bridges.

13-1330. Reimprovements; construction of bridges. The board of park commissioners shall have power to cause any parkway, boulevard, or street, or part thereof, under its control or management, to be regraded, repaved, recurbed, reguttered, remacadamized or otherwise improved or repaired, including the reconstruction and repair of bridges, viaducts, and sidewalks, in such manner and at such times and with such material as said board may determine, and may pay for such work or improvements or any part thereof out of the funds not otherwise appropriated belonging to the park district in which such work or improvement is made, or, if deemed necessary, by the issue and sale of bonds to be paid by a general tax upon all the taxable property of the district, or may levy special assessments and issue bonds to the same extent and in the same manner as is herein provided for the original making of such improvements.

History: L. 1907, ch. 115, § 31; March 4; R.S. 1923, § 13-1330.



13-1331 Contracts, bids, plans and specifications; time for levy.

13-1331. Contracts, bids, plans and specifications; time for levy. All contracts for improvements costing more than one thousand dollars shall be in writing, and there shall be no liability to any contractor or his or her assignees for the construction of any improvement costing more than one thousand dollars unless the contract therefor is in writing. At least twenty days before the board shall let any contract for any improvement, they shall cause accurate detailed plans and complete specifications therefor, together with a detailed estimate, under oath, of the cost of such improvement, to be made by some competent person and filed in the office of the clerk of such board, for inspection by all persons interested therein, and thereafter, and before letting of such contract, the board shall advertise for bids to do such work in accordance with such plans and specifications for at least ten days in the official city paper.

All bids shall be made in writing and signed by the bidder, and presented by the bidder, his or her agent or attorney, to the board, at a public meeting thereof, and all bids shall be considered and accepted or rejected immediately after their submission. The board may reject any bids and shall not accept a bid in excess of the estimated cost of the work, and a contract let at a price in excess of the estimated cost of the work shall be void. No special assessments shall be levied for the cost of any work until the contract therefor has been let; but such assessments may be levied before the construction of an improvement, when the cost of the same is definitely ascertained.

History: L. 1907, ch. 115, § 32; R.S. 1923, § 13-1331; L. 1953, ch. 89, § 1; June 30.



13-1332 When bonds may be issued; notice.

13-1332. When bonds may be issued; notice. No board of park commissioners shall issue any bonds on account of the grading, curbing, guttering, paving or macadamizing of any street or the construction of any sidewalk or building until such improvement has in fact been constructed and such work found and declared by such board, by resolution entered upon its journal, to be constructed in accordance with the contract therefor and accepted by said board, and said board shall give at least ten days' notice, by publication in the official city paper, of time when it will consider the matter of the acceptance of any improvement the cost of which exceeds the sum of one thousand dollars, and in all cases hear and consider all complaints against work or the acceptance thereof, and said board shall not accept any work not constructed or performed in substantial compliance with the contract therefor, and there shall be no liability on the part of the city to any contractor or his or her assignees on account of the construction of any improvements or performance of any work which improvements or work has not been constructed or performed in substantial compliance with the contract therefor.

History: L. 1907, ch. 115, § 33; March 4; R.S. 1923, § 13-1332.



13-1333 Limitation of action to contest assessment.

13-1333. Limitation of action to contest assessment. No suit or action of any kind shall be maintained in any court to set aside or in any way contest or enjoin the levy or collection of any tax or special assessment levied under the provisions of this act after the expiration of thirty days from the time of the levy of such tax or assessment: Provided, That in cases where assessments are levied before the completion and acceptance of any improvement, said thirty days shall not commence to run until the improvement is completed and accepted.

History: L. 1907, ch. 115, § 34; March 4; R.S. 1923, § 13-1333.



13-1334 Streets through parks; railroads; transmission lines.

13-1334. Streets through parks; railroads; transmission lines. No roads nor streets shall be laid out or constructed through any park except said board of park commissioners shall lay out and construct or permit the laying out and construction of the same; and any road, highway, street or alley (excepting railroads), or part thereof, which may pass through or into or divide or separate any lands now used or condemned, or that may hereafter be acquired or condemned, for parks, shall upon condemnation [recommendation] of said board of park commissioners, with the consent of the city council of such city be by said city council vacated and closed up and made a part of such park. And no railway shall be built into, through or over any park, parkway or boulevards without the consent of said board of park commissioners; nor shall any street railway, telegraph, telephone or electric-light wires, or posts or supports thereof, be erected or placed in, upon, through, over or adjoining any park without the consent of said board of park commissioners; and said board shall have power and authority to designate the place or places for and manner of erecting, placing and maintaining the same in or upon any park or boulevard, and may cause the place and manner of maintaining the same, whether heretofore or hereafter erected or placed, to be altered at such time and in such manner as it shall deem best for the interest of the city, and may require telegraph, telephone and electric-light wires in any park, parkway or boulevard to be laid underground.

History: L. 1907, ch. 115, § 35; March 4; R.S. 1923, § 13-1334.



13-1335 Grants of property for parks; management.

13-1335. Grants of property for parks; management. Real or personal property may be granted, bequeathed, devised and conveyed to the city for the purpose of the improvement or ornamentation of parks, parkways, or boulevards, or for parks, or for the establishment or maintenance, in any park, of museums, zoological or other gardens, collections of natural history, observatories, libraries, monuments of works of art, upon such trusts and conditions as may be prescribed by the grantors or devisors thereof and agreed to by the board of park commissioners. All property so devised, granted, bequeathed, or conveyed, and the rents, issues, profits and income thereof, shall be subject to the management and control of said board of park commissioners.

History: L. 1907, ch. 115, § 36; March 4; R.S. 1923, § 13-1335.



13-1336 Changes at intersections.

13-1336. Changes at intersections. When the construction or improvement of any boulevard shall necessitate a change of grade or a reconstruction of sidewalks, curbing or pavement upon the streets or alleys intersecting any boulevard, the board of park commissioners shall have power and authority to do all work on such intersecting streets, avenues or alleys necessary to make the grade and the improvements thereof conform, and the expense of such work shall be deemed a part of the expense of the improvement of such boulevard.

History: L. 1907, ch. 115, § 46; March 4; R.S. 1923, § 13-1336.



13-1337 Duty of city officers to assist board.

13-1337. Duty of city officers to assist board. It shall be the duty of the city attorney, city counselor, city engineer and their deputies and assistants to at all times assist and advise the board of park commissioners in all matters pertaining to the duties or affairs of such board.

History: L. 1907, ch. 115, § 48; March 4; R.S. 1923, § 13-1337.



13-1338 Duty of city treasurer.

13-1338. Duty of city treasurer. The city treasurer shall keep a complete and accurate record of all money raised by taxation or received in any way for the acquiring or maintenance of public parks, streets, and boulevards, and shall pay said funds upon and in accordance with warrants issued by the board of park commissioners.

History: L. 1907, ch. 115, § 49; March 4; R.S. 1923, § 13-1338.



13-1339 Police power of city; police officers.

13-1339. Police power of city; police officers. Nothing in this act contained shall take away the power or duty of the governing body with reference to the police power of the city, but it shall be and remain the duty of the governing body to appoint and maintain such police officers as it may deem reasonably necessary for the preservation of peace, good order, and the protection of public rights, property in and upon all parks, boulevards, and other public grounds of the city.

History: L. 1907, ch. 115, § 50; March 4; R.S. 1923, § 13-1339.



13-1340 Bridge over navigable river.

13-1340. Bridge over navigable river. Nothing in this act shall be held to authorize or require any board of park commissioners to erect, maintain or repair any bridge over any navigable river.

History: L. 1907, ch. 115, § 51; March 4; R.S. 1923, § 13-1340.



13-1341 Lights.

13-1341. Lights. It shall be the duty of the governing body to provide, erect and maintain such lights as may be reasonably necessary for the lighting of public parks, parkways, and boulevards, upon the making, by the board of park commissioners, of an order prescribing the location and kind of lights deemed necessary by such board and the presentation to said governing body of a certified copy thereof.

History: L. 1907, ch. 115, § 52; March 4; R.S. 1923, § 13-1341.



13-1342 Sewers.

13-1342. Sewers. It shall be the duty of the governing body to provide for the construction and maintenance of such sewers as may be reasonably necessary to be constructed or maintained in or upon all public parks, parkways, and boulevards, and nothing in this act contained shall be held to take away or abrogate the power of the governing body of any city so to do: Provided, however, That it shall be the duty of the governing body to hear and consider all plans for the construction or maintenance of sewers on boulevards or in parks that may be recommended by any board of park commissioners.

History: L. 1907, ch. 115, § 53; March 4; R.S. 1923, § 13-1342.



13-1343 Contractor's bond.

13-1343. Contractor's bond. All contractors shall give bond for the performance of contracts entered into with the board of park commissioners of any city for the performing of any work or the furnishing of any materials amounting to more than one hundred dollars in a sum equal to the contract price, conditioned upon the faithful performance of all the provisions of the contract, and with security to be approved by the board of park commissioners.

History: L. 1907, ch. 115, § 56; March 4; R.S. 1923, § 13-1343.



13-1344 Reassessment and relevy.

13-1344. Reassessment and relevy. In case the board of park commissioners of any city shall levy any special assessment, which assessment is or may be informal, illegal, irregular or void for the want of sufficient authority to make or levy the same for any cause whatsoever, such board of park commissioners may at any time reapportion the cost of the improvement and relevy assessments therefor, or may relevy any such special assessment or assessments in the manner provided, and against the property liable for assessment for the improvement at the time of the making thereof: Provided, That no such reapportionment or relevy shall be made in any case in which there has not been a substantial performance of the contract.

History: L. 1907, ch. 115, § 57; R.S. 1923, § 13-1344; L. 1970, ch. 366, § 13; April 1.



13-1345 Existing contracts.

13-1345. Existing contracts. Nothing contained in this act shall invalidate any contract heretofore made relative to any public park, parkway, or boulevard, or the maintenance and management thereof.

History: L. 1907, ch. 115, § 58; March 4; R.S. 1923, § 13-1345.



13-1346 Park commissioners in cities between 30,000 and 125,000 and cities over 150,000.

13-1346. Park commissioners in cities between 30,000 and 125,000 and cities over 150,000. In all cities of the first class in the state of Kansas having a population of less than one hundred twenty-five thousand (125,000) and more than thirty thousand (30,000) and in all cities having a population of more than one hundred fifty thousand (150,000), it shall be lawful for the governing body of such city or cities to provide, by ordinance, for the establishment of a board of park commissioners composed of persons not members of the board of commissioners, as hereinafter provided.

History: L. 1921, ch. 101, § 1; R.S. 1923, § 13-1346; L. 1939, ch. 106, § 2; L. 1941, ch. 122, § 12; L. 1953, ch. 89, § 2; L. 1957, ch. 88, § 12; April 16.



13-1347 Same; appointment; terms; removal.

13-1347. Same; appointment; terms; removal. The governing body of any city or cities desiring to establish a board of park commissioners, as provided in K.S.A. 13-1346, and amendments thereto, may by ordinance cause a board of park commissioners to be created. Subject to the provisions of K.S.A. 2015 Supp. 12-16,128, and amendments thereto, the mayor, by and with the consent and approval of the board of commissioners, shall appoint five residents of such city or cities, well known for their intelligence and integrity, as the members of such board of park commissioners, and shall designate one to serve for a term of one year, one for a term of two years, one for a term of three years, and two for a term of four years, and thereafter the members of such board of park commissioners shall hold their offices for a term of four years and until their successor or successors shall have been appointed and qualified, and in event of the death, resignation, or other disqualification of any member of such board of park commissioners, such successor shall be appointed by the governing body to fill only unexpired terms caused by such vacancy.

Any member of said board of park commissioners may be removed by the governing body of such city for the same cause as any appointive officer.

History: L. 1921, ch. 101, § 2; R.S. 1923, § 13-1347; L. 1949, ch. 141, § 1; L. 2008, ch. 163, § 9; July 1.



13-1348 Same; powers.

13-1348. Same; powers. Except as provided in K.S.A. 3-167, when a board of park commissioners, as provided herein, has been created and members thereof have been qualified in the manner provided by law, such board of park commissioners shall be vested with all powers, authority and control heretofore vested in the governing body, the board of park commissioners of such city, so far as the same relates to parks, parkways, boulevards, municipal airports, playgrounds, and shade trees, and such board of park commissioners shall have every power, authority and control over the parks, parkways, boulevards, municipal airports, playgrounds and shade trees, as is or may hereafter be vested in a board of park commissioners, board of commissioners, or other body, except that all bonds required or authorized by law to be issued relating to parks, parkways, boulevards, municipal airports, playgrounds and shade trees, and all taxes levied for the maintenance or improvement thereof, shall be issued and levied by the governing body.

History: L. 1921, ch. 101, § 3; R.S. 1923, § 13-1348; L. 1941, ch. 122, § 5; L. 1975, ch. 5, § 14; July 1.



13-1348a Park commissioners or airport authority in certain cities; issuance of bonds for park, parkway, boulevard or airport purposes; election; pledge of income from airport facility, effect.

13-1348a. Park commissioners or airport authority in certain cities; issuance of bonds for park, parkway, boulevard or airport purposes; election; pledge of income from airport facility, effect. Any city having a board of park commissioners created pursuant to K.S.A. 13-1346, and amendments thereto, or an airport authority established pursuant to K.S.A. 3-162 is hereby authorized to issue general obligation bonds of such city for the purpose of purchasing land for park, parkway, boulevard or airport purposes or for the construction, enlargement, reconstruction, repair or addition to or of any improvements to any such lands for any such purposes or any such lands and any such improvements. No bonds shall be issued under the authority conferred by this section until the question of the issuance of such bonds has been submitted to a vote of the qualified electors of the city at a general or regular city election or a special bond election and a majority of the electors voting on the question have voted in favor thereof.

In lieu of the foregoing election requirement where, by resolution of a board of park commissioners or an airport authority, net income of an airport facility is pledged to the municipality for payment of bonds issued hereunder, a resolution may be adopted by the governing body of the municipality stating the purpose for which such bonds are to be issued, and the total amount of the bonds proposed to be issued along with a finding by the governing body that revenues pledged by resolution of the board of park commissioners or airport authority will be sufficient to retire general obligation bonds issued hereunder. Such resolution and finding by the governing body of the municipality shall be published once each week for two consecutive weeks in the official newspaper of such municipality. Whereupon, such bonds may be issued unless a petition requesting an election on the proposition, signed by qualified electors of such city equal in number to not less than 2% of the electors of the municipality who voted at the last preceding general election, is filed with the clerk of such municipality within 60 days following the last publication of such resolution. In the event such petition is filed, the governing body of such municipality shall submit the proposition to the voters at an election called for such purpose and held not less than 30 days nor more than 60 days after the filing of such petition. No bonds shall be issued unless a majority of the electors voting on such proposition vote in favor thereof. Such election shall be called and held in the manner provided by the general bond law.

All such bonds shall be issued in accordance with the general bond law. The total amount of bonds outstanding at any one time and issued under this act shall not exceed 3% of the assessed value of all taxable tangible property within the city. Bonds issued under this act shall not be subject to or within the limitations prescribed by any other law limiting the amount of indebtedness of any such city.

History: L. 1957, ch. 114, § 1; L. 1968, ch. 309, § 1; L. 1969, ch. 103, § 1; L. 1975, ch. 5, § 15; L. 1981, ch. 173, § 40; July 1.



13-1348b Certain cities over 250,000; lease of real estate for airport purposes, when; limitation.

13-1348b. Certain cities over 250,000; lease of real estate for airport purposes, when; limitation. The airport authority or, if such authority has not been established, the board of park commissioners of any city now or hereafter having a population of two hundred fifty thousand (250,000) or more, may lease for a term not to exceed fifty (50) years any real estate owned or controlled by such airport authority or board which was acquired for airport purposes, on such terms and conditions as the authority or board may determine, except that every such lease shall require that the real estate be used for airport purposes or purposes incidental or related thereto. Title to all improvements on the demised premises shall revert to the city upon termination of the lease.

History: L. 1957, ch. 115, § 1; L. 1975, ch. 5, § 16; July 1.



13-1348c Investment of airport funds of certain cities; disposition of interest.

13-1348c. Investment of airport funds of certain cities; disposition of interest. Any airport authority or, if such authority has not been established, any board of park commissioners created pursuant to K.S.A. 13-1346, or amendments thereto, may invest any portion of an airport fund not needed for immediate use, if operating pursuant to K.S.A. 10-1116 and 79-2925, and amendments thereto, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein. All interest received from such investments plus the principal thereof shall be paid into the fund which provided the funds for the original investment.

History: L. 1957, ch. 116, § 1; L. 1975, ch. 5, § 17; L. 1977, ch. 54, § 13; July 1.



13-1348d Cities over 200,000; special recreation facilities reserve account; use.

13-1348d. Cities over 200,000; special recreation facilities reserve account; use. The board of park commissioners of any city having a population in excess of two hundred thousand (200,000) may provide for the creation of a special recreation facilities reserve account, into which account shall be deposited funds deriving from recreation facilities including, but not limited to, baseball and athletic fields, swimming beaches, and golf courses; and which special reserve may be carried over from year to year, and used for the addition to, rebuilding, repairing, or replacing of any recreational facilities in any such cities.

History: L. 1959, ch. 62, § 1; June 30.



13-1349 Same; salaries.

13-1349. Same; salaries. Said board of park commissioners shall receive such salaries as may be prescribed by ordinance.

History: L. 1921, ch. 101, § 4; R.S. 1923, § 13-1349; L. 1945, ch. 99, § 14; July 1.



13-1350 Same; act supplemental.

13-1350. Same; act supplemental. This act is supplemental to existing law and shall not be held to repeal existing laws, except when in direct conflict therewith, and after the adoption of its provisions by any such city to which it is applicable.

History: L. 1921, ch. 101, § 5; March 16; R.S. 1923, § 13-1350.



13-1351 Publication of notices and resolutions.

13-1351. Publication of notices and resolutions. All resolutions of the board of park commissioners providing for the issuing of bonds, or levying taxes, or special assessments, or ordering the grading, curbing, guttering, paving, macadamizing, or otherwise improving of any street, boulevard, parkway or park, excepting resolutions providing for repairs or maintenance, and all notices required to be given by publication, shall be published in some daily or weekly newspaper, designated by the board in such notices or resolutions and published in the city of which said commissioners are officers, and shall be in force from and after such publication thereof: Provided, No newspaper shall receive for such publication more than 33 1/3 percent of the fees allowed printers by K.S.A. 28-137.

History: L. 1909, ch. 71, § 8; March 20; R.S. 1923, § 13-1351.



13-1352 Power to issue bonds.

13-1352. Power to issue bonds. The board of park commissioners of any city shall have power, subject to the limitations of this act, to issue general bonds of such city when they deem it necessary so to do, to pay for or obtain funds for the acquiring or improving of any park, parkway or boulevard of such city. Such bonds and interest thereon shall be paid by a general tax upon all the taxable property of the city or of any one or more park districts thereof, as shall be determined by the board at the time of the issuance thereof.

History: R.S. 1923, § 13-1352; Dec. 27.



13-1353 Board may acquire lands outside of cities; sale of bonds.

13-1353. Board may acquire lands outside of cities; sale of bonds. The board of park commissioners of any city of the first class shall have the power to acquire by purchase, gift, condemnation or otherwise such lands as they may deem necessary for public parks outside of the corporate limits of the city and not to exceed one mile therefrom, and to issue and sell, subject to the limitations of this act, general bonds of the city to pay therefor: Provided, That the board of park commissioners of any city of the first class having a population of more than 80,000, shall have the power to acquire by purchase, gift, condemnation or otherwise such lands as they may deem necessary for public parks outside of the corporate limits of the city and not to exceed five miles therefrom and to issue and sell subject to the limitations of this act general bonds of the city to pay therefor.

History: L. 1909, ch. 71, § 10; R.S. 1923, § 13-1353; L. 1927, ch. 117, § 1; L. 1953, ch. 89, § 3; June 30.



13-1354 Clerk of board may administer oaths.

13-1354. Clerk of board may administer oaths. The clerk of the board of park commissioners shall have power to administer oaths in all matters where an oath is required by any law.

History: L. 1909, ch. 71, § 11; March 20; R.S. 1923, § 13-1354.



13-1355 Effect of act of 1909.

13-1355. Effect of act of 1909. Nothing contained in this act shall in any way affect any appeal taken from any award heretofore made or the rights of any person relative to any lands heretofore condemned by any board of park commissioners or the award made therefor. All proceedings relative to the establishment or improvement of boulevards under the provisions of chapter 115 [*] of the Laws of 1907, heretofore had, shall be held valid and remain in full force. Neither this act nor the said act of which it is amendatory and supplemental shall be held or construed to be suspended or limited in their application or otherwise by any other statute. Cities to which said acts are applicable are required to carry out the provisions thereof, subject only to the limitations therein contained.

History: L. 1909, ch. 71, § 12; March 20; R.S. 1923, § 13-1355.

* "Chapter 115," see 13-1301 to 13-1309, 13-1311 to 13-1325, 13-1326 to 13-1345, as amended and revised.



13-1356 Cities of over 110,000; control of military memorial parks and fields.

13-1356. Cities of over 110,000; control of military memorial parks and fields. In all cities having in excess of one hundred and ten thousand population in which is situated a military memorial park, recreation or athletic field, the management and control thereof shall be vested in the governing body of such city.

History: L. 1929, ch. 129, § 1; March 8.



13-1357 Same; lease to board of education; term; uses.

13-1357. Same; lease to board of education; term; uses. The governing body of such city may lease to the board of education for a period not exceeding twenty years, on terms and charges to be fixed by such lease, all or any part of such military memorial park, recreation or athletic field as may be adjacent to and adjoining any public school property in said city, for the purpose of providing adequate facilities for athletics, amusements, and recreational activities of the schools, and permit and authorize the board of education to charge and collect admission fees for school activities, and the governing body may permit the board of education to erect a stadium and such buildings and fixtures and fences thereon as may be deemed necessary to carry out such purposes: Provided, however, That nothing in this act shall be construed to interfere with the use of such military memorial park, recreation or athletic field by the public, civic, religious, charitable and war veterans organizations at any and all times, save and except when in actual use by the schools: And provided further, That the governing body of such city may from time to time issue permits for the use of said military memorial park, recreation or athletic field and fix the terms and charges therefor and shall permit the civic, religious, charitable and war veterans organizations to charge and collect admission fees for their respective activities.

History: L. 1929, ch. 129, § 2; March 8.



13-1358 Same; name.

13-1358. Same; name. The governing body of such city shall establish by ordinance an official name for any such military memorial park, recreation or athletic field, by which name it shall at all times be designated and known, and the using or designation by any other name by any lessee thereof shall constitute a forfeiture of any lease or permit of the organization so doing.

History: L. 1929, ch. 129, § 3; March 8.



13-1374 Parking stations; definitions; eminent domain.

13-1374. Parking stations; definitions; eminent domain. As used in this act and the act of which this act is amendatory, the terms "public parking stations" and "parking stations" includes parking lots, passageways, arcades, and facilities for ingress and egress to parking facilities. Any city of the first class in the state of Kansas may, in the discretion of its governing body, acquire by purchase, gift or condemnation, lands for public parking stations in or near commercial or industrial districts in such city. In acquiring said lands for public parking stations by condemnation, the provisions of K.S.A. 26-501 to 26-516, inclusive, shall, insofar as applicable, apply to and be followed in such condemnation proceedings.

History: L. 1941, ch. 128, § 1; L. 1955, ch. 100, § 1; L. 1963, ch. 234, §33; Jan. 1, 1964.



13-1375 Same; benefit districts; survey; costs.

13-1375. Same; benefit districts; survey; costs. A benefit district shall be established by ordinance. One benefit district may be designated for the acquisition of lands for one or several parking stations. Prior to the establishment of a benefit district, the governing body of the city may conduct a survey and investigation for the purpose of determining suitable locations for parking stations, the approximate cost of acquiring and improving the land therefor, the area to be included in the benefit district or districts and the percentage of the costs of acquiring and improving such parking stations to be assessed against the benefit district which shall be not less than fifty percent (50%) nor more than ninety percent (90%).

A written report on such survey and investigation shall be filed in the office of the city clerk in such city. For the purpose of such survey and investigation, the governing body may employ such appraisers, engineers and other persons as it may deem necessary. The cost of such survey and investigation shall be included as a part of the cost of acquiring and improving the land for parking stations but if no land be acquired such costs may be paid from the general fund of the city. In establishing a benefit district, the governing body may fix the percentage of the cost of acquiring and improving lands for parking stations which is to be assessed against the benefit district.

History: L. 1941, ch. 128, § 2; L. 1947, ch. 143, § 1; L. 1949, ch. 142, § 1; June 30.



13-1376 Same; petition; limitation of actions.

13-1376. Same; petition; limitation of actions. After a benefit district has been established, no further proceedings shall be taken unless there is filed with the city clerk within sixty (60) days of the passage of the ordinance creating the benefit district a petition requesting the establishment of public parking stations. Such petition shall be signed by the resident owners of real estate owning not less than fifty-one percent (51%) of the front feet of the real estate fronting or abutting upon any street included within the limits of the benefit district. In determining the sufficiency of the petition, lands owned by the city, county, state or United States or by nonresident owners of real estate within the benefit district shall not be counted in the aggregate of lands within such benefit district. After any petition has been signed by an owner of land in the benefit district, the change of ownership of said land shall not affect the petition.

In any case where the owners of lands within the benefit district are tenants in common or joint tenants, each cotenant or joint tenant shall be considered a landowner to the extent of his or her undivided interest in said land. The owner of a life estate shall also be deemed the sole landowner for the purpose of this act. Conservators may petition for their conservatees when authorized by the district court so to do. Resident owner of land, as defined herein, shall be any landowner who has resided in the city for thirty days prior to the passage of the ordinance and owning land in the benefit district. A Kansas corporation having its registered office in the city and owning land in the benefit district shall be deemed a resident landowner. No suit shall be maintained in any court to enjoin or in any way contest the establishment of such parking stations or the establishment of a benefit district unless said suit be instituted and summons served within thirty (30) days from and after the date of the filing of such petition with the city clerk.

History: L. 1941, ch. 128, § 3; L. 1949, ch. 142, § 2; L. 1965, ch. 134, § 1; L. 1976, ch. 145, § 39; Jan. 10, 1977.



13-1377 Same; title to land.

13-1377. Same; title to land. Title to the land condemned for parking stations shall vest in the city upon the giving of notice by the commissioners appointed to appraise and assess damages as specified in article 2, chapter 26, of the Kansas Statutes Annotated and any amendments thereto.

History: L. 1941, ch. 128, § 4; April 3.



13-1378 Same; estimate of costs filed with city clerk; benefit assessment; publication notice; limitation of actions.

13-1378. Same; estimate of costs filed with city clerk; benefit assessment; publication notice; limitation of actions. Whenever the governing body shall have acquired lands for public parking stations it shall cause to be made by some competent person an estimate, under oath, of the cost of improving the land for parking stations, which estimate shall be filed with the city clerk. The percentage of the cost of improving such parking stations to be assessed against the benefit district shall be the same as determined for the cost of acquiring the lands therefor. The assessment against the benefit district shall be apportioned among the various lots, tracts, pieces and parcels of land within the benefit district in accordance with the special benefits accruing thereto, this apportionment of benefit assessments to be made by three disinterested property owners appointed by the governing body of such city within thirty days after the filing of the estimates of the cost of said improvement with the city clerk.

As soon as the amount chargeable against each piece of property is ascertained, the governing body of such city shall by ordinance levy such amount against this said real estate in the benefit district, which ordinance shall be published once in the official city paper. No suit to question the validity of the proceedings of the city shall be commenced after thirty days from the awarding of a contract for such improvements and until the expiration of said thirty days the contractor shall not commence work under his or her contract. If no suit shall be filed within such thirty days then all proceedings theretofore had shall be held to be regular, sufficient and valid.

History: L. 1941, ch. 128, § 5; L. 1947, ch. 143, § 2; L. 1949, ch. 142, § 3; June 30.



13-1379 Same; costs; installments and interest; tax levy; special assessments; revenue bonds; leasing of parking facilities; method of operation; revenue from parking meters.

13-1379. Same; costs; installments and interest; tax levy; special assessments; revenue bonds; leasing of parking facilities; method of operation; revenue from parking meters. The cost of acquisition and improvements of public parking stations may be levied and assessed in not to exceed 10 installments, with interest on the whole amount remaining due and unpaid each year at a rate of interest not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. Any owner of land within the benefit district may, within 30 days after the assessment ordinance is passed, pay the entire amount assessed against the land. The governing body of such city is hereby authorized to assess, levy and collect the cost of acquisition and improvement of such public parking stations as is assessed against the privately owned property in the benefit district and to levy a general tax on all the property in such city to pay such part of the cost thereof as is not assessed against the privately owned property in the benefit district and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

No suit shall be maintained in any court to enjoin or in any way contest the validity of any special assessment for the cost of acquiring or improving such parking stations unless the same is instituted and summons served within 30 days from and after the date of the publications of the ordinance levying such assessment. Where a city has improved parking lots under the provisions of this act, such city shall have authority by resolution, which resolution shall be published once in the official city paper, and without the necessity of a petition therefor to improve such parking lots including the construction thereon of additional facilities and shall pay for such improvements by the issuance of revenue bonds. The governing body of the city is hereby authorized to lease such parking facilities or to provide any method of operation for such facilities which in their opinion will be of greatest benefit to the public. No suit shall be maintained in any court to enjoin or in any way contest the validity of the proceedings of the governing body of the city for further improving already improved parking lots under the provisions of this act, unless the proceedings are instituted and summons served within 30 days from and after the date of the publication of the resolution authorizing the improvement.

"Revenue bonds" as used in this act means bonds issued by any municipality in this state, which are paid exclusively from the net revenue derived from the operation of off-street parking stations and from parking meters in the city. Such revenue bonds shall not constitute in any case, a general obligation of such city, and the bonds, if and when issued, shall not be taken into consideration or account as a limitation on the power of such city to issue bonds for any and all other purposes heretofore or hereafter authorized by law, with relation to a limitation upon the bonded indebtedness of the city. Revenue bonds issued under the provisions of this act shall mature serially or otherwise to conform to the plan of liquidation and payment of the bonds and interest thereon. The date of maturity of any of the bonds shall not be fixed for a longer period of time than 30 years after the date of issuance, and the bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. Such city shall have no right or authority to levy taxes to pay the principal or interest of revenue bonds as defined herein and the provisions of K.S.A. 10-113, and amendments thereto, shall not apply to this act. Parking meters may be placed in off-street parking stations now or hereafter established.

The revenue derived from such off-street parking meters and the revenue derived from any other method of operation of such off-street parking facilities shall be maintained in a revolving operating fund which need not be budgeted except that there shall be shown in the annual published budget the total amount received from all street parking and off-street parking meters and facilities, and the amount spent during each budget year and the purposes, including payments on bonds and interest, for which spent. All sums necessary for the operation of off-street parking meters and facilities and on-street parking meters and facilities shall be a first claim on all revenue received from such parking meters and facilities. The net amount, after the deduction of the necessary operating expenses, may be pledged for the payment of any revenue bonds issued to pay for the improvement of off-street parking meters and facilities on any improved parking lots within such city.

History: L. 1941, ch. 128, § 6; L. 1949, ch. 142, § 4; L. 1951, ch. 157, § 1; L. 1970, ch. 64, § 29; L. 1979, ch. 52, § 60; L. 1981, ch. 173, § 41; L. 1983, ch. 49, § 61; May 12.



13-1380 Same; bonds.

13-1380. Same; bonds. Bonds of such city may be issued and sold to pay the cost of the lands acquired and the cost of such improvements. The bonds shall be payable in not to exceed 10 annual installments. The last installment shall be not later than 12 years from the date of issuance of such bonds. The bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto.

History: L. 1941, ch. 128, § 7; L. 1949, ch. 142, § 5; L. 1970, ch. 64, § 30; L. 1983, ch. 49, § 62; May 12.



13-1380a Same; maintenance and policing by city; charges.

13-1380a. Same; maintenance and policing by city; charges. After any parking stations are acquired and improved by the city, the cost of maintaining, operating and policing the same shall be borne by the city. The use of such stations shall be free or for such charge or charges as shall be determined by the governing body to be collected either by parking meters or by attendants or otherwise.

History: L. 1949, ch. 142, § 6; June 30.



13-1380b Same; discontinuance.

13-1380b. Same; discontinuance. If any parking station so acquired and improved shall become unsuitable or unusable as a parking station, the governing body by ordinance may discontinue the use of said land as a parking station and use the same for other city purposes or sell the same as provided by law.

History: L. 1949, ch. 142, § 7; June 30.



13-1381 Same; invalidity of part.

13-1381. Same; invalidity of part. If any part or parts, words or phrases or any section shall be held to be unconstitutional, such unconstitutionality shall not affect the validity of the remaining parts of this act and it shall be conclusively presumed that the legislature would have passed this act without such part or parts which shall be held to be unconstitutional.

History: L. 1941, ch. 128, § 8; April 3.



13-1385 Certain cities over 165,000; purchase and improvement of real estate for parks; bonds.

13-1385. Certain cities over 165,000; purchase and improvement of real estate for parks; bonds. Any city of the first class having a population of one hundred sixty-five thousand inhabitants or more and having a board of park commissioners may issue general bonds of such city in a total amount not exceeding $150,000 for the purpose of purchasing real estate and improving the same for park purposes.

History: L. 1949, ch. 140, § 1; Feb. 26.



13-1386 Same; resolution.

13-1386. Same; resolution. Before the issuance of any such bonds the board of park commissioners of such city shall by resolution determine the necessity for such purchase of real estate and such improvement of the same for park purposes, and shall file a certified copy of such resolution with the city clerk of such city.

History: L. 1949, ch. 140, § 2; Feb. 26.



13-1387 Same; bond election; validation of prior proceedings.

13-1387. Same; bond election; validation of prior proceedings. All bonds issued under this act shall be issued in the manner provided by law and any such bonds so issued shall be excluded from all the limitations contained in K.S.A. 13-1320 in determining the amount of bonds which said city may issue under the provisions of said section: Provided, That such bonds shall first be authorized by a majority of the qualified electors of such city voting on such proposition at an election duly called and held as provided by law: Provided further, That all proceedings heretofore taken in connection with the holding of any such election and the issuance of such bonds be and they are hereby validated.

History: L. 1949, ch. 140, § 3; Feb. 26.



13-1388 Off-street parking facilities, acquisition and dispositions; use for other purposes.

13-1388. Off-street parking facilities, acquisition and dispositions; use for other purposes. Any city of the first or second class may, as hereinafter provided, acquire by purchase, lease, gift or condemnation any land or lands in any areas zoned as business, commercial or industrial districts in such city for off-street parking facilities, and may dispose of improvements thereon not appropriate to parking uses, if such there be and may improve any such land or lands by the construction of a building thereon, or otherwise, so as to provide parking facilities.

In acquiring any land for off-street parking facilities by condemnation the provisions of K.S.A. 26-501 to 26-516, inclusive, shall apply to and be followed in such condemnation proceedings. Title in fee simple to any land or lands condemned under this act shall vest in the city upon the payment by the city of the amount of the award in the manner provided in K.S.A. 26-501 to 26-516, inclusive: Provided, That if any land or lands, including the improvements placed thereon, so acquired by purchase or condemnation shall become unsuitable or unusable as an off-street parking facility, the governing body, by resolution, may discontinue the use of said land as such parking facility and use the same for other public purposes.

History: L. 1951, ch. 175, § 1; L. 1955, ch. 101, § 1; L. 1963, ch. 234, § 34; Jan. 1, 1964.



13-1389 Same; survey and investigation; resolution, contents; costs, how paid; limitation of actions.

13-1389. Same; survey and investigation; resolution, contents; costs, how paid; limitation of actions. The governing body of any city of the first or second class desiring to acquire land or lands and improve same for establishment of off-street parking facilities shall conduct a survey and investigation for the purpose of determining suitable locations for such off-street parking facilities and the approximate cost of acquiring and improving land therefor. For the purpose of such survey and investigation the governing body of such city may employ such appraisers, engineers and other persons as it may deem necessary. The cost of such survey and investigation shall be included as a part of the cost of acquiring and improving the land for off-street parking facilities. If, upon completion of the survey and investigation, the governing body of any such city deems it advisable and of benefit to such city to acquire any land and improve the same for off-street parking facilities, the governing body shall adopt a resolution which shall set forth a description of the land to be acquired, the aggregate amount of money to be expended for acquiring and improving such land, including the cost of the survey and investigation, and the source of the funds to be used to pay the costs of such off-street parking facilities.

The governing body may exercise the authority herein granted if there is money in the current operating fund relating to highways, streets and alleys or in the parking meter fund which will not be necessary for current operations during any budget year. If there is no money available in such funds, the governing body may issue and sell revenue bonds to pay such aggregate costs or any portion thereof. The resolution shall be published once in the official city paper. No suit shall be maintained in any court to enjoin or in any way contest the validity of the proceedings of the governing body of the city under the provisions of this act, unless such suit is instituted and the summons is served within 30 days from and after the first publication of the resolution.

History: L. 1951, ch. 175, § 2; L. 1955, ch. 101, § 2; L. 1981, ch. 173, § 42; July 1.



13-1390 Same; revenue bonds; rates, fees and operation.

13-1390. Same; revenue bonds; rates, fees and operation. Whenever the governing body of any city of the first or second class shall adopt the resolution provided for in K.S.A. 13-1389, as amended, said governing body may proceed to acquire the land described in said resolution by purchase, lease, gift or condemnation and may proceed to improve such lands acquired so as to provide off-street parking facilities. In the event that the governing body of the city shall find it necessary to issue revenue bonds to pay any or all of the aggregate cost involved in the acquiring and improvement of such land or lands for off-street parking facilities, such bonds shall be issued and sold as herein provided. The governing body of any such city is hereby authorized to determine the kind or type of off-street parking facilities to be established, the rates or fees to be charged for the use thereof, the method of operation, including the leasing thereof, and the rules and regulations governing use and operation thereof.

History: L. 1951, ch. 175, § 3; L. 1955, ch. 101, § 3; March 3.



13-1391 Same; revenue bonds; terms; use of funds; operating expenses.

13-1391. Same; revenue bonds; terms; use of funds; operating expenses. Whenever the governing body of a city of the first or second class issues revenue bonds under this act, such revenue bonds shall not be general obligations of such city but shall be paid exclusively from the revenues derived from the operation of off-street parking facilities and on-street parking meters, except as hereinafter provided. The governing body of such city may provide, however, if it finds it to be in the best interest of the city, that revenue bonds issued hereunder shall be payable solely from the revenues derived from the operation of on-street parking meters and that no charge shall be imposed for the use of the off-street parking facilities acquired or improved out of the proceeds of such bonds. Such revenue bonds shall not be taken into account or in any wise be a limitation upon the power of such a city to issue bonds for any other purpose. No city issuing revenue bonds under this act shall have any right or authority to levy taxes to pay any of the principal of, or interest on any such bonds or any judgment against the issuing city on account thereof, and the provisions of K.S.A. 10-113, and amendments thereto, shall not apply to any bonds issued hereunder. All revenue bonds issued hereunder shall mature to conform with the plan of liquidation and payment of such bonds and the interest thereon as provided by the governing body. The maturity date of such revenue bonds shall not exceed a longer period of time than 40 years after the date of issuance and such bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto.

Such revenue bonds shall not contain the recitals set forth in K.S.A. 10-112, and amendments thereto. Such bonds shall recite the authority under which such revenue bonds are issued, and that they are issued in conformity with the provisions, restrictions and limitations thereof, and that such bonds and interest thereon are to be paid from the net revenues received from the operation of off-street parking facilities and from on-street parking meters. The revenue bonds shall recite, also, that the same have been registered in the office of the city clerk, and in the office of the treasurer of the state of Kansas. Registration of the revenue bonds shall import absolute verity, and shall be conclusive as to the recitals, in favor of all persons purchasing such bonds, and that all proceedings and conditions precedent have been had and performed to authorize the issuance of such bonds, and such bonds shall be negotiable.

Whenever revenue bonds are issued under this act to finance the cost of acquiring land and constructing or placing of improvements thereon, such revenue bonds shall be a specific lien on such land and improvements and on all the revenues derived from the operation thereon of off-street parking facilities. The governing body may provide in the ordinance authorizing any such revenue bonds that the additional bonds may be issued payable out of the revenues of the facilities then being acquired under such conditions and restrictions as may be specified in such ordinance.

All revenues derived from the operation of off-street parking facilities shall be placed in a special fund which shall be used for the payment of operational and maintenance costs of such off-street parking facilities, including the cost of installation, maintenance and repair of parking meters therein, for which such cities are hereby expressly empowered to contract, and all revenues over and above those necessary for the above stated purposes shall be used for the retirement of revenue bonds issued hereunder and for the payment of interest thereon. All sums necessary for the operation of off-street parking facilities and on-street parking meters shall have a first claim on all revenues received from such facilities and meters. The net amount, after the deduction of the necessary operating expenses, may be pledged for the payment of any revenue bonds issued for the purposes herein authorized.

History: L. 1951, ch. 175, § 4; L. 1955, ch. 101, § 4; L. 1970, ch. 64, § 31; L. 1978, ch. 99, § 17; L. 1983, ch. 49, § 63; May 12.



13-1392 Same; pledge of certain revenues.

13-1392. Same; pledge of certain revenues. In the event that any city to which this act applies, has taken preliminary proceedings relating to the authorization and issuance of revenue bonds but said bonds have not yet been issued, the governing body of said city may, if it deems it advisable, pledge the revenues derived from the off-street parking facilities and the on-street parking meters of said city in the same manner and to the same extent as provided in this act.

History: L. 1955, ch. 101, § 5; March 3.



13-1395 Revenue bonds for revenue producing swimming pools and golf courses in cities over 200,000.

13-1395. Revenue bonds for revenue producing swimming pools and golf courses in cities over 200,000. The board of park commissioners of any city having a population in excess of two hundred thousand (200,000) is hereby authorized and empowered to issue revenue bonds for the acquisition, construction, alteration, repair, improvement, extension or enlargement of any revenue producing swimming pools and golf courses owned and operated by such board, subject to the terms and conditions of this act.

History: L. 1967, ch. 110, § 1; July 1.



13-1396 Same; payment exclusively from revenues derived from operations.

13-1396. Same; payment exclusively from revenues derived from operations. Bonds issued under the terms of this act, together with interest thereon, shall be paid exclusively from the revenue derived from the operation of such swimming pools and golf courses.

History: L. 1967, ch. 110, § 2; July 1.



13-1397 Same; revenues to separate fund; use.

13-1397. Same; revenues to separate fund; use. Revenues derived from the operation of any such swimming pools and golf courses financed in whole or in part by revenue bonds authorized by this act shall be paid into the treasury of the board of park commissioners and kept in a separate fund and shall not be used except for the purpose of paying the cost of operation, maintenance and improvement of such swimming pools and golf courses, providing an adequate depreciation fund and paying the principal of and the interest upon the revenue bonds issued under the act.

History: L. 1967, ch. 110, § 3; July 1.



13-1398 Same; bonds lien upon revenue, recitals; verity; negotiability; outside bonded debt limitations.

13-1398. Same; bonds lien upon revenue, recitals; verity; negotiability; outside bonded debt limitations. Such revenue bonds are hereby made a lien on the revenue produced from the operation of such swimming pools and golf courses but shall not be general obligations of the issuing board and not contain the recital set forth in K.S.A. 10-112 or any amendment thereof, but shall contain recitals stating the authority under which such bonds are issued; that they are issued in conformity with the provisions, restrictions and limitations of that authority and that such bonds and the interest thereon are to be paid by the issuing board from the revenues derived from the fees, rates or charges herein mentioned and not from any other fund or source; that the same have been registered in the office of the clerk of the issuing municipality and the auditor of the state of Kansas respectively and that said bonds are negotiable. All such bonds, when registered and issued as herein provided, shall import absolute verity and shall be conclusive in favor of all persons purchasing such bonds; that all proceedings and conditions precedent have been held and performed to authorize the issuance thereof and such bonds shall be negotiable and shall be issued in addition to the statutory limits of bonded indebtedness of the issuing board or municipality.

History: L. 1967, ch. 110, § 4; July 1.



13-1399 Same; sale restrictions.

13-1399. Same; sale restrictions. Bonds issued under this act shall not be sold for less than the principal amount thereof and accrued interest thereon and shall not be offered for sale nor purchased by the state school fund commission.

History: L. 1967, ch. 110, § 5; July 1.



13-13,100 Same; terms.

13-13,100. Same; terms. Revenue bonds issued under the provisions of this act shall mature not later than 40 years after the date of issuance. Such bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. In no case where revenue bonds are issued pursuant to this act, after the project has been completed, shall the total amount received therefrom be in excess of the actual costs of the project. In the case where the bonds are issued prior to completion of the project and the total amount received therefrom exceeds the actual costs of the project when completed, then the excess shall forthwith be deposited in a separate fund and shall not be used except for the purpose of paying the principal of and the interest upon the revenue bonds issued under the act. No board or municipality shall have any right or authority to levy taxes to pay any of the principal of or interest on any such bond or any judgment against the issuing board or municipality on account thereof, and the provisions of K.S.A. 10-113, and amendments thereto, shall not apply to any bonds issued hereunder.

History: L. 1967, ch. 110, § 6; L. 1970, ch. 64, § 32; L. 1978, ch. 99, § 18; L. 1983, ch. 49, § 64; May 12.



13-13,101 Same; contracts, powers of board of park commissioners; notice of bond issue; protest petition; election, when.

13-13,101. Same; contracts, powers of board of park commissioners; notice of bond issue; protest petition; election, when. The board of park commissioners of any such city, by a two-thirds vote of the members thereof, and with approval of the governing body of the city, may contract for the acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement of such revenue producing swimming pools and golf courses and to issue such bonds in payment of the costs thereof: Provided, however, That the board of park commissioners shall, before contracting for any such acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement, cause to be published in the official paper of such city a notice of its intention so to do, which notice shall describe the nature of the proposed acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement of such swimming pools and golf courses, state the total amount of the cost thereof, and the amount of bonds to be issued for the payment thereof: Provided, however, That if within fifteen (15) days after the publication as aforesaid of such notice, there shall be filed with the clerk of the municipality wherein the board of park commissioners is located, a written protest against such proposed acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement and such bond issue signed by not less than ten percent (10%) of the qualified electors of such municipality determined on the basis of the total vote cast for secretary of state in such city at the last preceding general election, the governing body of such municipality shall thereupon submit such proposed project and the proposed bond issue to the electors of such municipality at a special election to be called for that purpose upon at least ten (10) days notice to be held not later than sixty (60) days after the filing of such protest, or at a regular city election or general election, which will occur not sooner than thirty (30) days nor not later than sixty (60) days after the filing of such protest. In the event that a majority of such voters voting on such proposition at such election shall vote in favor thereof, such acquisition, construction, alteration, repair, improvement, extension or enlargement of such revenue producing swimming pools and golf courses shall be made and such bonds may be issued in payment of the cost thereof.

History: L. 1967, ch. 110, § 7; July 1.






Article 13a MUNICIPAL UNIVERSITIES

13-13a03 Established municipal university; management and control; rights and powers.

13-13a03. Established municipal university; management and control; rights and powers. The management and control of the municipal university established under the provisions of article 13a of chapter 13 of Kansas Statutes Annotated shall be vested in a board to be known as the board of regents of ______________ university of______________ (filling out the first blank with the name of the university and the second blank with the name of the municipality). By such name the municipal university may sue and be sued, issue contracts and hold such real and personal property as it may acquire. Such university shall possess the usual powers of a corporation for public purposes.

History: L. 1925, ch. 111, § 3; L. 1941, ch. 129, § 1; L. 1949, ch. 143, § 1; L. 1976, ch. 87, § 3; L. 1981, ch. 83, § 1; July 1.



13-13a04 Board of regents; composition; appointment; qualifications; resignations; vacancies.

13-13a04. Board of regents; composition; appointment; qualifications; resignations; vacancies. (a) Subject to the provisions of subsection (c), the board of regents of a municipal university which has a taxing district that includes only territory lying within the corporate limits of the city where the university is located, shall consist of nine members as follows:

(1) Four members shall be appointed by the mayor with the approval of the governing body of the city in which the university is located and shall hold office as provided in K.S.A. 13-13a05, and amendments thereto. Members appointed under this provision shall be residents of the city in which the university is located, one from each of the three districts from which state senators are elected by residents of the city, and one from the city at large.

(2) Three members shall be appointed by the governor and shall hold office as provided in K.S.A. 13-13a06, and amendments thereto. Members appointed under this provision shall be residents of the state.

(3) One member shall be the mayor of the city in which the university is located or another member of the governing body of the city who is selected by the mayor.

(4) One member shall be a member of the state board of regents selected by the state board at its regular meeting in September of each year, to serve as a member of the board of regents of the municipal university for the ensuing year. Resignations from the board of regents of the municipal university shall be made to the chairperson of the board. The chairperson shall report any vacancy occurring in the board to the authority which appointed the member whose position is vacant. All vacancies shall be filled, by the authority which appointed the member whose position is vacant, by the appointment of a successor to hold office for the remainder of the unexpired term and until a successor is appointed and qualified.

(b) The board of regents of a municipal university which has a taxing district for retailers' sales tax purposes that includes the entire territory of the county where the university is located, shall consist of nine members as follows:

(1) Three members shall be appointed by the mayor with the approval of the governing body of the city in which the university is located and shall hold office as provided in K.S.A. 13-13a05, and amendments thereto. Members appointed under this provision shall be residents of the city in which the university is located, one from each of the three districts from which state senators are elected by residents of the city.

(2) Three members shall be appointed by the governor and shall hold office as provided in K.S.A. 13-13a06, and amendments thereto. The members appointed under this provision shall be residents of the state.

(3) One member shall be appointed by the board of county commissioners of the county in which the university is located and shall hold office as provided in K.S.A. 13-13a06, and amendments thereto. The member appointed under this provision shall be a resident of the county but shall reside outside the city in which the university is located.

(4) One member shall be the mayor of the city in which the university is located or another member of the governing body of the city who is selected by the mayor.

(5) One member shall be a member of the state board of regents selected by the state board at its regular meeting in September of each year, to serve as a member of the board of regents of the municipal university for the ensuing year.

Resignations from the board of regents of the municipal university shall be made to the chairperson of the board. The chairperson shall report any vacancy occurring in the board to the authority which appointed the member whose position is vacant. All vacancies shall be filled, by the authority which appointed the member whose position is vacant, by the appointment of a successor to hold office for the remainder of the unexpired term and until a successor is appointed and qualified.

(c) The board of regents of the municipal university shall be composed of the members who are holding office and serving on the board on the effective date of this act until their successors are appointed. Thereafter the membership of the board of regents shall be composed as provided for in subsection (a) or subsection (b).

History: L. 1925, ch. 111, § 4; L. 1961, ch. 86, § 1; L. 1965, ch. 420, § 18; L. 1976, ch. 87, § 4; L. 1981, ch. 83, § 2; L. 1982, ch. 347, § 9; L. 1986, ch. 82, § 3; L. 1999, ch. 88, § 3; Apr. 15.



13-13a05 Board members appointed by governing body of city; residence requirements; terms of office.

13-13a05. Board members appointed by governing body of city; residence requirements; terms of office. (a) Whenever the board of regents of a municipal university levies a countywide retailers' sales tax pursuant to K.S.A. 13-13a38, the term of the member appointed from the city-at-large shall lapse. The terms of office of the members from the 18th, 19th and 20th state senatorial districts appointed by the mayor of the city prior to the levying of a countywide retailer's sales tax shall expire on the dates of their existing terms respectively. Each successor member shall be appointed and hold office for a term of four years and until a successor has been appointed and qualified.

(b) Whenever the board of regents of a municipal university levies a countywide retailers' sales tax pursuant to the provisions of this act the board of county commissioners of the county in which the university is located shall appoint a member of the board of regents who is a resident of the county but not of the city. The term of office of the appointee shall be for a term of four years and until a successor has been appointed and qualified. Each successor member shall be appointed and hold office for a term of four years and until a successor has been appointed and qualified.

History: L. 1925, ch. 111, § 5; L. 1976, ch. 87, § 5; L. 1981, ch. 83, § 3; L. 1999, ch. 88, § 4; Apr. 15.



13-13a06 Board members appointed by governor; terms of office.

13-13a06. Board members appointed by governor; terms of office. (a) On the effective date of this act, the governor shall appoint two members of the board of regents as successors to two of the members who were appointed by the board of education of the school district in which the municipal university is located prior to the effective date of this act.  The term of the member appointed to serve for a term expiring June 30, 1982, shall expire on the effective date of this act.  The successor member shall serve for a term expiring June 30, 1983. The successor member to the member whose term expired June 30, 1981, shall serve for a term expiring June 30, 1984. The terms of the members appointed by the board of education prior to the effective date of this act to serve for terms expiring June 30, 1983, and June 30, 1984, respectively, shall expire June 30, 1982. On July 1, 1982, the governor shall appoint one successor member to serve for a term expiring June 30, 1986. The regent position held by the other member shall lapse. Upon the expiration of the terms of the three members first appointed by the governor after the effective date of this act, each successor  member shall be appointed and hold office for a term of four years and until a successor has been appointed and qualified.

(b) Whenever the taxing district of the municipal university has been extended to include the entire territory of the county in which the university is located, the board of county commissioners shall meet and appoint one member to the board of regents of the municipal university to serve for a term of four years. Upon the expiration of the term of the first member appointed by the governor, the board of county commissioners shall meet and appoint a successor thereto. Such succeeding member shall be appointed for a term of four years. Upon the expiration of the terms of the remaining members, succeeding members shall be appointed for a term of four years and until a successor has been duly appointed and qualified.

History: L. 1925, ch. 111, § 6; L. 1965, ch. 420, § 24; L. 1976, ch. 87, § 6; L. 1981, ch. 83, § 4; July 1.



13-13a08 Oath of board of regents; service without compensation; organization; quorum.

13-13a08. Oath of board of regents; service without compensation; organization; quorum. (a) Immediately after receiving notification of their appointment, regents-elect shall take oath to uphold the constitution of the United States and the constitution of Kansas, and faithfully, honestly and impartially to discharge the duties of their office. Regents shall serve without compensation.

(b) The board of regents shall organize each year, electing from their own number a chairperson and such other officers as may be necessary for the full discharge of the duties imposed on them. A majority of the regents duly appointed and qualified at any time shall constitute a quorum for the transaction of business.

History: L. 1925, ch. 111, § 8; L. 1976, ch. 87, § 8; L. 1981, ch. 83, § 5; July 1.



13-13a09 Rules and regulations by board of regents; tuition and charges.

13-13a09. Rules and regulations by board of regents; tuition and charges. The board of regents so constituted shall have power to prescribe such rules, bylaws and regulations as may be proper for the board and for the government of the municipal university, its faculty, instructors, other employees and all students attending the university, subject to the existing laws of the state and of the United States. Said board of regents shall also have power to fix reasonable tuition and other charges to be paid by students attending said university, and may, in its discretion make additional charges to students who are not residents of the taxing district of said university.

History: L. 1925, ch. 111, § 9; L. 1976, ch. 87, § 9; July 1.



13-13a11 Management of university; authority of regents.

13-13a11. Management of university; authority of regents. Such board of regents shall be vested with all powers, authority and control belonging to or vested in such municipal university with respect to the management of the estate, property and funds given, transferred, covenanted or pledged to such municipal university in trust or otherwise for such municipal university.

History: L. 1925, ch. 111, § 11; L. 1976, ch. 87, § 11; July 1.



13-13a12 Employment of president and other employees by regents; delegation of authority.

13-13a12. Employment of president and other employees by regents; delegation of authority. The board of regents of a municipal university shall have power to employ a president of the municipal university, who shall be the chief executive officer of the board and of the municipal university; to employ all teachers, administrative assistants, university police officers and other employees necessary for the maintenance of the municipal university and the discharge of its functions; and to fix the salary or compensation of each; to provide all such necessary buildings, books, apparatus, means and appliances as may be needful for the maintenance and furtherance of the university and its various colleges, departments and undertakings; to make all suitable bylaws delegating all matters concerning admission, government, management and control of students, courses of study, discipline and other internal affairs of such university, as the board may see fit.

History: L. 1925, ch. 111, § 12; L. 1933, ch. 126, § 1; L. 1933, ch. 39, § 1 (Special Session); L. 1945, ch. 118, § 1; L. 1976, ch. 87, § 12; L. 1991, ch. 65, § 1; L. 1995, ch. 180, § 1; July 1.



13-13a13 Powers of regents to receive and hold property; endowments.

13-13a13. Powers of regents to receive and hold property; endowments. The board shall have power to receive, hold, purchase, sell, rent and lease property, real, personal or mixed, and may enter into any legal and necessary contract in the discharge of its functions as a fully incorporated body. For the further endowment, maintenance or aid of such municipal university, it may receive bequests; accept and take, as trustee, and in trust for any purpose, any estate, property or fund which may have been or may lawfully be transferred to said board of regents or municipal university for such use by any person, persons or body corporate having them, or any annuity or endowment in the nature of income which may be covenanted or pledged to said board of regents or to the municipal university toward such use by any person, persons or body corporate.

Any person, persons or body corporate having or holding any such estate, property or funds in trust or applicable for the promotion of education or the advancement of any of the arts or sciences may convey, assign and deliver these to such board of regents as trustee in his, her, their or its place, or covenant or pledge its income or any part thereof to such board. Such estate, property, funds or income shall be held and applied by such board of regents in trust for the further endowment and maintenance and aid of such municipal university, in accordance with the terms and true intent of any trust or condition upon which they were originally given or held or may be so given and accepted hereafter, and such board of regents and its successors shall become and are perpetually obliged and held to observe and execute such trust in all respects according to any and all terms lawfully agreed upon at the time of such transfer and acceptance.

History: L. 1925, ch. 111, § 13; L. 1976, ch. 87, § 13; July 1.



13-13a14 Use of university property for other than university purposes; rules governing.

13-13a14. Use of university property for other than university purposes; rules governing. The board of regents of said municipal university shall have power to prescribe rules, regulations, compensation and charges, if any, for the use; and to prescribe the purpose and manner of use, by persons, associations and corporations of the lands or buildings of said university or any part thereof at such times as the same are not required for the use of said university and those attending thereat. Such moneys received by the university shall be credited to the general fund of the university. Said board shall have power to prescribe the fees or charges, if any, such persons, associations or corporations may exact for attendance at or participation in the use so permitted.

History: L. 1925, ch. 111, § 14; L. 1976, ch. 87, § 14; July 1.



13-13a16 Courses of study and degrees; regulation by regents; disposition of fees.

13-13a16. Courses of study and degrees; regulation by regents; disposition of fees. The board of regents of said municipal university shall have the power to determine all questions of departments or schools to be established within said municipal university, all courses to be offered, degrees to be conferred, all questions of organization or discipline, and the fees or charges to be paid by those availing themselves of the privileges or opportunities of said university, and to delegate the execution of such details as said board may see fit to the duly authorized agents of said board.

The board shall have the right, after conferring with the president and faculty, to confer all honors, diplomas, certificates and degrees suitable to institutions of the same class. The board shall have the power upon such terms and conditions as it may prescribe, to furnish special courses and courses in vocational education subjects and civic administration and other educational advantages, including the admission of nonmatriculated students within the college buildings or elsewhere, and may grant suitable certificates and vocational education diplomas and degrees to such students as shall have completed the course of study so prescribed. All moneys received, as provided by this section, shall be credited to the general fund of said university, and all expenses incurred in pursuance of this section shall be met from said general funds, subject to the regulation of said board of regents.

History: L. 1925, ch. 111, § 16; L. 1976, ch. 87, § 15; July 1.



13-13a17 Cooperation between governmental agencies and board of regents.

13-13a17. Cooperation between governmental agencies and board of regents. The board of regents of such municipal university is authorized to cooperate with any board of education and with all agencies of the city, state or federal government for the furtherance of education.  The governing body of any municipal or taxing subdivision of the state may set apart or appropriate as a site for the buildings and grounds of such municipal university or any of its departments any public grounds not specifically appropriated or dedicated to any other use and any board of education of any such municipal [*] may, for a like purpose, set apart, convey or lease for a term of years, to and for the use of said municipal university any grounds or buildings owned or controlled by such board.

History: L. 1925, ch. 111, § 17; L. 1976, ch. 87, § 16; July 1.

* Words "of any such municipal" apparently should have been stricken in 1976.



13-13a18 Tax levy for support of university; pensions; retirement of bonds; tax sheltered annuities; sinking fund; limitations; tax levy additional to 13-13a23.

13-13a18. Tax levy for support of university; pensions; retirement of bonds; tax sheltered annuities; sinking fund; limitations; tax levy additional to 13-13a23. (a) The board of regents of a municipal university which has not levied a retailers' sales tax under the provisions of this act may annually levy a tax for the support of such municipal university, including buildings, equipment and repairs of the buildings and equipment of such municipal university, insurance, and may include provisions for retirement annuities and pensions, group disability income insurance, group term insurance and group hospitalization and major medical insurance for the benefit of instructors and other employees, and may establish a procedure whereby the instructors and other employees of such municipal university may, subject to rules and regulations of such board of regents, request such board of regents in writing for reductions in compensation and the contribution thereof for tax sheltered annuities as permitted under the provisions of the internal revenue code of 1954, as amended, and including such amount as shall be necessary for the annual operation of such municipal university and for the retirement of bonds issued as provided in K.S.A. 13-13a23, and amendments thereto, and for a sinking fund to retire such bonds, not exceeding in any one year five mills on all taxable tangible property within the taxing district of such municipal university. Whenever such board of regents shall determine that the tax levied for the purposes specified in this section for the prior year will be insufficient to finance such purposes for the current year, such board may adopt a resolution declaring it necessary to increase such levy in an amount not to exceed one mill in any one year up to an amount which together with the amount of the previous levy shall not exceed a total of seven mills in any year. Such resolution shall state the total amount of the tax to be levied for such purposes and shall be published once each week for three consecutive weeks in a newspaper having general circulation in the city in which such municipal university is located. Whereupon such increased levy may be made for the current year and each succeeding year unless a petition requesting an election upon the proposition to increase the tax levy in excess of the rate of such levy in the prior year, signed by electors equal in number to not less than 5% of the qualified electors who voted at the last preceding regular city election, as shown by the poll books, is filed with the county election officer within 60 days following the date of the last publication of the resolution. In the event a valid petition is filed, no such increased levy shall be made without such proposition having been submitted to and having been approved by a majority of the electors voting at an election called and held thereon. All such elections shall be called and held in the manner prescribed for the calling and holding of elections upon the question of the issuance of bonds under the general bond law. The president and clerk of such board of regents shall, on or before August 25, certify such levy to the county clerk who is hereby authorized and required to place the same on the tax roll of said county to be collected by the treasurer of the county as are other taxes. The proceeds of such levy shall be paid over by the county treasurer to the treasurer of such board of regents, subject to the order of said board of regents. The tax levy authorized by this section shall be in addition to the tax levy authorized by K.S.A. 13-13a23, or acts amendatory thereof.

(b) The board of regents which has levied a countywide retailers' sales tax under the provisions of this act may use the proceeds of such sales tax for the same purposes that the revenue from a tax on tangible property may be used.

(c) Whenever the board of regents of a municipal university imposes a countywide retailers' sales tax there shall be created within the university's chart of accounts the sales tax smoothing fund. There shall be credited or transferred to such fund amounts received by the university from sales tax revenue in any year which are in excess of such tax revenues budgeted for expenditure for such year. Expenditures and transfers from such fund shall be made for the same purposes prescribed by subsection (b) in any year when estimated sales tax revenue is less in any such year than that budgeted for such year.

History: L. 1925, ch. 111, § 18; L. 1933, ch. 126, § 2; L. 1933, ch. 39, § 2 (Special Session); L. 1937, ch. 136, § 1; L. 1941, ch. 129, § 2; L. 1945, ch. 119, § 1; L. 1949, ch. 144, § 1; L. 1951, ch. 158, § 1; L. 1957, ch. 117, § 1; L. 1974, ch. 80, § 1; L. 1976, ch. 87, § 17; L. 1978, ch. 295, § 1; L. 1999, ch. 88, § 5; Apr. 15.



13-13a19 Additional powers and authority; construction of act.

13-13a19. Additional powers and authority; construction of act. All other powers and privileges necessary for the discharge of the functions of said municipal university which are not herein prescribed or limited are hereby granted, providing they are not in conflict with other specific legislation. The provisions of this act and all grants of power, authority or rights herein made to boards of regents created under the provisions of this act shall be liberally construed and all incidental powers necessary to carry into effect the provisions of this act, are hereby expressly granted to and conferred upon such boards of regents.

History: L. 1925, ch. 111, § 19; L. 1976, ch. 87, § 18; July 1.



13-13a20 Annual report of regents.

13-13a20. Annual report of regents. The board of regents of the municipal university shall make a written report, as soon after July 1 of each year as is possible, to the governor and to the governing body of the city in which the university is located and submit a copy thereof to the board of education of each school district all or any portion of the territory of which is located within the taxing district of the municipal university and, if the taxing district of the municipal university is extended to the entire territory of the county in which the municipal university is located, to the board of county commissioners of the county. The report shall state fully the status and progress of the university, both educationally and financially, during the fiscal year immediately preceding, and such other information regarding the university as the board of regents shall determine.

History: L. 1925, ch. 111, § 20; L. 1976, ch. 87, § 19; L. 1981, ch. 83, § 6; July 1.



13-13a20a Invalidity of part.

13-13a20a. Invalidity of part. If any section or provision of this act shall be found invalid by any court, it shall be conclusively presumed that this act would have been passed by the legislature without such individual section or provision, and the act as a whole shall not be declared invalid by reason of the fact that one or more sections or provisions may be found invalid by any court.

History: L. 1925, ch. 111, § 21; Feb. 14.



13-13a21 Property to be held in name of university.

13-13a21. Property to be held in name of university. All property, whether real, personal or mixed, heretofore or hereafter acquired by any municipal university to which this act applies shall be taken and held in the name of the said municipal university.

History: L. 1927, ch. 135, § 1; L. 1949, ch. 143, § 2; L. 1976, ch. 87, § 20; July 1.



13-13a23 Bond issues authorized; limitations; sinking fund; tax levies; accumulation of fund for buildings; permanent improvements or capitalized equipment; expenditures.

13-13a23. Bond issues authorized; limitations; sinking fund; tax levies; accumulation of fund for buildings; permanent improvements or capitalized equipment; expenditures. (a) The board of regents of any municipal university heretofore or hereafter created and established under the provisions of article 13a of chapter 13 of the Kansas Statutes Annotated, and amendments thereto, shall have the continuing right, power and authority, by resolution, to issue bonds of such municipal university from time to time, for the purpose of acquiring real estate, erecting buildings or additions to present buildings and the purchase of equipment for such buildings and for refunding any indebtedness of such university. There shall not be outstanding at any one time an aggregate of bonds of the municipal university in excess of 2% of the assessed valuation of the taxable tangible property within the corporate limits of the city in which the university is located. The bonds shall bear interest at a rate not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto, and shall mature not later than 30 years from date of issuance.

(b) Provisions for the payment of bonds issued under this section shall be made by the establishment of a sinking fund to be created out of the proceeds derived from the taxes levied each year by the board of regents of such municipal university pursuant to subsection (c) of this section.

(c) The board of regents is hereby authorized to levy taxes on all taxable tangible property within the corporate limits of the city in which the university is located to provide for: (1) The sinking fund established under subsection (b); (2) the construction, reconstruction, or equipping of new or existing buildings; and (3) for any other capitalized equipment or permanent improvements. Except as provided in subsection (d), such taxes shall be in addition to all taxes which may be levied by the board of regents pursuant to K.S.A. 13-13a18, and amendments thereto, and shall not exceed 3 mills in any one year.

(d) The board of regents which has levied a retailers' sales tax under the provisions of this act shall levy no other property tax except as authorized by K.S.A. 13-13a23, and amendments thereto, and K.S.A. 75-6111, and amendments thereto.

(e) The proceeds from the tax levy authorized under this section, other than that portion of the proceeds for the sinking fund, may be accumulated from year to year and expended for the construction, reconstruction or equipping of new or existing buildings, permanent improvements or capitalized equipment or for any one or more of such purposes, and shall not be subject to the provisions of the budget laws, except that in making the budget of the municipal university the amount so accumulated and the amount expended thereof shall be shown therein for the information of the taxpayers.

History: L. 1931, ch. 89, § 1; L. 1937, ch. 136, § 2; L. 1947, ch. 142, § 1; L. 1951, ch. 158, § 2; L. 1953, ch. 90, § 1; L. 1965, ch. 135, § 1; L. 1970, ch. 64, § 33; L. 1976, ch. 87, § 21; L. 1978, ch. 99, § 19; L. 1985, ch. 81, § 1; L. 1988, ch. 83, § 1; L. 1989, ch. 68, § 1; L. 1990, ch. 66, § 19; L. 1997, ch. 83, § 1; L. 1999, ch. 88, § 6; Apr. 15.



13-13a24 Extension of taxing district; petition; election; eligible voters.

13-13a24. Extension of taxing district; petition; election; eligible voters. (a) The taxing district of any municipal university which has heretofore been established under the provisions of article 13a of chapter 13 of Kansas Statutes Annotated may be extended to include the entire territory of the county in which the municipal university is located in the manner provided in this section.

(b) Whenever a petition, signed by not less than ten percent (10%) of the registered voters residing outside of the city but within the county in which such university is located, shall be filed in the office of the county election officer not less than sixty (60) days preceding the date fixed for the holding of the general election in November in any even-numbered year requesting the same, the question of extending the taxing district of said municipal university to the entire territory of said county shall be submitted to the electors of such county residing outside of the corporate limits of the city in which such university is located for their approval or rejection at the general election held in November of such year. Such election shall be conducted in the manner provided by law for elections on questions submitted in the county. Whenever such proposition has been submitted to and been rejected by the voters voting at an election held thereon such proposition shall not again be submitted to the voters of such county. The question shall be stated on the ballot as follows:

"Shall the taxing district of ______________ university of ______________ be extended to include the entire territory of ______________ county, Kansas?"

The first blank shall be filled with the name of the university. The second blank shall be filled with the name of the municipality. The third blank shall be filled with the name of the county in which the university is located. All registered voters residing within the county but outside the corporate limits of the city in which such university is located may vote at the election. If a majority of those voting at such election shall vote in favor of extending the taxing district of the municipal university, the same shall thereupon be extended to the entire territory of the county in which the municipal university is located for all purposes, including the purpose of the budget adopted and taxes certified in the year next succeeding the election, and for all years thereafter.

History: L. 1976, ch. 87, § 1; July 1.



13-13a35 Regulations and control of traffic and parking at Washburn university of Topeka; control under board of regents; issuance of permits and allocation of space; fees; removal and impounding of vehicles, when; lien.

13-13a35. Regulations and control of traffic and parking at Washburn university of Topeka; control under board of regents; issuance of permits and allocation of space; fees; removal and impounding of vehicles, when; lien. All roads, streets, driveways, and parking facilities for motor vehicles on the grounds of Washburn university of Topeka shall be under the care, control, maintenance and supervision of the board of regents of that university as empowered by K.S.A. 13-13a19. The board is authorized to allocate and designate parking areas on the grounds of the university and may authorize the university: (1) To issue permits to use such parking areas to its officers, employees and to the students attending the university; (2) to allocate parking areas to those persons having business appointments, or to guests of the university; and (3) to fix such fees for misuse of the parking areas by the officers, employees or students attending the university as shall be established by the rules and regulations of the board.

Any motor vehicle parked upon any of the parking facilities of the university without the permission of the board or its authorized agents shall be deemed a common nuisance and the board shall provide for the abatement of the nuisance by providing by rules and regulations for the removal and impounding of the vehicle. The cost of abating, removal and impounding shall be a lien against the motor vehicle until paid by the owner or [a representative] of the owner.

History: L. 1982, ch. 82, § 1; July 1.



13-13a36 Same; rules and regulations; posting speed limits.

13-13a36. Same; rules and regulations; posting speed limits. The board may adopt and enforce rules and regulations governing the parking of motor vehicles upon the roads, streets, driveways and parking facilities of the university and also rules and regulations prescribing speed limits on the roads, streets, driveways and grounds of the university. The rules and regulations prescribing speed limits shall be publicly posted at or on roads, streets, driveways, grounds or parking facilities to which they are applicable and in the manner prescribed by the board.

History: L. 1982, ch. 82, § 2; July 1.



13-13a37 Same; fees; use.

13-13a37. Same; fees; use. The board may provide for the charging and collection of fees for the use of parking facilities at the university, and these and all fees for misuse of parking areas so collected shall be placed in a separate account and may be used by the university for the payment of the expense of enforcing the rules and regulations governing parking and speed limits and the construction, maintenance and repair of parking facilities at the university.

History: L. 1982, ch. 82, § 3; July 1.



13-13a38 Imposition of countywide sales tax.

13-13a38. Imposition of countywide sales tax. (a) The board of regents of Washburn University of Topeka may adopt a resolution imposing a countywide retailers' sales tax within Shawnee county. Such resolution shall be published once each week for two consecutive weeks in the Shawnee county official newspaper. The rate of any such tax shall not exceed .65%. Such university is prohibited from administering or collecting such tax locally, but shall utilize the services of the state department of revenue to administer, enforce and collect such tax. Except as otherwise provided by K.S.A. 13-13a39, and amendments thereto, such tax shall be identical in its application and exemptions therefrom to the Kansas retailers' sales tax act, and all laws and rules and regulations of the state department of revenue relating to the Kansas retailers' sales tax act shall apply to such tax insofar as the same may be made applicable.

(b) The secretary of revenue is authorized to administer, enforce and collect the university's retailers' sales tax and to adopt such rules and regulations necessary for the efficient and effective administration, enforcement and collection thereof. The state director of taxation shall cause such taxes to be collected within the boundaries of Shawnee county at the same time and in the same manner provided for the collection of the state retailers' sales tax. All moneys collected by the director of taxation pursuant to the provisions of this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Washburn University of Topeka retailers' sales tax fund, which fund is hereby established in the state treasury. Any refund due on any tax collected pursuant to this section shall be paid out of the sales tax refund fund and reimbursement to such fund shall be made by the director of taxation from collections of the university's sales tax revenue. All moneys collected pursuant to this section for such university shall be remitted at least quarterly by the state treasurer to the treasurer of such university.

(c) All revenue received by Washburn University of Topeka from its retailers' sales tax shall be used solely for the purpose of financing its operations regarding all support activities described by K.S.A. 13-13a18, and amendments thereto.

(d) If within 30 days of the final publication of a resolution adopted pursuant to subsection (a), a petition signed by a number of electors of the county equal to not less than 5% of the number of qualified electors of the county shall be filed in the office of the county election officer demanding that such resolution be submitted to a vote of the electors, it shall not take effect until submitted to a referendum and approved by the electors. An election if called, shall be called within 30 days and held within 45 days after the filing of the petition. The board, by resolution, shall call the election and fix the date. Such resolution shall be published once each week for two consecutive weeks in the official county newspaper, and the election shall be conducted in the same manner as are elections for officers of such county. Such election may be conducted in accordance with the provisions of the mail ballot election act. The proposition shall be: "Shall Washburn University of Topeka be authorized to impose a countywide sales tax not to exceed .65% in Shawnee county for purposes of eliminating 15 mills of ad valorem property taxes now levied by the university and eliminating the payment of out-district tuition by the townships within Shawnee county to the university?"

(e) The provisions of K.S.A. 12-191 and 12-191a, and amendments thereto, insofar as may be made applicable, shall apply to sales subject to the tax imposed pursuant to this section.

History: L. 1999, ch. 88, § 1; L. 2001, ch. 5, § 56; July 1.



13-13a39 Same; additional sales subject to tax.

13-13a39. Same; additional sales subject to tax. The following sales shall be subject to the taxes levied by Washburn University of Topeka under the provisions of K.S.A. 13-13a38, and amendments thereto:

(a) All sales of natural gas, electricity, heat and water delivered through mains, lines or pipes to residential premises for noncommercial use by the occupant of such premises and all sales of natural gas, electricity, heat and water delivered through mains, lines or pipes for agricultural use;

(b) all sales of propane gas, LP-gas, coal, wood and other fuel sources for the production of heat or lighting for noncommercial use of an occupant of residential premises; and

(c) all sales of intrastate telephone and telegraph services for noncommercial use.

History: L. 1999, ch. 88, § 2; Apr. 15.






Article 14 MISCELLANEOUS PROVISIONS

13-1407 Security for costs or stay or supersedeas bond.

13-1407. Security for costs or stay or supersedeas bond. The city shall not be required in any proceeding in any court to give security for costs on appeal, or any stay or supersedeas bond, where the city is plaintiff or defendant.

History: L. 1903, ch. 122, § 179; March 18; R.S. 1923, § 13-1407.



13-1410 Council meetings.

13-1410. Council meetings. Regular meetings of the council shall be held at such times, not less than once each month, as shall be prescribed by ordinance. In all cases it shall require a majority of the councilmen elected to constitute a quorum to do business, but a smaller number may adjourn from time to time, and may compel the attendance of absent members in such manner and under such penalties as the council may have by ordinance previously prescribed.

History: L. 1903, ch. 122, § 182; March 18; R.S. 1923, § 13-1410.



13-1417 Abatement of nuisances.

13-1417. Abatement of nuisances. Any city may bring an action to enjoin and abate or prevent any nuisance that exists or is about to be created within the city or within three miles of its corporate limits.

History: L. 1903, ch. 122, § 189; March 18; R.S. 1923, § 13-1417.



13-1425 Indebtedness of second-class city upon change to first class.

13-1425. Indebtedness of second-class city upon change to first class. Every city of the second class which shall become a city of the first class under and by virtue of the provisions of this act is hereby authorized and empowered to continue and consummate, in the manner provided by acts of the legislature under and by virtue of which it may have commenced to refund and compromise the same, the refunding and compromising its bonded indebtedness, upon any terms between it and the owners of its bonds agreed upon: Provided, That no city shall refund any of its indebtedness at any amount exceeding the par value of the principal and interest; nor shall any such city pay any commission fees or expenses to any person whatever on account of refunding any of its indebtedness.

History: R.S. 1923, § 13-1425; Dec. 27.



13-1497 Pension funds for certain employees in cities between 120,000 and 200,000.

13-1497. Pension funds for certain employees in cities between 120,000 and 200,000. Any city having a population of not less than one hundred twenty thousand (120,000) nor more than two hundred thousand (200,000) is hereby authorized to provide funds for the pensioning of all elective and appointive city officers and employees other than members of the police department, fire department, water and light department, and all day laborers not paid on a monthly basis and any officer or employee who elects not to come under the provisions of this act.

History: L. 1939, ch. 121, § 1; L. 1941, ch. 130, § 1; L. 1953, ch. 93, § 1; L. 1955, ch. 103, § 1; June 30.



13-1497a Same; federal old-age and survivors insurance for such employees; referendum; exception.

13-1497a. Same; federal old-age and survivors insurance for such employees; referendum; exception. The governing body of any city operating under the provisions of this act is hereby authorized, at its option, to extend and provide for its elective and appointive city officers and employees, other than members of the police department, fire department, water and light department, and all day laborers not paid on a monthly basis, the protection and benefits provided for by title 11 [II] [*] of the social security act, and any amendments thereto: Provided, however, That a majority of such officers and employees shall vote to be included under the provisions of the social security act in conformity with the applicable provisions of such act: And provided further, That in the event elective and appointive city officers and employees, other than members of the police department, fire department, water and light department, and all day laborers not paid on a monthly basis, favorably vote at a referendum to be included in the social security act and their positions do become covered by such act under a federal-state agreement, then no elective or appointive city officer or employee who was not elected or appointed prior to the effective social security date fixed for such employees shall come under the provisions of this act.

History: L. 1955, ch. 103, § 2; June 30.

* 42 U.S.C.A. §§ 401 to 425.



13-1498 Same; retirement, when; amount.

13-1498. Same; retirement, when; amount. The governing body of any city operating under the provisions of this act may at any time it desires to do so, retire any elective or appointive officer or employee, other than members of the police department, fire department, water and light department, and all day laborers not paid on a monthly basis and any officer or employee who elects not to come under the provisions of this act, after such elective or appointive officer or employee has reached the age of sixty (60) years, and has served the city for an aggregate of twenty (20) years or more.

Upon such retirement the governing body shall pay semimonthly to such elective or appointive officer or employee, so retired, a sum equal to fifty percent (50%) of the average salary or wages such elective or appointive officer or employee was receiving during the two-year period immediately preceding the date of his or her retirement except as provided in K.S.A. 13-1499a: Provided, That for the purpose of computing a pension the maximum salaries of the mayor and commissioners shall be regarded as those provided by section 13-1804 of the General Statutes Supplement of 1953 irrespective of any subsequent increases as may be provided by law.

History: L. 1939, ch. 121, § 2; L. 1941, ch. 130, § 2; L. 1949, ch. 148, § 1; L. 1953, ch. 93, § 2; L. 1955, ch. 103, § 3; June 30.



13-1499 Same; persons eligible for retirement; application; ordinance; amount.

13-1499. Same; persons eligible for retirement; application; ordinance; amount. Any elective or appointive officer or employee having served an aggregate of twenty (20) years or more as an elective or appointive officer or employee, other than members of the police department, fire department, water and light department, and all day laborers not paid on a monthly basis and any officer or employee who elects not to come under the provisions of the act of such city, and who has reached the age of retirement as designated by the social security act, as amended, may make application to the governing body to be retired, and upon such application being made to the governing body, such governing body shall immediately accept and approve such application for retirement and immediately pass an ordinance to pay semimonthly to such elective or appointive officer or employee, so retired, a sum equal to fifty percent (50%) of the average salary or wages which such elective or appointive officer or employee was receiving during the last two (2) years of service to such city, except as provided in K.S.A. 13-1499a.

History: L. 1939, ch. 121, § 3; L. 1953, ch. 93, § 3; L. 1955, ch. 103, § 4; June 30.



13-1499a Same; modification of benefits upon extension of federal social security act.

13-1499a. Same; modification of benefits upon extension of federal social security act. In the event the protection and benefits provided for by the social security act is extended to the elective and appointive city officers and employees, other than members of the police department, fire department, water and light department, and all day laborers not paid on a monthly basis, retirement benefits payable by the governing body of a city operating under the provisions of this act shall not exceed fifty percent (50%) of the actual average salary received by such retired employee during the last two (2) years of service with such city, less one-half (1/2) the amount of any benefits which the member is entitled to receive under the social security act in effect on the member's retirement date.

History: L. 1955, ch. 103, § 5; L. 1959, ch. 96, § 1; June 30.



13-14,100 Same; tax levy, use of proceeds; employee benefits contribution fund.

13-14,100. Same; tax levy, use of proceeds; employee benefits contribution fund. In all cities coming under the provisions of this act there shall be levied annually at the time for the levying of taxes for city purposes, for the purpose of paying such pensions and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, a tax on all tangible taxable property within the limits of the city. In lieu of levying the tax authorized in this section, payments to the city's employees' pension fund may be made from moneys in any employee benefits contribution fund established pursuant to K.S.A. 12-16,102.

History: L. 1939, ch. 121, § 4; L. 1941, ch. 130, § 3; L. 1970, ch. 77, § 3; L. 1975, ch. 494, § 15; L. 1978, ch. 67, § 2; L. 1979, ch. 52, § 61; July 1.



13-14,101 Same; employee's duties.

13-14,101. Same; employee's duties. Any elective or appointive officer or employee, at any time subsequent to the time this act takes effect, who shall refuse or omit to perform the duties of his or her employment, shall not be entitled to receive any of the payments herein provided.

History: L. 1939, ch. 121, § 5; April 10.



13-14,102 Same; exemptions.

13-14,102. Same; exemptions. Any payments made or to be made, as provided in this act, shall not be assignable or subject to sale or execution and shall not be subject to garnishment or attachment.

History: L. 1939, ch. 121, § 6; April 10.



13-14,103 Same; contributions; record.

13-14,103. Same; contributions; record. All elective or appointive city officers or employees under the provisions of this act shall pay to the city three percent of their salary to be used by the city in connection with amounts levied by the city under the provisions of K.S.A. 13-14,100 in the payment of the pensions herein provided for. The amounts to be paid by the elective or appointive officers or employees shall be deducted from the elective or appointive officer's or employee's salary semimonthly and shall be held by the city treasurer and shall be designated as "employees' pension fund." A record of all money deducted from elective or appointive officers' or employees' salaries as aforesaid shall be kept by a deputy in the city auditor's office designated by the governing body.

History: L. 1939, ch. 121, § 7; L. 1976, ch. 90, § 1; July 1.



13-14,104 Same; refund of contributions upon termination of employment, when; extension of benefits to certain employees.

13-14,104. Same; refund of contributions upon termination of employment, when; extension of benefits to certain employees. Elective or appointive officers or employees who desire to withdraw from such city pension or retirement plan or who leave the employment of the city at any time before their right to retirement under the provisions of this act shall, at the option of such officer or employee, be paid all sums deducted from their salary during the term of their employment with such city, without interest: Provided, however, That should any such elective or appointive officer or employee return to the service of such city he or she shall not be credited with the number of years served prior to so leaving the employment of such city unless such sum was not withdrawn upon leaving the employment of the city or if withdrawn shall be returned to such city: And provided further, That any such elective and appointive city officer and employee who has served the city for an aggregate of twenty (20) years or more, and who leaves the employment of such city at any time before retirement, may leave all sums deducted from his or her salary with such city and upon reaching the age of retirement as provided herein shall be entitled to the retirement benefits of this act.

History: L. 1939, ch. 121, § 8; L. 1953, ch. 93, § 4; L. 1955, ch. 103, § 6; June 30.



13-14,105 Same; credit for prior years' service.

13-14,105. Same; credit for prior years' service. All elective and appointive officers and employees of cities of the first class, coming under provisions of this act, shall be credited with the number of years of service with said city prior to the taking effect of this act in determining their eligibility to receiving any pension provided for by the terms of this act.

History: L. 1939, ch. 121, § 9; April 10.



13-14,106 Retirement system for employees in certain cities over 175,000; salary deductions; monthly retirement allowance.

13-14,106. Retirement system for employees in certain cities over 175,000; salary deductions; monthly retirement allowance. The governing body of any city of the first class, having a population of more than one hundred seventy-five thousand (175,000) inhabitants, is authorized and empowered by ordinance to establish a retirement system for all employees of such city and all employees of any board of such city, which employees are not already covered by the provisions of K.S.A. 13-14a01 to 13-14a14, inclusive, as amended, providing for age and disability retirement, subject to the following limitations:

(a) To defray a portion of the cost of any such retirement plan, the governing body of any such city shall provide for a salary deduction of not to exceed five percent (5%) on all salaries up to the sum of four hundred dollars ($400) per month, for each employee;

(b) the monthly retirement allowance in any case shall not exceed one-half the average monthly pay such employee for the last five (5) years of his or her employment, nor in any case, the sum of two hundred dollars ($200) per month: Provided, This act shall not apply to any of the professional personnel not employed on a full-time basis.

History: L. 1947, ch. 152, § 1; L. 1955, ch. 104, § 1; L. 1959, ch. 95, § 1; June 30.



13-14,107 Same; tax levy, use of proceeds; miscellaneous funds; employee benefits contribution fund.

13-14,107. Same; tax levy, use of proceeds; miscellaneous funds; employee benefits contribution fund. For the purpose of defraying a portion of the cost of such retirement system, the governing body of any such city having provided by ordinance for a retirement plan, as herein provided, is authorized and empowered either to: (1) Levy a tax on all taxable tangible property within the city for such purpose and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto; or (2) use any miscellaneous revenues in the general government fund; or (3) use revenues from both such tax levy and such miscellaneous fund; or (4) use moneys from any employee benefits contribution fund established pursuant to K.S.A. 12-16,102.

History: L. 1947, ch. 152, § 2; L. 1961, ch. 98, § 1; L. 1970, ch. 77, § 4; L. 1975, ch. 494, § 16; L. 1978, ch. 67, § 3; L. 1979, ch. 52, § 62; July 1.






Article 14a EMPLOYEES' RETIREMENT SYSTEMS

13-14a01 Definition.

13-14a01. Definition. The word "duty" or "duties" as used in this act means any act performed by a policeman or fireman for the protection of life or property regardless of time or place.

History: L. 1945, ch. 111, § 1; July 1.



13-14a02 Pension fund for each police and fire department required; creation, maintenance and funding standards; payment from tax levy or employee benefits contribution fund.

13-14a02. Pension fund for each police and fire department required; creation, maintenance and funding standards; payment from tax levy or employee benefits contribution fund. The governing body of all cities of the first class, maintaining an organized police department and a fire department, shall establish, maintain and fund a separate pension fund for each department, which shall be set aside and used exclusively for the payment of pensions and disability benefits as authorized in K.S.A. 13-14a01 et seq., and amendments thereto. Whenever the amount of any benefit is to be determined on the basis of actuarial assumptions, the assumptions shall be specified in a way that precludes employer discretion. Each such pension fund shall be maintained and funded in accordance with the minimum funding standards prescribed in K.S.A. 12-5002, and amendments thereto. For the purpose of creating, maintaining and funding such pension funds, the governing body of each city of first class is hereby authorized and shall:

(a) Accept gifts, grants, bequests, gratuities or any other money and credit the same to the pension fund designated by the donor;

(b) levy an assessment against each officer and member of each department equal to 7% of such officer's or member's monthly salary or compensation, such assessment amount to be deducted from the regular payroll and to be transferred into such pension fund;

(c) place into such funds the proceeds of all lost or stolen securities, money or personal property which remains unclaimed in possession of any department of the city for six months, together with the proceeds of all unclaimed or confiscated property of any nature which has been in custody of the police department for a period of six months. The city is authorized to sell at public auction such property and place the proceeds into such pension funds in equal shares;

(d) transfer into such pension funds the unencumbered balance, including investments, in any existing pension fund or funds, except that if there is more than one pension fund existing in such city, then each of such existing funds, other than the firemen's and policemen's relief funds, shall be transferred into the new pension fund of a like classification. Upon the termination of any pension fund or funds, the rights of members to benefits accrued at the date of termination to the extent funded or to the amount in members' accounts at the date of termination are nonforfeitable;

(e) carry forward the balance in such funds at the close of each budget year as revenue for the next ensuing year;

(f) levy annually at the time for the levying of taxes for city purposes, a tax upon all of the taxable tangible property in such city for each pension fund to make annual contributions to each pension fund as required under K.S.A. 12-5002, and amendments thereto, and to maintain and fund each pension fund on an actuarial reserve basis in accordance with the provisions of K.S.A. 13-14a05, and amendments thereto. In lieu of levying the tax authorized in this section, the annual contribution required of the city may be paid from any employee benefits contribution fund established pursuant to K.S.A. 12-16,102, and amendments thereto; and

(g) administer such funds in the manner required to satisfy the applicable qualification requirements for governmental plans as specified in the federal internal revenue code of 1954 or 1986, as in effect on July 1, 2008, and as applicable for a governmental plan in accordance with the provisions of K.S.A. 74-49,123, and amendments thereto.

History: L. 1945, ch. 111, § 2; L. 1953, ch. 94, § 1; L. 1970, ch. 77, § 5; L. 1975, ch. 494, § 17; L. 1976, ch. 89, § 1; L. 1978 ch. 67, § 4; L. 1998, ch. 64, § 4; L. 2008, ch. 113, § 2; July 1.



13-14a03 Benefit and disability benefit rights under prior laws saved.

13-14a03. Benefit and disability benefit rights under prior laws saved. This act shall not affect the rights nor decrease the pension or disability or retirement benefits of any officer or member of any fire or police department, or his or her dependent or dependents, who has been killed, permanently disabled or has died or retired under any previously authorized and existing pension or retirement system, nor shall any officer or any member of any fire or police department in service at the time of the effective date of this act, who is at said time entitled to a pension or disability benefit, receive any deduction in the pension or disability benefit to which he or she is entitled under existing laws in force at the effective date of this act. All such pensions and benefits shall be paid from the policemen's pension fund or the firemen's pension fund created by this act, as the case may be.

History: L. 1945, ch. 111, § 3; July 1.



13-14a04 Board of trustees for each fund; term; president and secretary; treasurer; attorney.

13-14a04. Board of trustees for each fund; term; president and secretary; treasurer; attorney. The pension funds established under the provisions of this act shall be administered as follows: Each fund shall be administered by a board of trustees which shall consist of the mayor of said city, the chief officer of the department and three delegates-at-large from the department, to be elected by the officers and members thereof at an annual meeting to be called by the chief officer of the department and held on the first Tuesday of July of each year, whose term of office shall be for one year, one of said boards shall be known as the "board of trustees of the firemen's pension fund," and the other as the "board of trustees of the policemen's pension fund." The board shall elect, from their members, a president and secretary. The city treasurer shall be ex-officio treasurer of said boards, and as such shall have charge of the funds and securities provided for herein. No member of the board of trustees or the treasurer shall receive any compensation for his or her services. The city attorney shall be the legal advisor to said boards of trustees.

History: L. 1945, ch. 111, § 4; July 1.



13-14a05 Pension funds; designation; tax levies, when; investment of funds.

13-14a05. Pension funds; designation; tax levies, when; investment of funds. (a) The amount of money derived from taxes levied and all money received from assessments, dues and donations for the benefit of such funds shall constitute pension trust funds to be known and designated, respectively, as the policemen's pension fund and the firemen's pension fund. Such pension funds shall be devoted exclusively to and for the purposes enumerated in this section. All moneys derived from the taxes levied and money received from other sources as enumerated in this section shall be paid into the policemen's pension fund or the firemen's pension fund, as the case may be, until the amount in such pension fund equals the total of the actuarially-determined liabilities which are attributable to all members in active service and to all persons who are receiving, or who are entitled to receive in the future, pensions and other benefits from such fund. Further tax levies shall be made only for the purpose of maintaining each pension fund at such level.

(b) All moneys accumulated under the provisions of this act shall be deposited by the treasurer in the same manner as other city funds, except that the board of trustees , at their option, may invest any of such reserve funds in:

(1) Investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein ;

(2) direct obligation bonds of the United States of America maturing, or redeemable, at par and accrued interest, within three years from date of purchase; or

(3) bonds of any municipality in the state of Kansas, the total bonded indebtedness of which is less than 15% of the total assessed tangible valuation of such municipality. Such bonds shall mature within five years from the date of purchase.

History: L. 1945, ch. 111, § 5; L. 1976, ch. 89, § 2; L. 1977, ch. 54, § 14; L. 1998, ch. 64, § 5; July 1.



13-14a06 Membership fee and contributions by officers and members of department; refunds; limitations.

13-14a06. Membership fee and contributions by officers and members of department; refunds; limitations. Every new officer and member of such police and fire departments shall be required to pay to the treasurer of such board a membership fee of $5. There shall be deducted from the salary of every officer and member of each department an amount equal to 7% of such officer's or member's monthly salary, which shall be paid into the respective pension funds. Any officer or member whose services, for any reason whatsoever, are terminated with the department shall be entitled, upon demand, to be paid within 30 days after such demand, the total amount of the deduction from such officer's or member's salary paid into such fund, less 50% thereof. In the event such officer or member shall renew such officer's or member's services with such department such officer or member, as a condition of employment and subject to the provisions of subsection (g) of K.S.A. 13-14a02, and amendments thereto, shall return to such fund the amount withdrawn.

History: L. 1945, ch. 111, § 6; L. 1976, ch. 89, § 3; L. 1998, ch. 64, § 6; July 1.



13-14a07 Payment to spouses or children of deceased policemen or firemen.

13-14a07. Payment to spouses or children of deceased policemen or firemen. (a) If any officer or member of a police or fire department, while in the performance of such officer's or member's duties, is killed or dies as a result of an injury received, or dies of any disease contracted by reason of such officer's or member's occupation as a policeman or fireman, or dies after having retired and leaves a spouse, such spouse, shall receive a monthly pension in an amount equal to 50% of the monthly salary of such deceased officer or member, if such spouse was lawfully married to such policeman or fireman at the time of such policeman's or fireman's retirement. Commencing on the effective date of this act, any surviving spouse, who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such spouse's remarriage, shall be entitled to once again receive benefits pursuant to this section, except that such surviving spouse shall not be entitled to recover any benefits not received after the termination of benefits by reason of such surviving spouse's remarriage but before the effective date of this act. In the event there is no surviving spouse, then any child or children of the deceased shall receive, in equal shares a monthly amount equal to 50% of the monthly salary received at the time of retirement, such sums to be paid until such child or children attain the age of 18 years or until such child or children attain the age of 23 years, if such child or children are full-time students as provided in K.S.A. 74-49,117, and amendments thereto. Commencing on the effective date of this act, any child who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such child's marriage, shall be entitled to once again receive benefits pursuant to this section subject to the limitations contained in this section, except that such child shall not be entitled to recover any benefits not received after the termination of benefits by reason of such child's marriage but before the effective date of this act.

(b)  If any officer or member of such fire or police department, after having become eligible for retirement as provided in K.S.A. 13-14a08, and amendments thereto, is killed while not in the performance of such officer's or member's official duties, or dies, an amount equal to 50% of such officer's or member's monthly salary shall be paid to such persons for the periods of time provided in subsection (a) and shall be subject to all the limitations provided in subsection (a).

(c) Payments to the surviving spouse, child or children under the provisions of subsection (a) or (b) shall begin no later than December 31 of the calendar year immediately following the calendar year in which the member died.

History: L. 1945, ch. 111, § 7; L. 1976, ch. 89, § 4; L. 1989, ch. 232, § 1; L. 1992, ch. 321, § 3; L. 1998, ch. 64, § 7; L. 2000, ch. 152, § 1; L. 2001, ch. 209, § 1; May 31.



13-14a08 Payments upon retirement or discharge from police or fire department.

13-14a08. Payments upon retirement or discharge from police or fire department. Any officer or member of any such police department or fire department who has served 22 years or more on such department and has reached the age of 50 years may make application to be retired, and if such application is made the respective board of trustees shall retire such officer or member and shall pay such officer or member monthly payments in amounts equal to 50% or, for those who retire on and after July 1, 1994, 55% of such officer or member's monthly salary at the date of retirement, or if such officer or member has been discharged from such department by reason of disability or any other reason other than for conviction of a felony, or if such officer or member voluntarily terminated employment with such department, after such officer or member has served 22 or more years in such department, the respective board of trustees shall order and direct that such person, upon attaining the age of 50 years, be paid monthly payments in amounts equal to 50% or, for those who retire on and after July 1, 1994, 55% of the monthly salary of such officer or member at the date of discharge. No person who retires after the effective date of this act shall be paid any benefits under the provisions of this section while such person is a nonelective officer or employee of any municipal or quasi-municipal corporation receiving compensation from public funds.

History: L. 1945, ch. 111, § 8; L. 1975, ch. 105, § 1; L. 1976, ch. 85, § 1; L. 1994, ch. 293, § 1; July 1.



13-14a09 Permanent disability benefits.

13-14a09. Permanent disability benefits. Any officer or member of any such police department or fire department who shall, while a member of such department and while engaged in the performance of his or her duties as such, be permanently injured or disabled, and upon an examination by a physician or physicians appointed by the board of trustees be found to be physically or mentally disabled as a result of such permanent disability or injury so as to render him or her unfit for the performance of his or her duties as a policeman or fireman, shall be entitled to be retired and the board of trustees shall thereupon order his or her retirement, and upon being retired he or she shall be paid out of the respective pension funds, monthly, a sum equal to fifty percent of the amount of monthly compensation allowed such officer or member as a salary at the time of his or her permanent injury or disability: Provided, That the board of trustees may, when they deem it advisable, call back for reexamination by a physician any officer or member retired by reason of permanent disability under the provisions of this act, and if said examination discloses that said member is then able to perform his or her duties in said department, he or she may be returned to service; and if said member, upon request fails or refuses to return to duty then all payments from said pension fund shall cease; and in the event such officer or member returns to duty, the time lost by reason of such injury or disability shall apply on his or her retirement time.

History: L. 1945, ch. 111, § 9; July 1.



13-14a10 Exemption of certain pension and benefit funds from taxes and civil liability; exceptions, qualified domestic relations orders.

13-14a10. Exemption of certain pension and benefit funds from taxes and civil liability; exceptions, qualified domestic relations orders. Except as provided further, any annuity, benefits, funds, property or rights created by or accruing to any person under the provisions of K.S.A. 13-14a01 et seq. or K.S.A. 14-10a01 et seq., and amendments thereto, are hereby made and declared exempt from any tax of the state of Kansas or any political subdivision or taxing body thereof, and shall not be subject to execution, garnishment or attachment, or any other process or claim whatsoever, and shall be unassignable, except as specifically provided by law.

Any pension benefits or annuities accruing under the provisions of K.S.A. 13-14a01 et seq. or K.S.A. 14-10a01 et seq., and amendments thereto, shall not be exempt from claims of an alternate payee under a qualified domestic relations order. As used in this section, the terms "alternate payee" and "qualified domestic relations order" shall have the meaning ascribed to them in section 414(p) of the federal internal revenue code of 1986, as in effect on July 1, 2008. The provisions of this section shall apply to any qualified domestic relations order which is in effect on or after July 1, 1994.

History: L. 1945, ch. 111, § 10; L. 1974, ch. 345, § 1; L. 1994, ch. 231, § 4; L. 1998, ch. 64, § 8; L. 2008, ch. 113, § 3; July 1.



13-14a11 Funeral expenses.

13-14a11. Funeral expenses. Pursuant to the provisions of K.S.A. 2001 Supp. 74-49,128, and amendments thereto, whenever an active or retired fireman or policeman shall die, the board of trustees shall appropriate from the pension fund a sum of $100 to be paid for funeral expenses for such fireman or policeman.

History: L. 1945, ch. 111, § 11; L. 2000, ch. 152, § 2; July 1.



13-14a12 How pensions and benefits paid; annual report.

13-14a12. How pensions and benefits paid; annual report. All pensions and benefits paid and all moneys drawn from the respective pension funds, under the provisions of this act, shall be upon order of the respective board of trustees and signed by the president and secretary of such board, and payment shall be made by the issuance of city warrants or warrant checks as provided by law, when approved and passed by the governing body. The treasurer of the board of trustees shall prepare annually a report of the receipts and expenditures for the year ending December thirty-first of the previous year, showing the money on hand, how invested, and all moneys received and paid out, which report shall be filed with the city clerk.

History: L. 1945, ch. 111, § 12; July 1.



13-14a13 Service in military forces may be credited on retirement time.

13-14a13. Service in military forces may be credited on retirement time. Any officer or member of such police department or fire department, who leaves such department and serves in the uniformed services of the United States shall be credited by the respective board of trustees, with time or any part thereof so served, in computing such officer's or member's retirement time for pension purposes, as required by federal law, including, but not limited to, when applicable, the uniformed services employment and reemployment rights act of 1994, as in effect on July 1, 2008.

History: L. 1945, ch. 111, § 13; L. 1998, ch. 64, § 9; L. 2008, ch. 113, § 4; July 1.



13-14a14 Invalidity of part.

13-14a14. Invalidity of part. If any provision of this act or the application thereof to any person or circumstances is held invalid such invalidity shall not affect other provisions or applications of this act, which can be given effect without the invalid provision or application, and to this extent the provisions of this act are declared to be severable.

History: L. 1945, ch. 111, § 14; July 1.






Article 14b HOSPITALS

13-14b01 Acquisition of site, building and equipment; bond election; issuance of bonds.

13-14b01. Acquisition of site, building and equipment; bond election; issuance of bonds. The governing body of any city of the first class is hereby authorized and empowered to issue bonds of said city for the purpose of acquiring a site within or without the corporate limits of said city, building and equipping a hospital: Provided, That before any such bonds shall be issued the question of issuing the same shall be submitted to a vote of the people at a regular city primary or city election or at a special election called for the purpose of submitting said question, and no bonds shall be issued until the majority of the qualified electors who shall vote on the question at such election shall declare by their votes in favor of the issuing of said bonds. All bonds authorized by this act shall be issued, sold, delivered, and retired under the provisions of article 1, chapter 10, of the Kansas Statutes Annotated, and amendments thereto, and none of the restrictions or limitations respecting the amount of city indebtedness contained in any of the statutes of the state of Kansas shall apply to or in any way affect the issuance of bonds authorized by this act.

History: L. 1945, ch. 127, § 1; L. 1947, ch. 144, § 1; Feb. 27.



13-14b02 Same; board of trustees authorized; lease or rental.

13-14b02. Same; board of trustees authorized; lease or rental. Upon the establishment and building of a hospital by a city of the first class, the governing body of said city may provide for the management, authority and control of said hospital by a board of trustees as hereinafter provided, or said governing body shall have the power by resolution to rent, lease, or let said hospital to any person, persons, corporation or society upon such terms and conditions as the governing body of said city may deem to the best interest of said city; and upon the expiration of the lease so made, the governing body of said city at the time of the expiration of such lease shall have the power to make and execute a new lease to any person, persons, corporation or society upon such terms and conditions as the governing body may deem to the best interests of said city.

History: L. 1945, ch. 127, § 2; L. 1949, ch. 149, § 1; Feb. 19.



13-14b03 Same; federal aid and donations or gifts.

13-14b03. Same; federal aid and donations or gifts. The governing body of cities of the first class are hereby authorized and empowered to accept and secure any benefits of federal aid in the construction, improvement, or maintenance of such hospital and further to accept any grants, donations or gifts from any source whatsoever.

History: L. 1945, ch. 127, § 3; June 28.



13-14b05 Same; eminent domain.

13-14b05. Same; eminent domain. If the governing body of a city of the first class and the owner of any property desired by said city for hospital purposes cannot agree as to the price to be paid therefor, the city shall have the authority to institute condemnation proceedings and prosecute said suit in the name of the city by the city attorney under the provisions of the law on similar cases.

History: L. 1945, ch. 127, § 5; June 28.



13-14b06 Same; plans for hospital buildings.

13-14b06. Same; plans for hospital buildings. No hospital buildings shall be erected or constructed until the plans and specifications have been made therefor and approved by the planning commission and the governing body of the city and bids advertised for according to law for other public buildings.

History: L. 1945, ch. 127, § 6; June 28.



13-14b07 Same; training school for nurses.

13-14b07. Same; training school for nurses. A training school for nurses may be established and maintained in connection with such hospital and as a part of same.

History: L. 1945, ch. 127, § 7; June 28.



13-14b08 Same; additional bonds; election; limitation laws inapplicable.

13-14b08. Same; additional bonds; election; limitation laws inapplicable. The governing body of any city of the first class which has authorized the issuance of bonds under the provisions of K.S.A. 13-14b01 to 13-14b07, and acts amendatory thereto, for the purpose of purchasing a site within or without the corporate limits of such city and building and equipping a hospital thereon and for other purposes as specified in said sections, is hereby authorized to issue additional bonds of such city, for such purposes, and for the further purpose of building and constructing an addition to the hospital and furnishing and equipping the same: Provided, That before any such bonds shall be issued the question of issuing the same shall be submitted to a vote of the people in the manner set out in K.S.A. 13-14b01, or acts amendatory thereto: And provided further, That all bonds authorized by this section shall be issued, sold, delivered and retired as provided in K.S.A. 13-14b01, or acts amendatory thereto. Such bonds shall not be subject to, nor included in any restrictions or limitations upon the amount of bonded indebtedness of said city contained in any other law.

History: L. 1947, ch. 144, § 2; L. 1963, ch. 102, § 1; July 1.



13-14b09 Management of hospital by board of trustees; membership; appointment; terms; vacancies.

13-14b09. Management of hospital by board of trustees; membership; appointment; terms; vacancies. (a) In the event the governing body shall determine that the management and control of said hospital shall be vested in a board of trustees, said governing body shall appoint five (5) trustees. Said trustees shall be residents of the city but no more than one physician shall be appointed.

(b) At any time subsequent to the initial appointment of a five (5) member board of trustees, the governing body by resolution may increase the number of trustees to serve on the board to seven (7) or nine (9) members. In the event the governing body does not increase by resolution the number of members to serve on the board of trustees, said board of trustees shall consist of five (5) members.

(c) The members of the first board shall be appointed one for a term of one (1) year, one for a term of two (2) years, one for a term of three (3) years and two for a term of four (4) years, and upon the expiration of the terms of those originally appointed their successors shall be appointed for terms of four (4) years. In case of a vacancy a successor shall be appointed for the unexpired term.

(d) Whenever the number of members of an existing board of trustees is increased by resolution of the governing body, said governing body shall provide by resolution for the expiration of the terms of the members appointed to the new positions on the board of trustees to coincide with the expiration of the terms of the members serving on the board of trustees at the time of the creation of said new positions so that no more than a simple majority of the members of said board of trustees is appointed at the same time. Upon the expiration of the terms of those originally appointed pursuant to this subsection (d) their successors shall be appointed for terms of four (4) years.

History: L. 1949, ch. 149, § 2; L. 1971, ch. 59, § 1; L. 1978, ch. 63, § 2; July 1.



13-14b10 Same; oath of trustees; officers; bond of treasurer.

13-14b10. Same; oath of trustees; officers; bond of treasurer. Within ten (10) days after their appointment, the trustees shall qualify by taking the oath of civil officers, and shall organize by electing one of their number chairman, and electing such other officers as they shall deem necessary. Said board of trustees shall appoint a treasurer who shall give bond in such amount as the board shall determine, which bond shall be approved by the governing body of the city. All funds heretofore or hereafter collected for the maintenance and operation of the hospital shall be placed in the custody of said treasurer.

History: L. 1949, ch. 149, § 3; Feb. 19.



13-14b11 Same; rules and regulations; employee benefit plans; investments in certain mutual insurance companies; expenditures for recruitment or retention of professional staff; administrator contracts; board members serve without compensation; annual reports.

13-14b11. Same; rules and regulations; employee benefit plans; investments in certain mutual insurance companies; expenditures for recruitment or retention of professional staff; administrator contracts; board members serve without compensation; annual reports. The board of trustees shall have exclusive control of the management and operation of the hospital and shall make and adopt such rules and regulations for the government of the hospital as may be deemed expedient for the economical and proper conduct thereof. The board is authorized to enter into an employment contract to engage the services of an administrator or a chief executive officer to manage the affairs of the hospital and which establishes compensation for such services and the terms of engagement. The board of hospital trustees is authorized to establish and fund pension and deferred compensation plans for hospital employees and to procure contracts insuring hospital employees, their dependents, or any class or classes thereof under a policy or policies of life, disability income, health, accident, accidental death and dismemberment, and hospital, surgical and medical expense insurance. The employee's contribution, if any, to the plan and to the premium for such insurance may be deducted by the employer from the employee's salary when authorized in writing by the respective employee. The board is authorized to invest in any mutual insurance company organized by an association of health care providers to which the hospital belongs, enter into contracts with such company, pay any assessments pursuant to such contracts and arrange for the issuance of a letter of credit by any bank chartered by this state or which is a member bank of the federal reserve system. The board may also expend funds deemed necessary in the recruitment or retention of professional staff including, but not limited to, the purchase of professional liability insurance for such staff. No member of the board of trustees shall receive any compensation for services. On or before July 15 each year, the board shall file with the governing body of the city a written report of the management of the hospital, together with a statement of all receipts and expenditures during the year ending June 30.

History: L. 1949, ch. 149, § 4; L. 1971, ch. 49, § 2; L. 1972, ch. 44, § 2; L. 1988, ch. 147, § 10; L. 1991, ch. 66, § 2; L. 2008, ch. 31, § 2; July 1.



13-14b12 Creation of board of trustees; tax levy, use of proceeds; special improvement fund.

13-14b12. Creation of board of trustees; tax levy, use of proceeds; special improvement fund. Upon and after the creation of a board of trustees to manage and control a hospital, the governing body of the city shall levy annually, in addition to other taxes provided by law, a tax on all tangible taxable property within the limits of said city, for the purpose of equipping, operating, maintaining and improving such hospital and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

The board may transfer annually such amounts as it deems advisable to a special improvement fund to be used for the purpose of purchasing major items of equipment and making capital improvements to the hospital. The amount on hand in such fund shall at no time exceed two hundred fifty thousand dollars ($250,000) and such fund shall not be subject to the provisions of K.S.A. 79-2925 and 79-2937 or acts amendatory thereof or supplemental thereto except that in making the budget of the city the amounts credited to, and the amount on hand in such special fund and the amount expended therefrom shall be shown for the information of the taxpayers of the city.

History: L. 1949, ch. 149, § 5; L. 1951, ch. 160, § 1; L. 1957, ch. 118, § 1; L. 1970, ch. 77, § 7; L. 1975, ch. 494, § 19; L. 1979, ch. 52, § 63; July 1.



13-14b13 Hospital maintenance and operation; emergency warrants.

13-14b13. Hospital maintenance and operation; emergency warrants. During the year in which any such hospital is completed and for which no tax levy has been made under the provisions of K.S.A. 13-14b12, the governing body of the city is hereby authorized to issue emergency warrants in a total amount of not more than fifty thousand dollars ($50,000) for the purpose of raising funds to operate and maintain said hospital during such year. Such warrants shall draw interest at a rate of not more than the maximum rate of interest prescribed by K.S.A. 10-1009 and may be issued only for the purpose of paying the operating costs of the hospital during the year. The governing body of the city shall each year, at the time of fixing the rate of levy for such city, make provisions therein for raising sufficient money to pay not less than twenty percent (20%) of the total amount of warrants issued hereunder until all of said warrants have been paid.

History: L. 1949, ch. 149, § 6; L. 1970, ch. 64, § 35; March 21.



13-14b14 Investment of special improvement funds.

13-14b14. Investment of special improvement funds. The board of trustees of a hospital of any city of the first class is hereby authorized and empowered to invest any portion of any special improvement fund created under the provisions of K.S.A. 13-14b12, and any acts amendatory thereof or supplemental thereto, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein, or in direct obligations of the United States government, which mature or are redeemable without loss of principal within one year of date of purchase, the principal and interest whereof are guaranteed by the government of the United States. All interest received on any such investment shall upon receipt thereof be placed in the special improvement fund authorized by K.S.A. 13-14b12.

History: L. 1951, ch. 161, § 1; L. 1977, ch. 54, § 15; July 1.



13-14b15 Bonds for addition to hospital and improvements; election, when.

13-14b15. Bonds for addition to hospital and improvements; election, when. The governing body of any city of the first class which owns and operates a hospital is hereby authorized to issue general obligation bonds of such city in an amount not exceeding one million dollars ($1,000,000) for the purpose of paying the cost of constructing an addition to the hospital owned by such city and furnishing and equipping the same, and otherwise improving said hospital and the facilities thereof: Provided, That no such bonds shall be issued until the question of their issuance shall have been submitted to a vote of the electors of such city at a regular city election or a special election called for such purpose and a majority of the legal electors voting on the question shall have voted in favor of their issuance: Provided further, That if the governing body of any such city shall have submitted such a question to a vote of the electors of such city prior to the effective date of this act, with or without authority of law, and a majority of the legal electors voting on the question shall have voted in favor of the issuance of the bonds, said city may issue bonds for such purposes in an amount not exceeding the amount voted at such election without submitting the question at another election and said election and all proceedings in connection therewith are hereby validated and confirmed. Said bond election shall be called, held, conducted and canvassed and all bonds issued under the authority of this act shall be issued, registered, sold, delivered and retired as provided by the general bond law.

History: L. 1955, ch. 116, § 1; March 10.






Article 17 ELECTION AND REMOVAL OF OFFICERS

13-1702 Change in classification of city from second to first class, effective, when; election of city officials.

13-1702. Change in classification of city from second to first class, effective, when; election of city officials. Whenever any city of the second class having the commission form of government shall hereafter become a city of the first class, such change of classification of the city shall take effect with the April city election at the next odd-numbered year and officers provided for in K.S.A. 13-1708 shall be elected and the terms of elective officers of the commission city of the second class shall expire.

History: L. 1907, ch. 114, § 10; L. 1911, ch. 95, § 2; R.S. 1923, § 13-1702; L. 1968, ch. 274, § 22; April 30.



13-1708 Commissioners in cities of less than 20,000.

13-1708. Commissioners in cities of less than 20,000. All cities of the first class having a population of less than twenty thousand (20,000) inhabitants as shown by the last federal census, and having adopted or which shall hereafter adopt the commission form of city government, shall be governed by a mayor and two commissioners, one of which commissioners shall be known as the commissioner of finance and revenue, and the other of said commissioners shall be known as the commissioner of streets and public utilities; and said mayor and two commissioners shall constitute the board of commissioners of said city. The mayor shall be the presiding officer of such board of commissioners; and the mayor shall be, ex officio, the commissioner of the police, fire and health departments, and shall have under special charge and be responsible for the enforcement of all city ordinances and police regulations of said city, and shall have general supervision of the fire department, and shall have charge of public parks and all property of such city, and shall also have supervision over the health department of such city, and shall enforce all orders, rules and regulations necessary to the end that the streets, alleys and public grounds shall be kept in a sanitary condition and the health and safety of the inhabitants of the city secured and protected.

The commissioner of finance and revenue shall have under special charge the preparation of an annual budget and the collection of all revenues belonging to such city, from whatever source the same may be derived, and the management of the finances of such city. The commissioner of streets and public utilities shall have special charge of and over any waterworks, light, power, heating or gas plant, street railway, telephone or telegraph line, and any other public utility owned by such city, and shall have supervision of the streets, alleys and public highways and places of the city, and the construction and maintenance of boulevards, public parks or driveways, and the construction and maintenance of all public improvements whatsoever undertaken by such city, such as sidewalks, bridges and sewers, and shall have charge of the engineering department of said city, and shall supervise all public work, and it shall be the commissioner's duty also to demand faithful compliance from all persons, corporations or companies with any grant, franchise or privilege voted to such person, corporation or company by the board of commissioners.

Said board of commissioners so constituted shall have control and supervision over all the departments of such city, and to that end shall have power to make and enforce such orders, rules and regulations as they may deem fit and proper for and concerning the organization, management and operation of all the departments of such city, and whatever agencies may be created for the administration of its affairs. In case at any time the duties of any of said commissioners shall be found to be excessive, said board of commissioners, by a majority vote of all the members thereof, may relieve said commissioner by assigning to some other member of said board, for a time to be by them determined, a portion of the work assigned to said commissioner; and said board may from time to time assign such further duties to each of said commissioners as shall be for the best interests of such city. And said board of commissioners shall have and exercise all other and further rights, powers and duties as now or may hereafter be conferred by the laws of the state of Kansas upon the governing body of cities of the first class not in conflict with the provisions of this act: Provided, however, This act shall not apply to cities of the first class located in counties having a population of less than 45,000 and having a military post within its borders: And provided further, This act shall not apply to cities of the first class wherein is located a state teachers college.

History: L. 1915, ch. 215, § 1; L. 1917, ch. 103, § 1; L. 1921, ch. 103, § 1; R.S. 1923, § 13-1708; L. 1935, ch. 112, § 1; Feb. 18.






Article 19 GENERAL POWERS OF BOARD OF COMMISSIONERS

13-1903 Viaducts over or tunnels under streets; proceeding to require railroads to construct; costs; penalty for violation.

13-1903. Viaducts over or tunnels under streets; proceeding to require railroads to construct; costs; penalty for violation. The board of commissioners shall have power to require any railroad company or companies owning or operating any railroad or street-railway track or tracks upon or across any public street or streets of the city to erect, construct, reconstruct, complete and keep in repair any viaduct or viaducts over or tunnels under such street or streets and over or under any such track or tracks, including the approaches of such viaduct or viaducts, as may be deemed and declared by the board of commissioners necessary for the safety and protection of the public. Whenever any such viaduct shall be deemed and declared by ordinance necessary for the safety and protection of the public, the board of commissioners shall provide for appraising, assessing and determining the damage, if any, which may be caused to any property by reason of the construction of such viaduct and its approaches.

The proceedings for such purpose shall be the same as provided by law for the purpose of determining damages to property owners by reason of the change in grade of a street, and such damage shall be paid by said railway companies. The width, height and strength of any such viaduct, and the approaches thereto, the material therefor and the manner of construction thereof, shall be as required by the board of commissioners. When two or more railroad companies own or operate separate lines of track to be crossed by any such viaduct, or where any street-railway company intersects and crosses the track or tracks of any railroad company, the proportion thereof, and the approaches thereto, to be constructed by each, or the cost to be borne by each, shall be determined by the board of commissioners.

It shall be the duty of any railroad company or companies or street-railway company, upon being required, as herein provided, to erect, construct, reconstruct or repair any viaduct, to proceed within the time and in the manner required by the board of commissioners to erect, construct, reconstruct or repair the same; and it shall be a misdemeanor for any railroad company or companies or street-railway company to fail, neglect or refuse to perform such duty, and upon conviction any such company or companies shall be fined one hundred dollars, and each day any such company or companies shall fail, neglect or refuse to perform such duty shall be deemed and held to be a separate and distinct offense; and in addition to the penalty herein provided, any such company or companies shall be compelled by mandamus or other appropriate proceedings to erect, construct, reconstruct or repair any viaduct as may be required by ordinance as herein provided.

The board of commissioners shall also have power, whenever any railroad company or companies or street-railway company shall fail, neglect or refuse to erect, construct, reconstruct or repair any viaduct or viaducts, after having been required so to do as herein provided, to proceed with the erection, construction, reconstruction or repair of such viaduct or viaducts by contract, or in such other manner as may be provided by ordinance, and assess the costs thereof against the property of such railroad company or companies or street-railway company, and such cost shall be a valid and subsisting lien against such property, and shall also be a legal indebtedness of said company or companies in favor of such city, and may be enforced and collected by suit in the proper court.

History: L. 1907, ch. 114, § 73; May 27; R.S. 1923, § 13-1903.



13-1904 Control and regulation of railroads on streets.

13-1904. Control and regulation of railroads on streets. The board of commissioners shall have power by ordinance to require all street and other railway companies to keep the streets and alleys over which they run properly drained, and to light the same wherever deemed necessary, and to require all street and other railway companies to construct and keep in repair, to their full width, all viaducts, and all crossings over all ditches used by them, and to construct and maintain drains and culverts where crossed by any line of said railways on all streets and alleys over which they run, to direct and control the laying and construction of railway tracks, turnouts, and switches, and to regulate the grade of the same, and to require them to conform to the grade of the streets and alleys of said city as they may be hereafter or are now established; and the cost of such improvements shall be a lien upon the property and franchises of any such company, and may be assessed and taxed against the property in the same manner as other taxes are levied. Said board shall have power by ordinance to require any railroad company or street-railway company to pay the cost of grading, paving, repaving, draining and repairing of streets and alleys used or occupied by such railroad or railway company, and such cost shall be a lien upon the property and franchises of the company, and shall be assessed and taxed against the same like other taxes.

The portion of the street or alley so used or occupied by such railway companies shall be deemed to be the space between their tracks and eighteen inches on the outside of each of their rails, and all the space between two or more tracks, turnouts, and switches. Any railroad company or street-railway company occupying any street or alley already occupied by any other such company, in addition to paying for paving or repaving as provided for in the next preceding paragraph, shall pay one-half the cost of paving or repaving between the tracks of said two roads.

History: L. 1907, ch. 114, § 74; May 27; R.S. 1923, § 13-1904.






Article 24 WATERWORKS DEPARTMENT

13-2401 General powers and duties of commissioners.

13-2401. General powers and duties of commissioners. In each city owning a system of waterworks there shall be a department to be known as "waterworks department" of such city. The board of commissioners shall maintain, manage, conduct and control said waterworks, and make all such ordinances, rules and regulations as are necessary for the safe, economical and efficient management of the waterworks. Said board may also improve and extend the waterworks, furnish supplies of water to the inhabitants of such city and for fire protection, collect water rents, and appoint all necessary officers and agents for that purpose.

History: L. 1907, ch. 114, § 99; May 27; R.S. 1923, § 13-2401.



13-2402 Superintendent; duties; salary; bond; contract for management; term; ratification, when.

13-2402. Superintendent; duties; salary; bond; contract for management; term; ratification, when. Said board shall appoint a superintendent of waterworks, who shall have charge of the said waterworks and all property connected therewith, and shall manage and control the same under the direction of said board. The superintendent of waterworks shall inspect all parts of said waterworks and see that they are maintained in good condition for use, and that all employees of the water department attend to their respective duties. He or she shall keep in good repair the pumps, hydrants, and all other waterworks property. All officers, employees, servants and agents of said department when appointed by said board, shall be under the immediate control and management of said superintendent.

The superintendent shall perform all such other duties as may be prescribed by the said board of commissioners by ordinance or resolution. The superintendent of waterworks shall receive a salary which shall be fixed by ordinance. He or she shall give a good and sufficient surety-company bond to the city, in the sum of five thousand dollars ($5,000) to be approved by the board of commissioners, conditioned for the faithful performance of duties and for a true and faithful accounting of all moneys that may come into his or her hands by virtue of his or her position. The actual cost of said bond shall be paid out of the revenue of said department: Provided, however, That any such city may in lieu of, or in addition to, the appointment of a superintendent of waterworks, be a party to a contract with a corporation skilled and experienced in the management of waterworks properties under which contract such corporation shall have the management of such waterworks properties and the operation of the waterworks system of which such properties are a part, subject to the general supervision, discretion and control of such city in the exercise and discharge of its duties under the law: Provided further, That such contract shall be for a term of not more than five years and may contain such other conditions and provisions, not inconsistent with the foregoing proviso, as may be necessary or desirable: Provided further, That any management contract executed without authority of law prior to the effective date of this act by the board of commissioners of any city shall be of no force or effect unless ratified, confirmed and approved after the effective date of this act by a majority vote of the board of commissioners of said city.

History: L. 1907, ch. 114, § 100; L. 1913, ch. 85, § 6; L. 1921, ch. 111, §1; R.S. 1923, § 13-2402; L. 1939, ch. 114, § 1; L. 1945, ch. 99, § 26; L. 1957, ch. 125, § 1; May 1.



13-2403 Secretary-cashier; duties; reports; bond; salary.

13-2403. Secretary-cashier; duties; reports; bond; salary. Said board may appoint a secretary of waterworks, who shall also be a cashier and it shall be the secretary's duty to keep regular sets of books for waterworks accounts, showing in detail the business transactions of the department. The secretary of waterworks shall have general supervision and charge of the office employees of said department under the direction of the superintendent. At the beginning of each month it shall be the duty of the secretary of waterworks to strike a trial balance and make a complete report to the board of commissioners, showing the transactions of the preceding month and the financial condition of the waterworks department.

Such monthly reports shall also include a correct account of all collections, appropriations, expenditures, and approved claims entitled to payment. The secretary of waterworks shall give a good and sufficient surety-company bond to the city for the faithful performance of his or her duties in the sum of five thousand dollars, conditioned for the faithful performance of his or her duties and for a true and faithful accounting of all moneys that may come into the secretary's hand by reason of his or her position. The cost of said bond shall be paid out of the revenue of said department. The secretary of waterworks shall receive a salary which shall be fixed by ordinance.

History: L. 1907, ch. 114, § 101; L. 1921, ch. 111, § 2; R.S. 1923, §13-2403; L. 1939, ch. 114, § 2; L. 1945, ch. 99, § 27; July 1.



13-2404 Appointment of officers and employees; merit basis.

13-2404. Appointment of officers and employees; merit basis. In making all appointments and hiring all officers, agents and servants in the waterworks department, the board of commissioners shall have regard alone to relative capacity of applicants, their moral, physical and health qualifications, and, when appropriate, their qualifications for manual labor. All appointments shall be made on the basis of merit alone, and no appointment shall ever be made in such department on account of political services or affiliations.

History: L. 1907, ch. 114, § 102; May 27; R.S. 1923, § 13-2404.



13-2405 Fixing water rates; basis.

13-2405. Fixing water rates; basis. Said board of commissioners shall fix such rates for water furnished to consumers as will secure an income sufficient to pay all salaries and wages of all officers and employees in such department; to cover all miscellaneous expenses; to pay all interest charges upon all indebtedness of the city created for the purpose of purchasing, improving or extending the waterworks, and to provide a sinking fund of not less than two percent per annum upon such gross indebtedness for the purpose of paying off such indebtedness at maturity; to cover the cost of all repairs, renewals, betterments and extensions of the waterworks and all material used; to cover the depreciation of the plant by use and by improvement in the arts; to repair all losses of the waterworks caused by accident of every kind and to recoup the city for loss of taxes due to city ownership.

History: L. 1907, ch. 114, § 103; L. 1913, ch. 85, § 7; March 15; R.S. 1923, § 13-2405.



13-2406 Sinking fund to pay bonded debt; investment; records and report.

13-2406. Sinking fund to pay bonded debt; investment; records and report. It shall be the duty of the board of commissioners to create and maintain a sinking fund for the payment of the bonded indebtedness of such city arising from the purchase of the waterworks, by laying aside from the revenues of the department an amount equal to not less than 2% per annum upon the gross bonded debt. The board of commissioners shall use such sinking fund in the purchase and cancellation from time to time of bonds issued to pay the purchase price of the waterworks but shall not pay for any such bonds any greater sum than par, nor more than the actual market price thereof at the time of purchasing the same, if less than par. All bonds purchased by the board shall be canceled and retired by the board.

If the board of commissioners are unable to purchase any of the bonds on such terms, then it shall be the duty of the board to invest the moneys of the sinking fund in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in bonds of the state of Kansas, or general improvement bonds of cities of the first or second class, or bonds of any county in this state wherein a city of the first or second class is located or bonds of unified school districts in this state. Any municipal bonds purchased shall bear no less than 3% interest per annum except that any municipality may purchase its own bonds for sinking fund investments which bear less than the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. The board shall not buy the bonds of any city, wherein the outstanding bonded city indebtedness, exclusive of the bonded debt created for the purchase or extension of any waterworks system of any bonds for the payment of which special assessments are levied exceeds 15% of its assessed valuation as fixed by such city. In making such investment, the board shall not pay for any such bonds any greater sum than par, nor more than the actual market price thereof at the time of purchasing the same, if less than par, except by unanimous vote of the board.

It shall be the duty of the city attorney to examine the validity of all such bonds and report thereon in writing to the board of commissioners, and no bonds shall be purchased by the board until they have been approved and found valid by the city attorney. It shall be the duty of the secretary to keep a permanent record of the amounts turned into the sinking fund and a full description of all bonded indebtedness of the waterworks department canceled and retired, and a full description of all bonds bought for the sinking fund, the date of the bonds, rate of interest, when payable, number of any coupons attached, when bought, for whom purchased and the price or rate paid therefor.

Immediately upon the receipt of any such bonds purchased for the sinking fund, the city auditor or city clerk, shall cause each bond and any coupons appertaining thereto to be plainly stamped upon the back thereof, "Property of the waterworks sinking fund of the city of _______________." The auditor or city clerk shall also keep a record of each of the bonds and any coupon thereto attached, which record shall show amount, date, rate of interest of such bond, when and where payable, the date, amount and the number of each coupon and when payable. The bonds shall be kept by the city treasurer.

The board of commissioners shall not sell any of such bonds for less than their par value. The city auditor or city clerk shall also keep a duplicate record of the payment of all such bonds or coupons, and all moneys received from the payment of any such bonds and interest thereon shall be reinvested as a part of the sinking fund as hereinbefore provided. It shall be the duty of the secretary to report on January 1 of each year the amount of outstanding indebtedness of the waterworks department and an itemized statement of the moneys and bonds in the sinking fund and the bonded indebtedness paid off during the preceding year.

History: L. 1907, ch. 114, § 104; L. 1913, ch. 85, § 8; R.S. 1923, § 13-2406; L. 1935, ch. 116, § 1; L. 1970, ch. 64, § 101; L. 1977, ch. 54, § 16; L. 1983, ch. 49, § 66; May 12.



13-2407 Use of sinking fund to extend water system.

13-2407. Use of sinking fund to extend water system. Laws 1917, chapter 95, section 1, included by reference. [City over 80,000 having a sinking fund authorized to use $150,000 of said fund for extensions of water system.]

History: R.S. 1923, § 13-2407.



13-2408 Deposit and use of revenue; transfer of moneys, when.

13-2408. Deposit and use of revenue; transfer of moneys, when. All revenues derived from the sale and consumption of water and from the management and operation of waterworks, shall be deposited, daily, in the city treasury to the credit of the waterworks department, and be kept in a separate fund, to be known as the waterworks department fund; and such revenues shall be used exclusively for the operation, maintenance, renewal and extension of the waterworks and in paying off the bonded indebtedness created for the purchase price thereof, or interest charges on such indebtedness and for no other purpose, except, it shall be lawful for the board of commissioners in cities of the first class having a population of less than twenty-five thousand (25,000), and which has adopted the commission-manager form of government, to use any surplus that may accumulate in said fund for the purpose of purchasing equipment and appliances for the fire department of such city.  In cities of the first class having a population of more than one hundred twenty-five thousand (125,000) and less than one hundred sixty thousand (160,000) the governing body thereof may transfer funds from the water department to pay the pensions of former employees of the water department.

Any member of the board of commissioners who shall vote for, or aid, in the transfer or use of such revenues for any private purpose or for any other department of the city government, except as herein provided, shall forfeit his or her office and be liable on his or her official bond for such misappropriation.

History: L. 1907, ch. 114, § 105; L. 1915, ch. 132, § 1; R.S. 1923, §13-2408; L. 1933, ch. 40, § 1 (Special Session); L. 1935, ch. 117, § 1; L. 1937, ch. 141, § 1; L. 1949, ch. 155, § 1; L. 1951, ch. 165, § 1; L. 1957, ch. 88, § 15; L. 1976, ch. 91, § 1; July 1.



13-2409 Extension of mains; contracts; water rate surcharges or cash connection charges.

13-2409. Extension of mains; contracts; water rate surcharges or cash connection charges. The board of commissioners in cities of the first class before making any water main extension may require contracts, bonds or other evidence of future use insuring to such city a reasonable additional income therefrom. Such cities may make a water rate surcharge to water consumers, within or without such city, served by any water line extension hereafter made by such city or such cities may make a cash connection charge to property owners based on a linear foot cost of such water line extension to reimburse the city for the cost of such extension: Provided, Such surcharge, if made, shall be for a specified period of years, and shall be calculated to return to such city no more than the cost of such extension, plus reasonable interest charge thereon.

History: L. 1907, ch. 114, § 106; L. 1921, ch. 104, § 1; R.S. 1923, § 13-2409; L. 1957, ch. 126, § 1; L. 1961, ch. 96, § 1; Feb. 27.



13-2409a Improvements and facilities; resales; regulation of certain lines and facilities.

13-2409a. Improvements and facilities; resales; regulation of certain lines and facilities. Any city of the first class operating a waterworks department under the provisions of chapter 114 [*], Laws 1907, and amendments thereof, may construct facilities, improvements or extensions within or without said city and may sell or dispose of water within or without said city: Provided, Any such city may prohibit or limit the resale of water such city sells. All water lines or facilities now or hereafter located in or on public rights of way, roads, streets, lands or easements and which carry water of a city-owned water plant shall be exclusively subject to regulation by the governing body of such city.

History: L. 1957, ch. 126, § 2; April 4.

* See, Laws of 1907, Chapter 114, in Table of Sections in Constitutions Volume.



13-2410 Meters and lateral service pipes.

13-2410. Meters and lateral service pipes. The board of commissioners is hereby authorized to measure all water furnished consumers by meter, and all meters and lateral service pipes shall be put in at the expense of the consumer.

History: L. 1907, ch. 114, § 107; May 27; R.S. 1923, 13-2410.



13-2411 Meters and lateral pipes in cities less than 25,000, when; cost.

13-2411. Meters and lateral pipes in cities less than 25,000, when; cost. The board of commissioners in cities of the first class, having a population of less than 25,000 and which have heretofore adopted the commission form of government and which own and operate waterworks, is hereby authorized to measure all water furnished consumers by meter. Meters and lateral service pipes may be put in at the expense of the consumer or may be put in or repaired from the profits of the waterworks department at the expense of the city, at the option of the board of commissioners: Provided, Said lateral service pipes shall not be put in or repaired by the waterworks department except in the public streets or alleys to the curb cocks or curb boxes.

History: L. 1917, ch. 102, § 1; March 12; R.S. 1923, § 13-2411.



13-2412 Free use of water and discrimination unlawful.

13-2412. Free use of water and discrimination unlawful. No person, firm, corporation, or association, nor any city department, shall be allowed free use of water, nor shall there be discrimination among water users of like classes as to rates, and rebates in rates shall never be allowed to any person, firm or corporation or city department except as an inducement to prompt payment of water rates.

History: L. 1907, ch. 114; § 108; May 27; R.S. 1923, § 13-2412.



13-2414 Leavenworth waterworks board.

13-2414. Leavenworth waterworks board. This act shall apply to the city of Leavenworth, Kansas.

History: L. 1937, ch. 143, § 1; L. 1982, ch. 86, § 1; April 8.



13-2414a Same; ratification of board's actions.

13-2414a. Same; ratification of board's actions. (a) Any ordinance adopted by the city of Leavenworth prior to the effective date of this act which relates to the Leavenworth waterworks department established pursuant to K.S.A. 13-2414 et seq., and amendments thereto, is hereby ratified and deemed valid.

(b) The election of the members of the Leavenworth waterworks board which was held on April 2, 1981, and the qualification of such members pursuant thereto are hereby ratified and deemed valid.

(c) Any agreement entered into by the Leavenworth waterworks board, all rules and regulations adopted by such board and any other action taken by the board prior to the effective date of this act are hereby ratified and deemed valid.

History: L. 1982, ch. 86, § 2; April 8.



13-2415 Same; election; petition.

13-2415. Same; election; petition. Cities coming under the provisions of this act are hereby authorized to elect a waterworks board having the powers and duties hereinafter set forth upon the following terms and conditions: The question of electing such waterworks board shall be submitted to a vote of the electorate of such city upon the filing with the city clerk of a petition signed by at least fifteen percent of the qualified electors of such city as shown by the total number of votes cast for all candidates for mayor at the last preceding election. Upon the filing of such petition, it shall be the duty of the mayor within ten days thereafter to issue a proclamation calling a special election for the submission of such question. Such election shall be held within thirty days of the date of the proclamation: Provided, That if a general city election is to be held in not less than thirty nor more than ninety days thereafter, such question shall be submitted at such general election.

History: L. 1937, ch. 143, § 2; March 16.



13-2416 Same; members; election; term; vacancies; bonds.

13-2416. Same; members; election; term; vacancies; bonds. If the election of a waterworks board has been approved by a majority of the voters at such election, the mayor of such city shall thereupon issue a proclamation for an election of the members of such waterworks board. The said waterworks board shall consist of five members to be nominated and elected by the city at large. The provisions of article 17 of chapter 13 of the General Statutes of 1935, pertaining to the election and removal of officers, shall govern except as to the time of the first primary and election. The three candidates securing the highest number of votes at the election shall hold office for the term of four years and the two candidates receiving the next highest number of votes shall hold office for a term of two years, thereafter the term of each member of the waterworks board shall be for a term of four years.

The members of the waterworks board shall take office within fifteen days after their election and that part of the year until May first shall count as a full year of office. In case of a vacancy in the office of any member of the waterworks board, the remaining members of the waterworks board shall appoint a successor to hold office until the next city election is held at which time a successor shall be elected to fill the unexpired term of such member in the same manner as original elections are made. The members of the waterworks board shall serve without pay or compensation of any kind or character. Each member of said board shall give a good and sufficient surety company bond in a sum to be fixed by the governing body of such city, conditioned for the faithful performance of his or her duties. The cost of said bond shall be paid out of the revenue of the waterworks department.

History: L. 1937, ch. 143, § 3; L. 1938, ch. 34, § 1; L. 1941, ch. 134, § 1; June 30.



13-2417 Same; meetings; rules; records; quorum; qualifications.

13-2417. Same; meetings; rules; records; quorum; qualifications. The board shall hold meetings regularly at least twice each month and shall designate the time and place thereof. The board shall adopt its own rules of procedure and keep a record of its proceedings. All meetings, records and accounts of the board shall be public. Three (3) members shall constitute a quorum for the transaction of business. Members of the waterworks board shall be persons of business experience and shall not be less than thirty (30) years of age, citizens of the United States, and for five (5) years immediately preceding their election, residents of such city.

History: L. 1937, ch. 143, § 4; L. 1975, ch. 52, § 6; July 1.



13-2418 Same; powers and duties; employees; eminent domain; rules and regulations.

13-2418. Same; powers and duties; employees; eminent domain; rules and regulations. The waterworks board shall have the exclusive control of the water plant and shall be charged with the duty of producing and supplying the city and its inhabitants with water for domestic and industrial purposes and for public use in the city; and may sell and dispose of any surplus outside of the city for such purposes said board may control lines and give service outside the boundaries of the city.

Said board shall have authority to enter into agreements to sell water to any township which has a water distributing system and may deposit moneys received under any such agreement to the credit of the joint account of the township and the water board. It shall have power to hire and discharge all employees, agents and officers of the water department and fix their compensation, and purchase all machinery, tools and other appliances and all materials and supplies necessary for the purposes of said department, and may in the name of the city take and hold by purchase, gift, devise, bequest or otherwise such franchises and real or personal property either within or without the city as may be needful or convenient for the carrying out of the intended purposes for which it is established.

It shall be the duty of the governing body of the city when requested by the waterworks board to enact such ordinances as may be deemed necessary for the protection of the water plant, and to institute condemnation proceedings whenever in the judgment of the waterworks board private property should be taken in the name of the city for water plant purposes.

The waterworks board may establish all reasonable rules and regulations to protect the rights and property vested in the city and under control of the board; may issue vouchers or warrants in payment of all claims and accounts incurred by said board, which vouchers or warrants when approved by the board shall be authority to the city treasurer to pay and charge the same against the proper funds, and shall also have such other powers as may be necessary for the proper discharge of its duties.

History: L. 1937, ch. 143, § 5; L. 1941, ch. 134, § 2; June 30.



13-2419 Same; manager of production and distribution; appointment; salary; qualifications; duties; bond.

13-2419. Same; manager of production and distribution; appointment; salary; qualifications; duties; bond. The waterworks board may appoint a manager of production and distribution of the waterworks plant and fix his or her salary, and the manager's term of office shall be during the pleasure of said board. The manager of production and distribution shall be an engineer who has had experience in the supervision and operation of water plants. He or she shall manage and control the water plant and distribution system under the direction of said board. The manager of production and distribution shall inspect all parts of said plant and see that it is maintained in good condition for use and that all employees attend to their respective duties. He or she shall keep in good repair all machinery and other property, and shall advise said board as to the needs of said plant. All officers, employees, servants and agents of the water plant, when appointed by the board, shall be under the immediate control and management of said manager.

The manager of production and distribution shall perform all such other duties as may be prescribed by the said waterworks board. He or she shall receive as a salary the sum fixed by the waterworks board, and shall give a good and sufficient surety company bond to the city in a sum to be fixed and approved by the waterworks board, conditioned for the faithful performance of his or her duties. The actual cost of said bond shall be paid pro rata out of the revenue of said department.

History: L. 1937, ch. 143, § 6; March 16.



13-2420 Same; manager of collections and accounts; appointment; qualifications; duties; reports; salary; bond; assistants; bonds.

13-2420. Same; manager of collections and accounts; appointment; qualifications; duties; reports; salary; bond; assistants; bonds. The waterworks board may appoint a manager of collections and accounts, who shall be an experienced accountant, and it shall be the manager's duty to keep a regular set of books for the water plant, showing in detail the business transactions of said plant. The manager's term of office shall be during the pleasure of said board, and he or she shall have general supervision and charge of all office employees of said department under the direction of the waterworks board. It shall be the manager's duty immediately following the close of each month to make a complete report to the waterworks board, and to the governing body of said city, showing the transactions of the preceding month and the financial condition of the water department. Such report shall also include a correct account of all collections, appropriations, expenditures and approved claims entitled to payment.

The salary of the manager of collections and accounts shall be fixed by the waterworks board, and he or she shall give a good and sufficient surety company bond in a sum to be fixed by the waterworks board, conditioned for the faithful performance of duties and for a true and faithful accounting of all moneys that may come into the manager's hands by reason of his or her position. Cost of said bond shall be paid out of revenue of said department. The waterworks board may appoint such assistants to the manager of collections and accounts as they deem necessary, and when the duties of said assistants require them to receive and receipt for moneys said board shall require said assistants to give a good and sufficient surety company bond, the sum of which in each case shall be fixed by said board, conditioned for the faithful performance of said assistants' duties and for a true and faithful accounting of all moneys that may come into said assistants' hands by reason of their position. The cost of said bonds shall be paid out of the revenue of said department.

History: L. 1937, ch. 143, § 7; March 16.



13-2421 Same; appointments to be on basis of merits; tenure of office.

13-2421. Same; appointments to be on basis of merits; tenure of office. The waterworks board shall make all appointments and hire all officers, agents, servants and employees in the waterworks plant and fix their compensation and determine their qualification, and shall have regard alone to relative capacity of applicants, their moral, physical and health qualifications, and when appropriate, their qualifications for manual labor. All appointments shall be made on the basis of their merits alone, and no appointment shall ever be made on account of political services or affiliations. Such officers, agents, servants and employees shall hold their offices during the pleasure of the waterworks board.

History: L. 1937, ch. 143, § 8; March 16.



13-2422 Same; rates for water; how determined; sinking fund.

13-2422. Same; rates for water; how determined; sinking fund. The waterworks board shall fix such rates for water furnished to consumers as will secure an income sufficient to pay all salaries and wages of all officers and employees in such department; to cover the cost of all materials and supplies used in the operation of the plant; to cover the cost of all repairs; to cover all miscellaneous expenses; to pay all interest charges upon all indebtedness of the city created for the purpose of purchasing, improving or extending the waterworks, and to provide a sinking fund sufficient for the purpose of paying off such indebtedness at maturity, and to cover the cost of all repairs and renewals of the plant and all material used, together with a reasonable allowance for emergency and unforeseen expenses: Provided, That the waterworks board may fix special rates for water furnished to the governing body of the city for public purposes, or to organized institutions of charity.

History: L. 1937, ch. 143, § 9; March 16.



13-2423 Same; sinking fund to pay bonds; investment; records and reports.

13-2423. Same; sinking fund to pay bonds; investment; records and reports. It shall be the duty of the waterworks board to use the sinking funds herein provided for in the purchase and cancellation from time to time of bonds issued to pay the purchase price of such waterworks plant but the board shall not pay for any such bonds any greater sum than par, nor more than the actual market price thereof at the time of purchasing the same if less than par. All bonds purchased by the board shall be canceled and retired by the board. If the board is unable to purchase any such bonds, then it shall invest the moneys of the sinking funds in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in bonds of the state of Kansas, or general improvement bonds of cities of the first and second class, or bonds of any county in this state wherein a city of the first or second class is located, or bonds of unified school districts of this state. Any municipal bonds purchased by the board shall bear not less than 1% per annum. The board shall not buy the bonds of any city, wherein the outstanding bonded city indebtedness, exclusive of the bonded debt created for the purchase or extension of waterworks plant, exceeds 15% of its assessed valuation for the preceding year. In making such investment the waterworks board shall not, except by unanimous vote, pay for any such bonds any greater sum than par, nor more than the actual market price thereof at the time of purchasing the same if less than par. No such bonds shall be purchased until they have been approved in writing and found valid by a competent attorney.

It shall be the duty of the manager of collections and accounts of the waterworks board to keep a permanent record of the accounts turned into the sinking fund, and a full description of all bonded indebtedness canceled and retired, and a full description of all bonds bought for the sinking fund, the date of the bonds, rate of interest, when payable, number of any coupons attached, when bought, from whom purchased, and the price or rate paid therefor. The manager of collections and accounts shall cause to be stamped upon the back of each of the bonds the words, "Property of the waterworks plant sinking fund of the city of __________." The bonds shall be kept by the city treasurer, and the board shall not sell any such bonds for less than their par value. The city auditor or city clerk shall also keep a duplicate record of the payment of all such bonds or coupons, and all money received from the payment of all such bonds and interest thereon shall be reinvested as a part of the sinking fund as hereinbefore provided. It shall be the duty of the manager of collections and accounts of the waterworks board to report on January 1 of each year the amount of outstanding indebtedness of the waterworks plant, and to furnish an itemized statement of the moneys and the bonded indebtedness paid off during the preceding year.

History: L. 1937, ch. 143, § 10; L. 1941, ch. 134, § 3; L. 1977, ch. 54, § 17; L. 1983, ch. 49, § 67; May 12.



13-2424 Same; treasurer of board; duties; bond.

13-2424. Same; treasurer of board; duties; bond. The treasurer of the city in which said waterworks plant is located shall be ex officio treasurer of the waterworks board. All funds and property in the treasurer's hands belonging to the water department shall be subject to the control of the waterworks board, and it shall be the duty of said treasurer to receive and receipt for daily the money collected by the employed [employees] of the said board, and to pay out the same when ordered by the waterworks board upon warrants signed by the chairman or vice-chairman of the board and countersigned by the manager of collections and accounts, certifying that such warrant is issued by authority of the board. Said ex officio treasurer shall give a surety bond to said waterworks board in such amount as said board may deem necessary, said bond to be approved by said board and the premium thereon paid by said board.

History: L. 1937, ch. 143, § 11; March 16.



13-2425 Same; bonds; election.

13-2425. Same; bonds; election. In case said waterworks board shall deem it necessary and expedient to vote bonds for the construction, extension or improvement of the water plant for the purpose of producing and supplying such city and its inhabitants with water it shall be the duty of the mayor of such city, within thirty days after receiving written request from said waterworks board, to issue a proclamation for holding an election to vote bonds to the amount requested by said waterworks board. If a majority of the votes cast at such election shall be in favor of the issuance of such bonds the governing body of such city shall issue and sell such bonds in such amounts and at such time or times as requested by the waterworks board, the proceeds thereof to be delivered to the treasurer of the waterworks board.

The election provided for in this section shall be held in accordance with the general election laws of the state of Kansas, and the cost thereof, if held on dates other than the regular city elections, shall be paid by the waterworks board of such city: Provided, That if bonds have been authorized by an election but not issued at the time this act takes effect, such bonds may be issued without a further election, at the request of the waterworks board.

History: L. 1937, ch. 143, § 12; March 16.



13-2426 Same; limitation; lien upon plant.

13-2426. Same; limitation; lien upon plant. The amount of the bonds which may be issued under the provision of this act for the purchase or extension of the water plant shall not be in excess of ten percent of the assessed valuation of such city, and bonds to such percentage may be issued regardless of any other statute of limitation, and the bonds issued under this act shall not be counted under any statute of limitations for the issuance of bonds for other purposes, and all bonds issued under the provisions of this act shall be a direct lien upon said waterworks plant, payment of which shall be guaranteed by the city at large.

History: L. 1937, ch. 143, § 13; March 16.



13-2427 Same; powers and duties under other acts.

13-2427. Same; powers and duties under other acts. All other powers and duties under acts and parts of acts relating to waterworks plants in such cities of the first class insofar as applicable shall be exercised by the waterworks board.

History: L. 1937, ch. 143, § 14; March 16.



13-2428 Same; powers and duties transferred; waterworks board retains upon adoption of city manager plan.

13-2428. Same; powers and duties transferred; waterworks board retains upon adoption of city manager plan. In any city which adopts the provisions of this act, the powers, duties, authority and jurisdiction of the commissioner of water and light and of the city commission are hereby transferred to and conferred upon the waterworks board. In the event any city which has adopted the provisions of this act shall adopt the city manager plan of government, the waterworks board shall retain control of the management and operation of the waterworks plant and the city manager shall have no jurisdiction or control over said utility.

History: L. 1937, ch. 143, § 15; L. 1947, ch. 148, § 1; April 8.



13-2429 Use of certain lands acquired by waterworks board for parking facilities; return of property, when.

13-2429. Use of certain lands acquired by waterworks board for parking facilities; return of property, when. Whenever the governing body of any city in which a waterworks board has been established in conformance with K.S.A. 13-2414 to 13-2428, both sections inclusive, shall determine that certain real property purchased by the waterworks board in the name of the city, as authorized by law, is not being used for the purposes acquired, the said city governing body may, by resolution, provide for the use of such property for city or public parking facilities, or both. Before any resolution shall be adopted for such use, the governing body shall hold a hearing thereon, notice of the time and place of which shall be given by publication in the official city paper at least seven (7) days prior to the hearing. If after such hearing, the city governing body shall make a determination that the waterworks board (1) is not using the property for the purposes acquired, or has declared the same to be surplus property of the board, and (2) that there is immediate need for the use of such property for parking facilities, then the governing body may adopt a resolution providing for the use of such property by the city, and may thereafter use the property for parking facilities.

The waterworks board of the city may at any time after the adoption of such a resolution by the city, petition the governing body of the city for the return of the possession of the property used for parking facilities by the city and the city governing body is authorized, after a hearing, to order, by resolution, the return of the possession of such property to the waterworks board. If the city shall at any time cease to use such property for parking facilities, the governing body of the city shall immediately notify the board of such nonuse and the waterworks board shall thereupon resume possession of the property. This section shall be construed as supplemental to and a part of K.S.A. 13-2414 to 13-2428, inclusive.

History: L. 1965, ch. 114, § 1; March 20.






Article 29 COMMISSION FORM OF GOVERNMENT; MISCELLANEOUS PROVISIONS

13-2904 Sections not repealed; exercise of powers and duties therein conferred.

13-2904. Sections not repealed; exercise of powers and duties therein conferred. Nothing in this act shall be construed as repealing the following sections of chapter 122 of the Session Laws of 1903, to wit: Sections 21[13-401], 22, 23, 24 [see 13-404], 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44 [13-424], 45, 46, 47, 48, 49, 50, 51 [see 13-431], 52, 53, 54, 55 [13-435], 56 (as amended by Laws 1905, chapter 109, section 1 [13-436]), 57, 58, 59 (as amended by Laws 1911, chapter 89, section 1; as further amended by Laws of 1913, chapter 106, section 1 [12-1633]), 60, 61, 62, 63, 64 [13-443], 91, 92, 93 [13-530], 94 [13-531], 95 [13-532], 96 [13-533], 97 [13-534], 98 [13-601], 99 [13-602], 100 [13-603], 101 [13-604], 102 [13-605], 103 (as amended by Laws 1905, chapter 110, section 1 [13-606]), 104 [13-607], 105 [13-608], 106 [13-609], 107 [13-610], 108 [13-611], 108a [13-612], 108b[13-613], 109 [13-614], 110 [13-615], 111 [13-616], 112 (as amended by Laws 1905, chapter 110, section 2 [13-617]), 113 [13-618], 114 [13-619], 115[13-620], 116 [13-621], 117 [13-622], 118 (as amended by Laws 1905, chapter 110, section 3 [13-623]), 119 [13-624], 120 (as amended by Laws 1905, chapter 110, section 4[13-625]), 121 [see 13-626], 122 [13-627], 123 [13-628], 124 [13-901], 125[13-902], 126 [see ch. 10, art. 1], 127, 128 [13-904], 129 [13-905], 130 [13-906], 131 [13-907], 132, 133 [13-909], 134, 136 [see 13-912], 137, 138, 139, 140, 141, 142, 143, 144 (as amended by Laws 1903, Special Session, chapter 35 [see 13-1009]), 145 [see 13-1011], 146 [see 12-606], 147 [see 12-603], 148 [see 12-609], 149 [see 13-1013], 150 [13-1014], 151 [see 13-1015], 152 [13-1016], 153 [see 13-1017], 154 [see 13-1018], 155 [see 10-114], 156 [13-1019], 157 [13-1020], 158, 159 [see 13-1022], 160 [see ch. 26, art. 2], 161[13-1023], 161a [see ch. 26, art. 2], 162 [see ch. 26, art. 2], 163, 164 (as amended by Laws 1905, chapter 106), 166 (as amended by Laws 1905, chapter 111 [see 12-2001, 12-2002]), 167 [12-2001, 12-2002], 168 [see 12-811], 170a [see 12-811], 172 [13-1402], 173 (as amended by Laws 1905, chapter 113), 174 [13-1404], 175 [see ch. 10, art. 1], 176 [see ch. 10, art. 1], 177, 178 [see 13-1406], 179 [13-1407], 180, 184, 185[13-1413], 186 [13-1414], 187, 188, 189 [13-1417], 190, 192[13-1420], 194 and 195; and each of said sections, and all other acts or parts of acts now in force, or which may hereafter be enacted, relating to cities of the first class, not in conflict with this act, shall continue in full force and effect until amended or repealed, and all the powers and duties therein conferred upon the mayor or the mayor and council shall be exercised by the mayor or the board of commissioners, respectively, insofar as such powers or duties do not conflict with the provisions of this act.

History: R.S. 1923, § 13-2904; Dec. 27.






Article 31 PUBLIC TRANSPORTATION

13-3101 Transit systems in cities over 225,000; findings; resolution; election, notice; operation; transit system defined.

13-3101. Transit systems in cities over 225,000; findings; resolution; election, notice; operation; transit system defined. Any city having a population of over two hundred twenty-five thousand (225,000) may invoke the authority contained in this act on a finding by its governing body that all of the following states of fact exist:

(a) Transportation of persons within the metropolitan area of such city is necessary and convenient to the well-being of such city and its inhabitants.

(b) Privately owned public transportation facilities in operation in such city are inadequate.

(c) It is impossible for existing franchised operators of transportation facilities or some of them to render the necessary service with adequate resulting return on their investment of capital.

(d) Assignment of the existing franchise by the holder to another or release thereof and granting of a new franchise by any such city will not afford adequate service.

Such findings, if made, shall be by resolution adopted by the governing body of such city on an affirmative recorded vote of at least two-thirds (2/3) of the elected members of such governing body. Such resolution shall outline the proposed public operation of a transit system and shall call for a special election by the electors of the city and shall fix the date thereof. Such resolution shall be published in full in the official city newspaper. Notice of said election shall be given and the election shall be conducted all in the manner provided by law for regular city elections. The proposition submitted at such election shall be substantially as follows: "Shall the public operation of a transit system be authorized as outlined in the resolution of the governing body of the city of _____________ dated ________?" If a majority of the votes cast are not in favor of the proposition such city is not authorized to proceed further under this act. If a majority of the votes cast are in favor of the proposition the governing body may proceed by ordinance to acquire and operate a transit system as provided in this act.

For the purposes of this act, "transit system" is defined as motor buses or electric buses and trucks and maintenance, repair and servicing equipment and supplies for the transportation of persons and property, and shall also include land and buildings used or useful for such purposes.

History: L. 1965, ch. 123, § 1; May 15.



13-3102 Same; exercise of authority by city.

13-3102. Same; exercise of authority by city. Such city so authorized to invoke the authority provided for in this act may engage in the business of transportation of passengers and property within the city and its surrounding territory by whatever means it may decide, and may acquire motor buses and other equipment, reasonably required for carrying on such a business. Such city may acquire land and construct, equip and furnish buildings thereon for the operation, maintenance, modification, repair and storage of any buses, trucks or other equipment of such transit systems.

History: L. 1965, ch. 123, § 2; May 15.



13-3103 Same; employees.

13-3103. Same; employees. The city manager of such city may provide for the selection of employees reasonably necessary in connection with the acquisition, construction, maintenance and operation of such transit system, define their duties, regulate their compensation, and provide for their removal.

History: L. 1965, ch. 123, § 3; May 15.



13-3104 Same; powers to conduct system.

13-3104. Same; powers to conduct system. The governing body of such city may make, ordain and establish all such ordinances, resolutions, rules and regulations as it may deem necessary and proper for the conduct of the transit systems and for fixing and collecting all fares, rates and charges for services rendered.

History: L. 1965, ch. 123, § 4; May 15.



13-3105 Same; extension of system outside city.

13-3105. Same; extension of system outside city. Any such city engaging in the business of transportation may extend its transit system to points outside such city where necessary and incidental to furnishing efficient transportation service to points within such city, subject to the limitation contained in K.S.A. 13-3110.

History: L. 1965, ch. 123, § 5; May 15.



13-3106 Same; leasing provisions.

13-3106. Same; leasing provisions. The governing body of any such city may lease any transit system in whole or part to any person who will contract to operate it according to rules, time tables and other requirements established by the governing body, and such lease may be made for a term of not to exceed ten (10) years.

History: L. 1965, ch. 123, § 6; May 15.



13-3107 Same; eminent domain.

13-3107. Same; eminent domain. The power of eminent domain is granted to such cities for the purpose of acquiring land, equipment, supplies, buses, contracts and other assets from persons, firms or corporations holding franchises from any such cities for the conduct of transit systems and the transportation of persons or property or from any other person, firm or corporation.

History: L. 1965, ch. 123, § 7; May 15.



13-3108 Same; costs; tax levy, use of proceeds.

13-3108. Same; costs; tax levy, use of proceeds. Any such city may expend moneys to pay part of the costs of operation of public transit systems if revenues of such system prove to be insufficient to cover all costs and for such purposes such cities may levy a tax each year upon all the taxable tangible property within such city for such purposes and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1965, ch. 123, § 8; L. 1970, ch. 77, § 9; L. 1975, ch. 494, § 21; L. 1979, ch. 52, § 67; July 1.



13-3109 Same; agreements with federal government.

13-3109. Same; agreements with federal government. Any such city is hereby authorized to enter into agreements with the United States or any of its officers or agencies, or the state or any of its officers or agencies, or any combination of agencies, departments, or officers of both the United States and the state of Kansas for planning, developing, modernizing, studying, improving, financing, operating or otherwise affecting public transit, to accept any loans, grants or payments from such agencies, and to make any commitments or assume any obligations required by such agencies as a condition of receiving the benefits thereof.

History: L. 1965, ch. 123, § 9; May 15.



13-3110 Same; extension of service outside county; approval of corporation commission.

13-3110. Same; extension of service outside county; approval of corporation commission. Transportation service may not be extended to points outside the county in which such city is located unless prior approval is obtained from the Kansas state corporation commission in the manner now provided for common carriers of persons.

History: L. 1965, ch. 123, § 10; May 15.



13-3111 Same; issuance of revenue bonds; refunding bonds.

13-3111. Same; issuance of revenue bonds; refunding bonds. The governing body of any such city may adopt an ordinance without an election providing for the issuance of revenue bonds, the proceeds of which such city may use to acquire land, buses, equipment, supplies, materials, spare parts, contracts and other property reasonably required for a public transit system or for refunding bonds previously issued for such purposes. All refunding bonds issued under this section shall be issued in the manner prescribed by and subject to the provisions of K.S.A. 10-116a.

History: L. 1965, ch. 123, § 11; L. 1977, ch. 58, § 11; May 18.



13-3112 Same; payment of bonds; pledges.

13-3112. Same; payment of bonds; pledges. Any such bonds shall be payable solely and only from a pledge of the net income derived by the municipality from the transit system financed with the proceeds of such bonds and other transit facilities not so financed, but any such city may also pledge to levy an ad valorem tax of not to exceed two (2) mills and to employ such tax for so long as any such bonds remain outstanding and unpaid. Any such city may also provide that contributions, grants, or other financial assistance from the state or federal governments or any other source shall be employed in the operation of the transit system so long as any such bonds remain outstanding.

History: L. 1965, ch. 123, § 12; L. 1975, ch. 111, § 1; L. 1975, ch. 112, § 1; July 1.



13-3113 Same; issuance of bonds.

13-3113. Same; issuance of bonds. Any such revenue bonds shall be issued as provided in K.S.A. 10-1201 et seq., except to the extent that such statutes are in conflict with this act.

History: L. 1965, ch. 123, § 13; May 15.



13-3114 Same; tax exemptions for bonds.

13-3114. Same; tax exemptions for bonds. Bonds issued under this act and all interest thereon shall be exempt from all taxes imposed by this state or any of its political subdivisions.

History: L. 1965, ch. 123, § 14; L. 2010, ch. 44, § 12; July 1.



13-3115 Same; certain laws inapplicable to operation of system.

13-3115. Same; certain laws inapplicable to operation of system. The provisions of K.S.A. 10-1001 to 10-1122, inclusive, and K.S.A. 79-2925 shall not apply to the operation of any such transit system by any such city.

History: L. 1965, ch. 123, § 15; May 15.



13-3116 Same; invalidity of part.

13-3116. Same; invalidity of part. If any part or application of this act is held invalid, the remainder of this act or its application to other situations or persons shall not be affected.

History: L. 1965, ch. 123, § 16; May 15.









Chapter 14 CITIES OF THE SECOND CLASS

Article 1 GENERAL PROVISIONS

14-101 Change in classification of city from city of third class to city of second class; governor's proclamation; when change effective; division of city into wards; registration of voters.

14-101. Change in classification of city from city of third class to city of second class; governor's proclamation; when change effective; division of city into wards; registration of voters. (a) All cities now organized and acting as cities of the second class, by virtue of the authority of former acts, and all cities hereafter attaining a population of more than 2,000 and less than 15,000, shall be governed by the provisions of this act. Except as provided by this section, whenever the population of a city exceeds 2,000, the governing body of such city shall certify such fact to the governor. The governor shall declare, by public proclamation, such city subject to the provisions of this act. If the governing body of any city which has attained a population of more than 2,000 and less than 5,000 shall determine by resolution duly adopted that it would be more advantageous for such city to continue to operate as a city of the third class, such governing body shall not be required to so certify the population of such city to the governor and the laws relating to the cities of the third class shall continue to be applicable to such city. The governing body of such city, at the time of making the certification required by this section shall transmit to the governor an accurate description by metes and bounds of all the lands included within the limits of such city, and the additions thereto, if any.

(b) The change in classification of any city under the provisions of this section shall take effect on the date the proclamation of the governor is issued unless a later date is specified therein, in which case the change and classification shall take place on such later date. The governing body of any such city, holding office at the time of the proclamation, shall continue to be the governing body of such city and the members of such board shall hold their respective offices until the next city election in an odd-numbered year.

(c) Whenever the governor issues a proclamation as required by this section, it shall be the duty of the mayor of the city affected thereby to call a meeting of the city council. At such meeting, the governing body shall divide the city into wards.

Thereupon, except as is otherwise provided by law, the county election officer shall provide for registration of voters within 10 days.

(d) The governor or the governor's designee shall send a notice of the issuance of a proclamation by the governor pursuant to this section to the county clerk of the county in which such city is located. Such notice also shall include a statement that land within the corporate limits of such city is no longer located within the territory of any township. If such city is located in more than one county, such notice shall be sent to the county clerk of each county in which such city is located.

History: L. 1872, ch. 100, § 1; L. 1889, ch. 99, § 1; R.S. 1923, § 14-101; L. 1953, ch. 107, § 1; L. 1968, ch. 274, § 30; L. 2000, ch. 156, § 9; July 1.



14-103 Division of city into wards; elections and terms of council members.

14-103. Division of city into wards; elections and terms of council members. The city council shall divide the city into wards, which shall be as equal in population as practicable, establish the boundaries thereof, and number the same, and when the population of any city exceeds 4,000 the number of wards shall not be less than four, and the number of wards in any city not exceeding eight thousand (8,000) in population shall not be more than four, except that any city now legally organized with more than four wards duly represented in the council shall not be affected by the provisions of this act. The territory of each ward shall be contiguous and compact.

The city council of any city of the second class having a population of less than 3,000 and having three or more wards may, by ordinance, change and redefine the boundaries of the wards of such city in order to reduce the number of its wards to not less than two, but no such ordinance shall become effective less than 90 days prior to the next regular city election.

Two council members shall be elected from each ward at the city election in odd-numbered years. Council members shall have terms of two years and until successors are elected and qualified.

History: L. 1872, ch. 100, § 6; L. 1897, ch. 84, § 1; R.S. 1923,§ 14-103; L. 1951, ch. 178, § 1; L. 1955, ch. 119, § 1; L. 1968, ch. 274, § 31; L. 1982, ch. 83, § 5; July 1.



14-109 Council; qualifications of members.

14-109. Council; qualifications of members. The council of each city governed by this act shall consist of not less than four (4) nor more than twelve (12) citizens of said city, who, together with the mayor, shall be qualified electors therein under the constitution of the state of Kansas.

History: L. 1872, ch. 100, § 12; L. 1885, ch. 99, § 1; R.S. 1923, § 14-109; L. 1970, ch. 80, § 1; July 1.



14-111 Meetings of council; quorum.

14-111. Meetings of council; quorum. Regular meetings of the council shall be held at such times, not less than once in each month, as shall be prescribed by ordinance. Special meetings may be called by the mayor or acting mayor, on the written request of any three members of the council, specifying the object and purpose of such meeting, which request shall be read at the meeting, and entered at length on the journal. In all cases, it shall require a majority of the councilmen elect to constitute a quorum to do business; but a smaller number may adjourn from day to day, and may compel the attendance of absent members, in such manner and under such penalties as the council by ordinance may have previously prescribed.

History: L. 1872, ch. 100, § 20; March 13; R.S. 1923, § 14-111.






Article 2 CITY OFFICERS

14-201 Elective and appointive officers; terms; compensation.

14-201. Elective and appointive officers; terms; compensation. Except as provided in K.S.A. 12-1028a, and amendments thereto, there shall be elected on the first Tuesday in April of each odd-numbered year a mayor, council members and city treasurer. Subject to the provisions of K.S.A. 2015 Supp. 12-16,128, and amendments thereto, the mayor shall appoint, by and with the consent of the council, a municipal judge of the municipal court, a city marshal-chief of police, city clerk, city attorney, and may appoint police officers and any other officers deemed necessary. Any officers appointed and confirmed shall hold an initial term of office of not to exceed one year and until their successors are appointed and qualified. Any officers who are reappointed shall hold their offices for a term of one year and until their successors are appointed and qualified. The council shall by ordinance specify the duties and compensation of the office holders, and by ordinance may abolish any office created by the council whenever deemed expedient.

The mayor, council members and city treasurer shall hold their offices for a term of two years.

History: R.S. 1923, § 14-201; L. 1951, ch. 137, § 3; L. 1951, ch. 395, § 43; L. 1959, ch. 83, § 1; L. 1967, ch. 90, § 5; L. 1968, ch. 274, § 32; L. 1982, ch. 83, § 2; L. 1988, ch. 84, § 1; L. 2008, ch. 163, § 10; July 1.



14-204 Council members, election, residence, vacancies in offices of mayor or council member, how filled; president of council.

14-204. Council members, election, residence, vacancies in offices of mayor or council member, how filled; president of council. Each ward of each city governed by this act shall have two council members, who shall be chosen by the qualified electors of their respective wards. No person shall be eligible for the office of council member who is not at the time of election an actual resident of the ward from which elected. If any council member moves from the ward from which elected, the office shall be deemed vacant. Whenever a vacancy occurs, the governing body shall appoint an elector of the ward where the vacancy occurs to be council member for the balance of the unexpired term.

The council shall elect from its membership a president of the council. The president of the council shall preside in the absence of the mayor. If a vacancy occurs in the office of the mayor by death, resignation, removal from the city, removal from office, refusal to qualify, or otherwise, the president of the council shall become mayor until the next regular city election and the vacancy created in the office of the council member becoming mayor shall be filled by the governing body of the city. Thereupon the council shall elect from its membership a new president of the council.

History: L. 1872, ch. 100, § 15; R.S. 1923, § 14-204; L. 1968, ch. 274, § 33; L. 1982, ch. 83, § 3; July 1.



14-205 Qualifications of officers; appointment of nonresidents; removal of officer, effect; oaths and bonds.

14-205. Qualifications of officers; appointment of nonresidents; removal of officer, effect; oaths and bonds. All officers elected or appointed shall be qualified electors of said city, except that the city may appoint nonresidents as city attorney, municipal judge and as law enforcement officers when deemed necessary, including the appointment of nonresidents who also serve as city attorney, municipal judge or law enforcement officers of another municipality or public agency: Provided, That nothing herein shall authorize the appointment of nonresidents of this state. The city attorney shall be a qualified elector of the county in which said city is located or of an adjoining county. The removal from such city of any officer required to be a qualified elector shall occasion a vacancy in such office. The clerk shall enter every appointment to office, and the date thereof, on the journal of proceedings. The council may require all city officers, elected or appointed, to take and subscribe an oath and give bonds and security for the faithful performances of their duties.

History: L. 1872, ch. 100, § 16; R.S. 1923, § 14-205; L. 1967, ch. 90, § 6; L. 1968, ch. 274, § 34; April 30.



14-207 Precincts; change by governing body, when.

14-207. Precincts; change by governing body, when. In any city of the second class, whenever the number of registered voters in any ward exceeds one thousand (1,000) the governing body of such city may divide said ward into precincts, and whenever the number of registered voters in any precinct exceeds five hundred (500) said governing body may rearrange the boundary of the precincts in said ward or create an additional precinct therein so that, so far as practicable, the number of registered voters in each precinct shall be approximately equal.

Precincts may be created and rearranged by ordinance only. No change may be made within thirty (30) days prior to the date fixed for the holding of an election of any kind in such ward.

History: L. 1905, ch. 223, § 1; R.S. 1923, § 14-207; L. 1933, ch. 136, § 1; L. 1968, ch. 274, § 35; April 30.






Article 3 POWERS AND DUTIES OF MAYOR

14-301 Powers of mayor.

14-301. Powers of mayor. The mayor shall preside at all meetings of the city council, and shall have a casting vote when the council is equally divided and none other, and shall have the superintending control of all the officers and affairs of the city, and shall take care that the ordinances of the city and this act are complied with.

History: L. 1872, ch. 100, § 21; March 13; R.S. 1923, § 14-301.



14-302 Signing commissions, appointments, and approval of bonds.

14-302. Signing commissions, appointments, and approval of bonds. The mayor shall sign the commissions and appointments of all the officers elected or appointed in the city, and endorse the approval of all official bonds by the governing body.

History: L. 1872, ch. 100, § 22; March 13; R.S. 1923, § 14-302.



14-305 Messages and recommendations to council.

14-305. Messages and recommendations to council. The mayor shall from time to time communicate to the city council such information and recommend such measures as in the mayor's opinion may tend to the improvement of the finances, the police, health, security, ornament, comfort and general prosperity of the city.

History: L. 1872, ch. 100, § 25; March 13; R.S. 1923, § 14-305.



14-306 Reports by officers.

14-306. Reports by officers. The mayor shall have power, when he or she deems it necessary, to require any officer of the city to exhibit his or her accounts or other papers, and to make report to the council in writing touching any subject or matter he or she may require pertaining to his or her office.

History: L. 1872, ch. 100, § 26; March 13; R.S. 1923, § 14-306.



14-307 Enforcement of laws and ordinances; jurisdiction.

14-307. Enforcement of laws and ordinances; jurisdiction. The mayor shall be active and vigilant in enforcing all laws and ordinances for the government of the city, and the mayor shall cause all subordinate officers to be dealt with promptly for any neglect or violation of duty, and the mayor shall have such jurisdiction as may be vested in the mayor by ordinance over all places within five miles of the corporate limits of the city for the enforcement of any health, quarantine, cemetery or waterworks ordinance and regulation thereof.

History: L. 1872, ch. 100, § 27; March 13; R.S. 1923, § 14-307.



14-308 Vacancy in office of mayor or council member, how filled; president of council.

14-308. Vacancy in office of mayor or council member, how filled; president of council. When any vacancy shall happen in the office of mayor by death, resignation, removal from the city, removal from office, refusal to qualify, or otherwise, the president of the council for the time being shall exercise the office of mayor, with all the rights, privileges and jurisdiction of the mayor, other than the appointment of officers pursuant to K.S.A. 14-201, and amendments thereto, until such vacancy be filled or such disability be removed, or, in case of temporary absence, until the mayor shall return. During the time the president of the council shall exercise the office of the mayor, the president shall receive the same compensation that the mayor would be entitled to; and in case of vacancy, other than a temporary absence or disability, the person exercising the office of mayor shall become mayor. Thereupon the council shall elect from its membership a new president of the council. Whenever a vacancy shall occur in the office of council member, the governing body shall appoint an elector of the ward where the vacancy occurs to be council member for the balance of the unexpired term.

History: L. 1872, ch. 100, § 28; R.S. 1923, § 14-308; L. 1968, ch. 274, § 36; L. 1988, ch. 84, § 2; April 21.



14-309 Call for aid to enforce laws.

14-309. Call for aid to enforce laws. The mayor is hereby authorized to call on every male inhabitant of the city over eighteen years of age and under the age of fifty years, to aid in enforcing the laws.

History: L. 1872, ch. 100, § 29; March 13; R.S. 1923, § 14-309.



14-310 Remission of fines; reprieves and pardons.

14-310. Remission of fines; reprieves and pardons. The mayor shall have power to remit fines and forfeitures, and to grant reprieves and pardons for offenses arising under the ordinances of the city, by and with the consent of the council; but no such fine or forfeiture shall be remitted or pardon granted, except at a legal session of the council, nor unless the reasons therefor, together with the order of remission or pardon, be entered on the journal by the clerk.

History: L. 1872, ch. 100, § 30; March 13; R.S. 1923, § 14-310.






Article 4 GENERAL POWERS OF GOVERNING BODY

14-409 Reassessment and relevy of taxes.

14-409. Reassessment and relevy of taxes. In case the corporate authorities of any city have attempted to levy any assessments or taxes for improvements, or for the payment of any bonds or other evidence of debt, which assessments, taxes or bonds are or may have been informal, illegal or void, for the want of sufficient authority or other cause, the council of such city, at or before the time fixed for levying general taxes, may relevy and reassess any such assessments or taxes in the manner provided in this act.

History: L. 1872, ch. 100, § 41; L. 1885, ch. 101, § 1; March 17; R.S. 1923,§ 14-409.



14-423 Improving and vacating streets and alleys; reversion of land; recording of ordinance.

14-423. Improving and vacating streets and alleys; reversion of land; recording of ordinance. The governing body of any city of the second class shall have power to open, widen, extend or otherwise improve any street, avenue, alley, or lane, and also to vacate or discontinue the same and also to vacate or cancel any lot, block, townsite, part of townsite, addition or part of addition whenever deemed necessary or expedient. Before the governing body shall open, widen or extend any street, avenue, alley, or lane, it shall proceed to condemn or acquire by purchase or gift the necessary lands as provided by law. Whenever any street, avenue, alley, or lane shall be vacated, the same shall revert to the owners of real estate thereto adjacent on each side in proportion to the frontage of such real estate, except in cases where such street, avenue, alley or lane shall have been taken and appropriated to public use in different proportions, in which case it shall revert to adjacent lots of real estate in proportion as it was taken from them, and whenever any lot, block, townsite, part of townsite, addition or part of addition shall be vacated, all of the streets, avenues, alleys, and lanes therein shall revert as above provided.

Immediately after an ordinance opening, widening, extending, or vacating any street, avenue, alley or lane or vacating any lot, block, townsite, part of townsite, addition or part of addition becomes effective, the clerk of the city shall file a copy thereof which has been certified by the clerk as a true and correct copy in the office of the county clerk and in the office of the register of deeds. The county clerk shall enter the same in the transfer records of the county clerk's office. The register of deeds shall record the same in the deed records of the county and no fee shall be charged by the county clerk or register of deeds for such entering or recording. No reversion provided for herein shall be so applied as to divest any person of possession who is in actual or constructive possession of such property. The ordinance so vacating, discontinuing, or canceling shall provide that the same shall become effective 30 days after the publication thereof unless one or more interested parties file a written protest before the expiration of such time.

In the event such a protest is filed in the office of the city clerk of the city within such time the governing body shall set the same for hearing 10 days after the end of the 30 day period above mentioned. The hearing may be continued from time to time, and at the conclusion thereof the governing body shall adopt a resolution confirming the vacation ordinance and the same shall then be filed with the county clerk and register of deeds as provided above, or in the event such resolution is not adopted, the vacation ordinance shall be void and of no effect.

History: R.S. 1923, § 14-423; L. 1939, ch. 129, § 1; L. 1951, ch. 142, § 2; L. 1961, ch. 102, § 1; L. 1984, ch. 65, § 6; July 1.



14-423a Same; vacation order to be reasonable; determination.

14-423a. Same; vacation order to be reasonable; determination. Any vacation ordinance authorized by this act shall be reasonable, and any taxpayer or any other person having an interest in property affected, may have such reasonableness determined by bringing an action, in the district court of the county in which such city is situated, against the governing body of said city.

History: L. 1961, ch. 102, § 2; June 30.



14-434 Levees; depot grounds; railway crossings; running of trains; regulation of speed.

14-434. Levees; depot grounds; railway crossings; running of trains; regulation of speed. The council shall have power to regulate levees, depots, depot grounds, and places of storing freight and goods, and to provide for the passage of railways through the streets and public grounds of the city; also to regulate the crossings of railway tracks and to provide precautions and adopt ordinances regulating the same; to regulate the running of railway engines and cars, except speed, and to adopt ordinances relating thereto; and to make any other and further provisions, rules and restrictions to prevent accidents at crossings, and on the tracks of railways, and to prevent fires from engines.

On and after the effective date of this act, that part or parts of any rule, regulation or ordinance adopted pursuant to this section regulating the speed of railway engines and cars shall not be of any force or effect, and that part or parts shall be null and void.

History: L. 1872, ch. 100, § 64; R.S. 1923, § 14-434; L. 1988, ch. 76, § 3; L. 1998, ch. 164, § 4; July 1.



14-440 Contracts; estimates.

14-440. Contracts; estimates. Before the city council shall make any contract for building bridges or sidewalks or for any work on streets, or for any other work or improvement, an estimate of the cost thereof shall be made by the city engineer and submitted to the council; and no contract shall be entered into for any work or improvement for a price exceeding such estimate.

History: L. 1872, ch. 100, § 68; March 13; R.S. 1923, § 14-440.






Article 5 PUBLIC IMPROVEMENTS

14-516 Main or intercepting sewers; districts.

14-516. Main or intercepting sewers; districts. Whenever it shall be the judgment of the governing body of any city of the second class that in addition to the sewer districts to be carved out of the territory embraced within the corporate limits thereof, as now provided by law, that it is necessary to build and construct a large intercepting sewer or sewers sufficient in size into which the lateral sewers may empty themselves, for the purpose of draining and caring for the sewage of said city, and that the charge therefor would be too great upon any portion of such territory, the governing body of said city may by ordinance declare that a main intercepting sewer or sewers is necessary as a condition precedent to the division of any such city into sewer districts, under the law as it now is, and that all of said territory of such municipality shall for the purposes of such main sewer or sewers be declared one sewer district, and the same constructed at the expense of the entire territory embraced therein, and fixing the point where said main sewer or sewers is to be commenced and outlining the same to a point where such sewer or sewers intercept some other watercourse or escape.

If any city of the second class has already carved out and designated any portion or portions of its territory into a sewer district or districts, and the property in such district or districts has already been taxed for building any large sewer used as a main intercepting sewer, into which lateral sewers are emptied, and the territory of the city at large has not been taxed for building such main sewer or sewers in said districts, and in the judgment of the governing body of any such city such main intercepting sewer or sewers should be extended so that it may be used as a main intercepting sewer into which the lateral sewers of the other portions of the city and the other districts of the city to be carved out and designated may be emptied, and that the expense of the said main sewer or sewers, including that portion already built, should be borne by the whole territory of the city, the governing body may by ordinance, as above provided, declare that a main intercepting sewer or sewers are necessary as a condition precedent to the further division of such city into sewer districts, and that for the purpose of extending and constructing such main sewer or sewers and paying for that portion already constructed, declare all the territory of the city to be one sewer district, and tax all property in the city for such purpose.

In case of any such extension or use of a main sewer as last above mentioned, the city shall pay to the parties then owning the property in the district or districts which constructed such sewer the amounts paid by such property in the construction of the same. If bonds are issued, as hereinafter provided, the city may issue, in addition to the sum necessary to make the extensions, such amount as may be necessary to make the payments for the old sewer, as hereinabove provided.

History: L. 1905, ch. 117, § 1; L. 1909, ch. 83, § 1; March 27; R.S. 1923, § 14-516.



14-517 Same; contracts for main and lateral sewers.

14-517. Same; contracts for main and lateral sewers. Whenever the governing body of a city of the second class shall by ordinance declare and establish a sewer district composed of the territory as in K.S.A. 14-516 provided necessary, they shall at the same time as far as may be divide the territory adjacent to said main intercepting sewer into sewer districts, and after constructing the said main sewer as hereinafter provided, or in connection with the construction thereof, if they deem it advisable, proceed to have surveyed, mapped, located and platted said main sewer and lateral sewers, and advertise and let the contract for the building of said main sewer and lateral sewers as well, if in their judgment they so elect.

History: L. 1905, ch. 117, § 2; March 21; R.S. 1923, § 14-517.



14-518 Same; laws applicable; cost of plans for main sewer.

14-518. Same; laws applicable; cost of plans for main sewer. The other provisions of law relating to the construction of sewers shall govern any city of the second class in the construction of the lateral sewers herein referred to, in the manner as by law provided, but the said main sewer herein provided for shall be builded and constructed at the expense of the entire municipality, upon plans and specifications and advertising for the lowest bidder, as provided by law for the making of other internal improvements.

History: R.S. 1923, § 14-518; Dec. 27.



14-519 Same; bonds for main sewer.

14-519. Same; bonds for main sewer. For the purpose of paying for such main sewer herein provided for, the municipal authorities of cities of the second class may issue bonds and sell and dispose of the same in any sum not exceeding forty thousand dollars, in addition to the authority now vested in them by law for the creation of indebtedness of such city; that is to say, they may issue said bonds without regard to the other indebtedness of said city, for the purpose of building said main intercepting sewer. The bonds thus to be issued shall be issued as provided by law.

History: R.S. 1923, § 14-519; Dec. 27.



14-520 Same; power of governing body.

14-520. Same; power of governing body. For the purpose of making the improvements aforesaid, as in this act provided, the governing body of said cities of the second class shall be the sole judges of the expediency of making said improvements provided for herein and the issuance of said bonds in payment therefor, the protest of any person or persons whomsoever to the contrary notwithstanding.

History: L. 1905, ch. 117, § 5; March 21; R.S. 1923, § 14-520.



14-521 Same; depth and size of main sewer.

14-521. Same; depth and size of main sewer. The said sewer so to be constructed shall be sunk in the ground deep enough and be large enough to carry off the sewage for the territory drained by it and the other sewerage systems that may be constructed to a connection therewith as well.

History: L. 1905, ch. 117, § 6; March 21; R.S. 1923, § 14-521.



14-523 Same; how paid; plans and specifications.

14-523. Same; how paid; plans and specifications. The building and construction of the storm water sewers or drains shall be at the expense of the entire municipality and shall be upon plans and specifications of the city engineer or engineer employed by the city and may be built by the city or let to the lowest responsible bidder as the governing body may deem best.

History: L. 1911, ch. 103, § 2; L. 1917, ch. 106, § 2; Feb. 23; R.S. 1923, § 14-523.



14-524 Same; bonds; not within debt limitation; protest petition on bonds in excess of $50,000.

14-524. Same; bonds; not within debt limitation; protest petition on bonds in excess of $50,000. For the purpose of paying for each storm water sewer or drain ordered constructed by it under this act the governing body of any city, except cities located within a county having a population of more than one hundred eighty thousand (180,000) and less than two hundred thousand (200,000), may issue general obligation bonds in an amount not to exceed three hundred thousand dollars ($300,000), and such bonds shall not be subject to, nor included in any restrictions or limitations upon the amount of bonded or other indebtedness of said city contained in any other law. The bonds thus to be issued shall be a lien upon all of the taxable tangible property in said city, and shall be issued as provided by law. No bonds shall be issued under the provisions of this section in excess of fifty thousand dollars ($50,000) if, within thirty (30) days of the passage of a resolution authorizing the issuance of such bonds, a petition in opposition to such issuance, signed by not less than two percent (2%) of the qualified electors in such city, is filed with the governing body of such city. If the petition is filed within the prescribed time, no such bonds may be issued unless a majority of the qualified electors approve such issuance at the next primary or general election.

History: R.S. 1923, § 14-524; L. 1975, ch. 116, § 1; July 1.



14-531 Special lighting system in cities of second and third class.

14-531. Special lighting system in cities of second and third class. The governing body of any city of the second or third class is hereby authorized to especially illuminate certain districts thereof and to construct, install, equip and maintain a system of artificial lights for that purpose in addition to the system of street lights usually maintained in such cities, and to provide for the construction and maintenance of the same in the manner hereafter provided.

History: L. 1915, ch. 141, § 1; R.S. 1923, § 14-531; L. 1925, ch. 102, § 1; May 28.



14-532 Same; petition; notice and hearing.

14-532. Same; petition; notice and hearing. Whenever a petition is filed in the office of the city clerk of any such city, setting forth that a certain street or portion of a street, not less than one block, naming and describing it, should be specially illuminated, and that an additional system of lights is necessary for that purpose, and stating that such illumination thereof will be conducive to the public convenience and welfare, and signed by the resident owners of not less than one-half of the feet owned by residents, and fronting or abutting upon the street or portion of street described in the petition, and praying the mayor and council or board of commissioners of such city to specially illuminate such street or portion of street, and to construct, install, equip and maintain an additional system of street lights for that purpose, it shall be the duty of the governing body to forthwith fix a time and place for the hearing of such petition, and to cause the city clerk to give notice thereof in the official city paper at least five days before the date fixed for the hearing, which shall be within twenty days from the date of the filing of such petition. The lots or pieces of land owned by persons not residents of such city shall not be taken into account in determining the sufficiency of any such petition.

History: L. 1915, ch. 141, § 2; May 22; R.S. 1923, § 14-532.



14-533 Same; hearing; installation.

14-533. Same; hearing; installation. At the time and place set for the hearing of the petition, as provided in the next preceding section, it shall be the duty of the governing body to first ascertain and determine whether notice has been given of the time and place fixed for the hearing, as required by this act; and if it shall be determined that such notice has been given, to make a declaration and finding of that fact, and cause the same to be entered upon the records by the city clerk; and thereupon to hear all persons in favor of or opposed to granting the prayer of said petition, and all other evidence that it may desire to hear for the purpose of ascertaining whether such petition is signed by the proper number of persons, possessing the qualification prescribed in this act, and whether the statements of such petition are true; and if, upon such hearing, it shall be found that such petition is in conformity to the requirement of this act, and that the allegations thereof are true, and that it is advisable to so illuminate said street or portion of a street, and that the cost thereof will not be too burdensome upon the persons to be directly benefited, then such governing body shall make a finding and decision to that effect, and shall, by resolution, declare the construction, installation, equipment and maintenance of such additional system of lights as may be required for that purpose necessary to be done; and such governing body shall then have power to cause such additional system of lighting to be constructed, installed, equipped, and maintained, and to contract therefor.

The lights shall be of such kind and at such intervals as shall be fixed by the governing body: Provided, That the petitioners may specify the kind and number of lights to be installed and operated, subject to the approval of the governing body.

History: L. 1915, ch. 141, § 3; May 22; R.S. 1923, § 14-533.



14-534 Same; expense and operation; assessments; contracts.

14-534. Same; expense and operation; assessments; contracts. The cost and expense of constructing, installing, and equipping such additional system of lights shall be assessed against the lots or pieces of land abutting on the portion of street described in the petition, according to the front foot thereof, and such special assessment shall be levied by the city and certified by the city clerk to the county clerk, to be placed on the tax rolls for collection, subject to the same penalties and collected in like manner as other taxes. The said system of lights may be constructed, installed, and equipped before, during, or after the collection of the special assessment, as may be deemed proper by the governing body.

When said lights are so installed, the city shall operate them, and the cost and expense of maintaining and operating such additional system of lights, and of so illuminating such street, shall be paid by the city out of the revenue derived from a tax levied for such purpose, as hereinafter provided. The governing body of such city may contract with private individuals or corporations for such lighting system, or any part thereof, or the city may, itself, do the work, or any part thereof: Provided, That no contract or renewal thereof shall be awarded to any private individual or corporation for a period greater than ten years.

History: L. 1915, ch. 141, § 4; May 22; R.S. 1923, § 14-534.



14-535 Same; costs; tax levy, use of proceeds; special lighting fund.

14-535. Same; costs; tax levy, use of proceeds; special lighting fund. The governing body of any such city is hereby authorized to levy an annual tax on all taxable tangible property in such city to be used for the purpose of paying the cost and expenses of maintaining and operating such additional system of lights as hereinbefore provided and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. The revenue derived from such tax except for an amount to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, shall be kept in a separate fund by the city treasurer, and shall be known as the "special lighting fund."

History: L. 1915, ch. 141, § 5; R.S. 1923, § 14-535; L. 1970, ch. 69, § 16; L. 1975, ch. 494, § 22; L. 1979, ch. 52, § 68; July 1.



14-536 Same; limitation of actions.

14-536. Same; limitation of actions. No suit or action of any kind shall be maintained in any court to set aside or in any way contest or enjoin the levy or collection of any tax or special assessment levied under the provisions of this act, after the expiration of thirty days from the time the amount due on such lot or piece of ground liable for such assessment is ascertained.

History: L. 1915, ch. 141, § 6; May 22; R.S. 1923, § 14-536.



14-537 City parks commission; membership; increase in, when; powers and duties.

14-537. City parks commission; membership; increase in, when; powers and duties. Every city of the second class establishing city parks under the provisions of K.S.A. 12-1301 to 12-1306, inclusive, and acts amendatory thereof or supplemental thereto, is hereby authorized to perform all the duties and exercise all the powers therein granted and imposed through a city parks board, composed of five (5) members who shall serve without compensation, one of whom shall be the mayor or a councilman or a commissioner, appointed by the mayor and shall be ex officio chairman of such board; and the other members shall be resident taxpayers of the city: Provided, That the governing body of any city of the second class owning and maintaining a golf course may increase the membership of the city park board from five (5) to nine (9) members.

No member of said parks commission shall be related by blood or marriage to the mayor, to any city commissioner, to any member of the council, or to any officer of the city government. The first term of the members of the city parks commission first appointed shall expire at the expiration of the term of the mayor who appoints the commission, and the term of office thereafter shall be for two (2) years unless sooner removed by the mayor. The city parks commission shall make an annual report of all its proceedings and the condition of the parks of the city to the governing body in the month of January of each year.

History: L. 1921, ch. 133, § 1; R.S. 1923, § 14-537; L. 1959, ch. 106, § 1; June 30.



14-538 Same; maintenance of parks; tax levy, use of proceeds.

14-538. Same; maintenance of parks; tax levy, use of proceeds. For the purpose of maintaining such parks and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, the governing body of any city named in K.S.A. 14-537 is hereby authorized to levy a tax on all taxable tangible property in the city.

History: L. 1921, ch. 133, § 2; R.S. 1923, § 14-538; L. 1970, ch. 81, § 2; L. 1975, ch. 494, § 23; L. 1979, ch. 52, § 69; July 1.



14-539 Same; laws applicable.

14-539. Same; laws applicable. All the provisions of Laws of 1909, chapter 69, sections 1 [12-1301], 2 [12-1302] and 3 [12-1303], as amended by Laws of 1915, chapter 125, section 1 [12-1301], Laws of 1913, chapter 81, section 1, and Laws of 1915, chapter 124, section 1 [12-1306], insofar as they can be made applicable to this act, are hereby adopted and made a part hereof.

History: L. 1921, ch. 133, § 3; May 25; R.S. 1923, § 14-539.



14-556 Improvement of state or federal highways; eminent domain; bonds.

14-556. Improvement of state or federal highways; eminent domain; bonds. The governing body of any city of the second class is hereby authorized and empowered to improve state or federal highways located in such city, and in order to do so may condemn or purchase land at such times and in such amount as may be necessary for the improvement or widening of the state or federal highways located in any such city. The cost of such improvement and of the land condemned or purchased shall be paid out of any funds, which such city may have on hand, or such city may issue general improvement bonds in the manner provided by law to procure such funds.

History: L. 1941, ch. 168, § 1; April 1.



14-557 Same; bond election.

14-557. Same; bond election. The necessity for the condemnation or purchase of land and the improvement or widening of any state or federal highway, including the character of improvements, located in any city referred to in K.S.A. 14-556, shall be determined by the governing body of any such city. No bonds shall be issued pursuant to the provisions hereof until the issuance thereof has been authorized by a majority vote of the qualified electors voting at a general city election or a special election called for that purpose, and a majority of such electors of such city shall have declared by their vote in favor of issuing such bonds.

History: L. 1941, ch. 168, § 2; April 1.



14-560 Repairing or resurfacing certain streets; bonds; election.

14-560. Repairing or resurfacing certain streets; bonds; election. Whenever the governing body of any city of the second class shall deem it necessary to resurface or repair any paved street or any portion thereof, which paved street was occupied by a street railway and along which said street railway has abandoned its rails; and the surface of said paved street by reason of the abandonment by said railway company is in a condition which requires repairing or resurfacing in order to preserve the same and to provide a reasonably smooth surface, the same may be ordered by resolution and shall be done at the expense of the city and the payment of the cost of such resurfacing or repairing may be made by the issuance of general obligation bonds of the city.

Such bonds shall be made payable at such time as the governing body shall provide by ordinance; but none of such bonds shall be issued for a period of more than ten (10) years nor bear interest at a rate exceeding the maximum rate of interest prescribed by K.S.A. 10-1009: Provided, That no bonds be issued under the provisions of this act unless and until the question of the issuance of the same has been submitted to a vote of the electors of such city at a regular city election or at a special election called for that purpose and a majority of those voting on the question shall have declared by their votes to be in favor of the issuance of the bonds. Said election may be called by the governing body of the city at any time when they deem such action advisable. All bonds issued under this section shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law except as herein otherwise expressly provided.

History: L. 1947, ch. 165, § 1; L. 1970, ch. 64, §41; March 21.



14-566 Charges for sewage disposal system; definition.

14-566. Charges for sewage disposal system; definition. Sewage disposal system, for the purposes of this act, shall include the system of sewers and the sewage disposal plant or plants of a city of the second class.

History: L. 1953, ch. 117, § 1; June 30.



14-567 Same; ordinance; collection.

14-567. Same; ordinance; collection. The governing body of any city of the second class may by ordinance fix such charges for the use of the sewage disposal system of said city as may be just, reasonable and necessary and provide for the manner of the making and collection of the same.

History: L. 1953, ch. 117, § 2; June 30.



14-568 Same; revenue, uses; sinking fund.

14-568. Same; revenue, uses; sinking fund. The revenue derived from the charges for the use of the sewage disposal system shall be placed in the city treasury and kept in a separate fund, and shall not be paid out nor distributed except for the purpose of operating, maintaining and renewing the sewage disposal system and the payment of the salaries of employees engaged in operating said sewage disposal system, and at any time there may be a surplus in such fund, it shall be semi-annually placed in a sinking fund for the purpose of retiring the bonded indebtedness upon said sewage disposal system not primarily payable by special assessments against the property in a sewer district: Provided, In the event that said surplus fund shall be used to retire such outstanding bonds, the same shall be in addition to the money derived by taxation for such retirement of such bonds as is now provided by law: Provided further, That when any surplus fund is not needed for any of the above mentioned purposes, said surplus may be merged into the city general operating fund.

History: L. 1953, ch. 117, § 3; June 30.



14-570 Bonds to carry out master plan for public improvements, when.

14-570. Bonds to carry out master plan for public improvements, when. Whenever the city engineer of any city of the second class has filed with the governing body of such city as master plan for the physical development of said city, which plan shall be limited to public improvements within said city, and may provide for assumption of all outstanding indebtedness of benefit districts heretofore created for public improvements, and, also, for refunding payments made on assessments when the outstanding indebtedness of a benefit district is assumed by said city; and which plan will require a number of years to execute, and such master plan is approved by the governing body of said city, such city is hereby authorized to issue general obligation bonds in an amount sufficient to carry out such a master plan.

History: L. 1953, ch. 115, § 1; June 30.



14-571 Same; election.

14-571. Same; election. No bonds shall be issued under the provisions of this act, unless and until the same are approved by a vote of the qualified electors of such city.

History: L. 1953, ch. 115, § 2; June 30.



14-572 Same; bond limitations inapplicable.

14-572. Same; bond limitations inapplicable. Any bonds issued under the provisions of this act shall not be subject to limitation of bonded indebtedness of such city.

History: L. 1953, ch. 115, § 3; June 30.






Article 6 HOSPITALS

14-601c Participation in cost of establishing hospital; bond election.

14-601c. Participation in cost of establishing hospital; bond election. Whenever, in any city of the second class which does not have adequate hospital facilities for the residents of such, a nonprofit corporation, a charitable or religious organization proposes to construct and equip a suitable hospital in said city at a cost of not less than $200,000 in accordance with plans and specifications acceptable to the governing body of such city, and obligates itself to operate and maintain such hospital in a manner acceptable to the governing body of such city, the city is authorized and empowered to participate in the cost of constructing and equipping said hospital in an amount not to exceed $100,000. Such amount may be paid from the proceeds of bonds issued and sold for that purpose: Provided, That before any bonds are issued for such purpose, the governing body of the city shall submit the question of the city participating in the cost of constructing and equipping a hospital and the amount thereof to the qualified electors of the city at a regular city election or a special election called for that purpose as provided by law, and the majority of those voting on the proposition shall have declared by their votes to be in favor of the city participating in the construction and equipping of such hospital. All bonds issued under the provisions of this section shall be issued, registered, sold and retired in accordance with the provisions of the general bond law.

History: L. 1947, ch. 164, § 1; March 8.



14-602 Hospital site and building; tax levy, use of proceeds; petition and election.

14-602. Hospital site and building; tax levy, use of proceeds; petition and election. The governing body of any city of the second class may levy a tax on each dollar of assessed valuation of all property in the city, for the purpose of acquiring a site and building a hospital in the city and paying a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. Before such tax is levied, a petition fixing the amount of the levy, the cost of the site, and the cost of the building, signed by not less than 40% of the electors of such city, as shown by the official vote cast at the last preceding general election in the city, shall be presented to such governing body, asking that such a tax be levied for such purpose. Upon receipt and approval of the petition by the governing body thereof, the governing body shall pass a resolution approving such petition, declaring such hospital to be a public benefit and ordering that the levy of the tax be made.

The resolution shall be published once each week for two consecutive weeks in the official newspaper published in the city. If a petition signed by at least 40% of the electors of the city and protesting the acquisition of the site, the building of the hospital and the levying of the tax is presented to the governing body within 60 days from the date of the passage of the resolution, the governing body shall submit the proposition to make such levy, stating the amount of such levy, to a vote of the qualified electors of the city at an election called for that purpose. The election shall be held at a date not more than 90 days from the date of the filing of the protest petition. If a majority of the qualified voters of the city voting at such election vote in favor of the levying of the tax, the governing body shall at once proceed to make the levy.

History: L. 1917, ch. 104, § 1; R.S. 1923, § 14-602; L. 1975, ch. 494, § 24; L. 1979, ch. 52, § 70; L. 1981, ch. 173, § 46; July 1.



14-604 Board of trustees; membership; term; election.

14-604. Board of trustees; membership; term; election. A hospital having been established, the governing body shall proceed at once to appoint three trustees, chosen from the citizens of the city with reference to their fitness for such office, who shall constitute a board of trustees for said hospital. The said trustees shall hold their offices until the next following city election, when three trustees shall be elected and hold their offices, one for one year, one for two years and one for three years. At each subsequent city election, the trustee whose term is about to expire shall be filled by the nomination and election of hospital trustee in the same manner as other officers are elected, none of whom shall be physicians. In any city in which a regular city election as provided by law may be held only once every two years, then there shall be elected one trustee for a two-year term of office and one trustee for a four-year term of office or until their successors shall have been respectively elected and qualified, and the person receiving the greater number of votes shall be deemed elected to the four-year term of office. Any trustee now holding office whose term will expire in an even-numbered year shall hold over and continue in office until a successor shall be duly elected and qualified as provided herein.

Notwithstanding the foregoing provisions to the contrary, from and after the effective date of this act the governing body by resolution may increase the number of trustees to serve on the board to five (5) or seven (7) members. In the event the governing body does not increase by resolution the number of members to serve on the board of trustees, said board of trustees shall consist of three (3) members. Whenever the number of members of an existing board of trustees is increased by resolution of the governing body, said governing body shall provide by resolution for the initial appointment or election of the new members. The governing body shall also provide by resolution for the expiration of the terms of the members initially appointed or elected to new positions on the board of trustees.

History: L. 1917, ch. 104, § 3; R.S. 1923, § 14-604; L. 1949, ch. 167, § 1; L. 1978, ch. 63, § 3; July 1.



14-605 Same; organization, oath and compensation; powers and duties of board; administrator contracts; employees, appointment and benefits; expenditures for recruitment or retention of professional staff; board meetings; examination of hospital; reports to governing body.

14-605. Same; organization, oath and compensation; powers and duties of board; administrator contracts; employees, appointment and benefits; expenditures for recruitment or retention of professional staff; board meetings; examination of hospital; reports to governing body. The trustees shall, within 10 days after their appointment or election, qualify by taking the oath of civil officers, and organize a board of hospital trustees by the election of one of their number as chairperson, one as secretary and one as treasurer; but no bond shall be required of any of them except the treasurer, who, before entering upon the treasurer's duties, shall give an official bond, to be approved by the governing body, in a sum if a personal bond, of twice the amount of the funds that may be confided in the treasurer's care at any one time; or if a corporate surety bond issued by a surety company authorized to do business in this state, the highest amount of the funds that may be confided to such treasurer's care at any one time; signed by sureties approved by the governing body, and filed in the office of the city clerk.

The treasurer shall receive and pay out all the moneys under the control of the board as ordered by it, but shall receive no compensation from such board. No trustee shall receive any compensation for such trustee's services performed, but a trustee may receive reimbursement for expenses incurred as trustee, and an itemized statement of all such expenses and moneys paid out shall be made under oath by each of such trustees and filed with the secretary.

The board of hospital trustees shall make and adopt such bylaws, rules and regulations for the government of the hospital. They shall have the exclusive control of the expenditure of all moneys collected to the credit of the hospital fund and the purchase of site or sites, the purchase or construction of any hospital building or buildings, and of the supervision, care and custody of the grounds, rooms or buildings purchased, constructed, leased or set apart for that purpose. All money received for such hospital shall be deposited in the treasury of the board of trustees and paid out only by claims and warrants or warrant checks as provided by K.S.A. 10-801 to 10-806 inclusive, 12-105a and 12-105b, and amendments thereto. The board is authorized to invest in any mutual insurance company organized by an association of health care providers to which the hospital belongs, enter into contracts with such company, pay any assessments pursuant to such contracts and arrange for the issuance of a letter of credit by any bank chartered by this state or which is a member bank of the federal reserve system. The board of hospital trustees shall have power to enter into an employment contract to engage the services of an administrator or chief executive officer to manage the affairs of the hospital which establishes compensation for such services and terms of engagement. The board of hospital trustees is authorized to establish and fund pension and deferred compensation plans for hospital employees and to procure contracts insuring hospital employees, their dependents, or any class or classes thereof under a policy or policies of life, disability income, health, accident, accidental death and dismemberment, and hospital, surgical and medical expense insurance. The employee's contribution, if any, to the plan and to the premium for such insurance may be deducted by the employer from the employee's salary when authorized in writing by the respective employee. The board may also expend funds deemed necessary in the recruitment or retention of professional staff including, but not limited to, the purchase of professional liability insurance for such staff.

The board of hospital trustees shall hold meetings at least once each month and shall keep a complete record of all its proceedings. One of the trustees shall visit and examine the hospital at least twice each month, and the board shall, during the first week in January of each year, file with the governing body of the city, a report of the proceedings with reference to the hospital and a statement of all receipts and expenditures during the year, and shall at such time, certify the amount necessary to maintain, equip and improve the hospital for the ensuing year.

History: L. 1917, ch. 104, § 4; R.S. 1923, § 14-605; L. 1943, ch. 119, § 1; L. 1968, ch. 375, § 13; L. 1971, ch. 49, § 3; L. 1972, ch. 44, § 3; L. 1988, ch. 147, § 11; L. 1991, ch. 66, § 3; L. 2008, ch. 31, § 3; July 1.



14-606 Same; vacancies.

14-606. Same; vacancies. Vacancies in the board of trustees, occasioned by removals, resignations or otherwise, shall be reported to the governing body, and be filled in like manner as original appointments, appointees to hold office until the next following city election, when such vacancies shall be filled by election in the usual manner.

History: L. 1917, ch. 104, § 5; April 3; R.S. 1923, § 14-606.



14-607 Same; eminent domain.

14-607. Same; eminent domain. If the board of hospital trustees and the owner of any property desired by them for hospital purposes cannot agree as to the price to be paid therefor, they shall report the facts to the governing body, and condemnation proceedings shall be instituted by the governing body, and prosecuted in the name of the city by the city attorney under the provisions of the law in similar cases.

History: L. 1917, ch. 104, § 6; April 3; R.S. 1923, § 14-607.



14-608 Same; plans.

14-608. Same; plans. No hospital buildings shall be erected or constructed until the plans and specifications have been made therefor and adopted by the board of hospital trustees, and bids advertised for according to law for other public buildings.

History: L. 1917, ch. 104, § 7; April 3; R.S. 1923, § 14-608.



14-609 Same; use of hospital; fees; regulations.

14-609. Same; use of hospital; fees; regulations. Every hospital established under this act shall be for the benefit of all the inhabitants of said city, and of any person falling sick or being injured or maimed within its limits, but every such inhabitant or person who is not a pauper shall pay to the board of hospital trustees, or such officer as it shall designate for such city hospital, a reasonable compensation for occupancy, nursing, care, medicine or attendants, according to the rules and regulations prescribed by said board, such hospital always being subject to such reasonable rules and regulations as said board shall adopt in order to render the use of such hospital of the greatest benefit to the greatest number. And said board may exclude from the use of such hospital any and all inhabitants and persons who shall willfully violate such rules and regulations; and said board may extend the privileges and use of such hospital to persons residing outside of such city upon such terms and conditions as said board may from time to time by its rules and regulations prescribe.

History: L. 1917, ch. 104, § 8; April 3; R.S. 1923, § 14-609.



14-610 Same; rules and regulations.

14-610. Same; rules and regulations. When such hospital is established, the physicians, nurses, attendants, the persons sick therein, and all persons approaching or coming within said hospital, and all furniture and other articles used or brought there, shall be subject to such rules and regulations as said board may prescribe.

History: L. 1917, ch. 104, § 9; April 3; R.S. 1923, § 14-610.



14-611 Same; donations.

14-611. Same; donations. Any person or persons, firm, organization, corporation or society, desiring to make a donation of money, personal property or real estate for the benefit of such hospital, shall have the right to vest title of the money or real estate so donated in said city, to be controlled when accepted by the board of hospital trustees according to the terms of the deed, gift, devise or bequest of such property.

History: L. 1917, ch. 104, § 10; April 3; R.S. 1923, § 14-611.



14-612 Same; physicians; rights of patients.

14-612. Same; physicians; rights of patients. In the management of such hospital no discrimination shall be made against practitioners of any school of medicine or healing recognized by the laws of Kansas, and all such legal practitioners shall have equal privileges in treating patients in said hospital. The patient shall have the absolute right to employ, at his or her own expense, his or her own physician, and when acting for any patient in such hospital the physician employed by such patient shall have exclusive charge of the care and treatment of such patient, and nurses therein shall, as to such patient, be subject to the directions of such physician, subject always to such general rules and regulations as shall be established by the board of trustees under the provisions of this act.

History: L. 1917, ch. 104, § 11; April 3; R.S. 1923, § 14-612.



14-613 Same; training school for nurses.

14-613. Same; training school for nurses. The board of trustees of such city hospital may establish and maintain in connection therewith, and as a part of said city hospital, a training school for nurses.

History: L. 1917, ch. 104, § 12; April 3; R.S. 1923, § 14-613.



14-614 Same; fees; account of receipts.

14-614. Same; fees; account of receipts. The board of hospital trustees shall have power to determine whether or not patients presented at said city hospital for treatment are subjects of charity, and shall fix such prices for compensation for patients, other than those who may be able to assist themselves, as the said board deems proper, the receipts therefor to be paid to the treasurer of said board and credited by the treasurer to the hospital funds.

History: L. 1917, ch. 104, § 13; April 3; R.S. 1923, § 14-614.



14-618 Government of hospital.

14-618. Government of hospital. The government of any such hospital shall be as provided in chapter 104 of the Session Laws of the state of Kansas of 1917.

History: L. 1923, ch. 96, § 3; March 23; R.S. 1923, § 14-618.



14-633 Bonds for acquiring site, building and equipment in certain cities between 5,000 and 8,000; limitation; election.

14-633. Bonds for acquiring site, building and equipment in certain cities between 5,000 and 8,000; limitation; election. The governing body of any city of the second class having a population of not less than five thousand nor more than eight thousand and located in a county having a population of not less than eleven thousand nor more than fourteen thousand is hereby authorized and empowered to issue bonds of said city in an amount not exceeding one hundred thousand dollars for the purpose of acquiring a site, building and equipping a hospital: Provided, That before any such bonds shall be issued the question of issuing the same shall be submitted to a vote of the people at a regular city primary or city election or at a special election called for the purpose of submitting said question, and no bonds shall be issued until a majority of the qualified electors who shall vote on the question at such election shall declare by their votes in favor of issuing said bonds. All bonds authorized by this act shall be issued, sold, delivered and retired under the provisions of article 1, chapter 10, of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1941, ch. 157, § 1; Feb. 19.



14-634 Same; lease of hospital.

14-634. Same; lease of hospital. Upon the establishment and building of a hospital in said city of the second class, the governing body of said city shall have the power by resolution to rent, lease or let said hospital unto any person, persons, corporation or society upon such terms and conditions as the governing body of said city may deem to the best interests of said city; and upon the expiration of the lease so made, the governing body of said city at the time of the expiration of such lease shall have the power to make and execute a new lease to any person, persons, corporation or society upon such terms and conditions as said governing body may deem to the best interests of said city.

History: L. 1941, ch. 157, § 2; Feb. 19.



14-635 Same; federal aid.

14-635. Same; federal aid. The governing bodies of such cities of the second class are hereby authorized and empowered to accept and secure any benefits of federal aid in the construction of any such hospital.

History: L. 1941, ch. 157, § 3; Feb. 19.



14-640d Hospital maintenance and improvements; tax levy, use of proceeds.

14-640d. Hospital maintenance and improvements; tax levy, use of proceeds. Whenever any city of the second class shall have heretofore established a hospital in such city and issued bonds pursuant to the provisions of K.S.A. 14-636 and 14-637, the governing body of such city may levy annually a tax for the purpose of equipping, maintaining and improving such hospital on all taxable tangible property within the limits of said city and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1963, ch. 115, § 1; L. 1970, ch. 81, § 4; L. 1975, ch. 494, § 25; L. 1979, ch. 52, § 71; July 1.



14-641 Bonds for acquiring site, building and equipment of hospital and training school for nurses in certain cities of 12,000 or over; limitation; election; war memorial; federal and state aid.

14-641. Bonds for acquiring site, building and equipment of hospital and training school for nurses in certain cities of 12,000 or over; limitation; election; war memorial; federal and state aid. The governing body of any city of the second class having a population of not less than twelve thousand and having an assessed valuation exceeding nine million dollars is hereby authorized and empowered to issue the bonds of such city in an amount not exceeding three hundred fifty thousand dollars for the purpose of acquiring a site, building and equipping a hospital and training school for nurses. Before any of such bonds shall be issued, the question of issuing same shall be submitted to the vote of the people at the next city election or at an election called for that purpose, and no bonds shall be issued until a majority of the qualified electors who shall vote on the question at such an election shall have declared by their votes in favor of issuing said bonds.

Such proposal to vote bonds may be submitted to the electors of such city as a proposal to make such hospital a war memorial municipal hospital to the inhabitants of such city who have served in the armed forces of the United States, and may be named on the ballots as such, and the cost thereof may include funds for the purpose of acquiring, erecting and the placing of plaques or tablets setting out the names of those citizens who gave their lives in the service of their country. All bonds authorized by this act shall be issued, sold, delivered and retired under the provisions of article one of chapter 10 of the Kansas Statutes Annotated and amendments thereto, and none of the debt limitations provided by law shall apply to bonds issued under this act. Such city is hereby authorized and empowered to receive and use the benefits of any federal or state aid, or both, in the construction of such hospital and training school, or the acquiring of a site, which aid may be in addition to the proposed bond issue.

History: L. 1941, ch. 159, § 1; L. 1945, ch. 137, § 1; Feb. 23.



14-644 Governing body of city vested with control of hospital; management by city governing body; expenditures for recruitment or retention of professional staff; administrator; assistants; pension and deferred compensation plans for employees; contracts insuring employees and dependents; lease of buildings, furnishings and equipment by certain cities, election.

14-644. Governing body of city vested with control of hospital; management by city governing body; expenditures for recruitment or retention of professional staff; administrator; assistants; pension and deferred compensation plans for employees; contracts insuring employees and dependents; lease of buildings, furnishings and equipment by certain cities, election. The governing body of such city shall be vested with the power, authority and control of the hospital and nurses training school. The governing body shall have exclusive control of the expenditure of all moneys collected to the credit of the hospital and training school fund or the fund of either of them and the purchase of site or sites, the purchase or construction of any hospital or training school building or buildings, and the supervision, care and custody of the grounds, rooms or buildings purchased, constructed, leased or set apart for that purpose. The governing body may also expend such funds as deemed necessary in recruitment or retention of professional staff including, but not limited to, the purchase of professional liability insurance for such staff. The governing body shall have power to appoint a suitable administrator and necessary assistants and fix their compensation and shall have power to remove such appointees and to do all things necessary to properly conduct the hospital and training school. The board of hospital trustees is authorized to establish and fund pension and deferred compensation plans for hospital employees and to procure contracts insuring hospital employees, their dependents, or any class or classes thereof, under a policy or policies of life, disability income, health, accident, accidental death and dismemberment and hospital, surgical and medical expense insurance. The employee's contribution, if any, to the plan and to the premium for such insurance may be deducted by the employer from the employee's salary when authorized in writing by the respective employee. The governing body of any city of the second class having a population of more than 12,500 located in a county having a population of not less than 30,000 nor more than 37,000, notwithstanding the provisions of this section, may lease to any person, persons, corporation or other legally organized society or association any hospital buildings, furnishings and equipment upon such terms and conditions as it may by ordinance declare. Before such ordinance may be enacted by the governing body, the decision to lease shall first be approved by a majority of the qualified electors residing within the city limits who shall vote at any general or special election where such proposition to lease appears on the ballot. Preceding such proposition on the ballot shall be a summary of the material terms and conditions of the proposed lease.

History: L. 1941, ch. 159, § 4; L. 1945, ch. 137, § 3; L. 1971, ch. 49, § 4; L. 1972, ch. 44, § 4; L. 1991, ch. 66, § 4; July 1.



14-645 Same; eminent domain.

14-645. Same; eminent domain. If the governing body of said city and the owner of any property desired by them for hospital and training school purposes cannot agree as to the price to be paid therefor, said governing body is authorized and empowered to institute and prosecute to completion condemnation proceedings in the name of the city by the city attorney under the provisions of the law in similar cases.

History: L. 1941, ch. 159, § 5; L. 1945, ch. 137, § 4; Feb. 23.



14-646 Same; plans and specifications; bids.

14-646. Same; plans and specifications; bids. No hospital or training school buildings shall be erected or constructed until the plans and specifications have been made therefor and adopted by the governing body of the city, and bids advertised for according to law for other public buildings.

History: L. 1941, ch. 159, § 6; L. 1945, ch. 137, § 5; Feb. 23.



14-647 Same; use of hospital; fees; rules and regulations.

14-647. Same; use of hospital; fees; rules and regulations. Every hospital established under this act shall be for the benefit of all the inhabitants of said city, and of any person falling sick or being injured or maimed within its limits, but every such inhabitant or person shall pay to the governing body of the city, or such officer as it shall designate for such city hospital, a reasonable compensation for occupancy, nursing, care, medicine or attendants, according to the rules and regulations prescribed by said governing body, such hospital always being subject to such reasonable rules and regulations as said governing body shall adopt in order to render the use of such hospital of the greatest benefit to the greatest number. Said governing body may waive the payment to such governing body of compensation from any person who by reason of misfortune is unable to pay therefor; and said governing body may exclude from the use of such hospital any and all inhabitants and persons who shall willfully violate such rules and regulations; and said governing body may extend the privileges and use of such hospital to persons residing outside of such city upon such terms and conditions as said governing body may from time to time by its rules and regulations prescribe.

History: L. 1941, ch. 159, § 7; L. 1945, ch. 137, § 6; Feb. 23.



14-648 Same; control of staff, employees, patients and grounds.

14-648. Same; control of staff, employees, patients and grounds. When such hospital and training school for nurses are established, the physicians, nurses, attendants, the persons sick therein, and all persons approaching or coming within said hospital and nurses training school and the ground immediately surrounding the school, and all furniture and other articles used or brought there, shall be subject to such rules and regulations as said governing body may prescribe.

History: L. 1941, ch. 159, § 8; L. 1945, ch. 137, § 7; Feb. 23.



14-649 Same; donations to hospital.

14-649. Same; donations to hospital. Any person or persons, firm, organization, corporation or society, desiring to make a donation of money, personal property or real estate for the benefit of such hospital or training school for nurses, shall have the right to vest title of the money or real estate so donated in said city, to be controlled when accepted by the governing body of the city according to the terms of the deed, gift, devise or bequest of such property.

History: L. 1941, ch. 159, § 9; L. 1945, ch. 137, § 8; Feb. 23.



14-650 Same; training school for nurses.

14-650. Same; training school for nurses. A training school for nurses may be established and maintained in connection with such hospital, and as a part of same.

History: L. 1941, ch. 159, § 10; Feb. 21.



14-651 Same; fixing of patients' fees; account of receipts.

14-651. Same; fixing of patients' fees; account of receipts. The governing body of the city shall have power to determine whether or not patients presented at said city hospital for treatment are subject to charity, and shall fix such prices for compensation for patients, as the said governing body deems proper, the receipts therefor to be paid to the treasurer of said city and credited by the treasurer to the hospital funds.

History: L. 1941, ch. 159, § 11; L. 1945, ch. 137, § 9; Feb. 23.



14-652 Same; bylaws, rules and regulations.

14-652. Same; bylaws, rules and regulations. The governing body of such city is hereby authorized and required to make and adopt such bylaws, rules and regulations as are necessary for the purpose of carrying out the provisions of this act and acts amendatory thereof and supplemental thereto in the establishment, management, care and control of such hospital and training school for nurses.

History: L. 1941, ch. 159, § 12; L. 1945, ch. 137, § 10; Feb. 23.



14-652a Same; existing statutes not affected by act.

14-652a. Same; existing statutes not affected by act. This act and all the provisions thereof shall not alter, amend, limit, repeal, modify, or otherwise affect the provisions of any existing statutes, or any part thereof, whereby any city of the second class may acquire and operate a hospital, but shall be in addition thereto, and as herein provided, an alternative and additional method whereby cities of the second class may acquire and operate a hospital, nor shall any part or provision hereof be held to alter, amend, limit, modify or repeal any presently existing statute providing for the maintenance, operation or government of any hospital already built or acquired under the provisions of any now existing statute.

History: L. 1945, ch. 137, § 11; Feb. 23.



14-654 Same; invalidity of part.

14-654. Same; invalidity of part. If any provision of this act, or the application thereof to any person or circumstance, is held invalid, the remainder of this act and the application of such provision to other persons or circumstances shall not be affected thereby. No caption to any section shall in any way affect the interpretation of this act, or any part thereof.

History: L. 1945, ch. 137, § 12; Feb. 23.



14-654a Same; additional bonds for site, building and equipment; election.

14-654a. Same; additional bonds for site, building and equipment; election. The governing body of any city of the second class which has authorized the issuance of bonds under the provisions of K.S.A. 14-641 to 14-654, for the purpose of acquiring a site and building and equipping a hospital and for other purposes as specified in said sections, is hereby authorized to issue additional bonds of said city in an amount not exceeding three hundred thousand dollars ($300,000) for such purposes: Provided, That before any such bonds shall be issued the question of issuing the same shall be submitted to a vote of the people at the next city election or at an election called for that purpose, and no bonds shall be issued until a majority of the qualified electors who shall vote on the question at such an election shall have declared by their votes in favor of issuing said bonds.

All bonds authorized by this act shall be issued, sold, delivered and retired under the provisions of article 1, chapter 10 of the Kansas Statutes Annotated, and amendments thereto, and none of the debt limitations provided by law shall apply to bonds issued under this act. Such city is hereby authorized and empowered to receive and use the benefits of any federal or state aid, or both, in the construction of such hospital and training school, or the acquiring of a site, which aid may be in addition to the proposed bond issue.

History: L. 1949, ch. 173, § 1; Feb. 15.



14-655 Bonds for acquiring site, building and equipping hospital in certain cities in certain counties between 14,000 and 18,000; limitation; election.

14-655. Bonds for acquiring site, building and equipping hospital in certain cities in certain counties between 14,000 and 18,000; limitation; election. The governing body of any city of the second class, located in a county having a population of not less than fourteen thousand nor more than eighteen thousand and having an assessed tangible valuation of not less than twenty-five million dollars nor more than thirty-five million dollars and having within its boundaries two or more cities of the second class, is hereby authorized and empowered to issue the bonds of said city in an amount not exceeding one hundred thousand dollars for the purpose of acquiring a site, building and equipping a hospital: Provided, That the question of issuing such bonds shall be submitted to the vote of the people at any regular city election or at an election called for that purpose, and no bonds shall be issued until a majority of the qualified electors who shall vote on the question at such election shall have declared by their votes in favor of issuing said bonds. Said election may be called by the governing body upon its own motion.

History: L. 1941, ch. 163, § 1; L. 1947, ch. 159, § 1; March 8.



14-656 Same; how bonds issued; limitations inapplicable.

14-656. Same; how bonds issued; limitations inapplicable. All bonds authorized by this act shall be issued, sold, delivered and retired under the provisions of article 1, chapter 10, of the Kansas Statutes Annotated, and amendments thereto, except as in this act otherwise provided, and none of the debt limitations provided by law shall apply to bonds issued under this act.

History: L. 1941, ch. 163, § 2; March 15.



14-658 Same; board of trustees; appointment; terms; election; qualifications.

14-658. Same; board of trustees; appointment; terms; election; qualifications. Whenever any election shall have been held for the purpose of determining whether bonds shall be issued for the purpose of acquiring a site, building and equipping such hospital and the electors of such city have declared by their votes in favor of the issuance of the same, the governing body shall proceed at once to appoint three trustees, chosen from the citizens of said city with reference to their fitness for such office, who shall constitute a board of trustees for said hospital. The said trustees shall hold their offices until the next following city election, when three trustees shall be elected and hold their offices, one for one year, one for two years and one for three years. At each subsequent city election, the trustee whose term is about to expire shall be filled by the nomination and election of hospital trustee in the same manner as other officers are elected but at no time shall more than one member of the board be a physician.

History: L. 1941, ch. 163, § 4; L. 1971, ch. 59, § 2; July 1.



14-659 Same; management.

14-659. Same; management. The government of any such hospital shall be as provided in K.S.A. 14-605 to 14-614, inclusive, or any amendments thereto.

History: L. 1941, ch. 163, § 5; March 15.



14-660 Same; leases; approval by trustees.

14-660. Same; leases; approval by trustees. The governing body of any such city shall have power to lease, let or rent to any person, firm, corporation or other legally organized society the building and equipment herein provided for upon such terms and conditions, including special rates for water, light and power, as they may by resolution declare: Provided, That no contract for the leasing, letting or renting of the same shall be made unless and until the terms and provisions thereof shall have been approved by the board of trustees.

History: L. 1941, ch. 163, § 6; March 15.



14-661 Same; contracts; federal aid.

14-661. Same; contracts; federal aid. The board of trustees of such hospital is hereby authorized and empowered to contract for a site, the construction and equipment of said hospital buildings and to do so in such manner as to comply with and secure the benefits of any federal aid, and to receive and use such benefits of such federal aid in the construction and equipment of such hospital, or the acquiring of a site therefor, which aid may be in addition to the proposed bond issue.

History: L. 1941, ch. 163, § 7; March 15.



14-662 Bonds for acquiring site, building and equipping hospital in cities in certain counties between 20,000 and 25,000; limitation; election.

14-662. Bonds for acquiring site, building and equipping hospital in cities in certain counties between 20,000 and 25,000; limitation; election. The governing body of any city of the second class located in a county having a population of not less than twenty thousand nor more than twenty-five thousand and having an assessed tangible valuation of not less than thirty-seven million five hundred thousand dollars nor more than forty-five million dollars, is hereby authorized and empowered to issue the bonds of said city in an amount not exceeding fifty thousand dollars for the purpose of acquiring a site, building and equipping a hospital: Provided, That the question of issuing such bonds shall be submitted to the vote of the people at any regular city election or at an election called for that purpose, and no bonds shall be issued until a majority of the qualified electors who shall vote on the question at such election shall have declared by their votes in favor of issuing said bonds. Said election may be called by the governing body upon its own motion and shall be called by the governing body upon petition of at least forty percent of the qualified electors of such city.

History: L. 1941, ch. 164, § 1; March 24.



14-663 Same; how bonds issued; limitations inapplicable.

14-663. Same; how bonds issued; limitations inapplicable. All bonds authorized by this act shall be issued, sold, delivered and retired under the provisions of article 1, chapter 10, of the Kansas Statutes Annotated, and amendments thereto, except as in this act otherwise provided, and none of the debt limitations provided by law shall apply to bonds issued under this act.

History: L. 1941, ch. 164, § 2; March 24.



14-663a Same; additional bonds; limitation; election.

14-663a. Same; additional bonds; limitation; election. This act shall apply to any city of the second class wherein the qualified electors thereof have voted in accordance with the provisions of K.S.A. 14-662, to issue bonds for the purpose of providing revenue for the purpose of acquiring a site, building and equipping a hospital and such city has acquired a site for such hospital but the amount of bonds originally voted is insufficient to provide revenue for the construction and equipment of an adequate hospital for said city. The governing body of any such city is hereby authorized and empowered to issue additional bonds of said city in an amount not exceeding one hundred thousand dollars for the purpose of construction and equipping a city hospital: Provided, That the question of issuing such bonds shall be submitted to the vote of the people at any regular city election or at an election called for that purpose and no bonds shall be issued until a majority of the qualified electors who shall vote on the question at such election shall have declared by their votes in favor of issuing said bonds. Said election may be called by the governing body upon its own motion and shall be called by the governing body upon petition of at least forty percent of the qualified electors of such city.

History: L. 1947, ch. 161, § 1; April 9.



14-663b Same; how bonds issued; limitations inapplicable.

14-663b. Same; how bonds issued; limitations inapplicable. All bonds issued under the authority conferred in this act shall be issued, sold, registered, delivered and retired in the manner prescribed by K.S.A. 14-663, and said section shall be applicable to all bonds issued under this act.

History: L. 1947, ch. 161, § 2; April 9.



14-665 Same; board of trustees; appointment; terms; election.

14-665. Same; board of trustees; appointment; terms; election. Whenever any election shall have been held for the purpose of determining whether bonds shall be issued for the purpose of acquiring a site, building and equipping such hospital and the electors of such city have declared by their votes in favor of the issuance of the same, the governing body shall proceed at once to appoint three trustees, chosen from the citizens of said city with reference to their fitness for such office, who shall constitute a board of trustees for said hospital. The said trustees shall hold their offices until the next following city election, when three trustees shall be elected and hold their offices, one for one year, one for two years and one for three years. At each subsequent city election, the trustee whose term is about to expire shall be filled by the nomination and election of hospital trustee in the same manner as other officers are elected but at no time shall more than one member of the board be a physician.

History: L. 1941, ch. 164, § 4; L. 1971, ch. 59, § 3; July 1.



14-666 Same; management.

14-666. Same; management. The government of any such hospital shall be as provided in K.S.A. 14-605 to 14-614, inclusive, or any amendments thereto.

History: L. 1941, ch. 164, § 5; March 24.



14-667 Same; leases; approval by trustees.

14-667. Same; leases; approval by trustees. The governing body of any such city shall have power to lease, let or rent to any person, firm, corporation or other legally organized society the building and equipment herein provided for upon such terms and conditions, including special rates for water, light and power, as they may by resolution declare: Provided, That no contract for the leasing, letting or renting of the same shall be made unless and until the terms and provisions thereof shall have been approved by the board of trustees.

History: L. 1941, ch. 164, § 6; March 24.



14-668 Same; contracts; federal aid.

14-668. Same; contracts; federal aid. The board of trustees of such hospital is hereby authorized and empowered to contract for a site, the construction and equipment of said hospital buildings and to do so in such manner as to comply with and secure the benefits of any federal aid, and to receive and use such benefits of such federal aid in the construction and equipment of such hospital, or the acquiring of a site therefor, which aid may be in addition to the proposed bond issue.

History: L. 1941, ch. 164, § 7; March 24.



14-669 Bonds for acquiring site, building and equipping hospital in certain cities between 5,000 and 8,000; limitation; election; petition.

14-669. Bonds for acquiring site, building and equipping hospital in certain cities between 5,000 and 8,000; limitation; election; petition. The governing body of any city of the second class having a population of not less than five thousand nor more than eight thousand and located in a county having a population of not less than eleven thousand nor more than fourteen thousand is hereby authorized and empowered to issue bonds of said city in an amount not exceeding three hundred seventy-five thousand dollars for the purpose of acquiring a site, building and equipping a hospital: Provided, That before any such bonds shall be issued the question of issuing the same shall be submitted to a vote of the people at a regular city primary or city election or at a special election called for the purpose of submitting said question, and no bonds shall be issued until a majority of the qualified electors who shall vote on the question at such election shall declare by their votes in favor of issuing said bonds.

The governing body of such city may submit the question of the issuance of such bonds at an election on their own motion and shall submit such question whenever a petition is filed with the city clerk requesting that the question of the issuance of such bonds be submitted at an election, signed by not less than twenty-five percent of the qualified electors of such city determined on the basis of the total vote cast for secretary of state at the last preceding general election in such city. All bonds authorized by this act shall be issued, sold, delivered and retired under the provisions of article 1, chapter 10, of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1945, ch. 142, § 1; March 6.



14-670 Same; lease or rental by city governing body.

14-670. Same; lease or rental by city governing body. Upon the establishment and building of a hospital in said city of the second class, the governing body of said city shall have the power by resolution to rent, lease or let said hospital unto any person, persons, corporation or society upon such terms and conditions as the governing body of said city may deem to the best interests of said city; and upon the expiration of the lease so made, the governing body of said city at the time of the expiration of such lease shall have the power to make and execute a new lease to any person, persons, corporation or society upon such terms and conditions as said governing body may deem to the best interests of said city.

History: L. 1945, ch. 142, § 2; March 6.



14-671 Same; federal aid.

14-671. Same; federal aid. The governing bodies of such cities of the second class are hereby authorized and empowered to accept and secure any benefits of federal aid in the construction of any such hospital.

History: L. 1945, ch. 142, § 3; March 6.



14-672 Same; donations.

14-672. Same; donations. The governing body of said city is hereby authorized to accept any grants, donations or gifts which shall be in addition to the amount of bonds voted.

History: L. 1945, ch. 142, § 4; March 6.



14-673 Same; bond limitations not to apply.

14-673. Same; bond limitations not to apply. No other law of this state limiting bonded indebtedness shall apply to any bonds issued under the provisions of this act.

History: L. 1945, ch. 142, § 5; March 6.



14-674 Bonds for construction and equipment of addition or annex to city hospital, when; limitations; election; petition.

14-674. Bonds for construction and equipment of addition or annex to city hospital, when; limitations; election; petition. The governing body of any city of the second class may construct, build, erect, furnish and equip an addition or annex to any hospital being operated and maintained by such city or enlarge, add to, reconstruct or rebuild said hospital or nurses' home used in connection with said hospital, whenever such governing body shall determine that the existing hospital facilities are inadequate and such addition or annex or other improvement is necessary and needed, and such governing body may issue bonds of such city in such amount, not exceeding the limit of bonded indebtedness of said city, as may be necessary for such purpose: Provided, No such bonds shall be issued pursuant to the provisions hereof until the issuance of such bonds and the amount thereof, has been authorized by a majority vote of the electors, voting at a general city election or at a special election called for that purpose. Said election may be called by the governing body of said city upon its own motion, and shall be called upon petition of twenty-five percent (25%) of the duly registered electors of said city.

History: L. 1945, ch. 139, § 1; L. 1947, ch. 160, § 1; L. 1961, ch. 104, § 1; March 8.



14-675 Same; application of general bond law.

14-675. Same; application of general bond law. All bonds authorized by this act shall be issued, sold, delivered and retired under the provisions of article 1, chapter 10, of the Kansas Statutes Annotated, and amendments thereto, except as in this act otherwise provided.

History: L. 1945, ch. 139, § 2; Feb. 24.



14-676 Same; donations.

14-676. Same; donations. The governing bodies of any such cities are hereby authorized to accept any grants, donations or gifts which shall be in addition to the amount of the proposed bond issue.

History: L. 1945, ch. 139, § 3; Feb. 24.



14-677 Same; federal aid.

14-677. Same; federal aid. The governing bodies of such cities are hereby authorized and empowered to contract for the construction and equipment of said hospital buildings in such manner as to comply with and secure the benefits of any federal aid.

History: L. 1945, ch. 139, § 4; Feb. 24.



14-677a Construction or construction and equipment of hospital or addition; additional bonds for certain hospital purposes; notice; protest petition; election.

14-677a. Construction or construction and equipment of hospital or addition; additional bonds for certain hospital purposes; notice; protest petition; election. Any city of the second class which has voted to issue bonds for the purpose of constructing or constructing and equipping a hospital or an addition to its hospital and which is unable to proceed with such construction and equipping because of increased costs since the authorization of such bonds may issue additional bonds of the city in an amount not to exceed 50% of the original amount authorized. Before the issuance of any such bonds, the governing body of the city shall cause to be published once each week for two consecutive weeks in the official city paper a notice of its intention to issue such additional bonds. Unless there is filed in the office of the city clerk within 30 days after the first publication of the notice a petition protesting the issuance of such bonds in accordance with this section, the governing body may proceed to issue and sell such bonds.

If within 30 days after the first publication of the notice, petitions signed by qualified electors equal in number to not less than 25% of the qualified electors of the city who voted for mayor at the last city election are filed with the city clerk, the governing body shall submit the question of issuing such additional bonds at the next regular election held within six months after the filing of such petitions, or at a special election called for that purpose if no regular election will be held within that time. If the majority of those voting on such proposition vote in favor of issuing the bonds, the governing body of the city shall proceed to issue and sell the bonds in accordance with the provisions of the general bond law, and none of the debt limitations provided by law shall apply to bonds issued under this act. The proceeds from the sale of such bonds shall be used together with the amount previously authorized for the purposes for which such original bonds were issued.

History: L. 1949, ch. 172, § 1; L. 1961, ch. 105, § 1; L. 1981, ch. 173, § 47; July 1.



14-678 Bonds for acquiring site, building and equipping in cities in certain counties not over 50,000; limitation; election.

14-678. Bonds for acquiring site, building and equipping in cities in certain counties not over 50,000; limitation; election. The governing body of any city of the second class located in a county having a population of not more than 50,000 with a total assessed taxable tangible valuation of not less than $60,000,000 is hereby authorized and empowered to issue bonds of said city in an amount not exceeding two hundred fifty thousand dollars for the purpose of acquiring a site within or without the corporate limits of said city, building, equipping, improving or remodeling a hospital: Provided, That before any such bonds shall be issued the question of issuing the same shall be submitted to a vote of the people at a regular city primary or city election or at a special election called for the purpose of submitting said question, and no bonds shall be issued until the majority of the qualified electors who shall vote on the question at such election shall declare by their votes in favor of the issuing of said bonds.

All bonds authorized by this act shall be issued, sold, delivered, and retired under the provisions of article 1, chapter 10, of the Kansas Statutes Annotated, and amendments thereto, and none of the restrictions or limitations respecting the amount of city indebtedness contained in any of the statutes of the state of Kansas shall apply to or in any way affect the issuance of bonds authorized by this act.

History: L. 1947, ch. 163, § 1; April 14.



14-679 Hospitals in certain cities; management by governing body or trustees; pension and deferred compensation plans for employees; contracts insuring employees and dependents; expenditures for recruitment or retention of professional staff; lease or rental of hospital.

14-679. Hospitals in certain cities; management by governing body or trustees; pension and deferred compensation plans for employees; contracts insuring employees and dependents; expenditures for recruitment or retention of professional staff; lease or rental of hospital. Upon the establishment and building of a hospital by a city of the second class, the governing body thereof is hereby vested with the authority to manage and control such hospital or such governing body may appoint three trustees from the citizens of such city with reference to their fitness for such office, who shall thereupon constitute a board of trustees for the hospital. The trustees shall within 10 days after their appointment organize a board of hospital trustees by the election of one of their number as chairman, one as secretary and one as treasurer. The board of hospital trustees is authorized to establish and fund pension and deferred compensation plans for hospital employees and to procure contracts insuring hospital employees, their dependents, or any class or classes thereof, under a policy or policies of life, disability income, health, accident, accidental death and dismemberment and hospital, surgical and medical expense insurance. The employee's contribution, if any, to the plan and to the premium for such insurance may be deducted by the employer from the employee's salary when authorized in writing by the respective employee. The board of hospital trustees shall also have authority to expend funds deemed necessary in recruitment or retention of professional staff including, but not limited to, the purchase of professional liability insurance for such staff. The trustees shall receive no compensation for their services and shall serve at the pleasure of the governing body of such city.

The governing body of the city shall have the power by resolution to rent, lease or let the hospital to any person, persons, corporation or society upon such terms and conditions as the governing body of the city may deem to be in the best interest of the city. Upon the expiration of the lease, the governing body of the city at the time of the expiration of such lease shall have the power to make and execute a new lease to any person, persons, corporation or society upon such terms and conditions as the governing body may deem to be in the best interest of the city.

History: L. 1947, ch. 163, § 2; L. 1971, ch. 49, § 5; L. 1972, ch. 44, § 5; L. 1991, ch. 66, § 5; July 1.



14-680 Same; federal aid and donations or gifts.

14-680. Same; federal aid and donations or gifts. The governing body of a city of the second class is hereby authorized and empowered to accept and secure any benefits of federal aid or state moneys in the construction, improvement, or maintenance of such hospital and make contracts and agreements therefor, and further to accept any grants, donations or gifts from any source whatsoever.

History: L. 1947, ch. 163, § 3; April 14.



14-682 Same; eminent domain.

14-682. Same; eminent domain. If the governing body of a city of the second class and the owner of any property desired by said city for hospital purposes cannot agree as to the price to be paid therefor, the city shall have the authority to institute condemnation proceedings and prosecute said suit in the name of the city by the city attorney under the provisions of the law in similar cases.

History: L. 1947, ch. 163, § 5; April 14.



14-683 Same; plans and specifications; contracts.

14-683. Same; plans and specifications; contracts. No hospital buildings shall be erected or constructed until the plans and specifications have been made therefor and approved by the governing body of the city and bids advertised therefor and contracts let to the lowest responsible bidder.

History: L. 1947, ch. 163, § 6; April 14.



14-684 Same; training school for nurses.

14-684. Same; training school for nurses. A training school for nurses may be established and maintained in connection with such hospital and as a part of same.

History: L. 1947, ch. 163, § 7; April 14.



14-685 Hospitals in certain cities under 3,000.

14-685. Hospitals in certain cities under 3,000. This act shall apply to any city of the second class which has a population of less than three thousand and which is located in a county having a population of not less than eight thousand nor more than ten thousand and a total assessed tangible valuation of not less than twenty-two million dollars nor more than twenty-eight million dollars.

History: L. 1947, ch. 162, § 1; April 9.



14-686 Same; bonds for acquiring site, building and equipment; limitation; election.

14-686. Same; bonds for acquiring site, building and equipment; limitation; election. The governing body of any such city is hereby authorized and empowered to issue bonds of said city in an amount not exceeding two hundred fifty thousand dollars for the purpose of acquiring a site within or without the corporate limits of said city, building, equipping, improving or remodeling a hospital: Provided, That before any such bonds shall be issued the question of issuing the same shall be submitted to a vote of the people at a regular city primary or city election or at a special election called for the purpose of submitting said question, and no bonds shall be issued until the majority of the qualified electors who shall vote on the question at such election shall declare by their votes in favor of the issuing of said bonds.

All bonds authorized by this act shall be issued, sold, delivered, and retired under the provisions of article 1, chapter 10, of the Kansas Statutes Annotated, and amendments thereto, and none of the restrictions or limitations respecting the amount of city indebtedness contained in any of the statutes of the state of Kansas shall apply to or in any way affect the issuance of bonds authorized by this act.

History: L. 1947, ch. 162, § 2; April 9.



14-687 Governing body vested with control of hospitals; management by governing body or trustees; pension and deferred compensation plans for employees; contracts insuring employees and dependents; expenditures for recruitment or retention of professional staff; lease or rental of hospital.

14-687. Governing body vested with control of hospitals; management by governing body or trustees; pension and deferred compensation plans for employees; contracts insuring employees and dependents; expenditures for recruitment or retention of professional staff; lease or rental of hospital. Upon the establishment and building of a hospital by such cities, the governing bodies thereof are hereby vested with the authority to manage and control such hospital or such governing body may appoint three trustees from the citizens of such city with reference to their fitness for such office, who shall constitute a board of trustees for the hospital. The trustees shall within 10 days after their appointment organize a board of hospital trustees by the election of one of their number as chairman, one as secretary and one as treasurer. The board of hospital trustees is authorized to establish and fund pension and deferred compensation plans for hospital employees and to procure contracts insuring hospital employees, their dependents, or any class or classes thereof, under a policy or policies of life, disability income, health, accident, accidental death and dismemberment and hospital, surgical and medical expense insurance. The employee's contribution, if any, to the plan and to the premium for such insurance may be deducted by the employer from the employee's salary when authorized in writing by the respective employee. The board of hospital trustees may also expend such funds as deemed necessary in recruitment or retention of professional staff including, but not limited to, the purchase of professional liability insurance for such staff. The trustees shall receive no compensation for their services and shall serve at the pleasure of the governing body of such city.

The governing body of the city shall have the power by resolution to rent, lease or let the hospital to any person, persons, corporation or society upon such terms and conditions as the governing body of the city may deem to the best interest of the city. Upon the expiration of the lease, the governing body of the city at the time of the expiration of such lease shall have the power to make and execute a new lease to any person, persons, corporation or society upon such terms and conditions as the governing body may deem to the best interest of the city.

History: L. 1947, ch. 162, § 3; L. 1971, ch. 49, § 6; L. 1972, ch. 44, § 6; L. 1991, ch. 66, § 6; July 1.



14-688 Same; federal aid and donations or gifts.

14-688. Same; federal aid and donations or gifts. The governing body of such cities are hereby authorized and empowered to accept and secure any benefits of federal aid or state moneys in the construction, improvement, or maintenance of such hospital and make contracts and agreements therefor, and further to accept any grants, donations or gifts from any source whatsoever.

History: L. 1947, ch. 162, § 4; April 9.



14-690 Same; eminent domain.

14-690. Same; eminent domain. If the governing body of any such city of the second class and the owner of any property desired by said city for hospital purposes cannot agree as to the price to be paid therefor, the city shall have the authority to institute condemnation proceedings and prosecute said suit in the name of the city by the city attorney under the provisions of the law in similar cases.

History: L. 1947, ch. 162, § 6; April 9.



14-691 Same; plans and specifications; contracts.

14-691. Same; plans and specifications; contracts. No hospital buildings shall be erected or constructed until the plans and specifications have been made therefor and approved by the governing body of the city and bids advertised therefor and contracts let to the lowest responsible bidder.

History: L. 1947, ch. 162, § 7; April 9.



14-692 Same; training school for nurses.

14-692. Same; training school for nurses. A training school for nurses may be established and maintained in connection with such hospital and as a part of same.

History: L. 1947, ch. 162, § 8; April 9.



14-693 Extension of territorial limits for hospital purposes in certain cities.

14-693. Extension of territorial limits for hospital purposes in certain cities. Where any city of the second class having a population of less than three thousand (3,000) or any city of the second class located in a county having a population of more than ten thousand (10,000) and not more than thirteen thousand (13,000) and an assessed tangible valuation of more than twenty-four million dollars ($24,000,000) and less than thirty million dollars ($30,000,000) has provided for a hospital under the provisions of K.S.A. 14-602 to 14-614, both sections inclusive, and any amendments thereto, the territorial limits of said city may for hospital purposes be extended to include territory outside the regular city limits and which territory is not in any hospital district in the manner hereinafter provided and such added territory shall be considered within such city only for the purposes specified in said sections or any amendments thereto, and for the further purposes of this act.

When any territory has been added to a city as provided by this act the provisions of this act shall be supplemented to the provisions of said sections or any amendments thereto. Hospital purposes shall include nurses' training and nurses' assistants training, if there be such.

History: L. 1949, ch. 166, § 1; L. 1974, ch. 87, § 1; July 1.



14-694 Same; designation of boundaries; publication of ordinance; election upon petition; attachment of territory; cost of election.

14-694. Same; designation of boundaries; publication of ordinance; election upon petition; attachment of territory; cost of election. The governing body of any city specified in K.S.A. 14-693 shall by ordinance designate the boundaries of the area outside the city limits which it proposes to incorporate in the city for hospital purposes only but any such ordinance shall not take effect until at least 16 days after the last publication required herein. If a sufficient petition is filed requesting an election as hereinafter provided, incorporation of the area shall not take effect until such election is held and unless a majority of the qualified electors of the district vote in favor thereof.

Such ordinance incorporating an area outside the city limits shall be published once each week for two consecutive weeks in a newspaper having general circulation in the areas to be included. If within 15 days after the last publication of the ordinance, 10% of the qualified electors residing in the area petition the county commissioners of the county wherein the greater portion of the land is located to call a special election upon the question of including such area, the county commissioners shall call a special election in such area outside the city limits proposed to be incorporated. Notice of such election shall be given by the county clerk of the county in which the greater portion of the territory to be incorporated in the city is located. In calling the election, the county commissioners shall be governed by the provisions of the general election laws insofar as applicable.

The governing body of any city of the second class located in a county having a population of more than 10,000 and not more than 13,000 and an assessed tangible valuation of more than $24,000,000 and less than $30,000,000 shall by ordinance designate the boundaries of the area outside the city limits which it proposes to incorporate in the city for hospital purposes only but any such ordinance shall not take effect until approved at an election as hereinafter provided. The county commissioners shall call a special election in such area outside the city limits proposed to be incorporated. Notice of such election shall be given by the county clerk of the county in which the greater portion of the territory to be incorporated in the city is located. In calling the election, the county commissioners shall be governed by the provisions of the general election laws insofar as they are applicable. The election shall be held in accordance with the provisions of this section.

The board of county commissioners of the county in which the greater portion of the territory to be incorporated is located shall appoint the judges and clerks of the election and shall provide separate boards and separate ballots for any territory located in another county. Such county commissioners shall canvass the vote cast in such territory located in another county and shall keep a separate record of the results thereof. The proposition submitted shall be:

"Shall the city of __________________________be permitted to incorporate the following described area: _____________

(here insert name of city)

_____________into its hospital district?"

If a majority of the qualified electors of the district vote in favor thereof, such territory shall be attached to the city for hospital purposes in accordance with the provisions of this act. No township or part of a township located in a county other than the county in which the hospital is located shall be incorporated in the city for hospital purposes unless a majority of all those voting in such township or part of a township at such election shall have voted in favor of the incorporation. If a majority of those voting in such township or part of a township located in such other county vote against the proposition, such results shall not prevent the incorporation of the remaining territory if the majority of the votes cast therein favor the incorporation of such territory. The cost of such election shall be reimbursed to the counties by the governing body of the city proposing to create such hospital district.

History: L. 1949, ch. 166, § 2; L. 1974, ch. 87, § 2; L. 1981, ch. 173, § 48; July 1.



14-695 Extension of territorial limits for hospital purposes in certain cities; board of trustees; terms; pension and deferred compensation plans for employees; contracts insuring employees and dependents; expenditures for recruitment or retention of professional staff.

14-695. Extension of territorial limits for hospital purposes in certain cities; board of trustees; terms; pension and deferred compensation plans for employees; contracts insuring employees and dependents; expenditures for recruitment or retention of professional staff. Subject to the provisions of K.S.A. 2015 Supp. 12-16,128, and amendments thereto, within 30 days after the addition of the territory the board of commissioners of such city or the mayor, by and with the consent of the council, shall appoint two electors residing in the added territory to the board of trustees to serve until the next regular city election and until their successors are elected and qualified, and the board of hospital trustees shall thereafter consist of five trustees, but at all times at least two of the trustees shall be residents of the city in the added territory. At the next regular city election, two trustees from the added territory shall be elected, one for a term of one year and one for a term of two years, and a successor to the trustee whose office expires under K.S.A. 14-604, and amendments thereto, who may reside anywhere in the hospital territory. Successors to the short-term trustees shall be elected for three-year terms.

The board of hospital trustees is authorized to establish and fund pension and deferred compensation plans for hospital employees and to procure contracts insuring hospital employees, their dependents, or any class or classes thereof, under a policy or policies of life, disability income, health, accident, accidental death and dismemberment and hospital, surgical and medical expense insurance. The employee's contribution, if any, to the plan and to the premium for such insurance may be deducted by the employer from the employee's salary when authorized in writing by the respective employee.

The board of hospital trustees shall also have authority to expend funds deemed necessary in recruitment or retention of professional staff including, but not limited to, the purchase of professional liability insurance for such staff.

History: L. 1949, ch. 166, § 3; L. 1971, ch. 49, § 7; L. 1972, ch. 44, § 7; L. 1991, ch. 66, § 7; L. 2008, ch. 163, § 11; July 1.



14-696 Same; budget; tax levy; revenues.

14-696. Same; budget; tax levy; revenues. In addition to the certification of January under the provisions of K.S.A. 14-605, the board of hospital trustees shall, on or before the tenth day of July of each year, file with the governing body of the city a budget for the ensuing budget year, which shall be the ensuing calendar year, and shall accompany such budget with a condensed budget to be published as a part of the regular city budget. At the hearing on the regular city budget there shall be a hearing on the hospital budget, and all persons within the hospital territory may appear at the hearing and be heard. The budget may be modified and reduced but not increased before final adoption and the budget may be adopted by the hospital board immediately after the hearing or afterward. A copy of the adopted budget shall be certified by the chairman and secretary to the governing body of the city.

The governing body of the city shall make a tax levy not exceeding one-half mill, according to the requirements of the budget, for hospital purposes, and such levy shall be extended by the county clerk over the entire hospital territory within the county and such levy shall not be included within the total aggregate tax levy limit of the city. Where the added territory extends into an adjacent county the city clerk shall certify the hospital levy to the county clerk of the adjacent county and he or she shall extend the levy on all the tangible taxable property of such territory in his or her county. Upon the receipt of the revenue provided by such levy from the county treasurer or treasurers the city treasurer shall turn the money over to the treasurer of the board of hospital trustees, taking his or her receipt therefor.

History: L. 1949, ch. 166, § 4; April 5.



14-697 Same; agreements for nurses' training.

14-697. Same; agreements for nurses' training. In addition to the power to establish and maintain in connection with the hospital and as a part of it, a training school for nurses, the board of trustees may enter into agreements with schools or educational institutions for the training of nurses and nurses' assistants or may provide a training school for the preliminary training of nurses and nurses' assistants and contract with schools or educational institutions for the further training of nurses and nurses' assistants and such contracts may be on a continuing basis or for a definite term.

History: L. 1949, ch. 166, § 5; April 5.



14-698 Same; bonds for sites, buildings, equipment and improvements; election; costs.

14-698. Same; bonds for sites, buildings, equipment and improvements; election; costs. Whenever in the judgment of the board of trustees it is necessary to erect and equip a hospital building, or to erect and equip an addition to an existing hospital building, or to make extensive alterations and improvements of existing hospital buildings, or to erect and equip a building for a nurses' training school, or to erect and equip a dormitory for nurses and nurses in training, and acquiring sites in any case where necessary and the landscaping thereof, or for several or all of such purposes, and current funds are insufficient, it shall prepare an explanatory statement and an estimate or estimates of the cost or costs and submit the same to the governing body of the city and request that the matter of issuing bonds of the city be submitted to an election of the electors of the hospital territory.

The governing body of the city shall thereupon provide for a bond election as provided by K.S.A. 10-120. If bonds are to be voted for more than one purpose as herein specified one proposition describing the different purposes and stating one amount may be submitted, or separate propositions for different purposes with the proper amount may be submitted. The cost of the bond election shall be borne out of the proceeds of the sale of the bonds if the election carries and the bonds are issued; otherwise it shall be paid by the board of hospital trustees, upon claim being filed by the city. If a majority of the votes cast on a proposition are in favor of the proposition the bonds may be issued. The bonds shall be issued as are other city bonds and shall be general obligation bonds of such city, but such bonds shall not be subject to any bond limitation nor limit the issuance of other bonds of such city or other taxing unit in which any hospital territory is situated.

The governing body of the city shall annually make such levy for bond principal and interest as is necessary to retire the bonds as they mature and the interest as it accrues, such tax levy or levies to extend over the entire hospital territory, and shall be certified and extended and the money collected and turned to the city treasurer the same as the current levy for hospital purposes, but the bond and interest money shall be kept by the city treasurer in a separate fund designated "hospital bond and interest fund" and shall only be used to pay the hospital bonds and interest.

History: L. 1949, ch. 166, § 6; April 5.



14-699 Same; election of trustees; nominations; vacancies; expenses.

14-699. Same; election of trustees; nominations; vacancies; expenses. At all elections under this act all electors within the hospital territory, both within and without the regular city limits, shall be entitled to vote for all hospital trustee candidates and on all hospital bond propositions. Registration for voting shall not be required of persons in the added territory for the purposes of this act unless required by other statutes. Before any election affecting the hospital the board of trustees shall determine where polling places shall be provided for the convenience of the electors of the added territory and the chairman and secretary shall certify the determination to the governing body of the city and the governing body shall provide the polling places as certified. The members of the election boards at such polling places shall be electors of the added territory, such members to be appointed by the governing body of the city without regard to political affiliation.

Candidates for trustee shall not run as members of political parties. Where the regular city population does not require the city to have a primary, an elector desiring to become a candidate for hospital trustee shall file a declaration of candidacy with the city clerk within the time other nomination papers or declarations must be filed. The declaration shall be in substantially the following form:

"I hereby declare my candidacy for the office of hospital trustee, position No. ____, of the city of ______________, Kansas, at the regular city election on the ____ day of __________, 19__. My address is ______________."

Signed: ______________

Such declaration shall be filed in person by the candidate and the city clerk may require proof of identity. Where more than one trustee is to be elected, whether for a regular term or to fill a vacancy, the city clerk shall assign position numbers, such as Hospital Trustee, Position No. ____, equal to the number of trustees to be elected, and candidates shall in the declaration indicate the trustee position for which they are running, and where one or more trustees must be elected from the added territory only electors from the added territory shall be eligible to file for the position numbers assigned to the trustee positions to be filled for the added territory.

Where a vacancy is to be filled and the office is temporarily held by a trustee from the added territory such vacancy shall be filled from added territory. The city clerk shall explain to electors desiring to file declarations whether a position is for election at large or for added territory. Where the regular city population requires a primary, a candidate shall file a declaration of candidacy similar in form to the form required where there is no primary except that it shall state that the candidate is a candidate for nomination at the regular city primary. At the primary the candidates receiving the greatest and the next greatest number of votes for a trustee office shall be declared nominated: Provided, That where there are not more than two candidates for nomination for a trustee office there shall be no primary for such office and the persons who filed declarations of candidacy for nomination at the primary shall be declared nominated as candidates at the regular election.

Where a primary precedes an election and more than one trustee is to be elected, position numbers shall be assigned as at the election to follow. If the election is one at which a term of less than three years is being filled the declaration shall state the term for which the candidate is a candidate or by reference to the position designating the short term. No filing fee shall be required. The hospital fund shall bear the expense of the election boards for polling places for added territory, and the other expenses shall be paid the same as in cases of other city elections. In all other respects the election laws applying to the city and not in conflict herewith shall apply.

History: L. 1949, ch. 166, § 7; April 5.



14-6,100 Certain cities between 4,500 and 6,000; acceptance of gifts; election; site, erection and equipment of hospital.

14-6,100. Certain cities between 4,500 and 6,000; acceptance of gifts; election; site, erection and equipment of hospital. Where in any city of the second class having a population of not less than four thousand five hundred (4,500) and not more than six thousand (6,000), located in a county having five (5) cities of the second class, money has been raised by public subscription or otherwise for the construction of a hospital to serve such city and the surrounding community or where such money so raised for such purpose has been partly or wholly spent for acquiring a site and the partial or complete construction and equipment of a hospital, such city may accept a gift of such money or the money not yet expended for site and hospital and the site and hospital in course of construction or constructed and equipped from the person or persons or corporation having charge or owning such money or site and partly constructed or constructed and equipped hospital.

Before the city accepts such gift the proposition shall be submitted at a regular city election or at an election called for the purpose, and if a majority of the votes cast on the proposition shall be in favor thereof the governing body shall proceed to accept the gift, and shall have power to continue with the construction and equipping of the hospital, or in case the gift is of money only shall have power to acquire a site for and erect and equip a hospital within the amount of money available except as provided in K.S.A. 14-6,101.

History: L. 1953, ch. 113, § 1; April 13.



14-6,101 Same; bonds; limitation; election.

14-6,101. Same; bonds; limitation; election. Any city which has accepted a gift for hospital purposes as provided in K.S.A. 14-6,100 may issue bonds to supplement the money received by such gift to acquire a site for and construct and equip such hospital or to add to or enlarge and equip any such hospital in course of construction when received or to add to or enlarge any such hospital already constructed and equip the same when received, in an amount not exceeding two hundred thousand dollars ($200,000): Provided, That the question of issuing bonds shall be submitted to the vote of the people at the next regular city primary or regular election or at any election called for that purpose, and no bonds shall be issued until a majority of the qualified electors voting on the proposition shall have declared by their votes in favor of issuing said bonds: Provided further, A proposition for the issuance of bonds hereunder may be voted on at the same election where the acceptance of the gift is voted on.

History: L. 1953, ch. 113, § 2; April 13.



14-6,102 Same; bond limitations inapplicable.

14-6,102. Same; bond limitations inapplicable. All bonds authorized by this act shall be issued, sold, delivered and retired under the provisions of article 1, chapter 10, of the Kansas Statutes Annotated, and amendments thereto, except as in this act otherwise provided and none of the debt limitations provided by law shall apply to bonds issued under this act.

History: L. 1953, ch. 113, § 3; April 13.



14-6,103 Same; management and control of hospital; board of trustees, when; appointment; election; terms; powers.

14-6,103. Same; management and control of hospital; board of trustees, when; appointment; election; terms; powers. The governing body of any such city is hereby vested with the authority to manage and control such hospital and it may lease, let or rent to any person, persons, corporation, or other legally organized society, the buildings herein provided for upon such terms and conditions, including special rates for water, light and power, as it may by resolution declare, or it may appoint six (6) trustees chosen from the citizens of said city with reference to their fitness for such office, who together with the mayor, as ex officio member, shall constitute a board of trustees for said hospital. The board of trustees shall hold their offices until the next following city election, when six (6) trustees shall be elected, and hold their offices, two (2) for one (1) year, two (2) for two (2) years, and two (2) for three (3) years. At each subsequent city election, the office of each trustee whose term is about to expire shall be filled by the nomination and election of hospital trustees in the same manner as other officers are elected, none of whom shall be a physician: Provided, That if a board of trustees is appointed or elected, no contract for the leasing, letting or rental of said hospital or buildings shall be made unless and until the terms and provisions thereof shall have been approved by the board of trustees: Provided further, That if a board of trustees is appointed, or elected, the government of such hospital shall be as provided for in K.S.A. 14-605 to 14-614, inclusive, or any amendments thereto.

History: L. 1953, ch. 113, § 4; L. 1955, ch. 120, § 1; April 12.



14-6,104 Same; acceptance of gifts.

14-6,104. Same; acceptance of gifts. Except for the original gift the governing body of any such city is hereby authorized to accept any grants, donations or gifts without election and such grants, donations or gifts may be used in addition to the original gift and the amount of a proposed bond issue or for such purpose as the donor may prescribe.

History: L. 1953, ch. 113, § 5; April 13.



14-6,105 Same; federal aid.

14-6,105. Same; federal aid. The governing body of any such city is hereby authorized and empowered to contract for a site, the construction and equipment of said hospital building, in such manner as to comply with and secure the benefits of any federal aid.

History: L. 1953, ch. 113, § 6; April 13.



14-6,107 Same; application of classification under 14-6,100.

14-6,107. Same; application of classification under 14-6,100. Any such city once operating under this act whose population shall fall below or exceed the population limits herein provided or where the number of second class cities in such county shall fall below or exceed five (5) shall continue to operate under this act.

History: L. 1953, ch. 113, § 8; April 13.



14-6,108 Cities located in counties which have issued maximum amount of bonds authorized by 19-1869.

14-6,108. Cities located in counties which have issued maximum amount of bonds authorized by 19-1869. The provisions of this act shall apply to any city of the second class which is located in a county which has issued bonds under, and in the maximum amount authorized by the provisions of K.S.A. 19-1869 for the purpose of constructing an enlargement and addition to the county hospital located in such city and for the purpose of equipping and furnishing the same.

History: L. 1961, ch. 111, § 1; June 30.



14-6,109 Same; city authorized to issue bonds to supplement county funds, when; notice; protest petition; election.

14-6,109. Same; city authorized to issue bonds to supplement county funds, when; notice; protest petition; election. Whenever the board of trustees of a county hospital, such as described in K.S.A. 14-6,108, shall adopt and file with the city clerk of any such city a resolution stating that the amount of money derived from the sale of the bonds described in K.S.A. 14-6,108 is insufficient to properly and adequately construct such enlargement and addition to the county hospital and to properly and adequately equip and furnish the same, the governing body of such city is hereby authorized to issue the bonds of such city in an amount not exceeding seventy-five thousand dollars ($75,000), the proceeds thereof to be used to supplement the funds derived by the issuance of bonds by the county for the construction of such enlargement and addition to the county hospital and for the equipping and furnishing the same: Provided, That before the issuance of any such bonds, the governing body of the city shall cause to be published for two (2) consecutive weeks in the official city paper a notice of its intention to issue such bonds and unless there is filed in the office of the city clerk within thirty (30) days after the first publication of said notice a petition signed by not less than ten percent (10%) of the qualified electors of said city, determined on the basis of the total vote for the office of mayor at the last preceding general city election, protesting the issuance of such bonds, the governing body may proceed to issue and sell such bonds. If within said thirty (30) days a sufficient protest petition is filed with the city clerk, the governing body shall submit the question of issuing such bonds at a regular city election or a special election called for such purpose.

If a majority of those voting on such proposition shall vote in the affirmative, the governing body of the city shall proceed to issue and sell said bonds in accordance with the provisions of the general bond law, and none of the debt limitations provided by law shall apply to bonds issued under this act. The proceeds from the sale of such bonds shall be paid by the city to the board of trustees of such county hospital and shall be used, together with the amount previously provided by the county, for the construction of such enlargement and addition to the county hospital and for the equipping and furnishing the same.

History: L. 1961, ch. 111, § 2; June 30.



14-6,110 Certain cities authorized to enter into contracts with hospital districts to pay certain operational costs of hospital; limitation on amount; tax levy, use of proceeds.

14-6,110. Certain cities authorized to enter into contracts with hospital districts to pay certain operational costs of hospital; limitation on amount; tax levy, use of proceeds. The governing body of any city of the second class in which there is located or shall hereafter be located a hospital established by a hospital district, and which city is located in a county having a population of not less than fourteen thousand (14,000) and not more than sixteen thousand (16,000), and having a total assessed taxable tangible valuation of not less than thirty-seven million dollars ($37,000,000) and not more than forty-five million dollars ($45,000,000), is hereby authorized to enter into a contract with the governing body of such hospital district wherein such city shall agree to pay the costs of the operation of said hospital which are in excess of the amounts received for patient care and maintenance. Such city by any such contract or agreement shall limit its maximum liability for any one calendar year to ten thousand dollars ($10,000). Any governing body of any city entering into such a contract or agreement is hereby authorized to make an annual tax levy for the purpose of providing revenue to pay such agreed costs of operation of said hospital and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. Such tax levy shall be in addition to all other tax levies authorized or limited by law, and shall not be subject to any tax levy limit or aggregate tax levy limit prescribed by K.S.A. 79-1952, and acts amendatory thereof or supplemental thereto.

History: L. 1961, ch. 109, § 1; L. 1979, ch. 52, § 72; July 1.



14-6,111 Boards of trustees of certain hospitals authorized to borrow money under federal public health service act for making certain contractual payments.

14-6,111. Boards of trustees of certain hospitals authorized to borrow money under federal public health service act for making certain contractual payments. The board of trustees of a hospital of any city of the second class having a population of more than eight thousand (8,000) and not more than nine thousand (9,000) not located in a county designated as an urban area which has heretofore entered into one or more contracts for the construction, reconstruction, repair, remodeling, equipping, or enlarging of a hospital may borrow funds under the provisions of the public health service act, title VI, part B, 42 U.S.C. § 291j et seq., and all acts of the United States congress amendatory thereof or supplemental thereto and any other acts of the United States congress, for the purpose of making when due any payment or payments required under such contract or contracts, in the event that funds for such purpose are not available when required because moneys required for payment to such board of trustees of a federal grant obtained by it for the purpose of making all or a part of such payments were not appropriated by the United States congress and available to such board of trustees when required.

History: L. 1971, ch. 61, § 1; April 9.



14-6,112 Same; loans exempt from certain statutory provisions.

14-6,112. Same; loans exempt from certain statutory provisions. Loans obtained by any such board of trustees under the provisions of K.S.A. 14-6,111 shall be exempt from the provisions of K.S.A. 10-1101 et seq., and amendments thereto, K.S.A. 79-2925, 79-2926, 79-2927, 79-2929, 79-2930, 79-2933, 79-2934, 79-2935, 79-2936 and 79-2937.

History: L. 1971, ch. 61, § 2; April 9.



14-6,113 Hospital improvements, equipment and additions in certain cities under 3,000; elections; bonds.

14-6,113. Hospital improvements, equipment and additions in certain cities under 3,000; elections; bonds. (a) The governing body of any city of the second class having a population of less than three thousand (3,000) is hereby authorized and empowered to issue general obligation bonds of said city in an amount not exceeding the sum of two hundred thousand dollars ($200,000) for the purpose of making improvements, adding equipment or building and equipping an addition to a hospital located therein.

(b) Before any such general obligation bonds shall be issued, the governing body of such city shall submit the question of issuing such general obligation bonds to a vote of the qualified voters of the city at a regular city election or at an election called for that purpose. No bonds shall be issued pursuant to this section until the issuance thereof has been approved by a majority vote of the qualified electors voting thereon.

History: L. 1975, ch. 113, § 1; July 1.



14-6,114 Anthony, Kansas, hospital district; payment of expenses.

14-6,114. Anthony, Kansas, hospital district; payment of expenses. The city of Anthony, Kansas, may expend money from its general fund for the purpose of operating and maintaining a hospital district of which the city is a part.

History: L. 1984, ch. 80, § 1; May 17.






Article 7 WATER SUPPLY AND WATERCOURSES

14-701a Watercourse improvements; channel diversion; proceedings; how paid; bond issue; limitations; election.

14-701a. Watercourse improvements; channel diversion; proceedings; how paid; bond issue; limitations; election. Whenever the governing body shall by resolution deem and declare it to be expedient and necessary to alter, change and divert the channel of any watercourse and make the improvements as provided in K.S.A. 12-694, it shall cause to be prepared and submitted to said governing body, surveys, maps and specifications of the work so proposed to be done, together with an estimate of the cost thereof, of every kind and nature, including all property damage, so far as same can be approximately estimated, and upon the approval thereof, said governing body shall have the power to proceed with said work and to contract therefor and to provide for the payment of the cost, damages and expense of every kind and nature occasioned by such proposed change, alteration and diversion and the construction of all channels, tunnels, walls, embankments, levees and other work connected therewith, in whole or in part, by funds contributed or paid for such purposes, or by a levy of a special tax upon all the taxable property within the limits of the city, or by the levy of special taxes or assessments upon all the taxable property lying within a benefit district, or both, by ordinance created, declared and established by the governing body: Provided, however, That if the the governing body shall determine that the proposed work or any part thereof ought to be done and the cost defrayed by issuing bonds, to be paid by general taxation, and the estimated cost and expenses of such work or any part thereof to the city, exclusive of funds contributed or to be contributed or paid for such purpose, shall not exceed the sum of $25,000, then and in that case the governing body shall have power to issue the bonds of said city for such amount, not exceeding said sum of $25,000, without submitting the question to a vote of the inhabitants thereof; but for all sums in excess of $25,000 the governing body shall, before ordering said work done or incurring any expense therefor, call a special election to vote upon the question of making said improvements and issuing bonds to pay therefor or submit the same at the next regular election as the governing body may determine.

Such special election shall be called and conducted and returns thereof canvassed as provided by law. If a majority of those voting at the election authorize the issuing of the bonds, the governing body shall have the power to issue the same and cause the work for which they were authorized to be done, and all bonds under the provisions of this act shall be issued as provided by law.

History: L. 1927, ch. 139, § 2; March 10.



14-701b Same; benefit district; assessment of benefits; appraisers; oath; duties; hearing of complaints; notice; limitation of actions.

14-701b. Same; benefit district; assessment of benefits; appraisers; oath; duties; hearing of complaints; notice; limitation of actions. If the governing body shall determine that the cost of the improvements provided in K.S.A. 12-694 or any part thereof ought to be paid by the levy of special assessments upon the property within a district benefited, then it shall by ordinance so declare and establish a benefit district defining the boundaries thereof, and the governing body shall determine and assess to each lot or parcel of ground in the benefit district, according to the benefits derived, liable for such special assessment, the amount to be paid thereon, and the governing body shall forthwith appoint three disinterested householders, residents of the city, as assessors, who shall qualify by taking and subscribing an oath to faithfully, honestly and impartially discharge their duties as such assessors, and it shall thereupon become their duty within five (5) days, upon actual view and inspection, to assess all the lands, without regard to buildings and improvements, within the district which will in their opinon to any extent be protected from overflow or be benefited by the proposed work, having reference to the value of such lands without such work and the value thereof as benefited by such work, and determine the proportion of the estimated cost of such work with which each lot, piece or parcel of land so benefited ought justly to be charged, and make report forthwith to the governing body containing an accurate description of each lot or parcel of land deemed to be benefited, and the name of the owner, if known; the actual value of each lot or parcel of land without the proposed improvement, and what part or amount of the total estimated cost should be assessed and charged against it on account of benefits if such improvement be made.

The governing body at its first meeting, regular or special, after report of appraisers is filed with the city clerk, shall appoint a time for holding a special session to hear any complaint that may be made as to the valuation of any lot or piece of land assessed as aforesaid, a notice of such special session shall be given by the mayor in the official city paper; and said governing body at said special session may alter the valuation of any lot or piece of land, if in their opinion the same has been assessed too high or too low. The governing body shall immediately thereafter enact and publish an ordinance which shall hold good for all the installments, fixing said assessment hereinbefore provided for as to each lot or parcel of ground. The city clerk of such city shall mail a written notice to the owner of each lot or parcel of ground stating the amount levied against the same. The amounts levied against each lot or parcel of ground to pay for the bonds falling due in each year, and the interest due, shall be levied and collected the same as other taxes. No suit to set aside the said assessments shall be brought after the expiration of thirty days from the publication of the ordinance fixing said assessments.

Where payment is to be made by the levy of special assessment, the governing body may, in its discretion, instead of levying the entire special assessment therefor at one time, provide for the payment of the same by installments and issue improvement bonds therefor as provided by law, without submitting the question to the inhabitants within said benefit district or calling an election therefor, but no bonds shall be issued under the provisions of this act until the expiration of thirty days after the amount due from the lots, pieces and parcels of land liable for special assessments has been ascertained. The owner of any piece or parcel of property within said benefit district liable to any assessment may, at any time within thirty days after the amount due from such parcel of land is ascertained and before the bonds hereinbefore provided for are issued, pay the amount assessed thereon to the city treasurer, and said property so paid on shall not thereafter be liable for any further assessment for the cost of said work nor for the payment of the bonds issued therefor.

History: L. 1927, ch. 139, § 3; March 10.



14-701h Same; duties of governing body.

14-701h. Same; duties of governing body. Before making such improvements and issuing such bonds the governing body shall determine the cost of such work and improvements as provided in K.S.A. 14-701a; and shall declare by ordinance the necessity and expediency of such work and improvements and the necessity of issuing bonds therefor as herein provided.

History: L. 1927, ch. 139, § 9; March 10.



14-701i Same; construction; limitation of actions; sewage exempted.

14-701i. Same; construction; limitation of actions; sewage exempted. The governing body shall be the sole judges of the necessity for and the expediency of the making of the improvements mentioned in K.S.A. 12-694 and the manner of the payment of the cost thereof as provided for in K.S.A. 14-701a and 14-701b, and this act shall be liberally construed to encourage the improvements of such natural watercourses and to protect lands and public and private property from damage and from injury by overflow, and to promote the public health, convenience and welfare, and no suit, action or proceeding of any kind in any wise challenging the validity of any proceedings instituted or carried on under and by virtue of this act, or to set aside any general or special tax or assessment or to enjoin the making of the levy or collection of any such tax or assessment or any installment thereof herein provided for, or questioning the validity of any bond issued pursuant thereto, shall be brought after the expiration of thirty days from the time the amount due on such lots, pieces and parcels of land for special assessment is ascertained. If any improvement herein provided for shall cross or interfere with any highway or street of any county or adjoining city the engineer of such county or adjoining city shall have authority to require such construction at said point as will safeguard such county or city against damage. Nothing in this act shall be construed as authorizing a discharge of sewage into any natural watercourse or changing the general laws in that regard.

History: L. 1927, ch. 139, § 10; March 10.



14-705 Extension of water mains beyond boundaries by city having municipal plant; petition.

14-705. Extension of water mains beyond boundaries by city having municipal plant; petition. Any city of the second class owning or maintaining a municipal water system may extend its water mains into territory beyond the boundaries of said city for the purpose of supplying water to customers living in territory beyond the city limits of said city, but in territory adjacent thereto, under the following conditions: Whenever a majority of the resident property owners owning more than fifty-one percent of the property to be assessed in territory beyond the city limits of any city of the second class, but adjacent thereto, shall present to the governing body of such city a petition praying for the extension of water mains into said territory, the said governing body of such city shall consider said petition, and if it shall find the extension of said water mains will be of benefit to said city, then the said governing body may, by ordinance, direct the laying and construction of such water mains, together with all the necessary appurtenances into said adjacent territory.

History: L. 1925, ch. 120, § 1; March 10.



14-706 Same; form and effect of petition; benefit district.

14-706. Same; form and effect of petition; benefit district. The aforesaid petition so presented shall be in the form of a contract, creating a benefit district, prescribing the place where such water mains are to be located and stipulating and agreeing that the cost of laying and constructing such water mains, together with all the necessary appurtenances thereto, shall be taxed against the properties located within said benefit district; and said petition shall be a contract, shall pass with the property, and be binding upon the heirs and assigns of owners of property within the benefit district.

History: L. 1925, ch. 120, § 2; L. 1931, ch. 129, § 1; Feb. 17.



14-707 Same; bonds; assessment.

14-707. Same; bonds; assessment. In the event that said governing body of such city shall order the laying and construction of such water mains, they shall issue ten-year serial bonds to pay the cost thereof, and the board of county commissioners shall levy and pay over to the city, annual special assessments against all property included in said benefit district petitioning for said water service, sufficient to pay the annual interest and to retire said bonds on maturity of the same, in the same manner and to the same extent as special assessments for lateral sewers are now levied in said cities: Provided, however, That where the governing body of such city shall deem it advisable to lay a water main larger than six inches in diameter in such benefit district, the amount to be paid by such special assessment shall not be greater than would be the cost of a main six inches in diameter, and the remainder of the cost shall be paid from the water fund of the city.

History: L. 1925, ch. 120, § 3; L. 1931, ch. 129, § 2; Feb. 17.



14-708 Same; effect of adjacent territory becoming part of city.

14-708. Same; effect of adjacent territory becoming part of city. In the event in [any] such territory so supplied with water service shall thereafter be added to and become a part of said city supplying such service, said contract shall be abrogated, and water shall be furnished on the same terms as it is furnished for other citizens of said city.

History: L. 1925, ch. 120, § 4; March 10.



14-709 Same; funds.

14-709. Same; funds. All money that is received from said water service shall be deposited in the water fund of said city, and shall become a part of said fund. The expense of extending such service shall be part of the same funds thereof in the same manner as the cost of extending water mains in the city is paid, and the mains so extended shall be and remain a property of the city.

History: L. 1925, ch. 120, § 5; March 10.



14-710 Same; construction.

14-710. Same; construction. This act is intended to be supplemental to all other acts of the Revised Statutes, and on no account shall the Revised Statutes of 1923 be repealed hereby.

History: L. 1925, ch. 120, § 6; March 10.



14-713 Flood control works in cities in certain counties; maintenance and repair; tax levy, use of proceeds.

14-713. Flood control works in cities in certain counties; maintenance and repair; tax levy, use of proceeds. The governing body of any city of the second class located in a county having a population of more than thirty-four thousand (34,000) and less than forty thousand (40,000), is hereby authorized and directed to levy a tax each year upon all the taxable tangible property of such city of one mill for the purpose of maintaining and operating such flood control works, dikes or levees as have been constructed for the prevention, control or mitigation of floods or flood hazards within or without its city limits and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

Such levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to the aggregate tax levy limitation prescribed by K.S.A. 79-1952, or any amendments thereto. It shall be the duty of the governing body of such city to maintain and operate such flood control works, and to keep all such dikes or levees in serviceable condition; and to make the proper repairs to same as may, from time to time, be necessary.

History: L. 1947, ch. 166, § 1; L. 1979, ch. 52, § 73; July 1.



14-714 Extension of sewer or water mains outside cities, when; bonds; protest petition; election; eminent domain; act supplemental.

14-714. Extension of sewer or water mains outside cities, when; bonds; protest petition; election; eminent domain; act supplemental. The governing body of any city of the second class adjacent to which and within one-half (1/2) mile of the city limits there is a county hospital grounds may by ordinance provide for the extension of the nearest adequate sewer main and/or the nearest adequate water main within the city to such point outside the city and on the boundary of the hospital grounds as will be most convenient for connection by the hospital, and may when it deems it necessary issue bonds in an amount not to exceed fifteen thousand dollars ($15,000) to acquire land if necessary and construct the sewer and/or water main or supplement any current funds available for the purpose, and if bonds are to be issued to pay part or all of the cost the ordinance shall so state: Provided, If within thirty (30) days after the publication of the ordinance there is filed with the city clerk a protest signed by not less than twenty-five percent (25%) of the registered electors of the city the governing body shall within thirty (30) days after the filing of the protest call an election to vote on the matter proposed in the ordinance.

Notice of the election shall be given and the election conducted as provided by K.S.A. 10-120, and amendments thereto. If a majority of the votes cast on the proposition are in favor thereof the governing body shall proceed with the construction of the sewer and/or water main and issue the bonds required (if bonds are voted on) but not to exceed the amount stated in the proposition. If a proposition fails the proceedings shall end and no new proceedings shall be commenced within one year from the date of the last preceding election on a proposition under this act. The city is hereby granted the power of eminent domain to acquire any land or easement necessary for the construction of said sewer and/or water main and may lay said sewer and/or water main in any public highway. This act shall be supplemental to other statutes relating to sewers and water mains of cities of the second class.

History: L. 1953, ch. 118, § 1; April 13.






Article 9 CHANGING CLASSIFICATION OF CITY

14-901 Election to change to city of third class.

14-901. Election to change to city of third class. Whenever any city of the second class organized under the laws of the state of Kansas has been reduced in population to one thousand or less, as shown by the last returns of the assessor taking the enumeration of said city, the mayor of such city of the second class or the president of the council, if there is no acting mayor, may by proclamation call an election within such city for the purpose of determining whether said city shall be set back into a city of the third class. Such proclamation to be published in some newspaper of general circulation within said city for two weeks preceding such election and shall also be posted in four conspicuous places within said city. The question to be submitted to the electors of said city by such proclamation shall be:

Shall the city of ___________ be changed from a city of the second class and set back to a city of the third class?

Yes  ☐[ ]No   ☐[ ]

A cross in the square opposite either the word "yes" or "no" shall be made by the voter to indicate the way he or she votes, and such election shall in all other respects be held in the same manner as any other general election. A majority of the votes cast at such election shall decide the proposition and if a majority of the votes cast are for the affirmative, then the mayor or acting mayor of such city shall certify the result of such election to the county clerk of the county in which such city is situated, who shall file such certificate in the files of the county clerk's office and register the same in the same book where records of other elections in such county are kept, and from and after the filing of such certificate with such county clerk, such city shall be a city of the third class.

History: L. 1919, ch. 144, § 1; March 6; R.S. 1923, § 14-901.



14-902 Tenure of office.

14-902. Tenure of office. The officers of such city holding office at the time of such election shall, including the governing body as well as all other city officers, hold their office until the next regular election for city of the third class and until their successors are elected and qualified.

History: L. 1919, ch. 144, § 2; March 6; R.S. 1923, § 14-902.



14-903 Indebtedness.

14-903. Indebtedness. Whenever there shall exist any indebtedness at the time of the change of said city from the second class to the third class, this act shall in no manner change the amount of taxes that may be levied under the laws pertaining to cities of the second class until such indebtedness shall have been paid, but in all other respects such city shall be governed by the laws pertaining to cities of the third class.

History: L. 1919, ch. 144, § 3; March 6; R.S. 1923, § 14-903.



14-904 Ordinances.

14-904. Ordinances. All of the ordinances in force in such city as a city of the second class shall remain and be in force and be the ordinances of such city after it shall have become a city of the third class.

History: L. 1919, ch. 144, § 4; March 6; R.S. 1923, § 14-904.






Article 10 MISCELLANEOUS PROVISIONS

14-1007 Lands for and improvement of cemeteries.

14-1007. Lands for and improvement of cemeteries. The governing body of any city of the second class may purchase, hold and pay for, in the manner hereinbefore mentioned, lands not exceeding eighty acres in one body outside the limits of such city, for the purpose of burial of the dead. The council shall provide for the survey, platting, grading, fencing, ornamenting and improvement of all the burial and cemetery grounds and the avenues leading thereto owned by such city, and may construct walks, and rear and protect ornamental trees therein, and provide for paying the expense thereof.

History: L. 1872, ch. 100, § 71; March 13; R.S. 1923, § 14-1007.



14-1007a Acquisition of cemetery and additions or lands therefor; publication of notice; protest petition; election; appeal from condemnation proceeding.

14-1007a. Acquisition of cemetery and additions or lands therefor; publication of notice; protest petition; election; appeal from condemnation proceeding. Any city of second class may acquire a cemetery for public use or any addition to an existing cemetery, or lands therefor, except that lots owned by private individuals for burial purposes shall only be acquired for the purposes of care and upkeep. Such cemetery, addition or lands may be located either inside or outside the city and may be acquired by purchase or by condemnation proceedings as now provided by law for the appropriation of private land for public use. This act shall not authorize the condemnation or appropriation of cemetery grounds owned or used by any religious body or denomination for burial purposes. Before the governing body of any city takes action to purchase or condemn any cemetery, any addition to an existing cemetery or lands, it shall cause to be published once each week for two consecutive weeks in the official city newspaper a notice of such intention. Such notice shall state that action will be taken to acquire such property upon a certain date, which shall be not less than 10 days from the last publication of the notice, unless on or before such date there is filed with the city clerk a petition signed by at least 10% of the qualified electors of the city protesting such action.

In the event such a petition is filed, the governing body of the city may submit the question of acquiring such property at the next city election. If a majority of those voting upon such proposition vote in the affirmative, the governing body shall proceed to acquire such land. Upon acquisition of any cemetery by the city where funds have been provided either by the owners of such cemetery or by the owners of lots therein for the upkeep of lots in such cemetery, the funds so provided shall pass to such city in trust to be administered by it for the purpose and according to the terms of which such funds were acquired and to carry out the purpose for which such funds were acquired. In any condemnation proceeding an appeal may be had from such proceedings as to the value of the cemetery or lands or any other damages, in the manner as now provided by law in connection with the appropriation of land for public use by the exercise of the right of eminent domain.

History: L. 1925, ch. 117, § 1; L. 1945, ch. 140, § 1; L. 1949, ch. 170, § 1; L. 1981, ch. 173, § 49; July 1.



14-1007b Same; tax levy, use of proceeds; issuance of bonds.

14-1007b. Same; tax levy, use of proceeds; issuance of bonds. For the purpose of providing a fund to acquire a cemetery or lands therefor and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, the mayor and council, or mayor and commissioners of such city may levy each year a tax not to exceed one mill upon all taxable tangible property in such city, to be levied and collected as other taxes for such city; or such city may issue its bonds not exceeding the amount of the purchase or the condemnation price of the cemetery or grounds, in the manner now provided by law for the issuance of bonds for the improvement or acquirement of waterworks for such city.

History: L. 1925, ch. 117, § 2; L. 1979, ch. 52, § 74; July 1.



14-1007c Same; construction of act.

14-1007c. Same; construction of act. This act shall not be construed as amending or repealing any act regarding cemeteries, but shall be construed as a part of chapter 12, article 14, of the Kansas Statutes Annotated, regarding cemeteries.

History: L. 1925, ch. 117, § 3; May 28.



14-1008 Conveyance of cemetery lots; regulations by council.

14-1008. Conveyance of cemetery lots; regulations by council. Cemetery lots owned by such city shall be conveyed by certificates signed by the mayor and countersigned by the clerk under the seal of the city, specifying that the purchaser to whom the same is issued is the owner of the lot or lots described therein by number, as laid down on such map or plat, for the purpose of interment; and such certificate shall vest in the purchaser, his or her heirs and assigns, a right in fee simple to such lot for the sole purpose of interment, under the regulations of the city council, and such certificate shall be entitled to be recorded in the office of register of deeds of the proper county, without further acknowledgment; and such description of lots shall be deemed and recognized as sufficient description thereof.

The council may limit the number of lots which shall be owned by the same person at the same time; may prescribe rules for enclosing, adorning and erecting monuments and tombstones on cemetery lots, and may prohibit any diversion of the use of such lots, and any improper adornments thereof; but no religious test shall be made as to the ownership of the lots, the burial therein, for the ornamentation of graves, or of such lots.

History: L. 1872, ch. 100, § 72; March 13; R.S. 1923, § 14-1008.



14-1009 Cemetery rules.

14-1009. Cemetery rules. The council may pass rules and ordinances imposing penalties and fines, not exceeding one hundred dollars, regulating, protecting and governing the cemetery, the owners of lots therein, visitors thereof, and punishing trespassers therein; and the officers of such city shall have as full jurisdiction and power in the enforcing of such rules and ordinances as though they related to the city itself.

History: L. 1872, ch. 100, § 73; March 13; R.S. 1923, § 14-1009.



14-1041 Natural gas production and sale; acquisition of drilling sites; contracts.

14-1041. Natural gas production and sale; acquisition of drilling sites; contracts. Any city of the second class situated in a recognized and established natural gas field is hereby granted power and authority to acquire a drilling site by lease or purchase, and to drill upon said land or upon other land leased for the purpose or owned by said city, or unitized with any such lands, a well or wells for the production of natural gas and to produce and sell natural gas therefrom, and to enter into all necessary or desirable contracts for such purposes.

History: L. 1951, ch. 186, § 1; March 30.



14-1042 Same; conditions.

14-1042. Same; conditions. The drilling of a well as authorized in this act shall be upon the further conditions that some person shall be willing to enter into an agreement with the city whereby such person will drill and equip the well at his or her own expense, in the first instance, and without cost to the city, and with the understanding that such person shall be repaid from the natural gas produced from said well or the proceeds thereof, and that after being fully reimbursed the city shall then become the sole and exclusive owner of the well.

The governing body of the city shall credit to the funds of the city, the proceeds and income accruing to the city by reason of the city's ownership of the gas well, and in order to secure to the common owners of the land situated within the corporate limits of the city a proportionate acquisition of, and benefit from, the natural gas underlying said land, all such proceeds shall be subject to governmental uses and purposes of the city as the governing body shall order from time to time and to reduce and eliminate, insofar as possible, all property taxes of the city. Any well drilled under authority of this act shall be drilled within the corporate limits of the city, except as hereinafter provided.

History: L. 1951, ch. 186, § 2; March 30.



14-1043 Same; acreage within or without city limits.

14-1043. Same; acreage within or without city limits. If there be within the city limits 640 acres or more of land, the governing body may divide the area of the city into 640 acre drilling units and consolidate any excess area with lands owned by others in the same manner as hereinafter provided for cities having less than 640 acres within the city limits. If there be no suitable drilling site for any unit available at reasonable cost within the corporate limits of the city, the governing body is hereby granted power and authority to acquire by lease or purchase a suitable drilling site outside such limits.

History: L. 1951, ch. 186, § 3; March 30.



14-1044 Same; contracts for consolidation or unitization of land.

14-1044. Same; contracts for consolidation or unitization of land. If there shall be less than 640 acres of land within the corporate limits of said city, then the governing body of said city is hereby granted power and authority to join with others having the right to produce and sell natural gas from lands which with the land within the corporate limits of said city will constitute a drill site in conformity with the rules and regulations of the state corporation commission, and which together with all of the land within the corporate limits of said city will not exceed 640 acres, in the execution of such contracts and agreements as will result in consolidation or unitization of the land within the corporate limits of such city with such other lands so as to constitute a drilling unit not exceeding 640 acres in area, and to enter into contracts with such other persons having the right to produce and sell natural gas from such other lands for the drilling of a joint well upon such consolidated drilling unit, each party to contribute and to bear a proportionate share of the cost of drilling, equipping, completing, connecting and maintaining said gas well, and of producing, delivering and selling the natural gas therefrom, and to receive a proportionate share of the proceeds of such sales, according to the number of acres contributed by each such party to such drilling unit.

History: L. 1951, ch. 186, § 4; March 30.



14-1045 Same; election; requirements for approval; resolution and order of governing body.

14-1045. Same; election; requirements for approval; resolution and order of governing body. No gas wells shall be commenced pursuant to this act until after the question has been submitted to a vote of the qualified electors of the city at a general city election or a special election held for that purpose. Notice of the election shall be published once each week for two consecutive weeks in the official city paper, the second publication to be not less than 10 days prior to the election. If the question is approved by affirmative votes equal in number to not less than 65% of the votes cast for mayor at the last general city election or, if no mayor is elected, 65% of the votes cast for the commissioner or council member receiving the highest number of votes at the last general city election, the wells shall be commenced. Otherwise the proposal shall fail.

Any city proposing to take action as herein authorized shall by resolution and order of the governing body of the city set out the terms and conditions which will govern the drilling of the wells; the names and addresses of such persons, firms or corporations (if any) as will be associated with the city in such enterprise; a description of all of the lands constituting the drilling unit; and the precise location of the proposed gas well. In addition, the resolution and order shall fix the time when an election will be held for the purpose of voting on the proposal. Such resolution and order shall be published as a part of the notice of the election.

History: L. 1951, ch. 186, § 5; L. 1955, ch. 122, § 1; L. 1981, ch. 173, § 50; July 1.



14-1046 Same; effect of resolution, order and election; landowner may petition court; proceedings.

14-1046. Same; effect of resolution, order and election; landowner may petition court; proceedings. The land area described in such resolution and order shall constitute the drilling unit, and the approval of the proposal to drill such gas well, as evidenced by the result of said election, shall operate as a consent of all owners of natural gas underlying that portion of said drilling unit lying within the corporate limits of said city to the taking of such gas by said city and shall entitle the city to an acreage allowable equal to the number of acres lying within the corporate limits of said city and included in said drilling unit: Provided, however, That any owner of land situated within the corporate limits of said city feeling aggrieved by the interests and authority granted to said city by this act and by the approval of the proposal submitted at said election, may within ninety days after the date of said election, petition the district court of the county in which said city is located setting out any facts tending to show that such action will work undue hardship or operate inequitably as to the said petitioner.

Copy of the petition and of a summons shall be served upon the mayor of the city and the city shall within twenty days thereafter file answer thereto, and the cause shall be heard and determined by the court as a proceeding in equity, and the court shall find the facts and make such orders and enter such decree in the premises as the law and equities of the case require, and in case the court finds in favor of the petitioner, the acreage owned by said petitioner shall be excluded from said drilling unit and the acreage allowable for natural gas production to said city shall be reduced accordingly. Any owner of land or mineral rights situated within the corporate limits of said city and included in said drilling unit who shall fail to petition the district court as herein authorized and have a determination of his or her rights, if any, shall thereafter be forever barred.

History: L. 1951, ch. 186, § 6; March 30.



14-1047 Cemetery property of private association; definitions.

14-1047. Cemetery property of private association; definitions. As used in this act: (a) The term "cemetery association" shall mean a cemetery association which is a private corporation chartered as a voluntary association for charitable purposes and which controls, manages and maintains a cemetery and cemetery lands; (b) the word "city" means a city of the second class.

History: L. 1951, ch. 216, § 1; March 3.



14-1048 Same; transfer to city and dissolution.

14-1048. Same; transfer to city and dissolution. Any such cemetery association may transfer the control, management and maintenance of the cemetery and cemetery lands under its control and all of the property, assets, books and records of such association to a city and provide for the dissolution of such association in the manner provided in this act. Such transfer and dissolution shall be governed by and effected solely under the provisions of this act.

History: L. 1951, ch. 216, § 2; March 3.



14-1049 Same; resolution of associations; publication; void upon protest of lot owners.

14-1049. Same; resolution of associations; publication; void upon protest of lot owners. The board of directors of any such cemetery association deeming it advisable to transfer the control, management and maintenance of the cemetery and cemetery lands under its control and all of the property, assets, books and records of such association to a city and to dissolve such association may adopt a resolution to that effect and the secretary of said association shall cause such resolution and a notice of its adoption to be published in a newspaper of general circulation in the county where the cemetery of such association is located once a week for two consecutive weeks.

If within thirty (30) days after the date of the last publication a petition is filed with the secretary of such cemetery association signed by at least thirty percent (30%) of the lot owners of the cemetery of such cemetery association protesting the adoption of such resolution and such proposed transfer and dissolution, such resolution shall be of no force or effect. The sufficiency of any such petition shall be determined by the board of directors of such association. If a sufficient protest petition shall not be filed within the time hereinbefore prescribed, then the board of directors may file a copy of such resolution in the office of the city clerk of such city in the manner provided in K.S.A. 14-1050.

History: L. 1951, ch. 216, § 3; March 3.



14-1050 Same; resolution filed with city clerk; city ordinance; publication; protest petition; election.

14-1050. Same; resolution filed with city clerk; city ordinance; publication; protest petition; election. Whenever the board of directors of any cemetery association shall file in the office of the city clerk of a city a copy of the resolution adopted under the provisions of K.S.A. 14-1049 and which has been certified by the president and the secretary of such association as having been duly adopted by the board of directors of such association and published and not protested by petition as authorized in K.S.A. 14-1049, the governing body of such city may enact an ordinance accepting the transfer of the control and maintenance of the cemetery and cemetery lands and all of the property, assets, books and records of such cemetery association.

Such ordinance shall be published in the official city paper once a week for two consecutive weeks and shall be in force and effect thirty (30) days after the date of the last publication unless before such date a petition protesting such ordinance is filed in the office of the city clerk of such city, signed by at least thirty percent (30%) of the qualified electors of such city determined on the basis of the total vote cast for secretary of state in such city at the last preceding general election.

If such a petition is filed, then the governing body of such city shall submit the proposition of the enactment of such ordinance to the electors of such city at a regular city election or special election called for that purpose and, if a majority of those voting on the proposition shall vote in favor thereof then said ordinance shall become effective.

History: L. 1951, ch. 216, § 4; March 3.



14-1051 Same; transfer of property; dissolution of association.

14-1051. Same; transfer of property; dissolution of association. (a) Immediately after such ordinance of any such city shall become effective:

(1) The treasurer of such cemetery association shall pay over, transfer or deliver to the city treasurer of such city all moneys, bonds, securities and records of such cemetery association in his or her possession or under his or her control and such city treasurer shall issue his or her receipt therefor to the treasurer of such association;

(2) the board of directors of such cemetery association shall transfer or turn over to such city all of the other property, assets, books and records of such association and the transfer of any real estate or interest therein of such association shall be made by deed or other appropriate instrument of conveyance executed as provided in section 17-3007 of the General Statutes of 1949.

(b) Upon the disposal of all the assets and property of such cemetery association as hereinbefore provided, the secretary of such association shall file an affidavit with the secretary of state stating that all the property and assets have been disposed of in compliance with the provisions of this act and that the board of directors have adopted a resolution to dissolve the association as provided in K.S.A. 14-1049, which affidavit shall be accompanied by a copy of the publication notice provided for in K.S.A. 14-1049 together with an affidavit or proof of publication by the manager or publisher of the newspaper in which said notice was published. Said corporation shall be deemed to be dissolved on the date of the filing of said affidavit and publication notice and proof thereof.

History: L. 1951, ch. 216, § 5; March 3.



14-1052 Cemetery property transferred from cemetery association; management, control and operation by city; tax levy, use of proceeds.

14-1052. Cemetery property transferred from cemetery association; management, control and operation by city; tax levy, use of proceeds. (a) Upon the completion of the transfer of all the property, assets and records of the cemetery association to the city as provided in subsection (a) of K.S.A. 14-1051 the governing body of the city:

(1) Shall have and shall assume the management, control, operation and maintenance of such cemetery, cemetery lands, and other cemetery property, assets and records, the same to be exercised in the manner as now or may be hereafter provided by law for the management, control, operation and maintenance of cemeteries, cemetery lands and property by cities of the second class;

(2) shall assume and be liable for all indebtedness and liabilities of the cemetery association existing at the time of such transfer; and

(3) shall place all moneys and securities, which were in the perpetual care fund of the cemetery association and transferred to the city, in a separate permanent fund and may invest and reinvest the same in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein and shall use only the income from such investments for the purposes and uses for which said fund was originally created by the cemetery association.

(b) The governing body of a city that has accepted the transfer of property, assets, books and records of the cemetery association as provided in this act and has assumed the management, control, maintenance and operation of the property so transferred, may levy an annual tax on all the tangible taxable property in such city for the purpose of providing funds for the care, maintenance and operation of such cemetery and to pay liabilities and expenses and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1951, ch. 216, § 6; L. 1970, ch. 81, § 17; L. 1975, ch. 494, § 26; L. 1977, ch. 54, § 18; L. 1979, ch. 52, § 75; July 1.



14-1053 Bonds for cemetery improvement in certain cities over 10,000; election.

14-1053. Bonds for cemetery improvement in certain cities over 10,000; election. Whenever it is necessary or desirable in the opinion of the governing body of a city of the second class having a population of more than 10,000 and located in a county having a population of more than 40,000 to make any permanent improvement in a public cemetery owned by such city, including the paving or repaving, macadamizing or remacadamizing, grading or regrading, or otherwise improving any road or roadway in such cemetery, such governing body may by resolution declare the necessity and desirability of making such improvement and such city is hereby authorized to issue and sell bonds of the city in an amount not exceeding $35,000, and to use the proceeds from the bonds for the making of such improvements.

No bonds shall be issued by any city under the authority conferred by this section until the question of the issuance of the bonds has been submitted to a vote of the qualified electors of such city at a regular city election, or at a special election called for that purpose, at which a majority of those voting on the question vote in favor of the issuance of the bonds.

Such bond election shall be called and held and the bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law. All bonds issued under the authority conferred by this act shall be subject to and within the bonded debt limitation provided by the laws of this state.

History: L. 1951, ch. 185, § 1; L. 1981, ch. 173, § 51; July 1.



14-1060 Compromise, abatement or cancellation of certain taxes in certain cities.

14-1060. Compromise, abatement or cancellation of certain taxes in certain cities. The provisions of this act shall apply to any city of the second class having a population of more than 4,800 and less than 5,500 operating under the manager form of government and located in a county having a population of more than 8,000 and less than 15,000. Whenever the title to any real property, upon which taxes may be due and delinquent, may be vested in any such city, then the state board of tax appeals is hereby authorized upon application of such city, and for good reasons shown, to compromise, abate or cancel all such taxes or any part thereof.

History: L. 1969, ch. 448, § 1; L. 2008, ch. 109, § 37; L. 2014, ch. 141, § 31; July 1.






Article 10a EMPLOYEES' RETIREMENT SYSTEMS

14-10a01 Definition.

14-10a01. Definition. The word "duty" or "duties" as used in this act means any act performed by a policeman or fireman for the protection of life or property regardless of time or place.

History: L. 1945, ch. 144, § 1; July 1.



14-10a02 Pension funds for police and fire departments; establishment, maintenance and funding; tax levy, use of proceeds; employee benefits contribution fund.

14-10a02. Pension funds for police and fire departments; establishment, maintenance and funding; tax levy, use of proceeds; employee benefits contribution fund. The governing bodies of all cities of the second class, with a population in excess of 6,000 located in counties having a population of 10,000 or more, maintaining an organized police and fire department, may establish and maintain a separate pension fund for each department, which shall be set aside and used exclusively for the payment of pensions and disability benefits as authorized in K.S.A. 14-10a01 et seq., and amendments thereto. Whenever the amount of any benefit is to be determined on the basis of actuarial assumptions, the assumptions shall be specified in a way that precludes employer discretion. Each such pension fund shall be maintained and funded in accordance with the minimum funding standards prescribed in K.S.A. 12-5002, and amendments thereto. For the purpose of creating, maintaining and funding such pension funds, the governing body of each such city of the second class is hereby authorized and shall:

(a) Accept gifts, grants, bequests, gratuities or any other money and credit the same to the pension fund designated by the donor;

(b) levy an assessment against each officer and member of each department equal to 7% of such officer's or member's monthly salary or compensation, such assessment amount to be deducted from the regular payroll and to be transferred into such pension fund;

(c) place into such funds the proceeds of all lost or stolen securities, money or personal property which shall remain unclaimed in possession of any department of the city for six months, together with the proceeds of all unclaimed or confiscated property of any nature which shall have been in custody of the police department for a period of six months. The city is authorized to sell at public auction such property and place the proceeds into such pension funds in equal shares;

(d) transfer into such pension funds the unencumbered balance, including investments, in any existing pension fund or funds, except that if there is more than one pension fund existing in such city then each of such existing funds, other than the firemen's and policemen's relief funds, shall be transferred into the new pension fund of a like classification. Upon the termination of any pension fund or funds, the rights of members to benefits accrued at the date of termination to the extent funded or to the amount in members' accounts at the date of termination are nonforfeitable;

(e) carry forward the balance in such funds at the close of each budget year as revenue for the next ensuing year;

(f) transfer into said fund any proceeds from any municipally owned utility at the discretion of the governing body;

(g) levy annually at the time for the levying of taxes for city purposes, a tax upon all of the taxable tangible property in such city for each pension fund to make annual contributions to each pension fund as required under K.S.A. 12-5002, and amendments thereto, and to maintain and fund each pension fund on an actuarial reserve basis in accordance with the provisions of K.S.A. 14-10a05, and amendments thereto, and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. In lieu of levying the tax authorized in this section, the annual contribution required of the city may be paid from any employee benefits contribution fund established pursuant to K.S.A. 12-16,102, and amendments thereto; and

(h) administer such funds in the manner required to satisfy the applicable qualification requirements for governmental plans as specified in the federal internal revenue code of 1954 or 1986, as in effect on July 1, 2008, and as applicable for a governmental plan in accordance with the provisions of K.S.A. 74-49,123, and amendments thereto.

History: L. 1945, ch. 144, § 2; L. 1970, ch. 81, § 15; L. 1975, ch. 494, § 27; L. 1976, ch. 89, § 5; L. 1978, ch. 67, § 5; L. 1979, ch. 52, § 76; L. 1998, ch. 64, § 10; L. 2008, ch. 113, § 5; July 1.



14-10a03 Benefit and disability benefit rights under prior laws saved.

14-10a03. Benefit and disability benefit rights under prior laws saved. This act shall not affect the rights nor decrease the pension or disability or retirement benefits of any officer or member of any fire or police department, or his or her dependent or dependents, who has been killed, permanently disabled, or retired under any previously authorized and existing pension or retirement system, nor shall any officer or any member of any fire or police department in service at the time of the effective date of this act, who is at said time entitled to a pension or disability benefit, receive any deduction in the pension or disability benefit to which he or she is entitled under existing laws in force at the effective date of this act. All such pensions and benefits shall be paid from the policemen's pension fund or the firemen's pension fund created by this act, as the case may be.

History: L. 1945, ch. 144, § 3; July 1.



14-10a04 Board of trustees for each fund; president and secretary; treasurer.

14-10a04. Board of trustees for each fund; president and secretary; treasurer. The pension funds established under the provisions of this act shall be administered as follows: Each fund shall be administered by a board of trustees which shall consist of the mayor of said city, the chief officer of the department and three delegates-at-large from the department, to be elected by the officers and members thereof at an annual meeting to be called by the chief officer of the department and held on the first Tuesday of July of each year, whose term of office shall be for one year, one of said boards shall be known as the "board of trustees of the firemen's pension fund," and the other as the "board of trustees of the policemen's pension fund." The board shall elect, from their members, a president and secretary. The city treasurer shall be ex officio treasurer of said boards, and as such shall have charge of the funds and securities provided for herein. No member of the board of trustees or the treasurer shall receive any compensation for services.

History: L. 1945, ch. 144, § 4; July 1.



14-10a05 Pension funds; tax levy, use of proceeds; investment.

14-10a05. Pension funds; tax levy, use of proceeds; investment. (a) The amount of money derived from taxes levied, except for an amount to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, and all money received from assessments, dues and donations for the benefit of such funds shall constitute pension trust funds to be known and designated, respectively, as the policemen's pension fund and the firemen's pension fund. Such pension funds shall be devoted exclusively to and for the purposes enumerated in this section. All moneys derived from the taxes levied and money received from other sources as enumerated in this section shall be paid into the policemen's pension fund or the firemen's pension fund, as the case may be, until the amount in such pension fund equals the total of the actuarially determined liabilities which are attributable to all members in active service and to all persons who are receiving, or who are entitled to receive in the future, pensions and other benefits from such fund. Further tax levies shall be made only for the purpose of maintaining each pension fund at such level.

(b) All moneys accumulated under the provisions of this act shall be deposited by the treasurer in the same manner as other city funds, except that the board of trustees, at their option, may invest any of such reserve funds in: (1) Investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein;

(2) direct obligation bonds of the United States of America maturing, or redeemable at par and accrued interest, within three years from date of purchase; or

(3) bonds of any municipality in the state of Kansas, the total bonded indebtedness of which is less than 15% of the total assessed tangible valuation of such municipality. Such bonds shall mature within five years from the date of purchase.

History: L. 1945, ch. 144, § 5; L. 1976, ch. 89, § 6; L. 1977, ch. 54, § 19; L. 1979, ch. 52, § 77; L. 1998, ch. 64, § 11; July 1.



14-10a06 Membership fee and contributions by officers and members of department; refunds; limitations.

14-10a06. Membership fee and contributions by officers and members of department; refunds; limitations. Every new officer and member of such police and fire departments shall be required to pay to the treasurer of such board a membership fee of $5. There shall be deducted from the salary of every officer and member of each department an amount equal to 7% of such officer's or member's monthly salary, which shall be paid into the respective pension funds. Any officer or member, whose services, for any reason whatsoever, are terminated with the department shall be entitled, upon demand, to be paid within 30 days after such demand, the total amount of the deduction from such officer's or member's salary paid into such fund, less 50% thereof. In the event such officer or member should renew such officer's or member's services with such department the officer or member shall, as a condition of employment and subject to the provisions of subsection (h) of K.S.A. 14-10a02, and amendments thereto, return to such fund the amount withdrawn.

History: L. 1945, ch. 144, § 6; L. 1976, ch. 89, § 7; L. 1998, ch. 64, § 12; July 1.



14-10a07 Payment to spouses or children of deceased policemen or firemen.

14-10a07. Payment to spouses or children of deceased policemen or firemen. (a) If any officer or member of a police or fire department, while in the performance of such officer's or member's duties, is killed or dies as a result of an injury received, or dies of any disease contracted by reason of such officer's or member's occupation as a policeman or fireman, or dies after having retired and leaves a spouse, such spouse, shall receive a monthly pension in an amount equal to 50% of the monthly salary of such deceased officer or member, if such spouse was lawfully married to such policeman or fireman at the time of such policeman's or fireman's retirement. Commencing on the effective date of this act, any surviving spouse, who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such spouse's remarriage, shall be entitled to once again receive benefits pursuant to this section, except that such surviving spouse shall not be entitled to recover any benefits not received after the termination of benefits by reason of such surviving spouse's remarriage but before the effective date of this act. In the event there is no surviving spouse, then any child or children of the deceased, shall receive, in equal shares a monthly amount equal to 50% of the monthly salary received at the time of death, such sums to be paid until such child or children attain the age of 18 years or until such child or children attain the age of 23 years, if such child or children are full-time students as provided in K.S.A. 74-49,117, and amendments thereto. Commencing on the effective date of this act, any child who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such child's marriage, shall be entitled to once again receive benefits pursuant to this section subject to the limitations contained in this section, except that such child shall not be entitled to recover any benefits not received after the termination of benefits by reason of such child's marriage but before the effective date of this act.

(b) If any officer or member of such fire or police department, after having become eligible for retirement as provided in K.S.A. 14-10a08, and amendments thereto, is killed while not in the performance of such officer's or member's official duties, or dies, an amount equal to 50% of such officer's or member's monthly salary shall be paid to such persons for the periods of time provided in subsection (a) and shall be subject to all the limitations provided in subsection (a).

(c) Payments to the surviving spouse, child or children under the provisions of subsection (a) or (b) must begin no later than December 31 of the calendar year immediately following the calendar year in which the member died.

History: L. 1945, ch. 144, § 7; L. 1976, ch. 89, § 8; L. 1989, ch. 232, § 2; L. 1992, ch. 321, § 4; L. 1998, ch. 64, § 13; L. 2000, ch. 152, § 3; L. 2001, ch. 209, § 2; May 31.



14-10a08 Payments upon retirement or discharge from police or fire department.

14-10a08. Payments upon retirement or discharge from police or fire department. Any officer or member of any such police department or fire department who has served 22 years or more on such department and has reached the age of 50 years may make application to be retired, and if such application is made the respective board of trustees shall retire such officer or member and shall pay such officer or member monthly payments in amounts equal to 50% or, for those who retire on or after July 1, 1994, 55% of such officer or member's monthly salary at the date of retirement. If such officer or member has been discharged from such department by reason of disability or any other reason other than for conviction of a felony, or if such officer or member voluntarily terminated employment with such department, after such officer or member has served 22 or more years in such department, the respective board of trustees shall order and direct that such person, upon attaining the age of 50 years, be paid monthly payments in amounts equal to 50% or, for those who retire on or after July 1, 1994, 55% of the monthly salary of such officer or member at the date of discharge. No person who retires after the effective date of this act shall be paid any benefits under the provisions of this section while such person is a nonelective officer or employee of any municipal or quasi-municipal corporation receiving compensation from public funds.

History: L. 1945, ch. 144, § 8; L. 1975, ch. 105, § 2; L. 1976, ch. 85, § 2; L. 1994, ch. 293, § 2; July 1.



14-10a09 Permanent disability benefits.

14-10a09. Permanent disability benefits. Any officer or member of any such police department or fire department who shall, while a member of such department and while engaged in the performance of his or her duties as such, be permanently injured or disabled, and upon an examination by a physician or physicians appointed by the board of trustees be found to be physically or mentally disabled as a result of such permanent disability or injury so as to render the officer or member unfit for the performance of his or her duties as a policeman or fireman, shall be entitled to be retired and the board of trustees shall thereupon order his or her retirement, and upon his or her being retired the officer or member shall be paid out of the respective pension funds, monthly, a sum equal to fifty percent of the amount of monthly compensation allowed such officer or member as a salary at the time of his or her permanent injury or disability: Provided, That the board of trustees may, when they deem it advisable, call back for re-examination by a physician any officer or member retired by reason of permanent disability under the provisions of this act, and if said examination discloses that said member is then able to perform his or her duties in said department, the member may be returned to service; and if said member, upon request fails or refuses to return to duty then all payments from said pension fund shall cease; and in the event such officer or member returns to duty, the time lost by reason of such injury or disability shall apply on his or her retirement time.

History: L. 1945, ch. 144, § 9; July 1.



14-10a10 Certain pension benefits and rights nonassignable and exempt from taxes and legal process.

14-10a10. Certain pension benefits and rights nonassignable and exempt from taxes and legal process. Any annuity, benefits, funds, property, or rights created by or accruing to any person under the provisions of K.S.A. 13-14a01 et seq. or K.S.A. 14-10a01 et seq., and any acts amendatory thereof or supplemental thereto, are hereby made and declared exempt from any tax of the state of Kansas or any political subdivision or taxing body thereof, and shall not be subject to execution, garnishment, or attachment, or any other process or claim whatsoever, and shall be unassignable, except as specifically provided by law.

History: L. 1945, ch. 144, § 10; L. 1974, ch. 345, § 2; L. 1977, ch. 68, § 1; July 1.



14-10a11 Funeral expenses.

14-10a11. Funeral expenses. Subject to the provisions of K.S.A. 2001 Supp. 74-49,128, and amendments thereto, whenever an active or retired fireman or policeman shall die, the board of trustees shall appropriate from the pension fund a sum of $100 to be paid for funeral expenses for such fireman or policeman.

History: L. 1945, ch. 144, § 11; L. 2000, ch. 152, § 4; July 1.



14-10a12 How pensions and benefits paid; annual report.

14-10a12. How pensions and benefits paid; annual report. All pensions and benefits paid and all moneys drawn from the respective pension funds, under the provisions of this act, shall be upon order of the respective board of trustees and signed by the president and secretary of such board, and payment shall be made by the issuance of city warrants or warrant checks as provided by law, when approved and passed by the governing body. The treasurer of the board of trustees shall prepare annually a report of the receipts and expenditures for the year ending December thirty-first of the previous year, showing the money on hand, how invested, and all moneys received and paid out, which report shall be filed with the city clerk.

History: L. 1945, ch. 144, § 12; July 1.



14-10a13 Service in military forces may be credited on retirement time.

14-10a13. Service in military forces may be credited on retirement time. Any officer or member of such police department or fire department, who leaves such department and serves in the uniformed services of the United States shall be credited by the respective board of trustees, with time or any part thereof so served, in computing such officer's or member's retirement time for pension purposes, as required by federal law, including, not limited to, when applicable, the uniformed services employment and reemployment rights act of 1994, as in effect on July 1, 2008.

History: L. 1945, ch. 144, § 13; L. 1998, ch. 64, § 14; L. 2008, ch. 113, § 6; July 1.



14-10a14 City election required; petition; exception.

14-10a14. City election required; petition; exception. The provisions of this act shall not apply to any city unless and until the governing body of such city shall submit the question of establishing pension funds under the provisions of this act to the vote of the qualified electors of the city at a regular city election and a majority of those voting thereon shall cast their votes in the affirmative: Provided, That if a petition signed by not less than ten percent of the qualified electors of said city as shown by the vote for mayor at the last city election is filed with the city clerk the governing body shall be required to submit the question of establishing pension funds under the provisions of this act to a vote at the next regular city election: Provided further, That any such city now operating under a retirement and benefit system, or either of them, may by resolution adopt the provisions of this act without first submitting the question thereof to the voters of said city.

History: L. 1945, ch. 144, § 14; July 1.



14-10a15 Invalidity of part.

14-10a15. Invalidity of part. If any provision of this act or the application thereof to any person or circumstances is held invalid such invalidity shall not affect other provisions or applications of this act, which can be given effect without the invalid provision or application, and to this extent the provisions of this act are declared to be severable.

History: L. 1945, ch. 144, § 15; July 1.






Article 11 GENERAL PROVISIONS

14-1101 When act applies.

14-1101. When act applies. All cities of the second class which shall adopt the provisions of this act by a majority vote of all electors voting at a special election called for that purpose, as hereinafter provided, shall be governed by the provisions of this act.

History: L. 1909, ch. 82, § 1; March 1; R.S. 1923, § 14-1101.



14-1102 Government and powers to be exercised by board of commissioners.

14-1102. Government and powers to be exercised by board of commissioners. The powers hereby granted shall be exercised by the board of commissioners of such city as hereinafter set forth, and such board of commissioners shall have and exercise all such rights, powers and duties as are now or shall be hereinafter set forth, and such board of commissioners shall have and exercise all such rights, powers and duties as are now or shall be hereafter conferred by the laws of the state of Kansas upon the governing body of cities of the second class not in conflict with the provisions of this act.

History: L. 1909, ch. 82, § 2; March 1; R.S. 1923, § 14-1102.



14-1103 Change of classification from city of third class to city of second class; governor's proclamation; when change effective; application of laws; tenure of officers; division into wards; registration of voters.

14-1103. Change of classification from city of third class to city of second class; governor's proclamation; when change effective; application of laws; tenure of officers; division into wards; registration of voters. Whenever any city of the third class operating under the commission form of government or under the commission-manager form of government shall attain a population of more than two thousand (2,000), and such fact shall have been certified by the governing body of such city to the governor, the governor shall, by proclamation, declare such city to be a city of the second class.

The change in classification of any city under the provisions of this section shall take effect on the date the proclamation of the governor is issued unless a later date is specified therein, in which case the change and classification shall take place on such later date. The governing board of any such city, holding office at the time of the proclamation, shall continue to be the governing board of such city and the members of such board shall hold their respective offices until the next city election in an odd-numbered year.

Such city of the second class shall be governed by and subject to all of the laws applicable to cities of the second class operating under the commission form of government and if such city was operating under the commission-manager form of government immediately prior to becoming a city of the second class, the laws of this state applicable to cities of the second class operating under the commission-manager form of government shall be applicable to such city. All ordinances in effect at the time such city shall become a city of the second class shall have full force and effect after such city shall become a city of the second class. Within fifteen (15) days after the date of change of classification of such city, the governing body of such city shall meet and divide the city into wards, and the county election officer provided by law shall provide for the registration of voters in the manner provided by law for such cities.

History: L. 1957, ch. 94, § 2; L. 1968, ch. 274, § 37; April 30.






Article 12 ELECTION AND REMOVAL OF OFFICERS

14-1204 Election of mayor and commissioners; terms and tenure.

14-1204. Election of mayor and commissioners; terms and tenure. At the election first held in cities of the second class, adopting the provisions of this act, the mayor and commissioners shall be elected for four years; and at each election thereafter such officers shall be elected for terms of four years, and shall hold their offices until their successors are elected and qualified. The mayor and two commissioners shall constitute the board of commissioners of the city, and the mayor shall be the presiding officer of the board. Mayors and commissioners elected in the year 1967 shall have terms expiring in 1971. Mayors and commissioners elected in the year 1968 shall have terms expiring in 1973.

History: L. 1909, ch. 82, § 7; L. 1915, ch. 139, § 1; R.S. 1923,§ 14-1204; L. 1968, ch. 274, § 38; April 30.



14-1208 City primary election ballots.

14-1208. City primary election ballots. It shall be the duty of the county election officer in preparing the city primary election ballot to indicate clearly the names of all such candidates for the nominations for commissioner of finance and revenue and to indicate in like manner the names of all candidates for the nomination for commissioner of streets and public utilities. All candidates for the nomination for commissioner of finance and revenue shall be held to be candidates against each other and not be running against the candidates for nominations for commissioner of streets and public utilities. The candidates for nomination for commissioner of streets and public utilities shall be held to be candidates against each other and not to be candidates for the nomination of commissioner of finance and revenue.

History: L. 1911, ch. 184, § 2; R.S. 1923, § 14-1208; L. 1968, ch. 274, § 39; April 30.






Article 13 BOARD OF COMMISSIONERS

14-1301 Qualifications of the mayor and commissioners.

14-1301. Qualifications of the mayor and commissioners. The mayor and each of said commissioners shall be a citizen of the United States and a qualified elector of such city.

History: L. 1909, ch. 82, § 10; R.S. 1923, § 14-1301; L. 1975, ch. 106, § 3; March 22.



14-1302 Mayor or commissioner holding other office.

14-1302. Mayor or commissioner holding other office. No member of the board of commissioners shall hold any office of profit under the laws of any state or the United States, or hold any county or other city office; nor shall the mayor or commissioner ever be elected or appointed to any office created by or the compensation of which was increased or fixed by the board of commissioners while he or she was a member thereof until after the expiration of at least two (2) years after he or she had ceased to be a member of said board.

History: L. 1909, ch. 82, § 11; R.S. 1923,  § 14-1302; L. 1953, ch. 110, § 1; April 7.



14-1304 Bond of the mayor and commissioners; fixing the amount.

14-1304. Bond of the mayor and commissioners; fixing the amount. (a) The mayor and each of the commissioners, before entering upon the duties of office, shall give a good and sufficient surety bond, to be executed by a bonding company authorized to do business in Kansas, payable to and for the use and benefit of any such city, in the sum of not less than $5,000, conditioned for the faithful discharge of duties, and that such officer will save the city harmless from all loss caused by neglect of duty or malfeasance in office, or for the willful expenditure or misappropriation of any moneys, property or securities of such city in violation of law.

(b) The cost of such surety bonds shall be borne by such city. In any city of the second class where the mayor or one of the commissioners is the custodian of any money or negotiable securities belonging to such city as the part of any trust fund, or other fund of the city, amounting to more than $5,000, such custodian of such money or securities shall furnish a surety bond as herein provided in a sum equal to the total amount of such money and securities in such person's possession as such custodian. The cost of such bond shall be borne by the city.

(c) The provisions of this section shall not apply if the mayor or commissioners are included within a blanket or other surety bond covering other officers and employees of the city, in an amount not less than required by subsection (a) or (b).

History: L. 1925, ch. 119, § 1; L. 1989, ch. 69, § 2; July 1.



14-1305 Vacancy in office of mayor or commissioner, how filled.

14-1305. Vacancy in office of mayor or commissioner, how filled. In case of any vacancy from any cause in the office of mayor or any commissioner, the remaining members of the board of commissioners within 10 days after the occurrence of the vacancy shall elect some suitable person to fill the vacancy for the balance of the unexpired term of such office. If the remaining members cannot agree upon some such suitable person, then they shall call in the then city attorney who shall cast the decisive vote for such appointment. The resignation of the mayor or any commissioner elected under this act shall be made in writing for their action thereon. If the mayor or any commissioner shall remove from the territorial limits of the city, such removal shall ipso facto be deemed to create a vacancy in such person's office.

History: L. 1909, ch. 82, § 14; L. 1915, ch. 136, § 1; R.S. 1923, § 14-1305; L. 1968, ch. 274, § 40; L. 1985, ch. 80, § 5; May 2.



14-1306 Commissioners to be governing body.

14-1306. Commissioners to be governing body. The board of commissioners shall constitute the municipal government of such city, and shall be the successors of the mayor and council, and upon the qualifications of the members of said board of commissioners all rights, powers, duties and emoluments of the then mayor and councilmen of any city adopting this act shall cease and terminate.

History: L. 1909, ch. 82, § 15; March 1; R.S. 1923, § 14-1306.



14-1307 Departments; commissioners; powers and duties.

14-1307. Departments; commissioners; powers and duties. The mayor shall be, ex officio, the commissioner of the police, fire and health departments, and shall have under his or her special charge and be responsible for the enforcement of all city ordinances and police regulations of said city, and have general supervision over the fire department, and shall have charge of public parks and all property of such city, and the mayor shall also have supervision over the health department of any such city and shall enforce all orders, rules and regulations necessary to the end that the streets, alleys and public grounds shall be kept in a sanitary condition and the health and safety of the inhabitants of the city protected.

The board of commissioners shall, by a majority vote, designate one commissioner who shall be known as "commissioner of finance and revenue." The commissioner of finance and revenue shall have under his or her special charge the preparation of an annual budget, and the collection of all revenues belonging to such city, from whatever source the same may be derived, and the management of the finances of such city; and in the same manner one commissioner shall be designated as the "commissioner of streets and public utilities," who shall have special charge over any waterworks, light plant, power, heating or gas plants, street railway, telephone or telegraph lines, or other public utility owned by such city, and shall have supervision of the streets and alleys and public highways of the city, and the construction of and maintenance of boulevards, public parks or driveways and the construction of and maintenance of all public improvements whatsoever undertaken by such city, such as sidewalks, bridges and sewers, and shall have charge of the engineering department of said city, and to supervise all public works, and it shall be the duty of the commissioner of streets and public utilities also to demand faithful compliance from all persons, corporations or companies with any grant, franchise or privilege voted to such person, corporation or company by the board of commissioners.

Said board of commissioners so constituted shall have control and supervision over all the departments of such city, and to that end shall have power to make and enforce such rules and regulations as they may deem fit and proper for and concerning the organization, management and operation of all the departments of such city and whatever agencies may be created for the administration of its affairs. In case at any time the duties of any of said commissioners shall be found to be excessive, said board of commissioners, by a majority vote of all the members thereof, may relieve said commissioner by assigning to some other member of said board, for a time to be by them determined, a portion of the work assigned by this act to said commissioner; and said board may from time to time assign such further duties to each of said commissioners as shall be for the best interests of such city.

History: L. 1909, ch. 82, § 16; March 1; R.S. 1923, § 14-1307.



14-1308 Meetings of board; quorum.

14-1308. Meetings of board; quorum. Said board of commissioners shall meet at least once every week in regular meeting in the city hall, at such times as shall be fixed by said board of commissioners, and take under advisement and act upon such business as may come before them. The majority of said board shall constitute a quorum for the transaction of business, but no final action shall be taken in any manner respecting the department of any absent commissioner unless such business has been made a special order, with notice to such commissioner of such contemplated action, or unless such action is taken at a regular meeting of the board.

History: L. 1909, ch. 82, § 17; March 1; R.S. 1923, § 14-1308.






Article 14 THE MAYOR

14-1401 Chairman of meetings of commissioners.

14-1401. Chairman of meetings of commissioners. The mayor shall preside at all meetings of the board of commissioners, except as herein otherwise provided.

History: L. 1909, ch. 82, § 18; March 1; R.S. 1923, § 14-1401.



14-1402 Signing of ordinances; right to vote; no veto power.

14-1402. Signing of ordinances; right to vote; no veto power. The mayor shall sign all ordinances passed by the board of commissioners and shall have the right to vote as a member of the said board on all questions which may arise, but the mayor shall have no veto power.

History: L. 1909, ch. 82, § 19; March 1; R.S. 1923, § 14-1402.



14-1403 Special meetings.

14-1403. Special meetings. The mayor and one commissioner shall have power to call special meetings of the board of commissioners, the object of which shall be submitted to the said board in writing, and the call and the object as well as the action of said board thereon shall be entered upon the journal by the clerk, and no other business shall be transacted except that mentioned in the call. A written notice of said special meeting shall be served personally upon each member of said board or left at the member's usual place of residence at least two hours before the time of such meeting. The notice shall state the time, place and object of such special meeting, and shall be issued by the city clerk to the chief of police, his or her deputy or a policeman, or other city employees, who shall be required to make such service at once as above provided, and the person serving such notice shall make a return in writing of the service, showing the manner of such service.

History: L. 1909, ch. 82, § 20; March 1; R.S. 1923, § 14-1403.



14-1404 Commissioner of finance to be acting mayor.

14-1404. Commissioner of finance to be acting mayor. The commissioner of finance and revenue shall act instead of the mayor at all times during which the mayor is unable to perform the duties of his or her office by reason of temporary or continual absence, sickness or disability, and the said commissioner shall be invested with all the powers and shall perform all the duties of the mayor of said city during such absence or sickness.

History: L. 1909, ch. 82, § 21; March 1; R.S. 1923, § 14-1404.






Article 15 APPOINTIVE OFFICERS

14-1501 City officers and employees; appointment, prerequisites; terms; vacancies.

14-1501. City officers and employees; appointment, prerequisites; terms; vacancies. The board of commissioners shall appoint, by a majority vote of all the members thereof, the following officers, to wit: A city attorney, a city clerk, a city treasurer, a municipal judge of the municipal court, a city marshal, a fire chief, and such other officers, assistants and employees as they may deem necessary for the best interests of the city; but no such officer shall be appointed until the term and salary of the office to which he or she is appointed shall be prescribed by ordinance as hereinafter provided.

An ordinance prescribing a salary for any such office or position shall either (1) fix a specific salary, or (2) prescribe a minimum salary and a maximum salary, and, in the latter case, the maximum salary shall not be more than twenty-five percent (25%) greater than the minimum salary, and the salary to be paid shall be fixed within such limits by resolution of the board of commissioners but said board, at any time it deems such action advisable, may adjust or change such salary within such limits by resolution.

The board of commissioners may retain a licensed professional engineer to act in the capacity of city engineer for specifically defined duties, and provide for reasonable compensation for the services rendered. The terms of all appointive officers shall be for two (2) years and until their successors are appointed and qualified. In case of an appointment to fill a vacancy such appointee shall only serve for the remainder of the term for which his or her predecessor was appointed.

History: L. 1909, ch. 82, § 22; R.S. 1923, § 14-1501; L. 1955, ch. 123, § 1; L. 1959, ch. 83, § 2; L. 1967, ch. 90, § 8; July 1.



14-1502 Persons not eligible to office.

14-1502. Persons not eligible to office. No person shall be eligible to any appointive office unless he or she shall be a bona fide resident of the city or of the territory within a two (2) mile radius of such city prior to his or her appointment, except that the city may hire nonresident expert employees or appoint nonresidents as a municipal judge or as law enforcement officers when deemed necessary by the board of commissioners, including the appointment of nonresidents who also serve as municipal judge or law enforcement officers of another municipality or public agency: Provided, That nothing herein shall authorize the appointment of nonresidents of this state.

History: L. 1909, ch. 82, § 23; R.S. 1923, § 14-1502; L. 1961, ch. 107, § 1; L. 1967, ch. 90, § 9; July 1.



14-1503 Removal of appointive officers.

14-1503. Removal of appointive officers. The board of commissioners shall have power by a majority vote of all the members thereof to remove, for cause, the city attorney, city clerk, city treasurer, police judge, city engineer, or the incumbent of any other appointive city office or employment whatever, and may by ordinance prescribe, limit or change the compensation of such officers or employees: Provided, however, That no fees whatever be paid to or allowed any such officer or employee as compensation for the services thereof. The chief of police, chief of the fire department, or any superintendent or foreman in charge of municipal work, may, with the consent of the board of commissioners, suspend or discharge any subordinate under his or her direction for neglect of duty or disobedience of his or her orders.

History: L. 1909, ch. 82, § 24; March 1; R.S. 1923, § 14-1503.



14-1504 Vacancies in offices generally.

14-1504. Vacancies in offices generally. In case of the disability or any vacancy occurring by death, resignation or removal by the board of commissioners of any city officer, the said board shall, by a majority vote of all the members thereof, appoint some suitable person to fill the unexpired term. The resignation of any city officer appointed under the provisions of this act shall be made in writing to the board of commissioners for their action thereupon. If any city officer required to be a resident of the city or of the territory within a two (2) mile radius of such city shall remove from such territorial limits such removal shall, ipso facto, vacate his or her office. The city clerk shall enter every appointment of office and the date thereof on the journal.

History: L. 1909, ch. 82, § 25; R.S. 1923, § 14-1504; L. 1967, ch. 90, § 10; July 1.






Article 18 COMMISSION FORM OF GOVERNMENT

14-1803 Existing ordinances, proceedings and contracts.

14-1803. Existing ordinances, proceedings and contracts. All existing ordinances, not inconsistent with the provisions of this act, shall remain in full force and effect until amended or repealed, and all proceedings relating to the levy and collection of general taxes and special assessments and the sale and conveyance of land for the nonpayment thereof, and all contracts heretofore entered into by such city, shall remain in full force and effect and be completed under existing laws; and no right or property accrued to any city, corporation, firm or person under the laws of this state shall be affected by this act.

History: L. 1909, ch. 82, § 33; March 1; R.S. 1923, § 14-1803.



14-1806 Election to adopt commission form; election of new city officers, when.

14-1806. Election to adopt commission form; election of new city officers, when. Before the provisions of this act shall apply to any city of the second class in this state, it shall be submitted, in the manner provided in K.S.A. 12-184, to a vote of the legally qualified electors of such city for adoption and shall receive a majority of all votes cast at such election.

Such election shall be held in all respects according to the law for holding city elections on questions submitted.

If a majority of all the votes cast at such election shall be in favor of the adoption of this act, then at the next city election in an odd-numbered year a mayor and two (2) commissioners shall be elected, and upon their election and qualification the rights, powers, duties and emoluments of the then governing body of such city shall cease and terminate.

History: L. 1909, ch. 82, § 36; R.S. 1923, § 14-1806; L. 1968, ch. 274, § 41; L. 1976, ch. 76, § 15; July 1.



14-1807 Abandonment of organization under act; election.

14-1807. Abandonment of organization under act; election. Any city which shall have operated for more than four (4) years under the provisions of this act may abandon such organization thereunder and accept the provisions of the general law of the state then applicable to the cities of its population, by submission, in the manner provided by K.S.A. 12-184, to a vote of the qualified electors of the city, of the following proposition: "Shall the city of (name of city) abandon its organization under chapter 82 of the Laws of 1909, and the acts amendatory thereto, and become a city under the general law governing cities of like population?"

If a majority of the votes cast at such election be in favor of such proposition, the officers elected at the next succeeding biennial election shall be those then prescribed by the general law of the state for cities of like population, and the terms of office for which such officers shall be elected shall be those prescribed by K.S.A. 14-201, in the case of the organization of a city of the second class; and upon the qualification of such officers, such city shall become a city under such general law of the state.

Such election shall be held in all respects according to the law for holding city elections on questions submitted.

History: L. 1909, ch. 82, § 37; R.S. 1923, § 14-1807; L. 1933, ch. 140, § 1; L. 1976, ch. 76, § 16; July 1.






Article 19 FUNDING AND EMERGENCY BONDS

14-1901 Bonds to refund existing indebtedness upon adoption of commission form.

14-1901. Bonds to refund existing indebtedness upon adoption of commission form. All cities of the second class in the state of Kansas which have heretofore or may hereafter adopt the commission form of government, are hereby authorized and empowered to refund all its outstanding indebtedness existing and outstanding at the time of the adoption and up to the time of the inauguration of the commission form of government by such city, by issuing refunding bonds thereof. Such refunding bonds shall be issued and the former indebtedness shall be canceled as provided by law.

History: R.S. 1923, § 14-1901; Dec. 27.






Article 20 MISCELLANEOUS PROVISIONS

14-2001 Use of certain land for park and recreational purposes; police power; lease; conditions.

14-2001. Use of certain land for park and recreational purposes; police power; lease; conditions. Any city of the second class and owning land, including any land, part or all of which is used in connection with any municipal utility, inside or outside its corporate limits, may develop and use part or all of such land for park and recreational purposes and incidental uses and hereby is granted the same police power over said territory as though it were within the corporate limits of said city. Such city may lease portions of such land at sufferance, at will or for years for private camping or cabin sites and incidental uses, and for a golf course or courses, and club houses and facilities used in connection therewith; and such leasehold, but not the city's reversionary interest, shall be subject to taxation: Provided, That every such lease shall provide that the lessee shall at its own expense, construct and install all of the facilities and improvements to be occupied and used by it under such lease, upon such terms, conditions and control as the governing body of the city may require. Operations under this act shall be deemed to be within such city's governmental capacity and liability.

History: L. 1937, ch. 157, § 1; L. 1939, ch. 131, § 1; L. 1941, ch. 151, § 1; L. 1961, ch. 108, § 1; June 30.



14-2004 Establishment of park land acquisition fund by commission-manager cities; use; limitations.

14-2004. Establishment of park land acquisition fund by commission-manager cities; use; limitations. Any city of the second class operating under the commission-manager form of government is hereby authorized to establish a park land acquisition fund to be used for purchasing or otherwise acquiring land for park purposes. The governing body of such city may transfer not to exceed five thousand dollars ($5,000) a year from its general operating fund to the park land acquisition fund and use any money in said fund from time to time to acquire land for park purposes. Not more than twenty-five thousand dollars ($25,000) shall be accumulated in said fund at any time. Any money in said fund may be expended during any budget year even though the same was not included in the budget of expenditures for such year.

History: L. 1963, ch. 114, § 1; June 30.









Chapter 15 CITIES OF THE THIRD CLASS

Article 1 GENERAL PROVISIONS

15-101 Cities of third class; government.

15-101. Cities of third class; government. All municipal corporations of the territory or state of Kansas, heretofore organized as cities, towns, or villages, containing not more than two thousand inhabitants (and not heretofore organized as cities of the second class), including cities of the third class organized in accordance with the provisions of the act of which this is amendatory, and including also all unincorporated towns (without regard to their population) which may now or hereafter be constituted a county seat of any county, shall be cities of the third class, and shall be governed by the provisions of this act; and all rights and privileges accrued under and by virtue of, or provided by, any act of the legislature of the territory or of the state of Kansas, before the day on which this act shall take effect, to any such municipal corporation, are hereby confirmed and preserved to such corporation, and the citizens thereof, respectively.

History: L. 1871, ch. 60, § 1; L. 1886, ch. 66, § 1; L. 1917, ch. 114, § 1; May 26; R.S. 1923, § 15-101.



15-104 City to remain a part of corporate limits of township.

15-104. City to remain a part of corporate limits of township. Cities regulated and governed by this act shall be and remain a part of the corporate limits of the townships in which the same are situated.

History: L. 1905, ch. 126, § 1; R.S. 1923, § 15-104; L. 1968, ch. 274, § 42; April 30.



15-105 Composition of council; census.

15-105. Composition of council; census. The council of each city governed by this act shall consist of five members. The population of the city shall be ascertained, when necessary, by a census taken under an ordinance of the city.

History: L. 1871, ch. 60, § 15; April 3; R.S. 1923, § 15-105.



15-106 Meetings of council.

15-106. Meetings of council. Regular meetings of the council shall be held at such times, not less than once each month, as shall be prescribed by ordinance. Special meetings may be called by the mayor or acting mayor, on written request of any three members of the council, specifying the object and purpose of such meeting, which request shall be read at the meeting and entered at length on the journal. In all cases it shall require a majority of the councilmen elect to constitute a quorum to do business; but a smaller number may adjourn from day to day, and may compel the attendance of absent members in such manner and under such penalties as the council, by ordinance, may have previously prescribed.

History: L. 1871, ch. 60, § 16; April 3; R.S. 1923, § 15-106.



15-111 Election to determine status of city; city as part of township; payment of debts.

15-111. Election to determine status of city; city as part of township; payment of debts. On the petition of a majority of the legal voters of any town or village which became a city of the third class or may hereafter become a city of the third class by virtue of section one [*] of the act to which this section is supplementary, it shall be the duty of the council of such city, within ten days after the filing of such petition, to order an election by the legal voters of such city, to determine whether such city shall remain a city under the provisions of the act to which this is amendatory, or be dissolved as a corporate body, and remitted to the conditions of being part of the township in which such city shall be.

The election shall be conducted like other elections, and the ballots shall have written or printed thereon: "For a city," or "Against a city," and within three days after the election said ballots shall be counted by the city council, and the result recorded; and if a two-thirds majority of the legal votes shall be against the city, then the city shall thenceforth cease to exist, and the territory embraced within the city limits shall thenceforth be a part of the township in which said city was located, and governed in every respect under the general township laws; and the records of such city shall be delivered to the township clerk, and if there be any debts unpaid of such city at the time it ceased to exist under the provisions of this act, then the township trustee shall, at the next annual levy of taxes, provide for a levy on the property within the limits of such city, sufficient to pay such debt according to its terms in the same manner as taxes are now levied for township purposes.

History: L. 1872, ch. 102, § 4; March 6; R.S. 1923, § 15-111.

* "Section 1 of the act to which this section is supplementary" evidently refers to L. 1871, ch. 60, § 1, which is, as amended, 15-101.



15-111a Dissolution of certain cities.

15-111a. Dissolution of certain cities.   Any city who has received public moneys in 2010 or 2011 from the United States environmental protection agency through the Kansas department of health and environment relating to the buyout and relocation of its residents and such residents have been relocated is hereby dissolved as a corporate body.

History: L. 2012, ch. 36, § 1; Apr. 5.



15-112 Issuance of no-fund warrants by newly incorporated cities; computation of amount; protest petition; election.

15-112. Issuance of no-fund warrants by newly incorporated cities; computation of amount; protest petition; election. Whenever any town or village shall become an incorporated city, the governing body of each such city shall be authorized to issue no-fund warrants in amounts computed as hereinafter provided. Whenever the incorporation of a city occurs between August 1 and January 31 of any year such city, in order to function properly for the remainder of the year, may issue no-fund warrants in an amount not to exceed fifty percent (50%) of the amount said city could levy in one year for its general operating fund, and such city, in order to function properly during the succeeding year, may also issue no-fund warrants in an amount not to exceed the total amount such city could levy in one year for its general operating fund.

Whenever the incorporation of any city occurs between January 1 and July 31 of any year such city, in order to function properly for the remainder of such year, may issue no-fund warrants in an amount not to exceed eighty percent (80%) of the amount such city could levy in one year for its general operating fund: Provided, No such warrants shall be issued until a resolution authorizing such issuance shall have been adopted by the governing board of such city and published once in a newspaper having a general circulation in such city, whereupon such warrants may be issued unless a petition in opposition to same, signed by not less than thirty percent (30%) of the qualified electors of such city is filed with the clerk of said city within ten (10) days following such publication. In the event such a petition is filed, it shall be the duty of the governing body of such city to submit the question to the voters at an election called for such purpose.

History: L. 1953, ch. 59; § 1; April 13.



15-113 Same; tax levies; surplus; cash basis and budget laws inapplicable.

15-113. Same; tax levies; surplus; cash basis and budget laws inapplicable. Whenever no-fund warrants are issued under the authority of this act the governing body of such city shall make a tax levy each year for three (3) years in approximately equal installments for the purpose of paying such warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and shall not be subject to the aggregate tax levy prescribed in article 19 of chapter 79 of the Kansas Statutes Annotated, and any amendments thereto. Such warrants shall be issued, registered, redeemed and bear interest in the manner and in the form prescribed by K.S.A. 79-2940, except they shall not bear the notation required by said section and may be issued without the approval of the state commission of revenue and taxation. Any surplus existing after the redemption of such warrants shall be handled in the manner prescribed by K.S.A. 79-2940. None of the provisions of the cash-basis and budget laws of this state shall apply to any expenditures made, the payment of which has been provided for by the issuance of warrants under this act.

History: L. 1953, ch. 59, § 2; April 13.



15-115 Incorporation of cities; purpose of act.

15-115. Incorporation of cities; purpose of act. It is the purpose of this act to provide by general law for the incorporation of all cities, as required by section 5 of article 12, of the state constitution.

History: L. 1963, ch. 509, § 1; June 30.



15-116 Same; petition; enumeration; affidavit; map; statement of assessed valuation.

15-116. Same; petition; enumeration; affidavit; map; statement of assessed valuation. (a) When a petition for the incorporation of a city, signed by 50 or more electors of the territory described therein, and containing the information hereafter required, is filed with the county clerk if all the territory is within one county, or the county clerk of the county in which the greater or greatest area lies if the territory lies in two or more counties, the requirements and proceedings shall be as hereinafter stated.

The petition shall: (1) Be addressed to the board of county commissioners, or where the territory lies in two or more counties, to the board of commissioners of the county having the greater or greatest area; (2) describe the territory by metes and bounds; and (3) request the incorporation of the territory as a city by the name of "the city of ______________" (giving name).

Each page of signatures shall bear the following heading:

"I, whose name appears as one of the signers below, state that I reside in and am an elector of the territory petitioned to become the city of ______________; that I signed my name in my own handwriting; that I read the description of the metes and bounds of said territory or saw the map of the territory attached as an exhibit to the petition.

Signatures        Addresses"

The signatures of signers shall be checked against the voter registration books by the county election officer. Any person desiring to withdraw their name from the petition may do so by filing in person with the county clerk of the county where the petition will be filed, and before the petition is filed, a statement substantially as follows: "I the undersigned, hereby withdraw my name as a signer of the petition for the incorporation of the territory proposed to be called the city of ______________." The county clerk shall sign and endorse on the face of the statement the month, day, year and hour of the filing and, if and when the petition is filed, shall attach such withdrawal statement thereto.

The sufficiency of the number of petitioners shall be determined as of the day of the filing of the petition by registration books, if any, and as of the date of the affidavit as to persons in nonregistration area.

(b) No territory shall be incorporated as a city except as provided in subsection (d)(2) unless it has 250 or more inhabitants or has 250 or more platted lots each of which is served by water and sewer lines owned by a nonprofit corporation. The number of inhabitants shall be determined by an enumeration by a qualified signer of the petition who shall make an affidavit that an enumeration has been made of the inhabitants of the territory after the beginning of the circulation of the petition, and stating the number of inhabitants found, and specifying the dates when it was begun and when completed. The number of platted lots served by water and sewer lines owned by a nonprofit corporation shall be determined by the county engineer, who shall state the findings by affidavit. The affidavits shall be attached to the petition before it is filed. The board of county commissioners may cause another enumeration to be made if it believes the number of inhabitants may be less than 250.

(c) The petition shall have attached thereto a statement containing the following information regarding the proposed city: (1) Quantity of land embraced, platted and unplatted; (2) a brief description of existing facilities and services currently received by the area, including water supply, sewage disposal, fire and police protection; and (3) reasons for desiring city government and services.

There shall also be attached to the petition a map of the territory showing the location of the proposed city within the county or counties and the more densely built-up area or areas and designating in general the platted and unplatted areas.

There shall also be attached a statement of the assessed valuation of the platted real property and improvements and unplatted real property and improvements and the assessed valuation or an estimate thereof of the tangible personal property for each county in which any area lies, certified by the county clerk or county assessor.

(d) No territory shall be incorporated as a city unless:

(1) The inhabitants of the territory number 250 or more and 50 or more electors of the territory have signed a petition;

(2) the territory contains 250 or more platted lots each served by water and sewer lines owned by a nonprofit corporation, and 50 or more electors of the territory have signed a petition; or

(3) the territory has been designated a national landmark by the congress of the United States.

History: L. 1963, ch. 509, § 2; L. 1967, ch. 113, § 1; L. 1981, ch. 86, § 1; L. 2011, ch. 101, § 1; June 2.



15-117 Same; duties of county clerks; hearing.

15-117. Same; duties of county clerks; hearing. The county clerk shall examine the petition, if such a petition is required, signatures and attached matter as prescribed by K.S.A. 15-116, as amended, and if it appears the petition is in proper form, that the inhabitants of the territory number 250 or more and 50 or more electors of the territory have signed a petition, that the territory contains 250 or more platted lots each served by water and sewer lines owned by a nonprofit corporation and that 50 or more electors of the territory have signed the petition, or that the territory has been designated as a national landmark, the county clerk shall so report to the board of county commissioners at its next regular meeting and it shall designate a time and place for a hearing on the petition, such time to be not less than 30 nor more than 90 days from the date the petition was filed. The place of the hearing shall be at a place convenient for most of the inhabitants of the territory.

History: L. 1963, ch. 509, § 3; L. 1967, ch. 113, § 2; L. 1981, ch. 86, § 2; L. 2011, ch. 101, § 2; June 2.



15-118 Same; notice of hearing; publication; posting.

15-118. Same; notice of hearing; publication; posting. The county clerk shall cause a copy of the petition, without the signatures, and a notice of the time and place of the hearing to be published once in the official county newspaper of each county in which any of the territory lies and the publication shall be not less than fifteen (15) days before the hearing. Notice of the hearing shall also be posted in not less than three (3) public places in the territory not less than fifteen (15) days before the hearing.

History: L. 1963, ch. 509, § 4; June 30.



15-119 Same; notice of hearing required for certain officials.

15-119. Same; notice of hearing required for certain officials. The county clerk shall, not less than 15 days before the hearing, send notices of the hearing with a copy of the petition, without the signatures, to the county clerk of any other county in which any part of the territory lies; to the clerk, secretary or chairperson of any duly constituted city, county, regional or metropolitan planning commission exercising planning authority over all or part of the territory; to the director of the division of community development of the department of economic development; and to the city clerk of any city, any portion of whose area is within five miles of the nearest boundary of the territory as described in the petition.

History: L. 1963, ch. 509, § 5; L. 1985, ch. 256, § 4; July 1.



15-120 Same; conduct of hearing.

15-120. Same; conduct of hearing. The hearing shall be conducted in such manner as the board of county commissioners deems best suited to the occasion. Where the territory is in two or more counties the county commissioners of the counties involved shall sit as a joint board with the chairman of the board of the county having the greater or greatest area presiding: Provided, That if he or she be not present, all of the commissioners present shall choose one of their number as presiding officer. All persons residing within the territory, owners of property within the territory whether residing there or not, all persons, agencies, and representatives of governmental units notified as provided in K.S.A. 15-119, shall be entitled to be heard and to present documentary information and briefs. The hearing may be adjourned from time to time.

History: L. 1963, ch. 509, § 6; June 30.



15-121 Same; factors considered in determining advisability of incorporation.

15-121. Same; factors considered in determining advisability of incorporation. As a guide in determining the advisability of incorporating the territory, the board or joint board of county commissioners shall consider the following factors, among others:

(1) Population and population density of the area within the boundaries of the territory;

(2) land area, topography, natural boundaries, and drainage basin;

(3) area of platted land relative to unplatted and assessed value of platted land relative to assessed value of unplatted areas;

(4) extent of business, commercial, and industrial development;

(5) past expansion in terms of population and construction;

(6) likelihood of significant growth in the area, and in adjacent areas, during the next ten (10) years;

(7) the present cost and adequacy of governmental services and controls in the area and the probable effect of the proposed action and of alternative courses of action on the cost of adequacy of local governmental services and regulation in the area and in adjacent areas;

(8) effect of the proposed action, and of alternative actions, on adjacent areas, and on the local governmental structure of the entire urban community.

If the territory or any part thereof is within five (5) miles of an existing city, the board or joint board of county commissioners shall take into consideration [:]

(1) The size and population of such city;

(2) its growth in population, business and industry during the past ten (10) years;

(3) the extension of its boundaries during the past ten (10) years;

(4) the probability of its growth toward the territory during the ensuing ten (10) years, taking into consideration natural barriers and other reasons which might influence growth toward the territory;

(5) the willingness of the city to annex the territory and its ability to provide city services in case of annexation;

(6) the general effect upon the entire community, should there be additional cities in the area; all of these and other considerations having to do with the overall orderly and economic development of the area and to prevent an unreasonable multiplicity of independent municipal governments.

History: L. 1963, ch. 509, § 7; June 30.



15-122 Same; consultants; witnesses; records; expense, how paid.

15-122. Same; consultants; witnesses; records; expense, how paid. The board or joint board of county commissioners shall have authority to hire expert consultants to provide information and assistance and gather information as required; to issue subpoenas, and compel the attendance and testimony of witnesses, and the production of papers, books and documents; and to cause a stenographic or other record made of the proceedings. The expense shall be a proper charge against the county general fund and, when there are two or more counties involved, the expense shall be prorated to the counties in proportion to area.

History: L. 1963, ch. 509, § 8; June 30.



15-123 Same; consideration of matter after hearing; denial of petition, when; order; unanimous vote for incorporation, when; election of city officers, procedure.

15-123. Same; consideration of matter after hearing; denial of petition, when; order; unanimous vote for incorporation, when; election of city officers, procedure. After the hearing has been adjourned sine die, the board or joint board of county commissioners shall consider the matter. It may request the director of the division of community development of the department of economic development to make a study of the general area in which the territory is located, information in possession of the county board and other sources, and render an opinion as to the advisability of the proposed incorporation. The petition for incorporation shall be denied if it is determined that present or future annexation to an adjacent city, or the creation of an authorized special service district, or districts, would better serve the interest of the area or that the proposed incorporation would be otherwise contrary to the public interest. If the board or joint board determines that the territory should not be incorporated, it shall make an order so stating. In addition to other requirements, if any of the territory wholly within one county is within five miles of an existing city, the territory shall not be incorporated except by the unanimous vote of the commissioners. If the board or joint board determines that the territory should be incorporated, it shall prepare an order or joint order incorporating the territory as a city by the name of "the city of ______________" as stated in the petition and describing the metes and bounds thereof. When the order has been adopted, the inhabitants within such bounds and such further territory as from time to time may be lawfully added thereto shall be a body politic and corporate by that name, and they and their successors (except such corporation be lawfully dissolved) shall have perpetual succession. The order shall be adopted at the next regular meeting of the board. Where two counties are involved, the board of each county shall adopt the joint order at its next regular meeting and not less than two commissioners of each county shall vote in favor thereof, except that in addition to other requirements, if any of the territory is within five miles of an existing city, the territory shall not be incorporated except by the unanimous vote of the commissioners of each county involved. The order or joint order so incorporating the city shall order the first election in the city for city officers. The order or joint order shall be entered at length upon the journal of the proceedings of the board or boards of county commissioners and shall be published once in some newspaper printed or in general circulation in the city at least one week before the city election. Nomination papers for candidates for city office shall be filed with the county election officer of the county where the petition for incorporation was filed and the county election officer shall conduct such election.

History: L. 1963, ch. 509, § 9; L. 1965, ch. 143, § 1; L. 1968, ch. 274, § 43; L. 1985, ch. 256, § 5; July 1.



15-124 Same; operation as mayor-council city upon incorporation.

15-124. Same; operation as mayor-council city upon incorporation. The city, regardless of the number of inhabitants at the time of incorporation, shall operate as a mayor-council city of the third class and the statutes relating thereto and home rule powers under the constitution until such time as by proper proceedings the class is changed or form of government changed.

History: L. 1963, ch. 509, § 10; L. 2011, ch. 101, § 3; June 2.



15-125 Same; expenses and costs from county general fund; proration, when.

15-125. Same; expenses and costs from county general fund; proration, when. The expense of publications, notices, mailing charges, first city election and other costs incurred shall be paid from the county general fund, and if the city lies in two (2) or more counties, the expense shall be prorated to the counties in proportion to area.

History: L. 1963, ch. 509, § 11; June 30.



15-126 Incorporation of cities; appeals to district court from commissioners' decision; reversal of decision; duties of board.

15-126. Incorporation of cities; appeals to district court from commissioners' decision; reversal of decision; duties of board. (a) Any person who has an interest in and is aggrieved by the decision of the board of county commissioners under the provisions of K.S.A. 15-115, et seq., and amendments thereto, may appeal to the district court of the same county in the manner provided by K.S.A. 19-223, and amendments thereto. Upon appeal the district court shall have jurisdiction to affirm or, if the court is of the opinion that the decision of the board was arbitrary, unlawful or capricious, to reverse the decision complained of or direct the county commissioners to take proper action. Neither the filing nor the pendency of any appeal of the decision of the board of county commissioners incorporating the territory to the district court, or any appeal therefrom, shall limit in any way the exercise of the corporate powers of the city by its officers, employees and agents.

(b) In the event the appellate court enters an order pursuant to subsection (a) reversing the decision of the board of county commissioners incorporating the territory, the board shall take immediate responsibility for the administration of the assets, debts and obligations of the former city. In doing so, the board, by resolution, shall create and serve as officers of a special taxing district covering the territory of the former city. If the proceeds of the sale of the property and the remaining assets of the former city are insufficient to pay its debts and obligations, the board shall provide for the levy of taxes on the tangible taxable property within the limits of the special taxing district sufficient to pay the remaining debts and obligations.

History: L. 1967, ch. 117; § 1; L. 1984, ch. 81, § 1; July 1.






Article 2 ELECTION, APPOINTMENT AND REMOVAL OF OFFICERS

15-201 Election of officers; terms; vacancies.

15-201. Election of officers; terms; vacancies. Every two years an election shall be held for a mayor, and five council members. The mayor and council members shall hold their offices for two years and until their successors are elected and qualified.

Subject to the provisions of K.S.A. 2015 Supp. 12-16,128, and amendments thereto, in case of a vacancy in the council occurring by reason of resignation, death, or removal from office or from the city, the mayor, by and with the advice and consent of the remaining council members, shall appoint an elector to fill the vacancy until the next election for that office. In case any person elected as a council member neglects or refuses to qualify within 30 days after election, the council member shall be deemed to have refused to accept the office and a vacancy shall exist. Subject to the provisions of K.S.A. 2015 Supp. 12-16,128, and amendments thereto, the mayor may, with the consent of the remaining council members, appoint a suitable elector to fill the vacancy.

In case of a vacancy in the office of mayor, the president of the council shall become mayor until the next regular election for that office and a vacancy shall occur in the office of the council member becoming mayor.

History: L. 1871, ch. 60, § 5; L. 1903, ch. 137, § 1; R.S. 1923, § 15-201; L. 1945, ch. 148, § 1; L. 1951, ch. 137, § 4; L. 1967, ch. 90, § 11; L. 1968, ch. 274, § 44; L. 1982, ch. 83, § 4; L. 2008, ch. 163, § 12; July 1.



15-204 Appointment of city officers; duties and compensation; removal.

15-204. Appointment of city officers; duties and compensation; removal. Subject to the provisions of K.S.A. 2015 Supp. 12-16,128, and amendments thereto, the mayor, with the consent of the council, may appoint, at the first regular meeting of the governing body in May of each year, the following city officers: A municipal judge of the municipal court, a clerk, a treasurer, a marshal-chief of police, law enforcement officers and such other officers as deemed necessary. Such officers shall hold an initial term of office of not to exceed one year and until their successors have been appointed and qualified. Any officers who are reappointed shall hold their offices for a term of one year and until their successors are appointed and qualified. The duties and pay of the various officers shall be regulated by ordinance. Any officer may be removed by a majority vote of the total membership elected or appointed to the council and may be suspended at any time by the mayor.

History: L. 1871, ch. 60, § 8; R.S. 1923, § 15-204; L. 1959, ch. 83, § 3; L. 1963, ch. 125, § 1; L. 1967, ch. 90, § 12; L. 1985, ch. 80, § 1; L. 1988, ch. 84, § 3; L. 2008, ch. 163, § 13; July 1.



15-209 Qualifications of officers; how vacancies filled.

15-209. Qualifications of officers; how vacancies filled. The officers elected or appointed under this act shall be qualified electors of said city, except the city may appoint nonresidents as city attorney, municipal judge and as law enforcement officers when deemed necessary, including the appointment of nonresidents who also serve as city attorney, municipal judge or law enforcement officers of another municipality or public agency: Provided, That nothing herein shall authorize the appointment of nonresidents of this state. The city attorney, shall be a qualified elector of the county in which said city is located or of an adjoining county. The removal from such city of any officer elected or appointed under this act, who is required to be a qualified elector thereof, shall occasion a vacancy in such office. All vacancies in office, except in the offices of mayor and councilman, may be filled until the next regular time for appointment by appointment by the governing body. Every appointment to office, and the date thereof, shall be entered on the journal of proceedings of the council.

History: L. 1871, ch. 60, § 11; R.S. 1923, § 15-209; L. 1943, ch. 126, § 1; L. 1967, ch. 90, § 13; July 1.






Article 3 POWERS AND DUTIES OF MAYOR

15-301 General powers and duties of mayor.

15-301. General powers and duties of mayor. The mayor shall preside at all meetings of the city council, and shall have a casting vote when the council is equally divided, and none other, and shall have general supervision over the affairs of the city. The mayor shall be active and vigilant in enforcing all laws and ordinances for the government of the city, and he or she shall cause all subordinate officers to be dealt with promptly for any neglect or violation of duty.

History: L. 1871, ch. 60, § 22; April 3; R.S. 1923, § 15-301.



15-302 Signing of commissions and appointments.

15-302. Signing of commissions and appointments. The mayor shall sign the commissions and appointments of all the officers elected or appointed in the city.

History: L. 1871, ch. 60, § 23; April 3; R.S. 1923, § 15-302.



15-305 Messages and recommendations to council.

15-305. Messages and recommendations to council. The mayor shall from time to time communicate to the city council such information and recommend such measures as in the mayor's opinion may tend to the improvement of the finances of the city, the police, health, security, ornament, comfort and general prosperity of the city.

History: L. 1871, ch. 60, § 26; April 3; R.S. 1923, § 15-305.



15-306 Accounts and reports of officers.

15-306. Accounts and reports of officers. The mayor shall have power, when he or she deems it necessary, to require any officer of the city to exhibit his or her accounts or other papers, and to make report to the council in writing touching any subject or matter pertaining to his or her office.

History: L. 1871, ch. 60, § 27; April 3; R.S. 1923, § 15-306.



15-308 Call for aid to enforce laws.

15-308. Call for aid to enforce laws. The mayor is hereby authorized to call on every inhabitant of the city who is between the ages of eighteen (18) and fifty (50) years to aid in enforcing the laws.

History: L. 1871, ch. 60, § 29; R.S. 1923, § 15-308; L. 1975, ch. 52, § 7; July 1.



15-309 Remission of fines; reprieves and pardons.

15-309. Remission of fines; reprieves and pardons. The mayor shall have power to remit fines and forfeitures, to grant reprieves and pardons for offenses arising under the ordinances of the city, by and with the consent of the council. But no such fine or forfeiture shall be remitted, or pardon granted, except at a legal session of the council, nor unless the reasons therefor, together with the order of remission or pardon, be entered on the journal by the clerk.

History: L. 1871, ch. 60, § 30; April 3; R.S. 1923, § 15-309.



15-310 President of council.

15-310. President of council. The city council shall elect one of their own body as "president of the council," who shall preside at all meetings of the council in the absence of the mayor; and in the absence of the president the council shall elect one of their own body to occupy the president's place temporarily, who shall be styled "acting president of the council." The president and acting president, when occupying the place of mayor, shall have the same privileges as other members of the council.

History: L. 1871, ch. 60, § 31; April 3; R.S. 1923, § 15-310.



15-311 Vacancy in office of mayor; temporary absence of mayor.

15-311. Vacancy in office of mayor; temporary absence of mayor. When any vacancy occurs in the office of mayor, by death, resignation, removal from the city, removal from office, refusal to qualify, or otherwise, the vacancy shall be filled as provided by K.S.A. 15-201, and amendments thereto. In the case of the temporary absence of the mayor, the president of the council shall exercise the office of mayor, with all the rights, privileges and jurisdiction of the mayor, other than the appointment of council members or officers pursuant to K.S.A. 15-201 and 15-204, and amendments thereto, until the mayor returns.

History: L. 1871, ch. 60, § 32; R.S. 1923, § 15-311; L. 1988, ch. 84, § 4; L. 1993, ch. 17, § 1; July 1.






Article 4 GENERAL POWERS OF GOVERNING BODY

15-408 Improvements; borrow money; bonds; tax levy.

15-408. Improvements; borrow money; bonds; tax levy. The council may provide for making any and all improvements of a general nature in the city; and for the purpose of paying for the same, may from time to time borrow money, and may issue bonds therefor, as provided by law, but no such money shall be borrowed or bonds issued, until the city council shall be instructed so to do by a majority of all the votes cast at an election held in such city for that purpose. The council shall levy taxes on all taxable property within the city, in addition to other taxes, to pay said bonds and the interest thereon, which taxes shall be paid in cash only.

History: R.S. 1923, § 15-408; Dec. 27.



15-408a Validation of election to issue bonds; city of Glade.

15-408a. Validation of election to issue bonds; city of Glade. Any election which was held prior to the effective date of this act for the approval of the issuance of general obligation bonds of the city of Glade to pay the costs of drilling and equipping a new water well in accordance with K.S.A. 15-408, and amendments thereto and which had notice thereof first published 19 days prior to the election instead of 21 days prior to the election is hereby validated. The city council of the city of Glade may issue the bonds in the amount and for the purpose approved by the voters at the election. The bonds shall be legal and binding obligations of the city of Glade.

History: L. 1983, ch. 73, § 1; April 28.



15-427 Street and alley improvements; vacation; reversion; recordation of ordinance.

15-427. Street and alley improvements; vacation; reversion; recordation of ordinance. The council shall have power to open, widen, extend or otherwise improve any street, avenue, alley, or lane; to create, open and improve any new street, avenue, alley, or lane; and also to annul, vacate or discontinue the same, whenever deemed necessary or expedient: Provided, That all damages sustained by the citizens of the city, or the owners of the property therein, shall be ascertained in the manner provided by law: And provided further, That whenever any street, avenue, alley, or lane shall be vacated, the same shall revert to the owners of real estate thereto adjacent on each side, in proportion to the frontage of such real estate, except in cases where such street, avenue, alley or lane shall have been taken and appropriated to public use in a different proportion, in which case it shall revert to adjacent lots of real estate in proportion as it was taken from them.

Immediately after an ordinance opening, widening, extending or vacating any street, avenue, alley or lane shall become effective, the clerk of the city shall file a copy thereof which has been certified by him or her as a true and correct copy in the office of the county clerk and in the office of the register of deeds and the county clerk shall enter the same in the transfer records of his or her office and the register of deeds shall record the same in the deed records of the county and no fee shall be charged by the county clerk or register of deeds for such entering or recording.

History: R.S. 1923, § 15-427; L. 1951, ch. 142, § 3; July 1.



15-438 Depots; levees; railway crossings; trains; regulation of speed.

15-438. Depots; levees; railway crossings; trains; regulation of speed. The council shall have power to regulate levees, depots, depot grounds and places for storing freight and goods, and to provide for the passage of railways through the streets and public grounds of the city; also to regulate the crossings of railway tracks, and to provide precautions and adopt ordinances regulating the same; to regulate the running of railway engines and cars, except speed, and to adopt ordinances relating thereto; and to make any other and further provisions, rules and restrictions to prevent accidents at crossings and on the tracks of railways, and to prevent fires from engines.

On and after the effective date of this act, that part or parts of any rule, regulation or ordinance adopted pursuant to this section regulating the speed of railway engines and cars shall not be of any force or effect, and that part or parts shall be null and void.

History: L. 1871, ch. 60, § 64; R.S. 1923, § 15-438; L. 1988, ch. 76, § 4; L. 1998, ch. 164, § 5; July 1.






Article 7 PUBLIC IMPROVEMENTS

15-710 Relevy of special assessments; when.

15-710. Relevy of special assessments; when. In case the mayor and council of any city of the third class shall have heretofore levied or shall hereafter levy any special assessment for any public improvement in said city, which special assessments are or may be informal, illegal, irregular or void for the want of sufficient authority to make or levy the same, or for any cause whatsoever, the mayor and council of such city may at any time relevy any such special assessments in the manner provided and against the property liable for assessment for such improvement at the time of the making thereof: Provided, That in all cases where informal, illegal, irregular or void special assessments levied for any improvement against any lot or piece of land shall have been paid, in whole or in part, such lot or piece of land shall not be reassessed for the assessment or the part thereof so paid.

History: L. 1927, ch. 147, § 1; June 1.



15-711 Additional system of artificial lights for certain districts.

15-711. Additional system of artificial lights for certain districts. The governing body of any city of the third class is hereby authorized to especially illuminate such districts within such city as it may deem expedient, and to construct, equip, and maintain a system of artificial lights for that purpose, in addition to any system now provided for by law, subject to the limitations and in the manner hereinafter provided.

History: L. 1929, ch. 137, § 1; March 14.



15-712 Additional lighting in certain areas of city; construction and maintenance; tax levy, use of proceeds.

15-712. Additional lighting in certain areas of city; construction and maintenance; tax levy, use of proceeds. The governing body of cities of the third class may levy an annual tax on all taxable tangible property in such city for the purpose of constructing, equipping, maintaining and defraying the cost of lighting the streets of such city and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1929, ch. 137, § 2; L. 1931, ch. 134, § 1; L. 1945, ch. 149, § 1; L. 1970, ch. 82, § 2; L. 1975, ch. 494, § 28; L. 1979, ch. 52, § 78; July 1.



15-718 Street and alley improvements; cooperation with state and federal government.

15-718. Street and alley improvements; cooperation with state and federal government. The governing body of any city of the third class is hereby authorized and empowered to construct and improve the streets and alleys of the city, and may cooperate with the state or with the federal government, or both, in the planning and financing of any such improvement. If state or federal funds are available to apply to the costs of any such improvement, the city may enter into such agreement and contract with the state or federal government as necessary and proper to obtain financial aid from the state or federal government for that purpose.

History: L. 1945, ch. 150, § 1; L. 1981, ch. 173, § 52; July 1.



15-719 Same; temporary notes and bonds; bond election.

15-719. Same; temporary notes and bonds; bond election. To provide for the payment of the city's share of the cost of any such street or alley improvement, any such city may issue temporary notes and bonds of said city: Provided, That nothing herein shall be construed to authorize the issuance of any obligations of any city in excess of the present limitations of indebtedness, prescribed by law: And further provided, That bonds shall not be issued as authorized herein until the question shall have been approved by a vote of the electors at a general city election, or a special election called for that purpose. Any such bond election shall be conducted according to the procedure outlined in the general bond law.

History: L. 1945, ch. 150, § 2; June 28.



15-720 Improvement or maintenance of certain streets; bonds; election.

15-720. Improvement or maintenance of certain streets; bonds; election. Whenever the governing body of any city of the third class shall deem it necessary to regrade, repave, reoil, remacadamize, resurface, repair, or maintain any street or portion of any street which has been graded, paved, oiled, macadamized, surfaced, repaired, or maintained under the provisions of K.S.A. 12-602 or 12-665, and amendments thereto, the governing body may cause such street or portion of a street to be regraded, repaved, reoiled, remacadamized, resurfaced, repaired, or maintained and the same may be ordered by resolution of the governing body of the said city and shall be done at the expense of the city, and the payment of the cost of such regrading, repaving, reoiling, remacadamizing, resurfacing, repairing, and maintenance may be made by the issuance of improvement bonds of the city.

Such bonds shall be made payable at such time as the governing body shall provide by ordinance but none of such bonds shall run longer than ten (10) years nor bear interest at a rate exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and the credit of the city shall be pledged to the payment thereof. Before any such bonds shall be issued and the work commenced, the question of performing such work and issuing such bonds shall be submitted to a vote of the electors of the city.

A majority of the votes cast at the special election held for such purpose or a majority of the votes cast on a proposal at any general election when the question is submitted shall be considered sufficient to approve the proceedings under this act. The said election may be called by the governing body of the city at any time when it deems such action advisable. The election shall be held in accordance with the general laws of the state governing elections for a similar purpose.

All bonds issued under the provisions of this act shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law except as herein otherwise specifically provided.

History: L. 1947, ch. 176, § 1; L. 1970, ch. 64, § 44; L. 1978, ch. 99, § 21; April 25.



15-731 Bonds for street and highway improvements, bridges and culverts; election.

15-731. Bonds for street and highway improvements, bridges and culverts; election. Any city of the third class may issue general obligation bonds payable by the city at large to surface, resurface, pave, repave, curb, recurb, gutter, regutter, or otherwise improve any street or streets, avenue or avenues or other public highway or highways, other than an alley, together with necessary bringing to grade and grading, and with such culverts, drainage facilities and other incidentals as may be necessary, and to build bridges and approaches thereto, any or all of these, when authorized so to do by an election called for any one or more of such purposes and when a majority of those voting on the proposition vote in favor thereof.

The governing body may call an election at any time by passing an ordinance describing the street or streets, avenue or avenues or other public highway or highways or parts thereof to be improved, or the location of the bridge to be constructed, and describing in general terms the improvement or improvements to be made and the maximum amount of bonds to be issued. If the amount of bonds authorized is not sufficient to complete the project or projects as voted upon, such part of the project or projects shall be abandoned as will bring the cost within the maximum amount of bonds authorized. In case any street, avenue or other public highway or part thereof is not improved because of insufficient bond authorization, it may be included in any subsequent election.

For bonded debt purposes such bonds shall be considered the same as bonds issued to pay the cost of improvements of intersections of streets. Bonds issued under this act shall be issued, sold, delivered and retired in accordance with the provisions of the general bond law except as herein otherwise expressly provided. The provisions of this act are supplemental to other statutes relating to similar street improvements and shall not prevent the city from using other available statutes.

History: L. 1951, ch. 194, § 1; June 30.



15-731a Bonds for improving streets; election and nonlitigation certificate not required.

15-731a. Bonds for improving streets; election and nonlitigation certificate not required. The governing body of any city which, prior to the effective date of this act, has authorized, pursuant to the provisions of K.S.A. 15-731, and amendments thereto, the issuance of general obligation bonds of the city in the amount of $250,000 for the purpose of resurfacing and repaving and otherwise improving certain streets in the city together with necessary grading and drainage appurtenant thereto is hereby authorized to issue and sell such bonds in the manner provided by law without approval by election and without executing a nonlitigation certificate required by K.S.A. 10-108a, and amendments thereto. All proceedings for the issuance of such bonds and all bonds issued pursuant thereto are hereby validated and confirmed. The total amount of bonds issued under authority of this act shall not exceed the amount of $250,000.

History: L. 1986, ch. 87, § 1; May 8.



15-733 Repair and maintenance of streets; tax levy, use of proceeds.

15-733. Repair and maintenance of streets; tax levy, use of proceeds. Any city of the third class is hereby authorized to make an annual tax levy on all taxable tangible property in such city to be used for the purpose of providing funds for regrading, repaving, reoiling, remacadamizing, resurfacing, repairing or maintaining any street or any portion of any street which is located within such city and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1957, ch. 139, § 1; L. 1970, ch. 82, § 3; L. 1975, ch. 494, § 29; L. 1979, ch. 52, § 79; July 1.






Article 8 PUBLIC UTILITIES

15-807 Bonds for improving waterworks system.

15-807. Bonds for improving waterworks system. Any city of the third class owning and operating an electric light plant, sewer system or waterworks plant whose water supply may be insufficient to operate said utilities is by this act authorized to increase its bonded indebtedness above fifteen percent but not exceeding twenty percent of the assessed valuation of all taxable property within said city as shown by the assessment books for the year next preceding the year in which improvements shall be authorized, for the purpose of enlarging, repairing, extending and improving its waterworks system.

History: L. 1920, ch. 23, § 1; Jan. 25; R.S. 1923, § 15-807.



15-808 Same; laws applicable.

15-808. Same; laws applicable. The law governing the issuance of bonds for waterworks in cities of the third class shall govern the issuance of bonds under this act.

History: L. 1920, ch. 23, § 2; Jan. 25; R.S. 1923, § 15-808.



15-809 Sale of electric light, waterworks or gas system; election; application of proceeds.

15-809. Sale of electric light, waterworks or gas system; election; application of proceeds. Any city of the third class which owns an electric light or waterworks plant, electric transmission line, or water, gas or electric distribution system may sell the same except that the sale shall not be made until the proposition of whether to sell has been submitted to a vote of the qualified electors of the city. If a majority of the qualified electors who vote in the election vote in favor of the sale, the governing body may dispose of the plant, transmission line or distribution system, according to the proposition voted on at the election. The proposition submitted to the electors shall contain a statement of the proposed sale price and the name of the purchaser.

When the governing body decides to put the proposition to a vote, it shall pass an ordinance calling an election to be held within 40 days after the passage of the ordinance. The mayor shall cause a notice of the election to be published once a week for two consecutive weeks, the first publication to be not less than 21 days preceding the election. The notice shall state the purpose of the election, giving the sale price and the name of the purchaser, the date of the election, and the places of voting. The proposed purchaser shall bear all the expenses of the election.

All sales shall be for cash, and the proceeds of the sale shall be applied upon the payment of any outstanding bonds or obligations incurred in the purchase, erection or improvement of the property sold. The excess, if any, shall be paid into the general fund of the city. If the city is unable to purchase the unmatured bonds issued for the purchase, erection or improvement of the property sold, the governing body may invest the money necessary to take up such bonds at maturity in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in any municipal bonds of this state, which shall become due prior to the due date of the bonds issued for the purchase, erection or improvement of the property sold, or in government bonds or federal landbank bonds. The purchase price and proceeding of the sale shall be filed with the state corporation commission.

History: L. 1923, ch. 102, § 1; R.S. 1923, § 15-809; L. 1929, ch. 135, § 1; L. 1931, ch. 135, § 1; L. 1939, ch. 141, § 1; L. 1951, ch. 189, § 1; L. 1977, ch. 54, § 20; L. 1981, ch. 173, § 53; L. 2009, ch. 74, § 1; Apr. 23.






Article 9 PUBLIC PARKS

15-911 Attachment of certain land outside cities for park and recreational purposes; tax levies.

15-911. Attachment of certain land outside cities for park and recreational purposes; tax levies. Any city of the third class, owning a tract of land acquired and used by said city for park and recreational purposes which tract of land is located within eight (8) miles of the corporate limits of said city, may by ordinance, duly passed, attach such park and recreational area to the city for park and recreational purposes and may impose an ad valorem tax on all lots and blocks entirely surrounded by city property sold to private persons and corporations by said city from said tract of land and all improvements located thereon and all taxable property having a tax situs therein: Provided, That such lots and blocks must be a part of the park and recreational area and subject to the rules and regulations of the city for the maintenance of the park and recreational area.

History: L. 1955, ch. 133, § 1; April 2.



15-912 Same; ordinance; notice and hearing; filing with register of deeds; when election required; expenses.

15-912. Same; ordinance; notice and hearing; filing with register of deeds; when election required; expenses. Any ordinance providing for attachment to the city for recreational purposes as described in K.S.A. 15-911 shall be published for two (2) weeks in the official city paper and shall describe the lands to be attached by giving the metes and bounds thereof, with the section, township, range and county in which the same are located. Such publication notice shall also give notice of the time and place of a meeting to be held by the governing body of the city for the purpose of answering and hearing any objections of owners of the affected recreational lots and blocks to such attachment. The time of such meeting shall be set not less than ten (10) nor more than twenty (20) days after the date of final publication of said ordinance and notice.

After said meeting, if the governing body of the city shall determine by resolution that such attachment of territory should be made to the city, it shall file or cause to be filed a certified copy of the ordinance of attachment certified by the city clerk in the office of the county clerk and in the office of the register of deeds of the county in which said lands are located and thereupon said lands shall be attached to said city: Provided, That if the owners of twenty-five percent (25%) or more of the area of the lands so privately owned shall file written objections to such attachment with the city clerk of said city on or before the time of the meeting hereinbefore provided for, such attachment shall not take effect unless and until the question of such attachment shall have been submitted to a vote of the owners of the lots and blocks privately owned which are included in such attachment and the majority of those voting shall have voted in favor of the attachment.

Except as herein otherwise provided, such election shall be called, noticed, held and canvassed in like manner as provided by the general bond law for bond elections. The governing body of the city shall have the power to call such an election. The governing body shall specify the place where the votes shall be cast and may appoint the judges and clerks of election who shall make their returns of the canvass of such election to the city clerk. The expense of such election shall be paid by the city.

History: L. 1955, ch. 133, § 2; April 2.



15-913 Same; taxes, limitation; use of proceeds.

15-913. Same; taxes, limitation; use of proceeds. Any lands attached to a city of the third class for recreational purposes pursuant to the provisions of K.S.A. 15-911 and 15-912, shall not be taxed by the city at a rate in excess of eleven (11) mills; and all the proceeds of said taxes must be used for the purpose of properly maintaining the roads on or adjoining said park and otherwise improving and maintaining said park.

History: L. 1955, ch. 133, § 3; April 2.



15-914 Agreements for cooperation in ownership and maintenance of swimming pool; apportionment of costs, tax levies; contributions of governmental entities.

15-914. Agreements for cooperation in ownership and maintenance of swimming pool; apportionment of costs, tax levies; contributions of governmental entities. The governing body of any city of the third class, the governing body of the county wherein such city is located and the governing body of any school district or districts with an attendance center located in said county, or any two or more of such governing bodies, one of which shall be that of said county, may negotiate and enter into an agreement for the purpose of cooperating in the ownership, construction, maintenance, improvement and operation of a swimming pool and related facilities. Any such agreement shall provide for an apportionment among said city, county and school district or districts, of the cost and maintenance thereof. Each of the participating taxing subdivisions are hereby authorized and directed to levy a general tax upon the property within their respective districts for the purpose of paying their proportionate share of the costs incurred under such agreement and to pay a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located in such county or school district. Participating cities and school districts are hereby authorized to contribute to the participating county moneys from the proceeds of such tax levies in the amount necessary to pay that portion of the principal and interest of bonds issued by the county under the provisions of K.S.A. 15-915 attributable to such city and school district or districts under such agreement.

History: L. 1979, ch. 48, § 1; April 20.



15-915 Same; issuance of bonds; petition and election, when.

15-915. Same; issuance of bonds; petition and election, when. Whenever an agreement is entered into pursuant to the provisions of K.S.A. 15-914 and for the purposes stated therein, the governing body of the participating county shall issue and sell its general obligation bonds in an amount necessary to pay the cost of construction and improvement of a swimming pool and related facilities under the provisions of this act. Such bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law. Any such governing body proposing to issue and sell such bonds shall adopt a resolution stating the amount and purpose thereof and shall give notice thereof. Such notice shall be published once each week for two (2) consecutive weeks in the official county newspaper. If, within sixty (60) days next following the last publication of such notice, a petition protesting such bond issue signed by not less than five percent (5%) of the qualified electors of such county is presented to the county election officer, no such issuance and sale of bonds shall be made unless the proposition to issue and sell such bonds has been submitted to and approved by a majority of the qualified electors of the county voting at an election called and held thereon. Such election shall be noticed, called and held in the manner prescribed for the noticing, calling and holding of elections under the general bond law. Tax levies levied by any participating county for the purpose of paying the principal and interest upon any bonds issued under the provisions of this act may be reduced by an amount equal to the contributions made by participating cities and school districts for such purpose under the provisions of K.S.A. 15-914.

History: L. 1979, ch. 48, § 2; April 20.






Article 10 CEMETERIES

15-1001 Survey of cemeteries; improvements.

15-1001. Survey of cemeteries; improvements. The governing body of any city governed by this act may purchase, hold and pay for, in the manner hereinbefore mentioned, lands not exceeding eighty acres, in one body, outside the limits of such city, for the purpose of burial of the dead. The council shall provide for the survey, platting, grading, fencing, ornamenting and improving all the burial and cemetery grounds, and the avenues leading thereto, owned by such city, and may construct walks therein, rear and protect ornamental trees therein, and provide for paying the expenses thereof.

History: L. 1871, ch. 60, § 67; April 3; R.S. 1923, § 15-1001.



15-1002 Cemetery lots; conveyance; regulation.

15-1002. Cemetery lots; conveyance; regulation. Cemetery lots owned by such city shall be conveyed by certificates signed by the mayor and counter-signed by the clerk under the seal of the city, specifying that the purchaser to whom the same is issued is the owner of the lot or lots described therein, by number, as laid down on such map or plat, for the purposes of interment; and such certificate shall vest in the purchaser, his or her heirs and assigns, a right in fee simple to such lot, for the sole purpose of interment, under the regulations of the city council; and such certificate shall be entitled to be recorded in the office of the register of deeds of the proper county without further acknowledgment; and such description of lots shall be deemed and recognized as a sufficient description thereof.

The council may limit the number of lots which shall be owned by the same person at the same time; may prescribe rules for enclosing, adorning and erecting monuments and tombstones on cemetery lots; and may prohibit any diversion of the use of such lots, and any improper adornment thereof, but no religious test shall be made as to the ownership of the lots, the burial therein, or the ornamentation of graves, or of such lots.

History: L. 1871, ch. 60, § 68; April 3; R.S. 1923, § 15-1002.



15-1003 Cemetery rules and regulations.

15-1003. Cemetery rules and regulations. The council may pass rules and ordinances, imposing penalties, and fines, not exceeding one hundred dollars, regulating, protecting and governing the cemetery, the owners of lots therein, visitors thereof, and punishing trespassers therein; and the officers of such city shall have as full jurisdiction and power in the enforcing of such rules and ordinances as though they related to the city itself.

History: L. 1871, ch. 60, § 69; April 3; R.S. 1923, § 15-1003.



15-1008 Unlawful establishment or maintenance.

15-1008. Unlawful establishment or maintenance. It shall be unlawful for any person, firm, corporation, society, association or church to establish or maintain a cemetery within the corporate limits of any city of the third class unless the governing body of such city shall adopt a resolution consenting to such establishment or maintenance.

History: L. 1945, ch. 153, § 1; March 28.



15-1009 Same; penalties.

15-1009. Same; penalties. Any person, firm, corporation, society, association or church violating the provisions of K.S.A. 15-1008 shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than one hundred dollars or more than one thousand dollars.

History: L. 1945, ch. 153, § 2; March 28.



15-1010 Same; act inapplicable to established cemetery.

15-1010. Same; act inapplicable to established cemetery. The provisions of this act shall not apply to [any] person, firm, corporation, association, society or church which has established a cemetery within the corporate limits of a city of the third class prior to the effective date of this act.

History: L. 1945, ch. 153, § 3; March 28.



15-1012 Issuance of bonds for certain cemetery purposes; election.

15-1012. Issuance of bonds for certain cemetery purposes; election. The governing body of any city of the third class having a city cemetery may issue bonds in an amount not to exceed five thousand dollars ($5,000) for the purpose of purchasing an addition to such cemetery and the laying out, improvement and beautification of such cemetery or such addition thereto, or for any one or more of such purposes. All such bonds shall be issued, sold, delivered and retired in conformance with the general bond law: Provided, That no bonds shall be issued under the authority conferred by this act until the question as to whether such bonds shall be issued has been submitted to a vote of the qualified electors of said city at a regular city election or at a special election called for such purpose, and a majority of the qualified electors voting at such election shall have voted in favor of such question. Notice of such election shall be given as provided in the general bond law.

History: L. 1953, ch. 124, § 1; June 30.



15-1013 Establishment of certain cemetery districts; petition; resolutions.

15-1013. Establishment of certain cemetery districts; petition; resolutions. Whenever it is proposed to create a cemetery district in any county in this state, which proposed cemetery district includes territory wherein an existing township cemetery is located, territory wherein a third-class city owns and maintains a cemetery inside of or outside of said proposed district, territory wherein an existing cemetery is owned and maintained by a religious organization, and territory in which there is located an abandoned cemetery, the residents of said proposed district shall present a petition to the board of county commissioners setting forth such proposed cemetery district, signed by not less than fifty-one percent (51%) of the qualified electors of said proposed district, as determined by an enumeration taken and verified for this purpose by some qualified elector of said district; and it shall be the duty of the board of county commissioners at their next regular meeting to examine the petition and copies of the resolutions hereinafter required and if the board finds that the petition and resolutions are in regular and due form, they shall enter an order in their proceedings establishing said cemetery district.

The said petition shall be accompanied by a copy of a resolution passed by the governing body of the third-class city owning and maintaining a cemetery either within or outside of said proposed district, stating that the city agrees to convey said cemetery to and for the use of said proposed cemetery district; and shall be accompanied by a copy of a resolution passed by the township board stating that said board agrees to convey the township cemetery to and for the use of said proposed cemetery district and by a copy of the resolution of the board of trustees or other governing board of any religious organization owning and operating a cemetery located within the district stating that said governing board agrees to convey said cemetery to and for the use of said proposed cemetery district.

History: L. 1953, ch. 475, § 1; March 10.



15-1014 Same; board of directors; officers; compensation; expenditures.

15-1014. Same; board of directors; officers; compensation; expenditures. Upon the establishment of the said cemetery district, the township trustees of every township, a portion of which is included in said district, and the mayor of each third-class city located within said cemetery district, shall constitute the board of directors of the cemetery district established, and shall have full power and control thereof.

The said board shall elect from their own membership a chairman and may select a secretary from their own membership, or otherwise, whose terms of office shall be such as the board shall fix. The treasurer of any incorporated city located within the newly created cemetery district may be selected by the board of directors as the treasurer of the cemetery district and when a city treasurer shall act as cemetery district treasurer, the bond given by said treasurer to the city shall also cover the funds of the cemetery district which come into his or her hands as said treasurer. When the board of directors shall select a treasurer for the district who is not a city treasurer, he or she shall be required to give a surety company bond in a sum not less than the amount of funds in his or her hands, conditioned for the safekeeping of such funds and to account for and turn over the same whenever called upon so to do by the board of directors. Members of the board of directors, the secretary and the treasurer of any cemetery district located in a county having a population of more than four thousand (4,000) and not more than five thousand (5,000) and an assessed tangible valuation of not more than eighteen million dollars ($18,000,000) shall receive such reasonable compensation for their services as may be established by the board of directors.

It shall be the duty of the board of directors to provide for the care and maintenance of all cemeteries conveyed to the cemetery district and also to provide for the care and maintenance of any abandoned cemetery located within the said district. All expenditures made by the said board of directors shall be paid by warrants drawn on the treasurer and signed by the secretary and chairman of the board.

History: L. 1953, ch. 475, § 2; L. 1955, ch. 130, § 1; L. 1969, ch. 111, § 1; July 1.



15-1015 Same; conveyances to district; tax levies; election.

15-1015. Same; conveyances to district; tax levies; election. (a) Subsequent to the establishment of the cemetery district and after the board has organized, the township board of any township owning a cemetery within the newly created district shall convey the township cemetery to the newly organized district, and the governing body of any city of the third class located within the organized district shall convey the city cemetery located either within or outside the district to the newly created cemetery district and the board of trustees or other governing board of any religious organization located within the district desiring to come under the provisions of this act shall convey its cemetery to the cemetery district. Thereafter, the board of directors is authorized to certify the levy of a tax of not to exceed 1 mill on all the taxable tangible property within the district for the purpose of maintaining and improving the cemeteries located within the newly organized district, including the maintenance and improvement of any abandoned cemeteries located therein.

(b) Whenever the board determines that the tax levy of 1 mill authorized by subsection (a) is insufficient to maintain and improve cemeteries, the board may adopt a resolution to certify a levy of a tax of more than 1 mill but not more than 3 mills in any year. Any such resolution adopted under this subsection shall state the total amount of the tax to be certified and shall be published once each week for two consecutive weeks in a newspaper of general circulation within the cemetery district. Whereupon such annual levy in an amount not to exceed the amount stated in the resolution may be made for the ensuing budget year and each successive budget year unless a petition, signed by at least 5% of the qualified electors of the cemetery district, requesting an election upon the proposition to increase the tax levy in excess of the current tax levy, is filed with the county election officer within 30 days following the date of the last publication of the resolution. In the event a valid petition is filed, no such increased levy shall be made without such proposition having been submitted to and having been approved by a majority of the electors of the cemetery district voting at an election called and held thereon. All such elections shall be called and held in the manner provided by the general bond law. Such taxes shall be levied and collected in like manner as other taxes, which levy the board shall certify, on or before August 25 of each year, to the county clerk who is hereby authorized and required to place the same on the tax roll of the county to be collected by the county treasurer and paid over by the county treasurer to the treasurer of such board.

(c) If a sufficient protest petition is not filed, or if an election is held pursuant to subsection (b) and the question is approved at such election, the tax levy herein authorized shall be levied by the board of county commissioners upon certification to them, by the board of directors of the cemetery district, of the rate of levy to be made. The tax so collected shall be paid over by the county treasurer to the treasurer of the cemetery district upon order of the board of directors of the district, which order shall be signed by the chairperson and secretary of the board.

History: L. 1953, ch. 475, § 3; L. 1969, ch. 111, § 2; L. 1975, ch. 132, § 2; L. 1996, ch. 200, § 1; July 1.



15-1016 Same; payment of funds to district treasurer.

15-1016. Same; payment of funds to district treasurer. Upon the selection and qualification of the treasurer of the newly organized cemetery district, the township treasurer of any township conveying a township cemetery to the newly organized district, and the city treasurer of any city conveying a cemetery to the newly organized district, shall pay to said cemetery district treasurer all funds and moneys in their hands, together with all funds and moneys in the county treasury which have been collected for cemetery purposes by such city or township.

History: L. 1953, ch. 475, § 4; March 10.



15-1016a Same; use of funds from sale of lots in certain districts.

15-1016a. Same; use of funds from sale of lots in certain districts. The board of directors of any cemetery district located in a county having a population of more than four thousand (4,000) and not more than five thousand (5,000) and an assessed tangible valuation of not more than eighteen million dollars ($18,000,000) may set aside all or any portion of the proceeds arising from the sale of lots in any cemetery of such district in a fund which shall be used only for the purpose of procuring additional lands to be used for cemetery purposes.

History: L. 1969, ch. 111, § 3; July 1.



15-1017 Same; attachment of land in another county; petition; tax levies; transfer of moneys.

15-1017. Same; attachment of land in another county; petition; tax levies; transfer of moneys. Land adjacent to an established cemetery district and not a part of any other organized cemetery district which lies in a county other than where the greater portion of the cemetery district to which it seeks to be attached lies may be attached to the said cemetery district in the manner hereinafter provided. Upon presentation to the board of county commissioners of the county in which the greater part of the cemetery district lies, of a petition setting forth the boundaries of the area which desires to be attached to said cemetery district and signed by not less than fifty-one percent (51%) of the qualified electors of said area, to be determined by enumeration taken and verified for this purpose by some qualified elector of said area, it shall be the duty of the board of county commissioners, at its next regular meeting, to examine said petition. If said board finds that the petition is regular and in due form as herein provided, the board shall notify the board of trustees of such cemetery district and forward a copy of the petition filed. Said board of trustees shall return the petition accompanied by a copy of a resolution adopted by the board of trustees of said cemetery district which resolution shall state that said board desires such area to be attached to the cemetery district.

Upon receipt of the petition and the resolution the county commissioners shall issue an order attaching such territory to the cemetery district and notice of such attachment shall be given to the county clerk of the county wherein the territory seeking to be attached is situate. Said attachment shall take effect on the first day of March next following the entry of said order. Such attached territory shall be subject thereafter to the tax levied by the cemetery district which district shall certify such levy to the county clerk of the county of the territory attached, together with its budget, and such county clerk shall levy such tax on all the taxable tangible property of the county in said cemetery district. The treasurer of the county shall transfer before the fifteenth day of January and July of each year, all moneys in his or her hands belonging to said cemetery district, including all moneys for the payment of bonds or interest of said district to the treasurer of the district and the treasurer receiving said moneys shall issue a receipt therefor and forward it to the treasurer of the county from which the money was sent. Expenditures shall be made as provided in K.S.A. 15-1015, and all acts amendatory thereof, and the tax levied by the district shall be subject to and limited by provisions of K.S.A. 15-1015, and all acts amendatory thereof.

History: L. 1955, ch. 130, § 2; June 30.



15-1018 Exclusion of territory from cemetery district located in certain cities; petition; county commissioners' duties.

15-1018. Exclusion of territory from cemetery district located in certain cities; petition; county commissioners' duties. Whenever a petition signed by not less than fifty-one percent (51%) of the owners of property located in that portion of a cemetery district located within the corporate limits of any city of the third class located in two (2) counties, requesting that property located within such city be excluded from the boundaries of the cemetery district and describing such property shall be filed with the board of county commissioners of such county, it shall be the duty of such board of commissioners at its next regular meeting to examine said petition and if it has been signed by fifty-one percent (51%) or more of the owners of such property and that there is no outstanding indebtedness against said cemetery district, it shall enter an order in its proceedings excluding such territory from the boundaries of the cemetery district. Such order shall be entered only if the excluded territory is to be attached to another cemetery's district.

History: L. 1967, ch. 116, § 1; July 1.



15-1019 Same; tax levies for outstanding indebtedness.

15-1019. Same; tax levies for outstanding indebtedness. If at the time a petition is filed requesting the exclusion of territory from such cemetery district, such district has any outstanding indebtedness, the board of county commissioners shall in the order excluding such territory from the cemetery district provide for the levy of taxes against the territory excluded to provide for the payment of its proportionate share of the indebtedness of the district which is outstanding at the time of such order.

History: L. 1967, ch. 116, § 2; July 1.






Article 11 MISCELLANEOUS PROVISIONS

15-1117 Natural gas production and sale; acquisition of drilling site; contracts.

15-1117. Natural gas production and sale; acquisition of drilling site; contracts. Any city of the third class situated in a recognized and established natural gas field is hereby granted power and authority to acquire a drilling site by lease or purchase, and to drill upon said land or upon other land leased for the purpose or owned by said city, or unitized with any such lands, a well for the production of natural gas and to produce and sell natural gas therefrom, and to enter into all necessary or desirable contracts for such purposes.

History: L. 1945, ch. 152, § 1; L. 1947, ch. 171, § 1; April 9.



15-1118 Same; conditions.

15-1118. Same; conditions. The drilling of a well as authorized in this act shall be upon the further conditions that some person shall be willing to enter into an agreement with the city whereby such person will drill and equip the well at such person's own expense, in the first instance, and without cost to the city, and with the understanding that such person shall be repaid from the natural gas produced from said well or the proceeds thereof, and that after being fully reimbursed the city shall then become the sole and exclusive owner of the well.

The governing body of the city shall credit to the funds of the city, the proceeds and income accruing to the city by reason of the city's ownership of the gas well, and in order to secure to the common owners of the land situated within the corporate limits of the city a proportionate acquisition of, and benefit from, the natural gas underlying said land, all such proceeds shall be subject to governmental uses and purposes of the city as the governing body shall order from time to time and to reduce and eliminate, insofar as possible, all property taxes of the city. Any well drilled under authority of this act shall be drilled within the corporate limits of the city.

History: L. 1945, ch. 152, § 2; March 16.



15-1119 Same; acreage within or without city limits.

15-1119. Same; acreage within or without city limits. If there be within the corporate limits of said city as many as 640 acres of land, some portion of which is available at a reasonable cost, either by lease or purchase, as a drill site, then the acreage attributable to such gas well shall be located within the corporate limits of said city; but if no drill site is available at a reasonable cost within the corporate limits of said city then the governing body of said city is hereby granted power and authority to acquire by lease or purchase a suitable drill site adjacent to said city.

History: L. 1947, ch. 171, § 2; April 9.



15-1120 Same; contracts for consolidation or unitization of land.

15-1120. Same; contracts for consolidation or unitization of land. If there shall be less than 640 acres of land within the corporate limits of said city, then the governing body of said city is hereby granted power and authority to join with others having the right to produce and sell natural gas from lands which with the land within the corporate limits of said city will constitute a drill site in conformity with the rules and regulations of the state corporation commission, and which together with all of the land within the corporate limits of said city will not exceed 640 acres, in the execution of such contracts and agreements as will result in consolidation or unitization of the land within the corporate limits of such city with such other lands so as to constitute a drilling unit not exceeding 640 acres in area, and to enter into contracts with such other persons having the right to produce and sell natural gas from such other lands for the drilling of a joint well upon such consolidated drilling unit, each party to contribute and to bear his, her or its proportionate share of the cost of drilling, equipping, completing, connecting and maintaining said gas well, and of producing, delivering and selling the natural gas therefrom, and to receive his, her or its proportionate share of the proceeds of such sales, according to the number of acres contributed by each such party to such drilling unit.

History: L. 1947, ch. 171, § 3; April 9.



15-1121 Same; election; resolution and order of governing body.

15-1121. Same; election; resolution and order of governing body. No such gas well shall be commenced until after the question has been submitted to a vote of the qualified electors of said city at a general city election or a special election held for that purpose, notice of which shall be given by one publication in the official city paper, and shall have been approved by the affirmative vote of sixty-five percent of said electors, as determined by the vote cast for mayor at the last city election.

Any city proposing to take action as herein authorized shall by resolution and order of the governing body of the city set out the terms and conditions which will govern the drilling of such well, the names and addresses of such persons, firms or corporations (if any) as will be associated with the city in such enterprise, a description of all of the lands constituting the drilling unit, the precise location of the proposed gas well, and shall fix the time when an election will be held for the purpose of voting on the proposal, and said resolution and order shall be published as a part of the notice of said election.

History: L. 1947, ch. 171, § 4; April 9.



15-1122 Same; effect of resolution, order and election; landowner may petition court; proceedings.

15-1122. Same; effect of resolution, order and election; landowner may petition court; proceedings. The land area described in such resolution and order shall constitute the drilling unit, and the approval of the proposal to drill such gas well, as evidenced by the result of said election, shall operate as a consent of all owners of natural gas underlying that portion of said drilling unit lying within the corporate limits of said city to the taking of such gas by said city and shall entitle the city to an acreage allowable equal to the number of acres lying within the corporate limits of said city and included in said drilling unit: Provided, however, That any owner of land situated within the corporate limits of said city feeling aggrieved by the interests and authority granted to said city by this act and by the approval of the proposal submitted at said election, may within ninety days after the date of said election, petition the district court of the county in which said city is located setting out any facts tending to show that such action will work undue hardship or operate inequitably as to the said petitioner.

Copy of the petition and of a summons shall be served upon the mayor of the city and the city shall within twenty days thereafter file answer thereto, and the cause shall be heard and determined by the court as a proceeding in equity, and the court shall find the facts and make such orders and enter such decree in the premises as the law and equities of the case require and in case the court finds in favor of the petitioner, the acreage owned by said petitioner shall be excluded from said drilling unit and the acreage allowable for natural gas production to said city shall be reduced accordingly. Any owner of land or mineral rights situated within the corporate limits of said city and included in said drilling unit who shall fail to petition the district court as herein authorized and have a determination of his or her rights, if any, shall thereafter be forever barred.

History: L. 1947, ch. 171, § 5; April 9.



15-1123 Leasing of municipal auditorium to patriotic organization; term.

15-1123. Leasing of municipal auditorium to patriotic organization; term. The governing body of any city of the third class, owning a municipal auditorium, is hereby authorized to lease all or any part of said auditorium to any patriotic organization, having a state and national organization, for a period not to exceed fifteen years, upon such terms as the governing body of the city and the patriotic organization desiring to lease the building may agree.

History: L. 1947, ch. 182, § 1; March 1.



15-1126 Sewage disposal plants in certain cities; special assessments; limitations.

15-1126. Sewage disposal plants in certain cities; special assessments; limitations. Any third-class city which is the county seat of a county having a population of more than two thousand five hundred (2,500) and less than six thousand (6,000) and an assessed valuation of tangible taxable property of more than nineteen million dollars ($19,000,000) and less than twenty-three million dollars ($23,000,000) and which city has been or shall be ordered by the secretary of health and environment to enlarge, improve or rebuild the city's sewage disposal plant or construct a new sewage disposal plant shall have authority and is empowered to assess not more than thirty percent (30%) of the total cost of such improvement against other taxing subdivisions whose territory includes land within the city limits of said city if the governing bodies of such overlapping taxing subdivisions give their consent to such assessments, which they are hereby authorized and empowered to do, and if no more than ten percent (10%) of the total cost of such improvement shall be charged and assessed against the county and not more than ten percent (10%) against any school district.

History: L. 1951, ch. 195, § 1; L. 1975, ch. 462, § 11; July 1.



15-1127 Sewage disposal plants in certain cities; assessment of other taxing units; bonds and notes of other taxing units; terms.

15-1127. Sewage disposal plants in certain cities; assessment of other taxing units; bonds and notes of other taxing units; terms. All assessments shall be levied by ordinance of the city and each other taxing unit assessed shall be notified in writing of the amount assessed against it. Then, such taxing subdivision assessed shall have the power to issue its general obligation bonds in an amount not exceeding the amount of its assessment and shall pay such assessment to the city from the proceeds of the sale of such bonds within 90 days from the publication of the assessment ordinance.

Such bonds shall mature in not more than 20 years from the date of issuance and shall bear interest at a rate not exceeding the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto, and shall be executed, issued, registered, sold and retired as provided by the general bond law. If deemed necessary or proper each such taxing subdivision may issue temporary improvement notes pursuant to K.S.A. 10-123, and amendments thereto, to provide funds for paying its assessment prior to the issuance of its bonds.

History: L. 1951, ch. 195, § 2; L. 1970, ch. 64, § 45; L. 1978, ch. 99, § 22; L. 1983, ch. 49, § 68; May 12.



15-1128 Same; bond and tax limitations inapplicable.

15-1128. Same; bond and tax limitations inapplicable. Bonds issued under the authority of this act may be issued without a petition or election and without regard to limitations on bonded indebtedness of the issuing municipalities and taxing subdivisions; and taxes may be levied to pay the principal and interest of such bonds without regard to the aggregate tax levy limitations prescribed by law and without regard to the provisions of K.S.A. 79-2925 to 79-2936, inclusive, and amendments thereto.

History: L. 1951, ch. 195, § 3; March 15.



15-1146 Validation of sale and conveyance of land in city inundated by construction of reservoir.

15-1146. Validation of sale and conveyance of land in city inundated by construction of reservoir. In any city of the third class which has, prior to the effective date of this act, been inundated in whole or in part as the result of the construction of any dam or reservoir by the federal government, or is in the take line of any such dam or reservoir, in which the governing body of such city has sold any property located in such city which was heretofore dedicated to the public use, whether such property was real estate, personal property or mixed real estate and personal property, such sale is hereby confirmed, legalized and declared a valid sale and conveyance.

History: L. 1976, ch. 77, § 1; April 8.






Article 11b COMMUNITY BUILDING DISTRICTS

15-11b01 City and surrounding area; organization; purposes.

15-11b01. City and surrounding area; organization; purposes. Any city of the third class together with an area surrounding such city of not more than six (6) miles square may be organized as a community building district for the maintenance, operation, improvement and equipping of a community building as hereinafter provided.

History: L. 1959, ch. 114, § 1; June 30.



15-11b02 Community building district; petition; order; public corporation.

15-11b02. Community building district; petition; order; public corporation. Upon the presentation to the board of county commissioners of the county in which such city and surrounding area are located, of a petition setting forth the boundaries of a proposed community building district and requesting the formation of such district, signed by not less than 60% of the qualified electors of the proposed district, the sufficiency of such petition to be determined by an enumeration taken and verified for this purpose by the county election officer of the county, it shall be the duty of the board of county commissioners at its next regular meeting to examine the petition.

If the board finds that the petition is sufficient and regular and in due form and as herein provided, the board shall enter an order establishing such community building district and shall thereupon declare the territory described in the petition a public corporation and the inhabitants within the district to be incorporated as a community building district under the name "__________ community building district of __________ county, Kansas" (inserting the name of the district and of the proper county) and henceforth, the territory and the inhabitants residing therein and their successors shall constitute a body politic and corporate under the corporate name; shall have perpetual succession; shall have a seal, and may sue and be sued in its corporate name.

History: L. 1959, ch. 114, § 2; L. 1984, ch. 82, § 1; July 1.



15-11b03 Same; meeting; notice; chairman; election of directors; terms; powers and duties.

15-11b03. Same; meeting; notice; chairman; election of directors; terms; powers and duties. Upon the establishment of said community building district the mayor of the city within such district shall cause a notice to be published once each week for two (2) consecutive weeks in a newspaper of general circulation in said district stating that a meeting of the qualified electors of such district will be held at the time and place fixed in said notice for the purpose of electing seven (7) directors as a temporary governing board for such district. The last publication of said notice shall be made not more than six (6) days prior to the date of the meeting. At said meeting the mayor of the city, or in case the mayor be absent, the city clerk shall act as chairman of such meeting and the qualified electors present shall proceed to elect by ballot seven (7) directors for the community building district.

The directors so elected shall hold their offices until the first annual meeting of the community building district and shall have the same duties, powers, authority and jurisdiction conferred by this act on the regular board of directors.

History: L. 1959, ch. 114, § 3; June 30.



15-11b04 Same; acceptance of existing building; equipping and operation.

15-11b04. Same; acceptance of existing building; equipping and operation. A community building district organized under the provisions of this act is authorized to accept the conveyance of an existing community building owned by any individual, association or private or public corporation and to maintain, operate, improve and equip the same for use as a community building by the inhabitants of the community building district.

History: L. 1959, ch. 114, § 4; June 30.



15-11b05 Same; annual meeting; notice; posting; special meetings.

15-11b05. Same; annual meeting; notice; posting; special meetings. The annual meeting of the qualified electors of a community building district shall be held on the first Thursday of May each year. Notice of the annual meeting shall be given by the board of directors by one publication in a newspaper of general circulation in said district, said publication to be not less than five (5) nor more than ten (10) days prior to the date of the meeting. The notice shall state the time and place of such meeting. A copy of such notice shall be posted on the door of the community building if said district owns a community building for at least ten (10) days prior to the date of the meeting. A special meeting may be called by the chairman of the board of directors or by any three (3) members of the board, notice of such meeting to be given in the same manner as notice of the annual meeting except that such notice shall also state the purpose of the meeting.

History: L. 1959, ch. 114, § 5; June 30.



15-11b06 Same; persons entitled to vote at meetings.

15-11b06. Same; persons entitled to vote at meetings. Any person who has been a bona fide resident of the community building district for thirty (30) days prior to any meeting, who possesses the qualifications of a voter under the general election laws of the state shall be entitled to vote at said meeting.

History: L. 1959, ch. 114, § 6; June 30.



15-11b07 Same; board of directors; terms; vacancies.

15-11b07. Same; board of directors; terms; vacancies. Each community building district shall be governed by a board of seven (7) directors. At the first annual meeting seven (7) directors shall be elected by ballot for the following terms: Three (3) for a term of one (1) year and four (4) for a term of two (2) years. Thereafter succeeding directors should be elected for a term of two (2) years. Vacancies shall be filled by appointment by the remaining board members for the unexpired term.

History: L. 1959, ch. 114, § 7; June 30.



15-11b08 Same; organization; powers; bond of treasurer; expenditures.

15-11b08. Same; organization; powers; bond of treasurer; expenditures. Immediately following the annual meeting of the district the board of directors shall organize by electing a chairman and vice-chairman from its membership and by electing from within or without its membership a secretary and treasurer of the board. Said officers shall have the powers and duties customarily exercised by such officers. The board may require a bond from the treasurer in an amount determined by the board, the cost thereof to be paid by the district. Expenditures made by said board of directors shall be paid by warrants drawn upon the treasurer and signed by the chairman and secretary.

History: L. 1959, ch. 114, § 8; June 30.



15-11b09 Same; powers and duties of board.

15-11b09. Same; powers and duties of board. The board of directors of the community building district shall:

(a) Have full charge of the government, operation and maintenance of the community building;

(b) make and adopt such bylaws, rules and regulations for the operation and maintenance of the community building as it shall deem necessary;

(c) appoint and fix the compensation of such employees as it deems necessary;

(d) keep a complete record of its proceedings and make a report to each annual meeting of all receipts and expenditures and of such other information as it shall deem advisable.

History: L. 1959, ch. 114, § 9; June 30.



15-11b10 Same; tax levies.

15-11b10. Same; tax levies. The board of directors is authorized to determine and fix an annual tax to be levied by the community building district which shall not exceed one-half (1/2) mill on the dollar, for the purpose of maintaining and operating the community building and the payment of any expenses attendant thereupon. The board of directors shall certify such rate of levy to the county clerk and the county clerk shall levy such tax on all the taxable tangible property in the community building district. The tax so collected shall be paid by the county treasurer to the treasurer of the community building district.

History: L. 1959, ch. 114, § 10; June 30.



15-11b11 Attachment of territory outside county; petition; order; notice; tax levies.

15-11b11. Attachment of territory outside county; petition; order; notice; tax levies. Whenever a community building district has been organized within any county as authorized by K.S.A. 15-11b01 to 15-11b10, and amendments thereto, territory adjacent thereto but located in another county may be attached to such district as hereinafter provided.

Upon presentation to the board of directors of the community building district of a petition setting forth the boundaries of the area petitioned to be attached to the district and signed by not less than 51% of the qualified electors of the area, as determined by an enumeration taken and verified for this purpose by the county election officer of the county in which the area proposed to be attached is located, it shall be the duty of the board of directors of the community building district, at its next annual meeting, to examine the petition and if it finds the same to be in order and further finds it to the best interest of the district to attach such territory located outside the county, it shall issue an order attaching such territory to the district and shall give notice thereof to the county clerk of the county wherein the territory petitioned to be attached is located.

Such attached territory shall thereafter be subject to the tax levied by the district, and all residents within the attached territory shall thereafter be eligible to attend and to vote at all annual meetings, and the district including the attached territory shall thereafter be governed insofar as practicable by the provisions of K.S.A. 15-11b01 to 15-11b10, and acts amendatory thereof and supplemental thereto, except as hereinafter provided.

History: L. 1963, ch. 132, § 1; L. 1984, ch. 82, § 2; July 1.



15-11b12 Same; budget; filing with county clerks; tax levies; certification.

15-11b12. Same; budget; filing with county clerks; tax levies; certification. The board of directors of any community building district to which territory has been attached as provided for in K.S.A. 15-11b11 shall annually file the budget of the building district with the clerk of the county in which the district was originally organized, and the county clerk of any other county in which attached territory is located shall annually, on or before August 25, certify the total amount of assessed taxable tangible property located in his or her county to the county clerk of the county in which the district was originally organized.

The county clerk shall thereafter determine the rate of tax necessary to finance the budget to be derived from ad valorem taxes, but in no case to exceed the amount authorized by K.S.A. 15-11b10, and acts amendatory thereof. Upon determination of the rate of levy, the county clerk of the county in which the district was organized shall certify the same to the county clerk of any other county in which territory is located that is attached to the district; and it shall be the duty of the boards of county commissioners in each of the counties in which any of the territory or attached territory of the district lies to levy the tax upon the taxable tangible property within such territory or district.

History: L. 1963, ch. 132, § 2; April 30.



15-11b13 Same; payment of tax moneys to treasurer of district.

15-11b13. Same; payment of tax moneys to treasurer of district. The county treasurers of each of the counties in which territory or attached territory of the district is located, shall, upon collection of the tax moneys provided for in K.S.A. 15-11b12, pay the same to the treasurer of the community building district.

History: L. 1963, ch. 132, § 3; April 30.



15-11b14 Same; act supplemental to 15-11b01 to 15-11b10.

15-11b14. Same; act supplemental to 15-11b01 to 15-11b10. This act shall be construed as supplemental to and a part of K.S.A. 15-11b01 to 15-11b10.

History: L. 1963, ch. 132, § 4; April 30.






Article 12 GENERAL PROVISIONS

15-1201 When commission form applicable.

15-1201. When commission form applicable. All cities of the third class which shall adopt the provisions of this act, by a majority vote of all electors voting at a special election called for that purpose as hereinafter provided, shall be governed by the provisions of this act.

History: L. 1913, ch. 128, § 1; March 19; R.S. 1923, § 15-1201.



15-1202 Powers exercised by board of commissioners.

15-1202. Powers exercised by board of commissioners. Each city governed by the provisions of this act shall be a body corporate and politic, and the powers hereby granted shall be exercised by the board of commissioners of such city as hereinafter set forth, and such board of commissioners shall have and exercise all such rights, powers and duties as are conferred upon them by this act, and such other powers, rights and duties as are now or shall be hereafter conferred by the laws of the state of Kansas upon the mayors and councils of cities of the third class, insofar as the same are not in conflict with the provisions of this act.

History: L. 1913, ch. 128, § 2; March 19; R.S. 1923, § 15-1202.






Article 13 ELECTIONS

15-1302 Commissioners; terms.

15-1302. Commissioners; terms. There shall be an election for commissioners in cities of the third class adopting this act. All commissioners shall have terms of four years, except commissioners elected in April, 1968, shall have terms expiring in 1973. Commissioners elected in the year 1967 shall have terms expiring in 1971.

History: L. 1913, ch. 128, § 4; R.S. 1923, § 15-1302; L. 1968, ch. 274, § 45; April 30.



15-1304 Arrangement of names.

15-1304. Arrangement of names. The names of all candidates for mayor and commissioners and other elective offices of any city adopting the provisions of this act shall be arranged under the designation of the office, in alphabetical order, according to the surnames.

History: L. 1913, ch. 128, § 6; R.S. 1923, § 15-1304; L. 1968, ch. 274, § 46; April 30.






Article 14 BOARD OF COMMISSIONERS

15-1401 Qualifications of mayor and commissioners.

15-1401. Qualifications of mayor and commissioners. The mayor and each of said commissioners shall be a citizen of the United States and a qualified elector of such city.

History: L. 1913, ch. 128, § 7; R.S. 1923, § 15-1401; L. 1972, ch. 161, § 2; L. 1975, ch. 106, § 4; March 22.



15-1402 Holding other offices.

15-1402. Holding other offices. Neither the mayor nor any commissioner shall be elected or appointed to any office created by, or the compensation of which was increased or fixed by, the board of commissioners while he or she was a member thereof, until the expiration of at least two years after such person has ceased to be a member of said board.

History: L. 1913, ch. 128, § 8; March 19; R.S. 1923, § 15-1402.



15-1404 Bond of mayor and commissioners.

15-1404. Bond of mayor and commissioners. (a) The mayor and each of the commissioners, before entering upon the duties of the office, shall give a good and sufficient surety bond, to be executed by a bonding company authorized to do business in Kansas, payable to and for the use and benefit of any such city, in the sum of not less than $2,000, conditioned for the faithful discharge of the duties of office, and that such officer will save such city harmless from all loss caused by such person's neglect of duty, or misfeasance in office or for the willful expenditure of any moneys of such city in violation of law. The cost of such surety bonds shall be borne by such city.

(b) The provisions of this section shall not apply if the mayor or commissioners are included within a blanket or other surety bond covering other officers and employees of the city, in an amount not less than required by subsection (a).

History: L. 1913, ch. 128, § 10; R.S. 1923, § 15-1404. L. 1989, ch. 69, § 3; July 1.



15-1405 Vacancy in office of mayor or commissioner.

15-1405. Vacancy in office of mayor or commissioner. In case of any vacancy from any cause in the office of mayor or any commissioner, the remaining members of the board of commissioners, within 10 days after the happening of such vacancy, shall elect some suitable person to fill the vacancy for the balance of the unexpired term of such office. If the remaining members cannot agree upon some such suitable person, then they shall call in the then city attorney, who shall cast the decisive vote for such appointment.

The resignation of the mayor or any commissioner elected under this act shall be made in writing to the board of commissioners for their action thereon. If the mayor or any commissioner shall remove from the territorial limits of such city, such removal shall, ipso facto, be deemed to create a vacancy in such person's office.

History: L. 1913, ch. 128, § 11; R.S. 1923, § 15-1405; L. 1985, ch. 80, § 6; May 2.



15-1406 Commissioners as governing body.

15-1406. Commissioners as governing body. The board of commissioners shall constitute the municipal government of such city, and shall be the successors of the mayor and council, and, upon the qualification of the members of said board of commissioners, all powers, rights, duties and emoluments of the then mayor and councilmen of any city adopting this act shall cease and terminate; but all current unfinished business shall proceed without interruption under the commissioners and all acts of the commissioners in respect thereto shall be valid in every respect.

History: L. 1913, ch. 128, § 12; March 19; R.S. 1923, § 15-1406.



15-1407 Department commissioners; powers and duties.

15-1407. Department commissioners; powers and duties. The mayor shall be, ex officio, the commissioner of the police and fire departments, and shall have under his or her special charge, and be responsible for, the enforcement of all city ordinances and police regulations of such city, and have general supervision over the fire department, shall have under his or her special charge the public parks and all property of such city, and shall have supervision over the health department of such city, and shall in conjunction with the commissioner of streets keep the streets, alleys and public grounds of such city in a sanitary condition, and shall enforce all rules and regulations necessary to this end and shall protect the health of the inhabitants of such city.

The board of commissioners shall, by a majority vote of all members thereof, designate from among their number one commissioner, who shall be known as "commissioner of finance, revenue, and waterworks," and lighting plant owned by said city, who shall have under his or her special charge the preparation of an annual budget, and the levy of taxes and the collection of all revenues belonging to such city, from whatever source the same may be derived, and the management of the finances of such city, and the construction, maintenance and operation of any waterworks owned by any such city; and one commissioner, who shall be known as "commissioner of streets, alleys and public improvements," who shall have under his or her special care the supervision of streets and alleys, and the repair, construction and maintenance of sidewalks, bridges, and sewers, and all other public improvements not herein otherwise provided for and shall have general supervision over the engineering department of such city, and the commissioner shall also see that all contracts for public improvements under his or her supervision are faithfully complied with, and that the conditions of all permits to excavate in the streets and alleys of the city and the grant of any franchise or privilege are faithfully performed.

Said board of commissioners so constituted shall have control and supervision over all the departments of such city and to that end shall have power to make and enforce such rules and regulations as they may deem fit and proper for and concerning the organization, management and operation of all the departments of such city, and whatever agencies may be created for the administration of its affairs.

In case at any time the duties of any of said commissioners shall be found to be excessive, said board of commissioners, by a majority vote of all the members thereof, may relieve said commissioner by assigning to some other member of said board, for a time to be by them determined, a portion of the work assigned by this act to said commissioner; and said board may from time to time assign such further duties to each of said commissioners as shall be for the best interests of such city.

History: L. 1913, ch. 128, § 13; March 19; R.S. 1923, § 15-1407.



15-1409 Meetings of board; quorum.

15-1409. Meetings of board; quorum. Said board of commissioners shall meet at least once every week in regular meeting in the city hall, at such time as shall be fixed by said board of commissioners, and take under advisement and act upon such business as may come before them. A majority of the members of said board shall constitute a quorum for the transaction of business, but no final action shall be taken in any matter respecting the department of any absent commissioner unless such business has been made a special order, with notice to such commissioner of such contemplated action, or unless such action is taken at a regular meeting of the board.

History: L. 1913, ch. 128, § 15; March 19; R.S. 1923, § 15-1409.






Article 15 THE MAYOR

15-1501 General functions of mayor.

15-1501. General functions of mayor. The mayor shall preside at all meetings of the board of commissioners, except as herein otherwise provided. The mayor shall be the chief executive officer of said city, and shall have general supervision and control of all other officers, departments and affairs of government of such city, and shall take care that the provisions of this act and all ordinances of such city are complied with.

History: L. 1913, ch. 128, § 16; March 19; R.S. 1923, § 15-1501.



15-1502 Signing of ordinances; right to vote; no veto power.

15-1502. Signing of ordinances; right to vote; no veto power. The mayor shall sign all ordinances passed by the board of commissioners, and shall have the right to vote as a member of said board on all questions which may arise, but the mayor shall have no veto power.

History: L. 1913, ch. 128, § 17; March 19; R.S. 1923, § 15-1502.



15-1503 Special meetings; notice.

15-1503. Special meetings; notice. The mayor and any one commissioner shall have the power to call special meetings of the board of commissioners, the object of which shall be submitted to said board in writing, and the call and the object, as well as the action of said board thereon, shall be entered upon the journal by the clerk, and no other business shall be transacted except that mentioned in the call. A written notice of said special meeting shall be served personally upon each member of said board or left at his or her usual place of residence at least two hours before the time of such meeting. The notice shall state the time, place and object of such special meeting, and shall be issued by the city clerk to the chief of police, his or her deputy or a policeman, or other city employee, who shall be required to make such service at once as above provided, and the person serving such notice shall make a return in writing of the serving such notice, showing the manner of such service.

History: L. 1913, ch. 128, § 18; March 19; R.S. 1923, § 15-1503.



15-1504 President of board.

15-1504. President of board. At the first regular meeting of the board of commissioners of any city adopting the provisions of this act, after the members thereof have been duly elected and qualified, said board, by a majority vote of all of its members, shall appoint by ballot one of their number to act instead of the mayor at any time during which the mayor is unable to perform the duties of the office by reason of temporary or continued absence or sickness or disability; the official title of such member so appointed shall be "President of the Board of Commissioners," and the commissioner so appointed shall be invested with all the powers and shall perform all the duties of the mayor of said city during such absence or sickness.

History: L. 1913, ch. 128, § 19; March 19; R.S. 1923, § 15-1504.






Article 16 APPOINTIVE OFFICERS

15-1601 Appointive officers; terms and compensation; vacancies.

15-1601. Appointive officers; terms and compensation; vacancies. The board of commissioners shall appoint, for a term of one (1) year, by a majority vote of all the members thereof, the following officers, to wit: A city clerk, a city treasurer, a municipal judge of the municipal court, a city marshal-chief of police, and may appoint the following officers, to wit: A city attorney, a fire chief, and such other officers, assistants, and employees as they deem necessary for the best interests of the city; but no such officer shall be appointed until his or her term and salary shall have been fixed by ordinance. Such persons shall hold their respective offices until their successors shall have been appointed and qualified. In case of appointment to fill a vacancy, such appointee shall only serve for the remainder of the term for which his or her predecessor was appointed. The board of commissioners may retain a licensed professional engineer to act in the capacity of city engineer for specifically defined duties, and provide for reasonable compensation for the services rendered.

History: L. 1913, ch. 128, § 20; R.S. 1923, § 15-1601; L. 1959, ch. 83, § 4; L. 1967, ch. 90, § 15; July 1.



15-1602 Residents only to be appointed; exception.

15-1602. Residents only to be appointed; exception. No person shall be eligible to any appointive office unless he or she shall be a bona fide resident of the city at least one (1) year prior to his or her appointment, except that the city may hire nonresident expert employees or appoint nonresidents as a municipal judge or as law enforcement officers when deemed necessary by the board of commissioners, including the appointment of nonresidents who also serve as a municipal judge or law enforcement officers of another municipality or public agency: Provided, That nothing herein shall authorize the appointment of nonresidents of this state.

History: L. 1913, ch. 128, § 21; R.S. 1923, § 15-1602; L. 1967, ch. 90, § 16; July 1.



15-1603 Removal of officers.

15-1603. Removal of officers. The board of commissioners shall have power to remove the city attorney, city clerk, city treasurer, police judge, city engineer or city assessor for incompetency, neglect of duty, or malfeasance in office, upon charges preferred, after due notice in writing and opportunity to be heard in their defense. When such charges are sustained any such officers shall be removed by resolution of the board of commissioners, passed by a vote of at least two of the members of said board, declaring that the charges preferred have been proven and that such office is vacant. But said board may in its discretion, by a majority vote of all the members thereof, remove with or without cause the incumbent of any other appointive city office or employment whatever, and may by ordinance prescribe, limit or change the salary of all appointive officers or employees, except that the salary of all appointive officers shall not be increased or diminished during the term for which they are appointed.

History: L. 1913, ch. 128, § 22; March 19; R.S. 1923, § 15-1603.



15-1604 How vacancies filled; resignations.

15-1604. How vacancies filled; resignations. In case of the disability or any vacancy occurring by death, resignation or removal by the board of commissioners of any city officer, the said board shall, by a majority vote of all the members thereof, appoint some suitable person to fill the unexpired term. The resignation of any city officer appointed under the provisions of this act shall be made in writing to the board of commissioners for their action thereupon. If any city officer required to be a bona fide resident of the city shall remove from the territorial limits of such city, such removal shall ipso facto, vacate his or her office. The city clerk shall enter every appointment of office and the date thereof on the journal.

History: L. 1913, ch. 128, § 23; R.S. 1923, § 15-1604; L. 1967, ch. 90, § 17, July 1.






Article 17 MISCELLANEOUS PROVISIONS

15-1701 Continuance of ordinances; property rights not affected.

15-1701. Continuance of ordinances; property rights not affected. All existing ordinances, not inconsistent with the provisions of this act, shall remain in full force and effect until amended or repealed, and all proceedings relating to the levy and collection of general taxes and special assessments and the sale and conveyance of land for the nonpayment thereof, and all contracts heretofore entered into by such city, shall remain in full force and effect and be completed under existing laws; and no right or property accrued to any city, corporation, firm or person under the laws of this state shall be affected by this act.

History: L. 1913, ch. 128, § 24; March 19; R.S. 1923, § 15-1701.



15-1704 Election to adopt act; election of officers.

15-1704. Election to adopt act; election of officers. Before the provisions of this act shall apply to any city of the third class in this state, it shall be submitted, in the manner provided by K.S.A. 12-184, to a vote of the legally qualified electors of such city for adoption, and shall receive a majority of all votes cast at such election.

Such election shall be held in all respects according to the law for city elections on questions submitted. If a majority of all the votes cast at such election shall be in favor of the adoption of this act, then at the next city election in an odd-numbered year a mayor and two (2) commissioners shall be elected as provided herein.

History: L. 1913, ch. 128, § 27; R.S. 1923, § 15-1704; L. 1968, ch. 274, § 47; L. 1976, ch. 76, § 17; July 1.









Chapter 16 CONTRACTS AND PROMISES

Article 1 GENERAL PROVISIONS

16-101 Joint contracts as joint and several.

16-101. Joint contracts as joint and several. All contracts which by the common law are joint only, shall be construed to be joint and several.

History: G.S. 1868, ch. 21, § 1; Oct. 31; R.S. 1923, 16-101.



16-102 Liability of estate of decedent thereon.

16-102. Liability of estate of decedent thereon. In case of the death of one or more of the joint obligors or promisors, the joint debt or contract shall and may survive against the heirs, executors and administrators of the deceased obligor or promisor, as well as against the survivors.

History: G.S. 1868, ch. 21, § 2; Oct. 31; R.S. 1923, 16-102.



16-103 Liability on death of all joint obligors.

16-103. Liability on death of all joint obligors. When all the obligors or promisors shall die, the debt or contract shall survive against the heirs, executors and administrators of all the deceased joint obligors and promisors.

History: G.S. 1868, ch. 21, § 3; Oct. 31; R.S. 1923, 16-103.



16-104 Suit against copartners or joint obligors.

16-104. Suit against copartners or joint obligors. In all cases of joint obligations and joint assumptions of copartners or others, suits may be brought and prosecuted against any one or more of those who are so liable.

History: G.S. 1868, ch. 21; § 4; Oct. 31; R.S. 1923, 16-104.



16-105 Release of persons jointly or severally liable.

16-105. Release of persons jointly or severally liable. Any person jointly or severally liable with others for the payment of any debt or demand may be released from such liability by the creditor, and such release shall not discharge the other debtors or obligors beyond the proper proportion of the debt or demand for which the person released was liable.

History: G.S. 1868, ch. 21, § 5; Oct. 31; R.S. 1923, 16-105.



16-106 Seals.

16-106. Seals. The use of private seals in written contracts (except the seals of corporations) is abolished, and the addition of a private seal to an instrument of writing shall not affect its character in any respect.

History: G.S. 1868, ch. 21, § 6; Oct. 31; R.S. 1923, 16-106.



16-107 Consideration, what imports.

16-107. Consideration, what imports. All contracts in writing, signed by the party bound thereby, or his authorized agent or attorney, shall import a consideration.

History: G.S. 1868, ch. 21, § 7; Oct. 31; R.S. 1923, 16-107.



16-108 Want of consideration.

16-108. Want of consideration. The want or failure in the whole or in part, of the consideration of a written contract, may be shown as a defense, total or partial, as the case may be, in an action on such contract, brought by one who is not an innocent holder in good faith.

History: G.S. 1868, ch. 21, § 8; Oct. 31; R.S. 1923, 16-108.



16-109 Contracts for sale of improvements on government lands.

16-109. Contracts for sale of improvements on government lands. All contracts, promises, assumptions or undertakings, either written or verbal, made in good faith, and without fraud, collusion or circumvention, for the sale or purchase of improvements made on the lands owned by the government of the United States, shall be deemed valid, and may be sued upon as other contracts.

History: G.S. 1868, ch. 21, § 9; Oct. 31; R.S. 1923, 16-109.



16-110 Conveyances of improvements on public lands.

16-110. Conveyances of improvements on public lands. Deeds of quitclaim and other conveyances of improvements upon public lands shall be as binding, and effectual between the parties, for conveying the title of the grantor in and to the same, as in cases where the grantor has the fee simple to the premises conveyed.

History: G.S. 1868, ch. 21, § 10; Oct. 31; R.S. 1923, 16-110.



16-111 Medium of payment.

16-111. Medium of payment. That from and after the passage of this act, all obligations of debt, judgments, or executions, stated in terms of dollars, and to be paid in money, if not dischargeable in United States legal-tender notes, shall be payable in either the standard silver or gold coins authorized by the congress of the United States, all stipulations in the contract to the contrary notwithstanding.

History: L. 1893, ch. 99, § 1; April 5; R.S. 1923, 16-111.



16-112 Restraint of trade; penalty.

16-112. Restraint of trade; penalty. A person, firm, corporation or association of persons doing business in this state shall not make it a condition of the sale of goods, wares or merchandise that the purchaser shall not sell or deal in the goods, wares or merchandise of any other person, firm, corporation, or association of persons, but the provisions of this section shall not prohibit the appointment of agents or sole agents for the sale of, nor the making of contracts for the exclusive sale of, goods, wares, or merchandise. Whoever, as principal or agent, violates the provisions of this section shall be punished for the first offense by a fine of not less than fifty nor more than one hundred dollars; and for each succeeding offense by a fine of not less than one hundred nor more than five hundred dollars, or by imprisonment for not more than one year, or by both such fine and imprisonment.

History: L. 1907, ch. 139, § 1; March 6; R.S. 1923, 16-112.



16-113 Appointment of process agent by nonresident contractor; exception; filing.

16-113. Appointment of process agent by nonresident contractor; exception; filing. (a) Whenever the state or any political subdivision of the state, or any agency or instrumentality thereof, enters into a contract with any person who is not a resident of this state for the construction of any public improvement to be paid for by public funds, such person shall appoint in writing, as such person's agent, a resident of Kansas, except, no appointment under this section is required if the person is a foreign corporation, foreign limited partnership, or foreign limited liability company qualified to do business and in good standing in Kansas.

(b) Process for such person may be served on such agent in any civil action which arises out of the contract and in which the state, political subdivision, agency or instrumentality is a plaintiff. The appointment of such agent shall be filed with the secretary of state as provided in K.S.A. 60-306, and amendments thereto. No person required to appoint such an agent shall receive public moneys pursuant to such person's contract until the appointment has been made and filed as required by this section.

(c) As used in this section, "person" means any individual, partnership or unincorporated association.

History: L. 1913, ch. 299, § 1; L. 1980, ch. 73, § 1; L. 1993, ch. 179, § 1; July 1.



16-114 Penalty for violating preceding section.

16-114. Penalty for violating preceding section. Any person or corporation which shall violate any of the provisions of this act shall be guilty of a misdemeanor and upon conviction shall be fined in any sum not more than one thousand dollars.

History: L. 1913, ch. 299, § 2; March 5; R.S. 1923, 16-114.



16-115 Definitions.

16-115. Definitions. Whenever used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein, unless the context otherwise requires:

(a) "Property" means real or personal property, or both, and any interest therein; and

(b) "person" means any person, firm, partnership, association or corporation.

History: L. 1969, ch. 304, § 1; July 1.



16-116 Agreements by electric or gas public utilities waiving partition rights or restricting alienation of certain properties authorized; application of act.

16-116. Agreements by electric or gas public utilities waiving partition rights or restricting alienation of certain properties authorized; application of act. (a) Any two (2) or more persons who own or intend to own, jointly or as tenants in common, any property that is used or is to be used, in whole or in part, for the generation, transmission or distribution of electricity, or for the production, gathering, storage, processing, transmission or distribution of manufactured or natural gas, may enter into an agreement waiving their respective rights with respect to the partition of such property, or otherwise restricting the alienation thereof, for a period of time ending not later than the abandonment of such use. Without limiting the general application of the foregoing, the rule of law commonly known as the rule against perpetuities and the rule of law commonly known as the rule prohibiting unreasonable restraints on alienation of property shall not be applied to invalidate, render unenforceable or otherwise affect any such agreement.

(b) The provisions of this act shall apply to any such agreement entered into either prior or subsequent to the effective date of this act.

History: L. 1969, ch. 304, § 2; July 1.



16-117 Credit agreements; definitions.

16-117. Credit agreements; definitions. As used in this act:

(a) "Credit agreement" means an agreement by a financial institution to lend or delay repayment of money, goods or things in action, to otherwise extend credit or to make any other financial accommodation. For purposes of this act the term "credit agreement" does not include the following agreements: Open-end or closed-end promissory notes, real estate mortgages, security agreements, guaranty agreements, letters of credit, deposit account agreements, agreements in connection with deposit accounts for the payment of overdrafts, agreements in connection with student loans insured or guaranteed pursuant to the federal higher education act of 1965, and acts amendatory thereof and supplementary thereto, and agreements in connection with "lender credit cards" as defined in the uniform consumer credit code;

(b) "creditor" means a financial institution which extends credit or extends a financial accommodation under a credit agreement with a debtor;

(c) "debtor" means a person who obtains credit or receives a financial accommodation under a credit agreement with a financial institution; and

(d) "financial institution" means a bank, savings and loan association, savings bank or credit union.

History: L. 1988, ch. 55, § 1; L. 1989, ch. 70, § 1; L. 1998, ch. 56, § 1; July 1.



16-118 Same; requirements; failure to comply.

16-118. Same; requirements; failure to comply. (a) A debtor or a creditor may not maintain an action for legal or equitable relief or a defense, based in either case upon a failure to perform on an alleged credit agreement, unless the material terms and conditions of the agreement are in writing and signed by the creditor and the debtor.

(b) All credit agreements shall contain a clear, conspicuous and printed notice to the debtor that states that the written credit agreement is a final expression of the credit agreement between the creditor and debtor and such written credit agreement may not be contradicted by evidence of any prior oral credit agreement or of a contemporaneous oral credit agreement between the creditor and debtor. A written credit agreement shall contain a sufficient space for the placement of nonstandard terms, including the reduction to writing of a previous oral credit agreement and an affirmation, signed or initialed by the debtor and the creditor, that no unwritten oral credit agreement between the parties exists.

(c) Failure to comply with provisions of subsections (a) and (b) shall preclude an action or defense based on any of the following legal or equitable theories: (1) An implied agreement based on course of dealing or performance or on a fiduciary relationship; (2) promissory or equitable estoppel; (3) part performance; or (4) negligent representation.

History: L. 1988, ch. 55, § 2; L. 1989, ch. 70, § 2; L. 1998, ch. 56, § 2; July 1.



16-119 Same; declaration of meaning of original act.

16-119. Same; declaration of meaning of original act. This act is a declaration of the meaning of chapter 55 of the laws of 1988, as originally adopted.

History: L. 1989, ch. 70, § 3; March 9.



16-120 Reimbursement for warranty work.

16-120. Reimbursement for warranty work. (a) As used in this section:

(1) "Contract" has the meaning provided by K.S.A. 16-1302 or 16-1402, and amendments thereto.

(2) "Dealer" includes farm equipment dealers, as defined in K.S.A. 16-1202, and amendments thereto, or retailers, as defined in K.S.A. 16-1302 or 16-1402, and amendments thereto.

(3) "Dealership agreement" has the meaning provided by K.S.A. 16-1202, and amendments thereto.

(4) "Equipment" includes farm equipment, as defined in K.S.A. 16-1202, and amendments thereto, outdoor power equipment, as defined in K.S.A. 16-1302, and amendments thereto, or equipment, as defined in K.S.A. 16-1402, and amendments thereto.

(5) "Manufacturer" includes farm equipment manufacturers as defined in K.S.A. 16-1202, and amendments thereto, or suppliers, as defined in K.S.A. 16-1302 or 16-1402, and amendments thereto.

(b) With respect to any equipment sold on or after July 1, 2000, any warranty repair work performed for a consumer by a dealer under the provisions of a manufacturer's express warranty, shall require the manufacturer to reimburse the dealer at an hourly labor rate which is the same as the hourly labor rate the dealer currently charges consumers for nonwarranty repair work.

(c) Nothing in this act shall apply to, or operate or be construed to invalidate, impair or otherwise infringe upon the specific requirements of any contract or dealership agreement between a dealer and a manufacturer entered into prior to the effective date of this act, if such contract or dealership agreement is in effect on the effective date of this act.

(d) The provisions of this section shall not apply to a manufacturer who provides in a written dealer agreement for compensation to a dealer for warranty labor costs either as (1) a discount in the pricing of the equipment to the dealer or, (2) a lump sum payment to the dealer, provided such payment is not less than 5% of the suggested retail price of the equipment.

History: L. 2000, ch. 83, § 1; July 1.



16-121 Construction contracts, motor carrier transportation contracts, dealer agreements, franchise agreements; certain indemnification provisions and additional insured provisions void, when.

16-121. Construction contracts, motor carrier transportation contracts, dealer agreements, franchise agreements; certain indemnification provisions and additional insured provisions void, when. (a) When used in this section:

(1) "Construction contract" means an agreement for the design, construction, alteration, renovation, repair or maintenance of a building, structure, highway, road, bridge, water line, sewer line, oil line, gas line, appurtenance or other improvement to real property, including any moving, demolition or excavation, except that no deed, lease, easement, license or other instrument granting an interest in or the right to possess property shall be deemed to be a construction contract even if the instrument includes the right to design, construct, alter, renovate, repair or maintain improvements on such real property. "Construction contract" shall not include any design, construction, alteration, renovation, repair or maintenance of:

(A)  Dirt or gravel roads used to access oil and gas wells and associated facilities; or

(B)  oil flow lines or gas gathering lines used in association with the transportation of production from oil and gas wells from the wellhead to oil storage facilities or gas transmission lines.

(2) "Contract" means any construction contract, motor carrier transportation contract, dealer agreement or franchise agreement.

(3) "Damages" means personal injury damages, property damages or economic loss.

(4) "Dealership agreement" means an oral or written agreement of definite or indefinite duration between an equipment manufacturer or service provider and an equipment or service dealer which provides for the rights and obligations of the parties with respect to the purchase or sale of such equipment or services.

(5) "Franchise agreement" means any contract or franchise or any other terminology used to describe the contractual relationship between manufacturers, distributors and dealers, by which:

(A) A right is granted one party to engage in the business of offering, selling or otherwise distributing goods or services under a marketing plan or system prescribed in substantial part by the other party, and in which there is a community of interest in the marketing of goods or services at wholesale or retail, by lease, agreement or otherwise; and

(B) the operation of the grantee's business pursuant to such agreement is substantially associated with the grantor's trademark, service mark, trade name, logotype, advertising or other commercial symbol designating the grantor or an affiliate of the grantor.

(6) "Indemnification provision" means a covenant, promise, agreement, clause or understanding in connection with, contained in, or collateral to a contract that requires the promisor to hold harmless, indemnify or defend the promisee or others against liability for loss or damages.

(7) "Motor carrier transportation contract" means, with respect to a motor carrier as defined in K.S.A. 66-1,108, and amendments thereto, a contract, agreement or understanding covering:

(A) The transportation of property by a motor carrier;

(B) the entrance on property by the motor carrier for the purpose of loading, unloading or transporting property; or

(C) a service incidental to activity described in clause (A) or (B) including, but not limited to, storage of property.

"Motor carrier transportation contract" shall not include the uniform intermodal interchange and facilities access agreement administered by the intermodal association of North America or other agreements providing for the interchange, use or possession of intermodal chassis, containers or other intermodal equipment.

(8) "Mutual indemnity obligation" means an indemnity obligation in a contract in which the parties agree to indemnify each other and each other's contractors and their employees against loss, liability or damages arising in connection with bodily injury, death and damage to property of the respective employees, contractors or their employees, and invitees of each party arising out of or resulting from the performance of the agreement.

(9) "Promisee" shall include an agent, employee or independent contractor who is directly responsible to the promisee.

(10) "Unilateral indemnity obligation" means an indemnity obligation in a contract in which one of the parties as promisor agrees to indemnify the other party as promisee with respect to claims for personal injury or death to the promisor's employees or agents or to the employees or agents of the promisor's contractors but in which the promisee does not make a reciprocal indemnity to the promisor.

(b) An indemnification provision in a contract which requires the promisor to indemnify the promisee for the promisee's negligence or intentional acts or omissions is against public policy and is void and unenforceable.

(c) A provision in a contract which requires a party to provide liability coverage to another party, as an additional insured, for such other party's own negligence or intentional acts or omissions is against public policy and is void and unenforceable.

(d) This act shall not be construed to affect or impair:

(1) The contractual obligation of a contractor or owner to provide railroad protective insurance or general liability insurance;

(2) an agreement under which an owner, a responsible party or a governmental entity agrees to indemnify a contractor directly or through another contractor with respect to strict liability under environmental laws;

(3) an indemnification agreement that is an integral part of an offer to compromise or a settlement of a disputed claim, if:

(A) The settlement is based on consideration;

(B) the dispute relates to an alleged event that is related to a construction contract and that occurred before the settlement is made; and

(C)  the indemnification relates only to claims that have arisen or may arise from the past event;

(4) the validity of any insurance contract, construction bond or other agreement lawfully issued by an insurer or bonding company;

(5) a separately negotiated provision or provisions whereby the parties mutually agree to a reasonable allocation of risk, if each such provision is:

(A) Based on generally accepted industry loss experience; and

(B) supported by adequate consideration; and

(6) an agreement that provides for indemnity if the parties agree in writing that the indemnity obligation will be supported by liability insurance coverage to be furnished by the promisor subject to the following limitations:

(A) With respect to a mutual indemnity obligation, the indemnity obligation is limited to the extent of the coverage and dollar limits of insurance or qualified self-insurance each party as promisor has agreed to obtain for the benefit of the other party as promisee.

(B) With respect to a unilateral indemnity obligation, the indemnity obligation is limited to the extent of the coverage and dollar limits of insurance the promisor has agreed to obtain for the benefit of the other party as promisee. Such indemnity obligation shall be at the promisee's expense and shall be a separate liability insurance policy.

(e) Notwithstanding any contractual provision to the contrary, the laws of the state of Kansas shall apply to and govern every contract to be performed in this state. Any litigation, arbitration or other dispute resolution proceeding arising from such contract shall be conducted in this state. Any provision, covenant or clause in such contract that conflicts with the provisions of this subsection shall be void and unenforceable.

(f) This section applies only to indemnification provisions and additional insured provisions entered into after January 1, 2009.

History: L. 2004, ch. 70, § 1; L. 2008, ch. 132, § 1; Jan. 1, 2009.






Article 2 INTEREST AND CHARGES

16-201 Legal rate of interest.

16-201. Legal rate of interest. Creditors shall be allowed to receive interest at the rate of ten percent per annum, when no other rate of interest is agreed upon, for any money after it becomes due; for money lent or money due on settlement of account, from the day of liquidating the account and ascertaining the balance; for money received for the use of another and retained without the owner's knowledge of the receipt; for money due and withheld by an unreasonable and vexatious delay of payment or settlement of accounts; for all other money due and to become due for the forbearance of payment whereof an express promise to pay interest has been made; and for money due from corporations and individuals to their daily or monthly employees, from and after the end of each month, unless paid within fifteen days thereafter.

History: L. 1889, ch. 164, § 1; L. 1980, ch. 74, § 1; July 1.



16-204 Interest on judgments.

16-204. Interest on judgments. Except as otherwise provided in accordance with law, and including any judgment rendered on or after July 1, 1973, against the state or any agency or political subdivision of the state:

(a) Any judgment rendered by a court of this state before July 1, 1980, shall bear interest as follows:

(1) On and after the day on which the judgment is rendered and before July 1, 1980, at the rate of 8% per annum;

(2) on and after July 1, 1980, and before July 1, 1982, at the rate of 12% per annum;

(3) on and after July 1, 1982, and before July 1, 1986, at the rate of 15% per annum; and

(4) on and after July 1, 1986, at the rate provided by subsection (e).

(b) Any judgment rendered by a court of this state on or after July 1, 1980, and before July 1, 1982, shall bear interest as follows:

(1) On and after the day on which the judgment is rendered and before July 1, 1982, at the rate of 12% per annum;

(2) on and after July 1, 1982, and before July 1, 1986, at the rate of 15% per annum; and

(3) on and after July 1, 1986, at the rate provided by subsection (e).

(c) Any judgment rendered by a court of this state on or after July 1, 1982, and before July 1, 1986, shall bear interest as follows:

(1) On and after the day on which the judgment is rendered and before July 1, 1986, at the rate of 15% per annum; and

(2) on and after July 1, 1986, at the rate provided by subsection (e).

(d) Any judgment rendered by a court of this state on or after July 1, 1986, shall bear interest on and after the day on which the judgment is rendered at the rate provided by subsection (e).

(e) (1) Except as otherwise provided in this subsection, on and after July 1, 1996, the rate of interest on judgments rendered by courts of this state pursuant to the code of civil procedure shall be at a rate per annum: (A) Which shall change effective July 1 of each year for both judgments rendered prior to such July 1 and judgments rendered during the twelve-month period beginning such July 1; and (B) which is equal to an amount that is four percentage points above the discount rate (the charge on loans to depository institutions by the New York federal reserve bank as reported in the money rates column of the Wall Street Journal) as of July 1 preceding the date the judgment was rendered. The secretary of state shall publish notice of the interest rate provided by this subsection (e) (1) not later than the second issue of the Kansas register published in July of each year.

(2) On and after the effective date of this act, the rate of interest on judgments rendered by courts of this state pursuant to the code of civil procedure for limited actions shall be 12% per annum.

(3) On and after July 1, 1996, it shall be presumed that applying interest at the rate of 10% per annum will result in the correct total of interest accrued on any judgments, regardless of when the judgments accrued, arising from a person's duty to support another person. The burden of proving that a different amount is the correct total shall lie with any person contesting the presumed amount.

History: L. 1889, ch. 164, § 4; R.S. 1923, 41-104; L. 1969, ch. 114, § 1; L. 1973, ch. 84, § 1; L. 1980, ch. 74, § 2; L. 1982, ch. 88, § 1; L. 1986, ch. 89, § 1; L. 1996, ch. 229, § 160; July 1.



16-205 Interest rates or charges; contract rates continue until payment in full; judgments; excess rates and charges void.

16-205. Interest rates or charges; contract rates continue until payment in full; judgments; excess rates and charges void. (a) When a rate of interest or charges is specified in any contract, that rate shall continue until full payment is made, and any judgment rendered on any such contract shall bear the same rate of interest or charges mentioned in the contract, which rate shall be specified in the judgment; but in no case shall such rate or charges exceed the maximum rate or amount authorized by law, and any bond, note, bill, or other contract for the payment of money, which in effect provides that any interest or charges or any higher rate of interest or charges shall accrue as a penalty for any default, shall be void as to any such provision.

(b) Judgments taken in accordance with the provisions of subsection (a) shall be expressed as follows:

(1) Judgments upon interest-bearing contracts shall provide (i) the unpaid principal balance, (ii) the date to which interest is paid, (iii) the contract rate of interest and (iv) that the unpaid principal balance shall draw the contract rate of interest from the date to which interest is paid until payment in full.

(2) Judgments upon precomputed interest-bearing contracts shall provide: (i) The unpaid principal balance shall be ascertained by deducting from the remaining total of payments owed on the contract that portion of the precomputed finance charges that are unearned as of the date of acceleration of the maturity of the contract, as provided in K.S.A. 16a-2-510 for computing the unearned portion of precomputed finance charges in the event of prepayment in full. Any delinquency or deferral charges added to the unpaid balance subsequent to the date of acceleration shall be first deducted from the unpaid balance prior to any such acceleration. The contract shall be accelerated as of the date provided for in the provisions of the contract, or if the contract does not provide for the date on which the contract shall be accelerated, it shall be accelerated as of the actual date of any such acceleration; (ii) the date to which interest is paid, which date shall be the maturity date of the next installment due after the date of acceleration, except those contracts which are accelerated on an installment due date which shall be the date of acceleration; the date to which interest is paid for those contracts that have matured prior to judgment shall be calculated from maturity date of the contract; (iii) the contract rate of interest; and (iv) that the unpaid principal balance shall draw the contract rate of interest from the date to which interest is paid until payment in full.

(3) Judgments upon contracts where the finance charges are computed in dollars per hundred and added on to the original balance to be financed shall provide: (i) The unpaid principal balance shall be ascertained by deducting from the remaining total of payments owed on the contract that portion of the precomputed finance charges that are unearned as of the date of acceleration of the maturity of the contract as provided in K.S.A. 16a-2-510 for computing the unearned portion of precomputed finance charges in the event of prepayment in full. Any delinquency or deferral charges added to the unpaid balance subsequent to the date of acceleration shall be first deducted from the unpaid balance prior to any such acceleration. The contract shall be accelerated as of the date provided for in the provisions of the contract, or if the contract does not provide for the date on which the contract shall be accelerated, it shall be accelerated as of the actual date of any acceleration; (ii) the date to which interest is paid, which date shall be the maturity date of the next installment due after the date of acceleration, except those contracts which are accelerated on an installment due date which shall be the date of acceleration; the date to which interest is paid for those contracts that have matured prior to judgment shall be calculated from the maturity date of the contract; (iii) the contract rate of interest expressed as an annual percentage figure, which may be taken from the contract if it discloses the annual percentage rate, or it shall be ascertained in accordance with the constant ratio method which is mathematically expressed as follows:

2mcR    =                                wherep(n + 1)

R = rate of charge

m = number of payment periods in one year

n = number of payments to discharge the debt

c = charge in dollars

p = principal or cash advanced

and (iv) that the unpaid principal balance shall draw the contract rate of interest as determined herein from the date to which interest is paid until payment in full.

History: L. 1889, ch. 164, § 5; R.S. 1923, 41-105; L. 1955, ch. 135, § 27; L. 1974, ch. 90, § 1; L.1976, ch. 96, §1; July 1.



16-207 Contract rate; penalties for prepayment of certain loans, recording fees; contracting for interest in excess of limitation, penalties, attorney fees; loans excluded.

16-207. Contract rate; penalties for prepayment of certain loans, recording fees; contracting for interest in excess of limitation, penalties, attorney fees; loans excluded. (a) Subject to the following provision, the parties to any bond, bill, promissory note or other instrument of writing for the payment or forbearance of money may stipulate therein for interest receivable upon the amount of such bond, bill, note or other instrument of writing, at a rate not to exceed 15% per annum unless otherwise specifically authorized by law.

(b) No penalty shall be assessed against any party for prepayment of any home loan evidenced by a note secured by a real estate mortgage where such prepayment is made more than six months after execution of such note.

(c) The lender may collect from the borrower:

(1) The actual fees paid a public official or agency of the state, or federal government, for filing, recording or releasing any instrument relating to a loan subject to the provisions of this section; and

(2) reasonable expenses incurred by the lender in connection with the making, closing, disbursing, extending, readjusting or renewing of loans subject to the provisions of this section.

(d) Any person so contracting for a greater rate of interest than that authorized by this section shall forfeit all interest so contracted for in excess of the amount authorized under this section; and in addition thereto shall forfeit a sum of money, to be deducted from the amount due for principal and lawful interest, equal to the amount of interest contracted for in excess of the amount authorized by this section and such amounts may be set up as a defense or counterclaim in any action to enforce the collection of such obligation and the borrower shall also recover a reasonable attorney fee.

(e) The interest rates prescribed in subsection (a) shall not apply to a business or agricultural loan. For the purpose of this section unless a loan is made primarily for personal, family or household purposes, the loan shall be considered a business or agricultural loan. For the purpose of this subsection, a business or agricultural loan shall include credit sales and notes secured by contracts for deed to real estate.

(f) Loans made by a qualified plan, as defined in section 401 of the internal revenue code, to an individual participant in such plan or to a member of the family of such individual participant, are not subject to the interest rates prescribed in subsection (a).

(g) The interest rates prescribed in subsection (a) shall not apply to a note secured by a real estate mortgage or a contract for deed to real estate where the note or contract for deed permits adjustment of the interest rate, the term of the loan or the amortization schedule.

(h) A first mortgage loan incurred for personal, family or household purposes may be subject to certain provisions of the uniform consumer credit code, K.S.A. 16a-1-101 to 16a-9-102, and amendments thereto, as follows:

(1) Certain high loan-to-value first mortgage loans are subject to the provisions of the uniform consumer credit code, other than its usury provisions. Examples of provisions of the uniform consumer credit code applicable to high loan-to-value first mortgage loans include, but are not limited to: Limitations on prepaid finance charges; mandatory appraisals; required disclosures; restrictions on balloon payments and negative amortization; limitations on late fees and collection costs; and mandatory default notices and cure rights.

(2) Certain high interest rate first mortgage loans are subject to certain provisions of the uniform consumer credit code, including, without limitation, provisions which impose restrictions on balloon payments and negative amortization.

(3) If the parties to a first mortgage loan agree in writing to make the transaction subject to the uniform consumer credit code, than [then] all applicable provisions of the uniform consumer credit code, including its usury provisions, apply to the loan.

This subsection is for informational purposes only and does not limit or expand the scope of the uniform consumer credit code.

(i) Subsections (b), (c) and (d) do not apply to a first mortgage loan if:

(1) The parties agree in writing to make the transaction subject to the uniform consumer credit code, K.S.A. 16a-1-101 to 16a-9-102, and amendments thereto; or

(2) the loan is a high loan-to-value first mortgage loan subject to any provision of the uniform consumer credit code.

In the case of a loan described in paragraphs (1) or (2), the applicable provisions of the uniform consumer credit code shall govern the loan in lieu of subsections (b), (c) and (d).

History: L. 1969, ch. 112, § 36; L. 1973, ch. 85, § 132; L. 1975, ch. 125, § 1; L. 1978, ch. 72, § 1; L. 1980, ch. 75, § 1; L. 1980, ch. 76, § 2; L. 1981, ch. 88, § 1; L. 1982, ch. 89, § 1; L. 1983, ch. 74, § 1; L. 1999, ch. 107, § 5; L. 2013, ch. 103, § 1; July 1.

Section was also amended by L. 2013, ch. 29, § 1, but that version was repealed by L. 2013, ch. 129, § 2.



16-207a State override of federal preemption.

16-207a. State override of federal preemption. The provisions of section 501 (a) (1) of title V of public law 96-221 shall not apply with respect to loans, mortgages, credit sales and advances made in this state on and after the effective date of this act.

History: L. 1980, ch. 76, § 1; May 17.



16-207b Contract rate; exceptions.

16-207b. Contract rate; exceptions. The provisions of this act shall not apply to loans made under the provisions of article 52 of chapter 12 of the Kansas Statutes Annotated.

History: L. 1980, ch. 75, § 3; L. 1980, ch.76, § 3; May 17.



16-207d Rules and regulations; loans secured by real estate; adjustable loans.

16-207d. Rules and regulations; loans secured by real estate; adjustable loans. The state bank commissioner, consumer credit commissioner, savings and loan commissioner and credit union administrator shall jointly adopt rules and regulations for the purpose of governing loans made primarily for personal, family or household purposes and made under the provisions of subsection (h) of K.S.A. 16-207, and any amendments thereto, and subsection (8) of K.S.A. 16a-2-401, and any amendments thereto. Such rules and regulations shall be published in only one place in the Kansas administrative regulations as directed by the state rules and regulations board.

History: L. 1982, ch. 94, § 2; L. 1983, ch. 75, § 1; July 1.



16-214 Interest rate on advance made for purchase or carrying of securities; advance not subject to uniform consumer credit code.

16-214. Interest rate on advance made for purchase or carrying of securities; advance not subject to uniform consumer credit code. Whenever advances of money, repayable on demand, are made upon any securities, as defined in K.S.A. 84-8-102(1)(a), and amendments thereto, pledged as collateral for repayment of such advances and in which such advances are used by the borrower only for the purpose of the purchasing or the carrying of such securities, it shall be lawful for a broker-dealer, as defined by K.S.A. 17-12a102, and amendments thereto, to charge, receive or contract to receive and collect, as compensation for making such advances, a rate of interest not to exceed the higher of 10% per annum, or the rate of interest last obtained from a commercial lender by the broker-dealer plus an annual percentage rate of not to exceed 1 1/2%, which rate shall be established by written notification to the borrower. Any such advances shall not be subject to any of the provisions of articles 1 through 9, inclusive, of chapter 16a of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1977, ch. 69, § 1; L. 2004, ch. 154, § 56; July 1, 2005.






Article 3 FUNERAL AND CEMETERY MERCHANDISE AGREEMENTS, CONTRACTS AND PLANS

16-301 Prearranged funeral agreements; conditions.

16-301. Prearranged funeral agreements; conditions. Any agreement, contract or plan requiring the payment of money in a lump sum or installments which is made or entered into with any person, association, partnership, firm or corporation for the final disposition of a dead human body, or for funeral or burial services, or for the furnishing of personal property or funeral or burial merchandise, wherein the delivery of the personal property or the funeral or burial merchandise or the furnishing of services is not immediately required, is hereby declared to be against public policy and void, unless all money paid thereunder shall be deposited in a bank or savings and loan association which is authorized to do business in this state and insured by a federal agency, or invested in a credit union which is insured with an insurer or guarantee corporation as required under K.S.A. 17-2246, and amendments thereto, all as herein provided, and subject to the terms of an agreement for the benefit of the purchaser of the agreement, contract or plan. For the purposes of this act, personal property or funeral or burial merchandise shall include caskets, vaults and all other articles of merchandise incidental to a funeral service, but shall not include grave lots, grave spaces, grave memorials, tombstones, crypts, niches and mausoleums. This act shall not prohibit the funding of a prearranged funeral agreement with insurance proceeds derived from a policy issued by an insurance company authorized to conduct business in this state.

History: L. 1953, ch. 54, § 1; L. 1973, ch. 86, § 1; L. 1976, ch. 97, § 1; L. 1983, ch. 76, § 1; L. 1989, ch. 48, § 70; L. 1994, ch. 229, § 3; L. 2002, ch. 106, § 1; July 1.



16-302 Same; payments, form and deposit of; exceptions.

16-302. Same; payments, form and deposit of; exceptions. (a) Except as authorized by K.S.A. 16-308, and amendments thereto, all funds received pursuant to any agreement, contract or plan governed by K.S.A. 16-301, and amendments thereto, shall be deposited in a bank, credit union or savings and loan association and shall be held by such bank, credit union or savings and loan association in a separate account in the name or names of the purchaser of the merchandise or services and the name of the seller, until released as herein provided.

(b) In addition to the requirements under subsection (a) and except as otherwise provided in subsection (c), a seller which accepts payment under any agreement, contract or plan governed by K.S.A. 16-301, and amendments thereto, shall:

(1) Require such payments to be made in the form of checks, cashier's checks or money orders payable only to the bank, credit union or savings and loan association where deposited; and

(2) deposit such payment in such bank, credit union or savings and loan association within seven business days after receipt.

(c) A seller of agreements, contracts or plans governed by K.S.A. 16-301, and amendments thereto, shall be exempt from the requirements of subsection (b) if the seller maintains commercial insurance providing minimum coverage of $100,000 against employee dishonesty. A seller of agreements, contracts or plans governed by K.S.A. 16-301, and amendments thereto, which is exempt from subsection (b) under this subsection and which accepts payment under any such agreement, contract or plan shall deposit such payment in a bank, credit union or savings and loan association within 30 days after receipt. Evidence of the commercial insurance maintained for compliance with this subsection shall be provided to the secretary of state within 10 days of a written request.

(d) Each funeral establishment which accepts payments from a purchaser under an agreement, contract or plan governed by K.S.A. 16-301, and amendments thereto, and is exempt from subsection (b) under the provisions of subsection (c), shall file with the state board of mortuary arts at the time of each funeral establishment license renewal required under K.S.A. 65-1729, and amendments thereto, evidence of the commercial insurance maintained for compliance with subsection (c). If such insurance lapses, is cancelled or otherwise ceases to be maintained by the funeral establishment, the insurance carrier shall notify immediately the state board of mortuary arts and the secretary of state of such occurrence.

History: L. 1953, ch. 54, § 2; L. 1973, ch. 86, § 2; L. 1976, ch. 97, § 2; L. 1983, ch. 76, § 2; L. 1989, ch. 48, § 71; L. 1991, ch. 68, § 1; L. 1992, ch. 127, § 1; July 1.



16-303 Same; payments and earnings; credit life insurance; irrevocable agreements.

16-303. Same; payments and earnings; credit life insurance; irrevocable agreements. (a) Except as authorized by K.S.A. 16-308, and amendments thereto, all payments made under such agreement, contract or plan, and any earnings or interest thereon, shall remain with such bank, credit union or savings and loan association until the death of the person for whose service the funds were paid or, except as provided in subsection (c), until demand for payment is made by the purchaser of the merchandise or services to the bank, credit union or savings and loan association, and upon such payment to the purchaser, the contract shall terminate.

(b) At the option of a purchaser, any installment contract may provide for additional payments by the purchaser for the cost of group credit life insurance at such rate as is approved from time to time by the insurance commissioner. In the event of the death of the purchaser, the proceeds shall be treated as funds in accordance with K.S.A. 16-304, and amendments thereto.

(c) At the option of the purchaser, such agreement, contract or plan may be made irrevocable as to the retail price of a casket, urn and outside burial container and as to the first $7,000 of funds paid and set aside at the direction of the purchaser. Any interest and earnings accumulated under the agreement, contract or plan may also be irrevocable. This option shall not prohibit the purchaser to designate a different funeral home at any time prior to death, after written notice to the current funeral home, and upon such notification all documents and funds shall be transferred as necessary.

History: L. 1953, ch. 54, § 3; L. 1973, ch. 86, § 3; L. 1976, ch. 97, § 3; L. 1982, ch. 90, § 1; L. 1983, ch. 76, § 3; L. 1989, ch. 48, § 72; L. 1991, ch. 68, § 2; L. 1998, ch. 55, § 1; L. 2004, ch. 41, § 1; L. 2010, ch. 46, § 1; July 1.



16-304 Same; payments upon death, conditions; balances; notice; liability.

16-304. Same; payments upon death, conditions; balances; notice; liability. (a) If any balance remains in the account upon the death of the person for whose services the funds were paid, the same shall not be paid by such bank, credit union or savings and loan association to the person, association, partnership, firm or corporation until a certified copy of the death certificate of such person, a verification of death form or other acceptable proof of death shall have been furnished to the bank, credit union or savings and loan association, together with a verified statement setting forth that all of the terms and conditions of such agreement have been fully performed by the person, association, partnership, firm or corporation.

(b) If any balance remains in the fund after disposition of the fund in accordance with the terms of the agreement, contract or plan such balance shall inure to the benefit of the estate of the purchaser of the agreement, contract or plan unless the purchaser was a person who received medical assistance from the Kansas department for children and families or a deceased surviving spouse of a recipient of medical assistance and the bank, credit union or savings and loan association has received written notice from the Kansas department for children and families, the funeral home or the recipient, stating that medical assistance has been expended on the recipient for which the Kansas department for children and families may have a claim. If such notice has been received, the balance shall be paid to the secretary for children and families or the secretary's designee to the extent of medical assistance expended on the deceased recipient.

(c) The bank, credit union or savings and loan association shall not be liable to the Kansas department for children and families for the balance in the fund if written notice has not been received and the balance of the fund has been paid to the estate of the purchaser of the agreement as provided above.

History: L. 1953, ch. 54, § 4; L. 1973, ch. 86, § 5; L. 1976, ch. 97, § 4; L. 1983, ch. 76, § 4; L. 1989, ch. 48, § 73; L. 1996, ch. 123, § 1; L. 2002, ch. 106, § 2; L. 2004, ch. 36, § 1; L. 2006, ch. 71, § 1; L. 2014, ch. 115, § 10; July 1.



16-305 Same; penalties.

16-305. Same; penalties. Every person who violates any provision of this act: (a) Other than by misappropriating funds in violation of an agreement shall be guilty of a misdemeanor, and, upon conviction shall be fined not less than $100 nor more than $500, or shall be imprisoned for not less than 10 days nor more than 90 days, or both; and (b) by misappropriating funds in violation of an agreement in an amount:

(1) Of $25,000 or more shall be guilty of a severity level 7, nonperson felony;

(2) of at least $1,000 but less than $25,000 shall be guilty of a severity level 9, nonperson felony; or

(3) of less than $1,000 shall be guilty of a class A nonperson misdemeanor.

History: L. 1953, ch. 54, § 5, L. 1994, ch. 348, § 1; L. 2006, ch. 194, § 14; May 25.



16-306 Same; injunction.

16-306. Same; injunction. In addition to other remedies, an action of injunction may be brought and maintained by the state of Kansas to enjoin the violation of this act.

History: L. 1953, ch. 54, § 6; June 30.



16-307 Same; severability.

16-307. Same; severability. The provisions of this act shall be separable, and in case any provision or part thereof shall be held to be unconstitutional or invalid for any reason, the same shall not be held to affect any other paragraph, provision or part of this act.

History: L. 1953, ch. 54, § 7; June 30.



16-308 Same; administration of funds; payment into trust fund; investment; payment of administrative costs and taxes; prior existing trusts to comply.

16-308. Same; administration of funds; payment into trust fund; investment; payment of administrative costs and taxes; prior existing trusts to comply. Any contract not providing for administration of payments thereunder in accordance with K.S.A. 16-302 and 16-303, and amendments thereto, shall provide for payment of all money received by the seller to a corporate trustee designated in a trust indenture or indentures referred to in such contract. All money so paid to and held by such corporate trustee, as well as all interest and earnings thereon, shall be held by such corporate trustee for the benefit of the purchaser in a separate account in the name of the purchaser, except that such trust indenture may provide that the funds in such account and in all other separate accounts covered by the same trust indenture may be invested collectively in a fund maintained by such corporate trustee in its capacity as such, if such fund is administered as required by the provisions of K.S.A. 58-1201 et seq., and amendments thereto; that all participations in the collective investment fund shall be on the basis of a proportionate interest in all of the assets in the fund; that not less frequently than once during each period of six months the corporate trustee shall determine the value of the assets in the fund; and the trust indenture may authorize the corporate trustee to charge the reasonable expenses of administering the trust against the income from the fund, including taxes imposed upon the fund or its income, the expenses of audits performed by independent public accountants and the reasonable expenses incurred in servicing mortgages held by the fund, but no compensation shall be paid for services performed for the corporate trustee by the seller or by anyone affiliated or connected with the seller which exceeds an annual fee of 1% of the current fair market value of the trust to be computed and distributed on either an annual, quarterly or monthly basis. Any seller who has presently established any trust for the purpose of complying with K.S.A. 16-301 to 16-307, inclusive, and amendments thereto, which does not comply with the applicable provisions of this act, is hereby given a period of one year after the effective date of this act within which to amend the trust indenture applicable thereto, to alter its portfolio of investments and to consummate any other changes necessary to comply with this act.

History: L. 1973, ch. 86, § 4; L. 1993, ch. 131, § 1; July 1.



16-309 Same; doing business in state defined; nonresidents subject to personal service outside state.

16-309. Same; doing business in state defined; nonresidents subject to personal service outside state. Any person, association, partnership, firm or corporation shall be doing business in this state if they: Are in any way involved in or connected with the negotiation of any contract; enter into any contract as seller or are to perform any service or services covered by any such contract; receive, either as payee or as agent or as a bailment, any money paid by a purchaser on any contract; or solicit any resident of this state while such resident is in this state. If any nonresident person, association, partnership, firm or corporation is doing such business in this state, they shall be subject to the personal service of process outside this state as provided by K.S.A. 60-308.

History: L. 1973, ch. 86, § 6; July 1.



16-310 Same; audit of accounts or trusts by secretary of state; redeposit of improperly paid moneys; actions by attorney general; funds held under agreements not subject to legal process; notice of intent to sell and engage in agreements; obstructing or refusing to submit to examination; audit fee.

16-310. Same; audit of accounts or trusts by secretary of state; redeposit of improperly paid moneys; actions by attorney general; funds held under agreements not subject to legal process; notice of intent to sell and engage in agreements; obstructing or refusing to submit to examination; audit fee. (a) The secretary of state, or the secretary's representative, shall audit in accordance with this subsection all accounts or trusts of each prearranged funeral agreement, plan or contract entered into pursuant to K.S.A. 16-301 et seq., and amendments thereto. Audits under this section shall be conducted on a random basis and not more than 25 audits shall be conducted during any one calendar year, except that the secretary of state may conduct an audit under this section at any time upon receipt of a complaint. For such purposes, the secretary of state or the secretary's representative is authorized to administer oaths and to examine under oath the directors, officers, employees and agents of any seller of personal property or funeral or burial merchandise. Such examination may be reduced to writing by the person taking it and the examiner may make findings as to the condition of each account or trust examined. Accounting records and information required by this section shall be maintained in a format approved by the secretary of state. For the purposes of such audits, the secretary of state may require any person or officer of a partnership, association, firm or corporation who sells such merchandise to furnish and submit the books, records, papers and instruments of such partnership, association, firm or corporation for examination.

(b) In the event the secretary of state determines that moneys have been improperly obtained from the account or trust by the seller of personal property or funeral or burial merchandise during the period covered by the audit, then the secretary of state may order the seller of personal property or funeral or burial merchandise to redeposit to the account or trust such moneys improperly withdrawn within 30 days.

(c) The attorney general, at the request of the secretary of state, may initiate an action to recover payments required to be redeposited to the account or trust under subsection (b), or to recover other moneys received or disbursed in violation of this act. In addition, the attorney general may seek to enjoin any violation of this act.

(d) In the absence of fraud, all funds held in an account or trust established pursuant to a prearranged funeral agreement, plan or contract shall not be subject to attachment, garnishment or other legal process, nor be seized, taken, appropriated or applied to pay any debt or liability of the seller of personal property or funeral or burial merchandise, buyer or beneficiary, by any legal or equitable process or by operation of law.

(e) No person, partnership, association, firm or corporation shall enter into any prearranged funeral agreement, plan or contract until such person, partnership, association, firm or corporation has filed with the secretary of state a notification of its intention to sell and engage in such prearranged agreements, plans or contracts. Such notice shall include the name of the person, partnership, association, firm or corporation, its principal place of business and the name and address of the bank or savings and loan association, trustee or trustees to be utilized under the provisions of this section.

(f) Whenever any person, partnership, association, firm or corporation refuses to submit the books, records, papers and instruments to the examination and inspection of the secretary of state, or of any of the secretary's representatives, or in any manner obstruct or interfere with the examination or audit authorized by this section, or refuse to be examined under oath concerning any of the affairs of its prearranged funeral agreements, plans or contracts, the secretary of state may request the attorney general to institute proceedings for the appointment of a receiver for such person, partnership, association, firm or corporation.

(g) Any person, partnership, association, firm or corporation which refuses or neglects to comply with the requirements of this act for a period of 90 days after demand to do so is made upon it by the secretary of state shall be subject to the penalties provided in K.S.A. 16-305, and amendments thereto. The attorney general, upon the request of the secretary of state, shall then begin an action for the appointment of a receiver for such person, partnership, association, firm or corporation and to dissolve the same.

(h) Whenever an audit is made pursuant to this section, the person, partnership, association, firm or corporation so audited shall pay to the secretary of state such expenses relating to the audit as assessed by the secretary of state pursuant to K.S.A. 75-442, and amendments thereto.

History: L. 1987, ch. 77, § 2; L. 1988, ch. 94, § 3; L. 1989, ch. 48, § 74; L. 1992, ch. 172, § 1; July 1.



16-311 Same; duty of medical assistance recipient to inform; payments of balances upon death; conditions; liability.

16-311. Same; duty of medical assistance recipient to inform; payments of balances upon death; conditions; liability. (a) Whenever a person, who is or has been a recipient of medical assistance from the Kansas department for children and families, enters into a prearranged funeral agreement, contract or plan pursuant to K.S.A. 16-301, and amendments thereto, or a prearranged funeral agreement, contract or plan funded by insurance proceeds, such person shall inform the secretary for children and families or the secretary's designee of the existence of such an agreement, contract or plan and shall inform the funeral establishment that such person is or has been a recipient of medical assistance.

(b) If any balance remains after payment for the final disposition of a dead human body, or for funeral or burial services, or funeral or burial merchandise, and the purchaser of the agreement, contract, or plan is or has been a recipient of medical assistance or a deceased surviving spouse of a recipient of medical assistance, any remaining balance shall be paid according to K.S.A. 16-304, and amendments thereto, or if such agreement, contract or plan was funded by insurance, any remaining balance shall be paid by the insurance company or the person, association, partnership, firm or corporation providing the services or merchandise to the secretary for children and families or the secretary's designee, to the extent of medical assistance expended on the deceased recipient. The insurance company or the person, association, partnership, firm or corporation providing the services or merchandise shall not be liable to the Kansas department for children and families for the balance in the account if written notice has not been received stating that medical assistance has been expended on the recipient for which the Kansas department for children and families may have a claim, and the balance of the account has been paid to the estate of the deceased or in the case of insurance, the designated beneficiary.

(c) Payments to the secretary for children and families under subsection (b) and K.S.A. 16-304, and amendments thereto, shall be governed by K.S.A. 39-709, and amendments thereto.

History: L. 2002, ch. 106, § 3; L. 2004, ch. 36, § 2; L. 2014, ch. 115, § 11; L. 2015, ch. 42, § 3; July 1.



16-312 Prearranged funeral agreements; required disclosures.

16-312. Prearranged funeral agreements; required disclosures. Any prearranged funeral agreement that involves the payment of money or the purchase or assignment of an insurance policy or annuity shall be in writing and shall include the following information:

(a) The name, address and phone number of the seller and the name and address of the purchaser of the contract and if the contract involves the payment of money but not the purchase or assignment of an insurance policy or annuity, the social security number of the purchaser of the contract;

(b) a statement of the funeral goods and funeral services purchased. This disclosure may be made by attaching a copy of the completed statement of funeral goods and services selected to the prearranged funeral agreement;

(c) a disclosure informing the purchaser whether the contract is either a guaranteed prearranged funeral agreement or a non-guaranteed prearranged funeral agreement. If the contract is guaranteed only in part, the disclosure shall specify the funeral goods or funeral services included in the guarantee;

(d) if the prearranged funeral agreement is a guaranteed contract, a disclosure that in exchange for all of the proceeds paid pursuant to such prearranged funeral agreement, the seller shall provide the funeral goods and funeral services set forth in such prearranged funeral agreement without regard to the actual cost of such funeral goods and funeral services prevailing at the time of performance under such prearranged funeral agreement;

(e) if the prearranged funeral agreement is a non-guaranteed contract, a disclosure that the proceeds of the trust, insurance policy, or annuity shall be applied to the retail prices in effect at the time of the funeral for the funeral goods and funeral services set forth in the prearranged funeral agreement and that in the event of an insufficiency of funds, the seller shall not be required to perform under such prearranged funeral agreement until payment arrangements satisfactory to the seller have been made;

(f) a disclosure that any excess funds remaining after the payment of funeral goods and services shall be paid to the estate of the purchaser or the beneficiary named in the life insurance policy if the prearranged funeral agreement is funded by a life insurance policy. If the deceased was a recipient of medical assistance, the balance of unused funds shall be paid to the Kansas department for children and families to the extent of medical assistance expended;

(g) if the prearranged funeral agreement is irrevocable, a disclosure that the purchaser does not have a right to revoke the contract; and

(h) a disclosure that the seller may substitute funeral goods or funeral services of equal quality, value, and workmanship if those specified in the prearranged funeral agreement are unavailable at the time of need.

History: L. 2010, ch. 47, § 1; L. 2014, ch. 115, § 12; July 1.



16-313 Same; additional disclosures.

16-313. Same; additional disclosures. If a prearranged funeral agreement is funded by any means other than an insurance policy or annuity, such prearranged funeral agreement shall include all of the following information in addition to the information required to be included under K.S.A. 2015 Supp. 16-312, and amendments thereto:

(a) A disclosure identifying the name and address of the bank, credit union, savings and loan association, or the trustee of the funeral trust the funds are being deposited into; and

(b) a notice that reasonable fees and expenses may be deducted from the trust if a funeral trust established pursuant to K.S.A. 16-308, and amendments thereto, is being used.

History: L. 2010, ch. 47, § 2; Jan. 1, 2011.



16-314 Same; definition.

16-314. Same; definition. For the purposes of this act, the term "prearranged funeral agreement" shall mean any agreement, contract or plan authorized by K.S.A. 16-301, and amendments thereto.

History: L. 2010, ch. 47, § 3; Jan. 1, 2011.



16-320 Cemetery merchandise contracts; definitions.

16-320. Cemetery merchandise contracts; definitions. The following definitions shall apply to this act:

(a) "Preneed cemetery merchandise" means burial vaults, grave liners, grave boxes, urns, memorials, markers, vases, memorial vases, tombstones, undeveloped lawn crypts, niches and mausoleum spaces and any merchandise sold, used in, or delivered to cemeteries. Caskets, "burial spaces" as such term is defined in K.S.A. 2015 Supp. 17-1301c, and amendments thereto, and "preneed burial products or services" as such term is defined in subsection (f) shall not be deemed to be preneed cemetery merchandise.

(b) "Purchase price" means the gross amount, to be paid for preneed cemetery merchandise, preneed burial products or services under the provisions of a preneed merchandise contract. The purchase price does not include finance charges, sales tax, charges for real property interests or charges for credit life insurance or secretary of state contract fees.

(c) "Preneed merchandise contract" means any agreement for the sale of preneed cemetery merchandise or preneed burial products or services by a cemetery corporation which requires payment of the purchase price, in whole or in part, prior to delivery of the preneed cemetery merchandise or preneed burial products or services, which agreement is entered into from and after the effective date of this act.

(d) "Cemetery corporation" means any individual or entity required to maintain permanent maintenance funds under the provisions of K.S.A. 17-1312f, and amendments thereto.

(e) "Funding requirement" means that portion of the purchase price equal to 50% of the retail price f.o.b. to the cemetery corporation of preneed cemetery merchandise, as defined in subsection (a) of this section, described in the preneed merchandise contract, and 100% of the retail price of any preneed burial product or service, as defined in subsection (f) of this section, including distributable earnings.

(f) "Preneed burial products or services" means any casket or service incidental to the burial of a body or the placement of a memorial, marker, vase, or tombstone.

(g) "Cemetery merchandise trust fund" means a special purpose trust fund required to administer payments received from the sale of preneed cemetery merchandise, preneed burial products or services.

(h) "Distributable earnings" means income and capital gains, less any reasonable costs incurred in serving as trustee, including a reasonable fee for services and applicable taxes and costs. Distributable earnings shall be allocated as required by K.S.A. 16-321, and amendments thereto.

(i) "Trustee" means:

(1) A bank, savings and loan association, savings bank or credit union organized under the laws of this state with the authority to provide trust services;

(2) a federally chartered bank, savings and loan association, savings bank or credit union having a physical location within the state of Kansas and the authority to provide trust services; or

(3) a trust company organized under the laws of this state.

History: L. 1982, ch. 96, § 1; L. 1987, ch. 77, § 1; L. 2011, ch. 78, § 5; L. 2014, ch. 118, § 1; July 1.



16-321 Same; cemetery merchandise trust fund; establishment; deposit of moneys; quarterly reports; distributable earnings; fees.

16-321. Same; cemetery merchandise trust fund; establishment; deposit of moneys; quarterly reports; distributable earnings; fees. (a) Any cemetery corporation entering into any preneed merchandise contract shall establish and maintain a cemetery merchandise trust fund under K.S.A. 16-322, and amendments thereto. The primary purpose of the cemetery merchandise trust fund is to maintain the corpus of the trust fund with the goal that the growth of the corpus will be at least equal to the wholesale costs of the preneed cemetery merchandise or preneed burial products or services, at the time of delivery or need.

(b) All preneed cemetery merchandise contracts shall be in writing.

(c) A cemetery corporation entering into a preneed merchandise contract that allows the purchaser to make installment payments shall be entitled to retain all purchaser payments until an amount equal to 25% of the purchase price of preneed cemetery merchandise is received, and thereafter, shall deposit 100% of each payment into the cemetery merchandise trust fund until the funding requirement has been deposited.

(d) If a cemetery corporation enters into an installment preneed merchandise contract that includes burial spaces, any payment received from the purchaser shall be allocated first to the permanent maintenance fund as required by K.S.A. 2015 Supp. 17-1301c and K.S.A. 17-1311, and amendments thereto. Once the burial spaces have been paid in full, then the preneed cemetery merchandise and preneed burial products or services shall be funded as required by subsection (c).

(e) Deposits to the cemetery merchandise trust fund shall be made within 30 days following the end of each calendar month after the moneys are received.

(f) Within 30 days following the end of each quarter, the cemetery corporation shall provide the trustee and the secretary of state a report detailing the transactions of the previous quarter. The report shall be in a form and manner approved by the secretary of state and shall include the following:

(1) All sales of preneed cemetery merchandise, preneed burial products and preneed services.

(2) All verified deliveries of preneed cemetery merchandise, preneed burial products and preneed services along with any request for distribution from the trustee.

(3) If no sales or deliveries transpired during the reporting quarter, the report shall be filed showing zero sales or zero deliveries.

(g) Within 30 days following the end of each quarter, the trustee shall provide the secretary of state a report of all deposits to and distributions from the cemetery merchandise trust fund. The report shall be in a form and manner approved by the secretary of state and shall include the total amount of the deposits, distributions and the name and contact information of the trust officer in charge of the account.

(h) At least annually, as of December 31, the trustee of the merchandise trust fund shall allocate the distributable earnings to all preneed cemetery merchandise, preneed burial products or services for which funds are then held in a cemetery merchandise trust fund. The trustee may, at the request of the cemetery, allocate the distributable earnings on a regular basis more often than annually and in which case the calculation of the distributable earnings shall be filed quarterly on December 31, March 31, June 30 and September 30 of each year in a form and manner approved by the secretary of state.

(i) The cemetery corporation shall provide the secretary of state a copy of all trust instruments. The cemetery corporation shall obtain prior written approval from the secretary of state before the trust instrument shall be terminated, transferred or amended. The cemetery corporation shall provide the secretary of state copies of any amendments to the trust instrument before the amendments shall become effective.

(j) Fees not to exceed $30 may be charged and collected by the secretary of state on each preneed merchandise contract for preneed cemetery merchandise, preneed burial products or services sold on or after January 1, 2011. Any such fees shall be forwarded on a quarterly basis to the secretary of state, in a form and manner approved by the secretary. The secretary of state shall promulgate rules and regulations fixing the fees to be charged and collected. On and after the effective date of this act any such fees collected shall be deposited in the cemetery maintenance and merchandise fee fund in the state treasury.

History: L. 1982, ch. 96, § 2; L. 2011, ch. 78, § 6; L. 2014, ch. 118, § 2; July 1.



16-322 Same; trust fund; requirements; disbursements; trust instruments, validity; trustee duties.

16-322. Same; trust fund; requirements; disbursements; trust instruments, validity; trustee duties. (a) The cemetery merchandise trust fund must be maintained with a trustee as defined in K.S.A. 16-320, and amendments thereto. The trustee may appoint one or more agents to provide administrative or investment advisory services, provided the trustee shall not assign or delegate the liability and fiduciary responsibilities owed to the cemetery merchandise trust fund to another financial institution or agent. Nothing in this act shall prohibit a trustee, as defined in K.S.A. 16-320, and amendments thereto, from entering into a co-trustee relationship with another trustee, who would not independently satisfy the requirements of that section provided the co-trustee: (1) Is authorized to do business in Kansas; and (2) submits personally to the jurisdiction of the courts of this state. Under no circumstances shall any trustee assign or delegate their liability or fiduciary responsibilities under the cemetery merchandise trust act. Both trustees and co-trustees are jointly and severally liable for the actions of the trustee. All contractual agreements shall be subject to, governed by, and construed according to the laws of the state of Kansas. Deposits to such fund shall be carried in the name of the cemetery corporation and the amounts deposited therein may be commingled, provided that the accounting records establish a separate account for each item of preneed merchandise. Subject to the requirements of subsections (a) through (f) of K.S.A. 58-24a02, and amendments thereto, the trustee shall invest the trust funds. The trustee may recover from the earnings of the cemetery merchandise trust fund for all reasonable costs incurred in serving as trustee, including a reasonable fee for its services. The taxes and costs may be paid from earnings of the fund prior to the allocation of earnings to the preneed cemetery merchandise or preneed burial products or services.

(b) No part of the moneys required by K.S.A. 16-321, and amendments thereto, to be held under a preneed merchandise contract shall ever be used for any purpose other than investment until delivery of the merchandise is made. With respect to any cemetery merchandise which is not affixed to real property, delivery shall occur when physical possession is tendered to the purchaser, and a bill of sale, storage or similar instrument of title is delivered to the purchaser. With respect to cemetery merchandise which is affixed to realty, delivery shall occur when construction or permanent installation of the merchandise has been completed. Upon delivery of the preneed cemetery merchandise or preneed burial products or services, the cemetery corporation shall present the trustee with a verified statement, in a form and manner approved by the secretary of state under subsection (e) of K.S.A. 16-321, and amendments thereto, that delivery has been made. Upon such presentation the trustee shall pay the cemetery corporation an amount equal to the market value allocated to preneed cemetery merchandise or preneed burial products or services delivered.

(c) The trust instrument shall be effective upon written approval by the secretary of state and compliance with this section, unless it is determined by a court of law that the underlying trust instrument is in conflict with Kansas statutes, then that portion of the underlying trust instrument becomes null and void and shall be of no further force or effect. The trust instrument is in compliance with this section if the following is provided to the secretary of state:

(1) The names of the trustee and the cemetery corporation as trustor.

(2) The trustee shall submit a quarterly report to the secretary of state. The report shall be in a form and manner prescribed by the secretary of state and shall contain the following:

(A) Deposits;

(B) withdrawals;

(C) all interest, dividends, and income earned; and

(D) capital gains or capital losses.

(3) Within 60 days following December 31 of each year, the trustee shall report the allocation of distributable earnings to the secretary of state in a form and manner prescribed by the secretary of state.

(4) The trustee shall use deposit and withdrawal forms approved by the secretary of state.

(5) The trustee shall invest the trust funds subject to the requirements of subsections (a) through (f) of K.S.A. 58-24a02, and amendments thereto. Control of the trust funds by the trustor is prohibited.

(6) By accepting the trusteeship of the cemetery merchandise trust fund, the trustee submits personally to the jurisdiction of the courts of this state. All contractual agreements shall be subject to, governed by, and construed according to the laws of the state of Kansas.

(7) The trustee shall sign an affirmation under penalty of perjury, declaring the trustee has read, understands, and agrees to comply with the requirements of K.S.A. 16-320 et seq., and amendments thereto.

History: L. 1982, ch. 96, § 3; L. 1989, ch. 48, § 75; L. 1994, ch. 34, § 1; L. 2011, ch. 78, § 7; Jan. 1, 2012.



16-323 Same; misuse of the cemetery merchandise trust fund, criminal penalty.

16-323. Same; misuse of the cemetery merchandise trust fund, criminal penalty. (a) Misuse of the cemetery merchandise trust fund or any money belonging thereto is knowingly using, investing, lending or permitting another to use moneys in the fund in a manner not authorized by law.

(b) Misuse of the cemetery merchandise trust fund is a severity level 7, nonperson felony.

History: L. 1982, ch. 96, § 4; L. 2011, ch. 78, § 8; Jan. 1, 2012.



16-325 Same; secretary of state to audit cemetery merchandise trusts.

16-325. Same; secretary of state to audit cemetery merchandise trusts. (a) The secretary of state, or the secretary's representative, shall, while auditing each cemetery corporation, pursuant to K.S.A. 17-1312a, and amendments thereto, audit the cemetery merchandise trusts required by this act, and approve the trustee's determination of the distributable earnings period. For such purposes, the secretary of state or the secretary's representative, is authorized to administer oaths and to examine under oath the directors, officers, employees and agents of any cemetery corporation. Such examination may be reduced to writing by the person taking it and the examiner may make findings as to the condition of each trust fund examined. For the purposes of such audits, the secretary of state may also require the trustee to furnish and submit the books, records, papers and instruments of such cemetery corporation. The secretary of state shall be authorized to obtain trust accounting records from the trustee.

(b) The secretary of state shall promulgate rules and regulations for the purpose of oversight and audit of the cemetery merchandise trust fund.

History: L. 1982, ch. 96, § 6; L. 1988, ch. 94, § 4; L. 2011, ch. 78, § 9; Jan. 1, 2012.



16-326 Same; redeposit of improperly paid moneys by trustee; attorney general initiate an accounting at request of secretary of state; plan to correct deficiencies.

16-326. Same; redeposit of improperly paid moneys by trustee; attorney general initiate an accounting at request of secretary of state; plan to correct deficiencies. (a) In the event the secretary of state determines that moneys have been improperly paid by the trustee to the cemetery corporation during the period covered by the audit, then the secretary may order the cemetery corporation to redeposit to the trust such moneys improperly withdrawn within 60 days.

(b) The attorney general, at the request of the secretary of state, may initiate an action for an accounting of the cemetery merchandise trust fund by the trustee.

(c) If it is determined that the cemetery merchandise trust fund is underfunded due to inadequate deposits or unauthorized distributions, the cemetery corporation may propose and implement a plan for correcting the fund's deficiencies, subject to the approval of the secretary of state.

(d) In addition to other provisions and authority granted under law, the secretary of state shall have the authority to equitably resolve the results of an audit.

History: L. 1982, ch. 96, § 7; L. 2010, ch. 82, § 2; Apr. 15.



16-327 Same; redeposit of moneys; action by attorney general.

16-327. Same; redeposit of moneys; action by attorney general. The attorney general, at the request of the secretary of state may initiate an action to recover payments required to be redeposited to the trust under K.S.A. 16-326, or to recover other moneys received or disbursed in violation of this act. In addition, the attorney general may seek to enjoin any violation of the act.

History: L. 1982, ch. 96, § 8; Jan. 1, 1983.



16-328 Same; funds in trust not subject to legal process.

16-328. Same; funds in trust not subject to legal process. All funds held in a cemetery merchandise trust shall not be subject to attachment, garnishment or other legal process, nor be seized, taken, appropriated or applied to pay any debt or liability of the cemetery corporation, buyer or beneficiary, by any legal or equitable process or by operation of law.

History: L. 1982, ch. 96, § 9; L. 2011, ch. 78, § 10; Jan. 1, 2012.



16-329 Same; notice of intent to sell preneed merchandise contracts filed with secretary of state.

16-329. Same; notice of intent to sell preneed merchandise contracts filed with secretary of state. No cemetery corporation shall enter into any preneed merchandise contract until such corporation has filed with the secretary of state a notification of its intention to sell and engage in such preneed merchandise contracts. Such notice shall include the name of the cemetery corporation, its principal place of business and the name and address of the trustee or trustees to be utilized under the provisions of this act.

Accounting records and information required by this act shall be maintained in a form and manner approved by the secretary of state. A report of the merchandise trust fund shall be required as part of the corporation's quarterly report on a form provided or approved by the secretary of state.

History: L. 1982, ch. 96, § 10; L. 2011, ch. 78, § 11; L. 2014, ch. 118, § 3; July 1.



16-330 Same; refusal to submit to audit; attorney general.

16-330. Same; refusal to submit to audit; attorney general. Whenever any officer of any cemetery corporation refuses to submit the books, records, papers and instruments of such cemetery corporation to the examination and inspection of the secretary of state, or of any of the secretary's assistants or examiners, or in any manner obstruct or interfere with the examination or audit of its cemetery merchandise trust fund or any audit made pursuant to subsection (d) of K.S.A. 16-321, or refuse to be examined on oath concerning any of the affairs of its cemetery merchandise trust fund, the secretary of state may request the attorney general to institute proceedings for the appointment of a receiver for such cemetery corporation.

History: L. 1982, ch. 96, § 11; Jan. 1, 1983.



16-331 Same; refusal to establish trust fund; forfeiture of cemetery corporation.

16-331. Same; refusal to establish trust fund; forfeiture of cemetery corporation. Any cemetery corporation which refuses or neglects to establish or maintain a cemetery merchandise trust fund, in accordance with the requirements of this act for a period of 60 days after written demand to do so is made upon it by the secretary of state, shall be deemed to have forfeited its cemetery corporation. The attorney general, upon the request of the secretary of state, shall then begin an action for the appointment of a receiver for such cemetery corporation and to dissolve the same.

History: L. 1982, ch. 96, § 12; L. 2011, ch. 78, § 12; Jan. 1, 2012.



16-332 Same; preneed contract provisions.

16-332. Same; preneed contract provisions. Any cemetery corporation entering into a preneed cemetery merchandise contract shall provide in such contract that:

(a) A purchaser, under a preneed cemetery merchandise contract covered in this act who permanently moves to another state in the United States, may direct that the merchandise, so long as the same is not a part of nor affixed to real estate, be delivered to a cemetery in the state of the purchaser's residence, except that the purchaser may be required to pay the additional transportation costs which exceed those the cemetery would have incurred to provide and deliver the merchandise to the seller cemetery; or

(b) a purchaser who has entered into a preneed cemetery merchandise contract covered by this act may, upon the purchaser permanently changing residence to a place more than 150 miles from the cemetery, cancel the contract upon written notice to the cemetery, which notice shall then be forwarded by the cemetery to the trustee of the cemetery merchandise trust fund. Upon receipt of such notice, the preneed cemetery merchandise contract shall be cancelled, and the trustee, after deducting that contract's share of applicable costs and taxes provided for in K.S.A. 16-322, and amendments thereto, shall pay to the purchaser not less than 85% of the funds held in trust for the contract pursuant to this act. The balance shall be paid to the cemetery corporation and the trustee shall be discharged from further obligation as to such contract.

History: L. 1982, ch. 96, § 13; L. 2011, ch. 78, § 13; Jan. 1, 2012.



16-333 Same; not subject to 16-301 to 16-309, prearranged funeral regulations.

16-333. Same; not subject to 16-301 to 16-309, prearranged funeral regulations. Sales of preneed cemetery merchandise contracts or preneed burial products or services subject to this act shall be exempt from the provisions of K.S.A. 16-301 through 16-309, inclusive, and amendments thereto.

History: L. 1982, ch. 96, § 14; L. 2011, ch. 78, § 14; Jan. 1, 2012.



16-334 Same; trust agreement; copy filed with secretary of state; requirements.

16-334. Same; trust agreement; copy filed with secretary of state; requirements. (a) Cemetery corporations subject to this act shall file, in the office of the secretary of state, a copy of the agreement or document which establishes the trust between the cemetery corporation and the trustee.

(b) The trust agreement shall acknowledge all contractual agreements and shall be subject to, governed by, and construed according to K.S.A. 16-320 et seq., and amendments thereto.

History: L. 1994, ch. 229, § 1; L. 2011, ch. 78, § 15; Jan. 1, 2012.



16-335 Cemetery merchandise trust funds; information and records of examination confidential; disclosure of certain information allowed.

16-335. Cemetery merchandise trust funds; information and records of examination confidential; disclosure of certain information allowed. (a) Except as provided by this section, all information which the secretary of state shall gather or record in making an investigation and examination of any cemetery corporation, or the reporting by the cemetery corporation or the trustee, shall be deemed to be confidential information, and shall not be disclosed by the secretary of state, any assistant, examiner or employee thereof, except to: (1) Officers and the members of the board of directors of the cemetery corporation being audited; (2) the attorney general, when in the opinion of the secretary of state the same should be disclosed; and (3) the appropriate official for the municipality in which the cemetery resides when in the opinion of the secretary of state the same should be disclosed.

(b) Upon request, the secretary of state may disclose to any person whether a cemetery corporation maintains a cemetery merchandise trust fund under K.S.A. 16-322, and amendments thereto, and whether such funds are maintained in compliance with the provisions of such laws.

(c) The provisions of subsection (a) shall expire on July 1, 2016, unless the legislature acts to reauthorize such provisions. The provisions of subsection (a) shall be reviewed by the legislature prior to July 1, 2016.

(d) This section shall be part of and supplemental to article 3 of chapter 16 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2011, ch. 78, § 1; Jan. 1, 2012.



16-336 Cemetery maintenance and merchandise fee fund; state treasury.

16-336. Cemetery maintenance and merchandise fee fund; state treasury. (a) There is hereby created the cemetery maintenance and merchandise fee fund in the state treasury. The secretary of state shall remit all moneys received from fees and charges under this section, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the cemetery maintenance and merchandise fee fund.

(b) All expenditures from the cemetery maintenance and merchandise fee fund shall be in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of state or by a person or persons designated by the secretary.

History: L. 2011, ch. 78, § 4; Jan. 1, 2012.






Article 7 REGULATION OF PAWNBROKERS AND PRECIOUS METAL DEALERS

16-706 Definitions.

16-706. Definitions. As used in this act:

(a) (1) "Pawnbroker" means any person who loans money on deposit or pledge of personal property or other valuable thing, other than intangible personal property, or who deals in the purchase of personal property on the condition of selling the same back again at a stipulated price.

(2) "Pawnbroker" does not include any person operating under the supervision of the state banking commissioner, credit union administrator or the consumer credit commissioner of this state.

(b) "Person" means any individual, firm, company, partnership, corporation or association.

(c) "Precious metal" means gold, silver or platinum group metals or any used articles or other used personal property containing such metals, but shall not include coins purchased for their numismatic value rather than their metal content or ingots or other industrial residue or by-products composed of such metals purchased from manufacturing firms.

(d) "Precious metal dealer" means any person who engages in the business of purchasing precious metal for the purpose of reselling such metal in any form.

History: L. 1972, ch. 51, § 1; L. 1981, ch. 91, § 1; L. 1981, ch. 92, § 1; July 1.



16-707 Licensure; application; fee.

16-707. Licensure; application; fee. (a) No person shall engage or continue in business as a pawnbroker or precious metal dealer without first obtaining a license therefor. If the person's  place of business is inside the corporate limits of any city of the first or second class, the person shall obtain such license from the clerk of such city. If the person's place of business is outside the corporate limits of any such city, the person shall obtain such license from the county clerk of the county in which the person's place of business is located.

(b) Application for a license shall be in writing and shall state the full name and place of residence of the applicant. If the applicant is a partnership, the application shall contain the name and place of residence of each member thereof or, if a corporation or association, of each officer, shareholder or member thereof. The application shall include the address of the places where the business is to be conducted, the hours and days of the week during which the applicant proposes to engage in the business of pawnbroking or dealing in precious metals at each such place, and such other information as may be necessary to determine the applicant's qualifications for a license in accordance with the provisions of this act. Each applicant also shall submit with the application:

(1) A statement that the applicant is the holder of a valid registration certificate issued by the director of revenue pursuant to K.S.A. 79-3608 for each place of business for which application for a license is made; and

(2) a detailed inventory and description of all goods, wares, merchandise, precious metals or other property held in pledge or for sale at the time of the application at each place of business stated therein, indicating whether the same was received in pledge, purchased as secondhand merchandise or precious metal purchased for resale.

(c) The license application shall be in a form approved by the attorney general. Each application shall be accompanied by a fee of $25 which shall be paid annually upon renewal of the license. All such fees received by the city clerk shall be deposited in the city general fund, and all such fees received by the county clerk shall be deposited in the county general fund.

History: L. 1972, ch. 51, § 2; L. 1981, ch. 91, § 2; July 1.



16-708 Same; qualifications.

16-708. Same; qualifications. No license or any renewal thereof shall be granted to: (a) Any person who is not a citizen of the United States;

(b) Any person who has not been an actual resident of the state of Kansas for at least two (2) years immediately preceding the date of his application;

(c) Any person who has been convicted of or has pleaded guilty to a felony under the laws of this state, or any other state, or of the United States, or shall have forfeited his bond to appear in court to answer charges for any such offense within the ten (10) years immediately prior to such person's application for a license;

(d) Any person who has had his license revoked for cause under the provisions of this act;

(e) Any person who is not at least twenty-one (21) years of age;

(f) Any person who at the time of application for renewal of any license issued hereunder would not be eligible for such license upon a first application;

(g) Any person who does not own the premises for which a license is sought, unless he has a written lease therefor for at least three-fourths of the period for which the license is to be issued;

(h) Any person whose spouse would be ineligible to receive a license hereunder for any reason other than the age, citizenship and residence requirements;

(i) Any partnership, unless all of the partners shall be eligible to receive a license as an individual; and

(j) A corporation, if any officer, manager, director or stockholder would be ineligible to receive a license as an individual.

History: L. 1972, ch. 51, § 3; July 1.



16-709 Transfer of stock by stockholder of corporate licensee; effect.

16-709. Transfer of stock by stockholder of corporate licensee; effect. It shall be unlawful for any shareholder of a corporate licensee to transfer any stock in said corporation to any person who would be ineligible to receive a license as an individual, and any such transfer shall be null and void: Provided, That if any such stockholder of a corporate licensee shall become deceased, and his heirs or devisees to whom said stock descends by descent and distribution or by will shall be ineligible to receive a license hereunder, then the legal representatives of said deceased stockholder's estate, his heirs and devisees shall have fourteen (14) months from the date of the death of said stockholder within which to sell said stock to a person eligible to receive a license hereunder, with such sale to be made in accordance with the provisions of the probate code and any amendments thereto. If said legal representatives, heirs and devisees shall fail, refuse or neglect to so convey said stock within the time hereinbefore prescribed, then said stock shall revert to and become the property of the corporation, for which the corporation shall pay to said legal representatives, heirs or devisees the book value of such stock. If the stock in any corporation shall be the subject of any trust heretofore or hereafter created, the trustee or trustees and the beneficiaries of each trustee and beneficiary of said trust who is twenty-one (21) years of age or older must be a person who would be eligible to receive a license, or the trustee shall be and he is hereby authorized and required, within fourteen (14) months after the effective date of the trust, to sell said stock to a person eligible to receive a license under this act, and he shall hold and disburse the proceeds thereof in accordance with the terms of the trust, or the license of the corporation shall be forfeited.

During the fourteen-month periods hereinbefore mentioned, a corporation shall not be denied a license or have its license revoked if it meets all of the other requirements necessary to have a license as provided in this act.

History: L. 1972, ch. 51, § 4; July 1.



16-710 License; contents; display; license for each place of business.

16-710. License; contents; display; license for each place of business. The document or other instrument evidencing the license of a pawnbroker or precious metal dealer shall state the address at which the business is to be conducted and shall state fully the name of the licensee. If the licensee is a partnership, the license shall state the names of the members thereof and, if a corporation, the date and place of its incorporation and the names of all shareholders thereof. Such license shall be kept conspicuously posted in the place of business of the licensee and shall not be transferable or assignable. Not more than one place of business shall be maintained under the same license, but more than one license may be issued to the same licensee upon compliance with all the provisions of this act governing the issuance of an initial license.

History: L. 1972, ch. 51, § 5; L. 1981, ch. 91, § 3; July 1.



16-711 Change in location of place of business; notice; duplicate license; restrictions.

16-711. Change in location of place of business; notice; duplicate license; restrictions. Whenever a licensee shall change his place of business to another location within the same political subdivision by which he is licensed, he immediately shall give written notice thereof to the clerk of such subdivision who then shall issue a duplicate license which shall show, in addition to all of the information appearing on the old license, a record of the change of location and the date thereof, which new license shall be authority for the operation of such business under such license at such location. The licensee shall return the old license to the appropriate clerk as soon as the new license has been received and the change in location has taken place. No change in the place of business of a licensee to a location outside of the licensing subdivision shall be permitted under the same license.

History: L. 1972, ch. 51, § 6; July 1.



16-712 Examination of books, accounts, records.

16-712. Examination of books, accounts, records. Each licensee shall keep and use in the licensee's business such books, accounts and records as will enable the city or county issuing the licensee's license to determine whether such licensee is complying with the provisions of this act. Any such city or county may examine or cause to be examined the books, accounts, records and files used by any licensee or by any other person engaged in the business of pawnbroking or dealing in precious metals, irrespective of whether such person acts or claims to act as principal, agent or broker, or under or without authority of this act. The duly designated representatives of the city or county shall have and be given free access to all such books, accounts, papers, records, files, safes and vaults.

History: L. 1972, ch. 51, § 7; L. 1973, ch. 87, § 1; L. 1981, ch. 91, § 4; July 1.



16-713 Suspension or revocation of license; notice and hearing.

16-713. Suspension or revocation of license; notice and hearing. Any license issued under this act may be suspended or revoked, after due notice and public hearing, if the licensee:

(a) Has failed to pay the annual license fee;

(b) has violated any provision of this act; or

(c) has been convicted of or has pleaded guilty to a felony under the laws of this state, or any other state, or of the United States, or shall have forfeited his bond to appear in court to answer charges for any such offense, if such conviction or plea occurred subsequent to or within the ten (10) years immediately prior to the date of the licensee's application for the license.

Any license issued under this act shall be revoked, after due notice and hearing thereon, if it shall be proved at the hearing that the licensee sold any handgun to a minor.

Said hearing herein provided shall be held within thirty (30) days after notice thereof, and the alleged violation determined by written order of the city or county issuing the license within sixty (60) days after such hearing is concluded; but no revocation or suspension or surrender of any license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any borrower.

History: L. 1972, ch. 51, § 8; July 1.



16-714 Loans secured by pledged goods; written contract required, contents; retention, disposition and redemption of pledged articles.

16-714. Loans secured by pledged goods; written contract required, contents; retention, disposition and redemption of pledged articles. Every loan made by a pawnbroker for which goods are received in pledge as security shall be evidenced by a written contract, in ink, a copy of which shall be furnished to the borrower. The loan contract shall set forth the loan period, which shall be one (1) month, the date on which the loan is due and payable and the charges, and it shall clearly inform the borrower of his right to redeem the pledge during the redemption period of two (2) months after due date. Except as otherwise provided herein, the holder of any such contract shall be presumed to be the person entitled to redeem the pledge, and the pawnbroker shall deliver the pledge to the person presenting the contract, upon payment of the principal and charges.

Every pawnbroker shall retain in his possession, after the date on which the loan became due and payable, every article pledged to him for a redemption period of two (2) months. During such period, the borrower may redeem the pledged articles, upon payment of the principal and charges. It shall be unlawful for any pawnbroker to sell or transfer title or possession of any pledged property until the expiration of such period of redemption.

If any pledged article is not redeemed within such redemption period, the pawnbroker shall become vested with all right, title and interest of the pledgor, or his assigns, to such pledged article, to hold and dispose of as his own property. Any other provision of law relating to the foreclosure and sale of pledges shall not be applicable to any pledge, the title to which is transferred in accordance with this section.

History: L. 1972, ch. 51, § 9; July 1.



16-715 Report of property pledged or purchased; required holding period for precious metal purchased; report not open to public inspection.

16-715. Report of property pledged or purchased; required holding period for precious metal purchased; report not open to public inspection. (a) On or before Tuesday of each week, or at more frequent intervals if required by city ordinance or county resolution, every pawnbroker or precious metal dealer shall report the description of all property received in pledge or purchased as a pawnbroker or precious metal dealer during the preceding calendar week, in whatever quantity received. Such report shall include all property purchased as secondhand merchandise at wholesale, secondhand merchandise taken in for sale or possessed on consignment for sale and secondhand merchandise taken in trade. No such report need be made concerning property or merchandise acquired from another pawnbroker or precious metal dealer licensed in this state in a transaction involving the purchase or other acquisition from the other pawnbroker or precious metal dealer of the other pawnbroker's or dealer's stock in trade, or a substantial part thereof in bulk, where the other pawnbroker has made the reports required by this section with respect to such property or merchandise.

(b) If a transaction required to be reported under this section takes place within the territorial limits of a city of the first or second class, the report shall be submitted to the chief of police of the city. If the transaction takes place outside the territorial limits of any such city, the report shall be submitted to the sheriff of the county in which the transaction takes place.

(c) All reports made pursuant to this section shall comply with and be submitted in accordance with the terms of any applicable city ordinances or county resolutions requiring such reporting.

(d) Every precious metal dealer shall retain in the dealer's possession for a period of 10 days all precious metal purchased as a precious metal dealer, and such metal shall remain in the condition in which it was purchased. The ten-day period shall commence on the date that the appropriate police chief or sheriff receives the report of its acquisition in compliance with this section. If the police chief or sheriff has probable cause to believe that any precious metal reported by a dealer has been stolen, the police chief or sheriff may give written notice to the dealer to retain such metal for an additional period of 15 days. Upon such notice, the dealer shall retain such metal in an unaltered condition for the additional fifteen-day period unless the police chief or sheriff notifies the dealer in writing that the waiting period is terminated at an earlier time.

(e) Reports made pursuant to this section shall be available for inspection only by law enforcement officers and county and district attorneys and their employees, for law enforcement purposes.

History: L. 1972, ch. 51, § 10; L. 1981, ch. 91, § 5; July 1.



16-716 Record of transactions.

16-716. Record of transactions. (a) At the time of making a loan, a pawnbroker shall enter in a book kept for that purpose:

(1) The date, duration, amount and charges of every loan made by the pawnbroker;

(2) a full and accurate description of the property pledged; and

(3) the name, age, residence and driver's license or other personal identification number of the pledgor.

(b) At the time of purchasing precious metal, a precious metal dealer shall enter in a book kept for that purpose:

(1) The date of the purchase;

(2) a full and accurate description of each item purchased, including any identifying letters, numbers or marks on the item; and

(3) the name, age, residence and driver's license or other personal identification number of the seller.

(c) The record required by this section shall be maintained by the pawnbroker or precious metal dealer at the pawnbroker's or dealer's place of business for not less than one year following the date of the transaction.

History: L. 1972, ch. 51, § 11; L. 1981, ch. 91, § 6; July 1.



16-717 Minors; prohibited transactions.

16-717. Minors; prohibited transactions. (a) No pawnbroker shall receive in pledge, or as security for any loan, transfer, service, undertaking or advantage, anything of value from any person under the age of 18 years.

(b) No precious metal dealer shall purchase any precious metal from any person under the age of 18 years.

History: L. 1972, ch. 51, § 12; L. 1981, ch. 91, § 7; July 1.



16-718 Periodic inspections to determine compliance with act.

16-718. Periodic inspections to determine compliance with act. Law enforcement officers of a city or county shall have access during regular business hours to the place of business of any pawnbroker or precious metal dealer conducting business in the city or county. Access shall be for the purpose of periodically inspecting property pledged or purchased in the transaction of the business of the pawnbroker or precious metal dealer, and records relating to those transactions, to determine if the pawnbroker or dealer is complying with the provisions of this act.

History: L. 1972, ch. 51, § 13; L. 1981, ch. 91, § 8; L. 1982, ch. 92, § 1; April 8.



16-719 Loans; interest and charges; amount; term.

16-719. Loans; interest and charges; amount; term. (a) No pawnbroker shall contract for, charge or receive directly or indirectly on or in connection with any pawnbroker transaction any charges, whether for interest, storage, insurance, service fee, handling, compensation, consideration or expense which in the aggregate are greater than the charges provided and authorized by this act. Any other provisions of law relating to interest, storage and such charges shall not be applicable to any pawnbroker transaction made in accordance with this act.

(b) Whenever any loan is made by a pawnbroker for which goods are received in pledge:

(1) A charge may be added in an amount not to exceed 10% per month or 120% per annum of the amount advanced to the borrower; and

(2) the amount of the loan shall not exceed $5,000.

(c) The term of any loan made under the provisions of this act shall be one month. Loans may be extended or renewed by the payment of the charges herein provided monthly. The charges authorized herein shall be deemed to be earned at the time the loan is made and shall not be subject to refund. On loans under this act, no insurance charges or any other charges of any nature whatsoever shall be permitted.

History: L. 1972, ch. 51, § 14; L. 1991, ch. 69, § 1; July 1.



16-720 Transactions in precious metals, requirements; refusal to redeliver stolen property to owner, effect.

16-720. Transactions in precious metals, requirements; refusal to redeliver stolen property to owner, effect. (a) A precious metal dealer shall require of every person from whom the dealer purchases precious metal for resale:

(1) Proof of identification; and

(2) a signed statement saying that the seller is the legal owner of the precious metal or is an agent of the legal owner who is authorized to sell such metal and stating when, where and in what manner such metal was acquired by the seller.

(b) When converted or stolen property has been pawned or sold to a precious metal dealer and the pawnbroker or dealer refuses to redeliver such property to the rightful owner upon demand and presentation of a bill of sale or other proper evidence of ownership by the owner, and legal action by the rightful owner to recover the property becomes necessary, the court may assess the pawnbroker or dealer for reasonable attorneys' fees incurred by the rightful owner if the court finds that the pawnbroker or dealer wrongfully withheld the converted or stolen property.

History: L. 1972, ch. 51, § 15; L. 1981, ch. 91, § 9; July 1.



16-721 Penalty.

16-721. Penalty. The violation of any provision of this act shall be a class B misdemeanor.

History: L. 1972, ch. 51, § 16; July 1.



16-722 Prosecution of violations.

16-722. Prosecution of violations. Whenever he has reason to believe a violation of this act has occurred, the county attorney or any of his deputies shall prosecute every case to final judgment in the county wherein the alleged offense was committed.

History: L. 1972, ch. 51, § 17; July 1.






Article 8 TRUTH IN LENDING

16-841 Issuance of credit card without request prohibited; exception.

16-841. Issuance of credit card without request prohibited; exception. No credit card shall be issued, except in response to a request or application therefor. This prohibition does not apply to the issuance of a credit card in renewal of, or in substitution for, an accepted credit card.

History: L. 1972, ch. 209, § 1; July 1.



16-842 Liability of credit cardholder for unauthorized use, when; actions for enforcement of liability.

16-842. Liability of credit cardholder for unauthorized use, when; actions for enforcement of liability. (a) A cardholder shall be liable for the unauthorized use of a credit card only if the card is an accepted credit card, the liability is not in excess of $50, the card issuer gives adequate notice to the cardholder of the potential liability and the unauthorized use occurs before the cardholder has notified the card issuer that an unauthorized use of the credit card has occurred or may occur as the result of loss, theft or otherwise. The card issuer shall provide a telephone number to be called by the cardholder in the event of loss or theft of the credit card. Notwithstanding the foregoing, no cardholder shall be liable for the unauthorized use of any credit card which was issued on or after the effective date of this section, and, after the expiration of 12 months following such effective date, no cardholder shall be liable for the unauthorized use of any credit card regardless of the date of its issuance, unless: (1) The conditions of liability specified in the preceding sentence are met; and (2) the card issuer has provided a method whereby the user of such card can be identified as the person authorized to use it. For the purposes of this section, a cardholder notifies a card issuer by taking such steps as may be reasonably required in the ordinary course of business to provide the card issuer with the pertinent information whether or not any particular officer, employee or agent of the card issuer does in fact receive such information.

(b) In any action by a card issuer to enforce liability for the use of a credit card, the burden of proof is upon the card issuer to show that the use was authorized or, if the use was unauthorized, then the burden of proof is upon the card issuer to show that the conditions of liability for the unauthorized use of a credit card, as set forth in subsection (a), have been met.

(c) Nothing in this section imposes liability upon a cardholder for the unauthorized use of a credit card in excess of the cardholder's liability for such use under other applicable law or under any agreement with the card issuer.

(d) Except as provided in this section, a cardholder incurs no liability from the unauthorized use of a credit card.

History: L. 1972, ch. 209, § 2; L. 1983, ch. 78, § 1; July 1.



16-843 Penalties for fraudulent transactions over $5,000.

16-843. Penalties for fraudulent transactions over $5,000. Whoever, in a transaction affecting intrastate commerce, uses any counterfeit, fictitious, altered, forged, lost, stolen, or fraudulently obtained credit card to obtain goods or services, or both, having a retail value aggregating $5,000 or more, shall be fined not more than $10,000 or imprisoned not more than five years, or both.

History: L. 1972, ch. 209, § 3; July 1.



16-844 Definitions.

16-844. Definitions. As used in this act: (a) The term "adequate notice" means a printed notice to a cardholder which sets forth the pertinent facts clearly and conspicuously so that a person against whom it is to operate could reasonably be expected to have noticed it and understood its meaning. Such notice may be given to a cardholder by printing the notice on any credit card, or on each periodic statement of account, issued to the cardholder, or by any other means reasonably assuring the receipt thereof by the cardholder.

(b) The term "credit card" means any card, plate, coupon book or other credit device existing for the purpose of obtaining money, property, labor, or services on credit.

(c) The term "accepted credit card" means any credit card which the cardholder has requested and received or has signed or has used, or authorized another to use, for the purpose of obtaining money, property, or services on credit.

(d) The term "cardholder" means any person to whom a credit card is issued or any person who has agreed with the card issuer to pay obligations arising from the issuance of a credit card to another person.

(e) The term "card issuer" means any person who issues a credit card, or the agent of such person with respect to such card.

(f) The term "unauthorized use" means a use of a credit card by a person other than the cardholder who does not have actual, implied, or apparent authority for use and from which the cardholder receives no benefit.

History: L. 1972, ch. 209, § 4; July 1.






Article 10 CONTRACTS TO MAINTAIN STOCK OF FARM EQUIPMENT

16-1001 Definitions.

16-1001. Definitions. As used in this act: (a) "Current model" means a model listed in the wholesaler's, manufacturer's or distributor's current sales manuals or any supplements thereto.

(b) "Current net price" means the price listed in the wholesaler's, manufacturer's or distributor's price list or catalogue in effect at the time the contract is cancelled or discontinued, less any applicable trade and cash discounts.

(c) "Net cost" means the price the retailer actually paid for the merchandise to the wholesaler, manufacturer or distributor, plus freight from the wholesaler's, manufacturer's or distributor's location to the retailer's location at carload (30,000 pounds) rates.

History: L. 1976, ch. 95, § 1; July 1.



16-1002 Contracts, sales agreements or security agreements to maintain stock of farm equipment or repair parts by retailer; cancellation or discontinuance thereof; repurchase obligations of wholesaler, manufacturer, distributor or transferee of such wholesaler, manufacturer or distributor thereon; contracts affected; security interests not affected; repurchase not subject to bulk sales law or the claims of secured or unsecured creditors of specified others.

16-1002. Contracts, sales agreements or security agreements to maintain stock of farm equipment or repair parts by retailer; cancellation or discontinuance thereof; repurchase obligations of wholesaler, manufacturer, distributor or transferee of such wholesaler, manufacturer or distributor thereon; contracts affected; security interests not affected; repurchase not subject to bulk sales law or the claims of secured or unsecured creditors of specified others. (a) Whenever any person, firm or corporation engaged in the business of selling and retailing farm implements, machinery, attachments or repair parts therefor enters into a written or parol contract, sales agreement or security agreement evidenced by a franchise agreement whereby such retailer agrees to maintain a stock of parts or complete or whole implements, machines or attachments with any wholesaler, manufacturer or distributor of such implements, machinery, attachments or repair parts, and either such wholesaler, manufacturer or distributor or the retailer desires to cancel or discontinue the contract, such wholesaler, manufacturer or distributor shall pay to such retailer or credit to such retailer's account, if the retailer has outstanding any sums owing the wholesaler, manufacturer or distributor, unless the retailer should desire to keep such merchandise, a sum equal to 100% of the net cost of all new, unused, undamaged, complete farm implements, machinery and attachments and 95% of the current net prices on new, unused, undamaged repair parts, including superseded parts, which implements, machinery, attachments and parts had previously been purchased from such wholesaler, manufacturer, distributor or transferee of such wholesaler, manufacturer or distributor if the transferee acquired substantially all of the assets of such wholesaler, manufacturer or distributor, and held by such retailer on the date of the cancellation or discontinuance of such contract. The wholesaler, manufacturer or distributor shall also pay such retailer a sum equal to 5% of the current net price of all parts returned for the handling, packing and loading of such parts for return to the wholesaler, manufacturer or distributor, except that such 5% shall not be paid or credited to the retailer if the wholesaler, manufacturer or distributor elects to perform the handling, packing, loading and transportation of the parts itself. Upon the payment or allowance of credit to the retailer's account of the sum required by this section, the title to such farm implements, machinery, attachments and repair parts therefor shall pass to the manufacturer, wholesaler or distributor making such payment, and such manufacturer, wholesaler or distributor shall be entitled to the possession of such farm implements, machinery, attachments or repair parts. All payments or allowances of credit due retailers shall be paid or credited within 60 days after the return of implements, machinery, attachments or repair parts. After 60 days, all payments or allowances shall include interest at the rate prescribed by K.S.A. 16-204, and amendments thereto.

(b) The provisions of this section relating to a retailer's right to cancel or discontinue a contract and receive payment for implements, machines, attachments and parts returned shall apply to all contracts now in effect which have no expiration date and are a continuing contract, and all other contracts entered into or renewed after July 1, 1976. The provisions for a retailer to receive payment for implements, machines, attachments and parts returned shall apply only to implements, machines, attachments and parts purchased after the effective date of this act. Any contract in force and effect on July 1, 1976, which by its own terms will terminate on a date subsequent thereto shall be governed by the law as it existed prior to this act.

(c) The provisions of this section shall not be construed to affect in any way any security interest which the wholesaler, manufacturer or distributor may have in the inventory of the retailer, except that any repurchase hereunder shall not be subject to the provisions of the bulk sales law or to the claims of any secured or unsecured creditors of the wholesaler, manufacturer or distributor or any assignee of the wholesaler, manufacturer or distributor until such time the retailer has received payment in full subject to any offset the retailer may owe to the wholesaler, manufacturer or distributor.

History: L. 1976, ch. 95, § 2; L. 1987, ch. 79, § 1; L. 1989, ch. 71, § 1; L. 2000, ch. 84, § 1; July 1.



16-1003 Same; repurchase not required, when.

16-1003. Same; repurchase not required, when. (a) The provisions of this act shall not require the repurchase from a retailer of:

(1) Any repair part which is in a broken or damaged package;

(2) any single repair part which is priced as a set of two or more items;

(3) any repair part which because of its condition is not resalable as a new part without repackaging or reconditioning;

(4) any farm implements, machinery, attachments or repair parts for which the retailer is unable to furnish evidence, satisfactory to the wholesaler, manufacturer or distributor, of clear title, free and clear of all claims, liens and encumbrances;

(5) any farm implements, machinery, attachments or repair parts which the retailer desires to keep, provided the retailer has a contractual right to do so;

(6) any farm implements, machinery and attachments which are not current models or which are not in new, unused, undamaged, complete condition;

(7) any repair parts which are not in new, unused, undamaged condition;

(8) any farm implements, machinery or attachments which were purchased prior to the beginning of the 24-month period immediately preceding the date of notification of termination;

(9) any farm implements, machinery, attachments or repair parts which were ordered by retailer on or after the date of notification of termination; or

(10) any farm implements, machinery, attachments or repair parts which were acquired by the retailer from any source other than the wholesaler, manufacturer, distributor or transferee of such wholesaler, manufacturer or distributor, unless such farm implements, machinery, attachments or repair parts were ordered from, invoiced to the retailer by or financed to the retailer by the wholesaler, manufacturer or distributor or transferee of such wholesaler, manufacturer or distributor.

(b) Any repair part which is not excluded from the repurchase obligations established under K.S.A. 16-1002 and 16-1005, and amendments thereto, by this section, as amended by this act, and the repurchase of which is in dispute on the effective date of this act shall be subject to the repurchase obligations established under K.S.A. 16-1002 and 16-1005, and amendments thereto.

History: L. 1976, ch. 95, § 3; L. 1987, ch. 79, § 2; L. 1989, ch. 72, § 1; L. 2002, ch. 67, § 1; July 1.



16-1004 Same; failure to make repurchase or allow credit; liability in civil action.

16-1004. Same; failure to make repurchase or allow credit; liability in civil action. In the event that any manufacturer, wholesaler or distributor of farm implements, machinery, attachments or repair parts therefor, upon cancellation of a contract by either a retailer or a manufacturer, wholesaler or distributor, fails or refuses to make payment or allow credit to such retailer as required by K.S.A. 16-1002, and amendments thereto, such manufacturer, wholesaler or distributor shall be liable in a civil action to be brought by such retailer for the actual costs of the action, including attorney, paralegal and expert witness fees; for 100% of the net cost of such farm implements, machinery and attachments and 100% of the current net price of repair parts, plus 5% for handling, packing and loading plus freight charges which have been paid by the retailer.

History: L. 1976, ch. 95, § 4; L. 2000, ch. 84, § 2; July 1.



16-1005 Same; death of retailer or majority stockholder of corporation retailing farm equipment or repair parts.

16-1005. Same; death of retailer or majority stockholder of corporation retailing farm equipment or repair parts. In the event of the death of the retail dealer or majority stockholder in a corporation operating a retail dealership in the business of selling and retailing farm implements, machinery, attachments or repair parts therefor, the wholesaler, distributor or manufacturer who supplied such merchandise shall repurchase from the heir or heirs of such retail dealer or majority stockholder such merchandise under the same terms and conditions as if the wholesaler, manufacturer or distributor had terminated the contract. Nothing in this act shall require the repurchase of any farm implements, machinery, attachments or repair parts therefor if the heir or heirs, and the wholesaler, manufacturer or distributor jointly agree to enter into a new contract to operate the retail dealership.

History: L. 1976, ch. 95, § 5; July 1.



16-1006 Same; severability of act.

16-1006. Same; severability of act. If any section in this act or any part of any section shall be declared invalid or unconstitutional, such declaration of invalidity shall not affect the validity of the remaining portions thereof.

History: L. 1976, ch. 95, § 6; July 1.



16-1007 Same; repurchase obligations in bankruptcy.

16-1007. Same; repurchase obligations in bankruptcy. (a) K.S.A. 16-1002, and amendments thereto, shall apply to the repurchase obligation of any wholesaler, manufacturer, distributor or transferee of any wholesaler, manufacturer or distributor who has filed on or files subsequent to the effective date of this act for protection from creditors pursuant to 11 United States Code 101 et seq.

(b) K.S.A. 16-1002, and amendments thereto, shall apply to the repurchase obligation of any wholesaler, manufacturer, distributor or transferee of any wholesaler, manufacturer or distributor who has a case pending on the effective date of this act for protection from creditors pursuant to 11 United States Code 101 et seq.

(c) This section shall be part of and supplemental to article 10 of chapter 16 of the Kansas Statutes Annotated.

History: L. 1989, ch. 71, § 2; April 20.






Article 12 FARM EQUIPMENT DEALERSHIP AGREEMENTS

16-1201 Purpose.

16-1201. Purpose. The purpose of this act is to prevent arbitrary or abusive conduct and to preserve and enhance the reasonable expectations for success in the business of distributing farm equipment.

History: L. 1986, ch. 2, § 1; July 1.



16-1202 Definitions.

16-1202. Definitions. As used in this act:

(a) "Farm equipment" means equipment including, but not limited to, tractors, trailers, combines, tillage implements, bailers and other equipment, including attachments and repair parts therefor, used in planting, cultivating, irrigation, harvesting and marketing of agricultural products, excluding self-propelled machines designed primarily for the transportation of persons or property on a street or highway.

(b) "Farm equipment manufacturer" means any person, partnership, corporation, association or other form of business enterprise engaged in the manufacturing, assembly or wholesale distribution of farm equipment.

(c) "Farm equipment dealer" or "farm equipment dealership" means any person, partnership, corporation, association or other form of business enterprise engaged in the retail sale of farm equipment.

(d) "Dealership agreement" means an oral or written agreement of definite or indefinite duration between a farm equipment manufacturer and a farm equipment dealer which provides for the rights and obligations of the parties with respect to the purchase or sale of farm equipment.

History: L. 1986, ch. 2, § 2; July 1.



16-1203 Change of farm equipment dealership agreements; restrictions.

16-1203. Change of farm equipment dealership agreements; restrictions. No farm equipment manufacturer, directly or through any officer, agent or employee may terminate, cancel, fail to renew or substantially change the competitive circumstances of a dealership agreement without good cause. For the purposes of this subsection, good cause means and includes the failure by a farm equipment dealer to substantially comply with essential and reasonable requirements imposed upon the dealer by the dealership agreement, provided such requirements are not different from those requirements imposed on other similarly situated dealers either by their terms or in the manner of their enforcement. In addition, good cause shall exist whenever:

(a) The farm equipment dealer has transferred an interest in the farm equipment dealership without the manufacturer's consent, or there has been a withdrawal from the dealership of an individual proprietor, partner, major shareholder, or the manager of the dealership, or there has been a substantial reduction in interest of a partner or major stockholder without the consent of the manufacturer;

(b) the farm equipment dealer has filed a voluntary petition in bankruptcy or has had an involuntary petition in bankruptcy filed against it which has not been discharged within 30 days after the filing, or there has been a closeout or sale of a substantial part of the dealer's assets related to the farm equipment business, or there has been a commencement of dissolution or liquidation of the dealer;

(c) there has been a change, without the prior written approval of the manufacturer, in the location of the dealer's principal place of business under the dealership agreement;

(d) the farm equipment dealer has defaulted under any chattel mortgage or other security agreement between the dealer and the farm equipment manufacturer, or there has been a revocation or discontinuance of any guarantee of the dealer's present or future obligations to the farm equipment manufacturer;

(e) the farm equipment dealer has failed to operate in the normal course of business for seven consecutive days or has otherwise abandoned its business;

(f) the farm equipment dealer has pleaded guilty to or has been convicted of a felony affecting the relationship between the dealer and manufacturer;

(g) the dealer has engaged in conduct which is injurious or detrimental to the dealer's customers or to the public welfare;

(h) the farm equipment dealer has consistently failed to meet the manufacturer's requirements for reasonable market penetration based on the manufacturer's experience in other comparable marketing areas.

History: L. 1986, ch. 2, § 3; July 1.



16-1204 Notice of termination, cancellation or nonrenewal of dealership agreement; cure of deficiency; approval of dealership transfer.

16-1204. Notice of termination, cancellation or nonrenewal of dealership agreement; cure of deficiency; approval of dealership transfer. (a) Except as otherwise provided in this section, a farm equipment manufacturer shall provide a farm equipment dealer at least ninety-days' prior written notice of termination, cancellation or nonrenewal of the dealership agreement. The notice shall state all reasons constituting good cause for termination, cancellation or nonrenewal and shall provide that the dealer has 60 days in which to cure any claimed deficiency. If the deficiency is rectified within 60 days the notice shall be void. The notice and right to cure provisions under this section shall not apply if the reason for termination, cancellation or nonrenewal is for any reason set forth in subsections (a) through (h) of K.S.A. 16-1203, and amendments thereto.

(b) In the event that a farm equipment manufacturer has contractual authority to approve or deny a request by a farm equipment dealer to sell or transfer any portion the dealer's business ownership to another party or to enter into an agreement to operate the dealership with another party, the manufacturer shall approve or deny such a request within 90 days after receiving the request. If the manufacturer has neither approved nor denied the request within 90 days, the request shall be deemed approved. The farm equipment dealer's request shall include the reasonable financial information, personal background, character references and work histories as required by the manufacturer to render such a determination. In the event the manufacturer denies the request, the manufacturer shall provide the farm equipment dealer with a written notice of its determination with the stated reasons for the denial.

History: L. 1986, ch. 2, § 4; L. 1998, ch. 79, § 1; July 1.



16-1205 Violations of act.

16-1205. Violations of act. (a) It is a violation of this act for a farm equipment manufacturer to coerce, or attempt to coerce, any farm equipment dealer to accept delivery of any farm equipment, parts or accessories therefor, which the farm equipment dealer has not voluntarily ordered.

(b) It is a violation of this act for a farm equipment manufacturer: (1) To condition, or attempt to condition, the sale of any farm equipment on a requirement that the farm equipment dealer also purchase other goods or services; except that nothing herein shall prohibit a farm equipment manufacturer from requiring the dealer to purchase all parts reasonably necessary to maintain the quality of operation in the field of any farm equipment used in such dealer's trade area; (2) to coerce or attempt to coerce any farm equipment dealer into a refusal to purchase the farm equipment manufactured by another farm equipment manufacturer; or (3) to discriminate in the prices charged for farm equipment of like grade and quality sold by the farm equipment manufacturer to similarly situated farm equipment dealers, except that nothing herein shall prevent differentials which make only due allowance for differences in the cost of manufacture, sale or delivery resulting from the differing methods or quantities in which such farm equipment is sold or delivered, by the farm equipment manufacturer.

History: L. 1986, ch. 2, § 5; July 1.



16-1206 Effect of act upon terms of dealership agreement.

16-1206. Effect of act upon terms of dealership agreement. Any term of a dealership agreement, either expressed or implied, which is inconsistent with the terms of this act shall be void and unenforceable and shall not waive any rights which are provided to any person by this act.

History: L. 1986, ch. 2, § 6; July 1.



16-1207 Action for damages for violation of act; injunctive relief; remedies not exclusive.

16-1207. Action for damages for violation of act; injunctive relief; remedies not exclusive. If any farm equipment manufacturer violates any provision of this act, a farm equipment dealer may bring an action against such manufacturer in any court of competent jurisdiction for damages sustained by the dealer as a consequence of the manufacturer's violation, together with the actual costs of the action, including reasonable attorney fees, and the dealer also may be granted injunctive relief against unlawful termination, cancellation, nonrenewal or substantial change of competitive circumstances. The remedies set forth in this section shall not be deemed exclusive and shall be in addition to any other remedies permitted by law including proceedings under the Kansas consumer protection act.

History: L. 1986, ch. 2, § 7; July 1.



16-1208 Citation of act.

16-1208. Citation of act. This act may be cited as the Kansas agricultural equipment dealership act.

History: L. 1986, ch. 2, § 8; July 1.






Article 13 OUTDOOR POWER EQUIPMENT DEALERSHIP AGREEMENTS

16-1301 Purpose.

16-1301. Purpose. The purpose of this act is to prevent arbitrary or abusive conduct and to preserve and enhance the reasonable expectations for success in the business of distributing outdoor power equipment. The retail distribution of outdoor power equipment, as defined in this act, utilizing independent retail businesses operating under agreements with suppliers, vitally affects the general economy of the state, public interest, and public welfare, and it is necessary to regulate the business relations between the independent retailers and the outdoor power equipment suppliers.

History: L. 1991, ch. 67, § 1; April 25.



16-1302 Definitions.

16-1302. Definitions. As used in this act:

(a) "Outdoor power equipment" means and includes machinery, equipment, attachments or repair parts therefor, used for industrial, construction, maintenance or utility purposes.

(b) "Retailer" means any person, partnership, firm, corporation, association, or other form of business enterprise engaged in the business of:

(1) Selling or leasing outdoor power equipment to the ultimate consumer thereof; and

(2) repairing or servicing outdoor power equipment.

(c) "Contract" means either a written or parol agreement or arrangement for a definite or indefinite period between a retailer and a supplier which provides for the rights and obligations of the parties with respect to the purchase or sale of outdoor power equipment, and which agreement, regardless of the retailer's territorial scope, contemplates the establishment or maintenance by the retailer of a location within the state of Kansas at which outdoor power equipment and services for the same are displayed, and offered or demonstrated for sale.

(d) "Net cost" means the amount of money actually paid by a retailer to the supplier.

(e) "Current net price" means the price listed in a supplier's price list or catalogue in effect on the date of termination of a contract, less any applicable trade and cash discounts.

(f) "Supplier" means any person, partnership, corporation, association, or any and all other forms of business enterprise engaged in the business of manufacturing, assembly or wholesale distribution of outdoor power equipment. The term "supplier" and the provisions of this act shall be interpreted liberally, with regard to the equities of the retailer, and in a manner not limited to traditional doctrines of corporate successor liability, and the obligations of a supplier hereunder shall consequently apply to any actual successor in interest to a supplier, including but not limited to, a purchaser of substantial assets or substantial stock, any receiver, trustee or assignee, or any surviving corporation resulting from a merger, liquidation or reorganization of the original or any intermediate successor supplier.

History: L. 1991, ch. 67, § 2; April 25.



16-1303 Change of outdoor power equipment dealership contracts; restrictions.

16-1303. Change of outdoor power equipment dealership contracts; restrictions. (a) Whenever any retailer enters into a contract with a supplier and such supplier or retailer terminates, cancels, fails to renew, or in fact substantially discontinues such contract, such supplier shall pay to such retailer, or credit to such retailer's account, if and only to the extent that the retailer has outstanding sums owing the supplier, unless the retailer should desire to keep all or part of such merchandise, a sum equal to 100% of the net cost of all new, unused, undamaged and complete outdoor power equipment, including transportation charges which have been paid by such retailer, and 95% of the current net prices of new, unused and undamaged repair parts which had previously been purchased from such supplier preceding the date of notification of the termination, and held by such retailer on the date of the cancellation or discontinuance of such contract. The supplier also shall pay such retailer a sum equal to 5% of the current net price of all parts returned for the handling, packing and loading of such parts for return to the supplier, except that such 5% shall not be paid or credited to the retailer if the supplier elects to perform the handling, packing, loading and transportation of the parts itself. Upon the payment of such sum, the title and right of possession of such outdoor power equipment and repair parts and other equipment shall then pass to the supplier making such payment, and such supplier shall then be entitled to the possession of such outdoor power equipment and repair parts. All payments required to be made under the provisions of this section must be made within 60 days after the return of the outdoor power equipment, repair parts or other equipment. After 60 days, all payments or allowances shall include interest calculated from the date of return at the rate prescribed in K.S.A. 16-204, and amendments thereto.

(b) The provisions of this section shall not be construed to affect in any way any security interest which the supplier may have in the inventory of the retailer, except that any repurchase hereunder shall not be subject to the provisions of the bulk sales law or to the claims of any secured or unsecured creditors of the supplier or any assignee or the supplier until such time the retailer has received payment in full, subject to any offset the retailer may owe to the supplier.

History: L. 1991, ch. 67, § 3; L. 2000, ch. 84, § 3; July 1.



16-1304 Equipment not required to be repurchased.

16-1304. Equipment not required to be repurchased. The provisions of K.S.A. 16-1303, and amendments thereto, shall not require the repurchase from a retailer of any:

(a) Repair part which is in a broken or damaged package;

(b) single repair part which is priced as a set of two or more items;

(c) repair part which, because of its condition, is not resalable as a new part;

(d) inventory for which the retailer is unable to furnish evidence, satisfactory to the supplier, of title, free and clear of all claims, liens and encumbrances;

(e) inventory which the retailer desires to keep, and for which the retailer has a contractual right to do so;

(f) machines, equipment, and attachments which are not in new, unused, undamaged, or complete condition;

(g) repair parts which are not in new, unused, or undamaged condition;

(h) machines, equipment or attachments which were purchased 24 months or more prior to notice of termination of the contract;

(i) inventory which was ordered by the retailer on or after the date of notification of termination of the contract;

(j) inventory which was acquired by the retailer from any source other than the supplier or transferee of such supplier, unless such inventory was ordered from, invoiced to the retailer by or financed to the retailer by the supplier or transferee of such supplier; or

(k) part that has been removed from an engine or short block or piece of equipment or any part purchased separately that has been mounted or installed by the retailer on an engine or on equipment.

History: L. 1991, ch. 67, § 4; L. 2002, ch. 67, § 2; July 1.



16-1305 Civil action; liabilities; costs.

16-1305. Civil action; liabilities; costs. In the event that any supplier, after such supplier or the retailer terminates, cancels, fails to renew, or in fact substantially discontinues such contract, fails or refuses to make payment to such retailer as required by the provisions of K.S.A. 16-1303, and amendments thereto, such supplier shall be liable in a civil action to the retailer for the actual costs of the action, including attorney, paralegal and expert witness fees; for interest as provided in K.S.A. 16-1303, and amendments thereto; for 100% of the net cost of such machinery, plus transportation charges which have been paid by the retailer; and for 100% of the current net price of the repair parts, plus 5% for handling, packing and loading plus freight charges which have been paid by the retailer. In any such action, it shall be the burden of the supplier to establish that the terms of K.S.A. 16-1304, and amendments thereto, may apply to except any particular item of outdoor power equipment from the terms of K.S.A. 16-1303, and amendments thereto.

History: L. 1991, ch. 67, § 5; L. 2000, ch. 84, § 4; July 1.



16-1306 Changes not made without good cause; when good cause exists.

16-1306. Changes not made without good cause; when good cause exists. No supplier, directly or through any officer, agent or employee, may terminate, cancel or fail to renew without good cause. Good cause means failure by a retailer to substantially comply with essential and reasonable requirements imposed upon the retailer by the contract if such requirements are not different from those requirements imposed on similarly situated dealers either by their terms or in the manner of their enforcement. In addition, good cause shall exist whenever:

(a) The retailer has transferred a controlling interest in the retailer business without the supplier's consent;

(b) the retailer has filed a voluntary petition in bankruptcy or has had an involuntary petition in bankruptcy filed against it which has not been discharged within 30 days after the date of filing, or there has been a closeout or sale of a substantial part of the retailer's assets related to the retailer's business or there has been a commencement or dissolution or liquidation of the retailer's business;

(c) there has been a change, without the prior written approval of the supplier, in the location of retailer's principal place of business if such approval is required under the retailer's agreement with the supplier;

(d) the retailer has defaulted under any reasonable and essential term of a chattel mortgage or other security agreement between the retailer and supplier, or there has been a revocation or discontinuance of any guarantee of the retailer's present or future obligations to the supplier;

(e) the retailer has failed to operate in the normal course of business for seven consecutive days or has otherwise abandoned such retailer's business, except for reasonable and customary closures of business;

(f) the retailer has pleaded guilty to or has been convicted of a felony affecting the relationship between the retailer and supplier;

(g) the retailer has engaged in conduct which is injurious or detrimental to the retailer's customers or the public welfare; or

(h) following receipt of written notices of the supplier's requirements and of written notices of the supplier's determination of the retailer's initial and persisting failures to meet the supplier's  requirements, the retailer has consistently failed to meet the supplier's requirements for reasonable market penetration based on the supplier's experience in other identified and comparable market areas.

History: L. 1991, ch. 67, § 6; April 25.



16-1307 Notice of termination; right to cure; approval of transfer of retailer's business.

16-1307. Notice of termination; right to cure; approval of transfer of retailer's business. (a) Except as otherwise provided in this section, a supplier shall provide a retailer at least 90 days' prior notice of termination, cancellation, or nonrenewal of the contract. The notice shall state all reasons constituting good cause for termination, cancellation or nonrenewal and shall provide that the dealer has 60 days in which to cure any claimed deficiency. If the deficiency is rectified within 60 days, the notice shall be void. The notice and right to cure provisions under this section shall not apply if the reason for termination, cancellation or nonrenewal is for any reason set forth in subsections (a) through (h) of K.S.A. 16-1306.

(b) In the event that a "supplier" of outdoor power equipment has contractual authority to approve or deny a request by a "retailer" to sell or transfer any portion of the retailer's business ownership to another party or to enter into an agreement to operate the dealership with another party, the supplier shall approve or deny the request within 90 days after receiving such a request. If the supplier has neither approved nor denied the request within 90 days, the request shall be deemed approved. The retailer's request shall include the reasonable financial information, personal background, character references and work histories as required by the supplier to render such a determination. In the event the supplier denies the request, the supplier shall provide the retailer with a written notice of its determination with the stated reasons for the denial.

History: L. 1991, ch. 67, § 7; L. 1998, ch. 79, § 2; July 1.



16-1308 Remedies.

16-1308. Remedies. If any supplier violates any provisions of K.S.A. 16-1306 or 16-1307, a retailer may bring an action in any court of competent jurisdiction for damages sustained by the retailer as a consequence of the supplier's violation. The court may also award court costs and reasonable attorney fees to the prevailing party.  The remedies set forth in this section shall not be deemed exclusive and shall be in addition to any other remedies permitted by law including proceedings under the Kansas consumer protection act.

History: L. 1991, ch. 67, § 8; April 25.



16-1309 Effect of act upon contracts.

16-1309. Effect of act upon contracts. Except for subsection (b) of K.S.A. 16-1307, the  provisions of this act shall apply to all continuing and nonrenewable contracts, and all other contracts entered into, renewed, amended, assigned or transferred by a supplier to a transferee on or after July 1, 1991, and shall apply only to outdoor power equipment and repair parts purchased after the effective date of this act. The provisions of subsection (b) of K.S.A. 16-1307 shall apply only to those contracts executed after July 1, 1998.  Any contract in force and effect on July 1, 1991, or with respect to the provisions of subsection (b) of K.S.A. 16-1307, and amendments thereto, on July 1, 1998, which by its own terms will terminate on a date certain subsequent thereto shall be governed by the law as it existed prior to this act unless renewed, amended, assigned or transferred as described above.

History: L. 1991, ch. 67, § 9; L. 1998, ch. 79, § 3; July 1.



16-1310 Remedies not exclusive.

16-1310. Remedies not exclusive. The provisions of this act shall be supplemental to any agreement between the retailer and the supplier.  The retailer may elect to pursue either the contract remedy, the remedy provided herein, or any other remedies permitted by law, and an election by the retailer to pursue such retailer contract or other remedies shall not bar such retailer's right to any remedy provided herein as to the outdoor power equipment and repair parts not affected by the contract or other remedies.

History: L. 1991, ch. 67, § 10; April 25.



16-1311 Severability.

16-1311. Severability. If any section of this act, or any part of any section thereof, or the application of such provision to any person or circumstance shall be declared invalid or unconstitutional, such declaration of invalidity shall not affect the remaining portions thereof and the application of such provision to other persons or circumstances.

History: L. 1991, ch. 67, § 11; April 25.



16-1312 Citation of act.

16-1312. Citation of act. This act may be cited as the Kansas outdoor power equipment dealership act.

History: L. 1991, ch. 67, § 12; April 25.






Article 14 LAWN AND GARDEN EQUIPMENT DEALERSHIP AGREEMENTS

16-1401 Purpose.

16-1401. Purpose. The purpose of this act is to prevent arbitrary or abusive conduct and to preserve and enhance the reasonable expectations for success in the business of distributing lawn and garden equipment. The retail distribution of lawn and garden equipment, as defined in this act, utilizing independent retail businesses operating under agreements with suppliers, vitally affects the general economy of the state, public interest, and public welfare, and it is necessary to regulate the business relations between the independent retailers and the lawn and garden equipment suppliers.

History: L. 1992, ch. 40, § 1; April 16.



16-1402 Definitions.

16-1402. Definitions. As used in this act:

(a) "Equipment" means and includes machinery, equipment, attachments or repair parts therefor, used for lawn, garden, golf course, landscaping or grounds maintenance purposes.

(b) "Retailer" means any person, partnership, firm, corporation, association, or other form of business enterprise engaged in the business of:

(1) Selling or leasing lawn and garden equipment to the ultimate consumer thereof; and

(2) repairing or servicing lawn and garden equipment.

(c) "Contract" means either a written or parol agreement or arrangement for a definite or indefinite period between a retailer and a supplier which provides for the rights and obligations of the parties with respect to the purchase or sale of lawn and garden equipment, and which agreement, regardless of the retailer's territorial scope, contemplates the establishment or maintenance by the retailer of a location within the state of Kansas at which lawn and garden equipment and services for the same are displayed, and offered or demonstrated for sale.

(d) "Net cost" means the amount of money actually paid by a retailer to the supplier.

(e) "Current net price" means the price listed in a supplier's price list or catalogue in effect on the date of termination of a contract, less any applicable trade and cash discounts.

(f) "Supplier" means any person, partnership, corporation, association, or any and all other forms of business enterprise engaged in the business of manufacturing, assembly or wholesale distribution of lawn and garden equipment. The term "supplier" and the provisions of this act shall be interpreted liberally, with regard to the equities of the retailer, and in a manner not limited to traditional doctrines of corporate successor liability, and the obligations of a supplier hereunder shall consequently apply to any actual successor in interest to a supplier, including but not limited to, a purchaser of substantial assets or substantial stock, any receiver, trustee or assignee, or any surviving corporation resulting from a merger, liquidation or reorganization of the original or any intermediate successor supplier.

History: L. 1992, ch. 40, § 2; April 16.



16-1403 Change of lawn and garden equipment dealership contracts; restrictions.

16-1403. Change of lawn and garden equipment dealership contracts; restrictions. (a) Whenever any retailer enters into a contract with a supplier and such supplier or retailer terminates, cancels, fails to renew, or in fact substantially discontinues such contract, such supplier shall pay to such retailer, or credit to such retailer's account, if and only to the extent that the retailer has outstanding sums owing the supplier, unless the retailer should desire to keep all or part of such merchandise, a sum equal to 100% of the net cost of all new, unused, undamaged and complete lawn and garden equipment, including transportation charges which have been paid by such retailer, and 95% of the current net prices of new, unused and undamaged repair parts which had previously been purchased from such supplier preceding the date of notification of the termination, and held by such retailer on the date of the cancellation or discontinuance of such contract. The supplier also shall pay such retailer a sum equal to 5% of the current net price of all parts returned for the handling, packing and loading of such parts for return to the supplier, except that such 5% shall not be paid or credited to the retailer if the supplier elects to perform the handling, packing, loading and transportation of the parts itself. Upon the payment of such sum, the title and right of possession of such lawn and garden equipment and repair parts and other equipment shall then pass to the supplier making such payment, and such supplier shall then be entitled to the possession of such lawn and garden equipment and repair parts. All payments required to be made under the provisions of this section must be made within 60 days after the return of the lawn and garden equipment, repair parts or other equipment. After 60 days, all payments or allowances shall include interest calculated from the date of return at the rate prescribed in K.S.A. 16-204, and amendments thereto.

(b) The provisions of this section shall not be construed to affect in any way any security interest which the supplier may have in the inventory of the retailer, except that any repurchase hereunder shall not be subject to the provisions of the bulk sales law or to the claims of any secured or unsecured creditors of the supplier or any assignee or the supplier until such time the retailer has received payment in full, subject to any offset the retailer may owe to the supplier.

History: L. 1992, ch. 40, § 3; L. 2000, ch. 84, § 5; July 1.



16-1404 Equipment not required to be repurchased.

16-1404. Equipment not required to be repurchased. The provisions of K.S.A. 16-1403, and amendments thereto, shall not require the repurchase from a retailer of any:

(a) Repair part which is in a broken or damaged package;

(b) single repair part which is priced as a set of two or more items;

(c) repair part which, because of its condition, is not resalable as a new part;

(d) inventory for which the retailer is unable to furnish evidence, satisfactory to the supplier, of title, free and clear of all claims, liens and encumbrances;

(e) inventory which the retailer desires to keep, and for which the retailer has a contractual right to do so;

(f) machines, equipment, and attachments which are not in new, unused, undamaged, or complete condition;

(g) repair parts which are not in new, unused, or undamaged condition;

(h) machines, equipment or attachments which were purchased 24 months or more prior to notice of termination of the contract;

(i) inventory which was ordered by the retailer on or after the date of notification of termination of the contract;

(j) inventory which was acquired by the retailer from any source other than the supplier or transferee of such supplier, unless such inventory was ordered from, invoiced to the retailer by or financed to the retailer by the supplier or transferee of such supplier; or

(k) part that has been removed from an engine or short block or piece of equipment or any part purchased separately that has been mounted or installed by the retailer on an engine or on equipment.

History: L. 1992, ch. 40, § 4; L. 2000, ch. 84, § 6; L. 2002, ch. 67, § 3; July 1.



16-1405 Civil action; liabilities; costs.

16-1405. Civil action; liabilities; costs. In the event that any supplier, after such supplier terminates, cancels, fails to renew, or in fact substantially discontinues such contract, fails or refuses to make payment to such retailer as required by the provisions of K.S.A. 16-1403, and amendments thereto, such supplier shall be liable in a civil action to the retailer for the actual costs of the action, including attorney, paralegal and expert witness fees; for interest as provided in K.S.A. 16-1403, and amendments thereto; for 100% of the net cost of such machinery, plus transportation charges which have been paid by the retailer; and for 100% of the current net price of the repair parts, plus 5% for handling, packing and loading plus freight charges which have been paid by the retailer. In any such action, it shall be the burden of the supplier to establish that the terms of K.S.A. 16-1404, and amendments thereto, may apply to except any particular item of lawn and garden equipment from the terms of K.S.A. 16-1403, and amendments thereto.

History: L. 1992, ch. 40, § 5; L. 2000, ch. 84, § 7; July 1.



16-1406 Changes not made without good cause; when good cause exists.

16-1406. Changes not made without good cause; when good cause exists. No supplier, directly or through any officer, agent or employee, may terminate, cancel or fail to renew without good cause. Good cause means failure by a retailer to substantially comply with essential and reasonable requirements imposed upon the retailer by the contract if such requirements are not different from those requirements imposed on similarly situated dealers either by their terms or in the manner of their enforcement. In addition, good cause shall exist whenever:

(a) The retailer has transferred a controlling interest in the retailer business without the supplier's consent;

(b) the retailer has filed a voluntary petition in bankruptcy or has had an involuntary petition in bankruptcy filed against it which has not been discharged within 30 days after the date of filing, or there has been a closeout or sale of a substantial part of the retailer's assets related to the retailer's business or there has been a commencement or dissolution or liquidation of the retailer's business;

(c) there has been a change, without the prior written approval of the supplier, in the location of retailer's principal place of business if such approval is required under the retailer's agreement with the supplier;

(d) the retailer has defaulted under any reasonable and essential term of a chattel mortgage or other security agreement between the retailer and supplier, or there has been a revocation or discontinuance of any guarantee of the retailer's present or future obligations to the supplier;

(e) the retailer has failed to operate in the normal course of business for seven consecutive days or has otherwise abandoned such retailer's business, except for reasonable and customary closures of business;

(f) the retailer has pleaded guilty to or has been convicted of a felony affecting the relationship between the retailer and supplier;

(g) the retailer has engaged in conduct which is injurious or detrimental to the retailer's customers or the public welfare; or

(h) following receipt of written notices of the supplier's requirements and of written notices of the supplier's determination of the retailer's initial and persisting failures to meet the supplier's requirements, the retailer has consistently failed to meet the supplier's requirements for reasonable market penetration based on the supplier's experience in other identified and comparable market areas.

History: L. 1992, ch. 40, § 6; April 16.



16-1407 Notice of termination; right to cure; approval of transfer of retailer's business.

16-1407. Notice of termination; right to cure; approval of transfer of retailer's business. (a) Except as otherwise provided in this section, a supplier shall provide a retailer at least 90 days' prior notice of termination, cancellation, or nonrenewal of the contract. The notice shall state all reasons constituting good cause for termination, cancellation or nonrenewal and shall provide that the dealer has 60 days in which to cure any claimed deficiency. If the deficiency is rectified within 60 days, the notice shall be void. The notice and right to cure provisions under this section shall not apply if the reason for termination, cancellation or nonrenewal is for any reason set forth in subsections (a) through (h) of K.S.A. 16-1406.

(b) In the event that a supplier of lawn and garden equipment has contractual authority to approve or deny a request by a retailer to sell or transfer any portion of the retailer's business ownership to another party or to enter into an agreement to operate the dealership with another party, the supplier shall approve or deny the request within 90 days of receiving such a request. If the supplier has neither denied nor approved the request within 90 days, the request shall be deemed approved. The retailer's request shall include the reasonable financial information, personal background, character references and work histories as required by the supplier to render such a determination. In the event the supplier denies the request, the supplier shall provide the retailer with a written notice of its determination with the stated reasons for the denial.

History: L. 1992, ch. 40, § 7; L. 1998, ch. 79, § 4; July 1.



16-1408 Remedies.

16-1408. Remedies. If any supplier violates any provisions of K.S.A. 16-1406 or 16-1407, a retailer may bring an action in any court of competent jurisdiction for damages sustained by the retailer as a consequence of the supplier's violation. The court may also award court costs and reasonable attorney fees to the prevailing party.  The remedies set forth in this section shall not be deemed exclusive and shall be in addition to any other remedies permitted by law including proceedings under the Kansas consumer protection act.

History: L. 1992, ch. 40, § 8; April 16.



16-1409 Effect of act upon contracts.

16-1409. Effect of act upon contracts. Except for the provisions of subsection (b) of K.S.A. 16-1407, the provisions of this act shall apply to all continuing and nonrenewable contracts, and all other contracts entered into, renewed, amended, assigned or transferred by a supplier to a transferee on or after July 1, 1992, and shall apply only to lawn and garden equipment and repair parts purchased after the effective date of this act. The provisions of subsection (b) of K.S.A. 16-1407 shall apply only to those contracts executed after July 1, 1998. Any contract in force and effect on July 1, 1992, or with respect to subsection (b) of K.S.A. 16-1407, on July 1, 1998, which by its own terms will terminate on a date certain subsequent thereto shall be governed by the law as it existed prior to this act unless renewed, amended, assigned or transferred as described above.

History: L. 1992, ch. 40, § 9; L. 1998, ch. 79, § 5; July 1.



16-1410 Remedies not exclusive.

16-1410. Remedies not exclusive. The provisions of this act shall be supplemental to any agreement between the retailer and the supplier.  The retailer may elect to pursue either the contract remedy, the remedy provided herein, or any other remedies permitted by law, and an election by the retailer to pursue such retailer contract or other remedies shall not bar such retailer's right to any remedy provided herein as to the lawn and garden equipment and repair parts not affected by the contract or other remedies.

History: L. 1992, ch. 40, § 10; April 16.



16-1411 Severability.

16-1411. Severability. If any section of this act, or any part of any section thereof, or the application of such provision to any person or circumstance shall be declared invalid or unconstitutional, such declaration of invalidity shall not affect the remaining portions thereof and the application of such provision to other persons or circumstances.

History: L. 1992, ch. 40, § 11; April 16.



16-1412 Citation of act.

16-1412. Citation of act. This act may be cited as the Kansas lawn and garden equipment dealership act.

History: L. 1992, ch. 40, § 12; April 16.






Article 15 SWINE CONTRACTS AND MARKETING POOLS

16-1501 Definitions; implied promise of good faith.

16-1501. Definitions; implied promise of good faith. (a) For the purposes of K.S.A. 16-1501 through 16-1506, and amendments thereto, the term "contractor" means any corporation, trust, limited liability company, or limited partnership or corporate partnership other than a family farm corporation, authorized farm corporation, limited liability agricultural company, limited agricultural partnership, family trust, authorized trust or testamentary trust, as defined in K.S.A. 17-5903, and amendments thereto, which established a swine production facility in this state or which contracts with a producer to grow or raise hogs in this state and in either case which in the ordinary course of business buys hogs in this state.

(b) For the purposes of K.S.A. 16-1501 through 16-1506, and amendments thereto, the term producer means any individual, family farm corporation, authorized farm corporation, limited liability, agricultural company, limited agricultural partnership, family trust, authorized trust or testamentary trust, as defined in K.S.A. 17-5903, and amendments thereto, which raises hogs in this state or provides the service of raising hogs in this state and which is able to transfer title in such hogs to another or who provides management, feed, labor, facilities, machinery or other production input for raising hogs in this state.

(c) For the purposes of this section production input includes, but is not limited to, management, labor, facilities, machinery or feed used in the raising of hogs in this state.

(d) If the contractor is the subsidiary of another corporation, partnership, or a member of another association or other business entity, the parent corporation, partnership, association or other business entity is liable to a producer for the amount of any unpaid claim or contract performance claim if the contractor fails to pay or perform according to the terms of the contract.

(e) There is an implied promise of good faith as defined in K.S.A. 2015 Supp. 84-1-201(b)(20), and amendments thereto, by all parties in all contracts between contractors and producers. In an action to recover damages, if the court finds that there has been a violation of this provision, damages, court costs, and attorney fees may be recovered.

(f) Each contractor shall require in its contract that the producer comply with any applicable state and federal environmental laws and shall provide to the producer, upon request, information regarding compliance with such laws.

History: L. 1994, ch. 130, § 8; L. 2007, ch. 89, § 25; July 1, 2008.



16-1502 Contract termination or cancellation; notification, time periods.

16-1502. Contract termination or cancellation; notification, time periods. (a) Except as provided in subsection (b), if a producer fails to comply with the provisions of a contract that requires a capital investment in excess of $100,000 or more and has a useful life of five years or more, a contractor may not terminate or cancel that contract until:

(1) The contractor has given written notice with all the reasons for the termination or cancellation at least 90 days before termination or cancellation or as provided in subsection (b); and

(2) the producer who receives the notice fails to correct the reasons stated for termination or cancellation in the notice within 60 days of receipt of the notice.

(b) The 90-day notice period and 60-day notice period under subsection (a)(1) and (2) are waived and the contract may be terminated or canceled immediately if the alleged grounds for termination or cancellation are:

(1) Voluntary abandonment of the contract relationship by the producer;

(2) conviction of the producer of an offense directly related to the business contracted under the contract;

(3) material breach of the contract by the producer;

(4) a failure to care for the swine in accordance with good animal husbandry practices;

(5) the bankruptcy or insolvency of the producer; or

(6) an acceleration of any indebtedness secured by the property on which the swine are being raised.

History: L. 1994, ch. 130, § 9; April 14.



16-1503 Swine marketing pools; creation, authorized acts.

16-1503. Swine marketing pools; creation, authorized acts. (a) For the benefit of orderly marketing of swine in Kansas and to facilitate the capture of markets by swine producers and to improve the quality of the state's swine herd, registered swine marketing pools may be created. To qualify for participation under this act a swine marketing pool created pursuant to this act must register with the secretary of agriculture. The secretary of agriculture will facilitate creation of swine marketing pools and information sharing to foster contract agreements between swine marketing pools and purchasers of hogs for slaughter. Such registration for any swine marketing pool may be revoked by the secretary of agriculture for failure to properly carry out its functions pursuant to subsection (b) subsequent to a hearing pursuant to the provisions of the Kansas administrative procedure act.

(b) Swine marketing pools are hereby authorized to do the following on behalf of their members:

(1) Assume debt;

(2) enter and negotiate contracts for the sale and delivery of hogs;

(3) own assets;

(4) sue and be sued;

(5) assist members to upgrade the quality of hogs marketed by the pool;

(6) negotiate in good faith for timely completion and quality assurance of swine marketing contracts; and

(7) perform any other activities to achieve the goals and objectives of the swine marketing pool.

History: L. 1994, ch. 130, § 10; L. 2004, ch. 101, § 65; July 1.



16-1504 Contractor requirements for establishing a swine production facility.

16-1504. Contractor requirements for establishing a swine production facility. (a) Any contractor who establishes a swine production facility in this state or who contracts for the production or raising of hogs in this state shall:

(1) Provide fair and open access to all registered swine marketing pools and actively negotiate in good faith with all registered swine marketing pools who desire to market hogs to that contractor;

(2) provide to all registered swine marketing pools on a regular basis descriptive data concerning carcass efficiency value;

(3) pay a fair price; and

(4) make all payments promptly pursuant to the requirements of applicable federal and state law.

(b) For the purposes of this section, the terms contractor and producer shall have the meaning ascribed to them in K.S.A. 16-1501.

(c) Nothing in this section shall prohibit any contractor from purchasing hogs from any other business entity or from refusing to purchase and/or discounting hogs which do not meet the contractor's quality specifications or delivery terms.

(d) Nothing in this section shall prevent a marketing pool from selling hogs to any other business entity.

History: L. 1994, ch. 130, § 11; April 14.



16-1505 Contract language required concerning mediation or arbitration.

16-1505. Contract language required concerning mediation or arbitration. Any swine purchasing contract, swine marketing contract or swine production contract between a contractor and a swine production facility owner or swine marketing pool or swine producer shall contain language providing for resolution of contract disputes by either mediation or arbitration. If there is a contract dispute the parties may submit the disputed issue to an arbitrator or mediator selected by the parties pursuant to the contract provisions. All arbitration proceedings held pursuant to this act shall follow the procedures set forth in K.S.A. 5-201 et seq., and amendments thereto. If the parties cannot agree upon a mediator or arbitrator, either party may make a written request to the secretary of agriculture for mediation or arbitration services to facilitate resolution of the dispute.

History: L. 1994, ch. 130, § 12; L. 2004, ch. 101, § 66; July 1.



16-1506 Secretary of agriculture promulgates rules and regulations.

16-1506. Secretary of agriculture promulgates rules and regulations. The secretary of agriculture may promulgate rules and regulations to implement the provisions of K.S.A. 16-1501 through 16-1505.

History: L. 1994, ch. 130, § 13; April 14.






Article 16 ELECTRONIC TRANSACTIONS

16-1601 Short title.

16-1601. Short title. This act shall be known and may be cited as the uniform electronic transactions act.

History: L. 2000, ch. 120, § 1; July 1.



16-1602 Definitions.

16-1602. Definitions. In this act:

(a) "Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

(b) "Automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract or fulfilling an obligation required by the transaction.

(c) "Computer program" means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

(d) "Contract" means the total legal obligation resulting from the parties' agreement as affected by this act and other applicable law.

(e) "Digital signature" means a type of electronic signature consisting of a transformation of an electronic message using an asymmetric crypto system such that a person having the initial message and the signer's public key can accurately determine whether:

(1) The transformation was created using the private key that corresponds to the signer's public key; and

(2) the initial message has not been altered since the transformation was made.

(f) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

(g) "Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual.

(h) "Electronic record" means a record created, generated, sent, communicated, received or stored by electronic means.

(i) "Electronic signature" means an electronic sound, symbol or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(j) "Governmental agency" means an executive, legislative, or judicial agency, department, board, commission, authority, institution or instrumentality of the federal government or of a state or of a county, municipality or other political subdivision of a state.

(k) "Information" means data, text, images, sounds, codes, computer programs, software, databases or the like.

(l) "Information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying or processing information.

(m) "Message" means a digital representation of information.

(n) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation or any other legal or commercial entity.

(o) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(p) "Registered certification authority" means a person providing certification of a digital signature who is, or is certified by, a member of the group of certification authorities approved by and registered with the secretary.

(q) "Secretary" means the Kansas secretary of state.

(r) "Security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, callback or other acknowledgment procedures.

(s) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(t) "Transaction" means an action or set of actions occurring between two or more persons relating to the conduct of business, insurance, health care, commercial or governmental affairs.

History: L. 2000, ch. 120, § 2; L. 2011, ch. 114, § 35; L. 2012, ch. 166, § 2; July 1.



16-1603 Scope.

16-1603. Scope. (a) Except as otherwise provided in subsection (b), this act applies to electronic records and electronic signatures relating to a transaction.

(b) This act does not apply to a transaction to the extent it is governed by:

(1) A law governing the creation and execution of wills, codicils or testamentary trusts; and

(2) the uniform commercial code, other than K.S.A. 2015 Supp. 84-1-306 and articles 2 and 2a of chapter 84 of the Kansas Statutes Annotated, and amendments thereto.

(c) This act applies to an electronic record or electronic signature otherwise excluded from the application of this act under subsection (b) to the extent it is governed by a law other than those specified in subsection (b).

(d) A transaction subject to this act is also subject to other applicable substantive law.

History: L. 2000, ch. 120, § 3; L. 2007, ch. 89, § 26; July 1, 2008.



16-1604 Prospective application.

16-1604. Prospective application. This act applies to any electronic record or electronic signature created, generated, sent, communicated, received or stored on or after the effective date of this act.

History: L. 2000, ch. 120, § 4; July 1.



16-1605 Use of electronic records and electronic signatures; state agency written standards governing use of electronic signatures; rules and regulations governing use of digital signatures by state agencies.

16-1605. Use of electronic records and electronic signatures; state agency written standards governing use of electronic signatures; rules and regulations governing use of digital signatures by state agencies. (a) This act does not require a record or signature to be created, generated, sent, communicated, received, stored or otherwise processed or used by electronic means or in electronic form.

(b) This act applies only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

(c) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection may not be waived by agreement.

(d) Except as otherwise provided in this act, the effect of any of its provisions may be varied by agreement. The presence in certain provisions of this act of the words "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

(e) Whether an electronic record or electronic signature has legal consequences is determined by this act and other applicable law.

(f) The uniform electronic transactions act does not require any person to use electronic signatures.

(g) Any state agency that offers or provides the option of using an electronic signature to persons doing business with that state agency shall establish written standards governing the use of those electronic signatures as follows:

(1) On or before December 31, 2002, for electronic signature applications that are in use by the state agency before July 1, 2002; or

(2) before offering or providing the option of using an electronic signature for any applications implemented on or after July 1, 2002.

(h) The uniform electronic transactions act does not require any person to use or permit the use of digital signatures.

(i) The secretary of state shall adopt rules and regulations governing the use of digital signatures by state agencies. Each state agency offering or providing the option of using a digital signature to persons doing business with that state agency shall implement digital signatures in a manner consistent with the regulations of the secretary of state, except that the state agency may adopt rules and regulations governing that agency's use of digital signatures that exceed the minimum standards established by the rules and regulations of the secretary of state.

History: L. 2000, ch. 120, § 5; L. 2002, ch. 183, § 4; July 1.



16-1606 Construction and application.

16-1606. Construction and application. This act must be construed and applied:

(a) To facilitate electronic transactions consistent with other applicable law;

(b) to be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

(c) to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

History: L. 2000, ch. 120, § 6; July 1.



16-1607 Legal recognition of electronic records, electronic signatures and electronic contracts.

16-1607. Legal recognition of electronic records, electronic signatures and electronic contracts. (a) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

(b) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(c) If a law requires a record to be in writing, an electronic record satisfies the law.

(d) If a law requires a signature, an electronic signature satisfies the law.

History: L. 2000, ch. 120, § 7; July 1.



16-1608 Provision of information in writing; presentation of records.

16-1608. Provision of information in writing; presentation of records. (a) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send or deliver information in writing to another person, the requirements is satisfied if the information is provided, sent or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(b) If a law other than this act requires a record (1) to be posted or displayed in a certain manner, (2) to be sent, communicated or transmitted by a specified method, or (3) to contain information that is formatted in a certain manner, the following rules apply:

(A) The record must be posted or displayed in the manner specified in the other law.

(B) Except as otherwise provided in subsection (d)(2), the record must be sent, communicated or transmitted by the method specified in the other law.

(C) The record must contain the information formatted in the manner specified in the other law.

(c) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(d) The requirements of this section may not be varied by agreement, but:

(1) To the extent a law other than this act requires information to be provided, sent or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection (a) that the information be in the form of an electronic record capable of retention also may be varied by agreement; and

(2) a requirement under a law other than this act to send, communicate or transmit a record by first-class mail, may be varied by agreement to the extent permitted by the other law.

History: L. 2000, ch. 120, § 8; July 1.



16-1609 Attribution and effect of electronic records and electronic signatures.

16-1609. Attribution and effect of electronic records and electronic signatures. (a) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(b) The effect of an electronic record or electronic signature attributed to a person under subsection (a) is determined from the context and surrounding circumstances at the time of its creation, execution or adoption, including the parties' agreement, if any, and otherwise as provided by law.

History: L. 2000, ch. 120, § 9; July 1.



16-1610 Effect of change or error.

16-1610. Effect of change or error. If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(a) If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(b) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

(1) Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

(2) takes reasonable steps, including steps that conform to the other person's reasonable instruction, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

(3) has not used or received any benefit or value from the consideration, if any, received from the other person.

(c) If neither paragraph (a) nor paragraph (b) applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

(d) Subsections (b) and (c) may not be varied by agreement.

History: L. 2000, ch. 120, § 10; July 1.



16-1611 Notarization and acknowledgment; electronic notarization, rules and regulations.

16-1611. Notarization and acknowledgment; electronic notarization, rules and regulations. (a) If a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

(b) The secretary of state is hereby authorized to promulgate rules and regulations establishing procedures for an electronic notarization.

History: L. 2000, ch. 120, § 11; L. 2004, ch. 126, § 2; July 1.



16-1612 Retention of electronic records; originals.

16-1612. Retention of electronic records; originals. (a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) remains accessible for later reference.

(b) A requirement to retain a record in accordance with subsection (a) does not apply to any information the sole purpose of which is to enable the record to be sent, communicated or received.

(c) A person may satisfy subsection (a) by using the services of another person if the requirements of that subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a).

(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a).

(f) A record retained as an electronic record in accordance with subsection (a) satisfies a law requiring a person to retain a record for evidentiary, audit or like purposes, unless a law enacted after the effective date of this act specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency of this state from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

History: L. 2000, ch. 120, § 12; July 1.



16-1613 Admissibility in evidence.

16-1613. Admissibility in evidence. In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

History: L. 2000, ch. 120, § 13; July 1.



16-1614 Automated transactions.

16-1614. Automated transactions. In an automated transaction, the following rules apply:

(a) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(b) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(c) The terms of the contract are determined by the substantive law applicable to it.

History: L. 2000, ch. 120, § 14; July 1.



16-1615 Time and place of sending and receipt.

16-1615. Time and place of sending and receipt. (a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) is in a form capable of being processed by that system; and

(3) enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) it is in a form capable of being processed by that system.

(c) Subsection (b) applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d).

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under subsection (b) even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a), or purportedly received under subsection (b), was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

History: L. 2000, ch. 120, § 15; July 1.



16-1616 Transferable records.

16-1616. Transferable records. (a) In this section, "transferable record" means an electronic record that:

(1) Would be a note under article 3 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, or a document under article 7 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, if the electronic record were in writing; and

(2) the issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b), and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5) and (6), unalterable;

(2) the authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) if the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) the authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in K.S.A. 2015 Supp. 84-1-201(b)(21), and amendments thereto, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under the uniform commercial code, including, if the applicable statutory requirements under K.S.A. 84-3-302(a), or 84-9-308, or K.S.A. 2015 Supp. 84-7-501, and amendments thereto, are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession, and indorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under the uniform commercial code.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

History: L. 2000, ch. 120, § 16; L. 2007, ch. 89, § 27; L. 2007, ch. 195, § 8; July 1, 2008.



16-1617 Registered certification authorities.

16-1617. Registered certification authorities. (a) Any person, before entering upon the duties of a registered certification authority, shall:

(1) Register with the secretary on forms approved and provided by the secretary;

(2) pay to the secretary an annual filing fee of $1,000;

(3) file with the secretary a good and sufficient surety bond, certificate of insurance or other evidence of financial security in the amount of $100,000; and

(4) be approved by the secretary as meeting the requirements of any rules and regulations adopted by the secretary, as the secretary determines appropriate, to ensure the person's financial responsibility and condition, character, qualifications and fitness to be a registered certification authority.

(b) A registered certification authority shall create, maintain and preserve all records that are necessary to demonstrate compliance with rules and regulations adopted by the secretary.

(c) If any person who is approved and registered with the secretary as a registered certification authority fails to maintain any of the qualifications listed in subsection (a) and (b) or otherwise required by rules and regulations of the secretary, the person's registration shall be deemed lapsed.

(d) Any person who violates or fails to comply with this section and any provision related to registered certification authority and the rules and regulations of the secretary promulgated pursuant to K.S.A. 16-1618, and amendments thereto, upon notice and hearing, shall be subject to a civil penalty not to exceed $10,000 per failure or violation.

History: L. 2000, ch. 120, § 17; July 1.



16-1618 Rules and regulations.

16-1618. Rules and regulations. The secretary may adopt rules and regulations to implement the provisions of K.S.A. 16-1617 and 16-1619, and amendments thereto, and related provisions thereto.

History: L. 2000, ch. 120, § 18; July 1.



16-1619 Reciprocity with other jurisdictions.

16-1619. Reciprocity with other jurisdictions. The secretary shall have the authority to establish reciprocity with other states and nations for purposes of K.S.A. 16-1617 and 16-1618, and amendments thereto, and related provisions thereto.

History: L. 2000, ch. 120, § 19; July 1.



16-1620 Severability.

16-1620. Severability. If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2000, ch. 120, § 20; July 1.






Article 17 POULTRY PRODUCTION CONTRACTS

16-1701 Poultry production contracts; requirements; violations; remedies.

16-1701. Poultry production contracts; requirements; violations; remedies. (a) As used in this section: (1) "Contractor" means a person who owns poultry that is raised or cared for by a poultry producer;

(2) "poultry" means posthatched to finished live chickens or turkeys that are raised by a poultry producer for slaughter by another;

(3) "poultry producer" means any individual or group of individuals that raise or care for live poultry for slaughter by another under terms of a written production contract;

(4) "production contract" means any written agreement that provides for the raising and care of poultry by a poultry producer for a contractor; and

(5) "production" means to raise and care for poultry under the terms of a poultry production contract.

(b) Poultry production contracts shall: (1) Be written in a readable form and shall be accompanied by a clearly written disclosure statement setting forth the nature of the material risks faced by the poultry producer if the poultry producer enters into such poultry production contract;

(2) be negotiated and entered into in an environment free from unfair or deceptive trade practices or other violations of law;

(3) not require disclosure of trade secrets and not be contrary to the uniform trade secrets act, K.S.A. 60-3320 et seq., and amendments thereto;

(4) not require poultry producers to reveal intellectual property rights nor disclose personal financial information or production practices;

(5) not prohibit nor discourage poultry producers from associating with other poultry producers to compare contract terms or address concerns or problems;

(6) not prohibit nor discourage poultry producers from seeking professional, legal, financial and agricultural production advice and counsel related to production contract terms, obligations and responsibilities;

(7) not allow a contractor to terminate any poultry production contract with a poultry producer that has complied with the provisions of the poultry production contract; and

(8) not deny poultry producers of the ability to address a dispute in the Kansas courts. The poultry production contract may contain a provision to have the option of submitting any dispute arising under a poultry production contract to arbitration.

(c) Any provision of a poultry production contract which violates the provisions of subsection (b) is void and unenforceable. This subsection shall not affect other provisions of a poultry production contract, including a contract or related document, policy or agreement which can be given effect without the voided provision.

(d) A poultry producer who suffers damages because of a contractor's violation of the provisions of subsection (b) may obtain appropriate legal and equitable relief, including, but not limited to, injunctive relief and punitive damages, as provided in K.S.A. 60-3702, and amendments thereto. In such a civil action against the contractor, the court may award the poultry producer who is the prevailing party, reasonable attorney fees and other litigation expenses.

History: L. 2002, ch. 95, § 1; May 2.






Article 18 KANSAS FAIRNESS IN PRIVATE CONSTRUCTION CONTRACT ACT

16-1801 Title; rights and duties not waivable or varied under terms of contract.

16-1801. Title; rights and duties not waivable or varied under terms of contract. (a) K.S.A. 16-1801 through 16-1807, and amendments thereto, shall be known and may be cited as the Kansas fairness in private construction contract act.

(b) The rights and duties prescribed by this act shall not be waivable or varied under the terms of a contract. The terms of any contract waiving the rights and duties prescribed by this act shall be unenforceable.

History: L. 2005, ch. 156, § 1; July 1.



16-1802 Definitions.

16-1802. Definitions. As used in this act:

(a) "Alternate security" means an irrevocable bank letter of credit, certificate of deposit, cash bond or other type of asset or security of value equal to or exceeding the amount of retained funds. "Alternate security" shall not include a performance bond or a payment bond.

(b) "Construction" means furnishing labor, equipment, material or supplies used or consumed for the design, construction, alteration, renovation, repair or maintenance of a building, structure, road, bridge, water line, sewer line, oil line, gas line, appurtenance or other improvement to real property, including any moving, demolition or excavation.

(c) "Contract" means a contract or agreement concerning construction made and entered into by and between an owner and a contractor, a contractor and a subcontractor or a subcontractor and another subcontractor.

(d) "Contractor" means a person performing construction and having a contract with an owner of the real property or with a trustee, agent or spouse of an owner.

(e) "Owner" means a person who holds an ownership interest in real property.

(f) "Person" means an individual, corporation, estate, trust, partnership, limited liability company, association, joint venture or any other legal entity.

(g) "Retainage" or "retention" means money earned by a contractor or subcontractor but withheld to ensure proper performance by the contractor or subcontractor.

(h) "Subcontractor" means any person performing construction covered by a contract between an owner and a contractor but not having a contract with the owner.

(i) "Substantial completion" means the stage of a construction project where the project, or a designated portion thereof, is sufficiently complete in accordance with the contract, so that portion thereof can be used for its intended purpose.

History: L. 2005, ch. 156, § 2; L. 2010, ch. 128, § 1; July 1.



16-1803 Private construction contracts; payment provisions; provisions against public policy, void, unenforceable; failure to pay.

16-1803. Private construction contracts; payment provisions; provisions against public policy, void, unenforceable; failure to pay. (a) Subject to the provisions of subsections (b), (c), (d), (e), (f), (g) and (h) and K.S.A. 16-1804 and 16-1805, and amendments thereto, all persons who enter into a contract for private construction after the effective date of this act, shall make all payments pursuant to the terms of the contract.

(b) The following provisions in a contract for private construction shall be against public policy and shall be void and unenforceable:

(1) A provision that purports to waive, release or extinguish the right to resolve disputes through litigation in court or substantive or procedural rights in connection with such litigation except that a contract may require binding arbitration as a substitute for litigation or require non-binding alternative dispute resolution as a prerequisite to litigation;

(2) a provision that purports to waive, release or extinguish rights provided by article 11 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto, except that a contract may require a contractor or subcontractor to provide a waiver or release of such rights as a condition for payment, but only to the extent of the amount of payment received; and

(3) a provision that purports to waive, release or extinguish rights of subrogation for losses or claims covered or paid by liability or workers compensation insurance except that a contract may require waiver of subrogation for losses or claims paid by a consolidated or wrap-up insurance program, owners and contractors protective liability insurance, or project management protective liability insurance, unless otherwise prohibited under subsection (b)(5) of K.S.A. 2015 Supp. 40-5403, and amendments thereto.

(c) Any provision in a contract for private construction providing that a payment from a contractor or subcontractor to a subcontractor is contingent or conditioned upon receipt of a payment from any other private party, including a private owner, is no defense to a claim to enforce a mechanic's lien or bond to secure payment of claims pursuant to the provisions of article 11 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto.

(d) All contracts for private construction shall provide that payment of amounts due a contractor from an owner, except retainage, shall be made within 30 days after the owner receives a timely, properly completed, undisputed request for payment.

(e) If the owner fails to pay a contractor within 30 days following receipt of a timely, properly completed, undisputed request for payment, the owner shall pay interest to the contractor beginning on the thirty-first day after receipt of the request for payment, computed at the rate of 18% per annum on the undisputed amount.

(f) A contractor shall pay its subcontractors any amounts due within seven business days of receipt of payment from the owner, including payment of retainage, if retainage is released by the owner, if the subcontractor has provided a timely, properly completed and undisputed request for payment to the contractor.

(g) If the contractor fails to pay a subcontractor within seven business days, the contractor shall pay interest to the subcontractor beginning on the eighth business day after receipt of payment by the contractor, computed at the rate of 18% per annum on the undisputed amount.

(h) The provisions of subsections (f) and (g) shall apply to all payments from subcontractors to their subcontractors.

History: L. 2005, ch. 156, § 3; L. 2009, ch. 136, § 6; July 1.



16-1804 Retainage; release of retainage; incomplete work; alternate security; failure to pay.

16-1804. Retainage; release of retainage; incomplete work; alternate security; failure to pay. (a) Retainage shall not exceed 5% of the value of the contract or subcontract unless the owner or contractor determines that a higher rate of retainage is required to ensure performance of the contract. Retainage, however, shall not exceed 10% of the value of the contract or subcontract.

(b) If the contractor or subcontractor has failed to meet the terms of the contract, is not performing according to schedule or there is a problem with workmanship or other issues, the owner may increase retainage up to 10%.

(c) An owner shall release all remaining retainage on any undisputed payment due to a contractor on a construction project within 30 days after substantial completion of the project; however, if any contractor or subcontractor is still performing work on the project, an owner may withhold that portion of the retainage attributable to such work until 30 days after such work is completed.

(d) An owner may withhold not more than 150% of the value of incomplete work, provided that the incomplete work is due to the fault of a contractor. Any amounts retained for incomplete work shall be paid within 45 days after completion of the work as a part of the regular payment cycle.

(e) A contractor may withhold not more than 150% of the value of incomplete work, provided that the incomplete work is due to the fault of a subcontractor. Any amounts retained for incomplete work shall be paid within 45 days after completion of the work as part of the regular payment cycle.

(f) A subcontractor may withhold not more than 150% of the value of incomplete work that is the responsibility of another subcontractor, provided that the incomplete work is due to the fault of such other subcontractor. Any amounts retained for incomplete work shall be paid within 45 days after completion of the work as a part of the regular payment cycle.

(g) Prior to commencement of work, a general contractor or subcontractor may request an alternate security in lieu of retainage.

(h) If a contractor or subcontractor requests the use of an alternate security, as defined in subsection (a) of K.S.A. 16-1802, and amendments thereto, in lieu of retainage, the owner or contractor who would otherwise withhold the retainage shall have the right to determine which type of alternate security, as defined in subsection (a) of K.S.A. 16-1802, and amendments thereto, shall be accepted.

(i) An owner, contractor or subcontractor may withhold no more than 10% retainage from the amount of any undisputed payment due.

(j) If an owner, contractor or subcontractor fails to pay retainage, if any, pursuant to the terms of a contract for private construction or as required by this act, the owner, contractor or subcontractor shall pay interest to the contractor or subcontractor to whom payment was due, beginning on the first business day after the payment was due, at a rate of 18% per annum.

(k) Nothing in this section shall prevent early release of retainage if it is determined by the owner, the contractor and the project architect or engineer, that a subcontractor has completed performance satisfactorily and that the subcontractor can be released prior to substantial completion of the entire project without risk or additional cost to the owner or contractor. Once so determined, the contractor shall request such early release of retainage from the owner as necessary to enable the contractor to pay the subcontractor in full. The owner shall, as part of the next contractual payment cycle, release the subcontractor's retainage to the contractor, who shall, as part of the next contractual payment cycle, release such retainage as is due to the subcontractor.

History: L. 2005, ch. 156, § 4; L. 2010, ch. 128, § 2; July 1.



16-1805 Suspension of performance, when.

16-1805. Suspension of performance, when. If any undisputed payment is not made within seven business days after the payment date established in a contract for private construction or in this act, the contractor and any subcontractors, regardless of tier, upon seven additional business days' written notice to the owner and, in the case of a subcontractor, written notice to the contractor, shall, without prejudice to any other available remedy, be entitled to suspend further performance until payment, including applicable interest, is made. The contract time for each contract affected by the suspension shall be extended appropriately and the contract sum for each affected contract shall be increased by the suspending party's reasonable costs of demobilization, delay and remobilization.

History: L. 2005, ch. 156, § 5; July 1.



16-1806 Action or arbitration to enforce act; costs; venue.

16-1806. Action or arbitration to enforce act; costs; venue. In any action to enforce K.S.A. 16-1803, 16-1804 or 16-1805, and amendments thereto, including arbitration, the court or arbitrator shall award costs and reasonable attorney fees to the prevailing party. Venue of such an action shall be in the county where the real property is located. The hearing in such an arbitration shall be held in the county where the real property is located.

History: L. 2005, ch. 156, § 6; July 1.



16-1807 Scope.

16-1807. Scope. The provisions of this act shall not apply to single family residential housing and multifamily residential housing of four units or less. The provisions of this act shall not apply to public works projects. The provisions of this act shall not apply to contracts entered into prior to the effective date of this act.

History: L. 2005, ch. 156, § 7; July 1.






Article 19 KANSAS FAIRNESS IN PUBLIC CONSTRUCTION CONTRACT ACT

16-1901 Title; rights and duties not waivable or varied under terms of contract.

16-1901. Title; rights and duties not waivable or varied under terms of contract. (a) K.S.A. 16-1901 through 16-1908, and amendments thereto, shall be known and may be cited as the Kansas fairness in public construction contract act.

(b) The rights and duties prescribed by this act shall not be waivable or varied under the terms of a contract. The terms of any contract waiving the rights and duties prescribed by this act shall be unenforceable.

History: L. 2007, ch. 163, § 1; July 1.



16-1902 Definitions.

16-1902. Definitions. As used in this act:

(a) "Alternate security" means an irrevocable bank letter of credit, certificate of deposit, cash bond or other type of asset or security of value equal to or exceeding the amount of retained funds. "Alternate security" shall not include a performance bond or a payment bond.

(b) "Construction" means furnishing labor, equipment, material or supplies used or consumed for the design, construction, alteration, renovation, repair or maintenance of a building, water or waste water treatment facility, oil line, gas line, appurtenance or other improvement to real property, including any moving, demolition or excavation of a building. "Construction" shall not mean the design, construction, alteration, renovation, repair or maintenance of a road, highway or bridge.

(c) "Contract" means a contract or agreement concerning construction made and entered into by and between an owner and a contractor, a contractor and a subcontractor or a subcontractor and another subcontractor.

(d) "Contractor" means a person performing construction and having a contract with an owner of the real property or with a trustee or agent of an owner.

(e) "Owner" means a public entity that holds an ownership interest in real property.

(f) "Public entity" means the state of Kansas, political subdivisions, cities, counties, state universities or colleges, school districts, all special districts, joint agreement entities, public authorities, public trusts, nonprofit corporations and other organizations which are operated with public money for the public good.

(g) "Retainage" or "retention" means money earned by a contractor or subcontractor but withheld to ensure timely performance by the contractor or subcontractor.

(h) "Subcontractor" means any person performing construction covered by a contract between an owner and a contractor but not having a contract with the owner.

(i) "Substantial completion" means the stage of a construction project where the project, or a designated portion thereof, is sufficiently complete in accordance with the contract, so that the owner can occupy or utilize the constructed project for its intended use.

(j) "Undisputed payment" means payments which all parties to the contract agree are owed to the contractor.

History: L. 2007, ch. 163, § 2; L. 2010, ch. 128, § 3; July 1.



16-1903 Public construction contracts; payment provisions; provisions against public policy, void, unenforceable; failure to pay.

16-1903. Public construction contracts; payment provisions; provisions against public policy, void, unenforceable; failure to pay. (a) Subject to the provisions of subsections (b), (c), (d), (e), (f), (g), (h) and K.S.A. 16-1904 and 16-1905, and amendments thereto, all owners, contractors and subcontractors, who enter into a contract for public construction after the effective date of this act, shall make all payments pursuant to the terms of the contract.

(b) The following provisions in a contract for public construction shall be against public policy and shall be void and unenforceable:

(1) A provision that purports to waive, release or extinguish the right to resolve disputes through litigation in court or substantive or procedural rights in connection with such litigation except that a contract may require nonbinding alternative dispute resolution as a prerequisite to litigation;

(2) a provision that purports to waive, release or extinguish rights to file a claim against a payment or performance bond, except that a contract may require a contractor or subcontractor to provide a waiver or release of such rights as a condition for payment, but only to the extent of the amount of payment received; and

(3) a provision that purports to waive, release or extinguish rights of subrogation for losses or claims covered or paid by liability or workers compensation insurance except that a contract may require waiver of subrogation for losses or claims paid by a consolidated or wrap-up insurance program, owners and contractors protective liability insurance, or project management protective liability insurance or a builder's risk policy.

(c) All contracts for public construction shall provide that payment of amounts due a contractor from an owner, except retainage, shall be made within 30 days after the owner receives a timely, properly completed, undisputed request for payment according to terms of the contract, unless extenuating circumstances exist which would preclude approval of payment within 30 days. If such extenuating circumstances exist, then payment shall be made within 45 days after the owner receives such payment request.

(d) The architect or engineer of record or agent of the owner shall review, approve and forward undisputed requests for payment to the owner within seven business days of receipt from the contractor.

(e) If the owner fails to pay a contractor within the time period set forth in subsection (c), the owner shall pay interest computed at the rate of 18% per annum on the undisputed amount to the contractor beginning on the day following the end of the time period set forth in subsection (d).

(f) A contractor shall pay its subcontractors any amounts due within seven business days of receipt of payment from the owner, including payment of retainage, if retainage is released by the owner, if the subcontractor has provided a timely, properly completed and undisputed request for payment to the contractor.

(g) If the contractor fails to pay a subcontractor within seven business days, the contractor shall pay interest to the subcontractor beginning on the eighth business day after receipt of payment by the contractor, computed at the rate of 18% per annum on the undisputed amount.

(h) The provisions of subsection (g) shall also apply to all payments from subcontractors to their subcontractors.

History: L. 2007, ch. 163, § 3; July 1.



16-1904 Retainage; release and withholding thereof; alternate security; failure to pay.

16-1904. Retainage; release and withholding thereof; alternate security; failure to pay. (a) Retainage shall not exceed 5% of the value of the contract or subcontract unless the owner or contractor determines that a higher rate of retainage is required to ensure performance of the contract. Retainage, however, shall not exceed 10% of the value of the contract or subcontract.

(b) If the contractor or subcontractor has failed to meet the terms of the contract, is not performing according to schedule, shows poor workmanship or other issues, the owner may increase retainage up to 10%.

(c) An owner may withhold not more than 150% of the value of incomplete work, provided that the incomplete work is due to the fault of a contractor. Any amounts retained for incomplete work shall be paid within 45 days after completion of the work as a part of the regular payment cycle.

(d) A contractor may withhold not more than 150% of the value of incomplete work, provided that the incomplete work is due to the fault of a subcontractor. Any amounts retained for incomplete work shall be paid within 45 days after completion of the work as part of the regular payment cycle.

(e) A subcontractor may withhold not more than 150% of the value of incomplete work that is the responsibility of another subcontractor, provided that the incomplete work is due to the fault of such other subcontractor. Any amounts retained for incomplete work shall be paid within 45 days after completion of the work as a part of the regular payment cycle.

(f) Prior to commencement of work, a contractor or subcontractor may request an alternate security in lieu of retainage.

(g) If a contractor or subcontractor requests the use of an alternate security, as defined in subsection (a) of K.S.A. 16-1902, and amendments thereto, in lieu of retainage, the owner or contractor who would otherwise withhold the retainage shall have the right to determine which type of alternate security, as defined in subsection (a) of K.S.A. 16-1902, and amendments thereto, shall be accepted.

(h) An owner, contractor or subcontractor must release all remaining retainage on any undisputed payment due on a construction project within 30 days after substantial completion of the project as part of the regular payment cycle; however, if any contractor or subcontractor is still performing work on the project, an owner may withhold that portion of the retainage attributable to such work until 30 days after such work is completed.

(i) If an owner, contractor or subcontractor fails to pay retainage, if any, pursuant to the terms of a contract for public construction or as required by this act, the owner, contractor or subcontractor shall pay interest to the contractor or subcontractor to whom payment was due, beginning on the first business day after the payment was due, at a rate of 18% per annum.

(j) Nothing in this section shall prevent early release of retainage if it is determined by the owner, the contractor and the project architect or engineer, that a subcontractor has completed performance satisfactorily and that the subcontractor can be released prior to substantial completion of the entire project without risk or additional cost to the owner or contractor. Once so determined, the contractor shall request such adjustment in retainage, if any, from the owner as necessary to enable the contractor to pay the subcontractor in full, and the owner shall, as part of the next contractual payment cycle, release the subcontractor's retainage to the contractor, who shall, as part of the next contractual payment cycle, release such retainage as is due to the subcontractor.

History: L. 2007, ch. 163, § 4; L. 2010, ch. 128, § 4; July 1.



16-1905 Suspension of performance, when.

16-1905. Suspension of performance, when. If any undisputed payment is not made within seven business days after the payment date established in a contract for public construction or in this act, the contractor and any subcontractors, regardless of tier, upon seven additional business days' written notice to the owner and, in the case of a subcontractor, written notice to the contractor, shall, without prejudice to any other available remedy, be entitled to suspend further performance until payment, including applicable interest, is made. The contract time for each contract affected by the suspension shall be extended appropriately and the contract sum for each affected contract shall be increased by the suspending party's reasonable costs of demobilization, delay and remobilization.

History: L. 2007, ch. 163, § 5; July 1.



16-1906 Action or arbitration to enforce act; costs; venue.

16-1906. Action or arbitration to enforce act; costs; venue. In any action to enforce K.S.A. 16-1903, 16-1904 or 16-1905, and amendments thereto, including arbitration, between a contractor and subcontractors or subcontractors and subcontractors, the court or arbitrator shall award costs and reasonable attorney fees to the prevailing party. Venue of such an action shall be in the county where the real property is located and under Kansas law. The hearing in such an arbitration shall be held in the county where the real property is located.

History: L. 2007, ch. 163, § 6; July 1.



16-1907 Provisions waiving right to collect damages for delays, void, unenforceable.

16-1907. Provisions waiving right to collect damages for delays, void, unenforceable. Any provision in a contract that purports to waive the rights of a party to the contract to collect damages for delays caused by another party to the contract shall be void, unenforceable and against public policy. This provision is not intended to create a contract between parties where a contract did not otherwise exist.

History: L. 2007, ch. 163, § 7; July 1.



16-1908 Scope.

16-1908. Scope. The provisions of the Kansas fairness in public construction contract act shall not apply to construction projects which are required to comply with section 109 of the Kansas department of transportation special provisions to the standard specifications, 1990 edition (90P-205-R6) or any subsequent editions.

History: L. 2007, ch. 163, § 8; July 1.






Article 20 COMPETITIVE BID PROTECTION ACT

16-2001 Competitive bid protection act; citation of act.

16-2001. Competitive bid protection act; citation of act. K.S.A. 2015 Supp. 16-2001 through 16-2005, and amendments thereto, shall be known and may be cited as the competitive bid protection act.

History: L. 2012, ch. 153, § 1; July 1.



16-2002 Same; purpose.

16-2002. Same; purpose. The purposes of the competitive bid protection act are to: (a) Provide for the efficient procurement of goods and services by governmental entities;

(b) promote the economical, nondiscriminatory and efficient administration and completion of state and state-funded or state-assisted construction projects by governmental entities;

(c) provide for fair and open competition for construction contracts, awarded by governmental entities;

(d) prohibit requirements for certain terms in construction contracts awarded by governmental entities;

(e) prohibit the expenditure of public funds under certain conditions;

(f) prohibit certain terms in procurement documents by governmental entities for public facilities; and

(g) provide powers and duties for certain public officers, employees and contractors.

History: L. 2012, ch. 153, § 2; July 1.



16-2003 Same; certain contract provisions prohibited.

16-2003. Same; certain contract provisions prohibited. (a) Unless otherwise required by law, each governmental entity within this state that contracts for public works construction shall ensure that neither the awarding governmental entity nor any agent responsible for procuring a contract directly between the governmental entity and a contractor shall not:

(1) Require any bidder, contractor, subcontractor or material supplier to enter into or agree to enter into any prehire agreement, project labor agreement, collective bargaining agreement or any other similar agreement with one or more labor organizations on the same or other related construction projects; or

(2) discriminate against or treat differently any bidder, contractor, subcontractor or material supplier for becoming, refusing to become or remaining signatories or otherwise to agree to enter into any prehire agreement, project labor agreement, collective bargaining agreement or any other similar agreement with one or more labor organizations on the same or other related construction projects.

(b) Nothing in this section shall prohibit:

(1) Any bidder, contractor, subcontractor, construction manager, design-builder or material supplier of any tier from voluntarily entering into agreements described in paragraph (1) of subsection (a); or

(2) any contractor, construction manager or design builder from requiring its subcontractors or material suppliers of any tier to enter into a collective bargaining agreement.

History: L. 2012, ch. 153, § 3; July 1.



16-2004 Same; exceptions.

16-2004. Same; exceptions. No provision of this act shall be construed to:

(a) Prohibit any employer or other party from entering into any agreement or engaging in any other activity protected by the national labor relations act, 29 U.S.C. §§ 151 to 169; and

(b) interfere with labor relations of any party that is protected under the national labor relations act, 29 U.S.C. §§ 151 to 169.

History: L. 2012, ch. 153, § 4; July 1.



16-2005 Same; definitions.

16-2005. Same; definitions. For the purposes of this act:

(a) "Governmental entity" means a state agency or a municipality as the context requires.

(b) "Municipality" means the same as specified in K.S.A. 12-105a, and amendments thereto.

(c) "State agency" means the same as specified in K.S.A 75-3728a, and amendments thereto.

History: L. 2012, ch. 153, § 5; July 1.









Chapter 16a CONSUMER CREDIT CODE

Article 1 GENERAL PROVISIONS AND DEFINITIONS

16a-1-101 (UCCC) Short title.

16a-1-101. (UCCC) Short title. K.S.A. 16a-1-101 through 16a-9-102 shall be known and may be cited as the uniform consumer credit code.

History: L. 1973, ch. 85, § 1; Jan. 1, 1974.



16a-1-102 (UCCC) Purposes; rules of construction.

16a-1-102. (UCCC) Purposes; rules of construction. (1) K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, shall be liberally construed and applied to promote its underlying purposes and policies.

(2) The underlying purposes and policies of this act are:

(a) To simplify, clarify and modernize the law governing retail installment sales, consumer credit and consumer loans;

(b) to provide rate ceilings to assure an adequate supply of credit to consumers;

(c) to further consumer understanding of the terms of credit transactions and to foster competition among suppliers of consumer credit so that consumers may obtain credit at reasonable cost;

(d) to protect consumer buyers, lessees, and borrowers against unfair practices by some suppliers of consumer credit, having due regard for the interests of legitimate and scrupulous creditors;

(e) to permit and encourage the development of fair and economically sound consumer credit practices; and

(f) to make uniform the law, including administrative rules and regulations, among the various jurisdictions.

(3) A reference to a requirement imposed by K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, includes reference to a related rule and regulation of the administrator adopted pursuant to this act.

History: L. 1973, ch. 85, § 2; L. 1981, ch. 93, § 2; L. 1988, ch. 85, § 1; July 1.



16a-1-103 (UCCC) Supplementary general principles of law applicable.

16a-1-103. (UCCC) Supplementary general principles of law applicable. Unless displaced by the particular provisions of K.S.A. 16a-1-101 through 16a-9-102, the uniform commercial code and the principles of law and equity, including the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause supplement its provisions.

History: L. 1973, ch. 85, § 3; Jan. 1, 1974.



16a-1-104 (UCCC) Construction against implicit repeal.

16a-1-104. (UCCC) Construction against implicit repeal. K.S.A. 16a-1-101 through 16a-9-102 being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

History: L. 1973, ch. 85, § 4; Jan. 1, 1974.



16a-1-105 (UCCC) Severability.

16a-1-105. (UCCC) Severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1973, ch. 85, § 5; Jan. 1, 1974.



16a-1-107 (UCCC) Waiver; agreement to forego rights; settlement of claims.

16a-1-107. (UCCC) Waiver; agreement to forego rights; settlement of claims. (1) Except as otherwise provided in K.S.A. 16a-1-101 through 16a-9-102, a consumer may not waive or agree to forego rights or benefits under such sections of this act.

(2) A claim by a consumer against a creditor for an excess charge, other violation of K.S.A. 16a-1-101 through 16a-9-102, or civil penalty, or a claim against a consumer for default or breach of a duty imposed by such sections of this act, if disputed in good faith, may be settled by agreement.

(3) A claim, whether or not disputed, against a consumer may be settled for less value than the amount claimed.

(4) A settlement in which the consumer waives or agrees to forego rights or benefits under K.S.A. 16a-1-101 through 16a-9-102 is invalid if the court as a matter of law finds the settlement to have been unconscionable at the time it was made. The competence of the consumer, any deception or coercion practiced upon him, the nature and extent of the legal advice received by him, and the value of the consideration are relevant to the issue of unconscionability.

History: L. 1973, ch. 85, § 6; Jan. 1, 1974.



16a-1-108 (UCCC) Effect of act on powers of organization.

16a-1-108. (UCCC) Effect of act on powers of organization. (1) K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, prescribes maximum charges for all creditors, except lessors and those excluded (K.S.A. 16a-1-202, and amendments thereto), extending consumer credit including consumer credit sales (subsection (14) of K.S.A. 16a-1-301, and amendments thereto) and consumer loans (subsection (17) of K.S.A. 16a-1-301, and amendments thereto), and displaces existing limitations on the powers of those creditors based on maximum charges.

(2) With respect to sellers of goods or services, small loan companies, licensed lenders, consumer and sales finance companies, industrial banks and loan companies, and commercial banks and trust companies, this act displaces existing limitations on their powers based solely on amount or duration of credit.

(3) Except as provided in subsection (1) and in the article on effective date and repealer (article 9), K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, does not displace limitations on powers of credit unions, savings banks, savings and loan associations, or other thrift institutions whether organized for the profit of shareholders or as mutual organizations.

(4) Except as provided in subsections (1) and (2) and in the article on effective date and repealer (article 9), K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, does not displace:

(a) Limitations on powers of supervised financial organizations (subsection (44) of K.S.A. 16a-1-301, and amendments thereto) with respect to the amount of a loan to a single borrower, the ratio of a loan to the value of collateral, the duration of a loan secured by an interest in land, or other similar restrictions designed to protect deposits, or

(b) limitations on powers an organization is authorized to exercise under the laws of this state or the United States.

History: L. 1973, ch. 85, § 7; L. 1981, ch. 93, § 3; L. 1993, ch. 200, § 2; L. 1999, ch. 107, § 6; July 1.



16a-1-109 (UCCC) Transactions subject to act by agreement.

16a-1-109. (UCCC) Transactions subject to act by agreement. The parties to a sale, lease, or loan or modification thereof, which is not a consumer credit transaction may agree in a writing signed by the parties that the transaction is subject to the provisions of K.S.A. 16a-1-101 through 16a-9-102 applying to consumer credit transactions. If the parties so agree the transaction is a consumer credit transaction for the purposes of K.S.A. 16a-1-101 through 16a-9-102.

History: L. 1973, ch. 85, § 8; Jan. 1, 1974.



16a-1-201 (UCCC) Territorial application.

16a-1-201. (UCCC) Territorial application. (1) Except as otherwise provided in this section, K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, apply to consumer credit transactions made in this state. For purposes of such sections of this act, a consumer credit transaction is made in this state if:

(a) A signed writing evidencing the obligation or offer of the consumer is received by the creditor in this state; or

(b) the creditor induces the consumer who is a resident of this state to enter into the transaction by solicitation in this state by any means, including but not limited to: Mail, telephone, radio, television or any other electronic means.

(2) With respect to consumer credit transactions entered into pursuant to open end credit (subsection (31) of K.S.A. 16a-1-301, and amendments thereto), this act applies if the consumer's communication or indication of intention to establish the arrangement is received by the creditor in this state. If no communication or indication of intention is given by the consumer before the first transaction, this act applies if the creditor's communication notifying the consumer of the privilege of using the arrangement is mailed or personally delivered in this state.

(3) The part on limitations on creditors' remedies (part 1) of the article on remedies and penalties (article 5) applies to actions or other proceedings brought in this state to enforce rights arising from consumer credit sales, consumer leases, or consumer loans, or extortionate extensions of credit, wherever made.

(4) A consumer credit transaction made in another state to a person who is a resident of this state at the time of the transaction is valid and enforceable in this state to the extent that it is valid and enforceable under the laws of the state applicable to the transaction, but the following provisions apply as though the transaction occurred in this state:

(a) A creditor may not collect charges through actions or other proceedings in excess of those permitted by the article on finance charges and related provisions (article 2); and

(b) a creditor may not enforce rights against the consumer with respect to the provisions of agreements which violate the provisions on limitations on agreements and practices (part 3) and limitations on consumer's liability (part 4) of the article on regulation of agreements and practices (article 3).

(5) Except as provided in subsection (3), a consumer credit transaction made in another state to a person who was not a resident of this state when the sale, lease, loan, or modification was made is valid and enforceable in this state according to its terms to the extent that it is valid and enforceable under the laws of the state applicable to the transaction.

(6) For the purposes of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, the residence of a consumer is the address given by the consumer as the consumer's residence in any writing signed by the consumer in connection with a credit transaction. Until the consumer notifies the creditor of a new or different address, the given address is presumed to be unchanged.

(7) Notwithstanding other provisions of this section:

(a) Except as provided in subsection (3), K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, do not apply if the consumer is not a resident of this state at the time of a credit transaction and the parties have agreed that the law of the consumer's residence applies; and

(b) K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, apply if the consumer is a resident of this state at the time of a credit transaction and the parties have agreed that the law of the consumer's residence applies.

(8) Except as provided in subsection (7) the following agreements by a buyer, lessee, or debtor are invalid with respect to consumer credit transaction to which K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, apply:

(a) That the law of another state shall apply;

(b) that the consumer consents to the jurisdiction of another state; and

(c) that fixes venue.

(9) The following provisions of this act specify the applicable law governing certain cases:

(a) Applicability (K.S.A. 16a-6-102, and amendments thereto) of the part on powers and functions of administrator (part 1) of the article on administration (article 6); and

(b) applicability (K.S.A. 16a-6-201, and amendments thereto) of the part on notification and fees (part 2) of the article on administration (article 6).

(10) With respect to a consumer credit sale or consumer loan to which K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, does not otherwise apply by reason of the foregoing provisions of this section, if, pursuant to a solicitation relating to a consumer credit sale or loan received in this state, a person who is a resident of this state sends a signed writing evidencing the obligation or offer of the person to a creditor in another state, and the person receives the goods or services purchased or the cash proceeds of the loan in this state:

(a) The creditor may not contract for or receive charges exceeding those permitted by this code, and such charges as do exceed those permitted are excess charges for purposes of subsections (3) and (4) of K.S.A. 16a-5-201 and 16a-6-113, and amendments thereto, and such sections shall apply as though the consumer credit sale or consumer loan were made in this state; and

(b) the part on powers and functions of administrator (part 1) of the article on administration (article 6) shall apply as though the consumer credit sale or consumer loan were made in this state.

History: L. 1973, ch. 85, § 9; L. 1977, ch. 70, § 1; L. 1981, ch. 93, § 4; L. 1993, ch. 200, § 3; L. 1999, ch. 107, § 7; July 1.



16a-1-202 (UCCC) Exclusions.

16a-1-202. (UCCC) Exclusions. K.S.A. 16a-1-101 through 16a-6-414 do not apply to

(1) extensions of credit to government or governmental agencies or instrumentalities;

(2) except as otherwise provided in the article on insurance (article 4), the sale of insurance by an insurer if the insured is not obligated to pay installments of the premium and the insurance may terminate or be cancelled after nonpayment of an installment of the premium;

(3) transactions under public utility or common carrier tariffs if a subdivision or agency of this state or of the United States regulates the charges for the services involved, the charges for delayed payment, and any discount allowed for early payment;

(4) except with respect to disclosure, pawnbrokers licensed and regulated pursuant to statutes of this state;

(5) transactions covered by the Kansas insurance premium finance company act. (K.S.A. 40-2601 to 40-2613).

History: L. 1973, ch. 85, § 10; Jan. 1, 1974.



16a-1-301 General definitions.

16a-1-301. General definitions. In addition to definitions appearing in subsequent articles, in K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto:

(1) "Actuarial method" means the method of allocating payments made on a debt between the principal and the finance charge pursuant to which a payment is applied, assuming no delinquency charges or other additional charges are then due, first to the accumulated finance charge and then to the unpaid principal balance. When a finance charge is calculated in accordance with the actuarial method, the contract rate is applied to the unpaid principal balance for the number of days the principal balance is unpaid. At the end of each computational period, or fractional computational period, the unpaid principal balance is increased by the amount of the finance charge earned during that period and is decreased by the total payment, if any, made during the period after the deduction of any delinquency charges or other additional charges due during the period.

(2) "Administrator" means the deputy commissioner of the consumer and mortgage lending division appointed by the bank commissioner pursuant to K.S.A. 75-3135, and amendments thereto.

(3) "Agreement" means the bargain of the parties in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance.

(4) "Amount financed" means the net amount of credit provided to the consumer or on the consumer's behalf. The amount financed shall be calculated as provided in rules and regulations adopted by the administrator pursuant to K.S.A. 16a-6-117, and amendments thereto.

(5) "Annual percentage rate" means the finance charge expressed as a yearly rate, as calculated in accordance with the actuarial method. The annual percentage rate shall be calculated as provided in rules and regulations adopted by the administrator pursuant to K.S.A. 16a-6-117, and amendments thereto.

(6) "Appraised value" means, with respect to any real estate at any time:

(a) The total appraised value of the real estate, as reflected in the most recent records of the tax assessor of the county in which the real estate is located;

(b) the fair market value of the real estate, as reflected in a written appraisal of the real estate performed by a Kansas licensed or certified appraiser within the past 12 months; or

(c) in the case of a nonpurchase money real estate transaction, the estimated market value as determined through an automated valuation model acceptable to the administrator. As used in this paragraph (c), "automated valuation model" means an automated system that is used to derive a property value through the use of publicly available property records and various analytic methodologies such as comparable sales prices, home characteristics and historical home price appreciations. Automated valuation models must be validated by an independent credit rating agency. An automated valuation model provider shall not accept a property valuation assignment when the assignment itself is contingent upon the automated valuation model provider reporting a predetermined property valuation, or when the fee to be paid to the automated valuation model provider is contingent upon the property valuation reached or upon the consequences resulting from the property valuation assignment.

(7) "Billing cycle" means the time interval between periodic billing statement dates.

(8) "Cash price" of goods, services, or an interest in land means the price at which they are offered for sale by the seller to cash buyers in the ordinary course of business and may include (a) the cash price of accessories or services related to the sale, such as delivery, installation, alterations, modifications, and improvements, and (b) taxes to the extent imposed on a cash sale of the goods, services, or interest in land. The cash price stated by the seller to the buyer in a disclosure statement is presumed to be the cash price.

(9) "Closed end credit" means a consumer loan or a consumer credit sale which is not incurred pursuant to open end credit.

(10) "Closing costs" with respect to a debt secured by an interest in land includes:

(a) The actual fees paid a public official or agency of the state or federal government, for filing, recording or releasing any instrument relating to the debt; and

(b) bona fide and reasonable expenses incurred by the lender in connection with the making, closing, disbursing, extending, readjusting or renewing the debt which are payable to third parties not related to the lender, except that reasonable fees for an appraisal made by the lender or related party are permissible.

(11) "Code mortgage rate" means the greater of:

(a) 12%; or

(b) the sum of:

(i) The yield on 30-year fixed rate conventional home mortgage loans committed for delivery within 61 to 90 days accepted under the federal home loan mortgage corporation's or any successor's daily offerings for sale on the last day on which commitments for such mortgages were received in the previous month; and

(ii) 5%.

If the reference rate referred to in subparagraph (i) of paragraph (b) is discontinued, becomes impractical to use, or is otherwise not readily ascertainable for any reason, the administrator may designate a comparable replacement reference rate and, upon publishing notice of the same, such replacement reference rate shall become the reference rate referred to in subparagraph (i) of paragraph (b). The secretary of state shall publish notice of the code mortgage rate not later than the second issue of the Kansas register published each month.

(12) "Conspicuous" means a term or clause is conspicuous when it is so written that a reasonable person against whom it is to operate ought to have noticed it. Whether a term or clause is conspicuous or not is for decision by the trier of fact.

(13) "Consumer" means the buyer, lessee, or debtor to whom credit is granted in a consumer credit transaction.

(14) "Consumer credit sale":

(a) Except as provided in paragraph (b), a "consumer credit sale" is a sale of goods, services, or an interest in land in which:

(i) Credit is granted either by a seller who regularly engages as a seller in credit transactions of the same kind or pursuant to a credit card other than a lender credit card;

(ii) the buyer is a person other than an organization;

(iii) the goods, services, or interest in land are purchased primarily for a personal, family or household purpose;

(iv) either the debt is by written agreement payable in more than four installments or a finance charge is made; and

(v) with respect to a sale of goods or services, the amount financed does not exceed $25,000.

(b) A "consumer credit sale" does not include:

(i) A sale in which the seller allows the buyer to purchase goods or services pursuant to a lender credit card; or

(ii) a sale of an interest in land, unless the parties agree in writing to make the transaction subject to the uniform consumer credit code.

(15) "Consumer credit transaction" means a consumer credit sale, consumer lease, or consumer loan or a modification thereof including a refinancing, consolidation, or deferral.

(16) "Consumer lease" means a lease of goods:

(a) Which a lessor regularly engaged in the business of leasing makes to a person, other than an organization, who takes under the lease primarily for a personal, family or household purpose;

(b) in which the amount payable under the lease does not exceed $25,000;

(c) which is for a term exceeding four months; and

(d) which is not made pursuant to a lender credit card.

(17) "Consumer loan":

(a) Except as provided in paragraph (b), a "consumer loan" is a loan made by a person regularly engaged in the business of making loans in which:

(i) The debtor is a person other than an organization;

(ii) the debt is incurred primarily for a personal, family or household purpose;

(iii) either the debt is payable by written agreement in more than four installments or a finance charge is made; and

(iv) either the amount financed does not exceed $25,000 or the debt is secured by an interest in land.

(b) Unless the loan is made subject to the uniform consumer credit code by written agreement, a "consumer loan" does not include:

(i) A loan secured by a first mortgage unless:

(A) The loan-to-value ratio of the loan at the time when made exceeds 100%; or

(B) in the case of subsection (1) of K.S.A. 16a-3-308a, and amendments thereto, the annual percentage rate of the loan exceeds the code mortgage rate; or

(ii) a loan made by a qualified plan, as defined in section 401 of the internal revenue code, to an individual participant in such plan or to a member of the family of such individual participant.

(18) "Credit" means the right granted by a creditor to a debtor to defer payment of debt or to incur debt and defer its payment.

(19) "Credit card" means any card, plate or other single credit device that may be used from time to time to obtain credit. Since this involves the possibility of repeated use of a single device, checks and similar instruments that can be used only once to obtain a single credit extension are not credit cards.

(20) "Creditor" means a person who regularly extends credit in a consumer credit transaction which is payable by a written agreement in more than four installments or for which the payment of a finance charge is or may be required and is the person to whom the debt arising from the consumer credit transaction is initially payable on the face of the evidence of indebtedness or, if there is no such evidence of indebtedness, by written agreement. In the case of credit extended pursuant to a credit card, the creditor is the card issuer and not another person honoring the credit card.

(21) "Earnings" means compensation paid or payable to an individual or for such individual's account for personal services rendered or to be rendered by such individual, whether denominated as wages, salary, commission, bonus, or otherwise, and includes periodic payments pursuant to a pension, retirement, or disability program.

(22) "Finance charge" means all charges payable directly or indirectly by the consumer and imposed directly or indirectly by the creditor as an incident to or as a condition of the extension of credit. The finance charge shall be calculated as provided in rules and regulations adopted by the administrator pursuant to K.S.A. 16a-6-117, and amendments thereto.

(23) "First mortgage" means a first priority mortgage lien or similar real property security interest.

(24) "Goods" includes goods not in existence at the time the transaction is entered into and merchandise certificates, but excludes money, chattel paper, documents of title, and instruments.

(25) Except as otherwise provided, "lender" includes an assignee of the lender's right to payment but use of the term does not in itself impose on an assignee any obligation of the lender with respect to events occurring before the assignment.

(26) "Lender credit card" means a credit card issued by a supervised lender.

(27) "Loan":

(a) Except as provided in paragraph (b), a "loan" includes:

(i) The creation of debt by the lender's payment of or agreement to pay money to the debtor or to a third party for the account of the debtor;

(ii) the creation of debt either pursuant to a lender credit card or by a cash advance to a debtor pursuant to a credit card other than a lender credit card;

(iii) the creation of debt by a credit to an account with the lender upon which the debtor is entitled to draw immediately; and

(iv) the forbearance of debt arising from a loan.

(b) A "loan" does not include the payment or agreement to pay money to a third party for the account of a debtor if the debt of the debtor arises from a sale or lease and results from use of either a credit card issued by a person primarily in the business of selling or leasing goods or services or any other credit card which may be used for the purchase of goods or services and which is not a lender credit card.

(28) "Loan-to-value ratio", at any time for any loan secured by an interest in real estate, means a fraction expressed as a percentage:

(a) The numerator of which is the aggregate unpaid principal balance of all loans secured by a first mortgage or a second mortgage encumbering the real estate at such time; and

(b) the denominator of which is the appraised value of the real estate.

(29) "Merchandise certificate" means a writing issued by a seller not redeemable in cash and usable in its face amount in lieu of cash in exchange for goods or services.

(30) "Official fees" means:

(a) Fees and charges prescribed by law which actually are or will be paid to public officials for determining the existence of or for perfecting, releasing, or satisfying a security interest related to a consumer credit sale, consumer lease, or consumer loan; or

(b) premiums payable for insurance in lieu of perfecting a security interest otherwise required by the creditor in connection with the sale, lease, or loan, if the premium does not exceed the fees and charges described in paragraph (a) which would otherwise be payable.

(31) "Open end credit" means an arrangement pursuant to which:

(a) A creditor may permit a consumer, from time to time, to purchase goods or services on credit from the creditor or pursuant to a credit card, or to obtain loans from the creditor or pursuant to a credit card;

(b) the unpaid balance of amounts financed and the finance and other appropriate charges are debited to an account;

(c) the finance charge, if made, is computed on the outstanding unpaid balances of the consumer's account from time to time; and

(d) the consumer has the privilege of paying the balances in installments.

(32) "Organization" means a corporation, limited liability company, government or governmental subdivision or agency, trust, estate, partnership, cooperative or association.

(33) "Person" includes a natural person or an individual, and an organization.

(34) (a) "Person related to" with respect to an individual means (i) the spouse of the individual, (ii) a brother, brother-in-law, sister, sister-in-law of the individual, (iii) an ancestor or lineal descendant of the individual or the individual's spouse, and (iv) any other relative, by blood, adoption or marriage, of the individual or such individual's spouse who shares the same home with the individual.

(b) "Person related to" with respect to an organization means (i) a person directly or indirectly controlling, controlled by or under common control with the organization, (ii) an officer or director of the organization or a person performing similar functions with respect to the organization or to a person related to the organization, (iii) the spouse of a person related to the organization, and (iv) a relative by blood, adoption or marriage of a person related to the organization who shares the same home with such person.

(35) "Prepaid finance charge" means any finance charge paid separately in cash or by check before or at consummation of a transaction, or withheld from the proceeds of the credit at any time. Prepaid finance charges shall be calculated as provided in rules and regulations adopted by the administrator pursuant to K.S.A. 16a-6-117, and amendments thereto.

(36) "Presumed" or "presumption" means that the trier of fact must find the existence of the fact presumed unless and until evidence is introduced which would support a finding of its nonexistence.

(37) "Principal" means the total of the amount financed and the prepaid finance charges, except that prepaid finance charges are not added to the amount financed to the extent such prepaid finance charges are paid separately in cash or by check by the consumer. The administrator may adopt rules and regulations regarding the determination or calculation of the principal or the principal balance pursuant to K.S.A. 16a-6-117, and amendments thereto.

(38) "Sale of goods" includes any agreement in the form of a bailment or lease of goods if the bailee or lessee agrees to pay as compensation for use a sum substantially equivalent to or in excess of the aggregate value of the goods involved and it is agreed that the bailee or lessee will become, or for no other or a nominal consideration has the option to become, the owner of the goods upon full compliance with such bailee's or lessee's obligations under the agreements.

(39) "Sale of an interest in land" includes a lease in which the lessee has an option to purchase the interest and all or a substantial part of the rental or other payments previously made by the lessee are applied to the purchase price.

(40) "Sale of services" means furnishing or agreeing to furnish services and includes making arrangements to have services furnished by another.

(41) "Second mortgage" means a second or other subordinate priority mortgage lien or similar real property security interest.

(42) "Seller": Except as otherwise provided, "seller" includes an assignee of the seller's right to payment but use of the term does not in itself impose on an assignee any obligation of the seller with respect to events occurring before the assignment.

(43) "Services" includes (a) work, labor, and other personal services, (b) privileges with respect to transportation, hotel and restaurant accommodations, education, entertainment, recreation, physical culture, hospital accommodations, funerals, cemetery accommodations, and the like, and (c) insurance.

(44) "Supervised financial organization" means a person, other than an insurance company or other organization primarily engaged in an insurance business:

(a) Organized, chartered, or holding an authorization certificate under the laws of any state or of the United States which authorize the person to make loans and to receive deposits, including a savings, share, certificate or deposit account; and

(b) subject to supervision by an official or agency of such state or of the United States.

(45) "Supervised lender" means a person authorized to make or take assignments of supervised loans, either under a license issued by the administrator (K.S.A. 16a-2-301 and amendments thereto) or as a supervised financial organization (subsection (44) of K.S.A. 16a-1-301 and amendments thereto).

(46) "Supervised loan" means a consumer loan, including a loan made pursuant to open end credit, with respect to which the annual percentage rate exceeds 12%.

(47) "Written agreement" means an agreement such as a promissory note, contract or lease that is evidence of or relates to the indebtedness. A letter that merely confirms an oral agreement does not constitute a written agreement for purposes of this subsection unless signed by the person against whom enforcement is sought.

(48) "Written administrative interpretation" means any written communication from the consumer credit commissioner which is the official interpretation as so stated in said written communication by the consumer credit commissioner of the Kansas uniform consumer credit code and rules and regulations pertaining thereto.

History: L. 1973, ch. 85, § 11; L. 1980, ch. 75, § 4; L. 1980, ch. 76, § 5; L. 1981, ch. 93, § 5; L. 1982, ch. 89, § 2; L. 1984, ch. 83, § 1; L. 1988, ch. 85, § 2; L. 1992, ch. 80, § 1; L. 1993, ch. 200, § 4; L. 1993, ch. 200, § 5; L. 1996, ch. 166, § 2; L. 1998, ch. 106, § 1; L. 1999, ch. 107, § 8; L. 1999, ch. 166, § 8; L. 2000, ch. 27, § 1; L. 2006, ch. 97, § 1; July 1.



16a-1-303 (UCCC) Residential mortgage loan originator; definitions.

16a-1-303. (UCCC) Residential mortgage loan originator; definitions. Other definitions appearing in this act:

(1) "Residential mortgage loan originator" means an individual:

(a) Who engages in residential mortgage loan origination on behalf of a single supervised lender;

(b) whose conduct of residential mortgage loan origination is the responsibility of the licensed supervised lender;

(c) who takes a residential mortgage loan application or offers or negotiates terms of a residential mortgage loan for compensation or gain or in the expectation of compensation or gain; and

(d) whose job responsibilities include contact with borrowers during the loan origination process, which can include soliciting, negotiating, acquiring, arranging or making mortgage loans for others, obtaining personal or financial information, assisting with the preparation of loan applications or other documents, quoting loan rates or terms or providing required disclosures. It does not include any individual engaged solely as a loan processor or underwriter.

(2) "Loan processor or underwriter" means an individual who performs clerical or support duties as an employee at the direction and subject to the supervision and instruction of a person registered, or exempt from registration, under this act.

(a) For purposes of this subsection, the term "clerical or support duties" may include subsequent to the receipt of an application:

(i) The receipt, collection, distribution and analysis of information common for the processing or underwriting of a residential mortgage loan; and

(ii) communicating with a consumer to obtain the information necessary for the processing or underwriting of a loan, to the extent that such communication does not include offering or negotiating loan rates or terms or counseling consumers about residential mortgage loan rates or terms.

(b) An individual engaging solely in loan processor or underwriter activities shall not represent to the public, through advertising or other means of communicating or providing information including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that such individual can or will perform any of the activities of a residential mortgage loan originator.

(3) "Nationwide mortgage licensing system and registry" means a mortgage licensing system developed and maintained by the conference of state bank supervisors and the American association of residential mortgage regulators for the licensing and registration of licensed mortgage loan originators.

(4) "Residential mortgage loan" means any loan or contract for deed primarily for personal, family or household use that is secured by a mortgage, deed of trust or other equivalent consensual security interest on a dwelling, as defined in section 103(v) of the truth in lending act, 15 U.S.C. § 1602(v), or residential real estate located in this state upon which a dwelling is constructed or intended to be constructed, including the renewal or refinancing of any such loan.

(5) "Registrant" means any individual who holds a valid registration to engage in residential mortgage loan origination in this state.

(6) "Unique identifier" means a number or other identifier assigned by protocols established by the nationwide mortgage licensing system and registry.

History: L. 1973, ch. 85, § 13; L. 2009, ch. 29, § 15; July 1.






Article 2 FINANCE CHARGES AND RELATED PROVISIONS

16a-2-101 (UCCC) Short title.

16a-2-101. (UCCC) Short title. This article shall be known and may be cited as revised uniform consumer credit code—finance charges and related provisions.

History: L. 1973, ch. 85, § 14; Jan. 1, 1974.



16a-2-102 (UCCC) Scope.

16a-2-102. (UCCC) Scope. Part 2 of this article applies to consumer credit sales. Parts 3 and 4 apply to consumer loans, including loans made by supervised lenders. Part 5 applies to other charges and modifications with respect to consumer credit transactions. Part 6 applies to other credit transactions.

History: L. 1973, ch. 85, § 15; Jan. 1, 1974.



16a-2-103 Computation of finance charges.

16a-2-103. Computation of finance charges. (1) The provisions of this section shall apply to all consumer loans and all consumer credit sales.

(2) The finance charge on a consumer loan or consumer credit sale shall be computed in accordance with the actuarial method using either the 365/365 method or, if the consumer agrees in writing, the 360/360 method:

(a) The 365/365 method means a method of calculating the finance charge whereby the contract rate is divided by 365 and the resulting daily rate is multiplied by the outstanding principal amount and the actual number of days in the computational period.

(b) The 360/360 method means a method of calculating the finance charge whereby the contract rate is divided by 360 and the resulting daily rate is multiplied by the outstanding principal amount and the number of assumed days in the computational period. For the purposes of this subsection, a creditor may assume that a month has 30 days, regardless of the actual number of days in the month.

(c) If the documentation evidencing a consumer credit contract is silent regarding whether the 365/365 method or the 360/360 method applies, then the 365/365 method shall apply.

(3) In addition to the methods listed under subsection 2, the computation of finance charges on a consumer loan secured by a first or second lien real estate mortgage may be computed using the following amortization method: The contract rate is divided by 360 and the resulting rate is multiplied by the outstanding principal amount and 30 assumed days between scheduled due dates. For the purposes of this subsection, a creditor shall assume there are 30 days in the computational period, regardless of the actual number of days between due dates.

(4) The finance charge on a consumer loan or consumer credit sale may not be computed in accordance with the 365/360 method, whereby the contract rate is divided by 360 and the resulting daily rate is multiplied by the outstanding principal amount and the actual number of days in the computational period.

(5) Creditors may ignore the effect of a leap year in computing the finance charge.

(6) (a) Except for any portion of a loan made pursuant to a lender credit card which does not represent a cash advance, interest or other periodic finance charges on a consumer loan may accrue only on that portion of the principal which has been disbursed to or for the benefit of the consumer.

(b) On a consumer credit sale, interest or other periodic finance charges may accrue only on that portion of the principal which relates to goods, services or an interest in land, as the case may be, which has been shipped, delivered, furnished or otherwise made available to or for the benefit of the consumer or has been disbursed to or for the benefit of the consumer.

(7) Subsection (2) does not apply to a consumer credit sale the finance charge for which is computed in accordance with subsection (5) of K.S.A. 16a-2-201, and amendments thereto.

(8) Notwithstanding any other provisions of this act, the finance charges on consumer loans or consumer credit sales originating prior to January 1, 1994, which computed such finance charges on a precomputed basis, shall be subject to the conditions, limitations and restrictions contained in the uniform consumer credit code as in effect on December 31, 1993, as such code relates to precomputed finance charges.

(9) This section shall be supplemental to and a part of the uniform consumer credit code.

History: L. 1993, ch. 200, § 1; L. 1999, ch. 107, § 9; L. 2005, ch. 144, § 8; July 1.



16a-2-104 (UCCC) Payment credit date.

16a-2-104. (UCCC) Payment credit date. (1) A creditor shall credit a payment to the consumer's account on the date of receipt, except when a delay in crediting does not result in a finance charge or other charge.

(2) Notwithstanding subsection (1), if a creditor specifies, in a writing delivered to the consumer, reasonable requirements for the consumer to follow in making payments, but accepts a payment that does not conform to those requirements, then the creditor shall credit the payment within five days after receipt.

(3) This section shall be supplemental to and a part of the uniform consumer credit code.

History: L. 1999, ch. 107, § 4; July 1.



16a-2-201 Finance charge for closed end consumer credit sales.

16a-2-201. Finance charge for closed end consumer credit sales. (1) This section applies only to a closed end consumer credit sale.

(2) A seller may charge a finance charge at any rate agreed to by the parties, subject, however, to the limitations on prepaid finance charges set forth in subsection (3).

(3) A seller may charge a prepaid finance charge:

(a) For a consumer credit sale secured by a security interest in a manufactured home as defined by 42 U.S.C. § 5402(6), in an amount not to exceed 5% of the amount financed for the sole purpose of reducing the interest rate of the consumer credit sale; or

(b) for any other consumer credit sale, an amount not to exceed the lesser of 2% of the amount financed or $100.

(c) A prepaid finance charge permitted under this subsection is in addition to finance charges permitted under subsection (2). A prepaid finance charge permitted under this subsection is fully earned when paid and is nonrefundable, unless the parties agree otherwise in writing.

(4) If the sale is precomputed:

(a) The finance charge may be calculated on the assumption that all scheduled payments will be made when due, and the fact that payments are made either before or after the due date does not affect the amount of finance charge which the creditor may charge or receive; and

(b) the effect of prepayment is governed by subsection (5).

(5) Rebate upon prepayment:

(a) Except as provided for in this section, upon prepayment in full of a precomputed consumer credit transaction, the creditor shall rebate to the consumer an amount not less than the amount of rebate provided in subsection (b), paragraph (1), or redetermine the earned finance charge as provided in subsection (b), paragraph (2), and rebate any other unearned charges including charges for insurance. The rebate for charges for insurance shall be as prescribed by statute, rules and regulations and administrative interpretations by the administrator. If the rebate otherwise required is less than $1, no rebate need be made.

(b) The amount of rebate and redetermined earned finance charge shall be as follows:

(1) The amount of rebate shall be determined by applying, according to the actuarial method, the rate of finance charge which was required to be disclosed in the transaction:

(i) Where no deferral charges have been made in a transaction, to the unpaid balances for the actual time remaining as originally scheduled for the period following prepayment; and

(ii) where deferral charges have been made in a transaction, to the unpaid balances for the actual time remaining as extended by deferral for the period following prepayment.

The time remaining for the period following prepayment shall be either the full days following prepayment; or both the full days, counting the date of prepayment, between the prepayment date and the end of the computational period in which the prepayment occurs, and the full computational periods following the date of prepayment to the scheduled due date of the final installment of the transaction.

(2) The redetermined earned finance charge shall be determined by applying, according to the actuarial method, the rate of finance charge which was required to be disclosed in the transaction to the actual unpaid balances of the amount financed for the actual time the unpaid balances were outstanding as of the date of prepayment. Any delinquency or deferral charges collected before the date of prepayment do not become a part of the total finance charge for purposes of rebating unearned charges.

(c) Upon prepayment, but not otherwise, of a consumer credit transaction whether or not precomputed, other than a consumer lease, a consumer rental purchase agreement, or a transaction pursuant to open end credit:

(1) If the prepayment is in full, the creditor may collect or retain a minimum charge not exceeding $5 in a transaction which had an amount financed of $75 or less, or not exceeding $7.50 and in a transaction which had an amount financed of more than $75, if the finance charge earned at the time of prepayment is less than the minimum allowed pursuant to this subsection.

(2) If the prepayment is in part, the creditor may not collect or retain a minimum finance charge.

(d) For the purposes of this section, the following defined terms apply:

(1) "Computational period" means the interval between scheduled due dates of installments under the transaction if the intervals are substantially equal or, if the intervals are not substantially equal, one month if the smallest interval between the scheduled due dates of installments under the transaction is one month or more, and otherwise one week.

(2) The "interval" between specified dates means the interval between them including one or the other but not both of them. If the interval between the date of the transaction and the due date of the first scheduled installment does not exceed one month by more than fifteen days when the computational period is one month, or eleven days when the computational period is one week, the interval may be considered by the creditor as one computational period.

(e) This section does not preclude the collection or retention by the creditor of delinquency charges.

(f) If the maturity is accelerated by any reason and judgment is obtained, the consumer is entitled to the same rebate as if payment had been made on the date maturity is accelerated.

(g) Upon prepayment in full of a precomputed consumer credit transaction by the proceeds of consumer credit insurance, the consumer or the consumer's estate is entitled to the same rebate as though the consumer had prepaid the agreement on the date the proceeds of the insurance are paid to the creditor, but no later than ten business days after satisfactory proof of loss is furnished to the creditor.

(6) This section does not apply to a sale of an interest in land. Subsection (11) of K.S.A. 16a-2-401, and amendments thereto, governs the limitations on finance charges for a contract for deed to real estate where the parties agree in writing to make the transaction subject to the uniform consumer credit code.

History: L. 1973, ch. 85, § 16; L. 1980, ch. 77, § 1; L. 1981, ch. 94, § 1; L. 1982, ch. 93, § 1; L. 1983, ch. 79, § 1; L. 1985, ch. 82, § 1; L. 1988, ch. 85, § 3; L. 1988, ch. 86, § 1; L. 1988, ch. 87,§ 1; L. 1993, ch. 200, § 6; L. 1995, ch. 54, § 1; L. 1997, ch. 90, § 1; L. 1998, ch. 107, § 1; L. 1999, ch. 107, § 10; L. 2000, ch. 28, § 1; July 1.



16a-2-202 Finance charge for consumer credit sales pursuant to open end credit.

16a-2-202. Finance charge for consumer credit sales pursuant to open end credit. (1) With respect to a consumer credit sale made pursuant to open end credit, a seller may charge a finance charge at any rate agreed to by the parties.

(2) A charge may be made in each billing cycle which is a percentage of an amount no greater than:

(a) The average daily balance of the account, which is the sum of the actual amounts outstanding each day during the billing cycle divided by the number of days in the cycle;

(b) the unpaid balance of the account on the last day of the billing cycle.

(3) If the billing cycle is monthly, the charges may not exceed 1/12 of the annual rate agreed to by the consumer. If the billing cycle is not monthly, the maximum charge is that percentage which bears the same relation to the applicable monthly percentage as the number of days in the billing cycle bears to 30. For purposes of this subsection, a variation of not more than four days from month to month is "the last day of the billing cycle."

(4) For any period in which a finance charge is due, the parties may agree on a minimum amount.

(5) This section does not apply to a sale of an interest in land. Subsection (11) of K.S.A. 16a-2-401, and amendments thereto, governs the limitations on finance charges for a contract for deed to real estate where the parties agree in writing to make the transaction subject to the uniform consumer credit code.

History: L. 1973, ch. 85, § 17; L. 1980, ch. 77, § 2; L. 1981, ch. 94, § 2; L. 1982, ch. 93, § 2; L. 1983, ch. 79, § 2; L. 1985, ch. 82, § 2; L. 1988, ch. 85, § 4; L. 1988, ch. 86, § 2; L. 1997, ch. 90, § 2; L. 1999, ch. 107, § 11; July 1.



16a-2-301 (UCCC) Authority to make supervised loans; residential mortgage loan origination; registration required.

16a-2-301. (UCCC) Authority to make supervised loans; residential mortgage loan origination; registration required. (1) Unless a person is a supervised financial organization; or has first obtained a license from the administrator authorizing such person to make supervised loans; or is the federal deposit insurance corporation acting in its corporate capacity or as receiver, such person shall not engage in the business of:

(a) Making supervised loans;

(b) taking assignments of and directly or indirectly, including through the use of servicing contracts or otherwise, undertaking collection of payments from debtors arising from supervised loans, but such person may collect for three months without a license if the person promptly applies for a license and such person's application has not been denied; or

(c) taking assignments of and directly or indirectly, including through the use of servicing contracts or otherwise, enforcing rights against debtors arising from supervised loans, but such person may enforce for three months without a license if the person promptly applies for a license and such person's application has not been denied.

(2) Residential mortgage loan origination shall only be conducted in this state by an individual who has first been registered with the administrator as a residential mortgage loan originator and maintains a valid unique identifier issued by the nationwide mortgage licensing system and registry if operational at the time of registration.

(a) Residential mortgage loan origination shall only be conducted at or from a supervised lender and a registrant shall only engage in residential mortgage loan origination on behalf of one supervised lender.

(b) A supervised lender shall be responsible for all mortgage loan origination conducted on their behalf by residential mortgage loan originators or other employees.

(3) Nothing in this section shall be construed to require the licensing of an attorney who is forwarded contracts for collection.

History: L. 1973, ch. 85, § 18; L. 1980, ch. 76, § 6; L. 1985, ch. 83, § 1; L. 1988, ch. 85, § 5; L. 2009, ch. 29, § 16; July 1.



16a-2-302 (UCCC) License to make supervised loans; registration for residential mortgage loan originator fees.

16a-2-302. (UCCC) License to make supervised loans; registration for residential mortgage loan originator fees. (1) (a) The administrator shall receive and act on all applications for licenses to make supervised loans and all applications for residential mortgage loan originator registrations under this act. Applications shall be filed in the manner prescribed by the administrator and shall contain the information the administrator may require by rule and regulation to make an evaluation of the financial responsibility, character and fitness of the applicant.

(b) Submitted with each application shall be a nonrefundable application fee. Application, license and registration fees shall be in such amounts as are established pursuant to subsection (5) of K.S.A. 16a-6-104, and amendments thereto. The license year shall be the calendar year. Each license shall be nonrefundable and nonassignable, and shall remain in force until surrendered, suspended or revoked.

(c) The administrator shall remit all moneys received under K.S.A. 16a-1-101 to 16a-6-414, inclusive, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Of each deposit 10% shall be credited to the state general fund and the balance shall be credited to the bank commissioner fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the administrator or by a person or persons designated by the administrator.

(d) Every licensee and registrant shall, on or before the first day of January, pay to the administrator the license or registration fee prescribed under this subsection (1) for each license or registration held for the succeeding license year. Failure to pay the fee within the time prescribed shall automatically revoke the license or registration.

(2) No license or registration shall be issued unless the administrator, upon investigation, finds that the financial responsibility, character and fitness of the applicant, and of the members thereof if the applicant is a copartnership or association and of the officers and directors thereof, if the applicant is a corporation, are such as to warrant belief that the business will be operated honestly and fairly within the purposes of this act. The administrator shall not base a registration denial solely on the applicant's credit score. An applicant meets the minimum standard of financial responsibility for engaging in the business of making supervised loans, under subsection (1) of K.S.A. 16a-2-301, and amendments thereto, only if:

(a) The applicant has filed with the administrator a proper surety bond of at least $100,000 which has been approved by the administrator. The bond must provide within its terms that the bond shall not expire for two years after the date of the surrender, revocation or expiration of the subject license, whichever shall first occur. The required surety bond may not be canceled by the licensee without providing the administrator at least 30 days' prior written notice, provided that such cancellation shall not affect the surety's liability for violations of the uniform consumer credit code occurring prior to the effective date of cancellation and principal and surety shall be and remain liable for a period of two years from the date of any action or inaction of the principal that gives rise to a claim under the bond; and

(b) the applicant provides evidence in a form and manner prescribed by the administrator that establishes the applicant will maintain a satisfactory minimum net worth, as determined by the administrator, to engage in credit transactions of the nature proposed by the applicant. Such net worth requirements shall be established by the administrator pursuant to rule and regulation and shall not exceed $500,000 for each applicant or licensee.

(3) The administrator may deny any application or renewal for a supervised loan license or a residential mortgage loan originator registration, if the administrator finds:

(a) There is a refusal to furnish information required by the administrator within a reasonable time as fixed by the administrator; or

(b) any of the factors stated as grounds for denial, revocation or suspension of a license in K.S.A. 16a-2-303 or K.S.A. 2015 Supp. 16a-2-303a, and amendments thereto.

(4) Upon written request the applicant is entitled to a hearing on the question of license qualifications if: (a) The administrator has notified the applicant in writing that the application has been denied; or (b) the administrator has not issued a license within 60 days after the application for the license was filed. A request for a hearing may not be made more than 15 days after the administrator has mailed a writing to the applicant notifying the applicant that the application has been denied and stating in substance the administrator's findings supporting denial of the application.

(5) The administrator shall adopt rules and regulations regarding whether a licensee shall be required to obtain a single license for each place of business or whether a licensee may obtain a master license for all of its places of business, and in so doing the administrator may differentiate between licensees located in this state and licensees located elsewhere. Each license shall remain in full force and effect until surrendered, suspended or revoked.

(6) No licensee shall change the location of any place of business without giving the administrator at least 15 days prior written notice.

(7) A licensee may conduct the business of making loans for personal, family or household purposes only at or from any place of business for which the licensee holds a license and not under any other name than that in the license. Loans made pursuant to a lender credit card do not violate this subsection.

History: L. 1973, ch. 85, § 19; L. 1976, ch. 98, § 1; L.1981, ch. 95, § 1; L. 1999, ch. 107, § 12; L. 1999, ch. 166, § 9; L. 2000, ch. 27, § 2; L. 2001, ch. 5, § 57; L. 2005, ch. 144, § 9; L. 2009, ch. 29, § 17; L. 2011, ch. 53, § 5; July 1.



16a-2-303 (UCCC) Denial, revocation or suspension of license; disciplinary proceedings.

16a-2-303. (UCCC) Denial, revocation or suspension of license; disciplinary proceedings. (1) The administrator may deny, revoke or suspend the license of a supervised lender if the administrator finds that:

(a) The applicant or licensee has repeatedly or willfully violated the provisions of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, or any rule and regulation, order or administrative interpretation lawfully made pursuant to such sections of this act;

(b) the applicant or licensee has failed to file and maintain the surety bond or net worth required in K.S.A. 16a-2-302, and amendments thereto;

(c) the applicant or licensee is insolvent;

(d) the applicant or licensee has filed with the administrator any document or statement falsely representing or omitting a material fact;

(e) the applicant, licensee, members thereof if a copartnership or association, or officers and directors thereof if a corporation have been convicted of a felony crime or any crime involving fraud, dishonesty or deceit or the applicant or licensee knowingly or repeatedly contracts with or employs persons to directly engage in lending activities who have been convicted of a felony crime or any crime involving fraud, dishonesty or deceit;

(f) the applicant or licensee fails to keep and maintain sufficient records to permit an audit satisfactorily disclosing to the administrator the applicant or licensee's compliance with the provision of this act;

(g) the applicant or licensee has been the subject of any disciplinary action by this or any other state or federal agency;

(h) a final judgment has been entered against the applicant or licensee in a civil action and the administrator finds the conduct on which the judgment is based indicates that it would be contrary to the public interest to permit such person to be licensed;

(i) the applicant or licensee has engaged in deceptive business practices; or

(j) facts or conditions exist which would clearly have justified the administrator in refusing to grant a license had these facts or conditions been known to exist at the time the application for the license was made.

(2) Any person holding a license to make supervised loans may surrender the license by notifying the administrator in writing of its surrender, but this surrender shall not affect such person's liability for acts previously committed.

(3) No revocation, suspension, or relinquishment of a license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any debtor.

(4) None of the following actions shall deprive the administrator of any jurisdiction or right to institute or proceed with any disciplinary proceeding against such licensee, to render a decision suspending, revoking or refusing to renew such license, or to establish and make a record of the facts of any violation of law for any lawful purpose:

(a) The imposition of an administrative penalty under this section;

(b) the lapse or suspension of any license issued under this act by operation of law;

(c) the licensee's failure to renew any license issued under this act; or

(d) the licensee's voluntary surrender of any license issued under this act.

(5) The administrator may reinstate a license, terminate a suspension, or grant a new license to a person whose license has been revoked or suspended if no fact or condition then exists which clearly would have justified the administrator in refusing to grant a license.

History: L. 1973, ch. 85, § 20; L. 1988, ch. 356, § 47; L. 1999, ch. 107, § 13; L. 2005, ch. 144, § 10; L. 2009, ch. 29, § 18; July 1.



16a-2-303a Denial, revocation or suspension of registration of residential mortgage loan originator.

16a-2-303a. Denial, revocation or suspension of registration of residential mortgage loan originator. (1) The administrator may deny, revoke or suspend the registration of a residential mortgage loan originator if the administrator finds that:

(a) The applicant or registrant has repeatedly or willfully violated the provisions of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, or any rule and regulation, order or administrative interpretation lawfully made pursuant to such sections of this act;

(b) the applicant or registrant has filed with the administrator any document or statement falsely representing or omitting a material fact;

(c) the applicant or registrant has been convicted of any crime involving fraud, dishonesty or deceit, except that no registration shall be granted to any loan originator who:

(i) Has had a mortgage loan originator license or registration revoked in any governmental jurisdiction; or

(ii) has been convicted of, pled guilty or nolo contendere to, a felony in a domestic, foreign or military court:

(A) During the seven-year period preceding the date of the application for licensing and registration; or

(B) at any time preceding such date of application, if such felony involved an act of fraud, dishonesty, deceit, a breach of trust or money laundering;

(d) the applicant or registrant has been the subject of any disciplinary action by this or any other state or federal agency;

(e) a final judgment has been entered against the applicant or registrant in a civil action and the administrator finds the conduct on which the judgment is based indicates that it would be contrary to the public interest to permit such person to be registered;

(f) the applicant or registrant has engaged in deceptive business practices;

(g) facts or conditions exist which would clearly have justified the administrator in refusing to grant a registration had these facts or conditions been known to exist at the time the application for the registration was made;

(h) the applicant or registrant has not completed all requirements for registration or renewal, including successfully passing a standardized examination and completing all pre-licensing or continuing education requirements;

(i) the administrator is unable to determine that the financial responsibility, character and fitness of the applicant or registrant are such as to warrant belief that the applicant's or registrant's residential mortgage loan origination activity will be operated honestly and fairly within the purposes of this act.

(2) None of the following actions shall deprive the administrator of any jurisdiction or right to institute or proceed with any disciplinary proceeding against such registration, to render a decision suspending, revoking or refusing to renew such registration, or to establish and make a record of the facts of any violation of law for any lawful purpose:

(a) The imposition of an administrative penalty under this section;

(b) the lapse or suspension of any registration issued under this act by operation of law;

(c) the registrant's failure to renew any registration issued under this act; or

(d) the registrant's voluntary surrender of any registration issued under this act.

(3) This section shall be part of and supplemental to the uniform consumer credit code.

History: L. 2009, ch. 29, § 2; July 1.



16a-2-304 Records; annual reports; maintenance of records; security of records; preservation of records.

16a-2-304. Records; annual reports; maintenance of records; security of records; preservation of records. (1) Every licensee and any assignee or servicer of a consumer credit transaction and every person required to file notification shall maintain records in conformity with generally accepted accounting principles and practices in a manner that will enable the administrator and, in the case of a supervised financial organization its supervisory official or agency, to determine whether the licensee, assignee, servicer or person required to file notification is complying with the provisions of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto. The record keeping system of a licensee, assignee, servicer or person required to file notification shall be sufficient if the licensee, assignee, servicer or any person required to file notification makes the required information reasonably available. The records need not be kept in the place of business where supervised loans are made, if the administrator or supervisory official or agency is given free access to the records wherever located. Every licensee and any assignee or servicer of a consumer credit transaction and every person required to file notification shall provide the administrator with the name, address, telephone number, contact person and any other reasonable information regarding the location and availability of current records of a consumer credit transaction. The records pertaining to any loan shall be kept for the minimum time frames established by the administrator pursuant to rules and regulations.

(2) Every licensee and any assignee or servicer of a consumer credit transaction, and every person required to file notification shall establish, maintain and enforce written policies and procedures regarding security of records which are reasonably designed to prevent the misuse of a consumer's personal or financial information.

(3) Before ceasing to conduct or discontinuing business, a licensee or person required to file notification shall arrange for and be responsible for the preservation of the books and records required to be maintained and preserved under this act and applicable rules and regulations for the remainder of each period specified.

(4) Any records required to be retained may be maintained and preserved by noneraseable, nonalterable electronic imaging or by photograph on film. If the records are produced or reproduced by photographic film, electronic imaging or computer storage medium, the licensee, assignee or person required to file notification shall meet the following criteria:

(a) Arrange the records and index the films, electronic image or computer storage media to permit immediate location of any particular record;

(b) be ready at all times to promptly provide a facsimile enlargement of film, a computer printout or a copy of the electronic images or computer storage medium that the administrator may request; and

(c) with respect to electronic images and records stored on computer storage medium, maintain procedures for maintenance and preservation of, and access to, records in order to reasonably safeguard these records from loss, alteration or destruction.

(5) On or before April 15 of each year every licensee shall file with the administrator and, in the case of a supervised financial organization with its supervisory official or agency, a composite annual report in the form prescribed by the administrator relating to all loans made by such licensee. The administrator shall consult with comparable officials in other states for the purpose of making the kinds of information required in annual reports uniform among the states. Information contained in annual reports shall be confidential and may be published only in composite form.

(6) No person required to be licensed or file notification under this act shall:

(a) Alter, destroy, shred, mutilate, conceal, cover up or falsify any record with the intent to impede, obstruct or influence any investigation by the administrator or the administrator's designee; or

(b) alter, destroy, shred, mutilate or conceal a record with the intent to impair the object's integrity or availability for use in a proceeding before the administrator or a proceeding brought by the administrator.

History: L. 1973, ch. 85, § 21; L. 1980, ch. 76, § 7; L. 1998, ch. 106, § 2; L. 2005, ch. 144, § 11; L. 2009, ch. 29, § 19; July 1.



16a-2-307 (UCCC) Restrictions on interest in land as security.

16a-2-307. (UCCC) Restrictions on interest in land as security. With respect to a consumer loan in which the finance charge exceeds 12% and the amount financed is $3,000 or less, a lender may not contract for an interest in land as security. A security interest taken in violation of this section is void.

History: L. 1973, ch. 85, § 24; L. 1999, ch. 107, § 14; July 1.



16a-2-308 (UCCC) Regular schedule of payments; maximum loan term.

16a-2-308. (UCCC) Regular schedule of payments; maximum loan term. If consumer loans in which the finance charge exceeds twelve percent (12%), not made pursuant to open end credit or lender credit cards issued by a licensed lender, and in which the amount financed is one thousand dollars ($1,000) or less are payable in installments, they shall be scheduled to be payable in substantially equal installments at substantially equal periodic intervals except to the extent that the schedule of payments is adjusted to the seasonal or irregular income of the debtor, and

(a) over a period of not more than thirty-seven (37) calendar months if the amount financed is more than three hundred dollars ($300), or

(b) over a period of not more than twenty-five (25) calendar months if the amount financed is three hundred dollars ($300) or less. The debtor's schedule of payments may be extended to a longer repayment period subsequent to the execution of the loan agreement pursuant to K.S.A. 16a-2-502 or 16a-2-503, and amendments thereto. The default of the borrower shall not be considered as having extended the loan beyond the prescribed time limits.

History: L. 1973, ch. 85, § 25; L. 1977, ch. 71, § 1; July 1.



16a-2-309 Conduct of business; other than making loans.

16a-2-309. Conduct of business; other than making loans. A licensee may conduct the business of making loans under K.S.A. 16a-1-101 through 16a-9-102 within any office, room or place of business in which any other business is solicited or engaged in, or in association or conjunction therewith, unless the commissioner shall find, after a hearing, that the other business is of such nature that such conduct tends to conceal evasion of such portion of this act or of the rules and regulations made thereunder and shall order such licensee in writing to desist from such conduct.

History: L. 1973, ch. 85, § 26; L. 1998, ch. 106, § 3; Apr. 23.



16a-2-310 Prohibited acts by persons licensed or registered under act.

16a-2-310. Prohibited acts by persons licensed or registered under act. (1) No person required to be licensed or registered under this act shall directly or indirectly:

(a) Delay closing of a loan for the purpose of increasing interest, costs, fees or charges payable by the borrower;

(b) misrepresent the material facts or make false promises intended to influence, persuade or induce a consumer to enter into a loan;

(c) misrepresent to or conceal from an applicant for a loan, a mortgagor or a lender, material facts, terms or conditions of a transaction to which the person required to be licensed or registered is a party;

(d) engage in any transaction, practice or business conduct that is not in good faith or that operates a fraud upon any person in connection with the making of or purchase or sale of any loan;

(e) receive compensation for making a residential mortgage loan where the licensee or registrant has otherwise acted as a real estate broker or agent in connection with the sale of the real estate which secures the mortgage transaction unless the person required to be licensed or registered has provided written disclosure to the person from whom compensation is collected that the person is receiving compensation both for making the loan and for real estate broker or agent services;

(f) engage in any fraudulent lending or underwriting practices;

(g) advertise, display, distribute, broadcast or televise, or cause or permit to be advertised, displayed, distributed, broadcast or televised, in any manner, any false, misleading or deceptive statement or representation with regard to rates, terms or conditions for a loan;

(h) record a mortgage if moneys are not available for immediate disbursal to the mortgagor unless, before that recording, the person required to be licensed or registered informs the mortgagor in writing of a definite date by which payment shall be made and obtains the mortgagor's written permission for the delay;

(i) transfer, assign or attempt to transfer or assign, a license or registration to any other person, or assist or aide and abet any person who does not hold a valid license or registration under this act in engaging in the conduct of mortgage business;

(j) solicit or enter into a contract with a borrower that provides in substance that the person required to be licensed or registered may earn a fee or commission through best efforts to obtain a loan even though no loan is actually obtained for the borrower;

(k) solicit, advertise or enter into a contract for specific interest rates, points or other financing terms unless the terms are actually available at the time of soliciting, advertising or contracting;

(l) make any payment, threat or promise to any person for the purposes of influencing the independent judgment of the person in connection with a residential mortgage loan, or make any payment, threat or promise to any appraiser of a property, for the purposes of influencing the independent judgment of the appraiser with respect to the value of the property or engage in any activity that would constitute a violation of K.S.A. 58-2344, and amendments thereto; or

(m) fail to comply with the uniform consumer credit code, or rules and regulations promulgated thereunder, or fail to comply with any other state or federal law, including the rules and regulations promulgated thereunder, applicable to any business authorized or conducted under the uniform consumer credit code.

(2) This section shall be part of and supplemental to the uniform consumer credit code.

History: L. 2009, ch. 29, § 3; July 1.



16a-2-401 Finance charge for consumer loan; loan secured by mortgage or interest in manufactured home; prepaid finance charges.

16a-2-401. Finance charge for consumer loan; loan secured by mortgage or interest in manufactured home; prepaid finance charges. (1) For any consumer loan incurred pursuant to open end credit, including, without limitation, a loan pursuant to a lender credit card, a lender may charge a finance charge at any rate agreed to by the parties, subject, however, to the limitations on prepaid finance charges set forth in subsection (6). This subsection does not apply to a consumer loan secured by a first mortgage or a second mortgage.

(2) For any consumer loan incurred pursuant to closed end credit, a lender may charge a periodic finance charge, calculated accordingly to the actuarial method, not to exceed: (a) 36% per annum on the portion of the unpaid balance which is $860 or less, and (b) 21% per annum on the portion of the unpaid balance which exceeds $860, subject, however to the limitations on prepaid finance charges set forth in subsection (6). This subsection does not apply to a consumer loan secured by a first mortgage or a second mortgage.

(3) For any consumer loan secured by a second mortgage or a consumer loan secured by an interest in a manufactured home as defined by 42 U.S.C. § 5402(6), a lender may charge a periodic finance charge, calculated according to the actuarial method, not to exceed 18% per annum, subject, however to the limitations on prepaid finance charges set forth in subsection (6). This subsection does not apply if the lender and the consumer agree in writing that the finance charge for the loan is governed by K.S.A. 16-207(b), and amendments thereto.

(4) If the parties to a consumer loan secured by a first mortgage or a consumer loan secured by an interest in a manufactured home as defined by 42 U.S.C. § 5402(6) agree in writing to make the transaction subject to the uniform consumer credit code, then the periodic finance charge for the loan, calculated according to the actuarial method, may not exceed 18% per annum, subject, however to the limitations on prepaid finance charges set forth in subsection (6).

(5) This section does not limit or restrict the manner of calculating the finance charge, whether by way of add-on, discount or otherwise, so long as the rate and the amount of the finance charge does not exceed that permitted by this section.

(6) Prepaid finance charges on consumer loans are limited as follows:

(a) For a consumer loan secured by a first mortgage or a second mortgage, or a consumer loan secured by an interest in a manufactured home as defined by 42 U.S.C. § 5402(6), prepaid finance charges in an amount not to exceed 8% of the amount financed may be charged, provided that the aggregate amount of prepaid finance charges payable to the lender or any person related to the lender do not exceed 5% of the amount financed; and

(b) for any other consumer loan, prepaid finance charges in an amount not to exceed the lesser of 2% of the amount financed or $100 may be charged.

Prepaid finance charges permitted under this subsection are in addition to finance charges permitted under subsection (1), (2), (3) and (4), as applicable. Prepaid finance charges permitted under this subsection are fully earned when paid and are non-refundable, unless the parties agree otherwise in writing.

(7) The finance charge limitations in subsections (3) and (4) do not apply to a consumer loan the finance charge for which is governed by subsection (h) of K.S.A. 16-207, and amendments thereto.

(8) If a loan secured by a first mortgage constitutes a "consumer loan" under subsection (17) of K.S.A. 16a-1-301, and amendments thereto, by virtue of the loan-to-value ratio exceeding 100% at the time the loan is made, then the periodic finance charge for the loan shall not exceed that authorized by subsection (b) of K.S.A. 16-207, and amendments thereto, but the loan is subject to the limitations on prepaid finance charges set forth in paragraph (a) of subsection (6), which prepaid finance charges may be charged in addition to the finance charges permitted under subsection (b) of K.S.A. 16-207, and amendments thereto.

(9) If, within 12 months after the date of the original loan, a lender or a person related to the lender refinances a loan with respect to which a prepaid finance charge was payable to the same lender pursuant to subsection (6), then the following apply:

(a) If a prepaid finance charge with respect to the original loan was payable to the lender pursuant to paragraph (a) of subsection (6), then the aggregate amount of prepaid finance charges payable to the lender or any person related to the lender with respect to the new loan may not exceed 5% of the additional amount financed.

(b) If a prepaid finance charge with respect to the original loan was payable to the lender pursuant to paragraph (b) of subsection (6), then the aggregate amount of prepaid finance charges payable to the lender or any person related to the lender with respect to the new loan may not exceed the lesser of 2% of the additional amount financed or $100.

(c) For purposes of this subsection, "additional amount financed" means the difference between: (i) The amount financed for the new loan, less the amount of all closing costs incurred in connection with the new loan which are not included in the prepaid finance charges for the new loan; and (ii) the unpaid principal balance of the original loan.

(10) For any period in which a finance charge is due on a consumer loan pursuant to open end credit, the parties may agree on a minimum amount.

(11) If the parties to a contract for deed to real estate agree in writing to make the transaction subject to the uniform consumer credit code, then the transaction is subject to the same limitations as set forth in subsections (4) and (6) for a consumer loan secured by a first mortgage.

(12) This section does not apply to a payday loan governed by K.S.A. 16a-2-404, and amendments thereto.

History: L. 1973, ch. 85, § 27; L. 1974, ch. 91, § 1; L. 1975, ch. 126, § 1; L. 1980, ch. 76, § 9; L. 1980, ch. 77, § 3; L. 1981, ch. 94, § 3; L. 1982, ch. 94, § 1; L. 1983, ch. 79, § 3; L. 1985, ch. 82, § 3; L. 1986, ch. 90, § 1; L. 1988, ch. 85, § 6; L. 1988, ch. 86, § 3; L. 1988, ch. 87, § 2; L. 1993, ch. 200, § 7; L. 1995, ch. 54, § 2; L. 1999, ch. 107, § 15; L. 2000, ch. 27, § 3; L. 2000, ch. 159, § 1; July 1.



16a-2-402 (UCCC) Consumer loans pursuant to open end credit; allowable charges per billing cycle.

16a-2-402. (UCCC) Consumer loans pursuant to open end credit; allowable charges per billing cycle. (1) This section applies only to consumer loans pursuant to open end credit.

(2) A charge may be made in each billing cycle which is a percentage of an amount no greater than:

(a) The average daily balance of the account, which is the sum of the actual amounts outstanding each day during the billing cycle divided by the number of days in the cycle;

(b) the unpaid balance of the account on the last day of the billing cycle.

(3) If the billing cycle is monthly, the charge may not exceed 1/12 of the annual rate agreed to by the consumer. If the billing cycle is not monthly, the maximum charge is that percentage which bears the same relation to the applicable monthly percentage as the number of days in the billing cycle bears to 30. For the purposes of this section, a variation of not more than four days from month to month is "the last day of the billing cycle."

History: L. 1973, ch. 85, § 28; L. 1999, ch. 107, § 16; July 1.



16a-2-403 Prohibiting surcharge on credit or debit cards.

16a-2-403. Prohibiting surcharge on credit or debit cards. No seller or lessor in any sales or lease transaction or any credit or debit card issuer may impose a surcharge on a card holder who elects to use a credit or debit card in lieu of payment by cash, check or similar means. A surcharge is any additional amount imposed at the time of the sales or lease transaction by the merchant, seller or lessor that increases the charge to the buyer or lessee for the privilege of using a credit or debit card.

History: L. 1986, ch. 90, § 2; L. 1999, ch. 107, § 17; L. 2010, ch. 64, § 1; July 1.



16a-2-404 Payday loans; finance charges; rights and duties.

16a-2-404. Payday loans; finance charges; rights and duties. (1) On consumer loan transactions in which cash is advanced:

(a) With a short term,

(b) a single payment repayment is anticipated, and

(c) such cash advance is equal to or less than $500, a licensed or supervised lender may charge an amount not to exceed 15% of the amount of the cash advance.

(2) The minimum term of any loan under this section shall be 7 days and the maximum term of any loan made under this section shall be 30 days.

(3) A lender and related interest shall not have more than two loans made under this section outstanding to the same borrower at any one time and shall not make more than three loans to any one borrower within a 30 calendar day period. Each lender shall maintain a journal of loan transactions for each borrower which shall include at least the following information:

(a) Name, address and telephone number of each borrower; and

(b) date made and due date of each loan.

(4) Each loan agreement made under this section shall contain the following notice in at least 10 point bold face type: NOTICE TO BORROWER: KANSAS LAW PROHIBITS THIS LENDER AND THEIR RELATED INTEREST FROM HAVING MORE THAN TWO LOANS OUTSTANDING TO YOU AT ANY ONE TIME. A LENDER CANNOT DIVIDE THE AMOUNT YOU WANT TO BORROW INTO MULTIPLE LOANS IN ORDER TO INCREASE THE FEES YOU PAY.

Prior to consummation of the loan transaction, the lender must:

(a) Provide the notice set forth in this subsection in both English and Spanish; and

(b) obtain the borrower's signature or initials next to the English version of the notice or, if the borrower advises the lender that the borrower is more proficient in Spanish than in English, then next to the Spanish version of the notice.

(5) The contract rate of any loan made under this section shall not be more than 3% per month of the loan proceeds after the maturity date. No insurance charges or any other charges of any nature whatsoever shall be permitted, except as stated in subsection (7), including any charges for cashing the loan proceeds if they are given in check form.

(6) Any loan made under this section shall not be repaid by proceeds of another loan made under this section by the same lender or related interest. The proceeds from any loan made under this section shall not be applied to any other loan from the same lender or related interest.

(7) On a consumer loan transaction in which cash is advanced in exchange for a personal check, one return check charge may be charged if the check is deemed insufficient as defined in paragraph (e) of subsection (1) of K.S.A. 16a-2-501, and amendments thereto. Upon receipt of the check from the consumer, the lender shall immediately stamp the back of the check with an endorsement that states: "Negotiated as part of a loan made under K.S.A. 16a-2-404. Holder takes subject to claims and defenses of maker. No criminal prosecution."

(8) In determining whether a consumer loan transaction made under the provisions of this section is unconscionable conduct under K.S.A. 16a-5-108, and amendments thereto, consideration shall be given, among other factors, to:

(a) The ability of the borrower to repay within the terms of the loan made under this section; or

(b) the original request of the borrower for amount and term of the loan are within the limitations under this section.

(9) A consumer may rescind any consumer loan transaction made under the provisions of this section without cost not later than the end of the business day immediately following the day on which the loan transaction was made. To rescind the loan transaction:

(a) A consumer shall inform the lender that the consumer wants to rescind the loan transaction;

(b) the consumer shall return the cash amount of the principal of the loan transaction to the lender; and

(c) the lender shall return any fees that have been collected in association with the loan.

(10) A person shall not commit or cause to be committed any of the following acts or practices in connection with a consumer loan transaction subject to the provisions of this section:

(a) Use any device or agreement that would have the effect of charging or collecting more fees, charges or interest, or which results in more fees, charges, or interest being paid by the consumer, than allowed by the provisions of this section, including, but not limited to:

(i) Entering into a different type of transaction with the consumer;

(ii) entering into a sales/leaseback or rebate arrangement;

(iii) catalog sales; or

(iv) entering into any other transaction with the consumer or any other person that is designed to evade the applicability of this section;

(b) use, or threaten to use the criminal process in any state to collect on the loan;

(c) sell any other product of any kind in connection with the making or collecting of the loan;

(d) include any of the following provisions in a loan document:

(i) A hold harmless clause;

(ii) a confession of judgment clause;

(iii) a provision in which the consumer agrees not to assert a claim or defense arising out of the contract.

(11) As used in this section, "related interest" shall have the same meaning as "person related to" in K.S.A. 16a-1-301, and amendments thereto.

(12) Any person who facilitates, enables or acts as a conduit or agent for any third party who enters into a consumer loan transaction with the characteristics set out in paragraphs (a) and (b) of subsection (1) shall be required to obtain a supervised loan license pursuant to K.S.A. 16a-2-301, and amendments thereto, regardless of whether the third party may be exempt from licensure provisions of the Kansas uniform consumer credit code.

(13) Notwithstanding that a person may be exempted by virtue of federal law from the interest rate, finance charge and licensure provisions of the Kansas uniform consumer credit code, all other provisions of the code shall apply to both the person and the loan transaction.

(14) This section shall be supplemental to and a part of the uniform consumer credit code.

History: L. 1993, ch. 75, § 1; L. 1999, ch. 107, § 20; L. 2001, ch. 50, § 1; L. 2004, ch. 29, § 1; L. 2005, ch. 144, § 12; July 1.



16a-2-405 Payday loans to military borrowers; restrictions.

16a-2-405. Payday loans to military borrowers; restrictions. (a) Any person who makes a loan under the provisions of K.S.A. 16a-2-404, and amendments thereto, shall:

(1) Not garnish any wages or salary paid to a military borrower for service in the armed forces.

(2) Defer all collection activity against a military borrower who has been deployed to a combat or combat support posting for the duration of such posting.

(3) Not contact any person in the military chain of command of a military borrower in an attempt to collect such loan.

(4) Honor all terms of any repayment agreement between the person making such loan and:

(A) The military borrower; or

(B) any military counselor or third party credit counselor negotiating on behalf of the military borrower.

(5) Not make any loan to any military borrower whenever the military base commander has declared such person's place of business off limits to military personnel.

(b) For the purposes of this section, "military borrower" means any of the following that have been called to active duty:

(1) Any member of the armed forces of the United States;

(2) any member of the national guard; or

(3) any member of the armed forces reserves.

(c) This section shall be supplemental to and a part of the uniform consumer credit code.

History: L. 2005, ch. 144, § 22; July 1.



16a-2-501 (UCCC) Additional charges.

16a-2-501. (UCCC) Additional charges. (1) In addition to the finance charge permitted by the parts of this article on maximum finance charges for consumer credit sales and consumer loans (parts 2 and 4), a creditor may contract for and receive the following additional charges in connection with a consumer credit transaction:

(a) Official fees and taxes;

(b) charges for insurance as described in subsection (2);

(c) delinquency charges permitted under K.S.A. 16a-2-502, and amendments thereto, and service charges for insufficient checks permitted under paragraph (e);

(d) charges for other benefits, including insurance, conferred on the consumer, if the benefits are of value to the consumer and if the charges are reasonable in relation to the benefits, are of a type which is not for credit, and are excluded as permissible additional charges from the finance charge by rules and regulations adopted by the administrator;

(e) a service charge for an insufficient check as defined and authorized by this subsection:

(i) For the purposes of this subsection, "insufficient check" means any check, order or draft drawn on any bank, credit union, savings and loan association, or other financial institution for the payment of money and delivered in payment, in whole or in part, of preexisting indebtedness of the drawer or maker, which is refused payment by the drawee because the drawer or maker does not have sufficient funds in or credits with the drawee to pay the amount of the check, order or draft upon presentation, provided that any check, order or draft which is postdated or delivered to a payee who has knowledge at the time of delivery that the drawer or maker did not have sufficient funds in or credits with the drawee to pay the amount of the check, draft or order upon presentation shall not be deemed an insufficient check.

(ii) "Written notice" shall be presumed to have been given a drawer or maker of an insufficient check when notice is sent by first class mail addressed to the person to be given notice of such person's address as it appears on the insufficient check or to such person's last known address or notice provided on a regular monthly statement provides clear notice of the insufficient check charge being assessed.

(iii) When an insufficient check has been given to a payee, the payee may charge and collect a $10 insufficient check service charge from the drawer or maker, subject to limitations contained in this subsection or, if a larger amount is provided within the contract, the larger amount, if the payee has given the drawer or maker oral or written notice of demand that the amount of the insufficient check plus the insufficient check service charge be paid to the payee within 14 days from the giving of notice. In no event shall the amount of such insufficient check service charge exceed $30.

(iv) If the drawer or maker of an insufficient check does not pay the amount of the insufficient check plus the insufficient check service charge provided for in subsection (iii) to the payee within 14 days from the giving of notice as provided in subsection (iii), the payee may add the insufficient check service charge to the outstanding balance of the preexisting indebtedness of the drawer or maker to draw interest at the contract rate applicable to the preexisting indebtedness.

(v) Notwithstanding the provisions of subparagraph (iii), if an insufficient check has been given to a creditor under a lender credit card, the creditor may charge a service charge for the insufficient check in an amount not to exceed the amount agreed to by the drawer or maker.

(2) An additional charge may be made for insurance written in connection with the transaction, including vendor's single interest insurance with respect to which the insurer has no right of subrogation against the consumer but excluding other insurance protecting the creditor against the consumer's default or other credit loss:

(a) With respect to insurance against loss of or damage to property, or against liability, if the creditor furnishes a clear and specific statement in writing to the consumer setting forth the cost of the insurance if obtained from or through the creditor and stating that the consumer may choose the person through whom the insurance is to be obtained; and

(b) with respect to consumer credit insurance providing life, accident and health, or loss of employment coverage, if the insurance coverage is not a factor in the approval by the creditor of the extension of credit, and this fact is clearly disclosed in writing to the consumer, and if, in order to obtain the insurance in connection with the extension of credit, the consumer gives specific affirmative written indication of the consumer's desire to do so after written disclosure to the consumer of the cost thereof.

(3) With respect to a consumer loan or a consumer credit sale in either case pursuant to open end credit, a creditor may charge the following fees in an amount not to exceed that agreed to by the consumer:

(a) Fees on a monthly or annual basis;

(b) over-limit fees; and

(c) cash advance fees. The fees permitted under this subsection are in addition to any finance charges, additional charges or other charges permitted by the uniform consumer credit code.

(4) A charge not exceeding $5 per payment, if the borrower makes a single installment payment by authorizing a creditor, verbally or in writing, to write a check or process a payment through use of the automated clearing house procedures on the borrower's checking account, subject to the following limitations:

(A) No charge shall be assessed if the creditor also collects a delinquency fee on the same installment; and

(B) no charge shall be assessed where the consumer has agreed in writing with the creditor to make all scheduled payments through the use of the automated clearing house procedures.

History: L. 1973, ch. 85, § 29; L. 1987, ch. 80, § 1; L. 1988, ch. 88, § 1; L. 1988, ch. 89, § 1; L. 1988, ch. 87, § 3; L. 1990, ch. 209, § 2; L. 1991, ch. 72, § 1; L. 1996, ch. 174, § 1; L. 1999, ch. 107, § 18; L. 2004, ch. 32, § 1; July 1.



16a-2-502 (UCCC) Delinquency charges.

16a-2-502. (UCCC) Delinquency charges. (1) The parties to a consumer credit transaction may contract for a delinquency charge on any installment not paid in full within 10 days after its scheduled or deferred due date in an amount not exceeding 5% of the unpaid amount of the installment or $25, whichever is less.

(2) As an alternative to the delinquency charge set forth in subsection (1), the parties to a consumer credit transaction may contract for a delinquency charge not to exceed $10 on any installment not paid in full within 10 days after its scheduled or deferred due date, except that if the scheduled payment amount is $25 or less, the maximum delinquency charge shall be $5.

(3) A delinquency charge may be collected only once on an installment however long it remains in default. A delinquency charge may be collected at the time it accrues or at any time thereafter.

(4) No delinquency charge may be collected on an installment which is paid in full within 10 days after its scheduled or deferred installment due date even though an earlier maturing installment or a delinquency charge on an earlier installment may not have been paid in full.

(5) For delinquency charge purposes, a payment made prior to the due date of the next installment payment shall be applied to the previous installment. For all other purposes, payments are applied to installments in the order in which they fall due.

(6) Notwithstanding subsections (1), (2), (4) and (5), the parties to a lender credit card agreement may contract for a delinquency charge in an amount agreed to by the consumer and may impose such charge on any installment not paid in full on the next business day following the scheduled due date of the delinquent payment.

(7) Notwithstanding subsections (1), (2), (4), (5) and (6), no delinquency charge may be collected on a lender credit card installment which is paid in full on the next business day following the scheduled or deferred due date even though an earlier maturing installment or a delinquency charge on an earlier installment may not have been paid in full.

History: L. 1973, ch. 85, § 30; L. 1975, ch. 127, § 3; L. 1988, ch. 85, § 7; L. 1988, ch. 86, § 4; L. 1988, ch. 87, § 4; L. 1992, ch. 46, § 1; L. 1993, ch. 200, § 8; L. 1994, ch. 39, § 1; L. 1996, ch. 166, § 4; L. 1999, ch. 107, § 19; July 1.



16a-2-504 (UCCC) Finance charge on refinancing.

16a-2-504. (UCCC) Finance charge on refinancing. With respect to a consumer credit transaction, the creditor may by agreement with the consumer refinance the unpaid balance and may contract for and receive a finance charge based on the amount financed resulting from the refinancing at a rate not exceeding that permitted by the provisions on finance charge for consumer credit sales other than open end credit (section 16a-2-201) if a consumer credit sale is refinanced, or for consumer loans (subsections (1) or (2) of section 16a-2-401, whichever is appropriate) if a consumer loan is refinanced. For the purpose of determining the finance charge permitted, the amount financed resulting from the refinancing shall be comprised of the total of the unpaid balance and the accrued charges on the date of the refinancing.

History: L. 1973, ch. 85, § 32; L. 1993, ch. 200, § 9; Jan. 1, 1994.



16a-2-505 (UCCC) Finance charge on consolidation.

16a-2-505. (UCCC) Finance charge on consolidation. (1) If a consumer owes an unpaid balance to a creditor with respect to a consumer credit transaction and becomes obligated on another consumer credit transaction with the same creditor, the parties may agree to a consolidation resulting in a single schedule of payments. The parties may agree to add the unpaid amount of the amount financed and accrued charges on the date of consolidation to the amount financed with respect to the subsequent consumer credit transaction.

The creditor may contract for and receive a finance charge as provided in subsection (2) based on the aggregate amount financed resulting from the consolidation.

(2) If the debts consolidated arise exclusively from consumer credit sales the transaction is a consolidation with respect to a consumer credit sale and the amount of the finance charge is governed by the provisions on finance charge for consumer credit sales other than open end credit (section 16a-2-201). If the debts consolidated include a debt arising from a consumer loan the transaction is a consolidation with respect to a consumer loan and the amount of the finance charge is governed by the provisions on finance charge for consumer loans (subsection (1) or (2) of section 16a-2-401), as appropriate.

(3) If a consumer owes an unpaid balance to a creditor with respect to a consumer credit transaction arising out of a consumer credit sale, and becomes obligated on another consumer credit transaction arising out of another consumer credit sale by the same seller, the parties may agree to a consolidation resulting in a single schedule of payments either pursuant to subsection (1) or by adding together the unpaid balances with respect to the two sales.

History: L. 1973, ch. 85, § 33; L. 1993, ch. 200, § 10; Jan. 1, 1994.



16a-2-506 (UCCC) Advances to perform covenants of consumer.

16a-2-506. (UCCC) Advances to perform covenants of consumer. (1) If the agreement with respect to a consumer credit transaction contains covenants by the consumer to perform certain duties pertaining to insuring or preserving collateral and the creditor pursuant to the agreement pays for performance of the duties on behalf of the consumer, he may, after giving prior notification and giving the buyer reasonable opportunity to perform, add the amounts paid to the debt. Within a reasonable time after advancing any sums, he shall state to the buyer in writing the amount of the sums advanced, any charges with respect to this amount, and any revised payment schedule and, if the duties of the consumer performed by the creditor pertain to insurance, a brief description of the insurance paid for by the creditor including the type and amount of coverages. No further information need be given.

(2) A finance charge may be made for sums advanced pursuant to subsection (1) at a rate not exceeding the rate stated to the consumer pursuant to law in a disclosure statement, except that with respect to open end credit the amount of the advance may be added to the unpaid balance of the debt and the creditor may make a finance charge not exceeding that permitted by the appropriate provisions on finance charge for consumer credit sales pursuant to open end credit (section 16a-2-202) or for consumer loans (subsection (1) or (2) of section 16a-2-401), whichever is appropriate.

History: L. 1973, ch. 85, § 34; Jan. 1, 1974.



16a-2-507 (UCCC) Recovery of collection costs and attorney fees.

16a-2-507. (UCCC) Recovery of collection costs and attorney fees. With respect to a consumer credit transaction, the agreement may provide for the payment by the debtor of reasonable costs of collection, including, but not limited to, court costs, attorney fees and collection agency fees, except that such costs of collection: (1) May not include costs that were incurred by a salaried employee of the creditor or its assignee; (2) may not include the recovery of both attorney fees and collection agency fees; and (3) shall not be in excess of 15% of the unpaid debt after default. A provision in violation of this section is unenforceable.

History: L. 1973, ch. 85, § 35; L. 1994, ch. 276, § 1; July 1.



16a-2-508 (UCCC) Conversion to open end credit.

16a-2-508. (UCCC) Conversion to open end credit. The parties may agree to add the unpaid balance of a consumer credit transaction not made pursuant to open end credit to the consumer's open end credit account with the creditor. The unpaid balance so added is an amount equal to the amount financed determined according to the provisions on finance charge on refinancing (section 16a-2-504).

History: L. 1973, ch. 85, § 36; Jan. 1, 1974.



16a-2-509 (UCCC) Right to prepay.

16a-2-509. (UCCC) Right to prepay. The consumer may prepay in full the unpaid balance of a consumer credit transaction at any time without penalty.

History: L. 1973, ch. 85, § 37; L. 1993, ch. 200, § 11; Jan. 1, 1994.



16a-2-510 (UCCC) Prepayment; minimum charges; judgments; rebate.

16a-2-510. (UCCC) Prepayment; minimum charges; judgments; rebate. (1) Upon prepayment in full, but not upon a refinancing (K.S.A. 16a-2-504, and amendments thereto), of a consumer credit transaction other than one pursuant to open end credit, the creditor may collect or retain a minimum charge of $5 in a transaction which had an amount financed of $75 or less, or $7.50 in a transaction which had an amount financed of more than $75, if the minimum charge was contracted for and the finance charge earned at the time of prepayment is less than the minimum charge contracted for. In those instances where the amounts financed are under or over $75 and the finance charge is less than the minimum provided therefor, then the finance charge so contracted may be retained as the minimum finance charge.

(2) If the maturity is accelerated for any reason and judgment is obtained, the judgment shall be taken in accordance with the provisions of K.S.A. 16-205, and amendments thereto.

(3) Upon prepayment in full of a consumer credit contract by proceeds of consumer credit insurance, K.S.A. 16a-4-103, and amendments thereto, the consumer or the consumer's estate is entitled to the same rebate as though the consumer had prepaid the agreement on the date the proceeds of the insurance are paid to the creditor, but no later than 10 business days after satisfactory proof of loss is furnished to the creditor.

History: L. 1973, ch. 85, § 38; L. 1974, ch. 90, § 2; L. 1982, ch. 93, § 4; L. 1988, ch. 85, § 8; L. 1988, ch. 86, § 5; L. 1993, ch. 200, § 12; L. 1999, ch. 107, § 21; July 1.






Article 3 REGULATION OF AGREEMENTS AND PRACTICES

16a-3-101 (UCCC) Short title.

16a-3-101. (UCCC) Short title. This article shall be known and may be cited as revised uniform consumer credit code—regulation of agreements and practices.

History: L. 1973, ch. 85, § 39; Jan. 1, 1974.



16a-3-102 (UCCC) Scope.

16a-3-102. (UCCC) Scope. Parts 2, 3, and 4 of this article apply, respectively, to disclosure, limitations on agreements and practices, and limitations on consumer's liability with respect to consumer credit transactions.

History: L. 1973, ch. 85, § 40; Jan. 1, 1974.



16a-3-201 (UCCC) Consumer leases.

16a-3-201. (UCCC) Consumer leases. A lessor shall disclose to the consumer the information required by rules and regulations adopted by the administrator pursuant to K.S.A. 16a-6-117, and amendments thereto.

History: L. 1973, ch. 85, § 41; L. 1992, ch. 46, § 2; July 1.



16a-3-202 (UCCC) Notice to consumer.

16a-3-202. (UCCC) Notice to consumer. A written agreement which requires or provides for the signature of the consumer and which evidences a consumer credit transaction other than one pursuant to open end credit shall contain a clear, conspicuous, and printed notice to the consumer that he should not sign the agreement before reading it, and that he is entitled to a copy of the agreement and to prepay the unpaid balance at any time without penalty. The following notice if clearly and conspicuously printed complies with this section:

NOTICE TO CONSUMER: 1. Do not sign this agreement before you read it. 2. You are entitled to a copy of this agreement. 3. You may prepay the unpaid balance at any time without penalty.

History: L. 1973, ch. 85, § 42; Jan. 1, 1974.



16a-3-203 (UCCC) Notice of assignment.

16a-3-203. (UCCC) Notice of assignment. The consumer is authorized to pay the original creditor until he receives notification of assignment of rights to payment pursuant to a consumer credit transaction and that payment is to be made to the assignee. A notification which does not reasonably identify the rights assigned is ineffective. If requested by the consumer, the assignee must seasonably furnish reasonable proof that the assignment has been made and unless he does so the consumer may pay the original creditor.

History: L. 1973, ch. 85, § 43; Jan. 1, 1974.



16a-3-203a Receipt of payment by assignor.

16a-3-203a. Receipt of payment by assignor. If payment is received by the assignor of a consumer credit contract for the benefit of the assignee, the date of payment shall be deemed to be the day payment is received by the assignor.

History: L. 1996, ch. 166, § 1; July 1.



16a-3-204 (UCCC) Change in terms of open end credit accounts.

16a-3-204. (UCCC) Change in terms of open end credit accounts. (1) If a creditor makes a change in the terms of an open end credit account without complying with this section any additional cost or charge to the consumer resulting from the change is an excess charge and subject to the remedies available to consumers (section 16a-5-201) and to the administrator (section 16a-6-113).

(2) A creditor may change the terms, including the finance charge, of an open end credit account whether or not the change is authorized by prior agreement. Except as provided in subsection (3), the lender shall give to the consumer written notice of any change at least 30 days before the effective date of the change.

(3) The notice specified in subsection (2) is not required if:

(a) The consumer elects to pay an amount designated on a billing statement as including a new charge for a benefit offered to the consumer when the benefit and charge constitute the change in terms and when the billing statement also states the amount payable if the new charge is excluded;

(b) the change involves no significant cost to the consumer; or

(c) the change applies only to debts incurred after a date specified in a notice of the change.

(4) The notice provided for in this section is given to the consumer when mailed to the consumer at the address used by the creditor for sending periodic billing statements.

History: L. 1973, ch. 85, § 44; L. 1980, ch. 77, § 4; L. 1981, ch. 94, § 4; L. 1982, ch. 93, § 5; L. 1983, ch. 79, § 4; L. 1985, ch. 82, § 4; L. 1987, ch. 81, § 1; L. 1993, ch. 49, § 1; July 1.



16a-3-205 (UCCC) Receipts; statements of account; evidence of payment.

16a-3-205. (UCCC) Receipts; statements of account; evidence of payment. (1) The creditor shall deliver or mail to the consumer, without request, a written receipt for each payment by coin or currency on an obligation pursuant to a consumer credit transaction. A periodic statement showing a payment received by mail complies with this subsection.

(2) Upon written request of the consumer, the person to whom an obligation is owed pursuant to a consumer credit transaction, other than one pursuant to open end credit, shall provide a written statement of the dates and amounts of payments made within the past 15 months and the amount required to pay the debt in full. The statement shall be provided without charge.

(3) After a consumer has fulfilled all obligations with respect to a consumer credit transaction, other than one pursuant to open end credit, the person to whom the obligation was owed shall upon request of the consumer, deliver or mail to the consumer written evidence acknowledging payment in full of all obligations with respect to the transaction.

History: L. 1973, ch. 85; § 45; L. 2005, ch. 144, § 13; July 1.



16a-3-206 (UCCC) Compliance with rules and regulations; truth in lending.

16a-3-206. (UCCC) Compliance with rules and regulations; truth in lending. A creditor shall disclose to the consumer the information required by the rules and regulations adopted by the administrator pursuant to K.S.A. 16a-6-117, and amendments thereto.

History: L. 1973, ch. 85, § 46; L. 1981, ch. 93, § 6; L. 1987, ch. 80, § 2; July 1.



16a-3-207 Consumer loans secured by certain real estate mortgages; appraisals and notice.

16a-3-207. Consumer loans secured by certain real estate mortgages; appraisals and notice. (1) The provisions of this section apply only to a consumer loan which is secured by a first mortgage or a second mortgage on the consumer's principal residence. The provisions of this section do not apply to a lender who is a supervised financial organization.

(2) Before making a loan subject to this section, a lender shall obtain the appraised value of the real estate to be encumbered. The appraisal evidencing the appraised value shall be retained by the lender and preserved in accordance with the recordkeeping requirements set forth in K.S.A. 16a-2-304, and amendments thereto.

(3) If, based upon the appraisal, the loan to value ratio of the loan exceeds 100%, then the lender shall deliver to the consumer:

(a) A free copy of the appraisal; and

(b) a written notice regarding high loan-to-value mortgages and the availability of consumer credit counseling. The administrator may adopt rules and regulations regarding the form of the notice to be delivered to the consumer and the names, addresses and telephone numbers of selected consumer credit counseling providers.

(4) The notice referred to in subsection (3) shall be given to the consumer not less than three days before the loan is made. The notice must be retained by the lender and preserved in accordance with the record-keeping requirements set forth in K.S.A. 16a-2-304, and amendments thereto.

(5) If, within three days after receiving the notice, the consumer elects not to enter into the loan transaction, then the lender must promptly refund to the consumer any application fees or other amounts paid by the consumer to the lender. However, the lender is not required to refund any bona fide out-of-pocket costs incurred by the lender before the consumer elected not to enter into the loan transaction, provided that such costs were paid or are payable to a person or persons not related to the lender. Notwithstanding the provisions of this subsection, a bona fide appraisal fee paid or payable to a person related to the lender need not be refunded to the consumer.

(6) This section shall be supplemental to and a part of the uniform consumer credit code.

History: L. 1999, ch. 107, § 1; L. 2000, ch. 64, § 2; July 1.



16a-3-208 Advertising; prohibited conduct.

16a-3-208. Advertising; prohibited conduct. (1) A supervised lender shall not, directly or indirectly, make a false, misleading or deceptive advertisement regarding loans or the availability of loans.

(2) A supervised lender shall not advertise any size of loan, security required for a loan, rate of charge or other conditions of lending except with the full intent of making loans at those rates, or lower rates, and under those conditions or conditions more favorable to the consumer, to loan applicants who meet the standards or qualifications prescribed by the supervised lender.

(3) This section shall be supplemental to and a part of the uniform consumer credit code.

History: L. 1999, ch. 107, § 2; July 1.



16a-3-209 Calendar days used for computing time.

16a-3-209. Calendar days used for computing time. (a) Unless otherwise specifically stated, for the purposes of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, in computing any period of time, calendar days shall be used. The day of the act, event or default from which the designated period of time begins to run shall not be included. Saturdays, Sundays and legal holidays are included, unless the last day of the period so computed is a Saturday, Sunday or a legal holiday, in which event the period runs until the end of the next day which is not a Saturday, Sunday or a legal holiday. "Legal holiday" includes any day designated as a holiday by the Federal Reserve Bank.

(b) This section shall be part of and supplemental to the uniform consumer credit code.

History: L. 2009, ch. 29, § 1; July 1.



16a-3-301 (UCCC) Security in sales or leases.

16a-3-301. (UCCC) Security in sales or leases. (1) With respect to a consumer credit sale, a seller may take a security interest in the property sold. In addition, a seller may take a security interest in goods upon which services are performed or in which goods sold are installed or to which they are annexed, or in land to which the goods are affixed or which is maintained, repaired or improved as a result of the sale of the goods or services, if in the case of a security interest in land the debt secured is $3,000 or more, or, in the case of a security interest in goods the debt secured is $900 or more. Except as provided with respect to cross-collateral (K.S.A. 16a-3-302, and amendments thereto) a seller may not otherwise take a security interest in property of the buyer to secure the debt arising from a consumer credit sale.

(2) With respect to a consumer lease, a lessor may not take a security interest in property of the lessee to secure the debt arising from the lease.

(3) A security interest taken in violation of this section is void.

History: L. 1973, ch. 85, § 47; L. 1981, ch. 93, § 7; L. 1999, ch. 107, § 22; July 1.



16a-3-302 (UCCC) Cross-collateral.

16a-3-302. (UCCC) Cross-collateral. (1) In addition to contracting for a security interest pursuant to the provisions on security in sales or leases (section 16a-3-301), a seller in a consumer credit sale may secure the debt arising from the sale by contracting for a security interest in other property if as a result of a prior sale the seller has an existing security interest in the other property. The seller may also contract for a security interest in the property sold in the subsequent sale as security for the previous debt.

(2) If the seller contracts for a security interest in other property pursuant to this section, the rate of credit service charge thereafter on the aggregate unpaid balances so secured may not exceed that permitted if the balances so secured were consolidated pursuant to the provisions on consolidation involving a refinancing (subsection (1) of section 16a-2-505). The seller has a reasonable time after so contracting to make any adjustments required by this section. "Seller" in this section does not include an assignee not related to the original seller.

History: L. 1973, ch. 85, § 48; Jan. 1, 1974.



16a-3-303 (UCCC) Debt secured by cross-collateral.

16a-3-303. (UCCC) Debt secured by cross-collateral. (1) If debts arising from two or more consumer credit sales, other than sales pursuant to open end credit, are secured by cross-collateral (section 16a-3-302) or consolidated into one debt payable on a single schedule of payments, and the debt is secured by security interests taken with respect to one or more of the sales, payments received by the seller after the taking of the cross-collateral or the consolidation are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been first applied to the payment of the debts arising from the sales first made. To the extent debts are paid according to this section, security interests in items of property terminate as the debts originally incurred with respect to each item is paid.

(2) Payments received by the seller upon an open end credit account are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of finance charges in the order of their entry to the account and then to the payment of debts in the order in which the entries to the account showing the debts were made.

(3) If the debts consolidated arose from two or more sales made on the same day, payments received by the seller are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of the smallest debt.

History: L. 1973, ch. 85, § 49; L. 1981, ch. 93, § 8; July 1.



16a-3-304 (UCCC) Use of multiple agreements.

16a-3-304. (UCCC) Use of multiple agreements. (1) A creditor may not engage in a pattern or practice of using multiple agreements to obtain a higher finance charge than would otherwise be permitted by the provisions of the article on finance charges and related provisions (article 2).

(2) The excess amount of finance charge provided for in this section is an excess charge for the purposes of the provisions on rights of parties (K.S.A. 16a-5-201, and amendments thereto) and the provisions on civil actions by administrator (K.S.A. 16a-6-113, and amendments thereto).

History: L. 1973, ch. 85, § 50; L. 1977, ch. 71, § 2; L. 1999, ch. 107, § 23; L. 2005, ch. 144, § 14; July 1.



16a-3-305 (UCCC) No assignment of earnings.

16a-3-305. (UCCC) No assignment of earnings. (1) A creditor may not take an assignment of earnings of the consumer for payment or as security for payment of a debt arising out of a consumer credit transaction. An assignment of earnings in violation of this section is unenforceable by the assignee of the earnings and revocable by the consumer. This section does not prohibit an employee from authorizing deductions from his earnings if the authorization is revocable.

(2) A sale of unpaid earnings made in consideration of the payment of money to or for the account of the seller of the earnings is deemed to be a loan to him secured by an assignment of earnings.

History: L. 1973, ch. 85, § 51; Jan. 1, 1974.



16a-3-306 (UCCC) Authorization to confess judgment prohibited.

16a-3-306. (UCCC) Authorization to confess judgment prohibited. A consumer may not authorize any person to confess judgment on a claim arising out of a consumer credit transaction. An authorization in violation of this section is void.

History: L. 1973, ch. 85, § 52; Jan. 1, 1974.



16a-3-307 (UCCC) Certain negotiable instruments prohibited.

16a-3-307. (UCCC) Certain negotiable instruments prohibited. With respect to a consumer credit sale or consumer lease, the creditor may not take a negotiable instrument other than a currently dated check as evidence of the obligation of the buyer or lessee.

History: L. 1973, ch. 85, § 53; L. 1981, ch. 93, § 9; July 1.



16a-3-308 (UCCC) Balloon payments.

16a-3-308. (UCCC) Balloon payments. With respect to a consumer credit transaction, other than one pursuant to open end credit if any scheduled payment is more than twice as large as the average of earlier scheduled payments, the consumer has the right to refinance the amount of that payment at the time it is due without penalty. The terms of the refinancing shall be no less favorable to the consumer than the terms of the original transaction. These provisions do not apply to the extent that the payment schedule is adjusted to the seasonal or irregular income of the consumer or to a note secured by a real estate mortgage.

History: L. 1973, ch. 85, § 54; L. 1981, ch. 93, § 10; L. 1991, ch. 73, § 1; L. 2002, ch. 125, § 1; L. 2009, ch. 29, § 20; July 1.



16a-3-308a Loans secured by mortgages on consumer's principal residence; negative amortization and balloon payments prohibited.

16a-3-308a. Loans secured by mortgages on consumer's principal residence; negative amortization and balloon payments prohibited. (1) A loan subject to this section may not provide for the negative amortization of principal or a balloon payment. A loan payment is not a balloon payment if the amount of the payment is less than twice the amount of any other payment.

(2) Subsection (1) applies to a consumer loan which is secured by a first mortgage or a second mortgage on the consumer's principal residence and with respect to which (a) the loan-to-value ratio exceeds 100% at the time the loan is made or (b) the annual percentage rate exceeds the code mortgage rate. Notwithstanding the foregoing, subsection (1) does not apply to a loan pursuant to open end credit; a purchase-money loan incurred to acquire or construct the consumer's principal residence; or a reverse mortgage transaction.

(3) The creditor must disburse the proceeds of a consumer loan secured by a first mortgage or a second mortgage upon the satisfaction of all conditions to the disbursement and the expiration of all applicable rescission, cooling-off or other waiting periods required by law, unless the parties otherwise agree in writing.

(4) No person shall record a mortgage if moneys are not available for disbursal to the mortgagor upon the expiration of all applicable rescission, cooling-off or other waiting periods required by law unless, before that recording, the person informs the mortgagor in writing of a definite date by which payment shall be made and obtains the mortgagor's written permission for the delay.

(5) This section shall be supplemental to and a part of the uniform consumer credit code.

History: L. 1999, ch. 107, § 3; L. 2005, ch. 144, § 15; L. 2006, ch. 67, § 1; July 1.



16a-3-309 (UCCC) Referral sales.

16a-3-309. (UCCC) Referral sales. With respect to a consumer credit sale or consumer lease the seller or lessor may not give or offer to give a rebate or discount or otherwise pay or offer to pay value to the buyer or lessee as an inducement for a sale or lease in consideration of his giving to the seller or lessor the names of prospective purchasers or lessees, or otherwise aiding the seller or lessor in making a sale or lease to another person, if the earning of the rebate, discount or other value is contingent upon the occurrence of an event subsequent to the time the buyer or lessee agrees to buy or lease. If a buyer or lessee is induced by a violation of this section to enter into a consumer credit sale or consumer lease, the agreement is unenforceable by the seller or lessor and the buyer or lessee, at his option, may rescind the agreement or retain the goods delivered and the benefit of any services performed, without any obligation to pay for them.

History: L. 1974, ch. 85, § 55; Jan. 1, 1974.



16a-3-401 (UCCC) Restriction on liability in consumer lease.

16a-3-401. (UCCC) Restriction on liability in consumer lease. The obligation of a lessee upon expiration of a consumer lease may not exceed twice the average payment allocable to a monthly period under the lease. This limitation does not apply to charges for damages to the leased property or for other default.

History: L. 1973, ch. 85, § 56; L. 1981, ch. 93, § 11; July 1.



16a-3-402 (UCCC) Limitation on default charges.

16a-3-402. (UCCC) Limitation on default charges. Except for reasonable expenses incurred in realizing on a security interest, the agreement with respect to a consumer credit transaction may not provide for any charges as a result of default by the consumer other than those authorized by K.S.A. 16a-1-101 through 16a-9-102. A provision in violation of this section is unenforceable.

History: L. 1973, ch. 85, § 57; Jan. 1, 1974.



16a-3-403 (UCCC) Credit card issuer subject to defenses.

16a-3-403. (UCCC) Credit card issuer subject to defenses. (1) If the issuer of a credit card, other than a lender credit card, is the seller or lessor or a person related to the seller or lessor, or if the seller or lessor is licensed, franchised, or permitted by the issuer to do business under the business name or trade name or designation of the issuer, the issuer is subject to all claims and defenses of a buyer or lessee against the seller or lessor arising out of a sale or lease of goods or services pursuant to the credit card.

(2) The issuer of a lender credit card is not subject to the claims and defenses of a buyer or lessee arising out of a sale or lease of goods or services pursuant to a lender credit card except where a home solicitation sale is involved. For purposes of this section, a "home solicitation sale" means a sale to a consumer of goods (other than equipment used in a business) or services, in which the seller or a person acting for the seller engages in a personal solicitation (other than by telephone or mail) of the sale at a residence of the buyer. It does not include a sale made pursuant to prior negotiations between the parties at a business establishment at a fixed location where goods or services are offered or exhibited for sale.

(3) Claims or defenses of a buyer or lessee against a seller or lessor in connection with a home solicitation sale may be asserted against the issuer of the lender credit card only:

(a) If the buyer or lessee has attempted in good faith to obtain reasonable satisfaction from the seller or lessor with respect to claims or defenses, and

(b) to the extent of the amount owing to the issuer with respect to the sale or lease at the time the issuer has notice of the claims or defenses. Notice of the claims or defenses may be given prior to the attempt specified in paragraph (a). The notice, which may generally state the claims or defenses, must be in writing but may be sent to either the seller (or lessor), or to the issuer.

(4) For the purpose of determining the amount owing to the issuer with respect to a sale or lease under a credit card, payments received upon the account are deemed to have been first applied to the payment of finance charges in the order of their entry to the account and then to the payment of debts in the order in which the entries of the debts are made to the account.

(5) An agreement may not provide for greater rights for an issuer of a credit card than this section permits.

History: L. 1973, ch. 85, § 58; L. 1981, ch. 93, § 12; July 1.



16a-3-404 (UCCC) Assignee subject to defenses; application of payments received by assignee; limitation of actions; assignee may require seller or lessor to repurchase obligation; joinder of parties; procedure.

16a-3-404. (UCCC) Assignee subject to defenses; application of payments received by assignee; limitation of actions; assignee may require seller or lessor to repurchase obligation; joinder of parties; procedure. (1) An assignee of the rights of the seller or lessor under a consumer credit sale or consumer lease is subject to all claims and defenses of the buyer or lessee against the seller or lessor arising out of the sale or lease, notwithstanding that:

(a) There is an agreement to the contrary; or

(b) the assignee is a holder in due course of a negotiable instrument issued in violation of the provisions prohibiting certain negotiable instruments (section 16a-3-307).

(2) Claims or defenses of a buyer or lessee specified in subsection (1) may be asserted against the assignee only:

(a) If the buyer or lessee has attempted in good faith to obtain reasonable satisfaction from the seller or lessor with respect to claims or defenses;

(b) if the buyer or lessee, when requested in writing to do so by the seller, lessor or the assignee, has given notice in writing to the seller or lessee and the assignee stating the claims or defenses;

(c) to the extent of the amount owing to the assignee with respect to the sale or lease at the time the assignee has notice of such claims or defenses. Such notice, generally stating the claims or defenses, must be in writing and shall be sent to the seller (or lessor), and to the assignee if the buyer or lessee has received written notice of the name and address of the assignee; and

(d) as a matter of defense to or setoff against claims by the assignee except that the buyer or lessee shall not be prohibited from bringing an action to rescind an obligation against which it has a defense or setoff.

(3) For the purpose of determining the amount owing to the assignee with respect to the sale or lease:

(a) Payments received by the assignee after the consolidation of two or more consumer credit sales, other than pursuant to open end credit, are deemed to have been first applied to the payment of the sales first made; if the sales consolidated arose from sales made on the same day, payments are deemed to have been first applied to the smaller or smallest sale or sales;

(b) payments received upon an open end credit account are deemed to have been first applied to the payment of finance charges in the order of their entry to the account and then to the payment of debts in the order in which the entries of the debts are made to the account.

(4) Any action by an assignee or the original seller or lessor who has repurchased an obligation under subsection (5) to enforce an obligation, or any action by a buyer or lessee to rescind, or any request to repurchase the obligation, shall be brought within one year from the date of receipt of the notice of the claim or defense, or default in payment, whichever is later.

(5) If a claim or defense of a buyer or lessee against a seller or lessor is asserted against an assignee, the assignee may, regardless of any existing agreement to the contrary, require the seller or lessor to repurchase the obligation for an amount equal to the price for which the obligation was assigned, plus that portion of the finance charge earned by the assignee, minus payments previously made to the assignee by the buyer or lessee. In any action by the buyer or lessee to rescind an obligation held by the assignee, the seller or lessor shall have the right to intervene and any party may join as a defendant any manufacturer or other person who is or may be liable to another party. If the action to rescind is brought against the seller or lessor, such seller or lessor shall have the right to join as a defendant any manufacturer or other person who is or may be liable to such seller or lessor.

(6) An agreement may not provide greater rights for an assignee than this section permits.

History: L. 1973, ch. 85, § 59; L. 1975, ch. 127, § 1; L. 1976, ch. 145, § 40; L. 1981, ch. 93, § 13; July 1.



16a-3-405 (UCCC) Lender subject to defenses arising from sales and leases.

16a-3-405. (UCCC) Lender subject to defenses arising from sales and leases. (1) A lender, other than the issuer of a lender credit card, who, with respect to a particular transaction, makes a consumer loan for the purpose of enabling a consumer to buy or lease from a particular seller or lessee goods or services is subject to all claims and defenses of the consumer against the seller or lessor arising from that sale or lease of the goods and services if:

(a) The lender knows that the seller or lessor arranged, for a commission, brokerage, or referral fee, for the extension of credit by the lender;

(b) the lender is a person related to the seller or lessor unless the relationship is remote or is not a factor in the transaction;

(c) the seller or lessor guarantees the loan or otherwise assumes the risk or loss by the lender upon the loan;

(d) the lender directly supplies the seller or lessor with the contract document used by the consumer to evidence the loan, and the seller or lessor significantly participates in the preparation of the document; or

(e) the loan is conditioned upon the consumer's purchase or lease of the goods or services from the particular seller or lessor, but the lender's payment of proceeds of the loan to the seller or lessor does not in itself establish that the loan was so conditioned.

(2) Claims or defenses of a buyer or lessee specified in subsection (1) may be asserted against the lender only:

(a) If the buyer or lessee has attempted in good faith to obtain reasonable satisfaction from the seller or lessor with respect to the claims or defenses;

(b) if the buyer or lessee, when requested in writing to do so by the seller, lessor or the lender, has given notice in writing to the seller or lessee and the lender stating the claims or defenses,

(c) to the extent of the amount owing to the lender with respect to the sale or lease at the time the lender has notice of the claims or defenses. Such notice, generally stating the claims or defenses, must be in writing and shall be sent to the seller (or lessor), and to the lender if the buyer or lessee has received written notice of the name and address of the lender; and

(d) as a matter of defense to or setoff against claims by the lender except that the buyer or lessee shall not be prohibited from bringing an action to rescind an obligation against which it has a defense or setoff.

(3) For the purpose of determining the amount owing to the lender with respect to the sale or lease:

(a) Payments received by the lender after the consolidation of two or more consumer loans, other than pursuant to open end credit, are deemed to have been first applied to the payment of the loans first made; if the loans consolidated arose from loans made on the same day, payments are deemed to have been first applied to the smaller or smallest loan or loans; and

(b) payments received upon an open end credit account are deemed to have been first applied to the payment of finance charges in the order of their entry to the account and then to the payment of debts in the order in which the entries of the debts are made to the account.

(4) An agreement may not provide greater rights for a lender than this section permits.

(5) Notwithstanding any of the foregoing, the participation of the lender or lessor in any of the arrangements between seller and buyer to insure the perfection of the lender or lessor's security interest shall not in itself establish a relationship described and controlled by subsection (1).

History: L. 1973, ch. 85, § 60; L. 1975, ch. 127, § 2; L. 1981, ch. 93, § 14; July 1.






Article 4 INSURANCE

16a-4-101 (UCCC) Short title.

16a-4-101. (UCCC) Short title. This article shall be known and may be cited as revised uniform consumer credit code—insurance.

History: L. 1973, ch. 85, § 61; Jan. 1, 1974.



16a-4-102 (UCCC) Scope.

16a-4-102. (UCCC) Scope. (1) Except as provided in subsection (2), this article applies to insurance provided or to be provided in relation to a consumer credit transaction.

(2) The provision on cancellation by a creditor (section 16a-4-304) applies to loans the primary purpose of which is the financing of insurance. No other provision of this article applies to insurance so financed.

History: L. 1973, ch. 85, § 62; Jan. 1, 1974.



16a-4-103 (UCCC) Definition: "Consumer credit insurance."

16a-4-103. (UCCC) Definition: "Consumer credit insurance." In this act "consumer credit insurance" means insurance, other than insurance on property, by which the satisfaction of debt in whole or in part is a benefit provided, but does not include:

(a) Insurance provided in relation to a credit transaction in which a payment is scheduled more than 15 years after the extension of credit;

(b) insurance issued as an isolated transaction on the part of the insurer not related to an agreement or plan for insuring consumers of the creditor; or

(c) insurance indemnifying the creditor against loss due to the consumer's default.

History: L. 1973, ch. 85, § 63; L. 1982, ch. 95, § 1; July 1.



16a-4-104 (UCCC) Creditor's provision of and charge for insurance; excess amount of charge.

16a-4-104. (UCCC) Creditor's provision of and charge for insurance; excess amount of charge. (1) Except as otherwise provided in this article and subject to the provisions on additional charges (section 16a-2-501) and maximum finance charges (parts 2 and 4 of article 2), a creditor may agree to provide insurance, and may contract for and receive a charge for insurance separate from and in addition to other charges. A creditor need not make a separate charge for insurance provided or required by him. This act does not authorize the issuance of any insurance prohibited under any statute, or rule thereunder, governing the business of insurance.

(2) The excess amount of a charge for insurance provided for in agreements in violation of this article is an excess charge for the purposes of the provisions of the article on remedies and penalties (article 5) as to effect of violations on rights of parties (section 16a-5-201) and of the provisions of the article on administration (article 6) as to civil actions by the administrator (section 16a-6-113).

History: L. 1973, ch. 85, § 64; Jan. 1, 1974.



16a-4-105 (UCCC) Conditions applying to insurance to be provided by creditor.

16a-4-105. (UCCC) Conditions applying to insurance to be provided by creditor. If a creditor agrees with a consumer to provide insurance:

(1) The insurance shall be evidenced by an individual policy or certificate of insurance delivered to the consumer, or sent to him at his address as stated by him, within thirty (30) days after the term of the insurance commences under the agreement between the creditor and consumer; or

(2) the creditor shall promptly notify the consumer of any failure or delay in providing the insurance.

History: L. 1973, ch. 85, § 65; Jan. 1, 1974.



16a-4-106 (UCCC) Unconscionability.

16a-4-106. (UCCC) Unconscionability. (1) In applying the provisions of this act on unconscionability (sections 16a-5-108 and 16a-6-111) to a separate charge for insurance, consideration shall be given, among other factors, to:

(a) Potential benefits to the consumer including the satisfaction of his obligations;

(b) the creditor's need for the protection provided by the insurance; and

(c) the relation between the amount and terms of credit granted and the insurance benefits provided.

(2) If consumer credit insurance otherwise complies with this article and other applicable law, neither the amount nor the term of the insurance nor the amount of a charge therefor is unconscionable.

History: L. 1973, ch. 85, § 66; Jan. 1, 1974.



16a-4-107 (UCCC) Maximum charge by creditor for insurance.

16a-4-107. (UCCC) Maximum charge by creditor for insurance. (1) Except as provided in subsection (2), if a creditor contracts for or receives a separate charge for insurance, the amount charged to the consumer for the insurance may not exceed the premium to be charged by the insurer, as computed at the time the charge to the consumer is determined, conforming to any rate filings required by law and made by the insurer with the commissioner of insurance.

(2) A creditor who provides consumer credit insurance in relation to open end credit may calculate the charge to the consumer in each billing cycle by applying the current premium rate to the unpaid balance of debt in the same manner as is permitted with respect to finance charges by the provisions on finance charges for consumer credit sales pursuant to open end credit (section 16a-2-202).

History: L. 1973, ch. 85, § 67; Jan. 1, 1974.



16a-4-108 (UCCC) Refund or credit required; amount.

16a-4-108. (UCCC) Refund or credit required; amount. (1) Upon prepayment in full of a consumer credit sale or consumer loan by the proceeds of consumer credit insurance, the consumer or his estate is entitled to a refund of any portion of a separate charge for insurance which by reason or prepayment is retained by the creditor or returned to him by the insurer unless the charge was computed from time to time on the basis of the balances of the consumer's account.

(2) This article does not require a creditor to grant a refund or credit to the consumer if all refunds and credits due to him under this article amount to less than one dollar ($1), and except as provided in subsection (1) does not require the creditor to account to the consumer for any portion of a separate charge for insurance because:

(a) The insurance is terminated by performance of the insurer's obligation;

(b) the creditor pays or accounts for premiums to the insurer in amounts and at times determined by the agreement between them; or

(c) the creditor receives directly or indirectly under any policy of insurance a gain or advantage not prohibited by law.

(3) Except as provided in subsection (2), the creditor shall promptly make or cause to be made an appropriate refund or credit to the consumer with respect to any separate charge made to him for insurance if:

(a) The insurance is not provided or is provided for a shorter term than that for which the charge to the consumer for insurance was computed; or

(b) the insurance terminates prior to the end of the term for which it was written because of prepayment in full or otherwise.

(4) A refund or credit required by subsection (3) is appropriate as to amount if it is computed according to a method prescribed or approved by the commissioner of insurance or a formula filed by the insurer with the commissioner of insurance at least thirty (30) days before the consumer's right to a refund or credit becomes determinable, unless the method or formula is employed after the commissioner of insurance notifies the insurer that he disapproves it.

History: L. 1973, ch. 85, § 68; Jan. 1, 1974.



16a-4-109 (UCCC) Existing insurance; choice of insurer; notice of option.

16a-4-109. (UCCC) Existing insurance; choice of insurer; notice of option. If a creditor requires insurance, the consumer shall have the option of providing the required insurance through an existing policy of insurance owned or controlled by the consumer, or through a policy to be obtained and paid for by the consumer, but the creditor may for reasonable cause decline the insurance provided by the consumer. The creditor shall provide the consumer with a written notice on the loan agreement or other instrument fully informing the consumer of the option authorized by this section.

History: L. 1973, ch. 85, § 69; L. 1988, ch. 153, § 2; July 1.



16a-4-110 (UCCC) Charge for insurance in connection with a refinancing or consolidation; duplicate charges.

16a-4-110. (UCCC) Charge for insurance in connection with a refinancing or consolidation; duplicate charges. (1) A creditor may not contract for or receive a separate charge for insurance in connection with a refinancing (section 16a-2-504) or a consolidation (section 16a-2-505), unless:

(a) The consumer agrees at or before the time of refinancing or consolidation that the charge may be made;

(b) the consumer is or is to be provided with insurance for an amount or a term, or insurance of a kind, in addition to that to which he would have been entitled had there been no refinancing or consolidation;

(c) the consumer receives a refund or credit on account of any unexpired term of existing insurance in the amount that would be required if the insurance were terminated (section 16a-4-108); and

(d) the charge does not exceed the amount permitted by this article (section 16a-4-107).

(2) A creditor may not contract for or receive a separate charge for insurance which duplicates insurance with respect to which the creditor has previously contracted for or received a separate charge.

History: L. 1973, ch. 85, § 70; L. 1993, ch. 200, § 13; Jan. 1, 1994.



16a-4-111 (UCCC) Cooperation between administrator and commissioner of insurance.

16a-4-111. (UCCC) Cooperation between administrator and commissioner of insurance. The administrator and the commissioner of insurance are authorized and directed to consult and assist one another in maintaining compliance with this article. They may jointly pursue investigations, prosecute suits, and take other official action, as may seem to them appropriate, if either of them is otherwise empowered to take the action. If the administrator is informed of a violation or suspected violation by an insurer of this article, or of the insurance laws, rules, and regulations of this state, he shall advise the commissioner of insurance of the circumstances.

History: L. 1973, ch. 85, § 71; Jan. 1, 1974.



16a-4-112 (UCCC) Administrative action of commissioner of insurance.

16a-4-112. (UCCC) Administrative action of commissioner of insurance. (1) To the extent that the commissioner's responsibility under this article requires, the commissioner of insurance shall issue rules with respect to insurers, and with respect to refunds (K.S.A. 16a-4-108, and amendments thereto), forms, schedules of premium rates and charges (K.S.A. 16a-4-203, and amendments thereto), and the commissioner's approval or disapproval thereof and, in case of violation, may make an order for compliance.

(2) Each provision on administrative procedures and judicial review of the article on administration (article 6) which applies to and governs administrative action taken by the administrator also applies to and governs all administrative action taken by the commissioner of insurance pursuant to this section.

History: L. 1973, ch. 85, § 72; L. 1999, ch. 107, § 25; July 1.



16a-4-201 (UCCC) Term of insurance.

16a-4-201. (UCCC) Term of insurance. (1) Consumer credit insurance provided by a creditor may be subject to the furnishing of evidence of insurability satisfactory to the insurer. Whether or not such evidence is required, the term of the insurance shall commence no later than when the consumer becomes obligated to the creditor or when the consumer applies for the insurance, whichever is later, except as follows:

(a) If any required evidence of insurability is not furnished until more than thirty (30) days after the term would otherwise commence, the term may commence on the date when the insurer determines the evidence to be satisfactory; or

(b) if the creditor provides insurance not previously provided covering debts previously created, the term may commence on the effective date of the policy.

(2) The originally scheduled term of the insurance shall extend at least until the due date of the last scheduled payment of the debt except as follows:

(a) If the insurance relates to an open end credit account, the term need extend only until the payment of the debt under the account and may be sooner terminated after at least thirty (30) days' notice to the consumer; or

(b) if the consumer is advised in writing that the insurance will be written for a specified shorter time, the term need extend only until the end of the specified time.

(3) The term of the insurance shall not extend more than fifteen (15) days after the originally scheduled due date of the last scheduled payment of the debt unless it is extended without additional cost to the consumer or as an incident to a deferral, refinancing, or consolidation.

History: L. 1973, ch. 85, § 73; Jan. 1, 1974.



16a-4-202 (UCCC) Amount of insurance.

16a-4-202. (UCCC) Amount of insurance. (1) Except as provided in subsection (2):

(a) In the case of consumer credit insurance providing life coverage, the amount of insurance may not initially exceed the debt and, if the debt is payable in installments, may not at any time exceed the greater of the scheduled or actual amount of the debt; or

(b) in the case of any other consumer credit insurance, the total amount of periodic benefits payable may not exceed the total of scheduled unpaid installments of the debt, and the amount of any periodic benefit may not exceed the original amount of debt divided by the number of periodic installments in which it is payable.

(2) If consumer credit insurance is provided in connection with an open end credit account, the amounts payable as insurance benefits may be reasonably commensurate with the amount of debt as it exists from time to time. If consumer credit insurance is provided in connection with a commitment to grant credit in the future, the amounts payable as insurance benefits may be reasonably commensurate with the total from time to time of the amount of debt and the amount of the commitment.

History: L. 1973, ch. 85, § 74; L. 1988, ch. 85, § 9; July 1.



16a-4-203 (UCCC) Filing and approval of rates and forms.

16a-4-203. (UCCC) Filing and approval of rates and forms. (1) A creditor may not use a form or a schedule of premium rates or charges, the filing of which is required by this section, if the commissioner of insurance has disapproved the form or schedule and has notified the insurer of his disapproval. A creditor may not use a form or schedule unless:

(a) The form or schedule has been on file with the commissioner of insurance for thirty (30) days, or has earlier been approved by him; and

(b) the insurer has complied with this section with respect to the insurance.

(2) Except as provided in subsection (3), all policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders relating to consumer credit insurance delivered or issued for delivery in this state, and the schedules of premium rates or charges pertaining thereto, shall be filed by the insurer with the commissioner of insurance. Within thirty (30) days after the filing of any form or schedule, he shall disapprove it if the premium rates or charges are unreasonable in relation to the benefits provided under the form, or if the form contains provisions which are unjust, unfair, inequitable, or deceptive, or encourage misrepresentation of the coverage, or are contrary to any provision of the insurance code or of any rule or regulation promulgated thereunder.

(3) If a group policy has been delivered in another state, the forms to be filed by the insurer with the commissioner of insurance are the group certificates and notices of proposed insurance. He shall approve them if:

(a) They provide the information that would be required if the group policy were delivered in this state; and

(b) the applicable premium rates or charges do not exceed those established by his rules or regulations.

History: L. 1973, ch. 85, § 75; Jan. 1, 1974.



16a-4-301 (UCCC) Property insurance.

16a-4-301. (UCCC) Property insurance. (1) A creditor may not contract for or receive a separate charge for insurance against loss of or damage to property unless:

(a) The insurance covers a substantial risk of loss of or damage to property related to the credit transaction;

(b) the amount, terms, and conditions of the insurance are reasonable in relation to the character and value of the property insured or to be insured; and

(c) the term of the insurance is reasonable in relation to the terms of credit.

(2) The term of the insurance is reasonable if it is customary and does not extend substantially beyond a scheduled maturity.

(3) A creditor may not contract for or receive a separate charge for insurance against loss of or damage to property unless property is purchased pursuant to a credit card or in a transaction pursuant to open end credit, or unless the amount financed exclusive of charges for the insurance is $900 or more, and the value of the property is $900 or more.

History: L. 1973, ch. 85, § 76; L. 1999, ch. 107, § 24; July 1.



16a-4-302 (UCCC) Insurance on creditor's interest only.

16a-4-302. (UCCC) Insurance on creditor's interest only. If a creditor contracts for or receives a separate charge for insurance against loss of or damage to property, the risk of loss or damage not willfully caused by the consumer is on the consumer only to the extent of any deficiency in the effective coverage of the insurance, even though the insurance covers only the interest of the creditor.

History: L. 1973, ch. 85, § 77; Jan. 1, 1974.



16a-4-303 (UCCC) Liability insurance.

16a-4-303. (UCCC) Liability insurance. A creditor may not contract for or receive a separate charge for insurance against liability unless the insurance covers a substantial risk of liability arising out of the ownership or use of property related to the credit transaction.

History: L. 1973, ch. 85, § 78; Jan. 1, 1974.



16a-4-304 (UCCC) Cancellation by creditor.

16a-4-304. (UCCC) Cancellation by creditor. A creditor shall not request cancellation of a policy of property or liability insurance except after the consumer's default or in accordance with a written authorization by the consumer, and in either case the cancellation does not take effect until written notice is delivered to the consumer or mailed to him at his address as stated by him. The notice shall state that the policy may be cancelled on a date not less than ten (10) days after the notice is delivered, or, if the notice is mailed, not less than thirteen (13) days after it is mailed.

History: L. 1973, ch. 85, § 79; Jan. 1, 1974.






Article 5 REMEDIES AND PENALTIES

16a-5-101 (UCCC) Short title.

16a-5-101. (UCCC) Short title. This article shall be known and may be cited as revised uniform consumer credit code—remedies and penalties.

History: L. 1973, ch. 85, § 80; Jan. 1, 1974.



16a-5-102 (UCCC) Scope.

16a-5-102. (UCCC) Scope. This part applies to actions or other proceedings to enforce rights arising from consumer credit transactions and, in addition, to extortionate extensions of credit (section 16a-5-107).

History: L. 1973, ch. 85, § 81; Jan. 1, 1974.



16a-5-103 (UCCC) Restrictions on deficiency judgments.

16a-5-103. (UCCC) Restrictions on deficiency judgments. (1) This section applies to a deficiency on a consumer credit sale of goods or services and on a consumer loan in which the lender is subject to defenses arising from sales (K.S.A. 16a-3-405, and amendments thereto); a consumer is not liable for a deficiency unless the creditor has disposed of the goods in good faith and in a commercially reasonable manner.

(2) If the seller repossesses or voluntarily accepts surrender of goods which were the subject of the sale and in which he has a security interest, the buyer is not personally liable to the seller for the unpaid balance of the debt arising from the sale of a commercial unit of goods of which the cash sale price was $1,000 or less, and the seller is not obligated to resell the collateral unless the buyer has paid 60% or more of the cash price and has not signed after default a statement renouncing his rights in the collateral.

(3) If the seller repossesses or voluntarily accepts surrender of goods which were not the subject of the sale but in which the seller has a security interest to secure a debt arising from a sale of goods or services or a combined sale of goods and services and the cash price of the sale was $1,000 or less, the buyer is not personally liable to the seller for the unpaid balance of the debt arising from the sale, and the seller's duty to dispose of the collateral is governed by the provisions on disposition of collateral (K.S.A. 84-9-610, and amendments thereto) of the uniform commercial code.

(4) If the lender takes possession or voluntarily accepts surrender of goods in which he has a security interest to secure a debt arising from a consumer loan in which the lender is subject to defenses arising from sales (K.S.A. 16a-3-405, and amendments thereto) and the net proceeds of the loan paid to or for the benefit of the debtor were $1,000 or less, the debtor is not personally liable to the lender for the unpaid balance of the debt arising from the loan and the lender's duty to dispose of the collateral is governed by the provisions on disposition of collateral (K.S.A. 84-9-610, and amendments thereto) of the uniform commercial code.

(5) For the purpose of determining the unpaid balance of consolidated debts or debts pursuant to open end credit, the allocation of payments to a debt shall be determined in the same manner as provided for determining the amount of debt secured by various security interests (K.S.A. 16a-3-303, and amendments thereto).

(6) The consumer may be liable in damages to the creditor if the consumer has wrongfully damaged the collateral or if, after default and demand, the consumer has wrongfully failed to make the collateral available to the creditor.

(7) If the creditor elects to bring an action against the consumer for a debt arising from a consumer credit sale of goods or services or from a consumer loan in which the lender is subject to defenses arising from sales (K.S.A. 16a-3-405, and amendments thereto), when under this section the creditor would not be entitled to a deficiency judgment if the creditor took possession of the collateral, and obtains judgment:

(a) The creditor may not take possession of the collateral, and

(b) the collateral is not subject to levy or sale on execution or similar proceedings pursuant to the judgment.

History: L. 1973, ch. 85, § 82; L. 2005, ch. 144, § 16; July 1.



16a-5-107 (UCCC) Extortionate extensions of credit.

16a-5-107. (UCCC) Extortionate extensions of credit. (1) If it is the understanding of the creditor and the consumer at the time an extension of credit is made that delay in making repayment or failure to make repayment could result in the use of violence or other criminal means to cause harm to the person, reputation, or property of any person, the repayment of the extension of credit is unenforceable through civil judicial processes against the consumer.

(2) If it is shown that an extension of credit was made at an annual rate exceeding thirty-six percent (36%) calculated according to the actuarial method and that the creditor then had a reputation for the use or threat of use of violence or other criminal means to cause harm to the person, reputation, or property of any person to collect extensions of credit or to punish the nonrepayment thereof, there is prima facie evidence that the extension of credit was unenforceable under subsection (1).

History: L. 1973, ch. 85, § 83; Jan. 1, 1974.



16a-5-108 (UCCC) Unconscionability; inducement by unconscionable conduct.

16a-5-108. (UCCC) Unconscionability; inducement by unconscionable conduct. (1) With respect to a consumer credit transaction, if the trier of fact finds:

(a) The agreement to have been unconscionable at the time it was made, or to have been induced by unconscionable conduct, the court may refuse to enforce the agreement; or

(b) any clause of the agreement to have been unconscionable at the time it was made, the court may refuse to enforce the agreement, or may enforce the remainder of the agreement without the unconscionable clause, or may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) If it is claimed or appears to the trier of fact that the agreement or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its setting, purpose, and effect to aid the court in making the determination.

(3) For the purpose of this section, a charge or practice expressly permitted by this act is not unconscionable.

History: L. 1973, ch. 85, § 84; Jan. 1, 1974.



16a-5-109 (UCCC) Default.

16a-5-109. (UCCC) Default. An agreement of the parties to a consumer credit transaction with respect to default on the part of the consumer is enforceable only to the extent that:

(1) The consumer fails to make a payment as required by agreement; or

(2) the prospect of payment, performance, or realization of collateral is significantly impaired; the burden of establishing the prospect of significant impairment is on the creditor.

History: L. 1973, ch. 85, § 85; Jan. 1, 1974.



16a-5-110 (UCCC) Notice of consumer's right to cure.

16a-5-110. (UCCC) Notice of consumer's right to cure. (1) After a consumer has been in default for 10 days for failure to make a required payment in a consumer credit transaction payable in installments, a creditor may give the consumer the notice described in this section. A creditor gives notice to the consumer under this section when the creditor delivers the notice to the consumer or delivers or mails the notice to the address of the consumer's residence as provided in subsection (6) of K.S.A. 16a-1-201, and amendments thereto.

(2) The notice shall be in writing and shall conspicuously state: The name, address, and telephone number of the creditor to which payment is to be made, a brief description of the credit transaction, the consumer's right to cure the default, the amount of payment and date by which payment must be made to cure the default and the consumer's possible liability for the reasonable costs of collection, including, but not limited to, court costs, attorney fees and collection agency fees, as provided in K.S.A. 16a-2-507, and amendments thereto. A notice in substantially the following form complies with this section:

______________________________________

(Name, address, and telephone number of creditor)

______________________________________

(Account number, if any)

______________________________________

(Brief description of credit transaction)

________________ is the LAST DAY FOR PAYMENT

(Date)

________________  is the AMOUNT NOW DUE

(Amount)

You are late in making your payment(s). If you pay the AMOUNT NOW DUE (above) by the LAST DAY FOR PAYMENT (above), you may continue with the contract as though you were not late. If you do not pay by this date, we may exercise our rights under the law. You may be obligated to pay reasonable costs of collection, including, but not limited to, court costs, attorney fees and collection agency fees, except that such costs of collection: (1) May not include costs that were incurred by a salaried employee of the creditor or its assignee; (2) may not include the recovery of both attorney fees and collection agency fees; and (3) shall not be in excess of 15% of the unpaid debt after default.

If you are late again in making your payments, we may exercise our rights without sending you another notice like this one. If you have questions, write or telephone the creditor promptly.

History: L. 1973, ch. 85, § 86; L. 1974, ch. 91, § 2; L. 1994, ch. 276, § 2; July 1.



16a-5-111 (UCCC) Cure of default.

16a-5-111. (UCCC) Cure of default. (1) This section applies to consumer credit transactions.

(2) Except as provided in subsection (3), after a default consisting only of the consumer's failure to make a required payment in a consumer credit transaction payable in installments, a creditor may neither accelerate maturity of the unpaid balance of the obligation nor take possession of collateral because of that default until 20 days after a notice of the consumer's right to cure (K.S.A. 16a-5-110, and amendments thereto) is given. Until 20 days after the notice is given, the consumer may cure all defaults consisting of a failure to make the required payment by tendering the amount of all unpaid sums due at the time of the tender, without acceleration, plus any unpaid delinquency charges. Cure restores the consumer to the consumer's rights under the agreement as though the defaults had not occurred.

(3) With respect to defaults on the same obligation after a creditor has once given a notice of consumer's right to cure (K.S.A. 16a-5-110, and amendments thereto), this section gives the consumer no right to cure and imposes no limitation on the creditor's right to proceed against the consumer or the collateral.

History: L. 1973, ch. 85, § 87; L. 1974, ch. 91, § 3; L. 2005, ch. 144, § 17; July 1.



16a-5-112 (UCCC) Creditor's right to take possession after default.

16a-5-112. (UCCC) Creditor's right to take possession after default. Upon default by a consumer, unless the consumer voluntarily surrenders possession of the collateral to the creditor, the creditor may take possession of the collateral without judicial process only if possession can be taken without entry into a dwelling and without the use of force or other breach of the peace.

History: L. 1973, ch. 85, § 88; Jan. 1, 1974.



16a-5-201 (UCCC) Effect of violations on rights of parties.

16a-5-201. (UCCC) Effect of violations on rights of parties. (1) If a creditor has violated the provisions of this act applying to collection of excess charges or enforcement of rights (subsection (4) of section 16a-1-201), restrictions on interests in land as security (section 16a-2-307), limitations on the schedule of payments or loan terms for supervised loans (section 16a-2-308), attorney's fees (section 16a-2-507), security in sales and leases (section 16a-3-301), assignments of earnings (section 16a-3-305), authorizations to confess judgment (section 16a-3-306), certain negotiable instruments prohibited (section 16a-3-307), assignees subject to defenses (section 16a-3-404), credit card issuer subject to defenses (section 16a-3-403), or limitations on default charges (section 16a-3-402), the consumer has a cause of action to recover actual damages and in addition a right in an action other than a class action to recover from the person violating such provisions of this act a penalty in an amount determined by the court not less than $100 nor more than $1,000. With respect to violations arising from sales or loans made pursuant to open end credit, no action pursuant to this subsection may be brought more than two years after the violations occurred. With respect to violations arising from other consumer transactions, no action pursuant to this subsection may be brought more than one year after the due date of the last scheduled payment of the agreement.

(2) If a creditor has violated the provisions of this act applying to authority to make supervised loans (section 16a-2-301), the loan is void and the consumer is not obligated to pay either the amount financed or finance charge. If the consumer has paid any part of the amount financed or of the finance charge, the consumer has a right to recover the payment from the person violating this act or from an assignee of that person's rights who undertakes direct collection of payments or enforcement of rights arising from the debt. With respect to violations arising from loans made pursuant to open end credit, no action pursuant to this subsection may be brought more than two years after the violation occurred. With respect to violations arising from other loans, no action pursuant to this subsection may be brought more than one year after the due date of the last scheduled payment of the agreement pursuant to which the charge was paid. Persons subject to the penalties in this subsection shall not include attorneys or collection agencies who do not purchase a consumer obligation.

(3) A consumer is not obligated to pay a charge in excess of that allowed by this act, and if the consumer has paid an excess charge the consumer has a right to a refund of twice the excess charge. A refund may be made by reducing the consumer's obligation by twice the amount of the excess charge. If the consumer has paid an amount in excess of the lawful obligation under the agreement, the consumer may recover twice the excess amount from the person who made the excess charge or from an assignee of that person's rights who undertakes direct collection of payments from or enforcement of rights against debtors arising from the debt. Persons subject to the penalties in this subsection shall not include attorneys or collection agencies who do not purchase a consumer obligation.

(4) If a creditor has contracted for or received a charge in excess of that allowed by this act, or if a consumer is entitled to a refund and a person liable to the consumer refuses to make a refund within a reasonable time after demand, the consumer may recover from the creditor or the person liable in an action other than a class action a penalty in an amount determined by the court not less than $100 or more than $1,000. With respect to excess charges arising from sales or loans made pursuant to open end credit, no action pursuant to this subsection may be brought more than two years after the time the excess charge was made. With respect to excess charges arising from other consumer credit transactions no action pursuant to this subsection may be brought more than one year after the due date of the last scheduled payment of the agreement pursuant to which the charge was made. Persons subject to the penalties in this subsection shall not include attorneys or collection agencies who do not purchase a consumer obligation.

(5) Except as otherwise provided, no violation of the provisions of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, impairs rights on a debt.

(6) A creditor has no liability for a penalty under subsection (1) or subsection (4) if within 15 days after discovering an error, and prior to the institution of an action under this section or the receipt of written notice of the error, the creditor notifies the person concerned of the error and corrects the error. If the violation consists of a prohibited agreement, giving the consumer a corrected copy of the writing containing the error is sufficient notification and correction. If the violation consists of an excess charge, correction shall be made by an adjustment or refund.

(7) If the creditor establishes by a preponderance of evidence that a violation is unintentional or the result of a bona fide error of law or fact notwithstanding the maintenance of procedures reasonably adapted to avoid any such violation or error, no liability is imposed under subsections (1), (2), and (3), the validity of the transaction is not affected, and no liability is imposed under subsection (4) except for refusal to make a refund.

(8) In an action in which it is found that a creditor has violated any provision of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, the court shall award to the consumer the costs of the action and to the consumer's attorneys their reasonable fees. Reasonable attorney's fees shall be determined by the value of the time reasonably expended by the attorney and not by the amount of the recovery on behalf of the consumer.

(9) A creditor who in good faith complies with a written administrative interpretation shall not be subject to any penalties under this section for any act done or omitted in conformity with such written administrative interpretation.

History: L. 1973, ch. 85, § 89; L. 1992, ch. 80, § 2; July 1.



16a-5-202 (UCCC) Refunds and penalties as setoff to obligation.

16a-5-202. (UCCC) Refunds and penalties as setoff to obligation. Refunds or penalties to which the consumer is entitled pursuant to this part may be set off against the consumer's obligation, and may be raised as a defense to a suit on the obligation without regard to the time limitations prescribed by this part.

History: L. 1973, ch. 85, § 90; Jan. 1, 1974.



16a-5-203 (UCCC) Civil liability for violation of disclosure provisions.

16a-5-203. (UCCC) Civil liability for violation of disclosure provisions. (1) Except as otherwise provided in this section, a creditor who, in violation of the provisions of the rules and regulations adopted by the administrator pursuant to K.S.A. 16a-6-117, and amendments thereto, fails to disclose information to a person entitled to the information under the provisions of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, is liable to that person in an amount equal to the sum of:

(a) Twice the amount of the finance charge in connection with the transaction, but the liability pursuant to this paragraph shall be not less than $200 or more than $2,000; and

(b) in the case of a successful action to enforce the liability under paragraph (a), the costs of the action together with reasonable attorney's fees as determined by the court.

(2) A creditor has no liability under this section if within 15 days after discovering an error, and prior to the institution of an action under this section or the receipt of written notice of the error, the creditor notifies the person concerned of the error and makes whatever adjustments in the appropriate account are necessary to assure that the person will not be required to pay a credit service charge or loan finance charge in excess of the amount or percentage rate actually disclosed.

(3) A creditor may not be held liable in any action brought under this section for a violation of the provisions of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, if the creditor shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid the error.

(4) Any action which may be brought under this section against the original creditor in any credit transaction involving a security interest in land may be maintained against any subsequent assignee of the original creditor where the assignee, its subsidiaries, or affiliates were in a continuing business relationship with the original creditor either at the time the credit was extended or at the time of the assignment, unless the assignment was involuntary, or the assignee shows by a preponderance of evidence that it did not have reasonable grounds to believe that the original creditor was engaged in violations of this act and that it maintained procedures reasonably adapted to apprise it of the existence of the violations.

(5) No action pursuant to this section may be brought more than one year after the date of the occurrence of the violation.

(6) The liability of the creditor under this section is in lieu of and not in addition to the creditor's liability under the federal truth in lending act; no action with respect to the same violation may be maintained pursuant to both this section and the federal truth in lending act.

History: L. 1973, ch. 85, § 91; L. 1981, ch. 93, § 15; L. 1988, ch. 85, § 10; L. 1999, ch. 107, § 26; July 1.



16a-5-301 (UCCC) Intentional violations; penalties.

16a-5-301. (UCCC) Intentional violations; penalties. (1) It is unlawful for any person to violate any of the provisions of this act, any rule and regulation adopted or order issued under this act. A conviction for an intentional violation is a class A nonperson misdemeanor. A second or subsequent conviction of this subsection is severity level 7 nonperson felony. No person may be imprisoned for the violation of this section if such person proves that such person had no knowledge of the rule and regulation or order.

(2) The criminal liability of a person under this section is in lieu of and not in addition to the creditor's criminal liability under the federal truth in lending act. No prosecution of a person with respect to the same violation may be maintained pursuant to both this section and the federal truth in lending act.

(3) A person, other than a supervised financial organization or an attorney or collection agency who does not purchase the credit obligation, who willfully engages in the business of entering into consumer credit transactions, or of taking assignments of rights against consumers arising therefrom and undertakes direct collection of payments or enforcement of these rights, without complying with the provisions of this act concerning notification (K.S.A. 16a-6-202, and amendments thereto) or payment of fees (K.S.A. 16a-6-203, and amendments thereto), is guilty of a class A misdemeanor and upon conviction thereof shall be punished in the manner provided by law.

History: L. 1973, ch. 85, § 92; L. 1999, ch. 107, § 27; July 1.






Article 6 ADMINISTRATION

16a-6-101 (UCCC) Short title.

16a-6-101. (UCCC) Short title. This article shall be known and may be cited as revised uniform consumer credit code—administration.

History: L. 1973, ch. 85, § 94; Jan. 1, 1974.



16a-6-102 (UCCC) Applicability.

16a-6-102. (UCCC) Applicability. This part applies to persons who in this state (1) make or solicit consumer credit transactions; or

(2) directly collect payments from or enforce rights against consumers arising from consumer credit transactions, wherever they are made.

History: L. 1973, ch. 85, § 95; Jan. 1, 1974.



16a-6-104 (UCCC) Powers of administrator; reliance on rules and regulations; written administrative interpretations; nationwide mortgage licensing system and registry.

16a-6-104. (UCCC) Powers of administrator; reliance on rules and regulations; written administrative interpretations; nationwide mortgage licensing system and registry. This act shall be administered by the consumer credit commissioner of Kansas who is also referred to as the administrator. (1) In addition to other powers granted by this act, the administrator within the limitations provided by law may:

(a) Receive and act on complaints, take action designed to obtain voluntary compliance with the provisions of K.S.A. 16a-1-101 to 16a-9-102, inclusive, and amendments thereto, or commence proceedings on the administrator's own initiative;

(b) counsel persons and groups on their rights and duties under K.S.A. 16a-1-101 to 16a-9-102, inclusive, and amendments thereto;

(c) establish programs for the education of consumers with respect to credit practices and problems and as a condition in settlements of investigations or examinations, the administrator may receive a payment designated for consumer education to be expended as directed by the administrator for such purpose;

(d) make studies appropriate to effectuate the purposes and policies of K.S.A. 16a-1-101 to 16a-9-102, inclusive, and amendments thereto;

(e) adopt, amend and revoke rules and regulations to carry out the specific provisions of K.S.A. 16a-1-101 to 16a-9-102, inclusive, and amendments thereto, and to implement the requirements of the secure and fair enforcement for mortgage licensing act of 2008 (P.L. 110-289);

(f) issue, amend and revoke written administrative interpretations. Such written administrative interpretations shall be approved by the attorney general and published in the Kansas register within 15 days of issuance. The administrator shall annually publish all written administrative interpretations in effect;

(g) maintain offices within this state; and

(h) appoint any necessary attorneys, hearing examiners, clerks, and other employees and agents and fix their compensation, and authorize attorneys appointed under this section to appear for and represent the administrator in court;

(i) examine periodically at intervals the administrator deems appropriate the loans, business and records of every licensee, registrant or person filing notification pursuant to K.S.A. 16a-6-201 through 16a-6-203, and amendments thereto, except licensees which are supervised financial organizations. The official or agency responsible for the supervision of each supervised financial organization shall examine the loans, business and records of each such organization in the manner and periodically at intervals prescribed by the administrator. In addition, for the purpose of discovering violations of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, or securing information lawfully required, the administrator or the official or agency to whose supervision the organization is subject to K.S.A. 16a-6-105, and amendments thereto, may at any time investigate the loans, business and records of any supervised lender. For examination purposes the administrator shall have free and reasonable access to the offices, places of business and records of the lender, registrant or person filing notification and the administrator may control access to any documents and records of a licensee, registrant or person filing notification under examination;

(j) refer such evidence as may be available concerning violations of this act or of any rule and regulation or order to the attorney general or the proper county or district attorney, who may in the prosecutor's discretion, with or without such a reference, institute the appropriate criminal proceedings under this act. Upon receipt of such reference, the attorney general or the county attorney or district attorney may request that a duly employed attorney of the administrator prosecute or assist in the prosecution of such violation on behalf of the state. Upon approval of the administrator, such employee shall be appointed special prosecutor for the attorney general or the county attorney or district attorney to serve without compensation from the attorney general or the county attorney or district attorney. Such special prosecutor shall have all the powers and duties prescribed by law for assistant attorneys general or assistant county or district attorneys, and such other powers and duties as are lawfully delegated to such special prosecutors by the attorney general or the county attorney or district attorney;

(k) if deemed necessary by the administrator, require fingerprinting of any applicant, licensee, members thereof if a copartnership or association, or officers and directors thereof if a corporation, or any agent or other person acting on their behalf. The administrator, or the administrator's designee, may submit such fingerprints to the Kansas bureau of investigation, federal bureau of investigation, or other law enforcement agency for the purposes of verifying the identity of such persons and obtaining records of their criminal arrests and convictions. For purposes of this section and in order to reduce the points of contact which the federal bureau of investigation may have to maintain with the individual states, the administrator may use the nationwide mortgage licensing system and registry as a channeling agent for requesting information from and distributing information to the department of justice or any governmental agency;

(l) exchange information regarding the administration of this act with any agency of the United States or any state which regulates the licensee, registrant or person required to file notification, or who administers statutes, rules and regulations or other programs related to consumer credit and to enter into information sharing arrangements with other governmental agencies or associations representing governmental agencies which are deemed necessary or beneficial to the administration of this act;

(m) require that any applicant, licensee, registrant or other person complete a minimum number of prelicensing education hours and complete continuing education hours on an annual basis. Prelicensing and continuing education courses shall be approved by the administrator or the administrator's designee and may be made a condition of the application approval and renewal;

(n) require that any applicant, licensee, registrant or other person successfully pass a standardized examination designed to establish such person's knowledge of residential mortgage loan origination transactions and all applicable state and federal law. Such examinations shall be created and administered by the administrator or the administrator's designee and may be made a condition of application approval;

(o) use the nationwide mortgage licensing system and registry as a channeling agent for requesting and distributing any information regarding residential mortgage loan originator registration or supervised lender licensing to and from any source so directed by the administrator;

(p) establish relationships or contracts with the nationwide mortgage licensing system and registry or other entities to collect and maintain records and process transaction fees or other fees related to applicants, licensees, registrants or other persons subject to the act and to take such other actions as may be reasonably necessary to participate in the nationwide mortgage licensing system and registry. The administrator shall regularly report violations of law, as well as enforcement actions and other relevant information, to the nationwide mortgage licensing system and registry, and make publicly available the proposed budget, fees, and audited financial statements of the nationwide mortgage licensing system and registry as may be prepared by the nationwide mortgage licensing system and registry and provided to the administrator;

(q) require that any residential mortgage loan originator applicant, registrant or other person successfully pass a standardized examination designed to establish such person's knowledge of mortgage transactions and all applicable state and federal law. Such examinations shall be created and administered by the administrator or the administrator's designee, and may be made a condition of application approval or application renewal;

(r) require that any mortgage loan originator applicant, registrant or other person complete a minimum number of prelicensing education hours and complete continuing education hours on an annual or biannual basis. Prelicensing and continuing education courses shall be approved by the administrator or the administrator's designee and may be made a condition of application approval and renewal; and

(s) require any licensee or registrant to file reports with the nationwide mortgage licensing system and registry in the form prescribed by the administrator or the administrator's designee.

(2) The administrator shall enforce the provisions of this act and the rules and regulations and interpretations adopted thereunder with respect to a creditor, unless the creditor's compliance is regulated exclusively or primarily by another state or federal agency.

(3) To keep the administrator's rules and regulations in harmony with the rules of administrators in other jurisdictions which enact the revised uniform consumer credit code, the administrator, so far as is consistent with the purposes, policies and provisions of K.S.A. 16a-1-101 to 16a-9-102, inclusive, and amendments thereto, may:

(a) Before adopting, amending and revoking rules and regulations, advise and consult with administrators in other jurisdictions which enact the uniform consumer credit code; and

(b) in adopting, amending and revoking rules and regulations, take into consideration the rules of administrators in other jurisdictions which enact the revised uniform consumer credit code.

(4) Except for refund of an excess charge, no liability is imposed under K.S.A. 16a-1-101 to 16a-9-102, inclusive, and amendments thereto, for an act done or omitted in conformity with a rule and regulation or written administrative interpretation of the administrator in effect at the time of the act or omission notwithstanding that after the act or omission the rule and regulation or written administrative interpretation may be determined by judicial or other authority to be invalid for any reason.

(5) The administrator prior to December 1 of each year shall establish such fees as are authorized under the provisions of K.S.A. 16a-1-101 to 16a-9-102, inclusive, and amendments thereto, for the ensuing calendar year in such amounts as the administrator may determine to be sufficient to meet the budget requirements of the administrator for each fiscal year.

History: L. 1973, ch. 85, § 97; L. 1976, ch. 98, § 2; L. 1981, ch. 93, § 17; L. 1992, ch. 80, § 3; L. 1999, ch. 107, § 28; L. 2005, ch. 144, § 18; L. 2009, ch. 29, § 21; July 1.

Revisor's Note:

Office of consumer credit commissioner abolished and powers, duties and functions transferred to deputy commissioner for consumer and mortgage lending, see 75-1314 et seq.



16a-6-105 (UCCC) Administrative powers with respect to supervised financial organizations.

16a-6-105. (UCCC) Administrative powers with respect to supervised financial organizations. (1) With respect to supervised financial organizations, the powers of examination and investigation (K.S.A. 16a-2-305 and K.S.A. 16a-6-106, and amendments thereto) and administrative enforcement (K.S.A. 16a-6-108, and amendments thereto) shall be exercised by the official or agency to whose supervision the organization is subject. Should a supervised financial organization become licensed hereunder, a report of that portion of each examination made by the supervisory official or agency of such organization relating to compliance with the provisions of chapter 16a of the Kansas Statutes Annotated shall be filed with the administrator. All other powers of the administrator under this act may be exercised by the administrator with respect to a supervised financial organization except that compliance with truth in lending shall be governed as set forth in subsection (2) of K.S.A. 16a-6-104, and amendments thereto.

(2) If the administrator receives a complaint or other information concerning noncompliance with this act by a supervised financial organization, the administrator shall inform the official or agency having supervisory authority over the organization concerned. The administrator may request information about supervised financial organizations from the officials or agencies supervising them. If such officials or agencies have cause to believe the licensee of any supervised financial organization subject to their supervision is subject to suspension or revocation for any reason stated in K.S.A. 16a-2-303, and amendments thereto, such official or agency shall notify the administrator and assist the administrator in the enforcement of this act.

(3) The administrator and any official or agency of this state having supervisory authority over a supervised financial organization are authorized and directed to consult and assist one another in maintaining compliance with the provisions of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto. They may jointly pursue investigations, prosecute suits, and take other official action, as they deem appropriate, if either of them otherwise is empowered to take the action.

History: L. 1973, ch. 85, § 98; L. 1980, ch. 76, § 10; L. 1992, ch. 46, § 3; L. 1999, ch. 107, § 29; July 1.



16a-6-106 (UCCC) Examination and investigatory powers; costs.

16a-6-106. (UCCC) Examination and investigatory powers; costs. (1) The administrator may:

(a) Conduct public or private examinations or investigations within or outside of this state as necessary to determine whether any license should be granted, denied or revoked or whether any person has violated or is about to violate any provision of this act or any rule and regulation, administrative interpretation, or order hereunder, or to aid in the enforcement of this act or in the prescribing of forms or adoption of rules and regulations;

(b) require or permit any person to file a statement in writing, under oath or otherwise as the administrator determines, of all the facts and circumstances concerning any violation of this act or any rule and regulation, administrative interpretation or order hereunder.

(2) For the purpose of any examination, investigation or proceeding under this act, the administrator or any officer designated by the administrator may administer oaths and affirmations, subpoena witnesses, compel such witnesses' attendance, adduce evidence and require the production of any matter which is relevant to the examination or investigation, including the existence, description, nature, custody, condition and location of any books, documents or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of relevant information or items.

(3) In case of contumacy by, or refusal to obey a subpoena issued to any person, any court of competent jurisdiction, upon application by the administrator, may issue to that person an order requiring the person to appear before the administrator, or the officer designated by the administrator, there, to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Any failure to obey the order of the court may be punished by the court as a contempt of court.

(4) No person is excused from attending and testifying or from producing any document or record before the administrator or in obedience to the subpoena of the administrator or any officer designated by the the administrator or in any proceeding instituted by the administrator, on the ground that the testimony or evidence (documentary or otherwise) required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture. No individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which such person is compelled, after claiming privilege against self-incrimination, to testify or produce evidence (documentary or otherwise), except that the individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

(5) The administrator may issue and apply to enforce subpoenas in this state at the request of a consumer code administrator of another state if the activities constituting an alleged violation for which the information is sought would be a violation of the Kansas consumer credit code if the activities had occurred in this state.

(6) If the person's records are located outside this state, the person shall either make them available to the administrator at a convenient location within this state or, at the administrator's discretion, pay the reasonable and necessary expenses for the administrator or such administrator's representative to examine them at the place where they are maintained. The administrator may designate representatives, including comparable officials of the state in which the records are located, to inspect the records on the administrator's behalf.

(7) The administrator may charge as costs of investigation or examination all reasonable expenses, including a per diem and actual travel and lodging expenses to be paid by the party or parties under investigation or examination. The administrator may maintain an action in any court to recover such costs.

History: L. 1973, ch. 85, § 99; L. 1999, ch. 107, § 30; July 1.



16a-6-108 Enforcement of act; cease and desist orders; penalties; appeals.

16a-6-108. Enforcement of act; cease and desist orders; penalties; appeals. (1) If the administrator determines after notice and opportunity for a hearing that any person has engaged, is engaging or is about to engage in any act or practice constituting a violation of any provision of this act or any rule and regulation, order or administrative interpretation hereunder, the administrator by order may require that such person cease and desist from the unlawful act or practice and take such affirmative action as in the judgment of the administrator will carry out the purposes of this act.

(2) If the administrator makes written findings of fact that the public interest will be irreparably harmed by delay in issuing an order under subsection (1), the administrator may issue an emergency cease and desist order. Such order shall be subject to the same procedures as an emergency order issued under K.S.A. 77-536, and amendments thereto. Upon the entry of such an order the administrator shall promptly notify the person subject to the order that it has been entered, of the reasons and that upon written request the matter will be set for a hearing which shall be conducted in accordance with the provisions of the Kansas administrative procedure act. If no hearing is requested and none is ordered by the administrator, the order will remain in effect until it is modified or vacated by the administrator. If a hearing is requested or ordered, the administrator, after notice of and opportunity for hearing to the person subject to the order, shall by written findings of fact and conclusion of law vacate, modify or make permanent the order.

(3) If the administrator reasonably believes that a person has violated this act or a rule and regulation, order or administrative interpretation of the administrator under this act, the administrator, in addition to any specific power granted under this act, after notice and hearing in an administrative proceeding, unless the right to notice and hearing is waived by the person against whom the sanction is imposed, may require any or all of the following:

(a) Censure the person if the person is licensed under this act;

(b) issue an order against an applicant, licensed person, residential mortgage loan originator registrant or other person who knowingly violates this act or a rule and regulation, order or administrative interpretation of the administrator under this act, imposing a civil penalty up to a maximum of $5,000 for each violation. If any person is found to have knowingly or willfully violated any provision of this act, and such violation is committed against elder or disabled persons, as defined in K.S.A. 50-676, and amendments thereto, in addition to any civil penalty otherwise provided by law, the administrator may impose an additional penalty not to exceed $5,000 for each such violation;

(c) revoke or suspend the person's license or registration or bar the person from subsequently applying for a license or registration under this act; or

(d) issue an order requiring the person to pay restitution for any loss arising from the violation or requiring the person to disgorge any profits arising from the violation. Such order may include the assessment of interest not to exceed 8% per annum from the date of the violation.

(4) Any person aggrieved by a final order of the administrator may obtain a review of the order in accordance with the provisions of the Kansas judicial review act.

History: L. 1973, ch. 85, § 101; L. 1986, ch. 318, § 21; L. 1999, ch. 107, § 31; L. 2005, ch. 144, § 19; L. 2009, ch. 29, § 22; L. 2010, ch. 17, § 36; July 1.



16a-6-109 (UCCC) Assurance of discontinuance.

16a-6-109. (UCCC) Assurance of discontinuance. If it is claimed that a person has engaged in conduct subject to an order by the administrator (section 16a-6-108) or by a court (sections 16a-6-110 through 16a-6-112), the administrator may accept an assurance in writing that the person will not engage in the conduct in the future. If a person giving an assurance of discontinuance fails to comply with its terms, the assurance is evidence that prior to the assurance he engaged in the conduct described in the assurance.

History: L. 1973, ch. 85, § 102; Jan. 1, 1974.



16a-6-110 (UCCC) Injunctions against violations of act.

16a-6-110. (UCCC) Injunctions against violations of act. The administrator may bring a civil action to restrain a person from violating the provisions of K.S.A. 16a-1-101 through 16a-9-102 and for other appropriate relief.

History: L. 1973, ch. 85, § 103; Jan. 1, 1974.



16a-6-111 (UCCC) Injunctions against unconscionable agreements and fraudulent or unconscionable conduct.

16a-6-111. (UCCC) Injunctions against unconscionable agreements and fraudulent or unconscionable conduct. (1) The administrator may bring a civil action to restrain a creditor or a person acting in his behalf from engaging in a course of:

(a) Making or enforcing unconscionable terms or provisions of consumer credit transactions;

(b) fraudulent or unconscionable conduct in inducing consumers to enter into consumer credit transactions.

(2) In an action brought pursuant to this section the court may grant relief only if the trier of the fact finds:

(a) That the respondent has made unconscionable agreements or has engaged or is likely to engage in a course of fraudulent or unconscionable conduct;

(b) that the agreements or conduct of the respondent has caused or is likely to cause injury to consumers; and

(c) that the respondent has been able to cause or will be able to cause the injury primarily because the transactions involved are credit transactions.

(3) In applying this section, consideration shall be given to each of the following factors, among others:

(a) Belief by the creditor at the time consumer credit transactions are entered into that there was no reasonable probability of payment in full of the obligation by the consumer;

(b) in the case of consumer credit sales or consumer leases, knowledge by the seller or lessor at the time of the sale or lease of the inability of the buyer or lessee to receive substantial benefits from the property or services sold or leased;

(c) in the case of consumer credit sales or consumer leases, gross disparity between the price of the property or services sold or leased and the value of the property or services measured by the price at which similar property or services are readily obtainable in credit transactions by like buyers or lessees;

(d) the fact that the creditor contracted for or received separate charges for insurance with respect to consumer credit sales or consumer loans with the effect of making the sales or loans, considered as a whole, unconscionable; and

(e) the fact that the respondent has knowingly taken advantage of the inability of the consumer reasonably to protect his interests by reason of physical or mental infirmities, ignorance, illiteracy or inability to understand the language of the agreement, or similar factors.

(4) In an action brought pursuant to this section, a charge or practice expressly permitted by this act is not in itself unconscionable.

History: L. 1973, ch. 85, § 104; Jan. 1, 1974.



16a-6-112 (UCCC) Temporary relief.

16a-6-112. (UCCC) Temporary relief. With respect to an action brought to enjoin violations of K.S.A. 16a-1-101 through 16a-9-102 (section 16a-6-110) or unconscionable agreements or fraudulent or unconscionable conduct (section 16a-6-111), the administrator may apply to the court for appropriate temporary relief against a respondent, pending final determination of proceedings. If the court finds after a hearing held upon notice to the respondent that there is reasonable cause to believe that the respondent is engaging in or is likely to engage in conduct sought to be restrained, it may grant any temporary relief or restraining order it deems appropriate.

History: L. 1973, ch. 85, § 105; Jan. 1, 1974.



16a-6-113 (UCCC) Civil actions by administrator.

16a-6-113. (UCCC) Civil actions by administrator. (1) After demand, the administrator may bring a civil action against a creditor for all amounts of money, other than penalties, which a consumer or class of consumers has a right explicitly granted by the provisions of K.S.A. 16a-1-101 through 16a-9-102 to recover. The court shall order amounts recovered or recoverable under this subsection paid to each consumer or set off against his obligation. A consumer's action, other than a class action, takes precedence over a prior or subsequent action by the administrator with respect to the claim of that consumer. A consumer's class action takes precedence over a subsequent action by the administrator with respect to claims common to both actions but intervention by the administrator is authorized. An administrator's action on behalf of a class of consumers takes precedence over a consumer's subsequent class action with respect to claims common to both actions. When an action takes precedence over another action under this subsection, to the extent appropriate the other action may be stayed while the precedent action is pending and dismissed if the precedent action is dismissed with prejudice or results in a final judgment granting or denying the claim asserted in the precedent action.

(2) The administrator may bring a civil action against a creditor or a person acting in his behalf to recover a civil penalty for willfully violating this act, and if the court finds that the defendant has engaged in a course of repeated and willful violations of this act, it may assess a civil penalty of no more than five thousand dollars ($5,000). Any civil action under this subsection shall be brought within two (2) years following the violation.

History: L. 1973, ch. 85, § 106; Jan. 1, 1974.



16a-6-115 (UCCC) Consumer's remedies not affected.

16a-6-115. (UCCC) Consumer's remedies not affected. The grant of powers to the administrator in this article does not affect remedies available to consumers under K.S.A. 16a-1-101 through 16a-9-102 or under other principles of law or equity.

History: L. 1973, ch. 85, § 107; Jan. 1, 1974.



16a-6-116 (UCCC) Venue.

16a-6-116. (UCCC) Venue. The administrator may bring actions or proceedings in a court in a county in which an act on which the action or proceeding is based occurred or in a county in which respondent resides or transacts business.

History: L. 1973, ch. 85, § 108; Jan. 1, 1974.



16a-6-117 Rules and regulations; truth in lending.

16a-6-117. Rules and regulations; truth in lending. The administrator shall adopt rules and regulations necessary to carry out the provisions and terms of the uniform consumer credit code which are consistent with or no less restrictive than the truth-in-lending act, which is contained in title I of the consumer credit protection act, 15 U.S.C. § 1601 et seq. and regulation Z, 12 C.F.R. § 226 et seq., as amended, the equal credit opportunity act, 15 U.S.C. § 1691-1691f and regulation B, 12 C.F.R. § 202 et seq., as amended, the real estate settlement procedures act of 1974, 12 U.S.C. § 2601 et seq., and regulation X, 24 C.F.R. §§ 3500 et seq., as amended and section 670 of the John Warner national defense authorization act for fiscal year 2007, 10 U.S.C. § 987 et seq. and 32 C.F.R. § 232 et seq.

History: L. 1981, ch. 93, § 1; L. 1992, ch. 46, § 4; L. 1999, ch. 107, § 32; L. 2000, ch. 27, § 4; L. 2009, ch. 29, § 23; L. 2009, ch. 143, § 6; July 1.



16a-6-201 (UCCC) Applicability.

16a-6-201. (UCCC) Applicability. This part applies to a creditor engaged in this state in entering into consumer credit transactions and to any person who takes assignments of and undertakes collection of payments from or takes assignments of and enforces rights against debtors arising from these transactions. This part shall not apply to supervised financial organizations (K.S.A. 16a-1-301, and amendments thereto). Nothing in this section shall be construed to require the payment of any fees required by this article by attorneys or collection agencies who receive the same for collection purposes.

History: L. 1973, ch. 85, § 109; L. 1981, ch. 93, § 18; L. 1993, ch. 200, § 14; L. 2005, ch. 144, § 20; L. 2009, ch. 29, § 24; July 1.



16a-6-202 (UCCC) Notification.

16a-6-202. (UCCC) Notification. (1) Persons subject to this part shall file notification with the administrator within 30 days after commencing business in this state, and, thereafter, in accordance with rules and regulations adopted by the administrator.

(2) If information in a notification becomes inaccurate after filing, the person filing the notification shall file a corrected or amended notification in such form and at such time as prescribed by rules and regulations adopted by the administrator.

History: L. 1973, ch. 85, § 110; L. 1988, ch. 85, § 12; L. 1999, ch. 107, § 33; July 1.



16a-6-203 Fees.

16a-6-203. Fees. (1) A person required to file notification shall on or before April 30 of each year pay to the administrator an annual fee in an amount established pursuant to subsection (5) of K.S.A. 16a-6-104, and amendments thereto, for each business location for that year.

(2) Persons required to file notification who are sellers, lessors or lenders shall pay an additional fee at the time and in the manner stated in subsection (1), in an amount established pursuant to subsection (5) of K.S.A. 16a-6-104, and amendments thereto, for each $100,000, or part thereof, of the average unpaid balances, including unpaid scheduled periodic payments under consumer leases, arising from consumer credit transactions entered into in this state and held on the last day of each calendar month during the preceding calendar year and held either by the seller, lessor or lender, or by the immediate or a remote assignee who has not filed notification. The unpaid balances of assigned obligations held by an assignee who has not filed notification are presumed to be the unpaid balances of the assigned obligations at the time of their assignment by the seller, lessor or lender.

(3) Persons required to file notification who are assignees shall pay an additional fee at the time and in the manner stated in subsection (1), in an amount established pursuant to subsection (5) of K.S.A. 16a-6-104, and amendments thereto, for each $100,000, or part thereof, of the average unpaid balances, including unpaid scheduled periodic payments payable by lessees, arising from consumer credit transactions entered into in this state taken by assignment and held on the last day of each calendar month during the preceding calendar year.

History: L. 1973, ch. 85, § 111; L. 1976, ch. 98, § 3; L. 1978, ch. 73, § 1; L. 2000, ch. 27, § 5; L. 2005, ch. 144, § 21; L. 2009, ch. 29, § 25; July 1.



16a-6-401 (UCCC) Applicability and scope.

16a-6-401. (UCCC) Applicability and scope. This part applies to the administrator, prescribes the procedures to be observed by him in exercising his powers under K.S.A. 16a-1-101 through 16a-9-102, and supplements the provisions of the part on powers and functions of administrator (part 1) of this article and of the part on supervised lenders (part 3) of the article on finance charges and related provisions (article 2).

History: L. 1973, ch. 85, § 116; Jan. 1, 1974.



16a-6-402 (UCCC) Definitions in part.

16a-6-402. (UCCC) Definitions in part. In this part:

(1) "Contested case" means a proceeding, including but not restricted to one pursuant to the provisions on administrative enforcement orders (subsection (a) of K.S.A. 16a-6-108, and amendments thereto) and licensing, in which the legal rights, duties, or privileges of a party are required by law to be determined by the administrator after an opportunity for hearing.

(2) "License" means a license authorizing a person to make supervised loans pursuant to the provisions on authority to make supervised loans ( K.S.A. 16a-2-301, and amendments thereto).

(3) "Licensing" includes the administrator's process respecting the grant, denial, revocation, suspension, annulment, withdrawal, or amendment of a license.

(4) "Rule" means each rule specifically authorized by this act that applies generally and implements, interprets or prescribes law or policy, or each statement by the administrator that applies generally and describes the administrator's procedure or practice requirements or the organization of the administrator's office. The term includes the amendment or repeal of a prior rule but does not include:

(a) statements concerning only the internal management of the administrator's office and not affecting private rights or procedures available to the public;

(b) declaratory rulings issued pursuant to the provisions on declaratory rulings by administrator (K.S.A. 16a-6-409, and amendments thereto); or

(c) intra-office memoranda.

History: L. 1973, ch. 85, § 117; L. 1988, ch. 356, § 48; July 1, 1989.



16a-6-403 (UCCC) Public information; adoption of rules; availability of rules and orders.

16a-6-403. (UCCC) Public information; adoption of rules; availability of rules and orders. (1) In addition to other rule-making requirements imposed by law, the administrator may:

(a) Adopt as a rule a description of the organization of the administrator's office, stating the general course and method of the operations of the office and the methods whereby the public may obtain information or make submissions or requests;

(b) adopt rules of practice setting forth the nature and requirements of all formal and informal procedures available, including a description of all forms and instructions used by the administrator or by the office;

(c) make available for public inspection all rules and all other written statements of policy or interpretations formulated, adopted or used by the administrator;

(d) make available for public inspection all final orders, decisions and opinions.

(2) No rule, order or decision of the administrator is valid or effective against any person or party, nor may it be invoked by the administrator for any purpose, until it has been made available for public inspection as herein required. This provision is not applicable in favor of any person or party who has actual knowledge thereof.

History: L. 1973, ch. 85, § 118; L. 1981, ch. 95, § 2; July 1.



16a-6-404 Procedure for adoption of rules.

16a-6-404. Procedure for adoption of rules. Prior to the adoption, amendment, or repeal of any rule, the administrator shall submit such proposed rule, amendment or revocation to the attorney general for his examination and approval and shall give notice and hold a hearing thereon in the manner required by article 4 of chapter 77 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1973, ch. 85, § 119; Jan. 1, 1974.



16a-6-405 Filing and taking effect of rules.

16a-6-405. Filing and taking effect of rules. (1) Every rule and regulation or amendment or revocation thereof shall be filed by the administrator in the office of the secretary of state in the manner provided by article 4 of chapter 77 of the Kansas Statutes Annotated, and amendments thereto.

(2) Each rule and regulation or amendment or revocation thereof shall take effect at times prescribed under the provisions of article 4 of chapter 77 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1973, ch. 85, § 120; L. 1988, ch. 366, § 4; June 1.



16a-6-406 Publication of rules.

16a-6-406. Publication of rules. The secretary of state shall publish all rules and regulations filed under the provisions of this act subject to and in the manner provided for the publication of rules and regulations under the provisions of article 4 of chapter 77 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1973, ch. 85, § 121; L. 1988, ch. 366, § 5; June 1.



16a-6-407 (UCCC) Petition for adoption, amendment or repeal of rules.

16a-6-407. (UCCC) Petition for adoption, amendment or repeal of rules. An interested person may petition the administrator requesting the promulgation, amendment or repeal of a rule. The administrator may prescribe by rule the form for petitions and the procedure for their submission, consideration and disposition. Within 30 days after submission of a petition the administrator either shall deny the petition in writing (stating the reasons for the denials) or shall initiate rule-making proceedings in accordance with the provisions on procedure for adoption of rules set forth in K.S.A 16a-6-404.

History: L. 1973, ch. 85, § 122; L. 1981, ch. 95, § 3; July 1.



16a-6-408 Declaratory judgment on validity or applicability or rules.

16a-6-408. Declaratory judgment on validity or applicability or rules. The validity or applicability of a rule may be determined in an action for declaratory judgment in the manner prescribed by K.S.A. 77-434, and amendments thereto.

History: L. 1973, ch. 85, § 123; Jan. 1, 1974.



16a-6-409 (UCCC) Declaratory rulings by administrator.

16a-6-409. (UCCC) Declaratory rulings by administrator. The administrator shall provide by rule for the filing and prompt disposition of petitions or declaratory rulings as to the applicability of any statutory provision or of any rule of the administrator. Rulings disposing of petitions have the same status as decisions or orders in contested cases.

History: L. 1973, ch. 85, § 124; Jan. 1, 1974.



16a-6-410 (UCCC) Contested cases; orders subject to provisions of Kansas administrative procedure act; informal disposition.

16a-6-410. (UCCC) Contested cases; orders subject to provisions of Kansas administrative procedure act; informal disposition. (1) In a contested case, all parties shall be afforded an opportunity for hearing after reasonable notice. Orders in contested cases, and proceedings thereon, shall be subject to the provisions of the Kansas administrative procedure act.

(2) Unless precluded by law, informal disposition may be made of any contested case by stipulation, agreed settlement, or consent order.

History: L. 1973, ch. 85, § 125; L. 1988, ch. 356, § 49; July 1, 1989.



16a-6-414 Judicial review of administrator's actions.

16a-6-414. Judicial review of administrator's actions. Any action of the administrator pursuant to the uniform consumer credit code is subject to review in accordance with the Kansas judicial review act. This section does not limit utilization of or the scope of judicial review available under other means of review, redress, relief or trial de novo provided by law. A preliminary, procedural or intermediate action or ruling of the administrator is immediately reviewable if review of the final decision of the administrator would not provide an adequate remedy.

History: L. 1973, ch. 85, § 129; L. 1986, ch. 318, § 22; L. 2010, ch. 17, § 37; July 1.






Article 9 EFFECTIVE DATE AND REPEALER

16a-9-101 (UCCC) Time of taking effect; provisions for transition.

16a-9-101. (UCCC) Time of taking effect; provisions for transition.    (1) Sections 1 through 135 of this act [*] take effect at 12:01 a.m. on January 1, 1974.

(2) To the extent appropriate to permit the administrator to prepare for operation of sections 1 through 135 of this act [*] when it takes effect and to act on applications for licenses to make supervised loans under this act (subsection (1) of section 16a-2-302), the part on supervised lenders (part 3) of the article on finance charges and related provisions (article 2), and the article on administration (article 6) take effect January 1, 1974.

(3) Transactions entered into before sections 1 through 135 of this act [*] take effect and the rights, duties, and interests flowing from them thereafter may be terminated, completed, consummated, or enforced as required or permitted by any statute, rule of law, or other law amended, repealed, or modified by this act as though the repeal, amendment, or modification had not occurred, but sections 1 through 135 of this act [*] apply to::

(a) Refinancings, consolidations, and deferrals made after this act takes effect of sales, leases, and loans whenever made;

(b) sales or loans made after this act takes effect pursuant to open end credit entered into, arranged, or contracted for before this act takes effect; and

(c) all credit transactions made before this act takes effect insofar as the article on remedies and penalties (article 5) limits the remedies of creditors.

History: L. 1973, ch. 85, § 130; Jan. 1, 1974.

* This act includes 16a-1-101 through 16a-9-102, 16-207, 16-403, 17-2214 and 84-9-203.



16a-9-102 (UCCC) Continuation of licensing.

16a-9-102. (UCCC) Continuation of licensing. All persons licensed or otherwise authorized under the provisions of article 4 of chapter 16 of the Kansas Statutes Annotated, and amendments thereto, on the effective date of this act are licensed to make supervised loans under sections 1 through 135 of this act [*], pursuant to the part on supervised lenders (part 3) of the article on finance charges and related provisions (article 2), and all provisions of that part apply to the persons so previously licensed or authorized. The administrator may, but is not required to, deliver evidence of licensing to the persons so previously licensed or authorized.

History: L. 1973, ch. 85, § 131; Jan. 1, 1974.

* This act includes 16a-1-101 through 16a-9-102, 16-207, 16-403, 17-2214 and 84-9-203.









Chapter 17 CORPORATIONS

Article 6 POWERS AND DUTIES OF CORPORATIONS

17-618 Eminent domain, exercise by sundry corporations and partnerships.

17-618. Eminent domain, exercise by sundry corporations and partnerships. Lands may be appropriated for the use of macadam-road, plank-road, hospital corporation or association, telegraph and telephone corporations, electric, hydraulic, irrigating, milling and manufacturing corporations using power, oil companies, pipeline companies, and for the piping of gas in the same manner as is provided in K.S.A. 26-501 to 26-516, inclusive, and any macadam-road, plank-road, telegraph and telephone corporations, hydraulic, irrigating, oil company, pipeline company, gas company, partnership holding a certificate of convenience as a public utility issued by the state corporation commission, milling or manufacturing corporation using power desiring the right to dam or take water from any stream, to conduct water in canals or raceways or pipes, or to conduct compressed air in pipes, or to conduct oil in pipes or conduct gas in pipes, or transmit power or communications by shafting, belting, or belting and pulleys, or ropes and pulleys, or by electrical current, or by compressed air, may obtain such right or the right-of-way for all necessary canals, raceways, pipes, shafting, belting and pulleys, ropes and pulleys or wires or cables in manner as aforesaid; and such canals, raceways, pipes, shafting, belting, belting and pulleys, ropes and pulleys or wires or cables may be laid, carried or stretched on, through or over any land or lot, or along or upon any stream of water, using so much of the water thereof as may be needed for any of the purposes aforesaid, or through any street or alley or public ground of any city of the second or third class: Provided, That no such canal or raceway shall be located through any street or alley or any public ground of any city without the consent of the municipal authorities thereof: Provided further, That it shall be unlawful for any person or corporation to locate or construct any irrigating canal or raceway along or upon any stream of water or take and use the water of any stream in such manner as to interfere with or in any wise hinder, delay or injure any milling or irrigating improvements already constructed or located along or upon any stream of water, or to diminish the supply of water flowing to or through any established irrigating canal: Provided further, That in case of the erection of a dam, the report of the commissioners, instead of defining the quantity and boundaries of the land overflowed, shall designate particularly the height of such dam.

History: G.S. 1868, ch. 23, § 88; L. 1871, ch. 64, § 1; L. 1876, ch. 58, § 1; L. 1891, ch. 85, § 1; L. 1899, ch. 95, § 1; L. 1901, ch. 128, § 1; L. 1917, ch. 122, § 1; R.S. 1923, 17-618; L. 1947, ch. 183, § 1; L. 1963, ch. 234, § 37; Jan. 1, 1964.



17-619 Powers of sundry companies.

17-619. Powers of sundry companies. That any macadam-road, plank-road, telegraph, hydraulic, irrigating, gas company, milling or other manufacturing corporation using power, duly chartered and organized, may furnish, sell, let, or lease, for such time as such corporation may determine, any portion of its water or power or gas to any person or persons or corporation or partnerships who may wish to use the same, and may convey water in channels, raceways, or pipes, and convey gas or compressed air in pipes, and may transmit power by shafting, belting, belting and pulleys, ropes and pulleys, or by electrical current, or by compressed air; and such corporation may borrow such sums of money as may be necessary for completing, furnishing or operating its canals, raceways, pipes, dams, mills, or machinery, and may issue and dispose of its bonds for any amount so borrowed, and may mortgage the corporate property and franchise, or any part of the same, to secure the payment of any debt contracted by the corporation for the purposes aforesaid.

History: L. 1876, ch. 58, § 2; L. 1891, ch. 85, § 2; L. 1899, ch. 95, § 2; May 15; R.S. 1923, 17-619.



17-623 Sewerage corporations; powers in cities.

17-623. Sewerage corporations; powers in cities. Any sewerage corporation shall have full power to construct, operate and maintain a sewer, sewers, or a system of sewerage, as may be required by the city where located, for the public and private use, convenience and health of the residents of said city, or for other purposes; and such corporations shall have power to lay or construct pipes, mains, and conductors, for operating said corporation's sewer, sewers, or system of sewerage, through the streets, lanes, alleys and squares in such city, with the consent of the municipal authorities thereof, and under such regulations as they may prescribe.

History: L. 1885, ch. 103, § 1; March 14; R.S. 1923, 17-623.



17-624 Same; contracts with cities.

17-624. Same; contracts with cities. The municipal authorities of any city of the first or second class in which any sewerage corporation shall exist are hereby authorized to contract with any such corporation for the drainage and sewerage of the streets, lots, lanes, squares and public places in any such said city of the first and second class.

History: L. 1885, ch. 103, § 2; March 14; R.S. 1923, 17-624.



17-625 Irrigation corporations; operations authorized.

17-625. Irrigation corporations; operations authorized. Corporations may be organized for the purpose of constructing, maintaining and operating dams, reservoirs, sluices, ditches and canals, to divert, convey, store and deliver water to be used by such corporations, or by any other persons, for the purpose of irrigating land. Any such corporation is authorized to construct, maintain and operate a dam or reservoir with sluices, canals and ditches for the purpose of conveying, storing and delivering water, either upon or away from a running stream of water, or both, but subject to the prior rights of all persons to the use of the water and to the rights of all persons to land.

History: L. 1933, ch. 155, § 1; March 22.



17-626 Same; general powers.

17-626. Same; general powers. Any such corporation shall have the power:

(a) To cause such examination and survey for its proposed works to be made, as may be necessary to the selection of the most advantageous site, route or routes, and by its officers, agents or servants to enter upon the land of any person for the purpose of making such examination and survey;

(b) to take and hold such voluntary grants of real and other property as may be made to it to aid in the construction, maintenance and operation of its said works;

(c) to receive the aid of any other party by gifts, written obligations, pledges and mortgages of such other party or parties;

(d) to construct its works upon, along, connecting with or away from any stream of water;

(e) and to obtain, store and deliver water to any other party or parties for use in irrigating land, or for conveyance and delivery to others for such use, at such rates and terms for its services and facilities as such corporation, by its bylaws and regulations, may prescribe, which rates and terms shall be reasonable and nondiscriminating.

Such corporation shall have the power to borrow such sums of money as may be necessary for constructing, maintaining and operating its works, and to issue and dispose of its bonds on account of any amount so borrowed, and to pledge and mortgage its real and other property and franchises to secure the payment of any debt contracted by it for the purposes aforesaid.

History: L. 1933, ch. 155, § 2; March 22.



17-627 Same; eminent domain.

17-627. Same; eminent domain. Such corporations shall have the right to condemn, for its uses, any lands or other property, according to the procedure provided by K.S.A. 26-501 to 26-516, inclusive.

History: L. 1933, ch. 155, § 3; L. 1963, ch. 234, § 38; Jan. 1, 1964.



17-628 Same; rates and terms for services; appeal; hearing.

17-628. Same; rates and terms for services; appeal; hearing. Whenever any party which shall receive water from such corporation shall consider its rates or terms for its services and facilities to be unreasonable or discriminatory, such other party or parties may appeal to the corporation commission, and if such commission shall consider the complaint to require action by it, it shall notify such corporation and the complainant or complainants and conduct a hearing thereon in accordance with the provisions of the Kansas administrative procedure act within a county in which any of the works of any such corporation may be located. If the commission decides that such rates or terms are unreasonable or discriminatory, it shall fix rates and terms for the services and facilities of such corporation which shall be binding upon the parties until further order of the commission.

History: L. 1933, ch. 155, § 4; L. 1988, ch. 356, § 50; July 1, 1989.



17-629 Power of corporations to hold stock in and aid similar corporations.

17-629. Power of corporations to hold stock in and aid similar corporations. Any corporation or association which has power to construct, maintain or operate a dam, reservoir, sluices, ditches or canals, or either of them, for the purpose of irrigation, shall have the power to acquire, hold and dispose of shares of stock in any corporation or association organized for the same or similar purposes; and to aid such other corporation, association, or any county or other municipality or public corporation of any kind which has similar powers, in the construction, maintenance or operation of such works, by lending it money, or by guaranteeing, or acting as surety, for its indebtedness, or any part thereof, or by agreeing to pay in any manner or on any conditions, its indebtedness, or any part thereof, contracted for the purpose aforesaid, and shall have power in furtherance of any such guarantee, suretyship or agreement, to pledge its property, real or personal, and its franchises to secure the payment of any such debt, or any part thereof, of such other party.

The making of any such guarantee, suretyship, agreement, pledge or mortgage by the obligor shall be required to be authorized by a majority vote in favor of the proposition of the shares of stock in the corporation, or of the members of the corporation or association, if there be no shares of stock therein, making the same as such obligor, and also by a majority vote of its board of directors, at meetings called, upon at least ten days' notice, for the purpose of passing upon the proposition.

History: L. 1933, ch. 156, § 1; March 21.



17-630 Mortgages and deeds of trust for securing bonds of interstate gas pipelines and certain public utilities or indebtedness incurred under rural electrification act; execution and filing; notice.

17-630. Mortgages and deeds of trust for securing bonds of interstate gas pipelines and certain public utilities or indebtedness incurred under rural electrification act; execution and filing; notice. Every mortgage or deed of trust, or satisfaction thereof, covering any real or personal property situated in this state, made to secure the payment of bonds issued or to be issued thereafter by any corporation which is an interstate gas pipeline company, or by any public utility as defined in K.S.A. 66-104, and amendments thereto, except nothing herein shall apply to or affect railroad corporations, and every mortgage or deed of trust, or satisfaction thereof, covering any real or personal property situated in this state made to secure any indebtedness incurred under the rural electrification act of 1936, as amended (U.S. code, title 7, chapter 31), shall be executed and duly acknowledged and certified, as other instruments affecting real estate. Such mortgage or deed of trust, or satisfaction thereof shall be filed in the office of the secretary of state accompanied by the form prescribed by K.S.A. 84-9-521(a), and amendments thereto, which must indicate in box 10 of the form that the instrument is filed in accordance with this section. The secretary shall certify that the instrument has been filed in the secretary's office by endorsing upon the original signed instrument the word "filed" and the date and hour of its filing. This endorsement is the "filing date" of the instrument and is conclusive of the date and time of its filing in the absence of actual fraud. The secretary of state shall thereupon file and index the endorsed instrument in accordance with part 5 of article 9 of the uniform commercial code, and amendments thereto. The instrument shall be effective upon the record until terminated and the secretary of state shall remove the record one year after termination. The filing of such instrument in the office of the secretary of state shall be notice to all persons of the contents thereof and to all subsequent purchasers and encumbrancers of the rights and interests of the parties thereto as to property described in the filed instrument and property acquired subsequent to the execution thereof if the instrument so provides.  Notwithstanding any provision of law to the contrary, no other filing of any such instrument shall be necessary. Any such mortgage or deed of trust filed in the office of the register of deeds of any county in this state may be refiled in the office of the secretary of state in the manner provided in this section. Such refiling shall thereafter as to any property not previously released from such mortgage or deed of trust be of the same effect as if the instrument had been originally filed in the office of the secretary of state. The secretary of state shall charge the same filing and information retrieval fees and credit the amounts in the same manner as financing statements filed under part 5 of article 9 of the uniform commercial code, and amendments thereto.

History: L. 1974, ch. 232, § 1; L. 1975, ch. 129, §1; L. 1999, ch. 39, § 1; L. 2002, ch. 159, § 1; May 23.



17-631 Same; certificate required as condition for filing.

17-631. Same; certificate required as condition for filing. The secretary of state shall not receive for record or for filing any mortgage or deed of trust described in K.S.A. 17-630, unless and until the same has thereon the certificate of a register of deeds that the same has been presented to him pursuant to the provisions of K.S.A. 79-3101 to 79-3107, inclusive, and that any real estate mortgage tax, if any is due, has been paid or that none is due thereon, as the case may be.

History: L. 1974, ch. 232, § 2; July 1.






Article 10a FEDERAL HOME LOAN BANK MEMBERS; SAVINGS AND LOAN ASSOCIATIONS

17-10a01 Building and loan associations and life insurance companies; authority as members and borrowers.

17-10a01. Building and loan associations and life insurance companies; authority as members and borrowers. Any building and loan association or life insurance company, organized and existing under the laws of the state of Kansas, are hereby authorized to subscribe for the stock of and to become a member of the federal home loan bank for the district in which they may be located, or for the stock of a federal home loan bank of an adjoining district, if demanded by convenience; to borrow money from such bank or any other corporation or agency established under the authority of the United States government, and assign their home mortgages, or such other of their assets as may be required by the bank as security therefor; to avail themselves of all the advantages and privileges offered by the federal home loan bank while a member thereof; and to comply with the provisions and requirements of the federal home loan bank act, passed by the congress of the United States and approved July 22, 1932, and any amendments that may hereafter be made to said act, and all regulations made by the authority thereof.

It is the intention of this act, that any such building and loan association or life insurance company, while a member of a federal home loan bank, may function fully as such, including the power to invest in the securities issued by a federal home loan bank, so long as the same are accepted by the United States to secure government deposits, anything in existing laws of the state of Kansas to the contrary notwithstanding.

History: L. 1933, ch. 143, § 1; Jan. 26.



17-10a02 Powers of members or borrowers.

17-10a02. Powers of members or borrowers. Building and loan associations, and other institutions eligible under the federal home loan bank act to become members of a federal home loan bank, or to borrow money therefrom, may, when authorized by the bank, act as agents for such bank in the collection of interest, and amortization or installment payments, as the same become due on collateral pledged to said bank.

The federal home loan bank may agree with a member or borrower that after making current payments of interest or installments on their indebtedness to such bank, any balance of funds so collected may be used in the transaction of their regular or customary business. Such an arrangement between the federal home loan bank and a member or borrower shall not be construed as in any way affecting or invalidating the lien of the bank upon uncollected balances due on securities pledged as collateral.

Any officer, director, trustee, attorney, or agent of a building and loan association, or other borrower, acting as agent for a federal home loan bank in the collection of interest, amortization, or installment payments on collateral deposited with said bank, who shall apply the proceeds of such collections otherwise than as provided in the agreement with the bank, shall be deemed guilty of embezzlement, and subject to the punishment provided by the laws of this state for that offense.

History: L. 1933, ch. 143, § 2; Jan. 26.



17-10a03 Laws applicable upon ceasing to be a member.

17-10a03. Laws applicable upon ceasing to be a member. When a building and loan association or life insurance company, organized and existing under the laws of the state of Kansas, and which has become a member of a federal home loan bank, for any reason ceases to be a member thereof, it shall at once become subject to all the provisions and limitations contained in the laws of the state of Kansas relative to building and loan associations and life insurance companies, except that it may perform such acts as may be necessary to discharge obligations assumed by it while a member of said bank: Provided, however, That such an association may exercise all the powers conferred by this act in relation to the borrowing of money from other corporations or agencies established under the authority of the United States government.

History: L. 1933, ch. 143, § 3; Jan. 26.



17-10a04 Conversion of state building and loan association into federal savings and loan association; conversion of federal savings and loan association into state savings and loan association; procedure.

17-10a04. Conversion of state building and loan association into federal savings and loan association; conversion of federal savings and loan association into state savings and loan association; procedure. Any building and loan association incorporated under the laws of the state of Kansas may be converted into a federal savings and loan association, or any federal savings and loan association may be converted into a state savings and loan association under the laws of the state of Kansas, by complying with the following procedure:

(a) At any regular meeting of the shareholders and members of any such association, or at any special meeting of such association duly called for that purpose in accordance with the bylaws of such association, such shareholders by an affirmative vote of not less than fifty-one percent (51%) of the shares outstanding, shall declare by resolution their desire for conversion.

(b) A copy of the minutes of such meeting of the shareholders and members verified by the president or vice-president and the secretary of the association shall be filed in the office of the state savings and loan commissioner within ten (10) days after such meeting.

(c) In case of conversion from state to federal association, the association shall as soon as possible after the receipt of its federal charter file a copy of the same in the office of the state savings and loan commissioner.

(d) In case of conversion from federal to state association, the association shall first be examined by the state savings and loan commissioner and be found to have all the requirements of existing law to entitle it to become a state savings and loan association.

History: L. 1935, ch. 134, § 1; L. 1972, ch. 53, § 1; July 1.



17-10a05 Same; vesting of title to property; past obligations.

17-10a05. Same; vesting of title to property; past obligations. When such conversion becomes effective as hereinbefore provided, all the property of such association, both real and personal, shall immediately by operation of law and without conveyance or transfer of any kind or character, be vested in such converted association: Provided, however,That such converted association shall continue responsible for all of the obligations of the association prior to the conversion.

History: L. 1935, ch. 134, § 2; May 15.



17-10a06 Insurance of shares with federal savings and loan insurance corporation.

17-10a06. Insurance of shares with federal savings and loan insurance corporation. Any building and loan association is hereby empowered and authorized to do all things necessary to obtain, continue, pay for and terminate insurance of its shares with the federal savings and loan insurance corporation as provided by title IV [*] of the national housing act.

History: L. 1937, ch. 173, § 1; March 29.

* "Title IV" see 48 Stat. 1255 to 1260; 49 Stat. 298, 299; 12 U.S.C.A. §§ 1724 to 1730.



17-10a07 Same; ratification of prior actions.

17-10a07. Same; ratification of prior actions. Any action heretofore taken by any building and loan association in connection with obtaining insurance of its shares with the federal savings and loan insurance corporation is hereby ratified and confirmed.

History: L. 1937, ch. 173, § 2; March 29.



17-10a08 Rights and privileges granted to federal savings and loan associations.

17-10a08. Rights and privileges granted to federal savings and loan associations. Every federal savings and loan association incorporated under the provisions of section 5 [*] of the home owners' loan act of 1933, doing business in this state and the shares or accounts issued by any such association shall have all the rights, powers, and privileges, and shall be entitled to the same exemptions and immunities as are building and loan associations organized under the laws of this state and the shares of such associations.

History: L. 1937, ch. 174, § 1; March 31.

* "Section 5," see 48 Stat. 132, 645, 646, 49 Stat. 297; 61 Stat. 786; 62 Stat. 1239; 12 U.S.C.A. § 1464.






Article 11 HOME BUILDING AND OWNING CORPORATIONS; HOME SURROUNDINGS

17-1108a Home building and owning corporations; powers.

17-1108a. Home building and owning corporations; powers. Any corporation established pursuant to K.S.A. 17-1101 et seq., and amendments thereto, prior to July 1, 1995, shall continue in existence but shall be governed by the provisions of chapter 17 of the Kansas Statutes Annotated relating to the powers, duties and functions of other not-for-profit corporations.

History: L. 1995, ch. 115, § 1; July 1.






Article 12 SECURITIES

17-1286 Control share acquisitions; control shares, defined.

17-1286. Control share acquisitions; control shares, defined. "Control shares" means shares that, except for this act, would have voting power with respect to shares of an issuing public corporation that, when added to all other shares of the issuing public corporation owned by a person, or in respect to which that person may exercise or direct the exercise of voting power, would entitle that person immediately after acquisition of the shares, directly or indirectly, alone or as part of a group, to exercise or direct the exercise of the voting power of the issuing public corporation, in the election of directors within any of the following ranges of voting power:

(a) One-fifth or more but less than 1/3 of all the voting power.

(b) One-third or more but less than a majority of all the voting power.

(c) A majority or more of all voting power.

History: L. 1988, ch. 93, § 1; April 21.



17-1287 Same; control share acquisition, defined.

17-1287. Same; control share acquisition, defined. (a) "Control share acquisition" means the acquisition, directly or indirectly, by any person of ownership of, or the power to direct the exercise of voting power with respect to, issued and outstanding control shares.

(b) For purposes of this act, all shares acquired within a 120-day period, and all shares acquired pursuant to a plan to make a control share acquisition, are deemed to have been acquired in the same acquisition.

(c) The acquisition of any shares of an issuing public corporation does not constitute a control share acquisition if the acquisition is consummated in any of the following circumstances:

(1) An acquisition before, or pursuant to an agreement existing before the effective date of this act.

(2) Pursuant to a will or other testamentary disposition, the laws of descent and distribution or by inter vivos gift when the gift is made in good faith and not for the purpose of circumventing this act.

(3) Pursuant to the satisfaction of a pledge or other security interest created in good faith and not for the purpose of circumventing this act.

(4) Pursuant to a merger or consolidation effected in compliance with K.S.A. 17-6701 et seq., and amendments thereto, if the issuing public corporation is a party to the agreement of merger or consolidation.

(5) An acquisition from the issuing public corporation.

(6) An acquisition for the benefit of others by a person acting in good faith and not for the purpose of circumventing this act to the extent that the person may not exercise or direct the exercise of the voting power or disposition of the shares except upon the instruction of others.

(7) An acquisition by or from a person whose shares have been accorded voting rights in compliance with this act, or an acquisition from a person whose previous acquisition would have constituted a control share acquisition but for paragraphs (1) through (6) of this subsection if the acquisition entitles the person making the acquisition, directly or indirectly, alone or as part of a group, to exercise or direct the exercise of voting power of the corporation in the election of directors within a range not in excess of the range of voting power associated with the shares as previously held.

History: L. 1988, ch. 93, § 2; April 21.



17-1288 Same; interested shares, defined.

17-1288. Same; interested shares, defined. "Interested shares" means the shares of an issuing public corporation with respect to which any of the following persons may exercise or direct the exercise of voting power in the election of directors of the issuing public corporation:

(a) A person or member of a group that makes or proposes to make a control share acquisition.

(b) Any officer of the issuing public corporation.

(c) Any employee of the issuing public corporation who is also a director of the corporation.

History: L. 1988, ch. 93, § 3; April 21.



17-1289 Same; issuing public corporation, defined.

17-1289. Same; issuing public corporation, defined. (a) An "issuing public corporation" means a corporation organized under the laws of the state of Kansas that has:

(1) One hundred or more shareholders;

(2) its principal place of business, its principal office, or substantial assets within Kansas; and

(3) either:

(A) More than 10% of its shareholders resident in Kansas;

(B) more than 10% of its shares owned by Kansas residents; or

(C) two thousand five hundred shareholders resident in Kansas.

(b) The residence of a shareholder is presumed to be the address appearing in the records of the corporation.

(c) Shares held by banks, except as trustee or guardian, brokers or nominees shall be disregarded for purposes of calculating the percentages or numbers described in this section.

History: L. 1988, ch. 93, § 4; April 21.



17-1290 Same; application of act.

17-1290. Same; application of act. (a) Unless before the control acquisition a corporation's articles of incorporation or bylaws provide that this act does not apply to control share acquisitions of shares of the corporation, control shares of an issuing public corporation acquired in a control share acquisition have only such voting rights as are conferred by K.S.A. 17-1294.

(b) Notwithstanding subsection (a), the provisions of this act will not apply to control share acquisitions of an issuing public corporation for a period of six months from the effective date of this act, unless the corporation's articles of incorporation or bylaws provide that this article will apply.

History: L. 1988, ch. 93, § 5; April 21.



17-1291 Same; acquiring person statement, contents.

17-1291. Same; acquiring person statement, contents. Any person who makes or proposes to make a control share acquisition may at the person's election deliver an acquiring person statement to the issuing public corporation at the issuing public corporation's principal office. The acquiring person statement must set forth all of the following:

(a) The identity of the acquiring person and each other member of any group of which the person is a part for purposes of determining control shares.

(b) A statement that the acquiring person statement is given pursuant to this act.

(c) The number of shares of the issuing public corporation owned, directly or indirectly, by the acquiring person and each other member of the group.

(d) The range of voting power under which the control share acquisition falls or would, if consummated, fall.

(e) If the control share acquisition has not taken place:

(1) A description in reasonable detail of the terms of the proposed control share acquisition; and

(2) Representations of the acquiring person, together with a statement in reasonable detail of the facts upon which they are based, that the proposed control share acquisition, if consummated, will not be contrary to law, and that the acquiring person has the financial capacity to make the proposed control share acquisition.

History: L. 1988, ch. 93, § 6; April 21.



17-1292 Same; special meeting to determine voting rights, when.

17-1292. Same; special meeting to determine voting rights, when. (a) If the acquiring person so requests at the time of delivery of an acquiring person statement and gives an undertaking to pay the corporation's expenses of a special meeting, within 10 days thereafter, the directors of the issuing public corporation shall call a special meeting of shareholders of the issuing public corporation for the purpose of considering the voting rights to be accorded the shares acquired or to be acquired in the control share acquisition.

(b) Unless the acquiring person agrees in writing to another date, the special meeting of shareholders shall be held within 50 days after receipt by the issuing public corporation of the request.

(c) If no request is made, the voting rights to be accorded the shares acquired in the control share acquisition shall be presented to the next special or annual meeting of shareholders.

(d) If the acquiring person so requests in writing at the time of delivery of the acquiring person statement, the special meeting must not be held sooner than 30 days after receipt by the issuing public corporation of the acquiring person statement.

History: L. 1988, ch. 93, § 7; April 21.



17-1293 Same; notice of special meeting.

17-1293. Same; notice of special meeting. (a) If a special meeting is requested, notice of the special meeting of shareholders shall be given as promptly as reasonably practicable by the issuing public corporation to all shareholders of record as of the record date set for the meeting, whether or not entitled to vote at the meeting.

(b) Notice of the special or annual shareholder meeting at which the voting rights are to be considered must include or be accompanied by both of the following:

(1) A copy of the acquiring person statement delivered to the issuing public corporation pursuant to this act.

(2) A statement by the board of directors of the corporation, authorized by its directors, of its position or recommendation, or that it is taking no position or making no recommendation, with respect to the proposed control share acquisition.

History: L. 1988, ch. 93, § 8; April 21.



17-1294 Same; voting rights of control shares; resolution.

17-1294. Same; voting rights of control shares; resolution. (a) Control shares acquired in a control share acquisition have the same voting rights as were accorded the shares before the control share acquisition only to the extent granted by resolution approved by the shareholders of the issuing public corporation.

(b) To be approved under this section, the resolution must be approved by:

(1) The affirmative vote of a majority of all outstanding shares entitled to vote in the election of directors voting by class if required by the terms of the shares; and

(2) the affirmative vote of a majority of all outstanding shares entitled to vote in the election of directors voting by class if required by the terms of the shares, excluding all interested shares.

History: L. 1988, ch. 93, § 9; April 21.



17-1295 Same; redemption of shares, when.

17-1295. Same; redemption of shares, when. (a) Unless otherwise provided in the articles of incorporation or bylaws of an issuing public corporation before a control share acquisition has occurred or has been proposed, the issuing public corporation may call for redemption of not less than all shares acquired in a control share acquisition at a redemption price equal to the market value of the shares at the time the call for redemption is given, in the event:

(1) An acquiring person statement has not been delivered to the issuing public corporation by the acquiring person by the tenth day after the control share acquisition; or

(2) an acquiring person statement has been filed but the shareholders have voted not to accord voting rights to the control shares.

(b) The call for redemption shall be given within 30 days after the event giving the issuing public corporation the option to call for redemption and the shares shall be redeemed within 60 days after the call is given.

History: L. 1988, ch. 93, § 10; April 21.



17-1296 Same; dissenters' rights, notice.

17-1296. Same; dissenters' rights, notice. (a) Unless otherwise provided in a corporation's articles of incorporation or bylaws before a control share acquisition has occurred or has been proposed, in the event that control shares acquired in a control share acquisition are accorded full voting rights and the acquiring person has acquired control shares with a majority or more of all voting power, each shareholder of the issuing public corporation who objected thereto in writing and whose shares either were not entitled to vote or were not voted in favor of the control share acquisition and who files such written objection with the corporation before the taking of the vote on the control share acquisition shall have dissenters' rights as provided in K.S.A. 17-6712, and amendments thereto.

(b) As soon as practicable after these events have occurred, the board of directors shall cause a notice to be sent to all shareholders of the corporation advising them of the facts and that they have dissenters' rights to receive the fair value of their shares pursuant to K.S.A. 17-6712, and amendments thereto.

(c) As used in this section, "fair value" means a value not less than the highest price paid per share by the acquiring person in the control share acquisition.

History: L. 1988, ch. 93, § 11; April 21.



17-1297 Same; control shares, voting rights; affiliate and associate, defined.

17-1297. Same; control shares, voting rights; affiliate and associate, defined. (a) As used in this section "affiliate" means a person that directly or indirectly controls, is controlled by, or is under common control with, a specified person.

(b) As used in this section "associate," when used to indicate a relationship with any person, means any of the following:

(1) Any corporation or organization of which the person is an officer, director or partner or is, directly or indirectly, the beneficial owner of 10% or more of any class or series of shares entitled to vote or other equity interest.

(2) Any trust or estate in which the person has a substantial beneficial interest or as to which the person serves as trustee or personal representative or in a similar fiduciary capacity.

(3) Any relative or spouse of the person, or any relative of the spouse, residing in the house of the person.

(c) Control shares acquired in a control share acquisition that do not have voting rights accorded them by approval of a resolution of shareholders shall regain their voting rights on transfer to a person other than the acquiring person or affiliate or associate of the acquiring person, unless the acquisition of the shares by the other person constitutes a control share acquisition, in which case the voting rights of the shares acquired by such other person are subject to the provisions of this act.

History: L. 1988, ch. 93, § 12; April 21.



17-1298 Same; enforcement of act.

17-1298. Same; enforcement of act. An acquiring person, an issuing public corporation and a shareholder of an issuing public corporation may sue at law or in equity to enforce the provisions of this act.

History: L. 1988, ch. 93, § 13; April 21.



17-12-100 Business combinations with interested shareholders; definitions.

17-12,100. Business combinations with interested shareholders; definitions. As used in this act:

(a) "Affiliate" means a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, another person.

(b) "Associate," when used to indicate a relationship with any person, means:

(1) Any corporation or organization of which such person is a director, officer or partner or is, directly or indirectly, the owner of 20% or more of any class of voting stock;

(2) any trust or other estate in which such person has at least a 20% beneficial interest or as to which such person serves as trustee or in a similar fiduciary capacity; and

(3) any relative or spouse of such person, or any relative of such spouse, who has the same residence as such person.

(c) "Business combination," when used in reference to any corporation and any interested stockholder of such corporation, means:

(1) Any merger or consolidation of the corporation or of any direct or indirect majority-owned subsidiary of the corporation with the interested stockholder or with any other corporation if the merger or consolidation is caused by the interested stockholder and as a result of such merger or consolidation, K.S.A. 17-12,101 and amendments thereto is not applicable to the surviving corporation;

(2) any sale, lease, exchange, mortgage, pledge, transfer or other disposition, in one transaction or a series of transactions, except proportionately as a stockholder of such corporation, to or with the interested stockholder, whether as part of a dissolution or otherwise, of assets of the corporation or of any direct or indirect majority-owned subsidiary of the corporation, which assets have an aggregate market value equal to 10% or more of either the aggregate market value of all the assets of the corporation determined on a consolidated basis or the aggregate market value of all the outstanding stock of the corporation;

(3) any transaction which results in the issuance or transfer by the corporation or by any direct or indirect majority-owned subsidiary of the corporation of any stock of the corporation or of such subsidiary to the interested stockholder, except:

(A) Pursuant to the exercise, exchange or conversion of securities exercisable for, exchangeable for or convertible into stock of such corporation or any such subsidiary, which securities were outstanding prior to the time that the interested stockholder became such;

(B) pursuant to a dividend or distribution paid or made, or the exercise, exchange or conversion of securities exercisable for, exchangeable for or convertible into stock of such corporation or any such subsidiary, which security is distributed, pro rata to all holders of a class or series of stock of such corporation subsequent to the time the interested stockholder became such;

(C) pursuant to an exchange offer by the corporation to purchase stock made on the same terms to all holders of such stock; or

(D) any issuance or transfer of stock by the corporation, except that in no case under subsections (c)(3)(B) through (c)(3)(D) of this subsection shall there be an increase in the interested stockholder's proportionate share of the stock of any class or series of the corporation or of the voting stock of the corporation;

(4) any transaction involving the corporation or any direct or indirect majority-owned subsidiary of the corporation which has the effect, directly or indirectly, of increasing the proportionate share of the stock of any class or series, or securities convertible into the stock of any class or series, of the corporation or of any such subsidiary which is owned by the interested stockholder, except as a result of immaterial changes due to fractional share adjustments or as a result of any purchase or redemption of any shares of stock not caused, directly or indirectly, by the interested stockholder; or

(5) any receipt by the interested stockholder of the benefit, directly or indirectly, except proportionately as a stockholder of such corporation, of any loans, advances, guarantees, pledges, or other financial benefits, other than those expressly permitted in subsections (c)(1) through (c)(4) of this subsection provided by or through the corporation or any direct or indirect majority-owned subsidiary.

(d) "Control," "controlling," "controlled by" and "under common control with" mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting stock, by contract or otherwise. A person who is the owner of 20% or more of a corporation's outstanding voting stock shall be presumed to have control of such corporation, in the absence of proof by a preponderance of the evidence to the contrary. Notwithstanding the foregoing, a presumption of control shall not apply where such person holds voting stock, in good faith and not for the purpose of circumventing this section, as an agent, bank, broker, nominee, custodian or trustee for one or more owners who do not individually or as a group have control of such corporation.

(e) (1) "Interested stockholder" means any person, other than the corporation and any direct or indirect majority-owned subsidiary of the corporation, that is:

(A) The owner of 15% or more of the outstanding voting stock of the corporation; or

(B) an affiliate or associate of the corporation and was the owner of 15% or more of the outstanding voting stock of the corporation at any time within the three-year period immediately prior to the date on which it is sought to be determined whether such person is an interested stockholder and the affiliates and associates of such person;

(2) the term interested stockholder shall not include:

(A) Any person who:

(i) Owned shares in excess of the 15% limitation as provided in this subsection as of, or acquired such shares pursuant to a tender offer commenced prior to, the effective date of this act or pursuant to an exchange offer announced prior to the effective date of this act and commenced within 90 days thereafter and continued to own shares in excess of such 15% limitation or would have but for action by the corporation; or

(ii) acquired such shares from a person described in subsection (e)(2)(i) by gift, inheritance or in a transaction in which no consideration was exchanged; or

(B) any person whose ownership of shares in excess of the 15% limitation as provided in this subsection (e) is the result of action taken solely by the corporation. Such person shall be an interested stockholder if thereafter such person acquires additional shares of voting stock of the corporation, except as a result of further corporate action not caused, directly or indirectly, by such person;

(3) for the purpose of determining whether a person is an interested stockholder, the voting stock of the corporation deemed to be outstanding shall include stock deemed to be owned by the person as provided in subsection (h), but shall not include any other unissued stock of such corporation which may be issuable pursuant to any agreement, arrangement or understanding, or upon exercise of conversion rights, warrants or options, or otherwise.

(f) "Person" means any individual, corporation, partnership, unincorporated association or other entity.

(g) "Voting stock" means stock of any class or series entitled to vote generally in the election of director.

(h) "Owner," "own" and "owned" when used with respect to any stock, mean a person that individually or with or through any of its affiliates or associates:

(1) Beneficially owns such stock, directly or indirectly;

(2) (A) has the right to acquire such stock, whether such right is exercisable immediately or only after the passage of time, pursuant to any agreement, arrangement or understanding, or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise. A person shall not be deemed the owner of stock tendered pursuant to a tender or exchange offer made by such person or any of such person's affiliates or associates until such tendered stock is accepted for purchase or exchange; or

(B) the right to vote such stock pursuant to any agreement, arrangement or understanding. A person shall not be deemed the owner of any stock because of such person's right to vote such stock if the agreement, arrangement or understanding to vote such stock arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made to 10 or more persons; or

(3) has any agreement, arrangement or understanding for the purpose of acquiring, holding, voting, except voting pursuant to a revocable proxy or consent as provided in subsection (h)(2)(B) of this subsection, or disposing of such stock with any other person that beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, such stock.

History: L. 1989, ch. 75, § 1; July 1.



17-12-101 Same; acts prohibited; exceptions.

17-12,101. Same; acts prohibited; exceptions. Notwithstanding any other provisions of chapter 17 of the Kansas Statutes Annotated, a corporation shall not engage in any business combination with any interested stockholder for a period of three years following the date that such stockholder became an interested stockholder, unless:

(a) Prior to such date the board of directors of the corporation approved either the business combination or the transaction which resulted in the stockholder becoming an interested stockholder;

(b) upon consummation of the transaction which resulted in the stockholder becoming an interested stockholder, the interested stockholder owned at least 85% of the voting stock of the corporation outstanding at the time the transaction commenced, excluding for purposes of determining the number of shares outstanding those shares owned by persons who are directors and also officers and employee stock plans in which employee participants do not have the right to determine confidentially whether shares held subject to the plan will be tendered in a tender or exchange offer; or

(c) on or subsequent to such date the business combination is approved by the board of directors and authorized at an annual or special meeting of stockholders, and not by written consent, by the affirmative vote of at least 66 2/3% of the outstanding voting stock which is not owned by the interested stockholder.

History: L. 1989, ch. 75, § 2; July 1.



17-12-102 Same; applicability of restrictions of act.

17-12,102. Same; applicability of restrictions of act. The restrictions contained in this act shall not apply if:

(a) The corporation's original articles of incorporation contain a provision expressly electing not to be governed by this act;

(b) the corporation, by action of its board of directors, adopts an amendment to its bylaws within one year of the effective date of this act expressly electing not to be governed by this act, which amendment shall not be further amended by the board of directors;

(c) the corporation, by action of its stockholders, adopts an amendment to its articles of incorporation or bylaws expressly electing not to be governed by this act. In addition to any other vote required by law, such amendment to the articles of incorporation or bylaws must be approved by the affirmative vote of a majority of the shares entitled to vote. An amendment adopted pursuant to this subsection shall not be effective until 12 months after the adoption of such amendment and shall not apply to any business combination between such corporation and any person who became an interested stockholder of such corporation on or prior to such adoption. An amendment to the bylaws adopted pursuant to this subsection shall not be further amended by the board of directors;

(d) the corporation does not have a class of voting stock that is:

(1) Listed on a national securities exchange;

(2) authorized for quotation on an interdealer quotation system of a registered national securities association; or

(3) held of record by more than 2,000 stockholders, unless any of the foregoing results from action taken, directly or indirectly, by an interested stockholder or from a transaction in which a person becomes an interested stockholder;

(e) a stockholder becomes an interested stockholder inadvertently and as soon as practicable divests sufficient shares so that the stockholder ceases to be an interested stockholder and would not, at any time within the three-year period immediately prior to a business combination between the corporation and such stockholder, have been an interested stockholder but for the inadvertent acquisition; or

(f) (1) the business combination is proposed prior to the consummation or abandonment, and subsequent to the earlier of the public announcement or the notice required hereunder, of a proposed transaction which:

(A) Constitutes one of the transactions provided in subsection (f)(2);

(B) is with or by a person who either was not an interested stockholder during the previous three years or who became an interested stockholder with the approval of the corporation's board of directors; and

(C) is approved or not opposed by a majority of the members of the board of directors then in office, but not less than one, who were directors prior to any person becoming an interested stockholder during the previous three years or were recommended for election or elected to succeed such directors;

(2) the proposed transactions provided in subsection (f)(1) are limited to a:

(A) Merger or consolidation of the corporation, except for a merger in which, pursuant to subsection (f) of K.S.A. 17-6701, and amendments thereto, no vote of the stockholders of the corporation is required;

(B) sale, lease, exchange, mortgage, pledge, transfer or other disposition, in one transaction or a series of transactions, whether as part of a dissolution or otherwise, of assets of the corporation or of any direct or indirect majority-owned subsidiary of the corporation, other than to any direct or indirect wholly owned subsidiary or to the corporation, having an aggregate market value equal to 50% or more of either that aggregate market value of all of the assets of the corporation determined on a consolidated basis or the aggregate market value of all the outstanding stock of the corporation; or

(C) proposed tender or exchange offer for 50% or more of the outstanding voting stock of the corporation;

(3) the corporation shall give not less than 20 days' notice to all interested stockholders prior to the consummation of any of the transactions described in subsections (f)(2)(A) and (f)(2)(B);

(4) notwithstanding the provisions of subsections (a) through (d), a corporation may elect by a provision of its original articles of incorporation or any amendment thereto to be governed by this act. Such amendment to the articles of incorporation shall not apply to restrict a business combination between the corporation and an interested stockholder of the corporation if the interested stockholder became such prior to the effective date of the amendment.

History: L. 1989, ch. 75, § 3; July 1.



17-12-103 Same; stockholders vote, requirements.

17-12,103. Same; stockholders vote, requirements. No provision of the articles of incorporation or bylaws shall require, for any vote of stockholders required by this act, a greater vote of stockholders than that specified in this act.

History: L. 1989, ch. 75, § 4; July 1.



17-12-104 Same; severability clause.

17-12,104. Same; severability clause. The provisions of this act are severable and any provision held invalid shall not affect or impair any of the remaining provisions of this act.

History: L. 1989, ch. 75, § 5; July 1.






Article 12a UNIFORM SECURITIES ACT

17-12a-101 Citation of act.

17-12a101. Citation of act. K.S.A. 17-12a101 through 17-12a703, and amendments thereto, may be cited as the Kansas uniform securities act.

History: L. 2004, ch. 154, § 1; July 1, 2005.



17-12a-102 Definitions.

17-12a102. Definitions. In this act, unless the context otherwise requires:

(1) "Administrator" means the securities commissioner of Kansas, appointed as provided in K.S.A. 75-6301, and amendments thereto.

(2) "Agent" means an individual, other than a broker-dealer, who represents a broker-dealer in effecting or attempting to effect purchases or sales of securities or represents an issuer in effecting or attempting to effect purchases or sales of the issuer's securities, but a partner, officer, or director of a broker-dealer or issuer, or an individual having a similar status or performing similar functions is an agent only if the individual otherwise comes within the term. The term does not include an individual excluded by rule adopted or order issued under this act.

(3) "Bank" means:

(A) A banking institution organized under the laws of the United States;

(B) a member bank of the federal reserve system;

(C) any other banking institution, whether incorporated or not, doing business under the laws of a state or of the United States, a substantial portion of the business of which consists of receiving deposits or exercising fiduciary powers similar to those permitted to be exercised by national banks under the authority of the comptroller of the currency pursuant to section 1 of Public Law 87-722 (12 U.S.C. section 92a), and which is supervised and examined by a state or federal agency having supervision over banks, and which is not operated for the purpose of evading this act; and

(D) a receiver, conservator, or other liquidating agent of any institution or firm included in subparagraph (A), (B), or (C).

(4) "Broker-dealer" means a person engaged in the business of effecting transactions in securities for the account of others or for the person's own account. The term does not include:

(A) An agent;

(B) an issuer;

(C) a bank, savings institution, or trust company if:

(i) Its activities as a broker-dealer are limited to those specified in subsections 3(a)(4)(B)(i) through (vi) and (viii) through (x); 3(a)(4)(B)(xi) if limited to unsolicited transactions; 3(a)(5)(B); and 3(a)(5)(C) of the securities exchange act of 1934 (15 U.S.C. sections 78c(a)(4) and (5)); or

(ii) it is a bank that satisfies the conditions described in subsection 3(a)(4)(E) of the securities exchange act of 1934 (15 U.S.C. section 78c(a)(4));

(D) an international banking institution; or

(E) a person excluded by rule adopted or order issued under this act.

(5) "Depository institution" means:

(A) A bank; or

(B) a savings institution, trust company, credit union, or similar institution that is organized or chartered under the laws of a state or of the United States, authorized to receive deposits, and supervised and examined by an official or agency of a state or the United States if its deposits or share accounts are insured to the maximum amount authorized by statute by the federal deposit insurance corporation, the national credit union share insurance fund, or a successor authorized by federal law. The term does not include:

(i) An insurance company or other organization primarily engaged in the business of insurance;

(ii) a morris plan bank; or

(iii) an industrial loan company.

(6) "Federal covered investment adviser" means a person registered under the investment advisers act of 1940.

(7) "Federal covered security" means a security that is, or upon completion of a transaction will be, a covered security under section 18(b) of the securities act of 1933 (15 U.S.C. section 77r(b)) or rules or regulations adopted pursuant to that provision.

(8) "Filing" means the receipt under this act of a record by the administrator or a designee of the administrator.

(9) "Fraud," "deceit," and "defraud" are not limited to common law deceit.

(10) "Guaranteed" means guaranteed as to payment of all principal and all interest.

(11) "Institutional investor" means any of the following, whether acting for itself or for others in a fiduciary capacity:

(A) A depository institution or international banking institution;

(B) an insurance company;

(C) a separate account of an insurance company;

(D) an investment company as defined in the investment company act of 1940;

(E) a broker-dealer registered under the securities exchange act of 1934;

(F) an employee pension, profit-sharing, or benefit plan if the plan has total assets in excess of $10,000,000 or its investment decisions are made by a named fiduciary, as defined in the employee retirement income security act of 1974, that is a broker-dealer registered under the securities exchange act of 1934, an investment adviser registered or exempt from registration under the investment advisers act of 1940, an investment adviser registered under this act, a depository institution, or an insurance company;

(G) a plan established and maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or a political subdivision of a state for the benefit of its employees, if the plan has total assets in excess of $10,000,000 or its investment decisions are made by a duly designated public official or by a named fiduciary, as defined in the employee retirement income security act of 1974, that is a broker-dealer registered under the securities exchange act of 1934, an investment adviser registered or exempt from registration under the investment advisers act of 1940, an investment adviser registered under this act, a depository institution, or an insurance company;

(H) a trust, if it has total assets in excess of $10,000,000, its trustee is a depository institution, and its participants are exclusively plans of the types identified in subparagraph (F) or (G), regardless of the size of their assets, except a trust that includes as participants self-directed individual retirement accounts or similar self-directed plans;

(I) an organization described in section 501(c)(3) of the internal revenue code (26 U.S.C. section 501(c)(3)), corporation, Massachusetts trust or similar business trust, limited liability company, or partnership, not formed for the specific purpose of acquiring the securities offered, with total assets in excess of $10,000,000;

(J) a small business investment company licensed by the small business administration under Section 301(c) of the small business investment act of 1958 (15 U.S.C. section 681(c)) with total assets in excess of $10,000,000;

(K) a private business development company as defined in section 202(a)(22) of the investment advisers act of 1940 (15 U.S.C. section 80b-2(a)(22)) with total assets in excess of $10,000,000;

(L) a federal covered investment adviser acting for its own account;

(M) a "qualified institutional buyer" as defined in rule 144A(a)(1), other than rule 144A(a)(1)(i)(H), adopted under the securities act of 1933 (17 C.F.R. § 230.144A);

(N) a "major U.S. institutional investor" as defined in rule 15a-6(b)(4)(i) adopted under the securities exchange act of 1934 (17 C.F.R. § 240.15a-6);

(O) any other person, other than an individual, of institutional character with total assets in excess of $10,000,000 not organized for the specific purpose of evading this act; or

(P) any other person specified by rule adopted or order issued under this act.

(12) "Insurance company" means a company organized as an insurance company whose primary business is writing insurance or reinsuring risks underwritten by insurance companies and which is subject to supervision by the insurance commissioner or a similar official or agency of a state.

(13) "Insured" means insured as to payment of all principal and all interest.

(14) "International banking institution" means an international financial institution of which the United States is a member and whose securities are exempt from registration under the securities act of 1933.

(15) "Investment adviser" means a person that, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing, or selling securities or that, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities. The term includes a financial planner or other person that, as an integral component of other financially related services, provides investment advice to others for compensation as part of a business or that holds itself out as providing investment advice to others for compensation. The term does not include:

(A) An investment adviser representative;

(B) a lawyer, accountant, engineer, or teacher whose performance of investment advice is solely incidental to the practice of the person's profession;

(C) a broker-dealer or its agents whose performance of investment advice is solely incidental to the conduct of business as a broker-dealer and that does not receive special compensation for the investment advice;

(D) a publisher of a bona fide newspaper, news magazine, or business or financial publication of general and regular circulation;

(E) a federal covered investment adviser;

(F) a bank, savings institution or trust company;

(G) any other person that is excluded by the investment advisers act of 1940 from the definition of investment adviser; or

(H) any other person excluded by rule adopted or order issued under this act.

(16) "Investment adviser representative" means an individual employed by or associated with an investment adviser or federal covered investment adviser and who makes any recommendations or otherwise gives investment advice regarding securities, manages accounts or portfolios of clients, determines which recommendation or advice regarding securities should be given, provides investment advice or holds herself or himself out as providing investment advice, receives compensation to solicit, offer, or negotiate for the sale of or for selling investment advice, or supervises employees who perform any of the foregoing. The term does not include an individual who:

(A) Performs only clerical or ministerial acts;

(B) is an agent whose performance of investment advice is solely incidental to the individual acting as an agent and who does not receive special compensation for investment advisory services;

(C) is employed by or associated with a federal covered investment adviser, unless the individual has a "place of business" in this state, as that term is defined by rule adopted under section 203A of the investment advisers act of 1940 (15 U.S.C. section 80b-3a), and is:

(i) An "investment adviser representative" as that term is defined by rule adopted under section 203A of the investment advisers act of 1940 (15 U.S.C. section 80b-3a); or

(ii) not a "supervised person" as that term is defined in Section 202(a)(25) of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-2(a)(25)); or

(D) is excluded by rule adopted or order issued under this act.

(17) "Issuer" means a person that issues or proposes to issue a security, subject to the following:

(A) The issuer of a voting trust certificate, collateral trust certificate, certificate of deposit for a security, or share in an investment company without a board of directors or individuals performing similar functions is the person performing the acts and assuming the duties of depositor or manager pursuant to the trust or other agreement or instrument under which the security is issued.

(B) The issuer of an equipment trust certificate or similar security serving the same purpose is the person by which the property is or will be used or to which the property or equipment is or will be leased or conditionally sold or that is otherwise contractually responsible for assuring payment of the certificate.

(C) The issuer of a fractional undivided interest in an oil, gas, or other mineral lease or in payments out of production under a lease, right, or royalty is the owner of an interest in the lease or in payments out of production under a lease, right, or royalty, whether whole or fractional, that creates fractional interests for the purpose of sale.

(18) "Nonissuer transaction" or "nonissuer distribution" means a transaction or distribution not directly or indirectly for the benefit of the issuer.

(19) "Offer to purchase" includes an attempt or offer to obtain, or solicitation of an offer to sell, a security or interest in a security for value. The term does not include a tender offer that is subject to section 14(d) of the securities exchange act of 1934 (15 U.S.C. § 78n(d)).

(20) "Person" means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(21) "Place of business" of a broker-dealer, an investment adviser, or a federal covered investment adviser means:

(A) An office at which the broker-dealer, investment adviser, or federal covered investment adviser regularly provides brokerage or investment advice or solicits, meets with, or otherwise communicates with customers or clients; or

(B) any other location that is held out to the general public as a location at which the broker-dealer, investment adviser, or federal covered investment adviser provides brokerage or investment advice or solicits, meets with, or otherwise communicates with customers or clients.

(22) "Predecessor act" means the Kansas securities act repealed by K.S.A. 17-12a703, and amendments thereto.

(23) "Price amendment" means the amendment to a registration statement filed under the securities act of 1933 or, if an amendment is not filed, the prospectus or prospectus supplement filed under the securities act of 1933 that includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price.

(24) "Principal place of business" of a broker-dealer or an investment adviser means the executive office of the broker-dealer or investment adviser from which the officers, partners, or managers of the broker-dealer or investment adviser direct, control, and coordinate the activities of the broker-dealer or investment adviser.

(25) "Record," except in the phrases "of record," "official record," and "public record," means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(26) "Sale" includes every contract of sale, contract to sell, or disposition of, a security or interest in a security for value, and "offer to sell" includes every attempt or offer to dispose of, or solicitation of an offer to purchase, a security or interest in a security for value.

(A) A security given or delivered with, or as a bonus on account of, a purchase of securities or any other thing is considered to constitute part of the subject of the purchase and to have been offered and sold for value.

(B) A gift of assessable stock is considered to involve an offer and sale.

(C) A sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, and a sale or offer of a security that gives the holder a present or future right or privilege to convert the security into another security of the same or another issuer, is considered to include an offer of the other security.

(27) "Securities and exchange commission" means the United States securities and exchange commission.

(28) "Security" means a note; stock; treasury stock; security future; bond; debenture; evidence of indebtedness; certificate of interest or participation in a profit-sharing agreement; collateral trust certificate; preorganization certificate or subscription; transferable share; investment contract; voting trust certificate; certificate of deposit for a security; fractional undivided interest in oil, gas, or other mineral rights; put, call, straddle, option, or privilege on a security, certificate of deposit, or group or index of securities, including an interest therein or based on the value thereof; put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency; or, in general, an interest or instrument commonly known as a "security"; or a certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing. The term:

(A) Includes both a certificated and an uncertificated security;

(B) does not include an insurance or endowment policy or annuity contract under which an insurance company promises to pay a fixed or variable sum of money either in a lump sum or periodically for life or other specified period;

(C) does not include an interest in a contributory or noncontributory pension or welfare plan subject to the employee retirement income security act of 1974;

(D) includes as an "investment contract" an investment in a common enterprise with the expectation of profits to be derived primarily from the efforts of a person other than the investor. A "common enterprise" means an enterprise in which the fortunes of the investor are interwoven with those of either the person offering the investment, a third party or other investors; and

(E) "investment contract" may include an interest in a limited partnership and a limited liability company and shall include a viatical investment as defined by rule adopted or order issued under this act.

(29) "Self-regulatory organization" means a national securities exchange registered under the securities exchange act of 1934, a national securities association of broker-dealers registered under the securities exchange act of 1934, a clearing agency registered under the securities exchange act of 1934, or the municipal securities rulemaking board established under the securities exchange act of 1934.

(30) "Sign" means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) to attach or logically associate with the record an electronic symbol, sound, or process.

(31) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(32) "Rules" when used in the context of the rules adopted by the administrator, means rules and regulations adopted by the administrator pursuant to this act.

History: L. 2004, ch. 154, § 2; L. 2006, ch. 47, § 1; July 1.



17-12a-103 References to federal statutes.

17-12a103. References to federal statutes. "Securities act of 1933" (15 U.S.C. section 77a et seq.), "securities exchange act of 1934" (15 U.S.C. section 78a et seq.), "public utility holding company act of 1935" (15 U.S.C. section 79 et seq.), "investment company act of 1940" (15 U.S.C. section 80a-1 et seq.), "investment advisers act of 1940" (15 U.S.C. section 80b-1 et seq.),  "employee retirement income security act of 1974" (29 U.S.C. section 1001 et seq.), "national housing act" (12 U.S.C. section 1701 et seq.), "commodity exchange act" (7 U.S.C. Section 1 et seq.), "internal revenue code" (26 U.S.C. section 1 et seq.), "securities investor protection act of 1970" (15 U.S.C. section 78aaa et seq.), "securities litigation uniform standards act of 1998" (112 Stat. 3227), "small business investment act of 1958" (15 U.S.C. section 661 et seq.), and "electronic signatures in global and national commerce act" (15 U.S.C. section 7001 et seq.) mean those statutes and the rules and regulations adopted under those statutes, as in effect on the date of the latest amendment to any provision of this act.

History: L. 2004, ch. 154, § 3; July 1, 2005.



17-12a-104 References to federal agencies.

17-12a104. References to federal agencies. A reference in this act to an agency or department of the United States is also a reference to a successor agency or department.

History: L. 2004, ch. 154, § 4; July 1, 2005.



17-12a-105 Electronic records and signatures.

17-12a105. Electronic records and signatures. This act modifies, limits, and supersedes the federal electronic signatures in global and national commerce act, but does not modify, limit, or supersede section 101(c) of that act (15 U.S.C. section 7001(c)) or authorize electronic delivery of any of the notices described in section 103(b) of that act (15 U.S.C. section 7003(b)). This act authorizes the filing of records and signatures, when specified by provisions of this act or by a rule adopted or order issued under this act, in a manner consistent with section 104(a) of that act (15 U.S.C. section 7004(a)).

History: L. 2004, ch. 154, § 5; July 1, 2005.



17-12a-201 Exempt securities.

17-12a201. Exempt securities. The following securities are exempt from the requirements of K.S.A. 17-12a301 through 17-12a306 and 17-12a504, and amendments thereto:

(1) A security, including a revenue obligation or a separate security as defined in Rule 131 (17 C.F.R. § 230.131) adopted under the securities act of 1933, issued, insured, or guaranteed by the United States; by a state; by a political subdivision of a state; by a public authority, agency, or instrumentality of one or more states; by a political subdivision of one or more states; or by a person controlled or supervised by and acting as an instrumentality of the United States under authority granted by the congress; or a certificate of deposit for any of the foregoing;

(2) a security issued, insured, or guaranteed by a foreign government with which the United States maintains diplomatic relations, or any of its political subdivisions, if the security is recognized as a valid obligation by the issuer, insurer, or guarantor;

(3) a security issued by and representing or that will represent an interest in or a direct obligation of, or be guaranteed by:

(A) An international banking institution;

(B) a banking institution organized under the laws of the United States; a member bank of the federal reserve system; or a depository institution a substantial portion of the business of which consists or will consist of receiving deposits or share accounts that are insured to the maximum amount authorized by statute by the federal deposit insurance corporation, the national credit union share insurance fund, or a successor authorized by federal law or exercising fiduciary powers that are similar to those permitted for national banks under the authority of the comptroller of currency pursuant to section 1 of public law 87-722 (12 U.S.C. section 92a); or

(C) any other depository institution, unless by rule or order the administrator proceeds under K.S.A. 17-12a204, and amendments thereto;

(4) a security issued by and representing an interest in, or a debt of, or insured or guaranteed by, an insurance company authorized to do business in this state;

(5) a security issued or guaranteed by a railroad, other common carrier, public utility, or public utility holding company that is:

(A) Regulated in respect to its rates and charges by the United States or a state;

(B) regulated in respect to the issuance or guarantee of the security by the United States, a state, Canada, or a Canadian province or territory; or

(C) a public utility holding company registered under the public utility holding company act of 1935 or a subsidiary of such a registered holding company within the meaning of that act;

(6) (A) a federal covered security specified in section 18(b)(1) of the securities act of 1933 (15 U.S.C. section 77r(b)(1)) or by rule adopted under that provision;

(B) a security listed or approved for listing on another securities market specified by rule under this act;

(C) a put or a call option contract; a warrant; or a subscription right on or with respect to securities described in subsections (A) or (B);

(D) an option or similar derivative security on a security or an index of securities or foreign currencies issued by a clearing agency registered under the securities exchange act of 1934 and listed or designated for trading on a national securities exchange, a facility of a national securities exchange, or a facility of a national securities association registered under the securities exchange act of 1934;

(E) an offer or sale of the underlying security in connection with the offer, sale, or exercise of an option or other security that was exempt when the option or other security was written or issued; or

(F) an option or a derivative security designated by the securities and exchange commission under section 9(b) of the securities exchange act of 1934 (15 U.S.C. section 78i(b));

(7) a security issued by a person organized and operated exclusively for religious, educational, benevolent, fraternal, charitable, social, athletic, or reformatory purposes, or as a chamber of commerce, and not for pecuniary profit, no part of the net earnings of which inures to the benefit of a private stockholder or other person, or a security of a company that is excluded from the definition of an investment company under Section 3(c)(10)(B) of the investment company act of 1940 (15 U.S.C. section 80a-3(c)(10)(B)). With respect to the offer or sale of a note, bond, debenture, or other evidence of indebtedness issued by such a person, a rule may be adopted under this act limiting the availability of this exemption by classifying securities, persons, and transactions, imposing different requirements for different classes, specifying with respect to paragraph (B) the scope of the exemption and the grounds for denial or suspension, and requiring an issuer:

(A) To file a notice specifying the material terms of the proposed offer or sale and copies of any proposed sales and advertising literature to be used and provide that the exemption becomes effective if the administrator does not disallow the exemption within the period established by the rule;

(B) to file a request for exemption authorization for which a rule under this act may specify the scope of the exemption, the requirement of an offering statement, the filing of sales and advertising literature, the filing of consent to service of process complying with K.S.A. 17-12a611, and grounds for denial or suspension of the exemption; or

(C) to register under K.S.A. 17-12a304;

(8) any stock or other security evidencing membership or ownership in, evidencing the right to patronize, issued in lieu of a cash patronage dividend by, or representing a debt of a cooperative organized under K.S.A. 17-1601 et seq., and amendments thereto, but the administrator, by rule or order, may require the filing of a notice and place conditions upon the exemption for sales of securities to persons who are not members within the meaning of K.S.A. 17-1606, and amendments thereto; and

(9) an equipment trust certificate with respect to equipment leased or conditionally sold to a person, if any security issued by the person would be exempt under this section or would be a federal covered security under Section 18(b)(1) of the securities act of 1933 (15 U.S.C. section 77r(b)(1)).

History: L. 2004, ch. 154, § 6; July 1, 2005.



17-12a-202 Exempt transactions.

17-12a202. Exempt transactions. The following transactions are exempt from the requirements of K.S.A. 17-12a301 through 17-12a306 and 17-12a504, and amendments thereto:

(1) An isolated nonissuer transaction, whether effected by or through a broker-dealer or not;

(2) a nonissuer transaction by or through a broker-dealer registered, or exempt from registration under this act, and a resale transaction by a sponsor of a unit investment trust registered under the investment company act of 1940, in a security of a class that has been outstanding in the hands of the public for at least 90 days, if, at the date of the transaction:

(A) (i) The issuer of the security is engaged in business, the issuer is not in the organizational stage or in bankruptcy or receivership, and the issuer is not a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person;

(ii) the security is sold at a price reasonably related to its current market price;

(iii) the security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security or a redistribution; and

(iv) a nationally recognized securities manual or its electronic equivalent designated by rule adopted or order issued under this act or a record filed with the securities and exchange commission that is publicly available contains:

(a) A description of the business and operations of the issuer;

(b) the names of the issuer's executive officers and the names of the issuer's directors, if any;

(c) an audited balance sheet of the issuer as of a date within 18 months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had an audited balance sheet, a pro forma balance sheet for the combined organization; and

(d) an audited income statement for each of the issuer's two immediately previous fiscal years or for the period of existence of the issuer, whichever is shorter, or, in the case of a reorganization or merger when each party to the reorganization or merger had audited income statements, a pro forma income statement; or

(B) (i) the issuer of the security has a class of equity securities listed on a national securities exchange registered under the securities exchange act of 1934 or designated for trading on the national association of securities dealers automated quotation system, unless the issuer of the security is a unit investment trust registered under the investment company act of 1940;

(ii) the issuer of the security, including its predecessors, has been engaged in continuous business for at least three years; and

(iii) the issuer of the security has total assets of at least $2,000,000 based on an audited balance sheet as of a date within 18 months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had the audited balance sheet, a pro forma balance sheet for the combined organization;

(3) a nonissuer transaction by or through a broker-dealer registered or exempt from registration under this act in a security of a foreign issuer that is a margin security defined in regulations or rules adopted by the board of governors of the federal reserve system;

(4) a nonissuer transaction by or through a broker-dealer registered or exempt from registration under this act in an outstanding security if the guarantor of the security files reports with the securities and exchange commission under the reporting requirements of section 13 or 15(d) of the securities exchange act of 1934 (15 U.S.C. § 78m or 78o(d));

(5) a nonissuer transaction by or through a broker-dealer registered or exempt from registration under this act in a security that:

(A) Is rated at the time of the transaction by a nationally recognized statistical rating organization in one of its four highest rating categories; or

(B) has a fixed maturity or a fixed interest or dividend, if:

(i) A default has not occurred during the current fiscal year or within the three previous fiscal years of the issuer and any predecessor in the payment of principal, interest, or dividends on the security; and

(ii) the issuer is engaged in business, is not in the organizational stage or in bankruptcy or receivership, and is not and has not been within the previous 12 months a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person;

(6) a nonissuer transaction by or through a  broker-dealer registered or exempt from registration under this act effecting an unsolicited order or offer to purchase;

(7) a nonissuer transaction executed by a bona fide pledgee without the purpose of evading this act;

(8) a nonissuer transaction by a federal covered investment adviser with investments under management in excess of $100,000,000 acting in the exercise of discretionary authority in a signed record for the account of others;

(9) a transaction in a security, whether or not the security or transaction is otherwise exempt, in exchange for one or more bona fide outstanding securities, claims, or property interests, or partly in such exchange and partly for cash, if the terms and conditions of the issuance and exchange or the delivery and exchange and the fairness of the terms and conditions have been approved by the administrator after a hearing or otherwise;

(10) a transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters;

(11) a transaction in a note, bond, debenture, or other evidence of indebtedness secured by a mortgage or other security agreement if:

(A) The note, bond, debenture, or other evidence of indebtedness is offered and sold with the mortgage or other security agreement as a unit;

(B) a general solicitation or general advertisement of the transaction is not made; and

(C) a commission or other remuneration is not paid or given, directly or indirectly, to a person not registered under this act as a broker-dealer or as an agent;

(12) a transaction by an executor, administrator of an estate, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(13) a sale or offer to sell to:

(A) An institutional investor;

(B) a federal covered investment adviser; or

(C) any other person exempted by rule adopted or order issued under this act;

(14) a sale or an offer to sell securities by an issuer, if the transaction is part of a single issue in which:

(A) Not more than 25 purchasers are present in this state during any 12 consecutive months, other than those designated in paragraph (13);

(B) a general solicitation or general advertising is not made in connection with the offer to sell or sale of the securities;

(C) a commission or other remuneration is not paid or given, directly or indirectly, to a person other than a broker-dealer registered under this act or an agent registered under this act for soliciting a prospective purchaser in this state; and

(D) the issuer reasonably believes that all the purchasers in this state, other than those designated in paragraph (13), are purchasing for investment;

(15) a transaction under an offer to existing security holders of the issuer, including persons that at the date of the transaction are holders of convertible securities, options, or warrants, if a commission or other remuneration, other than a standby commission, is not paid or given, directly or indirectly, for soliciting a security holder in this state;

(16) an offer to sell, but not a sale, of a security not exempt from registration under the securities act of 1933 if:

(A) A registration or offering statement or similar record as required under the securities act of 1933 has been filed, but is not effective, or the offer is made in compliance with rule 165 adopted under the securities act of 1933 (17 C.F.R. § 230.165); and

(B) a stop order of which the offeror is aware has not been issued against the offeror by the administrator or the securities and exchange commission, and an audit, inspection, or proceeding that is public and that may culminate in a stop order is not known by the offeror to be pending;

(17) an offer to sell, but not a sale, of a security exempt from registration under the securities act of 1933 if:

(A) A registration statement has been filed under this act, but is not effective;

(B) a solicitation of interest is provided in a record to offerees in compliance with a rule adopted by the administrator under this act; and

(C) a stop order of which the offeror is aware has not been issued by the administrator under this act and an audit, inspection, or proceeding that may culminate in a stop order is not known by the offeror to be pending;

(18) a transaction involving the distribution of the securities of an issuer to the security holders of another person in connection with a merger, consolidation, exchange of securities, sale of assets, or other reorganization to which the issuer, or its parent or subsidiary and the other person, or its parent or subsidiary, are parties;

(19) a rescission offer, sale, or purchase under K.S.A. 17-12a510, and amendments thereto;

(20) an offer or sale of a security through a broker-dealer registered under this act to a person not a resident of this state and not present in this state if the offer or sale does not constitute a violation of the laws of the state or foreign jurisdiction in which the offeree or purchaser is present and is not part of an unlawful plan or scheme to evade this act;

(21) employees' stock purchase, savings, option, profit-sharing, pension, or similar employees' benefit plan, including any securities, plan interests, and guarantees issued under a compensatory benefit plan or compensation contract, contained in a record, established by the issuer, its parents, its majority-owned subsidiaries, or the majority-owned subsidiaries of the issuer's parent for the participation of their employees including offers or sales of such securities to:

(A) Directors; general partners; trustees, if the issuer is a business trust; officers; consultants; and advisors;

(B) family members who acquire such securities from those persons through gifts or domestic relations orders;

(C) former employees, directors, general partners, trustees, officers, consultants, and advisors if those individuals were employed by or providing services to the issuer when the securities were offered; and

(D) insurance agents who are exclusive insurance agents of the issuer, or the issuer's subsidiaries or parents, or who derive more than 50% of their annual income from those organizations;

(22) a transaction involving:

(A) A stock dividend or equivalent equity distribution, whether the corporation or other business organization distributing the dividend or equivalent equity distribution is the issuer or not, if nothing of value is given by stockholders or other equity holders for the dividend or equivalent equity distribution other than the surrender of a right to a cash or property dividend if each stockholder or other equity holder may elect to take the dividend or equivalent equity distribution in cash, property, or stock;

(B) an act incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims, or property interests, or partly in such exchange and partly for cash; or

(C) the solicitation of tenders of securities by an offeror in a tender offer in compliance with rule 162 adopted under the securities act of 1933 (17 C.F.R. § 230.162);

(23) a nonissuer transaction in an outstanding security by or through a broker-dealer registered or exempt from registration under this act, if the issuer is a reporting issuer in a foreign jurisdiction designated by this paragraph or by rule adopted or order issued under this act; has been subject to continuous reporting requirements in the foreign jurisdiction for not less than 180 days before the transaction; and the security is listed on the foreign jurisdiction's securities exchange that has been designated by this paragraph or by rule adopted or order issued under this act, or is a security of the same issuer that is of senior or substantially equal rank to the listed security or is a warrant or right to purchase or subscribe to any of the foregoing. For purposes of this paragraph, Canada, together with its provinces and territories, is a designated foreign jurisdiction and the Toronto stock exchange, inc., is a designated securities exchange. After an administrative hearing in compliance with the Kansas administrative procedure act, the administrator, by rule adopted or order issued under this act, may revoke the designation of a securities exchange under this paragraph, if the administrator finds that revocation is necessary or appropriate in the public interest and for the protection of investors; or

(24) a transaction involving an interest in oil, gas or other mineral rights that is conducted in compliance with a rule adopted or order issued under this act. In the rule or order, the administrator may limit the availability of other exemptions provided herein for transactions involving interests in oil, gas or other mineral rights.

History: L. 2004, ch. 154, § 7; L. 2006, ch. 47, § 2; July 1.



17-12a-203 Additional exemptions and waivers.

17-12a203. Additional exemptions and waivers. A rule adopted or order issued under this act may exempt a security, transaction, or offer; a rule under this act may exempt a class of securities, transactions, or offers from any or all of the requirements of K.S.A. 17-12a301 through 17-12a306 and 17-12a504, and amendments thereto; and an order under this act may waive, in whole or in part, any or all of the conditions for an exemption or offer under K.S.A. 17-12a201 and 17-12a202, and amendments thereto.

History: L. 2004, ch. 154, § 8; July 1, 2005.



17-12a-204 Denial, suspension, revocation, condition or limitation of exemptions.

17-12a204. Denial, suspension, revocation, condition or limitation of exemptions. (a) Except with respect to a federal covered security or a transaction involving a federal covered security, an order under this act may deny, suspend application of, condition, limit, or revoke an exemption created under K.S.A. 17-12a201(3)(C), (7) or (8) or 17-12a202, and amendments thereto, or an exemption or waiver created under K.S.A. 17-12a203, and amendments thereto, with respect to a specific security, transaction, or offer. An order under this section may be issued only pursuant to the procedures in K.S.A. 17-12a306(d) or 17-12a604, and amendments thereto, and only prospectively.

(b) Knowledge of order required. A person does not violate K.S.A. 17-12a301, 17-12a303 through 17-12a306, 17-12a504 or 17-12a510, and amendments thereto, by an offer to sell, offer to purchase, sale, or purchase effected after the entry of an order issued under this section if the person did not know, and in the exercise of reasonable care could not have known, of the order.

(c) Nothing in this section shall be construed to exempt any person from the anti-fraud provisions of K.S.A. 17-12a501, and amendments thereto, nor shall any exemption contained in K.S.A. 17-12a201 through 17-12a203, and amendments thereto, be construed to provide relief from any other provision of this article if the sale of such security would violate the provisions of K.S.A. 17-12a501, and amendments thereto.

History: L. 2004, ch. 154, § 9; L. 2015, ch. 70, § 1; July 1.



17-12a-205 Exemption filing fees.

17-12a205. Exemption filing fees. The administrator may by rules and regulations set a fee not to exceed $2,500 for an application or filing made in connection with any exemption from securities registration.

History: L. 2004, ch. 154, § 10; July 1, 2005.



17-12a-301 Securities registration requirement.

17-12a301. Securities registration requirement. It is unlawful for a person to offer or sell a security in this state unless:

(1) The security is a federal covered security;

(2) the security, transaction, or offer is exempted from registration under K.S.A. 17-12a201 through 17-12a203, and amendments thereto; or

(3) the security is registered under this act.

History: L. 2004, ch. 154, § 11; July 1, 2005.



17-12a-302 Notice filing.

17-12a302. Notice filing. (a) Required filing of records. With respect to a federal covered security, as defined in section 18(b)(2) of the securities act of 1933 (15 U.S.C. § 77r(b)(2)), that is not otherwise exempt under K.S.A. 17-12a201 through 17-12a203, and amendments thereto, a rule adopted or order issued under this act may require the filing of any or all of the following records:

(1) Before the initial offer of a federal covered security in this state, all records that are part of a federal registration statement filed with the securities and exchange commission under the securities act of 1933 and a consent to service of process complying with K.S.A. 17-12a611, and amendments thereto, signed by the issuer and the payment of a fee not to exceed $2,500;

(2) after the initial offer of the federal covered security in this state, all records that are part of an amendment to a federal registration statement filed with the securities and exchange commission under the securities act of 1933; and

(3) to the extent necessary or appropriate to compute fees, a report of the value of the federal covered securities sold or offered to persons present in this state, if the sales data are not included in records filed with the securities and exchange commission and payment of a fee not to exceed $2,500.

(b) Notice filing effectiveness and renewal. A notice filing under subsection (a) is effective for one year commencing on the later of the notice filing or the effectiveness of the offering filed with the securities and exchange commission. On or before expiration, the issuer may renew a notice filing by filing a copy of those records filed by the issuer with the securities and exchange commission that are required by rule or order under this act to be filed and by paying a renewal fee not to exceed $2,500. A previously filed consent to service of process complying with K.S.A. 17-12a611, and amendments thereto, may be incorporated by reference in a renewal. A renewed notice filing becomes effective upon the expiration of the filing being renewed.

(c) Notice filings for federal covered securities under section 18(b)(4)(E). With respect to a security that is a federal covered security under section 18(b)(4)(E) of the securities act of 1933 (15 U.S.C. § 77r(b)(4)(E)), a rule under this act may require: (1) A notice filing by or on behalf of an issuer to include a copy of form D, including the appendix, as promulgated by the securities and exchange commission, and a consent to service of process complying with K.S.A. 17-12a611, and amendments thereto, signed by the issuer, not later than 15 days after the first sale of the federal covered security in this state; and (2) the payment of a fee not to exceed $2,500 for a timely filing and the payment of a fee not to exceed $5,000 for any late filing.

(d) Stop orders. Except with respect to a federal security under section 18(b)(1) of the securities act of 1933 (15 U.S.C. § 77r(b)(1)), if the administrator finds that there is a failure to comply with a notice or fee requirement of this section, the administrator may issue a stop order suspending the offer and sale of a federal covered security in this state. If the deficiency is corrected, the stop order is void as of the time of its issuance and no penalty may be imposed by the administrator other than a late filing fee.

History: L. 2004, ch. 154, § 12; L. 2013, ch. 65, § 1; July 1.



17-12a-303 Securities registration by coordination.

17-12a303. Securities registration by coordination. (a) Registration permitted. A security for which a registration statement has been filed under the securities act of 1933 in connection with the same offering may be registered by coordination under this section.

(b) Required records. A registration statement and accompanying records under this section must contain or be accompanied by the following records in addition to the information specified in K.S.A. 17-12a305, and amendments thereto, and a consent to service of process complying with K.S.A. 17-12a611, and amendments thereto:

(1) A copy of the latest form of prospectus filed under the securities act of 1933;

(2) a copy of the articles of incorporation and bylaws or their substantial equivalents currently in effect; a copy of any agreement with or among underwriters; a copy of any indenture or other instrument governing the issuance of the security to be registered; and a specimen, copy, or description of the security that is required by rule adopted or order issued under this act;

(3) copies of any other information or any other records filed by the issuer under the securities act of 1933 requested by the administrator; and

(4) an undertaking to forward each amendment to the federal prospectus, other than an amendment that delays the effective date of the registration statement, promptly after it is filed with the securities and exchange commission.

(c) Conditions for effectiveness of registration statement.A registration statement under this section becomes effective simultaneously with or subsequent to the federal registration statement when all the following conditions are satisfied:

(1) A stop order under subsection (d) or K.S.A. 17-12a306, and amendments thereto, or issued by the securities and exchange commission is not in effect, and a proceeding is not pending against the issuer under K.S.A. 17-12a306, and amendments thereto, and the administrator has not given written notice of deficiencies that are unresolved and that would constitute grounds for a stop order under K.S.A. 17-12a306, and amendments thereto; and

(2) the registration statement has been on file for at least 20 days or a shorter period provided by rule adopted or order issued under this act.

(d) Notice of federal registration statement effectiveness.The registrant shall promptly notify the administrator in a record of the date when the federal registration statement becomes effective and the content of any price amendment and shall promptly file a record containing the price amendment. If the notice is not timely received, the administrator may issue a stop order, without prior notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until compliance with this section. The administrator shall promptly notify the registrant of an order by telephone or electronic means and promptly confirm this notice by a record. If the registrant subsequently complies with the notice requirements of this section, the stop order is void as of the date of its issuance.

(e) Effectiveness of registration statement. If the federal registration statement becomes effective before each of the conditions in this section is satisfied or is waived by the administrator, the registration statement is automatically effective under this act when all the conditions are satisfied or waived. If the registrant notifies the administrator of the date when the federal registration statement is expected to become effective, the administrator shall promptly notify the registrant by a record, indicating whether all the conditions are satisfied or waived and whether the administrator intends the institution of a proceeding under K.S.A. 17-12a306, and amendments thereto. The notice by the administrator does not preclude the institution of such a proceeding.

History: L. 2004, ch. 154, § 13; July 1, 2005.



17-12a-304 Securities registration by qualification.

17-12a304. Securities registration by qualification. (a) Registration permitted. A security may be registered by qualification under this section.

(b) Required records. A registration statement under this section must contain the information or records specified in K.S.A. 17-12a305, and amendments thereto, a consent to service of process complying with K.S.A. 17-12a611, and amendments thereto, and the following information or records unless waived by the administrator for good cause shown:

(1) With respect to the issuer and any significant subsidiary, its name, address, and form of organization; the state or foreign jurisdiction and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(2) with respect to each director and officer of the issuer, and other person having a similar status or performing similar functions, the person's name, address, and principal occupation for the previous five years; the amount of securities of the issuer held by the person as of the 30th day before the filing of the registration statement; the amount of the securities covered by the registration statement to which the person has indicated an intention to subscribe; and a description of any material interest of the person in any material transaction with the issuer or a significant subsidiary effected within the previous three years or proposed to be effected;

(3) with respect to persons covered by paragraph (2), the aggregate sum of the remuneration paid to those persons during the previous 12 months and estimated to be paid during the next 12 months, directly or indirectly, by the issuer and all predecessors, parents, subsidiaries, and affiliates of the issuer;

(4) with respect to a person owning of record or owning beneficially, if known, 10% or more of the outstanding shares of any class of equity security of the issuer, the information specified in paragraph (2) other than the person's occupation;

(5) with respect to a promoter, if the issuer was organized within the previous three years, the information or records specified in paragraph (2), any amount paid to the promoter within that period or intended to be paid to the promoter, and the consideration for the payment;

(6) with respect to a person on whose behalf any part of the offering is to be made in a nonissuer distribution, the person's name and address; the amount of securities of the issuer held by the person as of the date of the filing of the registration statement; a description of any material interest of the person in any material transaction with the issuer or any significant subsidiary effected within the previous three years or proposed to be effected; and a statement of the reasons for making the offering;

(7) the capitalization and long term debt, on both a current and pro forma basis, of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration, whether in the form of cash, physical assets, services, patents, goodwill, or anything else of value, for which the issuer or any subsidiary has issued its securities within the previous two years or is obligated to issue its securities;

(8) the kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation at which a proportion of the offering is to be made to a person or class of persons other than the underwriters, with a specification of the person or class; the basis on which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finder's fees, including separately cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering, and accounting charges; the name and address of each underwriter and each recipient of a finder's fee; a copy of any underwriting or selling group agreement under which the distribution is to be made or the proposed form of any such agreement whose terms have not yet been determined; and a description of the plan of distribution of any securities that are to be offered otherwise than through an underwriter;

(9) the estimated monetary proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the estimated amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve the purposes stated; the sources of the funds; and, if a part of the proceeds is to be used to acquire property, including goodwill, otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons that have received commissions in connection with the acquisition, and the amounts of the commissions and other expenses in connection with the acquisition, including the cost of borrowing money to finance the acquisition;

(10) a description of any stock options or other security options outstanding, or to be created in connection with the offering, and the amount of those options held or to be held by each person required to be named in paragraph (2), (4), (5), (6), or (8) and by any person that holds or will hold 10% or more in the aggregate of those options;

(11) the dates of, parties to, and general effect concisely stated of each managerial or other material contract made or to be made otherwise than in the ordinary course of business to be performed in whole or in part at or after the filing of the registration statement or that was made within the previous two years, and a copy of the contract;

(12) a description of any pending litigation, action, or proceeding to which the issuer is a party and that materially affects its business or assets, and any litigation, action, or proceeding known to be contemplated by governmental authorities;

(13) a copy of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature intended as of the effective date to be used in connection with the offering and any solicitation of interest used in compliance with K.S.A. 17-12a202 (17)(B), and amendments thereto;

(14) a specimen or copy of the security being registered, unless the security is uncertificated; a copy of the issuer's articles of incorporation and bylaws or their substantial equivalents, in effect; and a copy of any indenture or other instrument covering the security to be registered;

(15) a signed or conformed copy of an opinion of counsel concerning the legality of the security being registered, with an English translation if it is in a language other than English, which states whether the security when sold will be validly issued, fully paid, and nonassessable and, if a debt security, a binding obligation of the issuer;

(16) a signed or conformed copy of a consent of any accountant, engineer, appraiser, or other person whose profession gives authority for a statement made by the person, if the person is named as having prepared or certified a report or valuation, other than an official record that is public, which is used in connection with the registration statement;

(17) a balance sheet of the issuer as of a date within four months before the filing of the registration statement; a statement of income and a statement of cash flows for each of the three fiscal years preceding the date of the balance sheet and for any period between the close of the immediately previous fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessor's existence if less than three years; and, if any part of the proceeds of the offering is to be applied to the purchase of a business, the financial statements that would be required if that business were the registrant; and

(18) any additional information or records required by rule adopted or order issued under this act.

(c) Conditions for effectiveness of registration statement. A registration statement under this section becomes effective 30 days, or any shorter period provided by rule adopted or order issued under this act, after the date the registration statement or the last amendment other than a price amendment is filed, if:

(1) A stop order is not in effect and a proceeding is not pending under K.S.A. 17-12a306, and amendments thereto;

(2) the administrator has not issued an order under K.S.A. 17-12a306, and amendments thereto, delaying effectiveness; and

(3) the applicant or registrant has not requested that effectiveness be delayed.

(d) Delay of effectiveness of registration statement. The administrator may delay effectiveness once for not more than 90 days if the administrator determines the registration statement is not complete in all material respects and promptly notifies the applicant or registrant of that determination. The administrator may also delay effectiveness for a further period of not more than 30 days if the administrator determines that the delay is necessary or appropriate.

(e) Prospectus distribution may be required. A rule adopted or order issued under this act may require as a condition of registration under this section that a prospectus containing a specified part of the information or record specified in subsection (b) be sent or given to each person to which an offer is made, before or concurrently, with the earliest of:

(1) The first offer made in a record to the person otherwise than by means of a public advertisement, by or for the account of the issuer or another person on whose behalf the offering is being made or by an underwriter or broker-dealer that is offering part of an unsold allotment or subscription taken by the person as a participant in the distribution;

(2) the confirmation of a sale made by or for the account of the person;

(3) payment pursuant to such a sale; or

(4) delivery of the security pursuant to such a sale.

History: L. 2004, ch. 154, § 14; July 1, 2005.



17-12a-305 Securities registration filings.

17-12a305. Securities registration filings. (a) Who may file. A registration statement may be filed by the issuer, a person on whose behalf the offering is to be made, or a broker-dealer registered under this act.

(b) Filing fee. A person filing a registration statement shall pay a fee established by the administrator by rule or order, but not more than $2,500 for each year that the registration statement is effective. If a registration statement is withdrawn before the effective date or a preeffective stop order is issued under K.S.A. 17-12a306, and amendments thereto, the administrator shall retain an amount of the fee established by the administrator by rule or order.

(c) Status of offering. A registration statement filed under K.S.A. 17-12a303 or 17-12a304, and amendments thereto, must specify:

(1) The amount of securities to be offered in this state;

(2) the states in which a registration statement or similar record in connection with the offering has been or is to be filed; and

(3) any adverse order, judgment, or decree issued in connection with the offering by a state securities regulator, the securities and exchange commission, or a court.

(d) Incorporation by reference. A record filed under this act or the predecessor act within five years preceding the filing of a registration statement may be incorporated by reference in the registration statement to the extent that the record is currently accurate.

(e) Nonissuer distribution. In the case of a nonissuer distribution, information or a record may not be required under subsection (i) or K.S.A. 17-12a304, and amendments thereto, unless it is known to the person filing the registration statement or to the person on whose behalf the distribution is to be made or unless it can be furnished by those persons without unreasonable effort or expense.

(f) Escrow and impoundment. A rule adopted or order issued under this act may require as a condition of registration that a security issued within the previous five years or to be issued to a promoter for a consideration substantially less than the public offering price or to a person for a consideration other than cash be deposited in escrow; and that the proceeds from the sale of the registered security in this state be impounded until the issuer receives a specified amount from the sale of the security either in this state or elsewhere. The conditions of any escrow or impoundment required under this subsection may be established by rule adopted or order issued under this act, but the administrator may not reject a depository institution solely because of its location in another state.

(g) Form of subscription. A rule adopted or order issued under this act may require as a condition of registration that a security registered under this act be sold only on a specified form of subscription or sale contract and that a signed or conformed copy of each contract be filed under this act or preserved for a period specified by the rule or order, which may not be longer than five years.

(h) Effective period. Except while a stop order is in effect under K.S.A. 17-12a306, and amendments thereto, a registration statement is effective for one year after its effective date, or for any longer period designated by rule adopted or order issued under this act during which the security is being offered or distributed in a nonexempted transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by an underwriter or broker-dealer that is still offering part of an unsold allotment or subscription taken as a participant in the distribution. For the purposes of a nonissuer transaction, all outstanding securities of the same class identified in the registration statement as a security registered under this act are considered to be registered while the registration statement is effective. If any securities of the same class are outstanding, a registration statement may not be withdrawn until one year after its effective date. A registration statement may be withdrawn only with the approval of the administrator.

(i) Periodic reports. While a registration statement is effective, a rule adopted or order issued under this act may require the person that filed the registration statement to file reports, not more often than quarterly, to keep the information or other record in the registration statement reasonably current and to disclose the progress of the offering.

(j) Posteffective amendments. A registration statement shall be amended after its effective date if there are material changes in information or documents in the registration statement or if there is an increase in the aggregate amount of securities offered or sold in this state. The posteffective amendment becomes effective when filed with the administrator. If a posteffective amendment is made to increase the number of securities specified to be offered or sold, the person filing the amendment shall pay a registration fee based upon the increase in such price calculated in accordance with the rate and fee specified in subsection (b). If a posteffective amendment for registration of additional securities and payment of additional fees is not filed in a timely manner, there shall be no penalty assessed if the amendment is filed and the additional registration fee is paid within one year after the date the additional securities are sold in this state.

History: L. 2004, ch. 154, § 15; L. 2006, ch. 47, § 3; July 1.



17-12a-306 Denial, suspension and revocation of securities registration.

17-12a306. Denial, suspension and revocation of securities registration. (a) Stop orders. The administrator may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, a registration statement if the administrator finds that the order is in the public interest and that:

(1) The registration statement as of its effective date or before the effective date in the case of an order denying effectiveness, an amendment under K.S.A. 17-12a305(j), and amendments thereto, as of its effective date, or a report under K.S.A. 17-12a305(i), and amendments thereto, is incomplete in a material respect or contains a statement that, in the light of the circumstances under which it was made, was false or misleading with respect to a material fact;

(2) this act or a rule adopted or order issued under this act or a condition imposed under this act has been willfully violated, in connection with the offering, by:

(A) The person filing the registration statement, but only if such person is directly or indirectly controlled by or acting for the issuer;

(B) the issuer, a partner, officer, or director of the issuer or a person having a similar status or performing a similar function;

(C) a promoter of the issuer;

(D) a person directly or indirectly controlling or controlled by the issuer; or

(E) an underwriter;

(3) the security registered or sought to be registered is the subject of a permanent or temporary injunction of a court of competent jurisdiction or an administrative stop order or similar order issued under any federal, foreign, or state law other than this act applicable to the offering, but the administrator may not institute a proceeding against an effective registration statement under this paragraph more than one year after the date of the order or injunction on which it is based, and the administrator may not issue an order under this paragraph on the basis of an order or injunction issued under the securities act of another state unless the order or injunction was based on conduct that would constitute, as of the date of the order, a ground for a stop order under this section;

(4) the issuer's enterprise or method of business includes or would include activities that are unlawful where performed or in this state;

(5) with respect to a security sought to be registered under K.S.A. 17-12a303, and amendments thereto, there has been a failure to comply with the undertaking required by K.S.A. 17-12a303(b)(4), and amendments thereto;

(6) the applicant or registrant has not paid the filing fee, but the administrator shall void the order if the deficiency is corrected;

(7) the offering:

(A) Will work or tend to work a fraud upon purchasers or would so operate;

(B) has been or would be made with unreasonable amounts of underwriters' and sellers' discounts, commissions, or other compensation, or promoters' profits or participations, or unreasonable amounts or kinds of options; or

(C) is being made on terms that are unfair, unjust, or inequitable;

(b) Enforcement of subsection (a)(7). To the extent practicable, the administrator by rule adopted or order issued under this act shall publish standards that provide notice of conduct that violates subsection (a)(7).

(c) Institution of stop order. The administrator may not institute a stop order proceeding against an effective registration statement on the basis of conduct or a transaction known to the administrator when the registration statement became effective unless the proceeding is instituted within 30 days after the registration statement became effective.

(d) Summary process. The administrator may summarily revoke, deny, postpone, or suspend the effectiveness of a registration statement pending final determination of an administrative proceeding. Upon the issuance of the order, the administrator shall promptly notify each person specified in subsection (e) that the order has been issued, the reasons for the revocation, denial, postponement, or suspension, and that within 15 days after the receipt of a request in a record from the person the matter will be scheduled for a hearing. If a hearing is not requested and none is ordered by the administrator, within 30 days after the date of service of the order, the order becomes final. If a hearing is requested or ordered, the administrator, after notice of and opportunity for hearing for each person subject to the order, may modify or vacate the order or extend the order until final determination.

(e) Procedural requirements for stop order. (1) A stop order may not be issued under this section without:

(A) Appropriate notice to the applicant or registrant, the issuer, and the person on whose behalf the securities are to be or have been offered;

(B) an opportunity for hearing; and

(C) findings of fact and conclusions of law in a record.

(2) Any proceeding under this section shall be done in accordance with the Kansas administrative procedure act.

(f) Modification or vacation of stop order. The administrator may modify or vacate a stop order issued under this section if the administrator finds that the conditions that caused its issuance have changed or that it is necessary or appropriate in the public interest or for the protection of investors.

History: L. 2004, ch. 154, § 16; July 1, 2005.



17-12a-307 Waiver and modification.

17-12a307. Waiver and modification. The administrator may waive or modify, in whole or in part, any or all of the requirements of K.S.A. 17-12a302, 17-12a303 and 17-12a304(b), and amendments thereto, or the requirement of any information or record in a registration statement or in a periodic report filed pursuant to K.S.A. 17-12a305(i), and amendments thereto.

History: L. 2004, ch. 154, § 17; July 1, 2005.



17-12a-401 Broker-dealer registration requirement and exemptions.

17-12a401. Broker-dealer registration requirement and exemptions. (a) Registration requirement. It is unlawful for a person to transact business in this state as a broker-dealer unless the person is registered under this act as a broker-dealer or is exempt from registration as a broker-dealer under subsection (b) or (d).

(b) Exemptions from registration. The following persons are exempt from the registration requirement of subsection (a):

(1) A broker-dealer without a place of business in this state if its only transactions effected in this state are with:

(A) The issuer of the securities involved in the transactions;

(B) a broker-dealer registered under this act or not required to be registered as a broker-dealer under this act;

(C) an institutional investor;

(D) a nonaffiliated federal covered investment adviser with investments under management in excess of $100,000,000 acting for the account of others pursuant to discretionary authority in a signed record;

(E) a bona fide preexisting customer whose principal place of residence is not in this state and the broker-dealer is registered as a broker-dealer under the securities exchange act of 1934 or not required to be registered under the securities exchange act of 1934 and is registered under the securities act of the state in which the customer maintains a principal place of residence;

(F) a bona fide preexisting customer whose principal place of residence is in this state but was not present in this state when the customer relationship was established, if:

(i) The broker-dealer is registered under the securities exchange act of 1934 or not required to be registered under the securities exchange act of 1934 and is registered under the securities laws of the state in which the customer relationship was established and where the customer had maintained a principal place of residence; and

(ii) within 45 days after the customer's first transaction in this state, the person files an application for registration as a broker-dealer in this state and a further transaction is not effected more than 75 days after the date on which the application is filed, or, if earlier, the date on which the administrator notifies the person that the administrator has denied the application for registration or has stayed the pendency of the application for good cause;

(G) not more than three customers in this state during the previous 12 months, in addition to those customers specified in subparagraphs (A) through (F) and under subparagraph (H), if the broker-dealer is registered under the securities exchange act of 1934 or not required to be registered under the securities exchange act of 1934 and is registered under the securities act of the state in which the broker-dealer has its principal place of business; and

(H) any other person exempted by rule adopted or order issued under this act; and

(2) a person that deals solely in United States government securities and is supervised as a dealer in government securities by the board of governors of the federal reserve system, the comptroller of the currency, the federal deposit insurance corporation, or the office of thrift supervision.

(c) Limits on employment or association. It is unlawful for a broker-dealer, or for an issuer engaged in offering, offering to purchase, purchasing, or selling securities in this state, directly or indirectly, to employ or associate with an individual to engage in an activity related to securities transactions in this state if the registration of the individual is suspended or revoked or the individual is barred from employment or association with a broker-dealer, an issuer, an investment adviser, or a federal covered investment adviser by an order of the administrator under this act, the securities and exchange commission, or a self-regulatory organization. A broker-dealer or issuer does not violate this subsection if the broker-dealer or issuer did not know and in the exercise of reasonable care could not have known, of the suspension, revocation, or bar. Upon request from a broker-dealer or issuer and for good cause, an order under this act may modify or waive, in whole or in part, the application of the prohibitions of this subsection to the broker-dealer.

(d) Foreign transactions. A rule adopted or order issued under this act may permit:

(1) A broker-dealer that is registered in Canada or other foreign jurisdiction and that does not have a place of business in this state to effect transactions in securities with or for, or attempt to effect the purchase or sale of any securities by:

(A) An individual from Canada or other foreign jurisdiction who is temporarily present in this state and with whom the broker-dealer had a bona fide customer relationship before the individual entered the United States;

(B) an individual from Canada or other foreign jurisdiction who is present in this state and whose transactions are in a self-directed tax advantaged retirement plan of which the individual is the holder or contributor in that foreign jurisdiction; or

(C) an individual who is present in this state, with whom the broker-dealer customer relationship arose while the individual was temporarily or permanently resident in Canada or the other foreign jurisdiction; and

(2) an agent who represents a broker-dealer that is exempt under this subsection to effect transactions in securities or attempt to effect the purchase or sale of securities in this state as permitted for a broker-dealer described in paragraph (1).

History: L. 2004, ch. 154, § 18; July 1, 2005.



17-12a-402 Agent registration requirement and exemptions.

17-12a402. Agent registration requirement and exemptions. (a) Registration requirement. It is unlawful for an individual to transact business in this state as an agent unless the individual is registered under this act as an agent or is exempt from registration as an agent under subsection (b).

(b) Exemptions from registration. The following individuals are exempt from the registration requirement of subsection (a):

(1) An individual who represents a broker-dealer in effecting transactions in this state limited to those described in section 15(i)(3) of the securities exchange act of 1934 (15 U.S.C. § 78o(i)(3));

(2) an individual who represents a broker-dealer that is exempt under K.S.A. 17-12a401(b) or (d), and amendments thereto;

(3) an individual who represents an issuer with respect to an offer or sale of the issuer's own securities or those of the issuer's parent or any of the issuer's subsidiaries, and who is not compensated in connection with the individual's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities;

(4) an individual who represents an issuer and who effects transactions in the issuer's securities exempted by K.S.A. 17-12a202, and amendments thereto, other than K.S.A. 17-12a202 (11) and (14), and amendments thereto;

(5) an individual who represents an issuer that effects transactions solely in federal covered securities of the issuer, but an individual who effects transactions in a federal covered security under section 18(b)(3) or 18(b)(4)(E) of the securities act of 1933 (15 U.S.C. § 77r(b)(3) or 77r(b)(4)(E)) is not exempt if the individual is compensated in connection with the agent's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities;

(6) an individual who represents a broker-dealer registered in this state under K.S.A. 17-12a401(a), and amendments thereto, or exempt from registration under K.S.A. 17-12a401(b), and amendments thereto, in the offer and sale of securities for an account of a nonaffiliated federal covered investment adviser with investments under management in excess of $100,000,000 acting for the account of others pursuant to discretionary authority in a signed record;

(7) an individual who represents an issuer in connection with the purchase of the issuer's own securities;

(8) an individual who represents an issuer and who restricts participation to performing clerical or ministerial acts; or

(9) any other individual exempted by rule adopted or order issued under this act.

(c) Registration effective only while employed or associated. The registration of an agent is effective only while the agent is employed by or associated with a broker-dealer registered under this act or an issuer that is offering, selling, or purchasing its securities in this state.

(d) Limit on employment or association. It is unlawful for a broker-dealer, or an issuer engaged in offering, selling, or purchasing securities in this state, to employ or associate with an agent who transacts business in this state on behalf of broker-dealers or issuers unless the agent is registered under subsection (a) or exempt from registration under subsection (b).

(e) Limit on affiliations. An individual may not act as an agent for more than one broker-dealer or one issuer at a time, unless the broker-dealer or the issuer for which the agent acts are affiliated by direct or indirect common control or are authorized by rule or order under this act.

History: L. 2004, ch. 154, § 19; L. 2013, ch. 65, § 2; July 1.



17-12a-403 Investment adviser registration requirement and exemptions.

17-12a403. Investment adviser registration requirement and exemptions. (a) Registration requirement. It is unlawful for a person to transact business in this state as an investment adviser unless the person is registered under this act as an investment adviser or is exempt from registration as an investment adviser under subsection (b).

(b) Exemptions from registration. The following persons are exempt from the registration requirement of subsection (a):

(1) A person without a place of business in this state that is registered under the securities act of the state in which the person has its principal place of business if its only clients in this state are:

(A) Federal covered investment advisers, investment advisers registered under this act, or broker-dealers registered under this act;

(B) institutional investors;

(C) bona fide preexisting clients whose principal places of residence are not in this state if the investment adviser is registered under the securities act of the state in which the clients maintain principal places of residence; or

(D) any other client exempted by rule adopted or order issued under this act;

(2) a person without a place of business in this state if the person has had, during the preceding 12 months, not more than five clients that are resident in this state in addition to those specified under paragraph (1); or

(3) any other person exempted by rule adopted or order issued under this act.

(c) Limits on employment or association. It is unlawful for an investment adviser, directly or indirectly, to employ or associate with an individual to engage in an activity related to investment advice in this state if the registration of the individual is suspended or revoked or the individual is barred from employment or association with an investment adviser, federal covered investment adviser, or broker-dealer by an order under this act, the securities and exchange commission, or a self-regulatory organization, unless the investment adviser did not know, and in the exercise of reasonable care could not have known, of the suspension, revocation, or bar. Upon request from the investment adviser and for good cause, the administrator, by order, may waive, in whole or in part, the application of the prohibitions of this subsection to the investment adviser.

(d) Investment adviser representative registration required. It is unlawful for an investment adviser to employ or associate with an individual required to be registered under this act as an investment adviser representative who transacts business in this state on behalf of the investment adviser unless the individual is registered under K.S.A. 17-12a404(a), and amendments thereto, or is exempt from registration under K.S.A. 17-12a404(b), and amendments thereto.

History: L. 2004, ch. 154, § 20; July 1, 2005.



17-12a-404 Investment adviser representative registration requirement and exemptions.

17-12a404. Investment adviser representative registration requirement and exemptions. (a) Registration requirement. It is unlawful for an individual to transact business in this state as an investment adviser representative unless the individual is registered under this act as an investment adviser representative or is exempt from registration as an investment adviser representative under subsection (b).

(b) Exemptions from registration. The following individuals are exempt from the registration requirement of subsection (a):

(1) An individual who is exclusively employed by or associated with an investment adviser that is exempt from registration under K.S.A. 17-12a403(b), and amendments thereto, or a federal covered investment adviser that is excluded from the notice filing requirements of K.S.A. 17-12a405, and amendments thereto; and

(2) any other individual exempted by rule adopted or order issued under this act.

(c) Registration effective only while employed or associated. The registration of an investment adviser representative is not effective while the investment adviser representative is not employed by or associated with an investment adviser registered under this act or a federal covered investment adviser that has made or is required to make a notice filing under K.S.A. 17-12a405, and amendments thereto.

(d) Limit on affiliations. An individual may transact business as an investment adviser representative for more than one investment adviser or federal covered investment adviser unless a rule adopted or order issued under this act prohibits or limits an individual from acting as an investment adviser representative for more than one investment adviser or federal covered investment adviser.

(e) Limits on employment or association. It is unlawful for an individual acting as an investment adviser representative, directly or indirectly, to conduct business in this state on behalf of an investment adviser or a federal covered investment adviser if the registration of the individual as an investment adviser representative is suspended or revoked or the individual is barred from employment or association with an investment adviser or a federal covered investment adviser by an order under this act, the securities and exchange commission, or a self-regulatory organization. Upon request from a federal covered investment adviser and for good cause, the administrator, by order issued, may waive, in whole or in part, the application of the requirements of this subsection to the federal covered investment adviser.

(f) Referral fees. An investment adviser registered under this act, a federal covered investment adviser that has filed a notice under K.S.A. 17-12a405, and amendments thereto, or a broker-dealer registered under this act is not required to employ or associate with an individual as an investment adviser representative if the only compensation paid to the individual for a referral of investment advisory clients is paid to an investment adviser registered under this act, a federal covered investment adviser who has filed a notice under K.S.A. 17-12a405, and amendments thereto, or a broker-dealer registered under this act with which the individual is employed or associated as an investment adviser representative.

History: L. 2004, ch. 154, § 21; July 1, 2005.



17-12a-405 Federal covered investment adviser notice filing requirement.

17-12a405. Federal covered investment adviser notice filing requirement. (a) Notice filing requirement. Except with respect to a federal covered investment adviser described in subsection (b), it is unlawful for a federal covered investment adviser to transact business in this state as a federal covered investment adviser unless the federal covered investment adviser complies with subsection (c).

(b) Notice filing requirement not required. The following federal covered investment advisers are not required to comply with subsection (c):

(1) A federal covered investment adviser without a place of business in this state if its only clients in this state are:

(A) Federal covered investment advisers, investment advisers registered under this act, and broker-dealers registered under this act;

(B) institutional investors;

(C) bona fide preexisting clients whose principal places of residence are not in this state; or

(D) other clients specified by rule adopted or order issued under this act;

(2) a federal covered investment adviser without a place of business in this state if it has had, during the preceding 12 months, not more than five clients that are resident in this state in addition to those specified under paragraph (1); and

(3) any other person excluded by rule adopted or order issued under this act.

(c) Notice filing procedure. A person acting as a federal covered investment adviser, not excluded under subsection (b), shall file a notice, a consent to service of process complying with K.S.A. 17-12a611, and amendments thereto, and such records as have been filed with the securities and exchange commission under the investment advisers act of 1940 required by rule adopted or order issued under this act and pay the fees specified in K.S.A. 17-12a410(a)(5), and amendments thereto.

(d) Effectiveness of filing. The notice under subsection (c) becomes effective upon its filing, and shall expire on December 31 each year, unless renewed.

History: L. 2004, ch. 154, § 22; L. 2006, ch. 47, § 4; July 1.



17-12a-406 Registration by broker-dealer, agent, investment adviser and investment adviser representative.

17-12a406. Registration by broker-dealer, agent, investment adviser and investment adviser representative. (a) Application for initial registration. A person shall register as a broker-dealer, agent, investment adviser, or investment adviser representative by filing an application and a consent to service of process complying with K.S.A. 17-12a611, and amendments thereto, and paying the fee specified in K.S.A. 17-12a410, and amendments thereto, and any reasonable fees charged by the designee of the administrator for processing the filing. The application must contain:

(1) The information or record required for the filing of a uniform application; and

(2) upon request by the administrator, any other financial or other information or record that the administrator determines is appropriate.

(b) Amendment. If the information or record contained in an application filed under subsection (a) is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.

(c) Effectiveness of registration. If the administrator finds that the applicant and, if applicable, the officers, directors or partners of the applicant are of sufficient character and reputation to warrant the public trust, and an order is not in effect and a proceeding is not pending under K.S.A. 17-12a412, and amendments thereto, registration becomes effective at noon on the 45th day after a completed application is filed, unless the registration is denied or the administrator has given written notice of deficiencies that are unresolved and that would constitute grounds for denial under K.S.A. 17-12a412, and amendments thereto. A rule adopted or order issued under this act may set an earlier effective date or may defer the effective date until noon on the 45th day after the filing of any amendment completing the application.

(d) Registration renewal. A registration is effective until midnight on December 31 of the year for which the application for registration is filed. Unless an order is in effect under K.S.A. 17-12a412, and amendments thereto, a registration may be automatically renewed each year by filing such records as are required by rule adopted or order issued under this act, by paying the fee specified in K.S.A. 17-12a410, and amendments thereto, and by paying costs charged by the designee of the administrator for processing the filings.

(e) Additional conditions or waivers. A rule adopted or order issued under this act may impose other conditions not inconsistent with the national securities markets improvement act of 1996. An order issued under this act may waive, in whole or in part, specific requirements in connection with registration as are in the public interest and for the protection of investors.

History: L. 2004, ch. 154, § 23; L. 2006, ch. 47, § 5; July 1.



17-12a-407 Succession and change in registration of broker-dealer or investment adviser.

17-12a407. Succession and change in registration of broker-dealer or investment adviser. (a) Succession. A broker-dealer or investment adviser may succeed to the current registration of another broker-dealer or investment adviser or a notice filing of a federal covered investment adviser, and a federal covered investment adviser may succeed to the current registration of an investment adviser or notice filing of another federal covered investment adviser, by filing as a successor an application for registration pursuant to K.S.A. 17-12a401 or 17-12a403, and amendments thereto, or a notice pursuant to K.S.A. 17-12a405, and amendments thereto, for the unexpired portion of the current registration or notice filing.

(b) Organizational change. A broker-dealer or investment adviser that changes its form of organization or state of incorporation or organization may continue its registration by filing an amendment to its registration if the change does not involve a material change in its financial condition or management. The amendment becomes effective when filed or on a date designated by the registrant in its filing. The new organization is a successor to the original registrant for the purposes of this act. If there is a material change in financial condition or management, the broker-dealer or investment adviser shall file a new application for registration. A predecessor registered under this act shall stop conducting its securities business other than winding down transactions and shall file for withdrawal of broker-dealer or investment adviser registration within 45 days after filing its amendment to effect succession.

(c) Name change. A broker-dealer or investment adviser that changes its name may continue its registration by filing an amendment to its registration. The amendment becomes effective when filed or on a date designated by the registrant.

(d) Change of control. A change of control of a broker-dealer or investment adviser may be made in accordance with a rule adopted or order issued under this act.

History: L. 2004, ch. 154, § 24; July 1, 2005.



17-12a-408 Termination of employment or association of agent and investment adviser representative and transfer of employment or association.

17-12a408. Termination of employment or association of agent and investment adviser representative and transfer of employment or association. (a) Notice of termination. If an agent registered under this act terminates employment by or association with a broker-dealer or issuer, or if an investment adviser representative registered under this act terminates employment by or association with an investment adviser or federal covered investment adviser, or if either registrant terminates activities that require registration as an agent or investment adviser representative, the broker-dealer, issuer, investment adviser, or federal covered investment adviser shall promptly file a notice of termination. If the registrant learns that the broker-dealer, issuer, investment adviser, or federal covered investment adviser has not filed the notice, the registrant may do so.

(b) Transfer of employment or association. If an agent registered under this act terminates employment by or association with a broker-dealer registered under this act and begins employment by or association with another broker-dealer registered under this act; or if an investment adviser representative registered under this act terminates employment by or association with an investment adviser registered under this act or a federal covered investment adviser who has filed a notice under K.S.A. 17-12a405, and amendments thereto, and begins employment by or association with another investment adviser registered under this act or a federal covered investment adviser who has filed a notice under K.S.A. 17-12a405, and amendments thereto, then upon the filing by or on behalf of the registrant, within 30 days after the termination, of an application for registration that complies with the requirement of K.S.A. 17-12a406(a), and amendments thereto, and payment of the filing fee required under K.S.A. 17-12a410, and amendments thereto, the registration of the agent or investment adviser representative is:

(1) Immediately effective as of the date of the completed filing, if the agent's central registration depository record or successor record or the investment adviser representative's investment adviser registration depository record or successor record does not contain a new or amended disciplinary disclosure within the previous 12 months; or

(2) temporarily effective as of the date of the completed filing, if the agent's central registration depository record or successor record or the investment adviser representative's investment adviser registration depository record or successor record contains a new or amended disciplinary disclosure within the preceding 12 months.

(c) Withdrawal of temporary registration. The administrator may withdraw a temporary registration if there are or were grounds for discipline as specified in K.S.A. 17-12a412, and amendments thereto, and the administrator does so within 30 days after the filing of the application. If the administrator does not withdraw the temporary registration within the 30 day period, registration becomes automatically effective on the 31st day after filing.

(d) Power to prevent registration. The administrator may prevent the effectiveness of a transfer of an agent or investment adviser representative under subsection (b)(1) or (2) based on the public interest and the protection of investors.

(e) Termination of registration or application for registration. The administrator may cancel a registration or deny an application for registration in accordance with the provisions of the Kansas administrative procedure act if the administrator finds that a registrant or applicant for registration is no longer in existence or has ceased to act as a broker-dealer, agent, investment adviser, or investment adviser representative, or is the subject of an adjudication of incapacity or is subject to the control of a committee, conservator, or guardian, or cannot reasonably be located. The administrator may reinstate a canceled or terminated registration, with or without hearing, and may make the registration retroactive.

History: L. 2004, ch. 154, § 25; July 1, 2005.



17-12a-409 Withdrawal of registration of broker-dealer, agent, investment adviser and investment adviser representative.

17-12a409. Withdrawal of registration of broker-dealer, agent, investment adviser and investment adviser representative. Withdrawal of registration by a broker-dealer, agent, investment adviser, or investment adviser representative becomes effective 60 days after the filing of the application to withdraw or within any shorter period as provided by rule adopted or order issued under this act unless a revocation or suspension proceeding is pending when the application is filed. If a proceeding is pending, withdrawal becomes effective when and upon such conditions as required by rule adopted or order issued under this act. The administrator may institute a revocation or suspension proceeding under K.S.A. 17-12a412, and amendments thereto, within one year after the withdrawal became effective automatically and issue a revocation or suspension order as of the last date on which registration was effective if a proceeding is not pending.

History: L. 2004, ch. 154, § 26; July 1, 2005.



17-12a-410 Filing fees.

17-12a410. Filing fees. (a) Filing fees. The administrator shall establish fees by rules and regulations, subject to the following limitations:

(1) Broker-dealers. A person shall pay a fee of not more than $300 when initially filing an application for registration as a broker-dealer and filing a renewal of registration as a broker-dealer. If the filing results in a denial or withdrawal, the administrator shall retain the fee.

(2) Agents. The fee for an individual is not more than $100 when filing an application for registration as an agent, when filing a renewal of registration as an agent, and when filing for a change of registration as an agent. If the filing results in a denial or withdrawal, the administrator shall retain the fee.

(3) Investment advisers. A person shall pay a fee of not more than $300 when filing an application for registration as an investment adviser and when filing a renewal of registration as an investment adviser. If the filing results in a denial or withdrawal, the administrator shall retain the fee.

(4) Investment adviser representatives. The fee for an individual is not more than $100 when filing an application for registration as an investment adviser representative, when filing a renewal of registration as an investment adviser representative, and when filing a change of registration as an investment adviser representative. If the filing results in a denial or withdrawal, the administrator shall retain the fee.

(5) Federal covered investment advisers. A federal covered investment adviser required to file a notice under K.S.A. 17-12a405, and amendments thereto, shall pay an initial fee and an annual notice fee of not more than $300.

(b) Payment. A person required to pay a filing or notice fee under this section may transmit the fee through or to a designee as a rule or order provides under this act.

History: L. 2004, ch. 154, § 27; July 1, 2005.



17-12a-411 Postregistration requirements.

17-12a411. Postregistration requirements. (a) Financial requirements. Subject to section 15(i) of the securities exchange act of 1934 (15 U.S.C. § 78o(i)) or section 222 of the investment advisers act of 1940 (15 U.S.C. § 80b-18a), a rule adopted or order issued under this act may establish minimum financial requirements for broker-dealers registered or required to be registered under this act and investment advisers registered or required to be registered under this act.

(b) Financial reports. Subject to section 15(i) of the securities exchange act of 1934 (15 U.S.C. § 78o(i)) or section 222(b) of the investment advisers act of 1940 (15 U.S.C. § 80b-18a), a broker-dealer registered or required to be registered under this act and an investment adviser registered or required to be registered under this act shall file such financial reports as are required by a rule adopted or order issued under this act. If the information contained in a record filed under this subsection is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.

(c) Recordkeeping. Subject to section 15(i) of the securities exchange act of 1934 (15 U.S.C. § 78o(i)) or section 222 of the investment advisers act of 1940 (15 U.S.C. § 80b-18a):

(1) A broker-dealer registered or required to be registered under this act and an investment adviser registered or required to be registered under this act shall make and maintain the accounts, correspondence, memoranda, papers, books, and other records required by rule adopted or order issued under this act;

(2) broker-dealer records required to be maintained under paragraph (1) may be maintained in any form of data storage acceptable under section 17(a) of the securities exchange act of 1934 (15 U.S.C. § 78q(a)) if they are readily accessible to the administrator; and

(3) investment adviser records required to be maintained under paragraph (1) may be maintained in any form of data storage required by rule adopted or order issued under this act.

(d) Audits or inspections. The records of every person issuing or guaranteeing any securities subject to the provisions of this act and of every broker-dealer, agent, investment adviser or investment adviser representative registered or required to be registered under this act are subject to such reasonable periodic, special, or other audits or inspections by a representative of the administrator, within or without this state, as the administrator considers necessary or appropriate in the public interest and for the protection of investors. An audit or inspection may be made at any time and without prior notice. The administrator may copy, and remove for audit or inspection copies of, all records the administrator reasonably considers necessary or appropriate to conduct the audit or inspection. The administrator may assess a reasonable charge for conducting an audit or inspection under this subsection.

(e) Custody and discretionary authority bond or insurance. Subject to section 15(i) of the securities exchange act of 1934 (15 U.S.C. § 78o(i)) or section 222 of the investment advisers act of 1940 (15 U.S.C. § 80b-18a), a rule adopted or order issued under this act may require a broker-dealer or investment adviser that has custody of or discretionary authority over funds or securities of a customer or client to obtain insurance or post a bond or other satisfactory form of security. The administrator may determine the requirements of the insurance, bond, or other satisfactory form of security. Insurance or a bond or other satisfactory form of security may not be required of a broker-dealer registered under this act whose net capital exceeds, or of an investment adviser registered under this act whose minimum financial requirements exceed, the amounts required by rule or order under this act. The insurance, bond, or other satisfactory form of security must permit an action by a person to enforce any liability on the insurance, bond, or other satisfactory form of security if instituted within the time limitations in K.S.A. 17-12a509(j)(2), and amendments thereto.

(f) Requirements for custody. Subject to section 15(i) of the securities exchange act of 1934 (15 U.S.C. § 78o(i)) or section 222 of the investment advisers act of 1940 (15 U.S.C. § 80b-18a), an agent may not have custody of funds or securities of a customer except under the supervision of a broker-dealer and an investment adviser representative may not have custody of funds or securities of a client except under the supervision of an investment adviser or a federal covered investment adviser. A rule adopted or order issued under this act may prohibit, limit, or impose conditions on a broker-dealer regarding custody of funds or securities of a customer and on an investment adviser regarding custody of securities or funds of a client.

(g) Investment adviser brochure rule. With respect to an investment adviser registered or required to be registered under this act, a rule adopted or order issued under this act may require that information or other record be furnished or disseminated to clients or prospective clients in this state as necessary or appropriate in the public interest and for the protection of investors and advisory clients.

(h) Continuing education. A rule adopted or order issued under this act may require an individual registered under K.S.A. 17-12a402 or 17-12a404, and amendments thereto, to participate in a continuing education program approved by the securities and exchange commission and administered by a self-regulatory organization or, in the absence of such a program, a rule adopted or order issued under this act may require continuing education for an individual registered under K.S.A. 17-12a404, and amendments thereto.

History: L. 2004, ch. 154, § 28; L. 2013, ch. 65, § 3; July 1.



17-12a-412 Denial, revocation, suspension, withdrawal, restriction, condition or limitation of registration.

17-12a412. Denial, revocation, suspension, withdrawal, restriction, condition or limitation of registration. (a) Disciplinary conditions-applicants. An order issued under this act may deny an application, or may condition or limit registration of an applicant to be a broker-dealer, agent, investment adviser, or investment adviser representative if the administrator finds that the order is in the public interest and that there is a ground for discipline under subsection (d) against the applicant or, if the applicant is a broker-dealer or investment adviser, against any partner, officer, director, person having a similar status or performing similar functions, or person directly or indirectly controlling the broker-dealer or investment adviser.

(b) Disciplinary conditions — registrants. An order issued under this act may revoke, suspend, condition, or limit the registration of a registrant if the administrator finds that the order is in the public interest and that there is a ground for discipline under subsection (d) against the registrant or, if the registrant is a broker-dealer or investment adviser, against any partner, officer, or director, any person having a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer or investment adviser. However, the administrator:

(1) May not institute a revocation or suspension proceeding under this subsection based on an order issued by another state that is reported to the administrator or designee later than one year after the date of the order on which it is based; and

(2) under subsection (d)(5)(A) and (B), may not issue an order on the basis of an order under the state securities act of another state unless the other order was based on conduct for which subsection (d) would authorize the action had the conduct occurred in this state.

(c) Disciplinary penalties — registrants. If the administrator finds that the order is in the public interest and that there is a ground for discipline under subsection (d)(1) through (6), (8), (9), (10), (12) or (13) against a registrant or, if the registrant is a broker-dealer or investment adviser, against any partner, officer, or director, any person having similar functions, or any person directly or indirectly controlling the broker-dealer or investment adviser, then the administrator may enter an order against the registrant containing one or more of the following sanctions or remedies:

(1) A censure;

(2) a bar or suspension from association with a broker-dealer or investment adviser registered in this state;

(3) a civil penalty up to $25,000 for each violation. If any person is found to have violated any provision of this act, and such violation is committed against elder or disabled persons, as defined in K.S.A. 50-676, and amendments thereto, in addition to any civil penalty otherwise provided by law, the administrator may impose an additional penalty not to exceed $15,000 for each such violation. The total penalty against a person shall not exceed $1,000,000;

(4) an order requiring the registrant to pay restitution for any loss or disgorge any profits arising from a violation, including, in the administrator's discretion, the assessment of interest from the date of the violation at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto;

(5) an order charging the registrant with the actual cost of an investigation or proceeding; or

(6) an order requiring the registrant to cease and desist from any action that constitutes a ground for discipline, or to take other action necessary or appropriate to comply with this act.

(d) Grounds for discipline. A person may be disciplined under subsections (a) through (c) if the person:

(1) Has filed an application for registration in this state under this act or the predecessor act within the previous 10 years, which, as of the effective date of registration or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained a statement that, in light of the circumstances under which it was made, was false or misleading with respect to a material fact;

(2) willfully violated or willfully failed to comply with this act or the predecessor act or a rule adopted or order issued under this act or the predecessor act within the previous 10 years;

(3) has been convicted of a felony or within the previous 10 years has been convicted of a misdemeanor involving a security, a commodity future or option contract, or an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance;

(4) is enjoined or restrained by a court of competent jurisdiction in an action instituted by the administrator under this act or the predecessor act, a state, the securities and exchange commission, or the United States from engaging in or continuing an act, practice, or course of business involving an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance;

(5) is the subject of an order, issued after notice and opportunity for hearing by:

(A) The securities, depository institution, insurance, or other financial services regulator of a state or by the securities and exchange commission or other federal agency denying, revoking, barring, or suspending registration as a broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative;

(B) the securities regulator of a state or by the securities and exchange commission against a broker-dealer, agent, investment adviser, investment adviser representative, or federal covered investment adviser;

(C) the securities and exchange commission or by a self-regulatory organization suspending or expelling the registrant from membership in the self-regulatory organization;

(D) a court adjudicating a United States postal service fraud order;

(E) the insurance regulator of a state denying, suspending, or revoking the registration of an insurance agent; or

(F) a depository institution regulator suspending or barring a person from the depository institution business;

(6) is the subject of an adjudication or determination, after notice and opportunity for hearing, by the securities and exchange commission, the commodity futures trading commission, the federal trade commission, a federal depository institution regulator, or a depository institution, insurance, or other financial services regulator of a state that the person willfully violated the securities act of 1933, the securities exchange act of 1934, the investment advisers act of 1940, the investment company act of 1940, or the commodity exchange act, the securities or commodities law of a state, or a federal or state law under which a business involving investments, franchises, insurance, banking, or finance is regulated;

(7) is insolvent, either because the person's liabilities exceed the person's assets or because the person cannot meet the person's obligations as they mature, but the administrator may not enter an order against an applicant or registrant under this paragraph without a finding of insolvency as to the applicant or registrant;

(8) refuses to allow or otherwise impedes the administrator from conducting an audit or inspection under K.S.A. 17-12a411(d), and amendments thereto, refuses access to a registrant's office to conduct an audit or inspection under K.S.A. 17-12a411(d), and amendments thereto, fails to keep or maintain sufficient records to permit an audit disclosing the condition of the registrant's business, or fails willfully and without cause to comply with a request for information by the administrator or person designated by the administrator in conducting investigations or examinations under this act;

(9) has failed to reasonably supervise an agent, investment adviser representative, or other individual, if the agent, investment adviser representative, or other individual was subject to the person's supervision and committed a violation of this act or the predecessor act or a rule adopted or order issued under this act or the predecessor act within the previous 10 years;

(10) has not paid the proper filing fee within 30 days after having been notified by the administrator of a deficiency, but the administrator shall vacate an order under this paragraph when the deficiency is corrected;

(11) after notice and opportunity for a hearing, has been found within the previous 10 years:

(A) By a court of competent jurisdiction to have willfully violated the laws of a foreign jurisdiction under which the business of securities, commodities, investment, franchises, insurance, banking, or finance is regulated;

(B) to have been the subject of an order of a securities regulator of a foreign jurisdiction denying, revoking, or suspending the right to engage in the business of securities as a broker-dealer, agent, investment adviser, investment adviser representative, or similar person; or

(C) to have been suspended or expelled from membership by or participation in a securities exchange or securities association operating under the securities laws of a foreign jurisdiction;

(12) is the subject of a cease and desist order issued by the securities and exchange commission or issued under the securities, commodities, investment, franchise, banking, finance, or insurance laws of a state;

(13) has engaged in dishonest or unethical practices in the securities, commodities, investment, franchise, banking, finance, or insurance business within the previous 10 years;

(14) is not qualified on the basis of factors such as training, experience, and knowledge of the securities business. However, in the case of an application by an agent for a broker-dealer that is a member of a self-regulatory organization or by an individual for registration as an investment adviser representative, a denial order may not be based on this paragraph if the individual has successfully completed all examinations required by subsection (e). The administrator may require an applicant for registration under K.S.A. 17-12a402 or 17-12a404, and amendments thereto, who has not been registered in a state within the two years preceding the filing of an application in this state to successfully complete an examination; or

(15) lacks sufficient character or reputation to warrant the public trust.

(e) Examinations. A rule adopted or order issued under this act may require that an examination, including an examination developed or approved by an organization of securities regulators, be successfully completed by a class of individuals or all individuals. An order issued under this act may waive, in whole or in part, an examination as to an individual and a rule adopted under this act may waive, in whole or in part, an examination as to a class of individuals if the administrator determines that the examination is not necessary or appropriate in the public interest and for the protection of investors.

(f) Summary process. In accordance with the Kansas administrative procedures act, the administrator may use summary or emergency proceedings to suspend or deny an application; restrict, condition, limit, or suspend a registration; or censure, bar, or impose a civil penalty or cease and desist order on a registrant before final determination of an administrative proceeding. If a hearing is not requested and none is ordered by the administrator within 30 days after the date of service of the order, the order becomes final by operation of law. If a hearing is requested or ordered, the administrator, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend the order until final determination.

(g) Procedural requirements. (1) An order issued may not be issued under this section, except under subsection (f), without:

(A) Appropriate notice to the applicant or registrant;

(B) opportunity for hearing; and

(C) findings of fact and conclusions of law in a record.

(2) Proceedings under this subsection shall be conducted in accordance with the Kansas administrative procedures act.

(h) Control person liability. A person that controls, directly or indirectly, a person not in compliance with this section may be disciplined by order of the administrator under subsections (a) through (c) to the same extent as the noncomplying person, unless the controlling person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct that is a ground for discipline under this section.

(i) Limit on investigation or proceeding. The administrator may not institute a proceeding under subsection (a), (b), or (c) based solely on material facts actually known by the administrator unless an investigation or the proceeding is instituted within one year after the administrator actually acquires knowledge of the material facts.

History: L. 2004, ch. 154, § 29; L. 2006, ch. 47, § 6; July 1.



17-12a-501 General fraud.

17-12a501. General fraud. It is unlawful for a person, in connection with the offer, sale, or purchase of a security, directly or indirectly:

(1) To employ a device, scheme, or artifice to defraud;

(2) to make an untrue statement of a material fact, or omit to state a material fact necessary in order to make a statement made, in the light of the circumstances under which it is made, not misleading; or

(3) to engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person.

History: L. 2004, ch. 154, § 30; July 1, 2005.



17-12a-502 Prohibited conduct in providing investment advice.

17-12a502. Prohibited conduct in providing investment advice. (a) Fraud in providing investment advice. It is unlawful for a person that advises others for compensation, either directly or indirectly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing, or selling securities or that, for compensation and as part of a regular business, issues or promulgates analyses or reports relating to securities:

(1) To employ a device, scheme, or artifice to defraud another person; or

(2) to engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person.

(b)  Rules defining fraud. A rule adopted under this act may define an act, practice, or course of business of an investment adviser or an investment adviser representative, other than a supervised person of a federal covered investment adviser, as fraudulent, deceptive, or manipulative, and prescribe means reasonably designed to prevent investment advisers and investment adviser representatives, other than supervised persons of a federal covered investment adviser, from engaging in acts, practices, and courses of business defined as fraudulent, deceptive, or manipulative.

(c) Rules specifying contents of advisory contract. A rule adopted under this act may specify the contents of an investment advisory contract entered into, extended, or renewed by an investment adviser.

History: L. 2004, ch. 154, § 31; July 1, 2005.



17-12a-503 Evidentiary burden.

17-12a503. Evidentiary burden. (a) Civil. In a civil action or administrative proceeding under this act, a person claiming an exemption, exception, preemption, or exclusion has the burden to prove the applicability of the claim.

(b) Criminal. In a criminal proceeding under this act, a person claiming an exemption, exception, preemption, or exclusion has the burden of going forward with evidence of the claim.

History: L. 2004, ch. 154, § 32; July 1, 2005.



17-12a-504 Filing of sales and advertising literature.

17-12a504. Filing of sales and advertising literature. (a) Filing requirement. Except as otherwise provided in subsection (b), a rule adopted or order issued under this act may require the filing of a prospectus, pamphlet, circular, form letter, advertisement, sales literature, or other advertising record relating to a security or investment advice, addressed or intended for distribution to prospective investors, including clients or prospective clients of a person registered or required to be registered as an investment adviser under this act.

(b) Excluded communications. This section does not apply to sales and advertising literature specified in subsection (a) which relates to a federal covered security, a federal covered investment adviser, or a security or transaction exempted by K.S.A. 17-12a201, 17-12a202, or 17-12a203, and amendments thereto, except as required for a notice filing under K.S.A. 17-12a201, 17-12a202, or 17-12a203, and amendments thereto.

History: L. 2004, ch. 154, § 33; July 1, 2005.



17-12a-505 Misleading filings; coercion; obstruction.

17-12a505. Misleading filings; coercion; obstruction. (a) It is unlawful for a person to make or cause to be made, in a record that is used in an action or proceeding or filed under this act, a statement that, at the time and in the light of the circumstances under which it is made, is false or misleading in a material respect, or, in connection with the statement, to omit to state a material fact necessary to make the statement made, in the light of the circumstances under which it was made, not false or misleading.

(b) It is unlawful for any person to intentionally influence, coerce, manipulate or mislead any person in connection with financial statements or appraisals to be used in the offer, sale or purchase of securities for the purpose of rendering such financial statements or appraisals materially misleading.

(c) It is unlawful for any person to:

(1) Alter, destroy, shred, mutilate, conceal, cover up or falsify any record with the intent to impede, obstruct or influence any investigation by the administrator or the administrator's designee;

(2) alter, destroy, shred, mutilate or conceal a record with the intent to impair the object's integrity or availability for use in a proceeding before the administrator or a proceeding brought by the administrator; or

(3) take action harmful to a person with the intent to retaliate, including, but not limited to, interference with lawful employment of such person, for providing truthful information relating to a violation of this act.

History: L. 2004, ch. 154, § 34; July 1, 2005.



17-12a-506 Misrepresentations concerning registration or exemption.

17-12a506. Misrepresentations concerning registration or exemption. The filing of an application for registration, a registration statement, a notice filing under this act, the registration of a person, the notice filing by a person, or the registration of a security under this act does not constitute a finding by the administrator that a record filed under this act is true, complete, and not misleading. The filing or registration or the availability of an exemption, exception, preemption, or exclusion for a security or a transaction does not mean that the administrator has passed upon the merits or qualifications of, or recommended or given approval to, a person, security, or transaction. It is unlawful to make, or cause to be made, to a purchaser, customer, client, or prospective customer or client a representation inconsistent with this section.

History: L. 2004, ch. 154, § 35; July 1, 2005.



17-12a-507 Qualified immunity.

17-12a507. Qualified immunity. A broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative is not liable to another broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative for defamation relating to a statement that is contained in a record required by the administrator, or designee of the administrator, the securities and exchange commission, or a self-regulatory organization, unless the person knew, or should have known at the time that the statement was made, that it was false in a material respect or the person acted in reckless disregard of the statement's truth or falsity.

History: L. 2004, ch. 154, § 36; July 1, 2005.



17-12a-508 Criminal penalties; statute of limitations.

17-12a508. Criminal penalties; statute of limitations. (a) Criminal penalties. (1) Except as provided in subsections (a)(2) through (a)(4), a conviction for an intentional violation of the Kansas uniform securities act, or a rule adopted or order issued under this act, except K.S.A. 17-12a504, and amendments thereto, or the notice filing requirements of K.S.A. 17-12a302 or 17-12a405, and amendments thereto, is a severity level 7, nonperson felony. An individual convicted of violating a rule or order under this act may be fined, but may not be imprisoned, if the individual did not have knowledge of the rule or order.

(2) A conviction for an intentional violation of K.S.A. 17-12a501 or 17-12a502, and amendments thereto, if the violation resulted in a loss of an amount of:

(A) $1,000,000 or more is a severity level 2, nonperson felony;

(B) at least $250,000 but less than $1,000,000 is a severity level 3, nonperson felony;

(C) at least $100,000 but less than $250,000 is a severity level 4, nonperson felony;

(D) at least $25,000 but less than $100,000 is a severity level 5, nonperson felony; or

(E) less than $25,000 is a severity level 6, nonperson felony.

(3) A conviction for an intentional violation of K.S.A. 17-12a301, 17-12a401(a), 17-12a402(a), 17-12a403(a) or 17-12a404(a), and amendments thereto, is:

(A) A severity level 5, nonperson felony if the violation resulted in a loss of $100,000 or more;

(B) a severity level 6, nonperson felony if the violation resulted in a loss of at least $25,000 but less than $100,000; or

(C) a severity level 7, nonperson felony if the violation resulted in a loss of less than $25,000.

(4) A conviction for an intentional violation of:

(A) K.S.A. 17-12a404(e) or 17-12a505, and amendments thereto, or an order to cease and desist issued by the administrator pursuant to K.S.A. 17-12a412(c) or 17-12a604(a), and amendments thereto, is a severity level 5, nonperson felony.

(B) K.S.A. 17-12a401(c), 17-12a403(c) or 17-12a506, and amendments thereto, is a severity level 6, nonperson felony.

(C) K.S.A. 17-12a402(d) or 17-12a403(d), and amendments thereto, is a severity level 7, nonperson felony.

(5) Any violation of K.S.A. 17-12a301, 17-12a401(a), 17-12a402(a), 17-12a403(a), 17-12a404(a), 17-12a501 or 17-12a502, and amendments thereto, resulting in a loss of $25,000 or more shall be presumed imprisonment.

(6) A conviction for an intentional violation of the Kansas uniform securities act, K.S.A. 17-12a101 et seq., and amendments thereto, committed against an elder person, as defined in K.S.A. 50-676, and amendments thereto, shall be ranked on the nondrug scale at one severity level above the appropriate level for the underlying or completed crime, if the trier of fact finds that the victim was an elder person at the time of the crime. It shall not be a defense under this paragraph that the defendant did not know the age of the victim or reasonably believed that the victim was not an elder person.

(7) When amounts are obtained in violation of this act under one scheme or continuing course of business, whether from the same or several sources, the conduct may be considered as one continuing offense, and the amounts aggregated in determining the grade of the offense.

(b) Statute of limitations. (1) Except as provided by K.S.A. 2015 Supp. 21-5107(e), and amendments thereto, no prosecution for any crime under this act may be commenced more than 10 years after the alleged violation if the victim is the Kansas public employees retirement system and no prosecution for any other crime under this act may be commenced more than five years after the alleged violation.

(2) If a crime under this act is a continuing offense, the statute of limitations does not begin to run until the last act in the scheme or course of business is completed. Nothing in this subsection shall prevent the exclusion of a time period pursuant to K.S.A. 2015 Supp. 21-5107(e), and amendments thereto.

(3) A prosecution is commenced when a complaint or information is filed, or an indictment returned, and a warrant thereon is delivered to the sheriff or other officer for execution, except that no prosecution shall be deemed to have been commenced if the warrant so issued is not executed without unreasonable delay.

(c) Criminal reference. The administrator may refer such evidence as may be available concerning violations of this act or of any rules and regulations or order hereunder to the attorney general or the proper county or district attorney, who may in the prosecutor's discretion, with or without such a reference, institute the appropriate criminal proceedings under this act. Upon receipt of such reference, the attorney general or the county attorney or district attorney may request that a duly employed attorney of the administrator prosecute or assist in the prosecution of such violation or violations on behalf of the state. Upon approval of the administrator, such employee shall be appointed a special prosecutor for the attorney general or the county attorney or district attorney to serve without compensation from the attorney general or the county attorney or district attorney. Such special prosecutor shall have all the powers and duties prescribed by law for assistant attorneys general or assistant county or district attorneys and such other powers and duties as are lawfully delegated to such special prosecutor by the attorney general or the county attorney or district attorney. If an attorney employed by the administrator acts as a special prosecutor, the administrator may pay extradition and witness expenses associated with the case.

(d) No limitation on other criminal enforcement. This act does not limit the power of this state to punish a person for conduct that constitutes a crime under other laws of this state.

History: L. 2004, ch. 154, § 37; L. 2010, ch. 92, § 1; L. 2011, ch. 30, § 105; L. 2014, ch. 99, § 1; L. 2015, ch. 70, § 2; July 1.



17-12a-509 Civil liability.

17-12a509. Civil liability. (a) Securities litigation uniform standards act. Enforcement of civil liability under this section is subject to the securities litigation uniform standards act of 1998.

(b) Liability of seller to purchaser. A person is liable to the purchaser if the person sells a security in violation of K.S.A. 17-12a301, and amendments thereto, or by means of an untrue statement of a material fact or an omission to state a material fact necessary in order to make a statement made, in light of the circumstances under which it is made, not misleading, the purchaser not knowing the untruth or omission and the seller not sustaining the burden of proof that the seller did not know and, in the exercise of reasonable care, could not have known of the untruth or omission. An action under this subsection is governed by the following:

(1) The purchaser may maintain an action to recover the consideration paid for the security, less the amount of any income received on the security, and interest from the date of the purchase at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto, costs, and reasonable attorneys' fees determined by the court, upon the tender of the security, or for actual damages as provided in paragraph (3).

(2) The tender referred to in paragraph (1) may be made any time before entry of judgment. Tender requires only notice in a record of ownership of the security and willingness to exchange the security for the amount specified. A purchaser that no longer owns the security may recover actual damages as provided in paragraph (3).

(3) Actual damages in an action arising under this subsection are the amount that would be recoverable upon a tender less the value of the security when the purchaser disposed of it, and interest from the date of the purchase at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto, costs, and reasonable attorneys' fees determined by the court.

(c) Liability of purchaser to seller. A person is liable to the seller if the person buys a security by means of an untrue statement of a material fact or omission to state a material fact necessary in order to make the statement made, in light of the circumstances under which it is made, not misleading, the seller not knowing of the untruth or omission, and the purchaser not sustaining the burden of proof that the purchaser did not know, and in the exercise of reasonable care, could not have known of the untruth or omission. An action under this subsection is governed by the following:

(1) The seller may maintain an action to recover the security, and any income received on the security, costs, and reasonable attorneys' fees determined by the court, upon the tender of the purchase price, or for actual damages as provided in paragraph (3).

(2) The tender referred to in paragraph (1) may be made any time before entry of judgment. Tender requires only notice in a record of the present ability to pay the amount tendered and willingness to take delivery of the security for the amount specified. If the purchaser no longer owns the security, the seller may recover actual damages as provided in paragraph (3).

(3) Actual damages in an action arising under this subsection are the difference between the price at which the security was sold and the value the security would have had at the time of the sale in the absence of the purchaser's conduct causing liability, and interest from the date of the sale of the security at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto, costs, and reasonable attorneys' fees determined by the court.

(d) Liability of unregistered broker-dealer and agent. A person acting as a broker-dealer or agent that sells or buys a security in violation of K.S.A. 17-12a401(a), 17-12a402(a), or 17-12a506, and amendments thereto, is liable to the customer. The customer, if a purchaser, may maintain an action for recovery of actual damages as specified in subsections (b)(1) through (3), or, if a seller, for a remedy as specified in subsections (c)(1) through (3).

(e) Liability of unregistered investment adviser and investment adviser representative. A person acting as an investment adviser or investment adviser representative that provides investment advice for compensation in violation of K.S.A. 17-12a403(a), 17-12a404(a), or 17-12a506, and amendments thereto, is liable to the client. The client may maintain an action to recover the consideration paid for the advice, interest from the date of payment at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto, costs, and reasonable attorneys' fees determined by the court.

(f) Liability for investment advice. A person that receives directly or indirectly any consideration for providing investment advice to another person and that employs a device, scheme, or artifice to defraud the other person or engages in an act, practice, or course of business that operates or would operate as a fraud or deceit on the other person, is liable to the other person. An action under this subsection is governed by the following:

(1) The person defrauded may maintain an action to recover the consideration paid for the advice and the amount of any actual damages caused by the fraudulent conduct, interest from the date of the fraudulent conduct at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto, costs, and reasonable attorneys' fees determined by the court, less the amount of any income received as a result of the fraudulent conduct.

(2) This subsection does not apply to a broker-dealer or its agents if the investment advice provided is solely incidental to transacting business as a broker-dealer and no special compensation is received for the investment advice.

(g) Joint and several liability. The following persons are liable jointly and severally with and to the same extent as persons liable under subsections (b) through (f):

(1) A person that directly or indirectly controls a person liable under subsections (b) through (f), unless the controlling person sustains the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist;

(2) an individual who is a managing partner, executive officer, or director of a person liable under subsections (b) through (f), including an individual having a similar status or performing similar functions, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist;

(3) an individual who is an employee of or associated with a person liable under subsections (b) through (f) and who materially aids the conduct giving rise to the liability, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist; and

(4) a person that is a broker-dealer, agent, investment adviser, or investment adviser representative that materially aids the conduct giving rise to the liability under subsections (b) through (f), unless the person sustains the burden of proof that the person did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which liability is alleged to exist.

(h) Right of contribution. A person liable under this section has a right of contribution as in cases of contract against any other person liable under this section for the same conduct.

(i) Survival of cause of action. A cause of action under this section survives the death of an individual who might have been a plaintiff or defendant.

(j) Statute of limitations. A person may not obtain relief:

(1) Under subsection (b) for violation of K.S.A. 17-12a301, and amendments thereto, or under subsection (d) or (e), unless the action is instituted within one year after the violation occurred; or

(2) under subsection (b), other than for violation of K.S.A. 17-12a301, and amendments thereto, or under subsection (c) or (f), unless the action is instituted within the earlier of two years after discovery of the facts constituting the violation or five years after the violation.

(k) No enforcement of violative contract. A person that has made, or has engaged in the performance of, a contract in violation of this act or a rule adopted or order issued under this act, or that has acquired a purported right under the contract with knowledge of conduct by reason of which its making or performance was in violation of this act, may not base an action on the contract.

(l) No contractual waiver. A condition, stipulation, or provision binding a person purchasing or selling a security or receiving investment advice to waive compliance with this act or a rule adopted or order issued under this act is void.

(m) Survival of other rights or remedies. The rights and remedies provided by this act are in addition to any other rights or remedies that may exist, but this act does not create a cause of action not specified in this section or K.S.A. 17-12a411(e), and amendments thereto.

History: L. 2004, ch. 154, § 38; July 1, 2005.



17-12a-510 Rescission offers.

17-12a510. Rescission offers. A purchaser, seller, or recipient of investment advice may not maintain an action under K.S.A. 17-12a509, and amendments thereto, if:

(1) The purchaser, seller, or recipient of investment advice receives in a record, before the action is instituted:

(A) An offer stating the respect in which liability under K.S.A. 17-12a509, and amendments thereto, may have arisen and fairly advising the purchaser, seller, or recipient of investment advice of that person's rights in connection with the offer, and any financial or other information necessary to correct all material misrepresentations or omissions in the information that was required by this act to be furnished to that person at the time of the purchase, sale, or investment advice;

(B) if the basis for relief under this section may have been a violation of K.S.A. 17-12a509(b), and amendments thereto, an offer to repurchase the security for cash, payable on delivery of the security, equal to the consideration paid, and interest from the date of the purchase at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto, less the amount of any income received on the security, or, if the purchaser no longer owns the security, an offer to pay the purchaser upon acceptance of the offer damages in an amount that would be recoverable upon a tender, less the value of the security when the purchaser disposed of it, and interest from the date of the purchase at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto, in cash equal to the damages computed in the manner provided in this subsection;

(C) if the basis for relief under this section may have been a violation of K.S.A. 17-12a509(c), and amendments thereto, an offer to tender the security, on payment by the seller of an amount equal to the purchase price paid, less income received on the security by the purchaser and interest from the date of the sale at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto; or if the purchaser no longer owns the security, an offer to pay the seller upon acceptance of the offer, in cash, damages in the amount of the difference between the price at which the security was purchased and the value the security would have had at the time of the purchase in the absence of the purchaser's conduct that may have caused liability and interest from the date of the sale at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto;

(D) if the basis for relief under this section may have been a violation of K.S.A. 17-12a509(d), and amendments thereto; and if the customer is a purchaser, an offer to pay as specified in subparagraph (B); or, if the customer is a seller, an offer to tender or to pay as specified in subparagraph (C);

(E) if the basis for relief under this section may have been a violation of K.S.A. 17-12a509(e), and amendments thereto, an offer to reimburse in cash the consideration paid for the advice and interest from the date of payment at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto; or

(F) if the basis for relief under this section may have been a violation of K.S.A. 17-12a509(f), and amendments thereto, an offer to reimburse in cash the consideration paid for the advice, the amount of any actual damages that may have been caused by the conduct, and interest from the date of the violation causing the loss at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto;

(2) the offer under paragraph (1) states that it must be accepted by the purchaser, seller, or recipient of investment advice within 30 days after the date of its receipt by the purchaser, seller, or recipient of investment advice or any shorter period, of not less than three days, that the administrator, by order, specifies;

(3) the offer under paragraph (1) discloses whether the offeror has the present ability to pay the amount offered or to tender the security;

(4) the offer under paragraph (1) is delivered to the purchaser, seller, or recipient of investment advice, or sent in a manner that ensures receipt by the purchaser, seller, or recipient of investment advice; and

(5) the purchaser, seller, or recipient of investment advice that accepts the offer under paragraph (1) in a record within the period specified under paragraph (2) is paid in accordance with the terms of the offer.

History: L. 2004, ch. 154, § 39; July 1, 2005.



17-12a-601 Administration; investor education and protection fund.

17-12a601. Administration; investor education and protection fund. (a) Administration. (1) This act shall be administered by the securities commissioner of Kansas.

(2) All fees herein provided for shall be collected by the administrator. All salaries and expenses necessarily incurred in the administration of this act shall be paid from the securities act fee fund.

(3) The administrator shall remit all moneys received from all fees, charges, deposits or penalties which have been collected under this act or other laws of this state regulating the issuance, sale or disposal of securities or regulating dealers in this state to the state treasurer at least monthly. Upon receipt of any such remittance, the state treasurer shall deposit the entire amount thereof in the state treasury. In accordance with K.S.A. 75-3170a, and amendments thereto, 10% of each such deposit shall be credited to the state general fund and, except as provided in subsection (d), the balance shall be credited to the securities act fee fund.

(4) On the last day of each fiscal year, the director of accounts and reports shall transfer from the securities act fee fund to the state general fund any remaining unencumbered amount in the securities act fee fund exceeding $50,000 so that the beginning unencumbered balance in the securities act fee fund on the first day of each fiscal year is $50,000. All expenditures from the securities act fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the administrator or by a person or persons designated by the administrator.

(5) All amounts transferred from the securities act fee fund to the state general fund under paragraph (4) are to reimburse the state general fund for accounting, auditing, budgeting, legal, payroll, personnel and purchasing services and any other governmental services which are performed on behalf of the state agency involved by other state agencies which receive appropriations from the state general fund to provide such services.

(b) Prohibited conduct. (1) It is unlawful for the administrator or an officer, employee, or designee of the administrator to use for personal benefit or the benefit of others records or other information obtained by or filed with the administrator that are not public under K.S.A. 17-12a607(b), and amendments thereto. This act does not authorize the administrator or an officer, employee, or designee of the administrator to disclose the record or information, except in accordance with K.S.A. 17-12a602, 17-12a607(c), or 17-12a608, and amendments thereto.

(2) Neither the administrator nor any employee of the administrator shall be interested as an officer, director, or stockholder in securing any authorization to sell securities under the provisions of this act.

(c) No privilege or exemption created or diminished. This act does not create or diminish a privilege or exemption that exists at common law, by statute or rule, or otherwise.

(d) Investor education and protection. (1) The administrator may develop and implement investor education and protection initiatives to inform the public about investing in securities and protect the public from violations of the Kansas uniform securities act, K.S.A. 17-12a101 et seq., and amendments thereto. Such initiatives shall have a particular emphasis on the prevention, detection, enforcement and prosecution of securities fraud. In developing and implementing these initiatives, the administrator may collaborate with public and nonprofit organizations with an interest in investor education or protection. The administrator may accept a grant or donation from a person that is not affiliated with the securities industry or from a nonprofit organization, regardless of whether the organization is affiliated with the securities industry, to develop and implement investor education and protection initiatives. This subsection does not authorize the administrator to require participation or monetary contributions of a registrant in an investor education program.

(2) There is hereby established in the state treasury the investor education and protection fund. Such fund shall be administered by the administrator for the purposes described in subsection (d)(1) and for the education of registrants, including official hospitality. Moneys collected as civil penalties under this act shall be credited to the investor education and protection fund. The administrator may also receive payments designated to be credited to the investor education and protection fund as a condition in settlements of cases arising out of investigations or examinations. All expenditures from the investor education and protection fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the administrator or by a person or persons designated by the administrator.

History: L. 2004, ch. 154, § 40; L. 2011, ch. 53, § 6; L. 2014, ch. 99, § 2; L. 2015, ch. 70, § 3; July 1.

Section was amended twice in the 2014 session, see also 17-12a601a.



17-12a-602 Investigations and subpoenas.

17-12a602. Investigations and subpoenas. (a) Authority to investigate. The administrator may:

(1) Conduct public or private investigations within or outside of this state which the administrator considers necessary or appropriate to determine whether a person has violated, is violating, or is about to violate this act or a rule adopted or order issued under this act, or to aid in the enforcement of this act or in the adoption of rules and forms under this act;

(2) require or permit a person to testify, file a statement, or produce a record, under oath or otherwise as the administrator determines, as to all the facts and circumstances concerning a matter to be investigated or about which an action or proceeding is to be instituted;

(3) publish a record concerning an action, proceeding, or an investigation under, or a violation of, this act or a rule adopted or order issued under this act if the administrator determines it is necessary or appropriate in the public interest and for the protection of investors; and

(4) appoint special investigators to aid in investigations conducted pursuant to this act. Such special investigators shall have authority to make arrests, serve subpoenas and all other process, conduct searches and seizures, store evidence, and carry firearms, concealed or otherwise while investigating violations of this act and to generally enforce all the criminal laws of the state as violations of those laws are encountered by such special investigators. The director of police training at the law enforcement training center is authorized to offer and carry out a special course of instruction for special investigators performing law enforcement duties under authority of this subsection. Such special investigators shall not carry firearms without having first successfully completed such special law enforcement training course.

(b) Administrator powers to investigate. For the purpose of an investigation under this act, the administrator or its designated officer may administer oaths and affirmations, subpoena witnesses, seek compulsion of attendance, take evidence, require the filing of statements, and require the production of any records that the administrator considers relevant or material to the investigation.

(c) Procedure and remedies for noncompliance. If a person does not appear or refuses to testify, file a statement, produce records, or otherwise does not obey a subpoena as required by the administrator under this act, the administrator may apply to any court of competent jurisdiction or a court of another state to enforce compliance. The court may:

(1) Hold the person in contempt;

(2) order the person to appear before the administrator;

(3) order the person to testify about the matter under investigation or in question;

(4) order the production of records;

(5) grant injunctive relief, including restricting or prohibiting the offer or sale of securities or the providing of investment advice;

(6) impose a civil penalty of not greater than $25,000 for each violation; and

(7) grant any other necessary or appropriate relief.

(d) Application for relief. This section does not preclude a person from applying to any court of competent jurisdiction or a court of another state for relief from a request to appear, testify, file a statement, produce records, or obey a subpoena.

(e) Use immunity procedure. An individual is not excused from attending, testifying, filing a statement, producing a record or other evidence, or obeying a subpoena of the administrator under this act or in an action or proceeding instituted by the administrator under this act on the ground that the required testimony, statement, record, or other evidence, directly or indirectly, may tend to incriminate the individual or subject the individual to a criminal fine, penalty, or forfeiture. If the individual refuses to testify, file a statement, or produce a record or other evidence on the basis of the individual's privilege against self-incrimination, the administrator may compel the testimony, the filing of the statement, the production of the record, or the giving of other evidence. The testimony, record, or other evidence compelled under such an order may not be used, directly or indirectly, against the individual in a criminal case, except in a prosecution for perjury or contempt or otherwise failing to comply with the order.

(f) Assistance to securities regulator of another jurisdiction. At the request of the securities regulator of another state or a foreign jurisdiction, the administrator may provide assistance if the requesting regulator states that it is conducting an investigation to determine whether a person has violated, is violating, or is about to violate a law or rule of the other state or foreign jurisdiction relating to securities matters that the requesting regulator administers or enforces. The administrator may provide the assistance by using the authority to investigate and the powers conferred by this section as the administrator determines is necessary or appropriate. The assistance may be provided without regard to whether the conduct described in the request would also constitute a violation of this act or other law of this state if occurring in this state. In deciding whether to provide the assistance, the administrator may consider whether the requesting regulator is permitted and has agreed to provide assistance reciprocally within its state or foreign jurisdiction to the administrator on securities matters when requested; whether compliance with the request would violate or prejudice the public policy of this state; and the availability of resources and employees of the administrator to carry out the request for assistance.

History: L. 2004, ch. 154, § 41; July 1, 2005.



17-12a-603 Civil enforcement.

17-12a603. Civil enforcement. (a) Civil action instituted by administrator. If the administrator believes that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this act or a rule adopted or order issued under this act or that a person has, is, or is about to engage in an act, practice, or course of business that materially aids a violation of this act or a rule adopted or order issued under this act, the administrator may maintain an action in any court of competent jurisdiction to enjoin the act, practice, or course of business and to enforce compliance with this act or a rule adopted or order issued under this act.

(b) Relief available. In an action under this section and on a proper showing, the court may:

(1) Issue a permanent or temporary injunction, restraining order, or declaratory judgment;

(2) order other appropriate or ancillary relief, which may include:

(A) An asset freeze, accounting, writ of attachment, writ of general or specific execution, and appointment of a receiver or conservator, that may be the administrator, for the defendant or the defendant's assets;

(B) ordering the administrator to take charge and control of a defendant's property, including investment accounts and accounts in a depository institution, rents, and profits; to collect debts; and to acquire and dispose of property;

(C) imposing a civil penalty up to $25,000 for each violation. If any person is found to have violated any provision of this act, and such violation is committed against elder or disabled persons, as defined in K.S.A. 50-676, and amendments thereto, in addition to any civil penalty otherwise provided by law, the court may impose an additional penalty not to exceed $15,000 for each such violation. The total penalty against a person shall not exceed $1,000,000;

(D) an order of rescission, restitution, or disgorgement directed to a person that has engaged in an act, practice, or course of business constituting a violation of this act or the predecessor act or a rule adopted or order issued under this act or the predecessor act; and

(E) ordering the payment of prejudgment and postjudgment interest; or

(3) order such other relief as the court considers appropriate.

(c) No bond required. The administrator may not be required to post a bond in an action or proceeding under this act.

History: L. 2004, ch. 154, § 42; July 1, 2005.



17-12a-604 Administrative enforcement.

17-12a604. Administrative enforcement. (a) Cease and desist order. If the administrator finds that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this act or a rule adopted or order issued under this act or that a person has materially aided, is materially aiding, or is about to materially aid an act, practice, or course of business constituting a violation of this act or a rule adopted or order issued under this act, the administrator may:

(1) Issue an order directing the person to cease and desist from engaging in the act, practice, or course of business or to take other action necessary or appropriate to comply with this act;

(2) issue an order denying, suspending, revoking, or conditioning the exemptions for a broker-dealer under K.S.A. 17-12a401(b)(1)(D) or (F), and amendments thereto, or an investment adviser under K.S.A. 17-12a403(b)(1)(C), and amendments thereto; or

(3) issue an order under K.S.A. 17-12a204, and amendments thereto.

(b) Additional administrative sanctions and remedies. If the administrator finds, by written findings of fact and conclusions of law, that a person has violated this act or a rule adopted or order issued under this act, the administrator, in addition to any other power granted under this act, may enter an order against the person containing one or more of the following sanctions or remedies:

(1) A civil penalty up to $25,000 for each violation. If any person is found to have violated any provision of this act, and such violation is committed against elder or disabled persons, as defined in K.S.A. 50-676, and amendments thereto, in addition to any civil penalty otherwise provided by law, the administrator may impose an additional penalty not to exceed $15,000 for each such violation. The total penalty against a person shall not exceed $1,000,000;

(2) a bar or suspension from association with a broker-dealer or investment adviser registered in this state;

(3) an order requiring the person to pay restitution for any loss or disgorge any profits arising from the violation, including, in the administrator's discretion, the assessment of interest from the date of the violation at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto; or

(4) an order charging the person with the actual cost of the investigation or proceeding.

(c) Procedures for orders. (1) An order under subsection (b) shall not be entered unless the administrator first provides notice and opportunity for hearing in accordance with the provisions of the Kansas administrative procedures act.

(2) An order under subsection (a) is effective on the date of issuance. Upon issuance of the order, the administrator shall promptly serve each person subject to the order with a copy of the order. The order must include a statement of the reasons for the order and notice that upon receipt of a written request the matter will be set for a hearing which shall be conducted in accordance with the provisions of the Kansas administrative procedures act. If a person subject to the order does not request a hearing and none is ordered by the administrator within 30 days after the date of service of the order, the order becomes final as to that person by operation of law. If a hearing is requested or ordered, the administrator, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend it until final determination.

(3) An order under subsection (a) may contain a notice of the administrator's intent to seek administrative sanctions or remedies under subsection (b). If the person subject to the order does not request a hearing and none is ordered by the administrator within 30 days after service of the order, the administrator may modify the order to include sanctions or remedies under subsection (b). If a hearing is requested or ordered, the administrator, after notice and opportunity for hearing, shall by written findings of fact and conclusions of law vacate, modify, or make permanent the order, and the administrator may modify the order to include sanctions or remedies under subsection (b).

(d) Filing of certified final order with court; effect of filing. If a petition for judicial review of a final order is not filed in accordance with K.S.A. 17-12a609, and amendments thereto, the administrator may file a certified copy of the final order with the clerk of a court of competent jurisdiction.  The order so filed has the same effect as a judgment of the court and may be recorded, enforced, or satisfied in the same manner as a judgment of the court.

(e) Enforcement by court; further civil penalty. If a person does not comply with an order under this section, the administrator may petition a court of competent jurisdiction to enforce the order. The court may not require the administrator to post a bond in an action or proceeding under this section. If the court finds, after service and opportunity for hearing, that the person was not in compliance with the order, the court may adjudge the person in civil contempt of the order. The court may impose a further civil penalty against the person for contempt in an amount not greater than $25,000 for each violation and may grant any other relief the court determines is just and proper in the circumstances.

History: L. 2004, ch. 154, § 43; July 1, 2005.



17-12a-605 Rules, forms, orders, interpretive opinions and hearings.

17-12a605. Rules, forms, orders, interpretive opinions and hearings. (a) Issuance and adoption of forms, orders, and rules. The administrator may:

(1) Issue forms and orders and, after notice and comment, may adopt and amend rules necessary or appropriate to carry out this act and may repeal rules, including rules and forms governing registration statements, applications, notice filings, reports, and other records;

(2) by rule, define terms, whether or not used in this act, but those definitions may not be inconsistent with this act; and

(3) by rule, classify securities, persons, and transactions and adopt different requirements for different classes.

(b) Findings and cooperation. Under this act, a rule or form may not be adopted or amended, or an order issued or amended, unless the administrator finds that the rule, form, order, or amendment is necessary or appropriate in the public interest or for the protection of investors and is consistent with the purposes intended by this act. In adopting, amending, and repealing rules and forms, K.S.A. 17-12a608, and amendments thereto, applies in order to achieve uniformity among the states and coordination with federal laws in the form and content of registration statements, applications, reports, and other records, including the adoption of uniform rules, forms, and procedures.

(c) Financial statements. Subject to section 15(h) of the securities exchange act and section 222 of the investment advisers act of 1940, the administrator may require that a financial statement filed under this act be prepared in accordance with generally accepted accounting principles in the United States and comply with other requirements specified by rule adopted or order issued under this act. A rule adopted or order issued under this act may establish:

(1) Subject to section 15(h) of the securities exchange act and section 222 of the investment advisers act of 1940, the form and content of financial statements required under this act;

(2) whether unconsolidated financial statements must be filed; and

(3) whether required financial statements must be audited by an independent certified public accountant.

(d) Interpretative opinions. The administrator may provide interpretative opinions or issue determinations that the administrator will not institute a proceeding or an action under this act against a specified person for engaging in a specified act, practice, or course of business if the determination is consistent with this act. A rule adopted or order issued under this act may establish a reasonable charge for interpretative opinions or determinations that the administrator will not institute an action or a proceeding under this act.

(e) Effect of compliance. No provision of this act imposing any liability applies to any act done or omitted in good faith in conformity with any rules and regulations, form, or order of the commissioner, notwithstanding that the rules and regulations, form or order may later be amended, revoked or rescinded or be determined by judicial or other authority to be invalid for any reason.

(f) Presumption for public hearings. A hearing in an administrative proceeding under this act must be conducted in public unless the administrator for good cause consistent with this act determines that the hearing will not be so conducted.

History: L. 2004, ch. 154, § 44; July 1, 2005.



17-12a-606 Administrative files and opinions.

17-12a606. Administrative files and opinions. (a) Public register of filings. The administrator shall maintain, or designate a person to maintain, a register of applications for registration of securities; registration statements; notice filings; applications for registration of broker-dealers, agents, investment advisers, and investment adviser representatives; notice filings by federal covered investment advisers that are or have been effective under this act or the predecessor act; notices of claims of exemption from registration or notice filing requirements contained in a record; orders issued under this act or the predecessor act; and interpretative opinions or no action determinations issued under this act.

(b) Public availability. The administrator shall make all rules, forms, interpretative opinions, and orders available to the public.

(c) Copies of public records. The administrator shall furnish a copy of a record that is a public record or a certification that the public record does not exist to a person that so requests. A rule adopted under this act may establish a reasonable charge for furnishing the record or certification. A copy of the record certified or a certificate by the administrator of a record's nonexistence is prima facie evidence of a record or its nonexistence.

History: L. 2004, ch. 154, § 45; July 1, 2005.



17-12a-607 Public records; confidentiality.

17-12a607. Public records; confidentiality. (a) Presumption of public records. Except as otherwise provided in subsection (b), records obtained by the administrator or filed under this act, including a record contained in or filed with a registration statement, application, notice filing, or report, are public records and are available for public examination in accordance with the open records act.

(b) Nonpublic records. The following records are not public records and are not available for public examination under subsection (a):

(1) a record obtained by the administrator in connection with an audit or inspection under K.S.A. 17-12a411(d), and amendments thereto, or an investigation under K.S.A. 17-12a602, and amendments thereto;

(2) a part of a record filed in connection with a registration statement under K.S.A. 17-12a301 and 17-12a303 through 17-12a305, and amendments thereto, or a record under K.S.A. 17-12a411(d), and amendments thereto, that contains trade secrets or confidential information if the person filing the registration statement or report has asserted a claim of confidentiality or privilege that is authorized by law;

(3) a record that is not required to be provided to the administrator or filed under this act and is provided to the administrator only on the condition that the record will not be subject to public examination or disclosure;

(4) a nonpublic record received from a person specified in K.S.A. 17-12a608(a), and amendments thereto; and

(5) any social security number, residential address unless used as a business address, and residential telephone number contained in a record that is filed.

(c) Administrator discretion to disclose. If disclosure is for the purpose of a civil, administrative, or criminal investigation, action, or proceeding or to a person specified in K.S.A. 17-12a608(a), and amendments thereto, the administrator may disclose a record obtained in connection with an audit or inspection under K.S.A. 17-12a411(d), and amendments thereto, or a record obtained in connection with an investigation under K.S.A. 17-12a602, and amendments thereto.

History: L. 2004, ch. 154, § 46; July 1, 2005.



17-12a-608 Uniformity and cooperation with other agencies.

17-12a608. Uniformity and cooperation with other agencies. (a) Objective of uniformity. The administrator may cooperate, coordinate, consult, and, subject to K.S.A. 17-12a607, and amendments thereto, share records and information with the securities regulator of another state, Canada, a Canadian province or territory, a foreign jurisdiction, the securities and exchange commission, the United States department of justice, the commodity futures trading commission, the federal trade commission, the securities investor protection corporation, a self-regulatory organization, a national or international organization of securities regulators, a federal or state banking or insurance regulator, and a governmental law enforcement or regulatory agency to effectuate greater uniformity in securities matters among the federal government, self-regulatory organizations, states, and foreign governments.

(b) Policies to consider. In cooperating, coordinating, consulting, and sharing records and information under this section and in acting by rule, order, or waiver under this act, the administrator, in the administrator's discretion, shall take into consideration in carrying out the public interest the following general policies:

(1) Maximizing effectiveness of regulation for the protection of investors;

(2) maximizing uniformity in federal and state regulatory standards; and

(3) minimizing burdens on the business of capital formation, without adversely affecting essentials of investor protection.

(c) Subjects for cooperation. The cooperation, coordination, consultation, and sharing of records and information authorized by this section includes:

(1) Establishing or employing one or more designees as a central depository for registration and notice filings under this act and for records required or allowed to be maintained under this act;

(2) developing and maintaining uniform forms;

(3) conducting a joint examination or investigation;

(4) holding a joint administrative hearing;

(5) instituting and prosecuting a joint civil or administrative proceeding;

(6) sharing and exchanging personnel;

(7) coordinating registrations under K.S.A. 17-12a303, 17-12a304[*] and 17-12a401 through 17-12a404, and amendments thereto, and exemptions under K.S.A. 17-12a203, and amendments thereto;

(8) sharing and exchanging records, subject to K.S.A. 17-12a607, and amendments thereto;

(9) formulating rules, statements of policy, guidelines, forms, and interpretative opinions and releases;

(10) formulating common systems and procedures;

(11) notifying the public of proposed rules, forms, statements of policy, and guidelines;

(12) attending conferences and other meetings among securities regulators, which may include representatives of governmental and private sector organizations involved in capital formation, deemed necessary or appropriate to promote or achieve uniformity; and

(13) developing and maintaining a uniform exemption from registration for small issuers, and taking other steps to reduce the burden of raising investment capital by small businesses.

History: L. 2004, ch. 154, § 47; July 1, 2005.

* Should be reference to 17-12a301.



17-12a-609 Judicial review.

17-12a609. Judicial review. A final order issued by the administrator under this act is subject to judicial review in accordance with the provisions of the Kansas judicial review act.

History: L. 2004, ch. 154, § 48; L. 2010, ch. 17, § 38; July 1.



17-12a-610 Jurisdiction.

17-12a610. Jurisdiction. (a) Sales and offers to sell. K.S.A. 17-12a301, 17-12a302, 17-12a401(a), 17-12a402(a), 17-12a403(a), 17-12a404(a), 17-12a501, 17-12a506, 17-12a509, and 17-12a510, and amendments thereto, do not apply to a person that sells or offers to sell a security unless the offer to sell or the sale is made in this state or the offer to purchase or the purchase is made and accepted in this state.

(b) Purchases and offers to purchase. K.S.A. 17-12a401(a), 17-12a402(a), 17-12a403(a), 17-12a404(a), 17-12a501, 17-12a506, 17-12a509, and 17-12a510, and amendments thereto, do not apply to a person that purchases or offers to purchase a security unless the offer to purchase or the purchase is made in this state or the offer to sell or the sale is made and accepted in this state.

(c) Offers in this state. For the purpose of this section, an offer to sell or to purchase a security is made in this state, whether or not either party is then present in this state, if the offer:

(1) Originates from within this state; or

(2) is directed by the offeror to a place in this state and received at the place to which it is directed.

(d) Acceptances in this state. For the purpose of this section, an offer to purchase or to sell is accepted in this state, whether or not either party is then present in this state, if the acceptance:

(1) Is communicated to the offeror in this state and the offeree reasonably believes the offeror to be present in this state and the acceptance is received at the place in this state to which it is directed; and

(2) has not previously been communicated to the offeror, orally or in a record, outside this state.

(e) Publications, radio, television or electronic communications. An offer to sell or to purchase is not made in this state when a publisher circulates or there is circulated on the publisher's behalf in this state a bona fide newspaper or other publication of general, regular and paid circulation that is not published in this state, or that is published in this state but has had more than two-thirds of its circulation outside this state during the previous 12 months or when a radio or television program or other electronic communication originating outside this state is received in this state. A radio or television program, or other electronic communication is considered as having originated in this state if either the broadcast studio or the originating source of transmission is located in this state, unless:

(1) The program or communication is syndicated and distributed from outside this state for redistribution to the general public in this state;

(2) the program or communication is supplied by a radio, television or other electronic network with the electronic signal originating from outside this state for redistribution to the general public in this state;

(3) the program or communication is an electronic communication that originates outside this state and is captured for redistribution to the general public in this state by a community antenna or cable, radio, cable television or other electronic system; or

(4) the program or communication consists of an electronic communication that originates in this state, but which is not intended for distribution to the general public in this state.

(f) Investment advice and misrepresentations. K.S.A. 17-12a403(a), 17-12a404(a), 17-12a405(a), 17-12a502, 17-12a505, and 17-12a506, and amendments thereto, apply to a person if the person engages in an act, practice, or course of business instrumental in effecting prohibited or actionable conduct in this state, whether or not either party is then present in this state.

History: L. 2004, ch. 154, § 49; July 1, 2005.



17-12a-611 Service of process.

17-12a611. Service of process. (a) Signed consent to service of process. A consent to service of process required by this act must be signed and filed in the form required by a rule or order under this act. A consent appointing the administrator the person's agent for service of process in a noncriminal action or proceeding against the person, or the person's successor or personal representative under this act or a rule adopted or order issued under this act after the consent is filed, has the same force and validity as if the service were made personally on the person filing the consent. A person that has filed a consent complying with this subsection in connection with a previous application for registration or notice filing need not file an additional consent.

(b) Conduct constituting appointment of agent for service. If a person, including a nonresident of this state, engages in an act, practice, or course of business prohibited or made actionable by this act or a rule adopted or order issued under this act and the person has not filed a consent to service of process under subsection (a), the act, practice, or course of business constitutes the appointment of the administrator as the person's agent for service of process in a noncriminal action or proceeding against the person or the person's successor or personal representative.

(c) Procedure for service of process. Service under subsection (a) or (b) may be made by providing a copy of the process to the office of the administrator, but it is not effective unless:

(1) The plaintiff, which may be the administrator, promptly sends notice of the service and a copy of the process, return receipt requested, to the defendant or respondent at the address set forth in the consent to service of process or, if a consent to service of process has not been filed, at the last known address, or takes other reasonable steps to give notice; and

(2) the plaintiff files an affidavit of compliance with this subsection in the action or proceeding on or before the return day of the process, if any, or within the time that the court, or the administrator in a proceeding before the administrator, allows.

(d) Service in administrative proceedings or civil actions by administrator. Service pursuant to subsection (c) may be used in a proceeding before the administrator or by the administrator in a civil action in which the administrator is the moving party. In an administrative proceeding under this act, service of process may also be made in accordance with the Kansas administrative procedure act.

(e) Opportunity to defend. If process is served under subsection (c), the court, or the administrator in a proceeding before the administrator, shall order continuances as are necessary or appropriate to afford the defendant or respondent reasonable opportunity to defend.

History: L. 2004, ch. 154, § 50; July 1, 2005.



17-12a-612 Severability clause.

17-12a612. Severability clause. If any provision of this act or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this act that can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2004, ch. 154, § 51; July 1, 2005.



17-12a-703 Repeals; application of act to existing proceeding and existing rights and duties.

17-12a703. Repeals; application of act to existing proceeding and existing rights and duties. The Kansas securities act, K.S.A. 17-1252 through 17-1275, is hereby repealed subject to the following limitations:

(a) Applicability of predecessor act to pending proceedings and existing rights. The predecessor act exclusively governs all actions or proceedings that are pending on the effective date of this act or may be instituted on the basis of conduct occurring before the effective date of this act, but a civil action may not be maintained to enforce any liability under the predecessor act unless instituted within any period of limitation that applied when the cause of action accrued or within five years after the effective date of this act, whichever is earlier.

(b) Continued effectiveness under predecessor act. All effective registrations under the predecessor act, all administrative orders relating to the registrations, rules, statements of policy, interpretative opinions, declaratory rulings, no action determinations, and conditions imposed on the registrations under the predecessor act remain in effect while they would have remained in effect if this act had not been enacted. They are considered to have been filed, issued, or imposed under this act, but are exclusively governed by the predecessor act.

(c) Applicability of predecessor act to offers or sales. The predecessor act exclusively applies to an offer or sale made within one year after the effective date of this act pursuant to an offering made in good faith before the effective date of this act on the basis of an exemption available under the predecessor act.

History: L. 2004, ch. 154, § 52; July 1, 2005.






Article 13 CEMETERY CORPORATIONS

17-1301c Definitions.

17-1301c. Definitions. The following definitions shall apply to this act:

(a) "Burial lot" shall mean any space designated for the interment of remains such as grave lots, grave spaces, burial or interment rights, and developed or existing lawn crypts.

(b) "Burial space" shall mean any space designated for the interment, entombment or inurnment of remains such as burial lots, burial or interment rights, mausoleum crypts or niches and developed or existing lawn crypts.

(c) "Cemetery corporation" means any individual or entity required to maintain permanent maintenance funds under the provisions of K.S.A. 17-1312f, and amendments thereto.

(d) "Community mausoleum" means a mausoleum containing a substantial area of enclosed space and having either a heating, ventilating or air conditioning system.

(e) "Funding requirement" means that portion of the purchase price equal to 15% of the purchase price, but not less than $25, of a burial lot; 10% of the purchase price, but not less than $100 per community mausoleum crypt; or 5% of the purchase price, but not less than $50 for each garden mausoleum crypt or niche set aside in the permanent maintenance fund.

(f) "Garden mausoleum" means a mausoleum without a substantial area of enclosed space and having its crypt fronts open to the atmosphere. Ventilation of the crypts by forced air or otherwise does not constitute a garden mausoleum as a community mausoleum.

(g) "Niche" means a space used or intended to be used for inurnment of cremated remains, but not including burial lots, lawn crypts or community or garden mausoleums.

(h) "Permanent maintenance fund" means a certificate of deposit, a business savings account, or an irrevocable trust fund whose proceeds are derived from not less than the funding requirement as defined in subsection (e).

(i) "Purchase price" means the gross amount, less sales tax, if any, less any amount included in the total for permanent maintenance to be paid for cemetery burial space. The purchase price does not include finance charges, charges for credit life insurance or secretary of state burial space fees. The purchase price stated in the contract may include the amount of the funding requirement specified in subsection (e).

(j) "Trustee" means:

(1) A bank, savings and loan association, savings bank or credit union organized under the laws of this state with the authority to provide trust services;

(2)  a federally chartered bank, savings and loan association, savings bank or credit union having a physical location within the state of Kansas and the authority to provide trust services; or

(3)  a trust company organized under the laws of this state.

(k) "Trustor" means the cemetery corporation responsible for making deposits in permanent maintenance fund, which is subject of a trust.

(l) This section shall be part of and supplemental to article 13 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2011, ch. 78, § 2; L. 2014, ch. 118, § 4; July 1.



17-1302 Cemetery lots; disposition.

17-1302. Cemetery lots; disposition. Such corporations shall have power to convey, by deed or otherwise, any lot or lots of the cemetery for purposes of sepulture. When such lots shall have been surveyed and platted, the survey and plat shall be recorded in the office of the register of deeds of the county wherein the same are situated. No lots shall be sold or disposed of until such plat shall have been recorded.

Every lot sold and conveyed in such cemetery shall be held by the proprietor, for the purpose of sepulture only, and shall not be subject to attachment or execution: Provided, That where such corporation has agreed to convey a certain lot or lots to a purchaser, and such purchaser has failed for a period of one year following the date of such agreement to pay the purchase price therefor, such agreement, at the option and election of the cemetery corporation, shall be and remain canceled, void, and of no effect: Provided further, That if within the said period of one year the purchaser shall cause any dead person to be buried upon said lot, or lots, so agreed to be sold, that portion of said lot or lots actually occupied by the said grave of such dead person so buried shall not be sold by such cemetery corporation to any other person, or persons; but, if the purchaser shall voluntarily remove or cause to be removed the dead person so buried in such grave, such corporation may convey, sell and dispose of such grave described to any other person or persons.

History: G.S. 1868, ch. 23, § 125; L. 1913, ch. 143, § 1; R.S. 1923, 17-1302; L. 1970, ch. 84, § 1; July 1.



17-1302a Replatting of areas of certain cemeteries established by religious corporations.

17-1302a. Replatting of areas of certain cemeteries established by religious corporations. Whenever a religious organization has, prior to the effective date of this act established a cemetery and provided for the operation thereof by a board of directors, and the lots have been surveyed and platted and the plat recorded in the office of the register of deeds of the county in which the cemetery is situated prior to 1940, and where there are some areas of these platted lands containing a number of lots which have not been sold or otherwise disposed of, and the board of directors of the cemetery shall determine that there is a real necessity to widen driveways and change the size of the lots in such unsold or undisposed of platted areas, then, the board of directors may replat such areas that are to be used for cemetery purposes in such a manner as to widen the driveways and change the size of the unsold lots, so that they may be utilized in the best possible way. Such replat shall be recorded in the office of the register of deeds in the same manner as the original plat was recorded.

History: L. 1969, ch. 123, § 1; July 1.



17-1303 Owners of lots as members of corporation.

17-1303. Owners of lots as members of corporation. All owners of lots, purchased of any such corporation, shall become members thereof, and be entitled to vote in the election of its officers, and upon any other matters, to the same extent as stockholders in other corporations.

History: G.S. 1868, ch. 23, § 126; Oct. 31; R.S. 1923, 17-1303.



17-1304 Replatting cemetery previously chartered.

17-1304. Replatting cemetery previously chartered. Laws 1919, chapter 104 included by reference. [Relates to cemeteries which are public corporations organized under the provisions of General Statutes of 1868, article 14 [see, 17-1701, 17-1702], chapter 23, and to the vacation of streets, avenues or ways and to platting the vacated portions of lots and blocks, vacating, resurveying and replatting where the cemetery corporation was duly chartered more than forty-two years previous to the passage of the act; also interpreting the expression "and/or" as used in the act.]

History: R.S. 1923, 17-1304.



17-1305 Private burying grounds; control by county clerk; actions for damages.

17-1305. Private burying grounds; control by county clerk; actions for damages. All private burying grounds not otherwise expressly provided for by will, deed, or in the actual possession of the owner in life, shall be under the exclusive control of the county clerk of the county in which said burying ground may be situated; and it is hereby made the duty of said clerk to commence a civil suit or suits for any damages that any other person may do or cause to be done to said burying ground, or to the fence, gates or bars enclosing the same, or any of the graves or monuments therein. The style of any such suit shall be "__________, as county clerk of __________ county, against __________, defendant."

History: L. 1870, ch. 44, § 1; R.S. 1923, 17-1305; L. 1976, ch. 145, § 41; L. 1977, ch. 109, § 12; July 1.



17-1307 Cemeteries in or near cities; capital stock; directors; powers.

17-1307. Cemeteries in or near cities; capital stock; directors; powers. Every corporation hereafter formed or organized or that has been organized subsequent to March 1, 1914, for the purpose of the establishment and maintenance of cemeteries in, or within two miles of any city of the third class, four miles of any city of the second class having a population of less than twelve thousand, or within eight miles of any city of the first class or of any city of the second class having a population of twelve thousand or more, shall have a capital stock and board of directors elected by the stockholders with the same duties and powers as the board of directors of other corporations for profit, and is empowered to acquire and hold lands for cemetery purposes only, within such distances of such cities, not to exceed two hundred acres, and is hereby authorized to enclose, lay out, or ornament and improve such lands held by such corporation for such purposes, and to divide said lands into burial lots; and that all of the acts of any board of directors heretofore legally elected by stockholders in any such company, which would be legal if done by any other private corporation, are hereby recognized, confirmed and made valid: Provided, That no owner of any lot in any such cemetery shall be a stockholder or member of any such corporation by reason of his being such owner.

History: L. 1901, ch. 102, § 1; L. 1903, ch. 119, § 1; L. 1915, ch. 98, § 1; L. 1919, ch. 106, § 1; R.S. 1923, 17-1307; L. 1949, ch. 185, § 1; April 2.



17-1308 Same; plat of lots and deposits in permanent maintenance fund prerequisite to conveyance of lots.

17-1308. Same; plat of lots and deposits in permanent maintenance fund prerequisite to conveyance of lots. Before such corporation shall have the power to sell or in any manner convey, for burial purposes, any of the lands held by it, it shall cause such lands to be surveyed and platted into burial lots and said plat to be filed in the office of the register of deeds in the county wherein such lands are situated; and all conveyances of said lots shall be by reference to said recorded plat: Provided, That before any such corporation shall have power to sell or convey lands, acquired from and after the effective date of this act for the purpose of establishing or making an addition to any cemetery, it shall place and maintain ten thousand dollars ($10,000) in the permanent maintenance fund established under the provisions of this act and an additional five hundred dollars ($500) for each acre of land, or fraction thereof, in excess of twenty (20) acres acquired for such purposes; said deposits, prerequisite to selling or conveying lands, shall not be required to exceed thirty-five thousand dollars ($35,000), but nothing herein shall be construed as affecting the requirements imposed on the permanent maintenance fund in K.S.A. 17-1311, and any amendments thereto: Provided further, That from and after July 1, 1969, no such corporation shall have power to sell or convey lands, acquired prior to the effective date of this act for the purpose of establishing or making an addition to any cemetery, until it shall comply with the requirements hereinbefore imposed on the permanent maintenance fund for lands acquired from and after the effective date of this act, but such compliance shall be required only as to such lands used to establish or make an addition to a cemetery and shall not be required as to land previously set aside for cemetery purposes if such corporation is maintaining a permanent maintenance fund and such fund at that time contains not less than ten thousand dollars ($10,000).

History: L. 1901, ch. 102, § 2; R.S. 1923, 17-1308; L. 1968, ch. 330, § 2; July 1.



17-1309 Same; conveyance of lots.

17-1309. Same; conveyance of lots. That upon complying with the requirements of the preceding section, such corporation shall have the power to convey, by deed or otherwise, the burial lots as shown on said recorded plats for burial purposes only, in accordance with such regulations and bylaws as may be established and adopted by said corporation.

History: L. 1901, ch. 102, § 3; March 22; R.S. 1923, 17-1309.



17-1310 Same; control of lands; replatting.

17-1310. Same; control of lands; replatting. That such corporation shall have complete management and control of all lands held, laid out and sold by it for cemetery purposes until such time as all the burial lots shall have been sold or until such time as said corporation shall be dissolved in the manner hereinafter set forth: Provided, That such corporation may replat any areas used for cemetery purposes in such a manner as to eliminate roads that have been platted but have not been actually constructed.

History: L. 1901, ch. 102, § 4; R.S. 1923, 17-1310; L. 1949, ch. 186, § 1; June 30.



17-1311 Cemetery permanent maintenance fund; requirements; use; purpose; trust instruments, terminated, transferred or amended.

17-1311.  Cemetery permanent maintenance fund; requirements; use; purpose; trust instruments, terminated, transferred or amended. (a) A cemetery corporation shall maintain in a permanent maintenance fund with a trustee a percentage of the purchase price based upon the funding requirement as such term is defined in K.S.A. 2015 Supp. 17-1301c, and amendments thereto. Deposits to the permanent maintenance fund shall be made within 30 days following each calendar month end, after the moneys are received. Moneys placed in such fund under the provisions of K.S.A. 17-1308, and amendments thereto, shall be credited for the purposes of fulfilling such requirement. Moneys in such fund may be held and invested subject to the requirements of subsections (a) through (f) of K.S.A. 58-24a02, and amendments thereto, but the total amount of money invested in any mortgage upon real property shall not exceed an amount equal to 75% of the market value of such property at the time of such investment. No part of the principal of the fund shall ever be used for any purpose except for investment. In no event shall any loan of the funds be made to any stockholder, officer or employee of such cemetery corporation, or to any person related, by blood or marriage, to a stockholder, officer or employee. The treasurer of such corporation may deposit, to the credit of such fund, donations or bequests for the fund and may retain property so acquired without limitation as to time and without regard to its suitability for original purchase.

(b) The primary purpose of the permanent maintenance fund is to maintain the corpus of the fund. The income earned from the permanent maintenance fund may be dispersed to the cemetery. All capital gains shall be allocated to principal after liability for any capital gains tax has been paid as allowed by K.S.A. 17-1312, and amendments thereto.

(c) The cemetery corporation shall obtain prior written approval from the secretary of state before the trust instrument shall be terminated, transferred, or amended. The cemetery corporation shall provide the secretary of state copies of any amendments to the trust instrument before the amendments shall become effective.

History: L. 1901, ch. 102, § 5; R.S. 1923, 17-1311; L. 1931, ch. 147, § 1; L. 1963, ch. 138, § 1; L. 1968, ch. 330, § 3; L. 1971, ch. 71, § 1; L. 1978, ch. 76, § 1; L. 1985, ch. 91, § 1; L. 1989, ch. 48, § 77; L. 1994, ch. 229, § 4; L. 2001, ch. 75, § 6; L. 2011, ch. 78, § 16; L. 2014, ch. 118, § 5; July 1.



17-1311a Same; misuse of the permanent maintenance fund, criminal penalty.

17-1311a. Same; misuse of the permanent maintenance fund, criminal penalty. (a) Misuse of the permanent maintenance fund or any money belonging thereto is knowingly using, lending or permitting another to use moneys in the fund in a manner not authorized by law.

(b) Misuse of the permanent maintenance fund is a severity level 7, nonperson felony.

History: L. 1971, ch. 71, § 2; L. 2007, ch. 198, § 1; L. 2011, ch. 78, § 17; Jan. 1, 2012.



17-1311b Funds in a permanent maintenance fund not subject to legal process.

17-1311b. Funds in a permanent maintenance fund not subject to legal process. (a) All funds held in a permanent maintenance fund shall not be subject to attachment, garnishment or other legal process, nor be seized, taken, appropriated or applied to pay any debt or liability of the cemetery corporation, buyer or beneficiary, by any legal or equitable process or by operation of law.

(b) This section shall be part of and supplemental to article 13 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2011, ch. 78, § 3; Jan. 1, 2012.



17-1312 Same; trustee, when; trust instruments, provisions; reporting requirements.

17-1312. Same; trustee, when; trust instruments, provisions; reporting requirements. (a) If the market value of the permanent maintenance fund is less than $100,000, the permanent maintenance fund may be held in a Kansas financial institution, in either certificates of deposit or a business savings account which is insured by the federal deposit insurance corporation, provided that the fund assets are maintained in a segregated account. If the cemetery's permanent maintenance fund has a market value of less than $100,000, the cemetery corporation shall comply with the reporting requirements of this act.

(b) (1) Unless otherwise authorized by subsection (a), each cemetery corporation shall establish and maintain a permanent maintenance fund. If the market value of the permanent maintenance fund is $100,000 or more, the cemetery corporation shall establish and maintain the permanent maintenance fund in an irrevocable trust with a trustee. The trustee may appoint one or more agents to provide administrative or investment advisory services, provided the trustee shall not assign or delegate the liability and fiduciary responsibilities owed to the permanent maintenance fund to another financial institution or agent. The trustee may invest, reinvest, exchange, retain, sell, and manage the moneys within such fund, pursuant to subsections (a) through (f) of K.S.A. 58-24a02, and amendments thereto. Such trustee may be reasonably compensated for its services out of the income of the fund. It shall be a provision of any such trust agreement that no moneys, other than income from the trust, shall be paid over to the cemetery corporation by the trustee, except upon the written permission of the secretary of state. Nothing in this act shall prohibit a trustee, as defined in K.S.A. 16-320, and amendments thereto, from entering into a co-trustee relationship with another trustee, who would not independently satisfy the requirements of that section provided the co-trustee: (A) Is authorized to do business in Kansas; and (B) submits personally to the jurisdiction of the courts of this state. Under no circumstances shall any trustee assign or delegate their liability or fiduciary responsibilities under the provisions of this act. Both trustees and co-trustees are jointly and severally liable for the actions of the trustee. All contractual agreements shall be subject to, governed by, and construed according to the laws of the state of Kansas.

(2) The trustee may recover from the earnings of the permanent maintenance fund for all reasonable costs incurred in serving as trustee, including a reasonable fee for its services. The taxes and costs may be paid from earnings of the fund prior to the distribution of the income, except that the taxes from capital gains may be paid from the realized capital gains proceeds.

(3) The trustee shall be solely responsible for the investment of the moneys held under a cemetery permanent maintenance fund. The trust instrument must state that control of the trust funds by the trustor is prohibited.

(c) The trust instrument shall be effective upon written approval by the secretary of state and compliance with this section, unless it is determined by a court of law that the underlying trust instrument is in conflict with Kansas statutes, then that portion of the underlying trust instrument becomes null and void and shall be of no further force or effect. The trust instrument is in compliance with this section if the following is provided to the secretary of state:

(1) The names of the trustee, the cemetery corporation as trustor and the date the trust instrument shall become effective.

(2) The trustee shall submit a quarterly report to the secretary of state. The report shall be in a form and manner approved by the secretary of state and shall contain the following:

(A) Deposits to principal;

(B) any withdrawals from principal;

(C) all interest, dividends, and income earned;

(D) income withdrawn;

(E) capital gains or capital losses; and

(F) capital gains taxes paid from capital gains.

(3) The trustee shall use deposit and withdrawal forms approved by the secretary of state.

(4) The trustee shall invest the trust funds subject to the requirements of subsections (a) through (f) of K.S.A. 58-24a02, and amendments thereto. Control of the trust funds by the trustor is prohibited.

(5) By accepting the trusteeship of the permanent maintenance fund, the trustee submits personally to the jurisdiction of the courts of this state. All contractual agreements shall be subject to, governed by, and construed according to the laws of the state of Kansas.

(6) The trustee acknowledges the primary purpose of the permanent maintenance fund is to maintain the corpus of the trust.

(7) The trustee shall retain all liability and fiduciary responsibility for managing and administering the permanent maintenance fund.

(8) The trustee shall sign an affirmation under penalty of perjury, declaring the trustee has read, understands and agrees to comply with the requirements of K.S.A. 17-1308 et seq., and amendments thereto.

History: L. 1901, ch. 102, § 6; R.S. 1923, 17-1312; L. 1968, ch. 330, § 4; L. 1978, ch. 76, § 2; L. 1985, ch. 91, § 2; L. 1989, ch. 48, § 78; L. 1994, ch. 229, § 5; L. 2011, ch. 78, § 18; L. 2014, ch. 118, § 6; July 1.



17-1312a Registration of cemetery corporation with secretary of state; reporting requirements; failure to register, civil penalty; maintenance fund; audit or examination of accounts, assessment of expenses; fees.

17-1312a. Registration of cemetery corporation with secretary of state; reporting requirements; failure to register, civil penalty; maintenance fund; audit or examination of accounts, assessment of expenses; fees. (a) Each cemetery corporation formed under the laws of the state of Kansas and each foreign corporation granted a certificate of authority to own or operate a cemetery within the state of Kansas shall register with the secretary of state before commencing business in Kansas. Each cemetery corporation shall prepare and forward to the secretary of state at the time it is required to make a quarterly report under the provisions of this act.

(b) Within 30 days following each end of the quarter, the cemetery corporation shall provide the trustee and the secretary of state a report of all sales of burial spaces. The report shall be in a form and manner approved by the secretary of state and shall contain the name of each purchaser, contract number, a brief description of each burial space, including the purchase price, the name and address of the trustee where the permanent maintenance fund is located, and the amount deposited into the permanent maintenance fund. If the cemetery corporation did not make a sale, within 30 days following each quarter end, the cemetery corporation shall provide to both the trustee and the secretary of state a report indicating no sales to record. The report shall be in a form and manner approved by the secretary of state.

(c) Within 30 days following the end of each quarter, the trustee shall provide the secretary of state a report of all deposits to, and distributions from, the permanent maintenance fund. The report shall be in a form and manner approved by the secretary of state and shall contain the total amount of the deposits, distributions, and the name and contact information of the trust officer in charge of the account.

(d)  At least annually, the trustee of the permanent maintenance fund shall determine the income for the permanent maintenance fund, less reasonable costs, taxes and fees, and pay the income to the cemetery corporation. The trustee shall report to the secretary of state the calculation of the income paid to the cemetery within 30 days, in a form and manner approved by the secretary of state.

(e) Whenever the secretary of state shall determine that any cemetery corporation required by this act to be registered has failed or refused to do so, the secretary of state may notify the county attorney or district attorney of the county in which such cemetery corporation is located, and such county attorney or district attorney shall commence prosecution against such cemetery corporation. Any cemetery corporation which fails to register with the secretary of state shall be liable for a civil penalty of not to exceed $1,000.

(f) Whenever and as often as deemed necessary, the secretary of state, or an employee designated by the secretary of state, may audit or otherwise examine any cemetery corporation books and accounts. Whenever such an audit or examination is so made, the cemetery corporation shall pay such expenses as shall be assessed by the secretary of state pursuant to K.S.A. 75-442, and amendments thereto.

(g) Fees not to exceed $30 may be charged and collected by the secretary of state on each interment sold on or after January 1, 2011. Any such fees shall be forwarded on a quarterly basis to the secretary of state, in a form and manner approved by the secretary. The secretary of state shall promulgate rules and regulations fixing the fees to be charged and collected. On and after the effective date of this act any such fees collected shall be deposited in the cemetery maintenance and merchandise fee fund in the state treasury.

History: L. 1968, ch. 330, § 5; L. 1974, ch. 95, § 1; L. 1978, ch. 76, § 3; L. 1988, ch. 94, § 5; L. 2011, ch. 78, § 19; L. 2014, ch. 118, § 7; July 1.



17-1312b Audit or examination of books and accounts; examination of officers, employees and agents.

17-1312b. Audit or examination of books and accounts; examination of officers, employees and agents. The secretary of state, or his assistants or examiners, may make examinations or audits as provided in K.S.A. 17-1312a. For such purpose the secretary of state, his assistants and examiners, are authorized to administer oaths and to examine under oath the directors, officers, employees and agents of any cemetery corporation. Such examination may be reduced to writing by the person making it and may contain a statement of the condition of each permanent maintenance fund examined.

History: L. 1968, ch. 330, § 6; L. 1974, ch. 95, § 2; July 1.



17-1312c Same; interference with or refusal to submit to examination; appointment of receiver.

17-1312c. Same; interference with or refusal to submit to examination; appointment of receiver. Whenever any officer of any cemetery corporation shall refuse to submit the books, records, papers and instruments of such cemetery corporation to the examination and inspection of the secretary of state, or any of his assistants or examiners, or in any manner obstruct or interfere with the examination or audit of its permanent maintenance funds, or refuse to be examined on oath concerning any of the affairs of its permanent maintenance funds, the secretary of state, with the concurrence of the attorney general, may institute proceedings for the appointment of a receiver for such cemetery corporation.

History: L. 1968, ch. 330, § 7; L. 1974, ch. 95, § 3; July 1.



17-1312d Maintenance fund; failure to establish or maintain; forfeiture of cemetery corporation.

17-1312d. Maintenance fund; failure to establish or maintain; forfeiture of cemetery corporation. Any cemetery corporation which shall refuse or neglect to establish or maintain a permanent maintenance fund in accordance with the requirements of this act for each cemetery owned by it for a period of 60 days after demand to do so is made upon it by the secretary of state shall be deemed to have forfeited its cemetery corporation. The attorney general, upon the request of the secretary of state, shall then begin action for the appointment of a receiver for such cemetery corporation and to dissolve the same.

History: L. 1968, ch. 330, § 8; L. 1974, ch. 95, § 4; L. 2011, ch. 78, § 20; Jan. 1, 2012.



17-1312e Information and records of examination confidential; disclosure of certain information allowed.

17-1312e. Information and records of examination confidential; disclosure of certain information allowed. (a) Except as provided by this section, all information which the secretary of state shall gather or record in making an investigation and examination of any cemetery corporation, or the reporting by the cemetery corporation or the trustee, shall be deemed to be confidential information, and shall not be disclosed by the secretary of state, any assistant, examiner or employee thereof, except to: (1) Officers and the members of the board of directors of the cemetery corporation being audited; (2) the attorney general, when in the opinion of the secretary of state the same should be disclosed; and (3) the appropriate official for the municipality in which the cemetery resides when in the opinion of the secretary of state the same should be disclosed.

(b) Upon request, the secretary of state may disclose to any person whether a cemetery corporation maintains a permanent maintenance fund under K.S.A. 17-1311, and amendments thereto, and whether such funds are maintained in compliance with the provisions of such laws.

(c) The provisions of subsection (a) shall expire on July 1, 2016, unless the legislature acts to reauthorize such provisions. The provisions of subsection (a) shall be reviewed by the legislature prior to July 1, 2016.

History: L. 1968, ch. 330, § 9; L. 1974, ch. 95, § 5; L. 1978, ch. 76, § 4; L. 1994, ch. 229, § 6; L. 2011, ch. 78, § 21; Jan. 1, 2012.



17-1312f Application of act; exceptions.

17-1312f. Application of act; exceptions. The provisions of K.S.A. 17-1308, 17-1311, 17-1312, and 17-1312a to 17-1312e, inclusive, and amendments thereto, shall apply to and be controlling upon every individual, firm, partnership or other organization hereafter selling or conveying land for cemetery purposes, and for this purpose the term "corporation" except where the context clearly indicates a different meaning shall mean and include such individuals, firms, partnerships or organizations. The provisions of this act shall not apply to: (a) Any municipality, corporation or quasi-corporation within the state of Kansas which is empowered to issue bonds in payment of which taxes may be levied; or

(b) any nonprofit organization formed primarily for religious purposes and constituting an established church and which sells or conveys cemetery lots solely to the members of its own church or to persons related by consanguinity, either lineal or collateral, by adoption, or by marriage to any such member; or

(c) any cemetery existing on March 1, 1968, located in a county designated as urban, and owned and operated on said date by a nonprofit organization; or

(d) any cemetery having a permanent maintenance fund of less than ten thousand dollars ($10,000) which was organized prior to January 1, 1900, and which has been maintained and operated continuously since such date.

History: L. 1968, ch. 330, § 1; L. 1976, ch. 102, § 1; L. 1979, ch. 62, § 4; April 20.



17-1312g Cemetery corporations; trust agreement, copy filed with secretary of state; requirements; rules and regulations.

17-1312g. Cemetery corporations; trust agreement, copy filed with secretary of state; requirements; rules and regulations. (a) Cemetery corporations subject to an audit by the secretary of state pursuant to K.S.A 17-1312a, and amendments thereto, shall file, in the office of the secretary of state, a copy of the agreement or document which establishes the trust between the cemetery corporation and the trustee.

(b) The trust agreement shall acknowledge all contractual agreements [and] shall be subject to and governed by K.S.A. 17-1308 et seq., and amendments thereto.

(c) The secretary of state shall promulgate rules and regulations for the purpose of oversight and audit of the permanent maintenance fund.

History: L. 1994, ch. 229, § 2; L. 2011, ch. 78, § 22; Jan. 1, 2012.



17-1313 Cemeteries in or near cities; dissolution.

17-1313. Cemeteries in or near cities; dissolution. That upon the sale of all of the burial lots in the cemetery of said corporation, or upon a vote of two-thirds majority of the stockholders of said corporation, said corporation may be dissolved, and thereupon a permanent-maintenance fund, together with all investments then outstanding, and all books, records and papers of such corporation, shall be turned over to the city treasurer of the city in which or adjacent to which said cemetery is situated, who shall give a bond similar to the bond hereinbefore required of the treasurer of said corporation; and thereupon the governing body of said city is hereby authorized and required to provide for the investment of such funds in the same kind of securities as hereinbefore provided, and to care for and maintain the said cemetery; the proceeds of said fund to be used exclusively for such purpose.

History: L. 1901, ch. 102, § 7; March 22; R.S. 1923, 17-1313.



17-1315 Eminent domain.

17-1315. Eminent domain. Any cemetery corporation or other association of individuals owning or in possession of, or controlling a burial ground, not in a city of the first class, shall have power of eminent domain to condemn and appropriate lands necessary to enlarge such cemetery as provided by law.

History: R.S. 1923, 17-1315; Dec. 27.



17-1316 Cemetery corporations in or adjacent to cities of more than 40,000.

17-1316. Cemetery corporations in or adjacent to cities of more than 40,000. All cemetery companies organized prior to March, 1901, owning or controlling a cemetery of fifty or more acres in or adjacent to a city of the first class having a population of 40,000 or more, the land of which was conveyed to said company in payment of capital stock issued therefor, shall be under the management and control of directors elected by the stockholders thereof, and that all of the acts of any board of directors heretofore regularly elected by stockholders in any such company which would be legal if done by any other private corporation are hereby recognized, confirmed and made valid: Provided, That from and after this date no dividends shall be issued in excess of six percent on the original capital stock of such corporation: And provided further, That all net earnings in excess of six percent shall be set apart for a permanent care fund for such cemetery.

History: L. 1909, ch. 72, § 1; May 29; R.S. 1923, 17-1316.



17-1317 Same; permanent care fund.

17-1317. Same; permanent care fund. Such permanent care fund shall be perpetually held, preserved and maintained for the same purposes and upon the same terms and conditions as provided for in K.S.A. 17-1311, 17-1312 and 17-1313.

History: L. 1909, ch. 72, § 2; May 29; R.S. 1923, 17-1317.



17-1319 City or association; permanent maintenance fund; use and investment.

17-1319. City or association; permanent maintenance fund; use and investment. Any city owning a cemetery and any cemetery association incorporated under the laws of this state may receive, acquire and hold donations or bequests in a permanent fund to be invested as the donor may direct or if the donor has not specified, such fund shall be invested in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in bonds of the United States or of the state of Kansas, or any municipality thereof. The interest on such investments shall be used by such city or association in defraying the expense incurred in keeping the lots and grounds of such cemetery in proper and suitable condition. Such permanent fund shall never be used for any other purpose than as above stated.

History: L. 1911, ch. 77, § 1; R.S. 1923, 17-1319; L. 1933, ch. 151, § 1; L. 1945, ch. 154, § 1; L. 1973, ch. 88, § 1; L. 1977, ch. 54, § 21; July 1.



17-1319a Cemetery corporations; attorney general initiate an accounting at request of secretary of state; plan to correct deficiencies.

17-1319a. Cemetery corporations; attorney general initiate an accounting at request of secretary of state; plan to correct deficiencies. (a) The attorney general, at the request of the secretary of state, may initiate an action for an accounting of the accounts required under K.S.A. 17-1308 through 17-1319, and amendments thereto, by the trustee, including, but not limited to, certificates of deposits, savings accounts or permanent maintenance funds.

(b) If it is determined that the permanent maintenance fund is underfunded due to inadequate deposits or unauthorized distributions, the cemetery corporation may propose and implement a plan for correcting the fund's deficiencies, subject to the approval of the secretary of state.

(c) In addition to other provisions and authority granted under law, the secretary of state shall have the authority to equitably resolve the results of an audit.

History: L. 2010, ch. 82, § 1; Apr. 15.



17-1321 Same; control; custodian, bond.

17-1321. Same; control; custodian, bond. The authorities of such city or cemetery association shall have entire control of raising such permanent fund, the loaning of same, and collecting and disbursing the interest thereon, and the custodian of such fund shall give a good and sufficient bond, with three or more sureties, who shall under oath, justify in double the amount of such funds in his hands.

History: L. 1911, ch. 77, § 3; March 11; R.S. 1923, 17-1321.



17-1322 Sale by one association of all unsold real property to another owning land adjoining or in close proximity; purchase of assets.

17-1322. Sale by one association of all unsold real property to another owning land adjoining or in close proximity; purchase of assets.  Where two cemetery associations have been organized, and the lands owned and platted and dedicated by each of said associations adjoin or are in such close proximity that the whole can be efficiently managed by one of the organizations and under one uniform platting and scheme, either one of said associations, by its president and secretary, and by the consent and direction of a majority of all the individual lot owners in said association secured by vote to be taken at a meeting to be called by the said president thereof for that purpose, may sell and convey to such other association, for general burial purposes, and in bulk, all the land and property of said association not already sold and conveyed to individual lot owners, and said property shall thereafter be held, managed and disposed of by the purchasing association as is now by law provided: Provided, however, That notwithstanding any other statutes to the contrary, any cemetery corporation, either private or public, or cemetery association, whether for profit or nonprofit, may purchase the assets, real or personal of any other such cemetery organization, except for those burial lots already sold for burial purposes.

History: L. 1913, ch. 74, § 1; R.S. 1923, 17-1322; L. 1971, ch. 72, § 1; July 1.



17-1323 Same; replatting.

17-1323. Same; replatting. That after the property of any cemetery association shall have been conveyed to another like association as provided in the preceding section, the purchasing association shall have power and authority to replat the land so taken over so as to make the platting conform to that of its other property and to secure one general and uniform scheme of arrangement and adornment: Provided, however, That such replatting or new plat shall not take or appropriate any part of the lots that have been sold to individual lot owners or in any way injure such lots by leaving them in a substantially different situation with reference to streets and alleys from that of lots that will be subsequently sold by said association under the new platting.

History: L. 1913, ch. 74, § 2; March 15; R.S. 1923, 17-1323.



17-1324 Plans for mausoleums or vaults; approval by secretary of health and environment.

17-1324. Plans for mausoleums or vaults; approval by secretary of health and environment. When any person, firm, or corporation, shall desire to build, construct, or erect any mausoleum, vault, or burial structure, the same to be built or constructed entirely above the ground, or partly by excavation, and to be built, constructed and erected so that the same may contain one or more deceased human bodies for permanent interment, before proceeding to build, construct, or erect such mausoleum, vault or other structure, shall present and file a copy of all the plans and specifications for such construction with the secretary of health and environment of the state of Kansas, and before approving such plans and specifications said secretary shall be satisfied beyond any doubt that the said mausoleum, vault, or other structure would be absolutely permanent and sanitary, and if approved, said approval shall be evidenced by a certificate in writing signed by the secretary, may proceed with the construction and erection of such mausoleum, vault or other structure.

History: L. 1917, ch. 85, § 1; R.S. 1923, 17-1324; L. 1975, ch. 462, § 12; July 1.



17-1325 Crypts and catacombs; construction.

17-1325. Crypts and catacombs; construction. All crypts and catacombs, if any be placed therein in such mausoleum, vault, or other structure, shall be constructed so that all parts thereof may be readily and easily examined by the secretary of health and environment or the secretary's designee or by a local health officer, and such crypts or catacombs shall be hermetically sealed after such deceased bodies have been placed therein so that no offensive or unhealthful odor or effluvia may escape therefrom.

History: L. 1917, ch. 85, § 2; R.S. 1923, 17-1325; L. 1975, ch. 462, § 13; L. 1980, ch. 182, § 1; July 1.



17-1326 Same; sealing burial structure; reinterment.

17-1326. Same; sealing burial structure; reinterment. Should any firm, person or corporation fail to hermetically seal such crypts or catacombs placed or constructed in such mausoleum, vault, or other burial structure and by reason of such failure or other reasons, offensive odors or effluvia arise therefrom, the secretary of health and environment or the secretary's designee or the local health officer of the county in which such mausoleum, vault or other burial structure shall be situated shall upon the complaint of any local health officer or resident of the township, where such mausoleum, vault or other structure may be situated, compel the sexton or other persons in charge of such mausoleum, vault or other burial structure to immediately place such mausoleum, vault or other burial structure in perfect and sanitary condition or immediately remove said deceased body or bodies therefrom, and properly inter the same at the expense of the person, firm or corporation owning such mausoleum, vault or other burial structure. If no such person, firm or corporation can be found in the county where the same may be located, then such interment shall be at the expense of the township or city where such structure may be situated.

History: L. 1917, ch. 85, § 3; R.S. 1923, 17-1326; L. 1975, ch. 462, § 14; L. 1980, ch. 182, § 2; July 1.



17-1327 Same; penalties.

17-1327. Same; penalties. Any firm, person or corporation who shall fail or refuse to comply with the provisions of this act, may be fined in any sum, not to exceed five hundred dollars or by imprisonment in the county jail not exceeding six months.

History: L. 1917, ch. 85, § 4; May 26; R.S. 1923, 17-1327.



17-1328 Sale of lands of abandoned cemeteries.

17-1328. Sale of lands of abandoned cemeteries. Cemetery corporations and associations that no longer function, and owning lands that have been abandoned for cemetery purposes, which contain less than twenty (20) graves, may sell such lands: Provided, however, That sufficient ground shall be retained for the proper care of the remaining graves.

History: L. 1927, ch. 153, § 1; March 21.



17-1329 Same; use of proceeds.

17-1329. Same; use of proceeds. It shall be the duty of the trustees or treasurer of such cemetery corporation or association, or the township trustee, to apply the proceeds of such sale or sales to the permanent maintenance and care of the remaining graves in such abandoned cemetery.

History: L. 1927, ch. 153, § 2; March 21.



17-1330 Cemetery districts; petition; establishment; tax levy; limitation; care of abandoned cemetery; reinvestment of title to lots, when; proceedings.

17-1330. Cemetery districts; petition; establishment; tax levy; limitation; care of abandoned cemetery; reinvestment of title to lots, when; proceedings. (a) Whenever a petition, setting forth the proposed cemetery district, and signed by not less than 51% of the qualified electors of the proposed district is presented to the board of county commissioners of the county in which the greatest portion of territory comprising the district is located, the board of county commissioners at its next regular meeting shall examine the petition, and upon finding that the petition is sufficient and in due form, shall enter an order in their proceedings establishing the cemetery district. The board of county commissioners in each county in which any part of the cemetery district is located shall thereafter authorize the levy of a tax on all the taxable tangible property within the cemetery district, in a sum not to exceed $6,000 for the maintenance, operation, regulation and care of such cemetery or for the purchase and use of adjoining property of the cemetery, or, if the board of directors of any cemetery association determines it to be in the best interests of the cemetery district, for care and maintenance of any abandoned cemetery located within the district.

(b) In any cemetery district in which a city is located, the board of directors of the district may, in lieu of levying the tax provided for in subsection (a), authorize the levying of a tax of not to exceed two mills on all the taxable tangible property within the district. Such levy shall be authorized at any annual or special meeting of the board of directors and shall be certified to the board of county commissioners. Upon receiving such certification, the board of county commissioners shall authorize the levy of such a tax.

(c) Whenever any such cemetery district or its predecessor in title has conveyed to any person or persons the right of interment upon any platted lot or designated piece of ground within the area of any cemetery in such cemetery district and (1) the deed or conveyance thereto from such district or its predecessor in title or the predecessor of such title owner provides that such lots shall be held subject to all regulations of the board of directors of such cemetery district, and (2) the owners thereof named in such deed or conveyance neglect or refuse to observe the regulations for the period of 10 successive years, and (3) the conveyance had been executed more than 25 years prior to the action of the board to reinvest title, and (4) no burials have been made on the lot within 10 years prior to the action of the board to reinvest title, the board of directors of such cemetery district may reinvest such district with the title to the portion of such cemetery lot not actually used for burial purpose except for sufficient space for two additional graves adjacent to any graves then on the lot. The reinvestment of title shall take place in the following manner and shall be subject to the following conditions:

If the owner of such cemetery lot is a resident of the county in which such cemetery is located, the board of directors may cause to be served upon such owner, in the manner prescribed by law for the service of a summons in a civil action, a notice specifying the amount unpaid for lot care upon the lot. The notice shall also specify the time within which the same must be paid to the secretary-treasurer of such district, which time shall not be less than 30 days from the date of the service of the notice, and shall further state that upon the failure of such lot owner to pay the amount specified in the notice within the prescribed time, the board of directors will take the necessary steps to reinvest the cemetery district with the title to the portion of such cemetery lot not actually used for burial purposes.

History: L. 1925, ch. 148, § 1; L. 1927, ch. 168, § 1; L. 1929, ch. 157, § 1; L. 1931, ch. 149, § 1; L. 1933, ch. 152, § 1; L. 1937, ch. 178, § 1; L. 1945, ch. 155, § 1; L. 1949, ch. 187, § 1; L. 1953, ch. 126, § 1; L. 1953, ch. 127, § 1; L. 1961, ch. 118, § 1; L. 1963, ch. 139, § 1; L. 1971, ch. 73, § 1; L. 1975, ch. 132, § 1; L. 1976, ch. 103, § 1; L. 1982, ch. 101, § 1; July 1.



17-1330a Same; withdrawal of cemetery; petition.

17-1330a. Same; withdrawal of cemetery; petition. Whenever any such cemetery district has been formed including more than one cemetery, and there is no outstanding indebtedness against such district, then any one of such cemeteries may be withdrawn from such district by presenting to the board of county commissioners of the county in which the greater portion of such district lies, a petition signed by not less than 51% of the qualified electors of the cemetery district proposed to be withdrawn, to be determined by an enumeration taken for this purpose and verified by some qualified elector of such district. It shall be the duty of the board of county commissioners at their next regular meeting to enter an order removing such cemetery with the territory included in such petition from such cemetery district, and when so removed such cemetery and territory so removed, shall not be taxed in the district from which it was removed and shall be restored to all rights and privileges the same as if it had never been included within any such district.

History: L. 1933, ch. 152, § 2; L. 1992, ch. 7, § 1; March 5.



17-1330b Same; inclusion of adjoining territory; resolution, hearing, publication.

17-1330b. Same; inclusion of adjoining territory; resolution, hearing, publication. (a) The board of county commissioners of any county having a cemetery district established pursuant to K.S.A. 17-1330, may by resolution, enlarge the district to include adjoining territory in which there is located an abandoned cemetery.

(b) No order shall be made under the provisions of subsection (a) until a hearing is held.  Notice of such hearing shall be published in a newspaper of general circulation in the county where such cemetery district is located, for two consecutive weeks, stating the time and place of such hearing and the action proposed, with the last publication thereof being at least five days before the date of the hearing.

History: L. 1981, ch. 97, § 1; July 1.



17-1331 Same; organization.

17-1331. Same; organization. Within 30 days after such order is entered by the board of county commissioners, as above provided, it is hereby made the duty of the township trustee of the township in which township lies the greatest portion of territory comprising such cemetery district, to call a meeting of the qualified electors of such cemetery district in the manner hereinafter provided, for the purpose of organizing such cemetery district into an association and for the election of five directors who shall have authority to provide for the caring and maintaining of such cemetery hereinafter provided for, and who shall hold their office until the next regular meeting of such cemetery association. Directors shall reside either (1) in the county or counties in which such cemetery district is located or (2) within 25 miles of the cemetery district boundaries. Upon the change of residency of any director as required by this section, such director's office shall be deemed to be vacated, and a successor shall be appointed to serve the remainder of the unexpired term by the remaining directors. Such township trustee shall cause notice of such meeting to be published, once each week for two consecutive weeks, in a newspaper of general circulation in such cemetery district, stating that a meeting of the qualified voters of such cemetery district will be held at the time and place fixed in the notice for the purpose of organizing the cemetery district into an association and for the election of five directors. The last publication of such notice shall be made not more than six days prior to the date fixed for the holding of the meeting.

History: L. 1925, ch. 148, § 2; L. 1978, ch. 77, § 1; L. 1988, ch. 95, § 1; July 1.



17-1332 Same; filing offer to convey property; abandoned cemeteries.

17-1332. Same; filing offer to convey property; abandoned cemeteries. That before said petition shall be granted by said board of county commissioners as hereinbefore provided, there shall be on file with the clerk of said board an offer by at least one cemetery association or corporation in said proposed district, authorized by at least a majority vote of its officers and directors to convey to said proposed cemetery district association, all property, both real and personal, now owned by said association or corporation free of cost, and said cemetery association or corporation is hereby authorized to make such conveyance upon a majority vote of its officers and directors: Provided, That the petition may be granted by the board of county commissioners to a cemetery district organized to take over one or more abandoned cemeteries within the proposed district if the petition is accompanied by an affidavit signed by one or more residents of the district stating that the persons or association owning or having control of said cemetery or cemeteries cannot be ascertained or located and that said cemetery or cemeteries have been abandoned for more than five years. Upon the granting of said petition said cemetery district may take over and exercise ownership and control of said abandoned cemetery or cemeteries and shall be vested with color of title thereto.

History: L. 1925, ch. 148, § 3; L. 1949, ch. 188, § 1; June 30.



17-1333 Same; annual meetings; powers of electors.

17-1333. Same; annual meetings; powers of electors. A majority of the electors present at said annual cemetery district meeting shall have authority to select a name for said cemetery district association; elect directors as provided for in K.S.A. 17-1331, who shall hold office as provided in K.S.A. 17-1333a; vote upon any proposition to disorganize such district and annex the territory thereof to another cemetery district; fix the date for its next annual meeting; determine the amount of tax to be levied not to exceed the limits prescribed in K.S.A. 17-1330, or K.S.A. 17-1365 for the caring for and maintaining said cemetery for the next year and cause the same to be certified to the county clerk of each county or counties in which said district is located; and at the first meeting of said cemetery association to select from the offer or offers on file to convey by cemetery associations or corporations in said district, the cemetery to become the official cemetery of said district association, which cemetery shall thereafter become the permanent property of said district association.

History: L. 1925, ch. 148 § 4; L. 1937, ch. 178, § 2; L. 1949, ch. 187, § 2; L. 1961, ch. 118, § 2; L. 1969, ch. 122, § 8; L. 1973, ch. 89, § 1; July 1.



17-1333a Same; election of directors; vacancies.

17-1333a. Same; election of directors; vacancies. At the first annual meeting of cemetery districts, provided for by K.S.A. 17-1333, and amendments thereto, which occurs after the effective date of this act, directors shall be elected as follows: Two for terms of four years; one for a term of three years; one for a term of two years; and one for a term of one year. Thereafter, upon the expiration of the term of a director, a successor shall be elected for a term of four years. Directors shall reside either (1) in the county or counties in which such cemetery district is located or (2) within 25 miles of the cemetery district boundaries. Upon the change of residency of any director as required by this section, such director's office shall be deemed to be vacated. Vacancies in the board of directors occasioned by removal, resignation or otherwise shall be filled for the unexpired term in like manner as original elections.

History: L. 1973, ch. 89, § 2; L. 1988, ch. 95, § 2; July 1.



17-1334 Same; meetings of directors; election of officers; terms; bond of secretary-treasurer.

17-1334. Same; meetings of directors; election of officers; terms; bond of secretary-treasurer. That the directors of said cemetery association shall meet within thirty days after their election, and at all other times during their term of office when called by their president, who shall at their first meeting elect a president from among their number, and a secretary-treasurer who shall be required to give a bond to the association in the sum of $300, and which president and secretary-treasurer shall have all the authority now provided by law for such officials of cemetery associations or corporations. Each officer elected pursuant to this section shall serve for a term of one (1) year.

History: L. 1925, ch. 148, § 5; L. 1973, ch. 89, § 3; July 1.



17-1335 Same; authority of association; issuance of bonds.

17-1335. Same; authority of association; issuance of bonds. (a) The district cemetery association shall have all the authority now provided by law for cemetery associations and corporations which shall specifically include but shall not be limited to the authorities granted by K.S.A. 17-1302, 17-1311, 17-1312, 17-1319, 17-1320 and 17-1321, and amendments thereto. The cemetery of such district association shall be and remain a public cemetery.

(b) The board of directors of such district is hereby authorized to issue general obligation bonds of the district for the purpose of acquiring additional land for cemetery purposes in the manner herein provided. Before any such bonds shall be issued, the board shall adopt a resolution declaring its intention to issue such bonds, stating the purpose for which the bonds are to be issued and the amount thereof. Such resolution shall be published once each week for three consecutive weeks in the official county newspaper. If within 30 days following the date of the last publication of such resolution a petition signed by not less than 5% of the qualified electors of the district is filed in the office of the county election officer requesting an election on the proposition to issue such bonds, no bonds shall be issued without such proposition having been approved by a majority of the electors of the district voting at an election called and held thereon. All such elections shall be noticed, called and held in the manner prescribed for the giving of notice, calling and the conduct of elections under the general bond law. If no sufficient petition is filed within the time prescribed or if such proposition is approved by a majority of the qualified electors of the district voting at an election held thereon, bonds of the district may be issued in an amount not to exceed the amount specified in the original resolution of the board.

History: L. 1925, ch. 148, § 6; L. 1951, ch. 200, § 1; L. 1988, ch. 95, § 5; July 1.



17-1335a Same; reinvestment of title to lots under 17-1330; notice to nonresidents; publication.

17-1335a. Same; reinvestment of title to lots under 17-1330; notice to nonresidents; publication. Whenever it shall be determined by the return of the sheriff of the county in which said cemetery is located, that the owner or owners of said lot or lots is not a resident of said county and cannot be found therein, then said board of directors may cause such notice to be published in a legal newspaper within said county for the period of three (3) weeks, and shall cause a copy of such notice to be served on the owner or owners thereof by registered mail addressed to their last known address, which said notice shall specify a time for payment, at least thirty (30) days after the completed service of such notice by publication thereof.

History: L. 1953, ch. 127, § 2; June 30.



17-1335b Same; record of proceedings.

17-1335b. Same; record of proceedings. All such notices with the proof of service or publication thereof, and all such resolutions adopted by the board of directors of said cemetery district shall be made a part of the records of said governing board.

History: L. 1953, ch. 127, § 3; June 30.



17-1335c Same; default by owners; action to determine title.

17-1335c. Same; default by owners; action to determine title. If for thirty (30) days after completion of such service or publication the party or parties fail to conform with the demands of such resolution, the rights of such party or parties may be deemed abandoned, and thereupon said board of directors may bring an action in the district court of said county against all parties so in default, uniting as many parties so in default as it may desire in one action, to have the rights of said parties in such lots or parcels terminated and the property restored to the board of directors of such cemetery district free of any right, title or interest of all such defaulting parties, their heirs or assigns. Such action in all other respects shall be brought and determined in the same manner as ordinary actions to determine title to real estate.

History: L. 1953, ch. 127, § 4; June 30.



17-1335d Same; abandonment by grantee or holder.

17-1335d. Same; abandonment by grantee or holder. In all such cases the fact that such grantee or holder has not, for a term fifteen (15) successive years or more, observed the regulations of the board of directors of such cemetery district shall be prima facie evidence that such party has abandoned such lots.

History: L. 1953, ch. 127, § 5; June 30.



17-1335e Same; judgment may be recorded.

17-1335e. Same; judgment may be recorded. A certified copy of the judgments in such actions quieting title may be filed in the office of the register of deeds in and for the county in which said parcel is situated.

History: L. 1953, ch. 127, § 6; June 30.



17-1335f Same; description; ingress and egress.

17-1335f. Same; description; ingress and egress. Such notice and all proceedings had pursuant to this act in relation to any such cemetery lots, shall distinctly describe by metes and bounds the portion of such cemetery lot unused for burial purposes; and such cemetery district is hereby required to leave sufficient ingress to, and egress from, any grave upon said lot, either by duly dedicated streets or alleys in said cemetery, or by leaving sufficient of the unused portion of such cemetery lot for such purpose.

History: L. 1953, ch. 127, § 7; June 30.



17-1335g Same; perpetual care contracts exempt.

17-1335g. Same; perpetual care contracts exempt. This act shall not apply to any lot or lots in any cemetery where a perpetual care contract has been entered into between such cemetery and the owner of such lot.

History: L. 1953, ch. 127, § 8; June 30.



17-1335h Same; title reinvested; reconveyance, when.

17-1335h. Same; title reinvested; reconveyance, when. Compliance with the terms of this act shall as fully reinvest the cemetery district with, and divest the record owner and his descendants of, the title to such portion of such cemetery lot unused for burial purposes, as though the same had never been conveyed to any person, and such cemetery district shall have, hold and enjoy such reclaimed portions of such lots for its own uses and purposes, subject to the laws of this state, and to the charter, bylaws, rules and regulations of such cemetery district: Provided, That such cemetery district shall not be permitted to alienate any such lot for the period of one (1) year from and after the adoption of the resolution provided for in this act by the board of directors of such cemetery district: And further provided, That if at any time during said one-year period, any person or persons entitled to such cemetery lot by the laws of this state, shall pay or cause to be paid to the secretary-treasurer of such district all said unpaid lot care, together with the expenses of the service of the notice hereinbefore provided for, and any additional sums due for lot care subsequent to the date of such notice, as prescribed by the bylaws, rules and regulations of such cemetery district, and shall take out and pay for a perpetual care contract upon such lot, the said board of directors shall reconvey such lots to the person or persons lawfully entitled to the same.

History: L. 1953, ch. 127, § 9; June 30.



17-1335i Same; annexation of territory to districts; procedure.

17-1335i. Same; annexation of territory to districts; procedure. Whenever a petition describing the territory sought to be annexed to a cemetery district organized and operating under the provisions of section 17-1330, 17-1330a, 17-1331, 17-1332, 17-1333, 17-1334 and 17-1335 of the Kansas Statutes Annotated, and amendments thereto, which territory is adjacent to such cemetery district, praying that such territory be annexed to and become a part of such cemetery district, and signed by not less than fifty-one percent (51%) of the qualified electors of such territory to be determined by an enumeration taken and verified for this purpose by some qualified elector of the territory sought to be annexed and attached to the petition, is presented to the board of county commissioners of the county in which lies the greatest portion of the territory sought to be annexed, it shall be the duty of said board of county commissioners at its next regular meeting to examine said petition and enumeration, and if it finds that the petition is regular and in due form, that it is signed by the requisite number of qualified electors, that such territory is adjacent to the cemetery district, and that no part of such territory is in another cemetery district, it shall enter an order in its proceedings annexing said petitioned territory to the cemetery district and making it a part thereof.

If the annexed territory lies in two or more counties, the county clerk of the county whose board of commissioners makes the annexation order shall certify a copy of the order to the county clerk of any other county in which any of such territory is located.

History: L. 1953, ch. 128, § 1; June 30.



17-1336 Cemetery districts in certain counties; tax levies; road improvement.

17-1336. Cemetery districts in certain counties; tax levies; road improvement. That in any cemetery district organized or created under the provisions of sections 17-1330 to 17-1335, both sections inclusive, of the Kansas Statutes Annotated, and any amendments thereto, which is located in a county having a population of not less than eight thousand (8,000) nor more than eleven thousand (11,000) and having an assessed tangible valuation of more than thirty million dollars ($30,000,000), or which is located in a county having a population of not less than eighteen thousand (18,000) nor more than nineteen thousand (19,000) and having an assessed tangible valuation of more than thirty-four million dollars ($34,000,000), or any county having a population of not less than nineteen thousand (19,000) nor more than twenty-three thousand (23,000) and having an assessed tangible valuation of not less than thirty-three million dollars ($33,000,000) nor more than thirty-eight million dollars ($38,000,000), a majority of the electors present at the annual cemetery district meeting, shall determine the amount of tax to be levied not to exceed one-half (1/2) mill on all taxable property of the district for the caring for and maintaining said cemetery and for the improvement of the road leading to said cemetery from a county or state highway and cause the same to be certified to the board of county commissioners of such county; and any such cemetery district, so organized or created, which is located in a county having a population of not less than six thousand five hundred (6,500) and having an assessed tangible valuation of not less than ten million dollars ($10,000,000) nor more than fourteen million dollars ($14,000,000) shall, when a majority of the electors present at the annual cemetery meeting determine the amount of tax to be levied not to exceed one (1) mill on all taxable property of the district for the caring for and maintaining said cemetery and for the improvement of the road leading to said cemetery from a county or state highway, cause the same to be certified to the board of county commissioners of such county.

History: L. 1938, ch. 39, § 1; L. 1939, ch. 156, § 1; L. 1941, ch. 178, § 1; L. 1945, ch. 156, § 1; L. 1947, ch. 184, § 1; L. 1951, ch. 201, § 1; June 30.



17-1336a Same; road completion fund; transfer of surplus money for machinery and equipment; limitation.

17-1336a. Same; road completion fund; transfer of surplus money for machinery and equipment; limitation. (a) The board of directors of any cemetery district created pursuant to the provisions of article 13 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto, is hereby authorized and empowered, by resolution, to transfer all or any portion of any surpluses of the moneys derived from any tax levy existing at the end of a budget year to a special fund for the completion of road improvements authorized by K.S.A. 17-1336, and amendments thereto. No more than one such transfer shall be made.

(b) The board of directors of any cemetery district created pursuant to article 13 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto, is hereby authorized and empowered, by resolution, to transfer any surpluses of the money derived from any tax levy existing at the end of a budget year to a special fund to be used to purchase machinery and equipment for cemetery maintenance. The amount of such transfer shall not exceed 25% of the annual budget.

(c) Any money transferred pursuant to this section shall not be subject to K.S.A. 79-2925 to 79-2940, inclusive, and amendments thereto, except that in making the budget of such cemetery districts the amount transferred and the amount expended thereof shall be shown thereon for the information of the taxpayers of such cemetery districts.

History: L. 1945, ch. 156, § 2; L. 1983, ch. 82, § 1; July 1.



17-1337 Same; directors; election; terms; vacancies.

17-1337. Same; directors; election; terms; vacancies. Such cemetery district shall be governed by a board of five directors. At the first annual meeting five directors shall be elected as follows: Two for a term of four years, one for a term of three years, one for a term of two years, and one for a term of one year. Thereafter, upon the expiration of the term of a director, a successor shall be elected for a term of four years. Directors shall reside either (1) in the county or counties in which such cemetery district is located or (2) within 25 miles of the cemetery district boundaries. Upon the change of residency of any director as required by this section, such director's office shall be deemed to be vacated. Vacancies in the board of directors occasioned by removal, resignation or otherwise shall be filled for the unexpired term in like manner as original elections.

History: L. 1938, ch. 39, § 2; L. 1939, ch. 156, § 2; L. 1988, ch. 95, § 3; July 1.



17-1338 Same; permanent maintenance fund; use and investment.

17-1338. Same; permanent maintenance fund; use and investment. Any such cemetery district may receive, acquire and hold donations or bequests for a permanent fund, the income from which shall be used by such cemetery district in defraying the expenses incurred in keeping the lots and grounds of such cemetery in proper and suitable condition. Such permanent fund may be invested as the donor may direct or if the donor has not specified, such fund may be invested in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in any municipal bonds of this state or bonds of the United States except bonds of any municipality of this state where the bonded indebtedness thereof shall exceed fifteen percent of its total assessed valuation as shown by the last assessment preceding such investment.

History: L. 1938, ch. 39, § 3; L. 1977, ch. 54, § 22; July 1.



17-1339 Same; control of permanent fund; custodian.

17-1339. Same; control of permanent fund; custodian. The board of directors of such cemetery district shall have entire control of raising such permanent fund, the loaning of the same, and collecting and disbursing the income therefrom. The treasurer shall be custodian of such fund.

History: L. 1938, ch. 39, § 4; March 5.



17-1341 Same; conveyance of city cemetery; ordinance.

17-1341. Same; conveyance of city cemetery; ordinance. That any city located within the boundaries of any such cemetery district which is operating and maintaining a city cemetery, if so requested in writing by the board of directors of such cemetery district, may by ordinance duly passed and adopted by its governing body, relinquish, transfer and convey to said cemetery district the said city cemetery.

History: L. 1939, ch. 156, § 4; June 30.



17-1342 Cemetery districts; establishment by city of second or third class and townships.

17-1342. Cemetery districts; establishment by city of second or third class and townships. Any city of the second or third class is hereby authorized to join with any one or more townships or portions of one or more townships in the maintenance and improvement of any cemetery within such city or townships, as hereinafter provided.

History: L. 1941, ch. 176, § 1; L. 1949, ch. 189, § 1; June 30.



17-1343 Same; petition to county commissioners.

17-1343. Same; petition to county commissioners. Upon the presentation to the board of county commissioners of the county in which such city and townships, or the greater portion thereof, are located of a petition signed by not less than sixty percent of the qualified electors of each of said townships or parts of said townships of said proposed district outside the limits of incorporated cities, to be determined by an enumeration taken and verified for this purpose by some qualified elector of said proposed district, it shall be the duty of said board of commissioners, at its next regular meeting to examine said petition and if they find that the same is regular and in due form as is herein provided, they shall enter an order in their proceedings establishing said cemetery district. Said petition shall be accompanied by a copy of a resolution passed by the governing body of a city within such district which now owns a cemetery, which resolution shall state that said city agrees to convey said cemetery to and for the use of the proposed cemetery district.

History: L. 1941, ch. 176, § 2; June 30.



17-1344 Same; board of trustees; officers; bond; expenditures; tax levies; election upon petition.

17-1344. Same; board of trustees; officers; bond; expenditures; tax levies; election upon petition. Upon the establishment of said cemetery district, the cemetery conveyed thereto shall become the property of said district and the township trustee of every township, a portion of which is included in said district, and the mayor of the city shall constitute a board of trustees, having full power and control of said cemetery, except that if any such cemetery district is formed by the joining of one city and only one township, the treasurer of such city shall be the third member of said board of trustees. Said board of trustees shall elect from their own membership a chairman and may select from their own membership or otherwise, a secretary, whose terms of office shall be fixed by the board of trustees. The treasurer of the city of the second or third class which is included in the cemetery district may be treasurer of the cemetery district and when said city treasurer shall act as treasurer of the cemetery district, the bond given by said treasurer to the city shall also cover funds of the cemetery district which come into the hands of the said treasurer.

Whenever the board of trustees shall select a treasurer for the cemetery district who is not the city treasurer, the board of trustees shall provide such treasurer with a corporate surety bond in a sum fixed by the board and conditioned on the safekeeping of such funds and the accounting for the same whenever called upon so to do by said board of trustees. All expenditures made by the board of trustees shall be paid by warrants drawn on the treasurer and signed by the chairman and secretary of the board.

Said board of trustees may authorize a tax of not to exceed two (2) mills to be levied by such cemetery district for the purpose of maintaining and improving said cemetery. Such tax shall be levied within the city by the governing body of the city and in the district outside the city such tax shall be levied by the board of county commissioners upon certification to them, by the board of trustees, of the rate of levy to be made, except that, if the amount of the levy fixed by the board of trustees under this section is greater than one (1) mill and a valid petition in opposition to the amount of such levy in excess of one (1) mill, is filed with the county election officer of each such county within fifteen (15) days of the date such levy is certified to the board of county commissioners of each such county, the amount of the levy authorized to be fixed for such year by the board of trustees under this section shall not exceed and the amount of such levy shall be deemed to be one (1) mill. Any petition in opposition to the amount of such levy in excess of one (1) mill shall be valid if it is signed by at least two percent (2%) of the qualified electors in said cemetery district. The tax so collected shall be paid over by the county treasurer to the treasurer of the cemetery district upon order of the board of trustees of the cemetery district which order shall be signed by the chairman and secretary of said board.

History: L. 1941, ch. 176, § 3; L. 1943, ch. 129, § 1; L. 1949, ch. 189, § 2; L. 1951, ch. 202, § 1; L. 1975, ch. 132, § 3; July 1.



17-1345 Disorganization of township cemetery and formation of district; petition; transfer of property.

17-1345. Disorganization of township cemetery and formation of district; petition; transfer of property. Whenever a petition setting forth a proposed cemetery district (which includes territory wherein an existing township cemetery is located) and a proposal to disorganize the existing township cemetery, signed by not less than fifty-one percent of the qualified electors of said proposed district, to be determined by an enumeration taken and verified for this purpose by some qualified elector of said proposed district, shall be presented to the board of county commissioners of the county in which lies the greatest portion of the territory comprising said district, in favor of such petition together with a resolution unanimously adopted and signed by the members of the township board of the township having such township cemetery which is to be disorganized stating that said township board agrees and consents to the disorganization of said township cemetery, it shall be the duty of the board of county commissioners at its next regular meeting to examine said petition and resolution and, if it finds that said petition and resolution are regular and in the form herein prescribed and that there is no outstanding indebtedness against said township cemetery district and that said township board is willing to convey all right, title and interest of said township in and to said cemetery to the proposed new cemetery district, it shall enter an order in its proceedings disorganizing said township cemetery district and establishing said proposed cemetery district.

Thereupon, the township board of the township shall convey all right, title and interest in and to said township cemetery to the newly organized cemetery district. Such conveyance shall be made by a deed signed and acknowledged by the township trustee. Immediately upon the selection and qualification of the treasurer of the new cemetery district, the township treasurer shall pay over to such cemetery district treasurer all funds and moneys in his hands together with all moneys and funds in the county treasury which have been collected for cemetery purposes by such township.

History: L. 1943, ch. 330, § 1; June 28.



17-1346 Same; application of laws.

17-1346. Same; application of laws. The provisions of K.S.A. 17-1330, 17-1330a, 17-1331, 17-1333, 17-1334, 17-1335, 17-1337, 17-1338 and 17-1339 shall apply to the said cemetery district established by the board of county commissioners and all the rights, powers, duties, authority and jurisdiction conferred by said sections on cemetery districts are hereby conferred on the cemetery district and the board of directors thereof established and provided for under the provisions of this act.

History: L. 1943, ch. 330, § 2; June 28.



17-1347 Reversion of unused grave spaces conveyed to patriotic organizations.

17-1347. Reversion of unused grave spaces conveyed to patriotic organizations. In any city or other cemetery wherein blocks of grave spaces were conveyed to patriotic organizations for the interment of war dead and such organizations are now defunct, the title to the unused grave spaces shall revert to the city or other existing cemetery organization as of the effective date of this act, and the city or the existing cemetery organization is hereby authorized to convey such unused grave spaces to any existing patriotic organization for the interment of war dead.

History: L. 1949, ch. 126, § 1; June 30.



17-1348 Certain charitable purpose corporations; joint custody of assets.

17-1348. Certain charitable purpose corporations; joint custody of assets. Any cemetery corporation now organized or existing, or which may be hereafter organized, for the purpose of establishing and maintaining a cemetery or cemeteries for charitable purposes and having or acquiring a perpetual care or permanent maintenance fund containing assets of at least $100,000, may by action of its governing board enter into an agreement with a bank, having its principal office in this state, for the joint custody of such assets, which assets are to be deposited for safekeeping with such bank and such joint custody to be between the treasurer and governing body of such corporation and the bank. Whenever such assets are so deposited with a bank, the treasurer of such corporation may be relieved from furnishing any surety bond relative thereto otherwise required by law.

History: L. 1951, ch. 215, § 1; L. 1989, ch. 48, § 79; July 1.



17-1349 Same; investment standards; acquisition of property.

17-1349. Same; investment standards; acquisition of property. In acquiring, investing, reinvesting, exchanging, retaining, selling and managing property for the benefit of any cemetery corporation now or hereafter organized as provided in K.S.A. 17-1348, and amendments thereto, the governing board shall exercise such judgment and care under the circumstances then prevailing, which persons of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of its capital.

Within the limitations of the foregoing, the governing board of the cemetery corporation is authorized to acquire and retain every kind of property, real, personal or mixed, and every kind of investment, specifically but not by way of limitation, bonds, debentures and other corporate obligations, or loans secured by real estate mortgages, and stocks, preferred or common, which persons of prudence, discretion and intelligence acquire or retain for their own account, and within the limitations of the foregoing, the governing board of the cemetery corporation may retain property properly acquired, without limitation as to time and without regard to its suitability for original purchase.

History: L. 1951, ch. 215, § 2; L. 2008, ch. 44, § 1; July 1.



17-1350 Dissolution of certain cemetery districts; determination of facts.

17-1350. Dissolution of certain cemetery districts; determination of facts. Whenever any public utility, governmental agency of this state, or the United States, having the power of eminent domain, shall have determined it to be necessary to acquire for public use the existing property owned by any cemetery district in this state, the directors of such cemetery district may present a petition to the district court of the county in which such cemetery property is located, verified by such directors, setting forth such facts and praying that an order be made by the court determining whether such facts exist.

History: L. 1953, ch. 137, § 1; March 27.



17-1351 Same; findings; notice to owners of intention to dissolve district.

17-1351. Same; findings; notice to owners of intention to dissolve district. Such petition shall be heard immediately by such district court, and if the district court shall find that the facts specifically set out in K.S.A. 17-1350 exist, the court shall direct that process be issued in said action notifying all persons owning lots or places of burial in such cemetery, as far as can be determined from the records of such cemetery district, of the intention of the cemetery district to request the dissolution of such cemetery district, such process to be issued by personal service or by publication service in accordance with sections 60-2525 to 60-2527, both sections inclusive, of the General Statutes Supplement of 1951.

History: L. 1953, ch. 137, § 2; March 27.



17-1352 Same; hearing; determination; authority to contract, when.

17-1352. Same; hearing; determination; authority to contract, when. After service, as provided in the preceding section, has been made, a hearing shall be had by said district court, to determine whether such cemetery district should be dissolved, and the property rights of persons living or dead either owning cemetery lots in said cemetery, or buried therein, shall be dissolved and set aside, and, whether it would be to the best interests of all parties concerned for said bodies to be disinterred from said cemetery and reburied in another cemetery or cemeteries. If the court shall find in the affirmative, then the directors of such cemetery district shall be authorized to enter into a contract or contracts for the sale of such cemetery property to such governmental agency or public utility, subject to the approval of the court, and also to enter into a contract or contracts for the removal and reburial of all persons buried in said cemetery, subject to the approval of the court.

History: L. 1953, ch. 137, § 3; March 27.



17-1353 Same; acquisition of locations in certain existing cemeteries.

17-1353. Same; acquisition of locations in certain existing cemeteries. The directors of such cemetery district shall then be authorized to acquire by purchase suitable cemetery lots, or burial locations in other existing cemeteries within a radius of fifty (50) miles of such cemetery, for the reburial of all bodies in such cemetery.

History: L. 1953, ch. 137, § 4; March 27.



17-1354 Same; dissolution of district by court, when; deed; report, approval; order; recordation.

17-1354. Same; dissolution of district by court, when; deed; report, approval; order; recordation. Upon the removal and reburial of all bodies, together with the relocation of all markers, monuments and other identifying medium, the court shall be advised of such fact by the directors of such cemetery district, and, if the court finds all of the terms of said contract or contracts have been carried out, the court can declare such cemetery district to be dissolved, and authorize the directors of such cemetery district to execute a deed to such cemetery property to the governmental agency involved. The directors of such cemetery district shall report all payments to the court, and, if approved by the court, the court shall order such cemetery district to pay all costs and expenses from the money received for the sale of such property, a copy of which order shall be filed with the county clerk of the county or counties in which such cemetery district is located, and thereupon such cemetery district shall cease to become a taxing unit.

History: L. 1953, ch. 137, § 5; March 27.



17-1355 Certain districts in counties over 250,000; tax levies, when; limitation.

17-1355. Certain districts in counties over 250,000; tax levies, when; limitation. This act shall apply to any cemetery district, not within any incorporated city, which constitutes a group of four (4) cemeteries and which district is located in a county having a population of not less than two hundred fifty thousand (250,000). If a majority of the qualified electors of said district present at the annual cemetery district meeting shall determine the amount of additional tax necessary to be levied, not to exceed one (1) mill on all the taxable property of the district, for the purchase of additional land for said cemetery and for the improvement thereof, the directors may submit same to the board of county commissioners of such county and said tax shall be levied on all the taxable property of said cemetery district: Provided, Such tax shall not be levied more than two (2) years.

History: L. 1959, ch. 145, § 1; June 30.



17-1356 Disorganization and annexation of cemetery district to other district in same county, when; procedure.

17-1356. Disorganization and annexation of cemetery district to other district in same county, when; procedure. Any cemetery district organized under the provisions of K.S.A. 17-1330, 17-1330a, 17-1331 to 17-1334 and 17-1335, and acts amendatory thereof, and adjacent or contiguous to another cemetery district located in the same county, may be disorganized and annexed to such adjacent or contiguous district as hereinafter provided.

Whenever a petition describing the territory of the district requesting disorganization and annexation, and signed by not less than fifty-one percent (51%) of the qualified electors of the district, as determined by an enumeration taken and verified for this purpose by some qualified elector of the district requesting annexation, is presented to the board of county commissioners of the county in which the cemetery districts lie, it shall be the duty of the board of county commissioners at its next regular meeting to examine the petition, and if it finds that the two districts are adjacent, that the petition is signed by the requisite number of qualified electors, and that the district directors of the district to which it is proposed to annex the petitioning district have approved such annexation, the board shall enter an order in its proceedings disorganizing the petitioning district and annexing such district to the adjacent or contiguous district.

History: L. 1961, ch. 119, § 1; June 30.



17-1357 Same; entire district to be disorganized and annexed.

17-1357. Same; entire district to be disorganized and annexed. If a cemetery district has been disorganized and annexed to another district as provided for in K.S.A. 17-1356, the entire petitioning cemetery district shall be disorganized and annexed to the adjacent or contiguous district.

History: L. 1961, ch. 119, § 2; June 30.



17-1358 Same; transfer of property and funds.

17-1358. Same; transfer of property and funds. When a cemetery district is disorganized and annexed, all of its property and funds on hand and to be collected shall, at the time of annexation, be transferred to the cemetery district of which it becomes a part, and said annexed district shall thereafter be a part of said annexing district for all purposes.

History: L. 1961, ch. 119, § 3; June 30.



17-1359 Disorganization of certain districts and annexation of territory to other districts.

17-1359. Disorganization of certain districts and annexation of territory to other districts. Any cemetery district organized under the provisions of K.S.A. 17-1330 et seq., and amendments thereto, may be disorganized and the territory thereof annexed to another cemetery district located within the same county in the manner hereinafter provided. Both contiguous and noncontiguous territory may be annexed under the provisions of this act [*].

History: L. 1969, ch. 122, § 1; April 19.

* "This act," see, also, 17-1333, 17-1360 to 17-1365.



17-1360 Same; vote to disorganize and requesting annexation of territory to another district; duties of secretary-treasuer.

17-1360. Same; vote to disorganize and requesting annexation of territory to another district; duties of secretary-treasuer. If a majority of the electors of any such district, present at the annual meeting, shall vote in favor of disorganizing such district and requesting the annexation of the territory thereof to another cemetery district, the secretary-treasurer of the district shall transmit certified copies of such proposition and the vote thereon to the secretary-treasurer of the cemetery district to which the electors have voted to request the annexation of the territory of their district.

History: L. 1969, ch. 122, § 2; April 19.



17-1361 Same; duties of board receiving proposition; territory not annexed, when.

17-1361. Same; duties of board receiving proposition; territory not annexed, when. Whenever the board of directors of any cemetery district organized under the provisions of K.S.A. 17-1330 et seq., and amendments thereto, shall receive a proposition requesting the annexation of the territory of another district to its district, such board shall, upon the call of its president, meet and determine the advisability of the annexation of such territory. If such board shall determine that the annexation of such territory is advisable it shall cause its approval to be endorsed upon a copy of the proposition submitted by the district requesting annexation and shall transmit the same to the board of county commissioners of the county. If the board of such cemetery district shall determine that the annexation of such territory is not in the best interests of its district, such territory shall not be annexed.

History: L. 1969, ch. 122, § 3; April 19.



17-1362 Same; county commissioners duties to disorganize and annex district, when.

17-1362. Same; county commissioners duties to disorganize and annex district, when. If the board of county commissioners finds that the proposition, the vote thereon and the endorsement are sufficient and in proper form, it shall enter an order in its proceedings disorganizing such district and annexing the territory thereof to the district as requested in such proposition.

History: L. 1969, ch. 122, § 4; April 19.



17-1363 Same; records, funds, etc., transferred to annexing district; title to property.

17-1363. Same; records, funds, etc., transferred to annexing district; title to property. Whenever any cemetery district shall be disorganized under the provisions of this act [*] and the territory thereof annexed to another district, all books, records, papers, moneys, funds in the hands of the county treasurer or levies outstanding, and property, both real and personal, shall be transferred to the custody of the secretary-treasurer of the cemetery district to which such territory has been annexed. The title to all such property shall vest in the district as the same is constituted from and after the date of such annexation.

History: L. 1969, ch. 122, § 5; April 19.

* "This act," see, also, 17-1333, 17-1359 to 17-1362, 17-1364, 17-1365.



17-1364 Same; fixing number of board after annexation; terms.

17-1364. Same; fixing number of board after annexation; terms. At the annual meeting of any cemetery district next following the annexation of territory under the provisions of this act, a majority of the electors present shall have authority to determine the number of and to elect not less than five nor more than nine directors who shall hold their office until the next annual meeting of the electors of such district. Directors shall reside either (1) in the county or counties in which such cemetery district is located or (2) within 25 miles of the cemetery district boundaries. Upon the change of residency of any director as required by this section, such director's office shall be deemed to be vacated, and a successor shall be appointed to serve the remainder of the unexpired term by the remaining directors.

History: L. 1969, ch. 122, § 6; L. 1988, ch. 95, § 4; July 1.



17-1365 Same; tax levies after annexation; uses of funds.

17-1365. Same; tax levies after annexation; uses of funds. Whenever territory shall have been attached to any cemetery district under the provisions of this act [*], the county clerk of the county or the county clerks of each county in which said district is located shall, at the first tax levying period next following the date of such annexation and thereafter levy a tax on the taxable tangible property of such cemetery district, which will produce a sum not to exceed an amount equal to five thousand dollars ($5,000) for each cemetery operated and maintained by such district, for the maintenance, operation, regulation and care of the cemeteries of such district and for the purchase and use of additional property for cemetery purposes.

History: L. 1969, ch. 122, § 7; L. 1970, ch. 85, § 1; July 1.

* "This act," see, also, 17-1333, 17-1359 to 17-1364.



17-1366 Maintenance of abandoned cemeteries; definitions.

17-1366. Maintenance of abandoned cemeteries; definitions. As used in this act: (a) "Abandoned cemetery" means:

(1) Any cemetery owned by a corporation, as defined in K.S.A. 17-1312f, and amendments thereto, in which, for a period of at least one year, there has been a failure to cut grass or weeds or care for graves, grave markers, walls, fences, driveways and buildings; or

(2) any cemetery owned by a corporation, as defined in K.S.A. 17-1312f, and amendments thereto, in which for a period of 180 days, proper records have not been maintained and annual or quarterly reports have not been made to the secretary of state, pursuant to the provisions of K.S.A. 17-1312a et seq., and amendments thereto.

(b) "Municipality" means the cemetery district in which all or any portion of an abandoned cemetery is located. If no portion of such cemetery is located within a cemetery district, the term shall mean the city in which all or any portion of an abandoned cemetery is located unless such cemetery is not within the corporate limits of a city, in which case such term shall mean the county in which such cemetery is located.

History: L. 1979, ch. 62, § 1; L. 2011, ch. 78, § 23; L. 2014, ch. 118, § 8; July 1.



17-1367 Same; dissolution of certain cemetery corporations; liens declared void on and after January 1, 2003; transfer of property and moneys.

17-1367. Same; dissolution of certain cemetery corporations; liens declared void on and after January 1, 2003; transfer of property and moneys. Whenever the attorney general determines the existence of an abandoned cemetery in this state, the attorney general shall immediately proceed to dissolve the cemetery corporation owning the same. Upon the dissolution of such corporation, title to all property owned by the cemetery corporation shall vest in the municipality in which the cemetery is located, and any liens, perfected or unperfected, against such property shall be immediately quashed, null and void and unenforceable on and after January 1, 2003, and the permanent maintenance fund, together with all investments then outstanding, and all books, records and papers of such corporation shall be transferred to the treasurer of such municipality and shall become the property thereof. Upon the transfer of such property and funds, the governing body of such municipality shall care for and maintain such cemetery with any moneys of the cemetery corporation including the principal of and income from the permanent maintenance fund and, if such moneys are insufficient to properly maintain such cemetery, with funds of the municipality. The principal of and income from the permanent maintenance fund may be deposited in any appropriate fund of the municipality or may be invested in the manner provided in K.S.A. 17-1311, and amendments thereto, but shall be used exclusively for care and maintenance of such cemetery.

History: L. 1979, ch. 62, § 2; L. 2008, ch. 163, § 15; May 29.



17-1368 Same; contracts.

17-1368. Same; contracts. Any municipality required, pursuant to this act, to care for and maintain a cemetery may contract with any individual, firm, corporation or association for the care and maintenance thereof or for the sale of unsold burial lots and the opening and closing of graves. Except as provided in K.S.A. 17-1371, and amendments thereto, no such contract or any other agreement entered into by such municipality shall be deemed to relieve such municipality of the duties and responsibilities imposed under the provisions of this act.

History: L. 1979, ch. 62, § 3; L. 1991, ch. 77, § 1; July 1.



17-1369 Cemetery district No. 23, Republic county; tax levy.

17-1369. Cemetery district No. 23, Republic county; tax levy. Cemetery district No. 23 located in Republic county, Kansas, is hereby authorized to levy an annual tax upon all taxable tangible property in the district of not to exceed two mills for the purpose of paying the cost of maintenance and operation of the cemetery.

History: L. 1985, ch. 86, § 1; July 1.



17-1370 Cemetery districts in Sedgwick and Sumner counties; attachment of land in another county; petition; tax levy; transfer of moneys.

17-1370. Cemetery districts in Sedgwick and Sumner counties; attachment of land in another county; petition; tax levy; transfer of moneys. In Sedgwick and Sumner counties, land adjacent to an established cemetery district which is a part of another organized cemetery district which lies in a county other than where the greater portion of the cemetery district to which it is proposed to be attached lies may be detached from one district and attached to the other cemetery district in the following manner. Upon presentation to the board of county commissioners of the county in which the greater part of the cemetery district lies, of a petition setting forth the boundaries of the area proposed to be attached to the cemetery district and signed by not less than 51% of the qualified electors of the area it shall be the duty of the board of county commissioners, at its next regular meeting, to examine the petition. If the board finds that the petition is sufficient, the board shall notify the board of each cemetery district and forward a copy of the petition filed. The board of the cemetery district to which the land would be attached shall return the petition accompanied by a copy of a resolution adopted by such board stating that the board desires such area to be attached to the cemetery district. The board of the cemetery district from which the land would be detached shall return the petition accompanied by a copy of a resolution adopted by such board stating that the board desires such area to be detached from the cemetery district.

Upon receipt of the petition and the resolutions the county commissioners shall issue an order attaching such territory to the cemetery district and notice of such attachment shall be given to the county clerk of the county where the territory seeking to be attached is located. The attachment shall take effect on the first day of March next following the entry of the order. Such attached territory shall be subject thereafter to the tax levied by the cemetery district which district shall certify such levy to the county clerk of the county of the territory attached, together with its budget, and such county clerk shall levy such tax on all the taxable tangible property of the county in the cemetery district. The treasurer of the county shall transfer before the fifteenth day of January and July of each year, all moneys belonging to the cemetery district, including all moneys for the payment of bonds or interest of the district to the treasurer of the district and the treasurer receiving the moneys shall issue a receipt therefor and forward it to the treasurer of the county from which the money was sent.

History: L. 1986, ch. 70, § 47; May 15.



17-1371 Conveyance of cemetery property to Dodge City; transfer of books, paper, records and funds.

17-1371. Conveyance of cemetery property to Dodge City; transfer of books, paper, records and funds. (a) The board of county commissioners of Ford county is hereby authorized to convey to the city of Dodge City, with the consent of the governing body of such city, the following described cemetery property and any improvements thereon: Beginning at the northeast corner of the southeast quarter of the northeast quarter of section 28, township 26 south, range 25 west of the 6th P.M., Ford county, Kansas; thence running westerly 660 feet; then southerly 500 feet, thence easterly 660 feet; thence northerly 500 feet to the place of beginning.

(b) Upon the conveyance of the cemetery property under subsection (a), title to all such property shall vest in the city of Dodge City, and the permanent maintenance fund, if any, together with any investments then outstanding, and all books, records and papers of such cemetery shall be transferred to the treasurer of such municipality and shall become the property thereof. Upon the transfer of such property and funds, the governing body of the city of Dodge City shall care for and maintain such cemetery with any moneys of the cemetery corporation including the principal of and income from the permanent maintenance fund, if any; and, if such moneys are insufficient to properly maintain such cemetery, with funds of the municipality. The principal of and income from the permanent maintenance fund may be deposited in any appropriate fund of the municipality or may be invested in the manner provided in K.S.A. 17-1311, and amendments thereto, but shall be used exclusively for care and maintenance of such cemetery.

History: L. 1991, ch. 77, § 2; July 1.



17-1372 Cemetery districts; annual report of finances, filed with county commission.

17-1372. Cemetery districts; annual report of finances, filed with county commission. On or before December 31 of each year, the treasurer of the cemetery district shall file an annual report with the board of county commissioners of the county in which such district is located. Such report shall state the amount of money in all cemetery funds and the source of such funds.  Such report also shall state the amount of money which is invested as idle funds pursuant to K.S.A. 12-1675, and amendments thereto. The amount of money earned on the investment of idle money shall be listed separately in such report and shall state where such money is invested. Such report shall be verified by affidavit of the president and the treasurer of the cemetery district.

History: L. 1994, ch. 116, § 1; July 1.



17-1373 Cemetery district; creation by resolution of county commissioners, notice, hearing; election, when; conveyance of certain property, when.

17-1373. Cemetery district; creation by resolution of county commissioners, notice, hearing; election, when; conveyance of certain property, when. (a) The board of county commissioners may adopt a resolution creating a cemetery district within the county. Such resolution shall describe the territory proposed to be included within the district by sections or subdivisions of sections, according to the government survey or by metes and bounds. Such district may include within the boundaries thereof, an existing cemetery owned by a not-for-profit corporation. Prior to adopting such resolution, the board of county commissioners shall fix a time for a hearing on such resolution and shall give notice of the hearing by publication at least once each week for two consecutive weeks in the official county newspaper. The notice shall be published at least 15 days before the date fixed for the hearing.

(b) Following the hearing or any continuation thereof, the board may adopt the resolution creating the cemetery district. Such resolution shall be published at least once each week for two consecutive weeks in the official county newspaper. If within thirty days after the last publication of the resolution, a petition signed by not less than 10% of the qualified electors in the proposed cemetery district is filed in the office of the county election officer requesting an election thereon such district shall not be created unless the question of the creation of such district is submitted to and approved by a majority of the voters of the proposed cemetery district voting at an election called by the governing body. Such election shall be called and held in the manner provided under the provisions of K.S.A. 10-120, and amendments thereto.

(c) Any not-for-profit cemetery association owning a cemetery within a cemetery district created pursuant to this section shall convey all cemetery property of such cemetery association to the governing body of the cemetery district. Upon the conveyance of such cemetery property under this subsection, title to all such property shall vest in the governing body of the cemetery district, and the permanent maintenance fund, if any, together with any investments then outstanding, and all books, records and papers of such cemetery shall be transferred to the treasurer of such cemetery district and shall become the property of such district. Upon the transfer of such property and funds, the governing body of the cemetery district shall care for and maintain such cemetery with any moneys of the cemetery corporation including the principal of and income from the permanent maintenance fund, if any, and, if such moneys are insufficient to properly maintain such cemetery, with funds of the cemetery district. The principal of and income from the permanent maintenance fund may be deposited in the appropriate fund of the cemetery district or may be invested in the manner provided for other cemetery district money, but shall be used exclusively for care and maintenance of such cemetery.

(d) Any cemetery district created pursuant to this section shall be governed by and subject to the provisions of K.S.A. 17-1330 et seq., and amendments thereto.

History: L. 1998, ch. 74, § 1; July 1.



17-1374 Same; acquisition of land; no-fund warrants.

17-1374. Same; acquisition of land; no-fund warrants. (a) Whenever the board of trustees of any cemetery organized pursuant to K.S.A. 17-1342, and amendments thereto, determines it is necessary to acquire land to enlarge the cemetery and revenues are insufficient to finance the cost of acquisition of such land, the board shall adopt a resolution of intent to make application to the state board of tax appeals for authority to issue no-fund warrants to pay for the cost of such land and to have such land surveyed, platted into burial lots and otherwise prepared for burial purposes. The notice of intent shall be approved by a majority of the board of trustees. The notice of intent shall state the following: (1) A copy of the budget adopted for the current budget year; (2) the tax rate currently imposed; (3) the statutory tax levy authority of the district; (4) the proposed cost of acquisition of such land; and (5) a detailed explanation for the need of such land and why there are insufficient revenues to finance the cost of acquisition of such land.

Such resolution of intent shall be published once each week for two consecutive weeks in a newspaper of general circulation within the cemetery district. If within 30 days after the last publication of the resolution, a petition signed by at least 5% of the qualified voters of the cemetery district requesting an election upon such question, an election shall be called and held thereon. Such election shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne by the cemetery district. If no protest or no sufficient protest is filed or if an election is held and the proposition carries by a majority of those voting thereon, the board of directors may submit an application which conforms to the resolution of intent to the state board of tax appeals.

(b) If the state board of tax appeals finds that the evidence submitted in support of the application shows:

(1) The need for the acquisition of such land; (2) that there are insufficient revenues to pay for the cost of such acquisition and preparation of such land for burial purposes; and (3) the tax levying authority is insufficient to generate the revenues necessary to pay for the cost of acquisition and preparation of such land for burial purposes, the board may authorize the issuance of no-fund warrants for the payment of the cost of acquisition of such land and preparation of such land for burial purposes. The amount of such warrants shall not exceed $35,000.

(c) No order for the issuance of such no-fund warrants shall be made without a public hearing before the state board of tax appeals conducted in accordance with the provisions of the Kansas administrative procedure act. Notice of such hearing shall be published at least twice in a newspaper of general circulation within the cemetery district applying for such authority at least 10 days prior to such hearing. The notice shall be in a form prescribed by the state board of tax appeals. The cost of such publication shall be paid by the cemetery district. Any taxpayer of the cemetery district may file a written protest against such application. Any member of the board of trustees of the cemetery district may appear and be heard in person at such hearing in support of the application. All records and findings of such hearings shall be subject to public inspection. Warrants issued pursuant to this section shall be paid no later than 15 years after issuance. The board of trustees may levy a tax sufficient to pay such warrants. Such tax levies may be levied outside of the aggregate tax levy limit prescribed by law.

History: L. 1999, ch. 134, § 1; L. 2008, ch. 109, § 38; L. 2014, ch. 141, § 32; July 1.



17-1375 Cemetery corporation; selling excess real estate; conditions.

17-1375. Cemetery corporation; selling excess real estate; conditions. Any cemetery corporation to which real estate was deeded and restricted to be used only for cemetery purposes prior to 1909 and such deed was coupled with a trust for the benefit of not-for-profit charitable beneficiaries, other than cemetery lot owners, may sell any excess part of such real estate that has not been platted into burial plots free from such trust and restrictions after a written determination by its trustees that such real estate is excess real estate that will not be reasonably required for cemetery purposes. Such determination shall include a written finding by the trustees determining that the following further conditions have been or will be satisfied and in compliance with K.S.A. 2015 Supp. 17-1376, and amendments thereto:

(a) The sale and transfer of marketable title to such excess real estate for fair market value is necessary to allow the cemetery to meet current statutory maintenance and reserve requirements and its obligations to the beneficiaries of the trust;

(b) the cemetery corporation will record restrictions or include restrictions in the deed of conveyance prohibiting the use of the excess real estate for sepulture, mortuary or crematorium uses;

(c) such excess real estate is not reasonably required for future sepulture purposes considering all remaining real estate owned by the cemetery corporation will remain restricted to use solely for sepulture purposes;

(d) the proceeds of such sale shall be used solely for the purposes of meeting maintenance and reserve requirements and for the benefit of the beneficiaries of the trust all as approved in writing by the beneficiaries of the trust;

(e) the sale contract including the proposed use, a development plan showing the location of all proposed improvements with a reasonable buffer zone between the improvements and all real estate platted into burial plots and any restrictions on use of the real estate by the purchaser shall be approved in writing by the beneficiaries of the trust; and

(f) the sale contract including the proposed use, a development plan showing the location of all proposed improvements with a reasonable buffer zone between the improvements and all real estate platted into burial plots and any restrictions on use of the real estate by the purchaser shall be approved by the attorney general as being in accordance with the public interest of the trust.

History: L. 2008, ch. 15, § 1; July 1.



17-1376 Same; petition; notice; hearing.

17-1376. Same; petition; notice; hearing. Upon compliance with K.S.A. 2015 Supp. 17-1375, and amendments thereto, the cemetery corporation shall petition the district court of the county in which the cemetery is located, or, if any court shall have assumed jurisdiction of the trust, the court which has assumed jurisdiction of the trust, and give notice of a hearing on the petition by mail to the attorney general and the beneficiaries of the trust and notice to the lot owners by publication as provided in subsection (d) of K.S.A. 60-307, and amendments thereto, without mailing to any other person. Upon proof of compliance with K.S.A. 2015 Supp. 17-1375, and amendments thereto, satisfactory to the court, the court may approve the sale of marketable title to the excess real estate subject to the restrictions placed thereon by the cemetery corporation, but free of the trust restrictions for use of sepulture purposes, if it finds such sale to be equitable and in the best interest of the general public, the trust beneficiaries and owners of lots in the cemetery.

History: L. 2008, ch. 15, § 2; July 1.






Article 15 COOPERATIVE SOCIETIES

17-1501 Incorporation; name; cooperative plan defined.

17-1501. Incorporation; name; cooperative plan defined. Any number of persons not less than twenty, who are citizens of the state of Kansas may associate themselves together as a cooperative corporation for the purpose and to the end of more successfully promoting and conducting any business or industrial pursuit. The title of such corporation shall begin with "the" and end with "association," "company," "corporation," "exchange," "society," or "union." For the purpose of this act the "co-operative plan" shall be construed to mean a business concern that distributes the net profits of its business by: First, the payment of a fixed dividend upon its stock; second, the remainder of its profits are prorated to its several stockholders upon their purchases from or sales to said concern or both such purchases and sales.

History: R.S. 1923, 17-1501; Dec. 27.



17-1502 Stock.

17-1502. Stock. That every such corporation when so organized and incorporated may issue stock to its shareholders in such amounts and with such limitations as are hereinafter defined. That the shareholders in any such mutual or cooperative corporation, shall each have but one vote in all matters pertaining to the business of such corporation, without regard to the number of shares owned, and no shareholder may own to exceed 5% of the total capital stock of any such cooperative corporation, organized under the provisions of this act; and no such shareholder in any cooperative corporation may own to exceed 5% of the total capital stock of any other cooperative corporation; and no cooperative corporation shall own to exceed 5% of the total capital stock of any other cooperative corporation.

History: L. 1915, ch. 159, § 2; R.S. 1923, 17-1502.



17-1503 Rights and powers of corporation.

17-1503. Rights and powers of corporation. That every such cooperative corporation, when organized and incorporated, shall enjoy all the rights, privileges and powers not in conflict with the provisions of this act, as are conferred by the statutes of this state on other cooperative corporations.

History: L. 1915, ch. 159, § 4; R.S. 1923, 17-1503.



17-1504 Telephone company doing business in rural district.

17-1504. Telephone company doing business in rural district. That any telephone company principally doing business in any rural district in the state of Kansas at any regular annual meeting or at a special meeting duly called may change from an ordinary corporation into a cooperative society as provided by K.S.A. 17-1501, 17-1502 and 17-1503 and Laws 1915, chapter 159, section 3 [see 17-1515], by a vote representing the majority of all the stock of such corporation, and thereafter such corporation shall be and become a cooperative society as provided by said sections.

History: L. 1913, ch. 138, § 1; R.S. 1923, 17-1504.



17-1505 Certificate for secretary of state.

17-1505. Certificate for secretary of state. Whenever any such telephone corporation shall have voted to come under the provisions of this act, it shall be the duty of the secretary to file a certificate of the proceedings with the secretary of state.

History: L. 1913, ch. 138, § 2; R.S. 1923, 17-1505.



17-1506 Articles of incorporation.

17-1506. Articles of incorporation. The stockholders of any such cooperative corporation shall sign written articles of incorporation which shall contain: The name of the corporation; the names and residence of the persons forming such corporation; the purpose of the organization; the principal place of business; the amount of capital stock; the number of shares and the par value of each share; the number of directors and the names of those selected for the first term; and the time for which the corporation is to continue, not to exceed 50 years.

History: L. 1913, ch. 137, § 2; R.S. 1923, 17-1506; L. 2000, ch. 39, § 2; July 1.



17-1507 Same; execution and filing.

17-1507. Same; execution and filing. The articles of incorporation shall be executed and filed and become effective in the manner prescribed by the general corporation code. The secretary of state shall return to the corporation a certified copy of such articles of incorporation, with the date of filing and attested with the seal of the secretary's office.

History: L. 1913, ch. 137, § 3; R.S. 1923, 17-1507; L. 1972, ch. 53, § 2; L. 1999, ch. 39, § 2; L. 2000, ch. 39, § 3; July 1.



17-1508 Same; filing fees.

17-1508. Same; filing fees. Every corporation organized under the acts of which this section is amendatory shall pay to the secretary of state, at the time of filing its articles of incorporation, the fees required by subsection (a) of K.S.A. 17-7502.

History: L. 1913, ch. 137, § 4; R.S. 1923, 17-1508; L. 1972, ch. 54, § 14; July 1.



17-1509 Commencement of business.

17-1509. Commencement of business. No corporation organized under the provisions of this act shall commence business until at least twenty percent of its capital stock has been paid for in actual cash, and a sworn statement to that effect has been filed with the secretary of state, and his receipt for the same shall be construed as a permit to do business.

History: L. 1913, ch. 137, § 5; R.S. 1923, 17-1509.



17-1510 Management of association; directors and officers.

17-1510. Management of association; directors and officers. Every such association shall be managed by a board of not less than five directors. The directors shall be elected by and from the stockholders of the association or from stockholders of co-operative societies who are residents of this state and own stock in such association except one who may be a resident of an adjoining state at such times and for such term of office as the bylaws may prescribe, and shall hold office for time for which elected and until their successors are elected and shall enter upon the discharge of their duties; but the majority of the stockholders shall have power at any regular or special stockholders' meeting, legally called, to remove any director or official for cause, and fill the vacancy, and thereupon the director so removed shall cease to be a director of said association: Provided, That prior notice shall have been given to the stockholders of such meeting and the object thereof.

The officers of every such association shall be: A president, one or more vice-presidents, a secretary and a treasurer, who shall be elected annually by the directors, and each of said officers must be a director of the association, except the secretary who may or may not be a director. The office of secretary and treasurer may be combined; the person filling the office shall be secretary-treasurer.

History: L. 1913, ch. 137, § 6; L. 1915, ch. 160, § 1; R.S. 1923, 17-1510; L. 1941, ch. 179, § 1; June 30.



17-1511 Amount of stock owned by one person; voting.

17-1511. Amount of stock owned by one person; voting. No person shall be allowed to own or have any interest in more than ten percent of the capital stock of such corporation. Each member shall be entitled to one and only one vote for each director to be elected.

History: L. 1913, ch. 137, § 7; R.S. 1923, 17-1511.



17-1512 Bylaws and regulations.

17-1512. Bylaws and regulations. Each corporation shall formulate bylaws prescribing the duties of the directors and officials; the manner of distributing the profits of its business; the manner of becoming a member; and such other rules and instructions to its officials and members as will tend to make the corporation an effective business organization.

History: L. 1913, ch. 137, § 8; R.S. 1923, 17-1512.



17-1513 Annual report; annual report fee.

17-1513. Annual report; annual report fee. Each corporation organized under the provisions of this act shall make an annual report to the secretary of state, and pay the annual report fee, as prescribed by K.S.A. 17-7503, and amendments thereto.

History: L. 1913, ch. 137, § 9; R.S. 1923, 17-1513; L. 1972, ch. 54, § 15; L. 2004, ch. 171, § 14; L. 2005, ch. 157, § 1; Jan. 1, 2006.



17-1514 Cooperative corporations heretofore organized.

17-1514. Cooperative corporations heretofore organized. All cooperative corporations, companies, or associations heretofore organized and doing business under prior statutes, or which have attempted to so organize and do business, shall have the benefit of all of the provisions of this act, and be bound thereby, on paying the fees provided for in this act and filing with the secretary of state, a written declaration signed and sworn to by the president and secretary to the effect that said cooperative company or association has by a majority vote of its stockholders decided to accept the benefits of and be bound by the provisions of this act. No association organized under this act shall be required to do or perform anything not specifically required herein, in order to become a corporation, or to continue its business as such.

History: L. 1913, ch. 137, § 10; R.S. 1923, 17-1514.



17-1515 Use of "cooperative" as part of corporate name.

17-1515. Use of "cooperative" as part of corporate name. That no corporation hereafter organized and doing business for a profit in this state shall be permitted to use the word "cooperative" as a part of its corporate name, unless it shall have complied with the provisions of this article; and any corporation violating the requirements of this article may be enjoined from doing business under such name, upon the complaint of any citizen of this state, and any corporation so incorporating shall use the word "cooperative" as a part of its corporate name or title.

History: R.S. 1923, 17-1515; Dec. 27.



17-1516 Dissolution of certain mutual telephone companies.

17-1516. Dissolution of certain mutual telephone companies. Any mututal telephone company organized prior to 1915 under the provisions of chapter 116 [*] of the Session Laws of 1887 may make disposition of its property and assets on such terms and conditions and for such considerations as may be agreed upon and may provide for its dissolution in the manner as provided in this act.

History: L. 1949, ch. 195, § 1; L. 1957, ch. 147, § 1; June 29.

* "Chapter 116," see Comparative Table of Sections, in Constitutions volume, for location of sections.



17-1517 Same; resolution; notice of meeting of stockholders.

17-1517. Same; resolution; notice of meeting of stockholders. The board of directors of any such telephone company deeming it advisable to dispose of its property and assets and to dissolve such company may adopt a resolution to that effect and the secretary of said company shall cause a notice of the adoption of such resolution to be inserted in a newspaper published in the county where such company has its principal place of business once a week for three consecutive weeks next preceding the time stated in such resolution for a meeting of the stockholders having voting power in such company stating time and place of such meeting and that it is for the purpose of authorizing the board of directors to dispose of all assets and property and to dissolve such company. Said secretary shall also cause a notice of the adoption of such resolution to be mailed to the known addresses of each stockholder residing in the United States.

History: L. 1949, ch. 195, § 2; June 30.



17-1518 Same; disposition of assets and property; filing with secretary of state.

17-1518. Same; disposition of assets and property; filing with secretary of state. If at a meeting held at the time and place fixed in said resolution three-fourths of the stockholders voting in person or by proxy shall vote in favor of authorizing the board of directors to dispose of all of the assets and property of such company and to dissolve said company, the board of directors may proceed to sell the property and assets of such company upon such terms and conditions as it shall deem advisable or upon such terms and conditions as shall be required by vote of three-fourths of the stockholders voting in person or by proxy at said meeting.

Upon the disposal of all of the assets and property of such company, the secretary of such company shall file an affidavit with the secretary of state stating that all property and assets have been sold or disposed of in compliance with the requirements of this act and that such stockholders have voted in favor of dissolution, which affidavit shall be accompanied by a copy of the publication notice provided for in K.S.A. 17-1517 together with an affidavit or proof of publication by the manager or publisher of the newspaper in which such notice was printed. Said corporation shall be deemed to be dissolved on the date of the filing of said affidavit and publication notice and proof thereof. For the purpose of distributing the proceeds derived from the sale or disposition of the property and assets of the corporation said corporation shall be continued after its dissolution as provided in section 17-3606 of the General Statutes Supplement of 1947.

History: L. 1949, ch. 195, § 3; June 30.



17-1519 Same; dissolution when meeting held and assets sold prior to June 30, 1949.

17-1519. Same; dissolution when meeting held and assets sold prior to June 30, 1949. Any mututal telephone company organized under the provisions of chapter 116 of the Session Laws of 1887 and which, prior to the effective date of this act, has held a meeting and sold all of its assets, may be dissolved upon filing with the secretary of state an affidavit stating that all of its assets have been disposed of, which affidavit shall be accompanied by a copy of the publication notice to the stockholders, together with an affidavit of proof of publication by the manager or publisher of the newspaper in which said notice was published. Said corporation shall be deemed to have been dissolved on the date of the filing of said affidavit and said publication notice and proof thereof.

History: L. 1949, ch. 195, § 4; June 30.



17-1520 Application of general corporation code.

17-1520. Application of general corporation code. (a) The provisions of the Kansas general corporation code and all powers and rights thereunder shall apply to the corporations organized under article 15 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto, except where such provisions are in conflict with or inconsistent with the express provisions of article 15 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto.

(b) The provisions of this section shall be a part of and supplemental to article 15 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2008, ch. 46, § 1; July 1.






Article 16 COOPERATIVE MARKETING

17-1601 Purpose of cooperative marketing act.

17-1601. Purpose of cooperative marketing act. The purpose of the cooperative marketing act is to promote, foster and encourage the intelligent and orderly marketing of agricultural products through cooperation and to eliminate speculation and waste; make the distribution of agricultural products as direct as can be efficiently done between producer and consumer; stabilize the marketing of agricultural products; and promote the development of the most profitable and permanent system of agriculture, the most wholesome and satisfactory living conditions, the highest ideals in home and community life and a general interest in the improvement of field crops and livestock and in the business of farming and in rural life.

History: L. 1921, ch. 148, § 1; R.S. 1923, 17-1601; L. 1953, ch. 129,§ 1; L. 1992, ch. 227, § 1; July 1.



17-1602 Definitions, nonprofit character of associations.

17-1602. Definitions, nonprofit character of associations. (a) As used in this act:

(1) "Agricultural products" shall include horticultural, viticultural, forestry, dairy, livestock, poultry, bee, and farm and ranch products.

(2) "Member" shall include actual members of associations without capital stock and holders of common stock in associations organized with capital stock.

(3) "Association" means any corporation organized under this act.

(4) "Person" shall include individuals, firms, trusts, partnerships, corporations and associations.

(5) "Patronage" shall include the volume or dollar value of business transacted with the corporation.

(6) "Equity" shall include an initial share or shares of stock to reflect membership as well as amounts allocated to patrons in the form of stock, certificates, or other such instruments or book credits to reflect patronage.

(7) "Cooperative" means any association organized under this act, a cooperative association organized under the laws of any other state, any other association or corporation qualifying as a "farmer's cooperative" within the meaning of section 521 of the federal internal revenue code of 1986, and amendments thereto, or any corporation operating on a cooperative basis within the meaning of section 1381 of the federal internal revenue code of 1986, and amendments thereto.

(b) Associations organized under this act shall be deemed nonprofit, as they are not organized to make profit for themselves, as such, or for their members as such, but only for their members as producers. This act shall be referred to as the "cooperative marketing act."

History: L. 1921, ch. 148, § 2; R.S. 1923, 17-1602; L. 1992, ch. 227, § 2; July 1.



17-1603 Incorporation of associations.

17-1603. Incorporation of associations. (a) Five or more persons engaged in the production of agricultural products may form a nonprofit, cooperative association or associations with or without capital stock, under the provision of this act.

(b) Any corporation organized under this act may form a corporation under the provisions of this act, for the purpose of acting as a subsidiary of the original corporation and conducting any part of the business of the original corporation.

(c) All cooperative corporations, companies, or associations organized and doing business under other statutes or which have attempted to so organize and do business, shall have the benefit of all of the provisions of this act, and be bound thereby, on paying the fees provided for in this act, and filing with the secretary of state a written declaration signed and sworn to by the president and secretary, to the effect that such cooperative association, by a majority vote of such association's stockholders, has decided to accept the benefits and be bound by the provisions of this act.

(d) The words "this act" as used herein include article 16 of chapter 17 of the Revised Statutes of 1923, and all acts amendatory thereto.

History: L. 1921, ch. 148, § 3; R.S. 1923, 17-1603; L. 1931, ch. 150,§ 1; L. 1992, ch. 227,  § 3; July 1.



17-1604 Purposes of association.

17-1604. Purposes of association. An association may be organized to engage in any activity in connection with the marketing or selling of the agricultural products of the association's members; harvesting, threshing, milling, preserving, drying, processing, canning, packing, storing, handling, shipping, or utilization of the agricultural products; manufacturing or marketing of the agricultural by-products; manufacturing, selling, or supplying to the association's members and other patrons of services, products, machinery, equipment or supplies; agricultural education, research, legislation and economic and social conditions; improvement of livestock breeds by means of artificial breeding or otherwise; financing of the above-enumerated activities; or in any one or more of the activities specified above.

Nothing in this act shall authorize such association to engage in the banking business. Corporations organized under this act primarily for the purposes stated above, unless prohibited from so doing by their articles of incorporation, also may deal in the products of nonmembers; manufacture, sell or supply to nonmembers services, products, machinery, equipment or supplies, whether or not supplied to members; and otherwise engage in business with nonmembers. Such associations shall not market, handle, process, store, or deal in the products of nonmembers; manufacture, sell or supply to nonmembers services, products, machinery, equipment or supplies, whether or not supplied to members; and otherwise engage in business with nonmembers; or handle supplies for nonmembers, to an amount greater in value than such as are handled by the association for members.

History: L. 1921, ch. 148, § 4; R.S. 1923, 17-1604; L. 1931, ch. 150, § 2; L. 1953, ch. 129, § 2; L. 1992, ch. 227, § 4; July 1.



17-1605 Powers of association.

17-1605. Powers of association. Each association incorporated under this act shall have the following powers:

(a) To engage in any activity in connection with the marketing, selling, harvesting, threshing, milling, preserving, drying, processing, canning, packing, storing, handling or utilization of any agricultural products produced or delivered to the association by the association's members; manufacturing or marketing of the agricultural by-products, or in connection with the purchase, hiring, or use by the association's members or other patrons of supplies, machinery, or equipment; agricultural education, research, legislation and economic and social conditions; improvement of livestock breeds by means of artificial breeding or otherwise; or financing of any such activities; or in any one or more of the activities specified in this section.

(b) To function as a general farm organization and to levy and collect dues from the association's members.

(c) To borrow money without limitation as to amount of corporate indebtedness or liability; and to make advances to members.

(d) To act as the agent or representative of any member or members in any of the above-stated activities.

(e) To purchase or otherwise acquire; and to hold, own, and exercise all rights of ownership in, and to sell, transfer or pledge or guarantee the payment of dividends or interest on, or the retirement or redemption of shares of the capital stock or bonds.

(f) To become a member, of any corporation or association engaged in any lawful activity.

(g) To establish reserves and to invest the funds thereof in physical facilities, stock of subsidiary corporations or bonds or in such other property as may be provided in the bylaws.

(h) To buy, hold, and exercise all privileges of ownership over such real and personal property as may be necessary or convenient for the conduct and operation of any of the business of the association or incidental thereto.

(i) To do each and everything necessary, suitable, or proper for the accomplishment of any one of the purposes or the attainment of any one or more of the subjects herein enumerated; or conducive to or expedient for the interest or benefit of the association; and to contract accordingly. The association may exercise and possess all powers, rights, and privileges granted by the laws of this state to ordinary corporations, except such as are inconsistent with the express provisions of this act.

History: L. 1921, ch. 148, § 5; R.S. 1923, 17-1605; L. 1931, ch. 150, § 3; L. 1953, ch. 129, § 3; L. 1992, ch. 227, § 5; July 1.



17-1606 Members or stockholders.

17-1606. Members or stockholders. (a) Under the terms and conditions in the association's bylaws, an association may admit as members, or issue voting common stock only to persons engaged in the production of agricultural products including the lessees and tenants of lands used for the production of such products and any lessors and landlords who receive as rent part of the crop raised on the leased premises, and may admit as a participating nonmember, participant or associate member, without power to vote, any person regardless of occupation.

(b) If a stockholder or member of a nonstock association be other than a natural person, such stockholder or member may be represented by an individual, associate, officer, trustee or member thereof, duly authorized in writing.

(c) Any agricultural cooperative association or farm organization, whether organized under the laws of this state or any other state, may become a member or stockholder of any association or associations organized under this act.

History: L. 1921, ch. 148, § 6; R.S. 1923, 17-1606; L. 1953, ch. 129, § 4; L. 1992, ch. 227, § 6; July 1.



17-1607 Articles of incorporation.

17-1607. Articles of incorporation. (a) Each association formed under this act must prepare and file the articles of incorporation, setting forth:

(1) The name of the association.

(2) The purposes for which it is formed.

(3) The term for which it is to exist, if the term is not to be perpetual.

(4) The number of directors, which shall be five or more, and the term of office of such directors.

(5) If organized without capital stock, the application shall set forth the general rule or rules applicable to all members by which the property rights and interests, respectively, of each member may and shall be determined and fixed. The association shall have the power to admit new members who shall be entitled to share in the property of the association with the old members, in accordance with such general rule or rules. This provision of the application for charter shall not be altered, amended, or repealed except by the written consent or the vote of 3/4 of the members.

(6) If organized with capital stock, the amount of such stock and the number of shares into which it is divided and the par value thereof.

(7) The address and county of its registered office in the state and the name, address, other than a post office box, and county of its resident agent in the state.

(b) The capital stock may be divided into preferred and common stock. If so divided, the application for charter must contain a statement of the number of shares of stock to which preference is granted and the number of shares of stock to which no preference is granted and the nature and extent of the preference and privileges granted to each. The application for charter must be subscribed by the incorporators and shall be filed in accordance with the provisions of the general corporation law of this state.

History: L. 1921, ch. 148, § 7; R.S. 1923, 17-1607; L. 1992, ch. 227, § 7; L. 2000, ch. 39, § 4; July 1.



17-1608 Amendment of charter.

17-1608. Amendment of charter. The charter may be altered or amended by any annual meeting or at any special meeting called for that purpose. Any amendment must first be approved by 2/3 of the directors and then be adopted by a vote representing a majority of all the members or voting stockholders of the association. In lieu of a vote representing a majority of all the members or voting stockholders, an amendment may be adopted by a vote of 2/3 of the voting members or voting stockholders present and voting at an annual meeting of the association or a special meeting called for the purpose of voting on the amendment and upon written notice sent by first-class mail to every member or voting stockholder at such member's or voting stockholder's last known post-office address at least 10 days prior to such meeting. Amendments to the charter when adopted as provided in this section shall be executed and filed and become effective in accordance with the provisions of the general corporation code.

History: L. 1921, ch. 148, § 8; R.S. 1923, 17-1608; L. 1968, ch. 379, § 1; L. 1972, ch. 53, § 3; L. 1992, ch. 227, § 8; L. 1999, ch. 39, § 3; L. 2000, ch. 39, § 5; July 1.



17-1609 Bylaws.

17-1609. Bylaws. Each association incorporated under this act must, within 30 days after its incorporation, adopt for its government and management a code of bylaws, not inconsistent with the powers granted by this act. Each association under its bylaws may also provide for any or all of the following matters:

(a) The time, place and manner of calling and conducting the association meetings. The bylaws may provide that the association may have an office or offices outside of this state and may hold the association's stockholders' and directors' meetings outside of this state.

(b) The number or voting power of stockholders or members constituting a quorum.

(c) The right of members or stockholders to vote by proxy or by mail or by both, and the conditions, manner, form and effect of such votes.

(d) The number of directors constituting a quorum.

(e) The qualifications, compensation, and duties and term of office of directors and officers, time of their election, and the mode and manner of giving notice thereof.

(f) Penalties for violations of the bylaws.

(g) The amount of entrance, organization and membership fees, if any; the manner and method of collection of the same and purposes for which they may be used.

(h) The amount which each member or stockholder shall be required to pay annually or from time to time, if at all, to carry on the business of the association; the charge, if any, to be paid by each member or stockholder for services rendered by the association to such member or stockholder and the time of payment and the manner of collection; and the marketing contract between the association and the association's members or stockholders which every member or stockholder may be required to sign.

(i) The number and qualifications of members or stockholders of the association and the conditions precedent to membership or ownership of common stock; the method, time and manner of permitting members to withdraw or the holders of common stock to transfer their stock; the manner of assignment and transfer of the interest of members and of the shares of common stock; the conditions upon which and time when membership of any member shall cease. The automatic suspension of the rights of a member when such member ceases to be eligible to membership in the association, and the mode, manner and effect of expulsion of a member; the manner of determining the value of a member's interest and provisions for its purchase by the association upon the death of a member, or forfeiture of such member's membership or at the option of the association, by conclusive appraisal by the board of directors.

(j) The amount of annual dividends which may be paid on the common or preferred stock, which shall in no case exceed the greater of 8% or the contract interest rate set forth in subsection (a) of K.S.A. 16-207, and amendments thereto, at the time of issuance, and the manner in which the remainder of the association's profits shall be prorated in the form of patronage allocations to the association's several stockholders or members upon such member's or stockholder's purchases from, or sales to, the association or upon both such purchases and sales.

History: L. 1921, ch. 149, § 9; R.S. 1923, 17-1609; L. 1931, ch. 150, § 4; L. 1992, ch. 227, § 9; July 1.



17-1610 Meetings; notice.

17-1610. Meetings; notice. In its bylaws each association shall provide for one or more regular meetings annually. The board of directors shall have the right to call a special meeting at any time, and 10% of the members or voting stockholders may file a petition stating the specific business to be brought before the association and demand a special meeting at any time. Such meeting must thereupon be called by the directors and held within 60 days of receipt of such demand by an officer of the cooperative. Notice of all meetings, together with a statement of the purposes, which may be brought before the members or common stockholders, shall be mailed to each member at least 10 days prior to the meeting.

History: L. 1921, ch. 148, § 10; R.S. 1923, 17-1610; L. 1992, ch. 227, § 10; July 1.



17-1611 Board of directors; election from districts; delegates to meetings; compensation of officers and directors; executive committee; vacancy in board of directors.

17-1611. Board of directors; election from districts; delegates to meetings; compensation of officers and directors; executive committee; vacancy in board of directors. (a) The affairs of the association shall be managed by a board of not less than five directors, elected by the members or voting stockholders from such association's own numbers.

(b) The bylaws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to such districts, either directly or by district delegates elected by the members in that district. In such a case the bylaws shall specify the number of directors to be elected by each district, the manner and method of reapportioning the directors and of redistricting the territory covered by the association.

(c) The bylaws may provide that primary elections shall be held in each district to elect the directors apportioned to such districts and the result of all such primary elections must be ratified by the next regular meeting of the association.

(d) The bylaws may take away the right to vote by proxy or by mail, and may provide for the election of delegates to the annual meeting. In all cases where the annual meeting is a delegate meeting a majority of the delegates elected shall constitute a quorum. The bylaws may provide for delegates to district meetings and define their powers. An association may provide for a fair remuneration for the time actually spent by its officers and directors in its service. No director during the term of such director's office shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members or holders of common stock of the association, or to any other kind of contract differing from terms generally current in that district.

(e) The bylaws may provide for an executive committee and may allot to such committee all the functions and powers of the board of directors subject to the general direction and control of the board.

(f) When a vacancy on the board of directors occurs, other than by expiration of term, the remaining members of the board, by a majority vote, shall fill the vacancy unless the bylaws provide for an election of directors by district. In such a case the board of directors shall immediately call a special meeting of the members or stockholders in that district to fill the vacancy.

History: L. 1921, ch. 148, § 11; R.S. 1923, 17-1611; L. 1931, ch. 150, § 5; L. 1992, ch. 227, § 11; July 1.



17-1612 Officers; requirements; elections.

17-1612. Officers; requirements; elections. (a) The directors shall elect from their number a president or chairperson. The directors shall also elect one or more vice-presidents or vice-chairpersons, one of whom shall be a director. The directors shall also elect a secretary and a treasurer, who need not be directors, and the directors may combine the two latter offices and designate the combined office as secretary-treasurer. The treasurer may be a bank or any depository, and as such shall not be considered as an officer but as a function of the board of directors. In such case the secretary shall perform the usual accounting duties of the treasurer, except that the funds shall be deposited only as authorized by the board of directors.

(b) Notwithstanding the authority of members or voting stockholders to petition for removal of any officer or director pursuant to K.S.A. 17-1614, and amendments thereto, any officer elected pursuant to subsection (a) may be removed from such office by a vote of the board of directors. The board may elect a replacement for such officer who has been removed. Nothing in this subsection shall be construed as removing from the board of directors any such officer removed from such office pursuant to the provisions of this subsection.

History: L. 1921, ch. 148, § 12; R.S. 1923, 17-1612; L. 1965, ch. 151, § 1; L. 1992, ch. 227, § 12; L. 2004, ch. 28, § 1; July 1.



17-1613 Certificate of membership; stock and stockholders.

17-1613. Certificate of membership; stock and stockholders. (a) When a member of an association established without capital stock has paid such member's membership fee in full, such member shall receive a certificate of membership. No association shall issue stock to a member until such stock has been fully paid for; promissory notes of the members may be accepted by the association as full or partial payment. The association shall hold the stock as security for the payment of the note, but such retention as security shall not affect the member's right to vote. Except for debts lawfully contracted between the member and the association, no member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on such member's membership fee or such member's subscription to the capital stock. No stockholder of a cooperative association, except another cooperative association shall own more than 20% of the common stock of the association. An association in its bylaws may limit the amount of common stock which one member may own to any amount less than 20% of the common stock.

(b) The articles of incorporation or the bylaws may provide that no member or stockholder shall be entitled to more than one vote and may also provide for voting based on patronage or patronage equity or both. In the event voting is based on patronage or patronage equity or both, no member shall have more than 5% of the total vote unless the member is another cooperative association. If voting based on patronage or patronage equity, or both, is used, the provisions of this act referring to a majority or similar percentage vote by members, shareholders or shares shall refer to such majority or other proportion of the voting power of the members, stockholders or shares. Any association organized with stock, under this act, may issue preferred stock with or without the right to vote, or with such restrictions on its voting power as the articles of incorporation may prescribe; such stock may be redeemed or retired by the association upon such terms and conditions as may be provided for in the articles of incorporation, and printed on the certificate.

(c) The bylaws shall prohibit the transfer of the common stock of the association to persons not eligible to be a member of the association and such restrictions must be printed upon every certificate of stock subject thereto.

(d) The association may at any time buy in or purchase its common stock at par or book value as conclusively determined by the board of directors.

History: L. 1921, ch. 148, § 13; R.S. 1923, 17-1613; L. 1931, ch. 150, § 6; L. 1992, ch. 227, § 13; July 1.



17-1614 Removal of director or officer.

17-1614. Removal of director or officer. (a) Any member or voting stockholder may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by 10% of the members, requesting the removal of the officer or director in question. The removal shall be voted upon at the next regular or special meeting of the association and, by a vote of a majority of the outstanding shares of voting stock, or if the association is organized on a one person, one vote plan, then by a majority vote of the association's members or voting stockholders present and voting, the officer or director so charged shall be removed. A successor shall be elected to fill the unexpired portion of the term of such officer or director.

(b) The director or officer against whom such charges have been brought shall be informed in writing of the charges previous to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses; and the person or persons bringing the charges against such director or officer shall have the same opportunity. In case the bylaws provide for election of directors by districts with primary elections in each district, then the petition for removal of a director must be signed by 20% of the members residing in the district from which such director was elected. The board of directors must call a special meeting of the members residing in that district to consider the removal of the director. By a vote of the majority of the members of that district, the director in question shall be removed from office.

History: L. 1921, ch. 148, § 14; R.S. 1923, 17-1614; L. 1992, ch. 227, § 14; July 1.



17-1615 Matters subject to referendum, when.

17-1615. Matters subject to referendum, when. Upon demand of one-third of the entire board of directors, any matter that has been approved or passed by the board must be referred to the entire membership or the stockholders for decision at the next special or regular meeting which shall be held not less than 15 days but not more than 60 days after such matter was approved or passed.

History: L. 1921, ch. 148, § 15; R.S. 1923, 17-1615; L. 1992, ch. 227, § 15; July 1.



17-1616 Marketing contracts; injunction to prevent breach.

17-1616. Marketing contracts; injunction to prevent breach. (a) The association and the association's members may make and execute marketing contracts, requiring the members to sell, for any period of time, not over 10 years, all or any specified part of their agricultural products or specified commodities exclusively to or through the association or any facilities to be created by the association. The contract may provide that the association may sell or resell products of the association's members with or without taking title thereto; and pay over to the association's members the resale price, after deducting all necessary selling, overhead, and other costs and expenses, and other proper reserves, including interest on common or preferred stock not exceeding the greater of 8% per annum or the contract interest rate set forth in subsection (a) of K.S.A. 16-207, and amendments thereto, at the time of issuance thereof and reserves for retiring the stock, if any. These limitations shall not apply to dividends paid by subsidiaries created hereunder to parent cooperative corporations operating under this act.

(b) The bylaws and the marketing contract may fix, as liquidated damages, specific sums to be paid by the member or stockholder to the association upon the breach by such member or stockholder of any provision of the marketing contract regarding the sale or delivery or withholding of products; and may further provide that the member will pay all costs, premiums for bonds, expenses and fees in case any action is brought upon the contract by the association; and any such provision shall be valid and enforceable in the courts of this state. In the event of the such breach or threatened breach of such marketing contract by a member, the association shall be entitled to an injunction to prevent the further breach of the contract, and to a decree of specific performance thereof. Pending the adjudication of such an action and upon filing a verified complaint showing the breach or threatened breach, and upon filing a sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member.

History: L. 1921, ch. 148, § 16; R.S. 1923, 17-1616; L. 1931, ch. 150, § 7; L. 1992, ch. 227, § 16; July 1.



17-1617a Interest in other cooperative association or corporation.

17-1617a. Interest in other cooperative association or corporation. Any association may have an interest in or own the preferred or common stock or become a member of any cooperative association. Any association may have an interest in or own preferred or common stock of or become a part of any other corporation or corporations.

History: L. 1931, ch. 150, § 8; L. 1992, ch. 227, § 17; July 1.



17-1618 Annual report; annual report fee.

17-1618. Annual report; annual report fee. Each association formed under this act, or acts amendatory thereto, shall prepare and make an annual report to the secretary of state, and pay the annual report fee, as prescribed by K.S.A. 17-7504, and amendments thereto, except that the report shall be filed at the time prescribed by law for filing the association's annual Kansas income tax return.

History: L. 1921, ch. 148, § 18; R.S. 1923, 17-1618; L. 1972, ch. 54, § 16; L. 1973, ch. 90, § 1; L. 1992, ch. 227, § 18; L. 1994, ch. 182, § 1; L. 2004, ch. 171, § 15; L. 2005, ch. 157, § 2; Jan. 1, 2006.



17-1620 Contracts generally.

17-1620. Contracts generally. Any association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts and agreements and make all necessary and proper stipulations, agreements and contracts and arrangements with any other cooperative corporation, association or associations, formed in this or in any other state, for the cooperative and more economical carrying on of its business, or any part or parts thereof. Any two or more associations may, by agreement between them, unite in employing and using, or may separately employ and use, the same methods, means and agencies for carrying on and conducting their respective businesses.

History: L. 1921, ch. 148, § 20; May 25; R.S. 1923, 17-1620.



17-1621 Adoption of act by existing corporations.

17-1621. Adoption of act by existing corporations. Any corporation or association organized under previously existing statutes may by a 2/3 vote of the corporation's or association's voting stockholders or members voting at an annual meeting of the corporation or association or a special meeting called for such purposes upon written notice sent by first-class mail to every stockholder at such stockholder's last known post-office address at least 10 days prior to such meeting be brought under the provisions of this act by limiting the association's membership and adopting the other restrictions as provided herein. The association or corporation shall make out in duplicate a statement signed and sworn to by the directors, upon forms supplied by the secretary of state, to the effect that the corporation or association has by a 2/3 vote of the corporation's or association's stockholders or members voting at an annual meeting of the corporation or association or a special meeting called for such purpose, decided to accept the benefits and be bound by the provisions of this act, or acts amendatory thereto. Articles of incorporation shall be filed as required by K.S.A. 17-1607, and amendments thereto, except that they shall be signed by the members of the board of directors. The filing fee shall be the same as for filing an amendment to the articles of incorporation.

History: L. 1921, ch. 148, § 21; R.S. 1923, 17-1621; L. 1968, ch. 379, § 2; L. 1992, ch. 227, § 19; July 1.



17-1623 Validity of act.

17-1623. Validity of act. If any section of this act, or acts amendatory thereto, shall be declared unconstitutional for any reason, the remainder of the act or acts amendatory thereto, shall not be affected thereby.

History: L. 1921, ch. 148, § 23; R.S. 1923, 17-1623; L. 1992, ch. 227, § 20; July 1.



17-1625 Application and recording fee.

17-1625. Application and recording fee. At the time of filing its articles of incorporation, an association organized hereunder shall pay the fees required by subsection (a) of K.S.A. 17-7502.

History: L. 1921, ch. 148, § 25; R.S. 1923, 17-1625; L. 1972, ch. 54, § 17; July 1.



17-1626 Conflicting laws not to apply; exemptions under existing laws to apply.

17-1626. Conflicting laws not to apply; exemptions under existing laws to apply. Any provisions of law which are in conflict with this act, or acts amendatory thereto, shall not be construed as applying to the associations herein provided for. Any exemptions under any and all existing laws applying to agricultural products in the possession or under the control of the individual producer shall apply similarly and completely to such products delivered by the association's farmer members in the possession or under the control of the association.

History: L. 1931, ch. 150, § 9; L. 1992, ch. 227, § 21; July 1.



17-1627 Limitation of use of term "co-operative."

17-1627. Limitation of use of term "co-operative." No person, firm, corporation, or association, hereafter organized or doing business in this state, shall be entitled to use the word "cooperative" as part of its corporate or other business name or title for producers' cooperative marketing activities unless it has complied with the provisions of this act, or with the provisions of article 15 of chapter 17 of the Revised Statutes of 1923, or acts amendatory thereto.

History: L. 1931, ch. 150, § 10; L. 1992, ch. 227, § 22; July 1.



17-1628 Application of general corporation code.

17-1628. Application of general corporation code. The provisions of the general corporation code of this state and all powers and rights thereunder shall apply to the associations organized hereunder, except where such provisions are in conflict with or inconsistent with the express provisions of this act, or acts amendatory thereto.

History: L. 1931, ch. 150, § 11; L. 1975, ch. 133, § 1; L. 1992, ch. 227, § 23; July 1.



17-1629 Increase of capital.

17-1629. Increase of capital. Any corporation organized under this act may increase its capital to any amount provided that such increase must be first approved by a 2/3 vote of directors and then be approved by affirmative vote of 2/3 of the outstanding shares of voting stock, or if the corporation is organized on the one person, one vote plan, then by the affirmative vote of 2/3 of the corporation's voting stockholders. In lieu of affirmative vote of 2/3 of the outstanding shares of voting stock, or if the corporation is organized on the one person, one vote plan, then in lieu of the affirmative vote of 2/3 of the corporation's voting stockholders, the capital may be increased by affirmative vote of 2/3 of the voting stockholders present and voting at any annual meeting or special meeting called for such purpose and upon written notice sent by first-class mail to every stockholder at such stockholder's last known post-office address at least 10 days prior to such meeting.

History: L. 1931, ch. 150, § 12; L. 1968, ch. 379, § 3; L. 1992, ch. 227, § 24; July 1.



17-1630 Meetings of stockholders and directors; resident agent.

17-1630. Meetings of stockholders and directors; resident agent. In all cases where it is not otherwise provided by the bylaws, the meetings of the stockholders of every cooperative corporation organized or doing business under this act shall be held at the corporation's registered office in this state. The stockholders and directors, however, may hold their meetings and have an office or offices outside of this state or elsewhere in this state if the articles of incorporation or bylaws so provide, and every such cooperative association shall maintain a resident agent who may be either an individual or a corporation, resident of, or located in this state, in charge thereof. Service of any form of legal process on such resident agent shall be sufficient service upon the corporation.

History: L. 1931, ch. 150, § 13; L. 1992, ch. 227, § 25; July 1.



17-1631 Dissolution for failure to carry on business; receivers.

17-1631. Dissolution for failure to carry on business; receivers. Any cooperative corporation, company or association heretofore organized under article 16, chapter 17, of the Revised Statutes of Kansas of 1923, and chapter 150 [*] of the Laws of 1931, and amendments thereto, which has for a period of three years ceased to engage, in good faith, in the primary business for which such corporation or association was organized, shall be dissolved by order of the district court having jurisdiction, on petition of the attorney general, supported by affidavit, and if the court shall find the petition is true, it shall appoint a receiver to wind up the affairs of such corporation and decree its dissolution.

History: L. 1933, ch. 144, § 1; L. 1992, ch. 227, § 26; July 1.

* "Chapter 150 of the Laws of 1931," see Comparative Table of Sections in the Constitutions volume for location of sections in this article.



17-1632 Contracts fixing resale prices.

17-1632. Contracts fixing resale prices. Co-operative associations or corporations created under the provisions of article 16 of chapter 17 of the General Statutes of 1935, and any amendments thereto, or cooperative associations or corporations organized under similar statutes of other states and licensed to do business in the state of Kansas, are hereby empowered to enter into contracts with other cooperative associations or corporations, corporations or persons processing, handling, or selling, at wholesale or retail, the products produced by the members of such cooperative associations or corporations setting forth the minimum or maximum, or minimum and maximum resale prices at which such products may be sold by such other cooperative association or corporation, corporation or person, and to enter into contracts providing that any wholesaler purchasing, processing, handling or selling such products, upon the request of the cooperative association or corporation whose members have produced such products may refuse to sell or deliver the same to any retailer or retailers who sell or otherwise dispose of such products at prices below the resale retail prices established by such contract between such cooperative association or corporation and the wholesaler.

History: L. 1937, ch. 181, § 1; March 31.



17-1633 Same; restrictions.

17-1633. Same; restrictions. This act, or acts amendatory thereto, should not be construed as authorizing the fixing of prices by contract or otherwise in such a manner as to be arbitrary, unjustly discriminatory or otherwise detrimental to the public interest.

History: L. 1937, ch. 181, § 2; L. 1992, ch. 227, § 27; July 1.



17-1634 Same; construction.

17-1634. Same; construction. No association, contract, method or act which complies with the provisions of article 16 of chapter 17 of the General Statutes of 1935, and any amendments thereto, or with this act, or acts amendatory thereto, shall be deemed a conspiracy or combination in restraint of trade or as creating an illegal monopoly.

History: L. 1937, ch. 181, § 3; L. 1992, ch. 227, § 28; July 1.



17-1635 Same; invalidity of part.

17-1635. Same; invalidity of part. If any clause, sentence, paragraph or part of this act, or acts amendatory thereto, for any reason, shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect or impair the validity of the remainder of this act, or acts amendatory thereto.

History: L. 1937, ch. 181, § 4; L. 1992, ch. 227, § 29; July 1.



17-1636 Disposition of property, assets and good will; notice to stockholders.

17-1636. Disposition of property, assets and good will; notice to stockholders. Any cooperative association or corporation, created, organized or existing under the provisions of article 15 or article 16 of chapter 17 of the Kansas Statutes Annotated, and any amendments thereto, or any cooperative association or corporation organized under similar statutes of other states and licensed to do business in the state of Kansas, shall have the additional right and power to make disposition of all or substantially all of the association's or corporation's property, assets and good will, or good will, by sale, lease, exchange, or otherwise, to such individual, association, partnership, or corporation on such terms and conditions and for such consideration as the board of directors thereof may determine. Such transaction shall be authorized or approved by the vote of not less than 2/3 in number of the members or holders of voting stock or, in the case of any such association or corporation whose stockholders vote by shares, the holders of 2/3 in amount of the outstanding shares of capital stock entitled to vote, represented and voting at any meeting duly called and held for such purpose in accordance with the bylaws, and upon written notice sent by first-class mail to every member or stockholder at such member's or stockholder's last-known post-office address at least 10 days prior to such meetings. In lieu of the vote of 2/3 of the members or the vote of holders of 2/3 in amount of the outstanding shares of capital stock entitled to vote, the rights and powers granted by this section may be authorized by an association which is organized by a one person one vote plan by a vote of 2/3 of the voting members or voting stockholders present and voting at any duly called meeting when approved by the unanimous vote of the board of directors present.

History: L. 1939, ch. 157, § 1; L. 1951, ch. 203, § 1; L. 1968, ch. 379, § 4; L. 1992, ch. 227, § 30; July 1.



17-1637 Merger or consolidation of cooperative associations and corporations.

17-1637. Merger or consolidation of cooperative associations and corporations. (a) Any two or more associations incorporated under the cooperative marketing act, cited at K.S.A. 17-1601 et seq., and amendments thereto, or any association incorporated under the cooperative marketing act, cited at K.S.A. 17-1601 et seq., and amendments thereto, and a corporation existing under the laws of this state, may merge into a single association or corporation, which may be any of the constituent associations or corporations or they may consolidate into a new association or corporation formed by the consolidation, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section.

(b) The board of directors of each association or corporation which desires to merge or consolidate shall adopt a resolution approving an agreement of merger or consolidation. The agreement shall state:

(1) The terms and conditions of the merger or consolidation;

(2) the mode of carrying the same into effect;

(3) in the case of a merger, such amendments or changes in the articles of incorporation of the surviving association or corporation as are desired to be effected by the merger or, if no such amendments or changes are desired, a statement that the articles of incorporation of the surviving association or corporation shall be its articles of incorporation;

(4) in the case of consolidation, that the articles of incorporation of the resulting association or corporation shall be as is set forth in an attachment to the agreement;

(5) the manner of converting the shares of each of the constituents into shares or other securities of the association or corporation surviving or resulting from the merger or consolidation, and, if any shares of any of the constituents are not to be converted solely into shares or other securities of the surviving or resulting association or corporation, the cash, property, rights or securities of any other association or corporation which the holders of such shares are to receive in exchange for, or upon conversion of, such shares and the surrender of the certificates evidencing certificated shares, which cash, property, rights or securities of any other association or corporation may be in addition to or in lieu of shares or other securities of the surviving or resulting association or corporation; and

(6) such other details or provisions as are deemed desirable, including, without limiting the generality of the foregoing, a provision for the payment of cash in lieu of the issuance or recognition of fractional shares, interests or rights, or for any other arrangement with respect thereto, consistent with the provisions of K.S.A. 17-6405, and amendments thereto.

(c) The agreement adopted as provided in this section shall be executed in accordance with K.S.A. 17-6003, and amendments thereto. Any terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation.

(d) The agreement required by subsection (b) shall be submitted to the members or stockholders of each constituent association or corporation at an annual or special meeting for the purpose of acting on the agreement. Due notice of the time, place and purpose of the meeting shall be mailed to each member or holder of stock of the association or corporation, whether voting or nonvoting, at the member's or stockholder's address as it appears on the records of the association or corporation, at least 20 days prior to the date of the meeting. At the meeting the agreement shall be considered and a vote taken for its adoption or rejection. If the agreement is adopted by a vote representing a majority of all members of the association or, a majority vote of all outstanding stock of the corporation entitled to vote thereon, as applicable, that fact shall be certified on the agreement by the secretary or assistant secretary of the association or corporation. In lieu of an affirmative vote of a majority of all members of the association or, a majority vote of all outstanding stock of the association entitled to vote, as applicable, the agreement may be adopted by a vote of 2/3 of the members or voting stockholders present and voting at any annual meeting or special meeting called for such purpose. The method of adoption and the votes cast shall be certified on the agreement by the secretary or assistant secretary of the association or corporation. If the agreement is adopted and certified by each constituent association or corporation, the agreement shall then be executed and filed, and shall become effective, in accordance with K.S.A. 17-6003, and amendments thereto. In lieu of filing the agreement of merger or consolidation, the surviving or resulting association or corporation may file a certificate of merger or consolidation, executed in accordance with K.S.A. 17-6003, and amendments thereto, which states:

(1) The name and state of incorporation of each of the constituent associations or corporations;

(2) that an agreement of merger or consolidation has been approved, adopted, certified and executed by each of the constituent associations or corporations in accordance with this subsection;

(3) the name of the surviving or resulting association or corporation;

(4) in the case of a merger, such amendments or changes in the articles of incorporation of the surviving association or corporation as are desired to be effected by the merger or, if no such changes or amendments are desired, a statement that the articles of incorporation of one of the surviving associations or corporation shall be the articles of incorporation;

(5) in the case of a consolidation, that the articles of incorporation of the resulting corporation shall be as is set forth in an attachment to the certificate;

(6) that the executed agreement of consolidation or merger is on file at the principal place of business of the surviving association or corporation, stating the address thereof; and

(7) that a copy of the agreement of consolidation or merger will be furnished by the surviving association or corporation, on request and without cost, to any member or stockholder of any constituent association or corporation.

(e) Any agreement of merger or consolidation may contain a provision that at any time prior to the filing of the agreement with the secretary of state, the agreement may be terminated by the board of directors of any constituent association or corporation notwithstanding approval of the agreement by the members or stockholders of all or any of the constituent associations or corporations. Any agreement of merger or consolidation may contain a provision that the boards of directors of the constituent associations or corporations may amend the agreement at any time prior to the filing of the agreement, or a certificate in lieu thereof, with the secretary of state provided that an amendment made subsequent to the adoption of the agreement by the members or stockholders of any constituent association or corporation shall not:

(1) Alter or change the amount or kind of shares, securities, cash, property or rights, or any of the proceedings, in exchange for or on conversion of all or any of the shares of any class or series thereof of such constituent association or corporation;

(2) alter or change any term of the articles of incorporation of the surviving association or corporation to be effected by the merger or consolidation; or

(3) alter or change any of the terms and conditions of the agreement if such alteration or change would adversely affect the members or holders of any class of series thereof of such constituent association or corporation.

(f) In the case of a merger, the articles of incorporation of the surviving association or corporation shall automatically be amended to the extent, if any, that change in the articles of incorporation are set forth in the agreement of merger.

(g) Notwithstanding the requirements of subsection (d), unless required by its articles of incorporation, no vote of members or stockholders of a constituent association or corporation surviving a merger shall be necessary to authorize a merger if:

(1) The agreement of merger does not amend in any respect the articles of incorporation of the surviving corporation; and

(2) the aggregate stockholders' equity, as determined in accordance with generally accepted accounting principles, of the stock or other equity of the surviving association or corporation to be issued or delivered under the plan of merger does not constitute more than 25% of the aggregate stockholders' equity, as determined in accordance with generally accepted accounting principles, of all classes of stock or other equity of the surviving association or corporation immediately following the effectiveness of the merger. If an agreement of merger is adopted by the constituent association or corporation surviving the merger, by action of its board of directors and without any vote of the constituent association's or corporation's members or stockholders pursuant to this subsection, the secretary or assistant secretary of such association or corporation shall certify on the agreement, under the seal, that the agreement has been adopted pursuant to this subsection and that, as of the date of such certificate, the stockholders' equity of the association or corporation was such as to render this subsection applicable. The agreement adopted and certified as provided in this section shall be executed and filed, and shall become effective, in accordance with K.S.A. 17-6003, and amendments thereto. Such filing shall constitute a representation by the person who executes the agreement that the facts stated in the certificate remain true immediately prior to such filing.

History: L. 1991, ch. 74, § 1; L. 1998, ch. 189, § 1; L. 2000, ch. 39, § 6; July 1.



17-1638 Merger or consolidation of cooperative associations and domestic and foreign corporations; service of process upon surviving or resulting corporation.

17-1638. Merger or consolidation of cooperative associations and domestic and foreign corporations; service of process upon surviving or resulting corporation. (a) Any one or more associations incorporated under the cooperative marketing act, cited at K.S.A. 17-1601 et seq., and amendments thereto, may merge or consolidate with one or more other associations or corporations of any other state or states of the United States, or of the District of Columbia if the laws of such other jurisdiction permit an association or corporation of such jurisdiction to merge or consolidate with an association or corporation of another jurisdiction. The constituent associations or corporations may merge into a single association or corporation, which may be any one of the constituents, or they may consolidate into a new association or corporation formed by the consolidation, which may be an association or corporation of the state of incorporation of any one of the constituent associations or corporations, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section. In addition, any one or more associations or corporations organized under the laws of any jurisdiction other than one of the United States may merge or consolidate with one or more associations incorporated under the cooperative marketing act, cited at K.S.A. 17-1601 et seq., and amendments thereto, if the surviving or resulting association or corporation will be an association or corporation of this state, and if the laws under which the other associations or corporations are formed permit an association or corporation of such jurisdiction to merge or consolidate with an association or corporation of another jurisdiction.

(b) All the constituent associations or corporations shall enter into an agreement of merger or consolidation. The agreement shall state:

(1) The terms and conditions of the merger or consolidation;

(2) the mode of carrying the same into effect;

(3) the manner of converting the shares of each of the constituent associations or corporations into shares or other securities of the association or corporation surviving or resulting from the merger or consolidation and, if any shares of any of the constituents are not to be converted solely into shares or other securities of the surviving or resulting association or corporation, the cash, property, rights or securities of any other association or corporation which the holders of such shares are to receive in exchange for, or upon conversion of, such shares and the surrender of the certificates evidencing certificated shares, which cash, property, rights or securities of any other association or corporation may be in addition to or in lieu of the shares or other securities of the surviving or resulting association or corporation;

(4) such other details or provisions as are deemed desirable, including, without limiting the generality of the foregoing, a provision for the payment of cash in lieu of the issuance or recognition of fractional shares of the surviving or resulting association or corporation or of any other association or corporation the securities of which are to be received in the merger or consolidation, or for some other arrangement with respect thereto consistent with the provisions of K.S.A. 17-6405, and amendments thereto; and

(5) such other provisions or facts as shall be required to be set forth in articles of incorporation by the laws of the state which are stated in the agreement to be the laws that shall govern the surviving or resulting association or corporation and that can be stated in the case of a merger or consolidation.

(c) Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation.

(d) The agreement shall be adopted, approved, certified and executed by each of the constituent associations or corporations in accordance with the laws under which it is formed, and, in the case of a Kansas association, in the same manner as provided in K.S.A. 17-1637, and amendments thereto. The agreement shall be filed and shall become effective for all purposes of the laws of this state as provided in K.S.A. 17-1637, and amendments thereto, with respect to the merger or consolidation of associations or corporations of this state. In lieu of filing the agreement of merger or consolidation, the surviving or resulting association or corporation may file a certificate of merger or consolidation, executed in accordance with K.S.A. 17-6003, and amendments thereto, which states:

(1) The name and state of incorporation of each of the constituents;

(2) that an agreement of merger or consolidation has been approved, adopted, certified and executed by each of the constituents in accordance with this subsection;

(3) the name of the surviving or resulting association or corporation;

(4) in the case of a merger, such amendments or changes in the articles of incorporation of the surviving association or corporation as are desired to be effected by the merger or, if no such amendments or changes are desired, a statement that the articles of incorporation of the surviving association or corporation shall be the association's or corporation's articles of incorporation;

(5) in the case of a consolidation, that the articles of incorporation of the resulting association or corporation shall be as is set forth in an attachment to the certificate;

(6) that the executed agreement of consolidation or merger is on file at the principal place of business of the surviving association or corporation and address thereof;

(7) that a copy of the agreement of consolidation or merger will be furnished by the surviving association or corporation, on request and without cost, to any member or stockholder of any constituent;

(8) if the association or corporation surviving or resulting from the merger or consolidation is to be an association or corporation of this state, the authorized capital stock of each constituent association or corporation which is not an association or corporation of this state; and

(9) the agreement, if any, required by subsection (e).

(e) If the association or corporation surviving or resulting from the merger or consolidation is to be governed by the laws of the District of Columbia or any state other than this state, it shall agree that it may be served with process in this state in any proceeding for enforcement of any obligation of any constituent association or corporation of this state, as well as for enforcement of any obligation of the surviving or resulting association or corporation arising from the merger or consolidation, including any suit or other proceeding to enforce the right of any member or stockholder as determined in appraisal proceedings pursuant to the provisions of K.S.A. 17-1642, and amendments thereto, and shall irrevocably appoint the secretary of state as such association's or corporation's last known agent to accept service of process in any such suit or other proceedings and shall specify the address to which a copy of such process shall be mailed by the secretary of state. Service of such process shall be made by personally delivering to and leaving with the secretary of state duplicate copies of such process. The secretary of state shall forthwith send by registered mail one of such copies to such surviving or resulting association or corporation at such association's or corporation's last known address.

(f) The provisions of subsection (e) of K.S.A. 17-1637, and amendments thereto, shall apply to any merger or consolidation under this section. The provisions of subsection (f) of K.S.A. 17-1637, and amendments thereto, shall apply to a merger under this section in which the surviving association or corporation is an association or corporation of this state. The provisions of subsection (g) of K.S.A. 17-1637, and amendments thereto, shall apply to any merger under this section.

History: L. 1991, ch. 74, § 2; L. 1998, ch. 189, § 2; L. 2000, ch. 39, § 7; July 1.



17-1639 When mergers effective; rights and liabilities to surviving association.

17-1639. When mergers effective; rights and liabilities to surviving association. No merger or consolidation shall become effective under this act until all corporate fees and taxes due to or assessable by the state have been paid by the constituent associations or corporations. Any fees or taxes which become due to or assessable by the state with respect to any such constituent, subsequent to the merger or consolidation, shall become the debt of the resulting or surviving association or corporation. When any merger or consolidation shall have become effective under this act, for all purposes of the laws of this state the separate existence of all constituent associations or corporations, or of all such constituents except the one into which the other or others of such constituents have been merged, shall cease and the constituents shall become a new association or corporation, or be merged into one of such associations or corporations, possessing all rights, privileges, powers and franchises of a public as well as of a private nature. Such associations or corporations shall be subject to all the restrictions, disabilities and duties of each of such associations or corporations so merged or consolidated. The rights, privileges, powers and franchises of each of such associations or corporations; property, real, personal and mixed; debts due to any of such constituents on whatever account; and stock subscriptions as all other things in action or belonging to each of such associations or corporations shall be vested in the association or corporation surviving or resulting from such merger or consolidation. All property, rights, privileges, powers and franchises, and every other interest shall be thereafter as effectually the property of the surviving or resulting association or corporation as such associations or corporations were of the several and respective constituents, and the title to any real estate vested by deed or otherwise, under the laws of this state, in any of such constituents, shall not revert or be in any way impaired by reason of this act. All rights of creditors and all liens upon this property of any of such constituents shall be preserved unimpaired, and all debts, liabilities and duties of the respective constituents shall attach to such surviving or resulting association or corporation, and may be enforced against the association or corporation to the same extent as if such debts, liabilities and duties had been incurred or contracted by the association or corporation.

History: L. 1991, ch. 74, § 3; May 30.



17-1640 Surviving association right to issue bonds or other obligations.

17-1640. Surviving association right to issue bonds or other obligations. When two or more associations or corporations are merged or consolidated, the association or corporation surviving or resulting from the merger or consolidation may issue bonds or other obligations, negotiable or otherwise, and with or without coupons or interest certificates thereto attached, to an amount sufficient with the association's or corporation's capital stock to provide for all the payments the association or corporation will be required to make, or obligations it will be required to assume, in order to effect the merger or consolidation. For the purpose of securing the payment of any such bonds and obligations, it shall be lawful for the surviving or resulting association or corporation to mortgage the association's or corporation's corporate franchise, rights, privileges and property, real, personal or mixed. The surviving or resulting association or corporation may issue certificated or uncertificated shares of the association's or corporation's capital stock and other securities to the members of the constituent associations or corporations in exchange or payment for the original shares, in such amount as shall be necessary in accordance with the terms of the agreement of merger or consolidation in order to effect such merger or consolidation in the manner and on the terms specified in the agreement.

History: L. 1991, ch. 74, § 4; May 30.



17-1641 Effect of merger on pending actions.

17-1641. Effect of merger on pending actions. Any action or proceeding, whether civil, criminal or administrative, pending by or against any association or corporation which is a party to a merger or consolidation shall be prosecuted as if such merger or consolidation had not taken place, or the association or corporation surviving or resulting from such merger or consolidation may be substituted in such action or proceeding.

History: L. 1991, ch. 74, § 5; May 30.



17-1642 Payment for interest of member objecting to merger; demand for payment; appraisal and determination of value; taxation of costs; status of member's interest; section inapplicable to certain member's interest.

17-1642. Payment for interest of member objecting to merger; demand for payment; appraisal and determination of value; taxation of costs; status of member's interest; section inapplicable to certain member's interest. (a) Except as provided in subsection (j), the association or corporation surviving or resulting from any merger or consolidation, within 10 days after the effective date of the merger or consolidation, shall notify each member or stockholder of any association or corporation of this state so merging or consolidating who objected thereto in writing and whose shares either were not entitled to vote or were not voted in favor of the merger or consolidation, and who filed such written objection with the association or corporation before the taking of the vote on the merger or consolidation, that the merger or consolidation has become effective. If any such member or stockholder, within 20 days after the date of mailing of the notice, shall demand in writing, from the association or corporation surviving or resulting from the merger or consolidation, payment of the value of the member's or stockholder's interest, the surviving or resulting association or corporation shall pay to the member or stockholder, within 30 days after the expiration of the period of 20 days, the value of the member's or stockholder's interest on the effective date of the merger or consolidation, exclusive of any element of value arising from the expectation or accomplishment of the merger or consolidation.

(b) If during a period of 30 days following the period of 20 days provided for in subsection (a), the association and any such member or stockholder fail to agree upon the value of such member's or stockholder's interest, any such member or stockholder, or the association or corporation surviving or resulting from the merger or consolidation, may demand a determination of the value of the member's or stockholder's interest by an appraiser or appraisers to be appointed by the district court, by filing a petition with the court within four months after the expiration of the thirty-day period.

(c) Upon the filing of any such petition by a member or stockholder, service of a copy shall be made upon the surviving association or corporation, which shall file with the clerk of the district court, within 10 days after such service, a duly verified list containing the names and addresses of all members or stockholders who have demanded payment for such member's or stockholder's interest and with whom agreements as to the value of such member's or stockholder's interest have not been reached by the association or corporation. If the petition is filed by the surviving association or corporation, the petition shall be accompanied by such duly verified list. The surviving association or corporation shall give notice of the time and place fixed for the hearing of such petition  pursuant to subsection (c) of K.S.A. 60-303, and amendments thereto, to the members or stockholders shown upon the list at the addresses therein stated and notice shall also be given by publishing a notice at least once, at least one week before the day of the hearing, in a newspaper of general circulation in the county in which the district court is located. The court may direct such additional publication of notice as the court deems advisable. The forms of the notices by mail and by publication shall be approved by the court.

(d) After the hearing on the petition the court shall determine the members or stockholders who have complied with the provisions of this section and become entitled to the valuation of and payment for such member's or stockholder's interest, and shall appoint an appraiser or appraisers to determine such value. The appraiser or appraisers may examine any of the books and records of the associations or corporations the stock of which such appraiser or appraisers is charged with the duty of valuing, and following an investigation, the appraiser or appraisers shall make a determination of the value of the member's or stockholder's interest. The appraiser or appraisers shall also afford a reasonable opportunity to the parties interested to submit to the appraiser or appraisers pertinent evidence on the value of the member's or stockholder's interest. The appraiser or appraisers, also, shall have the powers and authority conferred upon masters by K.S.A. 60-253, and amendments thereto.

(e) The appraiser or appraisers shall determine the value of the stock of the members or stockholders adjudged by the district court to be entitled to payment therefor and shall file a report respecting such value in the office of the clerk of the district court, and notice of the filing of such report shall be given by the petitioners to the parties in interest. Such report shall be subject to exceptions to be heard before the court both upon the law and facts. The court by decree shall determine the value of the stock of the members or stockholders entitled to payment and shall direct the payment of such value, together with interest, if any, to the members or stockholders entitled by the surviving or resulting corporation. Upon payment of the judgment by the surviving or resulting corporation, the clerk of the district court shall surrender to the surviving association or corporation the certificates of shares of stock held by the clerk pursuant to subsection (f). The decree may be enforced as other judgments of the district court may be enforced, whether such surviving or resulting association be an association of this state or of any other state.

(f) At the time of appointing the appraiser or appraisers, the court shall require the members or stockholders who hold certificated shares and who demanded payment for the shares to submit the certificates of stock to the clerk of the court, to be held by the clerk pending the appraisal proceedings. If any member or stockholder fails to comply with such direction, the court shall dismiss the proceedings as to such member or stockholder.

(g) The cost of any such appraisal, including reasonable fees and expenses of the appraiser or appraisers, but exclusive of fees of counsel or of experts retained by any party, shall be determined by the court and taxed upon the parties to such appraisal or any of them as appears to be equitable, except that the cost of giving the notice by publication and by certified mail shall be paid by the surviving association or corporation. Postjudgment interest, if any, shall be in accordance with K.S.A. 16-204, and amendments thereto, to be paid upon the value of the stock of the members or stockholders entitled thereto.

(h) Any member or stockholder who has demanded payment of the member's or stockholder's interest as herein provided shall not thereafter be entitled to vote such member's or stockholder's stock for any purpose or be entitled to the payment of dividends or other distribution on such stock, except dividends or other distributions payable to members or stockholders of record at a date which is prior to the effective date of the merger or consolidation, unless the appointment of an appraiser or appraisers shall not be applied for within the time herein provided, or the proceeding be dismissed as to such member or stockholder, or unless such member or stockholder with the written approval of the surviving association or corporation shall deliver to the association or corporation a written withdrawal of the member's or stockholder's objections to and an acceptance of the merger or consolidation, in any of which cases the right of such member or stockholder to payment for the member's or stockholder's interest shall cease.

(i) The shares of the surviving or resulting  association or corporation into which the shares of such objecting members or stockholders would have been converted had they assented to the merger or consolidation shall have the status of authorized and unissued shares of the surviving or resulting association or corporation.

(j) This section shall not be applicable to the members, stockholders or other holders of equity securities of the surviving association or corporation in any merger where the active members of the surviving association or corporation continue to be eligible to be members of the surviving association or corporation after the merger and the agreement of merger does not amend the articles of incorporation, and shall not apply to the members, stockholders or other holders of equity securities of the constituent association or corporation not surviving the merger in any merger where the active members of such constituent association or corporation are eligible to become members of the surviving association or corporation on the same terms and conditions as other similarly classified members of the surviving association or corporation.

History: L. 1991, ch. 74, § 6; L. 2000, ch. 175, § 1; July 1.



17-1643 Act supplemental to cooperative marketing act.

17-1643. Act supplemental to cooperative marketing act. This act shall be part of and supplemental to the cooperative marketing act, cited at K.S.A. 17-1601 et seq., and amendments thereto.

History: L. 1991, ch. 74, § 7; May 30.






Article 17 RELIGIOUS, CHARITABLE AND OTHER ORGANIZATIONS

17-1701 Incorporation; powers and duties.

17-1701. Incorporation; powers and duties. Any religious society, military or fire company, literary, charitable or benevolent association, other than colleges, universities, academies or seminaries, or any grand or subordinate lodge of Free and Accepted Masons, or of the Independent Order of Odd Fellows, Knights of Pythias, Knights of Honor, Ancient Order of United Workmen, Independent Order of Mutual Aid, Good Templars, or any other secret benevolent association or organization, may by the consent of a majority of its members become bodies corporate under this act, by filing the charter required by this act, electing directors or trustees, and performing the things as are directed in the case of other corporations; and when so organized shall have all the powers and privileges and be subject to all the restrictions in this act contained, for the objects named in the charter, and shall have the same power to make bylaws for the regulation of their affairs as other corporations, and shall have the power to adopt a bylaw to reduce the number of its directors or trustees to not less than three, and to incorporate with that number, and to prescribe their term of office, and to do and perform all other acts in accordance with the objects of the said lodges respectively. Such directors or trustees shall not usurp or exercise the functions of the officers in charge of the spiritual affairs of any society.

History: L. 1879, ch. 89, § 1; March 13; R.S. 1923, 17-1701.



17-1702 Charter.

17-1702. Charter. No religious, literary, scientific, industrial, benevolent or other society, association, company, corporation or institution, that does not have a capital stock will be required, in its charter, to make any statement of the amount of capital stock or amount of each share; but such charter, if it contains the other statements therein required, and also an estimate of the value of the goods, chattels, lands, rights and credits owned by the corporation, will be sufficient.

History: G.S. 1868, ch. 23, § 123; Oct. 31; R.S. 1923, 17-1702.



17-1703 Real estate and stock of subordinate organizations.

17-1703. Real estate and stock of subordinate organizations. Any subordinate lodge, council or camp or other subordinate organization of any fraternal, benevolent, patriotic or beneficial order or association now established or organized or which may be established or organized hereafter in the state of Kansas, and which is under the control of a supreme, grand or other superior organization, may purchase, own, manage, control, improve, mortgage and dispose of such real estate, including such suitable building or buildings as may be necessary to provide suitable accommodations for the holding of its meetings and transacting of its business, and may purchase, own, manage, control and dispose of stock in a corporation which has for its purpose the building, erection, control, management or ownership of such suitable building or buildings as may be necessary to provide suitable accommodations for the holding of meetings and transacting of business of any organization or organizations as are provided for herein: Provided, That any such building or buildings as are provided for herein may be used in part for other purposes.

History: L. 1899, ch. 164, § 1; L. 1909, ch. 171, § 1; R.S. 1923, 17-1703; L. 1945, ch. 158, § 1; June 28.



17-1704 Same; title; transfers.

17-1704. Same; title; transfers. The title to any property the ownership of which is provided for in this act shall be vested in the lodge or other subordinate organization, and transfers of the same may be made by the trustees or managers of such organization.

History: L. 1899, ch. 164, § 2; May 15; R.S. 1923, 17-1704.



17-1705 Same; contracts and actions concerning real estate.

17-1705. Same; contracts and actions concerning real estate. Such subordinate organizations may contract, sue and be sued through its trustees or managers, in any matter affecting such real estate or buildings: Provided, That no judgment rendered against such organization shall have any force or effect except as against the property owned as provided herein.

History: L. 1899, ch. 164, § 3; May 15; R.S. 1923, 17-1705.



17-1711 Title to property of extinct Baptist societies.

17-1711. Title to property of extinct Baptist societies. That all property, both real and personal, belonging to or held in trust for any Baptist church or any Baptist religious society that has or shall become extinct, shall vest in and become the property of the Kansas Baptist Convention and its successors and assigns: Provided, That nothing herein contained shall affect the title to any Baptist church or Baptist religious society property that is held by any of the Baptist associations of the state: And provided further, That this act shall not affect the reversionary interest of any person or persons in such property or any valid lien thereon.

History: L. 1911, ch. 139, § 1; May 22; R.S. 1923, 17-1711.



17-1712 Same; what society deemed extinct.

17-1712. Same; what society deemed extinct. That any Baptist church or Baptist religious society in this state which has ceased or failed to maintain religious worship or services or to use its property for religious worship or services according to the tenets, usages and customs of Baptist churches in this state for the space of two consecutive years immediately prior thereto, or whose membership has so diminished in numbers or in financial strength as to render it impossible or impracticable for such church or society to maintain religious worship or services, or to protect its property from exposure to waste and delapidation, or to fulfill the purpose for which it was incorporated, shall be deemed and taken to be extinct, and may by an order of the district court of the county in which such society has been theretofore situated be so declared and thereupon dissolved, and the property of such church or society, or property which may be held in trust for such church or society, be transferred to, and the title and possession thereof vested in the said Kansas Baptist Convention.

History: L. 1911, ch. 139, § 2; May 22; R.S. 1923, 17-1712.



17-1713 Same; procedure for transfer of property.

17-1713. Same; procedure for transfer of property. That an application for such an order and disposition of property may be made by any member or officer of the said Kansas Baptist Convention, or by any member of such church or society, when duly authorized thereto by the board of managers of said Kansas Baptist Convention, upon a verified petition setting forth the facts authorizing such order and disposition of property.

Upon the presentation of such petition to the district court such court may proceed in a summary manner, after such notice as the court may prescribe, to inquire into the merits of such application; and if upon examination by the court it shall satisfactorily appear that the making of the order and disposition of the property applied for is necessary or proper, for any of the causes mentioned in K.S.A. 17-1712, such court shall make a final order, declaring such church or society extinct and dissolving the same, and transferring any property and the title and possession thereof which may belong to such church or society, or held in trust for such church or society, and vesting the same in the said Kansas Baptist Convention; it being the intent and purpose of this act to preserve to the Baptist denomination of this state all property owned by or held in trust for any such church or society for religious uses.

History: L. 1911, ch. 139, § 3; May 22; R.S. 1923, 17-1713.



17-1713a Title to property of extinct colored Baptist religious societies.

17-1713a. Title to property of extinct colored Baptist religious societies. That all property, both real and personal, belonging to or held in trust for any colored Baptist church or any colored Baptist religious society that has or shall become extinct, shall vest in and become the property of the missionary Baptist state convention of Kansas and its successors and assigns: Provided, That this act shall not affect the reversionary interests of any person or persons in such property or any valid lien thereon.

History: L. 1939, ch. 160, § 1; June 30.



17-1713b Same; what society deemed extinct.

17-1713b. Same; what society deemed extinct. That any colored Baptist church or colored Baptist religious society in this state which has ceased or failed to maintain religious worship or services or to use its property for religious worship or services according to the tenets, usages, and customs of Baptist churches in this state for the space of two consecutive years immediately prior thereto, or whose membership has so diminished in numbers or financial strength as to render it impossible or impracticable for such church or society to maintain religious worship or services, or to protect its property from exposure to waste and dilapidation, or to fulfill the purpose for which it was incorporated, shall be deemed and taken to be extinct, and may by an order of the district court of the county in which such society has been theretofore situated be so declared, and thereupon dissolved, and the property of such church or society, or property which may be held in trust for such church or society, be transferred to, and the title and possession thereof vested in the said the missionary Baptist state convention of Kansas.

History: L. 1939, ch. 160, § 2; June 30.



17-1713c Same; procedure for transfer of property.

17-1713c. Same; procedure for transfer of property. That an application for such an order and disposition of property may be made by any member or officer of the missionary Baptist state convention of Kansas, or by any member of such church or society, when duly authorized thereto by the executive board of said missionary Baptist state convention upon a verified petition setting forth the facts authorizing such order and disposition of property.

Upon the presentation of such petition to the district court such court may proceed in a summary manner, after such notice as the court may prescribe, to inquire into the merits of such application; and if upon examination by the court it shall satisfactorily appear that the making of the order and disposition of the property applied for is necessary or proper, for any of the causes mentioned in K.S.A. 17-1713b, such court shall make a final order, declaring such church or society extinct and dissolving the same, and transferring any property and the title and possession thereof which may belong to such church or society, or held in trust for such church or society, and vesting the same in the missionary Baptist state convention of Kansas; it being the intent and purpose of this act to preserve to the Baptist denomination aforesaid of this state all property owned by or held in trust for any such church or society for religious uses.

History: L. 1939, ch. 160, § 3; June 30.



17-1714 Title to property of certain extinct Christian societies.

17-1714. Title to property of certain extinct Christian societies. That the title to all property, both real and personal, belonging to or held in trust by any religious organization known as the Christian Church, Church of Christ (using instrumental music), or Disciples of Christ or any religious society of the Christian Church, Church of Christ (using instrumental music) or Disciples of Christ that has or shall become extinct, shall vest in and become the property of the Kansas Christian Missionary Society, its successors and assigns: Provided, That this act shall not affect the reversionary interest of any person or persons in such property or any valid lien thereon.

History: L. 1915, ch. 202, § 1; R.S. 1923, 17-1714; L. 1935, ch. 131, § 1; L. 1970, ch. 86, § 1; July 1.



17-1715 Same; what societies deemed extinct; order of district court.

17-1715. Same; what societies deemed extinct; order of district court. That any Christian Church, Church of Christ (using instrumental music) or Disciples of Christ or any religious society of the Christian Church, Church of Christ (using instrumental music) or Disciples of Christ in this state which has ceased or failed to maintain religious worship or services or to use its property for religious worship or services according to the tenets, usages and customs of said churches in this state for the period of two consecutive years immediately prior thereto, or whose membership has so diminished in numbers or in financial strength as to render it impossible or impracticable for such church or society to maintain religious worship or services, or to protect its property from exposure to waste and dilapidation, or to fulfill the purpose for which it was incorporated, shall be deemed and taken to be extinct, and may, by an order of the district court of the county in which such society has been theretofore situated, be so declared extinct and dissolved, and, thereupon the property of such church or society, or property which may be held in trust for such church or society shall be transferred to, and the title and possession thereof vested in the said Kansas Christian Missionary Society.

History: L. 1915, ch. 202, § 2; R.S. 1923, 17-1715; L. 1970, ch. 86, § 2; July 1.



17-1716 Same; procedure for transfer of property.

17-1716. Same; procedure for transfer of property. That an application for such order and disposition of property may be made by any member or officer of the said Kansas Christian Missionary Society or by any member of such church or society when duly authorized thereto by the board of directors of the Kansas Christian Missionary Society upon a verified petition setting forth the facts authorizing such order and disposition of property.

Upon the presentation of such petition the court shall proceed in a summary manner, after such notice as the court may prescribe, to inquire into the merits of such application; and if upon examination by the court it shall satisfactorily appear that the making of the order and disposition of the property applied for are necessary and proper for any of the causes mentioned in K.S.A. 17-1715, such court shall make a final order, declaring such church or society extinct and dissolving the same; transferring the title and possession of any property which may belong to such church or society, or which may be held in trust for such church or society; and vesting the same in the said Kansas Christian Missionary Society. It being the intent and purpose of this act to preserve to the denomination of the Christian Church, Church of Christ (using instrumental music), or Disciples of Christ in this state all property owned by or held in trust for any such extinct church or society of such denomination.

History: L. 1915, ch. 202, § 3; R.S. 1923, 17-1716; L. 1935, ch. 131, § 2; L. 1970, ch. 86, § 3; July 1.



17-1716a Property of certain extinct churches to become property of United Church of Christ.

17-1716a. Property of certain extinct churches to become property of United Church of Christ. (a) The title to all property, whether real, personal or mixed, belonging to or held in trust for or by any religious organization known as the Congregational Church, or the Congregational and Christian Church, or any religious society of the Congregational Church, or the Congregational and Christian Church, or by any religious organization known as the Kansas Congregational and Christian Conference, the Central-South Conference of the Congregational-Christian Churches and the Kansas City Synod of the Evangelical and Reformed Church, or any religious society of the Kansas Congregational and Christian Conference, the Central-South Conference of the Congregational-Christian Churches and the Kansas City Synod of the Evangelical and Reformed Church located in Kansas, that has or shall become extinct shall vest in and become the property of the Kansas-Oklahoma Conference of The United Church of Christ.

(b) This act shall not affect the reversionary interest of any person, persons or corporation in such property or any valid lien thereon.

History: L. 1933, ch. 157, § 1; L. 1981, ch. 100, § 1; July 1.



17-1716b Same; determination of whether church extinct.

17-1716b. Same; determination of whether church extinct. (a) Any Congregational Church, Congregational and Christian Church or any church or society affiliated with the Kansas Congregational and Christian Conference, the Central-South Conference of the Congregational-Christian Churches and the Kansas City Synod of the Evangelical and Reformed Church, in this state which: (1) Has ceased or failed to maintain religious worship or services, or to use its property for religious worship or services according to the tenets, usages and customs of such church or society in this state for a period of two consecutive years immediately prior thereto, or to protect its property from exposure, waste and dilapidation, or to fulfill the purposes for which it was organized, created or incorporated; or (2) has diminished in membership or financial strength so as to render it impossible or impracticable for any such church or society to maintain its organization, shall be deemed and taken to be extinct and may by an order of the district court of the county in which such church or society has been theretofore situated to be so declared extinct and dissolved. Thereupon all the property of every kind of such church or society, or property which may be held in trust for such church or society shall be transferred to, and the title and possession thereof vested absolutely in the Kansas-Oklahoma Conference of the United Church of Christ.

(b) This section shall not affect any existing reversionary interests in the property or any liens existing thereon.

(c) The intent and purpose of this section is to preserve for religious purposes all property owned by or held in trust for any such extinct church or society.

History: L. 1933, ch. 157, § 2; L. 1981, ch. 100, § 2; July 1.



17-1716c Same; procedure for transfer of property.

17-1716c. Same; procedure for transfer of property. An application for an order and disposition of property pursuant to K.S.A. 17-1716b, and amendments thereto, may be made by any member or officer of the Kansas-Oklahoma Conference of the United Church of Christ when duly authorized by the board of trustees, or managers, of the Kansas-Oklahoma Conference of the United Church of Christ, upon a verified petition setting forth the facts authorizing such order and disposition of property.

Upon the presentation of such petition to the proper district court, such court shall proceed in a summary manner as in other civil cases to inquire into the merits of such application. If upon examination by the court it appears to the court that the making of the order and disposition of the property applied for are necessary or proper for any cause mentioned in K.S.A. 17-1716b, and amendments thereto, the court shall make a final order declaring such church or society extinct, dissolving the same and transferring the title and possession of any property which may belong to such church or society, or which may be held in trust for such church or society; and vesting a perfect title to the property in the Kansas-Oklahoma Conference of the United Church of Christ. It being the intent and purpose of this act to preserve to the denomination of the Kansas-Oklahoma Conference of the United Church of Christ all property owned by, or held in trust for any extinct church or society of any denomination formerly called the Congregational Church, the Congregational and Christian Church, the Kansas Congregational and Christian Conference, the Central-South Conference of the Congregational-Christian Churches or the Kansas City Synod of the Evangelical and Reformed Church.

History: L. 1933, ch. 157, § 3; L. 1981, ch. 100, § 3; July 1.



17-1716d Title to abandoned property of United Brethren in Christ.

17-1716d. Title to abandoned property of United Brethren in Christ. That the title to all abandoned property, both real, personal and mixed, belonging to or held in trust for or by any religious organization known as the church of the United Brethren in Christ, or held for or by any religious society of any such religious organization, which property shall hereafter be determined by the Kansas annual conference of such church to be abandoned property, shall vest in and become the property of the trustees of said Kansas annual conference of said church: Provided, That this act shall not affect the reversionary interest of any person or persons, or corporation, now existing in any such property or any valid lien now existing thereon.

History: L. 1939, ch. 159, § 1; June 30.



17-1716e Same; procedure for transfer of property.

17-1716e. Same; procedure for transfer of property. That whenever any local congregation of any such church or any local society of any such church either incorporated or unincorporated, shall abandon any of its property, real, personal, or mixed and the said Kansas annual conference of such church shall declare any such property to be abandoned property, then all such property so determined to be abandoned shall ipso facto become the property of the trustees of said Kansas annual conference and shall be subject to lease, rent or sale, or other disposition as such Kansas annual conference may direct, or in such manner as may be provided by the discipline of the church of the United Brethren in Christ as from time to time established, made and determined by the lawful authority of said church with full right of alienation or encumbrance, as provided by such discipline, and the proceeds arising from such lease, sale or encumbrance, shall be disposed of as provided by such discipline.

History: L. 1939, ch. 159, § 2; June 30.



17-1716f Title to property of Church of Christ (not using instrumental music).

17-1716f. Title to property of Church of Christ (not using instrumental music). The title to all abandoned property, both real, personal and mixed, belonging to or held in trust for or by any religious organization known as the Church of Christ (not using instrumental music), that has or shall become extinct shall vest in and become the property of the nearest active Church of Christ (not using instrumental music) (geographically) located within the state of Kansas at the time: Provided, That this act shall not affect the reversionary interest of any person or persons, or corporation, now existing in any such property or any valid lien now existing thereon.

History: L. 1970, ch. 86, § 4; July 1.



17-1716g Same; which churches deemed extinct; court order.

17-1716g. Same; which churches deemed extinct; court order. Any Church of Christ (not using instrumental music) in this state which has ceased or failed to maintain religious worship or services, or to use its property for religious worship or services according to the tenets, usages and customs of said churches in this state for a period of two (2) consecutive years immediately prior thereto, or whose members have so diminished in numbers or in financial strength as to render it impossible or impracticable for any such church to maintain religious worship or services, or to maintain its organization, or to protect its property from exposure, waste and dilapidation, or to fulfill the purposes for which it was organized, created or incorporated, shall be deemed and taken to be extinct and may by order of the district court of the county in which such church has been theretofore situated be so declared extinct and dissolved; and thereupon all the property of every kind of such church or property which may be held in trust for such church shall be transferred to, and the title and possession thereof by order of the court be vested in the nearest active Church of Christ (not using instrumental music) (geographically) located within the state of Kansas.

History: L. 1970, ch. 86, § 5; July 1.



17-1716h Same; procedure for transfer.

17-1716h. Same; procedure for transfer. An application for such an order and disposition of property may be made by any member or officer of the nearest active Church of Christ (not using instrumental music) (geographically) located in Kansas, or by any member of the abandoned or extinct church upon a verified petition setting forth the facts authorizing such order and disposition of property.

Upon the presentation of such petition to the district court such court may proceed in a summary manner, after such notice as the court may prescribe, to inquire into the merits of such application; and if upon examination by the court it shall satisfactorily appear that the making of the order and disposition of the property applied for is necessary or proper, for any of the causes mentioned in K.S.A. 17-1716g, such court shall make a final order, declaring such church extinct and dissolving the same, and transferring any property and the title and possession thereof which may belong to such church, or held in trust for such church, and vesting the same in the active Church of Christ (not using instrumental music) located nearest geographically to the abandoned or extinct church; it being the intent and purpose of this act to preserve all property owned by or held in trust for any such extinct church for religious uses.

History: L. 1970, ch. 86, § 6; July 1.



17-1722 Corporations for the promotion of labor and industry; fees; tax exempt.

17-1722. Corporations for the promotion of labor and industry; fees; tax exempt. That five or more persons may form a corporation for the purpose of promoting the interest and welfare of labor and industry, which corporation shall not engage in business for profit; and no such corporation shall be required to pay any corporation taxes or any fees except filing and recording fees; the affairs of such corporation shall be managed by a board of directors composed of not less than five members.

History: L. 1920, ch. 24, § 1; Feb. 6; R.S. 1923, 17-1722.



17-1723 Same; laws applicable.

17-1723. Same; laws applicable. That such corporations shall in all other respects be organized in the same manner as other corporations, not formed for profit as now provided by law and when organized shall have all the powers now given by law to such corporations.

History: L. 1920, ch. 24, § 2; Feb. 6; R.S. 1923, 17-1723.



17-1726 Organization of nonprofit corporation to receive, manage and dispose of property for certain churches, church organizations or religious societies; membership; bylaws; authority.

17-1726. Organization of nonprofit corporation to receive, manage and dispose of property for certain churches, church organizations or religious societies; membership; bylaws; authority. The governing body or ecclesiastical head of any unincorporated church, church organization, or religious society having, under the laws, canons, rules, regulations, or usages of such church, organization, or society, the authority to conduct and manage its property and temporal affairs, may organize or cause to be organized one or more corporations not for profit under the provisions of the general corporation code of Kansas to receive, hold, manage, encumber, and dispose of real and personal property used by or held for the benefit of such church, church organization, or religious society. The members of any such corporation shall be determined in the manner set forth in its articles of incorporation, which articles may also set forth how such corporation shall be governed or that its government shall be in such manner as shall be set forth in its bylaws. No such corporation shall have authority to conduct religious services or to make or enforce laws, canons, rules or regulations relating to ecclesiastical or doctrinal matters, or to perform any of the functions or exercise any of the powers which are proper only to religious corporations.

History: L. 1961, ch. 126, § 1; June 30.



17-1732 Title to abandoned property of German Baptist Brethren church.

17-1732. Title to abandoned property of German Baptist Brethren church. The title to all abandoned property, both real, personal and mixed, belonging to or held in trust for or by any religious organization known as the German Baptist Brethren church, or the German Baptist church, that has or shall become extinct shall vest in and become the property of the Church of the Brethren, District of Kansas, and its successors and assigns: Provided, That this act shall not affect the reversionary interest of any person or persons, or corporation, now existing in any such property or any valid lien now existing thereon.

History: L. 1968, ch. 345, § 1; July 1.



17-1733 Same; transfer when church extinct; determination.

17-1733. Same; transfer when church extinct; determination. Any German Baptist Brethren church or the German Baptist church in this state which (a) has ceased or failed to maintain religious worship or services, or to use its property for religious worship or services according to the tenets, usages and customs of said churches in this state for a period of two (2) consecutive years immediately prior thereto, (b) or whose members have so diminished in numbers or in financial strength as to render it impossible or impracticable for any such church or society to maintain religious worship or services, or to maintain its organization, (c) or to protect its property from exposure, waste and dilapidation, (d) or to fulfill the purposes for which it was organized, created or incorporated, shall be deemed and taken to be extinct and may by an order of the district court of the county in which such church or society has been theretofore situated to be so declared extinct and dissolved, and thereupon all the property of every kind of such church or society or property which may be held in trust for such church or society shall be transferred to, and the title and possession thereof vested absolutely in the said Church of the Brethren, District of Kansas.

History: L. 1968, ch. 345, § 2; July 1.



17-1734 Same; procedure for transfer of property.

17-1734. Same; procedure for transfer of property. An application for such an order and disposition of property may be made by any member or officer of the Church of the Brethren, District of Kansas, or by proper officials of said church upon a verified petition setting forth the facts authorizing such order and disposition of property.

Upon the presentation of such petition to the district court such court may proceed in a summary manner, after such notice as the court may prescribe, to inquire into the merits of such application; and if upon examination by the court it shall satisfactorily appear that the making of the order and disposition of the property applied for is necessary or proper, for any of the causes mentioned in K.S.A. 17-1733, such court shall make a final order, declaring such church or society extinct and dissolving the same, and transferring any property and the title and possession thereof which may belong to such church or society, or held in trust for such church or society, and vesting the same in the Church of the Brethren, District of Kansas; it being the intent and purpose of this act to preserve all property owned by or held in trust for any such extinct church or society for religious uses.

History: L. 1968, ch. 345, § 3; July 1.



17-1735 Title to abandoned property of Church of the Nazarene.

17-1735. Title to abandoned property of Church of the Nazarene. The title to all abandoned property, both real, personal and mixed, belonging to or held in trust for any religious organization situated within the jurisdiction of the District Advisory Board of the Church of the Nazarene, Kansas District, and known as the Church of the Nazarene that has or shall become extinct shall vest in and become the property of the District Advisory Board of the Church of the Nazarene, Kansas District, and its successors and assigns: Provided, That this act shall not affect the reversionary interest of any person or persons, or corporation, now existing in any such property or any valid lien now existing thereon.

History: L. 1971, ch. 74, § 1; July 1.



17-1736 Same; transfer when church extinct; determination.

17-1736. Same; transfer when church extinct; determination. Any Church of the Nazarene situated within the jurisdiction of the District Advisory Board of the Church of the Nazarene, Kansas District, in this state which, (a) has ceased or failed to maintain religious worship or services, or to use its property for religious worship or services according to the tenets, usages and customs of said churches in this state for a period of two (2) consecutive years immediately prior thereto, (b) or whose members have so diminished in numbers or in financial strength as to render it impossible or impracticable for any such church or society to maintain religious worship or services, or to maintain its organization, (c) or to protect its property from exposure, waste and dilapidation, (d) or to fulfill the purposes for which it was organized, created or incorporated, shall be deemed and taken to be extinct and may by an order of the district court of the county in which such church or society has been theretofore situated be declared extinct and dissolved, and thereupon all the property of every kind of such church or society or property which may be held in trust for such church or society shall be transferred to, and the title and possession thereof vested absolutely in the District Advisory Board of the Church of the Nazarene, Kansas District.

History: L. 1971, ch. 74, § 2; July 1.



17-1737 Same; procedure for transfer of property.

17-1737. Same; procedure for transfer of property. An application for such an order and disposition of property may be made by any member or officer of the District Advisory Board of the Church of the Nazarene, Kansas District, or by proper officials of said church upon a verified petition setting forth the facts authorizing such order and disposition of property.

Upon the presentation of such petition to the district court such court may proceed in a summary manner, after such notice as the court may prescribe, to inquire into the merits of such application; and if upon examination by the court it shall satisfactorily appear that the making of the order and disposition of the property applied for is necessary or proper, for any of the causes mentioned, such court shall make a final order, declaring such church or society extinct and dissolving the same, and transferring any property and the title and possession thereof which may belong to such church or society, or held in trust for such church or society, and vesting the same in the District Advisory Board of the Church of the Nazarene, Kansas District; it being the intent and purpose of this act to preserve all property owned by or held in trust for any such extinct church or society for religious uses.

History: L. 1971, ch. 74, § 3; July 1.



17-1737a Titles to abandoned property of the Swedish evangelical mission association.

17-1737a. Titles to abandoned property of the Swedish evangelical mission association. The title to all abandoned property, both real, personal and mixed, belonging to or held in trust for or by any religious organization known as the Swedish evangelical mission association, that has or shall become extinct shall vest in and become the property of the midwest regional conference of the evangelical covenant church of America, a corporation, and its successors and assigns. This act shall not affect the reversionary interest of any person or persons, or corporation, now existing in any such property or any valid lien now existing thereon.

History: L. 1976, ch. 292, § 1; July 1.



17-1737b Same; transfer when association extinct, determination.

17-1737b. Same; transfer when association extinct, determination. Any Swedish evangelical mission association in this state which (a) has ceased or failed to maintain religious worship or services, or to use its property for religious worship or services according to the tenets, usages and customs of said churches in this state for a period of two (2) consecutive years immediately prior thereto, (b) or whose members have so diminished in numbers or in financial strength as to render it impossible or impracticable for any such church or society to maintain religious worship or services, or to maintain its organization, (c) or to protect its property from exposure, waste and dilapidation, (d) or to fulfill the purposes for which it was organized, created or incorporated, shall be deemed and taken to be extinct and may by an order of the district court of the county in which such church or society has been theretofore situated to be so declared extinct and dissolved, and thereupon all the property of every kind of such church or society or property which may be held in trust for such church or society shall be transferred to, and the title and possession thereof vested absolutely in the said midwest regional conference of the evangelical covenant church of America, a corporation.

History: L. 1976, ch. 292, § 2; July 1.



17-1737c Same; procedure for transfer of property.

17-1737c. Same; procedure for transfer of property. An application for such an order and disposition of property may be made by any member or officer of the midwest regional conference of the evangelical covenant church of America, a corporation, or by proper officials of said church upon a verified petition setting forth the facts authorizing such order and disposition of property.

Upon the presentation of such petition to the district court such court may proceed in a summary manner, after such notice as the court may prescribe, to inquire into the merits of such application; and if upon examination by the court it shall satisfactorily appear that the making of the order and disposition of the property applied for is necessary or proper, for any of the causes mentioned in K.S.A. 17-1737b, such court shall make a final order, declaring such church or society extinct and dissolving the same, and transferring any property and the title and possession thereof which may belong to such church or society, or held in trust for such church or society, and vesting the same in the midwest regional conference of the evangelical covenant church of America, a corporation, it being the intent and purpose of this act to preserve all property owned by or held in trust for any such extinct church or society for religious uses.

History: L. 1976, ch. 292, § 3; July 1.



17-1738 Merger or consolidation of charitable corporations or associations; effect on gift, devise or bequest to any of original corporations or associations.

17-1738. Merger or consolidation of charitable corporations or associations; effect on gift, devise or bequest to any of original corporations or associations. Whenever one or more charitable corporations or associations shall merge into another such corporation or association or whenever two or more charitable corporations or associations shall combine or consolidate operations under a new corporation or association formed to assume the combined or unified operation and management of said original corporations or associations, such change of identity and/or mode of operation shall not cause a lapse of any gift, devise or bequest made or given to said original corporation or association so merged or consolidated, and said original corporation or association shall be considered to continue in existence, whether or not it is still formally in existence and active, for the purpose of enabling said prior corporation or association to receive or take any gift, legacy or devise made for its benefit and intended for its use and purpose the same as though merger, consolidation or other change had not been effected. Immediately upon the receipt of any such gift, legacy or devise the proceeds thereof and the title to such property shall vest in the corporation or association which shall have assumed operating control or into which the original corporation or corporations or association or associations shall have been merged or consolidated.

History: L. 1972, ch. 56, § 1; July 1.



17-1753 Title to property of Free Methodist Church of North America.

17-1753. Title to property of Free Methodist Church of North America. The title to all abandoned property, both real, personal and mixed, belonging to or held in trust for or by any religious organization known as the Free Methodist Church of North America that has or shall become extinct shall vest in and become the property of the Great Plains Annual Conference of the Free Methodist Church of North America, a corporation, and its successors and assigns. This act shall not affect the reversionary interest of any person or persons, or corporation, now existing in any such property or any valid lien now existing thereon.

History: L. 1984, ch. 84, § 1; April 5.



17-1754 Same; transfer when church extinct; determination.

17-1754. Same; transfer when church extinct; determination. Any Free Methodist Church of North America in this state: (a) Which has ceased or failed to maintain religious worship or services, or to use its property for religious worship or services according to the tenets, usages and customs of the churches in this state for a period of two consecutive years immediately prior thereto; or

(b) whose members have so diminished in numbers or in financial strength as to render it impossible or impracticable for any such church or society to: (1) Maintain religious worship or services, or to maintain its organization;

(2) protect its property from exposure, waste and dilapidation; or

(3) fulfill the purposes for which it was organized, created or incorporated, shall be deemed and taken to be extinct and may by an order of the district court of the county in which such church or society has been theretofore situated to be so declared extinct and dissolved, and thereupon all the property of every kind of such church or society or property which may be held in trust for such church or society shall be transferred to, and the title and possession thereof vested absolutely in the Great Plains Annual Conference of the Free Methodist Church of North America, a corporation.

History: L. 1984, ch. 84, § 2; April 5.



17-1755 Same; procedure for transfer of property.

17-1755. Same; procedure for transfer of property. An application for such an order and disposition of property may be made by any member or officer of the Great Plains Annual Conference of the Free Methodist Church of North America, a corporation, or by proper officials of the church upon a verified petition setting forth the facts authorizing such order and disposition of property.

Upon the presentation of such petition to the district court the court may proceed in a summary manner, after such notice as the court may prescribe, to inquire into the merits of such application; and if upon examination by the court it shall satisfactorily appear that the making of the order and disposition of the property applied for is necessary or proper, for any of the causes mentioned in K.S.A. 17-1754, such court shall make a final order, declaring such church or society extinct and dissolving the same, and transferring any property and the title and possession thereof which may belong to such church or society, or held in trust for such church or society, and vesting the same in the Great Plains Annual Conference of the Free Methodist Church of North America, a corporation, it being the intent and purpose of this act to preserve all property owned by or held in trust for any such extinct church or society for religious uses.

History: L. 1984, ch. 84, § 3; April 5.



17-1756 Title to property of Assembly of God Church.

17-1756. Title to property of Assembly of God Church. The title to all abandoned property, both real, personal and mixed, belonging to or held in trust for or by any Assembly of God Church or Assembly of God religious organization that has or shall become extinct shall vest in and become the property of the Kansas District Council Assemblies of God, Inc., a corporation, and its successors and assigns. This act shall not affect the reversionary interest of any person or persons, or corporation, now existing in any such property or any valid lien now existing thereon.

History: L. 1985, ch. 85, § 1; April 11.



17-1757 Same; transfer when church extinct; determination.

17-1757. Same; transfer when church extinct; determination. Any Assembly of God Church or religious organization in this state: (a) Which has ceased or failed to maintain religious worship or services, or to use its property for religious worship or services according to the tenets, usages and customs of the churches in this state for a period of two consecutive years immediately prior thereto; or

(b) whose members have so diminished in numbers or in financial strength as to render it impossible or impracticable for any such church or organization to:

(1) Maintain religious worship or services, or to maintain its organization;

(2) protect its property from exposure, waste and dilapidation; or

(3) fulfill the purposes for which it was organized, created or incorporated, shall be deemed and taken to be extinct and may by an order of the district court of the county in which such church or organization has been theretofore situated to be so declared extinct and dissolved, and thereupon all the property of every kind of such church or organization or property which may be held in trust for such church or organization shall be transferred to, and the title and possession thereof vested absolutely in the Kansas District Council Assemblies of God, Inc., a corporation.

History: L. 1985, ch. 85, § 2; April 11.



17-1758 Same; procedure for transfer of property.

17-1758. Same; procedure for transfer of property. An application for such an order and disposition of property may be made by any member or officer of the Kansas District Council Assemblies of God, Inc., a corporation, or by proper officials of the church upon a verified petition setting forth the facts authorizing such order and disposition of property.

Upon the presentation of such petition to the district court, the court may proceed in a summary manner, after such notice as the court may prescribe, to inquire into the merits of such application; and if upon examination by the court it shall satisfactorily appear that the making of the order and disposition of the property applied for is necessary or proper, for any of the causes mentioned in K.S.A. 17-1757, such court shall make a final order, declaring such church or organization extinct and dissolving the same, and transferring any property and the title and possession thereof which may belong to such church or organization, or held in trust for such church or organization, and vesting the same in the Kansas District Council Assemblies of God, Inc., a corporation, it being the intent and purpose of this act to preserve all property owned by or held in trust for any such extinct church or organization for religious uses.

History: L. 1985, ch. 85, § 3; April 11.



17-1759 Solicitations by charitable organizations; title of act.

17-1759. Solicitations by charitable organizations; title of act. This act may be cited as the "charitable organizations and solicitations act."

History: L. 1988, ch. 96, § 1; Jan. 1, 1989.



17-1760 Same; definitions.

17-1760. Same; definitions. As used in this act:

(a) "Charitable organization" means any person who engages in the activity of soliciting funds or donations for, or purported to be for, any fraternal, benevolent, social, educational, alumni, historical, humane, public health or other charitable purpose. Charitable organization does not include political parties, political candidates or committees formed in support of political candidates or political parties;

(b) "charitable purpose" means any purpose which promotes, or purports to promote, directly or indirectly, the well-being of the public at large or any number of persons, or any humane purpose, whether such well-being is in general or limited to certain activities, endeavors or projects;

(c) "person" means any individual, group, association, partnership, corporation, trust or any combination thereof;

(d) "professional fund raiser" means any person, who is retained under contract or otherwise compensated by or on behalf of a charitable organization primarily for the purpose of soliciting funds. Professional fund raiser includes a person who plans, manages, advises, consults or prepares material for solicitations. Professional fund raiser shall not include any bona fide employee of a charitable organization who receives regular compensation and is not primarily employed for the purpose of soliciting funds, or an attorney, investment counselor, or banker who in the conduct of such profession advises a client to make a contribution;

(e) "professional solicitor" means any person who is employed or retained for compensation by a professional fund raiser to solicit contributions for charitable purposes from persons in this state; and

(f) "solicitation" means any request or appeal, either oral or written, or any endeavor to obtain, seek or plead for funds, property, financial assistance or other thing of value, including the promise or grant of any money or property of any kind or value for a charitable purpose, but excluding:

(1) Direct grants or allocation of funds received or solicited from any affiliated fund-raising organization by a member agency; and

(2) unsolicited contributions received from any individual donor, foundation, trust, governmental agency or other source, unless such contributions are received in conjunction with a solicitation drive.

History: L. 1988, ch. 96, § 2; L. 1990, ch. 84, § 1; July 1.



17-1761 Same; registration of charitable organizations.

17-1761. Same; registration of charitable organizations. Except for charitable organizations which are exempted under K.S.A. 17-1762, no charitable organization shall solicit funds in this state, nor employ a professional fund raiser or professional solicitor to solicit funds in this state, for any charitable purpose unless such charitable organization, and each professional fund raiser or professional solicitor employed by such charitable organization have filed all registrations and reports required by K.S.A. 17-1763, 17-1764 and 17-1765.

History: L. 1988, ch. 96, § 3; Jan. 1, 1989.



17-1762 Same; exemptions from registration.

17-1762. Same; exemptions from registration. The following persons shall not be required to register with the secretary of state:

(a) State educational institutions under the control and supervision of the state board of regents, unified school districts, educational interlocals, educational cooperatives, area vocational-technical schools, all educational institutions that are accredited by a regional accrediting association or by an organization affiliated with the national commission of accrediting, any foundation having an established identity with any of the aforementioned educational institutions, any other educational institution confining its solicitation of contributions to the student body, alumni, faculty and trustees of such institution, and their families, or a library established under the laws of this state, provided that the annual financial report of such institution or library shall be filed with the attorney general;

(b) fraternal, patriotic, social, educational, alumni organizations and historical societies when solicitation of contributions is confined to their membership. This exemption shall be extended to any subsidiary of a parent or superior organization exempted by this subsection where such solicitation is confined to the membership of the subsidiary, parent or superior organization;

(c) persons requesting any contributions for the relief or benefit of any individual, specified by name at the time of the solicitation, if the contributions collected are turned over to the named beneficiary, first deducting reasonable expenses for costs of banquets, or social gatherings, if any, provided all fund raising functions are carried on by persons who are unpaid, directly or indirectly, for such services;

(d) any charitable organization which does not intend to solicit and receive and does not actually receive contributions in excess of $10,000 during such organization's tax period, as defined by K.S.A. 17-7501, and amendments thereto, if all of such organization's fund-raising functions are carried on by persons who are unpaid for such services. However, if the gross contributions received by such charitable organization during any such tax period is in excess of $10,000, such organization, within 30 days after the end of such tax period, shall register with the secretary of state as provided in K.S.A. 17-1763, and amendments thereto;

(e) any incorporated community chest, united fund, united way or any charitable organization receiving an allocation from an incorporated community chest, united fund or united way;

(f) a bona fide organization of volunteer firemen, or a bona fide auxiliary or affiliate of such organization, if all fund-raising activities are carried on by members of such organization or an affiliate thereof and such members receive no compensation, directly or indirectly, therefor;

(g) any charitable organization operating a nursery for infants awaiting adoption if all fund-raising activities are carried on by members of such an organization or an affiliate thereof and such members receive no compensation, directly or indirectly, therefor;

(h) any corporation established by the federal congress that is required by federal law to submit annual reports of such corporation's activities to congress containing itemized accounts of all receipts and expenditures after being duly audited by the department of defense or other federal department;

(i) any girls' club which is affiliated with the girls' club of America, a corporation chartered by congress, if such an affiliate properly files the reports required by the girls' club of America and that the girls' club of America files with the government of the United States the reports required by such federal charter;

(j) any boys' club which is affiliated with the boys' club of America, a corporation chartered by congress, if such an affiliate properly files the reports required by the boys' club of America and that the boys' club of America files with the government of the United States the reports required by such federal charter;

(k) any corporation, trust or organization incorporated or established for religious purposes, or established for charitable, hospital or educational purposes and engaged in effectuating one or more of such purposes, that is affiliated with, operated by or supervised or controlled by a corporation, trust or organization incorporated or established for religious purposes, or to any other religious agency or organization which serves religion by the preservation of religious rights and freedom from persecution or prejudice or by fostering religion, including the moral and ethical aspects of a particular religious faith;

(l) the boy scouts of America and the girl scouts of America, including any regional or local organization affiliated therewith;

(m) the young men's christian association and the young women's christian association, including any regional or local organization affiliated therewith;

(n) any licensed medical care facility which is organized as a nonprofit corporation under the laws of this state;

(o) any licensed community mental health center or licensed mental health clinic;

(p) any licensed community center for people with intellectual disability and its affiliates as determined by the Kansas department for aging and disability services;

(q) any charitable organization of employees of a corporation whose principal gifts are made to an incorporated community chest, united fund or united way, and whose solicitation is limited to such employees;

(r) any community foundation or community trust to which deductible contributions can be made by individuals, corporations, public charities and private foundations, as well as other charitable organizations and governmental agencies for the overall purposes of the foundation or to particular charitable and endowment funds established under agreement with the foundation or trust for the charitable benefit of the people of a specific geographic area and which is a nonprofit organization exempt from federal income taxation pursuant to section 501(a) of the internal revenue code of 1986, as in effect on the effective date of this act, by reason of qualification under section 501(c)(3) of the internal revenue code of 1986, as in effect on the effective date of this act, and which is deemed a publicly supported organization and not a private foundation within the meaning of section 509(a)(1) of the internal revenue code of 1986, as in effect on the effective date of this act;

(s) any charitable organization which does not intend to or does not actually solicit or receive contributions from more than 100 persons;

(t) any charitable organization the funds of which are used to support an activity of a municipality of this state; and

(u) the junior league, including any local community organization affiliated therewith.

History: L. 1988, ch. 96, § 4; L. 1989, ch. 76, § 1; L. 2012, ch. 91, § 3; L. 2014, ch. 115, § 13; July 1.



17-1763 Same; registration statement; audited financial statement; issuance of license and identification number; fee; rules and regulations.

17-1763. Same; registration statement; audited financial statement; issuance of license and identification number; fee; rules and regulations. (a) Except for charitable organizations exempt under K.S.A. 17-1762, and amendments thereto, no charitable organization shall solicit funds in this state, nor employ a professional fund raiser to solicit funds in this state, for any charitable purpose, unless such organization has filed with the office of the secretary of state of the state of Kansas, a registered statement prior to solicitation.

(b) The secretary of state shall prescribe registration forms which shall be signed and sworn to by two authorized officers of the organization, including the chief fiscal officer, and which shall include the following information about such organization's activities in this state:

(1) The name of the organization and the name or names under which it intends to solicit;

(2) the purpose for which such organization was organized;

(3) the principal mailing address and street address of the organization and the mailing addresses and street addresses of any offices in this state;

(4) the names and mailing addresses and street addresses of any subsidiary or subordinate chapters, branches or affiliates in this state;

(5) the place where and the date when the organization was legally established, the form in which such organization is organized and a reference to any determination of such organization's tax-exempt status, if any, under the federal internal revenue code of 1986;

(6) the names and mailing addresses and street addresses of the officers, directors, trustees and principal salaried employees of the organization;

(7) the name and mailing address and street address of the person having custody of such organization's financial records;

(8) the names of the individuals or officers of the organization who will have responsibility for the custody of the contributions;

(9) the names of the individuals or officers of the organization who will have responsibility for the distribution of the contributions;

(10) the names of the individuals or officers of the organization who will have responsibility for the conduct of solicitation activities;

(11) the general purposes for which the organization intends to solicit contributions;

(12) a statement indicating whether the organization intends to solicit contributions directly or have such solicitation done on such organization's behalf by others and naming any professional fund raiser the organization intends to use;

(13) a statement indicating whether the organization is authorized by any other governmental authority to solicit contributions and whether such organization is or has ever been enjoined by any court from soliciting contributions;

(14) the cost of fund raising incurred or anticipated to be incurred by the organization, including a statement of such costs as a percentage of contributions received; and

(15) a copy of the federal income tax return of the charitable organization, if the charitable organization is required to file such; otherwise a financial statement covering complete disclosure of the fiscal activities of the organization during the preceding year. The financial statement shall be submitted on forms approved by the secretary of state, signed and sworn by at least two authorized officers of the organization, including the chief fiscal officer. Such financial statement shall include a balance sheet and statement of income and expense, clearly setting forth the following: Gross receipts and gross income from all sources, broken down into total receipts and income from each separate solicitation project or source; cost of administration; cost of solicitation; cost of programs designed to inform or educate the public; funds or properties transferred out of this state, with explanation as to recipient and purpose; and total net amount disbursed or dedicated for each major purpose, charitable or otherwise.

(c) A charitable organization that received contributions in excess of $500,000 during the organization's most recently completed fiscal year shall file, in addition to the federal income tax returns or the statement required by subsection (b), an audited financial statement for the charitable organization's most recently completed fiscal year, prepared in accordance with generally accepted accounting principles, and the opinion of an independent certified public accountant on the financial statement.

(d) Upon receipt of any such registration, the secretary of state shall issue a charitable solicitation license and identification number. All certificates of registration and identification numbers issued to charitable organizations shall expire on the last day of the sixth month following the month in which the fiscal year of the charitable organization ends.

(e) Every charitable organization required to register with the secretary of state shall pay a fee of $20 with each registration.

(f) The secretary of state may adopt rules and regulations necessary for the administration of this act.

History: L. 1988, ch. 96, § 5; L. 1993, ch. 135, § 1; L. 2005, ch. 83, § 1; July 1.



17-1764 Same; registration of professional fund raiser; application; duration of registration; annual report.

17-1764. Same; registration of professional fund raiser; application; duration of registration; annual report. No person shall act as a professional fund raiser for a charitable organization or for any religious organization as described in subsection (k) of K.S.A. 17-1762, and amendments thereto, before such person has registered with the secretary of state or after the expiration or cancellation of such registration or any renewal of such registration. Applications for registration and reregistration shall be in writing and under oath in the form prescribed by the secretary of state. Registration or reregistration shall be in effect for a period of one year, or a part thereof, expiring on June 30, and may be renewed upon written application, under oath, in the form prescribed by the secretary of state for additional one year periods. Every professional fund raiser required to register pursuant to this act shall file an annual written report with the secretary of state containing such information as the secretary may require by rule and regulation pursuant to K.S.A. 17-1763, and amendments thereto.

History: L. 1988, ch. 96, § 6; L. 1989, ch. 76, § 2; L. 1990, ch. 84, § 2; L. 2001, ch. 105, § 4; July 1.



17-1765 Same; professional solicitors; registration; application; duration.

17-1765. Same; professional solicitors; registration; application; duration. No person shall act as a professional solicitor in the employ of a professional fund raiser before such person has registered with the secretary of state or after the expiration or cancellation of such registration or any renewal of such registration. Application for registration or reregistration shall be in writing, under oath and in the form prescribed by the secretary of state. Upon receipt of any such registration, the secretary of state shall issue a professional solicitor's license and identification number. Such registration or reregistration shall be in effect for a period of one year, or a part thereof, expiring on June 30, and may be renewed upon written application, under oath, in the form prescribed by the secretary of state for an additional one-year period.

History: L. 1988, ch. 96, § 7; L. 1989, ch. 76, § 3; July 1.



17-1766 Same; disclosures required.

17-1766. Same; disclosures required. All solicitations by professional solicitors shall contain the following disclosures at the point of solicitation:

(a) The name, address and telephone number of the charitable organization;

(b) the registration number, obtained pursuant to K.S.A. 17-1763 for the charitable organization;

(c) if the solicitation is made by a person acting as a professional solicitor, the registration number obtained pursuant to K.S.A. 17-1765; and

(d) that an annual financial report required by K.S.A. 17-1763 for the preceding fiscal year is on file with the secretary of state.

History: L. 1988, ch. 96, § 8; Jan. 1, 1989.



17-1767 Same; investigation and prosecution.

17-1767. Same; investigation and prosecution. (a) An action for violation of this act may be prosecuted by the attorney general or county or district attorney.

(b) This act shall not be construed to limit or restrict the exercise of the powers or the performance of the duties of the attorney general, county or district attorney which the attorney general, county or district attorney otherwise is authorized to exercise or perform under any other provision of law by statute or otherwise.

(c) If, by the attorney general's or county or district attorney's own inquiries, or as a result of complaints, the attorney general or county or district attorney has reason to believe that any person has engaged in, is engaging in or is about to engage in an act or practice that violates this act, the attorney general, deputy attorney general, assistant attorney general or county or district attorney, may:

(1) Subpoena witnesses or matter;

(2) take testimony under oath;

(3) examine or cause to be examined any documentary material of whatever nature relevant to such alleged violations or false or misleading information; and

(4) require attendance during such examination of documentary material and take testimony under oath or acknowledgment in respect of any such documentary material.

(d) If documentary material that the attorney general or county or district attorney seeks to examine is located outside of the state of Kansas, the material shall be made available to the attorney general or county or district attorney at a convenient location within the state or the person being investigated shall pay the reasonable and necessary expenses for the attorney general, attorney general's legal representative or county or district attorney to examine the documentary material where located. The attorney general or county or district attorney may designate representatives, including officials of the state in which the matter is located, to inspect the matter on the attorney general's or county or district attorney's behalf, and the attorney general or county or district attorney may respond to similar requests from officials of other states.

(e) Service by the attorney general or county or district attorney of any notice requiring a person to file a statement or report, or of a subpoena upon any person, shall be made by:

(1) Certified mail to the person's last known place of business, residence or abode, within or without the state; or

(2) in the manner provided by the code of civil procedure for notice of the filing of a petition.

(f) The attorney general or county or district attorney may request that an individual who refuses to comply with the subpoena, on the ground that the testimony or matter may incriminate the individual, be ordered by the court to provide the testimony or matter. Except in a prosecution for perjury, an individual who complies with a court order to provide testimony or matter after asserting a privilege against self-incrimination to which the individual is entitled by law may not be subjected to a criminal proceeding or to a civil penalty with regard to the transaction concerning which the individual is required to testify or produce relevant matter.

(g) If any person willfully fails or refuses to file any statement or report required by this act, or obey any subpoena issued by the attorney general or county or district attorney, the attorney general or county or district attorney, after notice, may apply to the district court and, after a hearing thereon, the district court may issue an order:

(1) Granting injunctive relief restraining the solicitation of contributions;

(2) vacating, annulling or suspending the registration, license, corporate charter or certificate of authority to do business in this state or revoking or suspending any other licenses, permits or certificates issued pursuant to law to such persons which are used to further the allegedly unlawful practice; or

(3) granting such other relief as may be required, until the person files the statement or report, or obeys the subpoena.

History: L. 1988, ch. 96, § 9; L. 1989, ch. 159, § 1; L. 1990, ch. 84, § 3; L. 1993, ch. 135, § 2; July 1.



17-1768 Same; remedies.

17-1768. Same; remedies. (a) The attorney general, county or district attorney may bring an action to:

(1) Obtain a declaratory judgment that an act or practice violates this act;

(2) enjoin, or to obtain a restraining order against a charitable organization, professional fund raiser or professional solicitor who has violated, is violating, or is otherwise likely to violate this act;

(3) recover actual damages on behalf of the state and other persons by reason of violations of this act; and

(4) recover reasonable expenses and investigation fees.

(b) In lieu of instigating or continuing an action or proceeding, the attorney general, county or district attorney may accept a consent judgment with respect to any act or practice declared to be a violation of this act. Before any consent judgment entered into pursuant to this act shall be effective, such judgment must be approved by the district court and an entry made thereof in the manner required for making an entry of judgment. Once such approval is received, any breach of the conditions of the consent judgment shall be treated as a violation of a court order, and shall be subject to all the penalties provided by law therefor.

(c) In any action brought by the attorney general, county or district attorney, the court, without requiring bond of the attorney general, county or district attorney, may:

(1) Make such orders or judgments as may be necessary to prevent the use or employment by a person of any practices declared to be a violation of this act;

(2) make such orders or judgments as may be necessary to compensate the state or any persons for damages sustained; or

(3) grant other appropriate relief.

(d) Upon a showing by the attorney general, county or district attorney in an application for an injunction that any person engaged in the solicitation for charitable purposes has been convicted in this state or elsewhere of a felony or of a misdemeanor where such felony or misdemeanor involved the misappropriation, misapplication or misuse of money or property of another, the attorney general, county or district attorney may enjoin such persons from engaging in any solicitation for charitable purposes.

History: L. 1988, ch. 96, § 10; L. 1990, ch. 84, § 4; July 1.



17-1769 Same; unlawful acts and practices.

17-1769. Same; unlawful acts and practices. The following acts and practices are hereby declared unlawful as applied to the planning, conduct or execution of any solicitation or charitable purpose:

(a) Operating in violation of, or failing to comply with, any of the requirements of this act;

(b) utilizing any deceptive acts or practices whether or not any person has in fact been misled. Deceptive acts or practices include, but are not limited to, the following:

(1) The intentional use in any solicitation of exaggeration, innuendo or ambiguity as to a material fact; and

(2) the intentional failure to state a material fact, or the intentional concealment, suppression or omission of a material fact in any solicitation;

(c) utilizing any unconscionable acts or practices. An unconscionable act or practice violates this act whether it occurs before, during or after the solicitation.

(1) The unconscionability of an act or practice is a question for the court.

(2) In determining whether an act or practice is unconscionable, the court shall consider circumstances which the charitable organization or fund raiser knew or had reason to know including, but not limited to, the following:

(A) Taking advantage of a person's inability to reasonably protect such person's interests because of the person's physical infirmity, ignorance, illiteracy, inability to understand the language of a solicitation or similar factor; and

(B) using undue pressure in soliciting;

(d) utilizing any representation that implies the contribution is for or on behalf of a charitable organization or utilizing any emblem, device or printed matter belonging to or associated with a charitable organization, without obtaining authorization in writing from the charitable organization;

(e) utilizing a name, symbol or statement so closely related or similar to that used by another charitable organization that the use thereof would tend to confuse or mislead a solicited person, whether or not any person has in fact been misled;

(f) misrepresenting or misleading any person in any manner to believe that the person on whose behalf a solicitation or charitable purpose is being conducted is a charitable organization;

(g) using donations for purposes other than those stated in an organization's articles of incorporation or current registration statements filed with the secretary of state;

(h) using donations for purposes other than those stated in solicitations;

(i) using donations for other than charitable purposes;

(j) misrepresenting or misleading any person in any matter, to believe that any other person or governmental unit sponsors, endorses or approves such solicitation or charitable purpose when such other person has not given consent in writing to the use of such person's name for these purposes; and

(k) utilizing or exploiting the fact of registrations so as to lead any person to believe that such registration in any manner constitutes an endorsement or approval by the state.

History: L. 1988, ch. 96, § 11; L. 1990, ch. 84, § 5; July 1.



17-1770 Same; service of process; agent, secretary of state; fee.

17-1770. Same; service of process; agent, secretary of state; fee. (a) Any charitable organization, professional fund raiser or professional solicitor having a principal place of business other than within this state, or organized under and by the laws of a foreign state, which is subject to the provisions of this act, shall be deemed to have irrevocably appointed the secretary of state as the agent for service of process. Service may be made by delivering to and leaving with the secretary of state, or with any deputy or clerk in the corporation division of such office, three copies of such service and a fee of $30.

(b) Following service upon the secretary of state, the provisions of law relating to service of process on foreign corporations shall thereafter govern.

History: L. 1988, ch. 96, § 12; Jan. 1, 1989.



17-1771 Same; registration not endorsement by state; unlawful to advertise compliance with this act; penalty.

17-1771. Same; registration not endorsement by state; unlawful to advertise compliance with this act; penalty. Registration under this act shall not be deemed to constitute an endorsement by the state of Kansas of any registering charitable organization, professional fund raiser or professional solicitor. It shall be unlawful for any charitable organization, professional fund raiser or professional solicitor to represent, directly or indirectly, by advertising or any other manner, that such charitable organization, professional fund raiser or professional solicitor has registered or otherwise complied with the provisions of this act, for the purpose of solicitation and collection of funds for charitable purposes. The secretary of state shall cancel the registration of any organization, professional fund raiser or professional solicitor that violates the provisions of this section.

History: L. 1988, ch. 96, § 13; Jan. 1, 1989.



17-1772 Same; reciprocal agreements.

17-1772. Same; reciprocal agreements. The secretary of state may enter into reciprocal agreements with a like authority of any other state or states for the purpose of exchanging information made available to the secretary of state or to such other like authority.

History: L. 1988, ch. 96, § 14; Jan. 1, 1989.



17-1773 Same; violations of act; civil penalty; disposition of penalties recovered.

17-1773. Same; violations of act; civil penalty; disposition of penalties recovered. (a) The commission of any act or practice declared to be a violation of this act shall render the violator liable to the aggrieved contributor, or the state or a county as provided in subsection (c), for the payment of a civil penalty, in a sum set by the court of not more than $10,000 for each violation. An aggrieved contributor is not a required party in actions brought by the attorney general or a county or district attorney pursuant to this act.

(b) Any person who willfully violates the terms of any injunction or court order issued pursuant to this act shall forfeit and pay a civil penalty of not more than $20,000 per violation, in addition to other penalties that may be imposed by the court, as the court shall deem necessary and proper. For the purposes of this act, the district court issuing an injunction shall retain jurisdiction, and in such cases, the attorney general, acting in the name of the state or the appropriate county attorney or district attorney may petition for recovery of civil penalties.

(c) In administering and pursuing actions under this act, the attorney general and the county attorney or district attorney are authorized to sue for and collect reasonable expenses and investigation fees as determined by the court. Civil penalties or contempt penalties sued for and recovered by the attorney general shall be paid into the general fund of the state. Civil penalties and contempt penalties sued for and recovered by the county attorney or district attorney shall be paid into the general fund of the county where the proceedings were instigated.

History: L. 1988, ch. 96, § 15; L. 2001, ch. 105, § 3; July 1.



17-1774 Same; severability.

17-1774. Same; severability. If any provision of this act, or the application of such provision to any person, body or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1988, ch. 96, § 16; Jan. 1, 1989.



17-1775 Same; venue of actions pursuant to act.

17-1775. Same; venue of actions pursuant to act. (a) Every action pursuant to this act shall be brought in the district court of any county in which there occurred an act or practice declared to be a violation of this act, or in which the defendant resides or has such defendant's principal place of business. If the defendant is a nonresident and has no principal place of business within this state, then the nonresident defendant can be sued either in the district court of Shawnee county or in the district court of any county in which there occurred an act or practice declared to be a violation of this act.

(b) This section shall be part of and supplemental to the charitable organizations and solicitations act.

History: L. 1990, ch. 84, § 6; July 1.



17-1776 Same; additional penalty for violations involving elderly or disabled person.

17-1776. Same; additional penalty for violations involving elderly or disabled person. (a) If any person is found to have violated any provision of the charitable organizations and solicitations act, and such violation is committed against elder or disabled persons, in addition to any civil penalty otherwise provided by law, the court may impose an additional civil penalty not to exceed $10,000 for each such violation.

(b) In determining whether to impose a civil penalty as provided in this section and the amount of such civil penalty, the court shall consider the extent to which one or more of the following factors are present:

(1) Whether the defendant's conduct was in disregard of the rights of the elder or disabled person;

(2) whether the defendant knew or should have known that the defendant's conduct was directed to an elder or disabled person;

(3) whether the elder or disabled person was more vulnerable to the defendant's conduct because of age, poor health, infirmity, impaired understanding, restricted mobility or disability than other persons and actually suffered substantial physical, emotional or economic damage resulting from the defendant's conduct;

(4) whether the defendant's conduct caused an elder or disabled person to suffer any of the following:

(A) Mental or emotional anguish;

(B) loss of or encumbrance upon a primary residence of the elder or disabled person;

(C) loss of or encumbrance upon the elder or disabled person's principal employment or principal source of income;

(D) loss of funds received under a pension or retirement plan or a government benefits program;

(E) loss of property set aside for retirement or for personal or family care and maintenance;

(F) loss of assets essential to the health and welfare of the elder or disabled person; or

(G) any other factors the court deems appropriate.

(c) As used in this section elder person and disabled person shall mean the same as provided in K.S.A. 50-676, and amendments thereto.

(d) The provisions of this section shall be part of and supplemental to the charitable organizations and solicitations act.

History: L. 2001, ch. 105, § 5; July 1.






Article 19 TELEGRAPH, TELEPHONE AND TRANSMISSION LINES

17-1901 Poles, wires and fixtures of telegraph companies.

17-1901. Poles, wires and fixtures of telegraph companies. Corporations created for the purpose of constructing and maintaining magnetic telegraph lines are authorized to set their poles, piers, abutments, wires and other fixtures along, upon and across any of the public roads, streets and waters of this state, in such manner as not to incommode the public in the use of such roads, streets and waters.

History: G.S. 1868, ch. 23, § 74; Oct. 31; R.S. 1923, 17-1901.



17-1902 Rights, powers and liabilities of telecommunications service providers; occupation of public right-of-way; prohibition of use.

17-1902. Rights, powers and liabilities of telecommunications service providers; occupation of public right-of-way; prohibition of use. (a) (1) "Public right-of-way" means only the area of real property in which the city has a dedicated or acquired right-of-way interest in the real property. It shall include the area on, below or above the present and future streets, alleys, avenues, roads, highways, parkways or boulevards dedicated or acquired as right-of-way. The term does not include the airwaves above a right-of-way with regard to wireless telecommunications or other nonwire telecommunications or broadcast service, easements obtained by utilities or private easements in platted subdivisions or tracts.

(2) "Provider" means a local exchange carrier as defined in subsection (h) of K.S.A. 66-1,187, and amendments thereto, or a telecommunications carrier as defined in subsection (m) of K.S.A. 66-1,187, and amendments thereto, or a video service provider as defined in K.S.A. 2007 Supp. 12-2022, and amendments thereto.

(3) "Telecommunications services" means providing the means of transmission, between or among points specified by the user, of information of the user's choosing, without change in the form or content of the information as sent and received.

(4) "Competitive infrastructure provider" means an entity which leases, sells or otherwise conveys facilities located in the right-of-way, or the capacity or bandwidth of such facilities for use in the provision of telecommunications services, internet services or other intrastate and interstate traffic, but does not itself provide services directly to end users within the corporate limits of the city.

(b) Any provider shall have the right pursuant to this act to construct, maintain and operate poles, conduit, cable, switches and related appurtenances and facilities along, across, upon and under any public right-of-way in this state. Such appurtenances and facilities shall be so constructed and maintained as not to obstruct or hinder the usual travel or public safety on such public ways or obstruct the legal use by other utilities.

(c) Nothing in this act shall be interpreted as granting a provider the authority to construct, maintain or operate any facility or related appurtenance on property owned by a city outside of the public right-of-way.

(d) The authority of a provider to use and occupy the public right-of-way shall always be subject and subordinate to the reasonable public health, safety and welfare requirements and regulations of the city. A city may exercise its home rule powers in its administration and regulation related to the management of the public right-of-way provided that any such exercise must be competitively neutral and may not be unreasonable or discriminatory. Nothing herein shall be construed to limit the authority of cities to require a competitive infrastructure provider to enter into a contract franchise ordinance.

(e) The city shall have the authority to prohibit the use or occupation of a specific portion of public right-of-way by a provider due to a reasonable public interest necessitated by public health, safety and welfare so long as the authority is exercised in a competitively neutral manner and is not unreasonable or discriminatory. A reasonable public interest shall include the following:

(1) The prohibition is based upon a recommendation of the city engineer, is related to public health, safety and welfare and is nondiscriminatory among providers, including incumbent providers;

(2) the provider has rejected a reasonable, competitively neutral and nondiscriminatory justification offered by the city for requiring an alternate method or alternate route that will result in neither unreasonable additional installation expense nor a diminution of service quality;

(3) the city reasonably determines, after affording the provider reasonable notice and an opportunity to be heard, that a denial is necessary to protect the public health and safety and is imposed on a competitively neutral and nondiscriminatory basis; or

(4) the specific portion of the public right-of-way for which the provider seeks use and occupancy is environmentally sensitive as defined by state or federal law or lies within a previously designated historic district as defined by local, state or federal law.

(f) A provider's request to use or occupy a specific portion of the public right-of-way shall not be denied without reasonable notice and an opportunity for a public hearing before the city governing body. A city governing body's denial of a provider's request to use or occupy a specific portion of the public right-of-way may be appealed to a district court.

(g) A provider shall comply with all laws and rules and regulations governing the use of public right-of-way.

(h) A city may not impose the following regulations on providers:

(1) Requirements that particular business offices or other telecommunications facilities be located in the city;

(2) requirements for filing applications, reports and documents that are not reasonably related to the use of a public right-of-way or this act;

(3) requirements for city approval of transfers of ownership or control of the business or assets of a provider's business, except that a city may require that such entity maintain current point of contact information and provide notice of a transfer within a reasonable time; and

(4) requirements concerning the provisioning of or quality of customer services, facilities, equipment or goods in-kind for use by the city, political subdivision or any other provider or public utility.

(i) Unless otherwise required by state law, in the exercise of its lawful regulatory authority, a city shall promptly, and in no event more than 30 days, with respect to facilities in the public right-of-way, process each valid and administratively complete application of a provider for any permit, license or consent to excavate, set poles, locate lines, construct facilities, make repairs, effect traffic flow, obtain zoning or subdivision regulation approvals, or for other similar approvals, and shall make reasonable effort not to unreasonably delay or burden that provider in the timely conduct of its business. The city shall use its best reasonable efforts to assist the provider in obtaining all such permits, licenses and other consents in an expeditious and timely manner.

(j) If there is an emergency necessitating response work or repair, a provider may begin that repair or emergency response work or take any action required under the circumstances, provided that the provider notifies the affected city promptly after beginning the work and timely thereafter meets any permit or other requirement had there not been such an emergency.

(k) A city may require a provider to repair all damage to a public right-of-way caused by the activities of that provider, or of any agent affiliate, employee, or subcontractor of that provider, while occupying, installing, repairing or maintaining facilities in a public right-of-way and to return the right-of-way, to its functional equivalence before the damage pursuant to the reasonable requirements and specifications of the city. If the provider fails to make the repairs required by the city, the city may effect those repairs and charge the provider the cost of those repairs. If a city incurs damages as a result of a violation of this subsection, then the city shall have a cause of action against a provider for violation of this subsection, and may recover its damages, including reasonable attorney fees, if the provider is found liable by a court of competent jurisdiction.

(l) If requested by a city, in order to accomplish construction and maintenance activities directly related to improvements for the health, safety and welfare of the public, a provider shall promptly remove its facilities from the public right-of-way or shall relocate or adjust its facilities within the public right-of-way at no cost to the political subdivision. Such relocation or adjustment shall be completed as soon as reasonably possible within the time set forth in any request by the city for such relocation or adjustment. Any damages suffered by the city or its contractors as a result of such provider's failure to timely relocate or adjust its facilities shall be borne by such provider.

(m) No city shall create, enact or erect any unreasonable condition, requirement or barrier for entry into or use of the public rights-of-way by a provider.

(n) A city may assess any of the following fees against a provider, for use and occupancy of the public right-of-way, provided that such fees reimburse the city for its reasonable, actual and verifiable costs of managing the city right-of-way, and are imposed on all such providers in a nondiscriminatory and competitively neutral manner:

(1) A permit fee in connection with issuing each construction permit to set fixtures in the public right-of-way within that city as provided in K.S.A. 17-1901, and amendments thereto, to compensate the city for issuing, processing and verifying the permit application;

(2) an excavation fee for each street or pavement cut to recover the costs associated with construction and repair activity of the provider, their assigns, contractors and/or subcontractors with the exception of construction and repair activity required pursuant to subsection (l) of this act related to construction and maintenance activities directly related to improvements for the health, safety and welfare of the public; provided, however, imposition of such excavation fee must be based upon a regional specific or other appropriate study establishing the basis for such costs which takes into account the life of the city street prior to the construction or repair activity and the remaining life of the city street. Such excavation fee is expressly limited to activity that results in an actual street or pavement cut;

(3) inspection fees to recover all reasonable costs associated with city inspection of the work of the provider in the right-of-way;

(4) repair and restoration costs associated with repairing and restoring the public right-of-way because of damage caused by the provider, its assigns, contractors, and/or subcontractors in the right-of-way; and

(5) a performance bond, in a form acceptable to the city, from a surety licensed to conduct surety business in the state of Kansas, insuring appropriate and timely performance in the construction and maintenance of facilities located in the public right-of-way.

(o) A city may not assess any additional fees against providers for use or occupancy of the public right-of-way other than those specified in subsection (n).

(p) This act may not be construed to affect any valid taxation of a provider's facilities or services.

(q) Providers shall indemnify and hold the city and its officers and employees harmless against any and all claims, lawsuits, judgments, costs, liens, losses, expenses, fees (including reasonable attorney fees and costs of defense), proceedings, actions, demands, causes of action, liability and suits of any kind and nature, including personal or bodily injury (including death), property damage or other harm for which recovery of damages is sought, to the extent that it is found by a court of competent jurisdiction to be caused by the negligence of the provider, any agent, officer, director, representative, employee, affiliate or subcontractor of the provider, or their respective officers, agents, employees, directors or representatives, while installing, repairing or maintaining facilities in a public right-of-way. The indemnity provided by this subsection does not apply to any liability resulting from the negligence of the city, its officers, employees, contractors or subcontractors. If a provider and the city are found jointly liable by a court of competent jurisdiction, liability shall be apportioned comparatively in accordance with the laws of this state without, however, waiving any governmental immunity available to the city under state law and without waiving any defenses of the parties under state or federal law. This section is solely for the benefit of the city and provider and does not create or grant any rights, contractual or otherwise, to any other person or entity.

(r) A provider or city shall promptly advise the other in writing of any known claim or demand against the provider or the city related to or arising out of the provider's activities in a public right-of-way.

(s) Nothing contained in K.S.A. 17-1902, and amendments thereto, is intended to affect the validity of any franchise fees collected pursuant to state law or a city's home rule authority.

(t) Any ordinance enacted prior to the effective date of this act governing the use and occupancy of the public right-of-way by a provider shall not conflict with the provisions of this act.

History: L. 1907, ch. 140, § 3; R.S. 1923, 17-1902; L. 2002, ch. 32, § 2; L. 2006, ch. 93, § 7; July 1.



17-1903 Entry upon and condemnation of land.

17-1903. Entry upon and condemnation of land. Such companies are also authorized to enter upon any lands, whether owned by private persons in fee, or in any less estate, or by any corporation, whether acquired by purchase or by virtue of any provision in the charter of such corporation, for the purpose of making preliminary surveys and examinations, with a view to the erection of any telegraph lines; and, from time to time to appropriate so much of said lands as may be necessary to erect such poles, piers, abutments, wires and other necessary fixtures for a magnetic telegraph, and to make such changes of location of any part of said lines as may from time to time be deemed necessary, and shall have a right of access to construct said line, and when erected from time to time as may be required, to repair the same, and may proceed to obtain the right-of-way, and to condemn lands for the use of the corporation in the manner provided by K.S.A. 26-501 to 26-516, inclusive.

History: G.S. 1868, ch. 23, § 75; R.S. 1923, 17-1903; L. 1963, ch. 234, § 39; Jan. 1, 1964.



17-1904 Exclusive right contracts prohibited.

17-1904. Exclusive right contracts prohibited. No corporation shall have power to contract with any owner of land for the right to erect and maintain a telegraph line over his lands to the exclusion of the lines of other companies.

History: G.S. 1868, ch. 23, § 76; R.S. 1923, 17-1904.



17-1905 Powers of telegraph companies.

17-1905. Powers of telegraph companies. Any corporation, created as herein provided, may contract, own, use and maintain any line or lines of telegraph, whether wholly within or wholly or partly beyond the limits of this state, and shall have power to lease or attach to the line or lines of such corporation other telegraph lines, by lease or purchase, and may join with any other corporation or association in constructing, leasing, owning, using or maintaining their line or lines, upon such terms as may be agreed upon between the directors or managers of the respective corporations, and may own and hold any interest in such line or lines, or may become lessees thereof, on such terms as the respective corporations may agree.

History: G.S. 1868, ch. 23, § 77; Oct. 31; R.S. 1923, 17-1905.



17-1906 Location and regulation of telegraph poles and lines in cities.

17-1906. Location and regulation of telegraph poles and lines in cities. The council of any city or trustees of any incorporated town or village through which the line of any telegraph corporation is to pass, may, by ordinance or otherwise, specify where the posts, piers or abutments shall be located, the kind of posts that shall be used, the height at which the wires shall be run, and such company shall be governed by the regulation thus prescribed; and after the erection of said telegraph lines, the council of any city or the trustees of any incorporated town or village shall have power to direct any alteration in the location or erection of said posts, piers or abutments, and also in the height at which the wires shall run, having first given such company or its agents opportunity to be heard in regard to such alteration.

History: G.S. 1868, ch. 23, § 78; Oct. 31; R.S. 1923, 17-1906.



17-1907 Injury to telegraph, telephone or power line property; penalty.

17-1907. Injury to telegraph, telephone or power line property; penalty. Any person who shall willfully and intentionally injure, molest or destroy any of the lines, posts, piers, abutments or other material or property pertaining to any line of telegraph, telephone or electric transmission line erected in this state shall be deemed guilty of misdemeanor, and shall upon conviction be punished by fine not exceeding $500 or by imprisonment in the county jail not exceeding one year, or by both such fine and imprisonment.

History: G.S. 1868, ch. 23, § 79; L. 1921, ch. 151, § 1; May 25; R.S. 1923, 17-1907.



17-1908 Interference with lines; penalty.

17-1908. Interference with lines; penalty. Any person who shall unlawfully and willfully cut, break, tap or make connection with any telegraph, telephone line or electric transmission line, wire or cable shall be deemed guilty of a misdemeanor, and be punished by a fine not exceeding $500 or by imprisonment in the county jail not exceeding one year, or by both such fine and imprisonment.

History: L. 1921, ch. 151, § 2; May 25; R.S. 1923, 17-1908.



17-1909 Consolidation of telegraph companies.

17-1909. Consolidation of telegraph companies. Any telegraph company now organized or which may hereafter be organized under the laws of this state, may, at any regular meeting of the stockholders thereof, by vote of persons holding a majority of shares of the stock of such company, unite or consolidate with any other company or companies now organized or which may hereafter be organized under the laws of the United States or of any state or territory, by consent of the company with which it may consolidate or unite; and such consolidated company, so formed, may hold, use and enjoy all the rights and privileges conferred by the laws of Kansas on companies separately organized under the provisions of this act, and be subject to the same liabilities.

History: G.S. 1868, ch. 23, § 80; Oct. 31; R.S. 1923, 17-1909.



17-1910 Telegraph stations at county seats.

17-1910. Telegraph stations at county seats. That every telegraph company or other corporation operating a telegraph line through the corporate limits of any county seat in Kansas is hereby required to establish and maintain a telegraph station at such county seat, with the usual facilities and appointments for the convenience of the public in sending telegrams during the business hours of each day.

History: L. 1893, ch. 152, § 1; May 18; R.S. 1923, 17-1910.



17-1911 Same; penalties.

17-1911. Same; penalties. Each telegraph company or other corporation operating a telegraph line failing or neglecting to comply with the provisions of K.S.A. 17-1910 shall be liable to a penalty of ten dollars ($10) for each day of such failure or neglect, to be recovered and paid to the state treasurer pursuant to K.S.A. 20-2801, and any amendments thereto, the same as other fines and penalties; the action for such penalty being prosecuted by the county attorney, with the state of Kansas as plaintiff, and before any court of competent jurisdiction.

History: L. 1893, ch. 152, § 2; R.S. 1923, 17-1911; L. 1973, ch. 106, § 3; L. 1978, ch. 105, § 2; Jan. 1, 1979.



17-1912 Telegraph stations in cities over 50,000; free delivery of messages, when.

17-1912. Telegraph stations in cities over 50,000; free delivery of messages, when. That every telegraph company or other corporation operating a telegraph line through or into the corporate limits of cities of the first class is hereby required to establish and maintain a telegraph station in each of said cities of the first class containing fifty thousand inhabitants or over, with the usual facilities and appointments for the convenience of the inhabitants of said cities, during the hours from eight o'clock in the forenoon until twelve o'clock midnight of each day, and deliver messages to the inhabitants thereof at all such hours free of extra charge therefor.

History: L. 1903, ch. 514, § 1; R.S. 1923, 17-1912.



17-1913 Same; penalties.

17-1913. Same; penalties. Any telegraph company, or any manager, agent or employee thereof, who shall fail or neglect to keep said station open or deliver messages as provided for in K.S.A. 17-1912 shall be guilty of a misdemeanor, and on conviction thereof shall be punished by a fine not to exceed five hundred dollars, or by imprisonment in the county jail not exceeding six months.

History: L. 1903, ch. 514, § 2; R.S. 1923, 17-1913.



17-1914 Moving buildings or structures on streets, alleys, roads and highways having transmission lines and aerial facilities; permits.

17-1914. Moving buildings or structures on streets, alleys, roads and highways having transmission lines and aerial facilities; permits. No person, firm or corporation shall move, haul, or transport, any house, building, derrick, or other structure of the height when loaded for movement, of sixteen (16) feet or more from the surface of the highway, road, street or alley, upon, across, or over, any public highway, road, street or alley, in the state of Kansas, either within or outside of the limits of any incorporated city, upon which public highway, road, street or alley, any telephone, telegraph, electric light, or electric power wires or other aerial facilities are in place, without first obtaining a permit therefor as hereinafter provided.

History: L. 1917, ch. 251, § 1; R.S. 1923, 17-1914; L. 1974, ch. 97, § 1; L. 1975, ch. 135, § 1; July 1.



17-1915 Same; application for permits; fees.

17-1915. Same; application for permits; fees. All applications for permits required under K.S.A. 17-1914, and amendments thereto, shall be made to the county clerk of the county in which the property to be moved is located. If such property is located within the limits of an incorporated city, such application shall be made to the city clerk of the city. Such application shall state whether it will be necessary to cut and move, raise, or in any way interfere with any wires, cables, or other aerial equipment of any public or municipally owned utility, and if so, the application also shall state the name of such public or municipally owned utility, and the time and location that the applicant's moving operations shall necessitate the cutting, moving, raising or otherwise interfering with such aerial facilities. The county clerk or city clerk, as the case may be, shall issue a permit upon such application and payment of a permit fee. Such fee shall be in an amount as deemed reasonable by the governing body of each city or county. Fees collected hereunder shall be deposited in the city or county treasury as the case may be.

History: L. 1917, ch. 251, § 2; R.S. 1923, 17-1915; L. 1974, ch. 97, § 2; L. 1975, ch. 135, § 2; L. 1993, ch. 18, § 1; July 1.



17-1916 Same; notice to utility.

17-1916. Same; notice to utility. The applicant shall, upon the issuance of such permit, if the application states that it will be necessary to cut and move, raise or in any way interfere with any wires, cables or other aerial equipment of any public or municipally owned utility give not less than fifteen (15) days written notice to the public or municipally owned utility owning or operating such wires, cables or other aerial facilities, or to their agents, of the intent to move a structure, giving the time and location of the applicant's moving operations. Should the moving operation be delayed, then applicant shall again give the public or municipally owned utility not less than twenty-four (24) hours advance notice of the actual operation.

History: L. 1917, ch. 251, § 3; R.S. 1923, 17-1916; L. 1974, ch. 97, § 3; L. 1975, ch. 135, § 3; July 1.



17-1917 Same; duty of utility owning lines or facilities; payment of expenses; bond or surety; failure of utility to perform, damages; action to recover damages, fees and costs.

17-1917. Same; duty of utility owning lines or facilities; payment of expenses; bond or surety; failure of utility to perform, damages; action to recover damages, fees and costs. It shall be the duty of any public or municipally owned utility owning or operating such wires, cables or other aerial equipment after service of notice, as required in K.S.A. 17-1916, to furnish competent workmen or linemen to remove, raise, or cut such wires, cables or other aerial equipment as will be necessary to facilitate applicant's moving operations. The necessary expense which is incurred by or on behalf of any public or municipally owned utility for cutting, raising, removing, or otherwise facilitating the moving operations of the applicant shall be paid by applicant to each public or municipally owned utility concerned. The public or municipally owned utility may require the applicant to furnish the public or municipally owned utility with appropriate bond or other surety agreement insuring the payment of all expenses incurred as a result of applicant's moving operations.

The failure of any public or municipally owned utility, after having received the notice provided for in K.S.A. 17-1916, and having received advance payment or agreed to accept a surety arrangement in lieu of advance payment, to raise, remove, relocate or otherwise adjust its aerial facilities to accommodate applicant's moving operations, within fifteen (15) days from date notice is received or within twenty-four (24) hours after notice is given following the initial fifteen (15) day notice period, shall render such utility liable to applicant for damages in an amount not to exceed one hundred dollars ($100) per day for each day said public or municipally owned utility fails and refuses to so accommodate applicant's moving operations. Suit to recover such damages shall be maintained in the district court in the district in which such property is located and the applicant shall be entitled to reasonable attorney's fees and court costs in addition to such damages.

History: L. 1917, ch. 251, § 4; R.S. 1923, 17-1917; L. 1974, ch. 97, § 4; L. 1975, ch. 135, § 4; July 1.



17-1918 Same; unlawful for mover to move or interfere with lines or facilities.

17-1918. Same; unlawful for mover to move or interfere with lines or facilities. It shall be unlawful for any person, firm, or corporation engaged as principal or employee in moving any house, building, derrick or other structure, as provided for in the above sections, to move, touch, cut, molest, or in any way interfere with any telephone, telegraph, electric light or electric power wires or any poles bearing any such wires, or any other equipment.

History: L. 1917, ch. 251, § 5; R.S. 1923, 17-1918; L. 1974, ch. 97, § 5; July 1.



17-1920 Same; penalties.

17-1920. Same; penalties. Any person violating the provisions of this act shall be deemed guilty of a misdemeanor, and shall upon conviction thereof, be punished by a fine of not more than $100, or by imprisonment in the county jail for not more than 60 days, or by both such fine and imprisonment.

History: L. 1917, ch. 251, § 7; March 7; R.S. 1923, 17-1920.



17-1922 Unconstitutional provisions not severable.

17-1922. Unconstitutional provisions not severable. If any provision of this act, or the application of such provision to any person or circumstance is held invalid or unconstitutional, it shall be conclusively presumed that the legislature would not have enacted the remainder of this act without such invalid or unconstitutional provisions.

History: L. 2002, ch. 32, § 3; July 1.






Article 20 TRUST COMPANIES AND BUSINESS TRUSTS

17-2027 Business trust act of 1961.

17-2027. Business trust act of 1961. This act may be cited as the "Kansas business trust act of 1961."

History: L. 1961, ch. 127, § 1; April 29.



17-2028 Same; definitions.

17-2028. Same; definitions. For the purposes of this act:

(a) A "business trust" is an unincorporated business association of the type which at common law was known as a "common-law trust," "business trust," or "Massachusetts trust," created by a trust instrument under which property is held, managed, administered, controlled, invested, reinvested, and operated by trustees for the benefit and profit of such persons as are or may become the holders of transferable certificates evidencing beneficial interests in the trust estate, the holders of which certificates are entitled to the same limitation of personal liability extended to stockholders of private corporations for profit;

(b) a "domestic" business trust is one created under the laws of this state;

(c) a "foreign" business trust is one created under the laws of a foreign country or of a territory or state other than Kansas; and

(d) the "corpus" of any business trust is equivalent to the capital and accumulated earnings or earned surplus of a corporation.

History: L. 1961, ch. 127, § 2; April 29.



17-2029 Same; business trust created prior to act.

17-2029. Same; business trust created prior to act. A business trust is hereby declared to be a permitted form of association for the conduct of business in this state, provided the provisions of this act are complied with, except, that nothing contained in this act shall be construed to limit, prohibit, or invalidate the existence, acts, or obligations to the state, of any business trust created or doing business in this state prior to the effective date hereof.

History: L. 1961, ch. 127, § 3; April 29.



17-2030 Business trust; required filings, contents.

17-2030. Business trust; required filings, contents. Any business trust, whether domestic or foreign, desiring to transact business in this state shall file in the office of the secretary of state, on such forms, if any, as the secretary of the state may prescribe:

(a) An executed copy of the trust instrument by which the trust was created and of all amendments thereto or a true and correct copy thereof certified to be such by a trustee thereof under penalty of perjury or by a public official of another state, territory, or country in whose office an executed copy thereof is on file;

(b) a verified list of the names and addresses of its trustees;

(c) the location of its registered office in this state and the name of its resident agent in charge of such registered office; and

(d) a foreign business trust shall file its irrevocable consent to service of process, accompanied by a duly certified copy of an order or resolution of the trustees of any foreign business trust authorizing the execution and filing of such irrevocable consent, conforming in substance to the consent required of foreign corporations in K.S.A. 17-7301, and amendments thereto.

History: L. 1961, ch. 127, § 4; L. 1973, ch. 91, § 1; L. 1998, ch. 189, § 3; L. 1999, ch. 41, § 9; L. 2010, ch. 24, § 1; July 1.



17-2031 Same; filing fees.

17-2031. Same; filing fees. At the time of filing the instruments required by K.S.A. 17-2030, the business trust shall pay to the secretary of state a filing fee of fifty dollars ($50).

History: L. 1961, ch. 127, § 5; L. 1973, ch. 91, § 2; April 9.



17-2032 Same; conditions precedent to beginning business; liability for violations.

17-2032. Same; conditions precedent to beginning business; liability for violations. No business trust shall transact any business in this state, except such as may be incidental to its organization, until it has fully complied with K.S.A. 17-2030 and 17-2031, and in event of any violation hereof all trustees of such business trust, except those who filed their written dissent in the office of the secretary of state before such business was transacted, shall be jointly and severally liable for all debts and obligations of the business trust arising from the business so transacted in this state prior to compliance with K.S.A. 17-2030 and 17-2031.

History: L. 1961, ch. 127, § 6; April 29.



17-2033 Same; amendments to trust instruments; filing fees.

17-2033. Same; amendments to trust instruments; filing fees. The trust instrument by which the business trust was created may be amended in the manner specified therein or in such manner as is valid under the common law applicable to business trusts, except that no such amendment adopted subsequent to the preliminary filings required by K.S.A. 17-2030, and amendments thereto, shall be legally effective in this state until an executed copy thereof has been filed in the office of the secretary of state, accompanied by a fee of $20.

History: L. 1961, ch. 127, § 7; L. 1973, ch. 91, § 3; L. 1998, ch. 189, § 4; July 1.



17-2034 Same; powers; construction of instrument; terms and conditions, binding effect.

17-2034. Same; powers; construction of instrument; terms and conditions, binding effect. Subject to the provisions of K.S.A. 17-2035, and amendments thereto, the powers and authority of any business trust authorized under this act to transact business in this state shall be as specified in the instrument by which it was created and any amendments thereto. Except as otherwise provided, such instrument shall be construed and interpreted in accordance with the common law applicable to business trusts. No business trust shall possess any power which would violate the public policy of this state or be authorized to engage in any business which a private corporation for profit organized under the laws of this state may not legally transact. Subject to the foregoing limitations on power and authority, any person dealing with a business trust authorized under this act to transact business in this state shall be bound by the terms and conditions of the instrument by which the trust was created and by any amendments thereto which have been filed in compliance with K.S.A. 17-2033, and amendments thereto.

History: L. 1961, ch. 127, § 8; L. 1999, ch. 39, § 4; July 1.



17-2035 Same; applicability of general corporate laws.

17-2035. Same; applicability of general corporate laws. Business trusts shall be subject to all applicable provisions of law, now in effect or hereinafter enacted, relating to domestic and foreign corporations, respectively, with regard to the issuance of securities, filing of required statements and reports, service of process, general grants of power to act and to sue or be sued, limitations upon individual liability of stockholders, and rights to acquire, mortgage, sell, lease, operate, and otherwise deal in or with real and personal property, except to the extent that such provisions of law are inconsistent with the specific provisions of this act.

History: L. 1961, ch. 127, § 9; April 29.



17-2036 Same; annual reports; contents; annual report fee; penalties for noncompliance; applications for extension for filing income tax returns, confidentiality.

17-2036. Same; annual reports; contents; annual report fee; penalties for noncompliance; applications for extension for filing income tax returns, confidentiality. (a) Every business trust shall make an annual report in writing to the secretary of state, stating the prescribed information concerning the business trust at the close of business on the last day of its tax period under the Kansas income tax act next preceding the date of filing, but if a business trust's tax period is other than the calendar year, it shall give notice thereof to the secretary of state prior to December 31 of the year it commences such tax period. The reports shall be made on forms provided by the secretary of state and shall be filed at the time prescribed by law for filing the business trust's annual Kansas income tax return. The report shall be dated, signed by a trustee or other authorized officer under penalty of perjury, and contain the following:

(1) Executed copies of all amendments to the instrument by which the business trust was created, or to prior amendments thereto, which have been adopted and have not theretofore been filed under K.S.A. 17-2033, and amendments thereto, and accompanied by the fee prescribed therein for each such amendment; and

(2) a verified list of the names and addresses of its trustees as of the end of its tax period.

(b) (1) At the time of filing its annual report, the business trust shall pay to the secretary of state an annual report fee in an amount equal to $40.

(2) The failure of any domestic or foreign business trust to file its annual report and pay its annual report fee within 90 days from the date on which they are due, as aforesaid, shall work a forfeiture of its authority to transact business in this state and all of the remedies, procedures, and penalties specified in K.S.A. 17-7509 and 17-7510, and amendments thereto, with respect to a corporation which fails to file its annual report or pay its annual report fee within 90 days after they are due, shall be applicable to such business trust.

(c) All copies of applications for extension of the time for filing income tax returns submitted to the secretary of state pursuant to law shall be maintained by the secretary of state in a confidential file and shall not be disclosed to any person except as authorized pursuant to the provisions of K.S.A. 79-3234, and amendments thereto, a proper judicial order and subsection (d). All copies of such applications shall be preserved for one year and until the secretary of state orders that the copies are to be destroyed.

(d) A copy of such application shall be open to inspection by or disclosure to any person designated by resolution of the trustees of the business trust.

History: L. 1961, ch. 127, § 10; L. 1973, ch. 91, § 4; L. 1999, ch. 41, § 1; L. 2002, ch. 185, § 39; L. 2004, ch. 171, § 16; L. 2005, ch. 157, § 3; L. 2007, ch. 81, § 1; July 1.



17-2037 Same; surrender of authority; resolution; withdrawal fee; annual reports and fees; closing out business; effect of withdrawal.

17-2037. Same; surrender of authority; resolution; withdrawal fee; annual reports and fees; closing out business; effect of withdrawal. Any business trust, domestic or foreign, which has obtained authority under this act to transact business in Kansas may surrender its authority at any time by filing in the office of the secretary of state a certified copy of a resolution duly adopted by its trustees declaring its intention to withdraw, accompanied by a withdrawal fee of $20; and filing all annual reports and paying all annual report fees required by K.S.A. 17-2036, and amendments thereto, and not previously filed and paid. During a period of five years following the effective date of such withdrawal the business trust shall nevertheless be entitled to convey and dispose of its property and assets in this state, settle and close out its business in this state, and perform any other act or acts pertinent to the liquidation of its business, property, and assets in this state, and to prosecute and defend all suits filed prior to the expiration of such five-year period involving causes of action arising prior to the effective date of such withdrawal or arising out of any act or transaction occurring during such five-year period in the course of the liquidation of its business, property or assets.

The withdrawal of a business trust as provided in this section shall have no effect upon any suit filed by or against it prior to the expiration of such five-year period until such suit has been finally determined or otherwise finally concluded and all judgments, orders and decrees entered therein have been fully executed, even though such final determination, conclusion, or execution occurs after the expiration of such five-year period. With respect to a foreign business trust, withdrawal pursuant to this section shall not affect its written consent to be sued in the courts of this state, or the jurisdiction over such foreign business trust of the courts of this state, with respect to any cause of action which arose prior to the effective date of its withdrawal.

History: L. 1961, ch. 127, § 11; L. 1973, ch. 91, § 5; L. 1998, ch. 189, § 5; L. 2005, ch. 157, § 4; Jan. 1, 2006.



17-2038 Same; invalidity of part.

17-2038. Same; invalidity of part. If any section, subsection, paragraph, sentence, clause, or phrase of this act is for any reason held to be unconstitutional or invalid, such unconstitutionality or invalidity shall not affect the constitutionality or validity of the remaining portion or portions of this act.

History: L. 1961, ch. 127, § 12; April 29.






Article 22 CREDIT UNIONS

17-2201 Organization of credit unions; articles of incorporation and bylaws; approval of administrator; application of corporation code; filing fees.

17-2201. Organization of credit unions; articles of incorporation and bylaws; approval of administrator; application of corporation code; filing fees. (a) Any seven persons, residents of the state of Kansas, may apply to the administrator of the credit union department for permission to organize a credit union by signing in duplicate a certificate of organization and entering into articles of incorporation, in which they shall bind themselves to comply with its requirements and with all the laws, rules and regulations applicable to credit unions. The articles of incorporation shall set forth:

(1) The name of the proposed credit union which shall contain the words "credit union" and shall not be the same as that of any other credit union in this state.

(2) The names and addresses of the subscribers to the articles of incorporation, and the number of shares subscribed by each.

(3) A statement that organization as a credit union is desired under this particular law, the par value of the shares and the manner in which the par value of shares may be changed from time to time.

(4) The address, which shall include the street, number, city and county of the corporation's registered office in this state and the name of its resident agent at such address.

(b) At the time of filing the articles of incorporation with the administrator, the organizers shall submit, in duplicate, sets of bylaws which shall provide:

(1) The date of the first annual meeting, the manner in which subsequent annual meeting dates shall be determined, the manner of notification of meetings and conducting the meetings, the number of members constituting a quorum and regulations as to voting.

(2) The number of directors, which shall not be less than five, all of whom must be members, their powers and duties, together with the duties of officers elected by the board of directors.

(3) The qualifications for membership.

(4) The number of members of the credit committee and of the supervisory committee, which shall not be less than three each, together with their respective powers and duties.

(5) The conditions under which shares may be issued.

(c) The administrator shall approve the articles of incorporation if they are in conformity with this act and the bylaws, if satisfied that the proposed field of operation is favorable to the success of such credit union, and that the standing of the proposed organizers is such as to give assurance that its affairs will be properly administered. If the administrator approves the articles of incorporation, the administrator shall issue to the proposed organizers a certificate of approval annexed to the duplicate of the articles of incorporation and of the bylaws. The articles of incorporation, with the certificate of approval annexed, shall be executed and filed and become effective in the manner prescribed in the general corporation code. The copy of the articles of incorporation filed with the secretary of state shall be accompanied by the fee prescribed by K.S.A. 17-7502, and amendments thereto. The articles of incorporation of any credit union approved as provided in this section by the secretary of state in the same manner as other domestic corporations are approved whether or not acted upon by the charter board.

History: L. 1929, ch. 141, § 1; L. 1959, ch. 117, § 1; L. 1968, ch. 160, § 1; L. 1972, ch. 57, § 1; L. 1973, ch. 92, § 1; L. 1982, ch. 102, § 1; L. 1999, ch. 39, § 5; L. 2000, ch. 39, § 8; July 1.



17-2202 Amendments to bylaws and charter; bylaw amendments to be filed; administrator's disapproval of amendments to bylaws; appeal.

17-2202. Amendments to bylaws and charter; bylaw amendments to be filed; administrator's disapproval of amendments to bylaws; appeal. (a) Amendments of the bylaws may be adopted and amendments of the charter may be requested by the membership pursuant to K.S.A. 17-2207, and amendments thereto, or by the affirmative vote of 2/3 of the authorized number of members of the board of directors at any duly held meeting, if the members of the board have been given prior written notice of the meeting and the notice has contained a copy of the proposed amendment or amendments.

(b) Except as provided in paragraphs (1) and (2), no amendment to the bylaws shall become operative until approved by the administrator in writing, and until a certified copy has been filed as original bylaws are filed.

(1) If the administrator disapproves any proposed amendment, the credit union may appeal the decision in accordance with the Kansas administrative procedure act.

(2) Any proposed amendment shall be deemed to be approved if the administrator has not acted upon such proposed amendment within 60 calendar days of the date of receipt thereof by the administrator.

History: L. 1929, ch. 141, § 2; L. 1968, ch. 160, § 2; L. 1981, ch. 101, § 1; L. 2012, ch. 24, § 1; July 1.



17-2203 Use of name; penalty for unauthorized use.

17-2203. Use of name; penalty for unauthorized use. (a) Only credit unions organized under the provisions of the act of which this act is amendatory, credit unions organized pursuant to federal law, an association of credit unions, or an organization, corporation or association whose membership or ownership is restricted to credit unions or credit union organizations may use any name or title which contains the words "credit union" or any derivation thereof.

(b) Any other use by any person, copartnership, association or corporation of any name or title which contains the words "credit union" or any derivation thereof and any misrepresentation as a credit union or conducting of business as a credit union by such entities shall be a class A misdemeanor and punishable as such. The administrator, any credit union or any organization, corporation or association of credit unions described in subsection (a) of this section may petition a court of competent jurisdiction to enjoin a violation of this section.

History: L. 1929, ch. 141, § 3; L. 1941, ch. 181, § 1; L. 1976, ch. 105, § 1; L. 1982, ch. 103, § 1; July 1.



17-2204 Powers of credit unions.

17-2204. Powers of credit unions. A credit union shall have the following powers:

(a) It may receive the savings of its members in payment for shares, make contracts, sue and be sued, and provide negotiable checks, money orders, travelers checks, any other money type instruments or transfer methods, safe deposit boxes or similar safekeeping facilities to its members.

(b) It may make loans to members through the credit committee or authorized loan officer in the way and manner provided in K.S.A. 17-2201 et seq., and amendments thereto.

(c) It may invest, through its board of directors and under written investment policies established by the board:

(1) In all types of shares and accounts of a corporate credit union, located in the state of Kansas and under the supervision of the administrator;

(2) in shares or accounts of any savings and loan association or mutual savings bank the accounts of which are insured by an insurer approved by the state in which it operates for guaranteeing the shares or accounts of such institutions;

(3) in the bonds or other obligations of the United States of America, or securities fully guaranteed as to principal and interest thereby;

(4) in obligations of, or obligations issued by, any state or political subdivision thereof, including any agency, corporation or instrumentality of a state or political subdivision, except that no credit union may invest more than 10% of its shares, undivided earnings and reserves in the obligations of any one issuer exclusive of general obligations of the issuer;

(5) in savings banks, state banks, trust companies and national banks, the accounts of which are insured by an insurer approved by the state in which it operates for guaranteeing the shares or accounts of such institutions.

(6) Unless the administrator authorizes otherwise, the funds of the credit union shall be used first for loans to members and preference shall be given to the smaller loans in the event the available funds do not permit all loans which have been approved by a loan officer or have passed the credit committee to be made.

(d) It may enter into agreements with financial institutions or organizations for the extension of credit or debit services.

(e) It may do all things necessary to obtain, continue, pay for and terminate insurance of its shares and share certificates with the national credit union share insurance fund or its successor. A credit union also may do all things necessary to obtain, continue, pay for and terminate private insurance coverage of its shares and share certificates in excess of the coverage for such shares and share certificates provided by the national credit union share insurance fund or its successor. Such excess coverage shall be obtained from an insurer approved by the commissioner of insurance.

(f) It may receive from its members or other insured credit unions payments on shares and share certificates and may invest its funds in shares, share certificates or other accounts of insured credit unions. Except for investments in corporate credit unions, such investments may not exceed 25% of the investing credit unions' shares, undivided earnings and reserves.

(g) A corporate credit union, as defined by subsection (e) of K.S.A. 17-2231, and amendments thereto, may buy and sell investment securities, as defined by the administrator, but the total amount of such investment securities of any one obligor or maker held by such credit union shall at no time exceed 15% of the shares, undivided earnings and reserves of the credit union except that this limit shall not apply to obligations of the United States government or any agency thereof.

(h) Credit unions may enter into agreements to discount or sell student loans made pursuant to federally insured student loan programs under public law 89-329, title IV part (b) of the higher education act of 1965 as amended.

(i) A credit union may discount or sell to such corporate credit union or any financial institution or organization any real estate loan made by the credit union.

(j) Credit unions may enter into agreements with a corporate credit union to discount or sell to such corporate credit union any obligation of the United States government or any agency thereof, or of any state, municipality or any agency thereof, if the obligation at the time of purchase was a legal investment for credit unions.

(k) It may provide that shares and share certificates may be withdrawn for payment to the account holder or to third parties, in such manner and in accordance with such procedures as may be established by the board of directors.

(l) Every credit union incorporated pursuant to or operating under the provisions of this act may exercise such powers, including incidental powers, as shall be necessary or requisite to enable it to carry on effectively the purposes and business for which it is incorporated.

(m) A credit union may receive from the national credit union central liquidity facility created by title III of the federal credit union act, 12 U.S.C. § 1795 et seq., payments on: (1) Shares which may be issued at varying dividend rates; (2) share certificates which may be issued at varying dividend rates and maturities; and (3) investments in any other accounts of the credit union. A credit union may invest its funds in the capital stock of the national credit union central liquidity facility.

(n) Subject to written guidelines issued by the administrator, a credit union may purchase notes made by individual borrowers to a financial institution at such prices as may be agreed upon by the board of directors of the purchasing credit union. No purchase may be made, however, under authority of this subsection, unless approved in writing by the administrator, if, upon the making of that purchase, the aggregate of the unpaid balances of notes of nonmembers purchased under authority of this subsection would exceed 5% of the shares, undivided earnings and reserves of the credit union.

(o) Subject to rules and regulations adopted by the administrator, a credit union, if designated by the administrator as a low-income credit union, may accept payments to share accounts by nonmembers. Such rules and regulations shall specify the maximum level of nonmember shares, the use of such shares, the term of such accounts and other requirements to address safety and soundness issues. Nonmember account holders do not have the same rights and privileges as members.

History: L. 1929, ch. 141, § 4; L. 1951, ch. 204, § 1; L. 1955, ch. 138, § 1; L. 1968, ch. 160, § 3; L. 1969, ch. 112, § 56; L. 1971, ch. 75, § 1; L. 1972, ch. 58, § 1; L. 1974, ch. 98, § 1; L. 1975, ch. 136, § 3; L. 1977, ch. 75, § 1; L. 1981, ch. 101, § 2; L. 1982, ch. 103, § 2; L. 1984, ch. 90, § 1; L. 1987, ch. 85, § 1; L. 1992, ch. 225, § 1; L. 1995, ch. 64, § 1; L. 2012, ch. 161, § 1; May 31.



17-2204a Investments; limitations; definition of credit union services organization.

17-2204a. Investments; limitations; definition of credit union services organization. (a) Notwithstanding any other provision contained in the laws of this state providing for investments by credit unions, such credit unions may invest, through their board of directors and under written investment policies established by the board, in the bonds, debentures or other similar obligations issued under the authority of and pursuant to the act of congress known as the farm credit act of 1971, as amended. The total amount of such bonds, debentures or other similar obligations of any one obligor or maker shall at no time exceed 15% of the shares, undivided earnings and reserves of the credit union.

(b) Subject to rules and regulations of the administrator, credit unions may invest in a credit union services organization, through their board of directors and under written investment policies established by the board, if the credit union services organization is structured as a corporation, limited liability company or limited partnership. Subject to rules and regulations of the administrator, credit unions may make loans to such credit union services organization, except that any such investment in or loans to such credit union services organization shall not exceed, in the aggregate, 2% of the credit union's unimpaired shares, reserves and undivided earnings. "Credit union services organization" means an organization established to provide operational and financial services primarily to credit unions.

(c) Subject to written guidelines issued by the administrator, a credit union may invest its funds, through its board of directors and under written investment policies established by the board, in investment securities defined by the administrator. Except for obligations of wholly owned government corporations, or obligations which provide a return of principal and interest which is guaranteed by an agency of the federal government, the total amount of such investment securities of any one obligor or maker held by the credit union shall at no time exceed 15% of the shares, undivided earnings and reserves of the credit union.

(d) Except as provided in subsection (g) of K.S.A. 17-2204, and amendments thereto, a credit union is prohibited from participating directly or indirectly in: (1) The purchase or sale of a standby commitment; (2) a futures contract; (3) in adjusted trading; or (4) in a short sale of a security. A credit union's directors, officials, committee members and employees, and immediate family members of such individuals, may not receive pecuniary consideration in connection with the making of an investment or deposit by the credit union.

(e) Nothing contained in this section shall be construed to prohibit any funds of a credit union from being invested as now provided by law.

History: L. 1957, ch. 153, § 1; L. 1971, ch. 76, § 1; L. 1973, ch. 93, § 1; L. 1987, ch. 85, § 2; L. 1995, ch. 128, § 1; L. 1996, ch. 72, § 1; L. 2007, ch. 71, § 1; July 1.



17-2205 Membership of credit union; continuation of branch operations, limitations.

17-2205. Membership of credit union; continuation of branch operations, limitations. (a) (1) The membership shall consist of the organizers and such persons, societies, associations, copartnerships and corporations as have been duly elected to membership and have subscribed to one or more shares and have paid for the same, and have complied with such other requirements as the articles of incorporation may contain.

(2) Once a person becomes a member of the credit union, such person may remain a member of the credit union until the person chooses to withdraw or is expelled from the membership of the credit union.

(3) Members of a credit union also may include the following:

(A) The spouse of any person who died while such person was within the field of membership of the credit union;

(B) any employee of the credit union;

(C) any person who retired from any qualified employment group within the field of membership;

(D) any person of a volunteer group recognized by the management of the association or employee group within the field of membership and such person: (i) Has completed a training program offered by the volunteer group to further its goals; (ii) serves on the board of the volunteer group; or (iii) serves as an officer of the volunteer group;

(E) any member of such person's immediate family or household;

(F) any organization whose membership consists of persons within the field of membership; and

(G) any corporate or other legal entity within the field of membership as identified in the charter, articles of incorporation or bylaws of the credit union.

(4) For the purposes of subparagraph (E) of paragraph (3):

(A) Except as provided in subparagraph (B), the term "immediate family or household" shall mean spouse, parent, stepparent, grandparent, child, stepchild, sibling, grandchild or former spouse and persons living in the same residence maintaining a single economic unit with persons within the credit union's field of membership.

(B) If the credit union's bylaws adopted a definition of immediate family before June 30, 2008, the credit union may use that definition. A credit union may adopt a more restrictive definition of immediate family or household.

(C) If authorized in the credit union's bylaws, a member of the immediate family or household is eligible to join even when the eligible member has not joined the credit union.

(b) (1) Credit union organizations shall be limited to:

(A) A group having a single common bond of occupation or association;

(B) a group having multiple common bonds of occupation or association or any combination thereof. No such group shall have a membership of more than 3,000 except as permitted in subsections (c) or (d); or

(C) persons residing, working or worshiping in or organizations located within a geographic area.

(2) A common bond of occupation may include employees of the same employer, workers under contract with the same employer, businesses paid by the same employer on a continuing basis or employees in the same trade, industry or profession.

(3) A common bond of association may include members and employees of a recognized association as defined in such association's charter, bylaws or other equivalent document.

(c) A credit union which chooses to be limited as provided in subparagraph (C) of paragraph (1) of subsection (b) may include one or more common bonds of occupation or one or more common bonds of association or any combination thereof with no limitation on the number of members, if the employer or association is located in the geographic area of the credit union.

(d) A group formed with multiple common bonds of occupation or association may exceed 3,000 members if the administrator determines in writing that such group could not feasibly or reasonably establish a new single common bond credit union because the group:

(1) Lacks sufficient volunteer and other resources to support the efficient and effective operation of a credit union;

(2) does not meet the criteria established by the administrator indicating a likelihood of success in establishing and managing a new credit union, including demographic characteristics such as geographical location of members, diversity of ages and income levels, and other factors that may affect the financial viability and stability of a credit union; or

(3) would be unlikely to be able to operate in a safe and sound manner.

(e) (1) A geographic area may include:

(A) A single political jurisdiction;

(B) multiple contiguous political jurisdictions if the aggregate total of the population of the geographic area does not exceed 500,000, except as provided in subparagraph (C) or in subsections (i), (j), (k) and (l); or

(C) if the headquarters of the credit union is located in a MSA, the geographic area may include one or more political jurisdictions which share a common border to the MSA if the aggregate total of the population of the geographic area does not exceed 1,000,000. The maximum population available for any credit union whose headquarters is located within a MSA shall be adjusted by the administrator based upon the population data for the largest MSA in the state of Kansas, or any portion thereof located within the state of Kansas. The maximum population available for any credit union whose headquarters is located within a MSA shall be determined by multiplying the population of the largest MSA in the state of Kansas, or that portion of such MSA located within the state of Kansas if the boundaries of such MSA extend outside the state of Kansas, as determined by the most recent population data, by the fraction having a numerator of 1,000,000 and a denominator of 750,000 for the purposes of this section, the administrator shall use population data based upon the adjusted federal census information presented to the legislature by the secretary of state pursuant to K.S.A. 11-304, and amendments thereto.

(2) Except as provided in subsections (i), (j), (k) and (l), from and after July 1, 2008, no geographic area shall consist of any congressional district or the entire state of Kansas.

(f) (1) Except as provided in subsections (i), (j), (k) and (l), from and after July 1, 2008, no credit union shall change or alter its field of membership except as provided in this section. Before a credit union can alter or change its field of membership, such credit union shall file, or cause to be filed, with the administrator, an application for amendment to its field of membership. The application shall include:

(A) Documentation showing that the proposed area or groups to be served meets the statutory requirements for field of membership set forth in this statute;

(B) pro forma financial statements for the first two years after the proposed alteration of or change in field of membership, including any assumption regarding growth in membership, shares, loans and assets;

(C) a marketing plan addressing how the proposed field of membership will be served;

(D) the financial services to be provided to the credit union's members;

(E) a local map showing the location of both current and proposed headquarters and branches; and

(F) the anticipated financial impact on the credit union in terms of need for additional employees and fixed assets.

(2) (A) The application shall also include a proof of publication of the notice that the affected credit union intends to file or has filed an application to alter or change its field of membership. Such notice shall be in the form prescribed by the administrator and shall at a minimum contain the name and address of the applicant credit union and a description of the proposed alteration of or change in the field of membership.

(B) The notice shall be published for two consecutive weeks in the Kansas register. The required publications shall occur within 60 days of and prior to the effective date of the proposed change. The applicant shall provide proof of publication to the administrator.

(g) For the purposes of this section:

(1) "MSA" means a metropolitan statistical area as defined by the United States department of commerce which has more than one county located in Kansas. If the boundaries of such MSA extend outside the state of Kansas only that portion of such MSA located within the state of Kansas shall be considered for the purposes of this section.

(2) "Political jurisdiction" means a city, county, township or clearly identifiable neighborhood.

(3) "Population data" means official state population figures for the state of Kansas, or any portion thereof, which are identical to the decennial census data from the actual enumeration conducted by the United States bureau of the census and used for the apportionment of the United States house of representatives in accordance with K.S.A. 11-304, and amendments thereto.

(h) No increase in the population reflected by the population data shall require a modification to a field of membership as in existence on June 30, 2008.

(i) Notwithstanding any other provisions of this section, any person, including any member of such person's immediate family or household, or organization that is a member of any credit union which was in existence on June 30, 2008, may continue to be a member of such credit union after such date. For the purposes of this subsection, if the term "member" refers to an individual, the term member may include any other person who is a member of such individual's immediate family or household as specified in subsection (a).

(j) (1) Notwithstanding any other provisions of this section:

(A) Any branch of a credit union that is in existence as of February 1, 2008, may continue to operate in the county where it is located on and after June 30, 2008. If such branch is unable to continue operations due to a natural disaster, eminent domain proceedings, loss of lease, loss of sponsor space or any condition outside of the control of the credit union, the credit union may establish a replacement branch in that county.

(B) Any credit union which has taken an overt step toward the construction of a new building, facility or branch on or before February 1, 2008, may continue to construct and operate the new building, facility or branch in the city in which such new building, facility or branch is located  even if the construction is not completed on or before June 30, 2008. If such branch is unable to continue operations due to a natural disaster, eminent domain proceedings, loss of lease, loss of sponsor space or any condition outside of the control of the credit union, the credit union may establish a replacement branch in that city.

(2) For the purposes of this subsection, the term "overt act" includes the:

(A) Purchase of or entering into a contract for the purchase of any necessary tract of land for the location of such new building, facility or branch of an existing credit union.

(B) Acquisition or lease of a building for the purpose of housing a new facility or branch of an existing credit union.

(C) Adoption of architectural drawings for the construction of a new building, facility or branch of an existing credit union.

(D) Adoption of architectural drawings for the renovation of an existing building for use as a facility or branch of an existing credit union.

(k) Notwithstanding any other provisions of this section, a member of any occupation or association group whose members constituted a portion of the membership of any credit union as of February 1, 2008, shall continue to be eligible to become a member of that credit union, by virtue of membership in that group on and after June 30, 2008. For purposes of this subsection, a patron of an organization is eligible for membership if such patron is an individual who uses the products and services of the organization which is included in the field of membership of the credit union at the time the patron applies for membership in the credit union.

(l) Notwithstanding any other provisions of this section, any credit union:

(1) Which has been granted a field of membership on or before February 1, 2008, which includes the entire state of Kansas or its residents shall, on or before January 1, 2009, adopt a field of membership that may include multiple contiguous political jurisdictions having an aggregate total population not to exceed 1,000,000. The population of the county of any branch of such credit union not located within the adopted field of membership shall not be included in the 1,000,000 population total. Any credit union with its headquarters located in a county that is not part of a MSA shall not include more than one MSA in its entirety in its adopted field of membership.

(2) With its headquarters located within a MSA as of February 1, 2008, may continue to include multiple contiguous political jurisdictions that were included in its field of membership as of February 1, 2008, if the aggregate total population of such multiple contiguous political jurisdictions does not exceed 1,000,000. If the field of membership of any credit union involves multiple contiguous political jurisdictions that have an aggregate total population that exceeds 1,000,000 as of February 1, 2008, then such credit union shall, on or before January 1, 2009, adopt a field of membership that may include multiple contiguous political jurisdictions having an aggregate total population which does not exceed 1,000,000. The population of the county of any branch of such credit union not located within the adopted field of membership shall not be included in the 1,000,000 population total.

(3) With headquarters located in a county that is not part of a MSA may continue to include multiple contiguous political jurisdictions that were included in its field of membership as of February 1, 2008, if the aggregate total population of such multiple contiguous political jurisdictions does not exceed 1,000,000 population total. If the field of membership of any credit union involves multiple contiguous political jurisdictions that have an aggregate total population that exceeds 1,000,000 as of February 1, 2008, then such credit union shall, on or before January 1, 2009, adopt a field of membership that may include multiple contiguous political jurisdictions having an aggregate total population which does not exceed 1,000,000 population total. The population of the county of any branch of such credit union not located within the adopted field of membership shall not be included in the 1,000,000 population total. The adopted field of membership of such credit union shall not include more than one MSA in its entirety.

History: L. 1929, ch. 141, § 5; L. 1951, ch. 204, § 2; L. 1972, ch. 57, § 2; L. 2008, ch. 81, § 2; L. 2009, ch. 66, § 1; July 1.



17-2206 Supervision by administrator; reports, plans and programs; penalties; examination, fees.

17-2206. Supervision by administrator; reports, plans and programs; penalties; examination, fees. (a) Credit unions shall be subject to the exclusive supervision of the administrator and shall make and keep current such books and records, prepare reports and establish plans and programs concerning the safety and soundness of the credit union as may be required by rules and regulations adopted by the administrator and shall make a report of condition to the administrator at least semiannually, on blank forms to be supplied by the administrator, notice of which reports shall be sent out by the administrator. Returns shall be verified under oath of the president or chairperson of the board, whichever has been elected by the board of directors pursuant to K.S.A. 17-2209, and amendments thereto, and treasurer, and additional reports may be required by the administrator. Copies of a current balance sheet shall be furnished without charge by the administrator to any person upon request. Any credit union which neglects to make the above reports shall forfeit to the treasurer of the state up to $50 for each day of such neglect at the discretion of the administrator.

(b) Each credit union shall be examined at least once every 18 months by the administrator or the administrator's duly authorized deputy or agent. In lieu of any particular examination, the administrator may accept an examination report made by or under the authority of the national credit union administration or its successor or successors, by any such other appropriate federal agency or by an independent auditor or certified public accountant licensed to do business in the state of Kansas if such audit and report meet the standards which the administrator may by regulation promulgate. The administrator may order other examinations, and the administrator's agents shall at all times be given free access to all books, papers, securities and other sources of information in respect to the credit union. The administrator shall have the power to subpoena witnesses, compel their attendance, require the production of evidence, administer oaths and examine any person under oath in connection with any subject relating to a duty imposed upon or a power vested in the administrator. If a credit union neglects to make the required reports or to pay the charges required, including charges for delay in filing reports, for 15 days, the administrator shall notify the credit union of the administrator's intention to revoke the certificate of approval. If the neglect or failure continues for another 15 days, the administrator may revoke the certificate of approval and shall cause one of the administrator's agents to take possession of the business of such credit union and retain possession until such time as the administrator may permit such credit union to resume business or its affairs are finally liquidated.

(c) The administrator may issue cease and desist orders or orders for corrective action or both, made over the administrator's official signature, having determined that a credit union is engaged, has engaged, or is about to engage, in an unsafe or unsound practice, or is violating, has violated, or is about to violate, any law, rules and regulations or any condition imposed in writing by the administrator or any written agreement made with the administrator.

(d) If the administrator determines that a credit union is insolvent, is in a deteriorating condition, as defined in rules and regulations promulgated by the administrator, or, within a reasonable time, has failed to comply with any order mailed to the last address filed by the credit union with the administrator, the administrator, as conservator or liquidating agent, pursuant to any order shall immediately, or within a reasonable time thereafter, take possession of or appoint an agent to take possession of the business and property of the credit union and retain possession, as conservator or as liquidating agent, until such time as the administrator may permit it to resume business or its affairs are finally liquidated.

(e) The administrator may approve an emergency merger in accordance with K.S.A. 17-2228, and amendments thereto, without regard to field of membership or other legal restraints. The credit union to be merged shall have a current CAMEL rating of 4 or 5, or the recognized regulatory equivalent thereof as defined in rules and regulations promulgated by the administrator, and be determined to be undercapitalized in accordance with regulatory standards as determined by the administrator by rules and regulations. The field of membership of the merged credit union will be retained by the continuing credit union resulting from the merger.

(f) Each credit union shall pay to the administrator a fee for examination, established in accordance with this subsection. Prior to June 1 of each year, the administrator, after advising the credit union council, shall establish such annual fees as the administrator determines to be sufficient to meet the budget requirements of the department of credit unions for the fiscal year beginning July 1. Such fees shall be due and payable 30 days after receipt of billing from the department of credit unions.

(g) For a corporate credit union, the administrator may accept an audit report by a certified public accountant in lieu of the credit union departmental examination of such credit union. If the administrator accepts a certified public accountant audit in lieu of the administrator's examination of such corporate credit union, the administrator may assess such corporate credit union a fee established in accordance with subsection (f).

(h) All administrative proceedings instituted or conducted by the administrator pursuant to this act shall be conducted in accordance with the Kansas administrative procedure act, K.S.A. 77-501 et seq., and amendments thereto.

(i) The administrator, as conservator or liquidating agent:

(1) By operation of law, shall succeed to all rights, titles, powers and privileges of the credit union, and of any member, account holder, officer or director of such credit union with respect to the credit union and the assets of the credit union;

(2) shall take over the assets of and operate the credit union with all the powers of the members or shareholders, the directors and the officers of the credit union and shall be authorized to conduct all business of the credit union;

(3) may collect all obligations and money due the credit union;

(4) may perform all functions of the credit union in the name of the credit union which is consistent with the appointment as conservator or liquidating agent;

(5) shall preserve and conserve the assets and property of such credit union;

(6) may fix a reasonable amount for compensation of the conservator or liquidating agent as an expense of operation or liquidation of the credit union;

(7) may take such actions as may be necessary to put the credit union in a sound and solvent condition;

(8) may take such action as may be appropriate to carry on the business of the credit union and preserve and conserve the assets and property of the credit union; and

(9) as liquidating agent, place the credit union in liquidation and proceed to realize upon the assets of the credit union and liquidate such credit union in accordance with the provisions of K.S.A. 17-2230, and amendments thereto.

(j) A credit union approved to do business in this state under K.S.A. 17-2223a, and amendments thereto, shall pay to the administrator the same fees for examination that a state-chartered credit union is required to pay under the provisions of subsection (f). Such fees shall be paid in accordance with the provisions of subsection (f).

History: L. 1929, ch. 141, § 6; L. 1933, ch. 154, § 1; L. 1949, ch. 190, § 1; L. 1955, ch. 138, § 2; L. 1957, ch. 152, § 1; L. 1959, ch. 118, § 1; L. 1963, ch. 140, § 1; L. 1966, ch. 33, § 1 (Budget Session); L. 1968, ch. 160, § 4; L. 1972, ch. 59, § 1; L. 1975, ch. 136, § 5; L. 1976, ch. 106, § 1; L. 1977, ch. 76, § 1; L. 1980, ch. 79, § 1; L. 1980, ch. 270, § 3; L. 1982, ch. 102, § 2; L. 1987, ch. 86, § 1; L. 1992, ch. 225, § 2; L. 1995, ch. 128, § 2; L. 2005, ch. 36, § 1; L. 2008, ch. 81, § 3; July 1.



17-2206a Undelivered funds due creditors, depositors and shareholders of defunct credit union; duties of administrator and state treasurer; undistributed assets of defunct credit unions fund.

17-2206a. Undelivered funds due creditors, depositors and shareholders of defunct credit union; duties of administrator and state treasurer; undistributed assets of defunct credit unions fund. On and after July 1, 1972, and in every case occurring heretofore and hereafter, in which funds due to creditors, depositors and shareholders on liquidation of institutions under the jurisdiction of the credit union administrator under K.S.A. 17-2206 and 17-2230, and amendments thereto, are undelivered, they shall, together with accrued interest, if any, be paid to the credit union administrator, who shall remit such payments to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, and credit such individual creditors, depositors or shareholders account in the undistributed assets of defunct credit union fund ledger. The state treasurer shall deposit the entire amount in the state treasury to the credit of the undistributed assets of defunct credit unions fund which is hereby created. Such fund shall be used only for refunds and payments of amounts due creditors, depositors and shareholders on claims filed with and approved by the credit union administrator. Any balance remaining in the fund from any single defunct credit union five years, during which time no person entitled thereto shall have appeared to claim such funds, shall be transferred by the credit union administrator to the state general fund and appropriate entries made in the individual creditors, depositors or shareholders record, showing the date and disposition of the funds and shall further recite that they were transferred by reason of this statute of limitation.

History: L. 1972, ch. 62, § 1; L. 2001, ch. 5, § 59; July 1.



17-2207 Fiscal year; meetings; quorum; proxies; absentee or mail ballot.

17-2207. Fiscal year; meetings; quorum; proxies; absentee or mail ballot. The credit union fiscal year shall end at the close of business on December 31. Special meetings of the members may be held by order of the board of directors or the supervisory committee and shall be held on request of 10% of the members. At all meetings each member shall have but one vote, irrespective of the number of shares held. The number of members constituting a quorum for any meeting shall be as specified in the bylaws. No member may vote by proxy, but a member may vote by absentee or mail ballot if the bylaws of the credit union so allow. A society, association, copartnership or corporation having membership in a credit union may be represented by one person, duly authorized by the society, association, copartnership, or corporation to represent it. At any meeting the members may decide on any matter of interest to the credit union, may overrule the directors, and, by a 3/4 vote of those present, may amend the bylaws, providing the notice of the meeting shall have stated the question to be considered.

History: L. 1929, ch. 141, § 7; L. 1959, ch. 117, § 2; L. 1982, ch. 102, § 3; L. 1997, ch. 5, § 1; July 1.



17-2208 Officers; board of directors; committees; suspension of members, when.

17-2208. Officers; board of directors; committees; suspension of members, when. (a) Annually the members of the credit union shall elect members of a board of directors as shall be provided in the bylaws. The bylaws shall state the manner of appointment or election of a supervisory committee. If the bylaws provide for a credit committee, the credit committee may be appointed by the board of directors or elected by the members of the credit union. All directors and committee members shall be chosen from the membership. They shall hold their several offices for such terms as may be provided in the bylaws and until their successors are elected or appointed and qualified.

(b) One member of the supervisory committee may be a director other than the treasurer. Regular terms of supervisory committee members shall be for such term as shall be provided in the bylaws and until the selection and qualification of their successors.

(c) All members of the board and committees and all officers shall be sworn and shall hold their several offices for such terms as may be provided in the bylaws. The oath shall be subscribed by the individual taking it and certified by the officer before whom it is taken and shall immediately be transmitted to the administrator and filed and preserved in the administrator's office.

(d) The board of directors may suspend any or all members of the credit and supervisory committees for failure to perform their duties.

(1) If the bylaws provide for the election of committee members, the suspension shall be effective until the next meeting of the members of the credit union, which meeting shall be held not less than seven nor more than 21 days after such suspension and at which meeting such suspension shall be acted upon by the members of the credit union.

(2) If the bylaws provide for appointment of the committee members, the suspension shall be effective until acted upon by the board at the next regular or special meeting of the board, which meeting shall be held not less than seven nor more than 21 days after such suspension.

(e) Any person suspended shall have the right to appear and be heard at the meeting.

History: L. 1929, ch. 141, § 8; L. 1957, ch. 152, § 2; L. 1965, ch. 153, § 1; L. 1968, ch. 160, § 5; L. 1977, ch. 77, § 1; L. 1982, ch. 102, § 4; L. 2012, ch. 25, § 1; July 1.



17-2209 Directors to elect officers; duties of board; executive committee.

17-2209. Directors to elect officers; duties of board; executive committee. (a) At the first meeting and at each first meeting in the fiscal year following the annual meeting of the credit union, the board of directors shall elect from their own number an executive officer who may be designated as chairperson of the board or president, a vice-chairperson of the board or one or more vice-presidents, a treasurer and a secretary, of whom the last two may be the same individual, and the persons so elected shall be the executive officers of the corporation. The board of directors may employ an officer in charge of operations whose title shall be either president or general manager; or, in lieu thereof, the board of directors may designate the treasurer or an assistant treasurer to act as the officer in charge of operations and be in active charge of the affairs of the credit union.

(b) The board of directors shall have the general management of the affairs, funds and records of the corporation, and unless they shall be specifically reserved to the members it shall be the special duty of the directors:

(1) To act upon all applications for membership and on the exclusion of members. The board of directors may, however, delegate authority to a membership officer or officers to approve applications for membership under such conditions as it prescribes not inconsistent with the bylaws or law of the state. The membership officer or officers may approve but not reject, applications for membership. All unapproved applications shall pend until the board acts upon them.

(2) To determine, from time to time, rates of interest which shall be charged on loans and to authorize interest refunds, if any, on such classes of loans and under such conditions as the board prescribes.

(3) To acquire surety bonds, the amount and type of which shall be subject to the administrator's approval.

(4) To fix the maximum number of shares which may be held by, and the maximum or minimum amount which may be loaned to, any one member; to establish the policies of the credit union with respect to the granting of loans and the extending of lines of credit; to set such limits and balances as required for services which are to be applicable to all members in a category; and to recommend or approve amendments to the bylaws.

(5) To fill vacancies on the board of directors and credit committee until the election and qualification of successors and to fill vacancies in the supervisory committee if the bylaws so allow.

(6) To have charge of the investment of funds of the credit union, other than loans to members, except that the board may designate an investment committee or any qualified individual to have charge of investments under conditions established by the board; to authorize donations for civic, charitable, scientific, literary or educational purposes; to set fees and charges for the credit unions' services and to establish policies for their application; and to perform such other duties as the members may, from time to time, authorize.

(7) To meet at least six times each year with at least one meeting in each quarter-year period.

(c) No member of the board of directors or of the credit or supervisory committee shall receive any compensation as a member of the board or committee. The provision of reasonable life, health, accident, disability and similar insurance protection for a director or committee member shall not be considered compensation. Directors and committee members, while on official business of the credit union, may be reimbursed for necessary expenses incidental to the performance of the business. The credit union may compensate any director, committee member or officer for loss of salary or wages due to the performance of business on behalf of the credit union. No salary shall be paid to any officer or other employee of a credit union except such as may have been duly approved by the board of directors.

(d) If provided for in the bylaws, the board of directors may elect an executive committee of not less than three board members. Such executive committee shall have and be able to execute such powers, duties and responsibilities of the board of directors as the bylaws may provide at such times other than regular or special meetings of the board of directors. Meetings of the executive committee shall not be counted to fulfill the requirements of paragraph (7) of subsection (b).

History: L. 1929, ch. 141, § 9; L. 1951, ch. 204, § 3; L. 1957, ch. 152, § 3; L. 1963, ch. 140, § 2; L. 1965, ch. 153, § 2; L. 1968, ch. 160, § 6; L. 1973, ch. 94, § 1; L. 1982, ch. 102, § 5; L. 1992, ch. 225, § 3; July 1.



17-2210 Method of making loans.

17-2210. Method of making loans. (a) The credit committee, credit manager, or loan officer shall have the general supervision of all loans to members. The credit committee, credit manager or loan officer may approve or disapprove loans, subject to written policies established by the board of directors. The president or general manager or a designee thereof may serve as the credit manager.

(b) Any person who is denied a loan by the credit committee, credit manager or loan officer, may appeal the denial of such loan to the board of directors, if the bylaws of the credit union provide for such appeal. Such appeal shall be conducted in the manner provided in the bylaws.

History: L. 1929, ch. 141, § 10; L. 1941, ch. 181, § 2; L. 1959, ch. 117, § 3; L. 1976, ch. 107, § 1; L. 1982, ch. 103, § 3; L. 2012, ch. 25, § 2; July 1.



17-2211 Duties of supervisory committee; annual and supplementary audits; acceptance of certain audits.

17-2211. Duties of supervisory committee; annual and supplementary audits; acceptance of certain audits. (a) The supervisory committee shall supervise the acts of the board of directors, credit committee and officers. The supervisory committee may suspend by a 2/3 vote any officer of the credit union or any member of the credit committee or the board of directors, until the next meeting of the members of the credit union, which meeting shall be held not less than seven nor more than 21 days after such suspension and at which meeting such suspension shall be acted upon by the members of the credit union. Any person suspended shall have the right to appear and be heard at the meeting.

(b) By a majority vote the supervisory committee may call a meeting of the shareholders to consider any violation of this act or of the bylaws, or any practice of the credit union which, in the opinion of the committee, is unsafe and unauthorized.

(c) The committee shall fill vacancies in their own number until the next annual meeting of the members or vacancies shall be filled in such a manner as is provided in the bylaws.

(d) Subject to rules and regulations adopted by the administrator, the supervisory committee shall make or cause to be made a thorough annual audit of the receipts, disbursements, income, assets and liabilities of the credit union and shall make a full report to the directors, which report shall be presented at the annual meeting and shall be filed and preserved with the records of the credit union. The supervisory committee shall make or cause to be made such supplementary audits as it deems necessary or as may be ordered by the administrator, and submit reports of the supplementary audits to the board of directors. The administrator may accept in lieu of any required audit, an audit by a certified public accountant or other independent accountant.

(e) Subject to rules and regulations adopted by the administrator, the supervisory committee shall make, or cause to be made, a certification of members' accounts using either of the following methods:

(1) A controlled certification of 100% of members' accounts at least once each two years; or

(2) a controlled random statistical sampling in accordance with American institute of certified public accountants' guidelines which tests sufficient accounts in number and scope to assure accuracy of the members' accounts at least once each year.

History: L. 1929, ch. 141, § 11; L. 1941, ch. 181, § 3; L. 1957, ch. 152, § 4; L. 1965, ch. 153, § 3; L. 1970, ch. 87, § 1; L. 1981, ch. 101, § 3; L. 1989, ch. 77, § 1; L. 1995, ch. 128, § 3; L. 2012, ch. 25, § 3; July 1.



17-2212 Capital and revenue of credit union; right of setoff; dormant accounts; unmatured shares; transfer to reserve fund, when.

17-2212. Capital and revenue of credit union; right of setoff; dormant accounts; unmatured shares; transfer to reserve fund, when. (a) The capital of a credit union shall consist of the payments that have been made to such credit union on all types of shares. A credit union shall have a lien and right of setoff on the shares and on the dividends or other earnings payable thereon for and to the extent of any obligation of the member or other shareholder and of any dues and fines payable by the member or other shareholder. A credit union, upon the resignation or expulsion of a member, may cancel the shares of such member and apply the withdrawal value of such shares toward the liquidation of the member's indebtedness.

(b) A credit union may charge a membership fee, as may be established by the board of directors. Fully paid-up shares of a credit union may be transferred to any person upon election to membership, upon such terms as the board may establish. Any money received in the share account of any member which has not matured to one full share within a three-year period shall be refunded to such member. If such member cannot be located after due diligence by the officer in charge of operations or other authorized person or employee, such money shall be transferred to the reserve fund. Such due diligence shall include the sending to the member at the last known address of the member a notice of the intended action to transfer money to the reserve fund. For the purposes of this section, the last known address of the member is the address given by the member in any writing signed by the member and shown on the records of the credit union. Unless and until the member notifies the credit union of a new or different address, the given address is presumed to be unchanged.

(c) At such time as the location of the member, beneficiary or other person named on any share account is unknown to the credit union and there has not been any activity generated by the member, shareholder, or other person named on the account for 12 months or longer, such account may be considered a dormant account and may be placed in a separate grouping under a control system which will adequately identify such accounts. Adequate controls shall be established to determine the validity of significant activity on dormant accounts. This subsection shall be subject to the provisions of K.S.A. 58-3901 et seq., and any amendments thereto.

History: L. 1929, ch. 141, § 12; L. 1951, ch. 204, § 4; L. 1982, ch. 102, § 6; L. 1992, ch. 225, § 4; July 1.



17-2213 Shares to minors; joint tenancy shareholdings; trust accounts; credit union can act as trustee or custodian.

17-2213. Shares to minors; joint tenancy shareholdings; trust accounts; credit union can act as trustee or custodian. (a) Any credit union may receive money for the payment of shares from minors or in the name of minors and may pay the same to such minors whether or not the minors are emancipated until receiving a certified copy of the appointment of a legal guardian of such minor. Payments so made shall discharge the credit union forever from any further liability on account of such shareholdings for the money so paid by the credit union.

(b) Shares may be issued in the name of a minor and in trust in such way and manner as bylaws provide. All types of shares may be held in the name of a member in trust for a beneficiary or beneficiaries or in the name of a nonmember in trust for a beneficiary who is a member. Beneficiaries may be minors, but no beneficiary unless a member shall be permitted to vote, obtain loans, hold office or be required to pay an entrance or membership fee. Payment of part or all of such a trust account to the party in whose name the account is held shall, to the extent of such payment, discharge the liability of the credit union to that party and to the beneficiary and the credit union shall be under no obligation to see to the application of such payment. In the event of death of the party in whose name a trust account is held the funds shall be paid to the beneficiary.

(c) A member may designate any person or persons, including minors, to hold shares with such member in joint tenancy with the right of survivorship, but no joint tenant, unless a member shall be permitted to vote, obtain loans, or hold office or be required to pay an entrance fee or membership fee. Such joint tenancy shareholdings or any part thereof or any dividends or earnings due or payable thereon may be paid to or on order of any joint tenant, whether the other or others be living or not; and the receipt, order, or acquittance of the persons so paid shall be a valid and sufficient release and discharge to the credit union for any payment so made.

(d) A credit union is authorized to act as trustee or custodian, and may receive reasonable compensation for so acting, under any written trust instrument or custodial agreement created or organized in the United States and forming part of a pension plan which qualifies or qualified for specific tax treatment under section 401(d) or 408 of the internal revenue code, for its members or groups or organizations of its members, provided the funds of such plans are invested in share accounts or share certificate accounts of the credit union.

The plan shall provide for the appointment of a successor trustee or custodian by a person, committee, corporation or organization other than the credit union or any person acting in a capacity as a director, employee or agent of the credit union, upon notice from the credit union or the administrator that the credit union is unwilling or unable to continue to act as trustee or custodian.

History: L. 1929, ch. 141, § 13; L. 1963, ch. 140, § 8; L. 1982, ch. 102, § 7; L. 1983, ch. 83, § 1; July 1.



17-2214 Corporate credit unions; powers; lending to members; credit unions lending to each other, approval.

17-2214. Corporate credit unions; powers; lending to members; credit unions lending to each other, approval. (a) Subject to rules and regulations prescribed by the administrator, corporate credit unions shall have the following additional powers to:

(1) Provide access for its shareholders on a mutual basis to financial systems and the services and products of financial institutions;

(2) provide its shareholders with research and consulting services concerning financial matters, institutions and products;

(3) provide financial system support services and facilities;

(4) establish and execute financial programs to assist its shareholders in meeting their needs;

(5) provide safekeeping or trustee services to or on behalf of its shareholders;

(6) issue shares or classes of shares with such terms and conditions as may vary from other shares authorized by this act as the administrator shall approve including, but not limited to, and notwithstanding the provisions of K.S.A. 17-2230, and amendments thereto, the subordination of such shares to other shares of the credit union and the liability for a designated class of shares to be reduced in accordance with K.S.A. 17-2225, and amendments thereto, without reducing the liability on all other shares, except that, such shares shall have a redemption priority in liquidation or termination of membership no earlier than provided to other shares authorized by this act; and

(7) purchase from or sell to its members participation interests in loans made by the corporate credit union or its members.

(b) A corporate credit union may lend to each member no more than 25% of its assets, except that other credit unions, operating under the provisions of this act, may lend to each other only with the approval of the administrator, up to 25% of the shares, undivided earnings and reserves of the lending credit union.

(c) Subject to written policies adopted by its board of directors and approved by the administrator, a corporate credit union may:

(1) Make loans to;

(2) receive payments on shares, share certificates or investments in any other account of the corporate credit union from; or

(3) invest its funds in shares, stock or obligations of, organizations established to provide operational and financial services associated with the routine operations of credit unions.

Any investments in the capital stock of or loans to such organizations shall not exceed, in the aggregate, 2% of such credit union's shares and unimpaired capital.

History: L. 1929, ch. 141, § 14; L. 1951, ch. 204, § 5; L. 1965, ch. 153, § 4; L. 1968, ch. 160, § 7; L. 1970, ch. 88, § 1; L. 1973, ch. 85, § 134; L. 1988, ch. 97, § 1; L. 1992, ch. 225, § 5; July 1.



17-2215 Power to borrow money; ability to discount or sell to federal intermediate credit bank.

17-2215. Power to borrow money; ability to discount or sell to federal intermediate credit bank. A credit union shall have the power to borrow from any source, subject to special orders of or in accordance with such rules and regulations as may be prescribed by the administrator, but the total of such borrowing shall at no time exceed 50% of the capital, surplus and reserve fund of the borrowing credit union. Any credit union may discount with or sell to any federal intermediate credit bank any eligible obligations up to the amount of its shares and share certificates.

History: L. 1929, ch. 141, § 15; L. 1981, ch. 101, § 4; July 1.



17-2215a Power of corporate credit unions to borrow increased by amount of certain investments.

17-2215a. Power of corporate credit unions to borrow increased by amount of certain investments. For a corporate credit union, the power to borrow shall be increased by the amount of investments of such credit union in government securities, and, further, the administrator may authorize borrowing in excess thereof.

History: L. 1973, ch. 93, § 2; L. 1992, ch. 225, § 6; July 1.



17-2216 Loans to members; conditions.

17-2216. Loans to members; conditions. (a) Subject to rules and regulations of the administrator, a credit union may loan to its members, as provided, for such purposes and upon such security as the bylaws may provide and the credit committee, credit manager or duly authorized loan officer shall approve. Loans to members shall be made in conformity with criteria established by the board of directors. No loan shall be made in excess of $500 or 10% of the credit union's total assets, whichever amount is greater.

(b) Any loan secured by the insurance or guarantee of, or with advance commitment to purchase the loan by the federal government, a state government or any agency of either may be made under the terms and conditions specified in the law under which such insurance, guarantee or commitment is provided.

History: L. 1929, ch. 141, § 16; L. 1941, ch. 181, § 4; L. 1949, ch. 190, § 2; L. 1951, ch. 204, § 6; L. 1953, ch. 131, § 1; L. 1959, ch. 117, § 4; L. 1963, ch. 140, § 3; L. 1965, ch. 153, § 5; L. 1972, ch. 60, § 1; L. 1976, ch. 108, § 1; L. 1981, ch. 101, § 5; L. 1983, ch. 83, § 2; L. 1992, ch. 225, § 7; L. 2013, ch. 41, § 1; July 1.



17-2216a Loans to directors or members of credit or supervisory committees; conditions.

17-2216a. Loans to directors or members of credit or supervisory committees; conditions. Subject to rules and regulations of the administrator, a credit union may make loans to its directors, credit committee members and supervisory committee members or other members for which the director or committee member acts as guarantor or endorser who are not employees only if:

(a) Such a loan complies with all lawful requirements under the credit union law with respect to loans to other borrowers and is not on terms more favorable than those extended to other borrowers;

(b) in the case where, upon the making of the loan, the aggregate of loans outstanding to the borrower exceeds by $50,000 the total amount of shares, share certificates and other shareholdings in any credit union, not otherwise encumbered or pledged, which are pledged as security for the loans of the borrower, the loan is approved by the credit committee or duly authorized loan officer and the board of directors; and

(c) the borrower takes no part in the consideration of the application and does not attend any committee or board meeting while the application is under consideration. All such loans shall be reported to the administrator at least annually.

History: L. 1976, ch. 108, § 2; L. 1981, ch. 101, § 6; L. 1983, ch. 83, § 3; L. 1992, ch. 225, § 8; L. 1997, ch. 5, § 2; L. 2013, ch. 41, § 2; July 1.



17-2217 Reserve income; payments into reserve fund; rules and regulations.

17-2217. Reserve income; payments into reserve fund; rules and regulations. All entrance fees, transfer fees and charges shall, after the payment of the organization expenses, be known as reserve income, and shall be added to the reserve fund of the credit union. At the close of the fiscal year or each dividend paying period there shall be set apart to the reserve fund, such sums as are provided for in this section.

(a) A credit union shall comply with the reserve requirements of the national credit union administration rules and regulations, 12 C.F.R. § 702 in effect on the effective date of this act, or any later version as adopted by the administrator in rules and regulations.

(b) A corporate credit union, in lieu of other reserve requirements, at a minimum, shall set aside an amount equal to the average daily net assets of the corporate credit union, as defined by the administrator, multiplied by .0005 and then multiplied by the number of days in the transfer period divided by 365, until the total amount of the corporate credit union's reserves, undivided earnings and membership shares equal 4% of the net assets of the corporate credit union. The administrator may decrease the amounts required to be set aside by this subsection when in the administrator's opinion such decrease is necessary or desirable.

(c) The reserve fund shall belong to the credit union and shall be held to meet losses on loans. Other losses may be charged to the reserve fund with prior approval of the credit union administrator. The reserve fund shall not be distributed to the members except upon dissolution of the credit union.

History: L. 1929, ch. 141, § 17; L. 1941, ch. 181, § 5; L. 1965, ch. 153, § 6; L. 1968, ch. 160, § 8; L. 1971, ch. 77, § 1; L. 1975, ch. 136, § 6; L. 1981, ch. 101, § 7; L. 1992, ch. 225, § 9; L. 2001, ch. 84, § 1; Apr. 12.



17-2218 Dividends.

17-2218. Dividends. After providing for required reserves, the board of directors may declare a dividend to be paid from the net earnings or from other funds set aside for dividends at such intervals and in such a manner as the board of directors may authorize.

History: L. 1929, ch. 141, § 18; L. 1959, ch. 117, § 5; L. 1963, ch. 140, § 4; L. 1965, ch. 153, § 7; L. 1968, ch. 160, § 9; L. 1969, ch. 125, § 1; L. 1972, ch. 61, § 1; L. 1978, ch. 79, § 1; L. 1981, ch. 102, § 1; July 1.



17-2219 Expulsion of members, when; procedure; members may withdraw; refund of money paid in.

17-2219. Expulsion of members, when; procedure; members may withdraw; refund of money paid in. (a) Any member may be expelled from the credit union:

(1) By a 2/3 vote of the members present at any regularly called meeting of the membership; or

(2) in accordance with the provisions of subsection (b), by the board of directors for a member's abuse of member account privileges, a member's act or failure to act which causes financial loss to the credit union, or a member's failure to purchase shares and utilize loan or other services of the credit union. The board of directors shall report the expulsion of a member at the next regularly scheduled members' meeting.

(b) The board of directors of a credit union may adopt a policy with respect to expulsion from membership for any reason set forth in paragraph (2) of subsection (a). If such a policy is adopted, written notice of the policy as adopted and effective date of such policy shall be mailed to each member of the credit union at the member's current address appearing on the records of the credit union not less than 30 days prior to the effective date of such policy. In addition, each new member shall be provided written notice of any such policy prior to or upon applying for membership. The board of directors of a credit union shall provide the member with a notice of expulsion from the membership not less than 30 days prior to the effective date of the expulsion. Within the thirty-day period, the member, by written request, may require the board of directors to bring the member's expulsion before the credit union membership at the next regularly scheduled members' meeting. If the member makes such written request, the board of directors' expulsion of such member shall be delayed until the credit union membership votes on such member's expulsion as provided under subsection (a).

(c) A member may withdraw from a credit union, as hereinafter provided, by filing a written notice of such intention. All amounts paid on shares of an expelled or withdrawing member, with any dividends credited to the member's shares to the date of expulsion, or withdrawal, shall be paid to the member, but only as funds become available and after deducting any amounts due to the credit union by the member. All shares of an expelled or withdrawing member, with any interest accrued, shall be paid to the member, subject to 60 days' notice, and after deducting any amounts due to the credit union by the member. The member, when withdrawing shares, shall have no further right in the credit union or to any of its benefits, but such expulsion or withdrawal shall not operate to relieve such member from any remaining liability to the credit union.

History: L. 1929, ch. 141, § 19; L. 1983, ch. 83, § 4; L. 1989, ch. 77, § 2; L. 1993, ch. 26, § 1; July 1.



17-2221 Change in place of business; how accomplished.

17-2221. Change in place of business; how accomplished. A credit union may change its place of business within this state only with the written consent of the administrator.

History: L. 1929, ch. 141, § 21; L. 1968, ch. 160, § 10; March 26.



17-2221a Credit union branches; procedure.

17-2221a. Credit union branches; procedure. (a) After first applying for and obtaining the approval of the administrator, a credit union incorporated under the laws of this state, may establish and operate one or more branches or relocate an existing branch, in accordance with its stated field of membership as approved by the administrator. The application shall include proof of publication of notice that the applicant credit union intends to file or has filed an application to establish a branch or relocate an existing branch. The notice shall be published in a newspaper of general circulation in the county where the applicant credit union proposes to locate the branch. The notice shall be in the form prescribed by the administrator and at a minimum shall contain the name and address of the applicant credit union and the location of the proposed branch. The notice shall be published on the same day for two consecutive weeks.

(b) (1) If the credit union has a current CAMEL rating of 3, 4 or 5, or the recognized regulatory equivalent thereof as defined in rules and regulations promulgated by the administrator, the application shall also contain a solicitation for written comments and provide for a comment period of not less than 10 days after the date of the second publication. Upon receipt of the application and following expiration of the comment period, the administrator may hold a hearing in the county in which the applicant credit union seeks to operate the branch. The applicant shall publish notice of the time, date and place of such hearing in a newspaper of general circulation in the county where the applicant credit union proposes to locate the branch, not less than 10 nor more than 30 days prior to the date of the hearing, and proof of publication shall be filed with the administrator. At any such hearing, all interested persons shall be allowed to present written and oral evidence to the administrator, or the administrator's designee, in support of or in opposition to the branch. Upon completion of a transcript of the testimony given at any such hearing, the transcript shall be filed in the office of the administrator.

(2) If the administrator determines a public hearing is not warranted, the administrator shall approve or disapprove the application within 15 days after receipt of a complete application but not prior to the end of the comment period. If a public hearing is held, the administrator shall approve or disapprove the application within 60 days after consideration of the complete application and the evidence gathered during the administrator's investigation. The period for consideration of the application may be extended if the administrator determines the application presents a significant supervisory concern. If the administrator finds that:

(A) There is a reasonable probability of usefulness and success of the proposed branch;

(B) the proposed branch is in accordance with the applicant's field of membership approved by the administrator as set forth in K.S.A. 17-2205, and amendments thereto; and

(C) the applicant credit union's financial condition is sound, including an analysis of the loan portfolio to ensure that the applicant credit union is not exceeding the limitation on member business loans provided in 12 U.S.C. Section 1757a, and amendments thereto, the new branch or relocation shall be granted, otherwise, it shall be denied.

(3) Within 15 days after any final action of the administrator approving or disapproving an application, the applicant, or any adversely affected or aggrieved person who provided written comments during the specified comment period, may request a hearing with the administrator. Upon receipt of a timely request, the administrator may conduct a hearing in accordance with the provisions of the Kansas administrative procedure act. Any decision of the administrator is subject to review in accordance with the Kansas judicial review act.

(c) For purposes of this section:

(1) "Administrator" shall have the meaning ascribed to it in K.S.A. 17-2233, and amendments thereto.

(2) "Branch" means any office, agency or other place of business located within this state, other than the place of business specified in the credit union's certificate of organization, at which deposits are received, checks paid, or money lent.

(d) The administrator may adopt rules and regulations necessary to implement this section.

History: L. 2008, ch. 81, § 1; L. 2010, ch. 17, § 39; July 1.



17-2222 Conversion from state to federal credit union.

17-2222. Conversion from state to federal credit union. A credit union organized under K.S.A. 17-2201 to 17-2221, both sections inclusive, and acts amendatory thereof and supplemental thereto, may be converted into a federal credit union by complying with the following requirements:

(a) The proposition for such conversion shall first be approved by a majority of the directors of the credit union. The proposition then shall be submitted to a vote of its members, the notice of which shall be in writing and shall be delivered in person to each member, or shall be mailed to each member at the address for such member appearing on the records of the credit union, not more than 30 nor less than seven days prior to the time of the vote. Approval of the proposition for conversion shall be by the affirmative vote of a majority of the members voting on the proposition.

(b) A copy of a statement of the results of the vote, verified by the affidavits of the executive officer of the board and the secretary of the board, shall be filed with the administrator within 10 days after the vote.

(c) Promptly after the vote is taken and in no event later than 90 days after such vote, the credit union shall take such action as may be necessary under the federal credit union act to make it a federal credit union, and within 10 days after receipt of the federal credit union charter there shall be filed with the administrator a copy of the charter thus issued. Upon such filing the credit union shall cease to be a state credit union.

(d) Upon ceasing to be a state credit union, such credit union shall no longer be subject to any of the provisions of the state law under which the credit union was organized. The successor federal credit union shall be vested with all of the assets and shall continue responsible for all of the obligations of the state credit union to the same extent as though the conversion had not taken place.

History: L. 1959, ch. 119, § 1; L. 1961, ch. 120, § 1; L. 1968, ch. 160, § 11; L. 1983, ch. 83, § 5; July 1.



17-2223 Incorporation in this state of federal credit union or credit union organized in another state; procedure; name; effect of granting charter.

17-2223. Incorporation in this state of federal credit union or credit union organized in another state; procedure; name; effect of granting charter. Any credit union organized under the laws of any other state or the government of the United States may apply for articles of incorporation under K.S.A. 17-2201, and acts amendatory thereof and supplemental thereto, by any seven persons who are members of said credit union and who are residents of the state of Kansas taking the steps provided for under said section. Upon application duly made as provided under said section, said credit union may be granted a charter under the laws of this state subject to revocation in event proper steps are not timely taken to surrender the charter of the other jurisdiction. The name of the credit union may be changed to comply with law. The granting of a corporate charter to such credit union shall be for all purposes a continuation of the same credit union except under a different name and a changed jurisdiction. A formal transfer of assets and liabilities shall be unnecessary but shall follow as a matter of law upon the compliance with this section.

History: L. 1961, ch. 120, § 2; June 30.



17-2223a Administrator's approval required before foreign credit union does business in state; examination; hearing.

17-2223a. Administrator's approval required before foreign credit union does business in state; examination; hearing. (a) Subject to the rules and regulations of the administrator, no credit union, except credit unions organized under the laws of the state of Kansas or the "federal credit union act," 12 U.S.C. § 1751 et seq., and amendments thereto, shall do business in this state until it has received the approval of the credit union administrator.

(b) The administrator shall require any such credit union to comply with the provisions of subsection (b) of K.S.A. 17-2206, and amendments thereto.

(c) If after a hearing or an opportunity for a hearing has been given such credit union in accordance with the provisions of the Kansas administrative procedure act, the administrator determines that such credit union has violated any provision of this act, the administrator may revoke such credit union's authority to do business in this state.

History: L. 1977, ch. 72, § 1; L. 1997, ch. 6, § 1; L. 2001, ch. 84, § 2; L. 2005, ch. 36, § 2; July 1.



17-2224 Receipt of certain money by insolvent credit union; obligation for repayment.

17-2224. Receipt of certain money by insolvent credit union; obligation for repayment. When an insolvent credit union receives money with the stipulation that the money need be repaid only after there are assets available to pay all creditors and shareholders such an obligation for repayment shall not be considered an obligation of the credit union for any purpose except that the credit union may at a later day repay in whole or part the money so received if the board of directors so directs and if the financial structure of the credit union would not be impaired by such a repayment.

History: L. 1963, ch. 140, § 5; June 30.



17-2225 Losses; proportionate reduction in liability, when; limitations.

17-2225. Losses; proportionate reduction in liability, when; limitations. Whenever the losses of any credit union, resulting from a depreciation in value of its loans or investments or otherwise, result in the credit union being insolvent, shareholders of the credit union may, by a three-fourths (3/4) vote of the membership present at a meeting called to consider the matter, order a reduction in the liability of the credit union to each of its shareholders so as to divide the loss proportionately among the shareholders. If thereafter the financial structure of the credit union would not be impaired by repayment in whole or part, the credit union may proportionately repay the members whose shares were so reduced: Provided, The provisions of this section shall apply only to such shareholders of the credit union as have acquired shares after the effective date of this act, unless a consent in writing by any prior shareholder is provided. Such a consent may be a prospective agreement without consideration, that the provisions of this section shall apply to the share balance of such shareholder, but such consent shall be revocable in the absence of consideration.

History: L. 1963, ch. 140, § 6; June 30.



17-2226 Purchase of real estate, material, equipment or improvements; restrictions; lease and disposition of property.

17-2226. Purchase of real estate, material, equipment or improvements; restrictions; lease and disposition of property. (a) Credit unions may purchase, lease, hold or rent real estate and improvements thereon for their current or future use and occupancy. Without the written approval of the administrator, such expenditure shall not exceed 5% of total shareholdings, reserves and undivided earnings.

(b) A credit union may purchase, rent, hold, contract for, acquire or lease any material, equipment or service which may be necessary or incidental to its operation. The aggregate of all such purchases, rentals, holdings, contracts, acquisitions or leases when required by generally accepted accounting principles to be entered as an asset or a liability shall not exceed, when aggregated with amounts expended pursuant to subsection (a) of K.S.A. 17-2226, and amendments thereto, 5% of the credit union's shares, reserves and undivided earnings without the written approval of the administrator.

(c) A credit union may rent or lease a portion of its building, fixed assets or property and may acquire, lease, hold, assign, pledge, sell or otherwise dispose of property or other assets, either in whole or in part, necessary or incidental to its operations and purposes.

History: L. 1963, ch. 140, § 7; L. 1965, ch. 153, § 8; L. 1968, ch. 160, § 12; L. 1982, ch. 103, § 4; L. 1987, ch. 86, § 2; L. 1992, ch. 225, § 10; July 1.



17-2227 Information concerning credit unions; disclosure authorized; otherwise confidential; exceptions.

17-2227. Information concerning credit unions; disclosure authorized; otherwise confidential; exceptions. (a) All information secured or produced by the administrator in making an investigation or examination of any credit union shall be deemed confidential information.

(b) All such confidential information shall be the property of the state of Kansas and shall not be subject to disclosure except upon written approval of the administrator.

(c) Confidential information may be disclosed to federal or state agencies when necessary in the performance of their official duties or functions. No employees of such agencies may disclose such confidential information without express written authorization of the administrator.

(d) Confidential information may be disclosed to the private insurer of any credit union regarding the credit union insured by such insurer when necessary in the performance of their official duties or functions. No employees of such private insurer may disclose such confidential information without express written authorization of the administrator.

(e) Confidential information may be released to other third parties if, in the administrator's determination, good cause exists for the disclosure. The administrator shall give prior notice of intent to disclose such information to the affected credit union. No person or other third party may disclose such confidential information without express written authorization of the administrator.

(f) Confidential information shall not otherwise be disclosed except as rendered necessary by law or under order of the court in an action involving credit unions or in criminal actions.

History: L. 1963, ch. 140, § 9; L. 1968, ch. 160, § 13; L. 1971, ch. 78, § 1; L. 1975, ch. 136, § 7; L. 1976, ch. 105, § 2; L. 1992, ch. 225, § 11; L. 1993, ch. 26, § 2; July 1.



17-2228 Merger with other credit union, procedure; certificate requirements; assets and liabilities; cancellation of terminated credit union charter.

17-2228. Merger with other credit union, procedure; certificate requirements; assets and liabilities; cancellation of terminated credit union charter. Any credit union, with the approval of the administrator, may merge with another credit union under the charter of such other credit union, pursuant to any plan agreed upon by the majority of the board of directors of each credit union joining in the merger, and approved by the members of each such credit union organized under the provisions of this act, either by the affirmative vote of a majority of those members present at a meeting of its members duly called for such purpose or by the affirmative vote in writing of a majority of its members who participate in the vote on the merger plan without a meeting. After such agreement by the directors and approval of the members of each credit union organized under the provisions of this act, the president or chairperson of the board and secretary of each credit union organized under the provisions of this act, shall execute in triplicate, a certificate of merger, which shall set forth all of the following:

(a) The time and place of the meeting of the board of directors at which the plan was agreed upon;

(b) the vote in favor of adoption of the plan;

(c) a copy of the resolution or other action by which the plan was agreed upon;

(d) the time and place of the meeting of the members at which the plan agreed upon was approved; and

(e) the vote by which the plan was approved by the members.

Such certificates, in triplicate, a copy of the plan of merger agreed upon, and any necessary approvals or consents for a merging credit union organized under the provisions of any other jurisdiction shall be forwarded to the administrator. Upon receipt of these documents, the administrator shall determine whether the merger meets the statutory requirements for field of membership set forth in K.S.A. 17-2205, and amendments thereto. If the merger is approved, a copy of the certificate, certified by the administrator, shall be returned to the merging credit unions within 30 days. The date of certification of the merger by the administrator shall constitute the date of approval. Upon any such merger so effected, all property, property rights and interest of the merged credit union shall vest in the continuing credit union without deed, endorsement or other instrument of transfer, and all debts, obligations and liabilities of the merged credit union shall be deemed to have been assumed by the continuing credit union under whose charter the merger was effected.

This section shall be construed, whenever possible, to permit a credit union chartered under any other act to merge with one chartered under this act or to permit one chartered under this act to merge with one chartered under any other act. The charter of the terminating credit union shall upon merger be canceled and voided by operation of law.

History: L. 1963, ch. 140, § 10; L. 1968, ch. 160,§ 14; L. 1982, ch. 102, § 8; L. 1984, ch. 90, § 2; L. 1992, ch. 225, § 12; L. 2008, ch. 81, § 4; July 1.



17-2229 Sale or purchase of assets to or of another credit union; agreement; approval of administrator; approval of shareholders; effective date; dissolution of selling credit union; reserves.

17-2229. Sale or purchase of assets to or of another credit union; agreement; approval of administrator; approval of shareholders; effective date; dissolution of selling credit union; reserves. (a) A credit union may sell all or any part of its assets to another credit union or it may purchase all or any part of the assets of another credit union in accordance with this section.

(b) The purchasing credit union may assume, as part of the purchase price, any or all of the liabilities of the selling credit union and may pay the balance in cash or by the issue of shares to the selling credit union of the members thereof whether or not such members are members of the purchasing credit union.

(c) The selling credit union shall enter into an agreement with the purchasing credit union containing the terms and conditions of the sale, and the selling credit union shall within one (1) month after the agreement is signed file a copy thereof with the administrator. The agreement shall be approved or disapproved by the administrator within thirty (30) days, otherwise the same shall be deemed approved.

(d) If and when the agreement is approved by the administrator, each of the credit unions shall submit it to a meeting of its shareholders stating the purpose for which the meetings are called.

(e) If the agreement is approved by the shareholders of each of the credit unions by at least three-fourths (3/4) vote of the shareholders present at each meeting, the secretary of each credit union shall certify on the agreement that it has been so approved and shall forward a copy of the agreement so certified to the administrator.

(f) Upon the approval of the shareholders of each of the credit unions, the agreement is binding on each of the credit unions and the sale shall thereafter be completed as of the effective date specified in the agreement which shall be a date subsequent to the approval by the shareholders of each of the credit unions.

(g) In the event the agreement does not specify an effective date, the administrator may fix a date upon which it will become effective.

(h) If the selling credit union has disposed of all assets under the agreement, it shall cease to carry on business on the effective date of agreement, except for the purpose of winding up its affairs, and it shall dissolve as soon as possible thereafter, and all reserves shall go to the purchasing credit union under the terms and conditions of the agreement.

History: L. 1963, ch. 140, § 11; L. 1968, ch. 160,§ 15; March 26.



17-2230 Voluntary and involuntary dissolution; procedures; liquidation procedure.

17-2230. Voluntary and involuntary dissolution; procedures; liquidation procedure. (a) Voluntary. At a meeting especially called to consider the matter, a majority of the entire membership may vote to dissolve the credit union, provided a copy of the notice was mailed to the administrator at least 10 days prior thereto. Any member not present at such meeting may, within the next 20 days, vote in favor of dissolution by signing a statement in form approved by the administrator and such vote shall have the same force and effect as if cast at such meeting. The credit union shall thereupon immediately cease to do business except for the purposes of liquidation, and the executive officer of the board and secretary of the board shall, within five days following such meeting, notify the administrator of intention to liquidate and shall include a list of the names of the directors and officers of the credit union together with their addresses. Any credit union which has voted to enter into voluntary dissolution may by action of its board of directors make a written application to the administrator for the appointment of a liquidating agent and the administrator shall then exercise such powers of appointment, control and supervision of a liquidating agent as is provided in K.S.A. 17-2206, and amendments thereto, and liquidate such credit union in accordance with the provisions of this section.

(b) Involuntary. If it shall appear that any credit union is insolvent, or that it has violated any of the provisions of this act, the administrator may order such credit union to correct such condition and shall grant it a reasonable time under the circumstances of the case within which to comply, and failure to do so shall afford grounds for revocation of the corporate charter or the appointment of a conservator. When the administrator finds that a credit union is insolvent, the administrator, pursuant to order, shall become the conservator and may appoint an agent and require the agent to give such bond as the administrator deems proper. The administrator also shall fix reasonable compensation for the agent but the same shall be subject to approval of the district court of the county wherein such credit union is located upon application of any party in interest. The administrator may appoint as agent any person, the Kansas credit union league, or the insurer or guarantee corporation required under K.S.A. 17-2246, and amendments thereto, for the credit union involved. Upon an order of the administrator to liquidate such credit union, such agent shall follow the liquidation procedure set out herein. Any agent appointed shall make a complete report to the administrator covering the acts and proceedings as such agent. The administrator may remove any agent, with or without cause, and appoint a successor. The agent, under the direction of the administrator, shall take charge of any insolvent credit union and all of its assets and property and liquidate the affairs and business for the benefit of its creditors and shareholders as provided in this section. The agent may sell or compound all bad and doubtful debts and sell all the property of any such credit union upon such terms as the administrator shall approve. The administrator shall have the general supervision of all the acts of the agent. All claims of creditors and shareholders must be filed with the agent within one year after the date of the agent's appointment, and if any shareholder claim or creditor claim is not so filed then it shall be barred from participation in the estate and assets of any such credit union. The agent of any insolvent credit union may borrow money and pledge the assets of such insolvent credit union but only upon prior written approval of the administrator. At least once each year the administrator shall examine every credit union in the hands of an agent and copies of such examination reports shall be available to any interested shareholder or creditor by written request made to the administrator. Every agent shall submit the records and affairs of such credit union to an examination by the administrator or the administrator's assistant and examiners whenever the agent is requested to do so. The agent of any credit union shall make reports to the administrator in the same manner as required of other credit unions.

(c) Liquidating procedure. The credit union shall continue in existence for the purpose of discharging its debts, collecting and distributing its assets, and doing all acts required in order to wind up its business and may sue and be sued for the purpose of enforcing such debts and obligations until its affairs are fully adjusted.

The board of directors, or the liquidating agent shall use the assets of the credit union to pay in the following order: (1) Expenses incidental to liquidation including any surety bond that may be required; (2) remaining liabilities other than shareholdings; and (3) the assets then remaining, if any, shall be distributed to the savings held by each member or other shareholder as of the date dissolution was voted.

As soon as the board or the liquidating agent determines that all assets from which there is a reasonable expectancy of realization have been liquidated and distributed as set forth in this section, they shall execute a certificate of dissolution on a form prescribed by the administrator and file same with the register of deeds of the county wherein the credit union had its registered office, who shall, after recording and indexing same, forward it to the administrator, whereupon such credit union shall be dissolved. The administrator shall furnish a copy of the certificate of dissolution to the secretary of state.

History: L. 1963, ch. 140, § 12; L. 1965, ch. 153, § 9; L. 1968, ch. 160, § 16; L. 1972, ch. 57, § 3; L. 1983, ch. 84, § 1; L. 1987, ch. 86, § 3; L. 1992, ch. 225, § 13; July 1.



17-2231 Definitions.

17-2231. Definitions. The following words and terms used in chapter 17, article 22 of the Kansas Statutes Annotated, shall have the meanings respectively ascribed to them in this section. (a) "Council" means the credit union council created by this act.

(b) "Administrator" means the credit union administrator provided for in K.S.A. 17-2233, and amendments thereto.

(c) "Credit union" means a cooperative, nonprofit association, incorporated for the purpose of creating a source of credit at a fair and reasonable rate of interest, of encouraging habits of thrift among its members, and of providing the opportunity for people to use and control their money for their mutual benefit.

(d) "Department" or "credit union department" means the state department of credit unions established by K.S.A. 17-2234, and amendments thereto.

(e) "Corporate credit union" means a credit union in which no individual may purchase more than $5 share and from which no individual may borrow money. "Individual" as used in this subsection shall mean natural persons only.

(f) "Nonprofit association" means, for purposes of this act, an association whose individual operations are not intended to generate, in the aggregate, an excess of revenues over the sum of expenses, distribution returns to members, appropriate reserves and capital that are consistent with the credit union's purposes and measured on an ongoing basis of the credit union as a whole.

(g) "Low-income credit union" means a credit union with a field of membership in which more than one-half earn less than 80% of the national median household income; or the credit union may document that more than 50% of its members make less than 80% of the national average wage.

History: L. 1968, ch. 160, § 17; L. 1973, ch. 95, § 1; L. 1975, ch. 137, § 1; L. 1992, ch. 225, § 14; L. 1995, ch. 64, § 2; July 1.



17-2232 Credit union council; membership, appointment, terms; meetings.

17-2232. Credit union council; membership, appointment, terms; meetings. (a) The governor shall appoint a seven-member credit union council. Each member shall be a resident of Kansas. Except as provided by subsection (b), appointments to the council shall be for terms of three years. Five of the persons appointed shall be members in good standing and officers of Kansas state chartered credit unions. Subject to the provisions of K.S.A. 1995 Supp. 75-4315c, and amendments thereto, of those five members, the governor shall appoint one from each congressional district and the remainder from the state at large. The council shall elect annually a chairperson, a vice-chairperson and a secretary for a term of one year or until their successors have been appointed and qualified. All members of the council shall serve until their successors have been appointed and qualified. Kansas state chartered credit unions regulated under the provisions of this act may submit annually to the governor, for consideration in making appointments to the credit union council, a list of persons having the prescribed qualifications for membership on the council. The council may adopt such rules and regulations governing the compilation of such list as may be necessary. Vacancies on the council shall be filled for the unexpired term by appointment by the governor. No person shall serve more than two consecutive terms as a member of the council. No more than four members of the council shall be from the same political party.

(b) The terms of members who are serving on the council on the effective date of this act shall expire on March 15, of the year in which such member's term would have expired under the provisions of this section prior to amendment by this act. Thereafter, members shall be appointed for terms of three years and until their successors are appointed and qualified.

(c) Council meetings shall be on call of a majority of the council or the chairperson. The council shall hold one regular meeting during each quarter of the year, upon such dates and at such places as designated by the council, and may hold such other meetings as the council considers necessary. The majority of the council shall constitute a quorum for doing business. The council may adopt such rules as advisable for conducting business and, until otherwise changed or modified, the council shall abide by Robert's rules of order in conducting business.

(d) The council shall serve as an advisor to the administrator on issues and needs of credit unions.

History: L. 1968, ch. 160, § 18; L. 1978, ch. 308, § 45; L. 1981, ch. 299, § 45; L. 1982, ch. 347, § 11; L. 1992, ch. 225, § 15; L. 1993, ch. 26, § 3; L. 1995, ch. 241, § 2; July 1.



17-2233 Credit union administrator; appointment, duties, salary, expenses and term.

17-2233. Credit union administrator; appointment, duties, salary, expenses and term. The credit union administrator shall be appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as administrator shall exercise any power, duty or function as administrator until confirmed by the senate. Any person appointed as the administrator shall have at least three years' actual, practical experience in the operation and management of a credit union. The administrator shall not be a member of the council. The governor shall fix the compensation of the administrator. In addition, the administrator shall be entitled to receive the actual and necessary expenses incurred in the performance of the administrator's duties. The administrator shall be in the unclassified service under the Kansas civil service act. The term of office of the administrator holding office on the effective date of this act shall expire on December 31, 2009. Thereafter, the administrator shall be appointed for a term of four years and until a successor is appointed and confirmed. If a vacancy occurs, the governor shall appoint a successor to fill the vacancy for the unexpired term. The administrator shall attend the meetings of the council and shall have the general charge of the work of the council and the general supervision of credit unions. The administrator shall keep a permanent record of all meetings and proceedings of the council at the office of the administrator.

History: L. 1968, ch. 160, § 19; L. 1978, ch. 308, § 46; L. 1980, ch. 250, § 1; L. 1981, ch. 299, § 46; L. 1982, ch. 347, § 12; L. 1992, ch. 225, § 16; L. 2006, ch. 60, § 1; L. 2008, ch. 121, § 2; July 1.



17-2234 Department of credit unions; supervision; employees; attorney; security background check.

17-2234. Department of credit unions; supervision; employees; attorney; security background check. (a) (1) There is hereby established the state department of credit unions, which shall be under the administrative supervision of the administrator as directed by law. The administrator may appoint or employ an attorney to assist the department in its functions under this act, and in accordance with the civil service law, such special assistants, deputies or examiners, and other employees, as may be necessary for the purpose of administering and enforcing the provisions of this act.

(2) The administrator is hereby authorized to appoint financial examiners and an administrative assistant who shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the administrator in accordance with an equitable salary schedule established by the administrator and approved by the governor for all unclassified positions. The average of the salaries shall not exceed the average compensation of corresponding state regulatory positions in similar areas. The administrator's salary schedule for unclassified positions shall be reported to the credit union council annually.

(b) Nothing in subsection (a) shall affect the classified status of any person employed with the department of credit unions on the day immediately preceding the effective day of this act.

(c) (1) Subject to the provisions of the appropriation acts, the administrator may appoint financial examiners, financial examiner administrators, case managers and a business manager within the department of credit unions as determined necessary by the administrator to effectively carry out the mission of the department. Each financial examiner, financial examiner administrator, case manager or business manager appointed after the effective date of this act shall be in the unclassified service under the Kansas civil service act, shall have special training and qualifications for such positions, shall serve at the pleasure of the administrator and shall receive compensation in accordance with an equitable salary schedule established by the administrator and approved by the governor for all unclassified positions. The administrator shall prepare and maintain an equitable salary schedule for such appointed positions.

(2) The average of the amount of compensation in the administrator’s salary schedule for such appointed positions in the unclassified service shall not exceed the average compensation of corresponding state regulatory positions in similar areas. The administrator’s salary schedule for unclassified positions shall be reported to the credit union council annually.

(d) Each special assistant, deputy, examiner and other such employees as may be necessary for the purpose of administering and enforcing the provisions of this act shall submit to a security background check prior to being employed in such position. Upon the commencement of the interview process, every candidate shall be given a written notice that a security background check is required. The security background check shall be limited to criminal history record information as provided by K.S.A. 22-4701 et seq., and amendments thereto. If the criminal history record information reveals any conviction of crimes of dishonesty, such conviction may be used to disqualify a candidate for any position within the office of the department of credit unions. If the criminal history record information is used to disqualify a candidate, the candidate shall be informed in writing of that decision. Upon determining whether to hire or disqualify a candidate, the candidate's criminal history record information report shall be destroyed. The candidate's personnel file shall only contain a statement that a security background check was performed and the date thereof.

(e) The state department of credit unions shall submit an employment candidate's fingerprints to the Kansas bureau of investigation and to the federal bureau of investigation for the purpose of determining whether the applicant has a criminal record.

History: L. 1968, ch. 160, § 20; L. 1973, ch. 95, § 2; L. 1978, ch. 308, § 47; L. 1981, ch. 299, § 47; L. 1992, ch. 225, § 17; L. 1995, ch. 196, § 1; L. 2012, ch. 161, § 2; May 31.



17-2235 Credit union council's compensation and expenses.

17-2235. Credit union council's compensation and expenses. Members of the credit union council attending meetings of such council, or attending a subcommittee meeting thereof authorized by such council, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223.

History: L. 1968, ch. 160, § 21; L. 1974, ch. 348, § 10; July 1.



17-2236 Bonds of administrator, examiners and employees; disposition of moneys; credit union fee fund.

17-2236. Bonds of administrator, examiners and employees; disposition of moneys; credit union fee fund. (a) Before entering their respective duties, the administrator, each credit union examiner, and any other employee within the credit union department as determined in accordance with the provisions of K.S.A. 75-4104, and amendments thereto, shall give a bond set at a minimum of $25,000 per individual conditioned upon the faithful and impartial discharge of their respective duties and the proper accounting for all funds which may come into their hands. Such bonds shall be executed by a surety company authorized to do business in this state. Such bonds shall be approved by the committee on surety bonds and insurance and filed, with the approval of such committee endorsed thereon together with the oaths of office of such officers and employees, with the secretary of state. Premium on such bonds shall be paid from the credit union fee fund. Suits may be maintained on such bonds in the name of the state for the use of the party or parties injured by a breach thereof.

(b) The administrator shall remit all moneys received by or for the administrator from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the credit union fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the administrator or by a person or persons designated by the administrator. The compensation of members and employees, office costs and other actual and necessary expenses of the department and expenses incurred in the administration and enforcement of this act shall be paid from the credit union fee fund.

History: L. 1968, ch. 160, § 22; L. 1970, ch. 89, § 1; L. 1973, ch. 309, § 7; L. 1980, ch. 270, § 4; L. 1992, ch. 225, § 18; L. 2001, ch. 5, § 60; L. 2011, ch. 53, § 7; July 1.



17-2237 Transfer of jurisdiction and records.

17-2237. Transfer of jurisdiction and records. On July 1, 1968, all the jurisdiction, authority, powers and duties now conferred and imposed by law upon the bank commissioner in relation to the management, control, regulation and general supervision of credit unions, are hereby transferred to, conferred and imposed upon the credit union council and the administrator. The books, records, documents, equipment and supplies of the bank commissioner relating to credit unions shall be transferred to the credit union department.

History: L. 1968, ch. 160, § 23; March 26.



17-2238 Continuity of previously organized credit unions.

17-2238. Continuity of previously organized credit unions. This act shall not be construed to disturb the continuing existence of any credit union heretofore chartered and existing under the law of this state, and all credit unions heretofore organized and existing under the law of this state shall be governed and controlled by the provisions of this act.

History: L. 1968, ch. 160, § 24; March 26.



17-2239 Continuity of proceedings.

17-2239. Continuity of proceedings. All proceedings heretofore instituted by an officer or officers charged with the supervision of credit unions and pending on the effective date of this act shall be continued in the name of the administrator.

History: L. 1968, ch. 160, § 25; March 26.



17-2240 Housing of department.

17-2240. Housing of department. Office quarters for the department and employees shall be provided by the secretary of administration pursuant to K.S.A. 75-3651, and amendments thereto. The cost and expense of such office quarters shall be paid for in the same manner as other expenses of the department.

History: L. 1968, ch. 160, § 26; L. 1992, ch. 225, § 19; July 1.



17-2241 Appeals.

17-2241. Appeals. An appeal from any final or nonfinal action of the administrator by any person with standing as defined in K.S.A. 77-611, and amendments thereto, shall be governed by the provisions of K.S.A. 77-601 through 77-627, and amendments thereto.

History: L. 1968, ch. 160, § 27; L. 1987, ch. 86, § 4; L. 1992, ch. 225, § 20; July 1.



17-2242 Administrator's jurisdiction.

17-2242. Administrator's jurisdiction. (a) If it appears to the administrator that the board of directors, supervisory or credit committees, of any credit union has been dishonest, reckless or incompetent in the performance of their duties, the administrator: (1) May recommend the removal of such persons; and (2) may submit any such findings, reports or recommendations to any regularly or specially called meeting of the board of directors, credit and supervisory committees or, if the administrator has done this, after due notice given at least 10 days in advance, may submit the administrator's findings and recommendations and reports to a general meeting of the shareholders. Due notice shall be construed as being such notice as is provided in the bylaws of the credit union for calling such meetings. The administrator may give such additional notice to the members as the administrator deems advisable. The administrator and employees shall not be personally liable for such reports, recommendations and findings made in good faith. At any such meeting of the shareholders it shall be in order to call for a vote to remove such officers, board members, committee members, or employees. Such action by the shareholders to remove or not remove such persons from their positions shall be absolute and need not be based on any finding, concurrence or nonagreement with the administrator that such persons are or have been dishonest, reckless or incompetent in the performance of their duties. At any such meeting of the shareholders the board of directors, supervisory or credit committees may concur or not concur with a recommendation of removal whether or not they agree with the findings of the administrator.

(b) As an alternative to and notwithstanding subsection (a), the administrator may suspend from office and prohibit from further participation in any manner in the conduct of the affairs of a credit union any director, officer, committee member or employee who has committed any violation of a law, rules and regulations or of a cease and desist order or who has engaged or participated in any unsafe or unsound practice in connection with the credit union or who has committed or engaged in any act, omission or practice which constitutes a breach of that person's fiduciary duty as such director, officer, committee member or employee, when the administrator has determined that such action or actions have resulted or will result in substantial financial loss or other damage that seriously prejudices the interests of the members. The credit union board of directors or individuals named in the administrative action shall be given a hearing or an opportunity for a hearing in accordance with the provisions of the Kansas administrative procedures act.

History: L. 1968, ch. 160, § 28; L. 1987, ch. 86, § 5; L. 1992, ch. 225, § 21; L. 2007, ch. 187, § 1; July 1.



17-2243 Invalidity of part.

17-2243. Invalidity of part. If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1968, ch. 160, § 29; March 26.



17-2244 Authority to operate in same activities as other federally insured credit unions; powers of administrator; report to legislature.

17-2244. Authority to operate in same activities as other federally insured credit unions; powers of administrator; report to legislature. (a) In addition to any and all other powers granted to the credit union administrator, the administrator shall have the power to authorize any credit union to engage in any activity in which such credit union could engage were they operating as a federally insured credit union at the time such authority is granted, including but not by way of limitation because of enumeration, the power to do any act, and own, possess and carry as assets, property of such character including stocks, bonds or other debentures which, at the time such authority is granted, are authorized under applicable laws and regulations for transactions by federally insured credit unions notwithstanding any restrictions elsewhere contained in the statutes of the state of Kansas. Upon receipt of a written request from any state chartered credit union, the administrator shall exercise such power by the issuance of a special order therefor if the administrator deems it reasonably required to preserve and protect the welfare of such an institution and promote the general economy of this state. The issuance of such special orders shall not be subject to the provisions of article 4 of chapter 77 of the Kansas Statutes Annotated, and amendments thereto.

(b) The administrator shall, at the time of issuing any special order pursuant to this section, submit a written report thereof to the president and the minority leader of the senate and to the speaker and the minority leader of the house of representatives and the credit union council.

History: L. 1969, ch. 126, § 1; L. 1980, ch. 48, § 2; L. 1982, ch. 103, § 5; L. 1992, ch. 225, § 22; L. 2005, ch. 36, § 3; July 1.



17-2245 Credit union may participate in loan with another credit union, financial organization or national cooperative bank.

17-2245. Credit union may participate in loan with another credit union, financial organization or national cooperative bank. (a) A credit union may agree to participate in the risk liability and income of loans to credit union members jointly with other credit unions, credit union organizations, financial institutions or financial organizations. Such participation loans shall be in accordance with written policies of the board of directors. A credit union which originates a loan for which participation agreements are made in accordance with this subsection shall retain an interest of at least 10% of the face amount of the loan.

(b) A credit union may agree to participate in the risk liability and income of loans or guarantees with the national cooperative bank established pursuant to the act of congress known as the national consumer cooperative bank act of 1978, and any amendments thereto. Such loans may be made to any eligible borrower under such act of congress and may be made jointly with any financial institution, agency, instrumentality or foundation authorized to do so under such act.

History: L. 1974, ch. 93, § 1; L. 1982, ch. 103, § 6; L. 1987, ch. 85, § 3; April 2.



17-2246 Share insurance required; conversion to federal insurance required, when.

17-2246. Share insurance required; conversion to federal insurance required, when. (a) (1) Every credit union which is organized and operating under the laws of the state of Kansas, except a corporate credit union, shall insure the shares of each shareholder of such credit union.

(2) Every credit union shall insure the shares of each shareholder of such credit union with the national credit union share insurance fund, or its successor.

(b) (1) The application for NCUSIF insurance shall be filed with the Kansas state department of credit unions, then forwarded to the national credit union administration.

(2) Every credit union chartered after the effective date of this act shall obtain NCUSIF coverage prior to commencing business.

(3) The administrator may suspend the charter, merge, liquidate, or take possession of any credit union which fails to comply with the provisions of this section or which loses or allows such coverage to lapse.

(c) Every credit union shall forward a copy of the NCUSIF certificate of insurance to the administrator within 30 days after the credit union receives the certificate.

(d) (1) Every credit union shall take every action legally required to maintain NCUSIF insurance coverage in full force and effect, and shall refrain or desist from taking any action that is likely to cause termination of NCUSIF insurance coverage.

(2) The administrator shall order the merger, consolidation, or liquidation of any credit union whose NCUSIF insurance is terminated.

History: L. 1975, ch. 136, § 1; L. 1981, ch. 103, § 1; L. 1991, ch. 78, § 1; L. 1992, ch. 225, § 23; L. 2012, ch. 161, § 3; May 31.



17-2260 Rules and regulations.

17-2260. Rules and regulations. The administrator may adopt rules and regulations to implement any of the provisions of this act.

History: L. 1975, ch. 136, § 19; L. 1981, ch. 103, § 10; July 1.



17-2262 Severability.

17-2262. Severability. If any word, phrase, sentence or provision of this act is determined to be invalid, such invalidity shall not affect the other provisions of this act, and they shall be given effect without the invalid provision, and to this end the provisions of this act are declared to be severable.

History: L. 1975, ch. 136, § 21; July 1.



17-2263 Contracts for payment of shareholders' accounts to beneficiaries upon shareholders' deaths; rights of shareholder during lifetime; change of beneficiary.

17-2263. Contracts for payment of shareholders' accounts to beneficiaries upon shareholders' deaths; rights of shareholder during lifetime; change of beneficiary. Subject to the provisions of this section and K.S.A. 17-2264, and amendments thereto, an individual adult or minor, hereafter referred to as the shareholder, may enter into a written contract with any credit union located in this state providing that the balance of the shareholder's account, or the balance of the shareholder's legal share of an account, at the time of death of the shareholder shall be made payable on the death of the shareholder to one or more persons or, if the persons predecease the owner, to another person or persons, hereafter referred to as the beneficiary or beneficiaries. If any beneficiary is a minor at the time the account, or any portion of the account, becomes payable to the beneficiary and the balance, or portion of the balance, exceeds the amount specified by K.S.A. 59-3053, and amendments thereto, the moneys shall be payable only to a conservator of the minor beneficiary.

Transfers pursuant to this section shall not be considered testamentary or be invalidated due to nonconformity with the provisions of chapter 59 of the Kansas Statutes Annotated, and amendments thereto.

Every contract authorized by this section shall be considered to contain a right on the part of the shareholder during the shareholder's lifetime both to withdraw funds on deposit in the account in the manner provided in the contract, in whole or in part, as though no beneficiary has been named, and to change the designation of beneficiary. The interest of the beneficiary shall be considered not to vest until the death of the shareholder and, if there is a claim pursuant to K.S.A. 39-709, and amendments thereto, until such claim is satisfied.

No change in the designation of the beneficiary shall be valid unless executed in the form and manner prescribed by the credit union and delivered to the credit union prior to the death of the shareholder.

For the purposes of this section, the balance of the shareholder's account or the balance of the shareholder's legal share of an account shall not be construed to include any portion of the account which under the law of joint tenancy is the property of another joint tenant of the account upon the death of the owner.

As used in this section, "person" means any individual, individual or corporate fiduciary or nonprofit religious or charitable organization as defined by K.S.A. 79-4701, and amendments thereto.

History: L. 1979, ch. 177, § 5; L. 1980, ch. 166, § 3; L. 1982, ch. 104, § 2; L. 1984, ch. 51, § 3; L. 1992, ch. 150, § 3; L. 2002, ch. 114, § 49; L. 2015, ch. 42, § 4; July 1.



17-2264 Same; duties of credit union; release and discharge thereof.

17-2264. Same; duties of credit union; release and discharge thereof. When the shareholder and the credit union have entered into a contract authorized in K.S.A. 17-2263, and amendments thereto, the shareholder's account subject to the contract or any part of or interest on the account shall be paid by the credit union to the shareholder or pursuant to the shareholder's order during the shareholder's lifetime. On the shareholder's death, the deposit account or any part of or interest on the account shall be paid by the credit union to the secretary for children and families for a claim pursuant to K.S.A. 39-709, and amendments thereto, or, if there is no such claim or if any portion of the account remains after such claim is satisfied, to the designated beneficiary or beneficiaries. If any designated beneficiary is a minor at the time the account, or any portion of the account, becomes payable to the beneficiary and the balance, or portion of the balance, exceeds the amount specified by K.S.A. 59-3053, and amendments thereto, the credit union shall pay the moneys or any interest on them only to a conservator of the minor beneficiary. The receipt of the conservator shall release and discharge the credit union for the payment.

History: L. 1979, ch. 177, § 6; L. 1984, ch. 51, § 4; L. 1992, ch. 150, § 4; L. 2002, ch. 114, § 50; L. 2014, ch. 115, § 14; L. 2015, ch. 42, § 5; July 1.



17-2268 Personal liability of officers and directors, exceptions.

17-2268. Personal liability of officers and directors, exceptions. Except for persons who are executive officers, an officer or director of a credit union or federal credit union shall have no personal liability to the credit union or federal credit union or its members for monetary damages for breach of duty as an officer or director, except that such liability shall not be eliminated for: (a) Any breach of the officer's or director's duty of loyalty to the credit union or its members; (b) acts or omissions which constitute willful or gross and wanton negligent breach of the officer's or director's duty of care; (c) acts in violation of K.S.A. 17-2209, and amendments thereto; or (d) any transaction from which the officer or director derived an improper personal benefit. For purposes of this section, "executive officer" means the chairperson of the board, the president, each vice president, the cashier, the secretary and the treasurer of a credit union or federal credit union, unless such officer is excluded by resolution of the board of directors or by the bylaws of the credit union or federal credit union from participation in the policymaking functions of the credit union or federal credit union, and the officer does not actually participate in the policymaking functions of the credit union or federal credit union.

History: L. 1993, ch. 288, § 3; May 20.






Article 23 DEVELOPMENT CREDIT CORPORATIONS; HOUSING LAWS

17-2328 Organizations to provide development credit; creation.

17-2328. Organizations to provide development credit; creation. Organizations to provide development credit are authorized to be created under the general corporation laws of the state, with all of the powers, privileges and immunities conferred on corporations by such laws.

History: L. 1955, ch. 144, § 1; June 30.



17-2329 Same; purposes and powers.

17-2329. Same; purposes and powers. The purposes of development credit corporations as authorized herein shall be to promote, aid and, through the united efforts of the institutions and corporations which shall from time to time become members thereof, develop and advance the industrial and business prosperity and welfare of the state of Kansas; to encourage new industries; to stimulate and help to expand all kinds of business ventures which tend to promote the growth of the state; to act whenever and wherever deemed by it advisable in conjunction with other organizations, the objects of which are the promotion of industrial, agricultural or recreational developments within the state; and to furnish for approved and deserving applicants ready and required money for the carrying on and development of every kind of business or industrial undertaking whereby a medium of credit is established not otherwise readily available therefor; and in furtherance of such purposes, and in addition to the powers conferred by the general laws relating to corporations, this corporation shall, subject to the restrictions and limitations herein contained, have the following powers:

(a) To borrow money on secured or unsecured notes from any banks, banking institution or insurance company within the state which shall be members of this corporation, from any financial institution, from any agency established under the small business investment act of 1958, (public law 85-699, 85th congress) or any other federal or state legislation pertaining to loans from the small business administration, and from any other federal or state agency that may legally loan to the corporation; and to pledge bonds, notes and other securities as collateral therefor: Provided, In no case shall the amount so loaned by any member exceed the limit as hereinafter defined.

(b) To lend money upon secured or unsecured applications: Provided, It shall not be the purpose hereof to take from any banking institutions within the state any such loans or commitments as may be desired by such institutions generally in the ordinary course of their business.

(c) To establish and regulate the terms and conditions of any such loans and charges for interest or service connected therewith.

(d) To purchase, hold, lease and otherwise acquire and to convey such real estate as may, from time to time, be acquired by it in satisfaction of debts or may be acquired by it in the foreclosure of mortgages thereon or upon judgments for debts or in settlements to secure debts.

(e) To purchase bonds, stocks, or debentures, of any corporation and sell, convert, or otherwise dispose of such evidences of indebtedness.

History: L. 1955, ch. 144, § 2; L. 1963, ch. 141, § 1; June 30.



17-2330 Same; capital stock.

17-2330. Same; capital stock. No such corporation shall be organized with a capital stock of less than twenty-five thousand dollars ($25,000), which shall be paid into the treasury of the corporation in cash before the corporation shall be authorized to transact any business other than such as relates to its organization.

History: L. 1955, ch. 144, § 3; June 30.



17-2331 Same; directors; election; removal; vacancies; oaths.

17-2331. Same; directors; election; removal; vacancies; oaths. All the corporate powers of such corporation shall be exercised by a board of not less than nine (9) directors who shall be residents of this state. The number of directors and their term office shall be determined by the stockholders at the first meeting held by the incorporators and at each annual meeting thereafter. In the first instance the directors shall be elected by the stockholders to serve until the first annual meeting. At the first annual meeting, and at each annual meeting thereafter, one-third (1/3) of the directors shall be elected by a vote of the stockholders and the remaining two-thirds (2/3) thereof shall be elected by members of the corporation herein provided for, each member having one vote. The removal of any director from this state shall immediately vacate his office. If any vacancy occurs in the board of directors through death, resignation or otherwise, the remaining directors may elect a person to fill the vacancy until the next annual meeting of the corporation. The directors shall be annually sworn to the proper discharge of their duties and they shall hold office until others are elected or appointed and qualified in their stead.

History: L. 1955, ch. 144, § 4; June 30.



17-2332 Same; membership of organization; limitation and apportionment of loans by members; withdrawal.

17-2332. Same; membership of organization; limitation and apportionment of loans by members; withdrawal. The members of the corporation shall consist of such banks, banking institutions and insurance companies within the state as may make application to this corporation to lend funds to it upon call and up to the limit herein provided. Each member shall lend funds to this corporation as and when called upon by it to do so, but the total amount on loan by any member at any one time shall not exceed the following limit, to be determined as of the time of it becoming a member: For commercial banks and trust companies, three percent (3%) of capital and surplus; and comparable limits for other banking institutions. All loan limits shall be established as the thousand dollars amount nearest to the amount computed on an actual basis. All calls when made by this corporation shall be prorated among the members of the same proportion that the maximum lending limit of each bears to the aggregate maximum lending limit of all members. Upon notice given one (1) year in advance a member of the corporation may withdraw from membership in the corporation at the expiration date of such notice and from said expiration date shall be free from obligations hereunder except as to those accrued prior to said expiration date.

History: L. 1955, ch. 144, § 5; June 30.



17-2333 Same; surplus.

17-2333. Same; surplus. Such corporation shall set apart a surplus not less than ten percent (10%) of its net earnings in each and every year until such surplus, with any unimpaired surplus paid in, shall amount to one-half (1/2) of the capital stock. The said surplus shall be kept to secure against losses and contingencies, and whenever the same becomes impaired it shall be reimbursed in the manner provided for its accumulation.

History: L. 1955, ch. 144, § 6; June 30.



17-2334 Same; restrictions on deposits.

17-2334. Same; restrictions on deposits. Such corporation shall not deposit any of its funds in any banking institution unless such institution has been designated as a depository by a vote of a majority of the directors, exclusive of the vote of any director who is an officer or director of the depository so designated. Such corporation shall not receive money on deposit.

History: L. 1955, ch. 144, § 7; June 30.



17-2335 Same; supervision by bank commissioner.

17-2335. Same; supervision by bank commissioner. Such corporation shall be subject to the tax imposed by K.S.A. 79-1108 et seq., upon banks, and shall be subject to the examination, supervision and control of the bank commissioner and shall make such report of its condition from time to time as the bank commissioner shall require. In addition all funds set apart as a surplus under the provisions of K.S.A. 17-2333 shall be subject to the tax imposed upon banks by K.S.A. 79-1108 et seq.

History: L. 1955, ch. 144, § 8; L. 1967, ch. 123, § 1; April 29.



17-2336 Housing bonds legal investments for banking and insurance institutions; authorized security for public deposits.

17-2336. Housing bonds legal investments for banking and insurance institutions; authorized security for public deposits. All banks, bankers, trust companies, savings banks and institutions, investment companies, insurance companies, insurance associations and other persons carrying on a banking or insurance business may legally invest any moneys or funds belonging to them or within their control in any bonds or other obligations issued by a city or any housing authority thereof created pursuant to the municipal housing law of this state or issued by any public housing authority or agency in the United States, any of its territories, the District of Columbia, Puerto Rico, Guam, or the Virgin Islands, when such bonds or other obligations are secured by a pledge of annual contributions or other financial assistance to be paid by the United States government or any agency thereof, or when such bonds or other obligations are secured by an agreement between the United States government or any agency thereof and the city or the public housing authority or agency in which the United States government or any agency thereof agrees to lend to the city or the public housing authority or agency, prior to the maturity of the bonds or other obligations, moneys in an amount which (together with any other moneys irrevocably committed to the payment of interest on the bonds or other obligations) will suffice to pay the principal of the bonds or other obligations with interest to maturity, which moneys under the terms of the agreement are required to be used for that purpose, and such bonds and other obligations shall be authorized security for all public deposits and shall be fully negotiable in this state; it being the purpose of this act to authorize any of the foregoing to use any funds owned or controlled by them, including (but not limited to) sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations: Provided, Nothing contained in this act shall be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities. The provisions of this act shall apply notwithstanding any restrictions on investments contained in other laws.

History: L. 1957, ch. 76, § 1; June 29.



17-2337 Title of act.

17-2337. Title of act. This act may be referred to as the "municipal housing law."

History: L. 1957, ch. 132, § 1; April 26.



17-2338 Legislative findings; declaration of necessity.

17-2338. Legislative findings; declaration of necessity. It is hereby declared: (a) That there exist in urban areas in the state insanitary, unsafe, and overcrowded dwelling accommodations; that in such urban areas within the state there is a shortage of safe or sanitary dwelling accommodations available at rents or prices which persons of low income can afford and that such shortage forces such persons to occupy insanitary, unsafe and overcrowded dwelling accommodations;

(b) that the aforesaid conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals and welfare of the residents of the state; that these conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, fire and accident protection, and other public services and facilities;

(c) that these slum areas cannot be cleared, nor can the shortage of safe and sanitary dwellings for persons of low income be relieved through the operation of private enterprise, and that the construction of housing projects for persons of low income (as herein defined) would therefore not be competitive with private enterprise;

(d) that the construction of such projects would make housing available for persons of low income;

(e) that the clearance, replanning, and preparation for rebuilding of these areas and the providing of safe and sanitary dwelling accommodations for persons of low income are public uses and purposes for which public money may be spent and private property acquired and are governmental functions of state concern;

(f) that residential construction activity is closely correlated with general economic activity and that the undertakings authorized by this act to aid the production of better housing and more desirable neighborhood and community development at lower costs will make possible a more stable and larger volume of residential construction which will assist materially in maintaining full employment; and that the necessity in the public interest for the provisions hereinafter enacted is hereby declared as a matter of legislative determination.

History: L. 1957, ch. 132, § 2; L. 1961, ch. 121, § 1; L. 1971, ch. 79, § 1; July 1.



17-2339 Definitions.

17-2339. Definitions. The following terms, wherever used or referred to in this act, shall have the following respective meanings, unless a different meaning clearly appears from the context:

(a) "Housing authority" or "authority" shall mean any agency of a municipality created pursuant to this act.

(b) "State public body" shall mean any city, county, township, municipal corporation, commission, district authority, or other subdivision or public body of the state.

(c) "Governing body" shall mean the council, board of commissioners, or other body of the municipality in which is vested legislative authority customarily imposed on the council or board of commissioners.

(d) "Mayor" shall mean the mayor of the city or the officer thereof charged with the duties customarily imposed on the mayor of the city or the officer thereof charged with the duties customarily imposed on the mayor or executive head of a city.

(e) "Clerk" shall mean the clerk of the city or county or the officer charged with the duties customarily imposed on such clerk.

(f) "Area of operation" shall include such municipality and the area within five (5) miles of the territorial city boundaries thereof: Provided, Such area shall not include any area which lies within the territorial boundaries of another city as herein defined without the consent of the other city nor any area in another county.

(g) "Federal government" shall include the United States of America, the public housing administration, or any other agency or instrumentality, corporate or otherwise of the United States of America.

(h) "Slum" means any area where dwellings predominate which by reason of dilapidation, overcrowding, faulty arrangement or design, lack of ventilation, light or sanitary facilities, or any combination of these factors are detrimental to safety, health and morals.

(i) "Housing project" or "project" shall mean any work or undertaking to provide decent, safe and sanitary urban or rural dwellings, apartments, or other living accommodations for persons of low income. Such work or undertaking may include buildings, land, equipment, facilities, and other real or personal property for necessary, convenient or desirable appurtenances, streets, sewers, water service, utilities, parks, site preparation, landscaping, administrative, community, health, recreational, welfare, or other purposes. The term "housing project" or "project" also may be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration or repair of the improvements and all other work in connection therewith, and the term shall include all other real and personal property and all tangible or intangible assets held or used in connection with the housing project.

(j) "Persons of low income" shall mean persons or families who lack the amount of income which is necessary (as determined by the city or county undertaking a project) to enable them without financial assistance, to live in decent, safe, and sanitary dwellings, without overcrowding.

(k) "Elderly person" shall mean a single person or a family, the head of which (or his spouse) has attained retirement age as defined in section 216 (a) of the federal social security act or who is under a disability as defined in section 223 of said act.

(l) "Bonds" shall mean any bonds, notes, interim certificates, debentures, or other obligations issued by a municipality or an authority pursuant to this act.

(m) "Real property" shall include all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years.

(n) "Obligee" shall include any bondholder, agent or trustee for any bondholder, or lessor demising to a municipality property used in connection with a project, or any assignee or assignees of such lessor's interest or any part thereof, and the federal government when it is a party to any contract with the municipality in respect to a housing project.

(o) "Municipality" shall mean any city or county.

History: L. 1957, ch. 132, § 3; L. 1961, ch. 121, § 2; L. 1965, ch. 154, § 1; L. 1971, ch. 79, § 2; L. 1973, ch. 96, § 1; July 1.



17-2340 Housing authority by municipalities; creation; delegation of authority; powers.

17-2340. Housing authority by municipalities; creation; delegation of authority; powers. Every municipality in addition to other powers conferred by this or any other act, shall have power, by proper resolution of its governing body, to create as an agent of such municipality an authority to be known as the "housing authority" of the municipality. The municipality may delegate to such authority any or all of the powers conferred on the municipality by this act, and may authorize it to employ an executive director, technical experts and such other officers, agents and employees, permanent and temporary, as it may require, and to delegate to one or more of its agents or employees such powers or duties as the authority may deem proper. Such housing authority shall have the power to sue and be sued.

In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of the authority, an authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers hereunder upon proof of the adoption of the resolution herein prescribed. A copy of such resolution duly certified by the clerk shall be admissible in evidence in any suit, action or proceeding.

History: L. 1957, ch. 132, § 4; L. 1970, ch. 90, § 1; L. 1973, ch. 96, § 2; July 1.



17-2341 Commissioners of authority; appointment, qualifications, terms, compensation, meetings, officers.

17-2341. Commissioners of authority; appointment, qualifications, terms, compensation, meetings, officers. When the governing body of a municipality adopts a resolution as aforesaid, it shall promptly notify the mayor or board of county commissioners of its adoption. Upon receiving the notice, the mayor or board of county commissioners shall appoint five (5) persons as commissioners of the authority created for said municipality.

The commissioners who are first appointed pursuant to this act shall be designated to serve one (1) for one (1) year, one (1) for two (2) years, one (1) for three (3) years and two (2) for four (4) years each, from the date of their appointment, but thereafter commissioners shall be appointed as aforesaid for a term of office of four (4) years except that all vacancies shall be filled for the unexpired term, all such appointments to be made by the official or body making the original appointment: Provided, That in any city having a population of more than two hundred fifty thousand (250,000), the governing body of such city may provide, as an alternative to the terms hereinabove provided for, that commissioners shall serve for terms as follows: Three (3) of such commissioners first appointed shall serve for terms of four (4) years and two (2) of such commissioners first appointed shall serve for terms of two (2) years, such terms to begin on May 1, 1975; thereafter, upon the expiration of such terms, successors shall be appointed in each odd-numbered year to fill the vacancies created, and thereafter each commissioner shall serve for a term of four (4) years.

A commissioner shall receive no compensation for his or her services, but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of his or her duties. Each commissioner shall hold office until his or her successor has been appointed and has qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the authority and this certificate shall be conclusive evidence of the due and proper appointment of the commissioner.

The powers delegated by a municipality to an authority shall be vested in the commissioners thereof in office from time to time. Three (3) commissioners shall constitute a quorum of such authority for the purpose of conducting its business and exercising its powers and for all other purposes, notwithstanding the existence of any vacancies. Action may be taken by the authority upon a vote of a majority of the commissioners present, unless in any case the bylaws of the authority shall require a larger number. Meetings of the commissioners of an authority may be held anywhere within the perimeter boundaries of the area of operation of the authority or within any additional area where the authority is authorized to undertake a project. Appointments may be made of any persons as commissioners of the authority who reside within its boundaries or area, and who are otherwise eligible for such appointments under this act. The commissioners of an authority shall elect a chairman and vice-chairman from among the commissioners.

History: L. 1957, ch. 132, § 5; L. 1973, ch. 96, § 3; L. 1975, ch. 138, § 1; Feb. 17.



17-2343 Removal of commissioners, when; hearing.

17-2343. Removal of commissioners, when; hearing. For inefficiency or neglect of duty or misconduct in office, a commissioner of an authority may be removed by the mayor or board of county commissioners; but a commissioner shall be removed only after a hearing and after he shall have been given a copy of the charges at least ten (10) days prior to the hearing and had an opportunity to be heard in person or by counsel. In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the clerk.

History: L. 1957, ch. 132, § 7; L. 1973, ch. 96, § 4; July 1.



17-2344 Determinations by governing body.

17-2344. Determinations by governing body. In determining whether dwelling accommodations are unsafe or insanitary, a governing body shall take into consideration the physical condition of the dwelling accommodations, the degree of overcrowding, the percentage of land coverage, the light, air, space and access available to the inhabitants of the dwelling accommodations, the size and arrangement of the rooms, the adequacy of sanitary facilities and water supply, and the extent to which conditions exist in the buildings which endanger life or property by fire or other causes.

History: L. 1957, ch. 132, § 8; April 26.



17-2345 Powers of governing body.

17-2345. Powers of governing body. Every municipality, in addition to other powers conferred by this or any other act, shall have powers:

(a) To prepare, carry out, and operate housing projects and to provide for the construction, reconstruction, improvement, extension, alteration or repair of any housing project or any part thereof but in the carrying out of the municipal law under the provisions of this act, public utilities, either publicly or privately owned, shall not be required to locate, relocate, remove or readjust utility facilities and services without fair and reasonable compensation.

(b) To undertake and carry out studies and analyses of the housing needs and of the meeting of such needs (including data with respect to population and family groups and the distribution thereof according to income groups, the amount and quality of available housing and its distribution according to rentals and sales prices, employment, wages and other factors affecting the local housing needs and the meeting thereof) and to make the results of such studies and analyses available to the public and the building, housing and supply industries; and to engage in research and disseminate information on housing and slum clearance.

(c) To arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works, or facilities for, or in connection with, a housing project or the occupants thereof; and (notwithstanding anything to the contrary contained in this act or in any other provision of law) to agree to any conditions attached to federal financial assistance, and to comply with any conditions which the federal government may have attached to its financial aid of the project.

(d) To lease or rent any dwellings, accommodations, lands, buildings, structures or facilities embraced in any project and (subject to the limitations contained in this act with respect to the rental of dwellings in housing projects) to establish and revise the rents or charges therefor; to own, hold, and improve real or personal property; to purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise, or otherwise any real or personal property or any interest therein; to acquire by the exercise of the power of eminent domain any real property; to sell, lease, exchange, transfer, assign, pledge or dispose of any real or personal property or any interest therein as any part of the property of a housing authority established under this act; to insure or provide for the insurance, in any stock or mutual company, of any real or personal property or operations of the authority against any risks or hazards; to procure or agree to the procurement of federal or state government insurance or guarantees of the payment of any bonds or parts thereof issued by an authority, including the power to pay premiums on any such insurance.

(e) To invest any reserve or sinking funds held in connection with a housing project which are not required for immediate disbursements, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in direct obligations of the United States government or any agency thereof; to redeem its bonds at the redemption price established therein or to purchase its bonds at less than such redemption price, all bonds so redeemed or purchases to be cancelled.

(f) To determine where slum areas exist or where there is unsafe, insanitary or overcrowded housing; to make studies and recommendations relating to the problem of clearing, replanning and reconstructing of slum areas and the problem of eliminating unsafe, insanitary or overcrowded housing and providing dwelling accommodations for persons of low income; and to cooperate with any state public body in action taken in connection with these problems.

(g) To conduct examinations and investigations and to hear testimony and take proof under oath at public or private hearings on any matter material for its information; to administer oaths, issue subpoenas requiring the attendance of witnesses or the production of books and papers and to issue commissions for the examination of witnesses who are outside of the state or unable to attend or excused from attendance; to make available to appropriate agencies (including those charged with the duty of abating or requiring the correction of nuisances or like conditions or of demolishing unsafe or insanitary structures within its area of operation) its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, morals, safety or welfare.

(h) To insure or provide for the insurance of any housing project of the municipality against such risks as such municipality may deem advisable.

(i) To exercise all or any part or combination of powers herein granted.

(j) To prepare plans and provide assistance of all kinds for the relocation of families displaced from a slum or blighted area by the municipal housing law, and to provide adequate recreational facilities, in the over-all plan of the municipal housing area.

History: L. 1957, ch. 132, § 9; L. 1973, ch. 96, § 5; L. 1977, ch. 54, § 23; July 1.



17-2346 Operation of housing projects; nonprofit; fixing rentals; non-dwelling facilities, rental.

17-2346. Operation of housing projects; nonprofit; fixing rentals; non-dwelling facilities, rental. It is hereby declared to be the policy of this state that each municipality shall manage and operate its housing projects in an efficient manner so as to enable it to fix the rentals or payments for dwelling accommodations at low rates consistent with its providing decent, safe and sanitary dwelling accommodations for persons of low income and that no municipality shall construct or operate any housing project for profit, or as a source of revenue to the municipality. To this end the municipality shall fix the rentals or payments for dwellings in its projects at no higher rates than it shall find to be necessary in order to produce revenues which (together with all other available moneys, revenues, income and receipts in connection with or for such projects from whatever sources derived, including federal financial assistance) will be sufficient

(a) to pay, as the same become due, the principal and interest on the bonds issued pursuant to this act;

(b) to create and maintain such reserves as may be required to assure the payment of principal and interest as it becomes due on such bonds;

(c) to meet the cost of, and to provide for, maintaining and operating the projects (including necessary reserves therefor and the cost of any insurance and of administrative expenses); and

(d) to make such payments in lieu of taxes and, after payment in full of all obligations for which federal annual contributions are pledged, to make such repayments of federal and local contributions as it determines are consistent with the maintenance of the low-rent character of projects.

Rentals or payments for dwellings shall be established and the projects administered insofar as possible, so as to assure that any federal financial assistance required shall be strictly limited to amounts and periods necessary to maintain the low-rent character of the projects. Nothing herein shall be construed to limit the amount an authority may charge for non-dwelling facilities. All such income, together with other income and revenue, shall be used in the operation of the projects to aid in accomplishing the public purposes of this act.

History: L. 1957, ch. 132, § 10; L. 1968, ch. 70,§ 1; L. 1973, ch. 96, § 6; July 1.



17-2347 Housing rentals and tenant admissions; non-dwelling facilities, tenants and rental.

17-2347. Housing rentals and tenant admissions; non-dwelling facilities, tenants and rental. A municipality shall:

(a) Rent or lease the dwelling accommodations in a housing project only to persons of low income and at rentals within the financial reach of such persons;

(b) rent or lease to a tenant such dwelling accommodations consisting of the number of rooms which it deems necessary to provide safe and sanitary accommodations to the proposed occupants thereof, without overcrowding; and

(c) fix income limits for occupancy and rents after taking into consideration the family size, composition, age, physical handicaps, and other factors which might affect the rent paying ability of the family, including the economic factors which affect the financial stability and solvency of the project.

In computing the rental for this purpose of admitting tenants, there shall be included in the rental the average annual cost (as determined by the municipality) to occupants of heat, water, electricity, gas, cooking fuel and other necessary services or facilities, whether or not the charge for such services and facilities is included in the rental.

A municipality shall give a preference to those persons who occupied dwellings which were razed so that a slum could be cleared or the housing project could be constructed and to elderly persons whether or not so displaced, and who desire to rent or lease dwelling accommodations in such housing project, if such persons are otherwise qualified to rent or lease dwelling accommodations in such housing project. Notwithstanding the provisions hereof, a municipality may agree to conditions as to tenant eligibility or preference required by the federal government pursuant to federal law in any contract for financial assistance. Further, notwithstanding the provisions hereof, nothing herein shall be construed to limit the amount of rental that an authority may charge or the tenants that an authority may admit for non-dwelling facilities. All such rental, together with other income and revenue shall be used in the operation of the projects to aid in accomplishing the public purposes of this act.

Nothing contained in this or the preceding section shall be construed as limiting the power of a municipality, with respect to a housing project, to vest in an obligee the right, in the event of a default by the municipality, to take possession or cause the appointment of a receiver thereof, free from all the restrictions imposed by this or the preceding section.

History: L. 1957, ch. 132, § 11; L. 1961, ch. 121, § 3; L. 1968, ch. 70, § 2; L. 1973, ch. 96, § 7; July 1.



17-2348 Cooperation between municipalities and housing authorities.

17-2348. Cooperation between municipalities and housing authorities. Any two or more municipalities or authorities may join or cooperate with one another in the exercise either jointly or otherwise of any or all of their powers for the purpose of financing, planning, undertaking, constructing or operating a housing project or projects including the issuance of bonds, notes or other obligations and giving security therefor, or contracting with respect to a housing project or projects located within the area of operation of any one or more of said municipalities or authorities. For such purpose a municipality or authority may by resolution prescribe and authorize any other municipality, or authority, so joining or cooperating with it, to act on its behalf with respect to any or all powers, as its agent or otherwise, in the name of the municipality or authority so joining or cooperating, or in its own name.

History: L. 1957, ch. 132, § 12; L. 1969, ch. 127, § 1; L. 1973, ch. 96, § 8; July 1.



17-2349 Municipal housing; exemption from special assessments; payments in lieu of taxes.

17-2349. Municipal housing; exemption from special assessments; payments in lieu of taxes. The property acquired or held pursuant to this act is declared to be public property used exclusively for essential city, municipal public and governmental purposes and such property shall be exempt from all special assessments of the state or of any state public body. In lieu of taxes on such property a municipality or authority shall agree to make payments to the state or a state public body (including itself) as it finds consistent with the maintenance of the low-rent character of housing projects and the achievements of the purposes of this act.

History: L. 1957, ch. 132, § 13; L. 1968, ch. 70, § 3; L. 1973, ch. 96, § 9; L. 1975, ch. 495, § 10; July 1.



17-2350 Planning, zoning and building laws.

17-2350. Planning, zoning and building laws. All housing projects of a municipality shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the project is situated.

History: L. 1957, ch. 132, § 14; L. 1973, ch. 96, § 10; July 1.



17-2351 Issuance of revenue bonds; types; exempt from taxation.

17-2351. Issuance of revenue bonds; types; exempt from taxation. A municipality shall have power to issue bonds from time to time in its discretion, for any of the purposes of this act. A municipality shall also have power to issue refunding bonds for the purpose of paying or retiring bonds previously issued by it in the manner prescribed by and subject to the provisions of K.S.A. 10-116a. A municipality may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds on which the principal and interest are payable (a) exclusively from the income and revenues of the project financed with the proceeds of such bonds, or (b) exclusively from the income and revenues of certain designated housing projects whether or not they are financed in whole or in part with the proceeds of such bonds. Any such bonds may be additionally secured by a pledge of any loan, grant or contribution or parts thereof from the federal government or other source, or a pledge of any income or revenues connected with a housing project or a mortgage of any housing project or projects.

Neither the governing body of a municipality nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof hereunder. The bonds and other obligations issued under the provisions of this act (and such bonds and obligations shall so state on their face) shall be payable solely from the sources provided in this section and shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction and shall not under any circumstances become general obligations of the municipality. Bonds issued pursuant to this act are declared to be issued for an essential public and governmental purpose and to be public instrumentalities and, together with interest thereon and income therefrom, shall be exempt from taxes. The tax exemption provisions of this act shall be considered part of the security for the repayment of bonds and shall constitute, by virtue of this act and without the necessity of the same being restated in said bonds, a contract between the bondholders and each and every one thereof, including all transferees of said bonds from time to time on the one hand and the respective municipalities issuing said bonds and the state on the other.

History: L. 1957, ch. 132, § 15; L. 1973, ch. 96, § 11; L. 1977, ch. 58, § 12; May 18.



17-2352 Bonds of municipality; resolution; terms and conditions.

17-2352. Bonds of municipality; resolution; terms and conditions. Bonds of a municipality shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, not exceeding the maximum rate prescribed by K.S.A. 10-1009, to be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption (with or without premium) as such resolution, its trust indenture or mortgage may provide.

The bonds may be sold at public or private sale at not less than par.

In case the commissioners or officers of the municipality or authority whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of the bonds, their signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if the commissioners or officers had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this act shall be fully negotiable.

In any suit, action or proceedings involving the validity or enforceability of any bond issued pursuant to this act or the security therefor, any such bond reciting in substance that it has been issued by the municipality pursuant to this act shall be conclusively deemed to have been issued for such purpose and the housing project in respect to which such bond was issued shall be conclusively deemed to have been planned, located and carried out in accordance with the purposes and provisions of this act.

History: L. 1957, ch. 132, § 16; L. 1970, ch. 64, § 46; L. 1973, ch. 96, § 12; July 1.



17-2353 Same; bond provisions; trust indentures; mortgages.

17-2353. Same; bond provisions; trust indentures; mortgages. In connection with the issuance of bonds pursuant to this act or the incurring of obligations under leases made pursuant to this act and in order to secure the payment of the bonds or obligations, a municipality, in addition to its other powers, shall have power to:

(a) Pledge all or any part of the gross or net rents, fees or revenues of a housing project, financed with the proceeds of such bonds, to which its rights then exist or may thereafter come into existence.

(b) Mortgage all or part of its real or personal property, then owned or thereafter acquired or held pursuant to this act.

(c) Covenant against pledging all or any part of the rents, fees and revenues or against mortgaging all or any part of its real or personal property, acquired or held pursuant to this act, to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property; covenant with respect to limitations on the right to sell, lease or otherwise dispose of any housing project or any part thereof; and covenant as to what other, or additional debts or obligations may be incurred by it.

(d) Covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; provide for the replacement of lost, destroyed or mutilated bonds; covenant against extending the time for the payment of its bonds or interest thereon; and covenant for the redemption of the bonds and to provide the terms and conditions thereof.

(e) Covenant (subject to the limitations contained in this act) as to the rents and fees to be charged in the operation of a housing project or projects, the amount to be raised each year or other period of time by rents, fees and other revenues, and the use and disposition to be made thereof; create or authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves, or other purposes, and covenant as to the use and disposition of the moneys held in such funds.

(f) Prescribe the procedure, if any, by which the terms of any contract with bond holders may be amended or abrogated, the proportion of outstanding bonds the holders of which must consent to such action, and the manner in which such consent may be given.

(g) Covenant as to the use, maintenance and replacement of any or all of its real or personal property acquired pursuant to this act, the insurance to be carried thereon and the use and disposition of insurance moneys.

(h) Covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition, or obligation; and covenant as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived.

(i) Vest in any obligees of any specified proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; vest in an obligee or obligees the right, in the event of a default by the municipality, to take possession of and use, operate and manage any housing project or any part thereof or any funds connected therewith, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement between the municipality and such obligees; provide for the powers and duties of such obligees and limit the liabilities thereof; and provide the terms and conditions upon which such obligees may enforce any covenant or rights securing or relating to the bonds.

(j) Exercise all or any part or combination of the powers herein granted; make such covenants (other than and in addition to the covenants herein expressly authorized) and do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of said municipality, as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.

This act, without reference to other statutes of the state, shall constitute full authority for the authorization and issuance of bonds hereunder. No other act or law with regard to the authorization or issuance of obligations that requires a bond election or in any way impedes or restricts the carrying out of the acts herein authorized to be done shall be construed as applying to any proceedings taken hereunder or acts done pursuant hereto.

History: L. 1957, ch. 132, § 17; L. 1973, ch. 96, § 13; July 1.



17-2354 Remedies of an obligee.

17-2354. Remedies of an obligee. An obligee of a municipality shall have the right in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon any such obligee:

(a) By mandamus, suit, action or proceeding at law or in equity to compel said municipality or authority, and the commissioners, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of said municipality with or for the benefit of such obligee, and to require the carrying out of any or all such covenants and agreements of said municipality and the fulfillment of all duties imposed by this act.

(b) By suit, action or proceeding in equity, to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of said municipality.

History: L. 1957, ch. 132, § 18; L. 1973, ch. 96, § 14; July 1.



17-2355 Same; additional remedies conferrable by municipality.

17-2355. Same; additional remedies conferrable by municipality. A municipality shall have power by its resolution, trust indenture, mortgage, lease or other contract to confer upon any obligee the right (in addition to all rights that may otherwise be conferred), upon the happening of an event of default as defined in such resolution or instrument, by suit, action or proceeding in any court of competent jurisdiction to:

(a) Cause possession of any housing project or any part thereof to be surrendered to any such obligee.

(b) Obtain the appointment of a receiver of any housing project of said municipality or any part thereof and of the rents and profits therefrom, and provide that, if a receiver be appointed, he may enter and take possession of such housing project or any part thereof and operate and maintain same, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of the municipality as the court shall direct.

(c) Require said municipality and the officers, agents and employees thereof to account as if it and they were the trustees of an express trust.

History: L. 1957, ch. 132, § 19; L. 1973, ch. 96, § 15; July 1.



17-2356 Exemption of property from execution sale, when.

17-2356. Exemption of property from execution sale, when. All property (including funds) owned or held by a municipality for the purposes of this act shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall any judgment against the municipality be a charge or lien upon such property: Provided, however, That the provisions of this section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage or other security executed or issued pursuant to this act or the right of obligees to pursue any remedies for the enforcement of any pledge or lien on rents, fees or revenues or the right of the federal government to pursue any remedies conferred upon it pursuant to the provisions of this act.

History: L. 1957, ch. 132, § 20; L. 1973, ch. 96, § 16; July 1.



17-2357 Aid from federal government.

17-2357. Aid from federal government. In addition to the powers conferred upon a municipality by other provisions of this act, a municipality is empowered to borrow money or accept contributions, grants or other financial assistance from the federal government for or in aid of any housing project within its area of operation, to take over, lease or manage any project or undertaking constructed or owned by the federal government, and to these ends, to comply with such conditions and enter into such contracts, covenants, mortgages, trust indentures, leases or agreements as may be necessary, convenient or desirable. It is the purpose and intent of this act to authorize every municipality to do any and all things necessary or desirable to secure the financial aid or cooperation of the federal government in the undertaking, construction, maintenance or operation of any housing project by such municipality. To accomplish this purpose a municipality, notwithstanding the provisions of any other law, may include in any contract for financial assistance with the federal government any provisions, which the federal government may require as conditions to its financial aid of a housing project, not inconsistent with the purposes of this act.

History: L. 1957, ch. 132, § 21; L. 1973, ch. 96, § 17; July 1.



17-2358 Transfer of possession or title to federal government; contracts.

17-2358. Transfer of possession or title to federal government; contracts. In any contract with the federal government for annual contributions to a municipality, the municipality may obligate itself (which obligation shall be specifically enforceable and shall not constitute a mortgage, notwithstanding any other law) to convey to the federal government possession of or title to the housing project to which such contract relates, upon the occurrence of a substantial default (as defined in such contract) with respect to the covenants or conditions to which the municipality is subject; and such contract may further provide that in case of such conveyance, the federal government may complete, operate, manage, lease, convey, or otherwise deal with the housing project and funds in accordance with the terms of such contract: Provided, That the contract requires that, as soon as practicable after the federal government is satisfied that all defaults with respect to the housing project have been cured and that the housing project will thereafter be operated in accordance with the terms of the contract, the federal government shall reconvey to the municipality the housing project as then constituted.

History: L. 1957, ch. 132, § 22; L. 1973, ch. 96, § 18; July 1.



17-2359 Validity of bonds; certificate of auditor of state.

17-2359. Validity of bonds; certificate of auditor of state. The municipality may submit to the state auditor any bonds to be issued hereunder after all proceedings for the issuance of such bonds have been taken. Upon the submission of such proceedings to the state auditor, it shall be the duty of the state auditor to obtain the opinion of the attorney general upon the validity of such bonds and the regularity of all proceedings in connection therewith, and the state shall not register any such bonds except upon the written approval of the attorney general. If such proceedings conform to the provisions of this act and are otherwise regular in form and if such bonds when delivered and paid for will constitute binding and legal obligations enforceable according to the terms thereof, the state auditor shall certify in substance upon the back of each of said bonds that it is issued in accordance with the constitution and laws of the state of Kansas.

History: L. 1957, ch. 132, § 23; L. 1973, ch. 96, § 19; July 1.



17-2360 Advisory boards.

17-2360. Advisory boards. For the purpose of coordinating its activities and undertakings under this act with the needs and undertakings of other local organizations and groups, a city or county may establish an advisory board consisting of the chairman of the housing authority, if there be one, and of sufficient members to represent, as far as practicable, the general public and consumers of housing, general business interests, and real estate, building and home financing interests, labor, any official planning body in the locality, and church and welfare groups. The members of the advisory board may be appointed by the chairman of the authority.

History: L. 1957, ch. 132, § 24; April 26.



17-2361 Acquisition of property; eminent domain.

17-2361. Acquisition of property; eminent domain. A municipality shall have right to acquire by the exercise of the power of eminent domain any real property which it may deem necessary for its purposes under this act after the adoption by it of a resolution declaring that the acquisition of the real property described therein is necessary for such purposes. A municipality may exercise the power of eminent domain in the manner provided in article 5 of chapter 26 of Kansas Statutes Annotated, and any acts amendatory thereof or supplemental thereto. Property already devoted to a public use may be acquired in like manner, provided that no real property belonging to the state or a state public body be acquired without its consent.

History: L. 1957, ch. 132, § 25; L. 1963, ch. 234, § 41; L. 1973, ch. 96, § 20; July 1.



17-2362 Aid and cooperation in planning, constructing or operating projects.

17-2362. Aid and cooperation in planning, constructing or operating projects. For purpose of aiding and cooperating in the planning, undertaking, construction or operation of housing projects located within the area in which it is authorized to act, any state public body may upon such terms, with or without consideration, as it may determine:

(a) Dedicate, sell, convey or lease any of its interest in any property, or grant easements, licenses or other rights or privileges therein to any municipality, or to the federal government.

(b) Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities or any other works which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with housing projects.

(c) Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other places which it is otherwise empowered to undertake.

(d) Cause services to be furnished for housing projects of the character which such state public body is otherwise empowered to furnish.

(e) Enter into agreements with respect to the exercise by such state public body of its powers relating to the repair, elimination or closing of unsafe, insanitary or unfit dwellings.

(f) Do any and all things necessary or convenient to aid and co-operate in the planning, undertaking, construction or operation of such housing projects.

(g) Incur the entire expense of any public improvements made by such state public body in exercising the powers granted in this act.

(h) Enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary) with any municipality, or authority as agent therefor, respecting action to be taken by such state public body pursuant to any of the powers granted by this act.

(i) Any law or statute to the contrary notwithstanding, any sale, conveyance, lease or agreement provided for in this section may be made by a state public body without appraisal, public notice, advertisement or public bidding.

History: L. 1957, ch. 132, § 26; L. 1973, ch. 96, § 21; July 1.



17-2363 Reports and recommendations.

17-2363. Reports and recommendations. At least once a year, the municipality or its authority shall file with the clerk a report of its activities for the preceding year, and shall make recommendations with reference to such additional legislation or other action as it deems necessary in order to carry out the purposes of this act.

History: L. 1957, ch. 132, § 27; L. 1973, ch. 96, § 22; July 1.



17-2364 Invalidity of part.

17-2364. Invalidity of part. Notwithstanding any other evidence of legislative intent, it is hereby declared to be the controlling legislative intent that if any provision of this act, or the application thereof to any person or circumstance, is held invalid, the remainder of the act and the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.

History: L. 1957, ch. 132, § 28; April 26.



17-2365 Act controlling; administrative actions.

17-2365. Act controlling; administrative actions. The provisions of this act shall be controlling, notwithstanding anything to the contrary contained in any other law of this state, city charter or local ordinance. Any action of a city or the governing body thereof in carrying out the purposes of this act, whether by resolution, ordinance or otherwise, shall be deemed administrative in character, and no public notice or publication need be made with respect to such action taken.

History: L. 1957, ch. 132, § 29; April 26.






Article 27 PROFESSIONAL CORPORATIONS

17-2706 Professional corporation law; citation.

17-2706. Professional corporation law; citation. This act may be cited as "the professional corporation law of Kansas."

History: L. 1965, ch. 157, § 1; June 30.



17-2707 Definitions.

17-2707. Definitions. As used in this act, unless the context clearly indicates that a different meaning is intended:

(a) "Professional corporation" means a corporation organized under this act.

(b) "Professional service" means the type of personal service rendered by a person duly licensed, registered or certified by this state as a member of any of the following professions, each paragraph constituting one type:

(1) A certified public accountant;

(2) an architect;

(3) an attorney-at-law;

(4) a chiropractor;

(5) a dentist;

(6) an engineer;

(7) an optometrist;

(8) an osteopathic physician or surgeon;

(9) a physician, surgeon or doctor of medicine;

(10) a veterinarian;

(11) a podiatrist;

(12) a pharmacist;

(13) a land surveyor;

(14) a licensed psychologist;

(15) a specialist in clinical social work;

(16) a licensed physical therapist;

(17) a landscape architect;

(18) a registered professional nurse;

(19) a real estate broker or salesperson;

(20) a clinical professional counselor;

(21) a geologist;

(22) a clinical psychotherapist;

(23) a clinical marriage and family therapist;

(24) a licensed physician assistant;

(25) a licensed occupational therapist;

(26) a licensed audiologist;

(27) a licensed speech-pathologist; and

(28) a licensed naturopathic doctor.

(c) "Regulating board" means the court, board or state agency which is charged with the licensing, registering or certifying and regulation of the practice of the profession which the professional corporation is organized to render.

(d) "Qualified person" means:

(1) Any natural person licensed, registered or certified to practice the same type of profession which any professional corporation is authorized to practice;

(2) the trustee of a trust which is a qualified trust under subsection (a) of section 401 of the federal internal revenue code, as in effect on January 1, 2004, or of a contribution plan which is a qualified employee stock ownership plan under subsection (a) of section 409A of the federal internal revenue code, as in effect on January 1, 2004; or

(3) the trustee of a revocable living trust established by a natural person who is licensed, registered or certified to practice the type of profession which any professional corporation is authorized to practice, if the terms of such trust provide that such natural person is the principal beneficiary and sole trustee of such trust and such trust does not continue to hold title to professional corporation stock following such natural person's death for more than a reasonable period of time necessary to dispose of such stock.

History: L. 1965, ch. 157, § 2; L. 1972, ch. 63, § 1; L. 1976, ch. 109, § 1; L. 1980, ch. 242, § 27; L. 1981, ch. 104, § 1; L. 1986, ch. 299, § 1; L. 1991, ch. 79, § 1; L. 1997, ch. 65, § 2; L. 2001, ch. 194, § 1; L. 2003, ch. 128, § 16; L. 2004, ch. 143, § 107; L. 2007, ch. 165, § 1; L. 2010, ch. 126, § 14; Jan. 1, 2011.



17-2708 Same; general corporation law applicable.

17-2708. Same; general corporation law applicable. Except as otherwise provided, the Kansas general corporation code contained in K.S.A. 17-6001 et seq., and amendments thereto, shall apply to a professional corporation organized pursuant to this chapter. Any provisions of the professional corporation law of Kansas shall take precedence over any provision of the Kansas general corporation code which conflicts with it. The provisions of the professional corporation law of Kansas shall take precedence over any law which prohibits a corporation from rendering any type of professional service. Any person authorized to form a professional corporation under K.S.A. 17-2701 et seq., and amendments thereto, also may incorporate under the Kansas general corporation code contained in K.S.A. 17-6001 et seq., and amendments thereto, or organize under the Kansas limited liability company act contained in K.S.A. 17-7662 et seq., and amendments thereto, or organize as a limited liability partnership as defined in K.S.A. 56a-101, and amendments thereto.

History: L. 1965, ch. 157, § 3; L. 1989, ch. 78, § 1; L. 1991, ch. 76, § 8; L. 1994, ch. 140, § 4; L. 1998, ch. 93, § 70; L. 1999, ch. 119, § 82; Jan. 1, 2000.



17-2709 Same; incorporators; articles of incorporation; regulating boards to issue certificates, fees; application and recording fee.

17-2709. Same; incorporators; articles of incorporation; regulating boards to issue certificates, fees; application and recording fee. (a) One or more natural persons, each of whom is licensed to render the same type of professional service within this state, may incorporate a professional corporation to practice that same type of professional service by filing articles of incorporation with the secretary of state. The articles of incorporation shall set forth as its purpose the type of professional service to be practiced through the professional corporation and shall otherwise meet the requirements of the general corporation code of the state of Kansas. A certificate by the regulating board of the profession involved that each of the incorporators is duly licensed to practice that profession, and that the proposed corporate name has been approved, shall be filed in the office of the secretary of state prior to issuance of the certificate of incorporation. When two or more types of professions are to be rendered by such corporation, as shown in the articles of incorporation, a certificate of each regulatory board shall be required. Whenever an amendment is filed to change the name or purposes of any professional corporation, a certificate of each regulatory board involved shall be required.

(b) Each regulating board is authorized and directed to issue the certificate required herein. Each regulating board may charge and collect a fee not to exceed two dollars ($2) for each person so certified.

(c) At the time of filing its articles of incorporation, every professional corporation shall pay the fees required by subsection (a) of K.S.A. 17-7502.

History: L. 1965, ch. 157, § 4; L. 1972, ch. 54, § 18; L. 1976, ch. 99, § 2; July 1.



17-2710 Same; purposes and powers.

17-2710. Same; purposes and powers. A professional corporation may be organized only for the purpose of rendering one type of professional service and service ancillary thereto and shall not engage in any other business, except that a single professional corporation may be organized to and render professional services under any two or more of the types set forth in items (2), (6), (13) and (17) of subsection (b) of K.S.A. 17-2707, and amendments thereto; under any two or more of the types set forth in items (4), (5), (7), (8), (9), (11), (12), (14), (15), (16), (18), (20), (22), (23), (26) or (27) of subsection (b) of K.S.A. 17-2707, and amendments thereto; under any two or more of the types set forth in items (8), (9), (18), (24), (25), (26) and (27) of subsection (b) of K.S.A. 17-2707, and amendments thereto; or under the types set forth in items (16) and (25) of subsection (b) of K.S.A. 17-2707, and amendments thereto, but shall be deemed to have the following purposes, whether or not authorized by its article of incorporation:

(a) To purchase, receive, lease, or otherwise acquire, own, hold, improve, use and otherwise deal in and with, real or personal property, or any interest therein, wherever situated;

(b) to purchase, receive, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of, and otherwise use and deal in and with, shares of other interests in, or obligations of, other domestic or foreign corporations, associations, partnerships or individuals, insurance or annuities in any form, or direct or indirect obligations of the United States or of any other government, state, territory, governmental district or municipality or of any instrumentality thereof;

(c) to pay pensions and establish pension plans, profit-sharing plans, stock bonus plans, stock option plans and other incentive plans for any or all of its directors, officers and employees;

(d) to do all things necessary or incidental to the practice of the profession which the professional corporation is authorized to practice.

History: L. 1965, ch. 157, § 5; L. 1967, ch. 124, § 1; L. 1970, ch. 91, § 1; L. 1972, ch. 63, § 2; L. 1976, ch. 109, § 2; L. 1981, ch. 104, § 3; L. 1997, ch. 37, § 1; L. 2004, ch. 143, § 108; L. 2006, ch. 121, § 1; L. 2007, ch. 165, § 2; July 1.



17-2711 Same; corporate name.

17-2711. Same; corporate name. The corporate name of a corporation organized and operating hereunder may be any name not contrary to law or the ethics of the profession involved. Such name may include any name set forth in K.S.A. 17-6002, but in all cases the corporate name shall end with the word "chartered" or "professional association" or the abbreviation "P.A."

History: L. 1965, ch. 157, § 6; L. 1967, ch. 124, § 2; L. 1970, ch. 91, § 2; L. 1978, ch. 80, § 1; July 1.



17-2712 Same; shares, who may hold; transfer, how; securities law not applicable.

17-2712. Same; shares, who may hold; transfer, how; securities law not applicable. (a) A professional corporation may issue the shares of its capital stock only to a qualified person. A shareholder may voluntarily transfer their shares in a professional corporation to the corporation or to a qualified person with the prior written consent of the corporation unless the articles of incorporation otherwise provide. No shares may be transferred upon the books of the professional corporation or issued by the professional corporation until there is presented to and filed with the corporation a certificate by the regulating board stating that the person to whom the transfer is to be made or the shares issued is duly licensed to render the same type of professional services as that for which the corporation was organized. No shareholder shall enter into any voting trust agreement, proxy, or any other type of agreement vesting another person, other than another shareholder of the same corporation, with authority to exercise the voting power of any or all of their stock. The issuance or transfer of any shares and any proxy, voting trust or other agreement made in violation of this section shall be null and void. Every certificate of stock issued by a professional corporation shall contain substantially the following provision: "The ownership and transfer of this stock and the rights and obligations of stockholders are subject to the limitations and provisions of the professional corporation law of Kansas."

(b) The Kansas securities law as contained in article 12 of chapter 17 of the Kansas Statutes Annotated shall not be applicable to nor govern any transactions relating to any shares of a professional corporation.

(c) A general partnership, if all partners thereof are authorized to render a professional service permitted by the articles of incorporation of the issuing professional corporation and in which at least one partner is authorized by a licensing authority of this state to render in this state a professional service permitted by the articles of incorporation of the corporation, shall be deemed a qualified person for purposes of this section.

(d) A professional corporation or foreign professional corporation in which at least one shareholder is authorized by a licensing authority of this state to render in this state a professional service permitted by the articles of incorporation of the corporation shall be deemed a qualified person for purposes of this section.

History: L. 1965, ch. 157, § 7; L. 1989, ch. 78, § 2; July 1.



17-2713 Same; directors and officers.

17-2713. Same; directors and officers. No person may be a director or officer, other than secretary, of a professional corporation unless he is a shareholder. If the number of shareholders is less than three the number of directors may likewise be less than three, and the officers may be president, treasurer and secretary only, which offices may be combined in one or more persons.

History: L. 1965, ch. 157, § 8; June 30.



17-2714 Same; valuation and purchase of shares upon death or disqualification of shareholder; procedure; conversion to a general business corporation, when.

17-2714. Same; valuation and purchase of shares upon death or disqualification of shareholder; procedure; conversion to a general business corporation, when. If the articles of incorporation or bylaws of a corporation subject to this act fail to state a price or method of determining a price at which the corporation or its shareholders may purchase the shares of a deceased shareholder, or a shareholder no longer qualified to own shares in the corporation, then the price for such shares shall be determined by arbitration pursuant to the rules of the American arbitration association. Unless request in writing is made for arbitration as provided in this section within 30 days after the death or disqualification of a shareholder, the fair value shall be determined by a district judge of the district court in which the principal place of business of the professional corporation is located. The election to incorporate under this act shall constitute a full and final waiver of the right of jury trial on all issues in respect to the price and fair value to be paid for such shares. Upon the death or disqualification of the last shareholder qualifying to be shareholder of a professional corporation hereunder, such corporation shall not be dissolved but shall become a general business corporation. The successors in interest to such disqualified or deceased professional shareholder shall have the authority to amend the articles of incorporation to provide that the corporation may function under and be governed by the Kansas general corporation code to collect its accounts receivable, pay its debts, otherwise wind up its affairs or conduct any business or activity which is permitted under the Kansas general corporation code, and the successors in interest of such shareholder also shall have the authority to elect new directors of the corporation.

History: L. 1965, ch. 157, § 9; L. 1976, ch. 145, § 43; L. 1989, ch. 78, § 3; July 1.



17-2715 Same; act not to affect professional relationships; liability of employee or shareholder of corporation, extent.

17-2715. Same; act not to affect professional relationships; liability of employee or shareholder of corporation, extent. The professional corporation law of Kansas shall not affect any law, duty, right or privilege arising out of or applicable to the relationship between a person rendering professional services and a person receiving those services, including, but not limited to, liability or privilege arising out of the professional services. All rights and obligations pertaining to communications made to, or information received by any qualified person, or such person's advice thereon, shall be extended to the professional corporation of which such person is a shareholder or employee, and to the corporation's officers and employees. Every individual who renders a professional service as an employee of a professional corporation or a foreign professional corporation shall be liable for any negligent or wrongful act or omission in which such individual personally participates to the same extent as if such individual rendered such service in such individual's individual capacity. An employee or shareholder of a professional corporation or a foreign professional corporation shall not be liable for the conduct, actions or omissions of other employees in which such employee or shareholder did not personally participate unless such employee or shareholder was negligent in appointing or supervising that employee. Except as provided in this section, the liability of an employee or shareholder of a professional corporation or foreign professional corporation in such employer or shareholder's capacity as such shall be no greater in any respect than that of an employee or a shareholder of a corporation organized under the Kansas general corporation code contained in K.S.A. 17-6001 et seq., and amendments thereto.

History: L. 1965, ch. 157, § 10; L. 1989, ch. 78, § 4; July 1.



17-2716 Same; authority of professional licensing boards not restricted by this act; additional regulations.

17-2716. Same; authority of professional licensing boards not restricted by this act; additional regulations. Nothing in this chapter restricts or limits in any manner the authority and duty of any regulating board for the licensing of individual persons rendering professional service or the practice of the profession which is within the jurisdiction of the regulating board, notwithstanding that the person is an officer, director, shareholder or employee of a professional corporation and rendering professional service or engaging in the practice of the profession through the professional corporation. Each regulating board shall adopt and enforce, pursuant to law, any additional rules and regulations governing the practice of each profession as are necessary to enforce and comply with this chapter and the law applicable to each profession.

History: L. 1965, ch. 157, § 11; June 30.



17-2717 Same; election to function as general corporation; how made.

17-2717. Same; election to function as general corporation; how made. The corporation may elect, at any time, upon the vote of the owners of a majority of the issued and outstanding shares, to amend its articles of incorporation so as to prohibit its continued operation under this chapter and to substitute therefor authority for the said corporation to function as a corporation under the general corporation laws, chapter 17, Kansas Statutes Annotated. If such election is made, a certificate of amendment shall be filed in the office of the secretary of state, setting forth the purposes for which the corporation shall continue in operation, together with any other amendments necessary to comply with the requirements of chapter 17 of the Kansas Statutes Annotated.

History: L. 1965, ch. 157, § 12; June 30.



17-2718 Same; annual report; annual report fee.

17-2718. Same; annual report; annual report fee. (a) Each professional corporation organized under the laws of this state shall file with the secretary of state an annual report in writing stating the prescribed information concerning the corporation at the close of business on the last day of its tax period next preceding the date of filing, but if any such corporation's tax period is other than the calendar year it shall give notice thereof to the secretary of state prior to December 31 of the year it commences such tax period. The report shall be filed at the time prescribed by law for filing the corporation's annual Kansas income tax return. The report shall be made on a form provided by the secretary of state, containing the following information:

(1) The names and addresses of all officers, directors and shareholders of the professional corporation;

(2) a statement that each officer, director and shareholder is or is not a qualified person as defined in K.S.A. 17-2707, and amendments thereto, and setting forth the date on which any shares of the corporation were no longer owned by a qualified person; and

(3) the amount of capital stock issued.

(b) The report shall be signed by its president, secretary, treasurer or other officer duly authorized so to act, or by any two of its directors, or by an incorporator in the event its board of directors shall not have been elected. The fact that an individual's name is signed on such report shall be prima facie evidence that such individual is authorized to sign the report on behalf of the corporation; however, the official title or position of the individual signing the report shall be designated. This report shall be dated and subscribed by the person as true, under penalty of perjury. Upon request by the regulatory board which licenses the shareholders described in the report, a copy of the annual report shall be forwarded to the regulatory board. At the time of filing its annual report, each professional corporation shall pay the annual report fee prescribed by K.S.A. 17-7503, and amendments thereto.

History: L. 1965, ch. 157, § 13; L. 1972, ch. 54, § 19; L. 1973, ch. 90, § 2; L. 1977, ch. 78, § 1; L. 1990, ch. 85, § 1; L. 1991, ch. 76, § 2; L. 1997, ch. 106, § 1; L. 2004, ch. 171, § 17; L. 2005, ch. 157, § 5; L. 2007, ch. 81, § 2; July 1.



17-2719 Same; forfeiture of corporate right, when; trustees, powers.

17-2719. Same; forfeiture of corporate right, when; trustees, powers. The certificate of incorporation of any corporation organized under this chapter shall be automatically forfeited as of the last day of December in any year if the corporation fails to file the certificate required under this section, or if the certificate filed reflects that any shares of the corporation have been owned by an unqualified person for more than one year preceding the date of the certificate and that no action as required herein has been timely instituted to fix the fair value of such shares. In the event of any such forfeiture, all the powers, privileges and franchises conferred upon such corporation by its certificate of incorporation shall be subject to rescission, and the secretary of state shall notify the corporation by mail, addressed to its registered office, as disclosed by the records of his office, that its corporate existence and rights in this state have been forfeited and canceled, and the corporation dissolved subject to rescission as provided in chapter 17, Kansas Statutes Annotated. The directors and officers in office when any such forfeiture occurs shall be the trustees of the corporation, shall have full authority to wind up its business and affairs, sell and liquidate its property and assets, pay its debts and obligations and to distribute the net assets among the shareholders. The trustees as such shall have power to sue for and recover the debts and property due to corporation, describing it by its corporate name, and may be sued as such. The trustees shall be jointly and severally responsible to the creditors and shareholders of the corporation to the extent of its property and effects that shall have come into their hands.

History: L. 1965, ch. 157, § 14; June 30.



17-2720 Certain entities deemed validly incorporated; requirements.

17-2720. Certain entities deemed validly incorporated; requirements. Any entity organized prior to July 1, 1981, for the purpose of rendering (1) landscape architect services or (2) landscape architect services and architect, engineer or land surveyor services shall be deemed to be a validly incorporated professional corporation if the entity and the organization of the entity meets all requirements of the professional corporation law of Kansas as amended on July 1, 1981.

History: L. 1981, ch. 104, § 2; July 1.






Article 46 ELECTRIC COOPERATIVE, NONPROFIT, MEMBERSHIP CORPORATIONS

17-4601 Citation of act.

17-4601. Citation of act. This act may be cited as "the electric cooperative act."

History: L. 1941, ch. 185, § 1; June 30.



17-4602 Purpose.

17-4602. Purpose. Cooperative, nonprofit, membership corporations may be organized under this act to conduct or promote any lawful business under the general corporation laws of the state and for the purpose of supplying electric energy and promoting and extending the use thereof.

History: L. 1941, ch. 185, § 2; L. 1986, ch. 92, § 1; July 1.



17-4603 Definitions.

17-4603. Definitions. In this act: (a) "Co-operative" means any corporation organized under this act or which becomes subject to this act in the manner hereinafter provided; and (b) "person" means any natural person, firm, association, corporation business trust, partnership, federal agency, state or political subdivision or agency thereof, or any body politic.

History: L. 1941, ch. 185, § 3; June 30.



17-4604 Powers.

17-4604. Powers. In addition to the powers conferred on all corporations under article 61 of chapter 17 of the Kansas Statutes Annotated, a cooperative shall have power to:

(a) Sue and be sued in its corporate name;

(b) have perpetual existence;

(c) adopt a corporate seal and alter the same;

(d) generate, manufacture, purchase, acquire, accumulate and transmit electric energy, and to distribute, sell, supply, and dispose of electric energy to its members, and to governmental agencies, political subdivisions, and to other persons, who are not receiving central station service from facilities of existing public utilities;

(e) assist its members, governmental agencies, political subdivisions and other persons to whom electric energy or other services are or will be supplied by the cooperative, in wiring their premises and in acquiring, installing and financing electrical and plumbing appliances, equipment, fixtures and apparatus and such corporations may purchase, acquire, lease as lessor or lessee and sell electric and plumbing appliances, equipment, fixtures and apparatus also including, but not limited to, electrical equipment or systems which produce or convert energy or cause more efficient utilization of energy;

(f) construct, purchase, lease, and to equip, maintain and operate, and to sell, assign, convey, lease, mortgage, pledge or encumber electric transmission and distribution lines or systems, electric generating plants, and lands, buildings, structures, dams, easements and rights-of-way, equipment, and any other real or personal property, tangible or intangible, necessary to accomplish the purpose for which the cooperative may be organized hereunder;

(g) purchase, lease as lessee, or otherwise acquire, and to use, and exercise and to sell, assign, convey, mortgage, pledge or otherwise dispose of or encumber, franchises, rights, privileges, licenses and easements;

(h) borrow money and otherwise contract indebtedness, and to issue notes, bonds, and other evidences of indebtedness, and to secure the payment thereof by mortgage, pledge, or deed of trust of, or any other encumbrance upon, any or all of its then-owned or after-acquired real or personal property, assets, franchises, revenues or income;

(i) construct, maintain and operate electric transmission and distribution lines along, upon, under and across publicly owned lands and public thoroughfares, roads, highways, streets, alleys, bridges and causeways in conformity with the laws of the state of Kansas;

(j) exercise the power of eminent domain in the manner provided by the laws of this state for the exercise of such power by other corporations constructing or operating electric transmission and distribution lines or systems;

(k) become an incorporator, promoter, manager, member, stockholder or owner of other corporations or cooperatives, and conduct its business and exercise its powers within this state and to participate with other persons in any corporation, cooperative, partnership, limited partnership, joint venture or other association of any kind, or in any transaction, undertaking or arrangement which the participating person would have power to conduct by itself, whether or not such participation involves sharing or delegation of control with or to others;

(l) adopt, amend and repeal bylaws; and

(m) do and perform any other acts and things, and to have and exercise any other powers which may be necessary, to accomplish the purpose for which the cooperative is organized.

History: L. 1941, ch. 185, § 4; L. 1978, ch. 81, § 1; L. 1986, ch. 92, § 2; July 1.



17-4605 Name.

17-4605. Name. The name of a cooperative shall include the words "electric" and "cooperative," and the abbreviation "Inc." The name of a cooperative shall be distinct from the name of any other cooperative or corporation organized under the laws of, or authorized to do business in, this state. Only a cooperative or corporation doing business in this state pursuant to this act shall use both the words "electric" and "cooperative" in its name.

History: L. 1941, ch. 185, § 5; June 30.



17-4606 Incorporators.

17-4606. Incorporators. Five or more natural persons, or two or more cooperatives, may organize a cooperative in the manner hereinafter provided.

History: L. 1941, ch. 185, § 6; June 30.



17-4607 Articles of incorporation.

17-4607. Articles of incorporation. Articles of incorporation of a cooperative shall recite that they are executed pursuant to this act and shall state:

(1) The name of the cooperative;

(2) the address of its principal office;

(3) the names and addresses of the incorporators;

(4) the names and addresses of its trustees; and

(5) the purposes for which it is organized; and may contain any provisions not inconsistent with this act deemed necessary or advisable for the conduct of its business. Such articles shall be signed by each incorporator.

History: L. 1941, ch. 185, § 7; L. 2000, ch. 39, § 9; July 1.



17-4608 Bylaws.

17-4608. Bylaws. The board of trustees shall adopt the first bylaws of a cooperative to be adopted following an incorporation, conversion, merger or consolidation. Thereafter the members shall adopt, amend or repeal the bylaws by the affirmative vote of a majority of those members voting thereon at a meeting of the members. The bylaws shall set forth the rights and duties of members and trustees and may contain other provisions for the regulation and management of the affairs of the cooperative not inconsistent with this act or with its articles of incorporation.

History: L. 1941, ch. 185, § 8; June 30.



17-4609 Members.

17-4609. Members. Each incorporator of a cooperative shall be a member thereof, but no other person may become a member thereof unless such other person agrees to use electric energy or other services furnished by the cooperative when they are made available through its facilities. Any member of a cooperative who agrees to use electric energy shall cease to be a member if he does not use electric energy supplied by the cooperative within six months after it is made available to him or if electric energy is not made available to him by the cooperative within two years after he becomes a member, or such lesser period as the bylaws of the cooperative may provide. A husband and wife may hold a joint membership in a cooperative. Membership in a cooperative shall not be transferable, except as provided in the bylaws. The bylaws may prescribe additional qualifications and limitations in respect of membership.

History: L. 1941, ch. 185, § 9; June 30.



17-4610 Meetings of members.

17-4610. Meetings of members. (a) An annual meeting of the members of a cooperative shall be held at such time and place as shall be provided in the bylaws.

(b) Special meetings of the members may be called by the president, by the board of trustees, by any three (3) trustees, or by not less than ten percent (10%) of the members.

(c) Except as otherwise provided in this act, written or printed notice stating the time and place of each meeting of the members and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given to each member, either personally or by mail, not less than ten (10) days nor more than thirty-five (35) days before the date of the meeting. If mailed, such notice shall be deemed to be given when deposited in the United States mail, with postage prepaid, addressed to the member at his or her address as it appears on the records of the cooperative.

(d) Unless the bylaws prescribe the presence of a greater percentage or number of the members for a quorum, a quorum for the transaction of business at all meetings of the members of a cooperative having not more than one thousand (1,000) members, shall be five percent (5%) of all members, who must be present in person, and of a cooperative having more than one thousand (1,000) members, shall be fifty (50) members, present in person. If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting from time to time without further notice.

(e) Each member shall be entitled to one (1) vote on each matter submitted to a vote at a meeting of the members.

Voting shall be in person, but, if the bylaws so provide, may also be by proxy or by mail, or both. If the bylaws provide for voting by proxy or by mail, they shall also prescribe the conditions under which voting shall be permitted. No person shall vote as proxy more than three (3) members at any meeting of the members.

History: L. 1941, ch. 185, § 10; L. 1978, ch. 81, § 2; July 1.



17-4611 Waiver of notice.

17-4611. Waiver of notice. Any person entitled to notice of a meeting may waive such notice in writing either before or after such meeting. If any such person shall attend such meeting, such attendance shall constitute a waiver of notice of such meeting, unless such person participates therein solely to object to the transaction of any business because the meeting has not been legally called or convened.

History: L. 1941, ch. 185, § 11; June 30.



17-4612 Board of trustees; compensation, when; terms; quorum.

17-4612. Board of trustees; compensation, when; terms; quorum. (a) The business of a cooperative shall be managed by a board of not less than five (5) trustees, each of whom shall be a member of the cooperative. The bylaws shall prescribe the number of trustees, their qualifications, other than those prescribed in this act, the manner of holding meetings of the board of trustees and of electing successors to trustees who shall resign, die, or otherwise be incapable of acting. The bylaws may also provide for the removal of trustees from office and for the election of their successors. Trustees shall not receive any salaries for their services as trustees and except in emergencies, shall not be employed by the cooperative in any capacity involving compensation without the approval of the members. The bylaws may, however, provide that a fixed fee and expenses of attendance may be allowed to each trustee for attendance at each meeting of the board of trustees and for other functions duly authorized for and on behalf of the cooperative.

(b) The trustees of a cooperative named in any articles of incorporation, consolidation, merger or conversion, shall hold office until the next annual meeting of the members and until their successors are elected and qualify. At each annual meeting or, in case of failure to hold the annual meeting as specified in the bylaws, at a special meeting called for that purpose, the members shall elect trustees to hold office until the next annual meeting of the members, except as otherwise provided in this act. Each trustee shall hold office for the term for which elected and until a successor is elected and qualifies.

(c) Instead of electing all the trustees annually, the bylaws may provide that half of them, or a number as near thereto as possible, shall be elected to serve until the next annual meeting of the members and that the remaining trustees shall be elected to serve until the second succeeding annual meeting. Thereafter, as trustees' terms expire, the members shall elect their successors to serve until the second succeeding annual meeting after their election.

(d) Instead of electing the trustees in the manner as provided in subsections (b) or (c) of this section, the bylaws may provide that the members shall be elected at such annual meetings to serve for terms of three (3) years, except that the terms of the first trustees elected pursuant to this subsection may be fixed in said bylaws for a number of years not exceeding three (3), and upon the expiration thereof all members thereafter to be elected for terms of three (3) years.

(e) A majority of the board of trustees shall constitute a quorum.

(f) If a husband and wife hold a joint membership in a cooperative, either one, but not both, may be elected a trustee.

History: L. 1941, ch. 185, § 12; L. 1959, ch. 121, § 1; L. 1978, ch. 81, § 3; July 1.



17-4613 Districts.

17-4613. Districts. The bylaws may provide for the division of the territory served or to be served by a cooperative into two or more districts for any purpose, including, without limitation, the nomination and election of trustees and the election and functioning of district delegates. In such case the bylaws shall prescribe the boundaries of the district, or the manner of establishing such boundaries, and the manner of changing such boundaries and the manner in which such districts shall function. No member at any district meeting and no district delegate at any meeting shall vote by proxy or by mail.

History: L. 1941, ch. 185, § 13; June 30.



17-4614 Officers; election; agents and employees; removal.

17-4614. Officers; election; agents and employees; removal. The officers of a cooperative shall consist of a president, vice-president, secretary and treasurer, who shall be elected annually by and from the board of trustees. When a person holding any such office ceases to be a trustee he shall cease to hold such office. The offices of secretary and of treasurer may be held by the same person. The board of trustees may also elect or appoint such other officers, agents, or employees as it deems necessary or advisable and shall prescribe their powers and duties. Any officer may be removed from office and his successor elected in the manner prescribed in the bylaws.

History: L. 1941, ch. 185, § 14; June 30.



17-4615 Amendment of articles of incorporation.

17-4615. Amendment of articles of incorporation. A cooperative may amend its articles of incorporation in any manner not inconsistent with this act by complying with the following requirements: The proposed amendment shall be presented to a meeting of the members, the notice of which shall set forth or have attached the proposed amendment. If the proposed amendment, with any changes, is approved by the affirmative vote of not less than 2/3 of those members voting at such meeting, articles of amendment shall be executed on behalf of the cooperative by its president or vice-president and attested by its secretary. The articles of amendment shall recite that they are executed pursuant to this act and shall state:

(1) The name of the cooperative;

(2) the address of its principal office; and

(3) the amendment to its articles of incorporation.

The president or vice-president executing such articles of amendment shall make and annex thereto an affidavit stating that the provisions of this section in respect of the amendment set forth in such articles were duly complied with.

History: L. 1941, ch. 185, § 15; L. 2000, ch. 39, § 10; July 1.



17-4616 Change of location of principal office.

17-4616. Change of location of principal office. A cooperative, upon authorization of its board of trustees or its members, may change the location of its principal office any place within the state of Kansas by filing a certificate reciting such change of principal office, executed by its president or vice-president and attested by its secretary, in the office of the secretary of state.

History: L. 1941, ch. 185, § 16; L. 2000, ch. 39, § 11; July 1.



17-4617 Consolidation.

17-4617. Consolidation. (a) Any two or more cooperatives may consolidate into a new cooperative by complying with the following requirements:

(1) The proposition for the consolidation of the consolidating cooperatives into the new cooperative and proposed articles of consolidation shall be submitted to a meeting of the members of each consolidating cooperative, the notice of which shall have attached a copy of the proposed articles of consolidation; and

(2) if the proposed consolidation and the proposed articles of consolidation, with any amendments, are approved by the affirmative vote of not less than 2/3 of the members of each consolidating cooperative voting at each such meeting, articles of consolidation in the form approved shall be executed on behalf of each consolidating cooperative by its president or vice-president and attested by its secretary.

(b) Voting on the proposed articles of consolidation shall be in accordance with subsection (e) of K.S.A. 17-4610, and amendments thereto.

(c) The articles of consolidation shall recite that they are executed pursuant to this act and shall state:

(1) The name of each consolidating cooperative and the address of its principal office;

(2) the name of the new cooperative and the address of its principal office;

(3) a statement that each consolidating cooperative agrees to the consolidation;

(4) the names and addresses of the trustees of the new cooperative; and

(5) the terms and conditions of the consolidation and the mode of carrying the same into effect, including the manner in which the members of the consolidating cooperatives may or shall become members of the new cooperative.

Such articles may contain any provisions not inconsistent with this act deemed necessary or advisable for the conduct of the business of the new cooperative.

(d) The president or vice-president of each consolidating cooperative executing the articles of consolidation shall make and annex thereto an affidavit stating that the provisions of this section in respect of such articles were duly complied with by such cooperative.

History: L. 1941, ch. 185, § 17; L. 1989, ch. 79, § 1; L. 2000, ch. 39, § 12; July 1.



17-4618 Merger.

17-4618. Merger. (a) Any one or more cooperatives may merge into another cooperative by complying with the following requirements:

(1) The proposition for the merger of the merging cooperative into the surviving cooperative and proposed articles of merger shall be submitted to a meeting of the members of each merging cooperative, the notice of which shall have attached a copy of the proposed articles of merger; and

(2) if the proposed merger and the proposed articles of merger, with any amendments, are approved by the affirmative vote of not less than 2/3 of the members of each cooperative voting at each such meeting, articles of merger in the form approved shall be executed on behalf of each such cooperative by its president or vice-president and attested by its secretary.

(b) Voting on the proposed articles of merger shall be in accordance with subsection (e) of K.S.A. 17-4610, and amendments thereto.

(c) The articles of merger shall recite that they are executed pursuant to this act and shall state:

(1) The name of each merging cooperative and the address of its principal office;

(2) the name of the surviving cooperative and the address of its principal office;

(3) a statement that each merging cooperative and the surviving cooperative agree to the merger;

(4) the names and addresses of the trustees of the surviving cooperative; and

(5) the terms and conditions of the merger and the mode of carrying the same into effect, including the manner in which members of the merging cooperatives may or shall become members of the surviving cooperative.

Such articles may contain any provisions not inconsistent with this act deemed necessary or advisable for the conduct of the business of the surviving cooperative.

(d) The president or vice-president of each cooperative executing the articles of merger shall make and annex thereto an affidavit stating that the provisions of this section in respect of such articles were duly complied with by such cooperative.

History: L. 1941, ch. 185, § 18; L. 1989, ch. 79, § 2; L. 2000, ch. 39, § 13; July 1.



17-4619 Effect of consolidation or merger.

17-4619. Effect of consolidation or merger. (a) In the case of a consolidation the existence of the consolidating cooperatives shall cease and the articles of consolidation shall be deemed to be the articles of incorporation of the new cooperative; and in case of a merger the separate existence of the merging cooperatives shall cease and the articles of incorporation of the surviving cooperatives shall be amended to the extent, if any, that changes therein are necessary in the articles of merger;

(b) all the rights, privileges, immunities and franchises and all property, real and personal, including applications for membership, all debts due on whatever account and all other choses in action, of each of the consolidating or merging cooperatives shall be deemed to be transferred to and vested in the new or surviving cooperative without further act or deed;

(c) the new or surviving cooperative shall be responsible and liable for all the liabilities and obligations of each of the consolidating or merging cooperatives and any claim existing or action or proceeding pending by or against any of the consolidating or merging cooperatives may be prosecuted as if the consolidation or merger had not taken place, but the new or surviving cooperative may be substituted in its place; and

(d) neither the rights of creditors nor any liens upon the property of any such cooperatives shall be impaired by such consolidation or merger.

History: L. 1941, ch. 185, § 19; June 30.



17-4621 Dissolution.

17-4621. Dissolution. (a) A cooperative which has not commenced business may be dissolved by delivering to the secretary of state articles of dissolution which shall be executed on behalf of the cooperative by a majority of the incorporators and which shall state:

(1) The name of the cooperative;

(2) the address of its principal office;

(3) that the cooperative has not commenced business;

(4) that any sums received by the cooperative, less any part thereof disbursed for expenses of the cooperative, have been returned or paid to those entitled thereto;

(5) that no debt of the cooperative is unpaid; and

(6) that a majority of the incorporators elect that the cooperative be dissolved.

(b) A cooperative which has commenced business may be dissolved in the following manner: The members at any meeting shall approve, by the affirmative vote of not less than 2/3 of those members voting on such proposal at such meeting, a proposal that the cooperative be dissolved. Upon such approval, a certificate of election to dissolve, hereinafter designated the "certificate," executed on behalf of the cooperative by its president or vice-president, attested by its secretary, and stating:

(1) The name of the cooperative;

(2) the address of its principal office; and

(3) that the members of the cooperative have duly voted that the cooperative be dissolved, shall, together with an affidavit made by its president or vice-president executing the certificate, stating that the statements in the certificate are true, be submitted to the secretary of state for filing.

Upon the filing of the certificate and affidavit by the secretary of state, the cooperative shall cease to carry on its business except to the extent necessary for the winding up thereof, but its corporate existence shall continue until articles of dissolution have been filed by the secretary of state. The board of trustees shall immediately cause notice of the dissolution proceedings to be mailed to each known creditor of and claimant against the cooperative and to be published once a week for two successive weeks in a newspaper of general circulation in the county in which the principal office of the cooperative is located. The board of trustees shall wind up and settle the affairs of the cooperative, collect sums owing to it, liquidate its property and assets, pay and discharge its debts, obligations and liabilities, and do all other things required to wind up its business, and after paying or discharging or adequately providing for the payment or discharge of all its debts, obligations and liabilities, shall distribute any remaining sums among its members and former members in proportion to the patronage of the respective members or former members during the seven years next preceding the date of the filing of the certificate by the secretary of state, or if the cooperative has not been in existence for such period, then during the period of its existence prior to such filing. The board of trustees shall thereupon authorize the execution of articles of dissolution, which shall be executed on behalf of the cooperative by its president or vice-president, and attested by its secretary.

The articles of dissolution shall recite that they are executed pursuant to this act and shall state:

(1) The name of the cooperative;

(2) the address of its principal office;

(3) the date on which the certificate of election to dissolve was filed by the secretary of state;

(4) that there are no actions or suits pending against the cooperative;

(5) that all debts, obligations and liabilities of the cooperative have been paid and discharged or that adequate provision has been made therefor; and

(6) that the preceding provisions of this subsection have been duly complied with.

The president or vice-president executing the articles of dissolution shall make and annex thereto an affidavit stating that the statements made therein are true.

History: L. 1941, ch. 185, § 21; L. 2000, ch. 39, § 14; July 1.



17-4622 Filing of articles; fees.

17-4622. Filing of articles; fees. Articles of incorporation, amendment, consolidation, merger, conversion, or dissolution, when executed and accompanied by such affidavits as may be required by applicable provisions of this act, shall be presented to the secretary of state for filing in the records of the secretary's office. If the secretary of state finds that the articles presented conform to the requirements of this act, the secretary, upon the payment of the fees as provided in this act, shall file such articles in the records of the secretary's office. Upon such filing the incorporation, amendment, consolidation, merger, conversion, or dissolution provided for in this section shall be in effect. The provisions of this section shall also apply to certificates of election to dissolve and affidavits executed in connection with such certificates of election to dissolve pursuant to subsection (b) of K.S.A. 17-4621, and amendments thereto.

History: L. 1941, ch. 185, § 22; L. 2000, ch. 39, § 15; July 1.



17-4623 Refunds to members.

17-4623. Refunds to members. Revenues of a cooperative for any fiscal year in excess of the amount thereof necessary:

(a) To defray the expenses of the operation and maintenance of the facilities of the cooperative during such fiscal year;

(b) to pay interest and principal obligations of the cooperative coming due in such fiscal year;

(c) to finance, or to provide a reserve for the financing of, the construction or acquisition by the cooperative of additional facilities to the extent determined by the board of trustees;

(d) to provide a reasonable reserve for working capital;

(e) to provide a reserve for the payment of indebtedness of the cooperative in an amount not less than the total of the interest and principal payments in respect thereof required to be made during the next following fiscal year shall, unless otherwise determined by a vote of the members, be distributed by the cooperative to its members and to other persons to whom the cooperative supplies electric energy or other services, as patronage refunds prorated in accordance with the patronage of the cooperative by the respective members and such other persons, paid for during such fiscal year: Provided, however, That such distribution shall not be made to any such other person until he has become a member of the cooperative.

If such other person does not become a member of the cooperative within one year after the amount of his distributive share or accumulated distributive shares equal the membership fee required by the bylaws of the cooperative, or if no membership fee is required, within two years after the declaration of any such patronage refund, he shall cease to be entitled to such share or shares. Nothing herein contained shall be construed to prohibit the payment by a cooperative of all or any part of its indebtedness prior to the date when the same shall become due.

History: L. 1941, ch. 185, § 23; June 30.



17-4624 Disposition of property.

17-4624. Disposition of property. (a) The board of trustees of a cooperative shall have full power and authority, without authorization by the members thereof, to authorize the execution and delivery of a mortgage or mortgages or a deed or deeds of trust of, or the pledging or encumbering of, any or all of the property, assets, rights, privileges, licenses, franchises and permits of the cooperative, whether acquired or to be acquired, and wherever situated, as well as the revenues and income therefrom, all upon such terms and conditions as the board of trustees shall determine, to secure any indebtedness of the cooperative.

(b) A cooperative may not otherwise sell, mortgage, lease or otherwise dispose of or encumber all or a substantial portion of its property unless such sale, mortgage, lease or other disposition or encumbrance is authorized by the affirmative vote of not less than a majority of all the members of the cooperative.

History: L. 1941, ch. 185, § 24; L. 1970, ch. 93, § 1; July 1.



17-4625 Nonliability of members for debts of cooperative.

17-4625. Nonliability of members for debts of cooperative. No member shall be liable or responsible for any debts of the cooperative and the property of the members shall not be subject to execution therefor.

History: L. 1941, ch. 185, § 25; June 30.



17-4626 Recordation of mortgages, effect thereof.

17-4626. Recordation of mortgages, effect thereof. Any mortgage, deed or trust or other instrument executed by a cooperative doing business in this state pursuant to this act, which affects real and personal property and which is recorded in the real property records in any county in which such property is located or is to be located, shall have the same force and effect as if the mortgage, deed of trust or other instrument were also recorded, filed or indexed as provided by law in the proper office in such county as a mortgage of personal property. All after-acquired property of such cooperative described or referred to as being mortgaged or pledged in any such mortgage, deed of trust or other instrument, shall become subject to the lien thereof immediately upon the acquisition of such property by such cooperative, whether or not such property was in existence at the time of the execution of such mortgage, deed or trust or other instrument.

Recordation of any such mortgage, deed of trust or other instrument shall constitute notice and otherwise have the same effect with respect to such after-acquired property as it has under the laws relating to recordation, with respect to property owned by such cooperative at the time of the execution of such mortgage, deed of trust or other instrument and therein described or referred to as being mortgaged or pledged thereby. The lien upon personal property of any such mortgage, deed of trust or other instrument shall, after recordation thereof, continue in existence and of record for the period of time specified therein without the refiling thereof or the filing of any renewal certificate, affidavit or other supplemental information required by the laws relating to the renewal, maintenance or extension of liens upon personal property.

History: L. 1941, ch. 185, § 26; June 30.



17-4627 Easements.

17-4627. Easements. No action or suit may be brought against a cooperative doing business in this state pursuant to this act, or against any agent, servant or employee thereof, by reason of the maintenance of electric transmission or distribution lines on any real property after the expiration of a period of two years of continuous maintenance of such lines without the consent of the person or persons legally entitled to object to such maintenance.

History: L. 1941, ch. 185, § 27; June 30.



17-4628 Trustees, officers or members may take acknowledgments.

17-4628. Trustees, officers or members may take acknowledgments. No person who is authorized to take acknowledgments under the laws of this state shall be disqualified from taking acknowledgments of instruments executed in favor of a cooperative or to which it is a party, by reason of being an officer, trustee or member of such cooperative.

History: L. 1941, ch. 185, § 28; June 30.



17-4630 Jurisdiction of the state corporation commission.

17-4630. Jurisdiction of the state corporation commission. Cooperatives doing business in this state pursuant to this act shall be subject to the jurisdiction and control of the corporation commission of this state as provided in those provisions of chapter 66 of Kansas Statutes Annotated applicable to electric utilities.

History: L. 1941, ch. 185, § 30; L. 1976, ch. 110, § 1; July 1.



17-4631 Same; approval of mergers and consolidations.

17-4631. Same; approval of mergers and consolidations. No merger or consolidation of any cooperative, or corporation, organized under the provisions of this act shall become effective until the same has been approved by the corporation commission of the state of Kansas.

History: L. 1941, ch. 185, § 33; June 30.



17-4632 Securities act exemption.

17-4632. Securities act exemption. The provisions of the Kansas uniform securities act shall not apply to any note, bond or other evidence of indebtedness issued by any cooperative doing business in this state pursuant to this act to the United States of America or any agency or instrumentality thereof, or to any mortgage, deed of trust or other instrument executed to secure the same. The provisions of such securities act shall not apply to the issuance of membership certificates by any cooperative.

History: L. 1941, ch. 185, § 31; L. 2004, ch. 154, § 57; July 1, 2005.



17-4633 Invalidity of part.

17-4633. Invalidity of part. If any provisions of this act, or the application of such provision to any person or circumstance is held invalid, the remainder of the act and the application of such provisions to other persons or circumstances shall not be affected thereby. No caption of any section or set of sections shall in any way affect the interpretation of this act or any part thereof.

History: L. 1941, ch. 185, § 32; June 30.



17-4634 Annual report; annual report fee.

17-4634. Annual report; annual report fee. (a) Every corporation organized under the electric cooperative act of this state shall make an annual report in writing to the secretary of state, stating the prescribed information concerning the corporation at the close of business on the last day of its tax period next preceding the date of filing, but if any such corporation's tax period is other than the calendar year, it shall give notice thereof to the secretary of state prior to December 31 of the year it commences such tax period. The report shall be filed on or before the fifteenth day of the fourth month following the close of the tax year of the electric cooperative. The report shall be made on a form provided by the secretary of state, containing the following information:

(1) The name of the corporation;

(2) the location of the principal office;

(3) the names and addresses of the president, secretary, treasurer and all directors;

(4) the number of memberships issued; and

(5) the change or changes, if any, in the particulars made since the last annual report.

(b) Such reports shall be dated, signed by the president, vice-president or secretary of the corporation under penalty of perjury and forwarded to the secretary of state. At the time of filing such annual report, each such corporation shall pay an annual report fee in an amount equal to $40.

History: L. 1972, ch. 54, § 20; L. 1973, ch. 90, § 3; L. 1976, ch. 99, § 3; L. 2002, ch. 185, § 40; L. 2004, ch. 171, § 18; L. 2005, ch. 157, § 6; L. 2007, ch. 81, § 3; July 1.



17-4635 Application of general corporation code.

17-4635. Application of general corporation code. (a) The provisions of the Kansas general corporation code and all powers and rights thereunder shall apply to the corporations organized under the electric cooperative act, except where such provisions are in conflict with or inconsistent with the express provisions of the electric cooperative act.

(b) The provisions of this section shall be a part of and supplemental to the electric cooperative act.

History: L. 2008, ch. 46, § 2; July 1.



17-4651 Title.

17-4651. Title. K.S.A. 17-4651 through 17-4680, and amendments thereto, may be cited as the renewable energy electric generation cooperative act.

History: L. 2003, ch. 81, § 1; July 1.



17-4652 Definitions.

17-4652. Definitions. As used in the renewable energy electric generation cooperative act:

(a) "Cooperative" means any corporation organized under the renewable energy electric generation cooperative act or which becomes subject to the renewable energy electric generation cooperative act in the manner hereinafter provided.

(b) "Person" means any natural person, firm, association, corporation, limited liability company, business trust or partnership.

(c) "Renewable attributes" has the meaning provided in K.S.A. 66-1,184a, and amendments thereto.

(d) "Renewable resources or technologies" means wind, solar, photovoltaic, biomass, hydropower, geothermal, waste incineration and landfill gas resources or technologies.

History: L. 2003, ch. 81, § 2; L. 2007, ch. 4, § 1; July 1.



17-4653 Purpose; incorporators.

17-4653. Purpose; incorporators. Five or more persons may organize a cooperative, nonprofit, membership corporation under the provisions of the renewable energy electric generation cooperative act for the purposes of conducting or promoting any lawful business under the general corporation laws of the state, generating electricity from renewable resources and technologies and transmitting and selling such electricity at wholesale.

History: L. 2003, ch. 81, § 3; July 1.



17-4654 Powers.

17-4654. Powers. (a) In addition to the powers conferred on all corporations under article 61 of chapter 17 of the Kansas Statutes Annotated, a cooperative organized under the renewable energy electric generation cooperative act shall have power to:

(1) Sue and be sued in its corporate name;

(2) have perpetual existence;

(3) adopt a corporate seal and alter the same;

(4) generate, either as the cooperative or as  individual members of the cooperative, electricity from renewable resources or technologies and transmit and sell such electricity at wholesale;

(5) sell renewable attributes of the cooperative or of members of the cooperative;

(6) construct, purchase, lease, equip, maintain and operate, and to sell, assign, convey, lease, mortgage, pledge or encumber electric transmission lines or systems, electric generating plants, and lands, buildings, structures, easements and rights-of-way and equipment, and any other real or personal property, tangible or intangible, necessary to accomplish the purpose for which the cooperative may be organized hereunder;

(7) purchase, lease as lessee or otherwise acquire, and use, and exercise and to sell, assign, convey, mortgage, pledge or otherwise dispose of or encumber, franchises, rights, privileges, licenses and easements;

(8) borrow money and otherwise contract indebtedness, and to issue notes, bonds and other evidences of indebtedness, and to secure the payment thereof by mortgage, pledge, or deed of trust of, or any other encumbrance upon, any or all of its then-owned or after-acquired real or personal property, assets, franchises, revenues or income;

(9) construct, maintain and operate electric transmission lines along, upon, under and across publicly owned lands and public thoroughfares, roads, highways, streets, alleys, bridges and causeways in conformity with the laws of the state of Kansas;

(10) become an incorporator, promoter, manager, member, stockholder or owner of other corporations or cooperatives, and conduct its business and exercise its powers within this state and to participate with other persons in any corporation, limited liability company, cooperative, partnership, limited partnership, joint venture or other association of any kind, or in any transaction, undertaking or arrangement which the participating person would have power to conduct by itself, whether or not such participation involves sharing or delegation of control with or to others;

(11) adopt, amend and repeal bylaws; and

(12) do and perform any other acts and things, and to have and exercise any other powers which may be necessary, to accomplish the purpose for which the cooperative is organized.

(b) No cooperative organized under the renewable energy electric generation cooperative act nor any member of such cooperative shall:

(1) Enter into any contract for parallel generation services pursuant to K.S.A. 66-1,184, and amendments thereto, with regard to power generated by such cooperative or member from renewable resources;

(2) sell electricity at retail or have a certificated territory in this state;

(3) transfer or distribute electricity to any other member of the cooperative; or

(4) resell electricity provided to the cooperative or member by the cooperative's or member's provider of last resort.

History: L. 2003, ch. 81, § 4; July 1.



17-4655 Name.

17-4655. Name. The name of an electric generation cooperative organized under the renewable energy electric generation cooperative act shall include the words "renewable," "generation" and "cooperative" and the abbreviation "Inc." The name of an electric generation cooperative shall be distinct from the name of any other cooperative or corporation organized under the laws of, or authorized to do business in, this state. Only a cooperative doing business in this state pursuant to the renewable energy electric generation cooperative act shall use all of the following words in its name: "Renewable," "generation" and "cooperative."

History: L. 2003, ch. 81, § 5; July 1.



17-4656 Articles of incorporation.

17-4656. Articles of incorporation. (a) The articles of incorporation of a cooperative organized under the renewable energy electric generation cooperative act shall recite that they are executed pursuant to the renewable energy electric generation cooperative act and shall state:

(1) The name of the cooperative;

(2) the address of its principal office;

(3) the names and addresses of the incorporators;

(4) the names and addresses of its directors; and

(5) the purposes for which it is organized.

(b) The articles of incorporation of a cooperative organized under the renewable energy electric generation cooperative act may contain any provisions, not inconsistent with the renewable energy electric generation cooperative act, which are deemed necessary or advisable for the conduct of the business of the cooperative.

(c) The articles of incorporation shall be signed by each incorporator.

History: L. 2003, ch. 81, § 6; July 1.



17-4657 Bylaws.

17-4657. Bylaws. The board of directors shall adopt the first bylaws of a cooperative to be adopted following an incorporation, conversion, merger or consolidation. Thereafter the members shall adopt, amend or repeal the bylaws by the affirmative vote of a majority of those members voting thereon at a meeting of the members. The bylaws shall set forth the rights and duties of members and directors and may contain other provisions for the regulation and management of the affairs of the cooperative not inconsistent with the renewable energy electric generation cooperative act or with the cooperative's articles of incorporation.

History: L. 2003, ch. 81, § 7; July 1.



17-4658 Members.

17-4658. Members. Each incorporator of a cooperative shall be a member thereof. No person shall become a member of the cooperative unless such person operates generation facilities which use renewable resources and have a capacity of at least 100 kilowatts and agrees to generate electricity using such facilities and: (a) Transmit and sell at wholesale through the cooperative any such electricity in excess of that used by the person; (b) sell through the cooperative renewable attributes; or (c) both. Any member of a cooperative who so agrees shall cease to be a member of the cooperative if such member does not comply with the terms of the agreement within two years after such person becomes a member, or such lesser period as the bylaws of the cooperative may provide. A husband and wife may hold a joint membership in a cooperative. Membership in a cooperative shall not be transferable, except as provided in the bylaws. The bylaws may prescribe additional qualifications and limitations in respect of membership.

History: L. 2003, ch. 81, § 8; July 1.



17-4659 Meetings of members.

17-4659. Meetings of members. (a) An annual meeting of the members of a cooperative shall be held at such time and place as shall be provided in the bylaws of the cooperative.

(b) Special meetings of the members may be called by the president, by the board of directors, by any three directors or by not less than 10% of the members.

(c) Except as otherwise provided in the renewable energy electric generation cooperative act, written or printed notice stating the time and place of each meeting of the members and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given to each member, either personally or by mail, not less than 10 days nor more than 35 days before the date of the meeting. If mailed, such notice shall be deemed to be given when deposited in the United States mail, with postage prepaid, addressed to the member at the member's address as it appears on the records of the cooperative.

(d) Unless the bylaws prescribe the presence of a greater percentage or number of the members for a quorum, a quorum for the transaction of business at all meetings of the members of a cooperative shall be 5% of all members, who must be present in person. If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting without further notice.

(e) Each member shall be entitled to one vote on each matter submitted to a vote at a meeting of the members. Voting shall be in person but, if the bylaws so provide, may also be by proxy or by mail, or both. If the bylaws provide for voting by proxy or by mail, they shall also prescribe the conditions under which voting shall be permitted. No person shall vote as proxy more than three members at any meeting of the members.

History: L. 2003, ch. 81, § 9; July 1.



17-4660 Same; waiver of notice.

17-4660. Same; waiver of notice. Any person entitled to notice of a meeting may waive such notice in writing either before or after such meeting. If any such person shall attend such meeting, such attendance shall constitute a waiver of notice of such meeting unless such person participates therein solely to object to the transaction of any business because the meeting has not been legally called or convened.

History: L. 2003, ch. 81, § 10; July 1.



17-4661 Board of directors.

17-4661. Board of directors. (a) The business of a cooperative shall be managed by a board of not less than five directors, each of whom shall be a member of the cooperative. The bylaws shall prescribe the number of directors, their qualifications, other than those prescribed in the renewable energy electric generation cooperative act, the manner of holding meetings of the board of directors and of electing successors to directors who resign, die or are otherwise incapable of acting as a director. The bylaws may also provide for the removal of directors from office and for the election of their successors. Directors shall not receive any salary for their services as directors and, except in emergencies, shall not be employed by the cooperative in any capacity involving compensation without the approval of the members. The bylaws may provide that a fixed fee and expenses of attendance may be allowed to each director for attendance at each meeting of the board of directors and for other functions duly authorized for and on behalf of the cooperative.

(b) The directors of a cooperative named in any articles of incorporation, consolidation, merger or conversion shall hold office until the next annual meeting of the members and until their successors are elected and qualify. At each annual meeting or, in case of failure to hold the annual meeting as specified in the bylaws, at a special meeting called for that purpose, the members shall elect directors to hold office until the next annual meeting of the members, except as otherwise provided in the renewable energy electric generation cooperative act. Each director shall hold office for the term for which elected and until a successor is elected and qualifies.

(c) Instead of electing all the directors annually, the bylaws may provide for half of the directors, or a number as near thereto as possible, to be elected to serve until the next annual meeting of the members and that the remaining directors shall be elected to serve until the second succeeding annual meeting. Thereafter, as directors' terms expire, the members shall elect successor directors to serve until the second succeeding annual meeting after their election.

(d) Instead of electing the directors in the manner provided in subsection (b) or (c), the bylaws may provide that the members shall be elected at such annual meetings to serve for terms of three years, except that the terms of the first directors elected pursuant to this subsection may be fixed in such bylaws for a number of years not exceeding three and, upon the expiration thereof, all members thereafter to be elected for terms of three years.

(e) A majority of the board of directors shall constitute a quorum.

(f) If a husband and wife hold a joint membership in a cooperative, either one, but not both, may be elected a director.

History: L. 2003, ch. 81, § 11; July 1.



17-4662 Officers.

17-4662. Officers. The officers of a cooperative shall consist of a president, vice-president, secretary and treasurer. The offices shall be elected annually by and from the board of directors. When a person holding any such office ceases to be a director, the person shall cease to hold such office. The office of secretary and the office of treasurer may be held by the same person. The board of directors may also elect or appoint such other officers, agents or employees as the board deems necessary or advisable and the board shall prescribe the powers and duties of such officers, agents or employees. Any officer may be removed from office and a successor elected in the manner prescribed in the bylaws.

History: L. 2003, ch. 81, § 12; July 1.



17-4663 Articles of incorporation; amendment.

17-4663. Articles of incorporation; amendment. A cooperative may amend its articles of incorporation in any manner not inconsistent with the renewable energy electric generation cooperative act by complying with the following requirements: The proposed amendment shall be presented to a meeting of the members, the notice of which shall set forth or have attached the proposed amendment. If the proposed amendment, with any changes, is approved by the affirmative vote of not less than 2/3 of those members voting at such meeting, articles of amendment shall be executed on behalf of the cooperative by its president or vice-president and attested by its secretary. The articles of amendment shall recite that they are executed pursuant to the renewable energy electric generation cooperative act and shall state: (a) The name of the cooperative; (b) the address of its principal office; and (c) the amendment to its articles of incorporation. The president or vice-president executing such articles of amendment shall make and annex thereto an affidavit stating that the amendment was submitted and adopted in compliance with the provisions of this section.

History: L. 2003, ch. 81, § 13; July 1.



17-4664 Same; filing of.

17-4664. Same; filing of. Articles of incorporation, amendment, consolidation, merger, conversion or dissolution, when executed and accompanied by such affidavits as required by applicable provisions of the renewable energy electric generation cooperative act, shall be presented to the secretary of state for filing in the records of the secretary's office. If the secretary of state finds that the articles presented conform to the requirements of the renewable energy electric generation cooperative act, the secretary, upon the payment of the fees provided by the renewable energy electric generation cooperative act, shall file such articles in the records of the secretary's office. Upon such filing the incorporation, amendment, consolidation, merger, conversion or dissolution shall be in effect. The provisions of this section shall also apply to certificates of election to dissolve and affidavits executed in connection with such certificates of election to dissolve pursuant to subsection (b) of K.S.A. 17-4668, and amendments thereto.

History: L. 2003, ch. 81, § 18; July 1.



17-4665 Principal office, change of location.

17-4665. Principal office, change of location. A cooperative, upon authorization of its board of directors or its members, may change the location of its principal office to any place within the state of Kansas by filing, in the office of the secretary of state, a certificate which recites such change of principal office and which is executed by the cooperative's president or vice-president and attested by the cooperative's secretary.

History: L. 2003, ch. 81, § 14; July 1.



17-4666 Merger or consolidation.

17-4666. Merger or consolidation. (a) Any two or more cooperatives organized under the renewable energy electric generation cooperative act may merge into a single cooperative, which may be any one of the constituent cooperatives, or may consolidate into a new cooperative formed by the consolidation, by complying with the following requirements:

(1) The proposition for the merger or consolidation of the cooperatives and proposed articles of merger or consolidation shall be submitted to a meeting of the members of each merging or consolidating cooperative, the notice of which shall have attached a copy of the proposed articles of merger or consolidation; and

(2) if the proposed merger or consolidation and the proposed articles of merger or consolidation, with any amendments, are approved by the affirmative vote of not less than 2/3 of the members of each merging or consolidating cooperative voting at each such meeting, the articles of merger or consolidation in the form approved shall be executed on behalf of each merging or consolidating cooperative by its president or vice-president and attested by its secretary.

(b) Voting on the proposed articles of merger or consolidation shall be in accordance with subsection (e) of K.S.A. 17-4659, and amendments thereto.

(c) The articles of merger or consolidation shall recite that they are executed pursuant to the renewable energy electric generation cooperative act and shall state:

(1) The name of each merging or consolidating cooperative and the address of its principal office;

(2) the name of the surviving or new cooperative and the address of its principal office;

(3) a statement that each merging or consolidating cooperative agrees to the merger or consolidation;

(4) the names and addresses of the directors of the surviving or new cooperative; and

(5) the terms and conditions of the merger or consolidation and the mode of carrying the same into effect, including the manner in which the members of the merging or consolidating cooperatives may or shall become members of the surviving or new cooperative.

Such articles may contain any provisions, not inconsistent with the renewable energy electric generation cooperative act, which are deemed necessary or advisable for the conduct of the business of the surviving or new cooperative.

(d) The president or vice-president of each merging or consolidating cooperative executing the articles of merger or consolidation shall make and annex thereto an affidavit stating that such articles were submitted and approved in compliance with the provisions of this section.

History: L. 2003, ch. 81, § 15; July 1.



17-4667 Same; effect.

17-4667. Same; effect. (a) In the case of a consolidation, the existence of the consolidating cooperatives shall cease and the articles of consolidation shall be deemed to be the articles of incorporation of the new cooperative. In case of a merger, the separate existence of the merging cooperatives shall cease and the articles of incorporation of the surviving cooperatives shall be amended to the extent, if any, that changes therein are necessary in the articles of merger.

(b) All the rights, privileges, immunities and franchises and all property, real and personal, including applications for membership, all debts due on whatever account and all other choses in action, of each consolidating or merging cooperative shall be deemed to be transferred to and vested in the new or surviving cooperative without further act or deed.

(c) The new or surviving cooperative shall be responsible and liable for all liabilities and obligations of each consolidating or merging cooperative and any claim existing or action or proceeding pending by or against any of the consolidating or merging cooperatives may be prosecuted as if the consolidation or merger had not taken place, but the new or surviving cooperative may be substituted in its place.

(d) Neither the rights of creditors nor any liens upon the property of any such cooperative shall be impaired by such consolidation or merger.

History: L. 2003, ch. 81, § 16; July 1.



17-4668 Dissolution.

17-4668. Dissolution. (a) A cooperative which has not commenced business may be dissolved by delivering to the secretary of state articles of dissolution which shall be executed on behalf of the cooperative by a majority of the incorporators and which shall state:

(1) The name of the cooperative;

(2) the address of its principal office;

(3) that the cooperative has not commenced business;

(4) that any sums received by the cooperative, less any part thereof disbursed for expenses of the cooperative, have been returned or paid to those entitled thereto;

(5) that no debt of the cooperative is unpaid; and

(6) that a majority of the incorporators elect that the cooperative be dissolved.

(b) A cooperative which has commenced business may be dissolved in the following manner:

(1) The members at any meeting shall approve, by the affirmative vote of not less than 2/3 of those members voting on such proposal at such meeting, a proposal that the cooperative be dissolved. Upon such approval, a certificate of election to dissolve shall be executed on behalf of the cooperative by its president or vice-president and attested by its secretary. Such certificate shall state: (A) The name of the cooperative; (B) the address of its principal office; and (C) that the members of the cooperative have duly voted that the cooperative be dissolved. Such certificate shall be submitted to the secretary of state for filing, together with an affidavit, made by the cooperative's president or vice-president executing the certificate, stating that the statements in the certificate are true.

(2) Upon the filing of the certificate and affidavit by the secretary of state, the cooperative shall cease to carry on its business except to the extent necessary for the winding up thereof, but its corporate existence shall continue until articles of dissolution have been filed by the secretary of state. The board of directors shall immediately cause notice of the dissolution proceedings to be mailed to each known creditor of and claimant against the cooperative and to be published once a week for two successive weeks in a newspaper of general circulation in the county where the principal office of the cooperative is located. The board of directors shall wind up and settle the affairs of the cooperative, collect sums owing to it, liquidate its property and assets, pay and discharge its debts, obligations and liabilities, and do all other things required to wind up its business, and after paying or discharging or adequately providing for the payment or discharge of all its debts, obligations and liabilities, shall distribute any remaining sums among its members and former members in proportion to the patronage of the respective members or former members during the seven years next preceding the date of the filing of the certificate by the secretary of state or, if the cooperative has not been in existence for such period, then during the period of its existence prior to such filing. The board of directors shall thereupon authorize the execution of articles of dissolution, which shall be executed on behalf of the cooperative by its president or vice-president, and attested by its secretary.

(3) The articles of dissolution shall recite that they are executed pursuant to the renewable energy electric generation cooperative act and shall state:

(A) The name of the cooperative;

(B) the address of its principal office;

(C) the date on which the certificate of election to dissolve was filed by the secretary of state;

(D) that there are no actions or suits pending against the cooperative;

(E) that all debts, obligations and liabilities of the cooperative have been paid and discharged or that adequate provision has been made therefor; and

(F) that the preceding provisions of this subsection have been duly complied with.

The president or vice-president executing the articles of dissolution shall make and annex thereto an affidavit stating that the statements made therein are true.

History: L. 2003, ch. 81, § 17; July 1.



17-4669 Excess revenues, distribution to members.

17-4669. Excess revenues, distribution to members. (a) Except as otherwise determined by a vote of the members of the cooperative, revenues of a cooperative for any fiscal year in excess of the following shall be distributed by the cooperative to its members in accordance with the bylaws of the cooperative:

(1) Amounts necessary to defray the expenses of operation and maintenance of facilities of the cooperative during such fiscal year;

(2) amounts necessary to pay interest and principal obligations of the cooperative coming due in such fiscal year;

(3) amounts necessary to finance, or to provide a reserve for the financing of, the construction or acquisition by the cooperative of additional facilities to the extent determined by the board of directors;

(4) amounts necessary to provide a reasonable reserve for working capital;

(5) amounts necessary to provide a reserve for the payment of indebtedness of the cooperative in an amount not less than the total of the interest and principal payments in respect thereof required to be made during the next following fiscal year.

(b) Nothing herein contained shall be construed to prohibit the payment by a cooperative of all or any part of its indebtedness prior to the date when the same shall become due.

History: L. 2003, ch. 81, § 19; July 1.



17-4670 Disposition of property.

17-4670. Disposition of property. (a) The board of directors of a cooperative shall have full power and authority, without authorization by the members thereof, to authorize the execution and delivery of a mortgage or mortgages or a deed or deeds of trust of, or the pledging or encumbering of, any or all of the property, assets, rights, privileges, licenses, franchises and permits of the cooperative, whether acquired or to be acquired, and wherever situated, as well as the revenues and income therefrom, all upon such terms and conditions as the board of directors shall determine, to secure any indebtedness of the cooperative.

(b) A cooperative may not otherwise sell, mortgage, lease or otherwise dispose of or encumber all or a substantial portion of its property unless such sale, mortgage, lease or other disposition or encumbrance is authorized by the affirmative vote of not less than a majority of all the members of the cooperative.

History: L. 2003, ch. 81, § 20; July 1.



17-4671 Nonliability of members for debt of cooperative.

17-4671. Nonliability of members for debt of cooperative. No member of a cooperative shall be liable or responsible for any debts of the cooperative and the property of the members shall not be subject to execution therefor.

History: L. 2003, ch. 81, § 21; July 1.



17-4672 Recordation of instruments, effect.

17-4672. Recordation of instruments, effect. Any mortgage, deed or trust or other instrument executed by a cooperative doing business in this state pursuant to the renewable energy electric generation cooperative act, which affects real and personal property and which is recorded in the real property records in any county in which such property is located or is to be located, shall have the same force and effect as if the mortgage, deed of trust or other instrument were also recorded, filed or indexed as provided by law in the proper office in such county as a mortgage of personal property. All after-acquired property of such cooperative described or referred to as being mortgaged or pledged in any such mortgage, deed of trust or other instrument, shall become subject to the lien thereof immediately upon the acquisition of such property by such cooperative, whether or not such property was in existence at the time of the execution of such mortgage, deed or trust or other instrument. Recordation of any such mortgage, deed of trust or other instrument shall constitute notice and otherwise have the same effect with respect to such after-acquired property as it has under the laws relating to recordation, with respect to property owned by such cooperative at the time of the execution of such mortgage, deed of trust or other instrument and therein described or referred to as being mortgaged or pledged thereby. The lien upon personal property of any such mortgage, deed of trust or other instrument, after recordation thereof, shall continue in existence and of record for the period of time specified therein without the refiling thereof or the filing of any renewal certificate, affidavit or other supplemental information required by the laws relating to the renewal, maintenance or extension of liens upon personal property.

History: L. 2003, ch. 81, § 22; July 1.



17-4673 Actions or suits affecting easement or lease.

17-4673. Actions or suits affecting easement or lease. No action or suit affecting an easement or lease may be brought against a cooperative doing business in this state pursuant to the renewable energy electric generation cooperative act, or against any agent, servant or employee thereof, by reason of the maintenance of electric transmission lines on any real property after the expiration of a period of two years of continuous maintenance of such lines without the consent of the person or persons legally entitled to object to such maintenance.

History: L. 2003, ch. 81, § 23; July 1.



17-4674 Qualifications to take acknowledgments.

17-4674. Qualifications to take acknowledgments. No person who is authorized to take acknowledgments under the laws of this state shall be disqualified from taking acknowledgments of instruments executed in favor of a cooperative or to which it is a party, by reason of being an officer, director or member of such cooperative.

History: L. 2003, ch. 81, § 24; July 1.



17-4675 State corporation commission; jurisdiction; approval of merger or consolidation.

17-4675. State corporation commission; jurisdiction; approval of merger or consolidation. (a) Cooperatives doing business in this state pursuant to the renewable energy electric generation cooperative act shall be subject to the jurisdiction and control of the state corporation commission of this state in those provisions of chapter 66 of the Kansas Statutes Annotated applicable to electric utilities.

(b) No merger or consolidation of any cooperative organized under the provisions of the renewable energy electric generation cooperative act shall become effective until approved by the state corporation commission.

History: L. 2003, ch. 81, § 25; July 1.



17-4676 Exemption from securities act.

17-4676. Exemption from securities act. The provisions of the Kansas securities act shall not apply to any note, bond or other evidence of indebtedness issued by any cooperative doing business in this state pursuant to the renewable energy electric generation cooperative act to the United States of America or any agency or instrumentality thereof, or to any mortgage, deed of trust or other instrument executed to secure the same. The provisions of such securities act shall not apply to the issuance of membership certificates by any cooperative.

History: L. 2003, ch. 81, § 26; July 1.



17-4677 Annual report; annual report fee.

17-4677. Annual report; annual report fee. (a) Every cooperative organized under the renewable energy electric generation cooperative act shall make an annual report in writing to the secretary of state, stating the prescribed information concerning the cooperative at the close of business on the last day of its tax period next preceding the date of filing, but if any such cooperative's tax period is other than the calendar year, it shall give notice thereof to the secretary of state prior to December 31 of the year it commences such tax period. The report shall be filed on or before the 15th day of the sixth month following the close of the tax year of the electric cooperative. The report shall be made on a form provided by the secretary of state, containing the following information:

(1) The name of the cooperative;

(2) the location of the principal office of the cooperative;

(3) the names and addresses of the president, secretary, treasurer and directors of the cooperative;

(4) the number of members of the cooperative; and

(5) the change or changes, if any, in the particulars made since the last annual report.

(b) The annual report shall be dated, signed by the president, vice-president or secretary of the cooperative under penalty of perjury and forwarded to the secretary of state. At the time of filing such annual report, the cooperative shall pay an annual report fee in an amount equal to $40.

History: L. 2003, ch. 81, § 27; L. 2004, ch. 171, § 19; L. 2005, ch. 157, § 7; L. 2007, ch. 81, § 4; July 1.



17-4678 Payment of costs associated with distribution and transmission.

17-4678. Payment of costs associated with distribution and transmission. A cooperative organized under the renewable energy electric generation cooperative act shall pay the costs of use of distribution and transmission systems by the cooperative to transmit electricity, the costs of a generation interconnect study to the extent required by the standard provisions for agreements for interconnection and the costs of transmission system improvements, other upgrades and metering necessary for system operation. The cooperative shall negotiate with the owners of distribution and transmission systems for the purpose of determining such costs.

History: L. 2003, ch. 81, § 28; July 1.



17-4679 Payment of costs of certificated retail electric provider.

17-4679. Payment of costs of certificated retail electric provider. If a member of a cooperative organized under the renewable energy electric generation cooperative act is located within the certificated territory of a retail electric supplier, such supplier may charge such member of the cooperative a monthly fee which reflects the cost of providing standby electric service, distribution system repair and maintenance and other reasonable costs of being the provider of last resort.

History: L. 2003, ch. 81, § 29; July 1.



17-4680 Interconnection agreements, requirements.

17-4680. Interconnection agreements, requirements. Any agreement between a cooperative organized under the renewable energy electric generation cooperative act and the owner of distribution or transmission lines directly interconnecting with generation facilities of members of such cooperative for use of such lines by the cooperative shall require that all safety, system reliability and other appropriate issues shall have been satisfactorily resolved by the parties prior to the cooperative's first delivery of electricity.

History: L. 2003, ch. 81, § 30; July 1.



17-4681 Severability.

17-4681. Severability. If any provisions of this act or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the act that can be given effect without the invalid provisions or application. To this end the provisions of this act are severable.

History: L. 2003, ch. 81, § 33; July 1.



17-4682 Application of general corporation code.

17-4682. Application of general corporation code. (a) The provisions of the Kansas general corporation code and all powers and rights thereunder shall apply to the corporations organized under the renewable energy electric generation cooperative act, except where such provisions are in conflict with or inconsistent with express provisions of the renewable energy electric generation cooperative act.

(b) The provisions of this section shall be a part of and supplemental to the renewable energy electric generation cooperative act.

History: L. 2008, ch. 46, § 3; July 1.






Article 47 URBAN RENEWAL LAW

17-4742 Title of act.

17-4742. Title of act. This act shall be known and be cited as the "urban renewal law."

History: L. 1955, ch. 86, § 1; June 30.



17-4743 Legislative findings; declarations of necessity; eminent domain.

17-4743. Legislative findings; declarations of necessity; eminent domain. It is hereby found and declared that there exist in certain cities of the state, slum and blighted areas (as herein defined) which constitute a serious and growing menace, injurious to the public health, safety, morals and welfare of the residents of the state; that the existence of such areas contributes substantially and increasingly to the spread of disease and crime, constitutes an economic and social liability, substantially impairs or arrests the sound growth of municipalities and retards the provision of housing accommodations; and that the prevention and elimination of slums and blight is a matter of state policy and state concern in order that the state and certain cities therein shall not continue to be endangered by areas which are focal centers of disease, promote juvenile delinquency, and that because of the congestion in such slum and blighted area innumerable traffic problems are created which hamper the easy flow of motor vehicles throughout the area, and, while contributing little to the tax income of the state and its municipalities, consume an excessive proportion of its revenues because of the extra services required for police, fire, accident, hospitalization and other forms of public protection, services and facilities.

It is further found and declared that certain slum or blighted areas, or portions thereof, may require acquisition and clearance, as provided in this act, since the prevailing condition of decay may make impracticable the reclamation of the area by conservation or rehabilitation; that other areas or portions thereof may, through the means provided in this act, be susceptible of conservation or rehabilitation in such a manner that the conditions and evils hereinbefore enumerated may be eliminated, remedied or prevented; and that to the extent feasible salvable slum and blighted areas should be conserved and rehabilitated through voluntary action and the regulatory process.

It is further found and declared that the powers conferred by this act are for public uses and purposes for which public money may be expended and the power of eminent domain exercised; and that the necessity in the public interest for the provisions herein enacted is hereby declared as a matter of legislative determination.

History: L. 1955, ch. 86, § 2; June 30.



17-4744 Rehabilitation or redevelopment of urban renewal area by private enterprise.

17-4744. Rehabilitation or redevelopment of urban renewal area by private enterprise. A municipality, to the greatest extent it determines to be feasible in carrying out the provisions of this act, shall afford maximum opportunity, consistent with the sound needs of the municipality as a whole, to the rehabilitation or redevelopment of the urban renewal area by private enterprise. A municipality shall give consideration to this objective in exercising its powers under this act, including the formulation of a workable program, the approval of urban renewal plans (consistent with the general plan for the municipality), the adoption and enforcement of ordinances as provided for in K.S.A. 17-4759, the exercise of its zoning powers, the enforcement of other laws, codes and regulations relating to the use of land and the use and occupancy of buildings and improvements, the disposition of any property acquired, and the provision of necessary public improvements.

History: L. 1955, ch. 86, § 3; June 30.



17-4745 Formulation of workable program; provisions for inclusion.

17-4745. Formulation of workable program; provisions for inclusion. A municipality for the purposes of this act may formulate a workable program for utilizing appropriate private and public resources (including those specified in K.S.A. 17-4759) to eliminate, and prevent the development or spread of, slums and urban blight, to encourage needed urban rehabilitation, to provide for the redevelopment of slum and blighted areas, or to undertake such of the aforesaid activities or other feasible municipal activities as may be suitably employed to achieve the objectives of such workable program. Such workable program may include, without limitation, provision for: The prevention of the spread of blight into areas of the municipality which are free from blight through diligent enforcement of housing, zoning and occupancy controls and standards; the rehabilitation or conservation of slum and blighted areas or portions thereof by replanning, removing congestion, providing parks, playgrounds and other public improvements, by encouraging voluntary rehabilitation and by compelling the repair and rehabilitation of deteriorated or deteriorating structure; and the clearance and redevelopment of slum areas or portions thereof.

History: L. 1955, ch. 86, § 4; June 30.



17-4746 Finding of necessity; resolution.

17-4746. Finding of necessity; resolution. No municipality shall exercise any of the powers hereafter conferred by this act until after its local governing body shall have adopted a resolution finding that: (1) One or more slum or blighted areas exist in such municipality; and (2) the rehabilitation, conservation, or redevelopment, or a combination thereof, of such area or areas is necessary in the interest of the public health, safety, morals or welfare of the residents of such municipality.

History: L. 1955, ch. 86, § 5; June 30.



17-4747 Urban renewal plans; preparation and approval; acquisition of real property for urban renewal project, limitation.

17-4747. Urban renewal plans; preparation and approval; acquisition of real property for urban renewal project, limitation. (a) A municipality shall not prepare an urban renewal plan for an urban renewal area unless the governing body has, by resolution, determined such an area to be a slum area or a blighted area or a combination thereof and designated such area as appropriate for an urban renewal project. The local governing body shall not approve an urban renewal plan until a general plan for the municipality has been prepared. A municipality shall not acquire real property for an urban renewal project by exercise of the power of eminent domain unless the local governing body has approved the urban renewal plan in accordance with subsection (d) hereof: Provided, A municipality may acquire real property at any time, within an area which the local governing body has determined appropriate for an urban renewal project and regardless of whether or not an urban renewal plan for the area has been approved, by means other than the exercise of the power of eminent domain, whenever the local governing body shall have approved, by resolution, of the acquisition of real property in such an urban renewal area. In order to qualify for financial assistance from the federal government in making such acquisitions, and regardless of any other provisions of the laws of Kansas, the local governing body may assume the responsibility to the federal government to bear any loss that may arise as a result of such acquisition in the event the property so acquired is not used for urban renewal purposes because an urban renewal plan for the project area is not approved, or is amended to omit any of the acquired property, or is abandoned for any reason: Provided further, Real property so acquired shall be subject to all other provisions of the urban renewal law the same as property otherwise acquired, except that in the event the property so acquired is not used for urban renewal purposes because an urban renewal plan for the project area is not approved, or is amended to omit any of the acquired property, or is abandoned for any reason, the property may be disposed of under such reasonable competitive bidding procedures as the municipality shall prescribe.

(b) The municipality may itself prepare or cause to be prepared an urban renewal plan, or any person or agency, public or private, may submit such a plan to the municipality. Prior to its approval of an urban renewal plan, the local governing body shall submit such plan to the planning commission of the municipality, if any, for review and recommendations as to its conformity with the general plan for the development of the municipality as a whole. The planning commissions shall submit their written recommendations with respect to the proposed urban renewal plan to the local governing body within thirty (30) days after receipt of the plan for review. Upon receipt of the recommendations of the planning commission or, if no recommendations are received within said thirty (30) days, then without such recommendations, the local governing body may proceed with the hearing on the proposed urban renewal plan prescribed by subsection (c) hereof.

(c) The local governing body shall hold a public hearing on an urban renewal plan or substantial modification of an approved urban renewal plan, after public notice thereof by publication in a newspaper having a general circulation in the area of operation of the municipality. The notice shall describe the time, date, place and purpose of the hearing, shall generally identify the urban renewal area covered by the plan, and shall outline the general scope of the urban renewal project under consideration.

(d) Following such hearing, the local governing body may approve an urban renewal plan if it finds that: (1) A feasible method exists for the location of families who will be displaced from the urban renewal area in decent, safe and sanitary dwelling accommodations within their means and without undue hardship to such families; (2) the urban renewal plan conforms to the general plan of the municipality as a whole; and (3) the urban renewal plan will afford maximum opportunity, consistent with the sound needs of the municipality as a whole, for the rehabilitation or redevelopment of the urban renewal area by private enterprise: Provided, That if the urban renewal area or a portion thereof consists of a blighted area of open land which is to be acquired by the municipality for slum clearance and redevelopment, such blighted area shall not be so acquired unless (1) it is to be redeveloped for predominantly residential uses, and (2) the local governing body shall determine that a shortage of housing of sound standards and design which is decent, safe and sanitary exists in the municipality; that the need for housing accommodations has been or will be increased as a result of the clearance of slums in other areas (including other portions of the urban renewal area); that the conditions of blight in the area and the shortage of decent, safe and sanitary housing cause or contribute to an increase in and spread of disease and crime and constitute a menace to the public health, safety, morals or welfare; and that the redevelopment of the area for predominantly residential uses is an integral part of and essential to the program of the municipality for the elimination of slum and blighted areas.

(e) An urban renewal plan may be modified at any time: Provided, That if modified after the lease or sale by the municipality of real property in the urban renewal project area, such modification shall be subject to such rights at law or in equity as a lessee or purchaser, or his successor or successors in interest may be entitled to assert. Any proposed modification which will substantially change the urban renewal plan as previously approved by the local governing body shall be subject to the requirements of this section, including the requirement of a public hearing, before it may be approved.

(f) Upon the approval of an urban renewal plan by the municipality the provisions of said plan with respect to the future use and building requirements applicable to the property covered by said plan shall be controlling with respect thereto.

(g) Notwithstanding any other provisions of this act, where the local governing body certifies that an area is in need of redevelopment or rehabilitation as result of a flood, fire, hurricane, earthquake, storm, or other catastrophe respecting which the governor of the state has certified the need for disaster assistance under public law 875, eighty-first congress, or other federal law, the local governing body may approve an urban renewal plan and an urban renewal project with respect to such area without regard to the provisions of subsection (d) of this section and the provisions of this act requiring a general plan for the municipality and a public hearing on the urban renewal project.

History: L. 1955, ch. 86, § 6; L. 1961, ch. 122, § 1; L. 1967, ch. 127, § 1; March 1.



17-4748 Powers of municipality.

17-4748. Powers of municipality. Every municipality shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this act, including the following powers in addition to others herein granted:

(a) To undertake and carry out urban renewal projects within its area of operation; and to make and execute contracts and other instruments necessary or convenient to the exercise of its powers under this act; and to disseminate slum clearance and urban renewal information.

(b) To provide or to arrange or contract for the furnishing or repair by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities or other facilities for or in connection with an urban renewal project; to install, construct, and reconstruct streets, utilities, parks, playgrounds, and other public improvements; and to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of an urban renewal project, and to include in any contract let in connection with such a project, provisions to fulfill such of said conditions as it may deem reasonable and appropriate.

(c) Within its area of operation, to enter upon any building or property in any urban renewal area in order to make surveys, appraisals, soundings or test borings, and to obtain an order for this purpose from a court of competent jurisdiction in the event entry is denied or resisted; to acquire by purchase, lease, option, gift, grant, bequest, devise, eminent domain or otherwise, any real property (or personal property for its administrative purposes) together with any improvements thereon, except the acquisition by eminent domain of the property of public utilities, either publicly or privately owned, lying beyond the corporate limits of the municipality; to hold, approve, clear or prepare for redevelopment any such property; to mortgage, pledge, hypothecate or otherwise encumber or dispose of any real property; to insure or provide for the insurance of any real or personal property, or operations of the municipality against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purposes of this act. No statutory provision with respect to the acquisition, clearance or disposition of property by public bodies shall restrict a municipality or other public body exercising powers hereunder, in the exercise of such functions with respect to an urban renewal project, unless the legislature shall specifically so state.

(d) To invest any urban renewal project reserve or sinking funds not required for immediate disbursement, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in direct obligations of the United States government or any agency thereof; to redeem such bonds as have been issued pursuant to K.S.A. 17-4751 at the redemption price established therein or to purchase such bonds at less than redemption price, all such bonds so redeemed or purchased to be canceled.

(e) To borrow money and to apply for and accept advances, loans, grants, contributions and any other form of financial assistance from the federal government, the state, county, or other public body, or from any sources, public or private, for the purposes of this act, and to give such security as may be required and to enter into and carry out contracts in connection therewith. A municipality may include in any contract for financial assistance with the federal government for an urban renewal project such conditions imposed pursuant to federal law as the municipality may deem reasonable and appropriate and which are not inconsistent with the purposes of this act.

(f) Within its area of operation, to make or have made all plans necessary to the carrying out of the purposes of this act and to contract with any person, public or private, in making and carrying out such plans and to adopt or approve, modify and amend such plans. Such plans may include, without limitation: (1) A general plan for the locality as a whole; (2) urban renewal plans; (3) plans for carrying out a program of voluntary or compulsory repair and rehabilitation of buildings and improvements; (4) plans for the enforcement of state and local laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements; and (5) appraisals, title searches, surveys, studies, and other preliminary plans and work necessary to prepare for the undertaking of urban renewal projects. The municipality is authorized to develop, test, and report methods and techniques, and carry out demonstrations and other activities, for the prevention and the elimination of slums and urban blight, and to apply for, accept and utilize grants of funds from the federal government for such purposes.

(g) To prepare plans and provide assistance for the relocation of families displaced from an urban renewal area to the extent essential for acquiring possession of and clearing such area or parts thereof to permit the carrying out of the urban renewal project, except that nothing in this act shall be construed as authorizing the construction of any public housing.

(h) To appropriate such funds and make such expenditures as may be necessary to carry out the purposes of this act, and to levy taxes and assessments for such purposes; to close, vacate, plan or replan streets, roads, sidewalks, ways or other places; to plan or replan, zone or rezone any part of the municipality or make exceptions from building regulations; and to enter into agreements with an urban renewal agency vested with urban renewal project powers under K.S.A. 17-4756 (which agreements may extend over any period, notwithstanding any provision or rule of law to the contrary), respecting action to be taken by such municipality pursuant to any of the powers granted by this act.

(i) Within its area of operation, to organize, coordinate and direct the administration of the provisions of this act as they apply to such municipality in order that the objective of remedying slum and blighted areas and preventing the causes thereof within such municipality may be most effectively promoted and achieved, and to establish such new office or offices of the municipality or to reorganize existing offices in order to carry out such purpose most effectively.

(j) To exercise all or any part or combination of powers herein granted.

History: L. 1955, ch. 86, § 7; L. 1977, ch. 54, § 24; July 1.



17-4749 Acquisition of property; eminent domain.

17-4749. Acquisition of property; eminent domain. (a) A municipality shall have the right to acquire by condemnation any interest in real property, including a fee simple title thereto, which it may deem necessary for or in connection with an urban renewal project under this act. A municipality may exercise the power of eminent domain in the manner provided by chapter 26 of the Kansas Statutes Annotated, and acts amendatory thereof or supplementary thereto, or it may exercise the power of eminent domain in the manner now or which may be hereafter provided by any other statutory provisions for the exercise of the power of eminent domain. Property already devoted to a public use may be acquired in like manner: Provided, That no real property belonging to the state, or any political subdivision thereof, may be acquired without its consent.

(b) In any proceeding to fix or assess compensation for damages for the taking of property, or any interest therein, through the exercise of the power of eminent domain or condemnation, evidence or testimony bearing upon the following matters shall be admissible and shall be considered in fixing such compensation or damages, in addition to evidence or testimony otherwise admissible:

(1) Any use, condition, occupancy, or operation of such property which is unlawful or violative of, or subject to elimination, abatement, prohibition, or correction under, any law or any ordinance or regulatory measure of the state, county, municipality, other political subdivision, or any agency thereof, in which such property is located, as being unsafe, substandard, insanitary or otherwise contrary to the public health, safety, or welfare;

(2) The effect on the value of such property, of any such use, condition, occupancy, or operation, or of the elimination, abatement, prohibition, or correction of any such use, condition, occupancy, or operation;

(c) The foregoing testimony and evidence shall be admissible notwithstanding that no action has been taken by any public body or public officer toward the abatement, prohibition, elimination or correction of any such use, condition, occupancy, or operation. Testimony or evidence that any public body or public officer charged with the duty or authority so to do has rendered, made or issued any judgment, decree, determination or order for the abatement, prohibition, elimination or correction of any such use, condition, occupancy, or operation shall be admissible and shall be prima facie evidence of the existence and character of such use, condition or operation.

History: L. 1955, ch. 86, § 8; June 30.



17-4750 Sale, lease or transfer of property in urban renewal area; owner of property preference to purchase.

17-4750. Sale, lease or transfer of property in urban renewal area; owner of property preference to purchase. (a) A municipality may sell, lease or otherwise transfer real property or any interest therein acquired by it, and may enter into contracts with respect thereto, in an urban renewal area for residential, recreational, commercial, industrial or other uses or for public use, or may retain such property or interest for public use, in accordance with the urban renewal plan, subject to such covenants, conditions and restrictions, including covenants running with the land (and including the incorporation by reference therein of the provisions of an urban renewal plan or any part thereof), as it may deem to be in the public interest or necessary to carry out the purposes of this act: Provided, That such sale, lease, other transfer, or retention, and any agreement relating thereto, may be made only after the approval of the urban renewal plan by the local governing body. The purchasers or lessees and their successors and assigns shall be obligated to devote such real property only to the uses specified in the urban renewal plan, and may be obligated to comply with such other requirements as the municipality may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on such real property required by the urban renewal plan. Such real property or interest shall be sold, leased, otherwise transferred, or retained at not less than its fair value for uses in accordance with the urban renewal plan. In determining the fair value of real property for uses in accordance with the urban renewal plan, a municipality shall take into account and give consideration to the uses provided in such plan; the restrictions upon, and covenants, conditions and obligations assumed by the purchaser or lessee or by the municipality retaining the property; and the objectives of such plan for the prevention of the recurrence of slum or blighted areas. The municipality in any instrument of conveyance to a private purchaser or lessee may provide that such purchaser or lessee shall be without power to sell, lease or otherwise transfer the real property without the prior written consent of the municipality until he has completed the construction of any and all improvements which he has obligated himself to construct thereon. Real property acquired by a municipality which, in accordance with the provisions of the urban renewal plan, is to be transferred, shall be transferred as rapidly as feasible in the public interest consistent with the carrying out of the provisions of the urban renewal plan. The inclusion in any such contract or conveyance to a purchaser or lessee of any such covenants, restrictions or conditions (including the incorporation by reference therein of the provisions of an urban renewal plan or any part thereof) shall not prevent the filing of such contract or conveyance in the office of the register of deeds of the county in such manner as to afford actual or constructive notice thereof.

(b) A municipality may dispose of real property in an urban renewal area to private persons only under such reasonable competitive bidding procedures as it shall prescribe or as hereinafter provided in this subsection: Provided, however, Any person or persons who singly or together were the owners of any real property in an urban renewal area, which property was acquired by a municipality by condemnation, purchase or otherwise, shall have a preference to purchase such property subject to the provisions of subsection (a) of this section but without compliance with the provisions of this subsection (b), and the municipality shall accept any proposal for such a purchase if it deems it to be in the public interest and in furtherance of the purposes of this act and if such bid is equal to or greater than other bids received. A municipality may, by public notice by publication once each week for two consecutive weeks in a newspaper having general circulation in the community, prior to the execution of any contract to sell, lease or otherwise transfer real property and prior to the delivery of any instrument of conveyance with respect thereto under the provisions of this section, invite proposals from and make available all pertinent information to private redevelopers or any persons interested in undertaking to redevelop or rehabilitate an urban renewal area, or any part thereof. Such notice shall identify the area, or portion thereof, and shall state that such further information as is available may be obtained at such office as shall be designated in said notice. The municipality shall consider all such redevelopment of rehabilitation proposals and the financial and legal ability of the persons making such proposals to carry them out, and may negotiate with any persons for proposals for the purchase, lease or other transfer of any real property acquired by the municipality in the urban renewal area. The municipality may accept such proposal as it deems to be in the public interest and in furtherance of the purposes of this act: Provided, That a notification of intention to accept such proposal shall be filed with the governing body not less than thirty (30) days prior to any such acceptance. Thereafter, the municipality may execute such contract in accordance with the provisions of subsection (a) and deliver deeds, leases and other instruments and take all steps necessary to effectuate such contract.

(c) A municipality may temporarily operate and maintain real property acquired in an urban renewal area pending the disposition of the property for redevelopment, without regard to the provisions of subsection (a) above, for such uses and purposes as may be deemed desirable even though not in conformity with the urban renewal plan.

History: L. 1955, ch. 86, § 9; L. 1968, ch. 230, § 1; July 1.



17-4751 Issuance of bonds to finance urban renewal project; mortgages.

17-4751. Issuance of bonds to finance urban renewal project; mortgages. (a) A municipality shall have power to issue bonds from time to time in its discretion to finance the undertaking of any urban renewal project under this act, including, without limiting the generality thereof, the payment of principal and interest upon any advances for surveys and plans for urban renewal projects, and shall also have power to issue refunding bonds for the payment or retirement of such bonds previously issued by it. Such bonds shall be made payable, as to both principal and interest, solely from the income, proceeds, revenues, and funds of the municipality derived from or held in connection with its undertaking and carrying out of urban renewal projects under this act, except that payment of such bonds, both as to principal and interest, may be further secured by a pledge of any loan, grant or contribution from the federal government or other source, in aid of any urban renewal projects of the municipality under this act, and by a mortgage of any of such urban renewal projects, or any part thereof, title to which is in the municipality. Except as otherwise herein provided, all refunding bonds shall be issued in the manner prescribed by and subject to the provisions of K.S.A. 10-116a.

(b) Bonds issued under this section shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction, and shall not be subject to the provisions of any other law or charter relating to the authorization, issuance or sale of bonds. Bonds issued under the provisions of this act are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempted from all taxes.

(c) Bonds issued under this section shall be authorized by resolution or ordinance of the local governing body and may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate or rates, not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption (with or without premium), be secured in such manner, and have such other characteristics, as may be provided by such resolution or trust indenture or mortgage issued pursuant thereto.

(d) Such bonds may be sold at not less than par at public sales held after notice published prior to such sale in a newspaper having a general circulation in the area of operation and in such other medium of publication as the municipality may determine or may be exchanged for other bonds on the basis of par, except that such bonds may be sold to the federal government at private sale at not less than par, and, in the event less than all of the authorized principal amount of such bonds is sold to the federal government, the balance may be sold at private sale at not less than par at an interest cost to the municipality of not to exceed the interest cost to the municipality of the portion of the bonds sold to the federal government.

(e) In case any of the public officials of the municipality whose signatures appear on any bonds or coupons issued under this act shall cease to be such officials before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such officials had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this act shall be fully negotiable.

(f) In any suit, action or proceeding involving the validity or enforceability of any bond issued under this act or the security thereof, any such bond reciting in substance that it has been issued by the municipality in connection with an urban renewal project, as herein defined, shall be conclusively deemed to have been issued for such purpose and such project shall be conclusively deemed to have been planned, located and carried out in accordance with the provisions of this act.

History: L. 1955, ch. 86, § 10; L. 1970, ch. 64, § 47; L. 1977, ch. 58, § 13; May 18.



17-4752 Investments in bonds issued pursuant to act; conditions.

17-4752. Investments in bonds issued pursuant to act; conditions. All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking or investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees, and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or other obligations issued by a municipality pursuant to this act or by any urban renewal agency vested with urban renewal project powers under K.S.A. 17-4756: Provided, That such bonds and other obligations shall be secured by an agreement between the issuer and the federal government in which the issuer agrees to borrow from the federal government and the federal government agrees to lend to the issuer, prior to the maturity of such bonds or other obligations, moneys in an amount which (together with any other moneys irrevocably committed to the payment of interest on such bonds or other obligations) will suffice to pay the principal of such bonds or other obligations with interest to maturity thereon, which moneys under the terms of said agreement are required to be used for the purpose of paying the principal of and the interest on such bonds or other obligations at their maturity. Such bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this section to authorize any persons, political subdivisions and officers, public or private to use any funds owned or controlled by them for the purchase of any such bonds or other obligations. Nothing contained in this section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities.

History: L. 1955, ch. 86, § 11; June 30.



17-4753 Property exempt from levy and sale by execution and judgment charge or lien; alternative remedies.

17-4753. Property exempt from levy and sale by execution and judgment charge or lien; alternative remedies. (a) All property of a municipality, including funds, owned or held by it for the purposes of this act shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against a municipality be a charge or lien upon such property: Provided, however, That the provisions of this section shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to this act by a municipality on its rents, fees, grants or revenues from urban renewal projects.

(b) The property of a municipality, acquired or held for the purposes of this act, is declared to be public property used for essential public and governmental purposes.

History: L. 1955, ch. 86, § 12; L. 1975, ch. 495, § 11; July 1.



17-4754 Cooperation by public bodies; powers; issuance of general obligation bonds, when; protest; election.

17-4754. Cooperation by public bodies; powers; issuance of general obligation bonds, when; protest; election. (a) For the purpose of aiding in the planning, undertaking or carrying out of an urban renewal project located within the area in which it is authorized to act, any public body may, upon such terms, with or without consideration, as it may determine: (1) Dedicate, sell, convey or lease any of its interest in any property or grant easements, licenses or other rights or privileges therein to a municipality; (2) incur the entire expense of any public improvements made by such public body in exercising the powers granted in this section; (3) do any and all things necessary to aid or cooperate in the planning or carrying out of an urban renewal plan; (4) lend, grant or contribute funds to a municipality; (5) enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary) with a municipality or other public body respecting action to be taken pursuant to any of the powers granted by this act, including the furnishing of funds or other assistance in connection with an urban renewal project; and (6) cause public buildings and public facilities, including parks, playgrounds, recreational, community, education, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake to be furnished; furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, sidewalks, ways or other places; plan or replan, zone or rezone any part of the public body or make exceptions from building regulations; and cause administrative and other services to be furnished to the municipality. If at any time title to or possession of any urban renewal project is held by any public body or governmental agency, other than the municipality, which is authorized by law to engage in the undertaking, carrying out, or administration or urban renewal projects (including any agency or instrumentality of the United States of America), the provisions of the agreements referred to in this section shall inure to the benefit of and may be enforced by such public body or governmental agency. As used in this subsection, the term "municipality" shall also include an urban renewal agency vested with all of the urban renewal project powers pursuant to the provisions of K.S.A. 17-4756, and any amendments thereto.

(b) Any sale, conveyance, lease or agreement provided for in this section may be made by a public body without appraisal, public notice, advertisement or public bidding.

(c) For the purpose of aiding in the planning, undertaking or carrying out of an urban renewal project of an urban renewal agency, a municipality may (in addition to its other powers and upon such terms, with or without consideration, as it may determine) do and perform any or all of the actions or things which by the provisions of subsection (a) of this section, a public body is authorized to do or perform, including the furnishing of financial and other assistance.

(d) For the purposes of this section, or for the purpose of aiding in the planning, undertaking or carrying out of an urban renewal project of a municipality, such municipality may (in addition to any authority to issue bonds pursuant to K.S.A. 17-4751) issue and sell its general obligation bonds: Provided, That before any general obligation bonds may be issued under the urban renewal law, the city shall adopt a resolution, finding and declaring it necessary to issue such bonds, which resolution shall state the purpose for which said bonds are to be issued and the maximum amount of bonds to be issued, and shall contain a statement relating to the provisions for protest as hereinafter provided, which resolution shall be published once each week for two consecutive weeks in the official paper of the city, and if within sixty (60) days after the date of the last publication of said resolution, a protest, signed by not less than five percent (5%) of the electors in the municipality, as determined by the vote cast for secretary of state at the last preceding general election, is filed with the city clerk, the bonds shall not be issued, unless the governing body calls an election within the time and in the manner prescribed by K.S.A. 10-120, or any amendments thereto, and the proposition shall receive the favorable vote of a majority of the votes cast on the proposition: Provided further, That no incorporated city with a population of less than 125,000 shall issue general obligation bonds under the urban renewal law unless issued pursuant to and as the result of an election as hereinbefore prescribed, unless such a city has suffered a catastrophe which the president of the United States has determined to be a major disaster pursuant to Public Law 875, 81st Congress, approved September 30, 1950, as amended (42 U.S.C.A. §§ 1855, 1855a to 1855g), in which case, such a city may issue and sell its general obligation bonds for the purposes set out in this subsection without submitting the proposition to a vote of the electors of such city: Provided, That before any such bonds may be issued, the governing body of the city shall first adopt and publish a resolution as hereinabove provided for in this subsection and if within fifteen (15) days after the last publication of said resolution there shall be filed with the city clerk a written protest against the issuance of said bonds signed by not less than ten percent (10%) of the qualified electors of such city, as determined by the total vote cast for secretary of state at the preceding general election, the governing body shall submit the proposed bond issue to the electors at a special election to be called for that purpose upon at least ten (10) days' notice, to be held not later than sixty (60) days after the filing of such protest, or at a regular city, primary, or general election which will occur not sooner than thirty (30) days and not later than sixty (60) days after the filing of such protest. In the event such an election is required, then such bonds shall not be issued and sold unless a majority of the qualified electors voting on the proposition shall vote in favor thereof.

History: L. 1955, ch. 86, § 13; L. 1957, ch. 156, § 1; L. 1959, ch. 122, § 1; March 31.



17-4755 Instrument executed by municipality; presumption.

17-4755. Instrument executed by municipality; presumption. Any instrument executed by a municipality and purporting to convey any right, title or interest in any property under this act shall be conclusively presumed to have been executed in compliance with the provisions of this act insofar as title or other interest of any bona fide purchasers, lessees or transferees of such property is concerned.

History: L. 1955, ch. 86, § 14; June 30.



17-4756 Exercise of urban renewal project powers; divesting powers and restoring to governing body; abolishment of urban renewal agency; reestablishment of agency.

17-4756. Exercise of urban renewal project powers; divesting powers and restoring to governing body; abolishment of urban renewal agency; reestablishment of agency. (a) A municipality may itself exercise its urban renewal project powers (as herein defined) or may, if the governing body thereof by resolution determines such action to be in the public interest, elect to have such powers exercised by the urban renewal agency (created by K.S.A. 17-4757) except the powers listed in subsection (h) of K.S.A. 17-4748. In the event the local governing body makes such determination, the urban renewal agency shall be vested with all of the urban renewal project powers in the same manner as though all such powers were conferred on such agency or authority instead of the municipality. If the governing body does not elect to make such determination, the municipality in its discretion may exercise its urban renewal project powers through a board or commission or through such officers of the municipality as the governing body may by resolution determine.

(b) (1) The governing body of any municipality which has heretofore elected to have such powers exercised by an urban renewal agency board of commissioners, may by ordinance, when it shall deem such action to be in the public interest, elect to divest such urban renewal agency board of the powers previously conferred upon it and restore such powers to the municipality. The governing body electing to divest any such board of urban renewal project powers and to exercise the same shall assume, on behalf of the municipality, title to all property, real or personal, owned or held by the urban renewal agency, and shall also assume all debts, contracts and obligations lawfully incurred or entered into by the urban renewal agency board during the period such powers were exercised by such agency.

(2) Any municipality which has elected to have such powers exercised by an urban renewal agency may also, by ordinance, provide for the division and assignment of urban renewal powers to the agency and to the municipality itself, except the powers listed in subsection (h) of K.S.A. 17-4748 shall not be assigned to any urban renewal agency board. In the event the governing body makes such determination, the urban renewal agency board shall be vested with the urban renewal powers specified by ordinance in the same manner as though such powers were conferred on such agency instead of the municipality.

(3) Any municipality electing, under subsection (b)(1) of this section, to divest such urban renewal agency board of the powers previously conferred upon it, may, by ordinance, abolish such urban renewal agency board. Any such municipality may, by subsequent ordinance, reestablish an urban renewal agency board which has been previously abolished.

(c) As used in this section, the term "urban renewal project powers" shall include the rights, powers, functions and duties of a municipality under this act, except the following: The power to determine an area to be a slum or blighted area or combination thereof and to designate such area as appropriate for an urban renewal project; the power to approve and amend urban renewal plans and to hold any public hearings required with respect thereto; the power to establish a general plan for the locality as a whole; the power to formulate a workable program under K.S.A. 17-4745; the powers, duties and functions referred to in K.S.A. 17-4759; the power to make the determinations and findings provided for in K.S.A. 17-4744, 17-4746 and subsection (d) of 17-4747; the power to issue general obligation bonds; and the power to appropriate funds, to levy taxes and assessments, and to exercise other powers provided for in subsection (h) of K.S.A. 17-4748: Provided, That in the carrying out of the urban renewal plan under the provisions of this act, public utilities, either publicly or privately owned, shall not be required to locate, remove or readjust utility facilities and services without fair and reasonable compensation.

History: L. 1955, ch. 86, § 15; L. 1975, ch. 139, § 1; April 5.



17-4757 Urban renewal agency; creation; transaction of business and exercise of powers subject to approval of governing body; commissioners; terms; vacancies; expenses; quorum; chairman and vice-chairman; executive director; employees; annual reports; removal from office, when.

17-4757. Urban renewal agency; creation; transaction of business and exercise of powers subject to approval of governing body; commissioners; terms; vacancies; expenses; quorum; chairman and vice-chairman; executive director; employees; annual reports; removal from office, when. (a) There is hereby created in each municipality a public body corporate and politic to be known as the "urban renewal agency" of the municipality. Such agency shall not transact any business or exercise its powers hereunder until or unless the local governing body has made the finding prescribed in K.S.A. 17-4746, and amendments thereto, and has elected to have the urban renewal project powers exercised by an urban renewal agency as provided in K.S.A. 17-4756, and amendments thereto.

(b) Subject to the provisions of K.S.A. 2015 Supp. 12-16,128, and amendments thereto, if the urban renewal agency is authorized to transact business and exercise powers hereunder, the mayor, by and with the advice and consent of the local governing body, shall appoint a board of commissioners of the urban renewal agency which shall consist of five commissioners. Of the commissioners first appointed, one shall be appointed for a term of one year; one for a term of two years; one for a term of three years; and two for a term of four years. On the expiration of the term of each commissioner, such commissioner's successor shall be appointed for a term of four years. Any vacancy shall be filled by appointment for the unexpired term.

(c) A commissioner shall receive no compensation for services but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of such commissioner's duties. Each commissioner shall hold office until such commissioner's successor has been appointed and has qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk of the municipality and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner.

The powers of an urban renewal agency shall be exercised by the commissioners thereof. A majority of the commissioners shall constitute a quorum for the purpose of conducting business and exercising the powers of the agency and for all other purposes. Action may be taken by the agency upon a vote of a majority of the commissioners present, unless in any case the bylaws shall require a larger number. Any persons may be appointed as commissioners if they reside within the area of operation of the agency (which shall be coterminous with the area of operation of the municipality) and are otherwise eligible for such appointments under this act.

The members shall elect a chairman and vice-chairman from among the commissioners. An agency may employ an executive director, technical experts and such other agents and employees, permanent and temporary, as it may require, and determine their qualifications, duties and compensation. An agency may employ or retain its own counsel and legal staff. An agency authorized to transact business and exercise powers under this act shall file, with the local governing body, on or before March 31 of each year, a report of its activities for the preceding calendar year, which report shall include a complete financial statement setting forth its assets, liabilities, income and operating expense as of the end of such calendar year. At the time of filing the report, the agency shall publish in a newspaper of general circulation in the community a notice to the effect that such report has been filed with the municipality and that the report is available for inspection during business hours in the office of the city clerk and in the office of the agency.

(d) For inefficiency or neglect of duty or misconduct in office, a commissioner may be removed only after a hearing and after such commissioner shall have been given a copy of the charges at least 10 days prior to such hearing and have had an opportunity to be heard in person or by counsel.

History: L. 1955, ch. 86, § 16; L. 2008, ch. 163, § 14; July 1.



17-4758 Acquisition of interest in project by public officials, commissioners or employees; disclosures; holding other public office; violation of section, effect.

17-4758. Acquisition of interest in project by public officials, commissioners or employees; disclosures; holding other public office; violation of section, effect. No public official or employee of a municipality (or board or commission thereof), and no commissioner or employee of an urban renewal agency which has been vested by a municipality with urban renewal project powers under K.S.A. 17-4756 shall voluntarily acquire any interest, direct or indirect, in any urban renewal project, or in any property included or planned to be included in any urban renewal project of such municipality or in any contract or proposed contract in connection with such urban renewal project. Where such acquisition is not voluntary, the interest acquired shall be immediately disclosed in writing to the local governing body and such disclosure shall be entered upon the minutes of the governing body.

If any such official, commissioner or employee presently owns or controls or owned or controlled within the preceding two (2) years, any interest, direct or indirect, in any property which he knows is included or planned to be included in an urban renewal project, he shall immediately disclose this fact in writing to the local governing body, and such disclosure shall be entered upon the minutes of the governing body, and any such official, commissioner or employee shall not participate in any action by the municipality (or board or commission thereof), or urban renewal agency affecting such property.

Any disclosure required to be made by this section to the local governing body shall concurrently be made to an urban renewal agency which has been vested with urban renewal project powers by the municipality pursuant to the provisions of K.S.A. 17-4756. No commissioner or other officer of any urban renewal agency, board or commission exercising powers pursuant to this act shall hold any other public office under the municipality other than his commissionership or office with respect to such urban renewal agency, board or commission. Any violation of the provisions of this section shall constitute misconduct in office.

History: L. 1955, ch. 86, § 17; June 30.



17-4759 Ordinances relating to repair, closing, demolition or removal of structures unsafe, insanitary, dangerous or inimical to welfare of residents; complaints and orders issued pursuant thereto.

17-4759. Ordinances relating to repair, closing, demolition or removal of structures unsafe, insanitary, dangerous or inimical to welfare of residents; complaints and orders issued pursuant thereto. (a) Whenever any municipality finds that there exist in such municipality structures which are unfit for human use or habitation due to dilapidation, defects increasing the hazards of fire, accidents or other calamities, lack of ventilation, light or sanitary facilities, or due to other conditions, including those set forth in subsection (c), rendering such structures unsafe, insanitary or dangerous or detrimental to the health, safety or morals, or otherwise inimical to the welfare of the residents of such municipality, the municipality may require or cause the repair, closing, demolition or removal of such structures in the manner herein provided. "Residential structure" or "dwelling" means any building, or structure, or part thereof, used and occupied for human habitation or intended to be so used, and includes any appurtenances belonging thereto or usually enjoyed therewith. "Nonresidential structure" means any structure which is used for other than residential purposes, or a part of such structure, or a structure a part of which is used for other than residential purposes and, where applicable, the premises on which such structures are situated.

(b) Upon the adoption of an ordinance finding that structural conditions of the character described in subsection (a) exist within a municipality, the governing body of such municipality is hereby authorized to adopt ordinances relating to the structures within such municipality which are unfit for human use or habitation. Such ordinances shall include the following provisions that:

(1) A public officer be designated or appointed to exercise the powers prescribed by the ordinances.

(2) Whenever a petition is filed with the public officer or by at least five residents of the municipality charging that any structure is unfit for human use or habitation or whenever it appears to the public officer, on the officer's own motion, that any structure is unfit for human use or habitation, the officer, if the officer's preliminary investigation discloses a basis for such charges, shall issue and cause to be served upon the owner, every mortgagee of record and all parties in interest in such structure, including persons in possession, a complaint stating the charges. Such complaint shall contain a notice that: A hearing will be held before the public officer or the officer's designated agent at a place therein fixed not less than 10 days nor more than 30 days after the serving of the complaint; that the owner, mortgagee and parties in interest shall be given the right to file an answer to the complaint and to appear in person, or otherwise, and give testimony at the place and time fixed in the complaint; and that the rules of evidence prevailing in courts of law or equity shall not be controlling in hearings before the public officer.

(3) If, after such notice and hearing, the public officer determines that the structure under consideration is unfit for human use or habitation, the officer shall state in writing the findings of facts in support of such determination and shall issue and cause to be served upon the owner thereof an order which:

(A)  Requires the owner, within the time specified in the order, to repair, alter, or improve such structure to render it fit for human use or habitation or to vacate and close the structure until conformance with ordinances established under this law if the repair, alteration or improvement of the structure can be made at a reasonable cost in relation to the replacement value of the structure. The ordinance of the municipality shall fix a certain percentage of such cost as being reasonable; or

(B)  requires the owner, within the time specified in the order, to remove or demolish such structure if the repair, alteration or improvement of the structure cannot be made at a reasonable cost in relation to the replacement value of the structure. The ordinance of the municipality shall fix a certain percentage of such cost as being reasonable.

(4) If the owner fails to comply with an order to repair, alter or improve or to vacate and close the structure, the public officer may cause such structure to be repaired, altered or improved, or to be vacated and closed.

(5) If the owner fails to comply with an order to remove or demolish the structure, the public officer may cause such structure to be removed or demolished.

(6) The amount of the cost of the repairs, alterations, improvements, vacating and closing or removal or demolition by the public officer shall be a lien against the real property upon which the cost was incurred. Such lien shall include allowance of the officer's costs and the necessary attorney's fees and may be foreclosed in judicial proceedings in the manner provided or authorized by law for loans secured by liens on real property. In lien [lieu] of foreclosure, the costs, including the officer's costs, may be assessed as a special assessment against the lot or parcel of land on which the structure was located, in which case the city clerk, at the time of certifying other city taxes, shall certify the unpaid portion of the costs and the county clerk shall extend the same on the tax rolls of the county against the lot or parcel of land. If the structure is removed or demolished by the public officer, the officer shall sell the materials of such structure and shall credit the proceeds of the sale against the cost of the removal or demolition. If there is any balance remaining it shall be paid to the parties entitled thereto as determined by proper judicial proceedings instituted by the public officer after deducting the costs of such judicial proceedings, including necessary attorneys' fees incurred therein, as determined by the court.

(c) An ordinance adopted by a municipality pursuant to this section shall provide that the public officer may determine that a structure is unfit for human use or habitation if the officer finds that conditions exist in such structure which are dangerous or injurious to the health, safety or morals of the occupants of such buildings or other residents of the municipality or which have a blighting influence on properties in the area. Such conditions may include, but are not limited to, the following: Defects increasing the hazards of fire, accident, or other calamities; lack of adequate ventilation; air pollution; light or sanitary facilities; dilapidation; disrepair; structural defects; uncleanliness; overcrowding; inadequate ingress and egress; dead and dying trees, limbs or other unsightly natural growth or unsightly appearances that constitute a blight to adjoining property, the neighborhood or the city; walls, sidings or exteriors of a quality and appearance not commensurate with the character of the properties in the neighborhood; unsightly stored or parked material, equipment, supplies, machinery, trucks or automobiles or parts thereof; vermin infestation; inadequate drainage; or any violation of health, fire, building or zoning regulations, or any other laws or regulations relating to the use of land and the use and occupancy of buildings and improvements. Such ordinance may provide additional standards to guide the public officer or the officer's agents or employees in determining the fitness of a structure for human use or habitation.

(d) Complaints or orders issued by a public officer pursuant to an ordinance adopted under this section shall be served upon persons either personally or by registered or certified mail. If the location of such persons is unknown and cannot be ascertained by the public officer in the exercise of reasonable diligence, and the public officer makes an affidavit to that effect, service may be made by publishing the complaint or order once in a newspaper printed and published in the municipality or, in the absence of such newspaper, in one printed and published in the county and circulating in the municipality in which the structures are located. A copy of such complaint or order shall be posted in a conspicuous place on the premises affected by the complaint or order. A copy of such complaint or order also shall be filed with the clerk of the district court of the county in which the structure is located and the filing of the complaint or order shall have the same force and effect as other lis pendens notices provided by law.

(e) Any person affected by an order issued by a public officer pursuant to this section may petition the district court of the county in which the property is located for an injunction restraining the public officer from carrying out the provisions of the order. Upon such petition, the court may issue a temporary injunction restraining the public officer pending the final disposition of the case. Such petition shall be filed not later than 30 days after the posting and service of the order of the public officer. Hearings shall be held by the court on such petition as soon thereafter as possible and shall be given preference over other matters before the court. The court shall hear and determine the issues raised and shall enter a final order or decree in the proceedings. In all such proceedings the findings of the public officer as to facts, if supported by evidence, shall be conclusive. Costs shall be in the discretion of the court. The remedies herein provided shall be exclusive remedies and no person affected by an order of a public officer pursuant to this section shall be entitled to recover any damages for action taken pursuant to such order or because of compliance by such person with such order.

(f) An ordinance adopted by the governing body of the municipality pursuant to this section may authorize the public officer to exercise such powers as may be necessary or convenient to carry out and effectuate the purposes and provisions of this section, including, in addition to others herein granted, the power to:

(1) Investigate the structure conditions in the municipality in order to determine which structures therein are unfit for human use or habitation;

(2) administer oaths and affirmations, examine witnesses and receive evidence;

(3) enter upon premises for the purpose of making examinations, provided that such entries shall be made in such manner as to cause the least possible inconvenience to the persons in possession, and obtain an order for this purpose from a court of competent jurisdiction in the event entry is denied or resisted;

(4) appoint and fix the duties of such officers, agents and employees as the officer deems necessary to carry out the purposes of such ordinance; and

(5) delegate any of the officer's functions and powers under such ordinance to such officers, agents and employees as the officer may designate.

(g) As soon as possible after adopting an ordinance under this section, the governing body of any municipality shall prepare an estimate of the annual expenses or costs to provide the equipment, personnel and supplies necessary for periodic examinations and investigations of the structures in such municipality to determine the fitness of such structures for human use or habitation, and for the enforcement and administration of its ordinance or ordinances adopted under this section.

(h) Nothing in this section shall be construed to abrogate or impair the powers of the courts or of any department of any municipality to enforce any provisions of its charter or its ordinances or regulations, nor to prevent or punish violations thereof and the powers conferred by this section shall be in addition and supplemental to the powers conferred by any other law.

(i) Nothing in this section shall be construed to impair or limit in any way the power of the municipality to define and declare nuisances and to cause their removal or abatement, by summary proceedings or otherwise.

(j) Any municipality, by ordinance adopted by its governing body, may:

(1) Prescribe minimum standards for the use and occupancy of any type structure throughout the city;

(2) prevent the use or occupancy of any structure which is injurious to the public health, safety, morals or welfare; and

(3) prescribe punishment for the violation of any provision of such ordinance.

History: L. 1955, ch. 86, § 18; L. 1965, ch. 155, § 1; L. 1981, ch. 173, § 54; L. 1998, ch. 159, § 1; July 1.



17-4759a Same; purpose of act.

17-4759a. Same; purpose of act. This act is intended to authorize a municipality to prescribe minimum standards for all types of structures (both "residential" and "nonresidential") and to regulate their use, occupancy, maintenance and repair, removal and demolition. This expansion of K.S.A. 17-4759 to include "nonresidential" structures is not intended to limit or impair in any manner a municipality's power to prescribe minimum housing standards within the municipality.

History: L. 1965, ch. 155, § 2; May 18.



17-4760 Definitions.

17-4760. Definitions. The following terms wherever used or referred to in this act, shall have the following meanings, unless a different meaning is clearly indicated by the context:

(a) "Agency" or "urban renewal agency" shall mean a public agency created by K.S.A. 17-4757.

(b) "Municipality" shall mean any incorporated city in the state of Kansas.

(c) "Public body" shall mean the state or any municipality, township, village, board, commission, authority, district, or any other subdivision or public body of the state.

(d) "Local governing body" shall mean the council, commission or other legislative body charged with governing the municipality.

(e) "Mayor" shall mean the mayor of a municipality or other officer or body having the duties customarily imposed upon the executive head of a municipality.

(f) "Clerk" shall mean the clerk and other official of the municipality who is the custodian of the official records of such municipality.

(g) "Federal government" shall include the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America.

(h) "Slum area" shall mean an area in which there is a predominance of buildings or improvements, whether residential or nonresidential, which by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime, and is detrimental to the public health, safety, morals or welfare.

(i) "Blighted area" shall mean an area (other than a slum area) which by reason of the presence of a substantial number of slum, deteriorated or deteriorating structures, predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility or usefulness, insanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the fair value of the land, defective or unusual conditions of title, improper subdivision or obsolete platting, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, substantially impairs or arrests the sound growth of a municipality, retards the provision of housing accommodations or constitutes an economic or social liability and is a menace to the public health, safety, morals, or welfare in its present condition and use: Provided, That if such blighted area consists of open land the conditions contained in the proviso in K.S.A. 17-4747(d) shall apply.

(j) "Urban renewal project" may include undertakings or activities of a municipality in an urban renewal area for the elimination and for the prevention of the development or spread of slums and blight, and may involve slum clearance and redevelopment in an urban renewal area, or rehabilitation or conservation in an urban renewal area, or any combination or part thereof in accordance with an urban renewal plan.

(k) "Slum clearance and redevelopment" may include: (1) Acquisition of a slum area or a blighted area or portion thereof; (2) demolition and removal of buildings and improvements; (3) installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out in the area the urban renewal provisions of this act in accordance with the urban renewal plan; and (4) making the land available for development or redevelopment by private enterprise or public agencies (including sale, initial leasing, or retention by the municipality itself) at its fair value for uses in accordance with the urban renewal plan.

(l) "Rehabilitation" or "conservation" may include the restoration and renewal of a slum or blighted area or portion thereof, in accordance with an urban renewal plan, by: (1) Carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements; (2) acquisition of real property and demolition or removal of buildings and improvements thereon where necessary to eliminate unhealthful, insanitary or unsafe conditions, lessen density, eliminate obsolete or other uses detrimental to the public welfare, or to otherwise remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities; (3) installation, construction or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out in the area the urban renewal provisions of this act; and (4) the disposition of any property acquired in such urban renewal area (including sale, initial leasing, or retention by the municipality itself) at its fair value for uses in accordance with such urban renewal plan.

(m) "Urban renewal area" means a slum area or a blighted area or a combination thereof which the local governing body designates as appropriate for an urban renewal project.

(n) "Urban renewal plan" means a plan, as it exists from time to time, for an urban renewal project, which plan: (1) Shall conform to the general plan for the municipality as a whole; and (2) shall be sufficiently complete to indicate such land acquisition, demolition and removal of structures, redevelopment, improvements, and rehabilitation as may be proposed to be carried out in the urban renewal area, zoning and planning changes, if any, land uses, maximum densities, building requirements, and the plan's relationship to definite local objectives respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements.

(o) "Real property" shall include all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest, right and use, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise.

(p) "Bonds" shall mean any bonds (including refunding bonds), notes, interim certificates, certificates of indebtedness, debentures or other obligations.

(q) "Obligee" shall include any bondholder, agents or trustees for any bondholders, or lessor demising to the municipality property used in connection with an urban renewal project, or any assignee or assignees of such lessor's interest or any part thereof, and the federal government when it is a party to any contract with the municipality.

(r) "Person" shall mean any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and shall include any trustee, receiver, assignee, or other person acting in a similar representative capacity.

(s) "Area of operation" shall mean the area within the corporate limits of the municipality and the area within five (5) miles of such limits, except that it shall not include any area which lies within the territorial boundaries of another incorporated city unless a resolution shall have been adopted by the governing body of such other city declaring a need therefor and except that it shall not include any area lying beyond the territorial boundaries of the county in which the municipality is located.

(t) "Board" or "commission" shall mean a board, commission, department, division, office, body or other unit of the municipality.

(u) "Public officer" shall mean any officer who shall be delegated by the local governing body to be in charge of any department or branch of the government of the municipality relating to health, fire, building regulations, or to other activities concerning dwellings in the municipality.

History: L. 1955, ch. 86, § 19; L. 1957, ch. 157, § 1; June 29.



17-4761 Invalidity of part; act supplemental to other laws.

17-4761. Invalidity of part; act supplemental to other laws. Notwithstanding any other evidence of legislative intent, it is hereby declared to be the controlling legislative intent that if any provision of this act, or the application thereof to any person or circumstances, is held invalid, the remainder of the act and the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.

Insofar as the provisions of this act are inconsistent with the provisions of any other law, the provisions of this act shall be controlling. The powers conferred by this act shall be in addition and supplemental to the powers conferred by any other law.

History: L. 1955, ch. 86, § 20; June 30.



17-4762 Township authorized to administer, receive and expend federal funds.

17-4762. Township authorized to administer, receive and expend federal funds. If, prior to the effective date of this act, any persons residing within a township and outside the corporate limits of any city having [have]submitted an application to an agency of the United States government for moneys to assist in providing additional housing facilities in the community in which such persons reside, the governing body of the township, in which such persons reside shall be authorized, upon approval of such project application, to administer such project and to receive and expend any federal moneys granted therefor in accordance with any terms, rules, regulations or requirements of the federal agency granting such moneys.

History: L. 1971, ch. 324, § 1; April 9.






Article 49 UNIFORM ACT FOR SIMPLIFICATION OF FIDUCIARY SECURITY TRANSFERS

17-4903 Definitions.

17-4903. Definitions. In this act, unless the context otherwise requires:

(a) "Assignment" includes any written stock power, bond power, bill of sale, deed, declaration of trust, or other instrument of transfer.

(b) "Claim of beneficial interest" includes a claim of any interest by a decedent's legatee, distributee, heir, or creditor, a beneficiary under a trust, a conservatee, a beneficial owner of a security registered in the name of a nominee, or a minor owner of a security registered in the name of a custodian, or a claim of any similar interest, whether the claim is asserted by the claimant or by a fiduciary or by any other authorized person on his behalf, and includes a claim that the transfer would be a [in] breach of fiduciary duties.

(c) "Corporation" means a private or public corporation, association or trust issuing a security.

(d) "Fiduciary" means an executor, administrator, trustee, guardian, committee, conservator, curator, tutor, custodian, nominee, receiver, assignee for benefit of creditors, partner, agent, officer of a corporation, public or private, public officer, or any other person acting in a fiduciary capacity for any person, trust or estate.

(e) "Person" includes an individual, a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, or any other legal or commercial entity.

(f) "Security" includes any share of stock, bond, debenture, note, or other security issued by a corporation which is registered as to ownership on the books of the corporation.

(g) "Transfer" means a change on the books of a corporation in the registered ownership of a security.

(h) "Transfer agent" means a person employed or authorized by a corporation to transfer securities issued by the corporation.

History: L. 1961, ch. 123, § 1; L. 1965, ch. 150, § 6; Jan. 1, 1966.



17-4904 Registration in the name of a fiduciary.

17-4904. Registration in the name of a fiduciary. A corporation or transfer agent registering a security in the name of a person who is a fiduciary or who is described as a fiduciary is not bound to inquire into the existence, extent, or correct description of the fiduciary relationship; and thereafter the corporation and its transfer agent may assume without inquiry that the newly registered owner continues to be the fiduciary until the corporation or transfer agent receives written notice that the fiduciary is no longer acting as such with respect to the particular security.

History: L. 1961, ch. 123, § 2; July 1.



17-4905 Assignment by a fiduciary.

17-4905. Assignment by a fiduciary. Except as otherwise provided in this act, a corporation or transfer agent making a transfer of a security pursuant to an assignment by a fiduciary:

(a) May assume without inquiry that the assignment, even though to the fiduciary himself or to his nominee, is within his authority and capacity and is not in breach of his fiduciary duties;

(b) May assume without inquiry that the fiduciary has complied with any controlling instrument and with the law of the jurisdiction governing the fiduciary relationship, including any law requiring the fiduciary to obtain court approval of the transfer; and

(c) It is not charged with notice of and is not bound to obtain or examine any court record or any recorded or unrecorded document relating to the fiduciary relationship or the assignment, even though the record or document is in its possession.

History: L. 1961, ch. 123, § 3; July 1.



17-4906 Evidence of appointment or incumbency.

17-4906. Evidence of appointment or incumbency. A corporation or transfer agent making a transfer pursuant to an assignment by a fiduciary who is not the registered owner shall obtain the following evidence of appointment or incumbency:

(a) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of that court or an officer thereof and dated within sixty days before the transfer; or

(b) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by the corporation or transfer agent to be responsible or, in the absence of such a document or certificate, other evidence reasonably deemed by the corporation or transfer agent to be appropriate.

Corporations and transfer agents may adopt standards with respect to evidence of appointment or encumbency under this subsection provided such standards are not manifestly unreasonable. Neither the corporation nor transfer agent is charged with notice of the contents of any document obtained pursuant to this paragraph (b) except to the extent that the contents relate directly to the appointment or incumbency.

History: L. 1961, ch. 123, § 4; July 1.



17-4907 Adverse claims.

17-4907. Adverse claims. (a) A person asserting a claim of beneficial interest adverse to the transfer of a security pursuant to an assignment by a fiduciary may give the corporation or transfer agent written notice of the claim. The corporation or transfer agent is not put on notice unless the written notice identifies the claimant, the registered owner, and the issue of which the security is a part, provides an address for communications directed to the claimant and is received before the transfer. Nothing in this act relieves the corporation or transfer agent of any liability for making or refusing to make the transfer after it is so put on notice, unless it proceeds in the manner authorized in subsection (b).

(b) As soon as practicable after the presentation of a security for transfer pursuant to an assignment by a fiduciary, a corporation or transfer agent which has received notice of a claim of beneficial interest adverse to the transfer may send notice of the presentation by registered or certified mail to the claimant at the address given by him. If the corporation or transfer agent so mails such a notice it shall withhold the transfer for thirty (30) days after the mailing and shall then make the transfer unless restrained by a court order.

History: L. 1961, ch. 123, § 5; July 1.



17-4908 Nonliability of corporation and transfer agent.

17-4908. Nonliability of corporation and transfer agent. A corporation or transfer agent incurs no liability to any person by making a transfer or otherwise acting in a manner authorized by this act.

History: L. 1961, ch. 123, § 6; July 1.



17-4909 Nonliability of third persons.

17-4909. Nonliability of third persons. (a) No person who participates in the acquisition, disposition, assignment or transfer of a security by or to a fiduciary, including a person who guarantees the signature of the fiduciary, is liable for participation in any breach of fiduciary duty by reason of failure to inquire whether the transaction involves a breach, unless it is shown that he acted with actual knowledge that the proceeds of the transaction were being or were to be used wrongfully for the individual benefit of the fiduciary, or that the transaction was otherwise in breach of duty.

(b) If a corporation or transfer agent makes a transfer pursuant to an assignment by a fiduciary, a person who guaranteed the signature of the fiduciary is not liable on the guarantee to any person to whom the corporation or transfer agent by reason of this act incurs no liability.

(c) This section does not impose any liability upon the corporation or its transfer agent.

History: L. 1961, ch. 123, § 7; July 1.



17-4910 Rights and duties of corporation and transfer agents in registering or transferring securities.

17-4910. Rights and duties of corporation and transfer agents in registering or transferring securities. (a) The rights and duties of a corporation and its transfer agents in registering a security in the name of a fiduciary or in making a transfer of a security pursuant to an assignment by a fiduciary are governed by the law of the jurisdiction under whose laws the corporation is organized.

(b) This act applies to the rights and duties of a person other than the corporation and its transfer agents with regard to acts and omissions in this state in connection with the acquisition, disposition, assignment, or transfer of a security by or to a fiduciary and of a person who guarantees in this state the signature of a fiduciary in connection with such a transaction.

History: L. 1961, ch. 123, § 8; July 1.



17-4911 Tax obligations of corporation and transfer agents; proof of inheritance tax lien release not required prior to transfer.

17-4911. Tax obligations of corporation and transfer agents; proof of inheritance tax lien release not required prior to transfer. The uniform act for the simplification of fiduciary security transfers does not affect any obligation of a corporation or transfer agent with respect to estate, inheritance, succession or other taxes imposed by the laws of this state. For purposes of the lien imposed by K.S.A. 79-1569, and amendments thereto, however, a transfer made under the provisions of such act shall be deemed to have been made in accordance with law, and a corporation or transfer agent need not require that a fiduciary furnish a consent to transfer as proof of release of the lien prior to the completion of a transfer made under the provisions of such act.

History: L. 1961, ch. 123, § 9; L. 1997, ch. 82, § 1; July 1.



17-4912 Uniformity of interpretation.

17-4912. Uniformity of interpretation. This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

History: L. 1961, ch. 123, § 10; July 1.



17-4913 Title of act.

17-4913. Title of act. This act may be cited as the uniform act for the simplification of fiduciary security transfers.

History: L. 1961, ch. 123, § 11; July 1.






Article 49a UNIFORM TRANSFER ON DEATH SECURITY REGISTRATION ACT

17-49a01 Definitions.

17-49a01. Definitions. As used in the uniform TOD security registration act:

(a) "Beneficiary form" means a registration of a security which identifies the present owner of the security and the intention of the owner regarding the person or persons who will become the owner or owners of the security upon the death of the owner.

(b) "Person" means an individual, a corporation, a partnership, an association, trust or an organization.

(c) "Register" including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

(d) "Registering entity" means a person who originates or transfers a security title by registration, and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

(e) "Security" means a certificated or uncertificated security as defined in K.S.A. 84-8-102, and amendments thereto, or as defined in K.S.A. 17-12a102, and amendments thereto, or a security account.

(f) "Security account" means (1) a reinvestment account associated with a security, a securities account with a broker, an agency account with a bank or trust company, a cash balance in a brokerage account, cash, interest, earnings or dividends earned or declared on a security in an account, a reinvestment account or a brokerage account, whether or not credited to the account before the owner's death, or (2) a cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death.

(g) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico and any territory or possession subject to the legislative authority of the United States.

History: L. 1994, ch. 44, § 1; L. 1995, ch. 176, § 1; L. 1996, ch. 227, § 1; L. 2004, ch. 154, § 58; L. 2008, ch. 11, § 1; July 1.



17-49a02 Registration in beneficiary form; sole or joint tenancy ownership.

17-49a02. Registration in beneficiary form; sole or joint tenancy ownership. Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form, and not as tenants in common.

History: L. 1994, ch. 44, § 2; July 1.



17-49a03 Same; applicable law.

17-49a03. Same; applicable law. A security or security account may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.

History: L. 1994, ch. 44, § 3; L. 2008, ch. 11, § 2; July 1.



17-49a04 Same; origination.

17-49a04. Same; origination. A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.

History: L. 1994, ch. 44, § 4; July 1.



17-49a05 Same; form.

17-49a05. Same; form. Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD," or by the words "pay on death" or the abbreviation  "POD," after the name of the registered owner and before the name of a beneficiary.

History: L. 1994, ch. 44, § 5; July 1.



17-49a06 Same; effect

17-49a06. Same; effect The designation of a "TOD" or "POD" beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary.

History: L. 1994, ch. 44, § 6; July 1.



17-49a07 Ownership on death of owner.

17-49a07. Ownership on death of owner. On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. If any beneficiary should predecease the owner, then the security may be registered to another person or persons, in accordance with the beneficiary designation made by the owner or owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common, in equal shares unless otherwise directed by the beneficiary designation. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.

History: L. 1994, ch. 44, § 7; L. 1996, ch. 227, § 2; L. 2010, ch. 44, § 13; July 1.



17-49a08 Protection of registering entity.

17-49a08. Protection of registering entity. (a) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this act.

(b) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in this act.

(c) A registering entity is discharged from all claims to a security by the estate, creditors, heirs or devisees of a deceased owner if it registers a transfer of the security in accordance with K.S.A. 17-49a07 and does so in good faith reliance (1) on the registration, (2) on this act, and (3) on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity. The protections of this act do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under this act.

(d) The protection provided by this act to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.

History: L. 1994, ch. 44, § 8; July 1.



17-49a09 Nontestamentary transfer on death.

17-49a09. Nontestamentary transfer on death. (a) A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this act and is not testamentary.

(b) This act does not limit the right of creditors of security owners against beneficiaries and other transferees under other laws of this state.

History: L. 1994, ch. 44, § 9; July 1.



17-49a10 Registration in beneficiary form; terms, conditions and forms.

17-49a10. Registration in beneficiary form; terms, conditions and forms. A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests (a) for registrations in beneficiary form, and (b) for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for "lineal descendants per stirpes." This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

History: L. 1994, ch. 44, § 10; July 1.



17-49a11 Title of act.

17-49a11. Title of act. This act shall be known and may be cited as the uniform TOD security registration act.

History: L. 1994, ch. 44, § 11; July 1.



17-49a12 Application of act.

17-49a12. Application of act. This act applies to registrations of securities in beneficiary form made before or after the effective date of this act, by decedents dying on or after the effective date of this act.

History: L. 1994, ch. 44, § 12; July 1.






Article 50 CERTAIN LOANS OR INVESTMENTS

17-5001 Making, buying or selling certain guaranteed or insured loans; application of 17-5501.

17-5001. Making, buying or selling certain guaranteed or insured loans; application of 17-5501. Without regard to any other provision of law, savings and loan associations, building and loan associations, banks, trust companies, insurance companies, and other organizations of this state authorized to make mortgage loans and whose mortgage lending is regulated by law are authorized to make or buy and sell any loan secured or unsecured, which is insured or guaranteed by the United States or any instrumentality thereof, or by this state or any instrumentality thereof, or for which there is a commitment to so insure or guarantee, or for which a conditional guarantee has been issued: Provided, That unsecured loans authorized by this section shall be made only for maintenance, repair, modernization, alteration and improvement and the payment of delinquent indebtedness, taxes, or assessments on property owned by borrower: And provided further, That any such above described insured or guaranteed loans made by a savings and loan association, or a building and loan association, or a savings association, shall nevertheless remain subject to the limitations of loans to officers, directors and employees as provided in subsection (j) of K.S.A. 17-5501.

History: L. 1945, ch. 260, § 1; L. 1951, ch. 207, § 1; L. 1955, ch. 139, § 1; L. 1972, ch. 64, § 1; July 1.






Article 51 SAVINGS AND LOAN CODE; DEFINITIONS

17-5101 Definitions.

17-5101. Definitions. The following words when used in articles 51 to 58, inclusive, of chapter 17 of the Kansas Statutes Annotated shall, for the purpose of this act, have the meanings respectively ascribed to them in this section:

(a) "Association" shall mean a savings and loan association subject to the provisions of this act.

(b) "Board" shall mean the savings and loan board.

(c) "Combination home and business structure" shall mean a building or buildings, including residences for not more than four families, which is used in part for business purposes. The residential use of such a building must be substantial and permanent, not merely transitory. The business use may predominate.

(d) "Commissioner" shall mean the savings and loan commissioner.

(e) "Direct reduction loan" shall mean a loan repayable in consecutive installments, equal or unequal, beginning not later than six months after the date of the advance of the loan, sufficient to retire the debt, interest and principal, within 30 years. Any such loan is an amortized loan.

(f) "Sinking fund loan or share retirement loan" shall mean a loan to be repaid by maturing shares having an ultimate value equal to the loan. The borrower shall pay dues on the shares periodically and shall be credited with dividends from the earnings of the association as provided by the bylaws. The dues paid on the shares plus the dividends credited shall equal the loan at maturity.

(g) "Gross income" shall mean the sum for an accounting period of the following: (1) Operating income; (2) real estate income; (3) all profits actually received during such accounting period from the sale of securities, real estate or other property; and (4) other nonrecurring income.

(h) "Home" shall mean a dwelling or dwellings for not more than four families. A property does not cease to be a home because of the incidental use of it for minor business purposes so long as the principal use of the property is for residence purposes. A home on a farm is a home.

(i) "Home loan" shall mean a real estate loan when the security is home property.

(j) "Home property" shall mean real estate on which there is located, or will be located pursuant to a home loan, a home or a combination home and business structure located in an urban area.

(k) "Impairment of capital" shall mean that the net worth accounts in the aggregate of the association do not exceed 21/2% of withdrawable capital. A determination of impairment of capital may be made by the board of directors or the commissioner.

(l) "Improved real estate" shall mean real estate (other than land in a state of nature or wild land) on which there is a structure or an inclosure, which is cultivated, reclaimed, used for the purpose of agriculture in any form, or otherwise occupied, made better, more useful or of greater value by care so as to produce an enjoyment thereof.

(m) "Insured association" shall mean an association insured by federal savings and loan insurance corporation created under the title IV of the national housing act, or acts amendatory or supplemental thereto.

(n) "Member" shall mean a borrower, obligor, contract purchaser indebted to the association or an individual, and any other legal entity who is the owner of shares of an association.

(o) "Net earnings" shall mean gross income for an accounting period less than the aggregate of the following: (1) Operating expenses; (2) real estate expenses; (3) all losses actually sustained during such accounting period from the sale of securities, real estate or other property, or such portion of such losses as shall not have been charged to reserves, pursuant to the provisions of this act; (4) all interest paid, or due but unpaid, on borrowed money; (5) other nonrecurring charges; and (6) interest or dividends on withdrawable capital.

(p) "Operating expenses" shall mean all expenses actually paid, or due but unpaid, by an association during an accounting period, excluding the following: (1) Real estate expenses; (2) interest on borrowed money; (3) other nonrecurring charges. That portion of prepaid expenses not apportionable to the period may be excluded from operating expenses, in which event operating expenses for future periods shall include that portion of such prepaid expenses apportionable thereto.

(q) "Operating income" shall mean all income actually received by an association during an accounting period, excluding the following: (1) Real estate income; and (2) other nonrecurring income.

(r) "Other real estate loan" shall mean a real estate loan when the security is improved real estate other than home property.

(s) "Participation value" shall mean the aggregate of payments by a member on shares plus dividends credited to the shares, less redemption and repurchase payments.

(t) "Real estate expenses" shall mean all expenses actually paid or due but unpaid, in connection with the ownership, maintenance and sale of real estate (other than office building or buildings) by an association during an accounting period excluding capital expenditures and losses on the sale of real estate.

(u) "Real estate income" shall mean all income actually received by an association during an accounting period from real estate owned (other than office building or buildings) excluding profit from sales of real estate.

(v) "Real estate loan" shall mean a loan on the security of real estate evidenced by any form of instrument whereby a lien is created upon such real estate for the benefit of another person as security for the payment of an obligation to such person or whereby title to real estate is conveyed to another person as trustee for a third person, as security for the payment of an obligation to such third person.

(w) "Capital" shall mean the aggregate of payments on shares by members, plus dividends credited to such shares, less redemption and repurchase payments.

(x) "Net worth accounts" shall mean the sum of all reserve accounts, paid in surplus, retained earnings, guarantee stock, permanent stock and reserve stock, of an association, excluding any specific or valuation reserves established by an association or at the direction of the commissioner to cover a potential loss on a specific loan or transaction.

(y) "Withdrawable capital" shall mean the sum of all savings deposits, shares or other authorized accounts of an association for fixed, minimum or indefinite periods of time as are authorized by the bylaws of an association and regulations of the commissioner, excluding net worth accounts.

(z) "Residential real property" or "residential real estate" shall mean leaseholds, homes (including condominiums and cooperatives, except that in connection with loans on individual cooperative units, such loans shall be adequately secured as defined by the commissioner), combinations of homes and business property, other dwelling units or combinations of dwelling units including homes and business property involving only minor or incidental business use, or property to be improved by construction of such structures.

(aa) "Loans" shall include obligations and extensions or advances of credit; and any reference to a loan or investment includes an interest in such a loan or investment.

(bb) "State" shall mean any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, the Canal Zone, Guam, American Samoa, and any territory or possession of the United States.

History: L. 1943, ch. 133, § 1; L. 1955, ch. 140, § 1; L. 1959, ch. 123, § 1; L. 1981, ch. 105, § 1; July 1.



17-5102 Same; additional terms.

17-5102. Same; additional terms. The following words used in articles 51 to 58, inclusive, of chapter 17 of Kansas Statutes Annotated, and acts amendatory thereof, are defined as follows: (a) A "branch office" of an association shall mean a place of business of the association, other than the home office authorized by the board of directors of the association and approved by the savings and loan board. Any business which may be transacted at the home office of the association, may be transacted at any branch office.

(b) The "home office" of an association shall mean a place of business of the association other than the branch authorized by the board of directors of the association and approved by the savings and loan board. At such home office of the association, any and all business authorized by law may be transacted. All branch offices shall be subject to direction from the home office.

History: L. 1971, ch. 81, § 6; July 1.






Article 52 SAVINGS AND LOAN CODE; INCORPORATION AND ORGANIZATION

17-5201 Petition for certificate of incorporation; notification and hearing.

17-5201. Petition for certificate of incorporation; notification and hearing. At any time hereafter any five or more individuals (hereinafter referred to as the "incorporators"), citizens of this state, may form an association to promote thrift and home financing, subject to approval as hereinafter provided in this act, by signing and acknowledging before an officer competent to take acknowledgments of deeds, two copies of a petition for a certificate of incorporation in substantially the following form, which shall be filed with the commissioner, accompanied by the incorporation fee:

Petition for Certificate of Incorporation

______________, ______________,

(City)          (State)

______________    (Date)

Savings and loan commissioner,

______________________________

(Address)

The undersigned respectfully apply for permission to organize a savings and loan association under the name and style of __________ Savings and Loan Association __________, with home office to be located at __________, in the county of __________. In support of our petition, we submit the following:

1. All petitioners are citizens of the state of __________ and are desirous of forming a local mutual thrift and home-financing association in which people may invest their funds and which will provide primarily for the financing of homes.

2. All petitioners are responsible persons of good character. There is a need for such an institution in the community in which the home office of the association is to be located; there is a reasonable probability for its success and usefulness; and it can be established without undue injury to existing properly conducted local thrift and home-financing institutions.

3. Applicants are ready to submit to the savings and loan commissioner and to the savings and loan board such evidence of the facts herein stated as required by the commissioner or the board.

4. Petitioners agree not to represent themselves as authorized to do business until this application is approved and further agree that upon issuance of a certificate of incorporation to such petitioners, they will proceed only in accordance with provisions of the savings and loan act and rules and regulations made thereunder.

5. Names and post-office addresses of the incorporators, all of whom are citizens of the state of __________, and the required amounts paid in by each of the incorporators to the chairperson of the incorporators, as noted below, upon subscriptions to the capital in the aggregate sum of $________ are as follows:

Names

Post-office  Addresses

Capital Paid In Full

______________    ______________  $______________ Chairperson ______________    ______________  $______________ ______________    ______________  $______________ ______________    ______________  $______________ ______________    ______________  $______________

Total paid-in capital $______________

6. Directors. The names and post-office addresses of the members, who shall serve as directors until the first annual meeting of the members, are as follows:

Names

Post-office Addresses

__________________________   __________________________

__________________________   __________________________

__________________________   __________________________

__________________________   __________________________

__________________________   __________________________

In Witness Whereof, We have signed and acknowledged this certificate of incorporation in duplicate. Dated this ________ day of __________, 19__.

__________________________

__________________________

__________________________

__________________________

__________________________

State of ______, County of ______, ss.

On this ______ day of ______, 19__, before me, __________, a notary public for the state of __________, personally appeared __________ to me known and known to me to be the persons described as the incorporators in and who executed the foregoing certificate of incorporation and severally acknowledged the certificate of incorporation to be the act and deed of the signers respectively and that the facts therein stated are truly set forth.

______________

Notary Public.

Upon the receipt of this petition, the commissioner shall notify each association having its home office in the applicant's county of such petition for certificate of incorporation, by registered mail. Such notification shall contain the information required under subsection (e) of K.S.A. 77-518, and amendments thereto. The savings and loan board shall conduct a hearing on the petition in accordance with the provisions of the Kansas administrative procedure act. The board shall inquire into the advisability of the issuance of a certificate of incorporation and shall approve or disapprove the incorporation.

History: L. 1943, ch. 133, § 2; L. 1988, ch. 356, § 55; July 1, 1989.



17-5202 Bylaws to be filed.

17-5202. Bylaws to be filed. The incorporators shall simultaneously file with the commissioner two copies of the proposed bylaws of the association in a form consistent with law and satisfactory to the commissioner, each of which copies shall be signed by each of the incorporators and acknowledged in the same manner as the petition for certificate of incorporation.

History: L. 1943, ch. 133, § 3; July 1.



17-5203 Commissioner to make recommendations to board on petition; to issue certificate of approval of incorporation; to execute certificate of incorporation; to file certificate of approval and certificate of incorporation.

17-5203. Commissioner to make recommendations to board on petition; to issue certificate of approval of incorporation; to execute certificate of incorporation; to file certificate of approval and certificate of incorporation. Upon receipt of such documents, the commissioner shall submit to the savings and loan board his recommendations upon any such petition. In the event the savings and loan board shall approve the incorporation of the association, the commissioner shall issue a certificate of approval of the incorporation of such association in substantially the following form:

Approval of Petition for Certificate of Incorporation and Bylaws

I, _________, savings and loan commissioner of the state of _________, do hereby certify that, by resolution dated ______, the saving and loan board approved the incorporation of __________ Savings and Loan Association __________, and determined that:

1. The provisions of the savings and loan act have been complied with.

2. The certificate of incorporation and bylaws conform to the provisions of the savings and loan act.

3. The directors named in the certificate of incorporation are persons of good character and responsibility and have the experience and general fitness to engage in the savings and loan business.

4. A necessity exists for such an association in the community to be served.

5. There is a reasonable probability of the usefulness and success of the association.

6. The incorporation of such association will not unduly injure any properly conducted existing association, in the same or neighboring communities.

The incorporation of __________ Savings and Loan Association __________ is hereby approved.

In Witness Whereof, I have hereunto set my hand and the seal of my office, this __________ day of __________, 19__.

(SEAL)

______________________________

Savings and Loan Commissioner.

The commissioner shall at the same time execute in triplicate a certificate of incorporation in substantially the following form:

Certification of Incorporation of _________________________,Savings and Loan Association

I, __________, savings and loan commissioner of the state of __________, do hereby certify that __________ Savings and Loan Association, whose home office is located in __________, county of __________, state of __________, is duly incorporated under the provisions of the savings and loan act and is legally authorized to operate and do business as a savings and loan association under the laws of this state.

In Witness Whereof, I hereunto set my hand and seal of my office this the __________ day of __________, 19__.

(SEAL)

______________________________

Savings and Loan Commissioner.

The commissioner shall file one signed copy of such certificate of approval and of the certificate of incorporation with the secretary of state.

History: L. 1943, ch. 133, § 4; July 1.



17-5204 Commissioner to endorse petitions with certificate of approval; return duplicate original of petition, certificate of incorporation and approved bylaws to association; retain original petition, certificate of incorporation and bylaws.

17-5204. Commissioner to endorse petitions with certificate of approval; return duplicate original of petition, certificate of incorporation and approved bylaws to association; retain original petition, certificate of incorporation and bylaws. The commissioner shall endorse upon the two copies of the petition for certificate of incorporation filed with him such certificate of approval and return the duplicate, original and a copy of the certificate of incorporation to the association, addressed to the chairman of the incorporators, and shall retain the original petition for certificate of incorporation and a copy of the certificate of incorporation in the permanent files of his office. He shall return one copy of the approved bylaws to the association, addressed to the chairman of the incorporators, and retain in the permanent files of his office the original signed copy of the approved bylaws. A certified copy of the petition for certificate of incorporation, the certificate of approval of incorporation and the certificate of incorporation shall be filed in the office of the register of deeds in the county where the home office of such association is located.

History: L. 1943, ch. 133, § 5; July 1.



17-5205 Validity of incorporation not affected by failure of commissioner to comply with foregoing provisions.

17-5205. Validity of incorporation not affected by failure of commissioner to comply with foregoing provisions. The failure of the commissioner to file, return or retain any such document as above provided shall not affect the validity of the incorporation of any association.

History: L. 1943, ch. 133, § 6; July 1.



17-5206 When corporate existence begins; extension of period.

17-5206. When corporate existence begins; extension of period. The corporate existence of an association shall begin when the commissioner shall issue the certificate of incorporation of the association, and such existence shall be for a period of fifty years: Provided, That such period of existence may be extended for an additional period of fifty (50) years by the savings and loan board.

History: L. 1943, ch. 133, § 7; L. 1968, ch. 190, § 1; July 1.



17-5207 Selection of chairman of incorporators; capital required in cities of various sizes.

17-5207. Selection of chairman of incorporators; capital required in cities of various sizes. The incorporators shall appoint one of such persons as chairman of the incorporators. The incorporators shall pay in cash, to such chairman as subscriptions to the capital of the proposed association, including that part of the original subscription paid by such chairman, an aggregate amount, fixed as follows in relation to the size of the place in which the home office of the association is to be located: (1) In cities with a population of not more than ten thousand (10,000) inhabitants, the minimum sum of one hundred thousand dollars ($100,000); (2) in cities having a population of more than ten thousand (10,000) but less than one hundred thousand (100,000), the minimum sum of three hundred thousand [dollars]($300,000); (3) in cities having a population of one hundred thousand (100,000) or more, the minimum sum of five hundred thousand [dollars]($500,000): Provided, The commissioner may, in his discretion, require a larger amount of share capital to be paid in.

History: L. 1943, ch. 133, § 8; L. 1972, ch. 65, § 1; July 1.



17-5208 Chairman of incorporators to procure surety bond.

17-5208. Chairman of incorporators to procure surety bond. Prior to accepting any subscription, the chairman of the incorporators shall procure from a surety company, or other surety, acceptable to the commissioner, a surety bond in form approved by the commissioner in an amount at least equal to the amount to be paid in by the incorporators. Such bond shall be to the state of Kansas and shall be delivered to the commissioner. It shall guarantee the safekeeping of the funds paid in and their delivery to the association after the issuance of the certificate of incorporation and after the bonding of the officers. In the event of the failure to complete organization, such bond shall guarantee the return of the amounts collected to the respective subscribers or their assigns, less the incorporation fee.

History: L. 1943, ch. 133, § 9; July 1.



17-5209 Expense fund for incorporation and organization.

17-5209. Expense fund for incorporation and organization. The incorporators shall create an expense fund in an amount not less than one-half of the minimum capital required to be paid in under this act, from which expense fund the expenses of organizing the association and its operating expenses may be paid until such time as its earnings are sufficient to pay its operating expenses in addition to such dividends as may be declared and credited to its shareholders from its earnings. The incorporators shall deposit to the credit of the association in cash the amount of the expense fund. The amounts contributed to the expense fund by the incorporators shall not constitute a liability of the association except as hereinafter provided.

History: L. 1943, ch. 133, § 10; July 1.



17-5210 Repayment of contributions made to expense fund.

17-5210. Repayment of contributions made to expense fund. Contributions made by the incorporators to the expense fund may be repaid pro rata to the contributors from the net earnings of the association for any dividend period after provision for statutory reserves and declaration of dividends of not less than two percent per annum on capital for such dividend period. In case of the liquidation of an association before contributions to the expense fund have been repaid, any contribution to the expense fund remaining unexpended, after the payment of expenses of liquidation, all creditors, and the participation value of the shares of all members, shall be repaid to the contributors pro rata. The books of the association shall reflect the expense fund. Contributors to the expense fund shall be paid dividends on the amounts paid in by them and for such purpose such contributions shall in all respects be considered as accounts of the association.

History: L. 1943, ch. 133, § 11; July 1.



17-5211 Meetings of members; notice.

17-5211. Meetings of members; notice. The bylaws of every association shall provide the dates of regular meetings of members; the manner of calling special meetings; and that notice of all meetings of members shall be either published once a week for two successive calendar weeks (in each instance on any day of the week) immediately prior to the week in which such meetings shall convene, in a newspaper printed in the English language and of general circulation in the city or county in which the home office of the association is located, or mail postage prepaid at least fifteen (15) days prior to the date on which such meeting shall convene to all members of record at the last address appearing on the books of the association.

History: L. 1943, ch. 133, § 12; L. 1951, ch. 210, § 1; June 30.



17-5212 Meeting of board of directors.

17-5212. Meeting of board of directors. The bylaws shall provide for meetings of the board of directors, which meetings shall be held not less frequently than once a month, and for the resignation and removal of directors.

History: L. 1943, ch. 133, § 13; July 1.



17-5213 Executive committee; powers.

17-5213. Executive committee; powers. The bylaws may provide for an executive committee which shall have the powers of the board of directors between meetings of the board of directors, except the power of amendment of the bylaws. A majority of said committee shall be directors of the association.

History: L. 1943, ch. 133, § 14; July 1.



17-5214 Officers; election.

17-5214. Officers; election. The bylaws shall provide that the board of directors at their annual meeting, which shall be held within thirty days after the annual meeting of members, shall elect a president, one or more vice-presidents, a secretary, and a treasurer, and such additional officers as the board of directors may from time to time determine, provided that any two offices may be held by the same person.

History: L. 1943, ch. 133, § 15; July 1.



17-5215 Same; duties and powers.

17-5215. Same; duties and powers. The bylaws shall prescribe the duties and powers of the officers of the association.

History: L. 1943, ch. 133, § 16; July 1.



17-5216 Written instruments; method of execution.

17-5216. Written instruments; method of execution. The bylaws shall prescribe which officer or officers shall execute written instruments: Provided, That instruments affecting real estate shall be executed as provided in the case of other corporations.

History: L. 1943, ch. 133, § 17; July 1.



17-5217 Membership certificate; manner of signing and delivery.

17-5217. Membership certificate; manner of signing and delivery. The bylaws shall prescribe the manner in which membership certificates shall be signed and delivered: Provided, That the bylaws shall provide that such membership certificates shall be manually signed by an officer of the association designated by the board of directors.

History: L. 1943, ch. 133, § 18; July 1.



17-5218 Corporate seal.

17-5218. Corporate seal. The association shall provide for itself a corporate seal which shall be two concentric circles, between or within which shall be the name of the association, the city and the state, and may also include therein the year of incorporation, or an emblem, or both.

History: L. 1943, ch. 133, § 19; July 1.



17-5219 Fiscal year.

17-5219. Fiscal year. The fiscal year shall be the calendar year, or such other twelve-month period as provided by the bylaws of the association.

History: L. 1943, ch. 133, § 20; L. 1975, ch. 140, § 1; July 1.



17-5220 Amendment of bylaws; appeal from commissioner's disapproval.

17-5220. Amendment of bylaws; appeal from commissioner's disapproval. The bylaws of an association may be amended at any time by a two-thirds affirmative vote of the board of directors, or by a majority vote of the members of the association present in person or by proxy: Provided, That no such amendment to the bylaws shall be effective unless and until the commissioner has given his written approval to such amendment, unless the commissioner shall fail either to approve or disapprove any such amendment within a period of sixty days from the time such amendment is submitted to the commissioner for approval, in which event the amendment shall become effective as of the expiration of such sixty-day period: Provided further, That the bylaws may be amended changing the day or hour of the annual meeting of members without the consent of the commissioner if at least ten days' written notice of such change of date or time of meeting shall have been sent to each member at his last known address appearing on the books of the association. No amendment changing the duties, powers or terms of the directors, or changing the rights, privileges, powers, duties and liabilities of the shareholders, or establishing a new class of shares shall be effective until approved by a majority vote of the members present at a meeting. If the commissioner shall disapprove any proposed bylaw amendment, the association may appeal from such action to the savings and loan board and if said board shall approve the amendment, the same shall become effective.

History: L. 1943, ch. 133, § 21; July 1.



17-5221 Organization meeting.

17-5221. Organization meeting. Within thirty days after the corporate existence of any association shall begin, the directors of the association shall hold an organization meeting and shall elect officers pursuant to the provisions of this act and the bylaws. At the organization meeting the directors shall take such other action as is appropriate in connection with beginning the transaction of business by the association.

History: L. 1943, ch. 133, § 22; July 1.



17-5222 What corporate name shall include.

17-5222. What corporate name shall include. The name of every association hereafter incorporated shall include the words "savings" and "association." These words shall be preceded by an appropriate descriptive word or words approved by the board. An ordinal number may not be used as a single descriptive word preceding the words "savings" and "association," unless such words are followed by the words "of ________," the blank being filled by the name of the town, city or county in which the association has its home office. An ordinal number may be used together with another descriptive word, preceding the words "savings" and "association," provided the other descriptive word has not been used in the corporate name of any other association in the state, in which case the suffix mentioned above is not required to be used. An ordinal number may be used together with another descriptive word, preceding the words "savings" and "association" even when such other descriptive word has been used in the corporate name of an association in the state provided the suffix "of ________," as provided above, is also used. The suffix provided above may be used in any corporate name.

History: L. 1943, ch. 133, § 23; July 1.



17-5223 Words prohibited in corporate name.

17-5223. Words prohibited in corporate name. The use of the words "national," "federal," or "United States," separately or in any combination thereof with other words or syllables, is prohibited as part of the corporate name of an association.

History: L. 1943, ch. 133, § 24; July 1.



17-5224 Corporate name may not be same or nearly same as that of existing corporation; exceptions.

17-5224. Corporate name may not be same or nearly same as that of existing corporation; exceptions. No certificate of incorporation of a proposed association having the same name as a corporation authorized to do business under the law of this state or a name so nearly resembling it as to be calculated to deceive, shall be issued by the commissioner, except an association formed by the reincorporation, reorganization or consolidation of other association, or upon the sale of the property or franchises of an association. An association acquiring or becoming possessed of all the estate, property, rights, privileges and franchises of any other association or associations by merger may have the same name as the association or one of the associations to whose franchise it succeeded.

History: L. 1943, ch. 133, § 25; July 1.



17-5225 Home office or branch; establishment or relocation.

17-5225. Home office or branch; establishment or relocation. No home office or branch of an association shall be established, opened, moved or relocated without first applying for and obtaining from the savings and loan board written approval, except that a home office or branch established by a savings and loan association located at the home office or branch of a liquidated association, shall not be required to obtain written approval from the board, if the commissioner certifies in writing that such action is in the best interest of the members of the liquidated association.

History: L. 1943, ch. 133, § 26; L. 1965, ch. 156, § 1; L. 1971, ch. 81, § 1; L. 1983, ch. 85, § 1; April 14.



17-5225a Same; application.

17-5225a. Same; application. The application for such home office or branch shall be in such form as the savings and loan board may by regulation require. The application shall include an estimate of the annual income and expenses of the proposed home office or branch, the annual volume of business to be transacted by it, a statement of the functions to be performed at such office, the primary geographical area to be served, and a statement as to the personnel and office facilities to be provided for the operation of the office.

History: L. 1971, ch. 81, § 2; July 1.



17-5225b Same; notice of hearing; evidence.

17-5225b. Same; notice of hearing; evidence. Upon receipt of an application meeting the above requirements, the savings and loan board shall conduct a hearing on the application in accordance with the provisions of the Kansas administrative procedure act. The savings and loan commissioner shall notify by registered or certified mail all associations and federal savings and loan associations having an office in the county where such home office or branch is sought to be located of such petition and the time and place at which a hearing by the savings and loan board will be held and shall publish notice of such petition and the time and place of such hearing in a newspaper of general circulation in the county where such home office or branch is sought to be located. Such hearing shall be held not later than 60 days from the date of receipt of such application. The notice required by this section to be given by registered or certified mail shall be given at least 30 days in advance of the hearing date. The notice required by this section to be given by publication in a newspaper of general circulation in the county where such home office or branch is sought to be located shall be given at least 10 days in advance of the hearing date. The savings and loan board shall at the time and place set in the notice, hold such hearing. All interested persons shall be allowed a reasonable time to present written and oral evidence to the board at such hearing in support of or opposition to the application.

History: L. 1971, ch. 81, § 3; L. 1980, ch. 247, § 1; L. 1988, ch. 356, § 56; July 1, 1989.



17-5225c Same; approval or disapproval of application; findings.

17-5225c. Same; approval or disapproval of application; findings. The board shall approve or disapprove the application. In the event such application is approved, the board must make the following findings based upon the evidence presented to the board:

(1) There is or will be at the time the home office or branch is opened, the necessity for same in the community to be served by it.

(2) There is a reasonable probability of usefulness and success of the proposed home office or branch.

(3) The proposed home office or branch can be established without undue injury to properly conducted existing associations or federal savings and loan associations.

History: L. 1971, ch. 81, § 4; L. 1988, ch. 356, § 57; July 1, 1989.



17-5225d Same; judicial review.

17-5225d. Same; judicial review. Any action of the board approving or disapproving such application is subject to review in accordance with the Kansas judicial review act.

History: L. 1971, ch. 81, § 5; L. 1986, ch. 318, § 23; L. 2010, ch. 17, § 40; July 1.



17-5226 Change of name or office; approval by directors; notice.

17-5226. Change of name or office; approval by directors; notice. The name or the location of the home office of any association fixed in the certificate of incorporation may be changed in the following manner: The proposed new name or the new location of the home office of the association shall be approved by a resolution adopted by a majority of the entire board of directors. Immediately preceding application to the commissioner for approval, notice of intention to change the name or the location of the home office, signed by two officers, shall be published once a week for two successive weeks, in a newspaper, of general circulation in the county in which the home office is located; and a copy of such notice shall be displayed during such consecutive two weeks' period in a conspicuous place in the home office of the association.

History: L. 1943, ch. 133, § 27; July 1.



17-5227 Application for change of name; notice and hearing; action by commissioner; appeal.

17-5227. Application for change of name; notice and hearing; action by commissioner; appeal. Five copies of an application to the commissioner for approval shall be signed by two officers of the association, acknowledged before an officer competent to take acknowledgments of deeds, and filed with the commissioner. Upon receipt of application for change of name the commissioner shall conduct a hearing thereon in accordance with the provisions of the Kansas administrative procedure act. The commissioner shall notify each association chartered to do business in the applicant's county of such application, by registered mail. Such notification shall set a time at which a hearing will be held before the commissioner. The commissioner shall inquire into the advisability of such change. After the hearing the commissioner shall promptly approve or disapprove the change. If approved the commissioner shall issue a certificate of approval of such change. When the commissioner shall have endorsed such an approval upon the copies of an application for approval of change of name, the commissioner shall file one copy thereof with the secretary of state, two copies with the federal home loan bank of which the association is a member, return one copy to the applicant association and retain the original copy of the application in the permanent files in the commissioner's office. Any association aggrieved by any action or nonaction of the commissioner under this section may appeal therefrom to the savings and loan board in the manner provided by K.S.A. 17-5606 and amendments thereto. An order of the commissioner under this section shall be deemed an initial order and shall be subject to review by the savings and loan board.

History: L. 1943, ch. 133, § 28; L. 1972, ch. 66, § 1; L. 1988, ch. 356, § 58; July 1, 1989.



17-5228 Forfeiture of charter for nonuse.

17-5228. Forfeiture of charter for nonuse. Any association, which shall not commence business within six months after date upon which its corporate existence shall have begun, or after having commenced business shall fail for a period of three years to make home loans, shall forfeit its corporate existence, unless the commissioner, before the expiration of such six months' period, shall have approved the extension of time, not to exceed an additional six months' period, within which it may commence business, upon a written application stating the reasons for such delay. No such extension shall be granted after the expiration of such additional six months' period. Upon such forfeiture the certificate of incorporation shall expire and all action taken in connection with the incorporation thereof, except the payment of the incorporation fee, shall become void. Amounts paid on accounts, less expenditures authorized by law, shall be returned pro rata to the respective investors.

History: L. 1943, ch. 133, § 29; July 1.



17-5229 Establishment of branch office in another state, when.

17-5229. Establishment of branch office in another state, when. Subject to such prohibitions, limitations and conditions as the state savings and loan commissioner may by regulation prescribe, any state chartered savings and loan association having its home office in this state may establish and operate a branch office in a state other than Kansas if the law of that state in which the branch is to be located permits the establishment and operation of such branch office by an association with its home office located in Kansas.  Such regulations shall not exceed the authority granted to federally chartered savings and loan associations to operate a branch in a state other than Kansas.

History: L. 1987, ch. 83, § 1; April 23.



17-5230 Establishment of branch office in state by out-of-state savings and loan, when.

17-5230. Establishment of branch office in state by out-of-state savings and loan, when. Subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe, the commissioner may allow any state chartered savings and loan association having its home office in a state other than Kansas to establish and operate a branch office in the state of Kansas if the law of the state where the home office of the association is located permits the establishment and operation of such branch offices in that state by associations with home offices in Kansas. Such regulations shall not exceed the authority granted to federally chartered savings and loan associations to operate a branch in a state other than Kansas.

History: L. 1987, ch. 83, § 2; April 23.






Article 53 SAVINGS AND LOAN CODE; MANAGEMENT

17-5301 Who considered members of association.

17-5301. Who considered members of association. Any individual, and any other legal entity who is a shareholder of record, borrower, contract purchaser or an obligor to the association shall be considered a member thereof.

History: L. 1943, ch. 133, § 30; L. 1955, ch. 140, § 2; June 30.



17-5302 Rights and duties of members controlled by bylaws.

17-5302. Rights and duties of members controlled by bylaws. The rights, privileges and powers, and the duties and liabilities of members of an association shall be fixed by the bylaws.

History: L. 1943, ch. 133, § 31; July 1.



17-5303 Membership fees prohibited; charges.

17-5303. Membership fees prohibited; charges. No fee of any kind may be charged for becoming, remaining or ceasing to be a member of an association. Reasonable charges may be assessed for late payments, prepayments of a loan or in connection with the administration of savings or demand accounts.

History: L. 1943, ch. 133, § 32; L. 1967, ch. 129, § 1; L. 1983, ch. 86, § 1; April 21.



17-5304 Annual meeting of members.

17-5304. Annual meeting of members. An annual meeting of the members of each association shall be held as fixed in the bylaws of such association. The members who shall be entitled to vote at any meeting of the members shall be those owning shares of record and borrowing members of record at the end of the calendar month next preceding the date of the meeting of members, except those who have ceased to be members. Directors shall be elected at an annual meeting and subscribe to an oath that they will, so far as the duty devolves upon them, diligently and honestly administer the affairs of the association, and will not knowingly or willingly permit to be violated any of the provisions of the law, and that they are the owners, in good faith and in their own right, of the number of shares of stock subscribed by them or standing in their names on the books of such association, such oath to be filed with the commissioner.

History: L. 1943, ch. 133, § 33; July 1.



17-5305 Voting rights of shareholders and borrowers.

17-5305. Voting rights of shareholders and borrowers. In the determination of all questions requiring action by the members, the bylaws shall govern: Provided, That each shareholder shall be entitled to at least one vote. A borrowing member not delinquent shall be permitted as a borrower to cast one vote or to cast the number of votes to which he is entitled as a shareholder in keeping with the provisions of the bylaws.

History: L. 1943, ch. 133, § 34; July 1.



17-5306 Voting by proxy.

17-5306. Voting by proxy. Voting may be by proxy, provided the proxy instrument authorizing the proxy to vote shall have been executed in writing by the member. No proxy shall be effective more than 11 months after the date of its execution, except for conversion procedures under the provisions of K.S.A. 17-5425, and amendments thereto.

History: L. 1943, ch. 133, § 35; L. 1986, ch. 93, § 1; July 1.



17-5307 Quorum.

17-5307. Quorum. Any number of members present at a regular or special meeting of members constitutes a quorum.

History: L. 1943, ch. 133, § 36; July 1.



17-5308 Majority of all votes cast determines any question.

17-5308. Majority of all votes cast determines any question. A majority of all votes cast at any meeting of members shall determine any question, unless otherwise provided by law.

History: L. 1943, ch. 133, § 37; July 1.



17-5309 Financial statement to be published annually.

17-5309. Financial statement to be published annually. Every association shall prepare and publish annually within 30 days of the close of the fiscal year of such association in a newspaper of general circulation, in the county in which the home office of such association is located, and shall deliver to each member upon application therefor a statement of its financial condition in the form prescribed or approved by the commissioner.

History: L. 1943, ch. 133, § 38; L. 1982, ch. 105, § 1; July 1.



17-5310 Bylaws control powers and duties of directors and officers.

17-5310. Bylaws control powers and duties of directors and officers. The rights, privileges and powers, and the duties and liabilities of all directors and officers of an association are to be as fixed by the bylaws and this act.

History: L. 1943, ch. 133. § 39; July 1.



17-5311 Association managed by board of directors.

17-5311. Association managed by board of directors. The business of the association shall be managed by a board of directors of not less than five nor more than fifteen as fixed by the bylaws and who shall be elected by ballot from among the members by a plurality of the votes cast.

History: L. 1943, ch. 133, § 40; July 1.



17-5312 Directors; qualifications.

17-5312. Directors; qualifications. In order to qualify as a director a member of an association must hold unpledged shares, the participation value of which is at least $200: Provided, That if the assets of the association exceed $500,000, such member must hold shares the participation value of which is at least $500: And provided further, If the assets exceed $2,500,000 the participation value of such shares must be at least $1,000. A director shall cease to be a director when he ceases to be a member, or when he becomes delinquent in any manner upon any payments due from him to the association on loan or home purchase contracts, or ceases to hold unpledged shares, as hereinbefore provided for him to qualify as such director, and his office shall automatically become vacant, provided no action of the board of directors shall be invalidated through the participation of such director in such action.

History: L. 1943, ch. 133, § 41; July 1.



17-5313 Same; term of office.

17-5313. Same; term of office. The term of office of directors shall be determined by the bylaws.

History: L. 1943, ch. 133, § 42; July 1.



17-5314 Same; number increased or decreased only by members.

17-5314. Same; number increased or decreased only by members. The number of directors within the limits hereinabove specified may be subsequently increased or decreased only by vote of the members at an annual meeting.

History: L. 1943, ch. 133, § 43; July 1.



17-5315 Indemnity bonds; required of directors, officers, employees, and agents.

17-5315. Indemnity bonds; required of directors, officers, employees, and agents. All directors, officers and employees of an association having control of or access to moneys or securites of such association shall, before entering upon the performance of any of their duties, execute their individual or blanket bonds with adequate corporate surety authorized to do business in this state payable to the association as an indemnity for any pecuniary loss the association may sustain of money or other property by or through any fraud, dishonesty, forgery or alteration, larceny, theft, embezzlement, robbery, burglary, holdup, wrongful or unlawful abstraction, misapplication, misplacement, destruction or misappropriation, or any other dishonest or criminal act or omission, by any such director, officer, employee or agent.

History: L. 1943, ch. 133, § 44; July 1.



17-5316 Same; collection agents.

17-5316. Same; collection agents. Associations which employ collection agents, who for any reason are not covered by a bond as hereinabove required, shall provide for the bonding of each such agent in an amount equal to at least twice the average monthly collection of such agent.

History: L. 1943, ch. 133, § 45; July 1.



17-5317 Same; to be approved by board of directors and commissioner.

17-5317. Same; to be approved by board of directors and commissioner. The amounts and form of such bonds and the sufficiency of the surety thereon shall be approved by the board of directors and by the commissioner.

History: L. 1943, ch. 133, § 46; July 1.



17-5318 Same; blanket bond may be required by commissioner.

17-5318. Same; blanket bond may be required by commissioner. In lieu of individual bonds, a blanket corporate surety bond, protecting the association from loss through any such act or acts on the part of any such director, officer or employee, shall be obtained if required by the commissioner.

History: L. 1943, ch. 133, § 47; July 1.



17-5319 Same; copies to be filed with commissioner.

17-5319. Same; copies to be filed with commissioner. A true copy signed by the surety of all bonds of directors, officers, employees and agents shall be filed at all times with the commissioner.

History: L. 1943, ch. 133, § 48; July 1.



17-5320 Same; cancellation, notice.

17-5320. Same; cancellation, notice. Such bonds shall provide that a cancellation thereof either by the surety or by the insured shall not become effective unless and until ten days' notice in writing shall first have been given to the commissioner, unless he shall earlier approve such cancellation.

History: L. 1943, ch. 133, § 49; July 1.



17-5321 Records to be kept at home office; record account of each person; availability.

17-5321. Records to be kept at home office; record account of each person; availability. Every association shall keep at the home office correct and complete books of accounts and minutes of the proceedings of members, directors and the executive committee. A complete record of all transactions shall be maintained at all times, and a record of the account of each person doing business with the association shall be made available to him at any time upon request.

History: L. 1943, ch. 133, § 50; L. 1965, ch. 156, § 2; June 30.



17-5322 Annual closing of books.

17-5322. Annual closing of books. Every association shall close its books at the close of the last day of business of the fiscal year of such association.

History: L. 1943, ch. 133, § 51; L. 1970, ch. 94, § 1; L. 1982, ch. 105, § 2; July 1.



17-5323 Misdescription of assets.

17-5323. Misdescription of assets. No association by any system of accounting or any device of bookkeeping shall, either directly or indirectly, enter any of its assets upon its books, in any name or under any title or designation that is not truly descriptive of such assets.

History: L. 1943, ch. 133, § 52; July 1.



17-5324 Charging off or setting up reserves against bad assets; appeal from commissioner's order.

17-5324. Charging off or setting up reserves against bad assets; appeal from commissioner's order. The commissioner, after a determination of value based upon an independent appraisal, may order that assets in the aggregate, to the extent that such assets have depreciated in value, be charged off, or that a special reserve or reserves equal to such depreciation in value be set up by transfers from undivided profits. Any association may appeal from such order under this section to the savings and loan board in the manner provided by K.S.A. 17-5606, and acts amendatory thereof.

History: L. 1943, ch. 133, § 53; L. 1972, ch. 67, § 1; July 1.



17-5325 Bonds and other obligations to be carried at actual cost; exception.

17-5325. Bonds and other obligations to be carried at actual cost; exception. The bonds or other interest-bearing obligations purchased by an association shall not be carried on its books at more than the actual cost thereof: Provided, however, Obligations of, or guaranteed as to principal and interest by, the United States government may be carried on the books at redemption values.

History: L. 1943, ch. 133, § 54; July 1.



17-5326 Real estate to be carried at amount invested in same.

17-5326. Real estate to be carried at amount invested in same. An association shall not carry any real estate on its books at a sum in excess of the total amount invested by such association on account of such real estate, including advances, costs and improvements but excluding accrued but uncollected interest, nor in excess of the appraised value of such real estate plus the specific reserves set up to cover any loss thereon.

History: L. 1943, ch. 133, § 55; July 1.



17-5327 Appraisal of real estate owned and that securing delinquent loans.

17-5327. Appraisal of real estate owned and that securing delinquent loans. Every association shall appraise each parcel of real estate at the time of acquisition thereof. The commissioner may require the appraisal of real estate owned and of real estate securing loans and contracts which are delinquent more than six months.

History: L. 1943, ch. 133, § 56; July 1.



17-5328 Appraisal report to be kept in association's records.

17-5328. Appraisal report to be kept in association's records. The reports of each such appraisal shall be submitted in writing to the board of directors and shall be kept in the records of the association.

History: L. 1943, ch. 133, § 57; July 1.



17-5329 Maintenance of membership records.

17-5329. Maintenance of membership records. Every association shall maintain membership records, which shall show the number of each membership certificate issued, the name and address of the member to whom issued, whether the member is a shareholder, or a borrower, the date of issue thereof, the name and address of each transferee of each membership certificate, and the date of transfer.

History: L. 1943, ch. 133, § 58; July 1.






Article 54 SAVINGS AND LOAN CODE; CAPITAL

17-5401 Capital; shares; obligations; negotiable order of withdrawal accounts; demand accounts.

17-5401. Capital; shares; obligations; negotiable order of withdrawal accounts; demand accounts. (a) Except as otherwise provided in K.S.A. 17-5413 and 17-5501, and amendments thereto, the capital accumulated may be divided into units of equal value which shall be called shares. Shares may be issued in installments, full paid, prepaid, optional, reserve stock shares or other plans as may be prescribed in the bylaws.

(b) (1) An association may raise capital in the form of such savings deposits, shares or other accounts, for fixed, minimum or indefinite periods of time, all of which are referred to in this section as savings accounts. An association may issue such passbooks, time certificates of deposit or other evidence of savings accounts as are so authorized.

(2) An association may also accept demand accounts. Holders of savings and demand accounts and obligors of an association shall, to such extent as may be provided by its bylaws or by rules and regulations of the commissioner, be members of the association, and shall have voting rights and such other rights as are provided.

(3) Accounts may be subject to check or to withdrawal or transfer on negotiable or transferable or other order or authorization to the association, as the commissioner may provide by rules and regulations.

(4) To such extent as the commissioner may authorize by rules and regulations or advice in writing, an association may borrow, may give security, may be surety as defined by the commissioner and may issue such notes, bonds, debentures or other obligations, or other securities, including capital stock, as the commissioner may so authorize.

(5) (A) An association whose accounts are insured in accordance with the provisions of K.S.A. 17-5824, and amendments thereto, may permit the owner of a deposit or account on which interest or dividends are paid to make withdrawals by negotiable or transferable instruments for the purpose of making transfers to third parties.

(B) Such accounts shall be called negotiable order of withdrawal accounts.

(C) Such accounts shall be subject to such prohibitions, limitations and conditions as the commissioner may prescribe by rules and regulations.

(6) (A) Subject to the terms of its certificate of incorporation, bylaws and rules and regulations of the commissioner, an association may:

(i) Raise funds through such deposit, share, or other accounts, including demand deposit accounts referred to in this paragraph as accounts; and

(ii) issue passbooks, certificates, or other evidence of accounts.

(B) An association may not:

(i) Pay interest on a demand account; or

(ii) permit any overdraft, including an intraday overdraft, on behalf of an affiliate, or incur any such overdraft in such association's account at a federal reserve bank or federal home loan bank on behalf of an affiliate.

All savings accounts and demand accounts shall have the same priority upon liquidation. Holders of accounts and obligors of an association, to such extent as may be provided by its certificate of incorporation, bylaws or by rules and regulations of the commissioner, shall be members of the association and shall have such voting rights and such other rights as are provided.

(C) An association may require not less than 14 days' notice prior to payment of savings accounts if the certificate of incorporation or bylaws of the association or the rules and regulations of the commissioner so provide.

(D) If an association does not pay all withdrawals in full, subject to the right of the association, where applicable, to require notice, the payment of withdrawals from accounts shall be subject to such rules and procedures as may be prescribed by the association's certificate of incorporation or bylaws or by rules and regulations of the commissioner. Except as authorized in writing by the commissioner, any association that fails to make full payment of any withdrawal when due shall be deemed to be in an unsafe or unsound condition.

(E) Accounts may be subject to check or to withdrawal or transfer on negotiable, transferable or other order or authorization to the association, as the commissioner may by rules and regulations provide.

History: L. 1943, ch. 133, § 59; L. 1969, ch. 131, § 1; L. 1981, ch. 105, § 2; L. 1983, ch. 86, § 2; L. 1990, ch. 86, § 1; April 12.



17-5402 Reserve stock shares.

17-5402. Reserve stock shares. Any association in existence upon the effective date of this act and having permanent stock at that date may retain such permanent stock and from time to time may issue additional shares of such stock according to the provisions of its bylaws and upon which a full dividend, or a definite dividend, may be paid, which dividend shall in no case exceed the percent of profit per annum then being paid or credited by said association on the class or series of stock of such association bearing the highest dividend rate of said association. The balance of profits, if any, and the principal paid on such stock shall not be paid to the holders of the same until all lawful claims of every other class of stock in its series, as expressed in the certificate of such other classes, and all other liabilities of such corporation shall have been fully liquidated and paid. Permanent stock in existing associations may be converted to reserve stock shares under rules to be made by the board. Any incorporators of a new association incorporated hereafter under the provisions of this act may provide for reserve stock shares in said new association, which reserve stock shares shall be subscribed and paid for in cash as part of the original subscription in amounts not less than those provided for the minimum subscriptions to capital under the provisions of this act. Reserve stock shares may participate in dividends as provided in the bylaws. Reserve stock shares shall be considered a secondary reserve out of which losses shall be paid after all other available reserves have been exhausted, and when losses have thus been charged against said secondary reserve, the participating value of said shares shall be reduced pro rata, and shall represent a redemption of said shares, and shall in every way be construed the same as repurchase payments to other members on shares or share accounts. In case of voluntary or involuntary liquidation or dissolution or winding up of affairs the balance of profits, if any, and reserves and the participation value of said reserve stock shares shall be paid to the holders of said reserve stock shares after all outstanding liabilities have been fully liquidated, paid or satisfied and after the full participation value of all other shares has been paid or credited to said shareholders. If at any time all of the reserves plus the undivided profits less the amount to the credit of the reserve stock shares and less all indicated losses of such association shall exceed five percent of the total liabilities, the amount to the credit of said reserve stock shares may be paid or credited to the holders of said shares by order of the board of directors upon surrender of their reserve stock share certificates for cancellation and approval by a majority of the reserve stock: Provided, (a) That such amounts shall be paid or credited from the reserve stock shares proportionately to the participating value of said reserve stock shares; (b) that such payment to holders of reserve stock shares must first be approved in writing by the commissioner; and (c) that such payment shall not be made if after such payment the total book value of the association's real estate owned, judgments, loans in foreclosures, and real estate sale contracts on which there is an unpaid balance due in excess of eighty percent of the original sale price, shall be more than twice the remaining general reserves, undivided profits and reserve stock shares.

History: L. 1943, ch. 133, § 60; L. 1945, ch. 159, § 1; June 28.



17-5403 Shares may be issued for cash or property; exception.

17-5403. Shares may be issued for cash or property; exception. Shares, except guarantee shares or stock, may be issued for cash, or property in which the association is authorized to invest and, in the absence of fraud in the transaction, the value of the property taken in payment therefor as determined by the board of directors shall be conclusive.

History: L. 1943, ch. 133, § 61; L. 1955, ch. 141, § 1; June 30.



17-5404 Liability of members above amount paid in on shares; dividends.

17-5404. Liability of members above amount paid in on shares; dividends. The members of an association shall not be responsible for any losses which its withdrawable capital shall not be sufficient to satisfy, and the withdrawable shares shall not be subject to assessment, nor shall the shareholders be liable for any unpaid installments on their withdrawable shares. Dividends shall be declared in accordance with the bylaws and the provisions of this act.

History: L. 1943, ch. 133, § 62; L. 1955, ch. 141, § 2; June 30.



17-5405 Purchase of shares; signature card; certificate of ownership.

17-5405. Purchase of shares; signature card; certificate of ownership. In connection with the purchase of shares every savings and loan association shall obtain a card containing the signature of the owner of such shares or his duly authorized representative and shall preserve such signature card in the records of the association. Every savings and loan association shall issue to each holder of its shares a certificate evidencing the ownership and the interest of the holder thereof in the capital of such savings and loan association, subject to its charter and bylaws and to the laws of the state of Kansas.

History: L. 1943, ch. 133, § 63; L. 1951, ch. 211, § 1; March 22.



17-5406 How shares may be held.

17-5406. How shares may be held. Shares may be purchased and held absolutely by, or in trust for, any person, including an adult or minor individual, male or female, single or married, a partnership, association, or corporation.

History: L. 1943, ch. 133, § 64; July 1.



17-5407 Transfer of shares.

17-5407. Transfer of shares. Shares shall be transferable only upon the books of the association and upon proper application by the transferee and the acceptance of the transferee as a member upon terms set forth in the bylaws of the association.

History: L. 1943, ch. 133, § 65; July 1.



17-5408 Reserve accounts.

17-5408. Reserve accounts. Every association shall set up and maintain the reserves required by, and may set up and maintain such additional reserves as are permitted by this act.

History: L. 1943, ch. 133, § 66; July 1.



17-5409 Net worth accounts.

17-5409. Net worth accounts. On the semiannual closing date, after payment of or provision for all expenses, and the payment of dividends or interest on withdrawable capital, each association shall transfer the balance of earnings to the net worth accounts.

History: L. 1943, ch. 133, § 67; L. 1953, ch. 134, § 1; L. 1981, ch. 105, § 3; July 1.



17-5410 Bonus and other reserve accounts.

17-5410. Bonus and other reserve accounts. With the approval of the commissioner, the board of directors may make additional transfers to other reserve accounts. If an association adopts a bonus plan or plans, it shall maintain a bonus reserve in such manner and in such amount as the commissioner shall require.

History: L. 1943, ch. 133, § 68; July 1.



17-5412 Declaration of dividends.

17-5412. Declaration of dividends. The board of directors of any association formed under the provisions of this or any previous act may from time to time declare dividends from the earnings of the association to be paid or credited in such manner as may be provided in the bylaws, but no dividends shall be declared except from the earnings and undivided profits of the association. If the board of directors shall declare, credit or pay any dividend when there is an impairment of capital they shall be jointly and severally liable to the extent of the dividend so declared, credited or paid for all the debts of the association then existing or that shall be thereafter contracted while they shall respectively continue in office. Any of the board of directors who shall object to the declaring of such dividend or the payment or crediting of the same and who shall at the time of declaration of the dividend procure objections to be noted in the book of minutes of the association and shall file a certificate of such objections in writing with the secretary of the association and with the commissioner shall be exempted from such liability and any director of such association who consents to the payment of any dividend when the capital is impaired shall be deemed guilty of a felony and upon conviction thereof shall be imprisoned in the custody of the secretary of corrections for not less than one nor more than five years.

History: L. 1943, ch. 133, § 70; L. 1967, ch. 129, § 2; L. 1990, ch. 309, § 6; May 24.



17-5413 Payment of earnings.

17-5413. Payment of earnings. Payment of earnings on savings deposits, shares or other accounts shall be credited on the books of the association effective as of the date of the earnings payment date unless the holder thereof shall have requested and the board of directors shall have agreed to pay such earnings on all or part thereof in cash. Earnings in cash shall be paid on the earnings payment date and may be paid by check or bank draft.

History: L. 1943, ch. 133, § 71; L. 1967, ch. 129, § 3; L. 1969, ch. 131, § 2; July 1.



17-5414 Repurchase procedure to be followed by association.

17-5414. Repurchase procedure to be followed by association. The association shall have the right to repurchase its shares at any time upon application therefor and to pay to the holders thereof the repurchase value thereof. Holders of shares shall have the right to file with the association their written applications to repurchase their shares, in part or in full, at any time. Upon the filing of such written applications to repurchase, the association shall number and file the same in the order received and shall either pay the holder the repurchase value of the shares, in part or in full as requested, or, after thirty (30) days from the receipt of such application to repurchase, apply at least one-third of the receipts of the association from holders of shares and borrowers, to the repurchase of such shares in numerical order: Provided, That if any holder of a share applies for the repurchase of more than one thousand dollars ($1,000) of his shares, he shall be paid one thousand dollars ($1,000) in order when reached, and his application shall be charged with such amount as paid and shall be renumbered and placed at the end of the list of applications to repurchase, and thereafter, upon again being reached shall be paid a like amount, but not exceeding the value of his shares, and until paid in full shall continue to be so paid, renumbered, and replaced at the end of the list. When an application to repurchase is reached for payment as above provided, a written notice shall be sent to the applicant by registered mail at his last address recorded on the books of the association, and, unless the applicant shall apply in person or in writing for such repurchase payment within thirty (30) days from the date of mailing such notice, no payment on shares of such application shall be made and such application shall be canceled. The board of directors shall have the absolute right to repurchase not exceeding two hundred dollars ($200) of any one share of any one holder in any one month in any order regardless of whether or not such holder has filed an application for repurchase. Holders of shares filing written application for repurchase shall remain holders of shares and be entitled to participate in dividends until paid and shall not become creditors.

History: L. 1943, ch. 133, § 72; L. 1951, ch. 212, § 1; June 30.



17-5415 Redemption procedure to be followed by association.

17-5415. Redemption procedure to be followed by association. At any time funds are on hand for the purpose, the association shall have the right to redeem by lot, or otherwise as the board of directors may determine, all or any part of its shares on a dividend date, by giving thirty days' notice by registered mail addressed to the shareholders at their last addresses recorded on the books of the association.

History: L. 1943, ch. 133, § 73; July 1.



17-5416 Redemption prohibited, when.

17-5416. Redemption prohibited, when. No association shall redeem any of its shares when there is an impairment of capital or when it has applications for repurchase which have been on file more than thirty days and not reached for payment.

History: L. 1943, ch. 133, § 74; July 1.



17-5417 Redemption price.

17-5417. Redemption price. The redemption price of shares redeemed shall be the full value of the shares redeemed, as determined by the board of directors, but in no event shall the redemption price be less than the repurchase value.

History: L. 1943, ch. 133, § 75; July 1.



17-5418 Shareholder's rights terminate on redemption date.

17-5418. Shareholder's rights terminate on redemption date. If the aforesaid notice of redemption shall have been duly given, and if on or before the redemption date the funds necessary for such redemption shall have been set aside so as to be and continue to be available therefor, dividends upon shares called for redemption shall cease to accrue from and after the dividend date specified as the redemption date, and all rights with respect to such shares shall forthwith, after such redemption date, terminate, except only the right of the shareholder of record to receive the redemption price without interest.

History: L. 1943, ch. 133, § 76; July 1.



17-5419 Fixed dividend rate for sinking fund and share retirement loan shares.

17-5419. Fixed dividend rate for sinking fund and share retirement loan shares. All shares issued as sinking fund loan or share retirement loan shall have a minimum fixed dividend rate for the sole purpose of application in payment of such loan.

History: L. 1943, ch. 133, § 77; July 1.



17-5420 Lost certificates.

17-5420. Lost certificates. Upon the filing with an association by a member of record, or his legal representative, of an affidavit to the effect that the membership certificate evidencing his membership in the association has been lost, stolen or destroyed, and that such membership certificate has not been pledged or assigned, in whole or in part, such association shall issue a membership certificate, marked on the face thereof a duplicate, in the name of such holder of record, evidencing his membership in the association: Provided, That the board of directors may in its discretion require such member or his legal representative to furnish a bond to the association in an amount sufficient to indemnify it against any loss which might result from the issuance of such duplicate membership certificate.

History: L. 1943, ch. 133, § 78; July 1.



17-5421 Guarantee stock; issuance and sale, limitations.

17-5421. Guarantee stock; issuance and sale, limitations. Guarantee stock, which shall be considered a secondary reserve out of which losses shall be paid after all other available reserves have been exhausted, may be issued, subject to the approval of the commissioner, upon compliance with conditions set forth in K.S.A. 17-5421 to 17-5427, and amendments thereto. Such guarantee stock shall be personal property in the hands of the owners thereof, and shall be of one class only, with a par value not in excess of $100 per share. In the event of reduction of capital, fractional shares may be issued. All shareholders in such class shall be treated mutually alike in all respects. In the event of liquidation or dissolution of an association which has issued guarantee stock, such guarantee stock may not be withdrawn until after all liabilities of the association have been satisfied in full, including the withdrawal value of all other types or classes of shares. No guarantee stock shall be issued for a consideration other than cash or for a price less than the par value thereof, except that stock dividends may be declared out of otherwise unallocated surplus, unallocated reserves, or undivided profits and with the consent of the commissioner, and guarantee stock may be issued for a consideration other than cash in connection with mergers, consolidations or transfers.

History: L. 1955, ch. 141, § 3; L. 1988, ch. 98, § 1; March 3.



17-5422 Same; minimum requirements.

17-5422. Same; minimum requirements. No association shall operate with guarantee stock unless its minimum initial guarantee stock capital subscribed for and paid in shall be at least twenty-five thousand dollars ($25,000) and at all times be at least one percent (1%) of the withdrawable share capital: Provided, That no association shall be required to have guarantee stock capital subscribed for and paid in exceeding two hundred fifty thousand dollars ($250,000) in amount.

History: L. 1955, ch. 141, § 4; L. 1961, ch. 125, § 1; July 1.



17-5423 Same; payment of dividends; requirements.

17-5423. Same; payment of dividends; requirements. No cash dividends shall be declared on guarantee stock by any association unless it meets the net worth requirements for insurance of accounts by the federal savings and loan insurance corporation or such other insurer approved by the state commissioner of insurance under K.S.A. 17-5826, and amendments thereto. Subject to the provisions of the savings and loan code and acts amendatory thereof or supplemental thereto, guarantee stock shall be entitled to such rate of dividend, if earned, as fixed by the board of directors. Stock dividends may be payable out of otherwise unallocated surplus.

History: L. 1955, ch. 141, § 5; L. 1981, ch. 105, § 4; L. 1986, ch. 94, § 1; July 1.



17-5424 Same; restoration of stock when impaired; reduction; sale of stock to satisfy assessment; forfeiture, when.

17-5424. Same; restoration of stock when impaired; reduction; sale of stock to satisfy assessment; forfeiture, when. Whenever it shall appear that the guarantee stock of any association is impaired, the commissioner shall notify such association to restore the guarantee stock within ninety (90) days. Within fifteen (15) days after the receipt of such notice, it shall be the duty of the board of directors of such association to levy an assessment on the guarantee stock sufficient to restore the same: Provided, That such association, with the approval of the board, may reduce its guarantee stock to the extent of the impairment, if such reduction will not reduce the guarantee stock below the amount required by the savings and loan code, and acts amendatory thereof or supplemental thereto. Whenever any guarantee stockholder of an association, or his assignee, fails to pay any assessment on his stock when the same is required to be paid, the directors of such association may sell the guarantee stock of such delinquent stockholder, or so much thereof as shall be necessary, to satisfy the assessment and any expenses incident thereto, to any person paying the highest price therefor, which price shall be not less than the amount due upon such stock with any expense incident thereto, and such sale may be either public or private. If sold at private sale and the price offered by any non-stockholder shall not exceed the highest bid of any stockholder, then such stock shall be sold to the stockholder. If such sale shall be public, then three (3) weeks notice thereof, published in a newspaper of general circulation in the city or county where the association is located, shall be given. The excess, if any, realized upon the sale of said stock shall be paid to the delinquent stockholder, unless he is further indebted to the association, when it may be retained by the association as an offset. If no purchaser can be found for such stock upon the terms herein stated, the stock shall be forfeited to the association to be disposed of within six (6) months thereafter as the board of directors shall determine.

History: L. 1955, ch. 141, § 6; June 30.



17-5425 Same; associations authorized to operate with guarantee stock; requirements.

17-5425. Same; associations authorized to operate with guarantee stock; requirements. (a) New associations. Any association incorporated under the savings and loan code, and acts amendatory thereof or supplemental thereto, after this act takes effect may, upon complying with the requirements of the savings and loan code, and acts amendatory thereof or supplemental thereto, operate with guarantee stock and provide for such stock in its original bylaws.

(b) Existing associations. Any association not having guarantee stock may convert to and become an association authorized to issue guarantee stock upon compliance with the provisions of this subsection:

(1) The commissioner may adopt rules and regulations establishing the rules, general requirements, required provisions in a plan of conversion, optional provisions in a plan of conversion, notices and procedures to accomplish a conversion to the guarantee stock form of organization. The commissioner may adopt the rules and regulations of the federal savings and loan insurance corporation governing the conversion of mutual insured associations to capital stock insured associations, in whole or in part, but no rules and regulations of the commissioner shall contain any requirement or provision the effect of which is to prevent approval of the plan of conversion by the federal savings and loan insurance corporation. Such rules and regulations shall require the approval of the plan of conversion by the commissioner, by the federal savings and loan insurance corporation, by a majority of the board of directors of the association and by at least the majority vote of the members of the association at an annual or special meeting of the members.

(2) Upon a finding by the commissioner that the conversion to the guarantee stock form of organization has been completed in accordance with the requirements of this subsection and of the rules and regulations, the commissioner shall issue to the association a certificate of approval of the conversion, attaching to such certificate a copy of the association's amended articles of incorporation. A signed copy of such certificate shall be filed by the commissioner with the secretary of state and all amendments to the association's articles of incorporation made pursuant to the plan of conversion shall thereupon be effective. Amendments to the association's bylaws to conform to operation as a guarantee stock association shall be submitted to the commissioner and be recorded in like manner as other bylaw amendments.

(3) Upon the issuance to the association of a certificate of conversion, the corporate existence of such converting association shall not terminate, but such association shall be a continuation of the entity converted and all property of the converted association, including its rights, titles and interests in and to all property of whatever kind, whether real, personal or mixed, things in action and every right, privilege, interest and asset of any conceivable value or benefit then existing, or pertaining to it, or which would inure to it, immediately, by operation of law and without any conveyance or transfer and without any further act or deed, shall vest in and remain the property of such converted association, and the same shall have, hold and enjoy the same in its own right as fully and to the same extent as the same were possessed, held and enjoyed by the converting association, and such converted association, upon issuance of the certificate of such conversion, shall continue to have and succeed to all the rights, obligations and relations of the converting association. All pending actions and other judicial proceedings to which the converting association is a party shall not be abated or discontinued by reason of such conversion, but may be prosecuted to final judgment, order or decree in the same manner as if such conversion had not been made. Any judgment, order or decree may be rendered for or against it which might have been rendered for or against the converting association theretofore involved in the proceedings.

History: L. 1955, ch. 141, § 7; L. 1986, ch. 93, § 2; July 1.



17-5426 Same; federal association converting to state association authorized to operate with guarantee stock, when.

17-5426. Same; federal association converting to state association authorized to operate with guarantee stock, when. Any federal savings and loan association converting to a state chartered association under the provisions of K.S.A. 17-5535 may, as an incident to such conversion, upon filing of proof with the commissioner that the provisions of the savings and loan code, and acts amendatory thereof or supplemental thereto, have been met in its plan of conversion, operate as a state chartered association with guarantee stock.

History: L. 1955, ch. 141, § 8; June 30.



17-5427 Same; rules and regulations.

17-5427. Same; rules and regulations. The commissioner shall have the power to establish such rules and regulations as may be reasonable or necessary to carry out the purposes and provisions of K.S.A. 17-5421 to 17-5426, both sections inclusive.

History: L. 1955, ch. 141, § 9; June 30.



17-5428 Same; act supplemental to savings and loan code.

17-5428. Same; act supplemental to savings and loan code. K.S.A. 17-5421 to 17-5427, both sections inclusive, shall be and construed as supplemental to and part of the savings and loan code of this state.

History: L. 1955, ch. 141, § 10; June 30.



17-5429 Time deposit accounts in negotiable form; issuance without recording ownership.

17-5429. Time deposit accounts in negotiable form; issuance without recording ownership. Subject to such prohibitions, limitations and conditions as the state savings and loan commissioner may prescribe by rules and regulations, any state chartered savings and loan association having its principal office in this state, which is a member of a federal home loan bank, may issue time deposit accounts in negotiable form without recording ownership on the books of the association to the same extent it could if it were operating as a federal savings and loan association, notwithstanding, restrictions contained in articles 51 through 58 of chapter 17 of the Kansas Statutes Annotated.

History: L. 1987, ch. 82, § 1; July 1.



17-5430 Same; owners not members.

17-5430. Same; owners not members. Holders of such negotiable certificate accounts shall not be members or shareholders of the association and shall have no voting rights.

History: L. 1987, ch. 82, § 2; July 1.






Article 55 SAVINGS AND LOAN CODE; POWERS

17-5501 Powers of association generally.

17-5501. Powers of association generally. Every association incorporated pursuant to or operating under the provisions of this act shall have all the powers enumerated, authorized and permitted by this act and such other rights, privileges and powers as may be incidental to or necessary for the accomplishment of the objects and purposes of the association. Among others, every association shall have the following powers: (a) To sue and be sued, complain and defend in any court of law or equity.

(b) To purchase, hold and convey real and personal estate consistent with its objects and powers; and to mortgage, pledge or lease any real or personal estate; and to take property by gifts, devise or bequest.

(c) To have a corporate seal, which may be affixed by imprint, facsimile or otherwise.

(d) To appoint officers, agents and employees as its business shall require, and allow them suitable compensation.

(e) To adopt and amend bylaws as provided in this act.

(f) To insure its shares or deposits with the federal savings and loan insurance corporation or with an insurer approved by the state commissioner of insurance under the provisions of this act for such purpose, and qualify as a member of a federal home loan bank.

(g) To accept savings and investments as payments on shares or deposits as provided in this act.

(h) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation provide, an association may make loans to members on the security of savings accounts and loans specifically related to transaction accounts.

(i) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe, any such association may make home loans on the security of liens upon residential real property in an amount which, when added to the amount unpaid upon prior mortgages, liens or encumbrances, if any, upon such real estate does not exceed the appraised value thereof. No such loan shall be made directly or indirectly to a director or officer except a single loan on a home property.

(j) One loan may be made to an officer, director or employee, in addition to a home loan, but no such loan secured by real estate mortgage shall be made to an officer, director or employee which at the time of granting such advance shall exceed 5% of the net worth accounts of such association or $90,000 whichever is the smaller. Any negotiable order of withdrawal, share or deposit loan or real estate loan made to any officer, director or employee must be approved by the board of directors and such approval entered upon the minutes of the meeting approving same. All such loan restrictions applicable to loans made to an officer, director or employee of a savings and loan association shall apply to any and all loans made to any general or limited partnership, corporation, trust or association if an officer, director or employee of the savings and loan association is a general or limited partner, or the owner, member or stockholder of 10% or more of the stock or other evidence of ownership of the entity shown as obligor on the loan.

(k) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe, an association shall have authority to invest in the following:

(1) Investments in obligations of or fully guaranteed as to principal and interest by, the United States;

(2) investments in the stocks and bonds of a federal home loan bank or in the stock of the federal national mortgage association;

(3) investments in mortgages, obligations or other securities which are or ever have been sold by the federal home loan mortgage corporation pursuant to section 305 or 306 of the federal home loan mortgage corporation act;

(4) investments in obligations, participations, securities or other instruments of or issued by or fully guaranteed as to principal and interest by the federal national mortgage association, the student loan marketing association or the government national mortgage association, or any other agency of the United States and an association may issue and sell securities which are guaranteed pursuant to section 306(g) of the national housing act;

(5) investments in the time deposits, certificates or accounts of any bank the deposits of which are insured by the federal deposit insurance corporation, or in the savings accounts, certificates or other accounts of any institution the accounts of which are insured by the federal savings and loan insurance corporation;

(6) investments in obligations of, or issued by, any state or any political subdivision thereof including any agency, corporation or instrumentality of a state or political subdivision, except that an association may not invest more than 10% of its capital and surplus in obligations of any one issuer, exclusive of investments in general obligations of any issuer;

(7) purchase of loans secured by liens on improved real estate which are insured under provisions of the national housing act, or insured as provided in the servicemen's readjustment act of 1944 or 38 U.S.C. chapter 37;

(8) loans made for the repair, equipping, alteration or improvement of any residential real property, and loans made for the purpose of manufactured home financing;

(9) loans as to which the association has the benefit of insurance under section 240 of the national housing act, or of a commitment or agreement therefor;

(10) loans to financial institutions with respect to which the United States or an agency or instrumentality thereof has any function of examination or supervision, or to any broker or dealer registered with the securities and exchange commission, secured by loans, obligations or investments in which the association has the statutory authority to invest directly;

(11) investments which at the time of making, are assets eligible for inclusion toward the satisfaction of any liquidity requirement imposed by the federal home loan bank board, but only to the extent the investment is permitted to be so included under regulations of the federal home loan bank board or is otherwise authorized;

(12) investments in shares of stock issued by a corporation authorized to be created pursuant to title IX of the housing and urban development act of 1968, and investments in any partnership, limited partnership, or joint venture formed pursuant to section 907(a) or 907(c) of such act;

(13) loans as to which the association has the benefit of any guarantee under title IV of the housing and urban development act of 1968, under part B of the urban growth and new community development act of 1970, or under section 802 of the housing and community development act of 1974 as in effect on or after the date of enactment of the depository institutions deregulation and monetary control act of 1980, or of a commitment of agreement therefor;

(14) investments in, commitments to invest in, loans to, or commitments to lend to any state housing corporation, provided that such obligations or loans are secured directly or indirectly through an agent or fiduciary, by a first lien on improved real estate which is insured under the provisions of the national housing act and that in the event of default, the holder of such obligations or loans would have the right directly or indirectly through an agent or fiduciary, to cause to be subject to the satisfaction of such obligations or loans the real estate described in the first lien or the insurance proceeds under the national housing act;

(15) invest in, redeem or hold shares or certificates in any open-end management investment company which is registered with the securities and exchange commission under the investment company act of 1940 and the portfolio of which is restricted by such management company's investment policy, changeable only if authorized by shareholder vote, solely to any such investments as an association by law or regulation may, without limitation as to percentage of assets, invest in, sell, redeem, hold, or otherwise deal with;

(16) stock obligations, or other securities of any small business investment company formed pursuant to section 301(d) of the small business investment act of 1958, for the purpose of aiding members of the federal home loan bank system. Such investments shall not exceed an aggregate investment of 1% of the assets of the association;

(17) in other securities approved by the commissioner.

(l) Without restriction upon the general powers of the association to invest in:

(1) Real estate whereon there is or may be erected a building or buildings for the transaction of the business of the association, from portions of which, not required for its own use, a revenue may be derived by rentals or otherwise. An association may invest in such real estate an amount representing the cost of land and improvements not exceeding the sum of its net worth accounts. It may, however, invest in such real estate, a larger sum with the approval of the commissioner;

(2) real estate purchased at sheriff's sale or at any other sale, public or private, judicial or otherwise, upon which the association has a lien or claim, legal or equitable;

(3) real estate accepted by the association in satisfaction of any debt;

(4) real estate acquired by the association in exchange for real estate owned by the association;

(5) real estate acquired by the association in connection with salvaging the value of property owned by the association;

(6) title to all real estate shall be taken and held in the name of the association and such title shall immediately be recorded in accordance with law.

(m) If and when an association is not a member of a federal home loan bank, to borrow not more than an aggregate amount equal to 1/4 of its capital on the date of borrowing. If and when an association is a member of a federal home loan bank, to secure advances of not more than an aggregate amount equal to its capital. Within an amount equal to its capital, the association may borrow from sources other than such federal home loan bank an aggregate amount not in excess of 25% of its capital. A subsequent reduction of capital shall not affect in any way outstanding obligations for borrowed money. All such loans and advances may be secured by property of the association.

(n) To repurchase and redeem shares in accordance with the provisions of this act.

(o) To pay a bonus to members in accordance with the provisions of the bylaws.

(p) If and when an association is a member of a federal home loan bank, to act as fiscal agent of the United States, and when designated for that purpose by the secretary of the treasury, it shall perform under such regulations as such secretary may prescribe, all such reasonable duties as fiscal agent of the United States as such secretary may require, and shall have power to act as agent for any other instrumentality and as agent of the state in accordance with the laws of this state.

(q) To dissolve, merge or reorganize in the manner provided in this act.

(r) To sell and assign notes and mortgages without recourse, except that notes and mortgages may be assigned with recourse to any federal home loan bank of which the association is a member.

(s) Subject to such prohibitions, limitations and conditions as the commissioner may prescribe, the following loans or investments are permitted:

(1) An association may make commercial real estate loans on the security of liens upon other improved real estate. The resulting aggregate of such loans shall not exceed an amount equal to 40% of such association's assets;

(2) an association may make secured or unsecured loans for personal, family or household purposes, including loans reasonably incident to the provision of such credit, and may invest in, sell or hold commercial paper and corporate debt securities, as defined and approved by the commissioner. The resulting aggregate of such loans shall not exceed an amount equal to 30% of such association's assets;

(3) an association may invest in tangible personal property, including, without limitation, vehicles, manufactured homes, machinery, equipment or furniture, for rental or sale. The resulting aggregate of such investments shall not exceed an amount equal to 10% of such association's assets;

(4) an association may make secured or unsecured loans for commercial, corporate, business or agriculture purposes. No association may make loans to one borrower under the authority of this paragraph in excess of the amount a national bank having identical total capital and surplus could lend such borrower. The resulting aggregate of such loans made by an association and by a corporation owned by the association under paragraph (2) of subsection (z) of this section shall not exceed an amount equal to 5% of such association's assets prior to January 1, 1984, or 10% of such association's assets thereafter.

(t) Any association may, upon adoption of such a loan plan by its board of directors, make or purchase:

(1) Any unsecured loan at least 20% of which is guaranteed under the provisions of the servicemen's readjustment act of 1944, as now or hereafter amended;

(2) simple interest, discount or gross charge loans for property alteration, repair, equipping or improvement without the security of a lien upon such property, subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe. The resulting aggregate amount of all such loans shall not exceed an amount equal to 20% of such association's assets. No association may make any unsecured loan to a director, officer or employee of the association, or to any person or firm regularly serving the association in the capacity of attorney, except for the alteration, repair, equipping or improvement of the home or combination of home and business property owned and occupied by such borrowing director, officer, employee, attorney or firm;

(3) line of credit real estate loans for home property, secured or unsecured, subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe. The resulting aggregate amount of all such loans shall not exceed an amount greater than 5% of the association's assets or all of its net worth accounts.

(u) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe, any such association may sell to, purchase from or participate with other lenders in loans of any type that such an association may otherwise make if the other participants are approved federal housing administration lenders, instrumentalities or corporations owned wholly or in part by the United States or this state, or are associations or corporations insured by the federal savings and loan association corporation or the federal deposit insurance corporation. Such loans may be outside the regular lending area of such association.

(v) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe, the following loans or investments are permitted, but the authority conferred in the following paragraphs is limited to an amount not to exceed 5% of the assets of the association for each paragraph:

(1) Loans made for the payment of educational expenses;

(2) investments in real property and obligations secured by liens on real property located within a geographic area or neighborhood receiving concentrated development assistance by a local government under title I of the housing and community development act of 1974, except that no investment under this paragraph in such real property may exceed an aggregate investment of 2% of the assets of the association;

(3) loans upon the security of or respecting real property or interests therein used for primarily residential or farm purposes that do not otherwise comply with the limitations of this section;

(4) investments not exceeding the greater of: (A) The sum of the association's net worth accounts; or (B) five percent of the assets of the association, in loans the principal purpose of which is to provide financing with respect to what is or is expected to become primarily residential real estate where: (i) The association relies substantially for repayment on the borrower's general credit standing and forecast of income without other security; or (ii) the association relies on other assurances for repayment, including but not limited to a guaranty or similar obligation of a third party. Investments under this subsection shall not be included in any percentage of assets or other percentage referred to in this section.

(w) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe, any such association may make any loan for the purpose of mobile home financing.

(x) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe, any such association may maintain safety deposit boxes and rent the same for public use.

(y) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe, any such association may issue credit cards, extend credit in connection therewith, and otherwise engage in or participate in credit card operations.

(z) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe, any such association shall have the power and authority to make the following additional loans and other investments to the extent authorized as follows:

(1) An association whose net worth accounts in the aggregate exceed 5% of its withdrawable capital is authorized to invest in, lend to or to commit itself to lend to, any business development credit corporation incorporated in the state of Kansas, but the aggregate amount of such investments, loans and commitments of any such association shall not exceed 1/2% of the total outstanding loans of the association or $250,000, whichever is less;

(2) investments in the capital stock, obligations or other securities of any corporation organized under the laws of the state of Kansas, if the entire capital stock of such corporation is available for purchase only by savings and loan associations of Kansas and by federal associations having their home offices in the state of Kansas. No association may make any investment under this paragraph if its aggregate outstanding investment under this paragraph would exceed 3% of the assets of the association. Any investment permitted under this paragraph which exceeds 2% of assets shall be used primarily for community, inner-city or community development purposes;

(3) investments in: (A) Loans secured by mortgages for which the association has the benefit of insurance under title X of the national housing act or of a commitment or agreement for such insurance;

(B) investments in housing project loans having the benefit of any guaranty under section 221 of the foreign assistance act of 1961 or loans having the benefit of any guaranty under section 224 of such act, or any commitment or agreement with respect to such loans made pursuant to either of such sections and in the share capital and capital reserve of the inter-American savings and loan bank. This authority extends to the acquisition, holding, and disposition of loans having the benefit of any guaranty under section 221 or 222 of such act, or of any commitment or agreement for any such guaranty;

(C) investments under subparagraph (A) of this paragraph shall not be included in any percentage of assets or other percentage referred to in this subsection. Investments under subparagraph (B) of this paragraph shall not exceed, in the case of any association, 1% of the assets of such association;

(4) an association whose net worth in aggregate exceeds that amount which is determined by the national housing act is authorized to invest in obligations which constitute prudent investments, as defined by the commissioner, of Kansas and its political subdivisions thereof, including any agency, corporation or instrumentality if the proceeds of such obligations are to be used for rehabilitation, financing or the construction of residential real estate, and the aggregate amount of all investments under this paragraph shall not exceed the amount of the association's net worth accounts.

(aa) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation provide an association may engage in financial futures transactions and financial options transactions.

(bb) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation provide an association may establish or maintain a data processing office with functions limited to providing data processing services for its own use or primarily for other depository institutions without observing the application and approval procedures for branch offices as provided for in K.S.A. 17-5225, and amendments thereto. An association may participate with others in establishing or maintaining a data processing office, except that the association may participate in establishing or maintaining a data processing office controlled by an entity not subject to a federal or state agency regulating financial institutions only if such entity has agreed in writing with the commissioner that it will permit and pay for such examination of the office as the commissioner deems necessary, and that it will make available for such purposes any records in its possession relating to the operation of the office.

(cc) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation provide an association may provide correspondent services primarily to other depository institutions. An association may receive noninterest-bearing deposits from correspondent institutions for use as compensating balances, for settlement purposes or for other purposes incidental to a correspondent relationship. Such deposits may be payable on demand and subject to withdrawal by negotiable or transferable instrument, order or authorization. Such deposits shall not give rise to voting rights or other rights of membership in a mutual association. An association may maintain a noninterest-bearing account at any institution whose accounts are insured by the federal savings and loan insurance corporation or the federal deposit insurance corporation, and an association may maintain such an account at an institution whose accounts are insured pursuant to a state deposit insurance program if such account is necessary or incidental to a correspondent relationship.

(dd) (1) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation provide an association:

(A) May become the legal or beneficial owner of tangible personal property or real property for the purpose of leasing such property;

(B) may obtain an assignment of a lessor's interest in a lease of such property; and

(C) may incur obligations incidental to its position as the legal or beneficial owner and lessor of the leased property if the lease is a net, full-payout lease representing a noncancelable obligation of the lessee, notwithstanding the possible early termination of the lease and at the expiration of the lease, the association's interest in the property shall be liquidated or released on a net basis as soon as practicable;

(2) a lease of tangible personal property made to a natural person for personal, family or household purposes pursuant to this subsection shall be subject to all limitations applicable to the amount of an association's investment in consumer loans. A lease made for commercial, corporate, business or agricultural purposes pursuant to this subsection shall be subject to all limitations applicable to the amount of an association's investment in commercial loans. A lease of residential or commercial real property made pursuant to this subsection shall be subject to all limitations applicable to the amount of an association's investment in residential or commercial real property loans;

(3) for the purposes of this subsection:

(A) "Net lease" means a lease under which the association will not, directly or indirectly, provide or be obligated to provide for:

(i) The servicing, repair or maintenance of the leased property during the lease term;

(ii) the purchasing of parts and accessories for the leased property, except that improvements and additions to the lease property may be leased to the lessee upon its request in accordance with the full-payout requirements of this section;

(iii) the loan of replacement or substitute property while the leased property is being serviced;

(iv) the purchasing of insurance for the lessee, except where the lessee has failed to discharge a contractual obligation to purchase or maintain insurance; or

(v) the renewal of any license, registration or filing for the property unless such action by the association is necessary to protect its interest as an owner or financer of the property;

(B) "full-payout lease" means a lease from which the lessor can reasonably expect to realize a return of its full investment in the leased property, plus the estimated cost of financing the property over the term of the lease, from rentals, estimated tax benefits and the estimated residual value of the property at the expiration of the initial term of the lease. The estimated residual value of the property shall not exceed 25% for personal property or 20% for real property, of the acquisition cost of the property to the lessor unless the estimated residual value is guaranteed by a manufacturer, the lessee or a third party not an affiliate of the association and the association makes the determination that the guarantor has the resources to meet the guarantee. In all cases, however, both the estimated residual value of the property and that portion of the estimated residual value relied upon by the lessor to satisfy the requirements of a full-payout lease must be reasonable in light of the nature of the leased property and all relevant circumstances so that realization of the lessor's full investment plus the cost of financing the property depends primarily on the creditworthiness of the lessee and of any guarantor of the residual value, and on the residual market value of the leased property. The maximum term of a full-payout lease shall be 40 years;

(4) if, in good faith, an association believes that there has been an unanticipated change in conditions which threaten its financial position by significantly increasing its exposure to loss, the provisions of this subsection shall not prevent the association:

(A) As the owner and lessor under a net, full-payout lease, from taking reasonable and appropriate action to salvage or protect the value of the property of its interest arising under the lease;

(B) as the assignee of a lessor's interest in a lease, from becoming the owner and lessor of the leased property pursuant to its contractual right, or from taking any reasonable and appropriate action to salvage or protect the value of the property or its interest arising under the lease; or

(C) from including any provisions in a lease, or from making any additional agreements, to protect its financial position or investment in the circumstances set forth in this paragraph.

History: L. 1943, ch. 133, § 79; L. 1947, ch. 188, § 1; L. 1949, ch. 193, § 1; L. 1955, ch. 140, § 3; L. 1961, ch. 125, § 2; L. 1963, ch. 145, § 1; L. 1965, ch. 156, § 3; L. 1969, ch. 131, § 3; L. 1971, ch. 82, § 1; L. 1972, ch. 68, § 1; L. 1973, ch. 97, § 1; L. 1975, ch. 141, § 1; L. 1975, ch. 142, § 3; L. 1978, ch. 83, § 1; L. 1981, ch. 105, § 5; L. 1983, ch. 86, § 3; April 21.



17-5501c Authority to accept and pledge security for U.S. treasury tax and loan accounts.

17-5501c. Authority to accept and pledge security for U.S. treasury tax and loan accounts. Any savings and loan association shall have the power and authority to accept and maintain treasury tax and loan accounts of the United States, the balance in which is payable on demand without previous notice of intended withdrawal, and to pledge collateral to secure treasury tax or loan accounts in accordance with regulations of the department of the treasury of the United States.

History: L. 1979, ch. 60, § 1; April 14.



17-5502 Powers of board of directors.

17-5502. Powers of board of directors. In furtherance and not in limitation of the powers hereinbefore conferred, the board of directors is expressly authorized: (a) By resolution approved by a majority of the entire board of directors, to appoint and remove members of an executive committee, composed of the president and two or more additional directors, which committee shall have and exercise the powers of the board of directors when it is not in session. (b) To limit from time to time the amounts which may be accepted by the association as payments on shares. (c) To exercise any and all the powers of the association not expressly reserved by the certificate of incorporation to the members.

History: L. 1943, ch. 133, § 80; July 1.



17-5502a Closing one business day a week.

17-5502a. Closing one business day a week. The provisions of K.S.A. 9-1122 shall also be applicable to savings and loan associations.

History: L. 1951, ch. 125, § 2; June 30.



17-5503 Loan plans upon which real-estate loans may be made.

17-5503. Loan plans upon which real-estate loans may be made. Real-estate loans may be made as a "direct reduction loan" or a "sinking fund loan" or a "share retirement loan" or upon any loan plan approved by the commissioner.

History: L. 1943, ch. 133, § 81; July 1.



17-5504 Appraisal and approval of real estate securing a loan.

17-5504. Appraisal and approval of real estate securing a loan. Real estate securing a proposed loan must be appraised and directors or a committee appointed by directors must approve all real-estate loans. No real-estate loans shall be made until a qualified person selected by the board of directors shall have submitted a signed appraisal of the real estate securing such loan, and until approved by the board of directors or a committee thereunto authorized by the board of directors.

History: L. 1943, ch. 133, § 82; July 1.



17-5505 Application of payments.

17-5505. Application of payments. Payments on direct credit real-estate loans shall be applied first to the payment of interest on the unpaid balance of the loan as provided in the note and the remainder to the reduction of the principal. Payments on sinking fund or share retirement real-estate loans shall be applied first to the payment of interest on the principal of the loan and the remainder as dues upon the shares.

History: L. 1943, ch. 133, § 83; July 1.



17-5506 Loan contract to be embodied in note.

17-5506. Loan contract to be embodied in note. Every loan shall be evidenced by a note for the amount of the loan. The note shall specify the amount, rate of interest, terms of repayment, and may contain all other terms of the loan contract.

History: L. 1943, ch. 133, § 84; L. 1947, ch. 188, § 2; April 7.



17-5508 Association payments for protection of loans; addition to unpaid balance of loan.

17-5508. Association payments for protection of loans; addition to unpaid balance of loan. An association may pay taxes, assessments, insurance premiums and other similar charges for the protection of its real-estate loans. All such payments shall be added to the unpaid balance of the loan and shall be equally secured by the first lien on the property.

History: L. 1943, ch. 133, § 86; July 1.



17-5509 Association may accept assignment of life insurance on mortgagor; premium payments, addition to the unpaid balance of the loan.

17-5509. Association may accept assignment of life insurance on mortgagor; premium payments, addition to the unpaid balance of the loan. An association may accept assignments of life insurance as additional collateral upon any real-estate loan. In such event, the association may advance premiums on such policy and such premium advances shall be added to the unpaid balance of the loan and shall be equally secured by the first lien on the property.

History: L. 1943, ch. 133, § 87; July 1.



17-5510 Advance installment payment of taxes and insurance.

17-5510. Advance installment payment of taxes and insurance. An association may require the borrower to pay monthly in advance, in addition to interest or interest and principal payment, the equivalent of one-twelfth of the estimated annual taxes, assessments, insurance premiums and other charges upon the real estate securing a loan, or any of such charges, so as to enable the association to pay such charges as they become due from the funds so received. The amount of such monthly charges may be increased or decreased so as to provide reasonably for the payment of the estimated annual taxes, assessments, insurance premiums and other charges.

History: L. 1943, ch. 133, § 88; July 1.



17-5511 Record of charges on real estate securing loans.

17-5511. Record of charges on real estate securing loans. Every association shall keep a record of the status of taxes, assessments, insurance premiums and other charges on all real estate securing its loans and on all real and other property owned by it.

History: L. 1943, ch. 133, § 89; July 1.



17-5512 Prepayment of home loans.

17-5512. Prepayment of home loans. All home loans may be prepaid, in part or in full, at any payment date and the association shall not charge for such privilege of anticipatory payment an amount greater than one and one-half percent (11/2%) of the amount of such anticipatory payment.

History: L. 1943, ch. 133, § 90; L. 1977, ch. 79, § 1; July 1.



17-5512a Agreements prohibiting or restricting prepayment of loans other than home loans.

17-5512a. Agreements prohibiting or restricting prepayment of loans other than home loans. All loans evidenced by notes secured by first real estate mortgages against improvements other than home loans may include in the note and mortgage, a contractual agreement prohibiting or otherwise restricting prepayment for a specified period after the date of the note and mortgage.

History: L. 1977, ch. 79, § 2; July 1.



17-5513 Modification of real-estate loan or note.

17-5513. Modification of real-estate loan or note. Any association, by agreement, in writing, with the debtor, may modify the terms of any real-estate loan or note.

History: L. 1943, ch. 133, § 91; L. 1945, ch. 160, § 1; June 28.



17-5514 Loan expenses which association may require borrower to pay; statement.

17-5514. Loan expenses which association may require borrower to pay; statement. Every association may require borrowing members to pay all reasonable expenses incurred in connection with the making, closing, disbursing, extending, readjusting or renewing of real-estate loans. Upon the closing of the loan, the association shall furnish to each borrower a loan settlement statement stating in detail the charges or fees such borrower has paid, or obligated himself to pay to the association or to any person representing the association in connection with such loan, and a copy of such statement shall be retained in the records of the association.

History: L. 1943, ch. 133, § 92; L. 1953, ch. 135, § 1; June 30.



17-5515 Collection and payment of loan expenses.

17-5515. Collection and payment of loan expenses. Such reasonable initial charges may be collected by the association from the borrower and paid to any persons, including any director, officer, or employee of the association, rendering such services or paid directly by the borrower. In lieu of such initial charges to cover such expenses and costs, an association may charge a reasonable charge, part or all of which may be retained by the association which renders such service, or part or all of which may be paid to others who render such services.

History: L. 1943, ch. 133, § 93; July 1.



17-5516 Fees for procuring loan may not be paid to directors, officers or employees of association.

17-5516. Fees for procuring loan may not be paid to directors, officers or employees of association. No director, officer, or employee of an association shall receive any fee or other compensation of any kind in connection with procuring any loan for an association, except for services actually rendered as above provided.

History: L. 1943, ch. 133, § 94; July 1.



17-5517 Lien on shares to secure loan.

17-5517. Lien on shares to secure loan. To secure loans to members an association shall have a lien without further agreement or pledge, upon all shares owned by the borrower. Upon default upon any loan, the association may, without any notice to, or consent of, the borrower, cancel on its books all or any shares owned by the borrower and apply the value of such shares in payment on account of the loan. An association may waive its lien in whole or in part by writing. Any association may take the pledge of shares of the association owned by a member other than the borrower as additional security for any loan secured by shares or by shares and real estate or as additional security for any real-estate loan.

History: L. 1943, ch. 133, § 95; July 1.



17-5519 Sale of property.

17-5519. Sale of property. In the regular and usual course of business, an association from time to time may sell any of its property in accordance with the provisions of this act.

History: L. 1943, ch. 133, § 97; July 1.



17-5520 Directors, officers and employees purchases from or sales to association.

17-5520. Directors, officers and employees purchases from or sales to association. No director, officer or employee of an association shall directly or indirectly or under any circumstances buy assets from or sell assets to the association unless expressly approved by the board of directors.

History: L. 1943, ch. 133, § 98; July 1.



17-5521 Bulk sale of assets.

17-5521. Bulk sale of assets. Any association may also, as one transaction, not in the regular and usual course of its business, transfer, sell or exchange all or substantially all of its property, including its name and good will, to any other association or to a federal savings and loan association, and may accept, in return therefor, cash, shares, and accounts of the purchasing association upon such terms as may be agreed upon by the affirmative vote of at least a majority of the directors of such association and by the affirmative vote of a majority of the votes of all members of the association at any annual meeting, or special meeting called for such purposes; but no such bulk transfer, sale, or exchange of property shall be effective unless approved by the commissioner.

History: L. 1943, ch. 133, § 99; July 1.



17-5522 Same; commissioner's approval required.

17-5522. Same; commissioner's approval required. If the purchaser is an association subject to this act, the approval of the commissioner of any such acquisition shall first be obtained.

History: L. 1943, ch. 133, § 100; July 1.



17-5523 Same; distribution of proceeds.

17-5523. Same; distribution of proceeds. The consideration received upon any such disposition of bulk property shall be distributed to the shareholders pro rata to the participation value of their shares, after the discharge of all liabilities.

History: L. 1943, ch. 133, § 101; July 1.



17-5524 Same; dissolution results.

17-5524. Same; dissolution results. In the event of the disposition of all of the property of an association pursuant to this section, the vote of members shall be a vote for dissolution and a certificate of dissolution shall be executed and dissolution shall be effected in accordance with this act. Any member's vote under this section may be taken in connection with a vote on dissolution under the provisions of this act.

History: L. 1943, ch. 133, § 102; July 1.



17-5525 Conversion of state association into federal savings and loan association; vote requirements.

17-5525. Conversion of state association into federal savings and loan association; vote requirements. Any association may convert itself into a federal savings and loan association in accordance with the provisions of section 5 [*] of home owners' loan act of 1933, as now or hereafter amended, upon a vote of fifty-one percent or more of the votes of all the members of the association at an annual meeting, or at any special meeting called to consider such action.

History: L. 1943, ch. 133, § 103; July 1.

* See 48 Stat. 132, 645, 646; 49 Stat. 297; 53 Stat. 1402; 61 Stat. 786; 62 Stat. 1239; 12 U.S.C.A. § 1464.



17-5526 Same; minutes of meeting to be filed with commissioner.

17-5526. Same; minutes of meeting to be filed with commissioner. A copy of the minutes of the proceedings of such meeting of the members, verified by the affidavit of the secretary, or an assistant secretary, shall be filed in the office of the commissioner, within ten days after the date of such meeting. A sworn copy of the proceedings of such meetings, when so filed, shall be presumptive evidence of the holding and action of such meeting.

History: L. 1943, ch. 133, § 104; July 1.



17-5527 Same; action required by federal law must be taken within three months.

17-5527. Same; action required by federal law must be taken within three months. Within three months after the date of such meeting, the association shall take such action in the manner prescribed and authorized by the laws of the United States as shall make it a federal savings and loan association.

History: L. 1943, ch. 133, § 105; July 1.



17-5528 Same; copy of charter or certificate to be filed with commissioner and secretary of state.

17-5528. Same; copy of charter or certificate to be filed with commissioner and secretary of state. There shall be filed with the commissioner within sixty days a copy of the charter issued to such federal savings and loan association by the federal home loan bank board, or a certificate showing the organization of such association as a federal savings and loan association, certified by the secretary or assistant secretary of the federal home loan bank board. A similar copy of the charter, or of such certificate shall be filed by the association with the secretary of state.

History: L. 1943, ch. 133, § 106; July 1.



17-5529 Same; failure to file; penalty.

17-5529. Same; failure to file; penalty. Failure to file any such instrument either with the commissioner or the secretary of state shall not affect the validity of such conversion, but such failure shall subject the association to a penalty of fifty dollars for each day's failure after the time limit specified in this act.

History: L. 1943, ch. 133, § 107; July 1.



17-5530 Same; cessation of commissioner's jurisdiction.

17-5530. Same; cessation of commissioner's jurisdiction. Upon the grant to any association of a charter by the federal home loan bank board, the association receiving such charter shall cease to be an association incorporated under this act and shall no longer be subject to the supervision and control of the commissioner.

History: L. 1943, ch. 133, § 108; July 1.



17-5531 Same; continuation of state association; succession to property and other interests.

17-5531. Same; continuation of state association; succession to property and other interests. Upon the conversion of any association into a federal savings and loan association, the corporate existence of such association shall not terminate, but such federal association shall be deemed to be a continuation of the entity of the association so converted and all property of the converted association, including its rights, titles and interests in and to all property of whatsoever kind, whether real, personal or mixed, and things in action and every right, privilege, interest and asset of any conceivable value, or benefit, then existing or pertaining to it, or which would inure to it, shall immediately by act of law and without any conveyance or transfer and without any further act or deed, remain and be vested in and continue and be the property of such federal association into which the state association has converted itself, and such federal association shall have, hold and enjoy the same in its own right as fully and to the same extent as the same was possessed, held and enjoyed by the converting association, and such federal association as of the time of the taking effect of such conversion shall continue to have and succeed to all the rights, obligations and relations of the converting association.

History: L. 1943, ch. 133, § 109; July 1.



17-5532 Same; continuation of judicial proceedings.

17-5532. Same; continuation of judicial proceedings. All pending actions and other judicial proceedings to which the converting state association is a party shall not be deemed to have abated or to have discontinued by reason of such conversion, but may be prosecuted to final judgment, order or decree in the same manner as if such conversion into such federal association had not been made and such federal association resulting from such conversion may continue such action in its corporate name as a federal association, and any judgment, order or decree may be rendered for or against it, which might have been rendered for or against the converting state association theretofore involved in such judicial proceedings.

History: L. 1943, ch. 133, § 110; July 1.



17-5533 Same; recognition by state.

17-5533. Same; recognition by state. Any association or corporation, which has heretofore converted itself into a federal savings and loan association under the provisions of the home owners' loan act of 1933, and has received a charter from the federal home loan bank board, shall hereafter be recognized as a federal savings and loan association and its federal charter shall be given full credence by the courts of this state to the same extent as if such conversion had taken place under the provisions of this act: Provided, Such association shall have filed with the commissioner a copy of the federal charter or a certificate showing the organization of such association as a federal savings and loan association.

History: L. 1943, ch. 133, § 111; July 1.



17-5534 Same; obligations continued and vesting of property title.

17-5534. Same; obligations continued and vesting of property title. All such conversions are hereby ratified and confirmed and all of the obligations of such an association which has so converted shall continue as valid and subsisting obligations of such federal savings and loan association and the title to all of the property of such association shall be deemed to have continued and vested, as of the date of the issuance of such federal charter, in such federal savings and loan association, as fully and completely as if such conversion had taken place since the enactment of this act pursuant to this section.

History: L. 1943, ch. 133, § 112; July 1.



17-5535 Conversion from federal to state association; majority vote of members required.

17-5535. Conversion from federal to state association; majority vote of members required. Any federal savings and loan association may convert itself into an association under this act upon a vote of fifty-one percent or more of the votes of members of such federal savings and loan association cast at an annual meeting, or at any special meeting called to consider such action.

History: L. 1943, ch. 133, § 113; July 1.



17-5536 Same; minutes of meeting to be filed with the federal home loan bank board.

17-5536. Same; minutes of meeting to be filed with the federal home loan bank board. Copies of the minutes of the proceedings of such meeting of members, verified by the affidavit of the secretary or an assistant secretary, shall be filed in the office of the commissioner and mailed to the federal home loan bank board, Washington, D.C., within ten days after such meeting. Such verified copies of the proceedings of the meeting when so filed shall be presumptive evidence of the holding and action of such meeting.

History: L. 1943, ch. 133, § 114; July 1.



17-5537 Same; vote on directors of converted association required.

17-5537. Same; vote on directors of converted association required. At the meeting at which conversion is voted upon, the members shall also vote upon the directors who shall be the directors of the state-chartered association after conversion takes effect. Such directors shall then execute two copies of the petition for certificate of incorporation provided for in this act and two copies of the bylaws.

History: L. 1943, ch. 133, § 115; July 1.



17-5538 Certificate of incorporation may state it is converted association.

17-5538. Certificate of incorporation may state it is converted association. The commissioner may insert in the certificate of incorporation, at the end of the paragraph preceding the testimonium clause the following: "This association is incorporated by conversion from a federal savings and loan association."

History: L. 1943, ch. 133, § 116; July 1.



17-5539 Same; petition for certificate of incorporation and bylaws; directors' signatures.

17-5539. Same; petition for certificate of incorporation and bylaws; directors' signatures. The directors chosen for the association shall all sign and acknowledge the petition for certificate of incorporation as subscribers thereto and proposed bylaws as incorporators of the association.

History: L. 1943, ch. 133, § 117; July 1.



17-5540 Same; procedure; continuation of federal association.

17-5540. Same; procedure; continuation of federal association. The board may provide, by regulation, for the procedure to be followed by any such federal savings and loan association converting into an association under this act. All the provisions regarding property and other rights contained in this act shall apply, to the conversion of a federal savings and loan association into an association incorporated under this act, so that the state chartered association shall be a continuation of the corporate entity of the converting federal association and continue to have all of its property and rights.

History: L. 1943, ch. 133, § 118; July 1.



17-5541 Merger; procedure; merger agreement.

17-5541. Merger; procedure; merger agreement. As used in this section, and sections 119, 120, 121, 122, 123 and 124[*] of this act, the word "association" shall include federal savings and loan associations incorporated under the home owners' loan act of 1933. Any two or more associations may merge into one of such associations, or may consolidate into a new association by an affirmative vote of fifty-one percent of the shares, of each of said associations represented in person or by proxy, at any annual or special meeting of the shareholders of each association called for that purpose at which at least twenty days' prior notice shall have been given to each shareholder. The merger or consolidation to be upon such terms as shall be mutually agreed upon by the directors of such association: Provided, That any plan as shall be agreed upon by the board of directors of any associations shall first be submitted to the commissioner for his approval at least five days before the mailing of notices calling the shareholders' meeting to consider and vote upon the question of merger. The respective boards of directors of such associations shall by a majority vote of each board make or authorize to be made between such associations a written agreement of merger. The following form of merger agreement may be used by any association proposing to merge, and when so used shall be a lawful form of merger agreement and shall be given legal effect in accordance with its terms and provisions, but shall not preclude the use of any other form approved by the commissioner:

Merger Agreement

Agreement made this ______ day of ______, 19__, by and between __________ Association, __________, __________ Association __________ and __________ Association __________, which contracting parties are hereafter termed "merging associations";

Whereas, The board of directors of each of the merging associations has approved a plan of merger by a majority vote of each of the separate boards to be evidenced by this agreement and has authorized undersigned officers to execute this agreement in the name and on behalf of the merging associations and to obtain the approval of the commissioner to the plan of merger:

Now, Therefore, In consideration of the mutual advantages which will inure to all parties interested and the terms and conditions hereinafter set forth, the parties hereto agree as follows:

1. The name, style, and title of the association into which the associations are merged shall be the __________ Association __________ (hereinafter termed the "association").

2. The association shall operate under a certificate of incorporation in the form prescribed in this act, which shall be deemed to be a continuation of the charter of that association into which the other merging associations are absorbed.

3. The number of directors of the association shall be ______ and the names and residences of those who are chosen to serve until the first annual meeting of the members are:

Names  Residences

4. The bylaws of the association shall be in the form hereto annexed.

5. The board of directors of the association is authorized and directed to cause to be issued membership certificates to the members of the merging associations in accordance with the terms of this agreement.

6. The manner of converting capital of the merging associations into that of the association shall be as follows: (a) The association shall issue to the shareholders of the merging associations, the corporate existences of which are terminated by the merger, membership certificates evidencing accounts pro rata to the participation value of the shares of each of such shareholders as of the date of the current balance sheet of each of the merging associations, plus payments thereon and dividends credited thereto after such date, minus any sums repurchased or redeemed on such shares after such date, as shown on the attached pro forma balance sheet and schedules, giving effect to the merger. (b) The association shall issue to each borrowing member of the merging associations, the corporate existences of which are terminated by the merger, membership certificates in the merged associations evidencing their membership therein as borrowers therefrom.

7. The home office of the association shall be in the city of __________, county of __________, state of Kansas.

8. Annexed hereto and made a part hereof as exhibits are balance sheets of the merging associations dated ________, 19__, certified by the treasurers of the several associations and pro forma balance sheet of the association dated __________, 19__, giving effect to the proposed plan of merger.

9. This agreement shall not be effective unless approved by the commissioner. The effective date of the merger shall be the date upon which this proposed plan of merger shall be approved by the commissioner.

In Witness Whereof, The contracting parties to this agreement have in pursuance of a resolution duly adopted at a legal meeting of the board of directors of each of the merging associations, caused these presents to be signed in the names of the respective merging associations by their respective presidents or vice-presidents and their respective secretaries or assistant secretaries, all duly authorized thereunto the day and the year first above mentioned.

The above form is to be signed by the president or vice-president and secretary or assistant secretary of each association, party to the merger, under the proper name of their respective associations, and shall be properly acknowledged.

History: L. 1943, ch. 133, § 119; July 1.

* "Sections 119, 120, 121, 122, 123 and 124" evidently intended as "sections 120, 121, 122, 123, 124 and 125," see 17-5542 to 17-5547.



17-5542 Same; approval or disapproval of merger agreement.

17-5542. Same; approval or disapproval of merger agreement. Six copies of such merger agreement, signed and acknowledged before an officer competent to take acknowledgments of deeds, by the president or a vice-president and the secretary or an assistant secretary of each of the merging associations, party to such agreement (hereinafter termed "merging associations"), together with an equal number of certified copies of the proceedings of each of the meetings of the respective boards of directors at which such agreement was authorized similarly signed and acknowledged, shall be submitted to the commissioner for his approval. The commissioner, upon receipt of the copies of the merger agreement, shall examine the same to determine whether the proposed plan of merger will work an undue hardship upon the members of any of the associations involved or impair the usefulness and success of other properly conducted associations in the same or neighboring communities, and shall either approve or disapprove such proposed merger.

History: L. 1943, ch. 133, § 120; July 1.



17-5543 Same; approval by federal home loan bank board, when.

17-5543. Same; approval by federal home loan bank board, when. In the event any association involved in a proposed merger is a federal savings and loan association the commissioner shall transmit to the federal home loan bank board, Washington, D.C., a copy of the proposed merger agreement and shall not approve the merger agreement unless and until he has been advised, in writing by the federal home loan bank board that said board has no objection thereto.

History: L. 1943, ch. 133, § 121; July 1.



17-5544 Same; appeal in case of failure of commissioner to approve proposed merger.

17-5544. Same; appeal in case of failure of commissioner to approve proposed merger. If the commissioner shall, within sixty days after receipt of the merger agreement, fail or refuse to approve any such proposed merger, the association involved shall have the same right of appeal as is provided in the event of the failure or refusal of such commissioner to approve a proposed certificate of incorporation and bylaws and if the commissioner approves such merger any dissenting shareholder shall have the same right of appeal. Such right of appeal shall not lie in the event any of the merging associations is a federal savings and loan association unless and until the federal home loan bank board has advised the commissioner that it has no objection to such merger.

History: L. 1943, ch. 133, § 122; July 1.



17-5545 Merger binding and effective upon commissioner's approval; recordation; duties of commissioner.

17-5545. Merger binding and effective upon commissioner's approval; recordation; duties of commissioner. Upon the approval of the commissioner, which approval shall be endorsed upon three copies of the merger agreement, the merger agreement shall become binding upon the respective merging associations and the merger shall thereupon be effective. The commissioner shall place a copy of the merger agreement so endorsed in the permanent files of his office and forward a copy of the merger agreement so endorsed to the secretary of state for filing. The remaining copy of the merger agreement so endorsed shall be returned to the association resulting from such merger, and shall be for its permanent records. Such association shall file a copy of such merger agreement certified by the register of deeds of the county in which the home office of such association is located in every county in which it shall be necessary in order to show transfer of title to property. The commissioner, upon such approval, shall, if one or more of the merging associations is a federal savings and loan association, notify the federal home loan bank.

History: L. 1943, ch. 133, § 123; L. 1998, ch. 189, § 6; July 1.



17-5546 Same; remaining association deemed to be continuation of all preceding associations; property of preceding associations deemed to pass by operation of law.

17-5546. Same; remaining association deemed to be continuation of all preceding associations; property of preceding associations deemed to pass by operation of law. Upon the effective date of such merger, all the assets and property of every kind and character, real, personal and mixed, tangible and intangible, choses in action, rights and credits then owned by the merging associations or which inure to any of them, shall immediately by operation of law and without any conveyance or transfer and without any further act or deed be vested in and become the property of the association into which the other associations are absorbed, which shall have, hold and enjoy the same in its own right as fully and to the same extent as the same here possessed, held and enjoyed by the merging associations prior to such merger; and such association shall be a continuation of the entity and identity of the association into which the other associations are absorbed, and all of the rights and obligations of the merging associations shall remain unimpaired and the association, at the time of the taking effect of such merger, shall succeed to all the rights and obligations and duties and liabilities of the merging association. All rights and remedies of creditors and all liens upon the property of the merging associations shall be preserved and all debts, liabilities and duties of the respective merging associations shall thenceforth attach to the association and may be enforced against it to the same extent as if such debts, liabilities and duties had been incurred or contracted by it.

History: L. 1943, ch. 133, § 124; July 1.



17-5547 Same; continuation of judicial proceedings.

17-5547. Same; continuation of judicial proceedings. All pending actions or other judicial proceedings to which any of the associations is a party shall not be deemed to have abated or to have discontinued by reason of such merger, but may be pressed to final judgment, order or decree in the same manner as if a merger had not been made, or the association resulting from such merger may be substituted as a party to such action or proceedings and any judgment, order or decree may be rendered for or against it which might have been rendered for or against any of the merging associations theretofore involved in such action or other judicial proceedings.

History: L. 1943, ch. 133, § 125; July 1.



17-5548 Reorganization; procedure; recordation of instruments.

17-5548. Reorganization; procedure; recordation of instruments. The board of directors of any association may at a meeting called for that purpose adopt a plan of reorganization of the association. Six copies of the proposed plan of reorganization signed and acknowledged by an officer of the association shall be submitted to the commissioner. If the commissioner approves the proposed plan of reorganization, the commissioner shall endorse such commissioner's approval and the date thereof upon the six copies, three of which shall be retained by the commissioner and three copies returned to the association, one of which shall be retained by the association. Within six months after approval, the plan shall be presented to the members at an annual meeting, or a special meeting called for the purpose of acting upon such plan, or the approval shall become void. At any such meeting called for the purpose of acting upon a plan of reorganization which provides for a reduction of the association's savings liability to each of its shareholders or depositors pro rata to remedy an impairment of capital, any provision of the association's bylaws notwithstanding, each such shareholder or depositor shall be entitled to one vote, plus an additional vote for each $100 or fraction thereof of the amount credited to such shareholder or depositor on the books of the association, without any limitation, except for the total votes which may be cast by each shareholder or depositor. If at such meeting 51% of the shares represented in person or by proxy vote the adoption of such approved plan, the association may proceed to reorganize in accordance therewith. Five copies of the resolution adopted approving such plan of reorganization shall be filed with the commissioner. The commissioner shall place a copy of such certified resolution and statement and a copy of the approved plan in the permanent files of such commissioner's office, and transmit copies thereof to the secretary of state. Copies of the instruments shall be filed with the register of deeds in every county where necessary to show transfer of title of property.

History: L. 1943, ch. 133, § 126; L. 1978, ch. 84, § 1; L. 1998, ch. 189, § 7; July 1.



17-5549 Same; effective date.

17-5549. Same; effective date. The effective date of the reorganization shall be the date upon which the certified copies are filed with the commissioner, or a later date if fixed by the plan of reorganization.

History: L. 1943, ch. 133, § 127; July 1.



17-5550 Same; reorganization plan.

17-5550. Same; reorganization plan. The plan of reorganization may provide for reincorporation under the existing name of the association or under a different name. In addition to all other lawful provisions, the plan may provide for the exchange of shares in the association for shares of the reorganized association. Without limiting the generality of the methods by which an association may reorganize, any association may: (a) Transfer title to any of its assets to a new association organized under this act solely to liquidate such assets in an orderly manner. Such liquidating association shall be in dissolution and shall dissolve in accordance with the provisions of this act. Unless the commissioner shall otherwise approve, the board of directors of the reorganizing association shall be the board of directors of the liquidating association. The liquidating association shall pay the reorganizing association for the assets acquired the aggregate book value of such assets on the books of the reorganizing association by issuing pro rata and delivering to the shareholders of the reorganizing association shares of an aggregate participation value equal to the aggregate book value of assets so acquired. The participation value of the shares of the reorganizing association shall be written down in an amount equal to the participation value of the account of such shareholder in the liquidating association. Title to the assets transferred to the liquidating association pursuant to this section shall vest in the liquidating association by operation of law with the same legal effect as provided in this act in the case of merger. (b) Set up a "participating reserve" by transferring thereto the aggregate book value of any assets of the association. The participation value of the shares of the association then outstanding shall be reduced pro rata by an aggregate amount equal to the aggregate book value of assets so transferred to the participating reserve. The association shall issue pro rata to such shareholders nonrepurchasable "participating reserve accounts" of an aggregate participation value equal to the aggregate book value of assets transferred to the participating reserve. The assets so represented by the participating reserve shall be identified on the books of the association as participating reserve assets and the aggregate book value of such assets as shown by the participating reserve shall be reported on any balance sheet of the association opposite the item "participating reserve assets" and such assets shall be and remain a separate fund from the other assets of the association for the sole use and benefit of the holders of participating reserve accounts. In such event, the directors shall have with respect to the liquidation of the participating reserve assets all the powers set forth in this act. As and when the participating reserve assets are liquidated, all proceeds therefrom shall be paid pro rata from time to time as the board of directors may determine to the holders of participating reserve accounts at the option of the board of directors either in cash or by credit upon an account of the association. If the proceeds of the final liquidation of participating reserve assets do not equal the participation value of participating reserve accounts, the loss shall be absorbed pro rata by the holders of participating reserve accounts and the association shall have no further liability in relation thereto or arising therefrom. (c) Reduce its liability to each of its shareholders pro rata to the amount credited to each such shareholder on the books of the association in such manner as to distribute the loss equally among such shareholders whenever the losses of an association resulting from the depreciation in value of its assets or otherwise are such as to result in an impairment of capital.

History: L. 1943, ch. 133, § 128; July 1.



17-5551 Same; rights and obligations of reorganizing association inure to benefit of reorganized association.

17-5551. Same; rights and obligations of reorganizing association inure to benefit of reorganized association. All rights of and obligations to, any reorganizing association shall inure to the benefits of the reorganized association and be enforceable by it and in its name, and any demands, claims or rights of action against any reorganizing association may be enforced against the reorganized association as fully and completely as they might have been enforced theretofore, and all deeds, notes, mortgages, contracts, judgments, transactions and proceedings whatsoever, theretofore made, received, entered into, carried on or done by the association before the reorganization shall be as good, valid and effectual for and against the reorganized association as if such reorganization had never taken place.

History: L. 1943, ch. 133, § 129; July 1.



17-5552 Same; applications for repurchase canceled when members approve proposed plan of reorganization.

17-5552. Same; applications for repurchase canceled when members approve proposed plan of reorganization. Upon the vote of the members of an association in approval of a proposed plan of reorganization, all pending applications for repurchase of shares shall be canceled.

History: L. 1943, ch. 133, § 130; July 1.



17-5553 Dissolution.

17-5553. Dissolution. Any association may, by a majority of the votes cast at any annual meeting, or any special meeting called for that purpose, vote to terminate its existence.

History: L. 1943, ch. 133, § 131; July 1.



17-5554 Same; execution of documents.

17-5554. Same; execution of documents. Upon such vote, six copies of a certificate of dissolution, which shall state the name of such association, and the vote cast in favor of dissolution, shall be signed by two officers and acknowledged before an officer competent to take acknowledgments of deeds.

History: L. 1943, ch. 133, § 132; July 1.



17-5555 Same; filing of copies with commissioner; examination of association.

17-5555. Same; filing of copies with commissioner; examination of association. Six copies of such certificate shall be filed with the commissioner who shall examine such association, and, if he finds that it is in a safe and sound condition, shall so note, together with his approval of such dissolution, upon all the copies of the certificate of dissolution.

History: L. 1943, ch. 133, § 133; July 1.



17-5556 Same; recordation of documents.

17-5556. Same; recordation of documents. The commissioner shall place a copy in the permanent files of the commissioner's office and file a copy with the secretary of state.

History: L. 1943, ch. 133, § 134; L. 1998, ch. 189, § 8; July 1.



17-5557 Same; continuation for winding up affairs.

17-5557. Same; continuation for winding up affairs. Upon such approval, the association shall be dissolved and shall cease to carry on business, but nevertheless shall continue as a corporate entity for the sole purpose of paying, satisfying and discharging existing liabilities and obligations, collecting and distributing assets, and doing all other acts required to adjust, wind up and dissolve its business and affairs.

History: L. 1943, ch. 133, § 135; July 1.



17-5558 Same; directors to act as liquidating trustees.

17-5558. Same; directors to act as liquidating trustees. The board of directors shall act as trustees for liquidation. They shall proceed as speedily as may be practicable to wind up the affairs of the association, and, to the extent necessary or expedient to that end, shall exercise all the powers of such dissolved association, and, without prejudice to the generality of such authority, may fill vacancies, elect officers, carry out the contracts, make new contracts, borrow money, mortgage or pledge the property, sell its assets at public or private sale, or compromise claims in favor of or against the association, apply assets to the discharge of liabilities, distribute assets either in cash or in kind among shareholders according to their respective rights, after paying, or adequately providing for, the payment of liabilities, and do and perform all acts necessary or expedient to the winding up of the association.

History: L. 1943, ch. 133, § 136; July 1.



17-5559 Same; powers.

17-5559. Same; powers. The board of directors of the liquidating association shall also have power to exchange or otherwise dispose of or to put in trust all, or substantially all, or any part of the assets, upon such terms and conditions and for such consideration, which may be money, stock, bonds, shares, or accounts of any association or of any federal savings and loan association, or other instruments for the payment of money, or other property or other considerations, as the board of directors may deem reasonable or expedient, and may distribute such considerations or the proceeds thereof or trust receipts or certificates of beneficial interest among the shareholders in proportion to their interest therein. In the absence of fraud, any determination of value made by the board of directors for any such purpose shall be conclusive.

History: L. 1943, ch. 133, § 137; July 1.



17-5560 Same; association subject to commissioner during liquidation.

17-5560. Same; association subject to commissioner during liquidation. The association, during the liquidation of the assets of the association by the board of directors, shall continue to be subject to the supervision of the commissioner, and the board of directors shall report the progress of such liquidation to the commissioner from time to time as he may require.

History: L. 1943, ch. 133, § 138; July 1.



17-5561 Same; final report and accounting; discharge of directors.

17-5561. Same; final report and accounting; discharge of directors. Upon completion of liquidation, the board of directors shall file with the commissioner a final report and accounting of such liquidation. The approval of such report by the commissioner shall operate as a complete and final discharge of the board of directors or any member thereof in connection with the liquidation of such association.

History: L. 1943, ch. 133, § 139; July 1.



17-5562 Same; vested rights not disturbed during dissolution.

17-5562. Same; vested rights not disturbed during dissolution. No such dissolution, or any action of the board of directors in connection therewith, shall impair any contract right between such association and any borrower or other person or persons, or the vested rights of any member of such association.

History: L. 1943, ch. 133, § 140; July 1.



17-5563 Credit to borrowers.

17-5563. Credit to borrowers. In the event of reorganization, liquidation, conversion, merger, or bulk sale of assets of any association, any borrowing member having received a loan or advance from the association shall be given credit upon such loan or advance for the amount standing to the credit of his shares on the books of the association at the time of such reorganization, liquidation, conversion, merger, or bulk sale of assets.

History: L. 1943, ch. 133, § 141; July 1.



17-5564 Undelivered funds due creditors, depositors and shareholders of defunct associations; duties of commissioner and state treasurer; undistributed assets of defunct associations fund.

17-5564. Undelivered funds due creditors, depositors and shareholders of defunct associations; duties of commissioner and state treasurer; undistributed assets of defunct associations fund. On and after July 1, 1972, and in every case occurring heretofore and hereafter, in which funds due to creditors, depositors and shareholders on liquidation of savings and loan associations under K.S.A. 17-5561 are undelivered, they shall, together with accrued interest, if any, be paid to the savings and loan commissioner, who shall deposit such payments with the state treasurer and credit such individual creditors, depositors or shareholders account in the undistributed assets of defunct association fund ledger. The state treasurer shall credit all such deposits to the undistributed assets of defunct associations fund which is hereby created. Said fund shall be used only for refunds and payments of amounts due creditors, depositors and shareholders on claims filed with and approved by the savings and loan commissioner. Any balance remaining in said fund from any single defunct association five (5) years, during which time no person entitled thereto shall have appeared to claim such funds, shall be transferred by the savings and loan commissioner to the state general fund and appropriate entries made in the individual creditors, depositors or shareholders record, showing the date and disposition of the funds and shall further recite that they were transferred by reason of this statute of limitation.

History: L. 1972, ch. 69, § 1; July 1.



17-5565 Remote service units.

17-5565. Remote service units. Any savings and loan association or savings bank having its principal office in this state may provide and engage in financial transactions by means of remote service units wherever located. Such remote service units shall not be considered to be branch offices or agencies. Any financial transaction effected by use of a remote service unit shall be deemed to be transacted at the savings and loan association to which the information is transmitted for entry into a customer's account.

History: L. 1975, ch. 128, § 1; L. 1982, ch. 106, § 1; L. 1984, ch. 92, § 1; July 1.



17-5566 Same; conditions to operation and use of; exceptions.

17-5566. Same; conditions to operation and use of; exceptions. As a general condition to the operation and use of any remote service unit in this state, a savings and loan association, which desires to operate or enable its customers to utilize a remote service unit must agree that such remote service unit will be available for use by customers of any other savings and loan association, upon the request of such association to share its use and the agreement of such association to share all costs incurred in connection with its development, installation and operation. The owner of the remote service unit, whether a savings and loan association or any other person, shall make the remote service unit available for use by other savings and loan associations and their customers on a nondiscriminatory basis, conditioned upon payment of a reasonable proportion of all costs incurred in connection with the development, installation and operation of the remote service unit. Notwithstanding the foregoing provisions, this section shall not require that remote service units located on, or a part of, the physical structure of the home office facility or branch office facility of any savings and loan association be shared with any other savings and loan association.

History: L. 1975, ch. 128, § 2; July 1.



17-5567 Same; extensions of credit through; withdrawal limitations.

17-5567. Same; extensions of credit through; withdrawal limitations. Any savings and loan association shall be permitted to extend credit by means of a prearranged revolving credit account, in an amount not to exceed ten percent (10%) of the total assets of the savings and loan association, when such credit is extended through the use of a remote service unit. Revolving credit account withdrawals shall not exceed $300.00 per transaction and shall be restricted to individuals, not corporate or commercial accounts.

History: L. 1975, ch. 128, § 4; July 1.



17-5568 Same; security measures as a condition for operation.

17-5568. Same; security measures as a condition for operation. A savings and loan association shall take all steps necessary to protect the association's interest in the financial transactions processed at each remote service unit, including the installation, maintenance and operation of one or more appropriate security devices and the acquisition of available fidelity, forgery and other appropriate insurance. Appropriate security devices as a condition for operation of a remote service unit, where the remote service unit is unmanned, shall include, but not be limited to: a lighting system for illuminating such unit during hours of darkness; tamper-resistant locks on the exterior unit; an alarm system or other appropriate device for promptly notifying the nearest responsible law enforcement officers of an attempted or perpetrated robbery or burglary; security provisions that will not allow the data communications linkage to be vulnerable to a wire tap or intervention from a foreign source; and such other devices as the security officer for the savings and loan association shall, after seeking the advice of law enforcement officers, determine to be appropriate for discouraging robbery, burglary or larceny and for assisting in the identification and apprehension of persons attempting such acts. Security devices as a condition of operation of a manned remote service unit shall include, but not be limited to: security provisions that will not allow the data communications linkage to be vulnerable to a wire tap or intervention from a foreign source and such other devices as the security officer for the savings and loan association shall, after seeking the advice of law enforcement officers, determine to be appropriate for discouraging robbery, burglary or larceny and for assisting in the identification and apprehension of persons attempting such acts.

History: L. 1975, ch. 128, § 5; July 1.



17-5569 Same; unauthorized transactions; liability.

17-5569. Same; unauthorized transactions; liability. The amount of a depositor's liability for an unauthorized transaction or a series of unauthorized transactions by a machine readable instrument shall not exceed $50, unless the depositor fails to notify the savings and loan association within four business days after learning of the loss or theft of the machine readable instrument, then the depositor's liability shall not exceed $300.

History: L. 1975, ch. 128, § 6; L. 1987, ch. 55, § 2; July 1.



17-5570 Same; definitions.

17-5570. Same; definitions. For the purposes of this act: (a) The term "financial transactions" shall include receiving deposits of every kind and nature, receiving payments payable to the savings and loan association and making withdrawals from the customer's account, but such term shall not include opening an account or initiating a loan.

(b) The term "remote service unit" shall mean an electronic information processing device, including associated equipment, structures and systems, through or by means of which information relating to financial services rendered to the public is stored and transmitted, whether instantaneously or otherwise, to a savings and loan association and which, for activation and account access, is dependent upon the use of a machine-readable instrument, other than a passbook, in the possession and control of the holder of an account with a savings and loan association. The term "remote service unit" shall include "on-line" computer terminals and "on-line" or "off-line" automated cash dispensing machines and automated teller machines, but shall not include computer terminals, automated cash dispensing machines or automated teller machines using systems in which account numbers are not machine-read and verified.

(c) The term "savings and loan association" shall mean any state chartered savings and loan association in which deposits are insured or any federally chartered savings and loan association domiciled in this state.

History: L. 1975, ch. 128, § 3; July 1.



17-5571 Prohibitions; injunctive relief; damages; definitions.

17-5571. Prohibitions; injunctive relief; damages; definitions. (a) An association shall not in any manner extend credit, lease or sell property of any kind, or furnish any service, or fix or vary the consideration for any of the foregoing, on the condition or requirement that the customer: (1) Shall obtain additional credit, property or service from such association, or from any service corporation or affiliate of such association, other than a loan, discount, deposit or trust service; (2) provide additional credit, property or service to such associations or to any service corporation or affiliate of such association, other than those related to and usually provided in connection with a similar loan, discount, deposit or trust service; or (3) shall not obtain some other credit, property or services from a competitor of such association, or from a competitor of any service corporation or affiliate of such association, other than a condition or requirement that such association shall reasonably impose in connection with credit transactions to assure the soundness of credit.

(b) Any person may sue for and have injunctive relief in the courts of this state having jurisdiction over the parties against threatened loss or damage by reason of a violation of this section under the same conditions and principles as injunctive relief against threatened conduct that will cause loss or damage is granted by courts of this state under the rules governing such proceedings. Upon the execution of proper bond as provided in K.S.A. 60-905, and amendments thereto, and after a showing the danger of irreparable loss or damage is immediate, a temporary injunction may be issued.

(c) Any person who is injured in such person's business or property by reason of anything forbidden in this section, may sue in any district court of this state where the defendant resides or is found or has an agent and shall be entitled to recover three times the amount of the damages sustained by such person and the cost of the suit, including reasonable attorney fees.

(d) Nothing contained in this section shall be construed as affecting in any manner the right of this state or any other party to bring an action under any other law of the United States or of any state, including any right which may exist in addition to specific statutory authority challenging the legality of any act or practice which may be proscribed by this section. No regulation or order issued by the state savings and loan board shall in any manner constitute a defense to such action.

(e) For the purposes of this section: (1) "Affiliate of an association" means any individual or company, including any corporation, partnership, trust, joint-stock company or similar organization which controls, is controlled by or is under common control with such association; and (2) "loan" includes obligations and extensions or advances of credit.

History: L. 1983, ch. 86, § 4; April 21.



17-5572 Finance subsidiary corporation; utilization by certain savings and loan associations; rules and regulations.

17-5572. Finance subsidiary corporation; utilization by certain savings and loan associations; rules and regulations. Subject to such prohibitions, limitations and conditions as the commissioner may prescribe by rules and regulations, any state chartered savings and loan association having its principal office in this state which is a member of a federal home loan bank, may borrow, give security and issue notes, bonds, debentures or other obligations or other securities, including capital stock, directly or indirectly through a wholly owned finance subsidiary corporation and may invest in, transfer or make available assets to any such finance subsidiary corporation to the same extent it could if it were operating as a federal savings and loan association.

History: L. 1985, ch. 87, § 1; L. 1986, ch. 95, § 1; July 1.






Article 56 SAVINGS AND LOAN CODE; SUPERVISION

17-5601 General supervisory power; authority to engage in activities authorized for federal associations; powers of commissioner; report to legislature.

17-5601. General supervisory power; authority to engage in activities authorized for federal associations; powers of commissioner; report to legislature. (a) The commissioner shall have general supervision over all associations and corporations which are subject to the provisions of this act. The commissioner shall enforce the purposes of this act by use of the powers herein conferred and by resort to the courts when required. In addition to any and all other powers heretofore granted to the state savings and loan commissioner, the commissioner, with the prior approval of the savings and loan board, shall have the power to authorize state savings and loan associations to engage in any activity in which such associations could engage were they operating as any insured depository institution at the time such authority is granted, including but without limitation because of enumeration, the power to do any act, and own, possess and carry as assets, property of such character, including stocks, bonds or other debentures which, at the time said authority is granted, is authorized under applicable laws and regulations to be done by any insured depository institution, notwithstanding any restrictions elsewhere contained in the statutes of the state of Kansas.

(b) The commissioner shall exercise the power granted in subsection (a) by the issuance of a special order if the commissioner deems it reasonably required to preserve and protect the welfare of a particular institution, or if the commissioner deems it reasonably required to preserve the welfare of all state savings and loan associations and to promote competitive equality of state and other insured depository institutions. Such special order shall provide for the effective date thereof and upon and after such date shall be in full force and effect until amended or revoked by the commissioner. Promptly following issuance, the commissioner shall mail a copy of each special order to all state savings and loan associations and shall be published in the Kansas register.

(c) The commissioner, at the time of issuing any special order pursuant to this section, shall prepare a written report, which shall include a description of the special order and a copy of the special order, and submit the written report to:

(1) The president and the minority leader of the senate;

(2) the chairperson and ranking minority member of the senate standing committee on financial institutions and insurance;

(3) the speaker and the minority leader of the house of representatives;

(4) the chairperson and ranking minority member of the house of representatives standing committee on financial institutions; and

(5) the governor.

(d) Within two weeks of the beginning of each legislative session, the commissioner shall submit to the chair of the senate standing committee on financial institutions and insurance, and the chair of the house standing committee on financial institutions, a written summary of each special order issued during the preceding year. Upon request of the chair of the senate standing committee on financial institutions and insurance or the chair of the house standing committee on financial institutions, the commissioner, or the commissioner's designee, shall appear before the committee to discuss any special order issued during the preceding year. If the committee desires information concerning the economic impact of any special order, the committee chair or ranking minority member may request assistance from the division of budget.

(e) The issuance of special orders under this section shall not be subject to the provisions of article 4 of chapter 77 of the Kansas Statutes Annotated.

(f) As used in this statute, "insured depository institution" means a bank, a savings and loan association or a savings bank organized under the laws of the United States, this state, or any other state, whose deposits are insured by the United States government.

History: L. 1943, ch. 133, § 151; L. 1976, ch. 111, § 1; L. 1980, ch. 48, § 3; L. 2001, ch. 33, § 2; July 1.



17-5602 Communications from commissioner; requirements.

17-5602. Communications from commissioner; requirements. Every approval by the commissioner given pursuant to the provisions of this act, and every communication having the effect of an order or instruction to any association, shall be in writing signed by the commissioner under the seal of his office and shall be mailed to the association affected thereby, addressed to the president thereof at the home office of the association.

History: L. 1943, ch. 133, § 152; July 1.



17-5603 Grant of approvals; consultation with federal savings and loan insurance corporation.

17-5603. Grant of approvals; consultation with federal savings and loan insurance corporation. In granting any of the approvals referred to in the following sections of this act, the commissioner shall consult the federal savings and loan insurance corporation, if the association affected by any such approval is an insured institution. The commissioner shall endeavor to obtain the approval, formally or informally, of said corporation. The commissioner may, in his discretion, withhold any approval referred to in this act if said corporation withholds its approval.

History: L. 1943, ch. 133, § 153; July 1.



17-5604 Approval procedure in event of merger.

17-5604. Approval procedure in event of merger. In the event of a merger, if any of the merging associations is an insured institution, the commissioner shall not approve the proposed merger unless and until he has been advised by the federal savings and loan insurance corporation, in writing, either that upon the completion of the proposed merger, said corporation will insure the shares of the resulting association in accordance with the provisions of Title IV of the national housing act, or that such insured association has taken appropriate steps, in accordance with the provisions of Title IV of the national housing act, to terminate insurance of its shares.

History: L. 1943, ch. 133, § 154; July 1.



17-5605 Approval procedure in event of reorganization.

17-5605. Approval procedure in event of reorganization. In the event of a reorganization under this act of an association which is an insured institution, the commissioner shall forward by mail a copy of such proposed plan to the federal savings and loan insurance corporation at Washington, D.C., and shall not approve the plan of reorganization unless and until he has been advised, in writing, by said corporation either that, if such reorganization is effected, it will insure the shares of the reorganized association, or that such insured institution has taken appropriate steps to terminate insurance of its shares. If the reorganized association is to be an insured institution, the commissioner shall mail one certified copy of the resolution of the members of the reorganizing association approving the plan of reorganization to the federal savings and loan insurance corporation at Washington, D.C. In the event of the dissolution of any association which is an insured institution, the commissioner shall mail a copy of the certificate of dissolution, endorsed by him, to the federal savings and loan insurance corporation at Washington, D.C.

History: L. 1943, ch. 133, § 155; July 1.



17-5606 Appeals to board from action of commissioner; hearing.

17-5606. Appeals to board from action of commissioner; hearing. As provided in this act, associations may appeal from certain actions of the commissioner, by filing in writing, with the chairperson of the board, within 30 days after the action of the commissioner complained of, a statement of the objections taken to such action. A copy of such statement shall simultaneously be filed with the commissioner. Within 10 days after the date of filing any such objection the board shall fix a date for a hearing on such objection. The board shall conduct a hearing thereon in accordance with the provisions of the Kansas administrative procedure act. The date of such hearing shall not be earlier than 15 days nor later than 30 days after the date of such notice, unless the board deems an earlier hearing necessary or advisable. The board shall render an order either approving or disapproving the action of the commissioner.

History: L. 1943, ch. 133, § 159; L. 1988, ch. 356, § 59; July 1, 1989.



17-5607 Approval of petition for certificate of incorporation; hearing.

17-5607. Approval of petition for certificate of incorporation; hearing. Upon the receipt by the commissioner of a petition for a certificate of incorporation signed and acknowledged as provided in this act accompanied by the incorporation fee, the commissioner shall immediately inquire into the advisability of issuing a certificate of approval of the incorporation of such association and shall thereupon recommend to the board the approval or disapproval of the incorporation. The commissioner shall immediately forward such commissioner's recommendations regarding the incorporation, with the reasons therefor, to the board and such commissioner's records shall be available to the board at all times. The board shall conduct a hearing on the petition in accordance with the provisions of the Kansas administrative procedure act and shall approve or disapprove the incorporation. If the board approves the incorporation the commissioner shall issue a certificate of approval substantially in the form provided in this act.

History: L. 1943, ch. 133, § 160; L. 1988, ch. 356, § 60; July 1, 1989.



17-5609a Reports, extension of time for filing.

17-5609a. Reports, extension of time for filing. The commissioner may grant a reasonable extension of time for the filing of any report required to be filed under the provisions of this act [*]under such rules and regulations as he may prescribe.

History: L. 1970, ch. 95, § 4; July 1.

* "This act," see also, 17-5609, 17-5610 and 17-5612.



17-5610 Reporting requirements; late filing penalty fees; disposition of moneys.

17-5610. Reporting requirements; late filing penalty fees; disposition of moneys. Every association shall at least four times annually file in the office of the commissioner a statement in such form as the commissioner prescribes. Such report shall show in detail the resources and liabilities of the association at the close of business upon the date determined by the commissioner and shall be verified by the president, treasurer or secretary and shall be filed with the commissioner within 30 days. An association may comply with this section by filing with the commissioner a completed thrift financial report within 30 days of the final day of a reporting period as required by the office of thrift supervision pursuant to 12 C.F.R. section 563.180, and amendments thereto. A late penalty fee of $5 per day shall be charged for each day the report is not received after the due date, but shall not exceed a maximum of $150. The commissioner shall remit all moneys received by or for the commissioner from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance thereof shall be credited to the bank commissioner fee fund.

History: L. 1943, ch. 133, § 163; L. 1955, ch. 142, § 1; L. 1963, ch. 398, § 34; L. 1965, ch. 156, § 5; L. 1970, ch. 95, § 2; L. 1973, ch. 309, § 9; L. 1982, ch. 105, § 4; L. 1994, ch. 33, § 2; L. 2001, ch. 5, § 62; L. 2011, ch. 53, § 8; July 1.



17-5611 Monthly report upon written order of commissioner.

17-5611. Monthly report upon written order of commissioner. The commissioner may by written order require the officers of all associations or of any one or more associations to make a monthly report to the association's board of directors on forms prescribed by the commissioner, two copies of which shall be filed with the commissioner.

History: L. 1943, ch. 133, § 164; July 1.



17-5612 Examinations; use of audit report; reexaminations; expenses; report; expenditures; joint examination and acceptance of federal examinations; examination information available to private insurer of shares or deposits.

17-5612. Examinations; use of audit report; reexaminations; expenses; report; expenditures; joint examination and acceptance of federal examinations; examination information available to private insurer of shares or deposits. (a) The commissioner in person or by one or more of the deputies of the commissioner, at times determined by the commissioner or the board but at least once every 18 months, without previous notice, shall visit and examine into the affairs of every association organized under the laws of this state; on such occasions the commissioner or such deputies shall have full access to all of the books, records, securities, and papers of such association, and may first count the cash and check the bank balances of such association with the proper amount of funds as shown by the books to be on hand at the date and hour of such examination, and shall then examine and verify the personal accounts of each officer, director and employee of such association on its books, and shall thereafter, so far as deemed necessary by the commissioner, examine and verify the books, accounts and securities of such association, and the amount of its shares outstanding, and ascertain the value of all property and investments owned and of all property held as security for moneys loaned, and otherwise ascertain the financial condition of such association, except that in lieu of an examination audit, an audit report resulting from an audit performed by an independent public accountant, may be accepted by the commissioner; acceptance being conditioned on the audit report complying with certain requirements set out by the commissioner and the savings and loan board.

(b) The commissioner and the deputies of the commissioner shall have the power to administer oaths and examine under oath any director, officer, employee, or agent of any association concerning the business and affairs thereof. Whenever in the judgment of the board the condition of an association renders it necessary to reexamine an association to ascertain its financial condition or to enforce requirements made by the commissioner and the deputies of the commissioner in regular examination, or for the purpose of correcting unlawful practices or violations of the savings and loan laws or of the bylaws of the association, such association shall pay for such examination at the rates established. The commissioner shall as soon as practicable after each examination forward a report of such examination, together with the requirements of the commissioner for the correction of any unlawful practices, to the president of the association. The expense of every regular examination and the expenses of administering the laws governing the associations shall be paid pursuant to K.S.A. 9-1703, and amendments thereto.

(c) The commissioner is authorized to expend the moneys in the bank commissioner fee fund in the administration and enforcement of the provisions of this act and the act to which this act is amendatory and supplemental. The commissioner may accept any examination of a savings and loan association organized under the laws of the state of Kansas made by a federal home loan bank or the federal savings and loan insurance corporation or may examine such association jointly with the federal home loan bank or federal savings and loan insurance corporation. In the case of a joint examination the commissioner shall make available to the federal home loan bank or the federal savings and loan insurance corporation any information furnished to or obtained by the commissioner in such examination. The commissioner shall make available to any private insurer of the shares or deposits of any association any information furnished to or obtained by the commissioner in the examination of the association insured by such insurer.

History: L. 1943, ch. 133, § 165; L. 1949, ch. 194, § 1; L. 1955, ch. 143, §1; L. 1962, ch. 32, § 1; L. 1963, ch. 398, § 7; L. 1963, ch. 147, § 1; L. 1967, ch. 129, § 4; L. 1970, ch. 95, § 3; L. 1973, ch. 309, § 10; L. 1975, ch. 142, § 6; L. 1994, ch. 33, § 3; July 1.



17-5613 Order to discontinue any unsafe or illegal practice.

17-5613. Order to discontinue any unsafe or illegal practice. If the commissioner as a result of any examination or from any report made to him shall find any association is violating the provisions of its certificate of incorporation or bylaws, or the laws of this state, or of the United States, or any lawful order of the commissioner, or is conducting its business in an unsafe manner, he shall, by an order, direct discontinuance of such violation or unsafe practice, and conformance with all requirements of law.

History: L. 1943, ch. 133, § 166; July 1.



17-5614 Special deputy commissioner, appointment, when.

17-5614. Special deputy commissioner, appointment, when. If an association shall refuse or neglect to comply with such order within the time specified therein, or if it shall appear to the commissioner that any association is in an unsafe condition or is conducting its business in an unsafe manner, or if the commissioner shall find that an impairment of capital exists to such an extent that it threatens loss to the members, or if any association refuses to submit its books, papers and accounts to the inspection of the commissioner or the commissioner's representative, the commissioner may appoint a special deputy savings and loan commissioner to take charge of the association and manage its business until the commissioner shall permit the board of directors to resume management of the business or shall reorganize the association, or until a receiver shall be appointed by the commissioner to liquidate its affairs. The commissioner shall fix the compensation of such special deputy commissioner.

History: L. 1943, ch. 133, § 167; L. 1965, ch. 150, § 10; L. 1983, ch. 87, § 1; April 14.



17-5615 Same; powers and privileges.

17-5615. Same; powers and privileges. Any special deputy commissioner appointed by the commissioner shall have all the rights, powers and privileges possessed by the officers, board of directors and members of the association.

History: L. 1943, ch. 133, § 168; L. 1965, ch. 150, § 11; L. 1983, ch. 87, § 2; April 14.



17-5616 Same; powers limited unless approved by commissioner.

17-5616. Same; powers limited unless approved by commissioner. The special deputy commissioner shall not retain special counsel or other experts, incur any expenses other than normal operating expenses or liquidate assets except in the ordinary course of operations without written approval of the commissioner.

History: L. 1943, ch. 133, § 169; L. 1965, ch. 150, § 12; L. 1983, ch. 87, § 3; April 14.



17-5617 Same; removal of director, officer or employees.

17-5617. Same; removal of director, officer or employees. The directors and officers shall remain in office and the employees shall remain in their respective positions, but the special deputy commissioner may remove any director, officer or employee provided the order of removal of a director or officer shall be approved in writing by the commissioner.

History: L. 1943, ch. 133, § 170; L. 1965, ch. 150, § 13; L. 1983, ch. 87, § 4; April 14.



17-5618 Same; operation of association; expenses.

17-5618. Same; operation of association; expenses. While the association is in charge of a special deputy commissioner, members of such association shall continue to make payments to the association in accordance with the terms and conditions of their contracts, and the special deputy commissioner, in the special deputy commissioner's discretion, may permit shareholders to repurchase their shares from the association pursuant to the provisions of this act, or under, and subject to, such rules and regulations as the commissioner may prescribe. The special deputy commissioner shall have power to accept payments upon such shares and such payments when received by the special deputy commissioner may be segregated if the commissioner shall so order in writing; if so ordered, such payments shall not be subject to offset and shall not be used to liquidate any indebtedness of such association existing at the time the special deputy commissioner was appointed for it or any subsequent indebtedness incurred for the purpose of liquidating the indebtedness of any such association existing at the time such special deputy commissioner was appointed. All expenses of the association including salary and expenses of the special deputy commissioner shall be paid by the association.

History: L. 1943, ch. 133, § 171; L. 1965, ch. 150, § 14; L. 1983, ch. 87, § 5; April 14.



17-5619 Same; appointment certification.

17-5619. Same; appointment certification. The appointment of a special deputy commissioner shall be evidenced by the commissioner issuing a certificate under the seal of the commissioner's office delivered to the board of directors of the association, certifying that a special deputy commissioner has been appointed pursuant to this act and such certificate shall state the compensation to be received by such special deputy commissioner.

History: L. 1943, ch. 133, § 172; L. 1965, ch. 150, § 15; L. 1983, ch. 87, § 6; April 14.



17-5620 Same; restoration of management.

17-5620. Same; restoration of management. Within 12 months from the date upon which the special deputy commissioner shall take charge of an association the commissioner shall determine whether or not the commissioner shall restore the management of the association to the board of directors.

History: L. 1943, ch. 133, § 173; L. 1965, ch. 150, § 16; L. 1983, ch. 87, § 7; April 14.



17-5621 Same; restoration certification.

17-5621. Same; restoration certification.   In the event the commissioner determines to restore the management such determination shall be evidenced by the commissioner's certificate under the commissioner's seal delivered to the board of directors of the association reciting that the special deputy commissioner is redelivering the management of the association to the board of directors of the association then in office.

History: L. 1943, ch. 133, § 174; L. 1965, ch. 150, § 17; L. 1983, ch. 87, § 8; April 14.



17-5622 Same; operation upon restoration.

17-5622. Same; operation upon restoration. After the management of the association shall have been redelivered to the board of directors of an association, the association shall be managed and operated as if no special deputy commissioner had been appointed.

History: L. 1943, ch. 133, § 175; L. 1965, ch. 150, § 18; L. 1983, ch. 87, § 9; April 14.



17-5623 Same; reorganization determination.

17-5623. Same; reorganization determination. At any time prior to the redelivery of the management to the board of directors, the commissioner shall determine whether such association shall be required to reorganize.

History: L. 1943, ch. 133, § 176; July 1.



17-5624 Same; certificate ordering reorganization.

17-5624. Same; certificate ordering reorganization. Such determination shall be evidenced by the commissioner's certificate under the seal of his office delivered to the association stating that unless the association reorganize under the provisions of this act within a period of ninety days from the date of such certificate, or within such further time as the commissioner shall approve, the commissioner will proceed to liquidate the association.

History: L. 1943, ch. 133, § 177; July 1.



17-5625 Appointment of receiver, liquidation.

17-5625. Appointment of receiver, liquidation. If the commissioner determines not to permit the association to resume business or to reorganize within the periods above specified the commissioner shall, upon the date of such determination, appoint a receiver for such association for the purpose of liquidation. The receiver so appointed shall give bond and shall be allowed such reasonable compensation as the commissioner deems proper, such compensation to be subject to the approval of the district court of the county in which such savings and loan association is located.

History: L. 1943, ch. 133, § 178; July 1.



17-5626 Same; certification of appointment.

17-5626. Same; certification of appointment. The taking of possession by the receiver shall be evidenced by the commissioner issuing a certificate under the seal of his office delivered to the home office of the association, certifying that a receiver has been appointed to take possession of its property, business and assets pursuant to this act.

History: L. 1943, ch. 133, § 179; July 1.



17-5627 Same; posting of certificate.

17-5627. Same; posting of certificate. A signed and sealed copy of such certificate shall be posted in a prominent place in the principal business entrance to the home office of the association simultaneously with the delivery of such certificate to the association.

History: L. 1943, ch. 133, § 180; July 1.



17-5628 Same; posting constitutes notice of receivership.

17-5628. Same; posting constitutes notice of receivership. The posting of such certificate shall be notice to all directors, officers, employees, members, creditors, and the public generally that all dealings with the association shall thereafter be had through the receiver or his duly appointed agents as long as the receiver shall remain in the possession of the assets of the association.

History: L. 1943, ch. 133, § 181; July 1.



17-5629 Same; certificate recordation.

17-5629. Same; certificate recordation. A signed and sealed copy of the certificate of the commissioner appointing a receiver of an association shall be recorded with the register of deeds of the county in which the home office of the association may be located.

History: L. 1943, ch. 133, § 182; July 1.



17-5630 Same; assumption of rights, title and interests by receiver; operation of home office or branch by another association.

17-5630. Same; assumption of rights, title and interests by receiver; operation of home office or branch by another association. Upon such recordation of such order all the property of the association including its rights, titles and interest in and to all property of whatsoever kind, whether real, personal or mixed, and things in action and every right, privilege, interest and asset of any conceivable value, or benefit, then existing or pertaining to it, or which would inure to it, shall immediately by act of law and without any conveyance or transfer and without any further act or deed, becomes vested in and continues to be the property of the receiver of such association who shall have, hold and enjoy the same as receiver as fully and to the same extent as the same was possessed, held and enjoyed by the association of which such person was appointed receiver. The receiver, upon written order of the commissioner, in accordance with the provisions of K.S.A. 17-5225, and amendments thereto, may authorize the operation of a home office or branch of another association at the office or offices of the association for which the receiver was appointed.

History: L. 1943, ch. 133, § 183; L. 1983, ch. 85, § 2; April 14.



17-5631 Same; certificate to be forwarded to federal insurer.

17-5631. Same; certificate to be forwarded to federal insurer. If the association is an insured association, a copy of such certificate shall promptly be forwarded by the commissioner, by registered mail, to the federal savings and loan insurance corporation, Washington, D.C.

History: L. 1943, ch. 133, § 184; July 1.



17-5632 Same; powers.

17-5632. Same; powers. In the liquidation of associations, a receiver shall have, in addition to the usual powers of receivers, all the powers specified in this act which inure to the board of directors of an association in dissolution in their capacity of trustees for liquidation.

History: L. 1943, ch. 133, § 185; July 1.



17-5633 Same; commissioner may reorganize association; powers of receiver.

17-5633. Same; commissioner may reorganize association; powers of receiver. At any time prior to the completion of the liquidation of an association, the commissioner may, by written order, redeliver the property and assets of an association, or by such written order may reorganize such association and upon the completion of such reorganization redeliver its property and assets to the association. In the event the commissioner determines to reorganize an association prior to liquidation of such association, the receiver appointed by the commissioner shall have all the powers specified in this act which inure to the board of directors in adopting a plan of reorganization and presenting the plan to the members of the association at an annual meeting, or a special meeting called for the purpose of acting upon such plan.

History: L. 1943, ch. 133, § 186; L. 1978, ch. 84, § 2; March 16.



17-5634 Same; certificate of reorganization.

17-5634. Same; certificate of reorganization. A signed and sealed copy of such order shall be recorded in the same manner and with the inverse effect as the certificate of the commissioner appointing a receiver, whereupon all the property of the association shall become vested in it by operation of law.

History: L. 1943, ch. 133, § 187; July 1.



17-5635 Same; federal savings and loan insurance corporation as coreceiver.

17-5635. Same; federal savings and loan insurance corporation as coreceiver. If the association is an insured association, the federal savings and loan insurance corporation is empowered at its option to act as coreceiver in the liquidation of the association, and the commissioner shall appoint the federal savings and loan insurance corporation as coreceiver in accordance with the written request of such corporation.

History: L. 1943, ch. 133, § 188; July 1.



17-5636 Same; liquidation expenses.

17-5636. Same; liquidation expenses. All expenses of liquidation shall be charged to the assets in liquidation, except the salaries of any employees of the savings and loan department engaged in such liquidation and further except any salaries of any employees of the federal savings and loan insurance corporation.

History: L. 1943, ch. 133, § 189; July 1.



17-5637 Same; progress report.

17-5637. Same; progress report. During the course of the liquidation of any association by a receiver such receiver shall prepare a report of the progress of liquidation and of the financial condition of the association in liquidation which shall be mailed not later than the thirty-first day of January and July to each member and creditor of the association, the original signed and sealed copy thereof to be delivered to the board.

History: L. 1943, ch. 133, § 190; July 1.



17-5638 Same; final report.

17-5638. Same; final report. Upon completion of the liquidation of any association, a similar and final report so signed and sealed shall be delivered to the board.

History: L. 1943, ch. 133, § 191; July 1.



17-5639 Same; discharge, hearing.

17-5639. Same; discharge, hearing. Upon acceptance for filing of such final report by the board, after hearing by such board, if it so elects, the receiver shall be discharged without further liability.

Any hearing under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1943, ch. 133, § 192; L. 1988, ch. 356, § 61; July 1, 1989.



17-5640 Same; secretary of state to be notified of completion of liquidation.

17-5640. Same; secretary of state to be notified of completion of liquidation. Upon the acceptance for filing by the board of such final report, the receiver shall advise the secretary of state, in writing, that the liquidation of the association involved is completed.

History: L. 1943, ch. 133, § 193; July 1.



17-5641 Same; board determination on accounting and final report.

17-5641. Same; board determination on accounting and final report. The determination of the board with respect to such accounting and final report shall be final.

History: L. 1943, ch. 133, § 194; July 1.



17-5642 Appeal of conservatorship or receivership matters; effect.

17-5642. Appeal of conservatorship or receivership matters; effect. If an association deems itself aggrieved by the action of the commissioner in taking possession of its property, business and assets, for the purposes of conservatorship or receivership, or any order issued by the commissioner in connection with any conservatorship or receivership, it may appeal from such action to the board. No action taken by a conservator or a receiver while in office shall be invalidated by such appeal having been filed or by any order of the board. The filing of such an appeal shall not remove a conservator from the management of an association or a receiver from possession of the property and assets of an association during the pendency of such appeal.

History: L. 1943, ch. 133, § 195; July 1.



17-5643 Board may remove conservator or receiver.

17-5643. Board may remove conservator or receiver. If the board shall disapprove the action of the commissioner in appointing a conservator or a receiver, it shall issue an order removing the conservator or receiver. Upon the delivery of such order signed by the chairman of the board to the commissioner, the commissioner shall issue an order redelivering the association to the board of directors of the association then in office.

History: L. 1943, ch. 133, § 196; July 1.



17-5644 Order of commissioner redelivering association to directors; recordation.

17-5644. Order of commissioner redelivering association to directors; recordation. A signed and sealed copy of such order of the commissioner redelivering the association to the board of directors shall be recorded with the register of deeds of the county in which the home office of the association may be located in the same manner as is provided in this act for the recordation of a certificate of the commissioner appointing a receiver, and upon such recordation all the property of the association shall become vested in the association by operation of law.

History: L. 1943, ch. 133, § 197; July 1.



17-5645 Successor association of liquidated association; commissioner issues certificate of incorporation; approval by board.

17-5645. Successor association of liquidated association; commissioner issues certificate of incorporation; approval by board. If upon the liquidation of a savings and loan association, the commissioner is of the opinion that in the best interest of the members of the liquidated association and the public interest of its community, the commissioner may issue a certificate of incorporation to applicants for the organization and establishment of a successor association, subject to confirmation and subsequent approval by the savings and loan board. Upon approval of a petition for a certificate of incorporation for the organization and establishment of any such successor association, the commissioner shall no later than the next regular meeting of the board submit such petition to the board for its confirmation and approval.

History: L. 1983, ch. 85, § 3; April 14.






Article 57 SAVINGS AND LOAN CODE; FEES

17-5701 Fees; disposition.

17-5701. Fees; disposition. Associations shall pay to the commissioner fees due under the provisions of this section and K.S.A. 17-5702 to 17-5707, inclusive, and amendments thereto. The commissioner shall remit all moneys received by or for the commissioner from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the bank commissioner fee fund.

Upon the filing with the commissioner of a certificate of incorporation the incorporators shall simultaneously pay an incorporation fee of $200. Any savings and loan association incorporated under this act, or any prior act, may extend the duration of time for which such association was organized by a vote of 51% of its shareholders present in person or by proxy at any association annual or special meeting called for that purpose, and such action of the shareholders shall be certified to the state bank commissioner accompanied by a fee of $12.50.

History: L. 1943, ch. 133, § 198; L. 1962, ch. 32, § 3; L. 1963, ch. 398, § 35; L. 1965, ch. 156, § 6; L. 1973, ch. 309, § 11; L. 1994, ch. 33, § 4; L. 2001, ch. 5, § 63; L. 2011, ch. 53, § 9; July 1.



17-5702 Same; change of location or name.

17-5702. Same; change of location or name. There shall accompany each application to the commissioner for leave to change the location of the home office to another city a fee of one hundred dollars ($100), or to change the name of the association a fee of twenty-five dollars ($25).

History: L. 1943, ch. 133, § 199; L. 1965, ch. 156, § 7; June 30.



17-5703 Same; merger.

17-5703. Same; merger. At the time of filing with the commissioner any merger agreement, the associations proposing to so merge shall submit therewith a fee of two hundred dollars ($200) which fee shall be paid in equal parts by the associations parties to the proposed merger.

History: L. 1943, ch. 133, § 200; L. 1965, ch. 156, § 8; June 30.



17-5704 Same; reorganization, transfer of assets, dissolution.

17-5704. Same; reorganization, transfer of assets, dissolution. There shall accompany every proposed plan of reorganization, every proposal for the transfer of assets in bulk, and every certificate of dissolution, filed with the commissioner for approval, a fee of one hundred dollars ($100).

History: L. 1943, ch. 133, § 201; L. 1965, ch. 156, § 9; June 30.



17-5705 Same; filing copy of charter of federal savings and loan association.

17-5705. Same; filing copy of charter of federal savings and loan association. A fee of $15 shall accompany each copy of the charter of a federal savings and loan association, or certificate showing such organization by conversion, filed with the commissioner.

History: L. 1943, ch. 133, § 202; July 1.



17-5706 Same; approval of commissioner.

17-5706. Same; approval of commissioner. The commissioner shall charge a fee of not exceeding fifty dollars ($50) upon each application for his approval as provided by this act.

History: L. 1943, ch. 133, § 203; L. 1965, ch. 156, § 10; June 30.






Article 58 SAVINGS AND LOAN CODE; MISCELLANEOUS

17-5801 Exemption from securities act.

17-5801. Exemption from securities act. The sale of shares of any association subject to the provisions of this act is hereby exempted from all provisions of law of this state which provide for the supervision and regulation of the sale of securities, and the sale of any such shares shall be legal without any action or approval whatsoever on the part of any official authorized to license, regulate, and supervise the sale of securities.

History: L. 1943, ch. 133, § 204; July 1.



17-5802 Acknowledgments of instruments.

17-5802. Acknowledgments of instruments. No public officer qualified to take acknowledgments or proofs of written instruments shall be disqualified from taking the acknowledgment or proof of any instrument, in writing, in which an association is interested by reason of his membership in or employment by an association so interested, and any such acknowledgments or proofs heretofore taken are hereby validated.

History: L. 1943, ch. 133, § 205; July 1.



17-5803 Payment to minor or married woman is valid discharge of association.

17-5803. Payment to minor or married woman is valid discharge of association. Any payment or delivery of rights, to any minor or any married woman, or a receipt or an assignment, or acquittance signed by a minor or married woman, who holds shares, shall be valid and sufficient release and discharge of an association for any payment on shares or delivery of rights, to such minor or married woman.

History: L. 1943, ch. 133, § 206; July 1.



17-5804 Joint shares; powers of joint tenants; share loans, effect.

17-5804. Joint shares; powers of joint tenants; share loans, effect. An association may issue membership certificates in the joint names of two or more persons or their survivor, in which event any of such persons shall have power to act in all matters related to the membership, whether the other person or persons named in such membership certificate be living or not.

Share loans may be made to one of the joint tenants in the same manner as provided for other types of accounts and such loans shall not terminate the joint account. Such joint shares shall create a single membership in an association and shall be evidenced by a signature card containing the names of the co-owners of the account joined by the word "and" or by the word "or" and followed by the phrase "as joint tenants with the rights of survivorship and not as tenants in common" or by a similar provision which clearly provides for a joint tenancy relationship. Said card shall bear the signature of at least one of the joint tenants.

History: L. 1943, ch. 133, § 207; L. 1957, ch. 159, § 1; June 29.



17-5805 All thrift and home-financing organizations subject to provisions of savings and loan act.

17-5805. All thrift and home-financing organizations subject to provisions of savings and loan act. All persons accepting moneys from the public and engaged in home financing, whether or not incorporated and every corporation heretofore incorporated under the statutes of this state which has for its purpose the promotion of thrift and the financing of homes by whatever name known, shall hereafter be subject to the provisions of this act, and shall be deemed to exist hereunder.

History: L. 1943, ch. 133, § 208; July 1.



17-5806 All corporations heretofore incorporated in state subject to provisions of savings and loan act.

17-5806. All corporations heretofore incorporated in state subject to provisions of savings and loan act. The rights, powers, privileges and immunities of every such corporation heretofore incorporated in this state shall be governed, controlled, construed, extended, limited and determined by the provisions of this act to the same extent and effect as if such corporation had been incorporated pursuant hereto, and the articles of association, certificate of incorporation, or charter, however entitled, bylaws and constitution, or other rules, of every such corporation heretofore made or existing, are hereby modified, altered and amended to conform to the provisions of this act and the same are declared void to the extent that the same are inconsistent with the provisions of this act; except vested rights or that the obligations of any such existing corporation, whether between such corporation and the state, such corporation and its members, or any of them, or any other person or persons, or any valid contract between the members of any such corporation, or between such corporation and any other person or persons, existing at the time this act takes effect, shall not be in anywise impaired by the provisions of this act and, with such exceptions, every such corporation shall possess the rights, powers, privileges, and immunities and shall be subject to the duties, liabilities, disabilities and restrictions conferred and imposed by this act, notwithstanding anything to the contrary in its certificate of incorporation, bylaws, constitution or rules.

History: L. 1943, ch. 133, § 209; July 1.



17-5807 All obligations heretofore contracted may be enforced.

17-5807. All obligations heretofore contracted may be enforced. All obligations to any such corporation heretofore contracted shall be enforceable by it and in its name, and demands, claims and rights of action against any such corporation may be enforced against it as fully and completely as they might have been enforced heretofore.

History: L. 1943, ch. 133, § 210; July 1.



17-5808 Associations may incidentally purchase loans.

17-5808. Associations may incidentally purchase loans. Every association shall primarily use its funds in making home loans originated by it rather than in purchasing loans, but may incidentally purchase loans of any type which it is permitted to make: Provided, That no association may purchase bulk property in excess of ten percent of its assets or $50,000, whichever is greater, without the approval of the commissioner: Provided further, That no association may purchase any real estate loan or other property from an affiliated institution, or from an institution in liquidation, without the approval of the commissioner. For the purposes of this section:

(a) An "affiliated institution" means: (1) An institution in which the purchasing association has a substantial investment; or (2) an institution which has a substantial investment in the purchasing association; or (3) an institution of which the majority of the board of directors are the same persons who constitute a majority of the board of directors of the purchasing association.

(b) An "institution in liquidation" means: (1) An institution which has been taken over for liquidation pursuant to law; or (2) an institution which, in conformity with law, has determined to dissolve.

History: L. 1943, ch. 133, § 211; July 1.



17-5809 All mortgages on one piece of property to be sold at same time.

17-5809. All mortgages on one piece of property to be sold at same time. No association which holds a mortgage or other instrument securing a debt which is a first lien upon real estate and which simultaneously holds one or more additional mortgages or other instruments securing a debt and constituting liens inferior to the first lien upon the same real estate shall sell or otherwise dispose of any such mortgage or other instrument, unless it shall simultaneously sell or otherwise dispose of all mortgages or other instruments constituting inferior liens upon the same real estate.

History: L. 1943, ch. 133, § 212; July 1.



17-5810 Separability provisions.

17-5810. Separability provisions. If any provisions of this act or the application thereof to any corporation, person, or circumstances is held invalid, the remainder of the act and the application of such provision to other corporations, persons, or circumstances shall not be affected thereby.

History: L. 1943, ch. 133, § 213; July 1.



17-5811 Accepting payments when capital impaired; felony.

17-5811. Accepting payments when capital impaired; felony. No association shall accept or receive payments upon shares when there is an impairment of capital, and any officer, director or employee who shall knowingly violate the provisions of this section or be accessory to or permit or connive at the receiving or accepting payments on such shares, shall be guilty of a felony, and upon conviction thereof shall be punished by imprisonment in the custody of the secretary of corrections not less than one year nor more than five years. The word "share" as used in this section shall not include guarantee shares or stock.

History: L. 1943, ch. 133, § 214; L. 1955, ch. 141, § 11; L. 1990, ch. 309, § 7; May 24.



17-5812 Fraudulent acts; civil liability; felony.

17-5812. Fraudulent acts; civil liability; felony. Any officer, director, trustee, attorney, agent or servant of any association heretofore or hereafter to be incorporated who shall use or dispose of any part of the moneys, property, assets or funds of such association, or assign, transfer, cancel, deliver up or acknowledge satisfaction of any bond, mortgage or other written instrument belonging to such association, unless duly authorized or otherwise than in the regular and legitimate business of the association, or who shall be guilty of any fraud in the performance of duties, shall be liable civilly to the association, and also to any other party injured, to the extent of the damage thereby caused, and shall also be guilty of a felony, and upon conviction thereof shall be imprisoned in the custody of the secretary of corrections for not less than one nor more than five years.

History: L. 1943, ch. 133, § 215; L. 1990, ch. 309, § 8; May 24.



17-5814 Deposit associations and savings deposits; definitions.

17-5814. Deposit associations and savings deposits; definitions. The following words used in articles 51 to 58, inclusive, of chapter 17 of the Kansas Statutes Annotated  and acts amendatory thereof, are defined as follows: (a) "Deposit association" shall mean a savings and loan association that has adopted bylaws approved by the commissioner, authorizing issuance of savings deposits and the operation of the association as a deposit association.

(b) "Savings deposit" shall mean the form of withdrawable account issued by a deposit association for a fixed, minimum or indefinite period of time as authorized by its bylaws or by regulations of the commissioner.

(c) "Shares" when used in articles 51 to 58, inclusive, of chapter 17 of the Kansas Statutes Annotated, and acts amendatory thereof, to define a withdrawable savings account shall have the same meaning as a savings deposit if the association is a deposit association.

History: L. 1970, ch. 97, § 1; July 1.



17-5816 Same; adoption of bylaws to raise capital; approval or disapproval by commissioner; appeal.

17-5816. Same; adoption of bylaws to raise capital; approval or disapproval by commissioner; appeal. An association electing to raise capital in the form of savings deposits shall adopt bylaws authorizing the issuance of savings deposits and the operation of the association as a deposit association, which bylaws shall become effective upon written approval of the commissioner. In the event the commissioner shall fail either to approve or disapprove such bylaws within a period of sixty (60) days from the date submitted to the commissioner for approval, the same shall be deemed approved and effective as of the expiration of such sixty-day period. If the commissioner shall disapprove such proposed bylaws, the association may appeal from such action to the savings and loan board.

History: L. 1970, ch. 97, § 3; July 1.



17-5817 Authority to act as trustee; commingled funds; records.

17-5817. Authority to act as trustee; commingled funds; records. Any savings and loan association organized under the laws of this state whose principal office is located in the state of Kansas shall have the power and authority to act as trustee of any trust created or organized in the United States and forming part of a stock bonus, pension, profit-sharing plan or individual retirement account which qualifies or qualified for specific tax treatment under section 401 (d) or 408 of the internal revenue code of 1954, as amended, if the funds of such trust are invested only in savings accounts or deposits in such association or in obligations or securities issued by such association. All funds held in such fiduciary capacity by any such association may be commingled for appropriate purposes of investment, but individual records shall be kept by the fiduciary for each participant and shall show in proper detail all transactions engaged in under the authority of this paragraph.

History: L. 1971, ch. 83, § 1; L. 1975, ch. 143, § 1; April 11.



17-5818 Emergency closing of savings and loan associations; definitions.

17-5818. Emergency closing of savings and loan associations; definitions. As used in this act, unless the context otherwise requires: (1) "Commissioner" means the state savings and loan commissioner and any other person lawfully exercising the powers of the state savings and loan commissioner.

(2) "Officers" means the person or persons designated by the board of directors of a savings and loan association to act for the association in carrying out the provisions of this act or, in the absence of any such designation or of the officer or officers so designated, the president or any other officer currently in charge of the association.

(3) "Office" means any place at which a savings and loan association transacts its business.

(4) "Emergency" means any condition or occurrence which may interfere physically with the conduct of normal business operations at the offices of a savings and loan association, or which poses an imminent or existing threat to the safety or security of persons or property, or both. Without limiting the generality of the foregoing, an emergency may arise as a result of any one or more of the following: Fire; flood; earthquake; hurricane; wind, rain or snow storm; labor strike by savings and loan employees; power failure; transportation failure; interruption of communication facilities; shortage of fuel, housing, food, transportation or labor; theft, robbery or attempted theft or robbery; actual or threatened enemy attack; epidemic or other catastrophe; riot, civil disturbance and other acts of lawlessness or violence, actual or threatened.

History: L. 1973, ch. 98, § 1; July 1.



17-5819 Same; proclamations by commissioner; closing and reopening.

17-5819. Same; proclamations by commissioner; closing and reopening. Whenever the commissioner is of the opinion that an emergency exists, or is impending, in this state or in any part or parts of this state, he may, by proclamation, authorize savings and loan associations located in the affected area or areas to close their offices. In addition, if the commissioner is of the opinion that an emergency exists, or is impending, which affects or may affect, a particular association or associations, but not associations located in the area generally, he may authorize the particular association or associations to close. The association or associations so closed shall remain closed until the commissioner proclaims that the emergency has ended, or until such earlier time as the officers of the association determine that the association theretofore closed because of the emergency, should reopen, and, in either event, for such further time thereafter as may reasonably be required to reopen as determined by the commissioner.

History: L. 1973, ch. 98, § 2; July 1.



17-5820 Same; continuity of management and business in national emergency; liability.

17-5820. Same; continuity of management and business in national emergency; liability. The commissioner shall, by regulation, provide for continuity of the management and business of an association in the event of a national emergency declared by the president of the United States or the person performing his functions, or a nuclear, atomic or other disaster making it impossible or impracticable for an association to conduct its business in strict accord with applicable provisions of law, its bylaws or its charter. The association and its directors, officers and employees shall not be liable to any person by reason of the failure to perform or delay in performing any contractual, statutory or other duty when the failure or delay is caused by any such emergency.

History: L. 1973, ch. 98, § 3; July 1.



17-5821 Same; officer's determination that emergency exists; approval of commissioner, when; closing offices on special observance days.

17-5821. Same; officer's determination that emergency exists; approval of commissioner, when; closing offices on special observance days. (a) Whenever the officers of an association are of the opinion that an emergency exists, or is impending which affects, or may affect, an association's offices, they shall have the authority, in the reasonable and proper exercise of their discretion, to determine not to open such offices on any business or banking day or, if having opened, to close such offices during the continuation of such emergency. The offices so closed shall remain closed until such time as the officers determine that the emergency has ended, and for such further time thereafter as may reasonably be required to reopen; however, in no case shall such offices remain closed for more than forty-eight (48) consecutive hours, excluding other legal holidays, without requesting and obtaining the approval of the commissioner.

(b) The officers of an association may close the association's offices on any day or days designated by proclamation of the president of the United States or the governor or legislature of this state, as a day or days of mourning, rejoicing or other special observance.

History: L. 1973, ch. 98, § 4; July 1.



17-5822 Same; notice of closing to commissioner.

17-5822. Same; notice of closing to commissioner. An association closing its offices pursuant to the authority granted under K.S.A. 17-5819 or 17-5820 shall give as prompt notice of its action as conditions will permit and by any means available to the commissioner.

History: L. 1973, ch. 98, § 5; July 1.



17-5823 Same; days closed during emergencies considered legal holidays; liability; construction of act.

17-5823. Same; days closed during emergencies considered legal holidays; liability; construction of act. Any day on which an association is closed during all or any part of its normal business hours pursuant to the authorization granted under this act shall be, with respect to such association, a legal holiday for all purposes with respect to any savings and loan business of any character. No liability, or loss of rights of any kind, on the part of any association, or director, officer or employee thereof, shall accrue or result by virtue of any closing authorized by this act.

The provisions of this act shall be construed and applied as being in addition to, and not in substitution for or limitation of, any other law of this state or of the United States, authorizing the closing of a savings and loan association or excusing the delay by a savings and loan association in the performance of its duties and obligations because of emergencies or conditions beyond the association's control or otherwise.

History: L. 1973, ch. 98, § 6; July 1.



17-5824 Insurance of shares or deposits; effective date; amount; extension of time for compliance; exception.

17-5824. Insurance of shares or deposits; effective date; amount; extension of time for compliance; exception. Every savings and loan association organized and operating under the laws of the state of Kansas shall, on and after June 30, 1980, insure the shares or deposits of each shareholder or depositor of such association with the federal savings and loan insurance corporation or with an insurer approved by the state commissioner of insurance for such purposes as hereinafter provided, in an amount not less than that provided by the federal savings and loan insurance corporation on July 1, 1975, except that the savings and loan commissioner may grant a reasonable extension of time for compliance therewith under such rules and regulations as the state savings and loan board may adopt. The requirements of this section shall not apply to any savings and loan association which shall comply with the requirements of K.S.A. 17-5825, or any savings and loan association, all of the outstanding loans of which are insured or guaranteed by the federal housing administration or the veterans administration. During the period of any such extension of time, the association receiving the same shall continue to give notice in the manner prescribed by K.S.A. 17-5825 that the shares or deposits of such association are uninsured.

History: L. 1975, ch. 142, § 1; July 1.



17-5825 Same; notice of noninsurance required; extension of time for compliance; form of notice.

17-5825. Same; notice of noninsurance required; extension of time for compliance; form of notice. From and after January 1, 1976, every savings and loan association organized and operating under the laws of the state of Kansas, having accounts or deposits which are not insured shall include notice that its accounts or deposits are not insured in every advertisement, announcement or solicitation for savings accounts or deposits, advertisements of the rate of interest paid upon its savings accounts or deposits, and all certificates of deposit, pass books and signature cards. The savings and loan commissioner may grant a reasonable extension of time to a savings and loan association for compliance with the requirements of this section when, in the opinion of said commissioner, such association is making every reasonable effort to obtain any insurance authorized by this act upon its shares or deposits. For the purposes of this section, the term "insured" shall mean insured in the manner provided for in K.S.A. 17-5824. Such notice shall be given in the following manner:

(a) In every printed presentation, a clear and conspicuous statement of such fact shall be prominently displayed in a manner prescribed by rules and regulations of the savings and loan commissioner.

(b) In every video or audio presentation, a clear explanation of such fact shall be given in a manner prescribed by rules and regulations of the savings and loan commissioner.

(c) At the time it accepts any new account or deposit, such association shall provide the person opening such account or deposit with a separate written statement that such account or deposit is not insured.

History: L. 1975, ch. 142, § 2; July 1.



17-5826 Same; application for approval of insurer other than F.S.L.I.C.; hearing; determination by insurance commissioner.

17-5826. Same; application for approval of insurer other than F.S.L.I.C.; hearing; determination by insurance commissioner. Any savings and loan association electing to insure its shares or deposits with an insurer other than the federal savings and loan insurance corporation shall make application for the approval of such insurer with the state commissioner of insurance. Upon receipt of such application and after reasonable notice and a public hearing conducted in accordance with the provisions of the Kansas administrative procedure act, the commissioner shall approve such insurer for such purpose if such commissioner determines that:

(a) The contract of insurance contemplated is in such form and includes such coverage, maturity, voluntary and involuntary termination and complies with such further requirements for protection as the commissioner in the exercise of discretion may deem reasonably necessary; and

(b) The contract is underwritten by an insurer having a net worth reasonably commensurate with the risks underwritten, which is authorized to do business in this state, and which is admitted and authorized by law to write such insurance in an area sufficient to provide an adequate risk spread.

History: L. 1975, ch. 142, § 4; L. 1988, ch. 356, § 62; July 1, 1989.



17-5827 Same; failure to insure or give notice of noninsurance; notice by savings and loan commissioner; hearing; revocation of authority to do business; dissolution.

17-5827. Same; failure to insure or give notice of noninsurance; notice by savings and loan commissioner; hearing; revocation of authority to do business; dissolution. (a) Whenever any savings and loan association shall fail to obtain and maintain insurance upon its shares and deposits as required under the provisions of K.S.A. 17-5824, and amendments thereto, the savings and loan commissioner shall notify such association that a continuation of such failure will result in the revocation of its authority to do business in this state. If after receipt of such notice the association fails or refuses to obtain such insurance, the savings and loan commissioner shall, after a hearing or an opportunity for a hearing has been given to such association in accordance with the provisions of the Kansas administrative procedure act, grant an extension of time in the manner provided in K.S.A. 17-5824, and amendments thereto, or revoke its authority to transact business in this state. Thereupon proceedings shall be commenced for the dissolution of such association in the manner provided by law.

(b) Whenever any savings and loan association shall fail to give notice that it does not maintain insurance upon its accounts and deposits as required under the provisions of K.S.A. 17-5825, and amendments thereto, the savings and loan commissioner shall notify such association that a continuation of such failure will result in the revocation of its authority to do business in this state. If after receipt of such notice the association fails or refuses to comply, the commissioner shall, after a hearing or an opportunity for a hearing has been given to such association in accordance with the provisions of the Kansas administrative procedure act, grant an extension of time in the manner authorized by K.S.A. 17-5825, and amendments thereto, or revoke its authority to transact business in this state. Thereupon, proceedings shall be commenced for the dissolution of such association in the manner provided by law.

History: L. 1975, ch. 142, § 5; L. 1988, ch. 356, § 63; July 1, 1989.



17-5828 Contracts for payment to beneficiaries upon deposit account owners' deaths; rights of owners during lifetime; change of beneficiary.

17-5828. Contracts for payment to beneficiaries upon deposit account owners' deaths; rights of owners during lifetime; change of beneficiary.  Subject to the provisions of this section and K.S.A. 17-5829, and amendments thereto, an individual adult or minor, hereafter referred to as the owner, may enter into a written contract with any savings and loan association located in this state providing that the balance of the owner's deposit account, or the balance of the owner's legal share of a deposit account, at the time of death of the owner shall be made payable on the death of the owner to one or more persons or, if the persons predecease the owner, to another person or persons, hereafter referred to as the beneficiary or beneficiaries. If any beneficiary is a minor at the time the account, or any portion of the account, becomes payable to the beneficiary and the balance, or portion of the balance, exceeds the amount specified by K.S.A. 59-3053, and amendments thereto, the moneys shall be payable only to a conservator of the minor beneficiary.

Transfers pursuant to this section shall not be considered testamentary or be invalidated due to nonconformity with the provisions of chapter 59 of the Kansas Statutes Annotated, and amendments thereto.

Every contract authorized by this section shall be considered to contain a right on the part of the owner during the owner's lifetime both to withdraw funds on deposit in the account in the manner provided in the contract, in whole or in part, as though no beneficiary has been named, and to change the designation of beneficiary. The interest of the beneficiary shall be considered not to vest until the death of the owner and, if there is a claim pursuant to K.S.A. 39-709, and amendments thereto, until such claim is satisfied.

No change in the designation of the beneficiary shall be valid unless executed in the form and manner prescribed by the savings and loan association and delivered to the savings and loan association prior to the death of the owner.

For the purposes of this section, the balance of the owner's deposit account or the balance of the owner's legal share of a deposit account shall not be construed to include any portion of the account which under the law of joint tenancy is the property of another joint tenant of the account upon the death of the owner.

As used in this section, "person" means any individual, individual or corporate fiduciary or nonprofit religious or charitable organization as defined by K.S.A. 79-4701, and amendments thereto.

History: L. 1979, ch. 177, § 3; L. 1980, ch. 166, § 4; L. 1982, ch. 104, § 3; L. 1984, ch. 51, § 5; L. 1992, ch. 150, § 5; L. 2002, ch. 114, § 51; L. 2015, ch. 42, § 6; July 1.



17-5829 Same; duties of association; release and discharge thereof.

17-5829. Same; duties of association; release and discharge thereof. When the owner and the savings and loan association have entered into a contract authorized in K.S.A. 17-5828, and amendments thereto, the owner's deposit account subject to the contract or any part of or interest on the account shall be paid by the savings and loan association to the owner or pursuant to the owner's order during the owner's lifetime. On the owner's death, the deposit account or any part of or interest on the account may be paid by the savings and loan association to the secretary for children and families for a claim pursuant to K.S.A. 39-709, and amendments thereto, or, if there is no such claim or if any portion of the account remains after such claim is satisfied, to the designated beneficiary or beneficiaries. If any designated beneficiary is a minor at the time the account, or any portion of the account, becomes payable to the beneficiary and the balance, or portion of the balance, exceeds the amount specified by K.S.A. 59-3053, and amendments thereto, the savings and loan association shall pay the moneys or any interest on them only to a conservator of the minor beneficiary. The receipt of the conservator shall release and discharge the savings and loan association for the payment.

History: L. 1979, ch. 177, § 4; L. 1984, ch. 51, § 6; L. 1992, ch. 150, § 6; L. 2002, ch. 114, § 52; L. 2014, ch. 115, § 15; L. 2015, ch. 42, § 7; July 1.



17-5830 Trust powers; generally.

17-5830. Trust powers; generally. The commissioner is authorized and empowered to grant by special permit to any savings and loan association organized under the laws of this state whose principal office is located in the state of Kansas, the right to act as trustee, corporate agent or in any other fiduciary capacity in which trust companies and banks incorporated under the laws of Kansas are permitted to act. The commissioner may approve and issue a special permit to such state savings and loan association to act in one or more of such fiduciary capacities. Any state savings and loan association having been granted trust authority by the commissioner may add "and trust company" to its corporate name. Such trust powers shall be subject to the following:

(a) The association exercising any or all of the powers enumerated in this section shall segregate all assets held in any fiduciary capacity from general assets of the association, and shall keep a separate set of books and records showing in proper detail all transactions engaged in under authority of this section. Such books and records shall be open to the inspection of, and subject to the supervision of, the commissioner;

(b) the Kansas bank commissioner, may have access to examination reports made by the savings and loan commissioner insofar as such reports relate to the trust department of such association but nothing in this section shall be construed as authorizing such state banking authority to examine the books, records and assets of such associations;

(c) no association shall receive in its trust department deposits of current funds subject to check or the deposit of checks, drafts, bills of exchange, or other items for collection or exchange purposes. Funds deposited or held in trust by the association awaiting investment shall be carried in a separate account and shall not be used by the association in the conduct of its business unless it shall first set aside in the trust department, United States bonds or other securities approved by the commissioner;

(d) in the event of the failure of such association, the owners of the funds held in trust for investment shall have a lien on the bonds or other securities so set apart in addition to their claim against the assets of the association;

(e) if at any time Kansas law requires trustees to deposit securities with the state for the protection of private or court trusts, associations so acting shall be required to make similar deposits, and securities so deposited shall be held for the protection of private or court trusts, as provided by Kansas law. Associations in such cases shall not be required to execute the bond usually required of individuals if corporate trustees under similar circumstances are exempt from this requirement. Associations shall have the power to execute such bond when so required of corporate trustees by the laws of the state of Kansas;

(f) in the event the laws of Kansas require a corporation acting as trustee, executor, administrator, guardian or conservator, to take an oath or make an affidavit, the president, any vice president, or trust officer of such association may take the necessary oath or execute the necessary affidavit;

(g) it shall be unlawful for any association to lend any officer, director, or employee any funds held in trust under the powers conferred by this section. Any officer, director, or employee making such loan, or to whom such loan is made, may be fined not more than $5,000, or imprisoned not more than five years, or may be both fined and imprisoned, in the discretion of the court;

(h) in passing upon applications for permission to exercise the powers enumerated in this section, the commissioner may take into consideration the amount of capital and surplus of the applying association, whether or not such capital and surplus is sufficient under the circumstances of the case, the needs of the community to be served, and any other facts and circumstances that seem to the commissioner proper, and may grant or refuse the application accordingly. In any event no trust authority permit shall be issued to any association having a capital and surplus less than the capital and surplus required by Kansas law applicable to Kansas banks and trust companies;

(i) any association desiring to surrender its right to exercise the powers granted under this section, in order to relieve itself of the necessity of complying with the requirements of this section, or to have returned to it any securities which it may have deposited with the state authorities for the protection of private or court trusts, or for any other purpose, may file with the commissioner a certified copy of a resolution of its board of directors signifying such desire. Upon receipt of such resolution, the commissioner may issue to such association a certificate certifying that such association is no longer authorized to exercise the powers granted by this section, subject to compliance with all reasonable terms and conditions set forth by the commissioner as a condition to being relieved. Upon the issuance of such a certificate, the association shall no longer be subject to the provisions of this section and shall be entitled to have returned to the association any securities which it may have deposited;

(j) in addition to the authority conferred by this section and all other applicable laws and regulations, if, in the opinion of the commissioner, an association is unlawfully or unsoundly exercising or has unlawfully or unsoundly exercised, or has failed for a period of five consecutive years to exercise, the powers granted by this section or otherwise fails or has failed to comply with the requirements of this section, the commissioner may conduct a hearing in accordance with the provisions of the Kansas administrative procedure act to determine whether an order revoking authority to exercise such powers should issue against the association. In the event the commissioner finds that grounds for revocation have been established, the commissioner may issue and serve upon the association an order prohibiting it from accepting any new or additional trust accounts and revoking authority to exercise any and all powers granted by this section, except that such order shall permit the association to continue to service all previously accepted trust accounts pending the expeditious divestiture or termination. The revocation order shall become effective not earlier than the expiration of 30 days after service of such order upon the association so served and shall remain effective and enforceable except to such extent as it is stayed, modified, terminated, or set aside by action of the commissioner or a reviewing court.

History: L. 1981, ch. 105, § 6; L. 1988, ch. 356, § 64; July 1, 1989.



17-5831 Personal liability of officers and directors, exceptions.

17-5831. Personal liability of officers and directors, exceptions. Except for persons who are executive officers, an officer or director of a savings and loan association, federal savings association or federal savings bank shall have no personal liability to the savings and loan association, federal savings association or federal savings bank or its members or stockholders for monetary damages for breach of duty as an officer or director, except that such liability shall not be eliminated for: (a) Any breach of the officer's or director's duty of loyalty to the association or bank, its members or stockholders; (b) acts or omissions which constitute willful or gross and wanton negligent breach of the officer's or director's duty of care; (c) acts in violation of K.S.A. 17-5412, 17-5811 and 17-5812, and amendments thereto; or (d) any transaction from which the officer or director derived an improper personal benefit. For purposes of this section, "executive officer" means the chairperson of the board, the president, each vice president, the cashier, the secretary and the treasurer of a savings and loan association, federal savings association or federal savings bank, unless such officer is excluded by resolution of the board of directors or by the bylaws of the savings and loan association, federal savings association or federal savings bank from participation in the policymaking functions of the savings and loan association, federal savings association or federal savings bank, and the officer does not actually participate in the policymaking functions of the savings and loan association, federal savings association or federal savings bank.

History: L. 1993, ch. 288, § 2; May 20.



17-5832 Compliance review committees; functions; confidentiality of certain documents; definitions; exceptions.

17-5832. Compliance review committees; functions; confidentiality of certain documents; definitions; exceptions. (a) For the purposes of this section:

(1) "Institution" means a state chartered or federally chartered savings and loan association or a federally chartered savings bank, located in this state;

(2) "compliance review committee" means:

(A) An audit, loan review or compliance committee appointed by the board of directors of an institution; or

(B) any other person to the extent the person acts in an investigatory capacity at the direction of a compliance review committee;

(3) "compliance review documents" means documents prepared for or created by a compliance review committee;

(4) "loan review committee" means a person or group of persons who, on behalf of an institution, reviews loans held by the institution for the purpose of assessing the credit quality of the loans, compliance with the institution's loan policies and compliance with applicable laws and regulations; or

(5) "person" means an individual, group of individuals, board, committee, partnership, firm, association, corporation or other entity.

(b) This section applies to a compliance review committee whose functions are to evaluate and seek to improve loan underwriting standards, asset quality, financial reporting to federal or state regulatory agencies or compliance with federal or state statutory or regulatory requirements.

(c) Except as provided in subsection (d):

(1) Compliance review documents are confidential and are not discoverable or admissible in evidence in any civil action arising out of matters evaluated by the compliance review committee; and

(2) compliance review documents delivered to a federal or state governmental agency remain confidential and are not discoverable or admissible in evidence in any civil action arising out of matters evaluated by the compliance review committee.

(d) Subsection (c) does not apply to any information required by statute or rules and regulations to be maintained by or provided to a governmental agency while the information is in the possession of the governmental agency to the extent applicable law expressly authorizes its disclosure.

(e) This section may not be construed to limit the discovery or admissibility in any civil action of any documents that are not compliance review documents.

History: L. 1995, ch. 35, § 2; July 1.






Article 59 AGRICULTURAL CORPORATIONS

17-5902 Annual reports.

17-5902. Annual reports. (a) All corporations and limited partnerships, as defined in K.S.A. 17-5903, and amendments thereto, which hold agricultural land, as defined in K.S.A. 17-5903, and amendments thereto, within this state, and which are required to make annual reports to the secretary of state shall provide the information required of such corporations and limited partnerships in the annual reports made under K.S.A. 17-7503, 17-7504, 17-7505, 56-1a606 or 56-1a607, and amendments thereto. The information required by this section does not apply to the following: (1) A tract of land of less than 10 acres; (2) contiguous tracts of land which in the aggregate are of less than 10 acres; or (3) state assessed railroad operating property.

(b) Any person who shall knowingly submit, or who through the proper and due exercise of care and diligence should have known that any submission of information and statements required of corporations and limited partnerships subject to the provisions of this section are false or materially misleading, or who fails or refuses to submit such information and statements is guilty of a class A misdemeanor.

(c) The secretary of state shall keep a separate index of all corporations and limited partnerships subject to the provisions of this section.

History: L. 1973, ch. 99, § 2; L. 1981, ch. 107, § 1; L. 1983, ch. 88, § 71; L. 1986, ch. 96, § 1; May 8.



17-5903 Definitions.

17-5903. Definitions. As used in this act:

(a) "Corporation" means a domestic or foreign corporation organized for profit or nonprofit purposes.

(b) "Nonprofit corporation" means a corporation organized not-for-profit and which qualifies under section 501(c)(3) of the federal internal revenue code of 1986 as amended.

(c) "Limited partnership" has the meaning provided by K.S.A. 56-1a01, and amendments thereto.

(d) "Limited agricultural partnership" means a limited partnership founded for the purpose of farming and ownership of agricultural land in which:

(1) The partners do not exceed 10 in number;

(2) the partners are all natural persons, persons acting in a fiduciary capacity for the benefit of natural persons or nonprofit corporations, or general partnerships other than corporate partnerships formed under the laws of the state of Kansas; and

(3) at least one of the general partners is a person residing on the farm or actively engaged in the labor or management of the farming operation. If only one partner is meeting the requirement of this provision and such partner dies, the requirement of this provision does not apply for the period of time that the partner's estate is being administered in any district court in Kansas.

(e) "Corporate partnership" means a partnership, as defined in K.S.A. 56a-101, and amendments thereto, which has within the association one or more corporations or one or more limited liability companies.

(f) "Feedlot" means a lot, yard, corral, or other area in which livestock fed for slaughter are confined. The term includes within its meaning agricultural land in such acreage as is necessary for the operation of the feedlot.

(g) "Agricultural land" means land suitable for use in farming.

(h) "Farming" means the cultivation of land for the production of agricultural crops, the raising of poultry, the production of eggs, the production of milk, the production of fruit or other horticultural crops, grazing or the production of livestock. Farming does not include the production of timber, forest products, nursery products or sod, and farming does not include a contract to provide spraying, harvesting or other farm services.

(i) "Fiduciary capacity" means an undertaking to act as executor, administrator, guardian, conservator, trustee for a family trust, authorized trust or testamentary trust or receiver or trustee in bankruptcy.

(j) "Family farm corporation" means a corporation:

(1) Founded for the purpose of farming and the ownership of agricultural land in which the majority of the voting stock is held by and the majority of the stockholders are persons related to each other, all of whom have a common ancestor within the third degree of relationship, by blood or by adoption, or the spouses or the stepchildren of any such persons, or persons acting in a fiduciary capacity for persons so related;

(2) all of its stockholders are natural persons or persons acting in a fiduciary capacity for the benefit of natural persons; and

(3) at least one of the stockholders is a person residing on the farm or actively engaged in the labor or management of the farming operation. A stockholder who is an officer of any corporation referred to in this subsection and who is one of the related stockholders holding a majority of the voting stock shall be deemed to be actively engaged in the management of the farming corporation. If only one stockholder is meeting the requirement of this provision and such stockholder dies, the requirement of this provision does not apply for the period of time that the stockholder's estate is being administered in any district court in Kansas.

(k) "Authorized farm corporation" means a Kansas corporation, other than a family farm corporation, all of the incorporators of which are Kansas residents, family farm corporations or family farm limited liability agricultural companies or any combination thereof, and which is founded for the purpose of farming and the ownership of agricultural land in which:

(1) The stockholders do not exceed 15 in number; and

(2) the stockholders are all natural persons, family farm corporations, family farm limited liability agricultural companies or persons acting in a fiduciary capacity for the benefit of natural persons, family farm corporations, family farm limited liability agricultural companies or nonprofit corporations; and

(3) if all of the stockholders are natural persons, at least one stockholder must be a person residing on the farm or actively engaged in labor or management of the farming operation. If only one stockholder is meeting the requirement of this provision and such stockholder dies, the requirement of this provision does not apply for the period of time that the stockholder's estate is being administered in any district court in Kansas.

(l) "Trust" means a fiduciary relationship with respect to property, subjecting the person by whom the property is held to equitable duties to deal with the property for the benefit of another person, which arises as a result of a manifestation of an intention to create it. A trust includes a legal entity holding property as trustee, agent, escrow agent, attorney-in-fact and in any similar capacity.

(m) "Family trust" means a trust in which:

(1) A majority of the equitable interest in the trust is held by and the majority of the beneficiaries are persons related to each other, all of whom have a common ancestor within the third degree of relationship, by blood or by adoption, or the spouses or stepchildren of any such persons, or persons acting in a fiduciary capacity for persons so related; and

(2) all the beneficiaries are natural persons, are persons acting in a fiduciary capacity, other than as trustee for a trust, or are nonprofit corporations.

(n) "Authorized trust" means a trust other than a family trust in which:

(1) The beneficiaries do not exceed 15 in number;

(2) the beneficiaries are all natural persons, are persons acting in a fiduciary capacity, other than as trustee for a trust, or are nonprofit corporations; and

(3) the gross income thereof is not exempt from taxation under the laws of either the United States or the state of Kansas.

For the purposes of this definition, if one of the beneficiaries dies, and more than one person succeeds, by bequest, to the deceased beneficiary's interest in the trust, all of such persons, collectively, shall be deemed to be one beneficiary, and a husband and wife, and their estates, collectively, shall be deemed to be one beneficiary.

(o) "Testamentary trust" means a trust created by devising or bequeathing property in trust in a will as such terms are used in the Kansas probate code.

(p) "Poultry confinement facility" means the structures and related equipment used for housing, breeding, laying of eggs or feeding of poultry in a restricted environment. The term includes within its meaning only such agricultural land as is necessary for proper disposal of liquid and solid wastes and for isolation of the facility to reasonably protect the confined poultry from exposure to disease. As used in this subsection, "poultry" means chickens, turkeys, ducks, geese or other fowl.

(q) "Rabbit confinement facility" means the structures and related equipment used for housing, breeding, raising, feeding or processing of rabbits in a restricted environment. The term includes within its meaning only such agricultural land as is necessary for proper disposal of liquid and solid wastes and for isolation of the facility to reasonably protect the confined rabbits from exposure to disease.

(r) "Swine marketing pool" means an association whose membership includes three or more business entities or individuals formed for the sale of hogs to buyers but shall not include any trust, corporation, limited partnership or corporate partnership, or limited liability company other than a family farm corporation, authorized farm corporation, limited liability agricultural company, limited agricultural partnership, family trust, authorized trust or testamentary trust.

(s) "Swine production facility" means the land, structures and related equipment used for housing, breeding, farrowing or feeding of swine. The term includes within its meaning only such agricultural land as is necessary for proper disposal of liquid and solid wastes in environmentally sound amounts for crop production and to avoid nitrate buildup and for isolation of the facility to reasonably protect the confined animals from exposure to disease.

(t) "Limited liability company" has the meaning provided by K.S.A. 17-7663, and amendments thereto.

(u) "Limited liability agricultural company" means a limited liability company founded for the purpose of farming and ownership of agricultural land in which:

(1) The members do not exceed 10 in number; and

(2) the members are all natural persons, family farm corporations, family farm limited liability agriculture companies, persons acting in a fiduciary capacity for the benefit of natural persons, family farm corporations, family farm limited liability agricultural companies or nonprofit corporations, or general partnerships other than corporate partnerships formed under the laws of the state of Kansas; and

(3) if all of the members are natural persons, at least one member must be a person residing on the farm or actively engaged in labor or management of the farming operation. If only one member is meeting the requirement of this provision and such member dies, the requirement of this provision does not apply for the period of time that the member's estate is being administered in any district court in Kansas.

(v) "Dairy production facility" means the land, structures and related equipment used for housing, breeding, raising, feeding or milking dairy cows. The term includes within its meaning only such agricultural land as is necessary for proper disposal of liquid and solid wastes and for isolation of the facility to reasonably protect the confined cows from exposure to disease.

(w) "Family farm limited liability agricultural company" means a limited liability company founded for the purpose of farming and ownership of agricultural land in which:

(1) The majority of the members are persons related to each other, all of whom have a common ancestor within the third degree of relationship, by blood or by adoption, or the spouses or the stepchildren of any such persons, or persons acting in a fiduciary capacity for persons so related;

(2) the members are natural persons or persons acting in a fiduciary capacity for the benefit of natural persons; and

(3) at least one of the members is a person residing on the farm or actively engaged in the labor or management of the farming operation. If only one member is meeting the requirement of this provision and such member dies, the requirement of this provision does not apply for the period of time that the member's estate is being administered in any district court in Kansas.

(x) "Hydroponics" means the growing of vegetables, flowers, herbs, or plants used for medicinal purposes, in a growing medium other than soil.

History: L. 1981, ch. 106, § 1; L. 1983, ch. 88, § 72; L. 1986, ch. 96, § 2; L. 1987, ch. 368, § 1; L. 1988, ch. 99, § 53; L. 1991, ch. 76, § 9; L. 1994, ch. 130, § 3; L. 1994, ch. 331, § 1; L. 1996, ch. 225, § 1; L. 1998, ch. 93, § 71; L. 1999, ch. 119, § 83; L. 2012, ch. 141, § 1; July 1.



17-5904 Restrictions; exceptions; penalties.

17-5904. Restrictions; exceptions; penalties. (a) No corporation, trust, limited liability company, limited partnership or corporate partnership, other than a family farm corporation, authorized farm corporation, limited liability agricultural company, family farm limited liability agricultural company, limited agricultural partnership, family trust, authorized trust or testamentary trust shall, either directly or indirectly, own, acquire or otherwise obtain or lease any agricultural land in this state. The restrictions provided in this section do not apply to the following:

(1) A bona fide encumbrance taken for purposes of security.

(2) Agricultural land when acquired as a gift, either by grant or devise, by a bona fide educational, religious or charitable nonprofit corporation.

(3) Agricultural land acquired by a corporation or a limited liability company in such acreage as is necessary for the operation of a nonfarming business. Such land may not be used for farming except under lease to one or more natural persons, a family farm corporation, authorized farm corporation, family trust, authorized trust or testamentary trust. The corporation shall not engage, either directly or indirectly, in the farming operation and shall not receive any financial benefit, other than rent, from the farming operation.

(4) Agricultural land acquired by a corporation or a limited liability company by process of law in the collection of debts, or pursuant to a contract for deed executed prior to the effective date of this act, or by any procedure for the enforcement of a lien or claim thereon, whether created by mortgage or otherwise, if such corporation divests itself of any such agricultural land within 10 years after such process of law, contract or procedure, except that provisions of K.S.A. 9-1102, and amendments thereto, shall apply to any bank which acquires agricultural land.

(5) A municipal corporation.

(6) Agricultural land which is acquired by a trust company or bank in a fiduciary capacity or as a trustee for a nonprofit corporation.

(7) Agricultural land owned or leased or held under a lease purchase agreement as described in K.S.A. 12-1741, and amendments thereto, by a corporation, corporate partnership, limited corporate partnership or trust on the effective date of this act if: (A) Any such entity owned or leased such agricultural land prior to July 1, 1965, provided such entity shall not own or lease any greater acreage of agricultural land than it owned or leased prior to the effective date of this act unless it is in compliance with the provisions of this act; (B) any such entity was in compliance with the provisions of K.S.A. 17-5901, prior to its repeal by this act, provided such entity shall not own or lease any greater acreage of agricultural land than it owned or leased prior to the effective date of this act unless it is in compliance with the provisions of this act, and absence of evidence in the records of the county where such land is located of a judicial determination that such entity violated the provisions of K.S.A. 17-5901, prior to its repeal, shall constitute proof that the provisions of this act do not apply to such agricultural land, and that such entity was in compliance with the provisions of K.S.A. 17-5901, prior to its repeal; or (C) any such entity was not in compliance with the provisions of K.S.A. 17-5901, prior to its repeal by this act, but is in compliance with the provisions of this act by July 1, 1991.

(8) Agricultural land held or leased by a corporation or a limited liability company for use as a feedlot, a poultry confinement facility or rabbit confinement facility.

(9) Agricultural land held or leased by a corporation for the purpose of the production of timber, forest products, nursery products or sod.

(10) Agricultural land used for bona fide educational research or scientific or experimental farming.

(11) Agricultural land used for the commercial production and conditioning of seed for sale or resale as seed or for the growing of alfalfa by an alfalfa processing entity if such land is located within 30 miles of such entity's plant site.

(12) Agricultural land owned or leased by a corporate partnership or limited corporate partnership in which the partners associated therein are either natural persons, family farm corporations, authorized farm corporations, limited liability agricultural companies, family trusts, authorized trusts or testamentary trusts.

(13) Any corporation, either domestic or foreign, or any limited liability company, organized for coal mining purposes which engages in farming on any tract of land owned by it which has been strip mined for coal.

(14) Agricultural land owned or leased by a limited partnership prior to the effective date of this act.

(15) Except as provided by K.S.A. 17-5908, as it existed before the effective date of this act, and K.S.A. 1998 Supp. 17-5909, agricultural land held or leased by a corporation or a limited liability company for use as a swine production facility in any county which, before the effective date of this act, has voted favorably pursuant to K.S.A. 17-5908, as it existed before the effective date of this act, either by county resolution or by the electorate.

(16) Agricultural land held or leased by a corporation, trust, limited liability company, limited partnership or corporate partnership for use as a swine production facility in any county where the voters, after the effective date of this act, have voted pursuant to K.S.A. 17-5908, and amendments thereto, to allow establishment of swine production facilities within the county.

(17) Agricultural land held or leased by a corporation, trust, limited liability company, limited partnership or corporate partnership for use as a dairy production facility in any county which has voted favorably pursuant to K.S.A. 17-5907, and amendments thereto, either by county resolution or by the electorate.

(18) Agricultural land held or leased by a corporation or a limited liability company used in a hydroponics setting.

(b) Production contracts entered into by a corporation, trust, limited liability company, limited partnership or corporate partnership and a person engaged in farming for the production of agricultural products shall not be construed to mean the ownership, acquisition, obtainment or lease, either directly or indirectly, of any agricultural land in this state.

(c) Any corporation, trust, limited liability company, limited partnership or corporate partnership, other than a family farm corporation, authorized farm corporation, limited liability agricultural company, family farm limited liability agricultural company, limited agricultural partnership, family trust, authorized trust or testamentary trust, violating the provisions of this section shall be subject to a civil penalty of not more than $50,000 and shall divest itself of any land acquired in violation of this section within one year after judgment is entered in the action. The district courts of this state may prevent and restrain violations of this section through the issuance of an injunction. The attorney general or district or county attorney shall institute suits on behalf of the state to enforce the provisions of this section.

(d) Civil penalties sued for and recovered by the attorney general shall be paid into the state general fund. Civil penalties sued for and recovered by the county attorney or district attorney shall be paid into the general fund of the county where the proceedings were instigated.

History: L. 1981, ch. 106, § 2; L. 1986, ch. 96, § 3; L. 1987, ch. 368, § 2; L. 1988, ch. 99, § 56; L. 1991, ch. 76, § 10; L. 1994, ch. 130, § 4; L. 1994, ch. 331, § 2; L. 1996, ch. 225, § 2; L. 1998, ch. 143, § 44; L. 2012, ch. 141, § 2; July 1.



17-5907 Dairy production facilities; establishment in county, procedure.

17-5907. Dairy production facilities; establishment in county, procedure. (a) (1) The board of county commissioners, by resolution, may permit or deny a dairy production facility, as defined in K.S.A. 17-5903, and amendments thereto, to be established within the county by a corporation, trust, limited liability company, limited partnership or corporate partnership. Such resolution shall be published once each week for two consecutive weeks in the official county newspaper. The resolution shall take effect 60 days after final publication unless a valid petition in opposition to the same is filed.

(2) If within 60 days of the final publication of the resolution, a valid protest petition to submit the resolution to the qualified voters of the county is signed by qualified electors of the county equal in number to not less than 5% of the electors of the county who voted for the office of secretary of state at the last preceding general election at which such office was elected and is filed with the county election officer, the county election officer shall submit the question, as established in subsection (c), of whether a dairy production facility shall be allowed to be established in such county at the next state, county or special election.

(b) (1) The board of county commissioners, upon a petition filed in accordance with paragraph (b)(2), shall submit to the qualified electors of the county a proposition to permit a dairy production facility, as defined in K.S.A. 17-5903, and amendments thereto, to be established within the county by a corporation, trust, limited liability company, limited partnership or corporate partnership.

(2) A petition to submit a proposition to the qualified voters of a county pursuant to this section shall be filed with the county election officer. The petition shall be signed by qualified electors of the county equal in number to not less than 5% of the electors of the county who voted for the office of secretary of state at the last preceding general election at which such office was elected. The following shall appear on the petition:

"We request an election to determine whether a corporation, trust, limited liability company, limited partnership or corporate partnership shall be allowed to, either directly or indirectly, own, acquire or otherwise obtain or lease any agricultural land in ________ county for the purpose of establishing a dairy production facility."

(3) Upon the submission of a valid petition calling for an election pursuant to this subsection, the county election officer shall submit the question, as established in subsection (c), of whether a dairy production facility shall be allowed to be established in such county at the next countywide election which occurs more than 60 days after the petition is filed with the county election officer.

(c) In any election established pursuant to this section, the following shall appear on the ballot:

"Shall a corporation, trust, limited liability company, limited partnership or corporate partnership be allowed to, either directly or indirectly, own, acquire or otherwise obtain or lease any agricultural land in ________ county for the purpose of establishing a dairy production facility?"

(d) If a majority of the votes cast and counted are in opposition to allowing dairy production facilities to be established in such county, the county election officer shall transmit a copy of the result to the secretary of state who shall publish in the Kansas register the result of such election and that dairy production facilities are not allowed to be established in such county.

(e) If a majority of the votes cast and counted is in favor of the proposition, the county election officer shall transmit a copy of the result to the secretary of state who shall publish in the Kansas register the result of such election and that dairy production facilities are allowed to be established in such county.

(f) The election provided for by this section shall be conducted, and the votes counted and canvassed, in the manner provided by law for question submitted elections of the county.

History: L. 1994, ch. 249, § 1; L. 2012, ch. 141, § 3; July 1.



17-5908 Swine production facilities; establishment in county, procedure.

17-5908. Swine production facilities; establishment in county, procedure. (a) (1) The board of county commissioners, by resolution, may permit or deny a swine production facility, as defined in K.S.A. 17-5903, and amendments thereto, to be established within the county by a corporation, trust, limited liability company, limited partnership or corporate partnership. Such resolution shall be published once each week for two consecutive weeks in the official county newspaper. The resolution shall take effect 60 days after final publication unless a valid petition in opposition to the same is filed.

(2) If within 60 days of the final publication of the resolution, a valid protest petition to submit the resolution to the qualified voters of the county is signed by qualified electors of the county equal in number to not less than 5% of the electors of the county who voted for the office of secretary of state at the last preceding general election at which such office was elected and is filed with the county election officer, the county election officer shall submit the question, as established in subsection (c), of whether a swine production facility shall be allowed to be established in such county at the next state, county or special election.

(b) (1) The board of county commissioners, upon a petition filed in accordance with paragraph (b)(2), shall submit to the qualified electors of the county a proposition to permit a swine production facility, as defined in K.S.A. 17-5903, and amendments thereto, to be established within the county corporation, trust, limited liability company, limited partnership or corporate partnership.

(2) A petition to submit a proposition to the qualified voters of a county pursuant to this section shall be filed with the county election officer. The petition shall be signed by qualified electors of the county equal in number to not less than 5% of the electors of the county who voted for the office of secretary of state at the last preceding general election at which such office was elected. The following shall appear on the petition:

"We request an election to determine whether a corporation, trust, limited liability company, limited partnership or corporate partnership shall be allowed to, either directly or indirectly, own, acquire or otherwise obtain or lease any agricultural land in _______ county for the purpose of establishing a swine production facility."

(3) Upon the submission of a valid petition calling for an election pursuant to this subsection, the county election officer shall submit the question, as established in subsection (c), of whether a swine production facility shall be allowed to be established in such county at the next countywide  election which occurs more than 60 days after the petition is filed with the county election officer.

(c) In any election established pursuant to this section, the following shall appear on the ballot:

"Shall a corporation, trust, limited liability company, limited partnership or corporate partnership be allowed to, either directly or indirectly, own, acquire or otherwise obtain or lease any agricultural land in ________ county for the purpose of establishing a swine production facility?"

(d) If a majority of the votes cast and counted are in opposition to allowing swine production facilities to be established in such county, the county election officer shall transmit a copy of the result to the secretary of state who shall publish in the Kansas register the result of such election and that swine production facilities are not allowed to be established in such county.

(e) If a majority of the votes cast and counted is in favor of the proposition, the county election officer shall transmit a copy of the result to the secretary of state who shall publish in the Kansas register the result of such election and that swine production facilities are allowed to be established in such county.

(f) The election provided for by this section shall be conducted, and the votes counted and canvassed, in the manner provided by law for question submitted elections of the county.

History: L. 1994, ch. 130, § 1; L. 1998, ch. 143, § 45; L. 2012, ch. 141, § 4; July 1.






Article 60 FORMATION OF CORPORATIONS

17-6001 Formation of corporations; incorporators; purposes; corporations subject to special statutory regulation.

17-6001. Formation of corporations; incorporators; purposes; corporations subject to special statutory regulation. (a) Any person, partnership, association or corporation, singly or jointly with others, and without regard to residence, domicile or state of incorporation, may incorporate or organize a corporation under this act by filing with the secretary of state articles of incorporation which shall be executed and filed in accordance with K.S.A. 17-6003, and amendments thereto.

(b) Except as otherwise provided by law, a corporation may be incorporated or organized under this act to conduct or promote any lawful business or purposes.

(c) Corporations subject to special statutory regulation may be organized under this act if required by or otherwise consistent with such other statutory regulation, but such corporations shall be subject to the special provisions and requirements applicable to such corporations. Where the provisions and requirements of this act are not inconsistent, they shall be construed as supplemental to such other statutes and not in derogation or limitation thereof, and such corporations shall be governed thereby. Subject to the foregoing provisions of this subsection, any corporation organized under the laws of this state or authorized to do business in this state shall be governed by the applicable provisions of this code.

History: L. 1972, ch. 52, § 1; L. 1973, ch. 99, § 7; L. 1999, ch. 39, § 6; L. 2000, ch. 39, § 16; July 1.



17-6002 Articles of incorporation; contents.

17-6002. Articles of incorporation; contents. (a) The articles of incorporation shall set forth:

(1) The name of the corporation pursuant to K.S.A. 2015 Supp. 17-7918 and 17-7919, and amendments thereto, of the business entity standard treatment act;

(2) the address, which shall include the street, number, city and zip code of the corporation's registered office in this state, and the name of its resident agent at such address;

(3) the nature of the business or purposes to be conducted or promoted. It shall be sufficient to state, either alone or with other businesses or purposes, that the purpose of the corporation is to engage in any lawful act or activity for which corporations may be organized under the Kansas general corporation code, and by such statement all lawful acts and activities shall be within the purposes of the corporation, except for express limitations, if any;

(4) if the corporation is to be authorized to issue only one class of stock, the total number of shares of stock which the corporation shall have authority to issue and the par value of each of such shares, or a statement that all such shares are to be without par value. If the corporation is to be authorized to issue more than one class of stock, the articles of incorporation shall set forth the total number of shares of all classes of stock which the corporation shall have authority to issue and the number of shares of each class, and shall specify each class the shares of which are to be without par value, and each class the shares of which are to have a par value and the par value of the shares of each such class. The articles of incorporation shall also set forth a statement of the designations and the powers, preferences and rights, and the qualifications, limitations or restrictions thereof, which are permitted by K.S.A. 17-6401, and amendments thereto, in respect to any class or classes of stock or any series of any class of stock of the corporation and the fixing of which by the articles of incorporation is desired, and an express grant of such authority as it may then be desired to grant to the board of directors to fix by resolution or resolutions any thereof that may be desired but which shall not be fixed by the articles of incorporation. The provisions of this subsection shall not apply to corporations which are not organized for profit and which are not to have authority to issue capital stock. In the case of such corporations, the fact that they are not to have authority to issue capital stock shall be stated in the articles of incorporation and unless otherwise provided in the articles of incorporation or bylaws, the directors of such corporation shall be members for all purposes under the Kansas general corporation code. The conditions of membership of such corporations shall likewise be stated in the articles of incorporation or the articles may provide that the conditions of membership shall be stated in the bylaws, and if a corporation not organized for profit is to have authority to issue capital stock, such fact shall be stated in the articles of incorporation;

(5) the name and mailing address of the incorporator or incorporators; and

(6) if the powers of the incorporator or incorporators are to terminate upon the filing of the articles of incorporation, the names and mailing addresses of the persons who are to serve as directors until the first annual meeting of stockholders or until their successors are elected and qualify.

(b) In addition to the matters required to be set forth in the articles of incorporation by subsection (a), the articles of incorporation may also contain any or all of the following matters:

(1) Any provision for the management of the business and for the conduct of the affairs of the corporation, and any provision creating, defining, limiting and regulating the sale or other disposition of stock and the powers of the corporation, the directors and the stockholders, or any class of the stockholders, or the members of a nonstock corporation, if such provisions are not contrary to the laws of this state. Any provision which is required or permitted by any section of this act to be stated in the bylaws may be stated instead in the articles of incorporation;

(2) the following provisions, in these words: "Whenever a compromise or arrangement is proposed between this corporation and its creditors or any class of them or between this corporation and its stockholders or any class of them, any court of competent jurisdiction within the state of Kansas, on the application in a summary way of this corporation or of any creditor or stockholder thereof or on the application of any receiver or receivers appointed for this corporation under the provisions of K.S.A. 17-6808 and 17-6901, and amendments thereto, may order a meeting of the creditors or class of creditors, or of the stockholders or class of stockholders of this corporation, as the case may be, to be summoned in such manner as the court directs. If a majority in number representing 3/4 in value of the creditors or class of creditors, or of the stockholders or class of stockholders of this corporation, as the case may be, agree to any compromise or arrangement and to any reorganization of this corporation as consequence of such compromise or arrangement and the reorganization, if sanctioned by the court to which the application has been made, shall be binding on all the creditors or class of creditors, or on all the stockholders or class of stockholders, of this corporation, as the case may be, and also on this corporation";

(3) such provisions as may be desired granting to the holders of the stock of the corporation, or the holders of any class or series of a class thereof, the preemptive right to subscribe to any or all additional issues of stock of the corporation of any or all classes or series thereof, or to any securities of the corporation convertible into such stock. No stockholder shall have any preemptive right to subscribe to an additional issue of stock or to any security convertible into such stock unless, and except to the extent that, such right is expressly granted to such stockholder in the articles of incorporation. All such rights in existence on July 1, 1972, shall remain in existence unaffected by this paragraph (3) unless and until changed or terminated by appropriate action which expressly provides for such change or termination;

(4) provisions requiring for any corporate action, the vote of a larger portion of the stock or of any class or series thereof, or of any other securities having voting power, or a larger number of the directors, than is required by this act;

(5) a provision limiting the duration of the corporation's existence to a specified date; otherwise, the corporation shall have perpetual existence;

(6) a provision imposing personal liability for the debts of the corporation on its stockholders or members to a specified extent and upon specified conditions; otherwise, the stockholders or members of a corporation shall not be personally liable for the payment of the corporation's debts except as they may be liable by reason of their own conduct or acts;

(7) the manner of adoption, alteration and repeal of bylaws; and

(8) a provision eliminating or limiting the personal liability of a director to the corporation or its stockholders, policyholders or members for monetary damages for breach of fiduciary duty as a director, provided that such provision shall not eliminate or limit the liability of a director: (A) For any breach of the director's duty of loyalty to the corporation or its stockholders, policyholders or members; (B) for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; (C) under the provisions of K.S.A. 17-6424, and amendments thereto; or (D) for any transaction from which the director derived an improper personal benefit. No such provision shall eliminate or limit the liability of a director for any act or omission occurring prior to the date when such provision becomes effective. All references in this subsection to a director shall be deemed also to refer to a member of the governing body of a corporation which is not authorized to issue capital stock.

(c) It shall not be necessary to set forth in the articles of incorporation any of the powers conferred on corporations by this act.

History: L. 1972, ch. 52, § 2; L. 1973, ch. 100, § 1; L. 1975, ch. 144, § 1; L. 1978, ch. 85, § 1; L. 1978, ch. 86, § 1; L. 1984, ch. 93, § 1; L. 1987, ch. 88, § 1; L. 1988, ch. 99, § 3; Revived and amend., L. 1988, ch. 100, § 3; L. 1991, ch. 76, § 11; L. 1992, ch. 270, § 1; L. 1999, ch. 41, § 2; L. 2000, ch. 39, § 17; L. 2004, ch. 143, § 1; L. 2005, ch. 83, § 2; L. 2014, ch. 121, § 40; Jan. 1, 2015.



17-6003 Execution of deed or other instrument conveying land, real estate or interests therein by corporation; power of attorney.

17-6003.  Execution of deed or other instrument conveying land, real estate or interests therein by corporation; power of attorney. (a) If another section of this act or any other law of this state specifically prescribes a manner of executing or filing a specified instrument or a time when such instrument shall become effective, which differs from the corresponding provisions of this section, then the provisions of such other section shall govern.

(b) When any corporation conveys any lands or interests therein by deed or other appropriate instrument of conveyance, such deed or instrument shall be executed on behalf of the corporation by any authorized officer of the corporation. Such deed or instrument, when acknowledged by such officer to be the act of the corporation, or proved in the same manner provided for other conveyances of lands, may be recorded in the same manner and with the same effect as other deeds. Corporations likewise shall have power to convey by an agent or attorney so authorized under power of attorney or other instrument containing a power to convey real estate or any interest therein, which power of attorney shall be executed by the corporation in the same manner as herein provided for the execution of deeds or other instruments of conveyance.

History: L. 1972, ch. 52, § 3; L. 1973, ch. 100, § 2; L. 1984, ch. 201, § 12; L. 1987, ch. 89, § 1; L. 1998, ch. 39, § 1; L. 1999, ch. 41, § 10; L. 1999, ch. 149, § 1; L. 2000, ch. 39, § 1; L. 2004, ch. 143, § 2; L. 2009, ch. 64, § 1; L. 2014, ch. 121, § 41; Jan. 1, 2015.



17-6004 Articles of incorporation, defined.

17-6004. Articles of incorporation, defined. The term "articles of incorporation," as used in this act, unless the context requires otherwise, includes not only the original articles of incorporation filed to create a corporation, which includes the charter, articles of association and any other instrument by whatever name known which a corporation has been or may be lawfully formed, but it also includes all other certificates, agreements of merger or consolidation, plans of reorganization or other instruments, howsoever designated, which are filed pursuant to K.S.A. 17-6002, 17-6203 to 17-6206, inclusive, 17-6401, 17-6601 to 17-6605, inclusive, 17-6701 to 17-6708, inclusive, and 17-6913, or any other section of this act, and which have the effect of amending or supplementing in some respect a corporation's original articles of incorporation.

History: L. 1972, ch. 52, § 4; July 1.



17-6005 Evidentiary effect of articles of incorporation and other corporate instruments filed with secretary of state.

17-6005. Evidentiary effect of articles of incorporation and other corporate instruments filed with secretary of state. A copy of the articles of incorporation, or of a restated articles of incorporation, or of any other certificate or instrument which has been filed in the office of the secretary of state as required by any provision of this act, when duly certified by the secretary of state shall be received in all courts, public offices and official bodies as prima facie evidence of:

(a) Due execution and filing of the instrument;

(b) observance and performance of all acts and conditions necessary to have been observed and performed precedent to the instrument becoming effective; and

(c) any other facts required or permitted by law to be stated in the instrument.

History: L. 1972, ch. 52, § 5; L. 1998, ch. 189, § 9; L. 2000, ch. 39, § 18; July 1.



17-6006 Commencement of corporate existence.

17-6006. Commencement of corporate existence. Upon the filing with the secretary of state of the articles of incorporation, executed and filed in accordance with K.S.A. 17-6003, and amendments thereto, the incorporator or incorporators who signed the certificate, and such incorporator's successors and assigns, shall be and constitute a body corporate from the date of such filing by the name set forth in the articles, subject to the provisions of subsection (d) of K.S.A. 17-6003, and amendments thereto, and subject to dissolution or other termination of its existence as provided in this act.

History: L. 1972, ch. 52, § 6; L. 2000, ch. 39, § 19; July 1.



17-6007 Powers of incorporators.

17-6007. Powers of incorporators. If the persons who are to serve as directors until the first annual meeting of stockholders have not been named in the articles of incorporation, the incorporator or incorporators, until the directors are elected, shall manage the affairs of the corporation and may do whatever is necessary and proper to obtain the necessary subscriptions for stock and to perfect the organization of the corporation, including the adoption of the original bylaws of the corporation and the election of directors.

History: L. 1972, ch. 52, § 7; July 1.



17-6008 Organization meeting of incorporators or directors named in articles of incorporation; purpose; notice; meeting not required, when.

17-6008. Organization meeting of incorporators or directors named in articles of incorporation; purpose; notice; meeting not required, when. (a) After the filing of the articles of incorporation an organization meeting of the incorporator or incorporators, or of the board of directors if the initial directors were named in the articles of incorporation, shall be held, either within or without this state, at the call of a majority of the incorporators or directors, as the case may be, for the purposes of: (1) Adopting bylaws, unless a different provision is made in the articles of incorporation for the adoption thereof; (2) electing directors, if the meeting is of the incorporators, to serve or hold office until the first annual meeting of stockholders or until their successors are elected and qualify; (3) electing officers if the meeting is of the directors; (4) doing any other or further acts to perfect the organization of the corporation; and (5) transacting such other business as may come before the meeting.

(b) The persons calling the meeting shall give to each other incorporator or director, as the case may be, at least two (2) days' written notice thereof by any usual means of communication, which notice shall state the time, place and purposes of the meeting as fixed by the persons calling it. Notice of the meeting need not be given to anyone who attends the meeting or who signs a waiver of notice either before or after the meeting.

(c) Any action permitted to be taken at the organization meeting of the incorporators or directors, as the case may be, may be taken without a meeting if each incorporator or director, where there is more than one, or the sole incorporator or director where there is only one, signs an instrument which states the action so taken.

History: L. 1972, ch. 52, § 8; July 1.



17-6009 Bylaws; adoption, amendment or repeal; contents.

17-6009. Bylaws; adoption, amendment or repeal; contents. (a) The right to adopt, amend or repeal bylaws of any corporation in existence on July 1, 1972, shall be vested in the corporation's board of directors, unless otherwise provided in such corporation's articles of incorporation and subject to the right of the stockholders to adopt, amend or repeal the bylaws. For all other corporations, the original or other bylaws of a corporation may be adopted, amended or repealed by the incorporators, unless the initial directors were named in the articles of incorporation, or, before a corporation has received any payment for any of its stock or, in the case of a nonstock corporation, before any person has been admitted to membership in the corporation, by its board of directors or governing body, as the case may be. After a corporation has received any payment for any of its stock or, in the case of a nonstock corporation, after any person has been admitted to membership in the corporation, the power to adopt, amend or repeal bylaws shall be in the stockholders entitled to vote or, in the case of a nonstock corporation, in its members entitled to vote except that, any corporation, in its articles of incorporation, may confer the power to adopt, amend or repeal bylaws upon the directors or, in the case of a nonstock corporation, upon its governing body by whatever name designated. The fact that such power has been so conferred upon the directors or governing body, as the case may be, shall not divest the stockholders or members of the power, nor limit their power to adopt, amend or repeal bylaws.

(b) The bylaws may contain any provision, not inconsistent with law or with the articles of incorporation, relating to the business of the corporation, the conduct of its affairs, and its rights or powers or the rights or powers of its stockholders, directors, officers or employees.

History: L. 1972, ch. 52, § 9; L. 1977, ch. 80, § 1; L. 1988, ch. 99, § 4; Revived and amend., L. 1988, ch. 100, § 4; L. 1992, ch. 270, § 2; July 1.



17-6010 Emergency bylaws and exercise of other powers during emergency.

17-6010. Emergency bylaws and exercise of other powers during emergency. The board of directors of any corporation may adopt emergency bylaws, subject to repeal or change by action of the stockholders, which notwithstanding any different provision elsewhere in this act or in chapters 17 and 66 of the Kansas Statutes Annotated, or in the articles of incorporation or bylaws, shall be operative during any emergency resulting from an attack on the United States or on a locality in which the corporation conducts its business or customarily holds meetings of its board of directors or its stockholders, or during any nuclear or atomic disaster, or during the existence of any catastrophe, or other similar emergency condition, as a result of which a quorum of the board of directors or a standing committee thereof cannot readily be convened for action. The emergency bylaws may make any provision that may be practical and necessary for the circumstances of the emergency, including provisions that:

(a) A meeting of the board of directors or a committee thereof may be called by any officer or director in such manner and under such conditions as shall be prescribed in the emergency bylaws;

(b) The director or directors in attendance at the meeting, or any greater number fixed by the emergency bylaws, shall constitute a quorum; and

(c) The officers or other persons designated on a list approved by the board of directors before the emergency, all in such order of priority and subject to such conditions and for such period of time (not longer than reasonably necessary after the termination of the emergency) as may be provided in the emergency bylaws or in the resolution approving the list, shall be deemed directors of the corporation, to the extent required to provide a quorum at any meeting of the board of directors.

The board of directors, either before or during any such emergency, may provide, and from time to time modify, lines of succession in the event that during such emergency any or all officers or agents of the corporation shall be rendered incapable of discharging their duties for any reason.

The board of directors, either before or during any such emergency, may change the head office or designate several alternative head offices or regional offices, or authorize the offices so to do, effective in the emergency.

No officer, director or employee acting in accordance with any emergency bylaws shall be liable except for willful misconduct.

To the extent not inconsistent with any emergency bylaws so adopted, the bylaws of the corporation shall remain in effect during any emergency, and upon its termination the emergency bylaws shall cease to be operative.

Unless otherwise provided in emergency bylaws, notice of any meeting of the board of directors during such an emergency may be given only to such of the directors as it may be feasible to reach at the time and by such means as may be feasible at the time, including publication or radio.

To the extent required to constitute a quorum at any meeting of the board of directors during such an emergency, and unless otherwise provided in emergency bylaws, the officers of the corporation who are present shall be deemed, in order of rank and within the same rank in order of seniority, directors for such meeting.

Nothing contained in this section shall be deemed exclusive of any other provisions for emergency powers consistent with other sections of this act which have been or may be adopted by corporations created under the provisions of this act.

History: L. 1972, ch. 52, § 10; July 1.






Article 61 CORPORATE POWERS

17-6101 General powers; applicability of code.

17-6101. General powers; applicability of code. (a) In addition to the powers enumerated in K.S.A. 17-6102, every corporation, its officers, directors, and stockholders shall possess and may exercise all the powers and privileges granted by this act or by any other law or by its articles of incorporation, together with any powers incidental thereto, so far as such powers and privileges are necessary or convenient to the conduct, promotion or attainment of the business or purposes set forth in its articles of incorporation.

(b) Every corporation shall be governed by the provisions and be subject to the restrictions and liabilities contained in this act.

History: L. 1972, ch. 52, § 11; July 1.



17-6102 Specific powers enumerated.

17-6102. Specific powers enumerated. Every domestic corporation subject to the provisions of this act shall have power to:

(1) Have perpetual succession by its corporate name, unless a limited period of duration is stated in its articles of incorporation;

(2) Sue and be sued in all courts and participate, as a party or otherwise, in any judicial, administrative, arbitrative or other proceeding, in its corporate name;

(3) Have a corporate seal, which may be altered at pleasure, and use the same by causing it, or a facsimile thereof, to be impressed or affixed or in any other manner reproduced;

(4) Purchase, receive, take by grant, gift, devise, bequest or otherwise, lease, or otherwise acquire, own, hold, improve, employ, use and otherwise deal in and with real or personal property, or any interest therein, wherever situated, and to sell, convey, lease, exchange, transfer or otherwise dispose of, or mortgage or pledge, all or any of its property and assets, or any interest therein, wherever situated;

(5) Appoint such officers and agents as the business of the corporation requires and to pay or otherwise provide for them suitable compensation;

(6) Adopt, amend and repeal bylaws;

(7) Wind up and dissolve itself in the manner provided in this act;

(8) Conduct its business, carry on its operations and have offices and exercise its powers within or without this state;

(9) Make donations for the public welfare or for charitable, scientific or educational purposes, and in time of war or other national emergency in aid thereof;

(10) Be an incorporator, promoter or manager of other corporations of any type or kind;

(11) Participate with others in any corporation, partnership, limited partnership, joint venture or other association of any kind, or in any transaction, undertaking or arrangement which the participating corporation would have power to conduct by itself, whether or not such participation involves sharing or delegation of control with or to others;

(12) Transact any lawful business which the corporation's board of directors shall find to be in aid of governmental authority;

(13) Make contracts, including contracts of guaranty and suretyship, incur liabilities, borrow money at such rates of interest as the corporation may determine, issue its notes, bonds and other obligations, and secure any of its obligations by mortgage, pledge or other encumbrance of all or any of its property, franchises and income, and make contracts of guaranty and suretyship which are necessary or convenient to the conduct, promotion or attainment of the business of: (A) A corporation all of the outstanding stock of which is owned, directly or indirectly, by the contracting corporation; (B) a corporation which owns, directly or indirectly, all of the outstanding stock of the contracting corporation; or (C) a corporation all of the outstanding stock of which is owned, directly or indirectly, by a corporation which owns, directly or indirectly, all of the outstanding stock of the contracting corporation, which contracts of guaranty and suretyship shall be deemed to be necessary or convenient to the conduct, promotion or attainment of the business of the contracting corporation, and make other contracts of guaranty and suretyship which are necessary or convenient to the conduct, promotion or attainment of the business of the contracting corporation;

(14) Lend money for its corporate purposes, invest and reinvest its funds and take, hold and deal with real and personal property as security for the payment of funds so loaned or invested;

(15) Pay pension and establish and carry out pension, profit sharing, stock option, stock purchase, stock bonus, retirement, benefit, incentive and compensation plans, trusts and provisions for any or all of its directors, officers, and employees, and for any or all of the directors, officers, and employees of its subsidiaries;

(16) Provide insurance for its benefit on the life of any of its directors, officers or employees, or on the life of any stockholder for the purpose of acquiring at such stockholder's death shares of its stock owned by such stockholder; and

(17) Renounce, in its articles of incorporation or by action of its board of directors, any interest or expectancy of the corporation in, or in being offered an opportunity to participate in, specified business opportunities or specified classes or categories of business opportunities that are presented to the corporation or one or more of its officers, directors or stockholders.

History: L. 1972, ch. 52, § 12; L. 1973, ch. 100, § 3; L. 1988, ch. 99, § 5; Revived and amend., L. 1988, ch. 100, § 5; L. 2004, ch. 143, § 3; Jan. 1, 2005.



17-6103 Powers respecting securities of other corporations or entities.

17-6103. Powers respecting securities of other corporations or entities. Any corporation organized under the laws of this state may guarantee, purchase, take, receive, subscribe for or otherwise acquire; own, hold, use or otherwise employ; sell, lease, exchange, transfer or otherwise dispose of; mortgage, lend, pledge or otherwise deal in and with, bonds and other obligations of, or shares or other securities or interests in, or issued by, any other domestic or foreign corporation, partnership, association, or individual, or by any government or agency or instrumentality thereof. A corporation while owner of any such securities may exercise all the rights, powers and privileges of ownership, including the right to vote.

History: L. 1972, ch. 52, § 13; July 1.



17-6104 Lack of corporate capacity or power; effect; assertion, when.

17-6104. Lack of corporate capacity or power; effect; assertion, when. No act of a corporation and no conveyance or transfer of real or personal property to or by a corporation shall be invalid by reason of the fact that the corporation was without capacity or power to do such act or to make or receive such conveyance or transfer, but such lack of capacity or power may be asserted:

(a) In a proceeding by a stockholder against the corporation to enjoin the doing of any act or acts or the transfer of real or personal property by or to the corporation. If the unauthorized acts or transfer sought to be enjoined are being, or are to be, performed or made pursuant to any contract to which the corporation is a party, the court may set aside and enjoin the performance of such contract, if all of the parties to the contract are parties to the proceeding and if it deems the same to be equitable, and in so doing may allow to the corporation or to the other parties to the contract, as the case may be, such compensation as may be equitable for the loss or damage sustained by any of them which may result from the action of the court in setting aside and enjoining the performance of such contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained.

(b) In a proceeding by the corporation, whether acting directly or through a receiver, trustee or other legal representative, or through stockholders in a representative suit, against an incumbent or former officer or director of the corporation, for loss or damage due to his unauthorized act.

(c) In a proceeding by the attorney general to dissolve the corporation, or to enjoin the corporation from the transaction of unauthorized business.

History: L. 1972, ch. 52, § 14; July 1.



17-6106 Banking power denied.

17-6106. Banking power denied. (a) Unless authority is expressly conferred by another law of this state, no corporation shall possess the power of issuing bills, notes or other evidences of debt for circulation as money, or the power of carrying on the business of receiving deposits of money.

(b) Corporations organized to buy, sell and otherwise deal in notes, open accounts and other similar evidences of debt, or to loan money and to take notes, open accounts and other similar evidences of debt as collateral security therefor, shall not be deemed to be engaging in the business of banking.

History: L. 1972, ch. 52, § 16; July 1.






Article 63 DIRECTORS AND OFFICERS

17-6301 Board of directors; powers; number; qualifications; quorum; committees; terms and classes of directors; reliance upon records and information provided; action of board without meeting; compensation; removal of director.

17-6301. Board of directors; powers; number; qualifications; quorum; committees; terms and classes of directors; reliance upon records and information provided; action of board without meeting; compensation; removal of director. (a) The business and affairs of every corporation shall be managed by or under the direction of a board of directors, except as may be otherwise provided in this act or in the articles of incorporation. If any such provision is made in the articles of incorporation, the powers and duties conferred or imposed upon the board of directors by this act shall be exercised or performed to such extent and by such person or persons as shall be provided in the articles of incorporation.

(b) The board of directors of a corporation shall consist of one or more members, each of whom shall be a natural person. The number of directors shall be fixed by, or in the manner provided in, the bylaws, unless the articles of incorporation establish the number of directors, in which case a change in the number of directors shall be made only by amendment of the articles. Directors need not be stockholders unless so required by the articles of incorporation or the bylaws. The articles of incorporation or bylaws may prescribe other qualifications for directors. Each director shall hold office until a successor is elected and qualified or until such director's earlier resignation or removal. Any director may resign at any time upon notice given in writing or by electronic transmission to the corporation. A majority of the total number of directors shall constitute a quorum for the transaction of business unless the articles of incorporation or the bylaws require a greater number. Unless the articles of incorporation provide otherwise, the bylaws may provide that a number less than a majority shall constitute a quorum which in no case shall be less than 1/3 of the total number of directors except that, when a board of one director is authorized under the provisions of this section, one director shall constitute a quorum. The vote of the majority of the directors present at a meeting at which a quorum is present shall be the act of the board of directors, unless the articles of incorporation or the bylaws shall require a vote of a greater number.

(c) (1) All corporations incorporated prior to July 1, 2004, shall be governed by paragraph (2), except that any such corporation may by a resolution adopted by a majority of the whole board elect to be governed by paragraph (3), in which case paragraph (2) shall not apply to such corporation. All corporations incorporated on or after July 1, 2004, shall be governed by paragraph (3).

(2) The board of directors may designate, by resolution passed by a majority of the whole board, one or more committees, each committee to consist of one or more of the directors of the corporation. The board may designate one or more directors as alternate members of any committee, who may replace any absent or disqualified member at any meeting of the committee. The bylaws may provide that, in the absence or disqualification of a member of a committee, the member or members thereof present at any meeting and not disqualified from voting, whether or not such member or members constitute a quorum, may unanimously appoint another member of the board of directors to act at the meeting in the place of any such absent or disqualified member. Any such committee, to the extent provided in the resolution of the board of directors, or in the bylaws of the corporation, shall have and may exercise all the powers and authority of the board of directors in the management of the business and affairs of the corporation and may authorize the seal of the corporation to be affixed to all papers which may require it; and a committee, to the extent authorized in the resolution or resolutions providing for the issuance of shares of stock adopted by the board of directors as provided in K.S.A. 17-6401, and amendments thereto, may fix the designations and any of the preferences or rights of such shares relating to dividends, redemption, dissolution, any distribution of assets of the corporation or the conversion into, or the exchange of such shares for, shares of any other class or classes or any other series of the same or any other class or classes of stock of the corporation or fix the number of shares of any series of stock or authorize the increase or decrease of the shares of any series; but no such committee shall have the power or authority in reference to amending the articles of incorporation, adopting an agreement of merger or consolidation pursuant to K.S.A. 17-6701 or 17-6702, and amendments thereto, recommending to the stockholders the sale, lease or exchange of all or substantially all of the corporation's property and assets, recommending to the stockholders a dissolution of the corporation or a revocation of a dissolution, or amending the bylaws of the corporation; and, unless the resolution, bylaws or articles of incorporation expressly so provide, no such committee shall have the power or authority to declare a dividend or to authorize the issuance of stock or to adopt a certificate of ownership and merger pursuant to K.S.A. 17-6703, and amendments thereto.

(3) The board of directors may designate one or more committees, each committee to consist of one or more of the directors of the corporation. The board may designate one or more directors as alternate members of any committee, who may replace any absent or disqualified member at any meeting of the committee. The bylaws may provide that in the absence or disqualification of a member of a committee, the member or members present at any meeting and not disqualified from voting, whether or not such member or members constitute a quorum, may unanimously appoint another member of the board of directors to act at the meeting in place of any such absent or disqualified member. Any such committee, to the extent provided in the resolution of the board of directors, or in the bylaws of the corporation, shall have and may exercise all the powers and authority of the board of directors in the management of the business and affairs of the corporation, and may authorize the seal of the corporation to be affixed to all papers which may require it; but no such committee shall have the power or authority in reference to the following matters: (A) Approving or adopting, or recommending to the stockholders, any action or matter expressly required by this act to be submitted to stockholders for approval; or (B) adopting, amending or repealing any bylaw of the corporation.

(4) Unless otherwise provided in the articles of incorporation, the bylaws or the resolution of the board of directors designating the committee, a committee may create one or more subcommittees, each subcommittee to consist of one or more members of the committee, and delegate to a subcommittee any or all of the powers and authority of the committee.

(d) The directors of any corporation may be divided into one, two or three classes by the articles of incorporation or by an initial bylaw, or by a bylaw adopted by a vote of the stockholders; the term of office of those of the first class to expire at the annual meeting next ensuing; of the second class one year thereafter; of the third class two years thereafter; and at each annual election held after such classification and election, directors shall be chosen for a full term, as the case may be, to succeed those whose terms expire. The articles of incorporation may confer upon holders of any class or series of stock the right to elect one or more directors who shall serve for such term, and have such voting powers, as stated in the articles of incorporation. The terms of office and voting powers of the directors elected in the manner so provided in the articles of incorporation may be greater than or less than those of any other director or class of directors. If the articles of incorporation provide that directors elected by the holders of a class or series of stock shall have more or less than one vote per director on any matter, every reference in this act to a majority or other proportion of directors shall refer to a majority or other proportion of the votes of such directors.

(e) A member of the board of directors of any corporation, or a member of any committee designated by the board of directors, shall be fully protected in the performance of such member's duties in relying in good faith upon the records of the corporation and upon such information, opinions, reports or statements presented to the corporation by any of the corporation's officers or employees, or committees of the board of directors, or by any other person as to matters the member reasonably believes are within such other person's professional or expert competence and who has been selected with reasonable care by or on behalf of the corporation.

(f) Unless otherwise restricted by the articles of incorporation or bylaws, any action required or permitted to be taken at any meeting of the board of directors or of any committee thereof may be taken without a meeting if all members of the board or committee, as the case may be, consent thereto in writing or by electronic transmission, and the writing or writings or electronic transmission or transmissions are filed with the minutes of proceedings of the board or committee. Such filing shall be in paper form if the minutes are maintained in paper form and shall be in electronic form if the minutes are maintained in electronic form.

(g) Unless otherwise restricted by the articles of incorporation or bylaws, the board of directors of any corporation organized under this act may hold its meetings, and have an office or offices, outside of this state.

(h) Unless otherwise restricted by the articles of incorporation or bylaws, the board of directors shall have the authority to fix the compensation of directors.

(i) Unless otherwise restricted by the articles of incorporation or bylaws, members of the board of directors of any corporation, or any committee designated by such board, may participate in a meeting of such board, or committee by means of conference telephone or similar communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at such meeting.

(j) The articles of incorporation of any corporation organized under this act which is not authorized to issue capital stock may provide that less than 1/3 of the members of the governing body may constitute a quorum thereof and may otherwise provide that the business and affairs of the corporation shall be managed in a manner different from that provided in this section. Except as provided by the articles of incorporation, the provisions of this section shall apply to such a corporation and, when so applied, all references to the board of directors, to members thereof and to stockholders shall be deemed to refer to the governing body of the corporation, the members thereof and the members of the corporation, respectively.

(k) Any number of directors or the entire board of directors may be removed, with or without cause, by the holders of a majority of the outstanding shares then entitled to vote at an election of directors, except as follows:

(1) Unless the articles of incorporation otherwise provides, in the case of a corporation whose board is classified as provided in subsection (d), shareholders may effect such removal only for cause; or

(2) in the case of a corporation having cumulative voting for directors, if less than the entire board is to be removed, no director may be removed without cause if the shares voted against such director's removal would be sufficient to elect such director if then cumulatively voted at an election of the entire board of directors or, if there be classes of directors, at an election of the class of directors of which such director is a part.

Whenever the holders of any class or series are entitled to elect one or more directors by the provisions of the articles of incorporation, the provisions of this subsection shall apply, in respect to the removal without cause of a director or directors so elected, to the vote of the holders of the outstanding shares of that class or series and not to the vote of the outstanding shares as a whole.

History: L. 1972, ch. 52, § 23; L. 1986, ch. 97, § 1; L. 1988, ch. 99, § 7; Revived and amend., L. 1988, ch. 100, § 7; L. 1992, ch. 270, § 4; L. 2004, ch. 143, § 8; Jan. 1, 2005.



17-6302 Officers; manner of selection; terms of office; resignation; duties; failure to select; vacancies.

17-6302. Officers; manner of selection; terms of office; resignation; duties; failure to select; vacancies. (a) Every corporation organized under this act shall have such officers with such titles and duties as shall be stated in the bylaws or in a resolution of the board of directors which is not inconsistent with the bylaws and as may be necessary to enable it to sign instruments and stock certificates which comply with subsection (a)(2) of K.S.A. 17-6003 and K.S.A. 17-6408, and amendments thereto. One of the officers shall have the duty to record the proceedings of the meetings of the stockholders and directors in a book to be kept for that purpose. Any number of offices may be held by the same person unless the articles of incorporation or bylaws otherwise provide.

(b) Officers shall be chosen in such manner and shall hold their offices for such terms as are prescribed by the bylaws or determined by the board of directors or other governing body. Each officer shall hold the office until such officer's successor is elected and qualified or until such officer's earlier resignation or removal. Any officer may resign at any time upon notice given in writing or by electronic transmission to the corporation.

(c) The corporation may secure the fidelity of any or all of its officers or agents by bond or otherwise.

(d) A failure to select a corporation's officers in accordance with the requirements of the bylaws or a resolution adopted by the board of directors or other governing body shall not dissolve or otherwise affect a corporation.

(e) Any vacancy occurring in any office of the corporation by death, resignation, removal or otherwise shall be filled as the bylaws provide. In the absence of such provision, the vacancy shall be filled by the board of directors or other governing body.

History: L. 1972, ch. 52, § 24; L. 1988, ch. 99, § 8; Revived and amend., L. 1988, ch. 100, § 8; L. 1992, ch. 270, § 5; L. 2004, ch. 143, § 9; Jan. 1, 2005.



17-6303 Loans to or guaranty of obligations of officers and employees.

17-6303. Loans to or guaranty of obligations of officers and employees. Any corporation may lend money to, or guarantee any obligation of, or otherwise assist any officer or other employee of the corporation or of its subsidiary, including any officer or employee who is a director of the corporation or its subsidiary, whenever, in the judgment of the directors, such loan, guaranty or assistance may reasonably be expected to benefit the corporation. The loan, guaranty or other assistance may be with or without interest, and may be unsecured, or secured in such manner as the board of directors shall approve, including, without limitation, a pledge of shares of stock of the corporation. Nothing contained in this section shall be deemed to deny, limit or restrict the powers of guaranty or warranty of any corporation at common law or under any statute.

History: L. 1972, ch. 52, § 25; July 1.



17-6304 Financial interest of officer or director in corporate transaction; effect; quorum.

17-6304. Financial interest of officer or director in corporate transaction; effect; quorum. (a) No contract or transaction between a corporation and one or more of its directors or officers, or between a corporation and any other corporation, partnership, association or other organization in which one or more of its directors or officers are directors or officers, or have a financial interest, shall be void or voidable solely for this reason, or solely because the director or officer is present at or participates in the meeting of the board or committee thereof which authorizes the contract or transaction, or solely because his or their votes are counted for such purpose, if:

(1) The material facts as to his relationship or interest and as to the contract or transaction are disclosed or are known to the board of directors or the committee, and the board or committee in good faith authorized the contract or transaction by the affirmative votes of a majority of the disinterested directors, even though the disinterested directors be less than a quorum; or

(2) The material facts as to his relationship or interest and as to the contract or transaction are disclosed or are known to the shareholders entitled to vote thereon, and the contract or transaction is specifically approved in good faith by vote of the shareholders; or

(3) The contract or transaction is fair as to the corporation as of the time it is authorized, approved or ratified by the board of directors, a committee thereof or the shareholders.

(b) Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors or of a committee which authorized the contract or transaction.

History: L. 1972, ch. 52, § 26; July 1.



17-6305 Indemnification of officers, directors, employees and agents; advancement of expenses; insurance; definitions.

17-6305. Indemnification of officers, directors, employees and agents; advancement of expenses; insurance; definitions. (a) A corporation shall have power to indemnify any person who was or is a party, or is threatened to be made a party, to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, other than an action by or in the right of the corporation, by reason of the fact that such person is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses, judgments, fines and amounts paid in settlement actually and reasonably incurred by such person in connection with such action, suit or proceeding, including attorney fees, if such person acted in good faith and in a manner such person reasonably believed to be in or not opposed to the best interests of the corporation; and, with respect to any criminal action or proceeding, had no reasonable cause to believe such person's conduct was unlawful. The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which such person reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had reasonable cause to believe that such person's conduct was unlawful.

(b) A corporation shall have power to indemnify any person who was or is a party, or is threatened to be made a party, to any threatened, pending or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that such person is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against expenses actually and reasonably incurred by such person in connection with the defense or settlement of such action or suit, including attorney fees, if such person acted in good faith and in a manner such person reasonably believed to be in or not opposed to the best interests of the corporation and except that no indemnification shall be made in respect of any claim, issue or matter as to which such person shall have been adjudged to be liable to the corporation unless and only to the extent that the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses which the court shall deem proper.

(c) To the extent that a present or former director, officer, employee or agent of a corporation has been successful on the merits or otherwise in defense of any action, suit or proceeding referred to in subsections (a) and (b), or in defense of any claim, issue or matter therein, such director, officer, employee or agent shall be indemnified against expenses actually and reasonably incurred by such person in connection therewith, including attorney fees.

(d) Any indemnification under subsections (a) and (b), unless ordered by a court, shall be made by the corporation only as authorized in the specific case upon a determination that indemnification of the present or former director, officer, employee or agent is proper in the circumstances because such director, officer, employee or agent has met the applicable standard of conduct set forth in subsections (a) and (b). Such determination shall be made, with respect to a person who is a director or officer at the time of such determination: (1) By a majority vote of the directors who were not parties to such action, suit or proceeding, even though less than a quorum; (2) by a committee of such directors designated by majority vote of such directors, even though less than a quorum; (3) if there are no such directors, or if such directors so direct, by independent legal counsel in a written opinion; or (4) by the stockholders.

(e) Expenses, including attorney fees, incurred by a director or officer in defending a civil, criminal, administrative or investigative action, suit or proceeding may be paid by the corporation in advance of the final disposition of such action, suit or proceeding upon receipt of an undertaking by or on behalf of the director or officer to repay such amount if it is ultimately determined that the director or officer is not entitled to be indemnified by the corporation as authorized in this section. Such expenses, including attorney fees, incurred by former directors and officers or incurred by other employees and agents may be so paid upon such terms and conditions, if any, as the board of directors deems appropriate.

(f) The indemnification and advancement of expenses provided by, or granted pursuant to, the other subsections of this section shall not be deemed exclusive of any other rights to which those seeking indemnification or advancement of expenses may be entitled under any bylaw, agreement, vote of stockholders or disinterested directors or otherwise, both as to action in a person's official capacity and as to action in another capacity while holding such office. A right to indemnification or to advancement of expenses arising under a provision of the articles of incorporation or a bylaw shall not be eliminated or impaired by an amendment to such provision after the occurrence of the act or omission that is the subject of the civil, criminal, administrative or investigative action, suit or proceeding for which indemnification or advancement of expenses is sought, unless the provision in effect at the time of such act or omission explicitly authorizes such elimination or impairment after such action or omission has occurred.

(g) A corporation shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against any liability asserted against such person and incurred by such person in any such capacity, or arising out of such person's status as such, whether or not the corporation would have the power to indemnify such person against such liability under the provisions of this section.

(h) For purposes of this section, references to "the corporation" shall include, in addition to the resulting corporation, any constituent corporation (including any constituent of a constituent) absorbed in a consolidation or merger which, if its separate existence had continued, would have had power and authority to indemnify its directors, officers and employees or agents, so that any person who is or was a director, officer, employee or agent of such constituent corporation, or is or was serving at the request of such constituent corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, shall stand in the same position under this section with respect to the resulting or surviving corporation as such person would have with respect to such constituent corporation if its separate existence had continued.

(i) For purposes of this section, references to "other enterprises" shall include employee benefit plans; references to "fines" shall include any excise taxes assessed on a person with respect to any employee benefit plan; and references to "serving at the request of the corporation" shall include any service as a director, officer, employee or agent of the corporation which imposes duties on, or involves services by, such director, officer, employee or agent with respect to an employee benefit plan, its participants or beneficiaries; and a person who acted in good faith and in a manner such person reasonably believed to be in the interest of the participants and beneficiaries of an employee benefit plan shall be deemed to have acted in a manner "not opposed to the best interests of the corporation" as referred to in this section.

(j) The indemnification and advancement of expenses provided by, or granted pursuant to, this section shall, unless otherwise provided when authorized or ratified, continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such a person.

History: L. 1972, ch. 52, § 27; L. 1986, ch. 97, § 2; L. 1987, ch. 88, § 2; L. 2004, ch. 143, § 10; L. 2010, ch. 23, § 1; July 1.



17-6306 Submission of matter to a shareholder vote without board of directors determination.

17-6306. Submission of matter to a shareholder vote without board of directors determination. A corporation may agree to submit a matter to a vote of its stockholders whether or not the board of directors determines at any time subsequent to approving such matter that such matter is no longer advisable and recommends that the stockholders reject or vote against the matter.

History: L. 2004, ch. 143, § 11; Jan. 1, 2005.






Article 64 STOCK AND DIVIDENDS

17-6401 Classes or series of stock; rights, voting powers, designations, preferences, qualifications, limitations or restrictions; redemption; dividends; conversions and exchange; stock certificates, requirements; issuance of stock where rights, voting powers, designations, preferences, qualifications, limitations or restrictions not stated in articles; uncertificated shares.

17-6401. Classes or series of stock; rights, voting powers, designations, preferences, qualifications, limitations or restrictions; redemption; dividends; conversions and exchange; stock certificates, requirements; issuance of stock where rights, voting powers, designations, preferences, qualifications, limitations or restrictions not stated in articles; uncertificated shares. (a) Every corporation may issue one or more classes of stock or one or more series of stock within any class thereof, any or all of which classes may be of stock with par value or stock without par value and which classes or series may have such voting powers, full or limited, or no voting powers, and such designations, preferences and relative, participating, optional or other special rights, and qualifications, limitations or restrictions thereof, as shall be stated and expressed in the articles of incorporation or of any amendment thereto, or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors pursuant to authority expressly vested in it by the articles of incorporation. Any of the powers, designations, preferences, rights and qualifications, limitations or restrictions of any such class or series of stock may be made dependent upon facts ascertainable outside the articles of incorporation or of any amendment thereto, or outside the resolution or resolutions providing for the issue of such stock adopted by the board of directors pursuant to authority expressly vested in it by the articles of incorporation, provided that the manner in which such facts shall operate upon the voting powers, designations, preferences, rights and qualifications, limitations or restrictions of such class or series of stock is clearly and expressly set forth in the articles of incorporation or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors. The term "facts," as used in this subsection, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation. The power to increase or decrease or otherwise adjust the capital stock as provided in this act shall apply to all or any such classes of stock.

(b) The stock of any class or series may be made subject to redemption by the corporation at its option or at the option of the holders of such stock or upon the happening of a specified event. Immediately following any such redemption the corporation shall have outstanding one or more shares of one or more classes or series of stock, which share, or shares together, shall have full voting powers. Notwithstanding the foregoing limitation:

(1) Any stock of a regulated investment company registered under the investment company act of 1940 (15 U.S.C. §§ 80a-1 et seq.), and amendments thereto, may be made subject to redemption by the corporation at its option or at the option of the holders of such stock; and

(2) any stock of a corporation which holds directly or indirectly a license or franchise from a governmental agency to conduct its business or is a member of a national securities exchange, which license, franchise or membership is conditioned upon some or all of the holders of its stock possessing prescribed qualifications, may be made subject to redemption by the corporation to the extent necessary to prevent the loss of such license, franchise or membership or to reinstate it.

Any stock which may be made redeemable under this section may be redeemed for cash, property or rights, including securities of the same or another corporation, at such time or times, price or prices, or rate or rates, and with such adjustments, as shall be stated in the articles of incorporation or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors pursuant to subsection (a).

(c) The holders of preferred or special stock of any class or of any series thereof shall be entitled to receive dividends at such rates, on such conditions and at such times as shall be stated in the articles of incorporation or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors as hereinabove provided, payable in preference to, or in such relation to, the dividends payable on any other class or classes or of any other series of stock, and cumulative or noncumulative as shall be so stated and expressed. When dividends upon the preferred and special stocks, if any, to the extent of the preference to which such stocks are entitled, shall have been paid or declared and set apart for payment, a dividend on the remaining class or classes or series of stock may then be paid out of the remaining assets of the corporation available for dividends as elsewhere in this act provided.

(d) The holders of the preferred or special stock of any class or of any series thereof shall be entitled to such rights upon the dissolution of, or upon any distribution of the assets of, the corporation as shall be stated in the articles of incorporation or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors as hereinabove provided.

(e) At the option of either the holder or the corporation or upon the happening of a specified event, any stock of any class or of any series thereof may be made convertible into or exchangeable for shares of any other class or classes or any other series of the same or any other class or classes of stock of the corporation, at such price or prices or at such rate or rates of exchange and with such adjustments as shall be stated in the articles of incorporation or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors as hereinabove provided.

(f) If any corporation shall be authorized to issue more than one class of stock or more than one series of any class, the powers, designations, preferences and relative, participating, optional or other special rights of each class of stock or series thereof and the qualifications, limitations or restrictions of such preferences or rights shall be set forth in full or summarized on the face or back of the certificate which the corporation shall issue to represent certificated shares of such class or series of stock. Except as otherwise provided in K.S.A. 17-6426, and amendments thereto, in lieu of the foregoing requirements, there may be set forth on the face or back of the certificate which the corporation issues to represent such class or series of stock, a statement that the corporation will furnish without charge to each stockholder who so requests the powers, designations, preferences and relative, participating, optional or other special rights of each class of stock or series thereof and the qualifications, limitations or restrictions of such preferences or rights, or both. Within a reasonable time after the issuance or transfer of uncertificated stock, the corporation shall send to the registered owner thereof a written notice containing the information required to be set forth or stated on certificates pursuant to this section or K.S.A. 17-6406, subsection (a) of K.S.A. 17-6426 or subsection (a) of K.S.A. 17-6508, and amendments thereto, or with respect to this section a statement that the corporation will furnish without charge to each stockholder who requests the powers, designations, preferences and relative participating, optional or other special rights of each class of stock or series thereof and the qualifications, limitations or restrictions of such preferences or rights, or both. Except as otherwise expressly provided by law, the rights and obligations of the holders of uncertificated stock and the rights and obligations of the holders of certificates representing stock of the same class and series shall be identical.

(g) When any corporation desires to issue any shares of stock of any class or of any series of any class of which the powers, designations, preferences and relative, participating, optional or other rights, if any, or the qualifications, limitations or restrictions thereof, if any, shall not have been set forth in the articles of incorporation or in any amendment thereto, but shall be provided for in a resolution or resolutions adopted by the board of directors pursuant to authority expressly vested in it by the articles of incorporation or any amendment thereto, a certificate of designations setting forth a copy of such resolution or resolutions and the number of shares of stock of such class or series shall be executed and filed in accordance with K.S.A. 17-6003, and amendments thereto. Unless otherwise provided in any such resolution or resolutions, the number of shares of stock of any such series to which such resolution or resolutions apply may be increased, but not above the total number of authorized shares of the class, or decreased, but not below the number of shares thereof then outstanding, by a certificate likewise executed and filed setting forth a statement that a specified increase or decrease had been authorized and directed by a resolution or resolutions likewise adopted by the board of directors. In case the number of such shares shall be decreased, the number of shares specified in the certificate shall resume the status which they had prior to the adoption of the first resolution or resolutions. When no share of any such class or series are outstanding, either because none were issued or because no issued shares of any such class or series remain outstanding, a certificate setting forth a resolution or resolutions adopted by the board of directors that none of the authorized shares of such class or series are outstanding and that none will be issued may be executed and filed in accordance with K.S.A. 17-6003, and amendments thereto. When such certificate becomes effective, it shall have the effect of eliminating from the articles of incorporation all reference to such class or series of stock. Unless otherwise provided in the articles of incorporation, if no shares of stock have been issued of a class or series of stock established by a resolution of the board of directors, the powers, designations, preferences and relative, participating, optional or other rights, if any, or the qualifications, limitations or restrictions thereof, may be amended by a resolution or resolutions adopted by the board of directors. A certificate which: (1) States that no shares of the class or series have been issued; (2) sets forth a copy of the resolution or resolutions; and (3) if the designation of the class or series is being changed, indicates the original designation and the new designation; shall be executed and filed and shall become effective in accordance with K.S.A. 17-6003, and amendments thereto. When any certificate filed under this subsection becomes effective, it shall have the effect of amending the articles of incorporation, except that neither the filing of such certificate nor the filing of restated articles of incorporation pursuant to K.S.A. 17-6605, and amendments thereto, shall prohibit the board of directors from subsequently adopting such resolutions as authorized by this subsection.

History: L. 1972, ch. 52, § 28; L. 1986, ch. 399, § 2; L. 1988, ch. 99, § 9; Revived and amend., L. 1988, ch. 100, § 9; L. 1992, ch. 270, § 6; L. 1993, ch. 163, § 1; L. 1999, ch. 39, § 10; L. 2000, ch. 39, § 23; L. 2004, ch. 143, § 12; Jan. 1, 2005.



17-6402 Consideration for issuance of stock.

17-6402. Consideration for issuance of stock. The consideration, as determined pursuant to subsections (a) and (b) of K.S.A. 17-6403, and amendments thereto, for subscriptions to, or the purchase of, the capital stock to be issued by a corporation shall be paid in such form and in such manner as the board of directors shall determine. In the absence of actual fraud in the transaction, the judgment of the directors as to the value of such consideration shall be conclusive. The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation including cash, promissory notes, services performed, contracts for services to be performed or other securities of the corporation. Before the corporation issues shares, the board of directors must determine that the consideration received or to be received for shares to be issued is adequate. That determination by the board of directors is conclusive as to the adequacy of consideration for the issuance of shares. The capital stock so issued shall be deemed to be fully paid and nonassessable stock if: (a) The entire amount of such consideration has been received by the corporation in the form of cash, services rendered, personal property, real property, leases of real property, or a combination thereof or forms authorized by the board of directors; or (b) not less than the amount of the consideration determined to be capital pursuant to K.S.A. 17-6404, and amendments thereto, has been received by the corporation in the form or forms authorized by the board of directors and the corporation has received a binding obligation of the subscriber or purchaser to pay the balance of the subscription or purchase price; provided, however, nothing contained herein shall prevent the board of directors from issuing partly paid shares under K.S.A. 17-6406, and amendments thereto.

History: L. 1972, ch. 52, § 29; L. 1988, ch. 99, § 10; Revived and amend., L. 1988, ch. 100, § 10; L. 2004, ch. 143, § 13; Jan. 1, 2005.



17-6403 Same; value.

17-6403. Same; value. (a) Shares of stock with par value may be issued for such consideration, having a value not less than the par value thereof, as is determined from time to time by the board of directors, or by the stockholders if the articles of incorporation so provide.

(b) Shares of stock without par value may be issued for such consideration as is determined from time to time by the board of directors, or by the stockholders if the articles of incorporation so provide.

(c) Treasury shares may be disposed of by the corporation for such consideration as may be determined from time to time by the board of directors, or by the stockholders if the articles of incorporation so provide.

(d) If the articles of incorporation reserve to the stockholders the right to determine the consideration for the issue of any shares, the stockholders shall do so by a vote of a majority of the outstanding stock entitled to vote thereon, unless the articles require a greater vote.

History: L. 1972, ch. 52, § 30; July 1.



17-6404 Same; designation of part of consideration as capital; surplus and net assets defined.

17-6404. Same; designation of part of consideration as capital; surplus and net assets defined. Any corporation, by resolution of its board of directors, may determine that only a part of the consideration which shall be received by the corporation for any of the shares of its capital stock which it shall issue from time to time shall be capital; but, in the event that any of the shares issued shall be shares having a par value, the amount of the part of such consideration so determined to be capital shall be in excess of the aggregate par value of the shares issued for such consideration having a par value, unless all the shares issued shall be shares having a par value, in which case the amount of the part of such consideration so determined to be capital need be only equal to the aggregate par value of such shares. In each such case, the board of directors shall specify in dollars the part of such consideration which shall be capital. If the board of directors shall not have determined what part of the consideration for such shares shall be capital (1) at the time of issue of any shares of the capital stock of the corporation issued for cash or (2) within 60 days after the issue of any shares of the capital stock of the corporation issued for property other than cash, the capital of the corporation in respect of such shares shall be an amount equal to the aggregate par value of such shares having a par value, plus the amount of the consideration for such shares without par value. The amount of the consideration so determined to be capital in respect of any shares without par value shall be the stated capital of such shares. The capital of the corporation may be increased from time to time by resolution of the board of directors, directing that a portion of the net assets of the corporation in excess of the amount so determined to be capital be transferred to the capital account. The board of directors may direct that the portion of such net assets so transferred shall be treated as capital in respect of any shares of the corporation of any designated class or classes. At any given time, the excess, if any, of the net assets of the corporation over the amount so determined to be capital shall be surplus. Net assets means the amount by which total assets exceed total liabilities, but capital and surplus are not liabilities for this purpose.

History: L. 1972, ch. 52, § 31; L. 1988, ch. 99, § 11; Revived and amend., L. 1988, ch. 100, § 11; May 5.



17-6405 Fractional shares; certificated or uncertificated shares.

17-6405. Fractional shares; certificated or uncertificated shares. A corporation may issue, but shall not be required to issue, fractions of a share, either represented by a certificate or uncertificated. If it does not issue fractions of a share, it shall (1) arrange for the disposition of fractional interests by those entitled thereto, (2) pay in cash the fair value of fractions of a share as of the time when those entitled to receive such fractions are determined, or (3) issue scrip or warrants in registered or bearer form which shall entitle the holder to receive a certificate for a full share or an uncertificated full share upon the surrender of such scrip or warrants aggregating a full share. A certificate for a fractional share or an uncertificated fractional share shall entitle the holder to exercise voting rights, to receive dividends thereon and to participate in any of the assets of the corporation in the event of liquidation, but scrip or warrants shall not so entitle the holder thereof, unless otherwise provided therein. The board of directors may cause scrip or warrants to be issued subject to the conditions that they shall become void if not exchanged for certificates representing full shares or for uncertificated full shares before a specified date, or subject to the conditions that the shares for which scrip or warrants are exchangeable may be sold by the corporation and the proceeds thereof distributed to the holders of scrip or warrants, or subject to any other conditions which the board of directors may impose.

History: L. 1972, ch. 52, § 32; L. 1986, ch. 399, § 3; July 1.



17-6406 Partly paid certificated shares.

17-6406. Partly paid certificated shares. Any corporation may issue the whole or any part of its shares as partly paid and subject to call for the remainder of the consideration to be paid therefor. Upon the face or back of each stock certificate issued to represent any such partly paid certificated shares, or upon the books and records of the corporation in the case of uncertificated partly paid shares, the total amount of the consideration to be paid therefor and the amount paid thereon shall be stated. Upon the declaration of any dividend on fully paid shares, the corporation shall declare a dividend upon partly paid shares of the same class, but only upon the basis of the percentage of the consideration actually paid thereon.

History: L. 1972, ch. 52, § 33; L. 1986, ch. 399, § 4; L. 1988, ch. 99, § 12; Revived and amend., L. 1988, ch. 100, § 12; May 5.



17-6407 Rights and options concerning stock; powers of board of directors, limitations.

17-6407. Rights and options concerning stock; powers of board of directors, limitations. (a) Subject to any provisions in the articles of incorporation, every corporation may create and issue, whether or not in connection with the issue and sale of any shares of stock or other securities of the corporation, rights or options entitling the holders thereof to purchase from the corporation any shares of its capital stock of any class or classes, such rights or options to be evidenced by or in such instrument or instruments as shall be approved by the board of directors.

(b) The terms upon which, including the time or times, which may be limited or unlimited in duration, at or within which, and the price or prices, including a formula by which such price or prices may be determined, at which any such shares may be purchased from the corporation upon the exercise of any such right or option, shall be such as shall be stated in the articles of incorporation, or in a resolution adopted by the board of directors providing for the creation and issue of such rights or options, and, in every case, shall be set forth or incorporated by reference in the instrument or instruments evidencing such rights or options. In the absence of actual fraud in the transaction, the judgment of the directors as to the consideration for the issuance of such rights or options and the sufficiency thereof shall be conclusive.

(c) The board of directors, by resolution adopted by the board, may authorize one or more officers of the corporation to do one or both of the following: (1) Designate officers and employees of the corporation or any of its subsidiaries to be recipients of such rights or options created by the corporation; and (2) determine the number of such rights or options to be received by such officers and employees. The resolution so authorizing such officer or officers shall specify the total number of rights or options such officer or officers may award. The board of directors may not authorize an officer to designate the officer's self as a recipient of any such rights or options.

(d) In the event that the shares of stock in the corporation to be issued upon the exercise of such rights or options shall be shares having a par value, the price or prices so to be received therefor shall not be less than the par value thereof. In case the shares of stock so to be issued shall be shares of stock without par value, the consideration therefor shall be determined in the manner provided in K.S.A. 17-6403, and amendments thereto.

History: L. 1972, ch. 52, § 34; L. 2004, ch. 143, § 14; Jan. 1, 2005.



17-6408 Stock certificates; uncertificated shares.

17-6408. Stock certificates; uncertificated shares. The shares of a corporation shall be represented by certificates, except that the board of directors of the corporation may provide by resolution or resolutions that some or all of any or all classes or series of its stock shall be uncertificated shares. Any such resolution shall not apply to shares represented by a certificate until such certificate is surrendered to the corporation. Notwithstanding the adoption of such a resolution by the board of directors, every holder of stock represented by certificates and upon request every holder of uncertificated shares shall be entitled to have a certificate signed by, or in the name of the corporation by the chairperson or vice-chairperson of the board of directors, or the president or vice-president, and by the treasurer or an assistant treasurer, or the secretary or assistant secretary of such corporation representing the number of shares registered in certificate form. Any or all of the signatures on the certificate may be a facsimile. In the event that any officer, transfer agent or registrar who has signed or whose facsimile signature has been placed upon a certificate has ceased to be such officer, transfer agent or registrar before such certificate is issued, such certificate may be issued by the corporation with the same effect as if the person were such officer, transfer agent or registrar at the date of issue. A corporation shall not have power to issue a certificate in bearer form.

History: L. 1972, ch. 52, § 35; L. 1986, ch. 97, § 3; L. 1986, ch. 399, § 5; L. 1988, ch. 99, § 13; Revived and amend., L. 1988, ch. 100, § 13; L. 2004, ch. 143, § 15; Jan. 1, 2005.



17-6409 Shares of stock deemed personal property and transferable.

17-6409. Shares of stock deemed personal property and transferable. The shares of stock in every corporation shall be deemed personal property and transferable as provided in the acts contained in article 8 of chapter 84 of the Kansas Statutes Annotated. Whenever any transfer of shares shall be made for collateral security, and not absolutely, it shall be so expressed in the entry of the transfer if, when the certificates are presented to the corporation for transfer or uncertificated shares are requested to be transferred, both the transferor and transferee request the corporation to do so.

History: L. 1972, ch. 52, § 36; L. 1986, ch. 399, § 6; L. 1988, ch. 99, § 14; Revived and amend., L. 1988, ch. 100, § 14; May 5.



17-6410 Powers of corporation respecting its own stock; limitations.

17-6410. Powers of corporation respecting its own stock; limitations. (a) Every corporation may purchase, redeem, receive, take or otherwise acquire, own and hold, sell, lend, exchange, transfer or otherwise dispose of, pledge, use and otherwise deal in and with its own shares; provided, however, that no corporation shall:

(1) Purchase or redeem its own shares of capital stock for cash or other property when the capital of the corporation is impaired or when such purchase or redemption would cause any impairment of the capital of the corporation, except that a corporation may purchase or redeem out of capital any of its own shares which are entitled upon any distribution of its assets, whether by dividend or in liquidation, to a preference over another class or series of its stock, or, if no shares entitled to such a preference are outstanding, any of its own shares, if such shares will be retired upon their acquisition and the capital of the corporation reduced in accordance with K.S.A. 17-6603 and 17-6604, and amendments thereto. Nothing in this subsection shall invalidate or otherwise affect a note, debenture or other obligation of a corporation given by it as consideration for its acquisition by purchase, redemption or exchange of its shares of stock if at the time such note, debenture or obligation was delivered by the corporation its capital was not then impaired or did not thereby become impaired;

(2) purchase, for more than the price at which they may then be redeemed, any of its shares which are redeemable at the option of the corporation; or

(3) redeem any of its shares unless their redemption is authorized by subsection (b) of K.S.A. 17-6401, and amendments thereto, and then only in accordance with such section and the articles of incorporation.

(b) Nothing in this section limits or affects a corporation's right to resell any of its shares theretofore purchased or redeemed out of surplus and which have not been retired, for such consideration as shall be fixed by the board of directors.

(c) Shares of its own capital stock belonging to the corporation or to another corporation, if a majority of the shares entitled to vote in the election of directors of such other corporation is held, directly or indirectly, by the corporation, shall neither be entitled to vote nor be counted for quorum purposes. Nothing in this section shall be construed as limiting the right of any corporation to vote stock, including but not limited to its own stock, held by it in a fiduciary capacity.

(d) Shares which have been called for redemption shall not be deemed to be outstanding shares for the purpose of voting or determining the total number of shares entitled to vote on any matter on and after the date on which written notice of redemption has been sent to holders thereof and a sum sufficient to redeem such shares has been irrevocably deposited or set aside to pay the redemption price to the holders of the shares upon surrender of certificates therefor.

History: L. 1972, ch. 52, § 37; L. 1988, ch. 99, § 15; Revived and amend., L. 1988, ch. 100, § 15; L. 2004, ch. 143, § 16; Jan. 1, 2005.



17-6411 Issuance of additional stock by directors, when.

17-6411. Issuance of additional stock by directors, when. At any time and from time to time, if all of the shares of capital stock which the corporation is authorized by its articles of incorporation to issue have not been issued, subscribed for or otherwise committed to be issued, the directors may issue or take subscriptions for additional shares of its capital stock up to the amount authorized in its articles of incorporation.

History: L. 1972, ch. 52, § 38; July 1.



17-6412 Liability of stockholder or subscriber for stock not paid in full; limitations of time.

17-6412. Liability of stockholder or subscriber for stock not paid in full; limitations of time. (a) When the whole of the consideration payable for shares of a corporation has not been paid in, and the assets shall be insufficient to satisfy the claims of its creditors, each holder of or subscriber for such shares shall be bound to pay on each share held or subscribed for by such holder or subscriber the sum necessary to complete the amount of the unpaid balance of the consideration for which such shares were issued or are to be issued by the corporation.

(b) The amounts which shall be payable as provided in subsection (a) of this section may be recovered as provided in K.S.A. 17-7101, and amendments thereto, after a writ of execution against the corporation has been returned unsatisfied as provided in such section.

(c) Any person becoming an assignee or transferee of shares or of a subscription for shares in good faith and without knowledge or notice that the full consideration therefor has not been paid shall not be personally liable for any unpaid portion of such consideration, but the transferor shall remain liable therefor.

(d) No person holding shares in any corporation as collateral security shall be personally liable as a stockholder, but the person pledging such shares shall be considered the holder thereof and shall be so liable. No executor, administrator, guardian, trustee or other fiduciary shall be personally liable as a stockholder, but the estate or funds held by such executor, administrator, guardian, trustee or other fiduciary in such fiduciary capacity shall be so liable.

(e) Commencing with the date of issuance of the stock or the date of the subscription upon which the assessment is sought, the limitation of time prescribed by K.S.A. 60-511, and amendments thereto, shall be applicable to any liability asserted under this section or under K.S.A. 17-7101, and amendments thereto.

(f) In any action by a receiver or trustee of an insolvent corporation or by a judgment creditor to obtain an assessment under this section, any stockholder or subscriber for stock of the insolvent corporation may appear and contest the claim or claims of such receiver or trustee.

History: L. 1972, ch. 52, § 39; L. 2004, ch. 143, § 17; Jan. 1, 2005.



17-6413 Payment for stock; rights of directors concerning stock not paid in full.

17-6413. Payment for stock; rights of directors concerning stock not paid in full. The capital stock of a corporation shall be paid for in such amounts and at such times as the directors may require. From time to time, the directors may demand payment, in respect of each share of stock not fully paid, of such sum of money as the necessities of the business may require, in the judgment of the board of directors, not exceeding in the whole the balance remaining unpaid on said stock, and such sum so demanded shall be paid to the corporation at such times and by such installments as the directors shall direct. The directors shall give written notice of the time and place of such payments to each holder of or subscriber for stock which is not fully paid at his last known post-office address, which notice shall be mailed at least thirty (30) days before the time for such payment.

History: L. 1972, ch. 52, § 40; July 1.



17-6414 Failure to pay for stock; remedies.

17-6414. Failure to pay for stock; remedies. When any stockholder fails to pay any installment or call upon the stockholder's stock which may have been properly demanded by the directors, at the time when such payment is due, the directors may collect the amount of any such installment or call, or any balance thereof remaining unpaid, from the stockholder by an action at law, or they shall sell at public sale such part of the shares of such delinquent stockholder as will pay all demands then due from the stockholder with interest and all incidental expenses, and shall transfer the shares so sold to the purchaser, who shall be entitled to a certificate for any of the shares which are certificated. Notice of the time and place of such sale and of the sum due on each share shall be given at least one week before the sale by advertisement in a newspaper having general circulation in the county of this state where such corporation's registered office is located, and such notice shall be mailed by the corporation to such delinquent stockholder at the stockholder's last known post office address, at least 20 days before such sale. If no bidder can be had to pay the amount due on the stock, and if the amount is not collected by an action at law, which may be brought within the county where the corporation has its registered office, within one year from the date of the bringing of such action at law, the stock and the amount previously paid in by the delinquent stockholder on the stock shall be forfeited to the corporation.

History: L. 1972, ch. 52, § 41; L. 1986, ch. 399, § 7; July 1.



17-6415 Preincorporation subscriptions; period of irrevocability.

17-6415. Preincorporation subscriptions; period of irrevocability. Unless otherwise provided by the terms of the subscription, a subscription for stock of a corporation to be formed shall be irrevocable, except with the consent of all other subscribers or the corporation, for a period of six (6) months from its date, but nothing in this section shall be construed as limiting, modifying or abrogating the defense of fraud or estoppel or any other defense available in an action for the enforcement of a contract.

History: L. 1972, ch. 52, § 42; July 1.



17-6416 Formalities required of stock subscriptions.

17-6416. Formalities required of stock subscriptions. A subscription for stock of a corporation, whether made before or after the formation of a corporation, shall not be enforceable against a subscriber, unless in writing and signed by the subscriber or by his agent.

History: L. 1972, ch. 52, § 43; July 1.



17-6417 Lost, stolen or destroyed stock certificates or uncertificated shares; issuance of new certificate or uncertificated shares.

17-6417. Lost, stolen or destroyed stock certificates or uncertificated shares; issuance of new certificate or uncertificated shares. A corporation may issue a new certificate of stock or uncertificated shares in place of any certificate theretofore issued by it, alleged to have been lost, stolen or destroyed, and the corporation may require the owner of the allegedly lost, stolen or destroyed certificate, or such owner's legal representative, to give the corporation a bond sufficient to indemnify it against any claim that may be made against it on account of the alleged loss, theft or destruction of any such certificate or the issuance of such new certificate or uncertificated shares.

History: L. 1972, ch. 52, § 44; L. 1988, ch. 99, § 16; Revived and amend., L. 1988, ch. 100, § 16; L. 2004, ch. 143, § 18; Jan. 1, 2005.



17-6418 Same; judicial proceedings to compel issuance of new stock certificate or uncertificated shares.

17-6418. Same; judicial proceedings to compel issuance of new stock certificate or uncertificated shares. (a) If a corporation refuses to issue new uncertificated shares or a new certificate of stock in place of a certificate theretofore issued by it, or by any corporation of which it is the lawful successor, which certificate is alleged to have been lost, stolen or destroyed, the owner of the lost, stolen or destroyed certificate or the owner's legal representative, may commence an action in district court for an order requiring the corporation to show cause why it should not issue new uncertificated shares or a new certificate of stock in place of the certificate so lost, stolen or destroyed. The petition in such action shall state the name of the corporation, the number and date of the certificate, if known or ascertainable by the plaintiff, the number of shares of stock represented thereby and to whom issued, and a statement of the circumstances attending such loss, theft or destruction. Thereupon the court shall make an order requiring the corporation to show cause at a time and place therein designated, why it should not issue new uncertificated shares or a new certificate of stock in place of the one described in the complaint. A copy of the complaint and order shall be served upon the corporation at least five days before the time designated in the order.

(b) If, upon hearing, the court is satisfied that the plaintiff is the lawful owner of the number of shares of capital stock, or any part thereof, described in the petition, and that the certificate therefor has been lost, stolen or destroyed, and no sufficient cause has been shown why new uncertificated shares or a new certificate should not be issued in place thereof, it shall enter an order requiring the corporation to issue and deliver to the plaintiff new uncertificated shares or a new certificate for such shares. In its order the court shall direct that, prior to the issuance and delivery to the plaintiff of such new uncertificated shares or a new certificate, the plaintiff give the corporation a bond in such form and with such security as to the court appears sufficient to indemnify the corporation against any claim that may be made against it on account of the alleged loss, theft or destruction of any such certificate or the issuance of such new uncertificated shares or new certificate. No corporation which has issued uncertificated shares or a certificate pursuant to an order of the court entered hereunder shall be liable in an amount in excess of the amount specified in such bond.

History: L. 1972, ch. 52, § 45; L. 1988, ch. 99, § 17; Revived and amend., L. 1988, ch. 100, § 17; L. 1992, ch. 270, § 7; L. 2004, ch. 143, § 19; Jan. 1, 2005.



17-6419 Situs of ownership of stock.

17-6419. Situs of ownership of stock. For all purposes of title, action, attachment, garnishment and jurisdiction of all courts held in this state, but not for the purpose of taxation, the situs of the ownership of the capital stock of all corporations existing under the laws of this state, whether organized under this act or otherwise, shall be regarded as in this state.

History: L. 1972, ch. 52, § 46; July 1.



17-6420 Dividends; declaration and payment; determination of net profits by "wasting assets" corporation.

17-6420. Dividends; declaration and payment; determination of net profits by "wasting assets" corporation. (a) The directors of every corporation, subject to any restrictions contained in its articles of incorporation, may declare and pay dividends upon the shares of its capital stock, or to its members if the corporation is a nonstock corporation, either (1) out of its surplus, as defined in and computed in accordance with K.S.A. 17-6404 and 17-6604, and amendments thereto, or (2) in case there shall be no such surplus, out of its net profits for the fiscal year in which the dividend is declared or the preceding fiscal year, or both. If the capital of the corporation, computed in accordance with K.S.A. 17-6404 and 17-6604, and amendments thereto, shall have been diminished by depreciation in the value of its property, or by losses, or otherwise, to an amount less than the aggregate amount of the capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets, the directors of such corporation shall not declare and pay out of such net profits any dividends upon any shares of any classes of its capital stock until the deficiency in the amount of capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets shall have been repaired. Nothing in this subsection shall invalidate or otherwise affect a note, debenture or other obligation of the corporation paid by it as a dividend on shares of its stock, or any payment made thereon, if at the time such note, debenture or obligation was delivered by the corporation, the corporation had either surplus or net profits as provided in clause (1) or (2) from which the dividend could lawfully have been paid.

(b) Subject to any restrictions contained in its articles of incorporation, the directors of any corporation engaged in the exploitation of wasting assets, including but not limited to a corporation engaged in the exploitation of natural resources or other wasting assets, including patents, or engaged primarily in the liquidation of specific assets, may determine the net profits derived from the exploitation of such wasting assets or the net proceeds derived from such liquidation without taking into consideration the depletion of such assets resulting from lapse of time, consumption, liquidation or exploitation of such assets.

History: L. 1972, ch. 52, § 47; L. 1988, ch. 99, § 18; Revived and amend., L. 1988, ch. 100, § 18; L. 2004, ch. 143, § 20; Jan. 1, 2005.



17-6421 Special purpose reserves.

17-6421. Special purpose reserves. The directors of a corporation may set apart out of the funds of the corporation available for dividends a reserve or reserves for any proper purpose and may abolish any such reserve.

History: L. 1972, ch. 52, § 48; July 1.



17-6422 Reliance by director or committee member upon corporate records and information.

17-6422. Reliance by director or committee member upon corporate records and information. A member of the board of directors, or a member of any committee designated by the board of directors, shall be fully protected in relying in good faith upon the records of the corporation and upon such information, opinions, reports or statements presented to the corporation by any of its officers or employees, or committees of the board of directors, or by any other person as to matters the director reasonably believes are within such other person's professional or expert competence and who has been selected with reasonable care by or on behalf of the corporation, as to the value and amount of the assets, liabilities or net profits, or both of the corporation or any other facts pertinent to the existence and amount of surplus or other funds from which dividends might properly be declared and paid, or with which the corporation's stock might properly be purchased or redeemed.

History: L. 1972, ch. 52, § 49; L. 1988, ch. 99, § 19; Revived and amend., L. 1988, ch. 100, § 19; L. 1992, ch. 270, § 8; L. 2004, ch. 143, § 21; Jan. 1, 2005.



17-6423 Dividends; method of payment.

17-6423. Dividends; method of payment. No corporation shall pay dividends except in accordance with this act. Dividends may be paid in cash, in property or in shares of the corporation's capital stock. If the dividend is to be paid in shares of the corporation's theretofore unissued capital stock, the board of directors shall, by resolution, direct that there be designated as capital in respect of such shares an amount which is not less than the aggregate par value of par value shares being declared as a dividend and, in the case of shares without par value being declared as a dividend, such amount as shall be determined by the board of directors. No such designation as capital shall be necessary if shares are being distributed by a corporation pursuant to a split-up or division of its stock rather than as payment of a dividend declared payable in stock of the corporation.

History: L. 1972, ch. 52, § 50; L. 1988, ch. 99, § 20; Revived and amend., L. 1988, ch. 100, § 20; L. 1992, ch. 270, § 9; L. 2004, ch. 143, § 22; Jan. 1, 2005.



17-6424 Liability of directors for unlawful payment of dividend or unlawful stock purchase or redemption; exoneration from liability, when; contribution among directors; subrogation.

17-6424. Liability of directors for unlawful payment of dividend or unlawful stock purchase or redemption; exoneration from liability, when; contribution among directors; subrogation. (a) In case of any willful or negligent violation of the provisions of K.S.A. 17-6410 or 17-6423, and amendments thereto, the directors under whose administration the same may happen shall be jointly and severally liable, at any time within three years after paying such unlawful dividend or after such unlawful stock purchase or redemption, to the corporation, and to its creditors in the event of its dissolution or insolvency, to the full amount of the dividend unlawfully paid, or to the full amount unlawfully paid for the purchase or redemption of the corporation's stock, with interest from the time such liability accrued. Any director who may have been absent when the same was done, or who may have dissented from the act or resolution by which the same was done, may be exonerated from such liability by causing such director's dissent to be entered on the books containing the minutes of the proceedings of the directors at the time the same was done, or immediately after such director has notice of the same.

(b) Any director against whom a claim is successfully asserted under this section shall be entitled to contribution from the other directors who voted for or concurred in the unlawful dividend, stock purchase or stock redemption.

(c) Any director against whom a claim is successfully asserted under this section shall be entitled, to the extent of the amount paid by such director as a result of such claim, to be subrogated to the rights of the corporation against stockholders who received the dividend on, or assets for the sale or redemption of, their stock with knowledge of facts indicating that such dividend, stock purchase or redemption was unlawful under this act, in proportion to the amounts received by such stockholders respectively.

History: L. 1972, ch. 52, § 51; L. 2004, ch. 143, § 23; Jan. 1, 2005.



17-6425 Transfer of stock and stock certificates.

17-6425. Transfer of stock and stock certificates. Except as otherwise provided in this act, the transfer of stock and the certificates representing certificated and uncertificated shares of stock shall be governed by article 8 of the uniform commercial code, and amendments thereto.

History: L. 1972, ch. 52, § 52; L. 1986, ch. 399, § 8; L. 2004, ch. 143, § 24; Jan. 1, 2005.



17-6426 Restrictions on transfer or ownership of securities.

17-6426. Restrictions on transfer or ownership of securities. (a) A written restriction on the transfer or registration of transfer of a security of a corporation, or on the amount of the corporation's securities that may be owned by any securities holder or a group of securities holders, if permitted by this section and noted conspicuously on the certificate representing the security, or, in the case of uncertificated shares, contained in the notice sent pursuant to subsection (f) of K.S.A. 17-6401, and amendments thereto, may be enforced against the holder of the restricted security or any successor or transferee of the holder, including an executor, administrator, trustee, guardian or other fiduciary entrusted with like responsibility for the person or estate of the holder. Unless noted conspicuously on the certificate representing the security, or, in the case of uncertificated shares, contained in the notice sent pursuant to subsection (f) of K.S.A. 17-6401, and amendments thereto, restriction, even though permitted by this section, is ineffective except against a person with actual knowledge of the restriction.

(b) A restriction on the transfer or registration of transfer of securities of a corporation, or on the amount of the corporation's securities that may be owned by any securities holder or a group of securities holders, may be imposed either by the articles of incorporation or by the bylaws or by an agreement among any number of security holders or among such holders and the corporation. No restriction so imposed shall be binding with respect to securities issued prior to the adoption of the restriction unless the holders of the securities are parties to an agreement or voted in favor of the restriction.

(c) A restriction on the transfer or registration of transfer of securities of a corporation or on the amount of such securities that may be owned by any securities holder or group of securities holders is permitted by this section if it:

(1) Obligates the holder of the restricted securities to offer to the corporation or to any other holders of securities of the corporation or to any other person or to any combination of the foregoing, a prior opportunity, to be exercised within a reasonable time, to acquire the restricted securities;

(2) obligates the corporation or any holder of securities of the corporation or any other person or any combination of the foregoing, to purchase the securities which are the subject of an agreement respecting the purchase and sale of the restricted securities;

(3) requires the corporation or the holders of any class or series of securities of the corporation to consent to any proposed transfer of the restricted securities or to approve the proposed transferee of the restricted securities, or to approve the amount of securities of the corporation that may be owned by any securities holder or group of securities holders;

(4) obligates the holder of the restricted securities to sell or transfer an amount of restricted securities to the corporation or to any other holders of securities of the corporation or to any other person or to any combination of the foregoing, or causes or results in the automatic sale or transfer of an amount of restricted securities to the corporation or to any other holders of securities of the corporation or to any other person or to any combination of the foregoing; or

(5) prohibits or restricts the transfer of the restricted securities to, or the ownership of restricted securities by, designated persons or classes of persons or groups of persons, and such designation is not manifestly unreasonable.

(d) Any restriction on the transfer or the registration of transfer of the securities of a corporation, or on the amount of securities of a corporation that may be owned by a securities holder or group of securities holders, for any of the following purposes shall be conclusively presumed to be for a reasonable purpose: (1) Maintaining any local, state, federal or foreign tax advantage to the corporation or its stockholders, including without limitation: (A) Maintaining the corporation's status as an electing small business corporation under subchapter S of the United States internal revenue code, 26 U.S.C. §1371 et seq.; (B) maintaining or preserving any tax attribute, including without limitation net operating losses; or (C) qualifying or maintaining the qualification of the corporation as a real estate investment trust pursuant to the United States internal revenue code or regulations adopted pursuant to the United States internal revenue code; or (2) maintaining any statutory or regulatory advantage or complying with any statutory or regulatory requirements under applicable local, state, federal or foreign law.

(e) Any other lawful restriction on transfer or registration of transfer of securities, or on the amount of securities that may be owned by any person or group of persons, is permitted by this section.

History: L. 1972, ch. 52, § 53; L. 1988, ch. 99, § 21; Revived and amend., L. 1988, ch. 100, § 21; L. 2004, ch. 143, § 25; Jan. 1, 2005.






Article 65 MEETINGS, ELECTIONS, VOTING AND NOTICES

17-6501 Meetings of stockholders; remote communication; annual meeting; failure to hold annual meeting or elect directors; special meetings; election of directors by written ballot.

17-6501. Meetings of stockholders; remote communication; annual meeting; failure to hold annual meeting or elect directors; special meetings; election of directors by written ballot. (a) (1) Meetings of stockholders may be held at such place, either within or without this state, as may be designated by or in the manner provided in the articles of incorporation, bylaws or, if not so designated, as determined by the board of directors. If the board of directors is authorized to determine the place of a meeting of stockholders, the board of directors, in its sole discretion, may determine that the meeting shall not be held at any place, but may instead be held solely by means of remote communication as authorized by paragraph (a)(2).

(2) If authorized by the board of directors in its sole discretion, and subject to such guidelines and procedures as the board of directors may adopt, stockholders and proxy holders not physically present at a meeting of stockholders may, by means of remote communication:

(A) Participate in a meeting of stockholders; and

(B) be deemed present in person and vote at a meeting of stockholders whether such meeting is to be held at a designated place or solely by means of remote communication, provided that: (i) The corporation shall implement reasonable measures to verify that each person deemed present and permitted to vote at the meeting by means of remote communication is a stockholder or proxy holder; (ii) the corporation shall implement reasonable measures to provide such stockholders and proxy holders a reasonable opportunity to participate in the meeting and to vote on matters submitted to the stockholders, including an opportunity to read or hear the proceedings of the meeting substantially concurrently with such proceedings; and (iii) if any stockholder or proxy holder votes or takes other action at the meeting by means of remote communication, a record of such vote or other action shall be maintained by the corporation.

(b) Unless directors are elected by written consent in lieu of an annual meeting as permitted by this subsection, an annual meeting of stockholders shall be held for the election of directors on a date and at a time designated by or in the manner provided in the bylaws. Stockholders, unless the articles of incorporation otherwise provide, may act by written consent to elect directors; except that, if such consent is less than unanimous, such action by written consent may be in lieu of holding an annual meeting only if all of the directorships to which directors could be elected at an annual meeting held at the effective time of such action are vacant and are filled by such action. Any other proper business may be transacted at the annual meeting.

(c) (1) If the articles of incorporation or bylaws of a corporation registered under the investment company act of 1940 so provide, the corporation is only required to hold an annual meeting in any year in which the election of directors is required to be acted upon under the investment company act of 1940.

(2) If a corporation is required under paragraph (1) to hold a meeting of stockholders to elect directors, the meeting shall be designated as the annual meeting of stockholders for that year.

(d) (1) A failure to hold any annual meeting at the designated time or to elect a sufficient number of directors to conduct the business of the corporation shall not affect otherwise valid corporate acts or work a forfeiture or dissolution of the corporation, except as may be otherwise specifically provided in this act. If the annual meeting for election of directors is not held on the date designated therefor or action by written consent to elect directors, in lieu of an annual meeting, has not been taken, the directors shall cause the meeting to be held as soon thereafter as is convenient. If there be a failure to hold the annual meeting or to take action by written consent to elect directors in lieu of an annual meeting for a period of 30 days after the date designated for the annual meeting, or if no date has been designated for a period of 13 months after the latest to occur of the organization of the corporation, its last annual meeting or the last action by written consent to elect directors in lieu of an annual meeting, the district court may summarily order a meeting to be held upon the application of any stockholder or director. The shares of stock represented at such meeting, either in person or by proxy, and entitled to vote thereat, shall constitute a quorum for the purpose of such meeting, notwithstanding any provision of the articles of incorporation or bylaws to the contrary. The district court may issue such orders as may be appropriate, including, without limitation, orders designating the time and place of such meeting, the record date for determination of stockholders entitled to vote and the form of notice of such meeting.

(2) If a corporation is required under paragraph (1) of subsection (c) to hold a meeting of stockholders to elect directors, the meeting shall be held no later than 120 days after the occurrence of the event requiring the meeting.

(e) Special meetings of the stockholders may be called by the board of directors or by such person or persons as may be authorized by the articles of incorporation or by the bylaws.

(f) All elections of directors shall be by written ballot, unless otherwise provided in the articles of incorporation. If authorized by the board of directors, such requirement of a written ballot shall be satisfied by a ballot submitted by electronic transmission, provided that any such electronic transmission must either set forth or be submitted with information from which it can be determined that the electronic transmission was authorized by the stockholder or proxy holder.

History: L. 1972, ch. 52, § 54; L. 1988, ch. 99, § 22; Revived and amend., L. 1988, ch. 100, § 22; L. 1993, ch. 163, § 2; L. 2004, ch. 143, § 26; Jan. 1, 2005.



17-6502 Voting rights of stockholders; proxies, limitations.

17-6502. Voting rights of stockholders; proxies, limitations. (a) Unless otherwise provided in the articles of incorporation and subject to the provisions of K.S.A. 17-6503, and amendments thereto, each stockholder shall be entitled to one vote for each share of capital stock held by such stockholder. If the articles of incorporation provide for more or less than one vote for any share on any matter, every reference in this act to a majority or other proportion of stock shall refer to such majority or other proportion of the votes of such stock.

(b) Each stockholder entitled to vote at a meeting of stockholders or to express consent or dissent to corporate action in writing without a meeting may authorize another person or persons to act for the stockholder by proxy as provided in this subsection, but no such proxy shall be voted or acted upon after three years from its date, unless the proxy provides for a longer period.

(c) Without limiting the manner in which a stockholder may authorize another person or persons to act for such stockholder as proxy pursuant to subsection (b), the following shall constitute a valid means by which a stockholder may grant such authority: (1) A stockholder may execute a writing authorizing another person or persons to act for such stockholder as proxy. Execution may be accomplished by the stockholder or the stockholder's authorized officer, director, employee or agent signing the writing or causing the stockholder's signature to be affixed to the writing by any reasonable means, including, but not limited to, facsimile signature; and

(2) a stockholder may authorize another person or persons to act as proxy by transmitting, or authorizing the transmission of, a telegram, cablegram, or other means of electronic transmission, including telephonic transmission, to the person who will be the holder of the proxy or to a proxy solicitation firm, proxy support service organization, or like agent duly authorized by the person who will act as proxy to receive the transmission, provided that any such telegram, cablegram or other means of electronic transmission must either set forth or be submitted with information from which it can be determined that the stockholder authorized the transmission.

(d) A copy, facsimile telecommunication, or other reliable reproduction of the writing or transmission authorized under paragraphs (c)(1) and (c)(2) may be substituted for the original writing or transmission for any purpose for which the original writing or transmission could be used, except that such copy, facsimile telecommunication or other reproduction shall be a complete reproduction of the entire original writing or transmission.

(e) A duly executed proxy shall be irrevocable if it states that it is irrevocable and if, and only as long as, it is coupled with an interest sufficient in law to support an irrevocable power. A proxy may be made irrevocable regardless of whether the interest with which it is coupled is an interest in the stock itself or an interest in the corporation generally.

History: L. 1972, ch. 52, § 55; L. 1999, ch. 74, § 1; L. 2004, ch. 143, § 27; Jan. 1, 2005.



17-6503 Establishment of date for determining stockholders of record.

17-6503. Establishment of date for determining stockholders of record. (a) In order that the corporation may determine the stockholders entitled to notice of or to vote at any meeting of stockholders or any adjournment thereof, the board of directors may fix a record date, which record date shall not precede the date upon which the resolution fixing the record date is adopted by the board of directors, and which record date shall not be more than 60 nor less than 10 days before the date of such meeting. If no record is fixed by the board of directors, the record date for determining stockholders entitled to notice of or to vote at a meeting of stockholders shall be at the close of business on the day next preceding the day on which notice is given, or, if notice is waived, at the close of business on the day next preceding the day on which the meeting is held. A determination of stockholders of record entitled to notice of or to vote at a meeting of stockholders shall apply to any adjournment of the meeting except that the board of directors may fix a new record date for the adjourned meeting.

(b) In order that the corporation may determine the stockholders entitled to consent to corporate action in writing without a meeting, the board of directors may fix a record date which record date shall not precede the date upon which the resolution fixing the record date is adopted by the board of directors, and which date shall not be more than 10 days after the date upon which the resolution fixing the record date is adopted by the board of directors. If no record date has been fixed by the board of directors, the record date for determining stockholders entitled to consent to corporate action in writing without a meeting, when no prior action by the board of directors is required by this act, shall be the first date on which a signed written consent setting forth the action taken or proposed to be taken is delivered to the corporation by delivery to its registered office in this state, its principal place of business, or an officer or agent of the corporation having custody of the book in which proceedings of meetings of stockholders are recorded. Delivery made to a corporation's registered office shall be by hand or by certified or registered mail, return receipt requested. If no record date has been fixed by the board of directors and prior action by the board of directors is required by this act, the record date for determining stockholders entitled to consent to corporate action in writing without a meeting shall be at the close of business on the day on which the board of directors adopts the resolution taking such prior action.

(c) In order that the corporation may determine the stockholders entitled to receive payment of any dividend or other distribution or allotment of any rights or the stockholders entitled to exercise any rights in respect of any change, conversion or exchange of stock, or for the purpose of any other lawful action, the board of directors may fix a record date, which record date shall not precede the date upon which the resolution fixing the record date is adopted, and which record date shall be not more than 60 days prior to such action. If no record date is fixed, the record date for determining stockholders for any such purpose shall be at the close of business on the day on which the board of directors adopts the resolution relating thereto.

History: L. 1972, ch. 52, § 56; L. 1988, ch. 99, § 23; Revived and amend., L. 1988, ch. 100, § 23; L. 2004, ch. 143, § 28; Jan. 1, 2005.



17-6504 Cumulative voting.

17-6504. Cumulative voting. The articles of incorporation of any corporation may provide that at all elections of directors of the corporation, or at elections held under specified circumstances, each holder of stock or of any class or classes or of a series or series thereof shall be entitled to as many votes as shall equal the number of votes which, except for such provision as to cumulative voting, such holder would be entitled to cast for the election of directors with respect to such holder's shares of stock multiplied by the number of directors to be elected by such holder, and that such holder may cast all of such votes for a single director or may distribute them among the number to be voted for, or for any two or more of them as such holder may see fit, provided that this section shall not apply to a corporation organized before April 21, 1988, unless the stockholders of such corporation shall amend its articles of incorporation to eliminate the requirements of cumulative voting in force at the time of its organization.

History: L. 1972, ch. 52, § 57; L. 1988, ch. 99, § 1; Revived and amend., L. 1988, ch. 100, § 1; L. 2004, ch. 143, § 29; Jan. 1, 2005.



17-6505 Voting rights of members of nonstock corporations; proxies; quorum; election of governing body; failure to hold election; ballots submitted by electronic transmission.

17-6505. Voting rights of members of nonstock corporations; proxies; quorum; election of governing body; failure to hold election; ballots submitted by electronic transmission. (a) The provisions of K.S.A. 17-6501 to 17-6504 and 17-6506, and amendments thereto, shall not apply to corporations not authorized to issue stock, except that subsection (a) of K.S.A. 17-6501 and subsection (c) and (d) of K.S.A. 17-6502, and amendments thereto, shall apply to such corporations, and, when so applied, all references therein to stockholders and to the board of directors shall be deemed to refer to the members and the governing body of a nonstock corporation, respectively.

(b) Unless otherwise provided in the articles of incorporation of a nonstock corporation, each member shall be entitled at every meeting of members to one vote in person or by proxy, but no proxy shall be voted after three years from its date, unless the proxy provides for a longer period.

(c) Unless otherwise provided in this act, the articles of incorporation or bylaws of a nonstock corporation may specify the number of members having voting power who shall be present or represented by proxy at any meeting in order to constitute a quorum for, and the votes, or portion thereof, that shall be necessary for, the transaction of any business. In the absence of such specification in the articles of incorporation or bylaws of a nonstock corporation, the members present in person or represented by proxy after proper notice has been given shall constitute a quorum at a meeting of such members. In all matters other than the election of the governing body of the corporation, the affirmative vote of a majority of such members present in person or represented by proxy at the meeting and entitled to vote on the subject matter shall be the act of the members, unless the vote of a greater number is required by this act, the articles of incorporation or bylaws.

(d) Members of the governing body shall be elected by a plurality of the votes of the members of the corporation present in person or represented by proxy at the meeting and entitled to vote thereon.

(e) If the election of the governing body of any nonstock corporation shall not be held within the time period designated by the bylaws, the governing body shall cause the election to be held as soon thereafter as convenient. The failure to hold such an election within the time period shall not work any forfeiture or dissolution of the corporation, but the district court may summarily order such an election to be held upon the application of any member of the corporation. At any election pursuant to such order, the persons entitled to vote in such election who shall be present at such meeting, either in person or by proxy, shall constitute a quorum for such meeting, notwithstanding any provision of the articles of incorporation or the bylaws of the corporation to the contrary.

(f) If authorized by the governing body, any requirement of a written ballot shall be satisfied by a ballot submitted by electronic transmission, provided that such electronic transmission must either set forth or be submitted with information from which it can be determined that the electronic transmission was authorized by the member or proxy holder.

History: L. 1972, ch. 52, § 58; L. 1988, ch. 99, § 24; Revived and amend., L. 1988, ch. 100, § 24; L. 2004, ch. 143, § 30; Jan. 1, 2005.



17-6506 Quorum; votes necessary to transact business.

17-6506. Quorum; votes necessary to transact business. Subject to the provisions of this act with respect to the vote that shall be required for a specified action, the articles of incorporation or bylaws of any corporation authorized to issue stock may specify the number of shares or the amount of other securities, or both, having voting power, the holders of which shall be present or represented by proxy at any meeting in order to constitute a quorum for, and the votes that shall be necessary for, the transaction of any business, but in no event shall a quorum consist of holders of less than 1/3 of the shares entitled to vote at the meeting, except that, where a separate vote by the holders of a class or series or classes or series is required, a quorum shall consist of no less than 1/3 of the holders of the shares of such class or series or classes or series. In the absence of such specification in the articles of incorporation or bylaws of the corporation:

(a) The holders of a majority of the shares entitled to vote, present in person or represented by proxy, shall constitute a quorum at a meeting of stockholders;

(b) in all matters other than the election of directors, the affirmative vote of the holders of a majority of shares who are present in person or represented by proxy at the meeting and entitled to vote on the subject matter shall be the act of the stockholders;

(c) directors shall be elected by a plurality of the votes of the shares present in person or represented by proxy at the meeting and entitled to vote on the election of directors; and

(d) where a separate vote by a class or classes or series is required, the holders of a majority of the outstanding shares of such class or classes or series, present in person or represented by proxy, shall constitute a quorum entitled to take action with respect to that vote on that matter and the affirmative vote of the holders of a majority of shares of such class or classes or series who are present in person or represented by proxy at the meeting shall be the act of such class or classes or series.

History: L. 1972, ch. 52, § 59; L. 1988, ch. 99, § 25; Revived and amend., L. 1988, ch. 100, § 25; L. 1992, ch. 270, § 10; L. 2004, ch. 143, § 31; Jan. 1, 2005.



17-6507 Voting rights of fiduciaries, pledgors and joint owners of stock.

17-6507. Voting rights of fiduciaries, pledgors and joint owners of stock. (a) Persons holding stock in a fiduciary capacity shall be entitled to vote the shares so held. Persons whose stock is pledged shall be entitled to vote, unless in the transfer by the pledgor on the books of the corporation such person has expressly empowered the pledgee to vote thereon, in which case only the pledgee, or such pledgee's proxy, may represent such stock and vote thereon.

(b) If shares or other securities having voting power stand of record in the names of two or more persons, whether fiduciaries, members of a partnership, joint tenants, tenants in common, tenants by the entirety or otherwise, or if two or more persons have the same fiduciary relationship respecting the same shares, unless the secretary of the corporation is given written notice to the contrary and is furnished with a copy of the instrument or order appointing them or creating the relationship wherein it is so provided, their acts with respect to voting shall have the following effect:

(1) If only one votes, such person's act binds all;

(2) If more than one vote, the act of the majority so voting binds all;

(3) If more than one vote, but the vote is evenly split on any particular matter, each faction may vote the securities in question proportionally, or any person voting the shares, or a beneficiary, if any, may apply to the district court for the appointment of an additional person to act with the persons so voting the shares, which shall then be voted as determined by a majority of such persons and the person appointed by the court. If the instrument so filed shows that any such tenancy is held in unequal interests, a majority or even-split for the purpose of this subsection shall be a majority or even-split in interest.

History: L. 1972, ch. 52, § 60; L. 2004, ch. 143, § 32; Jan. 1, 2005.



17-6508 Voting trusts and other voting agreements.

17-6508. Voting trusts and other voting agreements. (a) One or more stockholders, by agreement in writing, may deposit capital stock of an original issue with or transfer capital stock to any person or persons, or entity or entities authorized to act as trustee, for the purpose of vesting in such person or persons, entity or entities, who may be designated voting trustee, or voting trustees, the right to vote thereon for any period of time determined by such agreement, upon the terms and conditions stated in such agreement. The agreement may contain any other lawful provisions not inconsistent with such purpose. After the filing of a copy of the agreement in the registered office of the corporation in this state, which copy shall be open to the inspection of any stockholder of the corporation, or any beneficiary of the trust under the agreement, daily during business hours, certificates of stock or uncertificated stock shall be issued to the voting trustee or trustees to represent any stock of an original issue so deposited with such voting trustee or trustees, and any certificates of stock or uncertificated stock so transferred to the voting trustee or trustees shall be surrendered and canceled and new certificates or uncertificated stock therefor shall be issued to the voting trustee or trustees. In the certificates so issued, if any, it shall be stated that they are issued pursuant to such agreement, or in the case of uncertificated shares, contained in the notice sent pursuant to subsection (f) of K.S.A. 17-6401, and amendments thereto, and that fact shall also be stated in the stock ledger of the corporation. The voting trustee or trustees may vote the stock so issued or transferred during the period specified in the agreement. Stock standing in the name of the voting trustee or trustees may be voted either in person or by proxy, and in voting the stock, the voting trustee or trustees shall incur no responsibility as stockholder, trustee or otherwise, except for such voting trustee's or trustees' individual malfeasance. In any case where two or more persons or entities are designated as voting trustees, and the right and method of voting any stock standing in their names at any meeting of the corporation are not fixed by the agreement appointing the trustees, the right to vote the stock and the manner of voting it at the meeting shall be determined by a majority of the trustees, or if they be equally divided as to the right and manner of voting the stock in any particular case, the vote of the stock in such case shall be divided equally among the trustees.

(b) Any amendment to a voting trust agreement shall be made by a written agreement, a copy of which shall be filed in the registered office of the corporation in this state.

(c) An agreement between two or more stockholders, if in writing and signed by the parties thereto, may provide that in exercising any voting rights, the shares held by them shall be voted as provided by the agreement, or as the parties may agree, or as determined in accordance with a procedure agreed upon by them.

(d) This section shall not be deemed to invalidate any voting or other agreement among stockholders or any irrevocable proxy which is not otherwise illegal.

History: L. 1972, ch. 52, § 61; L. 1988, ch. 99, § 26; Revived and amend., L. 1988, ch. 100, § 26; L. 1992, ch. 270, § 11; L. 1993, ch. 163, § 3; L. 2004, ch. 143, § 33; Jan. 1, 2005.



17-6509 List of stockholders entitled to vote at stockholders' meeting; preparation; examination, when, where; refusal to produce list; evidentiary status of stock ledger.

17-6509. List of stockholders entitled to vote at stockholders' meeting; preparation; examination, when, where; refusal to produce list; evidentiary status of stock ledger. (a) The officer who has charge of the stock ledger of a corporation shall prepare and make, at least 10 days before every meeting of stockholders, a complete list of the stockholders entitled to vote at the meeting, arranged in alphabetical order, and showing the address of each stockholder and the number of shares registered in the name of each stockholder. Nothing contained in this section shall require the corporation to include electronic mail addresses or other electronic contact information on such list. Such list shall be open to the examination of any stockholder, for any purpose germane to the meeting for a period of at least 10 days prior to the meeting: (1) On a reasonably accessible electronic network, provided that the information required to gain access to such list is provided with the notice of the meeting; or (2) during ordinary business hours, at the principal place of business of the corporation. In the event the corporation determines to make the list available on an electronic network, the corporation may take reasonable steps to ensure that such information is available only to stockholders of the corporation. If the meeting is to be held at a place, then the list shall be produced and kept at the time and place of the meeting during the whole time thereof, and may be inspected by any stockholder who is present. If the meeting is to be held solely by means of remote communication, then the list shall also be open to the examination of any stockholder during the whole time of the meeting on a reasonably accessible electronic network, and the information required to access such list shall be provided with the notice of the meeting.

(b) Upon the willful neglect or refusal of the directors to produce such a list at any meeting for the election of directors held at a place, or to open such a list to examination on a reasonably accessible electronic network during any meeting for the election of directors held solely by means of remote communication, they shall be ineligible for election to any office at such meeting.

(c) The stock ledger shall be the only evidence as to who are the stockholders entitled by this section to examine the list required by this section or to vote in person or by proxy at any meeting of stockholders.

History: L. 1972, ch. 52, § 62; L. 1988, ch. 99, § 27; Revived and amend., L. 1988, ch. 100, § 27; L. 2004, ch. 143, § 34; Jan. 1, 2005.



17-6510 Stockholder's right of inspection; refusal by corporation to permit inspection; director's right of inspection.

17-6510. Stockholder's right of inspection; refusal by corporation to permit inspection; director's right of inspection. (a) As used in this section: (1) "Stockholder" means a holder of record of stock in a stock corporation, or a person who is the beneficial owner of shares of such stock held either in a voting trust or by a nominee on behalf of such person, and also a member of a nonstock corporation as reflected on the records of the nonstock corporation; (2) "list of stockholders" includes lists of members in a nonstock corporation; (3) "under oath" includes statements the declarant affirms to be true under penalty of perjury under the laws of the United States or any state; (4) "subsidiary" means any entity directly or indirectly owned, in whole or in part, by the corporation of which the stockholder is a stockholder and over the affairs of which the corporation directly or indirectly exercises control, and includes, without limitation, corporations, partnerships, limited partnerships, limited liability partnerships, limited liability companies, statutory trusts and/or joint ventures.

(b) Any stockholder, in person or by attorney or other agent, upon written demand under oath stating the purpose thereof, shall have the right during the usual hours for business to inspect for any proper purpose, and to make copies and extracts from: (1) The corporation's stock ledger, a list of its stockholders, and its other books and records; and (2) a subsidiary's books and records, to the extent that (i) the corporation has actual possession and control of such records of such subsidiary; or (ii) the corporation could obtain such records through the exercise of control over such subsidiary, provided that as of the date of the making of the demand (A) stockholder inspection of such books and records of the subsidiary would not constitute a breach of an agreement between the corporation or the subsidiary and a person or persons not affiliated with the corporation, and (B) the subsidiary would not have the right under the law applicable to it to deny the corporation access to such books and records upon demand by the corporation. In every instance where the stockholder is other than a record holder of stock in a stock corporation or a member of a nonstock corporation, the demand under oath shall state the person's status as a stockholder, be accompanied by documentary evidence of beneficial ownership of the stock and state that such documentary evidence is a true and correct copy of what it purports to be. A proper purpose shall mean a purpose reasonably related to such person's interest as a stockholder. In every instance where an attorney or other agent shall be the person who seeks the right to inspection, the demand under oath shall be accompanied by a power of attorney or such other writing which authorizes the attorney or other agent to so act on behalf of the stockholder. The demand under oath shall be directed to the corporation at its registered office in this state or at its principal place of business.

(c) If the corporation, or an officer or agent thereof, refuses to permit an inspection sought by a stockholder or attorney or other agent acting for the stockholder pursuant to subsection (b) or does not reply to the demand within five business days after the demand has been made, the stockholder may apply to the district court for an order to compel such inspection. The district court is hereby vested with exclusive jurisdiction to determine whether or not the person seeking inspection is entitled to the inspection sought. The court may summarily order the corporation to permit the stockholder to inspect the corporation's stock ledger, an existing list of stockholders, and its other books and records, and to make copies or extracts therefrom; or the court may order the corporation to furnish to the stockholder a list of its stockholders as of a specific date on condition that the stockholder first pay to the corporation the reasonable cost of obtaining and furnishing such list and on such other conditions as the court deems appropriate. Where the stockholder seeks to inspect the corporation's books and records, other than its stock ledger or list of stockholders, such stockholder shall first establish that: (1) he, she or it is a stockholder; (2) such stockholder has complied with this section respecting the form and manner of making demand for inspection of such documents; and (3) the inspection such stockholder seeks is for a proper purpose. Where the stockholder seeks to inspect the corporation's stock ledger or list of stockholders and such stockholder has complied with this section respecting the form and manner of making demand for inspection of such documents, the burden of proof shall be upon the corporation to establish that the inspection such stockholder seeks is for an improper purpose. The court, in its discretion, may prescribe any limitations or conditions with reference to the inspection, or award such other or further relief as the court may deem just and proper. The court may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought within this state and kept in this state upon such terms and conditions as the order may prescribe.

(d) Any director, including a member of the governing body of a nonstock corporation, shall have the right to examine the corporation's stock ledger, a list of its stockholders and its other books and records for a purpose reasonably related to the director's position as a director. The district court is hereby vested with the exclusive jurisdiction to determine whether a director is entitled to the inspection sought. The court may summarily order the corporation to permit the director to inspect any and all books and records, the stock ledger and the list of stockholders and to make copies or extracts therefrom. The burden of proof shall be upon the corporation to establish that the inspection such director seeks is for an improper purpose. The court may, in its discretion, prescribe any limitations or conditions with reference to the inspection, or award such other and further relief as the court may deem just and proper.

History: L. 1972, ch. 52, § 63; L. 1988, ch. 99, § 28; Revived and amend., L. 1988, ch. 100, § 28; L. 2004, ch. 143, § 35; Jan. 1, 2005.



17-6511 Rights of holders of bonds, debentures and other obligations of corporation.

17-6511. Rights of holders of bonds, debentures and other obligations of corporation. In its articles of incorporation, every corporation may confer upon the holders of any bonds, debentures or other obligations issued or to be issued by the corporation the power to vote in respect to the corporate affairs and management of the corporation to the extent and in the manner provided in the articles of incorporation, and may confer upon such holders of bonds, debentures or other obligations the same right of inspection of its books, accounts and other records, and also any other rights, which the stockholders of the corporation have or may have by reason of this act or of its articles of incorporation. If the articles of incorporation so provide such holders of bonds, debentures or other obligations shall be deemed to be stockholders, and their bonds, debentures or other obligations shall be deemed to be shares of stock, for the purpose of any provision of this act which requires the vote of stockholders as a prerequisite to any corporate action and the articles of incorporation may divest the holders of capital stock, in whole or in part, of their right to vote on any corporate matter whatsoever, except as set forth in K.S.A. 17-6602, and amendments thereto.

History: L. 1972, ch. 52, § 64; L. 1988, ch. 99, § 29; Revived and amend., L. 1988, ch. 100, § 29; L. 2004, ch. 143, § 36; Jan. 1, 2005.



17-6512 Notice of meetings and adjourned meetings.

17-6512. Notice of meetings and adjourned meetings. (a) Whenever stockholders are required or permitted to take any action at a meeting, a written notice of the meeting shall be given which shall state the place, if any, date and hour of the meeting, the means of remote communication, if any, by which stockholders and proxy holders may be deemed to be present in person and vote at such meeting, and, in the case of a special meeting, the purpose or purposes for which the meeting is called.

(b) Unless otherwise provided in this act, the written notice of any meeting shall be given not less than 10 nor more than 60 days before the date of the meeting to each stockholder entitled to vote at such meeting. If mailed, notice is given when deposited in the United States mail, postage prepaid, directed to the stockholder at such stockholder's address as it appears on the records of the corporation. An affidavit of the secretary or an assistant secretary or of the transfer agent or other agent of the corporation that the notice has been given shall be prima facie evidence of the facts stated therein in the absence of fraud.

(c) When a meeting is adjourned to another time or place, unless the bylaws otherwise require, notice need not be given of the adjourned meeting if the time, place, if any, thereof, and the means of remote communication, if any, by which stockholders and proxy holders may be deemed to be present in person and vote at such adjourned meeting are announced at the meeting at which the adjournment is taken. At the adjourned meeting the corporation may transact any business which might have been transacted at the original meeting. If the adjournment is for more than 30 days, or if after the adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting.

History: L. 1972, ch. 52, § 65; L. 1988, ch. 99, § 30; Revived and amend., L. 1988, ch. 100, § 30; L. 2004, ch. 143, § 37; Jan. 1, 2005.



17-6513 Vacancies and newly created directorships.

17-6513. Vacancies and newly created directorships. (a) Unless otherwise provided in the articles of incorporation or bylaws: (1) Vacancies and newly created directorships resulting from any increase in the authorized number of directors elected by all of the stockholders having the right to vote as a single class may be filled by a majority of the directors then in office, although less than a quorum, or by a sole remaining director; or (2) whenever the holders of any class or classes of stock or series thereof are entitled to elect one or more directors by the articles of incorporation, vacancies and newly created directorships of such class or classes or series may be filled by a majority of the directors elected by such class or classes or series thereof then in office, or by a sole remaining director so elected.

If, at any time, by reason of death or resignation or other cause, a corporation should have no directors in office, then any receiver, officer or any stockholder or an executor, administrator, trustee or guardian of a stockholder, or other fiduciary entrusted with like responsibility for the person or estate of a stockholder, may call a special meeting of stockholders in accordance with the provisions of the articles of incorporation or the bylaws, or may apply to the district court for a decree summarily ordering an election as provided in K.S.A. 17-6501, and amendments thereto.

If, at any time, in a corporation where the holders of any class or classes of stock or series thereof are entitled by the articles of incorporation to elect one or more directors, there is no director in office elected by the holders of any such class or series of stock, by reason of death or resignation or other cause, then any receiver, officer or any stockholder of such class or series, as the case may be, or an executor, administrator, trustee or guardian of any such stockholder, or other fiduciary entrusted with like responsibility for the person or estate of any such stockholder, may call a special meeting of stockholders of such class or series, in accordance with the provisions of the articles of incorporation or bylaws for calling a special meeting of stockholders, or may apply to the district court for a decree summarily ordering an election, as provided in K.S.A. 17-6501, and amendments thereto.

(b) In the case of a corporation the directors of which are divided into classes, any directors chosen under subsection (a) shall hold office until the next election of the class for which such directors shall have been chosen, and until their successors shall be elected and qualified.

(c) If, at the time of filling any vacancy or any newly created directorship, the directors then in office shall constitute less than a majority of the whole board, as constituted immediately prior to any such increase, the district court, upon application of any stockholder or stockholders holding at least 10% of the total number of the shares at the time outstanding having the right to vote for such directors, may summarily order an election to be held to fill any such vacancies or newly created directorships, or to replace the directors chosen by the directors then in office as aforesaid, which election shall be governed by the provisions of K.S.A. 17-6501, and amendments thereto, as far as applicable.

(d) Unless otherwise provided in the articles of incorporation or bylaws, when one or more directors shall resign from the board, effective at a future date, a majority of the directors then in office, including those who have so resigned, shall have power to fill such vacancy or vacancies, the vote thereon to take effect when such resignation or resignations shall become effective, and each director so chosen shall hold office as provided in this section in the filling of other vacancies.

History: L. 1972, ch. 52, § 66; L. 1988, ch. 99, § 31; Revived and amend., L. 1988, ch. 100, § 31; L. 1992, ch. 270, § 12; L. 2004, ch. 143, § 38; Jan. 1, 2005.



17-6514 Form of records.

17-6514. Form of records. Any records maintained by a corporation in the regular course of its business, including its stock ledger, books of account and minute books, may be kept on, or by means of, or be in the form of any information storage device or method provided that the records so kept can be converted into clearly legible paper form within a reasonable time. Any corporation shall so convert any records so kept upon the request of any person entitled to inspect the same. When records are kept in such manner, a clearly legible paper form produced from or by the means of the information storage device or method shall be admissible in evidence and shall be accepted for all other purposes, to the same extent as an original paper record of the same information would have been, provided the paper form accurately portrays the record.

History: L. 1972, ch. 52, § 67; L. 2004, ch. 143, § 39; Jan. 1, 2005.



17-6515 Contested election of director, officer or member of governing body or any other contested vote of stockholders or members.

17-6515. Contested election of director, officer or member of governing body or any other contested vote of stockholders or members. (a) Upon application of any stockholder or director, or any officer whose title to office is contested, or any member of a corporation without capital stock, the district court may hear and determine the validity of any election, appointment, removal or resignation of any director, member of the governing body, or officer of any corporation, and the right of any person to hold or continue to hold such office, and, in case any such office is claimed by more than one person, may determine the person entitled thereto. In making such determination, the court may make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the corporation relating to the issue. In case it should be determined that no valid election has been held, the court may order an election to be held in accordance with K.S.A. 17-6501 or 17-6505, and amendments thereto. In any such application, service of copies of the application upon the resident agent of the corporation shall be deemed to be service upon the corporation and upon the person whose title to office is contested and upon the person, if any, claiming such office; and the resident agent shall forward immediately a copy of the application to the corporation and to the person whose title to office is contested and to the person, if any, claiming such office, in a postpaid, sealed, registered letter addressed to such corporation and such person at their post-office addresses last known to the resident agent or furnished to the resident agent by the applicant stockholder. The court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any stockholder or any member of a corporation without capital stock, the district court may hear and determine the result of any vote of stockholders or members, as the case may be, upon matters other than the election of directors, officers or members of the governing body. Service of the application upon the resident agent of the corporation shall be deemed to be service upon the corporation, and no other party need be joined in order for the court to adjudicate the result of the vote. The court may make such order respecting notice of the application as it deems proper under the circumstances.

History: L. 1972, ch. 52, § 68; L. 1988, ch. 99, § 32; Revived and amend., L. 1988, ch. 100, § 32; L. 1992, ch. 270, § 13; L. 2004, ch. 143, § 40; Jan. 1, 2005.



17-6516 Appointment of custodian or receiver for deadlocked corporation; powers of custodian.

17-6516. Appointment of custodian or receiver for deadlocked corporation; powers of custodian. (a) The district court, upon application of any stockholder, may appoint one or more persons to be custodians and, if the corporation is insolvent, to be receivers, of and for any corporation when:

(1) At any meeting held for the election of directors the stockholders are so divided that they have failed to elect successors to directors whose terms have expired or would have expired upon qualification of their successors; or

(2) The business of the corporation is suffering or is threatened with irreparable injury because the directors are so divided respecting the management of the affairs of the corporation that the required vote for action by the board of directors cannot be obtained and the stockholders are unable to terminate this division; or

(3) The corporation has abandoned its business and has failed within a reasonable time to take steps to dissolve, liquidate or distribute its assets.

(b) A custodian appointed under this section shall have all the powers and title of a receiver appointed under K.S.A. 17-6901, but the authority of the custodian is to continue the business of the corporation and not to liquidate its affairs and distribute its assets, except when the court shall otherwise order and except in cases arising under subsection (a)(3) of this section or subsection (a)(2) of K.S.A. 17-7212.

History: L. 1972, ch. 52, § 69; July 1.



17-6517 Powers of district court in certain proceedings; punishment for disobedience of orders.

17-6517. Powers of district court in certain proceedings; punishment for disobedience of orders. (a) The district court, in any proceeding instituted under K.S.A. 17-6501, 17-6505 or 17-6515, and amendments thereto, may determine the right and power of persons claiming to own stock, or in the case of a corporation without capital stock, of the persons claiming to be members, to vote at any meeting of the stockholders or members.

(b) The court may appoint a master to hold any election provided for in K.S.A. 17-6501, 17-6505 or 17-6515, and amendments thereto, under such orders and powers as it deems proper; and it may punish any officer or director for contempt in case of disobedience of any order made by the court; and, in case of disobedience by a corporation of any order made by the court, may enter a decree against such corporation for a penalty of not more than $25,000.

History: L. 1972, ch. 52, § 70; L. 1973, ch. 100, § 4; L. 2004, ch. 143, § 41; Jan. 1, 2005.



17-6518 Actions taken without meeting, notice or vote, if written consent given; procedures and consent form; certification of consent.

17-6518. Actions taken without meeting, notice or vote, if written consent given; procedures and consent form; certification of consent. (a) Unless otherwise provided in the articles of incorporation, any action required by this act to be taken at any annual or special meeting of stockholders of a corporation, or any action which may be taken at any annual or special meeting of such stockholders, may be taken without a meeting, without prior notice and without a vote, if a consent or consents in writing, setting forth the action so taken, are signed by all the holders of outstanding stock entitled to vote. Such consent or consents shall be delivered to the corporation by delivery to its registered office in this state, its principal place of business or an officer or agent of the corporation having custody of the book in which proceedings of meetings of stockholders are recorded.

(b) Unless otherwise provided in the articles of incorporation, any action required by this act to be taken at a meeting of the members of a nonstock corporation, or any action which may be taken at any meeting of the members of a nonstock corporation, may be taken without a meeting, without prior notice and without a vote, if a consent or consents in writing, setting forth the action so taken, are signed by members having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all members having a right to vote were present and voted and shall be delivered to the corporation by delivery to its registered office in this state, its principal place of business or an officer or agent of the corporation having custody of the book in which proceedings of meetings of members are recorded.

(c) Every written consent shall bear the date of signature of each stockholder or member who signs the consent or consents, and no written consent shall be effective to take the corporate action referred to in the consent or consents unless, within 60 days of the earliest dated consent delivered in the manner required by this section to the corporation, written consent signed by a sufficient number of holders or members to take action are delivered to the corporation by delivery to its registered office in this state, its principal place of business or an officer or agent of the corporation having custody of the book in which proceedings of meetings of stockholders or members are recorded.

(d) (1) A telegram, cablegram or other electronic transmission consenting to an action to be taken and transmitted by a stockholder, member or proxy holder, or by a person or persons authorized to act for a stockholder, member or proxy holder, shall be deemed to be written, signed and dated for the purposes of this section, provided that any such telegram, cablegram or other electronic transmission sets forth or is delivered with information from which the corporation can determine: (A) That the telegram, cablegram or other electronic transmission was transmitted by the stockholder, member or proxy holder or by a person or persons authorized to act for the stockholder, member or proxy holder; and (B) the date on which such stockholder, member or proxy holder or authorized person or persons transmitted such telegram, cablegram or electronic transmission. The date on which such telegram, cablegram or electronic transmission is transmitted shall be deemed to be the date on which such consent or consents were signed. No consent or consents given by telegram, cablegram or other electronic transmission shall be deemed to have been delivered until such consent or consents are reproduced in paper form and until such paper form shall be delivered to the corporation by delivery to its registered office in this state, its principal place of business or an officer or agent of the corporation having custody of the book in which proceedings of meetings of stockholders or members are recorded. Notwithstanding the foregoing limitations on delivery, any consent or consents given by telegram, cablegram or other electronic transmission, may be otherwise delivered to the principal place of business of the corporation or to an officer or agent of the corporation having custody of the book in which proceedings of meetings of stockholders are recorded if, to the extent and in the manner provided by resolution of the board of directors or governing body of the corporation.

(2) Any copy, facsimile or other reliable reproduction of a consent or consents in writing may be substituted or used in lieu of the original writing for any and all purposes for which the original writing could be used, provided that such copy, facsimile or other reproduction shall be a complete reproduction of the entire original writing.

(e) Prompt notice of the taking of nonstock corporate action without a meeting by less than unanimous written consent shall be given to those members who have not consented in writing and who, if the action had been taken at a meeting, would have been entitled to notice of the meeting if the record date for such meeting had been the date that a written consent or consents signed by a sufficient number of members to take the action were delivered to the corporation as provided in subsection (c). In the event that the action which is consented to is such as would have required the filing of a certificate under any other section of this act, if such action had been voted on by members at a meeting thereof, the certificate filed under such other section shall state, in lieu of any statement required by such section concerning any vote of members, that written consent has been given in accordance with the provisions of this section.

History: L. 1972, ch. 52, § 71; L. 1973, ch. 100, § 5; L. 2004, ch. 143, § 42; L. 2007, ch. 59, § 1; July 1.



17-6519 Waiver of notice.

17-6519. Waiver of notice. Whenever notice is required to be given under any provision of this act or the articles of incorporation or bylaws, a written waiver, signed by the person entitled to notice, or a waiver by electronic transmission by the person entitled to notice, whether before or after the time stated therein shall be deemed equivalent to notice. Attendance of a person at a meeting shall constitute a waiver of notice of such meeting, except when the person attends a meeting for the express purpose of objecting, at the beginning of the meeting, to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the stockholders, directors or members of a committee of directors need be specified in any written waiver of notice or any waiver by electronic transmission unless so required by the articles of incorporation or the bylaws.

History: L. 1972, ch. 52, § 72; L. 2004, ch. 143, § 43; Jan. 1, 2005.



17-6520 Exceptions to notice requirements.

17-6520. Exceptions to notice requirements. (a) Whenever notice is required to be given, under any provision of this act or of the articles of incorporation or bylaws of any corporation, to any person with whom communication is unlawful, the giving of such notice to such person shall not be required and there shall be no duty to apply to any governmental authority or agency for a license or permit to give such notice to such person. Any action or meeting which shall be taken or held without notice to any such person with whom communication is unlawful shall have the same force and effect as if such notice had been duly given. In the event that the action taken by the corporation is such as to require the filing of a certificate under any of the other sections of this act, the certificate shall state, if such is the fact and if notice is required, that notice was given to all persons entitled to receive notice except such persons with whom communication is unlawful.

(b) Whenever notice is required to be given, under any provision of this act or the articles of incorporation or bylaws of any corporation, to any stockholder or, if the corporation is a nonstock corporation, to any member, to whom (1) notice of two consecutive annual meetings, and all notices of meetings or of the taking of action by written consent without a meeting to such person during the period between such two consecutive annual meetings, or (2) all, and at least two payments, if sent by first class mail, of dividends or interest on securities during a 12-month period, have been mailed addressed to such person at such person's address as shown on the records of the corporation and have been returned undeliverable, the giving of such notice to such person shall not be required. Any action or meeting which shall be taken or held without notice to such person shall have the same force and effect as if such notice had been duly given. If any such person shall deliver to the corporation a written notice setting forth such person's then current address, the requirement that notice be given to such person shall be reinstated. In the event that the action taken by the corporation is such as to require the filing of a certificate under any of the other sections of this chapter, the certificate need not state that notice was not given to persons to whom notice was not required to be given pursuant to this subsection.

(c) The exception in subsection (b)(1) to the requirement that notice be given shall not be applicable to any notice returned as undeliverable if the notice was given by electronic transmission.

History: L. 1972, ch. 52, § 73; L. 1988, ch. 99, § 33; Revived and amend., L. 1988, ch. 100, § 33; L. 2004, ch. 143, § 44; Jan. 1, 2005.



17-6521 Inspectors at meetings; powers and duties.

17-6521. Inspectors at meetings; powers and duties. (a) In advance of any meeting of stockholders, the corporation shall appoint one or more inspectors to act at the meeting and make a written report thereof. The corporation may designate one or more persons as alternate inspectors to replace any inspector who fails to act. If no inspector or alternate is able to act at a meeting of stockholders, the person presiding at the meeting shall appoint one or more inspectors to act at the meeting. Before entering upon the discharge of the duties of inspector, each inspector shall take and sign an oath faithfully to execute the duties of inspector with strict impartiality and according to the best of such inspector's ability.

(b) The inspectors shall:

(1) Ascertain the number of shares outstanding and the voting power of each;

(2) determine the shares represented at a meeting and the validity of proxies and ballots;

(3) count all votes and ballots;

(4) determine and retain for a reasonable period a record of the disposition of any challenges made to any determination by the inspectors; and

(5) certify their determination of the number of shares represented at the meeting, and their count of all votes and ballots. The inspectors may appoint or retain other persons or entities to assist the inspectors in the performance of the duties of the inspectors.

(c) The date and time of the opening and the closing of the polls for each matter upon which the stockholders will vote at a meeting shall be announced at the meeting. No ballot, proxies or votes, nor any revocations thereof or changes thereto, shall be accepted by the inspectors after the closing of the polls unless the district court upon application by a stockholder determines otherwise.

(d) In determining the validity and counting of proxies and ballots, the inspectors shall be limited to an examination of the proxies, any envelopes submitted with those proxies, any information provided in accordance with subsection (f) of K.S.A. 17-6501 or subsection (c)(2) of 17-6502, and amendments thereto, or any information provided pursuant to subsection (a)(2)(B)(i) or (iii) of K.S.A. 17-6501, and amendments thereto, ballots and the regular books and records of the corporation, except that the inspectors may consider other reliable information for the limited purpose of reconciling proxies and ballots submitted by or on behalf of banks, brokers, their nominees or similar persons which represent more votes than the holder of a proxy is authorized by the record owner to cast or more votes than the stockholder holds of record. If the inspectors consider other reliable information for the limited purpose permitted herein, the inspectors at the time they make their certification pursuant to subsection (b)(5) shall specify the precise information considered by them including the person or persons from whom they obtained the information, when the information was obtained, the means by which the information was obtained and the basis for the inspectors' belief that such information is accurate and reliable.

(e) Unless otherwise provided in the articles of incorporation or bylaws, this section shall not apply to a corporation that does not have a class of voting stock that is:

(1) Listed on a national securities exchange;

(2) authorized for quotation on an interdealer quotation system of a registered national securities association; or

(3) held of record by more than 2,000 stockholders.

(f) This section shall be part of and supplemental to the Kansas general corporation code, and amendments thereto.

History: L. 2004, ch. 143, § 45; Jan. 1, 2005.



17-6522 Notice to shareholders; consent to electronic transmission.

17-6522. Notice to shareholders; consent to electronic transmission. (a) Without limiting the manner by which notice otherwise may be given effectively to stockholders, any notice to stockholders given by the corporation under any provisions of this act, the articles of incorporation, or the bylaws shall be effective if given by a form of electronic transmission consented to by the stockholders to whom the notice is given. Any such consent shall be revocable by the stockholder by written notice to the corporation. Any such consent shall be deemed revoked if: (1) The corporation is unable to deliver by electronic transmission two consecutive notices given by the corporation in accordance with such consent; and (2) such inability becomes known to the secretary or an assistant secretary of the corporation or to the transfer agent, or other person responsible for the giving of notice. The inadvertent failure to treat such inability as a revocation shall not invalidate any meeting or other action.

(b) Notice given pursuant to subsection (a) shall be deemed given: (1) If by facsimile telecommunication, when directed to a number at which the stockholder has consented to receive notice; (2) if by electronic mail, when directed to an electronic mail address at which the stockholder has consented to receive notice; (3) if by a posting on an electronic network together with separate notice to the stockholder of such specific posting, upon the later of (A) such posting and (B) the giving of such separate notice; and (4) if by any other form of electronic transmission, when directed to the stockholder. An affidavit of the secretary or an assistant secretary or of the transfer agent or other agent of the corporation that the notice has been given by a form of electronic transmission, in the absence of fraud, shall be prima facie evidence of the facts stated therein.

(c) For purposes of this act, "electronic transmission" means any form of communication, not directly involving the physical transmission of paper, that creates a record that may be retained, retrieved and reviewed by a recipient thereof, and that may be directly reproduced in paper form by such a recipient through an automated process.

(d) This section shall apply to a corporation organized under this act that is not authorized to issue capital stock, and when so applied, all references to stockholders shall be deemed to refer to members of such a corporation.

(e) This section shall not apply to K.S.A. 17-6414, 17-6906, 17-7001 or 17-7002, and amendments thereto.

(f) This section shall be a part of and supplemental to the Kansas general corporation code, and amendments thereto.

History: L. 2004, ch. 143, § 46; Jan. 1, 2005.



17-6523 Notice, effect; objection; limitations.

17-6523. Notice, effect; objection; limitations. (a) Without limiting the manner by which notice otherwise may be given effectively to stockholders, any notice to stockholders given by the corporation under any provision of this chapter, the articles of incorporation or the bylaws shall be effective if given by a single written notice to stockholders who share an address if consented to by the stockholders at that address to whom such notice is given. Any such consent shall be revocable by the stockholder by written notice to the corporation.

(b) Any stockholder who fails to object in writing to the corporation, within 60 days of having been given written notice by the corporation of its intention to send the single notice permitted under subsection (a), shall be deemed to have consented to receiving such single written notice.

(c) This section shall apply to a corporation organized under this chapter that is not authorized to issue capital stock, and when so applied, all references to stockholders shall be deemed to refer to members of such a corporation.

(d) This section shall not apply to K.S.A. 17-6414, 17-6906, 17-7001, and 17-7002, and amendments thereto.

(e) This section shall be part of and supplemental to the Kansas general corporation code, and amendments thereto.

History: L. 2004, ch. 143, § 92; Jan. 1, 2005.






Article 66 AMENDMENTS OF ARTICLES OF INCORPORATION; CHANGE IN CAPITAL OR CAPITAL STOCK

17-6601 Amendment of articles of incorporation prior to receipt of any payment for stock.

17-6601. Amendment of articles of incorporation prior to receipt of any payment for stock. (a) Before a corporation has received any payment for any of its stock, it may amend its articles of incorporation at any time or times, in any and as many respects as may be desired, so long as its articles of incorporation, as amended, would contain only such provisions as it would be lawful and proper to insert in an original articles of incorporation filed at the time of filing the amendment.

(b) The amendment of the articles of incorporation authorized by this section shall be adopted by a majority of the incorporators, if directors were not named in the original articles of incorporation or have not yet been elected, or, if directors were named in the original articles of incorporation or have been elected and have qualified, by a majority of the directors. A certificate setting forth the amendment and certifying that the corporation has not received any payment for any of its stock and that the amendment has been duly adopted in accordance with the provisions of this section shall be executed and filed in accordance with K.S.A. 2015 Supp. 17-7910, and amendments thereto. Upon such filing, the corporation's articles of incorporation shall be deemed to be amended accordingly as of the date on which the original articles of incorporation became effective except as to those persons who are substantially and adversely affected by the amendment and as to those persons the amendment shall be effective from the filing date.

History: L. 1972, ch. 52, § 74; L. 1988, ch. 99, § 34; Revived and amend., L. 1988, ch. 100, § 34; L. 1999, ch. 39, § 11; L. 2000, ch. 39, § 24; L. 2015, ch. 65, § 1; July 1.



17-6602 Amendment of articles of incorporation after receipt of payment for stock; amendment of articles by nonstock corporation; abandonment of proposed amendment.

17-6602. Amendment of articles of incorporation after receipt of payment for stock; amendment of articles by nonstock corporation; abandonment of proposed amendment. (a) After a corporation has received payment for any of its capital stock, it may amend its articles of incorporation, from time to time, in any and as many respects as may be desired, so long as its articles of incorporation, as amended, would contain only such provisions as it would be lawful and proper to insert in an original articles of incorporation filed at the time of the filing of the amendment. If a change in stock or the rights of stockholders, or an exchange, reclassification or cancellation of stock or rights of stockholders is to be made, the amendment to the articles of incorporation shall contain such provisions as may be necessary to effect such change, exchange, reclassification or cancellation. In particular, and without limitation upon such general power of amendment, a corporation may amend its articles of incorporation, from time to time, so as:

(1) To change its corporate name;

(2) to change, substitute, enlarge or diminish the nature of its business or its corporate powers and purposes;

(3) to increase or decrease its authorized capital stock or to reclassify the same, by changing the number, par value, designations, preferences, or relative, participating, optional or other special rights of the shares, or the qualifications, limitations or restrictions of such rights, or by changing shares with par value into shares without par value, or shares without par value into shares with par value either with or without increasing or decreasing the number of shares;

(4) to cancel or otherwise affect the right of the holders of the shares of any class to receive dividends which have accrued but have not been declared;

(5) to create new classes of stock having rights and preferences either prior and superior or subordinate and inferior to the stock of any class then authorized, whether issued or unissued; or

(6) to change the period of its duration. Any or all such changes or alterations may be effected by one certificate of amendment.

(b) Notwithstanding the provisions of subsection (c), the board of directors of a corporation that is registered or intends to register as an open-end investment company under the investment company act of 1940, 15 U.S.C. § 80a-1 et seq., after the registration takes effect, by resolution, may approve the amendment of the articles of incorporation of the corporation to: (1) Increase or decrease the aggregate number of shares of stock or the number of shares of any class of stock that the corporation has authority to issue; or (2) authorize the issuance of an indefinite number of shares of any such stock, unless a provision has been included in the charter of the corporation after July 1, 1995, prohibiting such action by the board of directors without stockholder approval. A certificate setting forth the amendment and certifying that such amendment has been duly adopted in accordance with the provisions of this section shall be executed and filed, and shall become effective, in accordance with K.S.A. 2015 Supp. 17-7910, and amendments thereto. If the board of directors authorizes the issuance of an indefinite number of shares of any class of stock of the corporation pursuant to this subsection, such authorization shall be disclosed wherever the corporation would otherwise be required by law to disclose the total number of authorized shares of any such class of stock of the corporation.

(c) Except as provided in subsection (b), every amendment authorized by subsection (a) shall be made and effected in the following manner:

(1) If the corporation has capital stock, its board of directors shall adopt a resolution setting forth the amendment proposed, declaring its advisability, and either calling a special meeting of the stockholders entitled to vote for the consideration of such amendment or directing that the amendment proposed be considered at the next annual meeting of the stockholders. Such special or annual meeting shall be called and held upon notice in accordance with K.S.A. 17-6512, and amendments thereto. The notice shall set forth such amendment in full or a brief summary of the changes to be effected thereby, as the directors shall deem advisable. At the meeting a vote of the stockholders entitled to vote shall be taken for and against the proposed amendment. If a majority of the outstanding stock entitled to vote, and a majority of the outstanding stock of each class entitled to vote as a class has been voted in favor of the amendment, a certificate setting forth the amendment and certifying that such amendment has been duly adopted in accordance with the provisions of this section shall be executed and filed, and shall become effective, in accordance with K.S.A. 2015 Supp. 17-7910, and amendments thereto.

(2) The holders of the outstanding shares of a class shall be entitled to vote as a class upon a proposed amendment, whether or not entitled to vote by the provisions of the articles of incorporation, if the amendment would increase or decrease the aggregate number of authorized shares of such class, increase or decrease the par value of the shares of such class, or alter or change the powers, preferences or special rights of the shares of such class so as to affect them adversely. If any proposed amendment would alter or change the powers, preferences or special rights of one or more series of any class so as to affect them adversely, but does not affect the entire class, then only the shares of the series affected by the amendment shall be considered a separate class for the purposes of this subsection. The number of authorized shares of any such class or classes of stock may be increased or decreased, but not below the number of shares then outstanding, by the affirmative vote of the holders of a majority of the stock of the corporation entitled to vote, if so provided in the original articles of incorporation or in any amendment which created such class or classes of stock or in any amendment which was authorized by a resolution or resolutions adopted by the affirmative vote of the holders of a majority of such class or classes of stock.

(3) If the corporation has no capital stock, then the governing body of the corporation shall adopt a resolution setting forth the amendment proposed and declaring its advisability. If at a subsequent meeting, held not earlier than 15 days and not later than 60 days from the meeting at which such resolution has been passed, a majority of all the members of the governing body shall vote in favor of such amendment, a certificate thereof shall be executed and filed, and shall become effective, in accordance with K.S.A. 2015 Supp. 17-7910, and amendments thereto. The articles of incorporation of any such corporation without capital stock may contain a provision requiring any amendment to be approved by a specified number or percentage of the members or of any specified class of members of such corporation, in which event only one meeting of the governing body thereof shall be necessary, and such proposed amendment shall be submitted to the members or to any specified class of members of such corporation without capital stock in the same manner, so far as applicable, as is provided in this section for an amendment to the articles of incorporation of a stock corporation. In the event of the adoption of such amendment, a certificate evidencing such amendment shall be executed and filed and shall become effective in accordance with K.S.A. 2015 Supp. 17-7910, and amendments thereto.

(4) Whenever the articles of incorporation shall require for action by the board of directors, by the holders of any class or series of shares or by the holders of any other securities having voting power the vote of a greater number or proportion than is required by any section of this act, the provision of the articles of incorporation requiring such greater vote shall not be altered, amended or repealed except by such greater vote.

(d) The resolution authorizing a proposed amendment to the articles of incorporation may provide that at any time prior to the filing of the amendment with the secretary of state, notwithstanding authorization of the proposed amendment by the stockholders of the corporation or by the members of a nonstock corporation, the board of directors or governing body may abandon such proposed amendment without further action by the stockholders or members.

History: L. 1972, ch. 52, § 75; L. 1973, ch. 100, § 6; L. 1988, ch. 99, § 35; Revived and amend., L. 1988, ch. 100, § 35; L. 1992, ch. 270, § 14; L. 1995, ch. 85, § 1; L. 1999, ch. 39, § 12; L. 2000, ch. 39, § 25; L. 2015, ch. 65, § 2; July 1.



17-6603 Retirement of shares of capital stock; status of authorized or unissued shares; reissuance prohibited by articles of incorporation.

17-6603. Retirement of shares of capital stock; status of authorized or unissued shares; reissuance prohibited by articles of incorporation. (a) A corporation, by resolution of its board of directors, may retire any shares of its capital stock that are issued but are not outstanding.

(b) Whenever any shares of the capital stock of a corporation are retired, they shall resume the status of authorized and unissued shares of the class or series to which they belong unless the articles of incorporation otherwise provides. If the articles of incorporation prohibits the reissuance of such shares, or prohibits the reissuance of such shares as a part of a specific series only, a certificate stating that reissuance of the shares, as part of the class or series, is prohibited, identifying the shares and reciting that their retirement shall be executed and filed and shall become effective in accordance with K.S.A. 17-6003, and amendments thereto. When such certificate becomes effective, it shall have the effect of amending the articles of incorporation so as to reduce accordingly the number of authorized shares of the class or series to which such shares belong or, if such retired shares constitute all of the authorized shares of the class or series to which they belong, of eliminating from the articles of incorporation all reference to such class or series of stock.

(c) If the capital of the corporation shall be reduced by or in connection with the retirement of shares, the reduction of capital shall be effected pursuant to K.S.A. 17-6604, and amendments thereto.

History: L. 1972, ch. 52, § 76; L. 1986, ch. 399, § 9; L. 1988, ch. 99, § 36; Revived and amend., L. 1988, ch. 100, § 36; L. 2000, ch. 39, § 26; July 1.



17-6604 Reduction of capital.

17-6604. Reduction of capital. (a) A corporation, by resolution of its board of directors, may reduce its capital in any of the following ways by:

(1) Reducing or eliminating the capital represented by shares of capital stock which have been retired;

(2) applying to an otherwise authorized purchase or redemption of outstanding shares of its capital stock some or all of the capital represented by the shares being purchased or redeemed, or any capital that has not been allocated to any particular class of its capital stock;

(3) applying to an otherwise authorized conversion or exchange of outstanding shares of its capital stock some or all of the capital represented by the shares being converted or exchanged, or some or all of any capital that has not been allocated to any particular class of its capital stock, or both, to the extent that such capital in the aggregate exceeds the total aggregate par value or the stated capital of any previously unissued shares issuable upon such conversion or exchange; or

(4) transferring to surplus: (A) Some or all of the capital not represented by any particular class of its capital stock; (B) some or all of the capital represented by issued shares of its par value capital stock, which capital is in excess of the aggregate par value of such shares; or (C) some of the capital represented by issued shares of its capital stock without par value.

(b) Notwithstanding the other provisions of this section, no reduction of capital shall be made or effected unless the assets of the corporation remaining after such reduction shall be sufficient to pay any debts of the corporation for which payment has not been otherwise provided. No reduction of capital shall release any liability of any stockholder whose shares have not been fully paid.

History: L. 1972, ch. 52, § 77; L. 1988, ch. 99, § 37; Revived and amend., L. 1988, ch. 100, § 37; L. 2004, ch. 143, § 47; Jan. 1, 2005.



17-6605 Restated articles of incorporation.

17-6605. Restated articles of incorporation. (a) Whenever it is desired, a corporation may integrate into a single instrument all of the provisions of its articles of incorporation which are then in effect and operative as a result of there having been filed with the secretary of state one or more certificates or other instruments pursuant to any of the sections referred to in K.S.A. 17-6004, and amendments thereto. Such corporation may at the same time also further amend its articles of incorporation by adopting a restated articles of incorporation.

(b) If the restated articles of incorporation merely restate and integrate but do not further amend the articles of incorporation, as theretofore amended or supplemented by any instrument that was filed pursuant to any of the sections mentioned in K.S.A. 17-6004, and amendments thereto, such restated articles may be adopted by the board of directors without a vote of the stockholders, or they may be proposed by the directors and submitted by them to the stockholders for adoption, in which case the procedure and vote required by K.S.A. 17-6602, and amendments thereto, for amendment of the articles of incorporation shall be applicable. If the restated articles of incorporation restate and integrate and also further amend in any respect the articles of incorporation, as theretofore amended or supplemented, they shall be proposed by the directors and adopted by the stockholders in the manner and by the vote prescribed by K.S.A. 17-6602, and amendments thereto, or, if the corporation has not received any payment for any of its stock, in the manner and by the vote prescribed by K.S.A. 17-6601, and amendments thereto.

(c) Any restated articles of incorporation shall be specifically designated as such in its heading. They shall state, either in the heading or in an introductory paragraph, the corporation's present name, and, if it has been changed, the name under which it was originally incorporated, and the date of filing of its original articles of incorporation with the secretary of state. Any restated articles shall also state that they were duly adopted by the directors or stockholders, as the case may be, in accordance with the provisions of this section. If they were adopted by the board of directors without a vote of the stockholders unless it was adopted pursuant to the provisions of K.S.A. 17-6601, and amendments thereto, they shall state that they only restate and integrate and do not further amend the provisions of the corporation's articles of incorporation as theretofore amended or supplemented, and that there is no discrepancy between those provisions and the provisions of the restated articles. A restated articles of incorporation may omit: (1) Such provisions of the original articles of incorporation which named the incorporator or incorporators, the initial board of directors, and the original subscribers for shares; and (2) such provisions contained in any amendment to the articles of incorporation as were necessary to effect a change, exchange, reclassification, subdivision, combination or cancellation of stock if such change, exchange, reclassification, subdivision, combination or cancellation has become effective. Any such omissions shall not be deemed a further amendment.

(d) Any restated articles of incorporation shall be executed and filed in accordance with K.S.A. 17-6003, and amendments thereto. Upon filing with the secretary of state, the corporation's original articles of incorporation, as theretofore amended or supplemented, shall be superseded; and thenceforth the restated articles, including any further amendments or changes made thereby, shall be the articles of incorporation of the corporation, but the original date of incorporation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the articles of incorporation shall be subject to any other provisions of this act, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

History: L. 1972, ch. 52, § 78; L. 1988, ch. 99, § 38; Revived and amend., L. 1988, ch. 100, § 38; L. 1999, ch. 39, § 13; L. 2000, ch. 39, § 27; L. 2004, ch. 143, § 48; Jan. 1, 2005.






Article 67 MERGER OR CONSOLIDATION

17-6701 Merger or consolidation of domestic corporations.

17-6701. Merger or consolidation of domestic corporations. (a) Any two or more corporations existing under the laws of this state and authorized to issue capital stock may merge into a single corporation, which may be any one of the constituent corporations or they may consolidate into a new corporation formed by the consolidation, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section.

(b) The board of directors of each corporation which desires to merge or consolidate shall adopt a resolution approving an agreement of merger or consolidation. The agreement shall state: (1) The terms and conditions of the merger or consolidation; (2) the mode of carrying the same into effect; (3) in the case of a merger, such amendments or changes in the articles of incorporation of the surviving corporation as are desired to be effected by the merger or, if no such amendments or changes are desired, a statement that the articles of incorporation of the surviving corporation shall be its articles of incorporation; (4) in the case of consolidation, that the articles of incorporation of the resulting corporation shall be as is set forth in an attachment to the agreement; (5) the manner, if any, of converting the shares of each of the constituent corporations into shares or other securities of the corporation surviving or resulting from the merger or consolidation, or of cancelling some or all of such shares and, if any shares of any of the constituent corporations are not to remain outstanding, to be converted solely into shares or other securities of the surviving or resulting corporation or to be cancelled, the cash, property, rights or securities of any other corporation or entity which the holders of such shares are to receive in exchange for, or upon conversion of, such shares and the surrender of any certificates evidencing them, which cash, property, rights or securities of any other corporation or entity may be in addition to or in lieu of shares or other securities of the surviving or resulting corporation; and (6) such other details or provisions as are deemed desirable, including, without limiting, the generality of the foregoing, a provision for the payment of cash in lieu of the issuance or recognition of fractional shares, interests or rights, or for any other arrangement with respect thereto, consistent with the provisions of K.S.A. 17-6405, and amendments thereto. The agreement adopted as provided in this subsection shall be executed in accordance with K.S.A. 17-6003, and amendments thereto. Any terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(c) (1) The agreement required by subsection (b) shall be submitted to the stockholders of each constituent corporation at an annual or special meeting thereof for the purpose of acting on the agreement.

(2) The terms of the agreement may require that the agreement be submitted to the stockholders whether or not the board of directors determines at any time subsequent to declaring its advisability that the agreement is no longer advisable and recommends that the stockholders reject it.

(3) Due notice of the time, place and purpose of the meeting shall be mailed to each holder of stock of the corporation, whether voting or nonvoting, at the stockholder's address as it appears on the records of the corporation, at least 20 days prior to the date of the meeting. The notice shall contain a copy of the agreement or a brief summary thereof, as the directors deem advisable.

(4) At the meeting the agreement shall be considered and a vote taken for its adoption or rejection. If a majority of the outstanding stock of the corporation entitled to vote thereon shall be voted for the adoption of the agreement, that fact shall be certified on the agreement by the secretary or assistant secretary of the corporation. If the agreement is adopted and certified by each constituent corporation, it shall then be executed and filed, and shall become effective, in accordance with K.S.A. 17-6003, and amendments thereto.

(5) In lieu of filing the agreement of merger or consolidation, the surviving or resulting corporation may file a certificate of merger or consolidation, executed in accordance with K.S.A. 17-6003, and amendments thereto, which states: (A) The name and state of incorporation of each of the constituent corporations; (B) that an agreement of merger or consolidation has been approved, adopted, certified and executed by each of the constituent corporations in accordance with this section; (C) the name of the surviving or resulting corporation; (D) in the case of a merger, such amendments or changes in the articles of incorporation of the surviving corporation as are desired to be effected by the merger or, if no such amendments or changes are desired, a statement that the articles of incorporation of one of the constituent corporations shall be the articles of incorporation of the surviving corporation; (E) in the case of a consolidation, that the articles of incorporation of the resulting corporation shall be as is set forth in an attachment to the certificate; (F) that the executed agreement of consolidation or merger is on file at the principal place of business of the surviving or resulting corporation, stating the address thereof; and (G) that a copy of the agreement of consolidation or merger will be furnished by the surviving or resulting corporation, on request and without cost, to any stockholder of any constituent corporation.

(d) Any agreement of merger or consolidation may contain a provision that at any time prior to the time that the agreement, or certificate in lieu thereof, filed with the secretary of state becomes effective in accordance with K.S.A. 17-6003, and amendments thereto, the agreement may be terminated by the board of directors of any constituent corporation notwithstanding approval of the agreement by the stockholders of all or any of the constituent corporations; in the event the agreement of merger or consolidation is terminated after the filing of the agreement, or a certificate, with the secretary of state but before the agreement, or certificate, has become effective, a certificate of termination of merger or consolidation shall be filed in accordance with K.S.A. 17-6003, and amendments thereto. Any agreement of merger or consolidation may contain a provision that the boards of directors of the constituent corporations may amend the agreement at any time prior to the filing of the agreement, or a certificate in lieu thereof, with the secretary of state, except that an amendment made subsequent to the adoption of the agreement by the stockholders of any constituent corporation shall not: (1) Alter or change the amount or kind of shares, securities, cash, property or rights, or any combination, to be received in exchange for or on conversion of all or any of the shares of any class or series thereof of such constituent corporation; (2) alter or change any term of the articles of incorporation of the surviving or resulting corporation to be effected by the merger or consolidation; or (3) alter or change any of the terms and conditions of the agreement if such alteration or change would adversely affect the holders of any class or series thereof of such constituent corporation. In the event the agreement of merger or consolidation is amended after the filing of such merger or consolidation with the secretary of state but before the agreement has become effective, a certificate of amendments of merger or consolidation shall be filed in accordance with K.S.A. 17-6003, and amendments thereto.

(e) In the case of a merger, the articles of incorporation of the surviving corporation shall automatically be amended to the extent, if any, that changes in the articles of incorporation are set forth in the agreement of merger.

(f) (1) Notwithstanding the requirements of subsection (c), unless required by its articles of incorporation, no vote of stockholders of a constituent corporation surviving a merger shall be necessary to authorize a merger if: (A) The agreement of merger does not amend in any respect the articles of incorporation of such constituent corporation; (B) each share of stock of such constituent corporation outstanding immediately prior to the effective date of the merger is to be an identical outstanding or treasury share of the surviving corporation after the effective date of the merger; and (C) either no shares of common stock of the surviving corporation and no shares, securities or obligations convertible into such stock are to be issued or delivered under the plan of merger, or the authorized unissued shares or the treasury shares of common stock of the surviving corporation to be issued or delivered under the plan of merger plus those initially issuable upon conversion of any other shares, securities or obligations to be issued or delivered under such plan do not exceed 20% of the shares of common stock of such constituent corporation outstanding immediately prior to the effective date of the merger.

(2) No vote of stockholders of a constituent corporation shall be necessary to authorize a merger or consolidation if no shares of the stock of such corporation shall have been issued prior to the adoption by the board of directors of the resolution approving the agreement of merger or consolidation. If an agreement of merger is adopted by the constituent corporation surviving the merger, by action of its board of directors and without any vote of its stockholders pursuant to this subsection, the secretary or assistant secretary of that corporation shall certify on the agreement that the agreement has been adopted pursuant to this subsection and: (A) If it has been adopted pursuant to the first sentence of this subsection, that the conditions specified in that sentence have been satisfied; or (B) if it has been adopted pursuant to the second sentence of this subsection, that no shares of stock of such corporation were issued prior to the adoption by the board of directors of the resolution approving the agreement of merger or consolidation.

(3) The agreement adopted and certified shall then be executed and filed, and shall become effective, in accordance with K.S.A. 17-6003, and amendments thereto. Such filing shall constitute a representation by the person who executes the agreement that the facts stated in the certificate remain true immediately prior to such filing.

(g) Notwithstanding the requirements of subsection (c), unless expressly required by its articles of incorporation, no vote of stockholders of a constituent corporation shall be necessary to authorize a merger with or into a single direct or indirect wholly-owned subsidiary of such constituent corporation if:

(1) Such constituent corporation and the direct or indirect wholly-owned subsidiary of such constituent corporation are the only constituent entities to the merger;

(2) each share or fraction of a share of the capital stock of the constituent corporation outstanding immediately prior to the effective time of the merger is converted in the merger into a share or equal fraction of share of capital stock of a holding company having the same designations, rights, powers and preferences, and the qualifications, limitations and restrictions thereof, as the share of stock of the constituent corporation being converted in the merger;

(3) the holding company and the constituent corporations are corporations of this state and the direct or indirect wholly-owned subsidiary that is the other constituent entity to the merger is a corporation or limited liability company of this state;

(4) the articles of incorporation and bylaws of the holding company immediately following the effective time of the merger contain provisions identical to the articles of incorporation and bylaws of the constituent corporation immediately prior to the effective time of the merger, other than provisions, if any, regarding the incorporator or incorporators, the corporate name, the registered office and agent, the initial board of directors and the initial subscribers for shares and such provisions contained in any amendment to the articles of incorporation as were necessary to effect a change, exchange, reclassification, subdivision, combination or cancellation of stock, if such change, exchange, reclassification, subdivision, combination or cancellation has become effective;

(5) as a result of the merger the constituent corporation or its successor becomes or remains a direct or indirect wholly-owned subsidiary of the holding company;

(6) the directors of the constituent corporation become or remain the directors of the holding company upon the effective time of the merger; and

(7) (A) the organizational documents of the surviving entity immediately following the effective time of the merger contain provisions identical to the articles of incorporation of the constituent corporation immediately prior to the effective time of the merger, other than provisions, if any, regarding the incorporator or incorporators, the corporate or entity name, the registered office and agent, the initial board of directors and the initial subscribers for shares, references to members rather than stockholders or shareholders, references to interests, units or the like rather than stock or shares, references to managers, managing members or other members of the governing body rather than directors and such provisions contained in any amendment to the articles of incorporation as were necessary to effect a change, exchange, reclassification, subdivision, combination or cancellation of stock, if such change, exchange, reclassification, subdivision, combination or cancellation has become effective.

(B) If the organizational documents of the surviving entity do not contain the following provisions, such documents shall be amended in the merger to contain provisions requiring that: (i) Any act or transaction by or involving the surviving entity, other than the election or removal of directors or managers, managing members or other members of the governing body of the surviving entity, that requires for its adoption under this act or its organizational documents the approval of the stockholders or members of the surviving entity shall, by specific reference to this subsection, require, in addition, the approval of the stockholders of the holding company, or any successor by merger, by the same vote as is required by this act or by the organizational documents of the surviving entity, or both. For purposes of this clause, any surviving entity that is not a corporation shall include in such amendments a requirement that the approval of the stockholders of the holding company be obtained for any act or transaction by or involving the surviving entity, other than the election or removal of directors or managers, managing members or other members of the governing body of the surviving entity, which would require the approval of the stockholders of the surviving entity if the surviving entity were a corporation subject to this act;

(ii) any amendment of the organizational documents of a surviving entity that is not a corporation, which amendment would, if adopted by a corporation subject to this act, be required to be included in the articles of incorporation of such corporation, shall, by specific reference to this subsection, require, in addition, the approval of the stockholders of the holding company, or any successor by merger, by the same vote as is required by this act or by the organizational documents of the surviving entity or both; and

(iii) the business and affairs of a surviving entity that is not a corporation shall be managed by or under the direction of a board of directors, board of managers or other governing body consisting of individuals who are subject to the same fiduciary duties applicable to, and who are liable for breach of such duties to the same extent as, directors of a corporation subject to this act. Neither the provisions of this subsection nor any provision of a surviving entity's organizational documents required by this subsection shall be deemed or construed to require approval of the stockholders of the holding company to elect or remove directors or managers, managing members or other members of the governing body of the surviving entity.

(C) The organizational documents of the surviving entity may be amended in the merger to reduce the number of classes and shares of capital stock or other equity interests or units that the surviving entity is authorized to issue.

(D) As used in this subsection only, the term "organizational documents," when used in reference to a corporation, means the articles of incorporation of such corporation and, when used in reference to a limited liability company, means the articles of organization or operating agreement of such limited liability company; the term "holding company" means a corporation which, from its incorporation until consummation of a merger governed by this subsection, was at all times a direct or indirect wholly-owned subsidiary of the constituent corporation and whose capital stock is issued in such merger. From and after the effective time of a merger adopted by a constituent corporation by action of its board of directors and without any vote of stockholders pursuant to this subsection: (i) To the extent the restriction of K.S.A. 17-12,100 et seq., and amendments thereto, applied to the constituent corporation and its stockholders the effective time of the merger such restrictions shall apply to the holding company and its stockholders immediately after the effective time of the merger as though it were the constituent corporation, and all shares of stock of the holding company acquired in the merger shall for the purposes of K.S.A. 17-12,100 et seq., and amendments thereto, be deemed to have been acquired at the time that the shares of stock of the constituent corporation converted in the merger were acquired, and provided further that any stockholder who immediately prior to the effective time of the merger was not an interested stockholder within the meaning of K.S.A. 17-12,100 et seq., and amendments thereto, shall not solely by reason of the merger become an interested stockholder of the holding company; and (ii) if the corporate name of the holding company immediately following the effective time of the merger is the same as the corporate name of the constituent corporation immediately prior to the effective time of the merger, the shares of capital stock of the holding company into which the shares of capital stock of the constituent corporation are converted in the merger shall be represented by the stock certificates that previously represented shares of capital stock of the constituent corporation and to the extent a stockholder of the constituent corporation immediately prior to the merger had standing to institute or maintain derivative litigation on behalf of the constituent corporation, nothing in this section shall be deemed to limit or extinguish such standing. If an agreement of merger is adopted by a constituent corporation by action of its board of directors and without any vote of stockholders pursuant to this subsection, the secretary or assistant secretary of the constituent corporation shall certify on the agreement or a certificate of merger that the agreement has been adopted pursuant to this subsection and that the conditions specified in the first sentence of this subsection have been satisfied. The agreement or certificate of merger so adopted and certified shall then be filed and become effective, in accordance with K.S.A. 17-6003, and amendments thereto. Such filing shall constitute a representation by the person who executes the agreement or certificate of merger that the facts stated in the certificate remain true immediately prior to such filing.

History: L. 1972, ch. 52, § 79; L. 1986, ch. 399, § 10; L. 1988, ch. 99, § 39; Revived and amend., L. 1988, ch. 100, § 39; L. 1992, ch. 270, § 15; L. 1993, ch. 163, § 4; L. 1998, ch. 189, § 13; L. 2000, ch. 39, § 28; L. 2004, ch. 143, § 49; Jan. 1, 2005.



17-6702 Merger or consolidation of domestic and foreign corporations; service of process upon surviving or resulting corporation.

17-6702. Merger or consolidation of domestic and foreign corporations; service of process upon surviving or resulting corporation. (a) Any one or more corporations of this state may merge or consolidate with one or more other stock corporations of any other state or states of the United States, or of the District of Columbia if the laws of such other jurisdiction permit a corporation of such jurisdiction to merge or consolidate with a corporation of another jurisdiction. The constituent corporations may merge into a single corporation, which may be any one of the constituent corporations, or they may consolidate into a new corporation formed by the consolidation, which may be a corporation of the state of incorporation of any one of the constituent corporations, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section. In addition, any one or more corporations organized under the laws of any jurisdiction other than one of the United States may merge or consolidate with one or more corporations existing under the laws of this state, if the laws under which the other corporation or corporations are formed permit a corporation of such jurisdiction to merge or consolidate with a corporation of another jurisdiction.

(b) All the constituent corporations shall enter into an agreement of merger or consolidation. The agreement shall state: (1) The terms and conditions of the merger or consolidation; (2) the mode of carrying the same into effect; (3) the manner, if any, of converting the shares of each of the constituent corporations into shares or other securities of the corporation surviving or resulting from the merger or consolidation, or of cancelling some or all of such shares, and, if any shares of any of the constituent corporations are not to remain outstanding, to be converted solely into shares or other securities of the surviving or resulting corporation or to be cancelled, the cash, property, rights or securities of any other corporation or entity which the holders of such shares are to receive in exchange for, or upon conversion of, such shares and the surrender of any certificates evidencing them, which cash, property, rights or securities of any other corporation may be in addition to or in lieu of the shares or other securities of the surviving or resulting corporation; (4) such other details or provisions as are deemed desirable, including, without limiting the generality of the foregoing, a provision for the payment of cash in lieu of the issuance or recognition of fractional shares of the surviving or resulting corporation or of any other corporation the securities of which are to be received in the merger or consolidation, or for some other arrangement with respect thereto consistent with the provisions of K.S.A. 17-6405, and amendments thereto; and (5) such other provisions or facts as shall be required to be set forth in articles of incorporation by the laws of the state which are stated in the agreement to be the laws that shall govern the surviving or resulting corporation and that can be stated in the case of a merger or consolidation. Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(c) The agreement shall be adopted, approved, certified and executed by each of the constituent corporations in accordance with the laws under which it is formed, and, in the case of a Kansas corporation, in the same manner as provided in K.S.A. 17-6701, and amendments thereto. The agreement shall be filed and shall become effective for all purposes of the laws of this state when and as provided in K.S.A. 17-6701, and amendments thereto, with respect to the merger or consolidation of corporations of this state. In lieu of filing the agreement of merger or consolidation, the surviving or resulting corporation may file a certificate of merger or consolidation, executed in accordance with K.S.A. 17-6003, and amendments thereto, which states: (1) The name and jurisdiction of incorporation of each of the constituents; (2) that an agreement of merger or consolidation has been approved, adopted, certified and executed by each of the constituent corporations in accordance with this section; (3) the name of the surviving or resulting corporation; (4) in the case of a merger, such amendments or changes in the articles of incorporation of the surviving corporation as are desired to be effected by the merger or, if no such amendments or changes are desired, a statement that the articles of incorporation of the surviving corporation shall be its articles of incorporation; (5) in the case of a consolidation, that the articles of incorporation of the resulting corporation shall be as is set forth in an attachment to the certificate; (6) that the executed agreement of consolidation or merger is on file at the principal place of business of the surviving or resulting corporation and the address thereof; (7) that a copy of the agreement of consolidation or merger will be furnished by the surviving or resulting corporation, on request and without cost, to any stockholder of any constituent corporation; (8) if the corporation surviving or resulting from the merger or consolidation is to be a corporation of this state, the authorized capital stock of each constituent corporation which is not a corporation of this state; and (9) the agreement, if any, required by subsection (d).

(d) If the corporation surviving or resulting from the merger or consolidation is to be governed by the laws of the District of Columbia or any state other than this state, it shall agree that it may be served with process in this state in any proceeding for enforcement of any obligation of any constituent corporation of this state, as well as for enforcement of any obligation of the surviving or resulting corporation arising from the merger or consolidation, including any suit or other proceeding to enforce the right of any stockholder as determined in appraisal proceedings pursuant to the provisions of K.S.A. 17-6712, and amendments thereto. Such corporation shall irrevocably appoint the secretary of state as its agent to accept service of process in any such suit or other proceedings and shall specify the address to which a copy of such process shall be mailed by the secretary of state. Service of such process shall be made by personally delivering to and leaving with the secretary of state duplicate copies of such process. The secretary of state shall forthwith send by registered mail one of such copies to such surviving or resulting corporation at its address so specified, unless such surviving or resulting corporation shall thereafter have designated in writing to the secretary of state a different address for such purpose, in which case it shall be mailed to the last address so designated.

(e) The provisions of subsection (d) of K.S.A. 17-6701, and amendments thereto, shall apply to any merger or consolidation under this section; the provisions of subsection (e) of K.S.A. 17-6701, and amendments thereto, shall apply to a merger under this section in which the surviving corporation is a corporation of this state; the provisions of subsection (f) of K.S.A. 17-6701, and amendments thereto, shall apply to any merger under this section.

History: L. 1972, ch. 52, § 80; L. 1986, ch. 399, § 11; L. 1988, ch. 99, § 40; Revived and amend., L. 1988, ch. 100, § 40; L. 1992, ch. 270, § 16; L. 1998, ch. 189, § 14; L. 2000, ch. 39, § 29; L. 2004, ch. 143, § 50; Jan. 1, 2005.



17-6703 Merger of parent corporation and subsidiary corporation or corporations.

17-6703. Merger of parent corporation and subsidiary corporation or corporations. (a) In any case in which at least 90% of the outstanding shares of each class of the stock of a corporation or corporations is owned by another corporation and one of such corporations is a corporation of this state and the other or others are corporations of this state or of any other state or states or of the District of Columbia and the laws of such other state or states, or the District of Columbia permit a corporation of such jurisdiction to merge with a corporation of another jurisdiction, the corporation having such stock ownership may either merge such other corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and one or more of such other corporations, into one of such other corporations by executing and filing, in accordance with K.S.A. 17-6003, and amendments thereto, a certificate of such ownership and merger setting forth a copy of the resolution of its board of directors to so merge and the date of the adoption thereof, except that in case the parent corporation shall not own all the outstanding stock of all the subsidiary corporations, parties to a merger as provided in this section, the resolution of the board of directors of the parent corporation shall state the terms and conditions of the merger, including the securities, cash, property or rights to be issued, paid, delivered or granted by the surviving corporation upon surrender of each share of the subsidiary corporation or corporations not owned by the parent corporation, or the cancellation of some or all of such shares. Any of the terms of the resolution of the board of directors to so merge may be made dependent upon facts ascertainable outside of such resolution, provided that the manner in which such facts shall operate upon the terms of the resolution is clearly and expressly set forth in the resolution. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation. If the parent corporation is not the surviving corporation, the resolution shall include provision for the pro rata issuance of stock of the surviving corporation to the holders of the stock of the parent corporation on surrender of any certificates therefor, and the certificate of ownership and merger shall state that the proposed merger has been approved by a majority of the outstanding stock of the parent corporation entitled to vote thereon at a meeting thereof duly called and held after 20 days' notice of the purpose of the meeting mailed to each such stockholder at the stockholder's address as it appears on the records of the corporation, if the parent corporation is a corporation of this state, or the certificate shall state that the proposed merger has been adopted, approved, certified and executed by the parent corporation in accordance with the laws under which it is organized, if the parent corporation is not a corporation of this state. If the surviving corporation exists under the laws of the District of Columbia or any state other than this state, the provisions of subsection (d) of K.S.A. 17-6702, and amendments thereto, shall also apply to a merger under this section.

(b) If the surviving corporation is a Kansas corporation, it may change its corporate name by the inclusion of a provision to that effect in the resolution of merger adopted by the directors of the parent corporation and set forth in the certificate of ownership and merger, and upon the effective date of the merger, the name of the corporation shall be changed.

(c) The provisions of subsection (d) of K.S.A. 17-6701, and amendments thereto, shall apply to a merger under this section, and the provisions of subsection (e) of K.S.A. 17-6701, and amendments thereto, shall apply to a merger under this section in which the surviving corporation is the subsidiary corporation and is a corporation of this state. References to "agreement of merger" in subsections (d) and (e) of K.S.A. 17-6701, and amendments thereto, shall mean, for the purposes of this subsection (c), the resolution of merger adopted by the board of directors of the parent corporation. Any merger which effects any changes other than those authorized by this section or made applicable by this subsection shall be accomplished under the provisions of K.S.A. 17-6701 or 17-6702, and amendments thereto. The provisions of K.S.A. 17-6712, and amendments thereto, shall not apply to any merger effected under this section, except as provided in subsection (d).

(d) In the event all of the stock of a subsidiary Kansas corporation party to a merger effected under this section is not owned by the parent corporation immediately prior to the merger, the stockholders of the subsidiary Kansas corporation party to the merger shall have appraisal rights as set forth in K.S.A. 17-6712, and amendments thereto.

(e) A merger may be effected under this section although one or more of the corporations party to the merger is a corporation organized under the laws of a jurisdiction other than one of the United States, if: (1) The laws of such jurisdiction permit a corporation of such jurisdiction to merge with a corporation of another jurisdiction; and (2) the surviving corporation shall be a corporation of this state.

History: L. 1972, ch. 52, § 81; L. 1986, ch. 399, § 12; L. 1988, ch. 99, § 41; Revived and amend., L. 1988, ch. 100, § 41; L. 1992, ch. 270, § 17; L. 1998, ch. 189, § 15; L. 2000, ch. 39, § 30; L. 2004, ch. 143, § 51; Jan. 1, 2005.



17-6704 Merger or consolidation of domestic corporation and joint-stock association.

17-6704. Merger or consolidation of domestic corporation and joint-stock association. (a) The term "joint-stock association," as used in this section, includes any association of the kind commonly known as joint-stock association or joint-stock company and any unincorporated association, trust or enterprise having members or having outstanding shares of stock or other evidences of financial or beneficial interest therein, whether formed by agreement or under statutory authority or otherwise, but does not include a corporation, partnership or limited liability company. The term "stockholder," as used in this section, includes every member of such joint-stock association or holder of a share of stock or other evidence of financial or beneficial interest therein.

(b) Any one or more corporations of this state may merge or consolidate with one or more joint-stock associations, except a joint-stock association formed under the laws of a state which forbids such merger or consolidation. Such corporation or corporations and such one or more joint-stock associations may merge into a single corporation or joint-stock association, which may be any one of such corporations or joint-stock associations of this state or they may consolidate into a new corporation or joint-stock association of this state, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section. The surviving or resulting entity may be organized for profit or not organized for profit and, if the surviving or resulting entity is a corporation, it may be a stock corporation or a nonstock corporation.

(c) Each such corporation and joint-stock association shall enter into a written agreement of merger or consolidation. The agreement shall state: (1) The terms and conditions of the merger or consolidation; (2) the mode of carrying the same into effect; (3) the manner, if any, of converting the shares of stock of each stock corporation, the interests of members of each nonstock corporation, and the shares, memberships or financial or beneficial interests in each of the joint-stock associations into shares or other securities of a stock corporation or membership interests of a nonstock corporation or into shares, memberships, or financial or beneficial interests of the joint-stock association surviving or resulting from such merger or consolidation, or of cancelling some or all of such shares, memberships or financial or beneficial interests, and, if any shares of any such stock corporation, any membership interests of any such nonstock corporation, or any shares, memberships or financial or beneficial interests in any such joint-stock association are not to remain outstanding, to be converted solely into shares or other securities of the stock corporation or membership interest of the nonstock corporation or into shares, memberships, or financial or beneficial interests of the joint-stock association surviving or resulting from such merger or consolidation or to be cancelled, the cash, property, rights or securities of any other corporation or entity which the holders of shares of any such stock corporation, membership interests of any such nonstock corporation, or shares, memberships or financial or beneficial interests of any such joint-stock association are to receive in exchange for, or upon conversion of such shares, membership interest or shares, memberships or financial or beneficial interests, and the surrender of any certificates evidencing them, which cash, property, rights or securities of any other corporation or entity may be in addition to or in lieu of shares or other securities of the stock corporation or membership interests of the nonstock corporation or shares, memberships, or financial or beneficial interests of the joint-stock association surviving or resulting from such merger or consolidation; and (4) such other details or provisions as are deemed desirable, including, without limiting the generality of the foregoing, a provision for the payment of cash in lieu of the issuance of fractional shares where the surviving or resulting entity is a corporation. There shall also be set forth in the agreement such other matters or provisions as shall then be required to be set forth in articles of incorporation by the laws of this state and that can be stated in the case of such merger or consolidation. Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(d) The agreement required by subsection (c) shall be adopted, approved and executed by each of the corporations in the same manner as is provided in K.S.A. 17-6701, and amendments thereto, and in the case of the joint-stock associations in accordance with their articles of association or other instrument containing the provisions by which they are organized or regulated or in accordance with the laws of the state under which they are formed, as the case may be. Where the surviving or resulting entity is a corporation, the agreement shall be filed and shall become effective for all purposes of the laws of this state when and as provided in K.S.A. 17-6701, and amendments thereto, with respect to the merger or consolidation of corporations of this state. In lieu of filing the agreement of merger or consolidation, where the surviving or resulting entity is a corporation, it may file a certificate of merger or consolidation, executed in accordance with K.S.A. 17-6003, and amendments thereto, which states:

(1) The name and state of domicile of each of the constituent entities;

(2) that an agreement of merger or consolidation has been approved, adopted, certified and executed by each of the constituent entities in accordance with this subsection;

(3) the name of the surviving or resulting corporation;

(4) in the case of a merger, such amendments or changes in the articles of incorporation of the surviving corporation as are desired to be effected by the merger or, if no such amendments or changes are desired, a statement that the articles of incorporation of the surviving corporation shall be its articles of incorporation;

(5) in the case of a consolidation, that the articles of incorporation of the resulting corporation shall be as is set forth in an attachment to the certificate;

(6) that the executed agreement of consolidation or merger is on file at the principal place of business of the surviving corporation and the address thereof; and

(7) that a copy of the agreement of consolidation or merger will be furnished by the surviving corporation, on request and without cost, to any stockholder of any constituent entity.

Where the surviving or resulting entity is a joint-stock association, the agreement shall be filed and shall be effective for all purposes when filed in accordance with the laws regulating the creation of joint-stock associations.

(e) The provisions of subsections (d) and (e) of K.S.A. 17-6701, 17-6709 through 17-6712, and 17-7103, and amendments thereto, shall apply, insofar as they are applicable, to mergers or consolidations between corporations and joint-stock associations; and the word "corporation" where applicable, as used in those sections, shall be deemed to include joint-stock associations as defined in this section. The second sentence of subsection (c) of K.S.A. 17-6701, and amendments thereto, shall be applicable to any merger or consolidation under this section. Where the surviving or resulting entity is a corporation, the personal liability, if any, of any stockholder of a joint-stock association existing at the time of such merger or consolidation shall not be extinguished by such merger or consolidation, shall remain personal to such stockholder and shall not become the liability of any subsequent transferee of any share of stock in such surviving or resulting corporation or of any other stockholder of such surviving or resulting corporation.

(f) Nothing in this section shall be deemed to authorize the merger of a charitable nonstock corporation or charitable joint-stock association into a stock corporation or joint-stock association, if the charitable status of such nonstock corporation or joint-stock association would thereby be lost or impaired, but a stock corporation or joint-stock association may be merged into a charitable nonstock corporation or charitable joint-stock association which shall continue as the surviving corporation or joint-stock association.

(g) A merger of an armed forces cooperative insuring association into an armed forces insurance exchange, with the armed forces insurance exchange being the survivor in such merger, shall be a valid merger under the general corporation code of the state of Kansas upon a filing of the merger agreement with the secretary of state.

History: L. 1972, ch. 52, § 82; L. 1988, ch. 99, § 42; Revived and amend., L. 1988, ch. 100, § 42; L. 1992, ch. 270, § 18; L. 1993, ch. 163, § 5; L. 1998, ch. 189, § 16; L. 2000, ch. 39, § 31; L. 2004, ch. 143, § 52; Jan. 1, 2005.



17-6705 Merger or consolidation of domestic nonstock corporations.

17-6705. Merger or consolidation of domestic nonstock corporations. (a) Any two or more nonstock corporations of this state, whether or not organized for profit, may merge into a single corporation, which may be any one of the constituent corporations, or they may consolidate into a new nonstock corporation, whether or not organized for profit, formed by the consolidation, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section.

(b) The governing body of each corporation which desires to merge or consolidate shall adopt a resolution approving an agreement of merger or consolidation. The agreement shall state: (1) The terms and conditions of the merger or consolidation; (2) the mode of carrying the same into effect; (3) such other provisions or facts required or permitted by this act to be stated in articles of incorporation for nonstock corporations as can be stated in the case of a merger or consolidation, stated in such altered form as the circumstances of the case require; (4) the manner, if any, of converting the memberships of each of the constituent corporations into memberships of the corporation surviving or resulting from the merger or consolidation, or of cancelling some or all of such memberships interests; and (5) such other details or provisions as are deemed desirable. Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(c) The agreement shall be submitted to the members of each constituent corporation who have the right to vote for the election of the members of the governing body of their corporation, at an annual or special meeting thereof for the purpose of acting on the agreement. Due notice of the time, place and purpose of the meeting shall be mailed to each member of each such corporation who has the right to vote for the election of the members of the governing body of such corporation, at the member's address as it appears on the records of the corporation, at least 20 days prior to the date of the meeting. The notice shall contain a copy of the agreement or a brief summary thereof, as the governing body shall deem advisable. At the meeting the agreement shall be considered and a vote by ballot, in person or by proxy, taken for the adoption or rejection of the agreement, each member who has the right to vote for the election of the members of the governing body of such member's corporation being entitled to one vote. If a majority of the voting power of members of each such corporation who have the voting power above mentioned shall be for the adoption of the agreement or, in the case of a nonstock, nonprofit corporation, other than a nonprofit dental service corporation organized and operated under the nonprofit dental service corporation act, cited at K.S.A. 40-19a01 et seq., and amendments thereto, if a majority of the total number of members voting at an annual or special meeting for the purpose of acting on the agreement vote for the adoption of the agreement, then that fact shall be certified on the agreement by the officer of each such corporation performing the duties ordinarily performed by the secretary or assistant secretary of a corporation. The agreement so adopted and certified shall be executed and filed, and shall become effective, in accordance with K.S.A. 17-6003, and amendments thereto. The provisions set forth in the last sentence of subsection (c) of K.S.A. 17-6701, and amendments thereto, shall apply to a merger under this section, and the reference to "stockholder" shall be deemed to include "member" hereunder.

(d) If, under the provisions of the articles of incorporation of any one or more of the constituent corporations, there shall be no members who have the right to vote for the election of the members of the governing body of the corporation other than the members of that body themselves, the agreement duly entered into as provided in subsection (b) shall be submitted to the members of the governing body of such corporation or corporations, at a meeting of such corporation or corporations. Notice of the meeting shall be mailed to the members of the governing body in the same manner as is provided in the case of a meeting of the members of a corporation. If at the meeting 2/3 of the total number of members of the governing body shall vote by ballot, in person, for the adoption of the agreement, that fact shall be certified on the agreement in the same manner as is provided in the case of the adoption of the agreement by the vote of the members of a corporation. The same procedure shall be followed to consummate the merger or consolidation.

(e) The provisions of subsection (e) of K.S.A. 17-6701, and amendments thereto, shall apply to a merger under this section.

(f) Nothing in this section shall be deemed to authorize the merger of a charitable nonstock corporation into a nonstock corporation if such charitable nonstock corporation would thereby have its charitable status lost or impaired, but a nonstock corporation may be merged into a charitable nonstock corporation which shall continue as the surviving corporation.

History: L. 1972, ch. 52, § 83; L. 1988, ch. 99, § 43; Revived and amend., L. 1988, ch. 100, § 43; L. 1992, ch. 177, § 1; L. 1993, ch. 163, § 6; L. 1998, ch. 189, § 17; L. 2000, ch. 39, § 32; L. 2004, ch. 143, § 53; Jan. 1, 2005.



17-6706 Merger or consolidation of domestic and foreign nonstock corporations; service of process upon surviving or resulting corporation.

17-6706. Merger or consolidation of domestic and foreign nonstock corporations; service of process upon surviving or resulting corporation. (a) Any one or more nonstock corporations of this state may merge or consolidate with one or more other nonstock corporations of any other state or states of the United States or of the District of Columbia, if the laws of such other jurisdiction permit a corporation of such jurisdiction to merge with a corporation of another jurisdiction. The constituent corporations may merge into a single corporation, which may be any one of the constituent corporations, or they may consolidate into a new nonstock corporation formed by the consolidation, which may be a corporation of the state of incorporation of any one of the constituent corporations, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section. In addition, any one or more nonstock corporations organized under the laws of any jurisdiction other than one of the United States may merge or consolidate with one or more nonstock corporations of this state if the surviving or resulting corporation will be a corporation of this state, and if the laws under which the other corporation or corporations are formed permit a corporation of such jurisdiction to merge with a corporation of another jurisdiction.

(b) All the constituent corporations shall enter into an agreement of merger or consolidation. The agreement shall state: (1) The terms and conditions of the merger or consolidation; (2) the mode of carrying the same into effect; (3) the manner, if any, of converting the memberships of each of the constituent corporations into memberships of the corporation surviving or resulting from such merger or consolidation, or of cancelling some or all of such memberships; (4) such other details and provisions as shall be deemed desirable; and (5) such other provisions or facts as shall then be required to be stated in articles of incorporation by the laws of the state which are stated in the agreement to be the laws that shall govern the surviving or resulting corporation and that can be stated in the case of a merger or consolidation. Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, if the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(c) The agreement shall be adopted, approved and executed by each of the constituent corporations in accordance with the laws under which it is formed and, in the case of a Kansas corporation, in the same manner as is provided in K.S.A. 17-6705, and amendments thereto. The agreement shall be filed and shall become effective for all purposes of the laws of this state when and as provided in K.S.A. 17-6705, and amendments thereto, with respect to the merger of nonstock corporations of this state. Insofar as they may be applicable, the provisions set forth in the last sentence of subsection (c) of K.S.A. 17-6702, and amendments thereto, shall apply to a merger under this section, and the reference to "stockholder" shall be deemed to include "member" hereunder.

(d) If the corporation surviving or resulting from the merger or consolidation is to be governed by the laws of any state other than this state, it shall agree that it may be served with process in this state in any proceeding for enforcement of any obligation of any constituent corporation of this state, as well as for enforcement of any obligation of the surviving or resulting corporation arising from the merger or consolidation, and shall irrevocably appoint the secretary of state as its agent to accept service of process in any such suit or other proceedings and shall specify the address to which a copy of such process shall be mailed by the secretary of state. Service of such process shall be made by personally delivering to and leaving with the secretary of state duplicate copies of such process. The secretary of state shall forthwith send by registered mail one of such copies to such surviving or resulting corporation at its address specified, unless such surviving or resulting corporation shall thereafter have designated in writing to the secretary of state a different address for such purpose, in which case it shall be mailed to the last address so designated.

(e) The provisions of subsection (e) of K.S.A. 17-6701, and amendments thereto, shall apply to a merger under this section, if the corporation surviving the merger is a corporation of this state.

History: L. 1972, ch. 52, § 84; L. 1988, ch. 99, § 44; Revived and amend., L. 1988, ch. 100, § 44; L. 1992, ch. 270, § 19; L. 1993, ch. 163, § 7; L. 1999, ch. 39, § 14; L. 2000, ch. 39, § 33; L. 2004, ch. 143, § 54; Jan. 1, 2005.



17-6707 Merger or consolidation of domestic stock and nonstock corporations.

17-6707. Merger or consolidation of domestic stock and nonstock corporations. (a) Any one or more nonstock corporations of this state, whether or not organized for profit, may merge or consolidate with one or more stock corporations of this state, whether or not organized for profit. The constituent corporations may merge into a single corporation, which may be any one of the constituent corporations, or they may consolidate into a new corporation formed by the consolidation, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section. The surviving constituent corporation or the new corporation may be organized for profit or not organized for profit and may be a stock corporation or a nonstock corporation.

(b) The board of directors of each stock corporation which desires to merge or consolidate and the governing body of each nonstock corporation which desires to merge or consolidate shall adopt a resolution approving an agreement of merger or consolidation. The agreement shall state: (1) The terms and conditions of the merger or consolidation; (2) the mode of carrying the same into effect; (3) such other provisions or facts required or permitted by this act to be stated in articles of incorporation as can be stated in the case of a merger or consolidation, stated in such altered form as the circumstances of the case require; (4) the manner, if any, of converting the shares of stock of a stock corporation and the interests of the members of a nonstock corporation into shares or other securities of a stock corporation or membership interests of a nonstock corporation surviving or resulting from such merger or consolidation, or of cancelling some or all of such shares or interests and, if any shares of any such stock corporation or membership interests of any such nonstock corporation are not to remain outstanding, to be converted solely into shares or other securities of the stock corporation or membership interests of the nonstock corporation surviving or resulting from such merger or consolidation or to be cancelled, the cash, property, rights or securities of any other corporation or entity which the holders of shares of any such stock corporation or membership interests of any such nonstock corporation are to receive in exchange for, or upon conversion of such shares or membership interests, and the surrender of any certificates evidencing them, which cash, property, rights, or securities of any other corporation or entity may be in addition to or in lieu of shares or other securities of any stock corporation or membership interests of any nonstock corporation surviving or resulting from such merger or consolidation; and (5) such other details or provisions as are deemed desirable. In such merger or consolidation, the interests of members of a constituent nonstock corporation may be treated in various ways so as to convert such interests into interests of value, other than shares of stock, in the surviving or resulting stock corporation or into shares of stock in the surviving or resulting stock corporation, voting or nonvoting, or into creditor interests or any other interests of value equivalent to their membership interests in their nonstock corporation. The voting rights of members of a constituent nonstock corporation need not be considered an element of value in measuring the reasonable equivalence of the value of the interests received in the surviving or resulting stock corporation by members of a constituent nonstock corporation, nor need the voting rights of shares of stock in a constituent stock corporation be considered as an element of value in measuring the reasonable equivalence of the value of the interests in the surviving or resulting nonstock corporation received by stockholders of a constituent stock corporation, and the voting or nonvoting shares of a stock corporation may be converted into voting or nonvoting regular, life, general, special or other type of membership, however designated, creditor interests or participating interests, in any nonstock corporation surviving or resulting from such merger or consolidation of a stock corporation and a nonstock corporation. Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(c) The agreement required by subsection (b), in the case of each constituent stock corporation, shall be adopted, approved and executed by each constituent corporation in the same manner as is provided in K.S.A. 17-6701, and amendments thereto, and, in the case of each constituent nonstock corporation, shall be adopted, approved and executed by each of such constituent corporations in the same manner as is provided in K.S.A. 17-6705, and amendments thereto. The agreement shall be filed and shall become effective for all purposes of the laws of this state when and as provided in K.S.A. 17-6701, and amendments thereto, with respect to the merger of stock corporations of this state. Insofar as they may be applicable, the provisions set forth in the last sentence of subsection (c) of K.S.A. 17-6701, and amendments thereto, shall apply to a merger under this section, and the reference to "stockholder" shall be deemed to include "member" hereunder.

(d) The provisions of subsection (e) of K.S.A. 17-6701, and amendments thereto, shall apply to a merger under this section, if the surviving corporation is a corporation of this state; the provisions of subsection (d) of K.S.A. 17-6701, and amendments thereto, shall apply to any constituent stock corporation participating in a merger or consolidation under this section; and the provisions of subsection (f) of K.S.A. 17-6701, and amendments thereto, shall apply to any constituent stock corporation participating in a merger under this section.

(e) Nothing in this section shall be deemed to authorize the merger of a charitable nonstock corporation into a stock corporation, if the charitable status of such nonstock corporation would thereby be lost or impaired. A stock corporation may be merged into a charitable nonstock corporation which shall continue as the surviving corporation.

History: L. 1972, ch. 52, § 85; L. 1988, ch. 99, § 45; Revived and amend., L. 1988, ch. 100, § 45; L. 1992, ch. 270, § 20; L. 1999, ch. 39, § 15; L. 2000, ch. 39, § 34; L. 2004, ch. 143, § 55; Jan. 1, 2005.



17-6708 Merger or consolidation of domestic and foreign stock and nonstock corporations.

17-6708. Merger or consolidation of domestic and foreign stock and nonstock corporations. (a) Any one or more corporations of this state, whether stock or nonstock corporations and whether or not organized for profit, may merge or consolidate with one or more other corporations of any other state or states of the United States or of the District of Columbia, whether stock or nonstock corporations and whether or not organized for profit, if the laws under which the other corporation or corporations are formed shall permit a corporation of such jurisdiction to merge with a corporation of another jurisdiction. The constituent corporations may merge into a single corporation, which may be any one of the constituent corporations, or they may consolidate into a new corporation formed by the consolidation, which may be a corporation of the place of incorporation of any one of the constituent corporations, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section. The surviving or new corporation may be either a stock corporation or a membership corporation, as shall be specified in the agreement of merger required by subsection (b) of this section.

(b) The method and procedure to be followed by the constituent corporations so merging or consolidating shall be as prescribed in K.S.A. 17-6707 in the case of Kansas corporations. The agreement of merger or consolidation shall also set forth such other matters or provisions as shall then be required to be set forth in articles of incorporation by the laws of the state which are stated in the agreement to be the laws which shall govern the surviving or resulting corporation and that can be stated in the case of a merger or consolidation. The agreement, in the case of foreign corporations, shall be adopted, approved and executed by each of the constituent foreign corporations in accordance with the laws under which each is formed.

(c) The requirements of subsection (d) of K.S.A. 17-6702, and amendments thereto, as to the appointment of the secretary of state to receive process and the manner of serving the same in the event the surviving or new corporation is to be governed by the laws of any other state shall also apply to mergers or consolidations effected under the provisions of this section. The provisions of subsection (e) of K.S.A. 17-6701, and amendments thereto, shall apply to mergers effected under the provisions of this section if the surviving corporation is a corporation of this state; the provisions of subsection (d) of K.S.A. 17-6701, and amendments thereto, shall apply to any constituent stock corporation participating in a merger or consolidation under this section; and the provisions of subsection (f) of K.S.A. 17-6701, and amendments thereto, shall apply to any constituent stock corporation participating in a merger under this section.

(d) Nothing in this section shall be deemed to authorize the merger of a charitable nonstock corporation into a stock corporation, if the charitable status of such nonstock corporation would thereby be lost or impaired; but a stock corporation may be merged into a charitable nonstock corporation which shall continue as the surviving corporation.

History: L. 1972, ch. 52, § 86; L. 2000, ch. 39, § 35; July 1.



17-6709 Merger or consolidation ineffective until fees paid; status, rights, privileges, powers, franchises, restrictions, debts, duties and liabilities of constituent and surviving or resulting corporations following merger or consolidation; merger of banks or trust companies.

17-6709. Merger or consolidation ineffective until fees paid; status, rights, privileges, powers, franchises, restrictions, debts, duties and liabilities of constituent and surviving or resulting corporations following merger or consolidation; merger of banks or trust companies. (a) No merger or consolidation shall become effective under this act until all corporate fees due to or assessable by the state have been paid by the constituent corporations. Any fees or taxes which become due to or assessable by the state with respect to any such constituent corporation, subsequent to the merger or consolidation, shall become the debt of the resulting or surviving corporation. When any merger or consolidation has become effective under this act, for all purposes of the laws of this state the separate existence of all the constituent corporations, or of all such constituent corporations except the one into which the other or others of such constituent corporations have been merged, as the case may be, shall cease and the constituent corporations shall become a new corporation, or be merged into one of such corporations, as the case may be, possessing all the rights, privileges, powers and franchises as well of a public as of a private nature, and being subject to all the restrictions, disabilities and duties of each of such corporations so merged or consolidated; and all and singular, the rights, privileges, powers and franchises of each of such corporations, and all property, real, personal and mixed, and all debts due to any of such constituent corporations on whatever account, as well for stock subscriptions as all other things in action or belonging to each of such corporations shall be vested in the corporation surviving or resulting from such merger or consolidation; and all property, rights, privileges, powers and franchises, and all and every other interest shall be thereafter as effectually the property of the surviving or resulting corporation as they were of the several and respective constituent corporations, and the title to any real estate vested by deed or otherwise, under the laws of this state, in any of such constituent corporations, shall not revert or be in any way impaired by reason of this act; but all rights of creditors and all liens upon any property of any of such constituent corporations shall be preserved unimpaired, and all debts, liabilities and duties of the respective constituent corporations shall thenceforth attach to such surviving or resulting corporation, and may be enforced against it to the same extent as if such debts, liabilities and duties had been incurred or contracted by it.

(b) In the case of a merger of banks or trust companies, without any order or action on the part of any court or otherwise, all appointments, designations and nominations, and all other rights and interests as trustee, executor, administrator, registrar of stocks and bonds, guardian of estates, assignee, receiver, trustee of estates of persons mentally ill and in every other fiduciary capacity, shall be automatically vested in the corporation surviving such merger, except that any party in interest shall have the right to apply to an appropriate court or tribunal for a determination as to whether the surviving corporation shall continue to serve in the same fiduciary capacity as the merged corporation, or whether a new and different fiduciary should be appointed.

History: L. 1972, ch. 52, § 87; L. 1973, ch. 100, § 7; L. 1988, ch. 99, § 46; Revived and amend., L. 1988, ch. 100, § 46; L. 2005, ch. 157, § 8; Jan. 1, 2006.



17-6710 Issuance of stock, bonds, securities and other obligations by corporation surviving or resulting from merger or consolidation.

17-6710. Issuance of stock, bonds, securities and other obligations by corporation surviving or resulting from merger or consolidation. When two or more corporations are merged or consolidated, the corporation surviving or resulting from the merger or consolidation may issue bonds or other obligations, negotiable or otherwise, and with or without coupons or interest certificates thereto attached, to an amount sufficient with its capital stock to provide for all the payments it will be required to make, or obligations it will be required to assume, in order to effect the merger or consolidation. For the purpose of securing the payment of any such bonds and obligations, it shall be lawful for the surviving or resulting corporation to mortgage its corporate franchise, rights, privileges and property, real, personal or mixed. The surviving or resulting corporation may issue certificated or uncertificated shares of its capital stock and other securities to the stockholders of the constituent corporations in exchange or payment for the original shares, in such amount as shall be necessary in accordance with the terms of the agreement of merger or consolidation in order to effect such merger or consolidation in the manner and on the terms specified in the agreement.

History: L. 1972, ch. 52, § 88; L. 1973, ch. 100, § 8; L. 1986, ch. 399, § 13; July 1.



17-6711 Effect of merger or consolidation on pending actions.

17-6711. Effect of merger or consolidation on pending actions. Any action or proceeding, whether civil, criminal or administrative, pending by or against any corporation which is a party to a merger or consolidation shall be prosecuted as if such merger or consolidation had not taken place, or the corporation surviving or resulting from such merger or consolidation may be substituted in such action or proceeding.

History: L. 1972, ch. 52, § 89; July 1.



17-6712 Appraisal rights for shares of stock of constituent corporation in a merger or consolidation; perfection; petition for determination of value of stock of all stockholders, procedure, determination by court.

17-6712. Appraisal rights for shares of stock of constituent corporation in a merger or consolidation; perfection; petition for determination of value of stock of all stockholders, procedure, determination by court. (a) When used in this section, the word "stockholder" means a holder of record of stock in a stock corporation and also a member of record of a nonstock corporation; the words "stock" and "share" mean and include what is ordinarily meant by those words and also membership or membership interest of a member of a nonstock corporation.

(b) (1) Appraisal rights shall be available for the shares of any class or series of stock of a constituent corporation in a merger or consolidation to be effected pursuant to K.S.A. 17-6701, and amendments thereto, other than a merger effected pursuant to subsection (g) of K.S.A. 17-6701, and amendments thereto, K.S.A. 17-6702, 17-6704, 17-6707, 17-6708 or 17-7703, and amendments thereto, except that: (A) No appraisal rights under this section shall be available for the shares of any class or series of stock, which stock, or depository receipts in respect thereof, at the record date fixed to determine the stockholders entitled to receive notice of and to vote at the meeting of stockholders to act upon the agreement of merger or consolidation, were either listed on a national securities exchange or designated as a national market system security on an interdealer quotation system by the national association of securities dealers, inc., or held of record by more than 2,000 holders; (B) no appraisal rights shall be available for any shares of stock of the constituent corporation surviving a merger if the merger did not require for its approval the vote of the stockholders of the surviving corporation as provided in subsection (f) of K.S.A. 17-6701, and amendments thereto.

(2) Notwithstanding the provisions of subsections (b)(1)(A) and (b)(1)(B), appraisal rights under this section shall be available for the shares of any class or series of stock of a constituent corporation if the holders thereof are required by the terms of an agreement of merger or consolidation pursuant to K.S.A. 17-6701, 17-6702, 17-6704, 17-6707, 17-6708 and 17-7703, and amendments thereto, to accept for such stock anything except:

(A) Shares of stock of the corporation surviving or resulting from such merger or consolidation, or depository receipts in respect of such shares of stock;

(B) shares of stock of any other corporation, or depository receipts in respect of such shares of stock, which shares of stock, or depository receipts in respect of such shares of stock, or depository receipts at the effective date of the merger or consolidation will be either listed on a national securities exchange or designated as a national market system security on an interdealer quotation system by the national association of securities dealers, inc. or held of record by more than 2,000 holders;

(C) cash in lieu of fractional shares or fractional depository receipts described in the foregoing subparagraphs (A) and (B); or

(D) any combination of the shares of stock, depository receipts and cash in lieu of fractional shares or fractional depository receipts described in the foregoing subparagraphs (A), (B) and (C).

(3) In the event all of the stock of a subsidiary Kansas corporation party to a merger effected under K.S.A. 17-6703, and amendments thereto, is not owned by the parent corporation immediately prior to the merger, appraisal rights shall be available for the shares of the subsidiary Kansas corporation.

(c) Any corporation may provide in its articles of incorporation that appraisal rights under this section shall be available for the shares of any class or series of its stock as a result of an amendment to its articles of incorporation, any merger or consolidation in which the corporation is a constituent corporation or the sale of all or substantially all of the assets of the corporation. If the articles of incorporation contains such a provision, the procedures of this section, including those set forth in subsections (d) and (e), shall apply as nearly as is practicable.

(d) Appraisal rights shall be perfected as follows:

(1) If a proposed merger or consolidation for which appraisal rights are provided under this section is to be submitted for approval at a meeting of stockholders, the corporation, not less than 20 days prior to the meeting, shall notify each of its stockholders who was such on the record date for such meeting with respect to shares for which appraisal rights are available pursuant to subsection (b) or (c) that appraisal rights are available for any or all of the shares of the constituent corporations, and shall include in such notice a copy of this section. Each stockholder electing to demand the appraisal of such stockholder's shares shall deliver to the corporation, before the taking of the vote on the merger or consolidation, a written demand for appraisal of such stockholder's shares. Such demand will be sufficient if it reasonably informs the corporation of the identity of the stockholder and that the stockholder intends thereby to demand the appraisal of such stockholder's shares. A proxy or vote against the merger or consolidation shall not constitute such a demand. A stockholder electing to take such action must do so by a separate written demand as herein provided. Within 10 days after the effective date of such merger or consolidation, the surviving or resulting corporation shall notify each stockholder of each constituent corporation who has complied with this subsection and has not voted in favor of or consented to the merger or consolidation of the date that the merger or consolidation has become effective; or

(2) If the merger or consolidation was approved pursuant to K.S.A. 17-6518 or K.S.A. 17-6703, and amendments thereto, then, either a constituent corporation before the effective date of the merger or consolidation, or the surviving or resulting corporation within 10 days thereafter, shall notify each of the holders of any class or series of stock of such constituent corporation who are entitled to appraisal rights of the approval of the merger or consolidation and that appraisal rights are available for any or all shares of such class or series of stock of such constituent corporation, and shall include in such notice a copy of this section. Such notice may, and, if given on or after the effective date of the merger or consolidation, shall, also notify such stockholders of the effective date of the merger or consolidation. Any stockholder entitled to appraisal rights may, within 20 days after the date of mailing of such notice, demand in writing from the surviving or resulting corporation the appraisal of such holder's shares. Such demand will be sufficient if it reasonably informs the corporation of the identity of the stockholder and that the stockholder intends thereby to demand the appraisal of such holder's shares. If such notice did not notify stockholders of the effective date of the merger or consolidation, either: (A) Each such constituent corporation shall send a second notice before the effective date of the merger or consolidation notifying each of the holders of any class or series of stock of such constituent corporation that are entitled to appraisal rights of the effective date of the merger or consolidation; or (B) the surviving or resulting corporation shall send such a second notice to all such holders on or within 10 days after such effective date; provided, however, that if such second notice is sent more than 20 days following the sending of the first notice, such second notice need only be sent to each stockholder who is entitled to appraisal rights and who has demanded appraisal of such holder's shares in accordance with this subsection. An affidavit of the secretary or assistant secretary or of the transfer agent of the corporation that is required to give either notice that such notice has been given shall, in the absence of fraud, be prima facie evidence of the facts stated therein. For purposes of determining the stockholders entitled to receive either notice, each constituent corporation may fix, in advance, a record date that shall be not more than 10 days prior to the date the notice is given, provided, that if the notice is given on or after the effective date of the merger or consolidation, the record date shall be such effective date. If no record date is fixed and the notice is given prior to the effective date, the record date shall be the close of business on the day next preceding the day on which the notice is given.

(e) Within 120 days after the effective date of the merger or consolidation, the surviving or resulting corporation or any stockholder who has complied with subsections (a) and (d) and who is otherwise entitled to appraisal rights, may file a petition in the district court demanding a determination of the value of the stock of all such stockholders. Notwithstanding the foregoing, at any time within 60 days after the effective date of the merger or consolidation, any stockholder shall have the right to withdraw such stockholder's demand for appraisal and to accept the terms offered upon the merger or consolidation. Within 120 days after the effective date of the merger or consolidation, any stockholder who has complied with the requirements of subsection (a) and (d), upon written request, shall be entitled to receive from the corporation surviving the merger or resulting from the consolidation a statement setting forth the aggregate number of shares not voted in favor of the merger or consolidation and with respect to which demands for appraisal have been received and the aggregate number of holders of such shares. Such written statement shall be mailed to the stockholder within 10 days after such stockholder's written request for such a statement is received by the surviving or resulting corporation or within 10 days after expiration of the period for delivery of demands for appraisal under subsection (d), whichever is later.

(f) Upon the filing of any such petition by a stockholder, service of a copy thereof shall be made upon the surviving or resulting corporation, which shall within 20 days after such service file in the office of the clerk of the court in which the petition was filed a duly verified list containing the names and addresses of all stockholders who have demanded payment for their shares and with whom agreements as to the value of their shares have not been reached by the surviving or resulting corporation. If the petition shall be filed by the surviving or resulting corporation, the petition shall be accompanied by such a duly verified list. The clerk of the court, if so ordered by the court, shall give notice of the time and place fixed for the hearing of such petition by registered or certified mail to the surviving or resulting corporation and to the stockholders shown on the list at the addresses therein stated. Such notice shall also be given by one or more publications at least one week before the day of the hearing, in a newspaper of general circulation published in the county in which the court is located or such publication as the court deems advisable. The forms of the notices by mail and by publication shall be approved by the court, and the costs thereof shall be borne by the surviving or resulting corporation.

(g) At the hearing on such petition, the court shall determine the stockholders who have complied with this section and who have become entitled to appraisal rights. The court may require the stockholders who have demanded an appraisal for their shares and who hold stock represented by certificates to submit their certificates of stock to the clerk of the court for notation thereon of the pendency of the appraisal proceedings; and if any stockholder fails to comply with such direction, the court may dismiss the proceedings as to such stockholder.

(h) After determining the stockholders entitled to an appraisal, the court shall appraise the shares, determining their fair value exclusive of any element of value arising from the accomplishment or expectation of the merger or consolidation, together with a fair rate of interest, if any, to be paid upon the amount determined to be the fair value. In determining such fair value, the court shall take into account all relevant factors. In determining the fair rate of interest, the court may consider all relevant factors, including the rate of interest which the surviving or resulting corporation would have had to pay to borrow money during the pendency of the proceeding. Upon application by the surviving or resulting corporation or by any stockholder entitled to participate in the appraisal proceeding, the court may, in its discretion, permit discovery or other pretrial proceedings and may proceed to trial upon the appraisal prior to the final determination of the stockholder entitled to an appraisal. Any stockholder whose name appears on the list filed by the surviving or resulting corporation pursuant to subsection (f) and who has submitted such stockholder's certificates of stock to the clerk of the court, if such is required, may participate fully in all proceedings until it is finally determined that such stockholder is not entitled to appraisal rights under this section.

(i) The court shall direct the payment of the fair value of the shares, together with interest, if any, by the surviving or resulting corporation to the stockholders entitled thereto. Interest may be simple or compound, as the court may direct. Payment shall be so made to each such stockholder, in the case of holders of uncertificated stock forthwith, and the case of holders of shares represented by certificates upon the surrender to the corporation of the certificates representing such stock. The court's decree may be enforced as other decrees in the district court may be enforced, whether such surviving or resulting corporation be a corporation of this state or of any state.

(j) The costs of the proceeding may be determined by the court and taxed upon the parties as the court deems equitable in the circumstances. Upon application of a stockholder, the court may order all or a portion of the expenses incurred by any stockholder in connection with the appraisal proceeding, including, without limitation, reasonable attorney's fees and the fees and expenses of experts, to be charged pro rata against the value of all the shares entitled to an appraisal.

(k) From and after the effective date of the merger or consolidation, no stockholder who has demanded appraisal rights as provided in subsection (d) shall be entitled to vote such stock for any purpose or to receive payment of dividends or other distributions on the stock, except dividends or other distributions payable to stockholders of record at a date which is prior to the effective date of the merger or consolidation; provided, however, that if no petition for an appraisal shall be filed within the time provided in subsection (e), or if such stockholder shall deliver to the surviving or resulting corporation a written withdrawal of such stockholder's demand for an appraisal and an acceptance of the merger or consolidation, either within 60 days after the effective date of the merger or consolidation as provided in subsection (e) or thereafter with the written approval of the corporation, then the right of such stockholder to an appraisal shall cease. Notwithstanding the foregoing, no appraisal proceeding in the district court shall be dismissed as to any stockholder without the approval of the court, and such approval may be conditioned upon such terms as the court deems just.

(l) The shares of the surviving or resulting corporation to which the shares of such objecting stockholders would have been converted had they assented to the merger or consolidation shall have the status of authorized and unissued shares of the surviving or resulting corporation.

History: L. 1972, ch. 52, § 90; L. 1973, ch. 100, § 9; L. 1986, ch. 399, § 14; L. 1996, ch. 135, § 2; L. 2004, ch. 143, § 56; Jan. 1, 2005.



17-6713 Merger or consolidation in accordance with business entity transactions act.

17-6713. Merger or consolidation in accordance with business entity transactions act. (a) A domestic corporation may merge or consolidate with or into any other entity in accordance with the business entity transactions act, K.S.A. 2015 Supp. 17-78-101 et seq., and amendments thereto.

(b) This section shall be part of and supplemental to the Kansas general corporation code, K.S.A. 17-6001 et seq., and amendments thereto.

History: L. 2009, ch. 47, § 42; July 1, 2010.






Article 68 DISSOLUTION AND DISPOSITION OF CORPORATE ASSETS

17-6801 Sale, lease or exchange of assets; consideration; procedure; abandonment of proposed sale, lease or exchange.

17-6801. Sale, lease or exchange of assets; consideration; procedure; abandonment of proposed sale, lease or exchange. (a) Every corporation at any meeting of its board of directors may sell, lease or exchange all or substantially all of its property and assets, including its good will and its corporate franchises, upon such terms and conditions and for such consideration, which may consist in whole or in part of money or other property, including shares of stock in, or other securities of, or both, any other corporation or corporations, as its board of directors deems expedient and for the best interests of the corporation, when and as authorized by a resolution adopted by a majority of the outstanding stock of the corporation entitled to vote thereon or, in the case of non-stock corporations, by a majority of the members thereof entitled to vote thereon, at a meeting thereof duly called upon at least 20 days' notice. The notice of the meeting shall state that such a resolution will be considered.

(b) Notwithstanding authorization or consent to a proposed sale, lease or exchange of a corporation's property and assets pursuant to subsection (a), the board of directors may abandon such proposed sale, lease or exchange without further action by the stockholders or members, as the case may be, subject to the rights, if any, of third parties under any contract relating thereto.

History: L. 1972, ch. 52, § 91; L. 1973, ch. 100, § 10; L. 2004, ch. 143, § 57; Jan. 1, 2005.



17-6802 Mortgage or pledge of assets.

17-6802. Mortgage or pledge of assets. The authorization or consent of stockholders to the mortgage or pledge of a corporation's property and assets shall not be necessary, except to the extent that the articles of incorporation otherwise provide.

History: L. 1972, ch. 52, § 92; July 1.



17-6803 Dissolution prior to commencing business.

17-6803. Dissolution prior to commencing business. Before beginning the business for which the corporation was organized, a majority of the incorporators, or, if directors were named in the articles of incorporation or have been elected, a majority of the directors, may surrender all of the corporation's rights and franchises by filing in the office of the secretary of state a certificate, executed by a majority of the incorporators or directors, stating that the business or activity for which the corporation was organized has not been begun; that no part of the capital of the corporation has been paid or, if some capital has been paid, that the amount actually paid in for the corporation's shares, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto; that all issued stock certificates, if any, have been surrendered and canceled; and that all rights and franchises of the corporation are surrendered. Upon the filing of such certificate in accordance with K.S.A. 17-6003, and amendments thereto, the corporation shall be dissolved.

History: L. 1972, ch. 52, § 93; L. 2000, ch. 39, § 36; July 1.



17-6804 Dissolution; procedure; corporations having only two equal stockholders.

17-6804. Dissolution; procedure; corporations having only two equal stockholders. (a) If it is deemed advisable in the judgment of the board of directors of any corporation that it should be dissolved, the board, after the adoption of a resolution to that effect by a majority of the whole board at any meeting called for that purpose, shall give notice by mail to each stockholder entitled to vote on a dissolution of the adoption of the resolution and of a meeting of stockholders to take action upon the resolution.

(b) At the meeting a vote shall be taken for and against the proposed dissolution. If a majority of the outstanding stock of the corporation entitled to vote votes for the proposed dissolution, a certificate stating that the dissolution has been authorized in accordance with the provisions of this section and setting forth the names and residences of the directors and officers shall be executed and filed in accordance with K.S.A. 17-6003 and amendments thereto. The secretary of state, upon being satisfied that the requirements of this section have been complied with, shall issue a certificate that the certificate has been filed, and thereupon, the corporation shall be dissolved.

(c) Whenever all the stockholders entitled to vote on a dissolution shall consent in writing to a dissolution, either in person or by duly authorized attorney, no meeting of directors or stockholders shall be necessary, but on filing the consent in the office of the secretary of state in accordance with K.S.A. 17-6003, and amendments thereto, the secretary of state, upon being satisfied that the requirements of this section have been complied with, shall issue a certificate that the consent to dissolution has been filed, and thereupon the corporation shall be dissolved. In the event that the consent is signed by an attorney, the original power of attorney or a photocopy thereof shall be attached to and filed with the consent. The consent filed with the secretary of state shall have attached to it the affidavit of the secretary or some other officer of the corporation stating that the consent has been signed by or on behalf of all the stockholders entitled to vote on a dissolution; in addition there shall be attached to the consent a certification by the secretary or some officer of the corporation setting forth the names and residences of the directors and officers of the corporation.

(d) If the stockholders of a corporation having only two stockholders, each of which owns 50% of the stock therein, are unable to agree upon the desirability of dissolving the corporation and disposing of the corporate assets, either stockholder may file with the district court a petition stating that it desires to dissolve the corporation and to dispose of the assets thereof in accordance with a plan to be agreed upon by both stockholders. Such petition shall have attached thereto a copy of the proposed plan of dissolution and distribution and a certificate stating that copies of such petition and plan have been transmitted in writing to the other stockholder and to the directors and officers of such corporation.

Unless both stockholders file with the district court: (1) Within three months of the date of the filing of such petition, a certificate stating that they have agreed on such plan, or a modification thereof; and (2) within one year from the date of the filing of such petition, a certificate stating that the distribution provided by such plan has been completed, the court may either: (A) Dissolve such corporation and, by appointment of one or more receivers with all the powers and title of a receiver appointed under K.S.A. 17-6808, and amendments thereto, may administer and wind up its affairs; (B) order the redemption of the stock of one of the stockholders on such terms as are just and equitable; or (C) decline to grant any relief. Either or both of the above periods of time may be extended by agreement of the stockholders, evidenced by a certificate filed with the court prior to the expiration of such period.

History: L. 1972, ch. 52, § 94; L. 1973, ch. 100, § 11; L. 1986, ch. 97, § 4; L. 1998, ch. 189, § 18; L. 2000, ch. 39, § 37; L. 2004, ch. 143, § 58; Jan. 1, 2005.



17-6805 Same; nonstock corporations; procedure.

17-6805. Same; nonstock corporations; procedure. (a) Whenever it shall be desired to dissolve any corporation having no capital stock, the governing body shall perform all the acts necessary for dissolution which are required by K.S.A. 17-6804, and amendments thereto, to be performed by the board of directors of a corporation having capital stock. If the members of a corporation having no capital stock are entitled to vote for the election of members of its governing body, they shall perform all the acts necessary for dissolution which are required by K.S.A. 17-6804, and amendments thereto, to be performed by the stockholders of a corporation having capital stock. If there is no member entitled to vote on such dissolution, the dissolution of the corporation shall be authorized at a meeting of the governing body, upon the adoption of a resolution to dissolve by the vote of a majority of members of its governing body then in office. In all other respects, the method and proceedings for the dissolution of a corporation having no capital stock shall conform as nearly as may be possible to the proceedings prescribed by K.S.A. 17-6804, and amendments thereto, for the dissolution of corporations having capital stock.

(b) If a corporation having no capital stock has not commenced the business for which the corporation was organized, a majority of the governing body or, if none, a majority of the incorporators may surrender all of the corporation's rights and franchises by filing in the office of the secretary of state a certificate, executed by a majority of the incorporators or governing body, conforming as nearly as may be possible to the certificate prescribed by K.S.A. 17-6803, and amendments thereto.

History: L. 1972, ch. 52, § 95; L. 1988, ch. 99, § 47; Revived and amend., L. 1988, ch. 100, § 47; L. 1992, ch. 270, § 21; L. 2000, ch. 39, § 38; July 1.



17-6805a Dissolution of nonprofit corporation; federal exemption; disposition of corporate assets.

17-6805a. Dissolution of nonprofit corporation; federal exemption; disposition of corporate assets. Notwithstanding any provision of law or the articles of incorporation, the articles of incorporation of each nonprofit corporation that qualifies otherwise for an exemption under section 501(c)(3) of the internal revenue code of 1986, as amended (26 U.S.C. § 501(c)(3)), shall be considered to contain the following provision:

Upon the dissolution of the corporation, the board of directors or governing body of the corporation, after paying or providing for the payment of all liabilities of the corporation, shall dispose of all the assets of the corporation exclusively: (1) In accordance with the purposes of the corporation, in the manner determined by the board of directors or governing body; or (2) to organizations qualified for exemption under section 501(c)(3) of the internal revenue code of 1986, as amended (26 U.S.C. § 501(c)(3)), and specified by the board of directors or governing body. Any assets of the corporation not so disposed of shall be disposed of by the district court of the county where the principal office of the corporation is then located, exclusively for the purposes or to the organizations provided above, as determined by the court.

History: L. 1983, ch. 80, § 1; L. 2004, ch. 143, § 59; Jan. 1, 2005.



17-6806 Payment of fees prior to dissolution.

17-6806. Payment of fees prior to dissolution. No corporation shall be dissolved under this act until all corporate fees due to or assessable by the state have been paid by the corporation.

History: L. 1972, ch. 52, § 96; L. 1973, ch. 100, § 12; L. 2005, ch. 157, § 9; Jan. 1, 2006.



17-6807 Continuation of corporation after dissolution for purposes of settling and closing business affairs.

17-6807. Continuation of corporation after dissolution for purposes of settling and closing business affairs. All corporations, whether they expire by their own limitation or are otherwise dissolved, including revocation or forfeiture of articles of incorporation pursuant to K.S.A. 17-6812 or 17-7510, and amendments thereto, shall be continued, nevertheless, for the term of three years from such expiration or dissolution or for such longer period as the district court in its discretion shall direct, bodies corporate for the purpose of prosecuting and defending suits, whether civil, criminal or administrative, by or against them, and of enabling them gradually to settle and close their business, to dispose of and convey their property, to discharge their liabilities and to distribute to their stockholders any remaining assets, but not for the purpose of continuing the business for which the corporation was organized. With respect to any action, suit or proceeding begun by or against the corporation either prior to or within three years after the date of its expiration or dissolution, the action shall not abate by reason of the dissolution of the corporation; and the corporation shall, solely for the purpose of such action, suit or proceeding, be continued as a body corporate beyond the three-year period and until any judgments, orders or decrees thereon shall be executed, without the necessity for any special direction to that effect.

History: L. 1972, ch. 52, § 97; L. 1973, ch. 100, § 13; L. 1988, ch. 99, § 48; Revived and amend., L. 1988, ch. 100, § 48; May 5.



17-6808 Receivers for dissolved corporations; appointment; powers.

17-6808. Receivers for dissolved corporations; appointment; powers. When any corporation organized under this act shall be dissolved in any manner whatever, the district court, on application of any creditor, stockholder or director of the corporation, or any other person who shows good cause therefor, at any time, either may appoint one or more of the directors of the corporation or one or more other persons to be receivers, of and for the corporation, or both, to take charge of the corporation's property, and to collect the debts and property due and belonging to the corporation, with power to prosecute and defend, in the name of the corporation, or otherwise, all such suits as may be necessary or proper for the purposes aforesaid, and to appoint an agent or agents under them, and to do all other acts which might be done by the corporation, if in being, that may be necessary for the final settlement of the unfinished business of the corporation. The powers of the receivers may be continued as long as the court shall think necessary for the purposes aforesaid.

History: L. 1972, ch. 52, § 98; L. 1988, ch. 99, § 49; Revived and amend., L. 1988, ch. 100, § 49; L. 2004, ch. 143, § 60; Jan. 1, 2005.



17-6809 Same; jurisdiction and powers of district court.

17-6809. Same; jurisdiction and powers of district court. The district court shall have jurisdiction of the application prescribed in K.S.A. 17-6808 and of all questions arising in the proceedings thereon, and may make such orders and decrees and issue injunctions therein as justice and equity shall require.

History: L. 1972, ch. 52, § 99; July 1.



17-6810 Same; payment of corporate debts; distribution to stockholders.

17-6810. Same; payment of corporate debts; distribution to stockholders. The directors or, if appointed by the district court, the receivers of a dissolved corporation, after payment of all allowances, expenses and costs, and the satisfaction of all special and general liens upon the funds of the corporation to the extent of their lawful priority, shall pay the other debts due from the corporation, if the funds in their hands shall be sufficient therefor, and if not, they shall distribute the same ratably among all the creditors who shall prove their debts in the manner that shall be directed by an order or decree of the court for that purpose. If there shall be any balance remaining after the payment of the debts and necessary expenses, they shall distribute and pay the same to and among those who shall be justly entitled thereto, as having been stockholders of the corporation or their legal representatives.

History: L. 1972, ch. 52, § 100; L. 2004, ch. 143, § 61; Jan. 1, 2005.



17-6811 Effect of dissolution on action pending against corporation; substitution of receivers.

17-6811. Effect of dissolution on action pending against corporation; substitution of receivers. If any corporation becomes dissolved in any manner whatever before final judgment is obtained in any action pending or commenced in any court of this state against the corporation, the action shall not abate by reason thereof, but the dissolution of the corporation being suggested upon the record, and the names of the receivers of the corporation being entered upon the record, and notice thereof served upon the receivers, or if such service be impracticable, upon the counsel of record in such case, the action shall proceed to final judgment against the receivers in the name of the corporation.

History: L. 1972, ch. 52, § 101; L. 2004, ch. 143, § 62; Jan. 1, 2005.



17-6812 Revocation or forfeiture of articles of incorporation; jurisdiction and powers of district court; proceedings by attorney general.

17-6812. Revocation or forfeiture of articles of incorporation; jurisdiction and powers of district court; proceedings by attorney general. (a) The district court shall have jurisdiction to revoke or forfeit the articles of incorporation of any corporation for abuse, misuse or nonuse of its corporate powers, privileges or franchises. The attorney general, upon his own motion or upon the relation of a proper party, shall proceed for this purpose by commencing a quo warranto action in the district court of the county in which the registered office of the corporation is located.

(b) The district court shall have power, by appointment of receivers or otherwise, to administer and wind up the affairs of any corporation whose articles of incorporation shall be revoked or forfeited by any court under any section of this act or otherwise, and to make such orders and decrees with respect thereto as shall be just and equitable respecting its affairs and assets and the rights of its stockholders and creditors.

(c) No proceeding shall be instituted under this section for nonuse of any corporation's powers, privileges or franchises during the first two (2) years after its incorporation.

History: L. 1972, ch. 52, § 102; July 1.



17-6813 Dissolution or forfeiture of articles of incorporation by court decree or judgment; filing of decree or judgment.

17-6813. Dissolution or forfeiture of articles of incorporation by court decree or judgment; filing of decree or judgment. Whenever any corporation is dissolved or its articles of incorporation forfeited by decree or judgment of the district court, the decree or judgment shall be forthwith filed by the clerk of such district court in the office of the secretary of state, and a note thereof shall be made by the secretary of state on the corporation's articles of incorporation.

History: L. 1972, ch. 52, § 103; July 1.






Article 69 INSOLVENCY; RECEIVERS

17-6901 Receivers for insolvent corporations; appointment; powers.

17-6901. Receivers for insolvent corporations; appointment; powers. Whenever a corporation shall be insolvent, the district court, on the application of any creditor or stockholder thereof, may appoint, at any time, one or more persons to be receivers of and for the corporation, to take charge of its assets, estate, effects, business and affairs, and to collect the outstanding debts, claims and property due and belonging to the corporation, with power to prosecute and defend, in the name of the corporation or otherwise, all claims or suits, to appoint an agent or agents under them and to do all other acts which might be done by the corporation and which may be necessary or proper. The powers of the receivers shall be such and shall continue so long as the court shall deem necessary.

History: L. 1972, ch. 52, § 104; July 1.



17-6902 Same; title to corporation's property; filing order of appointment; exceptions to section's application.

17-6902. Same; title to corporation's property; filing order of appointment; exceptions to section's application. (a) Receivers appointed by the district court of and for any corporation, and their respective survivors and successors, upon their appointment and qualification or upon the death, resignation or discharge of any co-receiver, shall be vested by operation of law and without any act or deed with the title of the corporation to all of its property, real, personal or mixed of whatsoever nature, kind, class or description, and wheresoever situate, except real estate situated outside this state.

(b) Within 20 days after the date of their qualification, receivers appointed by the court shall file in the office of the register of deeds of each county in this state in which any real estate belonging to the corporation may be situated, a certified copy of the order of their appointment and evidence of their qualification.

(c) This section shall not apply to receivers appointed pendente lite.

History: L. 1972, ch. 52, § 105; L. 2004, ch. 143, § 63; Jan. 1, 2005.



17-6903 Same; notices to stockholders and creditors.

17-6903. Same; notices to stockholders and creditors. All notices required to be given to stockholders and creditors in any action in which a receiver for a corporation was appointed shall be given by the clerk of the district court or in the manner provided by any applicable section of the code of civil procedure, unless otherwise ordered by the district court.

History: L. 1972, ch. 52, § 106; L. 2004, ch. 143, § 64; Jan. 1, 2005.



17-6904 Same; filing inventory of corporate assets and list of debts owing and receivable.

17-6904. Same; filing inventory of corporate assets and list of debts owing and receivable. As soon as convenient, receivers shall file in the office of the clerk of the district court of the county in which the proceeding is pending, a full and complete itemized inventory of all the assets of the corporation, which shall show their nature and probable value, and an account of all debts due from and to the corporation, as nearly as the same can be ascertained. They shall make a report to the court of their proceedings whenever and as often as the court shall direct.

History: L. 1972, ch. 52, § 107; L. 2004, ch. 143, § 65; Jan. 1, 2005.



17-6905 Same; proof of claims by creditors; claims barred, when; notice.

17-6905. Same; proof of claims by creditors; claims barred, when; notice. All creditors shall make proof under oath of their respective claims against the corporation and shall cause such proof of claim to be filed in the office of the clerk of the district court of the county in which the proceeding is pending within six months from the date of the appointment of a receiver for the corporation, or within such other period of time if the court shall so order and direct. All creditors and claimants failing to do so, within the time limited by this section, or the time prescribed by the order of the court, may be barred by the court from participating in the distribution of the assets of the corporation. The court also may prescribe what notice, by publication or otherwise, shall be given to the creditors of the time fixed for the filing and making proof of claims.

History: L. 1972, ch. 52, § 108; L. 2004, ch. 143, § 66; Jan. 1, 2005.



17-6906 Same; procedure for adjudicating creditors' claims; appeal.

17-6906. Same; procedure for adjudicating creditors' claims; appeal. (a) The clerk of the district court, immediately upon the expiration of the time fixed for the filing of claims, in compliance with the provisions of K.S.A. 17-6905, and amendments thereto, shall notify the receiver of the filing of the claims, and the receiver, within 30 days after receiving the notice, shall inspect the claims, and if the receiver or any creditor shall not be satisfied with the validity or correctness of the same, or any of them, the receiver shall forthwith notify the creditors whose claims are disputed of such decision. The receiver shall require all creditors whose claims are disputed to submit themselves to such examination in relation to their claims as the receiver shall direct, and the creditors shall produce such books and papers relating to their claims as shall be required. The receiver shall have power to examine, under oath or affirmation, all witnesses produced before the receiver touching the claims, and shall recommend to the court the allowance or disallowance of the claims, or any part thereof, and notify the claimants of such determination.

(b) The court shall approve, disapprove or modify the recommendations of the receiver and shall cause notice thereof to be given to the claimants. Within 30 days after receipt of such notice, any creditor or claimant dissatisfied with the court's determination shall have the right to a hearing thereon. The court, after hearing, shall determine the rights of the parties. Any party aggrieved thereby may appeal to the supreme court as a matter of right from the order or decree expressing such determination.

History: L. 1972, ch. 52, § 109; L. 2004, ch. 143, § 67; Jan. 1, 2005.



17-6907 Same; sale of perishable or deteriorating property during pendency of litigation.

17-6907. Same; sale of perishable or deteriorating property during pendency of litigation. Whenever the property of a corporation is at the time of the appointment of a receiver encumbered with liens of any character, and the validity, extent or legality of any such lien is disputed or brought in question, and the property of the corporation is of a character which will deteriorate in value pending the litigation respecting the lien, the district court may order the receiver or trustee to sell the property of the corporation, clear of all encumbrances, at public or private sale, for the best price that can be obtained therefor. The net proceeds arising from the sale thereof, after deducting the costs of the sale, shall be paid into the court, there to remain subject to the order of the court, and to be disposed of as the court shall direct.

History: L. 1972, ch. 52, § 110; L. 2004, ch. 143, § 68; Jan. 1, 2005.



17-6908 Same; compensation, costs and expenses.

17-6908. Same; compensation, costs and expenses. The district court, before making distribution of the assets of a corporation among the creditors or stockholders thereof, shall allow and pay out of the assets: (1) A reasonable compensation to the receiver for the receiver's services; (2) the cost and expenses incurred in and about the execution of the receivership, including reasonable attorneys' fees; and (3) the costs of the proceedings in the court.

History: L. 1972, ch. 52, § 111; L. 2004, ch. 143, § 69; Jan. 1, 2005.



17-6909 Same; substitution of receiver as plaintiff; abatement of actions.

17-6909. Same; substitution of receiver as plaintiff; abatement of actions. A receiver, upon application by the receiver in the court in which any suit is pending, shall be substituted as party plaintiff in the place of the corporation in any suit or proceeding which was so pending at the time of the receiver's appointment. No action against a receiver of a corporation shall abate by reason of the receiver's death, but, upon suggestion of the facts on the record, shall be continued against the receiver's successor or against the corporation in case no new receiver is appointed.

History: L. 1972, ch. 52, § 112; L. 2004, ch. 143, § 70; Jan. 1, 2005.



17-6910 Employee's lien for wages when corporation insolvent.

17-6910. Employee's lien for wages when corporation insolvent. Whenever any corporation of this state, or any foreign corporation doing business in this state, shall become insolvent, the employees doing labor or service of whatever character in the regular employ of the corporation, shall have a lien upon the assets thereof for the amount of the wages due to them, not exceeding two months' wages, respectively, which shall be paid prior to any other debt or debts of the corporation. The word "employee" as used in this section shall not be construed to include anyone owning or controlling a majority of the voting stock or voting power of the corporation.

History: L. 1972, ch. 52, § 113; L. 2004, ch. 143, § 71; Jan. 1, 2005.



17-6911 Discontinuance of liquidation of assets; dismissal of receiver.

17-6911. Discontinuance of liquidation of assets; dismissal of receiver. The liquidation of the assets and business of an insolvent corporation may be discontinued at any time during the liquidation proceedings when it is established that cause for liquidation no longer exists. In such event the district court in its discretion, and subject to such condition as it may deem appropriate, may dismiss the proceedings and direct the receiver to redeliver to the corporation all of its remaining property and assets.

History: L. 1972, ch. 52, § 114; L. 2004, ch. 143, § 72; Jan. 1, 2005.



17-6912 Compromise or arrangement between corporation and stockholders or creditors.

17-6912. Compromise or arrangement between corporation and stockholders or creditors. (a) Whenever the provision permitted by subsection (b)(2) of K.S.A. 17-6002 is included in the original articles of incorporation of any corporation, all persons who become creditors or stockholders thereof shall be deemed to have become such creditors or stockholders subject in all respects to that provision and the same shall be absolutely binding upon them. Whenever that provision is inserted in the articles of incorporation of any such corporation by an amendment of its articles all persons who become creditors or stockholders of such corporation after such amendment shall be deemed to have become such creditors or stockholders subject in all respects to that provision, and the same shall be absolutely binding upon them.

(b) The district court may administer and enforce any compromise or arrangement made pursuant to the provision contained in subsection (b)(2) of K.S.A. 17-6002, and it may restrain pendente lite all actions and proceedings against any corporation with respect to which the court shall have begun the administration and enforcement of that provision. The court also may appoint a temporary receiver for such corporation, with such powers as it deems proper, and may make and enforce such rules as it deems necessary for the exercise of such jurisdiction.

History: L. 1972, ch. 52, § 115; July 1.



17-6913 Reorganization of corporation under United States statute; implementation.

17-6913. Reorganization of corporation under United States statute; implementation. (a) Any corporation of this state, a plan of reorganization of which, pursuant to the provisions of any applicable statute of the United States relating to reorganizations of corporations, has been or shall be confirmed by the decree or order of a court of competent jurisdiction, may put into effect and carry out the plan and the decrees and orders of the court or judge relative thereto, and may take any proceeding and do any act provided in the plan or directed by such decrees and orders, without further action by its directors or stockholders. Such power and authority may be exercised, and such proceedings and acts may be taken, as may be directed by such decrees or orders, by the trustee or trustees of such corporation appointed in the reorganization proceedings, or a majority thereof, or if none be appointed and acting, by designated officers of the corporation, or by a master or other representative appointed by the court or judge, with like effect as if exercised and taken by unanimous action of the directors and stockholders of the corporation.

(b) In the manner provided in subsection (a) of this section, but without limiting the generality or effect of the foregoing, such corporation may alter, amend or repeal its bylaws; constitute or reconstitute and classify or reclassify its board of directors, and name, constitute or appoint directors and officers in place of or in addition to all or some of the directors or officers then in office; amend its articles of incorporation, and make any change in its capital or capital stock, or any other amendment, change or alteration, or provision, authorized by this act; be dissolved, transfer all or part of its assets, merge or consolidate as permitted by this act, except that no stockholder shall have any statutory right of appraisal of such stockholder's stock; change the location of its registered office, change its resident agent and remove or appoint any agent to receive service of process; authorize and fix the terms, manner and conditions of, the issuance of bonds, debentures or other obligations, whether or not convertible into stock of any class, or bearing warrants or other evidences of optional rights to purchase or subscribe for stock of any class; or lease its property and franchises to any corporation, if permitted by law.

(c) A certificate of any amendment, change or alteration, or of dissolution, or any agreement of merger or consolidation, made by such corporation pursuant to the provisions of this section, shall be filed with the secretary of state in accordance with K.S.A. 17-6003, and amendments thereto, and, subject to subsection (d) of K.S.A. 17-6003, and amendments thereto, shall thereupon become effective in accordance with its terms and the provisions of the instrument as provided in this subsection. Such certificate, agreement of merger or other instrument shall be made and executed, as may be directed by such decrees or orders, by the trustee or trustees appointed in the reorganization proceedings, or a majority thereof, or, if none be appointed and acting, by the officers of the corporation, or by a master or other representative appointed by the court, and shall certify that provision for the making of such certificate, agreement or instrument is contained in a decree or order of a court having jurisdiction of a proceeding under such applicable statute of the United States for the reorganization of such corporation.

(d) The provisions of this section shall cease to apply to such corporation upon the entry of a final decree in the reorganization proceedings closing the case and discharging the trustee or trustees, if any.

(e) On filing any certificate, agreement, report or other paper made or executed pursuant to the provisions of this section, there shall be paid to the secretary of state for the use of the state the same fees as are payable by corporations not in reorganization upon the filing of like certificates, agreements, reports or other papers.

History: L. 1972, ch. 52, § 116; L. 1999, ch. 39, § 16; L. 2000, ch. 39, § 39; July 1.






Article 70 EXTENSION, RENEWAL OR REINSTATEMENT OF CORPORATE STATUS

17-7001 Revocation of voluntary dissolution; procedure; effect.

17-7001. Revocation of voluntary dissolution; procedure; effect. (a) At any time prior to the expiration of three years following the dissolution of a corporation pursuant to K.S.A. 17-6804, and amendments thereto, or, at any time prior to the expiration of such longer period as the court may have directed pursuant to K.S.A. 17-6807, and amendments thereto, a corporation may revoke the dissolution theretofore effected by it in the following manner:

(1) The board of directors shall adopt a resolution recommending that the dissolution be revoked and directing that the question of the revocation be submitted to a vote at a special meeting of stockholders.

(2) Notice of the special meeting of stockholders shall be given in accordance with K.S.A. 17-6512, and amendments thereto, to each stockholder whose shares were entitled to vote upon a proposed dissolution before the corporation was dissolved.

(3) At the meeting, a vote of the stockholders shall be taken on the resolution to revoke the dissolution. If a majority of the stock of the corporation which was outstanding and entitled to vote upon a dissolution at the time of its dissolution shall be voted for the resolution, a certificate of revocation of dissolution shall be executed in accordance with K.S.A. 17-6003, and amendments thereto, which shall state:

(i) The name of the corporation;

(ii) the names and respective addresses of its officers;

(iii) the names and respective addresses of its directors; and

(iv) that a majority of the stock of the corporation which was outstanding and entitled to vote upon a dissolution at the time of its dissolution have voted in favor of a resolution to revoke the dissolution.

(b) Upon the filing of the certificate of revocation of dissolution in the office of the secretary of state, the revocation of the dissolution shall become effective and the corporation may again carry on its business.

(c) If, after the dissolution of any such corporation became effective, any other corporation organized under the laws of this state shall have adopted the same name as such corporation, or shall have adopted a name so nearly similar thereto as not to distinguish it from such corporation, or any foreign corporation shall have qualified to do business in this state under the same name as such corporation or under a name so nearly similar thereto as not to distinguish it from such corporation, then such corporation shall not be reinstated under the same name which it bore when its dissolution became effective. In such case, it shall adopt and be reinstated under some other name, and the certificate to be filed under the provisions of this section shall set forth the name borne by such corporation at the time its dissolution became effective and the new name under which it is to be reinstated.

(d) Upon the filing of the certificate with the secretary of state to which subsection (b) refers, the provisions of subsection (d) of K.S.A. 17-6501, and amendments thereto, shall govern, and the period of time the corporation was in dissolution shall be included within the calculation of the 30-day and 13-month periods to which subsection (d) of K.S.A. 17-6501, and amendments thereto, refers. An election of directors, however, may be held at the special meeting of stockholders to which subsection (a) refers and, in that event, that meeting of stockholders shall be deemed an annual meeting of stockholders for purposes of subsection (d) of K.S.A. 17-6501, and amendments thereto.

(e) Nothing in this section shall be construed to affect the jurisdiction or power of the district court under K.S.A. 17-6808 and 17-6809, and amendments thereto.

History: L. 1972, ch. 52, § 117; L. 1998, ch. 189, § 19; L. 2000, ch. 39, § 40; L. 2004, ch. 143, § 73; Jan. 1, 2005.



17-7002 Extension, renewal or reinstatement of articles of incorporation; new registered office and resident agent; procedures; effect; nonstock, nonprofit corporations.

17-7002. Extension, renewal or reinstatement of articles of incorporation; new registered office and resident agent; procedures; effect; nonstock, nonprofit corporations. (a) Any corporation may procure an extension, renewal or reinstatement of its articles of incorporation, if a domestic corporation, or its authority to engage in business, if a foreign corporation, together with all the rights, franchises, privileges and immunities and subject to all of its duties, debts and liabilities which had been secured or imposed by its original articles of incorporation, and all amendments thereto, or by its authority to engage in business, as the case may be, and may designate a new registered office and resident agent in the following instances:

(1) At any time before the expiration of the time limited for the corporation's existence;

(2) at any time, where the corporation's articles of incorporation, if a domestic corporation, or the authority to engage in business, if a foreign corporation, has become inoperative by law for nonpayment of taxes or fees, or failure to file its annual report;

(3) at any time, where the articles of incorporation of a domestic corporation or the authority to engage in business of a foreign corporation has expired by reason of failure to renew it;

(4) at any time, where the articles of incorporation of a domestic corporation or the authority to engage in business of a foreign corporation has been renewed, but through failure to comply strictly with the provisions of this act, the validity of such renewal has been brought into question; and

(5) at any time, where the articles of incorporation of a domestic corporation or the authority to engage in business of a foreign corporation has been forfeited pursuant to K.S.A. 2015 Supp. 17-7929 or 17-7934, and amendments thereto.

(b) The extension, renewal or reinstatement of the articles of incorporation or authority to engage in business may be procured by executing and filing a certificate in accordance with K.S.A. 2015 Supp. 17-7910, and amendments thereto.

(c) The certificate required by subsection (b) shall state:

(1) The name of the corporation, which shall be the existing name of the corporation or the name it bore when its articles of incorporation or authority to engage in business expired, except as provided in subsection (e);

(2) if a new registered office and resident agent is designated, the address of the corporation's registered office in this state, which shall include the street, city and zip code and the name of its resident agent at such address;

(3) whether or not the renewal, or reinstatement is to be perpetual and, if not perpetual, the time for which the renewal or reinstatement is to continue; and, in case of renewal before the expiration of the time limited for its existence, the date when the renewal is to commence, which shall be prior to the date of the expiration of the old articles of incorporation or authority to engage in business which it is desired to renew;

(4) that the corporation desiring to be renewed or reinstated and so renewing or reinstating its corporate existence was duly organized under the laws of the state of its original incorporation;

(5) the date when the articles of incorporation or the authority to engage in business would expire, if such is the case, or such other facts as may show that the articles of incorporation or the authority to engage in business has become inoperative or void or that the validity of any renewal has been brought into question; and

(6) that the certificate for reinstatement is filed by authority of those who were directors or members of the governing body of the corporation at the time its articles of incorporation or the authority to engage in business expired, or who were elected directors or members of the governing body of the corporation as provided in subsection (g).

(d) Upon the filing of the certificate in accordance with K.S.A. 2015 Supp. 17-7910, and amendments thereto, the corporation shall be renewed or reinstated with the same force and effect as if its articles of incorporation had not become inoperative and void or had not expired by limitation. Such reinstatement shall validate all contracts, acts, matters and things made, done and performed within the scope of its articles of incorporation by the corporation, its officers and agents during the time when its articles of incorporation were inoperative or void or after their expiration by limitation, with the same force and effect and to all intents and purposes as if the articles of incorporation had at all times remained in full force and effect. All real and personal property, rights and credits, which belonged to the corporation at the time its articles of incorporation became inoperative or void, or expired by limitation and which were not disposed of prior to the time of its renewal or reinstatement shall be vested in the corporation after its renewal or reinstatement, as fully and amply as they were held by the corporation at and before the time its articles of incorporation became inoperative or void or expired by limitation, and the corporation after its renewal or reinstatement shall be as exclusively liable for all contracts, acts, matters and things made, done or performed in its name and on its behalf by its officers and agents prior to its reinstatement, as if its articles of incorporation had remained at all times in full force and effect.

(e) If, since the articles of incorporation became inoperative or void for nonpayment of taxes or fees, or, failure to file annual reports or expired by limitation, any other corporation organized under the laws of this state shall have adopted the same name as the corporation sought to be renewed or reinstated or shall have adopted a name so nearly similar thereto as not to distinguish it from the corporation to be renewed or reinstated, or any foreign corporation registered in accordance with K.S.A. 2015 Supp. 17-7931, and amendments thereto, shall have adopted the same name as the corporation sought to be renewed or reinstated, or shall have adopted a name so nearly similar thereto as not to distinguish it from the corporation to be renewed or reinstated, then in such case the corporation to be renewed or reinstated shall not be renewed under the same name which it bore when its articles of incorporation became inoperative or void or expired, but shall be renewed under some other name; and in such case the certificate to be filed under the provisions of this section shall set forth the name borne by the corporation at the time its articles of incorporation became inoperative or void or expired and the new name under which the corporation is to be renewed or reinstated.

(f) Any corporation seeking to renew or reinstate its articles of incorporation under the provisions of this act shall file all annual reports and pay to the secretary of state an amount equal to all fees and any penalties thereon due. Nonprofit corporations shall file only the annual reports for the three most recent reporting periods, but shall pay all fees due.

(g) If a sufficient number of the last acting officers of any corporation desiring to renew or reinstate its articles of incorporation are not available by reason of death, unknown address or refusal or neglect to act, the directors of the corporation or those remaining on the board, even if only one, may elect successors to such officers. In any case where there shall be no directors of the corporation available for the purposes aforesaid, the stockholders may elect a full board of directors, as provided by the bylaws of the corporation, and the board shall then elect such officers as are provided by law, by the articles of incorporation or by the bylaws to carry on the business and affairs of the corporation. A special meeting of the stockholders for the purpose of electing directors may be called by any officer, director or stockholder upon notice given in accordance with K.S.A. 17-6512, and amendments thereto.

(h) After a reinstatement of the articles of incorporation of the corporation shall have been effected, except where a special meeting of stockholders has been called in accordance with the provisions of subsection (g), the officers who signed the certificate of reinstatement jointly shall call forthwith a special meeting of the stockholders of the corporation upon notice given in accordance with K.S.A. 17-6512, and amendments thereto, and at the special meeting the stockholders shall elect a full board of directors, which board shall then elect such officers as are provided by law, by the articles of incorporation or the bylaws to carry on the business and affairs of the corporation.

(i) Whenever it shall be desired to renew or reinstate the articles of incorporation of any corporation not for profit and having no capital stock, the governing body shall perform all the acts necessary for the renewal or reinstatement of the articles of incorporation of the corporation which are performed by the board of directors in the case of a corporation having capital stock. The members of any corporation not for profit and having no capital stock who are entitled to vote for the election of members of its governing body shall perform all the acts necessary for the renewal or reinstatement of the articles of the corporation which are performed by the stockholders in the case of a corporation having capital stock. In all other respects, the procedure for the renewal or reinstatement of the articles of incorporation of a corporation not for profit and having no capital stock shall conform, as nearly as may be applicable, to the procedure prescribed in this section for the renewal or reinstatement of the articles of incorporation of a corporation having capital stock.

History: L. 1972, ch. 52, § 118; L. 1973, ch. 100, § 14; L. 1989, ch. 80, § 1; L. 1993, ch. 163, § 8; L. 1994, ch. 182, § 2; L. 1998, ch. 189, § 20; L. 1999, ch. 41, § 11; L. 2000, ch. 39, § 41; L. 2005, ch. 157, § 10; L. 2007, ch. 81, § 6; L. 2015, ch. 65, § 3; July 1.



17-7003 Same; status of corporation.

17-7003. Same; status of corporation. Any corporation desiring to renew, extend and continue its corporate existence, upon complying with the provisions of K.S.A. 17-7002, and amendments thereto, shall be and continue as a corporation for the time stated in its certificate of renewal, and in addition to the rights, privileges and immunities conferred by its articles of incorporation, shall possess and enjoy all the benefits of this act which are applicable to the nature of its business, and shall be subject to the restrictions and liabilities imposed by this act on such corporations.

History: L. 1972, ch. 52, § 119; L. 2004, ch. 143, § 74; Jan. 1, 2005.






Article 71 ACTIONS AGAINST CORPORATIONS, DIRECTORS, OFFICERS OR STOCKHOLDERS

17-7101 Actions against officers, directors or stockholders for debts of corporation.

17-7101. Actions against officers, directors or stockholders for debts of corporation. (a) When the officers, directors or stockholders of any corporation shall be liable by the provisions of this act to pay the debts of the corporation, or any part thereof, any person to whom they are liable may have an action against any one or more of them. The petition in any such action shall state the claim against the corporation and the ground on which the plaintiff expects to charge the defendants personally.

(b) No suit shall be brought against any officer, director or stockholder for any debt of a corporation of which he is an officer, director or stockholder, until judgment be obtained therefor against the corporation and execution thereon returned unsatisfied.

History: L. 1972, ch. 52, § 120; L. 1973, ch. 100, § 15; July 1.



17-7102 Action by officer, director or stockholder against corporation for corporate debt paid.

17-7102. Action by officer, director or stockholder against corporation for corporate debt paid. When any officer, director or stockholder shall pay any debt of a corporation for which he is made liable by the provisions of this act, he may recover the amount so paid in an action against the corporation for money paid for its use. In any such action, only the property of the corporation shall be liable to be taken, and not the property of any stockholder.

History: L. 1972, ch. 52, § 121; July 1.



17-7103 Effect of certain transactions on liability.

17-7103. Effect of certain transactions on liability. The liability of a corporation of this state, or the stockholders, directors or officers thereof, or the rights or remedies of the creditors thereof, or of persons doing or transacting business with the corporation, shall not in any way be lessened or impaired by the voluntary transfer or sale of the assets, properties and other rights of the corporation, or by the increase or decrease in the capital stock of the corporation, or by its merger or consolidation with one or more corporations, or other entities, or by any change or amendment in its articles of incorporation.

History: L. 1972, ch. 52, § 122; L. 2004, ch. 143, § 75; Jan. 1, 2005.



17-7104 Defective organization of corporation not a defense; judicial inquiry into regularity or validity of corporate organization.

17-7104. Defective organization of corporation not a defense; judicial inquiry into regularity or validity of corporate organization. (a) No domestic or foreign corporation shall be permitted to set up or rely upon the want of legal organization as a defense to any action against it; nor shall any person transacting business with such corporation, or sued for injury done to its property, be permitted to rely upon such want of legal organization as a defense.

(b) This section shall not be construed to prevent judicial inquiry into the regularity or validity of the organization of a corporation, or its lawful possession of any corporate power it may assert in any other suit or proceeding where its corporate existence or the power to exercise the corporate rights it asserts is challenged, and evidence tending to sustain the challenge shall be admissible in any such suit or proceeding.

History: L. 1972, ch. 52, § 123; L. 2004, ch. 143, § 76; Jan. 1, 2005.



17-7105 Usury not a defense by corporation.

17-7105. Usury not a defense by corporation. No corporation shall plead any statute against usury in any court in any suit instituted to enforce the payment of any bond, note or other evidence of indebtedness issued or assumed by it.

History: L. 1972, ch. 52, § 124; July 1.






Article 72 CLOSE CORPORATIONS

17-7201 Laws applicable to close corporations.

17-7201. Laws applicable to close corporations. (a) K.S.A. 17-7201 to 17-7216, inclusive, apply to all close corporations, as defined in K.S.A. 17-7202. Unless a corporation elects to become a close corporation under the foregoing sections in the manner prescribed therein, it shall be subject in all respects to the provisions of this act, except the provisions of K.S.A. 17-7201 to 17-7216, inclusive.

(b) All provisions of this act shall be applicable to all close corporations, as defined in K.S.A. 17-7202, except as otherwise provided in K.S.A. 17-7201 to 17-7216, inclusive.

History: L. 1972, ch. 52, § 125; July 1.



17-7202 Close corporation defined; contents of articles of incorporation; effect of joint held stock.

17-7202. Close corporation defined; contents of articles of incorporation; effect of joint held stock. (a) A close corporation is a corporation organized under this act whose articles of incorporation contain the provisions required by K.S.A. 17-6002, and amendments thereto, and, in addition, provide that:

(1) All of the corporation's issued stock of all classes, exclusive of treasury shares, shall be held of record by not more than a specified number of persons, not exceeding 35; and

(2) All of the issued stock of all classes shall be subject to one or more of the restrictions on transfer permitted by K.S.A. 17-6426, and amendments thereto; and

(3) The corporation shall make no offering of any of its stock of any class which would constitute a "public offering" within the meaning of the United States securities act of 1933, as it may be amended from time to time.

(b) The articles of incorporation of a close corporation may set forth the qualifications of stockholders, either by specifying classes of persons who shall be entitled to be holders of record of stock of any class, or by specifying classes of persons who shall not be entitled to be holders of stock of any class, or both.

(c) For purposes of determining the number of holders of record of the stock of a close corporation, stock which is held in joint or common tenancy or by the entireties shall be treated as held by one stockholder.

History: L. 1972, ch. 52, § 126; L. 2004, ch. 143, § 77; Jan. 1, 2005.



17-7203 Formation of close corporation.

17-7203. Formation of close corporation. A close corporation shall be formed in accordance with K.S.A. 17-6001, 17-6002 and 17-6003, except that:

(a) Its articles of incorporation shall contain a heading stating the name of the corporation and that it is a close corporation; and

(b) Its articles of incorporation shall contain the provisions required by K.S.A. 17-7202.

History: L. 1972, ch. 52, § 127; July 1.



17-7204 Election of existing corporation to become close corporation.

17-7204. Election of existing corporation to become close corporation. Any corporation organized under the laws of this state may become a close corporation by executing and filing, in accordance with K.S.A. 17-6003, and amendments thereto, a certificate of amendment of its articles of incorporation which shall contain: (1) A statement that it elects to become a close corporation; (2) the provisions required by K.S.A. 17-7202, and amendments thereto, to appear in the articles of incorporation of a close corporation; and (3) a heading stating the name of the corporation and that it is a close corporation. Such amendment shall be adopted in accordance with the requirements of K.S.A. 17-6601 or 17-6602, and amendments thereto, except that it must be approved by a vote of the holders of record of at least 2/3 of the shares of each class of stock of the corporation which are outstanding.

History: L. 1972, ch. 52, § 128; L. 1973, ch. 100, § 16; L. 1998, ch. 189, § 21; L. 2000, ch. 39, § 42; July 1.



17-7205 Limitations on continuation of close corporation status.

17-7205. Limitations on continuation of close corporation status. A close corporation continues to be such and to be subject to the provisions of K.S.A. 17-7201 to 17-7216, inclusive, until:

(a) It files with the secretary of state a certificate of amendment deleting from its articles of incorporation the provisions required or permitted by K.S.A. 17-7202 to be stated in the articles of incorporation to qualify it as a close corporation; or

(b) Any one of the provisions or conditions required or permitted by K.S.A. 17-7202 to be stated in the articles of incorporation to qualify a corporation as a close corporation has been breached, in fact, and neither the corporation nor any of its stockholders takes the steps required by K.S.A. 17-7208 to prevent such loss of status or to remedy such breach.

History: L. 1972, ch. 52, § 129; July 1.



17-7206 Voluntary termination of status as close corporation; amendment of articles of incorporation; vote required.

17-7206. Voluntary termination of status as close corporation; amendment of articles of incorporation; vote required. (a) A corporation may voluntarily terminate its status as a close corporation and cease to be subject to the provisions of this act relating thereto by amending its articles of incorporation to delete therefrom the additional provisions required or permitted by K.S.A. 17-7202 to be stated in the articles of incorporation of a close corporation. Any such amendment shall be adopted and shall become effective in accordance with K.S.A. 17-6602, except that it must be approved by vote of the holders of record of at least two-thirds (2/3) of the shares of each class of stock of the corporation which are outstanding.

(b) The articles of incorporation of a close corporation may provide that on any amendment to terminate its status as a close corporation, a vote greater than two-thirds (2/3) or a vote of all shares of any class shall be required; and if the articles of incorporation contain such a provision, that provision shall not be amended, repealed or modified by any vote less than that required to terminate the corporation's status as a close corporation.

History: L. 1972, ch. 52, § 130; July 1.



17-7207 Issuance or transfer of stock of close corporation in breach of restrictions or conditions thereon; effect; conclusive presumptions; transfer defined; applicability and effect of section.

17-7207. Issuance or transfer of stock of close corporation in breach of restrictions or conditions thereon; effect; conclusive presumptions; transfer defined; applicability and effect of section. (a) If stock of a close corporation is issued or transferred to any person who is not entitled under any provision of the articles of incorporation permitted by subsection (b) of K.S.A. 17-7202 to be a holder of record of stock of such corporation, and if the certificate for such stock conspicuously notes the qualifications of the persons entitled to be holders of record thereof, such person is conclusively presumed to have notice of the fact of his ineligibility to be a stockholder.

(b) If the articles of incorporation of a close corporation state the number of persons, not in excess of 35, who are entitled to be holders of record of its stock, and if the certificate for such stock conspicuously states such number, and if the issuance or transfer of stock to any person would cause the stock to be held by more than such number of persons, the person to whom such stock is issued or transferred is conclusively presumed to have notice of this fact.

(c) If a stock certificate of any close corporation conspicuously notes the fact of a restriction on transfer of stock of the corporation, and the restriction is one which is permitted by K.S.A. 17-6426, the transferee of the stock is conclusively presumed to have notice of the fact that he has acquired stock in violation of the restriction, if such acquisition violates the restriction.

(d) Whenever any person to whom stock of a close corporation has been issued or transferred has, or is conclusively presumed under this section to have, notice either (1) that he is a person not eligible to be a holder of stock of the corporation, or (2) that transfer of stock to him would cause the stock of the corporation to be held by more than the number of persons permitted by its articles of incorporation to hold stock of the corporation, or (3) that the transfer of stock is in violation of a restriction on transfer of stock, the corporation, at its option, may refuse to register transfer of the stock into the name of the transferee.

(e) The provisions of subsection (d) shall not be applicable if the transfer of stock, even though otherwise contrary to subsection (a), (b) or (c), has been consented to by all the stockholders of the close corporation, or if the close corporation has amended its articles of incorporation in accordance with K.S.A. 17-7206.

(f) The term "transfer," as used in this section, is not limited to a transfer for value.

(g) The provisions of this section do not impair in any way any rights of a transferee regarding any right to rescind the transaction or to recover under any applicable warranty, express or implied.

History: L. 1972, ch. 52, § 131; L. 2009, ch. 23, § 1; July 1.



17-7208 Breach of condition necessary to status as close corporation; proceeding to prevent loss of status; jurisdiction and powers of district court.

17-7208. Breach of condition necessary to status as close corporation; proceeding to prevent loss of status; jurisdiction and powers of district court. (a) If any event occurs, as a result of which one or more of the provisions or conditions included in a close corporation's articles of incorporation, pursuant to K.S.A. 17-7202, and amendments thereto, to qualify it as a close corporation has been breached, the corporation's status as a close corporation shall terminate unless:

(1) Within 30 days after the occurrence of the event, or within 30 days after the event has been discovered, whichever is later, the corporation files with the secretary of state a certificate, executed in accordance with K.S.A. 17-6003, and amendments thereto, stating that a specified provision or condition included in its articles of incorporation pursuant to K.S.A. 17-7202, and amendments thereto, to qualify it as a close corporation has ceased to be applicable, and furnishes a copy of such certificate to each stockholder; and

(2) The corporation concurrently with the filing of such certificate takes such steps as are necessary to correct the situation which threatens its status as a close corporation, including, without limitation, the refusal to register the transfer of stock which has been wrongfully transferred as provided by K.S.A. 17-7207, and amendments thereto, or a proceeding under subsection (b).

(b) The district court, upon the suit of the corporation or any stockholder, shall have jurisdiction to issue all orders necessary to prevent the corporation from losing its status as a close corporation, or to restore its status as a close corporation, by enjoining or setting aside any act or threatened act on the part of the corporation or a stockholder which would be inconsistent with any of the provisions or conditions required or permitted by K.S.A. 17-7202, and amendments thereto, to be stated in the articles of incorporation for a close corporation, unless it is an act approved in accordance with K.S.A. 17-7206, and amendments thereto. The court may enjoin or set aside any transfer or threatened transfer of stock of a close corporation which is contrary to the terms of its articles of incorporation or of any transfer restriction permitted by K.S.A. 17-6426, and amendments thereto, and may enjoin any public offering, as defined in K.S.A. 17-7202, and amendments thereto, or threatened public offering of stock of the close corporation.

History: L. 1972, ch. 52, § 132; L. 2000, ch. 39, § 43; July 1.



17-7209 Invalid transfer of close corporation's security; corporate option.

17-7209. Invalid transfer of close corporation's security; corporate option. If a restriction on the transfer of a security of a close corporation is held not to be authorized by K.S.A. 17-6426, the corporation, nevertheless, shall have an option, for a period of thirty (30) days after the judgment setting aside the restriction becomes final, to acquire the restricted security at a price which is agreed upon by the parties, or if no agreement is reached as to price, then at the fair value as determined by the district court. In order to determine fair value, the court may appoint an appraiser to receive evidence and report to the court his findings and recommendation as to fair value. The appraiser shall have such powers and shall proceed, so far as applicable, in the same manner as appraisers appointed under K.S.A. 17-6712.

History: L. 1972, ch. 52, § 133; July 1.



17-7210 Agreement of stockholders to restrict discretion or powers of board of directors of close corporation.

17-7210. Agreement of stockholders to restrict discretion or powers of board of directors of close corporation. A written agreement among the stockholders of a close corporation holding a majority of the outstanding stock entitled to vote, whether solely among themselves or with a party not a stockholder, is not invalid, as between the parties to the agreement, on the ground that it so relates to the conduct of the business and affairs of the corporation as to restrict or interfere with the discretion or powers of the board of directors. The effect of any such agreement shall be to relieve the directors and impose upon the stockholders who are parties to the agreement the liability for managerial acts or omissions which is imposed on directors, to the extent and so long as the discretion or powers of the board in its management of corporate affairs is controlled by such agreement.

History: L. 1972, ch. 52, § 134; July 1.



17-7211 Management of close corporation by stockholders.

17-7211. Management of close corporation by stockholders. The articles of incorporation of a close corporation may provide that the business of the corporation shall be managed by the stockholders of the corporation, rather than by a board of directors. So long as this provision continues in effect: (1) No meeting of stockholders need be called to elect directors; (2) unless the context clearly requires otherwise, the stockholders of the corporation shall be deemed to be directors for purposes of applying provisions of this act; (3) unless provided otherwise in the articles of incorporation or by agreement made between the stockholders, action by stockholders shall be taken by the voting of shares of stock in the same manner as provided in K.S.A. 17-6502(a); and (4) the stockholders of the corporation shall be subject to all liabilities of directors. Such a provision may be inserted in the articles of incorporation by amendment, if all incorporators and subscribers or all holders of record of all of the outstanding stock, whether or not having voting power, authorize such a provision. An amendment to the articles of incorporation to delete such a provision shall be adopted by a vote of the holders of a majority of all outstanding stock of the corporation, whether or not otherwise entitled to vote. If the articles of incorporation contain a provision authorized by this section, the existence of such provision shall be noted conspicuously on the face or back of every stock certificate issued by such corporation.

History: L. 1972, ch. 52, § 135; L. 1975, ch. 145, §1; July 1.



17-7212 Appointment of custodian for close corporation, when.

17-7212. Appointment of custodian for close corporation, when. (a) In addition to the provisions of K.S.A. 17-6516, respecting the appointment of a custodian for any corporation, the district court, upon application of any stockholder, may appoint one or more persons to be custodians, and, if the corporation is insolvent, to be receivers, of any close corporation when:

(1) Pursuant to K.S.A. 17-7211 the business and affairs of the corporation are managed by the stockholders and they are so divided that the business of the corporation is suffering or is threatened with irreparable injury, and any remedy with respect to such deadlock provided in the articles of incorporation or bylaws or in any written agreement of the stockholders has failed; or

(2) The petitioning stockholder has the right to dissolution of the corporation under a provision of the articles of incorporation permitted by K.S.A. 17-7215.

(b) In lieu of appointing a custodian for a close corporation under this section or K.S.A. 17-6516 the court may appoint a provisional director, whose powers and status shall be as provided in K.S.A. 17-7213, if the court determines that it would be in the best interest of the corporation. Such appointment shall not preclude any subsequent order of the court appointing a custodian for such corporation.

History: L. 1972, ch. 52, § 136; July 1.



17-7213 Appointment of provisional director for close corporation, when; qualifications, rights and powers of provisional director.

17-7213. Appointment of provisional director for close corporation, when; qualifications, rights and powers of provisional director. (a) Notwithstanding any contrary provision of the articles of incorporation or the bylaws or agreement of the stockholders, the district court may appoint a provisional director for a close corporation, if the directors are so divided respecting the management of the corporation's business and affairs that the votes required for action by the board of directors cannot be obtained, with the consequence that the business and affairs of the corporation can no longer be conducted to the advantage of the stockholders generally.

(b) An application for relief under this section must be filed (1) by at least one-half (1/2) of the number of directors then in office, (2) by the holders of at least one-third (1/3) of all stock then entitled to elect directors, or (3) if there be more than one class of stock then entitled to elect one or more directors, by the holders of two-thirds (2/3) of the stock of any such class; but the articles of incorporation of a close corporation may provide that a lesser proportion of the directors or of the stockholders or of a class of stockholders may apply for relief under this section.

(c) A provisional director shall be an impartial person who is neither a stockholder nor a creditor of the corporation or of any subsidiary or affiliate of the corporation, and whose further qualifications, if any, may be determined by the district court. A provisional director is not a receiver of the corporation and does not have the title and powers of a custodian or receiver appointed under K.S.A. 17-6516 or 17-6901. A provisional director shall have all the rights and powers of a duly elected director of the corporation, including the right to notice of and to vote at meetings of directors, until such time as he shall be removed by order of the court, or by the holders of a majority of all shares then entitled to vote to elect directors, or by the holders of two-thirds (2/3) of the shares of that class of voting shares which filed the application for appointment of a provisional director. His compensation shall be determined by agreement between him and the corporation, subject to approval of the court, which may fix his compensation in the absence of agreement or in the event of disagreement between the provisional director and the corporation.

(d) Even though the requirements of subsection (b) of this section, relating to the number of directors or stockholders who may petition for appointment of a provisional director are not satisfied, the district court, nevertheless, may appoint a provisional director if permitted by subsection (b) of K.S.A. 17-7212.

History: L. 1972, ch. 52, § 137; July 1.



17-7214 Operation of close corporation as partnership.

17-7214. Operation of close corporation as partnership. No written agreement among stockholders of a close corporation, nor any provision of the articles of incorporation or of the bylaws of the corporation, which agreement or provision relates to any phase of the affairs of such corporation, including but not limited to the management of its business or declaration and payment of dividends, or other division of profits, or the election of directors or officers, or the employment of stockholders by the corporation, or the arbitration of disputes, shall be invalid on the ground that it is an attempt by the parties to the agreement or by the stockholders of the corporation to treat the corporation as if it were a partnership, or to arrange relations among the stockholders or between the stockholders and the corporation in a manner that would be appropriate only among partners.

History: L. 1972, ch. 52, § 138; July 1.



17-7215 Dissolution of close corporation at option of stockholders or upon event or contingency specified in articles of incorporation; disclosure of provision on stock certificates.

17-7215. Dissolution of close corporation at option of stockholders or upon event or contingency specified in articles of incorporation; disclosure of provision on stock certificates. (a) The articles of incorporation of any close corporation may include a provision granting to any stockholder, or to the holders of any specified number or percentage of shares of any class of stock, an option to have the corporation dissolved at will or upon the occurrence of any specified event or contingency. Whenever any such option to dissolve is exercised, the stockholders exercising such option shall give written notice thereof to all other stockholders. After the expiration of thirty (30) days following the sending of such notice, the dissolution of the corporation shall proceed as if the required number of stockholders having voting power had voted in favor thereof.

(b) If the articles of incorporation, as originally filed, do not contain a provision authorized by subsection (a), the articles may be amended to include such provision if adopted by the affirmative vote of the holders of all the outstanding stock, whether or not entitled to vote, unless the articles of incorporation specifically authorize such an amendment by a vote which shall be not less than two-thirds (2/3) of all the outstanding stock whether or not entitled to vote.

(c) Each stock certificate in any corporation whose articles of incorporation authorize dissolution, as permitted by this section, shall conspicuously note on the face thereof the existence of the provision. Unless noted conspicuously on the face of the stock certificate, the provision is ineffective.

History: L. 1972, ch. 52, § 139; July 1.



17-7216 Effect of close corporation provisions on other laws.

17-7216. Effect of close corporation provisions on other laws. The provisions of K.S.A. 17-7201 to 17-7215, inclusive, and any amendments thereto shall not be deemed to repeal any statute or rule of law which is or would be applicable to any corporation which is organized under the provisions of this act, but which is not a close corporation.

History: L. 1972, ch. 52, § 140; L. 1973, ch. 100, § 17; July 1.






Article 73 FOREIGN CORPORATIONS

17-7302 Same; filing of merger or consolidation information; amendments in articles of incorporation.

17-7302. Same; filing of merger or consolidation information; amendments in articles of incorporation. (a) Whenever any foreign corporation admitted to do business in this state is a party to a merger or consolidation with any other foreign corporation, whether or not admitted to do business in this state, such foreign corporation shall file with the secretary of state of this state, within 30 days after the time the merger or consolidation becomes effective, a certificate of the proper officer of the jurisdiction under the laws of which the merger or consolidation was effected, attesting to such merger or consolidation and stating:

(1) The corporate parties thereto;

(2) the time when such merger or consolidation became effective; and

(3) that the resulting or surviving corporation is a corporation in good standing in such jurisdiction.

(b) Whenever any foreign corporation admitted to do business in this state shall amend its articles of incorporation in a manner which affects any of the information contained on such corporation's application to do business in Kansas, the corporation shall file with the secretary of state, within 30 days after the amendment is adopted, a certificate of the proper officer of the jurisdiction in which such corporation has been incorporated attesting to such amendment. In the alternative, any foreign corporation may amend its original application for authority to do business in Kansas by filing a certificate of amendment certifying that such amendment has been duly adopted and executed in accordance with K.S.A. 17-6003, and amendments thereto.

History: L. 1972, ch. 52, § 142; L. 1973, ch. 100, § 19; L. 1978, ch. 80, § 5; L. 1987, ch. 89, § 3; L. 1998, ch. 189, § 22; L. 2000, ch. 39, § 45; L. 2004, ch. 143, § 79; Jan. 1, 2005.



17-7305 Same; banking power denied; foreign corporations subject to laws governing domestic corporations.

17-7305. Same; banking power denied; foreign corporations subject to laws governing domestic corporations. (a) Unless authority is expressly conferred by another law of this state, no foreign corporation shall possess the power of issuing bills, notes or other evidences of debt for circulation as money, or the power of carrying on the business of receiving deposits of money.

(b) Foreign corporations authorized to do business in this state which are organized to buy, sell and otherwise deal in notes, open accounts and other similar evidences of debt, or to loan money and to take notes, open accounts and other similar evidences of debt as collateral security therefor, shall not be deemed to be engaging in the business of banking.

(c) Any corporation organized under the laws of another state, territory or foreign country, and authorized to do business in this state, shall be subject to the same provisions, judicial control, restrictions and penalties, except as otherwise provided in K.S.A. 17-7301 to 17-7308, inclusive, as corporations organized under the laws of this state.

History: L. 1972, ch. 52, § 145; July 1.



17-7307 Actions by and against unqualified foreign corporations.

17-7307. Actions by and against unqualified foreign corporations. (a) A foreign corporation which is required to comply with the provisions of K.S.A. 17-7301 and 17-7302 and which has done business in this state without authority shall not maintain any action or special proceeding in this state, unless and until such corporation has been authorized to do business in this state and has paid to the state all taxes, fees and penalties which would have been due for the years or parts thereof during which it did business in this state without authority. This prohibition shall not apply to any successor in interest of any such foreign corporation.

(b) The failure of a foreign corporation to obtain authority to do business in this state shall not impair the validity of any contract or act of the foreign corporation or the right of any other party to the contract to maintain any action or special proceeding thereon, and shall not prevent the foreign corporation from defending any action or special proceeding in this state.

(c) Any person having a cause of action against any foreign corporation, whether or not such corporation is qualified to do business in this state, which cause of action arose in Kansas out of such corporation doing business in Kansas, or arose while such corporation was doing business in Kansas, may file suit against the corporation in the proper court of a county in which there is proper venue. Service of process in any action shall be made in the manner prescribed by K.S.A. 60-304.

History: L. 1972, ch. 52, § 147; L. 1973, ch. 100, § 21; July 1.






Article 74 MISCELLANEOUS PROVISIONS

17-7403 Rights, privileges and immunities under prior laws saved.

17-7403. Rights, privileges and immunities under prior laws saved. All rights, privileges and immunities vested or accrued by and under any laws enacted prior to the adoption or amendment of this act, and all suits pending, all rights of action conferred, and all duties, restrictions, liabilities and penalties imposed or required by and under laws enacted prior to the adoption or amendment of this act, shall not be impaired, diminished or affected by this act.

History: L. 1972, ch. 52, § 151; July 1.



17-7404 Citation of act.

17-7404. Citation of act. This act shall be known and may be cited as the "Kansas general corporation code."

History: L. 1972, ch. 52, § 152; L. 1973, ch. 100, § 22; July 1.



17-7405 Effective date of L. 1988, Ch. 100.

17-7405. Effective date of L. 1988, Ch. 100. The provisions of this act shall apply to all actions taken on or after April 21, 1988.

History: L. 1988, ch. 100, § 50; May 5.






Article 75 CORPORATE FILINGS, REPORTS AND FEES

17-7501 Definitions.

17-7501. Definitions. As used in this act:

(a) "Domestic corporation" means any corporation organized under the laws of this state, irrespective of whether such corporation is organized for profit.

(b) "Foreign corporation" means any corporation organized under the laws of any jurisdiction other than this state.

(c) "Articles of incorporation" means the original articles of incorporation filed to create a corporation, but such term also includes the charter, articles of association and any other instrument by whatever name known under which a corporation has been or may be lawfully formed.

(d) "Shareholder's equity" means the sum of: (1) Paid-in capital stock, except that paid-in capital stock shall not include any capital stock issued by a corporation and reacquired by such corporation through gift, purchase or otherwise and available for resale or retirement; (2) capital paid in, in excess of par; and (3) retained earnings, except that any moneys which have been allocated and are payable to the members of any corporation which is organized as a cooperative association or society shall not be included as part of the retained earnings of such corporation for the purpose of this act.

(e) "Shareholder's equity attributable to Kansas" means the shareholder's equity of a corporation multiplied by a percentage which is the average of the following three percentages: (1) The average value of the corporation's real and tangible personal property owned or rented and used in this state during the next preceding tax period divided by the average total value of the corporation's real and tangible personal property owned or rented and used during the next preceding tax period; (2) the total amount of compensation paid by the corporation in this state during the next preceding tax period divided by the total amount of compensation paid everywhere by the corporation during the next preceding tax period; and (3) the total sales of the corporation in this state during the next preceding tax period divided by the total sales of the corporation everywhere during the next preceding tax period. If a corporation has no property or activity mentioned in one of the above factors, the appropriate percentage for that factor is 100%.

(f) "Tax period" means a corporation's taxable year under the Kansas income tax act.

History: L. 1972, ch. 54, § 1; L. 1973, ch. 101, § 1; L. 1991, ch. 76, § 3; July 1.



17-7503 Domestic corporations organized for profit; annual report; annual report fee.

17-7503. Domestic corporations organized for profit; annual report; annual report fee. (a) Every domestic corporation organized for profit shall make an annual report in writing to the secretary of state, stating the prescribed information concerning the corporation at the close of business on the last day of its tax period next preceding the date of filing, but if a corporation's tax period is other than the calendar year, it shall give notice thereof to the secretary of state prior to December 31 of the year it commences such tax period. The reports shall be made on forms prescribed by the secretary of state. The report shall be filed at the time prescribed by law for filing the corporation's annual Kansas income tax return. The report shall contain the following information:

(1) The name of the corporation;

(2) the location of the principal office;

(3) the names and addresses of the president, secretary, treasurer or equivalent of such officers and members of the board of directors;

(4) the number of shares of capital stock issued;

(5) the nature and kind of business in which the corporation is engaged; and

(6) if the corporation is a parent corporation holding more than 50% equity ownership in any other business entity registered with the secretary of state, the name and identification number of any such subsidiary business entity.

(b) Every corporation subject to the provisions of this section which holds agricultural land, as defined in K.S.A. 17-5903, and amendments thereto, within this state shall show the following additional information on the report:

(1) The acreage and location listed by section, range, township and county of each lot, tract or parcel of agricultural land in this state owned or leased by or to the corporation;

(2) the purposes for which such agricultural land is owned or leased and, if leased, to whom such agricultural land is leased;

(3) the value of the nonagricultural assets and the agricultural assets, stated separately, owned and controlled by the corporation both within and without the state of Kansas and where situated;

(4) the total number of stockholders of the corporation;

(5) the number of acres owned or operated by the corporation, the number of acres leased by the corporation and the number of acres leased to the corporation;

(6) the number of acres of agricultural land, held and reported in each category under provision (5), stated separately, being irrigated; and

(7) whether any of the agricultural land held and reported under this subsection was acquired after July 1, 1981.

(c) The report shall be executed in accordance with the provisions of K.S.A. 17-6003, and amendments thereto. The fact that an individual's name is signed on such report shall be prima facie evidence that such individual is authorized to sign the report on behalf of the corporation; however, the official title or position of the individual signing the report shall be designated. This report shall be dated and subscribed by the person as true, under penalty of perjury. At the time of filing such annual report it shall be the duty of each domestic corporation organized for profit to pay to the secretary of state an annual report fee in an amount equal to $40.

History: L. 1972, ch. 54, § 3; L. 1973, ch. 99, § 3; L. 1974, ch. 100, § 1; L. 1975, ch. 144, § 3; L. 1976, ch. 99, § 4; L. 1977, ch. 78, § 2; L. 1981, ch. 108, § 1; L. 1981, ch. 107, § 2; L. 1989, ch. 81, § 2; L. 1990, ch. 85, § 2; L. 1991, ch. 76, § 5; L. 1994, ch. 182, § 5; L. 1997, ch. 106, § 2; L. 2000, ch. 172, § 1; L. 2002, ch. 185, § 41; L. 2004, ch. 171, § 20; L. 2005, ch. 157, § 11; Jan. 1, 2006.



17-7504 Not-for-profit corporations; annual report; annual report fee.

17-7504. Not-for-profit corporations; annual report; annual report fee. (a) Every corporation organized not for profit shall make an annual report in writing to the secretary of state, stating the prescribed information concerning the corporation at the close of business on the last day of its tax period next preceding the date of filing, but if a corporation's tax period is other than the calendar year, it shall give notice thereof to the secretary of state prior to December 31 of the year it commences such tax period. The reports shall be made on forms prescribed by the secretary of state. The report shall be filed on the 15th day of the sixth month following the close of the taxable year. The report shall contain the following information:

(1) The name of the corporation;

(2) the location of the principal office;

(3) the names and addresses of the president, secretary and treasurer or equivalent of such officers, and the members of the governing body;

(4) the number of memberships or the number of shares of capital stock issued; and

(5) if the corporation is a parent corporation holding more than 50% equity ownership in any other business entity registered with the secretary of state, the name and identification number of any such subsidiary business entity.

(b) Every corporation subject to the provisions of this section which holds agricultural land, as defined in K.S.A. 17-5903, and amendments thereto, within this state shall show the following additional information on the report:

(1) The acreage and location listed by section, range, township and county of each lot, tract or parcel of agricultural land in this state owned or leased by or to the corporation;

(2) the purposes for which such agricultural land is owned or leased and, if leased, to whom such agricultural land is leased;

(3) the value of the nonagricultural assets and the agricultural assets, stated separately, owned and controlled by the corporation both within and without the state of Kansas and where situated;

(4) the total number of stockholders or members of the corporation;

(5) the number of acres owned or operated by the corporation, the number of acres leased by the corporation and the number of acres leased to the corporation;

(6) the number of acres of agricultural land, held and reported in each category under paragraph (5) of this subsection (b), stated separately, being irrigated; and

(7) whether any of the agricultural land held and reported under this subsection was acquired after July 1, 1981.

(c) The report shall be executed in accordance with the provisions of K.S.A. 17-6003, and amendments thereto. The fact that an individual's name is signed on such report shall be prima facie evidence that such individual is authorized to sign the report on behalf of the corporation; however, the official title or position of the individual signing the report shall be designated. This report shall be dated and subscribed by the person as true, under penalty of perjury.

(d) At the time of filing such report, each nonprofit corporation shall pay an annual report fee in an amount equal to $40 for all tax years commencing after December 31, 2003.

History: L. 1972, ch. 54, § 4; L. 1972, ch. 55, § 2; L. 1973, ch. 99, § 4; L. 1974, ch. 100, § 2; L. 1975, ch. 144, § 4; L. 1976, ch. 113, § 1; L. 1976, ch. 99, § 5; L. 1977, ch. 78, § 3; L. 1981, ch. 108, § 2; L. 1981, ch. 107, § 3; L. 1987, ch. 89, § 4; L. 1990, ch. 85, § 3; L. 1991, ch. 76, § 6; L. 1997, ch. 106, § 3; L. 2002, ch. 185, § 42; L. 2004, ch. 171, § 21; L. 2005, ch. 157, § 12; Jan. 1, 2006.



17-7505 Foreign corporations organized for profit or cooperative; annual report; annual report fee.

17-7505. Foreign corporations organized for profit or cooperative; annual report; annual report fee. (a) Every foreign corporation organized for profit, or organized under the cooperative type statutes of the state, territory or foreign country of incorporation, now or hereafter doing business in this state, and owning or using a part or all of its capital in this state, and subject to compliance with the laws relating to the admission of foreign corporations to do business in Kansas, shall make an annual report in writing to the secretary of state, stating the prescribed information concerning the corporation at the close of business on the last day of its tax period next preceding the date of filing, but if a corporation operates on a fiscal year other than the calendar year it shall give written notice thereof to the secretary of state prior to December 31 of the year commencing such fiscal year. The report shall be made on a form prescribed by the secretary of state. The report shall be filed at the time prescribed by law for filing the corporation's annual Kansas income tax return. The report shall contain the following facts:

(1) The name of the corporation and under the laws of what state or country it is incorporated;

(2) the location of its principal office;

(3) the names and addresses of the president, secretary, treasurer, or equivalent of such officers, and members of the board of directors;

(4) the number of shares of capital stock issued;

(5) the nature and kind of business in which the company is engaged; and

(6) if the corporation is a parent corporation holding more than 50% equity ownership in any other business entity registered with the secretary of state, the name and identification number of any such subsidiary business entity.

(b) Every corporation subject to the provisions of this section which holds agricultural land, as defined in K.S.A. 17-5903, and amendments thereto, within this state shall show the following additional information on the report:

(1) The acreage and location listed by section, range, township and county of each lot, tract or parcel of agricultural land in this state owned or leased by or to the corporation;

(2) the purposes for which such agricultural land is owned or leased and, if leased, to whom such agricultural land is leased;

(3) the value of the nonagricultural assets and the agricultural assets, stated separately, owned and controlled by the corporation both within and without the state of Kansas and where situated;

(4) the total number of stockholders of the corporation;

(5) the number of acres owned or operated by the corporation, the number of acres leased by the corporation and the number of acres leased to the corporation;

(6) the number of acres of agricultural land, held and reported in each category under paragraph (5) of this subsection (b), stated separately, being irrigated; and

(7) whether any of the agricultural land held and reported under this subsection was acquired after July 1, 1981.

(c) The report shall be executed in accordance with the provisions of K.S.A. 17-6003, and amendments thereto. The fact that an individual's name is signed on such report shall be prima facie evidence that such individual is authorized to sign the report on behalf of the corporation; however, the official title or position of the individual signing the report shall be designated. This report shall be dated and subscribed by the person as true, under penalty of perjury.

(d) At the time of filing its annual report, each such foreign corporation shall pay to the secretary of state an annual report fee in an amount equal to $40.

History: L. 1972, ch. 54, § 5; L. 1973, ch. 99, § 5; L. 1974, ch. 100, § 3; L. 1975, ch. 144, § 5; L. 1976, ch. 99, § 6; L. 1977, ch. 78, § 4; L. 1981, ch. 108, § 3; L. 1981, ch. 107, § 4; L. 1987, ch. 89, § 5; L. 1989, ch. 81, § 3; L. 1990, ch. 85, § 4; L. 1991, ch.76, § 7; L. 1997, ch. 106, § 4; L. 2000, ch. 172, § 2; L. 2002, ch. 185, § 43; L. 2004, ch. 171, § 22; L. 2005, ch. 157, § 13; Jan. 1, 2006.



17-7506 Fees for corporate documents filed and indexed or issued by secretary of state; fees for certificates and copies, approval.

17-7506. Fees for corporate documents filed and indexed or issued by secretary of state; fees for certificates and copies, approval. (a) The secretary of state shall charge each corporation a fee established pursuant to rules and regulations, but not exceeding $250, for issuing or filing and indexing articles of incorporation of a for-profit or a foreign corporation application.

(b) The secretary of state shall charge each corporation a fee established by rules and regulations, but not exceeding $50, for articles of incorporation of a nonprofit corporation.

(c) The secretary of state shall charge each corporation a fee established by rules and regulations, but not exceeding $150, for issuing or filing and indexing any of the corporate documents described below:

(1) Certificate of extension, restoration, renewal or revival of articles of incorporation;

(2) certificate of amendment of articles of incorporation, either prior to or after payment of capital;

(3) certificate of designation of preferences;

(4) certificate of retirement of preferred stock;

(5) certificate of increase or reduction of capital;

(6) certificate of dissolution, either prior to or after beginning business;

(7) certificate of revocation of voluntary dissolution;

(8) certificate of change of location of registered office and resident agent;

(9) agreement of merger or consolidation;

(10) certificate of ownership and merger;

(11) certificate of extension, restoration, renewal or revival of a certificate of authority of foreign corporation to do business in Kansas;

(12) change of resident agent or amendment by foreign corporation;

(13) certificate of withdrawal of foreign corporation;

(14) certificate of correction of any of the instruments designated in this section;

(15) reservation of corporate name;

(16) restated articles of incorporation; and

(17) annual report extension.

(d) The secretary of state shall charge each corporation a fee established pursuant to rules and regulations but not exceeding $50 for issuing certified copies, photocopies, certificates of good standing and certificates of fact; and any other certificate or filing for which a filing or indexing fee is not prescribed by law.

(e) The secretary of state shall not charge fees for providing the following information: Name of the corporation; address of its registered office and the name of its resident agent; the amount of its authorized capital stock; the state of its incorporation; date of filing of articles of incorporation, foreign corporation application or annual report; and date of expiration.

(f) The secretary of state shall prescribe by rules and regulations any fees required by this act.

History: L. 1972, ch. 54, § 6; L. 1973, ch. 99, § 6; L. 1976, ch. 99, § 7; L. 1978, ch. 347, § 4; L. 1983, ch. 272, § 1; L. 1999, ch. 41, § 6; L. 2004, ch. 143, § 86; L. 2009, ch. 20, § 1; July 1, 2010.



17-7507 Corporations; first annual report and annual report fee.

17-7507. Corporations; first annual report and annual report fee. No corporation shall be required to file its first annual report under this act, or pay any annual report fee required to accompany such report, unless such corporation has filed its articles of incorporation or foreign corporation application at least six months prior to the last day of its tax period.

History: L. 1972, ch. 54, § 7; L. 1988, ch. 99, § 2; Revived and amend., L. 1988, ch. 100, § 2; L. 2002, ch. 185, § 45; L. 2004, ch. 171, § 23; L. 2005, ch. 157, § 14; Jan. 1, 2006.



17-7509 Failure to file or report or pay annual report fee by any corporation organized for profit; penalties; actions to recover fees and penalties; canceled corporations or corporations whose existence has been forfeited, penalties.

17-7509. Failure to file or report or pay annual report fee by any corporation organized for profit; penalties; actions to recover fees and penalties; canceled corporations or corporations whose existence has been forfeited, penalties. (a) In case any corporation organized for profit which is required to file an annual report and pay the annual report fee prescribed by this act shall fail or neglect to make such report at the time prescribed, such corporation shall be subject to a penalty of $75. Such penalty and the annual fee or fees required to be paid by this act may be recovered by an action in the name of the state, and all moneys recovered shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(b) The penalties provided for in subsection (a) also may be assessed against any corporation for the reason that such corporation has been canceled or its existence forfeited pursuant to the Kansas general corporation code. No penalty shall be charged pursuant to this subsection, if a corporation is assessed penalties pursuant to grounds specified in subsection (a).

History: L. 1972, ch. 54, § 9; L. 1973, ch. 101, § 3; L. 1978, ch. 80, § 7; L. 1996, ch. 225, § 3; L. 2001, ch. 5, § 65; L. 2004, ch. 171, § 24; L. 2005, ch. 157, § 15; Jan. 1, 2006.



17-7510 Failure to file report or pay annual report fee; forfeiture of articles of incorporation or authority to do business in Kansas; notices; publication of forfeiture, when; certificates of good standing, issuance.

17-7510. Failure to file report or pay annual report fee; forfeiture of articles of incorporation or authority to do business in Kansas; notices; publication of forfeiture, when; certificates of good standing, issuance. (a) In addition to any other penalties, the failure of any domestic corporation to file the annual report in accordance with the provisions of this act or to pay the annual report fee provided for within 90 days of the time for filing and paying the same shall work the forfeiture of the articles of incorporation of such domestic corporation. Within 60 days after the date such annual report and fee are due, the secretary of state, by mail, shall notify any corporation that has failed to submit such report and fee when due that its articles of incorporation shall be forfeited unless the annual report is filed and the fee is paid within 90 days from the date such report and fee were due. Any corporation that fails to submit such report and fee within such time shall forfeit its articles of incorporation, and the secretary of state shall notify the attorney general that the articles of incorporation of such corporation have been forfeited.

(b) In addition to any other penalties, the failure of any foreign corporation to file the annual report or pay the annual report fee prescribed by this act within 90 days from the time provided for filing and paying the same shall work a forfeiture of its right or authority to do business in this state. Within 60 days after the date such annual report and fee are due, the secretary of state, by mail, shall notify any corporation that has failed to submit such report and fee when due that its authority to do business in this state shall be forfeited unless the annual report and fee is paid within 90 days from the date such report and fee were due. Any corporation that fails to submit such report and fees within such time shall forfeit its authority to do business in this state, and the secretary of state shall publish a notice of such forfeiture in the Kansas register.

This section shall not be construed to restrict the state from invoking any other remedies provided by law.

(c) The secretary of state shall not issue certificates of good standing for any corporation that has failed to file its annual report or pay its annual report fee.

History: L. 1972, ch. 54, § 10; L. 1973, ch. 101, § 4; L. 1975, ch. 146, § 1; L. 1981, ch. 324, § 9; L. 2004, ch. 171, § 25; L. 2005, ch. 157, § 16; Jan. 1, 2006.



17-7511 Inspection of corporation's income tax return to verify annual report; disclosure of information and annual report to secretary of state.

17-7511. Inspection of corporation's income tax return to verify annual report; disclosure of information and annual report to secretary of state. Pursuant to the authority granted by subsection (c) of K.S.A. 79-3234, the secretary of state, as a legal representative of the state, may inspect the annual Kansas income tax return of any corporation for the purpose of verifying any information contained in the annual report filed by such corporation with the secretary of state pursuant to this act. The secretary of state shall not disclose any information obtained from any such return, except as may be necessary to commence an appropriate administrative or judicial proceeding against the corporation filing the same, and shall disclose to the secretary of revenue any information and allow the secretary to inspect as necessary the annual report for purposes of verifying any information contained on the franchise tax return as provided in K.S.A. 2007 Supp. 79-5401, and amendments thereto.

History: L. 1972, ch. 54, § 11; L. 2004, ch. 171, § 26; July 1.



17-7512 Exemptions from annual reports and annual report fees.

17-7512. Exemptions from annual reports and annual report fees. The provisions of this act relating to the filing of annual reports and the payment of franchise taxes and annual report fees shall not apply to banking, insurance or savings and loan corporations, credit unions, any firemen's relief association under the jurisdiction and supervision of the insurance commissioner or to Kansas Venture Capital, Inc. or venture capital companies certified by the secretary of commerce pursuant to article 83 of chapter 74 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1972, ch. 54, § 12; L. 1972, ch. 55, § 3; L. 1973, ch. 101, § 6; L. 1987, ch. 319, § 4; L. 2004, ch. 171, § 27; L. 2005, ch. 157, § 17; Jan. 1, 2006.



17-7514 Copies of applications for extension of time for filing income tax returns submitted to secretary of state; confidentiality.

17-7514. Copies of applications for extension of time for filing income tax returns submitted to secretary of state; confidentiality. (a) All copies of applications for extension of the time for filing income tax returns submitted to the secretary of state pursuant to law shall be maintained by the secretary of state in a confidential file and shall not be disclosed to any person except as authorized pursuant to the provisions of K.S.A. 79-3234, and amendments thereto, and subsection (c). All copies of such applications shall be preserved for one year and thereafter until the secretary of state orders that they be destroyed.

(b) Except in accordance with subsection (c) or a proper judicial order, it shall be unlawful for the secretary of state or any other officer, employee, former officer or former employee of this state to disclose any information contained in copies of federal extensions of time to file income tax returns.

(c) All copies of such applications shall be open to inspection by or disclosure to: (1) Any person designated by resolution of the corporation's board of directors or other similar governing body; (2) any officer or employee of such corporation upon written request signed by any principal officer and attested to by the secretary or other officer; or (3) any bona fide shareholder of record owning 1% or more of the outstanding stock of such corporation.

History: L. 1973, ch. 101, § 7; L. 1976, ch. 99, § 8; L. 1979, ch. 63, § 1; L. 1979, ch. 64, § 1; L. 1983, ch. 88, § 73; L. 1994, ch. 182, § 6; L. 2004, ch. 143, § 91; L. 2005, ch. 157, § 18; Jan. 1, 2006.






Article 76 LIMITED LIABILITY COMPANIES

17-7662 Citation of act.

17-7662. Citation of act. K.S.A. 17-7662 through 17-76,143, and amendments thereto, and K.S.A. 2015 Supp. 17-76,144 through 17-76,146, and amendments thereto, shall be known and may be cited as the Kansas revised limited liability company act.

History: L. 1999, ch. 119, § 1; L. 2014, ch. 40, § 1; July 1.



17-7663 Definitions.

17-7663. Definitions. As used in this act unless the context otherwise requires:

(a) "Articles of organization" means the articles of organization referred to in K.S.A. 17-7673, and amendments thereto, and the articles of organization as amended.

(b) "Bankruptcy" means an event that causes a person to cease to be a member as provided in K.S.A. 17-7689, and amendments thereto.

(c) "Contribution" means any cash, property, services rendered or a promissory note or other obligation to contribute cash or property or to perform services, which a person contributes to a limited liability company in such person's capacity as a member.

(d) "Foreign limited liability company" means a limited liability company formed under the laws of any state or under the laws of any foreign country or other foreign jurisdiction and denominated as such under the laws of such state or foreign country or other foreign jurisdiction.

(e) "Knowledge" means a person's actual knowledge of a fact, rather than the person's constructive knowledge of the fact.

(f) "Limited liability company" and "domestic limited liability company" means a limited liability company formed under the laws of the state of Kansas and having one or more members.

(g) "Limited liability company interest" means a member's share of the profits and losses of a limited liability company and a member's right to receive distributions of the limited liability company's assets.

(h) "Liquidating trustee" means a person carrying out the winding up of a limited liability company.

(i) "Manager" means a person who is named as a manager of a limited liability company in, or designated as a manager of a limited liability company pursuant to, an operating agreement or similar instrument under which the limited liability company is formed.

(j) "Member" means a person who is admitted to a limited liability company as a member as provided in K.S.A. 17-7686, and amendments thereto, or, in the case of a foreign limited liability company, in accordance with the laws of the state or foreign country or other foreign jurisdiction under which the foreign limited liability company is formed.

(k) "Operating agreement" means any agreement, whether referred to as an operating agreement, limited liability company agreement or otherwise, written, oral, or implied, of the member or members as to the affairs of a limited liability company and the conduct of its business. A member or manager of a limited liability company or an assignee of a limited liability company interest is bound by the operating agreement whether or not the member or manager or assignee executes the operating agreement. A limited liability company is not required to execute its operating agreement. A limited liability company is bound by its operating agreement whether or not the limited liability company executes the operating agreement. An operating agreement of a limited liability company having only one member shall not be unenforceable by reason of there being only one person who is a party to the operating agreement. An operating agreement is not subject to any statute of frauds, including K.S.A. 33-106, and amendments thereto. An operating agreement may provide rights to any person, including a person who is not a party to the operating agreement, to the extent set forth therein. A written operating agreement or another written agreement or writing:

(1) May provide that a person shall be admitted as a member of a limited liability company, or shall become an assignee of a limited liability company interest or other rights or powers of a member to the extent assigned:

(A) If such person, or a representative authorized by such person orally, in writing or by other action such as payment for a limited liability company interest, executes the operating agreement or any other writing evidencing the intent of such person to become a member or assignee; or

(B) without such execution, if such person, or a representative authorized by such person orally, in writing or by other action such as payment for a limited liability company interest, complies with the conditions for becoming a member or assignee as set forth in the operating agreement or any other writing; and

(2) shall not be unenforceable by reason of its not having been signed by a person being admitted as a member or becoming an assignee as provided in subsection (k)(1), or by reason of its having been signed by a representative as provided in this act.

(l) "Person" means a natural person, partnership, whether general or limited, limited liability company, trust, including a common law trust, business trust, statutory trust, voting trust or any other form of trust, estate, association, including any group, organization, co-tenancy, plan, board, council or committee, corporation, government, including a country, state, county or any other governmental subdivision, agency or instrumentality, custodian, nominee or any other individual or entity, or series thereof, in its own or any representative capacity, in each case, whether domestic or foreign.

(m) "Personal representative" means, as to a natural person, the executor, administrator, guardian, conservator or other legal representative thereof and, as to a person other than a natural person, the legal representative or successor thereof.

(n) "State" means the District of Columbia or the commonwealth of Puerto Rico or any state, territory, possession or other jurisdiction of the United States other than the state of Kansas.

History: L. 1999, ch. 119, § 2; L. 2012, ch. 50, § 2; L. 2014, ch. 40, § 2; July 1.



17-7667 Service of process or service of any notice or demand.

17-7667. Service of process or service of any notice or demand. (a) Service of process or service of any notice or demand against a limited liability company may be served:

(1) In accordance with K.S.A. 60-304 and 60-306, and amendments thereto; or

(2) upon the resident agent at the business address of the resident agent; or

(3) by delivery to a manager of the company, if the management is vested in a manager, or delivery to any member, if the management is vested in the members.

(b) Any notice to or demand on a company organized pursuant to this act may be made by writing, which notice or demand in writing shall be mailed to the registered office of the company in this state or to another address in this state which is the principal office of the company.

(c) Nothing contained in this section shall limit or affect the right to serve, in any other manner now or hereafter permitted by law, any process, notice or demand required or permitted by law to be served upon a limited liability company.

History: L. 1999, ch. 119, § 6; L. 2000, ch. 172, § 3; July 1.



17-7668 Nature of business permitted; powers.

17-7668. Nature of business permitted; powers. (a) Unless otherwise specifically prohibited by law, a limited liability company may carry on any lawful business, purpose or activity, whether or not for profit with the exception of the business of granting policies of insurance, or assuming insurance risks or banking as defined in K.S.A. 9-702, and amendments thereto.

(b) A limited liability company shall possess and may exercise all the powers and privileges granted by this act or by any other law or by its operating agreement, together with any powers incidental thereto, including such powers and privileges as are necessary or convenient to the conduct, promotion or attainment of the business, purposes or activities of the limited liability company.

(c) A limited liability company organized and existing under the Kansas revised limited liability company act or otherwise qualified to do business in Kansas may have and exercise all powers which may be exercised by a Kansas professional association or professional corporation under the professional corporation law of Kansas, including employment of professionals to practice a profession, which shall be limited to the practice of one profession, except as provided in K.S.A. 17-2710, and amendments thereto.

(d) Only a qualified person may be a member of a limited liability company organized to exercise powers of a professional association or professional corporation. No membership may be transferred to another person until there is presented to such limited liability company a certificate by the licensing body, as defined in K.S.A. 74-146, and amendments thereto, stating that the person to whom the transfer is made or the membership issued is duly licensed to render the same type of professional services as that for which the limited liability company was organized.

(e) As used in the section, "qualified person" means:

(1) Any natural person licensed to practice the same type of profession which any professional association or professional corporation is authorized to practice;

(2) the trustee of a trust which is a qualified trust under subsection (a) of section 401 of the federal internal revenue code of 1986, as in effect, on July 1, 1999, or of a contribution plan which is a qualified employee stock ownership plan under subsection (a) of section 409A of the federal internal revenue code of 1986, as in effect, on July 1, 1999;

(3) the trustee of a revocable living trust established by a natural person who is licensed to practice the type of profession which any professional association or professional corporation is authorized to practice, if the terms of such trust provide that such natural person is the principal beneficiary and sole trustee of such trust and such trust does not continue to hold title to membership in the limited liability company following such natural person's death for more than a reasonable period of time necessary to dispose of such membership;

(4) a Kansas professional corporation or foreign professional corporation in which at least one member or shareholder is authorized by a licensing body, as defined in K.S.A. 74-146, and amendments thereto, to render in this state a professional service permitted by the articles of organization; or

(5) a general partnership or limited liability company, if all partners or members thereof are authorized to render the professional services permitted by the articles of organization of the limited liability company formed pursuant to this section and in which at least one partner or member is authorized by a licensing authority of this state to render in this state the professional services permitted by the articles of organization of the limited liability company.

(f) Nothing in this act shall restrict or limit in any manner the authority and duty of any licensing body, as defined in K.S.A. 74-146, and amendments thereto, for the licensing of individual persons rendering a professional service or the practice of the profession which is within the jurisdiction of the licensing body, notwithstanding that the person is an officer, manager, member or employee of a limited liability company organized to exercise powers of a professional association or professional corporation. Each licensing body may adopt rules and regulations governing the practice of each profession as are necessary to enforce and comply with this act and the law applicable to each profession.

(g) A licensing body, as defined in K.S.A. 74-146, and amendments thereto, the attorney general or district or county attorney may bring an action in the name of the state of Kansas in quo warranto or injunction against a limited liability company engaging in the practice of a profession without complying with the provisions of this act.

(h) Notwithstanding any provision of this act to the contrary, without limiting the general powers enumerated in subsection (b), a limited liability company shall, subject to such standards and restrictions, if any, as are set forth in its operating agreement, have the power and authority to make contracts of guaranty and suretyship and enter into interest rate, basis, currency, hedge or other swap agreements or cap, floor, put, call, option, exchange or collar agreements, derivative agreements, or other agreements similar to any of the foregoing.

(i) Unless otherwise provided in an operating agreement, a limited liability company has the power and authority to grant, hold or exercise a power of attorney, including an irrevocable power of attorney.

History: L. 1999, ch. 119, § 7; L. 2014, ch. 40, § 5; July 1.



17-7669 Business transactions of member or manager with the limited liability company.

17-7669. Business transactions of member or manager with the limited liability company. Except as provided in an operating agreement, a member or manager may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume one or more obligations of, provide collateral for, and transact other business with, a limited liability company and, subject to other applicable law, has the same rights and obligations with respect to any such matter as a person who is not a member or manager.

History: L. 1999, ch. 119, § 8; Jan. 1, 2000.



17-7670 Indemnification.

17-7670. Indemnification. (a) Subject to such standards and restrictions, if any, as are set forth in its operating agreement, a limited liability company may, and shall have the power to, indemnify and hold harmless any member or manager or other person from and against any and all claims and demands whatsoever.

(b) To the extent that a present or former member, manager, officer, employee or agent of a limited liability company has been successful on the merits or otherwise as a plaintiff in an action to determine that the plaintiff is a member of a limited liability company or in defense of any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, by reason of the fact that such person is or was a member, manager, officer, employee or agent of the limited liability company, or is or was serving at the request of the limited liability company as a member, manager, director, officer, employee or agent of another limited liability company, corporation, partnership, joint venture, trust or other enterprise, or in defense of any claim, issue or matter therein, such member, manager, officer, employee or agent shall be indemnified by the limited liability company against expenses actually and reasonably incurred by such person in connection therewith, including attorney fees.

History: L. 1999, ch. 119, § 9; L. 2014, ch. 40, § 6; July 1.



17-7671 Contested matters relating to manager; contested votes.

17-7671. Contested matters relating to manager; contested votes. (a) Upon application of any member or manager, as defined in subsection (c), the district court may hear and determine the validity of any admission, election, appointment, removal or resignation of a manager of a limited liability company, and the right of any person to become or continue to be a manager of a limited liability company, and, in case the right to serve as a manager is claimed by more than one person, may determine the person or persons entitled to serve as managers; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited liability company relating to the issue. In any such application, the limited liability company shall be named as a party, and service of copies of the application upon the resident agent of the limited liability company shall be deemed to be service upon the limited liability company and upon the person or persons whose right to serve as a manager is contested and upon the person or persons, if any, claiming to be a manager or claiming the right to be a manager; and the resident agent shall forward immediately a copy of the application to the limited liability company and to the person or persons whose right to serve as a manager is contested and to the person or persons, if any, claiming to be a manager or the right to be a manager, in a postpaid, sealed, registered letter addressed to such limited liability company and such person or persons at their post-office addresses last known to the resident agent or furnished to the resident agent by the applicant member or manager. The court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(b) Upon application of any member or manager, the district court may hear and determine the result of any vote of members or managers upon matters as to which the members or managers of the limited liability company, or any class or group of members or managers, have the right to vote pursuant to the operating agreement or other agreement or this act, other than the admission, election, appointment, removal or resignation of managers. In any such application, the limited liability company shall be named as a party, and service of the application upon the resident agent of the limited liability company shall be deemed to be service upon the limited liability company, and no other party need be joined in order for the court to adjudicate the result of the vote. The court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(c) As used in this section, the term "manager" refers to a person:

(1) Who is a manager as defined in subsection (i) of K.S.A. 17-7663, and amendments thereto; and

(2) whether or not a member of a limited liability company, who, although not a manager as defined in subsection (i) of K.S.A. 17-7663, and amendments thereto, participates materially in the management of the limited liability company, except that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in subsection (i) of K.S.A. 17-7663, and amendments thereto, shall not, by itself, constitute participation in the management of the limited liability company.

(d) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

History: L. 1999, ch. 119, § 10; L. 2014, ch. 40, § 7; July 1.



17-7672 Interpretation and enforcement of operating agreement.

17-7672. Interpretation and enforcement of operating agreement. (a) Any action to interpret, apply or enforce the provisions of an operating agreement, or the duties, obligations or liabilities of a limited liability company to the members or managers of the limited liability company, or the duties, obligations or liabilities among members or managers and of members or managers to the limited liability company, or the rights or powers of, or restrictions on, the limited liability company, members or managers, or any provision of this act, or any other instrument, document, agreement, articles of organization or certificate contemplated by any provision of this act, may be brought in the district court.

(b) As used in this section, the term "manager" refers to a person:

(1) Who is a manager as defined in subsection (i) of K.S.A. 17-7663, and amendments thereto; and

(2) whether or not a member of a limited liability company, who, although not a manager as defined in subsection (i) of K.S.A. 17-7663, and amendments thereto, participates materially in the management of the limited liability company, except that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in subsection (i) of K.S.A. 17-7663, and amendments thereto, shall not, by itself, constitute participation in the management of the limited liability company.

History: L. 1999, ch. 119, § 11; L. 2014, ch. 40, § 8; July 1.



17-7673 Articles of organization; procedure for amendment; professional limited liability companies, certificate by licensing body. [See Revisor's Note]

17-7673. Articles of organization; procedure for amendment; professional limited liability companies, certificate by licensing body. [See Revisor's Note] (a) In order to form a limited liability company, one or more authorized persons must execute articles of organization. The articles of organization shall be filed with the secretary of state and set forth:

(1) The name of the limited liability company;

(2) the address of the registered office required to be maintained by K.S.A. 2015 Supp. 17-7924, and amendments thereto, and the name of the resident agent for service of process required to be maintained by K.S.A. 2015 Supp. 17-7925, and amendments thereto;

(3) any other matters the members determine to include therein;

(4) if the limited liability company is organized to exercise the powers of a professional association or professional corporation, each such profession shall be stated; and

(5) if the limited liability company will have series, the matters required by K.S.A. 17-76,143, and amendments thereto.

(b) A limited liability company formed under this act shall be a separate legal entity, the existence of which as a separate legal entity shall continue until cancellation of the limited liability company's articles of organization.

(c) An operating agreement shall be entered into or otherwise existing either before, after or at the time of the filing of the articles of organization and, whether entered into or otherwise existing before, after or at the time of such filing, may be made effective as of the effective time of such filing or at such other time or date as provided in or reflected by the operating agreement.

(d) The articles of organization shall be amended as provided in a certificate of amendment or judicial decree of amendment upon the filing of the certificate of amendment or judicial decree of amendment with the secretary of state or upon the future effective date specified in the certificate of amendment.

(e) Upon filing the articles of organization of a limited liability company organized to exercise powers of a professional association or professional corporation, the limited liability company shall file with the secretary of state a certificate by the licensing body, as defined in K.S.A. 74-146, and amendments thereto, of the profession involved that each of the members is duly licensed to practice that profession, and that the proposed company name has been approved.

History: L. 1999, ch. 119, § 12; L. 2014, ch. 40, § 9; L. 2015, ch. 65, § 4; July 1.

Section was amended twice in the 2014 session, see also 17-7673a.

Section was amended twice in the 2015 session, see also 17-7673b.



17-7673b Articles of organization. [See Revisor's Note]

17-7673b. Articles of organization. [See Revisor's Note] (a) In order to form a limited liability company, one or more authorized persons must execute articles of organization. The articles of organization shall be filed with the secretary of state and set forth:

(1) The name of the limited liability company;

(2) the address of the registered office and the name and address of the resident agent for service of process required to be maintained by K.S.A. 2015 Supp. 17-7924 and 17-7925, and amendments thereto;

(3) any other matters the members determine to include therein;

(4) if the limited liability company is organized to exercise the powers of a professional association or professional corporation, each such profession shall be stated; and

(5) if the limited liability company will have series, the matters required by K.S.A. 17-76,143, and amendments thereto.

(b) A limited liability company formed under this act shall be a separate legal entity, the existence of which as a separate legal entity shall continue until cancellation of the limited liability company's articles of organization.

(c) An operating agreement shall be entered into or otherwise existing either before, after or at the time of the filing of the articles of organization and, whether entered into or otherwise existing before, after or at the time of such filing, may be made effective as of the effective time of such filing or at such other time or date as provided in or reflected by the operating agreement.

(d) The articles of organization shall be amended as provided in a certificate of amendment or judicial decree of amendment upon the filing of the certificate of amendment or judicial decree of amendment with the secretary of state or upon the future effective date specified in the certificate of amendment.

(e) Upon filing the articles of organization of a limited liability company organized to exercise powers of a professional association or professional corporation, the limited liability company shall file with the secretary of state a certificate by the licensing body, as defined in K.S.A. 74-146, and amendments thereto, of the profession involved that each of the members is duly licensed to practice that profession, and that the proposed company name has been approved.

History: L. 1999, ch. 119, § 12; L. 2014, ch. 40, § 9; L. 2015, ch. 100, § 5; July 1.

Section was amended twice in the 2015 session, see also 17-7673.



17-7674 Same; amendments. [See Revisor's Note]

17-7674. Same; amendments. [See Revisor's Note] (a) The articles of organization may be amended as provided in a certificate of amendment or judicial decree of amendment upon filing of the certificate of amendment or judicial decree of amendment with the secretary of state or upon the future effective date specified in the certificate of amendment or judicial decree. The certificate of amendment or judicial decree shall set forth:

(1) The name of the limited liability company; and

(2) the amendment to the articles of organization.

(b) A manager or, if there is no manager, then any member who becomes aware that any statement in the articles of organization was false in any material respect when made, or that any matter described has changed making the articles of organization false in any material respect, shall promptly amend the articles of organization.

(c) Articles of organization may be amended at any time for any other proper purpose.

History: L. 1999, ch. 119, § 13; L. 2014, ch. 40, § 10; L. 2015, ch. 65, § 5; July 1.

Section was amended twice in the 2014 session, see also 17-7674a.

Section was amended twice in the 2015 session, see also 17-7674b.



17-7674b Same; amendments. [See Revisor's Note]

17-7674b. Same; amendments. [See Revisor's Note] (a) Articles of organization are amended by filing a certificate of amendment thereto with the secretary of state. The certificate of amendment shall set forth:

(1) The name of the limited liability company; and

(2) the amendment to the articles of organization.

(b) A manager or, if there is no manager, then any member who becomes aware that any statement in the articles of organization was false in any material respect when made, or that any matter described has changed making the articles of organization false in any material respect, shall promptly amend the articles of organization.

(c) Articles of organization may be amended at any time for any other proper purpose.

History: L. 1999, ch. 119, § 13; L. 2014, ch. 40, § 10; L. 2015, ch. 100, § 6; July 1.

Section was amended twice in the 2015 session, see also 17-7674.



17-7675 Articles of organization; cancellation; certificates of cancellation and correction.

17-7675. Articles of organization; cancellation; certificates of cancellation and correction. (a) Articles of organization shall be canceled upon the dissolution and the completion of winding up of a limited liability company, or as provided in K.S.A. 17-76,139 or K.S.A. 2015 Supp. 17-7926(b) or 17-7929(b), and amendments thereto, or upon the filing of a certificate of merger or consolidation if the limited liability company is not the surviving or resulting entity in a merger or consolidation or upon the future effective date of a certificate of merger or consolidation if the limited liability company is not the surviving or resulting entity in a merger or consolidation. A certificate of cancellation shall be filed with the secretary of state to accomplish the cancellation of articles of organization upon the dissolution and the completion of winding up of a limited liability company. The certificate shall set forth:

(1) The name of the limited liability company;

(2) the reason for filing the certificate of cancellation;

(3) the future effective date or time, which shall be a date or time certain not later than 90 days after the date of filing, of cancellation if it is not to be effective upon the filing of the certificate; and

(4) any other information the person filing the certificate of cancellation determines.

(b) A certificate of cancellation that is filed with the secretary of state prior to the dissolution or the completion of winding up of a limited liability company may be corrected as an erroneously executed certificate of cancellation by filing with the secretary of state a certificate of correction of such certificate of cancellation in accordance with K.S.A. 2015 Supp. 17-7912, and amendments thereto.

(c) The secretary of state shall not issue a certificate of good standing with respect to a limited liability company if its articles of organization are canceled.

History: L. 1999, ch. 119, § 14; L. 2009, ch. 47, § 43; L. 2014, ch. 40, § 11; L. 2015, ch. 65, § 6; July 1.



17-7677 Execution by judicial order. [See Revisor's Note]

17-7677. Execution by judicial order. [See Revisor's Note] If a person required to execute an operating agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the district court to direct the execution of the operating agreement or amendment thereof. If the court finds that the operating agreement or amendment thereof should be executed and that any person required to execute the operating agreement or amendment thereof has failed or refused to do so, it shall enter an order granting appropriate relief.

History: L. 1999, ch. 119, § 16; L. 2014, ch. 40, § 13; L. 2015, ch. 65, § 7; July 1.

Section was amended twice in the 2014 session, see also 17-7677a.

Section was amended twice in the 2015 session, see also 17-7677b.



17-7677b Execution by judicial order. [See Revisor's Note]

17-7677b. Execution by judicial order. [See Revisor's Note] If a person required to execute an operating agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the district court to direct the execution of the operating agreement or amendment thereof. If the court finds that the operating agreement or amendment thereof should be executed and that any person required to execute the operating agreement or amendment thereof has failed or refused to do so, it shall enter an order granting appropriate relief.

History: L. 1999, ch. 119, § 16; L. 2014, ch. 40, § 13; L. 2015, ch. 100, § 7; July 1.

Section was amended twice in the 2015 session, see also 17-7677.



17-7679 Notice.

17-7679. Notice. The fact that articles of organization, or amendments thereto, are on file with the secretary of state is notice that the entity formed in connection with the filing of the articles of organization is a limited liability company formed under the laws of the state of Kansas and is notice of all other facts set forth therein which are required to be set forth in articles of organization by subsections (a)(1), (a)(2), (a)(4) and (a)(5) of K.S.A. 17-7673, and amendments thereto.

History: L. 1999, ch. 119, § 18; L. 2014, ch. 40, § 15; July 1.



17-7680 Restated articles of organization.

17-7680. Restated articles of organization. (a) A limited liability company may, whenever desired, integrate into a single instrument all of the provisions of its articles of organization which are then in effect and operative as a result of there having previously been filed with the secretary of state one or more certificates or other instruments pursuant to K.S.A. 17-7673 through 17-7683, and amendments thereto, and the business entity standard treatment act, K.S.A. 2015 Supp. 17-7901 et seq., and amendments thereto, and it may at the same time also further amend its articles of organization by adopting restated articles of organization.

(b) If restated articles of organization merely restate and integrate but do not further amend the initial articles of organization, as previously amended or supplemented by any certificate or instrument that was executed and filed pursuant to K.S.A. 17-7673 through 17-7683, and amendments thereto, and the business entity standard treatment act, K.S.A. 2015 Supp. 17-7901 et seq., and amendments thereto, they shall be specifically designated in their heading as "restated articles of organization" together with such other words as the limited liability company may deem appropriate and shall be executed by an authorized person and filed with the secretary of state as provided in K.S.A. 2015 Supp. 17-7910, and amendments thereto. If restated articles of organization restate and integrate and also further amend in any respect the articles of organization, as previously amended or supplemented, they shall be specifically designated in their heading as "amended and restated articles of organization" together with such other words as the limited liability company may deem appropriate and shall be executed by at least one authorized person and filed as provided in K.S.A. 2015 Supp. 17-7910, and amendments thereto.

(c) Restated articles of organization shall state, either in their heading or in an introductory paragraph, the limited liability company's present name; if it has been changed, the name under which it was originally filed; the date of filing of its original articles of organization with the secretary of state; and the future effective date, which shall be a date certain, of the restated articles of organization if they are not to be effective upon the filing of the restated articles of organization with the secretary of state, such future effective date must be within 90 days of the date of filing such restated articles of organization with the secretary of state. Restated articles of organization shall also state that they were duly executed and are being filed in accordance with this section. If restated articles of organization only restate and integrate and do not further amend a limited liability company's articles of organization as previously amended or supplemented and there is no discrepancy between those provisions and the restated articles of organization, they shall state that fact as well.

(d) Upon the filing of restated articles of organization with the secretary of state, or upon the future effective date of restated articles of organization as provided for therein, the initial articles of organization, as previously amended or supplemented, shall be superseded. Thereafter the restated articles of organization, including any further amendment or changes made thereby, shall be the articles of organization of the limited liability company, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the articles of organization shall be subject to any other provision of this act, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

History: L. 1999, ch. 119, § 19; L. 2014, ch. 40, § 16; L. 2015, ch. 65, § 8; July 1.



17-7681 Merger or consolidation.

17-7681. Merger or consolidation. (a) Pursuant to an agreement of merger or consolidation, one or more domestic limited liability companies may merge or consolidate with or into one or more limited liability companies formed under the laws of the state of Kansas or any other state or any foreign country or other foreign jurisdiction, or any combination thereof, with such limited liability company as the agreement shall provide being the surviving or resulting limited liability company. Unless otherwise provided in the operating agreement, an agreement of merger or consolidation shall be approved by each domestic limited liability company which is to merge or consolidate by the members, or if there is more than one class or group of members, then by each class or group of members, in either case, by members who own more than 50% of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a domestic limited liability company which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a limited liability company which is not the surviving or resulting limited liability company in the merger or consolidation or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation.

(b) The limited liability company surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by one or more authorized persons on behalf of the domestic limited liability company when it is the surviving or resulting entity with the secretary of state. The certificate of merger or consolidation shall state:

(1) The name and jurisdiction of formation or organization of each of the limited liability companies which is to merge or consolidate;

(2) that an agreement of merger or consolidation has been approved and executed by each of the limited liability companies which is to merge or consolidate;

(3) the name of the surviving or resulting limited liability company;

(4) in the case of a merger in which a domestic limited liability company is the surviving entity, such amendments, if any, to the articles of organization of the surviving domestic limited liability company to change its name, registered office or resident agent as are desired to be effected by the merger;

(5) the future effective date or time, which shall be a date certain, of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation, which date shall, in no event, exceed 90 days after the date the certificate is filed with the secretary of state;

(6) that the agreement of merger or consolidation is on file at a place of business of the surviving or resulting limited liability company, and shall state the address thereof;

(7) that a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting limited liability company, on request and without cost, to any member of any limited liability company which is to merge or consolidate; and

(8) if the surviving or resulting limited liability company is not a domestic limited liability company, a statement that such surviving or resulting limited liability company agrees that it may be served with process in the state of Kansas in any action, suit or proceeding for the enforcement of any obligation of any domestic limited liability company which is to merge or consolidate, irrevocably appointing the secretary of state as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the secretary of state.

(c) A certificate of merger or consolidation shall act as a certificate of cancellation for a domestic limited liability company which is not the surviving or resulting limited liability company in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with subsection (b)(4) shall be deemed to be an amendment to the articles of organization of the limited liability company, and the limited liability company shall not be required to take any further action to amend its articles of organization under K.S.A. 17-7674, and amendments thereto, with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(d) An agreement of merger or consolidation approved in accordance with subsection (a) of this section may:

(1) Effect any amendment to the operating agreement; or

(2) effect the adoption of a new operating agreement, for a limited liability company if it is the surviving or resulting limited liability company in the merger or consolidation.

Any amendment to an operating agreement or adoption of a new operating agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the operating agreement relating to amendment or adoption of a new operating agreement, other than a provision that by its terms applies to an amendment to the operating agreement or the adoption of a new operating agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in an operating agreement or other agreement or as otherwise permitted by law, including that the operating agreement of any constituent limited liability company to the merger or consolidation, including a limited liability company formed for the purpose of consummating a merger or consolidation, shall be the operating agreement of the surviving or resulting limited liability company.

(e) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the state of Kansas, all of the rights, privileges and powers of each of the limited liability companies that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of the limited liability companies, as well as all other things and causes of action belonging to each of such limited liability companies, shall be vested in the surviving or resulting limited liability company, and shall thereafter be the property of the surviving or resulting limited liability company as they were of each of the limited liability companies that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the state of Kansas, in any of such limited liability companies, shall not revert or be in any way impaired by reason of this act, but all rights of creditors and all liens upon any property of any of the limited liability companies shall be preserved unimpaired, and all debts, liabilities and duties of each of the limited liability companies that have merged or consolidated shall thenceforth attach to the surviving or resulting limited liability company, and may be enforced against it to the same extent as if the debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited liability company, including a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited liability company to wind up its affairs under K.S.A. 17-76,118, and amendments thereto, or pay its liabilities and distribute its assets under K.S.A. 17-76,119, and amendments thereto, and the merger or consolidation shall not constitute a dissolution of such limited liability company.

(f) A limited liability company may merge or consolidate with or into any other entity in accordance with the business entity transactions act, K.S.A. 2015 Supp. 17-78-101 et seq., and amendments thereto.

(g) An operating agreement may provide that a domestic limited liability company shall not have the power to merge or consolidate as set forth in this section.

History: L. 1999, ch. 119, § 20; L. 2009, ch. 47, § 44; L. 2014, ch. 40, § 17; L. 2015, ch. 65, § 9; July 1.



17-7682 Contractual appraisal rights.

17-7682. Contractual appraisal rights. An operating agreement or an agreement of merger or consolidation may provide that contractual appraisal rights with respect to a limited liability company interest or another interest in a limited liability company shall be available for any class, group or series of members or limited liability company interests in connection with any amendment of an operating agreement, any merger or consolidation in which the limited liability company is a constituent party to the merger or consolidation, or the sale of all or substantially all of the limited liability company's assets. The district court shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

History: L. 1999, ch. 119, § 21; L. 2012, ch. 50, § 3; L. 2014, ch. 40, § 18; July 1.



17-7686 Admission of members.

17-7686. Admission of members. (a) In connection with the formation of a limited liability company, a person is admitted as a member of the limited liability company upon the later to occur of:

(1) The formation of the limited liability company; or

(2) the time provided in and upon compliance with the operating agreement or, if the operating agreement does not so provide, when the person's admission is reflected in the records of the limited liability company.

(b) After the formation of a limited liability company, a person is admitted as a member of the limited liability company:

(1) In the case of a person who is not an assignee of a limited liability company interest, including a person acquiring a limited liability company interest directly from the limited liability company and a person to be admitted as a member of the limited liability company without acquiring a limited liability company interest in the limited liability company at the time provided in and upon compliance with the operating agreement or, if the operating agreement does not so provide, upon the consent of all members and when the person's admission is reflected in the records of the limited liability company;

(2) in the case of an assignee of a limited liability company interest, as provided in subsection (a) of K.S.A. 17-76,114, and amendments thereto, and at the time provided in and upon compliance with the operating agreement or, if the operating agreement does not so provide, when any such person's permitted admission is reflected in the records of the limited liability company; or

(3) unless otherwise provided in an agreement of merger or consolidation, in the case of a person acquiring a limited liability company interest in a surviving or resulting limited liability company pursuant to a merger or consolidation approved in accordance with subsection (a) of K.S.A. 17-7681, and amendments thereto, at the time provided in and upon compliance with the operating agreement of the surviving or resulting limited liability company; and in the case of a person being admitted as a member of a limited liability company pursuant to a merger or consolidation in which such limited liability company is not the surviving or resulting limited liability company in the merger or consolidation, as provided in the operating agreement of such limited liability company.

(c) A person may be admitted to a limited liability company as a member of the limited liability company and may receive a limited liability company interest in the limited liability company without making a contribution or being obligated to make a contribution to the limited liability company. Unless otherwise provided in an operating agreement, a person may be admitted to a limited liability company as a member of the limited liability company without acquiring a limited liability company interest in the limited liability company. Unless otherwise provided in an operating agreement, a person may be admitted as the sole member of a limited liability company without making a contribution or being obligated to make a contribution to the limited liability company or without acquiring a limited liability company interest in the limited liability company.

(d) Unless otherwise provided in an operating agreement or another agreement, a member shall have no preemptive right to subscribe to any additional issue of limited liability company interests or another interest in a limited liability company.

History: L. 1999, ch. 119, § 25; L. 2014, ch. 40, § 20; July 1.



17-7687 Classes; voting; meetings of members; amendment of operating agreement.

17-7687. Classes; voting; meetings of members; amendment of operating agreement. (a) An operating agreement may provide for classes or groups of members having such relative rights, powers and duties as the operating agreement may provide, and may make provision for the future creation in the manner provided in the operating agreement of additional classes or groups of members having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members. An operating agreement may provide for the taking of an action, including the amendment of the operating agreement, without the vote or approval of any member or class or group of members, including an action to create under the provisions of the operating agreement a class or group of limited liability company interests that was not previously outstanding. An operating agreement may provide that any member or class or group of members shall have no voting rights.

(b) An operating agreement may grant to all or certain identified members or a specified class or group of the members the right to vote separately or with all or any class or group of the members or managers, on any matter. Voting by members may be on a per capita, number, financial interest, class, group or any other basis.

(c) An operating agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any members, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in an operating agreement, meetings of members may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. Unless otherwise provided in an operating agreement, on any matter that is to be voted on, consented to or approved by members, the members may take such action without a meeting, without prior notice and without a vote, if consented to, in writing or by electronic transmission, by members having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all members entitled to vote thereon were present and voted. Unless otherwise provided in an operating agreement, on any matter that is to be voted on by members, the members may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in an operating agreement, a consent transmitted by electronic transmission by a member or by a person or persons authorized to act for a member shall be deemed to be written and signed for purposes of this subsection. For purposes of this subsection, the term "electronic transmission" means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

(e) Unless otherwise provided in the operating agreement or in this act, every member holding an interest in profits shall be entitled to vote.

(f) If an operating agreement provides for the manner in which it may be amended, including by requiring the approval of a person who is not a party to the operating agreement or the satisfaction of conditions, it may be amended only in that manner or as otherwise permitted by law, including as permitted by subsection (e) of K.S.A. 17-7681, and amendments thereto, provided that the approval of any person may be waived by such person and that any such conditions may be waived by all persons for whose benefit such conditions were intended. Unless otherwise provided in an operating agreement, a supermajority amendment provision shall only apply to provisions of the operating agreement that are expressly included in the operating agreement. As used in this section, "supermajority amendment provision" means any amendment provision set forth in an operating agreement requiring that an amendment to a provision of the operating agreement be adopted by no less than the vote or consent required to take action under such latter provision.

(g) If an operating agreement does not provide for the manner in which it may be amended, the operating agreement may be amended with the approval of all of the members or as otherwise permitted by law, including as permitted by subsection (e) of K.S.A. 17-7681, and amendments thereto. This subsection shall only apply to a limited liability company whose original articles of organization were filed with the secretary of state on or after July 1, 2014.

History: L. 1999, ch. 119, § 26; L. 2014, ch. 40, § 21; July 1.



17-7688 Liability to third parties.

17-7688. Liability to third parties. (a) Except as otherwise provided by this act, the debts, obligations and liabilities of a limited liability company, whether arising in contract, tort or otherwise, shall be solely the debts, obligations and liabilities of the limited liability company, and no member or manager of a limited liability company shall be obligated personally for any such debt, obligation or liability of the limited liability company solely by reason of being a member or acting as a manager of the limited liability company.

(b) Notwithstanding the provisions of subsection (a), under an operating agreement or under another agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations and liabilities of the limited liability company.

History: L. 1999, ch. 119, § 27; L. 2014, ch. 40, § 22; July 1.



17-7689 Events; ceasing membership of a limited liability company.

17-7689. Events; ceasing membership of a limited liability company. A person ceases to be a member of a limited liability company upon the happening of any of the following events:

(a) Unless otherwise provided in an operating agreement, or with the written consent of all members, a member:

(1) Makes an assignment for the benefit of creditors;

(2) files a voluntary petition in bankruptcy;

(3) is adjudged a bankrupt or insolvent, or has entered against the member an order for relief, in any bankruptcy or insolvency proceeding;

(4) files a petition or answer seeking for the member any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation;

(5) files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the member in any proceeding of this nature;

(6) seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the member or of all or any substantial part of the member's properties; or

(b) unless otherwise provided in an operating agreement, or with the written consent of all members, 120 days after the commencement of any proceeding against the member seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation, if the proceeding has not been dismissed, or if within 90 days after the appointment without the member's consent or acquiescence of a trustee, receiver or liquidator of the member or of all or any substantial part of the member's properties, the appointment is not vacated or stayed, or within 90 days after the expiration of any such stay, the appointment is not vacated.

History: L. 1999, ch. 119, § 28; L. 2014, ch. 40, § 23; July 1.



17-7690 Access to and confidentiality of information; records; action to enforce rights; restriction of rights.

17-7690. Access to and confidentiality of information; records; action to enforce rights; restriction of rights. (a) Each member of a limited liability company has the right, subject to such reasonable standards, including standards governing what information and documents are to be furnished at what time and location and at whose expense, as may be set forth in an operating agreement or otherwise established by the manager or, if there is no manager, then by the members, to obtain from the limited liability company from time to time upon reasonable demand for any purpose reasonably related to the member's interest as a member of the limited liability company:

(1) True and full information regarding the status of the business and financial condition of the limited liability company;

(2) promptly after becoming available, a copy of the limited liability company's federal, state and local income tax returns for each year;

(3) a current list of the name and last known business, residence or mailing address of each member and manager;

(4) a copy of any written operating agreement and articles of organization and all amendments thereto, together with executed copies of any written powers of attorney pursuant to which the operating agreement and any certificate and all amendments thereto have been executed;

(5) true and full information regarding the amount of cash and a description and statement of the agreed value of any other property or services contributed by each member and which each member has agreed to contribute in the future, and the date on which each became a member; and

(6) other information regarding the affairs of the limited liability company as is just and reasonable.

(b) Each manager shall have the right to examine all of the information described in subsection (a) for a purpose reasonably related to the position of manager.

(c) The manager of a limited liability company shall have the right to keep confidential from the members, for such period of time as the manager deems reasonable, any information which the manager reasonably believes to be in the nature of trade secrets or other information the disclosure of which the manager in good faith believes is not in the best interest of the limited liability company or could damage the limited liability company or its business or which the limited liability company is required by law or by agreement with a third party to keep confidential.

(d) A limited liability company may maintain its records in other than a written form if such form is capable of conversion into written form within a reasonable time.

(e) Any demand by a member under this section shall be in writing and shall state the purpose of such demand.

(f) Any action to enforce any right arising under this section shall be brought in the district court. If the limited liability company refuses to permit a member to obtain or a manager to examine the information described in subsection (a) or does not reply to the demand that has been made within five business days, or such shorter or longer period of time as is provided for in an operating agreement, but not longer than 30 business days, after the demand has been made, the demanding member or manager may apply to the district court for an order to compel such disclosure. The district court may summarily order the limited liability company to permit the demanding member to obtain or manager to examine the information described in subsection (a) and to make copies or abstracts therefrom, or the district court may summarily order the limited liability company to furnish to the demanding member or manager the information described in subsection (a) on the condition that the demanding member or manager first pay to the limited liability company the reasonable cost of obtaining and furnishing such information and on such other conditions as the district court deems appropriate. When a demanding member seeks to obtain or a manager seeks to examine the information described in subsection (a), the demanding member or manager shall first establish (1) that the demanding member or manager has complied with the provisions of this section respecting the form and manner of making demand for obtaining or examining of such information, and (2) that the information the demanding member or manager seeks is reasonably related to the member's interest as a member or the manager's position as a manager, as the case may be. The district court may, in its discretion, prescribe any limitations or conditions with reference to the obtaining or examining of information, or award such other or further relief as the district court may deem just and proper. The district court may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought within the state of Kansas and kept in the state of Kansas upon such terms and conditions as the order may prescribe.

(g) The rights of a member or manager to obtain information as provided in this section may be restricted in an original operating agreement or in any subsequent amendment approved or adopted by all of the members or in compliance with any applicable requirements of the operating agreement. The provisions of this subsection shall not be construed to limit the ability to impose restrictions on the rights of a member or manager to obtain information by any other means permitted under this act.

History: L. 1999, ch. 119, § 29; L. 2014, ch. 40, § 24; July 1.



17-7691 Remedies for breach of operating agreement by member.

17-7691. Remedies for breach of operating agreement by member. An operating agreement may provide that:

(a) A member who fails to perform in accordance with, or to comply with the terms and conditions of, the operating agreement shall be subject to specified penalties or specified consequences; and

(b) at the time or upon the happening of events specified in the operating agreement, a member shall be subject to specified penalties or specified consequences.

Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in subsection (c) of K.S.A. 17-76,100, and amendments thereto.

History: L. 1999, ch. 119, § 30; L. 2014, ch. 40, § 25; July 1.



17-7692 Admission of managers.

17-7692. Admission of managers. A person may be named or designated as a manager of the limited liability company as provided in K.S.A. 17-7663, and amendments thereto.

History: L. 1999, ch. 119, § 31; Jan. 1, 2000.



17-7693 Management of limited liability company.

17-7693. Management of limited liability company. Unless otherwise provided in an operating agreement, the management of a limited liability company shall be vested in its members in proportion to the then current percentage or other interest of members in the profits of the limited liability company owned by all of the members, the decision of members owning more than 50% of the then current percentage or other interest in the profits controlling, except that if an operating agreement provides for the management, in whole or in part, of a limited liability company by a manager, the management of the limited liability company, to the extent so provided, shall be vested in the manager who shall be chosen in the manner provided in the operating agreement. The manager shall also hold the offices and have the responsibilities accorded to the manager by or in the manner provided in an operating agreement. Subject to K.S.A. 17-76,105, and amendments thereto, a manager shall cease to be a manager as provided in an operating agreement. A limited liability company may have more than one manager.

History: L. 1999, ch. 119, § 32; L. 2014, ch. 40, § 26; July 1.



17-7694 Contributions by a manager.

17-7694. Contributions by a manager. A manager of a limited liability company may make contributions to the limited liability company and share in the profits and losses of, and in distributions from, the limited liability company as a member. A person who is both a manager and a member has the rights and powers, and is subject to the restrictions and liabilities, of a manager and, except as provided in an operating agreement, also has the rights and powers, and is subject to the restrictions and liabilities, of a member to the extent of the manager's participation in the limited liability company as a member.

History: L. 1999, ch. 119, § 33; Jan. 1, 2000.



17-7695 Classes and voting; meetings of managers.

17-7695. Classes and voting; meetings of managers. (a) An operating agreement may provide for classes or groups of managers having such relative rights, powers and duties as the operating agreement may provide, and may make provision for the future creation in the manner provided in the operating agreement of additional classes or groups of managers having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of managers. An operating agreement may provide for the taking of an action, including the amendment of the operating agreement, without the vote or approval of any manager or class or group of managers, including an action to create under the provisions of the operating agreement a class or group of limited liability company interests that was not previously outstanding.

(b) An operating agreement may grant to all or certain identified managers or a specified class or group of the managers the right to vote, separately or with all or any class or group of managers or members, on any matter. Voting by managers may be on a per capita, number, financial interest, class, group or any other basis. Unless otherwise provided in an operating agreement, if more than one manager is appointed, all managers shall have an equal vote per capita.

(c) An operating agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any manager or class or group of managers, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in an operating agreement, meetings of managers may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. Unless otherwise provided in an operating agreement, on any matter that is to be voted on, consented to or approved by the managers, the managers may take such action without a meeting, without prior notice and without a vote, if consented to, in writing or by electronic transmission, by managers having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all managers entitled to vote thereon were present and voted. Unless otherwise provided in an operating agreement, on any matter that is to be voted on by managers, the managers may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in an operating agreement, a consent transmitted by electronic transmission by a manager or by a person or persons authorized to act for a manager shall be deemed to be written and signed for purposes of this subsection. For purposes of this subsection, the term "electronic transmission" means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

History: L. 1999, ch. 119, § 34; L. 2014, ch. 40, § 27; July 1.



17-7696 Remedies for breach of operating agreement by manager.

17-7696. Remedies for breach of operating agreement by manager. An operating agreement may provide that:

(a) A manager who fails to perform in accordance with, or to comply with the terms and conditions of, the operating agreement shall be subject to specified penalties or specified consequences; and

(b) at the time or upon the happening of events specified in the operating agreement, a manager shall be subject to specified penalties or specified consequences.

History: L. 1999, ch. 119, § 35; Jan. 1, 2000.



17-7697 Reliance on reports and information by member, manager or liquidating trustee.

17-7697. Reliance on reports and information by member, manager or liquidating trustee. A member, manager or liquidating trustee of a limited liability company shall be fully protected in relying in good faith upon the records of the limited liability company and upon information, opinions, reports or statements presented by another manager, member or liquidating trustee, an officer or employee of the limited liability company, or committees of the limited liability company, members or managers, or by any other person as to matters the member, manager or liquidating trustee reasonably believes are within such other person's professional or expert competence and who has been selected with reasonable care by or on behalf of the limited liability company, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited liability company, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited liability company or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to members or creditors might properly be paid.

History: L. 1999, ch. 119, § 36; L. 2014, ch. 40, § 28; July 1.



17-7698 Delegation of rights and powers to manage.

17-7698. Delegation of rights and powers to manage. Unless otherwise provided in the operating agreement, a member or manager of a limited liability company has the power and authority to delegate to one or more other persons the member's or manager's, as the case may be, rights and powers to manage and control the business and affairs of the limited liability company, including to delegate to agents, officers and employees of a member or manager or the limited liability company, and to delegate by a management agreement or another agreement with, or otherwise to, other persons. Unless otherwise provided in the operating agreement, such delegation by a member or manager of a limited liability company shall not cause the member or manager to cease to be a member or manager, as the case may be, of the limited liability company or cause the person to whom any such rights and powers have been delegated to be a member or manager, as the case may be, of the limited liability company.

History: L. 1999, ch. 119, § 37; L. 2014, ch. 40, § 29; July 1.



17-7699 Form of contribution.

17-7699. Form of contribution. The contribution of a member to a limited liability company may be in cash, property or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.

History: L. 1999, ch. 119, § 38; Jan. 1, 2000.



17-76-100 Liability for contribution.

17-76,100. Liability for contribution. (a) Except as provided in an operating agreement, a member is obligated to a limited liability company to perform any promise to contribute cash or property or to perform services, even if the member is unable to perform because of death, disability or any other reason. If a member does not make the required contribution of property or services, the member is obligated at the option of the limited liability company to contribute cash equal to that portion of the agreed value, as stated in the records of the limited liability company, of the contribution that has not been made. The foregoing option shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the limited liability company may have against such member under the operating agreement or applicable law.

(b) Unless otherwise provided in an operating agreement, the obligation of a member to make a contribution or return money or other property paid or distributed in violation of this act may be compromised only by consent of all the members. Notwithstanding the compromise, a creditor of a limited liability company who extends credit, after the entering into of an operating agreement or an amendment thereto which, in either case, reflects the obligation, and before the amendment thereof to reflect the compromise, may enforce the original obligation to the extent that, in extending credit, the creditor reasonably relied on the obligation of a member to make a contribution or return. A conditional obligation of a member to make a contribution or return money or other property to a limited liability company may not be enforced unless the conditions of the obligation have been satisfied or waived as to or by such member. Conditional obligations include contributions payable upon a discretionary call of a limited liability company prior to the time the call occurs.

(c) An operating agreement may provide that the interest of any member who fails to make any contribution that the member is obligated to make shall be subject to specified penalties for, or specified consequences of, such failure. Such penalty or consequence may take the form of reducing or eliminating the defaulting member's proportionate interest in a limited liability company, subordinating the member's limited liability company interest to that of nondefaulting members, a forced sale of that limited liability company interest, forfeiture of the defaulting member's limited liability company interest, the lending by other members of the amount necessary to meet the defaulting member's commitment, a fixing of the value of the defaulting member's limited liability company interest by appraisal or by formula and redemption or sale of the limited liability company interest at such value, or other penalty or consequence.

History: L. 1999, ch. 119, § 39; L. 2014, ch. 40, § 30; July 1.



17-76-101 Allocation of profits and losses.

17-76,101. Allocation of profits and losses. The profits and losses of a limited liability company shall be allocated among the members, and among classes or groups of members, in the manner provided in an operating agreement. If the operating agreement does not so provide, profits and losses shall be allocated on the basis of the agreed value (as stated in the records of the limited liability company) of the contributions made by each member to the extent they have been received by the limited liability company and have not been returned.

History: L. 1999, ch. 119, § 40; Jan. 1, 2000.



17-76-102 Allocation of distributions.

17-76,102. Allocation of distributions. Distributions of cash or other assets of a limited liability company shall be allocated among the members, and among classes or groups of members, in the manner provided in an operating agreement. If the operating agreement does not so provide, distributions shall be made on the basis of the agreed value (as stated in the records of the limited liability company) of the contributions made by each member to the extent they have been received by the limited liability company and have not been returned.

History: L. 1999, ch. 119, § 41; Jan. 1, 2000.



17-76-103 Defense of usury not available.

17-76,103. Defense of usury not available. No obligation of a member or manager of a limited liability company to the limited liability company, or to a member or manager of the limited liability company, arising under the operating agreement or a separate agreement or writing, and no note, instrument or other writing evidencing any such obligation of a member or manager, shall be subject to the defense of usury, and no member or manager shall interpose the defense of usury with respect to any such obligation in any action.

History: L. 1999, ch. 119, § 42; L. 2014, ch. 40, § 31; July 1.



17-76-104 Interim distributions.

17-76,104. Interim distributions. Except as provided in K.S.A. 17-76,104 through 17-76,110, and amendments thereto, to the extent and at the times or upon the happening of the events specified in an operating agreement, a member is entitled to receive from a limited liability company distributions before the member's resignation from the limited liability company and before the dissolution and winding up thereof.

History: L. 1999, ch. 119, § 43; L. 2014, ch. 40, § 32; July 1.



17-76-105 Resignation of manager.

17-76,105. Resignation of manager. A manager may resign as a manager of a limited liability company at the time or upon the happening of events specified in an operating agreement and in accordance with the operating agreement. An operating agreement may provide that a manager shall not have the right to resign as a manager of a limited liability company. Notwithstanding that an operating agreement provides that a manager does not have the right to resign as a manager of a limited liability company, a manager may resign as a manager of a limited liability company at any time by giving written notice to the members and other managers. If the resignation of a manager violates an operating agreement, in addition to any remedies otherwise available under applicable law, a limited liability company may recover from the resigning manager damages for breach of the operating agreement and offset the damages against the amount otherwise distributable to the resigning manager.

History: L. 1999, ch. 119, § 44; L. 2014, ch. 40, § 33; July 1.



17-76-106 Resignation of member.

17-76,106. Resignation of member. (a) A member may resign from a limited liability company only at the time or upon the happening of events specified in an operating agreement and in accordance with the operating agreement. Notwithstanding anything to the contrary under applicable law, unless an operating agreement provides otherwise, a member may not resign from a limited liability company prior to the dissolution and winding up of the limited liability company.

(b) Unless otherwise provided in an operating agreement, a limited liability company whose original articles of organization were filed with the secretary of state and effective on or prior to June 30, 2014, shall continue to be governed by this section as in effect on June 30, 2014, and shall not be governed by this section.

History: L. 1999, ch. 119, § 45; L. 2014, ch. 40, § 34; July 1.



17-76-107 Distribution upon resignation.

17-76,107. Distribution upon resignation. (a) Except as provided in K.S.A. 17-76,104 through 17-76,110, and amendments thereto, upon resignation any resigning member is entitled to receive any distribution to which such member is entitled under an operating agreement and, if not otherwise provided in an operating agreement, such member is entitled to receive, within a reasonable time after resignation, the fair value of such member's limited liability company interest as of the date of resignation based upon such member's right to share in distributions from the limited liability company.

(b) Unless otherwise provided in an operating agreement, a limited liability company whose original articles of organization were filed with the secretary of state and effective on or prior to June 30, 2014, shall continue to be governed by this section in effect on June 30, 2014, and shall not be governed by this section.

History: L. 1999, ch. 119, § 46; L. 2014, ch. 40, § 35; July 1.



17-76-108 Distribution in kind.

17-76,108. Distribution in kind. Except as provided in an operating agreement, a member, regardless of the nature of the member's contribution, has no right to demand and receive any distribution from a limited liability company in any form other than cash. Except as provided in an operating agreement, a member may not be compelled to accept a distribution of any asset in kind from a limited liability company to the extent that the percentage of the asset distributed exceeds a percentage of that asset which is equal to the percentage in which the member shares in distributions from the limited liability company. Except as provided in the operating agreement, a member may be compelled to accept a distribution of any asset in kind from a limited liability company to the extent that the percentage of the asset distributed is equal to a percentage of that asset which is equal to the percentage in which the member shares in distributions from the limited liability company.

History: L. 1999, ch. 119, § 47; Jan. 1, 2000.



17-76-109 Right to distribution.

17-76,109. Right to distribution. Subject to K.S.A. 17-76,110 and 17-76,119, and amendments thereto, and unless otherwise provided in an operating agreement, at the time a member becomes entitled to receive a distribution, the member has the status of, and is entitled to all remedies available to, a creditor of a limited liability company with respect to the distribution. An operating agreement may provide for the establishment of a record date with respect to allocations and distributions by a limited liability company.

History: L. 1999, ch. 119, § 48; Jan. 1, 2000.



17-76-110 Limitations on distribution.

17-76,110. Limitations on distribution. (a) A limited liability company shall not make a distribution to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability company, other than liabilities to members on account of their limited liability company interests and liabilities for which the recourse of creditors is limited to specified property of the limited liability company, exceed the fair value of the assets of the limited liability company, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited liability company only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection, "distribution" shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A member who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a), shall be liable to a limited liability company for the amount of the distribution. A member who receives a distribution in violation of subsection (a), and who did not know at the time of the distribution that the distribution violated subsection (a), shall not be liable for the amount of the distribution. Subject to subsection (c), this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a member who receives a distribution from a limited liability company shall have no liability under this act or other applicable law for the amount of the distribution after the expiration of three years from the date of the distribution unless an action to recover the distribution from such member is commenced prior to the expiration of the three-year period and an adjudication of liability against such member is made in the action.

History: L. 1999, ch. 119, § 49; L. 2014, ch. 40, § 36; July 1.



17-76-111 Nature of limited liability company interest.

17-76,111. Nature of limited liability company interest. A limited liability company interest is personal property. A member has no interest in specific limited liability company property.

History: L. 1999, ch. 119, § 50; Jan. 1, 2000.



17-76-112 Assignment of limited liability company interest.

17-76,112. Assignment of limited liability company interest. (a) A limited liability company interest is assignable in whole or in part except as provided in an operating agreement. The assignee of a member's limited liability company interest shall have no right to participate in the management of the business and affairs of a limited liability company, except as provided in an operating agreement or, unless otherwise provided in the operating agreement, upon the affirmative vote or written consent of all of the members of the limited liability company. Notwithstanding anything to the contrary under applicable law, an operating agreement may provide that a limited liability company interest may not be assigned prior to the dissolution and winding up of the limited liability company.

(b) Unless otherwise provided in an operating agreement:

(1) An assignment of a limited liability company interest does not entitle the assignee to become or to exercise any rights or powers of a member;

(2) an assignment of a limited liability company interest entitles the assignee to share in such profits and losses, to receive such distribution or distributions, and to receive such allocation of income, gain, loss, deduction, or credit or similar item to which the assignor was entitled, to the extent assigned; and

(3) a member ceases to be a member and to have the power to exercise any rights or powers of a member upon assignment of all of the member's limited liability company interest. Unless otherwise provided in an operating agreement, the pledge of, or granting of a security interest, lien or other encumbrance in or against, any or all of the limited liability company interest of a member shall not cause the member to cease to be a member or to have the power to exercise any rights or powers of a member.

(c) Unless otherwise provided in an operating agreement, a member's interest in a limited liability company may be evidenced by a certificate of limited liability company interest issued by the limited liability company. An operating agreement may provide for the assignment or transfer of any limited liability company interest represented by such a certificate and make other provisions with respect to such certificates. A limited liability company shall not have the power to issue a certificate of limited liability company interest in bearer form.

(d) Unless otherwise provided in an operating agreement and except to the extent assumed by agreement, until an assignee of a limited liability company interest becomes a member, the assignee shall have no liability as a member solely as a result of the assignment.

(e) Unless otherwise provided in the operating agreement, a limited liability company may acquire, by purchase, redemption or otherwise, any limited liability company interest or other interest of a member or manager in the limited liability company. Unless otherwise provided in the operating agreement, any such interest so acquired by the limited liability company shall be deemed canceled.

History: L. 1999, ch. 119, § 51; L. 2014, ch. 40, § 37; July 1.



17-76-113 Rights of judgment creditor; charging orders.

17-76,113. Rights of judgment creditor; charging orders. (a) On application by a judgment creditor of a member or of a member's assignee, a court having jurisdiction may charge the limited liability company interest of the judgment debtor to satisfy the judgment. To the extent so charged, the judgment creditor has only the right to receive any distribution or distributions to which the judgment debtor would otherwise have been entitled in respect of such limited liability company interest.

(b) A charging order constitutes a lien on the judgment debtor's limited liability company interest.

(c) This act does not deprive a member or member's assignee of a right under exemption laws with respect to the judgment debtor's limited liability company interest.

(d) The entry of a charging order is the exclusive remedy by which a judgment creditor of a member or of a member's assignee may satisfy a judgment out of the judgment debtor's limited liability company interest.

(e) No creditor of a member or of a member's assignee shall have any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the limited liability company.

(f) The district court shall have jurisdiction to hear and determine any matter relating to any such charging order.

History: L. 1999, ch. 119, § 52; L. 2014, ch. 40, § 38; July 1.



17-76-114 Right of assignee to become member.

17-76,114. Right of assignee to become member. (a) An assignee of a limited liability company interest may become a member:

(1) As provided in the operating agreement; or

(2) unless otherwise provided in the operating agreement, upon the affirmative vote or written consent of all of the members of the limited liability company.

(b) An assignee who has become a member has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a member under an operating agreement and this act. Notwithstanding the foregoing, unless otherwise provided in an operating agreement, an assignee who becomes a member is liable for the obligations of the assignor to make contributions as provided in K.S.A. 17-76,100, and amendments thereto, but shall not be liable for the obligations of the assignor under K.S.A. 17-76,104 through 17-76,110, and amendments thereto. However, the assignee is not obligated for liabilities, including the obligations of the assignor to make contributions as provided in K.S.A. 17-76,100, and amendments thereto, unknown to the assignee at the time the assignee became a member and which could not be ascertained from an operating agreement.

(c) Whether or not an assignee of a limited liability company interest becomes a member, the assignor is not released from liability to a limited liability company under K.S.A. 17-7699 through 17-76,110, and amendments thereto.

History: L. 1999, ch. 119, § 53; L. 2014, ch. 40, § 39; July 1.



17-76-115 Powers of estate of deceased or incompetent member.

17-76,115. Powers of estate of deceased or incompetent member. If a member who is an individual dies or a court of competent jurisdiction adjudges the member to be incompetent to manage the member's person or property, the member's personal representative may exercise all of the member's rights for the purpose of settling the member's estate or administering the member's property, including any power under an operating agreement of an assignee to become a member. If a member is a corporation, trust or other entity and is dissolved or terminated, the powers of that member may be exercised by its personal representative.

History: L. 1999, ch. 119, § 54; L. 2014, ch. 40, § 40; July 1.



17-76-116 Dissolution.

17-76,116. Dissolution. (a) A limited liability company is dissolved and its affairs shall be wound up upon the first to occur of the following:

(1) At the time specified in an operating agreement, but if no such time is set forth in the operating agreement, then the limited liability company shall have a perpetual existence;

(2) upon the happening of events specified in an operating agreement;

(3) unless otherwise provided in an operating agreement, upon the affirmative vote or written consent of the members of the limited liability company or, if there is more than one class or group of members, then by each class or group of members, in either case, by members who own more than ⅔ of the then-current percentage or other interest in the profits of the limited liability company owned by all of the members or by the members in each class or group, as appropriate;

(4) at any time there are no members, provided that, the limited liability company is not dissolved and is not required to be wound up if:

(A) Unless otherwise provided in an operating agreement, within 90 days or such other period as is provided for in the operating agreement after the occurrence of the event that terminated the continued membership of the last remaining member, the personal representative of the last remaining member agrees in writing to continue the limited liability company and to the admission of the personal representative of such member or its nominee or designee to the limited liability company as a member, effective as of the occurrence of the event that terminated the continued membership of the last remaining member, except that an operating agreement may provide that the personal representative of the last remaining member shall be obligated to agree in writing to continue the limited liability company and to the admission of the personal representative of such member or its nominee or designee to the limited liability company as a member, effective as of the occurrence of the event that terminated the continued membership of the last remaining member; or

(B) a member is admitted to the limited liability company in the manner provided for in the operating agreement, effective as of the occurrence of the event that terminated the continued membership of the last remaining member, within 90 days or such other period as is provided for in the operating agreement after the occurrence of the event that terminated the continued membership of the last remaining member, pursuant to a provision of the operating agreement that specifically provides for the admission of a member to the limited liability company after there is no longer a remaining member of the limited liability company; or

(5) the entry of a decree of judicial dissolution under K.S.A. 17-76,117, and amendments thereto.

(b) Unless otherwise provided in an operating agreement, the death, retirement, resignation, expulsion, bankruptcy or dissolution of any member or the occurrence of any other event that terminates the continued membership of any member shall not cause the limited liability company to be dissolved or its affairs to be wound up, and upon the occurrence of any such event, the limited liability company shall be continued without dissolution.

History: L. 1999, ch. 119, § 55; L. 2014, ch. 40, § 41; July 1.



17-76-117 Involuntary dissolution.

17-76,117. Involuntary dissolution. (a) A limited liability company may be dissolved involuntarily by order of the district court for the county in which the registered office of the limited liability company is located in an action filed by the attorney general when it is established that the limited liability company:

(1) Has procured its articles of organization through fraud;

(2) has exceeded the authority conferred upon it by law;

(3) has committed a violation of any provision of law whereby it has forfeited its articles of organization;

(4) has carried on, conducted or transacted its business in a persistently fraudulent or illegal manner; or

(5) by the abuse of its powers contrary to the public policy of the state, has become liable to be dissolved.

(b) If the business of the limited liability company is suffering or is threatened with irreparable injury because the members of a limited liability company, or the managers of a limited liability company having more than one manager, are so deadlocked respecting the management of the affairs of the limited liability company that the requisite vote for action cannot be obtained and the members are unable to terminate such deadlock, then any member or members in the aggregate owning at least 25% of the outstanding interests in either capital or profits and losses in the limited liability company may file with the district court a petition stating that such member or members desire to dissolve the limited liability company and to dispose of the assets thereof in accordance with a plan to be agreed upon by the members or as determined by the district court in the absence of such agreement. Such petition shall have attached thereto a copy of a proposed plan of dissolution and distribution and a certificate stating that copies of such petition and plan have been transmitted in writing to all of the other members of the limited liability company at least 30 days before the filing of the petition and that the members having the requisite vote required to cause dissolution under the operating agreement have failed or refused to consent to such plan. Unless members who own more than ⅔ of the then current percentage or other interest in profits of the limited liability company owned by all members, or if there is more than one class or group of members, then by each class or group, or such other number of members having the requisite vote to cause dissolution as the operating agreement may provide, file with the district court within the time period for the answer date of the petition, an answer and a certificate stating that they have agreed on either the petitioner's plan, or a modification or alternative thereof, then the district court shall order that such limited liability company be dissolved, if the district court determines that such irreparable injury and deadlock exists. In any proceeding under this section, the court may appoint one or more trustees or receivers with all the powers and title of a trustee or receiver appointed under K.S.A. 17-6808, and amendments thereto, to administer and wind up the limited liability company's affairs and may grant such other relief as the court deems equitable.

History: L. 1999, ch. 119, § 56; L. 2014, ch. 40, § 42; July 1.



17-76-118 Winding up.

17-76,118. Winding up. (a) Unless otherwise provided in the operating agreement, a manager who has not wrongfully dissolved a limited liability company or, if none, the members or a person approved by the members or, if there is more than one class or group of members, then by each class or group of members, in either case, by members who own more than 50% of the then current percentage or other interest in the profits of the limited liability company owned by all of the members or by the members in each class or group, as appropriate, may wind up the limited liability company's affairs; but the district court upon cause shown, may wind up the limited liability company's affairs upon application of any member or manager, or the member's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee.

(b) Upon dissolution of a limited liability company and until the filing of a certificate of cancellation as provided in K.S.A. 17-7675, and amendments thereto, the persons winding up the limited liability company's affairs may, in the name of, and for and on behalf of, the limited liability company, prosecute and defend suits, whether civil, criminal or administrative, gradually settle and close the limited liability company's business, dispose of and convey the limited liability company's property, discharge or make reasonable provision for the limited liability company's liabilities, and distribute to the members any remaining assets of the limited liability company, all without affecting the liability of members and managers and without imposing liability on a liquidating trustee.

History: L. 1999, ch. 119, § 57; L. 2014, ch. 40, § 43; July 1.



17-76-119 Distribution of assets.

17-76,119. Distribution of assets. (a) Upon the winding up of a limited liability company, the assets shall be distributed as follows:

(1) To creditors, including members and managers who are creditors, to the extent otherwise permitted by law, in satisfaction of liabilities of the limited liability company, whether by payment or the making of reasonable provision for payment thereof, other than liabilities for which reasonable provision for payment has been made and liabilities for distributions to members and former members under K.S.A. 17-76,104 or 17-76,107, and amendments thereto;

(2) unless otherwise provided in an operating agreement, to members and former members in satisfaction of liabilities for distributions under K.S.A. 17-76,104 or 17-76,107, and amendments thereto;

(3) unless otherwise provided in an operating agreement, to members first for the return of their contributions and second respecting their limited liability company interests, in the proportions in which the members share in distributions.

(b) A limited liability company which has dissolved shall:

(1) Pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured contractual claims, known to the limited liability company;

(2) make such provision as will be reasonably likely to be sufficient to provide compensation for any claim against the limited liability company which is the subject of a pending action, suit or proceeding to which the limited liability company is a party; and

(3) make such provision as will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the limited liability company or that have not arisen but that, based on facts known to the limited liability company, are likely to arise or to become known to the limited liability company within 10 years after the date of dissolution.

If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in the operating agreement, any remaining assets shall be distributed as provided in this act. Any liquidating trustee winding up a limited liability company's affairs who has complied with this section shall not be personally liable to the claimants of the dissolved limited liability company by reason of such person's actions in winding up the limited liability company.

(c) A member who receives a distribution in violation of subsection (a) and who knew at the time of the distribution that the distribution violated subsection (a), shall be liable to the limited liability company for the amount of the distribution. For purposes of the immediately preceding sentence, the term "distribution" shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A member who receives a distribution in violation of subsection (a) and who did not know at the time of the distribution that the distribution violated subsection (a), shall not be liable for the amount of the distribution. Subject to subsection (d), this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(d) Unless otherwise agreed, a member who receives a distribution from a limited liability company to which this section applies shall have no liability under this act or other applicable law for the amount of the distribution after the expiration of three years from the date of the distribution unless an action to recover the distribution from such member is commenced prior to the expiration of the three-year period and an adjudication of liability against such member is made in the action.

(e) K.S.A. 17-76,110, and amendments thereto, shall not apply to a distribution to which this section applies.

History: L. 1999, ch. 119, § 58; L. 2014, ch. 40, § 44; July 1.



17-76-126 Same; maintenance of action or suit by foreign limited liability company not registered; effect of failure to register.

17-76,126. Same; maintenance of action or suit by foreign limited liability company not registered; effect of failure to register. (a) A foreign limited liability company doing business in the state of Kansas may not maintain any action, suit or proceeding in the state of Kansas until it has registered in this state and has paid to the state all fees and penalties for the years, or parts thereof, during which it did business in the state without having registered.

(b) The failure of a foreign limited liability company to register in the state of Kansas does not:

(1) Impair the validity of any contract or act of the foreign limited liability company;

(2) impair the right of any other party to the contract to maintain any action, suit or proceeding on the contract; or

(3) prevent the foreign limited liability company from defending any action, suit or proceeding in any court of the state of Kansas.

(c) A member or a manager of a foreign limited liability company is not liable for the obligations of the foreign limited liability company solely by reason of the limited liability company's having done business in the state of Kansas without registration.

History: L. 1999, ch. 119, § 65; L. 2014, ch. 40, § 51; July 1.



17-76-128 Execution; liability.

17-76,128. Execution; liability. K.S.A. 2015 Supp. 17-7909(b), and amendments thereto, shall be applicable to foreign limited liability companies as if they were domestic limited liability companies.

History: L. 1999, ch. 119, § 67; L. 2014, ch. 40, § 53; L. 2015, ch. 65, § 10; July 1.



17-76-129 Service of process; venue.

17-76,129. Service of process; venue. Service of process in any action against any foreign limited liability company, whether or not that limited liability company is qualified to do business in this state, shall be made in the manner prescribed by K.S.A. 60-304, and amendments thereto. Any person who has a cause of action against any foreign limited liability company, whether or not the limited liability company is qualified to do business in this state may file suit against the limited liability company in the district court of a county in which there is proper venue if the cause of action arose in Kansas out of the limited liability company's doing business in Kansas or while the limited liability company was doing business in Kansas.

History: L. 1999, ch. 119, § 68; Jan. 1, 2000.



17-76-130 Right to bring action by a member or an assignee.

17-76,130. Right to bring action by a member or an assignee. A member or an assignee of a limited liability company interest may bring an action in the district court in the right of a limited liability company to recover a judgment in its favor if managers or members with authority to do so have refused to bring the action or if an effort to cause those managers or members to bring the action is not likely to succeed.

History: L. 1999, ch. 119, § 69; L. 2014, ch. 40, § 54; July 1.



17-76-131 Proper plaintiff in a derivative action.

17-76,131. Proper plaintiff in a derivative action. In a derivative action, the plaintiff must be a member or an assignee of a limited liability company interest at the time of bringing the action and:

(a) At the time of the transaction of which the plaintiff complains; or

(b) the plaintiff's status as a member or an assignee of a limited liability company interest had devolved upon the plaintiff by operation of law or pursuant to the terms of an operating agreement from a person who was a member or an assignee of a limited liability company interest at the time of the transaction.

History: L. 1999, ch. 119, § 70; L. 2014, ch. 40, § 55; July 1.



17-76-132 Petition.

17-76,132. Petition. In a derivative action, the petition shall set forth with particularity the effort, if any, of the plaintiff to secure initiation of the action by a manager or member or the reasons for not making the effort.

History: L. 1999, ch. 119, § 71; Jan. 1, 2000.



17-76-133 Expenses.

17-76,133. Expenses. If a derivative action is successful, in whole or in part, as a result of a judgment, compromise or settlement of any such action, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from any recovery in any such action or from a limited liability company.

History: L. 1999, ch. 119, § 72; L. 2014, ch. 40, § 56; July 1.



17-76-134 Construction and application of act and operating agreement.

17-76,134. Construction and application of act and operating agreement. (a) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this act.

(b) It is the policy of this act to give the maximum effect to the principle of freedom of contract and to the enforceability of operating agreements.

(c) To the extent that, at law or in equity, a member or manager or other person has duties, including fiduciary duties, to a limited liability company or to another member or manager or to another person that is a party to or is otherwise bound by an operating agreement, the member's or manager's or other person's duties may be expanded or restricted or eliminated by provisions in the operating agreement, except that the operating agreement may not eliminate the implied contractual covenant of good faith and fair dealing.

(d) Unless otherwise provided in an operating agreement, a member or manager or other person shall not be liable to a limited liability company or to another member or manager or to another person who is a party to or is otherwise bound by an operating agreement for breach of fiduciary duty for the member's or manager's or other person's good faith reliance on the provisions of the operating agreement.

(e) An operating agreement may provide for the limitation or elimination of any and all liabilities for breach of contract and breach of duties, including fiduciary duties, of a member, manager or other person to a limited liability company or to another member or manager or to another person that is a party to or is otherwise bound by an operating agreement, except that an operating agreement may not limit or eliminate liability for any act or omission that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing.

(f) Unless the context otherwise requires, as used herein, the singular shall include the plural and the plural may refer to only the singular.

(g) K.S.A. 84-9-406 and 84-9-408, and amendments thereto, do not apply to any interest in a limited liability company, including all rights, powers and interests arising under an operating agreement or this act. This provision prevails over K.S.A. 84-9-406 and 84-9-408, and amendments thereto.

(h) Action validly taken pursuant to one provision of this act shall not be deemed invalid solely because it is identical or similar in substance to an action that could have been taken pursuant to some other provision of this act but fails to satisfy one or more requirements prescribed by such other provision.

(i) An operating agreement that provides for the application of Kansas law shall be governed by and construed under the laws of the state of Kansas in accordance with its terms.

History: L. 1999, ch. 119, § 73; L. 2014, ch. 40, § 57; July 1.



17-76-135 Cases not provided for in this act.

17-76,135. Cases not provided for in this act. In any case not provided for in this act, the rules of law and equity, including the law merchant, shall govern.

History: L. 1999, ch. 119, § 74; Jan. 1, 2000.



17-76-136 Fees for documents or services of secretary of state.

17-76,136. Fees for documents or services of secretary of state. (a) The secretary of state shall charge each domestic and foreign limited liability company the following fees:

(1) A fee of $20 for issuing or filing and indexing any of the following documents:

(A) A certificate of amendment of articles of organization;

(B)  restated articles of organization;

(C) a certificate of cancellation;

(D) a certificate of change of location of registered office or resident agent;

(E) a certificate of merger or consolidation; and

(F) any certificate, affidavit, agreement or any other paper provided for in this act, for which no different fee is specifically prescribed;

(2) a fee of $7.50 for each certified copy plus a fee per page, if the secretary of state supplies the copies, in an amount fixed by the secretary of state and approved by the director of accounts and reports for copies of corporate documents under K.S.A. 45-204, and amendments thereto;

(3) a fee of $7.50 for each certificate of good standing and certificate of fact issued by the secretary of state;

(4) a fee of $5 for a report of record search, but furnishing the following information shall not be considered a record search and no charge shall be made therefor: Name of the limited liability company and the address of its registered office; name and address of the resident agent; the state of the limited liability company's formation; the date of filing of its articles of organization or annual report; and date of expiration; and

(5) for photocopies of instruments on file or prepared by the secretary of state's office and which are not certified, a fee per page in an amount fixed by the secretary of state and approved by the director of accounts and reports for copies of corporate documents under K.S.A. 45-204, and amendments thereto.

(b) Every limited liability company hereafter formed in this state shall pay to the secretary of state, at the time of filing its articles of organization, an application and recording fee of $150.

(c) At the time of filing its application to do business, every foreign limited liability company shall pay to the secretary of state an application and recording fee of $150.

(d) The fee for filing a certificate of reinstatement shall be the same as that prescribed by K.S.A. 17-7506, and amendments thereto, for filing a certificate of reinstatement of a corporation's articles of incorporation.

History: L. 1999, ch. 119, § 75; L. 2014, ch. 40, § 58; July 1.



17-76-137 Reserved power of state to alter or repeal act.

17-76,137. Reserved power of state to alter or repeal act. All provisions of this act may be altered from time to time or repealed and all rights of members and managers are subject to this reservation. Unless expressly stated to the contrary in this act, all amendments of this act shall apply to limited liability companies and members and managers whether or not existing as such at the time of the enactment of any such amendment.

History: L. 1999, ch. 119, § 76; L. 2014, ch. 40, § 59; July 1.



17-76-138 Taxation of limited liability companies.

17-76,138. Taxation of limited liability companies. For purposes of any tax imposed by the state of Kansas or any instrumentality, agency or political subdivision of the state of Kansas, a limited liability company formed under this act or qualified to do business in the state of Kansas as a foreign limited liability company shall be classified as a partnership unless classified otherwise for federal income tax purposes, in which case the limited liability company shall be classified in the same manner as it is classified for federal income tax purposes. For purposes of any tax imposed by the state of Kansas or any instrumentality, agency or political subdivision of the state of Kansas, a member or an assignee of a member of a limited liability company formed under this act or qualified to do business in the state of Kansas as a foreign limited liability company shall be treated as either a resident or nonresident partner unless classified otherwise for federal income tax purposes, in which case the member or assignee of a member shall have the same status as such member or assignee of a member has for federal income tax purposes.

History: L. 1999, ch. 119, § 77; Jan. 1, 2000.



17-76-139 Limited liability company; annual report; annual report fee; copies of applications of extension of time to file income tax returns with secretary of state, confidentiality.

17-76,139. Limited liability company; annual report; annual report fee; copies of applications of extension of time to file income tax returns with secretary of state, confidentiality. (a) Every limited liability company organized under the laws of this state shall make an annual report in writing to the secretary of state, stating the prescribed information concerning the limited liability company at the close of business on the last day of its tax period next preceding the date of filing. If the limited liability company's tax period is other than the calendar year, it shall give notice of its different tax period in writing to the secretary of state prior to December 31 of the year it commences the different tax period. The annual report shall be filed at the time prescribed by law for filing the limited liability company's annual Kansas income tax return. The annual report shall be made on a form prescribed by the secretary of state. The report shall contain the following information:

(1) The name of the limited liability company; and

(2) a list of the members owning at least 5% of the capital of the limited liability company, with the post office address of each.

(b) Every foreign limited liability company shall make an annual report in writing to the secretary of state, stating the prescribed information concerning the limited liability company at the close of business on the last day of its tax period next preceding the date of filing. If the limited liability company's tax period is other than the calendar year, it shall give notice in writing of its different tax period to the secretary of state prior to December 31 of the year it commences the different tax period. The annual report shall be filed at the time prescribed by law for filing the limited liability company's annual Kansas income tax return. The annual report shall be made on a form prescribed by the secretary of state. The report shall contain the name of the limited liability company.

(c) The annual report required by this section shall be dated, executed by one or more authorized persons, and filed with the secretary of state. The execution of such annual report by a person who is authorized by this act to execute such annual report, upon filing such annual report with the secretary of state, constitutes an oath or affirmation, under penalties of perjury that, to the best of such person's knowledge and belief, the facts stated therein are true. At the time of filing the report, the limited liability company shall pay to the secretary of state an annual report fee in an amount equal to $40.

(d) The provisions of K.S.A. 17-7509, and amendments thereto, relating to penalties for failure of a corporation to file an annual report or pay the required annual report fee, and the provisions of subsection (a) of K.S.A. 17-7510, and amendments thereto, relating to penalties for failure of a corporation to file an annual report or pay the required annual report fee, shall be applicable to the articles of organization of any domestic limited liability company or to the authority of any foreign limited liability company which fails to file its annual report or pay the annual report fee within 90 days of the time prescribed in this section for filing and paying the same. Whenever the articles of organization of a domestic limited liability company or the authority of any foreign limited liability company are forfeited for failure to file an annual report or to pay the required annual report fee, the domestic limited liability company or the authority of a foreign limited liability company may be reinstated by filing a certificate of reinstatement, pursuant to K.S.A. 2015 Supp. 17-76,146, and amendments thereto, and paying to the secretary of state all fees, including any penalties thereon, due to the state.

(e) No limited liability company shall be required to file its first annual report under this act, or pay any annual report fee required to accompany such report, unless such limited liability company has filed its articles of organization or application for authority at least six months prior to the last day of its tax period.

(f) All copies of applications for extension of the time for filing income tax returns submitted to the secretary of state pursuant to law shall be maintained by the secretary of state in a confidential file and shall not be disclosed to any person except as authorized pursuant to the provisions of K.S.A. 79-3234, and amendments thereto, a proper judicial order, or subsection (g). All copies of such applications shall be preserved for one year and thereafter until the secretary of state orders that they be destroyed.

(g) A copy of such application shall be open to inspection by or disclosure to any person who was a member of such limited liability company during any part of the period covered by the extension.

History: L. 1999, ch. 119, § 78; L. 2000, ch. 172, § 4; L. 2002, ch. 185, § 44; L. 2004, ch. 171, § 29; L. 2005, ch. 157, § 20; L. 2007, ch. 81, § 10; L. 2014, ch. 40, § 60; July 1.



17-76-140 Effective date.

17-76,140. Effective date. From and after July 1, 2014, this act shall be applicable to all limited liability companies formed in Kansas, whether formed before or after such date.

History: L. 1999, ch. 119, § 79; L. 2014, ch. 40, § 61; July 1.



17-76-141 Severability clause.

17-76,141. Severability clause. If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application. To this end, the provisions of this act are severable.

History: L. 1999, ch. 119, § 80; Jan. 1, 2000.



17-76-143 Series limited liability company.

17-76,143. Series limited liability company. (a) An operating agreement may establish or provide for the establishment of one or more designated series of members, managers or limited liability company interests having separate rights, powers or duties with respect to specified property or obligations of the limited liability company or profits and losses associated with specified property or obligations, and to the extent provided in the operating agreement, any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this section or under other applicable law, in the event that an operating agreement establishes or provides for the establishment of one or more series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof, and if the operating agreement so provides, and if notice of the limitation on liabilities of a series as referenced in this subsection is set forth in the articles of organization of the limited liability company and if the limited liability company has filed a certificate of designation for each series which is to have limited liability under this section, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, and, unless otherwise provided in the operating agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof shall be enforceable against the assets of such series. The fact that the articles of organization contain the foregoing notice of the limitation on liabilities of a series and a certificate of designation for a series is on file in the office of the secretary of state shall constitute notice of such limitation on liabilities of a series. A series with limited liability shall be treated as a separate entity to the extent set forth in the articles of organization. Each series with limited liability may, in its own name, contract, hold title to assets, grant security interests, sue and be sued and otherwise conduct business and exercise the powers of a limited liability company under this act. The limited liability company and any of its series may elect to consolidate their operations as a single taxpayer to the extent permitted under applicable law, elect to work cooperatively, elect to contract jointly or elect to be treated as a single business for purposes of qualification to do business in this or any other state. Such elections shall not affect the limitation of liability set forth in this section except to the extent that the series have specifically accepted joint liability by contract.

(c) Except in the case of a foreign limited liability company that has adopted an assumed name pursuant to K.S.A. 2015 Supp. 17-7933, and amendments thereto, the name of the series with limited liability must contain the entire name of the limited liability company and be distinguishable from the names of the other series set forth in the articles of organization. In the case of a foreign limited liability company that has adopted an assumed name pursuant to K.S.A. 2015 Supp. 17-7933, and amendments thereto, the name of the series with limited liability must contain the entire name under which the foreign limited liability company has been admitted to transact business in this state.

(d) Upon the filing of the certificate of designation with the secretary of state setting forth the name of each series with limited liability, the series' existence shall begin, and copies of the filed certificate of designation marked with the filing date shall be conclusive evidence, except as against the state, that all conditions precedent required to be performed have been complied with and that the series has been or shall be legally organized and formed under this act. If different from the limited liability company, the certificate of designation for each series shall list the names of the members if the series is member managed or the names of the managers if the series is manager managed. The name of a series with limited liability under subsection (b) may be changed by filing with the secretary of state a certificate of designation identifying the series whose name is being changed and the new name of such series. If not the same as the limited liability company, the names of the members of a member managed series or of the managers of a manager managed series may be changed by filing a new certificate of designation with the secretary of state. A series with limited liability under subsection (b) may be dissolved by filing with the secretary of state a certificate of designation identifying the series being dissolved or by the dissolution of the limited liability company as provided in subsection (m). Certificates of designation may be executed by the limited liability company or any manager, person or entity designated in the operating agreement for the limited liability company.

(e) A series of a limited liability company will be deemed to be in good standing as long as the limited liability company is in good standing.

(f) The resident agent and registered office for the limited liability company in Kansas shall serve as the agent and office for service of process in Kansas for each series.

(g) An operating agreement may provide for classes or groups of members or managers associated with a series having such relative rights, powers and duties as the operating agreement may provide, and may make provision for the future creation of additional classes or groups of members or managers associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members or managers associated with the series.

(h) A series may be managed by either the member or members associated with the series or by a manager or managers chosen by the members of such series, as provided in the operating agreement. Unless otherwise provided in an operating agreement, the management of a series shall be vested in the members associated with such series.

(i) An operating agreement may grant to all or certain identified members or managers or a specified class or group of the members or managers associated with a series the right to vote separately or with all or any class or group of the members or managers associated with the series, on any matter. An operating agreement may provide that any member or class or group of members associated with a series shall have no voting rights.

(j) Except to the extent modified in this section, the provisions of this act which are generally applicable to limited liability companies, their managers, members and transferees shall be applicable to each particular series with respect to the operation of such series.

(k) Except as otherwise provided in an operating agreement, any event under this act or in an operating agreement that causes a manager to cease to be a manager with respect to a series shall not, in itself, cause such manager to cease to be a manager of the limited liability company or with respect to any other series thereof.

(l) Except as otherwise provided in an operating agreement, any event under this act or an operating agreement that causes a member to cease to be associated with a series shall not, in itself, cause such member to cease to be associated with any other series or terminate the continued membership of a member in the limited liability company or cause the termination of the series, regardless of whether such member was the last remaining member associated with such series.

(m) Except to the extent otherwise provided in the operating agreement, a series may be dissolved and its affairs wound up without causing the dissolution of the limited liability company. The dissolution of a series established in accordance with subsection (b) shall not affect the limitation on liabilities of such series provided by subsection (b). A series is terminated and its affairs shall be wound up upon the dissolution of the limited liability company under article 76 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto.

(n) If a limited liability company with the ability to establish a series does not register to do business in a foreign jurisdiction for itself and certain of its series, a series of a limited liability company may itself register to do business as a limited liability company in the foreign jurisdiction in accordance with the laws of the foreign jurisdiction.

(o) If a foreign limited liability company, as permitted in the jurisdiction of its organization, has established a series having separate rights, powers or duties and has limited the liabilities of such series so that the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series are enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, or so that the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof are not enforceable against the assets of such series, then the limited liability company, on behalf of itself or any of its series, or any of its series on their own behalf may register to do business in the state in accordance with the provisions of K.S.A. 2015 Supp. 17-7931, and amendments thereto. The limitation of liability shall be so stated on the application for admission as a foreign limited liability company and a certificate of designation shall be filed for each series being registered to do business in the state by the limited liability company. Unless otherwise provided in the operating agreement, the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series of such a foreign limited liability company shall be enforceable against the assets of such series only, and not against the assets of the foreign limited liability company generally or any other series thereof and none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to such a foreign limited liability company generally or any other series thereof shall be enforceable against the assets of such series.

History: L. 2012, ch. 50, § 1; L. 2014, ch. 40, § 62; L. 2015, ch. 65, § 11; July 1.



17-76-144 Certification of cancellation; court appointments; powers of trustees or receivers.

17-76,144. Certification of cancellation; court appointments; powers of trustees or receivers. When the articles of organization of any limited liability company formed under this act shall be canceled by the filing of a certificate of cancellation pursuant to K.S.A. 17-7675, and amendments thereto, the district court, on application of any creditor, member or manager of the limited liability company, or any other person who shows good cause therefor, at any time, may either appoint one or more of the managers of the limited liability company to be trustees, or appoint one or more persons to be receivers, of and for the limited liability company, to take charge of the limited liability company's property, and to collect the debts and property due and belonging to the limited liability company, with the power to prosecute and defend, in the name of the limited liability company, or otherwise, all such suits as may be necessary or proper for the purposes aforesaid, and to appoint an agent or agents under them, and to do all other acts which might be done by the limited liability company, if in being, that may be necessary for the final settlement of the unfinished business of the limited liability company. The powers of the trustees or receivers may be continued as long as the district court shall think necessary for the purposes aforesaid.

History: L. 2014, ch. 40, § 63; July 1.



17-76-145 Procedure preventing dissolution or winding up; exception.

17-76,145. Procedure preventing dissolution or winding up; exception. Notwithstanding the occurrence of an event set forth in subsections (a)(1) through (a)(4) of K.S.A. 17-76,116, and amendments thereto, the limited liability company shall not be dissolved and its affairs shall not be wound up if, prior to the filing of a certificate of cancellation with the secretary of state, the limited liability company is continued, effective as of the occurrence of such event, pursuant to the affirmative vote or written consent of all remaining members of the limited liability company or the personal representative of the last remaining member of the limited liability company if there is no remaining member, and any other person whose approval is required under the operating agreement to revoke a dissolution pursuant to this section, except that if the dissolution was caused by a vote or written consent, the dissolution shall not be revoked unless each member and other person, or their respective personal representatives, who voted in favor of, or consented to, the dissolution has voted or consented in writing to continue the limited liability company. If there is no remaining member of the limited liability company and the personal representative of the last remaining member votes in favor of or consents to the continuation of the limited liability company, such personal representative shall be required to agree in writing to the admission of the personal representative of such member or its nominee or designee to the limited liability company as a member, effective as of the occurrence of the event that terminated the continued membership of the last remaining member.

History: L. 2014, ch. 40, § 64; July 1.



17-76-146 Reinstatement of canceled or forfeited articles of organization or authority to do business.

17-76,146. Reinstatement of canceled or forfeited articles of organization or authority to do business. (a) A domestic limited liability company whose articles of organization or a foreign limited liability company whose authority to do business has been canceled or forfeited pursuant to K.S.A. 2015 Supp. 17-7926(b), 17-7929(b) or 17-7934(f), and amendments thereto, or whose articles of organization or authority to do business has been forfeited pursuant to K.S.A. 17-76,139(d), and amendments thereto, may be reinstated by filing with the secretary of state a certificate of reinstatement accompanied by the payment of the fee required by K.S.A. 17-76,136(d), and amendments thereto, and payment of the annual report fees due under K.S.A. 17-76,139(c), and amendments thereto, and all penalties and interest thereon due at the time of the cancellation or forfeiture of its articles of organization or authority to do business. The certificate of reinstatement shall set forth:

(1) The name of the limited liability company at the time its articles of organization or authority to do business was canceled or forfeited and, if such name is not available at the time of reinstatement, the name under which the limited liability company is to be reinstated;

(2) the address of the limited liability company's registered office in the state of Kansas and the name and address of the limited liability company's resident agent in the state of Kansas;

(3) a statement that the certificate of reinstatement is filed by one or more persons authorized to execute and file the certificate of reinstatement to reinstate the limited liability company; and

(4) any other matters the persons executing the certificate of reinstatement determine to include therein.

(b) The certificate of reinstatement shall be deemed to be an amendment to the articles of organization or application for registration of the limited liability company, and the limited liability company shall not be required to take any further action to amend its articles of organization or application for registration under K.S.A. 17-7674 or K.S.A. 2015 Supp. 17-7935, and amendments thereto, with respect to the matters set forth in the certificate of reinstatement.

(c) Upon the filing of a certificate of reinstatement, a limited liability company shall be reinstated with the same force and effect as if its articles of organization or authority to do business had not been canceled or forfeited pursuant to K.S.A. 17-76,139(d) or K.S.A. 2015 Supp. 17-7926(b), 17-7929(b) or 17-7934(f), and amendments thereto. Such reinstatement shall validate all contracts, acts, matters and things made, done and performed by the limited liability company, its members, managers, employees and agents during the time when its articles of organization or authority to do business was canceled or forfeited pursuant to K.S.A. 17-76,139(d) or K.S.A. 2015 Supp. 17-7926(b), 17-7929(b) or 17-7934(f), and amendments thereto, with the same force and effect and to all intents and purposes as if the articles of organization or authority to do business had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited liability company at the time its articles of organization or authority to do business was canceled or forfeited pursuant to K.S.A. 17-76,139(d) or K.S.A. 2015 Supp. 17-7926(b), 17-7929(b) or 17-7934(f), and amendments thereto, or which were acquired by the limited liability company following the cancellation or forfeiture of its articles of organization or authority to do business pursuant to K.S.A. 17-76,139(d) or K.S.A. 2015 Supp. 17-7926(b), 17-7929(b) or 17-7934(f), and amendments thereto, and which were not disposed of prior to the time of its reinstatement, shall be vested in the limited liability company after its reinstatement as fully as they were held by the limited liability company at, and after, as the case may be, the time its articles of organization or authority to do business was canceled or forfeited pursuant to K.S.A 17-76,139(d) or K.S.A. 2015 Supp. 17-7926(b), 17-7929(b) or 17-7934(f), and amendments thereto. After its reinstatement, the limited liability company shall be as exclusively liable for all contracts, acts, matters and things made, done or performed in its name and on its behalf by its members, managers, employees and agents prior to its reinstatement as if its articles of organization or authority to do business had at all times remained in full force and effect.

History: L. 2014, ch. 40, § 65; L. 2015, ch. 65, § 12; July 1.






Article 78 BUSINESS ENTITY TRANSACTIONS ACT

17-78-101 Short title.

17-78-101. Short title. This act may be cited as the business entity transactions act.

History: L. 2009, ch. 47, § 1; July 1, 2010.



17-78-102 Definitions.

17-78-102. Definitions. As used in this act:

(a) "Acquired entity" means the entity, all of one or more classes or series of interests in which are acquired in an interest exchange.

(b) "Acquiring entity" means the entity that acquires all of one or more classes or series of interests of the acquired entity in an interest exchange.

(c) "Agreement" means a plan or agreement of merger, interest exchange, conversion or domestication.

(d) "Approve" means, in the case of an entity, for its governors and interest holders to take whatever steps are necessary under its organic rules, organic law, and other law to:

(1) Propose a transaction subject to this act;

(2) adopt and approve the terms and conditions of the transaction; and

(3) conduct any required proceedings or otherwise obtain any required votes or consents of the governors or interest holders.

(e) "Conversion" means a transaction authorized by K.S.A. 2015 Supp. 17-78-401 through 17-78-406, and amendments thereto.

(f) "Converted entity" means the converting entity as it continues in existence after a conversion.

(g) "Converting entity" means the domestic entity that approves an agreement of conversion pursuant to K.S.A. 2015 Supp. 17-78-403, and amendments thereto, or the foreign entity that approves a conversion pursuant to the law of its jurisdiction of organization.

(h) "Domestic entity" means an entity whose internal affairs are governed by the law of this state.

(i) "Domesticated entity" means the domesticating entity as it continues in existence after a domestication.

(j) "Domesticating entity" means the domestic entity that approves an agreement of domestication pursuant to K.S.A. 2015 Supp. 17-78-503, and amendments thereto, or the foreign entity that approves a domestication pursuant to the law of its jurisdiction of organization.

(k) "Domestication" means a transaction authorized by K.S.A. 2015 Supp. 17-78-501 through 17-78-506, and amendments thereto.

(l) "Entity" means:

(1) A corporation;

(2) a general partnership, including a limited liability partnership;

(3) a limited partnership, including a limited liability limited partnership;

(4) a limited liability company;

(5) a business trust or statutory trust entity;

(6) a cooperative; or

(7) any other person that has a separate legal existence or has the power to acquire an interest in real property in its own name other than:

(A) An individual;

(B) a testamentary, inter vivos, or charitable trust, with the exception of a business trust, statutory trust entity or similar trust;

(C) an association or relationship that is not a partnership solely by reason of subsection (c) of K.S.A. 56a-202, and amendments thereto, or a similar provision of the law of any other jurisdiction;

(D) a decedent's estate; or

(E) a government, a governmental subdivision, agency, or instrumentality or a quasi-governmental instrumentality.

(m) "Filing entity" means an entity that is created by the filing of a public organic document.

(n) "Foreign entity" means an entity whose internal affairs are governed by the laws of a jurisdiction other than this state.

(o) "Governance interest" means the right under the organic law or organic rules of an entity, other than as a governor, agent, assignee or proxy, to:

(1) Receive or demand access to information concerning, or the books and records of, the entity;

(2) vote for the election of the governors of the entity; or

(3) receive notice of or vote on any or all issues involving the internal affairs of the entity.

(p) "Governor" means a person by or under whose authority the powers of an entity are exercised and under whose direction the business and affairs of the entity are managed pursuant to the organic law and organic rules of the entity.

(q) "Interest" means:

(1) A governance interest in an unincorporated entity;

(2) a transferable interest in an unincorporated entity; or

(3) a share or membership in a corporation.

(r) "Interest exchange" means a transaction authorized by K.S.A. 2015 Supp. 17-78-301 through 17-78-306, and amendments thereto.

(s) "Interest holder" means a direct holder of an interest.

(t) "Interest holder liability" means:

(1) Personal liability for a liability of an entity that is imposed on a person:

(A) Solely by reason of the status of the person as an interest holder; or

(B) by the organic rules of the entity pursuant to a provision of the organic law authorizing the organic rules to make one or more specified interest holders or categories of interest holders liable in their capacity as interest holders for all or specified liabilities of the entity; or

(2) an obligation of an interest holder under the organic rules of an entity to contribute to the entity.

(u) "Jurisdiction of organization" of an entity means the jurisdiction whose law includes the organic law of the entity.

(v) "Liability" means a debt, obligation or any other liability arising in any manner, regardless of whether it is secured or whether it is contingent.

(w) "Merger" means a transaction in which two or more merging entities are combined into a surviving entity pursuant to a filing with the secretary of state.

(x) "Merging entity" means an entity that is a party to a merger and exists immediately before the merger becomes effective.

(y) "Organic law" means the statutes, if any, other than this act, governing the internal affairs of an entity.

(z) "Organic rules" means the public organic document and private organic rules of an entity.

(aa) "Person" means an individual, corporation, estate, trust, partnership, limited liability company, business or similar trust, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(bb) "Private organic rules" mean the rules, whether or not in a record, that govern the internal affairs of an entity, are binding on all of its interest holders and are not part of its public organic document, if any.

(cc) "Protected agreement" means:

(1) A record evidencing indebtedness and any related agreement in effect on the effective date of this act;

(2) an agreement that is binding on an entity on the effective date of this act;

(3) the organic rules of an entity in effect on the effective date of this act; or

(4) an agreement that is binding on any of the governors or interest holders of an entity on the effective date of this act.

(dd) "Public organic document" means the public record the filing of which creates an entity and any amendment to or restatement of that record.

(ee) "Qualified foreign entity" means a foreign entity that is authorized to transact business in this state pursuant to a filing with the secretary of state.

(ff) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(gg) "Sign" means, with present intent to authenticate or adopt a record:

(1) To execute or adopt a tangible symbol; or

(2) to attach to or logically associate with the record an electronic sound, symbol or process.

(hh) "Surviving entity" means the entity that continues in existence after or is created by a merger.

(ii) "Transferable interest" means the right under an entity's organic law to receive distributions from the entity.

(jj) "Type," with regard to an entity, means a generic form of entity:

(1) Recognized at common law; or

(2) organized under an organic law, whether or not some entities organized under that organic law are subject to provisions of that law that create different categories of the form of entity.

History: L. 2009, ch. 47, § 2; July 1, 2010.



17-78-103 Relationship of act to other laws.

17-78-103. Relationship of act to other laws. (a) Unless displaced by particular provisions of this act, the principles of law and equity supplement this act.

(b) This act does not authorize an act prohibited by, and does not affect the application or requirements of, law other than this act.

(c) A transaction effected under this act may not create or impair any right or obligation on the part of a person under a provision of the law of this state other than this act relating to a change in control, takeover, business combination, control-share acquisition or similar transaction involving a domestic merging, acquired, converting or domesticating corporation unless:

(1) If the corporation does not survive the transaction, the transaction satisfies any requirements of the provision; or

(2) if the corporation survives the transaction, the approval of the agreement is by a vote of the shareholders or directors which would be sufficient to create or impair the right or obligation directly under the provision.

(d) Any entity subject to special regulation pursuant to chapter 66 of the Kansas Statutes Annotated shall be subject to the special provisions and requirements applicable to such entities including K.S.A. 66-127 and 66-136, and amendments thereto. Where the provisions of this act are not inconsistent, they shall be construed as supplemental to chapter 66 of the Kansas Statutes Annotated and not in derogation or limitation thereof.

History: L. 2009, ch. 47, § 3; July 1, 2010.



17-78-104 Required notice or approval.

17-78-104. Required notice or approval. (a) A domestic or foreign entity that is required to give notice to, or obtain the approval of, a governmental agency or officer in order to be a party to a merger shall give the notice or obtain the approval in order to be a party to an interest exchange, conversion or domestication.

(b) A domestic or foreign entity subject to chapter 66 of the Kansas Statutes Annotated shall obtain approval in accordance with the special requirements applicable thereto, including K.S.A. 66-127 and 66-136, and amendments thereto, prior to effecting a transaction under this act.

(c) Property held for a charitable purpose under the law of this state by a domestic or foreign entity immediately before a transaction under this act becomes effective may not, as a result of the transaction, be diverted from the objects for which it was donated, granted, or devised unless, to the extent required by or pursuant to the law of this state concerning cypres or other law dealing with nondiversion of charitable assets, the entity obtains an appropriate order of the district court specifying the disposition of the property.

History: L. 2009, ch. 47, § 4; July 1, 2010.



17-78-105 Status of filings.

17-78-105. Status of filings. A filing under this act signed by a domestic entity becomes part of the public organic document of the entity if the entity's organic law provides that similar filings under that law become part of the public organic document of the entity.

History: L. 2009, ch. 47, § 5; July 1, 2010.



17-78-106 Nonexclusivity.

17-78-106. Nonexclusivity. The fact that a transaction under this act produces a certain result does not preclude the same result from being accomplished in any other manner permitted by law other than this act.

History: L. 2009, ch. 47, § 6; July 1, 2010.



17-78-107 Reference to external facts.

17-78-107. Reference to external facts. An agreement may refer to facts ascertainable outside of the agreement if the manner in which the facts will operate upon the agreement is specified in the agreement. The facts may include the occurrence of an event or a determination or action by a person, whether or not the event, determination, or action is within the control of a party to the transaction.

History: L. 2009, ch. 47, § 7; July 1, 2010.



17-78-108 Alternative means of approval of transactions.

17-78-108. Alternative means of approval of transactions. Except as otherwise provided in the organic law or organic rules of a domestic entity, approval of a transaction under this act by the unanimous vote or consent of its interest holders satisfies the requirements of this act for approval of the transaction.

History: L. 2009, ch. 47, § 8; July 1, 2010.



17-78-109 Appraisal rights.

17-78-109. Appraisal rights. (a) An interest holder of a domestic merging, acquired, converting or domesticating entity is entitled to appraisal rights in connection with the transaction if the interest holder would have been entitled to appraisal rights under the entity's organic law in connection with a merger in which the interest of the interest holder was changed, converted or exchanged unless:

(1) The organic law permits the organic rules to limit the availability of appraisal rights; and

(2) the organic rules provide such a limit.

(b) An interest holder of a domestic merging, acquired, converting or domesticating entity is entitled to contractual appraisal rights in connection with a transaction under this act to the extent provided:

(1) In the entity's organic rules;

(2) in the agreement; or

(3) in the case of a corporation, by action of its governors.

(c) If an interest holder is entitled to contractual appraisal rights under subsection (b) and the entity's organic law does not provide procedures for the conduct of an appraisal rights proceeding, the general corporate code applies to the extent practicable or as otherwise provided in the entity's organic rules or the agreement.

History: L. 2009, ch. 47, § 9; July 1, 2010.



17-78-110 Excluded entities and transactions.

17-78-110. Excluded entities and transactions. The following entities may not participate in a transaction under this act:

(a) Entities regulated under chapter 40 of the Kansas Statutes Annotated;

(b) banks and trust companies organized under chapter 9 of the Kansas Statutes Annotated;

(c) credit unions organized under K.S.A. 17-2201 et seq., and amendments thereto; and

(d) professional corporations formed under the Kansas professional corporation law or limited liability companies organized under the Kansas revised limited liability company act to render a professional service, as defined at K.S.A. 17-2707, and amendments thereto.

History: L. 2009, ch. 47, § 10; July 1, 2010.



17-78-201 Merger authorized.

17-78-201. Merger authorized. (a) Except as otherwise provided in this section, by complying with K.S.A. 2015 Supp. 17-78-201 through 17-78-206, and amendments thereto:

(1) One or more domestic entities may merge with one or more domestic or foreign entities into a domestic or foreign surviving entity; and

(2) two or more foreign entities may merge into a domestic entity.

(b) Except as otherwise provided in this section, by complying with the provisions of K.S.A. 2015 Supp. 17-78-201 through 17-78-206, and amendments thereto, applicable to foreign entities a foreign entity may be a party to a merger under K.S.A. 2015 Supp. 17-78-201 through 17-78-206, and amendments thereto, or may be the surviving entity in such a merger if the merger is authorized by the law of the foreign entity's jurisdiction of organization.

(c) K.S.A. 2015 Supp. 17-78-201 through 17-78-206, and amendments thereto, do not apply to the following mergers:

(1) A merger between any two or more domestic corporations or one or more domestic corporations and one or more foreign corporations pursuant to K.S.A. 17-6701 et seq., and amendments thereto;

(2) a merger between any two or more partnerships pursuant to K.S.A. 56a-905, and amendments thereto; or

(3) a merger between any two or more domestic limited liability companies or one or more domestic limited liability companies and one or more foreign limited liability companies pursuant to K.S.A. 17-7681, and amendments thereto.

History: L. 2009, ch. 47, § 11; L. 2010, ch. 38, § 1; July 1.



17-78-202 Agreement of merger.

17-78-202. Agreement of merger. (a) A domestic entity may become a party to a merger under K.S.A. 2015 Supp. 17-78-201 through 17-78-206, and amendments thereto, by approving an agreement of merger. The agreement shall be in a record and contain:

(1) As to each merging entity, its name, jurisdiction of organization and type;

(2) if the surviving entity is to be created in the merger, a statement to that effect and its name, jurisdiction of organization and type;

(3) the manner of converting the interests in each party to the merger into interests, securities, obligations, rights to acquire interests or securities, cash or other property or any combination of the foregoing;

(4) if the surviving entity exists before the merger, any proposed amendments to its public organic document or to its private organic rules that are, or are proposed to be, in a record;

(5) if the surviving entity is to be created in the merger, its proposed public organic document, if any, and the full text of its private organic rules that are proposed to be in a record;

(6) the other terms and conditions of the merger; and

(7) any other provision required by the law of a merging entity's jurisdiction of organization or the organic rules of a merging entity.

(b) An agreement of merger shall be signed on behalf of each merging entity.

(c) An agreement of merger may contain any other provision not prohibited by law.

History: L. 2009, ch. 47, § 12; July 1, 2010.



17-78-203 Approval of merger.

17-78-203. Approval of merger. (a) An agreement of merger is not effective unless it has been approved:

(1) By a domestic merging entity:

(A) In accordance with the requirements, if any, in its organic law and organic rules for approval of:

(i) In the case of an entity that is not a corporation, a merger; or

(ii) in the case of a corporation, a merger requiring approval by a vote of the interest holders of the corporation; or

(B) if neither its organic law nor organic rules provide for approval of a merger described in subparagraph (A), by all of the interest holders of the entity entitled to vote on or consent to any matter; and

(2) in a record, by each interest holder of a domestic merging entity that will have interest holder liability for liabilities that arise after the merger becomes effective, unless, in the case of an entity that is not a corporation:

(A) The organic rules of the entity provide in a record for the approval of a merger in which some or all of its interest holders become subject to interest holder liability by the vote or consent of fewer than all of the interest holders; and

(B) the interest holder voted for or consented in a record to that provision of the organic rules or became an interest holder after the adoption of that provision.

(b) A merger involving a foreign merging entity is not effective unless it is approved by the foreign entity in accordance with the law of the foreign entity's jurisdiction of organization.

History: L. 2009, ch. 47, § 13; July 1, 2010.



17-78-204 Amendment or termination of agreement of merger.

17-78-204. Amendment or termination of agreement of merger. (a) An agreement of merger of a domestic merging entity may be amended:

(1) In the same manner as the agreement was approved, if the agreement does not provide for the manner in which it may be amended; or

(2) by the governors or interest holders of the entity in the manner provided in the agreement, but an interest holder that was entitled to vote on or consent to approval of the merger is entitled to vote on or consent to any amendment of the agreement that will change:

(A) The amount or kind of interests, securities, obligations, rights to acquire interests or securities, cash, or other property, or any combination of the foregoing, to be received by the interest holders of any party to the agreement;

(B) the public organic document or private organic rules of the surviving entity that will be in effect immediately after the merger becomes effective, except for changes that do not require approval of the interest holders of the surviving entity under its organic law or organic rules; or

(C) any other terms or conditions of the agreement, if the change would adversely affect the interest holder in any material respect.

(b) After an agreement of merger has been approved by a domestic merging entity and before a certificate of merger becomes effective, the agreement may be terminated:

(1) As provided in the agreement; or

(2) unless prohibited by the agreement, in the same manner as the agreement was approved.

(c) If an agreement of merger is terminated after a certificate of merger has been filed with the secretary of state and before the filing becomes effective, a certificate of termination, signed on behalf of a merging entity, shall be filed with the secretary of state before the time the certificate of merger becomes effective. The certificate of termination takes effect upon filing, and the merger is terminated and does not become effective. The certificate of termination shall contain:

(1) The name of each merging or surviving entity that is a domestic entity or a qualified foreign entity;

(2) the date on which the certificate of merger was filed; and

(3) a statement that the merger has been terminated in accordance with this section.

History: L. 2009, ch. 47, § 14; July 1, 2010.



17-78-205 Certificate of merger; effective date.

17-78-205. Certificate of merger; effective date. (a) A certificate of merger shall be signed on behalf of the surviving entity and filed with the secretary of state.

(b) A certificate of merger shall contain:

(1) The name, jurisdiction of organization and type of each merging entity that is not the surviving entity;

(2) the name, jurisdiction of organization and type of the surviving entity;

(3) if the certificate of merger is not to be effective upon filing, the later date and time on which it will become effective, which may not be more than 90 days after the date of filing;

(4) a statement that the merger was approved by each domestic merging entity, if any, in accordance with K.S.A. 2015 Supp. 17-78-201 through 17-78-206, and amendments thereto, and by each foreign merging entity, if any, in accordance with the law of its jurisdiction of organization;

(5) if the surviving entity exists before the merger and is a domestic filing entity, any amendment to its public organic document approved as part of the agreement of merger;

(6) if the surviving entity is created by the merger and is a domestic filing entity, its public organic document, as an attachment;

(7) if the surviving entity is created by the merger and is a domestic limited liability partnership, its statement of qualification, as an attachment; and

(8) if the surviving entity is a foreign entity that is not a qualified foreign entity, a mailing address to which the secretary of state may send any process served on the secretary of state pursuant to subsection (e) of K.S.A. 2015 Supp. 17-78-206, and amendments thereto.

(c) In addition to the requirements of subsection (b), a certificate of merger may contain any other provision not prohibited by law.

(d) If the surviving entity is a domestic entity, its name and any attached public organic document shall satisfy the requirements of the law of this state, except that it does not need to be signed and may omit any provision that is not required to be included in a restatement of the public organic document. If the surviving entity is a qualified foreign entity, its name shall satisfy the requirements of the law of this state.

(e) An agreement of merger that is signed on behalf of all of the merging entities and meets all of the requirements of subsection (b) may be filed with the secretary of state instead of a certificate of merger and upon filing has the same effect. If an agreement of merger is filed as provided in this subsection, references in this act to a certificate of merger refer to the agreement of merger filed under this subsection.

(f) A certificate of merger becomes effective upon the date and time of filing or the later date and time specified in the certificate of merger.

History: L. 2009, ch. 47, § 15; July 1, 2010.



17-78-206 Effect of merger.

17-78-206. Effect of merger. (a) When a merger becomes effective:

(1) The surviving entity continues or comes into existence;

(2) each merging entity that is not the surviving entity ceases to exist;

(3) all property of each merging entity vests in the surviving entity without assignment, reversion or impairment;

(4) all liabilities of each merging entity are liabilities of the surviving entity;

(5) except as otherwise provided by law other than this act or the agreement of merger, all of the rights, privileges, immunities, powers and purposes of each merging entity vest in the surviving entity;

(6) if the surviving entity exists before the merger:

(A) All of its property continues to be vested in it without reversion or impairment;

(B) it remains subject to all of its liabilities; and

(C) all of its rights, privileges, immunities, powers and purposes continue to be vested in it;

(7) the name of the surviving entity may be substituted for the name of any merging entity that is a party to any pending action or proceeding;

(8) if the surviving entity exists before the merger:

(A) its public organic document, if any, is amended as provided in the certificate of merger and is binding on its interest holders; and

(B) its private organic rules that are to be in a record, if any, are amended to the extent provided in the agreement of merger and are binding on and enforceable by:

(i) Its interest holders; and

(ii) in the case of a surviving entity that is not a corporation, any other person that is a party to an agreement that is part of the surviving entity's private organic rules;

(9) if the surviving entity is created by the merger:

(A) Its public organic document, if any, is effective and is binding on its interest holders; and

(B) its private organic rules are effective and are binding on and enforceable by:

(i) Its interest holders; and

(ii) in the case of a surviving entity that is not a corporation, any other person that was a party to an agreement that was part of the organic rules of a merging entity if that person has agreed to be a party to an agreement that is part of the surviving entity's private organic rules; and

(10) the interests in each merging entity that are to be converted in the merger are converted and the interest holders of those interests are entitled only to the rights provided to them under the agreement of merger and to any appraisal rights they have under K.S.A. 2015 Supp. 17-78-109, and amendments thereto, and the merging entity's organic law.

(b) Except as otherwise provided in the organic law or organic rules of a merging entity, the merger does not give rise to any rights that an interest holder, governor or third party would otherwise have upon a dissolution, liquidation or winding-up of the merging entity.

(c) When a merger becomes effective, a person that did not have interest holder liability with respect to any of the merging entities and that becomes subject to interest holder liability with respect to a domestic entity as a result of a merger has interest holder liability only to the extent provided by the organic law of the entity and only for those liabilities that arise after the merger becomes effective.

(d) When a merger becomes effective, the interest holder liability of a person that ceases to hold an interest in a domestic merging entity with respect to which the person had interest holder liability is as follows:

(1) The merger does not discharge any interest holder liability under the organic law of the domestic merging entity to the extent the interest holder liability arose before the merger became effective;

(2) the person does not have interest holder liability under the organic law of the domestic merging entity for any liability that arises after the merger becomes effective;

(3) the organic law of the domestic merging entity continues to apply to the release, collection or discharge of any interest holder liability preserved under paragraph (1) as if the merger had not occurred and the surviving entity were the domestic merging entity; and

(4) the person has whatever rights of contribution from any other person as are provided by the organic law or organic rules of the domestic merging entity with respect to any interest holder liability preserved under paragraph (1) as if the merger had not occurred.

(e) When a merger becomes effective, a foreign entity that is the surviving entity:

(1) May be served with process in this state for the collection and enforcement of any liabilities of a domestic merging entity; and

(2) irrevocably appoints the secretary of state as its agent to accept service of process in any such suit or other proceeding. Service of process shall be made on the foreign entity pursuant to K.S.A. 60-304, and amendments thereto.

(f) When a merger becomes effective, the certificate of authority or other foreign qualification of any foreign merging entity that is not the surviving entity is canceled.

History: L. 2009, ch. 47, § 16; July 1, 2010.



17-78-301 Interest exchange authorized.

17-78-301. Interest exchange authorized. (a) Except as otherwise provided in this section, by complying with K.S.A. 2015 Supp. 17-78-301 through 17-78-306, and amendments thereto:

(1) A domestic entity may acquire all of one or more classes or series of interests of another domestic or foreign entity in exchange for interests, securities, obligations, rights to acquire interests or securities, cash, or other property, or any combination of the foregoing; or

(2) all of one or more classes or series of interests of a domestic entity may be acquired by another domestic or foreign entity in exchange for interests, securities, obligations, rights to acquire interests or securities, cash, or other property, or any combination of the foregoing.

(b) Except as otherwise provided in this section, by complying with the provisions of K.S.A. 2015 Supp. 17-78-301 through 17-78-306, and amendments thereto, applicable to foreign entities a foreign entity may be the acquiring or acquired entity in an interest exchange under K.S.A. 2015 Supp. 17-78-301 through 17-78-306, and amendments thereto, if the interest exchange is authorized by the law of the foreign entity's jurisdiction of organization.

(c) If a protected agreement contains a provision that applies to a merger of a domestic entity but does not refer to an interest exchange, the provision applies to an interest exchange in which the domestic entity is the acquired entity as if the interest exchange were a merger until the provision is amended after the effective date of this act.

History: L. 2009, ch. 47, § 17; July 1, 2010.



17-78-302 Agreement of interest exchange.

17-78-302. Agreement of interest exchange. (a) A domestic entity may be the acquired entity in an interest exchange under K.S.A. 2015 Supp. 17-78-301 through 17-78-306, and amendments thereto, by approving an agreement of interest exchange. The agreement shall be in a record and contain:

(1) The name and type of the acquired entity;

(2) the name, jurisdiction of organization and type of the acquiring entity;

(3) the manner of converting the interests in the acquired entity into interests, securities, obligations, rights to acquire interests or securities, cash, or other property or any combination of the foregoing;

(4) any proposed amendments to the public organic document or private organic rules that are, or are proposed to be, in a record of the acquired entity;

(5) the other terms and conditions of the interest exchange; and

(6) any other provision required by the law of this state or the organic rules of the acquired entity.

(b) An agreement of interest exchange may contain any other provision not prohibited by law.

History: L. 2009, ch. 47, § 18; July 1, 2010.



17-78-303 Approval of interest exchange.

17-78-303. Approval of interest exchange. (a) An agreement of interest exchange is not effective unless it has been approved:

(1) By a domestic acquired entity:

(A) In accordance with the requirements, if any, in its organic law and organic rules for approval of an interest exchange;

(B) except as otherwise provided in subsection (d), if neither its organic law nor organic rules provide for approval of an interest exchange, in accordance with the requirements, if any, in its organic law and organic rules for approval of:

(i) In the case of an entity that is not a corporation, a merger, as if the interest exchange were a merger; or

(ii) in the case of a corporation, a merger requiring approval by a vote of the interest holders of the corporation, as if the interest exchange were that type of merger; or

(C) if neither its organic law nor organic rules provide for approval of an interest exchange or a merger described in subparagraph (B), by all of the interest holders of the entity entitled to vote on or consent to any matter; and

(2) in a record, by each interest holder of a domestic acquired entity that will have interest holder liability for liabilities that arise after the interest exchange becomes effective, unless, in the case of an entity that is not a corporation:

(A) The organic rules of the entity provide in a record for the approval of an interest exchange or a merger in which some or all of its interest holders become subject to interest holder liability by the vote or consent of fewer than all of the interest holders; and

(B) the interest holder voted for or consented in a record to that provision of the organic rules or became an interest holder after the adoption of that provision.

(b) An interest exchange involving a foreign acquired entity is not effective unless it is approved by the foreign entity in accordance with the law of the foreign entity's jurisdiction of organization.

(c) Except as otherwise provided in its organic law or organic rules, the interest holders of the acquiring entity are not required to approve the interest exchange.

(d) A provision of the organic law of a domestic acquired entity that would permit a merger between the acquired entity and the acquiring entity to be approved without the vote or consent of the interest holders of the acquired entity because of the percentage of interests in the acquired entity held by the acquiring entity does not apply to approval of an interest exchange under subsection (a)(1)(B).

History: L. 2009, ch. 47, § 19; July 1, 2010.



17-78-304 Amendment or termination of agreement of interest exchange.

17-78-304. Amendment or termination of agreement of interest exchange. (a) An agreement of interest exchange of a domestic acquired entity may be amended:

(1) In the same manner as the agreement was approved, if the agreement does not provide for the manner in which it may be amended; or

(2) by the governors or interest holders of the entity in the manner provided in the agreement, but an interest holder that was entitled to vote on or consent to approval of the interest exchange is entitled to vote on or consent to any amendment of the agreement that will change:

(A) The amount or kind of interests, securities, obligations, rights to acquire interests or securities, cash, or other property, or any combination of the foregoing, to be received by any of the interest holders of the acquired entity under the agreement;

(B) the public organic document or private organic rules of the acquired entity that will be in effect immediately after the interest exchange becomes effective, except for changes that do not require approval of the interest holders of the acquired entity under its organic law or organic rules; or

(C) any other terms or conditions of the agreement, if the change would adversely affect the interest holder in any material respect.

(b) After an agreement of interest exchange has been approved by a domestic acquired entity and before a certificate of interest exchange becomes effective, the agreement may be terminated:

(1) As provided in the agreement; or

(2) unless prohibited by the agreement, in the same manner as the agreement was approved.

(c) If an agreement of interest exchange is terminated after a certificate of interest exchange has been filed with the secretary of state and before the filing becomes effective, a certificate of termination, signed on behalf of the acquired entity, shall be filed with the secretary of state before the time the certificate of interest exchange becomes effective. The certificate of termination takes effect upon filing and the interest exchange is terminated and does not become effective. The certificate of termination must contain:

(1) The name of the acquired entity;

(2) the date on which the certificate of interest exchange was filed; and

(3) a statement that the interest exchange has been terminated in accordance with this section.

History: L. 2009, ch. 47, § 20; July 1, 2010.



17-78-305 Certificate of interest exchange; effective date.

17-78-305. Certificate of interest exchange; effective date. (a) A certificate of interest exchange shall be signed on behalf of a domestic acquired entity and filed with the secretary of state.

(b) A certificate of interest exchange must contain:

(1) The name and type of the acquired entity;

(2) the name, jurisdiction of organization and type of the acquiring entity;

(3) if the certificate of interest exchange is not to be effective upon filing, the later date and time on which it will become effective, which may not be more than 90 days after the date of filing;

(4) a statement that the agreement of interest exchange was approved by the acquired entity in accordance with K.S.A. 2015 Supp. 17-78-301 through 17-78-306, and amendments thereto; and

(5) any amendments to the acquired entity's public organic document approved as part of the agreement of interest exchange.

(c) In addition to the requirements of subsection (b), a certificate of interest exchange may contain any other provision not prohibited by law.

(d) An agreement of interest exchange that is signed on behalf of a domestic acquired entity and meets all of the requirements of subsection (b) may be filed with the secretary of state instead of a certificate of interest exchange and upon filing has the same effect. If an agreement of interest exchange is filed as provided in this subsection, references in this act to a certificate of interest exchange refer to the agreement of interest exchange filed under this subsection.

(e) A certificate of interest exchange becomes effective upon the date and time of filing or the later date and time specified in the certificate of interest exchange.

History: L. 2009, ch. 47, § 21; July 1, 2010.



17-78-306 Effect of interest exchange.

17-78-306. Effect of interest exchange. (a) When an interest exchange becomes effective:

(1) The interests in the acquired entity that are the subject of the interest exchange cease to exist or are converted or exchanged and the interest holders of those interests are entitled only to the rights provided to them under the agreement of interest exchange and to any appraisal rights they have under K.S.A. 2015 Supp. 17-78-109, and amendments thereto, and the acquired entity's organic law;

(2) the acquiring entity becomes the interest holder of the interests in the acquired entity stated in the agreement of interest exchange to be acquired by the acquiring entity;

(3) the public organic document, if any, of the acquired entity is amended as provided in the certificate of interest exchange and is binding on its interest holders; and

(4) the private organic rules of the acquired entity that are to be in a record, if any, are amended to the extent provided in the agreement of interest exchange and are binding on and enforceable by:

(A) Its interest holders; and

(B) in the case of an acquired entity that is not a corporation, any other person that is a party to an agreement that is part of the acquired entity's private organic rules.

(b) Except as otherwise provided in the organic law or organic rules of the acquired entity, the interest exchange does not give rise to any rights that an interest holder, governor or third party would otherwise have upon a dissolution, liquidation or winding-up of the acquired entity.

(c) When an interest exchange becomes effective, a person that did not have interest holder liability with respect to the acquired entity and that becomes subject to interest holder liability with respect to a domestic entity as a result of the interest exchange has interest holder liability only to the extent provided by the organic law of the entity and only for those liabilities that arise after the interest exchange becomes effective.

(d) When an interest exchange becomes effective, the interest holder liability of a person that ceases to hold an interest in a domestic acquired entity with respect to which the person had interest holder liability is as follows:

(1) The interest exchange does not discharge any interest holder liability under the organic law of the domestic acquired entity to the extent the interest holder liability arose before the interest exchange became effective;

(2) the person does not have interest holder liability under the organic law of the domestic acquired entity for any liability that arises after the interest exchange becomes effective;

(3) the organic law of the domestic acquired entity continues to apply to the release, collection or discharge of any interest holder liability preserved under paragraph (1) as if the interest exchange had not occurred; and

(4) the person has whatever rights of contribution from any other person as are provided by the organic law or organic rules of the domestic acquired entity with respect to any interest holder liability preserved under paragraph (1) as if the interest exchange had not occurred.

History: L. 2009, ch. 47, § 22; July 1, 2010.



17-78-401 Conversion authorized.

17-78-401. Conversion authorized. (a) Except as otherwise provided in this section, by complying with K.S.A. 2015 Supp. 17-78-401 through 17-78-406, and amendments thereto, a domestic entity may become:

(1) A domestic entity of a different type; or

(2) a foreign entity of a different type, if the conversion is authorized by the law of the foreign jurisdiction.

(b) Except as otherwise provided in this section, by complying with the provisions of K.S.A. 2015 Supp. 17-78-401 through 17-78-406, and amendments thereto, applicable to foreign entities a foreign entity may become a domestic entity of a different type if the conversion is authorized by the law of the foreign entity's jurisdiction of organization.

(c) If a protected agreement contains a provision that applies to a merger of a domestic entity but does not refer to a conversion, the provision applies to a conversion of the entity as if the conversion were a merger until the provision is amended after the effective date of this act.

History: L. 2009, ch. 47, § 23; July 1, 2010.



17-78-402 Agreement of conversion.

17-78-402. Agreement of conversion. (a) A domestic entity may convert to a different type of entity under K.S.A. 2015 Supp. 17-78-401 through 17-78-406, and amendments thereto, by approving an agreement of conversion. The agreement shall be in a record and contain:

(1) The name and type of the converting entity;

(2) the name, jurisdiction of organization and type of the converted entity;

(3) the manner of converting the interests in the converting entity into interests, securities, obligations, rights to acquire interests or securities, cash, or other property or any combination of the foregoing;

(4) the proposed public organic document of the converted entity if it will be a filing entity;

(5) the full text of the private organic rules of the converted entity that are proposed to be in a record;

(6) the other terms and conditions of the conversion; and

(7) any other provision required by the law of this state or the organic rules of the converting entity.

(b) An agreement of conversion may contain any other provision not prohibited by law.

History: L. 2009, ch. 47, § 24; July 1, 2010.



17-78-403 Approval of conversion.

17-78-403. Approval of conversion. (a) An agreement of conversion is not effective unless it has been approved:

(1) By a domestic converting entity:

(A) In accordance with the requirements, if any, in its organic rules for approval of a conversion;

(B) if its organic rules do not provide for approval of a conversion, in accordance with the requirements, if any, in its organic law and organic rules for approval of:

(i) In the case of an entity that is not a corporation, a merger, as if the conversion were a merger; or

(ii) in the case of a corporation, a merger requiring approval by a vote of the interest holders of the corporation, as if the conversion were that type of merger; or

(C) if neither its organic law nor organic rules provide for approval of a conversion or a merger described in subparagraph (B), by all of the interest holders of the entity entitled to vote on or consent to any matter; and

(2) in a record, by each interest holder of a domestic converting entity that will have interest holder liability for liabilities that arise after the conversion becomes effective, unless, in the case of an entity that is not a corporation:

(A) The organic rules of the entity provide in a record for the approval of a conversion or a merger in which some or all of its interest holders become subject to interest holder liability by the vote or consent of fewer than all of the interest holders; and

(B) the interest holder voted for or consented in a record to that provision of the organic rules or became an interest holder after the adoption of that provision.

(b) A conversion of a foreign converting entity is not effective unless it is approved by the foreign entity in accordance with the law of the foreign entity's jurisdiction of organization.

History: L. 2009, ch. 47, § 25; July 1, 2010.



17-78-404 Amendment or termination of agreement of conversion.

17-78-404. Amendment or termination of agreement of conversion. (a) An agreement of conversion of a domestic converting entity may be amended:

(1) In the same manner as the agreement was approved, if the agreement does not provide for the manner in which it may be amended; or

(2) by the governors or interest holders of the entity in the manner provided in the agreement, but an interest holder that was entitled to vote on or consent to approval of the conversion is entitled to vote on or consent to any amendment of the agreement that will change:

(A) The amount or kind of interests, securities, obligations, rights to acquire interests or securities, cash or other property, or any combination of the foregoing, to be received by any of the interest holders of the converting entity under the agreement;

(B) the public organic document or private organic rules of the converted entity that will be in effect immediately after the conversion becomes effective, except for changes that do not require approval of the interest holders of the converted entity under its organic law or organic rules; or

(C) any other terms or conditions of the agreement, if the change would adversely affect the interest holder in any material respect.

(b) After an agreement of conversion has been approved by a domestic converting entity and before a certificate of conversion becomes effective, the agreement may be terminated:

(1) As provided in the agreement; or

(2) unless prohibited by the agreement, in the same manner as the agreement was approved.

(c) If an agreement of conversion is terminated after a certificate of conversion has been filed with the secretary of state and before the filing becomes effective, a certificate of termination, signed on behalf of the entity, shall be filed with the secretary of state before the time the certificate of conversion becomes effective. The certificate of termination takes effect upon filing and the conversion is terminated and does not become effective. The certificate of termination shall contain:

(1) The name of the converting entity;

(2) the date on which the certificate of conversion was filed; and

(3) a statement that the conversion has been terminated in accordance with this section.

History: L. 2009, ch. 47, § 26; July 1, 2010.



17-78-405 Certificate of conversion; effective date.

17-78-405. Certificate of conversion; effective date. (a) A certificate of conversion shall be signed on behalf of the converting entity and filed with the secretary of state.

(b) A certificate of conversion shall contain:

(1) The name, jurisdiction of organization and type of the converting entity;

(2) the name, jurisdiction of organization and type of the converted entity;

(3) if the certificate of conversion is not to be effective upon filing, the later date and time on which it will become effective, which may not be more than 90 days after the date of filing;

(4) if the converting entity is a domestic entity, a statement that the agreement of conversion was approved in accordance with K.S.A. 2015 Supp. 17-78-401 through 17-78-406, and amendments thereto, or, if the converting entity is a foreign entity, a statement that the conversion was approved by the foreign converting entity in accordance with the law of its jurisdiction of organization;

(5) if the converted entity is a domestic filing entity, the text of its public organic document, as an attachment;

(6) if the converted entity is a domestic limited liability partnership, the text of its statement of qualification, as an attachment; and

(7) if the converted entity is a foreign entity, a mailing address to which the secretary of state may send any process served on the secretary of state pursuant to subsection (e) of K.S.A. 2015 Supp. 17-78-406, and amendments thereto.

(c) In addition to the requirements of subsection (b), a certificate of conversion may contain any other provision not prohibited by law.

(d) If the converted entity is a domestic entity, its name and public organic document, if any, must satisfy the requirements of the law of this state, except that it does not need to be signed and may omit any provision that is not required to be included in a restatement of the public organic document.

(e) An agreement of conversion that is signed on behalf of a domestic converting entity and meets all of the requirements of subsection (b) may be filed with the secretary of state instead of a certificate of conversion and upon filing has the same effect. If an agreement of conversion is filed as provided in this subsection, references in this act to a certificate of conversion refer to the agreement of conversion filed under this subsection.

(f) A certificate of conversion becomes effective upon the date and time of filing or the later date and time specified in the certificate of conversion.

History: L. 2009, ch. 47, § 27; July 1, 2010.



17-78-406 Effect of conversion.

17-78-406. Effect of conversion. (a) When a conversion becomes effective:

(1) The converted entity is:

(A) Organized under and subject to the organic law of the converted entity; and

(B) the same entity without interruption as the converting entity;

(2) all property of the converting entity continues to be vested in the converted entity without assignment, reversion or impairment;

(3) all liabilities of the converting entity continue as liabilities of the converted entity;

(4) except as provided by law other than this act or the agreement of conversion, all of the rights, privileges, immunities, powers and purposes of the converting entity remain in the converted entity;

(5) the name of the converted entity may be substituted for the name of the converting entity in any pending action or proceeding;

(6) if a converted entity is a filing entity, its public organic document is effective and is binding on its interest holders;

(7) if the converted entity is a limited liability partnership, its statement of qualification is effective simultaneously;

(8) the private organic rules of the converted entity that are to be in a record, if any, approved as part of the agreement of conversion are effective and are binding on and enforceable by:

(A) Its interest holders; and

(B) in the case of a converted entity that is not a corporation, any other person that is a party to an agreement that is part of the entity's private organic rules; and

(9) the interests in the converting entity are converted and the interest holders of the converting entity are entitled only to the rights provided to them under the agreement of conversion and to any appraisal rights they have under K.S.A. 2015 Supp. 17-78-109, and amendments thereto, and the converting entity's organic law.

(b) Except as otherwise provided in the organic law or organic rules of the converting entity, the conversion does not give rise to any rights that an interest holder, governor or third party would otherwise have upon a dissolution, liquidation or winding-up of the converting entity.

(c) When a conversion becomes effective, a person that did not have interest holder liability with respect to the converting entity and that becomes subject to interest holder liability with respect to a domestic entity as a result of a conversion has interest holder liability only to the extent provided by the organic law of the entity and only for those liabilities that arise after the conversion becomes effective.

(d) When a conversion becomes effective:

(1) The conversion does not discharge any interest holder liability under the organic law of a domestic converting entity to the extent the interest holder liability arose before the conversion became effective;

(2) a person does not have interest holder liability under the organic law of a domestic converting entity for any liability that arises after the conversion becomes effective;

(3) the organic law of a domestic converting entity continues to apply to the release, collection or discharge of any interest holder liability preserved under paragraph (1) as if the conversion had not occurred and the surviving converted entity were the domestic converting entity; and

(4) a person has whatever rights of contribution from any other person as are provided by the organic law or organic rules of the domestic converting entity with respect to any interest holder liability preserved under paragraph (1) as if the conversion had not occurred.

(e) When a conversion becomes effective, a foreign entity that is the converted entity:

(1) May be served with process in this state for the collection and enforcement of any of its liabilities; and

(2) irrevocably appoints the secretary of state as its agent to accept service of process in any such suit or other proceeding. Service of process shall be made on the foreign entity pursuant to K.S.A. 60-304, and amendments thereto.

(f) If the converting entity is a qualified foreign entity, the certificate of authority or other foreign qualification of the converting entity is canceled when the conversion becomes effective.

(g) A conversion does not require the entity to wind up its affairs and does not constitute or cause the dissolution of the entity.

History: L. 2009, ch. 47, § 28; July 1, 2010.



17-78-501 Domestication authorized.

17-78-501. Domestication authorized. (a) Except as otherwise provided in this section, by complying with K.S.A. 2015 Supp. 17-78-501 through 17-78-506, and amendments thereto, a domestic entity may become a domestic entity of the same type in a foreign jurisdiction if the domestication is authorized by the law of the foreign jurisdiction.

(b) Except as otherwise provided in this section, by complying with the provisions of K.S.A. 2015 Supp. 17-78-501 through 17-78-506, and amendments thereto, applicable to foreign entities a foreign entity may become a domestic entity of the same type in this state if the domestication is authorized by the law of the foreign entity's jurisdiction of organization.

(c) When the term domestic entity is used in K.S.A. 2015 Supp. 17-78-501 through 17-78-506, and amendments thereto, with reference to a foreign jurisdiction, it means an entity whose internal affairs are governed by the law of the foreign jurisdiction.

(d) If a protected agreement contains a provision that applies to a merger of a domestic entity but does not refer to a domestication, the provision applies to a domestication of the entity as if the domestication were a merger until the provision is amended after the effective date of this act.

History: L. 2009, ch. 47, § 29; July 1, 2010.



17-78-502 Agreement of domestication.

17-78-502. Agreement of domestication. (a) A domestic entity may become a foreign entity in a domestication by approving an agreement of domestication. The agreement shall be in a record and contain:

(1) The name and type of the domesticating entity;

(2) the name and jurisdiction of organization of the domesticated entity;

(3) the manner of converting the interests in the domesticating entity into interests, securities, obligations, rights to acquire interests or securities, cash or other property or any combination of the foregoing;

(4) the proposed public organic document of the domesticated entity if it is a filing entity;

(5) the full text of the private organic rules of the domesticated entity that are proposed to be in a record;

(6) the other terms and conditions of the domestication; and

(7) any other provision required by the law of this state or the organic rules of the domesticating entity.

(b) An agreement of domestication may contain any other provision not prohibited by law.

History: L. 2009, ch. 47, § 30; July 1, 2010.



17-78-503 Approval of domestication.

17-78-503. Approval of domestication. (a) An agreement of domestication is not effective unless it has been approved:

(1) By a domestic domesticating entity:

(A) In accordance with the requirements, if any, in its organic rules for approval of a domestication;

(B) if its organic rules do not provide for approval of a domestication, in accordance with the requirements, if any, in its organic law and organic rules for approval of:

(i) In the case of an entity that is not a corporation, a merger, as if the domestication were a merger; or

(ii)  in the case of a corporation, a merger requiring approval by a vote of the interest holders of the corporation, as if the domestication were that type of merger; or

(C) if neither its organic law nor organic rules provide for approval of a domestication or a merger described in subparagraph (B), by all of the interest holders of the entity entitled to vote on or consent to any matter; and

(2) in a record, by each interest holder of a domestic domesticating entity that will have interest holder liability for liabilities that arise after the domestication becomes effective, unless, in the case of an entity that is not a corporation:

(A) The organic rules of the entity in a record provide for the approval of a domestication or a merger in which some or all of its interest holders become subject to interest holder liability by the vote or consent of fewer than all of the interest holders; and

(B) the interest holder voted for or consented in a record to that provision of the organic rules or became an interest holder after the adoption of that provision.

(b) A domestication of a foreign domesticating entity is not effective unless it is approved in accordance with the law of the foreign entity's jurisdiction of organization.

History: L. 2009, ch. 47, § 31; July 1, 2010.



17-78-504 Amendment or termination of agreement of domestication.

17-78-504. Amendment or termination of agreement of domestication. (a) An agreement of domestication of a domestic domesticating entity may be amended:

(1) In the same manner as the agreement was approved, if the agreement does not provide for the manner in which it may be amended; or

(2) by the governors or interest holders of the entity in the manner provided in the agreement, but an interest holder that was entitled to vote on or consent to approval of the domestication is entitled to vote on or consent to any amendment of the agreement that will change:

(A) The amount or kind of interests, securities, obligations, rights to acquire interests or securities, cash or other property, or any combination of the foregoing, to be received by any of the interest holders of the domesticating entity under the agreement;

(B) the public organic document or private organic rules of the domesticated entity that will be in effect immediately after the domestication becomes effective, except for changes that do not require approval of the interest holders of the domesticated entity under its organic law or organic rules; or

(C) any other terms or conditions of the agreement, if the change would adversely affect the interest holder in any material respect.

(b) After an agreement of domestication has been approved by a domestic domesticating entity and before a certificate of domestication becomes effective, the agreement may be terminated:

(1) As provided in the agreement; or

(2) unless prohibited by the agreement, in the same manner as the agreement was approved.

(c) If an agreement of domestication is terminated after a certificate of domestication has been filed with the secretary of state and before the filing becomes effective, a certificate of termination, signed on behalf of the entity, shall be filed with the secretary of state before the time the certificate of domestication becomes effective. The certificate of termination takes effect upon filing and the domestication is terminated and does not become effective. The certificate of termination shall contain:

(1) The name of the domesticating entity;

(2) the date on which the certificate of domestication was filed; and

(3) a statement that the domestication has been terminated in accordance with this section.

History: L. 2009, ch. 47, § 32; July 1, 2010.



17-78-505 Certificate of domestication; effective date.

17-78-505. Certificate of domestication; effective date. (a) A certificate of domestication shall be signed on behalf of the domesticating entity and filed with the secretary of state.

(b) A certificate of domestication shall contain:

(1) The name, jurisdiction of organization and type of the domesticating entity;

(2) the name and jurisdiction of organization of the domesticated entity;

(3) if the certificate of domestication is not to be effective upon filing, the later date and time on which it will become effective, which may not be more than 90 days after the date of filing;

(4) if the domesticating entity is a domestic entity, a statement that the agreement of domestication was approved in accordance with K.S.A. 2015 Supp. 17-78-501 through 17-78-506, and amendments thereto, or, if the domesticating entity is a foreign entity, a statement that the domestication was approved in accordance with the law of its jurisdiction of organization;

(5) if the domesticated entity is a domestic filing entity, its public organic document, as an attachment;

(6) if the domesticated entity is a domestic limited liability partnership, its statement of qualification, as an attachment; and

(7) if the domesticated entity is a foreign entity, a mailing address to which the secretary of state may send any process served on the secretary of state pursuant to subsection (e) of K.S.A. 2015 Supp. 17-78-506, and amendments thereto.

(c) In addition to the requirements of subsection (b), a certificate of domestication may contain any other provision not prohibited by law.

(d) If the domesticated entity is a domestic entity, its name and public organic document, if any, must satisfy the requirements of the law of this state, except that it does not need to be signed and may omit any provision that is not required to be included in a restatement of the public organic document.

(e) An agreement of domestication that is signed on behalf of a domesticating domestic entity and meets all of the requirements of subsection (b) may be filed with the secretary of state instead of a certificate of domestication and upon filing has the same effect. If an agreement of domestication is filed as provided in this subsection, references in this act to a certificate of domestication refer to the agreement of domestication filed under this subsection.

(f) A certificate of domestication becomes effective upon the date and time of filing or the later date and time specified in the certificate of domestication.

History: L. 2009, ch. 47, § 33; July 1, 2010.



17-78-506 Effect of domestication.

17-78-506. Effect of domestication. (a) When a domestication becomes effective:

(1) The domesticated entity is:

(A) Organized under and subject to the organic law of the domesticated entity; and

(B) the same entity without interruption as the domesticating entity;

(2) all property of the domesticating entity continues to be vested in the domesticated entity without assignment, reversion or impairment;

(3) all liabilities of the domesticating entity continue as liabilities of the domesticated entity;

(4) except as provided by law other than this act or the agreement of domestication, all of the rights, privileges, immunities, powers and purposes of the domesticating entity remain in the domesticated entity;

(5) the name of the domesticated entity may be substituted for the name of the domesticating entity in any pending action or proceeding;

(6) if the domesticated entity is a filing entity, its public organic document is effective and is binding on its interest holders;

(7) if the domesticated entity is a limited liability partnership, its statement of qualification is effective simultaneously;

(8) the private organic rules of the domesticated entity that are to be in a record, if any, approved as part of the agreement of domestication are effective and are binding on and enforceable by:

(A) Its interest holders; and

(B) in the case of a domesticated entity that is not a corporation, any other person that is a party to an agreement that is part of the domesticated entity's private organic rules; and

(9) the interests in the domesticating entity are converted to the extent and as approved in connection with the domestication and the interest holders of the domesticating entity are entitled only to the rights provided to them under the agreement of domestication and to any appraisal rights they have under K.S.A. 2015 Supp. 17-78-109, and amendments thereto, and the domesticating entity's organic law.

(b) Except as otherwise provided in the organic law or organic rules of the domesticating entity, the domestication does not give rise to any rights that an interest holder, governor or third party would otherwise have upon a dissolution, liquidation or winding-up of the domesticating entity.

(c) When a domestication becomes effective, a person that did not have interest holder liability with respect to the domesticating entity and that becomes subject to interest holder liability with respect to a domestic entity as a result of the domestication has interest holder liability only to the extent provided by the organic law of the entity and only for those liabilities that arise after the domestication becomes effective.

(d) When a domestication becomes effective:

(1) The domestication does not discharge any interest holder liability under the organic law of a domesticating domestic entity to the extent the interest holder liability arose before the domestication became effective;

(2) a person does not have interest holder liability under the organic law of a domestic domesticating entity for any liability that arises after the domestication becomes effective;

(3) the organic law of a domestic domesticating entity continues to apply to the release, collection or discharge of any interest holder liability preserved under paragraph (1) as if the domestication had not occurred and the domesticated entity were the domestic domesticating entity; and

(4) a person has whatever rights of contribution from any other person as are provided by the organic law or organic rules of a domestic domesticating entity with respect to any interest holder liability preserved under paragraph (1) as if the domestication had not occurred.

(e) When a domestication becomes effective, a domesticated entity that is a foreign entity:

(1) May be served with process in this state for the collection and enforcement of any of its liabilities; and

(2) irrevocably appoints the secretary of state as its agent to accept service of process in any such suit or other proceeding. Service of process shall be made on the foreign entity pursuant to K.S.A. 60-304, and amendments thereto.

(f) If the domesticating entity is a qualified foreign entity, the certificate of authority or other foreign qualification of the domesticating entity is canceled when the domestication becomes effective.

(g) A domestication does not require the entity to wind up its affairs and does not constitute or cause the dissolution of the entity.

History: L. 2009, ch. 47, § 34; July 1, 2010.



17-78-601 Filing requirements; execution.

17-78-601. Filing requirements; execution. (a) When any provision of this act requires any instrument to be filed with the secretary of state, such instrument shall be filed in accordance with this section:

(1) The document shall contain the information required by this act;

(2) the document shall be in a record;

(3) the document shall be in the English language, but the name of an entity need not be in English if written in English letters or Arabic or Roman numerals;

(4) the document shall be signed:

(A) By an officer of a domestic or foreign corporation;

(B) by a person authorized by a domestic or foreign entity that is not a corporation; or

(C) if the entity is in the hands of a receiver, trustee or other court-appointed fiduciary, by that person;

(5) the instrument shall state the name and capacity of the person that signed it;

(6) any signature on instruments authorized to be filed with the secretary of state under this act may be a facsimile, a conformed signature or an electronically transmitted signature. The execution of any instrument required to be filed with the secretary of state shall constitute an oath or affirmation, under the penalties of perjury, that the facts stated in the instrument are true; and

(7) the instrument shall be delivered to the office of the secretary of state for filing. Delivery may be made by electronic transmission if and to the extent permitted by the secretary of state.

(b) When a document is delivered to the office of the secretary of state for filing, the correct filing fee and any tax, fee or penalty required to be paid by this act or other law shall be paid. The secretary of state shall establish by rule and regulation the filing fees for instruments filed pursuant to this act.

(c) Upon delivery of the instrument and upon tender of the required fees and any taxes:

(1) The secretary of state shall certify that the instrument has been filed in the office of secretary of state by endorsing upon the original signed instrument the word "Filed" and the date and hour of its filing. This endorsement is the "filing date" of the instrument and is conclusive of the date and time of its filing in the absence of actual fraud. The secretary of state shall thereupon record the endorsed instrument in an electronic medium; and

(2) the secretary of state shall return a certified copy of the recorded instrument.

(d) Any instrument filed in accordance with this section shall be effective upon its filing date unless a later effective date, not to exceed 90 days from the date of filing, was specified in the instrument.

(e) If any instrument authorized to be filed with the secretary of state is filed and is inaccurately, defectively or erroneously executed or otherwise defective in any respect, the secretary of state shall not be liable to any person for the preclearance for filing, the acceptance for filing or the filing and indexing such instrument.

(f) Whenever a provision of this act permits any of the terms of an agreement or a filed document to be dependent on facts objectively ascertainable outside the agreement or filed document, the following rules apply:

(1) The manner in which the facts will operate upon the terms of the agreement or filed document must be set forth in the agreement or filed document;

(2) the facts may include, but are not limited to:

(A) Any of the following that is available in a nationally recognized news or information medium either in print or electronically, statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates or similar economic or financial data;

(B) a determination or action by any person or body, including the entity or any other party to an agreement or filed document; or

(C) the terms of, or actions taken under, an agreement to which the entity is a party or any other agreement or document;

(3) in this subsection, "filed document" means a document filed with the secretary of state under this act. The following provisions of an agreement or filed document may not be made dependent on facts outside the agreement or filed document:

(A) The name and address of any person required in a filed document;

(B) the registered office of any entity required in a filed document;

(C) the resident agent of any entity required in a filed document;

(D) the number of authorized shares and designation of each class or series of shares of a corporation;

(E) the effective date of a filed document; and

(F) any required statement in a filed document of the manner in which that approval was given;

(4) if a provision of a filed document is made dependent on a fact ascertainable outside of the filed document and that fact is not ascertainable by reference to a source described in subsection (c)(2)(A) or a document that is a matter of public record, or if the affected interest holders have not received notice of the fact from the entity, the entity shall file with the secretary of state a certificate of amendment setting forth the fact promptly after the fact referred to is first ascertainable or thereafter changes.

History: L. 2009, ch. 47, § 35; July 1, 2010.



17-78-602 Forms.

17-78-602. Forms. The secretary of state may prescribe and furnish on request forms for documents required or permitted to be filed by this act but their use is not mandatory.

History: L. 2009, ch. 47, § 36; July 1, 2010.



17-78-603 Correcting filed document.

17-78-603. Correcting filed document. (a) A domestic or foreign entity may correct an instrument filed with the secretary of state if:

(1) The document contains an inaccuracy; or

(2) the document was defectively signed.

(b) An instrument is corrected by filing with the secretary of state a certificate of correction that:

(1) Describes the instrument to be corrected and states its filing date or has attached a copy of the instrument;

(2) specifies the inaccuracy or defect to be corrected; and

(3) corrects the inaccuracy or defect.

(c) In lieu of filing a certificate of correction, the instrument may be corrected by filing with the secretary of state a corrected instrument. The corrected instrument shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire instrument in corrected form.

(d) A correction is effective on the effective date of the instrument it corrects except as to persons relying on the uncorrected instrument and adversely affected by the correction. As to those persons, the correction is effective when filed.

History: L. 2009, ch. 47, § 37; July 1, 2010.



17-78-604 Evidentiary effect of copy of filed document.

17-78-604. Evidentiary effect of copy of filed document. A certified copy of the instrument from the secretary of state conclusively establishes that the original instrument is on file with the secretary of state.

History: L. 2009, ch. 47, § 38; July 1, 2010.



17-78-605 Consistency of application.

17-78-605. Consistency of application. In applying and construing this act, consideration must be given to the need to promote consistency of the law with respect to its subject matter among states that enact it.

History: L. 2009, ch. 47, § 39; July 1, 2010.



17-78-606 Relation to electronic signatures in global and national commerce act.

17-78-606. Relation to electronic signatures in global and national commerce act. This act modifies, limits and supersedes the federal electronic signatures in global and national commerce act 15 U.S.C. § 7001 et seq., but does not modify, limit or supersede section 101(c) of that act 15 U.S.C. § 7001(c) or authorize electronic delivery of any of the notices described in section 103(b) of that act 15 U.S.C. § 7003(b).

History: L. 2009, ch. 47, § 40; July 1, 2010.



17-78-607 Savings clause.

17-78-607. Savings clause. This act does not affect an action or proceeding commenced or right accrued before the effective date of this act.

History: L. 2009, ch. 47, § 41; July 1, 2010.






Article 79 BUSINESS ENTITY STANDARD TREATMENT ACT

17-7901 Citation of act; applicability.

17-7901. Citation of act; applicability. (a) This act shall be known and may be cited as the business entity standard treatment act.

(b) The provisions of this act shall apply to all documents related to corporations, limited liability companies, limited partnerships and limited liability partnerships required to be filed with the secretary of state pursuant to this act.

(c) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 1; July 1.



17-7902 Definitions.

17-7902. Definitions. As used in this act:

(a) "Covered entity" means:

(1) A corporation;

(2) a limited partnership;

(3) a limited liability partnership; and

(4) a limited liability company.

(b) "Foreign covered entity" means a covered entity whose internal affairs are governed by the laws of a jurisdiction other than this state.

(c) "Public organic document" means the filing of the public record which creates an entity and any amendment to or restatement of that record.

(d) "Governor" means a person by or under whose authority the powers of an entity are exercised and under whose direction the business and affairs of the entity are managed pursuant to the organic law and organic rules of the entity.

(e) "Organic law" means the statutes, if any, other than this act, governing the internal affairs of a covered entity.

(f) "Organic rules" means the public organic document and private organic rules of an entity.

(g) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 2; July 1.



17-7903 Filings related to corporations.

17-7903. Filings related to corporations. (a) The following documents related to corporations shall be filed with the secretary of state:

(1) For-profit filings:

(A) For-profit articles of incorporation as set forth in K.S.A. 17-6002, and amendments thereto;

(B) professional association articles of incorporation as set forth in K.S.A. 17-2709, 17-2711 and 17-6002, and amendments thereto;

(C) close corporation articles of incorporation as set forth in K.S.A. 17-6426, 17-7201, 17-7202 and 17-7203, and amendments thereto;

(D) foreign for-profit application for authority as set forth in K.S.A. 2015 Supp. 17-7931 and K.S.A. 17-7307 through 17-7510, and amendments thereto;

(E) for-profit annual report as set forth in K.S.A. 17-7503 and 17-7505, and amendments thereto;

(F) professional association annual report as set forth in K.S.A. 17-2718, and amendments thereto;

(G) for-profit certificate of amendment as set forth in K.S.A. 17-6003, 17-6401, 17-6601, 17-6602 and 17-6603, and amendments thereto;

(H) amendment to professional associations as set forth in K.S.A. 17-2709, and amendments thereto;

(I) foreign for-profit corporation certificate of amendment as set forth in K.S.A. 17-7302, and amendments thereto;

(J) restated articles of incorporation as set forth in K.S.A. 17-6605, and amendments thereto;

(K) change of registered office or resident agent as set forth in sections K.S.A. 2015 Supp. 17-7926, 17-7927, 17-7928 and 17-7929, and amendments thereto;

(L) for-profit certificate of correction as set forth in K.S.A. 2015 Supp. 17-7912, and amendments thereto;

(M) mergers as set forth in K.S.A. 17-6701 through 17-6708, and amendments thereto;

(N) foreign mergers as set forth in K.S.A. 17-7302, and amendments thereto;

(O) certificate of amendment or termination of merger as set forth in K.S.A. 17-6701, and amendments thereto;

(P) foreign corporation merger as set forth in K.S.A. 17-7302, and amendments thereto;

(Q) certificate of reinstatement as set forth in K.S.A. 17-7002, and amendments thereto;

(R) certificate of dissolution prior to commencing business as set forth in K.S.A. 17-6803, and amendments thereto;

(S) certificate of dissolution by stockholder's meeting as set forth in K.S.A. 17-6804, and amendments thereto;

(T) certificate of dissolution by written consent as set forth in K.S.A. 17-6804, and amendments thereto;

(U) foreign certificate of cancellation as set forth in K.S.A. 2015 Supp. 17-7936, and amendments thereto; and

(V) certificate of revocation of dissolution as set forth in K.S.A. 17-7001, and amendments thereto.

(2) Not-for-profit filings:

(A) Not-for-profit articles of incorporation as set forth in K.S.A. 17-6002, and amendments thereto;

(B) foreign not-for-profit application for authority as set forth in K.S.A. 2015 Supp. 17-7931, and amendments thereto;

(C) not-for-profit annual report as set forth in K.S.A. 17-7504, and amendments thereto;

(D) not-for-profit certificate of amendment as set forth in K.S.A. 17-6602, and amendments thereto;

(E) not-for-profit certificate of correction as set forth in K.S.A. 2015 Supp. 17-7912, and amendments thereto;

(F) not-for-profit change of registered office or resident agent as set forth in K.S.A. 2015 Supp. 17-7926, 17-7927, 17-7928 and 17-7929, and amendments thereto;

(G) not-for-profit certificate of reinstatement as set forth in K.S.A. 17-7002, and amendments thereto; and

(H) certificate of dissolution as set forth in K.S.A. 17-6803, 17-6804 and 17-6805, and amendments thereto.

(b) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 3; July 1.



17-7904 Filings related to limited liability companies.

17-7904. Filings related to limited liability companies. (a) The following documents related to limited liability companies shall be filed with the secretary of state:

(1) Articles of organization as set forth in K.S.A. 17-7673 and K.S.A. 2015 Supp. 17-7673a, and amendments thereto;

(2) professional articles of organization as set forth in K.S.A. 17-7673 and K.S.A. 2015 Supp. 17-7673a, and amendments thereto;

(3) series limited liability company articles of organization as set forth in K.S.A. 2015 Supp. 17-76,143, and amendments thereto;

(4) foreign limited liability company application for authority as set forth in K.S.A. 2015 Supp. 17-7931, and amendments thereto;

(5) foreign series limited liability company application for admission to transact business as set forth in K.S.A. 2015 Supp. 17-7931 and K.S.A. 2015 Supp. 17-76,143, and amendments thereto;

(6) annual report as set forth in K.S.A. 17-76,139, and amendments thereto;

(7) certificate of amendment as set forth in K.S.A. 17-7674 and K.S.A. 2015 Supp. 17-7674a, and amendments thereto;

(8) restated articles of organization as set forth in K.S.A. 17-7680, and amendments thereto;

(9) series certificate of designation as set forth in K.S.A. 2015 Supp. 17-76,143, and amendments thereto;

(10) certificate of amendment or termination to certificate of merger or consolidation as set forth in K.S.A. 17-7681, and amendments thereto;

(11) certificate of correction as set forth in K.S.A. 2015 Supp. 17-7912, and amendments thereto;

(12) foreign certificate of correction as set forth in K.S.A. 2015 Supp. 17-7912, and amendments thereto;

(13) change of registered office or resident agent as set forth in K.S.A. 2015 Supp. 17-7926, 17-7927, 17-7928 and 17-7929, and amendments thereto;

(14) mergers as set forth in K.S.A. 17-7681, and amendments thereto;

(15) reinstatement as set forth in K.S.A. 17-76,139, and amendments thereto;

(16) certificate of cancellation as set forth in K.S.A. 17-7675, and amendments thereto; and

(17) foreign cancellation of registration as set forth in K.S.A. 2015 Supp. 17-7936, and amendments thereto.

(b) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 4; July 1.



17-7905 Filings related to limited partnerships.

17-7905. Filings related to limited partnerships. (a) The following documents related to limited partnerships shall be filed with the secretary of state:

(1) Certificate of limited partnership as set forth in K.S.A. 56-1a151, and amendments thereto;

(2) foreign application for registration as set forth in K.S.A. 2015 Supp. 17-7931, and amendments thereto;

(3) annual report as set forth in K.S.A. 56-1a606 and 56-1a607, and amendments thereto;

(4) amendment to certificate as set forth in K.S.A. 56-1a152, and amendments thereto;

(5) restated certificate as set forth in K.S.A. 56-1a160, and amendments thereto;

(6) change of registered office or resident agent as set forth in K.S.A. 2015 Supp. 17-7926, 17-7927, 17-7928 and 17-7929, and amendments thereto;

(7) foreign certificate of amendment or correction as set forth in K.S.A. 2015 Supp. 17-7912, and amendments thereto;

(8) mergers as set forth in K.S.A. 2015 Supp. 17-78,201 through 17-78,206, and amendments thereto;

(9) reinstatement as set forth in K.S.A. 56-1a606 and 56-1a607, and amendments thereto;

(10) cancellation as set forth in K.S.A. 56-1a153, and amendments thereto; and

(11) foreign cancellation of registration as set forth in K.S.A. 2015 Supp. 17-7936, and amendments thereto.

(b) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 5; July 1.



17-7906 Filings related to limited liability partnerships.

17-7906. Filings related to limited liability partnerships. (a) The following documents related to limited liability partnerships shall be filed with the secretary of state:

(1) Statement of qualification as set forth in K.S.A. 56a-1001, and amendments thereto;

(2) foreign statement of qualification as set forth in K.S.A. 2015 Supp. 17-7931, and amendments thereto;

(3) annual report as set forth in K.S.A. 56a-1201 and 56a-1202, and amendments thereto;

(4) amendment to statement of qualification as set forth in K.S.A. 56a-105, and amendments thereto;

(5) change of registered office or resident agent as set forth in K.S.A. 2015 Supp. 17-7926, 17-7927, 17-7928 and 17-7929, and amendments thereto;

(6) reinstatement as set forth in K.S.A. 56a-1201, and amendments thereto;

(7) cancellation of statement as set forth in K.S.A. 56a-105, and amendments thereto;

(8) statement of denial as set forth in K.S.A. 56a-304, and amendments thereto;

(9) statement of dissociation as set forth in K.S.A. 56a-704, and amendments thereto;

(10) statement of dissolution as set forth in K.S.A. 56a-105 and 56a-805, and amendments thereto; and

(11) statement of merger as set forth in K.S.A. 56a-907, and amendments thereto.

(b) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 6; July 1.



17-7907 Rules and regulations.

17-7907. Rules and regulations. The secretary of state is hereby authorized to adopt such rules and regulations as may be necessary to carry out the provisions of this act. No rule and regulation adopted pursuant to this section shall take effect prior to January 1, 2015.

History: L. 2014, ch. 121, § 7; July 1.



17-7908 Execution of filings.

17-7908. Execution of filings. All documents required by this act to be filed with the secretary of state shall be executed as follows:

(a) Documents related to corporations shall be executed in the following manner:

(1) The articles of incorporation for all corporations shall be signed by the incorporator or incorporators, and any other document to be filed before the election of the initial board of directors, if the initial directors were not named in the articles of incorporation, shall be signed by the incorporator or incorporators. If any incorporator is not available by reason of death, incapacity or refusal or neglect to act, then the document may be signed by any person for whom or on whose behalf such incorporator was acting as an employee or agent. The document shall state that the incorporator is not available and the reason therefore, that such incorporator was acting as an employee or agent for or on behalf of such person and that such person's signature is authorized.

(2) All documents related to a corporation that are not addressed by subsection (a)(1), shall be signed: (A) By any authorized officer of the corporation; (B) if it appears from the document that there are no such officers, by a majority of the directors or by such directors as may be designated by the board; (C) if it appears from the document that there are no such officers or directors, by the holders of record, or such of them as may be designated by the holders of record, of a majority of all outstanding shares of stock; or (D) by the holders of record of all outstanding shares of stock.

(b) Documents related to limited liability companies shall be executed in the following manner: All documents shall be signed by one or more authorized persons. Unless otherwise provided in an operating agreement, any person may sign the articles, any certificate, any amendment thereof, or enter into an operating agreement or amendment thereof by an agent.

(c) Documents related to limited partnerships shall be executed in the following manner:

(1) An initial certificate of limited partnership must be signed by all general partners;

(2) a certificate of amendment must be signed by at least one general partner and by each other general partner who is designated in the certificate of amendment as a new general partner; and

(3) a certificate of cancellation must be signed by all general partners or, if there is no general partner, by a majority of the limited partners.

(d) Documents related to limited liability partnerships shall be executed by an authorized person.

(e) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 8; July 1.



17-7909 Execution of filing constitutes an oath.

17-7909. Execution of filing constitutes an oath. (a) The execution of any document required to be filed by chapter 17 of the Kansas Statutes Annotated, and amendments thereto, and by this act with the secretary of state shall constitute an oath or affirmation, under the penalties of perjury, that the facts stated in the document are true and that any power of attorney used in connection with the execution is in proper form and substance.

(b) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 9; July 1.



17-7910 Filing process; signatures; tender of taxes and fees; certification by secretary of state; evidence of authority to file not required.

17-7910. Filing process; signatures; tender of taxes and fees; certification by secretary of state; evidence of authority to file not required. When any document is required by this act to be filed with the secretary of state, such requirement means that:

(a) The original signed document shall be delivered to the office of the secretary of state, where the document shall be recorded in an electronic medium. Any signature on documents authorized to be filed with the secretary of state under the provisions of this act may be a facsimile, a conformed signature or an electronically transmitted signature;

(b) all taxes and fees authorized by law to be collected by the secretary of state in connection with the filing of the document shall be tendered to the secretary of state;

(c) upon delivery of the document, and upon tender of the required taxes and fees, the secretary of state shall, if the secretary of state finds that the document conforms to law, certify that the document has been filed in the office of the secretary of state by endorsing upon the electronically-recorded document the word "Filed" and the date and hour of its filing. This endorsement is the "filing date" of the document and is conclusive of the date and time of its filing in the absence of actual fraud. The secretary of state shall thereupon record the endorsed document in an electronic medium and that electronic document shall become the original document; and

(d) the secretary of state shall return a certified copy of the recorded document to the person who filed the document or that person's representative, except this provision shall not apply to annual reports.

(e) A person who executes any document required by this act to be filed with the secretary of state, including a person who executes such document as an agent or fiduciary, shall not be required to exhibit evidence of the person's authority as a prerequisite to filing such documents with the secretary of state.

History: L. 2014, ch. 121, § 10; L. 2015, ch. 65, § 13; July 1.



17-7911 Effective date.

17-7911. Effective date. Any document that is required by this act to be filed with the secretary of state shall be effective upon its filing date. Any document may provide that it is not to become effective until a specified date subsequent to its filing date, but such date shall not be later than 90 days after its filing date. If any document filed in accordance with this act provides for a future effective date and the transaction is terminated or its terms are amended to change the future effective date prior to the future effective date, the document shall be terminated or amended by the filing, prior to the future effective date, of a certificate of termination or a certificate of amendment of the original document, executed and filed in accordance with this section. The certificate shall identify the document which has been terminated or amended, and shall state that the document has been terminated or the manner in which it has been amended.

This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 11; July 1.



17-7912 Correction of inaccurate filing, administrative errors.

17-7912. Correction of inaccurate filing, administrative errors. (a) When any document that is required by this act to be filed with the secretary of state has been so filed and is an inaccurate record of the covered entity action therein referred to, or was defectively or erroneously executed, such document may be corrected by filing with the secretary of state a certificate of correction of such document which shall be executed and filed in accordance with this act. The certificate of correction shall specify the inaccuracy or defect to be corrected and shall set forth the portion of the document in corrected form. In lieu of filing a certificate of correction, the document may be corrected by filing with the secretary of state a corrected document which shall be executed and filed in accordance with this act. A fee equal to the fee payable to the secretary of state if the document being corrected were then being filed shall be paid and collected by the secretary of state. The corrected document shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire document in corrected form. A document corrected in accordance with this section shall be effective as of the date the original document was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons, the corrected document shall be effective from the filing date.

(b) The secretary of state may correct the secretary's own errors on the secretary's own motion.

History: L. 2014, ch. 121, § 12; L. 2015, ch. 65, § 14; July 1.



17-7913 Secretary of state not liable; not required to file documents not conforming to law.

17-7913. Secretary of state not liable; not required to file documents not conforming to law. The secretary of state is not required to file any document that the secretary of state finds, on its face, does not conform to law. If any document required to be filed by this act with the secretary of state is filed and is inaccurately, defectively or erroneously executed or otherwise defective in any respect, the secretary of state shall not be liable to any person for the preclearance for filing, the acceptance for filing or the filing and indexing of such document.

This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 13; July 1.



17-7914 Filing by telefacsimile or electronic communication.

17-7914. Filing by telefacsimile or electronic communication. (a) Any document required to be filed by this act with the secretary of state may be filed by telefacsimile communication. If such telefacsimile communication is accompanied with the appropriate fees, and meets the statutory requirements, it shall be effective upon its filing date or future effective date as prescribed in the document. The secretary of state shall prescribe a telefacsimile communication fee in addition to any filing fees to cover the cost of the services. The fee must be paid prior to acceptance of a telefacsimile communication under this section. The telefacsimile communication fee shall be deposited into the information and services fee fund.

(b) As used in this act, "telefacsimile communication" means the use of electronic equipment to send or transfer a document. This section shall not be construed so as to require the secretary of state to accept any filing through electronic mail. The secretary of state may designate acceptable types or formats of telefacsimile communication for filing documents pursuant to this act.

(c) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 14; July 1.



17-7915 Service of process on covered entities.

17-7915. Service of process on covered entities. Service of process in any action against a covered entity shall be made in the manner described in K.S.A. 60-304, and amendments thereto.

This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 15; July 1.



17-7916 Attorneys-in-fact and power of attorney; irrevocable power of attorney.

17-7916. Attorneys-in-fact and power of attorney; irrevocable power of attorney. (a) Unless otherwise provided in a covered entity's public organic document or organic rules, any person may sign any document filed with the secretary of state pursuant to this act by an attorney-in-fact, but a power of attorney to sign a certificate relating to the admission of a general partner must describe the admission. Powers of attorney relating to the signing of a document by an attorney-in-fact need not be filed in the office of the secretary of state but must be retained by the covered entity.

(b) For all purposes of the laws of the state of Kansas, a power of attorney with respect to matters relating to the formation, internal affairs or termination of a covered entity or granted by a person as a member, incorporator, partner or limited partner of a covered entity, or by an assignee of an interest in a covered entity or by a person seeking to become a member, incorporator, partner, limited partner or an assignee of an interest in a covered entity shall be irrevocable if the power of attorney states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by the subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a covered entity or granted by a person as a member or an assignee of an interest in a covered entity or by a person seeking to become a member, incorporator, partner or limited partner or an assignee of an interest in a covered entity and, in either case, granted to the covered entity, a manager or member thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

History: L. 2014, ch. 121, § 16; L. 2015, ch. 65, § 15; July 1.



17-7917 Failure or refusal to execute document; court to order execution.

17-7917. Failure or refusal to execute document; court to order execution. If a person required by this act to execute any document fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the district court to direct the execution of the document. If the court finds that it is proper for the document to be executed and that the person required to execute the document has failed or refused to do so, the court shall order the secretary of state to record an appropriate document.

This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 17; July 1.



17-7918 Names of covered entities or foreign covered entities; permitted names in general.

17-7918. Names of covered entities or foreign covered entities; permitted names in general. (a) Except as otherwise provided in subsection (b), the names of all covered entities must be distinguishable on the records of the office of the secretary of state from:

(1) The name of any other covered entity or foreign covered entity;

(2) the name of any non-covered entity, other than a general partnership, that has filed with the office of the secretary of state;

(3) any entity name reserved pursuant to K.S.A. 2015 Supp. 17-7923, and amendments thereto; and

(4) the name of any other covered entity or foreign covered entity whose public organic documents or foreign registration has been canceled or forfeited for any reason within the previous one year.

(b) A covered entity may register under any name that is not distinguishable on the records of the office of the secretary of state from the name of any other covered entity or non-covered entity that has filed with the office of the secretary of state with the written consent of the other entity, which written consent shall be filed with the secretary of state.

(c) A covered entity may use a name that is not distinguishable from a name described in subsection (a)(1) through (3) if the entity delivers to the secretary of state a certified copy of a final judgment of a court of competent jurisdiction establishing the right of the entity to use the name in this state.

History: L. 2014, ch. 121, § 18; L. 2015, ch. 65, § 16; July 1.



17-7919 Name requirements for corporations.

17-7919. Name requirements for corporations. The name of a corporation, except for banks, shall contain:

(a) One of the following words: "Association"; "church"; "college"; "company"; "corporation"; "club"; "foundation"; "fund"; "incorporated"; "institute"; "society"; "union"; "university"; "syndicate" or "limited";

(b) one of the following abbreviations: "Co."; "corp."; "inc." or "ltd."; or

(c) words or abbreviations of like import in other languages if they are written in Roman characters or letters.

(d) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 19; July 1.



17-7920 Name requirements for limited liability companies.

17-7920. Name requirements for limited liability companies. (a) The name of a limited liability company shall contain:

(1) One of the following phrases: "limited liability company" or "limited company";

(2) one of the following abbreviations: "L.L.C." or "L.C."; or

(3) one of the following designations: "LLC" or "LC."

(b) The name of a limited liability company may contain the name of a member or manager.

(c) The name of a limited liability company may contain one or more of the following words: "Company"; "association"; "club"; "foundation"; "fund"; "institute"; "society"; "union"; "syndicate"; "limited"; "trust" or abbreviations of like import.

(d) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 20; July 1.



17-7921 Name requirements for limited partnerships.

17-7921. Name requirements for limited partnerships. (a) The name of each limited partnership, as set forth in its certificate of limited partnership, shall contain the words "Limited Partnership" or the abbreviation "L.P." or "LP";

(b) The name of each limited partnership, as set forth in its certificate of limited partnership, may not contain the name of a limited partner unless:

(1) The name of the limited partner is also the name of a general partner or the corporate name of a corporate general partner; or

(2) the business of the limited partnership had been carried on under that name before the admission of that limited partner.

(c) The name of each limited partnership, as set forth in its certificate of limited partnership, may contain the following words: "Company"; "association"; "club"; "foundation"; "fund"; "institute"; "society"; "union"; "syndicate"; "limited"; or "trust" or abbreviations of similar import.

(d) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 21; July 1.



17-7922 Name requirements for limited liability partnerships.

17-7922. Name requirements for limited liability partnerships. The name of a limited liability partnership must end with "registered limited liability partnership," "limited liability partnership," "R.L.L.P.," "L.L.P.," "RLLP" or "LLP."

This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 22; July 1.



17-7923 Reservation of exclusive right to entity name.

17-7923. Reservation of exclusive right to entity name. (a) The exclusive right to the use of an entity name may be reserved by:

(1) Any person intending to organize a covered entity under the laws of this state;

(2) any domestic covered entity intending to change its name;

(3) any foreign covered entity intending to make application for a certificate of authority to transact business in this state;

(4) any foreign covered entity authorized to transact business in this state, and intending to change its name; and

(5) any person intending to organize a foreign covered entity, and intending to have such entity make application for a certificate of authority to transact business in this state.

(b) The reservation shall be made by filing with the secretary of state an application to reserve a specific covered entity name, executed by the applicant. The reservation may be filed by telefacsimile communication as prescribed by K.S.A. 2015 Supp. 17-7914, and amendments thereto. If the secretary of state finds that the name is available, the secretary of state shall reserve the same for the exclusive use of the applicant for a period of 120 days.

(c) The right to exclusive use of a specified entity name, reserved pursuant to this section, may be transferred to any other person or covered entity by filing in the office of the secretary of state, a notice of such transfer, executed by the applicant for whom the name was reserved, and specifying the name and address of the transferee.

(d) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 23; July 1.



17-7924 Registered office; requirements to maintain; references in documents.

17-7924. Registered office; requirements to maintain; references in documents. (a) Every covered entity shall have and maintain in this state a registered office which may, but need not be, the same as its place of business.

(b) Unless the context otherwise requires, whenever the term "principal office or place of business in this state" or "principal office or place of business of the (applicable covered entity) in this state," or other term of like import, is or has been used in the covered entity's public organic documents, or in any other document or in any statute other than the Kansas uniform commercial code, it shall be deemed to mean and refer to the covered entity's registered office required by this section, and it shall not be necessary for any covered entity to amend its public organic documents or any other document to comply with this section.

(c) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 24; July 1.



17-7925 Resident agent; requirement to maintain; references in documents.

17-7925. Resident agent; requirement to maintain; references in documents. (a) Every covered entity shall have and maintain in this state a resident agent, which agent may be either:

(1) The covered entity itself;

(2) an individual resident in this state;

(3) a domestic corporation, a domestic limited partnership, a domestic limited liability company or a domestic business trust; or

(4) a foreign corporation, a foreign limited partnership, a foreign limited liability company or a foreign business trust authorized to transact business in this state.

(b) The resident agent shall have a business office identical with the registered office which is generally open during normal business hours to accept service of process and otherwise perform the functions of a resident agent.

(c) Unless the context otherwise requires, whenever the term "resident agent" or "registered agent" or "resident agent in charge of a (applicable covered entity's) principal office or place of business in this state," or other term of like import which refers to a covered entity's agent required by statute to be located in this state, is or has been used in a covered entity's public organic documents, or in any other document, or in any statute, it shall be deemed to mean and refer to the covered entity's resident agent required by this section, and it shall not be necessary for any covered entity to amend its public organic documents, or any other document, to comply with this section.

(d) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 25; July 1.



17-7926 Change of registered office or resident agent.

17-7926. Change of registered office or resident agent. (a) Any covered entity, by action of its governing body or by any other means set forth in its organic rules, may change the location of its registered office in this state to any other place in this state and the resident agent may be changed to any other person described in K.S.A. 2015 Supp. 17-7925(a), and amendments thereto. A certificate certifying the change shall be executed and filed with the secretary of state in accordance with K.S.A. 2015 Supp. 17-7908 through 17-7910, and amendments thereto.

(b) If a covered entity's resident agent dies or moves from the registered office, the entity shall designate and certify to the secretary of state the name and address of another resident agent, in the manner provided in subsection (a), within 30 days of such death or move. If no new resident agent is designated in the time and manner as provided in this subsection, service of legal process on such entity may be made as prescribed by K.S.A. 60-304, and amendments thereto. If any covered entity fails to designate a new resident agent as required by this subsection, the secretary of state, after giving 30 days notice of the intended action, may declare the entity's public organic document forfeited or, in the case of a foreign entity, the secretary may declare the foreign entity's authority to do business in this state forfeited.

(c) Any covered entity which files a certificate under this section shall not be required to take any further action to amend its public organic documents to reflect a change of registered office or resident agent.

(d) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 26; July 1.



17-7927 Change of address of registered office by resident agent; change of name of resident agent.

17-7927. Change of address of registered office by resident agent; change of name of resident agent. (a) A resident agent may change the address of the registered office of any covered entities for which such agent is resident agent to another address in this state by paying a fee if authorized by law, as provided by K.S.A. 2015 Supp. 17-7910, and amendments thereto, and filing with the secretary of state a certificate, executed by such resident agent, setting forth the names of all the covered entities represented by such resident agent, and the address at which such resident agent has maintained the registered office for each of such covered entities, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such resident agent will thereafter maintain the registered office for each of the covered entities recited in the certificate. Upon the filing of such certificate, the secretary of state shall furnish to the resident agent a certified copy of the certificate, and thereafter, or until further change of address, as authorized by law, the registered office in this state of each of the covered entities recited in the certificate shall be located at the new address of the resident agent thereof as given in the certificate.

(b) Whenever the location of a resident agent's office is moved to another room or suite within the same structure and such change is reported in writing to the secretary of state, no fee shall be charged for recording such change on the appropriate records on file with the secretary of state.

(c) In the event of a change of name of any person acting as resident agent in this state, such resident agent shall pay a fee if authorized by law, as provided by K.S.A. 2015 Supp. 17-7910, and amendments thereto, and file with the secretary of state a certificate, executed by such resident agent, setting forth the new name of such resident agent, the name of such resident agent before it was changed, the names of all the covered entities represented by such resident agent, and the address at which such resident agent has maintained the registered office for each of such covered entities.

(d) In the event of both a change of name of any person acting as resident agent for any covered entity and a change of address, such resident agent shall pay a fee if authorized by law, as provided by K.S.A. 2015 Supp. 17-7910, and amendments thereto, and file with the secretary of state a certificate, executed by such resident agent, setting forth the new name of such resident agent, the name of such resident agent before it was changed, the names of all the covered entities represented by such resident agent and the address at which such resident agent has maintained the registered office for each such covered entity, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such resident agent will thereafter maintain the registered office for each of the covered entities recited in the certificate. Upon the filing of such certificate, and thereafter, or until further change of address or change of name, as authorized by law, the registered office in this state of each of the covered entities recited in the certificate shall be located at the new address of the resident agent as given in the certificate and the change of name shall be effective.

(e) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 27; July 1.



17-7928 Resignation of resident agent; appointment of successor.

17-7928. Resignation of resident agent; appointment of successor. (a) The resident agent of one or more covered entities may resign and appoint a successor resident agent by paying a fee if authorized by law, as provided by K.S.A. 2015 Supp. 17-7910, and amendments thereto, and filing a certificate with the secretary of state, stating that the resident agent resigns and the name and address of the successor agent. There shall be attached to such certificate a statement executed by each affected covered entity ratifying and approving such change of resident agent. Upon such filing, the successor resident agent shall become the resident agent of such covered entities as have ratified and approved such substitution and the successor resident agent's address, as stated in such certificate, shall become the address of each such covered entity's registered office in this state.

(b) Any covered entity affected by the filing of a certificate under this section shall not be required to take any further action to amend its public organic documents to reflect a change of registered office or resident agent.

(c) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 28; July 1.



17-7929 Resignation of resident agent; effect of failure to appoint successor; service of process.

17-7929. Resignation of resident agent; effect of failure to appoint successor; service of process. (a) The resident agent of one or more covered entities may resign without appointing a successor by paying a fee if authorized by law, as provided by K.S.A. 2015 Supp. 17-7910, and amendments thereto, and filing a certificate with the secretary of state stating that the resident agent resigns as resident agent for the covered entities identified in the certificate, but such resignation shall not become effective until 60 days after the certificate is filed. There shall be attached to such certificate an affidavit of such resident agent, if an individual, or of an authorized governor, if an entity, that at least 30 days prior to the filing of such certificate, due notice was sent by certified or registered mail to the covered entities for which such resident agent is resigning as resident agent, at the principal office thereof within or outside the state of Kansas, if known to such resident agent, or if not so known, to the last known address of the individual at whose request such resident agent was appointed for such entity, of the resignation of such resident agent.

(b) After receipt of the notice of the resignation of its resident agent, provided for in subsection (a), any covered entity for which such resident agent was acting shall obtain and designate a new resident agent to succeed the resident agent so resigning. Such covered entity shall pay a fee if authorized by law, as provided by K.S.A. 2015 Supp. 17-7910, and amendments thereto, and file with the secretary of state a certificate setting forth the name and address of the successor resident agent. Upon such filing, the successor resident agent shall become the resident agent of such covered entity and the successor resident agent's address, as stated in such certificate, shall become the address of the covered entity's registered office in this state. If, prior to the expiration of the period of 60 days after the filing by the resident agent of the certificate of resignation, such covered entity fails to obtain and designate a new resident agent, as required by this subsection, the secretary of state may declare the entity's organizing documents forfeited or, in the case of a foreign entity, the secretary may declare the foreign entity's authority to do business in this state forfeited.

(c) After the resignation of the resident agent shall have become effective, as provided in subsection (a), and if no new resident agent shall have been obtained and designated in the time and manner provided for in subsection (b), service of legal process against the covered entity for which the resigned resident agent had been acting shall thereafter be upon the secretary of state in the manner prescribed by K.S.A. 60-304, and amendments thereto.

(d) Any covered entity affected by the filing of a certificate under this section shall not be required to take any further action to amend its public organic documents to reflect a change of registered office or resident agent.

(e) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 29; July 1.



17-7930 Foreign covered entities; governing law.

17-7930. Foreign covered entities; governing law. (a) Subject to the constitution of the state of Kansas:

(1) The laws of the state, territory, possession, county or other jurisdiction under which a foreign covered entity is organized govern its organization and internal affairs and the liability of its members and governors; and

(2) a foreign covered entity may not be denied registration by reason of any difference between those laws and the laws of the state of Kansas.

(b) Registration with the secretary of state does not authorize a foreign covered entity to engage in any business or exercise any power that a covered entity may not engage in or exercise in this state as a foreign covered entity.

(c) A foreign covered entity may conduct or promote any lawful business or purposes, except as otherwise provided by the laws of this state.

(d) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 30; July 1.



17-7931 Registration of foreign covered entities with secretary of state.

17-7931. Registration of foreign covered entities with secretary of state. Before doing business in the state of Kansas, a foreign covered entity shall register with the secretary of state. In order to register, a foreign covered entity shall submit to the secretary of state, together with payment of a fee if authorized by law, as provided by K.S.A. 2015 Supp. 17-7910, and amendments thereto, an original copy executed by a governor, of an application for registration as a foreign covered entity, setting forth:

(a) The name of the foreign covered entity;

(b) the state or other jurisdiction or country where organized;

(c) the date of its organization;

(d) a statement issued within 90 days of the date of application by the proper officer of the jurisdiction where such foreign entity is organized, or by a third-party agent authorized by such proper officer, that the foreign covered entity exists in good standing under the laws of the jurisdiction of its organization;

(e) the nature of the business or purposes to be conducted or promoted in the state of Kansas, including whether the covered entity operates for-profit or not-for-profit;

(f) the address of the registered office and the name and address of the resident agent for service of process required to be maintained by this act;

(g) an irrevocable written consent of the foreign covered entity that actions may be commenced against it in the proper court of any county where there is proper venue by the service of process on the secretary of state as provided for in K.S.A. 60-304, and amendments thereto, and stipulating and agreeing that such service shall be taken and held, in all courts, to be as valid and binding as if due service had been made upon the governors of the foreign covered entity;

(h) the name and business, residence or mailing address of each of the governors; and

(i) the date on which the foreign covered entity first did, or intends to do, business in the state of Kansas.

History: L. 2014, ch. 121, § 31; L. 2015, ch. 65, § 17; July 1.



17-7932 Doing business in Kansas; classification of activities.

17-7932. Doing business in Kansas; classification of activities. (a) Activities of a foreign covered entity which do not constitute doing business within the meaning of K.S.A. 2015 Supp. 17-7931, and amendments thereto, include:

(1) Maintaining, defending or settling an action or proceeding;

(2) holding meetings or carrying on any other activity concerning its internal affairs;

(3) maintaining bank accounts;

(4) maintaining offices or agencies for the transfer, exchange or registration of the covered entity's own securities or maintaining trustees or depositories with respect to those securities;

(5) selling through independent contractors;

(6) soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(7) selling, by contract consummated outside the state of Kansas, and agreeing, by the contract, to deliver into the state of Kansas machinery, plants or equipment, the construction, erection or installation of which within the state requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) securing or collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) conducting an isolated transaction that is completed within 30 days and is not one in the course of similar transactions of like nature; and

(11) transacting business in interstate commerce.

(b) A person shall not be deemed to be doing business in the state of Kansas solely by reason of being a member, stockholder, limited partner or governor of a domestic covered entity or a foreign covered entity.

(c) This section does not apply in determining whether a foreign covered entity is subject to service of process, taxation or regulation under any other law of this state.

History: L. 2014, ch. 121, § 32; L. 2015, ch. 65, § 18; July 1.



17-7933 Name requirements for foreign covered entities.

17-7933. Name requirements for foreign covered entities. (a) Except as otherwise provided in subsection (b), the names of all foreign covered entities must be distinguishable on the records of the office of the secretary of state from:

(1) The name of any covered entity or foreign covered entity;

(2) the name of any non-covered entity, other than a general partnership, that has filed with the secretary of state;

(3) any entity name reserved pursuant to K.S.A. 2015 Supp. 17-7923, and amendments thereto; and

(4) the name of any other covered entity or foreign covered entity whose public organic document or foreign registration has been canceled or forfeited for any reason within the previous one year.

(b) A foreign covered entity may register under any name that is not distinguishable on the records of the office of the secretary of state from the name of any other covered entity or non-covered entity that has filed with the office of the secretary of state:

(1) With the written consent of the other entity, which written consent shall be filed with the secretary of state; or

(2) if the foreign covered entity indicates, as a means of identification and in its advertising within this state, the state in which the foreign covered entity was formed, and the application sets forth this condition.

History: L. 2014, ch. 121, § 33; L. 2015, ch. 65, § 19; July 1.



17-7934 Registered office and resident agent requirements for foreign covered entities; changes.

17-7934. Registered office and resident agent requirements for foreign covered entities; changes. (a) Each foreign covered entity shall have and maintain in the state of Kansas:

(1) A registered office which may, but need not, be its place of business in the state of Kansas; and

(2) a resident agent for service of process on the covered entity, which agent may be the foreign covered entity itself, an individual resident of the state of Kansas, a domestic corporation, a domestic limited partnership, a domestic limited liability company, a domestic business trust, or a foreign corporation, foreign limited partnership, foreign limited liability company or foreign business trust authorized to do business in the state of Kansas whose business office is identical with the covered entity's registered office.

(b) A resident agent may change the address of the registered office of the foreign covered entity for which the resident agent is resident agent to another address in the state of Kansas by:

(1) Paying a fee if authorized by law, as provided by K.S.A. 2015 Supp. 17-7910, and amendments thereto;

(2) filing with the secretary of state a certificate executed by the resident agent, setting forth the names of all the foreign covered entities represented by the resident agent and the address at which the resident agent has maintained the registered office for each of such foreign covered entity; and

(3) certifying to the new address to which each such registered office will be changed on a given day and at which the resident agent will thereafter maintain the registered office for each of the foreign covered entities recited in the certificate. Upon the filing of the certificate, the secretary of state shall furnish to the resident agent a certified copy of such certificate. Thereafter, or until further change of address, as authorized by law, the registered office in the state of Kansas of each of the foreign covered entities recited in the certificate shall be located at the new address of the resident agent of the entity given in the certificate. Filing of the certificate shall be considered an amendment of the application of each foreign covered entity affected by the certificate, and the foreign covered entity shall not be required to take any further action with respect thereto, to amend its application. Any resident agent filing a certificate under this section, upon such filing, shall deliver promptly a copy of such certificate to each foreign covered entity affected thereby.

(c) In the event of a change of name of any person acting as resident agent for a foreign covered entity in this state, such resident agent shall pay a fee if authorized by law, as provided by K.S.A. 2015 Supp. 17-7910, and amendments thereto, and file with the secretary of state a certificate, executed by such resident agent, setting forth the new name of such resident agent, the name of such resident agent before it was changed, the names of all the foreign covered entities represented by such resident agent, and the address at which such resident agent has maintained the registered office for each of such foreign covered entities.

(d) In the event of both a change of name of any person acting as resident agent for any foreign covered entity and a change of address, such resident agent shall pay a fee if authorized by law, as provided by K.S.A. 2015 Supp. 17-7910, and amendments thereto, and file with the secretary of state a certificate, executed by such resident agent, setting forth the new name of such resident agent, the name of such resident agent before it was changed, the names of all the foreign covered entities represented by such resident agent and the address at which such resident agent has maintained the registered office for each such foreign covered entity, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such resident agent will thereafter maintain the registered office for each of the foreign covered entities recited in the certificate. Upon the filing of such certificate, and thereafter, or until further change of address or change of name, as authorized by law, the registered office in this state of each of the foreign covered entities recited in the certificate shall be located at the new address of the resident agent as given in the certificate and the change of name shall be effective.

(e) The resident agent of one or more foreign covered entities may resign and appoint a successor resident agent by paying a fee if authorized by law, as provided by K.S.A. 2015 Supp. 17-7910, and amendments thereto, and filing a certificate with the secretary of state, stating that the resident agent resigns as resident agent for the foreign covered entity identified in the certificate and giving the name and address of the successor resident agent. There shall be attached to the certificate a statement executed by each affected foreign covered entity ratifying and approving the change of resident agent. Upon the filing, the successor resident agent shall become the resident agent of those foreign covered entities that have ratified and approved the substitution and the successor resident agent's address, as stated in the certificate, shall become the address of each such foreign covered entities' registered office in the state of Kansas. Filing of the certificate of resignation shall be deemed to be an amendment of the application of each foreign covered entity affected by the certificate, and the foreign covered entity shall not be required to take any further action with respect thereto, to amend its application.

(f) The resident agent of one or more foreign covered entities may resign without appointing a successor resident agent by paying a fee if authorized by law, as provided by K.S.A. 2015 Supp. 17-7910, and amendments thereto, and filing a certificate with the secretary of state stating that the resident agent resigns as resident agent for the foreign covered entities identified in the certificate, but the resignation shall not become effective until 60 days after the certificate is filed. There shall be attached to the certificate an affidavit that, at least 30 days prior to the date of the filing of the certificate, notice of the resignation of the resident agent was sent by certified or registered mail to each foreign covered entity for which the resident agent is resigning as resident agent. The affidavit shall state that the notice was sent to the principal office of each of the foreign covered entities within or outside the state of Kansas, if known to the resident agent or, if not, to the last known address of the individual at whose request the resident agent was appointed for the foreign covered entity. After receipt of the notice of the resignation of its resident agent, the foreign covered entity for which the resident agent was acting shall obtain and designate a new resident agent, to take the place of the resident agent resigning. If a foreign covered entity fails to obtain and designate a new resident agent within 60 days after the filing by the resident agent of the certificate of resignation, that foreign covered entity shall not be permitted to do business in the state of Kansas and its registration shall be considered forfeited.

History: L. 2014, ch. 121, § 34; L. 2015, ch. 65, § 20; July 1.



17-7935 Corrections to application for registration of a foreign covered entity.

17-7935. Corrections to application for registration of a foreign covered entity. If any statement in the application for registration of a foreign covered entity was false in any material respect when made or any arrangements or other facts described have changed, making the application inaccurate in any material respect, the foreign covered entity shall file promptly with the secretary of state a certificate, executed by an authorized person, correcting the statement, together with a fee if authorized by law, as provided by K.S.A. 2015 Supp. 17-7910, and amendments thereto.

This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 35; July 1.



17-7936 Withdrawal of registration by foreign covered entity.

17-7936. Withdrawal of registration by foreign covered entity. (a) A foreign covered entity may cancel its registration by filing with the secretary of state a certificate of cancellation executed by an authorized person, together with a fee if authorized by law, as provided by K.S.A. 2015 Supp. 17-7910, and amendments thereto, and the annual report and annual report fee for any tax period which has ended. The certificate of cancellation shall state that the foreign covered entity surrenders its authority to transact business in the state of Kansas and withdraws therefrom. The certificate of cancellation shall provide the address to which the secretary of state may mail any process against the foreign covered entity that may be served upon the secretary of state. A cancellation does not terminate the authority of the secretary of state to accept service of process on the foreign covered entity with respect to causes of action arising out of the doing of business in the state of Kansas.

(b) The filing of a certificate of dissolution or certificate of cancellation issued by the proper official of the state or other jurisdiction in which a foreign covered entity is organized shall have the same effect as the filing of a certificate of cancellation as provided for in subsection (a) above.

(c) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 36; July 1.



17-7937 Action by attorney general to enjoin or restrain a foreign covered entity.

17-7937. Action by attorney general to enjoin or restrain a foreign covered entity. The district court shall have jurisdiction to enjoin any foreign covered entity, or any agent of a foreign covered entity, from doing any business in the state of Kansas if the foreign covered entity has failed to register under this act or if such foreign covered entity has secured a certificate from the secretary of state under K.S.A. 2015 Supp. 17-7910 and 17-7931, and amendments thereto, on the basis of false or misleading representations. The attorney general, upon the attorney general's own motion or upon the relation of proper parties, may maintain an action to restrain a foreign covered entity from transacting business in this state in violation of the provisions of this act.

History: L. 2014, ch. 121, § 37; L. 2015, ch. 65, § 21; July 1.



17-7938 Certified copy of document, evidentiary effect.

17-7938. Certified copy of document, evidentiary effect. A certified copy of any document from the secretary of state conclusively establishes that the original document is on file with the secretary of state.

This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 38; July 1.



17-7939 Severability clause.

17-7939. Severability clause. If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application. To this end, the provisions of this act are severable.

This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 39; July 1.









Chapter 18 COUNTIES

Article 1 NAMES AND BOUNDARIES OF COUNTIES

18-101 Allen.

18-101. Allen. The county of Allen is bounded as follows: Commencing at the southeast corner of Anderson county; thence south with the west boundary of Bourbon county, to the township lines dividing townships twenty-six and twenty-seven; thence west twenty-four miles on said township line; thence north on section lines with the east boundary of Woodson county, to the southwest corner of Anderson county; thence east with the south line of Anderson county, to the place of beginning.

History: G.S. 1868, ch. 24, § 2; L. 1870, ch. 39, § 1; March 24; R.S. 1923, 18-101.



18-102 Anderson.

18-102. Anderson. The county of Anderson is bounded as follows: Commencing at the southeast corner of Franklin county; thence south with the west boundary of Linn county, to the southwest corner of said Linn county; thence west with the section lines, to the corner to sections fourteen, fifteen, twenty-two and twenty-three, of township twenty-three south, of range seventeen east; thence north with the section lines between the second and third tiers of sections, to the southwest corner of Franklin county; thence east with the south boundary of Franklin county, to the place of the beginning.

History: G.S. 1868, ch. 24, § 3; Oct. 31; R.S. 1923, 18-102.



18-103 Atchison.

18-103. Atchison. The county of Atchison is bounded as follows: Commencing at the southeast corner of Doniphan county; thence with the south boundary of Doniphan county, to the township line between townships four and five south; thence west with said township line between townships four and five south, to the range line between ranges sixteen and seventeen east; thence south with said range line, to the southwest corner of section nineteen, of township seven south, of range seventeen east; thence east with the section lines, to the intersection with the western boundary line of the state of Missouri; thence north with said western boundary line of the state of Missouri, to the place of beginning: Provided, That such boundaries shall include land adjacent to such county and ceded to the state of Kansas by the state of Missouri but shall not include land ceded by this state to the state of Missouri: Provided further, That the north line of Atchison county in the northeast corner of the county shall be the south line of Doniphan county as provided by the law setting the boundaries of Doniphan, as amended, so as to include land ceded to this state by the state of Missouri.

History: G.S. 1868, ch. 24; § 4; R.S. 1923, 18-103; L. 1949, ch. 196, § 1; ________.*

* Effective date, see L. 1949, ch. 196, § 4 and 82a-526.



18-104 Barber.

18-104. Barber. The county of Barber is bounded as follows: Commencing at the northwest corner of township thirty south, of range fifteen west; running thence east on sectional lines to the northeast corner of township thirty, range eleven west; thence south on sectional lines to the southeast corner of said last-mentioned township; thence east on sectional lines to the northeast corner of township thirty-one, range ten west; thence south on sectional lines to the south line of the state; thence west on the state line, to the range line between ranges fifteen and sixteen west; thence north on said range lines, to the place of beginning.

History: G.S. 1868, ch. 24, § 5; L. 1873, ch. 57, § 1; March 20; R.S. 1923, 18-104, ¶ 1.



18-104a Barbour changed to Barber.

18-104a. Barbour changed to Barber. That the name of the county of Barbour is hereby changed so as to read "Barber."

History: L. 1883, ch. 50, § 1; April 5; R.S. 1923, 18-104, ¶ 2.



18-105 Barton.

18-105. Barton. The county of Barton is bounded as follows: Commencing where the east line of range eleven west intersects the third standard parallel; thence south on said line, to the southeast corner of township twenty-one south, of range eleven west; thence west on the south line of said township, to the southwest corner of township twenty-one south, of range fifteen west; thence north on the range line, to the third standard parallel; thence east on said parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 6; L. 1873, ch. 57, § 2; March 20; R.S. 1923, 18-105.



18-106 Bourbon.

18-106. Bourbon. The county of Bourbon is bounded as follows: Commencing at the southeast corner of the county of Linn; thence south on the east line of the state of Kansas, to the southeast corner of section twenty-four, township twenty-seven, range twenty-five; thence west, to the southwest corner of section twenty-three, township twenty-seven, range twenty-one; thence north, to the southwest corner of Linn county; thence east, to the place of beginning.

History: G.S. 1868, ch. 24, § 7; Oct. 31; R.S. 1923, 18-106.



18-107 Brown.

18-107. Brown. The county of Brown is bounded as follows: Commencing at the northwest corner of the county of Doniphan; thence west with the baseline or northern boundary of the state, to the range line between ranges fourteen and fifteen east; thence south with said range line, to the township line between townships four and five south; thence east with the township line between townships four and five south, to the southeast corner of township four south, of range eighteen east; thence north with the range line between ranges eighteen and nineteen east, to the place of beginning.

History: G.S. 1868, ch. 24, § 8; Oct. 31; R.S. 1923, 18-107.



18-108 Butler.

18-108. Butler. The county of Butler is bounded as follows: Commencing where the west line of Greenwood county intersects the south line of Chase county, in the center of range eight east; thence south seven townships; thence west, to the east line of range two east; thence north seven townships, to the south line of township twenty-two; thence east, to the place of beginning.

History: G.S. 1868, ch. 24, § 9; Oct. 31; R.S. 1923, 18-108.



18-109 Chase.

18-109. Chase. The county of Chase is bounded as follows: Commencing at a point where the township line between townships seventeen and eighteen south crosses the western boundary line of Lyon county; thence south with the range line between ranges nine and ten east, to the township line between townships twenty-two and twenty-three south; thence west with said township line, to the southwest corner of section thirty-six, range five east; thence north on section line, to the northwest corner of section one, township twenty, range five; thence east to the range line between ranges five and six; thence north with said range line, to the township line between townships seventeen and eighteen south; thence east with said township line, to the place of beginning.

History: G.S. 1868, ch. 24, § 10; Oct. 31; R.S. 1923, 18-109.



18-110 Chautauqua.

18-110. Chautauqua. All that portion of the county of Howard lying south of the township line separating township thirty-one and township thirty-two south shall constitute the territory of a new county hereby created, to be known as the county of Chautauqua; and all that territory lying north of said township line is hereby erected into a new county by the name of Elk.

History: L. 1875, ch. 106, § 1; June 1; R.S. 1923, 18-110, ¶ 1.



18-110a Chautauqua and Elk Counties.

18-110a. Chautauqua and Elk Counties. Laws 1875, chapter 106, sections 2 to 10, inclusive, included by reference. [Made provisions for carrying into effect the division provided by section 1 [18-110 and 18-125] of the act.]

History: R.S. 1923, 18-110, ¶ 2.



18-110b Former county of Howard.

18-110b. Former county of Howard. G.S. 1868, Chapter 24, section 32, included by reference. [Section defined the boundaries of the county of Howard as follows: "Commencing at the southeast corner of Greenwood county; thence south with the west lines of Wilson and Montgomery counties, to the thirty-seventh degree of north latitude; thence west thirty-one miles, to the center of range eight east; thence north with the east line of Cowley county, to the southwest corner of Greenwood county; thence east with the south line of Greenwood county, to the place of beginning."]

History: G.S. 1868, ch. 24, § 32; Oct. 31; R.S. 1923, 18-110, ¶ 3.



18-111 Cherokee.

18-111. Cherokee. The county of Cherokee is bounded as follows: Commencing at the southeast corner of the county of Crawford; thence west with the south line of said Crawford county, to the southwest corner of section fourteen, in township thirty-one south, of range twenty-one, east of the sixth principal meridian; thence south on the section line, to the Neosho river; thence with the channel of said river, to the south boundary line of the state of Kansas; thence east on said boundary line, to the southeast corner of the state; thence north with the east line of the state of Kansas, to the place of beginning: Provided, That at the next general election, the legal voters on the strip between the west line of Cherokee county as above defined, and the west line of Cherokee neutral land, shall decide by ballot for or against being attached to Cherokee county; and the ballot so cast shall be returned and canvassed as other election returns, and the result certified to the governor, who shall issue his proclamation in accordance therewith. If a majority of the votes cast shall be in favor of being attached to Cherokee county, the west line of said county shall remain as above defined; but if a majority be against being attached to Cherokee county, then the line between said Cherokee county and the county of Labette shall be the west line of the Cherokee neutral lands — anything in this act to the contrary notwithstanding.

History: G.S. 1868, ch. 24, § 12; Oct. 31; R.S. 1923, 18-111.



18-112 Cheyenne.

18-112. Cheyenne. The county of Cheyenne is bounded as follows: Commencing where the east line of range thirty-seven west intersects the fortieth degree of north latitude; thence south with said range line to the first standard parallel; thence west with said parallel, to the west line of the state of Kansas; thence north with said state line, to the fortieth degree of north latitude; thence east with said parallel, to the place of beginning.

History: L. 1879, ch. 72, § 23; March 18; R.S. 1923, 18-112.



18-113 Clark.

18-113. Clark. The county of Clark is bounded as follows: Commencing at the intersection of the east line of range twenty-one west with the north line of township thirty; thence south on range line, to its intersection with the south line of state of Kansas; thence west along said south line of the state of Kansas, to where the same is intersected by the east line of range twenty-six west; thence north along range line, to its intersection with north line of township thirty; thence east along township line, to place of beginning.

History: L. 1885, ch. 71, § 3; March 13; R.S. 1923, 18-113.



18-114 Clay.

18-114. Clay. The county of Clay is bounded as follows: Commencing at the northwest corner of Riley county; thence west along the south boundary of Washington county, to the sixth principal meridian; thence south with the sixth principal meridian, to the second standard parallel; thence east with said second standard parallel, to the southeast corner of section thirty-four, township ten south, of range four east; thence north with the west boundary of Riley county, to the place of beginning.

History: G.S. 1868, ch. 24, § 14; Oct. 31; R.S. 1923, 18-114.



18-115 Cloud.

18-115. Cloud. The county of Cloud is bounded as follows: Commencing at a point on the sixth principal meridian where the township line between townships four and five south crosses said meridian; thence south with said sixth principal meridian, to the south line of township eight south; thence west with said township line, to the range line between ranges five and six west; thence north with said range line, to the township line between townships four and five south; thence east with said township line, to the place of beginning.

History: G.S. 1868, ch. 24, § 11; Oct. 31; R.S. 1923, 18-115.



18-116 Coffey.

18-116. Coffey. The county of Coffey is bounded as follows: Commencing at a point three miles north of the southwest corner of Franklin county; thence west with the south boundary of Osage county, to the southwest corner thereof; thence south with the section lines dividing the second and third tiers of sections of range thirteen, to a point forty rods north of the one fourth corner on the west line of section fourteen, township twenty, range thirteen; thence east parallel to the east-and-west middle line of said section, to the middle of the Neosho river; thence down the middle of said river, passing through the middle of a stone pier now standing in the middle of the Neosho river and following thence down the middle of the Neosho river, to a point twenty rods south of the east-and-west middle line of said section; thence west parallel to the east-and-west middle line of said section, to the west line of said section fourteen; thence south with the section line, to the corner of sections fourteen, fifteen, twenty-two and twenty-three of township twenty-three south, of range thirteen east; thence east with the section lines, to the northwest corner of Allen county; thence north with the west boundary of Anderson county, to the place of beginning.

History: L. 1897, ch. 100, § 1; May 8; R.S. 1923, 18-116.



18-117 Comanche.

18-117. Comanche. The county of Comanche is bounded as follows: Commencing at the intersection of the west line of range twenty west with the north line of township thirty-one; thence south along range line, to its intersection with the south boundary line of the state of Kansas; thence east along the said boundary line of the state of Kansas, to a point where it is intersected by the west line of range fifteen west; thence north along range line, to where it intersects the north line of township thirty-one; thence west, to the place of beginning.

History: L. 1886, ch. 35, § 4; Feb. 11; R.S. 1923, 18-117.



18-118 Cowley.

18-118. Cowley. The county of Cowley is bounded as follows: Commencing at the southeast corner of Butler county; thence south, to the thirty-seventh degree of north latitude; thence west with said parallel, to the east line of range two east; thence north with said range line, to the southwest corner of Butler county; thence east, to the place of beginning.

History: G.S. 1868, ch. 24, § 17; Oct. 31; R.S. 1923, 18-118.



18-119 Crawford.

18-119. Crawford. The county of Crawford is bounded as follows: Commencing at the southeast corner of Bourbon county; thence south on the east line of the state of Kansas to the southeast corner of section thirteen, township thirty-one, range twenty-five; thence west on sectional lines, to the west line of the Cherokee neutral lands; thence with the boundary of Labette county, to the southeast corner of Neosho county; thence north with the east line of Neosho county, to the south boundary of Bourbon county.

History: G.S. 1868, ch. 24, § 18; L. 1874, ch. 70, § 1; March 26; R.S. 1923, 18-119.



18-120 Decatur.

18-120. Decatur. The county of Decatur is bounded as follows: Commencing on the state line, at the northeast corner of town one, one range line between ranges twenty-five and twenty-six west; thence west on the state line, to the west line of range thirty west; thence south on said range line, to south line of town five; thence east on said line, to the east line of range twenty-six west; thence north on said range line, to the place of beginning.

History: L. 1879, ch. 72, § 1; March 18; R.S. 1923, 18-120.



18-121 Dickinson.

18-121. Dickinson. The county of Dickinson is bounded as follows: Commencing at the northwest corner of Davis county; thence south on section lines, to the middle of the main channel of the Smoky Hill fork of the Kansas river; thence down said river in the middle of the main channel thereof, to the east line of range four east; thence south on the range line, to the north line of township fourteen; thence east on township line, to the northeast corner of section five, in township fourteen south, of range five east; thence south, to the corner of sections twenty, twenty-one, twenty-eight and twenty-nine, in township fourteen south, of range five east; thence west on section lines, to the east line of range four east; thence south on said range line, to the north line of township seventeen south; thence west on said township line, to the sixth principal meridian; thence north with said meridian, to the southeast corner of section thirteen, in township thirteen south, of range one west; thence west, to the southwest corner of the southeast quarter of said section thirteen; thence north with the half-section line, to the north line of said section thirteen; thence east on section line, to the sixth principal meridian; thence north with said meridian, to the second standard parallel; thence east with said parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 20; Oct. 31; R.S. 1923, 18-121.



18-122 Doniphan.

18-122. Doniphan. The county of Doniphan is bounded as follows: Commencing at a point on the west boundary line of the state of Missouri, where it is intersected by the extended base line or north boundary of the state of Kansas; thence west with said base line, to the corner on said line between ranges eighteen (18) and nineteen (19) east; thence south with said range line, to the southwest corner of township four (4) south, of range nineteen (19) east; thence east with the township lines between townships four (4) and five (5) south, to the range line between ranges twenty (20) and twenty-one (21) east; thence south on said range line, to the middle of the main channel of Independence creek; thence down said creek in the middle of the main channel thereof, to the former Atchison-Doniphan county line; thence easterly on said former Atchison-Doniphan county line to the former Missouri-Kansas boundary line; thence following said former Missouri-Kansas boundary line in a southerly direction to a point where said former Missouri-Kansas boundary line intersects the township line between townships 56 and 55 north of the Missouri government survey; thence east on said township line between townships 56 and 55 north of the Missouri government survey to the west boundary of the state of Missouri; thence with said western boundary line of the state of Missouri, to the place of beginning.

History: G.S. 1868, ch. 24, § 21; R.S. 1923, 18-122; L. 1949, ch. 196, § 2; L. 1951, ch. 218, § 1; March 30.



18-123 Douglas.

18-123. Douglas. The county of Douglas is bounded as follows: Commencing at the northwest corner of Johnson county, in the middle of the main channel of the Kansas river; thence up the main channel of said Kansas river, to the southwest corner of Leavenworth county; thence north on the west boundary line of Leavenworth county, to the north line of township twelve; thence west on said north line of township twelve, to the middle of the main channel of the Kansas river; thence up the main channel of said river, to the point where the line between the second and third tiers of sections in range seventeen crosses said river; thence south on the section lines, to the corner of sections fourteen, fifteen, twenty-two and twenty-three in township fifteen south, of range seventeen east; thence east on section lines, to the southwest corner of Johnson county; thence north along the west line of Johnson county, to the place of beginning.

History: G.S. 1868, ch. 24, § 22; Oct. 31; R.S. 1923, 18-123.



18-124 Edwards.

18-124. Edwards. The county of Edwards is bounded as follows: Commencing at the intersection of the west line of range twenty west with the north line of township twenty-three; thence south along range line, to its intersection with the north line of township twenty-seven; thence east along township line, to where it intersects the west line of range fifteen west; thence north along range line, to its intersection with the north line of township twenty-four; thence west along township line, to where it intersects the west line of range eighteen west; thence north along range line, to its intersection with the north line of township twenty-three; thence west to the place of beginning.

History: L. 1886, ch. 35, § 2; Feb. 11; R.S. 1923, 18-124.



18-125 Elk.

18-125. Elk. All that portion of the county of Howard lying south of the township line separating township thirty-one and township thirty-two south shall constitute the territory of a new county hereby created, to be known as the county of Chautauqua; and all that territory lying north of said township line is hereby erected into a new county by the name of Elk.

History: L. 1875, ch. 106, § 1; June 1; R.S. 1923, 18-125.



18-126 Ellis.

18-126. Ellis. The county of Ellis is bounded as follows: Commencing where the east line of range sixteen west intersects the second standard parallel; thence south with said range line, to the third standard parallel; thence west with said parallel, to the east line of range twenty-one west; thence north with said range line, to the second standard parallel; thence east with said parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 23; Oct. 31; R.S. 1923, 18-126.



18-127 Ellsworth.

18-127. Ellsworth. The county of Ellsworth is bounded as follows: Commencing at the southeast corner of the county of Lincoln; thence west thirty miles, to range line between ranges ten and eleven west; thence south twenty-four miles, to township lines between townships seventeen and eighteen south; thence east on said line, to the west line of McPherson county; thence north on west lines of McPherson and Saline counties, to the place of beginning.

History: G.S. 1868, ch. 24, § 24; Oct. 31; R.S. 1923, 18-127.



18-128 Finney.

18-128. Finney. That the county of Finney shall be bounded as follows: Commencing at the intersection of the east line of range thirty-one west with the fourth standard parallel; thence south along range line, to its intersection with the north line of township twenty-seven south; thence west along township line, to where it intersects the east line of range thirty-five west; thence north along range line, to where it intersects the fourth standard parallel; thence east, to place of beginning.

History: L. 1887, ch. 81, § 8; March 23; R.S. 1923, 18-128, ¶ 1.



18-128a Garfield attached to Finney.

18-128a. Garfield attached to Finney. That the territory hereinafter mentioned, and formerly known as Garfield county, Kansas, is hereby made a municipal township of Finney county, Kansas, to be known as Garfield township, and is hereby attached to Finney county, Kansas, for judicial purposes, until the further provision for said territory by the legislature of this state, said territory being described as follows, to wit: Commencing where the north line of township twenty-one south intersects the east line of range twenty-seven west; thence south along range line to its intersection with the north line of township twenty-four south; thence west along township line to where it intersects the east line of range thirty-one west; thence north along range line to where it intersects the north line of township twenty-one south; thence east to the place of beginning.

History: L. 1893, ch. 98, § 1; March 18; R.S. 1923, 18-128, ¶ 2.



18-129 Ford.

18-129. Ford. That the county of Ford shall be bounded as follows: Commencing at the intersection of the east line of range twenty-one west with the north line of township twenty-five south; thence south along range line, to its intersection with north line of township thirty south; thence west along township line, to where it intersects the east line of range twenty-seven west; thence north along range line, to its intersection with the north line of township twenty-five south; thence east, to place of beginning.

History: L. 1887, ch. 81, § 10; March 23; R.S. 1923, 18-129.



18-130 Franklin.

18-130. Franklin. The county of Franklin is bounded as follows: Commencing at the southeast corner of Douglas county; thence south with the west boundary of Miami county, to the southwest corner thereof; thence west with the section lines, to the corner to sections fourteen, fifteen, twenty-two and twenty-three, township nineteen south, of range seventeen east; thence north with the section lines between the second and third tiers of sections in range seventeen east, to the southwest corner of Douglas county; thence east with the south boundary of said Douglas county, to the place of beginning.

History: G.S. 1868, ch. 24, § 26; Oct. 31; R.S. 1923, 18-130.



18-131 Geary.

18-131. Geary. The county of Geary is bounded as follows: Commencing at the northeast corner of section twenty-seven, township eleven south, of range eight, east of the sixth principal meridian; thence west on section line, to the southwest corner of section nineteen, township eleven south, of range seven east; thence north on section line, to the middle of the channel of the Kansas river's 1977 course; thence up the middle of said channel of the Kansas river, to where the west line of section twenty-three, township eleven south, of range six, crosses said river; thence north, to the northwest corner of section twenty-three, township eleven south, of range six; thence west on section line, to the southwest corner of section fourteen, township eleven, range five east; thence north on section line, to the intersection of the boundary of the Fort Riley military reservation with the west line of said section fourteen, township eleven south, range five east; thence northeasterly and northerly along said boundary of the reservation as described in miscellaneous record book S, pages 321 through 339 and pages 486 through 490 in the register of deeds office of Riley county, to the east quarter section line of section thirty-five, township ten south, range five east, thence west along the east-west quarter section line to the west section line of said section thirty-five, township ten south, range five east, thence north on section line to the northeast corner of section three, township ten south, of range five east; thence west on township line, to the northwest corner of section two, township ten south, of range four east; thence south on the section lines, to the middle channel of the Smoky Hill river; thence down the middle channel of said Smoky Hill river, to the east line of range four east; thence south on said range line, to the southwest corner of township thirteen; thence east on township line, to the southeast corner of section thirty-four, township thirteen south, of range eight east; thence north on section lines, to place of beginning.

History: L. 1875, ch. 62, § 1; R.S. 1923, 18-181; L. 1969, ch. 134, § 1; L. 1978, ch. 88, § 1; July 1.



18-131a Davis changed to Geary.

18-131a. Davis changed to Geary. That the name of Davis county, in this state, is hereby changed to Geary county.

History: L. 1889, ch. 132, § 1; March 7; R.S. 1923, 18-131, ¶ 2.



18-131b Construction of statutes containing "Davis county."

18-131b. Construction of statutes containing "Davis county." All statutes and parts of statutes in which the name of Davis county occurs shall be construed to apply to Geary county as fully as though the word Geary was substituted for the word Davis in every place in which the name Davis county occurs.

History: L. 1889, ch. 132, § 2; March 7; R.S. 1923, 18-131, ¶ 3.



18-131c Validating acts under name of Geary.

18-131c. Validating acts under name of Geary. Laws 1893, chapter 61, included by reference. [Act legalized certain acts done relating to Davis county under the name of Geary county; also provided for the restoration of the name of Davis county on the vote of the electors of said county. Election held and no majority in favor of change.]

History: R.S. 1923, 18-131, ¶ 4.



18-132 Gove.

18-132. Gove. That the county of Gove be bounded as follows, to wit: Commencing at a point where the east boundary line of range No. twenty-six west crosses the second standard parallel south; thence west on said standard parallel, to a point where said standard parallel crosses the east boundary line of range No. thirty-two west; thence south on said range line, to a point where said range line crosses the third standard parallel south; thence east on said standard parallel, to a point where said standard parallel crosses the east boundary line of range No. twenty-six west; thence north on said range line, to the place of beginning.

History: L. 1881, ch. 48, § 4; March 13; R.S. 1923, 18-132.



18-133 Graham.

18-133. Graham. The county of Graham is bounded as follows: Commencing where the east line of range twenty-one west intersects the first standard parallel; thence south, to second standard parallel; thence west, to the east line of range twenty-six west; thence north, to the first standard parallel; thence east, to the place of beginning.

History: G.S. 1868, ch. 24, § 28; Oct. 31; R.S. 1923, 18-133.



18-134 Grant.

18-134. Grant. That the county of Grant is hereby created, bounded as follows: Commencing at the intersection of the east line of range thirty-five west with the north line of township twenty-seven south; thence south along range line, to where it intersects the sixth standard parallel; thence west along said sixth standard parallel, to where it is intersected by the east line of range thirty-nine west; thence north along said range line, to its intersection with the north line of township twenty-seven south; thence east, to place of beginning.

History: L. 1887, ch. 81, § 2; March 23; R.S. 1923, 18-134.



18-135 Gray.

18-135. Gray. That the county of Gray is hereby created, bounded as follows: Commencing at the intersection of the east line of range twenty-seven west with the north line of township twenty-four south; thence south along range line, to its intersection with the north line of township thirty south; thence west along township line, to where it intersects the east line of range thirty-one west; thence north along range line, to its intersection with north line of township twenty-four south; thence east, to place of beginning.

History: L. 1887, ch. 81, § 5; March 23; R.S. 1923, 18-135, ¶ 1.



18-135a Gray and Lane counties.

18-135a. Gray and Lane counties. Laws 1879, chapter 72, section 8, included by reference. [Part of an act defining the boundaries of certain counties: This section gave the boundaries of "the county of Buffalo" and became obsolete by reason of the creation of Gray county and the change of the boundaries of Lane county by Laws 1881, chapter 48.]

History: R.S. 1923, 18-135, ¶ 2.



18-136 Greeley.

18-136. Greeley. The county of Greeley is bounded as follows: Commencing at the intersection of the east line of range thirty-nine west with the third standard parallel; thence south along said range line, to where it intersects the fourth standard parallel; thence west along said fourth standard parallel, to the west boundary line of the state of Kansas; thence north along the west boundary line of the state of Kansas, to where it is intersected by the third standard parallel; thence east, to place of beginning.

History: L. 1879, ch. 72, § 19; March 18; R.S. 1923, 18-136.



18-137 Greenwood.

18-137. Greenwood. The county of Greenwood is bounded as follows: Commencing at the southeast corner of Lyon county; thence south six and one-half townships; thence west thirty-one miles, to the center of range eight east; thence north, to the south line of Chase county; thence east on the south line of Chase county, to the southeast corner thereof; thence north on east line of Chase county, to the south line of township twenty-one south; thence east, to the place of beginning.

History: G.S. 1868, ch. 24, § 29; Oct. 31; R.S. 1923, 18-137.



18-138 Hamilton.

18-138. Hamilton. That the county of Hamilton shall be bounded as follows: Commencing at the intersection of the east line of range thirty-nine west with the fourth standard parallel; thence south along said range line, to its intersection with the north line of township twenty-seven south; thence west along township line to the west boundary line of the state of Kansas; thence north along west boundary line of the state of Kansas, to where it is intersected by the fourth standard parallel; thence east, to place of beginning.

History: L. 1887, ch. 81, § 7; March 23; R.S. 1923, 18-138.



18-139 Harper.

18-139. Harper. That the county of Harper shall be bounded as follows: Beginning at the northeast corner of township thirty-one south, of range five, west of the sixth principal meridian; thence west on the township line, to the northwest corner of township thirty-one south, of range nine west; thence south on the range line between ranges nine and ten west, to the state line; thence east on the state line, to the range line between ranges four and five west; thence north along said range line, to place of beginning.

History: L. 1885, ch. 69, § 1; March 3; R.S. 1923, 18-139.



18-140 Harvey.

18-140. Harvey. The county of Harvey is bounded as follows: Beginning at the northwest corner of township twenty-two (22) south, of range three (3) west; running thence south on section lines, to the southwest corner of township twenty-four (24) south, of range three (3) west; thence east on section lines, to the southeast corner of township twenty-four (24) south, of range two (2) east; thence north on section lines, to the northeast corner of township twenty-two (22) south, of range two (2) east; thence west on section lines, to the place of beginning.

History: L. 1872, ch. 97, § 5; L. 1873, ch. 59, § 1; March 6; R.S. 1923, 18-140.



18-141 Haskell.

18-141. Haskell. That the county of Haskell is hereby created, bounded as follows: Commencing at the intersection of the east line of range thirty-one west with the north line of township twenty-seven south; thence south along range line, to where it intersects the sixth standard parallel; thence west along the sixth standard parallel, to its intersection with the east line of range thirty-five west; thence north along range line, to where it intersects the north line of township twenty-seven south; thence east, to place of beginning.

History: L. 1887, ch. 81, § 1; March 23; R.S. 1923, 18-141.



18-142 Hodgeman.

18-142. Hodgeman. That the county of Hodgeman shall be bounded as follows: Commencing at a point where the fourth standard parallel intersects the east line of range twenty-one west; thence south along range line, to its intersection with the north line of township twenty-five south; thence west along township line, to where it intersects the east line of range twenty-seven west; thence north along range line, to its intersection with the fourth standard parallel; thence east along the line of the fourth standard parallel, to place of beginning.

History: L. 1887, ch. 81, § 9; March 23; R.S. 1923, 18-142.



18-143 Jackson.

18-143. Jackson. The county of Jackson is bounded as follows: Commencing on the first standard parallel, at the southeast corner of township five, range sixteen east; thence north six miles, to the north line of township five; thence west twelve miles, to the west line of range fifteen; thence south six miles to the first standard parallel; thence west on said parallel thirteen miles, to the west line of section one, township six, range twelve; thence south on said section line, being one mile west of the west line of range thirteen east, twenty-four miles, to the southwest corner of section thirty-six, township nine, range twelve; thence east on said line, being south line of township nine, twenty-four miles, to the southwest corner of section thirty-six, township nine, range sixteen east; thence north on said section line, one mile west of east line of range sixteen, fourteen miles, to the southwest corner of section twenty-four, township seven, range sixteen; thence east one mile, to the east line of range sixteen east; thence north ten miles, to place of beginning.

History: G.S. 1868, ch. 24, § 33; Oct. 31; R.S. 1923, 18-143.



18-144 Jefferson.

18-144. Jefferson. The county of Jefferson is bounded as follows: Commencing at the northwest corner of Leavenworth county; thence south on the west line of said county, to the north line of township twelve south; thence west on said north line, to its intersection with the main channel of the Kansas river; thence up said river, in the center of the main channel therof, to the intersection with the line between the first and second tiers of sections in range sixteen east; thence north on said section line, to the corners to sections twenty-three, twenty-four, twenty-five, twenty-six, in township seven south, of range sixteen east; thence east on section lines and the south line of Atchison county, to the place of beginning.

History: G.S. 1868, ch. 24, § 34; Oct. 31; R.S. 1923, 18-144, ¶ 1.



18-144a Boundary between Jefferson and Shawnee.

18-144a. Boundary between Jefferson and Shawnee. That the boundary line dividing and separating the counties of Shawnee and Jefferson, state of Kansas, shall hereafter be as follows: Commencing at the southeast corner of the northeast quarter of section 26, township 11, range 16, east of the sixth principal meridian; thence west, to the center of the Kansas river; thence northerly along the center of said Kansas river, to the south line of the northeast quarter of section 23, township 11, range 16, east of the sixth principal meridian; thence east, to the east line of section 23, township 11, range 16, east of the sixth principal meridian, to the present boundary line between Shawnee and Jefferson counties as now constituted.

History: L. 1899, ch. 56, § 1; March 22; R.S. 1923, 18-144, ¶ 2.



18-145 Jewell.

18-145. Jewell. The county of Jewell is bounded as follows: Commencing at the northwest corner of Republic county; thence west on the state line thirty miles, to the east line of range eleven west; thence south on said range line, to the first standard parallel; thence east on said standard parallel thirty miles, to the west line of Cloud county; thence north on the west lines of Cloud and Republic counties, to the place of beginning.

History: G.S. 1868, ch. 24, § 35; Oct. 31; R.S. 1923, 18-145.



18-146 Johnson.

18-146. Johnson. The county of Johnson is bounded as follows: Commencing at the point where the north line of township twelve south intersects the west boundary line of the state of Missouri; thence west on said township line, to its intersection with the main channel of the Kansas river in range twenty-four east; thence up said river, in the middle of the main channel thereof, to an intersection with the line between the second and third tiers of sections in range twenty-one east; thence south on section lines, to the corner of sections fourteen, fifteen, twenty-two and twenty-three, in township fifteen south, of range twenty-one east; thence east on section lines, to the western boundary line of the state of Missouri; thence north on said boundary line, to the place of beginning.

History: G.S. 1868, ch. 24, § 36; Oct. 31; R.S. 1923, 18-146.



18-147 Kearny.

18-147. Kearny. That the county of Kearney is hereby created, bounded as follows: Commencing at the intersection of the east line of range thirty-five west with the fourth standard parallel; thence south along range line, to its intersection with the north line of township twenty-seven south; thence west along township line, to where it is intersected by the east line of range thirty-nine west; thence north along range line, to its intersection with the fourth standard parallel; thence east, to place of beginning.

History: L. 1887, ch. 81, § 4; March 23; R.S. 1923, 18-147, ¶ 1.



18-147a Kearney changed to Kearny.

18-147a. Kearney changed to Kearny. That the spelling of the name of the county of Kearney be corrected so as to conform to the spelling of the name of Gen. Phil Kearny, of New Jersey, in whose honor the county was so named, and be hereafter spelled Kearny.

History: L. 1889, ch. 167, § 1; March 23; R.S. 1923, 18-147, ¶ 2.



18-148 Kingman.

18-148. Kingman. That the county of Kingman shall be bounded as follows: Commencing at the northeast corner of township twenty-seven, range five west; thence west, to the northwest corner of township twenty-seven, range ten west; thence south, to the southwest corner of township thirty, range ten west; thence east, to the southeast corner of township thirty, range five west; thence north, to the place of beginning.

History: L. 1879, ch. 73, § 1; March 20; R.S. 1923, 18-148.



18-149 Kiowa.

18-149. Kiowa. The county of Kiowa is bounded as follows: Commencing at the intersection of the west line of range twenty west with the north line of township twenty-seven; thence south along range line, to its intersection with the north line of township thirty-one; thence east along township line, to where it intersects the west line of range fifteen west; thence north along range line, to where it intersects with the north line of township twenty-seven; thence west, to the place of beginning.

History: L. 1886, ch. 35, § 3; Feb. 11; R.S. 1923, 18-149.



18-150 Labette.

18-150. Labette. The county of Labette is bounded as follows: Commencing at a point on the sixth standard parallel where the west line of Cherokee neutral lands crosses said sixth standard parallel; thence south along said west line, to the southern boundary of the state; thence west along the southern boundary of the state, to a point where the east boundary of the present Osage reserve meets the southern boundary of the state; thence north along said east boundary of the present Osage reserve, to the sixth standard parallel; thence east along said sixth standard parallel, to the place of beginning: Provided, That the same shall be the boundaries of Labette county, unless the same shall be changed by the provisions of section twelve of this bill; and in the event of the adoption of the said provisions, the boundaries shall conform to the provisions of said section twelve.

History: G.S. 1868, ch. 24, § 38; Oct. 31; R.S. 1923, 18-150.



18-151 Lane.

18-151. Lane. That the county of Lane be bounded as follows: Commencing at a point where the south line of township twenty south crosses the east line of range thirty-one west; thence running east on said township line, to the east line of range twenty-seven west; thence north on said range line, to the south line of township fifteen south; thence west on said township line, to the east line of range thirty-one west; thence south on said range line, to the south line of township twenty south, the place of beginning.

History: L. 1883, ch. 70, § 6; Feb. 22; R.S. 1923, 18-151.



18-152 Leavenworth.

18-152. Leavenworth. The county of Leavenworth is bounded as follows: Beginning at the southeast corner of Atchison county; thence west with the south boundary of Atchison county, to the corner of sections twenty-one, twenty-two, twenty-seven and twenty-eight, of township seven south, of range twenty east; thence south with the section lines between the third and fourth tiers of sections, to the middle of the main channel of the Kansas river; thence down said Kansas river, in the middle of the main channel thereof, to the intersection with the range line between ranges twenty-two and twenty-three east; thence north on said range line, to the old Delaware reserve line, the same being the dividing line between the original Delaware reservation and Delaware trust lands; thence east with said reserve line, to the western boundary line of the state of Missouri; thence northerly with said western boundary line of the state of Missouri, to the place of beginning.

History: G.S. 1868, ch. 24, § 39; Oct. 31; R.S. 1923, 18-152.



18-153 Lincoln.

18-153. Lincoln. The county of Lincoln is bounded as follows: Commencing at the intersection of the east line of range six west with the north line of township ten south; thence south on range line, to the north line of township fourteen south; thence west on township line, to east line of range eleven west; thence north on range line, to north line of township ten south; thence east on township line, to the place of beginning.

History: G.S. 1868, ch. 24, § 40; Oct. 31; R.S. 1923, 18-153.



18-154 Linn.

18-154. Linn. The county of Linn is bounded as follows: Commencing at the southeast corner of Miami county; thence south along the west boundary of the state of Missouri, to the corner on said line to fractional sections thirteen and twenty-four, township twenty-three south, of range twenty-five east; thence west along the section lines, to the corner to sections fourteen, fifteen, twenty-two and twenty-three, township twenty-three south, of range twenty-one east; thence north along the section lines between the second and third tiers of sections, to the southwest corner of Miami county; thence east along the south boundary of said Miami county, to the place of beginning.

History: G.S. 1868, ch. 24, § 41; Oct. 31; R.S. 1923, 18-154.



18-155 Logan.

18-155. Logan. That the county of St. John is hereby created and formed, bounded as follows, to wit: Commencing at a point where the east boundary line of range No. thirty-two west crosses the second standard parallel south; thence west on said second standard parallel, to a point where the east boundary line of range No. thirty-eight west crosses the second standard parallel south; thence south on said range line, to a point where said range line crosses the third standard parallel south; thence east on said standard parallel, to a point where said standard parallel crosses the east boundary of range No. thirty-two; thence north on said range line, to the place of beginning.

History: L. 1881, ch. 48, § 1; March 13; R.S. 1923, 18-155, ¶ 1.



18-155a St. John changed to Logan.

18-155a. St. John changed to Logan. Laws 1887, chapter 173, section 1, included by reference. [Name of St. John county changed to Logan.]

History: R.S. 1923, 18-155, ¶ 2.



18-156 Lyon.

18-156. Lyon. The county of Lyon is bounded as follows: Commencing on the west line of Osage county, at the corner to sections fourteen, fifteen, twenty-two and twenty-three of township fifteen south, of range thirteen east; thence west on section lines and the south line of Wabaunsee county, to the east line of range nine east; thence south along said range line, to the north line of township twenty-two south; thence east on said township line, to the section line between the second and third tiers of sections in range thirteen east; thence north with the section lines, to a point twenty rods south of the one-fourth corner on the west line of section fourteen, township twenty, range thirteen; thence east, parallel to the east-and-west middle line of said section, to the middle of the Neosho river; thence up the middle of said river, passing through the middle of a stone pier now standing in the middle of the Neosho river, and following thence up the middle of the Neosho river, to a point forty rods north of the east-and-west center line of said section; thence west, parallel to the east-and-west center line of said section, to the west line of section fourteen; thence north with section line and the west lines of Coffey and Osage counties, to the place of beginning.

History: L. 1897, ch. 100, § 2; May 8; R.S. 1923, 18-156.



18-157 Marion.

18-157. Marion. The county of Marion is bounded as follows: Commencing at the northwest corner of Chase county; thence south on west line of Chase county, to the north line of Butler county; thence west on township line, to the sixth principal meridian; thence north on said meridian, to the south line of township sixteen south; thence east, to the range line between ranges four and five east; thence south, to the north line of township eighteen south; thence east on township line, to the place of beginning.

History: G.S. 1868, ch. 24, § 43; Oct. 31; R.S. 1923, 18-157.



18-158 Marshall.

18-158. Marshall. The county of Marshall is bounded as follows: Beginning at the northwest corner of Nemaha county; thence west along the base line or north boundary of the state, to the corner between ranges five and six; thence south with range line between ranges five and six, to the first standard parallel; thence east with said first standard parallel, to the southwest corner of Nemaha county; thence north with the west boundary of Nemaha county, to the place of beginning.

History: G.S. 1868, ch. 24, § 44; Oct. 31; R.S. 1923, 18-158, ¶ 1.



18-158a Boundary line between Marshall and Washington.

18-158a. Boundary line between Marshall and Washington. That the boundary line dividing and separating the counties of Marshall and Washington, state of Kansas, shall hereafter be as follows: Commencing at a point on the north line of the state where said line is intersected by the range line dividing ranges five and six east of the sixth principal meridian; running thence south on said range line, to a point forty feet north of the line between sections six and seven, in township four south, of range six east; thence east parallel with said section line, to the middle of the Little Blue river; thence south eighty feet; thence west, to the said range line; thence south along said range line, to the southeast corner of said county of Washington as now constituted: Provided, That this portion of sections 6 and 7 so added to the territory of Washington county shall only be used as a public highway to reach the Little Blue river, and to give the county of Washington authority to join with the county of Marshall and build a bridge over said stream, and that in case such bridge shall not be built within five years from the passage of this act, or that after the building of said bridge it shall ever be abandoned as a public highway, then the territory hereby annexed to Washington county shall revert and become again a part of the territory of Marshall county, and the boundary line restored the same as though this act had not passed.

History: L. 1903, ch. 181, § 1; June 1; R.S. 1923, 18-158, ¶ 2.



18-159 McPherson.

18-159. McPherson. The county of McPherson is bounded as follows: Commencing at the northwest corner of Marion county; thence south with the sixth principal meridian, to the north line of township twenty-three south; thence west with the township line, to east line of range six west; thence north with range line, to the south line of township sixteen; thence east with the township line, to the place of beginning.

History: G.S. 1868, ch. 24, § 45; Oct. 31; R.S. 1923, 18-159.



18-160 Meade.

18-160. Meade. The county of Meade is bounded as follows: Commencing at the intersection of the east line of range twenty-six west with the north line of township thirty; thence south along range line, to its intersection with the south boundary line of the state of Kansas; thence west along the said boundary line of the state of Kansas, to a point where it is intersected by the east line of range thirty-one west; thence north along range line, to where it intersects the north boundary line of township thirty; thence east, to place of beginning.

History: L. 1885, ch. 71, § 2; March 13; R.S. 1923, 18-160.



18-161 Miami.

18-161. Miami. The county of Miami is bounded as follows: Commencing at the southeast corner of Johnson county; thence south with the west line of the state of Missouri, to the corner on said line to fractional sections fourteen and twenty-three, township nineteen south, of range twenty-five east; thence west along the section lines, to the corners to sections fourteen, fifteen, twenty-two and twenty-three, of township nineteen south, of range twenty-one east; thence north along the section lines between the second and third tiers of sections, to the southwest corner of Johnson county; thence east along the south boundary of said Johnson county, to the place of beginning.

History: G.S. 1868, ch. 24, § 46; Oct. 31; R.S. 1923, 18-161.



18-162 Mitchell.

18-162. Mitchell. The county of Mitchell is bounded as follows: Commencing at the intersection of the east line of range six west, with the first standard parallel; thence south with the range line to the north line of township ten south; thence west to the east line of range eleven west; thence north on range line, to the first standard parallel; thence east on said parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 47; Oct. 31; R.S. 1923, 18-162.



18-163 Montgomery.

18-163. Montgomery. The county of Montgomery shall be bounded as follows: Commencing at the southeast corner of Wilson county; thence south to the south line of the state of Kansas; thence west along the south line of Kansas, twenty-four miles; thence north, to the sixth standard parallel; thence east along the said sixth standard parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 48; L. 1870, ch. 38, § 1; March 24; R.S. 1923, 18-163.



18-164 Morris.

18-164. Morris. The county of Morris is bounded as follows: Commencing at the northeast corner of section three (3), in township fourteen (14) south, range eight (8), east of the sixth principal meridian; thence east on township line, to the northeast corner of township fourteen (14) south, range nine (9) east; thence south on range line, to the southeast corner of township seventeen (17) south, range nine (9) east; thence west to the southwest corner of township seventeen (17) south, range five (5) east; thence north on range line to the northwest corner of section thirty (30), township fourteen (14) south, range five (5) east; thence east on section lines, to the southeast corner of section twenty (20), in same township; thence north on section lines, to north line of said township fourteen (14) south, range five (5) east; thence east on said township line, to the place of beginning.

History: G.S. 1868, ch. 24, § 49; L. 1869, ch. 16, § 1; July 12; R.S. 1923, 18-164.



18-165 Morton.

18-165. Morton. The county of Morton is bounded as follows: Commencing at the intersection of the section line three miles east of the west line of range thirty-nine west with the sixth standard parallel; thence south along said section line to where it intersects the south boundary line of the state of Kansas; thence west along said boundary line, to the southwest corner of the state of Kansas; thence north along the west boundary line of the state of Kansas, to where it intersects the sixth standard parallel, thence east, to the place of beginning.

History: L. 1886, ch. 37, § 4; Feb. 20; R.S. 1923, 18-165, ¶ 1.



18-165a Legalizing Morton, Seward, and Stevens.

18-165a. Legalizing Morton, Seward, and Stevens. That the act entitled "An act to restore or recreate and define the boundaries of the counties of Seward, Stevens, and Morton, and repealing all former laws relating to the boundaries thereof," approved February 18, 1886, being chapter thirty-seven of the Session Laws of 1886, and the organization of said counties, be and the same are hereby legalized and made valid.

History: L. 1887, ch. 2, § 1; Feb. 22; R.S. 1923, 18-165, ¶ 2.



18-166 Nemaha.

18-166. Nemaha. The county of Nemaha is bounded as follows: Commencing at the northwest corner of Brown county; thence west along the base line or north boundary of the state, to the corner between ranges ten and eleven; thence south with the range line, to the first standard parallel; thence east with the first standard parallel, to the southeast corner of township five, range fourteen; thence north on range line between ranges fourteen and fifteen, to the place of beginning.

History: G.S. 1868, ch. 24, § 50; Oct. 31; R.S. 1923, 18-166.



18-167 Neosho.

18-167. Neosho. The county of Neosho is bounded as follows: Commencing on the township line dividing townships twenty-six and twenty-seven, at a point corresponding with the southeast corner of Allen county; thence due south, to the northeast corner of Labette county; thence due west on the north line of Labette county twenty-four miles, to the southeast corner of Wilson county; thence due north with the east line of Wilson county, to the township line dividing townships twenty-six and twenty-seven; thence east on said township line twenty-four miles, to the place of beginning.

History: G.S. 1868, ch. 24, § 51; L. 1870, ch. 39, § 2; March 24; R.S. 1923, 18-167.



18-168 Ness.

18-168. Ness. The county of Ness is bounded as follows: Commencing at a point where the third standard parallel intersects the east line of range twenty-one west; thence south along range line to its intersection with the fourth standard parallel; thence west along fourth standard parallel, to where it intersects the east line of range twenty-seven west; thence north along range line, to its intersection with third standard parallel; thence east, to place of beginning.

History: G.S. 1868, ch. 24, § 52, L. 1873, ch. 72, § 10; March 20; R.S. 1923, 18-168.



18-169 Norton.

18-169. Norton. The county of Norton is bounded as follows: Commencing where the east line of range twenty-one west intersects the fortieth degree of north latitude; thence south with range line, to the first standard parallel; thence west with said parallel, to the east line of range twenty-six west; thence north with said range line, to the fortieth degree of north latitude; thence east with said parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 53; Oct. 31; R.S. 1923, 18-169.



18-170 Osage.

18-170. Osage. The county of Osage is bounded as follows: Commencing at the intersection of the north line of township fourteen south with the section line between the second and third tiers of sections in range seventeen east; thence south with section lines and the west lines of Douglas and Franklin counties, to the northeast corner of section three, of township nineteen south, of range seventeen east; thence west with section lines, to the east line of Lyon county; thence north with the east lines of Lyon and Wabaunsee counties, to the north line of township fourteen south; thence east with said township line, to the place of beginning.

History: G.S. 1868, ch. 24, § 54; R.S. 1923, 18-170; L. 1941, ch. 187, § 1; June 30.



18-171 Osborne.

18-171. Osborne. The county of Osborne is bounded as follows: Commencing where the east line of range eleven west intersects the first standard parallel; thence south with the range line, to the second standard parallel; thence west with said parallel, to the east line of range sixteen west; thence north with said range line, to the first standard parallel; thence east with said parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 55; Oct. 31; R.S. 1923, 18-171.



18-172 Ottawa.

18-172. Ottawa. The county of Ottawa is bounded as follows: Commencing at the intersection of the north line of township nine south with the sixth principal meridian; thence south with said meridian, to the north line of township thirteen south; thence west with said township line, to the east line of range six west; thence north with said range line, to the north line of township nine south; thence east with said township line, to the place of beginning.

History: G.S. 1868, ch. 24, § 56; Oct. 31; R.S. 1923, 18-172.



18-173 Pawnee.

18-173. Pawnee. The county of Pawnee is bounded as follows: Commencing at a point where the north line of township twenty south intersects the east line of range twenty-one west; thence east along the north line of township twenty, to the east line of range sixteen west; thence south along the east line of range sixteen west, to the fourth standard parallel; thence east along said fourth standard parallel, to the east line of range fifteen west; thence south along the east line of range fifteen west, to the north line of township twenty-four south; thence west along the north line of township twenty-four south, to the east line of range nineteen west; thence north along said east line of range nineteen west, to the north line of township twenty-three south; thence west along the north line of township twenty-three south, to the east line of range twenty-one west; thence north along said east line of range twenty-one west, to the place of beginning.

History: G.S. 1868, ch. 24, § 57; L. 1873, ch. 72, § 27; L. 1874, ch. 59, § 4; March 18; R.S. 1923, 18-173.



18-174 Phillips.

18-174. Phillips. The county of Phillips is bounded as follows: Commencing where the east line of range sixteen west intersects the base line of the state of Kansas; thence south with said range line, to the first standard parallel; thence west with said parallel, to the east line of range twenty-one west; thence north with said range line, to the base line of the state of Kansas; thence east with said base line, to the place of beginning.

History: G.S. 1868, ch. 24, § 58; Oct. 31; R.S. 1923, 18-174.



18-175 Pottawatomie.

18-175. Pottawatomie. The county of Pottawatomie is bounded as follows: Commencing at the northwest corner of Jackson county; thence west with the south boundaries of Nemaha and Marshall counties, to the middle of the main channel of Big Blue river; thence down the Big Blue river, in the middle of the main channel thereof, to the middle of the main channel of the Kansas river; thence down the Kansas river, in the middle of the main channel thereof, to the second standard parallel; thence east, to the southeast corner of section thirty-five, township ten, range twelve; thence north with the west boundary of Jackson county, to the place of beginning.

History: G.S. 1868, ch. 24, § 59; Oct. 31; R.S. 1923, 18-175.



18-176 Pratt.

18-176. Pratt. The county of Pratt is bounded as follows: Commencing where the east line of range eleven west intersects the fifth standard parallel; thence south with said range line, to the sixth standard parallel; thence west with said parallel, to the east line of range sixteen west; thence north with said range line, to the fifth standard parallel; thence east with said parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 60; Oct. 31; R.S. 1923, 18-176.



18-177 Rawlins.

18-177. Rawlins. The county of Rawlins is bounded as follows: Commencing on the state line, at the northeast corner of town one, on range line between ranges thirty and thirty-one west; thence west on state line, to range line between ranges thirty-six and thirty-seven west; thence south on such range line, to the south line of town five; thence east on said town line, to the west line of range thirty west; thence north on said range line, to the place of beginning.

History: L. 1879, ch. 72, § 2; March 18; R.S. 1923, 18-177.



18-178 Reno.

18-178. Reno. The county of Reno is bounded as follows: Commencing at the northwest corner of township twenty-two (22) south, range ten (10) west; thence south on the section lines, to the southwest corner of township twenty-six (26) south, range ten (10) west; thence east on the section lines, to the southeast corner of township twenty-six (26) south, range four (4) west; thence north on the section lines, to the northeast corner of township twenty-two (22) south, range four (4) west; thence west on the section lines, to the place of beginning.

History: G.S. 1868, ch. 24, § 61; L. 1872, ch. 97, § 1; March 7; R.S. 1923, 18-178.



18-179 Republic.

18-179. Republic. The county of Republic is bounded as follows: Commencing at a point where the sixth principal meridian intersects the base line of the state of Kansas; thence south on said sixth principal meridian, to the township line between townships four and five south; thence west with said township line, to the range line between ranges five and six, west of sixth principal meridian; thence north with said range line, to the base line of the state of Kansas; thence east on said base line, to the place of beginning.

History: G.S. 1868, ch. 24, § 62; Oct. 31; R.S. 1923, 18-179.



18-180 Rice.

18-180. Rice. The county of Rice is bounded as follows: Commencing where the south line of township seventeen intersects the east line of range six west; thence south with said range line, to the north line of township twenty-two; thence west with said township line, to the east line of range eight west; thence south with said range line, to the northeast corner of section twelve, township twenty-two, range eight west; thence west with section lines, to the northwest corner of section nine, township twenty-two, range eight west; thence north on section line, to the northwest corner of section four, township twenty-two, range eight; thence west on township line, to the northwest corner of section six, township twenty-two, range ten west; thence north on range line, to the north line of township eighteen; thence east with said township line, to the place of beginning.

History: L. 1886, ch. 36, § 1; Feb. 26; R.S. 1923, 18-180.



18-181 Riley.

18-181. Riley. The county of Riley is bounded as follows: Commencing at the southeast corner of section thirty-four, township eleven south, of range nine east; thence north on the section line, to the middle of the main channel of the Kansas river; thence up said river, in the middle of the main channel thereof, to the middle of the main channel of the Big Blue river; thence up said Big Blue river, in the middle of the main channel thereof, to the first standard parallel; thence west on said parallel, to the southeast corner of section thirty-four, township five, range four east; thence south on the section line between the second and third tiers of sections, to the southeast corner of section thirty-four, township nine, range four east; thence east on the township line, to the southeast corner of section thirty-four, township nine, range five east; thence south, between second and third tiers of sections, to the west quarter corner of section thirty-five, township ten south, range five east; thence easterly on the east-west quarter section line, said quarter section line being a southerly boundary of the Fort Riley military reservation as described in land record book 309, pages 161 through 163, in the register of deeds office of Riley county, Kansas, to a westerly boundary of said reservation as described in miscellaneous record book S, pages 321 through 339 and pages 486 through 490 in said register of deeds office; thence southerly and southwesterly on said westerly boundary to the intersection of said westerly boundary with the west line of section fourteen, township eleven south, range five east; thence south along the west line of said section to the southwest corner of section fourteen, township eleven, range five east; thence east, to the northwest corner of section twenty-three, township eleven, range six east; thence south on the section line, to the middle of the main channel of the Kansas river; thence down said Kansas river, in the middle of the main channel thereof, to where the range line between ranges six and seven east crosses said river's 1977 course; thence south on said range line, to the southwest corner of section nineteen, township eleven, range seven east; thence east, to the southwest corner of section twenty-three, township eleven, range eight east; thence south, to the southwest corner of section thirty-five, township eleven, range eight east; thence east on the township line, to the place of beginning.

History: L. 1873, ch. 58, § 2; L. 1875, ch. 62, § 2; R.S. 1923, 18-181; L. 1969, ch. 134, § 2; L. 1978, ch. 88, § 2; July 1.



18-182 Rooks.

18-182. Rooks. The county of Rooks is bounded as follows: Commencing where the east line of range sixteen west intersects the first standard parallel; thence south with said range line, to the second standard parallel; thence west with said parallel, to the east line of range twenty-one west; thence north with said range line, to the first standard parallel; thence east with said parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 65; Oct. 31; R.S. 1923, 18-182.



18-183 Rush.

18-183. Rush. The county of Rush is bounded as follows: Commencing where the east line of range sixteen west intersects the third standard parallel; thence south with said range line, to the north line of township twenty south, range sixteen west; thence west with said north line of township twenty south, of range sixteen west, to the east line of range twenty-one west; thence north with said range line, to the third standard parallel; thence east with said parallel line, to the place of beginning.

History: G.S. 1868, ch. 24, § 66; L. 1873, ch. 72, § 28; March 20; R.S. 1923, 18-183.



18-184 Russell.

18-184. Russell. The county of Russell is bounded as follows: Commencing where the east line of range eleven west intersects the second standard parallel; thence south with said range line, to the third standard parallel; thence west with said parallel, to the east line of range sixteen west; thence north with said range line, to the second standard parallel; thence east with said parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 67; Oct. 31; R.S. 1923, 18-184.



18-185 Saline.

18-185. Saline. The county of Saline is bounded as follows: Commencing at a point on the sixth principal meridian where the line between townships twelve and thirteen south crosses the same; thence south with said sixth principal meridian, to the north line of township seventeen south; thence west with said line, to the east line of range six west; thence north with said range line, to the north line of township thirteen south; thence east with said line, to the place of beginning.

History: G.S. 1868, ch. 24, § 68; Oct. 31; R.S. 1923, 18-185.



18-186 Scott.

18-186. Scott. The county of Scott is bounded as follows: Commencing at the intersection of the east line of range thirty-one west with the third standard parallel; thence south along range line, to its intersection with the fourth standard parallel; thence west along the fourth standard parallel, to where it is intersected by the east line of range thirty-five west; thence north along range line, to its intersection with the third standard parallel; thence east, to place of beginning.

History: L. 1879, ch. 72, § 11; March 18; R.S. 1923, 18-186.



18-187 Sedgwick.

18-187. Sedgwick. The county of Sedgwick is bounded as follows: Commencing at the northwest corner of Butler county; thence south with the west line of Butler county, to the southwest corner of said Butler county; thence west with the north line of Sumner county, to the west line of range four west; thence north with the range line, to the south line of township twenty-two; thence east with said township line, to the place of beginning.

History: G.S. 1868, ch. 24, § 69; Oct. 31; R.S. 1923, 18-187.



18-188 Seward.

18-188. Seward. The county of Seward is bounded as follows: Commencing at the intersection of the east line of range thirty-one west with the sixth standard parallel; thence south along the said range line, to where it intersects the south boundary line of the state of Kansas; thence west along said boundary line of the state of Kansas, to where it intersects the east line of range thirty-five west; thence north along said range line, to where it intersects the sixth standard parallel; thence east, to the place of beginning.

History: L. 1886, ch. 37, § 2; Feb. 20; R.S. 1923, 18-188.



18-189 Shawnee.

18-189. Shawnee. The county of Shawnee shall be bounded as follows: Commencing at the southeast corner of section thirty-four, township thirteen, range seventeen east; thence due north on section lines, being two miles west of east line of range seventeen, to the Kansas or Kaw river; thence westward by and following the channel of said river for a distance of five miles, as indicated by section lines, to the southwest corner of section twenty-five, township eleven, range sixteen; thence north, to the second standard parallel; thence east (but a few chains), to the southwest corner of section thirty-six, township ten, range sixteen; thence north on said line, being one mile west of east line of range sixteen, six miles, to the north line of township ten; thence west on said line, twenty-four miles, to the northwest corner of section one, township ten, range twelve; thence south to the channel of the Kansas or Kaw river; thence down the channel of said river, to a point two miles west of the east line of range thirteen, as by the section lines; thence due south on said section lines, being two miles west of east line of range thirteen, being the present west line of Shawnee county, south of the Kansas river, to the southwest corner of section thirty-five, township thirteen, range thirteen east; thence east twenty-four miles, to the place of beginning.

History: G.S. 1868, ch. 24, § 70; Oct. 31; R.S. 1923, 18-189.



18-190 Sheridan.

18-190. Sheridan. That the county of Sheridan be bounded as follows, to wit: Commencing at a point where the east boundary line of range No. twenty-six west crosses the first standard parallel south; thence west on said standard parallel, to a point where said standard parallel crosses the east boundary line of range No. thirty-one west; thence south on said range line, to a point where said range line crosses the second standard parallel south; thence east on said standard parallel, to a point where said standard parallel crosses the east boundary line of range No. twenty-six west; thence north on said range line, to place of beginning.

History: L. 1881, ch. 48, § 2; March 13; R.S. 1923, 18-190.



18-191 Sherman.

18-191. Sherman. The county of Sherman is bounded as follows: Commencing where the east line of range thirty-seven west intersects the first standard parallel; thence south with said line, to the second standard parallel; thence west with said parallel, to the west line of the State of Kansas; thence north on said line, to the first standard parallel; thence east on said parallel, to the place of beginning.

History: L. 1879, ch. 72, § 24; March 18; R.S. 1923, 18-191.



18-192 Smith.

18-192. Smith. The county of Smith is bounded as follows: Commencing where the east line of range eleven west intersects the base line of the state of Kansas; thence south with said range line, to the first standard parallel; thence west with said parallel to the east line of range sixteen west; thence north with said range line, to the base line of the state of Kansas; thence east with said line, to the place of beginning.

History: G.S. 1868, ch. 24, § 72; Oct. 31; R.S. 1923, 18-192.



18-193 Stafford.

18-193. Stafford. The county of Stafford is bounded as follows: Commencing at the intersection of the east line of range eleven west with the north line of township twenty-one south; thence west with said township line, to the east line of range fifteen west; thence south with said range line, to the north line of township twenty-four south; thence west with said township line, to the east line of range sixteen west; thence south with said range line, to the north line of township twenty-six south; thence east with said township line, to the east line of range eleven west; thence north with said range line, to the place of beginning.

History: G.S. 1868, ch. 24, § 73; L. 1873, Ch, 72, § 29; L. 1874, ch. 59, § 3; March 18; R.S. 1923, 18-193.



18-194 Stanton.

18-194. Stanton. That the county of Stanton is hereby created, bounded as follows: Commencing at the intersection of the east line of range thirty-nine west with the north line of township twenty-seven south; thence south along range line, to its intersection with the sixth standard parallel; thence west along the sixth standard parallel, to the west boundary line of the state of Kansas; thence north along said west boundary line of the state of Kansas, to where it is intersected by the north line of township twenty-seven south; thence east, to the place of beginning.

History: L. 1887, ch. 81, § 3; March 23; R.S. 1923, 18-194.



18-195 Stevens.

18-195. Stevens. The county of Stevens is bounded as follows: Commencing at the intersection of the east line of range thirty-five west with the sixth standard parallel; thence south along said range line, to where it intersects the south boundary line of the state of Kansas; thence west along said boundary line, to where it intersects the section line, three miles west of the east line of range thirty-nine west; thence north along said section line, to where it intersects the sixth standard parallel; thence east, to the place of beginning.

History: L. 1886, ch. 37, § 3; Feb. 20; R.S. 1923, 18-195.



18-196 Sumner.

18-196. Sumner. The county of Sumner is bounded as follows: Commencing at the southwest corner of Butler county; thence south with the east line of range two east, to the thirty-seventh degree of north latitude; thence west with said parallel, to the west line of range four west; thence north with said line, to the southwest corner of Sedgwick county; thence east with the south line of Sedgwick county, to the place of beginning.

History: G.S. 1868, ch. 24, § 71; Oct. 31; R.S. 1923, 18-196.



18-197 Thomas.

18-197. Thomas. That the county of Thomas be bounded as follows, to wit: Commencing at a point where the east boundary line of range No. thirty-one west crosses the first standard parallel south, thence west on said standard parallel, to a point where the east boundary line of range No. thirty-seven west crosses said standard parallel; thence south on said range line, to a point where said range line crosses the second standard parallel south; thence east on said standard parallel, to a point where the east boundary line of range No. thirty-one west crosses said standard parallel; thence north on said range line, to place of beginning.

History: L. 1881, ch. 48, § 3; March 13; R.S. 1923, 18-197.



18-198 Trego.

18-198. Trego. The county of Trego is bounded as follows: Commencing where the east line of range twenty-one west intersects the second standard parallel; thence south with said range line, to the third standard parallel; thence west with said parallel, to the east line of range twenty-six west; thence north with said line, to the second standard parallel; thence east with said parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 74; Oct. 31; R.S. 1923, 18-198.



18-199 Wabaunsee.

18-199. Wabaunsee. The county of Wabaunsee is bounded as follows: Commencing at the Kansas river, at a point where the section line between second and third tiers of section in range thirteen (13) east crosses the said river, in township eleven (11) south; thence south on the said section lines with the west lines of Shawnee and Osage counties, to the corners of sections fourteen (14), fifteen (15), twenty-two (22) and twenty-three (23), in township fifteen (15) south, of range thirteen (13) east; thence west with the section line, to the southwest corner of section fourteen (14), of township fifteen (15) south, of range nine (9) east; thence north with the section line, to the southwest corner of section fourteen (14), in township fourteen (14) south, of range nine (9) east; thence west on section line, to the southwest corner of section fourteen (14), in township fourteen (14) south, of range eight (8) east; thence north on section lines, with the east lines of Morris and Davis [*] counties, to the northwest corner of section two (2), in township twelve (12) south, of range eight (8) east; thence east with the township line, to the northwest corner of section two (2), in township twelve (12) south, of range nine (9) east; thence north on the section lines with the east line of Riley county, to the middle of the main channel of the Kansas river; thence down said river, in the middle of the main channel thereof, to the place of beginning.

History: G.S. 1868, ch. 24, § 75; L. 1870, ch. 40, § 1; L. 1873, ch. 56, § 1; Feb. 25; R.S. 1923, 18-199.

* Name of Davis changed to Geary, see 18-131a.



18-1,100 Wallace.

18-1,100. Wallace. That the county of Wallace be bounded as follows, to wit: Commencing at a point where the east boundary line of range number thirty-eight west crosses the second standard parallel south; thence west on said standard parallel, to the west line of the state; thence south on said state line, to the third standard parallel south; thence east on said standard parallel, to a point where said standard parallel crosses the east boundary line of range No. thirty-eight west; thence north on said range line, to the place of beginning.

History: L. 1881, ch. 48, § 5; March 13; R.S. 1923, 18-1,100.



18-1,101 Washington.

18-1,101. Washington. The county of Washington is bounded as follows: Commencing at a point where the east line of range five east intersects the base line of the state of Kansas; thence south on said range line, to the first standard parallel; thence west with said parallel, to the sixth principal meridian; thence north with said meridian, to the base line of the state of Kansas; thence east with the said base line, to the place of beginning.

History: G.S. 1868, ch. 24, § 77; Oct. 31; R.S. 1923, 18-1,101.



18-1,102 Wichita.

18-1,102. Wichita. The county of Wichita is bounded as follows: Commencing at the intersection of the east line of range thirty-five west with the third standard parallel; thence south along range line, to its intersection with the fourth standard parallel; thence west along said fourth standard parallel, to where it is intersected by the east line of range thirty-nine west; thence north along range line, to its intersection with the third standard parallel; thence east, to place of beginning.

History: L. 1879, ch. 72, § 15; March 18; R.S. 1923, 18-1,102.



18-1,103 Wilson.

18-1,103. Wilson. The county of Wilson is bounded as follows: Commencing at the southeast corner of the county of Woodson; thence south on section line between the second and third tiers of sections, to the sixth standard parallel; thence west with said sixth standard parallel twenty-four miles; thence north, to the southwest corner of the county of Woodson; thence east with the south line of the county of Woodson, to the place of beginning.

History: G.S. 1868, ch. 24, § 78; Oct. 31; R.S. 1923, 18-1,103.



18-1,104 Woodson.

18-1,104. Woodson. The county of Woodson is bounded as follows: Commencing at the southwest corner of Anderson county; thence south with section lines and the west line of Allen county, to the south line of township twenty-six south; thence west with said township line and the north line of Wilson county, to the east line of Greenwood county; thence north with said east line of Greenwood county, to the corner to sections fourteen, fifteen, twenty-two and twenty-three, of township twenty-three south, of range thirteen east; thence east on section lines and the south line of Coffey county, to the place of beginning.

History: G.S. 1868, ch. 24, § 79; Oct. 31; R.S. 1923, 18-1,104.



18-1,105 Wyandotte.

18-1,105. Wyandotte. The county of Wyandotte is bounded as follows: Commencing at a point on the west line of the state of Missouri, opposite the mouth of the Kansas river; thence south on the west boundary line of the state of Missouri, to the south line of township eleven south, being the northeast corner of Johnson county; thence west on township line, to the middle of the main channel of the Kansas river, in range twenty-four east; thence up the said river, in the middle of the main channel thereof, to the intersection with the east line of range twenty-two east; thence north on said range line, to the old Delaware reservation lines, the same being the dividing line between the original Delaware reserve and Delaware trust lands; thence east on said line, to the west boundary line of the state of Missouri; thence southeasterly with the said western boundary line of the state of Missouri, to the place of beginning.

History: G.S. 1868, ch. 24, § 80; Oct. 31; R.S. 1923, 18-1,105.






Article 2 CHANGE OF BOUNDARIES OF COUNTIES

18-201 County bounded by watercourse.

18-201. County bounded by watercourse. Whenever a county is bounded by a watercourse, it shall be construed to be the middle of the main channel thereof; and range, township and sectional lines shall be construed as conforming to the established United States survey.

History: G.S. 1868, ch. 24, § 82; Oct. 31; R.S. 1923, 18-201.



18-202 Change in county boundaries; initiation of process; hearings; election.

18-202. Change in county boundaries; initiation of process; hearings; election. (a) The boards of county commissioners of any two or more counties may adopt a resolution changing the boundaries of such counties. Such resolution shall describe the change desired. Such resolution shall not be effective until the question has been submitted to and approved by a majority of the voters of each of the counties voting at an election thereon as provided by K.S.A. 18-201 et seq., and amendments thereto.

(b) Upon presentation of a petition requesting a change in the boundaries of two or more counties signed by at least 5% of the qualified electors of the county, the board of county commissioners shall adopt a resolution changing the boundaries as requested by the petition. Such resolution shall not be effective until the question has been submitted to and approved by a majority of the voters of each of the counties voting at an election thereon as provided by K.S.A. 18-201 et seq., and amendments thereto.

(c) At least three public hearings shall be called and held on any resolution adopted pursuant to this section. At least one hearing shall be held in each county affected by the proposed change. Notice of such hearing shall be published in a newspaper or newspapers of general circulation in each county affected at least three times prior to the date of each hearing.

History: L. 1872, ch. 96, § 1; R.S. 1923, 18-202; L. 2006, ch. 207, § 3; July 1.



18-203 Duty of commissioners when petition presented.

18-203. Duty of commissioners when petition presented. That the petition of the voters of each of the counties interested in such change shall be presented to their respective boards of county commissioners at the same regular session; and it shall be the duty of said board of county commissioners, upon being so petitioned, to order that at the next general election holden thereafter, a vote shall be taken by the several counties interested upon the proposed change: Provided, however, That no order shall be made conflicting with the provisions of section 1 of article 9 of the constitution.

History: L. 1872, ch. 96, § 2; Feb. 29; R.S. 1923, 18-203.



18-204 Notice of election.

18-204. Notice of election. The boards of county commissioners of the respective counties, at the time they make the order for such election, shall make an order requiring the county clerk to give at least four weeks' notice of such election, by causing a notice thereof to be published in some newspaper published in their respective counties. If there be no newspaper published in either of said counties, then notice shall be given in the county having no newspaper, by posting up written or printed notices in one public place in each organized township in said county for the same length of time, which notice shall be given at least four weeks prior to the day of elections, and shall set forth the exact portions of the territory to be detached from one or more of the counties and added to the other or others, and to what county or counties the same is to be attached, and also shall set forth that at the next general election the question will be presented to the qualified electors of the counties interested, whether such change in the county boundaries shall be made.

History: L. 1872, ch. 96, § 3; Feb. 29; R.S. 1923, 18-204.



18-205 How election conducted; ballots.

18-205. How election conducted; ballots. That at said election separate ballots shall be cast on the question of changing the boundary lines of said counties, which ballots shall have written or printed thereon the words "For changing county boundaries," or "Against changing county boundaries"; for which ballots a separate box shall be kept; and a return of said votes shall be made to the board of county canvassers, and canvassed as provided by law for other returns.

History: L. 1872, ch. 96, § 4; Feb. 29; R.S. 1923, 18-205.



18-206 Record of election.

18-206. Record of election. Should a majority of all the votes cast in the county to which the territory belonged be in favor of the proposed change, the clerk of the board of commissioners of said county shall notify the clerk of the board of commissioners of the county or counties interested therein, and should it be found that a majority of the votes cast in each of the counties interested are in favor of the proposed change, due record shall be made thereof in each of the counties interested.

History: L. 1872, ch. 96, § 5; Feb. 29; R.S. 1923, 18-206.



18-207 Records generally.

18-207. Records generally. The county to which the territory shall be attached shall cause to be transcribed from the records of the county to which said territory formerly belonged, all records pertaining to the real estate so attached, all taxes due and unpaid in said territory against the property or parties; also a transcript of all judgments in the district court affecting any real estate in said attached territory, and all other records, papers and documents which should properly belong to the county to which said territory is attached; which said records, papers or documents shall be transcribed or filed, as the case may be, in the appropriate records and respective offices to which the same may belong, and shall have the same force and effect and be of the same validity in all cases and for all purposes as if the same originally belonged thereto, except as is hereafter provided.  All the costs attending the transfer of the above-mentioned papers and documents shall be paid by the county to which said territory is attached.

History: L. 1872, ch. 96, § 6; R.S. 1923, 18-207; L. 1976, ch. 145, § 44; Jan. 10, 1977.



18-208 When change takes place; officers; townships.

18-208. When change takes place; officers; townships. On the first Monday of January next succeeding the said election, if the same shall have been determined in favor of the change, the change shall be deemed to have taken place, and all the officers, whether township or district, residing in the territory so detached, shall be held and deemed as belonging to the county to which the same is attached: Provided, however, That in case the territory so attached does not constitute a civil township or townships, the officers of the township lying adjacent to the attached portion of territory shall have jurisdiction therein, and such territory shall for all purposes, except as herein otherwise provided, be deemed a part of such organized township.

History: L. 1872, ch. 96, § 7; Feb. 29; R.S. 1923, 18-208.



18-209 Certified copies of bonds of officers.

18-209. Certified copies of bonds of officers. If the territory included in the change constitutes one or more civil townships, the bonds of all the officers therein that are required to be filed or approved by any county officer shall be transmitted by a copy duly certified by the officer having charge thereof to the same office in the county to which the territory is attached; which said bonds shall be of the same effect and validity as if originally filed in such office.

History: L. 1872, ch. 96, § 8; Feb. 29; R.S. 1923, 18-209.



18-210 Liability for debts.

18-210. Liability for debts. The detached territory shall not, by reason of such change, be released from the payment of its just and equitable proportions of any indebtedness incurred by the county to which it formerly belonged prior to and existing at the time of such change or detachment, nor shall such territory so detached be subject to the payment of any portion of indebtedness, either principal or interest, incurred or contracted by the county to which it becomes attached prior to the date of such change or attachment.

History: L. 1872, ch. 96, § 9; Feb. 29; R.S. 1923, 18-210.



18-211 Tax levy to pay debts; exemption from debts of other county.

18-211. Tax levy to pay debts; exemption from debts of other county. In order to fully carry out the provisions of K.S.A. 18-210, it is hereby made the duty of the board of county commissioners of the county to which said territory formerly belonged, when they shall have levied a tax upon the property of their county (which tax must be uniform throughout their county), for the purpose of raising funds to pay off, in whole or in part, either principal or interest, any indebtedness existing against said county at the time of such change and detachment, to cause the clerk of their board to certify, under the seal of their board, a statement of the amount of such levy, and transmit the same to the clerk of the board of county commissioners of the county to which said territory has become attached; and it shall be the duty of such clerk at the time he receives such statement, to levy a tax to the amount therein stated, upon the taxable property included within the limits of such detached territory, according to the last assessed value thereof; and it shall be the duty of such clerk at the time he completes the tax list, as required by law, to carry out said tax against such taxable property, including such detached territory, in a column by itself, and the same shall be delivered and charged to the treasurer, collected and treated in all other respects in the same manner as now or hereafter to be provided by law for the collection of other county taxes; and it shall be the duty of said treasurer to pay the same over, from time to time, as the same is collected, to the county treasurer of the county to which the same belongs, taking his receipt therefor, which receipt shall be his voucher on settlement therefor: Provided, however, The said treasurer shall retain therefrom the sum of five percentum on said amount so collected, which shall be placed by him in the county treasury of his county, as the absolute and unconditional property of said county as a full compensation to said county for trouble and expenses incurred in the collection of said tax; and it shall be the duty of the board of county commissioners of the county to which said territory is attached, at the time or times they levy any tax in their county for the purpose of raising any funds to pay, in whole or in part, either principal or interest, any indebtedness existing against said county at the time of such change and attachment, to exempt from such levy and tax the property included within the limits of such attached territory.

History: L. 1872, ch. 96, § 10; Feb. 29; R.S. 1923, 18-211.



18-212 Collection of unpaid taxes in detached territory; use of proceeds.

18-212. Collection of unpaid taxes in detached territory; use of proceeds. The taxes levied and unpaid in said detached territory, delinquent or otherwise, at the time of such change, shall be transcribed from the books in the hands of the treasurer of the county to which said territory formerly belonged, in the manner in which said tax stands upon said books, together with the warrant attached to said tax book, and pass the same over to the treasurer of the county to which said territory is attached, taking his receipt therefor, which transcript, with a duplicate warrant thereto attached, shall be sufficient authority to authorize said treasurer to proceed to collect said tax, and shall collect or cause the same to be collected, and account and be responsible therefor, in the same manner and to the same extent as now or hereafter provided by law for the collection of other county or state taxes; and said tax shall be used in that portion of the county upon which the same was levied, except that raised for state and county purposes, which shall be paid over by said treasurer to the county treasurer, from which said territory was detached, from time to time, as the same is collected.

History: L. 1872, ch. 96, § 11; Feb. 29; R.S. 1923, 18-212.






Article 3 NEW COUNTIES

18-301 Election and procedure.

18-301. Election and procedure. Laws 1861, chapter 19, sections 2, 4, 6, 7, 8 and 9, included by reference. [Relates to elections in the formation of new counties and other details in regard to putting the business of the county into operation.]

History: L. 1861, ch. 19, §§ 2, 4, 6, 7, 8, 9; G.S. 1868, ch. 24, p. 249, §§ 2, 4, 6, 7, 8, 9; Oct. 31; R.S. 1923, 18-301.



18-302 Fraud in census.

18-302. Fraud in census. Laws 1876, chapter 63, sections 3 and 4, included by reference. [Relates to fraud in taking census preliminary to organization of new county.]

History: R.S. 1923, 18-302.



18-303 Organization of new counties.

18-303. Organization of new counties. Laws 1887, chapter 128, included by reference. [Relates to the organization of new counties. As all counties have been organized, the act has been omitted.]

History: R.S. 1923, 18-303.









Chapter 19 COUNTIES AND COUNTY OFFICERS

Article 1 GENERAL PROVISIONS

19-101 County as corporation; powers generally; home rule.

19-101. County as corporation; powers generally; home rule. That each organized county within this state shall be a body corporate and politic, and as such shall be empowered for the following purposes: First, to sue and be sued; second, to purchase and hold real and personal estate for the use of the county, and lands sold for taxes as provided by law; third, to sell and convey any real or personal estate owned by the county, and make such order respecting the same as may be deemed conducive to the interest of the inhabitants; fourth, to make all contracts and do all other acts in relation to the property and concerns of the county, necessary to the exercise of its corporate or administrative powers; fifth, to exercise the powers of home rule to determine their local affairs and government authorized under the provisions of K.S.A. 19-101a; sixth, to exercise such other and further powers as may be especially conferred by law.

History: G.S. 1868, ch. 25, § 1; R.S. 1923, 19-101; L. 1974, ch. 110, § 1; July 1.



19-101a Home rule powers; limitations, restrictions and prohibitions; procedure. [See Revisor's Note]

19-101a. Home rule powers; limitations, restrictions and prohibitions; procedure. [See Revisor's Note] (a) The board of county commissioners may transact all county business and perform all powers of local legislation and administration it deems appropriate, subject only to the following limitations, restrictions or prohibitions:

(1) Counties shall be subject to all acts of the legislature which apply uniformly to all counties.

(2) Counties may not affect the courts located therein.

(3) Counties shall be subject to acts of the legislature prescribing limits of indebtedness.

(4) In the exercise of powers of local legislation and administration authorized under provisions of this section, the home rule power conferred on cities to determine their local affairs and government shall not be superseded or impaired without the consent of the governing body of each city within a county which may be affected.

(5) Counties may not legislate on social welfare administered under state law enacted pursuant to or in conformity with public law No. 271 – 74th congress, or amendments thereof.

(6) Counties shall be subject to all acts of the legislature concerning elections, election commissioners and officers and their duties as such officers and the election of county officers.

(7) Counties shall be subject to the limitations and prohibitions imposed under K.S.A. 12-187 to 12-195, inclusive, and amendments thereto, prescribing limitations upon the levy of retailers' sales taxes by counties.

(8) Counties may not exempt from or effect changes in statutes made nonuniform in application solely by reason of authorizing exceptions for counties having adopted a charter for county government.

(9) No county may levy ad valorem taxes under the authority of this section upon real property located within any redevelopment project area established under the authority of K.S.A. 12-1772, and amendments thereto, unless the resolution authorizing the same specifically authorized a portion of the proceeds of such levy to be used to pay the principal of and interest upon bonds issued by a city under the authority of K.S.A. 12-1774, and amendments thereto.

(10) Counties shall have no power under this section to exempt from any statute authorizing or requiring the levy of taxes and providing substitute and additional provisions on the same subject, unless the resolution authorizing the same specifically provides for a portion of the proceeds of such levy to be used to pay a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto.

(11) Counties may not exempt from or effect changes in the provisions of K.S.A. 19-4601 through 19-4625, and amendments thereto.

(12) Except as otherwise specifically authorized by K.S.A. 12-1,101 through 12-1,109, and amendments thereto, counties may not levy and collect taxes on incomes from whatever source derived.

(13) Counties may not exempt from or effect changes in K.S.A. 19-430, and amendments thereto.

(14) Counties may not exempt from or effect changes in K.S.A. 19-302, 19-502b, 19-503, 19-805 or 19-1202, and amendments thereto.

(15) Counties may not exempt from or effect changes in K.S.A. 19-15,139, 19-15,140 and 19-15,141, and amendments thereto.

(16) Counties may not exempt from or effect changes in the provisions of K.S.A. 12-1223, 12-1225, 12-1225a, 12-1225b, 12-1225c and 12-1226, and amendments thereto, or the provisions of K.S.A. 12-1260 through 12-1270 and 12-1276, and amendments thereto.

(17) Counties may not exempt from or effect changes in the provisions of K.S.A. 19-211, and amendments thereto.

(18) Counties may not exempt from or effect changes in the provisions of K.S.A. 19-4001 through 19-4015, and amendments thereto.

(19) Counties may not regulate the production or drilling of any oil or gas well in any manner which would result in the duplication of regulation by the state corporation commission and the Kansas department of health and environment pursuant to chapter 55 and chapter 65 of the Kansas Statutes Annotated, and amendments thereto, and any rules and regulations adopted pursuant thereto. Counties may not require any license or permit for the drilling or production of oil and gas wells. Counties may not impose any fee or charge for the drilling or production of any oil or gas well.

(20) Counties may not exempt from or effect changes in K.S.A. 79-41a04, and amendments thereto.

(21) Counties may not exempt from or effect changes in K.S.A. 79-1611, and amendments thereto.

(22) Counties may not exempt from or effect changes in K.S.A. 79-1494, and amendments thereto.

(23) Counties may not exempt from or effect changes in subsection (b) of K.S.A. 19-202, and amendments thereto.

(24) Counties may not exempt from or effect changes in subsection (b) of K.S.A. 19-204, and amendments thereto.

(25) Counties may not levy or impose an excise, severance or any other tax in the nature of an excise tax upon the physical severance and production of any mineral or other material from the earth or water.

(26) Counties may not exempt from or effect changes in K.S.A. 79-2017 or 79-2101, and amendments thereto.

(27) Counties may not exempt from or effect changes in K.S.A. 2-3302, 2-3305, 2-3307, 2-3318, 17-5904, 17-5908, 47-1219, 65-171d, 65-1,178 through 65-1,199, 65-3001 through 65-3028, and amendments thereto.

(28) Counties may not exempt from or effect changes in K.S.A. 2015 Supp. 80-121, and amendments thereto.

(29) Counties may not exempt from or effect changes in K.S.A. 19-228, and amendments thereto.

(30) Counties may not exempt from or effect changes in the wireless enhanced 911 act, in the VoIP enhanced 911 act or in the provisions of K.S.A. 12-5301 through 12-5308, and amendments thereto.

(31) Counties may not exempt from or effect changes in K.S.A. 2015 Supp. 26-601, and amendments thereto.

(32) (A) Counties may not exempt from or effect changes in the Kansas liquor control act except as provided by paragraph (B).

(B) Counties may adopt resolutions which are not in conflict with the Kansas liquor control act.

(33) (A) Counties may not exempt from or effect changes in the Kansas cereal malt beverage act except as provided by paragraph (B).

(B) Counties may adopt resolutions which are not in conflict with the Kansas cereal malt beverage act.

(34) Counties may not exempt from or effect changes in the Kansas lottery act.

(35) Counties may not exempt from or effect changes in the Kansas expanded lottery act.

(36) Counties may neither exempt from nor effect changes to the eminent domain procedure act.

(37) Any county granted authority pursuant to the provisions of K.S.A. 19-5001 through 19-5005, and amendments thereto, shall be subject to the limitations and prohibitions imposed under K.S.A. 19-5001 through 19-5005, and amendments thereto.

(38) Except as otherwise specifically authorized by K.S.A. 19-5001 through 19-5005, and amendments thereto, counties may not exercise any authority granted pursuant to K.S.A. 19-5001 through 19-5005, and amendments thereto, including the imposition or levy of any retailers' sales tax.

(39) Counties may not exempt from or effect changes in K.S.A. 2015 Supp. 19-271, and amendments thereto.

(b) Counties shall apply the powers of local legislation granted in subsection (a) by resolution of the board of county commissioners. If no statutory authority exists for such local legislation other than that set forth in subsection (a) and the local legislation proposed under the authority of such subsection is not contrary to any act of the legislature, such local legislation shall become effective upon passage of a resolution of the board and publication in the official county newspaper. If the legislation proposed by the board under authority of subsection (a) is contrary to an act of the legislature which is applicable to the particular county but not uniformly applicable to all counties, such legislation shall become effective by passage of a charter resolution in the manner provided in K.S.A. 19-101b, and amendments thereto.

(c) Any resolution adopted by a county which conflicts with the restrictions in subsection (a) is null and void.

History: L. 1974, ch. 110, § 2; L. 1975, ch. 152, § 1; L. 1976, ch. 121, § 1; L. 1978, ch. 56, § 10; L. 1979, ch. 52, § 9; L. 1980, ch. 84, § 3; L. 1980, ch. 85, § 1; L. 1982, ch. 114, § 1; L. 1982, ch. 63, § 11; L. 1982, ch. 115, § 1; L. 1983, ch. 91, § 1; L. 1983, ch. 92, § 1; L. 1984, ch. 97, § 1; L. 1984, ch. 98, § 27; L. 1984, ch. 69, § 8; L. 1984, ch. 69, § 9; L. 1985, ch. 208, § 1; L. 1985, ch. 95, § 2; L. 1986, ch. 98, § 4; L. 1986, ch. 203, § 1; L. 1990, ch. 89, § 3; L. 1990, ch. 358, § 2; L. 1992, ch. 133, § 13; L. 1993, ch. 95, § 1; L. 1994, ch. 109, § 1; L. 1996, ch. 68, § 2; L. 1998, ch. 188, § 10; L. 1999, ch. 146, § 4; L. 2000, ch. 159, § 2; L. 2001, ch. 103, § 14; L. 2001, ch. 211, § 3; L. 2002, ch. 108, § 9; L. 2003, ch. 35, § 9; L. 2004, ch. 72, § 20; L. 2004, ch. 180, § 4; L. 2005, ch. 186, § 8; L. 2005, ch. 201, § 1; L. 2006, ch. 207, § 4; L. 2007, ch. 110, § 57; L. 2009, ch. 141, § 41; L. 2012, ch. 170, § 3; June 7.

Revisor's Note:

Section was also amended by L. 2009, ch. 143, § 7, but that version was repealed by L. 2009, ch. 141, § 45.

CAUTION: Section was amended effective July 1, 2016, see L. 2014, ch. 127, § 4.



19-101b Same; charter resolutions; exemption of county from acts of legislature; procedure; election.

19-101b. Same; charter resolutions; exemption of county from acts of legislature; procedure; election. (a) Any county, by charter resolution, may elect in the manner prescribed in this section that the whole or any part of any act of the legislature applying to such county other than those acts concerned with those limitations, restrictions or prohibitions set forth in subsection (a) of K.S.A. 19-101a, and amendments thereto, shall not apply to such county.

(b) A charter resolution is a resolution which exempts a county from the whole or any part of an act of the legislature and which may provide substitute and additional provisions on the same subject. Such charter resolution shall be so titled, shall designate specifically the act of the legislature or part thereof made inapplicable to such county by the passage of the resolution and shall contain any substitute and additional provisions. Such charter resolution shall require the unanimous vote of all board members unless the board determines prior to passage it is to be submitted to a referendum in the manner hereinafter provided, in which event such resolution shall require a 2/3 vote of the board. In counties with five or seven county commissioners, such charter resolution shall require a 2/3 vote of all board members unless the board determines prior to passage it is to be submitted to a referendum in the manner hereinafter provided, in which event such resolution shall require a majority vote of the board. Every charter resolution shall be published once each week for two consecutive weeks in the official county newspaper. A charter resolution shall take effect 60 days after final publication unless it is submitted to a referendum in which event it shall take effect when approved by a majority of the electors voting thereon.

(c) If within 60 days of the final publication of a charter resolution, a petition signed by a number of electors of a county equal to not less than 2% of the number of electors who voted at the last preceding November general election or 100 electors, whichever is the greater, shall be filed in the office of the county election officer demanding that such resolution be submitted to a vote of the electors, it shall not take effect until submitted to a referendum and approved by the electors. An election if called, shall be called within 30 days and held within 90 days after the filing of the petition. The board, by resolution, shall call the election and fix the date. Such resolution shall be published once each week for three consecutive weeks in the official county newspaper, and the election shall be conducted in the same manner as are elections for officers of such county. The proposition shall be: "Shall charter resolution No. ______, entitled (title of resolution) take effect?" The board may submit any charter resolution to a referendum without petition in the same manner as charter resolutions are submitted upon petition, except elections shall be called within 30 days and held within 90 days after the first publication of the charter resolution. Each charter resolution which becomes effective shall be recorded by the county election officer in a book maintained for that purpose with a statement of the manner of adoption, and a certified copy shall be filed with the secretary of state, who shall keep an index of the same.

(d) Each charter resolution passed shall control and prevail over any prior or subsequent act of the board and may be repealed or amended only by charter resolution or by an act of the legislature uniformly applicable to all counties.

History: L. 1974, ch. 110, § 3; L. 1987, ch. 100, § 1; July 1.



19-101c Same; powers to be liberally construed.

19-101c. Same; powers to be liberally construed. The powers granted counties pursuant to this act shall be referred to as county home rule powers and they shall be liberally construed for the purpose of giving to counties the largest measure of self-government.

History: L. 1974, ch. 110, § 4; July 1.



19-101d Enforcement of resolutions; penalties; prosecution in district court; enforcement of county codes and resolutions in certain counties.

19-101d. Enforcement of resolutions; penalties; prosecution in district court; enforcement of county codes and resolutions in certain counties. (a) (1) The board of county commissioners of any county shall have the power to enforce all resolutions passed pursuant to county home rule powers, as designated by K.S.A. 19-101c, and amendments thereto. Resolutions may be enforced by enjoining violations, by prescribing penalties for violations by fine, by confinement in the county jail or by both fine and confinement. Unless otherwise provided by the resolution that defines and makes punishable the violation of such resolution, the penalty imposed shall be in accordance with the penalties established by law for conviction of a class C misdemeanor. In no event shall the penalty imposed for the violation of a resolution exceed the penalties established by law for conviction of a class B misdemeanor.

(2) Prosecution for any violation shall be commenced in the district court in the name of the county and, except as provided in subsection (b), shall be conducted in the manner provided by law for the prosecution of misdemeanor violations of state laws. Writs and process necessary for the prosecution of such violations shall be in the form prescribed by the judge or judges of the courts vested with jurisdiction of such violations by this act, and shall be substantially in the form of writs and process issued for the prosecution of misdemeanor violations of state laws. Each county shall provide all necessary supplies, forms and records at its own expense.

(b) (1) In addition to all other procedures authorized for the enforcement of county codes and resolutions, in Crawford, Douglas, Franklin, Jefferson, Johnson, Leavenworth, Miami, Riley, Sedgwick, Shawnee and Wyandotte counties, the prosecution for violation of codes and resolutions adopted by the board of county commissioners may be commenced in the district court in the name of the county and may be conducted, except as otherwise provided in this section, in the manner provided for and in accordance with the provisions of the code for the enforcement of county codes and resolutions.

(2) The board of county commissioners of any county which has not provided for the enforcement of county codes and resolutions in accordance with provisions of the code for enforcement of county codes and resolutions on or before July 1, 2007, and which desires to utilize the provisions of the code for enforcement of county codes and resolutions set forth in article 47 of chapter 19 of the Kansas Statutes Annotated, and amendments thereto, shall cause a notice of its intention to utilize the provisions of the code for enforcement of county codes and resolutions set forth in article 47 of chapter 19 of the Kansas Statutes Annotated, and amendments thereto, be published in the official newspaper of the county. If within 30 days next following the date of the publication of such notice a petition, signed by electors equal in number to not less than 5% of the electors of the county, requesting an election thereon, shall be filed in the office of the county election officer, no utilization of the provisions of the code for enforcement of county codes and resolutions set forth in article 47 of chapter 19 of the Kansas Statutes Annotated, and amendments thereto, may be made without such proposition having first been submitted to and having been approved by a majority of the electors of the county voting at an election called and held thereon. Any election shall be called, noticed and held in the manner provided by K.S.A. 10-120, and amendments thereto.

(3) For the purposes of aiding in the enforcement of county codes and resolutions, the board of county commissioners may employ or appoint code enforcement officers for the county who shall have power to sign, issue and execute notices to appear and uniform citations or uniform complaints and notices to appear, as provided in the appendix of forms of the code contained in this act to enforce violations of county codes and resolutions, but shall have no power to issue warrants or make arrests. All warrants shall be issued and arrests made by law enforcement officers pursuant to and in the manner provided in the Kansas criminal code.

(4) The board of county commissioners may employ or appoint attorneys for the purpose of prosecuting actions for the enforcement of county codes and resolutions. The attorneys shall have the duties, powers and authorities provided by the board that are necessary to prosecute actions under the code.

(5) All costs for the enforcement and prosecution of violations of county codes and resolutions, except for compensation and expenses of the district court judge, shall be paid from the revenues of the county. The board of county commissioners may establish a special law enforcement fund for the purpose of paying for the costs of code enforcement within the county.

(c) Notwithstanding the provisions of subsection (b), any action commenced in the district court for the enforcement of county codes and resolutions, in which a person may be subject to detention or arrest or in which an accused person, if found guilty, would or might be deprived of the person's liberty, shall be conducted in the manner provided by law for the prosecution of misdemeanor violations of state laws under the Kansas code of criminal procedure and not under the code for the enforcement of county codes and resolutions.

History: L. 1976, ch. 149, § 1; L. 1976, ch. 150, § 1; L. 1988, ch. 102, § 1; L. 1990, ch. 66, § 22; L. 1997, ch. 147, § 8; L. 2005, ch. 170, § 1; L. 2007, ch. 142, § 4; L. 2007, ch. 195, § 9; L. 2011, ch. 30, § 106; July 1.



19-101e Enforcement of resolutions; costs; witness fees and mileage; disposition of fines and penalties.

19-101e. Enforcement of resolutions; costs; witness fees and mileage; disposition of fines and penalties. (a) Except as provided in subsections (b) and (d) and in K.S.A. 19-4707, and amendments thereto, the items allowable as costs shall be the same as in cases for misdemeanor violations of state law and shall be taxed as provided in K.S.A. 22-3801, 22-3802 and 22-3803, and amendments thereto.

(b) The fees and mileage for the attendance of witnesses shall be borne by the party calling the witness, except that if an accused person is found not guilty, the county shall pay all such expenses, but the court may direct that fees and mileage of witnesses subpoenaed by the accused person be charged against such person, if the court finds that there has been an abuse of the use of subpoenas by the accused person.

(c) All fines and penalties collected in actions for the enforcement of county codes and resolutions pursuant to the code for the enforcement of county codes and resolutions as provided in subsection (b) of K.S.A. 19-101d, and amendments thereto, shall be paid over to the county treasurer of the county where they are imposed for deposit in the county general fund or in the special law enforcement fund, if established. All fines and penalties collected in actions brought pursuant to the provisions of subsection (a) of K.S.A. 19-101d, and amendments thereto, shall be remitted to the state treasurer, as provided in K.S.A. 20-2801, and amendments thereto.

(d) In each county which has created a county court for enforcement of county codes and resolutions as provided in subsection (b) of K.S.A. 19-101d, and amendments thereto, the court shall assess additional court costs of $20 for each violation of a resolution. The judge or clerk of the county court shall remit at least monthly to the state treasurer $2 of the additional court costs. The state treasurer shall deposit the entire amount of the remittance in the state treasury and credit 50% to the protection from abuse fund established pursuant to K.S.A. 74-7325, and amendments thereto, and 50% to the crime victims assistance fund established pursuant to K.S.A. 74-7334, and amendments thereto. The remaining additional court costs shall be paid over to the county treasurer of the county where they are imposed for deposit in the county general fund.

History: L. 1976, ch. 149, § 2; L. 1976, ch. 150, § 2; L. 1977, ch. 112, § 1; L. 1978, ch. 105, § 3; L. 1982, ch. 116, § 1; L. 1988, ch. 102, § 2; L. 1994, ch. 335, § 2; L. 1996, ch. 234, § 7; L. 2002, ch. 199, § 2; July 1.



19-101f Same; appeals.

19-101f. Same; appeals. Appeals in actions brought for the enforcement of county resolutions may be taken in the same manner as is provided for appeals in cases for misdemeanor violations of state law, except as otherwise provided in K.S.A. 19-4737.

History: L. 1976, ch. 149, § 3; L. 1988, ch. 102, § 3; April 21.



19-102 Real and personal property.

19-102. Real and personal property. Any real or personal estate heretofore or which may be hereafter conveyed to any county shall be deemed the property of such county.

History: G.S. 1868, ch. 25, § 2; Oct. 31; R.S. 1923, 19-102.



19-103 Exercise of powers by commissioners.

19-103. Exercise of powers by commissioners. The powers of a county as a body politic and corporate shall be exercised by a board of county commissioners.

History: G.S. 1868, ch. 25, § 3; Oct. 31; R.S. 1923, 19-103.



19-104 County buildings.

19-104. County buildings. Each county organized for judicial purposes shall, at its own expense, provide a suitable courthouse and a suitable and sufficient jail, and fireproof offices and other necessary county buildings, and keep the same in repair.

History: G.S. 1868, ch. 25, § 4; Oct. 31; R.S. 1923, 19-104.



19-105 Title of actions.

19-105. Title of actions. In all suits or proceedings by or against a county, the name in which the county shall sue or be sued shall be "The board of county commissioners of the county of ______________;" but this provision shall not prevent county officers, where authorized by law, from suing in their name of office for the benefit of the county.

History: G.S. 1868, ch. 25, § 5; Oct. 31; R.S. 1923, 19-105.



19-107 Inhabitants as witnesses and jurors.

19-107. Inhabitants as witnesses and jurors. On the trial of any suit in which a county may be interested, the inhabitants of such county shall be competent witnesses and jurors, if otherwise competent and qualified according to law.

History: G.S. 1868, ch. 25, § 7; Oct. 31; R.S. 1923, 19-107.



19-108 Court proceedings; judgment against county; security or bond.

19-108. Court proceedings; judgment against county; security or bond. (a) When a judgment is rendered against the board of county commissioners of any county, or against any county officer in an action prosecuted by or against the county officer in the officer's name of office, where the judgment should be paid by the county, no execution shall issue upon the judgment. The judgment shall be levied and collected by tax, as other county charges. When so collected the judgment shall be paid by the county treasurer to the person to whom it is adjudged, upon the delivery of a proper voucher therefor.

(b) The county shall not be required in any proceeding in any court to give security for costs on appeal, or any stay or supersedeas bond, where the county is plaintiff or defendant.

History: G.S. 1868, ch. 25, § 8; R.S. 1923, 19-108; L. 1993, ch. 149, § 1; April 15.



19-110 Leasing of lands for oil, gas or other minerals; royalty.

19-110. Leasing of lands for oil, gas or other minerals; royalty. The board of county commissioners of any county in this state is hereby authorized and empowered to lease county-owned lands in fee simple, or any part thereof, for the production of oil, gas, or other minerals, for a term of not to exceed five (5) years, and so long thereafter as oil, gas, or other minerals may be produced therefrom in paying quantities. Each such lease shall be upon the usual standard form of mineral lease customarily used in the vicinity of said lands, and shall contain the usual provisions of such standard form of lease, including the annual delay rental paragraph found in all standard mineral, oil, and gas lease forms: Provided, however, That there shall be reserved to the county a royalty of not less than one eighth (1/8) part of the oil, gas, or other minerals produced from the leased premises, or in lieu thereof payment to the county of the market value of such royalty interest as provided in said lease.

History: L. 1937, ch. 204, § 1; March 29.



19-111 Same; bids.

19-111. Same; bids. The board of county commissioners shall, before entering into such lease, advertise for bids thereon for not less than fifteen (15) days by publication in the official county paper where the land is situated. Competitive bids shall be required by the board of county commissioners and publicly opened and said lease awarded upon such bids. In such letting the board shall have the right to reject any and all bids.

History: L. 1937, ch. 204, § 2; March 29.



19-112 Same; restriction.

19-112. Same; restriction. All such leases and the occupancy thereunder of the lands leased shall not interfere materially with the purposes for which said lands are used and occupied by the county.

History: L. 1937, ch. 204, § 3; March 29.



19-113 Same; proceeds to county general fund.

19-113. Same; proceeds to county general fund. The proceeds of such leases shall be paid into the county treasury and become a part of the general fund of the county.

History: L. 1937, ch. 204, § 4; March 29.



19-114 Claims for services or materials pursuant to statutes afterwards declared void.

19-114. Claims for services or materials pursuant to statutes afterwards declared void. In any and all cases where persons have been employed or materials purchased pursuant to the terms of any statute authorizing such employment to perform services or the purchase of materials, the compensation for which by such statute is made a charge or claim against any county, and after such employment and performance of services or furnishing of materials, the statute purporting to authorize such employment and purchase is held by the supreme court of this state to be unconstitutional and void, the board of county commissioners of any such county shall, nevertheless, have power and authority to entertain a claim for such services or materials and allow and pay fair and reasonable compensation therefor.

History: L. 1939, ch. 169, § 1; April 10.



19-115 Same; county commissioners not liable, when; county cannot recover.

19-115. Same; county commissioners not liable, when; county cannot recover. In any and all cases where a board of county commissioners has regularly allowed and paid a claim or claims against a county pursuant to the terms of any statute and such statute has thereafter been held by the supreme court of this state to be unconstitutional and void, the members of such board shall not become personally liable by reason of such payment nor shall the county be entitled to recover back any such payment where the only objection thereto is that the law pursuant to which payment was made was thereafter held unconstitutional.

History: L. 1939, ch. 169, § 2; April 10.



19-116 Actions for delinquent taxes when realty transferred to U.S.

19-116. Actions for delinquent taxes when realty transferred to U.S. When real property shall have been transferred to the United States, subject to unpaid taxes, and the congress of the United States shall have enacted a law conferring jurisdiction on any court of competent jurisdiction to hear, determine and render judgment upon the claims of a board of county commissioners, the board of county commissioners of the county in which the real property transferred was located shall have the authority to bring suit in any court of competent jurisdiction for such delinquent taxes pursuant to the aforesaid act of congress.

History: L. 1951, ch. 508, § 1; March 31.



19-117 Limitations and procedures for exercise of home rule power of taxation or other revenue measures; resolution; notice; referendum; initiative; continuation in effect of tax or other revenue measure.

19-117. Limitations and procedures for exercise of home rule power of taxation or other revenue measures; resolution; notice; referendum; initiative; continuation in effect of tax or other revenue measure. (a) Where the board of county commissioners of any county by resolution proposes to levy for revenue purposes any tax, excise, fee, charge or other exaction other than permit fees or license fees for regulatory purposes, a procedure for the levy of which is not otherwise prescribed by enactment of the legislature, such resolution shall require a two-thirds (2/3) vote of the members of the board and shall be published once each week for two (2) consecutive weeks in the official county newspaper.

No such resolution shall take effect until sixty (60) days after its final publication, and if within sixty (60) days of its final publication a petition signed by not less than five percent (5%) of the qualified electors of the county shall be filed with the county election officer demanding that such resolution be submitted to a vote of the electors, it shall not take effect until submitted to a referendum and approved by a majority of the electors voting thereon. The board of county commissioners of any county may submit any resolution providing for such levy to a referendum without petition. Resolutions authorizing such levies submitted to referendum without petition may be passed by a majority vote of the board of county commissioners and shall be published once in the official county newspaper.

(b) Any county election called under the provisions of this act shall be called within thirty (30) days and held within ninety (90) days after the filing of a petition demanding such election. The board of county commissioners shall pass a resolution calling the election and fixing the date, which resolution shall be published once in the official county newspaper. The sufficiency of the number of signers of any petition filed under this act shall be determined by the county election officer. Every election held under this act shall be conducted by the county election officer. The county election officer shall publish a notice of such election once each week for three (3) consecutive weeks in the official county newspaper, the first publication to be not less than twenty-one (21) days prior to such election. Said notice shall state the time of the election and the proposition which shall appear on the ballot. The proposition shall be: "Shall revenue resolution No.____ entitled (title of resolution) take effect?"

(c) The board of county commissioners shall be required to submit to a referendum the question of levying any tax or other revenue measure, authorized by the provisions of this act or other enactment referring to this act, upon the receipt of a petition signed by not less than five percent (5%) of the qualified electors of such county, or upon receiving resolutions requesting such an election passed by the governing body of each of one or more cities within such county which contains a population of not less than twenty-five percent (25%) of the entire population of the county. If a majority of the electors voting thereon at such election shall approve the proposed tax or other revenue measure, the board of county commissioners of such county shall then provide by resolution for the levy of such tax or other revenue measure. An election held under the provisions of this section shall be scheduled and conducted in the same manner as if a resolution was being submitted to the electors, except that the proposition shall state the nature of the tax or revenue measure, the proposed rate and the date it would take effect.

(d) Any county tax or other revenue measure adopted under the provisions of this section shall continue in effect until amended or repealed by a resolution of the board of county commissioners which has also been adopted under the provisions of this section.

History: L. 1977, ch. 56, § 5; May 13.



19-119 County equipment reserve fund; purpose; investment and transfer of moneys in fund.

19-119. County equipment reserve fund; purpose; investment and transfer of moneys in fund. (a) The board of county commissioners of any county may provide, by adoption of a resolution, for a county equipment reserve fund to finance the acquisition of equipment. Moneys may be budgeted and transferred to such fund from any source which may be lawfully utilized for such purposes, including equipment use charges on the various departments and agencies of the county to finance new and replacement equipment. For the purposes of this act, equipment shall include machinery, vehicles and any other equipment or personal property including, but not limited to, computer hardware and software, which the county is authorized to purchase for municipal purposes.

(b) Moneys credited to such fund from annually budgeted transfers shall not thereafter be subject to the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto. In making the budgets of such county, the amounts credited to, and the amount on hand in, such equipment reserve fund and the amount expended therefrom shall be shown thereon for the information of the taxpayers of such county. Moneys in such fund may be invested in accordance with the provisions of K.S.A. 10-131, and amendments thereto, with interest thereon credited to such fund.

(c) If the board of county commissioners determines that money which has been credited to such fund or any part thereof is not needed for the purposes for which so budgeted or transferred, the board may transfer, by adoption of a resolution, such amount not needed to the fund from which it came and such retransfer and expenditure thereof shall be subject to the budget requirement provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto.

History: L. 1987, ch. 91, § 1; July 1.



19-120 Multi-year capital improvement fund; purpose; investment and transfer of moneys in fund.

19-120. Multi-year capital improvement fund; purpose; investment and transfer of moneys in fund. (a) The board of county commissioners of any county, which has formally approved a multi-year capital improvement plan setting forth the public improvement and infrastructure needs of the county on a prioritized basis, may establish, by adoption of a resolution, a capital improvements fund. The resolution establishing such fund, and any amendments thereto, may provide for the budgeted transfer of moneys from other county funds lawfully available for improvement purposes to the capital improvements fund, including moneys in the county's federal general revenue sharing fund and general fund. Any general property tax specifically levied for the use of such fund shall be authorized by resolution adopted under the provisions of K.S.A. 19-101a, and amendments thereto.

(b) Moneys in such capital improvements fund may be used to finance, in whole or in part, any public improvement need set forth in the adopted capital improvement plan, including the repair, restoration and rehabilitation of existing public facilities. The resolution may provide that disbursements from such fund may be made for engineering and other advance public improvement plans and studies and that reimbursements may be made to the fund from bond proceeds, special assessments or state or federal aid available for the completed project.

(c) Except for such reimbursed expenses, no moneys shall be credited to such special fund except as may be budgeted annually, or transferred by the annual budget from other funds. Such fund shall not thereafter be subject to the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto. In making the budgets of such counties, the amounts credited to, and the amount on hand in, such special fund and the amount expended therefrom shall be shown thereon for the information of the taxpayers of such counties. Moneys in such fund may be invested in accordance with the provisions of K.S.A. 10-131, and amendments thereto, with interest thereon credited to such fund.

(d) If the board of county commissioners determines that money which has been transferred to such special fund or any part thereof is not needed for the purposes for which so transferred, the board, by adoption of a resolution, may transfer such amount not needed to the general or other fund from which it was derived and such transfer and expenditure thereof shall be subject to the budget requirement provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto.

History: L. 1987, ch. 91, § 2; July 1.



19-121 County service taxing district; procedure for creation; dissolution.

19-121. County service taxing district; procedure for creation; dissolution. From and after July 1, 2008, the board of county commissioners may establish a county service taxing district in any portion of the county encompassing the boundaries of a township which has been dissolved or disorganized as a result of the consolidation or attachment of its territory to another township or townships or where the duties of the township have been transferred to the county by adoption of a resolution. The resolution shall specify the service or services to be provided within the county service taxing district.

Upon passage of a resolution authorizing the creation of a county service taxing district, the board of county commissioners shall cause to be published twice in the official county newspaper of the county the resolution. The resolution shall include a general description of the territory to be included within the area, the type of service or services to be undertaken in the area, a statement of the means by which the service or services will be financed, and a designation of the county agency or officer who will be responsible for supervising the provision of the service or services. The county service taxing district shall be deemed established 60 days after the second publication of the resolution or at such later date as may be specified in the resolution.

Upon receipt of a petition signed by a majority of the qualified voters within the territory of the proposed county service taxing district prior to the effective date of its creation, the creation of the district shall be abandoned.

Upon adoption of the next annual budget following the creation of a county service taxing district the board of county commissioners shall include in such budget appropriate provisions for the operation of the taxing district including, as appropriate, a property tax levied only on property within the boundaries of the taxing district, the levy of a service charge against the users of such services within the area, or the imposition of special assessments or by any combination thereof. The levy and collection of such special assessments shall be made in accordance with the procedure required by K.S.A. 12-6a08 to 12-6a12, and amendments thereto.

After its creation, a county service taxing district shall be dissolved by the board of county commissioners upon receipt of a petition calling for the dissolution of such county service taxing district signed by a majority of the qualified voters residing within the territory of the county service taxing district.

History: L. 2008, ch. 163, § 23; May 29.



19-122 Payment of taxes, utility fees and exactions; credit and debit cards accepted.

19-122. Payment of taxes, utility fees and exactions; credit and debit cards accepted. (a) Any county may accept credit or debit cards for the payment of any taxes, utility fees or other exactions. The county may establish the type of credit or debit card the county will accept. The county may set a fee to be added to each credit card transaction equal to the charge paid by the county for the use of the credit card by the person. If the county imposes a fee for payments made by credit card, the county shall provide notice of such fee to the person making payment by credit card.

(b) Any transaction involving payment by credit card pursuant to this section shall not be subject to the provisions of K.S.A. 16a-2-403, and amendments thereto.

History: L. 2012, ch. 126, § 1; July 1.






Article 2 COUNTY COMMISSIONERS

19-201 Commissioner districts; charter counties, exception.

19-201. Commissioner districts; charter counties, exception. Except as provided in K.S.A. 2015 Supp. 19-204b, and amendments thereto, each county in the state of Kansas shall have three, five or seven commissioner districts, which shall be designated numerically and serially beginning with number 1.

The provisions of this section may be modified by the adoption of a charter for county government in any county which has established a charter commission pursuant to law.

History: L. 1901, ch. 129, § 1; R.S. 1923, 19-201; L. 1976, ch. 121, § 2; L. 2009, ch. 134, § 3; May 28.

Revisor's Note:

Special provision for Sherman County, see 19-204b.



19-202 Commissioners; residence requirements; term; filling vacancies; charter counties, exceptions.

19-202. Commissioners; residence requirements; term; filling vacancies; charter counties, exceptions. (a) The board of county commissioners of each county shall consist of three, five or seven qualified electors.

(b) Except as provided in K.S.A. 2015 Supp. 19-204b, and amendments thereto, one county commissioner shall reside in and represent each commissioner district within the county. During the time that any person is a candidate for nomination or election to office as a member of the board of county commissioners and during the term of office of the county commissioner, such candidate or county commissioner shall be and remain a qualified elector who resides in such person's district.

(c) Except as provided by K.S.A. 19-203, and amendments thereto, terms of office for the board of county commissioners shall be staggered in such a way that no more than a simple majority of commissioners is elected at any general election.

(d) Except as provided by K.S.A. 19-203, and amendments thereto, all county commissioners shall hold office for a term of four years from the second Monday of January next after their election and until their successors are qualified.

(e) The provisions of subsections (a), (c) and (d) of this section may be modified by the adoption of a charter for county government in any county which has established a charter commission pursuant to law.

History: R.S. 1923, 19-202; L. 1965, ch. 158, § 1; L. 1976, ch. 121, § 3; L. 1979, ch. 67, § 1; L. 1992, ch. 38, § 2; L. 1993, ch. 250, § 2; L. 2009, ch. 134, § 4; May 28.

Revisor's Note:

Special provision for Sherman County, see 19-204b.



19-203 Vacancy in office of commissioner, how filled; vacancies created by increase in number of districts, how filled.

19-203. Vacancy in office of commissioner, how filled; vacancies created by increase in number of districts, how filled. (a) Subject to the provisions of K.S.A. 2015 Supp. 19-204b, and amendments thereto, when a vacancy occurs in the office of a member of the board of county commissioners, it shall be filled by appointment of a resident in the district to fill the office for the unexpired term and until a successor is elected and qualified. When a vacancy occurs before May 1 of the first even-numbered year following the commencement of a term of office, it shall be filled by the appointment of a resident of such district who shall serve until a successor is elected and qualified at the next general election. Such successor shall assume office on the second Monday of January next following such election.

(b) Except as provided by subsection (c), appointments under this section shall be made in the manner provided by K.S.A. 25-3902, and amendments thereto, for filling vacancies in district offices.

(c) Subject to the provisions of K.S.A. 2015 Supp. 19-204b, and amendments thereto, vacancies created by an increase in the number of county commissioner districts in a county pursuant to K.S.A. 19-204, and amendments thereto, shall be filled by appointment of the governor. The governor shall make such appointments within 30 days of the date of the adoption of the resolution dividing the county into commissioner districts or within 30 days of the date of the order of the district court dividing the county into commissioner districts as required by K.S.A. 19-204a, and amendments thereto. Such appointees shall serve until successors are elected and qualified at the next general election. Such successors shall assume office on the second Monday of January next following their election. If at the next general election following such appointments, more than a simple majority of commissioners are elected, persons elected to the positions created by an increase in the number of districts shall be elected for two year terms and until their successors are qualified. Thereafter such members shall be elected to four year terms and until their successors are qualified. The provisions of this subsection shall apply to positions created by an increase in the number of districts at the election held in November 1990 and all such elections thereafter.

History: L. 1901, ch. 129, § 3; R.S. 1923, 19-203; L. 1965, ch. 158, § 2; L. 1973, ch. 102, § 1; L. 1990, ch. 130, § 1; L. 1992, ch. 38, § 3; L. 1993, ch. 250, § 3; L. 2009, ch. 134, § 5; May 28.

Revisor's Note:

Special provision for Sherman County, see 19-204b.



19-204 Rearrangement of commissioner districts; change in number of districts; approval of electors; limitation on changes; charter counties, exception.

19-204. Rearrangement of commissioner districts; change in number of districts; approval of electors; limitation on changes; charter counties, exception. (a) Subject to the provisions of K.S.A. 2015 Supp. 19-204b, and amendments thereto, and subject to the provisions of K.S.A. 19-204a, and amendments thereto, the board of county commissioners, on the day of the organization of the board or as soon thereafter as may be possible, shall meet and divide the county into three commissioner districts or such number of districts as is prescribed by resolution of the board, as compact and equal in population as possible, and number them. Such districts shall be subject to alteration at least once every three years.

(b) In Shawnee county, each district shall include residents of both the incorporated and unincorporated areas of the county. The number of residents in each district from the unincorporated area of the county shall be as equal in number, as possible. Such districts shall be subject to alteration at least once every three years.

If the districts do not meet the requirements of this subsection, the districts shall be altered to comply with such requirements no later than 30 days following the effective date of this act.

(c) The board of county commissioners of any county, by resolution, may divide the county into three, five or seven commissioner districts, as compact and equal in population as possible, but no such resolution which would effect a change in the number of commissioner districts shall take effect until it has been approved by a majority of the qualified electors of the county voting thereon at the next general election following not less than 60 days the adoption of such resolution, in which all the qualified electors of the county are entitled to vote. Upon the presentation of a petition to the board of county commissioners, signed by electors equal in number to 5% of the qualified electors of the county and verified by the county election officer, requesting that the number of commissioner districts be changed, the board of county commissioners shall cause such proposition to be submitted to the voters of the county at the next general election, following not less than 60 days the presentation of such petition, in which all of the qualified electors of the county are entitled to vote. In the event that more than one such petition is presented to the board of county commissioners prior to a general election, and any of such petitions conflicts with any other such petition with respect to the number of commissioner districts requested, the board of county commissioners shall decide, by majority vote thereon, which of the propositions shall be submitted to the voters at the next such general election. If a majority of the electors voting at such election shall be in favor of changing the number of commissioner districts, the board of county commissioners shall provide for the division of the county into commissioner districts as provided in K.S.A. 19-204a, and amendments thereto.

(d) No change in the number of commissioner districts shall become effective in any county within four years of the effective date of any previous change in the number of commissioner districts in such county.

(e) The provisions of this section may be modified by the adoption of a charter for county government in any county which has established a charter commission pursuant to law.

History: L. 1901, ch. 129, § 4; R.S. 1923, 19-204; L. 1975, ch. 153, § 1; L. 1976, ch. 121, § 4; L. 1981, ch. 112, § 1; L. 1992, ch. 38, § 4; L. 1996, ch. 68, § 1; L. 2009, ch. 134, § 6; May 28.

Revisor's Note:

Special provision for Sherman County, see 19-204b.



19-204a Change in number of districts, when; procedure if board fails to act.

19-204a. Change in number of districts, when; procedure if board fails to act. Subject to the provisions of K.S.A. 2015 Supp. 19-204b, and amendments thereto, when the voters of a county approve a change in the number of county commissioner districts at an election held under K.S.A. 19-204, and amendments thereto, the board of county commissioners, on or before January 1 immediately following such election, shall adopt a resolution dividing the county into the number of districts approved by the voters. If the board of county commissioners fails to adopt such resolution within the time prescribed, the chief judge of the district court of the county, on or before the following January 31, shall order the county divided into the appropriate number of districts.

History: L. 1992, ch. 38, § 1; L. 1999, ch. 57, § 3; L. 2009, ch. 134, § 7; May 28.

Revisor's Note:

Special provision for Sherman County, see 19-204b.



19-204b Election of Sherman county commissioners at large; when allowed.

19-204b. Election of Sherman county commissioners at large; when allowed. (a) The board of county commissioners of Sherman county may provide for the election of county commissioners in accordance with this section. The procedure for the election of county commissioners shall be adopted by resolution in accordance with the provisions of K.S.A. 19-204, and amendments thereto. The resolution shall be in substantial compliance with the provisions of subsection (b). Any county commissioner whose term has not expired by the time the resolution has been adopted by the voters of Sherman county, Kansas, shall continue to serve until a successor county commissioner is elected.

(b) (1) Each county commissioner shall run at large. Each candidate for county commissioner may reside anywhere within Sherman county, Kansas.

(2) All electors who are otherwise qualified according to law and who reside in Sherman county, Kansas, may vote in both the primary and general election for each county commissioner being elected. Each candidate shall file for the office of county commissioner in the manner provided by law. Elections for the office of county commissioner shall be conducted in accordance with the provisions of article 25 of the Kansas Statutes Annotated, and amendments thereto, except as provided in this section, and amendments thereto.

(3) (A) Primary elections under this section shall be conducted on a partisan basis. In the primary election, each qualified voter shall be allowed to vote for the same number of candidates as the number of county commissioners being elected. For each county commissioner being elected, the candidate receiving the highest number of votes shall appear on the ballot in the general election.

(B) No person shall be permitted to cast more than one vote for any specific candidate.

(4) In the general election, each qualified voter shall be allowed to vote for the same number of candidates as the number of county commissioners being elected. The candidate receiving the highest number of votes for each office of county commissioner being elected shall be deemed to have been elected to such office.

(c) (1) The provisions of this section shall expire on December 31, 2010, unless the qualified voters of Sherman county, Kansas, elect to adopt the provisions of this section prior to such date.

(2) If a majority of the qualified electors voting on the resolution submitted to the voters pursuant to this section who reside within the corporate limits of the city of Goodland, Kansas, and a majority of the qualified electors voting on such resolution who reside outside of the corporate limits of the city of Goodland, Kansas, vote in favor thereof, the resolution shall be implemented in the manner provided by the resolution. If a majority of the electors who reside within the corporate limits of the city of Goodland, Kansas or a majority of the qualified electors who reside outside of the corporate limits of the city of Goodland, Kansas, vote against such resolution, the proposed resolution shall not be implemented.

History: L. 2009, ch. 134, § 2; May 28.



19-205 Eligibility to office of commissioner; appointment of commissioner to state board.

19-205. Eligibility to office of commissioner; appointment of commissioner to state board. Except as provided by K.S.A. 12-344, 12-345, K.S.A. 2007 Supp. 12-363 and 12-365, and amendments thereto, no person holding any state, county, township or city office shall be eligible to the office of county commissioner in any county in this state.

Nothing in this section shall prohibit the appointment of any county commissioner to any state board, committee, council, commission or similar body which is established pursuant to statutory authority, so long as any county commissioner so appointed is not entitled to receive any pay, compensation, subsistence, mileage or expenses for serving on such body other than that which is provided by law to be paid in accordance with the provisions of K.S.A. 75-3223, and amendments thereto.

History: G.S. 1868, ch. 25, § 12; L. 1913, ch. 155, § 1; L. 1917, ch. 144, § 1; R.S. 1923, 19-205; L. 1970, ch. 366, § 14; L. 1979, ch. 68, § 1; L. 1996, ch. 11, § 8; L. 2006, ch. 187, § 11; May 25.



19-206 Meetings of board; monthly meeting in counties over 8,000.

19-206. Meetings of board; monthly meeting in counties over 8,000. In all counties having more than eight thousand (8,000) inhabitants, the board of county commissioners shall and in all other counties may meet in regular session, at the county seat of the county, on the first Monday in each month during the year, and in special session on the call of the chairman for the transaction of any business general or special, at the request of a majority of the members on the board, as often as the interest and business of the county may demand. The nature of the business to be transacted at any call meeting to be governed by the matters and things set out in the call.

History: L. 1897, ch. 93, § 1; L. 1913, ch. 147, § 1; R.S. 1923, 19-206; L. 1976, ch. 121, § 5; July 1.



19-208 Allowance of claims monthly.

19-208. Allowance of claims monthly. It shall be the duty of said board of county commissioners to allow monthly, at the meetings of the board of county commissioners, as fixed in K.S.A. 19-206, any and all claims against the county, as is provided by law, including claims for salaries of all county officers.

History: L. 1897, ch. 93, § 2; Feb. 26; R.S. 1923, 19-208.



19-209 Meetings of board in counties of over 50,000.

19-209. Meetings of board in counties of over 50,000. That in all counties of the state of Kansas having a population of more than fifty thousand the county commissioners shall meet at their usual place of meeting not less than twice each week for the transaction of the business pertaining to their office.

History: L. 1899, ch. 97, § 1; April 4; R.S. 1923, 19-209.



19-211 Sale or disposition of county property; public notice; election, when; publication of certain sales; contracts for sale; lease-purchase agreements; exceptions.

19-211. Sale or disposition of county property; public notice; election, when; publication of certain sales; contracts for sale; lease-purchase agreements; exceptions. (a) Except as provided in subsection (b):

(1) Except for any property belonging to a county law enforcement department and as otherwise provided in this section, no property, the value of which is more than $50,000, belonging to any county shall be sold or disposed of by any board of county commissioners without a unanimous vote of such commissioners and public notice of such sale or disposition. Such notice shall state the time or date of the sale or disposition or the date after which the property will be offered for sale or disposal, the place of the sale or disposition and the terms and conditions of the sale or disposition. Such notice shall be published at least once each week for three consecutive weeks prior to the sale or disposition in the official newspaper of the county. The property shall be sold or disposed of publicly, in the manner deemed prudent by the board of county commissioners, to the person or entity tendering the highest and best bid as determined by the board. The board of county commissioners shall have the right to reject any or all bids.

If, within 45 days after the first publication of the notice of sale or disposition a petition signed by not less than 2% of the qualified electors of the county is filed with the county election officer, such property shall not be sold or disposed of unless the proposition of sale or disposal of such property is submitted to a vote of the electors of the county at a question submitted election called therefor. The election shall be called, noticed and held in the manner provided by K.S.A. 10-120, and amendments thereto, or at a general election. If a majority of the votes cast at any such election authorizes any sale or disposition, such sale or disposition shall be made upon the notice hereinbefore prescribed by publication, to the person or entity tendering the highest and best bid, as determined by the board. The board of county commissioners shall have the right to reject any or all bids.

(2) If the board of county commissioners rejects all bids or if no bids are received, the board may proceed to sell or dispose of the property publicly, in the manner deemed prudent by the board, to the person or entity tendering the highest and best bid or offer as determined by the board. If the notice of sale or disposition has been previously published in the manner set forth in subsection (a), no further notice of sale shall be published before the property is sold or disposed of pursuant to this subsection. When property of the county is sold or disposed of pursuant to this subsection, the board shall cause to be published as a part of the statement required by K.S.A. 19-227, and amendments thereto, a detailed account of such sale or disposition which shall list such property, the person who acquired the property and the purchase price.

(3) If the value of the property does not exceed $1,000, such notice by publication shall not be required prior to the sale or disposition of such property. When property of the county having a value of more than $50 but not more than $1,000 is sold or disposed of, the board of county commissioners shall cause to be published as a part of the statement required by K.S.A 19-227, and amendments thereto, a detailed account of such sale or disposition which shall list such property, the person who acquired the property and the purchase price.

(4) Upon a finding by the board that any property is no longer required, or cannot prudently be used for public purposes of the county, the board, by a unanimous vote, may sell or dispose of such property, the value of which does not exceed $50,000, by public or private sale or by negotiation, as determined by the board. Notice of the board's intent to sell or dispose of such property shall be published at least two times in the official county newspaper. Such notice shall include the time, place and conditions of such sale or disposition.

(5) The board, by unanimous vote, may sell or dispose of any real property interest belonging to the county, including any interest derived through dedication, plat, condemnation, reversion, abandonment, reservation or tax foreclosure, which the board determines, after notice and public hearing, to be surplus property not required for public use, and to be unmarketable property. Such property interest may be sold or disposed of by the county by the adoption of a resolution providing that the interest of the county shall be vacated and transferring by quitclaim, without benefit of warranties of title, whatever right, title or interest the county has or may have in the property. The resolution shall provide for the reservation to the county and the owners of any lesser property rights for public utilities, the rights-of-way and easements for public service facilities which are in existence and in use across the property. Upon adoption of the resolution, the property interests vacated and conveyed shall revert to and vest in the owners of the real estate immediately abutting thereon, in proportion to the frontage of such land, except in cases where such land may have been acquired for public use in a different proportion, in which event it shall revert and vest in the owner of the adjoining real estate in the same proportion that it was acquired.

Following the adoption of the resolution, the county clerk shall record the conveyance upon the transfer records of the county and shall cause a notice of the transfer to be published at least two times in the official county newspaper and to be sent by certified mail to each owner of the adjoining real estate to whom the property is being transferred, at the address where the owner's tax statement is sent. A copy of the transfer and the notice shall be recorded with the register of deeds of the county, and no fee shall be charged by the county clerk or the register of deeds recording the transfer.

(6) In the event of any sale or disposition of real property pursuant to the authority under this section, the board, in its discretion, may enter into and execute contracts for sale or lease-purchase agreements for a term of not more than five years.

(b) (1) In lieu of following the procedures established in subsection (a), a county commission may adopt a resolution establishing an alternate methodology for the disposal of property. Such alternate methodology for the disposal of property shall contain, at a minimum, procedures for:

(A) Notification of the public of the property to be sold;

(B) describing the property to be sold; and

(C) the method of sale, including, but not limited to, fixed price, negotiated bid, sealed bid, public auction or auction or any other method of sale which allows public participation.

(2) Any methodology for the disposal of property established pursuant to this subsection may contain different procedures for real property and personal property.

(c) The provisions of this section shall not apply to or restrict the conveyance of real property by any county to the state of Kansas, the title to which was previously conveyed to such county by the state of Kansas.

(d) The provisions of this section shall not apply to or restrict the conveyance of real property by any county to a nonprofit corporation organized under the laws of Kansas if such real property is acquired and conveyed by the county for the purpose of development of an industrial or business park on such real property comprised of businesses engaged in: (1) Manufacturing articles of commerce; (2) conducting research and development; or (3) storing or processing goods or commodities. If the real property is to be conveyed for an amount which is less than the amount the county paid to acquire such property, the board of county commissioners shall publish a notice of its intent to convey such property. The notice shall include a description of the property, the cost of acquiring the property and the amount for which such property is to be conveyed. Such notice shall be published once each week for three consecutive weeks in the official county newspaper. If, within 45 days after the first publication of such notice a petition signed by not less than 2% of the qualified electors of the county is filed with the county election officer, such property shall not be conveyed unless the proposition of sale or disposal of such property is submitted to and approved by a majority of the qualified voters of the county at an election called therefor. The election shall be called, noticed and held in the manner provided by K.S.A. 10-120, and amendments thereto, or at a general election.

(e) The provisions of this section shall not apply to or restrict the conveyance of real property by any county to a port authority if such real property is acquired and conveyed by the county for the purpose of development of an industrial, commercial or business park on such real property. The board of county commissioners shall publish a notice of its intent to convey such property. The notice shall include a description of the property, the cost of acquiring the property and the amount for which the property is to be conveyed. Such notice also shall include the time and date of the public hearing at which the board proposes to consider the conveyance of such property. Such notice shall be published at least once in the official county newspaper. Following the public hearing, the board of county commissioners may convey such property.

(f) Whenever it is required by this section that the board of county commissioners approve a sale or disposition of property by unanimous vote and a county has a five-member board, such board may approve a sale or disposition of property by a 4/5 majority.

(g) The provisions of this section shall not apply to the conveyance of property pursuant to K.S.A. 2-1319, and amendments thereto.

(h) The provisions of this section shall not apply to the conveyance of any real property when such real property is located within a redevelopment district established in Labette county pursuant to K.S.A. 19-4901 et seq., and amendments thereto.

History: L. 1871, ch. 74, § 7; R.S. 1923, 19-211; L. 1953, ch. 138, § 1; L. 1957, ch. 160, § 1; L. 1977, ch. 86, § 1; L. 1978, ch. 89, § 1; L. 1985, ch. 95, § 1; L. 1987, ch. 96, § 1; L. 1989, ch. 82, § 1; L. 1993, ch. 198, § 1; L. 1994, ch. 80, § 2; L. 2004, ch. 77, § 1; L. 2009, ch. 85, § 1; July 1.



19-212 Powers of board of commissioners.

19-212. Powers of board of commissioners. The board of county commissioners of each county shall have the power, at any meeting:

First. To make such orders concerning the property belonging to the county as they may deem expedient, including the establishing of regulations, by resolution, as to the use of such property and to prescribe penalties for violations thereof.

Second. To examine and settle all accounts of the receipts and expenses of the county, and to examine and settle and allow all accounts chargeable against the county; and when so settled, they may issue county orders therefor, as provided by law.

Third. To purchase sites for and to build and keep in repair county buildings, and cause the same to be insured in the name of the county treasurer for the benefit of the county; and in case there are no county buildings, to provide suitable rooms for county purposes.

Fourth. To purchase an existing building and the site upon which it is located for the purpose of providing additional space for county offices and to remodel and equip the same.

Fifth. Apportion and order the levying of taxes as provided by law.

Sixth. To represent the county and have the care of the county property, and the management of the business and concerns of the county, in all cases where no other provision is made by law.

Seventh. To set off, organize, and change the boundaries of townships in their respective counties, to designate and give names therefor, and to appoint township officers for such new townships which officers shall serve until the next general election; to fix time and place of holding the first election therein.

Eighth. To establish one or more election precincts in any township, as the convenience of the inhabitants thereof may require.

Ninth. To lay out, alter or discontinue any road running through one or more townships in such county, and also to perform such other duties respecting roads as may be provided by law.

Tenth. To enter into contracts with any landowners for the construction and maintenance of underpasses, bridges and drainageways under and across any county road in connection with the locating, opening, laying out, construction or alteration of any county road running across or through such landowner's land, whenever in the judgment of the board of county commissioners such contract is to the best interests of the county. Any such contract entered into by the board of county commissioners shall be binding upon subsequent boards of county commissioners and shall not be terminated without the written consent of said landowner or his heirs or assigns.

Eleventh. To contract for the protection and promotion of the public health and welfare.

Twelfth. To acquire, own and operate a county airport.

Thirteenth. To perform such other duties as are or may be prescribed by law.

History: G.S. 1868, ch. 25, § 16; L. 1911, ch. 141, § 1; R.S. 1923, 19-212; L. 1953, ch. 139, § 1; L. 1963, ch. 151, § 1; L. 1972, ch. 70, § 1; July 1.



19-212a Withholding from salaries to provide for certain insurance for employees, when.

19-212a. Withholding from salaries to provide for certain insurance for employees, when. The board of county commissioners of any county is hereby authorized to direct the proper officers to withhold from the salaries of its officers and employees such sums as such officers or employees may authorize to provide for the payment of group health, accident and life insurance for the benefit of such officers and employees.

History: L. 1965, ch. 210, § 1; L. 1997, ch. 8, § 1; July 1.



19-212b Same; prior action confirmed.

19-212b. Same; prior action confirmed. The action of the governing body of any county which has heretofore made deductions for the benefit of its employees as provided for in K.S.A. 19-212a is hereby ratified and confirmed.

History: L. 1965, ch. 210, § 2; April 15.



19-212c Establishment of uniform stationery letterhead; court letterhead approved by district judges.

19-212c. Establishment of uniform stationery letterhead; court letterhead approved by district judges. In addition to the powers and authority now provided by law, the board of county commissioners of any county is hereby authorized and directed to provide for the establishment of a uniform design for stationery letterhead for use in county offices and departments of such county. Said letterhead stationery shall be of a uniform design and format and of uniform specifications and quality.

The board of county commissioners is hereby authorized and directed to establish a uniform stationery letterhead for use in the offices of the various courts and divisions of courts of the state located within such county. The stationery letterhead designed for use by offices of the courts within such county may be of a different design than that provided for other offices in the county but shall be of a uniform design, format and quality: Provided, however, That the letterhead established for use in the district courts of the state located in such county shall be subject to the approval of the several district judges.

History: L. 1968, ch. 91, § 1; L. 1976, ch. 145, § 45; Jan. 10, 1977.



19-212d Contracts for group insurance for certain county employees; withholding employee contributions.

19-212d. Contracts for group insurance for certain county employees; withholding employee contributions. The board of county commissioners of any county is authorized to procure contracts insuring its officials and employees including fire and sewer district officials and employees or any class or classes thereof and district court officers and employees any part of whose salary is payable by counties under a policy or policies of group life, group health, accident, accidental death and dismemberment, and hospital, surgical, or medical expense insurance. The dependents of any such persons may be insured under group policies which provide hospital, surgical or medical expense insurance. The contributions of such persons, if any, to the premiums for such insurance issued to the county as the policyholder may be deducted by the county from such persons' salaries when authorized in writing by such persons so to do.

History: L. 1968, ch. 351, § 1; L. 1969, ch. 137, § 1; L. 1970, ch. 99, § 1; L. 1977, ch. 110, § 1; L. 1986, ch. 99, § 1; July 1.



19-212f Establishment or participation in weather modification programs; expenditures.

19-212f. Establishment or participation in weather modification programs; expenditures. The board of county commissioners of any county is hereby authorized to establish or participate in weather modification programs and for the purpose of paying the costs thereof are hereby authorized to expend moneys from the county general fund, moneys derived from taxes levied therefor or any other funds of the county available for such purpose and in addition to receive and expend any and all funds which may be offered or become available from federal or state grants or appropriations, private gifts, donations or bequests or from any other source. As used in this act "weather modification" means and extends to the control, alteration, amelioration of weather elements including man-caused changes in the natural precipitation process, hail suppression or modification and alteration of other weather phenomena including temperature, wind direction and velocity, and the initiating, increasing, decreasing and otherwise modifying by artificial methods precipitation in the form of rain, snow, hail, mist or fog through cloud seeding, electrification or by other means to provide immediate practical benefits.

History: L. 1975, ch. 74, § 2; July 1.



19-214 Awarding of certain contracts; public lettings; bond; exemptions.

19-214. Awarding of certain contracts; public lettings; bond; exemptions. (a) Except as provided in subsection (b), in K.S.A. 19-216a, and amendments thereto, all contracts for the expenditure of county moneys for the construction of any courthouse, jail or other county building, or the construction of any bridge, highway, road, dam, turnpike or related structures or stand-alone parking lots in excess of $25,000, shall be awarded, on a public letting, to the lowest and best bid. The person, firm or corporation to whom the contract may be awarded shall give and file with the board of county commissioners a good and sufficient surety bond by a surety company authorized to do business in the state of Kansas, to be approved by the county attorney or county counselor, in the amount of the contract, and conditioned for the faithful performance of the contract.

(b) The provisions of subsection (a) shall not apply: (1) To the expenditure of county funds for professional services; (2) to the provisions of K.S.A. 68-521, and amendments thereto; (3) to the purchase of contracts of insurance; or (4) to the repair of any courthouse, jail or other county building or the repair or replacement of any such building’s equipment when an emergency based upon public health or safety is declared by the board of county commissioners. Such emergency shall be defined as an occurrence of severe damage to a building or its equipment resulting from any natural or man-made cause, including fire, flood, earthquake, wind, storm, explosion, riot, terrorism or hostile military or paramilitary action, or events of similar nature or character. Such damage must be so severe it prevents the building or equipment from being used for its intended function. Construction of a replacement building remains subject to the provisions of subsection (a).

History: G.S. 1868, ch. 25, § 21; R.S. 1923, 19-214; L. 1961, ch. 128, § 1; L. 1980, ch. 86, § 1; L. 1981, ch. 113, § 1; L. 1994, ch. 119, § 1; L. 2008, ch. 148, § 7; L. 2011, ch. 101, § 13; June 2.



19-215 Same; notice of letting contracts; bids.

19-215. Same; notice of letting contracts; bids. The board of county commissioners shall, before awarding any contract for any such improvement, publish notice of the letting in some newspaper printed in the county, or, if there be no such newspaper in the county, said board shall cause written or printed notices to be posted in at least five conspicuous places in the county for the same length of time, which notice shall specify with reasonable minuteness the character of the improvement contemplated, the time and place at which the contract will be awarded, and invite sealed proposals for the same. Such other notice may also be given as the board may deem necessary or proper.

History: G.S. 1868, ch. 25, § 22; Oct. 31; R.S. 1923, 19-215.



19-216 Same; plans and specifications for work.

19-216. Same; plans and specifications for work. Before advertising for bids for any contract as provided in K.S.A. 19-215, and amendments thereto, the board of county commissioners shall cause plans and specifications of the proposed work or improvement to be prepared, which plans and specifications shall be displayed for the inspection of bidders at the office of the county clerk or at some other county office designated by the board at least 30 days before the time for awarding the contract.

History: G.S. 1868, ch. 25, § 23; R.S. 1923, 19-216; L. 1987, ch. 97, § 1; April 23.



19-216a Contracts for bridges damaged or destroyed by disaster.

19-216a. Contracts for bridges damaged or destroyed by disaster. The provisions of K.S.A. 19-214, 19-215 and 19-216, and amendments thereto, shall not apply to contracts for the expenditure of county moneys for the reconstruction or repair of a bridge if:

(a) The bridge has been damaged or destroyed as a result of a disaster;

(b) the governor has declared the county, or that part of the county in which the bridge is located, a disaster area;

(c) the board of county commissioners finds that a hardship would result if the bridge is not immediately reconstructed or repaired;

(d) the board of county commissioners has obtained an estimate of the cost of the reconstruction or repair of the bridge from the county engineer. If there is no county engineer, the board shall obtain such estimate from the Kansas department of transportation; and

(e) the contract for the reconstruction or repair of the bridge is awarded within 60 days of the governor's declaration required by paragraph (b).

History: L. 1994, ch. 119, § 2; July 1.



19-216b Alternative project delivery building construction procurement act.

19-216b. Alternative project delivery building construction procurement act. K.S.A. 2015 Supp. 19-216c through 19-216g, and amendments thereto, shall be known and may be cited as the alternative project delivery building construction procurement act.

History: L. 2008, ch. 148, § 1; L. 2010, ch. 57, § 1; July 1.



19-216c Same; definitions.

19-216c. Same; definitions. (a) "Alternative project delivery" means an integrated comprehensive building design and construction process, including all procedures, actions, sequences of events, contractual relations, obligations, interrelations and various forms of agreement all aimed at the successful completion of the design and construction of buildings and other structures whereby a construction manager or general contractor or building design-build team is selected based on a qualifications and best value approach.

(b) "Ancillary technical services" include, but shall not be limited to, geology services and other soil or subsurface investigation and testing services, surveying, adjusting and balancing air conditioning, ventilating, heating and other mechanical building systems and testing and consultant services that are determined by the agency to be required for the project.

(c) "Architectural services" means those services described as the "practice of architecture," as defined in K.S.A. 74-7003, and amendments thereto.

(d) "Best value selection" means a selection based upon objective criteria related to price, features, functions, life-cycle costs and other factors.

(e) "Board" means the board of county commissioners or its designees and the board as defined in K.S.A. 80-2501, and amendments thereto.

(f) "Building construction" means furnishing labor, equipment, material or supplies used or consumed for the design, construction, alteration, renovation, repair or maintenance of a building or structure. Building construction does not include highways, roads, bridges, dams, turnpikes or related structures, or stand-alone parking lots.

(g) "Building design-build" means a project for which the design and construction services are furnished under one contract.

(h) "Building design-build contract" means a contract between the board and a design-builder to furnish the architecture or engineering and related design services required for a given public facilities construction project and to furnish the labor, materials and other construction services for such public project.

(i) "Construction services" means the process of planning, acquiring, building, equipping, altering, repairing, improving, or demolishing any structure or appurtenance thereto, including facilities, utilities or other improvements to any real property, excluding highways, roads, bridges, dams or related structures, or stand-alone parking lots.

(j) "Construction management at-risk services" means the services provided by a firm which has entered into a contract with the board to be the construction manager or general contractor for the value and schedule of the contract for a project, which is to hold the trade contracts and execute the work for a project in a manner similar to a general contractor, and which is required to solicit competitive bids for the trade packages developed for the project and to enter into the trade contracts for a project with the lowest responsible bidder therefor. Construction management at-risk services may include, but are not limited to, scheduling, value analysis, system analysis, constructability reviews, progress document reviews, subcontractor involvement and prequalification, subcontractor bonding policy, budgeting and price guarantees and construction coordination.

(k) "Construction management at-risk contract" means the contract whereby the board acquires from a construction manager or general contractor a series of preconstruction services and an at-risk financial obligation to carry out construction under a specified cost agreement.

(l) "Construction manager or general contractor" means any individual, partnership, joint venture, corporation or other legal entity who is a member of the integrated project team with the board, design professional and other consultants that may be required for the project, who utilizes skill and knowledge of general contracting to perform preconstruction services and competitively procures and contracts with specialty contractors assuming the responsibility and the risk for construction delivery within a specified cost and schedule terms including a guaranteed maximum price.

(m) "Design-builder" means any individual, partnership, joint venture, corporation or other legal entity that furnishes the architectural or engineering services and construction services, whether by itself or through subcontracts.

(n) "Design criteria consultant" means a person, corporation, partnership or other legal entity duly registered and authorized to practice architecture or professional engineering in this state pursuant to K.S.A. 74-7003, and amendments thereto, and who is employed by contract with the board to provide professional design and administrative services in connection with the preparation of the design criteria package.

(o) "Design criteria package" means performance-oriented specifications for the public construction project sufficient to permit a design-builder to prepare a response to the board's request for proposals for a building design-build project.

(p) "Engineering services" means those services described as the "practice of engineering," as defined in K.S.A. 74-7003, and amendments thereto.

(q) "Firm" means any individual, partnership, joint venture, corporation or other legal entity which is engaged in the business of providing construction management or general construction contracting services.

(r) "Guaranteed maximum price" means the cost of the work as defined in the contract.

(s) "Parking lot" means a designated area or parking structure for parking motor vehicles. A parking lot included as part of a building construction project shall be subject to the provisions of this act. A parking lot designed and constructed as a stand-alone project shall not be subject to the provisions of this act.

(t) "Preconstruction services" means a series of services that can include, but are not necessarily limited to: Design review, scheduling, cost control, value engineering, constructability evaluation and preparation and coordination of bid packages.

(u) "Project services" means architectural, engineering services, land surveying, construction management at-risk services, ancillary technical services or other construction-related services determined by the board to be required by the project.

(v) "Public construction project" means the process of designing, constructing, reconstructing, altering or renovating a public building or other structure. Public construction project does not include the process of designing, constructing, altering or repairing a public highway, road, bridge, dam, turnpike or related structure.

(w) "Stipend" means an amount paid to the unsuccessful and responsive firms to defray the cost of submission of phase II of the building design-build proposal.

History: L. 2008, ch. 148, § 2; L. 2010, ch. 57, § 2; L. 2014, ch. 88, § 2; July 1.



19-216d Same; criteria for use.

19-216d. Same; criteria for use. (a) Notwithstanding any other provision of the law to the contrary, the board is hereby authorized to institute an alternative project delivery program whereby construction management at-risk or building design-build procurement processes may be utilized on public projects pursuant to this act. This authorization for construction management at-risk and building design-build procurement shall be for the sole and exclusive use of planning, acquiring, designing, building, equipping, altering, repairing, improving or demolishing any structure or appurtenance thereto, including facilities, utilities or other improvements to any real property, but shall not include highways, roads, bridges, dams or related structures or stand-alone parking lots.

(b) The board may only approve those projects or programs for which the use of alternative project delivery procurement process is appropriate. In making such determination, the board may consider the following factors:

(1) The likelihood that the alternative project delivery method of procurement selected will serve the public interest by providing substantial savings of time or money over the traditional design-bid-build delivery process.

(2) The ability to overlap design and construction phases is required to meet the needs of the end user.

(3) The use of an accelerated schedule is required to make repairs resulting from an emergency situation.

(4) The project presents significant phasing or technical complexities, or both, requiring the use of an integrated team of designers and constructors to solve project challenges during the design or preconstruction phase.

(5) The use of an alternative project delivery method will not encourage favoritism in awarding the public contract or substantially diminish competition for the public contract.

(c) When a request is made for alternative delivery procurement by the board, the board shall publish a notice in the official county newspaper that the board will be holding a public meeting with the opportunity for comment on such request. Notice shall be published at least 15 days prior to the hearing.

(d) If the board finds that the project does not qualify for the alternative project delivery methods included under this act, then the construction services for such project shall be obtained pursuant to statute or to the procedures permitted by law.

History: L. 2008, ch. 148, § 3; L. 2010, ch. 57, § 3; July 1.



19-216e Same; procedure, construction management at-risk.

19-216e. Same; procedure, construction management at-risk. Construction management at-risk project delivery procedures shall be conducted as follows:

(a) The board shall determine the scope and level of detail required to permit qualified firms to submit construction management at-risk proposals in accordance with the request for proposals given the nature of the project.

(b) Prior to completion of the construction documents, or as early as the initiation of the project, the construction manager or general contractor shall be selected. The project design professional may be employed or retained by the board to assist in the selection process.

(c) The board shall publish a notice of the request for qualifications and proposals for the required project services at least 15 days prior to the commencement of such requests in the official county newspaper and in such other appropriate manner as may be determined by the board.

(d) The board shall solicit proposals in a three stage qualifications based selection process. Phase I shall be the solicitation of qualifications and prequalifying a short list of firms to advance to phase II. Phase II shall be the solicitation of a request for proposal for the project, and phase III shall include an interview with each firm to present their qualifications and answer questions.

(1) Phase I shall require all firms to submit a statement of qualifications which shall include, but not be limited to:

(A) Similar project experience;

(B) experience in this type of project delivery system;

(C) references from design professionals and owners from previous projects;

(D) description of the firm's project management approach;

(E) financial statements; and

(F) bonding capacity. Firms submitting a statement of qualifications shall be capable of providing a public works bond in accordance with K.S.A. 60-1111, and amendments thereto, and shall present evidence of such bonding capacity to the board with their statement of qualifications. If a firm fails to present such evidence, such firm shall be deemed unqualified for selection under this subsection.

(2) The board shall evaluate the qualifications of all firms in accordance with the instructions of the request for qualifications. The board shall prepare a short list containing a minimum of three and maximum of five qualified firms, which have the best and most relevant qualifications to perform the services required of the project, to participate in phase II of the selection process. If the board receives qualifications from less than four firms, all firms shall be invited to participate in phase II of the selection process. The board shall have discretion to disqualify any firm that, in the board's opinion, lacks the minimal qualifications required to perform the work.

(3) Phase II of the process shall be conducted as follows:

(A) Prequalified firms selected in phase I shall be given a request for proposal. The request for proposal shall require all firms to submit a more in depth response including, but not be limited to:

(i) Company overview;

(ii) experience or references, or both, relative to the project under question;

(iii) resumes of proposed project personnel;

(iv) overview of preconstruction services;

(v) overview of construction planning;

(vi) proposed safety plan;

(vii) fees, including fees for preconstruction services, fees for general conditions, fees for overhead and profit and fees for self-performed work, if any.

(4) Phase III shall be conducted as follows:

(A) Once all proposals have been submitted, the board shall interview each of the prequalified firms in executive session, allowing the competing firms to present their proposed team members, qualifications, project plan and to answer questions. All other discussion and any actions taken in the selection process shall be conducted in an open meeting. Interview presentation scores shall not account for more than 50% of the total possible score.

(B) The board shall select the firm providing the best value based on the proposal criteria and weighting factors utilized to emphasize important elements of each project. All scoring criteria and weighting factors shall be identified by the board in the request for proposal instructions to firms. The board shall proceed to negotiate with and attempt to enter into a construction management at-risk contract with the firm receiving the best total score to serve as the construction manager or general contractor for the project.

(C) If the board determines, that it is not in the best interest of the board to proceed with the project pursuant to the proposals offered, the board shall reject all proposals. If all proposals are rejected, the board may solicit new proposals using different design criteria, budget constraints or qualifications.

(D) The construction management at-risk contract will typically be awarded in phases; preconstruction followed by one or more amendments for construction. The contract form will be a cost plus guaranteed maximum price contract. All savings under the guaranteed maximum price may return to the board as defined in the request for proposal.

(E) The board or construction manager at-risk, at the board's discretion, shall publish a construction services bid notice as may be determined by the board. Each construction services bid notice shall include the request for bids and other bidding information prepared by the construction manager or general contractor and the board. The board may allow the construction manager or general contractor to self-perform construction services provided the construction manager or general contractor submits a bid proposal under the same conditions as all other competing firms. At the time for opening the bids, the construction manager or general contractor shall evaluate the bids and shall determine the lowest responsible bidder except in the case of self-performed work for which the board shall determine the lowest responsible bidder. The construction manager or general contractor shall enter into a contract with each firm performing the construction services for the project. All bids will be available for public view.

History: L. 2008, ch. 148, § 4; L. 2010, ch. 57, § 4; July 1.



19-216f Same; procedure, building design-build projects.

19-216f. Same; procedure, building design-build projects. Building design-build project delivery procedures shall be conducted as follows:

(a) The board shall determine the scope and level of detail required to permit qualified firms to submit building design-build qualifications and proposals in accordance with the board requirements given the nature of the project.

(b) The board shall solicit proposals in a three-stage process. Phase I shall be the solicitation of qualifications of the building design-build team. Phase II shall be the solicitation of a technical proposal including conceptual design for the project. Phase III shall be the proposal of the construction cost.

(1) The board shall review the submittals of the interested firms and assign points to each proposal as prescribed in the instructions of the request for proposal.

(2) Notice of requests for qualifications shall be advertised and published in the official county newspaper. The notice shall include a description of the project and the procedures for submittal.

(3) The board shall establish in the request for qualifications a time, place and other specific instructions for the receipt of qualifications. Qualifications not submitted in strict accordance with such instructions shall be subject to rejection.

(4) A request for qualifications shall be prepared for each building design-build contract containing at minimum the procedures to be followed for each of the three phases in the process for submitting proposals, the criteria for evaluation of proposals and their relative weight and the procedures for making awards.

(c) Phase I shall require all firms to submit a statement of qualifications which shall include, but not be limited to, the following:

(1) Demonstrated ability to perform projects comparable in design, scope and complexity.

(2) References of owners for whom building design-build projects have been performed.

(3) Qualifications of personnel who will manage the design and construction aspects of the project.

(4) The names and qualifications of the primary design consultants and contractors with whom the building design-builder proposes to subcontract. The building design-builder may not replace an identified subcontractor or subconsultant without the written approval of the board.

(5) Firms submitting a statement of qualifications shall be capable of providing a public works bond in accordance with K.S.A. 60-1111, and amendments thereto, and shall present evidence of such bonding capability to the board with their statement of qualifications. If a firm fails to present such evidence, such firm shall be deemed unqualified for selection under this subsection.

(d) The board shall evaluate the qualifications of all firms in accordance with the instructions prescribed in the request for qualifications. A short list of qualified firms selected by the evaluation team may proceed to phase II of the selection process. Firms lacking the necessary qualifications to perform the work shall be disqualified and shall not proceed to phase II of the process. Under no circumstances shall price or fees be considered as a part of the prequalification criteria. Points assigned in the phase I evaluation process shall not carry forward to phase II of the process. All qualified firms shall be ranked on points given in phases II and III only. The two-phase evaluation and scoring process shall be combined to determine the greatest value to the board.

(e) The board shall prepare a short list containing a minimum of three, but no more than the top five qualified firms to participate in phase II of the process. If less than four firms respond, all firms shall be invited to participate in phase II of the selection process.

(f) Phase II of the process shall be conducted as follows:

(1) The remaining project requirements will be provided to the prequalified firms to include the following:

(A) The terms and conditions for the building design-build contract.

(B) The design criteria package.

(C) A description of the drawings, specifications or other information to be submitted with the proposal, with guidance as to the form and level of completeness of the drawings, specifications or other information that will be acceptable.

(D) A schedule for planned commencement and completion of the building design-build contract.

(E) Budget limits for the building design-build contract, if any.

(F) Requirements, including any available ratings for performance bonds, payment bonds and insurance.

(G) Any other information that the board at its discretion chooses to supply, including without limitation, surveys, soil reports, drawings of existing structures, environmental studies, photographs or references to public records.

(2)  Prequalified firms shall submit their design for the project to the level of detail required in the request for proposal. The design proposal should demonstrate compliance with the requirements set out in the request for proposal.

(3) The technical proposal may contain certain limited references to specific elements of the cost.

(4) The technical submittals shall be evaluated and assigned points in accordance with the requirements of the request for proposal.

(g) Phase III shall be conducted as follows:

(1) The phase III proposal shall provide a firm fixed cost of design and construction. The proposal shall be accompanied by bid security and any other submittals as required by the request for proposal.

(2) The proposed contract time, in calendar days, for completing a project as designed by a firm may be considered as an element of evaluation in phase III. In the event the request for proposal shall establish the assignment of value of contract time in the selection process.

(3) Phase III proposals shall be submitted in accordance with the instructions of the request for proposal. Failure to submit a cost proposal on time shall be cause to reject the proposal.

(h) Proposals for phase II and III shall be submitted concurrently at the time and place specified in the request for proposal. The phase III cost proposals shall be opened only after the phase II technical proposals have been evaluated and assigned points.

(i) Phase III cost and schedule, which shall prescribe the number of calendar days, proposals shall be opened and read aloud at the time and place specified in the request for proposal. At the same time and place, the evaluation team shall make public its scoring of phase II. Phase III shall be evaluated in accordance with the requirements of the request for proposal. In evaluating the proposals and determining the successful firm, each firms' score shall be determined in a quantifiable and objective manner described in the request for proposal in combination of the points earned in both phase II and phase III.

(j) The successful responsive firm shall be awarded the building design-built contract. If the board determines, that it is not in the best interest of the board to proceed with the project pursuant to the proposal offered by the successful firm the board shall reject all proposals. If the determination to reject all proposals is made for the convenience of the board, the successful and responsive firm shall receive twice the stipend pursuant to subsection (g)(8) of this section, and amendments thereto, of this act, and all other responsive firms shall receive an amount equal to such stipend. If the determination is made to reject all proposals as a result of proposals exceeding the budget published in the request for proposals or otherwise not complying with the request for proposal, the board need not remit a stipend to the firms.

(k) If all proposals are rejected, the board may solicit new proposals using different design criteria, budget constraints or qualifications.

(l) As an inducement to qualified firms, the board shall pay a stipend, the amount of which shall be established in the request for proposal, to each prequalified firm whose proposal is responsive but not accepted. Upon payment of the stipend to any unsuccessful firm, the board shall acquire a nonexclusive right to use the design submitted by the firm, and the firm shall have no further liability for its use by the board in any manner. If the firm desires to retain all rights and interest in the design proposed, the firm shall forfeit the stipend.

History: L. 2008, ch. 148, § 5; L. 2010, ch. 57, § 5; July 1.



19-216g Proposals; open for public inspection.

19-216g. Proposals; open for public inspection. Every proposal received from each phase of procurement, including total scores and total rankings shall, after award or letting of the contract, be subject to public inspection upon request.

History: L. 2008, ch. 148, § 6; July 1.



19-217 New townships; area and population; petition; notice.

19-217. New townships; area and population; petition; notice. The board of county commissioners shall not set off or organize any new township unless it shall contain territory equal to at least thirty square miles, and at least two hundred inhabitants within the limits thereof, except when an incorporated city or town is included in the limits of said township; nor shall any township be set off or organized unless a petition be first presented to the board, signed by at least fifty electors resident therein, asking for such change, nor unless notice of such proposed change and of the presenting of a petition therefor has been given for at least three months next prior to the time of presenting such petition, by publication at least once a week in a newspaper published in the county, and of general circulation among the people to be affected by such proposed change, for three consecutive weeks, or if no such paper be published in the county, then by written or printed notices securely posted in at least three public places in each township to be affected by the change.

History: G.S. 1868, ch. 25, § 24; L. 1881, ch. 49, § 1; March 15; R.S. 1923, 19-217.



19-218 Seal of board of commissioners; open meetings; order of business.

19-218. Seal of board of commissioners; open meetings; order of business. Every board of county commissioners shall have a seal, and may alter the same at pleasure. They shall sit with open doors, and all persons conducting in an orderly manner may attend their meetings; and they may establish rules and regulations to govern the transaction of their business.

History: G.S. 1868, ch. 25, § 25; Oct. 31; R.S. 1923, 19-218.



19-219 Organization of board; chairman, vacancy; charter counties, exception.

19-219. Organization of board; chairman, vacancy; charter counties, exception. It shall be the duty of the board of county commissioners to meet on the second Monday in January of each year, or within thirty (30) days thereafter, and organize by electing one of their number chairman for a term of one (1) year who shall preside at that meeting and at all other meetings during such year, if present; but in case of the chairman's absence, a temporary chairman may be elected from the members present; and in case of the death or resignation of the chairman of the board, the board may, at any regular or special meeting after such vacancy, elect one of their number chairman to fill the vacancy.

The provisions of this section may be modified by the adoption of a charter for county government in any county which has established a charter commission pursuant to law.

History: G.S. 1868, ch. 25, § 26; L. 1872, ch. 107, § 1; R.S. 1923, 19-219; L. 1963, ch. 153, § 1; L. 1976, ch. 121, § 6; July 1.



19-220 Powers and duties of chairman.

19-220. Powers and duties of chairman. The chairman of said board shall have power to administer oaths to any person, concerning any matter submitted to the board or connected with their powers and duties; and he shall sign all county orders.

History: G.S. 1868, ch. 25, § 27; Oct. 31; R.S. 1923, 19-220.



19-223 Appeals to district court; notice; bond.

19-223. Appeals to district court; notice; bond. Any person who shall be aggrieved by any decision of the board of commissioners may appeal from the decision of such board to the district court of the same county, by causing a written notice of such appeal to be served on the clerk of such board within thirty days after the making of such decision, and executing a bond to such county with sufficient security, to be approved by the clerk of said board, conditioned for the faithful prosecution of such appeal, and the payment of all costs that shall be adjudged against the appellant.

History: G.S. 1868, ch. 25, § 30; Oct. 31; R.S. 1923, 19-223.



19-224 Duties of clerk on appeal; procedure.

19-224. Duties of clerk on appeal; procedure. The clerk of the board, upon such appeal being taken, shall immediately give notice thereof to the county attorney, and shall make out a brief return of the proceedings in the case before the board, with their decision thereon, and shall file the same, together with the bond and all the papers in the case in his or her possession, with the clerk of the district court; and such appeal shall be entered, tried and determined the same as other appeals to the district court.

History: G.S. 1868, ch. 25, § 31; R.S. 1923, 19-224; L. 1978, ch. 105, § 4; Jan. 1, 1979.



19-225 Supplies for county officers; official seals.

19-225. Supplies for county officers; official seals. The board of commissioners of their respective counties shall, at the expense of the county, furnish annually and in due season, to the assessor of the county, suitable blank assessment rolls for the several townships, prepared in accordance with the provisions of law, and shall also provide suitable books and stationery for the use of each of the county officers of their county, together with appropriate cases and other furniture for the safe and convenient keeping of all the books, documents and papers belonging to each of said officers, and also official seals for each of said officers, where the same are required by law.

History: G.S. 1868, ch. 25, § 32; Oct. 31; R.S. 1923, 19-225.



19-226 Record of orders.

19-226. Record of orders. The board of county commissioners, at their July session of each year, or oftener if they deem it necessary, shall carefully examine the county orders returned by the county treasurer, by comparing each order with the record of orders in the clerk's office. They shall cause to be entered on said record, opposite to the entry of each order issued, the date when the same was canceled. They shall also make a list of the orders so canceled, specifying the number, date, amount, and the person to whom the same was payable, and enter the same on the journal of the board.

History: G.S. 1868, ch. 25, § 33; Oct. 31; R.S. 1923, 19-226.



19-227 Annual financial statement; publication.

19-227. Annual financial statement; publication. The boards of commissioners of their respective counties shall cause to be made out and published, yearly, in at least one newspaper in their county, if such there be, a report of receipts and expenditures of the year next preceding, and the amounts allowed, and a detailed statement of the indebtedness of the county, at the end of each year; but if there be no newspaper printed in said county, their said statement shall be posted in at least five public places in said county.

History: G.S. 1868, ch. 25, § 34; Oct. 31; R.S. 1923, 19-227.



19-228 Statement of expenditures; publication of statement or summary of expenditures and balances.

19-228. Statement of expenditures; publication of statement or summary of expenditures and balances. (a) Except as provided by this section, the board of county commissioners shall cause to be published at the end of each calendar quarter or, if the county commissioners so provide, at the end of each month, an itemized statement of all sums of money allowed in excess of $50, and for what purpose during the preceding quarter or month. Whenever salary and wages of employees or amounts paid to vendors or other items of expense are required to be published, the amount published shall reflect the total amount paid to such employee or vendor or the total amount of such expense during the period covered by the publication. Such statement shall be published once in a newspaper having the qualifications required by K.S.A. 64-101, and amendments thereto.

(b) In lieu of publishing an itemized statement of expenditures as required by subsection (a), the board of county commissioners may publish a summary of expenditures from each fund and the cash balance of each fund at the beginning and close of the quarter or month, as appropriate. If a summary of expenditures is published as authorized by this subsection, a notice also shall be included that a detailed statement of expenditures is available for public inspection at the county clerk's office. Copies of such statement shall be available upon request.

(c) If the governing body of the unified government of Wyandotte County/Kansas City publishes a summary of expenditures in lieu of the itemized statement of expenditures required by subsection (a), a notice also shall be included that a detailed statement of expenditures is available at the county clerk's office, the Kansas City, Kansas public library and each branch library thereof, Kansas City, Kansas community college library and Bonner Springs library. Such notice shall be printed in 10-point boldface type.

History: G.S. 1868, ch. 25, § 35; R.S. 1923, 19-228; L. 1973, ch. 103, § 1; L. 1974, ch. 111, § 1; L. 1980, ch. 118, §1; L. 1993, ch. 254, § 1; L. 2001, ch. 147, § 3; L. 2003, ch. 15, § 1; July 1.



19-229 Control of expenditures.

19-229. Control of expenditures. The boards of county commissioners of the several counties of this state shall have exclusive control of all expenditures accruing, either in the publication of the delinquent tax lists, treasurer's notices, county printing, or any other county expenditures.

History: G.S. 1868, ch. 25, § 36; L. 1872, ch. 108, § 1; March 21; R.S. 1923, 19-229.



19-230 Plat and record of new or altered township.

19-230. Plat and record of new or altered township. Whenever any board of commissioners shall organize a new township or alter the boundaries of any township in their county, they shall cause a plat and record thereof to be made by the clerk, specifying the name and boundaries of such township; which plat and record shall be kept in the office of such clerk, and a copy thereof, under the seal of said board, shall be made by said clerk, and filed with the proper officer of said township.

History: G.S. 1868, ch. 25, § 37; Oct. 31; R.S. 1923, 19-230.



19-232 Unauthorized fees or costs; action to recover; penalty and attorney's fee.

19-232. Unauthorized fees or costs; action to recover; penalty and attorney's fee. All fees, costs or other allowances, or any fees obtained from or allowed against any county, when the same are not authorized by law, and not refunded on demand, may be recovered back in a civil action, in the name of the proper county, in any court of competent jurisdiction; and on the rendering of the judgment in any such case, the court rendering the same shall add one hundred percent (100%) to the same, to go to the county, and also a fee of twenty-five dollars ($25) if in the district court, to go to the county attorney or other person prosecuting the same.

History: G.S. 1868, ch. 25, § 39; R.S. 1923, 19-232; L. 1973, ch. 134, § 4; July 1, 1974.



19-233 Violation of law by commissioner; penalty; bond of commissioner, approval, filing.

19-233. Violation of law by commissioner; penalty; bond of commissioner, approval, filing. That every person who is either elected or appointed to the office of county commissioner of any county in the state of Kansas, who shall willfully violate any provision of law, or fail to perform any duty required of him by law, shall be adjudged guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum not less than fifty (50) nor more than one thousand dollars ($1,000) or by imprisonment in the county jail not less than thirty (30) days nor more than one (1) year, or by both such fine and imprisonment; and shall, before entering upon the duties of his office, execute to the state of Kansas a good and sufficient corporate surety bond, issued by a company authorized to do business in Kansas, in the sum of five thousand dollars ($5,000), conditioned for the faithful performance of the duties of his office. Said bond shall be approved by the register of deeds of such county, and filed in his office.

History: L. 1875, ch. 40, § 1; L. 1876, ch. 65, § 1; R.S. 1923, 19-233; L. 1963, ch. 155, § 1; June 30.



19-236 Emergency expenses; no-fund warrants; tax levies; limitations.

19-236. Emergency expenses; no-fund warrants; tax levies; limitations. That in addition to the powers already given by law, the board of county commissioners of each county shall have power at any meeting, in case of great loss or damage to life or property, to assist in burying the dead, caring for the wounded, rendering temporary aid to the distressed, preventing disease and pestilence, and cleaning up debris, and to issue no-fund warrants of the county therefor not exceeding 1% of the taxable property of the county, and to levy a tax at the first tax levying period thereafter to pay such warrants. Such warrants shall be issued, registered, redeemed and bear interest in the manner and in the form prescribed by K.S.A. 79-2940, and amendments thereto, except they shall not bear the notation required by such section and shall be issued without the approval of the state board of tax appeals.

History: L. 1903, ch. 43, § 1 (Special Session); R.S. 1923, 19-236; L. 1963, ch. 157, § 1; L. 1999, ch. 154, § 33; L. 2008, ch. 109, § 39; L. 2014, ch. 141, § 33; July 1.



19-236a Civil defense in certain counties; tax levy, use of proceeds.

19-236a. Civil defense in certain counties; tax levy, use of proceeds. The board of county commissioners of any county having a population of more than two hundred fifty thousand (250,000) is hereby authorized and empowered to levy an annual tax on all the taxable tangible property in such county for the purpose of providing funds to be used for civil defense purposes and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1955, ch. 436, § 1; L. 1970, ch. 100, § 6; L. 1975, ch. 162, § 6; L. 1979, ch. 52, § 80; July 1.



19-241 County charges and expenses; tax levy, use of proceeds.

19-241. County charges and expenses; tax levy, use of proceeds. It shall be the duty of the board of county commissioners of each county in this state to levy in each year, in addition to the taxes for other purposes, a county tax sufficient to defray all county charges and expenses incurred during such year and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1862, ch. 157, § 1; G.S. 1868, ch. 25, p. 295, § 1; R.S. 1923, 19-241; L. 1943, ch. 134, § 1; L. 1979, ch. 52, § 81; July 1.



19-242 Unlawful allowances; issuance of warrants or warrant checks for more than allowed.

19-242. Unlawful allowances; issuance of warrants or warrant checks for more than allowed. It shall be unlawful for any board of county commissioners to allow any greater sum on any account, claim or demand against the county, than the amount actually due thereon, dollar for dollar, according to the legal or ordinary compensation or price for services rendered, salaries or fees of officers, or materials furnished, or to issue county warrants or warrant checks upon such accounts, claims or demands, when allowed for more than the actual amount so allowed, dollar for dollar.

History: L. 1862, ch. 157, § 2; G.S. 1868, ch. 25, p. 295, § 2; R.S. 1923, 19-242; L. 1951, ch. 144, § 4; L. 1968, ch. 375,§ 14; July 1.



19-243 Violation of 19-241, 19-242 or failure to perform duties; penalty.

19-243. Violation of 19-241, 19-242 or failure to perform duties; penalty. Any board of county commissioners, or any county commissioner, or county clerk, who shall violate any of the provisions of this act, or neglect or refuse to perform any duty herein imposed, shall be deemed guilty of a misdemeanor, and upon conviction thereof in a court of competent jurisdiction shall be subject to a fine of not less than ten dollars nor more than ten thousand dollars, and shall, moreover, be removed from office.

History: L. 1862, ch. 157, § 3; G.S. 1868, ch. 25, p. 296, § 3; R.S. 1923, 19-243.



19-247 Duties of county counselor.

19-247. Duties of county counselor. The county counselor shall: (a) When requested by the board of county commissioners or when necessary, attend the meetings of such board;

(b) give advice upon all legal questions that arise and assist the board on all legal matters referred to the county counselor;

(c) commence, prosecute or defend, as the case requires, all civil suits or actions in which the county is interested and represent the county generally in matters of civil law;

(d) draw all contracts and other papers required by the board of county commissioners and furnish to the board, when requested by it, opinions in writing upon legal matters pending before the board;

(e) if applicable, perform the duties provided by K.S.A. 19-716, and amendments thereto; and

(f) perform all the duties in civil matters that have previously been required by law of the county attorney of the county.

History: L. 1917, ch. 128, § 2; L. 1923, ch. 112, § 2; R.S. 1923, 19-247; L. 1947, ch. 189, § 1; L. 1955, ch. 145, § 1; L. 1968, ch. 398, § 2; L. 1972, ch. 71, § 8; L. 1984, ch. 99, § 1; July 1.



19-248 Effect of act on office of county attorney.

19-248. Effect of act on office of county attorney. Upon and after the appointment of such county counselor, the county attorney of such counties shall not be required to represent said counties in any civil actions or business, excepting, however, tax foreclosure suits in counties having more than two hundred fifty thousand (250,000) but less than three hundred thousand (300,000) inhabitants, but nothing herein contained shall be construed to limit, qualify or in any manner affect the duties of said county attorney in any criminal actions or business, and said county attorneys shall continue to discharge such duties in all criminal matters as they are now required by law to do: Provided, That the county attorney shall not be required to represent the county in tax foreclosure suits if a resolution is adopted by the board of county commissioners directing the county counselor to represent said counties in such suits.

History: L. 1917, ch. 128, § 3; L. 1923, ch. 112, § 3; R.S. 1923, 19-248; L. 1947, ch. 189, § 2; L. 1955, ch. 145, § 2; L. 1968, ch. 398, § 3; July 1.



19-250 Reproduction and preservation of public records, other than court records; minimum standards.

19-250. Reproduction and preservation of public records, other than court records; minimum standards. The board of county commissioners of any county in the state may, by resolution, provide for and authorize any officer of the county to photograph, microphotograph or otherwise reproduce or to have photographed, microphotographed or otherwise reproduced any of the records, papers or documents which are by law placed in the custody and control of such officer, except court records, and to acquire necessary facilities and equipment, and to acquire, maintain and use all such appropriate containers, files and other methods as shall be necessary to accommodate and preserve the photographs, microphotographs, films or as otherwise reproduced. Such photographing, microphotographing, filming or otherwise reproducing may be so authorized for the reproducing of lists and records in the usual day by day official activities of any such officer, where to do so will greatly promote efficiency in the office, or as a method of preserving old or worn records, papers or documents. The photographic film and prints or reproductions therefrom shall comply with federal standard No. 125a, dated April 24, 1958, or the latest revision thereof, issued pursuant to the federal property and administrative services act of 1949, and any amendments thereto, and the device used to reproduce such records for any type of storage shall be one which accurately reproduces the original thereof in all details. The county may use reproduction methods which include the digital storage and retrieval of official county records.

History: L. 1953, ch. 160, § 1; L. 1972, ch. 41, § 2; L. 1977, ch. 104, § 5; L. 1998, ch. 112, § 1; July 1.



19-251 Same; equipment and facilities; operation.

19-251. Same; equipment and facilities; operation. Any such county may purchase, lease or acquire the equipment and facilities necessary to carry out the purposes and intent of this act and by contract and agreement arrange for the use thereof, and may employ such parties as are necessary to operate said equipment and facilities.

History: L. 1953, ch. 160, § 2; June 30.



19-252 Same; deemed original record; evidence; transcript.

19-252. Same; deemed original record; evidence; transcript. Photographs, microphotographs or reproductions shall be deemed to be an original record for all purposes, and may be used as evidence in all courts or administrative agencies. A transcript, exemplification or certified copy thereof, for all purposes recited herein, shall be deemed to be a transcript, exemplification or certified copy of the original.

History: L. 1953, ch. 160, § 3; L. 1998, ch. 112, § 2; July 1.



19-260a Appointment of purchasing officer in Johnson and Sedgwick counties; compensation, clerk hire, expenses; bond.

19-260a. Appointment of purchasing officer in Johnson and Sedgwick counties; compensation, clerk hire, expenses; bond. The board of county commissioners of Johnson and Sedgwick counties shall appoint a qualified person who shall be known as the county purchasing officer, and who shall hold office at the pleasure of the board. The board of county commissioners shall fix the compensation of the county purchasing officer and make allowances for clerk hire and the expenses of conducting the office of said purchasing officer. A surety bond issued by an insurance company authorized to do business in this state in a sum determined to be necessary and proper by the board of county commissioners shall be furnished as required by K.S.A. 19-4202 and 19-4203, and amendments thereto, to cover the purchasing officer, conditioned that such officer will honestly and faithfully perform the duties of the office, and that all supplies and equipment purchased and agreements entered into for said county shall be purchased at the lowest and best price obtainable. Such bond shall be approved by the board of county commissioners. The cost of such bond shall be paid by the county from the county general fund.

History: L. 1971, ch. 84, § 1; L. 1987, ch. 98, § 1; April 9.



19-260b Same; duties; supplies and equipment; contracts; report; requisition for purchases; small purchases; bids.

19-260b. Same; duties; supplies and equipment; contracts; report; requisition for purchases; small purchases; bids. The county purchasing officer, by and in conjunction with the board of county commissioners, shall purchase all supplies and equipment and approve all contracts, service and supply agreements and all other transactions that necessitate expenditure of county funds for the county and for each and every office and department thereof, shall keep a true and accurate account of all purchases so made, and shall make a report upon request by the board of county commissioners to the board of all purchases made and entered into and the office or department for which made. Each and every officeholder and department head and each and every employee thereof in the county and the judge or judges of the district court in the county shall be required to make requisition for all purchases of supplies and equipment contracts, service and supply agreements and other transactions that necessitate the expenditure of county funds pertaining to their respective offices and departments through the office of the county purchasing officer in the form and manner prescribed by the board of county commissioners in conjunction with the county purchasing officer, except that the board of county commissioners may authorize such officeholders, department heads or employees to make emergency purchases or small purchases of less than $2,000 on the open market. The county purchasing officer shall purchase all supplies and equipment and negotiate all contracts, service and supply agreements and other transactions that necessitate the expenditure of any county funds in the amount of $2,000 or more on the basis of competitive bids, except that competitive bids need not be required for contractual services where no competition exists. Bids shall be based on at least three competitive bids when reasonably possible. All such contracts and purchases made under the provisions of this act, for which competitive bids are required, shall be awarded to the lowest responsible bidder, taking into consideration conformity with the specifications, terms of delivery, and other conditions imposed in the call for bids. The county purchasing officer shall have the power to decide as to the lowest responsible bidder for such purchases, and the county purchasing officer may reject any or all bids.

The county purchasing officer is hereby authorized to maintain a stock room and stationery supply store of expendable items for immediate requisition as needed.

History: L. 1971, ch. 84, § 2; L. 1987, ch. 98, § 2; April 9.



19-264 Counties over 150,000; petty cash funds, limitation; uses.

19-264. Counties over 150,000; petty cash funds, limitation; uses. The board of county commissioners of any county having a population of more than one hundred fifty thousand (150,000) may by resolution adopted by such board, authorize the establishment and maintenance of a petty cash fund in any county office in an amount not to exceed two hundred dollars ($200) at any one time. The board shall provide written instructions specifying the purposes and conditions for which the petty cash fund can be used. When the fund is authorized hereunder a county warrant shall be issued to establish the petty cash fund.

History: L. 1970, ch. 101, § 1; July 1.



19-265 Same; expenditure limitations; fund for redemption of unsold fish and game licenses.

19-265. Same; expenditure limitations; fund for redemption of unsold fish and game licenses. Petty cash funds hereby authorized may be used to provide for payment of any authorized expenditure of not more than twenty-five dollars ($25). No petty cash fund may be used to pay regular employees or current accounts which are payable monthly. No money shall be advanced from any petty cash fund except in accordance with written instructions issued by the board of county commissioners: Provided, That a resolution may authorize the county clerk to establish a petty cash fund in an amount of not to exceed five hundred dollars ($500) to be used to redeem unsold fish and game licenses returned by authorized dealers. The county clerk may replenish the fund as it becomes necessary from receipts from the sales of fish and game licenses.

History: L. 1970, ch. 101, § 2; July 1.



19-266 Same; monthly statement of payments from fund to county clerk; restoration.

19-266. Same; monthly statement of payments from fund to county clerk; restoration. At the close of each month, or more frequently if necessary, there shall be filed with the county clerk an itemized and detailed reconciliation and statement of payments made out of any petty cash fund authorized under this act. Such detailed statement shall be supported by itemized receipts for each expenditure. Upon receiving any such statement, the county clerk shall draw his warrant against the fund from which payments would have been paid if the same had not been paid out of such petty cash fund, to restore such petty cash fund to its original amount.

History: L. 1970, ch. 101, § 3; July 1.



19-267 Same; maintenance in cash; number of funds authorized; instructions, reconciling entries; withdrawal of authority.

19-267. Same; maintenance in cash; number of funds authorized; instructions, reconciling entries; withdrawal of authority. Petty cash funds authorized under this act may be maintained in cash and shall not be required to be maintained in a bank. The board of county commissioners may authorize as many petty cash funds in any county office as it deems appropriate upon application therefor. The board of county commissioners may from time to time issue instructions relating to the operation of petty cash funds and accounting for expenditures therefrom. The board of county commissioners may authorize a reconciling entry of not to exceed twenty-five dollars ($25) in any reconciliation statement. The board of county commissioners may withdraw authority to maintain any petty cash fund which it has theretofore authorized, and upon withdrawal of such authority, such petty cash fund shall immediately be terminated and shall not be reopened except upon subsequent authorization by the board of county commissioners.

History: L. 1970, ch. 101, § 4; July 1.



19-268 Pay periods for county employees.

19-268. Pay periods for county employees. The board of county commissioners of each county having a population of not less than one hundred fifty thousand (150,000) are hereby authorized to fix, by resolution, the pay periods of all county employees.

History: L. 1970, ch. 102, § 1; July 1.



19-269 Powers of board of commissioners; travel policy; advancement of expenses.

19-269. Powers of board of commissioners; travel policy; advancement of expenses. The board of county commissioners of any county may adopt a travel policy and may advance expected transportation and board expenses to the county sheriff while serving under requisition made by the governor.

History: L. 1983, ch. 128, § 2; July 1.



19-270 Special benefit districts; creation or enlargement; approval of board of county commissioners, required.

19-270. Special benefit districts; creation or enlargement; approval of board of county commissioners, required. (a) (1) A special benefit district shall include any:

(A) Sewer district;

(B) water district, rural water district and water supply district;

(C) fire district;

(D) improvement district;

(E) industrial district; and

(F) drainage district.

(2) The fringe area of a city means the area of unincorporated territory lying outside of but within three miles of the nearest point on the city limits of a city which has adopted subdivision regulations under K.S.A. 12-749, and amendments thereto.

(b) No special benefit district shall be created, within the fringe area of any city unless approved by at least a 3/4 majority vote of the board of county commissioners of the county in which the city is located. The boundaries of any such district shall not be extended within the fringe area of the city unless approved by at least a 3/4 majority vote of the board of county commissioners of the county in which the city is located. If the boundaries of the district cross county lines and if the district to be created or the boundaries to be extended would be located within the fringe area of a city, the board of county commissioners of each county in which such a city is located shall be required to approve the creation of the district within the fringe area of the city or the extension of the boundaries of the district within the fringe area of the city by at least a 3/4 majority vote of the board. If a hearing is not already required to be held prior to the creation or expansion within the fringe area of a city of a special benefit district, the board of county commissioners shall call and hold a hearing on the proposed action. Notice of the hearing shall be published once in the official county newspaper. The notice shall be published at least seven days prior to the date of the hearing.

At the hearing, the board shall receive testimony from the city, township, county or regional planning commission having jurisdiction over any of the affected land area. Such testimony shall address any incompatibilities between the creation or expansion of the district within such fringe area and any adopted land use or comprehensive plans. The governing body of the city may present testimony of any proposed annexation of the affected land area. Any interested person may present testimony before the board. As a guide in determining the advisability of authorizing the creation or change in boundaries of a special benefit district within the fringe area of a city, the board's considerations shall include, but not be limited to, any testimony offered at the public hearing concerning: (1) The size and population of such city; (2) the city's growth in population, business and industry during the past 10 years; (3) the extension of its boundaries during the past 10 years; (4) the probability of its growth toward the territory during the ensuing 10 years, taking into consideration natural barriers and other reasons which might influence growth toward the territory; (5) the willingness of the city to annex the territory and its ability to provide city services in case of annexation; and (6) the general effect upon the entire community, all of these and other considerations having to do with the overall orderly and economic development of the area and to prevent an unreasonable multiplicity of independent municipal and special district governments. The board shall approve or disapprove the creation or change in boundaries of the special benefit district within 30 days of the hearing. Any person or city aggrieved by the decision of the board of county commissioners may appeal from the decision of the board within 30 days following the rendering of the decision to the district court of the county in which the affected area is located. The appeal shall be taken in the manner provided by K.S.A. 19-223, and amendments thereto. Any city so appealing shall not be required to execute the bond prescribed therein.

History: L. 1986, ch. 70, § 1; L. 1995, ch. 57, § 1; L. 1997, ch. 143, § 1; May 8.



19-271 County oil and gas valuation depletion trust fund created; distribution. [See Revisor's Note]

19-271. County oil and gas valuation depletion trust fund created; distribution. [See Revisor's Note] (a) The board of county commissioners of each county shall establish a county oil and gas valuation depletion trust fund if the county is to receive moneys from the oil and gas valuation depletion trust fund created under the provisions of K.S.A. 2015 Supp. 79-4231, and amendments thereto. The county treasurer shall be responsible for the administration of such fund.

(b) On and after July 1, 2014, the moneys in the county's oil and gas valuation depletion trust fund shall be expended as directed by the board.

(c) In making the budgets of such county, the amounts credited to, and the amount on hand in, such fund and the amount expended therefrom shall be shown thereon for the information of the taxpayers of such county. Moneys in such fund may be invested in accordance with the provisions of K.S.A. 10-131, and amendments thereto, with interest thereon credited to such fund.

History: L. 2012, ch. 170, § 2; L. 2014, ch. 127, § 5; July 1.

CAUTION: Section was repealed effective July 1, 2016, see L. 2014, ch. 127, § 12.






Article 3 COUNTY CLERK

19-301 County clerk; election, term, bond.

19-301. County clerk; election, term, bond. Beginning with the general election in 1976, a county clerk shall be elected in each county, for a term of four (4) years. Such county clerk shall, before entering upon the duties of the office, execute and file with the county treasurer a good and sufficient corporate surety bond, conditioned on the faithful performance of the duties of the office. Such bond shall be issued by a company authorized to do business in Kansas, in an amount to be fixed by the county treasurer of not less than ten thousand dollars ($10,000).

History: G.S. 1868, ch. 25, § 40; R.S. 1923, 19-301; L. 1965, ch. 160, § 1; L. 1976, ch. 123, § 1; April 30.



19-302 Deputies and assistants; duties; bond; acting as county treasurer prohibited; meetings and seminars; budget; limitation on personnel policies and practices.

19-302. Deputies and assistants; duties; bond; acting as county treasurer prohibited; meetings and seminars; budget; limitation on personnel policies and practices. (a) The county clerk shall appoint a deputy county clerk and file a written statement of the appointment in the clerk's office. In the absence or disability of the county clerk or if a vacancy in the office occurs, the deputy county clerk shall perform all the duties of the county clerk during the clerk's absence or until the vacancy is filled. In addition to the deputy, the county clerk also may appoint, promote, demote and dismiss additional deputies and any assistants necessary to carry out the duties of the office. The county clerk shall supervise all assistants in the performance of their duties. The county clerk's surety shall be responsible under the clerk's official bond for the acts of the deputies and any assistants. The county or deputy county clerk shall in no case act as a county treasurer or as the treasurer's deputy. Within the limitations of the budget for the financing of the operation of the clerk's office as approved by the board of county commissioners, the county clerk may attend and may require the deputies and any assistants to attend any meetings or seminars which the clerk determines will be beneficial to the operation of the clerk's office.

(b) The county clerk shall submit a budget for the financing of the operation of the clerk's office to the board of county commissioners for their approval.

(c) Any personnel action taken by the county clerk under this section shall be subject to the following: (1) Personnel policies and procedures established by the board of county commissioners for all county employees other than elected officials; (2) any pay plan established by the board of county commissioners for all county employees other than elected officials; (3) any applicable collective bargaining agreements or civil service system; and (4) the budget for the financing of the operation of the clerk's office as approved by the board of county commissioners.

History: G.S. 1868, ch. 25, § 41; R.S. 1923, 19-302; L. 1983, ch. 91, § 2; July 1.



19-303 Vacancy in office of county clerk, how filled.

19-303. Vacancy in office of county clerk, how filled. If a vacancy in the office of county clerk should occur by death, resignation, or otherwise, the vacancy shall be filled by appointment of a qualified elector of the county in the manner herein provided. If the vacancy occurs on or after May 1 of the second year of the term, the person so appointed shall serve for the remainder of the unexpired term and until a successor is elected and qualifies. If the vacancy occurs before May 1 of the second year of the term, the person appointed to fill the vacancy shall serve until a successor is elected and qualifies at the next general election to serve the remainder of the unexpired term. Nomination and election of such successor shall be in the same manner as nomination and election of a county clerk for a regular term. Appointments hereunder shall be made in the manner provided by law for filling vacancies in the office of member of the house of representatives.

History: G.S. 1868, ch. 25, § 42; R.S. 1923, 19-303; L. 1963, ch. 160, § 1; L. 1973, ch. 102, § 2; L. 1986, ch. 100, § 1; July 1.



19-304 Duties of county clerk.

19-304. Duties of county clerk. The county clerk shall:

(a) Keep the clerk's office at the county seat;

(b) attend the sessions of the board of county commissioners, either in person or by deputy;

(c) keep the seals, records and papers of the board of commissioners;

(d) sign the records of the proceedings of the board of commissioners, and attest the same with the seal of the county; and

(e) have the general powers of a notary public in the performance of all notarial acts.

History: G.S. 1868, ch. 25, § 43; R.S. 1923, § 19-304; L. 1998, ch. 81, § 1; July 1.



19-305 Records and accounts.

19-305. Records and accounts. It shall be the general duty of the county clerk: First, to record, in a book to be provided for that purpose, all proceedings of the board;second, to make regular entries of their resolutions and decisions in all questions concerning the raising of money; third, to record the vote of each commissioner on any question submitted to the board, if required by any member; fourth, sign all orders issued by the board for the payment of money; fifth, to preserve and file all accounts acted upon by the board, with their action thereon; and he shall perform such special duties as are required of him by law.

History: G.S. 1868, ch. 25, § 44; Oct. 31; R.S. 1923, 19-305.



19-306 Claims allowed, record; fees for certified copies of any record.

19-306. Claims allowed, record; fees for certified copies of any record. It shall be the duty of such clerk to designate, upon every account which shall be audited and allowed by the board, the amount so allowed. Such clerk shall also deliver to any person who may demand it, a certified copy of any record in such clerk's office, or any account on file therein, on receiving from such person a fee in accordance with a schedule of fees established pursuant to subsection (c) of K.S.A. 45-219, and amendments thereto.

History: G.S. 1868, ch. 25, § 45; R.S. 1923, 19-306; L. 1987, ch. 99, § 1; July 1.



19-308 Limitation on accounts against county.

19-308. Limitation on accounts against county. No account against the county shall be allowed unless presented within two years after the same accrued: Provided, That if any person having a claim against the county be, at the time the same accrues, under any legal disability, every such person shall be entitled to present the same within one year after such disability shall be removed.

History: G.S. 1868, ch. 25, § 47; Oct. 31; R.S. 1923, 19-308.



19-309 Certification of names and boundaries of townships.

19-309. Certification of names and boundaries of townships. The clerk of each county shall, as often as a new township shall be organized in his county, or the boundaries of any township therein shall be altered, and immediately thereafter, make out and transmit to the secretary of state a certified statement of the names and boundaries of the township so organized, and of the boundaries of any township the boundaries of which shall have been altered.

History: G.S. 1868, ch. 25, § 48; Oct. 31; R.S. 1923, 19-309.



19-310 Road record; prima facie evidence.

19-310. Road record; prima facie evidence. It shall be the duty of the county clerk to record in a proper book, to be called the "road record," a record of all proceedings in regard to laying out and establishing roads in the county, which said record shall include the report of the commissioners and surveyor locating such roads, and maps thereof; and such records, or duly certified copies thereof, are hereby declared prima facie evidence of the statements therein contained, in the courts of this state.

History: G.S. 1868, ch. 25, § 49; Oct. 31; R.S. 1923, 19-310.



19-311 Record of receipts, expenditures and accounts.

19-311. Record of receipts, expenditures and accounts. The county clerk of each county of this state shall keep a book in which he shall keep the receipts and expenditures of his county, and all accounts of his county with the different county, township, district, and other officers.

History: G.S. 1868, ch. 25, § 50; Oct. 31; R.S. 1923, 19-311.



19-312 Account with county treasurer; charges and credits.

19-312. Account with county treasurer; charges and credits. The county clerk, in keeping the accounts of his county with the county treasurer, shall charge the county treasurer as follows: With the amount of taxes levied and assessed by the state and county, and each city, town, village, township, school district, or any other special tax levied for any purpose in his county, in each year, and the same shall be kept in separate accounts; with the amounts of any sinking funds, in separate accounts; with the amount of money, and with the amount of state, county, township, school, road and city warrants or orders, or other evidences of indebtedness which the county treasurer may be authorized by law to receive from his predecessor in office; with the amount of the taxes on each tax roll, made out and delivered to him during his term of office; with the amount of the additional assessments made after the tax roll is made out and delivered to the county treasurer; with the amount of the ten percent penalty added to the taxes after the tenth day of January of each year; with the amount paid by the county for advertising land and town lots for sale for delinquent taxes; with the amounts received on assignments of land and town lots sold to the county for delinquent taxes; with the amount of redemption money on land and town lots sold to the county for delinquent taxes, when the same are redeemed; with the amount of the state school fund received from the state treasurer; with the amount received from the sale of property belonging to the county; with the amount received from the sale of estrays; with the amount received as exemption from military duty in the state militia; with the amount received as fines and forfeitures; with the amount of receipts which the county treasurer gives for the overplus of county orders received, as required by law; with the amount received for dramshop, tavern, grocery or other license. And, upon presentation of proper vouchers, shall credit him as follows:

With the amount of all county, city, town, village, township, school-district or other tax, which has been paid over to the proper authority and receipted therefor; with the amount of county orders received by the county treasurer and returned to the county board and canceled; with the amount paid to the state treasurer and to township trustees, school-district treasurers, city treasurers, or other officers entitled by law to receive the same; with the amount of delinquent taxes and the ten percent penalty thereon, on lands and town lots bid off for the county, together with the cost of advertising the same for sale, which said taxes have been transferred from the tax roll to the book of tax sales; with the amount of double and erroneous assessments of property, except the assessments on lands and town lots which have been sold or entered on the book of tax sales for delinquent taxes; with the amount of percentage fees allowed by law to the county treasurer for collecting taxes; with the amount of money and the amount of warrants, or orders, or other evidences of indebtedness which the county treasurer is allowed by law to receive for taxes, which he pays over to his successor in office; with the amount of the taxes uncollected on the tax roll delivered over to his successor in office.

History: G.S. 1868, ch. 25, § 51; Oct. 31; R.S. 1923, 19-312.



19-313 Separate statement of different funds.

19-313. Separate statement of different funds. The county clerk, in making the above charges, credits and entries, shall state each different fund and each item of each different fund separately.

History: G.S. 1868, ch. 25, § 52; Oct. 31; R.S. 1923, 19-313.



19-315 Apportionment of special assessments when property outside cities subdivided.

19-315. Apportionment of special assessments when property outside cities subdivided. Whenever any lot or tract of land in any county, located outside of the limits of an incorporated city, upon which a special assessment has been levied for any special improvement, shall, subsequent to such levy or the initiation of said improvement, and prior to the final payment of such levy, be subdivided, it shall be the duty of the county clerk of the county in which such lot or tract of land is located to apportion such assessment to the several pieces of land into which such lot or tract has been subdivided, so that each such piece of land shall be subject to its proper proportion of such assessment, on the basis originally made.

History: L. 1915, ch. 114, § 1; R.S. 1923, 19-315; L. 1963, ch. 161, § 1; June 30.



19-318 Orders upon treasurer for money collected; credit to treasurer for orders paid.

19-318. Orders upon treasurer for money collected; credit to treasurer for orders paid. It shall be the duty of the county clerk to draw orders on the county treasurer of the proper county from time to time, for any money that may have been collected for or that may be due to any city, town, township, school district or other municipal organization in his county, in favor of the proper person or organization, and shall keep a record of the date and amount of all such orders, and the name of the person to whom given; and in a settlement with the county treasurer, he shall give him credit for all such orders that have been paid by such treasurer and filed in his office.

History: G.S. 1868, ch. 25, § 57; Oct. 31; R.S. 1923, 19-318.



19-320 Unclaimed warrants; cancellation.

19-320. Unclaimed warrants; cancellation. Whenever any county warrant, issued to any person, remain in the office of the county clerk unclaimed for a period of three years from the date thereof, such warrant shall be returned by him to the board of county commissioners and canceled.

History: G.S. 1868, ch. 25, § 59; Oct. 31; R.S. 1923, 19-320.



19-321 Oaths, affirmations and acknowledgments.

19-321. Oaths, affirmations and acknowledgments. The county clerk shall have authority to administer oaths and affirmations in all cases in which an oath or affirmation may be required, and may take acknowledgments of deeds, mortgages, and other instruments of writing in this state, and attest the same with the county seal.

History: G.S. 1868, ch. 25, § 60; Oct. 31; R.S. 1923, 19-321.



19-323 Biennial list of county officers, their signatures and imprint of seals to secretary of state; vacancies; penalty for failure.

19-323. Biennial list of county officers, their signatures and imprint of seals to secretary of state; vacancies; penalty for failure. The county clerks of the several counties of this state shall biennially, on the fourth Monday of January, prepare and file in the office of the secretary of state a list of the officers of their respective counties elected at the next preceding general election, which list shall contain the genuine signatures of all county officers and an imprint of the official seal of such as are by law required to keep them; and the county clerk shall certify under the seal of his office that such signatures and the imprint of such seals are the genuine signatures and seals of the respective officers, and that they were attached in his presence: Provided, That in case of any vacancy in any county office, the county clerk shall immediately transmit to the secretary of state the genuine signature of the person elected or appointed to fill such vacancy: And provided further, That any county clerk failing or refusing to comply with the provisions of this act shall be deemed guilty of a misdemeanor, and punished by a fine of not less than ten dollars ($10) nor more than fifty dollars ($50).

History: L. 1885, ch. 108, § 1; R.S. 1923, 19-323; L. 1961, ch. 129, § 1; June 30.



19-324 Blanks for such lists.

19-324. Blanks for such lists. It shall be the duty of the secretary of state to prepare and forward to the county clerks the blanks necessary to carry out the provisions of K.S.A. 19-323.

History: L. 1885, ch. 108, § 2; March 7; R.S. 1923, 19-324.






Article 3a COUNTY PUBLIC ADMINISTRATOR

19-3a01 Administrator of Wyandotte county; elected.

19-3a01. Administrator of Wyandotte county; elected. At the general election to be held in November, 1984, and every four years thereafter, there shall be elected in Wyandotte county a public administrator in and for such county, whose term of office shall be four years, commencing on the second Monday in January next after such person's election, and who shall hold office until a successor is elected and qualified. The public administrator's powers and duties shall be as hereinafter provided. Before the commencement of such person's term of office such person shall take and subscribe and file in the office of the county clerk of such county an oath to well and faithfully discharge the duties of such office.

History: L. 1982, ch. 113, § 1; July 1.



19-3a02 County administrator; procedure to establish office.

19-3a02. County administrator; procedure to establish office. (a) The board of county commissioners of any county may adopt a resolution establishing the office of county administrator.

(b) The board of county commissioners of any county may adopt a resolution submitting to the voters of the county whether the county should adopt a resolution establishing the office of county administrator. Such resolution to establish the office of county administrator shall not be effective until the question has been submitted to and approved by a majority of the voters of the county voting at an election thereon. Such election shall be called and held in the manner provided by the general bond law.

(c) Upon presentation of a petition requesting the establishment of the office of county administrator signed by at least 5% of the qualified electors of the county, the board of county commissioners shall adopt a resolution establishing such office. Such resolution shall not be effective until the question has been submitted to and approved by a majority of the voters of the county voting at an election thereon. Such election shall be called and held in the manner provided by the general bond law.

History: L. 1996, ch. 68, § 3; L. 1997, ch. 124, § 15; July 1.



19-3a03 Same; appointment.

19-3a03. Same; appointment. (a) Within six months following the effective date of the resolution, or the date of the election at which the resolution was approved, as required by K.S.A. 19-3a02, the board of county commissioners shall appoint a county administrator.

(b) The compensation of the county administrator shall be determined by the board of county commissioners.

(c) The county administrator may be removed by a majority vote of the board of county commissioners.

History: L. 1996, ch. 68, § 4; Apr. 4.



19-3a04 Same; powers and duties.

19-3a04. Same; powers and duties. The county administrator shall be the chief administrative officer of the county. Unless otherwise provided by the board of county commissioners, the county administrator shall carry out the following duties and responsibilities within the limits of and in conformance with the requirements of federal, state and county laws and policies:

(a) Attend all meetings of the board of county commissioners, and present proposed policies, programs and plans aimed at addressing overall county needs for review, revision and approval by the board;

(b) present an annual recommended operating budget, capital improvements program and long-range strategic plan for all county operations for review, revision and adoption by the board of county commissioners;

(c) identify and recommend individuals to the board of county commissioners for appointment to boards and commissions;

(d) recommend individuals to the board of county commissioners for appointment to offices for which the board is the appointing authority by law. Evaluate and recommend the compensation, suspension or dismissal of all such appointed administrative officers;

(e) coordinate and supervise the administrative operations of the departments of all officials appointed by the board of county commissioners. All officers and employees therein shall be administratively responsible to the county administrator;

(f) in conjunction with the board of county commissioners, prepare the meeting agenda of the board;

(g) coordinate the administrative services of county departments and agencies, offices of elected officials, advisory and governing boards appointed by the board of county commissioners. Provide technical assistance to such departments, offices, agencies and boards as needed;

(h) coordinate county programs and operations with other local governmental units, federal and state governments and other governmental and nongovernmental entities;

(i) supervise, evaluate and recommend the compensation and discipline of personnel of the board of county commissioners;

(j) execute contracts and other documents as approved by the board of county commissioners;

(k) approve the appointment, compensation, discipline and change in status of personnel in the departments of all officials appointed by the board of county commissioners. All employees affected by such decisions shall continue to have access to all appellate and other rights granted them by county personnel policies;

(l) monitor and provide regular reports to the board of county commissioners concerning adherence by county departments to the personnel, purchasing, budget, accounting and other administrative policies of the board; and

(m) perform such other duties as shall be lawfully delegated by the board of county commissioners.

History: L. 1996, ch. 68, § 5; Apr. 4.






Article 4 COUNTY APPRAISER

19-425 County or district appraisers; powers and duties; assessor construed to mean appraiser; deputy appraisers and specialized help; office space.

19-425. County or district appraisers; powers and duties; assessor construed to mean appraiser; deputy appraisers and specialized help; office space. The county or district appraiser appointed under the provisions of this act shall have all the powers and duties vested in and imposed upon county assessors by law except as otherwise provided herein. From and after the effective date of this act any reference in the Kansas Statutes Annotated or amendments thereto to the "assessor" or "county assessor" or words of similar import shall be construed as referring to the "county appraiser" or "district appraiser." He shall appoint deputy appraisers and fix their salaries with the consent and approval of the board of county commissioners or district board. Each deputy appraiser, before entering upon the duties of his office, shall take and subscribe to an oath in like manner as that provided for the county or district appraiser. With the consent and approval of the board of county commissioners or district board, he may appoint such specialized help as he may need to properly assess specific properties and may pay them such compensation as the board of county commissioners or district board shall provide. The board of county commissioners or district board shall furnish him necessary office space and such clerical help as may be needed to carry out the duties of his office.

History: L. 1968, ch. 206, § 5; L. 1974, ch. 112, § 8; June 1, 1976.



19-426 Same; transfer of powers, property and records of office; no assessor elected after June 1, 1976.

19-426. Same; transfer of powers, property and records of office; no assessor elected after June 1, 1976. Upon the appointment and qualification of the county or district appraiser under the provisions of this act, the county clerk of the county as ex officio county assessor or the county assessor appointed or elected under the authority of any other statute of this state shall thereupon be divested of his powers and duties relating to assessment and he shall turn over and deliver to the county or district appraiser appointed under this act, all books, maps, assessment rolls, and other records in his possession relating to the listing, assessment and classification of property. No person shall be elected to the office of county assessor or become ex officio county assessor in any county from and after the effective date of this act.

History: L. 1968, ch. 206, § 6; L. 1974, ch. 112, § 9; June 1, 1976.



19-428 Appraisal districts; appraisers, appointment and compensation; dissolution of district; agreements governing district; meetings of board.

19-428. Appraisal districts; appraisers, appointment and compensation; dissolution of district; agreements governing district; meetings of board. The board of county commissioners of any county is authorized to unite with the board of another county or counties to form an appraisal district and employ an appraiser for such district. The boards of county commissioners shall fix the salary to be paid the district appraiser and the portion thereof which each county shall pay, the conditions of his employment, and the terms for dissolution of the district, by joint resolution published in the official county newspaper of each county. In the absence of specific agreement in such joint resolution on any matters the respective county boards entering into such agreement shall act jointly as a district board in such matters and shall be governed by the provisions of this act relating to county appraisers appointed for one county. All meetings of district boards shall be held at the county seat of the county within the district having the greatest population.

History: L. 1968, ch. 206, § 8; L. 1974, ch. 112, § 10; June 1, 1976.



19-430 County appraiser; appointment, term and qualifications; vacancies.

19-430. County appraiser; appointment, term and qualifications; vacancies. (a) On July 1, 1993, and on July 1 of each fourth year thereafter, the board of county commissioners or governing body of any unified government of each county shall by resolution appoint a county appraiser for such county who shall serve for a term of four years expiring on June 30 of the fourth year thereafter. No person shall be appointed or reappointed to or serve as county appraiser in any county under the provisions of this act unless such person shall have at least three years of mass appraisal experience and be qualified by the director of property valuation as an eligible Kansas appraiser under the provisions of this act. Whenever a vacancy shall occur in the office of county appraiser the board of county commissioners or governing body of any unified government shall appoint an eligible Kansas appraiser to fill such vacancy for the unexpired term. The person holding the office of county or district appraiser or performing the duties thereof on the effective date of this act shall continue to hold such office and perform such duties until a county appraiser is appointed under the provisions of this act. No person shall be appointed to the office of county or district appraiser or to fill a vacancy therein unless such person is currently: (1) A certified general real property appraiser pursuant to article 41 of chapter 58 of the Kansas Statutes Annotated, and amendments thereto; (2) a registered mass appraiser pursuant to rules and regulations adopted by the secretary of revenue; or (3) holding a valid residential evaluation specialist or certified assessment evaluation designation from the international association of assessing officers. Notwithstanding the foregoing provision, the board of county commissioners or governing body of any unified government may appoint an interim county appraiser, subject to the approval of the director of property valuation, for a period not to exceed six months to fill a vacancy in the office of county appraiser pending the appointment of an eligible county appraiser under the provisions of this act.

(b) The secretary of revenue shall adopt rules and regulations prior to October 1, 1997, necessary to establish qualifications for the designation of a registered mass appraiser.

History: L. 1974, ch. 112, § 1; L. 1990, ch. 90, § 1; L. 1992, ch. 282, § 1; L. 1994, ch. 241, § 2; L. 1997, ch. 126, § 33; L. 2012, ch. 52, § 1; L. 2014, ch. 81, § 1; July 1.



19-431 Same; suspension or termination of officer; hearing; determination and order by director of property valuation or state board of tax appeals; removal of officer and filling of vacancy.

19-431. Same; suspension or termination of officer; hearing; determination and order by director of property valuation or state board of tax appeals; removal of officer and filling of vacancy. (a) Whenever it shall be made to appear to the board of county commissioners of any county or the district board of an appraisal district by evidence satisfactory to such board that the appraiser of such county or district has failed or neglected to properly perform the duties of office, by reasons of incompetency or for any other cause, the board shall enter upon its journal an order suspending or terminating the county or district appraiser from office. Such order shall state the reasons for such suspension or termination, and upon the service of any such order upon the appraiser suspended or terminated such appraiser shall at once be divested of all power as county or district appraiser and shall immediately deliver to the person appointed to discharge the duties of the office of such appraiser, all books, records and papers pertaining to the office. The board of county commissioners or district board shall appoint a temporary appraiser to discharge the duties of the office until the suspension is removed or the vacancy filled, and the person so appointed shall take the oath of office required by law and thereupon such person shall be invested with all of the powers and duties of the office.

Within 15 days after service of an order of suspension or termination, the appraiser may request a hearing on the order before the director of property valuation. Upon receipt of a timely request, the director of property valuation shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act. If the appraiser is a county appraiser, the hearing shall be held at the county seat of such county or if such appraiser is a district appraiser at the county seat of the county within the district having the greater population. At the hearing the director of property valuation shall make inquiry as to all facts connected with such suspension or termination, and if after such inquiry is made the director of property valuation shall determine that the appraiser suspended should be removed permanently and such appraiser's office declared vacated or should be terminated, then the director of property valuation shall render an order removing such appraiser. A copy of such order, duly certified and under the seal of the director of property valuation, shall be sent to the board of county commissioners or district board employing such appraiser who shall cause the same to be recorded in full upon the journal of the board. Immediately upon the service of such order by the director of property valuation such office of appraiser shall be vacant, and the board of county commissioners or district board shall appoint an eligible Kansas appraiser as appraiser to fill such vacancy, who shall qualify as provided by law in such cases. Should the person appointed be other than the person appointed to discharge the duties of the office temporarily, the person discharging the duties of the office temporarily shall immediately transfer to the person appointed to fill the vacancy all the books, records and files of the office.

(b) Whenever the director of property valuation shall on such director's own motion conclude, after inquiry, that the appraiser of any county or district has failed or neglected to discharge such appraiser's duties as required by law and that the interest of the public service will be promoted by the removal of such appraiser, the director of property valuation shall enter upon the record of proceeding in such director's office an order suspending or terminating such appraiser from office. Such order shall state the reason for such suspension or termination and from and after the date of service of such order upon such appraiser and the board of county commissioners or district board employing such appraiser, the person suspended or terminated shall be divested of all power as appraiser and shall immediately deliver to the person appointed to discharge the duties of the office of such appraiser, all books, records and papers pertaining to the office. Upon receipt of an order by the director of property valuation suspending or terminating the appraiser of the county or district, the board of county commissioners or district board shall appoint a temporary appraiser to discharge the duties of the office until the suspension is removed or the vacancy filled, and the person appointed shall take the oath of office required by law and thereupon such person shall be invested with all of the powers and duties of the office.

Within 15 days after service of an order of suspension or termination by the director of property valuation under this subsection, the appraiser may request a hearing on the order before the state board of tax appeals. Upon receipt of a timely request, the state board of tax appeals shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act. If the appraiser is a county appraiser, the hearing shall be held at the county seat of such county or if such appraiser is a district appraiser such hearing shall be held at the county seat of the county within such district having the greatest population. At the hearing, the state board of tax appeals shall make inquiry as to all facts connected with such suspension or termination, and if after such inquiry is made the state board of tax appeals determines that the appraiser suspended should be removed permanently and such appraiser's office declared vacated or should be terminated, then the state board of tax appeals shall render an order removing such appraiser. A copy of such order, duly certified by the secretary under the seal of the board, shall be sent to the board of county commissioners or district board, who shall cause the same to be recorded in full upon the journal of the board. Immediately upon the service of such order by the state board of tax appeals such office of county appraiser shall be vacant, and the board of county commissioners or district board shall appoint an eligible Kansas appraiser as appraiser to fill such vacancy, who shall qualify as provided by law in such cases. Should the person appointed be other than the person appointed to discharge the duties of the office temporarily, the person discharging the duties of the office temporarily shall immediately transfer to the person appointed to fill the vacancy all the books, records and files of the office.

History: L. 1974, ch. 112, § 2; L. 1988, ch. 356, § 65; L. 1990, ch. 90, § 2; L. 2008, ch. 109, § 40; L. 2014, ch. 141, § 34; July 1.



19-432 Same; list of persons eligible for appointment; qualifications; training courses; continuing education required to retain certified status.

19-432. Same; list of persons eligible for appointment; qualifications; training courses; continuing education required to retain certified status. The director of property valuation shall maintain a current list of persons eligible to be appointed to the office of appraiser. Periodic issuance of this list shall constitute the official list of eligible Kansas appraisers who are candidates for appointment. Inclusion on this list shall be made dependent upon successful completion of a written examination as adopted and administered by the director.

The director of property valuation shall be required to conduct training courses annually for the purpose of training appraisal candidates. These courses shall be designed to prepare students to successfully complete the written examinations required for eligible Kansas appraiser status.

Once certified, an eligible Kansas appraiser may retain that status only through successful completion of additional appraisal courses at intervals as determined by the director of property valuation. The director shall be required to conduct training courses annually for the purpose of providing the additional curriculum required for retention of Kansas appraiser status. The director may accept recognized appraisal courses as an alternative to courses conducted by the director's office to fulfill this requirement for the maintenance of eligible Kansas appraiser status.

History: L. 1974, ch. 112, § 3; L. 1990, ch. 90, § 3; March 29.



19-433 Same; oath of office.

19-433. Same; oath of office. The county or district appraiser appointed under the provisions of this act shall take and subscribe to an oath as county officials.

History: L. 1974, ch. 112, § 4; June 1, 1976.



19-434 Same; salary.

19-434. Same; salary. The appraiser of each county or district appointed under the provisions of this act shall receive an annual salary in an amount which shall be fixed by resolution of the board of county commissioners of the county or district board of the district.

History: L. 1974, ch. 112, § 5; June 1, 1976.



19-435 Same; expense and travel allowances.

19-435. Same; expense and travel allowances. The board of county commissioners or district board shall allow any appraiser, deputy, or employee his actual and necessary travel and subsistence expense incurred in the performance of his duties and shall allow mileage to any such officer, deputy, or employee at the rate prescribed by law for each mile actually and necessarily traveled in a privately owned vehicle in the performance of his duties.

History: L. 1974, ch. 112, § 6; June 1, 1976.



19-436 Same; costs of complying with act; tax levy.

19-436. Same; costs of complying with act; tax levy. The board of county commissioners of each county shall each year determine the total cost to be incurred by the county in complying with the requirements of K.S.A. 19-425 et seq., and amendments thereto, and shall itemize and identify the same in the budget of the county.

History: L. 1974, ch. 112, § 7; L. 1979, ch. 52, § 83; L. 1983, ch. 126, § 1; L. 1990, ch. 66, § 23; May 31.






Article 5 COUNTY TREASURER

19-501 County treasurer; election, term, bond.

19-501. County treasurer; election, term, bond. Each county treasurer elected at the general election in 1976 shall serve until the second Tuesday in October of 1981 and until a successor is elected and qualified. At the general election in 1980, and every four (4) years thereafter, a county treasurer shall be elected in each county for a term of four (4) years, commencing on the second Tuesday in October following the election, and until a successor is elected and qualified.  Such county treasurer shall, before entering upon the duties, of the office execute to the state of Kansas a corporate surety bond issued by a company authorized to do business in this state and approved by the board of county commissioners in an amount of not less than twenty-five thousand dollars ($25,000). Such bond, with the approval of the board endorsed thereon by the clerk, shall be filed in the office of the county clerk. In the event the board of commissioners shall not be in session in time for any county treasurer to present such bond for their approval as above specified, or such county treasurer shall be unable, for any reason, to present such bond at any regular meeting of the board after due notice of such county treasurer's election, such county treasurer may present such bond to the chairman or clerk of the board for approval, and the approval endorsed thereon shall have the same effect as if done by the board of county commissioners. In the event the amount of the bond is approved by only the chairman or the clerk of the board, it shall not be less than twice the amount of all moneys directed by the board to be levied in the county during the previous year.

History: G.S. 1868, ch. 25, § 61; L. 1875, ch. 77, § 1; R.S. 1923, 19-501; L. 1959, ch. 129, § 1; L. 1965, ch. 160, § 2; L. 1976, ch. 123, § 2; L. 1978, ch. 90, § 1; July 1.



19-502 Condition of bond.

19-502. Condition of bond. The condition of such bond shall be in substance as follows: "Whereas, the above bounden ______ was elected to the office of county treasurer of the county of _________, on the ____ day of _______; now, therefore, the condition of this obligation is such, that if the said _________ and his deputy, and all persons employed in his office, shall faithfully and promptly perform the duties of said office, and if the said _________ and his deputies shall pay, according to law, all moneys which shall come to his hands as treasurer, and will render a just and true account thereof whenever required by said board of commissioners or by any provision of law, and shall deliver over to his successors in office or to any other person authorized by laws to receive the same, all moneys, books, papers and other things appertaining thereto or belonging to his said office, then the above obligation to be void; otherwise to be in full force and effect."

History: G.S. 1868, ch. 25, § 62; Oct. 31; R.S. 1923, 19-502.



19-502a Purchase of burglary insurance authorized; premium payment.

19-502a. Purchase of burglary insurance authorized; premium payment. The county treasurer of every county in this state may purchase an insurance policy providing indemnity for, or protection to, said county treasurer against his liability for the loss, without fault, connivance, or neglect on his part of money, securities, or other property for which he is accountable, including, but not limited to, loss caused by robbery or burglary. The principal amount of such insurance shall not exceed an amount equal to the greatest amount of cash which was in the hands of the county treasurer at any one time during the calendar year immediately preceding the year in which such insurance policy is purchased, unless the board of county commissioners shall authorize the purchase of a policy greater in amount. The premium on said insurance policy shall be paid by the board of county commissioners from the county general fund.

History: L. 1959, ch. 146, § 1; July 1.



19-502b Surety bonds for deputies and employees; filing, approval, cost.

19-502b. Surety bonds for deputies and employees; filing, approval, cost. The county treasurer may secure a corporate surety bond or bonds issued by a company authorized to do business in this state covering any or all deputies, assistants and employees in an amount or amounts as may be recommended by the county treasurer and approved by the board of county commissioners. The bond or bonds shall be filed and approved in the same manner as the bond of the county treasurer. Cost of the bond or bonds covering deputies, assistants or employees shall be paid from the county general fund.

History: L. 1959, ch. 129, § 2; L. 1983, ch. 91, § 3; July 1.



19-503 Deputy treasurers, duties; meetings and seminars; budget; limitation of personnel action.

19-503. Deputy treasurers, duties; meetings and seminars; budget; limitation of personnel action. (a) The county treasurer may appoint a deputy, who, in the absence of the treasurer or in case of a vacancy in the office, due to any disability of the treasurer to perform the duties of the office, may perform all the duties of the office of treasurer until the vacancy is filled or the disability removed. In addition to the deputy, the county treasurer also may appoint, promote, demote and dismiss additional deputies and any assistants necessary to carry out the duties of the office. The county treasurer shall supervise all assistants in the performance of their duties. Within the limitations of the budget for the financing of the operation of the county treasurer's office as approved by the board of county commissioners, the county treasurer may attend and may require the deputies and any assistants to attend any meetings or seminars which the treasurer determines will be beneficial to the operation of the treasurer's office.

(b) The county treasurer shall submit a budget for the financing of the operation of the treasurer's office to the board of county commissioners for their approval.

(c) Any personnel action taken by the county treasurer under this section shall be subject to the following: (1) Personnel policies and procedures established by the board of county commissioners for all county employees other than elected officials; (2) any pay plan established by the board of county commissioners for all county employees other than elected officials; (3) any applicable collective bargaining agreements or civil service system; and (4) the budget for the financing of the operation of the treasurer's office as approved by the board of county commissioners.

History: G.S. 1868, ch. 25, § 63; R.S. 1923, 19-503; L. 1983, ch. 91, § 4; July 1.



19-504 Vacancy in office of county treasurer, how filled.

19-504. Vacancy in office of county treasurer, how filled. In case the office of county treasurer shall become vacant, there shall be appointed a successor to perform the duties of such treasurer, and the person so appointed, upon giving bond, with the like sureties and conditions as that required in county treasurer's bonds, and in such sum as the board of county commissioners shall direct, shall be invested with all the duties of such treasurer. If the vacancy occurs on or after May 1 of the second year of the term, the person so appointed shall serve for the remainder of the unexpired term and until a successor is elected and qualifies. If the vacancy occurs before May 1 of the second year of the term, the person appointed to fill the vacancy shall serve until a successor is elected and qualifies at the next general election to serve the remainder of the unexpired term. Nomination and election of such successor shall be in the same manner as nomination and election of a county treasurer for a regular term. Appointments hereunder shall be made in the manner provided by law for filling vacancies in the office of member of the house of representatives.

History: G.S. 1868, ch. 25, § 64; R.S. 1923, 19-504; L. 1963, ch. 160, § 2; L. 1973, ch. 102, § 3; L. 1986, ch. 100, § 2; L. 1997, ch. 47, § 1; July 1.



19-505 Persons ineligible to hold office.

19-505. Persons ineligible to hold office. No person holding the office of sheriff, county attorney, county clerk, clerk of the district court, or the deputy of any of them, nor any member of the board of commissioners, shall hold the office of county treasurer.

History: G.S. 1868, ch. 25, § 65; R.S. 1923, 19-505; L. 1976, ch. 145, § 47; Jan. 10, 1977.



19-506 Duty to receive and disburse moneys; refusal to submit to surprise cash count unlawful, grounds for ouster.

19-506. Duty to receive and disburse moneys; refusal to submit to surprise cash count unlawful, grounds for ouster. It shall be the duty of the county treasurer to receive all moneys belonging to the county, from whatsoever source they may be derived, and all other moneys which are by law directed to be paid to him or her. In all cases when such payment is made to the county treasurer by personal check, such check shall be cashed as expeditiously as possible. All money received by him or her for the use of the county shall be paid out by him or her only on the orders of the board of commissioners, according to law, except where special provision for the payment thereof is or shall be otherwise made by law.

It shall be unlawful for a county treasurer to refuse to submit to a surprise cash count authorized by law.

Refusal by the treasurer to submit to a surprise cash count shall cause said treasurer to be subject to an ouster proceeding instituted by the county attorney or district attorney.

History: G.S. 1868, ch. 25, § 66; R.S. 1923, 19-506; L. 1975, ch. 155, § 1; July 1.



19-506a Revenues from national wildlife refuge system; distribution; use.

19-506a. Revenues from national wildlife refuge system; distribution; use. All moneys heretofore or hereafter paid to a county in this state by the United States secretary of the interior, in accordance with the provisions of 16 U.S.C.A. § 715s (78 Stat. 701, PL 88-523), which provides for participation by counties in revenues from the national wildlife refuge system shall be received and placed in a separate fund, and shall be apportioned, credited, and paid by the county treasurer as follows:

(1) Seventy-five percent (75%) shall be paid to school districts in the county in proportion to the assessed tangible valuation of school district lands included in the wildlife refuge at the time of their inclusion, as shown by the records of the county clerk or assessor;

(2) Twenty-five percent (25%) shall be credited to the county road fund.

Credits, apportionments and payments shall be made by the county treasurer of the county within sixty (60) days after the moneys are received from the federal agency. Moneys received by school districts and counties may be expended for the purposes herein authorized during the year received even though not included in the budget of expenditures for such year; but such moneys may be used only for public schools and roads.

History: L. 1967, ch. 160, § 1; April 17.



19-506b Surprise cash count; required annually in certain counties.

19-506b. Surprise cash count; required annually in certain counties. (a) The board of county commissioners of any county may, by resolution, require the performance of a surprise cash count of the office of the county treasurer. Such surprise cash count may be performed at any time and under any conditions required by the board.

(b) The board of county commissioners of any county having a population of more than thirty thousand (30,000) and less than forty thousand (40,000) which has an assessed taxable tangible valuation of less than eighty million dollars ($80,000,000) shall provide for the performance of a surprise cash count of the office of the county treasurer at least once each year.

(c) In any county having a county auditor, such auditor shall perform a surprise cash count of the office of the county treasurer at least once each year.

History: L. 1975, ch. 155, § 2; July 1.



19-507 Accounts of receipts and expenditures; inspection of books; October settlement.

19-507. Accounts of receipts and expenditures; inspection of books; October settlement. The said treasurer shall keep a just and true account of the receipts and expenditures of all moneys which shall come into his hands by virtue of his office, in a book or books to be kept by him for that purpose, which books shall be open at all times for the inspection of the board of county commissioners or any member thereof, and to all county and state officers; and at a meeting in October of each year of the said board of commissioners, and at such other time as they may direct, he shall settle with them his accounts as treasurer, and for that purpose he shall exihibit to them his books, moneys, accounts, and all vouchers relating to the same, to be audited and allowed.

History: G.S. 1868, ch. 25, § 67; L. 1891, ch. 101, § 1; May 20; R.S. 1923, 19-507.



19-508 Settlement of affairs of political divisions; receipts and vouchers.

19-508. Settlement of affairs of political divisions; receipts and vouchers. The October settlement shall include also a settlement of the financial affairs of each city, town, township, school district, or other municipal organization; and at all such settlements the county treasurer shall file in the office of the county clerk all receipts and vouchers for any and all money paid out by him.

History: G.S. 1868, ch. 25, § 68; L. 1891, ch. 101, § 2; May 20; R.S. 1923, 19-508.



19-508a Financial reports to cities.

19-508a. Financial reports to cities. Each county treasurer shall submit each year to the governing body of every city, all or any part of the territory of which is located in the county, a report listing the amounts allocated or paid to each such city during the year, itemized according to the source of moneys distributed. Such report shall be made and submitted by transmission to the clerks of the cities within forty-five (45) days after the end of the calendar year, on forms prescribed by the director of accounts and reports for the purpose.

History: L. 1970, ch. 103, § 1; L. 1972, ch. 73, § 1; L. 1974, ch. 45, § 10; Jan. 13, 1975.



19-508b Financial reports to school districts; copies to state board of education.

19-508b. Financial reports to school districts; copies to state board of education. Whenever the board of education of any school district shall withdraw any moneys from the funds of the school district which are in the care, custody and control of the county treasurer, or whenever the county treasurer shall pay any such moneys to a school district, the county treasurer shall prepare and transmit with such moneys an itemized statement showing the source of all funds included in the withdrawal or payment. Within thirty (30) days after the end of the fiscal year of each school district, the county treasurer shall prepare and transmit to the board of education of every school district, any part of the territory of which is located in the county, a report listing the amounts withdrawn by or paid to such school district during the fiscal year, itemized according to the source of moneys distributed. A copy of every such report shall be transmitted to the state board of education within thirty (30) days after the end of each such fiscal year. All reports and statements made in compliance with this section shall be on forms prepared and furnished by the state board of education for the purpose.

History: L. 1972, ch. 73, § 2; July 1.



19-509 Warrants; payment and redemption; received in payment of taxes.

19-509. Warrants; payment and redemption; received in payment of taxes. Every county treasurer in this state shall pay for and redeem any county warrant presented to him for redemption at the time of its presentation; and if so paid, shall mark the same "Paid," with red ink, on its face, and the date when paid, at the time of payment, and sign the same: Provided, There is money then in his possession sufficient to pay the same; and if there is not sufficient money in his hands to pay such warrant, he shall make a certificate of that fact upon the back of said warrant, and date and sign the same; and it shall also be the duty of said treasurer to set down in a book, to be kept by him for that purpose, the number, amount, and date of all such warrants, to whom made payable, and the date when presented for payment; and all county warrants shall be paid in the order of their presentation for payment as appears by his register; and it shall be the duty of the county treasurer, whenever any money comes to his hands, to set apart the amount of the warrants thus presented, which money shall be by him kept until called for, and if not called for previous to the publication of his quarterly statements to be made on the first Mondays of January, April, July and October in each year, he shall embrace the same in his next quarterly statement, fully describing such warrants by giving their number and amount; and interest shall cease on each warrant after such publication.

The said treasurer, when he goes out of office, shall deliver said book, containing a list of the county warrants so presented, to his successor, who shall in all things act as though the entries of warrants were made by himself; but every county treasurer shall receive in payment of county taxes the county warrants issued in said county, which may be presented in payment for such county taxes.

History: G.S. 1868, ch. 25, § 69; L. 1875, ch. 76, § 1; May 15; R.S. 1923, 19-509.



19-510 Endorsement on county orders.

19-510. Endorsement on county orders. The county treasurer shall, on the receipt of any county order for the payment of taxes, or for other purposes, immediately endorse thereon the date of its receipt, the amount of interest, if any, allowed on the same, and the name of the party by whom the same was paid or delivered to the county treasurer.

History: G.S. 1868, ch. 25, § 70; Oct. 31; R.S. 1923, 19-510.



19-510a Payment into county treasury; receipt from county treasurer.

19-510a. Payment into county treasury; receipt from county treasurer. In all cases when any person shall pay any money into the county treasury he shall take a receipt therefor from the county treasurer.

History: G.S. 1868, ch. 25, § 54; R.S. 1923, 19-316; L. 1968, ch. 376, § 1; July 1.



19-511 Duplicate receipts.

19-511. Duplicate receipts. The county treasurer shall take duplicate receipts for all moneys, warrants, orders or other evidences of indebtedness paid out by him in his official capacity, and forthwith file one of such duplicates with the county clerk.

History: G.S. 1868, ch. 25, § 71; Oct. 31; R.S. 1923, 19-511.



19-512 Treasurer not to act as county clerk or deputy.

19-512. Treasurer not to act as county clerk or deputy. The county treasurer shall in no case act as county clerk, or as his deputy.

History: G.S. 1868, ch. 25, § 72; Oct. 31; R.S. 1923, 19-512.



19-513 Delivery of books, papers and moneys to successor; penalty for failure.

19-513. Delivery of books, papers and moneys to successor; penalty for failure. Upon the resignation or removal from office of any county treasurer, all the books and papers belonging to his office, and all moneys in his hands by virtue of his office, shall be delivered to his successor in office, upon the oath of such preceding treasurer, or, in case of his death, upon the oath of his executors or administrators. If any such preceding county treasurer, or, in case of his death, if his executors or administrators, shall neglect or refuse to deliver up such books, papers and moneys, on oath, when lawfully demanded, every such person shall forfeit a sum of not less than one hundred dollars nor more than five hundred dollars, and be also liable upon his official bond for such refusal or neglect.

History: G.S. 1868, ch. 25, § 73; Oct. 31; R.S. 1923, 19-513.



19-514 Discount of warrants unlawful; penalty.

19-514. Discount of warrants unlawful; penalty. That it shall be unlawful for any county treasurer, or his deputies, to buy, directly or indirectly, or in any wise become a party in the purchase of, or traffic in, any state, county, city or township warrant, bill or account against the state, or county, or any city, or town, or township, for any sum less than the full par value expressed upon the face thereof, except such amounts of said state, county, or city or township warrants as may be necessary to pay his taxes; and at each settlement the county treasurer shall file an affidavit that he has not, directly or indirectly, by himself or his deputies, violated the provisions of this section; and the same shall be filed in the office of the county clerk, and preserved therein; and any treasurer who shall swear falsely in any such affidavit shall be guilty of perjury, and on conviction shall be confined in the county jail one year, and his office declared vacant.

History: G.S. 1868, ch. 25, § 74; Oct. 31; R.S. 1923, 19-514.



19-515 Collector of taxes.

19-515. Collector of taxes. The county treasurer of each county shall be, by virtue of his office, collector of taxes therein, and shall perform such duties in that regard as are prescribed by law.

History: G.S. 1868, ch. 25, § 75; Oct. 31; R.S. 1923, 19-515.



19-516 Statement of tax of persons so requesting.

19-516. Statement of tax of persons so requesting. That it shall be the duty of county treasurers, upon request, to furnish and deliver by mail or personally, a written statement of the personal property tax and of the real property tax of the person so requesting: Provided, however, That such request be made in writing stating the city or township in which said personal property is assessed and a correct description of the real estate assessed.

History: L. 1915, ch. 174, § 1; May 22; R.S. 1923, 19-516.



19-517 Same; fee for notifying person of amount of taxes or for accepting payment through mail.

19-517. Same; fee for notifying person of amount of taxes or for accepting payment through mail. That it shall be unlawful for any county treasurer to make, demand or retain any fee for notifying any person or his agent of the amount of his personal or real property tax, and it shall be unlawful for any county treasurer to demand or retain any fee for accepting payment through the mail of any personal or real property tax of any person.

History: L. 1915, ch. 174, § 2; May 22; R.S. 1923, 19-517.



19-518 Same; cancellation of tax receipt where check not paid.

19-518. Same; cancellation of tax receipt where check not paid. That where any draft or check remitted to any county treasurer shall not be paid on presentation, any tax receipt issued to any such person shall be forthwith canceled by the county treasurer on his books noting on his records that such receipt is canceled for nonpayment of the check or draft sent in payment thereof.

History: L. 1915, ch. 174, § 3; May 22; R.S. 1923, 19-518.



19-519 Same; penalty.

19-519. Same; penalty. That any county treasurer, deputy county treasurer, clerk or assistant of any treasurer who shall violate K.S.A. 19-516 or 19-517 shall be fined in the sum of not less than five nor more than one hundred dollars for such offense.

History: L. 1915, ch. 174, § 4; May 22; R.S. 1923, 19-519.



19-520 Quarterly statements.

19-520. Quarterly statements. That from and after the passage of this act it shall be the duty of the county treasurer in each county on the last business day of January, April, July and October in each year, to make a statement showing the amount in the treasury on the day of making the statement and the different funds to which it belongs; the amount of funds of the state, county and each township, city, school district or other district in the county being clearly set forth; and in all cases the interest and the sinking funds shall be given separately from the general fund.

History: L. 1874, ch. 8, § 1 (Special Session); L. 1875, ch. 78, § 1; L. 1915, ch. 175, § 1; April 10; R.S. 1923, 19-520.



19-521 Same; verification; penalty for perjury.

19-521. Same; verification; penalty for perjury. The statement made, as provided in K.S.A. 19-520, and amendments thereto, shall be signed and sworn to by the treasurer. Any treasurer who shall swear falsely in any such statement shall be guilty of perjury, and on conviction shall be confined in the custody of the secretary of corrections for one year, and such treasurer's office shall be declared vacant.

History: L. 1874, ch. 8, § 2 (Special Session); R.S. 1923, 19-521; L. 1990, ch. 309, § 9; May 24.



19-524 Same; publication and posting of statement.

19-524. Same; publication and posting of statement. The statement of the county treasurer, when completed, shall be published once in the official newspaper of the county, and a copy thereof posted on the inside of the door of the treasurer's office.

History: L. 1874, ch. 8, § 5 (Special Session); Sept. 22; R.S. 1923, 19-524.



19-525 Same; penalty for failure to make and publish statement; action.

19-525. Same; penalty for failure to make and publish statement; action. Should any county treasurer neglect or refuse to make and publish the statement provided for in this act, he shall be liable to a fine of not less than twenty-five dollars for each and every day he shall refuse or neglect to make such statement, to be recovered by an action at law against such treasurer; said action to be brought in the name of the board of county commissioners of the proper county.

History: L. 1874, ch. 8, § 6 (Special Session); Sept. 22; R.S. 1923, 19-525.



19-531 Duplicate ticket of deposit; statement of amount of money sent to fiscal agent.

19-531. Duplicate ticket of deposit; statement of amount of money sent to fiscal agent. The county treasurer shall, when making up his deposits for the bank, make a duplicate ticket of such deposits, and file the same with the county clerk; and whenever said treasurer shall transmit any money to any designated fiscal agent outside of his county, he shall file with the county clerk a statement of the amount so transmitted.

History: L. 1876, ch. 78, § 3; May 1; R.S. 1923, 19-531.



19-532 Charging bank with money deposited and fiscal agent with money transmitted and crediting treasurer with such amounts.

19-532. Charging bank with money deposited and fiscal agent with money transmitted and crediting treasurer with such amounts. It shall be the duty of the county clerk of such county to charge the bank designated as the depository of the public money with all moneys deposited by the treasurer, and charge the fiscal agent with the amount of money transmitted to it by the county treasurer, and credit the county treasurer with such amount transmitted.

History: L. 1876, ch. 78, § 4; May 1; R.S. 1923, 19-532.



19-533 Monthly statement by fiscal agent.

19-533. Monthly statement by fiscal agent. The fiscal agent of said county shall, at the end of each month, transmit to the clerk of such county a statement of the amounts received from said treasurer, and of the amounts paid out by it, and for what purpose.

History: L. 1876, ch. 78, § 5; May 1; R.S. 1923, 19-533.



19-534 Checks or drafts on banks; purpose; countersignature of county clerk of counties of less than 40,000.

19-534. Checks or drafts on banks; purpose; countersignature of county clerk of counties of less than 40,000. All checks or drafts of the treasurer of any county upon the bank holding the public money not issued as a part of a warrant check as provided by K.S.A. 10-802, as amended shall show upon their face for what purpose they were drawn, and in counties having a population of less than forty thousand (40,000) such checks or drafts or checks or drafts not issued pursuant to a warrant as provided by K.S.A. 10-802, as amended shall be countersigned by the county clerk; and such depository shall not pay the check or draft of said treasurer unless so countersigned.

History: L. 1876, ch. 78, § 6; R.S. 1923, 19-534; L. 1968, ch. 279, § 1; July 1.



19-535 Duties of county clerk as to checks and drafts.

19-535. Duties of county clerk as to checks and drafts. The county clerk shall charge the said treasurer with the checks and drafts so countersigned, and credit the bank therewith, and when the same are returned, charge the treasurer with all moneys disbursed by the fiscal agent of the county, and credit such agent with the same.

History: L. 1876, ch. 78, § 7; May 1; R.S. 1923, 19-535.



19-537 Penalty for violating 19-531 to 19-537.

19-537. Penalty for violating 19-531 to 19-537. If any such treasurer or clerk shall willfully disregard any of the provisions of this act, he shall upon conviction thereof be adjudged guilty of a misdemeanor, and be fined in any sum not exceeding five hundred dollars, and removed from office.

History: L. 1876, ch. 78, § 9; May 1; R.S. 1923, 19-537.



19-547 Publication of delinquent personal property tax statements; costs, payment and collection.

19-547. Publication of delinquent personal property tax statements; costs, payment and collection. In addition to the duties required by K.S.A. 79-2101, and amendments thereto, each county treasurer, within 10 days after October 1 of each year, shall cause a statement to be published with respect to unpaid or partially unpaid delinquent personal property tax returns made by the sheriff as of October 1. Such statement shall be published once each week for three consecutive weeks in the official county newspaper or in a newspaper of general circulation in the county in accordance with the provisions of K.S.A. 64-101, and amendments thereto. The statement shall show the name of each delinquent or partially delinquent taxpayer, listed alphabetically, appearing on such returns, followed by the taxpayer's last known address and by the total amount of unpaid taxes, penalties and costs. The cost of such publication shall be paid from the general fund of such county, and $15 shall be added to the tax due as part of the costs of collection, to be collected in the same manner as provided by law for the collection of the delinquent tax.

History: L. 1957, ch. 500, § 1; L. 1981, ch. 173, § 55; L. 1989, ch. 294, § 1; L. 1994, ch. 68, § 2; July 1.



19-548 Same; failure to publish statement; fine.

19-548. Same; failure to publish statement; fine. Should any county treasurer neglect or refuse to make and publish the statement provided for in this act, he shall be liable to a fine of twenty-five dollars ($25) for each and every day he shall refuse or neglect to make such publication, to be recovered by an action at law against said treasurer, said action to be brought in the name of the board of county commissioners of the proper county.

History: L. 1957, ch. 500, § 2; June 29.






Article 6 COUNTY AUDITOR

19-601 County auditor; appointment in counties between 40,000 and 60,000; term; removal.

19-601. County auditor; appointment in counties between 40,000 and 60,000; term; removal. That in all counties containing over forty thousand (40,000) and not more than sixty thousand (60,000) inhabitants, there may be appointed by the district court of the judicial district in which such county is located one person, who shall have the qualifications of an elector, and who shall be styled "county auditor," and who shall hold his office for a period of two (2) years, unless sooner removed by the appointing power for cause, according to existing laws, and if so removed the cause thereof shall be made part of the record of the board of county commissioners.

History: L. 1905, ch. 185, § 1; R.S. 1923, 19-601; L. 1925, ch. 132, § 1; L. 1941, ch. 188, § 1; L. 1951, ch. 219, § 1; L. 1968, ch. 254, § 1; July 1.



19-602 Surety bond.

19-602. Surety bond. Within ten days after receiving a certificate of the order appointing him to the office specified in the first [*] section of this act, and after his confirmation by the county board as provided herein, it shall be the duty of such person to file with the district clerk of his county a bond, with at least two sufficient sureties, in the sum of three thousand dollars, to the proper county, conditioned that he will faithfully perform the duties of his office, which bond and sureties thereon shall be approved by the district court of the proper county, which approval shall be made part of the records of said court: Provided, That a bond conditioned as hereinbefore recited, and executed by a bonding company authorized to do business under the laws of this state, shall, upon approval of the board of county commissioners, be construed to be and constitute sufficient surety.

History: L. 1872, ch. 67, § 2; L. 1905, ch. 186, § 1; March 18; R.S. 1923, 19-602.

* L. 1872, ch. 67, § 1 repealed, see 19-601.



19-603 Oath of office.

19-603. Oath of office. It shall be the duty of such appointee, immediately upon the filing of his bond as provided in the first [*] section of this act, to file with said clerk an affidavit that he will faithfully perform the duties of his office.

History: L. 1872, ch. 67, § 3; March 14; R.S. 1923, 19-603.

* L. 1872, ch. 67, § 1 repealed, see 19-601.



19-604 Records; office.

19-604. Records; office. It shall be the duty of such county auditor, immediately upon his qualification as hereinbefore provided, to furnish himself with such records as may be necessary, and keep the same in some safe and convenient office, the expense of which shall be borne by the proper county, and to keep his office open for transaction of business as other county offices are kept according to law.

History: L. 1872, ch. 67, § 4; March 14; R.S. 1923, 19-604.



19-605 Audit and record of claims against county.

19-605. Audit and record of claims against county. It shall be the duty of such auditor to audit all claims of every nature and description presented to or claimed against his county, showing the nature of the claim, the amount allowed, to whom, and keep a perfect record thereof, and of his decisions thereon. And it shall be the duty of the county clerk to certify to the auditor, on or before the first Monday of each month, all claims or demands against the county on file in his office, and to furnish to the auditor all information he may have in regard thereto.

History: L. 1876, ch. 67, § 3; March 8; R.S. 1923, 19-605.



19-606 Certification of claims to county clerk.

19-606. Certification of claims to county clerk. It shall be the duty of the auditor, immediately upon the reception of the claims certified to him by the county clerk, to proceed to examine and audit the same, and on or before the first Monday of the next succeeding month to certify to the county clerk his report and decision on the claims before him, stating in proper form the specific amount allowed by him, to whom allowed, with a memorandum stating under what law and by virtue of what contract such amounts are allowed; and where claims are not allowed by him, or when they are partially allowed, the reasons therefor shall also be stated in the report; and all claims certified by the county clerk to the auditor shall be reported by the auditor on or before the first Monday of next succeeding month after their reception by him.

History: L. 1872, ch. 67, § 6; March 14; R.S. 1923, 19-606.



19-607 What claims allowed.

19-607. What claims allowed. The auditor shall allow no claim unless the same is expressly provided for by law, and due according to the terms of the law, or due by virtue of a contract authorized by law.

History: L. 1872, ch. 67, § 7; March 14; R.S. 1923, 19-607.



19-608 Action on audit by county commissioners; appeal.

19-608. Action on audit by county commissioners; appeal. At the next succeeding meeting of the county board of commissioners after the auditor shall have filed his report with the county clerk as hereinbefore provided, it shall be the duty of the county clerk to present such report to said board; and it shall be the duty of said board of county commissioners to confirm such report of the auditor: Provided, It shall be competent for the board to disallow any claim allowed by the auditor, or any part thereof, and from which decision and confirmation of the report it shall be the right of any person whose claim is disallowed, in whole or in part, to appeal in the manner now provided by law for appeals from the decision of county commissioners, and in such appeal the board of county commissioners shall be defendants therein. And a copy of the monthly report of the auditor shall be by him deposited with the county treasurer, who shall file and preserve the same; and said treasurer shall not pay any warrant or endorse the same in any manner, the amount of which has not been authorized by said report of the auditor.

History: L. 1872, ch. 67, § 8; March 14; R.S. 1923, 19-608.



19-609 Abstract of auditor's report; publication.

19-609. Abstract of auditor's report; publication. The auditor shall cause to be published after the close of each calendar quarter or, if the county commissioners so provide, after the close of each calendar month, in the paper in which the county printing is done, an abstract of the auditor's reports for the preceding quarter or month. Such abstract shall show generally the amounts allowed, to whom and on what account, and specifying each amount in excess of fifty dollars. Whenever salary and wages of employees or amounts paid to vendors or other items of expense are required to be published, the amount published shall reflect the total amount paid to such employee or vendor or the total amount of such expense during the period covered by the publication. The publication required by this section shall satisfy the publication requirement of K.S.A. 19-228, and amendments thereto.

History: L. 1872, ch. 67, § 9; R.S. 1923, 19-609; L. 1969, ch. 140, § 1; L. 1980, ch. 118, § 2; July 1.



19-612 Annual report of auditor; estimates.

19-612. Annual report of auditor; estimates. The auditor shall annually make a report to the board of county commissioners, stating under appropriate heads the total amount of claims allowed by him during the year, and shall also make an estimate, from the best source of information he can obtain, and report the same to the board of county commissioners, of the amount of money required, in his judgment, to be raised by taxation for the next ensuing year for county purposes.

History: L. 1872, ch. 67, § 11; March 14; R.S. 1923, 19-612.



19-613 Payment of claims allowed by board.

19-613. Payment of claims allowed by board. The claims allowed by the board shall be paid in the order of their allowance, and the treasurer of the county shall publish a bulletin monthly, in his office, of the amount of cash on hand to redeem the orders according to their priority of date, and the orders shall be redeemed accordingly.

History: L. 1872, ch. 67, § 12, March 14; R.S. 1923, 19-613.



19-614 Penalty for corruptly allowing claim.

19-614. Penalty for corruptly allowing claim. If the auditor shall corruptly allow any claim before him, he shall be liable to the county in an amount four times as great as the amount so allowed by him, to be recovered in the name of the proper county; and such county auditor shall, in such case, be forever debarred from holding any office under the laws of this state.

History: L. 1872, ch. 67, § 13; R.S. 1923, 19-614; L. 1970, ch. 366, § 15; April 1.



19-615 Claim not to be sued on until disallowed.

19-615. Claim not to be sued on until disallowed. No claim, which the auditor has power under this act to pass upon, shall be sued on till after the decision of the auditor and board of commissioners thereon.

History: L. 1872, ch. 67, § 14; March 14; R.S. 1923, 19-615.



19-616 Examination of treasurer's accounts; report to board.

19-616. Examination of treasurer's accounts; report to board. It shall be the duty of the auditor, once in two months, to examine the accounts of the county treasurer, and report thereon in detail to the board of county commissioners at their next regular meeting after such examination.

History: L. 1874, ch. 56, § 3; March 18; R.S. 1923, 19-616.



19-617 Quarterly statement by sheriffs.

19-617. Quarterly statement by sheriffs. The sheriffs of counties are hereby required to prepare and file with the respective county auditors, quarterly, a sworn statement of the moneys collected by them, for which they are accountable to the respective counties. The auditor shall examine the sheriff's books, compare the sworn statements with the facts and report the result of the examination to the county treasurer.

History: L. 1874, ch. 56, § 4; R.S. 1923, 19-617; L. 1982, ch. 117, § 1; July 1.



19-618 Failure of such officers to make reports or turn over moneys.

19-618. Failure of such officers to make reports or turn over moneys. It shall be the duty of the auditor to inform the county attorney of any neglect or refusal on the part of either of the above-named officers to make such reports, or turn over to the proper authorities the moneys in their hands, and on such information the county attorney shall commence proceedings in the proper court against such officers.

History: L. 1874, ch. 56, § 5; March 18; R.S. 1923, 19-618.



19-619 Reaudit of claims; examination of settlements of treasurer.

19-619. Reaudit of claims; examination of settlements of treasurer. When a claim shall have been once audited and reported to the county clerk by the auditor, he shall not be required, nor is he authorized to re-examine and reaudit the same claim, nor any part thereof, unless the same shall be certified to him by the county clerk within six months of the date of its being first audited. And it shall be the further duty of said auditor to examine all accounts and settlements to be made by the county treasurer with the board of county commissioners, and make such preparation of the accounts of such treasurer before the settlement, as shall be ordered by the chairman of the board of county commissioners.

History: L. 1876, ch. 67, § 4; March 8; R.S. 1923, 19-619.



19-620 Appointment of auditor in counties between 80,000 and 300,000; term; removal.

19-620. Appointment of auditor in counties between 80,000 and 300,000; term; removal. In all counties containing over eighty thousand (80,000) and not more than three hundred thousand (300,000) inhabitants, there shall be appointed by the district court of the judicial district in which such county is located, one person who shall have the qualifications of an elector and who shall be styled "county auditor" and who shall hold his office for the period of two years, unless sooner removed by the appointing power for cause, according to existing laws and if so removed, the cause thereof shall be made part of the record of the board of county commissioners.

History: L. 1915, ch. 172, § 1; L. 1917, ch. 130, § 1; R.S. 1923, 19-620; L. 1974, ch. 113, § 1; L. 1980, ch. 56, § 3; April 26.



19-621 Same; bond.

19-621. Same; bond. Within 10 days after receiving a certificate of the order of appointment to the office specified in K.S.A. 19-620, and amendments thereto, it shall be the duty of such appointee to file with the district clerk of such appointee's county a bond, with a sufficient surety, in the sum of $20,000, to the proper county, conditioned that such appointee will faithfully perform the duties of the office of county auditor, which bond and sureties thereon shall be approved by the district court of the proper county, which approval shall be made part of the records of such court. A bond conditioned as hereinbefore recited, and executed by a bonding company authorized to do business under the laws of this state, shall upon approval of the district judge be construed to be and constitute sufficient surety, and the premium on such bond shall be paid by the county.

History: L. 1915, ch. 172, § 2; R.S. 1923, 19-621; L. 1976, ch. 145, § 53; L. 2006, ch. 124, § 2; July 1.



19-622 Audit of claims; duties of county clerk.

19-622. Audit of claims; duties of county clerk. It shall be the duty of such auditor to audit all claims of every nature and description presented to or claimed against his county, showing the nature of the claim, the amount allowed, to whom, and keep a perfect record thereof, and of his decisions thereon. And it shall be the duty of the county clerk to report to the auditor, on or before the first Monday of each month, all claims or demands against the county on file in his office and to furnish to the auditor all information he may have in regard thereto. For the purposes of this act, the term "audit" shall be construed to mean to examine and render opinion as to allowance or rejection in whole or in part.

History: L. 1915, ch. 172, § 3; R.S. 1923, 19-622; L. 1967, ch. 132, § 1; July 1.



19-623 Same; certification of audit to county clerk; fiscal and accounting records; annual report; budget.

19-623. Same; certification of audit to county clerk; fiscal and accounting records; annual report; budget. It shall be the duty of the auditor, immediately upon the reception of the claims reported to him or her by the county clerk, to proceed to examine and audit the same, and on or before the first Monday of the next succeeding month to certify to the county clerk his or her report and decision on the claims before him or her, stating in proper form the specific amount allowed by him or her, to whom allowed, with a memorandum stating under what law and by virtue of what contract such amounts are allowed; and where claims are not allowed by him or her, or when they are partially allowed, the reasons therefor shall be stated in the report; and all claims reported by the county clerk to the auditor shall be reported by the auditor on or before the first Monday of next succeeding month after their reception by him or her.

It shall be the duty of the county auditor to keep records, in which shall be shown all assets of the county and accounts showing the outstanding indebtedness thereof. Such record shall also show separate accounts with current tax collections, refunded tax, redemptions and assignments. There shall also be kept a separate account in such records with each county officer who receives any money as such officer, and the county auditor shall completely examine the financial records of such officer, at least monthly and as often as required by the board of county commissioners. The auditor shall have the power to state in what manner fiscal and accounting records shall be kept, except those that are specifically outlined by statute. Such records shall also show all receipts and disbursements of the county. The auditor shall make an annual detailed report to the board of county commissioners and to the district judge of all assets, liabilities, receipts and disbursements of the county. The auditor shall annually, not later than thirty (30) days prior to the first of August in each year, furnish the board of county commissioners a budget, showing the amount of money required in his or her judgment to be raised by taxation for the next ensuing year for county purposes.

History: L. 1915, ch. 172, § 4; R.S. 1923, 19-623; L. 1967, ch. 133, § 1; L. 1976, ch. 145, § 54; Jan. 10, 1977.



19-624 Examination of accounts and settlements of county treasurer.

19-624. Examination of accounts and settlements of county treasurer. It shall be the duty of the auditor, at least once in three months to examine the accounts of the county treasurer and report thereon in detail to the board of county commissioners at their next regular meeting after such examination. In the event such treasurer is carrying on his cash account anything that is not cash, such as tax receipts, redemption receipts, assignments, notes, protested or returned checks, it shall be the duty of the auditor to require the county treasurer to make the amount thereof good to the cash account immediately, and upon the failure of the treasurer so to do, the auditor shall notify the county attorney thereof. The auditor shall examine all accounts and settlements to be made by the county treasurer with the board of county commissioners and shall make such preparation of the account of such treasurer before the settlement as shall be ordered by the county board. The county treasurer shall be liable on his official bond for the full amount carried on his books as cash.

History: L. 1915, ch. 172, § 5; April 8; R.S. 1923, 19-624.



19-625 Reports of county officers.

19-625. Reports of county officers. The county treasurer, county clerk, sheriff, register of deeds and every other officer collecting any money for the county shall prepare and file with the county auditor monthly, a sworn statement of all fees, fines and other moneys collected by such officer belonging to such county. The auditor shall examine the books of all such officers and shall compare such sworn statements with the books in the possession of the auditor and with the auditor's ledger account and report the examination to the board of county commissioners.

History: L. 1915, ch. 172, § 6; R.S. 1923, 19-625; L. 1976, ch. 145, § 55; L. 1977, ch. 105, § 4; L. 1982, ch. 117, § 2; July 1.



19-626 Salary of auditor.

19-626. Salary of auditor. County auditor shall receive a salary of $2,500 per annum: Provided, That in counties having a population in excess of 110,000, a clerk to be appointed by the auditor shall receive a salary of $1,800 per annum, such salaries to be paid in monthly installments by the county.

History: L. 1915, ch. 172, § 7; L. 1917, ch. 130, § 2; L. 1919, ch. 206, § 9; L. 1921, ch. 189, § 7; March 24; R.S. 1923, 19-626.



19-627 Provisions of act providing for auditor in counties of over 40,000 applicable.

19-627. Provisions of act providing for auditor in counties of over 40,000 applicable. That the provisions of K.S.A. 19-603, 19-604, 19-607, 19-608, 19-609, 19-612, 19-613, 19-614, 19-615, 19-618 and 19-619, shall apply to county auditors appointed under this act, insofar as the same are applicable.

History: L. 1915, ch. 172, § 8; April 8; R.S. 1923, 19-627.



19-630 County auditor in counties over 300,000; appointment; qualifications.

19-630. County auditor in counties over 300,000; appointment; qualifications. In all counties having a population of more than three hundred thousand (300,000), there shall be appointed by the district court of the judicial district in which such county is located, a county auditor who shall serve at the pleasure of such court. No person shall be eligible for appointment to such office who is not at the time of such appointment a qualified elector of such county and a certified public accountant under the laws of the state of Kansas.

History: L. 1973, ch. 107, § 1; July 1.



19-631 Same; bond, conditions; premium.

19-631. Same; bond, conditions; premium. Within ten (10) days after receiving a certificate of the order appointing him to the office of county auditor, it shall be the duty of such person to file with the clerk of the district court, a bond in an amount prescribed by the district court. Such bond shall be a corporate surety bond executed by a bonding company authorized to do business in the state of Kansas and conditioned that the auditor will faithfully perform the duties of his office. The premium on said bond shall be paid by the county.

History: L. 1973, ch. 107, § 2; July 1.



19-632 Same; duties.

19-632. Same; duties. It shall be the duty of the county auditor: (a) To develop, maintain and to update an internal audit program covering all offices and departments of the county at least once each year. Such audit program shall include a review of each offices' or departments' responsibility and functions. The county auditor is hereby authorized to audit any area where county moneys are spent either directly or indirectly including any grants, gifts or bequests received by the county.

(b) To prepare formal reports at least once each year and submit the same to the board of county commissioners, district judges and such other officers as said county auditor may deem necessary. Copies of such reports shall be filed and maintained as a public record in the office of the county auditor. Such reports shall include, but shall not be limited to:

(1) Comments on the financial operation of the county or any department or agency thereof;

(2) reports concerning compliance with statutory requirements;

(3) an analysis of the economy and efficiency of operations of the county or any department or agency thereof;

(4) an audit of social values including community or area needs which county departments or agencies fill; and

(5) recommendations regarding staffing and organization of departments necessary to maintain or improve economy and efficiency of operation.

(c) To discuss drafts of reports with all operating officers and supervisors who will be affected by findings and recommendations contained therein.

(d) To secure, insofar as may be possible, an agreement on recommendations from operating administrative officers and present the same as joint recommendations.

(e) To submit copies, or excerpts thereof, of final reports to all officers and department heads affected thereby.

(f) To report immediately any serious statutory or other violations to the appropriate authority.

(g) To make recommendations to the controller concerning the design, update and implementation of fiscal and accounting system procedures not otherwise required by law.

(h) To review the adequacy of the design, update and implementation of any proposed accounting system.

(i) To be available for consultation and assistance to department heads and elected officials.

(j) To be available to make any special audits or investigations requested by the board of county commissioners or district judges.

History: L. 1973, ch. 107, § 3; L. 1976, ch. 145, § 56; Jan. 10, 1977.






Article 6a COUNTY CONTROLLER

19-6a02 County controller; bond, conditions; premium.

19-6a02. County controller; bond, conditions; premium. Within ten (10) days after receiving a certificate of the order appointing him to the office of county controller, it shall be the duty of such person to file with the county clerk, a bond in an amount prescribed by the board of county commissioners. Such bond shall be a corporate surety bond executed by a bonding company authorized to do business in the state of Kansas and conditioned that the controller will faithfully perform the duties of his office. The premium on said bond shall be paid by the county.

History: L. 1973, ch. 108, § 2; July 1.



19-6a03 Same; duties of controller.

19-6a03. Same; duties of controller. It shall be the duty of the county controller: (a) To maintain adequate records of all assets, liabilities and transactions of the county and to see that adequate audits thereof are currently and regularly made.

(b) To initiate and enforce measures and procedures in cooperation with other officers and department heads, whereby the business of the county is conducted with the maximum safety, efficiency and economy and to submit the same to the county auditor for his consideration and recommendations.

(c) To attend all meetings of the board of county commissioners and to report to the chairman or the board as such board may require.

(d) To measure performance against approved operating plans and standards, and to report and interpret the results of operations to all levels of the county and to the public when and as required by the board of county commissioners. This function shall include the design, installation and maintenance of accounting and cost systems and records, the determination of accounting policy and the compilation of statistical records as may be required and a report thereof shall be submitted to the county auditor for his consideration and recommendations.

(e) To measure and report on the validity of the objectives of the county and on the effectiveness of its policies, organization structure and procedures in achieving those objectives and to consult with all segments of administration responsible for policy or action concerning any phase of the operation of the county as it relates to the performance of this function.

(f) To report to other governmental agencies when and as required by law or the board of county commissioners.

(g) To interpret and report on the effect of external influences on the attainment of the objectives of the county and to provide a continuous appraisal of economic and social forces and of governmental influences as they affect the operations of the county.

(h) To provide protection for the assets of the county, including establishing and maintaining adequate internal control and auditing, and assuring proper insurance coverage.

(i) To review all claims against the county for propriety and proper classification.

History: L. 1973, ch. 108, § 3; July 1.



19-6a04 Same; compensation; expenditures.

19-6a04. Same; compensation; expenditures. The county controller shall receive a salary to be fixed by the board of county commissioners; and said county commissioners shall authorize expenditures by such controller of such sums for deputies, clerks and stenographers appointed by the controller, and other necessary and actual expenses of the office as the commissioners shall determine to be necessary to properly expedite the business of such office.

History: L. 1973, ch. 108, § 4; July 1.






Article 7 COUNTY ATTORNEY

19-701 County attorney; election, term, bond; qualifications.

19-701. County attorney; election, term, bond; qualifications. Except as otherwise provided by law, beginning with the general election in 1976, a county attorney shall be elected in each county who shall hold office for a term of four (4) years. Such county attorney shall, before entering upon the duties of the office, execute a good and sufficient corporate surety bond to the state of Kansas issued by a company authorized to do business in this state in an amount fixed by the board of county commissioners of not less than two thousand dollars ($2,000). Such bond shall be conditioned on the faithful performance of the duties of such office, and that such county attorney will pay over to the county treasurer, in the manner prescribed by law, all moneys received by virtue of such office. Such bond shall be deposited in the office of the county clerk. No person shall be eligible for the nomination or election to the office of county attorney of any county unless such person shall have been regularly admitted to practice law within the state of Kansas, and is at the time of nomination and election a regularly qualified practicing attorney of this state.

History: G.S. 1868, ch. 25, § 135; L. 1907, ch. 163, § 1; R.S. 1923, 19-701; L. 1965, ch. 160, § 3; L. 1965, ch. 163, § 2; L. 1970, ch. 105, § 2; L. 1976, ch. 123, § 3; April 30.



19-702 Duties; representation of county hospital not required.

19-702. Duties; representation of county hospital not required. (a) Except as otherwise provided in this section, it shall be the duty of the county attorney to appear in any court having jurisdiction within the county and prosecute or defend on behalf of the people all actions and proceedings, civil or criminal, in which the state or the county is a party or interested.

(b) No county attorney shall be required to appear in any civil action or proceeding which relates to the operation of the county hospital. The county attorney may appear in any such civil action or proceeding at the county attorney's discretion, when requested by the board of county commissioners or the board of the county hospital.

History: G.S. 1868, ch. 25, § 136; R.S. 1923, 19-702; L. 1984, ch. 100, § 1; July 1.



19-703 Same; appearances on behalf of state.

19-703. Same; appearances on behalf of state. Each county attorney, when requested by any judge of the district court of the county, shall appear on behalf of the state before such judge, and prosecute all complaints made in behalf of the state of which such judge has jurisdiction; and upon like request shall appear before such judge and conduct any criminal examination which may be had before such judge and, except as otherwise provided in subsection (b) of K.S.A. 19-702, and amendments thereof, shall also prosecute all civil suits before such judge in which the county is a party or interested.

History: G.S. 1868, ch. 25, § 137; R.S. 1923, 19-703; L. 1976, ch. 145, § 57; L. 1984, ch. 100, § 2; July 1.



19-704 Same; opinions and advice to county; opinions or advice to county hospital not required.

19-704. Same; opinions and advice to county; opinions or advice to county hospital not required. (a) Except as otherwise provided in this section, the county attorney shall without fee or reward, give opinions and advice to the board of county commissioners and other civil officers of the county, when requested by such board or officers, upon all matters in which the county is interested, or relating to the duties of such board or officers, in which the state or county may have an interest.

(b) No county attorney shall be required to give opinions or advice to the board of county commissioners with regard to the operation of the county hospital nor shall the county attorney be required to give opinions or advice to the board of the county hospital. The county attorney may give opinions and advice to the board of county commissioners and to the board of the county hospital when requested to do so by either or both such boards.

History: G.S. 1868, ch. 25, § 138; R.S. 1923, 19-704; L. 1984, ch. 100, § 3; July 1.



19-705 Fees, when; representation of adverse interests; holding other office.

19-705. Fees, when; representation of adverse interests; holding other office. No county attorney shall receive any fee or reward from or on behalf of any prosecutor or other individuals, except such as are allowed by law for services in any prosecution or business to which it shall be his official duty to attend, nor be concerned as attorney or counsel for either party, other than the state or county, in any civil action depending upon the same state of facts upon which any criminal prosecution, commenced but undetermined, shall depend; nor shall any county attorney while in office be eligible to or hold any judicial or other county office whatsoever.

History: G.S. 1868, ch. 25, § 140; Oct. 31; R.S. 1923, 19-705.



19-706b Deputies and assistants in counties of not more than 100,000; powers, duties and compensation; expenses and automobile purchase, lease, expenses and allowances.

19-706b. Deputies and assistants in counties of not more than 100,000; powers, duties and compensation; expenses and automobile purchase, lease, expenses and allowances. The board of county commissioners of any county having a population of not more than one hundred thousand (100,000) may allow to the office of the county attorney of such county such reasonable sums for salaries and compensation which will permit said county attorney to appoint such deputies and assistants as are necessary to properly expedite the business of his office. Said deputies and assistants shall have such powers and duties within the scope of the office of county attorney as are prescribed by the county attorney, and within the limits of the sums made available by the board of county commissioners, each such deputy and assistant shall receive an annual salary in an amount prescribed by the county attorney. Said board of county commissioners may authorize by resolution the expenditure of an amount sufficient to pay the actual and necessary expenses incurred by any such deputy or assistant in the performance of his official duties, whether performed within or without such county. Such resolution may authorize an expenditure for the purchase or leasing of an automobile for the use of any such deputy or assistant, or said board may authorize the use of a privately owned vehicle by any such deputy or assistant and provide compensation therefor by establishing a monthly car allowance, or by the payment of mileage as provided by K.S.A. 75-3203.

History: L. 1971, ch. 85, § 1; July 1.



19-711 Absence or disability; appointment by court.

19-711. Absence or disability; appointment by court. In the absence, sickness or disability of both the county attorney and his deputy, any court before whom it is his duty to appear and in which there may be business for him, may appoint an attorney to act as county attorney, by order to be entered upon the minutes of the court.

History: G.S. 1868, ch. 25, § 142; Oct. 31; R.S. 1923, 19-711.



19-712 Duplicate receipts for money received.

19-712. Duplicate receipts for money received. It shall be the duty of the county attorney, whenever he shall receive any money in his official capacity, to give to the person paying the same a duplicate receipt, one of which shall be filed by such person with the county clerk.

History: G.S. 1868, ch. 25, § 143; Oct. 31; R.S. 1923, 19-712.



19-713 Duties in connection with grand jury.

19-713. Duties in connection with grand jury. Whenever required by the grand jury of any court sitting within his county, it shall be the duty of the county attorney to attend them, for the purpose of examining witnesses in their presence, or of giving them advice in any legal matter, and to issue subpoenas and other process to bring up witnesses, and to draw up bills of indictment.

History: G.S. 1868, ch. 25, § 144; Oct. 31; R.S. 1923, 19-713.



19-714 Measures for conviction of election or license offenders.

19-714. Measures for conviction of election or license offenders. It shall be the duty of each county attorney, upon information being given him that any person has violated any of the provisions of the election laws, or license laws, to adopt effectual measures for the conviction of such person.

History: G.S. 1868, ch. 25, § 145; Oct. 31; R.S. 1923, 19-714.



19-715 Vacancy in office.

19-715. Vacancy in office. (a) When a vacancy occurs in the office of county attorney, the vacancy shall be filled by appointment by the governor of a person elected by a district convention, in accordance with K.S.A. 25-3902, and amendments thereto. If the vacancy occurs on or after May 1 of the second year of the term, the person so appointed shall serve for the remainder of the unexpired term and until a successor is elected and qualifies. If the vacancy occurs before May 1 of the second year of the term, the person appointed to fill the vacancy shall serve until a successor is elected and qualifies at the next county general election to serve the remainder of the unexpired term. Nomination and election of such successor shall be in the same manner as nomination and election of a county attorney for a regular term.

(b) When a vacancy occurs in the office of county attorney, the district judges of the judicial district in which the county is located shall appoint a person to serve as temporary county attorney until a person is appointed and qualifies to fill the vacancy in accordance with subsection (a). A person appointed as temporary county attorney shall be an elector of the same political party as such person's predecessor.

(c) A county attorney or temporary county attorney appointed pursuant to this section shall have the same powers and duties and be subject to the same qualifications as an elected county attorney.

History: G.S. 1868, ch. 25, § 146; R.S. 1923, 19-715; L. 1963, ch. 160, § 3; L. 1976, ch. 145, § 58; L. 1981, ch. 115, § 1; July 1.



19-716 Claims and accounts; duties of county attorney or assistant or county counselor in certain counties.

19-716. Claims and accounts; duties of county attorney or assistant or county counselor in certain counties. (a) The county attorney or an assistant county attorney of each county of the state which does not have a county auditor and which has a population of less than 70,000 shall meet with the board of county commissioners of such county at each session when bills and accounts are presented for allowance, examine such bills and accounts, ascertain, as far as possible, the correctness of such accounts and give an opinion to the board of county commissioners as to the liability of the county for them. No bill shall be allowed by the board of county commissioners until the county attorney has passed upon it.

(b) If there is a county counselor of a county which is subject to this section, the county counselor shall perform the duties imposed on the county attorney by this section.

History: L. 1913, ch. 156; § 1; R.S. 1923, 19-716; L. 1968, ch. 254, § 2; L. 1972, ch. 74, § 1; L. 1984, ch. 99, § 2; July 1.



19-717 Prosecuting witness may employ assistant attorney; dismissal of action in such cases, when.

19-717. Prosecuting witness may employ assistant attorney; dismissal of action in such cases, when. That the prosecuting witness in any criminal action or proceeding may, at his own expense, employ an attorney or attorneys to assist the county attorney to perform his duties in any criminal action or proceeding under any of the laws of the state of Kansas, and such attorney or attorneys shall be recognized by the county attorney and court as associate counsel in such action or proceeding, and no prosecution shall be dismissed over the objection of such associate counsel until the reason of the county attorney for such dismissal, together with the objections thereto of such associate counsel, shall have been filed in writing, argued by counsel, and fully considered by the court.

History: L. 1901, ch. 62, § 1; March 15; R.S. 1923, 19-717.



19-723 County commissioners authorized to hire additional counsel; when.

19-723. County commissioners authorized to hire additional counsel; when. That when, in the judgment of the board of county commissioners of any county in this state, it becomes necessary or expedient, the said board of county commissioners may employ an additional attorney at law to assist the county attorney of its county in any specific investigation, prosecution or any civil or criminal matter involving the duties of said county attorney, and the said board of county commissioners may pay such attorney so employed reasonable compensation for his services, the same to be charged to the general fund of said county.

History: L. 1925, ch. 139, § 1; March 4.



19-724 Exhumation of bodies; application.

19-724. Exhumation of bodies; application. A district court, or the judge thereof in vacation, shall have the power to order the exhumation of the body of a deceased person, and the removal of the same or any portion thereof for physical or chemical examination or analysis for the purpose of ascertaining the cause of death. Such order may be made on the application of the county or district attorney, with such notice to the next of kin of the deceased person whose names and addresses are known to said county or district attorney and to any person having legal charge of said body, as the court may direct. The cost of such exhumation and examination or analysis shall be allowed and paid by the board of county commissioners from the county general fund.

History: L. 1975, ch. 194, § 1; July 1.






Article 8 SHERIFF

19-801a Sheriff; election, term, bond.

19-801a. Sheriff; election, term, bond. Except in those counties operating under the provisions of any consolidated law enforcement act, beginning with the general election in 1976, a sheriff shall be elected in each county, for four (4) years. Such sheriff shall, before entering upon the duties of the office, execute to the state of Kansas a good and sufficient corporate surety bond, issued by a company authorized to do business in Kansas in an amount fixed by the board of county commissioners of not less than ten thousand dollars ($10,000). Such bond, when approved, shall be filed in the office of the county clerk.

History: L. 1972, ch. 75, § 1; L. 1972, ch. 93, § 23; L. 1976, ch. 123, § 4; April 30.



19-801b Qualifications for office; attendance at law enforcement center required; exception; status and salary while in attendance.

19-801b. Qualifications for office; attendance at law enforcement center required; exception; status and salary while in attendance. (a) No person shall be eligible for nomination, election or appointment to the office of sheriff unless such person:

(1) Is a citizen of the United States and a qualified elector of the county;

(2) possesses a high-school education or its recognized equivalent; and

(3) has never been convicted of or pleaded guilty or entered a plea of nolo contendere to any felony charge, a misdemeanor crime of domestic violence as defined in K.S.A. 74-5602, and amendments thereto, or to any violation of any federal or state laws or city ordinances relating to gambling, liquor or narcotics.

(b) Every person elected to the office of sheriff for the first time, or anyone reelected or appointed to the office after having been out of the office for five years or more shall be required to attend the law enforcement training center as established by K.S.A. 74-5601 et seq., and amendments thereto, and satisfactorily complete the required training course of not less than 320 hours, unless such person has satisfactorily completed such training course within the five years prior to election or appointment, passes a written competency test and firearms proficiency qualification course developed and administered by the Kansas law enforcement training center or unless the commission, as defined in subsection (b) of K.S.A. 74-5602, and amendments thereto, waives the requirements of this subsection as provided in K.S.A. 74-5608a, and amendments thereto. Unless the requirements are waived, any person elected or appointed to the office of sheriff who has not attended the law enforcement training center shall hold office on a provisional basis, and such person shall attend the next scheduled training program at the law enforcement training center and satisfactorily complete such training program or the one subsequent to it, or shall forfeit such office.

(c) Each newly elected sheriff of each county who is required to attend the law enforcement training center shall be hired as a deputy sheriff and shall be paid a salary as deputy sheriff while attending the law enforcement training center. The tuition, board, room and travel expense for the sheriff-elect at the law enforcement training center shall be paid by the county.

History: L. 1972, ch. 75, § 2; L. 1974, ch. 114, § 1; L. 1975, ch. 157, § 1; L. 1977, ch. 89, § 1; L. 1982, ch. 322, § 1; L. 1983, ch. 93, § 1; L. 1995, ch. 180, § 5; L. 1997, ch. 168, § 1; L. 2012, ch. 89, § 11; July 1.



19-801c Eligibility of sheriffs holding office on July 1, 1972, for nomination and election.

19-801c. Eligibility of sheriffs holding office on July 1, 1972, for nomination and election. Any person serving as sheriff on the effective date of this act shall be and remain eligible to nomination and election to succeed himself in office.

History: L. 1972, ch. 75, § 3; July 1.



19-802 Condition of such bond.

19-802. Condition of such bond. The condition of such bond shall be in substance as follows: "Whereas, the above bounden ____ was elected to the office of sheriff of the county of ____, on the ____ day of ____; now the condition of this obligation is such, that if the said ____ shall well and faithfully perform and execute the duties of the office of sheriff of said county of ____, during his continuance in office, by virtue of said election, without fraud, deceit, or oppression, and shall pay over all moneys that may come into his hands as such sheriff, and shall deliver to his successor all writs, papers and other things pertaining to his office, which may be so required by law, then the above obligation shall be void; otherwise, to be and remain in full force and effect."

History: G.S. 1868, ch. 25, § 100; Oct. 31; R.S. 1923, 19-802.



19-803 Appointment of undersheriff.

19-803. Appointment of undersheriff. The sheriff of each county shall, as soon as may be after entering upon the duties of his office, appoint some proper person undersheriff of said county, who shall also be a general deputy, to hold during the pleasure of the sheriff; and as often as a vacancy shall occur in the office of such undersheriff, or he become incapable of executing the same, another shall, in like manner, be appointed in his place.

History: G.S. 1868, ch. 25, § 101; Oct. 31; R.S. 1923, 19-803.



19-804 Vacancy in office of sheriff, how filled; duties and liabilities of undersheriff.

19-804. Vacancy in office of sheriff, how filled; duties and liabilities of undersheriff. Except in those counties operating under the provisions of consolidated law enforcement acts, whenever a vacancy occurs in the office of sheriff of any county, the undersheriff of such county shall in all things execute the office of sheriff until a sheriff shall be appointed by the governor in the manner provided by law for filling vacancies in the office of member of the house of representatives. If the vacancy occurs on or after May 1 of the second year of the term, the person so appointed shall serve for the remainder of the unexpired term and until a successor is elected and qualifies. If the vacancy occurs before May 1 of the second year of the term, the person appointed to fill the vacancy shall serve until a successor is elected and qualifies at the next general election to serve the remainder of the unexpired term. Nomination and election of such successor shall be in the same manner as nomination and election of a sheriff for a regular term. Any default or misfeasance in office of such undersheriff in the meantime, as well as before such vacancy, shall be deemed to be a breach of the condition of the bond given by the sheriff who appointed the undersheriff, and also a breach of the condition of the bond executed by such undersheriff to the sheriff by whom the undersheriff was appointed.

History: G.S. 1868, ch. 25, § 102; L. 1870, ch. 111, § 1; R.S. 1923, 19-804; L. 1945, ch. 162, § 1; L. 1972, ch. 93, § 24; L. 1983, ch. 94, § 1; L. 1986, ch. 100, § 3; July 1.



19-804a Exercise of functions of sheriff by county clerk, when.

19-804a. Exercise of functions of sheriff by county clerk, when. When there shall be no sheriff or undersheriff in any county, it shall be the duty of the county clerk to exercise all the powers and duties of the sheriff of such clerk's county until a sheriff be elected or qualified. When the sheriff for any cause shall be committed to the jail of such sheriff's county, the county clerk shall be keeper thereof during the time the sheriff shall remain a prisoner therein.

History: G.S. 1868, ch. 25, § 117; R.S. 1923, 19-1002; L. 1965, ch. 164, § 1; L. 1972, ch. 93, § 25; L. 2010, ch. 111, § 1; July 1.



19-805 Deputies and undersheriffs; duties; meetings and seminars; budget; limitation of personnel action.

19-805. Deputies and undersheriffs; duties; meetings and seminars; budget; limitation of personnel action. (a) In addition to the undersheriff, the sheriff also may appoint, promote, demote and dismiss additional deputies and assistants necessary to carry out the duties of the office, for whose official acts the sheriff is responsible. Persons may also be deputized by such sheriff or undersheriff, in writing, to do particular acts. The sheriff and sureties of the sheriff shall be responsible, on the official bond of the sheriff, for the default or misconduct of the undersheriff and deputies.

(b) Within the limitations of the budget for the financing of the operation of the sheriff's office as approved by the board of county commissioners, the sheriff may attend and may require the undersheriff, deputies and any assistants to attend any meeting or seminars which the sheriff determines will be beneficial to the operation of the sheriff's office.

(c) The sheriff shall submit a budget for the financing of the operation of the sheriff's office to the board of county commissioners for their approval.

(d) Any personnel action taken by the sheriff under this section shall be subject to the following: (1) Personnel policies and procedures established by the board of county commissioners for all county employees other than elected officials; (2) any pay plan established by the board of county commissioners for all county employees other than elected officials; (3) any applicable collective bargaining agreements or civil service system; and (4) the budget for the financing of the operation of the sheriff's office as approved by the board of county commissioners.

History: G.S. 1868, ch. 25, § 103; R.S. 1923, 19-805; L. 1983, ch. 91, § 6; July 1.



19-805a Special deputies; appointment, revocation; bonds.

19-805a. Special deputies; appointment, revocation; bonds. In all counties, the sheriff shall have authority to appoint so many special deputies as the sheriff deems proper and for whose official acts the sheriff shall be responsible. Before an appointment shall be made the sheriff or marshal of the district court shall have the right to demand an indemnity bond before any commission as special deputy shall be issued. The appointments may be revoked at the pleasure of the appointing officer, except that all appointments made by a sheriff pursuant to this section shall automatically be revoked at the time that such appointing sheriff's service as sheriff concludes. Except as provided by K.S.A. 19-827, and amendments thereto, a special deputy appointed under this section shall not receive any payment, for services rendered, from public funds.

History: L. 1941, ch. 201, § 1; L. 1976, ch. 145, § 59; L. 1996, ch. 149, § 2; L. 2004, ch. 118, § 1; July 1.



19-805b Same; authority of special deputies.

19-805b. Same; authority of special deputies. Except as provided by K.S.A. 19-827, and amendments thereto, special deputies appointed pursuant to K.S.A. 19-805a, and amendments thereto, may be limited in their authority to perform the acts of a peace officer in or about certain specified premises or relating thereto or to provide crime prevention or security services on or about any public facility or property when so directed by the sheriff, but shall have a general right in event of riot, sabotage, terroristic attack or serious disturbances or breach of the peace to call upon and deputize any other peace officer or private citizen to assist such special deputy in quelling such events.

History: L. 1941, ch. 201, § 2; L. 1996, ch. 149, § 3; L. 2004, ch. 118, § 2; July 1.



19-805c Same; act extends appointing power.

19-805c. Same; act extends appointing power. This act shall not be construed as in limitation of any existing powers for the appointment of deputies by sheriffs or marshals of the district court, but as an extension thereof.

History: L. 1941, ch. 201, § 3; L. 1976, ch. 145, § 60; Jan. 10, 1977.



19-807d Sheriff's deputies for police protection in certain townships; agreements; contributions by townships; tax levies.

19-807d. Sheriff's deputies for police protection in certain townships; agreements; contributions by townships; tax levies. The township board in any township which is located in a county in which is located a city having a population in excess of 100,000 is hereby authorized to contribute funds to the county for the purpose of providing sheriff's deputies in addition to those otherwise provided, for the purpose of providing additional police protection within such township and for the purpose of providing and maintaining motorized equipment and radio equipment therefor. The township board shall have power to determine the amount of such contribution and the conditions under which such contributions shall be made.

When the township board informs the sheriff that such board intends to make a contribution pursuant to this section, the sheriff and the township board shall enter into an agreement within 20 days thereafter, which agreement shall specify the additional police protection to be provided and the funds to be contributed. Any and all such agreements relating to contribution of funds shall be by and between the township board and the sheriff with the approval of the board of county commissioners. For the purpose of providing funds to make such contributions, the township board is authorized to levy an annual tax upon all taxable tangible property in such township.

History: L. 1947, ch. 191, § 2; L. 1953, ch. 142, § 1; L. 1955, ch. 147, § 1; L. 1963, ch. 164, § 1; L. 1970, ch. 385, § 2; L. 1999, ch. 154, § 50; May 27.



19-810 Appointment of undersheriff or deputy to be in writing; revocation.

19-810. Appointment of undersheriff or deputy to be in writing; revocation. Every appointment of an undersheriff or of a deputy sheriff and every revocation of such appointment, shall be in writing, under the hand of the sheriff, and shall be filed in the office of the clerk of the county; but this section shall not extend to any person who may be deputized by any sheriff or undersheriff to any particular act only.

History: G.S. 1868, ch. 25, § 104; Oct. 31; R.S. 1923, 19-810.



19-811 Charge and custody of jail; liability for acts.

19-811. Charge and custody of jail; liability for acts. The sheriff shall have the charge and custody of the jail of his county, and all the prisoners in the same, and shall keep such jail himself, or by his deputy or jailer, for whose acts he and his sureties shall be liable.

History: G.S. 1868, ch. 25, § 105; Oct. 31; R.S. 1923, 19-811.



19-812 Process, writs, precepts and orders; court attendance; fees.

19-812. Process, writs, precepts and orders; court attendance; fees. The sheriff, in person or by his undersheriff or deputy, shall serve and execute, according to law, all process, writs, precepts and orders issued or made by lawful authority and to him directed, and shall attend upon the several courts of record held in his county, and shall receive such fees for his services as are allowed by law.

History: G.S. 1868, ch. 25, § 106; Oct. 31; R.S. 1923, 19-812.



19-812a Montgomery county; duties of sheriff.

19-812a. Montgomery county; duties of sheriff. The sheriff of Montgomery county, Kansas, either the sheriff or a deputy, shall attend the district court held in Montgomery county, Kansas, as requested by a judge of the district court, and shall serve all process, execute all orders issued therefrom, returning the same to the place from which they were issued.

History: L. 1927, ch. 183, § 3; L. 2007, ch. 190, § 1; July 1.



19-812b Neosho county; duties of sheriff.

19-812b. Neosho county; duties of sheriff. The sheriff of Neosho county, Kansas, either the sheriff or a deputy, shall attend the district court held in Neosho county, Kansas, as requested by a judge of the district court, and shall serve all process, execute all orders issued therefrom, returning the same to the place from which they were issued.

History: L. 1955, ch. 183, § 3; L. 2007, ch. 190, § 2; July 1.



19-813 Preservation of peace.

19-813. Preservation of peace. It shall be the duty of the sheriff and undersheriffs and deputies to keep and preserve the peace in their respective counties, and to quiet and suppress all affrays, riots and unlawful assemblies and insurrections, for which purpose, and for the service of process in civil or criminal cases, and in apprehending or securing any person for felony or breach of the peace, they, and every coroner, may call to their aid such person or persons of their county as they may deem necessary.

History: G.S. 1868, ch. 25, § 107; R.S. 1923, 19-813; L. 1974, ch. 446, § 6; July 1.



19-814 What sheriff shall deliver to successor.

19-814. What sheriff shall deliver to successor. Whenever a new sheriff shall be elected and shall have been qualified as required by law, the former sheriff shall, upon demand, deliver to him the jail and other property of the county, and all prisoners in such jail, and all writs, process, orders and other papers belonging to such office and in his possession, or that of his undersheriff or deputies, except as provided in the next succeeding section; and upon delivery thereof, such new sheriff shall execute to the former sheriff his receipt therefor.

History: G.S. 1868, ch. 25, § 108; Oct. 31; R.S. 1923, 19-814.



19-815 Writs in hand on expiration of term or removal.

19-815. Writs in hand on expiration of term or removal. Sheriffs, undersheriffs and deputies may execute and return all such writs and processes as shall be in their hands at the expiration of their office, or at the time of their removal from office, which they shall have begun to execute by service, levy or collection of money thereon.

History: G.S. 1868, ch. 25, § 109; Oct. 31; R.S. 1923, 19-815.



19-816 Default or misconduct of deputy after death, resignation or removal of sheriff.

19-816. Default or misconduct of deputy after death, resignation or removal of sheriff. Any default or misconduct in the office of deputy sheriff or jailer, after the death, resignation or removal of any sheriff by whom he was appointed, shall be adjudged a breach of the bond of such sheriff.

History: G.S. 1868, ch. 25, § 110; Oct. 31; R.S. 1923, 19-816.



19-817 Action for default or misconduct of sheriff or deputy.

19-817. Action for default or misconduct of sheriff or deputy. Any action for default or misconduct of any sheriff, his undersheriff, jailer, or any of his deputies, may be prosecuted against the executors or administrators of such sheriff.

History: G.S. 1868, ch. 25, § 111; Oct. 31; R.S. 1923, 19-817.



19-818 Service of paper on sheriff.

19-818. Service of paper on sheriff. Every paper required by law to be served on the sheriff may be served on him in person, or left at his office during his business hours.

History: G.S. 1868, ch. 25, § 112; Oct. 31; R.S. 1923, 19-818.



19-820 Default as to writ or process; penalties.

19-820. Default as to writ or process; penalties. Whenever any sheriff shall neglect to make due return of any writ or process delivered to him to be executed, or shall be guilty of any default or misconduct in relation thereto, he shall be liable to fine or attachment, or both, at the discretion of the court, subject to appeal; such fine, however, not to exceed two hundred dollars; and also an action for damages to the party aggrieved.

History: G.S. 1868, ch. 25, § 114; Oct. 31; R.S. 1923, 19-820.



19-821 Demanding or receiving illegal fees; penalties.

19-821. Demanding or receiving illegal fees; penalties. No sheriff shall, directly or indirectly, ask, demand or receive, for any service to be by him performed in the discharge of any of his official duties, any greater fees than are allowed by law, on pain of forfeiting treble damages to the party aggrieved, and in being fined in a sum not less than twenty-five dollars nor more than two thousand dollars.

History: G.S. 1868, ch. 25, § 115; Oct. 31; R.S. 1923, 19-821.



19-822 Uniforms and display of badges by sheriff and deputies; requirements; exceptions.

19-822. Uniforms and display of badges by sheriff and deputies; requirements; exceptions. County sheriffs and their deputies, when on duty, shall be dressed in a distinctive uniform which shall be furnished by the county, and display a badge of office: Provided, The wearing of such uniform and badge shall be discretionary at the option of the sheriff when he or his deputies are engaged in special investigations or mental patient assignments: And provided further, That special deputies appointed by the sheriff, detectives, clerical personnel and civil process servers; and deputies while engaged in the transportation of prisoners may be excluded from the requirements of this section at the option of the sheriff.

History: L. 1969, ch. 142, § 1; L. 1974, ch. 115, § 1; July 1.



19-823 Same; allowance for uniform expense in counties under 200,000.

19-823. Same; allowance for uniform expense in counties under 200,000. County sheriffs and their deputies in counties of less than two hundred thousand (200,000) population shall each receive an allowance for uniform expense of not less than ten dollars ($10) per month, to be paid by the county which such officers serve.

History: L. 1969, ch. 142, § 2; July 1.



19-824 Uniforms.

19-824. Uniforms. The uniform required herein shall be readily distinguishable from the uniform of other law enforcement agencies in the state of Kansas. The sheriff of each county shall designate the color and design of the uniform to be worn by the sheriff and deputies in such sheriff's department.

History: L. 1969, ch. 142, § 3; L. 1998, ch. 115, § 1; July 1.



19-826 Fingerprinting of sheriff and candidates for office of sheriff; exception; fingerprints forwarded to K.B.I. for background investigation; cost.

19-826. Fingerprinting of sheriff and candidates for office of sheriff; exception; fingerprints forwarded to K.B.I. for background investigation; cost. (a) Before January 1, 1988, each person holding office as sheriff of any county in this state on the effective date of this act shall be fingerprinted as provided by this section.

(b) Before assuming the office of sheriff of any county in this state, a person, other than an undersheriff or county clerk temporarily serving as sheriff pursuant to K.S.A. 19-804 or 19-804a, and amendments thereto, shall be fingerprinted as provided by this section. If the person is a candidate for the office of sheriff, such person shall be fingerprinted at the time of the filing of: (1) Nomination papers or a declaration of intent to become such a candidate; (2) a certificate of nomination as such a candidate of a political party; or (3) a certificate of election to fill a vacancy in such a candidacy.

(c) Fingerprinting pursuant to this section shall be done by the law enforcement agency of the county in the presence of the county election officer. The county election officer shall forthwith forward the fingerprints to the Kansas bureau of investigation for a search of state and national fingerprint files to determine whether the person qualifies for the office of sheriff pursuant to subsection (a)(3) of K.S.A. 19-801b, and amendments thereto. The Kansas bureau of investigation shall certify any conviction record of the person, or lack thereof, found as a result of such search to the county election officer and, if such a record is found, to the attorney general. If the person is a candidate for the office of sheriff and is found, as a result of the search, to be unqualified for such office, the county election officer shall notify the person within three days. Such person found to be unqualified for such office shall have five days from the date of the notice given by the Kansas bureau of investigation to: (1) Present evidence to the county election officer showing error in the conviction record certified by the Kansas bureau of investigation; and (2) seek correction of any such error by the Kansas bureau of investigation. If there is no error in such conviction record, the county election officer shall terminate the person's candidacy and remove the person's name from the ballot.

(d) Fingerprints taken and submitted pursuant to this section shall be on forms approved by the attorney general.

(e) The cost of a search of fingerprint files pursuant to this section shall be paid by the person being fingerprinted.

History: L. 1987, ch. 93, § 1; July 1.



19-827 Payment for services provided by certain special deputies.

19-827. Payment for services provided by certain special deputies. A special deputy appointed under K.S.A. 19-805a, and amendments thereto, may receive payment for services rendered and shall have general law enforcement authority throughout the county if such special deputy has satisfactorily completed the basic course of instruction required for permanent appointment as a part-time law enforcement officer under K.S.A. 74-5607a, and amendments thereto.

History: L. 1996, ch. 149, § 1; July 1.



19-828 Multijurisdictional law enforcement group.

19-828. Multijurisdictional law enforcement group. Any county in the state of Kansas which borders another state, with the agreement of the sheriff, may enter into agreement with the political subdivisions in such other state's contiguous county to form a multijurisdictional law enforcement group for the enforcement of drug and controlled substances laws or for the prevention, detection or investigation of any terroristic activity. Such other state's law enforcement officers may be deputized as officers of the counties of this state participating in such an agreement and shall be deemed to have met all requirements of law enforcement training and certification required under K.S.A. 74-5601 et seq., and amendments thereto, if such officers have satisfied the applicable law enforcement officer training and certification standards in force in such other state. Such other state's law enforcement officers shall have the same powers and immunities as law enforcement officers certified and commissioned in Kansas while conducting investigations to enforce drug and controlled substances laws or engaged in the prevention, detection or investigation of terroristic activity with the multijurisdictional enforcement group.

History: L. 1999, ch. 170, § 6; L. 2004, ch. 118, § 3; July 1.






Article 11 PROBATE JUDGE

19-1104 Public administrator, Wyandotte county.

19-1104. Public administrator, Wyandotte county. Laws 1903, chapter 199, [§§ 1 to 9]. Included by reference. [The title to this act is, "An act providing for a public administrator in Wyandotte county, specifying the cases in which he shall have authority to act as administrator of the estates of deceased persons, and defining his powers, duties and liabilities as such." Act omitted as not of general application].

History: R.S. 1923, 19-1104.






Article 12 REGISTER OF DEEDS

19-1201 Register of deeds; election, term, bond.

19-1201. Register of deeds; election, term, bond. Beginning with the general election in 1976, a register of deeds shall be elected in each county for a term of four (4) years. Such register of deeds shall, before entering upon the duties of the office, execute to the state of Kansas and file with the county clerk, a good and sufficient corporate surety bond issued by a company authorized to do business in this state in an amount approved by the county clerk of not less than ten thousand dollars ($10,000). Such bond shall be conditioned on the faithful performance of the duties of the office and that such register of deeds will deliver to the successor in such office all property belonging to such office.

History: G.S. 1868, ch. 25, § 87; R.S. 1923, 19-1201; L. 1965, ch. 160, § 5; L. 1976, ch. 123, § 5; April 30.



19-1202 Deputy registers of deeds; duties; meetings and seminars; budget; limitation of personnel action.

19-1202. Deputy registers of deeds; duties; meetings and seminars; budget; limitation of personnel action. (a) The register of deeds may appoint a deputy register of deeds. The appointment shall be in writing, filed and recorded in the office of the register of deeds. In addition to the deputy, the register also may appoint, promote, demote and dismiss any assistants necessary to carry out the duties of the office. The register shall supervise all assistants in the performance of their duties. The register's surety shall be responsible under the register's official bond for the acts of the deputy and any assistants. Within the limitations of the budget for the financing of the operation of the register's office as approved by the board of county commissioners, the register of deeds may attend and may require the deputy and any assistants to attend any meetings or seminars which the register determines will be beneficial to the operation of the register's office.

(b) The register of deeds shall submit a budget for the financing of the operation of the register's office to the board of county commissioners for their approval.

(c) Any personnel action taken by the register of deeds under this section shall be subject to the following: (1) Personnel policies and procedures established by the board of county commissioners for all county employees other than elected officials; (2) any pay plan established by the board of county commissioners for all county employees other than elected officials; (3) any applicable collective bargaining agreements or civil service system; and (4) the budget for the financing of the operation of the register's office as approved by the board of county commissioners.

History: G.S. 1868, ch. 25, § 88; R.S. 1923, 19-1202; L. 1983, ch. 91, § 5; July 1.



19-1203 Vacancy in office of register of deeds, how filled.

19-1203. Vacancy in office of register of deeds, how filled. In case of a vacancy in the office of register of deeds, the same shall be filled by the appointment of a qualified elector of the county. If the vacancy occurs on or after May 1 of the second year of the term, the person so appointed shall serve for the remainder of the unexpired term and until a successor is elected and qualifies. If the vacancy occurs before May 1 of the second year of the term, the person appointed to fill the vacancy shall serve until a successor is elected and qualifies at the next general election to serve the remainder of the unexpired term. Nomination and election of such successor shall be in the same manner as nomination and election of a county register of deeds for a regular term. In the absence or inability of the register of deeds to perform the duties of his office, the deputy shall perform the duties of said register during the continuance of such absence or inability. Appointments hereunder shall be made in the manner provided by law for filling vacancies in the office of member of the house of representatives.

History: G.S. 1868, ch. 25, § 89; R.S. 1923, 19-1203; L. 1963, ch. 160, § 4; L. 1973, ch. 102, § 4; L. 1986, ch. 100, § 4; July 1.



19-1204 Custody and recording of documents.

19-1204. Custody and recording of documents. (a) The register of deeds shall have custody of and safely keep and preserve all the books, records, deeds, maps, papers and microphotographs deposited or kept in the office of the register of deeds. The register of deeds shall also record, or cause to be recorded, in a plain and distinct handwriting or in another legible manner, in suitable books or other accessible format to be provided and kept in the office of the register of deeds, all deeds, mortgages, maps, instruments and writings authorized by law to be recorded in the office of the register of deeds and left with the register of deeds for that purpose, and shall perform all other duties as are required by law.

(b) The register of deeds shall have the option of recording all such deeds, mortgages, maps, instruments and writings under this section: (1) In books as provided in subsection (a); (2) on computer disks, tapes or other electronically accessed media in accordance with K.S.A. 45-501; or (3) in another manner authorized by statute in accordance with the provisions thereof.

History: G.S. 1868, ch. 25, § 90; R.S. 1923, 19-1204; L. 1971, ch. 86, § 1; L. 1985, ch. 96, § 2; July 1.



19-1205 General indexes; entries; notation of discharge or release of instruments.

19-1205. General indexes; entries; notation of discharge or release of instruments. (a) Every register of deeds shall keep a general index, direct and inverted, in the office of the register of deeds. The general index, direct, shall be divided into seven columns, with heads to the respective columns as follows:

Volume          and  Time  Names  Names  Nature  Page      of  of  of  of  Where    Description  Reception.  Grantors.  Grantees.  Instrument.  Recorded.  Remarks.  of Tract.

The register of deeds shall make correct entries, in such general index, of every instrument recorded, under the appropriate headings, by entering the names of the grantors in an alphabetical form.

(b) The general index, inverted, shall be divided into seven columns, as follows:

Volume          and  Time  Names  Names  Nature  Page      of  of  of  of  Where    Description  Reception.  Grantees.  Grantors.  Instrument.  Recorded.  Remarks.  of Tract.

The register of deeds shall make, in such general index, correct entries of every instrument required by law to be entered in the general index, inverted, by entering the names of the grantees in alphabetical order.

(c) Whenever any mortgage, bond or other instrument has been released or discharged from record by recording a deed or release, the register of deeds shall immediately note, in both general indexes, under the column headed "Remarks," and opposite to the appropriate entry or in another manner which provides appropriate cross-referencing of such information, that such instrument has been satisfied.

(d) The indexes required by this statute may be kept in bound paper books or in another manner authorized by statute.

History: G.S. 1868, ch. 25, § 91; R.S. 1923, 19-1205; L. 1985, ch. 96, § 3; July 1.



19-1206 Receiving books; entries.

19-1206. Receiving books; entries. The register of deeds shall keep a receiving book, each page of which shall be divided into five columns, as follows:

Time of  Name of  Name of   To Whom  Fees

Reception.  Grantor.  Grantee.  Delivered.  Received.

Whenever any instrument has been received by the register of deeds for record, the register of deeds shall immediately endorse upon such instrument the certificate of the register of deeds, noting the day, hour and minute of its reception and the fees received for recording the instrument. The date of record of such instrument shall be from the date of filing. Whenever any instrument has been filed as required by this section, the register of deeds shall immediately make an entry of the filing in the receiving book of the register of deeds, under the appropriate heading, with the amount paid as fee for recording the filing. After such instrument has been recorded, the register of deeds shall deliver it to the person authorized to receive the same, writing the name of the person to whom it is delivered in the appropriate column. The receiving records required under this section may be kept in bound paper books or in another manner authorized by statute.

History: G.S. 1868, ch. 25, § 92; R.S. 1923, 19-1206; L. 1985, ch. 96, § 4; July 1.



19-1207 Record of plats and index; payment of fee; tax receipt required for recording; calculation and collection of aggregate taxes and assessments, procedure.

19-1207. Record of plats and index; payment of fee; tax receipt required for recording; calculation and collection of aggregate taxes and assessments, procedure. (a) The register of deeds also shall keep a well-bound book, in which shall be kept all maps and plats of cities, subdivisions or additions to the same within the county, together with the description, acknowledgment or other writing thereon. The register shall keep an index to such book of plats. Such index shall contain the name or names of the proprietor or proprietors of such cities, subdivisions or addition and the name of the cities, subdivisions or addition. No register of deeds shall be bound to perform any of the duties required to be performed by this act, for which a fee is allowed, unless such fee has been paid or tendered.

(b) The register of deeds shall not record any plat, replat, plat of survey pursuant to the apartment ownership act, K.S.A. 58-3101 et seq., and amendments thereto, or plat of survey pursuant to the townhouse ownership act, K.S.A. 58-3701 et seq., and amendments thereto, unless such document is accompanied by a receipt from the county treasurer for all real estate taxes and assessments on the land legally described in such document for any year past due and unpaid up to and including the tax year prior to the first tax year affected by the plat recording. If the amount of ad valorem tax to be levied by a taxing subdivision has not been certified to the county treasurer, the county treasurer shall calculate and collect an aggregate amount which shall be deposited with the county treasurer in the manner described in subsection (d).

(c) The record of plats and indexes required by this section may be kept in the manner provided by K.S.A. 19-1204, and amendments thereto, or as otherwise authorized by statute.

(d) For the purposes of subsection (b), the aggregate amount collected shall include the amount of the assessment to be certified by the clerk and a sum equal to the product of the assessed value directly related to the county appraiser's latest certified valuation conducted pursuant to K.S.A. 79-1466, and amendments thereto, on the property multiplied by the current year's tax levy rate. After the tax roll has been certified to the county treasurer, the treasurer shall then allocate so much of the sum collected as will pay the taxes and assessments on the property. In the case in which the sum collected is in excess of the amount necessary for the payment of the taxes and assessments, the treasurer shall return the amount of excess to the depositing party. In the case in which the sum collected is insufficient to pay the taxes and assessments, the treasurer shall credit the sum so collected ratably to the funds for which such taxes and assessments were levied and notify the owner of record of the balance due and unpaid. The unpaid portion shall become due in full on or before December 20 and any amount still remaining due and unpaid after that date shall accrue interest at the rate prescribed by K.S.A. 79-2968, and amendments thereto.

History: G.S. 1868, ch. 25, § 93; R.S. 1923, 19-1207; L. 1981, ch. 116, § 1; L. 1985, ch. 96, § 5; L. 1999, ch. 126, § 4; L. 2010, ch. 2, § 1; L. 2011, ch. 115, § 6; July 1.



19-1209 Numerical index, when.

19-1209. Numerical index, when. Whenever the board of county commissioners of any county deems it necessary, the board may order the register of deeds to furnish for the use of the county, in addition to other records and indexes required by law, a numerical index containing the name of the instrument, the name of the grantor, the name of the grantee, a brief description of the property and the volume and page in which each instrument indexed is recorded. A numerical index required under this section may be kept in bound paper books or in another manner authorized by statute.

History: G.S. 1868, ch. 25, § 95; L. 1913, ch. 160, § 1; R.S. 1923, 19-1209; L. 1985, ch. 96, § 6; July 1.



19-1210 Entries to be made in numerical index.

19-1210. Entries to be made in numerical index. It shall be the duty of the register to make correct entries in such numerical index, of all instruments recorded concerning real estate, under the appropriate headings, and in the subdivision devoted to the particular quarter section described in the instrument making the conveyance.

History: G.S. 1868, ch. 25, § 96; Oct. 31; R.S. 1923, 19-1210.



19-1211 Previous transfers first entered in numerical index.

19-1211. Previous transfers first entered in numerical index. Whenever such index is procured, it shall be the duty of the register to enter, in their appropriate divisions, before any other entries are made, all the transfers embraced within the instruments recorded in his office, commencing with the first.

History: G.S. 1868, ch. 25, § 97; Oct. 31; R.S. 1923, 19-1211.



19-1213 Comparison of instrument with record.

19-1213. Comparison of instrument with record. Every register of deeds, or his deputy, shall, after recording each instrument in the office of the register of deeds, proof read the same by comparing the instrument filed for record with the record that has been made by the register of deeds from such original instrument.

History: L. 1913, ch. 161, § 1; April 30; R.S. 1923, 19-1213.



19-1215 Same; penalty.

19-1215. Same; penalty. For any violation of any of the provisions of this act the person so violating the law shall be guilty of a misdemeanor, and upon conviction shall be fined in a sum not to exceed one hundred dollars.

History: L. 1913, ch. 161, § 3; April 30; R.S. 1923, 19-1215.



19-1216 Records destroyed or made illegible by fire or casualty.

19-1216. Records destroyed or made illegible by fire or casualty. This act shall apply to every county in the state, wherein all or any portion of the records in the office of the register of deeds have been or shall hereafter be destroyed or made illegible by fire or other casualty.

History: L. 1951, ch. 236, § 1; April 2.



19-1217 Same; reindexing and re-recording without charge.

19-1217. Same; reindexing and re-recording without charge. Whenever any instrument in writing affecting real estate in any such county which has been theretofore recorded in the office of the register of deeds, shall be delivered to the register of deeds, the register of deeds shall examine the record and indexing of such instrument and shall reindex the same if any portion of such index be missing or illegible, and if the record of said instrument be destroyed or illegible, the register of deeds shall record said instrument together with the certificate of previous recording and shall reindex the same and the date of filing for record appearing in said original certificate of recording shall be deemed and taken as the date of record thereof. If a duly certified or authenticated copy of any such instrument is delivered to the register of deeds, the register of deeds shall reindex and record the same including the certification or authentication thereof, in the same cases and in the same manner and with like effect as hereinbefore provided in the case of original instruments. No fee shall be charged for the recording or indexing of instruments or copies pursuant to the provisions of this section.

History: L. 1951, ch. 236, § 2; April 2.



19-1218 Same; certification of information as to illegible, damaged or destroyed records; fee.

19-1218. Same; certification of information as to illegible, damaged or destroyed records; fee. Upon payment of a fee of two dollars ($2), the register of deeds of any such county shall examine the numerical index to any tract of land in the county and furnish to the person paying said fee a certificate showing whether or not any portion of numerical index pertaining to such tract is destroyed or illegible and showing whether or not any material part of the record of any instrument shown in the numerical index for such tract is destroyed or illegible. Such certificate shall also state the date upon which the records were damaged or destroyed and by what event. For the purpose of making such certificates each government quarter section or part thereof in case of unplatted lands and each block or part thereof in the case of platted land, shall be deemed a separate tract.

History: L. 1951, ch. 236, § 3; April 2.



19-1219 Same; publication service on certain persons in certain actions; judgment.

19-1219. Same; publication service on certain persons in certain actions; judgment. In actions brought to quiet title to or foreclose upon real estate in any such county, if it be alleged that a portion of the record or numerical index pertaining to said land has been destroyed or rendered illegible by reason of fire or other casualty and there be attached to the petition a certificate issued by the register of deeds pursuant to the preceding section, showing that a portion of such record or index has been so destroyed or rendered illegible, then, and in that event, all persons whose interest in said real property does not appear of record in the records and indexes which remain legible and undestroyed may be made parties defendant under the general designation of "all others claiming any right, title, or interest in, or lien upon the real property described in the petition" and such persons may be served with summons by publication, which summons by publication shall contain the legal description of the real estate in the same manner and upon the making of the same affidavit as is required for service by publication upon unknown heirs. Any judgment rendered in any such action against parties so designated and served shall be binding upon all persons whose right, title or interest in or lien upon said lands is not disclosed by the records which remain undestroyed and legible: Provided always, That such judgments may be reopened upon the same conditions and within the time provided in the case of other judgments rendered on publication service.

History: L. 1951, ch. 236, § 4; April 2.






Article 14 COUNTY SURVEYOR OR ENGINEER

19-1401a County surveyor, appointment; appointment of deputies.

19-1401a. County surveyor, appointment; appointment of deputies. (a) The board of county commissioners of each county may appoint a land surveyor, whose official title shall be county surveyor. The county surveyor may appoint deputy county surveyors, and each deputy may perform the duties devolved upon the county surveyor by law. The county surveyor shall be a land surveyor, licensed pursuant to article 70 of chapter 74 of the Kansas Statutes Annotated, and amendments thereto. The county surveyor may be a full-time or part-time county employee, or a contract employee, as determined appropriate by the board of county commissioners. A land surveyor may be a county surveyor in more than one county.

(b) For purposes of this section and article 14 of chapter 19 of the Kansas Statutes Annotated, and amendments thereto, the term "land surveyor" shall have the same meaning as the term "professional surveyor," as defined in K.S.A. 74-7003, and amendments thereto.

History: L. 2011, ch. 49, § 1; L. 2014, ch. 88, § 3; July 1.



19-1402 Deputies; liability for acts.

19-1402. Deputies; liability for acts. Each county surveyor, after being duly qualified as provided in the foregoing section, may appoint such number of deputy surveyors under him as he may think proper, being responsible for the correctness of their official acts, which deputies shall, respectively, before they enter upon the duties of their office, take a similar oath or affirmation to that required of the county surveyor; and all official duties performed and surveys made by a deputy surveyor shall be signed by him officially, and shall be as good and valid in every respect as if the same had been done by the county surveyor.

History: G.S. 1868, ch. 25, § 154; Oct. 31; R.S. 1923, 19-1402.



19-1404 Neglect or misconduct of surveyor or deputies; suit on bond.

19-1404. Neglect or misconduct of surveyor or deputies; suit on bond. Any person who may think himself injured by the neglect or misconduct of any county surveyor, or any of his deputies, may institute suit on the bond executed by such county surveyor and his sureties; and in case the party for whose benefit such suit may be brought shall obtain a judgment for any damage or loss by him sustained, he may sue out an execution on such judgment as in other cases; and the bond may be sued on in like manner by each and every person aggrieved.

History: G.S. 1868, ch. 25, § 155; Oct. 31; R.S. 1923, 19-1404.



19-1405 Surveys for use in court; administration of oath; testimony of witnesses.

19-1405. Surveys for use in court; administration of oath; testimony of witnesses. When any county surveyor or his deputy may be called upon to make any survey or surveys, which is or are to be used in any court, the adverse party having notice of the time of making such survey or surveys, such county surveyor or deputy is hereby authorized and required, upon application of either party, to administer an oath or affirmation to any witness who may be brought to prove any corner or line of such survey or surveys, or of any material or artificial object or mark which may be necessary to identify the same; which testimony shall be reduced to writing, and subscribed by the witness or witnesses, and a return made thereof to the court, with the return of the surveyor.

History: G.S. 1868, ch. 25, § 157; Oct. 31; R.S. 1923, 19-1405.



19-1407 Records of surveyor.

19-1407. Records of surveyor. The county surveyor shall keep records to show the following:

(a) A plat of each boundary survey made by the county surveyor, which shall be in accordance with Kansas law in effect at the time such survey is made;

(b) a full set of field notes, setting forth the distance and direction of all courses, and recording the stations of all permanent fences and boundaries and of such existing landmarks as will allow a complete study of the property, from such record;

(c) reference reports prepared by the county surveyor, such surveyor's deputies and other land surveyors pursuant to K.S.A. 58-2011, and amendments thereto.

History: G.S. 1868, ch. 25, § 159; R.S. 1923, 19-1407; L. 1961, ch. 136, § 1; L. 2011, ch. 49, § 3; July 1.



19-1409 Method of subdividing sections into quarter sections.

19-1409. Method of subdividing sections into quarter sections. In the subdivision of sections of land, as surveyed by the United State surveyors into quarter sections, the following method shall be followed, to wit: The surveyor shall proceed to connect the points of position of the monuments marked "one quarter S.," commonly known as quarter-section corner monuments, which are upon opposite sides of the section, by tracing a straight line from one to the other; he shall then ascertain the point of intersection of the two straight lines as above mentioned, and the said point of intersection shall be the point of position of the corner common to the four quarters of the section subdivided. The provisions of this article shall not apply to center corners of sections already established according to law.

History: G.S. 1868, ch. 25, § 161; Oct. 31; R.S. 1923, 19-1409.



19-1411 Establishment of center corners and quarter-section corners of sections closing on a parallel or base line.

19-1411. Establishment of center corners and quarter-section corners of sections closing on a parallel or base line. In establishing the center corner of all sections closing on a parallel or base line, the land surveyor shall commence at the quarter-section corner on the south boundary of the section, and run a line north, parallel to the east boundary of such section; and at 40 chains from the quarter-section corner on the south boundary, such land surveyor shall permanently establish the center corner of the section; and at the point where the said north line produced intersects the parallel or base line, which must be just 40 chains west of northeast corner of the section, such land surveyor must permanently establish the quarter-section corner on the north boundary of the section.

History: G.S. 1868, ch. 25, § 163; R.S. 1923, 19-1411; L. 2011, ch. 49, § 4; July 1.



19-1412 Re-establishment of missing corners.

19-1412. Re-establishment of missing corners. In re-establishing missing corners, where no bearing or witness tree or trees can be found, the land surveyor shall establish the missing corners in accordance with the government surveys. Where government surveys cannot be accurately followed, missing corners shall be established by proportionate measurement or existing landmarks supplemented with other location data, monuments, distances and the monuments for the corners shall be replaced according to the best calculations of the land surveyor, taking into account all the data, and, if necessary, replacing the proportionate measurement requirement.

History: G.S. 1868, ch. 25, § 164; R.S. 1923, 19-1412; L. 1961, ch. 136, § 2; L. 2011, ch. 49, § 5; July 1.



19-1413 Threatening or improperly interfering with surveyor; penalty.

19-1413. Threatening or improperly interfering with surveyor; penalty. (a) If any county surveyor or such surveyor's deputy shall be molested, or prevented from doing or performing any of such surveyor's official duties, by means of threats or improper interference of any person or persons, such surveyor shall call on the sheriff of the county, who shall accompany such surveyor and remove all force.

(b) Threatening or improperly interfering with any county surveyor or such surveyor's deputy, during the performance of such surveyor's official duties, shall be a class A nonperson misdemeanor, and on conviction thereof shall be liable for all damages to any person by the hindrance of the county surveyor or such surveyor's deputy, and also for all the expenses that may accrue in consequence of the attendance of the sheriff.

History: G.S. 1868, ch. 25, § 165; R.S. 1923, 19-1413; L. 2011, ch. 49, § 6; July 1.



19-1414 Survey as evidence.

19-1414. Survey as evidence. Any survey made by any county surveyor or his deputy, or by any city engineer, shall be evidence in any court in this state, but shall not be conclusive.

History: G.S. 1868, ch. 25, § 166; L. 1921, ch. 154, § 1; May 25; R.S. 1923, 19-1414.



19-1415 Copies of plats and field notes.

19-1415. Copies of plats and field notes. Copies of said plats and field notes, duly certified by the county surveyor, shall be received in evidence in any cause where the original plats and field notes could be used.

History: G.S. 1868, ch. 25, § 169; Oct. 31; R.S. 1923, 19-1415.



19-1416 Oath before commencing road survey.

19-1416. Oath before commencing road survey. It shall not be necessary for the county surveyor to take an oath or affirmation before commencing such surveyor's duties to survey roads, except as provided by law, when such surveyor takes oath of office.

History: L. 1871, ch. 75, § 2; R.S. 1923, 19-1416; L. 2011, ch. 49, § 7; July 1.



19-1417 Employment of assistants; compensation.

19-1417. Employment of assistants; compensation. It shall be the duty of each county surveyor to employ disinterested persons to act as such surveyor's assistants. The expenses of such assistants shall be paid in advance, if required by the county surveyor, by the party on whose application the survey may be made, and the money so advanced shall be accounted for by the county surveyor and the amount expended to be taxed on the bill of cost. Any appointed assistant shall receive, for each day that such assistant may actually be employed in performing the work, the prevailing wages for like services within the area, as determined by the board of county commissioners.

History: L. 1891, ch. 89, § 1; L. 1917, ch. 146, § 1; L. 1919, ch. 156, § 1; R.S. 1923, 19-1417; L. 1951, ch. 222, § 1; L. 1961, ch. 136, § 3; L. 2011, ch. 49, § 8; July 1.



19-1418 Plats and field notes of the original federal surveys.

19-1418. Plats and field notes of the original federal surveys. That it shall be the duty of the county surveyor of each county, when instructed to do so by the commissioners of their county, to procure official copies of the plats and field notes of the original surveys of the United States of the lands of his county not already procured, and shall have the same substantially bound in book form. The county commissioners shall pay for such plats and field notes and binding out of the county funds. The county surveyor of each county shall deposit the copy of such plats and field notes now in his office, or hereafter received, in the office of register of deeds of his county, and the same shall be there kept for the convenience of the public, and the same, or copies thereof, duly certified by such register of deeds, shall be admitted and received in evidence in like form and manner, and under like circumstances, and to the same effect, as are other records of the said register of deeds' office, or copies thereof.

History: L. 1891, ch. 89, § 2; L. 1907, ch. 169, § 1; May 27; R.S. 1923, 19-1418.



19-1419 Taking evidence on survey.

19-1419. Taking evidence on survey. The county surveyor or his deputy is authorized to administer all oaths or affirmations necessary to the legal establishment of roads and other surveys, and to take the evidence of any person who may be produced to prove any point material to such survey, and is authorized to summon before him at any convenient place in his county any person or persons in his county, whom he has good reason to believe could furnish material evidence as to the true location of any corners or boundaries involved in any survey then being made by such surveyor, and to administer the proper oath or affirmation to all such witnesses, and take their testimony in writing.

History: L. 1891, ch. 89, § 3; L. 1913, ch. 158, § 1; April 30; R.S. 1923, 19-1419.



19-1420 Record of road survey; descriptions of real estate.

19-1420. Record of road survey; descriptions of real estate. Upon the establishment of any road, the county surveyor shall enter the plat and field notes thereof upon the official road record of the county. The county surveyor shall, when ordered by the board of county commissioners, make out a complete description of all or any part of the real estate of such county, to be made out and entered in proper rolls furnished by the county clerk for such purpose.

History: L. 1891, ch. 89, § 4; R.S. 1923, 19-1420; L. 2011, ch. 49, § 9; July 1.



19-1422 Rules to be observed in resurvey under authority of the United States.

19-1422. Rules to be observed in resurvey under authority of the United States. In the resurvey of land surveyed under the authority of the United States, the land surveyor shall observe the following rules:

First, Section and quarter-section corners, and all other corners established by the government survey, must stand as the true corners.

Second, They must be re-established at the identical spot where the original corner was located by the government surveyor, when this can be determined.

Third, When this cannot be done, then said corners must be re-established in accordance with the provisions of K.S.A. 19-1412, and amendments thereto.

History: L. 1891, ch. 89, § 6; R.S. 1923, 19-1422; L. 1961, ch. 136, § 4; L. 2011, ch. 49, § 10; July 1.



19-1423 Procedure to establish corners and boundaries; notice, costs.

19-1423. Procedure to establish corners and boundaries; notice, costs. (a) Whenever the owner or owners of one or more tracts of land shall desire to permanently establish the corners and boundaries thereof, such owner or owners shall notify the county surveyor to make a survey thereof and establish such corners and boundaries, and shall furnish to the county surveyor the name or names and address or addresses of all persons residing in the county and elsewhere, so far as known, who may be affected by such survey. The county surveyor shall cause a notice in writing to be served on each person who may be affected by the survey, or their agent or agents residing in such county, stating the time when the county surveyor will begin the survey, and the lines or corners to be established, which notice shall be delivered to the person or left at their usual place of residence, at least six days prior to the day set for the survey.

(b) Notice may be served upon the landowners who may be affected by the survey, and who do not reside in the county, by publication in a newspaper published in the county, if there is one, once in each week for three consecutive weeks, the last publication to be made at least three days prior to the day set for beginning the survey, and in case no newspaper is published in the county, then in some newspaper published in the state which has general circulation in the county, or such notice may be served by mailing, by registered mail, postage prepaid, with return receipt requested, addressed to such person at their usual place of residence with proper post-office address. In all cases where all the landowners interested shall consent in writing, the county surveyor may, at such time as may be agreed upon, proceed to establish such corners and boundaries without serving notice as required by this section. Proof of service of notice as herein provided shall be made and entered of record in the office of the county surveyor, and retained for a period of one year.

(c) All costs incurred by the county surveyor in conducting such survey and proceedings for establishing the corners and boundaries of any tract or tracts of land requested by the owner of such property shall be paid by the party or parties requesting such survey. All costs incurred by the county surveyor in conducting surveys and proceedings for establishing the corners and boundaries of tracts of land which are authorized and directed by the board of county commissioners shall be paid from funds of the county available for such purpose.

History: L. 1891, ch. 89, § 7; R.S. 1923, 19-1423; L. 1961, ch. 136, § 5; L. 1986, ch. 103, § 1; L. 2011, ch. 49, § 11; July 1.



19-1424 Waiver of service; when publication service complete.

19-1424. Waiver of service; when publication service complete. An acknowledgment in writing, or the voluntary appearance of a person interested in the survey, is equivalent to service. Service by publication shall be deemed complete when it shall have been made in the manner and for the time prescribed in the preceding section, for all the purposes of this act.

History: L. 1891, ch. 89, § 8; March 14; R.S. 1923, 19-1424.



19-1425 When survey to be made; testimony of witnesses.

19-1425. When survey to be made; testimony of witnesses. On the day mentioned in the notice, or on the next day thereafter, the surveyor shall proceed to make the survey, but he may for good cause adjourn from time to time. He may, upon the application of any party who is interested in such survey, take the evidence of any witness who may be produced to prove any point material to such survey, which testimony shall be reduced to writing and subscribed and sworn to by the witness, and together with an accurate plat and field notes of such survey shall be filed in the office of the county surveyor within thirty days after the completion of such survey.

History: L. 1891, ch. 89, § 9; March 14; R.S. 1923, 19-1425.



19-1426 Appeal from report of survey; recordation of survey.

19-1426. Appeal from report of survey; recordation of survey. (a) Upon the filing of the report of each survey, any person interested in such report can at any time within 30 days thereafter appeal to the district court, by filing with the county surveyor a notice of such person's intention to appeal and by giving a bond, to be approved by the judge of the district court, conditioned for the payment of costs of the appeal if the report of the county surveyor is affirmed by the court. Upon the filing of such notice and bond the county surveyor shall certify the appeal to the clerk of the district court, and shall file with the clerk a certified copy of the report appealed from, including the affidavits, if any, filed therewith. The court shall hear and determine the appeal, and enter an order of judgment approving or rejecting the report, or modifying or amending the report, or may refer the report back to the county surveyor to correct the survey and report in conformity with the decree of the court, or may, for good cause shown, set aside the report and appoint one or more land surveyors, who shall proceed at the time mentioned in the order of the court, to survey and determine the corners and boundaries of the land in question, and shall report the same to the court for further action.

(b) The corners and boundaries established in any survey made in pursuance of an agreement, or in any survey where no appeal is taken from the county surveyor's report, and such corners and boundaries as are established by the decree of the court, shall be held and considered as permanently established, and shall not thereafter be changed. When any report of a survey made in pursuance of an agreement, or of legal notice, or by the order of court, becomes final, it shall be the duty of the county surveyor to record the report in the records of permanent surveys. The county surveyor shall also make a certified record of such survey on paper of the same size as the record of permanent surveys, suitable for binding, and shall file the record in the office of register of deeds.

History: L. 1891, ch. 89, § 10; R.S. 1923, 19-1426; L. 1992, ch. 314,§ 2; L. 2011, ch. 49, § 12;  July 1.



19-1428 Survey affecting county line; notice; appeal.

19-1428. Survey affecting county line; notice; appeal. In any survey affecting a county line, the surveyor who may be called on to make the survey shall serve notice upon the county surveyor of the adjoining county, and they shall agree upon a time, and they shall each serve notice upon the landowners of their respective counties who are interested in such survey, in the same manner as is provided in K.S.A. 19-1423 and 19-1424, and shall make such survey in the same manner as other surveys; and each surveyor shall file a copy of the plat and field notes of such survey in the county surveyor's office. Appeals from the said survey may be made, and to the same effect as in K.S.A. 19-1426. The corners and boundaries so established and recorded in each county shall be held to be permanent, and shall never be changed.

History: L. 1891, ch. 89, § 12; March 14; R.S. 1923, 19-1428.



19-1430 Preservation of corner monuments; cost.

19-1430. Preservation of corner monuments; cost. When a United States public land survey corner or section center corner monument located in a street or road:

(a) Is at risk of being displaced or destroyed;

(b) projects above the usual grade of a roadbed;

(c) is at risk of coverage by concrete, asphalt or other permanent type surfacing; or

(d) is at risk that fill will cover the corner monument more than two feet, the agency responsible for maintaining the road shall preserve the corner monument by employing a land surveyor to comply with the provisions of K.S.A. 58-2011, and amendments thereto.

The cost of the preservation or reestablishment of the corner monument shall be paid by the agency responsible for maintaining the road, or if such corner monument is located on private property, by the landowner.

History: L. 1907, ch. 233, § 1; R.S. 1923, 19-1430; L. 1961, ch. 136, § 7; L. 2011, ch. 49, § 13; July 1.



19-1434 Recording of survey plats, when; requirements; alternative filing office.

19-1434. Recording of survey plats, when; requirements; alternative filing office.  (a) Whenever a land surveyor performs a survey that results in a new legal description or creates a new tract of land, a survey plat shall be recorded with the register of deeds in the county where the survey was located within 90 days after completion of the survey. The survey plat shall be certified with the seal and signature of a land surveyor. The land surveyor who signed and sealed the survey plat shall be responsible for recording the survey.

(b) Except for subdivision plats, the board of county commissioners may, by resolution, designate an alternative county office for the filing of survey plats for archival purposes. If a county office other than the register of deeds is designated for the filing of survey plats, then that office shall maintain an index of all surveys by section, township and range, and surveys of platted lots shall be indexed by subdivision. The cost of filing the survey plat at the alternate county office shall not exceed the cost of recording the same or similar documents at the register of deeds.

History: L. 2011, ch. 49, § 2; July 1.






Article 15 COUNTY BUILDINGS

19-1505d Validation of certain proceedings and bonds for county buildings.

19-1505d. Validation of certain proceedings and bonds for county buildings. If any county, pursuant to the provisions of sections 19-1503, 19-1504 and 19-1505 of the General Statutes of 1949, relating to the erection of certain county buildings, has held a bond election therefor prior to the year 1955 and a majority of the legal electors voting on the question voted in favor of the issuance of bonds not to exceed the principal amount of fifteen thousand dollars ($15,000), notwithstanding the fact that improper notice by publication was given concerning the holding of such election under section 10-120 of the General Statutes of 1949, all proceedings thereunder and all bonds issued pursuant thereto are hereby validated and confirmed.

History: L. 1955, ch. 141, § 1; Feb. 8.



19-1510 Courthouses in counties over 110,000; exceptions; bonds.

19-1510. Courthouses in counties over 110,000; exceptions; bonds. That the board of county commissioners of any county having a population of one hundred and ten thousand (110,000) or over, is hereby authorized and empowered to erect, construct, reconstruct or improve a courthouse and to construct additions and improvements thereto; and for the purpose of paying the cost and expenses thereof, may issue negotiable bonds of such county not exceeding in amount the sum of one million dollars ($1,000,000), without the same being authorized by an election called or held for such purpose; and none of the restrictions and limitations respecting the amount of county indebtedness contained in any of the laws of the state of Kansas, shall apply to or in any way affect the issuance of the bonds authorized by this act or any bonds so issued; and such bonds shall be subject only to the limitations contained herein: Provided, That this section shall not apply to counties designated as urban under the provisions of K.S.A. 19-2654.

History: L. 1921, ch. 155, § 1; R.S. 1923, 19-1510; L. 1968, ch. 94, § 4; March 19.



19-1511 Same; plans and specifications; bids; contracts; bond of contractor; time for action to restrain.

19-1511. Same; plans and specifications; bids; contracts; bond of contractor; time for action to restrain. The board of county commissioners shall have the power to employ an architect to prepare the plans and specifications, and to superintend the erection, construction or reconstruction of such courthouse, and pay him out of the proceeds of bonds issued on account of the cost thereof. Such architect shall file such plans and specifications, together with an estimate of the cost thereof, under oath, in the office of the county clerk of such county.

No contract shall be awarded at a price in excess of such estimated cost. After considering and approving the plans and specifications prepared and filed as aforesaid, the board of county commissioners shall advertise for three consecutive weeks in the official county paper, for sealed proposals for the doing of such work, in accordance with the plans and specifications therefor, and such contract shall be let to the lowest responsible bidder, the county commissioners reserving the right to reject any or all bids. Each bidder must accompany his bid with a certified check for five percent of his bid, payable to the chairman of the board of county commissioners, as a guaranty that if the contract is awarded, he will enter into a contract with the board of county commissioners to perform the same; and if such bidder shall fail to enter into such contract when awarded to him, the amount deposited, or as much thereof as shall equal five percent of the bid, shall be and become the property of the county, as its liquidated damages in the premises, and shall be paid into the general revenue fund of the county.

Each contractor shall give a good and sufficient bond, in such sum as the board of county commissioners shall fix, not less than such contract price, with one or more surety companies duly authorized to do business in the state of Kansas, as surety thereon, which bond shall be filed and recorded in the office of the county clerk of such county, and approved by the board of county commissioners, conditioned that such contractor will faithfully perform such contract in every respect, and secure such county against any and all loss or damage by reason of any default, failure or miscarriage in the performance thereof. No action shall be brought to restrain the making of such improvement, or the payment therefor, or levy of taxes or issuance of bonds therefor, on the ground of any illegality or irregularity in advertising and receiving of bids or awarding the contract, or any proceedings prior to the awarding of such contract, unless such action be commenced within thirty days after the date such contract is awarded.

History: L. 1921, ch. 155, § 2; March 14; R.S. 1923, 19-1511.



19-1512 Same; bonds; levies.

19-1512. Same; bonds; levies. Bonds authorized to be issued under the provisions of this act shall be issued as provided by law, and it shall be the duty of the board of county commissioners of any such county issuing such bonds, annually, at the time of levying other taxes, to levy a tax each year on all of the taxable property of said county, sufficient to pay the interest of said bonds, as it becomes due, and the principal thereof as such bonds mature.

History: R.S. 1923, 19-1512; Dec. 27.



19-1513 Courthouse, county 120,000 or over.

19-1513. Courthouse, county 120,000 or over. Laws 1923, chapter 110, included by reference. [Authorizes board of county commissioners of county having 120,000 inhabitants or more to procure a site for a courthouse and jail by purchase, donation or condemnation and to issue bonds for such purpose; to sell the old site and buildings and carry out other proceedings in connection therewith; as the act has a restricted application it is omitted.]

History: R.S. 1923, 19-1513.



19-1544 Exchange of courthouse property for fairgrounds.

19-1544. Exchange of courthouse property for fairgrounds. That any county in this state owning a building and site formerly used for courthouse purposes and no longer so used may, whenever its board of county commissioners shall by resolution determine that it is to the interest of said county so to do, exchange such site and building for other real property to be used as fairgrounds, the exchange to be made upon such terms as such board of county commissioners shall deem best.

History: L. 1935, ch. 3, § 1; May 15.



19-1545 Same; deed.

19-1545. Same; deed. Such courthouse building and site shall be conveyed by such county commissioners by proper deed of conveyance, and the property so acquired shall be conveyed to the board of county commissioners of such county.

History: L. 1935, ch. 3, § 2; May 15.



19-1546 Same; lease.

19-1546. Same; lease. That lands so acquired may be by such board of county commissioners leased to any person, firm, association or corporation, to be used for fairs, races, circuses, or other exhibitions, on such terms as in the opinion of such board of county commissioners shall be for the best interests of the county, but no lease or other contract affecting the use and occupancy of such grounds shall extend beyond the date of the expiration of the term of the member or members of such board whose term shall first expire.

History: L. 1935, ch. 3, § 3; May 15.



19-1547 Free fairs on grounds exchanged for unused courthouse property; tax levy, use of proceeds.

19-1547. Free fairs on grounds exchanged for unused courthouse property; tax levy, use of proceeds. A free fair may be conducted on such grounds and a tax levied in support thereof and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county as provided in K.S.A. 2-125 to 2-145, inclusive, and amendments thereto.

History: L. 1935, ch. 3, § 4; L. 1979, ch. 52, § 84; July 1.



19-1561 4-H clubs; site, buildings, equipment; tax levy, use of proceeds; election required; condemnation proceedings.

19-1561. 4-H clubs; site, buildings, equipment; tax levy, use of proceeds; election required; condemnation proceedings. The board of county commissioners of any county is hereby authorized to make an annual levy of not to exceed one mill upon all tangible property of the county for the purpose of creating and providing a building fund to be used for the acquiring of a site for, the erecting and equipping of, and the furnishing of a building or buildings to be used for 4-H club purposes, livestock shows, and other agricultural or civic activities and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Said levy may be made annually for a period of not to exceed two years. The tax herein authorized shall be in addition to all other levies authorized or limited by law. Before any such levy shall be made, the question shall be submitted on a resolution duly adopted by the board of county commissioners to the qualified electors at any general election or at a special election called for that purpose, and no levy shall be made until a majority of the qualified electors of such county voting on such question shall have voted in favor of such levy.

The board of county commissioners shall determine the amount to be raised by such levy. Such fund may be used for the purposes as in this act provided and any time after the first levy has been made, if there be sufficient funds obtained, the county commissioners may proceed to acquire the site by gift or purchase, and let the contract for such building or buildings under the law as now provided for the construction of county buildings. If the board of county commissioners cannot agree with any owner as to the price of any land for such site, condemnation proceedings may be instituted by said board and prosecuted in the name of the county under the provisions of the law in similar cases.

History: L. 1939, ch. 338, § 1; L. 1945, ch. 166, § 1; L. 1949, ch. 201, § 1; L. 1979, ch. 52, § 85; July 1.



19-1561a Same; donations.

19-1561a. Same; donations. Any person or persons, firm, organization, corporation or society desiring to make donation of money, personal property or real estate for the benefit of the activities mentioned in K.S.A. 19-1561, shall have the right to vest title of the money or real estate so donated in said county to be controlled, when accepted, by the board of county commissioners according to the terms of the deed, gift, devise or bequest of such property: Provided, That such donations may be issued [used] for the purpose of acquisition of a site, the erecting, equipping and furnishing of a building or buildings for such activities if not inconsistent with the terms of the deed, gift, devise or bequest of such property, and the same may be used in addition to the maximum amount stated in the resolution submitting the question to the electors.

History: L. 1949, ch. 201, § 2; March 18.



19-1561b Same; additional equipment, repair of buildings; premiums and rewards; tax levy, use of proceeds; report to county of premiums and rewards awarded.

19-1561b. Same; additional equipment, repair of buildings; premiums and rewards; tax levy, use of proceeds; report to county of premiums and rewards awarded. Upon the erection of such building or buildings and furnishings as herein provided, the board of county commissioners of the county wherein such building or buildings and furnishings are located is hereby authorized and empowered to levy annually a tax upon all taxable tangible property within said county for the purpose of purchasing additional equipment, maintaining and repairing such building or buildings and furnishings and for the payment of premiums and rewards awarded at agricultural livestock and 4-H club activities and approved by the board of county commissioners and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. In any county in which there is a fair recognized as an official county fair, the amount of the payment for premiums and rewards under this section shall not exceed the amount of the payment by the county for premiums and awards for such county fair.

The board of county commissioners is authorized to pay any tax moneys collected and approved by said board for the payment of rewards and premiums to the executive board of the county agricultural extension council, except for an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. The executive board is authorized to accept such payments and upon acceptance of such moneys shall provide for the awarding of rewards and premiums for the authorized activities and shall make reports, under oath, to the county commissioners of the receipts and expenditures of the moneys so received, on or before December 31 of each year.

History: L. 1949, ch. 201, § 3; L. 1953, ch. 149, § 1; L. 1957, ch. 167, § 1; L. 1970, ch. 100, § 2; L. 1975, ch. 162, § 7; L. 1979, ch. 52, § 86; L. 2004, ch. 101, § 67; L. 2013, ch. 71, § 11; July 1.



19-1561c Control and management of buildings; appointment of board; terms.

19-1561c. Control and management of buildings; appointment of board; terms. Upon the erection of such building or buildings, the board of county commissioners of such county shall have the control and management of such building or buildings, and they may vest the authority to manage such building or buildings in a board of three members, such members to be appointed as follows: One member to be appointed by the board of county commissioners of such county, one member to be appointed by the executive board of the agricultural extension council of the county or such other agency as may be hereafter recognized for carrying into effect the extension work in said county, and one member to be selected by the persons so appointed. Such board shall serve at the pleasure of the board of county commissioners.

History: L. 1949, ch. 201, § 4; L. 1953, ch. 149, § 2; June 30.



19-1561d Tax levies voted under 19-1561.

19-1561d. Tax levies voted under 19-1561. The provisions of this act shall apply to any county which has, prior to the effective date of this act, under the provisions of section 19-1561 of the General Statutes of 1949, submitted the question of making an annual tax levy for acquiring a site, for the erecting and equipping of and the furnishing of a building or buildings to be used for 4-H club purposes, livestock shows, and other agricultural or civic activities to the qualified electors of the county, and a majority of those voting on the question shall have voted in favor of such levy.

History: L. 1953, ch. 148, § 1; March 28.



19-1561e Same; no-fund warrants; limitation; payment; cash basis and budget laws inapplicable.

19-1561e. Same; no-fund warrants; limitation; payment; cash basis and budget laws inapplicable. In any county such as described in K.S.A. 19-1561d, the board of county commissioners may issue no-fund warrants in an amount not exceeding twenty thousand dollars ($20,000) to be used for the purposes for which the tax levies described in K.S.A. 19-1561d were authorized: Provided, That the amount of such warrants plus the interest payable thereon shall not exceed the total amount authorized to be raised by the tax levy under the authority conferred by K.S.A. 19-1561. Such no-fund tax warrants shall be paid by the levies made under K.S.A. 19-1561 and such warrants shall be issued, registered and bear interest in the manner and be in the form prescribed by K.S.A. 79-2940 except they shall not bear the notation required by said section and may be issued without the approval of the state commission of revenue and taxation. None of the provisions of the cash basis and budget laws of this state shall apply to any expenditures made, the payment of which has been provided for by the issuance of warrants under this act.

History: L. 1953, ch. 148, § 2; March 28.



19-1561f Same; maximum levies not made.

19-1561f. Same; maximum levies not made. The provisions of this act shall apply to any county which has, prior to the effective date of this act, under the provisions of section 19-1561 of the General Statutes of 1949, submitted the question of making an annual tax levy for acquiring a site for, the erecting and equipping of and the furnishing of a building or buildings to be used for 4-H club purposes, livestock shows, and other agricultural or civic activities to the qualified electors of the county, and a majority of those voting on the question shall have voted in favor of such levy and which county did not make the maximum tax levies authorized by law for such purposes but did make tax levies for such purposes not exceeding in the aggregate one and fifteen hundredths (1.15) mills.

History: L. 1953, ch. 147, § 1; April 7.



19-1561g Same; no-fund warrants for certain expenditures; limitation; redemption.

19-1561g. Same; no-fund warrants for certain expenditures; limitation; redemption. In any county such as is described in K.S.A. 19-1561f, and which has let a contract for the construction of a building for 4-H club purposes, livestock shows and other agricultural or civic activities and due to a lack of funds such contract does not include necessary or desirable plumbing and heating fixtures, flooring or desirable additions or veneer to the exterior walls, the board of county commissioners may expend a sum not exceeding ten thousand dollars ($10,000) for the purpose of providing such necessary or desirable plumbing and heating fixtures, flooring and additions or veneer to the exterior walls, and in order to provide funds for such purposes, the board of county commissioners may issue no-fund warrants in an amount not exceeding ten thousand dollars ($10,000). Such no-fund warrants shall be in the form, issued, bear interest, be redeemed and any surplus existing after such redemption shall be handled in the manner prescribed by K.S.A. 79-2940, or any amendments thereto, except such no-fund warrants shall not bear the notation required by said K.S.A. 79-2940 or be subject to the approval of the state commission of revenue and taxation. At the first tax-levying period after said no-fund warrants are issued, the board of county commissioners shall make a tax levy on all the taxable tangible property of the county sufficient to redeem said warrants and pay the interest thereon. Such tax levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to any of the limitations prescribed by K.S.A. 79-1947, or acts amendatory thereof.

History: L. 1953, ch. 147, § 2; April 7.



19-1562 Validation of certain county jail bonds.

19-1562. Validation of certain county jail bonds. Where in any county the electors have heretofore authorized, by a majority vote of the electors voting on the proposition, the issuance of bonds of the county for the purpose of erecting and equipping a county jail, said bonds, when sold and delivered, are hereby declared to be legal, valid and binding obligations of such county, notwithstanding the fact that there may have been irregularities or defects in the proceedings authorizing the issuance of such bonds, and in the manner in which the question as to the erection of said county jail and the issuance of county bonds for the purpose of paying for such improvement may have been submitted to the electors at such election and notwithstanding the fact that at such election the proposition submitted to the electors may have embraced the issuance of bonds both for erecting and equipping a county jail.

History: L. 1941, ch. 204, § 1; March 20.



19-1572c Construction of courthouse or jail in certain counties; enlarging or remodeling; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election.

19-1572c. Construction of courthouse or jail in certain counties; enlarging or remodeling; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election. In any county having a population of at least seventy-five thousand (75,000) but not more than one hundred ten thousand (110,000) which has constructed or which hereafter constructs a courthouse or jail, or both, under the provisions of K.S.A. 19-1569, [*] and amendments thereto, the board of county commissioners is hereby authorized to make an annual tax levy of not to exceed one mill upon all the taxable tangible property of the county for the purpose of enlarging or remodeling, or both, of the courthouse or jail, or both, of said county and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

Said levy may be made annually for a period of not to exceed ten (10) years until sufficient funds have been created for said purpose or purposes. The board of county commissioners shall determine the total amount necessary to be raised for such purposes, not to exceed one percent (1%) of the assessed tangible valuation of the county, and the amount so determined shall be included in the resolution and publication hereinafter provided for. The interest and principal of such fund may be used for the purposes as provided in this act. No levies shall be made under the provisions of this act until a resolution authorizing the making of such levies to create such special fund be passed by the board of county commissioners and published for three successive issues in the official county paper, whereupon such levies may be made unless a petition in opposition to the same, signed by not less than fifteen percent (15%) of the qualified electors of such county as determined by the vote for secretary of state at the last preceding election, is filed with the county clerk of such county within thirty (30) days following the last publication of the resolution by the board of county commissioners.

In the event such petition is filed it shall be the duty of the board of county commissioners to submit the question to the voters at an election called for such purpose or at the next general election. Such tax levies shall be in addition to all other tax levies authorized or limited by law and shall not be subject to any aggregate tax levy.

History: L. 1953, ch. 169, § 1; L. 1979, ch. 52, § 87; July 1.

* Section now repealed.



19-1572d Same; contracts; issuance of bonds, when.

19-1572d. Same; contracts; issuance of bonds, when. Whenever the board of county commissioners deems it advisable they may proceed to advertise and let the contract for the enlarging or remodeling of such building in the manner now provided by law. If at such time there are insufficient moneys in the special fund, the board of county commissioners may issue bonds of the county in an amount which together with the amount raised by the levy authorized by this act will not exceed the total amount stated in the resolution of the board of county commissioners. All such bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law. Nothing in this act shall prevent the use of any available federal or state aid or both by the county in carrying out one or more of the purposes authorized by this act.

History: L. 1953, ch. 169, § 2; April 8.



19-1573 Courthouses in certain counties; remodeling, refurnishing; tax levy, use of proceeds.

19-1573. Courthouses in certain counties; remodeling, refurnishing; tax levy, use of proceeds. The board of county commissioners of any county having a population of less than ten thousand (10,000) and having a total assessed tangible valuation of more than twenty million dollars ($20,000,000) is hereby authorized to make an annual tax levy of not to exceed one and one-half (1 1/2) mills upon all the taxable tangible property of the county to create a fund for the purpose of rebuilding, remodeling, re-equipping and refurnishing of a courthouse, or making additions thereto, or for one or more of such purposes and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Said levy may be made annually for a period of not to exceed two years.

History: L. 1947, ch. 468, § 1; L. 1957, ch. 169, § 1; L. 1979, ch. 52, § 88; July 1.



19-1574 Tax levies for courthouse fund in certain counties; warrants.

19-1574. Tax levies for courthouse fund in certain counties; warrants. The tax levies herein authorized shall be in addition to all other levies authorized or limited by law and shall be outside the aggregate limitation provided by K.S.A. 79-1947 and acts amendatory thereof and supplemental thereto. The board may issue warrants against the fund to be created by such levy to pay the cost of rebuilding, remodeling, re-equipping, refurnishing or making additions, such warrants to draw interest at a rate not exceeding the maximum rate prescribed by K.S.A. 10-1009. Such warrants shall be paid from the fund created by this section.

History: L. 1947, ch. 468, § 2; L. 1957, ch. 169, § 2; L. 1970, ch. 64, § 48; March 21.



19-1576a Sale of certain property in certain counties under 10,000.

19-1576a. Sale of certain property in certain counties under 10,000. The provisions of this act shall apply to any county having a population of less than ten thousand (10,000) and having an assessed taxable tangible valuation of not less than twenty-seven million dollars ($27,000,000) nor more than thirty-one million dollars ($31,000,000).

History: L. 1955, ch. 173, § 1; April 1.



19-1576b Same; resolution; appraisal; disposition of proceeds.

19-1576b. Same; resolution; appraisal; disposition of proceeds. Whenever the board of county commissioners of any such county shall determine, by resolution, that a county barn and welfare office and the lots of the sites upon which the same are situated are no longer needed for county purposes, said board may sell and convey such property in the manner provided by K.S.A. 19-211 and as provided in this act, except that such sale may be made without submitting the question of such sale to a vote of the electors of the county. Before making any such sale the value of the property shall be appraised by three (3) legal electors of the county qualified to make such appraisal and appointed by the district judge of the district court of such county, and no such sale shall be made for an amount less than three-fourths (3/4) of the appraised value of the property. All moneys derived from such sale, after deducting the costs of the sale, shall be paid into the county treasury and the county treasurer shall credit the same to a special fund for building and equipping a shop for the county road and highway department.

History: L. 1955, ch. 173, § 2; L. 1976, ch. 145, § 70; Jan. 10, 1977.



19-1577 Bonds for combination courthouse and memorial building or courthouse, jail and memorial building in certain counties; election.

19-1577. Bonds for combination courthouse and memorial building or courthouse, jail and memorial building in certain counties; election. That any county in this state in which a tax levy has been made for the purpose of erecting a courthouse or courthouse and jail under the provisions of section 19-1506 and 19-1507 of the General Statutes of 1935, and more than ninety thousand dollars ($90,000) has been collected on such levies and is available for such purpose, and in which a proposition to acquire a site and build, establish and maintain a suitable memorial building to the service men and women of such county has been submitted to the voters of the county and has carried by a majority of those voting on the proposition and a levy has been made for such memorial building and more than fifteen thousand dollars ($15,000) has been collected on such levies and is available for that purpose, shall be and is hereby authorized to erect and equip a combination courthouse and memorial building or courthouse, jail and memorial building and to use any funds collected on the levies above referred to for that purpose and is hereby authorized to issue general obligation bonds of such county, in an amount not exceeding two hundred thousand dollars ($200,000) to provide funds to be used in conjunction with the proceeds of the aforesaid tax levies in acquiring a site and erecting and equipping such combination courthouse and memorial building. Said building shall not be constructed and said bonds shall not be issued unless authorized by a majority of the electors voting on the proposition at a general election, or at a special election called by the board of county commissioners for that purpose, at which the proposition shall be submitted in accordance with the provisions of the general bond law.

History: L. 1949, ch. 213, § 1; March 19.



19-1578 Same; management; trustees.

19-1578. Same; management; trustees. That the management and control of said combination courthouse and memorial building shall be vested in the board of county commissioners: Provided, however, The board of county commissioners may appoint a board of trustees to manage and control any portion of the building devoted to public purposes other than the conduct of county business as provided in K.S.A. 73-407.

History: L. 1949, ch. 213, § 2; March 19.



19-1579 Certain counties under 5,000; courthouse, jail or sheriff quarters.

19-1579. Certain counties under 5,000; courthouse, jail or sheriff quarters. The provisions of this act shall apply to any county having a population of less than five thousand (5,000) and having a total assessed tangible valuation of more than ten million dollars ($10,000,000) and which county has prior to the effective date of this act made a tax levy or levies for the purpose of providing funds to be used for the construction of a courthouse, jail or sheriff's quarters or for one or more such purposes, and which has accumulated at least forty-five thousand dollars ($45,000) for such purposes and in which county the state fire marshal has condemned the basement and the second floor above the ground of the courthouse now in existence in said county.

History: L. 1949, ch. 210, § 1; March 19.



19-1580 Same; bonds; election.

19-1580. Same; bonds; election. The board of county commissioners of any county such as described in K.S.A. 19-1579 is hereby authorized and empowered to issue general obligation bonds of such county for the purpose of providing funds to be used in addition to the funds now on hand or hereafter derived from a tax levy made to create a sinking fund, for the purpose of acquiring a site, the construction, furnishing and equipment of a combination courthouse, jail and sheriff's quarters building thereon. The total amount of bonds issued under the authority conferred by this act shall not exceed the sum of three hundred thousand dollars ($300,000) less the amount available for such purposes derived from tax levies made for such purposes as provided by law.

No bonds shall be issued under the authority conferred by this act unless and until the question of the issuance of the same shall have been submitted to a vote of the qualified electors of such county at a regular general election or at a special election called for that purpose, and a majority of those voting on the question shall have declared by their votes to be in favor of the issuance of said bonds. Such election shall be called and held, and said bonds shall be issued, sold, registered, delivered and retired in the manner provided by the general bond law. Bonds issued under this act shall not be subject to or within any bonded debt limitation fixed by any other law of this state.

History: L. 1949, ch. 210, § 2; March 19.



19-1581 Certain counties between 12,000 and 13,000.

19-1581. Certain counties between 12,000 and 13,000. The provision of this act shall apply to any county having a population of more than twelve thousand (12,000) and less than thirteen thousand (13,000) with an assessed tangible valuation of more than twenty-five million dollars ($25,000,000) and less than thirty-two million dollars ($32,000,000).

History: L. 1949, ch. 211, § 1; April 8.



19-1582 Same; warrants for improving courthouse.

19-1582. Same; warrants for improving courthouse. The board of county commissioners of any such county is hereby authorized to issue no-fund warrants during a period of five consecutive years for the purpose of providing funds to be used for purpose of improving its courthouse, constructing additions thereto, repairing, rewiring and installation of heating facilities therefor in a total amount of not to exceed twenty thousand dollars ($20,000) during said five-year period.

History: L. 1949, ch. 211, § 2; April 8.



19-1583 Same; tax levies to pay warrants; surplus funds.

19-1583. Same; tax levies to pay warrants; surplus funds. Whenever no-fund warrants are issued under the authority provided by this act, the board of county commissioners shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon. All such tax levies shall be in addition to all other levy authorized or limited by law and shall not be subject to the aggregate tax levy prescribed by K.S.A. 79-1947, or acts amendatory thereof or supplemental thereto. Such warrants shall be issued, bear such interest, be registered and redeemed in the manner and in the form prescribed by K.S.A. 79-2940, or any acts amendatory thereof or supplemental thereto, except that they shall not bear the notation required by said section 79-2940 and may be issued without the approval of the state commission of revenue and taxation. Any surplus existing after the redemption of such warrants shall be handled in the manner prescribed by said section 79-2940.

History: L. 1949, ch. 211, § 3; April 8.



19-1584 Same; cash basis and budget laws not to apply.

19-1584. Same; cash basis and budget laws not to apply. The provisions and restrictions of the cash basis and budget laws of this state shall not apply to the expenditures under the provisions of this act.

History: L. 1949, ch. 211, § 4; April 8.



19-1585 Certain counties over 50,000; additional bonds for site and the building and equipping of courthouse or jail; resolution.

19-1585. Certain counties over 50,000; additional bonds for site and the building and equipping of courthouse or jail; resolution. That any county having a population of more than fifty thousand (50,000) and in which there is no city of the first class, which prior to the effective date of this act, has levied taxes and created a special fund under the provisions of section 19-1569 of the General Statutes Supplement of 1947, for the purpose of acquiring a site for and building, equipping and furnishing a courthouse and jail, or for any one or more of such purposes the board of county commissioners may adopt a resolution stating (a) the total amount necessary to pay for said project, and (b) the total amount necessary for such special fund as stated in the original resolution adopted pursuant to the provisions of section 19-1569 of the General Statutes Supplement of 1947, and (c) the total amount of bonds, if any, which have been issued under the provisions of section 19-1570 of the General Statutes Supplement of 1945, and section 19-1570 of the General Statutes Supplement of 1947, and (d) the total amount, to the date of adoption of said resolution, collected by said county pursuant to the levy authorized by section 19-1569 of the General Statutes Supplement of 1947, and (e) that the total amount so collected by tax levy is insufficient to pay for said project and that it is necessary to issue and sell bonds, stating the amount thereof.

Such resolution shall be published for three successive weeks in the official county paper; whereupon, such bonds, in an amount not exceeding that stated in the resolution, herein provided, as the amount necessary to be issued, which amount of bonds together with (1) the amount collected by the levy authorized by said section 19-1569 of the General Statutes Supplement of 1947, and (2) the total amount of bonds therefore issued under the provisions of section 19-1570 of the General Statutes Supplement of 1945, and section 19-1570 of the General Statutes Supplement of 1947, shall not exceed by more than one hundred twenty-five (125) percent the total amount stated in the original resolution of the board adopted and published in accordance with the provisions of section 19-1569 of the General Statutes Supplement of 1947, may be issued and sold under the term of this act: Provided, That no bonds shall be issued under this act until the question of issuing the same shall have been submitted to the qualified electors of the county at an election as provided for in K.S.A. 19-1587.

History: L. 1949, ch. 212, § 1; April 12.



19-1586 Same; site at place other than county seat; contracts; limitation; resolution.

19-1586. Same; site at place other than county seat; contracts; limitation; resolution. That where an office or offices for the rendering of county services by county officials has heretofore been established in any such county at a place other than the county seat of said county, and such action has been validated pursuant to the provisions of section 19-1601a of the General Statutes Supplement of 1947, the board of county commissioners may acquire a site if one be needed at some place within the township wherein such office has been established and proceed to advertise and let the contract for the building, equipping and furnishing of a suitable building for the housing of such county officials as are authorized pursuant to the provisions of K.S.A. 19-1601b: Provided, That the board of county commissioners shall first determine the total amount necessary to be expended for such purposes, in no event to exceed one-half (1/2) of one percent of the assessed tangible valuation of the county, and the amount so determined shall be included in the resolution and publication hereinafter provided for.

Subject to the provisions hereinafter contained, the board of county commissioners may issue and sell in the manner provided by the general law, bonds of the county in an amount which will not exceed the total amount stated in said resolution and publication: Provided, That no contract shall be let or bonds issued under the provisions of this section of this act until a resolution is adopted by the board of county commissioners stating (a) that they deem it advisable to acquire a site for and build, equip and furnish an office building, or for any one or more of such purposes, for the housing of services as authorized by the provisions of K.S.A. 19-1601b, and (b) the total amount determined necessary to pay for such project, and (c) that it is necessary to issue and sell bonds, stating the amount thereof, in payment therefor. Such resolution shall be published for three successive issues in the official county paper, whereupon, subject to authorization by an election as hereinafter provided, the board of county commissioners may proceed to acquire a site if one be needed and may proceed to advertise and let the contract for such building and equipping and furnishing the same and may issue and sell bonds in an amount not exceeding that stated in such resolution as the amount necessary to be issued.

History: L. 1949, ch. 212, § 2; April 12.



19-1587 Same; bond election.

19-1587. Same; bond election. That no bonds shall be issued under any section of this act until the question of issuing the same shall have been submitted to the qualified electors of the county at a regular general election or at a special election called for that purpose and unless a majority of the qualified electors voting on such question shall have declared by their votes to be in favor of the issuance of said bonds, any such election shall be called and held in accordance with the provisions of the general bond law: Provided, That the two projects herein authorized for the construction of buildings shall be submitted to a vote of the people in two propositions on the same ballot.

History: L. 1949, ch. 212, § 3; April 12.



19-1588 Same; federal or state aid; issuance and retirement of bonds.

19-1588. Same; federal or state aid; issuance and retirement of bonds. Nothing in this act shall prevent the use of any available federal or state aid or both by the county carrying out one or more of the purposes authorized by this act. The bonds issued under the authority of this act shall be issued and retired in accordance with the provisions of the general bond law except that they shall be retired over a period of not more than twenty (20) years, may be issued in addition to all other bonds authorized to be issued by counties, and no statute limiting the outstanding indebtedness which a county may have shall apply to any bonds issued under the provisions of this act.

History: L. 1949, ch. 212, § 4; April 12.



19-1590 Counties between 50,000 and 80,000; bonds for courthouse improvements, acquisition of sites, additions, equipment and maintenance.

19-1590. Counties between 50,000 and 80,000; bonds for courthouse improvements, acquisition of sites, additions, equipment and maintenance. The board of county commissioners of any county having a population of not less than fifty thousand (50,000) and not more than eighty thousand (80,000), when it deems it advisable, may issue bonds of the county in a total amount of not to exceed one-half of one percent (1/2%) of the assessed taxable tangible valuation of the county for the general purpose of purchasing, installing, repairing, maintaining, renovating, exchanging and replacing heating and air-conditioning systems of the courthouse of such county; and for the further purpose of acquiring sites for the erection of necessary additions to the existing courthouse and buildings and the equipment and maintenance of such additions and buildings; and for the further purpose of making necessary capital improvements and alterations to the existing courthouse.

No bonds shall be issued under this act until a resolution authorizing the issuance of such bonds shall be passed by the board of county commissioners and published for three (3) successive issues in a newspaper of general circulation in such county, whereupon such bonds may be issued unless a petition in opposition to same, signed by not less than five percent (5%) of the qualified voters of such county as determined by the vote for secretary of state at the last preceding election, is filed with the county clerk of such county within thirty (30) days following the last publication of such resolution. In the event such petition is filed it shall be the duty of the board of county commissioners to determine the sufficiency of such petition, and if it finds same to be sufficient, it shall be the duty of said board to submit the question to the voters at an election called for such purpose or at the next general election.

All such bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law. Nothing in this act shall prevent the use of any available federal or state aid or both by the county in carrying out one or more of the purposes authorized by this act. The provisions of K.S.A. 19-214, 19-215 and 19-216 shall be applicable to any improvements made under the authority conferred by this section.

History: L. 1955, ch. 176, § 1; April 8.



19-1594 Counties over 175,000; repairs and improvements to county buildings; replacing of equipment; plan; limitation; resolution; publication; bonds; election, when.

19-1594. Counties over 175,000; repairs and improvements to county buildings; replacing of equipment; plan; limitation; resolution; publication; bonds; election, when. The board of county commissioners of any county having a population of one hundred seventy-five thousand (175,000) or more is hereby authorized to plan and make permanent repairs and improvements to county buildings, and to replace deteriorated, obsolete equipment therein over a five (5) year period in accordance with the provisions of this act. Whenever the board of county commissioners of such counties shall, by resolution adopted unanimously by such board, determine that it is necessary to make permanent repairs and improvements to a combined courthouse and jail building, or home for the aged, or juvenile detention home, owned by such counties, including the remodeling, enlarging, modernizing and repairing of any such buildings and the replacing of any deteriorated or obsolete equipment therein, it shall be the duty of such board to program and plan such permanent building repairs and improvements over a five (5) year period, and to incorporate the provisions of such plan in the resolution herein referred to.

Prior to the adoption of such plan, the board of county commissioners of such counties shall employ a competent licensed architect or architects to make surveys for such improvements, to prepare plans and specifications therefor, to supervise all work to be performed and to assist it in preparing such plan for the permanent remodeling, enlarging, modernizing and repairing of such county buildings and the replacing of deteriorated, obsolete equipment therein. Thereupon, the board of county commissioners of such counties shall estimate, determine and fix the total cost of all such permanent repairs and improvements to, and equipment for, such buildings which it deems advisable and necessary to make under such plan as herein authorized, which total amount shall not exceed one-half of one percent (1/2%) of the total assessed tangible valuation of the county. The actual total cost of making such permanent repairs and improvements to, and equipment for, such county buildings under such plan may be paid from the proceeds of the sale of general obligation, negotiable bonds issued by such county in an aggregate amount not exceeding the sum stated in a resolution adopting such plan authorizing the permanent repairing and improving of such county buildings by the board of county commissioners of such counties, and shall not exceed one-half of one percent (1/2%) of the total assessed tangible valuation of the county at the date of the adoption of such resolution, but no contracts shall be awarded, no repairs or improvements shall be made, and no bonds shall be issued in payment thereof, as provided for in this act, until the aforesaid resolution, incorporating the essential details and items of such plan authorizing the permanent repairing and improving of such county buildings and the replacing of equipment therein, itemizing the estimated cost and type of the several permanent repairs and improvements to be made to, and equipment for, each county building, and setting forth the total aggregate cost of such repairs, improvements and equipment which shall not be exceeded under such plan, shall have been unanimously adopted by the board of county commissioners of such counties and published for three (3) consecutive issues in the official county newspaper. Whenever the board of county commissioners of any county having a population of three hundred thousand (300,000) or more, has, prior to the effective date of this act, adopted and published a resolution on a juvenile detention home as herein provided and no petition in protest or opposition to the adoption of such plan was filed with the county clerk as hereinafter provided and such board of county commissioners hereafter determines in their sole discretion that the total aggregate cost of such repairs, improvements and equipment has increased in an amount not exceeding ten percent (10%) of the total aggregate cost set out in such original resolution as adopted and published, such total aggregate cost shall thereupon be so redetermined by such board of county commissioners and thereafter the additional cost so incurred may be duly paid from general county funds, federal grants, gifts or any other funds which might be properly available for such purposes and the maximum total aggregate amount shall thereafter be the amount as so redetermined but nothing herein shall authorize the issuance of bonds beyond the amount stated in the original resolution adopting the plan and as published and not protested.

Whereupon, the board of county commissioners of such counties may thereafter advertise for proposals for the doing of such work at such times during said five (5) year period as it deems advisable under such plan for permanently improving, repairing and equipping such county buildings, award contracts therefor in the manner now provided by law, and issue serial bonds of such county in payment thereof, payable in approximately equal annual installments over a period of not to exceed fifteen (15) years, and bearing interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, unless a petition in protest or opposition to the adoption of such plan for permanently repairing, improving and equipping any or all such county buildings, signed by at least five hundred (500) qualified electors of such county, is filed with the county clerk of such county within thirty (30) days following the date of the last publication of the resolution adopted by the board of county commissioners of such counties. In the event such petition is filed, it shall be the duty of the board of county commissioners of such counties to submit the question of the adoption of such plan for repairing, improving and equipping such county buildings, and paying the cost thereof by the issuance of bonds, to the voters of such county at an election called for such purpose or at the next general election.

History: L. 1957, ch. 195, § 1; L. 1970, ch. 64, §49; L. 1975, ch. 160, § 1; L. 1978, ch. 99, § 23; April 25.



19-1595 Same; issuance of bonds; limitations.

19-1595. Same; issuance of bonds; limitations. All bonds issued by such county for the purposes herein provided may be issued annually over a period of not to exceed five (5) years, but the total amount of all such issues shall not exceed the aggregate amount fixed and stated in said resolution hereinabove referred to and adopted by the board of county commissioners of such counties. All such bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law. Any bonds issued under the provisions of this act shall be subject to any limitation of bonded indebtedness of such county.

History: L. 1957, ch. 195, § 2; June 29.



19-1596 Counties acquiring voting machines; building for storing and servicing and for other uses; resolution; plans and specifications; acquisition of site; costs; bonds.

19-1596. Counties acquiring voting machines; building for storing and servicing and for other uses; resolution; plans and specifications; acquisition of site; costs; bonds. The board of county commissioners of any county which has acquired or which hereafter may acquire voting machines pursuant to the provisions of K.S.A. 25-1307 through 25-1343, is hereby authorized to construct and equip a building, or to purchase an existing building and remodel the same, to be located in a suitable and desirable place in such county, for the primary purpose of housing, storing and servicing voting machines, provided such board of county commissioners shall, by resolution unanimously adopted by said board, finds and determines that such county does not have either adequate or sufficient space for the housing, storing and servicing of such voting machines and such other related county records and equipment. Upon the adoption of such resolution, the board of county commissioners of such county shall estimate, determine and fix the total cost of acquiring a site for such building, if such be necessary, the erecting and equipping of a building, or the purchasing and remodeling of an existing building, which total cost shall not exceed one-fourth of one percent of the total assessed tangible valuation of such county at the time of the adopting of such resolution.

The board of county commissioners of such counties shall employ a competent licensed architect or architects to make surveys for the erecting and equipping of such building or the purchasing and remodeling of an existing building, to prepare plans and specifications therefor and to supervise all work to be performed in the erecting and equipping or in the remodeling of an existing building so acquired. The board of county commissioners of such counties is hereby authorized to provide space in said building for the office of the election commissioner of the county and for the carrying out of the several functions and duties of such office.

The board of county commissioners of such counties may, by and with the consent of the state department of social welfare, and the federal government, provide for the location of the several offices of the local county board of welfare and its employees in said building; and in connection therewith, such county board is authorized to receive grants and aids from the federal government in the erecting and equipping of such offices in such building to be used for social welfare purposes. In connection with the plan for the erecting and equipping of such building or the purchasing and remodeling of an existing building the board of county commissioners of such counties is further authorized to acquire a site, if one be needed for such building, either by purchase, gift or by the right of eminent domain under the general condemnation statute, and the cost of acquiring such vacant site or existing building shall be computed in the total cost of erecting and equipping or remodeling such building, as the case may be, and the total cost thereof shall not exceed one-fourth of one percent of the total assessed tangible valuation of such county.

The actual cost of acquiring a building site and of erecting and equipping such building, or an existing building, under the provisions of this act, may be paid from the proceeds of the sale of general obligation, negotiable bonds issued by such county in an aggregate amount not exceeding the said sum stated in the resolution to be unanimously adopted by such board of county commissioners.

History: L. 1959, ch. 151, § 1; June 30.



19-1597 Same; publication of resolution; bids; protest petition; election.

19-1597. Same; publication of resolution; bids; protest petition; election. The resolution herein referred to, to be unanimously adopted by the board of county commissioners of such counties shall be published for three (3) consecutive issues in the official county paper. Whereupon, the board of county commissioners of such counties may thereafter advertise for proposals for the erecting and equipping of such building or the purchasing and remodeling of an existing building and award contracts therefor in the manner now provided by law, and issue serial bonds of such county in payment thereof, payable in not more than ten (10) approximate equal annual installments and bearing interest at a rate of not to exceed five percent (5%); unless a petition in protest or opposition to the acquiring of a site for the erecting and equipping of such building, or the purchasing and remodeling of an existing building, signed by at least five hundred (500) qualified electors of such county, is filed with the county clerk of said county within thirty (30) days following the date of the last publication of the said resolution adopted by the board of county commissioners of any such counties.

In the event such petition of protest or opposition is filed, it shall be the duty of the board of county commissioners of such counties to submit the question of acquiring a site, if the same be necessary, and the erecting and equipping of a building or the purchasing and remodeling of an existing building to be used for the purposes provided for in this act and paying the cost thereof by the issuance of bonds, to the voters of such county at any special election called for such purpose, by the board of county commissioners of such counties or at any regular, primary or general election.

History: L. 1959, ch. 151 § 2; June 30.



19-1598 Same; bond requirements; outside debt limitations.

19-1598. Same; bond requirements; outside debt limitations. All such bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law. Any bonds issued under the provisions of this act shall not be subject to any limitation of bonded indebtedness of such county.

History: L. 1959, ch. 151, § 3; June 30.



19-1599 Improvement of courthouse property in counties over 250,000; leasing of old site, conditions.

19-1599. Improvement of courthouse property in counties over 250,000; leasing of old site, conditions. The board of county commissioners of any county having a population of more than two hundred fifty thousand (250,000) is hereby authorized to improve by repairing, remodeling or renovating any courthouse building constructed more than twenty-five (25) years before this act takes effect. Such board of county commissioners is authorized, in the alternative, to demolish and raze such a courthouse and construct other improvements on such old courthouse site for public record storage, parking or for any other county purposes authorized by law. Such old courthouse site may be leased to any public or quasi-public body for periods of not more than ten (10) years, and, if leased, the lease may provide that certain repairs, remodelings or renovating shall be done by the lessee or by the county.

History: L. 1961, ch. 162, § 1; June 30.



19-15,100 Same; preliminary plan; resolution; survey and cost estimate; improvements, laws applicable.

19-15,100. Same; preliminary plan; resolution; survey and cost estimate; improvements, laws applicable. If the board of county commissioners of such county deem action under authority of this act to be necessary or expedient said board shall adopt by resolution a preliminary plan for the use of such old courthouse property. Said board shall then employ a licensed architect to make a survey and cost estimate for such improvement or demolition. After consideration of such survey and estimate, said board may have such improvements made or demolition done and the same shall be done in accordance with K.S.A. 19-214 to 19-216, and amendments thereto.

History: L. 1961, ch. 162, § 2; June 30.



19-15,101 Same; costs; no-fund warrants authorized; limitations; tax levies.

19-15,101. Same; costs; no-fund warrants authorized; limitations; tax levies. To pay for the improvements or demolition authorized by this act, the board of county commissioners of such counties may issue no-fund warrants and the provisions of K.S.A. 79-2940, and amendments thereto, shall apply in issuing said warrants except that the notation required in said section shall be: "Issued pursuant to authority of law" (followed by the citation of this act). The board shall use the proceeds of such no-fund warrants to pay all costs of the aforesaid improvement or demolition. The total of such warrants issued shall not exceed five hundred thousand dollars ($500,000), and the principal and the interest thereon may be payable in approximate equal installments over a period of not to exceed five (5) years from the date following their issuance. The said board shall make a levy at the first tax levying period after such warrants are issued, and each year thereafter, sufficient to pay such warrants and the interest thereon, until all warrants and interest have been paid in full.

History: L. 1961, ch. 162, § 3; June 30.



19-15,102 No-fund warrants for additional revenue for construction, repair and equipment of courthouse or courthouse and jail in counties between 35,000 and 40,000.

19-15,102. No-fund warrants for additional revenue for construction, repair and equipment of courthouse or courthouse and jail in counties between 35,000 and 40,000. Any county which has, prior to the effective date of this act, levied taxes for the purpose of providing funds for the construction and equipping of a courthouse, or courthouse and jail, or for the equipping, improving, furnishing and repairing of the courthouse, or for any one or more of such purposes, and which county has accumulated more than six hundred thousand dollars ($600,000) from such tax levies, and which amount is insufficient to carry out the purpose of which the tax levies were made, is hereby authorized to issue no-fund warrants, without an election, in an amount not exceeding three hundred sixty thousand dollars ($360,000) for the purpose of providing additional revenue to be used in conjunction with the proceeds of the tax levies to complete the construction, equipping and furnishing of the courthouse and for any and all other purposes for which the tax levies were made.

History: L. 1961, ch. 168, § 1; June 30.



19-15,103 Same; tax levies to pay warrants; cash basis and budget laws inapplicable.

19-15,103. Same; tax levies to pay warrants; cash basis and budget laws inapplicable. Whenever no-fund warrants are issued under the authority provided by this act, the board of county commissioners shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon, except that in lieu of making only one tax levy, such board of county commissioners, if it deems it advisable, may make a tax levy each year for not to exceed five years in approximately equal installments for the purpose of paying said warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and shall not be subject to the aggregate tax levy limit prescribed by K.S.A. 79-1947, and amendments thereto. Such warrants shall be issued, registered, redeemed and bear interest in the manner and in the form prescribed by K.S.A. 79-2940, and amendments thereto, except they shall not bear the notation required by such section and may be issued without the approval of the state board of tax appeals.

Any surplus existing after the redemption of such warrants shall be handled in the manner prescribed by K.S.A. 79-2940, and amendments thereto. None of the provisions of the cash basis and budget laws of this state shall apply to any expenditures made, the payment of which has been provided for by the issuance of warrants under this act.

History: L. 1961, ch. 168, § 2; L. 2008, ch. 109, § 41; L. 2014, ch. 141, § 35; July 1.



19-15,104 Same; application of act.

19-15,104. Same; application of act. The provisions of this act shall apply only in counties having a population of more than thirty-five thousand (35,000) and less than forty thousand (40,000).

History: L. 1961, ch. 168, § 3; June 30.



19-15,105 No-fund warrants for courthouse funds in certain counties between 10,000 and 13,000; limitation; conditions.

19-15,105. No-fund warrants for courthouse funds in certain counties between 10,000 and 13,000; limitation; conditions. The board of county commissioners of any county having a population of not less than ten thousand (10,000) and not more than thirteen thousand (13,000) and having an equalized assessed, taxable, tangible valuation of not less than twenty-eight million dollars ($28,000,000) and not more than thirty-nine million dollars ($39,000,000) is hereby authorized to issue no-fund warrants, without an election, and in an amount not exceeding one hundred seventy-five thousand dollars ($175,000) for the purpose of providing funds to be used in reconstructing, remodeling, repairing, improving, equipping and furnishing the courthouse of such county. The total amount of no-fund warrants herein authorized to be issued need not be issued for the total amount at one time, but may be issued from time to time as money is needed for the purpose for which the warrants are issued, but the total of all issues of such warrants shall not exceed $175,000.

History: L. 1963, ch. 169, § 1; Feb. 22.



19-15,106 Same; tax levies to pay warrants; cash basis and budget laws inapplicable.

19-15,106. Same; tax levies to pay warrants; cash basis and budget laws inapplicable. Whenever no-fund warrants are issued under the authority provided by this act, the board of county commissioners shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon, except that in lieu of making only one tax levy, such board of county commissioners, if it deems it advisable, may make a tax levy each year for not to exceed five years in approximately equal installments for the purpose of paying said warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and shall not be subject to the aggregate tax levy limit prescribed by K.S.A. 79-1947, and amendments thereto.

Such warrants shall be issued, registered, redeemed and bear interest in the manner and in the form prescribed by K.S.A. 79-2940, and amendments thereto, except they shall not bear the notation required by such section and may be issued without the approval of the state board of tax appeals. Any surplus existing after the redemption of such warrants shall be handled in the manner prescribed by K.S.A. 79-2940, and amendments thereto. None of the provisions of the cash basis and budget laws of this state shall apply to any expenditures made, the payment of which has been provided for by the issuance of warrants under this act.

History: L. 1963, ch. 169, § 2; L. 2008, ch. 109, § 42; L. 2014, ch. 141, § 36; July 1.



19-15,107 Purchase of abandoned U.S. post office building for county office space; resolution; limitation; bonds for remodeling and equipping.

19-15,107. Purchase of abandoned U.S. post office building for county office space; resolution; limitation; bonds for remodeling and equipping. Whenever the board of county commissioners of any county in which there is located in the county seat of said county an abandoned United States post office building by resolution finds that said county is in need of additional space for use as county offices and that said abandoned post office building would provide the necessary additional space for county offices, said board of county commissioners may purchase said abandoned United States post office building and the site on which is it located and may remodel and equip the same for use as additional space for county offices: Provided, That the total amount expended for such purchase and the remodeling and equipping of said building shall not exceed the sum of fifty thousand dollars ($50,000).

The board of county commissioners in any such county is hereby authorized to issue general obligation bonds of the county for the purpose of providing funds to pay for the purchase of said building and site for the remodeling and equipping of the building so purchased. Such bonds shall be issued, sold, delivered and retired in accordance with the provisions of the general bond law. If said county shall receive any payments from the federal government or any agency thereof for rent or as reimbursement for the cost of use of any space in said building, the amount so received from the federal government or any agency thereof shall be paid into the county treasury and the county treasurer shall credit the same to the bond and interest fund of said county and the same shall be applied to the payment of the principal and interest upon the bonds issued hereunder.

History: L. 1963, ch. 151, § 2; April 10.



19-15,108 Urban area counties; acquisition of sites for county buildings, parking and improvements; bonds, limitation.

19-15,108. Urban area counties; acquisition of sites for county buildings, parking and improvements; bonds, limitation. The board of county commissioners of any county designated as an urban area as permitted by section 17 of article 2 of the constitution of the state of Kansas, is hereby authorized to acquire by purchase, gift, or by right of eminent domain, site or sites for county buildings and related parking or for additional parking related to existing county buildings and to make parking improvements on such sites as may be acquired for parking purposes. For such purposes said board of county commissioners is authorized to issue and sell general obligation bonds of the county in an amount not exceeding one-half of one percent (1/2 of 1%) of the total assessed tangible valuation of the county, subject, however, to the restrictions and conditions hereinafter contained in this act.

History: L. 1965, ch. 201, § 1; May 14.



19-15,109 Same; resolution; protest petition; election.

19-15,109. Same; resolution; protest petition; election. Such board of county commissioners shall by written resolution unanimously adopted find that the acquisition of such site or sites is necessary and shall set out therein the location of the site or sites, the improvements to be made thereon, if any, and the total amount of bonds proposed to be issued. The resolution shall be published for three consecutive weeks in the official county paper. In the event a protest petition is signed by not less than five percent (5%) of the qualified voters of the county, as determined by the vote for secretary of state at the last general election, and is filed with the county clerk within thirty (30) days following the last publication of said resolution, it shall be the duty of the board of county commissioners of such counties to submit the question of acquiring such sites and making such improvements, if any, and paying for the cost thereof by the issuance of bonds to the voters of such counties at an election called for such purpose or at the next general election. If no such protest petition is filed within the time limitation contained herein, the board of county commissioners may proceed as authorized by this act. If an election is held pursuant to a protest petition and a majority vote is cast in favor of the proposition, the board of county commissioners shall have authority to proceed under this act.

History: L. 1965, ch. 201, § 2; May 14.



19-15,110 Same; disposition of improvements on acquired sites.

19-15,110. Same; disposition of improvements on acquired sites. Any improvements located on any site acquired by said board of county commissioners may be disposed of at public sale after first causing a publication for three consecutive weeks in the official county newspaper of the date and place of such sale.

History: L. 1965, ch. 201, § 3; May 14.



19-15,111 Same; bond provisions.

19-15,111. Same; bond provisions. The bonds issued for the purposes herein provided shall not exceed the aggregate amount fixed and stated in said resolution hereinabove referred to and adopted by the board. All such bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law and shall be subject to any limitations of bonded indebtedness of such county.

History: L. 1965, ch. 201, § 4; May 14.



19-15,114 County public buildings; definitions.

19-15,114. County public buildings; definitions. As used in this act, unless the context clearly requires otherwise, the following words shall have the meanings ascribed to them in this section:

(a) "Public building" shall mean and include any building or structure determined by the board of county commissioners to be necessary to the county for any public county purpose.

(b) "Improve" shall mean and include alteration, repair, reconstruction, remodeling, furnishing, equipping, extending, adding to, enlarging or any other work which will enhance, extend or restore the value or utility of the public building.

History: L. 1965, ch. 198, § 1; June 30.



19-15,115 Same; acquisition and construction; improvements; exercise of authority jointly with other municipalities.

19-15,115. Same; acquisition and construction; improvements; exercise of authority jointly with other municipalities. The board of county commissioners of any county may when it deems necessary erect or construct, acquire by gift, purchase, condemnation in fee simple or lease, a public building or buildings and may acquire any necessary site therefor by gift, purchase or condemnation in fee simple, or make use of any site or sites previously acquired by the county under authority of any other statute and may improve any existing public building. The authority herein conferred may also be exercised jointly or in cooperation with any other political subdivision of this state so empowered, upon such terms and conditions as shall be agreed upon by the board of county commissioners of the county and the governing body of such cooperating political subdivision.

History: L. 1965, ch. 198, § 2; June 30.



19-15,116 Same; financing of costs; issuance of bonds, procedure; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election; no-fund warrants.

19-15,116. Same; financing of costs; issuance of bonds, procedure; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election; no-fund warrants. The board of county commissioners of any county may for the purposes hereinbefore authorized and provided:

(a) Receive and expend gifts;

(b) receive and expend grants-in-aid of state or federal funds;

(c) issue general obligation bonds of the county. If it is determined that it is necessary to issue more than $300,000 in general obligation bonds for the purposes hereinbefore authorized, such bonds shall not be issued until the question of their issuance has been submitted to a vote of the qualified electors of the county and has been approved by a majority of those voting thereon at a general election or at a special election called for that purpose. Such election shall be called and held and bonds issued in the manner provided by the general bond law;

(d) make an annual tax levy of not to exceed one mill for a period of not to exceed 10 years upon all taxable tangible property in the county for the purpose of creating a building fund to be used for the purposes herein provided and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, except that no such levies shall be made until a resolution authorizing the same shall be adopted by the board of county commissioners stating the specific purpose for which such fund is created, the total amount proposed to be raised, the number of years such tax levy shall be made and shall be published once each week for three consecutive weeks in the official county newspaper. Whereupon such levies may be made unless a petition requesting an election upon the proposition, signed by electors equal in number to not less than 10% of the electors of the county who voted for the secretary of state at the last preceding general election, is filed with the county clerk within 30 days following the last publication of such resolution. In the event such petition is filed, the board of county commissioners shall submit the question to the voters at an election called for that purpose and held within 90 days after the last publication of the resolution or at the next general election if held within that time and no such levies shall be made unless such proposition shall receive the approval of a majority of the votes cast thereon. Such election shall be called and held in the manner provided in the general bond law. Such building fund may be used for the purposes stated in the resolution establishing the same at any time after the making of the second levy and if there are insufficient moneys in the building fund for such purpose the board of county commissioners may, in the manner provided by the general bond law of the state issue general obligation bonds of the county in an amount which together with the amount raised by the tax levies will not exceed the total amount stated in the resolution creating such fund. All levies authorized under the provisions of this section shall be in addition to and not limited by any other act authorizing or limiting the tax levies of such counties. Counties are hereby authorized to invest any portion of the special building fund which is not currently needed in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in direct obligations of the United States government maturing or redeemable at par and accrued interest within three years from date of purchase, the principal and interest whereof is guaranteed by the government of the United States. All interest received on any such investment shall upon receipt thereof be credited to the special building fund, except that the board of county commissioners of any county which has heretofore established a building fund under the provisions of this act may, if it shall find that the amount of the fund as originally established is insufficient for such purposes, by resolution redetermine and increase the amount necessary to be raised for the purpose for which such fund was originally created and may make or continue to make an annual tax levy of not to exceed one mill upon all of the taxable tangible property of the county for the purpose of providing the additional funds contemplated by the supplemental resolution and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Such supplemental resolution shall be published and shall be subject to petition for election and become effective in like manner as that provided for the original resolution;

(e) issue no-fund warrants in the manner and form and bearing interest and redeemable as prescribed by K.S.A. 79-2940, and amendments thereto, except that they may be issued without the approval of the state board of tax appeals, and without the notation required by such section. The board of county commissioners shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon. All such levies shall be in addition to all other levies authorized or limited by law and the tax limitations provided by article 19 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, shall not apply to such levies;

(f) use moneys from the general operating fund or other appropriated budgeted fund when such is available;

(g) use moneys received from the sale of public buildings or buildings and sites without regard to limitations prescribed by the budget law;

(h) or may combine any two or more of such methods of financing for the purposes herein authorized, except that counties shall first use funds received from the payment of insurance claims for damages sustained by any such public building before resorting to methods of financing herein authorized;

(i) authorize the county engineer to supervise the work necessary for the purposes herein provided, including the right of such county engineer to have such work done by force account as well as by contract.

History: L. 1965, ch. 198, § 3; L. 1972, ch. 77, § 1; L. 1977, ch. 54, § 26; L. 1979, ch. 52, § 89; L. 1982, ch. 118, § 1; L. 2008, ch. 109, § 43; L. 2014, ch. 141, § 37; July 1.



19-15,117 Same; lease of buildings, when; terms and conditions.

19-15,117. Same; lease of buildings, when; terms and conditions. Any county owning or hereafter acquiring any public building may, except as otherwise specifically provided by law, lease any such building or any part thereof, when the board of county commissioners shall by resolution determine that the same is not required for county purposes, for a period not exceeding one (1) year at a time, upon such terms and conditions as the board of county commissioners may deem to be in the best interest of the county.

History: L. 1965, ch. 198, § 4; June 30.



19-15,118 Same; sale of building and site; terms; use of moneys.

19-15,118. Same; sale of building and site; terms; use of moneys. Any county owning any public building and site is, except as otherwise specifically provided by law, hereby authorized to sell such building or building and site, when the board of county commissioners shall by resolution determine that such building or building and site is no longer of benefit to the county, upon such terms and in such manner as the board of county commissioners may deem to be in the best interest of the county. Moneys received from the sale of any such building or building and site may be placed in a special building fund and used without regard to the limitations prescribed by the budget law, for any of the purposes authorized by this act and may be used in combination with other funds as hereinbefore provided by this act.

History: L. 1965, ch. 198, § 5; June 30.



19-15,120 Counties designated urban areas; acquisition of building sites; general obligation bonds; limitations.

19-15,120. Counties designated urban areas; acquisition of building sites; general obligation bonds; limitations. The board of county commissioners of any county which has been designated an urban area by the legislature is hereby authorized and empowered to acquire a building site or sites for the rendering of county services by county officials subject to the limitations prescribed by K.S.A. 19-1586: Provided, however, That general obligation bonds may be issued by such county in an amount not to exceed one hundred fifty thousand dollars ($150,000) to pay all or part of the cost of such acquisition without an election but subject to the provisions of K.S.A. 19-15,122.

History: L. 1968, ch. 94, § 1; March 19.



19-15,121 Same; court rooms and facilities; general obligation bonds; limitations.

19-15,121. Same; court rooms and facilities; general obligation bonds; limitations. The board of county commissioners of any county which has been designated an urban area by the legislature is hereby authorized and empowered to issue general obligation bonds of such county to pay all or any part of the cost of providing additional district court rooms and court facilities at the county seat. The courthouse may be improved, altered, repaired, reconstructed, furnished, equipped, extended, added on to, enlarged or subjected to any other work which will enhance, extend or restore the value or utility of the courthouse as a site for district court facilities. District court facilities shall include but are not limited to courtrooms, jury rooms, witness rooms, work and storage space for judges, clerk of the district court, bailiffs and court reporters, witness rooms and necessary furnishings. Such bonds may be issued by such county in an amount not to exceed six hundred fifty thousand dollars ($650,000) without the same being authorized by election but shall be issued subject to the provisions of K.S.A. 19-15,122.

History: L. 1968, ch. 94, § 2; March 19.



19-15,122 Same; general obligation bonds; resolution; publication; petition; election.

19-15,122. Same; general obligation bonds; resolution; publication; petition; election. The board of county commissioners shall first determine the total amount necessary to be expended for the purposes enumerated in K.S.A. 19-15,120 and 19-15,121 and the amount so determined shall be included in the resolution and publication hereinafter provided for.

Subject to the provisions hereinafter contained, the board of county commissioners may issue and sell in the manner provided by the general bond law, bonds of the county in an amount which will not exceed the total amount stated in said resolution and publication and authorized by this act: Provided, That no contract shall be let or bonds issued under this act until a resolution is adopted by the board of county commissioners stating (a) that they deem it advisable to acquire a site or build district court facilities, (b) the total amount determined necessary to pay for such items or both, (c) that it is necessary to issue and sell bonds, stating the amount thereof, in payment therefor. Such resolution shall be published for three (3) successive issues in the official county paper. Whereupon, the board of county commissioners may advertise for proposals for the doing of such work, award contracts therefor in the manner now provided by law, contract for sites or institute eminent domain proceedings therefor, and issue bonds of such county in payment thereof, unless a petition protesting the adoption of such plan signed by at least five percent (5%) of the qualified electors of such county as certified to the county commissioners by the county election commissioner, is filed with the county clerk of such county within thirty (30) days following the date of the last publication of such resolution. In such event, the board of county commissioners shall submit the question of issuance of the bonds to the voters of such county at an election called and held, in the manner provided for the calling and holding of elections upon the question of issuing bonds, under the general bond law, for such purpose or at the next general election.

History: L. 1968, ch. 94, § 3; March 19.



19-15,123 Additional courtrooms and facilities for probate and juvenile matters in counties over 300,000; no-fund warrants or general obligation bonds; tax levies.

19-15,123. Additional courtrooms and facilities for probate and juvenile matters in counties over 300,000; no-fund warrants or general obligation bonds; tax levies. The board of county commissioners of any county in this state having a population of more than 300,000 may provide additional courtrooms, offices and other facilities as are required by the district court judge to carry out probate and juvenile matters. The quarters and facilities shall be constructed and furnished in available space of the courthouse. The board of county commissioners is hereby authorized to issue no-fund warrants or general obligation bonds for the purpose of paying all costs incurred in providing additional quarters and facilities. Before such warrants shall be issued the board of county commissioners shall have received from the chief judge of the district court a resolution certifying to the necessity of additional quarters. Such no-fund warrants shall be issued in the manner and form, bear interest and be redeemed as prescribed by K.S.A. 79-2940, and amendments thereto, except that warrants may be issued without approval of the state board of tax appeals, and without the notation required by K.S.A. 79-2940, and amendments thereto. The board of county commissioners shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon. In lieu of making only one tax levy, the board of county commissioners may, if it deems it advisable, make a tax levy each year for not to exceed five years in approximately equal installments for the purpose of paying the warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and shall not be subject to or within the aggregate tax levy limitation prescribed by article 19 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto. None of the provisions of the state budget law shall apply to any expenditure which has been provided for by the issuance of warrants under this act. General obligation bonds issued under the authority of this act shall be issued in the manner prescribed by the general bond law but shall not be subject to or within any bonded debt limitation prescribed by any other law of this state and shall not be considered or included in applying any other law limiting bonded indebtedness.

History: L. 1969, ch. 146, § 1; L. 1976, ch. 145, § 71; L. 1977, ch. 92, § 1; L. 1999, ch. 57, § 4; L. 2008, ch. 109, § 44; L. 2014, ch. 141, § 38; July 1.



19-15,124 Courthouses and jails in certain counties; site and building; tax levy, use of proceeds.

19-15,124. Courthouses and jails in certain counties; site and building; tax levy, use of proceeds. The board of county commissioners of any county which was making an annual levy for the purpose of creating a special fund to be used for acquiring a site for, and building, equipping and furnishing a courthouse and jail or any one or more of such purposes, under the provisions of K.S.A. 19-1563 or 19-1569 at the time of the repeal of such statutes, is hereby authorized to continue to make such annual tax levies upon all taxable tangible property in such county for such purposes and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county in an amount not to exceed one mill for a period of years which, together with the number of years in which a levy was actually made under the provisions of K.S.A. 19-1563 or 19-1569, shall not exceed the total number of years stated in the resolution providing for the making of such annual tax levies under the provisions of such statutes and the total amount collected shall not exceed that set forth in the original resolution authorizing such tax levies.

History: L. 1970, ch. 107, § 1; L. 1979, ch. 52, § 90; July 1.



19-15,125 Same; use of proceeds from tax levies and sale of bonds.

19-15,125. Same; use of proceeds from tax levies and sale of bonds. The board of county commissioners of any county which levied a tax under the provisions of K.S.A. 19-1563 or 19-1569 prior to the repeal of either of said statutes is hereby authorized to use the proceeds of such levy or levies together with the proceeds of the sale of general obligation bonds, and tax levies made under the provisions of this act and the proceeds of the sale of general obligation bonds and the levy of taxes under the provisions of K.S.A. 19-15,116, for the purpose of building or constructing, equipping and furnishing a courthouse and jail or for any one or more of such purposes for such county and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1970, ch. 107, § 2; L. 1979, ch. 52, § 91; July 1.



19-15,126 Same; general obligation bonds; issuance where authorized prior to repeal of authorizing statute; limitations.

19-15,126. Same; general obligation bonds; issuance where authorized prior to repeal of authorizing statute; limitations. The board of county commissioners of any county which commenced the levy of a tax under the provisions of K.S.A. 19-1563 or 19-1569 prior to the repeal of such statutes is hereby authorized to issue and sell in the manner provided by the general bond law, general obligation bonds of such county in an amount which would, together with the amount raised by the levies made under K.S.A. 19-1563 or 19-1569, not exceed the amount stated in the resolution under which such tax levy was originally made. Any bonds issued hereunder shall not be subject to or within any bonded debt limitation prescribed by any other law of this state and shall not be considered or included in applying any other law limiting bonded indebtedness.

History: L. 1970, ch. 107, § 3; March 21.



19-15,127 Same; issuance of general obligation bonds where formerly authorized by supplemental resolution; outside bond debt limitation.

19-15,127. Same; issuance of general obligation bonds where formerly authorized by supplemental resolution; outside bond debt limitation. In the event any board of county commissioners has heretofore made a tax levy under the provisions of K.S.A. 19-1563 or 19-1569, now repealed, and in the further event that a supplemental resolution was adopted under the provisions of K.S.A. 19-1569 or 19-1572a, now repealed, and no protest petition was filed against said increased levy or such supplemental resolution, or if so filed an election was held and said increased amount was approved by a majority of the qualified electors voting at a special election held thereon and in the further event that there are insufficient moneys in said special fund, such boards of county commissioners are hereby authorized to issue and sell general obligation bonds of said county in the manner provided by the general bond law in an amount which, together with the amount collected under said special tax levy under such original resolution, together with the amount collected under said special tax levy under said supplemental resolution will not exceed the amount stated in said supplemental resolution as authorized by K.S.A. 19-1569 or 19-1572a, now repealed. Any bonds issued under this act shall not be subject to or within any bonded debt limitation prescribed by any other law of this state and shall not be considered or included in applying any other law limiting bonded indebtedness.

History: L. 1970, ch. 107, § 4; March 21.



19-15,128 Same; issuance of general obligation bonds where special tax levy authorized under former law; limitations; validation of certain levies; election.

19-15,128. Same; issuance of general obligation bonds where special tax levy authorized under former law; limitations; validation of certain levies; election. The board of county commissioners of any county which has heretofore made a tax levy under provisions of K.S.A. 19-1569, now repealed, shall have the further right and authority by resolution without further publication and without the necessity of an election to revise the total amount determined as being necessary for such improvements and to issue general obligation bonds of such county in the manner provided by the general bond law. The amount of such special tax levy collected, together with the amount of general obligation bonds issued shall not exceed the amount originally determined or redetermined by resolution, nor exceed two and one-half percent (21/2%) of the assessed taxable tangible value of such county at the time of the issuance of such bonds. If any such county shall have made a tax levy in the year 1969 to finance the 1970 budget and included within such levy was the special tax levy contemplated by K.S.A. 19-1569, that notwithstanding such repeal such levy is hereby validated.

If the board of county commissioners of any such county deems it advisable to issue bonds which, together with the amount of such special tax levy collected, will exceed two and one-half percent (21/2%) of the assessed taxable tangible valuation of the county it may by resolution cause a proposition to issue such bonds in such amount as it deems advisable to be submitted to the electors of such county in the manner provided in the general bond law. If approved by a majority of the electors voting on such proposition such bonds may be issued in the manner provided in the general bond law and shall not be subject or within any bonded debt limitation prescribed by any law of this state and shall not be considered or included in applying any law limiting bonded indebtedness.

History: L. 1970, ch. 107, § 5; L. 1971, ch. 88, § 1; July 1.



19-15,135 Sale of county farm or home property in certain counties between 35,000 and 50,000; election.

19-15,135. Sale of county farm or home property in certain counties between 35,000 and 50,000; election. The board of county commissioners of any county having a population of more than thirty-five thousand (35,000) and not more than fifty thousand (50,000) and an assessed valuation of more than one hundred and ten million dollars ($110,000,000) owning a county farm or county home may after having submitted the proposition to and having received the approval of a majority of the electors voting at an election called and held as required by K.S.A. 19-211, sell all or any portion of the county farm or home.

History: L. 1973, ch. 118, § 1; March 22.



19-15,136 Same; disposition of moneys received; use; budget law inapplicable.

19-15,136. Same; disposition of moneys received; use; budget law inapplicable. Whenever the board of county commissioners of such county shall sell county home or farm property as provided in K.S.A. 19-15,135, all moneys received from the sale of such property shall be placed in a special building fund and shall be used for the construction, reconstruction or repair of county buildings or for the retirement of any outstanding indebtedness of the county incurred in paying the cost of constructing, reconstructing or repair of county buildings. Moneys in such fund shall not be subject to and may be used for the purposes herein authorized without regard to the limitations prescribed by the budget law.

History: L. 1973, ch. 118, § 2; March 22.



19-15,137 Transfer of balance in certain fund to special county hospital and home for aged fund in certain counties between 3,600 and 4,500 authorized.

19-15,137. Transfer of balance in certain fund to special county hospital and home for aged fund in certain counties between 3,600 and 4,500 authorized. Whenever the board of county commissioners of any county having a population of more than three thousand six hundred (3,600) and not more than four thousand five hundred (4,500) and an assessed valuation of more than twenty-five million dollars ($25,000,000) and not more than forty million dollars ($40,000,000) which has established a building fund and levied a tax therefor for the purpose of constructing a courthouse in such county but which has prior to the effective date of this act made improvements in the existing courthouse, shall by resolution determine that the purpose for which such levy was made has been fulfilled by such improvements and that all indebtedness and obligations of such fund have been fully paid and cancelled, and the unexpended balance, stating the amount, is not presently and will not in the future be required for such purpose by reason of the fact that the purpose has been fulfilled, such unexpended balance may be transferred to a special county hospital and home for the aged fund and used only for the purpose of constructing and furnishing enlargements or additions to the county hospital and home for the aged established and operated by such county.

History: L. 1973, ch. 120, § 1; July 1.



19-15,138 Issuance of bonds for remodeling and restoration of courthouses in certain counties.

19-15,138. Issuance of bonds for remodeling and restoration of courthouses in certain counties. The board of county commissioners of any county which submitted a proposition to issue bonds of the county under the authority of K.S.A. 19-15,116 for the remodeling and restoration of the courthouse of the county to the electors of such county at the general election held in November in 1974, which proposition was approved by a majority of the electors of the county voting thereon, is hereby authorized to issue such bonds in addition to any other bonds issued by such county prior thereto.  Such bonds shall be exempt from any statutory limitation upon bonded indebtedness and shall not be included in computing the total bonded indebtedness of such county.

History: L. 1976, ch. 115, § 1; L. 1978, ch. 92, § 1; July 1.



19-15,138a Bonds issued for construction and furnishing of jail and law enforcement center in certain counties exempt from limitations on bonded indebtedness.

19-15,138a. Bonds issued for construction and furnishing of jail and law enforcement center in certain counties exempt from limitations on bonded indebtedness. Bonds issued under the authority of K.S.A. 19-15,116 by any county having a population of not less than twenty-six thousand (26,000) and not more than twenty-eight thousand (28,000) and having an equalized, assessed, taxable, tangible valuation of not less than one hundred forty-six million dollars ($146,000,000) and not more than one hundred sixty million dollars ($160,000,000) for the purpose of the construction, furnishing and equipping of a county jail and law enforcement center shall be exempt from any statutory limitation on bonded indebtedness and shall not be included in computing the total bonded indebtedness of such county.

History: L. 1978, ch. 96, § 1; Feb. 4.



19-15,139 Civic centers in certain counties; acquisition, construction, operation.

19-15,139. Civic centers in certain counties; acquisition, construction, operation. The board of county commissioners of Seward, Shawnee and Wyandotte counties may acquire by condemnation, gift, bequest, purchase or lease from public or private sources and may plan, construct, reconstruct, repair, remodel, furnish, equip, operate and maintain, and may lease to others for operation and maintenance, civic and other multi-use public facilities for the benefit of the people of the county. The facilities shall include all necessary buildings, access roads to connect with existing thoroughfares or interstate highways, parking facilities, concessions and other improvements deemed necessary by the board. The board may do all things incidental or necessary to establish public or private facilities, located upon, above or below the ground, for the types of functions and activities deemed suitable by the board.

History: L. 1977, ch. 81, § 1; L. 1978, ch. 93, § 1; L. 1983, ch. 96, § 1; L. 1983, ch. 97, § 1; April 21.



19-15,140 Same; general obligation bonds; election.

19-15,140. Same; general obligation bonds; election. In order to carry out the authority granted in K.S.A. 19-15,139, and for no other purpose, the board of county commissioners of Shawnee and Wyandotte counties may issue general obligation bonds of the county in an amount not to exceed $20,000,000. The board of county commissioners of Seward county may issue general obligation bonds in an amount not to exceed $5,000,000. No bonds shall be issued until the question of their issuance has been submitted to a vote of the qualified electors of the county at any county general election, school board election or special election called and held for that purpose, and a majority of the qualified electors voting thereon votes in favor thereof. The election shall be called and held and the bonds shall be issued, sold, delivered, registered and retired in the manner provided by the general bond law.

History: L. 1977, ch. 81, § 2; L. 1978, ch. 93, § 2; L. 1983, ch. 96, § 2; Feb. 24.



19-15,141 Same; bonds not subject to debt limitations, exception.

19-15,141. Same; bonds not subject to debt limitations, exception. Bonds issued pursuant to K.S.A. 19-15,140, and amendments thereto, by Seward and Wyandotte counties shall not be subject to or within any bonded debt limitation fixed by any other law of this state. Any bonds issued pursuant to K.S.A. 19-15,140, and amendments thereto, by Shawnee county shall be subject to the bonded debt limit of the county unless the proposition to exceed such bonded debt limitation has been submitted to and approved by a majority of the electors voting in favor thereof at an election called and held thereon. Such proposition shall state the amount of the county's total bonded indebtedness which is outstanding at the time of such election and the amount by which the bonds proposed to be issued will exceed the bonded debt limit of the county. Elections upon such proposition shall be noticed, called and held in the manner prescribed by the general bond law.

History: L. 1977, ch. 81, § 3; L. 1983, ch. 96, § 3; L. 1984, ch. 97, § 2; April 26.



19-15,142 Coliseums in certain counties; operation and maintenance; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election.

19-15,142. Coliseums in certain counties; operation and maintenance; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election. The board of county commissioners of any county having a population of more than 300,000 is hereby authorized to levy an annual tax for not to exceed two years in an amount not to exceed 4/10 mill upon all of the taxable tangible property of the county for the purpose of providing funds for the operation and maintenance of a coliseum and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. No tax levy shall be made under the provisions of this section until the board of county commissioners shall have published a resolution authorizing such tax once each week for three consecutive weeks in the official county newspaper. If within 60 days following the last publication of said resolution, a petition in opposition to the levy, signed by not less than 5% of the qualified electors of the county, is filed with the county election officer, no such tax shall be levied unless a majority of the electors voting on the question of levying the tax shall approve the same at the next general election.

History: L. 1977, ch. 83, § 1; L. 1979, ch. 52, § 92; L. 1990, ch. 66, § 24; May 31.



19-15,143 Bond limitation exemption; Geary county jail and law enforcement center.

19-15,143. Bond limitation exemption; Geary county jail and law enforcement center. Bonds issued under the authority of K.S.A. 19-15,116 by the board of county commissioners of Geary county for the purpose of constructing, furnishing and equipping a county jail and law enforcement center or for the purpose of constructing, furnishing and equipping enlargements and additions thereto shall be exempt from any statutory limitation on bonded indebtedness and shall not be included in computing the total bonded indebtedness of such county.

History: L. 1982, ch. 112, § 1; April 22.



19-15,144 Shawnee county jail; issuance of bonds to finance purchase of land and certain improvements, furnishing and equipping.

19-15,144. Shawnee county jail; issuance of bonds to finance purchase of land and certain improvements, furnishing and equipping. (a) The board of county commissioners of Shawnee county is hereby authorized to issue general obligation bonds of the county in an amount not to exceed $20,000,000 for the purpose of constructing, furnishing and equipping a county jail. The proceeds of such bonds also may be used to purchase land and any improvements thereon from the Topeka public building commission as a site for such jail. The board of county commissioners shall enter into any agreement necessary to cancel all lease agreements entered into with the Topeka public building commission concerning a county jail prior to the effective date of this act.

(b) Bonds issued pursuant to this section shall be exempt from any statutory limitation on bonded indebtedness and shall not be included in computing the total bonded indebtedness of the county.

History: L. 1986, ch. 64, § 2; April 24.






Article 16 COUNTY SEATS

19-1601 Location or removal of county seat, when; petition; order for election.

19-1601. Location or removal of county seat, when; petition; order for election. When the county seat of any county has not been located by a vote of the electors of the county, and county buildings have not been erected at the county seat at a cost to the county of at least one thousand dollars, the board of county commissioners, upon the petition of a majority of the legal electors of the county, shall order an election for the location or removal of such county seat.

History: G.S. 1868, ch. 26, § 1; March 3; R.S. 1923, 19-1601.



19-1601a Office at place other than county seat; validation.

19-1601a. Office at place other than county seat; validation. Whenever a board of county commissioners has established in any county at a place other than the county seat of said county, an office for the rendering of county services by county officials, such action of the board of county commissioners is hereby validated, confirmed and ratified.

History: L. 1947, ch. 212, § 1; April 11.



19-1601b Same; deputy or clerks; compensation; additional compensation to county officer.

19-1601b. Same; deputy or clerks; compensation; additional compensation to county officer. Such board of county commissioners may require any county official to provide a deputy or such clerk or clerks as may be necessary to render services of his office at such place in the county as the board of county commissioners shall direct. Such deputies and clerks shall be allowed such compensation as the board of county commissioners shall fix which shall be paid from the county general fund. The board of county commissioners may allow any elective county officer maintaining an office at a place other than the county seat such compensation for maintaining said office as it shall deem proper, which compensation shall be paid from the county general fund and shall be in addition to any compensation or salary otherwise provided for by law.

History: L. 1947, ch. 212, § 2; April 11.



19-1602 Election for relocation of county seat, when; petition; registration.

19-1602. Election for relocation of county seat, when; petition; registration. That in all cases where the county seat of any county in this state has been, or shall hereafter be located by a vote of the electors of such county, or where county buildings have been erected, donated, or purchased at the county seat, the cost of which shall have been at least two thousand dollars ($2,000) the board of county commissioners upon the petition of three-fifths of the legal electors of such county, shall order an election for the relocation of the county seat: Provided, That in all counties having a population of more than two thousand people, in which building shall have been erected at any such county seat for county purposes, the cost of which shall have been at least ten thousand dollars ($10,000), or in which the county seat has been located for eight years or more consecutively at any one place by vote of the electors of such county, it shall require a vote of three-fifths of the legal electors of such county to relocate the county seat and to remove it from such place, and the board of county commissioners shall only upon the petition of two-thirds of the legal electors of such county order an election for the relocation of any such county seat: Provided further, That in counties of the state having a population of more than 3,850 and less than 5,000 and having an assessed valuation of tangible property of not more than $7,000,000, the board of county commissioners shall upon the petition of fifty-one percent of the legal electors of such county order an election for the relocation of the county seat of such county and it shall require fifty-five percent of the voters at such election to relocate the county seat: Provided further, That in any county having a population of not less than three thousand nor more than thirty-four hundred and fifty people, according to the last preceding census taken by the several assessors of said county, the board of county commissioners shall, upon the petition of one-half of the legal electors of such county, order an election for the relocation of the county seat of any such county, and it shall require a majority of three-fifths of the votes of legal electors cast at such election to relocate the county seat thereof, and to move it from such place: And provided further, That when the county seat of any county has been located by a vote of the electors of the county, the place to which it is proposed to remove the county seat shall be designated in the petition and the balloting at the election shall be for or against a removal of the county seat to the place so designated, and no election for the relocation of any county seat shall be ordered or had within five years from the last preceding legal election touching the location or relocation of any such county seat: Provided, That in counties having a population of less than two thousand an election may be called at any time after two years from the last preceding legal election, but no preceding nor pretended election for the relocation of any county seat had or held since the taking effect of K.S.A. 19-1613 to 19-1629, inclusive, shall be deemed or held to have been an election within the meaning of this act unless registration was had as required by the terms of said K.S.A. 19-1613 to 19-1629, inclusive.

History: L. 1920, ch. 25, § 1; R.S. 1923, 19-1602; L. 1925, ch. 134, § 1; L. 1937, ch. 184, § 1; March 25.



19-1603 Estimate of value of lots.

19-1603. Estimate of value of lots. That for the purpose of ascertaining the compensation to which any person may be entitled under the provisions of section 2 [*] of this act, the board of county commissioners of the proper county shall appoint three disinterested freeholders, electors of the county commissioners, whose duty it shall be to make a true and just estimate, under oath, of the value of all lots to which any owners thereof may be entitled, and shall file the same in the office of the county clerk of the proper county; and the full payment of the sum so estimated and reported by said commissioners, shall be made before the seat of justice of such county shall be moved.

History: G.S. 1868, ch. 26, § 3; March 3; R.S. 1923, 19-1603.

* Legislative history of "section 2 of this act" was broken by failure of L. 1920, ch. 25, § 1, to amend L. 1919, ch. 161, § 1, see 19-1602.



19-1604 Determination of legal electors.

19-1604. Determination of legal electors. For the purposes of this act, the county commissioners shall be governed by the last assessment rolls of the several township and city assessors of the county, and no petitioner shall be deemed a legal elector unless he be an elector and his name appears on said rolls.

History: G.S. 1868, ch. 26, § 4; L. 1883, ch. 91, § 2; April 5; R.S. 1923, 19-1604.



19-1605 When election held; notices.

19-1605. When election held; notices. The elections provided for in this act shall be held within fifty days after the presentation of the petition therefor; and the county commissioners shall cause thirty days' notice of any such election to be given, by publication in one or more newspapers published in the county, or by posting written or printed notices at the several voting places in the county.

History: G.S. 1868, ch. 26, § 5; March 3; R.S. 1923, 19-1605.



19-1606 Canvass of first election.

19-1606. Canvass of first election. The board of commissioners shall meet on the Saturday following said election, and proceed to canvass the vote; and the place having received the majority of all the votes cast shall be proclaimed by them the county seat of the county.

History: G.S. 1868, ch. 26, § 6; March 3; R.S. 1923, 19-1606.



19-1607 Second election.

19-1607. Second election. When the county seat of any county has not been located by a vote of the legal electors of the county, if on the first election for the location thereof no place shall receive a majority of all the votes cast a second election shall be held on the second Tuesday thereafter, and at such election the balloting shall be confined to the two places having received the highest number of votes at the last preceding election.

History: G.S. 1868, ch. 26, § 7; L. 1883, ch. 91, § 3; April 5; R.S. 1923, 19-1607.



19-1608 Canvass of second election.

19-1608. Canvass of second election. In case of a second election, the board of county commissioners shall meet on the Saturday following, canvass the vote and proclaim the result, as hereinbefore provided.

History: G.S. 1868, ch. 26, § 8; March 3; R.S. 1923, 19-1608.



19-1609 Removal to new county seat; time; penalty for failure.

19-1609. Removal to new county seat; time; penalty for failure. The county officers who are required by law to keep their offices at the county seat shall within twenty days after said proclamation remove all books, records, papers and furniture belonging to the county, to the place therein named; and if any officer shall fail to remove within the time prescribed by this section, he or his sureties shall pay to the county the sum of five dollars for each and every day of such failure, to be sued for and collected by the board of county commissioners.

History: G.S. 1868, ch. 26, § 9; March 3; R.S. 1923, 19-1609.



19-1610 How elections conducted.

19-1610. How elections conducted. Elections provided for in this act shall be conducted in all respects as provided for by the general election laws of the state.

History: G.S. 1868, ch. 26, § 10; March 3; R.S. 1923, 19-1610.



19-1611 Days for elections.

19-1611. Days for elections. No election under this act shall be held on the day of any general election.

History: G.S. 1868, ch. 26, § 11; March 3; R.S. 1923, 19-1611.



19-1612 Ballots at elections.

19-1612. Ballots at elections. At all elections under this act the ballots shall be headed "For county seat," and following thereafter shall be the name of the place for which the elector desires to cast his vote.

History: G.S. 1868, ch. 26, § 12; March 3; R.S. 1923, 19-1612.



19-1613 Board of registry.

19-1613. Board of registry. That the persons authorized by law to act as judges of elections in any election or voting precinct of this state shall constitute a board of registry for their respective voting precincts, and shall meet on Tuesday, three weeks preceding any election for the permanent location or relocation of the county seat of any county in the state of Kansas, at nine o'clock a.m., at the place designated for holding the polls of said election, and proceed to make a list as hereinbefore prescribed of all persons qualified and entitled to vote at the ensuing election in the voting precinct of which they are judges, which list when completed shall constitute and be known as the register of election of said voting precinct; and said board may continue their session two days if necessary.

History: L. 1881, ch. 89, § 1; March 4; R.S. 1923, 19-1613.



19-1614 Register.

19-1614. Register. Said registers shall each contain a list of the persons so qualified and entitled to vote in said voting precinct at the coming election for the permanent location or relocation of the county seat; alphabetically arranged according to their respective surnames, so as to show in one column the name at full length, and in another column, in cities, the residence, by the number of the dwelling, if there be a number, and the name of the street, or other location of the dwelling place of each elector. It shall be the duty of said board to enter in said lists the name of every person residing in their voting precinct whose name appears on the poll book kept in said precinct at the last preceding election; in cities, the numbers of the dwellings and name of the street, or other location, if the same shall be known to or can be ascertained by such board; and for this purpose said board is authorized to take from the office in which they are filed the duplicate poll book made and filed by the judges of such voting precinct at the election held next prior to the making of such register.

In making said list the board shall enter thereon, in addition to the names on the duplicate poll book, the names of all other persons who are well known to them to be qualified electors in said voting precinct; and the names of all persons on the duplicate poll book who have died or removed from the voting precinct shall be omitted from said register. The said boards shall complete, as far as practicable, the said register on the day of their meeting aforesaid, and shall make four copies thereof, and certify the register and each of said copies to be a true list of the legal voters in their voting precinct, so far as the same are known to them, within two days thereafter, and file said original list, together with the list taken from the office as aforesaid, in the office of the township clerk of the township in which said election precinct may be, within three days of said meeting.

One copy of said list shall be kept by each of said judges, and carefully preserved by him for their use, on the day or days hereinafter mentioned for the revision of the same. One copy of said list shall, immediately after its completion, be posted in some conspicuous place where said election is to be held, in the voting precinct, and be accessible to any elector who may desire to examine the same. And any person who shall take down, tear down, or deface any list so posted, shall on conviction thereof be punished by a fine of fifty dollars, or by imprisonment in the county jail for a term of sixty days, or by both fine and imprisonment.

History: L. 1881, ch. 89, § 2; March 4; R.S. 1923, 19-1614.



19-1615 Appointment of judges; new precincts.

19-1615. Appointment of judges; new precincts. In case in any township there shall be two or more election precincts, and in any of said precincts there shall not reside any authorized judge of election, the township trustee of the township shall appoint three judges of election to make such registration. In case in any voting precinct there shall not be a full board of authorized judges of election, the authorized judges of election residing in such voting precinct shall appoint judges from the voters of such precinct to fill such vacancy; and in case a new voting precinct shall be formed by the division or organization of a new township, or otherwise, the judges of the election in the new voting precinct thus formed may make their registry of the electors on the day prescribed by this act, in such manner as a majority of them may direct, and for that purpose may make a list, or cause to be made a certified copy of the duplicate poll books of the township in which such new voting precinct is situated, or out of which it may have been created, or they may dispense with such list or lists, and proceed to make a register of electors from the best means at their command. Said lists shall only embrace the names of such persons as are known to them to be qualified electors of their voting precinct, and shall be posted up, copies thereof made, and the original filed as prescribed in the preceding section, and shall be corrected in the same manner that other lists are corrected.

History: L. 1881, ch. 89, § 3; March 4; R.S. 1923, 19-1615.



19-1616 Revision of register.

19-1616. Revision of register. The said board shall again meet on Tuesday of the week preceding the said election, in their respective voting precincts at the place designated for holding the polls of the election, for the purpose of revising, correcting and completing said lists; and for this purpose, in cities, they shall meet at eight o'clock a.m., and remain in session until nine o'clock p.m., of that day; and in other districts they shall meet at nine o'clock in the morning and remain in session until six o'clock p.m., of that day.

History: L. 1881, ch. 89, § 4; March 4; R.S. 1923, 19-1616.



19-1617 Proceedings and hearings of board.

19-1617. Proceedings and hearings of board. The proceedings of said board shall be open, and all persons residing and entitled to vote in said voting precinct shall be entitled to be heard by said board in relation to corrections or additions to said register. One of the lists so kept by the judges as aforesaid shall be used by them on the day or days of making corrections or additions, for the purpose of completing the registry for such voting precinct.

History: L. 1881, ch. 89, § 5; March 4; R.S. 1923, 19-1617.



19-1618 Names to be erased or placed on list; false information; oaths.

19-1618. Names to be erased or placed on list; false information; oaths. It shall be the duty of said board, at their meeting for revising and correcting said lists, to erase therefrom the name of any person inserted therein who shall be proved by the oath of two legal voters of said voting precinct, to the satisfaction of said board, to be a nonresident of said voting precinct, or otherwise not entitled to vote in said precinct at the election there next to be held: Provided, That said person shall be entitled to appear and offer evidence in support of his right to vote in said precinct. Any elector residing in said precinct, and entitled to vote therein, may appear before said board and require his name to be recorded on said alphabetical list.

Any person so requiring his name to be entered on said lists shall make the statement as to the street and number thereof, or where he resides, required by the provisions of this act of persons offering their votes at elections, and shall be subject to the same penalties for refusing to give such information or for falsely giving the same, and shall also be subject to challenge either by the judges or either of them, or by any other elector. And the same oaths may be administered by the judges or inspectors as now provided in case of persons offering to vote at an election, and in case no challenge is made of any person so requiring his name to be entered on said alphabetical list, or, in case of challenge, if such person shall make oath that would entitle him to vote in case of challenge at an election, then the name of any such person shall be added to said alphabetical poll list or register.

History: L. 1881, ch. 89, § 6; March 4; R.S. 1923, 19-1618.



19-1619 Copies of register; vote of certain persons not received; challenges.

19-1619. Copies of register; vote of certain persons not received; challenges. After said lists shall have been fully completed, and within three days of said second meeting of said board, they shall cause four copies of the same to be made, each of which shall be certified by them to be a correct list of legal electors of their voting precinct, one of which shall be within said time filed in the office of the township clerk of the township in which said precinct is located, and one of which copies shall be delivered to each of said judges. It shall be the duty of said judges so receiving such lists to carefully preserve the same for their use on election day, and to designate one of their number at the opening of the polls to check the name of every voter voting in such precinct whose name is on the register. No vote shall be received at any such election, if the name of the person offering to vote be not on said register as corrected, unless the person offering to vote shall furnish to the judges of the election his affidavit, in writing, stating therein that he is an inhabitant of said precinct, and entitled to vote therein at such election, and prove by the affidavit of a householder and registered voter of the precinct in which he offers to vote, that he knows such person to be an inhabitant of the precinct, giving the residence of such person within said precinct.

The oath may be administered by any one of the judges of said election at the poll where the vote shall be offered, or by any other person authorized to administer oaths; but no person shall be authorized or allowed to receive compensation for administering said oath. Said oaths shall be preserved and filed in the office of the township clerk of the township in which such precinct is situated. Any person, whether his name shall be on said list of voters or not, may be challenged by the judge or any legal elector, and the same oaths shall be put as now are or hereafter may be prescribed by law.

History: L. 1881, ch. 89, § 7; March 4; R.S. 1923, 19-1619.



19-1620 Duties of clerks of election; penalties.

19-1620. Duties of clerks of election; penalties. The clerks at the polls, in addition to the duties now prescribed by law, shall enter on the poll books kept by them, in columns prepared for that purpose, opposite the name of each person voting, the same statement or minute as hereinbefore required of the board making the registry; but such entry is not to be made by them if the registry contains correctly the name and residence of such voter; and in all cases said clerks shall enter in a column opposite the name of each person not registered the words, "Not registered." In cities, every elector, at the time of offering his vote, shall truly state the street in which he resides, and if the house, lodging or tenement in which he resides is numbered, the number thereof. And the clerks of the polls, in case the name of such elector is not registered, shall truly enter, in the appropriate column of the poll list, opposite the name of the elector, the street and number, or other description of the residence of such elector. In case of the refusal to make the statement as aforesaid, the vote of such an elector shall not be received.

Any person who shall willfully make any false statement in relation thereto shall upon conviction thereof be punished by a fine of fifty dollars, or by imprisonment in the county jail for a period of ten days, or by both such fine and imprisonment.

History: L. 1881, ch. 89, § 8; March 4; R.S. 1923, 19-1620.



19-1621 Poll books and register filed with county clerk.

19-1621. Poll books and register filed with county clerk. After the canvass of the votes by the judges of said election, said poll books and said register so kept and checked as aforesaid shall be attached together, and shall on the following day be filed in the office of the township clerk of said township in which said voting precinct may be, by one of said judges; and a duplicate of same shall be returned to the county clerk of the county as by law required.

History: L. 1881, ch. 89, § 9; March 4; R.S. 1923, 19-1621.



19-1622 Board may appoint clerk.

19-1622. Board may appoint clerk. The said board may, if necessary, on the day or days of the making and correcting such lists, appoint a clerk to assist them in the discharge of their duties required by this act; and the same oath shall be taken by such clerk as is required by law of clerks of elections.

History: L. 1881, ch. 89, § 10; March 4; R.S. 1923, 19-1622.



19-1623 Registers open to inspection.

19-1623. Registers open to inspection. The registers shall at all times be open to public inspection at the office of the authorities in which they shall be deposited, without charge.

History: L. 1881, ch. 89, § 11; March 4; R.S. 1923, 19-1623.



19-1624 Compensation of members of board and clerks.

19-1624. Compensation of members of board and clerks. The members of the board of registration and their clerks shall each receive the same compensation as is now allowed by law for judges and clerks of elections, for each day actually and necessarily employed in the making and completing of the registry, to be paid to them in the time and manner in which they are paid other fees.

History: L. 1881, ch. 89, § 12; March 4; R.S. 1923, 19-1624.



19-1625 Board to preserve order; vacancies.

19-1625. Board to preserve order; vacancies. The said board shall have and exercise the same power in preserving order at their meetings, under this act, as are given to judges of election for preserving order on election days; and vacancies in said board shall be filled in the same manner that vacancies in election boards are now filled at elections.

History: L. 1881, ch. 89, § 13; March 4; R.S. 1923, 19-1625.



19-1626 Falsely registering or swearing; penalties; register blanks.

19-1626. Falsely registering or swearing; penalties; register blanks. Any person who shall cause his name to be registered in more than one voting precinct, or who shall cause his name to be registered, knowing that he is not a qualified elector in said precinct where he causes such registry to be made, or who shall falsely personate any registered voter, and any person causing, aiding, or abetting any person in any manner, in either of said acts, shall on conviction be punished for each and every such offense by fine not exceeding three hundred dollars and imprisonment in the county jail not exceeding one year.

All intentional false swearing before said board of registration shall be deemed willful and corrupt perjury, and on conviction shall be punished as such. If any member or officer of said board shall knowingly and willfully violate any of the provisions of this act, or be guilty of any fraud in the execution of the duties of his office, he shall be punished for each and every such offense by fine not exceeding three hundred dollars and imprisonment in the county jail not exceeding one year. The necessary blanks for making the registers required by law shall be prepared by the secretary of state, and transmitted to the county clerk upon his request therefor.

History: L. 1881, ch. 89, § 14; March 4; R.S. 1923, 19-1626.



19-1627 Register used at subsequent election.

19-1627. Register used at subsequent election. In case an election for the location or relocation of the permanent county seat of a county is held for which a registration of electors is made in pursuance of this act, and at such election no place shall receive a majority of the votes cast and a subsequent election is had in pursuance of the provisions of existing law, the said registration so taken for said first election shall be taken and considered a registration of voters for such second or subsequent election.

History: L. 1881, ch. 89, § 15; March 4; R.S. 1923, 19-1627.



19-1628 Construction of act.

19-1628. Construction of act. Nothing in this act shall be construed in any manner to affect the qualifications of electors, or general mode of conducting elections.

History: L. 1881, ch. 89, § 16; March 4; R.S. 1923, 19-1628.



19-1629 Judges of election appointed by county commissioners.

19-1629. Judges of election appointed by county commissioners. The board of county commissioners shall appoint judges of elections for any election under this act, in any precinct where there are no judges provided by law; and the judges so appointed shall take and subscribe an oath to support the constitution of the United States and state of Kansas, and faithfully discharge the duties of judges of election.

History: L. 1881, ch. 89, § 17; March 4; R.S. 1923, 19-1629.



19-1630 Application of 19-1613 to 19-1629 to county-seat elections.

19-1630. Application of 19-1613 to 19-1629 to county-seat elections. Sections one, two, three, four, five, six, seven, eight, nine, ten, eleven, twelve, thirteen, fourteen, fifteen, sixteen and seventeen of chapter eighty-nine of the Laws of 1881 be and the same are hereby made applicable to any and all elections held and to be held for the purpose of locating the county seat of any county in the state of Kansas.

History: L. 1887, ch. 120, § 1; Feb. 5; R.S. 1923, 19-1630.






Article 18 HOSPITALS

19-1860j Hospitals in certain counties over 125,000; sale of hospital to state.

19-1860j. Hospitals in certain counties over 125,000; sale of hospital to state. Any county which owns a hospital which is organized and operated pursuant to K.S.A. 19-1860 et seq. is hereby authorized to sell and convey merchantable title to said hospital together with all real and personal property owned by the county and used in connection with said hospital to the state of Kansas upon such terms and in such manner as the board of county commissioners and the state may agree upon.

History: L. 1979, ch. 66, § 1; July 1.



19-1860k Same; abolishment of board of trustees; transfer of moneys, records and property.

19-1860k. Same; abolishment of board of trustees; transfer of moneys, records and property. The board of trustees of any hospital sold and conveyed pursuant to K.S.A. 19-1860j or leased pursuant to K.S.A. 19-1860l is hereby abolished. Any moneys remaining in any fund of said hospital after its sale or lease shall, after payment of any obligation thereof, be transferred to the county general fund. All records and property of said hospital remaining after the sale or lease thereof shall be transferred to the custody of the county clerk.

History: L. 1979, ch. 66, § 2; July 1.



19-1860l Same; lease of hospital to board of regents; terms and conditions; approval by attorney general.

19-1860l. Same; lease of hospital to board of regents; terms and conditions; approval by attorney general. Any county owning and operating a county hospital under the authority of K.S.A. 19-1860 et seq., and amendments thereto, is hereby authorized to lease such hospital buildings and site together with any personal property of the county used in connection with the operation of said hospital to the state board of regents and the state board of regents is hereby authorized to lease such building and site from such county. The state board of regents and the board of county commissioners of such county are hereby authorized and empowered to enter into a lease for such hospital buildings and site for a term not exceeding ninety-nine (99) years upon such terms and conditions and for such rental as the state board of regents and the board of county commissioners of the county deem to be in the best interest of the state of Kansas and such county. Such lease shall be executed on behalf of the state board of regents by the chairperson of said board, and shall be attested by the secretary of said board. No such lease shall be executed until the same has been approved by the attorney general.

History: L. 1979, ch. 66, § 3; July 1.






Article 19 JAILS

19-1901 Jail at county seat.

19-1901. Jail at county seat. There shall be established and kept at every county seat, by authority of the board of county commissioners, at the expense of the county, a jail for the safekeeping of prisoners lawfully committed.

History: G.S. 1868, ch. 53, § 1; Oct. 31; R.S. 1923, 19-1901.



19-1903 Sheriff to keep jail; separation of sexes; meals and fuel for prisoners.

19-1903. Sheriff to keep jail; separation of sexes; meals and fuel for prisoners. The sheriff of the county by himself or deputy shall keep the jail, and shall be responsible for the manner in which the same is kept. He shall keep separate rooms for the sexes, except where they are lawfully married. He shall supply proper bread, meat, drink and fuel for the prisoners.

History: G.S. 1868, ch. 53, § 3; Oct. 31; R.S. 1923, 19-1903.



19-1904 Calendar.

19-1904. Calendar. The sheriff of each county must keep a true and exact calendar of all prisoners committed to the county jail, which calendar must contain the names of all persons who are committed, their place of abode, the time of their commitment, the time of their discharge, the cause of their commitment, the authority that committed them, and the description of their persons; and when any person is liberated, such calendar must state the time when and the authority by which such liberation took place; and if any person escape, it must state particularly the time and manner of such escape.

History: G.S. 1868, ch. 53, § 4; Oct. 31; R.S. 1923, 19-1904.



19-1905 Copies of calendar for judges.

19-1905. Copies of calendar for judges. At the opening of each term of the district or criminal court within his county, the sheriff must return a copy of such calendar, under his hand, to the judge of such court; and if any sheriff neglect or refuse so to do, he shall be punished by fine not exceeding five hundred dollars.

History: G.S. 1868, ch. 53, § 5; Oct. 31; R.S. 1923, 19-1905.



19-1906 Bibles for prisoners; ministers to have access to jail.

19-1906. Bibles for prisoners; ministers to have access to jail. The sheriff of each county shall provide at the expense of the county for each prisoner under his charge, who may be able and desirous to read a copy of the Bible or New Testament, to be used by such prisoner at proper seasons during his confinement; and any minister of the gospel desiring to aid in reforming the prisoners and instructing them in their moral and religious duties, shall have access to them at seasonable and proper times.

History: G.S. 1868, ch. 53, § 6; Oct. 31; R.S. 1923, 19-1906.



19-1907 Intoxicating liquors; penalty.

19-1907. Intoxicating liquors; penalty. No sheriff, jailer or keeper of any prison shall under any pretense give, sell or deliver to any person committed to prison for any cause whatever any spirituous, vinous or fermented or other intoxicating liquors, unless a physician shall certify in writing that the health of such prisoner requires it, in which case he may be allowed the quantity prescribed, and no more; and any sheriff, jailer or keeper of any county jail who shall violate the provisions of this section, or who shall willingly or negligently suffer any prisoner to have any liquor prohibited in this section, shall be deemed guilty of a misdemeanor, and on conviction thereof be fined not less than ten nor more than five hundred dollars.

History: G.S. 1868, ch. 53, § 7; Oct. 31; R.S. 1923, 19-1907.



19-1908 Same; penalty for others furnishing liquor.

19-1908. Same; penalty for others furnishing liquor. If any person other than the persons mentioned in the preceding section shall sell or deliver to any person committed to jail for any cause whatever any liquor prohibited by the preceding section, or shall have in his possession in the precincts of any prison any such liquor, with the intent to carry or deliver the same to any prisoner confined therein, he shall upon conviction be punished by fine not exceeding twenty-five dollars.

History: G.S. 1868, ch. 53, § 8; Oct. 31; R.S. 1923, 19-1908.



19-1909 Cost of keeping civil prisoner.

19-1909. Cost of keeping civil prisoner. The cost of keeping a defendant imprisoned by civil process shall be taxed as costs in the action at the rate of one dollar and fifty cents ($1.50) per day.

History: G.S. 1868, ch. 53, § 9; R.S. 1923, 19-1909; L. 1963, ch. 173, § 1; June 30.



19-1910 Cost of keeping prisoner under criminal process; costs paid by the state; reimbursement from prisoner.

19-1910. Cost of keeping prisoner under criminal process; costs paid by the state; reimbursement from prisoner. (a) When a prisoner is committed to a county jail in a criminal action, the board of county commissioners shall allow the sheriff reasonable charges for maintaining such prisoner.

(b) (1) If a person is stopped by or is in the custody of a law enforcement officer, as defined in K.S.A. 22-2202, and amendments thereto, who is an employee of the state and such person is injured by the officer while acting within the scope of such officer's authority, costs incurred for medical care and treatment of the person shall be paid by the state if such care and treatment is required due to the injury and a determination has been made that the person has no other resources. When such medical expenses have been paid by the state, the state may seek reimbursement of such expenses from the prisoner. If the state determines that the prisoner is covered under a current individual or group accident and health insurance policy, medical service plan contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization contract, then the state may require the prisoner or the provider rendering health care services to the prisoner to submit a claim for such health care services rendered in accordance with the prisoner's policy or contract.

(2) All other costs incurred by the county for medical care and treatment of prisoners held within the county shall be paid from the county general fund when a determination has been made that the prisoner has no other resources. When medical expenses have been paid out of the county general fund of any county in this state for a prisoner held within such county, the county may seek reimbursement of such expenses from the prisoner. If the county determines that a prisoner of the county jail is covered under a current individual or group accident and health insurance policy, medical service plan contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization contract, then the county may require the prisoner of such county jail or the provider rendering health care services to the prisoner to submit a claim for such health care services rendered in accordance with the prisoner's policy or contract.

(c) When a prisoner is delivered to a county jail pursuant to K.S.A. 75-5217, and amendments thereto, the costs of holding such prisoner shall be paid as provided in K.S.A. 19-1930, and amendments thereto.

History: G.S. 1868, ch. 53, § 10; R.S. 1923, 19-1910; L. 1981, ch. 350, § 1; L. 2002, ch. 117, § 2; L. 2005, ch. 150, § 4; July 1.



19-1911 Process.

19-1911. Process. When a prisoner is confined by virtue of any process directed to the sheriff, and which shall require to be returned to the court whence it issued, such sheriff shall keep a copy of the same, together with his return made thereon, which copy, duly certified by such sheriff, shall be presumptive evidence of his right to retain such prisoner in custody.

History: G.S. 1868, ch. 53, § 11; Oct. 31; R.S. 1923, 19-1911.



19-1912 Preservation of same.

19-1912. Preservation of same. All instruments of every kind, or attested copies thereof, by which a prisoner is committed or liberated, shall be regularly endorsed and filed, and safely kept in a suitable box by such sheriff, or by his deputy acting as jailer.

History: G.S. 1868, ch. 53, § 12; Oct. 31; R.S. 1923, 19-1912.



19-1913 Delivery thereof to successor of officers.

19-1913. Delivery thereof to successor of officers. Such box, with its contents, shall be delivered to the successor of the officers having charge of the prisoner.

History: G.S. 1868, ch. 53, § 13; Oct. 31; R.S. 1923, 19-1913.



19-1914 Escape of prisoner confined on civil process; liability of sheriff.

19-1914. Escape of prisoner confined on civil process; liability of sheriff. If any prisoner confined on civil process shall violently escape from prison without connivance of the jailer, and such prisoner shall be recommitted to the prison whence he escaped within three months after such escape, such a recommitment shall operate to bar any recovery against the sheriff for such escape, except for the costs of any action that shall have been previously commenced against him therefor.

History: G.S. 1868, ch. 53, § 14; Oct. 31; R.S. 1923, 19-1914.



19-1915 Judgment for escape satisfied by recommitment; costs.

19-1915. Judgment for escape satisfied by recommitment; costs. If judgment in any such action for escape shall have been rendered against the sheriff before the expiration of three months, such recommitment of the prisoner as mentioned in the next preceding section shall operate as a satisfaction of all such judgments, except the costs.

History: G.S. 1868, ch. 53, § 15; Oct. 31; R.S. 1923, 19-1915.



19-1916 Prisoner sent to jail of nearest county.

19-1916. Prisoner sent to jail of nearest county. Any committing judge of the district court of any county in which there is no sufficient jail may order any person whom they may lawfully order to be committed to prison to be sent to the jail of the county nearest having a sufficient jail; and the sheriff of such nearest county shall, on exhibit of the order of such judge, which order shall have endorsed thereon a statement that there is no sufficient jail in the county from whence it issued, receive and keep in custody in the jail of his or her county the prisoner ordered to be committed as aforesaid, at the expense of the county from which such person was sent; and the said sheriff shall, upon the order of the committing judge of the district court, redeliver such person when demanded.

History: G.S. 1868, ch. 53, § 16; L. 1876, ch. 85, § 1; R.S. 1923, 19-1916; L. 1976, ch. 145, § 76; Jan. 10, 1977.



19-1917 Fugitives from other states; compensation for custody.

19-1917. Fugitives from other states; compensation for custody. Any county jail may be used for the safekeeping of any fugitive from justice from another state or territory, and the jailer shall in such case be entitled to reasonable compensation for the support and custody of such fugitive from justice, to be paid by the officer demanding the custody of the same.

History: G.S. 1868, ch. 53, § 17; Oct. 31; R.S. 1923, 19-1917.



19-1919 Treatment of prisoners; juvenile prisoners; visits of parents and friends.

19-1919. Treatment of prisoners; juvenile prisoners; visits of parents and friends. All prisoners shall be treated with humanity, and in a manner which promotes their reform. Juveniles shall be kept in quarters separate from adult criminals. The visits of parents and friends shall at all reasonable times be permitted.

History: G.S. 1868, ch. 53, § 19; R.S. 1923, 19-1919; L. 1982, ch. 182, § 122; Jan. 1, 1983.



19-1923 Jails in certain areas other than county seat; cooperation by city.

19-1923. Jails in certain areas other than county seat; cooperation by city. The county commissioners of any county shall have the power to appropriate any sum out of the county treasury not otherwise appropriated, for the purpose of erecting or building in such area other than the county seat of such county, a jail or holdover, for the use of such county and area cities in which such jail shall be erected. Nothing in this act shall be construed as preventing the area cities from joining and cooperating with such county in the erection thereof, nor to exclude the authorities of any area city in such county which any jail that shall be so built from the use of such jail for the use of the cities.

History: L. 1911, ch. 76, § 1; R.S. 1923, 19-1923; L. 1995, ch. 246, § 3; May 18.



19-1924 Sale of old jail or jailer's residence; procedure; construction of new.

19-1924. Sale of old jail or jailer's residence; procedure; construction of new. Whenever any county jail or jailer's residence, or both, has been condemned as unfit for county jail purposes, or whenever any county has built a new jail or jailer's residence, and has not disposed of the old one, the board of county commissioners of said county be and they are hereby authorized to sell and dispose of said old jail or jailer's residence or both and the real estate thereto belonging at not less than three-fourths of its appraised value, without an election being held for such purpose, such value to be ascertained and determined as hereinafter provided upon such terms and conditions as said board of county commissioners shall deem proper and just, upon first giving thirty days' notice in the official paper of said county of the time, place, manner and terms and conditions of said sale; and the said board of county commissioners are hereby authorized and empowered to use the funds derived from such sale in the construction, furnishing and equipping of such new jail or jailer's residence or both, whether built as separate buildings or in conjunction with or as a part of a county courthouse.

History: L. 1909, ch. 104, § 1; R.S. 1923, 19-1924; L. 1927, ch. 158, § 1; L. 1947, ch. 198, § 1; Feb. 27.



19-1925 Same; appraisement.

19-1925. Same; appraisement. Before said sale, and to determine the value of said property, the district judge of the district court of said county, upon application in writing of the board of county commissioners, shall appoint three appraisers who, before entering upon the discharge of their duties and within five days after notice of their appointment, shall take an oath in substance as follows: That they will support the constitution of the state of Kansas and faithfully discharge their duties as appraisers of the old jail or jailer's residence of __________ county, Kansas; that immediately upon taking said oath said appraisers shall view said property and appraise the same and file their report with the clerk of the district court; and on the filing of said report the clerk of said court shall give thirty (30) days' notice in the official paper of said county, which notice shall state the day and hour when said report of said commissioners shall come on for hearing before said court for confirmation; that if twenty-five (25) or more resident taxpayers shall, within twenty (20) days after the return of the appraisement hereinbefore provided for, have filed their objections thereto in writing attacking the correctness of said appraisement, stating wherein the same is incorrect, duly verified by one or more of such taxpayers, it shall be the duty of the court to pass upon such objections, and for that purpose the court may hear testimony for or against said confirmation, and upon a full hearing shall approve said appraisement if the same is fair and just; and if in the judgment of the said court said appraisement is unfair, then said court shall make a finding as to the actual value of said property, which finding shall be conclusive. Said hearing may be held at chambers.

History: L. 1909, ch. 104, § 2; R.S. 1923, 19-1925; L. 1976, ch. 145, § 77; Jan. 10, 1977.



19-1927 Abandoned jail and site; sale; conveyance to historical society, when; conditions.

19-1927. Abandoned jail and site; sale; conveyance to historical society, when; conditions. Whenever any county or board of county commissioners in this state owns a tract of real estate formerly the site for its county jail, and the same is no longer used for that purpose, and a new county jail has been built elsewhere in such county, and such abandoned jail and its site is no longer in the judgment of the board of county commissioners of such county needed for county jail purposes, the board of county commissioners of such county, without a vote of the people or of the electors of such county, may (a) sell and dispose of such real estate either at public or private sale, for cash or other consideration and on such terms as the board of county commissioners of such county deems to be the best interests of the county, or (b) convey by deed, without consideration, such jail and site to a historical society incorporated under the laws of Kansas as a charitable or benevolent corporation for the purposes of a historical society, if the board finds that such jail and site should be preserved as a historical site or monument: Provided, Such conveyance shall be upon the condition that the title shall revert to the county when the property is no longer maintained and used by such historical society for the purpose for which it was conveyed.

History: L. 1937, ch. 199, § 1; L. 1957, ch. 174, § 1; June 29.



19-1928 Same; deed.

19-1928. Same; deed. Upon arranging for such disposition of such real estate, the board of county commissioners of such county shall convey such real estate by proper deed of conveyance, and such deed shall transfer and convey to the grantee therein all the interests of the said county and the board of county commissioners in such real estate so formerly used as a county jail.

History: L. 1937, ch. 199, § 2; March 24.



19-1928a Same; use of funds derived from sale.

19-1928a. Same; use of funds derived from sale. Whenever in any county having a population of more than one hundred twenty-five thousand the board of county commissioners shall sell any jail site under the provisions of K.S.A. 19-1927, said county and the board of county commissioners thereof are hereby authorized and empowered to use not to exceed thirty-five thousand dollars of the proceeds or funds derived from such sale for the purchasing of, or the purchase of a site and construction of, a garage, implement house and material yard for such county. Any funds or proceeds remaining after such expenditure shall be applied and credited to the bonded debt fund of such county.

History: L. 1945, ch. 176, § 1; March 14.



19-1929 Commitment of prisoners in city jails in counties not having a sufficient jail.

19-1929. Commitment of prisoners in city jails in counties not having a sufficient jail. Any county in the state, which is without a sufficient jail by reason of the remodeling of its jail or the construction of a new jail or for any other reason, may contract with any city in such county having an adequate jail for the use of the jail of such city upon such terms as the board of county commissioners and the governing body of such city may agree. Any committing judge of the district court of any such county may order any person whom they may lawfully order to be committed to prison, to be committed to such city jail, and the officer having charge of such jail shall receive and keep in custody therein any prisoner ordered to be committed as aforesaid, and shall upon the order of the committing court redeliver such person when demanded.

History: L. 1941, ch. 205, § 1; L. 1976, ch. 145, § 78; Jan. 10, 1977.



19-1930 County jails; U.S. prisoners, city prisoners and inmates on parole or conditional release; compensation for maintenance; payments by inmates to defray maintenance cost; Sedgwick county, tax levy; failure of sheriff or jailer to perform duties; attorney visitation.

19-1930. County jails; U.S. prisoners, city prisoners and inmates on parole or conditional release; compensation for maintenance; payments by inmates to defray maintenance cost; Sedgwick county, tax levy; failure of sheriff or jailer to perform duties; attorney visitation. (a) The sheriff or the keeper of the jail in any county of the state shall receive all prisoners committed to the sheriff's or jailer's custody by the authority of the United States or by the authority of any city located in such county and shall keep them safely in the same manner as prisoners of the county until discharged in accordance with law. The county maintaining such prisoners shall receive from the United States or such city compensation for the maintenance of such prisoners in an amount equal to that provided by the county for maintenance of county prisoners and provision shall be made for the maintenance of such prisoners in the same manner as prisoners of the county. The governing body of any city committing prisoners to the county jail shall provide for the payment of such compensation upon receipt of a statement from the sheriff of such county as to the amount due therefor from such city.

(b) The sheriff or the keeper of the jail in any county of the state shall receive all prisoners committed to the sheriff's or jailer's custody pursuant to K.S.A. 75-5217, and amendments thereto, and shall keep them safely in the same manner as prisoners of the county until discharged in accordance with law or until otherwise ordered by the secretary of corrections. The cost of maintenance of such prisoners, including medical costs of such prisoners shall be paid by the department of corrections in an amount equal to that provided by the county for maintenance of county prisoners.

(c) In lieu of charging city authorities for the cost of maintenance of prisoners as provided by subsections (a) and (b), the board of county commissioners of Sedgwick county may levy a tax not to exceed one mill upon all tangible taxable property of the county to pay such costs and the costs of maintaining county prisoners. No revenue derived from such levy shall be used to pay the costs of maintenance of prisoners committed to the jail by federal or state authorities, or authorities of other counties or cities in other counties. For the purpose of this subsection, if any portion of a city is located within a county levying a tax hereunder, all prisoners of such city shall be deemed prisoners of such county.

(d) The board of county commissioners of a county may provide by resolution that any inmate of the county jail who participates in a work release or job training program for which the inmate receives compensation or a subsistence allowance shall be required to pay to the county an amount not exceeding $20 per day to defray costs of maintaining such inmate in the county jail. Such resolution shall provide for reduction or waiver of such amount in instances in which payment would create undue hardship for an inmate. The inmate shall pay any amount charged pursuant to such resolution, in cash or by money order, to the county treasurer, who shall deposit the entire amount in the county treasury and credit it to the county general fund. If payment is made in cash, the county treasurer shall provide the inmate with a written receipt for such payment. If the county is otherwise entitled to receive reimbursement or compensation for the maintenance of an inmate who is required to pay an amount pursuant to such resolution, the amount paid by such inmate shall be deducted from the amount of the other reimbursement or compensation to which the county is entitled.

(e) (1) The board of county commissioners of a county may provide by resolution that any inmate of the county jail who is incarcerated in the county jail pursuant to a sentence for the conviction of a crime in this state shall be required to pay to the county a fee in an amount not exceeding the county's daily cost of housing the inmate to defray the costs of maintaining such inmate in the county jail for each day prior to and after conviction for an offense resulting in a conviction.

(2) Such resolution shall provide:

(A) For the priority of restitution, child support, court costs or fines over such fee;

(B) for reduction or waiver of such amount in instances in which payment would create undue hardship for an inmate and for a procedure to provide for a reduction or waiver; and

(C) that if the inmate fails to pay such amount charged pursuant to such resolution, the county keeping such inmate may garnish such inmate's commissary account to recover such costs, upon notice and hearing given to such inmate as provided for in any such resolution contemplated herein.

(3) The inmate shall pay the amount charged pursuant to such resolution, in cash or by money order, or by release of funds in the inmate's jail commissary account, to the county treasurer, who shall deposit the entire amount in the county treasury and credit it to the county general fund.

(4) The sheriff shall forward any garnished commissary account payment to the county treasurer, who shall deposit the entire amount in the county treasury and credit it to the county general fund.

(5) If the county is otherwise entitled to receive reimbursement or compensation for the maintenance of an inmate who is required to pay an amount pursuant to such resolution, and such reimbursement or compensation constitutes the entirety of the costs of maintaining such inmate in the county jail, the amount paid by such inmate shall be deducted from the amount of the other reimbursement or compensation to which the county is entitled.

(f) If any sheriff or jailer neglects or refuses to perform the services and duties required by the provisions of this act, the sheriff or jailer shall be subject to the same penalties, forfeitures and actions as if the prisoners had been committed under the authority of this state.

(g) Attorneys of prisoners held in a county jail shall be permitted to visit them professionally at all reasonable hours.

History: L. 1963, ch. 174, § 1; L. 1981, ch. 350, § 2; L. 1984, ch. 101, § 1; L. 1988, ch. 104, § 1; L. 1990, ch. 66, § 25; L. 2003, ch. 69, § 1; L. 2004, ch. 33, § 1; July 1.



19-1931 Jail facilities in certain counties; issuance of bonds; election; debt limitations inapplicable.

19-1931. Jail facilities in certain counties; issuance of bonds; election; debt limitations inapplicable. The board of county commissioners of any county having a population of not less than thirty-seven thousand (37,000) and not more than forty-one thousand (41,000) and having an assessed taxable tangible valuation of not less than sixty-five million dollars ($65,000,000) and not more than seventy million dollars ($70,000,000), for the purpose of acquiring a site for and building, equipping and furnishing a new county jail to replace an existing jail which has been condemned as being unsafe, is hereby authorized to issue general obligation bonds of said county in an amount not to exceed the sum of six hundred thousand dollars ($600,000) to pay the costs thereof. Such bonds shall be issued pursuant to the general bond law: Provided, That no such bonds shall be issued until the question of the issuance of such bonds shall have been submitted to the qualified electors of such county at a special election called for that purpose or at any regular election and a majority of those voting on the question shall have declared by their votes to be in favor of the issuance of the bonds. Such bond election may be called by the county commissioners and shall be held in accordance with the provisions of the general bond law. Any bonds issued hereunder shall not be subject to or within any bonded debt limitation prescribed by any other law of this state and shall not be considered or included in applying any other law limiting bonded indebtedness.

History: L. 1975, ch. 148, § 1; Feb. 17.



19-1932 Same; authority of board not limited; means of site acquisition.

19-1932. Same; authority of board not limited; means of site acquisition. The authority granted by the provisions of this act shall be in addition to any other authority any such board of county commissioners may have to acquire a site for and to construct, equip and furnish a new county jail. Said site may be acquired by purchase, gift or through the exercise of the power of eminent domain.

History: L. 1975, ch. 148, § 2; Feb. 17.



19-1933 Chase county jail; transfer of property from public building commission; duties of county commissioners.

19-1933. Chase county jail; transfer of property from public building commission; duties of county commissioners. (a) Within 10 days after the effective date of this act, the Chase county public building commission shall initiate action to transfer, and within 60 days shall transfer to the board of county commissioners of Chase county the title and all interest in property acquired by such commission for the purpose of constructing the Chase county jail located in Cottonwood Falls, and more particularly described as follows:

A tract of land in the northwest quarter of the southwest quarter of section 28, township 19 south, range 8 east of the sixth principal meridian, Chase county, Kansas, described as follows:

Beginning at a point on the west line of section 28, such point being S 00°00′00″ W 773.30 feet from the northwest corner of the southwest quarter; thence S 00°00′00″ W 316.70 feet along the west line of the southwest quarter; thence N 89°59′13″ E 339.00 feet; thence N 00°00′00″ E 316.70 feet parallel to the west line of the southwest quarter; thence S 89°59′13″ W 339.00 feet to the point of beginning. EXCEPT the following described tract of land, to-wit: Beginning at a point on the west line, 773.3 feet south of the northwest corner of the quarter section; thence N 88°56′ E 17.5 feet; thence S 01°15′ E 244.7 feet; thence N 88°45′ E 25.0 feet; thence S 01°15′ E 722.2 feet; thence S 89°10′ W to a point on the west line, 316.7 feet south of the place of beginning; thence N 01°17′ W 316.7 feet along the west line to the place of beginning.

(b) At the time of the transfer of the record title, the board of county commissioners of Chase county shall agree to perform the obligations and responsibilities of the Chase county public building commission with respect to the outstanding Chase county public building commission revenue bonds series 1991 (Chase county, Kansas, county jail and sheriff's department project) dated September 1, 1991, in the aggregate principal amount of $1,225,000 issued by the commission to pay the cost of the facility as if the bonds were issued by Chase county. The board of county commissioners shall notify the bond holders and bond underwriters and hold harmless the Chase county public building commission from any and all obligations or liabilities arising out of such bond issue.

(c) Language incorporating the provisions of subsection (b) shall be included in the deed or other instrument making the transfer of title.

History: L. 1994, ch. 92, § 1; April 7.



19-1934 Same; financing of jail; bonds.

19-1934. Same; financing of jail; bonds. (a) The board of county commissioners of Chase county is hereby authorized to issue general obligation bonds of the county in an amount not to exceed $1,500,000 for the purpose of acquiring, constructing, furnishing and equipping a county jail. The proceeds of such bonds also may be used to purchase land and any improvements thereon from the Chase county public building commission as a site for such jail. The board of county commissioners shall enter into any agreement necessary to cancel all lease agreements entered into with the Chase county public building commission concerning a county jail prior to the effective date of this act.

(b) Bonds issued pursuant to this section shall be exempt from any statutory limitation on bonded indebtedness and shall not be included in computing the total bonded indebtedness of the county.

History: L. 1994, ch. 92, § 2; April 7.



19-1935 Death of prisoner in custody of city or county; investigation by Kansas bureau of investigation.

19-1935. Death of prisoner in custody of city or county; investigation by Kansas bureau of investigation. On and after July 1, 2004, whenever the death of a prisoner in the custody of a city or county and residing in jail or in a facility contracted through the city or county, or both, occurs, an investigation regarding the circumstances of the death shall be initiated by the Kansas bureau of investigation. A report of the findings of the investigation shall be made available to the chairperson of the senate judiciary committee and the house corrections and juvenile justice committee of the Kansas legislature and shall be subject to the open records act, K.S.A. 45-215, and amendments thereto. No such investigation by the Kansas bureau of investigation shall be required if the cause of death is determined to be natural, by a qualified autopsy, preliminary autopsy report or death certificate or the prisoner was regularly attended by a licensed physician.

History: L. 2004, ch. 160, § 5; L. 2005, ch. 150, § 1; July 1.






Article 21 HOMES FOR THE AGED

19-2106 Homes for the aged; definition; establishment, procedure; tax levy, use of proceeds; issuance of bonds; election required; designation of infirmary or county home as home for the aged.

19-2106. Homes for the aged; definition; establishment, procedure; tax levy, use of proceeds; issuance of bonds; election required; designation of infirmary or county home as home for the aged. Any county may establish a "home for the aged," the same to be used as a home for aged persons, and such other persons as the board of county commissioners of the county shall direct, under such rules and regulations as the board of county commissioners shall prescribe. Homes for the aged shall also be construed, for the purposes of this act, to mean personal care homes, boarding homes, and nursing homes. Such homes for the aged as defined above shall be established in the following manner:

(a) The board of county commissioners of any county is hereby authorized to make an annual tax levy of not to exceed two mills upon the taxable tangible property of the county, or to issue and sell general obligation bonds of such county, for the purpose of creating and providing a special fund to be used in acquiring a site for, and the building, equipping, repairing, remodeling and furnishing of a home for the aged or for any one or more of such purposes. Said tax levy shall also be made to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Said tax levy may be made annually for a period not to exceed two years until sufficient funds have been created for said purpose or purposes. The board of county commissioners shall determine the total amount necessary to be raised for such purposes by the tax levy, but such amount shall not exceed four-tenths (4/10) of the one percent (1%) of the assessed tangible valuation of the county, and the aggregate of any such bonds issued and sold shall not exceed two percent (2%) of the assessed valuation of said county and the amount so determined shall be included in the resolution hereinafter provided for. The interest and principal of such fund may be used for the purposes as in this act provided. No tax levies or bond issue shall be made under the provisions of this section until a resolution authorizing the making of such tax levies to create such special fund or authorization to issue bonds be passed by the board of county commissioners nor until the question has been submitted to the voters at an election called for such purpose or at the next general election.

(b) If the board of county commissioners adopts a resolution as provided in subsection (a) then such board of county commissioners shall submit the question to the qualified electors of the county at the next general election to be held in the county, or if no general election shall be held within six months then at a special election called for that purpose. The tax herein authorized in subsection (a) is in addition to all other tax levies authorized by law, and shall not be subject to the limitations prescribed by K.S.A. 79-1947, and amendments thereto. Bonds issued under this act by any county shall not be subject to nor counted in determining the application of any other law limiting the amount of indebtedness of such county.

(c) The board of county commissioners may, by resolution designate a present existing county infirmary or county home to be a home for the aged, and after such resolution, the provisions of this act shall be applicable to such infirmary or home.

(d) The said county is hereby authorized, pending the actual collection and receipt of such proceeds authorized in subsections (a) and (b) to issue warrants of said county in an amount not exceeding the amount to be realized by such tax levy and not exceeding the amount necessary for such improvements. Such warrants shall be paid through the proceeds of the special levy hereinbefore authorized.

History: L. 1953, ch. 167, § 1; L. 1955, ch. 155, § 1; L. 1961, ch. 140, § 1; L. 1979, ch. 52, § 106; July 1.



19-2106a Same; maintenance and repair; tax levy, use of proceeds; special fund.

19-2106a. Same; maintenance and repair; tax levy, use of proceeds; special fund. The board of county commissioners in any county which has established a home for the aged as provided for in K.S.A. 19-2106, and amendments thereto, is hereby authorized to make an annual tax levy upon all taxable tangible property in the county for the operation, maintenance and repair of said home and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. All county home revenues and moneys received pursuant to this section, except for an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, shall be deposited in the home for the aged operation, maintenance and repair fund which fund is hereby created in the office of the county treasurer of such county. For the period of time from the effective date of this act until January 1, 1974, there shall also be deposited in the home for the aged operation, maintenance and repair fund funds in the county welfare fund which have been raised for the purpose of the operation, maintenance and repair of such homes for the aged operated by the county board of social welfare immediately prior to the effective date of this act. All expenditures from such fund shall be for the operation, maintenance and repair of such home.

History: L. 1957, ch. 176, § 1; L. 1970, ch. 100, § 17; L. 1973, ch. 186, § 39; L. 1975, ch. 162, § 18; L. 1979, ch. 52, § 107; July 1.



19-2106b Same; enlargement of homes or additional homes; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election; no-fund warrants; issuance of bonds.

19-2106b. Same; enlargement of homes or additional homes; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election; no-fund warrants; issuance of bonds. Whenever a county home has been established as authorized by K.S.A. 19-2106, the board of county commissioners may thereafter provide for the establishment of an additional home or homes, or for the enlargement of or addition to the home previously established and for the equipping, repairing, remodeling, or furnishing of such home or homes, enlargements, or additions. The county commissioners shall determine the amount necessary to be raised for such purposes which shall not exceed one percent (1%) of the assessed tangible valuation of the county, and may levy an annual tax of not to exceed two mills upon the taxable tangible property of the county, for the purpose of raising such funds and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Before any taxes may be levied, the board of county commissioners shall adopt a resolution stating the proposed purpose, amount of the fund required therefor, and shall publish the same once each week for three consecutive weeks in the official county newspaper. Whereupon such levy may be made unless a petition requesting an election upon the proposition signed by electors equal in number to not less than ten percent (10%) of the electors of the county who voted for the secretary of state at the last preceding general election is filed with the county clerk within thirty (30) days following the last publication of such resolution. In the event such petition is filed, the board of county commissioners shall submit the question of the making of the improvement to the voters at an election called for that purpose and held within ninety (90) days after the last publication of the resolution or at the next primary or general election if held within that time and no such levies shall be made unless such proposition shall receive the approval of a majority of the votes cast thereon. Elections on the proposition shall be noticed and held and the vote canvassed in the same manner as provided in K.S.A. 19-2107. Said tax levies shall be in addition to all other tax levies authorized or limited by law and shall not be subject to nor within the aggregate county tax levy limit; and such county shall be authorized to issue no-fund warrants in the same manner as provided in K.S.A. 19-2106.  If at any time prior to the time that moneys are available from such levy, the board of county commissioners shall deem it advisable to proceed with such construction or improvement the board may issue general obligation bonds of the county in the manner provided by the general bond law, in an amount which together with any moneys raised by the tax levy will not exceed the total amount stated in the resolution. All moneys received pursuant to this section shall be placed in the home for the aged fund, to be used for the purposes herein provided. Insofar as the same can be made applicable, the provisions of K.S.A. 19-2106 to 19-2116, inclusive, and amendments thereto, shall apply to any home or addition thereto established hereunder.

History: L. 1959, ch. 135, § 3; L. 1967, ch. 145, § 1; L. 1979, ch. 52, § 108; July 1.



19-2106c Use of proceeds of certain bonds issued for homes for aged in certain counties in conjunction with bonds hereafter issued or with sinking funds established to provide home for aged.

19-2106c. Use of proceeds of certain bonds issued for homes for aged in certain counties in conjunction with bonds hereafter issued or with sinking funds established to provide home for aged. Whenever any county has prior to the effective date of this act issued its general obligation bonds in the sum of sixty thousand dollars ($60,000) for the purpose of acquiring a site for and building and equipping of a county home for the aged in accordance with the provisions of K.S.A. 19-2106b; and the ballot on which the question of issuing such bonds of the county contained the proposition that funds derived from the sixty thousand dollar ($60,000) bond issue were to be used with some thirty thousand dollars ($30,000) then held in escrow for the purpose of building a ninety thousand dollar ($90,000) home for the aged in the county, said sum of thirty thousand dollars ($30,000) to be delivered to the county when and if the bond election was approved by the voters of such county; and the bond issue was approved at a special election by the voters and was legal in all respects and thereafter bonds were issued and bond and interest levies made, but the moneys held in escrow were returned to the donor when construction of the home was not begun in accordance with the grant; and where said sixty thousand dollars ($60,000) together with any interest is insufficient to build an adequate home in such county, the board of county commissioners of such county is hereby authorized to use the said sum of sixty thousand dollars ($60,000) for the purposes for which the bonds were issued, together with any interest or income therefrom, together with proceeds from any bonds which may be subsequently issued by such county in accordance with law; or may use such bond proceeds and income therefrom in conjunction with any sinking funds which may be hereafter established by the county for a home for the aged as provided by law, but such funds shall be used, in any case, only for the purpose of acquiring a site for and building and equipping a home for the aged in the county which has heretofore issued the bonds.

History: L. 1963, ch. 177, § 1; June 30.



19-2106d Use of proceeds of certain bonds for county nursing home facility.

19-2106d. Use of proceeds of certain bonds for county nursing home facility. If a county has prior to the effective date of this act issued its general obligation bonds in the sum of five hundred fifty-nine thousand dollars ($559,000) for the purpose of purchasing a necessary site, constructing and equipping a new county nursing home facility and hospital under the authority of K.S.A. 19-2106; and if the ballot on which the question of issuing such bonds of the county contained the proposition that the funds to be derived from the bond issue were to be used with approximately one hundred ninety-four thousand dollars ($194,000) which was expected to be furnished by the federal government for the purpose of purchasing a site and constructing and equipping of such a nursing home facility; and if the bonds were approved by the qualified voters at a special election and were legal in all respects and thereafter the bonds were issued and bond and interest levies made, but the federal funds expected to be received have not and will not be made available in full, and where the five hundred fifty-nine thousand dollars ($559,000) together with interest thereon, plus any money received from the federal government is sufficient to acquire a site for, construct and equip an adequate county nursing home facility and hospital in the county, then the board of county commissioners of such a county is authorized to use the proceeds of such bond issue, together with any interest or income therefrom for the purposes for which the said bonds were issued, and such funds shall be used only for the purpose of purchasing a site for and constructing and equipping a new county nursing home facility and hospital.

History: L. 1967, ch. 162, § 1; L. 1969, ch. 149, § 1; April 10.



19-2106e Homes for the aged in certain counties; operation; tax levy, use of proceeds; protest petition and election.

19-2106e. Homes for the aged in certain counties; operation; tax levy, use of proceeds; protest petition and election. The board of county commissioners of any county having a population of not more than three thousand five hundred (3,500) and a taxable tangible valuation of not more than twenty-five million dollars ($25,000,000) and the board of county commissioners in any county having a population of more than five thousand seven hundred (5,700) and not more than ten thousand (10,000) and a taxable tangible property valuation of more than twenty-nine million dollars ($29,000,000), and which county has established a home for the aged as provided for in K.S.A. 19-2106 is hereby authorized to make an annual tax levy for the operation of said home and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

Any tax levy provided for or authorized by this section may not be made if prior to the levy of such tax a petition in opposition to the levy, signed by not less than five percent (5%) of the qualified electors in such county, is filed with the board of county commissioners. If such petition is filed within the prescribed time, no such tax may be levied, unless a majority of the qualified electors voting upon such proposition approve such levy at the next general election.

History: L. 1967, ch. 146, § 1; L. 1970, ch. 100, § 18; L. 1972, ch. 80, § 1; L. 1974, ch. 432, § 4; L. 1975, ch. 162, § 19; L. 1979, ch. 52, § 109; July 1.



19-2106f Same; no-fund warrants in counties unable to levy tax for 1972 operation.

19-2106f. Same; no-fund warrants in counties unable to levy tax for 1972 operation. The board of county commissioners of any county previously authorized and making an annual tax levy under the authority of K.S.A. 19-2106e, and amendments thereto, for the operation of a home for the aged, which as the result of an increase in the population of the county was not authorized to levy a tax under the provisions of such act for the operation of such home for the year 1972, is hereby authorized to issue no-fund warrants in an amount not to exceed the amount which could have been raised by the levy of a tax under the provisions of K.S.A. 19-2106e, and amendments thereto, had the same remained applicable to such county. Such no-fund warrants shall be issued by the county in the manner and form and shall bear interest and be redeemable in the manner prescribed by K.S.A. 79-2940, and amendments thereto, except that they may be issued without the approval of the state board of tax appeals, and without the notation required by such section. The board of county commissioners shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon. All such tax levies shall be in addition to all other tax levies authorized or limited by law and such tax levies shall not be limited by or subject to the limitation upon the levy of taxes prescribed by article 44 of chapter 79 of the 1971 supplement of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1972, ch. 80, § 2; L. 2008, ch. 109, § 45; L. 2014, ch. 141, § 39; July 1.



19-2107 Homes for the aged; elections under 19-2106; notice; ballots; tax levies; collection; fund.

19-2107. Homes for the aged; elections under 19-2106; notice; ballots; tax levies; collection; fund. Any election required under subsection (a) and (b) of K.S.A. 19-2106, and acts amendatory thereof or supplemental thereto, shall be held at the usual places in such county for electing county officers. Notice of such election shall be published in a newspaper of general circulation in the county once each week for three (3) consecutive weeks, the last publication to be not less than seven (7) days prior to such election. Such notice shall specify the date for holding the election and the purpose for such election, and the amount of funds proposed to be raised. The vote shall be canvassed in the same manner as that for county officers, and the board of county commissioners of such county shall as set forth in K.S.A. 19-2106, and acts amendatory thereof or supplemental thereto, submit to the qualified electors thereof, at a primary, general, or special election, the question whether there shall be levied upon the assessed valuation of all taxable tangible property of such county a tax or issued general obligation bonds for the purchase of real estate for a home for the aged, for the purchase or construction of a building or buildings, and for either or all such purposes. The ballot to be used at any election at which the home for the aged question is submitted shall be in substantially the following form:

Shall the county of ______________ levy a ______ mill tax for a home for the aged.   Yes ☐   No ☐

To vote for the proposition place an × in the square following "yes." To vote against the proposition place an × in the square following "no."

If a majority of the votes cast at such election on the proposition so submitted shall be in favor of the proposition the board of commissioners shall levy the tax so authorized, which shall be collected in the same manner as any other taxes are collected, and credited to the home for the aged fund, and shall be paid out on the order of the board of commissioners for the purposes authorized by this act, and for no other purposes whatsoever.

History: L. 1953, ch. 167, § 2; L. 1959, ch. 135, § 1; June 30.



19-2108 Same; acquisition of site; contracts; plans and specifications; bids.

19-2108. Same; acquisition of site; contracts; plans and specifications; bids. The "home for the aged fund" may be used for the purposes as in this act provided and any time after the first levy has been made, if there be sufficient funds obtained, the county commissioners may proceed to acquire the site by gift or purchase and let the contract for such building or buildings. No building or buildings shall be erected or constructed until the plans and specifications have been made therefor and adopted by the board of county commissioners, and bid, advertised for, according to law, for other county public buildings.

History: L. 1953, ch. 167, § 3; June 30.



19-2109 Same; eminent domain.

19-2109. Same; eminent domain. If the board of county commissioners, and the owners of any property desired for the purposes of a home for the aged, cannot agree as to the price to be paid therefor, or if the owner or owners of the property refuse to sell the property, the board is authorized to exercise the right of eminent domain in the manner provided by K.S.A. 26-501 to 26-516, inclusive, and any amendments thereto.

History: L. 1953, ch. 167, § 4; L. 1963, ch. 234, § 42; Jan. 1, 1964.



19-2110 Same; supervision of operation; compensation; rules and regulations; administrator and employees.

19-2110. Same; supervision of operation; compensation; rules and regulations; administrator and employees. Every home for the aged established under this act and not leased by the board of county commissioners as provided for under K.S.A. 19-2112 or any amendments thereto, may be operated under the supervision of the county board of commissioners or if the board of county commissioners determines that it is in the best interests of the county such board may appoint a board of trustees to operate the home or may designate the board of trustees of the county hospital of the county as the board of trustees for the operation of such home. Such home for the aged shall be for the benefit of all the inhabitants of such county; but every such inhabitant or person who is not a recipient of assistance shall pay to the county board of commissioners or board of trustees for the home a reasonable compensation, to be established by the county board of commissioners, or board of trustees for the home for their care, and the county board of commissioners or board of trustees of such home may extend the privileges and use of such home to persons residing outside of the county upon such terms and conditions as the board may, from time to time, by its rules and regulations prescribe. The county board of commissioners or board of trustees of such home is hereby authorized to promulgate and adopt rules and regulations pertaining to the operation, management and control of homes for the aged. The county board of commissioners or board of trustees of such home shall appoint a responsible and qualified person who shall at all times be in charge of the home, who shall be known as the administrator, and such other employees as is deemed necessary for the proper and adequate care of the residents in the home.

History: L. 1953, ch. 167, § 5; L. 1959, ch. 135, § 2; L. 1973, ch. 186, § 19; L. 1983, ch. 98, § 1; July 1.



19-2111 Same; acceptance of property or funds by commissioners; uses of.

19-2111. Same; acceptance of property or funds by commissioners; uses of. The board of county commissioners are hereby authorized to receive grants of federal funds and any person, or persons, firm, organization, corporation or society desiring to make donations of money, personal property or real estate for the benefit of such home for the aged, shall have the right to vest, and the board of county commissioners is authorized to accept, title to the money or real estate so donated in said county to be controlled when accepted, by the board of county commissioners according to the terms of the deed, gift, devise or bequest of such property or funds: Provided, That such donations of money, personal property or real estate may be used for the purpose of the acquisition of a site, the construction and equipping of such home for the aged, or the repair or remodeling of such home for the aged, if not inconsistent with the terms of the deed, gift, devise or bequest of such property or funds, and the same may be used in addition to the maximum amount stated in the resolution establishing the levy or original petition requesting the election for the establishment and maintenance of such home for the aged.

History: L. 1953, ch. 167, § 6; L. 1955, ch. 155, § 2; June 30.



19-2112 Same; lease or rental, when; resolution.

19-2112. Same; lease or rental, when; resolution. The board of county commissioners may, by resolution, declare that it is to the best interests of such county to rent, lease or let the said home for the aged; thereupon, such board of county commisioners may, in its discretion, rent, let or lease unto a person, persons, corporation or society for the purpose of maintaining and operating said home for the aged upon such terms and conditions as the commissioners may deem to the best interests of the said county. Said lease or rental contract shall be for a period of not to exceed ten (10) years. Whenever the term of such lease has expired, such home for the aged shall again be operated by said county, unless such board of county commissioners shall again rent, let or lease the said home for the aged.

History: L. 1953, ch. 167, § 7; June 30.



19-2113 Same; sale of county farm; infirmary or home; resolution or petition; election; ballot.

19-2113. Same; sale of county farm; infirmary or home; resolution or petition; election; ballot. (a) The board of county commissioners of any such county owning a county farm, county infirmary or county home is hereby authorized, if in its judgment it is advisable to adopt a resolution and provide for an election to sell the same or any part thereof.

(b) If the board of county commissioners shall not adopt a resolution as provided by subsection (a) then whenever the board of county commissioners of any such county shall be presented with a petition signed by twenty-five percent (25%) of the qualified voters of the county, as determined by the number of votes cast for the secretary of state in the last general election, asking that the county farm, county infirmary or county home or any part thereof and the petition for the establishment, erection, repair, remodel, and purchase of real property and buildings for a home for the aged, may be presented to the county commissioners on the same petition, and may be presented to the voters at the same election.

(c) Any election required under this section shall be held as provided by K.S.A. 19-2107, and any amendments thereto. The ballot to be used at any election at which the sale of county farm, county infirmary or county home or any part thereof question is submitted shall be in substantially the following term [form]:

"Shall the county farm, county infirmary or county home or part thereof be sold?"

Yes ☐    No ☐

To vote for the proposition place an "×" in the square following "Yes."

To vote against the proposition place an "×" in the square following "No."

If a majority of votes cast at such election on the proposition so submitted shall be in favor of the proposition, the board of county commissioners shall sell the county farm, county infirmary or county home or any part thereof in the manner provided in K.S.A. 19-2114.

History: L. 1953, ch. 167, § 8; L. 1955, ch. 155, § 3; June 30.



19-2113a Same; reservation of minerals or mineral rights upon sale of county farm, when.

19-2113a. Same; reservation of minerals or mineral rights upon sale of county farm, when. In any county wherein an election has heretofore been held or shall hereafter be held pursuant to the provisions of K.S.A. 19-2113, or any amendments thereto, at which election a proposition to sell the county farm or any part thereof has been approved or shall hereafter be approved by a majority of the votes cast, the board of county commissioners, in its discretion, may reserve to the county all or any part of the minerals or mineral rights in and under said county farm or any part thereof for a period of not more than fifteen (15) years and as long thereafter as oil or gas is produced in paying quantities therefrom when it sells said county farm or any part thereof.

History: L. 1955, ch. 157, § 1; April 9.



19-2114 Same; notice; manner of conducting sale.

19-2114. Same; notice; manner of conducting sale. The sale of any county farm, county infirmary or county home or any part thereof as authorized in K.S.A. 19-2113 shall not be made until at least thirty (30) days public notice of the proposed sale, and of the time, place and conditions thereof, shall first have been given in the official county paper. Any sale hereunder shall be in the manner provided by K.S.A. 39-344, and any amendments thereto.

History: L. 1953, ch. 167, § 9; L. 1955, ch. 155, § 4; June 30.



19-2115 Same; use of moneys received from sale of county farm.

19-2115. Same; use of moneys received from sale of county farm. Whenever the board of county commissioners shall sell the county farm, county infirmary, county home or any part thereof, and any buildings thereon, as provided for herein, said board may use the funds derived from such sale, or any part thereof, to purchase land and to erect a suitable building or buildings thereon, and to make other necessary improvements, and provide necessary equipment for the establishment of a home for the aged: Provided, That in counties having a population of more than twenty-four thousand (24,000) and less than thirty thousand (30,000) and in counties having a population of more than sixty thousand (60,000) and not more than one hundred thousand (100,000) any moneys received from the sale of a county farm and site may be placed in a special building fund and used without regard to limitations prescribed by the budget law for public buildings or structures and sites therefor as the board of county commissioners shall deem to be necessary for the county for public county purposes; and may be used in combination with other funds for such county buildings.

Any funds not used as provided by this section shall be placed in the county general fund.

History: L. 1953, ch. 167, § 10; L. 1955, ch. 155, § 5; L. 1967, ch. 147, § 1; L. 1968, ch. 270, § 1; March 27.



19-2116 Same; special fund; use.

19-2116. Same; special fund; use. Whenever a county has adopted a home for the aged plan as provided in K.S.A. 19-2106 and 19-2107, and any amendments thereto, the board of county commissioners is hereby authorized and empowered to place the money received from the home for the aged levy in a special home for the aged fund with the county treasurer. All money credited to such special fund shall be used by the county commissioners for the purpose of the purchase of real property and the erection, repairing, or remodeling of a building or buildings thereon for the home for the aged at such times and manner as the board of county commissioners may direct.

History: L. 1953, ch. 167, § 11; L. 1955, ch. 155, § 6; June 30.



19-2117 Certain counties between 30,000 and 40,000; warrants for home for aged; limitations.

19-2117. Certain counties between 30,000 and 40,000; warrants for home for aged; limitations. The board of county commissioners of any county having a population of more than thirty thousand (30,000) and less than forty thousand (40,000) and an assessed tangible valuation of more than eighty million dollars ($80,000,000) and less than one hundred million dollars ($100,000,000) and which county has levied taxes to provide a fund for a home for the aged under the provisions of K.S.A. 19-2106 to 19-2116, both sections inclusive; such county is hereby authorized, pending the actual collection and receipt of such proceeds, to issue warrants of said county in an amount not exceeding the amount to be realized by such tax levy and not exceeding the amount necessary for such improvements. Such warrants shall be paid from the proceeds of the special levy authorized by said sections.

History: L. 1955, ch. 156, § 1; April 4.



19-2118 Homes for the aged; acceptance of federal funds; uses.

19-2118. Homes for the aged; acceptance of federal funds; uses. In addition to the powers granted in K.S.A. 19-2106 to 19-2116, both sections inclusive, the board of county commissioners of any such county is hereby authorized to receive grants of federal funds made available for the purpose of acquiring a site for, and the building, equipping and furnishing of a home for the aged or for any one or more of such purposes: Provided, That such grants of federal funds may be used in addition or as a part thereof to the maximum amount stated in the resolution establishing the levy or original petition requesting the election for the establishment and maintenance of such home for the aged.

History: L. 1955, ch. 156, § 2; April 4.



19-2119 Same; sale of county infirmary or home; use of funds.

19-2119. Same; sale of county infirmary or home; use of funds. The board of county commissioners of any such county owning a county infirmary or county home, or any part thereof, is hereby authorized to sell the same or any part thereof after the election in the manner as provided in K.S.A. 19-2113 and 19-2114; and may use the funds derived therefrom to purchase land and to erect a suitable building or buildings thereon and to make other necessary improvements, and provide necessary equipment for the establishment of a home for the aged: Provided, The said board may use funds from the sale of county property or any part thereof to improve, build additions or additional buildings to their main portion of the original poor farm or county infirmary, and any funds not used as provided by this section or K.S.A. 19-2115 shall be placed in the county general fund.

History: L. 1955, ch. 156, § 3; April 4.



19-2120 County homes for aged in counties under 3,000 and certain counties between 5,400 and 6,000; use of certain funds.

19-2120. County homes for aged in counties under 3,000 and certain counties between 5,400 and 6,000; use of certain funds. Whenever the board of county commissioners of any county having a population of less than three thousand (3,000), or any county having a population of more than five thousand four hundred (5,400) and not more than six thousand (6,000) and an assessed tangible valuation of not less than twenty-five million dollars ($25,000,000) and not more than thirty-five million dollars ($35,000,000), owning a county home for the aged, shall have rented, leased or let said home for the aged to any person, corporation or society for the purpose of maintaining and operating said home, all proceeds from any such renting, leasing or letting may be placed in a county home improvement fund. Said funds, when established, shall be used for the purchase of equipment and for the maintenance and repair of, and additions to, said home.

History: L. 1968, ch. 9, § 1; L. 1969, ch. 150, § 1; July 1.



19-2121 Same; fund not subject to budget law.

19-2121. Same; fund not subject to budget law. Such county home improvement fund shall not be subject to the provisions of K.S.A. 79-2925 to 79-2941, both sections inclusive, or acts amendatory thereof or supplemental thereto.

History: L. 1968, ch. 9, § 2; July 1.



19-2122 Homes for the aged in certain counties; operation; tax levy, use of proceeds; election required.

19-2122. Homes for the aged in certain counties; operation; tax levy, use of proceeds; election required. The board of county commissioners in any county having a population of more than 4,500 and not more than 5,500 and a taxable tangible valuation of more than $25,000,000 and which has established a home for the aged as provided for in K.S.A. 19-2106, and amendments thereto, is hereby authorized to make an annual tax levy not to exceed one mill upon all of the taxable tangible property of the county for the operation of said home and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Such tax levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to or within any aggregate tax levy limit prescribed by law.

No county authorized to increase its levies under the provisions of this section shall make such increased levy until the question of making such tax levy is submitted to the qualified electors of the county at the next general election or at a special election called for such purpose. Any special election held under the provisions of this section shall be called and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto. If a majority of the votes cast and counted on the question submitted at such election are in favor of such tax, the same may be levied; but if majority of the votes cast and counted on the question submitted at such election are not in favor thereof, such tax may not be levied.

History: L. 1973, ch. 116, § 1; L. 1979, ch. 52, § 110; L. 1990, ch. 66, § 26; May 31.



19-2123 Homes for aged; revenue bonds for acquisition of site, construction, equipping and furnishing addition; resolution, publication.

19-2123. Homes for aged; revenue bonds for acquisition of site, construction, equipping and furnishing addition; resolution, publication. The board of county commissioners of any county is hereby authorized to issue and sell revenue bonds for the purpose of acquiring a site for, constructing, equipping and furnishing an addition to a county home for the aged. Before any such bonds shall be issued, the board of county commissioners shall publish a resolution declaring its intention to issue such bonds, stating the purpose for which such bonds are to be issued and the amount thereof. Such resolution shall be published once each week for three (3) consecutive weeks in the official county newspaper, or if there is no such official county newspaper, a newspaper published as provided in K.S.A. 64-101.

History: L. 1979, ch. 65, § 1; April 24.



19-2124 Same; pledge of revenues and proceeds of gifts or bequests; covenants; bond and reserve funds; payment of cost of operation and maintenance.

19-2124. Same; pledge of revenues and proceeds of gifts or bequests; covenants; bond and reserve funds; payment of cost of operation and maintenance. At or prior to the issuance of revenue bonds under the provisions of this act, the board of county commissioners shall pledge either the gross or the net income and revenues of the home for the aged to the payment of principal and interest of such revenue bonds and shall covenant to fix, maintain and collect such fees and charges for the use of such home for the aged as will provide revenues sufficient to pay the reasonable cost of operating and maintaining such home for the aged and to provide and maintain an interest and sinking fund in an amount adequate to promptly pay both principal and interest on such bonds and to provide a reasonable reserve fund. In the event the board shall pledge the gross income and revenue of such home for the aged to the payment of such bonds, the board may agree to pay the cost of operation and maintenance of the home for the aged from any other revenues of the board of county commissioners legally available for such purpose. In addition, the board in its discretion may pledge to the payment of principal and interest of such revenue bonds the proceeds of any gift or bequest which may be received by the board from any source.

History: L. 1979, ch. 65, § 2; April 24.



19-2125 Same; revenue bonds not indebtedness of county, home for aged or county commissioners.

19-2125. Same; revenue bonds not indebtedness of county, home for aged or county commissioners. Revenue bonds issued under this act shall not be an indebtedness of the county or the home for the aged or of the board of county commissioners or its individual members and shall not constitute an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

History: L. 1979, ch. 65, § 3; April 24.



19-2126 Same; revenue bonds negotiable instruments; interest rate; not registered with state treasurer.

19-2126. Same; revenue bonds negotiable instruments; interest rate; not registered with state treasurer. Revenue bonds issued under this act shall have all of the qualities and incidents of negotiable instruments, and may bear interest at a rate not exceeding the maximum rate for revenue bonds prescribed in K.S.A. 10-1009, and such bonds shall not be registered with the state treasurer of the state of Kansas.

History: L. 1979, ch. 65, § 4; April 24.



19-2127 Same; covenants and agreements to insure payment of revenue bonds and effect purposes of act; rules and regulations and fees and charges for use of home.

19-2127. Same; covenants and agreements to insure payment of revenue bonds and effect purposes of act; rules and regulations and fees and charges for use of home. In order to secure the prompt payment of the principal and interest upon such revenue bonds and the proper application of the revenue pledged thereto, the board of county commissioners is authorized to covenant as to the use and disposition of the proceeds of the sale of such bonds, to covenant as to the operation of the home for the aged and to covenant as to the collection and disposition of the revenues derived from such operation, and to fix charges and fees to be imposed in connection with and for the use of the home for the aged and the addition and the facilities supplied thereby, which charges and fees shall be considered to be income and revenues derived from the operation of the home for the aged and the addition, and to make and enforce such rules and regulations with reference to the use of the home for the aged and the addition for the accomplishment of the purposes of this act and to make covenants other than and in addition to those herein expressly mentioned of such character as may be considered necessary or advisable to effect the purposes of this act.

All such agreements and covenants entered into by the board of county commissioners shall be binding in all respects upon the board of county commissioners and their officials, agents, employees and upon their successors, and all such agreements and covenants shall be enforceable by appropriate action or suit at law or in equity which may be brought by any holder or holders of bonds issued hereunder against the board of county commissioners, or their officials, agents, employees or their successors. The rents, charges and fees to be imposed under the provisions of this act shall not be limited by the provisions of any prior act.

History: L. 1979, ch. 65, § 5; April 24.



19-2128 Same; use and disposition of proceeds from sale of revenue bonds; county commissioners authorized to contract for construction, furnishing and equipping home.

19-2128. Same; use and disposition of proceeds from sale of revenue bonds; county commissioners authorized to contract for construction, furnishing and equipping home. The proceeds derived from the sale of the bonds herein authorized shall be deposited to the credit of the board of county commissioners in a bank, banks or other depositories designated by the board and kept in a separate fund and used solely for the purpose for which the bonds are authorized. The board is authorized to make all contracts and execute all instruments which in its discretion may be deemed necessary or advisable to provide for constructing, furnishing and equipping of the home for the aged addition, and to provide for the manner of disbursement of the funds for such purposes. Nothing contained in this act shall be construed as placing in the county general fund or other county fund any money collected under this act or requiring such action.

History: L. 1979, ch. 65, § 6; April 24.



19-2129 Same; interest on revenue bonds, tax exemption.

19-2129. Same; interest on revenue bonds, tax exemption. The interest on the revenue bonds issued hereunder shall be exempt from all state, county and municipal taxation in the state of Kansas.

History: L. 1979, ch. 65, § 7; L. 2010, ch. 44, § 14; July 1.



19-2130 Same; investments in revenue bonds authorized; bonds approved as collateral security.

19-2130. Same; investments in revenue bonds authorized; bonds approved as collateral security. Any officer or officers, board or boards, having charge of any sinking fund or any other fund of the state of Kansas, or any department, agency or institution thereof, or any county, municipality or other public corporation or political subdivision may invest such funds in bonds issued under the provisions of this act. Any bank, trust or insurance company organized under the laws of the state of Kansas may invest in bonds issued under the provisions of this act. Such bonds shall also be approved as collateral security for the deposit of any public funds and for the investment of trust funds.

History: L. 1979, ch. 65, § 8; April 24.






Article 22 LICENSES

19-2201 Itinerant vendors of drugs or appliances; fee.

19-2201. Itinerant vendors of drugs or appliances; fee. Any itinerant vendor of any drug, medicine, nostrum, ointment or appliance of any kind for the treatment of any disease, injury, or bodily defect, and all such itinerant vendors who publicly profess to treat or cure diseases, injury or deformity of the human body, shall pay to the county clerk of the county in which he wishes to pursue his occupation an annual fee of fifty dollars, upon receipt of which the county clerk shall issue a license for one year from its date, authorizing such itinerant vendor to pursue his occupation within said county.

History: L. 1907, ch. 246, § 1; May 27; R.S. 1923, 19-2201.



19-2202 Same; penalties.

19-2202. Same; penalties. Any such itinerant vendor who shall pursue such occupation without first obtaining a license as aforesaid, or who shall upon demand of any sheriff, constable or householder of the county, refuse to produce his license and permit the same to be read, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined not less than one hundred dollars nor more than five hundred dollars.

History: L. 1907, ch. 246, § 2; May 27; R.S. 1923, 19-2202.



19-2203 Same; disposition of moneys.

19-2203. Same; disposition of moneys. All sums received by the county clerk for itinerant vendors' licenses shall be by him deposited with the county treasurer and covered into the general fund for the use of the county.

History: L. 1907, ch. 246, § 3; May 27; R.S. 1923, 19-2203.



19-2204 Same; exemptions unaffected.

19-2204. Same; exemptions unaffected. Nothing contained in this act shall be deemed to conflict with or modify the provisions of K.S.A. 73-207.

History: L. 1907, ch. 246, § 4; May 27; R.S. 1923, 19-2204.



19-2205 Peddlers outside cities; annual taxes; exemptions.

19-2205. Peddlers outside cities; annual taxes; exemptions. All persons plying the vocation of a peddler outside the limits of any incorporated city within any county in this state, shall pay for the use of the county an annual tax of $25; those with an automobile or other vehicle, or selling by samples, $50: Provided, That nothing in this section shall be held to apply to persons who have resided or transacted business continuously in the county in which they work for a period of one year next preceding the time of such sale; or to persons selling at wholesale to merchants; or to persons selling fresh meats, fruits, farm products, trees or plants exclusively: And provided further, That any person or persons paying license under K.S.A. 19-2201, 19-2202, 19-2203, 19-2204 or other general laws of the state of Kansas, shall not be required to pay a license under this section.

History: L. 1915, ch. 372, § 1; L. 1917, ch. 230, § 1; March 1; R.S. 1923, 19-2205.



19-2206 Same; license; where effective.

19-2206. Same; license; where effective. A license shall be issued to any such peddler by the county clerk, upon the presentation of a receipt showing the payment of the proper tax to the county treasurer, and such license shall be good only in the county where issued, and shall not authorize peddling in cities or towns.

History: L. 1915, ch. 372, § 2; May 22; R.S. 1923, 19-2206.



19-2207 Same; penalties; costs.

19-2207. Same; penalties; costs. Any person violating any provisions of the last two preceding sections shall be deemed guilty of a misdemeanor; and the person actually peddling shall be liable, whether he be the owner of the goods sold or carried by him or not, and upon conviction thereof shall be fined in a sum not exceeding fifty dollars, and costs of suit; and shall stand committed until such fine and costs are paid, or he be discharged as provided by law. If any peddler refuse to exhibit his license to any person requiring a view of the same, he shall be presumed to have none, and if he produce a license on trial shall be held to pay all costs of prosecution.

History: L. 1915, ch. 372, § 3; May 22; R.S. 1923, 19-2207.



19-2208 Same; disposition of moneys.

19-2208. Same; disposition of moneys. All sums received by the county treasurer for peddlers' licenses shall be by him credited to the general fund, for the use of the county.

History: L. 1915, ch. 372, § 4; May 22; R.S. 1923, 19-2208.



19-2209 Same; construction.

19-2209. Same; construction. Nothing contained in this act shall be deemed to conflict with or modify the provisions of K.S.A. 73-207 and 73-208, nor the provisions of K.S.A. 19-2201 and 19-2202.

History: L. 1915, ch. 372, § 5; May 22; R.S. 1923, 19-2209.



19-2231 Citation of act.

19-2231. Citation of act. This act shall be known and may be cited as the transient merchant licensing act.

History: L. 1985, ch. 94, § 1; July 1.



19-2232 Definitions.

19-2232. Definitions. As used in this act:

(a) "Person" means any individual, corporation, partnership, association or other entity.

(b) "Temporary or transient business" means any business conducted for the sale or offer for sale of goods, wares, merchandise or services which is carried on in any building, structure, motor vehicle or railroad car, or on any real estate, for a period of less than six months in each year.

(c) "Transient merchant" means any person who engages in, does or transacts any temporary or transient business in the state, either in one locality or in traveling from place to place in the state, and includes merchants who, for the purpose of carrying on such business, hire, lease, use or occupy any building, structure, motor vehicle, railroad car or real estate.

History: L. 1985, ch. 94, § 2; July 1.



19-2233 Exemptions from act.

19-2233. Exemptions from act. (a) The provisions of the transient merchant licensing act shall not apply to:

(1) Sales at wholesale to retail merchants by commercial travelers or selling agents in the usual course of business;

(2) sales or displays at trade shows, expositions or conventions;

(3) sales of goods, wares or merchandise by sample catalogue or brochure for future delivery;

(4) sales or displays at fairs, conventions or shows operated primarily for purposes of amusement, entertainment, recreation or education;

(5) sales or displays at sales, fairs, auctions or bazaars operated by church, religious or charitable organizations;

(6) garage sales held on premises devoted to residential use;

(7) sales or displays at sales or shows of crafts or items made by hand and sold, offered for sale or displayed by the individual making such crafts or handmade items;

(8) sales of agricultural or farm, garden or aquacultural products, except nursery products and foliage plants, sold or offered for sale by the individual raising or producing such products and such person's agents or employees;

(9) sales to the owner or legal occupant of residential premises, at such premises pursuant to an invitation issued by such owner or legal occupant;

(10) sales or displays at sales, bazaars or concessions sponsored or operated by public or private schools or educational institutions;

(11) sales of paraphernalia used in the celebration of any nationally recognized holiday;

(12) sales or displays at flea markets or at sales, exchanges or shows of antique or other personal property having an enhanced value by reason of its age or unique characteristics;

(13) retail sales of fireworks;

(14) sales or displays at fairs or expositions sponsored by the state, a county or another governmental entity or a convention or tourism committee created pursuant to either K.S.A. 12-1695 or 12-16,101, and amendments thereto;

(15) sales or displays at sales, exchanges or shows of collectibles or hobby or investment items of personal property, including but not limited to pets, gems and minerals, stamps, coins, photographs and photographic equipment, guns and belt buckles;

(16) sales or displays in connection with, and at the site of, athletic tournaments, events, contests or expositions;

(17) events sponsored by nonprofit organizations; or

(18) any person who has a permanent business location in this state for not less than six months in each year but who may carry on a transient business at locations in this state other than at the person's permanent business location.

(b) The exemption provided by subsection (a) shall apply regardless of whether the transient merchant is sponsoring or operating the activity giving rise to the exemption or is participating in the activity as a seller or exhibitor.

(c) A transient merchant not otherwise exempted from the provisions of this act shall not be relieved or exempted from the provisions of this act by reason of temporary association with any local dealer, auctioneer, trader, contractor or merchant or by conducting temporary or transient business in connection with or in the name of any local dealer, auctioneer, trader, contractor or merchant.

History: L. 1985, ch. 94, § 3; L. 1986, ch. 104, § 1; L. 2005, ch. 143, § 4; July 1.



19-2234 Noncompliance with act unlawful.

19-2234. Noncompliance with act unlawful. It is unlawful for any transient merchant to transact business in any county in this state unless such merchant and the owners of any goods, wares or merchandise or the providers of any services to be offered for sale or sold by the merchant, if such are not owned or provided by the merchant, first comply with the requirements of this act.

History: L. 1985, ch. 94, § 4; July 1.



19-2235 Application for license; filing; information required.

19-2235. Application for license; filing; information required. (a) Any transient merchant desiring to transact business in any county in this state shall make application for and obtain a license in each county in which such merchant desires to transact business.

(b) The application for license shall be filed with the county clerk and shall include the following information:

(1) The name and permanent address of the individual or transient merchant making the application and, if the transient merchant is not an individual, the names and addresses of the officers of the corporation or the members of the partnership, association or other entity, as the case may be;

(2) if the applicant is a corporation, a statement of the date of incorporation, the state of incorporation and, if the applicant is a corporation formed in another state, the date on which such corporation qualified to transact business as a foreign corporation in this state;

(3) a statement showing the kind of business proposed to be conducted, the length of time for which the applicant desires to transact such business and the location of such proposed place of business; and

(4) the name and permanent address of the transient merchant's registered agent or office.

(c) There shall be attached to any application filed pursuant to this section a copy of the agreement of the registered agent designated by the applicant as provided by K.S.A. 19-2237, and amendments thereto.

History: L. 1985, ch. 94, § 5; L. 1986, ch. 104, § 2; March 13.



19-2236 License application and certificate forms; duty of county clerk.

19-2236. License application and certificate forms; duty of county clerk. The county clerk in each county shall design and cause to be printed appropriate forms for applications for licenses and for the license certificates to be issued to applicants under this act.

History: L. 1985, ch. 94, § 6; July 1.



19-2237 Registered agent; designation of; duties of county clerk; service of process, notice or demand.

19-2237. Registered agent; designation of; duties of county clerk; service of process, notice or demand. (a) Each registered agent designated by a transient merchant in the application for a license shall be a resident of the county and shall be agent of the transient merchant upon whom any process, notice or demand required or permitted by law to be served upon the transient merchant may be served. The registered agent shall agree in writing to act as such agent and a copy of the agreement to so act shall be filed by the applicant with the application for a license.

(b) The county clerk of each county shall maintain an alphabetical list of all transient merchants in the county and the names and addresses of their registered agents.

(c) If any transient merchant doing business or having done business in any county within this state fails to have or maintain a registered agent in the county or if such registered agent cannot be found at such registered agent's permanent address, the county clerk shall be an agent of such transient merchant for service of all process, notices or demands. Service on the county clerk shall be made by delivering to and leaving with the clerk or any person designated by the clerk to receive such service, duplicate copies of the process, notice or demand. When any such process, notice or demand is served on the clerk, the clerk shall immediately cause one copy thereof to be forwarded by registered or certified mail to the permanent address of the transient merchant.

(d) The provisions of this section shall not limit or otherwise affect the right of any person to serve any process, notice or demand in any other manner now or hereafter authorized by law.

History: L. 1985, ch. 94, § 7; July 1.



19-2238 License fee; bond requirements.

19-2238. License fee; bond requirements. Each application for a transient merchant license shall be accompanied by a license fee of $250 and by a cash bond or a surety bond issued by a corporate surety authorized to do business in this state in the amount of $2,000 or 5% of the wholesale value of any goods, wares, merchandise or services to be offered for sale, whichever is less. The bond shall be in favor of the state of Kansas and shall assure the payment by the applicant of all taxes that may be due from the applicant to the state or any political subdivision of the state, the payment of any fines that may be assessed against the applicant or its agents or employees for violation of the provisions of this act and the satisfaction of all judgments that may be rendered against the transient merchant or its agents or employees in any cause of action commenced by any purchaser of goods, wares, merchandise or services within one year from the date of the sale by such transient merchant. The bonds shall be maintained so long as the transient merchant conducts business in the county and for a period of one year after the termination of such business and shall be released only when the transient merchant furnishes satisfactory proof to the county clerk that such merchant has satisfied all claims of purchasers of goods, wares, merchandise or services from such merchant and that all state and local sales taxes and other taxes have been paid.

History: L. 1985, ch. 94, § 8; July 1.



19-2239 Conditions and limitations of license.

19-2239. Conditions and limitations of license. (a) A transient business license shall be issued under this act only when all requirements of this act have been met.

(b) A license issued under this act shall:

(1) Not be transferable;

(2) be valid only within the territorial limits of the issuing county;

(3) be valid only for a period of 90 days;

(4) be valid only for the business stated in the application; and

(5) be valid for only one person, unless such person is a member of a partnership or association or an employee of a firm or corporation obtaining such license.

History: L. 1985, ch. 94, § 9; July 1.



19-2240 Penalty for violation of act.

19-2240. Penalty for violation of act. Any person who transacts a transient business in this state without having first obtained a license in accordance with the provisions of this act or who knowingly advertises, offers for sale or sells any goods, wares, merchandise or services in violation of the provisions of this act is guilty of a class A misdemeanor.

History: L. 1985, ch. 94, § 10; July 1.



19-2241 Enforcement of act.

19-2241. Enforcement of act. It is the duty of the sheriff and other law enforcement officers in each county and the county or district attorney of each county to enforce the provisions of this act.

History: L. 1985, ch. 94, § 11; July 1.



19-2242 Compliance with city ordinance.

19-2242. Compliance with city ordinance. Nothing in this act shall be interpreted to authorize any person licensed under this act to transact business as a transient merchant in violation of any city ordinance governing the conduct of transient merchants within the corporate limits of the city.

History: L. 1985, ch. 94, § 12; July 1.



19-2243 Flea markets; prohibition of sale of certain baby products or drugs.

19-2243. Flea markets; prohibition of sale of certain baby products or drugs. (a) No person at a flea market shall sell, offer for sale or knowingly permit the sale of baby food, infant formula or similar products or any drugs. The provisions of this section shall not apply to a person who keeps available for public inspection an identification card identifying such person as an authorized representative of the manufacturer or distributor of over-the-counter drugs or baby food, infant formula or similar products, as long as the card is not false, fraudulent or fraudulently obtained.

(b) For purposes of this section:

(1) "Flea market" means any location, other than a permanent retail store, at which space is rented or otherwise made available to others for the conduct of business as a transient merchant as defined in K.S.A. 29-2232, and amendments thereto.

(2) "Drug" shall have the meaning ascribed to such term under K.S.A. 65-1626, and amendments thereto.

(c) The provisions of this section shall be part of and supplemental to the transient merchant licensing act.

History: L. 1998, ch. 72, § 1; July 1.






Article 25 WELLS AND EXCAVATIONS

19-2504 Enclosure, filling or covering abandoned wells, mines or excavations; complaint; notice.

19-2504. Enclosure, filling or covering abandoned wells, mines or excavations; complaint; notice. That all unused and abandoned wells, pits, mines or other excavations situated upon land not enclosed, upon complaint in writing being made by any citizen to the owner of the land or his agent whereon such well, pit, mine or other excavation is situated, shall be enclosed or filled up, or securely covered, by such owner or agent, within twenty days from the date of the service of said notice. If the owner or agent of such land shall not reside in the county where said land lies, then such notice shall be conspicuously posted upon said land for twenty days.

History: L. 1895, ch. 360, § 1; May 27; R.S. 1923, 19-2504.



19-2505 Same; enforcement; notice; tax levy.

19-2505. Same; enforcement; notice; tax levy. Upon the failure of the owner or his agent to comply with the provisions of K.S.A. 19-2504 within the time mentioned in said section, the party complaining may notify the township trustee of the township wherein such well, pit, mine, or other excavation is situated, by the filing with him of a copy of the notice served upon the owner of such land or his agent, or posted as aforesaid, with the date of service thereof endorsed thereon, or if such notice was posted as aforesaid, the date when such notice was posted, and the fact that the residence of the landowner or his agent is unknown; and thereupon the township trustee shall be required forthwith to make a personal investigation of said well, pit, mine or other excavation, and if in his judgment the well, pit, mine or other excavation shall be dangerous he shall cause the same to be filled up, or securely covered; and any all expense incurred therein shall be by him duly itemized, verified and returned to the county clerk, together with a description of the land on which such well, pit, mine or other excavation is situated, who shall enter the same on the tax rolls of said county against the tract of land on which such well, pit, mine or excavation is situated, and the same shall become and be a lien upon said premises and shall be collected by the county treasurer as other taxes, and become a part of the general fund.

History: L. 1895, ch. 360, § 2; May 27; R.S. 1923, 19-2505.



19-2506 Same; payment of expense incurred by township trustee.

19-2506. Same; payment of expense incurred by township trustee. The board of county commissioners is hereby authorized to pay out of the general fund of the county such expense so as aforesaid incurred by said trustee, upon the filing by him of an itemized and verified voucher therefor with the county clerk.

History: L. 1895, ch. 360, § 3; May 27; R.S. 1923, 19-2506.






Article 26 MISCELLANEOUS PROVISIONS

19-2601 Place of county offices; office hours; penalty for failure to keep open.

19-2601. Place of county offices; office hours; penalty for failure to keep open. Every county officer shall keep his or her office at the seat of justice of such county, and in the office provided by the county, if any such has been provided; and if there be none established, then at such place as shall be fixed by special provisions of law; or if there be no such provisions, then at such place as the board of county commissioners shall direct, and they shall keep the same open during such days and hours as shall be fixed by the board of county commissioners; and all books and papers required to be in their offices shall be open for the examination of any person; and if any of said officers shall neglect to comply with the provisions of this section, such officer shall forfeit, for each day he or she so neglects, the sum of five dollars ($5).

History: G.S. 1868, ch. 25, § 172; R.S. 1923, 19-2601; L. 1963, ch. 180, § 1; L. 1976, ch. 145, § 79; Jan. 10, 1977.



19-2604 Deputies' oaths; deposit with bonds.

19-2604. Deputies' oaths; deposit with bonds. Every deputy in any of said offices shall, before entering upon his duties under such appointment, take and subscribe the like oath of office as that required to be taken by the officer appointing him, and shall deposit the same in the office where the bond of such officer is deposited.

History: G.S. 1868, ch. 25, § 175; Oct. 31; R.S. 1923, 19-2604.



19-2605 County commissioners defined.

19-2605. County commissioners defined. Whenever, in any law of this state, the words "county supervisors," "county board of supervisors," or "tribunal transacting county business," are used, they shall be construed to mean "county commissioners."

History: G.S. 1868, ch. 25, § 176; Oct. 31; R.S. 1923, 19-2605.



19-2606 Resignation by elected county officers.

19-2606. Resignation by elected county officers. All county officers who hold their office by election shall file a written notice of such resignation in the office of the officer or officers authorized by law to fill vacancies in such office. The officer resigning from office also shall send a copy of the notice of resignation to the county election officer. Such notice of resignation shall state the date on which the resignation is to become effective.

History: G.S. 1868, ch. 25, § 177; R.S. 1923, 19-2606; L. 1990, ch. 130, § 2; L. 1999, ch. 64, § 2; July 1.



19-2607 New officer to finish business and records of predecessor; records as evidence.

19-2607. New officer to finish business and records of predecessor; records as evidence. Whenever the term of office of any judge of the district court, county clerk or other county officer has expired or may expire, leaving unfinished business which is proper matter of record, or incomplete records, it shall be lawful for the immediate successor of such officer, in any case where written memoranda or copies of any such unfinished business or incomplete records may exist, to complete any such unfinished business or incomplete record from such written memoranda or copies, and make the same matter of record in his or her office; and such records shall be lawful evidence as fully as if the same had been made by such late officer; and in any such case the compensation therefor shall be collected from such late officer, or upon his or her official bond.

History: G.S. 1868, ch. 25, § 178; R.S. 1923, 19-2607; L. 1976, ch. 145, § 80; Jan. 10, 1977.



19-2609 Removal of county officer.

19-2609. Removal of county officer. If any board of county commissioners, or any commissioner, or any other county officer, shall neglect or refuse to perform any act which it is his duty to perform, or shall corruptly or oppressively perform any such duty, he shall forfeit his office, and shall be removed therefrom by civil action in the manner provided in the code of civil procedure.

History: G.S. 1868, ch. 25, § 180; Oct. 31; R.S. 1923, 19-2609.



19-2612 Removal or cutting of hedge fences, trees and shrubs; cutting weeds; removing signboards and board fences; expenses.

19-2612. Removal or cutting of hedge fences, trees and shrubs; cutting weeds; removing signboards and board fences; expenses. The board of county commissioners of each county in the state are authorized to cut all hedge fences, trees and shrubs growing upon the highway right of way or on right of way boundary, within three hundred fifty (350) feet of a railroad grade crossing or abrupt corner in the highway, and thereafter keep the same trimmed to provide clear vision, and to cut all weeds in the highways and thereafter keep the same cut so that the same shall not at any time be allowed to grow to a height obstructing clear vision; to remove all signboards, billboards, and board fences obstructing clear vision within three hundred fifty (350) feet of any such railroad crossing or abrupt corner in the highway: Provided, That nothing in this act shall apply to signs placed by any county or state association for the purpose of imparting historical information or traveling directions: Provided, however, That the board of county commissioners of any county in this state are hereby authorized to cause the removal of any hedge along any road in their respective counties, when in their judgment they, having first made suitable investigation of conditions, such hedge should be removed. The county may pay all expenses incident to removing such hedge out of the state and county road fund when applied to state and county roads and out of the county and township road fund when applied to county and township roads.

History: L. 1915, ch. 288, § 1; L. 1921, ch. 221, § 1; R.S. 1923, 19-2612; L. 1927, ch. 159, § 1; L. 1957, ch. 179, § 1; June 29.



19-2618 Water mains in or along highway; petition.

19-2618. Water mains in or along highway; petition. Whenever any person, persons, partnership or corporation desire to lay, maintain and operate water mains and laterals and equipment in or along any streets, public highways and lands not in an incorporated city for the purpose of furnishing water for general use to the residents of the adjacent land, the same may present to the county commissioners of the county in which said streets, public highways and lands are located, a petition praying for the right to lay, maintain, and operate water mains, laterals and equipment in or along the streets or public highways located within certain described limits and boundaries, which shall be fully set forth in said petition.

History: L. 1919, ch. 154, § 1; June 17; R.S. 1923, 19-2618.



19-2619 Same; rules and regulations.

19-2619. Same; rules and regulations. When any petition as herein described shall be presented to the county commissioners, the said commissioners are hereby empowered and given authority to grant the right to said petitioner to lay, maintain and operate water mains, laterals and equipment for a period not to exceed twenty-five years, along and across the streets, public highways and other grounds or property located within the boundary lines in the petition and to erect and maintain equipment therefor under rules and regulations approved by the board of county commissioners.

History: L. 1919, ch. 154, § 2; June 17; R.S. 1923, 19-2619.



19-2620 Same; unlawful acts.

19-2620. Same; unlawful acts. That it shall be unlawful for any person in any manner whatsoever, to change, injure, extend, or alter, or cause to be changed, injured, extended or altered, any main, lateral, attachment or equipment laid or erected by any grantee herein, without first having obtained the consent in writing of such grantee for the same to be done.

History: L. 1919, ch. 154, § 3; June 17; R.S. 1923, 19-2620.



19-2621 Same.

19-2621. Same. That it shall be unlawful for any person to make or cause to be made any connection with the water mains or laterals of any such grantee, or to turn on or off, or in any manner interfere with any valve, stopcock or other appliance belonging to such grantee, without first procuring from such grantee written permit for the same to be done.

History: L. 1919, ch. 154, § 4; June 17; R.S. 1923, 19-2621.



19-2622 Same; penalty; damages; costs.

19-2622. Same; penalty; damages; costs. That any person violating any of the provisions of K.S.A. 19-2620 and 19-2621 shall be guilty of a misdemeanor, and upon conviction shall be fined not less than ten dollars, and shall be liable to such grantee whose property shall be so changed, injured, altered or destroyed, in a civil action for the amount of damages sustained together with all costs in the case.

History: L. 1919, ch. 154, § 5; June 17; R.S. 1923, 19-2622.



19-2623 Same; land for water mains; eminent domain.

19-2623. Same; land for water mains; eminent domain. If said grantee is a corporation, it shall have the right to hold, control, acquire by donation, or purchase, and if need be, condemn any land, easement, railroad right of way, public highway or any property upon which it may be necessary to lay, maintain and operate water mains, laterals, and equipment. If it shall be necessary for said corporation to condemn any land, easement or right of way for the purpose of laying and maintaining said water mains, laterals and equipment, said persons, partnership or corporation shall follow the procedure set forth in K.S.A. 26-501 to 26-516, inclusive.

History: L. 1919, ch. 154, § 6; R.S. 1923, 19-2623; L. 1963, ch. 234, § 43; Jan. 1, 1964.



19-2633 When plats of land outside city to be filed with county commissioners.

19-2633. When plats of land outside city to be filed with county commissioners. Any person, partnership or corporation owning land outside the limits of any incorporated city, said land being located more than one mile from the limits of any incorporated city, desiring to subdivide any such tract of land, may plat the same and submit the plat thereof, together with an abstract of title to the land so platted, to the board of county commissioners of the county in which such land is situated. The plat shall contain a description of the land as subdivided, giving the name of said subdivision, and the restrictions to which the land or separate tracts thereof are subject.

When said plat is approved by the board of county commissioners of the proper county, the same shall be filed with the register of deeds of said county, and after the filing of said plat with the register of deeds the various tracts or parcels of land therein may be conveyed by the description designated in said plat, and said land and tracts shall be subject to the restrictions contained in the plat filed with the register of deeds, as above provided, and the instrument conveying such tracts or parcel of land shall contain the recital subject to existing restrictions contained in the plat of such land now on file in the office of the register of deeds.

History: L. 1929, ch. 110, § 1; March 13.



19-2633a Vacation of Hillcrest Heights as platted in Cowley county.

19-2633a. Vacation of Hillcrest Heights as platted in Cowley county.    That portion of Hillcrest Heights as shown by the plat filed in the office of register of deeds of Cowley county, Kansas, June 15, 1925, and recorded in volume H of plats page 9, being lots numbered seventeen to thirty-two, inclusive, lying east of U.S. highway 77 and adjoining said highway, and including the road shown on said plat situated between lots 24 and 25, all being a part of the east half of section 16, township 33 south, range 4 east, of the sixth P.M., Cowley county, Kansas, be, and the same is hereby vacated and said land is hereby restored to its original description for all purposes, the same as if it had never been platted.

History: L. 1945, ch. 181, § 1; L. 1947, ch. 219, § 1; June 30.



19-2633b Vacation of Cave Springs townsite in Elk county.

19-2633b. Vacation of Cave Springs townsite in Elk county. The original townsite of Cave Springs located in the SW1/4 of the SW1/4 of section 8, the SE1/4 of the SE1/4 of section 7, the NW1/4 of the NW1/4 of section 17 and the NE1/4 of the NE1/4 of section 18, all in township 29, range 12, Elk county, Kansas, and the streets and alleys thereof, be, and the same are hereby vacated; and the land upon which said townsite and streets and alleys thereof were located, is hereby restored to its original description under the survey of the United States government for all purposes the same as if it had never been platted for a townsite.

History: L. 1949, ch. 222, § 1; June 30.



19-2635 Funds lost by bank failure; powers of county commissioners; tax levy, use of proceeds; bonds.

19-2635. Funds lost by bank failure; powers of county commissioners; tax levy, use of proceeds; bonds. That in any county of this state which had funds in a depository bank which has failed and liquidation thereof completed, and the county has not fully recovered such loss but has continued to carry and is now carrying the amount of such loss as cash, the board of county commissioners may either: (a) By resolution, charge off upon the records the amount of such defunct bank balances where said moneys so lost have been restored in part, or in whole, by tax levies or otherwise, and shall be charged against the county general fund; or (b) by resolution, make a levy or levies to raise the necessary funds to restore the funds so lost and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county; or (c) by resolution, issue bonds of said county to restore such lost funds in a sum not to exceed such loss.

History: L. 1937, ch. 201, § 1; L. 1979, ch. 52, § 112; July 1.



19-2636 Same; tax levy limitation; excess funds.

19-2636. Same; tax levy limitation; excess funds. The levy herein authorized shall not exceed the amount so needed nor in any case be an amount in excess of the limitation prescribed by K.S.A. 79-1947, in any one year. Said levy shall be in addition to the aggregate for all county purposes, provided in K.S.A. 79-1947, providing that, except for an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the levy herein authorized shall be credited to restore said funds so lost and in the event said levy raises funds in excess of that lost, then such should be credited to the county general fund of said county.

History: L. 1937, ch. 201, § 2; L. 1970, ch. 100, § 20; L. 1979, ch. 52, § 113; July 1.



19-2637 Same; issuance of bonds to replace funds; terms and denomination of bonds; limitations inapplicable.

19-2637. Same; issuance of bonds to replace funds; terms and denomination of bonds; limitations inapplicable. The bonds herein authorized shall be issued and sold in the manner as provided by the law of other similar bonds except as in this act otherwise provided; shall be issued in such denominations of fifty dollars ($50) or more as may be determined by the board of county commissioners of said county, shall bear interest not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009; shall run for not less than one or more than fifteen (15) years from the date of issue thereof; shall mature serially in annual installments of approximately equal amounts: Provided, however, That the earlier installments may be reduced and the later installments increased so that the amount required to pay principal and interest during the period covered by the maturity of such bonds will be in approximately the same amount each year: Provided further, That the statutory limitation of the debt of said county shall not apply to such bond issue.

History: L. 1937, ch. 201, § 3; L. 1970, ch. 64, § 51; March 21.



19-2638 Same; pending actions not barred; disposition of moneys recovered.

19-2638. Same; pending actions not barred; disposition of moneys recovered. Nothing in this act shall be construed to bar any action pending or that may be brought by any such county by which the county is attempting to recover from bondsmen, bonding companies or any other sources, any part of the money so lost by such counties. Amounts so recovered, if any, shall be placed in a sinking fund to be used to retire the principal and interest of such bonds, if bonds are issued in accordance herewith, and in the event a levy is made to restore such funds, then said sums so recovered shall be credited the same as moneys collected from said levies.

History: L. 1937, ch. 201, § 4; April 7.



19-2643 Lease of park plots to youth camps in certain counties.

19-2643. Lease of park plots to youth camps in certain counties. The board of county commissioners of any county having a population of not less than sixty-five thousand and not more than one hundred and twenty-five thousand is hereby authorized and empowered to lease for extended term of years, plots of land in county public parks, for use as youth camps, to corporations or associations formed for the purpose of conducting or supervising such camps.

History: L. 1947, ch. 215, § 1; June 30.



19-2644 Shawnee and Mission townships in Johnson county designated urban areas; law enforcement.

19-2644. Shawnee and Mission townships in Johnson county designated urban areas; law enforcement. Shawnee and Mission townships in the county of Johnson are hereby designated as urban areas. The provisions of this act shall only apply to counties containing urban areas and to cities located therein.

History: L. 1951, ch. 235, § 1; L. 1955, ch. 159, § 1; June 30.



19-2645 Same; joint county and city use of vehicles and equipment.

19-2645. Same; joint county and city use of vehicles and equipment.    A county and a city, or two or more cities may enter into agreements for the joint or mutual use of vehicles, broadcasting and receiving apparatus and other machinery and equipment used by law enforcing agencies owned by one or the other or they may make joint purchases of such vehicles and other apparatus, machinery and equipment.

History: L. 1951, ch. 235, § 2; June 30.



19-2646 Same; appointment of policemen; powers; oaths; bond.

19-2646. Same; appointment of policemen; powers; oaths; bond. The board of commissioners, city manager, or mayor and council of any city of the second or third class may appoint a policeman or policemen to serve at the pleasure of the appointing authority or for a stated period and for stated hours per day, at such compensation as shall be agreed upon: Provided, That such policeman or policemen shall be residents of the county in which said city is located or of an adjoining county of this state: Provided, That in commission cities and mayor-council cities the mayor may make temporary appointments hereunder, but such appointments shall in no case extend beyond the next regular, adjourned or special meeting of the commission or council unless confirmed by a majority of the commission or council. Such policeman shall have the powers of assistant marshal or policeman, after having taken the oath or oaths as required by statute and the giving of bond if a bond be required. All such appointments shall be in writing and a copy filed in the office of the city clerk.

History: L. 1951, ch. 235, § 3; June 30.



19-2647 Preservation of historical records in counties; declaration of public interest.

19-2647. Preservation of historical records in counties; declaration of public interest. The collection, preservation, display and housing of records, documents and other articles of historical value or interest is hereby declared to be in the public interest.

History: L. 1955, ch. 179, § 1; June 30.



19-2648 Same; resolution; publication; protest petition; election.

19-2648. Same; resolution; publication; protest petition; election. The board of county commissioners of any county may provide for the collection of records, documents and other articles of historical value or interest and may establish, maintain, display and provide housing for, within the courthouse or elsewhere, an historical collection of the records, documents and other articles so collected in the manner hereinafter provided. Any such board desiring to so collect such things of historical value or interest and to so establish, maintain, display and provide housing for an historical collection shall adopt a resolution declaring their intent to do so and that the same is of historical and educational value. Said resolution shall be published once each week for two (2) consecutive weeks in the official county paper. If a petition in opposition to the making of such collection and the establishment, maintenance, display and housing of such historical collection, signed by a number of legal electors of the county equal to or greater than ten percent (10%) of the total vote cast for the office of secretary of state in such county at the last preceding general election is not filed with the county clerk within sixty (60) days after the date of last publication of said resolution, said board may proceed to provide for such collection and establish, maintain, display and provide housing for such historical collection.

If such petition shall be filed, then the question of the providing for such collection and the establishment, maintenance, display and housing of such collection shall be submitted, at the next general election, to the legal electors of the county for their approval or rejection in the manner provided by K.S.A. 25-605. The question shall be stated on the ballot substantially as follows:

"Shall the board of county commissioners of ____________ county (here insert name of county) provide for the collection of records, documents and articles of historical value or interest and establish, maintain, display and provide housing for an historical collection of such records, documents and articles?"

If a majority of those voting on the question shall vote in favor of said proposition, then the board of county commissioners shall proceed to provide for such collection and establish, maintain, display and provide housing for such an historical collection but if a majority of the votes cast shall be against such proposition then said board shall proceed no further.

History: L. 1955, ch. 179, § 2; L. 1961, ch. 142, § 1; June 30.



19-2649 Same; supervisor or curator; appointment, compensation, duties; designation of incorporated museum or society as supervisor or curator, when, compensation.

19-2649. Same; supervisor or curator; appointment, compensation, duties; designation of incorporated museum or society as supervisor or curator, when, compensation. Any such board which has established an historical collection as provided in this act, may appoint and fix the compensation of a supervisor or curator for such historical collection. The board may appoint as supervisor or curator a person who is a county officer or employee, and if such a county officer or employee is appointed the compensation fixed by said board shall be in addition to his compensation as such other county officer or employee and no other statute fixing or limiting the compensation of county officers or employees shall apply to the compensation received as such supervisor or curator. Said supervisor or curator shall have charge of said historical collection, arrange for its display, care and maintenance and shall perform such other duties in connection therewith as said board may require. If there is an incorporated museum or an incorporated historical or similar society located within the county, such society may be designated by said board as the supervisor or curator of such historical collection, and said board may provide to the society such compensation, funds or reimbursements for establishing, collecting, supervising, housing, displaying, caring for and maintaining such historical collection as shall be agreed upon by the board and the society.

History: L. 1955, ch. 179, § 3; L. 1961, ch. 143, § 1; April 7.



19-2650 Same; acceptance of gifts or loans.

19-2650. Same; acceptance of gifts or loans. Said board may accept bequests, gifts, donations or loans of documents, records and articles of historical value or interest for such historical collection and also bequests, gifts or donations of money or other things of value to be used in carrying out the provisions of this act.

History: L. 1955, ch. 179, § 4; June 30.



19-2651 Same; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election.

19-2651. Same; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election. In order to provide funds to carry out the provisions of this act and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the board of county commissioners may levy an annual tax on all the taxable tangible property in the county. In Pawnee and Stafford counties such tax levy may be made in an amount not to exceed 3/10 of one mill on such property.

No tax levy greater than the amount authorized by law prior to the effective date of this act shall be made under authority of this section until the county commissioners of the county proposing to make such levy shall have adopted a resolution specifying the tax levy proposed to be made and the proposition for which the tax will be levied. Such resolution shall provide that if a petition in opposition to the tax levy, signed by not less than 10% of the qualified electors in the county, is filed with the county election officer within 40 days after the publication of the resolution, the tax levy will not be made unless first approved at a question submitted election which shall be called for that purpose or at the next general election. Such resolution shall be published once each week for two consecutive weeks in a newspaper having general circulation in the county. In the event that no petition as specified above is filed in accordance with the provisions of such notice, the governing body of such county may make the tax levy specified in the resolution. If such a petition is filed as provided in such notice, the board of county commissioners of the county may notify the county election officer of the date of an election to be held to submit the question of whether such tax levy shall be authorized. If a majority of the electors of the county voting on the question are in favor of the tax levy, the governing body may thereafter make the same.

History: L. 1955, ch. 179, § 5; L. 1963, ch. 181, § 1; L. 1965, ch. 168, § 1; L. 1970, ch. 111, § 1; L. 1975, ch. 162, § 21; L. 1976, ch. 131, § 1; L. 1979, ch. 52, § 114; L. 1982, ch. 120, § 1; L. 1987, ch. 102, § 1; L. 1990, ch. 66, § 27; May 31.



19-2652 Issuance of no-fund warrants in certain counties to repair or replace water lines serving county park.

19-2652. Issuance of no-fund warrants in certain counties to repair or replace water lines serving county park. The board of county commissioners of any county having a population of more than one hundred thousand (100,000) which has established a county public park and recreation grounds is hereby authorized to issue no-fund warrants, without an election, in an amount not to exceed one hundred thousand dollars ($100,000) for the purpose of providing revenue for improving, replacing, extending, repairing, reconstructing and reconditioning the existing water lines serving the county park.

History: L. 1959, ch. 144, § 1; April 2.



19-2653 Same; tax levies to pay warrants; surplus funds.

19-2653. Same; tax levies to pay warrants; surplus funds. Whenever no-fund warrants are issued under the authority provided by this act, the board of county commissioners shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon, except that in lieu of making only one tax levy, such board of county commissioners, if it deems it advisable, may make a tax levy each year for not to exceed five years in approximately equal installments for the purpose of paying said warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and shall not be subject to the aggregate tax levy prescribed by K.S.A. 79-1947, and amendments thereto. Such warrants shall be issued, registered, redeemed and bear interest in the manner and in the form prescribed by K.S.A. 79-2940, and amendments thereto, except they shall not bear the notation required by such section and may be issued without the approval of the state board of tax appeals. Any surplus existing after the redemption of such warrants shall be handled in the manner prescribed by K.S.A. 79-2940, and amendments thereto. None of the provisions of the cash basis and budget laws of this state shall apply to any expenditures made, the payment of which has been provided for by the issuance of warrants under this act.

History: L. 1959, ch. 144, § 2; L. 2008, ch. 109, § 46; L. 2014, ch. 141, § 40; July 1.



19-2654 Johnson county designated as urban area.

19-2654. Johnson county designated as urban area. The area comprising the county of Johnson is hereby designated as an urban area as permitted by section 17 of article 2 of the constitution of the state of Kansas.

History: L. 1963, ch. 148, § 1; June 30.



19-2655 Counties over 180,000; long term leases of land to sheriff's posses.

19-2655. Counties over 180,000; long term leases of land to sheriff's posses. The board of county commissioners of any county having a population of more than one hundred eighty thousand (180,000) is hereby authorized to enter into long-term leases, not to exceed fifty (50) years under the terms of which plots of land in county owned tracts may be used by a duly organized sheriff's posse or a corporation formed for the purpose of forming and operating a sheriff's posse.

History: L. 1963, ch. 165, § 1; June 30.



19-2656 City of Overland Park and Oxford township in Johnson county designated urban area.

19-2656. City of Overland Park and Oxford township in Johnson county designated urban area. The territory within the boundaries of the city of Overland Park in Johnson county and the territory within the boundaries of Oxford township in Johnson county is hereby declared to be and designated as an "urban area" as authorized by section 17 of article 2 of the constitution of this state.

History: L. 1965, ch. 124, § 1; May 10.



19-2657 Same; annexation of certain land located in urban area; ordinance.

19-2657. Same; annexation of certain land located in urban area; ordinance. (a) As used in this section, the word "city" means the city of Overland Park in Johnson county which is located in an area which has been designated by law as an "urban area."

(b) Whenever the owner or owners of any tract or tracts of land, which is located within territory which has been designated by law as an urban area and such tract or tracts of land is so situated that any boundary line thereof touches or adjoins the boundary line of a city the territory of which is within the same urban area, shall file with the city clerk of such city a written consent to or request for the annexation of such tract or tracts of land to such city, such tract or tracts of land may be annexed to, taken in and made a part of the city by ordinance.

(c) Any ordinance authorized by this section shall describe: (1) Platted lands by stating the name of the addition or subdivision as platted; (2) unplatted lands by stating the metes and bounds thereof; and (3) the section, township, range and county in which such platted or unplatted lands are located.

History: L. 1965, ch. 199, § 1; May 11.



19-2658 Disposal of refuse; acquisition of lands; improvements and equipment; contracts with city.

19-2658. Disposal of refuse; acquisition of lands; improvements and equipment; contracts with city. (a) The board of county commissioners of any county is hereby authorized to acquire by lease, condemnation or purchase, lands to be used as a site for the disposal of refuse. "Refuse" for the purposes of this act shall include garbage, trash and solid waste. Upon the acquisition of any such site, the board may build or construct any necessary buildings, incinerators or other structures or improvements thereon and may acquire or make use of any equipment presently owned by the county necessary for the proper, effective and sanitary disposal of refuse. If the board of county commissioners shall deem it to be in the best interests of the county, such board may in lieu of acquiring a site as hereinbefore authorized, contract with any city or cities located within such county and having a refuse disposal site, for the use of such disposal site upon such terms and conditions as may be agreed upon by the board of county commissioners and the governing body of the city and may acquire equipment or make use of any equipment presently owned by the county pursuant thereto.

(b) Any site acquired pursuant to this section, and any structures, improvements or equipment thereon, shall be subject to all permit and other requirements of the solid waste management laws of this state.

History: L. 1967, ch. 161, § 1; L. 1997, ch. 140, § 14; July 1.



19-2659 Same; costs; bonds; election, when; exemption from county bonded debt limitations.

19-2659. Same; costs; bonds; election, when; exemption from county bonded debt limitations. For the purposes of paying the cost of acquiring any lands or making any improvements thereon or the acquisition of any equipment for the purposes hereinbefore authorized, the board of county commissioners may use moneys from the general fund, from any refuse disposal fund created under the provisions of this act, from the sale of property as hereinafter provided, or may issue general obligation bonds or bonds payable from revenue derived from service charges made for the use of the facility of the county as hereinafter provided. Before any bonds shall be issued by any county under the provisions of this act, the board of county commissioners shall publish a notice once each week for two (2) consecutive weeks in the official county newspaper. Such notice shall state the purpose, whether for acquisition or improvement of a site, or both, describing any such improvement, or the acquisition of equipment, for which such bonds are to be issued and the amount of the bonds to be issued therefor and whether they are to be general obligation bonds or revenue or part general obligation bonds and part revenue bonds. If within thirty (30) days after the last publication of said notice there shall be filed in the office of the county clerk, not later than five (5) o'clock p.m. on the last day, a protest signed by electors of the county equal in number to not less than ten percent (10%) of the electors who voted in such county for the secretary of state at the last preceding general election, an election shall be called and held within ninety (90) days after the last publication of the notice or at the next general election if held within that time. The signatures to such protest need not all be appended to one (1) paper but one (1) of the signers of each such paper shall make oath before an officer competent to administer oaths that each signature to the paper is the genuine signature of the person whose name it purports to be. Such election shall be called and held in the manner provided by the general bond law for bond elections. If no protest or no sufficient protest is filed or if an election is held and the proposition carries by a majority of those voting thereon at the election, the board of county commissioners may provide for the issuance of such bonds for the purposes and in the amount or amounts (if part are general obligation and part revenue bonds) provided in the published notice in the manner provided by law. Such bonds are hereby exempt from and shall not be included in computing the total bonded indebtedness of any county as prescribed by article 3 of chapter 10 of the Kansas Statutes Annotated.

History: L. 1967, ch. 161, § 2; July 1.



19-2660 Same; disposal facility; operation; contracts with political subdivisions.

19-2660. Same; disposal facility; operation; contracts with political subdivisions. The board of county commissioners of any county establishing a refuse disposal facility under the provisions of this act may provide for the employment of necessary employees and may provide for the operation of such facility independently of or in connection with an existing department. The board may establish reasonable rules and regulations governing the disposal of refuse at such county facility and may contract with any other political subdivision of the state authorized to collect refuse, for the disposal of the same in the county's refuse disposal facility upon such terms and conditions as shall be agreed upon by the board of county commissioners and the governing body of the contracting political subdivision.

History: L. 1967, ch. 161, § 3; July 1.



19-2661 Same; fees and charges; fund, use; expenses from general fund, when.

19-2661. Same; fees and charges; fund, use; expenses from general fund, when. If no revenue bonds are outstanding the board of county commissioners may establish a schedule of fees and charges for the use of such facility and all moneys received therefrom shall be placed in a fund to be known as the refuse disposal fund and shall be used only for the purpose of paying for the operation of such disposal facility, for the making of repairs or replacements or construction of additional facilities at such site or the replacement of equipment. At any time that there may be a surplus in such fund and there are outstanding general obligation bonds, such surplus shall be placed in a sinking fund which shall only be used for the purpose of redeeming bonds which were issued for the acquisition or improvement of such facility or equipment used in connection therewith.

If revenue bonds are issued the board of county commissioners shall establish a schedule of fees and charges for the use of the facility to produce revenue sufficient to pay the bonds and interest, and any revenue over and above the amount necessary to pay the revenue bonds and interest each year may be used for the operation of the facility and for maintenance and improvements of and related to such facility. The revenue shall be placed in a refuse disposal fund. If the revenue is not sufficient to provide for operation, maintenance and improvement after bond and interest payments are made, such operation, maintenance and improvement expense shall be paid from the general fund of such county.

History: L. 1967, ch. 161, § 4; July 1.



19-2662 Same; disposition of lands acquired; use of moneys received from sale.

19-2662. Same; disposition of lands acquired; use of moneys received from sale. If the county shall have acquired title to any lands for the purposes hereinbefore authorized and the board of county commissioners shall determine that such property is no longer useful for the purpose for which it was acquired, such board may sell and dispose of the same upon such terms and in such manner as the board may deem to be in the best interest of the county. Moneys received from the sale of any such property shall be placed in a special fund and used for any of the purposes authorized by this act. Moneys may be appropriated from such special fund without regard to limitations prescribed by the budget law.

History: L. 1967, ch. 161, § 5; July 1.



19-2663 Museum and cultural center in counties between 10,000 and 15,000 with $45,000,000 valuation.

19-2663. Museum and cultural center in counties between 10,000 and 15,000 with $45,000,000 valuation. The board of county commissioners of any county having a population of more than ten thousand (10,000) and less than fifteen thousand (15,000) and having an assessed valuation of not less than forty-five million dollars ($45,000,000), may by resolution, and shall, upon presentation of a petition signed by ten percent (10%) of the qualified electors of such county determined upon the basis of the total vote cast for the secretary of state at the last preceding general election, cause to be submitted to the voters of such county at the first local or general election thereafter, or if the petition so requires, at a special election called for that purpose, the question of the establishment of a steam and oil museum and cultural center by such county.

History: L. 1967, ch. 148, § 1; April 13.



19-2664 Same; election; amount of bonds.

19-2664. Same; election; amount of bonds. Any county voting to establish a steam and oil museum and cultural center may erect, restore, maintain and equip museum buildings and building and grounds of cultural interest and procure and own sites therefor, and pay expenses in connection with the ownership and operation thereof; and may issue general obligation bonds of such county from time to time in an aggregate total amount not exceeding three hundred thousand dollars ($300,000) for the purpose of paying the cost of such buildings, equipment and sites. Before issuing any bonds hereunder the question of such issuance shall be submitted to the qualified electors of the county and if a majority of those voting on the proposition shall vote in favor thereof, such bonds may be issued. A proposition to issue such bonds may be combined with the proposition to establish a museum under the provisions of K.S.A. 19-2663. The election shall be called and held, and the bonds issued thereunder in accordance with the provisions of the general bond law.

History: L. 1967, ch. 148, § 2; April 13.



19-2665 Same; museum board.

19-2665. Same; museum board. Upon the establishment of a museum under this act the board of county commissioners shall appoint a museum board of six (6) members for such museum. Two of the original members of such museum board shall serve for a one (1) year term from appointment, two (2) of the original members of such museum board shall serve for a two (2) year term from appointment, and the remaining two (2) members shall serve for a three (3) year term from appointment. As terms expire, all succeeding terms of members shall be for three (3) year terms. In addition to the appointed members of the board, the chairman of the board of county commissioners shall be ex officio a member of the museum board with the same powers as appointed members. Vacancies created during the term of any board member shall be filled by appointment for the unexpired term. Members of museum boards shall receive no compensation for their services as such but shall be allowed their actual and necessary expenses in attending meetings and in carrying out their duties as members.

History: L. 1967, ch. 148, § 3; April 13.



19-2666 Same; name of board; limitation on powers.

19-2666. Same; name of board; limitation on powers. The museum board of a museum established under, or governed by the provisions of this act shall constitute a body corporate and politic, possessing the usual powers of a corporation for public purposes, under the name and style of "the board of directors of ______________ (name of county) museum" and under such name may contract, sue and be sued and acquire, hold and convey real and personal property in accordance with law. The acquisition or disposition of real property shall be subject to the approval of the board of county commissioners.

History: L. 1967, ch. 148, § 4; April 13.



19-2667 Same; organization and meetings of board.

19-2667. Same; organization and meetings of board. The members of a museum board shall, immediately after their appointment and annually thereafter, meet and organize by the election of a chairman, a secretary and a treasurer and such other officers as they may deem necessary. The board shall fix the date and place of its regular meetings and special meetings may be called by the chairman or upon written request of a majority of the members. Written notice, stating the time and place of any special meeting and the purpose for which called, shall, unless waived, be given each member of the board at least two (2) days in advance of such meeting, and no business other than that stated in the notice shall be transacted at such meeting.

History: L. 1967, ch. 148, § 5; April 13.



19-2668 Same; specific powers of board.

19-2668. Same; specific powers of board. Museum boards shall have the following powers and duties:

(a) To make and adopt rules and regulations for the administration of a museum or cultural center;

(b) with the approval of the board of county commissioners, to purchase or lease a site or sites and to lease or erect a building or buildings for the use of the museum or cultural center;

(c) to acquire by purchase, gift or exchange, books, magazines, papers, printed materials, slides, pictures, films, projection equipment, any and all items of a historical interest, and other material and equipment deemed necessary by the board for the maintenance of a museum or cultural center;

(d) to employ a curator or museum or cultural center director and such other employees as the board shall deem necessary and to remove them and to fix their compensation;

(e) to receive and accept any gift or donation to a museum or cultural center and administer the same in accordance with any provision thereof;

(f) to contract with nonprofit corporations for the operation and maintenance of a museum.

History: L. 1967, ch. 148, § 6; April 13.



19-2669 Same; treasurer of board.

19-2669. Same; treasurer of board. The treasurer of the museum board shall give bond, in an amount fixed by said board and approved by the board of county commissioners, for the safekeeping and due disbursement of all funds that may come into his hands as such treasurer. Said bond shall be filed with the board of county commissioners. Such treasurer shall keep an accurate record of all moneys received and disbursed by him and make a report thereof to the museum board monthly, or as often as said board shall require.

History: L. 1967, ch. 148, § 7; April 13.



19-2670 Citizens commission on local government in counties between 170,000 and 200,000; membership; qualifications.

19-2670. Citizens commission on local government in counties between 170,000 and 200,000; membership; qualifications. There shall be created and established a citizens commission on local government in every county in this state having a population of more than one hundred seventy thousand (170,000) and not more than two hundred thousand (200,000). Such commission shall consist of: (1) The board of county commissioners of the county; (2) the governing body of all cities of the first class located in such county; (3) the trustee of each township in such county; (4) the chairmen of the boards of education of all school districts located in such county; (5) the chairmen of boards of public utilities of all cities located in such county; (6) the chairmen of boards of all drainage districts located within such county; (7) the mayors of all cities of the second and third class located in such county; and (8) eighteen (18) persons who shall be selected and appointed by the members hereinbefore provided. Such persons shall be residents of the county and shall not be officers or employees of the county or any city, school district, township, board of public utilities or drainage district.

History: L. 1968, ch. 389, § 1; July 1.



19-2671 Same; meeting to select appointive members; officers; rules of procedure; meetings; vacancies.

19-2671. Same; meeting to select appointive members; officers; rules of procedure; meetings; vacancies. The ex officio members of such commission shall meet forthwith at a time and place designated by the chairman of the board of county commissioners and proceed to select and appoint the eighteen (18) additional members and fix a date for an organizational meeting of such commission. On the date fixed for such meeting members of the commission shall select a chairman, vice-chairman and secretary, adopt rules of procedure, provide for regular meetings at least once each month, and designate such other officers and committees as may be deemed necessary. The members of the commission shall each be entitled to one vote and all acts of such commission shall be valid and effective when approved by a majority of the members of such commission. Vacancies in the citizen membership of the commission shall be filled by appointment of the remaining members of the commission.

History: L. 1968, ch. 389, § 2; July 1.



19-2672 Same; duties of commission.

19-2672. Same; duties of commission. It shall be the duty of such commission to: (a) Investigate and study the existing structure and operation of the units of local government within such county;

(b) Investigate and study the needs and requirements of the citizens of the county for governmental services;

(c) Investigate and study the possibilities for elimination of all unnecessary activities and of all duplication in office personnel and equipment and the coordination of activities between departments and governmental units; and

(d) To investigate and study the possibility and advisability of reforming the system of local government with a view to simplifying the organization of government, such study to include consideration of the consolidation of units of government, the transfer of powers and duties and the creation of new forms of government.

History: L. 1968, ch. 389, § 3; July 1.



19-2673 Same; contracts; receipt and expenditure of moneys.

19-2673. Same; contracts; receipt and expenditure of moneys. For the purpose of carrying out the provisions of this act such commission may enter into contracts and may receive and expend funds and moneys from the federal government or from any other source.

History: L. 1968, ch. 389, § 4; July 1.



19-2674 Same; minutes of meetings; report and recommendations to legislature.

19-2674. Same; minutes of meetings; report and recommendations to legislature. The commission shall keep complete minutes of its meetings and shall at least thirty (30) days prior to any regular session of the legislature make a report, together with its recommendations, to the members of the legislature.

History: L. 1968, ch. 389, § 5; July 1.



19-2675 Building fund; transfer of unexpended balance.

19-2675. Building fund; transfer of unexpended balance. Whenever the board of county commissioners of any county having a population of more than ten thousand (10,000) and not more than fifteen thousand (15,000) and having an assessed valuation of more than thirty million dollars ($30,000,000) and not more than forty million dollars ($40,000,000) which has established a building fund and levied a tax therefor for the purpose of constructing a courthouse and a jail in such county and has prior to the effective date of this act constructed a county jail and made improvements to an existing courthouse, shall by resolution determine that the purpose for which such levy was made has been fulfilled and discontinued and that all indebtedness and obligations of such fund have been fully paid and cancelled, and the unexpended balance, stating the amount, is not presently and will not in the future be required for such purpose by reason of the fact that such purpose has been fulfilled and has been discontinued, such unexpended balance shall be transferred to and credited to the general fund of the county. The tax levies for the general fund of the county for the succeeding budget year shall be reduced accordingly and said moneys shall be considered and used as revenue in lieu of ad valorem taxes in such budget year.

History: L. 1971, ch. 87, § 1; July 1.



19-2676 Definitions.

19-2676. Definitions. The following words and phrases when used in this act shall, for the purpose of this act, have the meanings respectively ascribed to them in this section.

(a) "Solid waste" means garbage, refuse and other discarded materials including, but not limited to solid and liquid waste materials resulting from industrial, commercial, agricultural and domestic activities.

(b) "Solid waste management system" means the entire process of storage, collection, transportation, processing, and disposal of solid wastes by any person engaging in such process as a business.

(c) "Person" means an individual, partnership, company or corporation.

History: L. 1971, ch. 217, § 1; July 1.



19-2677 Franchises for the operation of solid waste management systems; conditions and procedure for granting.

19-2677. Franchises for the operation of solid waste management systems; conditions and procedure for granting. All counties in the state of Kansas are hereby authorized and empowered to grant franchises, subject to the following conditions, to persons to engage in the business of operating all or any part of solid waste management systems within counties:

First. All contracts granting or giving or extending, renewing or amending any existing franchise shall be made by resolution of the board of county commissioners, and not otherwise.

Second. No franchise may be granted to any person or be extended for any longer period of time than ten (10) years from the date of such grant or extension.

Third. No person shall ever be granted any exclusive franchise.

Fourth. The board of county commissioners of the county, at all times during the existence of any such franchise, shall have the right by resolution to fix a reasonable schedule of maximum rates to be charged such county and the inhabitants thereof, by any person operating under any franchise under this act: Provided, however, That said board of commissioners shall at no time fix a rate which shall prohibit such person from earning a reasonable rate upon the fair value of the property used and useful in such service. In fixing and establishing such fair value the value of such franchise given and granted by the county to such person, shall not be taken into consideration in ascertaining the reasonableness of the rates to be charged to the inhabitants of such county.

Fifth. No franchise shall ever be granted until the resolution granting the same shall have been read in full at two (2) regular meetings of the board of commissioners, and immediately after the final adoption it shall be published in the official county paper once a week for two (2) consecutive weeks. If within thirty (30) days after the last publication of such resolution there shall be filed with the county clerk of the county a petition signed by electors equal in number to not less than five percent (5%) of the electors of the county who voted for the secretary of state at the last preceding general election, requesting an election thereon, the board of county commissioners shall submit the question of the adoption of such resolution to the voters at an election called for that purpose and held within ninety (90) days after the last publication of the resolution or at the next general election if held within such time, and no franchise shall be granted under the provisions of any such resolution unless the question of the adoption of such resolution shall receive the approval of a majority of the votes cast thereon. Such elections shall be called and held in the manner provided for the calling and holding of elections under the general bond law.

History: L. 1971, ch. 217, § 2; July 1.



19-2678 County recreational, community service and social programs for the aging; payment of cost.

19-2678. County recreational, community service and social programs for the aging; payment of cost. The board of county commissioners of any county is hereby authorized to establish and maintain recreational, community service and social programs for the aging which may include but not be limited to nutrition and transportation programs and may pay the cost thereof out of the general fund or any other fund of the county which may [be] legally used for such purposes.

History: L. 1973, ch. 123, § 2; July 1.



19-2679 Central motor pools in counties authorized; use charges.

19-2679. Central motor pools in counties authorized; use charges. The board of county commissioners of any county is hereby authorized to establish and maintain a central motor pool to be used by county agencies. Said board of county commissioners may by resolution establish a set of standards governing the use and operation of motor pool vehicles and may charge the using county agency for use thereof in accordance with a schedule of charges which said board shall establish. Such use charge shall be deposited in the central motor pool revolving fund hereby created and shall be used to defray costs of operation and replacement of motor vehicles in the central motor pool.

History: L. 1974, ch. 107, § 1; July 1.



19-2680 County charters in counties declared to be urban areas; adoption and amendment; charter to govern local legislation and administration; authorized provisions; limitations.

19-2680. County charters in counties declared to be urban areas; adoption and amendment; charter to govern local legislation and administration; authorized provisions; limitations. Any county which has been declared to be an urban area under the provisions of K.S.A. 19-2654 is hereby authorized to adopt, and from time to time amend, a charter for the government of such county. Such charter shall provide for the exercise of powers of local legislation and administration not inconsistent with general law or the constitution of the state of Kansas, and may:

(a) Fix the boundaries of each county commissioner's district, provide a method for changing them from time to time, and fix the number, term, and compensation of the commissioners and their method of election, and shall define and outline duties and powers of the county commissioners;

(b) provide for the exercise of such powers similar or identical to the powers permitted under K.S.A. 19-101 and article 39 of chapter 12 of the Kansas Statutes Annotated;

(c) provide in the charter a method for its amendment;

(d) determine the distribution of legislative and administrative duties of the county officials, provide for consolidation or expansion of services as necessary, authorize the appointment of a county administrator or a county manager, and prescribe the general structure of county government; and

(e) authorize the appointment of or elimination of elective officials and offices within the charter similar or identical to that authorization permitted the board of county commissioners under article 39 of chapter 12 of the Kansas Statutes Annotated.

History: L. 1975, ch. 151, § 1; L. 1976, ch. 132, § 1; April 23.



19-2681 Same; charter commission, establishment.

19-2681. Same; charter commission, establishment. (a) The board of county commissioners of any county which has been declared to be an urban area under the provisions of K.S.A. 19-2654, and amendments thereto, may establish a charter commission for such county for the purpose of studying, proposing, drafting or amending a charter for the government of such county. The charter commission shall be established by resolution and shall be appointed in the manner and have the powers and duties as hereinafter provided.

(b) A new charter commission shall not be established until four years after the date of the establishment of a prior commission.

History: L. 1975, ch. 151, § 2; L. 1999, ch. 26, § 1; Apr. 1.



19-2682 Same; charter commission membership; appointment.

19-2682. Same; charter commission membership; appointment. (a) A charter commission established pursuant to K.S.A. 19-2681, and amendments thereto, shall consist of 25 members and shall be appointed as follows:

(1) (A) Three members shall be appointed by the members of the senate of the state of Kansas who are residents of Johnson county; and

(B) three members shall be appointed by the members of the house of representatives of the state of Kansas who are residents of Johnson county;

Each member appointed pursuant to this subsection (1) shall reside in a different senatorial district;

(2) two members shall be appointed by the governing body of the Johnson county republican central committee;

(3) two members shall be appointed by the governing body of the Johnson county democratic central committee;

(4) eight members shall be appointed by the board of county commissioners. Of such members, one member shall be appointed from each county commissioner district and the remaining shall represent the county at large;

(5) two members shall be appointed by the Johnson county chamber presidents' council;

(6) three members shall be appointed by the Johnson county members of the Johnson and Wyandotte counties council of mayors. Such members shall be mayors or their designees of cities located in Johnson county; and

(7) two members shall be appointed by the Johnson county planning commission. Such members shall be residents of the unincorporated area of Johnson county.

Such members shall be appointed within 21 days after the adoption of the resolution establishing such commission.

No person holding an elective state or county office shall serve on the charter commission.

(b) Any vacancy on the commission shall be filled by the appointing authority which made the original appointment.

History: L. 1975, ch. 151, § 3; L. 1976, ch. 132, § 2; L. 1999, ch. 26, § 2; Apr. 1.



19-2683 Same; charter commission; organization, rules and meetings; compensation; office space; expense of operation.

19-2683. Same; charter commission; organization, rules and meetings; compensation; office space; expense of operation. Within fifteen (15) days following the appointment of such members, the county clerk shall call a meeting of such commission. At such meeting the commission shall organize by the election of a chairman, vice-chairman and secretary and such other officers as it may deem necessary. The commission may adopt rules governing the conduct of its meetings. Members of the commission shall serve without compensation but shall be reimbursed for their actual expenses incurred in performing the duties of membership. The board of county commissioners shall provide office space and rooms for the holding of meetings and shall pay all necessary expenses of the commission including secretarial and clerical fees and expenses, fees of consultants and supplies. Any of such expenses may be paid from the county general fund or from any federal funds available which may be expended for such purpose.

History: L. 1975, ch. 151, § 4; April 15.



19-2684 Same; proposed charter; public hearings; reports to county commissioners; contents of reports; legal opinion; dissolution of commission.

19-2684. Same; proposed charter; public hearings; reports to county commissioners; contents of reports; legal opinion; dissolution of commission. It shall be the duty of the charter commission to draft a proposed charter for the government of the county and to submit the same to the electors of the county for their approval or disapproval in the manner hereinafter provided. Within 30 days following its organization, and at any time thereafter that the commission deems necessary, the commission shall hold one or more public hearings for the purpose of receiving information and materials which will aid in the drafting of such charter. Within six months after organization, the commission shall submit a preliminary report to the board of county commissioners of the county, which shall include the text of the proposed charter. Sufficient copies of the report shall be made available for distribution to members of the public. The charter commission shall hold at least one public hearing to obtain citizen views concerning the preliminary report. Within 12 months following its organization, the commission shall submit its final report to the board of county commissioners. The final report shall include the full text and an explanation of the proposed charter, any comments deemed desirable by the commission, a written opinion by an attorney admitted to practice law in the state of Kansas and retained by the commission for such purpose that the proposed charter is not in conflict with the constitution and general laws of the state and any minority reports. Nothing in the proposed charter shall be construed to limit or restrict the power of the legislature to enact general laws which relate to counties. Such final report shall be available to members of the public upon request. Following the submission of its final report the commission shall continue in existence for a period of time necessary for the conclusion of its affairs.

History: L. 1975, ch. 151, § 5; L. 1999, ch. 26, § 3; Apr. 1.



19-2685 Same; submission of proposed charter to electors; adoption.

19-2685. Same; submission of proposed charter to electors; adoption. The proposed charter shall be submitted by the charter commission to the board of county commissioners and the board of county commissioners shall submit the proposed charter to the electors of the county at the general election next following submission of the final report in which all qualified electors of the county are eligible to vote. In submitting such proposed charter to the board of county commissioners, the charter commission may submit alternative sections or articles to the board of county commissioners. Any alternative sections or articles shall be submitted by the board of county commissioners for approval or rejection by the electors. Any section or article of a proposed charter which affects the size or structure of the board of county commissioners may be submitted at the same election at which the proposed charter is submitted but shall be submitted as a separate question on the ballot. An affirmative vote of a majority of the qualified electors voting on the question shall be required for the adoption of such charter.

History: L. 1975, ch. 151, § 6; L. 1976, ch. 132, § 3; L. 1999, ch. 26, § 4; Apr. 1.



19-2686 Same; eligibility of charter commission members to election to county commission.

19-2686. Same; eligibility of charter commission members to election to county commission. No member of the charter commission shall be eligible for election to the office of county commissioner in the first election for county commissioner under the charter if adopted by the electorate.

History: L. 1975, ch. 151, § 7; April 15.



19-2687 Inventory and record of county property; duty of officers; delegation of commissioners' duties authorized.

19-2687. Inventory and record of county property; duty of officers; delegation of commissioners' duties authorized. For the purpose of preserving records of the amount and kind of personal property owned by each county in this state, each county officer and head of a department or office of each county shall make a personal investigation, inspection and inventory of the kind, amount and location of all personal property owned by said county and located in or under the supervision of such office or department. The inventory shall show a sufficient identifying description of each item of personal property, shall be taken during the month of December in each year and shall be completed and a copy thereof filed with the county clerk on or before December 31 of each year. Such inventory shall not include the books, records, files, stationery, writing material and blank legal papers contained in the various county offices.

All information contained in such inventory shall also be recorded in a book kept for that purpose by the county clerk and during the month of February, following the filing of such inventories, the board of county commissioners shall view and check each item of personal property in each respective office or department with the inventory book prepared by the county clerk and enter a record of its findings and sign a certificate of the board's approval with reference thereto in the inventory record book prepared by the county clerk. The board of county commissioners may delegate the performance of the above duties, and the county commissioners or their delegate may perform such duties at any time during the year following the filing of such inventories. Thereafter, there shall be added to such inventory a description of the same kind and character of every article of personal property purchased or sold by said county, which addition shall show the date of the acquisition or sale of all such personal property.

History: L. 1975, ch. 166, § 1; July 1.



19-2688 Same; action to recover.

19-2688. Same; action to recover. Whenever any personal property referred to in K.S.A. 19-2687 shall be claimed by any person or persons, the county attorney or district attorney of said county shall investigate such claim and, if satisfied that said property is being claimed without legal right, shall commence an action in the proper court for the purpose of obtaining possession of said property in behalf of such county or for the value thereof.

History: L. 1975, ch. 166, § 2; July 1.



19-2689 Kansas association of counties; participating employer in KPERS.

19-2689. Kansas association of counties; participating employer in KPERS. (a) From and after January 1, 1976, the Kansas association of counties shall be a participating employer in the Kansas public employees retirement system for all purposes under said system.

(b) Within thirty-five (35) days after the effective date of this act, the Kansas association of counties shall pay to said system an amount equal to the total of: (1) All employer contributions payable from January 1, 1976, to the date of payment at the applicable rate of contribution fixed pursuant to K.S.A. 74-4920, and any amendments thereto; and (2) all employee contributions payable from January 1, 1976, to the date of payment at the rate of contribution fixed by K.S.A. 74-4919, and any amendments thereto.

(c) Subject to the provisions of K.S.A. 74-4901 et seq., and all acts amendatory thereof and supplemental thereto, all rights and benefits of membership including group insurance and participating service credit shall accrue to each individual who is an employee of the Kansas association of counties from January 1, 1976.

History: L. 1976, ch. 328, § 1; April 5.



19-2690 Same; instrumentality of member counties; powers; liability of members; disposition of property if dissolved.

19-2690. Same; instrumentality of member counties; powers; liability of members; disposition of property if dissolved. From and after January 1, 1976, the Kansas association of counties is hereby constituted an instrumentality of the member counties of the association. The member counties of the Kansas association of counties acting by and through such instrumentality and in its name shall have power to purchase, or to receive by gift, devise or bequest, and to hold real and personal property; to sell and convey any such real or personal property; to make contracts; to have and use a seal for such instrumentality; to sue and be sued in the name of such instrumentality in relation to its property and affairs; and to do all other acts necessary to the exercise of the functions of such instrumentality, except that the payments of the current annual membership dues and subscriptions of each such member county shall be the limit of liability of such member county for the acts and obligations of said instrumentality. In the event the Kansas association of counties is dissolved or otherwise terminated all of its files, records, assets and property whatsoever, shall be delivered to the secretary of state to be held in custody for the counties of this state.

History: L. 1976, ch. 328, § 2; April 5.



19-2691 Coliseum events fund in certain counties; payment of expenses of shows or events.

19-2691. Coliseum events fund in certain counties; payment of expenses of shows or events. The board of county commissioners of any county having a population of more than three hundred thousand may establish and maintain, in a bank located in such county, not to exceed ten thousand dollars in an imprest fund, known as the coliseum events fund, from which the expenses of operation and promotion of events held in a county coliseum may be paid. The coliseum director of any such county shall have authority to pay moneys from such fund for expenses incidental to shows or events promoted in the coliseum, by check drawn on the fund and signed by the coliseum director. All receipts from events and shows held in the coliseum, after the payment of expenses, shall be deposited in the fund, and the balance in excess of the maximum amount authorized to be in such fund shall be transferred by the county treasurer to the special recreation facilities fund created under K.S.A. 19-2692a for purposes of budgeting for and operating a coliseum.

History: L. 1978, ch. 98, § 1; L. 1980, ch. 89, § 1; July 1.



19-2692 Coliseum concessions fund in certain counties; payment of expenses of concessions operation.

19-2692. Coliseum concessions fund in certain counties; payment of expenses of concessions operation. The board of county commissioners of any county having a population of more than three hundred thousand may establish and maintain, in a bank located in such county, not to exceed ten thousand dollars in an imprest fund, known as the coliseum concessions fund, from which the expenses of the various concessions operated by the coliseum may be paid. The coliseum director of any such county shall have authority to pay moneys from such fund for expenses incurred by the coliseum in the operation of concessions, by check drawn on the fund and signed by the coliseum director. All receipts from concession operations, after payment of expenses, shall be deposited in the fund, and the balance in excess of the maximum amount authorized in such fund shall be transferred by the county treasurer to the special recreation facilities fund created under K.S.A. 19-2692a for the purposes of budgeting for and operating a coliseum.

History: L. 1978, ch. 98, § 2; L. 1980, ch. 89, § 2; July 1.



19-2692a Special recreation facilities fund.

19-2692a. Special recreation facilities fund. The board of county commissioners of any county having a population of more than three hundred thousand may establish a special recreation facilities fund into which shall be deposited moneys derived from the operation of a county coliseum including any excess moneys from the coliseum events fund provided for in K.S.A. 19-2691 and the coliseum concessions fund provided for in K.S.A. 19-2692. The moneys deposited in the special recreation facilities fund may be carried over from year to year and used for the operation of the county coliseum.

History: L. 1980, ch. 89, § 3; July 1.



19-2693 Reports, documentation and controls relating to coliseum funds; approval of contracts; bond.

19-2693. Reports, documentation and controls relating to coliseum funds; approval of contracts; bond. Reports and documentation relating to all expenses paid by the director from the funds established pursuant to K.S.A. 19-2691 and 19-2692 shall be filed with the county controller at least monthly. The county department of administration shall devise adequate internal controls and procedures for administering the funds, and such controls and procedures shall be reviewed by an independent auditor. Each such fund shall be audited at the same time as funds of the county are audited and a report thereon shall be prepared for the county commissioners.

All contracts of the director with independent shows or promoters shall be approved by the board of county commissioners before the same are valid and binding on either party.

The director shall secure a bond with a surety company authorized to do business in Kansas in an amount required by the board of county commissioners, but the amount of such bond shall not be less than one hundred thousand dollars ($100,000).

History: L. 1978, ch. 98, § 3; July 1.



19-2694 Apportionment and distribution of local ad valorem tax reduction fund based on county population; duties of state treasurer.

19-2694. Apportionment and distribution of local ad valorem tax reduction fund based on county population; duties of state treasurer. In each year, the state treasurer shall determine the amounts to be distributed to each county, as apportioned on the basis of population of the counties, from the local ad valorem tax reduction fund, as provided in K.S.A. 79-2959, as follows:

(a) Determine the amounts distributed to all of the counties as apportioned on the basis of population of the counties under the provisions of K.S.A. 79-2959 in the calendar year immediately preceding the effective date of this act.

(b) Determine the amounts to be distributed to all of the counties as apportioned on the basis of population of the counties under the provisions of K.S.A. 79-2959 in the current year.

(c) Subtract the amounts determined in (a) above from the amounts determined in (b) above.

(d) Determine the amounts of the difference in (c) above and apportion such amounts to each county on the basis of the population of the county as ascertained from the most recent population figures available from the United States bureau of the census and published by the division of the budget of the department of administration, or as otherwise provided in K.S.A. 1980 Supp. 11-203[*].

(e) Determine the amounts distributed to the county on the basis of population of the county under the provisions of K.S.A. 79-2959 in the year immediately preceding the effective date of this act.

(f) Determine the amounts the county would receive in the current year under the provisions of K.S.A. 79-2959 as apportioned on the basis of the population of the county as published by the division of the budget, or as otherwise provided in K.S.A. 1980 Supp. 11-203[*].

(g) Add the amounts determined in (d) above for the county to the amounts determined in (e) above for the county.

(h) (1) If the amounts of the sums determined in (g) above are greater for every county than the amounts determined in (f) above, the amounts to be distributed to the county, as apportioned on the basis of population of the county under the provisions of said K.S.A. 79-2959 are the amounts determined in (g) above.

(2) If the amounts determined in (f) above are greater for every county than the amounts of the sums determined in (g) above, the amounts to be distributed to the county, as apportioned on the basis of population of the county under the provisions of K.S.A. 1980 Supp. 79-2959, are the amounts determined in (f) above.

History: L. 1978, ch. 55, § 4; L. 1980, ch. 284, § 16; July 1.

* Section expired July 1, 1982, see L. 1981, ch. 59, § 2.



19-2695 Conveyance of land forming part of Lone Star Lake to Douglas county.

19-2695. Conveyance of land forming part of Lone Star Lake to Douglas county. Laws 1947, chapter 218. Included by reference. [The title to the act is, "An act conveying certain lands in Douglas county, Kansas to Douglas county."  Act omitted as not of general application].

History: L. 1947, ch. 218, § 1; April 11.



19-2696 Leasing of lands by Hodgeman county to Santa Fe Trail Council of Boy Scouts of America.

19-2696. Leasing of lands by Hodgeman county to Santa Fe Trail Council of Boy Scouts of America. Laws 1959, chapter 150. Included by reference. [The title to the act is, "An act relating to and authorizing the leasing by the board of county commissioners of Hodgeman county, Kansas, to the Santa Fe Trail Council of the Boy Scouts of America ... certain described tracts of real estate ...." Act omitted as not of general application].

History: L. 1959, ch. 150, § 1; March 31.



19-2697 Sanitary land fill; Haskell county.

19-2697. Sanitary land fill; Haskell county. The board of county commissioners of Haskell county may issue general obligation bonds of the county to finance the costs of purchasing land for a site to be used and developed as a sanitary land fill or a sand or gravel pit. The bonds shall be authorized, issued, registered and sold in the manner provided by the general bond law and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009. Any bonds issued pursuant to this section shall not be subject to the bonded debt limit of the county.

Prior to any issuance of such bonds, the board of county commissioners shall publish notice of its intent to issue such bonds once in the official county newspaper. If within 30 days following the publication of the notice a petition signed by not less than 10% of the qualified electors of the county requesting an election on the question of issuing such bonds is filed with the county clerk, an election on the question shall be called and held in the manner prescribed under the general bond law. If a majority of the qualified electors of the county voting at such election vote in favor of the issuance, the bonds shall be issued in the manner provided by the general bond law.

History: L. 1982, ch. 110, § 1; July 1.



19-2698 Services for the physically handicapped; tax levy; procedure to authorize levy.

19-2698. Services for the physically handicapped; tax levy; procedure to authorize levy. (a) The board of county commissioners of any county may levy a tax not to exceed 1/2 mill on all taxable tangible property within the county for the purpose of assisting in the provision of services for persons with physically handicapping conditions, but such tax shall not be used for the purposes for which a tax is authorized under K.S.A. 12-1680, 19-4004, 19-4011, 65-212 and 65-215, and amendments thereto. The board shall adopt a resolution stating its intent to levy the tax and the purpose therefor. The resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation in the county. If a petition signed by at least 5% of the qualified voters of the county is filed with the county election officer, the board shall submit the proposition for approval by a majority of the qualified voters of the county voting at an election thereon. The election shall be called and held in the manner provided by the general bond law.

(b) If a petition signed by not less than 5% of the registered voters of any county is filed with the county election officer requesting an election on the question of whether a tax levy not to exceed 1/2 mill on all taxable tangible property within the county shall be made for the purpose of assisting in the provision of services for persons with physically handicapping conditions, the board of county commissioners shall submit the proposition for approval by a majority of the qualified voters of the county voting at an election thereon. The election shall be called and held in the manner provided by the general bond law. If such proposition is approved, the board of county commissioners shall levy such tax for such purpose. No such tax shall be used for the purposes for which a tax is authorized under K.S.A. 12-1680, 19-4004, 19-4011, 65-212 and 65-215, and amendments thereto.

(c) As used in this section, "physically handicapping condition" means the physical condition of a person, whether congenital or acquired by accident, injury or disease which constitutes a substantial disability, including but not limited to blindness and hearing impairments.

History: L. 1983, ch. 311, § 1; L. 1990, ch. 66, § 28; May 31.



19-2699 Cloud county fair board; membership; qualifications; election; term; vacancies; officers.

19-2699. Cloud county fair board; membership; qualifications; election; term; vacancies; officers. The county fair board of Cloud county shall consist of 12 members. An annual meeting for appointment of members of the fair board to succeed members with expiring terms shall be conducted in December by the presiding county commissioners. At the annual appointment meeting, one member of the board shall be appointed, if possible, from each county commissioner district and one member shall be appointed from the county at large. Any person of legal voting age and residing in the county shall be eligible for membership on the board.

Except as hereinafter provided the term of office of each member shall be three years commencing January 1 and ending December 31. Members of the board shall be eligible to serve unlimited consecutive terms. Vacancies in the membership of the board shall be filled by appointment by the remaining members of the board for the unexpired term of office. Members of the board shall elect from among its own members a president, vice-president, secretary and treasurer.

History: L. 1987, ch. 94, § 1; L. 2007, ch. 47, § 1; July 1.



19-26,100 Tax levy for arts program in Wyandotte county.

19-26,100. Tax levy for arts program in Wyandotte county. The board of county commissioners of Wyandotte county is hereby authorized to levy a tax not to exceed 1/3 of one mill for the purpose of providing funding for an arts program or projects.

History: L. 1988, ch. 101, § 1; July 1.



19-26,101 Conveyance of land in Wichita county to city of Leoti.

19-26,101. Conveyance of land in Wichita county to city of Leoti. (a) The board of county commissioners of Wichita county is hereby authorized to convey to the city of Leoti the following property, and any improvements thereon: A tract of land beginning 50 feet west of the northeast corner of lot 4 block 4; then west 150 feet; then south 168 feet; then east 150 feet; then north 168 feet to the point of beginning.

(b) The board of county commissioners may convey such property without waiting for the expiration of the redemption period provided pursuant to K.S.A. 79-2401a, and amendments thereto.

(c) Prior to conveying such property, the board of county commissioners shall obtain a quitclaim deed from any person having the right to redeem such property pursuant to K.S.A. 79-2401a, and amendments thereto.

(d) The city shall not be liable for the payment of any delinquent property taxes and special assessments and interest thereon or other costs assessed against such property at the time of the conveyance.

History: L. 1990, ch. 88, § 1; July 1.



19-26,102 Vacation of certain property in Lyon county, procedure; reversion of property.

19-26,102. Vacation of certain property in Lyon county, procedure; reversion of property. (a) As used in this section:

(1) "County" means Lyon county.

(2) "Land" means land dedicated to public purpose located in Lyon county and which is located within the unincorporated area of the county or land dedicated to public purpose located within the corporate limits of a city which has no elected governing body.

(3) "Public loss or inconvenience" or "private right" shall not be construed to extend to the taxes which may be levied upon the land.

(b) The board of county commissioners may vacate land as defined in subsection (a) as provided herein. The board shall give public notice of the same by a publication for two consecutive weeks in a newspaper of general circulation in the vicinity of such place sought to be vacated or in the official county newspaper. Such notice shall state the board's intention to vacate such land and describe the property fully, and give the time, date and location of the hearing to be held on the proposed vacation.

(c) On the day of the hearing, the board shall hear such testimony as may be presented before it, and such other testimony as required in order to determine the advisability of such vacation. If the board determines from the proofs and evidence presented that due and legal notice has been given by publication as required in this act, and that no private rights will be injured or endangered by such vacation, and that the public will suffer no loss or inconvenience thereby, the board shall order that such vacation be made. Any order approving such vacation shall provide for the reservation to the county and the owners of any lesser property rights for public utilities, rights-of-ways and easements for public service facilities originally held in such public reservation then in existence and use. An order of vacation shall be entered at length on the records of the proceedings of the board. Thereupon the county clerk shall certify a copy of such order to the register of deeds of the county. The register of deeds shall record in the deed records of the county and write on the margin of the recorded plat of such land, the words "canceled by order" or "canceled in part by order," as the case may be, giving reference thereon to the page and book of records where such order is recorded in the register's office.

(d) Any land vacated pursuant to this section shall revert to the owners of the real estate immediately abutting thereon, according to the frontage of such real estate thereon. All lands so reverting shall revert to the owners of abutting lands holding the same by title derived directly or indirectly from the owners of such lands from which such reservation was originally platted.

History: L. 1995, ch. 161, § 2; July 1.



19-26,103 Wyandotte county land bank; definitions.

19-26,103. Wyandotte county land bank; definitions. As used in K.S.A. 19-26,103 through 19-26,113:

(a) "County" means any county.

(b) "Board" means the board of trustees of the county land bank.

(c) "Bank" means the county land bank established pursuant to this act.

History: L. 1996, ch. 264, § 12; L. 2010, ch. 116, § 29; July 1.

Revisor's Note:

See 12-5901 for authorization for city land banks.



19-26,104 Same; establishment; governance; authorities and duties of county commissioners.

19-26,104. Same; establishment; governance; authorities and duties of county commissioners. (a) The board of county commissioners may establish a county land bank by adoption of a resolution.

(b) The bank shall be governed by a board of trustees. The board of county commissioners may appoint the board. Commissioners may serve on or as the board of trustees. Vacancies on the board shall be filled by appointment for the unexpired term.

(c) The board of county commissioners may advance operating funds to the bank to pay expenses of the board of trustees and the bank. Members of the board of trustees shall receive no compensation, but shall be paid their actual and necessary expenses in attending meetings and in carrying out their duties as members of the board.

(d) The bank may be dissolved by resolution of the board of county commissioners. In such case, all property of the bank shall be transferred to and held by the board of county commissioners of the county and may be disposed of as otherwise provided by law.

History: L. 1996, ch. 264, § 13; L. 2010, ch. 116, § 30; July 1.



19-26,105 Same; budgets; accounts and records; annual reports.

19-26,105. Same; budgets; accounts and records; annual reports. (a) The bank shall be subject to the provisions of the cash-basis law, K.S.A. 10-1101 et seq., and amendments thereto.

(b) The budget of the bank shall be prepared, adopted and published as provided by law for other political subdivisions of the state. No budget shall be adopted by the board until it has been submitted to, reviewed and approved by the board of county commissioners.

(c) The board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the board shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the board.

(d) All records and accounts shall be subject to public inspection pursuant to K.S.A. 45-216 et seq., and amendments thereto.

(e) Any moneys of the bank which are not immediately required for the purposes of the bank shall be invested in the manner provided by K.S.A. 12-1675, and amendments thereto.

(f) The bank shall make an annual report to the board of county commissioners on or before January 31 of each year, showing receipts and disbursements from all funds under its control and showing all property transactions occurring in each year. Such report shall include an inventory of all property held by the bank. A copy of such inventory also shall be published in the official county newspaper on or before January 31 of each year.

(g) The bank shall be subject to the provisions of K.S.A. 9-1401 et seq., and amendments thereto.

History: L. 1996, ch. 264, § 14; July 1.



19-26,106 Same; composition of board; authorities and duties; conflicts of interest; suits.

19-26,106. Same; composition of board; authorities and duties; conflicts of interest; suits. (a) The board shall select annually, from its membership, a chairperson, a vice-chairperson and a treasurer. The treasurer shall be bonded in such amounts as the board of county commissioners may require.

(b) The board may appoint such officers, agents and employees as it may require for the performance of its duties, and shall determine the qualifications and duties and fix the compensation of such officers, agents and employees.

(c) The board shall fix the time and place at which its meetings shall be held. Meetings shall be held within the county and shall be subject to the provision of K.S.A. 75-4317 et seq., and amendments thereto. Public notice shall be given of all meetings.

(d) A majority of the board shall constitute a quorum for the transaction of business. No action of the board shall be binding unless taken at a meeting at which at least a quorum is present.

(e) The members of the board shall be subject to the provisions of the laws of the state of Kansas which relate to conflicts of interest of county officers and employees, including but not limited to K.S.A. 75-4301 et seq., and amendments thereto.

(f) Subject to the provisions of K.S.A. 75-6101 et seq., and amendments thereto, if any action at law or equity, or other legal proceeding, shall be brought against any member of the board for any act or omission arising out of the performance of duties as a member of the board, such member shall be indemnified in whole and held harmless by the board for any judgment or decree entered against such member and, further, shall be defended at the cost and expense of the bank in any such proceeding.

History: L. 1996, ch. 264, § 15; July 1.



19-26,107 Same; powers of board.

19-26,107. Same; powers of board. The board may:

(a) Sue and be sued;

(b) enter into contracts;

(c) appoint and remove staff and provide for the compensation thereof;

(d) acquire, by purchase, gift or devise, and convey any real property, including easements and reversionary interests, and personal property subject to the provisions of this act;

(e) rebate all, or any portion thereof, the taxes on any property sold or conveyed by the bank;

(f) exercise any other power which may be delegated to the land bank by the board of county commissioners and the governing bodies of the cities and other taxing subdivisions located in the county by interlocal agreement and other lawful means; and

(g) exercise any other incidental power which is necessary to carry out the purposes of the land bank and this act.

History: L. 1996, ch. 264, § 16; July 1.



19-26,108 Same; transfers of property.

19-26,108. Same; transfers of property. (a) Any property acquired by a county, city or other taxing subdivision within such county may be transferred to the bank. The board may accept or refuse to accept any property authorized to be transferred pursuant to this subsection. The transfer of any property pursuant to this subsection shall not be subject to any bidding requirement and shall be exempt from any provision of law requiring a public sale.

(b) The fee simple title to any real estate which is sold to the county in accordance with the provisions of K.S.A. 79-2804, and amendments thereto, and upon acceptance by the board of trustees may be transferred to the bank by a good and sufficient deed by the county clerk upon a written order from the board of county commissioners.

History: L. 1996, ch. 264, § 17; July 1.



19-26,109 Same; administration of property, duties of board.

19-26,109. Same; administration of property, duties of board. The board shall assume possession and control of any property acquired by it under this act and shall hold and administer such property. In the administration of property, the board shall:

(a) Manage, maintain and protect or temporarily use for a public purpose such property in the manner the board deems appropriate;

(b) compile and maintain a written inventory of all such property. The inventory shall be available for public inspection and distribution at all times;

(c) study, analyze and evaluate potential, present and future uses for such property which would provide for the effective reutilization of such property;

(d) plan for and use the board's best efforts to consummate the sale or other disposition of such property at such times and upon such terms and conditions deemed appropriate;

(e) establish and maintain records and accounts reflecting all transactions, expenditures and revenues relating to the bank's activities, including separate itemizations of all transactions, expenditures and revenues concerning each individual parcel of property acquired; and

(f) thirty days prior to the sale of any property owned by the bank, publish a notice in the official county newspaper announcing such sale.

History: L. 1996, ch. 264, § 18; July 1.



19-26,110 Same; sale of property by board; conditions; consolidation.

19-26,110. Same; sale of property by board; conditions; consolidation. (a) The board, without competitive bidding, may sell any property acquired by the board at such times, to such persons, and upon such terms and conditions, and subject to such restrictions and covenants deemed necessary or appropriate to assure the property's effective reutilization. The sale of any real property by the board under the provisions of this act on which there are delinquent special assessments to finance public improvements shall be conditioned upon the approval of the governing body of the municipality which levied the special assessments.

(b) The board, for purposes of land disposition, may consolidate, assemble or subdivide individual parcels of property acquired by the bank.

History: L. 1996, ch. 264, § 19; July 1.



19-26,111 Same; exemption of property from taxation; exceptions.

19-26,111. Same; exemption of property from taxation; exceptions. (a) Until sold or otherwise disposed of by the bank and except for special assessments levied by a municipality to finance public improvements, any property acquired by the bank shall be exempt from the payment of ad valorem taxes levied by the state and any other political or taxing subdivision of the state.

(b) Except for special assessments levied by a municipality to finance public improvements, when the board acquires property pursuant to this act, the county treasurer shall remove from the tax rolls all taxes, assessments, charges, penalties and interest that are due and payable on the property at the time of acquisition by the board.

(c) Property held by the bank shall remain liable for special assessments levied by a municipality to finance public improvements, but no payment thereof shall be required until such property is sold or otherwise conveyed by the bank.

(d) The governing body of any municipality which has levied special assessments on property acquired by the bank may abate part or all of the special assessments, and the bank and governing body may enter into agreements related thereto. Any special assessments that are abated shall be removed from the tax rolls by the county treasurer as of the effective date of the abatement.

(e) The governing body of any municipality which has levied special assessments on property acquired by the bank may enter into an agreement with the bank to defer or reamortize part or all of the special assessments. The governing body of the municipality shall provide for such deferral or reamortization by passage of an ordinance, if a city, and by passage of a resolution by any other municipality. Any special assessments that are deferred or reamortized shall be corrected on the tax rolls by the county treasurer as of the effective date of the ordinance or resolution providing for such deferral or reamortization.

History: L. 1996, ch. 264, § 20; L. 2015, ch. 99, § 18; July 1.



19-26,112 Same; use of moneys received from sale of property.

19-26,112. Same; use of moneys received from sale of property. (a) Except as provided in paragraph (b), any moneys derived from the sale of property by the bank shall be retained by the bank for the purposes and operations thereof.

(b) The board may use all or any part of the proceeds from the sale described in paragraph (a) to reimburse any municipality for delinquent special assessments due on such property.

History: L. 1996, ch. 264, § 21; July 1.



19-26,113 Same; advisory committees, establishment.

19-26,113. Same; advisory committees, establishment. The board may establish separate neighborhood or city advisory committees consisting of persons living or owning property within the county, city or neighborhood. In the case of neighborhood advisory committees, the board shall determine the boundaries of each neighborhood. In the absence of a resolution by the board providing otherwise, each advisory committee shall consist of not less than five nor more than nine persons, to be appointed by the board for two-year overlapping terms. The board shall consult with each advisory committee as needed to review the operations and activities of the bank and to receive the advice of the members of the advisory committee concerning any matter which comes before the committees.

History: L. 1996, ch. 264, § 22; July 1.



19-26,114 Counties; certain resolutions void as against public policy.

19-26,114. Counties; certain resolutions void as against public policy. The administration, enactment or enforcement of any county resolution which conflicts with K.S.A. 2015 Supp. 12-16,130 or 12-16,131, and amendments thereto, is hereby declared to be void and against the public policy of this state.

History: L. 2013, ch. 86, § 4; July 1.

Definitions, see 12-16,133.






Article 27 PUBLIC IMPROVEMENTS; IMPROVEMENT AND SERVICE DISTRICTS

19-2716 Formation of taxing district for fire protection and street lighting; petition; enlargement of boundaries, when.

19-2716. Formation of taxing district for fire protection and street lighting; petition; enlargement of boundaries, when. When the resident owners of fifty-one percent (51%) or more of the land located in an unincorporated town or village, which land is occupied in platted lots and blocks or in tracts consisting of five (5) acres or less, and consisting of five (5) or more such adjoining tracts, shall present a petition to the board of county commissioners of the county within which such district is located, describing such district by metes and bounds, or by block and lot numbers where platted, and asking that said district be formed into a taxing district for the purpose of furnishing fire protection or street lighting therein, it shall be the duty of the board of county commissioners to investigate such petition and ascertain whether the same is signed by the resident owners of fifty-one percent (51%) or more of the real estate within such district, and if the said board shall find that said petition complies in all respects with the provisions of this act, the said board of county commissioners shall enter an order upon its records declaring said district to have been formed into and to constitute a taxing district for the purpose of levying a tax to furnish fire protection or street lighting therein.

After the establishment of any such district as herein provided, the boundaries of same may be enlarged by the filing with the board of county commissioners of a petition signed by a majority of the resident property owners in the territory proposed to be added to such district. No land shall be included within such taxing district which consists of more than five (5) acres in any one tract, unless the owner thereof shall request in writing to the board of county commissioners that such land be included within such taxing district.

History: L. 1927, ch. 170, § 1; L. 1938, ch. 43, § 1; L. 1957, ch. 181, § 1; June 29.



19-2717 Same; certification of tax levy by township board; limitations; certain counties between 125,000 and 165,000; election.

19-2717. Same; certification of tax levy by township board; limitations; certain counties between 125,000 and 165,000; election. (a) The township board shall determine the amount of money necessary to be raised by taxation to furnish fire protection or street lighting or both within such taxing district, and shall certify to the board of county commissioners the said levy in the same manner and at the same time as levies are certified for township purposes. Except as provided in subsection (b), the tax to be levied shall not exceed in any event three mills upon the dollar of the assessed valuation of the property within such taxing district.

(b) The township board of any township located in a county with a population over one hundred twenty-five thousand and not more than one hundred sixty-five thousand in order to furnish fire protection or street lighting or both may levy a tax of not to exceed six mills upon the dollar of assessed valuation of the property within such taxing district. Whenever any said board proposes to levy a tax under this subsection, it shall adopt a resolution stating the amount of the proposed levy and giving notice thereof. Such notice shall be published once each week for two consecutive weeks in the official county newspaper. If, within sixty days next following the last publication of such notice, a petition protesting such tax levy signed by not less than five percent of the qualified electors of such taxing district, no such levy shall be made unless the proposition to levy such tax has been submitted to and approved by a majority of the qualified electors of the taxing district voting at an election called and held thereon. Such election shall be noticed, called and held in the manner prescribed for the noticing, calling and holding of elections under the general bond law.

History: L. 1927, ch. 170, § 2; L. 1938, ch. 43, § 2; L. 1980, ch. 90, § 1; July 1.



19-2718 Same; duties of township board.

19-2718. Same; duties of township board. The township board shall administer the funds of the said taxing district, and said taxes when collected shall be paid over to the township treasurer in the same manner as taxes levied for township purposes. The township board shall make the necessary expenditures from such funds to provide for fire protection and/or for lighting the streets within such taxing district. All moneys raised by taxation as herein provided shall be used for the purposes herein specified and for no other purpose, and such moneys shall be paid out by said township board upon orders drawn by the clerk thereof upon the treasury of such board.

History: L. 1927, ch. 170, § 3; L. 1938, ch. 43, § 3; March 3.



19-2719 Same; disorganization of taxing district; disposition of fund.

19-2719. Same; disorganization of taxing district; disposition of fund. At any time after such taxing district shall have been formed as herein provided if the owners of two-thirds or more of the real property located within such taxing districts, shall present to the board of county commissioners of the county a petition asking that such taxing districts be disorganized as such, the board of county commissioners shall investigate such petition, and ascertain whether the same is signed by the owners of two-thirds or more of the real estate within such district, and if the said board shall find that said petition complies in all respects with the provisions of this section, the said board of county commissioners shall enter an order upon their records declaring such taxing district disorganized, and thereafter no further taxes shall be levied or collected within such district under the provisions of this act, unless the said district shall be later formed into a taxing district as herein provided.

Any funds which may remain in the hands of the township treasurer or county treasurer and which have been raised by taxation under the provisions of this act at the time of the disorganization of any such taxing district, shall become a part of the general fund of the township within which such taxing district is located.

History: L. 1927, ch. 170, § 4; June 1.



19-2721 Street lights without city limits; contracts.

19-2721. Street lights without city limits; contracts. That the board of county commissioners of each county in this state shall have power to enter into contracts for a term not to exceed twenty years with another or others for the electric lighting of streets and/or highways or parts of streets and/or highways lying outside the limits of incorporated cities, subject to the provisions of this act, whenever in the judgment of the board of county commissioners of any county the lighting of such streets and/or highways is reasonably necessary to promote the public convenience, welfare, and safety, and if of special benefit to the property affected.

History: L. 1931, ch. 158, § 1; May 28.



19-2722 Same; lighting to be in platted areas.

19-2722. Same; lighting to be in platted areas. The board of county commissioners may not under this act provide for the lighting of any street or highway or portion of a street or highway unless the street or highway or portion of street or highway to be lighted or the major portion thereof shall run through or abut upon lands that shall be platted or laid out in lots or blocks.

History: L. 1931, ch. 158, § 2; May 28.



19-2723 Same; petition.

19-2723. Same; petition. No board of county commissioners shall make any contract for lighting under this act unless a petition in writing asking for such improvement shall be presented to such board of county commissioners signed by the owners of a majority of the front feet of the land abutting on the street or highway or a portion of the street or highway proposed to be lighted.

History: L. 1931, ch. 158, § 3; May 28.



19-2724 Same; notice of public hearing.

19-2724. Same; notice of public hearing. Whenever such petition shall have been properly filed the board of county commissioners of such county shall notify each owner of land in the district to be benefited, by a notice in writing stating that such petition has been filed, and that a public hearing will be given on the same at a time and place to be fixed by the board, which shall be inserted in such notice.

History: L. 1931, ch. 158, § 4; May 28.



19-2725 Same; service; publication; proof.

19-2725. Same; service; publication; proof. The notice provided for in the preceding section may be served by sending a certified copy thereof by mail to the usual place of residence of the person to be notified and [said board] shall publish the same for two successive insertions in some newspaper published in the county in which by law legal publications may be made, and proof of such newspaper publication shall be made by affidavit. The notice herein provided for shall be served at least ten days before the time set for the hearing of the said petition.

History: L. 1931, ch. 158, § 5; May 28.



19-2726 Same; contracts for lighting.

19-2726. Same; contracts for lighting. If upon the hearing of such petition the board of county commissioners finds that the petition conforms to the provisions of this act, that notices have been served as herein provided, that the proposed street or highway lighting is reasonably necessary for the public convenience, welfare and safety, and that the same will be of special benefit to the property affected, it may order such lighting to be done and may enter into a contract therefor.

History: L. 1931, ch. 158, § 6; May 28.



19-2727 Same; terms of contract; extent of liability.

19-2727. Same; terms of contract; extent of liability. When the board of county commissioners shall have ordered any lighting to be done under the provisions of this act it may enter into a contract specifying the terms thereof for such lighting with stipulations to pay for the same at a rate to be agreed upon, payable semiannually on the 15th of January and July of each year, but the board of county commissioners shall not have power to purchase or own any plant, or any of the poles, wires, lights or equipment used in furnishing the said light. The county involved shall not be liable on the said contract for any amount over and above the amount actually collected on the special assessments hereinafter provided for, but shall be liable to pay the said assessments, interest and penalties thereon to the contractor entitled thereto promptly as collected.

History: L. 1931, ch. 158, § 7; May 28.



19-2728 Same; special assessments.

19-2728. Same; special assessments. When the board of county commissioners shall have entered into a contract for lighting under this act it shall provide for the payment of the cost thereof, including the reasonable cost of serving notices on landowners as hereinbefore provided, by annually, at their regular July meeting, levying special assessments on all property benefited by this act, and such special assessments shall be in such amounts as shall be determined by the board of county commissioners, and as shall be lawful under the statutes of Kansas regulating and concerning rates to be charged for electric service such as that herein provided for.

History: L. 1931, ch. 158, § 8; May 28.



19-2729 Same; collected as other taxes; payment to contractor.

19-2729. Same; collected as other taxes; payment to contractor. The special assessment herein provided for shall be entered by the county clerk of such county each year upon the tax rolls as long as contracts for such lighting or renewals thereof remain in force, or when a balance remains due thereon, and the same shall be collected in the same manner as general taxes, and shall be first liens on the lands on which they are levied on a par with other taxes, and if the said assessments or any of them be not promptly paid at the time the general taxes are by law made due and payable, then the same shall bear the same penalties and rate of interest as other defaulted taxes, and payment thereof shall be enforced and made in the same manner as are other defaulted taxes or assessments, which penalties and interest shall be paid to said contractor furnishing such light.

History: L. 1931, ch. 158, § 9; May 28.



19-2730 Same; limitation of actions; assessment subsequent to regular meeting; notice.

19-2730. Same; limitation of actions; assessment subsequent to regular meeting; notice. That the owner of any real estate against which assessment may be made shall have thirty days from and after the time such assessment is levied, and not longer, within which to bring suit in any court of competent jurisdiction to challenge the validity of such assessment: And provided further, That if the board of county commissioners of any such county wherein such lighting contract has been made should overlook or neglect to make said assessment at their regular July meeting each year, then such assessment may be made at any subsequent meeting, but if such assessment be made at such subsequent meeting notice in writing of the making of the same shall thereafter be immediately given to the parties against whose property such assessment has been made, and such persons shall have thirty days, and not longer, after the making of said order and levying of said assessment within which to challenge the same by suit in any court of competent jurisdiction.

History: L. 1931, ch. 158, § 10; May 28.



19-2745a Easement granted to Mission township main sewer district No. 1.

19-2745a. Easement granted to Mission township main sewer district No. 1. It is hereby provided and authorized that an easement be and the same is hereby declared to exist in favor of said main sewer district and its duly organized lateral sewer districts across said state park, subject to the conditions and limitations of this act.

History: L. 1955, ch. 161, § 1; March 28.



19-2745b Same; description.

19-2745b. Same; description. The easement granted by the state of Kansas to Mission township main sewer district No. 1 and its duly organized lateral sewer districts is hereby restricted to the following described portions of the Shawnee Mission state park, to wit: A ten foot strip of land, being five feet on either side of the center line described as follows: Beginning at a point 844.18 feet north of the southwest corner of the southeast quarter of the southwest quarter of section 3, township 12, range 25, east of the sixth p.m., Johnson county, Kansas, being seventy feet north of the southwest corner of the Shawnee Mission state park, thence southeasterly in a straight line to a point 155 feet east of the west line of said quarter section, and 25 feet north of the south line of said state park tract, thence south 28 feet to the south line of said state park.

History: L. 1955, ch. 161, § 2; March 28.



19-2745c Same; easement rights.

19-2745c. Same; easement rights. Said easement shall include the right of ingress and egress running to said main sewer district No. 1 to construct, maintain, repair and service all or any part of such sewer line.

History: L. 1955, ch. 161, § 3; March 28.



19-2745d Same; restrictions and conditions.

19-2745d. Same; restrictions and conditions. In constructing, maintaining, repairing and servicing any such sewer line the Mission township main sewer district No. 1, its agents, servants or employees: (a) Shall not use any dynamite or other explosives on or adjacent to the grounds of said state park in such a manner as may damage the buildings, trees, shrubs or plants presently existing in said state park; (b) shall do any work necessary in the construction, maintenance, repair or service of said sewer lines in such a manner as not to destroy or damage any building or tree or underground pipes, conduits or other fixtures presently existing in said state park; (c) shall after construction, maintenance, repairing or servicing such sewer lines backfill ditches or holes in a good and workmanlike manner, leaving a top layer of at least six inches of good fertile, black soil, settling the fill in such ditches with water and sodding such ditches or holes at the completion of such construction, maintenance, repair or service; (d) shall maintain any manholes necessary to such sewer line so that such manholes do not protrude above ground level in such a manner as to interfere with mowing of said grounds or as to constitute a hazard to visitors thereon.

History: L. 1955, ch. 161, § 4; March 28.



19-2752a Issuance of no-fund warrants for additional revenue subsequent to bond election for sewer system and disposal plant; limitation; approval of state board of tax appeals; procedure.

19-2752a. Issuance of no-fund warrants for additional revenue subsequent to bond election for sewer system and disposal plant; limitation; approval of state board of tax appeals; procedure. That whenever a main sewer district has been established under the provisions of K.S.A. 19-2731 to 19-2752, both sections inclusive, and amendments thereto, and the question of the issuance of bonds for the purpose of providing revenue to be used to construct a main trunk sewer system with sewage disposal plant and all appurtenances thereto has been submitted to the qualified electors of such main sewer district and at least 65% of the persons voting on such question shall have voted in favor of the issuance of said bonds in the amount stated on the ballot, and after such election the governing body of such main sewer district was unable to immediately commence work on the construction of the main trunk sewer system and sewage disposal plant and appurtenances because of a shortage of necessary materials and labor and, as a result of such delay, the prices of materials and labor needed for such construction and appurtenances have increased to such an extent that the original amount of bonds voted will not provide sufficient revenue to meet the total cost of such improvements and appurtenances, and the governing body of such main sewer district shall have adopted a resolution declaring such conditions to exist, then the governing body of such main sewer district is hereby authorized and empowered to issue no-fund warrants of such main sewer district in an amount not exceeding six percent of the total amount of bonds authorized by the vote of the electors of such main sewer district, and the revenue derived from the issuance of such warrants may be used by the governing body of such main sewer district to provide additional funds to be used in paying the cost of constructing a main trunk sewer system with sewage disposal plant and all appurtenances thereto, except that no warrants shall be issued under the authority conferred by this act unless, and until, an application shall have been filed with the state board of tax appeals requesting such board to authorize the issuance of such warrants and the board shall enter its order under its seal authorizing the issuance of the same.

The application to such board shall be signed and sworn to by the governing body of the main sewer district and shall reveal the following: (1) Circumstances which caused the shortage in revenues; (2) a detailed statement showing why the original estimates of necessary expenditures for the improvements to be made are now insufficient; and (3) such other information as the board shall deem necessary. If the board shall find the evidence submitted in writing in support of the application shows: (a) That the cost of labor and materials needed for the construction of such main trunk sewer system and sewage disposal plant and all appurtenances has increased since the bonds were originally voted for the construction and improvements; and (b) that the governing body of such main sewer district does not have sufficient funds available to pay the costs of necessary construction and improvements, the board is empowered to authorize the issuance of warrants in an amount not in excess of the amount hereinbefore authorized. No order for the issuance of such warrants shall be made without a public hearing before the board and notice of such hearing shall be published in two issues of a paper of general circulation within the main sewer district applying for such authority at least ten days prior to such hearing. The notice shall be in such form as the board shall prescribe, and the expense of such publication shall be borne by the main sewer district.

Any taxpayer interested may file a written protest against such application. When the authority to issue warrants under this section is granted to a main sewer district, the governing body of such main sewer district shall make a tax levy, at the first tax-levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon, except that in lieu of making only one tax levy, the governing body, if it deems it advisable, may make a tax levy once each year for not to exceed three years, in approximately equal installments, sufficient to pay such warrants and the interest thereon. Such tax levies shall be in addition to all other tax levies authorized or limited by law. All warrants issued under the authority conferred by this act shall be issued, bear interest, be in the form, registered and redeemed in the manner prescribed in K.S.A. 79-2940, and amendments thereto, and any surplus existing after the redemption of such warrants shall be handled in the manner prescribed in K.S.A. 79-2940, and amendments thereto.

History: L. 1947, ch. 210, § 1; L. 2008, ch. 109, § 47; L. 2014, ch. 141, § 41; July 1.



19-2752b Enlargement of main sewer district; petition; resolution; tax levies.

19-2752b. Enlargement of main sewer district; petition; resolution; tax levies. Subject to the provisions of K.S.A. 19-270, the governing body of a main sewer district created and established under the provisions of K.S.A. 19-2731 to 19-2752, inclusive, and amendments thereto, by resolution, may enlarge the boundaries of the district upon the presentation of a petition, approved by the sewer district engineer, and signed by the owners, or others having expressly reserved the right to do so, of 51% of the area sought to be added to such district. Such resolution shall provide for the levying of taxes and assessments upon the land in such added area, the same as are being levied upon the lands in the main sewer district, to pay the principal and interest upon outstanding bonds issued for the purpose of paying the cost of improvements of such main sewer district, and shall also provide for an additional levy upon the lands in such added area to pay a proportionate share of all amounts previously paid by the main sewer district upon any bonds issued for such purpose. No such land may be added to the main sewer district except where the sewage therefrom may flow by gravity into the mains in the main sewer district. Such additional levy shall be made over a period of from one to five years, as determined by the governing body, and the proceeds therefrom shall be credited to the bond and interest fund of the main sewer district.

History: L. 1949, ch. 204, § 3; L. 1967, ch. 149, § 15; L. 1974, ch. 122, § 12; L. 1986, ch. 70, § 5; May 15.



19-2752d Jurisdiction over main sewer district area after its incorporation as a city.

19-2752d. Jurisdiction over main sewer district area after its incorporation as a city. That if any area which is located wholly or partly in any main sewer district is incorporated as a city after this act takes effect, the area of any such city which lies within said main sewer district shall continue to be a part of said main sewer district and the governing body of such main sewer district shall have full jurisdiction over such area within the main sewer district for the purpose of carrying out and administering the provisions of this act.

History: L. 1949, ch. 204, § 7; June 30.



19-2752e County clerk as clerk of sewer district.

19-2752e. County clerk as clerk of sewer district. The county clerk of any county in which a sewer district has been created and established under the provisions of K.S.A. 19-2731 to 19-2752, inclusive, shall be the official clerk of the governing body of such sewer district.

History: L. 1949, ch. 204, § 8; June 30.



19-2752g Use of certain unexpended funds for improvements and facilities of main sewer district.

19-2752g. Use of certain unexpended funds for improvements and facilities of main sewer district. Whenever a main sewer district has been established under the provisions of K.S.A. 19-2731 to 19-2752, both sections inclusive, and any amendments thereto, and the question of the issuance of bonds for the purpose of providing revenue for the construction of additional improvements and enlarged facilities has been submitted to the qualified electors of such main sewer district, and a majority of those voting on the question vote in favor of the issuance of such bonds as provided for under section 19-2752f of the General Statutes of 1949, and unexpended funds remain after completion of all improvements authorized under said bond election, the governing body, upon the recommendation of the main sewer district engineer, may by resolution authorize the use of said unexpended funds for additional improvements and enlarged facilities of the main sewer district, including collection system and sewage treatment facilities and appurtenances thereto.

History: L. 1955, ch. 162, § 2; April 6.



19-2752h Main sewer district; additional powers of governing body; resolutions; notice and hearing; costs, how paid; appeals.

19-2752h. Main sewer district; additional powers of governing body; resolutions; notice and hearing; costs, how paid; appeals. This section shall be construed as supplemental to and as a part of K.S.A. 19-2731 to 19-2752, inclusive, and acts amendatory thereof or supplemental thereto. Whenever in the opinion of the governing body:

(1) (a) Any sewer, drain, tile, or pipe which is connected to a lateral sewer is carrying surface or ground water to the detriment or damage of the lateral, joint, or main sewer system and the users thereof, the governing body may adopt a resolution so declaring and condemning said sewer, drain, tile, or pipe, and requiring the construction of a new sewer, drain, tile, or pipe to replace the one so condemned or requiring the reconstruction of the sewer, drain, tile, or pipe so condemned; or (b) any sanitary sewer which is not connected with any sewer system under the jurisdiction and supervision of the governing body, and which is creating a nuisance in the opinion of the secretary of health and environment, should be connected to one or more of the sewer systems under the jurisdiction and supervision of the governing body, said governing body may adopt a resolution so declaring and requiring the connection of such sewer to the system under the jurisdiction and supervision of the governing body; or (c) surface or ground water is entering any sewer, drain, tile, or pipe which is connected to a lateral sewer and as a result said lateral sewer is carrying surface or ground water to the detriment or damage of the lateral, joint, or main sewer systems and the users thereof, and that said surface or ground water is entering the sanitary sewer lines because of lack of proper grade of the ground around the house or other building which such sewer, drain, tile, or pipe serves, said board, after a hearing thereon, unless waived in writing by the owner of the property, reasonable notice of which having been given to the owner, may adopt a resolution requiring the grade of the ground around said house or building to be changed in such a manner as to prevent the entering of surface or ground water or to lessen the amount of such water entering the lateral sewer.

(2) The resolution requiring the construction or reconstruction of a sewer, drain, tile, or pipe, or the connection of a sanitary sewer to the system under the jurisdiction and supervision of the governing body, or the grading of ground, shall state the name of the owner of the property upon which the same is located, and the right of the owner to do or cause to be done at the owner's expense the work required if the same is completed within one hundred twenty (120) days after the publication of said resolution, and in accordance with the plans and specifications approved by the sewer engineer. Such resolution shall be published once in a newspaper of general circulation in the sewer district, and a copy thereof shall be sent by registered or certified mail to the owner of said property, addressed to such owner's last known address, and if the owner or the owner's address is not known, said resolution shall be so mailed to the occupant of said property. If the work or connection required by the resolution is not done by the property owner within the time limited, the governing body may cause said work to be done by contract, or in the case of construction, reconstruction, or grading as distinguished from making a connection to any sewer, the governing body may disconnect from the lateral sewer of the lateral sewer district such sewer, drain, tile, or pipe which it had ordered constructed or reconstructed or the ground around the house or building which it serves graded.

The cost of all such work done by the governing body shall be assessed against the property, and when all costs are ascertained the governing body shall levy an assessment against the lot or piece of land chargeable therefor by resolution, and the property owner shall have thirty (30) days after publication of the resolution in which to make full payment of the assessment. Such resolution shall be published once in a newspaper of general circulation in the sewer district. The county clerk shall mail a notice of the assessment not less than fifteen (15) days prior to the end of the thirty (30) days to the owner of the property as shown on the records of the office of the register of deeds. The failure of an owner to receive the notice shall not affect the validity of the assessment. Any suit challenging the validity of this proceeding or the amount of the assessment must be filed within thirty (30) days after the publication of the assessment resolution. The costs shall include the cost of materials, labor, engineering, supervision, publication expense, cost of printing, legal expenses, and all other expenses properly chargeable against the project.

History: L. 1959, ch. 138, § 1; L. 1975, ch. 462, § 21; July 1.



19-2752i Sewer districts in counties having townships of 5,000 or more; connection of lateral sewer with main sewer system; incorporation as lateral sewer district or attachment to other district; enlargement; procedure.

19-2752i. Sewer districts in counties having townships of 5,000 or more; connection of lateral sewer with main sewer system; incorporation as lateral sewer district or attachment to other district; enlargement; procedure. (a) Subject to the provisions of K.S.A. 19-270, where any area lying within the boundaries of a main sewer district is served by lateral sewers privately built and is not included within the boundaries of any lateral sewer district the governing body may authorize the connection of lateral sewers with the main sewer system and thereafter upon its own motion and a recommendation of the sewer district engineer may organize and incorporate such area as a lateral sewer district, or attach the same to some other lateral sewer district, first giving notice by publication for two consecutive weeks in a newspaper having general circulation within such county of the time, place and purpose of a final hearing upon such proposal, at which hearing any interested parties may appear and be heard. Whenever any such area is organized as a lateral sewer district or is attached to another lateral sewer district and the lateral sewers therein at the time of such organization are not up to the standard of other lateral sewers of previously existing lateral sewer districts in the main sewer district, the governing body shall require the lateral sewers in such area to be brought up to the standard of previously constructed lateral sewers in such previously existing lateral sewer districts.

(b) Subject to the provisions of K.S.A. 19-270, upon the recommendation of the main sewer district engineer the governing body by resolution may enlarge and extend the boundaries of any joint or lateral sewer district to include such additional territory contiguous thereto as may be requested in writing by the owners of record thereof, or those having reserved the right so to do. Such resolution shall provide for the levying of taxes and assessments upon the land in such added area the same as are being levied upon all other lands in such joint or lateral district and shall also provide for additional levies upon the lands in such added area to pay a proportionate share of all amounts previously paid by such district upon any outstanding bonds.

History: L. 1967, ch. 149, § 16; L. 1969, ch. 155, § 5; L. 1986, ch. 70, § 6; May 15.



19-2753 Improvement districts; petition; incorporation.

19-2753. Improvement districts; petition; incorporation. The board of county commissioners of any county shall have the power, upon a proper petition being presented for that purpose, to incorporate and organize improvement districts within their respective counties, in the manner provided herein.

History: L. 1945, ch. 180, § 1; L. 1965, ch. 172, § 1; L. 1967, ch. 150, § 1; July 1.



19-2754 Same; contents of petition; statement.

19-2754. Same; contents of petition; statement. The petition for the incorporation and organization of an improvement district shall be addressed to the board of county commissioners of the county in which the lands which it is proposed shall constitute the district are situated. The petition shall describe the territory proposed to be so incorporated by sections or subdivisions of sections, according to the government survey, or by metes and bounds, and shall have attached thereto a statement containing the following information regarding the proposed district: (1) Quantity of land embraced, platted and unplatted; (2) a brief description of existing facilities and services, if any, currently received by the area, including water supply, sewage disposal, fire and police protection; (3) the reasons and necessity for the district in terms of benefits which will accrue to the inhabitants or future inhabitants therein.

There shall also be attached to the petition a map of the territory showing the location of the proposed district and the more densely built-up area or areas, if any, and designating in general the platted and unplatted areas. There shall also be attached a statement of the estimated assessed valuation of the platted real property and improvements and unplatted real property and improvements and the assessed valuation or an estimate thereof of the tangible personal property, if any, for the county in which the area lies, certified by the county clerk or county assessor. And such petition shall contain a prayer that all the territory within the boundaries defined in the petition shall be incorporated as an improvement district, under the corporate name to be designated therein. No lands shall be included within said district which lie within the limits of any incorporated city.

History: L. 1945, ch. 180, § 2; L. 1965, ch. 172, § 2; L. 1969, ch. 156, § 1; July 1.



19-2755 Same, incorporation and organization; notice and hearing; factors considered in determining advisability.

19-2755. Same, incorporation and organization; notice and hearing; factors considered in determining advisability. (a) Subject to the provisions of K.S.A. 19-270, when a petition conforming to this section and K.S.A. 19-2754, and amendments thereto, is filed with the board of county commissioners requesting that an improvement district be incorporated and organized, the board shall hold a hearing on the petition. To be valid, the petition shall be signed: (1) By a majority of those persons who pay taxes on real property in the proposed district and who reside within the boundaries of the proposed district; or (2) by all the owners of all real property in the proposed district, whether residing in the proposed district or not. Upon the filing of such a petition, the board of county commissioners shall fix a time for the hearing of such petition and to cause the county clerk to give notice of the hearing by publication once each week for two consecutive weeks in a newspaper published in and of general circulation in the county. The notice shall be published at least 15 days before the date fixed for the hearing. Notice of the hearing shall also be posted in not less than three public places in the territory not less than 15 days before the hearing. The county clerk, not less than 15 days before the hearing, shall send notices of the hearing with a copy of the petition, without the signatures, to the clerk, secretary or chairperson of any duly constituted city, county, regional or metropolitan planning commission exercising planning authority over all or part of the territory, to the director of the division of community development of the department of economic development and to the city clerk of any city, any portion of which is within five miles of the nearest boundary of the territory as described in the petition.

(b) As a guide in determining the advisability of organizing the district, the board shall consider the following factors, among others: (1) Population and population density of the area within the boundaries of the territory; (2) land area, topography, natural boundaries and drainage basin; (3) area of platted land relative to unplatted land and assessed value of platted land relative to assessed value of unplatted areas; (4) extent of residential, business, commercial and industrial development; (5) past expansion in terms of population and construction; (6) likelihood of significant growth in the area, and in adjacent areas, during the next 10 years; (7) the present cost and adequacy of governmental services and controls in the area and the probable effect of the proposed action, and of alternative courses of action, on the cost and adequacy of local governmental services and regulation in the area and in adjacent areas; (8) the need for the public improvements in the proposed district and whether the issuance of bonds therefor would unduly require the speculative use of public funds; and (9) effect of the proposed action, and of alternative actions, on adjacent areas and on the local governmental structure of the general area.

(c) If the territory or any part thereof is within five miles of an existing city, the board shall take into consideration: (1) The size and population of such city; (2) the city's growth in population, business and industry during the past 10 years; (3) the extension of its boundaries during the past 10 years; (4) the probability of its growth toward the territory during the ensuing 10 years, taking into consideration natural barriers and other reasons which might influence growth toward the territory; (5) the willingness of the city to annex the territory and its ability to provide city services in case of annexation; and (6) the general effect upon the entire community, all of these and other considerations having to do with the overall orderly and economic development of the area and to prevent an unreasonable multiplicity of independent municipal and special district governments.

History: L. 1945, ch. 180, § 3; L. 1965, ch. 172, § 3; L. 1969, ch. 156, § 2; L. 1981, ch. 173, § 59; L. 1985, ch. 256, § 6; L. 1986, ch. 70, § 7; May 15.



19-2755a Same; inclusion of land in other benefit districts.

19-2755a. Same; inclusion of land in other benefit districts. Any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of an improvement district.

History: L. 1997, ch. 143, § 12; May 8.



19-2756 Same; hearing, findings and determination; public corporation; name; perpetual succession.

19-2756. Same; hearing, findings and determination; public corporation; name; perpetual succession. That at the time set for the hearing of the petition, as provided in the next preceding section, it shall be the duty of the county commissioners to first ascertain and determine whether notice of the time of hearing as required by this act has been given, and, if it shall be determined that such notice has been given, to make a declaration and finding of that fact and cause same to be entered upon its records, and thereupon to hear all persons in favor or opposed to granting the prayer of said petition and all other evidence that it may desire to hear for the purpose of ascertaining whether such petition contains the proper numbers of signers possessing the qualifications prescribed by this act, and whether the statements in said petition are true; and if upon hearing of evidence it shall be found that such petition is in conformity to the requirements of this act, and that the allegations thereof are true, then such board of county commissioners shall make a finding and decision to that effect. Thereupon, the board of county commissioners shall determine whether the formation of such improvement district would be in the best interests of the county. If the board of county commissioners determines that it would be in the best interests of the county it shall so find, and shall thereupon immediately declare the territory described in the petition to constitute a public corporation, and the inhabitants within such bounds or the owners of the property described to be incorporated as an improvement district under the name of "the _____________ improvement district, _____________ county, Kansas." (inserting the name designated in the petition and the name of the proper county), and thenceforth the said territory and the inhabitants residing therein or the owners of the property described and their successors shall constitute a body politic and corporate under said corporate name, and shall have perpetual succession.

History: L. 1945, ch. 180, § 4; L. 1965, ch. 172, § 4; L. 1969, ch. 156, § 3; July 1.



19-2757 Same; record of organization; first election.

19-2757. Same; record of organization; first election. That it shall be the duty of the board of county commissioners incorporating any improvement district under the provisions of this act to cause an entry to be made upon its records showing all of its declarations, findings, decisions and orders made pursuant to the preceding sections, which entry shall define the limits of the improvement district to be so incorporated in conformity to the description contained in the petition, and such entry shall, if the petition requesting the incorporation of the district was signed by residents of the district, fix the time and place of holding the first election to choose such officers of such improvement district as are hereinafter required to be elected, and designate five (5) taxpayers residing within such district, three (3) to act as judges and two (2) to act as clerks of such election; and if the petition requesting the incorporation of the district was signed by the owners of the property within the district not residents thereof, such entry shall contain the names of three (3) persons, selected by the board of county commissioners from a list of five (5) nominees presented by unanimous consent of all of the owners of all of the real property within the district, to serve as interim directors of such improvement district until directors are elected at an election held on the first Tuesday in March next following the first January in which the county election officer shall certify that the qualified electors residing in such district number one hundred (100) or more. Upon the receipt of such certification from the county election officer, the board of county commissioners shall fix the time and place for the holding of the election and designate judges and clerks therefor in the manner hereinbefore provided. All declarations, determinations, findings, decisions and orders of such board of county commissioners so entered of record shall be conclusive on all persons, so that no matter or fact so determined shall ever be disputed by anyone, and such record, or a properly authenticated copy thereof, shall be conclusive evidence in all courts of the matter therein recited and of the corporate existence of such improvement district.

History: L. 1945, ch. 180, § 5; L. 1969, ch. 156, § 4; July 1.



19-2758 Same; qualifications of voters.

19-2758. Same; qualifications of voters. The county clerk shall, not less than twenty (20) days prior to the date fixed by the board of county commissioners for the holding of the first election in such district, ascertain from the tax rolls of the preceding year the names of all taxpayers who are qualified electors residing within the district, and deliver a certified list of the same to one of the persons appointed as judges of the first election to be held in the district and at such election or any other election held under this act only persons who are taxpayers and residents within such district and are qualified electors under the constitution of Kansas shall be permitted to vote. The list so furnished by the county clerk shall be conclusive at all elections, and one desirous of voting, whose name does not appear on such list, may proceed to the county clerk and such county clerk may administer oaths and affirm witnesses to determine the right of anyone to vote who may claim that he has been erroneously omitted from such list, and if the county clerk issues a certificate entitling the voter to vote, such certificate shall be accepted by the judges and clerks of the election. The list so furnished by the county clerk shall be conclusive at all elections held within the same year that said list is furnished. It shall be the duty of the county clerk to furnish a list of the resident taxpayers and qualified electors under the constitution at any subsequent year upon request by the board of directors of said improvement district. Said list shall be made in accordance with the provisions of this act.

History: L. 1945, ch. 180, § 6; L. 1969, ch. 156, § 5; L. 1972, ch. 124, § 5; Feb. 22.



19-2759 Same; election of directors.

19-2759. Same; election of directors. That at the time appointed by the board of county commissioners, the first election shall be held, at which time three (3) directors shall be chosen. The ballots shall have the words "for director" and the names of three (3), or more, persons written or printed thereon in alphabetical order and the three (3) persons receiving the highest number of votes shall be declared elected. The judges and clerks shall qualify and the election shall be held, the results ascertained and returns made to the county election officer in the same manner as is provided by law for general county elections, except as this act may otherwise provide. If any judge or clerk shall fail to appear at the time specified for the election or refuse to act, those appearing or the board of directors of said improvement district may appoint some other qualified person to act in his place. Within twenty-four (24) hours after the election the judges and clerks shall make and sign the returns of the election and cause the same, together with the poll books and ballots used thereat, to be sealed up and delivered to the county election officer, and the board of county commissioners shall forthwith assemble, canvass the returns, declare the result, and issue certificates of election to the persons chosen as directors, who shall each take, subscribe and file in the office of the county clerk his official oath.

History: L. 1945, ch. 180, § 7; L. 1969, ch. 156, § 6; July 1.



19-2760 Same; directors; election, qualifications, term.

19-2760. Same; directors; election, qualifications, term. (a) An election shall be held in each improvement district on the Tuesday following the first Monday in November and of each odd-numbered year thereafter for the purpose of electing three directors of such district, except that the first election following the establishment of such district shall be held at a time fixed by the board of county commissioners of the county in which the district is located.

(b) The directors of an improvement district shall serve for terms of two years.

(c) Each director shall:

(1) Own land within the improvement district; or

(2) reside in the improvement district.

History: L. 1945, ch. 180, § 8; L. 1969, ch. 156, § 7; L. 1976, ch. 134, § 1; L. 2006, ch. 147, § 1; L. 2015, ch. 88, § 21; July 1.



19-2761 Same; filling a vacancy in board of directors.

19-2761. Same; filling a vacancy in board of directors. (a) Except as provided in subsection (b), when a vacancy occurs at any time in the office of a director of any improvement district, the remaining directors shall appoint a person from the qualified residents in such district to hold the office of director until the next election.

(b) (1) When a vacancy occurs in the office of a director of the Peck improvement district located in Sumner and Sedgwick counties, the board of county commissioners of Sumner county shall appoint a resident of Sumner county or Sedgwick county to hold the office of director until the next election.

(2) Once the appointment of a director has been made under paragraph (1), the Sedgwick county board of commissioners shall have 30 days to reject such appointment by a majority vote of the board. If no such action is taken, the appointment shall be deemed approved. If the appointment is rejected, the appointment process shall be repeated until a director is selected.

History: L. 1945, ch. 180, § 9; L. 1969, ch. 156, § 8; L. 2015, ch. 80, § 1; June 4.



19-2763 Same; organization of district by directors; officers, powers and duties; county treasurer's duties; district treasurer's duties.

19-2763. Same; organization of district by directors; officers, powers and duties; county treasurer's duties; district treasurer's duties. (a) As soon as practicable after they have qualified, the board of directors shall meet and select from their number a president, secretary and treasurer. The board shall designate one of the members to act as vice-president in case the regular president is absent and adopt rules and bylaws to regulate the transaction of business which may be changed or amended at their pleasure. The board shall adopt a seal, with which all contracts executed by the board shall be authenticated. The president shall preside at all meetings of the board when present and shall execute contracts in the corporate name of the district. All contracts shall be attested by the secretary and authenticated by the common seal of the district. All of the transactions and proceedings of the board shall be entered by the secretary in a journal to be kept by the secretary for that purpose. The journal shall be open to inspection by taxpayers of the district at all times, and the same, or duly authenticated copies thereof, shall be admitted in all courts as evidence of such proceedings and transactions.

(b) The treasurer of the district shall give a bond in such sum as shall be fixed and with such sureties as shall be approved by the board of county commissioners. Except as provided by subsection (c) the treasurer will pay over to the county treasurer of the county wherein the district is situated all funds received as district treasurer. It shall be the duty of the treasurer to keep an accurate account of all funds received and a detailed account of all expenditures made by the district, and the record thereof shall at all times be open to public inspection. On the first day of January and July of each year, the treasurer shall prepare a full, complete and comprehensive statement of the finances of the district, showing in full thereon the amount of money expended during the last preceding half-year, the amount of revenue received from all sources, the amount of cash then on hand, the number of bonds sold and the number of bonds remaining unsold. The statement of moneys expended shall be itemized, showing each warrant drawn, to whom drawn, and the date and amount thereof. A copy of the statement shall be published in the official county newspaper. The treasurer shall have the power to receive and receipt special assessments which any owner of land may desire to pay after confirmation of report and before such assessments are certified to the county clerk, but the treasurer shall deposit all funds so collected in the county treasury to the credit of the district.

The county treasurer of the county in which the district is situated shall receive, safely keep and pay out as hereafter provided all funds belonging to the district and shall be liable upon the county treasurer's official bond for such funds and for any default in the proper performance of duty in that respect. The purchase price of all bonds sold for cash shall be paid directly to the county treasurer who shall retain the same and all taxes, special assessments and other funds of the district collected or received thereby until paid out on written orders of the board of directors. The county treasurer shall pay out of the funds received thereby belonging to any district all written orders signed by the president, countersigned by the treasurer, attested by the secretary and authenticated by the seal of such district and shall cancel and retain all orders so paid. The county treasurer shall keep an itemized account of all orders paid thereby, showing the amount of each order, the person to whom paid and the date of the payment.

(c) Subject to the provisions of subsection (d), the treasurer of an improvement district shall have the powers and duties prescribed by this subsection. The treasurer of the district, at the cost to the district, shall furnish a surety bond in such sum as shall be fixed and with such sureties as shall be approved by the board of directors of the district, conditioned that the treasurer will pay, according to law, all funds received by the treasurer and will render a just and true account thereof whenever required by the board of directors or by any provision of law. The treasurer shall deliver to any successor in office or to any person authorized by law to receive the same, all funds, books, papers and other things pertaining to or belonging to such office. The bond required by this section shall be filed with the secretary of the board. The treasurer shall keep an accurate account of all funds received and a detailed account of all expenditures made by the district, and the record thereof shall be open to public inspection. On the first day of January and July of each year, the treasurer shall prepare a full, complete and comprehensive statement of the finances of the district, showing in full thereon the amount of money expended during the last preceding half-year, the amount of revenue received from all sources, the amount of cash then on hand, the number of bonds sold and the number of bonds remaining unsold. The statement of moneys expended shall be itemized, showing each warrant drawn, to whom drawn, the date and amount thereof. A copy of the statement shall be published in a newspaper of general circulation within the district. A copy of such statement also shall be filed with the county clerk of the county in which such district is located. The treasurer shall have the power to receive and receipt special assessments which any owner of land may desire to pay after confirmation of report and before such assessments are certified to the county clerk. The treasurer shall deposit all funds so collected in a fund created or designated for such purpose.

The treasurer of the district shall receive, safely keep and pay out as hereafter provided all funds belonging to the district and shall be liable upon the treasurer's official bond for such funds and for any default in the proper performance of duty in that respect. The purchase price of all bonds sold for cash shall be paid directly to the treasurer of the district who shall retain the same and all taxes, special assessments and other funds of the district collected or received thereby until paid out on written orders of the board of directors. The treasurer of the district shall pay out of the funds received thereby all written orders signed by the president, countersigned by the treasurer, attested by the secretary and authenticated by the seal of such district and shall cancel and retain all orders so paid. The treasurer of the district shall keep an itemized account of all orders paid thereby, showing the amount of each order, the person to whom paid and the date of the payment.

(d) The board of directors of any improvement district may adopt a resolution requesting that the treasurer of the district be authorized to exercise the powers and duties prescribed by subsection (c). Such resolution shall be mailed to the board of county commissioners. Upon receipt of such resolution, the board of county commissioners may adopt a resolution authorizing the treasurer of the district to exercise the powers and duties as requested by the district. A copy of the resolution adopted by the board of county commissioners shall be published at least once each week for two consecutive weeks in a newspaper of general circulation with the district. If within 60 days after the date of the last publication of such resolution, a petition signed by not less than 5% or 25 of the qualified electors, whichever is the greater, in such improvement district is filed with the county election officer, such resolution shall not become effective until the question has been submitted to and approved by a majority of the qualified electors of such improvement district voting at an election called and held for such purpose. Such election shall be called and held in the manner provided by the general bond law. All costs incurred by the county pursuant to this subsection shall be paid by the district.

History: L. 1945, ch. 180, § 11; L. 1974, ch. 122, § 13; L. 1986, ch. 105, § 1; L. 1994, ch. 69, § 1; July 1.



19-2764 Same; meetings of the board of directors; compensation of directors and assessors; payment.

19-2764. Same; meetings of the board of directors; compensation of directors and assessors; payment. (a) Regular meetings of the board of directors shall be held on the first Tuesday of each quarter. Special meetings may be held at any time when all the directors are voluntarily present or may be called by the president or any two directors at any time. Each meeting of the board, whether special or regular, shall be open to the public. Except as provided in subsection (b), each director shall receive as compensation for services as such, the sum of $5 per day while actually and necessarily engaged in the performance of such director's duties under this act. The assessors provided for by this act shall receive for their services each the sum of $5 per day while actually and necessarily engaged in the performance of such assessor's duty. The compensation of directors and assessors shall be paid out of the general fund of the improvement district authorized by this act.

(b) The board of directors, by adoption of a resolution, may fix the amount of compensation to be received by the members of the board. Such resolution shall be published at least once each week for two consecutive weeks in a newspaper of general circulation within the improvement district. If the total amount of compensation to be received annually by each member of the board is $100 or less, such resolution shall not be required to be published and shall be effective upon adoption of the resolution. A resolution providing for an increase in compensation shall not be effective until 30 days following the date of the last publication of the resolution.

History: L. 1945, ch. 180, § 12; L. 2006, ch. 147, § 2; July 1.



19-2765 Same; powers and duties.

19-2765. Same; powers and duties. Every improvement district incorporated under K.S.A. 19-2753 et seq., and amendments thereto, shall have the power to:

(a) Adopt a seal.

(b) Be sued and to sue by its corporate name.

(c) Adopt resolutions prescribing the manner in which the powers of the district shall be carried out, and generally regulating the affairs of the district.

(d) Plan and construct or to purchase public works and improvements necessary for public health, recreation, convenience or welfare within the limits of the improvement district. Also to construct or purchase works outside the limits of the district which may be necessary to secure outlets, disposal, etc., and permit satisfactory performance of the works within the district.

(e) Purchase, hold, sell and convey real estate and other property.

(f) Take private property for public use by exercise of the right of eminent domain as provided by law.

(g) (1) Annually levy and collect a general tax not exceeding five mills on all taxable tangible property within the district, to create a general fund. Unless consented to in writing by the owners of at least 90% of the total area of land in the improvement district, no such levy shall be made by any improvement district where the density of population thereof, as determined by the county clerk of the county in which the district is located, on the basis of the assessment rolls for the last assessment made for the county, does not exceed one resident for each five acres of land, including platted land and unplatted land, located within the district. (2) In addition to the levy authorized pursuant to (1), any improvement district located in McPherson county may levy and collect annually a tax not exceeding 20 mills on all taxable tangible property within the district to create a fund to provide street lights in the district. (3) In lieu of the levy authorized under (1), any improvement district located in a county having a population of more than 150,000 and less than 180,000 and having an assessed taxable tangible valuation in such district of more than $300,000, may levy and collect annually a tax not exceeding 15 mills on all taxable tangible property within the district to provide moneys for the general fund and, in addition, may annually levy and collect a tax of not to exceed seven mills on all taxable tangible property within the district to provide moneys for law enforcement and fire protection for all property located within the district, if, in either case, 51% of the qualified electors of the improvement district, as determined and verified by the board of directors of the district, shall petition the directors requesting that such levies be made. (4) Any improvement district may annually levy and collect a general tax not exceeding six mills on all taxable tangible property within the district to create a general fund, but no levy in excess of five mills may be made unless the board of directors of such improvement district has published a resolution authorizing a levy in excess of five mills once each week for three consecutive weeks in a newspaper of general circulation within the district. If within 30 days after the last publication of such resolution, a petition protesting such levy, signed by qualified electors of the improvement district equal in number to not less than 10% of the electors voting at the last improvement district election for directors, is filed with the county clerk of the county in which such improvement district is located, no levy in excess of five mills may be made. If no petition protesting the levy in excess of five mills is filed within the prescribed time, the improvement district may, annually thereafter, levy such general tax not exceeding six mills.

(h) Levy assessments and special taxes, if deemed expedient by the directors, upon all of the real estate in the district that may be benefited by special works and improvements including the improvement and maintenance of roads in the district, which will be conducive to the public health, convenience or welfare.

(i) Authorize the issuance of bonds to pay the cost of constructing public works and improvements that will benefit all property located within the district and be conducive to the public health, convenience, or welfare and be beneficial to all of the inhabitants of the district. No such bonds shall be issued unless consented to in writing by the owners of all of the land in the improvement district or until authorized by a vote of the taxpayers as hereinafter provided. The total amount of such bonds outstanding shall not, unless consented to in writing by the owners of all of the land in the improvement district, exceed 25% of the assessed valuation of the district as shown by latest assessment rolls. Unless consented to in writing by the owners of at least 90% of the total area of land in the improvement district, no such bonds shall be issued for the payment of the cost of any improvement within any improvement district where the density of population thereof, as determined by the county clerk of the county in which the district is located, on the basis of the assessment rolls for the last assessment made for the county does not exceed one resident for each five acres of land, including platted land and unplatted land, located within the district. Any improvement district having a population of more than 2,000 and an assessed taxable tangible valuation of more than $2,000,000 and located within a county having a population of more than 300,000 is hereby authorized to issue revenue bonds the proceeds of which shall be used only to purchase, construct, reconstruct, equip, maintain or repair buildings and to acquire sites therefor, and to enlarge or remodel such buildings and equip the same for the purposes set out in and pursuant to the provisions of K.S.A. 12-1740 et seq., and amendments thereto.

(j) Contract with other improvement districts or with other public corporations for cooperation or joint action in the construction of public works or improvements. Also to contract for and receive aid, contributions and loans from the United States government or any agency thereof.

(k) Establish by resolution of the board of directors reasonable rates on charges for the use of the sewage disposal system of the district and provide for the manner of the making and collection of the same. "Sewage disposal system" for the purposes of this act shall include the system of sewers and the sewage disposal plant of the district.

(l) Make all contracts and do all other acts in relation to the affairs of the district necessary to the proper exercise of its corporate legislative or administrative powers and to the accomplishment of the purpose of its organization.

(m) Purchase or acquire outdoor emergency warning sirens.

(n) Employ any person necessary to carry out the provisions of this act.

(o) Secure the general health of the district by the adoption of resolutions to prevent, abate and remove nuisances. The secretary of the board of directors shall send a notice to the owner of the property to remove or abate such nuisance within a period of time not to exceed 10 days. If the owner fails to remove or abate the nuisance within the time specified the board may provide for the removal or abatement of the nuisance and provide for the assessment of the cost of abating or removing such nuisance against the property upon which the same is located or maintained. Such assessments shall be certified by the secretary of the board of directors of the district to the county clerk of the county in which the property is located, to be placed upon the tax roll for collection at the same time and in the same manner as ad valorem property tax levies are collected and shall be subject to the same penalties and the same procedure for collection as is prescribed by law for the collection of such ad valorem property taxes. Any unpaid costs assessed pursuant to this subsection shall become a lien upon the property from the date of assessment thereof.

(p) Secure the health of the district by the adoption of resolutions requiring the removal or destruction of grass, weeds or other vegetation from any lot or parcel of land located within the district. The secretary of the board of directors shall send notice to the owner of the property to remove the grass, weeds or vegetation within a period of time not to exceed 10 days. If the owner fails to remove the grass, weeds or vegetation within the time specified, the board may provide for the removal thereof and assess the cost of removal against the property on which the same was located. Such assessments shall be certified by the secretary of the board of directors of the district to the county clerk of the county in which the property is located, to be placed upon the tax roll for collection at the same time and in the same manner as ad valorem property tax levies are collected and shall be subject to the same penalties and the same procedure for collection as is prescribed by law for the collection of such ad valorem property taxes. Any unpaid costs assessed pursuant to this subsection shall become a lien upon the property from the date of assessment thereof.

(q) Adopt resolutions regulating and prohibiting the running at large of domestic animals.

(r) Adopt resolutions for the preservation of the peace and order of the district and to prevent injury, destruction or interference with public or private property.

(s) Adopt resolutions providing for the assessment of unpaid bills or charges for utility services provided by the district against the property receiving the service. Such assessments shall be certified by the secretary of the board of directors of the district to the county clerk of the county in which the property is located, to be placed upon the tax roll for collection at the same time and in the same manner as ad valorem property tax levies are collected and shall be subject to the same penalties and the same procedure for collection as is prescribed by law for the collection of such ad valorem property taxes. Any unpaid costs assessed pursuant to this subsection shall become a lien upon the property from the date of assessment thereof.

(t) Take any other action necessary to carry out and execute the general powers granted by this section.

History: L. 1945, ch. 180, § 13; L. 1953, ch. 152, § 1; L. 1955, ch. 163, § 1; L. 1967, ch. 151, § 1; L. 1969, ch. 156, § 10; L. 1970, ch. 112, § 1; L. 1974, ch. 122, § 14; L. 1975, ch. 169, § 1; L. 1982, ch. 121, § 1; L. 1984, ch. 104, § 1; L. 1985, ch. 97, § 1; L. 1985, ch. 98, § 1; L. 1985, ch. 99, § 1; L. 1986, ch. 106, § 1; L. 2001, ch. 170, § 1; L. 2002, ch. 176, § 4; July 1.



19-2765a Same; use of revenue derived from sewage disposal system charges; fund.

19-2765a. Same; use of revenue derived from sewage disposal system charges; fund. The revenue derived from the charges for the use of the sewage disposal system shall be deposited in the office of the county treasurer in an account known as (name of district) improvement district sewage disposal fund and is not to be paid out except for the purpose of operating, maintaining and renewing the sewage disposal system and the payment of the salaries of employees engaged in operating said sewage disposal system: Provided, At any time there may be a surplus in such fund it may be transferred to the general operating fund of the district semi-annually, upon resolution of the board of directors.

History: L. 1955, ch. 163, § 2; June 30.



19-2765c Same; investment of sewer and water expansion funds.

19-2765c. Same; investment of sewer and water expansion funds. (a) As used in this section: (1) "Improvement district" means an improvement district authorized and existing pursuant to K.S.A. 19-2753 to 19-2765, both sections inclusive, and amendments thereto, having a population of more than one thousand (1,000) and located in a county having a population of more than two hundred fifty thousand (250,000); (2) "fund" means a sewer or water expansion fund or both maintained by an improvement district and derived from sources other than general tax levies; and (3) "obligations of the United States government" means direct obligations of the United States government and also obligations guaranteed as to principal and interest by the United States government.

(b) The governing body of any such improvement district may invest all or part of any moneys in any such fund in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or if the governing body shall determine that any such moneys are not required for the purpose for which collected or received for a period of more than six months from the date of investment, such moneys may be invested in general obligation bonds issued by a municipality of this state or in obligations of the United States government. Income from such investments shall be added to and become a part of the fund.

History: L. 1965, ch. 206, § 1; L. 1977, ch. 54, § 29; July 1.



19-2766 Same; powers of the board of directors.

19-2766. Same; powers of the board of directors. That all the powers granted to improvement districts incorporated under the provisions of this act shall be exercised by the board of directors elected under the provisions of this act.

History: L. 1945, ch. 180, § 14; June 28.



19-2766a Same; enforcement of resolutions; penalties for violations.

19-2766a. Same; enforcement of resolutions; penalties for violations. The board of directors of an improvement district organized and established pursuant to K.S.A. 19-2753 et seq., and amendments thereto, shall have the power to enforce all resolutions passed pursuant to this act or the act of which this act is amendatory. Such resolutions may be enforced by enjoining violations thereof or by prescribing penalties for violations of such resolutions, either by fine, or by confinement in the county jail, or by both such fine and confinement. The sheriff or the county law enforcement agency of the county in which such district is located shall be responsible for the enforcement of resolutions of such district. Unless otherwise provided by the resolution that defines and makes punishable the violation of such resolution, the penalty imposed shall be in accordance with the penalties established by law for conviction of a class C misdemeanor. In no event shall the penalty imposed for the violation of a resolution exceed the penalties established by law for conviction of a class B misdemeanor. Prosecution for any such violation shall be commenced in the district court in the name of the district and shall be conducted in the manner provided by law for the prosecution of misdemeanor violations of state laws. Writs and process necessary for the prosecution of such violations shall be in the form prescribed by the judge or judges of the courts vested with jurisdiction of such violations by this act, and shall be substantially in the form of writs and process issued for the prosecution of misdemeanor violations of state laws. Each improvement district shall provide all necessary supplies, forms and records at its own expense.

History: L. 1986, ch. 106, § 2; July 1.



19-2766b Same; actions for enforcement of resolutions; costs; fees and mileage for witnesses; fines and penalties, disposition of.

19-2766b. Same; actions for enforcement of resolutions; costs; fees and mileage for witnesses; fines and penalties, disposition of. (a) Except as provided in subsection (b), in all actions for the enforcement of resolutions of improvement districts the items allowable as costs shall be the same as in cases for misdemeanor violations of state law and shall be taxed as provided in K.S.A. 22-3801, 22-3802 and 22-3803, and amendments thereto.

(b) The fees and mileage for the attendance of witnesses shall be borne by the party calling the witness, except that if an accused person is found not guilty, the improvement district shall pay all such expenses, but the court may direct that fees and mileage of witnesses subpoenaed by the accused person be charged against such person, if the court finds that there has been an abuse of the use of subpoenas by the accused person.

(c) Except as hereinafter provided, all fines and penalties collected in actions for the enforcement of resolutions adopted by improvement districts, as provided in this act and the act of which this act is amendatory, shall be paid over to the county treasurer of the county where they are imposed for deposit in the county general fund. The court, when imposing fines and penalties for resolution violations, shall identify violations which also constitute a violation of state law. Those fines and penalties derived from the enforcement of any resolution, a violation of which would also constitute a violation of state law, shall be remitted to the state treasurer as provided in K.S.A. 20-2801, and amendments thereto.

History: L. 1986, ch. 106, § 3; July 1.



19-2766c Same; appeals.

19-2766c. Same; appeals. Appeals in actions brought for the enforcement of improvement district resolutions may be taken in the same manner as is provided for appeals in cases for misdemeanor violations of state law.

History: L. 1986, ch. 106, § 4; July 1.



19-2767 Same; powers and duties of board; surveys, plans and estimates; engineer's report.

19-2767. Same; powers and duties of board; surveys, plans and estimates; engineer's report. That the board of directors, subject to the limitations contained in this act, shall have the power and it shall be their duty to determine what public works and improvements are necessary and whether the cost thereof shall be paid by issuing bonds to be paid by a general levy or by the levy of special taxes or assessments, or by issuing revenue bonds as a lien on revenue producing works or improvements, but before any bonds shall be issued, special taxes levied or liability of any kind incurred by it, the board of directors shall cause surveys of work deemed necessary by it to be made, and plans and estimates made by a competent registered engineer, who shall make a written report thereof showing the amount, character and kind of work to be done and the location and probable cost thereof, and if the works are of revenue producing nature the engineer shall include in his report his findings as to operating and maintenance costs and number of customers required to make the works self-liquidating within a reasonable period, and file same, together with plans and specifications in the office of the secretary, which report shall at all times be open to inspection by taxpayers of the district.

History: L. 1945, ch. 180, § 15; June 28.



19-2768 Same; election to authorize general levy, when; bond issue; notice; canvass of return.

19-2768. Same; election to authorize general levy, when; bond issue; notice; canvass of return. That upon filing of the engineer's report provided for in the next preceding section, the board of directors shall carefully examine and consider same; and if they approve the same and determine that the proposed work or any part thereof ought to be done, and the cost thereof defrayed by issuing bonds to be paid by general taxation, and that the estimated cost thereof does not exceed the amount for which such bonds may be issued, then the board of directors shall proceed forthwith to call a special election as herein provided to vote upon the question of issuing such bonds, and if the issue of bonds be authorized by the electors, then the board of directors shall cause such work to be done and authorize the issuance of bonds to pay all costs thereof, including legal, engineering and other special costs: Provided, That no such election shall be required upon the question of issuing such bonds if the owners of all of the land located within the district shall give their consent thereto in writing. Such statement of consent shall specify the amount of bonds, the rate of interest the same shall bear and the purpose for which the proceeds are to be expended. That whenever the board of directors deem it necessary to authorize the issuance of bonds to be paid by general taxation, which issue requires the sanction of the taxpayers, it shall make an entry on its journal so declaring and an order calling an election for that purpose; such order shall specify the amount of bonds necessary to be issued, the rate of interest the same shall bear, the time when payable and the purpose for which the proceeds are to be expended, the time and place where such election is to be held, and shall appoint judges and clerks to conduct the same: Provided, That unless consented to in writing by the owners of at least ninety percent (90%) of the total area of land in the improvement district, no such district shall have the power to authorize the issuance of bonds to be paid by a general levy or the levy of special taxes or assessments nor to levy special taxes or assessments where the density of population thereof, as determined by the county clerk of the county in which said district is situated, on the basis of the assessment rolls for the last assessment made for said county does not exceed one (1) resident for each five (5) acres of land, including platted land and unplatted land, situated within said district.

A proclamation calling such election shall be published at least ten (10) days before the day fixed for holding the same, in some newspaper published in the county; such proclamation shall prescribe the form of the ballot, state the time and place when and where the election will be held, and shall contain a copy of the order of the board of directors calling the same; and at the time appointed the election shall be conducted, the returns made and the results ascertained in the manner as provided by law for general county elections, except that the returns shall be made to and canvassed by the board of directors of the district, and except as herein otherwise provided. The board of directors shall meet and canvass the returns of all such elections and declare the result, and if a majority of those voting at the election authorize the issuing of the bonds the board of directors shall have power to authorize the issuance of the same and cause the work for which they were authorized to be done.

History: L. 1945, ch. 180, § 16; L. 1967, ch. 151, § 2; L. 1969, ch. 156, § 11; L. 1974, ch. 122, § 15; March 18.



19-2769 Same; special assessments; assessors, appointment, report; notice; hearing; equalization; contest action, when.

19-2769. Same; special assessments; assessors, appointment, report; notice; hearing; equalization; contest action, when. If the board of directors, upon examination of the report of the engineer determines that any public work or improvement ought to be constructed and that the cost thereof ought to be paid by levying special taxes or assessments upon all the real estate situated in the district that will be benefited by the improvement, it shall so declare by resolution to be entered upon its journal and shall forthwith appoint three freeholders, residents of the district, or if there be no residents of the district such board shall appoint three qualified assessors residing within the county, as assessors who shall qualify by taking and subscribing to an oath to faithfully, honestly and impartially discharge their duties as such assessors. It shall become the duty of such assessors, upon actual view and inspection, to assess all of the lands within the district which will in their opinion be benefited by the proposed work, having reference to the value of such lands without such work and the value thereof as benefited by such work; determine the proportion of the estimated cost of such work with which each lot, piece or parcel of land ought to be justly charged; and make a report forthwith to the board of directors containing a description of each tract of land deemed to be benefited and the name of its owner, if known, the actual value of each of the tracts without the proposed improvement, and what part or amount of the total estimated cost should be assessed and charged against it if the improvement is made. If by the report of the assessors it shall appear that the amount to be charged against any tract of land for benefit shall not exceed 10%, upon its actual value as fixed by the report of the assessors, the directors shall publish a notice in the official county newspaper. In the case of an improvement district located in Wabaunsee county, such notice shall be published in a newspaper of general circulation within the district that such improvement is contemplated and will be constructed unless protested by a majority of the resident owners of benefited property. No notice of the making of any improvement shall be published and no protest shall be accepted to the making of any improvement in any district the petition for the incorporation of which was signed by the owners of all of the property located within such district during the time the title to such property remains in such petitioners. The notice shall set out the estimated assessment against the separate tracts and also describe the nature of the proposed improvement.

If at least a majority of the resident owners of properties to be assessed do not file objection with the secretary within 30 days after the date of publication of the notice, the board of directors shall proceed forthwith to cause such work to be done and levy special taxes or assessments upon each piece, lot, parcel or tract of land benefited in an amount necessary to pay the cost of such work and the expense incidental thereto. In no event shall such assessments exceed the amount shown to be assessed against such piece, lot, parcel or tract of land by the assessor's report as amended by the directors at the special meeting called to hear any person aggrieved by such report. The directors also shall cause to be inserted in the notice as hereinbefore provided, a statement that such report is on file in the office of the board of directors, open to inspection by all taxpayers in the district and shall fix a time not less than five days from the date of the publication when all persons aggrieved by such report may be heard to contest the justness of the same. All taxpayers must take notice of the contents of the notice. At the time fixed in the notice, the board of directors shall convene and hear the complaints of all persons interested and shall have power to review, revise, alter, correct and amend the report of the assessor to any extent necessary to equalize and make such assessments just, equitable and impartial and to correct all errors, wrong and injustice that may have been done to any person complaining of the report.

After hearing all persons complaining, the board of directors shall confirm the report of the assessors as returned by them, or amend the same as it may deem just and equitable, and confirm the same as so amended, and thereupon the amounts charged against each tract of land shall become a special assessment and constitute a lien thereon, subject, however, to a majority of the resident owners then filing objections as hereinbefore provided. The decisions of the board of directors correcting, altering or amending and confirming the report of the assessors shall be entered of record and shall be final and conclusive. As soon as it shall have been properly determined that any work to be paid for by special assessments is to be done, such special assessments shall by the secretary of the board be certified to the county clerk and entered upon the tax rolls, and collected as other taxes under existing laws. No suit nor action of any kind shall be maintained in any court to set aside or in any way contest or enjoin the levy of any special assessment so charged or levied to pay the cost of any improvement by any improvement district after the expiration of 30 days from the time the board of directors shall make its decision so confirming the report of the assessors.

History: L. 1945, ch. 180, § 17; L. 1959, ch. 139, § 1; L. 1969, ch. 156, § 12; L. 1986, ch. 105, § 2; July 1.



19-2770 Same; issuance of improvement bonds; request for issuance of general obligation bonds of the county; payment of bonds.

19-2770. Same; issuance of improvement bonds; request for issuance of general obligation bonds of the county; payment of bonds. (a) Whenever the board of directors of any improvement district shall under the authority vested in it by this act, cause any public work or improvement to be made, payment for which is to be made by levy of special assessments, it may in its discretion, instead of levying the entire assessment therefor at one time, provide for the payment of the same by installments and may issue improvement bonds of the district therefor. Prior to the issuance of any such improvements bonds, the board of directors shall cause notice thereof to be published as provided in K.S.A. 19-2769. Such improvement bonds shall be issued as provided by law, but no bonds shall be issued under the provision of this act until thirty (30) days after the last day of the protest period as set out in K.S.A. 19-2769. During said thirty (30) days any person against whose property any special assessment shall have been levied may pay the same in full and thereby discharge such property from the lien thereof. Any improvement bonds issued under the authority of this subsection shall be payable from the levy of special assessments against the property benefited and, if not so paid, by the levy of an ad valorem tax on all taxable tangible property located within such improvement district, in an amount sufficient to pay the principal of and interest on such improvement bonds.

(b) In lieu of issuing improvement bonds of the district, the board of directors may request the board of county commissioners of the county in which such improvement district is located to issue general obligation bonds of the county. If the board of county commissioners approves, it may issue general obligation bonds of the county therefor, which shall be payable from the levy of special assessments against the property benefited and, if not so paid, by the levy of an ad valorem tax on all taxable tangible property located within the county in an amount sufficient to pay the principal of and interest on such general obligation bonds.

History: L. 1945, ch. 180, § 18; L. 1974, ch. 122, § 16; L. 1976, ch. 135, § 1; July 1.



19-2771 Same; form of general obligation bonds.

19-2771. Same; form of general obligation bonds. That all bonds issued under the provisions of the next preceding section shall be executed as provided by law; each of said bonds shall recite that it is issued under the provisions of this act, that it is a general obligation bond of the county but that such bond is payable from special assessments that have been levied and constitute a lien upon real estate in said district benefited by improvements made under the provisions of this act, and such recital shall be relied upon by any purchaser of said bonds as conclusive that the same were issued in conformity to this act and that all conditions precedent to their issue were duly performed.

History: L. 1945, ch. 180, § 19; L. 1974, ch. 122, § 17; March 18.



19-2772 Same; sale of bonds; use of proceeds.

19-2772. Same; sale of bonds; use of proceeds. That the bonds issued under the provisions of the next two preceding sections shall be sold in the manner provided by law. No part of the proceeds thereof shall be used for any other purpose than the payment of the costs incurred in constructing the improvements for which they were issued. Legal, engineering and other special services required in planning and constructing the improvement shall be considered as part of the cost of the improvements and may be paid from the proceeds of the bond sale.

History: L. 1945, ch. 180, § 20; L. 1974, ch. 122, § 18; March 18.



19-2773 Same; levy and collection of assessments to pay bonds.

19-2773. Same; levy and collection of assessments to pay bonds. That when improvement bonds are or have been issued under the next preceding sections of this act for improvements the cost of which is to be charged by special assessments against specific property, the board of directors shall levy special assessments each year sufficient to produce an amount equal to and not exceeding more than ten percent the amount required to redeem installments of such bonds next thereafter maturing and interest thereon; and in computing the amount of special assessments to be levied against each piece of property liable therefor, interest shall be added from the date of the issuance of said bonds until the maturity of the installments of bonds next thereafter maturing at the same rate that said bonds bear. Such assessment shall be made upon the property chargeable for the cost of such improvements respectively, and shall be levied and collected in the same manner as special assessments for such improvements where no bonds are issued, except as otherwise herein provided, but the assessed valuation liable for such cost which is established for the first year's assessment shall be retained for the assessment of succeeding installments of bonds.

History: L. 1945, ch. 180, § 21; June 28.



19-2773a Same; special assessment on property owned by certain improvement districts located in counties over 300,000 declared void; cancellation.

19-2773a. Same; special assessment on property owned by certain improvement districts located in counties over 300,000 declared void; cancellation. Wherever any improvement district having a population of more than two thousand (2,000), and located in any county having a population of more than three hundred thousand (300,000), owns real property used for improvement district purposes and which property has been heretofore subjected to special assessments for streets, sewer improvements and water improvements or for any one or more of said purposes, and said special assessments remain unpaid in whole or in part, such special assessments are hereby declared to have been levied erroneously and are null and void. The board of directors of such improvement district and the board of county commissioners of such county shall, within ninety (90) days after the effective date of this act, each pass separate resolutions canceling such special assessments in their entirety, due, past due and becoming due, along with all interest and penalties. Such resolutions shall thereupon be certified to the county clerk and the county treasurer of such county and such clerk and treasurer shall strike such assessments in their entirety as set out above from all assessment and tax rolls, current and delinquent, along with all interest and penalties.

History: L. 1969, ch. 154, § 1; July 1.



19-2774 Same; special road and street improvements; petition; engineer's report; notice to owners; protests; special assessments; bonds.

19-2774. Same; special road and street improvements; petition; engineer's report; notice to owners; protests; special assessments; bonds. That whenever a petition, signed by not less than majority of the owners of land abutting upon a street, road, alley, or other public traveled way within the improvement district or signed by the owners of all of the property located within the district, is presented to the board of directors praying that certain improvements, to be described in the petition, be made and that the cost thereof be assessed as special assessment against the properties abutting on such street, road, alley or other public traveled way, the board of directors shall determine if the number of signers is adequate and if found sufficient the board of directors shall have a competent registered engineer prepare plans, estimates and determine the estimated cost for each tract or parcel abutting on said proposed improvement. In the execution of this section abutting property shall be considered as reaching halfway to the next street, or road if the tract is platted into blocks but in no case shall the benefited property be considered as extending more than three hundred (300) feet from the property line of the street or road to be improved. The engineer shall file a report with the secretary of the board showing the nature and character of the proposed work, plans and specifications, and a list of property owners and the estimated assessment against the property owned by each.

The secretary of the board of directors shall notify each property owner by registered mail the amount of the proposed assessment as set out in the engineer's report and shall also state in said notice that, except as to improvements the petition for which is signed by the owners of all of the property within the district, if a majority of the resident property owners do not file protest within twenty (20) days that the board of directors will proceed to cause said work to be done. If the board of directors determine that insufficient protest has been filed within the protest period they shall cause said work to be done and levy special assessment or in their discretion or if so set out in the original petition they may authorize the issuance of general obligation bonds of the county therefor to be payable in equal annual installments. Such bonds shall be issued as provided by law, but no bonds shall be issued under this provision until thirty (30) days after the last day of the protest period and during said thirty (30) days any person against whose property any special assessment shall have been levied may pay the same in full and thereby discharge his property from the lien thereof.

History: L. 1945, ch. 180, § 22; L. 1969, ch. 156, § 13; L. 1974, ch. 122, § 19; March 18.



19-2775 Same; revenue producing works; rates; notice; contracts; revenue bonds.

19-2775. Same; revenue producing works; rates; notice; contracts; revenue bonds. That if the board of directors upon examination of the engineer's report find that the proposed improvement will be revenue producing and should liquidate its cost within a reasonable period of time they shall establish a rate for the proposed services and determine the minimum number of customers required to produce adequate revenues to pay the costs of operation and maintenance and liquidate the cost of the improvement within a reasonable period of time. A notice of their findings shall be posted in the office of the board and when a sufficient number of taxpayers sign written contracts to use the proposed services at the rates established by the board of directors the board of directors shall proceed forthwith to issue revenue bonds to pay all costs to be incurred in constructing and completing said work and cause same to be sold and cause said work to be built.

History: L. 1945, ch. 180, § 23; June 28.



19-2776 Same; issuance of revenue bonds; lien.

19-2776. Same; issuance of revenue bonds; lien. That the board of directors may issue revenue bonds to finance the cost of constructing or purchasing revenue producing works and such bonds shall be a specific lien upon such works and the revenues derived therefrom and shall, in no case, be a debt that is guaranteed or secured by any other property within the district and no special election shall be required to authorize the issuance of such revenue bonds and such revenue bonds shall not be taken into account or in anywise be a limitation upon the power of said improvement district board of directors to issue bonds for any other purpose.

History: L. 1945, ch. 180, § 24; L. 1953, ch. 152, § 2; March 31.



19-2777 Same; terms of revenue bonds.

19-2777. Same; terms of revenue bonds. (a) Except as provided by subsection (b), any revenue bonds issued under the provisions of K.S.A. 19-2776, and amendments thereto, shall mature serially or otherwise. Such bonds shall mature within a maximum period of 30 years from the date of issuance and shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto.

(b) Any revenue bonds issued under the provisions of K.S.A. 19-2776, and amendments thereto, and sold, pursuant to written agreement, to the government of the United States of America or any bureau, department, instrumentality or agency thereof, shall be issued to mature in not more than 40 years and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto, payable at such times fixed by the board of directors of the improvement district issuing the same. The bonds shall mature serially or otherwise, may be in coupon or registered form and interchangeable, and shall have such other terms and provisions as the board of directors of the improvement district provides by resolution or trust agreement.

History: L. 1945, ch. 180, § 25; L. 1968, ch. 135, § 4; L. 1970, ch. 64, § 57; L. 2001, ch. 48, § 1; April 5.



19-2778 Same; power of directors to operate revenue producing works.

19-2778. Same; power of directors to operate revenue producing works. The board of directors of any improvement district are authorized to operate and maintain any revenue producing works or to contract for the operation and maintenance of same and to do all other things necessary for proper conduct of the operation and maintenance of such works. They shall establish rates and charges and shall have the power to change such rates or charges if it be deemed necessary.

History: L. 1945, ch. 180, § 26; June 28.



19-2779 Same; failure of director to perform; penalties.

19-2779. Same; failure of director to perform; penalties. That if any director of any improvement district shall willfully neglect or fail to perform any of the duties imposed upon him by the provisions of this act he shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum not less than twenty-five dollars nor more than five hundred dollars.

History: L. 1945, ch. 180, § 27; June 28.



19-2780 Same; penalties for unlawful acts.

19-2780. Same; penalties for unlawful acts. That any person who shall wrongfully injure, destroy or in any manner impair the usefulness of any work or improvement constructed under the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined not less than twenty-five dollars nor more than five hundred dollars, or by imprisonment in the county jail for not more than six months.

History: L. 1945, ch. 180, § 28; June 28.



19-2781 Same; liability for damages.

19-2781. Same; liability for damages. That in addition to the penalties provided in the preceding section, the person wrongfully or purposely injuring, damaging or impairing the usefulness of any works constructed under the terms of this act shall be liable to the improvement district for all damages occasioned by his act and for the full cost of repairing the same.

History: L. 1945, ch. 180, § 29; June 28.



19-2782 Same; petition to be included by adjacent taxpayers and others.

19-2782. Same; petition to be included by adjacent taxpayers and others. That whenever one-fourth (1/4) of the resident taxpayers in an area adjacent to an incorporated improvement district, which has been incorporated under the terms of this act, or whenever all of the owners in an area adjacent to an incorporated improvement district which has been incorporated under the terms of this act in which area there is no resident taxpayers, shall present a petition to the county commissioners asking to be incorporated into the improvement district, said board of county commissioners shall ascertain if said petition is in conformity with the provisions of the next following section of this act.

History: L. 1945, ch. 180, § 30; L. 1959, ch. 139, § 2; June 30.



19-2783 Same; contents of petition.

19-2783. Same; contents of petition. That the petition provided for in the next preceding section shall describe the territory proposed for annexation to and incorporation into the improvement district by sections or subdivisions of sections, according to the government survey, or by metes and bounds, and state that the taxpayers residing within the area therein embraced desire to be incorporated into the improvement district, or state that the owners of the area therein embraced if there be no resident taxpayers within such area desire to be incorporated within the improvement district, which shall be specified by corporate name in the petition.

History: L. 1945, ch. 180, § 31; L. 1959, ch. 139, § 3; June 30.



19-2784 Same; hearing; notice.

19-2784. Same; hearing; notice. That whenever a petition in conformity to the next preceding section and signed by not less than one-fourth (1/4) of the taxpayers residing within the area named in the petition, or signed by all of the owners within the area named in the petition if there be no resident taxpayers within such area, shall be presented to the county commissioners praying that the limits of the improvement district be extended to include within its boundaries the territory described in the petition it shall be the duty forthwith of such board of county commissioners to fix a time for a hearing of such petition and to cause the county clerk to give notice thereof by one publication in some newspaper published and of general circulation in the county, at least five (5) days before the day fixed for the hearing.

History: L. 1945, ch. 180, § 32; L. 1959, ch. 139, § 4; June 30.



19-2785 Same; hearing; decision.

19-2785. Same; hearing; decision. That at the time set for the hearing the board of county commissioners shall first ascertain whether notice has been given of the time of hearing as is required by this act and if it shall determine that such notice has been given to make a declaration and finding of that fact and cause same to be entered upon the records and thereupon to hear all persons in favor of or opposed to granting the prayer of said petition and all other evidence it may desire to hear for the purpose of ascertaining whether such petition contains the proper number of signers possessing the qualifications prescribed by this act, and whether the statements in said petition are true; and if upon such hearing it shall be found that such petition is in conformity to the requirements of this act, then such board of county commissioners shall make a finding and decision to that effect, and shall thereupon immediately declare the territory described in the petition to be annexed to and included in the said improvement district: Provided, however, That no petition shall be granted unless the consent of the board of directors of such improvement district to such annexation of territory shall have been filed with the county clerk at the time of or prior to such hearing.

History: L. 1945, ch. 180, § 33; L. 1959, ch. 139, § 5; June 30.



19-2786 Same; petition by directors of an existing drainage district for incorporation; notice and hearing; proceedings.

19-2786. Same; petition by directors of an existing drainage district for incorporation; notice and hearing; proceedings. That whenever a petition signed by the duly elected and qualified directors of a drainage district now in existence shall be presented to the board of county commissioners of the county in which said drainage district has been incorporated asking that said drainage district be incorporated as an improvement district, said petition being in conformity with the provisions of this act except it need be signed by the directors only, it shall be the duty of the board of county commissioners to forthwith fix a time for the hearing of said petition and to cause the county clerk to give notice thereof by one publication in some newspaper published in and of general circulation in the county at least five days before the day fixed for the hearing.

All proceedings thereafter shall be had by the board of county commissioners in conformity with the provisions of this act. That at the time set for the hearing of the petition it shall be the duty of the county commissioners to ascertain and determine whether notice of the time of the hearing as required by this act has been given, and, if it shall be determined that such notice has been given, to make a declaration and finding of that fact and cause same to be entered upon its records and thereupon to hear all persons in favor or opposed to granting said petition, and to ascertain whether the board of directors signing said petition are the duly elected and qualified directors of said drainage district and if upon hearing of evidence it shall be found that such petition is in conformity to the requirements of this act and the allegations thereof are true then such board of county commissioners shall make a finding and decision to that effect and shall thereupon immediately declare the territory described in the petition of the existing drainage district to constitute a public corporation and the inhabitants within such boundaries to be incorporated as an improvement district in accordance with the provisions of this act. Thereafter the said drainage district shall be known as "the _____________ improvement district, _____________ county, Kansas," and shall have all the powers that are herewith given to said improvement district, as provided in this act.

History: L. 1945, ch. 180, § 34; June 28.



19-2786a Same; consolidation of adjoining districts; petition; joint meeting.

19-2786a. Same; consolidation of adjoining districts; petition; joint meeting. Whenever a petition signed by not less than twenty-five percent (25%) of the legally qualified electors of either of two of adjacent improvement districts is presented to the board of county commissioners of the county in which such improvement districts are located, praying that an election be called, at which shall be submitted the question of consolidation of such two (2) improvement districts, it shall be the duty of the board of county commissioners to notify the boards of directors of each of such improvement districts of the fact of such petition, and request that such two boards of directors meet jointly with the board of county commissioners to determine the feasibility of such consolidation, the terms of such consolidation, the handling of outstanding bonded indebtedness, the name of the consolidated improvement district and the effective date of such proposed consolidation.

History: L. 1959, ch. 139, § 6; June 30.



19-2786b Same; resolution of proposed consolidation; publication; election; resolution of consolidation.

19-2786b. Same; resolution of proposed consolidation; publication; election; resolution of consolidation. Following such joint meeting the board of county commissioners shall adopt a resolution, which resolution shall set forth the terms of such proposed consolidation, the effective date of such consolidation, the name of the proposed consolidated improvement district and all other matters related to such proposed consolidation, and shall also state a time and a place or places where an election is to be held in each of such improvement districts to determine upon such consolidation. Such resolution shall be published once a week for three (3) consecutive weeks in the official county newspaper, the first publication to be not less than twenty-one (21) days prior to the date of such election. Such election shall be conducted in all respects as provided by law, but the board of county commissioners shall name the judges and clerks of such election, shall prescribe the form of the ballot, shall canvass the result of such an election, and such consolidation shall not be declared effective unless a majority of the qualified electors voting thereon in each of said improvement districts shall vote in favor of such consolidation.

Following such election the board of county commissioners shall again meet in joint meeting with the boards of directors of said two improvement districts, and following such meeting the board of county commissioners shall adopt a resolution declaring such consolidation to be effected, shall furnish a certified copy of such resolution to the president of each of the improvement districts concerned and shall publish said resolution once in the official county newspaper.

History: L. 1959, ch. 139, § 7; June 30.



19-2786c Same; terms of consolidation; effect.

19-2786c. Same; terms of consolidation; effect. The terms of such consolidation shall require the payment of all outstanding bonded indebtedness and other indebtedness of each of such improvement districts, and no order of consolidation shall in any way reduce or impair the security of any creditor of either of said improvement districts.

History: L. 1959, ch. 139, § 8; June 30.



19-2786d Same; annexation of district by city; inclusion of district in newly incorporated city; liability of city; special assessments.

19-2786d. Same; annexation of district by city; inclusion of district in newly incorporated city; liability of city; special assessments. (a) When all of the territory within an improvement district is annexed by an incorporated city, such city shall take over all properties and assets and shall assume all debts, liabilities and obligations, and shall perform all functions and services in such district and after such annexation such district shall be abolished. The governing body of such city shall, by ordinance, designate the date upon which the city shall take over and such district shall be abolished, but in no event shall such date be later than 90 days after the effective date of such annexation. The city so annexing an improvement district shall assume and pay, as a general obligation of such city, all special assessments which may have been levied against specific lots, parcels or tracts of property within such improvement district by such improvement district except special assessments for streets, lateral sewers and water distribution systems. Real property within the district shall be discharged from the lien of any special assessments or taxes or special taxes levied to pay for the cost of improvements, except special assessments or special taxes which were levied for the purpose of paying for street improvements, lateral sewers or a water distribution system. Any individual taxpayer who owns property within such improvement district shall have the power to bring suit to force any such city to abide by and carry out the terms and provisions of this section.

(b) Upon incorporation of a city which includes all of the territory within an improvement district, such city shall take over all properties and assets and shall assume all debts, liabilities and obligations of the district, and shall perform all functions and services in such district. After such incorporation the district shall be abolished. The governing body of the newly incorporated city shall, by ordinance, designate the date upon which the city shall take over and when such district shall be dissolved, but in no event shall such date be later than 90 days after the election of the governing body of such city. Such city shall assume and pay, as a general obligation of such city, all special assessments which may have been levied against specific lots, parcels or tracts of property within such improvement district by such improvement district except special assessments for streets, lateral sewers and water distribution systems. Real property within the district shall be discharged from the lien of any special assessments or taxes or special taxes levied to pay for the cost of improvements, except special assessments or special taxes which were levied for the purpose of paying for street improvements, lateral sewers or a water distribution system. Any individual taxpayer who owns property within such improvement district shall have the power to bring suit to force any such city to abide by and carry out the terms and provisions of this section.

History: L. 1959, ch. 139, § 9; L. 1981, ch. 121, § 1; April 28.



19-2786e Same; annexation of part of district by city or inclusion of part of district in newly incorporated city; agreements as to liabilities and obligations; special assessments; failure to contract, effect.

19-2786e. Same; annexation of part of district by city or inclusion of part of district in newly incorporated city; agreements as to liabilities and obligations; special assessments; failure to contract, effect. When less than all of the territory within any such improvement district is annexed by a city or is included in a newly incorporated city, the governing authorities of such city and such improvement district shall be authorized to enter into contracts in regard to the division and allocation of duplicate and overlapping powers, functions and duties between such agencies, and in regard to the use, improvement, control, purchase, assumption and disposition of the properties, assets, debts, liabilities and obligations of such district. Any such district is expressly authorized to enter into agreements with such city for the operation of the district's utility systems and other properties by such city and may provide for the transfer, conveyance and sale of such systems and properties of whatever kind and wherever situated (including properties outside of the city) to such city and upon such terms and conditions as may be mutually agreed upon by and between the governing bodies of such district and city. Such operating contracts may extend for such period of time not exceeding 30 years as may be agreed upon and shall be subject to amendment, renewal or termination by mutual consent of such governing bodies. No such contract shall contain any provision impairing the obligation of any existing contract of such city or district.

The city shall assume and pay, as a general obligation of the city any and all special assessments or special taxes levied against any of the lots, parcels or tracts of land by the improvement district and such lots, parcels or tracts of land shall be discharged from the lien of such special assessments or taxes, except that the city shall not assume and agree to pay, nor shall any such property be discharged from the lien of any special taxes or assessments which might be levied to pay the cost of the construction of streets, lateral sewers or water distribution systems and such special taxes or assessments shall continue as a lien upon such real property and shall be paid by the owners of such real property as if the same had not been annexed by the city or included within a newly incorporated city. In the absence of a contract between the city and the improvement district such district shall be authorized to continue to exercise all the powers and functions which it was empowered to exercise and perform prior to such annexation or incorporation of such city, and the city shall not duplicate services rendered by the district or the district's boundaries without the district's consent but may perform in the district all other municipal functions in which the district is not engaged.

History: L. 1959, ch. 139, § 10; L. 1981, ch. 121, § 2; April 28.



19-2786f Same; district revenue producing utility taken over by city; distribution of cash to subscribers, when.

19-2786f. Same; district revenue producing utility taken over by city; distribution of cash to subscribers, when. When any improvement district revenue producing utility is taken over by the city annexing such improvement district, and no contract is entered into between such improvement district and the city as set out in K.S.A. 19-2786e, then in that event the board of directors of the improvement district shall have the power to distribute any cash on hand to the subscribers or customers of such revenue producing utility on a pro rata basis based upon the amount of money spent with such improvement district revenue producing utility by each customer during the twelve months period immediately preceding such annexation or acquisition of such revenue producing utility by the city, whichever event occurs later.

History: L. 1959, ch. 139, § 11; June 30.



19-2786g Same; disorganization of district, when; procedure; outstanding bonds; surplus fund, disposition.

19-2786g. Same; disorganization of district, when; procedure; outstanding bonds; surplus fund, disposition. Any improvement district organized under the act of which this act is amendatory which has not elected officers at its last statutory required election time and has not operated or functioned as an improvement district for a period of at least one (1) year from such statutory election time, may be disorganized by an order of the board of county commissioners of the county in which such improvement district is located. Notice of such proposed action shall be given by publication in the official county paper once a week for three (3) consecutive weeks. Such disorganization of any improvement district shall in no way affect any outstanding bonds issued for payment of the cost of improvements made by such disorganized improvement district, and the county clerk and county treasurer shall continue to provide for and collect all taxes necessary to pay off any outstanding bonds and the interest thereon as they mature. Any money remaining in any fund of said improvement district after the payment of all bonds and interest and all debts of such district shall be credited to the general fund of the county in which such improvement district was located.

History: L. 1959, ch. 139, § 12; L. 1974, ch. 122, § 20; March 18.



19-2786h Same; tax levies for additional police protection; contracts with sheriff.

19-2786h. Same; tax levies for additional police protection; contracts with sheriff. The governing body of any improvement district may annually levy a tax, which shall be in addition to all other levies or taxes authorized by law, in an amount not to exceed three mills, to be used for additional police protection in the district as hereinafter set out. No such tax levy shall be authorized without first having been submitted to and been approved by a majority of the electors of the district voting at an election called and held thereon. Such election shall be called and held in the manner prescribed for the calling and holding of bond elections under the provisions of K.S.A. 10-120. Any such improvement district making such levy shall contract with the sheriff of the county wherein such improvement district is located for the furnishing of specific police protection within the district by the use of sheriff's deputies and equipment. The annual amount to be paid by such improvement district to the sheriff of such county from the proceeds of the levy shall not exceed the amount to be raised by the tax levy authorized herein. Such contract shall be in such form as the parties may agree but shall be subject to the approval of the attorney general of Kansas. Notwithstanding the provisions of any other law to the contrary, the salary and general budget limitations of any sheriff of any such county is hereby raised by the amount that the sheriff is to receive under the terms of a contract with the improvement district and such amount so received may be budgeted and expended by the sheriff for salaries, equipment or any other purpose as may be otherwise allowed by law.

History: L. 1974, ch. 105, § 1; L. 1982, ch. 122, § 1; July 1.



19-2786i Same; tax levy for maintenance of district; protest petition and election.

19-2786i. Same; tax levy for maintenance of district; protest petition and election. The governing body of any improvement district which is located in any county having a population of more than 6,000 and less than 7,500 and having an assessed tangible valuation of more than $28,000,000 and less than $32,000,000 and which is located adjacent to a park or recreation area is authorized to levy a tax of not to exceed 25 mills upon all the taxable tangible property within such improvement district for the purpose of maintaining the roads in such improvement district and otherwise improving and maintaining such improvement district.

Before any tax shall be levied under the provisions of this section, the governing body of such improvement district shall, by resolution, authorize the levy of such tax, stating the amount and the purpose for which the levy is made. Such resolution shall be published once each week for two consecutive weeks in the official county newspaper and, if within 60 days after the date of the last publication of such resolution, a petition signed by not less than 5% or 25 of the qualified electors, whichever is the greater, in such improvement district is filed with the county election officer, no levy shall be made under the provisions of this section without the question of levying the same having been submitted to and been approved by a majority of the qualified electors of such improvement district voting at an election called and held for such purpose. All such elections shall be noticed, called and held in the manner provided for the giving of notice, calling and holding of elections upon the question of the issuance of bonds under the general bond law.

History: L. 1979, ch. 70, § 2; L. 1981, ch. 121, § 3; April 28.



19-2786j Same; detachment of land from district, procedure.

19-2786j. Same; detachment of land from district, procedure. Whenever a petition signed by the owners of at least 25% of the land in a defined area located within an improvement district created pursuant to K.S.A. 19-2753, and amendments thereto, is filed with the county clerk of the county in which such improvement district is located requesting the board of county commissioners to hold a public hearing for the purpose of determining the advisability of detaching from such district the area of land described in such petition, the board of county commissioners shall call and hold a public hearing within 30 days after the filing of such petition. The board shall publish a notice of such hearing at least once each week for two consecutive weeks in a newspaper of general circulation in the county. The last publication shall be not more than six days prior to the date fixed for the holding of the hearing. Following such public hearing, the board shall enter an order approving or rejecting the petition for detachment. The board of county commissioners shall enter an order detaching such land, if the improvement district has not provided any services to such land within one year preceding the date of the filing of such petition. Such order shall be effective on January 1 of the succeeding year. Thereupon, the board, by resolution, shall declare the new boundaries of the improvement district and shall certify a copy of such resolution to the county clerk.

Any land detached from the improvement district shall be liable for its proportionate share of all outstanding indebtedness of the improvement district on the date the resolution is passed by the board detaching the territory.

History: L. 1997, ch. 143, § 4; May 8.



19-27,127 Sidewalks and pedestrian way in urban area counties.

19-27,127. Sidewalks and pedestrian way in urban area counties. Any county in this state which has been designated as an "urban area" under K.S.A. 19-2654 is hereby authorized to construct or provide for the construction of or cooperate with any city located within its boundaries in the construction of sidewalks and pedestrian ways in connection with the improvement of or upon any highway or street upon which such county is by law authorized to make or cooperate in the making of highway or street improvements.

History: L. 1967, ch. 164, § 1; July 1.



19-27,128 Same; costs.

19-27,128. Same; costs. All costs incurred by counties in the construction of or in cooperating in the construction of sidewalks and pedestrian ways shall be paid by the county in like manner as costs of construction, reconstruction, repair and rebuilding of county roads and bridges are paid.

History: L. 1967, ch. 164, § 2; July 1.



19-27,129 Storm drainage districts in counties designated urban areas.

19-27,129. Storm drainage districts in counties designated urban areas. The board of county commissioners of any county which has been designated as "urban area" under the constitution of Kansas may provide for the creation of storm drainage districts under the provisions of this act.

History: L. 1968, ch. 352, § 1; July 1.



19-27,130 Same; creation, designation and determination of boundaries; petition by city; publication and filing resolution.

19-27,130. Same; creation, designation and determination of boundaries; petition by city; publication and filing resolution. The county commissioners shall upon the receipt of a petition by the governing body of any city in which all or a part of any land lying within the proposed drainage district is located provide by resolution for the creation of a storm drainage district: Provided, That no district shall include territory lying within more than one city except upon petition by the governing bodies of all cities within which territory of such drainage district is located and no territory lying within the corporate limits of any city shall be included within the boundaries of any drainage district except upon petition by the governing body of such city: Provided further, That within such city only that area lying within the natural drainage or watershed area of the proposed district shall be included in such district. The board of county commissioners shall be the final authority in determining the boundaries and the territory to be included within any drainage district. Such resolution shall designate the district by appropriate name or number, define and fix the boundaries of the district, contain a map showing the location of the same, and shall be published once in the official county newspaper. A certified copy of such resolution shall be filed in the office of the county clerk and the register of deeds of such county.

History: L. 1968, ch. 352, § 2; July 1.



19-27,131 Same; establishment of improvement and maintenance program; costs.

19-27,131. Same; establishment of improvement and maintenance program; costs.    Whenever a storm drainage district has been created under the provisions of this act, the county commissioners shall establish a program for the construction, reconstruction, repair and maintenance of storm sewers and drains for the purpose of carrying off storm water from such district and for the purpose of paying the costs thereof, the governing body of such county may levy a tax and may issue bonds of the county in the manner hereinafter provided.

History: L. 1968, ch. 352, § 3; July 1.



19-27,132 Same; creation of district fund; use of moneys in fund.

19-27,132. Same; creation of district fund; use of moneys in fund. A separate fund shall be created in the county treasury for each storm drainage district and identified by the name or number of such district. The proceeds from tax levies and the sale of bonds or temporary notes authorized under the provisions of this act on behalf of each district shall be credited to the fund of such district. Moneys from such fund shall be used solely for the purpose of paying costs incurred in constructing, reconstructing, repairing or maintaining storm sewers and drains within the district for which such fund was created.

History: L. 1968, ch. 352, § 4; July 1.



19-27,133 Same; annual tax levy.

19-27,133. Same; annual tax levy. The board of county commissioners creating a storm drainage district under the provisions of this act is hereby authorized to levy an annual tax of not to exceed three (3) mills upon all of the property located within the district for the purpose of providing funds for the payment of the costs of constructing, reconstructing, repairing and maintaining such storm drainage system within such district.

History: L. 1968, ch. 352, § 5; July 1.



19-27,134 Same; general obligation bonds; publication of notice; petition; election.

19-27,134. Same; general obligation bonds; publication of notice; petition; election. The board of county commissioners which has created a storm drainage district under the provisions of this act is hereby authorized to issue general obligation bonds of the county to pay the cost of constructing such storm drainage system within such districts: Provided, That before any bonds shall be issued for such purposes, the county commissioners shall cause to be published once each week for three (3) consecutive weeks in the official county newspaper a notice of its intention to cause the improvement to be made and to issue bonds of the county to pay the costs thereof describing the improvement proposed to be made and the amount of bonds proposed to be issued. Such bonds may be issued and the improvement made unless a petition requesting an election upon the issuance of such bonds, signed by electors, equal in number to not less than ten percent (10%) of the electors in the district who voted for secretary of state at the last preceding general election as certified by the election commissioner is filed in the office of the county clerk within thirty (30) days following the last publication of such resolution. In the event a sufficient petition is filed within the time provided, no such bonds shall be issued until the county commissioners shall have submitted the question to and received the approval of a majority of the electors voting on the proposition at an election called and held for such purpose. The board of county commissioners shall annually levy a tax upon all of the property within such district in an amount necessary to meet the interest and principal payments of the bonds issued hereunder.

Any election called and held and any bonds issued under the provisions of this section shall be in the manner provided by the general bond law.

History: L. 1968, ch. 352, § 6; July 1.



19-27,135 Same; political subdivisions may cooperate with county.

19-27,135. Same; political subdivisions may cooperate with county. Cities and other political subdivisions located within the county are authorized to cooperate fully with the county, financially and otherwise, in the operation and management of any district created pursuant to this act.

History: L. 1968, ch. 352, § 7; July 1.



19-27,136 Public parking facilities in counties between 175,000 and 210,000; acquisition.

19-27,136. Public parking facilities in counties between 175,000 and 210,000; acquisition. In every county of this state having a population of more than 175,000 persons and less than 210,000, the board of county commissioners is hereby authorized to acquire by gift, purchase, or the exercise of the right of eminent domain, in the manner provided by law, a site adjacent to or near the existing courthouse in said county for the purpose of constructing thereon public parking facilities for motor vehicles.

History: L. 1969, ch. 153, § 1; July 1.



19-27,137 Same; issuance of bonds authorized.

19-27,137. Same; issuance of bonds authorized. To provide funds for the cost of acquisition of the site and for construction of improvements thereon, said board of county commissioners is authorized to issue general obligation bonds of the county in a sum not to exceed $600,000, without an election.

History: L. 1969, ch. 153, § 2; July 1.



19-27,138 Same; regulations governing operation; fees for use; penalty provisions.

19-27,138. Same; regulations governing operation; fees for use; penalty provisions. Whenever the board of county commissioners has acquired a site and constructed parking facilities thereon, pursuant to the provisions of this act, said board is further authorized, by adoption of an appropriate resolution, to prescribe rules and regulations, for the maintenance and operation of said facilities, and, in its discretion to charge fees for the use of said public parking facilities, and to prescribe penalties for violation of such rules and regulations.

History: L. 1969, ch. 153, § 3; July 1.



19-27,139 Same; penalty for violating regulations.

19-27,139. Same; penalty for violating regulations. Any person violating the rules and regulations adopted under authority of this act, shall, upon conviction, be deemed guilty of a misdemeanor and punished as provided in K.S.A. 2015 Supp. 21-6602, and amendments thereto.

History: L. 1969, ch. 153, § 4; L. 2011, ch. 30, § 107; July 1.



19-27,150 Regulations for use of county parking lots in certain counties.

19-27,150. Regulations for use of county parking lots in certain counties. The board of county commissioners of any county having a population of more than one hundred eighty-five thousand (185,000) and less than two hundred thousand (200,000) is authorized by adoption of an appropriate resolution to prescribe rules and regulations for the operation of any public parking lot which the county owns.

History: L. 1974, ch. 104, § 1; July 1.



19-27,151 Same; penalties for violations.

19-27,151. Same; penalties for violations. Any person violating any of the rules and regulations adopted under the authority of this act shall be guilty of a misdemeanor. A person convicted of such a misdemeanor shall be sentenced to pay a fine not exceeding the sum of one hundred dollars ($100.00).

History: L. 1974, ch. 104, § 2; July 1.



19-27,155 Conveyance of certain land by county sewer district to an improvement district.

19-27,155. Conveyance of certain land by county sewer district to an improvement district. Whenever any county sewer district appears to be the owner of record of any land, or rights in land, on which is located the sewage disposal plant or other facilities of an improvement district organized under K.S.A. 19-2753 et seq., the board of county commissioners of the county within which such sewer district and improvement district are located may determine whether such sewer district is operative and whether any reason exists for the retention of such land by the sewer district. Upon a finding that such sewer district is not operative and that no reason exists for the retention of such land by such sewer district, the board of county commissioners, as the governing body of the sewer district, shall relinquish such land or rights in land to such improvement district by quit claim deed, assignment or otherwise as may be appropriate.

History: L. 1975, ch. 150, § 1; July 1.



19-27,156 Golf courses in certain counties; capital improvements; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election.

19-27,156. Golf courses in certain counties; capital improvements; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election. The board of county commissioners of any county having a population of less than 8,000 and an assessed taxable tangible valuation of more than $30,000,000 may make an annual levy of not to exceed one mill upon all taxable tangible property within the county for the purpose of creating a fund to be used for the acquisition of capital improvements for any golf course owned and operated by such county and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Such fund also may be used for the operation and maintenance of any such golf course.

No such tax levy shall be made under the authority of this act until the board of county commissioners adopts a resolution authorizing the same and stating the purpose for which the levy is to be made. Such resolution shall be published once each week for two consecutive weeks in the official county newspaper. If, within 60 days following the last publication of the resolution, a petition in opposition to the levy signed by not less than 5% of the qualified electors of the county is filed with the county election officer, no such levy shall be made unless and until the same is approved by a majority of the qualified electors of the county voting thereon at a special election called and held for such purpose. Any such election shall be called, noticed and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto.

History: L. 1977, ch. 85, § 1; L. 1979, ch. 52, § 115; L. 1990, ch. 66, § 29; L. 1993, ch. 188, § 1; July 1.



19-27,170 Sewer districts in Finney county; financing cost of district.

19-27,170. Sewer districts in Finney county; financing cost of district. (a) As used in this section and in K.S.A. 19-27,171 and 19-27,172, and amendments thereto, county means Finney county.

(b) As a complete alternative to all other methods provided by law, the board of county commissioners of a county which has created or has received a petition seeking to create main sewer districts, lateral sewer districts, or joint sewer districts pursuant to the provisions of article 27 of chapter 19 of the Kansas Statutes Annotated, may by resolution determine that all or a portion of the cost of acquiring, constructing, reconstructing, enlarging or extending the storm or sewage systems and related disposal works, pumping stations, pumps or other apparatus for handling and disposing of sewage be borne by the county-at-large and paid out of the general revenue fund or by the issuance of general obligation improvement bonds of the county as the board of county commissioners may determine, in the manner provided by law. The proportionate share of the costs of such sewer improvements not borne by the county-at-large shall be assessed against the property within the sewer district in accordance with the provisions of article 27 of chapter 19 of the Kansas Statutes Annotated. Where the county shall issue bonds to pay the costs of sewer improvements in accordance with this act, and all or a portion of such costs shall be borne by the county-at-large, such bonds shall be general obligations of the county, shall be issued in accordance with the general bond law, and shall be in addition to and may exceed the limits of bonded indebtedness of such county.

(c) The board of county commissioners shall have the power to establish a schedule of charges for the use of such sewer improvements financed in accordance with this act. Such charges may be based on the use required and shall include consideration of, but not limited to the quantity, quality and rate of sewage or waste water contributed to the system. Except as provided in subsection (d), any such service charge shall become a lien on the property against which the service charge is made from the date such charge becomes due. Funds generated by such service charges shall be used for the purpose of paying all or any portions of the costs of constructing or reconstructing the sewer improvements, for the costs of operation and maintenance thereof, or for the payment of principal and interest on general obligation bonds issued in accordance with this act.

(d) The lien established by subsection (c) shall not apply whenever the use of the sewage disposal system has been contracted for by a tenant and not by the landlord or owner of the property affected.

History: L. 1982, ch. 111, § 1; L. 1983, ch. 99, § 29; L. 2004, ch. 107, § 5; July 1.



19-27,171 Same; notice.

19-27,171. Same; notice. All notices or publications for the establishing or financing of sewer districts required by the provisions of article 27 of chapter 19 of the Kansas Statutes Annotated shall state the proportionate share of the project costs borne by the county-at-large.

History: L. 1982, ch. 111, § 2; April 22.



19-27,172 Same; property not benefited.

19-27,172. Same; property not benefited. Notwithstanding any provision of article 27 of chapter 19 of Kansas Statutes Annotated, any property located in a sewer district created in the county, which in the discretion of the board of county commissioners, is not benefited by the sewer improvements financed by this act shall not be apportioned and assessed pursuant to the provisions of this act until the property is so benefited. At such time, the governing body shall reapportion and reassess all property in the district.

History: L. 1982, ch. 111, § 3; April 22.



19-27,173 Oaklawn improvement district; excess moneys in bond and interest fund, expenditure authorized.

19-27,173. Oaklawn improvement district; excess moneys in bond and interest fund, expenditure authorized. The board of directors of Oaklawn Improvement District located in Sedgwick county is authorized during calendar year 1998 to expend for public improvement purposes funds being held in any bond and interest fund of the improvement district that do not exceed the balance of funds remaining in such fund after payment of principal and interest from such fund during calendar year 1998 has been credited and after applications for refunds of taxes against such fund filed under K.S.A. 79-1702, and amendments thereto, have been unanimously recommended to be refunded by such board of county commissioners on or before February 15, 1998, have been credited. The improvement district may authorize the expenditure of such excess funds during calendar year 1998 by adopting a resolution that identifies the public improvement for which such funds are to be expended and that prescribes the amount to be expended from such fund.

History: L. 1998, ch. 109, § 1; Apr. 23.



19-27,181 Sedgwick county; public improvements; definitions.

19-27,181. Sedgwick county; public improvements; definitions. When used in this act:

(a) "Acquire" means the acquisition of property or interests in property by purchase, gift, condemnation or other lawful means and may include the acquisition of existing property and improvements already owned and previously financed by the county;

(b) "benefit district" means an area deemed by the governing body to be benefited by an improvement and subject to special assessment for all or a portion of the cost of the improvement;

(c) "consultant" means engineers, architects, planners, attorneys and other persons deemed competent to advise and assist the governing body in the planning, making and financing of improvements;

(d) "cost" means all costs necessarily incurred for the preparation of preliminary reports, the preparation of plans and specifications, the preparation and publication of notices of hearings, resolutions and other proceedings, necessary fees and expenses of consultants and interest accrued on borrowed money during the period of construction; and the cost of issuing bonds, including amounts necessary to fund reserves, together with the cost of land, materials, labor and other lawful expenses incurred in planning and doing any improvement which may include a charge of not to exceed 5% of the total cost of an improvement or the cost of work done by the county to reimburse the county for the services rendered by the county in the administration and supervision of such improvement by its general officers. Where property and improvements already owned by the county and previously financed by the issuance of revenue bonds is acquired the cost shall include not to exceed the principal amount of such outstanding revenue bonds plus the amount of matured interest, interest maturing within 90 days, and the amount of any call premium or purchase premium required;

(e) "county" means Sedgwick county, Kansas;

(f) "governing body" means the board of county commissioners;

(g) "improve" means to construct, reconstruct, maintain, restore, replace, renew, repair, install, equip, extend or to perform any work which will provide a new facility or enhance, extend or restore the value or utility of an existing facility;

(h) "improvement" means any type of improvement made under authority of this act and includes reimprovement of a prior improvement. Such term shall not include residential wastewater treatment projects, projects located within a residential subdivision, or projects that would serve only residential areas or that would extend services only to residential areas;

(i) "newspaper" means any one of the official designated newspapers of the county;

(j) "storm water and sanitary sewer systems" means any trunk lines, outfall or intercepting sewers, manholes, pumps, pumping stations, lift stations, disposal plants, and any appurtenances and apparatus necessary for the collection, storage, treatment and disposal of storm water or sanitary sewage and wastewater;

(k) "street" means street, highway, road, alley, avenue, boulevard or other public way or any part thereof.

History: L. 1991, ch. 51, § 1; April 25.



19-27,182 Same; work on improvements authorized; special assessments.

19-27,182. Same; work on improvements authorized; special assessments. The governing body of the county is hereby authorized to make, or cause to be made, works or improvements which confer a special benefit upon property within a definable area of the county and may levy and collect special assessments upon property in the area deemed by the governing body to be benefited by such improvement for the special benefits conferred upon such property by any such work or improvement and to provide for the payment of all or any part of the cost of the work or improvement out of the proceeds of such special assessments as hereinafter provided. Such work or improvements may include, but not be limited to:

(a) Acquisition of property or interest in property when necessary for any of the purposes authorized by this act;

(b) opening, constructing, widening and extending streets and otherwise improving paving and other surfacing, gutters, curbs, sidewalks, crosswalks, driveway entrances and structures, including traffic control devices, drainage works incidental thereto and service connections from sewer, water, gas and other utility mains, conduits or pipes necessarily lying within curb lines;

(c) improving storm water and sanitary sewer systems and appurtenances thereto;

(d) improving street lights and street lighting systems;

(e) improving waterworks systems;

(f) improving parks, playgrounds and recreational facilities;

(g) improving any street or other facility by landscaping, planting of trees, shrubs and other perennial plants;

(h) improving dikes, levees and other flood control works, gates, lift stations, bridges and streets appurtenant thereto;

(i) improving vehicle and pedestrian bridges, overpasses and tunnels, including the construction and improvement of roadways, ramps and other structures necessary to the intersections of streets with state or federal highways;

(j) improving retaining walls and area walls on public ways or land abutting thereon; and

(k) improving property for off-street parking facilities, including construction and equipment of buildings thereon for such purpose.

History: L. 1991, ch. 51, § 2; April 25.



19-27,183 Same; combining improvements.

19-27,183. Same; combining improvements. Any two or more types of improvements may be included in one proceeding and constructed and financed as one improvement.

History: L. 1991, ch. 51, § 3; April 25.



19-27,184 Same; initiation of improvement; notice and hearing, when; benefit district; petition procedure for initiation; resolution determining advisability of improvement.

19-27,184. Same; initiation of improvement; notice and hearing, when; benefit district; petition procedure for initiation; resolution determining advisability of improvement. (a) Before any work is ordered or authorized for an improvement, the governing body, by resolution, shall direct and order a public hearing on the advisability of the improvement. Notice of the hearing shall be given by not less than two publications in a newspaper. The publications shall be a week apart and at least three days shall elapse between the last publication and the hearing. The notice shall include the:

(1) Time and place of hearing;

(2) general nature of the proposed improvements;

(3) estimated or probable cost;

(4) extent of the proposed benefit district to be assessed;

(5) proposed method of assessment; and

(6) proposed apportionment of cost, if any, between the benefit district, the county at large and other available sources.

The hearing may be adjourned from time to time and until the governing body shall have made findings by resolution as to the advisability of the improvement, the nature of the improvement, the estimated cost, the boundaries of the benefit district, the method of assessment and the apportionment of cost, if any, between the district, the county at large and other available sources, all as finally determined by the governing body.

The area of the benefit district to be assessed may be less than, but shall not exceed, the area proposed to be assessed as stated in the petition and notice of hearing without giving notice and holding a new hearing on the improvement.

After final adjournment of the public hearing, the governing body may proceed to order the improvement as provided in K.S.A. 19-27,186.

(b) Improvements also may be commenced upon submission of a sufficient petition. Such petition shall be filed with the county clerk and shall state the:

(1) General nature of the proposed improvement;

(2) estimated or probable cost;

(3) extent of the proposed benefit district to be assessed;

(4) proposed method of assessment; and

(5) proposed apportionment of cost, if any, between the benefit district, the county at large and other available sources.

Names may not be withdrawn from the petitions by the signers thereof after the governing body commences consideration of the petitions or later than seven days after such filing, whichever occurs first. The petitions shall contain a notice that the names of the signers may not be withdrawn after such a period of time. Such petitions may be found sufficient if signed by either: (1) A majority of the owners of record of property liable for assessment under the proposal; (2) the resident owners of record of more than 1/2 of the area liable for assessment under the proposal; or (3) the owners of record, whether resident or not, of more than 1/2 of the area liable to be assessed under the proposal.

Upon the filing of such petitions, the governing body may make findings by resolution as to the advisability of the improvement, the nature of the improvement, the boundaries of the benefit district, the method of assessment and apportionment of cost, if any, between the benefit district and the county as a whole. Such resolution may order the improvement without notice and hearing and shall become effective upon publication once in the newspaper and no protest as provided in K.S.A. 19-27,186 shall be received. The area of the benefit district finally determined by the governing body shall not exceed the district proposed in the petition unless notice is given and hearing held as provided in subsection (a).

History: L. 1991, ch. 51, § 4; April 25.



19-27,185 Same; feasibility report; plans and specifications; estimates; bids.

19-27,185. Same; feasibility report; plans and specifications; estimates; bids. Before the adoption of a resolution ordering a hearing on the advisability of any improvement, as provided in K.S.A. 19-27,184, the governing body may secure a feasibility report to assist in the determination of whether an improvement should be made as proposed or otherwise, or in combination with other improvements authorized by this act, together with a preliminary estimate of the cost of the improvement or combination of improvements. The report may be prepared by qualified officers of the county or by consultants. The governing body also may take such other preliminary steps prior to the hearing or before ordering any improvement or letting any contract, including among other things, the preparation of plans and specifications, estimates of costs of the improvement and the advertisement for bids thereon which the governing body determines to be of assistance in determining the feasibility and desirability of the improvement.

History: L. 1991, ch. 51, § 5; April 25.



19-27,186 Same; action by governing body; protest petitions.

19-27,186. Same; action by governing body; protest petitions. The governing body, by a majority vote of the entire membership thereof, at any time within six months after the final adjournment of the hearing on the advisability of making the improvements, may adopt a resolution authorizing the improvement in accordance with the finding of the governing body upon the advisability of the improvement, as provided in K.S.A. 19-27,184, which shall be effective upon publication once in the newspaper. The improvement shall not be commenced if, within 20 days after publication of the resolution ordering the improvement, written protests signed by both 51% or more of the resident owners of record of property within the benefit district and the owners of record or more than 1/2 of the total area of such district are filed with the county clerk. Names may be withdrawn from any protests by the signers thereof at any time before the governing body convenes its meeting to determine the sufficiency thereof. No benefit district lying within the fringe area of a city as defined in K.S.A. 19-270, and amendments thereto, shall be established until the county has complied with the provisions thereof. Any resolution establishing a benefit district under the terms of this act shall be filed with the register of deeds in accordance with K.S.A. 12-153, and amendments thereto.

History: L. 1991, ch. 51, § 6; April 25.



19-27,187 Same; apportionment of costs.

19-27,187. Same; apportionment of costs. (a) The county, upon a 4/5 vote of the governing body, may pay such portion of the cost of the improvement as the governing body may determine, but not more than 95% of the total cost thereof.

(b) If any property deemed benefited, by reason of any provision of law, shall be exempt from payment of special assessments therefor, such assessment shall be computed and shall be paid by the county at large.

History: L. 1991, ch. 51, § 7; April 25.



19-27,188 Same; assessment plan; classifications, formulae and methods of assessing.

19-27,188. Same; assessment plan; classifications, formulae and methods of assessing. The portion of the cost of any improvement to be assessed against the property in the benefit district, as determined in accordance with K.S.A. 19-27,184, shall be apportioned against the property in accordance with the special benefits accruing thereto by reasons of such improvement. The cost may be assessed equally per front foot or per square foot against all lots and pieces of land within such benefit district or assessed against such property according to the value of such lots and pieces of land therein, such value to be determined by the governing body of the county with or without regard to the buildings and improvements thereon or such cost may be determined and fixed on the basis of any other reasonable assessment plan which will result in imposing substantially equal burdens or shares of the cost upon property similarly benefited. The governing body, from time to time, may determine and establish, by resolution, reasonable general classification and a formula for the apportionment of the cost between the county and the area to be assessed, and the methods of assessing the special benefits, for various classes of improvements.

History: L. 1991, ch. 51, § 8; April 25.



19-27,189 Same; assessment rolls; notice and hearing.

19-27,189. Same; assessment rolls; notice and hearing. (a) As soon as the total cost of any improvement is determined, the governing body shall cause the assessments against each lot, piece or parcel of land deemed to be benefited, to be determined in the manner set forth in the resolution as to advisability of the improvement in accordance with K.S.A. 19-27,184 and an assessment roll shall be prepared.

(b) The proposed assessment roll shall be filed with the county clerk and be open for public inspection. The county clerk, at the direction of the governing body, shall publish notice that the governing body will meet to consider the proposed assessments. Such notice shall be published in a newspaper at least once, not less than 10 days prior to such meeting of the governing body, and shall state the date, time and place of such meeting, and the general nature of the improvement, its cost, the extent of the benefit district proposed to be assessed, and that written or oral objections will be considered at such a hearing. At the same time, the clerk shall mail to the owner of any property made liable to pay the assessment, at the last known post-office address, a notice of the hearing and a statement of the cost proposed to be assessed against the land so owned and assessed. The failure of any owner to receive such notice shall not invalidate the proceedings.

History: L. 1991, ch. 51, § 9; April 25.



19-27,190 Same; levy of assessments; interest; payments in full; payments by taxing units.

19-27,190. Same; levy of assessments; interest; payments in full; payments by taxing units. At such meeting, or at any adjournment thereof, the governing body shall hear and pass upon all such objections to each proposed assessment, if any, and may amend the proposed assessments as to any lots, pieces or parcel of land, and, by resolution, levy the same as the special assessments against the lands described in the assessment roll. The assessments, with accrued interest, shall be levied as a special tax upon the property included therein, concurrent with general property taxes, and shall be payable in not more than 20 installments, as the governing body determines. The first installment shall be payable at the time of the first payment of general property taxes following the adoption of the assessment resolution unless such resolution was adopted and certified too late to permit its collection at such time. All assessments shall bear interest at such rate as the governing body determines, not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto.

Interest on the assessment between the effective date of the resolution levying the assessment and the date the first installment is payable shall be added to the first installment. The interest for one year on all unpaid installments shall be added to each subsequent installment until paid. All of the installments, together with the interest accrued or to accrue thereon, may be certified to the county clerk in one instrument at the same time, and such certification shall be good for all of the installments, and the interest thereon payable as special taxes. Such assessment shall be collected in the same manner as other taxes of the county are collected and paid. The owner of any property so assessed, at any time prior to a date which shall be fixed by the governing body, may pay the whole of the assessment against any lot, piece or parcel with interest accrued to the date of payment to the county treasurer. The board of county commissioners and the governing body of any city or school district or other taxing unit, respectively, shall provide for and pay the amount assessed against property owned by them as provided by K.S.A. 79-1808, and amendments thereto, or they may pay the amounts so assessed from their general funds.

History: L. 1991, ch. 51, § 10; April 25.



19-27,191 Same; action to set aside assessments, limitation.

19-27,191. Same; action to set aside assessments, limitation. No suit to set aside the assessments or otherwise question the validity of the proceedings shall be brought after the expiration of 30 days from the publication of the resolution fixing the assessments.

History: L. 1991, ch. 51, § 11; April 25.



19-27,192 Same; supplemental assessments; reassessments and new assessments.

19-27,192. Same; supplemental assessments; reassessments and new assessments. (a)  Upon notice and hearing as provided for in the original assessment, or with the written consent of all affected landowners, the governing body may make supplemental assessments to correct omissions, errors or mistakes in the assessment relating to the total cost of the improvement.

(b) When an assessment, for any reason whatever, is set aside by a court of competent jurisdiction as to any lot, piece or parcel of land, or in the event the governing body finds that the assessment or any part thereof is excessive or determines on advice of counsel in writing, that it is or may be invalid for any reason, the governing body, upon notice and hearing as provided for the original assessment or with the written consent of all affected landowners, may make a reassessment or a new assessment as to such lot, piece or parcel of land.

History: L. 1991, ch. 51, § 12; April 25.



19-27,193 Same; cost of improvements, how paid; limitations.

19-27,193. Same; cost of improvements, how paid; limitations. The total cost of any improvement made under the authority of this act shall be paid as follows:

(a) All costs made payable by the county at large which may be paid from general funds legally available for such purposes or from other general improvement funds available for such purposes may be paid from such funds.

(b) Costs payable by special assessments which have been paid in full prior to the date set by the governing body as provided in K.S.A. 19-27,190 shall be paid from assessments so collected.

(c) Costs payable by special assessments, to be paid in installments, and costs made payable by the county at large and not payable from available general funds, or other general improvement funds available to the governing body for such purpose, may be paid by the issuance and sale of general obligation bonds of the county as provided by law.

(d) Costs payable by special assessments, to be paid in installments, may be paid by the issuance and sale of limited obligation bonds of the county payable solely from such special assessments.

(e) During the progress of an improvement, the governing body may issue temporary notes of the county as provided by law to pay costs which will be paid by the issuance of bonds as provided in subsection (c), and upon completion of the work, bonds of the county shall be issued as provided therein.

(f) During the progress of any improvement, the governing body may issue bond anticipation bonds of the county to pay the cost of the improvement in an amount not to exceed the estimated cost of the improvement to be paid by special assessments and the issuance of limited obligation bonds as provided in subsection (d).  Bond anticipation bonds shall be redeemed and canceled before or at the time permanent limited obligation bonds are issued as provided in subsection (d).

(g) The costs of more than one improvement may be paid from a single issue and sale of bonds without other consolidation of the proceedings prior to the bond issue.

History: L. 1991, ch. 51, § 13; April 25.



19-27,194 Same; special improvement fund; use of money therefrom.

19-27,194. Same; special improvement fund; use of money therefrom. A separate fund shall be created in the county treasury for each improvement or combination of improvements and such fund shall be identified by a suitable title. The proceeds from the sale of bonds and any other moneys appropriated thereto by the governing body shall be credited to such fund. Such fund shall be used solely to pay the costs incurred in the making of the improvement, and upon the completion of the improvement, the balance thereof, if any, shall be transferred and credited to the county bond and interest fund for such improvement.

History: L. 1991, ch. 51, § 14; April 25.



19-27,195 Same; districts in or adjacent to cities.

19-27,195. Same; districts in or adjacent to cities. The governing body shall be authorized to create a benefit district in any portion of the unincorporated area of the county. If the benefit district either overlaps or abuts the city limits of any incorporated city, then no such benefit district shall be created without the city's consent. The provisions of K.S.A. 19-270, and amendments thereto, shall not apply to the creation of a benefit district pursuant to this act.

History: L. 1991, ch. 51, § 15; April 25.



19-27,196 Same; districts created by a city overlapping or adjacent to city limits.

19-27,196. Same; districts created by a city overlapping or adjacent to city limits. The governing body of any city shall be authorized to create a special assessment benefit district in any portion of the city's incorporated area. If the special assessment benefit district either overlaps or abuts the unincorporated area of the county, then no such district shall be created without the county's consent. The county's consent shall not be required when the district is created pursuant to K.S.A. 12-693, and amendments thereto.

History: L. 1991, ch. 51, § 16; April 25.



19-27,197 Same; validity of act.

19-27,197. Same; validity of act. If any section or other part of this act shall be held invalid, the invalidity thereof shall not affect the validity of the other provisions of this act.

History: L. 1991, ch. 51, § 17; April 25.






Article 27a SEWER DISTRICTS

19-27a01 Sewer districts in any county; definitions.

19-27a01.  Sewer districts in any county; definitions. Whenever used in this act, the following words shall have the following respective meanings unless different meanings clearly appear from the context:

(a) "Governing body" or "board" means the board of county commissioners of the county in which the sewer district is located;

(b) "sewer district" means any wastewater, main, lateral, joint or submain storm or sanitary sewer district;

(c) "improvement" means any trunk lines, outfall or intercepting sewers, manholes, pumps, pumping stations, lift stations, disposal plants and any appurtenances and apparatus necessary for the collection, storage, treatment and disposal of storm or sanitary sewage and wastewater;

(d) "improve" means constructing, reconstructing, enlarging or extending any improvement;

(e) "sewage system" means any property owned by the sewer district or any property in which the sewer district has a property interest and any trunk lines, outfall or intercepting sewers, manholes, pumps, pumping stations, lift stations, disposal plants and any appurtenances and apparatus necessary for the collection, storage, treatment and disposal of storm or sanitary sewage and wastewater.

(f) "federal law" and "federal pollution control laws" means the clean water act, 33 U.S.C. § 1251 et seq., and amendments thereto, also known as the federal water pollution control act, and all administrative regulations adopted pursuant thereto;

(g) "industrial user" means any user of the sewage system identified as an "industrial user" under the criteria established by the United States environmental protection agency in 40 C.F.R. § 35.905, and amendments thereto;

(h) "person" means any individual, firm, corporation, partnership, organization or other entity and departments of government of the state or of the United States and political subdivisions thereof;

(i) "user" means the owner of the land or the person in control of the premises that discharges or contributes any wastes, storm or wastewater to the sewage system.

History: L. 1983, ch. 99, § 2; July 1.



19-27a02 Board of county commissioners serves as governing body of district; powers and duties.

19-27a02. Board of county commissioners serves as governing body of district; powers and duties. The board of county commissioners shall be the governing body of any sewer district it creates and, as provided by this act, shall have the power to:

(a) Create, construct, reconstruct, extend, enlarge, operate and maintain a sewer system in the sewer district;

(b) sue and be sued;

(c) enter contracts and interlocal agreements pursuant to K.S.A. 12-2901 et seq., and amendments thereto;

(d) combine sewer districts;

(e) acquire, by purchase or condemnation, any real or personal property necessary to provide an adequate sewage system;

(f) improve sewers and appurtenances thereof, through, under or along any street, public highway, alley or park and across any land within the county and to a connection with any creek, ravine, river or any other place within 10 miles of the district;

(g) construct, extend, enlarge, improve, operate and maintain sewage disposal plants at any point along or near the line of the sewer;

(h) acquire, by contract or purchase, easements, rights-of-way or any other interests in sewers, sewage plants or other means of disposal of sanitary sewage, either within or outside the state, in the manner and on the terms the governing body deems advisable;

(i) issue permits to any individual or corporation to build any sewers in any lateral or joint sewer district under plans and specifications and under terms approved by the governing body and under its inspection. The cost of the construction shall be borne entirely by the person or corporation contracting for the improvements;

(j) exercise powers of local legislation and administration, in conformance with K.S.A. 19-101a, 19-101b and 19-101c, and amendments thereto, as may be necessary and convenient for the purpose of providing sewer services and governing the operation and transaction of business of sewer districts;

(k) create lateral sewer districts and assess the cost thereof against the owner of the property benefited or against the maintenance budget of the main sewer district. There may not be included in a lateral sewer district any unplatted contiguous tract of land, under one ownership, which exceeds 10 acres in area without the consent of the owner of the land;

(l) dissolve any lateral sewer district in the main sewer district. The property located within the lateral district may be included in one or more other lateral sewer districts;

(m) create an area-wide sewage disposal district, for the elimination or prevention of pollution of the waters of the state in any drainage area, to be served by a single sewage system;

(n) (1) adopt any rule, regulation, standard, limitation or requirement which is necessary to provide for the efficient and economical operation of the sewer system. Before any such rule, regulation, standard, limitation or requirement takes effect, they shall be published once each week for two consecutive weeks in a newspaper of general circulation in the district. Except as otherwise provided by this section, the violation of any rule, regulation, standard, limitation or requirement shall be a misdemeanor punishable by a fine not to exceed $500. The governing body shall have the authority to maintain special proceedings or civil actions in any court of competent jurisdiction for the purpose of enforcing or preventing the violation thereof and to abate nuisances maintained in violation thereof;

(2) if any industrial user neglects, fails or refuses to comply with any rule, regulation, standard, limitation or requirement adopted pursuant to this section, in addition to any other remedy provided by statute or common law, the governing body is hereby authorized after notice and opportunity for a hearing, to refuse the discharge of wastewater from the premises of the industrial user and to take any action necessary to prevent violating discharges by the industrial user from the sewage system until the time the violations cease and are corrected. The governing body may condition the use of the sewage system upon the terms that are determined to ensure that successive violations do not occur. The governing body is hereby authorized, after notice and an opportunity for hearing, to assess a penalty against the industrial user in an amount not to exceed $500 for the first violation and in an amount not to exceed $5,000 for the second violation and in an amount not to exceed $10,000 for the third and each successive violation. For the purposes of this subsection, each day of violation after notice and a reasonable time to cease or correct the violation shall be considered a separate and successive violation;

(3) if the governing body determines any violation by an industrial user of any rule, regulation, standard, limitation or requirement poses a threat or danger to the public health, safety or welfare or to the proper operation of the sewage system, the governing body is hereby authorized to take immediate and effective emergency action to issue or obtain any preliminary injunctive relief, without notice or hearing, to prevent the discharge of the wastewater creating the threat or danger;

(4) if the governing body finds any violation by an industrial user of any rule, regulation, standard, limitation or requirement, after notice and opportunity for hearing, to be intentional, willful, and knowingly in violation or with reckless disregard thereof, the governing body is hereby authorized to refuse any future discharge of wastewater from the violating industrial user and to prevent violating discharges by the industrial user into the sewage system of the sewer district. The governing body is hereby authorized to assess a civil penalty upon the violating industrial user in an amount not to exceed $10,000;

(5) if the governing body finds any violation by an industrial user of any rule, regulation, standard, limitation or requirement, after notice and opportunity for hearing, to have directly caused or contributed to any actual detriment to the public health, safety or welfare or to have directly caused or contributed to any damage to the sewage system or treatment process and that the industrial user knew or should have known that its violation could cause those effects, the governing body is hereby authorized to assess against the industrial user a civil penalty in an amount not to exceed $10,000 or to collect from the industrial user the actual damages caused by the violation, whichever is greater;

(6) whenever the governing body takes any action to prevent violating discharges into the sewage system of the sewer district, the governing body is hereby authorized to assess against the violator all costs of such action;

(7) all penalties, damages and costs assessed or awarded pursuant to the authority of this section shall be a lien upon the premises of the violator from the date assessed or awarded until the date fully paid. All proceeds received or collected from fines, penalties, damages or costs shall be used by the governing body first to defray the costs of administering any rule, regulation, standard, limitation or requirement adopted pursuant to this section and then to defray the costs of any repairs, replacements, maintenance or reconstruction necessitated by violations thereof, and then to defray the general operation and maintenance costs of the sewer district;

(o) take any action necessary to prevent, control, reduce and eliminate water pollution in order to comply with the clean water act, 33 U.S.C. § 1251 et seq., and amendments thereto; and

(p) take any action consistent with the provisions of this act for the safe, proper and economical operation of any sewer district.

History: L. 1983, ch. 99, § 3; July 1.



19-27a03 Creation of district by petition; contents; unsanitary conditions.

19-27a03. Creation of district by petition; contents; unsanitary conditions. (a) Subject to the provisions of K.S.A. 19-270, the board of county commissioners of any county shall have the power to create a sewer district in the manner hereinafter provided whenever:

(1) A petition requesting the creation of a sewer district is filed with the board; or

(2) the secretary of health and environment or the local health officer determines and certifies to the board that unsanitary conditions exist or are expected to develop and which may be removed or prevented by the installation and utilization of sewers.

(b) Any petition requesting the creation of a sewer district shall be signed by the owners of at least 51% of the acreage of the land in the proposed district. The petition shall state:

(A) The boundaries of the improvement district;

(B) the nature of the improvement;

(C) the estimated cost of the improvement;

(D) the proposed method of assessment; and

(E) the proposed apportionment of cost, if any, between the district and any other sewer district operated and maintained by the governing body.

The petition also shall state that if the board of county commissioners determines the improvement project is not feasible that all costs and expenses of the work, including preliminary planning, engineering, legal and other preliminary work of skilled persons employed by the board shall be assessed against the property of persons signing such petition. Any person signing the petition who desires to withdraw such person's name may do so by giving written notice to the county clerk on or before the date of the hearing on the petition. The petition shall be null and void after the board has determined not to create the district or after a period of two years from the date of the first signature on the petition, whichever occurs first.

History: L. 1983, ch. 99, § 4; L. 1986, ch. 70, § 3; May 15.



19-27a03a Inclusion of land located in other benefit districts.

19-27a03a. Inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any sewer district created pursuant to K.S.A. 19-27a01 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a sewer district.

History: L. 1997, ch. 143, § 5; May 8.



19-27a04 Preliminary survey required; cost of survey; creation of district to conduct survey; cost paid from county general fund.

19-27a04. Preliminary survey required; cost of survey; creation of district to conduct survey; cost paid from county general fund. (a) After a sufficient petition is filed with the board, but prior to creating a sewer district, the board of county commissioners shall have a preliminary survey and plan prepared to gather data and information relating to the possible creation of the district. The board shall employ engineers or other skilled persons to make the preliminary survey of the territory sought to be sewered, determine the approximate boundary lines of the sewer district, the feasibility of the proposed improvement, the treatment required, the approximate size of sewers and disposal plant required, the approximate cost of the improvements when completed and any other information pertinent to the construction of the sewer facility.

The board may contract to pay the engineers or other skilled persons for the preliminary work by a fixed fee or by a fee contingent upon the final petition for the preliminary work being presented to the county commissioners and allowed by them and the work done. If the project is authorized, the cost of the preliminary survey shall be a part of the cost of the completed project. If the engineers employed to make the preliminary survey are not employed on the final survey and plans and construction work, the board may require the engineers employed on the final plans and construction work to reimburse the county for the amount it may have expended on the preliminary work and the cost thereof shall become a part of the cost of the completed project. It shall be the duty of the board of county commissioners to have a copy of all engineering notes, memoranda, data, plats, plans and surveys for which they pay or agree to pay directly or indirectly or conditionally, filed in the office of the county clerk.

If the board of county commissioners determines that a project is not feasible, all the cost and expenses of the work, including preliminary planning, engineering, legal and other preliminary work of skilled persons employed by the board shall be assessed against the lots and pieces of property located within the district. The assessment shall be levied and collected as one tax, in addition to the other taxes and special assessments, and upon the order of the board, the county clerk shall place the assessment upon the tax roll for collection subject to the same penalties, entitled to the same rebate and collected in the same manner as other taxes.

(b) The board of county commissioners may, in its discretion, create a sewer district for the sole purpose of making a preliminary survey and plan and not for the construction of sewer improvements. The board may employ engineers or other skilled persons to gather data, make the preliminary survey of the territory to be sewered, determine the approximate boundary lines of the sewer district, the feasibility of the proposed improvement, the treatment required, the approximate size of sewers and disposal plants required and the approximate cost of the improvement and any other information pertinent to the construction of the sewer facility. Thereafter, a sewer district or districts may be created as otherwise provided by this act. For the purpose of paying for the costs of the preliminary planning, the board of county commissioners may apportion the costs against the tracts of land within the district in the manner provided by K.S.A. 19-27a07.

If the board of county commissioners determines that a project is not feasible, all the cost and expenses of the work, including preliminary planning, engineering, legal and other preliminary work of skilled persons employed by the board shall be paid from the county general fund.

History: L. 1983, ch. 99, § 5; July 1.



19-27a05 Notice; hearing; district extending into city limits.

19-27a05. Notice; hearing; district extending into city limits. (a) Prior to the creation of a sewer district, the board of county commissioners shall publish a notice stating: (1) Its intent to create a sewer district; (2) a description of the area of the proposed district or the property within the boundaries in sufficient detail to advise the landowners within the proposed district of the proposal; and (3) the date and location of a public hearing to be held to consider the creation of the sewer district and to hear objections thereto. The notice shall be published in a newspaper of general circulation in the county at least 10 days prior to the date of the hearing. Notice of the hearing also shall be mailed by prepaid first class mail, at least 14 days prior to the date of the hearing, to all landowners within the proposed district. The failure of any landowner to receive notice shall not invalidate creation of the district or any apportionment of costs therefor. Notice need not be given when a petition requesting the creation of a district is signed by 100% of the landowners subject to assessment in a proposed district.

(b) The board of county commissioners shall not create any sewer district within or extend any sewer district into the limits of any incorporated city without the consent of the governing body of the city.

History: L. 1983, ch. 99, § 6; July 1.



19-27a06 Resolution; cost exceeding estimate; second hearing required; notice; continuation or discontinuation of project.

19-27a06. Resolution; cost exceeding estimate; second hearing required; notice; continuation or discontinuation of project. (a) The board of county commissioners may create a sewer district by resolution passed at any time within one year after the conclusion of the public hearing required herein. The sewer district shall be created substantially as requested by the petition or other authorized request except that no area shall be added which was not described in the notice of public hearing.

(b) If at any time after creating a sewer district and prior to the letting of contracts for construction, the governing body of a sewer district determines that the cost of an improvement project will increase more than 10% of the initial estimated cost, the governing body shall hold another public hearing thereon. Notice of any subsequent hearings shall be given in the same manner as for the first hearing. After the hearing, the governing body may stop work on the project and dissolve the sewer district or approve the continuation of the project with any changes it deems necessary.

(c) If the governing body determines that the continuation of the project is not feasible, all costs and expenses of the project, including preliminary planning, engineering, legal and work of other skilled persons employed by the governing body shall be assessed against the lots and pieces of property within the district. The special assessment shall be levied and assessed as one tax, in addition to other taxes and special assessments. Upon the order of the governing body, the county clerk shall place the special assessment upon the tax roll for collection subject to the same rebate and collected in the same manner as other taxes.

History: L. 1983, ch. 99, § 7; July 1.



19-27a07 Cost of project; assessments; notice; hearing; methods of assessment; protest; payment of assessments in full; issuance of bonds; dedication of property for public use.

19-27a07. Cost of project; assessments; notice; hearing; methods of assessment; protest; payment of assessments in full; issuance of bonds; dedication of property for public use. (a) After a sewer district has been created and improvements have been completed, the governing body of the sewer district shall determine the cost of the improvements and the proposed special assessment to be made against each tract of land within the district and shall prepare a proposed assessment resolution containing an assessment roll. The proposed assessment roll shall be filed with the county clerk and shall be open for public inspection. The proposed resolution fixing the special assessments shall be published once in a newspaper of general circulation within the county at least 10 days prior to the date of the public hearing thereon. It shall state the cost of the improvements, the proposed method of assessment, the date, time and place of the public hearing to consider the proposed special assessments and that written or oral objections will be considered at the hearing. The proposed assessment shall be mailed by prepaid first class mail at least 10 days prior to the hearing to all landowners made liable to pay the special assessments. The failure of any landowner to receive the proposed assessment resolution shall not invalidate the proceedings. At the meeting or at any adjournment thereof, the governing body shall hear all objections to each proposed special assessment and may amend the proposed assessment resolution as to any tract of land. The governing body shall levy the special assessments against the property described in the assessment roll by the adoption and publication of the proposed assessment resolution. The special assessment shall become a lien on the property against which the special assessment is made from the effective date of the resolution.

(b) The board of county commissioners shall assess the cost of the improvements against the property in accordance with the benefit received. The cost may be assessed:

(1) Equally per square foot against all property in the district;

(2) against the assessed value of the lots and pieces of property in the district with or without regard to improvements thereon;

(3) by a combination of (1) and (2); or

(4) in any other reasonable manner which will result in imposing substantially equal burdens or shares of cost upon property similarly benefited.

All public roads, public parks and public cemeteries shall be exempt from assessment.

(c) If subsequent to the making of any special assessment against any parcel or tract of land, the landowner desires to plat or replat the land and dedicate streets and roads, or parts of the land, for public use, the board of county commissioners may release the land proposed to be dedicated from the lien and effect of the special assessment. The landowner shall in or on the instrument making the dedication consent in appropriate form that the amount of the unpaid special assessment on the dedicated land shall become and remain a lien on the remainder of the owner's land fronting or abutting on the dedicated road or street.

(d) After the governing body of the district determines the cost of the improvements and apportions the cost among the various lots or parcels of land within the sewer district by the passage of the proposed assessment resolution, it shall fix a date on or prior to which the special assessments may be paid in full without interest. If the special assessment is paid in full as to any lot or parcel of property, such lot or parcel of property shall be relieved from any further liability for the cost of the improvement or for payment of any bonds thereafter issued in payment therefor. No suit to set aside the special assessments provided by this section, or to enjoin the making of the same nor any defense to the validity thereof shall be brought later than 30 days from the passage of the proposed assessment resolution.

(e) After the expiration of the thirty-day period required by subsection (d), the governing body of the district shall determine the total amount of the costs of the improvements remaining unpaid and may issue and sell general obligation bonds of the county. Except as provided by this section, the bonds shall be issued in the manner provided by the general bond law. Each bond shall specify the date of its separate maturity and shall be in the denomination determined by the governing body. The bonds shall be in addition to and may exceed the limits of the bonded indebtedness of the county.

History: L. 1983, ch. 99, § 8; July 1.



19-27a08 Transfer of property to another district; construction of sewers upon request; additional sewers in lateral districts, cost.

19-27a08. Transfer of property to another district; construction of sewers upon request; additional sewers in lateral districts, cost. (a) Whenever the total special assessment on any property for storm or sanitary sewers has been paid, the property shall not be transferred to another district and thereby be made liable for special assessments for storm or sanitary sewers in another district. The property may be included in a joint sewer district and may be assessed the costs incurred for the building of sewers which serves all the property within the joint sewer district.

(b) After a part but not all of the sewers which will ultimately serve all the property in a sewer district are constructed and upon petition of any landowner in the district who desires to have a sewer built to serve the petitioner's land, the governing body of the district may design, plan and build the sewers and apportion and assess the cost thereof in the manner provided by K.S.A. 19-27a07.

(c) When additional sewers are constructed, after a part but not all of the sewers have been constructed, in any lateral sewer district, the cost of the construction of additional sewers shall be charged to the property served by the sewers and none other.

History: L. 1983, ch. 99, § 9; July 1.



19-27a09 Maintenance fund; tax levy; user charges.

19-27a09. Maintenance fund; tax levy; user charges. (a) The governing body of any sewer district shall have power to levy annually a special maintenance tax for the purpose of creating a maintenance fund to be used for the purpose of maintaining and keeping in repair sewer improvements in the district.

(b) In addition to the special maintenance tax and for the purpose of sewer improvements or to pay the costs of operation and maintenance thereof, the governing body may establish a schedule of charges to be collected from individuals, cities, townships, sewer districts or other municipalities for the use of the sewer district facilities. Such charges may be graduated based on the use required and shall include the consideration of, but not limited to, the quantity, quality and rate of delivery of waste water contributed.

(c) Any special maintenance tax or user charge shall become a lien upon the property against which the levy or service charge is made from the date the levy or sewer service charge becomes due.

History: L. 1983, ch. 99, § 10; July 1.



19-27a10 Sewage received from other districts; apportionment of cost; assessment among districts.

19-27a10. Sewage received from other districts; apportionment of cost; assessment among districts. If any main sewer is located so that it receives or may receive sewage from more than one district, the board may provide that the cost of the main sewer below a designated point be divided among the districts in proportion to the benefit received. The proportion of the cost shall be assessed against the district as provided by K.S.A. 19-27a07. The board shall: (a) Designate the point in the line of the main sewer below which the provisions of this section apply; (b) describe the proposed location of the main sewer from such point to the outlet of the same or to the county boundary; (c) state the method of the payment of the cost of the main sewer by the benefiting districts; and (d) the proportion of the cost to be assessed against each district.

History: L. 1983, ch. 99, § 11; July 1.



19-27a11 Costs of combined or enlarged districts; tax levy; installments; bonds.

19-27a11. Costs of combined or enlarged districts; tax levy; installments; bonds. (a) Whenever sewer districts are combined, all bonded indebtedness existing on the effective date of the combination of districts shall remain a lien against and an obligation of the individual districts the same as before the combination.

(b) Whenever it is necessary to enlarge a sewer system, the cost of the enlargements shall be charged against all of the property in the entire main sewer district if the enlarged facilities are to be used by and benefit the entire main sewer district. If the sewer enlargements will serve only a part of the main sewer district, the cost shall be charged against only those properties located in the district which will use or be benefited by the same. The cost of all enlargements shall be paid by levying a tax at a uniform rate on all the property in the entire main sewer district if the enlarged facilities are to be used by and benefit the entire main sewer district. If only a part of the main sewer district is to use and benefit from the enlarged facilities, then the tax shall be levied only on the properties in the part of the main sewer district which will use or be benefited by the same. The tax shall be levied and collected, in addition to other taxes and special assessments, and when ordered by the governing body of the district, the county clerk shall place the tax upon the tax roll for collection subject to the same penalties and collected in the same manner as other taxes. The board of county commissioners may provide for the payment of the costs of the enlargement by installments instead of levying the entire tax for the cost at one time and may issue and sell general obligation bonds of the county in the manner provided by the general bond law.

History: L. 1983, ch. 99, § 12; July 1.



19-27a12 Disposal works and pumping stations; costs; bonds; approval by secretary of health and environment.

19-27a12. Disposal works and pumping stations; costs; bonds; approval by secretary of health and environment. (a) The board of county commissioners may construct, reconstruct, enlarge, extend or otherwise provide for one or more systems of disposal works for the purification of sewage. The board may build, operate and maintain disposal works, pumping stations, pumps or other apparatus necessary to handle and dispose of sewage. The costs and expenses of building the same shall be borne by the various districts then or thereafter using the same. The costs and expenses of constructing, reconstructing, enlarging or extending any sewage treatment or disposal works and facilities may be paid by the issuance and sale of general obligation bonds of the county. The cost of any improvements authorized by this section shall be determined and assessed in the manner provided by K.S.A. 19-27a07.

(b) Before any system of disposal works or pumping stations are constructed, the plans and specifications therefor shall be submitted to and approved by the secretary of health and environment.

History: L. 1983, ch. 99, § 13; July 1.



19-27a13 Joint sewer districts; creation; procedure; inclusion of certain districts; petition.

19-27a13. Joint sewer districts; creation; procedure; inclusion of certain districts; petition. (a) Subject to the provisions of K.S.A. 19-270, whenever the main sewer district engineer recommends the creation of one or more joint sewer districts to serve an existing or proposed lateral sewer district or any part thereof, together with additional described land in the same natural drainage area, the governing body of the main sewer district may adopt the appropriate resolution to create a joint sewer district. The joint sewer district may operate and maintain all sanitary sewer and sewage treatment facilities of the districts included in the joint district. All outstanding obligations of any sewer district at the time of its inclusion in a joint sewer district shall remain the obligations of the sewer district and the governing body of the sewer district shall continue to levy the special assessments and taxes necessary to pay the obligations against the lands located within the sewer district.

(b) Subject to the provisions of K.S.A. 19-270, whenever the governing body of any sewer district has constructed a sanitary sewer system which includes a sewage pumping station for the disposition of sewage and it appears to the governing body that it is more economical and in the best interests of the landowners in the sewer district, taking into account the cost of operating and maintaining the pumping station, the governing body, by resolution, may include the sewer district in a joint sewer district in order that the sewage may be disposed of by gravity sewers. No resolution shall be adopted until after the presentation of a petition signed by the owners of at least 51% of the area in the sewer district. The petition shall request the governing body to: (A) Dispose of the pumping station as advantageously as possible; (B) include the sewer district within a joint sewer district in order to dispose of the sewage by gravity; (C) construct any additional sewers that may be necessary; (D) assess the cost thereof against the property in the joint sewer district; and (E) issue general obligation bonds of the county to pay the costs thereof.

(c) The petition also shall state requirements listed in subsection (b) of K.S.A. 19-27a03, and amendments thereto. Prior to the creation of any joint sewer district, the governing body of the district shall hold a public hearing thereon and give notice thereof in the manner provided by K.S.A. 19-27a05, and amendments thereto.

History: L. 1983, ch. 99, § 14; L. 1986, ch. 70, § 4; May 15.



19-27a14 Enlargement of boundaries upon petition; additional levies.

19-27a14. Enlargement of boundaries upon petition; additional levies. Subject to the provisions of K.S.A. 19-270, the governing body of any main, lateral or joint sewer district, by resolution, may enlarge the boundaries of the district upon the presentation of a petition approved by the district engineer. The petition shall be signed by the owners of at least 51% of the area sought to be added to the district. The petition shall state the requirements listed in subsection (b) of K.S.A. 19-27a03, and amendments thereto. The resolution shall provide for the levying of taxes or special assessments, as may be appropriate, upon the property in the added area, the same as are being levied upon the property in the district, to pay the principal and interest on outstanding bonds issued for the payment of costs of improvements in the district. The resolution also shall provide for an additional special assessment upon the property in the added area to pay a proportionate share of all amounts previously paid by the district upon any bonds issued for such purposes. No area may be added to the district except where the sewage therefrom flows by gravity into the mains of the district unless the governing body, acting upon the recommendation of the chief engineer, determines that pumping is in the best interest of the area to be added. The additional levies shall be made over a period of years, as determined by the governing body, and the proceeds therefrom shall be credited to the bond and interest fund of the district.

History: L. 1983, ch. 99, § 15; L. 1986, ch. 70, § 8; May 15.



19-27a15 Annexation of district by a city; district not dissolved.

19-27a15. Annexation of district by a city; district not dissolved. Whenever the governing body of a sewer district has let contracts for the improvement of sewers and the same have been constructed and temporary notes have been issued for the purpose of paying part of the cost thereof pending the issuance of bonds and thereafter all or part of the district is annexed by a city, the district shall not be dissolved as a result thereof.

History: L. 1983, ch. 99, § 16; July 1.



19-27a16 Alteration of district's boundaries; district served by city-owned sewage system; hearing.

19-27a16. Alteration of district's boundaries; district served by city-owned sewage system; hearing. (a) Subject to the provisions of K.S.A. 19-270, the governing body of any sewer district, by resolution, may: (1) Alter the boundaries of the district to include or exclude parts of platted lots not wholly within the districts to coincide with the lot line or when good engineering practice requires, alter the boundaries of the district to include or exclude areas which should have been included or excluded initially by reason of the topography or include or exclude areas from which sewage could flow either direction; (2) assess the alterations; (3) relieve the parts of platted lots or other area excluded from previous assessments made by any other sewer district on those parts excluded; and (4) provide for the payment of the same out of the funds of the main sewer district in which those parts were formerly located.

(b) Upon presentation of a petition signed by 100% of the owners of land located within a main sewer district, which is being furnished sewer service by a city-owned sewage system, seeking to remove the land from such district, the governing body of any main sewer district which is located in a county which has been declared to be an urban area under the provisions of K.S.A. 19-3524, and amendments thereto, may alter the boundaries of such sewer district to conform to lot lines within platted subdivisions if the land was platted subsequent to the creation of the sewer district. Nothing in this subsection shall be construed to authorize the alteration of boundaries of any sewer district to include any territory not within the district originally created.

(c) Prior to exercising any authority granted by this section, the governing body of the sewer district shall call and hold a public hearing on the proposal. Notice of the hearing shall be given in the manner provided by K.S.A. 19-27a05, and amendments thereto.

History: L. 1983, ch. 99, § 17; L. 1986, ch. 70, § 9; May 15.



19-27a17 Inspection to determine adequacy of sewage facilities; additional facilities authorized; cost; bonds.

19-27a17. Inspection to determine adequacy of sewage facilities; additional facilities authorized; cost; bonds. (a) The governing body of any sewer district shall from time to time cause an inspection to be made and a certified report and detailed account of the maximum connected load, which is at that time being carried, treated and disposed of by the existing system and facilities, including population totals and trends of the district in relation thereof, together with any data necessary to determine the condition and adequacy of the facilities and improvements to serve the existing and definitely calculable demands of the district. The report and account shall be furnished by a competent consulting engineer and shall include the recommendations the engineer finds are necessary.

(b) If it appears from the report, detailed account and recommendations that the collection and treatment system is carrying a connected load in excess of the designed capacity, and if the governing body approves the report and recommendations, it shall submit to the secretary of health and environment a complete copy of the engineer's report, detailed account and recommendations as to what additional facilities should be provided in order to provide adequate capacity for collection and treatment of the then connected load, or what reasonably may be expected to be the connected load, within a reasonable period of time thereafter. After giving careful consideration to all information, the secretary shall either approve or disapprove the findings of the engineer and of the governing body. If the secretary approves the report, the governing body may assess the cost of the improvements against the property benefited in the manner provided by K.S.A. 19-27a07 and issue general obligation bonds of the county in the manner provided by the general bond law in the amount necessary to provide the funds with which to make the necessary improvements.

History: L. 1983, ch. 99, § 18; July 1.



19-27a18 Federal aid for costs; bonds.

19-27a18. Federal aid for costs; bonds. The governing body of any sewer district may apply for and accept grants of funds, materials or labor from the federal government or any departments thereof in the construction of sewer systems. The governing body may enter into any agreements required by the federal laws or the rules and regulations of any federal department to which the application is made. If assistance is granted, the governing body may issue bonds of the county for the remainder of the cost of the project.

History: L. 1983, ch. 99, § 19; July 1.



19-27a19 Contracts; public bidding required, when.

19-27a19. Contracts; public bidding required, when. All contracts for any construction of all or part of a sewer system, the cost of which shall exceed $1,000, shall be awarded on a public letting to the lowest responsible bidder and in the manner provided by K.S.A. 19-214, 19-215 and 19-216, and amendments thereto.

History: L. 1983, ch. 99, § 20; July 1.



19-27a20 Unexpended bond proceeds; uses.

19-27a20. Unexpended bond proceeds; uses. Whenever bonds have been issued to pay the costs of additional improvements or enlarged facilities and unexpended funds remain after completion of all improvements authorized upon the recommendation of the main sewer district engineer, the governing body of the district may authorize, by resolution, the use of the unexpended funds for additional improvements or for the maintenance of the main sewer district.

History: L. 1983, ch. 99, § 21; July 1.



19-27a21 Deficits in bond and interest fund; levy authorized.

19-27a21. Deficits in bond and interest fund; levy authorized. Whenever the governing body of a sewer district has apportioned the cost of improvements on the basis of the assessed valuation of the property in the district and if at any time there is a deficit in any bond and interest fund of the sewer district, the governing body of the district shall make a levy based on the assessed valuation of all land and improvements in the main sewer district necessary to raise the required funds to pay the deficit and the principal of the bonds and interest in full.

History: L. 1983, ch. 99, § 22; July 1.



19-27a22 Revenue bonds for sewer projects in urban areas.

19-27a22. Revenue bonds for sewer projects in urban areas. (a) The governing body of any sewer district located in a county designated an urban area under the provisions of K.S.A. 19-3524, and amendments thereto, without an election thereon, may issue revenue bonds to: (1) Acquire property rights in connection with disposal of sewage, either within or outside the state; (2) enlarge main sewers of the district; (3) construct disposal plants; (4) acquire or construct revenue producing improvements for the district; and (5) provide funds to enable the governing body to exercise any of its powers. All revenue bonds issued shall be secured by a pledge of the revenues of the district, including user fees, charges and other revenues, any of which may be pledged to their payment.

(b) Prior to issuing any revenue bonds, the governing body shall adopt a resolution, which shall be recorded in its journal, declaring the acquisition or improvement necessary to be done and authorize issuance of revenue bonds to pay all or part of the costs thereof, including legal, engineering and other special costs. The resolution shall specify the amount of bonds to be issued, the rate of interest thereon, the maturity dates and the purpose for which the proceeds are to be expended. Revenue from the operation of any improvement financed in whole or in part by revenue bonds shall be paid into the treasury of the sewer district and kept in a separate fund to be used only for the purpose of paying the cost of operating and maintaining the improvement, providing an adequate depreciation fund and paying the principal and interest on the revenue bonds issued.

History: L. 1983, ch. 99, § 23; July 1.



19-27a23 Abnormal delinquency in payment of special assessments; levy authorized.

19-27a23. Abnormal delinquency in payment of special assessments; levy authorized. Whenever the board of county commissioners which has established a sewer district determines that because of abnormal delinquency in the payment of special assessments against property located within the district there will be insufficient revenue available to meet the present and future bond and interest maturities of bonds issued for the construction of sewers within the district, the board is hereby authorized to levy an annual tax of not to exceed 2 mills upon all of the taxable real property located within the district for the purpose of providing funds to supplement those funds received from special assessments thereby eliminating the deficiency. All moneys received from the payment of the delinquent special assessments made against property located within the sewer district shall be paid into the bond and interest fund of the district and used only for the purpose of paying the principal and interest of bonds issued for the construction of sewers in the district.

History: L. 1983, ch. 99, § 24; July 1.



19-27a24 Attachment of territory within a city to county sewer district; notice; hearing; affect on bonds previously issued; costs; charges; bonds.

19-27a24. Attachment of territory within a city to county sewer district; notice; hearing; affect on bonds previously issued; costs; charges; bonds. Upon petition of the governing body of any city, the board of county commissioners of any county may attach territory lying within and served by the sewer system of the city to an existing county sewer district. Prior to attaching the territory to a county sewer district, the board of county commissioners shall give notice of its intent to do so and of a public hearing to be held thereon. Notice of the hearing shall be given in the manner provided by K.S.A. 19-27a05. After the hearing, if the board finds that it would be in the best interest of the persons residing within the territories affected by the transfer, the board may adopt a resolution providing for the attachment of the territory to the county sewer district. All bonds issued or other indebtedness incurred by the county or the city prior to the attachment of the territory shall remain the liability of and lien against the properties to which the liability attached prior to the inclusion of the territory in the county sewer district. If the board of county commissioners determines that property in either the city sewer system or the county sewer district will benefit from the use of sewer facilities constructed by the other governmental unit, notice of the determination shall be given along with the notice of the public hearing. After the determination, the board of county commissioners may levy and collect an annual charge against the property benefited, which shall be used only for the purpose of helping to pay the principal of and interest on the bonds issued by the other governmental unit for the purpose of constructing the sewer facilities being utilized. The cost of any further enlargements or improvements of the county sewer district shall be paid by sale of general obligation bonds of the county as provided by the general bond law and shall be assessed against all of the properties included in the county sewer district at the time of the issuance thereof.

History: L. 1983, ch. 99, § 25; July 1.



19-27a25 Additional user charge to pay cost for use of other municipality's treatment plant.

19-27a25. Additional user charge to pay cost for use of other municipality's treatment plant. Whenever the sewers of one or more sewer districts under the direction and control of any board of county commissioners drain into the treatment plant of another municipality either within or outside the state, and the municipality imposes a charge upon the sewer district for a proportionate share of the expense of operating the treatment plant, the governing body of the sewer district, by resolution, may establish an additional user charge to cover the total cost of the charge imposed upon the district.

History: L. 1983, ch. 99, § 26; July 1.



19-27a26 Districts in Sedgwick county; delegation of powers to controller.

19-27a26. Districts in Sedgwick county; delegation of powers to controller. The board of county commissioners of Sedgwick county may delegate to the county controller the responsibility of administering and coordinating the planning, development, construction and maintenance of the sewer system. The cost and expenses of the county controller for administration of any sewer project shall be included in the cost of the project and assessed against the lots and pieces of property contained within the district in which the same is located.

History: L. 1983, ch. 99, § 27; July 1.



19-27a27 Existing districts to operate under 19-27a01 et seq.; exception.

19-27a27. Existing districts to operate under 19-27a01 et seq.; exception. Except as provided by K.S.A. 19-27,170 et seq., and amendments thereto, any sewer district created under the provisions of article 27 of chapter 19 of the Kansas Statutes Annotated, and amendments thereto, prior to the effective date of this act shall continue in existence and shall operate under the provisions of this act.

History: L. 1983, ch. 99, § 28; July 1.






Article 28 PARKS, MUSEUMS, LAKES AND RECREATIONAL GROUNDS

19-2801 Parks, museums and recreation grounds; maintenance of certain city, district and township parks; contracts for recreational activities; issuance of bonds; tax levy, use of proceeds; protest petition and election.

19-2801. Parks, museums and recreation grounds; maintenance of certain city, district and township parks; contracts for recreational activities; issuance of bonds; tax levy, use of proceeds; protest petition and election. Any county may establish and maintain public parks, museums and recreation grounds and make additions to the same within said county as hereinafter provided, including the maintenance of any city, park district or township park, museum and recreation grounds used generally by residents of the county under agreements with the governing bodies thereof, and may contract for services or cooperate with another governmental agency to provide recreational activities, including programs for the aging, and may take and acquire title to lands, including any and all rights thereon, for the purpose of establishing the same by condemnation under the provisions of the general eminent domain procedure act or by gift, devise, purchase or in any other manner and may issue general obligation bonds of the county to pay the cost thereof or may make a special levy to pay the cost thereof and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Before any such public park, museum or recreation grounds or additions to the same shall be acquired and established and any bonds issued or tax levy made, a notice of the same shall be published once each week on the same day of the week for two consecutive weeks in the official county newspaper. Such notice shall declare the intention of the governing body to establish such public park, museum or recreation grounds or to make an addition to the same, describe the specific property and rights to be acquired and any other pertinent information regarding such establishment, state the method of financing to be used and state the estimated cost of the same. If, within sixty (60) days after the last publication of said notice, there shall be filed in the office of the county clerk, not later than 5:00 p.m. on the last day, a protest signed by qualified electors equal in number to not less than five percent (5%) of the electors who voted for the secretary of state at the last preceding general election, an election shall be called and held within ninety (90) days after the last publication of said notice or at the next general election if held within that time. Such election shall be called, and held in the manner provided by law for bond elections. If no protest or no sufficient protest is filed or if an election is held and the proposition carries by a majority of those voting thereon, the governing body may establish the park, museum or recreation grounds or make additions to the same and may issue bonds to pay the cost thereof or levy a tax to pay the cost thereof and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county all as provided in the notice. No such bonds shall be issued in an amount exceeding fifty thousand dollars ($50,000) until the question of issuing the same shall have been submitted to and approved by a majority of the electors voting thereon at an election called and held for such purpose. Such bonds shall be issued in the manner provided by the general bond law and shall be included within the county's bonded indebtedness limitation.

History: L. 1929, ch. 158, § 1; L. 1935, ch. 137, § 1; L. 1957, ch. 182, § 1; L. 1965, ch. 173, § 1; L. 1972, ch. 81, § 1; L. 1973, ch. 123, § 1; L. 1978, ch. 92, § 2; L. 1979, ch. 52, § 116; July 1.



19-2802 Same; donations and bequests; regulations for supervision; board of trustees, when.

19-2802. Same; donations and bequests; regulations for supervision; board of trustees, when. The county may receive donations and bequests of either money or property, for the purposes established in K.S.A. 19-2801. The board of county commissioners shall make all regulations necessary for the supervision and conducting of said activities, and may hire such employees as may be necessary. Whenever such activities have been established as authorized under the provisions of K.S.A. 19-2801 and the county commissioners, shall, by resolution, determine that it is to the best interests of the county to place the supervision of such activity under a county board of trustees, the said commissioners may appoint a board of not less than three (3) members and not more than nine (9) members, composed of persons other than the board of county commissioners, who shall serve at the pleasure of the commission. The board so established may be vested with all of the powers theretofore vested in the county commissioners, or such supervisory powers as the commissioners may, by resolution, delegate, and the board so appointed may exercise all powers so delegated.

History: L. 1929, ch. 158, § 2; L. 1959, ch. 141, § 1; L. 1965, ch. 173, § 2; June 30.



19-2803 Same; tax levy, use of proceeds.

19-2803. Same; tax levy, use of proceeds. The board of county commissioners is authorized to levy a tax for the creation of a fund to be used for the purposes set forth in K.S.A. 19-2801, and amendments thereto, and for the purpose of paying a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1929, ch. 158, § 3; L. 1951, ch. 483, § 2; L. 1959, ch. 377, § 3; L. 1961, ch. 442, § 2; L. 1965, ch. 173, § 3; L. 1970, ch. 100, § 21; L. 1979, ch. 52, § 117; L. 1999, ch. 154, § 34; May 27.



19-2803a Rules and regulations by county commissioners; publication; penalties.

19-2803a. Rules and regulations by county commissioners; publication; penalties. (a) The board of county commissioners of any county or the township board of any township owning and operating a park, lake or other recreational area is hereby empowered to adopt, by resolution, reasonable rules and regulations regulating and licensing the use and enjoyment of any such facilities by the public, and for the protection and preservation of such properties. Except as provided in this section, any person violating such rules and regulations shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not exceeding $100 or commitment to the county jail for a period not exceeding 30 days or both such fine and imprisonment. In counties where the prosecution of the violation of any such rules and regulations is conducted in accordance with the provisions of the code for the enforcement of county codes and resolutions, the penalties prescribed pursuant to such code shall apply.

(b) Before any such resolution adopted pursuant to subsection (a) becomes effective, it shall be published once each week in a newspaper of general circulation in the county for three consecutive weeks. Except in Shawnee county, the substance of such rules and regulations, together with the penalty for violations thereof shall be conspicuously posted at the entrance or entrances of such facility.

History: L. 1951, ch. 228, § 1; L. 1986, ch. 107, § 1; L. 1991, ch. 81, § 1; April 18.



19-2803b Conveyance of certain real estate to department of wildlife, parks and tourism.

19-2803b. Conveyance of certain real estate to department of wildlife, parks and tourism. The board of commissioners of any county which has previously acquired real estate under K.S.A. 19-2801, and amendments thereto, or its predecessors, and which has not constructed and completed a lake or park facility thereon, is hereby authorized, without an election, to convey the fee simple title to such real estate to the Kansas department of wildlife, parks and tourism by a proper deed of conveyance.

History: L. 1955, ch. 164, § 1; L. 1989, ch. 118, § 162; L. 2012, ch. 47, § 4; July 1.



19-2803c Establishment and maintenance of county lake and recreational grounds; election; bonds; limitation on cost.

19-2803c. Establishment and maintenance of county lake and recreational grounds; election; bonds; limitation on cost. Any county may establish and maintain a county public lake and recreational grounds and facilities adjacent to said lake all of which shall be within said county, as hereinafter provided, and may take and acquire title to lands, including any and all rights thereon, for the purpose of establishing said lake and recreational grounds by condemnation under the provisions of the general condemnation law or by gift, devise, purchase or in any other manner or by any combination of such methods. The board of county commissioners of any county may submit the question of the establishment of such a lake and recreational grounds to the qualified electors of said county, at a general election or special election called for that purpose, or if petitioned for by not less than twenty percent (20%) of the qualified electors of such county, determined on the basis of the total vote cast for the office of secretary of state at the last preceding general election, said board of county commissioners shall at a general election or special election called for that purpose submit the question of the establishment of such lake and recreational grounds. The question shall be stated on the ballot in substantially the following form:

"Shall ____ county establish a county lake and recreational grounds at a cost of not to exceed ____ dollars, the same to be paid by the issuance of general obligation bonds of the county?"

In no case shall the cost of the real estate, establishment and original improvement of said lake and recreational grounds exceed the sum of one hundred fifty thousand dollars ($150,000), exclusive of donations and bequests. Such proposition shall be submitted to the electors in like manner as bond propositions are submitted and conducted under the general bond law.

History: L. 1963, ch. 188, § 1; June 30.



19-2803d Same; acceptance of gifts; regulations.

19-2803d. Same; acceptance of gifts; regulations. The board of county commissioners may receive donations and bequests of either money or property for the purpose of establishing and maintaining such lake and recreational grounds. The board shall make all regulations necessary for the supervision and conduct of such lake and recreational grounds, subject to the rules and regulations of the secretary of wildlife, parks and tourism, and may employ a supervisor and such other assistants as may be necessary to properly care for and manage the same.

History: L. 1963, ch. 188, § 2; L. 1989, ch. 118, § 163; L. 2012, ch. 47, § 5; July 1.



19-2803e Same; tax levy, use of proceeds.

19-2803e. Same; tax levy, use of proceeds. Whenever a county lake and recreational grounds shall be established under the authority of this act, the board of county commissioners of such county shall make an annual tax levy for the creation of a lake and recreational grounds fund to be used for the supervision, maintenance and improvement of the lake and recreational grounds and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1963, ch. 188, § 3; L. 1970, ch. 100, § 22; L. 1979, ch. 52, § 118; L. 1999, ch. 154, § 35; May 27.



19-2803f Same; application of 19-2803a, 19-2803b.

19-2803f. Same; application of 19-2803a, 19-2803b. The provisions of K.S.A. 19-2803a and 19-2803b, or acts amendatory thereof, shall apply to any county lake and recreational grounds established under the authority of this act.

History: L. 1963, ch. 188, § 4; June 30.



19-2814 Establishment of parks and recreational grounds in certain counties.

19-2814. Establishment of parks and recreational grounds in certain counties. The board of county commissioners of any county having a population of not less than eighty thousand (80,000) nor more than one hundred seventy-five thousand (175,000), may establish parks and recreational grounds within such county, may purchase or acquire title to necessary lands and property by donation, devise, bequest or condemnation proceedings for the purpose of establishing a park and recreational grounds in such county.

History: L. 1935, ch. 142, § 1; L. 1937, ch. 191, § 1; L. 1949, ch. 205, § 1; L. 1957, ch. 183, § 1; June 29.



19-2815 Plan for improvements; engineer.

19-2815. Plan for improvements; engineer. The board of county commissioners of any county to which this act applies, upon the acquisition of lands for park and recreational grounds or entering into agreement for the purchase thereof, is empowered to adopt a plan for the improvement of same, including a lake or lakes, recreational facilities, reforestation, roads and roadways, and such other improvements as may be conducive to the recreation, convenience and comfort of the public and prior to the adoption of such plan, may employ an engineer to prepare plans and specifications for such improvements and make estimates of the cost thereof.

History: L. 1935, ch. 142, § 2; March 20.



19-2816 Eminent domain.

19-2816. Eminent domain. That for the purpose of acquiring the necessary lands, water and water rights and carrying out of the provisions of this act, there is hereby conferred upon the board of county commissioners of any such county, the same rights of eminent domain as are conferred by law upon cities in the acquisition of land, or water, for waterworks to be exercised as set forth in K.S.A. 26-501 to 26-516, inclusive.

History: L. 1935, ch. 142, § 3; L. 1963, ch. 234, § 44; Jan. 1, 1964.



19-2817 Agreement with department of wildlife, parks and tourism.

19-2817. Agreement with department of wildlife, parks and tourism. The board of county commissioners of any county to which this act applies and the secretary of wildlife, parks and tourism are each authorized and empowered to enter into an agreement to provide for the building and construction of one or more reservoirs, lakes, dams or embankments for impounding water on lands in the park and recreational grounds of any such county and to provide for the use, control and maintenance of such park and recreational grounds. Nothing in such agreement shall be construed to prohibit the secretary of wildlife, parks and tourism or the Kansas department of wildlife, parks and tourism from the right to exercise the same functions, rights and authority as though the lands for such park and recreational grounds had been acquired for the department, and the agreement between any such county and the secretary shall expressly provide that, notwithstanding the title to such lands shall be vested in such county, all rights therein or thereon, waters and water rights, and for keeping, improving and maintaining them for the use and benefit of the department shall be unimpaired and shall likewise be public park and recreational grounds for the use and enjoyment of the public.

History: L. 1935, ch. 142, § 4; L. 1989, ch. 118, § 164; L. 2012, ch. 47, § 6; July 1.



19-2818 Bonds; petition; election; tax levy.

19-2818. Bonds; petition; election; tax levy. For the purpose of carrying out the provisions of this act, the board of county commissioners may issue and sell the bonds of such county, in an amount not exceeding one-tenth of one percent of the total amount of assessed valuation of such county for the fiscal year next preceding the issuance of such bonds and such bonds may be issued and sold without the necessity of an election unless a petition in opposition to the issuance of such bonds without an election signed by not less than twenty percent (20%) of the qualified electors in any such county shall be filed with the county clerk of the county within thirty (30) days following the passage of a resolution by the board of county commissioners declaring their intention to acquire title to lands for the purposes of park and recreational grounds, in which event it shall be the duty of the board of county commissioners of such county to submit the question of such bond issue to the voters at the next general election. Any bonds issued by such county under the provisions of this act shall be serial bonds, payable in not less than ten (10) equal annual installments nor more than thirty (30) equal annual installments over a period of not to exceed thirty (30) years and shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009 and the board of county commissioners shall make a levy on all taxable property in such county to pay the principal and interest on the said bonds as the same become due and payable.

History: L. 1935, ch. 142, § 5; L. 1970, ch. 64, § 60; L. 1978, ch. 99, § 25; April 25.



19-2819 Establishment of parks and recreational grounds in certain counties.

19-2819. Establishment of parks and recreational grounds in certain counties. The board of county commissioners of any county having, or which may hereafter have a population of one hundred thirty-five thousand or more may establish parks and recreational grounds within such county, may purchase or acquire title to necessary lands and property by donation, devise, bequest or condemnation proceedings for the purpose of establishing a park and recreational grounds in such county.

History: L. 1935, ch. 143, § 1; March 18.



19-2820 Plan for improvements; engineer.

19-2820. Plan for improvements; engineer. The board of county commissioners of any county to which this act applies, upon the acquisition of lands for park and recreational grounds or entering into agreement for the purchase thereof, is empowered to adopt a plan for the improvement of same, including a lake or lakes, recreational facilities, reforestation, roads and roadways, and such other improvements as may be conducive to the recreation, convenience and comfort of the public and prior to the adoption of such plan, may employ an engineer to prepare plans and specifications for such improvements and make estimates of the cost thereof.

History: L. 1935, ch. 143, § 2; March 18.



19-2821 Eminent domain.

19-2821. Eminent domain. That for the purpose of acquiring the necessary lands, water and water rights and carrying out of the provisions of this act, there is hereby conferred upon the board of county commissioners of any such county, the same rights of eminent domain as are conferred by law upon cities in the acquisition of land, or water, for waterworks to be exercised as set forth in K.S.A. 26-501 to 26-516, inclusive.

History: L. 1935, ch. 143, § 3; L. 1963, ch. 234, § 45; Jan. 1, 1964.



19-2822 Agreement with department of wildlife, parks and tourism.

19-2822. Agreement with department of wildlife, parks and tourism. The board of county commissioners of any county to which this act applies and the secretary of wildlife, parks and tourism are each authorized and empowered to enter into an agreement to provide for the building and construction of one or more reservoirs, lakes, dams or embankments for impounding water on lands in the park and recreational grounds of any such county and to provide for the use, control and maintenance of such park and recreational grounds. Nothing in such agreement shall be construed to prohibit the secretary of wildlife, parks and tourism or the Kansas department of wildlife, parks and tourism from the right to exercise the same functions, rights and authority as though the lands for such park and recreational grounds had been acquired by the department, and the agreement between any such county and the secretary shall expressly provide that, notwithstanding the title to such lands shall be vested in such county, all rights therein or thereon, waters and water rights, and for keeping, improving and maintaining them for the use and benefit of the department shall be unimpaired and shall likewise be public park and recreational grounds for the use and enjoyment of the public.

History: L. 1935, ch. 143, § 4; L. 1989, ch. 118, § 165; L. 2012, ch. 47, § 7; July 1.



19-2823 Bonds; petition; election; tax levy.

19-2823. Bonds; petition; election; tax levy. For the purpose of carrying out the provisions of this act, the board of county commissioners may issue and sell the bonds of such county, in an amount not exceeding one-tenth of one percent of the total amount of assessed valuation of such county for the fiscal year next preceding the issuance of such bonds and such bonds may be issued and sold without the necessity of an election unless a petition in opposition to the issuance of such bonds without an election signed by not less than twenty percent (20%) of the qualified electors in any such county shall be filed with the county clerk of the county within thirty (30) days following the passage of a resolution by the board of county commissioners declaring their intention to acquire title to lands for the purposes of park and recreational grounds, in which event it shall be the duty of the board of county commissioners of such county to submit the question of such bond issue to the voters at the next general election. Any bonds issued by such county under the provisions of this act shall be serial bonds, payable in not less than ten (10) equal annual installments nor more than thirty (30) equal annual installments over a period of not to exceed thirty (30) years and shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009 and the board of county commissioners shall make a levy on all taxable property in such county to pay the principal and interest on the said bonds as the same become due and payable.

History: L. 1935, ch. 143, § 5; L. 1970, ch. 64, §61; L. 1978, ch. 99, § 26; April 25.



19-2823a Additional park and grounds in certain counties.

19-2823a. Additional park and grounds in certain counties. Where any county in this state having a population of one hundred thirty-five thousand or more has established a county park and recreational grounds, as provided by K.S.A. 19-2819 to 19-2823, both sections inclusive, and amendments thereto, and there is also located in such county a state educational institution or industrial school, the board of county commissioners may acquire by gift, devise, purchase or condemnation proceedings, as therein set out, one additional park and recreational grounds adjoining or in close proximity to such educational institution or industrial school.

History: L. 1939, ch. 162, § 1; April 10.



19-2823b Same; establishment and maintenance; bonds, limitation.

19-2823b. Same; establishment and maintenance; bonds, limitation. Such park and recreational grounds may be established, managed and maintained under the provisions of K.S.A. 19-2819, 19-2820, 19-2821, 19-2822 and 19-2823, and amendments thereto, except as herein otherwise provided. The board of county commissioners is hereby authorized to issue and sell bonds of such county, in an amount not exceeding one thirtieth of one percent of the total amount of assessed valuation of such county for the fiscal year next preceding the issuance of such bonds in the manner as provided in K.S.A. 19-2823, and amendments thereto.

History: L. 1939, ch. 162, § 2; April 10.



19-2823c Same; act supplemental.

19-2823c. Same; act supplemental. This act shall be supplemental to and not amendatory of K.S.A. 19-2819 to 19-2823, both sections inclusive.

History: L. 1939, ch. 162, § 3; April 10.



19-2833a City lakes and parks in certain counties; tax levy, use of proceeds.

19-2833a. City lakes and parks in certain counties; tax levy, use of proceeds. The board of county commissioners of any county having a population of more than twenty thousand (20,000) and less than thirty thousand (30,000) and an assessed valuation of more than fifty-five million dollars ($55,000,000) is hereby authorized to levy an annual tax on the taxable tangible property within the county to provide funds for the recreational improvement of a city lake and park established by any city of the second class located within the county and which park and lake are located outside the city and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Whenever county funds are made available all residents of the county shall have equal access to the use of the city park and recreational improvements therein.

History: L. 1963, ch. 192, § 1; L. 1965, ch. 520, § 1; L. 1970, ch. 100, § 23; L. 1975, ch. 162, § 22; L. 1979, ch. 52, § 119; July 1.



19-2834 Establishment of parks and recreational grounds in certain counties.

19-2834. Establishment of parks and recreational grounds in certain counties. The board of county commissioners of any county having a population of not less than eleven thousand (11,000) people nor more than fourteen thousand (14,000) people and a valuation of not less than eighteen million dollars ($18,000,000) nor more than thirty-five million dollars ($35,000,000), may acquire land and property for the establishment and construction of lakes, dams, parks and recreational grounds within such county, and may purchase or acquire title to necessary lands and property by donation, devise, bequest or condemnation proceedings in the manner set forth in K.S.A. 26-501 to 26-516, inclusive.

History: L. 1937, ch. 193, § 1; L. 1963, ch. 234, § 46; Jan. 1, 1964.



19-2835 Cooperation with department of wildlife, parks and tourism.

19-2835. Cooperation with department of wildlife, parks and tourism. The board of county commissioners of any such county shall have the right to aid, assist, furnish and pay for a part or the whole of any real estate or property or constructing the whole or a part of any dam or construction work deemed by them necessary or proper in the aiding or assisting the Kansas department of wildlife, parks and tourism in the acquisition of a lake, park and recreational site or sites and in the construction of dams, lakes and reservoirs or construction work thereon, so as to insure the completion of a lake, park or recreational grounds in such county. The control and direction of the construction work shall be as determined by the board of county commissioners and the department should the department be in whole or in part interested in such project as such. The title to such real estate or part of such real estate as may be paid for exclusively by such board of county commissioners shall be taken in the name of the county or in the name of the state of Kansas, as the board of county commissioners and the department may agree, but the real estate paid for exclusively by the county shall revert to the county should such project ever be abandoned as a park or recreational project.

History: L. 1937, ch. 193, § 2; L. 1989, ch. 118, § 166; L. 2012, ch. 47, § 8; July 1.



19-2836 Plans and specifications; payment of cost.

19-2836. Plans and specifications; payment of cost. Before any board of county commissioners is authorized to proceed under this act, there shall be filed with such board under the certificate of the engineer for the Kansas department of wildlife, parks and tourism, or the county engineer of such county, maps, plans and specifications showing: (1) The description or outline of the land to be in such project; (2) the portion of such land, if any, owned by the state of Kansas or the department; (3) the portion of the land to be purchased by the county, if any; (4) the probable acre surface area of water to be impounded, estimating such acreage at low-water time; (5) a brief outline of the proposed plan of construction and of estimated cost thereof, including the estimated part of the cost, if any, to be borne by the county, the part of the cost, if any, to be borne by the department and the part of the cost, if any, to be borne by any other state or federal agencies or individuals. The cost of such maps, plans, specifications and preliminary work may be paid for by the county out of its general fund.

History: L. 1937, ch. 193, § 3; L. 1989, ch. 118, § 167; L. 2012, ch. 47, § 9; July 1.



19-2837 Bonds; petitions; election; limitation on bonds.

19-2837. Bonds; petitions; election; limitation on bonds. Upon the presentation to the board of county commissioners of the maps, plans and specifications, and information called for in the preceding section, and petitions

(a) specifying that bonds may be issued in a definite amount and which amount shall, in no event, be in excess of 20% more than the estimated cost to the county for the items which the county undertakes to be responsible for as disclosed by the plans, specifications, and information on file as required in the preceding section; and

(b) which petitions shall be signed by at least 25% of the qualified electors of such county as shown by the vote cast for secretary of state at the last general election in such county; and

(c) following the name of each signer on such petition shall be inserted his or her precinct and residence address; and

(d) on each petition an elector of the county shall certify, under oath, that he believes each signer on such petition is a qualified elector of the precinct designated after the name of such elector; then the county commissioners shall call a special election within 30 days after the filing of such petition with the county clerk of such county to submit to the voters of such county the question of issuing such bonds: Provided, That such question may be submitted at a primary or general election if either will be held within 100 days after such filing of such petitions. Notice of such election shall be given in two weekly issues in at least one newspaper of general circulation in such county, specifying the maximum amount of bonds to be issued for such lake and park project, and at such election the county commissioners shall submit to the electors the following proposition:

"Shall ______________ county issue bonds in the sum not exceeding $__________ for the construction and/or aid in construction of such lake and park project as provided by law."

If a majority of the votes cast are in favor of the question submitted, the county commissioners may issue bonds in an amount not exceeding the sum stated in the question submitted. But in no event shall the bonds issued under the provisions of this act exceed the sum of sixty thousand dollars ($60,000).

History: L. 1937, ch. 193, § 4; April 10.



19-2838 Terms and maturity of bonds; tax levy; limitation.

19-2838. Terms and maturity of bonds; tax levy; limitation. Such bonds shall in no event draw in excess of the maximum rate of interest prescribed by K.S.A. 10-1009 and shall mature within fifteen (15) years, but may be made to mature serially of approximate equal amounts each year after date, and the board of county commissioners is authorized to levy a special park improvement tax to retire such bonds and interest as the same mature, and which tax levy may be in addition to all other levies now authorized by law: Provided, That in no case shall the cost of such project to the county exceed the sum of one hundred fifty dollars ($150) per acre area of water surface as is disclosed by such maps, plans and specifications.

History: L. 1937, ch. 193, § 5; L. 1970, ch. 64, § 62; March 21.



19-2839 Construction work; grants or gifts.

19-2839. Construction work; grants or gifts. The construction work may be let by contract or done by day labor, as the board of county commissioners and the secretary of wildlife, parks and tourism may agree upon, and such board and such secretary are hereby authorized to accept funds from the state or any federal agencies or donations or bequests from any individuals in the promotion and completion of such work.

History: L. 1937, ch. 193, § 6; L. 1989, ch. 118, § 168; L. 2012, ch. 47, § 10; July 1.



19-2840 Act supplemental.

19-2840. Act supplemental. This act shall be deemed as supplemental legislation and shall not repeal in whole or in part any other act of the legislature.

History: L. 1937, ch. 193, § 7; April 10.



19-2841 Establishment of joint parks and recreational grounds in certain counties.

19-2841. Establishment of joint parks and recreational grounds in certain counties. The board of county commissioners of any county having a population of more than eight thousand and less than nine thousand and having an assessed valuation of tangible property of more than sixteen million dollars, may join with the board of county commissioners of an adjoining county having a population of more than eleven thousand and less than twelve thousand and having an assessed valuation of tangible property of more than twenty-three million dollars, and the board of county commissioners of any county having a population of more than forty thousand and less than fifty thousand and having an assessed valuation of tangible property of more than one hundred million dollars, may join with the board of county commissioners of an adjoining county having a population of more than twenty-four thousand and less than thirty thousand and having an assessed valuation of tangible property of more than ninety million dollars, in establishing joint park and recreational grounds, may purchase or acquire title to necessary lands and property by donation, devise, bequest or condemnation proceedings for the purpose of establishing such joint park and recreational grounds in such counties.

History: L. 1937, ch. 192, § 1; L. 1974, ch. 124, § 1; July 1.



19-2842 Plan for improvements; engineer.

19-2842. Plan for improvements; engineer. The boards of county commissioners of any counties to which this act applies, upon the acquisition of lands for park and recreational grounds or entering into agreement for the purchase thereof, are empowered to adopt a plan for the improvement of same, including a lake or lakes, recreational facilities, reforestation, roads and roadways, and such other improvements as may be conducive to the recreation, convenience and comfort of the public and prior to the adoption of such plan, may employ an engineer to prepare plans and specifications for such improvements and make estimates of the cost thereof.

History: L. 1937, ch. 192, § 2; March 26.



19-2843 Eminent domain.

19-2843. Eminent domain. That for the purpose of acquiring the necessary lands, water and water rights and carrying out of the provisions of this act, there is hereby conferred upon the boards of county commissioners of any such counties, the same rights of eminent domain as are conferred by law upon cities in the acquisition of land, or water, for waterworks to be exercised as set forth in K.S.A. 26-501 to 26-516, inclusive.

History: L. 1937, ch. 192, § 3; L. 1963, ch. 234, § 47; Jan. 1, 1964.



19-2844 Agreements with department of wildlife, parks and tourism.

19-2844. Agreements with department of wildlife, parks and tourism. The boards of county commissioners of any counties to which this act applies and the secretary of wildlife, parks and tourism are authorized and empowered to enter into an agreement to provide for the building and construction of one or more reservoirs, lakes, dams or embankments for impounding water on lands in the park and recreational grounds of any such counties and to provide for the use, control and maintenance of such park and recreational grounds. Nothing in such agreement shall be construed to prohibit the secretary of wildlife, parks and tourism or the Kansas department of wildlife, parks and tourism from the right to exercise the same functions, rights and authority as though the lands for such park and recreational grounds had been acquired for the department, and the agreement between any such counties and the secretary shall expressly provide that, notwithstanding the title to such lands shall be vested in such counties, all rights therein or thereon, waters and water rights, and for keeping, improving and maintaining them for the use and benefit of the department shall be unimpaired and shall likewise be public park and recreational grounds for the use and enjoyment of the public.

History: L. 1937, ch. 192, § 4; L. 1989, ch. 118, § 169; L. 2012, ch. 47, § 11; July 1.



19-2844a Construction and maintenance of roads and bridges by adjoining county.

19-2844a. Construction and maintenance of roads and bridges by adjoining county. Whenever a lake is being constructed by the Kansas department of wildlife, parks and tourism in any county within three miles of the county line of an adjoining county, the board of county commissioners of such adjoining county is hereby authorized to construct or aid in the construction of roads and bridges around such lake in the county in which such lake is situated and access roads thereto. The board of county commissioners of such adjoining county shall, by resolution, find that the lake is of public benefit to its county and fix the amount of money from its road and bridge fund to be expended for such purpose. Such board is authorized to enter into such agreements as may be necessary with the board of county commissioners of the county in which the lake is situated for the separate or joint construction and maintenance of such roads and bridges. Any roads so constructed shall have access to roads in such adjoining county.

History: L. 1957, ch. 371, § 1; L. 1989, ch. 118, § 170; L. 2012, ch. 47, § 12; July 1.



19-2845 Division of cost; bonds; petition; election; tax levy.

19-2845. Division of cost; bonds; petition; election; tax levy. The boards of county commissioners of such counties shall agree upon the division of the cost of the establishment and improvement of such joint park and recreational grounds which is to be paid by each county. For the purpose of carrying out the provisions of this act, the board of county commissioners may issue and sell the bonds of the county, in an amount not exceeding one-tenth of one percent of the total amount of assessed valuation of such county for the fiscal year next preceding the issuance of such bonds and such bonds may be issued and sold without the necessity of an election unless a petition in opposition to the issuance of such bonds without an election signed by not less than twenty percent (20%) of the qualified electors in any such county shall be filed with the county clerk of the county within thirty (30) days following the passage of a resolution by the board of county commissioners declaring their intention to acquire title to lands for the purposes of park and recreational grounds, in which event it shall be the duty of the board of county commissioners of such county to submit the question of such bond issue to the voters at the next general election.

Any bonds issued by such county under the provisions of this act shall be serial bonds, payable in not less than ten (10) equal annual installments nor more than thirty (30) equal annual installments over a period of not to exceed thirty (30) years and shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009 and the board of county commissioners shall make a levy on all taxable property in such county to pay the principal and interest on the said bonds as the same become due and payable.

History: L. 1937, ch. 192, § 5; L. 1970, ch. 64, § 63; L. 1978, ch. 99, § 27; April 25.



19-2853 Wyandotte county board of park commissioners; established.

19-2853. Wyandotte county board of park commissioners; established. The board of county commissioners of Wyandotte county shall provide, by resolution, for the establishment of a county board of park commissioners, which commissioners shall not be any of the elected officers or otherwise employees of the county.

History: L. 1945, ch. 177, § 1; L. 1955, ch. 166, § 1; L. 1971, ch. 92, § 2; L. 1978, ch. 100, § 1; L. 1983, ch. 100, § 1; July 1.



19-2854 Appointment of members; officers; quorum; terms; removal for cause; expenses; meeting and office space.

19-2854. Appointment of members; officers; quorum; terms; removal for cause; expenses; meeting and office space. The chairperson of the board of county commissioners, by and with the consent and approval of the board of county commissioners, shall appoint five residents of such county, as members of the county board of park commissioners provided for in K.S.A. 19-2853, and any amendments thereto. The chairperson shall designate one member of the county board of park commissioners as president and one as vice-president thereof and a majority of the board shall constitute a quorum. The chairperson shall designate one commissioner to serve for a term of one year, two commissioners to serve for a term of two years and two commissioners to serve for a term of three years and thereafter the members of such county board of park commissioners shall hold their offices for a term of three years and until their successor or successors shall have been appointed and qualified, and in event of death, dismissal, resignation or disqualification of any member of such county board of park commissioners, such member's successor shall be appointed by the board of county commissioners to fill the unexpired term caused by such vacancy. Any member of the county board of park commissioners may be removed by the board of county commissioners for the same cause justifying the removal of any appointive officer.

Members of the county board of park commissioners shall receive as reimbursement for their ordinary and reasonable expenses incurred in the performance of their duties an amount not to exceed $200 per month. All bills and accounts of the members shall be approved, audited and paid as other claims in the manner provided by K.S.A. 12-105b, and amendments thereto. The board of county commissioners shall provide suitable meeting space for the county board of park commissioners and suitable office space for the manager and office staff.

History: L. 1945, ch. 177, § 2; L. 1955, ch. 166, § 2; L. 1961, ch. 150, § 1; L. 1971, ch. 92, § 1; L. 1983, ch. 100, § 2; July 1.



19-2855 Powers; issuance of bonds; tax levy, use of proceeds.

19-2855. Powers; issuance of bonds; tax levy, use of proceeds. The county board of park commissioners shall be vested with all the power, authority and control previously vested in the board of county commissioners relating to county parks, parkways and recreational areas, county lakes, roads and park drives, including all buildings, grounds and other structures located within such county parks, parkways and recreational areas. It shall have power to make bylaws, rules and regulations for the orderly transaction and management of its business. It is further empowered to enter into agreements with the secretary of wildlife, parks and tourism, by and with the consent of the board of county commissioners, for the building and construction of one or more reservoirs, lakes, dams or embankments for impounding water on lands in the park and recreational grounds of the county. Nothing in such agreements shall be construed to prohibit the secretary and the Kansas department of wildlife, parks and tourism from the right to exercise the same functions, rights and authority as though the lands for such park and recreational grounds had been acquired by the department, and any agreement between any such county board of park commissioners and the secretary shall expressly provide that, notwithstanding the title to such lands shall be vested in such county, all rights therein or thereon, waters and water rights, and for keeping, improving and maintaining them for the use and benefit of the department shall be unimpaired and shall likewise be public park and recreational grounds for the use and enjoyment of the public. All bonds required or authorized by law to be issued relating to parks, parkways and recreational areas, and all taxes levied for the maintenance or improvement thereof, shall be issued and levied by the board of county commissioners, and for the purpose of creating such county park and recreational fund, hereinafter referred to, and for the purpose of enlarging existing park areas or acquiring additional park and recreational grounds or sites and for the making of permanent improvements to and for maintaining such park, recreational grounds or sites now owned or hereafter acquired by such county and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the board of county commissioners is hereby authorized to levy an annual tax on all taxable tangible property in the county.

Such new or additional grounds or sites for park and recreational purposes may be acquired by the board of county commissioners of such county by purchase, donation, long term leases or easements or the exercise of the right of eminent domain, as provided for in chapter 26 of the Kansas Statutes Annotated, and amendments thereto. Following the acquisition of such grounds or sites, the county board of park commissioners shall improve, maintain and supervise all such park and recreational areas in the manner now provided by law. The board of county commissioners of any such county, with the consent of the board of park commissioners of any such county, may convey title to such portion or portions of the new park and recreational areas so acquired under the provisions of this act to any federal nonprofit corporation or foundation created under the laws of the United States, for the purpose of establishing and maintaining any national shrine, park or memorial upon any land in such county, which adjoins, abuts or is adjacent to the new park and recreational areas so acquired by any such county under the provisions of this act. The board of county commissioners shall have the power and duty, upon recommendation of the county board of park commissioners, to adopt resolutions from time to time for the regulation and orderly government of parks, parkways, recreational areas, county lakes, roads, park drives and public grounds, and to prescribe fines and penalties for the violation of the provisions of such resolutions.

History: L. 1945, ch. 177, § 3; L. 1947, ch. 200, § 1; L. 1957, ch. 184, § 1; L. 1959, ch. 142, § 1; L. 1967, ch. 155, § 1; L. 1970, ch. 100, § 24; L. 1975, ch. 162, § 23; L. 1979, ch. 52, § 120; L. 1989, ch. 118, § 171; L. 2012, ch. 47, § 13; July 1.



19-2855a Wyandotte county lake; limitation on certain use and development.

19-2855a. Wyandotte county lake; limitation on certain use and development. Notwithstanding the provisions of K.S.A. 19-2855, and amendments thereto, no property located on the Wyandotte county lake may be sold, leased, developed or otherwise used for commercial hotel purposes unless: (a) An election, approving such sale, lease, development or use, has been authorized, by resolution, which has been adopted by the board of county commissioners; and (b) such sale, lease, development or use is approved by a majority of the qualified electors of the county voting thereon at any city, county or school district election, or elections, encompassing all qualified electors of the county. Any such election shall be called and held in the manner provided by the general election law or the general bond law.

History: L. 1991, ch. 80, § 1; March 7.



19-2856 Manager of parks; appointment; powers and duties; compensation of manager and employees.

19-2856. Manager of parks; appointment; powers and duties; compensation of manager and employees. The county board of park commissioners shall appoint a manager of parks, who shall be the executive officer of the board. He shall manage, superintend and control all parks, parkways and recreational areas, county lakes, roads and park drives, including all buildings, grounds and other structures located within such county parks and recreational areas. He shall establish and negotiate all contracts, leases and concessions, which contracts, leases and concessions must be approved by the county board of park commissioners. The manager shall, by and with the consent of the county board of park commissioners, employ such personnel as is necessary for the efficient management of the office, the parks, parkways and recreational areas, county lakes, roads and park drives, including all buildings, grounds and other structures located within such county parks and recreational areas that are under his jurisdiction. The county board of park commissioners shall establish the rates of compensation for the manager and other employees. Compensation of all employees shall be paid monthly out of the park funds. The manager shall furnish a good and sufficient bond in the amount of twenty-five thousand dollars to the treasurer of the county for the faithful performance of his duties. Said manager shall make an annual report to the county board of park commissioners and the board of county commissioners of the park commission's proceedings, including a detailed statement of its expenditures, showing the financial conditions of all affairs under its control, which report shall be sworn to before a notary public.

History: L. 1945, ch. 177, § 4; June 28.



19-2857 County park and recreation fund; annual budget; disbursements.

19-2857. County park and recreation fund; annual budget; disbursements. There is hereby created in the treasury of the county a fund to be known as the county park and recreation fund. All moneys raised from taxes for park and recreation purposes shall be credited to this fund. All moneys raised as the result of contracts, leases, concessions, gifts or otherwise in the operation of the said county parks, parkways, lakes and recreational areas, shall be credited to the county park and recreation fund. The county board of park commissioners shall meet on or before the first day of June in each year for the purpose of preparing the county park and recreation budget, which budget shall be filed with the board of county commissioners on or before the fifteenth day of June in each year. The board of county commissioners shall examine such budget and if the same shall be within the limitations of the statutes the board of county commissioners shall approve the same and cause such ad valorem levy to be made as provided by law. Disbursements of the fund thus created shall be by voucher, approved by the county board of park commissioners, and signed by the president or vice-president and the manager of the county board of park commissioners, which vouchers shall be paid in the same manner as are other county vouchers, and shall be subject to the same auditing procedure as are other county vouchers.

History: L. 1945, ch. 177, § 5; June 28.



19-2858 Deputy sheriffs for enforcement of park regulations.

19-2858. Deputy sheriffs for enforcement of park regulations. The manager of the county board of park commissioners shall recommend to the county sheriff such number of employees as the manager deems necessary to become deputy sheriffs of the county to enforce the laws of the state and county and the rules and regulations of the county board of park commissioners. The sheriff of the county, in accordance with the recommendations of the manager, shall deputize such employees as deputy sheriffs with full law enforcement authority throughout the county. The deputy sheriffs herein created shall receive no compensation as such deputy sheriffs.

History: L. 1945, ch. 177, § 6; L. 1955, ch. 166, § 3; L. 1995, ch. 187, § 1; July 1.



19-2859 Johnson county park and recreation district; certain property tax exempt.

19-2859. Johnson county park and recreation district; certain property tax exempt. The creation of a park district in an area composed of a portion or all of the townships of Mission and Shawnee in Johnson county, including not less than all of the cities, the boundaries of which are within the boundaries of such park district, is hereby authorized, and the government operation and financing set up as herein provided: Provided, That no lands or improvements located within such district which are otherwise exempt by law from ad valorem taxes, shall be subject to payment of any taxes levied by said district.

History: L. 1953, ch. 170, § 1; June 30.



19-2860 Same; definitions.

19-2860. Same; definitions. As used in this act:

(a) The term "incorporated city" or "city" shall mean any city of any class without regard to its status as a separate township, if such it be, and now or hereafter located within the area originally comprising either Shawnee or Mission townships in Johnson county, Kansas, at the time such township was established;

(b) the term "Mission township" shall mean the entire area as originally established, outside incorporated cities and within incorporated cities of any class;

(c) the term "Shawnee township" shall mean the entire area as originally established, outside incorporated cities and within incorporated cities of any class;

(d) the terms "county commissioners," "county clerk," and "county treasurer" shall mean, respectively, board of county commissioners, county clerk and county treasurer of Johnson county;

(e) the terms "board" or "park board," "board of commissioners" or "governing board" shall mean the park and recreation board of commissioners herein provided for;

(f) the terms "district," "park district" and "park and recreation district" shall mean the Johnson county park and recreation district herein authorized to be created;

(g) the word "park" shall mean not only park but also playground unless by the context playground is not included and the term "park system" shall include the parks and playgrounds of the district.

History: L. 1953, ch. 170, § 2; L. 1969, ch. 158, § 1; July 1.



19-2861 Same; petition; notice and hearing; establishment.

19-2861. Same; petition; notice and hearing; establishment. The park district shall be created in the following manner: When a petition, setting forth the boundaries of the proposed district in metes and bounds or other legal description sufficient definitely to identify the area to be included in the district, and requesting the creation of the area into the park district as by this act provided, and signed by not less than five thousand (5,000) qualified electors of the area described in the petition as shown by the registration books in the office of the county clerk, is presented to the board of county commissioners of Johnson county, the board of county commissioners shall fix a time for a hearing upon such petition and direct the county clerk to give notice thereof for three (3) consecutive weeks in a newspaper of general circulation within the district, the last publication to be at least five (5) days before the day fixed for the hearing. The notice shall describe the boundaries of the area as shown by the petition, shall state that the petition requests the creation of the Shawnee Mission park district as authorized by this act, shall state that a hearing will be held by the board of county commissioners, shall state the day and the hour of the hearing, and that all persons interested may appear before the board of county commissioners at such hearing and be heard.

Before setting such hearing the board of county commissioners shall determine whether the petition is in compliance with the provisions of this act, whether the description of the area is sufficient, and whether the required number of qualified electors signed the petition which findings shall be incorporated in an appropriate order. If it finds the petition to be in compliance with this act, the boundaries of the area sufficiently described and that the required number of qualified electors have signed the petition, the board of county commissioners shall proceed with such notice and hearing and if after such hearing it determines that the interests of the area will be advanced by the creation of the park district it shall so find, and shall adopt a resolution creating such district setting forth therein its findings on all points, together with a description of the boundaries. Such park district thus created shall be known by the name and style of "the Shawnee Mission park district." One copy of the resolution shall be filed with the county clerk and one copy shall be filed with the county treasurer.

History: L. 1953, ch. 170, § 3; June 30.



19-2862 Same; powers of district.

19-2862. Same; powers of district. The district shall be a body corporate with power to levy taxes; to issue general obligation bonds; to issue revenue bonds as provided in this act; to contract; to sue and to be sued in like manner as other public corporations; to acquire, own, lease and hold real estate for and to establish, improve, finance, operate and maintain parks and playgrounds within or without the district but within Johnson county, Kansas, and to contract for the operation, management and supervision of any type of recreational program deemed suitable and necessary by such district, all as in this act provided. Said district may also operate a year-round indoor and outdoor recreational and cultural program for all ages of persons.

History: L. 1953, ch. 170, § 4; L. 1965, ch. 174, § 1; L. 1967, ch. 156, § 1; L. 1968, ch. 227, § 1; L. 1969, ch. 158, § 2; July 1.



19-2862a Same; revenue bonds for recreational facilities; leases; form and issuance of bonds.

19-2862a. Same; revenue bonds for recreational facilities; leases; form and issuance of bonds. The park board in the name of the district is hereby authorized to provide by resolution, at one time or from time to time, for the issuance of Johnson county park and recreation district revenue bonds for the purpose of paying all or any part of the cost of acquiring existing recreational facilities or for acquiring real estate and for the construction of recreational facilities thereon or for the construction of recreational facilities upon land already owned by the district. The park board is hereby authorized to enter into an agreement for the lease of all or part of any recreational facility so acquired or constructed, upon such terms and conditions as are satisfactory to the board and without the necessity of advertising for competitive bids therefor. The principal of and the interest on such bonds shall be payable solely from revenues derived from the recreational facilities acquired or constructed with the proceeds of such bonds and from any other funds provided by law therefor. The bonds of each issue shall be dated, shall bear interest, shall mature at such time not exceeding 40 years from their date, as determined by the board, and may be redeemable before maturity at the option of the board, at such price and at such times and under such conditions as may be fixed by the board prior to the issuance of the bonds. The board shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination of the bonds and the place of payment of principal and interest, which may be at any bank or trust company within or without the state. The bonds shall be signed by the chairperson of the board or shall bear a facsimile signature, and the official seal of the district shall be impressed thereon and attested by the secretary of the board, and any coupons attached thereto shall bear the facsimile signature of the chairperson of the board. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if such officer had remained in office until such delivery. All bonds issued under the provisions of this act shall have all the qualities and incidents of negotiable instruments under the negotiable instruments law of the state. The bonds may be issued in coupon or in registered form, or both, as the board may determine, and provision may be made for the registration of any coupon bonds as to both principal and interest, for the reconversion into coupon bonds of any bonds registered as to both principal and interest and for the interchange of registered and coupon bonds. The board may sell such bonds in such manner and for such price as it determines will best effect the purposes of this act.

History: L. 1968, ch. 227, § 2; L. 1970, ch. 113, § 1; L. 1974, ch. 125, § 1; L. 1983, ch. 49, § 69; May 12.



19-2862b Same; use of bond proceeds.

19-2862b. Same; use of bond proceeds. The proceeds of the bonds of each issue shall be used solely for the payment of the cost of acquiring or constructing recreational facilities for which such bonds shall have been issued, and shall be disbursed in such manner and under such restrictions, if any, as the board may provide in the resolution authorizing the issuance of such bonds or in the trust agreement hereinafter mentioned securing the same. If the proceeds of the bonds of any issue, by error of estimates or otherwise, shall be less than such cost, additional bonds may in like manner be issued to provide the amount of such deficit, and, unless otherwise provided in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued. If the proceeds of the bonds of any issue shall exceed such cost, surplus shall be deposited to the credit of the sinking fund for such bonds.

History: L. 1968, ch. 227, § 3; L. 1970, ch. 113, § 2; L. 1974, ch. 125, § 2; July 1.



19-2862c Same; interim receipts or temporary bonds; conditions and proceedings for issuance of bonds.

19-2862c. Same; interim receipts or temporary bonds; conditions and proceedings for issuance of bonds. Prior to the preparation of definitive bonds, the board may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The board may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed or lost. Bonds may be issued under the provisions of this act without obtaining the consent of any department, division, commission, board, bureau or agency of the state, and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by this act.

History: L. 1968, ch. 227, § 4; July 1.



19-2862d Same; bonds payable from revenue and funds provided by law; no obligation of state or political subdivision; expenses.

19-2862d. Same; bonds payable from revenue and funds provided by law; no obligation of state or political subdivision; expenses. Revenue bonds issued under the provisions of this act shall not be deemed to constitute a debt of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or of any such political subdivision thereof, but all such bonds shall be payable solely from the revenues derived from the recreational facilities acquired or constructed with the proceeds of the bonds issued pursuant to K.S.A. 19-2862a, and from any other funds provided by law therefor. All such revenue bonds shall contain on the face thereof a statement to the effect that neither the state nor the board shall be obligated to pay the same or the interest thereon except from revenues of the facility or facilities for which they are issued and that neither the faith and credit nor the taxing power of the state or any political subdivision thereof is pledged to the payment of the principal of or the interest on such bonds.

All expenses incurred in carrying out the provisions of this act shall be payable solely from funds provided under the provisions of this act and no liability or obligation shall be incurred by the board hereunder beyond the extent to which moneys shall have been provided under the provisions of this act.

History: L. 1968, ch. 227, § 5; L. 1974, ch. 125, § 3; July 1.



19-2862e Same; securing bonds by trust agreement; protection of rights of bondholders.

19-2862e. Same; securing bonds by trust agreement; protection of rights of bondholders. In the discretion of the board any bonds issued under the provisions of this act may be secured by a trust agreement by and between the board and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign the fees and other revenues to be received, but shall not convey or mortgage any facility or any part thereof. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the board in relation to the acquisition of golfing facilities or the construction, improvement, maintenance, repair, operation and insurance of real estate for the purpose of establishing golf courses and related facilities or in connection with which such bonds shall have been authorized, the rates of fees to be charged, and the custody, safeguarding and application of all moneys.

History: L. 1968, ch. 227, § 6; July 1.



19-2862f Same; lawful for depository bank to furnish indemnifying bond; rights and remedies of bondholders; expenses included as cost.

19-2862f. Same; lawful for depository bank to furnish indemnifying bond; rights and remedies of bondholders; expenses included as cost. It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds or of revenue to furnish such indemnifying bonds or to pledge such securities as may be required by the board. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the board may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the operation of the real estate for the purpose of establishing golf courses and related facilities.

History: L. 1968, ch. 227, § 7; July 1.



19-2862g Same; use of bond proceeds and revenues.

19-2862g. Same; use of bond proceeds and revenues. All moneys received by the board pursuant to this act, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this act. The resolution authorizing the bonds of any issue or the trust agreement securing such bonds shall provide that any officer with whom, or any bank or trust company with which such moneys shall be deposited shall act as trustees of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this act and such resolution or trust agreement may provide.

History: L. 1968, ch. 227, § 8; July 1.



19-2862h Same; enforcement of rights by bondholders and trustee.

19-2862h. Same; enforcement of rights by bondholders and trustee. Any holder of bonds issued under the provisions of this act or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by such trust agreement, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such trust agreement or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by this act or by such trust agreement or resolution to be performed by the board or by any officer thereof, including the fixing, charging and collecting of fees.

History: L. 1968, ch. 227, § 9; July 1.



19-2862i Same; property, bonds and income exempt from taxation.

19-2862i. Same; property, bonds and income exempt from taxation. The exercise of the powers granted by this act will be in all respect for the benefit of the people of the district, for the improvement of their health and living conditions, and as the operation and maintenance of golf courses and related facilities by the board will constitute the performance of essential governmental functions, the authority shall not be required to pay any taxes or assessments upon any property so acquired or used by the board under the provisions of this act or upon the income therefrom, and any bonds issued under the provisions of this act, their transfer and the income therefrom (including any profit made on the sale thereof) shall at all times be free from taxation within the state.

History: L. 1968, ch. 227, § 10; July 1.



19-2862j Same; general obligation bonds for parks and playgrounds; election; revenue bonds for golf courses, swimming pools and related facilities.

19-2862j. Same; general obligation bonds for parks and playgrounds; election; revenue bonds for golf courses, swimming pools and related facilities. In addition to those powers specified in K.S.A. 19-2868, the park board shall have power to issue bonds of the district for acquiring real estate and improvement thereof for park and playground purposes, upon authorization of the electors of the park district by election and within the limitation of this act. The board may from time to time issue revenue bonds without approval at any election or authorization by electors for the purpose of acquiring real estate for public golf courses or swimming pools, or both, and facilities related to any thereof, and for which an admission fee may be charged for the purpose of retiring said revenue bonds.

History: L. 1968, ch. 227, § 11; L. 1970, ch. 113, § 3; July 1.



19-2863 Same; governing board's qualifications; terms, appointment; vacancies; compensation.

19-2863. Same; governing board's qualifications; terms, appointment; vacancies; compensation. The governing body of the Johnson county park and recreation district shall be a board of park and recreation commissioners which shall consist of seven (7) members who shall be qualified electors of the district and reside therein at the time of appointment and during their terms of office. An ex officio member of the board shall be a member of the board of county commissioners of Johnson county selected by said board of county commissioners. The terms of the park and recreation commissioners shall be for three (3) years and until their successors are appointed and qualified. The board of county commissioners within sixty (60) days after the creation of the district shall appoint the first members of the board and thereafter shall make appointments upon the termination of existing terms. Any vacancy shall be filled by appointment by the board of county commissioners for the unexpired term. All appointments shall be made without regard to political affiliation. No member shall receive any compensation for the performance of his duties as a member.

History: L. 1953, ch. 170, § 5; L. 1961, ch. 151, § 1; L. 1969, ch. 158, § 3; July 1.



19-2864 Same; officers of board; oath; bonds.

19-2864. Same; officers of board; oath; bonds. The board shall hold its annual organizational meeting at the first regular session of the board held in December each year at which time the board shall meet and organize by election from its own members of a chairperson, a vice-chairperson, a secretary, an assistant secretary, a treasurer and an assistant treasurer. The officers as elected shall assume their office immediately following the election of all officers. All members and the officers of the board whenever appointed or elected shall take oaths as prescribed for other public officials. The secretary, assistant secretary, treasurer and assistant treasurer shall each give to the park district a corporate surety bond conditioned for the faithful performance of duty and for the true and faithful accounting for all money that may come into their hands by virtue of their position in such sums as the board shall determine by resolution. When bonds are issued the board may require the giving of additional corporate surety bonds in such sums as the board shall determine by resolution. The premiums on such bonds shall be paid by the park district. Such bonds shall be approved by the board and filed by the chairperson with the county clerk.

History: L. 1953, ch. 170, § 6; L. 1977, ch. 98, § 1; July 1.



19-2865 Same; board meetings; rules; records; quorum.

19-2865. Same; board meetings; rules; records; quorum. The park board shall at a time and place to be designated by said board meet in regular session once in each month during the year, and in special session on the call of the chairperson or at the request of any three (3) members on the board, for the transaction of any business, general or special, as often as the interest or business of the park district may demand. The call of the chairperson or the request of three (3) members may be announced at any regular session. Any special session so called shall not commence prior to 7:30 p.m. of the day following the regular session. The secretary or the assistant secretary, or both, shall verbally notify any absent board member specifying the purpose of the meeting, the place, day and hour of the meeting and file their written certification of so complying with the foregoing with the chairperson of the special session who shall make the certification a permanent part of the minutes prior to the meeting being called to order. As an alternative, the call of the chairperson or the request of three (3) members may be in writing and signed by them and shall specify the purpose of the meeting, the place, day and hour of meeting, and a copy thereof shall be served by the secretary, chairperson or one (1) of the requesting members on each member of the board personally or by leaving such copy at such member's usual place of residence not less than forty-eight (48) hours before the meeting, and the person or persons serving the notices shall certify that such service was made before the secretary who shall record the call or request and the certificate or certificates in the minutes of the meeting. Members may file a waiver of notice of such special meeting with the secretary. The nature of the business to be transacted at any called meeting shall be governed by the matters and things set out in the call or request. The district board shall adopt rules of procedure for its meetings and keep a record of its proceedings. All meetings shall be subject to the provisions of K.S.A. 75-4317 et seq., and all records and accounts of the board shall be public. Four (4) members shall constitute a quorum for the transaction of business and a majority vote of the members present when there is a quorum shall decide any question.

History: L. 1953, ch. 170, § 7; L. 1977, ch. 98, § 2; July 1.



19-2866 Same; officers, duties; authentication of signatures.

19-2866. Same; officers, duties; authentication of signatures. The chairperson, and, in such chairperson's absence or disability, the vice-chairperson, shall preside at all meetings and sign, execute, acknowledge and deliver for the board all contracts, warrants, or documents of any kind required or authorized to be signed and delivered by the board. If neither the chairperson nor vice-chairperson is present at any meeting, the members present, if there is a quorum, shall elect from their members an acting chairperson whose sole power as acting chairperson shall be to preside over the meeting. The signature of the chairperson or vice-chairperson shall be authenticated by the seal of the district and the signature of the secretary or assistant secretary. The duties of the secretary and treasurer shall be those common for such officers, and as provided by this act, other laws of the state of Kansas and as directed by the park board.

History: L. 1953, ch. 170, § 8; L. 1977, ch. 98, § 3; July 1.



19-2867 Same; acquisition of real estate; eminent domain.

19-2867. Same; acquisition of real estate; eminent domain. The park board in the name of the district shall have power to accept by gift or devise or to purchase or to condemn real estate lying within or without the park district but not outside Johnson county. The park district is hereby given the power of eminent domain and any exercise thereof shall vest fee simple title to the real estate in the park district. The proceedings for condemnation shall be as provided by K.S.A. 26-501 to 26-516, inclusive.

History: L. 1953, ch. 170, § 9; L. 1963, ch. 234, § 48; Jan. 1, 1964.



19-2868 Same; powers of board.

19-2868. Same; powers of board. The board shall have power to:

(a) Finance, operate, improve and maintain the parks and playgrounds of the district as provided in this act;

(b) accept by gift or devise; purchase, lease and condemn real estate for use as parks and playgrounds for the district; sell any improvements of any real estate so acquired not usable for park purposes or take down such improvements and use or dispose of the salvage and use any of the proceeds thereof for park purposes without regard to budget limitations; and contract with school boards for joint use and improvement of school lands for park and playground purposes;

(c) improve the parks and playgrounds for the recreation, amusement and enjoyment of the inhabitants of the district;

(d) levy taxes for the acquisition of lands and improvements and operation, improvement and maintenance of the parks and playgrounds as authorized and limited by this act;

(e) issue bonds of the district for acquiring real estate and the improvement thereof for park and playground purposes upon authorization of the qualified electors of the district by election and within the limitations provided by this act;

(f) appoint park and recreation supervisory personnel and employ such other employees, servants, police and agents as may be necessary for the proper and adequate operation, improvement and maintenance of the park and recreation district, and may appoint, employ or retain attorneys, engineers, landscape architects, surveyors and other professional or technical persons or firms for a period or for specified projects and pay the necessary compensation therefor;

(g) adopt, promulgate and enforce reasonable rules and regulations for the operation and use of the parks and playgrounds and the conduct of persons using such parks and playgrounds as provided by this act;

(h) sell or salvage equipment found to be worn out or beyond repair or dangerous to use or to trade it in as part payment on new equipment, and the proceeds when respent or the trade-in value shall not be charged against the budget but may be in addition to the amount authorized for expenditure by the budget;

(i) sell and convey real estate acquired by purchase, condemnation, gift or devise when it appears such property is no longer needed for park, playground or recreational purposes, or is poorly situated for such purposes, or is poorly suited for such purposes, with the proceeds of such sale to be deposited in the land acquisition fund authorized by K.S.A. 19-2873b, and amendments thereto. No such sale shall be made except upon authorization of the majority of the votes cast by the qualified electors of the district at an election called and held for such purpose as provided by this act. If the instrument of gift or devise vests fee title in the district or authorizes the district to sell the real property, such property may be sold by the procedure herein provided. The board, when in its judgment deemed advisable and to the best interests of the district, by proper conveyances, may exchange any tract of land for lands similar in value, or exchange money and land for other land suitable for park or recreation purposes, or exchange land for land and money totaling the value of the land conveyed, provided that the money involved does not exceed 25% of the total value of the land involved, without vote of the qualified electors of the park district, subject to a public hearing having first been held with respect to such proposed exchange of lands, after notice of the time, place and purpose thereof, including a legal description of said lands, published once each week for two consecutive weeks prior thereto, in the official county paper, and subject further to final approval of such proposed exchange of lands, by the board of county commissioners of Johnson county, Kansas. The board may by proper conveyance exchange, transfer, sell, or lease any tract of district land with or without improvements to the state of Kansas, a political subdivision thereof, or an agency of the United States government, if the board determines that such property can properly be maintained and operated as park, playground, or recreational facilities by such governmental agency, or that such property may be utilized in whole or part in a contract with said governmental agencies in, on, or around other property of such governmental units, all or any part of which is located within boundaries of such district;

(j) adopt, change and modify a seal for the district and to use such seal in attestations by the secretary and in all other cases where a seal is required or advisable;

(k) cooperate with the Kansas department of wildlife, parks and tourism and with Miami county in the operation, improvement and maintenance of Hillsdale state park and to enforce rules and regulations for the operation of such park land; and

(l) do all other things provided by this act, and amendments thereto, have all the powers prescribed by this act and carry out and exercise the powers of the district as its governing body.

History: L. 1953, ch. 170, § 10; L. 1963, ch. 189, § 1; L. 1969, ch. 158, § 4; L. 1970, ch. 113, § 4; L. 1977, ch. 98, § 4; L. 1983, ch. 101, § 1; L. 1988, ch. 105, § 1; L. 2012, ch. 47, § 14; July 1.



19-2869 Same; supervisory personnel; surety bonds.

19-2869. Same; supervisory personnel; surety bonds. Supervisory personnel appointed by the park and recreation board shall serve at the pleasure of the board and their duties shall be prescribed by resolution. The board may obtain and pay for a surety bond for supervisory personnel and personnel handling revolving or petty cash funds of the district guaranteeing the faithful performance of their duties in an amount and subject to such conditions as may be prescribed by the board.

History: L. 1953, ch. 170, § 11; L. 1969, ch. 158, § 5; L. 1970, ch. 113, § 5; July 1.



19-2870 Same; deposit of moneys by treasurer.

19-2870. Same; deposit of moneys by treasurer. All money coming into the hands of the treasurer of the board shall be deposited in one or more banks designated by the board and be protected as provided by article 14 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1953, ch. 170, § 12; L. 1989, ch. 48, § 80; July 1.



19-2871 Same; addition of certain areas to district; petition by park board; notice and hearing; resolution; tax levies.

19-2871. Same; addition of certain areas to district; petition by park board; notice and hearing; resolution; tax levies. If the district, as from time to time enlarged, does not include all of Johnson county, and thereafter areas within said county not included within the district are (1) subdivided or platted into separate lots, tracts or parcels as shown in the office of the register of deeds, or (2), incorporated within and as a part of any incorporated city, (3), developed for industrial or business use or (4), built up for residence purposes so that the population in a compact area immediately adjacent to the district averages not less than four (4) inhabitants per acre, the park board may file a petition with the board of commissioners for the addition of any such area to the park district, which petition shall set forth the boundaries of the area proposed to be added in metes and bounds, or by other sufficient legal description, asserting that (1), such areas are subdivided or platted into separate lots, tracts or parcels as shown in the office of the register of deeds, or (2), incorporated within and as a part of any incorporated city, (3), the area has been developed for industrial or business use, or (4), has been built up for residence purposes and that the population of the area averages not less than four (4) inhabitants per acre, that the inhabitants have access to the parks and park facilities of the district and are benefited thereby, and that it is to the interest of the park district that such territory be added, and requesting that the area be added to and be made a part of the park district the same as if it had originally been a part thereof.

Upon the filing of the petition the board of county commissioners shall set a date for a hearing and direct the county clerk to publish a notice for three (3) consecutive weeks in a newspaper of general circulation in the district, the last publication to be at least five (5) days before the day fixed for the hearing, which notice shall set forth the boundary of the area proposed to be added to the park district as set forth in the petition and stating that a hearing will be held by the board of county commissioners on the day and hour fixed by the board of county commissioners. At the hearing the board of county commissioners shall determine whether the description of the area is sufficient, whether a portion of the boundary of the proposed addition touches upon the existing boundary of the park district and whether the allegations of the petition are true and correct.

If the board of county commissioners finds the petition to be in due form, the area sufficiently described, and the allegations of the petition true and correct it may adopt a resolution setting forth its findings and adding the area to the park district, and thereupon the added area shall become a part of the park district. Thereafter all assessed tangible property within such newly added area shall be subject to all tax levies of the district for maintenance, operation and improvements and for bond and interest maturities on previous as well as future issues. A copy of the resolution shall be filed with the county clerk and a copy shall be filed with the county treasurer.

History: L. 1953, ch. 170, § 13; L. 1961, ch. 151, § 2; L. 1965, ch. 175, § 1; June 30.



19-2871a Same; enlargement of district to include entire county; notice and hearing; determination; resolution; tax levies; bonded debt; protest petition; election, conduct of.

19-2871a. Same; enlargement of district to include entire county; notice and hearing; determination; resolution; tax levies; bonded debt; protest petition; election, conduct of. If the board of county commissioners, on its own motion and order determine that it may be in the interest of Johnson county and the park district to enlarge said district to include the entire county, or if the board of county commissioners receives a petition from the park board requesting an enlargement of said district to include the entire county and stating that it is in the interest of said county and said district that such enlargement shall occur, then upon the entry of said order by the board of county commissioners or upon the filing of said petition by said park board, the board of county commissioners shall set a date for a hearing and direct the county clerk to publish a notice for three (3) consecutive weeks in a newspaper of general circulation in the district, the last publication to be at least five (5) days before the day fixed for the hearing, which notice shall set forth the boundary of the area proposed to be added to the park district as set forth in the petition and stating that a hearing will be held by the board of county commissioners on the day and hour fixed by the board of county commissioners. At the hearing the board of county commissioners shall determine whether it is in the interest of Johnson county and said park district for the district to be enlarged to include the entire county. If the board of county commissioners determines that it is in the interest of Johnson county and said park district for said district to be so enlarged it may adopt a resolution setting forth its findings and adding all that area theretofore located outside of said park district but within Johnson county to said park district. Thereafter all assessed tangible property within said county shall be subject to all tax levies of the district for maintenance, operation and improvements and for bond and interest maturities on future issues but shall not be liable nor subject to taxation for bonded indebtedness existing at the time such area is added. A copy of the resolution shall be filed with the county clerk and a copy shall be filed with the county treasurer.

In the event of enlargement of said park district under the provisions of this section, the resolution of enlargement shall not take effect if, within thirty (30) days of the last publication of notice of hearing on or before 5:00 o'clock p.m. of such day, a written petition of protest is filed with said county clerk containing the signatures of ten percent (10%) of the qualified voters residing within the area proposed to be added to said park district, based upon the total votes cast for the office of secretary of state at the last general election. If such protest petition is filed and the signatures are found to be genuine and the petition is found to be valid then the resolution of enlargement shall not take effect unless and until the proposition for enlargement has been submitted to the voters within the area proposed to be added to such district, either at a special election called for such purpose or at the next regular general election held within such area, as determined by the board of county commissioners. Such elections shall be conducted as now provided for elections in such counties. In the event a majority of the voters of such area vote against the enlargement, the resolution of enlargement shall be null and void. If no sufficient protest petition is filed or in the event a majority of the votes cast at such election are in favor of the enlargement, then such resolution shall take effect on the expiration of said thirty (30) days period or on such election approval, as the case may be.

History: L. 1965, ch. 175, § 2; June 30.



19-2871b Same; inapplicability where countywide district exists.

19-2871b. Same; inapplicability where countywide district exists. Enlargement of such district shall not be authorized if prior to the adoption of the resolution of enlargement a countywide district exists and has authority to levy taxes for its operation. From and after the effective date of such resolution of enlargement no countywide park district shall be created which has authority to issue taxes for its own purposes.

History: L. 1965, ch. 175, § 3; June 30.



19-2872 Same; improvements authorized.

19-2872. Same; improvements authorized. The park board shall have authority to make all improvements necessary to any land acquired or leased by it for park or playground purposes to make the park, parks, playground or playgrounds a place of recreation, amusement, enjoyment and relaxation for the inhabitants of the district.

History: L. 1953, ch. 170, § 14; June 30.



19-2873 Same; rules and regulations; conduct, fees, leases.

19-2873. Same; rules and regulations; conduct, fees, leases. The board may by resolution adopt rules and regulations for the operation of the park and recreation district and rules and regulations applying to any particular park or playground and prescribe penalties for violation of any rules and regulations relating to the conduct of persons in the parks and playgrounds or park or playgrounds. Such penalties shall not exceed imprisonment in the county jail for not to exceed three months or a fine not to exceed $100 or both. Any rules and regulations for the conduct of persons, applying to all parks or any park and providing penalties, shall be published once in the official county paper and copies of the rules and regulations shall be posted and kept posted in all parks to which they are applicable, and the violation of any penal rule or regulation when so published and posted shall constitute a misdemeanor.

No charge shall be made for entrance into any park and no admission charge shall be made for use of any of the facilities of any park. The board may lease sites for food, soft drinks, boat rentals, amusements and other concessions as in its judgment may be deemed appropriate and lawful for the comfort, convenience and enjoyment of the public, and may limit purchase and use charges to be made by concessionaires in operating the same. The board may establish and operate food, soft drinks, boat rentals, amusements and other lawful and appropriate conveniences as may in its judgment be necessary or appeal to the public comfort and enjoyment, all in accordance with K.S.A. 19-2873a, and amendments thereto. A reasonable fee may be charged for recreational activities and the board may regulate and control all fishing and boating within the boundaries of park property, including daily and possession limits of fish caught and time limits when fishing may be restricted, subject to law and rules and regulations of the secretary of wildlife, parks and tourism with respect to such fishing and boating; and may require a park permit for fishing and boating for which a reasonable fee may be charged all persons so engaged.

A separate schedule of fees may be established for nonresidents. The board may enter into long term leases for such authorized concessions, not to exceed 50 years, under the terms of which the concessionaires (lessees), shall at their own expense, construct and install the facilities and improvements to be occupied and used under such lease, upon such terms, conditions and control as the park and recreation district may require and subject in all such long term leases to unconditional reversion of title to such facilities and improvements so constructed by the concessionaire to the district upon the expiration of the term of such lease or upon abandonment or forfeiture thereof by the concessionaire prior to its expiration.

History: L. 1953, ch. 170, § 15; L. 1961, ch. 151, § 3; L. 1963, ch. 189, § 2; L. 1969, ch. 158, § 6; L. 1970, ch. 113, § 6; L. 1989, ch. 118, § 172; L. 2012, ch. 47, § 15; July 1.



19-2873a Same; conveniences or amusements operated by board; revolving fund; petty cash funds; rules; budget law inapplicable.

19-2873a. Same; conveniences or amusements operated by board; revolving fund; petty cash funds; rules; budget law inapplicable. In the event the board determines to operate food, soft drinks or other conveniences or amusements as authorized by K.S.A. 19-2873, it shall adopt a resolution establishing a revolving fund and provide therein for the transfer of not to exceed twenty-five thousand dollars ($25,000) from the general fund of the district to such revolving fund. Such resolution may also provide for one or more petty cash funds for the operation of conveniences or amusements requiring the same. Such resolution shall specify rules relating to the operation of such revolving and petty cash funds, and for the audit thereof in accordance with accepted accounting principles. Such revolving fund shall not be subject to the budget law and such petty cash funds may be used without issuance of warrants except for periodic reconciliation thereof. Moneys in such revolving fund may be from time to time transferred to the general fund or land acquisition fund of the district, but after the initial transfer of funds to the revolving fund, no additional moneys shall be transferred thereto.

History: L. 1970, ch. 113, § 8; July 1.



19-2873b Same; land acquisition fund; use; transfers; budget laws inapplicable.

19-2873b. Same; land acquisition fund; use; transfers; budget laws inapplicable. The board may by resolution provide for the establishment of a land acquisition fund and any moneys therein at any time may be expended for acquisition of land and improvements and/or construction of improvements for future park and recreational use or for any of such purposes. The board may transfer to the land acquisition fund moneys in the general fund of the district and such other moneys as are authorized by law to be transferred thereto. Budget laws shall not apply to expenditures from the land acquisition fund.

History: L. 1970, ch. 113, § 9; L. 1972, ch. 82, § 1; July 1.



19-2874 Same; bonds; election; limitations; tax levies.

19-2874. Same; bonds; election; limitations; tax levies. The park district may issue bonds to acquire real estate and may issue bonds to improve the park system or any part thereof. The board may submit the question of the issuance of bonds to acquire real estate and for the improvement thereof in one proposition. No bonds shall be issued unless authorized by a majority of all the votes cast on the proposition by the qualified electors of the district at an election called and held for the purpose. The proposition shall specify the purpose for which the bonds are to be issued and the school district within which any real estate proposed to be acquired is located. Any proposition for bonds for improvements shall describe the kind of improvements proposed to be made but need not specify the amounts to be spent for any given improvements. The bonded indebtedness of the park district shall not exceed 11/2% of the assessed taxable tangible valuation of the park district at any one time. Except as otherwise provided, all bonds shall be issued as provided by the general bond law. All bonds issued under this act shall be general obligations of the park district and the park board shall levy taxes upon all assessed taxable tangible property within the park district to pay the bonds and interest thereon as the same mature and come due.

History: L. 1953, ch. 170, § 16; L. 1955, ch. 167, § 1; L. 2002, ch. 53, § 1; July 1.



19-2875 Same; elections, procedures.

19-2875. Same; elections, procedures. (a) All elections shall be called by the park board by adoption of a resolution. The county election officer shall conduct and supervise all elections. Except for bond elections, all elections held under this act shall be conducted in accordance with the general election laws of the state.

(b) Elections relating to the issuance of bonds shall be conducted in the manner provided by K.S.A. 10-120, and amendments thereto.

History: L. 1953, ch. 170, § 17; L. 1993, ch. 120, § 1; July 1.



19-2876 Same; tax levies; funds, uses; budgets, approval by county commissioners; cash-basis law applicable; claims, presentment and payment.

19-2876. Same; tax levies; funds, uses; budgets, approval by county commissioners; cash-basis law applicable; claims, presentment and payment. Subject to the provisions of K.S.A. 19-2876c, the board may levy annually a tax upon the assessed taxable tangible property within the district at a rate of not to exceed two (2) mills, and the fund created thereby shall be known as the general fund from which certain funds may be transferred and used as provided in this act. All money paid to the district for leases or concessions and all other money, other than proceeds from the sale of bonds and tax money to retire bonds and pay the interest on such bonds, shall be paid into the general fund: Provided, That money received by gift or bequest, shall, if the donor so specifies, or if the money be restricted to a particular use, be placed in a separate fund and be used only for the purposes specified, and such money may be used without regard to the budget. Such fund shall be used for the operation and maintenance, and other general expenses of the park and recreation district and may be used to acquire land and make improvements. Prior to August 1 of each year the board shall prepare a budget and otherwise comply with the general budget law applying to the taxing subdivisions and municipalities of the state except as provided by this act: Provided, That the final budget shall not be adopted unless and until it has been approved by the board of county commissioners of Johnson county.

The district, its board, and its officers shall also comply with article 11 of chapter 10 of the Kansas Statutes Annotated, known as the cash-basis law or any amendments thereto. All tax money collected by the county treasurer for the district shall be paid to the treasurer of the district and notice of such action, showing the amount, proper fund credit and the date, shall be sent to the secretary of the board.

All claims against the board for money owed shall be presented and paid in the same manner as provided for in the uniform procedure for payment of claims act set out in K.S.A. 12-105a and 12-105b, and any amendments thereto, except as otherwise provided in this act.

History: L. 1953, ch. 170, § 18; L. 1961, ch. 152, § 1; L. 1963, ch. 189, § 3; L. 1965, ch. 176, § 1; L. 1967, ch. 157, § 1; L. 1969, ch. 158, § 7; L. 1970, ch. 113, § 7; L. 1974, ch. 126, § 1; July 1.



19-2876a Same; investment of county building funds in district recreation funds anticipation notes.

19-2876a. Same; investment of county building funds in district recreation funds anticipation notes. The board of county commissioners of any county which has been designated an urban area pursuant to K.S.A. 19-2654 is hereby authorized and empowered to invest any moneys in the special building fund created in K.S.A. 19-15,116 which are not immediately required for the purposes for which the moneys were collected or received in the manner authorized by such section, or in recreation funds anticipation notes issued pursuant to K.S.A. 19-2876b.

History: L. 1971, ch. 91, § 1; L. 1977, ch. 54, § 30; July 1.



19-2876b Same; recreation fund anticipation notes; interest; proceeds; redemption on maturity.

19-2876b. Same; recreation fund anticipation notes; interest; proceeds; redemption on maturity. Whenever the moneys in the general fund established pursuant to K.S.A. 19-2876 are insufficient to carry out the purposes for which the expenditure of the moneys in said fund is authorized, the board of commissioners of the county park and recreation district located in the urban area herein designated may issue recreation funds anticipation notes in such number and amount as the board deems necessary, but any such notes shall not be issued for a period longer than twelve (12) months, and shall bear interest at a rate not to exceed that provided in K.S.A. 10-1009(a). Such notes may be sold only to the board of county commissioners referred to in K.S.A. 19-2876a, and are otherwise nonnegotiable. The proceeds received from the sale of such notes shall be deposited in the general fund established in K.S.A. 19-2876 and expended for any purpose authorized therein. Upon maturity such notes shall be redeemed from the general fund of the district.

History: L. 1971, ch. 91, § 2; April 9.



19-2876c Same; approval of electors for increased levy required; submission of proposal.

19-2876c. Same; approval of electors for increased levy required; submission of proposal. The board of commissioners of the Johnson county recreation district shall not levy the additional one-half (1/2) mill authorized in this act by the amendment to K.S.A. 19-2876, until the same shall have been submitted to and approved by the qualified electors of the district. The question of whether said board shall be authorized to levy the additional tax may be submitted to the qualified electors of the district at a general election or at a special election for such purpose, to be noticed, called and held in the manner provided for the giving of notice, calling and holding elections upon the question of issuance of bonds under the general bond law. If a majority of the votes cast and counted on such proposition at any such election are in favor thereof, the board may levy such additional tax.

It shall be the duty of the board to determine whether such proposition shall be submitted at a general or special election, as provided herein, and to give notice thereof to the county election officer. If such proposition is submitted at a special election, the laws relating to questions submitted at special elections, including payment of the expenses thereof, shall govern said election.

History: L. 1974, ch. 126, § 2; July 1.



19-2880 Same; invalidity of part.

19-2880. Same; invalidity of part. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1953, ch. 170, § 22; June 30.



19-2881 Contracts for improvements; plans and specifications; bids; purchases through a public agency.

19-2881. Contracts for improvements; plans and specifications; bids; purchases through a public agency. (a) Before the board of any park district created under K.S.A. 19-2859 to 19-2880, inclusive, and amendments thereto, shall let any contract for any improvement which is estimated to exceed $20,000, the board shall cause accurate detailed plans and specifications therefor, together with a detailed estimate, of the cost of same, to be made and filed in the office of the secretary of such board. Before letting such contract, the board shall advertise for bids to do such work in accordance with such plans and specifications for at least one week in a newspaper of general circulation in such district. Except as provided by subsection (b), the purchase of materials, contracts for purchase or sale, lease contracts and other contractual services which are estimated to exceed $20,000, shall be made upon competitive bids.

All bids shall be made in writing and signed by the bidder. All bids shall be submitted or delivered by the bidder, or the bidder's agent or attorney, to the board or to a designated representative of the board as specified in the bid notice. The proceedings to open and consider bids shall be conducted at a time and place specified in the bid notice. Such proceedings shall be open to the public. All bids shall be accepted or rejected by the board at a meeting thereof within 30 days of the opening of the bids. The board may reject any bids and shall not accept a bid in excess of the estimated cost of the work, and a contract let at a price in excess of the estimated cost of the work shall be void.

(b) The district may enter into agreements with any public agency for the purchase of materials, contracts for purchase or sale, lease contracts and other contractual services through such governmental units using the bidding procedure of such public agency.

(c) When used in this section, "public agency" means any state or a political or taxing subdivision thereof.

History: L. 1961, ch. 151, § 4; L. 1963, ch. 190, § 1; L. 1986, ch. 108, § 1; L. 1995, ch. 26, § 1; L. 2001, ch. 147, § 5; July 1.



19-2881a Same; contracts with federal agencies for recreational areas and facilities on or around federal reservoirs within the district; tax levies.

19-2881a. Same; contracts with federal agencies for recreational areas and facilities on or around federal reservoirs within the district; tax levies. The board of commissioners of the Johnson county park and recreation district is hereby authorized to contract in the name of the district with any agency or instrumentality of the United States for furnishing, constructing, equipping, operating, managing or maintaining recreational areas and facilities on or around any federal reservoir, all or any part of which is located within the boundaries of said district. Said board may obligate the district for the reimbursement of any such federal agency or instrumentality for obligations incurred pursuant to such contract, but not to exceed an amount equal to 15% of the assessed valuation of the tangible property within the district, plus any interest thereon not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. Such contract for reimbursement may extend over such period of years as is permissible under applicable federal laws and regulations and as shall be agreed to by the board of commissioners, but not to exceed 50 years.

For the purpose of financing such reimbursement, said board of commissioners is hereby authorized to levy an annual tax of not to exceed two mills on all the taxable tangible property of the district during the period of said reimbursement contract, if the levy of such tax has been approved by the electors of the district in the manner provided in K.S.A. 19-2881b, and amendments thereto.

The powers granted to the board by this section may be exercised in addition to or in conjunction with any other powers vested in the board pursuant to law.

History: L. 1974, ch. 103, § 1; L. 1990, ch. 66, § 30; May 31.



19-2881b Same; approval of electors; duties of board; application of election laws.

19-2881b. Same; approval of electors; duties of board; application of election laws. The board of commissioners of the Johnson county park and recreation district shall not levy the tax authorized by K.S.A. 19-2881a until the same shall have been submitted to and approved by the qualified electors of the district. The question of whether said board shall be authorized to levy the tax may be submitted to the qualified electors of the district at a general election or at a special election to be noticed, called and held for such purpose in the manner provided for the giving of notice, calling and holding elections upon the question of issuance of bonds under the general bond law. If a majority of the votes cast and counted on the proposition at any such election are in favor thereof, the board may levy such tax.

It shall be the duty of the board to determine whether such proposition shall be submitted at a general or special election, as provided herein, and to give notice thereof to the county election officer. If such proposition is submitted at a special election, the laws relating to questions submitted at special elections, including payment of the expenses thereof, shall govern said election.

History: L. 1974, ch. 103, § 2; July 1.



19-2882 County park districts; definitions.

19-2882. County park districts; definitions. (a) The terms "board," "park board," or "governing board" means the county park district board herein provided for.

(b) The terms "district," "park district," and "county park district" shall mean the county park district established as hereinafter provided for.

History: L. 1963, ch. 193, § 1; June 30.



19-2883 Same; establishment; resolution, name.

19-2883. Same; establishment; resolution, name. The board of county commissioners of any county which has been designated as an urban area by the legislature, may, upon determination, by resolution, that the establishment of a park district will promote the interests of the county, create a park district which shall include all of the area comprising such county. The park district thus created shall be known by the name of "the _____________ county park district."

History: L. 1963, ch. 193, § 2; June 30.



19-2884 Same; powers of district.

19-2884. Same; powers of district. The county park district shall be a body corporate with power to contract, to sue and to be sued in like manner as other public corporations; to acquire, own, lease and hold real estate for and to establish, improve, finance, operate and maintain improvements within the district, all as in this act provided.

History: L. 1963, ch. 193, § 3; June 30.



19-2885 Same; park board; qualifications; terms; appointment; vacancies; compensation.

19-2885. Same; park board; qualifications; terms; appointment; vacancies; compensation. The governing board of the county park district shall consist of five (5) members who shall be qualified electors of the district and reside therein at the time of appointment and during their terms of office. An ex officio member of the board shall be a member of the board of county commissioners selected by said board. The terms of the members of the park board shall be for three (3) years and until their successors are appointed and qualified: Provided, That upon the creation of the district the terms of the members first appointed as hereinafter provided shall be as follows: Two (2) members shall be appointed for a term of one (1) year, two (2) members shall be appointed for a term of two (2) years, and one (1) member shall be appointed for a term of three (3) years, and thereafter all appointments shall be for a term of three (3) years.

The board of county commissioners within sixty (60) days after the creation of the district shall appoint the first members of the board and thereafter shall make appointments upon the termination of existing terms. Any vacancy shall be filled by appointment by the board of county commissioners for the unexpired term. All appointments shall be made without regard to political affiliation. No member shall receive any compensation for the performance of his duties as a member.

History: L. 1963, ch. 193, § 4; June 30.



19-2886 Same; officers of board; oaths; bond.

19-2886. Same; officers of board; oaths; bond. Within thirty (30) days after the first appointment, the members of the board shall meet and organize by the election from its own members of a chairman, a vice-chairman, a secretary, and a treasurer. All members and the officers of the board whenever appointed or elected shall take oaths as prescribed for other public officials. The secretary and the treasurer shall each give to the park district a corporate surety bond conditioned for the faithful performance of duty and for the true and faithful accounting for all money that may come into their hands by virtue of their position in such sums as the board shall determine by resolution. The premiums on such bonds shall be paid by the park district. Such bonds shall be approved by the board and filed by the chairman with the county clerk.

History: L. 1963, ch. 193, § 5; June 30.



19-2887 Same; meetings; rules; records; quorum.

19-2887. Same; meetings; rules; records; quorum. The county park board shall at a time and place to be designated by said board meet in regular session once in each month during the year, and in special session on the call of the chairman or at the request of any two (2) members on the board, for the transaction of any business, general or special, as often as the interest or business of the park district may demand. The call of the chairman or the request of two (2) members shall be in writing and signed by them and shall specify the purpose of the meeting, the place, day and hour of meeting, and a copy thereof shall be served by the secretary, chairman or one (1) of the requesting members on each member of the board personally or by leaving such copy at his usual place of residence not less then forty-eight (48) hours before the meeting, and the person or persons serving the notices shall certify that such service was made before the secretary who shall record the call or request and the certificate or certificates in the minutes of the meeting: Provided, That members may file a waiver of notice of such special meeting with the secretary. The nature of the business to be transacted at any called meeting shall be governed by the matters and things set out in the call or request. The district board shall adopt rules of procedure for its meetings and keep a record of its proceedings. All meetings, records and accounts of the board shall be public. Three (3) members shall constitute a quorum for the transaction of business and a majority vote of the members present when there is a quorum shall decide any question.

History: L. 1963, ch. 193, § 6; June 30.



19-2888 Same; duties of officers of board; authentication of signatures.

19-2888. Same; duties of officers of board; authentication of signatures. The chairman, and, in his absence or disability, the vice-chairman, shall preside at all meetings and sign, execute, acknowledge and deliver for the board all contracts, warrants, or documents of any kind required or authorized to be signed and delivered by the board: Provided, That if neither the chairman nor vice-chairman is present at any meeting, the members present, if there is a quorum, shall elect from their member an acting chairman whose sole power as acting chairman shall be to preside over the meeting. The signature of the chairman or vice-chairman shall be authenticated by the seal of the district and the signature of the secretary. The duties of the secretary and treasurer shall be those common for such officers, and as provided by this act, other laws of the state of Kansas and as directed by the park board.

History: L. 1963, ch. 193, § 7; June 30.



19-2889 Same; acquisition of real estate; eminent domain.

19-2889. Same; acquisition of real estate; eminent domain. The park board in the name of the district shall have power to accept by gift or devise or to purchase or to condemn real estate lying within the county. The county park district is hereby given the power of eminent domain and any exercise thereof shall vest fee simple title to the real estate in the park district. The proceedings for condemnation shall be as provided by article 1 of chapter 26 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1963, ch. 193, § 8; June 30.



19-2890 Same; powers of board.

19-2890. Same; powers of board. The park board shall have power: (a) To finance, operate, improve and maintain the county park district as provided in this act.

(b) To accept by gift or devise any real or personal property, and to purchase and lease and condemn real estate for use of the park district, and to sell any improvements of any real estate so acquired not usable by the district or to take down such improvements and use or dispose of the salvage and use any of the proceeds thereof for park district purposes.

(c) To improve the land of the district.

(d) To issue revenue bonds of the district as authorized by K.S.A. 19-2896.

(e) To appoint a park superintendent and employ such other employees, servants, police and agents as may be necessary for the proper and adequate operation, improvement and maintenance of the park district, and may appoint, employ or retain attorneys, engineers, landscape architects, surveyors and other professional or technical persons or firms for a period or for specified projects and pay the necessary compensation therefor.

(f) To adopt, promulgate and enforce reasonable rules and regulations for the operation and use of the park district and the conduct of persons using such park district as provided by this act.

(g) To sell or salvage equipment found to be worn out or beyond repair or dangerous to use or to trade it in as part payment on new equipment.

(h) To sell and convey real estate acquired by purchase or condemnation when it appears such property is no longer needed for park district purposes or is poorly situated for such purposes: Provided, No such sale shall be made except upon authorization of a majority of the votes cast by the qualified electors of the county at an election called and held for such purpose as provided by this act. If the instrument of gift or devise vests fee title in the district or authorizes the district to sell the real property such property may be sold by the procedure herein provided.

(i) To adopt, change and modify a seal for the district and to use such seal in attestations by the secretary and in all other cases where a seal is required or advisable.

(j) To establish lakes within the district, and to provide for the zoning thereof as hereinafter provided.

(k) To do and perform all other things provided by this act or amendments thereto and to have all the powers prescribed by this act, and to carry out and exercise the powers of the district as its governing body.

History: L. 1963, ch. 193, § 9; June 30.



19-2891 Same; park superintendent; appointment, powers, duties.

19-2891. Same; park superintendent; appointment, powers, duties. The county park board may select and appoint a park superintendent and his term of office shall be during the pleasure of said board. He shall manage and control the district under the general supervision of said board. The superintendent shall perform all other duties as may be prescribed by the district board, shall give a good and sufficient surety company bond to the park district in a sum to be fixed and approved by the board, conditioned upon the faithful performance of his duties, the actual cost of said bond shall be paid out of the funds of the park district.

History: L. 1963, ch. 193, § 10; June 30.



19-2892 Same; deposit of moneys by treasurer.

19-2892. Same; deposit of moneys by treasurer. All money coming into the hands of the treasurer of the board shall be deposited in one or more banks designated by the board and be protected as provided by article 14 of chapter 9 of the Kansas Statutes Annotated and amendments thereto.

History: L. 1963, ch. 193, § 11; L. 1989, ch. 48, § 81; July 1.



19-2893 Same; improvements; zoning regulations, when; improvements limited; plats.

19-2893. Same; improvements; zoning regulations, when; improvements limited; plats. The park board shall have authority to make all improvements necessary to any lands acquired or leased by the park district to provide for the enjoyment and relaxation of the inhabitants of the district. If a lake containing more than three hundred (300) acres is established within the district, the board is authorized to adopt zoning regulations to restrict and regulate lands surrounding such lake within an area of two hundred (200) yards from the nearest point of the shore line of the lake as established by the board. No improvements other than farm improvement, may be made within two hundred (200) yards of the nearest point of the shore line of the lake, in any case, without the approval of the park district board. No plats of land which include property located within two hundred (200) yards of the nearest point of the established shore line of the lake shall be approved by the board of county commissioners.

History: L. 1963, ch. 193, § 12; June 30.



19-2894 Same; rules and regulations; conduct, fees, leases, fishing and boating.

19-2894. Same; rules and regulations; conduct, fees, leases, fishing and boating. The park board may by resolution adopt rules and regulations for the operation of the park district and prescribe penalties for violation of any rules and regulations relating to the conduct of persons in the area where improvements are established. Such penalties shall not exceed imprisonment in the county jail for not to exceed three months or a fine of not to exceed $100 or both. Any rules and regulations for the conduct of persons and providing penalties shall be published once in the official county paper and copies of the rules and regulations shall be posted and kept posted in all areas to which they are applicable, and the violation of any penal rule or regulation when so published and posted shall constitute a misdemeanor.

No charge shall be made for entrance into any improved area and no admission charge shall be made for use of any of the facilities, except that the park board may lease sites for food, soft drinks, boat rentals, amusements and other concessions as in its judgment may be deemed appropriate and lawful for the comfort, convenience and enjoyment of the public, and may limit purchase and use charges to be made by concessionaires in operating them. The park board may regulate and control all fishing and boating within the boundaries of park property, including daily and possession limits of fish caught and time limits when fishing may be restricted, subject to law and rules and regulations of the secretary of wildlife, parks and tourism, and may require a park permit for fishing and boating for which a reasonable fee may be charged all persons so engaged.

History: L. 1963, ch. 193, § 13; L. 1989, ch. 118, § 173; L. 2012, ch. 47, § 16; July 1.



19-2895 Same; administrative expenses.

19-2895. Same; administrative expenses. All administrative expenses incurred by the board in the discharge of their duties in accordance with the provisions of this act shall be paid from funds allowed for such purpose by the county commissioners out of the general fund of the county.

History: L. 1963, ch. 193, § 14; June 30.



19-2896 Same; revenue bonds for capital improvements.

19-2896. Same; revenue bonds for capital improvements. The county park district board may issue revenue bonds to finance the cost of purchasing and constructing revenue producing capital improvements, and such bonds shall be a specific lien upon properties and facilities constructed and improved and the revenue derived therefrom including fees of all kinds, including tolls, charges and other revenues which may be pledged for their payment; and shall in no case be a debt that is guaranteed or secured by any other property within the district; and no special election shall be required to authorize the issuance of such bonds.

History: L. 1963, ch. 193, § 15; June 30.



19-2897 Bonds for additional land for public park purposes; limitation.

19-2897. Bonds for additional land for public park purposes; limitation. In any county having a population of more than one hundred seventy-five thousand (175,000) and less than two hundred fifty thousand (250,000), the board of county commissioners is hereby authorized to issue and sell general obligation bonds of the county in an amount not exceeding one percent (1%) of total assessed tangible valuation of the county, for the purpose of acquiring additional land for public park purposes, improving same by grading and building park drives and needed vehicular entrances at connections with one or more existing public roads in the county, subject, however, to the restrictions, conditions, precedent and limitations hereinafter contained in this act.

History: L. 1963, ch. 191, § 1; June 30.



19-2898 Same; resolution by park boards; contents; approval of county commissioners; engineering report and recommendations.

19-2898. Same; resolution by park boards; contents; approval of county commissioners; engineering report and recommendations. Whenever, any county park board of commissioners certifies by resolution, in writing, to the board of county commissioners of any such county, that the fenced county park and recreational area, then containing over eight (8) miles of park drives, in the county park has been visited, patronized and used by an average of five hundred thousand (500,000) passenger vehicles during each of the past five (5) years and the traffic is increasing to the extent that congestion and traffic hazards develop at the entrances and exits necessarily located on one end of the public park, which by reason of topographical conditions make it impractical to provide additional entrances and exits without excessive cost and that acquisition of additional land to enlarge the park to connect with one or more existing public roads, would greatly convenience and serve persons seeking recreation in such county park, together with other information and recommendations deemed proper and in the public interest by such county park board of commissioners. Thereupon, it shall be the duty of such board of county commissioners to carefully examine said resolution, verify the facts and make findings relating to vehicular traffic congestion and hazards, if any.

In the event such board of county commissioners approve the recommendations of the county park board of commissioners and deem it advisable to remedy vehicular traffic congestion and hazards, if found to exist, it shall be the further duty of such board of county commissioners to appoint one or more competent and experienced park engineers and planners to make a reconnaissance to determine most economical and practical way to correct the traffic problems and whether or not it would be best to enlarge the public park in any direction to connect with one or more existing public roads in the county, build park drives and additional vehicular entrances and exits to the county park and furnish preliminary estimate of cost, less cost of land to enlarge the park, if so recommended by such experienced park engineers and planners.

History: L. 1963, ch. 191, § 2; June 30.



19-2899 Same; determination as to plan; appraisers; negotiation; eminent domain.

19-2899. Same; determination as to plan; appraisers; negotiation; eminent domain. After receipt of the engineering report and recommendations about acquisition of additional park land, if any, such board of county commissioners and county park board of commissioners shall jointly confer and study the engineering report and recommendations obtained to determine most feasible and practical plan, which if approved by such board of county commissioners, including enlargement of the park, if so recommended, the board of county commissioners are empowered to appoint competent appraisers to appraise value of land needed for the county park and conduct negotiations within obtained appraised value, for ninety (90) day options to purchase additional land for park purposes. If any tract or tracts of land cannot be purchased at or within appraised value, the board of county commissioners is hereby authorized to exercise right of eminent domain in the manner as authorized by laws of Kansas within one (1) year.

History: L. 1963, ch. 191, § 3; June 30.



19-28,100 Same; election on bonds, when.

19-28,100. Same; election on bonds, when. If and when recommended park improvements have proceeded to the point that such overall costs to the county can be determined or estimated with reasonable accuracy and such overall costs are found by the board to be within limitations fixed by this act, then it shall be the duty of such board of county commissioners to determine if such improvements should be made and if so, such board of county commissioners shall submit the question of issuing general obligation bonds to be paid by levy of taxes against taxable properties in the county to the voters at the next general election and a majority of the voters voting at the election shall govern.

History: L. 1963, ch. 191, § 4; June 30.



19-28,101 Same; preliminary and working plans, when; survey and preparation of contracts before bids.

19-28,101. Same; preliminary and working plans, when; survey and preparation of contracts before bids. If and when such board of county commissioners decides to proceed with proposed park improvements, including acquisition of additional land, if any, it shall instruct its qualified and appointed park engineers to submit preliminary plans and recommendations and to then prepare working plans and specifications, survey or cause to be surveyed any additional land, if required, and further prepare contract in bid form for construction of park improvements which will require the approval of such board of county commissioners before taking competitive bids for construction in the usual manner in which public business of counties is conducted under the laws of Kansas.

History: L. 1963, ch. 191, § 5; L. 1975, ch. 176, § 1; July 1.



19-28,102 Same; conditions; power of commissioners.

19-28,102. Same; conditions; power of commissioners. Such county bonds, if authorized according to the provisions of this act, shall be negotiable in form and provide for payment of principal and interest within twenty (20) years. Interest on such bonds shall be payable semi-annually at a rate of not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, such board of county commissioners is authorized to fix the denominations of bonds to be issued and the rate of interest that the bonds will bear and advertise the same for public sale in the usual manner as provided in the general bond law.

History: L. 1963, ch. 191, § 6; L. 1970, ch. 64, § 64; March 21.



19-28,105 Sports authority; definitions.

19-28,105. Sports authority; definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Urban area county" or "county" means any county designated an urban area by the legislature pursuant to section 17 of article 2 of the Kansas constitution;

(b) "Authority" or "county sports authority" means any special authority created pursuant to K.S.A. 19-28,106;

(c) "Board" means the board of county commissioners of an urban area county;

(d) "Person" means an individual, firm, partnership, corporation, joint venture or other association of persons;

(e) "Hotel, motel or tourist court" means any structure, or building, under one management, which contains rooms furnished for the accommodation or lodging of guests, with or without meals being so provided, and kept, used, maintained, advertised, or held out to the public as a place where sleeping accommodations are sought for pay or compensation to transient guests or permanent guests and having more than eight (8) bedrooms furnished for the accommodation of such guests;

(f) "Transient guest" means a person who occupies a room in a hotel, motel or tourist court for [*] more than thirty-one (31) days;

(g) "Cafe, cafeteria, lunchroom and restaurant" means any premises, or any part thereof, in which food is prepared or further processed, and thereafter either is sold at retail to the general public by a person licensed by the state food service and lodging board or is furnished to the members and guests of a private club licensed pursuant to K.S.A. 41-2601 et seq.;

(h) "Food" shall mean and include all articles commonly used for food or drink, including alcoholic liquor and cereal malt beverages, as said terms are defined by K.S.A. 41-102 and K.S.A. 41-2701, respectively;

(i) "Taxpayers" means the person described in paragraphs (1) and (2) of subsection (c) of K.S.A. 19-28,111.

History: L. 1972, ch. 84, § 1; March 13.

* Word "not" omitted in enrollment of bill.



19-28,106 Same; petition for creation; notice and hearing; resolution of county commissioners.

19-28,106. Same; petition for creation; notice and hearing; resolution of county commissioners. (a) Whenever a petition signed by one thousand (1,000) qualified electors of an urban area county shall be presented to the board of county commissioners of such county, requesting the creation of a county sports authority in such county, said board shall hold a public hearing on the petition. The board shall give notice of the hearing by publication in a newspaper of general circulation in the county once each week for two (2) consecutive weeks. Such notice shall state the time, location and purpose of such hearing, but the date set for the hearing shall not be more than thirty (30) days from the date said petition is presented to the board. If necessary, the hearing may be continued by resolution of the board.

(b) Upon the termination of the hearing the board is hereby authorized by duly adopted resolution to create a county sports authority, if they find such action to be in the best interests of the people resident in the county. A certified copy of said resolution shall be filed in the office of the secretary of state, and upon the filing thereof, said authority shall be a body corporate and politic and a political subdivision of the state of Kansas.

History: L. 1972, ch. 84, § 2; March 13.



19-28,107 Same; appointment of commissioners; number; qualifications; terms; chairman, officers and employees; votes required for action; compensation and expenses.

19-28,107. Same; appointment of commissioners; number; qualifications; terms; chairman, officers and employees; votes required for action; compensation and expenses. (a) Any authority created pursuant to K.S.A. 19-28,106 shall be governed by five (5) commissioners appointed by the board. The commissioners of the authority shall be qualified electors of such urban area county and shall hold no elective or appointive position in any other political subdivision of the state of Kansas; and no more than three (3) of whom shall be members of the same political party. Commissioners shall hold office for a term of four (4) years, except that the commissioners first appointed shall hold office as follows: One for a term of two (2) years; two for a term of three (3) years; and two for a term of four (4) years. In making the first appointments the board shall designate the term of office for which each commissioner shall serve. In case of a vacancy, and within thirty (30) days thereof, the board shall appoint a successor of like qualifications to fill the unexpired term. Each commissioner shall hold office until his successor has been appointed and qualified. A commissioner may be removed from office for cause by a majority vote of the board.

(b) The authority shall elect from its number a chairman and may appoint such officers and employees as it may require for the performance of its duties and fix and determine their qualifications, duties and compensation. No action of the authority shall be binding unless a majority of the commissioners appointed to the authority shall vote in favor thereof.

(c) The commissioners shall receive such compensation for their services as the board shall prescribe, and shall be reimbursed by the authority for the actual and necessary expenses incurred in the performance of their duties, subject to the approval of the board.

History: L. 1972, ch. 84, § 3; March 13.



19-28,108 Same; powers.

19-28,108. Same; powers. In addition to other powers enumerated by this act, the authority shall have the power:

(a) To acquire by gift, bequest, purchase or lease from public or private sources and to plan, construct, operate and maintain, or to lease to others for construction, operation and maintenance, a sports stadium, field house, indoor and outdoor recreational facilities, centers and playing fields, necessary access roads to connect with existing thoroughfares or interstate highways, parking facilities, and other suitable concessions, and to do all things incidental or necessary to establish a commercial or private complex, located upon, above or below the ground, for the types of sports and recreation, professional or amateur, which are deemed suitable therefor by the authority;

(b) To adopt a common seal;

(c) To enter into contracts, including but without limitation, the power to enter into contracts with counties and other political subdivisions: Provided, That any contract entered into by the authority with any person, providing for a term of use or occupancy by such person of any building or facility of the sports complex exceeding twenty-five (25) days in any calendar year, shall not be effective unless such contract is first approved by the board;

(d) To sue and be sued;

(e) To receive for its lawful activities any contributions or moneys appropriated by the state, any city, county or other political subdivision or agency or by the federal government or any agency or officer thereof or from any other source;

(f) To disburse funds for its lawful activities;

(g) To borrow money for the acquisition, planning, construction, equipping, operation, maintenance, repair, extension and improvement of any facility, or any part or parts thereof, which it has the power to own or to operate, and to issue negotiable notes, bonds, or other instrument in writing as evidence of sums borrowed, as provided in K.S.A. 19-28,109;

(h) To condemn any and all rights and property, of any kind or character, necessary for the purposes of the authority, in the manner provided in the acts contained in article 5 of chapter 26 of the Kansas Statutes Annotated, and any acts amendatory thereof: Provided, That no property now or hereafter vested in or held by the state or by any county, city, township, school district or other political subdivision shall be taken by the authority without the consent of such political subdivision; and

(i) To perform all other necessary and incidental functions, and to exercise such additional powers as shall be conferred by the legislature or by act of congress.

History: L. 1972, ch. 84, § 4; March 13.



19-28,109 Same; comprehensive plan required; issuance of bonds or notes; conditions, restrictions and procedures; charges for use and services of facilities; allocation of revenues; refunding bonds.

19-28,109. Same; comprehensive plan required; issuance of bonds or notes; conditions, restrictions and procedures; charges for use and services of facilities; allocation of revenues; refunding bonds. (a) Before the authority issues any bonds or notes, it shall adopt a comprehensive plan for the development of the sports complex for which bonds are to be issued. Such plan shall include a detailed and systematic projection of the construction of all access roads and parking facilities required to implement the operation and management of the complex, and the estimated cost of constructing access roads and parking facilities shall be included in and be a part of the estimated costs of constructing the sports complex.

Prior to the issuance of any bonds under this act, the authority shall cause to be published once each week for two consecutive weeks in a newspaper of general circulation in the county a notice of its intention to issue its bonds or notes. The notice shall describe the proposed facility to be paid for out of the proceeds of the bonds or notes, and shall state the maximum amount of bonds or notes to be issued. If the authority has requested or will request the board of county commissioners to levy an entertainment tax pursuant to K.S.A. 19-28,111, and amendments thereto, to provide funds to be used to pay the proposed bonds or notes, the published notice of intention shall state that such a request has been or will be made and shall specify the maximum rate of tax requested and to whom the tax will apply. If, within 60 days after the last publication of such notice, there is filed with the county election officer a written protest against the proposed facility and the proposed bond issue, signed by not less than 5% of the qualified electors of the county, the authority shall submit the proposed facility and the proposed bond issue to the electors of the county at a bond election to be called for that purpose. The election shall be called and held in accordance with the provisions of the general bond law. If a majority of the votes cast and counted at such election are in favor of the proposition, such bonds may be issued by the authority, and the board of county commissioners, upon receipt of a request from the authority, may levy an entertainment tax pursuant to K.S.A. 19-28,111, and amendments thereto, in an amount not greater than the amount specified in the notice of election.

(b) Bonds or notes of the authority shall be issued pursuant to a resolution adopted by the authority, which shall set out the estimated cost to the authority of the proposed facility, and shall further set out the amount of bonds or notes to be issued, their purposes, their date, denomination, rate of interest, time of payment, both of principal and of interest, place of payment and all other details in connection therewith. Any such bonds or notes may be subject to such provisions for redemption prior to maturity, with or without premium, and at such times and upon such conditions as may be provided by the resolution.

Such bonds or notes shall bear interest at a rate not exceeding the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto, shall mature within a period not exceeding 50 years and shall be sold at a public sale for not less than 95% of the principal amount thereof. Bonds or notes issued by an authority shall possess all of the qualities of negotiable instruments under the laws of this state.

Such bonds or notes may be payable to bearer, may be registered or coupon bonds or notes and if payable to bearer, may contain such registration provisions as to principal and interest as provided in the resolution authorizing the same, which resolution also may provide for the exchange of registered and coupon bonds or notes. Such bonds or notes and any coupons attached thereto shall be signed in such manner and by such officers of the authority as provided for by the resolution authorizing the same. The authority may provide for the payment of any bond or note in the manner authorized in article 5 of chapter 10 of the Kansas Statutes Annotated.

(c) Bonds or notes issued by an authority shall be payable as to principal, interest and redemption premium, if any, out of the proceeds of an entertainment tax levied as provided in K.S.A. 19-28,111, and amendments thereto, and out of other general funds of the authority, including rents, revenues, receipts and income derived and to be derived for the use of any facility or combination of facilities, or any part or parts thereof, acquired, constructed, improved or extended in whole or in part from the proceeds of such bonds or notes, including but not limited to stadium rentals, concessions, revenues from parking facilities and from funds derived from any other facility, or any part thereof, owned or operated by the authority, all or any part of which rents, revenues, receipts and income the authority is authorized to pledge for the payment of the principal, interest and redemption premium, if any.

(d) Bonds or notes of the authority may be further secured by a mortgage or deed of trust upon the rents, revenues, receipts and income herein referred to or any part thereof or upon any leasehold interest or other property owned by the authority, or any part thereof, whether then owned or thereafter acquired. The proceeds of such bonds or notes shall be disbursed in such manner and under such restrictions as the authority provides in the resolution authorizing the issuance of such bonds or notes or in any such mortgage or deed of trust.

(e) It shall be the duty of the authority to fix and maintain rates and make and collect charges for the use and services of its interest in the facility or any part thereof operated by the authority which, when combined with the proceeds of any entertainment tax which may be levied and collected pursuant to K.S.A. 19-28,111, and amendments thereto, shall be sufficient to pay the cost of operation and maintenance thereof, to pay the principal of and interest on any such bonds or notes and to provide funds sufficient to meet all requirements of the resolution by which such bonds or notes have been issued.

(f) The resolution authorizing the issuance of any such bonds or notes may provide for the allocation of rents, revenues, receipts and income derived and to be derived by the authority from the use of any facility or part thereof and from the levy and collection of any entertainment tax pursuant to K.S.A. 19-28,111, and amendments thereto, in such separate accounts as deemed advisable to assure the proper operation and maintenance of any facility or part thereof and the prompt payment of any bonds or notes issued to finance all or any part of the costs thereof. Such accounts may include reserve accounts necessary for the proper operation and maintenance of any such facility, or any part thereof, and for the payment of any such bonds or notes. Such resolution may include such other covenants and agreements by the authority as in its judgment are advisable or necessary to secure the payment of such bonds or notes.

(g) The authority may issue refunding bonds for the purpose of refunding, extending or unifying the whole or any part of such bonds or notes then outstanding. Such refunding bonds shall be issued in the manner prescribed by and subject to the provisions of K.S.A. 10-116a, and amendments thereto.

History: L. 1972, ch. 84, § 5; L. 1977, ch. 58, § 14; L. 1983, ch. 49, § 70; May 12.



19-28,110 Same; rapid and economical discharge of duties directed; additional powers; effect on powers of local authorities.

19-28,110. Same; rapid and economical discharge of duties directed; additional powers; effect on powers of local authorities. (a) The authority is authorized and directed to proceed to carry out its duties, functions and powers in accordance with this act as rapidly as may be economically practicable and is vested with all necessary and appropriate powers not inconsistent with the constitution or the laws of the United States to effectuate the same, except the power to levy taxes or assessments not authorized by this act.

(b) Nothing contained in this act shall impair the powers of any city, county or other political subdivision to acquire, own, operate, develop or improve any facility which the authority is given the right to own, operate, develop or improve, and all powers granted herein to the authority may be exercised in cooperation with said political subdivisions.

History: L. 1972, ch. 84, § 6; March 13.



19-28,111 Same; countywide entertainment tax; imposition, levy, collection, administration and enforcement; reports and records; penalty for unpaid taxes; disposition of revenues.

19-28,111. Same; countywide entertainment tax; imposition, levy, collection, administration and enforcement; reports and records; penalty for unpaid taxes; disposition of revenues. (a) The board of county commissioners of any urban area county in which a county sports authority has been created may impose a countywide entertainment tax as hereinafter prescribed in this section for a period of years not exceeding fifty (50), if prior thereto there shall be filed with the board of county commissioners:

(1) A request by the authority that an entertainment tax be levied at a rate not to exceed three percent (3%);

(2) An affidavit of the publication of a notice of intention pursuant to subsection (a) of K.S.A. 19-28,109;

(3) A certificate executed by the commissioners of the authority certifying that no sufficient protest was filed within the sixty-day limit or, if an election was held, a certificate showing the results of said election and that a majority of the votes cast and counted at said election were in favor of the proposition submitted; and

(4) A finding by the board that the facilities proposed to be constructed by the authority are financially feasible to the extent that not less than one-half (1/2) of the amount of money necessary to repay the principal of and interest on the proposed bond issue over the period of its entire maturity will be derived from the net income of the proposed facilities after deducting operation and maintenance expense but before depreciation.

(b) The rate of any entertainment tax proposed to be levied shall be fixed in the amount of one percent (1%), two percent (2%) or three percent (3%), and shall be fixed at a rate which will produce revenues in an amount which, when combined with the amount of revenues estimated by the authority to be derived from the operation of the facilities of the sports complex in the year for which said levy will be made, will be at least equal to the amount estimated by the authority to be necessary to pay the costs of operating the facilities of the authority in said year and the amount necessary to pay the principal and interest due in said year on outstanding bonds issued by the authority under this act. In no event shall the board levy a tax at a rate in excess of the rate prescribed in the notice of intention published by the authority pursuant to subsection (a) of K.S.A. 19-28,109 or, if an election was held, the rate prescribed in the published notice of election; and the board shall not levy any such tax for any calendar year whenever any revenue bond principal and interest reserve account established by the authority pursuant to a duly adopted resolution or trust indenture or covenant shall contain an amount equal to one hundred fifty percent (150%) of the amount required to pay the total debt service requirement of the authority which is due and payable in said year;

(c) Such entertainment tax shall be levied against:

(1) Every person engaged in the business of renting, leasing or letting living quarters, sleeping accommodations, rooms or a part thereof, in connection with any motel, hotel or tourist court, as a percentage of the gross rental receipts derived from or paid by transient guests for sleeping accommodations; and

(2) Every person engaged in the business of operating a cafe, cafeteria, lunchroom or restaurant, as a percentage of the gross receipts derived from the retail sales of food prepared on the premises and delivered to the purchaser in a condition fit for immediate consumption.

(d) Any entertainment tax levied under this section shall be based on the gross daily rental receipts and the gross daily receipts from the retail sales of food collected by any taxpayer during the preceding period of three (3) months ending, respectively, on the last day of December, March, June and September. As applied to food furnished to members and guests of any private club licensed pursuant to K.S.A. 41-2601 et seq., the value of any alcoholic liquor or cereal malt beverage, as said terms are defined by K.S.A. 41-102 and K.S.A. 41-2701, respectively, which is so furnished shall be included in the gross daily receipts from the retail sales of food collected by such club. Said tax shall be due and payable quarterly on or before the last day of January, April, July and October of each year, with the first payment due and payable on or before the last day of the month specified in the resolution of the board which levies the tax.

(e) Each taxpayer shall make a true report to the county treasurer, on a form prescribed by him, providing such information as may be necessary to determine the amounts to which the entertainment tax shall apply for all gross daily rental receipts and for all gross daily receipts from the retail sales of food for the applicable three-month period, which report shall be submitted with the taxpayer's quarterly payment. Records of the retail sales of food by which this entertainment tax is measured shall be kept separate and apart from the records of gross rental receipts and from the records of other retail sales made by the taxpayer, in order to facilitate the examination of books and records as provided herein.

(f) The county treasurer or his authorized representative shall have the right at all reasonable times during business hours to make such examination and inspection of the books and records of a taxpayer as may be necessary to determine the correctness of such reports.

(g) For each and every month, or any part thereof, any such entertainment tax provided for under this section remains unpaid after the same becomes due and payable, there shall be added to such tax, as a penalty, ten percent (10%) of the amount of such tax for the first month or any part thereof the same is unpaid, and for each and every month thereafter two percent (2%) of the amount of such tax shall be added until the same is fully paid. In no case shall the total penalty exceed thirty percent (30%) of said tax.

(h) All moneys collected by the county treasurer under the provisions of this section shall be credited to a "county entertainment tax fund," which fund shall be created and set aside by the county treasurer. All entertainment tax revenue collected by the county treasurer pursuant to this act and credited to the county entertainment tax fund shall be remitted at least quarterly to the county sports authority.

History: L. 1972, ch. 84, § 7; March 13.



19-28,112 Tax levy for county zoo in counties over 300,000; election; disposition of moneys.

19-28,112. Tax levy for county zoo in counties over 300,000; election; disposition of moneys. The board of county commissioners of any county having a population of more than 300,000 is hereby authorized to levy an annual tax of not to exceed 1/2 mill upon all of the taxable tangible property of the county for the purpose of providing funds for the operation and maintenance of the county zoo. No tax levy shall be made under the provisions of this section until the question of making such tax levy is submitted to the qualified electors of the county at an election called for such purpose and the majority of those voting on the question shall vote in favor of such tax levy, then the board of county commissioners is authorized and empowered to make such tax levies. Any election held under the provisions of this section shall be called and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto. The tax levies authorized by this section shall be in addition to all other tax levies authorized by law. The amounts collected by the county for the purposes hereinbefore specified shall be paid to the proper administrative officers of the zoo under such regulations as the commissioners shall adopt.

History: L. 1973, ch. 119, § 1; L. 1990, ch. 66, § 31; May 31.






Article 29 PLANNING AND ZONING

19-2908 Zoning regulations inapplicable to existing structures or agricultural land; exceptions.

19-2908. Zoning regulations inapplicable to existing structures or agricultural land; exceptions. Regulations adopted under authority of this act shall not apply to existing structures nor to the existing use of any buildings or land, but shall apply to any alteration of a building to provide for its use for a purpose or in a manner different from the use to which it was put before the alteration. This act shall not prevent the restoration of a building damaged not more than fifty percent of its assessed valuation by fire, explosion, act of God, or the public enemy, or prevent the continuance of the use of such building or part thereof as such use existed at the time of such damage, or prevent a change of such existing use except under limitations provided herein in relation to existing buildings and premises. Except for flood plain regulations in areas designated as a flood plain, regulations adopted pursuant to this act shall not apply to the use of land for agricultural purposes, nor for the erection or maintenance of buildings thereon for such purposes so long as such land and buildings erected thereon are used for agricultural purposes and not otherwise. No plat nor dedication of any such land for public purposes may be made without submission to the zoning board and the approval of the county commissioners.

History: L. 1939, ch. 165, § 8; L. 1941, ch. 196, § 3; L. 1991, ch. 63, § 4; July 1.



19-2916b Counties between 150,000 and 200,000; bonds to carry out master plan.

19-2916b. Counties between 150,000 and 200,000; bonds to carry out master plan. Whenever the planning board in counties having a population of more than one hundred fifty-thousand (150,000) and less than 200,000 has filed with the board of county commissioners a master plan for the physical development of the county, which plan will require a number of years to execute, and such master plan is approved by the board of county commissioners, such county is hereby authorized to issue general obligation bonds in an amount sufficient to carry out such master plan.

History: L. 1953, ch. 168, § 1; June 30.



19-2916c Same; election.

19-2916c. Same; election. No bonds shall be issued under the provisions of this act unless and until the same are authorized by a vote of the electors of such county.

History: L. 1953, ch. 168, § 2; June 30.



19-2916d Same; bond limitations inapplicable.

19-2916d. Same; bond limitations inapplicable. Any bonds issued under the provisions of this act shall not be subject to limitations of bonded indebtedness of such county.

History: L. 1953, ch. 168, § 3; June 30.



19-2921 Zoning regulations inapplicable to existing structures or agricultural land; exceptions.

19-2921. Zoning regulations inapplicable to existing structures or agricultural land; exceptions. Regulations adopted under authority of this act shall not apply to the existing use of any buildings or land and shall not prevent the restoration of a building damaged not more than 50% of its assessed valuation by fire, explosion, act of God or the public enemy, or prevent the continuance of the use of such building or part thereof as such use existed at the time of such damage, but shall apply to any alteration of a building to provide for a change in such use of any building or land after the effective date of any such zoning regulation. Except for flood plain regulations in areas designated as a flood plain, regulations adopted pursuant to this act shall not apply to the use of land for agricultural purposes, nor for the erection or maintenance of buildings thereon for such purposes so long as such land and buildings erected thereon are used for agricultural purposes and not otherwise.

History: L. 1939, ch. 164, § 8; L. 1965, ch. 178, §11; L. 1991, ch. 63, § 5; July 1.



19-2950 Zoning in improvement districts; public purpose.

19-2950. Zoning in improvement districts; public purpose. For the purpose of promoting the public health, safety, morals and general welfare and for conserving the values of property within any improvement district which is located adjacent to any park or recreation area within Wabaunsee county, the governing body of such district is hereby authorized by resolution to divide such district into zones or districts, and regulate and restrict the location and use of buildings and the uses of the land within each district or zone. Such zones or districts may be created for the purpose of restricting the use of buildings and land located within the same for dwellings, business, industry, conservation, floodplain or for other purposes deemed necessary. The use of buildings and land and the regulations and restrictions upon the use of the same shall be uniform as to each zone or district but the uses and regulations and restrictions in any one zone or district may differ from those in other zones or districts.

History: L. 1982, ch. 61, § 1; July 1.



19-2951 Same; notice and hearing; zoning resolution; procedure.

19-2951. Same; notice and hearing; zoning resolution; procedure. Before any improvement district shall create any zone or district or regulate or restrict the use of buildings or land therein, the governing body shall approve a proposed zoning resolution fixing the boundaries of the proposed zoning districts and the regulations and restrictions to be imposed therein. Such proposed zoning resolution together with a notice of a public hearing thereon shall be published once each week for two consecutive weeks in the official county newspaper. At least 20 days shall elapse between the date of the last publication of such resolution and notice and the public hearing held thereon. Such hearing may be adjourned from time to time and at the conclusion of the same the governing body may adopt such zoning resolution as proposed or may revise or amend and adopt the same as revised or amended. The boundaries of zones or districts may be set out upon a map incorporated and published as a part of the zoning resolution. Upon adoption such zoning resolution shall be published once in the official county newspaper. For the purpose of defining the boundaries of zones or districts, the governing body shall publish a map upon which boundaries shall be fixed.

The governing body may from time to time supplement, change or generally revise the boundaries or regulations contained in any zoning resolution. Any amendments or changes made in any zoning resolution shall be made by resolution in the manner, and after notice and hearing, as prescribed for the adoption of the original zoning resolution. If a protest against any such amendment or change in any zoning resolution is filed in the office of the county clerk within 14 days after the date of the conclusion of the hearing duly signed and acknowledged by the owners of 20% or more of any property proposed to be rezoned or by the owners of 20% of the total area excepting public streets and ways which is located within 200 feet of the boundaries of the property proposed to be rezoned, the resolution adopting such amendment or change shall not be passed except by unanimous vote of the members of the governing body of the district.

History: L. 1982, ch. 61, § 2; July 1.



19-2952 Same; existing uses; alterations.

19-2952. Same; existing uses; alterations. Resolutions passed under authority of this act shall not apply to the existing use of any building or land, and shall not prevent the restoration of a building damaged not more than 50% of its structural value by fire, explosion, act of God, or the public enemy, or prevent the continuance of the use of such building or part thereof as such use existed at the time of such damage but shall apply to any alteration of a building to provide for a change in such use or a change in the use of any building or land after the effective date of any such resolution.

History: L. 1982, ch. 61, § 3; July 1.



19-2953 Same; violations; actions.

19-2953. Same; violations; actions. Any violation of any provision of this act shall be deemed to be a misdemeanor and punishable by a fine of not to exceed $200 for each offense and each day's violation shall constitute a separate offense, and the governing body shall have the authority to maintain suits or actions in any court of competent jurisdiction to enforce the regulations adopted in accordance with the terms of this act, and to abate nuisances maintained in violation thereof.

History: L. 1982, ch. 61, § 4; July 1.



19-2954 Same; reasonableness.

19-2954. Same; reasonableness. Any and all acts and regulations or amendments thereto provided for or authorized by this act shall be reasonable and any person having an interest in property affected may have the reasonableness of any such act, regulation or amendment thereto determined by bringing an action against the governing body within 30 days after the making of a decision on a zoning regulation, or amendment thereto. Such action shall be brought in the district court in the county in which any such improvement district is situated.

History: L. 1982, ch. 61, § 5; July 1.



19-2955 Same; termination of zoning authority.

19-2955. Same; termination of zoning authority. The authority of any improvement district to adopt or enforce zoning regulations under the authority of this act shall cease and terminate on the date the county in which the district is located adopts and places in effect zoning regulations affecting lands and buildings located within such district.

History: L. 1982, ch. 61, § 6; July 1.



19-2956 Planning and zoning in urban areas; purpose.

19-2956. Planning and zoning in urban areas; purpose. The purpose of this act is to authorize any county designated as an urban area under the provisions of K.S.A. 19-2654, and amendments thereto, to prepare and adopt plans and land use regulations with multiple advisory bodies so as to bring unity, consistency and efficiency to the county's planning efforts. Such plans and regulations shall be designed, in accordance with the present and future needs of the county and shall promote the public health, safety, morals, comfort, convenience, prosperity and general welfare and protect the land, air, water, natural resources and environment and encourage their use in a desirable manner and insure efficient expenditure of public funds and conserve and protect the values of property under the jurisdiction of the county.

History: L. 1984, ch. 96, § 1; May 3.



19-2957 Same; zoning boards for townships and county planning commission; consolidated zoning boards; establishment; membership; meetings; powers.

19-2957. Same; zoning boards for townships and county planning commission; consolidated zoning boards; establishment; membership; meetings; powers. (a) The board of county commissioners, by resolution, may establish a zoning board for each township within the county. The board shall consist of (1) four members who shall be appointed by the board of county commissioners and who shall be residents of the unincorporated area of the county and (2) the township trustee of each township in the county if the trustee gives written consent to serve on the zoning board. If the trustee fails to give consent to serve on the zoning board, the board of county commissioners shall appoint a resident of such township to serve in the trustee's place. Any person appointed to serve in a trustee's place shall hold the position on the zoning board as long as such trustee serves on the township board.

The board of county commissioners, by resolution, may establish a planning commission for the county and shall fix the number of members on the commission. The commission shall consist of not less than nine nor more than 12 members who shall be appointed by the board of county commissioners. Nine of such members shall be residents of the unincorporated area of the county. The planning commission shall consist of one member of each zoning board in the county, as appointed by the board of county commissioners.

The members first appointed by the board of county commissioners to either a zoning board or the planning commission shall be appointed for terms of one, two and three years. The terms shall be divided equally or as nearly equally as possible among the members. Thereafter members shall be appointed for terms of three years each. All members shall serve until their successors are appointed and qualified. Vacancies shall be filled by appointment by the board of county commissioners for the unexpired term. Members shall serve without compensation for their services but may receive such traveling expenses as the board of county commissioners authorizes which shall be paid from any funds available for such purpose.

(b) Each zoning board and the planning commission shall meet at such time and place as they may fix by resolution, with the approval of the board of county commissioners. They shall select one of their number as chairperson and one as vice-chairperson who shall serve one year terms and until their successor has been selected. The board of county commissioners shall employ a secretary for the planning commission and each zoning board. The secretary shall keep a proper record of the proceedings of any such board or commission. Special meetings may be called at any time by the chairperson or in the chairperson's absence by the vice-chairperson. A majority of any such board or commission shall constitute a quorum for the transaction of business. Each zoning board and the planning commission shall cause a proper record to be kept of its proceedings.

Each zoning board and the planning commission shall make and adopt, with the approval of the board of county commissioners, rules for the transaction of its business.

The board of county commissioners may employ any employees it deems necessary for the work of any zoning board or the planning commission and may contract with planners and other consultants for such services as it requires and may incur other necessary expenses. The expenditures of county funds for the payment of costs and expenses of the zoning boards and the planning commission shall at no time be in excess of the amounts budgeted and appropriated for that purpose by the board of county commissioners.

Each zoning board and the planning commission shall perform any additional duties that the board of county commissioners prescribes and, in all cases, shall be subject to the jurisdiction and under the control and approval of the board of county commissioners.

(c) The board of county commissioners, by resolution, may appoint one or more consolidated zoning boards for two or more townships, or portions thereof, within the county. Such resolution shall give notice of the date and time of a public hearing to be held on the proposed consolidation and shall be published once each week for two consecutive weeks in the official county newspaper. The second publication shall be no sooner than 10 days prior to the public hearing. Any consolidated boards shall consist of not less than five nor more than nine members who shall be residents of the townships, or portions thereof, included in the territory which is subject to the consolidated boards' jurisdiction. Membership in the board shall be determined by the board of county commissioners. The members first appointed by the board of county commissioners shall be appointed for terms of one, two and three years. The terms shall be divided equally or as nearly equally as possible among the members. Thereafter members shall be appointed for terms of three years each. All members shall serve until their successors are appointed and qualified. Vacancies shall be filled by appointment by the board of county commissioners for the unexpired term. Members shall serve without compensation for their services, but may receive such traveling expenses as the board of county commissioners authorizes which shall be paid from any funds available for such purpose.

Upon the appointment of any consolidated zoning boards, any separate board which was established for the purpose of recommending rezonings or conditional use permits for any territory included within the territory subject to the jurisdiction of such consolidated boards, shall be dissolved by order of the board of county commissioners. Zoning boards for townships not affected by a resolution creating a consolidated zoning board, or affected only in part by such a resolution, may continue operating as originally established, as determined by the board of county commissioners.

The consolidated zoning boards shall meet, select officers and keep records in the same manner as provided for township zoning boards created under subsection (a) of this section. Such boards shall have the same powers and duties as prescribed for township zoning boards insofar as the same may be made applicable and shall perform any additional duties which the board of county commissioners prescribes and, in all cases, shall be subject to the jurisdiction and under the control and approval of the board of county commissioners.

History: L. 1984, ch. 96, § 2; May 3.



19-2958 Same; comprehensive plan; procedure to approve; notice; hearing; consideration by county commissioners; revision, amendment and annual review of plan, procedure.

19-2958. Same; comprehensive plan; procedure to approve; notice; hearing; consideration by county commissioners; revision, amendment and annual review of plan, procedure. (a) The planning commission, with the approval of the board of county commissioners, may make or cause to be made a comprehensive plan for coordinated development of the county in the manner, and for the purposes, provided by this act. In the preparation of such plan, the planning commission shall make or cause to be made comprehensive surveys and studies of past and present conditions and trends relating to land use, population and building intensity, public facilities, transportation and transportation facilities, economic conditions, natural resources, and may include any other element deemed necessary to the comprehensive plan. Such proposed plan, which in addition to a written presentation, may include maps, plats, charts and other descriptive matter, shall show the commission's recommendations for the development or redevelopment of the county and may include: (1) The general location, extent and relationship of the use of land for agriculture, residence, business, industry, recreation, education, public buildings and other community facilities, major utility facilities both public and private and any other use deemed necessary; (2) population and building intensity standards and restrictions and the application of the same; (3) public facilities including transportation facilities of all types, whether publicly or privately owned, which relate to the transportation of persons or goods; (4) public improvement programming based upon a determination of relative urgency; (5) the major sources and expenditure of public revenue including long range financial plans for the financing of public facilities and capital improvements, based upon a projection of the economic and fiscal activity of the county, both public and private; (6) utilization and conservation of natural resources; and (7) any other element deemed necessary for the proper development or redevelopment of the area.

(b) The planning commission, by an affirmative vote of a majority of all its members, may approve for recommendation the comprehensive plan as a whole by a single resolution, or may by successive resolutions approve parts of the plan, such parts corresponding with the major geographical sections of the county or with functional subdivisions of the plan. Such resolution shall specifically identify any maps, plats, charts or other materials made a part of such plan. Before the approval for recommendation of any such plan or part thereof, the planning commission shall hold a public hearing thereon, notice of which shall be published once in the official county newspaper at least 20 days prior to the date fixed for hearing. Such hearing may be adjourned from time to time. Upon the approval for recommendation of any such plan or part thereof, a certified copy of the same shall be submitted to the board of county commissioners for its consideration and final approval. Upon request, copies of the proposed plan or part thereof, together with notice of the time and place when the board of county commissioners will consider adoption of the plan or part thereof, shall be provided to other interested legislative or administrative agencies for review and comment. Failure to receive such copies or other notice shall not invalidate any subsequent action taken on the plan or part thereof.

(c) The board of county commissioners shall consider such proposed comprehensive plan or part thereof as recommended by the planning commission. If the board of county commissioners approves such recommendation, it may adopt, by resolution, such proposed plan or part thereof. If the board of county commissioners disapproves, in whole or in part, the planning commission's recommendation, the board of county commissioners shall return such recommendation or part thereof to the planning commission for further consideration along with a written statement of reasons for disapproving the same or with suggested modifications. If the board of county commissioners returns the plan or part thereof as originally recommended to the planning commission for further consideration as disapproved or with suggested modifications, the planning commission shall reconsider such plan or part thereof as returned and, within 30 days of receipt thereof or such lesser or greater time period as determined by the board of county commissioners, either submit a new recommendation to the board of county commissioners or resubmit its original recommendation to the board of county commissioners. No additional public hearing shall be required unless the board of county commissioners directs that one be held. If the planning commission fails to deliver its recommendation to the board of county commissioners within such time period, the board of county commissioners shall consider such course of inaction on the part of the planning commission as a resubmission of its original recommendation. The board of county commissioners, after receipt of the new or original recommendation of the planning commission on the returned plan or part thereof, shall reconsider such matter and thereafter, by resolution, may adopt, in whole or in part, or may revise or amend and adopt such proposed plan or part thereof as the official plan of the county, or may take no further action thereon, as it deems appropriate.

(d) All reports and documents forming the comprehensive plan or parts thereof as adopted shall bear the signature, or facsimile thereof, of the chairperson of the board of county commissioners and an attested copy of the same shall be filed in such public office as may be designated by the board of county commissioners and shall be a public record. In addition, copies shall be provided to legislative and administrative agencies affected by the plan. Failure to receive such copy shall not invalidate any subsequent action taken. Such plan or part thereof shall constitute the basis or guide for public action to insure a coordinated and harmonious development or redevelopment which will best promote the health, safety, morals, order, convenience, prosperity and general welfare, as well as a wise and efficient expenditure of public funds.

(e) After adoption of a comprehensive plan or part thereof by the board of county commissioners, the planning commission annually shall review the plan for the purpose of determining if any portion of the plan has become obsolete and shall make a report to the board of county commissioners regarding the same on or before June 1 of each year. In addition, the planning commission or the board of county commissioners, at any time after the adoption of the plan or part thereof, may review or reconsider such plan or part thereof so adopted and may propose, by resolution, any amendments, extensions or additions to the same.

(f) When an amendment, extension or addition to the plan or part thereof has been proposed, whether as a result of the annual review or by resolution of the board of county commissioners or the planning commission, such proposed amendment, extension or addition shall first be submitted to the planning commission for recommendation. A public hearing shall be held thereon and an accurate written summary made of the proceedings. Notice of such public hearing shall be published in like manner as that required for the original recommendation on the plan, shall fix the time and place for such hearing and shall contain a statement describing, in general terms, the proposed amendment, extension or addition to the plan.

(g) A quorum of the planning commission is more than 1/2 of all its members. For action on amendments, a vote either for or against an amendment by a majority of the members of the commission present constitutes a recommendation of approval or disapproval of the commission, whereas a vote either for or against an amendment by less than a majority of the members of the commission present constitutes a "failure to recommend."

(h) The board of county commissioners shall consider such amendment, extension or addition as recommended by the planning commission and, regardless of whether the recommendation is for approval or disapproval, if the board of county commissioners approves such recommendation, it may adopt such recommendation, in whole or in part, by resolution, or may take no further action thereon, as it deems appropriate. In the event the planning commission submits a "failure to recommend" to the board of county commissioners, the board of county commissioners may take such action it deems appropriate. Upon a recommendation of the planning commission which the board of county commissioners, in whole or in part, disapproves, the board of county commissioners shall return such recommendation or part thereof to the planning commission for further consideration along with a written statement of reasons for disapproving the same or with suggested modifications. If the board of county commissioners returns the proposed amendment, extension or addition or part thereof to the planning commission for further consideration as disapproved or with suggested modifications, the planning commission shall reconsider such amendment, extension or addition or part thereof as returned and, within 30 days of receipt thereof or such lesser or greater time period as determined by the board of county commissioners, either submit a new recommendation to the board of county commissioners or resubmit its original recommendation to the board of county commissioners. No additional public hearing shall be required unless the board of county commissioners directs that one be held. If the planning commission fails to deliver its recommendation to the board of county commissioners within such time period the board of county commissioners shall consider such course of inaction on the part of the planning commission as a resubmission of its original recommendation. The board of county commissioners, after receipt of the new or original recommendation of the planning commission on the returned amendment, extension or addition or part thereof, shall reconsider such matter and thereafter, by resolution, may adopt, in whole or in part, or may revise or amend and adopt such amendment, extension or addition, or may take no further action thereon, as it deems appropriate. If the board of county commissioners initiated such proposed amendment, extension or addition, the board of county commissioners need not return the same to the planning commission if it disapproves of the planning commission's recommendation but may take such action as it deems appropriate after receiving the planning commission's recommendation on the amendment, extension or addition.

History: L. 1984, ch. 96, § 3; L. 1997, ch. 72, § 1; July 1.



19-2959 Same; intergovernmental planning agreements; approval of county commissioners.

19-2959. Same; intergovernmental planning agreements; approval of county commissioners. In order to promote efficiency and coordination in the overall planning by the various governmental entities having an interest within the geographical territory embraced within the planning authorization granted to the county within this act, and to encourage the elimination of duplication of effort in planning for such areas, the board of county commissioners may initiate joint efforts with other governmental entities including, but not limited to, cities, townships, fire districts, water districts and wastewater districts and the planning commission, with the approval of the board of county commissioners, is authorized to initiate and jointly prepare, in whole or in part, any plans or programs developed as a part of such joint or cooperative effort. Such plans or programs shall be considered for recommendation by the planning commission and adoption by the board of county commissioners in the same manner and with the same requirements as specified elsewhere in this act for adoption of the comprehensive plan.

The board of county commissioners shall approve any intergovernmental agreement or other formal document that shall outline the extent of common interest, the duration of the agreement, the role of the various parties involved, the desired results of such joint or cooperative effort and any other matter deemed pertinent by the parties involved. Such agreements may be made by the county and one or more other governmental entities as may choose to participate.

History: L. 1984, ch. 96, § 4; May 3.



19-2960 Same; zoning regulations; zoning districts or classifications; notice; hearing; fees; amendments to regulations, rezoning or conditional uses, procedure; protest of rezoning or conditional use; existing uses; agricultural exemption; plans for streets and highways.

19-2960. Same; zoning regulations; zoning districts or classifications; notice; hearing; fees; amendments to regulations, rezoning or conditional uses, procedure; protest of rezoning or conditional use; existing uses; agricultural exemption; plans for streets and highways. (a) The board of county commissioners, by resolution, may provide for the adoption or amendment of zoning regulations for the unincorporated portion of the county in the manner, and for the purposes, provided by this act. Such regulations may (1) restrict and regulate the height, number of stories and size of buildings; (2) the percentage of lots that may be occupied; (3) the size of yards, courts and other open spaces; (4) the density of population, including minimum width, depth and area of lots; (5) the location and use of buildings, structures and land for industry, business, trade or residence; and (6) the use of land located in areas designated as floodplains. Such resolution shall define the boundaries of zoning classifications by description contained therein or by setting out such boundaries upon a map incorporated and published as a part of such resolution, or by providing for the incorporation by reference in such resolution of an official map upon which such boundaries shall be fixed. Such map shall be marked "official copy incorporated by resolution of the board of county commissioners the _______ day of _____________, 19__," and filed in a public office designated by the board of county commissioners and shall be a public record.

(b) Except as provided in subsection (c), before the board of county commissioners creates any zone, district or zoning classification or regulates or restricts the use of buildings or land in the unincorporated portion of the county, the board shall require the planning commission to recommend to the board of county commissioners the nature and number of zoning classifications which the planning commission deems necessary, the boundaries of the same and appropriate regulations or restrictions to be enforced therein. All such regulations shall be uniform for each class or kind of buildings or land uses throughout each zoning classification, but the regulations in one zoning classification may differ from those in other zoning classifications, and the regulations may prescribe conditions under which conditional use permits may be issued providing exceptions to such uniform regulations. The issuance of any conditional use permit shall be considered a change or revision to the zoning map and shall be subject to the same notice, hearing and voting requirements prescribed herein for rezonings. The regulations shall be made in accordance with a land use plan and, in addition to the purposes provided in K.S.A. 19-2956, shall be designed to: (1) Lessen congestion in each district; (2) provide adequate light and air; (3) prevent the overcrowding of land; (4) avoid undue concentrations of population; and (5) to facilitate the adequate provisions of transportation, water, sewerage, schools, parks and other public requirements. Such regulations shall be made with reasonable consideration, among other things, to existing conditions, to the character of the district, its peculiar suitability for particular uses and with a view to conserving the values of buildings and encouraging the most appropriate use of land within the county.

The notice, hearing and voting procedures for adoption of the zoning regulations shall be the same as that required for adoption of the comprehensive plan as provided by K.S.A. 19-2958.

After adoption of the zoning resolution, the zoning regulations, the zoning classifications or the boundaries contained therein may from time to time be supplemented, changed or generally revised by amendment. The boundaries on the zoning map may from time to time be changed or revised by a rezoning or conditional use permit. A proposal for an amendment, rezoning or conditional use permit may be initiated by the board of county commissioners, the planning commission, any zoning board or upon application of the owner of property affected.

The board of county commissioners may establish reasonable fees to be paid in advance by the owner of any property at the time of making application for any amendment, rezoning or conditional use permit.

All such proposed amendments, rezonings or conditional use permits first shall be submitted to either the planning commission for recommendation regarding amendments or the appropriate zoning board for recommendation regarding rezonings or conditional use permits. All notice, hearing and voting procedures for consideration of proposed amendments, rezonings and conditional use permits shall be the same as that required for amendments, extensions or additions to the comprehensive plan as provided by K.S.A. 19-2958. Rezonings and conditional use permits shall be designated by legal description and general street location and, in addition to publication notice, written notice of such proposed rezoning or conditional use permit shall be mailed to all owners of record of lands located within 1,000 feet of the property affected by such rezoning or conditional use permit and an opportunity granted to interested parties to be heard, all as provided in the zoning regulations. Failure to receive such notice shall not invalidate any subsequent action taken.

On hearings concerning rezonings and conditional use permits, such notice is sufficient to permit the zoning board to make a recommendation which affects only a portion of the land described in the notice or which gives all or any part of the land described a zoning classification of lesser change than that set forth in the notice. Recommending a zoning classification of lesser change than that set forth in the notice shall not be valid without republication, remailing and a new public hearing unless the planning commission shall have previously established, with the approval of the board of county commissioners, a table or publication available to the public which designates what zoning classifications are lesser changes authorized within the adopted zoning resolution.

If such amendment, rezoning or conditional use permit affects the boundaries of any zoning classification, the resolution of the board of county commissioners shall describe the boundaries, as amended, or if the county has made provision for the fixing of the same upon an official map which has been incorporated by reference, the amending resolution shall define the change or the boundary, as amended, shall order the official map to be changed to reflect such amendment and shall reincorporate such map as amended.

Regardless whether a zoning board recommends to approve or disapprove a proposed rezoning or conditional use permit or "fails to recommend" if a protest against such rezoning or conditional use permit is filed in the office of the county clerk within 14 days after the date of the conclusion of the public hearing held pursuant to such publication notice, duly signed and acknowledged by the owners of 20% or more of any real property subject to the rezoning or conditional use permit or by the owners of 20% of the total area, except public streets and ways, located within 1,000 feet of the boundaries of the property subject to the rezoning or conditional use permit, the resolution adopting such rezoning or conditional use permit shall not be passed except by a favorable vote of at least 4/5 of all of the members of the board of county commissioners.

(c) A resolution adopting rezoning or a conditional use permit for mining operations subject to K.S.A. 49-601 et seq., and amendments thereto, regardless of a protest petition or a failure to recommend by the planning commission, shall only require approval by a majority of all members of the board of county commissioners.

(d) Regulations adopted under authority of this act shall not apply to the existing use of any buildings or land and shall not prevent the restoration of a building damaged not more than 50% of its assessed valuation by fire, explosion, act of God, or the public enemy, or prevent the continuance of the use of such building or part thereof as such use existed at the time of such damage, but shall apply to any alteration, expansion or enlargement of a building or alteration of any land after the effective date of any such zoning resolution. No determination nor rule nor regulation shall be held to apply to the use of land for agricultural purposes, nor for the erection or maintenance of buildings thereon for such purposes so long as such land and buildings erected thereon are used for agricultural purposes and not otherwise.

No zoning regulations shall apply to the use of land for agricultural purposes nor for the erection or maintenance of agricultural buildings as long as such agricultural buildings are used for agricultural purposes and no other. Dwellings, garages and other similar accessory buildings shall not be considered as agricultural buildings. All buildings, including agricultural buildings, may be regulated as to setback requirements from public roads so as to protect the future use and improvement of such roads.

(e) Whenever the board of county commissioners has adopted, as a part of the comprehensive plan, a plan for its present or future street or highway system and such plan outlines the intentions of the county for improvements to existing streets or highways, for constructing new streets or highways or for establishing right-of-way needs for streets or highways, the board of county commissioners is hereby authorized, by resolution, to establish, further regulate and limit, and to change and amend, additional building or setback lines on such present or future streets or highways. The board of county commissioners is also authorized to prohibit any new building being located within such building or setback line outside the corporate limits of any city. The resolution may be adopted, and amended or changed, as a part of the zoning regulations.

History: L. 1984, ch. 96, § 5; L. 2009, ch. 79, § 3; July 1.



19-2961 Same; regulations concerning subdivision of land in unincorporated area of county, procedure; reservation of land for open space or recreation; notice; hearing; amendment of regulations; fees; platting of subdivision, approval; building permits; naming and numbering streets.

19-2961. Same; regulations concerning subdivision of land in unincorporated area of county, procedure; reservation of land for open space or recreation; notice; hearing; amendment of regulations; fees; platting of subdivision, approval; building permits; naming and numbering streets. (a) The board of county commissioners, after the adoption of a comprehensive plan, may provide for the adoption, or amendment, of regulations governing the subdivision of land located within the unincorporated portion of the county in the manner, and for the purposes, provided by this act. Such regulations may provide for the harmonious development of the county, including the proper location and width of streets, and for building lines, open spaces, safety and recreational facilities, flood protection and floodplain regulations and for the avoidance of congestion of population, including minimum width, depth and area of lots and compatibility of design. Such regulations also may provide for the reservation or dedication of land for open space for either public recreational use or for the future use of the owners or occupants of subdivisions in order to insure a reasonable balance of use or design and to avoid the overcrowding of land. Such reservation or dedication shall be determined by the geometric design of the streets, lots, blocks or other natural features of the subdivision but such reservation or dedication shall not exceed 10% of the tract being subdivided, exclusive of streets, alleys, easements or other public ways. No owner of a tract being subdivided shall be prevented from offering more than 10% of such tract for such reservation or dedication nor shall the board of county commissioners be prevented from accepting such offering.

The subdivision regulations, as a condition to the approval of any plat, also may require and fix the extent to which and the manner in which streets shall be improved and water, sewer, drainage and other utility mains and piping or connections or other physical improvements shall be installed. Such regulations may provide that in lieu of the completion of such work or improvements prior to the final approval of the plat, the board of county commissioners may accept a completion bond, cashier's check, escrow account or other like security in an amount to be fixed by the board of county commissioners and conditioned upon the actual completion of such work or improvements within a specified period, in accordance with such regulations, and the board of county commissioners may enforce such bond, check or other like security by all equitable and legal remedies. In addition, the board of county commissioners may require a maintenance bond, cashier's check, escrow account or other like security in a reasonable amount to be in force for a period of one year following final county approval of such work or improvements.

(b) Before the board of county commissioners creates any regulations governing the subdivision of land located in the unincorporated portion of the county, the board shall require the planning commission to recommend to the board of county commissioners the regulations or restrictions.

The notice, hearing and voting procedures for adoption of the subdivision regulations shall be the same as that required for adoption of the comprehensive plan as provided by K.S.A. 19-2958.

After adoption of the subdivision resolution, the regulations, restrictions or requirements contained therein may from time to time be supplemented, changed or generally revised by amendment. A proposal for such amendment may be initiated by the board of county commissioners, the planning commission, any zoning board or upon application of the owner of property affected.

The board of county commissioners may establish reasonable fees to be paid in advance by the owner of any property at the time of making application for any amendment.

All such proposed amendments to the subdivision resolution shall first be submitted to the planning commission for recommendation. All notice, hearing and voting procedures for consideration of proposed amendments to the subdivision resolution shall be the same as that required for amendments, extensions or additions to the comprehensive plan as provided by K.S.A. 19-2958.

(c) Whenever any such regulations governing the subdivision of land under the provisions of this act are adopted, the owner or owners of any land located within the area governed by such regulations who: (1) subdivides the same into lots and blocks or tracts or parcels, for the purpose of laying out any subdivisions, suburban lots, building lots, tracts or parcels or (2) establishes any street, alley, park or public way intended to be dedicated for public use or for the use of purchasers or owners of lots, tracts or parcels of land fronting thereon or adjacent thereto, shall cause a plat to be made which shall accurately describe the subdivision, lots, tracts or parcels of land giving the location and dimensions thereof, or the location and dimensions of all streets, alleys, parks or other properties intended to be dedicated to public use or for the use of purchasers or owners of lots, tracts or parcels of land fronting thereon or adjacent thereto, and every such plat shall be duly acknowledged by the owner or owners thereof.

All such plats shall be submitted to the zoning board for that township in which such land is located for its consideration and, within 60 days thereafter, unless the regulations provide otherwise, its recommendation shall be submitted to the board of county commissioners for its official consideration and action. No such plat or replat or dedication of street, alley, park or public way shall be effective until filed with the register of deeds of such county as provided by law and no such plat, replat or dedication shall be filed with the register of deeds until such plat or replat or dedication shall have endorsed thereon the fact that it has been submitted to the zoning board and approved by the board of county commissioners, and that any land dedicated for public purposes has been accepted by the board of county commissioners.

The board of county commissioners may establish a scale of reasonable fees to be paid in advance to the secretary of the zoning board by the applicant for each plat filed with the zoning board.

No building authorization shall be granted for the construction of any structure upon any lot, tract or parcel of land located within the area governed by the subdivision regulations that has been subdivided, resubdivided or replatted after the date of the adoption of such regulations by the board of county commissioners but which has not been approved in the manner provided by this act. Any regulations adopted by the board of county commissioners with reference to subdividing lots shall provide for the issuance of building permits on lots divided into not more than two tracts without having to replat such lot, provided that the resulting tracts shall not again be divided without replatting, except as may otherwise be provided. Such regulations shall contain procedures for issuance of building permits on such divided lots which take into account zoning regulations, the need for adequate street rights-of-way, easements and improvement of public facilities, shall provide for a procedure which shall specify a time limit within which action shall be taken and also may provide for the final decision on the issuance of such building permit to be made by the board of county commissioners, except as may be provided by law.

Any regulations adopted by the board of county commissioners may provide additional or alternative review methods if a proposed plat is located in two or more townships.

(d) The board of county commissioners is hereby authorized to name or rename streets and to number and renumber business and residence addresses in the unincorporated portion of the county.

History: L. 1984, ch. 96, § 6; May 3.



19-2962 Same; board of zoning appeals; establishment; membership; meetings; powers; review of board decisions contrary to zoning regulations; judicial review.

19-2962. Same; board of zoning appeals; establishment; membership; meetings; powers; review of board decisions contrary to zoning regulations; judicial review. (a) Any zoning regulations adopted under this act shall provide for the establishment of a board of zoning appeals. The board of zoning appeals shall consist of not less than five nor more than nine members who shall be appointed by the board of county commissioners. All of the board's members shall be residents of the unincorporated area of the county.

The members first appointed by the board of county commissioners shall be appointed for terms of one, two and three years. The terms shall be divided equally or as nearly equally as possible between members. Thereafter members shall be appointed for terms of three years each. All members shall serve until their successors are appointed and qualified. Vacancies shall be filled by appointment by the board of county commissioners for the unexpired term. Members shall serve without compensation for their services but may receive such traveling expenses as the board of county commissioners authorizes which shall be paid from any funds available for such purpose. None of the members shall hold any other elected or appointed office or position in the county government except that one member shall be a member of the planning commission.

The board of zoning appeals shall annually elect one of its members as chairperson and one of its members as vice-chairperson. The board of county commissioners shall employ a secretary for the board of zoning appeals. The secretary shall keep a proper record of the board's proceedings. The board shall adopt rules in accordance with the provisions of any resolution adopted pursuant to this act. Meetings of the board shall be held at the call of the chairperson, and at such other times as the zoning regulations adopted by the board of county commissioners may determine. A majority of the board shall constitute a quorum for the transaction of business.

The board of zoning appeals shall cause a proper record to be kept of its proceedings, showing the description of evidence presented, the findings of fact by the board, the decision of the board, and the vote of each member upon each question, or if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be filed in a public office designated by the board of county commissioners and shall be a public record.

(b) The board of zoning appeals shall hold a public hearing on any appeal or other matter referred to the board. Notice of such hearing shall be published at least one time in the official county newspaper at least 15 days prior to the hearing. Such notice shall include the time, place, date and subject of the hearing as well as notice to the parties in interest. Failure to receive individual notice shall not invalidate any subsequent action taken. Upon the hearing any party may appear in person or by agent or by attorney. The board shall have the power to:

(1) Hear and decide appeals where it is alleged there is error in any order, requirement, decision or determination made by an administrative official in the enforcement of any regulations adopted pursuant to the zoning powers herein granted. Appeals to the board may be taken by any person aggrieved, or by any officer, department, board or bureau of the county, or any governmental agency or body affected by any decision of the administrative officer. Such appeal shall be taken within a reasonable time, as provided by the zoning regulations, by filing with the board of zoning appeals a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken, when notified by the board of zoning appeals or its agent, shall transmit to the board all the papers constituting the record upon which the action appealed from was taken, within the time period established by the rules of the board.

(2) Authorize in specific cases a variance from the specific terms of the zoning regulations which will not be contrary to the public interest where, due to special conditions, a literal enforcement of provisions of the regulations will, in an individual case, result in unnecessary hardship, and provided that the spirit of the regulations shall be observed, public safety and welfare secured, and substantial justice done. The board of zoning appeals shall not have the power to grant variances regarding uses permitted within zoning districts, but shall be limited to granting variances on matters including, but not limited to, building height, setbacks, lot size and lot dimensions, as provided by the zoning regulations. A request for a variance may be granted in such individual case, upon a finding by the board of zoning appeals that all of the following conditions have been met: (A) The variance requested arises from such condition which is unique and which is not ordinarily found in the same zoning classification, and is created by the zoning regulations and not by an action or actions of the property owner or the applicant; (B) the granting of the variance will not adversely affect the rights of adjacent property owners or residents; (C) the strict application of the provisions of the zoning regulations of which variance is requested will constitute unnecessary hardship upon the property owner represented in the application; (D) the variance desired will not adversely affect the public health, safety, morals, order, convenience, prosperity or general welfare; and (E) granting the variance desired will not be opposed to the general spirit and intent of the zoning regulations.

In exercising such powers, the board of zoning appeals, in conformity with the provisions of this act, may reverse or affirm, wholly or partly, or may modify the order, requirement, decision or determination, and to that end shall have all the powers of the administrative official from whom the appeal is taken. The board of zoning appeals shall render its decision within 10 days of the conclusion of the hearing.

Any decision of the board of zoning appeals which is contrary to existing zoning regulations shall not be effective until approved by the board of county commissioners. Such decision and the record thereon shall be submitted to the board of county commissioners within two weeks of such decision and the board of county commissioners, within two weeks after receipt thereof, shall approve the decision of the board of zoning appeals or shall call for a public hearing before the board of county commissioners for the purpose of reviewing and reconsidering such decision. The failure of the board of county commissioners to act within the two-week period shall constitute approval of the decision of the board of zoning appeals. The public hearing shall be called by following the same notice requirements specified for public hearings on matters before the board of zoning appeals. The failure by parties in interest to receive individual notice shall not invalidate any subsequent action taken. At such hearing any party may appear in person or by agent or by attorney.

The board of county commissioners, in reconsidering a decision of the board of zoning appeals, shall cause a proper record to be kept of its proceedings, showing the description of evidence presented, the findings of fact by the board, the decision of the board, and the vote of each member upon each question, or if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be filed in a public office designated by the board of county commissioners and shall be a public record.

In reconsidering a decision of the board of zoning appeals, the board of county commissioners, after conducting the public hearing specified herein and within a reasonable time, shall approve, modify and approve, or overturn the decision of the board of zoning appeals.

Any person, official or governmental agency dissatisfied with any order or determination of the board of zoning appeals or the board of county commissioners may bring an action in the district court of the county to determine the reasonableness of any such order or determination.

(c) The board of county commissioners may establish a scale of reasonable fees to be paid in advance by the owner of any property at the time of making application for an appeal or variance.

History: L. 1984, ch. 96, § 7; May 3.



19-2963 Same; penalties for violations; actions for enforcement.

19-2963. Same; penalties for violations; actions for enforcement. Any county which adopts a resolution under the provisions of this act shall have power to declare the violation thereof a misdemeanor and punishable by a fine not to exceed $500 for each offense and to provide that each day's violation shall constitute a separate offense. Such counties also shall have the authority to maintain suits or actions in any court of competent jurisdiction for the purpose of enforcing the provisions of such resolution and to abate nuisances maintained in violation thereof. In case any building or structure is or is proposed to be erected, constructed, altered, converted or maintained, or any building, structure or land is or is proposed to be used in violation of any resolution enacted under this act, the county counselor or other appropriate authority of the county, and in the event the violation relates to a provision concerning floodplain zoning, the attorney general and the chief engineer of the division of water resources of the Kansas department of agriculture, in addition to other remedies, may institute injunction, mandamus, or other appropriate action or proceeding to prevent such unlawful erection, construction, reconstruction, alteration, conversion, maintenance, use or to correct or abate such violation or to prevent the occupancy of such building, structure or land. Any person, company, corporation, institution, municipality or agency of the state or federal government who violates any provision of a resolution relating to floodplain zoning, shall be subject to the penalties and remedies provided for herein.

History: L. 1984, ch. 96, § 8; L. 2004, ch. 101, § 68; July 1.



19-2964 Same; reasonableness of regulations; appeal.

19-2964. Same; reasonableness of regulations; appeal. Any person having an interest in property affected may have the reasonableness of any such act, regulation or amendment thereto determined by bringing an action against the board of county commissioners in the manner set out in K.S.A. 19-223, and amendments thereto, within 30 days after the making of a decision on such act, regulation or amendment. Such action shall be brought in the district court of the county.

History: L. 1984, ch. 96, § 9; May 3.



19-2965 Same; existing zoning and planning continued in force until adoption of comprehensive plan.

19-2965. Same; existing zoning and planning continued in force until adoption of comprehensive plan. Any comprehensive plan or part thereof, subdivision regulations or zoning regulations adopted by the board of county commissioners under the provisions of K.S.A. 19-2901 to 19-2913, inclusive, and amendments thereto, shall continue in force and effect until a comprehensive plan or part thereof, subdivision regulations or zoning regulations are adopted as provided in this act.

History: L. 1984, ch. 96, § 10; May 3.



19-2966 Severability of act.

19-2966. Severability of act. If any provision of this act is held to be invalid, such invalidity shall not affect the validity of other provisions of the act which can be given effect without the invalid provision.

History: L. 1984, ch. 96, § 11; May 3.






Article 30 DROUGHT-RELIEF MACHINERY AND EQUIPMENT

19-3001 Drought emergency resolution; purchase of pumping equipment. W

19-3001. Drought emergency resolution; purchase of pumping equipment. Whenever the board of county commissioners of any county of the state of Kansas shall declare by resolution that a drought emergency exists, they are hereby authorized and empowered to appropriate and expend from the general fund of the respective counties, such amount as it shall deem necessary for the purpose of purchasing pumping equipment for operation of drought-relief wells or for pumping from streams, and other machinery, equipment and materials, including fuel, deemed necessary for construction or maintenance of drought-relief water-supply projects.

History: L. 1941, ch. 6, § 1; June 30.



19-3002 Same; management and operation; records and statements; fees for water delivered to user from drought-relief wells; disposition of moneys.

19-3002. Same; management and operation; records and statements; fees for water delivered to user from drought-relief wells; disposition of moneys. The above-mentioned machinery and equipment, when so purchased or otherwise acquired shall remain the property of the county, and shall be operated under management of a proper person selected by the board of county commissioners, and the operator so named shall keep a record of the costs of fuels and materials and the actual costs of operation of such machinery and equipment used in the construction and maintenance of each drought-relief water-supply project, and he shall file a statement of the costs of fuels and materials used on each project with the county clerk, and such statement shall be a part of the public record; and if water shall be sold by the board of county commissioners from any such well as hereinafter authorized, said person shall keep a record of all sales of water. The board of county commissioners may fix, charge and collect a reasonable fee for water delivered to users from any drought-relief well drilled, constructed or obtained under the provisions of this act. Said moneys when collected shall be paid into the county treasury and the county treasurer shall credit the same to a special fund which shall only be used for the purpose of paying the costs of the maintenance and operation of said well and for the construction of any new well when necessary.

History: L. 1941, ch. 6, § 2; L. 1963, ch. 196, § 1; June 30.



19-3003 Same; duties of county commissioners.

19-3003. Same; duties of county commissioners. The boards of county commissioners in the various counties of the state are hereby authorized to sponsor or direct activities for digging wells for drought-relief and other activities for water conservation and emergency water supplies.

History: L. 1941, ch. 6, § 3; June 30.



19-3004 Same; renting of county equipment; tax levy for unpaid amounts.

19-3004. Same; renting of county equipment; tax levy for unpaid amounts. Said boards of county commissioners are authorized, in addition to the authority granted in K.S.A. 68-141a, to rent or hire to owners of land in the county for drought-relief purposes, county trucks, machinery and equipment, under supervision of its operators or employees and upon the agreement of said person to pay into the treasury of said county for credit to proper funds of said county, the amount charged for use of the equipment. All such unpaid amounts outstanding on September 1 of each year shall become a lien upon the entire contiguous tract of land owned by such person upon which said works were performed, and the county clerk shall spread upon the tax roll prepared by him, the balance of the amount due as shown by statement supplied by its operator, and the amount of said lien shall be collected as other taxes.

History: L. 1941, ch. 6, § 4; June 30.






Article 31 CEMETERIES

19-3101 Donation of cemetery lands by cities; ordinance; donation of cemetery land by township.

19-3101. Donation of cemetery lands by cities; ordinance; donation of cemetery land by township. (a) The governing body of any city may donate and convey to the county in which such property is located any lands or property which it has acquired for cemetery purposes or which is now being used as a cemetery by such city. Such donation and conveyance shall be made by the passage of an ordinance by the governing body of such city. The board of county commissioners of any such county may accept such donation and conveyance by the adoption of a resolution by the board of county commissioners providing for such acceptance.

(b) The township board of any township may donate and convey to the county in which such property is located any lands or property which the township has acquired for cemetery purposes or which is now being used as a cemetery by such township. Such donation and conveyance shall be made by the adoption of a resolution by the township board. The board of county commissioners of any such county may accept such donation and conveyance by the adoption of a resolution by the board of county commissioners providing for such acceptance.

History: L. 1941, ch. 173, § 1; L. 2003, ch. 145, § 1; July 1.



19-3103 Same; payment of collected tax moneys to county.

19-3103. Same; payment of collected tax moneys to county. Upon acceptance of such property by the board of county commissioners, all cemeteries and cemetery property donated and conveyed to the county under the provisions of K.S.A. 19-3101, and amendments thereto, shall become the property of the county and shall be used for cemetery purposes. If at the time of the conveyance of any such cemetery lands or property to the county, any city or township shall have on hand any tax moneys which were levied for the purpose of paying for the maintenance and care of the cemetery so donated and conveyed, the governing body of such city or township shall pay the same into the county general fund and shall be used for the same purposes as the tax levy authorized by K.S.A. 19-3105, and amendments thereto.

History: L. 1941, ch. 173, § 3; L. 2003, ch. 145, § 2; July 1.



19-3104 Same; care and maintenance by county; purchase of adjoining lands; eminent domain.

19-3104. Same; care and maintenance by county; purchase of adjoining lands; eminent domain. Lands acquired for cemetery purposes under the provisions of this act by the county shall be under the control of the board of county commissioners and such board shall have full power to make and enforce all necessary rules and regulations pertaining to the custody, control and care of the cemetery and to determine and collect the price to be paid for lots therein: Provided, That all funds arising from the sale of lots in any cemetery so acquired shall be applied solely to the care and maintenance of such cemetery. The board shall have power to purchase land adjoining any such cemetery whenever in their judgment the same is needed for cemetery purposes. If the board of county commissioners cannot agree with the owner as to the price to be paid for any such land, condemnation procedure may be instituted by said board and prosecuted in the name of the county under the provisions of the law in similar cases.

History: L. 1941, ch. 173, § 4; June 30.



19-3105 Same; maintenance and care of cemetery; additional land; tax levy, use of proceeds.

19-3105. Same; maintenance and care of cemetery; additional land; tax levy, use of proceeds. The board of county commissioners is hereby authorized to make an annual tax levy on all taxable tangible property of the county for the purpose of providing a fund to be used for the maintenance and care of any cemetery acquired under the provisions of this act and for the purpose of obtaining additional land for any such cemetery and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1941, ch. 173, § 5; L. 1970, ch. 100, § 25; L. 1979, ch. 52, § 122; L. 1999, ch. 154, § 36; May 27.



19-3106 Abandoned or uncared for cemeteries or burial places; tax levy, use of proceeds.

19-3106. Abandoned or uncared for cemeteries or burial places; tax levy, use of proceeds. In any county in this state in which there is located a cemetery or other burial place in which three or more human bodies have been interred, and which cemetery or burial place has been abandoned and not cared for, for a period of at least five years, the board of county commissioners of the county is hereby authorized to provide for the care of such cemetery or burial place. For the purpose of providing funds for such care and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the board of county commissioners is authorized to make an annual tax levy on all taxable tangible property of the county.

History: L. 1949, ch. 221, § 1; L. 1970, ch. 100, § 26; L. 1979, ch. 52, § 123; L. 1999, ch. 154, § 37; May 27.



19-3107 Uncared for cemeteries or burial places; tax levy, use of proceeds.

19-3107. Uncared for cemeteries or burial places; tax levy, use of proceeds. In any county in which there is located a cemetery or other burial place in which ten (10) or more human bodies have been interred and which cemetery or burial place has not been cared for, for a period of the last five years, the board of county commissioners of said county is hereby authorized to provide for the care of such cemetery or burial place. For the purpose of providing funds for such care and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, said board may make an annual tax levy on all taxable tangible property of said county.

History: L. 1951, ch. 233, § 1; L. 1970, ch. 100, § 27; L. 1975, ch. 162, § 24; L. 1977, ch. 99, § 1; L. 1979, ch. 52, § 124; July 1.






Article 33 FLOOD CONTROL

19-3301 Counties in which federal agencies authorized to construct certain works; powers of county commissioners.

19-3301. Counties in which federal agencies authorized to construct certain works; powers of county commissioners. That in any county of the state of Kansas in which the corps of engineers of the United States army or other department or agency of the federal government shall be authorized by the congress to construct works for the prevention, control, or mitigation of floods or flood hazards upon or along any river or the tributaries thereof, lying or situate within said county, the board of county commissioners thereof shall, if in their opinion the said construction is necessary for the public welfare, have the power and they are hereby authorized to:

(a) Enter into an undertaking in the name of the county to hold the United States of America free from any damage to persons or property resulting during construction or after the completion thereof,

(b) to contract with the federal government in the name of the county that when said work is completed the said county will maintain, keep in repair, and operate such flood control works,

(c) to furnish all necessary lands, rights-of-way and easements, as provided in K.S.A. 19-3302, and any amendments thereto, and

(d) to regulate excavations in the vicinity of such flood control works as provided in K.S.A. 19-3309 and 19-3310.

History: L. 1945, ch. 391, § 1; L. 1955, ch. 168, § 1; L. 1971, ch. 93, § 1; April 19.



19-3302 Same; eminent domain.

19-3302. Same; eminent domain. That in any county, such as described in K.S.A. 19-3301, where it is required by the federal government as a condition to the construction of any flood control works as provided in this act, that the said county furnish the necessary lands, rights of way, or easements therefor, the board of county commissioners of said county is hereby authorized and empowered to acquire such lands, rights of way, or easements as may be necessary and said board is hereby authorized and empowered to acquire the same by purchase or by gift or by the exercise of the right of eminent domain, and there is hereby conferred upon the board of county commissioners, of such county the right of eminent domain to be exercised in the manner prescribed by article 2 of chapter 26 of the Kansas Statutes Annotated, and acts amendatory thereof or supplemental thereto.

History: L. 1945, ch. 391, § 2; June 28.



19-3303 Same; acquisition of property or easements; bonds; limitations; installments.

19-3303. Same; acquisition of property or easements; bonds; limitations; installments. Whenever in such county it shall be necessary to acquire any lands, rights of way, or easements under the provisions of this act, the cost thereof and expenses connected therewith shall be defrayed by the issuance of general obligation bonds of the county, to be issued by the board of county commissioners of such county without the necessity of an election, either in one issue or in separate issues from time to time as may be necessary and as determined by the board of county commissioners of said county, the proceeds thereof to be used for such purposes and no other, except as herein otherwise provided. The aggregate of any such bonds issued under this act or under any act of which this act is amendatory shall not be in excess of one percent of the assessed valuation of the county. All bonds issued under the provisions of this act shall mature in equal annual installments over a period of not more than fifteen (15) years and it shall be the duty of the county commissioners of such county to make an annual levy on all the taxable property in such county for the retirement of the principal and interest thereof as the same shall become due. The bonds provided for in this act shall not be subject to nor included in any restrictions or limitations upon the amount of bond indebtedness of said county contained in any other law now affecting said county.

History: L. 1945, ch. 391, § 3; L. 1953, ch. 156, § 1; L. 1978, ch. 99, § 28; April 25.



19-3304 Same; loss, damage or expense to county; insurance.

19-3304. Same; loss, damage or expense to county; insurance. That any loss, damage or expense for which the county or the board of county commissioners may be liable by reason of having entered into an indemnity agreement or undertaking to protect and defend the federal government against loss or damage resulting from or growing out of such flood control work may be paid for by said county from any funds on hand received from the sale of the bonds issued under the provisions of this act: Provided, That said board may for the purpose of saving and protecting the county from any such loss, damage or expense, apply for and purchase from any insurance or indemnity company authorized to transact business in this state, an insurance or indemnity policy or policies of insurance and pay the cost of obtaining the same from any funds received from the sale of bonds issued under the provisions of this act.

History: L. 1945, ch. 391, § 4; June 28.



19-3305 Same; maintenance and operation; tax levy, use of proceeds.

19-3305. Same; maintenance and operation; tax levy, use of proceeds. For the purpose of maintaining and operating such flood control works as shall be constructed by the United States army corps of engineers or other agency of the United States government, when the same shall have been completed and turned over to the county and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the board of county commissioners of such county shall be empowered to make an annual tax levy upon all of the taxable tangible property within the county. It shall be the duty of the board of county commissioners and the county engineer to keep all such flood control works in serviceable condition and to make such repairs as, from time to time, may be necessary.

History: L. 1945, ch. 391, § 5; L. 1970, ch. 100, § 28; L. 1979, ch. 52, § 125; L. 1999, ch. 154, § 38; May 27.



19-3306 Same; contracts for maintenance, repair or operation.

19-3306. Same; contracts for maintenance, repair or operation. That for the purpose of carrying out any of the provisions of this act, the board of county commissioners are hereby authorized to enter into agreements with the United States of America or any department or agency thereof and with any city or drainage district, or other county or body politic, as well as with any person, firm or individual whenever it shall be necessary as a condition to the construction of flood control works hereunder, and for the maintenance, repair or operation thereof.

History: L. 1945, ch. 391, § 6; June 28.



19-3307 Same; powers conferred by 19-3301 et seq. also vested in cities; issuance of bonds; tax levy, use of proceeds.

19-3307. Same; powers conferred by 19-3301 et seq. also vested in cities; issuance of bonds; tax levy, use of proceeds. Except as herein otherwise expressly provided, all of the rights, powers, authority and jurisdiction conferred on counties and boards of county commissioners by the provisions of chapter 19, article 33 of the Kansas Statutes Annotated are hereby also conferred upon and vested in any city located in any county such as described in K.S.A. 19-3301 and the governing body thereof.

The governing body of any such city, in the name of the city, shall have the power to enter into undertakings and contracts and make agreements in like manner and for like purposes as the board of county commissioners are authorized by this act to enter into undertakings and contracts and make agreements in the name of the county; and may acquire lands, rights-of-way and easements either within or without the limits of the city for like purposes as the board of county commissioners are authorized by K.S.A. 19-3302 and 19-3308 by purchase, gift or by eminent domain proceeding in the manner prescribed by K.S.A. 26-501 to 26-516, inclusive, and may issue general obligation bonds of the city to pay the costs thereof and expenses connected therewith in the manner now provided by law; but the aggregate of any such bonds so issued shall not be in excess of three and one-half percent (31/2%) of the total assessed tangible valuation of the city. The governing body of any city may issue additional general obligation bonds of the city for such purposes not in excess of one and one-half percent (11/2%) of the total assessed tangible valuation of the city, but before such additional bonds may be issued, the governing body of the city shall submit the question of the issuance of such additional bonds and the amount thereof to the qualified electors of the city at a regular city election or at a special election called for that purpose as provided by law. The total aggregate of all such bonds shall not be in excess of five percent (5%) of the total assessed tangible valuation of the city. Any city having a population of more than one hundred ten thousand (110,000) located in a county having a population of less than one hundred eighty thousand (180,000) may issue such bonds in an aggregate amount, including bonds outstanding and any bonds previously retired, which is not in excess of six and one-half percent (61/2%) of the total assessed tangible valuation of such city.

Such bonds shall not be subject to, nor included in any restrictions or limitations upon the amount of bonded indebtedness of said city contained in any other law. Funds received from the sale of bonds by any such city may be used to pay any loss, damage or expense for which the city or the governing body thereof may be liable in like manner as counties are authorized to pay such loss, damages or expense under the provisions of K.S.A. 19-3304. For the purposes of maintaining and operating such flood control works as shall be constructed by the United States army corps of engineers or other agencies of the United States government, when the same shall have been completed and turned over to the city, and for the purpose of maintaining and operating any flood control works or dikes heretofore or hereafter constructed for the purpose of protecting such city from floods and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, the governing body of such city shall be empowered to make an annual tax levy upon all the taxable tangible property within said city. It shall be the duty of the governing body of the city to keep all such flood control works and dikes in serviceable condition and to make such repairs as may, from time to time, be necessary. Such cities are authorized to regulate excavations within their city limits as provided in this section, K.S.A. 19-3301 and K.S.A. 19-3309. Applications for excavation permits filed with the city shall be first considered by the city engineer and subject to review by the city governing body in the manner prescribed by K.S.A. 19-3309 for the county engineer and the board of county commissioners.

History: L. 1945, ch. 391, § 7; L. 1947, ch. 202, § 1; L. 1957, ch. 189, § 1; L. 1963, ch. 197, § 1; L. 1963, ch. 234, § 49; L. 1965, ch. 180, § 1; L. 1970, ch. 69, § 18; L. 1971, ch. 93, § 4; L. 1975, ch. 494, § 31; L. 1979, ch. 52, § 126; July 1.



19-3308 Same; powers as to roads, bridges and culverts; bonds; limitation.

19-3308. Same; powers as to roads, bridges and culverts; bonds; limitation. That in any county engaging in flood control works under the provisions of article 33 of chapter 19 of the Kansas Statutes Annotated, the board of county commissioners may, by order of such board, lay out, relocate, alter, widen, vacate or construct such roads or highways, and build, alter, remove or replace such bridges or culverts, as the board of county commissioners may deem necessary or advisable in connection with such flood control works. All land required for the purposes herein stated shall be acquired by the board of county commissioners in the manner provided in K.S.A. 68-114: Provided, That general obligation bonds of the county may be issued as provided in article 33 of chapter 19 of the Kansas Statutes Annotated, and the proceeds thereof used to pay for such land and the costs, expenses and other charges occasioned by operations authorized in this act; but in no event shall the aggregate of bonds issued by any such county under the provisions of article 33 of chapter 19 of the Kansas Statutes Annotated, exceed, for all purposes, the amount therein provided of one percent of the assessed valuation of the county.

History: L. 1949, ch. 218, § 1; L. 1953, ch. 156, § 2; April 8.



19-3309 Same; regulation of excavation; permits; appeal.

19-3309. Same; regulation of excavation; permits; appeal. No excavation shall be made or commenced within one thousand (1,000) feet landward or riverward of the center line of any portion of a flood control works constructed under the provisions of chapter 19, article 33 of the Kansas Statutes Annotated without first obtaining a permit. Permits requested of the county shall be reviewed by the county engineer. If he determines that the proposed excavation shall be detrimental or will impair or endanger the function of any flood protection works, permission for such excavation shall be denied. If he determines that a restricted or conditional permit for excavation can be granted to the applicant which will not be detrimental or will not impair or endanger the function of such flood protection works he shall issue such restricted or conditional permit. If he determines that no impairment of or danger to such flood protection works will occur as a result of such excavation he shall issue a permit to the applicant. The issuance of any permits hereunder shall not authorize the violation of any existing zoning laws or building codes.

Any person feeling aggrieved by the determination of the county engineer may appeal his decision in writing to the board of county commissioners within ten (10) days of the determination and the board after a public hearing shall have authority to affirm, reverse or modify the determination.

History: L. 1971, ch. 93, § 2; April 19.



19-3310 Same; penalty for failure to obtain permit.

19-3310. Same; penalty for failure to obtain permit. Failure to obtain such permit from the proper authority prior to commencing excavation or excavating contrary to the authorization of such a permit is a class B misdemeanor.

History: L. 1971, ch. 93, § 3; April 19.



19-3311 Stormwater management and flood control; interlocal agreements; tax levy; procedure.

19-3311. Stormwater management and flood control; interlocal agreements; tax levy; procedure. (a) In 1988, 1989 or 1990, the board of county commissioners of any county that has entered into an interlocal agreement pursuant to K.S.A. 12-2901 et seq., and amendments thereto, for stormwater management and flood control may levy a countywide retailers' sales tax in an amount not to exceed 1/10th of 1% for the purpose of paying for the cost of stormwater management and flood control improvements as specified in such agreement. Such board shall utilize the revenue produced by such tax solely for the purposes of planning, constructing, maintaining and managing stormwater improvements as specified in the interlocal agreement. Such tax shall be in addition to the tax authorized by K.S.A. 12-187, and amendments thereto. Any county proposing to impose a retailers' sales tax authorized by this section shall adopt a resolution stating its intention to levy such tax. Such notice shall be published once each week for two consecutive weeks in the official county newspaper and if within 30 days after the last publication of the notice a petition signed by at least 4% of the qualified voters of the county requesting an election upon such question, an election shall be called and held thereon. Such election shall be called and held in the manner provided by the general bond law. If no protest or no sufficient protest is filed or if an election is held and the proposition carries by a majority of those voting thereon, the board of county commissioners, by resolution, may levy such tax. Except as provided herein, the tax authorized by this section shall be administered, collected and otherwise subject to the provisions of K.S.A. 12-187 to 12-197, inclusive, and amendments thereto.

(b) Upon receipt of a certified copy of the resolution authorizing the levy of a countywide retailers' sales tax pursuant to this section, the state director of taxation shall cause such tax to be collected in the county at the same time and in the same manner provided for the collection of the state retailers' sales tax. All moneys collected by the director of taxation pursuant to this section shall be credited to a "county stormwater management and flood control sales tax fund" which is hereby established in the state treasury. Any refund due on any county retailers' sales tax collected pursuant to this section shall be paid out of the "county stormwater management and flood control sales tax refund fund" which is hereby established in the state treasury and reimbursed by the director of taxation from collections of the sales tax authorized by this section. All county retailers' sales tax revenue collected pursuant to this section shall be apportioned and remitted at least quarterly by the state treasurer, on instruction from the director of taxation, to the treasurer of such county. Upon receipt thereof, the county treasurer shall deposit such revenue in a stormwater management and flood control fund.

(c) Nothing in this section shall be construed as prohibiting a county which does not levy a sales tax as provided herein from entering an interlocal agreement for stormwater and flood control improvements.

History: L. 1988, ch. 70, § 1; July 1.






Article 34 ELECTION COMMISSIONERS

19-3419 Counties over 130,000; appointment, term, removal; vacancies; qualifications, oath.

19-3419. Counties over 130,000; appointment, term, removal; vacancies; qualifications, oath. In counties of this state having a population exceeding 130,000, there shall be an office of commissioner of elections, which shall be administered by an election commissioner. The election commissioner shall be appointed by the secretary of state and shall hold office for a term of four years and until a successor is appointed and qualified. The secretary of state may remove the election commissioner for official misconduct. Upon occurrence of a vacancy in the office of county election commissioner, the secretary of state shall appoint a successor. If the vacancy occurs before the expiration of a term of office, the appointment shall be for the unexpired term. Such election commissioner shall have been a qualified elector and a resident of the county at least two years prior to appointment. Within 10 days after receiving official notice of the appointment and before entering upon the duties of the office, the election commissioner shall take, subscribe and cause to be filed in the office of the secretary of state an oath of office for the faithful discharge of official duties.

History: L. 1947, ch. 203, § 1; L. 1949, ch. 207, § 1; L. 1951, ch. 274, §12; L. 1953, ch. 157, § 1; L. 1955, ch. 169, § 1; L. 1957, ch. 191,§ 1; L. 1959, ch. 187, § 15; L. 1961, ch. 213, § 1; L. 1963, ch. 238, § 1; L. 1965, ch. 181, § 1; L. 1969, ch. 159, § 1; L. 1982, ch. 347, § 13; July 1.



19-3419a Salaries and car allowance of election commissioners.

19-3419a. Salaries and car allowance of election commissioners. The election commissioners in any county shall receive a salary in an amount to be fixed by resolution of the board of county commissioners of the county. On and after January 1, 1977, the compensation so fixed shall be in an amount not less than ten thousand dollars ($10,000) per annum. Such salary shall be an annual salary payable in equal monthly installments.

The election commissioner shall receive a car allowance in an amount to be fixed by resolution of the board of county commissioners.

History: L. 1969, ch. 160, § 1; L. 1972, ch. 153, § 28; L. 1973, ch. 175, §37; L. 1974, ch. 361, § 6; L. 1976, ch. 380, § 1; May 8.



19-3420 Assistant election commissioners; appointment, salary; expenses.

19-3420. Assistant election commissioners; appointment, salary; expenses. The election commissioner shall appoint one assistant, known as assistant election commissioner, who shall receive an annual salary to be fixed by the election commissioner and shall be paid in the same manner as other county officers and employees, and in addition the election commissioner shall certify to the board of county commissioners the amount necessary for clerk hire and expense, which amount shall be allowed by the board of county commissioners of said county. The board of county commissioners shall also authorize the statutory mileage allowance provided for in K.S.A. 75-3203 for the assistants of the election commissioner, to provide and maintain means of travel within their county. In counties having a population of more than two hundred thousand (200,000) the election commissioner shall appoint two (2) assistants, known as assistant election commissioners who shall be paid as provided for in this act.

History: L. 1947, ch. 203, § 2; L. 1949, ch. 207, § 2; L. 1953, ch. 212, § 14; L. 1955, ch. 169, § 2; L. 1957, ch. 245, § 20; L. 1961, ch. 213, § 2; L. 1963, ch. 238, § 2; L. 1965, ch. 181, § 2; L. 1968, ch. 259, § 1; L. 1969, ch. 160, § 2; July 1.



19-3421 Location of office.

19-3421. Location of office. The election commissioner shall maintain his office in suitable and convenient quarters in the courthouse or in some other place, to be provided by the board of county commissioners.

History: L. 1947, ch. 203, § 3; L. 1953, ch. 157, § 2; Jan. 1, 1954.



19-3422 Transfer of election powers and duties.

19-3422. Transfer of election powers and duties. All the jurisdiction, powers and duties now or hereafter conferred by law upon the county clerks and city, school and township officers relating to the conduct, supervision and control of elections, are hereby withdrawn from said county clerks and city, school and township officers, in all counties having a population of more than one hundred thousand (100,000), and the same are conferred upon the election commissioner appointed as provided in K.S.A. 19-3419; and all laws of the state relating to the registration, qualification, challenging and voting of electors at any election in any such county are conferred upon and made applicable to the county election commissioner.

History: L. 1947, ch. 203, § 4; L. 1968, ch. 406, § 54; April 30.



19-3423 General authority; seal.

19-3423. General authority; seal. (a) Election commissioners shall procure a seal of office, properly inscribed, and shall authenticate all official acts of the commissioner with such seal. The commissioner shall have full and complete power and authority over all elections in the county and shall see that such elections are conducted according to law.

(b) The election commissioner and assistant election commissioner shall have the general powers of a notary public in the performance of all notarial acts.

History: L. 1947, ch. 203, § 5; L. 1968, ch. 406, § 55; L. 1998, ch. 81, § 2; July 1.



19-3424 Powers, authority and duties; ward and precinct boundaries; notices of elections; printing ballots; election contests; budget.

19-3424. Powers, authority and duties; ward and precinct boundaries; notices of elections; printing ballots; election contests; budget. The election commissioner, as a part of his or her official duties shall have and exercise the following powers and authority:

(a) Such commissioner shall establish and fix the boundaries of wards and precincts within the county and in all cities the greater part of the population of which is located in said county. Such commissioner shall accept and file nomination and declaration papers of candidates and declarations of party affiliation.

(b) Such commissioner shall give notice by publication in the official county paper, at least fifteen (15) days before the holding of any election, except as otherwise provided by law, of the time of holding such election, and the officers at that time to be chosen, and any other matters to be voted upon.

(c) Such commissioner shall publish notice giving the proper party designation if required by law, the title of each office, the names and addresses of all persons seeking national and state offices and as certified to such county election officer by the secretary of state, as provided by law, and of all persons from whom nomination papers or declarations have been filed with such election officer as provided by law, giving the name and address of each, the title to such office, the day of the election, the hours during which the polls will be open and the location of the voting place in each precinct or area, and mail to all persons whose nomination or declaration papers are on file with such election officer, a copy of the first issue containing such publication notice.

(d) Such commissioner shall have charge of the printing of the ballots for all elections to which this act applies held within the county, or held within any city, school district, township or drainage district located in said county. Such commissioner shall conduct negotiations for the letting of the contract to print such ballots and shall let the contract, with the approval of the board of county commissioners.

(e) Such commissioner shall be the clerk of the court for the trial of contested elections except national and state elections, and all intentions to contest any election shall be filed with said election commissioner, and shall proceed in accordance with any laws of the state dealing with the subject.

On or before July 15 of each year, the election commissioner shall certify to the board of county commissioners an itemized statement showing the amount necessary to pay the salary of the election commissioner, the deputy election commissioner and other employees in the office of the election commissioner and other expenses of said office during the next ensuing budget year and the county commissioners shall cause the same to be included in the county budget for such ensuing budget year.

History: L. 1947, ch. 203, § 6; L. 1949, ch. 207, § 3; L. 1968, ch. 406, § 56; L. 1975, ch. 207, § 2; July 1.



19-3426 Boundaries of wards and precincts; availability of description; publication of changes.

19-3426. Boundaries of wards and precincts; availability of description; publication of changes. The election commissioner shall proclaim the boundaries of all wards and election precincts in the county. The description of such boundaries shall during all regular business hours be available for inspection in the office of the election commissioner. When any such boundaries are changed by the election commissioner, such changes shall be published once in the official paper of the county. Such publication shall be made at least 30 days prior to any election.

History: L. 1947, ch. 203, § 8; L. 1981, ch. 124, § 1; July 1.



19-3434 Conduct of elections; cooperation.

19-3434. Conduct of elections; cooperation. The purpose of this act is to take from the county clerks, city, school and township officers, in the counties to which this act applies, all power and authority now exercised by them in relation to the supervision, conduct and control of elections within each county to which this act applies, and it is hereby made the duty of all public officials to cooperate fully with the election commissioner in response to any written request made to them by said election commissioner to the end that the declared purposes of this act be made fully effective.

History: L. 1947, ch. 203, § 16; L. 1968, ch. 406, § 57; April 30.



19-3435 Same; how salaries and expenses paid.

19-3435. Same; how salaries and expenses paid. That the salaries and expenses of the office of the election commissioner as in this act provided, the cost of printing and distributing the ballots and all other expenses connected with county-wide elections whether primary, general or special elections, in counties having an election commissioner, shall be paid by the county. The expense of all drainage district elections shall be paid by the drainage district holding such election from the general fund of such drainage district.

History: L. 1947, ch. 203, § 17; L. 1949, ch. 207, § 8; L. 1961, ch. 198, § 1; L. 1965, ch. 184, § 1; June 30.



19-3435a Election commissioner; salaries and expenses of office; tax levy, use of proceeds.

19-3435a. Election commissioner; salaries and expenses of office; tax levy, use of proceeds. The board of county commissioners in any county having an election commissioner, is hereby authorized to make a tax levy in each year, in such amount as may be necessary in order to provide the necessary fund for the payment of the salaries and expenses of the office of the election commissioner and of election expenses as provided for in K.S.A. 19-3435 and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Said tax levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to nor within the aggregate tax levy limit prescribed by K.S.A. 79-1947, or acts amendatory thereof.

History: L. 1961, ch. 198, § 2; L. 1965, ch. 184, § 2; L. 1979, ch. 52, § 127; July 1.



19-3436 Transfer and delivery of books and records.

19-3436. Transfer and delivery of books and records. All files, books, records, papers, documents and data of every kind in any way pertaining to elections and necessary to the proper administration of election and voter registration and now under the jurisdiction and control of the city or school officers or the county clerk in any county to which this act applies shall be transferred and delivered over to the election commissioner appointed hereunder.

History: L. 1947, ch. 203, § 18; L. 1968, ch. 406, § 58; April 30.



19-3437 Establishment and changing of ward and precinct boundaries in Johnson county.

19-3437. Establishment and changing of ward and precinct boundaries in Johnson county. Notwithstanding the provisions of any statute to the contrary, in any county which has been declared by K.S.A. 19-2654 to be an urban area, all precinct boundary lines shall be established and may be changed from time to time, exclusively by the election commissioner of any such county. No precinct shall be divided by a ward boundary line, and if any ward territory is changed, under the provisions of this act, such that a precinct is divided by a ward boundary line, such county election commissioner shall change the boundaries of such precincts in accordance with this act within one (1) year.

History: L. 1969, ch. 161, § 1; July 1.



19-3438 Same; limitations; procedure.

19-3438. Same; limitations; procedure. Boundary lines of wards within the territory of any city shall be changed not more often than once each year at a time which will not interfere with any election procedure. Ward boundary lines within cities shall be changed only by the governing body of the city by ordinance duly enacted; in the event that any ward is established outside of a city, its boundaries shall be prescribed by order of the county election commissioner, which orders shall be published one time in the official county paper. In the event that the governing body of any city adopts an ordinance under the provisions of this act such that any election will be interefered with, the county election commissioner shall notify such governing body and the secretary of state. The governing body of such city shall immediately repeal such ordinance, and upon such repeal, ward boundary lines in such city shall exist as before the ordinance repealed was adopted. In the event that any such city fails to repeal such an ordinance, the secretary of state shall issue an order nullifying such ordinance, if in the opinion of the secretary of state, an election will be interfered with. Any such order shall be directed to the county election commissioner and the governing body of such city.

History: L. 1969, ch. 161, § 2; July 1.



19-3439 Establishment and change of ward and precinct boundaries in counties between 140,000 and 220,000; effect of city's proposed annexation ordinance on elections; delay of ordinance's effective date by county election officer; appeal by city.

19-3439. Establishment and change of ward and precinct boundaries in counties between 140,000 and 220,000; effect of city's proposed annexation ordinance on elections; delay of ordinance's effective date by county election officer; appeal by city. Notwithstanding the provisions of any statute to the contrary, in any county having a population of more than one hundred and forty thousand (140,000) and less than two hundred and twenty thousand (220,000), all ward and precinct boundary lines shall be established and may be changed from time to time, exclusively by the election commissioner of any such county. No precinct shall be divided by a ward boundary line. Whenever the governing body of any city proposes to adopt an annexation ordinance, at least seven (7) days prior to such adoption, it shall notify the county election officer by transmitting a copy of the proposed ordinance to him, together with a statement of the date the proposed ordinance, if passed, will take effect in accordance with the provisions of K.S.A. 12-523. If the county election officer is of the opinion that the date such ordinance takes effect will materially interfere with any election, he shall so certify, stating his reasons therefor, to the governing body of such city and deliver a copy of such certificate to the secretary of state. Whenever any such certificate is filed with the governing body of a city and the secretary of state, the ordinance to which it applies shall not take effect until the day after the election with which it will interfere, and if such an ordinance will materially interfere with the primary state-wide election in the opinion of the county election officer, such ordinance shall not take effect until the day after the state-wide general election. In the event that the governing body of any city which receives a certificate under this act is aggrieved thereby because the reasons for the opinion of the county election officer are deemed incorrect or insufficient, such governing body may appeal the decision to the district court. In any such case the district court shall advance the appeal for immediate determination as the public interest may require. A copy of any such appeal shall be filed with the secretary of state at the time the appeal is made, and the secretary of state shall file a statement of position with respect to the matter in controversy with the district court.

History: L. 1972, ch. 85, § 1; July 1.






Article 35 WATER SUPPLY AND DISTRIBUTION DISTRICTS

19-3501 Definitions.

19-3501. Definitions. As used in this act:

(a) "County commissioners," "county clerk," and "register of deeds" mean, respectively, board of county commissioners, county clerk and register of deeds of the county in which the greatest portion of the territory of any existing or proposed water district is located, unless otherwise specifically indicated;

(b) "commission" means the survey commission;

(c) "board" or "district board" or "governing body" means the water district board;

(d) "district" means water district; and

(e) "water utility" means any water district organized under this act, any city or rural water district or any public water utility operating under a certificate of convenience and necessity issued by the state corporation commission, whether such public water utility is privately or publicly owned.

History: L. 1951, ch. 240, § 1; L. 1985, ch. 100, § 1; July 1.



19-3502 Conditions and restrictions on organization and establishment; powers.

19-3502. Conditions and restrictions on organization and establishment; powers. One or more water districts, for the purpose of this act, may be organized, created and established in the manner hereinafter provided in any territory located in Miami, Franklin, Johnson and Wyandotte counties. Such water district or districts shall be located in territory outside the limits of any territory served by or included within the limits of any previously organized municipally-owned and operated public water supply and distribution system. Such water district or districts shall be organized, created and established without regard to county, township or city boundaries and no such counties, townships or cities in any territory in which a duly organized water district is located shall have or exercise any jurisdiction or control over the administration of such water district, except as specifically provided herein. Nor shall any such city, township, or county create, organize or establish any municipally-owned and operated water supply and distribution system in any territory actually served, supplied or serviced by any water district created under this act.

Each of such water districts shall be quasi-municipal body corporate with the power of eminent domain, which shall be exercised in the manner provided in K.S.A. 26-501 to 26-517, inclusive; such districts shall have power to enter into contracts; to sue and be sued; to establish, construct, purchase, operate and maintain a water supply and distribution system; to fix water rates; and to issue revenue bonds in the manner hereinafter provided to pay for the establishment, construction, purchase and operation of a water supply and distribution system or systems.

History: L. 1951, ch. 240, § 2; L. 1953, ch. 159, § 1; L. 1963, ch. 234, § 50; L. 1974, ch. 127, § 1; March 8.



19-3502a Inclusion of land located in other benefit districts.

19-3502a. Inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any water supply and distribution district created pursuant to K.S.A. 19-3501 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a water supply and distribution district.

History: L. 1997, ch. 143, § 10; May 8.



19-3503 Petition for creation; determination by county commissioners; notice and hearing; creation; ratification of districts previously established; disorganization.

19-3503. Petition for creation; determination by county commissioners; notice and hearing; creation; ratification of districts previously established; disorganization. Whenever 1,000 qualified electors within the territory of a proposed water district petition the board of county commissioners of any county for the creation of a water district, the board of county commissioners shall ascertain and determine whether the petition is in compliance with the provisions of this act, whether the description of the area is sufficient and whether the required number of qualified electors signed the petition which findings shall be incorporated in an appropriate order.

Subject to the provisions of K.S.A. 19-270, if the board of county commissioners finds that the petition is in compliance with this act, the boundaries of the territory are sufficiently described and the required number of qualified electors have signed the petition, the board of county commissioners shall fix a time for a hearing upon the petition. The board shall direct the county clerk to give notice of the hearing once each week for two consecutive weeks in a newspaper of general circulation within the proposed district, the last publication to be at least five days before the day fixed for the hearing. The notice shall describe the boundaries of the area as shown by the petition, shall state that the petition requests the creation of a water district as authorized by this act, shall state that a hearing will be held by the board of county commissioners on the petition, shall specify the day and hour of the hearing, and shall state that all persons may appear before the board of county commissioners at such hearing and be heard.

If after the hearing, the board of county commissioners determines that the interests of the area will be advanced by the creation of the water district and that a water district therein will be of public utility, the board shall establish the proposed water district by adopting an appropriate resolution. Wherever there is within a proposed water district a private or public water utility corporation which is operating under a certificate of convenience and necessity issued by the state corporation commission, the established area of the water district shall not be less than the area actually served at the time of the establishment of such district. No water district shall include lands which are served, supplied or serviced by a water distribution system or systems owned by a foreign corporation whose water supply is located or exclusively obtained from a city outside the state of Kansas nor shall any such district include lands owned by any such foreign corporations, contiguous to the area served by any such corporations and for which feed mains and other facilities for furnishing water have already been provided, without the consent of any such foreign corporations.

The board of county commissioners shall file a copy of the resolution creating the water district with the county clerk of every county in which a portion of the district is located. Whenever any water district has heretofore been created and established by any board of county commissioners under the provisions of K.S.A. 19-3501 to 19-3521, inclusive, and amendments thereto, in which members of the water district board have been elected and in which the issuance of revenue bonds for a purpose authorized by law has been approved by a majority of the qualified electors of the district voting on the proposition at an election called and held therein, the board of county commissioners, prior to the issuance of such revenue bonds by the water district, shall fix a time for a hearing upon the public utility of the water district so established and shall direct the county clerk to give notice thereof once each week for two consecutive weeks in a newspaper of general circulation within the district, the last publication to be at least five days before the day fixed for the hearing. Such notice need not describe the boundaries of the district as previously created and established but shall state the name or general location thereof, shall state that a hearing will be held by the board of county commissioners on whether or not the district is of public utility, shall specify the day and hour of the hearing and shall state that all persons may appear before the board of county commissioners at such hearing and be heard.

If after such hearing the board of county commissioners determines that the interests of the area within the district will be advanced by its creation and establishment and that the district will be of public utility, it shall so find and shall ratify and confirm the creation and establishment of the district by adopting an appropriate resolution. Upon such action by the board of county commissioners, the water district shall be a quasi-municipal body corporate with all of the powers and subject to all of the provisions of K.S.A. 19-3501 to 19-3521, inclusive, and amendments thereto, notwithstanding any irregularities or defects previously existing in the creation of the district.

If the board of county commissioners finds that the water district is not of public utility, the county clerk shall give written notice of such finding to the water district board. A finding that the water district is not of public utility shall be reconsidered by the board of county commissioners upon the written request of the water district board but only after a public hearing of which notice shall be given as provided in this section and no such hearing shall be held within six months after the date of a finding of no public utility. No water district shall issue its revenue bonds prior to a finding by the board of county commissioners that the district is of public utility as provided in this section. If after a finding by the board of county commissioners that the water district is not of public utility the water district board by affirmative vote determines that the district shall be disorganized, the district shall be disorganized in the manner provided in K.S.A. 19-3508, and amendments thereto.

History: L. 1951, ch. 240, § 3; L. 1953, ch. 159, § 2; L. 1957, ch. 192, § 1; L. 1981, ch. 173, § 60; L. 1986, ch. 70, § 10; May 15.



19-3504 Enlargement of district; petition.

19-3504. Enlargement of district; petition. Subject to the provisions of K.S.A. 19-270, whenever line extensions have been laid by any water utility operating under a certificate of convenience and necessity within the original district, within the certificated area as it existed on the effective date of this act and subsequent to the establishment and organization of such water district, the board of such water district shall upon petition of 51% of owners of land within such additional areas enlarge the boundaries of such original water district to include the additional areas in which such line extensions have been laid.

History: L. 1951, ch. 240, § 4; L. 1986, ch. 70, § 11; May 15.



19-3505 Board; election; terms; officers; oath; qualifications; salary; expenses; bonds.

19-3505. Board; election; terms; officers; oath; qualifications; salary; expenses; bonds. (a) Except as otherwise provided by this section, the governing body of any water district to which this section applies shall be a five-member board holding positions numbered one to five, inclusive. Each member shall be elected and shall hold office from the second Monday in January succeeding such member's election until four years thereafter and until a successor is elected and has qualified.

The first election of members of the governing body of any water district created after the effective date of this act shall be held on the first Tuesday in August of any even-numbered year, at which time members shall be elected for terms beginning on September 1 of the same year, and ending on April 30 of the third year following the beginning of such term, to positions numbered three, four and five. At such first election, members shall be elected for terms ending on April 30 of the first year following the beginning of such terms, to positions numbered one and two. Members first elected to positions one and two shall have terms of approximately eight months. Elections shall be held on the Tuesday following the first Monday in November of each odd-numbered year for the member positions whose terms expire in that year.

(b) From and after April 30, 1991, the governing body of the water district shall be composed of seven members. At the election held in 1991, positions numbered 1, 2, 6 and 7 shall be elected to four-year terms. At the election in 1993, positions numbered 3, 4 and 5 shall be elected to four-year terms.

(c) Elections shall be held on the Tuesday following the first Monday in November of each odd-numbered year for the positions which terms expire in that year. Members shall hold office from the second Monday in January following such member's election until four years thereafter and until a successor is elected and qualified. All elections shall be nonpartisan and shall be called and conducted by the county election officer. Laws applying to other local elections occurring at the same time and in the same locality shall apply to elections under this act to the extent that the same can be made to apply. Notice of the time and place of holding each election shall be published by the county election officer in a newspaper published in the county in accordance with procedures established in K.S.A. 25-105 and 25-209, and amendments thereto.

(d) In January, following each election, the board shall organize and not later than the second regular meeting following each election shall select from among its members a chairperson and a vice-chairperson. The vice-chairperson shall preside over any meetings at which the chairperson is not present. Vacancies occurring during a term shall be filled for the unexpired term by appointment by the remaining members. All members shall take an oath of office as prescribed for other public officials. The members of the board shall be qualified electors in the water district. Prior to accepting office, the water district shall obtain for each member-elect a corporate surety bond to the state of Kansas in the amount of $10,000, conditioned upon the faithful performance of the member's duties and for the true and faithful accounting of all money that may come into the member's hands by virtue of the office. Such bonds shall be filed in the office of the county clerk for the county in which the major portion of such water district is located after approval by the board of county commissioners of such county.

(e) Each member of the board shall receive a monthly salary in an amount determined by the board and shall be reimbursed for all necessary and reasonable expenses incurred in performing official assigned duties.

History: L. 1951, ch. 240, § 5; L. 1957, ch. 192, § 2; L. 1969, ch. 162, § 1; L. 1973, ch. 124, § 1; L. 1974, ch. 127, § 2; L. 1975, ch. 170, § 1; L. 1982, ch. 125, § 3; L. 1987, ch. 103, § 1; L. 1990, ch. 91, § 1; L. 2015, ch. 88, § 22; July 1.



19-3505a Issuance of no-fund warrants by board, when; expending moneys; tax levy, collection and disposition.

19-3505a. Issuance of no-fund warrants by board, when; expending moneys; tax levy, collection and disposition. In order to provide funds to meet necessary expenses in carrying on its regular activities and duties, as provided in K.S.A. 19-3505, the water district board provided for by said section 19-3505 may issue no-fund warrants in a total amount not exceeding one hundred fifty thousand dollars ($150,000) during the time after the members of the first board are duly qualified and before the issuance of bonds under the provisions of K.S.A. 19-3516. Such warrants shall be issued in like manner as other warrants and shall bear interest at a rate of not more than the maximum rate of interest prescribed by K.S.A. 10-1009 and shall be recorded by the secretary of the water district board and redeemed as provided in article 8 of chapter 10 of the Kansas Statutes Annotated. Such water district board is hereby authorized and empowered to expend all moneys raised by no-fund warrants issued under the provisions of this section although it has not adopted a budget for the period during which such expenditures are made.

At the first tax levying period after the issuance of any such warrants, the secretary of such water district board shall certify to the county clerk of the county in which the greatest portion of the area of the water district lies the total amount of no-fund warrants that have been issued together with the amount of interest due and to become due thereon prior to redemption. Thereupon, the county clerk shall determine the rate of tax necessary to be levied on all the taxable tangible property in the water district to redeem said warrants and to pay the interest thereon. Upon the determination of such rate of tax, said county clerk shall certify same to the board of county commissioners of every county in which any portion of the area of such water district lies and said boards of county commissioners shall levy such tax on all taxable tangible property in such water district in their respective counties. Upon the collection of such tax in any county other than the county in which the greatest portion of the area of the district lies, the county treasurer of such county shall transmit the same to the county treasurer of the county in which the greatest portion of the area of such district lies. The tax levies herein authorized shall be in addition to all other tax levies authorized or limited by law.

History: L. 1955, ch. 170, § 1; L. 1957, ch. 192, § 3; L. 1970, ch. 64, § 65; March 21.



19-3506 Survey commission; appointment; qualifications; personnel; survey report to board; approval of plan by board; publication; recordation.

19-3506. Survey commission; appointment; qualifications; personnel; survey report to board; approval of plan by board; publication; recordation. Whenever a water district has been created and a board elected as hereinbefore provided, said board shall cause a survey to be made and for such purpose, shall appoint a survey commission which shall consist of three (3) members, one of whom shall be a certified public accountant experienced in the field of water utilities, and one of whom shall be an experienced consulting hydraulic engineer and the third member of said survey commission shall be the nominee, if any, of the water utility corporation or corporations operating within the area comprising such district under a certificate of convenience and necessity, issued by the corporation commission.

Upon being appointed the survey commission may employ with the approval of the water district board such technical, professional and clerical personnel as may be necessary to assist it in the performance of the duties prescribed by this section. The survey commission shall make a complete survey of such water district; shall hold such hearings, make such investigations and examine such experts as deemed necessary, and shall prepare and complete a report as to the fair valuation of all facilities including but not limited to the distribution lines, water towers, meters and real and personal property owned by any such privately owned water utility company or corporation operating in said district and used in connection with the distribution of water in said district.

Said survey commission shall make such investigation as is necessary and shall prepare and complete a report of all public improvements necessary to secure and insure an adequate water supply and distribution system and the estimated costs thereof and to include in such report the estimated cost of additions, improvements and extensions anticipated to meet and fulfill the needs and requirements of the district, consider the possibility of increased requirements and increases in population and the need of construction of a waterworks or plants at a source of water supply within or without the water district or by contract with the adjacent or nearby cities or townships or both, within or without the state, or by both the construction of waterworks and the making of such contracts or otherwise. Said survey report shall contain a projection of estimated rates and rate schedules necessary to pay the cost of acquisition and operation of any existing water system operating within said area and the cost of additions, improvements and extensions thereto, including a projection of rates necessary to build water treatment plant at a source of supply and to amortize the revenue bonds and the interest thereon necessary to pay the cost of such facilities. The survey commission shall make a report of a factual nature and file the same with the water district board and furnish a copy to existing water utilities within the water district. Said board shall, if it deems necessary, expedient, or convenient, hold such hearings and make such studies and investigations as it deems advisable and shall not be bound in any way or manner by the report of the survey commission. The governing body of any such district shall within six (6) months after the filing of said survey report by the commission, approve by a majority vote a plan or program which it deems the most practical and economical for an adequate water distribution system and supply of water and shall cause to be published at least once in a newspaper of general circulation within the district such approved plan or program together with such other information as the board shall deem necessary which is pertinent to the plan or program approved by such board and a copy of such published information shall be filed with the county clerk of all the counties in which a portion of the district is located and shall be open to public inspection.

History: L. 1951, ch. 240, § 6; L. 1953, ch. 159, § 3; April 9.



19-3507 Elections, voting places; election officer, duties; candidates for office, filing as; election procedure and cost; eligible voters.

19-3507. Elections, voting places; election officer, duties; candidates for office, filing as; election procedure and cost; eligible voters. (a) The water district election shall be held in each election precinct, a part or all of which is located within such water district, except that if no other election is being held in a given election precinct on the same date as the water district election, the county election officer may provide one or more convenient voting places where the water district electors of such precinct may vote, which may be a voting place located in another precinct. The county election officer shall designate such voting places and the persons entitled to vote thereat in the election notice. The county election officer shall make a report in writing to the board of county commissioners of such election precincts and voting places, which report shall be filed with the county clerk of the county or counties in which such precincts and voting places are located and an entry thereof made upon the journal of the board or boards of county commissioners of such county or counties and if any change shall be made in such voting precincts and voting places by the county election officer, the same shall in like manner be reported to the board or boards of county commissioners, filed and entered as aforesaid. The polls for any election held under this act shall be open between the hours of 7 a.m. and 7 p.m.

(b) Any qualified person desiring to be a candidate for a position as a member of such board shall file a candidate's declaration of intention in the manner provided in K.S.A. 2015 Supp. 25-21a03, and amendments thereto, and K.S.A. 25-205, and amendments thereto, with the county election officer, indicating the number of the position for which such person is filing. No candidate shall be permitted to withdraw as a candidate after the deadline for filing such statements of candidacy. There shall be no primary election for members of the water district board. The county election officer shall publish names of all candidates in a newspaper of general circulation within the water district before such election in accordance with K.S.A. 25-209, and amendments thereto.

(c) Where the only election being conducted in an election precinct or voting place is the water district election, the cost of providing judges and clerks in such precinct or voting place shall be borne entirely by the water district, but where held in conjunction with other elections, the cost shall be prorated in the manner provided by article 22 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto.

(d) At least five days before any election, the county election officers of the various counties within which a portion of such district is located, in cooperation with the water district board, shall determine the voting areas where no other elections will be held in conjunction with the water district and the names of all qualified electors residing in the water district and located in such precincts and shall determine the election precincts which contain only a part of the water district and the names of all qualified electors residing in the water district and in such election precincts. A list of the qualified electors determined as hereinbefore provided shall be furnished by the county election officer to the judges of the voting precincts or voting places where such electors are entitled to vote.

(e) Qualified electors of any election precinct, the entirety of which is within the water district, shall be entitled to vote in such precinct and a separate list of their names need not be furnished.

(f) A voter shall not be eligible to vote in any election precinct other than the one in which such person resides unless no election is being held in such precinct, in which event, such voter shall be entitled to vote in the voting place designated by the county election officer.

(g) Such list furnished by the county election officer to the judges of each precinct shall be conclusive at all elections, except that one desirous of voting, whose name does not appear on such list, may proceed to the county election officer of the county and such officer may administer oaths and affirm witnesses to determine the right of anyone to vote who may claim erroneous omission from such list, and if such officer issues a certificate entitling the voter to vote, such certificate shall be accepted by the judges and clerks of the election. The list so furnished by the county election officer shall be conclusive at all elections held within the same year that the list is furnished.

History: L. 1951, ch. 240, § 7; L. 1957, ch. 192, § 4; L. 1963, ch. 198, § 1; L. 1969, ch. 162, § 2; L. 1970, ch. 139, § 1; L. 1975, ch. 204, § 1; L. 1976, ch. 137, § 1; L. 1977, ch. 100, § 1; L. 1983, ch. 123, § 1; L. 1990, ch. 91, § 2;  L. 2015, ch. 88, § 23; July 1.



19-3507a Same; notice of elections, requirements; canvass of elections; expenses, how paid.

19-3507a. Same; notice of elections, requirements; canvass of elections; expenses, how paid. The county election officer shall cause to be published in a newspaper of general circulation within the district, a notice of all elections held under this act. The notice shall address the qualified electors residing within the district and identify the precincts and voting places, state the time and place or places of voting, the purpose of the election and in revenue bond elections, shall state the aggregate amount to be expended and the amount of revenue bonds to be submitted for approval. Such notice also shall refer the electors to a reasonably detailed map of the district boundaries provided by the district's board and made available for public inspection at both the offices of the county election officer and the district's board. For any election other than an election held only for the purpose of electing persons to membership on the district's board such notice shall contain such other data as will enable the qualified electors to understand and comprehend the proposals to be submitted. In every election where the question of the issuance of revenue bonds is submitted, the election notice shall be published at the times and in the manner prescribed by K.S.A. 10-120, and amendments thereto. In all other elections, the election notice shall be published once and such publication shall be no more than 10 days prior to such election. In revenue bond elections the proposition shall be submitted to the qualified electors in substantially the following form:

Water district No. __________ of ______________ county, shall be authorized to obtain by construction, purchase, condemnation or otherwise, a water supply and distribution system at an estimated aggregate cost to the water district of ____________ dollars, and to issue revenue bonds not in excess of such amount in payment of the same.

Yes ☐

No ☐

Ballots, abstracts of election results, and all other supplies and materials shall be returned by the election boards upon closing of the polls to the county election officer. Elections held under this act shall be canvassed by the county board of canvassers as provided by law. All expenses of elections attributed to the water district shall be paid for out of the general funds of the water district.

History: L. 1969, ch. 162, § 3; L. 1984, ch. 105, § 1; July 1.



19-3507b Same; duties of election commissioner.

19-3507b. Same; duties of election commissioner. The election commissioner of Johnson county shall conduct all elections under this act. Members of the board of the water district in office on the effective date of this act shall continue to serve for the term for which they were elected and shall retain the same member positions as prior to the effective date of this act.

History: L. 1969, ch. 162, § 4; July 1.



19-3508 Revenue bonds; election; petition for resubmission; tax levies to pay expenses, when.

19-3508. Revenue bonds; election; petition for resubmission; tax levies to pay expenses, when. Before any water district shall be authorized to issue any revenue bonds for the establishment, construction, purchase, operation and maintenance of any water supply and distribution system or to incur any expenses therefor, except the necessary expenses involved in making the authorized survey, plans, specifications, rate structures and cost estimates, the question of issuance of such revenue bonds, to provide funds for the proposed plan or program as approved by the water district board shall be submitted to a special election of the qualified electors residing in such water district. The water district board may call such an election by resolution at any time, except as herein otherwise specifically provided. If said water district board shall fail to call such bond election within ninety (90) days after the date of approval of a plan or program, then it shall be mandatory upon said water district board to call such an election, whenever a petition, signed by one thousand (1,000) qualified electors residing within the area comprising the water district, is filed with said board. If a majority of the legal votes cast at such an election are in the affirmative, the water district board shall proceed to construct, purchase, condemn or otherwise acquire a water supply and distribution system and to issue revenue bonds in payment of the same. If the majority of legal votes cast at such special election are in the negative such water district may be disorganized by the affirmative vote of said water district board or said board may continue such water district in existence and upon a petition submitted to them signed by one thousand (1,000) qualified electors residing within the water district, resubmit the question of such public improvements upon the same or different preliminary plans at a future special election. No such special election shall be held within one (1) year after the rejection of such proposition.

If a majority of the legal votes cast at any bond election are in the negative, or if the votes are in the affirmative and for any reason notwithstanding such affirmative vote the properties of the privately owned water system cannot be or is not acquired by said district either by purchase or by condemnation or because of any fair value approved by the district court having jurisdiction is not found feasible and for such reason is not approved by the board or for any other reason, then in such event or events the water district board shall certify to the board of county commissioners a detailed statement of all expenses incurred prior thereto by the district that may not have been paid from funds derived from the issuance of no-fund warrants as authorized in K.S.A. 19-3505a. The county treasurer shall pay such expenses to the persons entitled thereto upon orders signed by the chairman of the board of county commissioners and attested by the county clerk. And thereupon the county clerk shall determine the rate of tax necessary to be levied on all the taxable, tangible property in the district to pay such expenses. Upon the determination of such rate of tax, said county clerk shall certify the same to the board of county commissioners of every county in which any portion of the area of such district lies and said boards of county commissioners shall levy such tax on all taxable, tangible property in such district in their respective counties. Upon the collection of such tax in any county other than the county in which the greatest portion of the area of the district lies, the county treasurer of such county shall transmit the same to the county treasurer of the county in which the greater portion of such district lies. For the purpose of enabling the county clerk to fix a rate of tax as hereinbefore prescribed, the county clerks of all other counties wherein any portion of the area of such district lies shall, on or before July 15 of each year certify to such county clerk determining said rate the total assessed valuation of the taxable, tangible property within the area of such district that lies within his county. Said tax levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to or within the aggregate tax levy limit prescribed by K.S.A. 79-1947, or acts amendatory thereof.

History: L. 1951, ch. 240, § 8; L. 1957, ch. 192, § 5; April 17.



19-3509 Management, control, maintenance and enlargement of system; supply water for other water utilities and political subdivisions; insurance for employees; property.

19-3509. Management, control, maintenance and enlargement of system; supply water for other water utilities and political subdivisions; insurance for employees; property. The water district board shall establish, manage, purchase, construct, operate, maintain and have the exclusive control of the water supply and distribution facilities and establish rules necessary for the safe, economical, efficient establishment, operation, maintenance and management of such water supply and distribution system. The board shall produce and supply water for domestic, industrial and municipal use to the inhabitants of the district and to other water utilities and political subdivisions of the state as provided by K.S.A. 19-3515, and amendments thereto. The board may improve, extend or enlarge the water supply and distribution system for such purposes. The board may authorize the payment of cost of group hospitalization, medical and surgical insurance benefits for its employees and officers and it may take by condemnation and acquire by purchase, gift, devise, or bequest such franchises and real or personal property either within or without the district as may be needed or convenient.

History: L. 1951, ch. 240, § 9; L. 1957, ch. 192, § 6; L. 1967, ch. 159, § 1; L. 1975, ch. 170, § 2; L. 1988, ch. 106, § 1; July 1.



19-3510 General manager; term, qualifications, duties; bond; retirement plans.

19-3510. General manager; term, qualifications, duties; bond; retirement plans. (a) The water district board may select and appoint a general manager who shall hold office at the pleasure of the board. Such manager shall be chosen on the basis of administrative ability and shall hold such college degree or degrees and experience as the board may deem appropriate. The general manager shall have such duties and responsibilities as shall be assigned by the board in the management of the water supply and distribution system. The board shall obtain for the general manager a surety bond conditioned upon the faithful performance of the manager's duties.

(b) The water district board may promulgate and adopt a retirement plan for all of its officers, employees, servants and agents.

History: L. 1951, ch. 240, § 10; L. 1957, ch. 192, § 7; L. 1975, ch. 170, § 3; L. 1986, ch. 109, § 1; July 1.



19-3511 Mains, waterworks and plants; eminent domain.

19-3511. Mains, waterworks and plants; eminent domain. Any water district established under this act is hereby empowered to connect with any source of water supply or to construct, operate and maintain waterworks or plants anywhere within twenty (20) miles of any boundary of such water district, either within or without the county; to lay mains from any such waterworks or plants through and under and along any street, public highway, alley, or park and across any public property to any boundary of such water district; to construct, operate, maintain, expand and extend waterworks or plants at any point along or near the lines of such water mains; and to acquire suitable grounds by purchase or by appropriate proceedings in condemnation for the construction, extension, expansion, operation or maintenance of any mains, waterworks or plants mentioned herein. Such condemnation proceedings shall be exercised in accordance with the provisions of K.S.A. 26-501 to 26-516, inclusive. Such district shall have jurisdiction over any such grounds acquired outside the water district the same as if such grounds were within the district as far as may be necessary in order to protect, maintain and operate such works.

History: L. 1951, ch. 240, § 11; L. 1963, ch. 234, § 51; Jan. 1, 1964.



19-3512 Annexation of territory or extension of boundaries; procedure; election; dissolution of certain rural water districts, when.

19-3512. Annexation of territory or extension of boundaries; procedure; election; dissolution of certain rural water districts, when. (a) Subject to the provisions of K.S.A. 19-270, and amendments thereto, any water district, formed under provisions of this act and owning or maintaining a water system, may annex adjoining territory for the purpose of supplying and distributing water in such territory upon the presentation to its board of a petition signed by the owners of 51% of the land in the area sought to be added to such water district. Such petition shall contain a description of the territory proposed to be annexed, by sections, or subdivisions of sections, according to the government survey or by metes and bounds. The board may annex the territory described if it finds the annexation will be of benefit to the district. Copies of all annexation resolutions and petitions shall be filed in the office of the county clerk and in the office of the register of deeds of all counties in which a portion of such district lies.

(b) The board of any water district organized hereunder and the board or governing body of any other water utility, as defined by K.S.A. 19-3501, and amendments thereto, which adjoins such district are hereby authorized and empowered to enter into an agreement providing for the extension of the boundaries of such water district to include part or all of another water utility or area served by the other water utility. Such agreement may provide, but not necessarily be limited to, the terms and conditions for: (1) The transfer of control and ownership of such other water utility's water supply and distribution system, including all property, equipment, records, reports and funds, to the water district; (2) the continued service to customers of such system by such district; and (3) the assumption of all or part of the revenue bond liability and any other outstanding obligations of such other water utility.

The water district board and the governing body of such other water utility shall each adopt a resolution approving such agreement, and a copy of such agreement shall be filed for public inspection in the office of the county clerk of each county in which a portion or all of the area served by such district or such other water utility lies. The water district board shall cause notice of the approval of the agreement to extend the boundaries of such district and the offices in which it has been filed to be published once in a newspaper or newspapers of general circulation in the areas served by such district and such other water utility. Such notice shall state that the proposed extension shall be made unless there is presented to the water district board or the governing body of such other water utility a protest petition as hereinafter provided. No protest may be presented by any stockholder of any such other water utility which has approved such agreement.

If, within 60 days after publication of such notice, there is presented either to the water district board or to the governing body of any such other water utility a written protest against the proposed extension signed by qualified electors of the water district or of the area served by any such other water utility, respectively, equal to 2% of the qualified electors who voted at the last preceding general election, the board or the governing body of the other water utility shall present such proposed extension to the qualified electors of the water district or of such other water utility at a special election called and held in the same manner provided by K.S.A. 19-3507a and 19-3508, and amendments thereto. The boundary extension shall not be made unless approved by a majority of the qualified electors voting thereon at the election hereinbefore required.

(c) Notwithstanding the provisions of K.S.A. 82a-629, and amendments thereto, whenever the water district enters an agreement pursuant to subsection (b) with a rural water district and such agreement provides for the: (1) Total transfer of the rural water district's water supply and distribution system; (2) continuation of service to all customers of the rural water district; and (3) assumption of all revenue bond liability and any other outstanding obligations of the rural water district, the rural water district shall be dissolved if the agreement and the published notice so provide.

History: L. 1951, ch. 240, § 12; L. 1957, ch. 192, § 8; L. 1963, ch. 199, § 1; L. 1975, ch. 170, § 4; L. 1985, ch. 100, § 2; L. 1986, ch. 70, § 12; L. 1988, ch. 107, § 1; July 1.



19-3514 Rules and regulations relating to use of water and rates therefor; cost of extensions.

19-3514. Rules and regulations relating to use of water and rates therefor; cost of extensions. The water district board shall adopt and make available to the public rules and regulations relating to, among other things, the use of water, the rates of charge for its consumption and related services and the connection, expansion, improvement, construction and additions to water mains and the distribution system. Upon application for water main extensions and full compliance with the rules and regulations by the applicant, the board shall cause to be constructed such extensions which shall become the property of the water district. Upon completion of construction, the actual cost thereof shall be determined by the board and any excess in an advanced payment shall be returned to the applicant or any shortage therein collected by the board.

Where the board has specified and constructed a main extension of larger diameter than would otherwise be required for the immediate area to be served in order to serve additional areas anticipated to be developed, the board shall not impose the increased costs attributable to such increase in diameter upon the applicant.

History: L. 1951, ch. 240, § 14; L. 1957, ch. 192, § 9; L. 1961, ch. 157, § 1; L. 1963, ch. 199, § 2; L. 1977, ch. 101, § 1; July 1.



19-3515 Contracts with other water utilities or public agencies to supply water; rates and charges.

19-3515. Contracts with other water utilities or public agencies to supply water; rates and charges. Any water district board may contract with any other water utility, as defined by K.S.A. 19-3501, and amendments thereto, or any school district, state department, state institution, board of county commissioners of any county, township, municipality or political subdivision of the state of Kansas, for the purpose of supplying water. Such other water utility, school district, state department, state institution, county commissioners, township boards, municipalities and political subdivisions of the state are hereby authorized to contract and pay reasonable rates and charges for such water and for additions for enlargement of the water supply and distribution system which are attributable to the demand for water by such entities located outside the district. Any such contract may extend for a period of years not longer than the period for which revenue bonds are issued.

History: L. 1951, ch. 240, § 15; L. 1985, ch. 100, § 3; L. 1988, ch. 106, § 2; July 1.



19-3516 Issuance, sale, registration and terms of revenue bonds; fixing of service rates and charges; deposit and use of revenues; sinking fund; liens; annual audits; bids, when; exceptions; lease purchase agreements; finance leases.

19-3516. Issuance, sale, registration and terms of revenue bonds; fixing of service rates and charges; deposit and use of revenues; sinking fund; liens; annual audits; bids, when; exceptions; lease purchase agreements; finance leases. (a) Any water district board may issue and sell revenue bonds to finance the cost of acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement of any such water supply and distribution system. The board shall fix by resolution such rates, fees and charges for the services furnished by such water supply and distribution system as may be reasonable and necessary and provide for the manner of collecting and disbursing such revenues subject to the limitations hereinafter contained.

Revenues derived from the operation of any such water supply and distribution system shall be deposited in a responsible bank within the county in which the greatest portion of such water district is located and the deposits shall be governed by article 14 of chapter 9 of the Kansas Statutes Annotated and shall not be used except for the purpose of: (1) Paying wages and salaries of all officers and employees; (2) paying the cost of operation; (3) paying the cost of maintenance, extension and improvement of such water supply and distribution system; (4) providing an adequate depreciation fund; and (5) creating reasonable reserves for such purposes. All revenues over and above those necessary for the above enumerated purposes shall be placed in a reserve fund which, together with any moneys not currently needed which have been set aside for the purposes described in (4) and (5) above, may be invested in accordance with the provisions of K.S.A. 10-122, and amendments thereto, or K.S.A. 10-131, and amendments thereto. Such reserve fund shall be used solely for improving, extending or enlarging the district's water system or for the retirement of revenue bonds issued hereunder and the payment of interest thereon. Such revenue bonds are hereby made a lien on the water supply and distribution system and on the revenues produced from such water supply and distribution system but shall not be general obligations of the issuing water district. Such revenue bonds shall not be taken into account or in any way be a limitation upon the power of the water district to issue bonds for any other purpose. All revenue bonds issued under this act shall be signed by the chairperson of the issuing water district board and attested by the secretary and shall contain recitals stating the authority under which such bonds are issued; that they are issued in conformity with the provisions, restrictions and limitations of that authority; that such bonds are to be paid by the issuing water district from the revenues derived from the rates, fees or charges herein mentioned and not from any other fund or source; that the same have been registered in the office of the county clerk of the various counties in which the issuing water district is located and in the office of the treasurer of the state of Kansas, respectively; and that such bonds are negotiable. All such bonds, when registered and issued, as herein provided, shall import absolute verity, and shall be conclusive in favor of all persons purchasing such bonds, that all proceedings and conditions precedent have been had and performed to authorize the issuance thereof. The provisions of K.S.A. 10-112, and amendments thereto, shall not apply to any bonds issued under this act.

(b) Revenue bonds issued under this act shall mature not later than 40 years after the date of the bonds; may be subject to redemption prior to maturity, with or without premium, at such times and upon such conditions as may be provided by the water district board; and shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. The board may sell such bonds in such manner and for such price as it determines will best effect the purposes of this act. In no case where revenue bonds are issued under this act shall the total amount received therefrom be in excess of the actual cost of the plan or program which includes, in addition to all expenses incurred in the acquiring of a water supply and distribution system, all expenses incurred prior to and including the bond election, the no-fund warrants outstanding under the provisions of K.S.A. 19-3505a, and amendments thereto, and unpaid at the time such revenue bonds are issued and all costs of operation and maintenance of such water supply and distribution system estimated to be necessary for a period of two years immediately following the acquisition of such system and the amount necessary to pay the salaries of the water district board due from the date the first member of the first board is elected. Whenever any such water district board has sufficient revenues to pay the operational and maintenance cost and the board members' salaries, then such expenses shall be paid out of such revenues and any surplus funds remaining from the sale of revenue bonds shall be transferred to the revenue bond sinking fund of the water district. No water district or county in which a portion of such water district lies shall have any right or authority to levy taxes to pay any of the principal of or interest on any such bonds or any judgment against the issuing water district on account thereof, and the provisions of K.S.A. 10-113, and amendments thereto, shall not apply to any bonds issued hereunder. All water district boards created by this act by appropriate resolution shall make provisions for the payment of such bonds by fixing rates, fees and charges, for the use of all services rendered by such water district, which rates, fees and charges shall be sufficient to pay the wages and salaries of all officers and employees and the costs of operation, improvement and maintenance of the water supply and distribution system; to provide an adequate depreciation fund and an adequate sinking fund to retire such bonds and pay the interest thereon when due; and to create reasonable reserves for such purposes. Such fees, rates or charges shall be sufficient to allow for miscellaneous and emergency or unforeseen expenses. The resolution of the water district board authorizing the issuance of revenue bonds may establish limitations upon the issuance of additional revenue bonds payable from the revenues of the district's water supply and distribution system or upon the rights of the holders of such additional bonds and may provide that additional revenue bonds shall stand on a parity as to the revenues of the water district and in all other respects with revenue bonds previously issued on such conditions as specified by the board in such resolution. Such resolution may include other agreements, covenants or restrictions deemed necessary or advisable by the district board to effect the efficient operation of the district's system and to safeguard the interests of the holders of the revenue bonds and to secure the payment of the bonds and the interest thereon.

(c) The water district board shall cause an audit to be made annually by a licensed municipal public accountant or by a certified public accountant of the operations of any water supply and distribution system created hereunder for which revenue bonds have been issued by any water district, and, if the audit discloses that proper provision has not been made for all of the requirements of this section, the water district board shall proceed promptly to cause rates to be charged for the water supply and distribution services rendered which will adequately provide for the requirements set out herein. Within 30 days after the completion of such audit, a copy of the audit shall be filed with the county clerks of the various counties in which such water district is located, and such audit shall be open to public inspection.

(d) The water district board, by a majority vote of the members thereof, may contract for repairs, alterations, extensions or improvements of the water supply and distribution system and issue revenue bonds to pay the cost thereof without submitting to a vote of the electors of such water district the proposal to contract for the making of such repairs, alterations, extension and improvements and to issue revenue bonds to pay the costs thereof. All contracts for any construction of all or part of the water system, or for repairs, extensions, enlargements or improvements to any such water supply and distribution system created under this act, the cost of which exceeds $25,000 shall be awarded on a public letting by the water district board to the lowest responsible bidder, and in the manner provided by K.S.A. 19-214, 19-215 and 19-216, and amendments thereto, except that the required notice of letting contracts shall be seven days if the cost does not exceed $100,000 and 30 days if the cost exceeds $100,000. Whenever the board finds that an unforeseen occurrence or condition has created a public exigency requiring immediate delivery of materials or performance of services, it may declare an emergency and shorten or entirely dispense with the bidding procedure.

(e) Where goods for use by the water district can be more advantageously acquired by lease-purchase or financing leases than by full initial payment of the purchase price or conventional leasing that is neither a sale nor creates a security interest, the water district board, by a majority vote of the members thereof, may approve the use of lease-purchases or financing leases or authorize the general manager to make such determinations and approvals within any limitations designed by the board.

History: L. 1951, ch. 240, § 16; L. 1957, ch. 192, § 10; L. 1970, ch. 64, § 66; L. 1975, ch. 170, § 5; L. 1977, ch. 54, § 31; L. 1983, ch. 49, § 71; L. 1984, ch. 106, § 1; L. 1985, ch. 101, § 1; L. 1987, ch. 103, § 2; L. 1998, ch. 47, § 1; July 1.



19-3516a Refunding water district revenue bonds issued under 19-3516; conditions.

19-3516a. Refunding water district revenue bonds issued under 19-3516; conditions. Any water district board having issued revenue bonds under the provisions of K.S.A. 19-3516 may, from time to time, without an election, issue revenue bonds to refund any previous issue or part thereof of its outstanding revenue bonds. Such refunding bonds shall be issued in accordance with and subject to the provisions of K.S.A. 10-116a.

History: L. 1963, ch. 200, § 1; L. 1977, ch. 58, § 15; May 18.



19-3517 Procedure for purchase or acquisition of existing water supply and distribution system; assumption of indebtedness.

19-3517. Procedure for purchase or acquisition of existing water supply and distribution system; assumption of indebtedness. In any water district so created and established as provided for in this act, the water district board may by resolution, declare it necessary for the benefit and interest of the water district to negotiate a purchase or otherwise acquire, control and operate such water supply and distribution system.

Upon the passage of such resolution, a certified copy shall be filed with the county clerk of the county in which a greatest portion of such water district is situated with a certificate of service stating that a copy of such resolution has been served on the secretary of the corporation owning such water supply and distribution system serving the water district, following which the water district board and the owner of the water supply [and] distribution system may negotiate a written agreement providing and setting forth terms, conditions and arrangements mutually agreeable to the water district board and the owner of said water supply and distribution system pursuant to which the water district may purchase and acquire the existing water supply and distribution system: Provided, That such purchase and acquisition shall not be made until and unless the question of making such purchase and acquisition shall have been submitted to a vote of the legal electors residing in the water district at a special election and a majority of those voting on the question shall have declared by their votes to be in favor of such purchase and acquisition; and such election shall be called, noticed, held and canvassed in like manner as provided in K.S.A. 19-3507 and 19-3508 for elections to issue revenue bonds for such water district except as herein otherwise provided; and that at any such election the question of the issuance of revenue bonds may also be submitted but such question, if so submitted, shall be submitted and voted on as a separate proposition. A copy of such negotiated agreement shall be published as a part of the notice of the special election at which the question of the purchase and acquisition of the existing water supply and distribution system pursuant thereto is to be voted upon. The proposition shall be stated on the ballot and submitted to the qualified electors in substantially the following form:

Water district No. __________ of ______________ county, shall be authorized to acquire by purchase, in accordance with the terms of the negotiated agreement published in connection with the notice of this election, the water supply and distribution system of

________________________________

(Here insert name of owner of water supply

and distribution system)

at an estimated aggregate cost to the water district of ____________ dollars.

Yes ☐  No ☐

If the proposition to purchase and acquire said water supply and distribution system in accordance with the negotiated agreement is not approved by a majority of the votes cast at the special election when such question is submitted to a vote of the electors or, if the water district board is unable to negotiate an agreement to purchase and acquire the existing water supply and distribution system which is agreeable to said board, a written petition shall be presented by the water district board to the district court of the county in which the greatest portion of such water district is located, which shall set forth the action of said water district board relative thereto, and the resolution so adopted by the water district board and shall contain a prayer for the appointment of appraisers if necessary to ascertain and determine the value of such water supply and distribution system. Thereupon a time and place shall be fixed by the court for the hearing thereof, notice of which shall be given by the clerk of the court at least ten (10) days prior thereto, in writing to the person, partnership, company or corporation owning said water supply and distribution system and to all persons of record having or claiming liens on such property and by causing a notice thereof to be published once a week for three (3) consecutive weeks in a newspaper of general circulation in the county in which the water district is located, the last publication to be not less than three (3) nor more than ten (10) days prior to such hearing.

At said hearing, the court or the judge thereof, in which said petition is filed, shall examine said petition and determine whether the petitioner has the power of eminent domain, and if found in the affirmative, such finding shall be entered in the record and the court or judge thereof shall thereupon make an order granting such petition. The court or judge thereof shall thereupon appoint three (3) appraisers, one (1) of whom shall be a licensed hydraulic engineer. The three (3) appraisers shall take an oath to faithfully, honestly and to the best of their skill and ability, appraise and ascertain the fair cash value of said water supply and distribution system and all appurtenances thereunto belonging or in any way appertaining. The said appraisers shall carefully examine said water supply and distribution system and may examine experts and persons familiar with the cost of construction and reproduction of such plant, and may resort to any other means by which they may arrive at the value thereof, and at a hearing the time and place of which shall be fixed by majority vote of the three (3) appraisers, who shall give written notice of such hearing to the water district board and to the person, partnership, company or corporation owning such water supply and distribution system and the water district board and the person, partnership, company or corporation owning such water supply and distribution system or either of them may produce such testimony before said appraisers as in their judgment seems material, necessary and desirable: Provided, That said appraisers may by majority vote terminate any such hearing of testimony. Said appraisers shall make their report in writing under oath and file the same with the clerk of the district court. Thereupon at a time and place to be fixed by the court, a hearing shall be had upon said report and the exceptions thereto. The clerk of the court shall give written notice of said hearing to the water district board and to the person, partnership, company or corporation owning any such water supply and distribution system. All exceptions to the appraisers' report must be in writing and filed with the clerk of the district court ten (10) days prior to the time fixed for the hearing of same. Thereupon the court shall confirm, reject or modify said report and its decision shall be a final order from which an appeal may be taken to the supreme court. If the water district board elects to pay the award of said appraisers as approved by the district court, it may do so at any time within six (6) months, from the date of the final order of the district court on the appraisers' report, if no appeal to the supreme court is taken, or from the date of final judgment in case an appeal is thereafter determined, by paying the amount of the award to the clerk of the court and thereupon the title and right of possession of such water supply and distribution system and appurtenances thereto belonging or in any way appertaining shall vest absolutely in the water district and said water district shall be entitled to immediate possession thereof and all remedies provided by law for the security of such title and possession.

When and if the purchase money is paid into the court for such water supply and distribution system it shall be paid out only upon the order of the court. If there are any liens or encumbrances upon such plant, the nature and extent thereof shall be ascertained by the court after fixing a time for the hearing, of which all parties in interest shall have sufficient notice. The ascertained liens and encumbrances shall first be paid out of the said fund and the balance to the person, partnership, company or corporation owning such plant. If the water district board shall not within six (6) months comply with all of the terms of the final order of the district court or appeal therefrom, judgment for the cost of such proceedings, including appraisers' fees, which the court shall have power to fix, shall be entered against said water district. No condemnation proceedings instituted under the provisions of this act for the acquisition of an existing water supply and distribution system shall be maintained unless all of the real and personal property of such existing water supply and distribution system is included therein. If the water district board acquires the properties of a privately owned water district and supply system for and in the name of the water district by purchase, pursuant to a negotiated agreement, or otherwise it may assume in behalf of the district any outstanding indebtedness secured by a lien against said properties.

History: L. 1951, ch. 240, § 17; L. 1953, ch. 159, § 4; L. 1955, ch. 170, § 2; L. 1957, ch. 192, § 11; April 17.



19-3518 Same; certificate of convenience and necessity canceled.

19-3518. Same; certificate of convenience and necessity canceled. Upon the payment of the purchase price or condemnation award by which the district acquires any water utility system which is operating under a certificate of convenience and necessity issued by the state corporation commission, such certificate shall immediately be canceled by operation of law and such utility shall be relieved of any responsibility to serve any area defined by such certificate of convenience and necessity.

History: L. 1951, ch. 240, § 18; June 30.



19-3519 Payment of claims, accounts and necessary expenses; penalty for fraudulent claim; surety bonds.

19-3519. Payment of claims, accounts and necessary expenses; penalty for fraudulent claim; surety bonds. (a) All claims, accounts and necessary expenses of the water district lawfully incurred and approved shall be paid from appropriate available funds in bank accounts of the water district by voucher check supported by an appropriate purchase order or statement of service. All such claims shall be presented in writing with a full account of the items and may be the usual statement of account of the vendor or party rendering a service or other written statement showing the required information.

(b) (1) Any person who obtains money from the district by intentionally making a fraudulent claim for a sum of less than $1,000 is guilty of a class A nonperson misdemeanor.

(2) Any person who obtains money from the district by intentionally making a fraudulent claim for at least $1,000 but less than $25,000 is guilty of a severity level 9, nonperson felony.

(3) Any person who obtains money from the district by intentionally making a fraudulent claim for $25,000 or more is guilty of a severity level 7, nonperson felony.

(c) The water district board shall see that there is kept a correct record of all voucher checks issued showing the number, date and amount thereof and the name of the person or persons to whom such checks are made payable and with appropriate reference to the applicable purchase order or other claim, account or expense record, including payroll records. Any employee or officer authorized to sign or countersign voucher checks shall be covered by a surety bond in the form and amount as determined by the board.

History: L. 1951, ch. 240, § 19; L. 1957, ch. 192, § 12; L. 1975, ch. 170, § 6; L. 1987, ch. 103, § 3; L. 1993, ch. 291, § 13; L. 1994, ch. 291, § 19; L. 2006, ch. 194, § 15; May 25.



19-3520 Meetings of board; keeping and inspection of records; quorum.

19-3520. Meetings of board; keeping and inspection of records; quorum. (a) From and after May 1, 1991, every water district board shall meet in regular session at a place to be designated by the board and on the same regular day each month during the year, as determined by the water district board for the transaction of any business as often as the interest or business of the water district may demand. The board shall meet in special session on the call of the chairperson or at the request of any four members on the board. The nature of the business to be transacted at any call meeting shall be governed by the matters and things set out in the call. All water district boards shall adopt their rules of procedure and keep a record of their proceedings. Except as provided by the open records act, the records and accounts of the board shall be public. Except as provided by K.S.A. 75-4317 et seq., and amendments thereto, meetings of the board shall be open to the public. Four members shall constitute a quorum for the transaction of business.

(b) For any water district previously created and existing with a five-member board prior to the effective date of this act and until the election and qualification of the sixth and seventh members at the next regular election, three members shall continue to constitute a quorum and may request to meet in special session.

History: L. 1951, ch. 240, § 20; L. 1957, ch. 192, § 13; L. 1984, ch. 107, § 1; L. 1990, ch. 91, § 3; July 1.



19-3521 Annual financial statements; publication of summary; copies available.

19-3521. Annual financial statements; publication of summary; copies available. Within 90 days after the end of each calendar year, the water district board shall publish or cause to be published in a newspaper of general circulation within the township or townships in which such water district is located, a summary which shows totals for categories of the receipts, expenditures, liabilities, assets and bonded indebtedness of such water district as of the end of such calendar year. Such publication shall include a notice that a detailed statement of such receipts, expenditures and liabilities is available for public inspection at the county clerk's office. Copies of the report shall be made available upon request. Such statement shall be duly verified and after appropriate audit, such statement shall be certified by a licensed municipal public accountant or by a certified public accountant.

History: L. 1951, ch. 240, § 21; L. 1957, ch. 192, § 14; L. 1984, ch. 106, § 2; L. 1987, ch. 103, § 4; April 2.



19-3521a Chlorination and fluoridation of water supply of district, when; notice; election provisions; fluoridation standards.

19-3521a. Chlorination and fluoridation of water supply of district, when; notice; election provisions; fluoridation standards. The governing body of any water district created and operating under the provisions of K.S.A. 19-3501 to 19-3521, and amendments thereto, may provide for the chlorination and fluoridation of the public water supply of such water district and such other processing of the public water supply in said district as the board may determine to be advisable for the purpose of improving the public water supply, except that before such public water supply shall be fluoridated: (a) The board shall publish a notice once each week for three (3) consecutive weeks in a newspaper of general circulation in the water district stating its intent to fluoridate such water supply and, if within ten (10) days after the last publication of such notice, a petition opposing the fluoridation of said water supply, signed by a number of qualified registered electors of the water district at least equal to five percent (5%) of the total number of votes cast in said water district at the last preceding general election for the office of secretary of state, is filed with the water district board of the water district, then the board shall not fluoridate said water supply unless and until the proposition to fluoridate said water supply is submitted to a vote of the electors of the district at a regular election of members of the board of the water district and a majority of those voting on the proposition shall have voted in favor thereof; or (b) the board may, if it so determines and publishes a notice of such determination as provided under (a) herein, submit the proposition to fluoridate said water to a vote of the electors of the district at a regular election of members of the board of the water district; or (c) upon a petition proposing the fluoridation of said water supply signed by a number of registered legal electors of the water district at least equal to five percent (5%) of the total number of votes cast in said water district at the last preceding general election for the office of secretary of state being filed with the water district board requesting that the proposition to fluoridate said water be submitted to a vote, the board shall publish a notice of the filing of such petition as provided under (a) herein and shall so submit the proposition to fluoridate said water to a vote of the electors of the district at a regular election of members of the board of the water district; and (d) the board shall be bound by the vote of the majority of those voting on the proposition at any election as herein provided. Such election shall be governed by the provisions of K.S.A. 19-3507 insofar as the same can be made applicable and the proposition shall be stated on the ballot in the following form:

"Shall the governing body of water district No. ____ of ______________ county fluoridate the public water supply of said water district?"

Yes ☐

No ☐

If the board shall fluoridate the public water supply of said district it shall be in accordance with the recommendations and standards of the secretary of health and environment.

History: L. 1965, ch. 383, § 1; L. 1975, ch. 462, § 26; July 1.



19-3521b Grant of easement to water district no. 1 of Johnson county; conditions; purposes; costs.

19-3521b. Grant of easement to water district no. 1 of Johnson county; conditions; purposes; costs. (a) The secretary of state is hereby authorized and directed to grant an easement to water district no. 1 of Johnson county, Kansas, on a tract of land owned by the state of Kansas along the south and north banks of the Kansas river described as follows: Commencing at the east half of the southeast quarter of the southwest quarter of Section 31, Township 11 South, Range 24 East, the east half of the northeast quarter of the southwest quarter of Section 31, Township 11 South, Range 24 East, and the southeast quarter of Section 31, Township 11 South, Range 24 East. Less that part of the above described tract lying northerly of the northerly high bank of the Kansas River and less that part of such tract lying southerly of the southerly high bank of the Kansas River.

(b) Such easement shall be conditioned on water district no. 1 of Johnson county assuming full responsibility for the use of such easement and holding the state of Kansas harmless therefor. Such easement shall terminate if the land is no longer used for the purpose for which the easement was granted.

(c) Water district no. 1 of Johnson county Kansas, is hereby authorized to acquire the easement described in subsection (a) and to use such easement for the purpose of locating, constructing, maintaining and operating diversion works for the appropriation of water and to assume full responsibility for such use and hold the state of Kansas harmless therefor.

(d) Water district no. 1 of Johnson county Kansas, shall assume full responsibility for any costs arising under this act.

History: L. 2006, ch. 28, § 1; July 1.



19-3522 Definitions.

19-3522. Definitions. As used in this act, unless the context clearly requires otherwise: "District" means the water supply district organized pursuant to this act; "board" means the board of county commissioners of Johnson county; "general manager" means the general manager of the water supply district appointed by the board as provided in this act; "county" means Johnson county, Kansas.

History: L. 1961, ch. 473, § 1; July 1.



19-3523 Purpose of act.

19-3523. Purpose of act. The purpose of this act is to provide for the establishment of a quasi-municipal body corporate of the state within and embracing all of Johnson county, Kansas, to be known as "Johnson county wholesale water supply district." The said county contains a heavy concentration of population with a large number of incorporated cities and unincorporated areas which are constantly increasing in population. It lies adjacent to two large cities within and without the state, and industrial, residential, and commercial expansion is rapidly occurring. Sources from which a permanent and satisfactory supply of water can be obtained are very limited and isolated. Special utility problems confront the said county which cannot be solved by separate municipal action, but require a cooperative effort throughout the said county. The function of the district shall be to secure a source of water on a scale larger than is feasible for public water supply districts, municipalities, publicly and privately owned water distribution companies, acting alone, and to sell such water at wholesale to public water supply districts, municipalities, and publicly and privately owned water distribution companies.

History: L. 1961, ch. 473, § 2; July 1.



19-3524 Johnson county designated as urban area.

19-3524. Johnson county designated as urban area. Johnson county is hereby designated as an "urban area" within the provisions of section 17 of article 2 of the constitution of the state of Kansas.

History: L. 1961, ch. 473, § 3; July 1.



19-3525 Proceeding to incorporate; notice of public hearing.

19-3525. Proceeding to incorporate; notice of public hearing. As a condition precedent to the organization of a water district under the provisions of this act and subject to the provisions of K.S.A. 19-270, the board shall cause to be published in the official county paper once each week for two consecutive weeks a notice of the time and place of a public hearing before such board to determine whether it is in the best interest, promotes the general welfare and is economically feasible to organize a water supply district as provided by this act. The last publication of such notice shall be not less than 15 days prior to the hearing.

History: L. 1961, ch. 473, § 4; L. 1981, ch. 173, § 61; L. 1986, ch. 70, § 13; May 15.



19-3526 Declaration of district organization, when; resolution; publication; name of district; quasi-municipality.

19-3526. Declaration of district organization, when; resolution; publication; name of district; quasi-municipality. Upon the hearing, if it appears to the satisfaction of the board that the general welfare of the inhabitants of Johnson county will be promoted by the organization of a public wholesale water supply district embracing the whole area of the county and by the acquisition of a source of water and by the construction or acquisition of facilities for the production, transportation and sale at wholesale of water to public water supply districts, municipalities, and publicly and privately owned water distribution companies within the county, and that the same will be of public utility, the board shall, by resolution, declare the district organized and give it the corporate name of Johnson county public wholesale water supply district. The board shall publish the resolution once each week for two consecutive weeks in the official county paper. Thereupon the district shall be a quasi-municipal body corporate with all the powers of like or similar corporations.

History: L. 1961, ch. 473, § 5; L. 1981, ch. 173, § 62; July 1.



19-3527 Records relating to incorporation; filing.

19-3527. Records relating to incorporation; filing. Within thirty (30) days after the publication of the resolution of the board which has declared the district a quasi-municipal body corporate, the board shall transmit to the secretary of state and to the register of deeds of Johnson county, copies of such resolution incorporating such district.

History: L. 1961, ch. 473, § 6; July 1.



19-3528 Governing body of district.

19-3528. Governing body of district. The board of county commissioners of Johnson county shall be the governing body of the district.

History: L. 1961, ch. 473, § 7; July 1.



19-3529 Organization of the board.

19-3529. Organization of the board. The governing body of the district shall elect one of its members as president of the district. The county clerk and county treasurer of Johnson county shall be secretary and treasurer, respectively, of the district.

History: L. 1961, ch. 473, § 8; July 1.



19-3530 Meetings of the board; annual audit.

19-3530. Meetings of the board; annual audit. The board shall meet at the office of the board of county commissioners of said county as often as the needs of the district require. The board shall cause to be made an annual audit of the receipts and expenditures of the district, by a certified public accountant, the cost of said audit to be paid by the district.

History: L. 1961, ch. 473, § 9; July 1.



19-3531 Powers of the board.

19-3531. Powers of the board. For the purpose of providing a water supply for the public water supply districts, municipalities, and publicly and privately owned water distribution companies within the said county, the district, and on its behalf the board shall have the following powers, authorities and privileges:

(1) To have perpetual existence;

(2) To accept by gift or grant from any person, firm, corporation, public or private, trust or foundation, or this state or any other state or any political subdivision or municipality thereof, or from the United States, any funds or property or any interest therein for the uses and purposes of the district and to hold title thereto in trust or otherwise and to bind the district to apply the same according to the terms of such gift or grant;

(3) To sue and be sued, and be a party to suits, actions and proceedings;

(4) To contract and be contracted with and to enter into franchises, contracts and agreements with this or any other state or the United States or any municipality, political subdivision or district thereof, or any of their agencies or instrumentalities, or any public or private person, partnership, association, or corporation of this state or of any other state or of the United States, and this state and any such municipality, political subdivision, district, or any of their agencies or instrumentalities, and any such public or private person, partnership, association, or corporation are hereby authorized to enter into contracts and agreements with such district for any term of years not exceeding forty (40) for the planning, development, construction, acquisition, or operation of any facility or for any common or other service rendered to, for, or by said district;

(5) To borrow money and evidence the same by warrants, notes, or bonds as hereinafter provided in this act, and to refund the same by the issuance of refunding obligations;

(6) To acquire by purchase or lease, construct, install, and operate reservoirs, pipelines, wells, check dams, pumping stations, water purification plants, and other facilities for the production, wholesale distribution, and utilization of water, to own and hold such real and personal property as may be necessary to carry out the purposes of its organization;

(7) To have the general management, control, and supervision of all the business, affairs, property, and facilities of the district, and to establish regulations relating thereto and the construction, installation, operation, and maintenance of district improvements therein;

(8) To hire and retain agents, employees, engineers and attorneys and to determine their compensation. The board shall select and appoint a general manager of the district and his term of office shall be during the pleasure of said board, who shall be not less than thirty (30) years of age and with training and experience in the supervision and administration of water systems, who shall manage and control the water system under the general supervision of said board. All employees, servants and agents of the district shall be under the immediate control and management of said general manager. The general manager shall perform all such other duties as may be prescribed by said board and shall give the board a good and sufficient surety company bond in a sum to be set and approved by the board conditioned upon the satisfactory performance of his duties. The board may also require that any other employees be bonded in such amount as they shall determine. The cost of said bonds shall be paid out of the funds of the said district;

(9) To have and exercise the power of condemnation in the manner provided by article 5 of chapter 26 of the Kansas Statutes Annotated to take any property within or without the district necessary to the exercise of the powers herein granted;

(10) The board shall have the sole discretion of determining what facilities are to be initially acquired, constructed and operated by the district and the area of the county within which the district will render its services. Likewise, the board shall have the sole discretion of determining what additions, extensions or enlargements shall be made to the facilities of the district and the board shall not be required or obligated to own or operate facilities to serve any area of the district which, in the board's opinion, is not economically feasible to serve;

(11) To adopt and amend rules and regulations not in conflict with the constitution and laws of this state, necessary for the carrying on of the business, objects and affairs of the board and of the district, and to refer to the proper authorities for prosecuting any infraction thereof detrimental to the district;

(12) To fix rates for the sale of water and provide for the collection of said rates. The rates or charges so fixed shall, at all times, be reasonable, but in determining the reasonableness of rates or charges, the board shall take into consideration the sum or sums required to retire outstanding bonds of the district and the interest accruing thereon, the need for the extension of mains, repairs, depreciation, enlargement of plant, adequate service, obsolescence, overhead charges, operating expenses and the need of an operating fund out of which the district may protect itself in emergencies and out of which the incidental expenses of the district may readily be met;

(13) To lay, maintain and repair pipelines in public highways, roads, streets, and alleys within or without the district, but the same shall be done under reasonable rules and regulations of governmental bodies having jurisdiction of such public places. In the construction of ditches, laying of mains, filling of ditches after mains are laid, connection of service pipes and repairing of lines, due regard must be taken of the rights of the public in its use of thoroughfares and the equal rights of other utilities thereto;

(14) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted herein. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes of this act.

History: L. 1961, ch. 473, § 10; L. 1965, ch. 185, § 1; June 30.



19-3532 Issuance of revenue bonds; conditions; limitations; fixing rates, fees and charges; agreements, covenants and restrictions.

19-3532. Issuance of revenue bonds; conditions; limitations; fixing rates, fees and charges; agreements, covenants and restrictions. The water district may issue and sell revenue bonds without an election to finance the cost of acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement of the water supply system. Such revenue bonds are hereby made a lien on the water supply system and on the revenues produced from such water supply system, but shall not be general obligations of the issuing water district. All revenue bonds issued under this act shall be signed by the president of the district and attested by the secretary of the district and shall contain recitals stating the authority under which such bonds are issued and that they are to be paid by the water district from the net revenue derived from the operation of the water supply system and not from any other fund or source and that the bonds are negotiable. All such bonds shall be registered in the office of the county clerk and in the office of the state auditor and when so registered and issued shall import absolute verity, and shall be conclusive in favor of all persons purchasing such bonds, that all proceedings and conditions precedent have been had and performed to authorize the issuance thereof. The provisions of K.S.A. 10-112 shall not apply to any bonds issued under this act.

Revenue bonds issued under this act shall mature not later than 40 years after the date of the bonds, may be subject to redemption prior to maturity, with or without premium, at such times and upon such conditions as may be provided by the board; and shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. The board may sell such bonds in such manner and for such price as it determines will best effect the purposes of this act. In no case shall the total amount received therefrom be in excess of the actual cost of the plan or program which shall include, in addition to all expenses incurred in acquiring, constructing or improving the water supply system, all no-fund warrants issued under the provisions of K.S.A. 19-3533, and amendments thereto, and unpaid at the time the revenue bonds are issued and all costs of operation and maintenance of such water supply system estimated to be necessary for a period of two years immediately following the acquisition, construction or improvement of such system to be financed out of the proceeds of the reserve bonds. No water district or county in which the water district lies shall have any right or authority to levy taxes to pay any of the principal of or interest on any such bonds or any judgment against the issuing water district on account thereof, and the provision of K.S.A. 10-113, and amendments thereto, shall not apply to any bonds issued hereunder.

The board shall by appropriate resolution make provisions for the payment of such bonds by fixing rates, fees and charges, for the use of all services rendered by such water district, which rates, fees and charges shall be sufficient to pay the costs of operation, improvement and maintenance of the water supply system, to provide an adequate depreciation fund, provide an adequate sinking fund to retire such bonds and pay interest thereon when due, and to create reasonable reserves for such purposes. The fees, rates or charges shall be sufficient to allow for miscellaneous and emergency or unforeseen expenses. The resolution of the board authorizing the issuance of revenue bonds may establish limitations upon the issuance of additional revenue bonds payable from the revenues of the district's water supply system or upon the rights of the holders of such additional bonds, and may provide that additional revenue bonds shall stand on a parity as to the revenues of the water district and in all other respects with revenue bonds previously issued on such conditions as specified by the board in such resolution. Such resolution may include other agreements, covenants or restrictions deemed necessary or advisable by the board to effect the efficient operation of the system and to safeguard the interests of the holders of the revenue bonds and to secure the payment of the bonds and the interest thereon.

History: L. 1961, ch. 473, § 11; L. 1970, ch. 64, § 67; L. 1983, ch. 49, § 72; May 12.



19-3533 Issuance of no-fund warrants; tax levies; limitations inapplicable.

19-3533. Issuance of no-fund warrants; tax levies; limitations inapplicable. In order to provide such funds as may be necessary to pay preliminary engineering, financial and legal services to determine the advisability of proceeding with the acquisition or construction of a water supply system or to pay the expenses of the district during the acquisition or construction of such system, the board may issue no-fund warrants in like manner as other warrants which shall bear interest at a rate of not more than the maximum rate of interest prescribed by K.S.A. 10-1009. Said warrants shall be recorded by the county clerk and shall be redeemed as provided in article 8 of chapter 10 of the Kansas Statutes Annotated, and any amendments thereto. Such board is hereby authorized and empowered to expend all moneys raised by no-fund warrants issued under the provisions of this section although it has not adopted a budget for the period during which such expenditures are made. At the first tax levying period after the issuance of any such warrants, the county clerk shall determine the rate of tax necessary to be levied on all the taxable tangible property in the district to redeem said warrants and to pay the interest thereon. Upon the determination of such rate of tax, said county clerk shall certify same to the board of county commissioners and said board of county commissioners shall levy such tax on all the taxable tangible property in such district. Upon the collection of such tax the county treasurer shall use the proceeds thereof to pay such warrants and the interest due thereon. The tax levies herein authorized shall be in addition to all other tax levies authorized or limited by law.

History: L. 1961, ch. 473, § 12; L. 1970, ch. 64, § 68; March 21.



19-3534 Title of act.

19-3534. Title of act. This act may be known and cited as the Johnson county wholesale water supply act.

History: L. 1961, ch. 473, § 13; July 1.



19-3535 Invalidity of part.

19-3535. Invalidity of part. If any section or sections of this act be declared unconstitutional or invalid, this shall not invalidate any other section of this act.

History: L. 1961, ch. 473, § 14; July 1.



19-3536 Definitions.

19-3536. Definitions. As used in K.S.A. 19-3536 through 19-3544, inclusive, and amendments thereto, unless the context clearly requires otherwise:

(a) "Board" means the board of county commissioners;

(b) "county" means (1) a county having a population of less than 100,000 and adjoining a major federal reservoir flood control project or (2) Finney county.

History: L. 1961, ch. 472, § 1; L. 1971, ch. 94, § 1; L. 1984, ch. 108, § 1; May 31.



19-3537 Preliminary survey and estimate of cost of improvements; fees, payment; filing plans and surveys with county clerk.

19-3537. Preliminary survey and estimate of cost of improvements; fees, payment; filing plans and surveys with county clerk. For the purpose of gathering data and information as to the possible creation of water districts in any county as defined in K.S.A. 19-3536, to provide for the construction, operation and maintenance of water wells, water lines and other water production and distribution facilities in such proposed districts, the board may, at its discretion and upon presentation to it of a petition signed by not less than one hundred (100) persons or corporations, who shall be owners of real estate in the district sought to be created, or by the owners of at least fifty-one percent (51%) of the acreage of land in the district sought to be created, employ engineers or other skilled persons to make a preliminary survey of the territory sought to be served, determine the approximate boundary lines or limits of such district, and the feasibility of the proposed improvement and the approximate size or sizes of water wells, water lines and other facilities required, and the approximate cost of such improvements when completed.

The board may contract to pay such engineers or other skilled persons for the doing of this preliminary work a fixed fee or a fee which shall be conditioned upon and contingent upon the final petition for the doing of this work being presented to the board and allowed by it and the work done; in which case the cost of the preliminary survey shall be and become a part of the cost of the completed project. If the engineers employed to make the preliminary survey are not employed on the final survey and plans and construction work, then the board may require the engineers so employed on the final plans and construction work to reimburse the county for such amount as it may have expended on the preliminary work, and such cost thereof shall become a part of the cost of the completed project. It shall be the duty of the board to have a copy of all engineering notes, memoranda, data, plats, plans and surveys for which they pay or agree to pay directly or indirectly or conditionally, filed in the office of the county clerk.

History: L. 1961, ch. 472, § 2; April 7.



19-3538 Creation of taxing district by board, when; territory excluded.

19-3538. Creation of taxing district by board, when; territory excluded. Either with or without having had a preliminary survey prepared as provided in K.S.A. 19-3537, and amendments thereto, and for the purpose of providing for the expenses of such water production and distribution facilities, and upon presentation of a petition signed by the owners, or others having expressly reserved the right to do so, of 51% or more of the acreage of land in the district sought to be created and subject to the provisions of K.S.A. 19-270, the board, by order, may provide one or more taxing districts, but the board shall not have the power to create any such district within or to extend any district into the limits of any incorporated city without the consent of its governing board.

History: L. 1961, ch. 472, § 3; L. 1986, ch. 70, § 14; May 15.



19-3539 Production and distribution facilities; assessment of cost; engineers and employees.

19-3539. Production and distribution facilities; assessment of cost; engineers and employees. The board shall have power to provide water wells, water lines and other water production and distribution facilities, and to build, construct, reconstruct, purchase and maintain such facilities by districts, or otherwise, as the board may determine. After the district is established in the manner herein provided for and a part but not all of said facilities have been built which will ultimately serve all the land in such district, then the board may, upon petition of the owner of any real estate of such district who desires to have water lines built to serve his land, proceed to design and plan and build such lines and apportion and assess the cost thereof in the manner herein provided for. The board shall have power to employ engineers or other skilled employees for the purpose of assisting in planning and superintending the construction of such system of water production and distribution facilities.

History: L. 1961, ch. 472, § 4; April 7.



19-3540 Costs and expenses; tax levies; bonds; special or other reasonable assessment plan; notice and hearing; limitation on actions.

19-3540. Costs and expenses; tax levies; bonds; special or other reasonable assessment plan; notice and hearing; limitation on actions. All the cost and expenses of the work provided for in this act shall be assessed against the lots and pieces of ground contained within the district in which the same is situated (exclusive of improvements) and shall be levied and collected as one tax, in addition to the other taxes and assessments, and shall be by the county clerk, when so ordered by the board, placed upon the tax roll for collection in the same manner as other taxes: Provided, The board may, in its discretion, provide for the payment of the costs thereof by installments instead of levying the entire tax or special assessment for such cost at one time and may issue and sell improvement bonds, which shall be issued in accordance with the provisions of the general bond law except as herein otherwise provided. Any bonds issued for such purposes shall be in addition to and may exceed the limits of bonds for any other purpose as provided for by law: Provided, If the board shall find that all of the property benefited by said improvements is benefited equally, the cost thereof may be assessed against such property on an area basis and notice of such finding and of said assessment shall be given by publishing the resolution fixing the assessments once a week for two (2) consecutive weeks in the official county paper: Provided further, That the board of county commissioners may determine and fix said cost thereof on the basis of any other reasonable assessment plan which will result in imposing substantially equal burdens or shares of the cost upon property similarly benefited, and in such event, notice of such assessment shall be given by publishing the resolution fixing the assessments once a week for two (2) consecutive weeks in the official county paper. Said resolution shall also fix a date for a hearing at which any property owner may object to the assessment made against his property, and after said hearing, the board may change said assessments or confirm the same.

Whenever the board shall have determined the cost of such improvements and apportioned such costs to the various lots or parcels of land in the district, it shall fix a date on or prior to which the assessments against such lots or parcels of land may be paid in full without interest, and if the assessment is paid in full as to any such lot or parcel of land, then each lot or parcel of land shall be relieved from any further liability for the cost of such improvement or for payment of any bonds thereafter issued in payment therefor. No suit to set aside the specific special assessments herein provided for, or to enjoin the making of the same, shall be brought, nor any defense to the validity thereof be allowed after the expiration of thirty (30) days from the time when the amount due on each lot or piece of ground liable for such assessment is ascertained and assessed.

History: L. 1961, ch. 472, § 5; L. 1965, ch. 186, § 1; April 16.



19-3541 Special maintenance tax levy; user charges.

19-3541. Special maintenance tax levy; user charges. (a) The board shall have power to levy annually a special maintenance tax of not to exceed 10 mills on the assessed valuation on all real estate and improvements within the water district for the purpose of creating a maintenance fund to be used solely for the purpose of maintaining and keeping in repair water wells, water lines and other water production and distribution facilities.

(b) In addition to the levy authorized by subsection (a), for the purpose of paying all or any portion of the cost of constructing or reconstructing the water production and distribution system and the operation and maintenance thereof, the governing body may establish a schedule of charges to be assessed against users of the water production and distribution system of the district. Such charges may be graduated, based on the use required, and shall include consideration of, but not be limited to, the quantity and rate of delivery of water provided. Any such levy or service charge shall become a lien upon the property against which the levy or service charge is made from the date the levy or service charge becomes due.

History: L. 1961, ch. 472, § 6; L. 1978, ch. 102, § 1; L. 1983, ch. 104, § 1; July 1.



19-3542 Acquisition of property; contracts with municipalities for facilities.

19-3542. Acquisition of property; contracts with municipalities for facilities. In the exercise of the powers granted in this act, the board shall have power to acquire by purchase or by right of eminent domain property, both real and personal, as may be necessary to provide an adequate system of water production and distribution facilities, and to enter into contracts with municipal corporations for the use of such facilities already constructed which may be reasonably necessary for the joint use of any city and any district created by the board outside the limits of any city.

History: L. 1961, ch. 472, § 7; April 7.



19-3543 Construction and maintenance of lines along highways; contracts for purchase and sale of water.

19-3543. Construction and maintenance of lines along highways; contracts for purchase and sale of water. The board shall have power to construct and maintain water lines through, under, across or along any public highway. The board is hereby authorized to enter into contracts with the secretary of wildlife, parks and tourism for the purchase of water for use by the district and for the sale of the same for domestic or other uses.

History: L. 1961, ch. 472, § 8; L. 1965, ch. 187, § 1; L. 1989, ch. 118, § 174; L. 2012, ch. 47, § 17; July 1.



19-3544 System of production and distribution facilities; cost.

19-3544. System of production and distribution facilities; cost. The board shall have the power to construct, reconstruct, enlarge, extend or otherwise provide for one or more systems of water production and distribution facilities, or any part thereof, and to build, operate and maintain such facilities in providing means to handle the production of water and the distribution thereof as the board may designate. The cost and expense of building the same shall be borne by the various districts then or thereafter using the same.

History: L. 1961, ch. 472, § 9; April 7.



19-3545 Purpose of act; purpose of districts.

19-3545. Purpose of act; purpose of districts. It is the purpose of K.S.A. 19-3545 to 19-3556, inclusive, and amendments thereto, to permit certain public agencies to make the most efficient use of their powers relating to public water supplies by enabling them to cooperate with other public agencies on a basis of mutual advantage and thereby to provide services and facilities to wholesale water to participating public agencies and to provide for the establishment for such purpose of a quasi-municipal corporation which shall be known as a public wholesale water supply district. The function of the public wholesale water supply district shall be to:

(a) Secure a source of water on a scale larger than is feasible for public water supply districts, municipalities, publicly and privately owned water distribution companies, acting alone;

(b) sell such water at wholesale to public water supply districts, municipalities, and publicly and privately owned water distribution companies; and

(c) provide services, pursuant to contract, to participating public agencies of the district, except that, if the contract amount for such services is $10,000 or more, the district shall be authorized to provide such services only if the award of the contract is based on competitive bids.

History: L. 1977, ch. 353, § 1; L. 2000, ch. 115, § 1; July 1.



19-3546 Definitions.

19-3546. Definitions. For the purposes of K.S.A. 19-3545 to 19-3556, inclusive, and amendments thereto: (a) "Public agency" shall mean: (1) Any county, township, city, town, water district or other municipal corporation, quasi-municipal corporation or political subdivision of this state or any state adjacent to this state; or (2) any agency or instrumentality of this state or any state adjacent to this state; or (3) any agency or instrumentality of the United States.

(b) "District" shall mean any public wholesale water supply district organized pursuant to the provisions of K.S.A. 19-3545 et seq., and amendments thereto.

History: L. 1977, ch. 353, § 2; L. 1996, ch. 17, § 1; July 1.



19-3547 Joint exercise of powers by certain public agencies; agreements among agencies, contents; submission to attorney general; filing of agreement.

19-3547. Joint exercise of powers by certain public agencies; agreements among agencies, contents; submission to attorney general; filing of agreement. (a) Any powers, privileges or authority of a public agency of this state relating to public water supplies may be exercised jointly with any other public agency. Any agency of the state government when acting jointly with any public or private agency may exercise all of the powers, privileges and authority conferred by this act upon a public agency.

(b) Any public agency may enter into agreements with one or more other public agencies for the purpose of organizing a public wholesale water supply district. Appropriate action by ordinance, resolution or otherwise pursuant to law of the governing bodies of the participating public agencies shall be necessary before any such agreement may enter into force.

(c) Any such agreement shall specify the following:

(1) The duration;

(2) the precise organization, composition and nature of the district created thereby together with the powers delegated thereto;

(3) the purpose or purposes;

(4) the manner of financing the district and of establishing and maintaining a budget therefor;

(5) the permissible methods for partial or complete termination of the agreement and for disposing of property upon such partial or complete termination;

(6) the manner of acquiring, holding and disposing of real and personal property of the district;

(7) any other necessary and proper matters.

(d) Any such agreement may be amended to include additional public agencies by consent of 2/3 of the signatories to the agreement, if no terms of agreement are changed, otherwise a new agreement with the new public agency shall be drawn.

(e) Prior to taking effect, every agreement made hereunder shall be submitted to the attorney general who shall determine whether the agreement is in proper form and compatible with the laws of this state. The attorney general shall approve any agreement submitted hereunder unless the attorney general finds that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within 90 days of its submission shall constitute approval thereof.

(f) Prior to taking effect, an agreement made hereunder shall be filed with the register of deeds of the county or counties wherein the district is to be located and such agreement also shall be filed with the secretary of state, accompanied by a certificate from the register of deeds of each county where filed, stating that such agreement has been filed in such county.

History: L. 1977, ch. 353, § 3; L. 1978, ch. 103, § 1; L. 1996, ch. 17, § 2; July 1.



19-3547a Inclusion of land located in other benefit districts.

19-3547a. Inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any public wholesale water supply district created pursuant to K.S.A. 19-3545 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a public wholesale water supply district.

History: L. 1997, ch. 143, § 9; May 8.



19-3548 Furnishing of funds, personnel or services by certain public agencies; agreements between public agencies and wholesale water supply districts for purchase and sale of water; terms and conditions.

19-3548. Furnishing of funds, personnel or services by certain public agencies; agreements between public agencies and wholesale water supply districts for purchase and sale of water; terms and conditions. Any public agency entering into an agreement pursuant to this act may appropriate funds and may sell, lease, give, or otherwise supply to the district created such personnel or services for the operation of such district as may be within its legal power to furnish. Any public agency, whether or not a party to an agreement pursuant to K.S.A. 19-3547, and any publicly or privately owned water distribution company may enter into contracts with any district created pursuant to the public wholesale water supply district act for the purchase of water from such district or the sale of water to the district, the treatment of water by either party and/or the distribution or transmission of water by either party and any such district may enter into such contracts. Any such contract may include an agreement for the purchase of water not actually received. No such contract shall be made for a period in excess of forty (40) years, but renewal options in favor of the purchasing entity may be included therein. The obligations of any public agency under any such contract shall be payable solely from the revenues produced from such public agency's water system and shall not be payable from any funds raised by taxation.

History: L. 1977, ch. 353, § 4; L. 1978, ch. 53, § 6; April 28.



19-3549 Declaration of district organization, when; quasi-municipal corporation.

19-3549. Declaration of district organization, when; quasi-municipal corporation. Upon the approval of the attorney general and filing with the secretary of state, the secretary of state shall declare the district organized and give it the corporate name of Public Wholesale Water Supply District Number ___. Thereupon the district shall be a quasi-municipal corporation.

History: L. 1977, ch. 353, § 5; July 1.



19-3550 Governing body; appointments; terms of members.

19-3550. Governing body; appointments; terms of members. The governing body of the district shall consist of: (a) At least one and not more than two members appointed by each participating public agency and each such representative's full term shall be not less than one year nor more than four years and initial terms shall be staggered in accordance with procedures set forth in the agreement provided for in K.S.A. 19-3547, and amendments thereto; or (b) not less than three persons selected by the participating public agencies and the manner of selection of such governing body and terms of office shall be set forth in the agreement provided for in K.S.A. 19-3547, and amendments thereto. The governing body of the district shall elect one of its members as president, one as treasurer, and one as secretary.

History: L. 1977, ch. 353, § 6; L. 1986, ch. 110, § 1; July 1.



19-3551 Meetings of governing body; annual audit.

19-3551. Meetings of governing body; annual audit. The district shall be subject to the budget and cash basis laws of the state, and the governing body shall meet as often as the needs of the district require. The governing body shall cause to be made an annual audit of the financial records of the district, in accordance with K.S.A. 75-1117 et seq. and amendments thereto, the cost of said audit to be paid by the district.

History: L. 1977, ch. 353, § 7; July 1.



19-3552 Powers of governing body.

19-3552. Powers of governing body. For the purpose of providing a water supply or other services to the participating public agencies the governing body of the district shall have the following powers, authorities and privileges:

(1) To accept by gift or grant from any person, firm, corporation, trust or foundation, or from this state or any other state or any political subdivision or municipality thereof, or from the United States, any funds or property or any interest therein for the uses and purposes of the district and to hold title thereto in trust or otherwise and to bind the district to apply the same according to the terms of such gift or grant;

(2) to sue and be sued;

(3) to enter into franchises, contracts and agreements with this or any other state or the United States or any municipality, political subdivision or district thereof, or any of their agencies or instrumentalities, or any public or private person, partnership, association, or corporation of this state or of any other state or the United States, and this state and any such municipality, political subdivision, district, or any of their agencies or instrumentalities, and any such public or private person, partnership, association, or corporation is hereby authorized to enter into contracts and agreements with such district for any term not exceeding 40 years for the planning, development, construction, acquisition, or operation of any facility or for any service rendered to, for, or by the district;

(4) to borrow money and evidence the same by warrants, notes, or bonds as hereinafter provided in this act, and to refund the same by the issuance of refunding obligations;

(5) to acquire land and interests in land by gift, purchase, exchange or eminent domain, such power of eminent domain to be exercised within or without the boundaries of the district in accordance with provisions of K.S.A. 26-501, and amendments thereto;

(6) to acquire by purchase or lease, construct, install, and operate reservoirs, pipelines, wells, check dams, pumping stations, water purification plants, and other facilities for the production, wholesale distribution and utilization of water and to own and hold such real and personal property as may be necessary to carry out the purposes of its organization;

(7) to provide, by contract, to participating public agencies for the construction, installation and operation of pipelines, wells, pumping stations and other facilities and services relating to the distribution of water within the boundaries of the participating public agencies or retail distribution and utilization of water and to own and hold such real and personal property as may be necessary in relation thereto, except that, if the contract amount for such services is $10,000 or more, the district shall be authorized to provide such services only if the award of the contract is based on competitive bids;

(8) to provide, by contract, to participating public agencies for the operation and maintenance of state-permitted wastewater treatment works, systems and other facilities and services relating to the treatment of wastewater within the boundaries of the participating public agencies;

(9) to have the general management, control, and supervision of all the business, affairs, property, and facilities of the district, and of the construction, installation, operation, and maintenance of district improvements, and to establish regulations relating thereto;

(10) to hire and retain agents, employees, engineers and attorneys and to determine their compensation. The governing body shall select and appoint a general manager of the district who shall serve at the pleasure of the governing body. The general manager shall have training and experience in the supervision and administration of water systems and shall manage and control the water system under the general supervision of the governing body. All employees, servants and agents of the district shall be under the immediate control and management of the general manager. The general manager shall perform all such other duties as may be prescribed by the governing body and shall give the governing body a good and sufficient surety company bond in a sum to be set and approved by the governing body conditioned upon the satisfactory performance of the general manager's duties. The governing body also may require that any other employees be bonded in such amount as it shall determine. The cost of such bonds shall be paid out of the funds of the district;

(11) to adopt and amend rules and regulations not in conflict with the constitution and laws of this state, necessary for the carrying on of the business, objects and affairs of the governing body and of the district; and

(12) to have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted herein. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes of this act.

History: L. 1977, ch. 353, § 8; L. 2000, ch. 115, § 2; L. 2002, ch. 137, § 1; July 1.



19-3553 Issuance of revenue bonds; conditions; fixing rates, fees and charges; agreements, covenants and restrictions.

19-3553. Issuance of revenue bonds; conditions; fixing rates, fees and charges; agreements, covenants and restrictions. (a) The governing body on behalf of the district may issue and sell revenue bonds for the following purposes:

(1) To finance the cost of acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement of the water supply system; or

(2) to refund any outstanding revenue bonds or warrants or to refund any notes or loans payable to the department of health and environment, to the United States department of agriculture or otherwise.

Such revenue bonds are hereby made a lien on the water supply system and on the revenues produced from such water supply system, but shall not be general obligations of the public agencies participating in the agreement. All revenue bonds issued under this act shall be signed by the president of the governing body of the district and attested by the secretary of the governing body of the district and shall contain recitals stating the authority under which such bonds are issued and that they are to be paid by the district from the net revenue derived from the operation of the water supply system and not from any other fund or source and that such bonds are negotiable. All such bonds shall be registered in the office of the county clerk of each county wherein such district is located and in the office of the state treasurer and when so registered and issued shall import absolute verity, and shall be conclusive in favor of all persons purchasing such bonds, that all proceedings and conditions precedent have been had and performed to authorize the issuance thereof. The provisions of K.S.A. 10-112, and amendments thereto, shall not apply to any bonds issued under this act.

(b) Revenue bonds issued under this act shall have all of the qualities and incidents of negotiable instruments, shall mature serially over a period beginning not later than five years after the date of the bonds and ending not later than 40 years after such date and shall bear interest at a rate not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. Such bonds may be in such denominations, may be in such form, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment and may be subject to such terms of redemption, with or without premium, as may be provided by resolution of the governing body. In no case shall the total amount of bonds issued hereunder be in excess of the actual cost of the plan or program which shall include, in addition to all expenses incurred in acquiring, constructing, or improving the water supply system, all no-fund warrants issued under the provisions of K.S.A. 19-3554, and amendments thereto, and unpaid at the time such revenue bonds are issued. No water district or county in which the water district lies shall have any right or authority to levy taxes to pay any of the principal or interest on any such bonds or any judgment against the issuing water district on account thereof, and the provision of K.S.A. 10-113, and amendments thereto, shall not apply to any bonds issued hereunder.

(c) The governing body shall by appropriate resolution make provisions for the payment of such bonds by fixing rates, fees and charges, for the use of all services rendered by such water district, which rates, fees and charges shall be sufficient to pay the costs of operation, improvement and maintenance of the water supply system, to provide an adequate depreciation fund, provide an adequate sinking fund to retire such bonds and pay interest thereon when due, and to create reasonable reserves for such purposes. Such fees, rates or charges shall be sufficient to allow for miscellaneous and emergency or unforeseen expenses. The resolution of the governing body authorizing the issuance of revenue bonds may include agreements, covenants or restrictions deemed necessary or advisable by the governing body to effect the efficient operation of the system and to safeguard the interests of the holders of the revenue bonds and to secure the payment of the bonds and the interest thereon.

History: L. 1977, ch. 353, § 9; L. 2012, ch. 29, § 1; July 1.



19-3554 Issuance of no-fund warrants; assessments.

19-3554. Issuance of no-fund warrants; assessments. The governing body of any district created pursuant to K.S.A. 19-3545 et seq., and amendments thereto, may issue no-fund warrants in amounts sufficient to pay preliminary engineering, financial and legal services to determine the advisability of proceeding with the acquisition or construction of a water supply system. Such warrants shall be authorized, issued, registered and redeemed as prescribed by K.S.A. 79-2940, and amendments thereto, and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto. Any surplus existing after the redemption of such warrants shall be handled in the manner prescribed by K.S.A. 79-2940, and amendments thereto.

The governing body of the district shall make not more than five equal annual tax levies, as determined by the state board of tax appeals, at the next succeeding tax-levying periods after such warrants are issued in an amount sufficient to pay such warrants and interest thereon.

History: L. 1977, ch. 353, § 10; L. 1982, ch. 125, § 2; L. 2008, ch. 109, § 48; L. 2014, ch. 141, § 42; July 1.



19-3555 Invalidity of part.

19-3555. Invalidity of part. If any section or sections of this act be declared unconstitutional or invalid, this shall not invalidate any other section of this act.

History: L. 1977, ch. 353, § 11; July 1.



19-3556 Citation of act.

19-3556. Citation of act. This act may be known and cited as the public wholesale water supply district act.

History: L. 1977, ch. 353, § 12; July 1.



19-3557 General obligation bonds; certain districts; refunding of revenue bonds; tax levies.

19-3557. General obligation bonds; certain districts; refunding of revenue bonds; tax levies. (a) The provisions of this section shall apply to public wholesale water supply districts No. 4, No. 11 and No. 12.

(b) The governing body of any public wholesale water supply district created pursuant to K.S.A. 19-3545 et seq., and amendments thereto, to which this section applies may issue general obligation bonds of the district to finance the cost of acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement of the district. All general obligation bonds of the district shall be authorized, issued, registered and sold in the manner provided by the general bond law and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto. The authorized and outstanding bonded indebtedness of the district shall not exceed 20% of the assessed value of all taxable tangible property located within the district, as certified to the county clerk on the preceding August 25.

No bonds may be issued under this subsection until the question of issuing such bonds has been submitted to and approved by a majority of the qualified electors of the district voting at an election called thereon. Such election shall be called and held in the manner provided by the general bond law. If a majority of the voters voting on the question vote in favor thereof, the bonds may be issued.

(c) The governing body of any public wholesale water supply district to which this section applies may issue, from time to time, general obligation bonds, in the manner prescribed by K.S.A. 10-427 et seq., and amendments thereto, to refund any previous issue or part thereof of its outstanding revenue bonds, including the principal amount thereof and all accrued outstanding interest thereon, if such revenue bonds are callable in accordance with their terms or the holders thereof are willing to surrender them to the district. Such general obligation bonds shall not be issued until a resolution adopted by the governing body of the district stating the purpose for which such bonds are to be issued, the total amount of the bonds proposed to be issued, and the total cost to the district of the refunding project, is published once each week for two consecutive weeks in the official newspaper of such district. After publication, such bonds may be issued unless a petition requesting an election on the proposition, signed by electors equal in number to not less than 5% of the electors of the district who voted for the office of secretary of state at the last preceding general election of such office, is filed with the clerk of such district within 20 days following the last publication of such resolution. If such a petition is filed, the governing body of the district shall submit the proposition to the voters at an election called for such purpose and held within 90 days after the last publication of the resolution and no bonds shall be issued under this subsection unless such proposition shall receive the approval of a majority of the votes cast thereon. Such election shall be called and held in the manner provided by the general bond law.

(d) The governing body of any public wholesale water supply district to which this section applies shall have the power to levy a tax against all taxable, tangible property in the district for the purpose of paying any bonds, and the interest thereon, issued pursuant to this section. Any bonds issued pursuant to this section shall not be included in computing the total bonded indebtedness of any city or county located within such water supply district.

History: L. 1982, ch. 125, § 1; L. 1988, ch. 108, § 1; L. 1990, ch. 119, § 2; May 3.






Article 36 FIRE PROTECTION

19-3601 Fire districts; organizations; name; governing body; duties of county clerk and county treasurer; delegation.

19-3601. Fire districts; organizations; name; governing body; duties of county clerk and county treasurer; delegation. The board of county commissioners of any county of the state is hereby authorized and empowered to organize one or more fire districts in any portion of the county not within an incorporated city, and the entire county or the major portion thereof may be organized as one fire district and any city of the second and third classes may be included within such district as hereafter provided. No fire district or part of a fire district may be included within a fire district under this act, except as provided in K.S.A. 19-3611, and amendments thereto. Each such fire district shall be named and numbered by the said board in the order of their organization as "Fire District No. _____ (such number as shall be assigned), County of _____ (name of county), Kansas". In counties adjoining another state having rural fire protection districts adjacent to their county-state boundary lines, fire districts may be named and numbered by said board in the order of their organization as "Rural Fire Protection District No. _____ (such number as shall be assigned), County of _____ (name of county), Kansas."

The board of county commissioners of the county shall be and constitute the governing body of each fire district within the county. The county clerk of the county shall be the secretary of said board as the governing body of each of said fire districts and shall have such other duties as county clerk as provided by this act. The county treasurer shall receive and have custody of all of the funds of each fire district and shall expend the same upon the order of the governing body of each such district as provided by law. The board of county commissioners may delegate any of the powers and duties of the county clerk and county treasurer prescribed by this section to any other person deemed qualified by the board. The board of county commissioners shall require any person to whom such powers and duties are delegated to execute a good and sufficient surety bond issued by a surety company authorized to do business in this state, in an amount fixed by the board which shall not be less than the amount of money such person will be responsible for at any one time.

History: L. 1953, ch. 161, § 1; L. 1955, ch. 171, § 1; L. 1977, ch. 102, § 1; L. 1979, ch. 75, § 3; July 1.



19-3601a Same; governing body; powers.

19-3601a. Same; governing body; powers. Upon the creation of a fire district under the provisions of K.S.A. 19-3601 et seq., and amendments thereto, the governing body shall have the authority to:

(a) Enter contracts;

(b) acquire and dispose of real and personal property;

(c) acquire, construct, reconstruct, equip, operate, maintain and furnish buildings to house fire fighting equipment;

(d) acquire, operate and maintain fire fighting equipment;

(e) issue bonds as provided in this act;

(f) pay compensation and salaries to fire district employees;

(g) pay compensation to volunteer members of the fire district for fighting fires, responding to emergencies or attending meetings;

(h) exercise eminent domain;

(i) pay the operation and maintenance expenses of the fire district and any other expenses legally incurred by the fire district;

(j) pay for the acquisition, installation or maintenance of one or more fire hydrants, or similar devices for fighting fires, including necessary equipment, services or supplies related thereto.

The acquisition, installation and maintenance shall be subject to the mutual agreement of the governing body of the fire district and the governing body of the rural water district which owns, operates or maintains the water line on which the fire hydrant, or other similar device for fighting fires, is to be installed; and

(k) do all other things necessary to effectuate the purposes of this act.

History: L. 1979, ch. 75, § 1; L. 1992, ch. 132, § 1; L. 2002, ch. 150, § 2; L. 2004, ch. 26, § 2; July 1.



19-3601b Same; issuance of bonds and no-fund warrants.

19-3601b. Same; issuance of bonds and no-fund warrants. The governing body of any fire district created under the provisions of K.S.A. 19-3601 et seq. shall have the authority to issue general obligation bonds under the provisions of the general bond law except that before any bonds are issued, the governing body shall publish once in a newspaper of general circulation within the district a notice of its intention to issue such bonds and stating the purpose for which such bonds are to be issued and the amount thereof. If within sixty (60) days after the date of publication of such notice, a petition signed by not less than five percent (5%) of the qualified electors residing in such district is filed with the county election officer, no bonds shall be issued until approved by a majority of the qualified electors residing in the district voting at an election called and held therefor. At no time may the aggregate amount of outstanding bonds issued under this section exceed five percent (5%) of the assessed valuation of tangible property within the district.

The governing body of any such fire district shall also have the authority to issue no-fund warrants in the manner prescribed in K.S.A. 79-2940. All such warrants and interest thereon may be payable in approximately equal installments over a period of not to exceed five years from the first day of July following their issuance. The governing body shall make a levy at the first tax levying period after such warrants are issued sufficient to pay such warrants and the interest thereon as may be required during the budget year.

History: L. 1979, ch. 75, § 2; July 1.



19-3602 Same; resolution, contents; notice and hearing; abandonment or alteration of proposal; adoption of final resolution; publication, effect.

19-3602. Same; resolution, contents; notice and hearing; abandonment or alteration of proposal; adoption of final resolution; publication, effect. Subject to the provisions of K.S.A. 19-270, the board of county commissioners upon its own motion or as provided in K.S.A. 19-3603, and amendments thereto, may proceed to organize any or all portions of its county into one or more fire districts by the adoption of a resolution at some regular or adjourned regular meeting of the board which shall recite that it is advisable in the public interest that a district or districts be organized in the county for the protection of lives and property from the hazards of fire and shall describe the limits and boundaries of the proposed district or districts under its or their proposed name or names. No fire district or part of a fire district heretofore or hereafter existing by virtue of law may be included within a fire district under this act, except as provided in K.S.A. 19-3611, and amendments thereto. The proposed districts may be described by metes and bounds or by township boundaries or names, or such districts may be described by existing school districts or any organized special districts containing the area of the proposed district. Such resolution shall be published once each week for three consecutive weeks in a newspaper published and of general circulation in the area where the lands are located, or if there is no such newspaper, then in the official county paper. Each such resolution shall be published in connection with a map showing the territory of the proposed district or districts and a notice of a hearing on the advisability of organizing each such district. The notice shall fix a time not less than 10 days after the last publication thereof for a hearing before the board of county commissioners at a stated hour and place which may be at the county courthouse or at a place within each of the districts.

Any taxpayer or elector residing in the county, and any city therein, shall be entitled to appear in person or in its corporate capacity, or by counsel, and be heard on the advisability of organizing such districts. The board, at such hearing, may accept proposals for alteration of the proposed district by the inclusion of additional territory or by the exclusion of territory from any proposed district. The board may adjourn the hearing from day to day without further published notice and may fix a time for the final determination of the proposal to organize any such districts. At such time or times the board may abandon any proposal or it may adopt a final resolution organizing and naming the fire district or districts and declaring the boundaries thereof as finally determined. Each such district shall be finally and fully organized upon the publication of the resolution or resolutions one time in a newspaper published and of general circulation in the area where the lands are located or, if there is no such newspaper, then in the official county paper.

History: L. 1953, ch. 161, § 2; L. 1965, ch. 188, § 1; L. 1986, ch. 70, § 15; May 15.



19-3602a Same; inclusion of land located in other benefit districts.

19-3602a. Same; inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any fire district created pursuant to K.S.A. 19-3601 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a fire district.

History: L. 1997, ch. 143, § 17; May 8.



19-3603 Same; petition; contents; resolution; adoption and publication, when.

19-3603. Same; petition; contents; resolution; adoption and publication, when. The board of county commissioners shall consider the advisability of organizing any fire district or districts within the county upon the filing of a petition with the county clerk, signed by the residents of the county owning more than sixty percent (60%) of the area of the lands situated within the boundaries of the proposed district. Each such petition shall describe the boundaries of any proposed district as provided in K.S.A. 19-3602 and shall be accompanied by an outline map showing the proposed district and the tracts thereof held by the signers of said petition. Each signer shall, after his name, enter the place of his residence with respect to some city or township within the county, the legal description of his land within the proposed district and his supposed estate therein and if a corporation, the name and home office of the corporation and the title of the officers signing the petition. The board of county commissioners shall determine the sufficiency of any such petition by reference to the records of the county pertaining to any interest in real property. If any such petition shall be found sufficient, said board may adopt and publish a resolution organizing and naming said district and declaring the boundaries thereof as provided in K.S.A. 19-3602: Provided, That nothing herein shall deny the authority of the board to organize a fire district under K.S.A. 19-3602.

History: L. 1953, ch. 161, § 3; April 13.



19-3604 Same; disorganization or alteration of district; inclusion of new lands; procedures.

19-3604. Same; disorganization or alteration of district; inclusion of new lands; procedures. (a) Any fire district may be disorganized by the board of county commissioners at any time after four years from the date of the publication of the final resolution for the first organization of such district upon a petition to the board and the making of an order in like manner as in the case of organizing any fire district under K.S.A. 19-3603, and amendments thereto.

(b) Subject to the provisions of K.S.A. 19-270, the territory of any organized fire district may be subsequently altered by the inclusion of new lands or by the exclusion of lands therein upon a petition to the board of county commissioners signed by the owners of at least 10% of the area of the lands sought to be included or excluded, which petition shall conform, as near as may be possible, to the petition required for the organization of a fire district. If the board of county commissioners finds the petition is sufficient, the board may adopt and publish a resolution attaching or detaching the lands described in the petition to or from the fire district. The resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation in the area where the lands are located. Such publication shall include a map showing the territory of the district and the lands proposed to be attached to or detached therefrom. If within 30 days after the last publication of the resolution and map, a petition protesting the inclusion or detachment of such lands, signed by the owners, whether residents of the county or not, of more than 19% of the area of the lands sought to be included in or excluded from the fire district is filed with the county clerk, the resolution shall have no force or effect. If such a protest petition shall not be filed within such time, the resolution shall become final, and the lands shall thereupon be deemed attached to or detached from the fire district. In any case where lands are included in or excluded from a fire district as provided herein, the board shall declare the new boundary of the district by the adoption and publication of a resolution in like manner as the boundaries were declared at the time of the original organization thereof.

History: L. 1953, ch. 161, § 4; L. 1957, ch. 193, § 1; L. 1971, ch. 96, § 1; L. 1986, ch. 70, § 16; May 15.



19-3605 Same; inclusion of cities within district; procedure.

19-3605. Same; inclusion of cities within district; procedure. If the governing body of any city of the first, second or third classes, lying within the boundaries of any proposed or organized fire district shall deem it advisable to be included within the territory of any fire district, such city or cities may be included within such district at the time of its organization or any time subsequent thereto as follows: The governing body thereof shall, not less than twenty (20) days prior to some regular meeting day, publish a notice (as in the case of publishing ordinances) of its intention to petition the board of county commissioners that all or a part of said city be made a part of or be included within any proposed or organized fire district in the county and of a hearing on said proposal at such meeting. At such meeting, or any adjournment thereof, the said governing body may adopt a resolution directed to the board of county commissioners praying that all or part of the city be included within or added to the fire district, and said petition may be heard by the board of county commissioners at any meeting thereof. After such hearing the board of county commissioners may make its order as in the case of the organization of a new district or the alteration and modification of the boundaries of an existing district.

History: L. 1953, ch. 161, § 5; L. 1957, ch. 193, § 2; April 12.



19-3606 Same; districts not to be organized or altered after July 1; budget; tax levy.

19-3606. Same; districts not to be organized or altered after July 1; budget; tax levy. No fire district shall be organized in any county, or the boundaries thereof altered, in any year after the first day of July and in every such case it shall be the duty of the board of county commissioners at the time of the making of the annual county budget to include therein a section showing the proposed tax requirements and expenditures of all fire districts in the county. The county clerk shall at the time of spreading the tax levies of the county make a levy against all tangible taxable property situated in all fire districts in the county on the first day of July as organized or altered. The county treasurer shall credit all tax moneys and other funds belonging to each fire district to a fund identified by the name of such district and the same shall be expended as provided by law during the budget year for which levied.

History: L. 1953, ch. 161, § 6; April 13.



19-3608 Same; agreements with cities or townships for fire protection service; terms; resolution or ordinance.

19-3608. Same; agreements with cities or townships for fire protection service; terms; resolution or ordinance. The board of county commissioners, as the governing body of any fire district organized by virtue of this act, may enter into agreements (and may modify or alter the same) with any township or townships, city or cities in the county or with adjacent townships or cities in adjacent townships in adjoining counties having an organized fire department under the control of the governing body thereof, for fire protection services and for the use, operation, care and maintenance of any fire apparatus or equipment belonging to such district. Said agreement shall be made by resolution in the case of said board and by ordinance in the case of any city. All such contracts shall fix the terms and conditions (including a consideration) under which any city binds itself to furnish fire protection services to the fire district, and/or by which any city shall use, operate, house and maintain any fire apparatus, equipment and supplies purchased for the purpose of this act by said board and the terms under which any such city may furnish fire protection services to the district by the use of city firemen, fire apparatus and equipment, or by both use of city- and district-owned apparatus and equipment.

The rights and duties vested in municipal firemen by the provisions of sections 80-1504, 80-1505 and 80-1506 of the General Statutes of 1949, and any amendments thereto, shall govern in all cases when applicable to this act: Provided, That the supervision and control of any fire department furnishing services by reason of this act shall always be with the governing body of a city.

History: L. 1953, ch. 161, § 8; April 13.



19-3608a Same; contracts with rural fire districts of adjoining county of another state; terms; limitation of liability.

19-3608a. Same; contracts with rural fire districts of adjoining county of another state; terms; limitation of liability. The board of county commissioners, as the governing body of any rural fire protection district organized, named and numbered under the provisions of article 36 of chapter 19 of the Kansas Statutes Annotated may enter into contracts on an annual or other basis with any rural fire protection district of an adjoining county or counties of another state having a general fire protection program or fire-fighting equipment under the control of the governing body thereof, for fire protection services or fire protection cooperation. All such contracts shall be upon terms suitable to all concerned, and said board of county commissioners is hereby authorized to do everything necessary to carry out such contracts: Provided, The terms and conditions upon and in compliance with which each district is to cooperate in furnishing, maintaining and operating fire equipment for outside aid or mutual aid or making payment for such service shall be expressly stipulated.

The county treasurer of the county in which such fire district is located is hereby authorized to pay over moneys to the treasurer or other proper officer of such district in an adjoining state authorized to receive same in accordance with the terms of such contract and upon the order of the said board of county commissioners. Any rural fire protection district, department, company or firemen answering any fire alarm or performing fire prevention services or rescue, resuscitation, first aid, inspection or any other official work outside its state and within a rural fire protection district organized under this act, shall be considered an agent of the rural fire protection district located in the state of Kansas, and acting solely and alone in a governmental capacity, and such rural fire protection district located in another state shall not be liable in damages for any act of commission, omission, or negligence while answering or returning from any fire, or reported fire, or doing or performing any fire prevention work or rescue, resuscitation, first aid, inspection or any other official work.

History: L. 1955, ch. 171, § 2; April 4.



19-3609 Same; agreements with cities providing for buildings; funds.

19-3609. Same; agreements with cities providing for buildings; funds. Any fire district organized by virtue of this act and any city may enter into agreements for the joint construction, equipping and maintenance of any building or buildings, or for additions to existing city buildings, within the city or district, for the housing, and servicing of fire apparatus and equipment of the city and district. Any funds of the district available as provided by K.S.A. 19-3607 of this act may be used for this purpose together with any funds of the city authorized by law for the construction of city buildings. Any such building may by agreement be used in part for the accommodation of the officers of such city and its several departments or offices.

History: L. 1953, ch. 161, § 9; April 13.



19-3610 Same; tax levies; use of proceeds, limitations.

19-3610. Same; tax levies; use of proceeds, limitations. The board of county commissioners each year shall levy an ad valorem tax on the taxable tangible property within each fire district in the county organized by virtue of this act, including or excluding such property within any city in each district as the case may be, as is required by the budget of each district. All proceeds of such levy shall be used to carry out the powers, duties and functions of the governing body of the fire district as specified in K.S.A. 19-3601a, and amendments thereto. Whenever a fire district has contracted with any other fire district, city or township or private entity within the vicinity of the district to furnish fire protection to the district, the board may make a tax levy which produces a sum not exceeding the amount payable to the other fire district, city or township or private entity under such contract during the budget year for which the tax levy is made.

History: L. 1953, ch. 161, § 10; L. 1961, ch. 159, § 1; L. 1974, ch. 128, § 1; L. 1992, ch. 132, § 2; L. 2004, ch. 166, § 1; L. 2015, ch. 99, § 19; July 1.



19-3612 Same; existing contracts not abrogated; termination by mutual consent, when; funds.

19-3612. Same; existing contracts not abrogated; termination by mutual consent, when; funds. Nothing in this act shall be construed to alter or abrogate any existing fire protection contract between any city and county or any city and any township, but all such contracts may be, by mutual agreement, terminated at the end of the budget year in which such termination is made effective. All funds of the township or county in process of collection (and delinquent taxes), and funds in the hands of the county treasurer shall be by him credited to the funds of the successor fire district or districts as may be organized by virtue of this act.

History: L. 1953, ch. 161, § 12; April 13.



19-3612a Same; establishment of district board of trustees; powers.

19-3612a. Same; establishment of district board of trustees; powers. (a) Whenever a fire district has been established under the provisions of K.S.A. 19-3601 through 19-3606, and amendments thereto, and the board of county commissioners determines, by resolution, that it is in the best interests of the county to place the supervision of such fire district under a fire district board of trustees, the board of county commissioners may appoint a board of trustees of not less than three members and not more than nine members, composed of persons other than the board of county commissioners, who shall serve at the pleasure of the commission. The board so established may be vested with all of the powers theretofore vested in the board of county commissioners, or such supervisory powers as the board of commissioners, by resolution, may delegate, and the board of trustees may exercise all powers so delegated.

(b) Pursuant to an interlocal agreement entered into by the board of county commissioners and the governing bodies of cities and townships located within the fire district, the board of county commissioners may delegate its authority to appoint the members of the fire district board of trustees to a joint board appointed by the governing bodies of cities and townships located within the fire district. The fire district board of trustees appointed by such joint board shall be vested with all of those powers vested in the board of county commissioners under K.S.A. 19-3601 through 19-3606, and amendments thereto.

Any interlocal agreement entered into pursuant to this subsection shall be subject to the provisions of K.S.A. 12-2901 et seq., and amendments thereto.

History: L. 1961, ch. 163, § 1; L. 1965, ch. 190, § 1; L. 2003, ch. 7, § 1; Mar. 27.



19-3612b Same; supervisor and employees of district.

19-3612b. Same; supervisor and employees of district. The board of county commissioners of any such county or the fire district board of trustees, if one has been appointed, may employ a supervisor and such other persons as may be necessary to properly operate and manage such fire district.

History: L. 1961, ch. 163, § 2; June 30.



19-3612c Same; fire protection reserve fund; source of revenue; limitations.

19-3612c. Same; fire protection reserve fund; source of revenue; limitations. The governing body of any fire district organized under K.S.A. 19-3601 et seq., and amendments thereto, is hereby authorized and empowered to transfer, annually, by resolution, from the general fund of the district any money credited to such fund, and subject to legal expenditure, which in the opinion of the governing body will not be needed for general operating expenses in such year, to a special fund to be established for the acquisition of fire-fighting equipment, apparatus or machinery or land and buildings to be used for fire-fighting purposes. Upon the adoption of such resolution, a copy thereof shall be delivered to the treasurer of such fire district. The treasurer shall credit the amount provided in such resolution to such special fund and shall debit the general fund of the district, as the case may be.

All moneys credited to such special fund shall be used by such fire district for the acquisition of fire-fighting equipment, apparatus or machinery or land and buildings to be used for fire-fighting purposes. Such fund shall not be subject to K.S.A. 79-2925 to 79-2936, inclusive, and amendments thereto. However, in making the budget of such fire district the amounts credited to, and the amount on hand in, such special fund and amounts expended therefrom shall be shown for the information of the taxpayers of such district.

If the governing body of any fire district determines that money which has been transferred to such special fund or any part thereof is not needed for the purposes for which so transferred, the governing body is authorized and empowered by resolution to retransfer such amount not needed to the district's general fund and such retransfer and expenditure thereof shall be subject to the provisions of K.S.A. 79-2925 to 79-2936, and amendments thereto.

History: L. 1971, ch. 97, § 1; L. 1993, ch. 279, § 3; July 1.



19-3612d Same; tax levies in certain counties; use of proceeds; limitation; election.

19-3612d. Same; tax levies in certain counties; use of proceeds; limitation; election. The governing body of a fire district created under the provisions of K.S.A. 19-3601 et seq., located in any county having a population of less than one hundred thousand (100,000) and an assessed tangible valuation of more than two hundred twenty-five million dollars ($225,000,000) or located in any county having a population of more than three hundred thousand (300,000) is hereby authorized to make expenditures from the proceeds of a levy made pursuant to K.S.A. 19-3610 in the current budget year for the purposes of compensation of the fire district employees and other general operating expenses. All expenditures heretofor made for such purposes from the proceeds of tax levies under the provisions of such section are hereby authorized and ratified.

The governing body of such fire district shall have the power to levy a tax of not to exceed nine (9) mills upon all taxable tangible property in the district for the purpose of paying compensation to fire district employees, the expenses of operating and maintaining a fire department and other legal expenses of the fire district. Before any such levy is made, notice of the intended levy shall be made once each week for two (2) consecutive weeks in a newspaper of general circulation in the fire district. If within thirty (30) days after the last publication of the notice, a petition signed by not less than five percent (5%) of the qualified electors in the fire district is filed in the office of the county election officer requesting an election thereon no levy shall be made unless the question of the levy shall be submitted to and approved by a majority of the voters of the fire district voting at an election called by the governing body. Such election shall be called and held in the manner provided under the provisions of K.S.A. 10-120.

The governing body of such fire district may, whenever it is authorized by a majority of the electors of the fire district voting at an election thereon, levy a tax of more than nine (9) mills but not more than eleven (11) mills in any year upon the taxable tangible property within such district for the purpose of paying compensation to fire district employees, the expenses of operating and maintaining a fire department and other legal expenses of the fire district. Such election shall be called and held in the manner provided under the provisions of K.S.A. 10-120.

History: L. 1980, ch. 83, § 1; May 16.



19-3612e Tax levies for fire districts in Reno and Sedgwick counties.

19-3612e. Tax levies for fire districts in Reno and Sedgwick counties. (a) The governing body of Reno county fire district No. 2 and the governing body of Sedgwick county fire district No. 1, both created under K.S.A. 19-3601 et seq., and amendments thereto, shall have the power to levy a tax in an amount to be determined by such governing body upon all taxable tangible property in the district for the purpose of paying:

(1) Compensation to fire district employees;

(2) The expenses of operating and maintaining the fire district;

(3) compensation to volunteer members of the fire district for fighting fires, responding to emergencies or attending meetings;

(4) pay for the acquisition, installation or maintenance of one or more fire hydrants, or similar devices for fighting fires, including necessary equipment, services or supplies related thereto.

The acquisition, installation and maintenance shall be subject to the mutual agreement of the governing body of the fire district and the governing body of the rural water district which owns, operates or maintains the water line on which the fire hydrant, or other similar device for fighting fires, is to be installed; and

(5) other legal expenses of the fire district.

(b) Whenever the governing body of the fire district determines it is necessary to increase the amount levied in the next preceding year, the governing body shall give notice of its intent to increase such levy by adopting a resolution which states the amount currently levied and the amount proposed to be levied. The resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation in the fire district. If within 30 days after the last publication, a petition signed by not less than 5% of the qualified electors in the fire district is filed in the office of the county election officer requesting an election thereon no levy in an amount in excess of the amount levied in the next preceding year shall be made unless the question of the levy shall be submitted to and approved by a majority of the voters of the fire district voting at an election called by the governing body. Such election shall be called and held in the manner provided under the provisions of K.S.A. 10-120, and amendments thereto.

History: L. 1982, ch. 108, § 1; L. 1986, ch. 111, § 1; L. 2002, ch. 150, § 3; L. 2004, ch. 26, § 3; July 1.



19-3613 Fire districts in Johnson county; creation; petition; notice and hearing; territory; protest, when; final resolution; publication.

19-3613. Fire districts in Johnson county; creation; petition; notice and hearing; territory; protest, when; final resolution; publication. Subject to the provisions of K.S.A. 19-270, the board of county commissioners of Johnson county, hereinafter referred to as the county board, may create a fire district as provided herein. Upon the filing with the county board of a petition signed by not less than 200 qualified electors within the limits of the fire district sought to be created, the county board shall within 30 days after date of such filing set a time and place for a public hearing on the petition and give notice of such hearing by publication for three successive weeks in a newspaper of general circulation in that part of the county. Any such fire district may include land or territory within the boundaries of an incorporated city, but only with the approval of such city. Such approval shall be evidenced by resolution of the governing body of the city, a certified copy of which shall be filed with the county clerk and when once filed evidencing such approval, may not thereafter be withdrawn. The date of hearing on the petition shall be not more than 10 days after the date of the last publication. At the hearing, or within 30 days thereafter, the county board shall either approve or reject the petition as filed, or may modify the proposed district by excluding therefrom certain areas as proposed or by adding certain areas to it and approve the petition as modified in that way. If any areas be added to the proposed district, then before action of the county board shall become final the county board shall notify the owners of such added land by mailing a notice of the proposed addition to the owner as the names and addresses of such owners appear in the office of the county clerk.

If no protest in writing is received from such owners within a period of 10 days after giving of such notice, then the resolution creating such district shall become final. If any such protest is received, then the county board may at its discretion set a time and place of further hearing for those owners only whose land is sought to be added to the district as originally petitioned for and shall give notice thereof by mail as provided above. Within a period of 10 days following the conclusion of such hearing, the county board shall either approve the proposal as to the whole district, as modified, or reject the proposal for the additional area to be added and then either reapprove or reject the original petition as to all or part of the land described in it. The action of the county board shall be by resolution, which shall be published once in a newspaper of general circulation in that part of the county in which such district is located.

History: L. 1955, ch. 175, § 1; L. 1957, ch. 193, § 3; L. 1985, ch. 102, § 1; L. 1986, ch. 70, § 17; May 15.



19-3613a Same; inclusion of land located in other benefit districts.

19-3613a. Same; inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any fire district created pursuant to K.S.A. 19-3613 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a fire district.

History: L. 1997, ch. 143, § 18; May 8.



19-3614 Same; governing body; terms; vacancies; removal; expenses.

19-3614. Same; governing body; terms; vacancies; removal; expenses. (a) Except as provided in subsection (b) and K.S.A. 19-3614a, and amendments thereto, within 60 days following the creation of the fire district the board of county commissioners shall appoint the governing body of the fire district. The governing body shall consist of three or five members as determined by the board of county commissioners. Members of the governing body shall have been residents of the district at least three years preceding the date of their appointment. The members of the governing body shall hold office for a term of three years, except that the members of the first governing body appointed shall hold office for terms as follows: (1) In the case of a three-member governing body, one for a term of one year; one for a term of two years; and one for a term of three years; or (2) in the case of a five-member governing body, one for a term of one year; two for a term of two years; two for a term of three years. The board of county commissioners shall designate the term which each is to serve.

(b) The governing body of any fire district appointed prior to the effective date of this act may be expanded to a five-member body upon adoption of an appropriate resolution by the board of county commissioners. The terms of the newly appointed members of the governing body shall be staggered so that not more than two of the five board members are appointed at the same time.

(c) In the case of a vacancy in the membership of such governing body occurring before the expiration of term, the successor shall be appointed in like manner as regular appointments are made and the member so appointed shall serve for the remainder of the unexpired term. The members of the governing body shall receive no compensation for their services but shall be allowed their actual expenses incurred in the performance of their official duties.

(d) Any member of the governing body may be removed by the board of county commissioners for any cause which would justify the removal of an appointive officer of the county.

History: L. 1955, ch. 175, § 2; L. 1975, ch. 52, § 9; L. 1988, ch. 109, § 1; L. 1993, ch. 122, § 1; July 1.



19-3614a Same; governing body of certain consolidated districts in Johnson county; terms.

19-3614a. Same; governing body of certain consolidated districts in Johnson county; terms. Whenever an agreement of consolidation between Johnson county consolidated fire district no. 2 and Mission fire district no. 1 is filed in the office of the county clerk, the county board shall at that time appoint three of the former members of the governing body of Johnson county consolidated fire district no. 2 and two of the former members of the governing body of Mission fire district no. 1, and the five members so appointed shall be and constitute the governing body of the district. As soon as such duly appointed members are appointed and qualified, the terms of the former members of the Johnson county consolidated fire district no. 2 and Mission fire district no. 1 shall thereupon be terminated. On July 1, 2008, or at its next meeting thereafter, the board of county commissioners shall appoint two additional members to the governing body of Johnson county consolidated fire district no. 2. The county board shall designate the terms for which each of such seven members of the governing body shall serve, and they shall be governed by all of the rules, regulations, requirements, duties and obligations set forth for members of the original districts.

The newly created consolidated fire district shall be known and designated as Johnson county consolidated fire district no. (_____).

History: L. 1988, ch. 109, § 3; L. 2008, ch. 163, § 22; July 1.



19-3615 Same; election of officers; oaths; bond.

19-3615. Same; election of officers; oaths; bond. Within thirty (30) days after the first appointment, the governing body shall meet and organize by the election from its membership of a chairman, vice-chairman and a secretary and treasurer. All members and officers of the governing body, whenever appointed shall take oaths as prescribed for other public officials. The secretary and the treasurer shall each give to the fire district a corporate surety bond, conditioned for the faithful performance of duty and for the true and faithful accounting of all money that may come into their hands by virtue of their position in such sums as the governing body shall determine by resolution: Provided, That when bonds are issued, the governing body may require the giving of additional corporate surety bonds in such sums as the governing body shall determine by resolution. Premiums on such bonds shall be paid by the fire district. Such bonds shall be approved by the county board and filed with the county clerk.

History: L. 1955, ch. 175, § 3; June 30.



19-3616 Same; powers.

19-3616. Same; powers. Upon the creation of a fire district pursuant to K.S.A. 19-3613, and amendments thereto, the governing body of the fire district shall have the authority to:

(a) Enter contracts;

(b) acquire, by lease or purchase, and dispose of real and personal property;

(c) acquire, by lease or purchase, construct, reconstruct, equip, operate, maintain and furnish buildings to house fire-fighting equipment;

(d) acquire, by lease or purchase, operate and maintain fire-fighting equipment;

(e) issue bonds, if approved by the board of county commissioners, as provided in K.S.A 19-3601b, and amendments thereto;

(f) pay compensation and salaries to fire district employees;

(g) pay compensation to volunteer members of the fire district for fighting fires, responding to emergencies or attending meetings;

(h) issue no-fund warrants;

(i) exercise eminent domain;

(j) pay the operation and maintenance expenses of the fire district and any other expenses legally incurred by the fire district;

(k) prepare and adopt a budget, subject to the approval of the board of county commissioners;

(l) pay for the acquisition, installation or maintenance of one or more fire hydrants, or similar devices for fighting fires, including necessary equipment, services or supplies related thereto.

The acquisition, installation and maintenance shall be subject to the mutual agreement of the governing body of the fire district and the governing body of the rural water district which owns, operates or maintains the water line on which the fire hydrant, or other similar device for fighting fires, is to be installed; and

(m) do all other things necessary to effectuate the purposes of this act.

History: L. 1955, ch. 175, § 4; L. 1979, ch. 75, § 4; L. 1980, ch. 92, § 1; L. 1991, ch. 82, § 1; L. 1993, ch. 122, § 2; L. 2002, ch. 150, § 4; L. 2004, ch. 26, § 4; July 1.



19-3617 Same; furnishing of fire protection services; contracts for services; tax levy.

19-3617. Same; furnishing of fire protection services; contracts for services; tax levy. The governing body may provide for the furnishing of fire protection services or may contract with any other fire district, city or township or private entity within the vicinity of the fire district, for the purpose of furnishing fire protection service to the residents of such district.

Where such fire district does enter into a contract with any other fire district, city or township or private entity within the vicinity of the fire district for furnishing fire protection service to the residents of such district, the fire district governing board shall have the power to levy a tax not to exceed 8.5 mills upon the dollar of the assessed valuation of all taxable, tangible property in the district, for the purpose of carrying out the provisions of the contract. Such tax levy shall be in addition to all other tax levies authorized or limited by law except that no other levies for fire department purposes shall be made on such property.

History: L. 1955, ch. 175, § 5; L. 1972, ch. 86, § 1; L. 1979, ch. 75, § 5; L. 1981, ch. 125, § 1; L. 1993, ch. 122, § 3; July 1.



19-3619 Same; consolidation with adjoining district; outstanding bonds; approval of consolidation agreement; findings; designation; governing body of consolidated district, terms.

19-3619. Same; consolidation with adjoining district; outstanding bonds; approval of consolidation agreement; findings; designation; governing body of consolidated district, terms. Subject to the provisions of K.S.A. 19-270, and amendments thereto, the fire district may be consolidated with any adjoining fire district organized under this or any prior act at any time by consent of the governing bodies of each district and on such basis and terms as may be agreed upon between the governing bodies of such districts. Any bonds outstanding and unpaid against each individual district at the time of consolidation into one district, shall be charged against and paid by the property within each of such districts liable for such bonds at the time of the consolidation. Any agreement between any such districts to consolidate shall not become effective unless and until such agreement is approved by the board of county commissioners, which approval, or rejection, shall be made within a period of 90 days following the date of such agreement between the governing bodies of any such two fire districts. Before approval is given by the board of county commissioners, it shall find that: (a) Each district as previously constituted would in its opinion be benefited by receiving as good or better service if consolidated; and (b) it would make possible either lower fire insurance rates on properties within the district or prevent establishing of higher rates. Approval of such agreement of consolidation shall be made by unanimous vote of the board of county commissioners.

If any two such fire districts are consolidated into one district, or if any one district is consolidated with a previously consolidated district, then thereafter such consolidated or merged districts shall be known and designated as Johnson county consolidated fire district number (_____). Except as provided in K.S.A. 19-3614a, whenever the agreement of consolidation is filed in the office of the county clerk, the county board shall at that time appoint two of the former members of the governing body of the larger in area of the two districts, whether they be in the form of an original district or of consolidated districts, and one of the former members of the smaller in area of any two such districts which are consolidated into one and the three members so appointed shall be and constitute the governing body of the consolidated district. As soon as such duly appointed members are appointed and qualified, the terms of the former members of the original districts or consolidated districts so merged into one shall thereupon be terminated. The county board shall designate the terms for which each of such three members of the governing body shall serve and they shall be governed by all of the rules, regulations, requirements, duties and obligations herein set forth for members of the original districts.

Any such fire districts or consolidated fire district shall be known and designated as fire district number (_____) in (___________) county, Kansas.

History: L. 1955, ch. 175, § 7; L. 1957, ch. 193, § 4; L. 1986, ch. 70, § 18; L. 1988, ch. 109, § 2; July 1.



19-3620 Same; operation of department; powers of governing body.

19-3620. Same; operation of department; powers of governing body. The governing body shall have full direction and control over the operation of such district fire department. The governing body shall have the power to:

(1) Select regular employees, provide for their compensation and furnish quarters for such employees if deemed desirable;

(2) provide for the organization of volunteer members of such department and pay compensation to such members for fighting fires, responding to emergencies or attending meetings;

(3) provide special clothing and equipment for such employees and volunteers;

(4) insure such employees and volunteers against accidental death and injury in the performance of their duties;

(5) pay for the acquisition, installation or maintenance of one or more fire hydrants, or similar devices for fighting fires, including necessary equipment, services or supplies related thereto.

The acquisition, installation and maintenance shall be subject to the mutual agreement of the governing body of the fire district and the governing body of the rural water district which owns, operates or maintains the water line on which the fire hydrant, or other similar device for fighting fires, is to be installed; and

(6) do all things necessary or desirable to maintain and operate such department so as to furnish fire protection for the inhabitants of such district.

History: L. 1955, ch. 175, § 8; L. 2002, ch. 150, § 12; L. 2004, ch. 26, § 5; July 1.



19-3621 Same; contracts with other municipalities to provide fire protection.

19-3621. Same; contracts with other municipalities to provide fire protection. The governing body of the fire district may enter into contracts with cities and other fire districts, townships, or duly organized and incorporated volunteer fire departments whether within or without the county or state, for cooperation between fire departments of the respective cities, districts and townships, and may include in such contracts provisions by which the fire department of such cities, townships or other districts or volunteer fire departments will furnish fire protection to the fire district in question in consideration of cash payments or reciprocal services. The governing body of the fire district may also include in such contracts provisions to provide, furnish and pay for a bond in such amount as shall be agreed upon to indemnify any such city, fire district, or township against any loss which it may sustain as result of damage to property or injury to persons arising out of the furnishing of fire protection services to such districts.

The supervision and control of the fire district fire department shall always be with the governing body of the fire district. The fire chief or person in charge of the fire department shall have the right in every case, where a contract exists for reciprocal service, to determine whether or not the district can spare all or any portion of its fire equipment and firefighters at that particular time.

History: L. 1955, ch. 175, § 9; L. 1979, ch. 186, § 21; L. 1993, ch. 122, § 5; July 1.



19-3622 Same; budget notice, hearing, approval by board of county commissioners; tax levies.

19-3622. Same; budget notice, hearing, approval by board of county commissioners; tax levies. (a) The governing body of the fire district shall prepare an annual budget for the operation of the fire district. Prior to the adoption of its budget, the governing body shall meet for the purpose of answering and hearing objections of taxpayers relating to the proposed budget and for the purpose of considering amendments to such proposed budget. The governing body shall give at least 10 days' notice of the time and place of the meeting by publication in a weekly or daily newspaper having a general circulation in the fire district. Such notice shall include the proposed budget and shall set out all essential items in the budget on a publication form prescribed by the director of accounts and reports and furnished with the regular budget form. The public hearing required to be held herein shall be held not less than 10 days prior to the date on which the fire district is required to submit its budget to the board of county commissioners for review and approval thereby. After such hearing a proposed budget shall be adopted or amended and adopted by the fire district. The governing body, not later than August 1 of any year, shall submit its proposed budget to the board of county commissioners for review and approval thereby. The board shall approve or disapprove the budget no later than August 10. After the board of county commissioners approves the budget, the governing body shall submit the budget to the county clerk as provided by K.S.A. 79-2930, and amendments thereto.

(b) The governing body of the fire district shall have the power to levy a tax not to exceed 8.5 mills upon the dollar of the assessed valuation of all taxable, tangible property in the district, for the purpose of paying any lawful cost or expense incurred by the fire district and to pay a portion of the principal and interest on bonds issued pursuant to K.S.A. 12-1774, and amendments thereto. No other levies for the operation and maintenance of a fire department shall be made on such property by any other taxing district. If any incorporated city is partly within the boundaries of one or more fire districts, and partly outside the boundaries of any fire district, the governing body of such city may cause a tax to be levied in that portion of the city outside of the boundaries of any fire district for fire protection, and may contract with any fire district, city, township or other organized fire department, to furnish fire protection in that portion of the city not lying within the boundaries of a fire district, in the same manner as though the city lay wholly without the boundaries of a fire district.

(c) The governing body of the fire district may increase the mill levy authorized by subsection (b) in an amount not to exceed 11.5 mills by adoption of a resolution. Such resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation in the fire district. If within 30 days after the last publication of the resolution, a petition signed by not less than 5% of the qualified electors in the fire district is filed in the office of the county election officer requesting an election thereon, no levy in an amount exceeding 8.5 mills shall be made unless the question is submitted to and approved by a majority of the voters of the fire district voting at an election called by the governing body. Such election shall be called and held in the manner provided under the general bond law.

History: L. 1955, ch. 175, § 10; L. 1980, ch. 93, § 1; L. 1980, ch. 92, § 2; L. 1981, ch. 125, § 2; L. 1985, ch. 102, § 2; L. 1993, ch. 122, § 4; July 1.



19-3623 Same; inclusion of new lands in district; procedure.

19-3623. Same; inclusion of new lands in district; procedure. New lands may be included in any fire district created under the provisions of K.S.A. 19-3613 to 19-3622, both sections inclusive, or acts amendatory thereof, in like manner as provided by K.S.A. 19-3604 for the inclusion of new lands in a fire district organized under the provisions of K.S.A. 19-3601 to 19-3612, both sections inclusive, or acts amendatory thereof.

History: L. 1957, ch. 193, § 5; April 12.



19-3623a Same; detachment of territory located within certain cities and consolidation of remaining area with adjoining fire district; procedure; outstanding bond issues; tax levies; governing board of district.

19-3623a. Same; detachment of territory located within certain cities and consolidation of remaining area with adjoining fire district; procedure; outstanding bond issues; tax levies; governing board of district. Whenever any of the area of a fire district created under the provisions of K.S.A. 19-3613 to 19-3623 shall be within the corporate limits of any city of the second class having a volunteer or paid or partly paid fire department, the board of county commissioners of the county in which such fire district and city are located may detach the area of the fire district which is within the corporate limits of such city from the fire district and consolidate the remaining area of such fire district to an adjoining fire district which is operating under the provisions of K.S.A. 80-1512 to 80-1523, and any acts amendatory thereof, in the manner and in accordance with the procedure hereinafter provided.

Whenever a petition signed by the owners of at least twenty percent (20%) of the portion of the area of such fire district which is located within the corporate limits of the city of the second class is filed with the county clerk of the county in which such fire district is located requesting the board of county commissioners to hold a public hearing for the purpose of determining the advisability of detaching from such fire district the area thereof which is within the corporate limits of such city and consolidating the remaining area of the fire district with such an adjoining fire district, the board of county commissioners shall hold such a public hearing within thirty (30) days after the filing of such petition and shall publish a notice thereof once each week for two (2) consecutive weeks in a newspaper of general circulation in the county, the last publication of which shall be not more than six (6) days prior to the date fixed for the holding of the hearing. Within five (5) days after the holding of such public hearing, the said board shall enter an order approving or rejecting the petition.

If said board shall approve the petition it shall forthwith enter an order detaching from the fire district that portion of the area which is located within the corporate limits of the city and attaching the remaining area of the fire district to an adjoining fire district operating under the provisions of K.S.A. 80-1512 to 80-1523, or acts amendatory thereof. Thereupon, the fire district organized under the provisions of K.S.A. 19-3613 to 19-3623 shall be dissolved and all the property belonging to said fire district shall become the property of the fire district with which such remaining area is consolidated. If the fire district dissolved shall have outstanding at the time of its dissolution any general obligation bonds, the board of county commissioners shall annually make a tax levy on the taxable property located in the territory of such dissolved fire district sufficient to retire said bonds and to pay the interest thereon. Whenever the fire district which is consolidated with part of the territory of the dissolved district shall have general obligation bonds outstanding at the time of such consolidation, the tax levies to retire said bonds and to pay the interest thereon shall only be levied on the taxable property located in the territory of such district prior to its consolidation.

If the township board is not the governing body of the fire district with which such remaining area is consolidated, the terms of office of all the members of the governing body of such fire district shall expire upon the entry of such orders and a new governing body in such fire district shall be appointed in like manner as provided in K.S.A. 80-1514, for the appointment of the members of the first board after such a fire district is created.

History: L. 1961, ch. 164, § 1; April 19.



19-3623c Same; certain districts with territory in cities over 50,000; attachment of territory; alternative methods.

19-3623c. Same; certain districts with territory in cities over 50,000; attachment of territory; alternative methods. Any fire district which is created under K.S.A. 19-3613 et seq. having territory located within a city of the first class having a population in excess of fifty thousand (50,000) shall have area attached to it in the manner hereafter provided as alternative methods to others now provided by law.

(a) Upon petition by resolution of the governing body of such city to attach thereto territory which lies within such city but which is not located within any fire district, the board of county commissioners may enter an order making such attachment.

(b) Upon petition by resolution of the governing body of such city to detach territory within such city from a fire district created under K.S.A. 80-1512 et seq. and attach such territory to such fire district created under K.S.A. 19-3613 et seq., the board of county commissioners shall enter an order making such detachment and attachment.

History: L. 1965, ch. 137, § 1; June 30.



19-3623d Same; bonded indebtedness of area or district.

19-3623d. Same; bonded indebtedness of area or district. The bonded indebtedness of any area, fire district or portion of a fire district affected by this act existing on the effective date of attachment by such city shall remain a charge upon the attached area as it existed immediately prior to the attachment.

History: L. 1965, ch. 137, § 2; June 30.



19-3623e Same; fire protection reserve fund; source of revenue; limitations.

19-3623e. Same; fire protection reserve fund; source of revenue; limitations. The governing body of any fire district organized under K.S.A. 19-3613 et seq., and amendments thereto, is hereby authorized and empowered to transfer, annually, by resolution, from the general fund of the district any money credited to such fund, and subject to legal expenditure, which in the opinion of the governing body will not be needed for general operating expenses in such year, to a special fund to be established for the acquisition of fire-fighting equipment, apparatus or machinery or land and buildings to be used for fire-fighting purposes. Upon the adoption of such resolution the amount provided therein shall be transferred and credited from the general fund to the special fund.

All moneys credited to such special fund shall be used by such fire district for the acquisition of fire-fighting equipment, apparatus or machinery or land and buildings to be used for fire-fighting purposes. Such fund shall not be subject to K.S.A. 79-2925 to 79-2936, inclusive, and amendments thereto. In making the budget of such fire district, the amounts credited to, and the amount on hand in, such special fund and amounts expended therefrom shall be shown for the information of the taxpayers of such district.

If the governing body of any fire district determines that all or part of the money which has been transferred to such special fund is not needed for the purposes for which it was transferred, the governing body is authorized and empowered by resolution to retransfer such amount not needed to the district's general fund and such retransfer and expenditure thereof shall be subject to the provisions of K.S.A. 79-2925 to 79-2936, and amendments thereto.

If prior to the effective date of this act the governing body of any fire district has transferred money to a special fund to be used for replacement of equipment, such fire district is hereby authorized to use moneys from such fund in the manner provided in this section.

All property, real and personal, purchased by a fire district with public funds, including any funds obtained by tax levy or the issuance of general obligation bonds, shall be and remain the property of such fire district until otherwise disposed of in accordance with law.

History: L. 1980, ch. 93, § 2; L. 1993, ch. 279, § 4; July 1.



19-3623f Same; annexation of district property by cities; procedure; agreements; outstanding obligations.

19-3623f. Same; annexation of district property by cities; procedure; agreements; outstanding obligations. (a) If any land included in a fire district created under the provisions of K.S.A. 19-3613, and amendments thereto, is thereafter annexed by any city, such land shall continue to be within and a part of the fire district unless the governing bodies of the city and fire district shall negotiate an agreement providing for the transfer of such land to the city. Such negotiations may include the transfer of other property of the fire district and the payment of compensation therefor. Any such agreement shall be submitted to and approved by the board of county commissioners, and thereupon such land shall be detached from the fire district and any other property to be transferred to the city under the agreement shall be transferred.

(b) When the land annexed to such city is detached and excluded from such district the governing body of the fire district shall redefine the new boundaries of the fire district to exclude the land so detached. All general obligation bonds issued for the acquisition or construction of fire stations or buildings, the acquisition of sites therefor and the purchase of fire fighting equipment by a fire district which are issued prior to the detachment of such land shall continue as an obligation of the property subject to taxation for the payment thereof at the time such bonds were issued.

History: L. 1991, ch. 82, § 2; L. 2014, ch. 61, § 1; July 1.



19-3624 Fire districts in two or more counties; creation; procedure.

19-3624. Fire districts in two or more counties; creation; procedure. Subject to the provisions of K.S.A. 19-270, whenever 51% of the resident property owners of territory located in two or more counties, as determined by an enumeration taken and verified for this purpose by the county election officers of the counties in which the territory proposed to be included within the district is located, shall petition the county commissioners of the county in which the greater portion of territory of the proposed district is located for the creation of a benefit district for the purpose of providing fire-fighting service within the benefit district, it shall be the duty of the board of county commissioners, by resolution, to establish such fire district and to define the boundaries thereof as set forth in the petition. Thereafter, the county commissioners establishing such district shall direct the county clerk of the county in which the greater portion of the district is located to transmit a copy of the original resolution of the board establishing the district to the county clerk of any other county in which any territory of the benefit district shall be located.

History: L. 1959, ch. 149, § 1; L. 1984, ch. 109, § 1; L. 1986, ch. 70, § 19; May 15.



19-3624a Same; inclusion of land located in other benefit districts.

19-3624a. Same; inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any fire district created pursuant to K.S.A. 19-3624 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a fire district.

History: L. 1997, ch. 143, § 19; May 8.



19-3625 Same; governing body; powers; issuance of bonds and no-fund warrants.

19-3625. Same; governing body; powers; issuance of bonds and no-fund warrants. The board of county commissioners adopting the resolution establishing the benefit district shall be and constitute the governing body of such benefit district; and is authorized to contract for fire protection services and to purchase and hold fire apparatus and equipment or buildings to be used for the purpose of fire protection. In addition to the powers provided for in this section, the governing body shall have any powers granted to a fire district under K.S.A. 19-3601a. The governing body shall also have authority to issue general obligation bonds and no-fund warrants under the provisions of K.S.A. 19-3601b. The county commissioners as such governing board may adopt budgets, receive and expend moneys and otherwise act to provide for maximum fire protection within the district within available means. The county commissioners of the county wherein the greater portion of the district was located at the time the district was established shall be the governing body of the district after its establishment, even though thereafter additional territory is attached to the district to such an extent that after such attachment the greater portion of the territory thereof lies in another county.

History: L. 1959, ch. 149, § 2; L. 1979, ch. 75, § 6; July 1.



19-3626 Same; budgets; certification of valuations; tax levies.

19-3626. Same; budgets; certification of valuations; tax levies. The governing body of a fire district established pursuant to K.S.A. 19-3624, shall annually file the budget of the benefit district with the clerk of the county in which the greater portion of the district is located; and the county clerk of any other county in which any territory of the district is located shall annually, on or before August 25, certify the total amount of assessed taxable tangible property in such benefit district located in such county to the clerk of the county in which the greater portion of the district is located. Thereafter, the county clerk of the county in which the governing body of the district is located shall determine the rate of tax necessary to be levied for such benefit district to finance that portion of the budget to be derived from ad valorem taxes, but such rate shall in no case exceed five mills upon the taxable tangible property in the benefit district. Upon determination of the rate of levy, the county clerk of the county in which the governing body of the district is located shall certify the same to the county clerk of each of the counties in which some portion of the benefit district lies. It shall be the duty of the board of county commissioners of the counties where any territory of the benefit district lies to levy the tax upon the taxable tangible property in such benefit district. The tax levy authorized by this section shall be in addition to all other tax levies authorized or limited by law.

History: L. 1959, ch. 149, § 3; L. 1980, ch. 90, § 3; L. 1981, ch. 126, § 1; July 1.



19-3627 Same; transmittal of tax moneys; expenditures.

19-3627. Same; transmittal of tax moneys; expenditures. The county treasurer of any county in which any part of the benefit district lies, except the county treasurer of the county in which the governing body is located, shall upon collection of the tax moneys provided for in K.S.A. 19-3626, transmit the same to the county treasurer of the county in which the governing body is located, and said county treasurer shall credit all moneys received under this act to the benefit district. All moneys received by the benefit district may be paid out and expended by the governing body of said benefit district for the purposes of carrying out the provisions of this act.

History: L. 1959, ch. 149, § 4; April 6.



19-3629 Same; attachment of territory; petition; notice to county clerk; budget; tax levies; expenditures.

19-3629. Same; attachment of territory; petition; notice to county clerk; budget; tax levies; expenditures. Territory adjacent to a fire district established pursuant to the provisions of this act and not a part of any other organized fire district may be attached to such district as hereinafter provided. Upon presentation to the board of county commissioners acting as governing body of the district a petition setting forth the boundaries of the area which desires to be attached to the fire district and signed by not less than 51% of the qualified electors of such area, as determined by an enumeration taken and verified for this purpose by the county election officer of the county in which the territory proposed to be attached is located, it shall be the duty of the board of county commissioners, at its next regular meeting, to examine such petition and if it finds the petition to be sufficient and in due form and further finds it to the best interest of the district to attach such territory, shall issue an order attaching such territory to the district and shall give notice of such attachment to the county clerk of the county wherein the territory seeking to be attached is situated. Such attachment shall be effective on the 1st day of March next following the entry of such order. Such attached territory shall be subject thereafter to the tax levied by the district and the district shall certify the levy to the county clerk of the county together with its budget, and the county clerk shall levy the fire district tax on all the taxable tangible property of the county located within the district.

The county treasurer shall, in January and July, each year, transmit all moneys belonging to the district to the governing body of the district and the governing body shall issue a receipt therefor. Such moneys may be expended in the same manner as other moneys derived from tax levies. When the territory so attached to the district is located in an adjacent county, the governing board of the district, after such attachment, shall proceed to adopt the budget, levy taxes and otherwise to govern such district, including the attached area, in the same manner as though such district were originally organized and established under this act.

History: L. 1959, ch. 149, § 6; L. 1984, ch. 109, § 2; July 1.



19-3630 Same; attachment of territory outside county by district organized within county; laws applicable.

19-3630. Same; attachment of territory outside county by district organized within county; laws applicable. Whenever a fire district has been organized within any county as authorized by law and thereafter, territory adjacent thereto, but located in another county and not a part of any organized fire district, may be attached to such fire district in the same manner as provided in K.S.A. 19-3629, for attachment of territory to a district organized and established in more than one county. After such territory has been attached in the manner hereinbefore prescribed, notice of such attachment shall be given to the county clerk of the county wherein the territory attached is located, and such attachment shall become effective on the same date, shall be subject to tax levies, taxes shall be collected and transmitted and said district including the attached territory, shall be governed by and subject to the provisions of this act, in the same manner as though such district was originally organized and established hereunder. The county commissioners of the county in which the district was originally organized shall be the governing body of the district, regardless of the amount of territory thereafter attached to such district.

History: L. 1959, ch. 149, § 7; April 6.



19-3631 Same; detachment of territory; petition; certification of boundaries; bonded debt.

19-3631. Same; detachment of territory; petition; certification of boundaries; bonded debt. Territory which is a part of a fire district organized in accordance with the provisions of K.S.A. 19-3624 to 19-3630, and amendments thereto, may be detached therefrom as herein provided. Upon presentation of a petition to the governing body of the fire district, setting forth the boundaries of an area within the district which desires to be detached from the fire district, signed by not less than 51% of the qualified electors of such area, as determined by an enumeration taken and verified for such purpose by the county election officer of the county in which the territory proposed to be detached is located, the governing body of such fire district may, at its next regular meeting, if it finds the petition is regular with at least the requisite number of signatures, enter an order detaching such territory from the fire district, such order to be effective on January 1 of the succeeding year. Thereupon, the governing board shall declare the new boundaries of the benefit district by resolution and shall certify a copy of such resolution to the county clerks of each of the counties in which a part of the benefit district is located.

The territory detached from the fire district shall be liable for its proportionate share of all outstanding indebtedness of the district on the date the resolution is passed by the governing board detaching the territory.

History: L. 1965, ch. 191, § 1; L. 1968, ch. 98, § 1; L. 1984, ch. 109, § 3; July 1.



19-3631a Same; district board of trustees; appointment; powers.

19-3631a. Same; district board of trustees; appointment; powers. Whenever a benefit district for the purpose of providing fire fighting service has been established under the provisions of K.S.A. 19-3624 et seq., and the governing body thereof determines that it is in the best interests of the district to place the supervision thereof under a district board of trustees, said governing body may appoint a board of not less than three members and not more than nine members, composed of persons other than members of said governing body, who shall serve at the pleasure of said governing body. The board so established may be vested with all powers vested in said governing body, or such supervisory powers as said governing body may, by resolution, delegate, and the board so appointed may exercise all powers so delegated.

History: L. 1980, ch. 90, § 2; July 1.



19-3637 Fire districts in counties designated urban areas; insurance for employees; payment of premiums.

19-3637. Fire districts in counties designated urban areas; insurance for employees; payment of premiums. The provisions of this act shall apply to any fire district in any county designated as an "urban area" within the provisions of section 17 of article 2 of the constitution of the state of Kansas. The governing body of any fire district may acquire hospital, medical, life and disability income insurance on employees of the fire district and their dependents. Beneficiaries of such insurance may be such employees or their dependents. Premiums and other expenses of insurance acquired under authority of this act may be paid from the maintenance fund or the general operating fund of the fire district. Insurance authorized to be obtained under authority of this act may be acquired by competitive bids or by negotiation in the discretion of the governing body of the fire district.

History: L. 1968, ch. 212, § 1; L. 1969, ch. 163, § 1; July 1.






Article 37 SANITATION CONTROLS

19-3701 Sanitary codes in certain counties; definitions.

19-3701. Sanitary codes in certain counties; definitions. The term "sanitary code" as used in this act shall mean rules and regulations designed to minimize or control those environments and environmental conditions that may adversely affect the health and well-being of the public. Such environments and environmental conditions may include, but are not restricted to: Sewerage and sewage disposal; water supply; food and food handling; insects and rodents; refuse storage, collection and disposal; housing, trailers and trailer courts.

The term "local health department" as used in this act shall mean any county, city-county, or multi-county health department created or organized by the county commissioners in this state for the purpose of protecting the public health and welfare of the citizens of the county and enforcing public health laws in the county and employing one or more full-time sanitation personnel.

History: L. 1955, ch. 292, § 1; June 30.



19-3702 Same; adoption of code by county commissioners; contents; fees.

19-3702. Same; adoption of code by county commissioners; contents; fees. For the purpose of promoting the public health, comfort and well-being of the public, the county commissioners of any county in this state which is served by a local health department may by resolution adopt a sanitary code or codes to apply to such parts of the county as set forth in this act as they deem necessary, for the control of those environments and environmental conditions that may adversely affect the health and well-being of the public. Each sanitary code may provide for permits, licenses and fees. The county commissioners as set forth in this act may adopt reasonable fees for permits, licenses or other activities as required in the sanitary codes.

History: L. 1955, ch. 292, § 2; L. 1961, ch. 160, § 1; L. 1965, ch. 193, § 1; June 30.



19-3703 Same; administration.

19-3703. Same; administration. Unless otherwise provided by the board of county commissioners, the local health department shall have the authority and responsibility for administering all sanitary codes. The board of county commissioners may designate a county agency other than the local health department to administer sanitary code regulations concerning sewage and sewage disposal.

History: L. 1955, ch. 292, § 3; L. 1984, ch. 110, § 1; July 1.



19-3704 Same; submission to secretary of health and environment; notice; hearing; resolution; publication.

19-3704. Same; submission to secretary of health and environment; notice; hearing; resolution; publication. Whenever the county commissioners of such a county as set forth in this act deems it necessary to adopt a sanitary code, they shall prepare such sanitary code and submit it to the secretary of health and environment for review and approval. After such approval, the county commissioners shall hold at least one public hearing thereon and shall afford interested parties an opportunity to be heard either in favor or in protest of the proposed code. Such public hearing may be continued at the discretion of the county commissioners. Notice of the public hearing, including the date, time, place of the meeting, the purpose of the sanitary code, and in reasonable detail, the boundaries of the areas to be subjected to the code, shall be published in the official county newspaper once a week for three consecutive weeks. The notice also shall state that copies of the proposed sanitary code are available for public inspection at the local health department or at a place designated by the board of county commissioners. The date of the public hearing shall be not less than 10 nor more than 30 days after the date of the last notice published. After the final adjournment of such hearing or hearings, the county commissioners, to adopt the sanitary code, shall by resolution declare such code as necessary for the protection of the health and welfare of the public, and shall publish once in the official county newspaper the resolution, the purpose of the sanitary code, and in reasonable detail the boundaries of the areas to be subjected to the sanitary code. The resolution also shall state that copies of the sanitary code are available for public inspection at the local health department or at a place designated by the board of county commissioners.

History: L. 1955, ch. 292, § 4; L. 1975, ch. 462, § 27; L. 1984, ch. 110, § 2; July 1.



19-3705 Same; adoption of changes or amendments.

19-3705. Same; adoption of changes or amendments. Any change or amendment of a sanitary code shall be adopted by following the same procedure as set forth in this act for the initial adoption of the sanitary code.

History: L. 1955, ch. 292, § 5; June 30.



19-3706 Same; inapplicability of act or codes.

19-3706. Same; inapplicability of act or codes. This act or any sanitary codes adopted as provided in this act shall not apply to incorporated cities or to any premises under one ownership which exceeds 10 acres in area, unless such code specifically provides for a greater acreage limitation, and which is used only for agricultural purposes. For the purposes of this act, "agricultural purpose" means a purpose related to the production of livestock or crops.

History: L. 1955, ch. 292, § 6; L. 1965, ch. 193, §2; L. 1984, ch. 110, § 3; July 1.



19-3707 Sanitary code; penalties; prosecution.

19-3707. Sanitary code; penalties; prosecution. (a) Except as provided in subsection (b), any violation of any provision of a sanitary code shall be deemed to be a misdemeanor and punishable by a fine not to exceed $200 for each offense, and each day's violation shall constitute a separate offense. It shall be the duty of the county attorney of each county to prosecute any person who shall violate any provision of a sanitary code.

(b) In counties where the prosecution of the violation of the sanitary code is conducted in accordance with the provisions of the code for enforcement of county codes and resolutions, the penalties prescribed pursuant to such code shall apply. The county counselor or the county counselor's designee shall conduct such prosecution.

History: L. 1955, ch. 292, § 7; L. 1991, ch. 81, § 2; April 18.



19-3708 Same; invalidity of part.

19-3708. Same; invalidity of part. If any clause, sentence, paragraph, section or subsection of this act shall, for any reason, be adjudged by any court of competent jurisdiction, to be unconstitutional and invalid, such judgment shall not affect, repeal or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or subsection thereof so found unconstitutional and invalid.

History: L. 1955, ch. 292, § 8; June 30.



19-3709 Septic tank cleaning and hauling of sewage; licensing; fees; regulations; penalties for violation.

19-3709. Septic tank cleaning and hauling of sewage; licensing; fees; regulations; penalties for violation. In any county where any person, firm, corporation or association is engaging in the business of the cleaning of septic tanks and the hauling of sewage the board of county commissioners may provide by resolution for the licensing of such cleaners of septic tanks and haulers of sewage. The board of county commissioners may provide for licensing procedures, fees, bonding, inspection, removal of licenses, assignment of routes and other procedures and provisions related to the cleaning of septic tanks and hauling of sewage necessary to implement the administration of this act.

Except as provided by this section, any person violating such resolution adopted by the board of county commissioners shall be guilty of a class C misdemeanor. In counties where the prosecution of the violation of any such resolution is conducted in accordance with the provisions of the code for the enforcement of county codes and resolutions, the penalties prescribed pursuant to such code shall apply.

History: L. 1971, ch. 98, § 1; L. 1991, ch. 81, § 3; April 18.






Article 38 INDUSTRIAL DISTRICTS

19-3801 Incorporation or enlargement; petition; limitation.

19-3801. Incorporation or enlargement; petition; limitation. For the purpose of encouraging development in this state and subject to the provisions of K.S.A. 19-270, the board of county commissioners of any county shall have the power, upon a proper petition being presented for that purpose, to incorporate, organize and enlarge industrial districts within such county in the manner provided by this act. The board of county commissioners shall not incorporate and organize or enlarge an industrial district when such industrial district is located entirely or in part within three miles of the nearest point on the city limits of any incorporated city located in the same county, unless the governing body of such city shall recommend by resolution that such petition be granted.

History: L. 1957, ch. 196, § 1; L. 1981, ch. 127, § 1; L. 1986, ch. 70, § 20; May 15.



19-3801a Inclusion of land located in another benefit district.

19-3801a. Inclusion of land located in another benefit district. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, shall not be included within the boundaries of any industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of an industrial district.

History: L. 1997, ch. 143, § 11; May 8.



19-3802 Petition by landowners for incorporation; contents of petition; notice and hearing; land excluded.

19-3802. Petition by landowners for incorporation; contents of petition; notice and hearing; land excluded. The owners of 100 or more contiguous acres of land located outside the limits of an incorporated city in any county and which lands are accessible to railroad or highway transportation facilities and are by character and location suitable for industrial development of establishment or an industrial community for manufacturing, warehousing or distribution of the products of agriculture or industry and which lands are then exclusively offered for sale to industry or are exclusively used or proposed to be used for industrial purposes, may address a petition in writing to the board of county commissioners of the county in which such lands are located requesting that such land be incorporated under a designated name of an industrial district as a corporation. The petition shall contain the following:

(1) A description of the territory proposed to be included in such industrial district by sections or subdivisions of sections according to the government survey, or by metes and bounds;

(2) a statement that all of the privately owned land will be exclusively used for industrial establishments and special facilities to serve industry in an industrial community for the location of plants, factories or warehouses to manufacture, warehouse or distribute the products of agriculture or industry, and that no residential use is presently being made of the land and none will be made thereof as long as the industrial district is in existence and the land is included in it;

(3) a designation of five persons who own land within the proposed industrial district or who are officers or stockholders of a corporation which owns land in such proposed industrial district and who are actual residents of the county or counties in which the lands are located to serve on the board of directors of the district for the first term after the incorporation of the district, the term to end on the second Tuesday of March next thereafter;

(4) a prayer that all lands described in the petition be incorporated under a designated name of an industrial district as a corporation.

Upon the filing of such petition the board of county commissioners shall fix forthwith a time and place for the hearing of such petition and cause the county clerk to give notice thereof by one publication in some newspaper published and of general circulation in the county at least 15 days before the day fixed for the hearing.

No land owned by the federal or state government or by any county, township or municipal government, or used for public purposes, shall be included in such industrial district, except with the consent of the particular governmental unit owning such land. The term "contiguous acres of land," as used in this section, shall include land separated only by streets, alleys, roadways, railroad rights of way, or easements.

History: L. 1957, ch. 196, § 2; L. 1971, ch. 99, § 1; L. 1981, ch. 127, § 2; April 16.



19-3803 Conduct of hearing; incorporation, when; corporate name; first board of directors.

19-3803. Conduct of hearing; incorporation, when; corporate name; first board of directors. At the time of the hearing provided for in the next preceding section, it shall be the duty of the board of county commissioners first to ascertain and determine whether the required notice has been published, and if so, to hear all persons in favor or opposed to granting the prayer of the petition and all evidence with respect to whether or not such petition contains the proper number of signers prescribed by this act and whether the statements in said petition are true; and if upon such hearing it shall be found and determined that such petition is sufficient under the requirements of this act and that the granting of such petition has been recommended by the governing body of an incorporated city when such recommendation is required under the provisions of K.S.A. 19-3801, then such board of county commissioners may make a finding and decision approving the application, and if such application is approved, shall thereupon immediately declare the territory described in the petition to constitute a corporation and to be incorporated as an industrial district under the name of "The __________ industrial district of __________ county, Kansas" (inserting the name designated in the petition and the name of the proper county) and thenceforth the said territory and the owners and lessees of the property therein shall constitute a body politic and corporate and be a corporation under said name, and shall have perpetual succession. The five persons named in the petition shall be officially designated by the board of county commissioners as the first board of directors of such industrial district.

History: L. 1957, ch. 196, § 3; L. 1971, ch. 99, § 2; July 1.



19-3804 Records of organization; filing.

19-3804. Records of organization; filing. It shall be the duty of the board of county commissioners incorporating any industrial district under the provisions of this act to cause an entry to be made upon its records showing all of its declarations, findings, decisions and orders made pursuant to the preceding sections, which entry shall define the limits of the incorporated industrial district and shall recite in haec verba the statements as to the restrictions on use of the lands included in the industrial district which are contained in the petition approved by the board of county commissioners. All declarations, determinations, findings, decisions and orders of such board of county commissioners so entered of record shall be conclusive on all persons and of the corporate existence of such industrial district, and shall as to the restrictions thereby imposed on use of the lands included in the industrial district have the effect of covenants running with the land for so long as such land or any part of it shall remain within the industrial district. A copy of such findings, decisions and orders shall be filed for record with the register of deeds of the county in which such industrial district is located and a copy thereof shall also be filed in the office of the secretary of state of the state of Kansas.

History: L. 1957, ch. 196, § 4; L. 1971, ch. 99, § 3; July 1.



19-3805 Enlargement of district; petition; notice and hearing; filing order.

19-3805. Enlargement of district; petition; notice and hearing; filing order. Any industrial district incorporated pursuant to K.S.A. 19-3801 et seq., and amendments thereto, may be enlarged by the extension of its boundaries to include additional contiguous land of any size which is of the character and location described in K.S.A. 19-3802, and amendments thereto, upon the petition of the owner or owners of such additional contiguous land, which petition shall be addressed in writing to the board of county commissioners of the county in which such industrial district was organized. The petition shall contain the following: (1) A metes and bounds description of the territory proposed to be added to such industrial district; (2) a statement that all of the privately owned land will be exclusively used for industrial establishments and special facilities to serve industries in an industrial community for the location of plants, factories or warehouses to manufacture, warehouse or distribute the products of agriculture or industries, and that no residential use is presently being made of the land and none will be made as long as the industrial district is in existence and the land is included in it; (3) a prayer that all land described in the petition be added to such industrial district.

Upon the filing of such petition and subject to the provisions of K.S.A. 19-270, the board of county commissioners shall forthwith fix a time and place for the hearing of such petition and cause the county clerk to give notice thereof by one publication in a newspaper published and of general circulation in the county at least 15 days before the day fixed for the hearing. At the time of the hearing, it shall be the duty of the board of county commissioners first to ascertain and determine whether the required notice has been published, and, if so, to hear all persons in favor or opposed to granting the prayer of the petition and all evidence with respect as to whether or not such petition contains the proper number of signers prescribed by this act and whether the statements in the petition are true. If upon such hearing it shall be found and determined that such petition is sufficient under the requirements of this act and that the granting of such petition has been recommended by the governing body of an incorporated city when such recommendation is required under the provisions of K.S.A. 19-3801, and amendments thereto, then such board of county commissioners may make a finding and decision approving the application, and if such application is approved, shall declare the territory described in the petition to be added to and to become a part of the industrial district to which the owner of the territory sought to be added, and thenceforth the territory and the owners and lessees of the property therein shall be a part of the industrial district. The order of the board of county commissioners shall recite in haec verba the statements as to the restrictions on use of the lands added to the industrial district which are contained in the petition, and all declarations, determinations, findings, decisions and orders of such board of county commissioners so entered of record shall have the same effect as in the case of orders approving original petitions for incorporation of such industrial districts. A copy of the order of the board of county commissioners adding such additional contiguous land to an already established industrial district, thus enlarging the industrial district, shall be filed for record with the register of deeds of the county in which such industrial district is located, and a copy thereof shall also be filed in the office of the secretary of state of the state of Kansas.

History: L. 1957, ch. 196, § 5; L. 1971, ch. 99, § 4; L. 1986, ch. 70, § 21; May 15.



19-3806 Dissolution on petition of county attorney, when; notice and hearing.

19-3806. Dissolution on petition of county attorney, when; notice and hearing. If, after five years from the date of creation of an industrial district under the provisions of this act, the land therein is not being used for the intended purpose, such district may be dissolved by the board of county commissioners which organized said district on petition by the county attorney of the county in which it was organized. Upon the filing of such petition, the board of county commissioners shall forthwith fix a time and place for the hearing of such petition and cause the county clerk to give notice thereof by one publication in some newspaper published and of general circulation in the county at least fifteen (15) days before the day fixed for the hearing.

History: L. 1957, ch. 196, § 6; June 29.



19-3807 Dissolution upon petition of owners of three-fourths of land in district; notice and hearing; filing orders; records to county clerk; tax levy, when.

19-3807. Dissolution upon petition of owners of three-fourths of land in district; notice and hearing; filing orders; records to county clerk; tax levy, when. Whenever the owners of three-fourths of the land comprising an industrial district shall file a petition with the board of county commissioners which incorporated said industrial district, praying for the dissolution of the same, it shall then be the duty of said board of county commissioners to fix forthwith a time and place for the hearing of such petition and to cause the county clerk to give notice thereof by one publication in some newspaper published and of general circulation in the county at least fifteen (15) days before the day fixed for hearing. At the time of said hearing, it shall be the duty of the board of county commissioners first to ascertain and determine whether the required notice has been published, and, if so, to hear all persons in favor or opposed to granting the prayer of the petition, and all evidence with respect as to whether or not such petition contains the proper number of signers prescribed by the act; and, if upon such hearing it shall be found and determined that such petition is sufficient, then such board of county commissioners may make a finding and decision approving the petition, and if such petition is approved, shall thereupon immediately make an order dissolving said industrial district. A copy of such order shall be filed with the secretary of state and with the register of deeds of the county in which the district was formed.

The records of such district shall be delivered to the county clerk, and if there be any debts unpaid of such industrial district at the time of its dissolution under the provisions of this act, then the board of county commissioners shall, at each succeeding annual levy of taxes, levy a tax on the property within the limits of such industrial district sufficient to pay such debt according to its terms in the same manner as taxes are now levied for county purposes.

History: L. 1957, ch. 196, § 7; June 29.



19-3808 Powers of industrial districts; limitations.

19-3808. Powers of industrial districts; limitations. Subject to the prior and superior jurisdiction of the federal, state, county, city and township governments over public roads and their responsibility therefor, and also subject to the prior or superior rights of any public or municipal body or public utility to operate facilities, services and public utilities in the county and state, every industrial district incorporated as provided by this act shall have the following powers in such districts:

(1) To adopt a corporate seal;

(2) to sue and to be sued in its corporate name;

(3) to plan and construct facilities commonly required by industries such as storm and sanitary sewers, sewage disposal systems, steam lines, streets, street lighting, waterworks, water wells, water lines, fire stations and fire fighting apparatus, incinerating plants, dumps for industrial waste, administration offices, shelter stations or any public improvements necessary or conducive to the public health, safety, convenience and general welfare;

(4) to purchase, lease, rent or acquire such real estate and personal property for public purposes as may be necessary to carry out the purposes and objects of the district; and to contract to sell, sell and convey, or otherwise dispose of any such real or personal property upon such terms and conditions as are approved by the directors of the industrial district, in order to carry out the purposes and objects of the district;

(5) to exercise all the rights and powers of eminent domain within the district in the manner set forth in K.S.A. 26-501 to 26-516, inclusive, and amendments thereto;

(6) to levy and collect annually a general tax.  Except as provided by subsection (13), such tax shall not exceed five mills on the dollar on all taxable tangible property within the district to create a general fund for the purposes and objects of the district and to expend the same;

(7) to issue general obligation bonds, without an election but in the manner and subject to the limitations provided by this section, to pay the cost of constructing streets, street lighting, storm sewers, fire stations and fire fighting apparatus, administrative offices and any public improvement necessary or conducive to the general health, safety and convenience and general welfare, which will benefit all property situated within the district. General obligation bonds shall not be issued in any case in which the proposed work or improvements is of the character described in subsection (9) of this section unless written consent is given by the land owners of 90% of the total area of land in the district. The total amount of general obligation bonds outstanding shall not exceed 25% of the assessed valuation of the district as shown by the latest assessment rolls unless written consent is given by the land owners of 90% of the total area of the land in the district. General obligation bonds issued by the district for the purpose of acquiring, constructing, enlarging or improving any storm or sanitary sewer system shall not be included for computing the total amount of general obligation bonds outstanding;

(8) to levy taxes for the retirement of the bonds;

(9) to issue and sell revenue bonds in payment of the cost of construction, reconstruction, extension, enlargement, improvement, alteration or repair of industrial waste and sanitary sewers, sewage disposal systems, steam lines, waterworks, water wells, water lines, incinerating plants, or any utility, instrumentality or facility of a revenue producing character, to fix by resolution such rents, fees and charges for the use thereof or services therefrom as may be reasonable and necessary and to provide for the manner of collecting and dispensing of such revenues subject to the provisions and limitations provided by this section;

(10) to accept grants, gifts or donations of land or other property, or the use thereof, for any lawful purpose;

(11) to staff, equip and provide first-aid facilities for persons injured in the district and to build or contract for such hospital facilities as may be deemed necessary;

(12) to employ and fix the compensation of engineers, attorneys and such other employees as may be necessary to administer and carry out the purposes of the district;

(13) to contract with and pay any city, township or fire district in close proximity thereto for auxiliary fire protection and to contract with any county, city, township, drainage district or other public body or any agency thereof on a cooperative basis for services, facilities or improvements and to do such other things that would be to the mutual benefit of the industrial district and any other public body or bodies or any agency thereof. Any industrial district located within Reno county may levy and collect annually a tax in an amount necessary to carry out the provisions of this subsection; such tax shall be in addition to the tax authorized by subsection (6). No such district shall enter into any contract for or permit any privately owned utility, or any person, firm or corporation to furnish, supply or distribute electric energy, water or steam to such district whenever there is a municipally owned water or light plant located in the city adjacent to such industrial district, without the official consent of the governing body of such city and the consent of the board of public utilities of such city where such plant or plants are governed or operated by such board of public utilities;

(14) to establish by resolution of the board of directors reasonable rates or charges for the use of the sewage disposal system or waterworks system of the district and provide for the manner of the making and collection of the same. Sewage disposal system for the purposes of this act shall include the system of sewers and the sewage disposal plant of the district;

(15) to make all contracts and do all other acts in relation to the affairs of the district necessary to the proper exercise of its corporate powers and to the accomplishment of the purpose of its organization; and

(16) to do all other acts that may be necessary to execute the general powers granted by this section, although not specifically enumerated.

History: L. 1957, ch. 196, § 8; L. 1961, ch. 161, § 1; 1963, ch. 234, § 52; L. 1967, ch. 158, § 1; L. 1981, ch. 127, § 3; L. 1982, ch. 126, § 1; L. 1992, ch. 140, § 1; July 1.



19-3809 Construction of facilities; powers of directors.

19-3809. Construction of facilities; powers of directors. The board of directors of such districts shall regulate the kind and type of buildings constructed in the district in accordance with acceptable standards of construction in the interest of protecting public health and safety, and may require, if deemed proper, that fire resistive materials be used in the construction of industrial facilities in incorporated industrial districts, and shall order the suspension of anything within the limits of the district that it regards as dangerous, obnoxious or detrimental to the public health or safety, industrial growth and general welfare.

History: L. 1957, ch. 196, § 9; June 29.



19-3810 Board of directors; powers; qualifications; meetings; officers; rules and bylaws; seal; contracts; records, public; bond of treasurer; quarterly statements; duties of county treasurer.

19-3810. Board of directors; powers; qualifications; meetings; officers; rules and bylaws; seal; contracts; records, public; bond of treasurer; quarterly statements; duties of county treasurer. All powers granted to an incorporated industrial district shall be exercised by a board of directors consisting of five (5) persons of voting age resident of the county or counties in which the district is located and also owners of tangible taxable property in such district, or officers or stockholders of a corporation which owns tangible taxable property in such industrial district. At the next election following the effective date of this act seven (7) directors shall be elected to the board and thereafter the board of directors shall consist of seven members. As soon as practicable after such directors are appointed as provided by this act or elected as hereinafter set out, they shall each qualify by taking an oath of office faithfully to support the constitutions of the United States of America and of the state of Kansas and to perform their duties as directors of the industrial district so provided by this act. Thereafter, such directors shall also meet in the district and elect from their number a president, vice-president, secretary and treasurer and adopt rules and bylaws to regulate the transaction of business of the district, which they may amend or change by majority vote of the board of directors. They shall adopt an official seal with which all contracts of the district shall be authenticated. The president shall preside at all meetings of the board and in his or her absence the vice-president shall preside. All contracts of the district shall be signed by the president or vice-president, attested by the secretary and authenticated by the official seal of the district. All transactions and proceedings of the board of directors shall be entered in a journal to be kept for the purpose of recording all official acts, resolutions, orders and enactments of the board, which shall be open to public inspection. The treasurer of the district shall at the cost of the district furnish surety bond in such amount as may be ordered by the board of directors and approved by it, conditioned that he or she will pay, according to law, all moneys which shall come to his or her hands as treasurer and will render a just and true account thereof whenever required by the board of directors or by any provision of law, and shall deliver over to his or her successor in office or to any other person authorized by law to receive the same, all moneys, books, papers and other things appertaining thereto or belonging to said office. Said bond shall be filed with the secretary.

It shall be the duty of the treasurer of the district to keep an accurate account of all funds that come into his or her hands and said district treasurer shall, on the first day of January, April, July and October of each year, prepare a full, complete and comprehensive statement of the finances of the district, showing in full detail thereon the amounts of money received and expended during the preceding quarter. The purchase price of all bonds sold by the board of directors for cash shall be paid directly to the county treasurer and he or she shall retain the same, until paid out on written order of the board of directors. The county treasurer of the county in which the district is located shall on January 15, April 15, July 15 and October 15 of each year (or oftener as required by the board of directors), pay over to the treasurer of the district all moneys collected for and payable to the district, and make a full, itemized statement thereof to the board of directors, and the county treasurer shall take duplicate receipts from the district treasurer for the same and file one of the receipts with the county clerk.

History: L. 1957, ch. 196, § 10; L. 1961, ch. 161, § 2; L. 1971, ch. 99, § 5; L. 1975, ch. 171, § 1; L. 1976, ch. 138, § 1; July 1.



19-3811 Same; regular and special meetings, quorum; majority vote; vacancies.

19-3811. Same; regular and special meetings, quorum; majority vote; vacancies. Regular meetings of the board of directors shall be held on the first Monday of January, April, July and October of each year, unless such regular meeting day falls on a legal holiday in which event such said regular meeting shall be held on the next succeeding day not a holiday, and special meetings may be held at any time when all of the directors are voluntarily present, or may be called by the president and any two directors at any time, but written notice of specially called meetings shall be served at least twelve hours before time fixed for such special meeting unless such notice is waived in writing or by voluntary appearance. All meetings shall be held at the office of the district, which office shall be located within the district or in a public building adjacent thereto. A majority of directors shall constitute a quorum for the transaction of business. Each meeting of the board, whether regular or special, shall be open to the public and no meeting shall be held by the board to which the public is denied admission, and the board shall not at any time go into executive session. A vote by a majority of all directors on the board shall govern the decision of the board of directors of such district. In the event of the resignation, death or disability of any director, the remaining directors of the district shall fill the vacancy on the board by choosing and appointing by majority vote of the directors a qualified person to serve as director for the unexpired term of office for which the original director had been appointed or elected.

History: L. 1957, ch. 196, § 11; L. 1975, ch. 171,§ 2; July 1.



19-3812 Same; rules and regulations, publication.

19-3812. Same; rules and regulations, publication. The board of directors of such district shall have power to make all reasonable rules and regulations as in its discretion may be necessary in the exercise of the powers and authority vested in said board by this act. Before any rules and regulations of the board shall be effective they shall be published at least once in a newspaper of general circulation in the county, such publication to be made not less than ten days prior to the effective date of such rules and regulations.

History: L. 1957, ch. 196, § 12; June 29.



19-3813 Same; compensation of directors; term of office.

19-3813. Same; compensation of directors; term of office. The compensation of directors of industrial districts is hereby fixed at one dollar ($1) per year and all directors, excepting those first designated as hereinbefore provided, shall be elected to their offices for two (2) years and until their successors are elected and qualified.

History: L. 1957, ch. 196, § 13; June 29.



19-3814 Same; election of directors; notice; conduct of election; persons entitled to vote; declaration, certification and filing of election results.

19-3814. Same; election of directors; notice; conduct of election; persons entitled to vote; declaration, certification and filing of election results. Election of directors shall be held at the office of the district fixed by the board of directors on the second Tuesday in March at 10:00 o'clock a.m. next following incorporation of the district and each two years thereafter. Notice of election and the date and place thereof shall be published not more than twenty (20) days and not less than fourteen (14) days prior to the date set for election in some newspaper of general circulation in the county in which such industrial district is located, and a copy of such published notice shall be mailed to each owner, corporate or otherwise, of real estate in the district, and to each lessee, corporate or otherwise, of real estate in the district within three (3) days after the publication thereof. Said election shall be conducted in the office of the district, at which each owner, corporate or otherwise, of real estate in the district, and each lessee, corporate or otherwise, of real estate in the district shall at such election be entitled to one vote for each ten thousand dollars of assessed valuation, or fraction thereof, of all tangible taxable property of such owner or lessee which is located in said district as shown by the latest assessment rolls.

The vote or votes of a corporate owner shall be cast by its president, secretary or other authorized representative of the corporation attending the election. All votes shall be cast viva voce in open meeting and a majority of votes cast at such election and meeting shall determine the result of the election. The election and meeting shall be conducted by the president of the board of directors acting as presiding officer and the secretary shall record the names of the voters and for whom each vote is cast. After election the president shall publicly declare the result of the election and certify such result in writing which certificate of election shall be signed by the president, attested by the secretary and authenticated by the official seal of the district and filed in the office of the county clerk of the county where such industrial district is located.

History: L. 1957, ch. 196, § 14; L. 1961, ch. 161, § 3; L. 1971, ch. 99, § 6; July 1.



19-3815 Same; powers and duties of board; surveys, plans and estimates; engineer's report.

19-3815. Same; powers and duties of board; surveys, plans and estimates; engineer's report. The board of directors, subject to the limitations contained in this act, shall have the power and it shall be their duty to determine what public works, utilities, and improvements are necessary and whether the cost thereof shall be paid from the general fund of said district, or by issuing general obligation bonds or revenue bonds, but before any bonds shall be issued, the board of directors shall cause surveys of work deemed necessary by it to be made, and plans and estimates made by a competent registered engineer, who shall make a report thereof and file the same, together with plans and specifications, in the office of the secretary, which report shall be open at all times to inspection by taxpayers of the district.

History: L. 1957, ch. 196, § 15; L. 1961, ch. 161, § 4; April 12.



19-3815a Same; general obligation bonds; resolution; publication; action affecting validity of bonds, limitation.

19-3815a. Same; general obligation bonds; resolution; publication; action affecting validity of bonds, limitation. Upon the filing of the engineer's report, the board of directors shall examine and consider the same, and, if they approve the report and determine that the proposed work, or any part thereof, should be done and the cost defrayed by issuing general obligation bonds to be paid by the district at large, and the estimated cost does not exceed the amount for which bonds of the district may be issued, the board shall adopt a resolution, which resolution shall be entered in its journal declaring such work necessary to be done and authorizing issuance of general obligation bonds to pay all costs thereof, including legal, engineering and other special costs.

Such resolution shall specify the amount of bonds necessary to be issued, the rate of interest the same shall bear, the time when payable, and the purpose for which the proceeds are to be expended, and shall be published once in full in a newspaper of general circulation in the county in which such industrial district is located, and which is printed and published in the city adjacent to such industrial district; and within seven (7) days after publication of said resolution the secretary of the board of directors shall mail or cause to be mailed a copy of the resolution to each owner, corporate or otherwise, of real estate in the district, and to each lessee, corporate or otherwise, of real estate in the district. Such bonds shall not be issued, sold and delivered to the purchasers thereof until at least thirty (30) days after publication of said resolution, and such bonds shall be issued, sold, and retired under the provisions of the general bond law. No action shall be maintained by any person or corporation questioning, disputing or in any manner affecting the validity of such bonds, or of the indebtedness represented thereby, or of the proceedings had in relation to the issuance or sale of such bonds, or the levy and collection of a tax to pay the principal and interest thereof, after thirty (30) days from the publication of said resolution.

History: L. 1961, ch. 161, § 5; L. 1971, ch. 99,§ 7; July 1.



19-3815b Same; revenue bonds, when; resolution; revenue fund, use; surplus; application of certain statutes.

19-3815b. Same; revenue bonds, when; resolution; revenue fund, use; surplus; application of certain statutes. When the board of directors, after filing an approval of the engineer's report, shall determine that the proposed work or any part thereof should be done and the cost defrayed by issuing revenue bonds, and the work is of a kind for which such bonds may be issued, as hereinbefore provided, the board shall adopt the resolution, which resolution shall be entered in its journal, declaring such work necessary to be done and authorizing issuance of revenue bonds to pay all costs thereof, including legal, engineering, and other special costs. Such resolution shall specify the amount of bonds necessary to be issued, the rate of interest the same shall bear, the time when payable, and the purpose for which the proceeds are to be expended; thereafter, such bonds may be issued and sold, and the proceeds thereof used in payment of the cost of the proposed work.

Revenue from the operation of any utility or facility financed in whole or in part by revenue bonds authorized by this act shall be paid into the treasury of the industrial district and kept in a separate fund, and shall be used only for the purpose of paying the cost of operation, maintenance, alteration, reconstruction, repair, improvement, extension, and enlargement of such facility, providing an adequate depreciation fund and paying the principal of, and interest upon, the revenue bonds, and paying the principal of, and interest upon, any and all existing revenue and general obligation bonds or other liens or indebtedness against such utility or facility, provided all prior revenue and obligation bonds issued against such utility or facility shall have preference in the order issued in payment over subsequent bonds issued under this act. Any surplus may be used to pay the principal of, or interest upon, any general obligation bonds subsequently issued. All of the provisions of K.S.A. 10-1205 to 10-1208, both sections inclusive, and any amendments thereto, shall apply to the revenue bonds issued pursuant to this act.

History: L. 1961, ch. 161, § 6; April 12.



19-3816 Statement before action against district; time for settlement.

19-3816. Statement before action against district; time for settlement. No action shall be maintained by any person or corporation against any industrial district organized under the provisions of this chapter on account of injury to persons or property unless the corporation or person injured shall within thirty days thereafter and prior to the bringing of the suit file with any officer of the industrial district a written statement, giving the time and place of the happening of the accident or injury received and the circumstances relating thereto. Such industrial district shall have sixty days from the time of the filing of such statement to make settlement with the claimant if it so desires.

History: L. 1957, ch. 196, § 16; June 29.



19-3817 Industrial districts not within school district, when; exceptions; tax levies for schools; rates; distribution of tax moneys; computation of taxes; bond and interest levies; distribution of moneys.

19-3817. Industrial districts not within school district, when; exceptions; tax levies for schools; rates; distribution of tax moneys; computation of taxes; bond and interest levies; distribution of moneys. An industrial district created under the terms of this act shall not be included within the boundaries of any school district and shall not be subject to taxation by any school district nor subject to the provisions of K.S.A. 72-5715 until at least July 1, 1966, and indefinitely thereafter unless such industrial district has been or shall be included prior to or after July 1, 1966, in a unified school district as authorized by law. Until such time as such industrial district is effectively included in a unified school district for all purposes, in lieu of inclusion within the boundaries of any other type of school district and taxation by that district, the directors of such district shall levy a tax upon all the taxable property within such industrial district at a rate of levy equal to the highest total rate of levy levied for all purposes for the preceding year, excluding levies for the payment of bonds and interest on bonds by any contiguous school district which is maintaining grades one through twelve: Provided, If no contiguous school district is maintaining grades one through twelve, then the rate of levy shall equal the sum of the highest total rate of levy levied for all purposes for the preceding year, excluding levies for the payment of bonds and interest on bonds by any school district contiguous to such industrial district which is maintaining grades one through eight, plus the highest total rate of levy levied for all purposes for the preceding year, excluding levies for the payment of bonds and interest on bonds, by any school district contiguous to such industrial district which is maintaining grades nine through twelve. The money collected under such tax levy shall be distributed by the county treasurer to the general fund of all school districts contiguous to such industrial district as follows:

(a) To each common-school district, a part of the former territory of which is in said industrial district, an amount equal to the amount obtained by multiplying the current tax levy rate of such common-school district, exclusive of the levy for bonds and interest on bonds, by the amount of the taxable valuation of the tangible property in such former territory;

(b) to each rural high-school district, a part of the former territory of which is in said industrial district, the amount of taxes levied for all purposes except bond and interest by such school district from such territory in the year preceding the organization of such industrial district;

(c) to all rural high-school and city school districts contiguous to such industrial district, the balance of the tax collected, in the ratio that the number of students enrolled in all schools of each district bears to the total number of students enrolled in all schools of all such rural high-school and city school districts: Provided, however, That in computing such totals no students shall be included beyond those in the twelfth grade. The county clerk shall determine the amount each common-school district is entitled to receive under (a) above; and he shall also compute the amount of taxes levied for each rural high-school district in the year preceding the formation of the district from the territory within such industrial district, and the amount each rural high-school and city school district is entitled to under (c) above, and certify such amount to the county treasurer.

For the purpose of the above computation the number of students enrolled in all schools of each such district shall be based upon the enrollment on September 15 of the year preceding that in which the levy is determined. With respect to bond and interest levies for bonds authorized before the creation of the industrial district, by any common-school district or rural high-school district in which any part of the industrial district territory was located before it was created, the county clerk shall annually levy on the property in such portion of the industrial district the same bond and interest levy as would have been levied by the common-school district or rural high-school district if the industrial district had never been created. The money collected from such bond and interest levies shall be distributed by the county treasurer to the bond and interest funds of the common-school districts or rural high-school districts for which the levies were made, in the same manner and to the same extent as if the levies had been made against such property by such districts. No bond and interest levies shall be assessed against any of the property in the industrial district for bonds authorized by any other school district before the industrial district was created.

Whenever any common-school district or districts or rural high-school district or districts in which any portion of the industrial district was located immediately prior to the creation of the industrial district, or any city school district lying adjacent to the industrial district, shall issue general obligation bonds after the industrial district is created and as long as any of such bonds are outstanding, the county clerk shall make an annual tax levy equal to the rate of levy made for the payment of principal and interest on such bonds in the district in which they have been issued or equal to the sum of the rates of levies for such purposes in the districts in which such bonds have been issued, whichever is the greater: Provided, however, That in no event shall the rate of such annual tax levy made by the county clerk on the property in such industrial district for such purposes exceed three (3) mills, the proceeds derived therefrom to be distributed to each and every such school district, rural high-school district, and city school district which has so issued and has outstanding such general obligation bonds in the manner hereinafter provided. The county treasurer shall distribute such taxes to the school districts, which have such bonds outstanding as follows:

(A) If only one such school district has such bonds outstanding the entire amount shall be paid to such school district.

(B) If two or more school districts shall have such bonds outstanding, the money shall be distributed to each of such school districts in the ratio which the amount of such bonds so issued and outstanding in each such district as of July 1, next preceding, bears to the total amount of such bonds so issued and outstanding as of July 1, next preceding, in all of said districts having such bonds outstanding.

The provisions of this section shall no longer apply after the date the territory of the industrial district is effectively included in a unified school district and, upon the happening of such event, the levying of taxes for school purposes against the property in such industrial district shall be governed by the provisions of K.S.A. 19-3820.

History: L. 1957, ch. 196, § 17; L. 1959, ch. 143, § 1; L. 1961, ch. 161, § 7; L. 1965, ch. 194, § 1; June 30.



19-3818 Act not to impair powers of other political subdivisions; annexation by cities; contracts.

19-3818. Act not to impair powers of other political subdivisions; annexation by cities; contracts. Nothing herein contained shall impair or affect the power or jurisdiction of the county, township, zoning boards, school districts or drainage districts in which such industrial districts are located, and such industrial districts shall conform to applicable regulations of any governmental authority having jurisdiction therein. Nothing herein contained shall impair or affect the right of any adjacent city to annex land in such industrial district in the same manner and to the same extent as if such industrial district had never been organized. If annexed, such city shall have full power and jurisdiction over the annexed area: Provided, That the governing body of any city adjacent to an industrial district created under the provisions of this act is hereby granted the power and authority to contract with such industrial district, at the date of formation thereof or subsequent thereto, that such adjacent city will not annex any land in such industrial district for a period not to exceed twenty (20) years, which contract may at its expiration be renewed for successive periods not in excess of twenty (20) years each.

Such contract shall not be entered into or renewed until the execution thereof shall be authorized by ordinance duly adopted, and no city which shall have entered into such contract shall, during the term of such contract, take action to annex any land in such industrial district unless annexation thereof is requested by the board of directors of such district, which board action shall be approved by the owners, corporate or otherwise, of real estate in the district, and the lessees, corporate or otherwise, of said real estate in the district, and which owners and lessees also own ninety percent (90%) of the tangible taxable property in the district, in an appropriate election held therefor, either at the time of the election of the directors or at a special election conducted for that purpose. In either event notice shall be given of the intention to submit such proposal to a vote in the district by publication thereof once each week for three (3) successive publications in a newspaper of general circulation in the county in which such industrial district is located, and printed and published in the city adjacent to such industrial district, the first of which publications shall be had at least thirty (30) days prior to the date set for said election, and within seven (7) days after the first publication of said notice, the secretary of the board of directors shall mail or cause to be mailed a copy of the notice to each owner of tangible taxable property in the district, corporate or otherwise.

History: L. 1957, ch. 196, § 18; L. 1961, ch. 161, § 8; L. 1971, ch. 99, § 8; July 1.



19-3819 Invalidity of part.

19-3819. Invalidity of part. If any section, sentence, subdivision, or clause of this act or the acts of which this act is amendatory shall for any reason be held to be invalid or unconstitutional, such decisions shall not affect the validity of the remaining portions of this act.

History: L. 1961, ch. 161, § 9; April 12.



19-3820 Territory of industrial district included in unified school district, when; bond and interest levies for bonds authorized before creation of industrial district; collection and disposition of moneys.

19-3820. Territory of industrial district included in unified school district, when; bond and interest levies for bonds authorized before creation of industrial district; collection and disposition of moneys. After July 1, 1966, in any county in which an industrial district has been created under the provisions of article 38 of chapter 19 of the Kansas Statutes Annotated, and in which county unified school districts have been created by law, the territory comprising any such industrial district in such county shall be included within the boundaries of only one unified school district and shall be subject to taxation by such unified school district in the same manner and to the same extent as any other territory within such unified district except as to bond and interest levies. Even after July 1, 1966, in those counties in which such unified districts have been created and have become effective, with respect to bond and interest levies for bonds authorized before the creation of the industrial district, by any common-school district or rural high-school district which was in existence prior to the creation of such industrial district, and in which any part of the industrial district territory was located before it was created, the county clerk shall annually levy on the property in such portion of the industrial district, the same bond and interest levy as would have been levied by such common-school district or rural high-school district if the industrial district had never been created. The money collected from such bond and interest levies shall be distributed by the county treasurer to the bond and interest funds of the common-school districts for which the levies were made, in the same manner and to the same extent as if the levies had been made against such industrial district property by such school districts. No bond and interest levies shall be assessed against any property in the industrial district for bonds authorized by any other school district before the industrial district was created.

History: L. 1965, ch. 194, § 2; June 30.



19-3821 Industrial districts heretofore organized may elect to become subject to the provisions of this act; petition; hearing; records; limitation on bond issuance.

19-3821. Industrial districts heretofore organized may elect to become subject to the provisions of this act; petition; hearing; records; limitation on bond issuance. Industrial districts organized prior to July 1, 1971, shall not be required to conform to the 1971 amendments to article 38 of chapter 19 of the Kansas Statutes Annotated as contained in this act [*], but any industrial district heretofore organized under the act of which this act is amendatory and supplemental may elect to conform and become subject to the additional provisions herewith enacted by submitting a petition in writing to the board of county commissioners of the county in which this district is located requesting that the declarations, determinations, findings and order of said board relating to such district be amended and supplemented to conform to the 1971 amendments. Such a petition shall include the following:

(1) A description of the territory included in such industrial district by sections or subdivisions of sections according to the government survey, or by metes and bounds;

(2) a statement that all of the privately owned land is and will continue to be exclusively used for industrial establishments and special facilities to serve industry in an industrial community for the location of plants, factories or warehouses to manufacture, warehouse or distribute the products of agriculture or industry, and that no residential use is presently being made of said land and none will be made thereof as long as said industrial district is in existence and said land is included in it;

(3) a prayer that all previously entered declarations, determinations, findings, decisions and orders of such board of county commissioners relating to such industrial district be amended and supplemented so as to conform to the requirements and provisions of the 1971 amendments;

(4) a statement that the petitioners constitute all of the owners, corporate or otherwise, of real estate in the district, and all of the lessees, corporate or otherwise, of real estate in the district;

(5) such petition shall be executed by or on behalf of all of the persons, corporate or otherwise, who are required to be named therein as petitioners.

Upon the filing of such petition, the board of county commissioners shall fix forthwith a time and place for the hearing of such petition. At the time of such hearing it shall be the duty of the board of county commissioners to hear all evidence with respect to whether or not such petition contains the proper number of signers prescribed by this act and whether the statements in said petition are true; and if upon such hearing it shall be found and determined that such petition is sufficient under the statutory requirements, as amended, then such board of county commissioners shall make a finding and decision approving the application, and if such application is approved, shall thereupon cause an entry to be made upon its records showing all of its declarations, findings, decisions, and orders made pursuant to this section, which entry shall set forth the limits of such industrial district. Such entry shall also recite in haec verba the statements as to the restrictions on use of the lands included in the industrial district which are contained in the petition approved by the board of county commissioners, and shall declare, all in reasonable detail, that all previously entered declarations, determinations, findings, decisions and orders of such board of county commissioners relating to such industrial district are amended and supplemented so as to conform to the requirements and provisions of this industrial district act, as amended. All declarations, determinations, findings, decisions and orders of such board of county commissioners so entered of record shall have the same effect as in the case of orders approving original petitions for incorporation of such industrial districts. A copy of such findings, decisions and orders shall be filed for record with the register of deeds of the county in which such industrial district is located and a copy thereof shall also be filed in the office of the secretary of state of the state of Kansas. Thereupon the board of directors of such industrial district shall promptly amend and supplement the bylaws, rules and regulations of such industrial district in the manner provided by law so as to conform the same to the requirements and provisions hereof and of the findings, decisions and orders of the board of county commissioners entered of record as herein provided.

No industrial district organized and incorporated prior to the effective date of this act shall issue any general obligation bonds under K.S.A. 19-3815a unless and until such industrial district shall have first conformed to the provisions of the 1971 amendments in the manner herein prescribed. Nothing herein contained shall, however, be deemed or construed to invalidate or in any manner adversely affect any actions of such industrial districts prior to the effective date of this act.

History: L. 1971, ch. 99, § 9; July 1.

* "This act," see, also, 19-3802 to 19-3805, 19-3810, 19-3814.






Article 39 YOUTH SERVICES AND CENTERS

19-3901 Establishment and maintenance of public centers in certain counties; petition; election; tax levies or bonds; limitations.

19-3901. Establishment and maintenance of public centers in certain counties; petition; election; tax levies or bonds; limitations. The board of county commissioners of any county which contains only one (1) incorporated city is hereby authorized to establish and maintain a public youth center and recreation grounds within said county as hereinafter provided, and may acquire and take title to lands and property by donation, devise, bequest, or purchase for the purpose of establishing such youth center and recreation grounds; and said board may purchase, erect, and maintain such buildings, improvements, facilities, and equipment as may be required for such purpose.

The board of county commissioners may submit the question of the establishing, improving, and equipping such a youth center to the qualified electors of the county, at a general election or at a special election called for such purpose; or if petitioned by more than twenty percent (20%) of the qualified electors of such county as determined by the vote for secretary of state at the last preceding election, the board shall submit the question at a general election or special election called for such purpose. There shall also be submitted at the same election the question of whether the funds required for the establishing, improving, and equipping of such youth center and recreation grounds shall be raised by the issuance of bonds or by a special tax levy therefor. If a majority of those voting on such propositions shall vote in favor of establishing such a youth center and recreation grounds, and shall elect to raise the funds necessary therefor by the issuance of bonds, then the county commissioners may issue general obligation bonds of the county in the sum determined necessary by the board to purchase the land and establish, improve, and equip the youth center and recreation grounds, but such sum shall not exceed twenty-five thousand dollars ($25,000). All such bonds shall be issued, registered, sold, delivered, and retired in accordance with the provisions of the general bond law. Such bonds shall not be subject to nor within any bonded debt limitation prescribed by the laws of the state, and shall not be considered or included in applying any other law limiting bonded indebtedness.

If a majority of those voting on the proposition shall vote in favor of establishing such a youth center and recreation grounds, and elect to raise the funds necessary therefor by a special tax levy, then said county commissioners are authorized and directed to levy a tax upon all of the taxable tangible property of the county in the amount determined necessary to purchase the property and improve and equip the youth center and recreation grounds, but the tax so levied shall not exceed one (1) mill on each dollar of the assessed tangible valuation of such county for one year. The tax levy herein authorized shall be in addition to all other tax levies authorized or limited by law, and shall not be subject to nor within the aggregate tax levy limits prescribed by K.S.A. 79-1947, or any amendments thereto.

History: L. 1959, ch. 147, § 1; June 30.



19-3902 Same; donations and bequests; management; board of directors, when; powers.

19-3902. Same; donations and bequests; management; board of directors, when; powers. The county may receive donations and bequests of either money or property for the purpose of establishing and maintaining such youth center. The board of county commissioners shall make all regulations necessary for the supervision and conducting of said youth center, and may employ a supervisor, or supervisors, and such other assistants as may be necessary to properly care for and manage said youth center and recreation grounds. At any time after a county youth center has been established as authorized by K.S.A. 19-3901, the board of county commissioners may, by resolution, appoint a board of directors of three (3) or five (5) members, to supervise and manage such youth center. The members of the board so appointed shall be residents of the county, shall be persons other than county commissioners, and shall serve at the pleasure of the county commissioners. The said board of directors may be vested with all of the powers relating to maintenance and supervision of the youth center, or such supervisory powers, as the county commissioners may, by resolution, delegate; and the said board of directors may exercise all powers so delegated.

History: L. 1959, ch. 147, § 2; June 30.



19-3903 Same; maintenance and improvements; tax levy, use of proceeds.

19-3903. Same; maintenance and improvements; tax levy, use of proceeds. Whenever a youth center and recreation grounds has been established in any county as authorized by K.S.A. 19-3901, the board of county commissioners may thereafter, annually, levy a tax upon all of the taxable tangible property of the county for the purpose of creating a fund to be used for the supervision, maintenance, and further improvement of the youth center and recreation grounds and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1959, ch. 147, § 3; L. 1970, ch. 100, § 29; L. 1975, ch. 162, § 25; L. 1979, ch. 52, § 128; July 1.



19-3904 Youth services bureau or contracts for services to youth authorized in urban area counties; services.

19-3904. Youth services bureau or contracts for services to youth authorized in urban area counties; services. The board of county commissioners of any county designated as an urban area by K.S.A. 19-2654, may establish a youth services bureau or, in lieu thereof, may contract with a nonprofit corporation, to provide the following services within the county:

(a) To strengthen existing community youth resources and to promote and develop new community-based programs to meet the needs of all children and youth;

(b) To receive voluntary referrals and make referrals to other agencies with the consent of the child and his parents;

(c) To bridge the gap between available services and the children and youth in need of them by referral and follow-up activities; and

(d) To act as an advocate for children and youth to assure that they receive needed services, while avoiding any suggestion of stigma so that those needing assistance are not reluctant to seek it.

History: L. 1974, ch. 108, § 1; July 1.



19-3905 Same; tax levy, use of proceeds; election required.

19-3905. Same; tax levy, use of proceeds; election required. (a) The board of county commissioners of any county that has established a youth services bureau or has contracted with a nonprofit corporation to provide the services set forth in K.S.A. 19-3904, and amendments thereto, is hereby authorized to make an annual tax levy not to exceed 1/4 mill upon all of the taxable tangible property of the county for the purpose of providing for such services and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

(b) No county authorized to increase its levies under the provisions of this section shall make such increased levy until the question of making such tax levy is submitted to the qualified electors of the county at the next general election or at a special election called for such purpose. Any special election held under the provisions of this section shall be called and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto. If a majority of the votes cast and counted on the question submitted at such election are in favor of such tax, the same may be levied; but if a majority of the votes cast and counted on the question submitted at such election are not in favor thereof, such tax may not be levied.

History: L. 1974, ch. 108, § 2; L. 1979, ch. 52, § 129; L. 1990, ch. 66, § 32; May 31.



19-3906 Same; citizens' governing board; membership; terms; officers.

19-3906. Same; citizens' governing board; membership; terms; officers. (a) The board of county commissioners of every county which establishes a youth services bureau shall appoint a citizens' governing board to be composed of not less than fifteen (15) members. The members of the governing board shall be representative of broad segments of the public, including business, labor, civic groups, minority groups and consumers of the services of youth services agencies, as well as the public in general. Professionals and members of the staffs of agencies providing youth services shall not constitute more than one-fifth (1/5) of the membership of the governing board appointed by the board of county commissioners.

(b) The term of office of each member of the governing board shall be three (3) years, except that of the members appointed to the original governing board by the board of county commissioners, one-third (1/3) of the members shall be appointed for terms of one (1) year, one-third (1/3) for terms of two (2) years and one-third (1/3) for terms of three (3) years. The terms of office of the original governing board shall commence on a date to be fixed by the board of county commissioners.

(c) The members of the governing board shall elect a chairman, vice-chairman, secretary and treasurer, who shall hold such offices for terms of one (1) year.

History: L. 1974, ch. 108, § 3; July 1.



19-3907 Same; bond and duties of treasurer of board.

19-3907. Same; bond and duties of treasurer of board. (a) The treasurer of the governing board of the youth services bureau shall, before he enters upon the discharge of his duties, file with the county clerk a bond in an amount prescribed by the board of county commissioners. Such bond shall be a corporate surety bond executed by a bonding company authorized to do business in the state of Kansas and conditioned upon the faithful performance of the duties of his office.

(b) It shall be the duty of the treasurer of the governing board to receive and to account for all moneys provided for the youth services bureau under the provisions of this act, from whatever source derived. It shall also be the duty of the treasurer to issue vouchers for the disbursement of money so received upon order of the governing board.

History: L. 1974, ch. 108, § 4; July 1.



19-3908 Same; expenditure approval by board.

19-3908. Same; expenditure approval by board. All money provided for the youth services bureau under the provisions of this act shall, when collected, be paid over to the credit of the treasurer of the governing board. The governing board shall have exclusive control over the expenditure of all money paid to the credit of its treasurer under the provisions of this act, and no money shall be paid therefrom except upon vouchers signed by the treasurer upon order of the governing board.

History: L. 1974, ch. 108, § 5; July 1.



19-3909 Same; advisory council; composition.

19-3909. Same; advisory council; composition. The governing board shall appoint an advisory council composed of young persons living within the county. Such advisory council shall serve in an advisory capacity to the governing board and shall be composed of not less than fifteen (15) members with one (1) member designated by the governing board to serve as a voting member of the governing board for a term of one (1) year.

History: L. 1974, ch. 108, § 6; July 1.



19-3910 Same; additional powers of governing board.

19-3910. Same; additional powers of governing board. In addition to other powers and duties imposed by this act, the governing board shall: (a) Formulate and adopt policies relating to the activities of the youth services bureau including the employment of personnel therefor;

(b) Prepare and submit an annual plan and budget with recommendations to the board of county commissioners; and

(c) Annually review, evaluate and report the activities of the youth services bureau pursuant to this act to the board of county commissioners.

History: L. 1974, ch. 108, § 7; July 1.



19-3911 Same; acceptance of public gifts or grants.

19-3911. Same; acceptance of public gifts or grants. The governing board of a youth services bureau is hereby authorized to apply for, accept and expend gifts and grants from any public or private source, including city, county, state and federal sources.

History: L. 1974, ch. 108, § 8; July 1.



19-3912 Same; annual financial report to county commissioners, when; content.

19-3912. Same; annual financial report to county commissioners, when; content. Whenever the board of county commissioners enters into a contract with a nonprofit corporation as provided in K.S.A. 19-3904, such nonprofit corporation shall annually submit a complete financial report of its activities to the board of county commissioners. Such financial report shall include the amount of tax money received under the contract, all other amounts of income and all disbursements, including the salary paid to each employee of the nonprofit corporation.

History: L. 1974, ch. 108, § 9; July 1.






Article 40 MENTAL HEALTH CENTERS AND SERVICES

19-4001 Community mental health centers and community facilities for people with intellectual disability; services of such facilities; services provided on contract by intellectual disability governing board; approval by secretary for aging and disability services of facility establishment.

19-4001. Community mental health centers and community facilities for people with intellectual disability; services of such facilities; services provided on contract by intellectual disability governing board; approval by secretary for aging and disability services of facility establishment. The board of county commissioners of any county or the boards of county commissioners of two or more counties jointly may establish a community mental health center, or community facility for people with intellectual disability, or both, which shall be organized, operated, and financed according to the provisions of this act. The mental health center may render the following mental health services: Out-patient and inpatient diagnostic and treatment services; rehabilitation services to individuals returning to the community from an inpatient facility; consultative services to schools, courts, health and welfare agencies, both public and private, and conducting, in collaboration with other agencies when practical, in-service training for students entering the mental health professions, educational programs, information and research. The community facilities for people with intellectual disability may render, and an intellectual disability governing board which contracts with nonprofit corporations to provide services for people with intellectual disability may provide, the following services: Pre-school, day care, work activity, sheltered workshops, sheltered domiciles, parent and community education and, in collaboration with other agencies when practical, clinical services, rehabilitation services, in-service training for students entering professions dealing with the above aspects of intellectual disability, information and research. It may establish consulting or referral services, or both, in conjunction with related community health, education, and welfare services.

No community mental health center, or facility for people with intellectual disability, or both, shall be established in such community after the effective date of this act unless and until the establishment of the same has been approved by the secretary for aging and disability services.

History: L. 1961, ch. 292, § 1; L. 1970, ch. 115, § 1; L. 1977, ch. 103, § 1; L. 2012, ch. 91, § 4; L. 2014, ch. 115, § 16; July 1.



19-4002 Same; governing boards; appointment; representation; single or separate boards.

19-4002. Same; governing boards; appointment; representation; single or separate boards. (a) (1) Except as provided by K.S.A. 19-4002a and 19-4002b, and amendments thereto, every county which establishes a mental health center or facility for people with intellectual disability shall establish a community mental health or an intellectual disability governing board. Every county which wants to establish such board for the purpose of allowing such board to contract with a nonprofit corporation to provide services for people with intellectual disability may establish an intellectual disability governing board in accordance with the provisions of this section. Any board established under this subsection shall be referred to as the governing board. The governing board shall be composed of not less than seven members. The members of such governing board shall be appointed by and shall serve at the pleasure of the board of county commissioners of the county.

(2) When two or more counties desire to establish a mental health center or facility for people with intellectual disability, the chairperson of the board of the county commissioners of each participating county shall appoint two members to a selection committee, which committee shall select the first governing board. Each participating county shall have at least one representative on such board.

(b) Membership of each governing board, as nearly as possible, shall be representative of public health, medical profession, the judiciary, public welfare, hospitals, mental health organizations and organizations for people with intellectual disability, education, rehabilitation, labor, business and civic groups and the general public. The governing board of a mental health center also shall include consumers of mental health services or representatives of mental health consumer groups and shall include family members of mentally ill persons.

(c) If the board of county commissioners desires to provide both mental health services and services for people with intellectual disability in accordance with the provisions of this act, and determine it is more practical to establish a single governing board for mental health services and facilities for people with intellectual disability, the board of commissioners may establish a single board. If the board of county commissioners determine that separate boards are more practical, the board of county commissioners may establish a governing board for a mental health center and a separate board for facilities for people with intellectual disability.

History: L. 1961, ch. 292, § 2; L. 1970, ch. 115, § 2; L. 1976, ch. 139, § 1; L. 1977, ch. 103, § 2; L. 1986, ch. 98, § 1; L. 1990, ch. 92, § 13; L. 1999, ch. 118, § 1; L. 2012, ch. 91, § 5; July 1.



19-4002a Same; Sedgwick and Wyandotte counties.

19-4002a. Same; Sedgwick and Wyandotte counties. (a) (1) In lieu of appointing a governing board as provided by K.S.A. 19-4002, and amendments thereto, the board of county commissioners of Sedgwick county may serve as the community mental health or intellectual disability governing board for Sedgwick county.

(2) In lieu of appointing a governing board as provided by K.S.A. 19-4002, and amendments thereto, the unified government board of commissioners of Wyandotte county may serve as the community mental health or intellectual disability governing board for Wyandotte county.

(b) If the board of county commissioners or the unified government board of commissioners elects to serve as the governing board pursuant to this section, the board of county commissioners or the unified government board of commissioners shall appoint a mental health and intellectual disability advisory board of not less than seven members. Members of the advisory board shall serve at the pleasure of the board making their appointment. Membership of the advisory board shall include consumers of mental health services and services for people with intellectual disability or representatives of mental health consumer groups and consumer groups for people with intellectual disability and shall include family members of mentally ill persons and people with intellectual disability and, as nearly as possible, shall be representative of public health, medical profession, the judiciary, public welfare, hospitals and mental health organizations and organizations for people with intellectual disability and education, rehabilitation, labor, business and civic groups.

(c) The board of county commissioners or the unified government board of commissioners, as the mental health or intellectual disability governing board, shall seek the recommendations of the mental health and intellectual disability advisory board prior to adopting the annual plan and budget for county mental health and programs for people with intellectual disability.

History: L. 1986, ch. 98, § 2; L. 1990, ch. 92, § 14; L. 1999, ch. 118, § 2; L. 2012, ch. 91, § 6; July 1.



19-4002b Same; Johnson county.

19-4002b. Same; Johnson county. (a) In lieu of appointing a governing board as provided by K.S.A. 19-4002, and amendments thereto, the board of county commissioners of Johnson county may serve as the community mental health or intellectual disability governing board for Johnson county.

(b) If the board of county commissioners elects to serve as the governing board pursuant to this section, the board of county commissioners shall appoint a mental health and intellectual disability advisory board of not less than seven members. Members of the advisory board shall serve at the pleasure of the board of county commissioners. Membership of the advisory board shall include consumers of mental health services and services for people with intellectual disability or representatives of mental health consumer groups and consumer groups for people with intellectual disability and shall include family members of mentally ill persons and people with intellectual disability and, as nearly as possible, shall be representative of public health, medical profession, the judiciary, public welfare, hospitals and mental health organizations and organizations for people with intellectual disability and education, rehabilitation, labor, business and civic groups.

(c) The board of county commissioners, as the mental health or intellectual disability governing board, shall seek the recommendations of the mental health and intellectual disability advisory board prior to adopting the annual plan and budget for county mental health and programs for people with intellectual disability.

History: L. 1986, ch. 98, § 3; L. 1990, ch. 92, § 15; L. 2012, ch. 91, § 7; July 1.



19-4003 Same; duties of boards.

19-4003. Same; duties of boards. The duties of the governing boards shall include: (a) Election from its members of a chairman, a vice-chairman, a secretary and a treasurer, who shall hold office for a term of one year. Such treasurer shall give bond to be approved by the board of county commissioners of the county in which the mental health center or facilities for people with intellectual disability, or both, are located or the board of county commissioners which created a governing board to contract with a nonprofit corporation to provide services for people with intellectual disability for the safekeeping and the disbursements of all funds that may come into such treasurer's hands. All money provided for mental health or intellectual disability purposes under the provisions of this act shall, when collected, be paid over to the treasurer of the governing board for the purposes of this act. Such governing board shall have exclusive control over the expenditures of all moneys paid to the credit of its treasurer under the provisions of this act, and no money shall be paid therefrom, except upon vouchers signed by the treasurer and on order of the governing board.

(b) Formulating and establishing policies for the operation of the mental health center or facilities for people with intellectual disability, or both, and employment of personnel if the governing board operates a mental health center or facility for people with intellectual disability, or both.

(c) Annually reviewing, evaluating and reporting of community mental health services and services for people with intellectual disability provided by the center pursuant to this act to such board or boards of county commissioners.

(d) Preparing and submitting the annual plan and budget and making recommendations thereon.

History: L. 1961, ch. 292, § 3; L. 1970, ch. 115, § 3; L. 1977, ch. 103, § 3; L. 2012, ch. 91, § 8; July 1.



19-4004 Same; tax levies, use of proceeds; protest petition and election; issuance of bonds.

19-4004. Same; tax levies, use of proceeds; protest petition and election; issuance of bonds. In all counties wherein the board or boards of county commissioners in the event of a combination of counties has established a governing board, the respective board or boards of county commissioners may levy an annual tax upon all taxable tangible property in such county for mental health services and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. The respective board or boards of county commissioners may also levy an additional annual tax upon all taxable tangible property in such county for intellectual disability services and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. The additional levy authorized by this section for intellectual disability services shall not be made until a notice of intent to make such levy has been published in a newspaper of general circulation in the county or counties involved by the board or boards of county commissioners proposing to make such levy, and such notice shall state that if a petition signed by 5% of the electors of the county shall file a protest petition within 60 days of the date of such publication a proposition will be submitted at an election called for the purpose in the county for approval of the levy; if such proposition is approved or if no sufficient protest is made, then the board or boards of county commissioners shall levy such tax, but if a sufficient protest is made and such proposition is not approved, the levy will not be made. The proceeds thereof shall be placed in the hands of the appropriate governing board to be administered as provided by this act.

In addition thereto, to provide for the purchase of or the construction of facilities for the community mental health center or facility for people with intellectual disability, or both, the board or boards of county commissioners, upon petition of the governing board, may levy an annual tax on all taxable tangible property in their county and to issue and sell general obligation bonds of such county, for the purpose of creating and providing a special fund to be used in acquiring a site for, and the building, equipping, repairing, remodeling and furnishing of a community mental health center or facilities for people with intellectual disability, or both, or for any one or more of such purposes. The additional levy authorized by this section shall not be made until a notice of intent to make such levy has been published in a newspaper of general circulation in the county or counties involved by the board or boards of county commissioners proposing to make such levy, and such notice shall state that if a petition signed by 5% of the electors of the county shall file a protest petition within 60 days of the date of such publication a proposition will be submitted at an election called for the purpose in the county for approval of the levy; if such proposition is approved or if no sufficient protest is made, then the board of county commissioners will make the levy of such tax, but if a sufficient protest is made and such proposition is not approved, the levy will not be made. The board of county commissioners shall proceed in the manner prescribed to be followed in such notice. The tax levy may be made annually until sufficient funds have been created for the purpose or purposes, or if the county has issued and sold general obligation bonds, the proceeds raised by the annual tax levy shall be used to retire the general obligation bonds and the tax levy shall continue until the general obligation bonds have been retired. Such federal, state or private funds as may be available may be accepted by the board of county commissioners to be placed in the fund for operation of or construction of a community mental health center or facility for people with intellectual disability, or both, as the case may be. Title to the building or buildings of the community mental health center or facility for people with intellectual disability, or both, shall vest in the governing board which is responsible for the maintenance and operation of the facilities if a combination of counties has established the center, but, if only one county has established the mental health center or facilities for people with intellectual disability, title shall vest in the board of county commissioners of such county. If the board of county commissioners has contracted with a nonprofit corporation to provide mental health services under K.S.A. 19-4007, and amendments thereto, the title to the building or buildings, in the discretion of the board of county commissioners, may vest in the board of county commissioners or the nonprofit corporation providing mental health services, and the board of county commissioners may allow the nonprofit corporation to use the buildings without charge.

History: L. 1961, ch. 292, § 4; L. 1965, ch. 195, § 1; L. 1970, ch. 115, § 4; L. 1975, ch. 162, § 26; L. 1975, ch. 163, § 2; L. 1979, ch. 52, § 130; L. 1999, ch. 154, § 39; L. 2002, ch. 176, § 8; L. 2012, ch. 91, § 9; July 1.



19-4005 Same; charges for services.

19-4005. Same; charges for services. The governing board may establish a schedule of charges for services to persons using the community mental health center or facilities for people with intellectual disability, or both, but no person shall be denied the services of the mental health center or facilities for people with intellectual disability because of inability to pay for the same.

History: L. 1961, ch. 292, § 5; L. 1970, ch. 115, § 5; L. 2012, ch. 91, § 10; July 1.



19-4006 Same; transfer and conferral of powers to center governing board; moneys.

19-4006. Same; transfer and conferral of powers to center governing board; moneys. Upon the creation of any such governing board, all of the jurisdictions, powers, and duties now conferred by law upon the county board of health of such county, or of a joint board of health of such county and a municipality with respect to mental health, shall be withdrawn from such county or joint board of health and conferred upon such governing board. Upon withdrawal of a joint board of health, any money remaining in the hands of the treasurer shall be repaid in the manner provided for in K.S.A. 65-210.

History: L. 1961, ch. 292, § 6; L. 1970, ch. 115, § 6; July 1.



19-4007 Contracts for services with nonprofit corporations; schedule of charges; annual financial report contents; approval of establishment of corporation by secretary for aging and disability services; annual report; transfer of proceeds of tax levy to state agency.

19-4007. Contracts for services with nonprofit corporations; schedule of charges; annual financial report contents; approval of establishment of corporation by secretary for aging and disability services; annual report; transfer of proceeds of tax levy to state agency. (a) If the board or boards of county commissioners desire to provide either mental health services or services for people with intellectual disability, or both such services, and to levy the taxes authorized in K.S.A. 19-4004, and amendments thereto, but determine that it is more practicable to contract for such services with a nonprofit corporation, such board or boards may contract with the nonprofit corporation to provide either mental health services or services for people with intellectual disability, or both such services, for the residents of the county or counties. In lieu of contracting with a nonprofit corporation to provide services for people with intellectual disability, a board of county commissioners may establish an intellectual disability governing board for the purpose of allowing this board to contract for and on behalf of the board of county commissioners with a nonprofit corporation to provide services for people with intellectual disability. The board or boards entering into such a contract with a nonprofit corporation, or the intellectual disability governing board authorized to contract with a nonprofit corporation under this section, are hereby authorized to pay the amount agreed upon in such contract from the proceeds of the tax or taxes levied pursuant to K.S.A. 19-4004, and amendments thereto, for mental health services or intellectual disability services, or for both such services. The nonprofit corporation may not deny service to anyone because of inability to pay for the same, but the nonprofit corporation may establish a schedule of charges for services to those who are financially able to pay for such services. The nonprofit corporation shall annually provide the board or boards of county commissioners with a complete financial report showing the amount of fees collected, the amount of tax money received under the contract, and any other income. The financial report shall also show the nonprofit corporation's disbursements, including salaries paid to each person employed by the nonprofit corporation. No such nonprofit corporation shall be organized to receive public funds raised through taxation or public solicitation, or both, unless and until the establishment of the same has been approved by the secretary   for aging and disability services. The governing board of all such nonprofit corporations shall report annually to the secretary for aging and disability services, in such form as may be required on the activities of the mental health center, or community facility for people with intellectual disability.

(b) If the board or boards of county commissioners desire to provide services for people with intellectual disability and to levy the tax authorized in K.S.A. 19-4004, and amendments thereto, for intellectual disability services, but determine that it is more practicable to transfer the proceeds from such tax levy or a portion thereof to a state agency operating a program established under the federal social security act whereby the funds will be eligible for federal financial participation in the purchase of services for eligible persons in facilities for people with intellectual disability, the board or boards are hereby authorized to transfer such proceeds, or a portion thereof, to any such state agency to purchase services in facilities for people with intellectual disability.

History: L. 1961, ch. 292, § 7; L. 1965, ch. 195, § 2; L. 1970, ch. 115, § 7; L. 1976, ch. 140, § 1; L. 1977, ch. 103, § 4; L. 2012, ch. 91, § 11; L. 2014, ch. 115, § 17; July 1.



19-4008 Solicitation, acceptance and expenditures of gifts and grants.

19-4008. Solicitation, acceptance and expenditures of gifts and grants. Such governing boards are hereby authorized to solicit, accept and expend gifts and grants received from private, county, state and federal sources.

History: L. 1961, ch. 292, § 8; L. 1970, ch. 115, § 8; L. 1976, ch. 104, § 2; July 1.



19-4009 Application of act as to other laws.

19-4009. Application of act as to other laws. Nothing contained in this act shall be construed as repealing any existing law nor as affecting any mental health center or facilities for people with intellectual disability established by any county under any other law prior to the effective date of this act except as herein otherwise specifically provided; but no county which has heretofore established or shall hereafter establish under any other law a mental health center or facilities for people with intellectual disability shall make a tax levy under such other law for a mental health center or facilities for people with intellectual disability if it shall establish either singly or jointly a mental health center under the provisions of this act.

History: L. 1961, ch. 292, § 9; L. 1970, ch. 115, § 9; L. 2012, ch. 91, § 12; July 1.



19-4010 Certain counties authorized to contract with centers organized under K.S.A. 19-4001 et seq. for services; consideration; term of agreement.

19-4010. Certain counties authorized to contract with centers organized under K.S.A. 19-4001 et seq. for services; consideration; term of agreement. The board of county commissioners of any county which is not a part of a community mental health center is hereby authorized to contract with a community mental health center or community facilities for people with intellectual disability, or both, organized in accordance with the provisions of K.S.A. 19-4001 et seq., and amendments thereto, for such mental health services or intellectual disability services, or both, for the residents of such county as may be mutually agreeable between the governing board of the center or community facilities for people with intellectual disability, or both, and the county commissioners, requesting the services for the residents thereof. Such an agreement may provide for out-patient and treatment services, rehabilitation services, consultative services and other services assented to by both parties. The consideration for such services shall not in any case exceed in amount the revenue that will be derived from the tax levy authorized by K.S.A. 19-4011, and amendments thereto. Such agreement may be for a term of not exceeding five years, but may be renewed from time to time.

History: L. 1965, ch. 196, § 1; L. 1970, ch. 115, § 10; L. 2012, ch. 91, § 13; July 1.



19-4011 Same; tax levy, use of proceeds.

19-4011. Same; tax levy, use of proceeds. The county commissioners of a county entering into such an agreement with a community mental health center is hereby authorized to levy an annual tax upon all of the taxable tangible property in such county for the purpose of providing revenue to pay for the mental health services contracted for with the center and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. The county commissioners of a county entering into such an agreement with a community facility for people with intellectual disability is hereby authorized to levy an annual tax upon all of the taxable tangible property in such county for the purpose of providing revenue to pay for intellectual disability services contracted for with the facility and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Upon receipt of such tax moneys, the county commissioners shall pay the amount agreed upon to the governing body of the center or community facilities for people with intellectual disability, or both, and the governing body is authorized to receive and expend such moneys to provide community mental health services.

History: L. 1965, ch. 196, § 2; L. 1970, ch. 115, § 11; L. 1975, ch. 162, § 27; L. 1975, ch. 163, § 3; L. 1979, ch. 52, § 131; L. 1999, ch. 154, § 40; L. 2012, ch. 91, § 14; July 1.



19-4012 Same; effective date of agreement; payments.

19-4012. Same; effective date of agreement; payments. No agreement entered into shall become effective until the year in which the tax levy is made; and payments for the services shall be made as provided for in the agreement.

History: L. 1965, ch. 196, § 3; June 30.



19-4013 Community mental health centers; sale of buildings or buildings and sites; use of proceeds of sale.

19-4013. Community mental health centers; sale of buildings or buildings and sites; use of proceeds of sale. Whenever the governing board of any community mental health center established under the provisions of K.S.A. 19-4001 et seq. and amendments thereto, which has acquired title to any building or building and site, shall determine that such building or building and site is no longer of benefit to such community mental health center, such governing board is hereby authorized to sell such building or building and site upon such terms and in such manner as the governing board may deem to be in the best interest of the community mental health center. Moneys received from the sale of any such building or building and site may be placed in a special fund and used for the acquisition, repair, reconstruction, remodeling, furnishing or equipping of a building for the use of such community mental health center.

History: L. 1968, ch. 256, § 1; March 26.



19-4014 Same; prior sales validated and confirmed.

19-4014. Same; prior sales validated and confirmed. Any deed executed by the governing board of any community mental health center, to any building and site, prior to the effective date of this act, which deed has been recorded in the office of the register of deeds, is hereby confirmed and validated and the title conveyed by any such deed is hereby declared to be merchantable to the extent of the interest conveyed.

History: L. 1968, ch. 256, § 2; March 26.



19-4015 Pension and deferred compensation plans for employees of governing boards of community mental health centers and facilities for people with intellectual disability.

19-4015. Pension and deferred compensation plans for employees of governing boards of community mental health centers and facilities for people with intellectual disability. The governing boards created by K.S.A. 19-4002 are hereby authorized to establish and fund pension and deferred compensation plans for the employees of such boards and to procure contracts insuring such employees, their dependents, or any class or classes thereof under a policy or policies of life, disability income, health, accident, accidental death and dismemberment, and hospital, surgical and medical expense insurance. The employee's contribution, if any, to the plan and to the premium for such insurance may be deducted by the employer from the employee's salary when authorized in writing by the respective employee so to do.

History: L. 1972, ch. 88, § 1; July 1.



19-4016 Financial assistance to person studying to be licensed as psychologist or in a social work specialty; agreements, provisions.

19-4016. Financial assistance to person studying to be licensed as psychologist or in a social work specialty; agreements, provisions. (a) The governing board of a community mental health center which is organized pursuant to K.S.A. 19-4001 et seq., and amendments thereto, and which is licensed under K.S.A. 75-3307b, and amendments thereto, is hereby authorized to expend funds of the community mental health center to provide loans or scholarships to aid in financing the education of persons studying to become licensed psychologists or licensed in one of the social work specialties and who agree, upon completion of their education and attainment of such licensure, to become members of the staff of the community mental health center.

(b) Every agreement entered into under this section shall be in writing, shall specify the amount of financial assistance to be provided, the terms of eligibility for such financial assistance, the length of employment with the community mental health center required as a condition to the receipt of such financial assistance, the circumstances under which such employment obligation may be discharged or forgiven and such other additional provisions as the parties to the agreement may include as part of the agreement.

History: L. 1989, ch. 180, § 1; July 1.






Article 41 ECONOMIC DEVELOPMENT PROGRAMS

19-4101 Economic development programs; counties having or developing comprehensive plan.

19-4101. Economic development programs; counties having or developing comprehensive plan. Any county which has completed or is in the process of developing a comprehensive plan for the future physical growth and development of all or a part of its area may establish and conduct a program for its future economic growth and development in accordance with the provisions of this act.

History: L. 1965, ch. 209, § 1; L. 1972, ch. 89, § 1; July 1.



19-4102 Same; financing; tax levy; protest petition and election.

19-4102. Same; financing; tax levy; protest petition and election. The board of county commissioners of any such county may, by resolution, provide for the establishment of a countywide economic development program and may provide for the financing thereof from its general operating fund, or may levy a tax annually upon all the taxable tangible property of the county for the purpose of creating a fund therefor and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. In any year in which the board of county commissioners of any county shall elect to levy any tax under the authority of this section, such board shall cause a notice of its intention to make such levy to be published in the official newspaper of the county, and if within 30 days next following the date of the publication of such notice a petition, signed by electors equal in number to not less than 5% of the electors of the county, requesting an election thereon, shall be filed in the office of county election officer, no such levy shall be made without such proposition having first been submitted to and having been approved by a majority of the electors of the county voting at an election called and held thereon. Any election held under provisions of this section shall be subject to election laws applicable to elections for approval of bonds issued by such county.

History: L. 1965, ch. 209, § 2; L. 1970, ch. 100, § 30; L. 1972, ch. 89, § 2; L. 1976, ch. 141, § 1; L. 1979, ch. 52, § 132; L. 1990, ch. 66, § 33; L. 1999, ch. 154, § 41; May 27.



19-4103 Same; use of funds.

19-4103. Same; use of funds. Any such county establishing an economic development program under this act may utilize the funds herein authorized to conduct studies and prepare comprehensive plans for its future economic growth and development; to inventory the services, facilities and resources of the entire county; to promote, stimulate and encourage the growth and development of the agriculture, commerce and industry of the county as a whole, in order to achieve maximum utilization of its human, economic and natural resources and tourist attractions; and to otherwise promote the general economic welfare and prosperity of the area.

History: L. 1965, ch. 209, § 3; April 21.



19-4104 Same; advisory committee.

19-4104. Same; advisory committee. Such board may create a county economic development advisory committee, with such members as deemed advisable, which shall be representative of the various private and public interests and political subdivisions within the county.

History: L. 1965, ch. 209, § 4; April 21.



19-4105 Same; joint undertaking by two or more counties; cooperation with other agencies.

19-4105. Same; joint undertaking by two or more counties; cooperation with other agencies. Any two or more such counties may jointly and cooperatively undertake programs to promote the growth and development of the area or region in which such counties are located and any county may likewise cooperate with political subdivisions of the county and with other public or private nonprofit agencies to achieve the purposes set forth in this act.

History: L. 1965, ch. 209, § 5; April 21.



19-4106 Economic development incentives for certain manufacturers of cellulose film; citation of act.

19-4106. Economic development incentives for certain manufacturers of cellulose film; citation of act. The provisions of this act shall be known as and may be cited as the "qualified manufacturer act."

History: L. 2005, ch. 80, § 1; Apr. 14.



19-4107 Same; definitions.

19-4107. Same; definitions. For the purposes of this act:

(a) "Agreement" means an agreement entered into between the qualified manufacturer and the secretary for benefits under this act.

(b) "Gross compensation" means gross wages and benefits paid to or on behalf of employees receiving wages.

(c) "Qualified manufacturer" means a person, corporation, partnership or other entity engaged in the production of cellulose film in Shawnee county, Kansas, or proposing to engage in the production of cellulose film in Shawnee county, Kansas, that satisfies conditions imposed by the secretary which shall include, among other conditions, that the person, corporation, partnership or other entity meet the requirements of subsection (a) of K.S.A. 19-4108, and amendments thereto.

(d) "Secretary" means the secretary of commerce.

History: L. 2005, ch. 80, § 2; Apr. 14.



19-4108 Same; eligibility requirements, application requirements, agreement, special qualified manufacturer fund, agreement limitations; secretary of commerce, duties.

19-4108. Same; eligibility requirements, application requirements, agreement, special qualified manufacturer fund, agreement limitations; secretary of commerce, duties. (a) A qualified manufacturer may be eligible for a period of three and no more than four calendar years to receive an amount, not to exceed $1,000,000 in the aggregate, from the special qualified manufacturer fund, if the qualified manufacturer complies with the following requirements:

(1) Has paid or agrees to pay at least $10,000,000 in annual gross compensation to employees located in Kansas;

(2) has an average wage and salary of at least $50,000 plus benefits;

(3) has currently at least $26,000,000 total investment in Kansas;

(4) employs at least 190 full-time equivalent employees in Kansas as defined in K.S.A. 74-50,114, and amendments thereto; and

(5) enters into an agreement with the secretary in which in return for the benefits authorized pursuant to this act, the qualified manufacturer agrees to maintain at least 190 full-time equivalent employees as defined in K.S.A. 74-50,114, and amendments thereto, in Kansas for a period of five years or such longer period as the qualified manufacturer and the secretary may agree.

(b) A qualified manufacturer may apply to the secretary to enter into an agreement for benefits under this act. The application shall include (1) evidence that the applicant is a qualified manufacturer as defined in K.S.A. 19-4107, and amendments thereto, and (2) that the qualified manufacturer intends to employ at least 190 full-time equivalent employees for a period of at least five years commencing from the date of the agreement.

(c) Upon receipt of an application described in subsection (b), if the secretary finds that the application is from a qualified manufacturer, the secretary may enter into an agreement with the qualified manufacturer for benefits under this act. The agreement shall commit the secretary to request that for a period of three years, but in no event longer than four years at the discretion of the secretary, from the date of the executed agreement, an amount not to exceed $1,000,000, from the special qualified manufacturer fund created in subsection (d) and shall be transferred by the state treasurer to the qualified manufacturer. The agreement shall set forth the terms and conditions under which the secretary shall direct the state treasurer to transfer revenues in the special qualified manufacturer fund to the qualified manufacturer. The agreement shall specifically provide that if at any time the balance of the fund is insufficient to make a payment prescribed by the agreement, that the qualified manufacturer shall not be entitled to the payment. In the event the qualified manufacturer fails to comply with the terms and conditions set forth in the agreement, the agreement shall provide that the secretary can terminate the agreement, and the qualified manufacturer shall not be entitled to further distributions from the special qualified manufacturer fund.

(d) The state treasurer shall credit all revenue collected or received from withholding upon Kansas wages paid by a taxpayer which is a qualified manufacturer, as certified by the secretary, to the special qualified manufacturer fund, which fund is hereby created in the custody of the state treasurer, but which fund shall not be a part of the state treasury or the state general fund. Distributions from the fund shall not be subject to appropriation. On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the special qualified manufacturer fund interest earnings based on: (1) The average daily balance of moneys in the special qualified manufacturer fund for the preceding month; and (2) the net earnings rate of the pooled money investment portfolio for the preceding month. The provisions of this section shall expire when all revenues that, pursuant to the agreement are to be paid to the qualified manufacturer, have been distributed. Moneys credited to the special qualified manufacturer fund in accordance with the foregoing provisions shall be distributed to or on the order of the secretary. The state treasurer shall make such distributions on such dates as mutually agreed to by the secretary and the state treasurer, serving as paying agent pursuant to the terms of the agreement. The total of all distributions under this section shall not exceed $1,000,000.

(e) Income tax refunds and balances due resulting from withholding upon Kansas wages paid by the qualified manufacturer pursuant to K.S.A. 79-3294 et seq., and amendments thereto, shall be reconciled on at least an annual basis by a method defined in the agreement described in subsection (c).

(f) A qualified manufacturer shall not be allowed to participate in the IMPACT act or program pursuant to K.S.A. 74-50,102 et seq., and amendments thereto. The secretary may include provisions in the agreement described in subsection (c) to limit or reduce the amount of eligible credits related to the provisions of this act, including, but not limited to, those allowed pursuant to K.S.A. 79-32,160a or 79-32,182b, and amendments thereto. Nothing in this subsection shall be construed to prohibit the qualified manufacturer from receiving credits allowed by law for any investment not related to the provisions of this act.

(g) The agreement between the qualified manufacturer and the secretary shall be entered into before any benefits may be provided under this act, and shall specify that should the qualified manufacturer fail to maintain the employment levels set forth in the agreement, that the qualified manufacturer shall be required to repay an amount in proportion to the level that employment has fallen below the agreement, which has been distributed to the qualified manufacturer from the special qualified manufacturer fund, as may be determined by the secretary.

(h) Benefits authorized pursuant to this act shall not be used to provide for or to increase compensation packages, rewards, bonuses, pensions, enhanced retirement, stock options, buyouts or substantial severance pay or other financial benefits to any chief executive officer, chief financial officer or any officers of the company.

History: L. 2005, ch. 80, § 3; Apr. 14.



19-4109 Same; annual report and review of secretary; violation of reporting requirements by qualified manufacturer; loss of designation.

19-4109. Same; annual report and review of secretary; violation of reporting requirements by qualified manufacturer; loss of designation. (a) The secretary shall transmit annually to the governor, the standing committee on commerce of the senate and the standing committee on commerce, labor and economic development of the house of representatives, a report, based upon information received from each qualified manufacturer for which benefits have been issued during the preceding year, describing the following: (1) The manner in which the purpose, as described in this act, has been carried out;

(2) an estimate of jobs created and jobs preserved by cash investments made in qualified manufacturers; and

(3) an estimate of the multiplier effect on the Kansas economy of the cash investments made pursuant to this act.

(b) The secretary shall conduct an annual review of the activities undertaken pursuant to this act to ensure that benefits issued pursuant to this act are issued in compliance with the provisions of this act or rules and regulations promulgated by the department with respect to this act.

(c) Any violation of the reporting requirements set forth in this section shall be grounds for loss of designation as a qualified manufacturer under this section.

(d) If the secretary determines that a qualified manufacturer is not in substantial compliance with the requirements of this act, the secretary, by written notice, shall inform the officers of the qualified manufacturer that such qualified manufacturer will lose its designation as a qualified manufacturer unless such qualified manufacturer corrects the deficiencies and is once again in compliance with the requirements for designation.

History: L. 2005, ch. 80, § 4; L. 2013, ch. 134, § 2; July 1.



19-4110 Interlocal cooperation agreement between counties for economic development promotion; authority conferred by agreement; filing of agreement; certification of assessed valuation by appraiser.

19-4110. Interlocal cooperation agreement between counties for economic development promotion; authority conferred by agreement; filing of agreement; certification of assessed valuation by appraiser. (a) The board of county commissioners of any two or more counties may enter into an interlocal cooperation agreement under K.S.A. 12-2901 et seq., and amendments thereto, to jointly promote economic development at any location or locations within the geographical boundaries of any one or more of such counties in accordance with the provisions of K.S.A. 19-4101 et seq., and amendments thereto.

(b) Notwithstanding any other provision of law to the contrary, any such interlocal cooperation agreement may:

(1) Provide for the establishment of a strategic, multi-year economic development plan that identifies any capital improvement, infrastructure or other needs, or combination thereof, within the geographical boundaries of the counties which have entered into such agreement and addresses those needs, on a prioritized basis, to promote economic development activities by any public agency, private agency or combination of such agencies within the geographical boundaries of such counties;

(2) provide for the creation of a separate legal entity that shall be authorized to exercise all powers conferred upon separate legal entities under the provisions of K.S.A. 12-2904a, and amendments thereto, and all powers conferred upon incorporated industrial districts under the provisions of K.S.A. 19-3808, and amendments thereto, within the geographical boundaries of the counties which have entered into such agreement in connection with the execution, implementation, management or conduct, or combination thereof, of the joint or cooperative economic development activities set forth in the agreement;

(3) provide that the separate legal entity described in subsection (b)(2) shall use any dues, fees, assessments and other financial contributions from member public agencies; any receipts from any general tax levied on all tangible property within the geographical boundaries of all of the counties which have entered into such agreement to support economic development activities set forth in the agreement; any proceeds of bonds, notes, loans or other authorized forms of indebtedness; any grants, gifts or donations from public and private agencies; and any other authorized source of revenue to create an economic development fund to further the objects and purposes set forth in the agreement. Such agreement shall provide that such separate legal entity shall make such expenditures, transfers, including grants and loans and disbursements from the economic development fund deemed necessary or otherwise appropriate in connection with any established economic development project or activity at any location or locations within the geographical boundaries of any one or more of such counties; and

(4) provide that consideration for participation in the agreement may include a system of revenue-sharing assessments or transfers among and between the counties which have entered into such agreement based on the growth in assessed valuation of the property subject to the interlocal cooperation agreement.

(c) A copy of the interlocal cooperation agreement shall be filed with the county clerk and provided to the county or district appraiser of each county which has entered into such agreement.

(d) The county or district appraiser of each county which has entered into the interlocal cooperation agreement shall certify the amount of any increase in assessed valuation of the property subject to the interlocal cooperation agreement and shall furnish such information to the county clerk of each such county on or before June 15 of each year.

History: L. 2007, ch. 152, § 1; April 26.






Article 42 BONDING OF COUNTY OFFICERS AND EMPLOYEES

19-4201 Elective county officers; corporate surety.

19-4201. Elective county officers; corporate surety. In each county, each elective county officer shall, before entering upon duties of his office give corporate surety to the state of Kansas and said county with a surety company duly qualified under the insurance laws of this state in an amount and upon terms and conditions as may be specified and provided by the county commissioners of said county. Any such elected official shall be deemed to have furnished surety if he is covered by a blanket bond purchased pursuant to this act.

History: L. 1968, ch. 358, § 1; L. 1973, ch. 125, § 1; April 25.



19-4202 Designated appointive county officers and employees; surety required.

19-4202. Designated appointive county officers and employees; surety required. The county commissioners in all counties may not later than November 1, 1968, and as necessary thereafter, designate which appointive officers or employees of said county shall be required to give surety to the state of Kansas and said county, having due regard for the duties and responsibilities of any such office or employment and the county commissioners shall require such surety in such amount or amounts and upon such terms and conditions as to the county commissioners shall seem necessary and proper. Any such appointive officer or employee shall be deemed to have furnished surety if he is covered by a blanket bond.

History: L. 1968, ch. 358, § 2; July 1.



19-4203 Determination of officers and employees required to be bonded; blanket bond.

19-4203. Determination of officers and employees required to be bonded; blanket bond. In determining which officers or employees shall be bonded, the county commissioners may make such determination by classes of officers and employees with due regard to the duties and responsibilities of officers and employees falling within such class a "blanket" surety contract purchased hereunder may cover both elected and appointed officers and employees and a "blanket" bond or bonds shall be purchased whenever the premium for such "blanket" bond is less than the aggregate of premiums chargeable for individual bonds.

History: L. 1968, ch. 358, § 3; July 1.



19-4204 Purchase of surety contracts for county and other municipal officers and employees; payment of premiums.

19-4204. Purchase of surety contracts for county and other municipal officers and employees; payment of premiums. (a) All surety contracts purchased pursuant to K.S.A. 19-4201 et seq., and amendments thereto, shall be purchased by the county commissioners in the manner deemed necessary and proper and the premiums therefor shall be paid from the county general fund.

(b) When requested by the governing body of a municipality located within a county, all blanket surety contracts purchased pursuant to K.S.A. 19-4201 et seq., and amendments thereto, shall cover the treasurer of such municipality. Such municipality shall reimburse the county for that portion of the premium of the blanket bond, the cost of which is attributable to the inclusion of the treasurer of such municipality under a blanket bond, purchased by the county pursuant to K.S.A. 19-4201 et seq., and amendments thereto. If a municipality is located in more than one county, the governing body of such municipality shall make such request to the board of county commissioners of the county in which the greater portion of the municipality is located to cover the municipality's treasurer in the county's blanket bond.

The board of county commissioners shall establish, by resolution, the procedure by which municipalities may request coverage under a blanket bond purchased by the county.

History: L. 1968, ch. 358, § 4; L. 1997, ch. 70, § 1; July 1.



19-4205 Bonds or surety contracts; approval; filing; records.

19-4205. Bonds or surety contracts; approval; filing; records. All bonds or surety contracts subject to this act shall be approved as to form by the county counselor or county attorney in counties not having a county counselor, and shall be filed in the office of the county clerk. A record shall be kept in the office of the county clerk giving the names of the officers or employees covered or a description of the class of officers or employees covered by each bond or surety contract purchased, the name of the company issuing the bond or surety contract, the contract number and the dates of the commencement and expiration of term thereof.

History: L. 1968, ch. 358, § 5; July 1.



19-4206 Bonds or surety required by other laws subject to provisions of this act; authority to purchase bonds or surety transferred to county commissioners; exception.

19-4206. Bonds or surety required by other laws subject to provisions of this act; authority to purchase bonds or surety transferred to county commissioners; exception. (a) Whenever any county officer or employee is required to furnish bond or surety as a prerequisite to employment, such requirement as to terms, conditions, penalty, amount, quality or type of surety shall be and are hereby deemed and defined to mean the furnishing of a bond or surety contract in the manner and under the provisions and requirements of K.S.A. 19-4201 et seq., and amendments thereto. Whenever any officer, board, commission, committee, department, authority, or any county agent or agency for whatever name called, shall be authorized by any law of this state to purchase any official bond, surety bond, blanket bond or surety contract upon any county officers or employees, such authority is hereby transferred and conferred upon the county commissioners of the county by this act and such authority so transferred and conferred shall be exercised by the county commissioners in the manner and under the provisions and requirements prescribed by K.S.A. 19-4201 et seq., and amendments thereto. The provisions of this act shall not apply to the office of county treasurer. Surety bonds shall be provided for county treasurers as is otherwise provided by law.

(b) Whenever the treasurer of any municipality, defined in K.S.A. 19-4207, is required by law to purchase any official bond, surety bond or surety contract, such requirement shall be fulfilled by the furnishing of a bond or surety contract in the manner provided by K.S.A. 19-4201 et seq., and amendments thereto. The authority to purchase such bond or surety contract is hereby transferred and conferred upon the board of county commissioners of the county in which such municipality is located. The authority transferred and conferred shall be exercised by the board of county commissioners in the manner provided by K.S.A. 19-4201 et seq., and amendments thereto.

History: L. 1968, ch. 358, § 6; L. 1997, ch. 70, § 2; July 1.



19-4207 Bonding of county and other municipal officers and employees; definitions.

19-4207. Bonding of county and other municipal officers and employees; definitions. When used in K.S.A. 19-4204 and 19-4206, and amendments thereto, "municipality" means township, city, school district or other political or taxing subdivision of the state, or any agency, authority, institution or other instrumentality thereof.

History: L. 1997, ch. 70, § 3; July 1.






Article 43 EMPLOYMENT SYSTEMS

19-4301 Personnel advisory board in counties between 100,000 and 160,000 and counties over 300,000; membership; personnel officer; job classification and merit rating system.

19-4301. Personnel advisory board in counties between 100,000 and 160,000 and counties over 300,000; membership; personnel officer; job classification and merit rating system. There is hereby established in any county having a population of more than one hundred thousand (100,000) and not more than one hundred sixty thousand (160,000) and any county having a population of more than three hundred thousand (300,000) a personnel advisory board to consist of the following members: (1) The county auditor; (2) the county engineer; (3) the director of the county hospital; (4) a representative of the district court to be appointed by the board of county commissioners; and (5) any other elected county officer, or representative of such office, to be appointed by the board of county commissioners. Within thirty (30) days after the effective date of this act, said advisory board shall submit to the board of county commissioners of such county three (3) nominations for the office of personnel officer for such county, which office is hereby created. Within thirty (30) days thereafter, said board of county commissioners shall appoint one of such nominees as county personnel officer who shall serve at the pleasure of said board of county commissioners.

As soon as practicable after his or her appointment, said personnel officer shall establish, with the advice and recommendations of said advisory board, a comprehensive county employee job classification and merit rating system. It shall be the purpose of such system to establish minimum qualifications for all positions and job classifications specified in such system, but nothing herein shall be construed as affecting the authority of any elected officer of such county, or of the head of any department created therein, to make the final decision with respect to the retention or dismissal of any employee of such officer or department who holds such position on the effective date of such classification system; nor shall this act impair the authority of any such officer or department head to accept or reject job applicants, subject only to the minimum qualifications established for any such position.

History: L. 1968, ch. 399, § 1; L. 1976, ch. 145, § 81; Jan. 10, 1977.



19-4302 Same; personnel officer; additional powers and duties; salary.

19-4302. Same; personnel officer; additional powers and duties; salary. The board of county commissioners of such county shall assign to the county personnel officer such other powers, duties and responsibilities as may be necessary to carry out the provisions of this act. Said personnel officer shall receive as a salary a sum to be fixed by the board of county commissioners, and shall be paid in the manner prescribed by law for paying the salaries of other county officers.

History: L. 1968, ch. 399, § 2; July 1.



19-4303 Civil service for sheriff's office in certain counties.

19-4303. Civil service for sheriff's office in certain counties. Any county designated as an urban area county by the legislature pursuant to the provisions of section 17 of article 2 of the constitution of the state of Kansas and any county having a population of more than three hundred thousand (300,000) and any county having a population of more than sixty-five thousand (65,000) and less than one hundred eighty thousand (180,000) shall be subject to the provisions of this act. Any county having a population of more than forty-five thousand (45,000) and less than one hundred thousand (100,000) and in which there is located an active military establishment may be subject to the provisions of this act upon the adoption of a resolution by the board of county commissioners of such county, electing to be subject to the provisions of this act.

History: L. 1969, ch. 136, § 1; L. 1970, ch. 116, § 1; L. 1972, ch. 90, § 1; L. 1973, ch. 126, § 1; July 1.



19-4304 Same; board; creation; membership.

19-4304. Same; board; creation; membership. Within thirty (30) days after the effective date of this act, the board of county commissioners of such county shall, by resolution, create a civil service board which shall be composed of five (5) members appointed as hereinafter provided.

History: L. 1969, ch. 136, § 2; L. 1970, ch. 116, § 2; July 1.



19-4305 Same; appointment, terms, vacancies.

19-4305. Same; appointment, terms, vacancies. The first members of said civil service board shall be appointed by the board of county commissioners of such county for terms as follows: One (1) member until the third Monday in January of the first year following his appointment; two (2) members until the third Monday in January of the second year following their appointment; and two (2) members until the third Monday in January of the third year following their appointment. Upon the expiration of the term of office of any member of said board, the said board of county commissioners shall fill the vacancy by appointment until the third Monday in January of the third year following the appointment. Said board of county commissioners shall fill any other vacancy on the civil service board, occurring for any reason, by appointment for the unexpired term of office.

History: L. 1969, ch. 136, § 3; July 1.



19-4306 Same; qualifications of members.

19-4306. Same; qualifications of members. No person appointed as a member of said civil service board shall hold any office in any political party, except for the office of precinct committeeman or committeewoman, nor shall any person be appointed as a member of said civil service board who holds any public office or position of public employment, other than notary public or as a member of the armed services. No person shall be appointed a member of said civil service board unless he shall have been a resident of such county for more than three (3) years next preceding such appointment, nor shall any member continue to serve if he ceases to be a resident of such county. No more than three (3) members of said civil service board shall be members of any one political party, and no more than two (2) members shall reside in the same county commissioner district at the time of appointment.

History: L. 1969, ch. 136, § 4; July 1.



19-4307 Same; removal from office; hearing.

19-4307. Same; removal from office; hearing. Any member of said civil service board may be removed from said board by affirmative vote of all three (3) county commissioners, but then only upon written charges filed with the county commission and after said member of the civil service board has been given a copy of all such charges and has been given an opportunity for a public hearing of such charges before the county commission.

History: L. 1969, ch. 136, § 5; July 1.



19-4308 Same; oath; filing.

19-4308. Same; oath; filing. Before entering upon the duties of a member of said board, each appointee shall take and subscribe to the oath of office set out in K.S.A. 54-106. Such oath shall be filed in the office of the county clerk.

History: L. 1969, ch. 136, § 6; July 1.



19-4309 Same; meetings, organization, officers.

19-4309. Same; meetings, organization, officers. The said civil service board shall meet quarterly on dates fixed by the board, and at such other times as the board deems necessary. At the first meeting each year, the board shall organize itself for business by choosing a chairman, vice-chairman and secretary from among the members: Provided, The first board appointed shall organize itself at its first meeting.

History: L. 1969, ch. 136, § 7; L. 1974, ch. 129, § 1; July 1.



19-4310 Same; office space, supplies, equipment, personnel.

19-4310. Same; office space, supplies, equipment, personnel. The said board of county commissioners shall provide suitable rooms for civil service board meetings, and shall supply the said board with necessary supplies and equipment. Said board may, subject to approval by the board of county commissioners, employ legal counsel, retain the services of physicians, psychologists, psychiatrists, professional advisers and other personnel.

History: L. 1969, ch. 136, § 8; July 1.



19-4311 Same; powers and duties of board.

19-4311. Same; powers and duties of board. The said civil service board shall: (a) Set up regulations for the purpose of carrying out the provisions of this act. Such regulations shall provide, among other things, for personnel efficiency records to be kept by the sheriff, standards of performance for all officers and employees, a procedure for making appointments and promotions, the rejection of ineligible applicants for positions, competitive examinations of applicants, creation of lists of eligible applicants ranked according to grades achieved in examinations, and public notice of examinations;

(b) Set up personnel regulations covering leaves of absence with or without pay, reinstatements, layoffs, vacations, procedures for changes of rates of pay and other conditions of employment;

(c) Adopt, modify and classify personnel positions in the sheriff's office upon organization of the board;

(d) Approve, modify, reject or approve as modified compensation schedules for personnel positions in the sheriff's office submitted by the sheriff;

(e) Adopt, modify or approve the retirement system for classified personnel in the sheriff's department, but any change in the retirement system existing on the effective date of this act shall be subject to ratification by the board of county commissioners of such county;

(f) Supervise the enforcement and effect of this act;

(g) Submit a written report of the board's activities and findings each year on or before the fifteenth day of December to the board of county commissioners;

(h) Conduct hearings and hear complaints by or against personnel for the purpose of demotion, suspensions or removal of personnel. The civil service board, in conducting hearings and investigation shall not be bound by the technical rules of evidence;

(i) Compel the attendance, at such place as may be designated in this state, of witnesses and the production of books and papers pertinent to any inquiry or investigation authorized by this act, and take depositions of witnesses. Subpoenas shall also be issued at the request of the parties to the proceedings other than the board. The board or any member thereof, may administer oaths and take testimony. The board may examine such public records as they require in relation to any matter which they have authority to investigate. All officers and other persons shall attend and testify when required to do so by the board. In case of the refusal of any person to comply with any subpoena issued hereunder or to testify to any matter regarding which he may be lawfully interrogated, the district court of any county, on application of any one of the members of the board, may issue an order requiring such person to comply with such subpoena and to testify; and any failure to obey such order of the court may be punished by the court as a contempt thereof. Each person not in the classified or unclassified services who appears before the board by order shall receive for his attendance the fees and mileage provided for witnesses in civil actions in the district court, which fees and mileage shall be audited and paid by the county upon presentation of proper vouchers. Witnesses subpoenaed at the request of parties other than the board shall be entitled to compensation from the county for attendance or travel only if the board certifies that the testimony of such witnesses was relevant and material to the matter investigated.

History: L. 1969, ch. 136, § 9; L. 1973, ch. 126, § 2; July 1.



19-4312 Same; compensation; expenses.

19-4312. Same; compensation; expenses. The members of the said civil service board shall not receive any salary for their services, but shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties and shall receive mileage pursuant to the provisions of K.S.A. 75-3203.

History: L. 1969, ch. 136, § 10; July 1.



19-4313 Same; quorum.

19-4313. Same; quorum. Three (3) members of the said civil service board shall constitute a quorum for the transaction of business. A majority vote of three (3) members present shall constitute action of the board.

History: L. 1969, ch. 136, § 11; July 1.



19-4314 Same; application of act to certain personnel of sheriff's office.

19-4314. Same; application of act to certain personnel of sheriff's office. The provisions of this act shall apply to all officers or employees of the sheriff's office other than the sheriff, undersheriff, secretarial employees, clerical employees, cooks or maintenance personnel. The provisions of this act shall not apply to temporary personnel employed for a period of not to exceed sixty (60) days continuous service or temporary personnel employed for less than one hundred fifty (150) days total service in any calendar year.

History: L. 1969, ch. 136, § 12; July 1.



19-4315 Same; political party activity prohibitions.

19-4315. Same; political party activity prohibitions. Except as otherwise authorized in this act, no person holding office or employed under the provisions of this act shall be an officer or employee of any political party or organization, actively engaged in the work or campaigns of any political party or any candidate for public office or contribute work, money or property of value to any political party or organization or to any candidate for public office: Provided, That this prohibition shall not deny the right of such officer or employee to vote in any election. Violation of any of the provisions of this section shall be grounds for discharge from employment.

History: L. 1969, ch. 136, § 13; July 1.



19-4316 Same; classification of offices, employments and positions; ratification; changes; when effective.

19-4316. Same; classification of offices, employments and positions; ratification; changes; when effective. The civil service board, shall, as soon as practicable and after consultation with the sheriff, classify all offices, employments and positions, not exempt from the provisions of this act, according to the duties, responsibilities and supervisory character of each position, if any. Titles shall be established for each class of office, employment or position for use in examining and certifying the names of persons for appointment under this act. A description of the duties and responsibilities exercised by the persons appointed to each of them shall be drawn up, and minimum qualifications, including tenure, if the same be made a qualification, required for satisfactory performance of the duties of each grade and class shall be formulated. The titles in the several classifications, as defined by the specifications of duties and qualifications shall be used for (a) original appointments, (b) promotions, (c) payrolls, and (d) all other records affecting the status of personnel. The classifications, when approved by the civil service commission and as to pay, salary or compensation ratified by the board of county commissioners, shall take effect immediately. The civil service board, after consultation with the sheriff may make changes in such classifications whenever it deems it necessary for the efficiency of law enforcement in said county, and such changes, when made by the civil service board, shall take effect immediately: Provided, however, That in no event shall any change increasing the pay, salary or compensation of any classification be made until the same has been ratified by the board of county commissioners. The civil service board shall, as soon as possible after the adoption of the classification plan and after consultation with the sheriff, prepare a schedule of salary or wage rates and ranges for each class, grade or group of positions in the classification; and the same shall take effect upon approval of said board and upon ratification of said board and upon ratification of said board of county commissioners: Provided, That if said board of county commissioners fail or refuse, by majority vote to ratify said schedule, or any part thereof, then, as to the part not so ratified, the prior compensation paid shall continue to be the compensation for such classification or grade: Provided further, That the civil service board may not reduce the compensation for any individual except under the provisions of K.S.A. 19-4327.

History: L. 1969, ch. 136, § 14; July 1.



19-4317 Same; competitive examinations.

19-4317. Same; competitive examinations. (a) All competitive examinations for positions in the classified service shall relate to those matters which will fairly test the capacity and fitness of the persons examined to efficiently discharge the duties of the class in which employment is sought.

(b) The competitive examinations shall, after published notice, be open to all applicants who are citizens of the United States, and who meet with reasonable standards or requirements fixed by the civil service board with regard to experience, character, age, education, physical condition, and such other factors as may be held to relate to the ability of the candidates to perform with reasonable efficiency the duties of the position, including tenure, if such requirement be deemed appropriate. No standards or requirements shall be fixed with reference to education, age or physical condition except such as relate directly to the duties of the office or employment to be filled. Persons under such physical disability as not to make them ineligible by reason thereof, shall be examined in such manner as will fairly test their ability to perform the duties of the position, notwithstanding such physical disability. The civil service board may require candidates in filing their applications to submit certificates of general or special qualifications as the good of the service may require. Examinations shall be held at such times and places as in the judgment of the civil service board most nearly meet the convenience of applicants, practicability of administration, and the needs of the service.

(c) The civil service board may also require candidates to undergo an examination at designated places in the state, in cases where oral tests or tests for manual skill may be necessary to determine the fitness of such candidates.

History: L. 1969, ch. 136, § 15; July 1.



19-4318 Same; refusal to examine or to certify applicant, when; statement upon request; bond requirements.

19-4318. Same; refusal to examine or to certify applicant, when; statement upon request; bond requirements. (a) The civil service board may refuse to examine an applicant, or after examination may refuse to certify an eligible applicant who is found to lack any of the preliminary requirements established for the examination for the position or employment for which he applies; or who is physically so disabled as to be rendered unfit for the proper performance of the duties of the position to which he seeks appointment; or who is addicted to habit-forming drugs or is an habitual user of intoxicating liquors to excess; or who has been guilty of any crime involving moral turpitude or of infamous or notoriously disgraceful conduct; or who has been dismissed from the public service for delinquency or misconduct; or who has made a false statement of any material fact; or who directly or indirectly shall give, render or pay, or promise to give, render or pay, any money, service, or other valuable thing to any person for, or on account of, or in connection with, his test, appointment, or proposed appointment; or who practiced, or attempted to practice, any deception or fraud in his application, in his certificate, in his examination, or in securing his eligibility or appointment; or who refuses to furnish testimony as required in K.S.A. 19-4311.

(b) Whenever the civil service board refuses to examine an applicant, or after an examination refuses to certify an eligible, as provided in this section, then the civil service board upon request of the person so rejected, shall furnish to him a statement of the reasons for such refusal to examine or refusal to certify, as the case may be.

(c) When any position requires the appointee to furnish a bond, such requirement shall be included in the announcement of the examination for said position.

History: L. 1969, ch. 136, § 16; July 1.



19-4319 Same; discrimination prohibited.

19-4319. Same; discrimination prohibited. No discrimination shall be exercised, threatened, or promised, by any person in the civil service against or in favor of any applicant, eligible, or employee in the civil service because of age, sex, race, political or religious opinions or affiliations, except that no person affiliated with a political movement advocating overthrow of government by force or violence shall be eligible to any appointment or employment under this act.

History: L. 1969, ch. 136, § 17; L. 1973, ch. 126, § 3; July 1.



19-4320 Same; appointment from certifications; terms of eligibility; appointment from lists, exception.

19-4320. Same; appointment from certifications; terms of eligibility; appointment from lists, exception. (a) Appointments, promotions and reinstatements to all positions subject to the provisions of this act, and the rules made in pursuance thereof, shall be made from among those certified to the sheriff.

(b) The term of eligibility of applicants on original entrance and reinstatement lists and on promotion lists shall be one (1) year, but the term of any list may be extended by the civil service board. In no case, however, may eligibility be extended for a period of more than three (3) years.

(c) Appointments shall be made from the appropriate eligible list, but if no such list exists then the civil service board may certify from such other list as it deems the next most nearly appropriate. A new and separate list shall be created for a stated position only when there is no satisfactory list. No person shall be appointed or employed under any title not appropriate to the duties performed, and no person shall be transferred to, nor assigned to perform the duties of, any position unless he was previously qualified therefor under the provisions of this act.

History: L. 1969, ch. 136, § 18; July 1.



19-4321 Same; establishing new positions; certification of names; appointment on probation; standards of performance; rules and regulations.

19-4321. Same; establishing new positions; certification of names; appointment on probation; standards of performance; rules and regulations. (a) The sheriff shall give written notice to the civil service board of his intention to establish new positions and of the existence of any vacancy to be filled in any office or employment covered by the provisions of this act and, within a reasonable time after the receipt of such notice, the civil service board shall certify from the list of eligibles, appropriate for the grade and class in which the position is classified, the three names at the head thereof: Provided, That the civil service board may certify more than three names when such certification is in the best interests of efficiency and economy.

(b) The sheriff shall appoint on probation, with sole reference to merit and fitness, one of the said candidates, whose name is certified in the manner above set forth, to fill such vacancy.

(c) As soon as practicable after the effective date of this act and after consultation with the sheriff, the civil service board shall establish standards of performance for each class of position and shall maintain records of efficiency, character, and conduct by a system of service ratings based upon such standards. The board shall establish and enforce rules and regulations in respect to such service ratings and prescribe the extent to which such service ratings shall be considered in determining the promotion of an employee to a higher class, the question of reduction or dismissal of any permanent employee, increases and decreases in salary of an employee within the salary range established under this act, and in all other decisions relating to the status of employees. The board may further by rule prescribe the extent to which such ratings and the reports upon which they are based shall be open to inspection by the public and by the affected employees.

History: L. 1969, ch. 136, § 19; July 1.



19-4322 Same; vacancies, how filled; promotions.

19-4322. Same; vacancies, how filled; promotions. Vacancies in positions under the provisions of this act shall be filled, so far as practicable, by promotions from among persons holding positions and in accordance with the rules of the board. Promotions shall be based upon merit and fitness to be ascertained by competitive or noncompetitive examination in which the employee's efficiency, character, conduct, and length of service shall all constitute a factor.

History: L. 1969, ch. 136, § 20; July 1.



19-4323 Same; when positions filled without competition.

19-4323. Same; when positions filled without competition. Positions covered by this act may be filled without competition only as follows:

(a) Whenever there are urgent reasons for filling a vacancy in any position in the classified service and the civil service board is unable to certify from any appropriate eligible list for the vacancy, the civil service board may issue a provisional permit or certify a suitable person to fill such vacancy provisionally only until a selection and appointment can be made after competitive examination; but no person shall receive more than one provisional appointment nor serve more than three (3) months in any calendar year as a provisional appointee.

(b) In case of an emergency, an appointment may be made without regard to the provisions of the act, but in no case shall continue longer than thirty (30) days, and in no case shall successive emergency appointments be made. This provision shall apply to both persons and positions. No person shall receive more than three (3) emergency appointments in any one or different positions within one year.

(c) In case of a vacancy in a position where peculiar and exceptional qualifications of a scientific, professional or expert character are required, and upon satisfactory evidence that for specified reasons competition in such special case is impracticable and that the position can best be filled by the selection of some designated person of high and recognized attainments in such qualities, the civil service board may suspend the requirements of competition in such case, but no suspension shall be general in its application to such position, and all such cases of suspension shall be reported in the annual report of the board with the reasons for the same.

(d) Where the services to be rendered by an appointee are for a temporary period not to exceed three (3) months and a proper list of eligibles is not available, the civil service board shall certify for such temporary service any person it deems qualified. The acceptance or refusal by an eligible of a temporary appointment shall not affect his standing on the register for permanent employment, nor shall the period of temporary service be counted as part of the probationary period in case of subsequent appointment to a permanent position. Successive temporary appointments to the same position shall not be made under this provision.

History: L. 1969, ch. 136, § 21; July 1.



19-4324 Same; probationary period; dismissals and demotions.

19-4324. Same; probationary period; dismissals and demotions. Except as in this act otherwise provided, all original appointments to and promotions within the classified service shall be for a probationary period, the length of which for the several classes in the classified service shall be determined by the board, but dismissals or demotions may be made by the sheriff at any time during such period, but in no event shall such probationary period be less than one (1) year nor more than eighteen (18) months. At the end of the probationary period the sheriff shall notify the civil service board in writing whether or not the probationer is a satisfactory employee and may receive the status of a permanent appointee.

History: L. 1969, ch. 136, § 22; July 1.



19-4325 Same; transfers; leaves of absence.

19-4325. Same; transfers; leaves of absence. (a) Transfers may be made from a position in one grade and class to a position in another grade and class when the duties and compensation are similar.

(b) Any person holding a permanent position may be granted a leave of absence on the grounds of sickness, disability or being called by the armed services or other good or sufficient reason.

(c) Leave of absence shall be granted to an officer or employee holding a permanent position in the classified service to enable such person to take a nonclassified appointive position in said sheriff department. Such leave of absence shall remain in effect as long as that person is holding such appointive position, after which he shall be reinstated to a position in the same grade or class in the classified service.

History: L. 1969, ch. 136, § 23; L. 1973, ch. 126, § 4; July 1.



19-4326 Same; layoffs; reemployment lists; abolition of positions.

19-4326. Same; layoffs; reemployment lists; abolition of positions. In accordance with the rules, the sheriff may lay off an employee whenever he deems it necessary by reason of shortage of work or funds, the reinstatement of an employee returning from authorized leave, or the abolition of a position or other material change in duties or organization. The seniority and service ratings of employees shall be considered, in such manner as the rules shall provide, among the factors in determining the order of layoffs. The sheriff shall give written notice to the civil service board of every proposed layoff a reasonable time before the effective date thereof, and the civil service board shall make such orders relating thereto as it considers necessary to secure compliance with the rules. The name of every regular employee so laid off shall be placed at the head of the appropriate reemployment list.

History: L. 1969, ch. 136, § 24; July 1.



19-4327 Same; dismissals and suspensions; hearings, when; reinstatement; orders.

19-4327. Same; dismissals and suspensions; hearings, when; reinstatement; orders. (a) The sheriff may dismiss any permanent employee when he considers that the good of the service will be served thereby, and for disciplinary purposes may suspend without pay a permanent classified employee for a period not to exceed thirty (30) days but no permanent employee shall be dismissed for political, religious or racial reasons. In case of a dismissal or suspension, the civil service board shall be furnished with a statement in writing specifically setting forth the reasons for such dismissal or suspension. Upon request, a copy of such statement shall be furnished to such employee.

(b) Any employee so dismissed or suspended may request in writing within thirty (30) days after receipt of such notification a hearing before the board to determine the reasonableness of such action and the board shall grant the employee a hearing within fifteen (15) days after receipt of such request.

(c) After the hearing and consideration of the evidence for and against a suspension, the board shall approve or disapprove such action and in the event of a disapproval, the board shall order the reinstatement of the employee and the payment to the employee of such salary as has been lost by reason of such suspension.

(d) After the hearing and consideration of the evidence for and against a dismissal, the board shall approve or disapprove such action and may make any one of the following appropriate orders: (1) Order the reinstatement of the employee and the payment to the employee of such salary as has been lost by reason of such dismissal. (2) Sustain the dismissal of such employee. (3) Except as provided above the board may sustain the dismissal, but may order the name of the dismissed employee returned to the appropriate registers, or may take steps to effect the transfer of such employee to a comparable position in another department.

(e) The board shall establish such rules as may be necessary to give effect to the provisions of the above section.

History: L. 1969, ch. 136, § 25; L. 1973, ch. 126, § 5; July 1.



19-4328 Same; notice of employment, contents.

19-4328. Same; notice of employment, contents. The sheriff shall report to the civil service board forthwith in writing upon any appointment or employment in the service, the name of the appointee, or employee, the title and character of his office or employment, the date of commencement of service by virtue thereof, and the salary or compensation thereof, and shall report from time to time upon the date of the official action in, or knowledge of, any separation of a person from the service or any promotion, reduction, suspension, transfer, reinstatement or other change therein, the efficiency of his subordinates and employees, and other information, in such manner as may be prescribed by the rules and regulations adopted by the board.

History: L. 1969, ch. 136, § 26; July 1.



19-4329 Same; compliance with act by officers and employees.

19-4329. Same; compliance with act by officers and employees. All officers and employees shall conform to, comply with, and aid in all proper ways in carrying into effect the provisions of this act and the rules prescribed thereunder.

History: L. 1969, ch. 136, § 27; July 1.



19-4330 Same; membership in organizations; penalty for unlawful acts; resignation upon filing for public office.

19-4330. Same; membership in organizations; penalty for unlawful acts; resignation upon filing for public office. (a) No officer, agent, clerk or employee of this state shall directly or indirectly use his authority or official influence to compel any officer or employee covered by the provisions of this act to apply for membership in or become a member of any organization, or to pay or promise to pay any assessment, subscription or contribution, or to take part in any political activity. Any person who violates any provisions of this section shall be guilty of a misdemeanor, and shall, upon conviction, be punished accordingly, and if any officer or employee in a position covered by this act is found guilty of violating any provision of this section, he is automatically separated from the service.

(b) Any officer or employee covered by the provisions of this act shall resign from the service upon filing as a candidate for public office.

History: L. 1969, ch. 136, § 28; July 1.



19-4331 Same; penalty for violations of act or rules.

19-4331. Same; penalty for violations of act or rules. Any person who willfully violates any provisions of this act or of the rules shall be guilty of a misdemeanor, and shall upon conviction be punished by a fine of not to exceed five hundred dollars ($500) or by imprisonment for a term not exceeding six (6) months, or by both such fine and such imprisonment.

History: L. 1969, ch. 136, § 29; July 1.



19-4332 Same; convicted persons ineligible for office; forfeiture, when.

19-4332. Same; convicted persons ineligible for office; forfeiture, when. Any person who is convicted of a misdemeanor under this act shall, for a period of five (5) years, be ineligible for appointment to or employment in a position under the provisions of this act, and if he is an officer or employee of the county, shall forfeit his office or position.

History: L. 1969, ch. 136, § 30; July 1.



19-4333 Same; incumbent employees when county comes under act; examinations, qualifications; registers; appointments; separations.

19-4333. Same; incumbent employees when county comes under act; examinations, qualifications; registers; appointments; separations. (a) Upon the effective date of this act, or when any county comes under it, all employees then in the sheriff's office, whose positions are under the provisions of this act, shall be considered to be holding such positions temporarily and at the pleasure of the sheriff, until January 1, of the year next following the date upon which the county comes under the provisions of this act, on which date, unless such employee has elected to be classified under this act, his employment shall be terminated: Provided, That any employee of the sheriff's department having the rating of class A patrolman or detective or serving in a permanent supervisory or administrative position on the effective date of this act, shall receive the status of permanent employee in the classified service with a comparable grade and classification, in which the duties and compensation are similar, without taking a competitive examination.

The civil service board shall proceed to prepare and administer competitive examinations for each of the classes in the classified service as rapidly as possible. Upon announcement of any examination for any class, or series of classes, employees whose positions have been allocated to such classes may apply for and take such examinations under the same conditions as all other competitors. Those persons who secure a passing grade on such examination shall then be subject to additional qualification by the board as to their character and integrity for the purpose of serving in the sheriff's department. Upon qualification the successful candidates who have secured a passing final earned rating shall be placed on the eligible register for appointment by the sheriff in the appropriate classification and grade.

Upon the establishment of eligible registers, the civil service board shall determine and designate which of the candidates were, on the effective date of this act and are employees of the sheriff's department. If such employee has secured a passing final earned rating upon the examination, his name shall be forthwith certified to the sheriff, and he shall be appointed to the applicable grade and classification.

If an incumbent employee shall fail to attain a passing final earned rating, notification of such fact shall be submitted to the sheriff and such failing employee shall be separated from the service not later than thirty (30) days thereafter.

(b) Upon the effective date of this act, in any county first coming within its provisions, any employee of the sheriff's department having the rating of class A patrolman or detective or serving in a permanent supervisory or administrative position on the effective date of this act, shall receive the status of permanent employee in the classified service with a comparable grade and classification, in which the duties and compensation are similar, without taking a competitive examination, the undersheriff in such sheriff's office shall be given a permanent grade or class of captain, or its equivalent, in the classified service and shall be granted leaves of absences under the provisions of subsection (c) of K.S.A. 19-4325.

History: L. 1969, ch. 136, § 31; L. 1970, ch. 116, § 3; L. 1973, ch. 126, § 6; July 1.



19-4334 Invalidity of part.

19-4334. Invalidity of part. If any provision of this act, or the application thereof, to any person or circumstance, is held invalid, the remainder of this act and the application of such provision to other persons or circumstances shall not be affected thereby, and the decision of the court respecting such provision or provisions shall not affect the validity of any other provision, which can be given effect without such invalid provisions. It is hereby declared to be the legislative intent that this act would have been enacted by the legislature had such invalid provisions not been included herein.

History: L. 1969, ch. 136, § 32; July 1.






Article 44 LAW ENFORCEMENT IN CERTAIN COUNTIES

19-4401 Purpose of act.

19-4401. Purpose of act. It is hereby declared that the purpose of this act shall be to provide for the protection of persons and property and to promote the general welfare of the citizens of the state of Kansas through efficient law enforcement and police protection.

History: L. 1970, ch. 117, § 1; July 1.



19-4402 Definitions.

19-4402. Definitions. The following words and phrases when used in this act shall, for the purpose of this act, have the meanings respectively ascribed to them in this section.

Agency. A county law enforcement agency established under the provisions of this act.

Department. A county law enforcement department established under the provisions of this act.

Superintendent. The superintendent of a county law enforcement department appointed under the provisions of this act.

Law enforcement officer or county law enforcement officer. A law enforcement officer who is a member of a county law enforcement department appointed under the provisions of this act.

History: L. 1970, ch. 117, § 2; July 1.



19-4403 Application of act; adoption and operation of provisions.

19-4403. Application of act; adoption and operation of provisions. The provisions of this act shall apply only to counties of this state having a population of more than fifteen thousand (15,000) and not more than twenty thousand (20,000) and an assessed tangible valuation of not more than thirty-five million dollars ($35,000,000), and to counties having a population of more than seven thousand eight hundred (7,800) and not more than eight thousand nine hundred (8,900) and an assessed tangible valuation of more than thirty-five million dollars ($35,000,000) and not more than forty-three million dollars ($43,000,000), and to counties having a population of more than five thousand (5,000) and not more than six thousand (6,000) and an assessed tangible valuation of more than twenty-one million dollars ($21,000,000) and not more than twenty-eight million dollars ($28,000,000), and to counties having a population of more than nine thousand six hundred (9,600) and not more than ten thousand five hundred (10,500) and an assessed tangible valuation of more than forty-five million dollars ($45,000,000) and not more than sixty-five million dollars ($65,000,000), and to counties having a population of more than twenty thousand (20,000) and not more than twenty-three thousand (23,000) and an assessed tangible valuation of more than seventy million dollars ($70,000,000), in which the question of the adoption of the provisions of this act shall have been submitted to and shall have been approved by a majority of the qualified electors of the county voting at an election called and held for such purpose. The board of county commissioners of any county may by resolution, adopted not less than ninety (90) days preceding the date fixed for the holding of a general election in the month of November of an even-numbered year, provide for the calling of an election upon the question of the adoption of the provisions of this act upon its own motion. The board of county commissioners of any such county shall by resolution provide for the calling of an election for such purpose whenever (1) the governing body of any city located within the county, having a population equal to not less than twenty-five percent (25%) of the total population of such county shall by resolution, adopted not less than ninety (90) days preceding the date fixed for the holding of a general election in the month of November of an even-numbered year, request the calling of the same, or (2) the county election officer shall certify that a petition, requesting the calling of an election for such purpose, signed by qualified electors of such county equal in number to not less than five percent (5%) of the qualified electors of the county has been filed with such county election officer not less than ninety (90) days preceding the date fixed for the holding of a general election in the month of November of an even-numbered year. Elections for submission of the question of the adoption of the provisions of this act shall be held at the time fixed for the holding of the general election in November, of the even-numbered year, next following the adoption of a resolution by the county or city initiating proceedings for the calling of such election or the filing of a petition requesting the same and such election shall be called and held in the manner provided for the calling and holding of elections under the general bond law. Upon the ballot the proposition shall be stated as follows:

"Shall the county of (__________________________)

name of county

adopt the provisions of K.S.A. 19-4401 through 19-4423 inclusive, and any amendments thereto, providing for consolidated law enforcement in certain counties?"

Yes ☐      No ☐

If a majority of the votes cast upon such proposition shall be in favor of adopting the act, the provisions thereof shall govern the enforcement of law and the providing of police protection within such county in the manner hereinafter provided.

History: L. 1970, ch. 117, § 3; L. 1972, ch. 91, § 23; L. 1974, ch. 131, § 1; L. 1976, ch. 142, § 1; July 1.



19-4404 County law enforcement agency, membership; term of office; vacancies; compensaton.

19-4404. County law enforcement agency, membership; term of office; vacancies; compensaton. (a) There is hereby established in all counties adopting the provisions of this act a county law enforcement agency which shall be known as the "____________ county law enforcement agency." Except as provided in subsection (b), each agency shall have seven (7) members who shall be selected in the following manner: One (1) member shall be a member of the board of county commissioners of the county, selected by such board of county commissioners; two (2) members shall be members of the governing body of the largest city located within the county, selected by such governing body; one (1) member shall be the county attorney of such county; and three (3) members shall be electors of the county, one of whom shall reside in each county commissioner district of the county, selected and appointed by the four (4) members specifically designated. The member first appointed from county commissioner district No. 1 shall serve for a term of one (1) year; the member first appointed from county commissioner district No. 2 shall serve for a term of two (2) years; and the member first appointed from county commissioner district No. 3 shall serve for a term of three (3) years and thereafter all of such members shall serve for a term of three (3) years. Members appointed from the three (3) county commissioner districts shall serve until their successors are selected and qualified.

The board of county commissioners of the county and the governing body of the largest city located within such county shall each meet on the second Monday in January next following the adoption of the provisions of this act and each two (2) years thereafter and shall select and designate the members of their respective bodies as a member of the agency. Within thirty (30) days following the first designation of such members and upon the same day of each year thereafter, such members shall, together with the county attorney of the county, meet and appoint the three (3) remaining members of the agency. Persons selected as members of the agency by reason of their position as county attorney, county commissioner or member of a city governing body shall remain eligible to serve only while holding such county or city office and persons appointed by such members shall remain eligible to serve only while residing within the district from which they were appointed, but the alteration of the boundaries of any county commissioner district resulting in the inclusion of the residence of any such member within the boundaries of a district other than the one from which such member was appointed, shall not affect the eligibility of the member in office at the time of such alteration, and such member shall continue to serve for the remainder of the term for which such member was appointed. All members of such agency shall take and subscribe to an oath as other county officials. All vacancies occurring in the membership of said agency shall be filled for the remainder of the unexpired term of the member creating such vacancy in like manner as that provided for the appointment of such member. Members of said agency shall receive compensation in an amount, not to exceed one thousand two hundred dollars ($1,200) per annum, to be fixed by said agency. Members of such agency holding the office of county commissioner, county attorney or city governing body member may receive the compensation prescribed under the provisions of this act or may receive compensation prescribed for the office for which they have been elected, whichever is greater, but no member shall receive both the compensation prescribed for such elective office and that fixed under the provisions of this act. All members of the agency shall be allowed their actual and necessary expenses incurred in the performance of their official duties.

(b) In counties having a population of more than nine thousand six hundred (9,600) and less than ten thousand five hundred (10,500) and having a taxable tangible valuation of more than forty-five million dollars ($45,000,000) and not more than sixty-five million dollars ($65,000,000), members of such board shall be selected as follows: One (1) member shall be a member of the board of county commissioners, selected by such board; one (1) member shall be a member of the governing body of the largest city located in such county, selected by such governing body; and three (3) members shall be electors of the county, one (1) of whom shall reside in and be elected by the electors of each of the county commissioner districts of the county.

The three (3) initial commissioner district members shall be appointed by the board of county commissioners of such county and shall serve only until successors are elected at the April election next following the general election at which the proposition for consolidated law enforcement in such county is adopted, at which time the three (3) members shall be elected at such election for terms of two (2) years for the members from county commissioner districts one (1) and two (2) and a term of four (4) years for the member from county commissioner district three (3). At succeeding April elections all three (3) members shall be elected for four (4) year terms. The three (3) members from county commissioner districts shall serve until their successors are elected and qualified. Upon approval of consolidated law enforcement of such county at the general election, the board of county commissioners of such county and the governing body of the largest city located in such county shall each meet at their next regular meeting dates and shall select and designate the members of their respective bodies as a member of the agency and such members shall serve until the second Monday of January following the adoption of this act, at which time the two (2) governing bodies shall select and designate members for a period of two (2) years and such members shall thereafter be selected for two (2) year terms. Within thirty (30) days following the first designation of such members, the board of county commissioners of such county, shall meet and appoint the other three (3) initial remaining members of the agency who shall serve until their successors are elected as hereinabove provided for. Persons selected as members of the agency by reason of their position as county commissioner or member of a city governing body shall remain eligible to serve only while holding such county office or city office and persons representing the three (3) county commissioner districts shall remain eligible to serve only while residing within the district from which they were appointed except that the alteration of the boundaries of any county commissioner district resulting in the inclusion of the residence of any such member within the boundaries of a district other than the one from which such member was elected, shall not affect the eligibility of the member in office at the time of such alteration and such member shall continue to serve for the remainder of the term for which such member was elected. If an elected member shall discontinue residence in the county commissioner district from which such member was elected, such member shall no longer be eligible to serve as a member and such vacancy, or that created by death or resignation, shall be filled by appointment made by the remaining members and such appointment shall be for the balance of the unexpired term of office of such elected member. Vacancies occurring in the members appointed by the board of county commissioners and the governing body of the largest city shall be filled by appointment by the respective governing bodies. All members of such agency shall take and subscribe to an oath as other county officials. Members of said agency shall receive compensation in an amount not to exceed one hundred dollars ($100) per annum, to be fixed by said agency. All members of the agency shall be allowed their actual and necessary expenses incurred in the performance of their official duties.

History: L. 1970, ch. 117, § 4; L. 1976, ch. 142, § 2; July 1.



19-4405 Same; officers; meetings; records.

19-4405. Same; officers; meetings; records. Members of such agency shall meet in the office of the county attorney upon the call of such officer as soon after their appointment as possible and shall organize by electing a chairman, vice-chairman and secretary. Members of the agency shall meet thereafter at least once each month at a time and place which shall be fixed by resolution. Such resolution shall specify the regular hour of commencement of the meeting, the day of the week and the week of the month, and shall provide that if the regular meeting date occurs on a legal holiday or on a holiday specified by the agency, such regular meeting shall be held on the following day at the same hour. Such resolution shall also specify the regular meeting place of the agency and may specify that any regular meeting may be adjourned to another time and place. Special meetings may be called at any time by the chairman or by joint action of any three (3) members of the agency. Written notice, stating the time and place of any special meeting and the purpose for which called, shall, unless waived by all of the members of such agency, be given each member at least two (2) days in advance of said meeting and no business other than that stated in the notice shall be transacted at such meeting. A majority of the qualified members of the agency shall constitute a quorum for the purpose of conducting any business and the vote of a majority of the qualified members of such agency shall be required for the passage of any motion or resolution. No member shall be permitted to pass or to abstain from voting upon any measure properly before the members of such agency at any meeting except upon the basis of a conflict of interest announced by such member and made a part of the record of the meeting. The chairman, and in his absence or disability, the vice-chairman shall preside at all meetings and sign or execute all orders, contracts or documents of any kind required or authorized to be signed or executed by the agency. The agency shall cause a proper record to be kept of its proceedings.

History: L. 1970, ch. 117, § 5; July 1.



19-4406 Same; general powers and duties.

19-4406. Same; general powers and duties. The agency shall be responsible for the enforcement of law and the providing of police protection throughout the county and for this purpose is hereby authorized to:

(a) Appoint and establish the salary and compensation of a law enforcement superintendent for the county;

(b) authorize and provide for the appointment of such law enforcement officers and other personnel as the agency shall deem necessary to carry out the intent of this act;

(c) establish a job classification and merit rating system for law enforcement officers and provide for the administration thereof by county or city personnel or by a commission appointed for this purpose in the manner hereinafter provided in this act;

(d) establish a schedule of salaries for law enforcement officers and other personnel;

(e) hear and affirm or revoke orders of the superintendent providing for the suspension or dismissal of law enforcement officers except in counties which have appointed commissions for this purpose in the manner hereinafter provided in this act;

(f) authorize the acquisition and disposal of equipment and supplies necessary for the operation of the agency and department;

(g) require the keeping of proper law enforcement records and files by the department;

(h) adopt and certify to the board of county commissioners of the county a budget for the operation of the agency and department;

(i) enter into contracts for and receive moneys from any private organization or agency, the federal government or the state or any political or taxing subdivision thereof on behalf of the county for the use of the agency and department;

(j) receive law enforcement vehicles, equipment and supplies from the county sheriff's department for the use of the law enforcement department;

(k) enter into contracts with any political or taxing subdivisions or districts of the state located within such county, empowered to enter into a contract for such purpose, for providing special police protection within the boundaries of such political or taxing subdivision or district;

(l) enter into contracts with cities located within the county for the enforcement of specified ordinances or the acquisition of city law enforcement equipment and property for the use of the department;

(m) adopt rules and regulations necessary for the organization and operation of the agency and department; and

(n) perform such other duties as may be provided by law.

History: L. 1970, ch. 117, § 6; July 1.



19-4407 Law enforcement department; establishment; members; operation.

19-4407. Law enforcement department; establishment; members; operation. There is hereby established in all counties adopting the provisions of this act a county law enforcement department, which shall be composed of a superintendent, assistant superintendent and such other officers and personnel as the agency shall by resolution provide. Such department shall be under the exclusive supervision and control of the superintendent and no member of the agency shall by individual action interfere with the operation of the department or the conduct of any of the officers or other personnel of such department. The superintendent shall be responsible to the agency for the operation and administration of the department and for the enforcement of law and providing of police protection within the county in conformance with rules and regulations adopted by such agency. The superintendent shall designate and appoint an assistant superintendent who shall serve in such capacity at the pleasure of the superintendent.

History: L. 1970, ch. 117, § 7; July 1.



19-4408 Law enforcement superintendent; appointment; qualifications; terms of office; oath and bond; duties.

19-4408. Law enforcement superintendent; appointment; qualifications; terms of office; oath and bond; duties. The agency shall, on or before the first day of June next following the appointment of the first members of such agency, appoint a law enforcement superintendent for such county. Persons appointed to the office of superintendent shall be citizens of the United States not less than twenty-five (25) years of age, schooled and experienced in law enforcement supervision and shall not have been convicted of felony under the laws of this state, or any other state, or of the United States. The superintendent shall serve at the pleasure of, and shall receive such salary and compensation as shall be fixed by resolution of, the agency. Such superintendent shall before entering upon the duties of his office take and subscribe to an oath as other county officials and shall give bond in such amount and subject to such conditions as shall be fixed by resolution of the agency. The superintendent shall assist the agency in the preparation of the budget of the department and shall make such reports and provide the agency with such other information as it shall require. The superintendent shall make recommendations to the agency on all matters concerning the operation of the department.

History: L. 1970, ch. 117, § 8; July 1.



19-4409 Law enforcement officers; appointment; qualifications; salary schedules; civil service or job classification and merit system; suspension or removal; appeals.

19-4409. Law enforcement officers; appointment; qualifications; salary schedules; civil service or job classification and merit system; suspension or removal; appeals. The agency shall by resolution authorize the appointment of such number of law enforcement officers as the agency shall deem necessary for the proper enforcement of law and the providing of police protection within the county. All officers regularly appointed shall be qualified under the provisions of K.S.A. 74-5601 et seq., but an officer may receive a temporary appointment pending his completion of the requirements for such certificate. The agency shall determine and fix such additional minimum qualifications to be required of persons appointed as law enforcement officers as they may deem necessary and shall establish a civil service or job classification and merit rating system for law enforcement officers and shall adopt a schedule of salaries for the classifications so established. Such agency may provide for the examination of applicants and the administration of such civil service or rating system by county or city personnel or may appoint a commission for such purpose in the manner hereinafter provided. All deputies of the sheriff of such county or police officers of cities located within such county holding law enforcement training certificates and meeting such minimum qualifications may transfer to such department as hereinafter authorized. Law enforcement officers appointed under the provisions of this act shall be responsible to and shall be appointed and may be suspended or removed by the superintendent for cause. The superintendent shall within twenty-four (24) hours thereafter report such suspension or removal and the reason therefor to the agency or to each member of the commission if one be appointed who shall, as soon thereafter as possible, fully hear and determine the matter and affirm or revoke such suspension or removal.

History: L. 1970, ch. 117, § 9; July 1.



19-4410 Law enforcement department personnel other than officers; appointment and removal; salary schedules.

19-4410. Law enforcement department personnel other than officers; appointment and removal; salary schedules. The agency shall by resolution authorize the appointment or employment of such personnel other than law enforcement officers as may be necessary for the proper operation of the department in carrying out the intent of this act and shall establish a schedule of salaries for such personnel. The superintendent shall appoint and may remove all such personnel.

History: L. 1970, ch. 117, § 10; July 1.



19-4411 Law enforcement personnel commission; appointment; duties; compensation.

19-4411. Law enforcement personnel commission; appointment; duties; compensation. The agency of any county may appoint a commission for the purpose of examining applicants for the position of law enforcement officer, the administration of its civil service or merit rating system and for hearing and affirming or revoking the suspension or removal of any such officer. Such commission shall have three (3) members. Of the members first appointed, one member shall be appointed for a term of one (1) year, one member shall be appointed for a term of two (2) years and one member shall be appointed for a term of three (3) years. Thereafter all members shall be appointed for terms of three (3) years. The agency shall provide such commission with necessary personnel and shall by resolution prescribe the duties and compensation of such commission. Before entering upon the duties of their office each commissioner shall take and subscribe an oath to support the constitution of the United States and the state of Kansas, and to obey the laws and to endeavor to secure and maintain an honest and efficient force, free from partisan influence or control, and to perform the duties of his office to the best of his ability. Such oath shall be filed with the secretary of the agency.

History: L. 1970, ch. 117, § 11; July 1.



19-4412 Responsibility for enforcement of certain city ordinances transferred to department; acquisition of city police property; transfer of records, jail and prisoners; police officers may join department.

19-4412. Responsibility for enforcement of certain city ordinances transferred to department; acquisition of city police property; transfer of records, jail and prisoners; police officers may join department. (a) Except as provided in subsection (b), on the first day of January next following the appointment in any county of the first members of the agency under the provisions of this act and thereafter, the department shall assume and shall exercise all powers, duties and responsibilities of the city marshal or chief of police and police officers of cities located within such county and cities a majority of the population of which is located within such county, relating to the enforcement of ordinances prohibiting and prescribing penalties for the commission of acts which have been declared to be crimes under the laws of the state of Kansas. Any such city may and is hereby authorized to contract with the agency for the enforcement of all or any of the remaining ordinances of such city upon such terms and conditions as shall be agreed upon by the agency and the governing body of such city. The city marshal or chief of police of such cities shall, upon demand, transfer and deliver to the agency all records of the police department relating to the violation of laws of the state and ordinances of the city, responsibility for the enforcement of which has been transferred to the county department together with the custody of all prisoners held for violations of such ordinances of the city. Any law enforcement agency may enter into a contract with any city located within the county for the use of jail facilities of such city and for the acquisition of city police vehicles and property upon such terms and conditions as shall be agreed upon by the agency and the governing body of such city. On the date hereinbefore fixed for the transfer of law enforcement authority, all police officers of cities located within the county holding law enforcement training certificates and meeting the minimum qualifications established by the agency may become members of the law enforcement department. All officers serving in city departments operating under civil service shall, upon application therefor, be appointed county law enforcement officers in the department.

(b) In counties having a population of more than nine thousand six hundred (9,600) and less than ten thousand five hundred (10,500) and an assessed taxable tangible valuation of more than forty-five million dollars ($45,000,000) and not more than sixty-five million dollars ($65,000,000), the city marshal or chief of police of such cities shall transfer and deliver to the agency all vehicles, property and records belonging to such departments on the second Monday of January next following the adoption of the provisions of this act.

History: L. 1970, ch. 117, § 12; L. 1976, ch. 142, § 3; July 1.



19-4413 Responsibility for enforcement of law transferred to department; transfer of county law enforcement property and records; sheriff deputies may join department.

19-4413. Responsibility for enforcement of law transferred to department; transfer of county law enforcement property and records; sheriff deputies may join department. On the first day of January next following the appointment in any county of the first members of the law enforcement agency under the provisions of this act and thereafter, the law enforcement department shall assume and shall exercise all powers, duties and responsibilities for the enforcement of the laws of the state of Kansas previously exercised by the sheriff, deputies of the sheriff and constables. The sheriff shall, upon demand, transfer and deliver to the agency all vehicles, property and records belonging to the sheriff's department used in or having application to, the enforcement of law but shall retain all vehicles, property and records used in the service of process, the operation of the jail and in the exercise of all other duties not transferred to the law enforcement department. A record of all property so transferred shall be prepared and copies thereof filed in the office of the county clerk and with the secretary of the agency. On the date fixed for the transfer of such law enforcement authority, any person serving as a full-time deputy of the sheriff of the county on such date, holding a law enforcement training certificate and meeting the qualifications established by the county law enforcement agency, may become a member of the department.

History: L. 1970, ch. 117, § 13; July 1.



19-4414 Superintendent and officers; general powers and duties.

19-4414. Superintendent and officers; general powers and duties. It shall be the duty of the superintendent and officers to keep and preserve the peace and, for such purpose such superintendent and officers are hereby vested with the power and authority of peace and police officers in the execution of the duties imposed upon them under the provisions of this act. All powers and duties now or hereafter conferred and imposed upon the sheriff and deputies and constables of any county adopting the provisions of this act and the city marshal or chief of police and police officers of cities located within such county, relating to the enforcement of the laws of the state, resolutions of the board of county commissioners and ordinances of the cities located within such county, the authority for the enforcement of which has been transferred to and vested in the county department, are hereby conferred and imposed upon the superintendent and officers appointed under the provisions of this act.

History: L. 1970, ch. 117, § 14; July 1.



19-4415 Quarters and facilities to be provided by county.

19-4415. Quarters and facilities to be provided by county. The board of county commissioners of any county adopting the provisions of this act shall provide the agency and department with such quarters and facilities as the agency shall deem necessary. County law enforcement agencies may utilize quarters and facilities previously used by the sheriff of the county in the enforcement of the law and may enter into contracts with cities located within the county for the use by such agency of city jail facilities. The board of county commissioners may construct or may acquire by purchase, condemnation or lease, buildings and facilities for the use of the agency and department in like manner as that provided by law for the construction or acquisition of public buildings for the use of the county.

History: L. 1970, ch. 117, § 15; July 1.



19-4416 Authority and responsibility of sheriff limited.

19-4416. Authority and responsibility of sheriff limited. The sheriff of any county adopting the provisions of this act is hereby relieved of all power, authority and responsibility now or hereafter prescribed by law for the enforcement of the laws of this state from and after the date fixed for the transfer of such authority and responsibility to the law enforcement department under the provisions of this act but nothing in this act shall be construed as affecting the duties and authority of such sheriff relating to the service of process, collection of delinquent taxes, the operation of the county jail or any other duty or authority now or hereafter imposed or conferred by law and not herein specifically restricted.

History: L. 1970, ch. 117, § 16; July 1.



19-4417 Authority and responsibility of constable eliminated.

19-4417. Authority and responsibility of constable eliminated. All constables elected in townships located within any county adopting the provisions of this act, are hereby relieved of all power, authority and responsibility now or hereafter prescribed by law for the enforcement of the laws of this state from and after the date fixed for the transfer of such authority and responsibility to the law enforcement department under the provisions of this act.

History: L. 1970, ch. 117, § 17; July 1.



19-4418 Authority of city marshal or chief of police and police officers limited.

19-4418. Authority of city marshal or chief of police and police officers limited. The city marshal or chief of police and police officers of all cities located within, or a majority of the population of which reside within, any county adopting the provisions of this act, are hereby relieved of all power, authority and responsibility now or hereafter prescribed by law for the enforcement of laws of this state, ordinances of such city, the responsibility for the enforcement of which has been transferred to the county department and ordinances of such city the responsibility for the enforcement of which has by contract been placed in the county law enforcement department, from and after the date fixed for the transfer of such authority and responsibility to the law enforcement department under the provisions of this act.

History: L. 1970, ch. 117, § 18; July 1.



19-4419 Death, disability and retirement benefits for agency officer; credited service; officers transferring from police or sheriff's department, rights.

19-4419. Death, disability and retirement benefits for agency officer; credited service; officers transferring from police or sheriff's department, rights. (a) County law enforcement agencies established under the provisions of this act are hereby declared to be "eligible employers" as defined by K.S.A. 74-4952(3) for the purpose of affiliating with the Kansas police and firemen's retirement system established under the provisions of K.S.A. 74-4951 et seq., and amendments thereto. All such agencies shall make application for affiliation with such system in the manner provided by K.S.A. 74-4954, to be effective on the first day of January next following the appointment of the first members of such agency. Such application shall cover all county law enforcement officers.

(b) Every person who shall be appointed a law enforcement officer on or after the entry date of such agency shall become a member of the Kansas police and firemen's retirement system on the date of such person's appointment.

(c) Law enforcement officers appointed under the provisions of this act are hereby declared to be "policemen" as defined by K.S.A. 74-4952(12) for the purpose of participating in the Kansas police and firemen's retirement system.

(d) For the purpose of determining and computing retirement benefits and death and disability benefits computed upon the basis of "credited service" of law enforcement officers appointed under the provisions of this act, the term "credited service," as used in K.S.A. 74-4951 et seq., shall mean and include only "participating service" with the agency, except that continuous prior service of any officer, with the city or county sheriff's department from which such officer transferred at the time of the establishment of the department, shall for officers serving with the department upon the entry date of the agency, be considered and included in determining if the death or disability of such officer was "service connected" under the provisions of K.S.A. 74-4952(10) and for the purpose of determining the eligibility of such officer for non-service connected death and disability benefits under the provisions of K.S.A. 74-4959(2) and 74-4960(2).

(e) Notwithstanding the provisions of K.S.A. 74-4957 and 74-4963, all service of any officer with a city police department or county sheriff's department prior to becoming a member of the Kansas police and firemen's retirement system, shall be included and counted together with credited participating service for the meeting of requirements for completion of years of service fixed under the provisions of such sections, except that no such service shall be considered "credited service" for the purpose of computing years of service if such officer shall have withdrawn his or her contributions from any pension or retirement system established under the provisions of K.S.A. 13-14a01 et seq., and amendments thereto, 14-10a01 et seq., and amendments thereto, or 74-4901 et seq., and amendments thereto. If any officer shall elect to leave his or her contributions for credited service, under the provisions of K.S.A. 13-14a01 et seq., and amendments thereto, 14-10a01 et seq., and amendments thereto, or 74-4901 et seq., and amendments thereto, on deposit with such system, such officer shall be granted a vested retirement benefit in such system and all credited participating service in the Kansas police and firemen's retirement system shall be included and counted together with such prior vested service in fulfilling the requirements of years of service for retirement benefits under such pension and retirement systems.

(f) Notwithstanding the provisions of K.S.A. 74-4965 and 74-4966, the employee contribution and the benefits payable to members of the system appointed under the provisions of this act, shall not be reduced by the amount of the contributions to or benefits received by such member from social security.

(g) Any officer transferring from a city police department or sheriff's department of such county and becoming a member of the system on the "entry date" of the agency shall be considered a transferring member and shall have the rights and benefits granted under the provisions of K.S.A. 74-4957(3) and 74-4958(3).

History: L. 1970, ch. 117, § 19; L. 1974, ch. 344, § 1; L. 1979, ch. 76, § 1; April 20.



19-4420 No-fund warrants for finance of newly established agency; tax levies.

19-4420. No-fund warrants for finance of newly established agency; tax levies. The board of county commissioners of any county adopting the provisions of this act, for the purposes of carrying out the provisions of this act from and after the date of the adoption of the provisions thereof by such county and prior to the time that moneys are available from the tax levy authorized by K.S.A. 19-4421, and amendments thereto, is hereby authorized to issue no-fund warrants in an amount not to exceed the amount which would be raised by the levy of a tax of one mill upon all taxable tangible property in the county, deemed necessary and fixed by resolution of the agency, for such purpose. Such no-fund warrants shall be issued by the county in the manner and form and shall bear interest and be redeemable in the manner prescribed by K.S.A. 79-2940, and amendments thereto, except that they may be issued without the approval of the state board of tax appeals, and without the notation required by such section. The board of county commissioners shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and the tax limitations provided by article 19 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, shall not apply to such levies.

History: L. 1970, ch. 117, § 20; L. 2008, ch. 109, § 49; L. 2014, ch. 141, § 43; July 1.



19-4421 Budget of expenditures; approval; tax levy, use of proceeds.

19-4421. Budget of expenditures; approval; tax levy, use of proceeds. (a) Except as provided in subsection (b), on or before the first Monday in July of each year the agency shall prepare and submit to the board of county commissioners of the county a budget of expenditures for the operation of such agency and the department for the next budget year, itemizing the expenses and amounts and the purpose. The board of county commissioners of the county shall thereupon consider said budget and approve the same or may by a unanimous vote of its members, upon the basis of a written statement giving reasons therefor, require the modification or omission of any item from such proposed budget and approve the same as modified. The board of county commissioners of said county shall levy a tax upon all taxable tangible property of such county sufficient to raise the amount approved and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

(b) In counties having a population of more than nine thousand six hundred (9,600) and less than ten thousand five hundred (10,500) and having a taxable tangible valuation of more than forty-five million dollars ($45,000,000) and not more than sixty-five million dollars ($65,000,000), which have adopted the provisions of this act and each incorporated city within such county shall share in the cost of operating the law enforcement agency as follows: Sixty-two percent (62%) of the operating cost shall be paid by the largest incorporated city in such county; thirty-two percent (32%) of the operating costs shall be paid by the unincorporated area within such county; and six percent (6%) shall be paid by the remaining incorporated cities within such county in the proportion that the population of each such city bears to the total population of all such cities within such county.

History: L. 1970, ch. 117, § 21; L. 1976, ch. 142, § 4; L. 1979, ch. 52, § 133; July 1.



19-4422 Approval of expenditures and claims.

19-4422. Approval of expenditures and claims. The agency shall approve all expenditures to be made by and claims to be paid on behalf of such agency and the law enforcement department and shall certify the same to the board of county commissioners of the county to be allowed from the funds provided for the operation of such agency and department.

History: L. 1970, ch. 117, § 22; July 1.



19-4423 Abandonment of operation under act; certain counties, disposition of property, money, equipment, supplies.

19-4423. Abandonment of operation under act; certain counties, disposition of property, money, equipment, supplies. (a) Except as provided in subsection (b), any county operating under the provisions of this act may abandon such operation in the same manner as that provided in K.S.A. 19-4403 for the adoption of the provisions of the act except that the word "abandon" instead of the word "adopt" shall be used in the petition or resolution and upon the ballot and in the election proclamation. If a majority of the votes cast at the election upon such proposition shall be in favor of abandoning operations under the provisions of this act, the law enforcement agency and department are hereby abolished on January 1, next following the date of such election. All moneys, equipment and supplies of such agency and department shall be transferred to the county and all records of the department relating to the enforcement of city ordinances shall be transferred to the city marshal or chief of police of the city. In cities having no city marshal or chief of police such officer shall be appointed in like manner as that now provided by law for the filling of vacancies in such office. All records of the agency shall be filed in the office of the county clerk. All records of the department relating to the enforcement of the laws of the state shall be transferred to the county sheriff.

(b) In counties having a population of more than nine thousand six hundred (9,600) and less than ten thousand five hundred (10,500) and an assessed taxable tangible valuation of more than forty-five million dollars ($45,000,000) and not more than sixty-five million dollars ($65,000,000), the board of directors shall divide and return the property, money, equipment and supplies of the agency to the original law enforcement departments in such county in the same proportion as each department originally contributed to said agency.

History: L. 1970, ch. 117, § 23; L. 1976, ch. 142, § 5; July 1.



19-4424 Purpose of act.

19-4424. Purpose of act. It is hereby declared that the purpose of this act shall be to provide for the protection of persons and property and to promote the general welfare of the citizens of the state of Kansas through efficient law enforcement and police protection.

History: L. 1972, ch. 91, § 1; July 1.



19-4425 Definitions.

19-4425. Definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Agency" means a county law enforcement agency established under the provisions of this act.

(b) "Department" means a county law enforcement department established under the provisions of this act.

(c) "Director" means the superintendent of a county law enforcement department appointed under the provisions of this act.

(d) "Law enforcement officer" or "county law enforcement officer" means a law enforcement officer who is a member of a county law enforcement department appointed under the provisions of this act.

History: L. 1972, ch. 91, § 2; July 1.



19-4426 Application of act; adoption and operation of provisions.

19-4426. Application of act; adoption and operation of provisions. The provisions of this act shall apply only to counties of this state having a population of more than thirty-seven thousand (37,000) and not more than forty-eight thousand (48,000) and an assessed tangible valuation of more than seventy-four million dollars ($74,000,000) and not more than one hundred forty million dollars ($140,000,000), in which the question of the adoption of the provisions of this act shall have been submitted to and shall have been approved by the qualified electors of the county in the manner provided herein. The board of county commissioners of any such county, by resolution adopted not less than ninety (90) days preceding the date fixed for the holding of the general election in November of an even-numbered year, may direct the county election officer to place such proposition on the ballot at the next general election, and the board shall direct its placement on the ballot at such election whenever (1) the governing body of any city located within the county, having a population equal to not less than twenty-five percent (25%) of the total population of such county shall request that the proposition be placed on the ballot, by resolution adopted not less than ninety (90) days preceding the date fixed for the holding of the general election in the month of November of an even-numbered year, or (2) the county election officer shall certify that a petition, requesting that the proposition be placed on the ballot and signed by qualified electors of such county equal in number to not less than ten percent (10%) of the electors of the county who voted for the office of the secretary of state at the last preceding general election, has been filed in his or her office not less than ninety (90) days preceding the date fixed for the holding of a general election in the month of November of an even-numbered year. Notice of any election held pursuant to this section shall be given in the manner prescribed by K.S.A. 10-120.

Upon the ballot the proposition shall be stated as follows:

"Shall the county of __________________________

(name of county)

adopt the provisions of K.S.A. 19-4424 to 19-4445, inclusive, and any amendments thereto, providing for consolidated law enforcement in certain counties?"

If a majority of the votes cast upon such proposition shall be in favor of adopting the act, the provisions thereof shall govern the enforcement of law and the providing of police protection within such county in the manner hereinafter provided.

History: L. 1972, ch. 91, § 3; L. 1975, ch. 172, § 1; L. 1978, ch. 104, § 1; L. 1979, ch. 77, § 1; July 1.



19-4427 County law enforcement agency; membership; appointment; terms; oath; vacancies; compensation and expenses; petition for election of members of agency; election provisions; terms of elected members; abolishment of former member positions.

19-4427. County law enforcement agency; membership; appointment; terms; oath; vacancies; compensation and expenses; petition for election of members of agency; election provisions; terms of elected members; abolishment of former member positions. (a) Subject to the provisions of subsection (b), there is hereby established in all counties adopting the provisions of this act a county law enforcement agency which shall be known as the

"______________ county law enforcement agency."

(name of county)

(1) Except as provided in paragraph (2), each agency shall have seven members who shall be selected in the following manner:

(A) One member shall be a member of the board of county commissioners of the county, selected by such board of commissioners;

(B) one member shall be a resident of the county, to be selected by the board of county commissioners;

(C) one member shall be a member of the governing body of the largest city located within the county, selected by such governing body;

(D) two members shall be residents of the largest city located within the county, to be selected by the governing body of such city;

(E) one member shall be the mayor of the next largest city located within such county, or a member of the governing body of such city, designated by such mayor; and

(F) one member shall be the county attorney of such county.

(2) The Riley county law enforcement agency shall have seven members who shall be selected in the following manner:

(A) One member shall be a member of the board of county commissioners of the county, selected by such board of commissioners;

(B) one member shall be a resident of the county, to be selected by the board of county commissioners;

(C) one member shall be a member of the governing body of the city of Manhattan, to be selected by such governing body;

(D) two members shall be residents of the city of Manhattan, to be selected by the governing body of such city;

(E) one member shall be the county attorney of such county; and

(F) one member appointed, on alternating terms, by the governing body of the city of Manhattan and the board of county commissioners of Riley county which member shall be a member of the governing body of the appointing authority.

The board of county commissioners of the county and the governing body of the two largest cities located within such county shall each meet on the second Monday in January next following the adoption of the provisions of this act and each two years thereafter and shall select and designate the members of their respective bodies and the other appointive members as members of the agency. Appointive members of the agency shall serve for a term of two years, and other members of the agency who are members by virtue of their county or city office shall remain eligible to serve as such only while holding such county or city office. All members of such agency shall take and subscribe to an oath as other county officials, and all vacancies occurring in the membership of the agency shall be filled for the remainder of the unexpired term of the member creating such vacancy in like manner as that provided for the appointment of such member. Members of the agency shall not receive compensation, but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties.

(b) Whenever there shall be presented to the county election officer of any such county a petition, signed by qualified electors of such county equal in number to not less than 10% of the electors of the county who voted for the office of secretary of state at the last preceding general election, requesting a special election on the proposition of electing the members of the law enforcement agency of such county to be held at the time of the next primary election in August of an even-numbered year, such special election shall be held at the next such primary election which occurs not less than 60 days after the date the petition is filed, and the question submitted at such special election shall be as follows:

"Shall the law enforcement agency

of ____________________

(Name of county)

be composed of seven elected members?"

If a majority of the electors voting at such election vote in favor of such proposition, such county's law enforcement agency shall be elected at a special election which shall be held at the time of the next succeeding general election as follows: One member shall be elected from each of the county commissioner districts in such county and the remaining members shall be elected from the county at large, together with that portion of any city within the county which is located in an adjacent county. Any person seeking election to any such position shall file a declaration of candidacy for the appropriate position with the county election officer within 30 days after the special election at which the proposition for electing members of the county law enforcement agency is adopted. The county election officer shall give notice of the special election to elect members of the agency by publication once in a newspaper having general circulation within the county. Such publication notice shall be made not more than 14 nor less than seven days prior to the date of the special election. If a portion of any city within such county is located in an adjacent county, the county election officer also shall give written notice of such special election to the county election officer of such adjacent county as soon as the results of the special election on the proposition to elect members of the agency are known.

Ballots for the special election to elect members of the agency shall be prepared by the county election officer of the county to which this act applies, including ballots for that portion of any city within such county which is located in an adjacent county which ballots for the portion of such city shall include only the names of the persons having declared themselves to be candidates for the at large positions. All ballots for the at large positions shall be prepared in such manner that each elector is instructed to vote for the same number of candidates as the number of positions to be filled. So far as the same may be made applicable, the laws governing the election of county commissioners shall govern the election of such members to be elected within county commissioner districts, and the laws governing the election of other county officers shall govern the election of the members from the county at large, except that the election of members of the law enforcement agency shall be nonpartisan and in each instance the candidate receiving the greatest number of votes shall be elected. Where electors of an adjacent county residing in a city which is partly in such adjacent county and partly in a county to which this act applies are to vote on candidates for the at large positions, the county election officer of such adjacent county shall conduct the election and the board of canvassers of such adjacent county shall canvass the ballots cast at such special election by electors of such adjacent county who reside in such city. The board of canvassers of such adjacent county shall certify the results of the special election in the adjacent county to the board of canvassers of the county to which this act applies.

On the second Monday in January next following such general election, the member positions of the law enforcement agency established pursuant to subsection (a) shall be abolished and the members elected pursuant to this subsection shall commence upon the duties of their office. Members elected hereunder shall serve for terms of two years and, except for the provisions relating to selection of members, the provisions of subsection (a) shall be applicable to such members.

History: L. 1972, ch. 91, § 4; L. 1974, ch. 132, § 1; L. 1982, ch. 127, § 1; L. 1997, ch. 3, § 1; Mar. 20.



19-4428 Same; officers; meetings; voting, quorum; records.

19-4428. Same; officers; meetings; voting, quorum; records. Members of such agency shall meet in the office of the county attorney upon the call of such officer as soon after their appointment as possible and shall organize by electing a chairman, vice-chairman and secretary. Members of the agency shall meet thereafter at least once each month at a time and place which shall be fixed by resolution. Such resolution shall specify the regular hour of commencement of the meeting, the day of the week and the week of the month, and shall provide that if the regular meeting date occurs on a legal holiday or on a holiday specified by the agency, such regular meeting shall be held on the following day at the same hour. Such resolution also shall specify the regular meeting place of the agency and may specify that any regular meeting may be adjourned to another time and place. Special meetings may be called at any time by the chairman. Written notice, stating the time and place of any special meeting and the purpose for which called, shall be given each member at least two (2) days in advance of said meeting, unless such notice is waived by all other members of the agency, and no business other than that stated in the notice shall be transacted at such meeting. A majority of the qualified members of the agency shall constitute a quorum for the purpose of conducting any business and the vote of a majority of the qualified members of such agency shall be required for the passage of any motion or resolution. No member shall be permitted to pass or to abstain from voting upon any measure properly before the members of such agency at any meeting except upon the basis of a conflict of interest announced by such member and made a part of the record of the meeting. The chairman, and in his absence or disability, the vice-chairman shall preside at all meetings and sign or execute all orders, contracts or documents of any kind required or authorized to be signed or executed by the agency. The agency shall cause a proper record to be kept of its proceedings.

History: L. 1972, ch. 91, § 5; July 1.



19-4429 Same; powers.

19-4429. Same; powers. The agency shall be responsible for the enforcement of law and the providing of police protection throughout the county and for this purpose is hereby authorized to:

(a) Appoint and establish the salary and compensation of a law enforcement director for the county;

(b) Authorize and provide for the appointment of such law enforcement officers and other personnel as the agency shall deem necessary to carry out the intent of this act;

(c) Establish a job classification and merit rating system for law enforcement officers and provide for the administration thereof by county or city personnel;

(d) Establish a schedule of salaries for law enforcement officers and other personnel;

(e) Hear and affirm or revoke orders of the director providing for the suspension or dismissal of law enforcement officers;

(f) Authorize the acquisition and disposition of equipment and supplies necessary for the operation of the agency and department;

(g) Require the keeping of proper law enforcement records and files by the department;

(h) Adopt and certify to the board of county commissioners of the county a budget for the operation of the agency and department;

(i) Enter into contracts for and receive moneys from any private organization or agency, the federal government or the state or any political or taxing subdivision thereof on behalf of the county for the use of the agency and department;

(j) Receive vehicles, equipment and supplies from the county sheriff's department for the use of the law enforcement department;

(k) Sell police vehicles belonging to the law enforcement department and credit the proceeds to a separate fund to be expended for the operation of the county law enforcement agency and department;

(l) Enter into contracts with any political or taxing subdivisions or districts of the state located within such county, empowered to enter into a contract for such purpose, for providing special police protection within the boundaries of such political or taxing subdivision or district;

(m) Enter into contracts with cities located within the county for the enforcement of specified ordinances or the acquisition of city law enforcement equipment and property for the use of the department;

(n) Adopt rules and regulations necessary for the organization and operation of the agency and department; and

(o) Perform such other duties as may be provided by law.

History: L. 1972, ch. 91, § 6; L. 1978, ch. 89, § 2; July 1.



19-4430 County law enforcement department; membership; supervision; duties; county or district attorney, duties.

19-4430. County law enforcement department; membership; supervision; duties; county or district attorney, duties. There is hereby established in all counties adopting the provisions of this act a county law enforcement department, which shall be composed of a director, assistant director and such other officers and personnel as the agency shall provide by resolution. Such department shall be under the exclusive supervision and control of the director and no member of the agency shall interfere by individual action with the operation of the department or the conduct of any of the officers or other personnel of such department. The director shall be responsible to the agency for the operation and administration of the department and for the enforcement of law and providing of police protection within the county in conformance with rules and regulations adopted by such agency. The director shall designate and appoint an assistant director who shall serve in such capacity at the pleasure of the director.

Upon request of the director of a county law enforcement department, the county or district attorney of the county in which such department is established shall give legal opinions, advice and assistance to such department upon all matters in which the department is interested or which relate to the powers or duties of the department or any officer or employee thereof.

History: L. 1972, ch. 91, § 7; L. 1975, ch. 172, § 2; July 1.



19-4431 Law enforcement director; appointment; qualifications; compensation; oath and bond; duties.

19-4431. Law enforcement director; appointment; qualifications; compensation; oath and bond; duties. On or before the first day of June next following the appointment of the first members of such agency, the agency shall appoint a law enforcement director for such county. Persons appointed to the office of director shall be citizens of the United States, not less than twenty-five (25) years of age, schooled and experienced in law enforcement supervision and shall not have been convicted of felony under the laws of this state, or any other state, or of the United States. The director shall serve at the pleasure of, and shall receive such salary and compensation as shall be fixed by resolution of, the agency. Before entering upon the duties of his office, the director shall take and subscribe to an oath as other county officials and shall give bond in such amount and subject to such conditions as shall be fixed by resolution of the agency. The director shall assist the agency in the preparation of the budget of the department and shall make such reports and provide the agency with such other information as it shall require. The director shall make recommendations to the agency on all matters concerning the operation of the department.

History: L. 1972, ch. 91, § 8; July 1.



19-4432 Law enforcement officers; appointment; qualifications; suspension or removal.

19-4432. Law enforcement officers; appointment; qualifications; suspension or removal. The director shall appoint such law enforcement officers as he deems necessary for the proper enforcement of law and the providing of police protection within the county. All officers regularly appointed shall be qualified under the provisions of K.S.A. 74-5601 et seq., but an officer may receive a temporary appointment pending his completion of the requirements for a certificate thereunder. The agency shall determine and fix such additional minimum qualifications to be required of persons appointed as law enforcement officers as they may deem necessary, and may provide for the examination of applicants therefor. Law enforcement officers appointed under the provisions of this act shall be responsible to and may be suspended or removed by the director for cause. The director, within twenty-four (24) hours thereafter, shall report such suspension or removal and the reason therefor to the agency who as soon thereafter as possible, shall fully hear and determine the matter and affirm or revoke such suspension or removal.

History: L. 1972, ch. 91, § 9; July 1.



19-4433 Additional law enforcement department personnel; appointment and removal.

19-4433. Additional law enforcement department personnel; appointment and removal. The agency by resolution shall authorize the appointment or employment of such personnel other than law enforcement officers as may be necessary for the proper operation of the department in carrying out the intent of this act. The director shall appoint and may remove all such personnel.

History: L. 1972, ch. 91, § 10; July 1.



19-4434 Responsibility for enforcement of certain city ordinances transferred to department; contractual powers to enforce all ordinances, use city jail facilities and acquire city police property; transfer of records and prisoners; eligibility of city police officers for membership in department.

19-4434. Responsibility for enforcement of certain city ordinances transferred to department; contractual powers to enforce all ordinances, use city jail facilities and acquire city police property; transfer of records and prisoners; eligibility of city police officers for membership in department. On the first day of January next following the appointment in any county of the first members of the agency under the provisions of this act and thereafter, the department shall assume and shall exercise all powers, duties and responsibilities of the city marshal or chief of police and police officers of cities located within such county and cities a majority of the population of which is located within such county, including that portion of any such city which is located in an adjacent county, relating to the enforcement of ordinances prohibiting and prescribing penalties for the commission of acts which have been declared to be crimes under the laws of the state of Kansas. Any such city is hereby authorized to contract with the agency for the enforcement of all or any of the remaining ordinances of such city upon such terms and conditions as shall be agreed upon by the agency and the governing body of such city. The city marshal or chief of police of such cities shall transfer and deliver to the agency upon demand all records of the police department relating to the violation of laws of the state and ordinances of the city, responsibility for the enforcement of which has been transferred to the county department, together with the custody of all prisoners held for violations of such ordinances of the city. Any law enforcement agency may enter into a contract with any city located within the county for the use of jail facilities of such city and for the acquisition of city police vehicles and property upon such terms and conditions as shall be agreed upon by the agency and the governing body of such city. On the date hereinbefore fixed for the transfer of law enforcement authority, all police officers of cities located within the county holding law enforcement training certificates and meeting the minimum qualifications established by the agency may become members of the law enforcement department. Upon application therefor, all officers serving in city departments operating under civil service shall be appointed county law enforcement officers in the department.

History: L. 1972, ch. 91, § 11; L. 1974, ch. 132, § 2; March 26.



19-4435 Powers, duties and responsibilities of sheriffs, deputies and constables transferred to department; transfer of property and records; eligibility of deputies for membership in department.

19-4435. Powers, duties and responsibilities of sheriffs, deputies and constables transferred to department; transfer of property and records; eligibility of deputies for membership in department. On the first day of January next following the appointment in any county of the first members of the law enforcement agency under the provisions of this act and thereafter, the law enforcement department shall assume and shall exercise all powers, duties and responsibilities previously exercised by the sheriff, deputies of the sheriff and constables. The sheriff, upon demand, shall transfer and deliver to the agency all vehicles, property and records belonging to the sheriff's department. A record of all property so transferred shall be prepared and copies thereof filed in the office of the county clerk and with the secretary of the agency. On the date fixed for the transfer of such authority, any person serving as a full-time deputy of the sheriff of the county on such date, holding a law enforcement training certificate and meeting the qualifications established by the county law enforcement agency, may become a member of the department.

History: L. 1972, ch. 91, § 12; July 1.



19-4436 Powers and duties of director and officers of department.

19-4436. Powers and duties of director and officers of department. It shall be the duty of the director and officers to keep and preserve the peace, and, for such purpose such director and officers are hereby vested with the power and authority of peace and police officers in the execution of the duties imposed upon them under the provisions of this act. All powers and duties now or hereafter conferred and imposed upon the sheriff and deputies and constables of any county adopting the provisions of this act are hereby conferred and imposed upon the director and officers appointed under the provisions of this act, and all the powers and duties now or hereafter conferred and imposed upon the city marshal or chief of police and police officers of cities located within such county, including that portion of any such city which is located in an adjacent county, relating to the enforcement of the laws of the state and ordinances of such cities, the authority for the enforcement of which has been transferred to and vested in the county department, are hereby conferred and imposed upon the director and officers appointed under the provisions of this act.

History: L. 1972, ch. 91, § 13; L. 1974, ch. 132, § 3; March 26.



19-4437 Quarters and facilities to be provided by county.

19-4437. Quarters and facilities to be provided by county. The board of county commissioners of any county adopting the provisions of this act shall provide the agency and department with such quarters and facilities as the agency shall deem necessary. County law enforcement agencies may utilize quarters and facilities previously used by the sheriff of the county and may enter into contracts with cities located within the county for the use by such agency of city jail facilities. The board of county commissioners may construct or may acquire by purchase, condemnation or lease, buildings and facilities for the use of the agency and department in like manner as that provided by law for the construction or acquisition of public buildings for the use of the county.

History: L. 1972, ch. 91, § 14; July 1.



19-4438 Sheriff relieved of all power, authority and responsibility; abolishment of office of sheriff.

19-4438. Sheriff relieved of all power, authority and responsibility; abolishment of office of sheriff. The sheriff of any county adopting the provisions of this act shall be and is hereby relieved of all power, authority and responsibility now or hereafter prescribed by law from and after the date fixed for the transfer of such authority and responsibility to the law enforcement department under the provisions of this act, including the power, authority and responsibility of such sheriff relating to the enforcement of the laws of this state, the service of process, collection of delinquent taxes, the operation of the county jail and any other duty or authority now or hereafter imposed or conferred by law. On the date fixed for the transfer of such power, authority and responsibility, the office of sheriff in such county shall be and is hereby abolished, and at the general election next following such abolishment, and all general elections thereafter, no sheriff shall be elected in any such county.

History: L. 1972, ch. 91, § 15; L. 1974, ch. 132, § 4; L. 1975, ch. 172, § 3; July 1.



19-4439 Constables relieved of all power, authority and responsibility.

19-4439. Constables relieved of all power, authority and responsibility. All constables elected in townships located within any county adopting the provisions of this act, shall be and are hereby relieved of all power, authority and responsibility now or hereafter prescribed by law for the enforcement of the laws of this state from and after the date fixed for the transfer of such authority and responsibility to the law enforcement department under the provisions of this act.

History: L. 1972, ch. 91, § 16; July 1.



19-4440 Power, authority and responsibility of city marshals, chiefs of police and police officers limited.

19-4440. Power, authority and responsibility of city marshals, chiefs of police and police officers limited. The city marshal or chief of police and police officers of all cities located within, or a majority of the population of which reside within, any county adopting the provisions of this act shall be and are hereby relieved of all power, authority and responsibility now or hereafter prescribed by law for the enforcement of laws of this state, ordinances of such city, responsibility for the enforcement of which has been transferred to the county department and ordinances of such city the responsibility for the enforcement of which has by contract been placed in the county law enforcement department, from and after the date fixed for the transfer of such authority and responsibility to the law enforcement department under the provisions of this act.

History: L. 1972, ch. 91, § 17; July 1.



19-4441 Death, disability and retirement benefits for agency officers; credited service; officers transferring from police or sheriff's department, rights.

19-4441. Death, disability and retirement benefits for agency officers; credited service; officers transferring from police or sheriff's department, rights. (a) County law enforcement agencies established under the provisions of this act are hereby declared to be "eligible employers" as defined by subsection (3) of K.S.A. 74-4952 for the purpose of affiliating with the Kansas police and firemen's retirement system established under the provisions of K.S.A. 74-4951 et seq., and amendments thereto. All such agencies shall make application for affiliation with such system in the manner provided by K.S.A. 74-4954, to be effective on the first day of January next following the appointment of the first members of such agency. Such application shall cover all county law enforcement officers.

(b) Every person who shall be appointed a law enforcement officer on or after the entry date of such agency shall become a member of the Kansas police and firemen's retirement system on the date of such person's appointment.

(c) Law enforcement officers appointed under the provisions of this act are hereby declared to be "policemen" as defined by subsection (12) of K.S.A. 74-4952 for the purpose of participating in the Kansas police and firemen's retirement system.

(d) For the purpose of determining and computing retirement benefits and death and disability benefits computed upon the basis of "credited service" of law enforcement officers appointed under the provisions of this act, the term "credited service," as used in K.S.A. 74-4951 et seq., shall mean and include only "participating service" with the agency, except that continuous prior service of any officer, with the city police department or county sheriff's department from which such officer transferred at the time of the establishment of the department, for officers serving with the department upon the entry date of the agency, shall be considered and included in determining if the death or disability of such officer was "service connected" under the provisions of subsection (10) of K.S.A. 74-4952 and for the purpose of determining the eligibility of such officer for non-service connected death and disability benefits under the provisions of subsection (2) of K.S.A. 74-4959 and subsection (2) of K.S.A. 74-4960.

(e) Notwithstanding the provisions of K.S.A. 74-4957 and 74-4963, all service of any officer with a city police department or county sheriff's department prior to becoming a member of the Kansas police and firemen's retirement system, shall be included and counted together with credited participating service for the meeting of requirements for completion of years of service fixed under the provisions of such sections, except that no such service shall be considered "credited service," for the purpose of computing years of service if such officer shall have withdrawn his or her contributions from any pension or retirement system established under the provisions of K.S.A. 13-14a01 et seq., and amendments thereto, 14-10a01 et seq., and amendments thereto, or 74-4901 et seq., and amendments thereto. If any officer shall elect to leave his or her contributions for credited service, under the provisions of K.S.A. 13-14a01 et seq., and amendments thereto, 14-10a01 et seq., and amendments thereto, or 74-4901 et seq., and amendments thereto, on deposit with such system, he or she shall be granted a vested retirement benefit in such system and all credited participating service in the Kansas police and firemen's retirement system shall be included and counted together with such prior vested service in fulfilling the requirements of years of service for retirement benefits under such pension and retirement systems.

(f) Notwithstanding the provisions of K.S.A. 74-4965 and 74-4966 the employee contribution and the benefits payable to members of the system appointed under the provisions of this act, shall not be reduced by the amount of the contributions to or benefits received by such member from social security.

(g) Any officer transferring from a city police department or sheriff's department of such county and becoming a member of the system on the "entry date" of the agency shall be considered a transferring member and shall have the rights and benefits granted under the provisions of subsection (3) of K.S.A. 74-4957 and subsection (3) of K.S.A. 74-4958.

History: L. 1972, ch. 91, § 18; L. 1975, ch. 173, § 1; L. 1979, ch. 76, § 2; April 20.



19-4442 Financing of law enforcement agency; no-fund warrants; tax levies.

19-4442. Financing of law enforcement agency; no-fund warrants; tax levies. The board of county commissioners of any county adopting the provisions of this act, for the purposes of carrying out the provisions of this act from and after the date of the adoption of the provisions thereof by such county, and prior to the time that moneys are available from the tax levy authorized by K.S.A. 19-4443, and amendments thereto, is hereby authorized for such purpose, whenever deemed necessary and fixed by resolution of the agency, to issue no-fund warrants in an amount not to exceed the amount which would be raised by the levy of a tax of one mill upon all taxable tangible property in the county. Such no-fund warrants shall be issued by the county in the manner and form and shall bear interest and be redeemable in the manner prescribed by K.S.A. 79-2940, and amendments thereto, except that they may be issued without the approval of the state board of tax appeals, and without the notation required by said section. The board of county commissioners shall make a tax levy at the first levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law.

History: L. 1972, ch. 91, § 19; L. 1975, ch. 172, § 4; L. 2008, ch. 109, § 50; L. 2014, ch. 141, § 44; July 1.



19-4443 County law enforcement agency and department; cost of operation; budget; reserve fund; hearing; tax levy, use of proceeds.

19-4443. County law enforcement agency and department; cost of operation; budget; reserve fund; hearing; tax levy, use of proceeds. (a) Subject to the provisions of subsection (c) and (d), any county adopting the provisions of this act and each incorporated city within such county shall share in the cost, exclusive of medical expenses of prisoners, of operating the law enforcement agency and department in the same proportion as the budget of each such political subdivision for the operation of the sheriff's department or the police department, as the case may be, in the fiscal year in which this act is adopted bears to the total of all such budgets in said fiscal year.

(b) On or before the first Monday in July of each year the agency shall prepare and submit to the board of county commissioners of the county and to the governing body of each incorporated city within such county a budget of expenditures for the operation of such agency and the department for the next budget year, itemizing the expenses and amounts and the purpose, and shall certify the proportionate liability of each such political subdivision therefor. An amount not to exceed 15% of any annual budget may be allocated to a special accruing emergency reserve fund. In making the budget, any amounts credited to, and the amounts on hand in, such reserve fund and the amounts expended therefrom shall be shown for the information of the taxpayers of the county. Not less than 10 days prior to submitting such budget, the agency shall hold a hearing thereon in accordance with the provisions of K.S.A. 79-2929, and amendments thereto. The annual budget of expenditures of the agency shall not exceed 110% of the annual budget of expenditures for the preceding fiscal year except that all expenditures incurred by the agency or department for motor fuels, lubricants and other transportation-related products shall be exempt from the budgetary limitation to the extent that the cost of such expenditures exceeds 110% of the preceding fiscal year's budget for the same such expenditures. The board of county commissioners of said county shall levy a tax upon all assessed taxable tangible property of such county sufficient to raise the amount of the budget for which said county is liable and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, and the governing body of each of the cities shall levy a tax upon all assessed taxable tangible property of such city sufficient to raise the amount of the budget for which the city is liable and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. The moneys derived from all levies, except for amounts to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, made hereunder shall be deposited in the county treasury and credited to a separate fund to be expended for the operation of the county law enforcement agency and department.

(c) In any county where only two cities and the county levy a tax as provided in subsection (b) and one such city is a city of the first class and the other city is a city of the third class, each such city and the county shall levy a tax for the costs of the law enforcement agency and department commencing with the levy for 1979, in an amount computed as follows:

(1) When the budget for the law enforcement agency and department is established for the next year, the levy for the city of the first class shall be computed in accordance with subsection (a);

(2) the levy for the city of the third class then shall be fixed at a rate higher or lower than its previous mill levy for such purpose, by an amount equal to the net increase or decrease in the mill levy rate that the levy of the city of the first class bears to that of its levy for the previous year;

(3) the county then shall levy a tax at a mill rate sufficient to pay the remaining portion of the budget of the law enforcement agency and department.

(d) When the budget for the Riley county law enforcement agency and department is established for 1998, the city of Manhattan shall levy a tax at a mill rate sufficient to fund 80% of the budget of the law enforcement agency and department and the county shall levy a tax at a mill rate sufficient to fund 20% of the budget of the law enforcement agency and department. Thereafter, the governing body of the city of Manhattan and the board of county commissioners of Riley county shall determine annually, by adoption of a joint resolution, the portion which the city and county shall pay to fund the budget of the law enforcement agency and department. If a joint resolution is not adopted by the second Monday in June each year, the funding formula adopted the previous year shall continue in effect.

History: L. 1972, ch. 91, § 20; L. 1974, ch. 132, § 5; L. 1975, ch. 172, § 5; L. 1978, ch. 104, § 2; L. 1979, ch. 52, § 134; L. 1981, ch. 128, § 1; L. 1990, ch. 66, § 34; L. 1997, ch. 3, § 2; Mar. 20.



19-4443a 1982 budget increase; purpose; resolution; protest.

19-4443a. 1982 budget increase; purpose; resolution; protest. For fiscal year 1982 only, in addition to the annual budget increase authorized by K.S.A. 19-4443, the agency shall be authorized, by resolution, to increase its budget by a sum not to exceed $175,250. The increase authorized by this section shall be used for one or more of the following purposes: Salary and associated benefits relating to the employment of additional law enforcement officers for patrol purposes; purchase of additional vehicles and equipment; insurance, fuel and maintenance expenses for any such additional vehicles; training expenses for such additional officers; and other associated costs of hiring such additional officers. The resolution shall be published once each week for three consecutive weeks in the official county newspaper. If within 60 days after the date of the last publication of the resolution, a petition signed by not less than 5% of the qualified electors in the county is filed with the county election officer, no increase shall be made under the provisions of this section without the question of increasing the same having been submitted to and been approved by a majority of the qualified electors in the county voting at the next primary or general election.

History: L. 1981, ch. 128, § 2; July 1.



19-4444 Approval of expenditures and claims; cost of medical care of prisoners paid from county general fund or by the state; reimbursement from prisoner.

19-4444. Approval of expenditures and claims; cost of medical care of prisoners paid from county general fund or by the state; reimbursement from prisoner. (a) Except as provided by subsection (b), the agency shall approve all expenditures to be made by and claims to be paid on behalf of such agency and the law enforcement department and shall certify the same to the board of county commissioners of the county to be allowed from the funds provided for the operation of such agency and department.

(b) (1) If a person is stopped by or is in the custody of a law enforcement officer, as defined in K.S.A. 22-2202, and amendments thereto, who is an employee of the state and such person is injured by the officer while acting within the scope of such officer's authority, costs incurred for medical care and treatment of the person shall be paid by the state if such care and treatment is required due to the injury and a determination has been made that the person has no other resources. When such medical expenses have been paid by the state, the state may seek reimbursement of such expenses from the prisoner. If the state determines that the prisoner is covered under a current individual or group accident and health insurance policy, medical service plan contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization contract, then the state may require the prisoner or the provider rendering health care services to the prisoner to submit a claim for such health care services rendered in accordance with the prisoner's policy or contract.

(2) All other costs incurred by the agency or department for medical care and treatment of prisoners held within the county shall be paid from the county general fund when a determination has been made that the prisoner has no other resources. When medical expenses have been paid out of the county general fund of any county in this state adopting the provisions of K.S.A. 19-4424 et seq., and amendments thereto, for a prisoner held within such county, the county may seek reimbursement of such expenses from the prisoner. If the county determines that a prisoner of the county jail is covered under a current individual or group accident and health insurance policy, medical service plan contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization contract, then the county may require the prisoner of such county jail or the provider rendering health care services to the prisoner to submit a claim for such health care services rendered in accordance with the prisoner's policy or contract.

History: L. 1972, ch. 91, § 21; L. 1975, ch. 172, § 6; L. 1986, ch. 112, § 1; L. 2002, ch. 117, § 1; L. 2005, ch. 150, § 3; July 1.



19-4445 Abandonment of operations under act; abolishment of agency and department, when; transfer and disposition of property, moneys and supplies; records; officers of county and cities.

19-4445. Abandonment of operations under act; abolishment of agency and department, when; transfer and disposition of property, moneys and supplies; records; officers of county and cities. Any county operating under the provisions of this act may abandon such operation in the same manner as that provided in K.S.A. 19-4426 for the adoption of the provisions of the act, except that the word "abandon" instead of the word "adopt" shall be used in the petition or resolution and upon the ballot and in the election proclamation. If a majority of the votes cast at the election upon such proposition shall be in favor of abandoning operations under the provisions of this act, the law enforcement agency and department shall be abolished on January 1, next following the date of such election. All equipment and supplies purchased by such agency and department shall be transferred to the county, and all other moneys, equipment and supplies donated or contributed to or acquired by such agency and department shall be disposed of pursuant to an agreement entered into by the board of county commissioners of such county and the governing body of each city within such county. In cities having no city marshal or chief of police such officer shall be appointed in like manner as that now provided by law for the filling of vacancies in such office. A sheriff shall be appointed in such county in the manner prescribed for the filling of vacancies for such office who shall hold his or her office until a successor is elected at the next succeeding general election and is qualified. Such sheriff shall have the power, authority and responsibility prescribed by law for such officer. All records of the agency shall be filed in the office of the county clerk. All records of the department relating to the enforcement of city ordinances of any city within such county shall be transferred to the city marshal or chief of police of such city. All records of the department relating to the enforcement of the laws of the state shall be duplicated, and one (1) copy of all such records shall be furnished to the city marshal or chief of police of each city within such county, and the original records shall be transferred to the county sheriff. All moneys derived from the tax levies made by any city within the county pursuant to K.S.A. 19-4443, and amendments thereto, may be used by the governing body of such city for law enforcement purposes in the budget year following the year in which operations under the act of which this section is amendatory are abandoned, notwithstanding that the same were not included in the city's budget of expenditures for such budget year, and the board of county commissioners of such county may use all moneys derived from the tax levies made by the county pursuant to K.S.A. 19-4443, and amendments thereto, for the office of sheriff of such county in the budget year following the year in which such operations are abandoned, notwithstanding that the same were not included in the county's budget of expenditures for such budget year.

History: L. 1972, ch. 91, § 22; L. 1974, ch. 132, § 6; L. 1975, ch. 172, § 7; July 1.



19-4468 Consolidated law enforcement act; purpose.

19-4468. Consolidated law enforcement act; purpose. This act shall be known and may be cited as the 1974 consolidated law enforcement act. It is hereby declared that the purpose of this act shall be to provide for the protection of persons and property and to promote the general welfare within the counties adopting the provisions of this act through efficient and effective law enforcement.

History: L. 1974, ch. 130, § 1; March 26.



19-4469 Same; definitions.

19-4469. Same; definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Agency" means the county law enforcement board and department established under the provisions of this act.

(b) "Board" means the policy-making governing body of the agency with overall direction and control of law enforcement in any county adopting the provisions of this act.

(c) "Department" means the county law enforcement organization established under the provisions of this act under the immediate control of the director.

(d) "Director" means the chief law enforcement officer of a county law enforcement department appointed by the board under the provisions of this act.

(e) "Law enforcement officer" means a law enforcement officer who is appointed a member of a county law enforcement department under the provisions of this act.

History: L. 1974, ch. 130, § 2; March 26.



19-4470 Same; application; adoption and operation of provisions.

19-4470. Same; application; adoption and operation of provisions. The provisions of this act shall apply only to counties of this state having a population of more than five thousand (5,000) and less than twelve thousand (12,000) and an assessed taxable tangible valuation of more than seventy-five million dollars ($75,000,000), to counties having a population of more than three thousand eight hundred (3,800) and less than four thousand three hundred (4,300) and an assessed taxable tangible valuation of more than twenty-one million dollars ($21,000,000) and less than twenty-four million dollars ($24,000,000), and to counties having a population of more than three thousand (3,000) and not more than four thousand (4,000) and an assessed taxable tangible valuation of more than twenty-eight million dollars ($28,000,000) and not more than fifty million dollars ($50,000,000), in which the question of the adoption of the provisions of this act shall have been submitted to and shall have been approved by the qualified electors of the county in the manner provided herein. The board of county commissioners of any such county, by resolution adopted not less than ninety (90) days preceding the date fixed for the holding of the primary election in the month of August of an even-numbered year, may direct the county election officer to place such proposition on the ballot at said primary election. The board of county commissioners shall direct its placement on the ballot whenever (1) the governing body of any city located within the county, having a population equal to not less than twenty-five percent (25%) of the total population of such county shall request that such proposition be placed on the ballot, by resolution adopted not less than ninety (90) days preceding the date fixed for the holding of the primary election in the month of August of an even-numbered year, or (2) the county election officer shall certify that a petition, requesting that the proposition be placed on the ballot and signed by qualified electors of such county equal in number to not less than five percent (5%) of the qualified electors of the county, has been filed in the county election office not less than ninety (90) days preceding the date fixed for the holding of the primary election in the month of August of an even-numbered year. Notice of any election held pursuant to this section shall be given in the manner prescribed by K.S.A. 10-120.

Upon the ballot the proposition shall be stated as follows:

"Shall the county of ______________________

(Name of county)

adopt the provisions of the 1974 consolidated law enforcement act, as contained in K.S.A. 19-4468 to 19-4486, inclusive, and any amendments thereto, whereby a county law enforcement agency assumes control of the principal law enforcement duties presently held by the county and the cities therein?"

If a majority of the votes cast upon such proposition shall be in favor thereof, the provisions of this act shall govern the enforcement of law and the providing of police protection within such county in the manner hereinafter provided.

History: L. 1974, ch. 130, § 3; L. 1975, ch. 174, § 1; L. 1976, ch. 143, § 1; April 17.



19-4471 Same; law enforcement system board; membership; terms; elections; vacancies; compensation.

19-4471. Same; law enforcement system board; membership; terms; elections; vacancies; compensation. There is hereby established in each county adopting the provisions of this act a county law enforcement system board. The board shall have five (5) members who must be residents of such county, and shall not be employed by the agency as an officer nor in any other capacity, and shall be selected in the following manner: One (1) member shall be the chairman of the board of county commissioners of such county, or his designee; one (1) member shall be the mayor of the largest city located within such county, or his designee; one (1) member shall be the county attorney of such county; and two (2) members shall be elected by the qualified electors of the county to serve for terms of two (2) years. The other members of the board, or their designees, who are members ex officio shall remain eligible to serve as such only while holding such county or city office.

The elective members of the board shall be elected at the general election following the primary election at which the proposition for consolidated law enforcement in such county is adopted. Any person seeking election to such positions shall file a declaration of candidacy with the county election officer within thirty (30) days after such primary election, and the county election officer shall cause a special ballot to be prepared containing the names of those persons who have filed their declarations of candidacy within the time prescribed. Ballots for election of board members shall be prepared in such manner that each elector is instructed to vote for the same number of candidates as the number of positions to be filled, and the two (2) candidates receiving the greatest number of votes shall be elected, except that where there are more than six (6) qualified candidates for the elective member positions, the county election officer shall call and there shall be held, a special election on the second Tuesday in December. The names of the six candidates receiving the greatest number of votes for any member position at the general election shall appear on the ballot at the special election, and the two (2) candidates receiving the greatest number of votes shall be elected.

Board elections shall be nonpartisan and laws applicable only to partisan elections shall not apply in such elections. All laws applicable to elections, the violation of which is a crime, shall be applicable to board elections, and except as is provided in this paragraph, laws applicable to county elections shall apply to board elections to the extent that the same are not in conflict with the provisions of this act.

On the second Monday in January following adoption of this act the board members shall take and subscribe to an oath as other county officials. In case of a vacancy in either elected board member position, the remaining members of the board shall appoint a successor to fill the unexpired term.

Members of said board shall receive no compensation, but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties.

History: L. 1974, ch. 130, § 4; March 26.



19-4472 Same; meetings; officers; quorum; records.

19-4472. Same; meetings; officers; quorum; records. Members of the board shall meet in the office of the county attorney upon the call of such officer as soon after their qualification for office as possible and shall organize by electing a chairman and vice-chairman. Thereafter, the board shall meet at least once each month in public session at a time and place which shall be fixed by resolution of the board. Such resolution may specify that any regular meeting may be adjourned to another time and place. Special meetings may be called at any time by the chairman or by joint action of any three (3) members of the board and they may be held at any public building within the county. Written notice, stating the time and place of any special meeting and the purpose for which called, shall be given each member at least two (2) days in advance of said meeting, and no business other than that stated in the notice shall be transacted at such meeting. Three (3) members of the board shall constitute a quorum for the purpose of conducting any business, and the vote of three (3) members shall be required for the passage of any motion or resolution. No member of such board shall be permitted to pass or to abstain from voting upon any measure properly before the board except upon the basis of a conflict of interest announced by such member and made a part of the record of the meeting. The chairman, and in his absence or disability, the vice-chairman, shall preside at all meetings and sign or execute all orders, contracts or documents of any kind required or authorized to be signed or executed by the board. The board shall cause a proper record to be kept of its proceedings and is authorized to appoint a secretary of the board.

History: L. 1974, ch. 130, § 5; March 26.



19-4473 Same; general powers and duties of board.

19-4473. Same; general powers and duties of board. The board shall be responsible for the enforcement of law and the providing of police protection throughout the county and for this purpose is hereby authorized to:

(a) Appoint and establish the salary and compensation of a law enforcement director;

(b) provide for the appointment of such law enforcement officers and other agency personnel as deemed necessary;

(c) establish a job classification and merit rating system for the department and provide for the administration thereof by a commission appointed for this purpose in the manner hereinafter provided in this act;

(d) establish a schedule of salaries for the department with the recommendations of the director;

(e) enter into contracts for and receive moneys from any private organization or agency, the federal government or the state or any political or taxing subdivision thereof on behalf of the agency for the use of the board and department;

(f) enter into contracts with any political or taxing subdivision or districts of the state located within such county, for providing special or additional police protection within the boundaries of such political or taxing subdivision or district;

(g) enter into contracts with cities located within the county for the enforcement of specified ordinances, the service of any necessary criminal process from the municipal court and for the acquisition of city law enforcement equipment and property for the use of the department;

(h) enter into such other contracts with public agencies or private persons as may be necessary for effective and efficient law enforcement;

(i) lease facilities from any city or county public building commission established in such county;

(j) acquire and dispose of all property, equipment and supplies necessary for the operation of the agency;

(k) adopt rules for the operation and procedure of the board;

(l) adopt rules and regulations necessary for the organization and operation of the department;

(m) sue and be sued; and

(n) perform such other duties as may be provided by law.

In the execution of contracts authorized by subsections (e), (f), (g), (h), and (i) herein the board is empowered to enter into contracts with terms in excess of those of the members of the board. In the execution of all contracts authorized in this section, none of the members of the board shall be disqualified from participating in the contracts on the grounds he is a member of a board or commission that is a party to the contract.

History: L. 1974, ch. 130, § 6; March 26.



19-4474 Same; law enforcement department; establishment; composition; supervision and operation.

19-4474. Same; law enforcement department; establishment; composition; supervision and operation. There is hereby established in all counties adopting the provisions of this act a county law enforcement department, which shall be composed of a director and such other officers and personnel as the board shall provide by resolution. Such department shall be under the supervision and control of the director and no member of the board shall interfere by individual action with the operation of the department or the conduct of any of the officers or other personnel of such department. All instructions or directions to the director shall come from the board after approval of a majority of the board, except those from the county attorney which are in the performance of the county attorney's lawful duty. No instructions or directions shall be given by individual board members to others within the department and in the event such individual action is attempted by a member of the board it shall be referred by the person concerned to the director who shall in turn refer it to the entire board for any appropriate action.

History: L. 1974, ch. 130, § 7; March 26.



19-4475 Same; director, appointment, qualifications, compensation, oath, bond, and duties.

19-4475. Same; director, appointment, qualifications, compensation, oath, bond, and duties. The board shall appoint a law enforcement director for such agency. Persons appointed to the office of director shall be citizens of the United States, not less than twenty-five (25) years of age, have experience in law enforcement supervision and shall not have been convicted of a felony under the laws of this state, any other state or of the United States. The director shall serve at the pleasure of the board and shall receive such salary and compensation as shall be fixed by resolution of the board. Such director, before entering upon the duties of his office, shall take and subscribe to an oath as other county officials and shall give bond in such amount and subject to such conditions as that required for the office of sheriff. Such oath and bond shall be filed with the county clerk. The director shall be responsible to the board for the operation and administration of the department and for the enforcement of law and providing of police protection within the county in conformance with rules and regulations adopted by such board. He also shall:

(a) Attend all meetings of the board, unless excused by the board;

(b) keep the board advised as to the financial condition of the agency;

(c) make recommendations to the board concerning law enforcement within the county;

(d) have no vote in matters before the board and shall refrain from attempting to establish policy for the board except as he shall make recommendations to the whole board;

(e) refrain from any and all political activity whatsoever and conduct himself in a manner befitting the highest standards of a law enforcement officer;

(f) cause those ministerial duties formerly performed by the sheriff, as described in K.S.A. 19-4478, to be performed by the department under his direction; and

(g) appoint an assistant director to perform the duties of the director in his absence.

History: L. 1974, ch. 130, § 8; March 26.



19-4476 Same; law enforcement officers; appointment; qualifications; civil service or job classification and merit system; transfer of sheriff, deputies and police officers to department; suspension or removal.

19-4476. Same; law enforcement officers; appointment; qualifications; civil service or job classification and merit system; transfer of sheriff, deputies and police officers to department; suspension or removal. Subject to the requirements of this section the board shall authorize by resolution the appointment of such number of law enforcement officers and the employment of other personnel as it deems necessary for proper police protection and proper enforcement of law within the county. No officers employed shall be a member of the board. All officers regularly appointed shall be qualified under the provision of K.S.A. 74-5601 et seq. and any acts amendatory thereof or supplemental thereto, but an officer may receive a temporary appointment for a period not to exceed one (1) year pending his completion of the requirements for such certificate set forth in such statutes. The board shall determine and fix such additional minimum qualifications for persons appointed as law enforcement officers as it may deem necessary for those officers not previously transferred from the county or cities therein, and shall establish a civil service or job classification and merit rating system for law enforcement officers and shall adopt a schedule of salaries for the classifications so established. Such board shall provide for the examination of applicants and the administration of such civil service or merit rating system for law enforcement officers and shall adopt a schedule of salaries for the classifications so established. Such board shall provide for the examination of applicants and the administration of such civil service or merit rating system by a commission appointed for such purpose in the manner hereinafter provided. The sheriff, full-time deputies of the sheriff, chiefs of police and full-time police officers of cities located within such county holding law enforcement training certificates, or holding temporary appointments pending their completion of the requirements for such certificates, are authorized to transfer to such department. All full-time employees of the sheriff, and full-time employees of the police departments in said cities whose work assignments are in areas transferred to such agency under K.S.A. 19-4477, who are not on probationary status, are authorized to transfer to such department. Law enforcement officers appointed under the provisions of this act and other personnel employed under the provisions of this act shall be appointed by the director. Officers and employees not having completed a period of probation may be suspended or removed by the director for cause only.

History: L. 1974, ch. 130, § 9; March 26.



19-4477 Same; assumption of powers and duties by agency; investigations; transfer of records and employees.

19-4477. Same; assumption of powers and duties by agency; investigations; transfer of records and employees. On the second Monday of January next following the adoption of the provisions of this act and thereafter, the agency shall assume and shall exercise all powers, duties and responsibilities of the city marshal or chief of police and police officers of each city located within the county relating to the enforcement of state laws and ordinances of the cities located within such county, including the service of process issuing from the municipal court. The agency also shall assume the responsibility for the investigation of applicants for licenses to engage in or the business of selling cereal malt beverages, selling alcoholic liquor and operating private clubs in which cereal malt beverages or liquor is dispensed. Upon demand, the city marshal or chief of police of such cities shall transfer and deliver to the agency all records of the police department relating to the violation of laws of the state and ordinances of the city, together with the custody of all prisoners held for violations of ordinances of the city. On the date hereinbefore fixed for the transfer of law enforcement authority, those officers and employees of cities located within the county specified in K.S.A. 19-4476 who have not previously joined the agency shall become members of the department if they so elect: Provided, That such officers and employees shall have filed in writing with the director a request to transfer at least fifteen (15) days prior to such transfer date.

History: L. 1974, ch. 130, § 10; March 26.



19-4478 Same; exercise of responsibility for law enforcement by agency; transfer of property and records; employees.

19-4478. Same; exercise of responsibility for law enforcement by agency; transfer of property and records; employees. On the second Monday of January next following the adoption of the board under the provisions of this act and thereafter, the law enforcement agency shall assume and shall exercise all powers, duties and responsibilities previously exercised by the sheriff and deputies of the sheriff. The sheriff, upon demand of the board, shall transfer and deliver to the agency all vehicles, property and records belonging to the sheriff's department. A record of all property so transferred shall be prepared and copies thereof filed in the office of the county clerk and with the secretary of the board. On the date fixed for the transfer of such authority, those officers and employees of the sheriff of the county specified in K.S.A. 19-4476 who have not previously joined the agency shall become members of the department if they so elect: Provided, That such officers and employees shall have filed in writing with the director a request to transfer at least fifteen (15) days prior to such transfer date.

History: L. 1974, ch. 130, § 11; March 26.



19-4479 Same; powers and duties of sheriff and deputies and constables transferred to agency conferred on director and officers.

19-4479. Same; powers and duties of sheriff and deputies and constables transferred to agency conferred on director and officers. It shall be the duty of the director and officers to keep and preserve the peace, and for such purpose, such director and officers are hereby vested with the power and authority of peace and police officers in the execution of their duties imposed upon them under the provisions of this act. All powers and duties now or hereafter conferred and imposed upon the sheriff and deputies of the county and constables of any township therein, relating to the enforcement of the laws of the state, resolutions of the board of county commissioners, and ordinances of the cities, the authority for the enforcement of which has been transferred to and vested in the agency, are hereby conferred and imposed upon the director and officers appointed under the provisions of this act.

History: L. 1974, ch. 130, § 12; March 26.



19-4480 Same; quarters and facilities for agency.

19-4480. Same; quarters and facilities for agency. The board of county commissioners of any county adopting the provisions of this act shall provide without cost to the agency such quarters and facilities as the board of county commissioners may determine after consultation with the law enforcement board. The board of county commissioners may construct or may acquire by purchase, condemnation or lease, buildings and facilities for the use of the agency and department in like manner as that provided by law for the construction or acquisition of public buildings for the use of the county.

History: L. 1974, ch. 130, § 13; March 26.



19-4481 Same; sheriff relieved of powers and responsibilities on transfer of authority; abolition of office, when.

19-4481. Same; sheriff relieved of powers and responsibilities on transfer of authority; abolition of office, when. The sheriff of any county adopting the provisions of this act shall be and is hereby relieved of all power, authority and responsibility now or hereafter prescribed by law from and after the date fixed for the transfer of such authority and responsibility to the law enforcement agency. On the second Monday in January next following the primary election at which the provisions of this act are adopted, the office of sheriff in such county shall be and is hereby abolished, and at the general election following such primary election, and at all general elections thereafter, no sheriff shall be elected in any such county.

History: L. 1974, ch. 130, § 14; March 26.



19-4482 Same; constable relieved of powers and responsibilities, when.

19-4482. Same; constable relieved of powers and responsibilities, when. All constables elected in townships located within any county adopting the provisions of this act, shall be and are hereby relieved of all power, authority and responsibility now or hereafter prescribed by law for the enforcement of the laws of this state from and after the date fixed for the transfer of such authority and responsibility to the agency under the provisions of this act.

History: L. 1974, ch. 130, § 15; March 26.



19-4483 Same; city marshal and police chief relieved of powers and responsibilities, when.

19-4483. Same; city marshal and police chief relieved of powers and responsibilities, when. The city marshal or chief of police and police officers of all cities located within any county adopting the provisions of this act shall be and are hereby relieved of all power, authority and responsibility now or hereafter prescribed by law for the enforcement of laws of the state and ordinances of cities for which the responsibility for enforcement has been transferred to the county law enforcement agency by this act.

History: L. 1974, ch. 130, § 16; March 26.



19-4484 Same; disability and retirement benefits for agency officers and employees; credited service; officers transferring to agency from police or sheriff's department, rights.

19-4484. Same; disability and retirement benefits for agency officers and employees; credited service; officers transferring to agency from police or sheriff's department, rights. (a) Any county law enforcement agency established under the provisions of this act is hereby declared to be an "eligible employer," as defined by subsection (3) of K.S.A. 74-4952 for the purpose of affiliating with the Kansas police and firemen's retirement system established under the provisions of K.S.A. 74-4951 et seq., and amendments thereto. Any such agency shall make application for affiliation with such system in the manner provided by K.S.A. 74-4954 to be effective on the first day of January next following the qualification for office of the first members of the board. Such application shall cover all county law enforcement officers.

(b) Law enforcement officers appointed under the provisions of this act are hereby declared to be "policemen" as defined by subsection (12) of K.S.A. 74-4952 for the purpose of participating in the Kansas police and firemen's retirement system, and every person who shall be appointed a law enforcement officer on or after the entry date of such agency shall become a member of such retirement system on the date of such person's appointment.

(c) For the purpose of determining and computing retirement benefits and death and disability benefits computed upon the basis of "credited service" of law enforcement officers appointed under the provisions of this act, the term "credited service," as used in K.S.A. 74-4951 et seq., shall mean and include only "participating service" with the agency, except that continuous prior service of any officer with the city police department or county sheriff's department from which such officer transferred at the time of the establishment of the department shall for officers serving with the department upon the entry date of the agency, be considered and included in determining if the death or disability of such officer was "service connected" under the provisions of subsection (10) of K.S.A. 74-4952 and for the purpose of determining the eligibility of such officer for nonservice connected death and disability benefits under the provisions of subsection (2) of K.S.A. 74-4959 and subsection (2) of K.S.A. 74-4960.

(d) Notwithstanding the provisions of K.S.A. 74-4957 and 74-4963, all service of any officer with a city police department or county sheriff's department, prior to becoming a member of the Kansas police and firemen's retirement system, shall be included and counted together with credited participating service for the meeting of requirements for completion of years of service fixed under the provisions of such sections, except that no such service shall be considered "credited service" for the purpose of computing years of service if such officer shall have withdrawn his or her contributions from any pension or retirement system established under the provisions of K.S.A. 14-10a01 et seq., and amendments thereto, or 74-4901 et seq., and amendments thereto. If any officer shall elect to leave his or her contribution for credited service, under the provisions of K.S.A. 14-10a01 et seq., and amendments thereto, or 74-4901 et seq., and amendments thereto, on deposit with such system, he or she shall be granted a vested retirement benefit in such system and all credited participating service in the Kansas police and firemen's retirement system shall be included and counted together with such prior vested service in fulfilling the requirement of years of service for retirement benefits under such pension and retirement systems.

(e) Notwithstanding the provisions of K.S.A. 74-4965 and 74-4966, the employee contribution and the benefits payable to members of the system appointed under the provisions of this act, shall not be reduced by the amount of the contributions to or benefits received by such members from social security.

(f) Any officer transferring from a city police department or sheriff's department of such county and becoming a member of the system on the "entry date" of the agency shall be considered a transferring member and shall have the rights and benefits granted under the provisions of subsection (3) of K.S.A. 74-4957 and subsection (3) of K.S.A. 74-4958.

History: L. 1974, ch. 130, § 17; L. 1975, ch. 173, § 2; L. 1979, ch. 76, § 3; April 20.



19-4485 Same; agency operating costs; budget; tax levy, use of proceeds; special fund established.

19-4485. Same; agency operating costs; budget; tax levy, use of proceeds; special fund established. (a) Any county adopting the provisions of this act and each incorporated city within such county shall share in the cost of operating the law enforcement agency as follows: Two-thirds of the operating cost shall be paid by the county and 1/3 shall be paid by the incorporated cities within such county in the proportion that the population of each such city bears to the total population of all such cities within the county.

On or before the first Monday of July of each year the agency shall prepare and submit to the board of county commissioners of the county and the governing body of each incorporated city within such county a budget of expenditures for the operation of such agency and the department for the next budget year, itemizing the expenses and amounts and the purpose, and shall certify the proportionate liability of each such political subdivision therefor. The board of county commissioners of said county shall levy a tax upon all assessed taxable tangible property of such county sufficient to raise the amount of the budget for which said county is liable and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, and the governing body of each city shall levy a tax upon all assessed taxable property of such city sufficient to raise the amount of the budget for which said city is liable and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. No such levy shall exceed the levy made by such county or any such city, respectively, for law enforcement purposes in the year in which the provisions of this act are adopted. The moneys derived from all levies, except for amounts to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, made hereunder shall be deposited in the county treasury and credited to a separate fund to be expended for the operation of the county law enforcement agency and department.

(b) On the second Monday in January of the year next following the primary election at which the provisions of this act are adopted, the county treasurer of such county shall transfer from the general fund of such county to the separate fund for law enforcement provided for in subsection (a) an amount not to exceed the amount budgeted for the office of sheriff and the sheriff's department in such county for such year, and the treasurer of each city within such county shall pay over to the county treasurer an amount not to exceed the amount budgeted by such city for law enforcement purposes in such year, and the county treasurer shall deposit the same in said special fund. The amounts so transferred or paid over shall be in the proportions provided in subsection (a) and shall be used for the operation and management of the law enforcement agency in such year.

History: L. 1974, ch. 130, § 18; L. 1979, ch. 52, § 135; L. 1990, ch. 66, § 35; May 31.



19-4486 Same; abandonment of operation under act; division of property; disposition of records; contracts; placement of officers and employees.

19-4486. Same; abandonment of operation under act; division of property; disposition of records; contracts; placement of officers and employees. Any county operating under the provisions of this act may abandon such operation in the same manner as that provided in K.S.A. 19-4470 for the adoption of the provisions of this act except that the word "abandon" instead of the word "adopt" shall be used in the petition or resolution and upon the ballot and in the election proclamation. If a majority of the votes cast at the election upon such proposition shall be in favor of abandoning operations under the provisions of this act, the law enforcement agency and department are hereby abolished effective on January 1 next following the date of such election. All moneys, equipment and supplies of such agency and department shall be transferred to the county and the incorporated cities within such county in the following manner:

The county shall appoint one appraiser, and the governing bodies of all the cities jointly shall appoint one appraiser. The two (2) selected appraisers shall select a third appraiser. All the property of the agency shall be appraised by the appraisers and a dollar amount of value shall be given to all the property.

The board of directors shall divide the property, money, equipment and supplies of the agency, one-half (1/2) to the county, and one-half (1/2) to the cities according to the needs of each. All records of the department relating to the enforcement of city ordinances shall be transferred to the city marshal or chief of police of the appropriate city. In cities having no city marshal or chief of police such officer shall be appointed in like manner as that now provided by law for the filling of vacancies in such office.

All records of the agency shall be filed in the office of the county clerk. All records of the department relating to the enforcement of the laws of the state and other records of concern to the sheriff shall be transferred to the county sheriff. All existing contracts shall terminate and the rights and property of the contracting cities shall be transferred and delivered to the appropriate city. The placement and employment of all law enforcement officers and other agency employees, including provisions concerning their retirement rights shall be determined as provided by law.

History: L. 1974, ch. 130, § 19; March 26.






Article 45 PUBLIC WORKS DEPARTMENTS

19-4501 Department of public works; establishment; establishment of divisions within department; assignment of functions and duties; division of highways.

19-4501. Department of public works; establishment; establishment of divisions within department; assignment of functions and duties; division of highways. The board of county commissioners of any county may by resolution of the board establish a department of public works to secure the efficient management and coordination of various public works activities and services, including all functions conferred by law on the county engineer. Each department created under this act shall have a division of highways which shall include the construction and maintenance of highways, roads, bridges, culverts, signing and related activities. The board shall by resolution establish such other divisions of the department as deemed advisable and may transfer or assign to the department and divisions thereof any one or more of the following functions, services and activities which they may be authorized by law to perform or provide: (a) The maintenance of public buildings, grounds and facilities; (b) the maintenance of public parks and recreation facilities and other public grounds of the county; (c) the construction and maintenance of any sewers, drainage facilities and flood control projects; (d) the construction and maintenance of airport facilities; (e) solid waste management functions, including refuse collection and disposal services; (f) building, planning and related inspection services to secure the administration of regulatory codes and land use regulations; (g) the maintenance and custody of all machinery, equipment, supplies and other personal property used in connection with the public works services of the county; (h) such other public works functions or services as deemed advisable to secure the efficient and effective performance of county government and which are authorized by law.

History: L. 1972, ch. 94, § 1; July 1.



19-4502 Same; director of department to be county engineer; qualifications and duties.

19-4502. Same; director of department to be county engineer; qualifications and duties. The director of the department shall be the county engineer and shall be a licensed, professional engineer or qualified under K.S.A. 68-501. The director shall have full authority to manage and direct the department and its employees, subject to the general supervision of the board acting as a governing body. The director shall keep the board fully advised as to the operations of the department, prepare plans and programs for the consideration of the board and make such reports and studies as the board may require.

History: L. 1972, ch. 94, § 2; July 1.



19-4503 Same; county may provide services to political subdivisions within county; agreements; compensation of county.

19-4503. Same; county may provide services to political subdivisions within county; agreements; compensation of county. The board of county commissioners of any county establishing a department of public works under this act is hereby authorized to provide public works service to political subdivisions located within the county, including without limitation water, sewer and cemetery districts. Such services shall be provided under written agreement with the governing body of such political subdivision and only under terms and conditions which will reimburse the county for the direct and indirect costs thereof. The amount charged for such public works services shall include a reasonable amount to cover the cost of general administration. Any moneys received by the county for the performance of public service functions under agreement with political subdivisions therein shall be considered as reimbursed expenses but receipts and expenditures for such services shall be budgeted for informational purposes.

History: L. 1972, ch. 94, § 3; July 1.



19-4504 Same; financial accounts; use of moneys.

19-4504. Same; financial accounts; use of moneys. Any county establishing a department of public works under this act shall maintain such financial accounts as may be necessary to assure that moneys received by any fund of the county for specified purposes shall be spent only for such purposes.

History: L. 1972, ch. 94, § 4; July 1.






Article 46 HOSPITALS AND RELATED FACILITIES

19-4601 Definitions.

19-4601. Definitions. As used in this act:

(a) "Board" means a hospital board which is selected in accordance with the provisions of this act and which is vested with the management and control of a county hospital;

(b) "commission" means the board of county commissioners of any county;

(c) "hospital" means a medical care facility as defined in K.S.A. 65-425, and amendments thereto, and includes within its meaning any clinic, school of nursing, long-term care facility, limited care residential facility, child-care facility and joint enterprises for the provision of health care services operated in connection with the operation of the medical care facility;

(d) "hospital moneys" means, but is not limited to, moneys acquired through the issuance of bonds, the levy of taxes, the receipt of grants, donations, gifts, bequests, interest earned on investments authorized by this act and state or federal aid and from fees and charges for use of and services provided by the hospital;

(e) "limited care residential facility" means a facility, other than an adult care home, in which there are separate apartment-style living areas, bedrooms, bathrooms and individual utilities and in which some health related services are available;

(f) "joint enterprises" means a business undertaking by a hospital and one or more public or private entities for the provision of health care services.

History: L. 1984, ch. 98, § 1; L. 1995, ch. 143, § 5; L. 2003, ch. 51, § 1; July 1.



19-4602 Existing hospitals governed by act; exceptions.

19-4602. Existing hospitals governed by act; exceptions. (a) Any existing county hospital established under the laws of this state prior to the effective date of this act is hereby continued in existence and shall be governed in accordance with the provisions of this act and any existing hospital board shall be deemed to be the board for purposes of this act unless and until a new board is appointed or elected as provided in this act.

(b) This act shall not affect any judicial proceeding pending or any contract, tax levy, bond issuance or other legal obligation existing on the effective date of this act.

History: L. 1984, ch. 98, § 2; July 1.



19-4603 County hospitals, procedure to establish; petition and election; bonds; dissolution of certain districts; detachment of territory from certain districts.

19-4603. County hospitals, procedure to establish; petition and election; bonds; dissolution of certain districts; detachment of territory from certain districts. Any county, except a county having within its boundaries any territory of a hospital district operating and maintaining a hospital under K.S.A. 80-2501 to 80-2533, inclusive, and amendments thereto, may establish a hospital in the following manner:

The commission may, and upon being presented with a petition signed by not less than 5% of the qualified electors of the county requesting the establishment and maintenance of a hospital shall, adopt a resolution authorizing the issuance of general obligation bonds for the purpose of constructing, purchasing, leasing or otherwise acquiring a hospital building or buildings, equipping the same, and acquiring the necessary site or sites therefor, or for any or all such purposes and for the purpose of paying a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto. Prior to the issuance of such bonds, the question of issuing the same shall be submitted to a vote of the qualified electors of the county at a regular county primary or county general election or, if no regular county election is to be held within six months from the date of adoption of the resolution, at a special election called for the purpose of submitting such question, and no bonds shall be issued until a majority of the qualified electors voting on the question at such election vote in favor of the issuance of such bonds. The election shall be held at the usual places in such county for electing county officers and the vote shall be canvassed in the same manner as that for county officers. Such question shall not be submitted to the electors of the county at any election more than once in any one year. All general obligation bonds authorized by this section shall be issued, registered and sold in the manner provided by article 1 of chapter 10 of the Kansas Statutes Annotated, and acts amendatory of the provisions thereof and supplemental thereto, and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto. None of the debt limitations provided by law shall apply to bonds issued under this section.

In a county having within its boundaries territory of an existing hospital district or districts operating and maintaining a hospital under K.S.A. 80-2501 to 80-2533, inclusive, and amendments thereto, the provisions of this paragraph shall apply in establishing and maintaining a county hospital. If the entire territory of the hospital district is located within the boundary of the county and if a majority of the qualified electors who reside within the boundary of the hospital district vote to dissolve the district and to be a part of the county hospital should it be established within a period of two years from the date of such election, the hospital district shall be dissolved on the second December 31 following the date of the order of the board of county commissioners establishing the county hospital. If part of the territory of the hospital district is located within the boundary of the county and part is not and if a majority of the qualified electors who reside within that part of the hospital district which is located within the county vote to detach from the hospital district and to be a part of the county hospital should it be established within a period of two years from the date of such election, the part of the hospital district located within such county shall be detached from the remainder of the hospital district on the second December 31 following the date of the order of the board of county commissioners establishing the county hospital. An election under this section shall be called by the board of county commissioners and shall be noticed and governed in all respects and the results declared in accordance with the provisions of K.S.A. 10-120, and amendments thereto. The territory of any hospital district dissolved or any territory detached from a hospital district under this paragraph shall be liable for payment of outstanding bonds of indebtedness of the district hospital or hospitals as may have been issued during the period of time such territory was attached to the district hospital or hospitals. If such hospital district authorized the issuance of bonds at a special election, the election shall be in no way affected by the passage of this act, and the bonds authorized at the election may be legally issued notwithstanding the detachment of any portion of the territory of a hospital district which was included at the date of the bond election.

History: L. 1984, ch. 98, § 3; July 1.



19-4604 Same; transfer of hospital property and facilities operated by cities and other district to county; procedure; election.

19-4604. Same; transfer of hospital property and facilities operated by cities and other district to county; procedure; election. (a) (1) The governing body of any city which is operating and maintaining a city hospital, upon the recommendation of the hospital board, or (2) the board of any hospital district which is operating and maintaining a district hospital may donate, transfer and convey the hospital, together with all real and personal property used in connection with the operation of the hospital, to the county in which the hospital is located to be owned, managed, operated and maintained as a county hospital. The question of donating, transferring and conveying any such hospital property to a county for county hospital purposes shall first be submitted to a vote of the qualified electors of the city at a regular city election or at an annual meeting of the qualified electors of the hospital district, whichever is applicable, or the governing body of the city or the board of the hospital district may call a special election for the purpose of submitting such question to the qualified electors. Any such election called by the governing body of a city shall be noticed and governed in all respects and the results declared in accordance with the provisions of K.S.A. 10-120, and amendments thereto. Any such special election called by the board of a hospital district shall be noticed in accordance with the provisions of K.S.A. 10-120, and amendments thereto, and the election returns shall be made to the secretary of the board and canvassed by the board.

(b) Whenever the governing body of any city or the board of any hospital district, having been authorized to do so by a majority vote of the qualified electors of such city or hospital district, whichever is applicable, voting upon the proposition as provided by subsection (a), shall present to the commission an offer to donate, transfer and convey to the county the hospital property and facilities operated and maintained by such city or hospital district, whichever is applicable, to be owned, managed, maintained and operated as a county hospital, the commission shall submit to the qualified electors of the county at the next general election to be held in the county, or if no general election is to be held within six months from the date of presentation of such offer, then at a special election called for that purpose, the question of establishing, operating and maintaining a county hospital with such hospital property, which election shall be called, noticed, held and canvassed in the manner provided by K.S.A. 10-120, and amendments thereto.

If a majority of the votes cast at such election are in favor of the proposition so submitted, the commission shall enter an order in its proceedings establishing the hospital as a county hospital. Upon the selection, qualification and organization of the board of the county hospital, the governing body of such city or the board of the hospital district, whichever is applicable, shall convey its hospital and all the real and personal property owned by such city or hospital district and used in connection with the operation of such hospital to the county, such conveyance to be signed by the governing body and clerk of such city or the board of the hospital district and to take effect on the January 1 following the establishment of the county hospital. The governing body of such city or the board of the hospital district shall pay over to the county treasurer all the unencumbered moneys in any fund of the hospital of such city or hospital district on January 1, and the county treasurer shall place the moneys in the operation and maintenance fund of the county hospital.

History: L. 1984, ch. 98, § 4; July 1.



19-4605 Same; management of hospital; hospital board; procedure to elect or appoint members; petition; election; term; vacancies.

19-4605. Same; management of hospital; hospital board; procedure to elect or appoint members; petition; election; term; vacancies. (a) The commission shall provide for the management and control of any existing county hospital or any county hospital established under this act by a board.

(b) The system for electing or appointing the board shall continue until the system is changed as provided by subsection (d).

(c) Upon establishment of a county hospital under this act, the commission, by resolution, shall provide for the establishment of a board and shall provide either that the members be appointed by the commission or that the members be elected by the qualified electors of the county on a nonpartisan basis. If the commission determines that the board is to be elected, the procedure for holding such election shall be determined by the commission, by resolution. The laws applicable to the procedure, manner and method provided for the election of county officers shall apply to the election of members of the board. The commission shall fix the number of board members and the terms of office for such members. The board shall be composed of five, seven or nine members and terms of office thereof shall be for not less than two years and not more than four years. Members of the board shall be residents of the county in which the hospital is located.

(d) (1) The commission, upon being presented with a petition signed by qualified electors of the county equal in number to not less than 5% of the electors of the county who voted for the office of the secretary of state in the last preceding election requesting the manner of selection of the board be changed, shall adopt a resolution providing for the change. The question of changing the method of selection shall be submitted to a vote of the qualified electors of the county at a regular county primary or county general election or, if no regular county election is to be held within six months from the date of adoption of the resolution, at a special election called for the purpose of submitting such question. The resolution shall not be effective until a majority of the qualified electors voting on the question at such election vote in favor of the question. Such question shall not be submitted to the electors of the county at any election more than once in any one year.

(2) The commission may adopt a resolution changing the manner of selection of the board. Such resolution providing for the change shall be published at least once each week for two consecutive weeks in the official county newspaper. If within 30 days following the last publication of such resolution, a petition against such resolution signed by qualified electors of the county equal in number to not less than 5% of the electors of the county who voted for the office of the secretary of state in the last preceding election is filed with the county election officer, such resolution shall not be effective until submitted to and approved by a majority of the qualified electors of the county voting at an election called and held thereon. The question of changing the method of selection shall be submitted to a vote of the qualified electors of the county at a regular county primary or county general election or, if no regular county election is to be held within six months from the date of adoption of the resolution, at a special election called for the purpose of submitting such question. Such question shall not be submitted to the electors of the county at any election more than once in any year.

(e) Members serving on a board on July 1, 1986, shall continue to serve until expiration of their respective terms and their successors shall be selected for terms fixed by resolution of the commission in accordance with the provisions of subsection (c) and this subsection (e). Members appointed to serve on an appointed board of any county hospital shall be appointed for staggered terms so that: (1) Not all terms of office of such members expire at the same time; and (2) a majority of the members of the board are not appointed at the same time. Members elected to serve on an elected board of any county hospital shall be elected for staggered terms so that not all terms of office of such members expire at the same time.

(f) Subject to the provisions of subsection (c), the commission, by resolution, may modify the number of members to serve on the board. Whenever the number of members of a board is modified by the commission, the commission shall provide for the expiration of the terms of the members, appointed or elected, so that not all members of the board are selected at the same time. When complying with the requirements of this subsection, the commission may extend or shorten the length of a term of an existing member for a period not to exceed one year from the date such member's term otherwise would expire.

(g) The commission may adopt a resolution changing the terms of office of some or all members of an elected board so that the members of the board are elected in even-numbered years. When making the change under this subsection, the commission may extend or shorten the length of a term of an existing member of an elected board for a period not to exceed one year from the date such member's term otherwise would expire. The resolution providing for the change shall be published at least once each week for two consecutive weeks in the official county newspaper. If within 30 days following the last publication of such resolution, a petition against such resolution signed by qualified electors of the county equal in number to not less than 5% of the electors of the county who voted for the office of the secretary of state in the last preceding election is filed with the county election officer, such resolution shall not be effective until submitted to and approved by a majority of the qualified electors of the county voting at an election called and held thereon. The question of changing the terms of office of some or all members of an elected board so that the members of the board are elected in even-numbered years shall be submitted to a vote of the qualified electors of the county at a regular county primary or county general election or, if no regular county election is to be held within six months from the date of adoption of the resolution, at a special election called for the purpose of submitting such question. Such question shall not be submitted to the electors of the county at any election more than once in any year.

(h) Vacancies in the membership of the board shall be filled by appointment by the commission. Any member appointed to fill a vacancy shall hold office until expiration of the term of the vacated office.

(i) Members of the board are subject to removal from office in the manner and for the causes prescribed by law for other county officers.

History: L. 1984, ch. 98, § 5; L. 1986, ch. 113, § 1; L. 1998, ch. 102, § 1; July 1.



19-4606 Same; tax levy, increase; bonds; use of proceeds; limitations.

19-4606. Same; tax levy, increase; bonds; use of proceeds; limitations. (a) The commission or, in the case of an elected board, the board may annually levy a tax for the purpose of operating, maintaining, equipping and improving any hospital managed and controlled under the provisions of this act and for the purpose of paying a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto. The commission or, in the case of an elected board, the board may levy such tax in any amount not exceeding six mills in any year without an election as provided in subsection (c) and such tax shall not be subject to or within any aggregate tax levy limit prescribed by law. In the event the commission or the board proposes to levy such tax in an amount which exceeds two mills but is less than six mills in any year, such proposition shall be published once each week for two consecutive weeks in the official county newspaper. If, within 30 days after the last publication of the proposition, a petition signed by not less than 5% of the electors of the county who voted for the office of secretary of state at the last preceding general election requesting an election thereon, no such levy shall be made unless the proposition is submitted to and approved by a majority of the voters of the county voting at an election held thereon. Such election shall be called and held in the manner provided under the general bond law. Any tax levied for the purpose of paying the principal and interest upon any general obligation bonds issued pursuant to this act is not subject to the six-mill limitation imposed under the provisions of this subsection.

(b) After a hospital has been established, the commission may issue additional general obligation bonds for the purposes of constructing, purchasing or leasing and equipping a new hospital separate and apart from an existing hospital, or an additional hospital, or constructing and equipping an addition to an existing hospital, or equipping and improving an existing hospital, or acquiring the necessary site or sites therefor or for any or all such purposes and for the purpose of paying a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto.

(c) The commission or, in the case of an elected board, the board shall not levy any tax exceeding six mills under authority of subsection (a) or in the case of the commission, issue general obligation bonds under authority of subsection (b) until the levy of such tax or the issuance of such bonds has been authorized by resolution of the commission and approved by a majority of the qualified electors of the county voting on such question at a regular county primary or county general election or, if no regular county election is to be held within six months from the date of adoption of the resolution, at a special election called by the commission for the purpose of submitting such question to the qualified electors. The increase in any tax levy authorized by any such election shall not be subject to or within any aggregate tax levy limit prescribed by law.

History: L. 1984, ch. 98, § 6; L. 1987, ch. 105, § 1; L. 1989, ch. 63, § 2; L. 1990, ch. 66, § 36; May 31.



19-4607 Same; organization of board; treasurer's bond; meetings; filing of audit report; budget preparation and approval.

19-4607. Same; organization of board; treasurer's bond; meetings; filing of audit report; budget preparation and approval. (a) Members of the board, within 10 days after their selection, shall qualify by taking the oath or affirmation of civil officers as provided in K.S.A. 54-106, and amendments thereto, and shall organize the board by election of one of their number as chairperson, one as secretary and one as treasurer and by the election of such other officer or officers as deemed necessary. Every two years thereafter, a reorganization meeting shall be held and officers shall be selected as provided in this subsection. No bond need be required of any member of the board except the treasurer.

(b) The treasurer, before entering upon the duties of office, shall give an official bond in an amount to be determined by the commission.

(c) The board shall hold meetings at least once each month, and shall keep and maintain a complete record of all its proceedings. Such records shall be available for inspection by the commission on request. A simple majority of the members serving on the board shall constitute a quorum for the transaction of business. Within 15 days after completion of the audit provided for by article 11 of chapter 75 of Kansas Statutes Annotated, and acts amendatory of the provisions thereof or supplemental thereto, the board shall file with the commission a written report of the management of the hospital and a copy of the audit report rendered by the accountant performing the audit. The commission shall keep and maintain a copy of such report as a part of the public records of the county. Prior to June 1 of each year, the board shall prepare a budget showing the amount it deems necessary to operate, equip, maintain and improve the hospital for the ensuing fiscal year and the amount of that portion thereof that it deems necessary to be raised by the tax authorized under K.S.A. 19-4606, and shall submit its proposed budget to the commission or, in case of an elected board, to the county clerk. If the commission does not approve the proposed budget within 10 days after receipt thereof, it shall return the budget to the board. Upon receipt of the returned budget, the board shall consider amendments or modifications and may consult with the commission concerning the budget. Within 10 days after receipt of the returned budget, the board shall resubmit its proposed budget, with or without amendment or modification, to the commission. Within 10 days after resubmission of the proposed budget, the commission shall approve, or amend or modify and approve as amended or modified, such proposed budget. The commission shall adopt the proposed budget as approved and shall make the same a part of the regular county budget. In the case of an elected board, submission of the budget to the commission shall not be required.

History: L. 1984, ch. 98, § 7; July 1.



19-4608 Same; deposit of hospital moneys; gifts and other donations; investment of money; financial records; transfer of money to not-for-profit corporation.

19-4608. Same; deposit of hospital moneys; gifts and other donations; investment of money; financial records; transfer of money to not-for-profit corporation. (a) All hospital moneys, except moneys acquired through the issuance of revenue bonds, shall be paid to the treasurer of the board, shall be allocated to and accounted for in separate funds or accounts of the hospital, and shall be paid out only upon claims and warrants or warrant checks as provided in K.S.A. 10-801 to 10-806, inclusive, and K.S.A. 12-105a and 12-105b, and amendments to these statutes. The board may designate a person or persons to sign such claims and warrants or warrant checks.

(b) The board may accept any grants, donations, bequests or gifts to be used for hospital purposes and may accept federal and state aid. Such moneys shall be used in accordance with the terms of the grant, donation, bequest, gift or aid and if no terms are imposed in connection therewith such moneys may be used to provide additional funds for any improvement for which bonds have been issued or taxes levied.

(c) Hospital moneys shall be deemed public moneys and hospital moneys not immediately required for the purposes for which acquired may be invested in accordance with the provisions of K.S.A. 12-1675, and amendments thereto. Hospital moneys acquired through the receipt of grants, donations, bequests or gifts and deposited pursuant to the provisions of K.S.A. 12-1675, and amendments thereto, need not be secured as required under K.S.A. 9-1402, and amendments thereto. In addition, hospital moneys may be invested in joint enterprises for the provision of health care services as permitted by subsection (c) of K.S.A. 19-4601, and amendments thereto.

(d) Hospital moneys which are deposited to the credit of funds and accounts which are not restricted to expenditure for specified purposes may be transferred to the general fund of the hospital and used for operation of the hospital or to a special fund for additional equipment and capital improvements for the hospital.

(e) The board shall keep and maintain complete financial records in a form consistent with generally accepted accounting principles, and such records shall be available for public inspection at any reasonable time.

(f) Notwithstanding subsections (a) to (e), inclusive, the board may transfer any moneys or property a hospital receives by donation, contribution, gift, devise or bequest to a Kansas not-for-profit corporation which meets each of the following requirements:

(1) The corporation is exempt from federal income taxation under the provisions of section 501(a) by reason of section 501(c)(3) of the internal revenue code of 1954, as amended;

(2) the corporation has been determined not to be a private foundation within the meaning of section 509(a)(1) of the internal revenue code of 1954, as amended; and

(3) the corporation has been organized for the purpose of the charitable support of health care, hospital and related services, including the support of ambulance, emergency medical care, emergency medical responder systems, first responder systems, medical and hospital staff recruitment, health education and training of the public and other related purposes.

(g) The board may transfer gifts under subsection (f) in such amounts and subject to such terms, conditions, restrictions and limitations as the board determines but only if the terms of the gift do not otherwise restrict the transfer. Before making any such transfer, the board shall determine that the amount of money or the property to be transferred is not required by the hospital to maintain its operations and meet its obligations. In addition, the board shall determine that the transfer is in the best interests of the hospital and the residents within the county the hospital has been organized to serve.

History: L. 1984, ch. 98, § 8; L. 1985, ch. 103, § 1; L. 2003, ch. 51, § 2; L. 2010, ch. 119, § 14; Jan. 15, 2011.



19-4609 Same; compensation and expenses of board members.

19-4609. Same; compensation and expenses of board members. Members of the board may be allowed compensation by the commission and, if allowed, such compensation shall be in an amount to be determined by the commission. All members may also be reimbursed for any actual and necessary personal expenses incurred as a member of the board, including an allowance for mileage, in the amount fixed under K.S.A. 75-3203, and amendments thereto, for each mile actually traveled while engaged in hospital business. An itemized statement of all such expenses and money paid out shall be kept and maintained and shall be filed with the secretary and the commission, which shall keep and maintain the same as a part of the public records of the county.

History: L. 1984, ch. 98, § 9; July 1.



19-4610 Same; powers and duties of board; bylaws; rules and regulations; expenditures and investments; hospital administrator contracts; employees, appointment, bond and benefit plans.

19-4610. Same; powers and duties of board; bylaws; rules and regulations; expenditures and investments; hospital administrator contracts; employees, appointment, bond and benefit plans. (a) The board shall make and adopt such bylaws and rules and regulations for the management and control of the hospital as it deems necessary so long as the same are not inconsistent with this act, the statutes of the state of Kansas, the resolutions of the county and, if the hospital is located in a city, the ordinances of the city in which the hospital is located. The board shall have the exclusive control of the expenditures of all hospital moneys, except hospital moneys acquired through the issuance of revenue bonds, and all expenditures shall be subject to the approval of a majority of all the members of the board. The board is authorized to invest in any mutual insurance company organized by an association of health care providers to which the hospital belongs, enter into contracts with such company, pay any assessments pursuant to such contracts and arrange for the issuance of a letter of credit by any bank chartered by this state or which is a member bank of the federal reserve system. The board is charged with the supervision, care and custody of all hospital property. The board is authorized to enter into employment contracts to engage the services of an administrator or chief executive officer to manage the affairs of the hospital, to establish compensation for such services and to establish the terms of the engagement. The board may also require personal or surety bonds of all hospital employees entrusted with the handling of hospital moneys, such bonds to be in an amount to be determined and approved by the board.

(b) The board may establish and fund pension and deferred compensation plans and any other employee benefit plans for hospital employees and may procure contracts insuring hospital employees, their dependents, or any class or classes thereof, under a policy or policies covering one or more risks including, but not limited to, a policy or policies of life, disability income, health, accident, accidental death and dismemberment, and hospital, surgical and medical expense insurance or may provide for a plan of self-insurance for such purposes. The employee's contribution, if any, to the plan and to the premiums for insurance or for the expenses incurred by the board under a plan of self-insurance may be deducted by the employer from the employee's salary when authorized in writing by the employee.

History: L. 1984, ch. 98, § 10; L. 1988, ch. 147, § 12; L. 2008, ch. 31, § 4; July 1.



19-4611 Same; lease of hospital property; contracts for management; emergency or ambulance service; expenditures for recruitment or retention of staff; loans and scholarships for staff; authority to sue; exemption from cash-basis law.

19-4611. Same; lease of hospital property; contracts for management; emergency or ambulance service; expenditures for recruitment or retention of staff; loans and scholarships for staff; authority to sue; exemption from cash-basis law. (a) The board may enter into written contracts for the lease of any hospital property to any person, corporation, society or association upon such terms and conditions as deemed necessary by the board.

(b) The board may enter into written contracts for the lease of real property to be used for hospital purposes from any person, corporation, society or association upon such terms and conditions as deemed necessary by the board.

(c) The board may enter into written contracts for the lease of personal property from any person, corporation, society or association upon such terms and conditions as deemed necessary by the board. Any such contract may provide for the payment as compensation for use of such personal property a sum substantially equivalent to or in excess of the value of the personal property under an agreement that the hospital shall become, or for no further or a merely nominal consideration has the option of becoming, the owner of the personal property upon full compliance with the provisions of the contract.

(d) The board may contract for the management of any hospital with any person, corporation, society or association upon such terms and conditions as deemed necessary by the board.

(e) The board may operate and maintain an emergency medical or ambulance service upon authorization by and under contract with the commission upon such terms and conditions as are specified by the commission.

(f) The board may expend funds as deemed necessary for the recruitment or retention of staff including, but not limited to, the purchase of professional liability insurance for such staff. Such expenditures may include the expenditure of funds for the provision of loans or scholarships to aid in financing the education of persons who agree, upon completion of their education, to become members of the staff.

(g) The board may sue in its own name or in the name of the hospital. The board may be sued and may defend any action brought against it or the hospital.

(h) The board is not subject to the cash-basis law.

History: L. 1984, ch. 98, § 11; L. 1991, ch. 66, § 8; July 1.



19-4612 Same; levy for hospital.

19-4612. Same; levy for hospital. Notwithstanding any contract entered into by the commission or the board for the management and control of the hospital with any person, corporation, association or society, the commission or, in case of an elected board, the board may make such tax levies for the benefit of the hospital as are authorized by law.

History: L. 1984, ch. 98, § 12; July 1.



19-4613 Same; eminent domain.

19-4613. Same; eminent domain. If the board and the owner of any real property desired by the board for hospital purposes cannot agree as to the price to be paid therefor, the board shall report the facts to the commission and condemnation proceedings may be instituted by the commission in the manner prescribed by article 5 of chapter 26 of Kansas Statutes Annotated.

History: L. 1984, ch. 98, § 13; July 1.



19-4614 Same; construction projects; bids.

19-4614. Same; construction projects; bids. No hospital building or addition shall be erected or constructed until the plans and specifications have been made therefor, adopted by the board and approved by the commission, and bids advertised for according to law for other county public buildings.

History: L. 1984, ch. 98, § 14; July 1.



19-4615 Same; jurisdiction over hospital located in a city.

19-4615. Same; jurisdiction over hospital located in a city. If a county hospital is located in a city, the jurisdiction of the city in which the hospital is located shall extend over all lands used for hospital purposes, and all ordinances of such city shall be in full force and effect in and over the territory occupied by such county hospital.

History: L. 1984, ch. 98, § 15; July 1.



19-4616 Same; revenue bonds; notice; use of proceeds.

19-4616. Same; revenue bonds; notice; use of proceeds. The commission may issue and sell revenue bonds for the purpose of purchasing, leasing or otherwise acquiring an existing hospital building or buildings and improving, remodeling or repairing and equipping the same, or for the purpose of constructing, equipping and furnishing an addition to an existing county hospital and, if necessary, acquiring a site therefor, or for the purpose of acquiring a site for constructing, equipping and furnishing a new hospital building or facility, separate and apart from an existing county hospital. Before any such bonds shall be issued, the commission shall publish a resolution declaring its intention to issue such bonds, stating the purpose for which such bonds are to be issued and the amount thereof. Such resolution shall be published once each week for three consecutive weeks in the official county newspaper, or if there is no official county newspaper, a newspaper published as provided in K.S.A. 64-101, and amendments thereto.

History: L. 1984, ch. 98, § 16; July 1.



19-4617 Same; revenue bonds; pledge of certain revenues.

19-4617. Same; revenue bonds; pledge of certain revenues. At or prior to the issuance of revenue bonds under authority of this act, the commission and the board shall pledge either the gross or the net income and revenues of the hospital to the payment of principal and interest of such revenue bonds and shall covenant to fix, maintain and collect such fees and charges for the use of the hospital as will produce revenues sufficient to pay the reasonable cost of operating and maintaining the hospital and to provide and maintain an interest and sinking fund in an amount adequate to promptly pay both principal and interest on such bonds and to provide a reasonable reserve fund. The commission may agree to pay the cost of operation and maintenance of the hospital from any other revenues of the commission or of the board legally available for such purpose. In addition, the commission in its discretion may pledge to the payment of principal and interest of such revenue bonds the proceeds of any gift, grant, donation or bequest which may be received by the commission or board from any source.

History: L. 1984, ch. 98, § 17; July 1.



19-4618 Same; revenue bonds; not an indebtedness of county or hospital; exempt from debt limit.

19-4618. Same; revenue bonds; not an indebtedness of county or hospital; exempt from debt limit. Revenue bonds issued under authority of this act shall not be an indebtedness of the county or the hospital or of the commission or the individual members of the commission, or the board or the individual members of the board, and shall not constitute an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

History: L. 1984, ch. 98, § 18; July 1.



19-4619 Same; revenue bonds; negotiability; interest rate; terms.

19-4619. Same; revenue bonds; negotiability; interest rate; terms. Revenue bonds issued under authority of this act shall have all of the qualities and incidents of negotiable instruments, may bear interest at a rate not exceeding the maximum rate for revenue bonds prescribed in K.S.A. 10-1009, and amendments thereto, may bear such date, may mature at such time or times not exceeding 40 years from their date, may be in such denomination or denominations, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment and may be subject to such terms of redemption, with or without premium, as may be provided by resolution adopted by the commission.

Such bonds may be sold in such manner and at such price or prices not less than 95% of par and accrued interest to date of delivery as may be considered advisable by the commission.

History: L. 1984, ch. 98, § 19; July 1.



19-4620 Same; revenue bonds; covenants and agreements.

19-4620. Same; revenue bonds; covenants and agreements. In order to secure the prompt payment of the principal and interest upon revenue bonds and the proper application of the revenue pledged thereto, the commission and the board are authorized to:

(a) Covenant as to the use and disposition of the proceeds of the sale of such bonds;

(b) covenant as to the operation of the hospital and the collection and disposition of the revenues derived from such operation;

(c) covenant as to the rights, liabilities, powers and duties arising from the pledge of any covenant and agreement into which it may enter in authorizing and issuing the bonds;

(d) covenant and agree to carry such insurance on the hospital and the use and occupancy thereof as may be considered desirable, and in its discretion to provide that the cost of such insurance shall be considered a part of the expense of operating the hospital;

(e) fix charges and fees to be imposed in connection with and for the use of the hospital and the facilities supplied thereby, which charges and fees shall be considered to be income and revenues derived from the operation of the hospital, and to make and enforce such rules and regulations with reference to the use of the hospital for the accomplishment of the purposes of this act;

(f) appoint a trustee to act under the terms of the resolution authorizing the issuance of the revenue bonds;

(g) covenant against the issuance of any other obligations payable on a parity from the revenues to be derived from the hospital;

(h) make covenants other than and in addition to those herein expressly mentioned of such character as may be considered necessary or advisable to effect the purposes of this act.

All such agreements and covenants entered into by the commission and the board shall be binding in all respects upon the commission and the board and their officers, agents, employees, and upon their successors, and all such agreements and covenants shall be enforceable by appropriate action or suit at law or in equity which may be brought by any holder or holders of bonds issued hereunder against the commission, or board, or their officials, agents, employees, or their successors. The rents, charges and fees to be imposed under the provisions of this act shall not be limited by the provisions of any prior act.

History: L. 1984, ch. 98, § 20; July 1.



19-4621 Same; revenue bonds; deposit of proceeds.

19-4621. Same; revenue bonds; deposit of proceeds. The proceeds derived from the sale of the revenue bonds herein authorized shall be deposited to the credit of the commission in a bank, banks or other depositories designated by the commission and kept in a separate fund and used solely for the purpose for which the bonds are authorized. The commission is authorized to make all contracts and execute all instruments which in its discretion may be deemed necessary or advisable to provide for the purpose for which the bonds were issued, and to provide for the manner of disbursement of the funds for such purposes. Nothing contained in this act shall be construed as placing in the county general fund or other county fund any moneys collected under this act or requiring such action.

History: L. 1984, ch. 98, § 21; July 1.



19-4622 Same; revenue bonds; tax exemptions.

19-4622. Same; revenue bonds; tax exemptions. The interest on the revenue bonds issued under this act shall be exempt from all state, county and municipal taxation in the state of Kansas.

History: L. 1984, ch. 98, § 22; L. 2010, ch. 44, § 15; July 1.



19-4623 Same; revenue bonds; investment of proceeds.

19-4623. Same; revenue bonds; investment of proceeds. Any officer or officers, board or boards, having charge of any sinking fund or any other fund of the state of Kansas, or any department, agency or institution thereof, or any county, municipality or other public corporation or political subdivision, may invest such funds in bonds issued under the provisions of this act. Any bank, trust or insurance company organized under the laws of the state of Kansas may invest in revenue bonds issued under the provisions of this act. Such bonds shall also be approved as collateral security for the deposit of any public funds and for the investment of trust funds.

History: L. 1984, ch. 98, § 23; July 1.



19-4624 Same; title to property.

19-4624. Same; title to property. Title to any real or personal hospital property shall be vested in the county where the hospital is located.

History: L. 1984, ch. 98, § 24; July 1.



19-4625 Same; termination of operation; procedure; election; disposition of property; abolition of board; transfer of moneys to county.

19-4625. Same; termination of operation; procedure; election; disposition of property; abolition of board; transfer of moneys to county. Any commission may close and terminate operation of a county hospital in accordance with the following provisions:

(a) Whenever the commission maintaining and operating the hospital shall determine, by resolution, that it is in the best interest of the county that operation of the hospital should be closed and terminated, or whenever a petition signed by not less than 5% of the qualified electors of a county requesting that operation of the hospital be closed and terminated is filed with the county clerk, there shall be submitted a proposition authorizing the same to the qualified electors of the county at the next regular county election or, if no regular county election is to be held within six months from the date of adoption of the resolution or filing of the petition, at a special election called for the purpose of submitting such proposition. If a majority of the votes cast on the proposition are in favor thereof, the commission shall perform all acts necessary to close and terminate the operation of the county hospital.

(b) If a majority of the votes cast at the election are in favor of the proposition submitted under the provisions of subsection (a), the commission may sell or donate and transfer and convey such hospital and all real and personal property owned by such county and used in connection with the operation of the hospital to a city in or near which the hospital is located subject to the approval and acceptance of such city, or to a hospital district established for such purpose, or to a nonprofit corporation to be owned, managed, maintained and operated as a hospital by such city, hospital district or corporation, or may dispose of all such real and personal property as authorized by law for the disposition of other county property. If the proposition submitted under subsection (a) fails to receive a majority of the votes cast in favor thereof, the county hospital shall be continued in operation.

(c) The commission and the board shall continue to pay the normal and usual operating expenses of the hospital, including such maintenance and repairs as are certified by the state fire marshal or the secretary of health and environment as being necessary for the safety of persons admitted to the hospital, until such time as operation of the hospital is terminated.

(d) The board of any hospital closed under the provisions of this section, is hereby abolished. The balance of any moneys remaining in any fund of the county hospital after termination of its operation and after payment and performance of any obligation thereof shall be transferred to the county general fund. Any records of a county hospital remaining after the closing and termination of operation thereof shall be transferred to the custody of the county clerk.

History: L. 1984, ch. 98, § 25; July 1.



19-4626 Same; no-fund warrants; purpose; procedure; tax levy.

19-4626. Same; no-fund warrants; purpose; procedure; tax levy. (a) During any budget year, the board of county commissioners is hereby authorized to issue no-fund warrants for the purpose of raising money for financing any insufficiency in the operation and maintenance budget of the hospital during such year and is hereby authorized to expend such money for such purposes. In no case shall the amount of no-fund warrants issued under this section exceed the amount deemed necessary for such purposes. Warrants issued under this section shall be issued, registered, redeemed and shall bear interest in the manner prescribed by K.S.A. 79-2940, and amendments thereto.

Prior to the issuance of any no-fund warrants under the authority of this section, the board of county commissioners shall cause to be published once in a newspaper of general circulation within the county a notice of the intention of such board to issue such no-fund warrants. If within 60 days after the publication of such notice, a petition requesting an election on the question of the issuance of the no-fund warrants signed by not less than 5% of the qualified electors residing within the county is filed with the county election officer, the board of county commissioners shall be required to submit the question of the issuance of such no-fund warrants at an election held under the provisions of the general bond law.

(b) Whenever no-fund warrants are issued under the authority of this section, the board of county commissioners each year shall make a tax levy, in addition to the tax levy authorized under K.S.A. 19-4606, and amendments thereto, sufficient to pay not less than 25% of the total amount of the warrants issued under this section and the interest thereon until all of the warrants and the interest thereon has been paid. If there is money available from the operation of the hospital over and above the amount needed for the adopted budget, such money shall be used to pay for such warrants and the interest thereon, and the tax levy shall be only the difference, if any, between the money available to pay for such warrants and the interest thereon each year and the amount of the warrants and interest thereon to be paid each year.

(c) The provisions of this section shall be deemed supplemental to K.S.A. 19-4601 et seq., and amendments thereto.

History: L. 1988, ch. 370, § 1; July 1.






Article 47 CODE FOR THE ENFORCEMENT OF COUNTY CODES AND RESOLUTIONS

19-4701 Citation of act.

19-4701. Citation of act. The provisions of K.S.A. 19-4701 through 19-4738 may be cited as the code for the enforcement of county codes and resolutions.

History: L. 1988, ch. 102, § 5; April 21.



19-4702 Scope.

19-4702. Scope. This code governs the practice and procedure for the law enforcement and prosecution of county codes and resolutions in the district court as authorized under the provisions of K.S.A. 19-101d, and amendments thereto.

History: L. 1988, ch. 102, § 6; April 21.



19-4703 Intent; construction; procedure not provided for.

19-4703. Intent; construction; procedure not provided for. This code is intended to provide for the just determination of violations of county codes and resolutions. Its provisions shall be construed to secure simplicity in procedure, fairness in administration and the elimination of unjustifiable expense and delay. If no procedure is provided by this code, the court shall proceed in any lawful manner consistent with any applicable law and not inconsistent with this code.

History: L. 1988, ch. 102, § 7; April 21.



19-4704 District court; jurisdiction.

19-4704. District court; jurisdiction. The district court shall have jurisdiction to hear and determine cases under the procedures prescribed in this act for violation of all county codes and resolutions, but this code shall not apply to nor be utilized for the prosecution of any action which is defined as a traffic offense.

History: L. 1988, ch. 102, § 8; April 21.



19-4705 Presiding judge; compensation.

19-4705. Presiding judge; compensation. Any action brought in accordance with the code shall be presided over by a district court judge designated by the chief judge of the district court presiding in the county or a judge pro tem who shall be appointed by and serve at the pleasure of the chief judge of the district court presiding in the county, in accordance with the provisions of subsection (e) of K.S.A. 20-310a, and amendments thereto. If a judge pro tem presides over such action, such judge pro tem shall receive a salary and other compensation set by resolution of the board of county commissioners and paid from the revenues of the county general fund or other fund established for the purpose of financing the costs of enforcement and prosecution of violations of county codes and resolutions pursuant to the code. If a district court judge presides over such action, such district court judge shall not be entitled to any additional compensation or expense payments.

History: L. 1988, ch. 102, § 9; L. 1999, ch. 57, § 5; July 1.



19-4706 Prosecution of actions.

19-4706. Prosecution of actions. The county counselor, such counselor's designee or such other attorney as the board of county commissioners shall specifically designate shall prosecute all actions brought pursuant to the code.

History: L. 1988, ch. 102, § 10; April 21.



19-4707 Cost of enforcement; assessment; disposition.

19-4707. Cost of enforcement; assessment; disposition. (a) Except as provided in subsection (b), no person shall be assessed costs for enforcement and prosecution of violations of county codes and resolutions pursuant to this code, except for witness fees and mileage as set forth in K.S.A. 19-4726, and amendments thereto.

(b) The court shall assess as a cost in each case filed for violations of county codes and resolutions, a $20 assessment. The judge or clerk of the court shall remit $2 of such assessments received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount of the remittance in the state treasury and credit 50% to the protection from abuse fund established pursuant to K.S.A. 74-7325, and amendments thereto, and 50% to the crime victims assistance fund established pursuant to K.S.A. 74-7334, and amendments thereto. The remaining additional court costs shall be paid over to the county treasurer of the county where they are imposed for deposit in the county general fund.

History: L. 1988, ch. 102, § 11; L. 1994, ch. 335, § 3; L. 1996, ch. 234, § 8; L. 2001, ch. 5, § 67; L. 2002, ch. 199, § 3; July 1.



19-4708 Definitions.

19-4708. Definitions. As used in this act:

(a) "Accused person" means a person, corporation or other legal entity accused by a complaint of the violation of a county code or resolution.

(b) "Arraignment" means the formal act of calling the person accused of violating a county code or resolution before the district court to inform the person of the offense with which the person is charged, to ask the person whether the person is guilty or not guilty and, if guilty, to impose fines and penalties.

(c) "Arrest" means the taking of a person into custody. The giving of a notice to appear is not an arrest.

(d) "Code enforcement officer" means any person who is appointed to administer or enforce county codes or resolutions adopted by the board of county commissioners and who are designated by resolution of such board as responsible code enforcement officials.

(e) "Complaint" means a sworn written statement, or a written statement by a law enforcement officer or code enforcement officer, of the essential facts constituting a violation of a county code or resolution.

(f) "County counselor" is the county counselor as appointed by the board of county commissioners or the county counselor's designee, or for the purposes of this act, such attorney as the board of county commissioners shall specifically designate.

(g) "Law enforcement officer" means any person who by virtue of office or public employment is vested by law with a duty to maintain public order and to make arrests for violation of the laws of the state of Kansas or resolutions of any county thereof, except such term shall not include code enforcement officers.

(h) "Notice to appear" is a written notice to a person accused by a complaint of having violated a county code or resolution to appear at a stated time and place to answer to the charge of the complaint.

(i) "Subpoena" is a process issued by the court to cause a witness to appear and give testimony at a time and place therein specified.

(j) "Traffic offense" is a violation of a county code or resolution that proscribes or requires the same behavior as that proscribed or required by the uniform act regulating traffic on highways, except such term shall not include any violation concerning parking in a prohibited area, abandonment of a motor vehicle or operation of a motor vehicle on property owned by the county.

(k) "Warrant" is a written order made by a judge directed to any law enforcement officer, commanding the officer to arrest the person named or described in it.

History: L. 1988, ch. 102, § 12; April 21.



19-4709 Commencement of prosecution.

19-4709. Commencement of prosecution. The prosecution for the violation of county codes and resolutions pursuant to this code shall be commenced by the filing of a complaint with the district court.

History: L. 1988, ch. 102, § 13; April 21.



19-4710 Complaint; sufficiency.

19-4710. Complaint; sufficiency. A complaint shall be in writing and shall be signed by the complainant. More than one violation may be charged in the same complaint. A complaint shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council.

History: L. 1988, ch. 102, § 14; L. 2006, ch. 62, § 1; July 1.



19-4711 Service of complaint and notice to appear.

19-4711. Service of complaint and notice to appear. A copy of the complaint shall be served, together with a notice to appear, by a law enforcement officer or code enforcement officer upon the accused person, and forthwith, the complaint shall be filed with the district court, except that a complaint may be filed initially with the district court pursuant to this code, and if so filed, a copy of the complaint shall forthwith be delivered to the county counselor. The county counselor shall cause to be issued a notice to appear.

If a county counselor fails to cause a notice to appear on a complaint initially filed with the district court pursuant to this code, the judge, upon affidavits filed with such judge alleging the violation of a county code or resolution, may order the county counselor to institute proceedings against any person.

History: L. 1988, ch. 102, § 15; April 21.



19-4712 Notice to appear; contents; sufficiency.

19-4712. Notice to appear; contents; sufficiency. A notice to appear shall describe the offense charged, shall summon the accused person to appear, shall contain a space in which the accused person may agree, in writing, to appear at a time not less than five days after such notice to appear is given, unless the accused person shall demand an earlier hearing. A notice to appear may be signed by a judge, the clerk of the district court, the county counselor, or any law enforcement officer or code enforcement officer.

A notice to appear shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council.

History: L. 1988, ch. 102, § 16; L. 2006, ch. 62, § 2; July 1.



19-4713 Uniform complaint and notice to appear; sufficiency.

19-4713. Uniform complaint and notice to appear; sufficiency. In all cases a complaint and notice to appear may be made in the form of the uniform complaint and notice to appear which shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council.

History: L. 1988, ch. 102, § 17; L. 2006, ch. 62, § 3; July 1.



19-4714 Notice to appear; when used.

19-4714. Notice to appear; when used. A notice to appear shall be used in all cases involving the violation of a county code or resolution.

History: L. 1988, ch. 102, § 18; April 21.



19-4715 Same; service; procedure; verification, sufficiency.

19-4715. Same; service; procedure; verification, sufficiency. The notice to appear shall be served upon the accused person by delivering a copy to such person personally, or by leaving it at the dwelling house of the accused person or usual place of abode with some person of suitable age and discretion then residing therein, or by mailing it to the last known address of such person. A notice to appear may be served by any law enforcement officer or code enforcement officer within the state and, if mailed, shall be mailed by a law enforcement officer or code enforcement officer or the clerk of the district court. Upon service by mail, the law enforcement officer or code enforcement officer or the clerk of the district court shall execute a verification to be filed with a copy of the notice to appear. Such verification shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council.

History: L. 1988, ch. 102, § 19; L. 2006, ch. 62, § 4; July 1.



19-4715a Electronic citations.

19-4715a. Electronic citations. (a) As used in this section:

(1) "Electronic citation" means a charging citation, complaint or notice to appear which is prepared by a law enforcement officer in an electronic data device with intent that the data collected will be electronically filed with a court as provided in K.S.A. 19-4709 through 19-4715, and amendments thereto, for prosecution of a violation of a county code or resolution. The data elements collected shall conform to the requirements of K.S.A. 19-4709 through 19-4715, and amendments thereto, or the requirements of the secretary of revenue or the secretary's designee pursuant to K.S.A. 79-3393, and amendments thereto, as applicable.

(2) "Electronic citation system" means the device, database or computer software used to create, store, transmit or exchange the data included in an electronic citation.

(3) "Electronic signature" means an electronic signature having legal effect pursuant to the Kansas uniform electronic transaction act, K.S.A. 16-1601 et seq., and amendments thereto.

(b) For purposes of an electronic citation, including the notice to appear and complaint, issued under this section, an electronic signature indicated by the law enforcement officer's typed name, agency and agency identification number has the same effect and is as sufficient as a manual signature as required pursuant to K.S.A. 19-4710, 19-4712, 19-4715, subsection (b) of 22-3201 or 79-3393, and amendments thereto.

(c) A notice to appear, complaint or citation as provided in K.S.A. 19-4709 through 19-4715 or 79-3393, and amendments thereto, shall be deemed to be written if on a paper form or in a document printed from an electronic citation system.

(d) For purposes of signing a notice to appear as provided in K.S.A. 8-2107 and 19-4712, and amendments thereto, a person being charged by a law enforcement officer shall be deemed to have signed the notice to appear if the person physically signs the paper notice to appear or, in the case of an electronic citation, verbally acknowledges that the person promises to appear on or before the date set at or with the designated court. To secure a verbal promise to appear, the law enforcement officer shall ask, "Do you agree to appear at the              court on or before     (date)    ?" The officer shall accurately record the response of the person being charged as: Yes, no or no response.

(e) This section shall be part of and supplemental to the code for enforcement of county codes and resolutions.

History: L. 2010, ch. 56, § 3; July 1.



19-4716 Schedule of fines for violations; waiver of right to trial; voluntary appearance; plea of guilty or no contest.

19-4716. Schedule of fines for violations; waiver of right to trial; voluntary appearance; plea of guilty or no contest. (a) The board of county commissioners shall establish a schedule of fines which shall be imposed for violations of county codes and resolutions. Any fine established shall be within the minimum and maximum allowable fines established by county resolutions for such offenses by the board of county commissioners.

(b) A person charged with the violation of a county code or resolution contained in a schedule of fines established under subsection (a) shall, except as provided in subsection (c), appear at the place and time specified in the notice to appear. If the person enters an appearance, waives right to trial, pleads guilty or no contest, the fine shall be no greater than that specified in the schedule.

(c) Prior to the time specified in the notice to appear, a person charged with the violation of a county code or resolution contained in a schedule of fines established under subsection (a) may enter an appearance, waive right to trial, plead guilty or no contest and pay the fine for the violation as specified in the schedule. At the election of the person charged, such appearance, waiver, plea and payment may be made by any means accepted by the court. The complaint shall not have been complied with if a payment is not honored for any reason, or the fine is not paid in full prior to the time specified in the notice to appear. When a person charged with violating a county code or resolution on a schedule of fines makes payment without executing a written waiver of right to trial and plea of guilty or no contest, the payment shall be deemed such an appearance, waiver of right to trial and plea of no contest.

The judge may authorize the clerk of the district court or some other person to accept by mail, in person or other means as ordered by the court, such voluntary appearance, plea of guilty or no contest and payment of the fine imposed by the schedule.

The schedule of fines and persons authorized to accept such pleas shall be conspicuously displayed in the office where such voluntary appearance, plea of guilty and payment of fine occurs.

(d) No person who violates a county code or resolution and is prosecuted under this code shall be imprisoned for such violation.

History: L. 1988, ch. 102, § 20; L. 2010, ch. 70, § 2; July 1.



19-4717 Time of plea.

19-4717. Time of plea. Every person charged with violation of a county code or resolution shall receive a copy of the complaint, and shall not be required to plead until such person shall have had a reasonable time to examine such complaint, to obtain counsel and to determine such person's plea.

History: L. 1988, ch. 102, § 21; April 21.



19-4718 Appearance of accused person.

19-4718. Appearance of accused person. (a) The judge may compel the appearance of an accused person. Upon verified application of the attorney prosecuting any complaint or upon a finding of cause by the court that any accused person has or will fail to appear on any summons and notice to appear, the judge may:

(1) Issue an order to appear in the manner provided in K.S.A. 19-4715, and amendments thereto, for notices to appear, which shall then be punishable by a contempt citation should the person fail to comply with the order;

(2) order the posting of an appearance bond in the manner provided under K.S.A. 12-4301 et seq., and amendments thereto; or

(3) issue a bench warrant compelling the appearance of the accused person before the court.

(b) In addition to the procedures provided in K.S.A. 19-4716, and amendments thereto, the judge, upon request, may permit appearance, pleas and satisfaction of the judgment and sentence of the court by counsel or by mail.

History: L. 1988, ch. 102, § 22; L. 1992, ch. 83, § 1; April 23.



19-4719 Time of arraignment.

19-4719. Time of arraignment. Accused persons shall be arraigned:

(a) At the time specified in the notice to appear; or

(b) if no date be specified, then on the earliest date when the court convenes.

History: L. 1988, ch. 102, § 23; April 21.



19-4720 Arraignment.

19-4720. Arraignment. Arraignment shall be conducted in open court by stating to the accused person the substance of the charge and calling upon such person to plead thereto. Arraignment for purposes of accepting plea of not guilty may be accomplished by telephone, mail or appearance by counsel.

History: L. 1988, ch. 102, § 24; April 21.



19-4721 Pleas; refusal to plead.

19-4721. Pleas; refusal to plead. (a) A plea of guilty is an admission of the charge and every material fact alleged therein.

(b) A plea of no contest is a formal declaration that the accused person does not contest the charge. When such a plea is entered, a finding of guilty may be adjudged thereon. The plea cannot be used against the accused person as an admission in any other action based on the same act.

(c) A plea of not guilty denies and puts into issue every material fact alleged in the charge.

(d) If the accused person refuses to plead, the court shall enter a plea of not guilty.

History: L. 1988, ch. 102, § 25; April 21.



19-4722 Procedure upon plea of guilty.

19-4722. Procedure upon plea of guilty. If the accused person pleads guilty, the judge may hear evidence touching on the nature of the case, or otherwise ascertain the facts thereof, and after such hearing, may refuse to accept the plea or may accept the plea, assess the punishment and enter the proper judgment.

History: L. 1988, ch. 102, § 26; April 21.



19-4723 Criminal procedure code, applicable; motions.

19-4723. Criminal procedure code, applicable; motions. The Kansas code of criminal procedure shall govern, insofar as applicable, the filing and disposition of motions. Motions may be oral or written.

History: L. 1988, ch. 102, § 27; April 21.



19-4724 Continuances.

19-4724. Continuances. The judge may grant a continuance of the trial or any hearing upon a showing of good cause, except as set out in K.S.A. 19-4727.

History: L. 1988, ch. 102, § 28; April 21.



19-4725 Discovery; depositions.

19-4725. Discovery; depositions. The accused person shall be permitted to inspect all matters relevant to the case. Depositions shall not be taken or used except by written agreement of both parties filed with the court or by order of the court upon such conditions as the court may prescribe.

History: L. 1988, ch. 102, § 29; April 21.



19-4726 Subpoenas; witnesses' expenses; abuse of subpoenas.

19-4726. Subpoenas; witnesses' expenses; abuse of subpoenas. All parties shall be entitled to the use of subpoenas to compel attendance of witnesses within the state. The judge or clerk of the district court shall issue a subpoena which may be served by any law enforcement officer or code enforcement officer upon the named person. Disobedience may constitute contempt.

Fees and mileage of witnesses shall be $2.50 per day or any part thereof for an appearance and $.10 per mile actually driven beyond 10 miles. The fees and mileage for the attendance of witnesses shall be paid by the party calling the witnesses, except that if an accused person is found not guilty, the county shall pay all such expenses. The judge may direct that fees and mileage of witnesses subpoenaed by the accused person be charged against such person, if the judge finds that there has been an abuse of the use of subpoenas by the accused person.

History: L. 1988, ch. 102, § 30; April 21.



19-4727 Plea of not guilty; trial; time; continuance.

19-4727. Plea of not guilty; trial; time; continuance. An accused person entering a plea of not guilty, or for whom the court entered a plea of not guilty, shall be tried on the earliest practical day set by the court, unless trial is continued for good cause.

History: L. 1988, ch. 102, § 31; April 21.



19-4728 Trial.

19-4728. Trial. All trials under this code shall be conducted before a judge and an accused person shall not have a right to have such person's trial conducted before a jury.

History: L. 1988, ch. 102, § 32; April 21.



19-4729 Same; order of presentation.

19-4729. Same; order of presentation. The order of trial shall be:

(a) Opening statement of prosecution, unless waived;

(b) evidence by the prosecution;

(c) opening statement of accused person, unless waived;

(d) evidence by the accused person, unless waived;

(e) rebuttal evidence, unless waived; and

(f) closing arguments, unless waived.

History: L. 1988, ch. 102, § 33; April 21.



19-4730 Evidence.

19-4730. Evidence. The rules of evidence prescribed in the code of civil procedure shall apply to this code.

History: L. 1988, ch. 102, § 34; April 21.



19-4731 Amendments to complaint.

19-4731. Amendments to complaint. Amendments to the complaint may be permitted by the court before trial. Once the trial commences, the court may permit a complaint to be amended before judgment, if no additional or different offense is charged, and if substantial rights of the accused person are not prejudiced.

History: L. 1988, ch. 102, § 35; April 21.



19-4732 Joinder of two or more accused persons.

19-4732. Joinder of two or more accused persons. Where two or more persons are separately or jointly accused by a complaint of a violation of a county code or resolution arising from the same general state of circumstances, such persons may be tried separately or jointly, except that where an accused person requests, such person shall be tried separately.

History: L. 1988, ch. 102, § 36; April 21.



19-4733 Judgment.

19-4733. Judgment. If the accused person is found not guilty, judgment shall be rendered immediately. If the accused person is found guilty, the court shall render judgment without unreasonable delay, assess fines or penalties and provide for immediate payment of such fines or penalties or for not more than 24 hours from the time that judgment is rendered.

History: L. 1988, ch. 102, § 37; April 21.



19-4734 Judgment entered on docket.

19-4734. Judgment entered on docket. When a judgment is rendered, the judge or clerk of the district court shall enter such judgment on the docket. The omission of this duty shall not affect the validity of the judgment.

History: L. 1988, ch. 102, § 38; April 21.



19-4735 Fine; statement of amount and manner of payment; failure to pay.

19-4735. Fine; statement of amount and manner of payment; failure to pay. When a fine is levied as punishment, the judge or clerk of the district court shall issue a statement setting forth the amount of the fine and the manner of payment. Failure to pay in the manner specified may constitute contempt of court.

History: L. 1988, ch. 102, § 39; April 21.



19-4736 Judgment set aside, when; correction of errors.

19-4736. Judgment set aside, when; correction of errors. The judge, on motion of the accused person or on the judge's own motion, shall set aside a judgment if the complaint does not charge a violation of a county code or resolution, or if the court was without jurisdiction of the offense. The motion for setting aside the judgment shall be made within 10 days after the finding of guilty, or within such further time as the court may fix during the ten-day period. Clerical mistakes in judgments or orders may be corrected by the court at any time.

History: L. 1988, ch. 102, § 40; April 21.



19-4737 Appeal; procedure.

19-4737. Appeal; procedure. (a) An appeal may be taken from any judgment under the code for the enforcement of county codes and resolutions. All appeals shall be by notice of appeal specifying the party or parties taking the appeal and the order, ruling, decision or judgment complained of and shall be filed with the clerk of the district court within 10 days after entry of judgment. All appeals shall be tried and determined de novo before a district judge, other than the judge from which the appeal is taken. The provisions of K.S.A. 60-2002 and K.S.A. 61-3202, and amendments thereto, shall be applicable to actions appealed pursuant to this subsection. The appealing party shall cause notice of the appeal to be served upon all other parties to the action in accordance with the provisions of K.S.A. 60-205, and amendments thereto. An appeal shall be perfected upon the filing of the notice of appeal. When the appeal is perfected, the clerk of the court or the judge from which the appeal is taken shall refer the case to the chief judge for assignment in accordance with this section. All proceedings for the enforcement of any judgment under the code for the enforcement of county codes and resolutions shall be stayed during the time within which an appeal may be taken and during the pendency of an appeal, without the necessity of the appellant filing a supersedeas bond.

(b) Any order, ruling, decision or judgment rendered by a district judge on an appeal taken pursuant to subsection (a) may be appealed in the manner provided in article 21 of chapter 60 of the Kansas Statutes Annotated.

History: L. 1988, ch. 102, § 41; L. 1999, ch. 57, § 6; L. 2000, ch. 161, § 102; Jan. 1, 2001.



19-4738 Forms.

19-4738. Forms. Forms to be utilized under the code for the enforcement of county codes and resolutions shall be set forth by the judicial council.

History: L. 1988, ch. 102, § 42; L. 2006, ch. 62, § 5; July 1.



19-4739 Contempt of court order for failing to appear after service of notice; bench warrant issued and served; appearance bond.

19-4739. Contempt of court order for failing to appear after service of notice; bench warrant issued and served; appearance bond. If a person who is a resident of this state is charged with a violation of a county code or resolution and such person fails to appear after service of notice to appear, then the judge having jurisdiction to hear the complaint may apply in the district court of the county to cite the accused person with contempt of court and may issue or have issued a bench warrant compelling the accused person to appear before the court to plead upon the charge and the citation for contempt. Any law enforcement officer of any county or any city in this state may serve the bench warrant issued for the person and may collect from the person a cash appearance bond in the amount stated in the warrant upon the request of the law enforcement agency of the county in which the warrant was issued. Any appearance bond collected pursuant to this section shall be forwarded to the clerk of the court in the county in which the alleged violation was committed.

History: L. 1992, ch. 83, § 3; April 23.






Article 48 CRIME VICTIMS RESTITUTION

19-4801 Short title.

19-4801. Short title. The provisions of K.S.A. 19-4801 through 19-4811 and 74-7305[*] may be cited as the property crime restitution and compensation act.

History: L. 1990, ch. 321, § 2; July 1.

* Reference to 74-7305 is apparently erroneous; remainder should presumably refer to K.S.A. 19-4801 through 19-4812.



19-4802 Definitions.

19-4802. Definitions. As used in K.S.A. 19-4801 through 19-4811 and 74-7305[*]:

(a) "Commission" means board of county commissioners;

(b) "crime" or "property crime" means an act made criminal by state, county or municipal penal codes and which does not constitute criminally injurious conduct as defined in subsection (e) of K.S.A. 74-7301, and amendments thereto;

(c) "collateral source" means the same as defined in subsection (d) of K.S.A. 74-7301, and amendments thereto;

(d) "local board" means a county property crime compensation board;

(e) "local fund" means a county property crime compensation fund;

(f) "loss" means out of pocket damage sustained by a victim against whom a crime has been committed, but does not include collateral sources;

(g) "property crime compensation board" means an entity created by a commission, or through an interlocal agreement pursuant to K.S.A. 12-2901 et seq., and amendments thereto, an entity created by a group of counties, to administer this act; and

(h) "victim" means an individual who suffers loss as a result of the commission of a crime, loss due to the good faith effort of any individual person to prevent a crime or loss due to the good faith effort of any individual person to apprehend a person suspected of engaging in a crime; where the context so requires, "victim" includes those persons filing a claim at the request of and on behalf of the victim, or the actual owner of property interests which were the subject of the crime.

History: L. 1990, ch. 321, § 3; July 1.

* Reference to 74-7305 is apparently erroneous; remainder should presumably refer to K.S.A. 19-4801 through 19-4812.



19-4803 Property crime compensation; establishment of fund and board.

19-4803. Property crime compensation; establishment of fund and board. (a) A commission may establish a special revenue fund to implement this act. Such fund shall be the county's property crime compensation fund.

(b) Moneys in such fund shall be used only pursuant to authority granted in this act. Money appropriated or received in one fiscal year for use in the local fund pursuant to this act may be spent in the same or subsequent fiscal years.

(c) In conjunction with recommendations by the county or district attorney, a commission establishing a local fund under this section shall appoint a three-person local board to administer the local fund. Such local board shall from time to time review and make recommendations to the commission regarding amounts to be awarded under this act. Local board members appointed by the commission shall be residents of the county. Payments from the fund shall be made pursuant to warrant and shall be approved by the commission at a regularly scheduled meeting.

(d) A local board may apply for, receive or accept money from any source, including financial contributions from inmates as provided by subsection (b) of K.S.A. 75-5211, and amendments thereto, for the purposes specified in this act. Upon receipt of any such money, at least monthly the commission shall cause all amounts received to be remitted to the county treasurer and deposited in and credited to the local fund.

(e) A commission may appropriate funds from other revenue sources to the local fund for use pursuant to this act.

History: L. 1990, ch. 321, § 4; July 1.



19-4804 Compensation; conditions and limitations; restitution not precluded.

19-4804. Compensation; conditions and limitations; restitution not precluded. (a) An application for compensation shall be made in the manner and form prescribed by the state crime victims compensation board. A victim may seek compensation under this act whether or not an offender has been charged with the crime which results in the victim's loss.

(b) Compensation may not be awarded unless the crime has been reported to an appropriate law enforcement agency within 72 hours after its discovery and the claim has been filed with the local board within 60 days after the filing of such report, unless the local board finds there was good cause for the failure to report such crime within the time required.

(c) Compensation may not be awarded to a victim who was the offender or an accomplice of the offender and may not be awarded to another person if the award would unjustly benefit the offender or accomplice.

(d) Compensation may not be awarded unless the local board finds the victim has fully cooperated with appropriate law enforcement agencies. The local board may deny, withdraw or reduce an award of compensation for noncooperativeness.

(e) Compensation otherwise payable to a victim shall be diminished:

(1) To the extent, if any, that the economic loss upon which the victim's claim is based is recouped from other persons, including collateral sources; or

(2) to the extent a local board deems reasonable because of the contributory misconduct of the victim.

(f) Compensation may be awarded only if the local board finds a genuine need is present.

(g) No compensation payment may exceed $500 if the property crime results in a felony charge. If the crime is committed by a juvenile, whether this subsection applies shall be determined on the basis of whether a felony would be charged had the offender been an adult.

(h) No compensation payment may exceed $250 if the property crime results in a misdemeanor or traffic charge. If the crime is committed by a juvenile, whether this subsection applies shall be determined on the basis of whether a misdemeanor would be charged had the offender been an adult. If the original crime charged was a felony and through plea negotiations the adult or juvenile offender is charged with and pleads guilty or nolo contendere to a misdemeanor, in the discretion of the local board, subsection (g) limits may apply to the compensation payment.

(i) If extraordinary circumstances are present and subject to the requirements imposed by subsection (c) of K.S.A. 19-4803, and amendments thereto, the local board may exceed the amounts in subsections (g) and (h).

(j) Compensation for work loss or personal injury due to criminally injurious conduct shall be governed by K.S.A. 74-7301 et seq., and amendments thereto, and rules and regulations promulgated by the state crime victims compensation board for that purpose. No local board may duplicate compensation for criminally injurious conduct through payments under this act.

(k) The local board may determine a floor amount of compensation which would be administratively wasteful. Once such an amount is chosen it shall be made public and must be uniformly applied to all persons filing claims with the local board.

(l) The local board may provide written policy for the handling of an expedited claims process where prompt assistance and payment of services needed to repair property damage is needed to thwart the possibility of the onset of illness or disease to the victim or victim's family, and where the victim has no other means of paying for such services.

(m) No award made pursuant to this act shall be subject to execution, attachment, garnishment or other legal process, except that an award for allowable expenses shall not be exempt from a claim of a creditor to the extent the creditor has provided products, services or accommodations the costs of which are included in the payment made pursuant to this act.

(n) No assignment or agreement to assign any right to compensation for loss under this act shall be enforceable in this state.

(o) No local fund shall pay any single individual or such individual's immediate family member compensation on more than two claims within a given fiscal year.

(p) No claim shall be allowed unless the crime charged is pursuant to article 37 of chapter 21 of Kansas Statutes Annotated, prior to their repeal, or article 58 of chapter 21 of the Kansas Statutes Annotated, or subsection (a)(6) of K.S.A. 2015 Supp. 21-6412, and amendments thereto, or similar crimes in county or municipal penal codes. If the crime charged is pursuant to K.S.A. 21-3707, 21-3708, 21-3722, 21-3725, 21-3734, 21-3736, 21-3737, 21-3739, 21-3748, 21-3749, 21-3750, 21-3753, 21-3754 and 21-3756, prior to their repeal, and K.S.A. 2015 Supp. 21-5806, 21-5815, subsection (a) of 21-5817, 21-5820, 21-5821, 21-5830, 21-5831, 21-5832 and 21-5837, and amendments thereto, no claim for compensation under this act shall be allowed. In addition to claims that may be made for criminally injurious conduct with the state crime victims compensation board, a claim for compensation for property damage may be allowed under this act for crimes charged under K.S.A. 21-3418, 21-3426 or 21-3427, prior to their repeal, and K.S.A. 2015 Supp. 21-5420 or 21-6418, and amendments thereto.

(q) Payment or payments made from a local fund under this act shall not limit, impair or preclude the ability of a court or the prisoner review board to order restitution, and prescribe the manner and conditions of payment of restitution, as allowed by law.

History: L. 1990, ch. 321, § 5; L. 2000, ch. 119, § 1; L. 2011, ch. 91, § 9; L. 2012, ch. 16, § 2; July 1.

Section was amended by L. 2011, ch. 30, § 108, but that version was repealed by L. 2011, ch. 91, § 41.



19-4805 Award of compensation, when; no rights conferred; civil immunity.

19-4805. Award of compensation, when; no rights conferred; civil immunity. (a) Within the limits of revenues available to a local fund, a local board may award compensation for actual out of pocket economic loss arising from a property crime if the local board is satisfied by a preponderance of the evidence that the requirements for compensation have been met.

(b) Compensation from a local board is not a right, nor may this act be construed to confer a right upon anyone. Amounts awarded under this act, if any, are subject to the sole discretion of a majority vote of the local board. No person shall be civilly liable for any act or decision associated with the process of investigating, determining or recommending an amount of money to be awarded under this act unless such act or decision otherwise amounts to criminal conduct.

History: L. 1990, ch. 321, § 6; July 1.



19-4806 Priority of competing claims.

19-4806. Priority of competing claims. When two or more claims are filed for limited funds available, a local board shall give priority first to victim loss incurred from crimes where prosecutions result, second to crimes where restitution is authorized as part of a diversion agreement and then to all other victim claims.

History: L. 1990, ch. 321, § 7; July 1.



19-4807 Restitution awards; order; payment; reimbursement of fund.

19-4807. Restitution awards; order; payment; reimbursement of fund. (a) All restitution awards ordered by any court after the effective date of this act shall comply with administrative order No. 41 of the supreme court of Kansas. In addition to crediting restitution or reparation payments through the district court to pay for docket fees, costs, fines, reparations, restitution or attorney fees for indigent defendants, if a payment is made from a local board, upon application by the local board to the clerk of the district court, the clerk shall from restitution amounts received pay to the local board an amount equal to the sum or sums actually advanced to the victim by the local board, except that such amounts paid by the clerk shall not exceed the amounts fixed in subsections (g) or (h) of K.S.A. 19-4804.

(b) Victims may elect to receive as payment for part or all of their out of pocket loss from the local fund and the balance from the offender under court-ordered restitution.

(c) Any money recovered on behalf of the local board pursuant to subsections (a) or (d) shall be deposited in and credited to the local fund.

(d) If for any reason a victim receiving, or who is authorized to receive, restitution by court order leaves no forwarding address and after reasonable diligence the victim or the victim's family cannot be located by the clerk, restitution received pursuant to this section shall be remitted to the local fund, if any.

History: L. 1990, ch. 321, § 8; July 1.



19-4808 Notice of crime to victim compensation coordinator; information to be provided to victim.

19-4808. Notice of crime to victim compensation coordinator; information to be provided to victim. (a) Within seven days after the initial contact between the victim of a reported crime and the law enforcement agency investigating the crime, such agency shall notify the victim compensation coordinator[*] of the report of the crime and the name and address of the victim or victims.

(b) A law enforcement agency shall provide the following information to the victim:

(1) The availability of emergency and medical services numbers, if needed;

(2) the police report number, in writing;

(3) the address and telephone number of the prosecutor's office that the victim should contact to obtain information about victims' rights pursuant to K.S.A. 74-7333 and 74-7335, and amendments thereto;

(4) the name, address and telephone number of the local board and information about victim compensation benefits, if any local board has been appointed in the county;

(5) advise the victim that the details of the crime may be made public; and

(6) advise the victim of such victim's rights under K.S.A. 74-7333 and 74-7335, and amendments thereto.

(c) A law enforcement agency may adopt any procedure to transmit such information which substantially complies with the provisions of this section.

History: L. 1990, ch. 321, § 9; July 1.

* Reference should apparently be to the property crime compensation coordinator.



19-4809 Restitution payments; monitoring by district court; amount of restitution; modification, considerations.

19-4809. Restitution payments; monitoring by district court; amount of restitution; modification, considerations. (a) If a local fund is created pursuant to this act, the chief judge of the judicial district within which the county exists shall create a payments docket to monitor the payment of criminal restitution in criminal convictions ordered by judges in the district court in such county. Such restitution orders shall comply with administrative order No. 41 of the supreme court of Kansas. The chief judge may assign a judge or judges of the court to administer the payments docket. Such assigned judge may be a district judge, a district magistrate judge, or a judge pro tem. The assigned judge shall call the docket and review cases placed on such payments docket at least quarterly. Such assigned judge shall insure that required staff is monitoring the timely payment of reparation or restitution ordered, and take such action as is necessary to insure payment as allowed in administrative order No. 41 of the supreme court of Kansas.

(b) For good cause shown, if an offender is delinquent in payment of restitution, fines or court costs, the assigned judge may decrease the amount of restitution required to be paid.

(c) In determining the appropriate amount of restitution to be awarded in such a hearing or other steps the court may take to insure restitution is paid promptly, the court shall determine:

(1) The amount of money appropriate for full restitution to victims and interested collateral sources;

(2) whether the offender can pay by means other than cash;

(3) whether collateral, guarantors or other forms of copayment should be authorized;

(4) the delinquent offender's means to pay in full;

(5) the delinquent offender's means were adequately assessed in determining the original restitution award;

(6) the risk the offender poses for nonpayment of restitution; and

(7) the victim's desires concerning restitution payments.

History: L. 1990, ch. 321, § 10; L. 1999, ch. 57, § 7; July 1.



19-4810 Property crime compensation coordinator; appointment; duties.

19-4810. Property crime compensation coordinator; appointment; duties. The county or district attorney in any county where a local fund is created shall appoint a property crime compensation coordinator. The costs of such employee shall be paid by the county in a manner decided by the county commission. If more than one county contained within a judicial district desires to appoint a property crime compensation coordinator, the commissions may agree through an interlocal agreement pursuant to K.S.A. 12-2901 et seq., and amendments thereto, that one or more of such appointees may serve multiple counties.

The property crime compensation coordinator shall provide each victim who files a claim under this act the following information:

(a) Assistance in filling out applications for assistance;

(b) make preliminary investigations of such claim to insure a loss occurred;

(c) if the crime includes a personal injury, assist the victim in making a claim with the state crime victims compensation board;

(d) insure that prior to a sentencing hearing the county or district attorney has information sufficient to recommend an appropriate amount of restitution for the victim or other party which has suffered loss because of the commission of such crime;

(e) notify the local board whether the victim has cooperated fully with law enforcement agencies in prosecuting the crime;

(f) determine and recommend whether the victim desires to receive a lump-sum payment from the local board in lieu of restitution or desires full restitution paid directly by the criminal;

(g) work with court services and probation officers to track restitution payments ordered, and if a delinquency develops, to place such case on the payments docket for review;

(h) coordinate with court service officers or parole officers to insure offenders who are making restitution payments adhere to a payment plan;

(i) coordinate meetings of the local board or boards;

(j) recommend an amount of money to be paid by such local board or boards as compensation for each claim; and

(k) make annual reports on the progress of the program to the chief judge with recommendations for improving the program.

History: L. 1990, ch. 321, § 11; L. 1999, ch. 57, § 8; July 1.



19-4811 Property crime compensation funds; annual reports.

19-4811. Property crime compensation funds; annual reports. The chief judge shall, annually, cause to be compiled a report of the property crime compensation fund or funds existing within such judicial district and forward such report to the office of judicial administration by the first day of December of the year beginning the next full year after implementation of such local program. The office of judicial administration shall compile such reports submitted by chief judges, and send a composite report annually to the governor and the state legislature.

History: L. 1990, ch. 321, § 12; L. 1999, ch. 57, § 9; July 1.



19-4812 Duties of court services officers.

19-4812. Duties of court services officers. In addition to other duties prescribed by law, court services officers in judicial districts with local boards shall advise the property [crime] compensation coordinator if there is no compliance or undercompliance with a restitution plan ordered by a court.

History: L. 1990, ch. 321, § 13; July 1.



19-4813 Effective date.

19-4813. Effective date. The provisions of K.S.A. 19-4801 through 19-4812 shall take effect on and after January 1, 1991.

History: L. 1990, ch. 321, § 14; July 1.






Article 49 REDEVELOPMENT DISTRICT IN FEDERAL ENCLAVE; JOHNSON AND LABETTE COUNTIES

19-4901 Definition.

19-4901. Definition. As used in K.S.A. 19-4901 to 19-4907, inclusive, and amendments thereto, "board" or "board of county commissioners" means the board of county commissioners of Johnson county or the board of county commissioners of Labette county.

History: L. 2003, ch. 136, § 1; May 1.



19-4902 Establishment of redevelopment district; resolution of intent; contents.

19-4902. Establishment of redevelopment district; resolution of intent; contents. The board of county commissioners, by resolution, may establish a redevelopment district to cover and include all or any part or parts of the property located within a federal enclave in Johnson and Labette counties. Prior to establishing the redevelopment district, the board shall adopt a resolution stating its intent to create the district and the proposed adoption of a comprehensive master development plan for the property. The resolution of intent shall:

(a) Give notice that a public hearing will be held to consider adoption of the comprehensive master development plan for the property and establishment of the redevelopment district and stating the date, time and place for the hearing;

(b) describe the proposed boundaries of the redevelopment district; and

(c) describe the proposed master development plan and indicate where copies of the plan may be obtained and inspected. A copy of the resolution setting the public hearing shall be published once in the official county newspaper not less than one week nor more than two weeks preceding the date fixed for the public hearing, and copies of the resolution shall be sent by certified mail, return receipt requested, to each owner of land within the proposed district, to the board of education of any school district which does or would levy taxes on property in the proposed district, to the governing body of any city located within three miles of the boundaries of the proposed district, to the K-10 highway association, to the board of county commissioners of Douglas county and to the president of the Kansas development finance authority. Upon conclusion of the public hearing, the board, within 60 days, shall consider adoption of the comprehensive master development plan, and upon adoption of the plan, may establish the redevelopment district.

History: L. 2003, ch. 136, § 2; May 1.



19-4903 Same; establishment by Kansas development finance authority; intergovernmental agreements between authority and county; property acquisition and bond issuance for plan projects by statewide projects development corporation.

19-4903. Same; establishment by Kansas development finance authority; intergovernmental agreements between authority and county; property acquisition and bond issuance for plan projects by statewide projects development corporation. The board of county commissioners, with or without the establishment of a redevelopment district under K.S.A. 19-4901, and amendments thereto, on its own initiative or in cooperation with a redevelopment authority or one or more developers, may request and approve the establishment of a redevelopment district by the Kansas development finance authority pursuant to K.S.A. 74-8921 and 74-8922, and amendments thereto, covering all or any part or parts of property located within a federal enclave in Johnson and Labette counties. Upon establishment of such a redevelopment district, the Kansas development finance authority may enter into one or more intergovernmental agreements with the board of county commissioners to assist in the redevelopment of the property by the exercise of those powers contained in K.S.A. 74-8905, and amendments thereto, and in addition to those purposes stated in subsection (v) or K.S.A. 74-8904, and amendments thereto, the Kansas statewide projects development corporation may act to acquire and convey property and to issue bonds on behalf of Johnson or Labette county for redevelopment plan projects approved by the authority and Johnson or Labette county for the redevelopment district established to cover all or part of the property located within a federal enclave in Johnson and Labette counties.

History: L. 2003, ch. 136, § 3; May 1.



19-4904 Same; redevelopment authority, creation, members, powers and duties, acquisition of sunflower army ammunition plant, dissolution.

19-4904. Same; redevelopment authority, creation, members, powers and duties, acquisition of sunflower army ammunition plant, dissolution. (a) The board of county commissioners of Johnson county and the board of county commissioners of Labette county may create a redevelopment authority, which shall be composed and have such powers as the board may authorize and determine by resolution consistent with the provisions of this act.

(b) Any redevelopment authority created pursuant to subsection (a) of this section shall be composed of seven members appointed by the board of county commissioners, with at least three of the members being representatives of cities, townships or other local governmental entities located adjacent to the federal enclave property. Each member appointed to the redevelopment authority shall be a resident of the county and shall serve for a term consistent with the term of office for the board member making the appointment and until such member's successor is appointed and qualifies. In case of a vacancy in office, a member shall be appointed by the board in the same manner to fill the unexpired term.

Any member of the redevelopment authority may be removed by the board of county commissioners for the same cause justifying removal of any appointive officer.

Members of the redevelopment authority shall receive no compensation for their services but may be reimbursed for necessary expenses incurred in the performance of their duties.

(c) Upon creation, the redevelopment authority shall be a body corporate and politic, as quasi-municipal organization under the laws of this state, with the powers conferred by this act or by resolution of the board of county commissioners. In performing the duties authorized under this act, the redevelopment authority shall have the power:

(1) To sue and be sued;

(2) to receive for its lawful activities any contributions or moneys appropriated by the state, any city, county or other political subdivision or agency, or by the federal government or any agency or officer thereof from any other source;

(3) to disburse funds for its lawful activities;

(4) to enter into contracts;

(5) to acquire by donation, purchase or lease land that is located within a federal enclave or land located within a redevelopment district established under this act;

(6) to sell and convey real estate acquired under this act; and

(7) to do and perform all other things provided by this act, or amendments thereto, or by resolution of the board of county commissioners and to have the powers conferred by this act or board resolution.

Powers conferred on the redevelopment authority may be exercised only with the approval of the board of county commissioners and all expenditures made by the redevelopment authority shall be within available resources.

(d) The redevelopment authority shall, at a minimum, perform the following duties:

(1) Conduct meetings with representatives and officials of cities, counties, planning associations or commissions or similar entities or organizations to develop information and ensure that the full range of interests related to the redevelopment is considered;

(2) review any comprehensive plan adopted for the property and develop recommendations for changes, if needed;

(3) evaluate surrounding property uses, zoning regulations, and other land use factors and development recommendations to ensure compatibility;

(4) evaluate the development potential and market feasibility for proposals and options for redevelopment of the property;

(5) evaluate potential methods for the transfer, ownership and development of the property;

(6) make recommendations to the board on proposals for the acquisition and financing of the property by the county;

(7) conduct such other studies as the board may request or direct; and

(8) present such studies, reports, recommendations and other information to the board.

Upon the establishment of a redevelopment district pursuant to K.S.A. 19-4902 or 19-4903, and amendments thereto, the redevelopment authority shall perform the following additional duties as prescribed by the board:

(1) Solicit and receive development proposals for all or parts of property;

(2) evaluate development proposals received for all parts of the property and present the evaluation and recommendation to the board or to a zoning board as directed by the board;

(3) coordinate with county officials or staff in negotiations with developers;

(4) prepare recommendations to the board concerning financing or redevelopment or infrastructure for the property;

(5) prepare recommendations for updates to the comprehensive master plan; and

(6) perform such other studies and coordination as the board may request or direct.

In the event that the board of county commissioners determines that it is in the best interest of the county to acquire all or part of the enclave property for redevelopment purposes, then the redevelopment authority shall perform the following additional duties as prescribed by the board:

(1) Act as the primary contact for developers who are interested in acquiring and developing land at the property;

(2) prepare and present marketing strategy for the property; and

(3) provide such other duties as the board may request or direct.

(e) If created, the redevelopment authority may, upon approval of the board of county commissioners, acquire by negotiated sale, all or any part of the property located within a federal enclave in county, and in so doing, may enter into contracts for the payment of costs for such property, may incur debt and obligation secured by the property, and may sell the property to pay such obligations. The redevelopment authority may not incur any other debt, nor pledge any other resources.

The board of county commissioners shall approve such acquisition if the following conditions are satisfied:

(1) The property is part of the sunflower army ammunition plant in Johnson county;

(2) the property is transferred by deed without restrictions due to environmental contamination and with a covenant of transfer in compliance with the provisions of 42 U.S.C. § 9620 et seq., and amendments thereto, or the governor has executed a finding of suitability for early transfer in compliance with federal laws and regulations;

(3) neither the state of Kansas through its subdivisions or agencies nor Johnson county has declared an intent to acquire the property for redevelopment purposes;

(4) the acquisition will not require the redevelopment authority to finance the acquisition with resources other than that which is secured by the property itself;

(5) the acquisition is made upon terms that expressly exclude any obligation of Johnson county or the state for the payment of any funds for the acquisition; and

(6) the redevelopment authority has presented a feasibility study demonstrating that the costs of acquisition, including all required obligations for environmental remediation, can be paid and satisfied as and when due through the subdivision, selling and redevelopment of the property.

Upon acquisition of all or any part of the property, the redevelopment authority shall immediately request establishment of a redevelopment district under K.S.A. 19-4902 or 19-4903, and amendments thereto, and all redevelopment or the property shall be in conformance with the comprehensive master plan and zoning and subdivision regulations adopted by the board of county commissioners.

(f) If, at any time after creating a redevelopment authority pursuant to this section, the board of county commissioners determines that the redevelopment authority is no longer needed or should otherwise be dissolved, then the board of county commissioners may, by resolution, dissolve and abolish the redevelopment authority. Thereafter, the board of county commissioners, for and on behalf of the county, shall assume and perform any on-going duties or powers of the authority, shall assume title to and possession of all property, real or personal, owned or held by the authority, and shall assume all debts, contracts and obligations lawfully incurred or entered into by the authority. The board of county commissioners may, by subsequent resolution, reestablish a redevelopment authority under this section at any later time.

History: L. 2003, ch. 136, § 4; May 1.



19-4905 Same; projects; plan, contents; public hearing; notice, summary of financing; plan approval.

19-4905. Same; projects; plan, contents; public hearing; notice, summary of financing; plan approval. (a) Upon establishment of a redevelopment district pursuant to K.S.A. 19-4902, and amendments thereto, redevelopment within the district may be undertaken in one or more redevelopment projects, and any redevelopment project may be implemented in separate development stages. The developer proposing a redevelopment project within the district shall prepare a redevelopment project plan and submit it to the board or, if created, the redevelopment authority. The project plan shall include:

(1) A feasibility study, which shall be an open public record, showing that the benefits to the state and its political subdivisions derived from the project will exceed the costs and that the income therefrom will be sufficient to pay for the project;

(2) a comprehensive description of the project and an analysis of its compliance and compatibility with the comprehensive master development plan adopted by the county;

(3) a description and map of the area to be redeveloped;

(4) detailed description of the buildings and facilities proposed to be constructed or a completed, proposed development plan for the project prepared in compliance with the county's applicable zoning and subdivision regulations;

(5) a detailed plan for the financing of the redevelopment plan; and

(6) any other information that the board of county commissioners deems necessary to advise the public of the intent and content of the plan.

(b) Upon submission and receipt of the redevelopment project plan, the board, or, if applicable, the redevelopment authority, shall schedule a public hearing on the plan. The date fixed for the public hearing shall be not less than 30 nor more than 70 days following receipt of the plan. Copies of the proposed project plan shall be delivered to those persons and entities entitled to notice under K.S.A. 19-4902, and amendments thereto. Notice of the public hearing shall be included with the plan as delivered and shall also be published once each week for two consecutive weeks in the official county newspaper. The notice shall fix the date, time and place of the hearing and shall state where copies of the plan can be obtained or examined. Finally, if the board of county commissioners or, if applicable, the redevelopment authority has been requested or otherwise will consider to issue tax increment financing or other bonds or indebtedness to provide financial assistance for the redevelopment project, then the plan and notice shall include a summary of such financing.

(c) Following the public hearing, the board of county commissioners or, if applicable, the redevelopment authority, shall consider and may approve and adopt the project plan. Any redevelopment project approved under this act shall be completed within 20 years from the date of the project approval. Any substantial changes to the project plan as approved shall be considered in the same manner and pursuant to the same procedures as the initial project approval.

History: L. 2003, ch. 136, § 5; May 1.



19-4906 Same; issuance of bonds; financing; division of district into separate project areas.

19-4906. Same; issuance of bonds; financing; division of district into separate project areas. (a) The board of county commissioners shall have the power to issue special obligation bonds in one or more series to finance the undertaking of any redevelopment project approved under this act.

(b) Any bonds issued by the county under this section shall be considered in like manner to bonds issuable by the Kansas development finance authority, under subsection (e) of K.S.A. 74-8905, and amendments thereto, and shall be payable, both as to principal and interest, in the manner provided by K.S.A. 74-8924, and amendments thereto. The board may designate any or all of the revenue sources authorized under K.S.A. 74-8924, and amendments thereto, which shall be used for payment of bonds issued under this section and may pledge such revenue to the repayment of such bonds prior to, simultaneously with or subsequent to the issuance of such bonds.

(c) The maximum maturity on bonds issued to finance projects pursuant to this act shall not exceed 20 years.

(d) The board may authorize the issuance of bonds payable from the increment in ad valorem property taxes resulting from any redevelopment project, and the board may divide the real property within the redevelopment district into separate redevelopment project areas. In that case, the bonds authorized may be issued for and payable from the property for the separate project areas within the district, and each separate project area shall constitute a separate taxing unit for the purpose of the computation and levy of taxes.

(e) For purposes of this section and any bonds issued pursuant to K.S.A. 74-8925, and amendments thereto, the increment in ad valorem tax shall be determined using a base year assessed valuation as designated by the county appraiser to be the valuation assessable on the real property located within the redevelopment district regardless of the status of the property as exempt due to ownership by the United States army.

(f) The board may approve a redevelopment project and issue bonds for such project and authorize only a specified percentage or amount of the tax increment realized from taxpayers in the redevelopment district for repayment or pledge of repayment for the costs of the redevelopment project. The county treasurer shall allocate the specified percentage or amount of the tax increment for the district and shall allocate the remainder for remittance in the same manner as other ad valorem taxes.

(g) The board may refund all or part of any special obligation bonds issued under the provisions of this act pursuant to the provisions of K.S.A. 10-116a, and amendments thereto.

History: L. 2003, ch. 136, § 6; May 1.



19-4907 Same; redevelopment projects deemed of statewide and local importance.

19-4907. Same; redevelopment projects deemed of statewide and local importance. Whenever a redevelopment district is established under this act and bonds are issued by the board of county commissioners or by the Kansas development finance authority for any redevelopment project in the district, such redevelopment project shall be regarded as a redevelopment project that was determined by the secretary of commerce to be of statewide as well as local importance for the purposes of K.S.A. 79-3620, 79-3620b and 79-3710, and amendments thereto.

History: L. 2003, ch. 136, § 16; L. 2003, ch. 154, § 102; July 1.






Article 50 JOHNSON COUNTY EDUCATION RESEARCH TRIANGLE AUTHORITY

19-5001 Johnson county education research triangle authority act; powers.

19-5001. Johnson county education research triangle authority act; powers. (a) K.S.A. 19-5001 through 19-5005, and amendments thereto, shall be known and may be cited as the Johnson county education research triangle authority act.

(b) The powers conferred by this act are for public uses or purposes for which public money may be expended.

(c) Powers granted pursuant to this act shall be in addition to any other power provided by law.

History: L. 2007, ch. 158, § 1; July 1.



19-5002 Same; creation; election, procedure; taxing authority.

19-5002. Same; creation; election, procedure; taxing authority. Within two years after the effective date of this act, the board of county commissioners of Johnson county shall determine whether to submit to the electors of Johnson county during a primary, general or special election a proposition to create the Johnson county education research triangle authority and to impose a sales tax pursuant to the provisions of this act in an amount not to exceed .2%, or levy an annual tax at the rate of not more than two mills on the dollar on all real property within such county, or a combination of both with any such combination not to exceed the lesser of the .2% sales tax or the two mills of property tax, for the purpose of supporting in equal shares the undergraduate and graduate programs at the Edwards campus of the university of Kansas, the research and education programs in animal health and food safety and security at the Johnson county location of Kansas state university, and the medical education and life sciences and cancer research programs at the university of Kansas medical center's Johnson county locations. Alternatively, such proposition, within two years after the effective date of this act, may be placed before the Johnson county voters through the county's established petition process.

History: L. 2007, ch. 158, § 2; July 1.



19-5003 Same; creation; imposition or levy of tax; sales tax, administration and procedure; voter recall; interest earnings.

19-5003. Same; creation; imposition or levy of tax; sales tax, administration and procedure; voter recall; interest earnings. (a) If a majority of the electors voting at the election provided in K.S.A. 19-5002, and amendments thereto, shall approve such proposition to create the Johnson county education research triangle authority and to grant authority to impose a retailers' sales or levy an annual tax on real property within the county, or combination of both, the authority shall be created and the board of county commissioners shall provide by resolution for the imposition of the sales tax or levy of the annual tax on real property, or combination of both, and pledging the revenues received therefrom for such purposes as specified in this section. With regard to the retailers' sales tax, Johnson county shall utilize the services of the state department of revenue to administer, enforce and collect such tax. The sales tax shall be administered, enforced and collected in the same manner and by the same procedure as other countywide retailers' sales taxes are levied and collected and shall be in addition to any other sales tax authorized by law. Upon receipt of a certified copy of a resolution authorizing the levy of a countywide retailers' sales tax pursuant to this act, the state director of taxation shall cause such tax to be collected within and outside the boundaries of Johnson county at the same time and in the same manner provided for the collection of the state retailers' sales tax and local retailers' sales tax. All retailers' sales tax moneys collected by the director of taxation under the provisions of this act shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Johnson county education research triangle authority retailers' sales tax fund which fund is hereby established in the state treasury. Any refund due on any retailers' sales tax collected pursuant to this act shall be paid out of the sales tax refund fund and reimbursed by the director of taxation from retailers' sales tax revenue collected pursuant to this act. All retailers' sales tax revenue collected within any county pursuant to this act shall be remitted at least quarterly by the state treasurer, on instruction from the director of taxation, to the treasurer of Johnson county.

(b) Any such sales tax imposed or tax levy on real property enacted by the voters of Johnson county shall be subject to voter recall upon proper petition and submission of the issue to a recall ballot in a general election.

(c) (1) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the Johnson county education research triangle fund of the university of Kansas interest earnings based on: (A) The average daily balance of moneys in the Johnson county education research triangle fund of the university of Kansas for the preceding month; and (B) the net earnings rate for the pooled money investment portfolio for the preceding month.

(2) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the Johnson county education research triangle fund of Kansas state university interest earnings based on: (A) The average daily balance of moneys in the Johnson county education research triangle fund of Kansas state university for the preceding month; and (B) the net earnings rate for the pooled money investment portfolio for the preceding month.

(3) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the Johnson county education research triangle fund of the university of Kansas medical center interest earnings based on: (A) The average daily balance of moneys in the Johnson county education research triangle fund of the university of Kansas medical center for the preceding month; and (B) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 2007, ch. 158, § 3; L. 2011, ch. 68, § 1; July 1.



19-5004 Same; board of directors of authority; membership.

19-5004. Same; board of directors of authority; membership. If the creation of the Johnson county education research triangle authority is approved as provided by this act, the board of directors of the authority shall consist of seven voting members, who shall be elected officials of Johnson county and who shall be appointed as follows: (a) One member appointed by the governor of the state of Kansas;

(b) one member appointed by the board of regents of the state of Kansas;

(c) one member appointed upon majority vote of the board of commissioners of Johnson county;

(d) one member appointed by the board of trustees of Johnson county community college;

(e) two members appointed by the chancellor of the university of Kansas from nominees submitted by the executive vice chancellor of the university of Kansas medical center and the vice chancellor of the Edwards campus of the university of Kansas, respectively; and

(f) one member appointed by the president of Kansas state university.

Each such member shall have one vote, and shall serve for a maximum of two terms of four years duration each. The board shall select its chairperson by vote of the members. Vacancies shall be filled in the same manner as the original appointment. Employees of the university of Kansas, Kansas state university and the university of Kansas medical center shall not be eligible for appointment to the board. All members of the board and any employees of the authority shall submit an annual statement of substantial interests to the secretary of state. Any appointees to the board who lose or resign the elected office upon which such appointee's appointment is based shall vacate such appointee's positions effective as of the date of departure from such elected office. The chancellor of the university of Kansas or the chancellor's designee, the president of Kansas state university or the president's designee, the president of Johnson county community college or the president's designee and the executive vice chancellor of the university of Kansas medical center or the vice chancellor's designee shall serve as ex officio, non-voting members of the board.

History: L. 2007, ch. 158, § 4; July 1.



19-5005 Same; appropriation of revenue; remittance; expenditure of funds, purposes and procedures; powers of authority limited, eminent domain; annual report; audit; authority of board of regents unchanged.

19-5005. Same; appropriation of revenue; remittance; expenditure of funds, purposes and procedures; powers of authority limited, eminent domain; annual report; audit; authority of board of regents unchanged. (a) All revenue received by the county treasurer pursuant to this act shall be appropriated by the county to the Johnson county education research triangle authority. The authority shall remit such funds for expenditure in equal shares by designated officials for the Edwards campus of the university of Kansas, the Johnson county location of Kansas state university and the university of Kansas medical center's Johnson county locations. All such funds shall be spent for building construction, academic and research program development and growth, faculty and staff recruitment and retention, and operations and maintenance in support of: (1) The undergraduate and graduate programs at the Edwards campus of the university of Kansas;

(2) the research and education programs in animal health and food safety and security at the Johnson county location of Kansas state university; and

(3) the medical education and life sciences and cancer research programs at the university of Kansas medical center's Johnson county locations.

(b) All such expenditures shall be in compliance with the purposes of this act and shall be certified as such to the authority and to the Kansas state board of regents by appropriate officials at the university of Kansas, Kansas state university and the university of Kansas medical center. Such expenditures shall also comply with the policies of the Kansas state board of regents and applicable state and federal laws.

(c) No more than two percent of funds so collected in any fiscal year shall be used for the administrative expenses of the authority or its board of directors.

(d) The authority shall have no authority to issue bonds or to exercise the power of eminent domain.

(e) The authority shall issue an annual report to the board of regents, the legislature and the board of commissioners of Johnson county.

(f) The authority shall be subject to legislative post audit and audit by the board of commissioners of the Johnson county internal auditor.

(g) Meetings of the board of directors of the authority shall be subject to the Kansas open meetings act and records of the authority and the board shall be subject to the Kansas open records act.

(h) Unless state general fund appropriations for the university of Kansas, Kansas state university, and the university of Kansas medical center are reduced by action of the legislature or the governor, state general fund support of such institutions shall not be reduced below the level of support in effect on the effective date of this act.

(i) The Kansas board of regents shall remain responsible for the governance of these institutions, including approval of any academic programs and the regulation thereof, and shall be responsible to the authority for institutional compliance with the purposes of this act.

History: L. 2007, ch. 158, § 5; July 1.









Chapter 20 COURTS

Article 1 SUPREME COURT

20-101 Court of record; jurisdiction; administrative authority; duties of chief justice.

20-101. Court of record; jurisdiction; administrative authority; duties of chief justice. The supreme court shall be a court of record, and in addition to the original jurisdiction conferred by the constitution, shall have such appellate jurisdiction as may be provided by law; and during the pendency of any appeal, on such terms as may be just, may make an order suspending further proceedings in any court below, until the decision of the supreme court. As provided by section 1 of article 3 of the Kansas constitution, the supreme court shall have general administrative authority over all courts in this state, and the supreme court and each justice thereof shall have such specific powers and duties in exercising said administrative authority as may be prescribed by law. The chief justice shall be the spokesman for the supreme court and shall exercise the court's general administrative authority over all courts of this state. The chief justice shall have the responsibility for executing and implementing the administrative rules and policies of the supreme court, including supervision of the personnel and financial affairs of the court system, and delegate such of this responsibility and authority to personnel in the state judicial department as may be necessary for the effective and efficient administration of the court system.

History: G.S. 1868, ch. 27, § 1; R.S. 1923, 20-101; L. 1975, ch. 178, § 19; L. 1976, ch. 146, § 1; April 19.



20-101a Original jurisdiction in legislative apportionment cases.

20-101a. Original jurisdiction in legislative apportionment cases. The supreme court shall have original and exclusive jurisdiction in regard to any suit in law or equity, or any controversy relating to the apportionment of representation in the legislature of the state of Kansas.

History: L. 1963, ch. 203, § 1; June 30.



20-102 Terms.

20-102. Terms. The supreme court shall meet at the state capital on the first Tuesday in January and July in each year. Special and adjourned terms of the court may also be held at such times as a majority of the judges may direct; but notice of the time of the holding of such special or adjourned terms shall be given by publication in the Kansas register.

History: G.S. 1868, ch. 27, § 2; R.S. 1923, 20-102; L. 1982, ch. 346, § 2; July 1.



20-103 Adjournments.

20-103. Adjournments. If a majority of said court should not be in attendance on the first day of the term, the clerk shall enter such fact on record, and the court shall stand adjourned till the succeeding day, and so from day to day for three days; and if said court shall not be opened within three days, all matters pending therein shall stand continued until the next term, unless a special term be sooner ordered, and no action or matter shall abate or be discontinued thereby.

History: G.S. 1868, ch. 27, § 3; Oct. 31; R.S. 1923, 20-103.



20-104 Records and papers.

20-104. Records and papers. The records and papers of the supreme court shall be kept at the seat of government, in a suitable room to be provided for the accommodation of the court, and not be removed therefrom unless by direction of the court, and then only so long as the court may permit.

History: G.S. 1868, ch. 27, § 4; Oct. 31; R.S. 1923, 20-104.



20-105 Qualifications of justices.

20-105. Qualifications of justices. No person shall be qualified to hold the office of justice of the supreme court, unless such person shall have been regularly admitted to practice law in the state of Kansas and has engaged in the active and continuous practice of law, as a lawyer, judge of a court of record or any court in this state, full-time teacher of law in an accredited law school or any combination thereof for a period of at least ten (10) years prior to the date of appointment as justice.

History: L. 1917, ch. 153, § 1; R.S. 1923, 20-105; L. 1976, ch. 146, § 2; April 19.



20-106 Marshal; powers; oath.

20-106. Marshal; powers; oath. The supreme court may, on special occasions, when necessity shall require, appoint a marshal, who shall have power to serve processes, and shall perform such other duties as may be required of him by the court or enjoined by law; he shall take the usual oath of office.

History: G.S. 1868, ch. 27, § 5; L. 1869, ch. 41, § 1; L. 1870, ch. 57, § 1; R.S. 1923, 20-106; L. 1967, ch. 434, § 5; July 1.



20-107 Process; fees.

20-107. Process; fees. All process or writs issuing out of the supreme court shall be directed to the sheriff or other proper officer of the county where the same is to be executed, who shall serve the same: Provided, That the marshal of said court shall have power to serve any such order, warrant, notice or citation issuing out of said court, and shall receive the same fees therefor as other officers are entitled to for like services.

History: G.S. 1868, ch. 27, § 6; Oct. 31; R.S. 1923, 20-107.



20-108 Carrying out appellate court judgments and decrees by district courts.

20-108. Carrying out appellate court judgments and decrees by district courts. An appellate court of this state may require the district court of the county where any action or proceeding shall have originated to carry the judgment or decree of the appellate court into execution; and the same shall be carried into execution by proper proceedings, by such district court, according to the command of the appellate court made therein.

History: G.S. 1868, ch. 27, § 7; R.S. 1923, 20-108; L. 1976, ch. 146, § 3; L. 1978, ch. 107, § 1; July 1.



20-109 Clerk; oath; fees.

20-109. Clerk; oath; fees. Before entering on the duties of his office, the clerk of the supreme court shall take and subscribe the oath of office; and the clerk shall receive, in addition to the fees already prescribed, such per diem during the term as may be allowed by said court.

History: G.S. 1868, ch. 27, § 8; L. 1869, ch. 40, § 1; R.S. 1923, 20-109; L. 1967; ch. 434, § 6; July 1.



20-110 Duties of clerk.

20-110. Duties of clerk. It shall be the duty of the clerk of the supreme court to enter of record all orders, judgments, decrees and proceedings of the court, and to issue all process required by law or ordered by the court, and perform such other duties as may be required of him by the court or by law.

History: G.S. 1868, ch. 27, § 9; Oct. 31; R.S. 1923, 20-110.



20-111 Syllabus of case.

20-111. Syllabus of case. When a case is decided by the supreme court, the judge delivering the opinion shall, at the time the decision is made, file with the clerk a brief statement, in writing, of the points decided in the case, which shall constitute the syllabus in the published reports of the case.

History: G.S. 1868, ch. 27, § 10; L. 1869, ch. 39, § 1; R.S. 1923, 20-111; L. 1933, ch. 221, § 2; Feb. 17.



20-112 Written opinions.

20-112. Written opinions. The opinion of the court shall in all cases as soon as practicable be reduced to writing, and filed in the cause to which it relates, and a copy thereof be returned with the mandate to the court below.

History: G.S. 1868, ch. 27, § 11; L. 1869, ch. 39, § 2; March 2; R.S. 1923, 20-112.



20-115 Fees to state general fund.

20-115. Fees to state general fund. All fees accruing after the passage of this act shall be the property of the state of Kansas, and when collected shall be turned over to the general-revenue fund of the state, the same as above provided.

History: L. 1897, ch. 110, § 4; March 19; R.S. 1923, 20-115.



20-116 Supplies; requisitions.

20-116. Supplies; requisitions. All supplies, blank forms, books and stationery used in the office of the clerk of the supreme court shall be provided as heretofore, except each requisition for such supplies shall be signed and approved by the chief justice of the supreme court.

History: L. 1897, ch. 110, § 5; March 19; R.S. 1923, 20-116.



20-119 Supreme court nominating commission; selection of chairperson.

20-119. Supreme court nominating commission; selection of chairperson. The member who is to be chairperson of the supreme court nominating commission shall be selected in the following manner: The clerk of the supreme court, in March of any year in which the chairperson is to be elected by members of the bar, shall send by ordinary first-class mail to all members of the bar eligible to vote a notice that such election is to be held and advising how nominations for such office may be made. Any member or group of members of the bar resident of and licensed to practice law in Kansas, may, on or before April 1, file in writing by mail or otherwise, in the office of the clerk of the supreme court, a nomination in writing accompanied by the written consent of the nominee, of a qualified individual for such office. After the nominations have been made the clerk of the supreme court, on or before May 1, shall send by ordinary first class United States mail to each of the members of the bar who are residents of and licensed to practice law in Kansas, a list of all the names and places of residence of the qualified nominees together with a ballot, in such form as may be prescribed by the such clerk, for voting upon such nominees.

Each member of the bar receiving such ballot may cast one vote thereon for one of the nominees named and shall return the ballot by mail in time to be received by the clerk on or before May 15. All ballots received at the office of the clerk by such date shall be counted and the nominee receiving the greatest number of votes cast shall be the chairperson member of such commission, except that if there are more than two nominees and no one of them receives a majority of the votes cast, the names of the two receiving the greatest number of votes shall be resubmitted for vote by ballot in like manner as is prescribed for the first ballot. Such second ballot to be mailed on or before June 15, and voted and returned so as to be received at the office of the clerk on or before July 1.

History: L. 1959, ch. 158, § 1; L. 2003, ch. 99, § 1; July 1.



20-120 Same; selection of member from each congressional district.

20-120. Same; selection of member from each congressional district. The members of the supreme court nominating commission to be chosen from among the members of the bar of each congressional district shall be selected in the following manner: The clerk of the supreme court, in March of any year in which a member of the commission is to be elected by members of the bar, shall send by ordinary first-class mail to all members of the bar eligible to vote for the member to be elected a notice that such election is to be held and advising how nominations for such office may be made. Any member or group of members of the bar resident of the congressional district and licensed to practice law in Kansas may, on or before April 1, file in writing by mail or otherwise in the office of the clerk of the supreme court, a nomination accompanied by the written consent of the nominee, of a qualified individual who resides in the same congressional district, as member of the commission from that district. After the nominations have been made the clerk, on or before May 1, shall send by ordinary first class United States mail to each of the members of the bar who are residents of the congressional district and licensed to practice law in Kansas, a list of all the names and places of residence of the qualified nominees for that district, together with a ballot in such form as the clerk may prescribe, for voting upon such nominees.

Each member of the bar receiving such ballot may cast one vote thereon for one of the district nominees named and shall return the ballot by mail in time to be received at the office of the clerk on or before May 15. All ballots received at the office of the clerk by such date shall be counted by congressional districts and the nominee in each district receiving the greatest number of votes cast in the district shall be a member of the commission from that district, except that if in any district there are more than two nominees and no one of them receives a majority of the votes cast in the district, the names of the two receiving the greatest number of votes shall be resubmitted in the district for vote by ballot in like manner as is prescribed for the first ballot. Such second ballot to be mailed on or before June 15 and returned in time so as to be received at the office of the clerk on or before July 1.

History: L. 1959, ch. 158, § 2; L. 2003, ch. 99, § 2; July 1.



20-121 Same; tie votes resolved by lot.

20-121. Same; tie votes resolved by lot. In any election held for selection of the chairman or other members of the commission to be selected by the members of the bar, in case no nominee receives a majority of the votes cast on the first ballot and two (2) or more are tied for either the first highest or the second highest number of votes cast so as to leave unsettled the determination of the question of which two (2) have received the highest number of votes, or if on either the first or second ballot two (2) nominees are tied so that one (1) additional vote cast for either would give him a majority, the canvassers shall resolve the tie by lot in such manner as they shall adopt and the winner of the lot shall be deemed to have the plurality or majority as the case may be.

History: L. 1959, ch. 158, § 3; March 24.



20-122 Same; names and addresses of attorneys; certificate evidencing qualifications and voting; separate envelopes; preservation of ballots and certificates.

20-122. Same; names and addresses of attorneys; certificate evidencing qualifications and voting; separate envelopes; preservation of ballots and certificates. The clerk of the supreme court may use the roster of attorneys in the clerk's office licensed to practice law in Kansas for ascertaining the names and places of residence of those entitled to receive ballots and for ascertaining the qualifications of those nominated for membership on the commission. The clerk shall supply with each ballot distributed a certificate to be signed and returned by the member of the bar voting such ballot, evidencing the qualifications of such member of the bar to vote, and certifying that the ballot was voted by the certifying voter.

To the end that the vote cast may be secret a separate envelope shall be provided for the ballot, in which the voted ballot only shall be placed, and the envelope containing the voted ballot shall be returned in an envelope, also to be supplied by the clerk, together with the signed certificate. No ballot not accompanied by the signed certificate of the voter shall be counted. When the voted ballots are received by the clerk they shall be separated from the certificates by the canvassers, and after the ballots are counted and the results certified both the ballots and the certificates shall be preserved by the clerk for a period of six months and no one shall be permitted to inspect them except on order of the supreme court. At the end of such six months period the clerk, unless otherwise ordered by the supreme court, shall destroy them.

History: L. 1959, ch. 158, § 4; L. 2003, ch. 99, § 3; July 1.



20-123 Same; record of election and appointment to commission; notification; meetings; rules and regulations.

20-123. Same; record of election and appointment to commission; notification; meetings; rules and regulations. When the chairperson and other members of the commission chosen by the members of the bar have been elected, and after the names of the nonlawyer members appointed by the governor have been certified to the clerk of the supreme court as provided in this act, the clerk shall make a record thereof in the clerk's office and shall notify the members of the commission of their election and appointment. The commission shall meet from time to time as may be necessary to discharge the responsibilities of the commission. Such meetings shall be held at such place as the clerk of the supreme court may arrange. Such meeting shall be held upon the call of the chairperson, or in the event of the chairperson's failure to call a meeting when a meeting is necessary, upon the call of any four members of the commission. The commission shall act only at a meeting, and may act only by the concurrence of a majority of its members. The commission shall have power to adopt such reasonable and proper rules and regulations for the conduct of its proceedings and the discharge of its duties as are consistent with this act and the constitution of the state of Kansas.

History: L. 1959, ch. 158, § 5; L. 2003, ch. 99, § 4; July 1.



20-124 Same; appointment of nonlawyer members; vacancies.

20-124. Same; appointment of nonlawyer members; vacancies. As terms of office of nonlawyer members from each congressional district are about to expire, their successors shall be appointed by the governor and the names of such appointees certified by the governor to the clerk of the supreme court before their terms of office begin. Any vacancy occurring among the nonlawyer members of the commission shall be filled by appointment by the governor within 10 days after the governor has notice of such vacancy, for the unexpired term of the member whose place is being filled, and the name of such appointee shall be certified to the clerk. All appointments by the governor shall be without regard to the political affiliations of the appointees.

History: L. 1959, ch. 158, § 6; L. 2003, ch. 99, § 5; July 1.



20-125 Same; terms of office.

20-125. Same; terms of office. The term of office of the chairperson of the commission shall be for as many years as there are, at the time of such chairperson's election, congressional districts in the state. Except for those appointed to fill vacancies all terms of office for members of the commission, elected or appointed, shall be for as many years as there are, at the time of their election or appointment, congressional districts in the state.

History: L. 1959, ch. 158, § 7; L. 2003, ch. 99, § 6; July 1.



20-126 Same; uncontested elections.

20-126. Same; uncontested elections. In any uncontested election, the nominee shall be declared elected without preparation of a ballot.

History: L. 1959, ch. 158, § 8; L. 1963, ch. 204, § 1; L. 1992, ch. 283, § 1; L. 2003, ch. 99, § 7; July 1.



20-127 Same; change in status affecting membership; vacancies.

20-127. Same; change in status affecting membership; vacancies. If the chairman or any other members of the commission elected by the members of the bar shall cease to be a member of the bar entitled to engage in the general practice of law in Kansas, or if the chairman shall change his place of residence from the state or if any other member of the commission, whether elected or appointed, shall change his place of residence to a congressional district other than that from which he was elected or appointed, the chairman or such other member as to whom such change of condition exists, shall no longer be a member of the commission and a vacancy shall exist as to his membership.

History: L. 1959, ch. 158, § 9; March 24.



20-128 Same; appointment by chief justice to fill vacancy of lawyer member, when; certification.

20-128. Same; appointment by chief justice to fill vacancy of lawyer member, when; certification. Any vacancy occurring from any cause in the office of chairman of the commission or among the lawyer members from the congressional districts shall be filled by appointment by the chief justice of the supreme court of Kansas, such appointee to hold office until the first day of July following the expiration of four months after such appointment is made. During the four months immediately preceding the termination of such appointive term an election shall be held in the manner by this act provided for other elections of subsequent members of the commission, for the unexpired term, if any, of the member whose vacancy is being filled. Appointments to fill such vacancies shall be certified to the clerk of the supreme court.

History: L. 1959, ch. 158, § 10; L. 1992, ch. 283, § 2; July 1.



20-129 Same; congressional redistricting; effect; staggered terms.

20-129. Same; congressional redistricting; effect; staggered terms. In the event of redistricting which changes the number of congressional districts in the state, the members of the commission as constituted at the time of redistricting shall continue to be members of the commission until the first day of July following the expiration of four months after such redistricting becomes effective. Except for the chairperson on such date, the terms of all members of the commission shall expire. During the four months immediately preceding such termination of office, new commissioners shall be elected and appointed from the newly constituted congressional districts in the same manner which is provided in this act for election and appointment of commissioners. The terms of elected and appointed members first chosen from such newly constituted districts shall be staggered on the basis of the number of such districts and their successors shall be elected and appointed in such manner and for such terms as provided in this act.

History: L. 1959, ch. 158, § 11; L. 2003, ch. 99, § 8; July 1.



20-130 Same; canvassers of elections; duties.

20-130. Same; canvassers of elections; duties. The canvassers at any election held pursuant to this act shall consist of the clerk of the supreme court and two (2) or more persons who are members of the bar residing in Kansas, either practicing lawyers, justices or judges, designated to act as such by the chief justice. The canvassers shall open and canvass the ballots and shall tabulate and sign the results as a record in the office of the clerk.

History: L. 1959, ch. 158, § 12; March 24.



20-131 Same; additional term for members.

20-131. Same; additional term for members. Any member of the commission shall be eligible for reelection or reappointment if otherwise qualified, but for not more than one (1) term in addition to that for which he was originally elected or appointed.

History: L. 1959, ch. 158, § 13; March 24.



20-132 Same; vacancies in supreme court; notification of chairman; nominations by commission.

20-132. Same; vacancies in supreme court; notification of chairman; nominations by commission. When a vacancy occurs in the supreme court the clerk of such court shall promptly notify the chairman of the commission of such vacancy. When it is known that a vacancy will occur at a definite future date, but the vacancy has not yet occurred, the clerk shall notify the chairman of the commission thereof, and the commission may, within sixty (60) days prior to the occurrence of such vacancy, make its nominations and submit to the governor the names of three (3) persons nominated for such forthcoming vacancy. To the end that the administration of justice may be facilitated and that no vacancy on the supreme court may be permitted to exist unduly, the commission shall make its nominations for each vacancy and certify them to the governor as promptly as possible, and in any event not later than sixty (60) days from the time such vacancy occurs.

History: L. 1959, ch. 158, § 14; March 24.



20-133 Same; intent of act; powers and duties of commission.

20-133. Same; intent of act; powers and duties of commission. It is the intent of this act that the members of the commission shall consist only of those persons whose purpose it will be to recommend for appointment on the supreme court only lawyers or judges of recognized integrity, character, ability and judicial temperament, and whose conduct will conform to the letter and the spirit of the constitutional amendment implemented by this act. The commission shall take cognizance of the fact that the best qualified nominees may be those whom it would be most difficult to persuade to serve. Accordingly the commission shall not limit its consideration to persons who have been suggested by others or to persons who have indicated their willingness to serve. The commission may, if it sees fit to do so, tender nominations to one or more qualified persons, prior to and subject to the formal action of the commission in making its nominations, in order to ascertain whether such person will agree to serve if nominated.

History: L. 1959, ch. 158, § 15; L. 2003, ch. 99, § 9; July 1.



20-134 Same; withdrawal of nominations and substitution of names, when.

20-134. Same; withdrawal of nominations and substitution of names, when. After the commission has nominated and submitted to the governor the names of three (3) persons for appointment to fill a vacancy on the supreme court, any name or names may be withdrawn for cause deemed by the commission to be of a substantial nature affecting the nominee's qualifications to hold office, and another name or names may be substituted therefor at any time before the appointment is made to fill such vacancy. If any nominee dies or requests in writing that his name be withdrawn the commission shall nominate another person to replace him. Whenever there are existing at the same time two (2) or more vacancies and the commission has nominated and submitted to the governor lists of three (3) persons for each of such vacancies, the commission may, in its sole discretion and before an appointment is made, withdraw the lists of nominations, change the names of any of such persons nominated from one (1) list to another and resubmit them as so changed, and may substitute a new name for any of those previously nominated. Action of a commission in withdrawing nominations may be taken at the same meeting at which the nominations were made, or at any later meeting.

History: L. 1959, ch. 158, § 16; March 24.



20-135 Same; appointments by chief justice, when.

20-135. Same; appointments by chief justice, when. In the event of the failure of the governor to make the appointment within sixty days from the time names of the nominees are submitted to him, the chief justice of the supreme court shall make the appointment from such nominees. Any change in names made pursuant to K.S.A. 20-134 shall constitute a resubmission.

History: L. 1959, ch. 158, § 17; March 24.



20-136 Same; acquisition of supplies and equipment.

20-136. Same; acquisition of supplies and equipment. The clerk of the supreme court is hereby authorized to procure such supplies and equipment as may be necessary to carry out the provisions of this act.

History: L. 1959, ch. 158, § 18; L. 1979, ch. 79, § 1; July 1.



20-137 Same; compensation of members; expenses.

20-137. Same; compensation of members; expenses. Each member of the commission shall receive as compensation for his services the sum of fifteen dollars ($15) each day of attendance at meetings of the commission and shall be reimbursed for his necessary traveling, hotel, and sustenance expenses in connection with said meeting.

History: L. 1959, ch. 158, § 19; March 24.



20-138 Same; compensation and expenses; expenses of judicial nominating commission members and clerk.

20-138. Same; compensation and expenses; expenses of judicial nominating commission members and clerk. The compensation and expenses of the supreme court nominating commission, the expenses of the members of a district judicial nominating commission and the compensation of the clerk, and clerk's expenses for supplies, equipment, and clerical and other assistance necessary to carry out the provisions of this act, including official hospitality and any expenses and clerical assistance necessary to perform the clerk's duties with respect to the nonpartisan selection of judges, shall be paid from available funds. The director of accounts and reports is hereby authorized to draw warrants for the use and purposes specified in this section upon the presentation of vouchers duly itemized and approved by the clerk of the supreme court.

History: L. 1959, ch. 158, § 20; L. 1974, ch. 137, § 14; L. 2003, ch. 99, § 10; July 1.



20-139 Conferences of supreme court justices and certain judges; expenses.

20-139. Conferences of supreme court justices and certain judges; expenses. From time to time, the chief justice of the Kansas supreme court may order conferences of justices of the supreme court and judges of the district court and court of appeals on matters relating to the administration of justice. The actual and necessary expenses of the justices of the supreme court and judges of the district court and court of appeals incurred in connection with attending such conferences shall be paid, subject to the provisions of K.S.A. 75-3216.

History: L. 1963, ch. 202, § 1; L. 1973, ch. 128, § 1; L. 1976, ch. 146, § 4; Jan. 10, 1977.



20-152 Judicial study advisory committee; appointment; expenses.

20-152. Judicial study advisory committee; appointment; expenses. The supreme court may appoint a judicial study advisory committee to assist in conducting the judicial study and survey and to make recommendations to the judiciary and the legislature. The judicial study advisory committee shall be considered a regular committee of the judicial council for the purpose of receiving per diem allowances.

History: L. 1973, ch. 418, § 2; March 23.



20-153 Same; supplies, clerical assistance, contracts; duties of judicial administrator; staff services of coordinating council.

20-153. Same; supplies, clerical assistance, contracts; duties of judicial administrator; staff services of coordinating council. The judicial council is authorized to procure such supplies and fix compensation of such clerical and other assistance, and enter into contracts for employment of such consulting and technical groups, as may be necessary to carry out the provisions of this resolution. Under direction of the supreme court, the judicial administrator shall participate in the judicial survey and study and shall cooperate with the judicial council in this project. Upon request of the chief justice, the legislative coordinating council may make available such of the council's staff services as may be necessary to assist the chief justice in the preparation of any legislation necessary to implement any recommended statutory changes resulting from the survey and study.

History: L. 1973, ch. 418, § 3; March 23.



20-154 Same; use of judicial council and supreme court funds for matching purposes for study and survey.

20-154. Same; use of judicial council and supreme court funds for matching purposes for study and survey. Any funds appropriated by the legislature to the judicial council or the supreme court may be used to match any moneys available from federal or private sources to assist in the conduct of the judicial survey and study.

History: L. 1973, ch. 418, § 4; March 23.



20-155 Supreme court law library; law librarian and other personnel.

20-155. Supreme court law library; law librarian and other personnel. There is hereby established the Kansas supreme court law library, which shall provide law library services to the judicial, legislative and executive branches of state government and to members of the bar under such rules as the supreme court may prescribe. The Kansas supreme court law library shall be under the supervision and control of the Kansas supreme court. For the purpose of operating and managing such library a state law librarian shall be appointed by and serve at the pleasure of the supreme court. Within the limits of appropriations made therefor, the state law librarian shall, with the approval of the supreme court, appoint such assistants and other personnel as required for the operation and management of the law library, in accordance with the personnel plan of the supreme court. The state law librarian and the librarian's assistants and other library personnel shall receive compensation in accordance with the pay plan of the supreme court. Before entering upon the duties of the office, the state law librarian shall take the oath of office prescribed by law for public officers.

History: L. 1974, ch. 135, § 1; L. 1975, ch. 180, § 1; L. 1981, ch. 130, § 1; July 1.



20-156 Same; operation and management; classification and cataloguing of materials; procurement of legal publications of other jurisdictions; exchange, sale or loan of library materials; duplicate law book fund.

20-156. Same; operation and management; classification and cataloguing of materials; procurement of legal publications of other jurisdictions; exchange, sale or loan of library materials; duplicate law book fund. The state law librarian shall be responsible for the operation and management of the supreme court law library and shall have custody of all books, pamphlets and documents belonging thereto. He shall cause each book, pamphlet or document received by such library to be stamped with the words "Kansas supreme court law library" and to be classified and catalogued in accordance with approved library methods. The state law librarian shall provide for the procurement of the acts, journals and other publications of a legal nature of the congress and the legislatures of the several states and territories, together with the judicial decisions of the courts of the United States and of the several states and territories. For such purpose, the state law librarian may exchange the laws, judicial decisions and books, documents and publications of a legal nature of the state of Kansas and agencies thereof. The law librarian may exchange, sell or loan indefinitely, duplicate books, sets of works or other duplicate or temporary material, and the proceeds from any such sales shall be remitted by the state law librarian to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the "duplicate law book fund," which fund is hereby created. All expenditures from such fund shall be for miscellaneous law library purposes and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state law librarian or by a person or persons designated by him. Any exchange, sale or loan made hereunder shall be exempt from the provisions of K.S.A. 75-3739 to 75-3744, and amendments thereto.

History: L. 1974, ch. 135, § 2; L. 2001, ch. 5, § 68; July 1.



20-157 Same; transfer of certain publications, books, records and accounts from state library.

20-157. Same; transfer of certain publications, books, records and accounts from state library. All books, pamphlets and documents of a legal nature now deposited with and the property of the Kansas state library and under the supervision and control of the state law librarian shall be transferred to and shall become the property of the Kansas supreme court law library. All books, records and accounts involving the sale of Kansas reports, advance sheets, court of appeals reports and reports and proceedings of the Wyandotte constitutional convention, together with records of the state law library report fund, shall be transferred by the state librarian to the custody and control of the state law librarian.

History: L. 1974, ch. 135, § 3; July 1, 1975.



20-158 Budget for judicial branch of state government; preparation; submission.

20-158. Budget for judicial branch of state government; preparation; submission. The chief justice of the supreme court shall be responsible for the preparation of the budget for the judicial branch of state government, with such assistance as the chief justice may require from the judicial administrator, the chief judge of the court of appeals and the chief judge of each judicial district. Each district court and the court of appeals shall submit their budget requests to the chief justice in such form and at such time as the chief justice may require. The chief justice shall submit to the legislature the annual budget request for the judicial branch of state government for inclusion in the annual budget document for appropriations for the judiciary. Such budget shall be prepared and submitted in the manner provided by K.S.A. 75-3716 and 75-3717, and amendments thereto. Such budget shall include the request for expenditures for retired justices and judges performing judicial services or duties under K.S.A. 20-2616, and amendments thereto, as a separate item therein.

History: L. 1976, ch. 146, § 42; L. 1978, ch. 108, § 5; L. 1979, ch. 290, § 1; L. 1980, ch. 94, § 1; L. 1999, ch. 57, § 10; L. 2003, ch. 99, § 20; July 1.



20-159 Reproduction and preservation of court records; minimum standards.

20-159. Reproduction and preservation of court records; minimum standards. The supreme court may provide for and authorize any chief judge of a judicial district, to photograph, microphotograph or otherwise reproduce or to have photographed, microphotographed or otherwise reproduced any of the court records, papers or documents which are by law placed in the courts of that judicial district and to acquire necessary facilities and equipment and to acquire, maintain and use all such appropriate containers, files and other methods as shall be necessary to accommodate and preserve the photographs, microphotographs, films or as otherwise reproduced. The photographing, microphotographing, filming or otherwise reproducing may be so authorized for the reproducing of court records, where to do so will promote efficiency in the office, or as a method of preserving old or worn records, papers or documents. The photographic films and prints or reproductions therefrom, shall comply with federal standard no. 125a, dated April 24, 1958, or the latest revision thereof, issued pursuant to the federal property and administrative services act of 1949, and amendments thereto. The device used to reproduce such records on for any type of storage shall be one which accurately reproduces the original thereof in all details. The court may use reproduction methods which include the digital storage and retrieval of official court records.

History: L. 1977, ch. 104, § 1; L. 1998, ch. 112, § 3; L. 1999, ch. 57, § 11; July 1.



20-160 Court may adopt rules relating to court records.

20-160. Court may adopt rules relating to court records. The supreme court may adopt rules to govern the reproduction, preservation, storage and destruction of court records of this state, not inconsistent with this act [*].

History: L. 1977, ch. 104, § 4; July 1.

* "This act," see, also, 19-254, 19-256, 20-159, 20-357 and 60-465a.



20-161 Supreme court to establish pay plan, personnel plan and affirmative action plan for certain nonjudicial personnel; contents of plans; copy submitted to legislature.

20-161. Supreme court to establish pay plan, personnel plan and affirmative action plan for certain nonjudicial personnel; contents of plans; copy submitted to legislature. The supreme court shall establish for the nonjudicial personnel of the supreme court and the court of appeals a formal pay plan, a personnel plan and an affirmative action plan for the hiring of minority persons. Such pay plan and personnel plan shall include, but not be limited to, job descriptions, qualifications of employees, salary ranges, vacation, sick and other authorized leave policies. A copy of such pay plan, personnel plan and affirmative action plan shall be submitted to the legislature on or before January 15, 1978.

History: L. 1977, ch. 296, § 2; July 1.



20-162 Supreme court to establish judicial personnel classification system; exceptions; contents.

20-162. Supreme court to establish judicial personnel classification system; exceptions; contents. (a) The supreme court shall establish by rule a judicial personnel classification system for all nonjudicial personnel in the state court system who are not subject to the authority and power of the chief judge of each judicial district pursuant to K.S.A. 2015 Supp. 20-384, and amendments thereto, and for judicial personnel whose compensation is not otherwise prescribed by law. Such personnel classification system shall prescribe the compensation for all such personnel who are not subject to the authority and power of the chief judge of each judicial district pursuant to K.S.A. 2015 Supp. 20-384, and amendments thereto. No county may supplement the compensation of district court personnel. Such compensation shall be established so as to be commensurate with the duties and responsibilities of each type and class of personnel. In establishing the compensation for each type and class of personnel, the supreme court shall take into consideration: (1) The compensation of personnel in the executive branch of state government who have comparable duties and responsibilities; and (2) the compensation of similar personnel in the court systems of other states having comparable size, population and characteristics.

(b) The following personnel shall not be included in the judicial personnel classification system:

(1) County auditors;

(2) coroners;

(3) court trustees and personnel in each trustee's office; and

(4) personnel performing services in adult or juvenile facilities used as a place of detention or for correctional purposes.

The compensation for the above personnel shall be paid by the county as prescribed by law.

(c) The judicial personnel classification system:

(1) Shall prescribe the powers, duties and functions for each type and class of personnel, which shall be subject to and not inconsistent with any provisions of law prescribing powers, duties and functions of such personnel; and

(2) shall not infringe upon the authority of the chief judge of a judicial district to expend funds in such judicial district's budget for court administration pursuant to K.S.A. 2015 Supp. 20-384, and amendments thereto.

(d) In conjunction with the judicial personnel classification system, the supreme court shall prescribe a procedure whereby personnel subject to such classification system who are removed from office by their appointing authority will have an opportunity to seek reinstatement.

History: L. 1978, ch. 108, § 2; L. 2014, ch. 82, § 7; July 1.



20-163 Official station, justices and court of appeals judges.

20-163. Official station, justices and court of appeals judges. (a) The official station of each justice of the supreme court and judge of the court of appeals shall be the county seat of the county where the justice or judge maintains an actual abode in which the justice or judge customarily lives.

(b) The chief judge of the judicial district in which a justice of the supreme court or judge of the court of appeals has the justice's or judge's official station, shall provide suitable office space upon request by the justice or judge for use by the justice or judge and the justice's or judge's staff personnel. Such office space shall be in or adjacent to the district court courtrooms and offices at the official station of the justice or judge. Notwithstanding the foregoing provisions, no office space shall be provided by the chief judge of the third judicial district.

(c) Each justice of the supreme court and judge of the court of appeals, upon appointment and from time to time thereafter as changes occur, shall notify the judicial administrator in writing of the justice's or judge's official station, if other than the city of Topeka.

(d) Notwithstanding the other provisions of this section, all mileage and other allowances for official travel for justices of the supreme court and judges of the court of appeals shall be determined from Topeka, Kansas.

History: L. 1982, ch. 128, § 1; L. 1999, ch. 57, § 12; July 1.



20-164 Rules establishing expedited process for support, parenting time and child visitation orders.

20-164. Rules establishing expedited process for support, parenting time and child visitation orders. (a) The supreme court shall establish by rule an expedited judicial process which shall be used in the establishment, modification and enforcement of orders of support.

(b) The supreme court shall establish by rule an expedited judicial process for the enforcement of court orders granting visitation rights or parenting time.

History: L. 1985, ch. 115, § 53; L. 1991, ch. 112, § 1; L. 2000, ch. 171, § 2; L. 2006, ch. 200, § 80; L. 2011, ch. 26, § 38; L. 2012, ch. 162, § 28; May 31.



20-165 Rules establishing child support guidelines.

20-165. Rules establishing child support guidelines. (a) The supreme court shall adopt rules establishing guidelines for the amount of child support to be ordered in any action in this state including, but not limited to, K.S.A. 39-755 and K.S.A. 2015 Supp. 23-2215, and amendments thereto, article 30 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, and K.S.A. 2015 Supp. 23-2711, and amendments thereto.

(b) In adopting such rules, the court shall consider all relevant factors, including, but not limited to:

(1) The needs of the child;

(2) the standards of living and circumstances of the parents;

(3) the relative financial means of the parents;

(4) the earning ability of the parents;

(5) the need and capacity of the child for education;

(6) the age of the child;

(7) the financial resources and earning ability of the child;

(8) the responsibility of the parents for the support of others; and

(9) the value of services contributed by both parents.

History: L. 1986, ch. 219, § 2; L. 1992, ch. 312, § 1; L. 2011, ch. 26, § 39; L. 2012, ch. 162, § 29; L. 2014, ch. 116, § 1; July 1.



20-166 Access to justice fund; expenditures; grant guidelines established by the supreme court.

20-166. Access to justice fund; expenditures; grant guidelines established by the supreme court. (a) There is hereby created in the state treasury the access to justice fund. Money credited to the fund shall be used solely for the purpose of making grants for operating expenses to programs, including dispute resolution programs, which provide access to the Kansas civil justice system for persons who would otherwise be unable to gain access to civil justice. Such programs may provide legal assistance to pro se litigants, legal counsel for civil and domestic matters or other legal or dispute resolution services provided the recipient of the assistance or counsel meets financial qualifications under guidelines established by the program in accordance with grant guidelines promulgated by the supreme court of Kansas.

(b) All expenditures from the access to justice fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief justice of the Kansas supreme court or by a person or persons designated by the chief justice.

(c) The chief justice may apply for, receive and accept money from any source for the purposes for which money in the access to justice fund may be expended. Upon receipt of each such remittance, the chief justice shall remit the entire amount to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the access to justice fund.

(d) Grants made to programs pursuant to this section shall be based on the number of persons to be served and such other requirements as may be established by the Kansas supreme court in guidelines established and promulgated to regulate grants made under authority of this section. The guidelines may include requirements for grant applications, organizational characteristics, reporting and auditing criteria and such other standards for eligibility and accountability as are deemed advisable by the supreme court.

History: L. 1996, ch. 234, § 1; L. 2001, ch. 5, § 69; L. 2014, ch. 82, § 8; July 1.



20-167 Supervision fee for juvenile offender; fees paid to county general fund; waiver.

20-167. Supervision fee for juvenile offender; fees paid to county general fund; waiver. On and after July 1, 1997:

(a) The supreme court may establish a supervision fee schedule to be charged a juvenile offender, or the parent or guardian of such juvenile offender, if the juvenile offender is under the age of 18, for services rendered the juvenile who is:

(1) Placed on probation;

(2) placed in juvenile community correctional services;

(3) placed in a community placement;

(4) placed on conditional release pursuant to K.S.A. 2007 Supp. 38-2374, and amendments thereto; or

(5) using any other juvenile justice program available in the judicial district.

(b) The supervision fee established by this section shall be charged and collected by the clerk of the district court.

(c) All moneys collected by this section shall be paid into the county general fund and used to fund community juvenile justice programs.

(d) The juvenile offender shall not be eligible for early release from supervision unless the supervision fee has been paid.

(e) An annual report shall be filed with the commissioner of juvenile justice from every judicial district concerning the supervision fees. The report shall include figures concerning: (1) The amount of supervision fees ordered to be paid; (2) the amount of supervision fees actually paid; and (3) the amount of expenditures and to whom such expenditures were paid.

(f) The court may waive all or part of the supervision fee established by this section upon a showing that such fee will result in an undue hardship to such juvenile offender or the parent or guardian of such juvenile offender.

History: L. 1997, ch. 156, § 2; L. 2006, ch. 169, § 91; Jan. 1, 2007.



20-168 Seal of justice for supreme court courtroom; replica of seal in supreme court chamber in capitol; gifts and donations, disposition; assistance by secretary of administration.

20-168. Seal of justice for supreme court courtroom; replica of seal in supreme court chamber in capitol; gifts and donations, disposition; assistance by secretary of administration. In addition to the other purposes for which expenditures may be made from the moneys appropriated from the state general fund or from any special revenue fund, the supreme court may make expenditures to acquire and install a seal of justice in the supreme court courtroom of the judicial center that is designed to be a replica of the seal of justice in the supreme court chamber in the state capitol, which has represented thereon a hand holding the scales of justice and inscriptions reading "Supreme Court" and "State of Kansas" and which is affixed above the entrance behind the former bench for the justices. The supreme court is hereby authorized to accept gifts and donations to pay for the cost of obtaining and installing such seal of justice. All monetary gifts and donations received for this purpose shall be deposited in the state treasury to the credit of the judicial branch gifts fund of the judicial branch. The secretary of administration shall provide such assistance as may be requested by the supreme court for the purposes of acquiring and installing such seal of justice as provided by this section.

History: L. 2005, ch. 176, § 1; July 1.



20-169 Collection of debts owed to courts or restitution; duties of judicial administrator; contracts for collection.

20-169. Collection of debts owed to courts or restitution; duties of judicial administrator; contracts for collection. (a) The judicial administrator is authorized to enter into contracts in accordance with this section for collection services for debts owed to courts or restitution owed under an order of restitution. On and after July 1, 1999, the cost of collection shall be paid by the defendant as an additional court cost in all criminal, traffic and juvenile offender cases where the defendant fails to pay any amount ordered by the court and the court utilizes the services of a contracting agent pursuant to this section. The cost of collection shall be deemed an administrative fee to pay the actual costs of collection made necessary by the defendant's failure to pay court debt and restitution.

(b) As used in this section:

(1) "Beneficiary under an order of restitution" means the victim or victims of a crime to whom a district court has ordered restitution be paid;

(2) "contracting agent" means a person, firm, agency or other entity who contracts hereunder to provide collection services;

(3) "cost of collection" means the fee specified in contracts hereunder to be paid to or retained by a contracting agent for collection services. Cost of collection also includes any filing fee required under K.S.A. 60-4303, and amendments thereto, or administrative costs prescribed by rules of the supreme court; and

(4) "debts owed to courts" means any assessment of court costs, fines, fees, moneys expended by the state in providing counsel and other defense services to indigent defendants or other charges which a district court judgment has ordered to be paid to the court, and which remain unpaid in whole or in part, and includes any interest or penalties on such unpaid amounts as provided for in the judgment or by law. "Debts owed to courts" also includes: (A) The cost of collection when collection services of a contracting agent hereunder are utilized; and (B) court costs, fines, fees or other charges arising from failure to comply with a traffic citation within 30 days from the date of the mailing of the notice pursuant to K.S.A. 8-2110(b)(1), and amendments thereto.

(c) (1) Contracts authorized by this section may be entered into with state or federal agencies or political subdivisions of the state of Kansas, including contracts for participation in the collection program authorized by K.S.A. 75-6201 et seq., and amendments thereto. Such contracts also may be entered into with private firms or individuals selected by a procurement negotiation committee in accordance with K.S.A. 75-37,102, and amendments thereto, except that the judicial administrator shall designate a representative to serve as the chief administrative officer member of such committee and that the other two members of such committee shall be designated by the director of purchases and the judicial administrator.

(2) Prior to negotiating any contract for collection services, this procurement negotiation committee shall advertise for proposals, negotiate with firms and individuals submitting proposals and select among those submitting such proposals the party or parties to contract with for the purpose of collection services.

(3) The supreme court may adopt rules as deemed appropriate for the administration of this section, including procedures to be used in the negotiation and execution of contracts pursuant to this section and procedures to be followed by those who utilize collection services under such contracts.

(4) For purposes of this section, the agencies, firms or individuals with whom contracts are entered under this section shall be known as contracting agents. The judicial administrator shall publish a list of the contracting agents for use by courts or beneficiaries under orders of restitution who desire to utilize the collection services of such agents.

(5) Each contract entered pursuant to this section shall provide for a fee to be paid to or retained by the contracting agent for collection services. Such fee shall be designated as the cost of collection hereunder, and shall not exceed 33% of the amount collected. The cost of collection shall be paid from the amount collected, but shall not be deducted from the debts owed to courts or restitution. If a contracting agent uses the debt setoff procedures pursuant to K.S.A. 75-6202 et seq., and amendments thereto, to recover debts owed to the courts, the contracting agent's cost of collection for debt recovered through that program shall be the amount established by contract minus the collection assistance fee imposed by the director of accounts and reports of the department of administration pursuant to K.S.A. 75-6210, and amendments thereto.

(d) Judicial districts of the state of Kansas are authorized to utilize the collection services of contracting agents pursuant to this section for the purpose of collecting all outstanding debts owed to courts. Subject to rules and orders of the Kansas supreme court, each judicial district may establish by local rule guidelines for the compromise of court costs, fines, attorney fees and other charges assessed in district court cases.

(e) Any beneficiary under an order of restitution entered by a court after this section takes effect is authorized to utilize the collection services of contracting agents pursuant to this section for the purpose of collecting all outstanding amounts owed under such order of restitution.

(f) Contracts entered hereunder shall provide for the payment of any amounts collected to the clerk of the district court for the court in which the debt being collected originated, after first deducting the collection fee. In accounting for amounts collected from any person pursuant to this section, the district court clerk shall credit the person's amount owed in the amount of the net proceeds collected and shall not reduce the amount owed by any person by that portion of any payment which constitutes the cost of collection pursuant to this section.

(g) With the appropriate cost of collection paid to the contracting agent as agreed upon in the contract hereunder, the clerk shall then distribute amounts collected hereunder as follows:

(1) When collection services are utilized pursuant to subsection (d), all amounts shall be applied against the debts owed to the court as specified in the original judgment creating the debt;

(2) when collection services are utilized pursuant to subsection (e), all amounts shall be paid to the beneficiary under the order of restitution designated to receive such restitution, except where that beneficiary has received recovery from the Kansas crime victims compensation board and such board has subrogation rights pursuant to K.S.A. 74-7312, and amendments thereto, in which case all amounts shall be paid to the board until its subrogation lien is satisfied.

(h) Whenever collection services are being utilized against the same debtor pursuant to both subsections (d) and (e), any amounts collected by a contracting agent shall be first applied to satisfy subsection (e) debts, debts pursuant to an order of restitution. Upon satisfaction of all such debts, amounts received from the same debtor shall then be applied to satisfy subsection (d) debts, debts owed to courts.

History: L. 1996, ch. 195, § 1; L. 1997, ch. 181, § 25; L. 1999, ch. 131, § 16; L. 2015, ch. 53, § 5; July 1.






Article 1a JUDICIAL DEPARTMENT MONEYS

20-1a01 Bar discipline program; use and disposition of moneys received; expenditures; bar discipline fee fund; subject to post audit.

20-1a01. Bar discipline program; use and disposition of moneys received; expenditures; bar discipline fee fund; subject to post audit. The clerk of the supreme court shall remit all moneys received by or for such clerk from fees, costs, other charges or penalties of the state board of law examiners from bar discipline program administration and activities to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bar discipline fee fund, which shall not be a part of the state treasury. All expenditures from such fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief justice of the supreme court or by a person or persons designated by the chief justice. Amounts deposited under this section shall not be subject to any limitation imposed by any appropriation act by the legislature. All receipts, accounts, expenditures and other disbursements from the fee fund established by this section shall be subject to post audit in accordance with article 11 of chapter 46 of Kansas Statutes Annotated, and amendments thereto.

History: L. 1973, ch. 129, § 1; L. 2001, ch. 5, § 70; July 1.



20-1a02 Examination of certified shorthand reporters; use and disposition of moneys received; court reporters fee fund; expenditures; compensation of board of examiners.

20-1a02. Examination of certified shorthand reporters; use and disposition of moneys received; court reporters fee fund; expenditures; compensation of board of examiners. The clerk of the supreme court shall remit all moneys received by or for such clerk from applicants for examination for certified shorthand reporter to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund, and the balance shall be credited to the court reporters fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief justice of the supreme court or by a person or persons designated by the chief justice. Compensation of members and other actual and necessary expenses of the state board of examiners of court reporters shall be paid from such fund as authorized by the rules of the supreme court.

History: L. 1973, ch. 129, § 2; L. 2001, ch. 5, § 71; L. 2011, ch. 53, § 10; July 1.



20-1a03 Admission to practice law; use and disposition of moneys received; bar admission fee fund; expenditures; compensation of board of law examiners.

20-1a03. Admission to practice law; use and disposition of moneys received; bar admission fee fund; expenditures; compensation of board of law examiners. The clerk of the supreme court shall remit all moneys received by or for such clerk from applicants for admission to the practice of law in Kansas, except amounts received for immediate remittance to carry out contractual investigation and report of bar applicants to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the bar admission fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief justice of the supreme court or by a person or persons designated by the chief justice. Compensation of members and other actual and necessary expenses of the state board of law examiners may be paid from such fund.

History: L. 1973, ch. 129, § 3; L. 2001, ch. 5, § 72; L. 2011, ch. 53, § 11; July 1.



20-1a04 Clerk of supreme court to remit moneys to state treasurer; exceptions; disposition of funds.

20-1a04. Clerk of supreme court to remit moneys to state treasurer; exceptions; disposition of funds. The clerk of the supreme court shall remit all moneys received by or for such clerk for docket fees, and all amounts received for other purposes than those specified in K.S.A. 20-1a01, 20-1a02 or 20-1a03, and amendments thereto, unless by order of the supreme court such clerk is directed to make other disposition thereof to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the judicial branch nonjudicial salary initiative fund, a sum equal to 52.24% of the remittances of docket fees, to the judicial branch nonjudicial salary adjustment fund, a sum equal to 6.72% of the remittance of docket fees, and to the judicial branch docket fee fund, a sum equal to 41.04% of the remittance of docket fees.

History: L. 1973, ch. 129, § 4; L. 2000, ch. 177, § 3; L. 2001, ch. 5, § 73; L. 2008, ch. 95, § 4; L. 2014, ch. 82, § 6; July 1.



20-1a05 Expenditures by supreme court.

20-1a05. Expenditures by supreme court. Expenditures of the supreme court shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief justice of the supreme court or by a person or persons designated by him, unless otherwise provided by law.

History: L. 1973, ch. 129, § 5; July 1.



20-1a06 Temporary deposits in bank account by clerk of supreme court; expenditures; subject to post audit.

20-1a06. Temporary deposits in bank account by clerk of supreme court; expenditures; subject to post audit. The clerk of the supreme court may temporarily deposit all moneys received by or for him from bar applicants, and other amounts specified by order of the supreme court to be received for deposits or other purposes in a bank checking account of a bank located in Topeka and selected by the chief justice of the supreme court. All expenditures from such bank account shall be made upon checks signed by the clerk of the supreme court or his deputy unless otherwise ordered by the supreme court. Amounts deposited under this section, except amounts which are required by K.S.A. 20-1a03 to be remitted to the state treasurer, shall not be subject to any limitation imposed by any appropriation act of the legislature. The provisions of K.S.A. 75-4214, 75-4215 and 75-4217 shall not apply to the bank account authorized by this section nor to moneys deposited therein which are not required to be remitted to the state treasurer. All receipts, accounts, expenditures and other disbursements from the bank account established under authority of this section shall be subject to post-audit in accordance with article 11 of chapter 46 of Kansas Statutes Annotated, and any amendments thereto, but shall not be subject to pre-audit by the director of accounts and reports.

History: L. 1973, ch. 129, § 6; July 1.



20-1a07 Frequency of remittance of funds.

20-1a07. Frequency of remittance of funds. Except as otherwise provided in K.S.A. 20-1a06, nothing in this act shall be deemed to authorize remittances to be made less frequently than is authorized under K.S.A. 75-4215.

History: L. 1973, ch. 129, § 7; July 1.



20-1a11 Judicial branch education fund; receipts; expenditures; municipal judge training fund abolished.

20-1a11. Judicial branch education fund; receipts; expenditures; municipal judge training fund abolished. (a) There is hereby created in the state treasury a judicial branch education fund.

(b) All money credited to the fund shall be used for the purpose of educating and training judicial branch officers and employees; for administering the training, testing and education of municipal judges as provided in K.S.A. 12-4114, and amendments thereto; for educating and training municipal judges and municipal court support staff; and for the planning and implementation of a family court system as provided by law. Expenditures from the judicial branch education fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief justice of the supreme court or by a person or persons designated by the chief justice.

(c) The chief justice may apply for, receive and accept money from any source for the purposes for which money in the judicial branch education fund may be expended. Upon receiving any such money, the chief justice shall remit the entire amount to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the judicial branch education fund.

(d) Upon the effective date of this act, the director of accounts and reports is directed to transfer all moneys in the municipal judge training fund to the judicial branch education fund. Upon the effective date of this act, all liabilities of the municipal judge training fund existing prior to such date are hereby imposed on the judicial branch education fund. Whenever the municipal judge training fund, or words of like effect, is referred to or designated by any statute, contract, or other document, such reference or designation shall be deemed to apply to the judicial branch education fund. The municipal judge training fund is hereby abolished.

History: L. 1992, ch. 315, § 1; L. 1997, ch. 156, § 35; L. 2001, ch. 5, § 74; July 1.



20-1a12 Judiciary technology fund; fund use; expenditures.

20-1a12. Judiciary technology fund; fund use; expenditures. (a) There is hereby established in the state treasury a judiciary technology fund.

(b) Moneys in the judiciary technology fund shall be used to:

(1) Establish, operate and maintain a state-wide system of electronic remote access, at no cost to users, to court records that are otherwise publicly available;

(2) implement technological improvements in the Kansas court system; and

(3) fund meetings of the judicial council technology advisory committee at the judicial council reimbursement rate pursuant to K.S.A. 20-2206, and amendments thereto. Expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief justice of the Kansas Supreme Court or a person designated by the chief justice.

History: L. 1992, ch. 128, § 4; L. 1992, ch. 315, § 12; L. 2006, ch. 148, § 2; July 1.



20-1a13 Courts accept credit cards to collect fees.

20-1a13. Courts accept credit cards to collect fees. The judicial administrator of the courts shall contract with credit card companies to provide for collection of bank card drafts from valid and unexpired credit cards used to pay for any docket fee, filing fee, fax service charge, and any other fee or charge. Any discount from the face value of a bank card draft shall not exceed 3%. All contracts entered into under this section shall be exempt from the provisions of K.S.A. 75-3739 to 75-3744, inclusive, and amendments thereto. Any fax service charge shall include an amount to cover the cost of accepting a bank card draft.

History: L. 1992, ch. 128, § 3; July 1.



20-1a14 Judicial branch nonjudicial salary initiative fund; authorized uses of moneys credited to fund.

20-1a14. Judicial branch nonjudicial salary initiative fund; authorized uses of moneys credited to fund. (a) There is hereby established in the state treasury the judicial branch nonjudicial salary initiative fund.

(b) All moneys credited to the judicial branch nonjudicial salary initiative fund shall be used for compensation of nonjudicial officers and employees of the district courts, court of appeals and the supreme court and shall not be expended for compensation of judges or justices of the judicial branch. Moneys in the fund shall be used only to pay for that portion of the cost of salaries and wages of nonjudicial personnel of the judicial branch, including associated employer contributions, which shall not exceed the difference between the amount of expenditures that would be required under the judicial branch pay plan for nonjudicial personnel in effect prior to the effective date of this act and the amount of expenditures required under the judicial branch pay plan for nonjudicial personnel after the cost-of-living adjustments and the adjustments for upgrades in pay rates for nonjudicial personnel approved by the chief justice of the Kansas supreme court for fiscal year 2001. For fiscal years commencing on and after June 30, 2001, moneys in such fund shall be used only for the amount attributable to maintenance of the judicial branch pay plan for nonjudicial personnel for such adjustments and upgrades approved by the chief justice of the supreme court for fiscal year 2001.

(c)  All expenditures from the judicial branch nonjudicial salary initiative fund shall be made in accordance with appropriation acts and upon warrants of the director of accounts and reports issued pursuant to payrolls approved by the chief justice of the Kansas supreme court or by a person or persons designated by the chief justice.

(d) The enactment of this legislation shall not be considered a statement of legislative intent to endorse future state general fund financing for ensuing fiscal years for the proposed nonjudicial pay plan contained in the report to the Kansas supreme court by the nonjudicial salary initiative entitled nonjudicial employee compensation submitted to the 2000 legislature.

History: L. 2000, ch. 177, § 1; July 1.



20-1a15 Judicial branch nonjudicial salary adjustment fund; authorized uses of moneys credited to fund.

20-1a15. Judicial branch nonjudicial salary adjustment fund; authorized uses of moneys credited to fund. (a) There is hereby established in the state treasury the judicial branch nonjudicial salary adjustment fund.

(b) All moneys credited to the judicial branch nonjudicial salary adjustment fund shall be used for compensation of nonjudicial officers and employees of the district courts, court of appeals and the supreme court and shall not be expended for compensation of judges or justices of the judicial branch. Moneys in the fund shall be used only to pay for that portion of the cost of salaries and wages of nonjudicial personnel of the judicial branch, including associated employer contributions, which shall not exceed the difference between the amount of expenditures that would be required under the judicial branch pay plan for nonjudicial personnel in effect prior to the effective date of this act and the amount of expenditures required under the judicial branch pay plan for nonjudicial personnel after the cost-of-living adjustments and the adjustments for upgrades in pay rates for nonjudicial personnel approved by the chief justice of the Kansas supreme court for fiscal year 2015. For fiscal years commencing on and after June 30, 2016, moneys in such fund shall be used only for the amount attributable to maintenance of the judicial branch pay plan for nonjudicial personnel for such adjustments and upgrades approved by the chief justice of the supreme court for fiscal year 2015.

(c) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the judicial branch nonjudicial salary adjustment fund interest earnings based on:

(1) The average daily balance of moneys in the judicial branch nonjudicial salary adjustment fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) All expenditures from the judicial branch nonjudicial salary adjustment fund shall be made in accordance with appropriation acts and upon warrants of the director of accounts and reports issued pursuant to payrolls approved by the chief justice of the Kansas supreme court or by a person or persons designated by the chief justice.

History: L. 2008, ch. 95, § 1;  L. 2014, ch. 1, § 2; L. 2014, ch. 125, § 2; July 1.



20-1a16 Electronic filing and management fund; authorized uses of moneys credited to fund.

20-1a16. Electronic filing and management fund; authorized uses of moneys credited to fund. There is hereby created in the state treasury the electronic filing and management fund. All expenditures from the electronic filing and management fund shall be for purposes of creating, implementing and managing an electronic filing and centralized case management system for the state court system and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief justice of the supreme court or by a person designated by the chief justice.

History: L. 2014, ch. 82, § 4; July 1.



20-1a17 Nonseverable provision.

20-1a17. Nonseverable provision. The provisions of this act* are not severable. If any provision of this act is stayed or is held to be invalid or unconstitutional, it shall be presumed conclusively that the legislature would not have enacted the remainder of such act without such stayed, invalid or unconstitutional provision.

History: L. 2014, ch. 82, § 43; July 1.

* This act means L. 2014, ch. 82.



20-1a18 Nonseverable provision, includes chapter 82 of the 2014 Session Laws of Kansas.

20-1a18. Nonseverable provision, includes chapter 82 of the 2014 Session Laws of Kansas. Except as provided further, the provisions of this act* are not severable, nor are they severable from the provisions of 2014 Senate Substitute for House Bill No. 2338, chapter 82 of the 2014 Session Laws of Kansas. If any provision of this act or of 2014 Senate Substitute for House Bill No. 2338, chapter 82 of the 2014 Session Laws of Kansas, is stayed or is held to be invalid or unconstitutional, it shall be presumed conclusively that the legislature would not have enacted the remainder of this act without such stayed, invalid or unconstitutional provision and the provisions of this act are hereby declared to be null and void and shall have no force and effect. If the appropriations to the judicial branch for fiscal year 2016 or fiscal year 2017 are reduced below the amounts appropriated in this act by any other act of the 2015 or 2016 regular session of the legislature, the provisions of this section are hereby declared to be null and void and shall have no force and effect and the provisions of this act and of 2014 Senate Substitute for House Bill No. 2338, chapter 82 of the 2014 Session Laws of Kansas, are declared to be severable.

History: L. 2015, ch. 81, § 29; June 5.

* This act means L. 2015, ch. 81.






Article 2 REPORTER OF SUPREME COURT AND REPORTS

20-201 Oath of reporter.

20-201. Oath of reporter. The reporter of the supreme court, appointed by the judges of said court according to the provisions of the constitution, shall, before entering upon the duties of his office, and within thirty days of his appointment, take and subscribe the oath of office, and cause the same to be filed in the office of the secretary of state.

History: L. 1867, ch. 120, § 1; May 27; G.S. 1868, ch. 27, p. 301, § 1; R.S. 1923, 20-201.



20-202 Notes of decisions.

20-202. Notes of decisions. It shall be the duty of the justices of the supreme court to prepare and deliver to the reporter full notes of all decisions made by them, which they shall deem of sufficient importance to publish, within sixty days after the close of the term at which the causes are tried, in which such decisions are made.

History: L. 1867, ch. 120, § 2; May 27; G.S. 1868, ch. 27, p. 301, § 2; R.S. 1923, 20-202.



20-203 Syllabus of points of law.

20-203. Syllabus of points of law. A syllabus of the points of law decided in any case in the supreme court shall be stated in writing by the judge delivering the opinion of the court, which shall be confined to points of law arising from the facts in the case, that have been determined by the court, and the syllabus shall be submitted to the judges concurring therein for revisal before publication thereof; and it shall be inserted in the book of reports without alteration, unless by consent of the judges concurring therein.

History: L. 1867, ch. 120, § 3; May 27; G.S. 1868, ch. 27, p. 301, § 3; R.S. 1923, 20-203.



20-204 Duties in preparing reports.

20-204. Duties in preparing reports. The reporter shall prepare all such decisions for publication. The report of each case shall contain the title of the case, a syllabus of the points decided, a statement of so much of the facts of the case as may be necessary to understand the decision, the names of counsel, and the opinion of the court: Provided, That a memorandum opinion may be prepared in any case where no new question of law is decided or which is otherwise considered as having no value as a precedent. Such a memorandum opinion need not contain a syllabus or statement of facts. Each volume shall contain a list of all the cases reported, alphabetically arranged, and also a complete index.

History: L. 1867, ch. 120, § 4; G.S. 1868, ch. 27, p. 301, § 4; R.S. 1923, 20-204; L. 1972, ch. 96, § 1; March 25.



20-205 Publication of supreme court and court of appeals cases.

20-205. Publication of supreme court and court of appeals cases. The cases decided by the supreme court of this state which the court deem of sufficient importance to be published and those of the court of appeals which are to be published pursuant to rule of the supreme court shall be prepared by the reporter and delivered to the director of printing, who shall as speedily as possible print and publish such number of copies of each volume of the reports as shall be specified by the reporter, and deliver the same to the state law librarian. No volume shall contain less than seven hundred and fifty (750) pages, including the index.

History: L. 1889, ch. 247, § 1; L. 1901, ch. 171, § 1; R.S. 1923, 20-205; L. 1974, ch. 135, § 4; L. 1976, ch. 147, § 2; Jan. 10, 1977.



20-206 Copyright of reports.

20-206. Copyright of reports. The reporter shall cause each volume of reports hereafter published to be copyrighted for the use and benefit of the state of Kansas; and all papers and certificates relating to such copyright shall be filed and preserved in the office of the secretary of state.

History: L. 1889, ch. 247, § 2; May 25; R.S. 1923, 20-206.



20-207 Delivery of court reports to state law librarian.

20-207. Delivery of court reports to state law librarian. The director of printing shall hereafter deliver the whole number of copies of reports of the supreme court and court of appeals required to be published to the state law librarian as soon as completed; and when the whole edition of any volume shall be so delivered, the librarian shall certify that fact to the secretary of state, who shall thereupon ascertain the amount due the director of printing therefor, and audit and certify the same to the director of accounts and reports for payment.

History: L. 1889, ch. 247, § 3; R.S. 1923, 20-207; L. 1974, ch. 135, § 5; L. 1976, ch. 147, § 3; Jan. 10, 1977.



20-208 Exchanges, distribution and sale of Kansas reports; preservation of proofs, matrices, plates, computer tapes and impressions; use for computerized legal research.

20-208. Exchanges, distribution and sale of Kansas reports; preservation of proofs, matrices, plates, computer tapes and impressions; use for computerized legal research. (a) When the reports of the decisions of the supreme court or court of appeals are delivered, the state law librarian shall use as many thereof as may be necessary to maintain reasonable and equitable exchanges of such reports for law books and other legal publications of the other states, territories, countries, societies and institutions, for use in the supreme court law library. As used herein, "Kansas reports" shall mean the reports of the decisions of the supreme court and court of appeals. The state law librarian shall distribute copies of the Kansas reports without charge, as follows:

(1) The supreme court, the court of appeals and the office of the attorney general shall receive the number of copies necessary to conduct the official business of such office, as certified to the state law librarian by the head or executive officer of the respective agencies;

(2) The office of each elected state official, other than those specifically provided for herein, shall receive one copy;

(3) The law library of the school of law of the university of Kansas shall receive 30 copies to maintain its sets of Kansas reports and for exchange purposes, and the law library of the school of law of Washburn university of Topeka shall receive 30 copies to maintain its sets of Kansas reports and for exchange purposes;

(4) The state library and the libraries of Emporia state university, Fort Hays state university, Pittsburg state university, Kansas state university, and Wichita state university shall receive two copies to maintain its set of Kansas reports;

(5) The United States district court for the district of Kansas shall receive six copies;

(6) The office of each judge of the district court shall each receive one copy;

(7) The Lansing correctional facility and the Hutchinson correctional facility shall each receive one copy for the use of inmates at such institutions and one copy for the use of the legal advisor at such institutions;

(8) The library of congress shall receive two copies in order to complete the copyright of said reports;

(9) One copy shall be deposited with the appropriate office of the United States post office in order to obtain a postal permit for mailing such reports;

(10) A personal copy of the reports shall be presented to each justice of the supreme court, each judge of the court of appeals, the clerk of the supreme court, the supreme court reporter, and the judicial administrator of the district courts. Also, a personal copy shall be sent to any retired supreme court justice, judge of the court of appeals, district judge or associate district judge, if such retired judge or justice files with the clerk of the supreme court annually a certificate stating that such judge or justice is not engaged in the active practice of law and is willing to accept judicial assignments; and

(11) The legislative coordinating council shall receive the number of copies necessary to conduct the official business of the legislative branch of government, as certified to the state law librarian by the legislative coordinating council.

(b) Except as otherwise specifically provided in paragraph (10) of subsection (a), all copies of the Kansas reports distributed pursuant to subsection (a) or purchased by any governmental agency or subdivision shall become the property of such office, agency or subdivision, which shall be accountable therefor, and the state law librarian shall not distribute any reports to any others or for any other purpose, but shall be responsible for the remaining volumes of said reports, which shall be sold at the per volume price fixed by the supreme court under this section for each current volume, plus the amount fixed by the supreme court under this section for the cost of postage and handling, and the per volume price fixed by the supreme court under this section for each noncurrent volume which has not been reprinted, plus the amount fixed by the supreme court under this section for the cost of postage and handling. The supreme court shall have authority to order printed such additional copies of the reports of the supreme court as in its judgment will be necessary to supply the demand upon the state law librarian for the same. The state law librarian shall sell any noncurrent volume which is reprinted at the per volume price fixed by the supreme court under this section, plus the amount fixed by the supreme court under this section for the cost of postage and handling. All purchases of reports shall be made by payment in advance. The supreme court shall fix the per volume price for copies of these Kansas reports sold under this section to recover the costs of printing and binding such volumes and shall fix the amount to be charged in connection with the sale of each of such volumes to cover the costs of postage and handling applicable thereto. The supreme court shall revise all such prices from time to time as necessary for the purposes of covering or recovering such costs.

(c) It shall be the duty of the director of printing, under the direction of the supreme court, to make and preserve for future use proofs, matrices, plates, computer tapes or impressions of all volumes of the reports of the supreme court and such other publications as the supreme court may designate. The director of printing shall not make or permit to be made any proofs, matrices, plates, computer tapes or impressions of any book published by the judicial branch of the state government except for the use of the state, as herein provided, and all proofs, matrices, plates, computer tapes or impressions so made for any book published by the judicial branch of the state government shall be the exclusive property of the state, except that the director of printing may grant a revocable license to any nonprofit corporation whereby such corporation may utilize the services of equipment and personnel under the supervision of the director of printing for the purpose of converting reports of the Kansas supreme court and the Kansas court of appeals to machine readable form for use by such corporation in providing computerized legal research services, subject to protection of the state's copyright as to any purpose unnecessary for such computerized legal research.

History: L. 1909, ch. 117, § 1; R.S. 1923, 20-208; L. 1941, ch. 206, § 1; L. 1947, ch. 221, § 1; L. 1960, ch. 46, § 1; L. 1965, ch. 213, § 1; L. 1969, ch. 164, § 1; L. 1970, ch. 118, § 1; L. 1974, ch. 135, § 6; L. 1975, ch. 181, § 1; L. 1976, ch. 147, § 4; L. 1976, ch. 151, § 4; L. 1977, ch. 106, § 1; L. 1978, ch. 109, § 1; L. 1980, ch. 95, § 1; L. 1990, ch. 309, § 10; May 24.



20-208b Distribution of supreme court reports to legislative coordinating council.

20-208b. Distribution of supreme court reports to legislative coordinating council. The state law librarian shall provide the legislative coordinating council with the number of complete sets of available Kansas reports necessary to conduct the official business of the legislative branch of government, as certified to the state law librarian by the legislative coordinating council, without charge.

History: L. 1975, ch. 181, § 2; July 1.



20-209 Set of Kansas reports for each district judge position; duties of clerk of district court.

20-209. Set of Kansas reports for each district judge position; duties of clerk of district court. Whenever a new district judge position is created, the state law librarian shall provide a complete set of available Kansas reports to the clerk of the district court of the county of residence of the judge elected or appointed to such position. If any district judgeship is abolished, it shall be the duty of the clerk of the district court of the district where the judgeship was located to return to the state law librarian all Kansas reports which were acquired by such court without charge under the provisions of this act or the acts of which this act is amendatory. Whenever a person is elected or appointed to succeed to the office of district judge, it shall be the duty of the clerk of the district court of the county where the person's predecessor in office kept the set of Kansas reports, accountable by such office, to deliver such reports to the person so elected or appointed.

History: L. 1911, ch. 161, § 1; R.S. 1923, 20-209; L. 1929, ch. 161, § 1; L. 1970, ch. 118, § 2; L. 1974, ch. 135, § 7; L. 1976, ch. 145, § 83; L. 1978, ch. 109, § 2; L. 1986, ch. 115, § 30; Jan. 12, 1987.



20-210 Replacement without charge, when.

20-210. Replacement without charge, when. The state law librarian is hereby authorized to replace without charge volumes of the Kansas reports which have been destroyed by fire, flood or other natural catastrophe, only if the same were originally delivered to and in the custody of an office or agency authorized to receive reports without charge pursuant to K.S.A. 20-208.

History: L. 1909, ch. 117, § 2; R.S. 1923, 20-210; L. 1947, ch. 221, § 2; L. 1970, ch. 118, § 3; L. 1974, ch. 135, § 8; July 1, 1975.



20-211 Advance sheets; distribution and sale; subscription to advance sheets and permanent report; withholding opinions; removal of advance sheets from inventories upon publication of bound volume.

20-211. Advance sheets; distribution and sale; subscription to advance sheets and permanent report; withholding opinions; removal of advance sheets from inventories upon publication of bound volume. The state law librarian shall have authority to order advance sheets of the reports of the supreme court and court of appeals to be printed for distribution and temporary use until the reports themselves are issued. Upon such order it shall be the duty of the reporter, as soon as possible after they are filed, to prepare for publication, and of the director of printing immediately thereafter to print the syllabi and decisions of the court in the same form the permanent report will bear, but upon inexpensive paper and to be bound in paper. The number of copies of each issue shall be specified in the order. When issued they shall be delivered to the state law librarian, to be distributed in the manner provided in K.S.A. 20-208 for distributing copies of the Kansas reports, except that no copies of advance sheets shall be delivered to a law library for exchange purposes. The remaining copies shall be sold at the per copy price fixed by the supreme court under this section, plus the amount fixed by the supreme court under this section for the cost of postage and handling. Said librarian may sell subscriptions to the current advance sheets and permanent report together for the subscription price fixed by the supreme court under this section, plus the amount fixed by the supreme court under this section for the cost of any postage and handling, the same to be paid in advance and if any one person, firm, association or corporation shall subscribe for two hundred (200) or more copies of any bound volume and the advance sheets thereto, the state law librarian may sell subscriptions to such persons, firm, associations and corporations to the advance sheets and permanent report together for a reduced subscription price fixed by the supreme court under this section, plus the amount fixed by the supreme court under this section for the cost of postage and handling, the same to be paid in advance. Upon order of the court any opinion may be withheld from publication in the advance sheets until such time as it may designate. The increased prices provided for in this section shall apply to current reports and advance sheets commencing with volume 224, and subscriptions for earlier volumes and advance sheets, or purchases of advance sheets of earlier volumes, shall be at the rate prescribed by this section prior to this amendment. All copies of advance sheets distributed pursuant to this section or purchased by any governmental agency or subdivision may be removed from the inventory of such office, agency or subdivision upon publication of the volume of the Kansas reports for which such advance sheets were issued. The supreme court shall fix the per copy prices, subscription prices, and reduced subscription prices for advance sheets and permanent reports sold under this section to recover the costs of printing and binding such advance sheets and permanent reports and shall fix the amount to be charged in connection with the sale and distribution of such advance sheets and permanent reports under this section to cover the costs of postage and handling applicable thereto. The supreme court shall revise all such prices from time to time as necessary for the purposes of covering or recovering such costs.

History: L. 1909, ch. 117, § 3; R.S. 1923, 20-211; L. 1947, ch. 221, § 3; L. 1960, ch. 46, § 2; L. 1963, ch. 422, § 11; L. 1969, ch. 164, § 2; L. 1970, ch. 118, § 4; L. 1974, ch. 135, § 9; L. 1976, ch. 147, § 5; L. 1980, ch. 95, § 2; July 1.



20-212 Sale of courts of appeals reports and Wyandotte constitutional convention proceedings.

20-212. Sale of courts of appeals reports and Wyandotte constitutional convention proceedings. The state law librarian is authorized and directed to sell the Kansas courts of appeals reports and proceedings and debates of the Wyandotte constitutional convention now in his hands at a cost of two dollars ($2) per volume, plus fifty cents (50¢) for postage and handling, to be paid in advance.

History: L. 1905, ch. 497, § 3; R.S. 1923, 20-212; L. 1970, ch. 118, § 5; L. 1974, ch. 135, § 10; July 1, 1975.



20-213 Sale of reports; disposition of moneys; library report fee fund.

20-213. Sale of reports; disposition of moneys; library report fee fund. The state law librarian shall remit all moneys received by or for such librarian from the sale of reports of the supreme court and from the sale of court of appeals reports to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the library report fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state law librarian or by a person or persons designated by such state librarian. The state law librarian may make expenditures from such fund for the purpose of paying the cost of transportation, handling and storage charges incurred by the state librarian in the sale, delivery and storage of such reports, including the cost of providing shelving for their storage, and for the purchase of library materials related to the subject of law and the rebinding of same, and for the purpose of reprinting volumes of such reports.

History: L. 1889, ch. 247, § 5; R.S. 1923, 20-213; L. 1947, ch. 221, § 4; L. 1970, ch. 118, § 6; L. 1973, ch. 309, § 12; L. 1974, ch. 135, § 11; L. 2001, ch. 5, § 75; July 1.






Article 3 DISTRICT COURTS

20-301 District court in each county; jurisdiction.

20-301. District court in each county; jurisdiction. There shall be in each county a district court, which shall be a court of record, and shall have general original jurisdiction of all matters, both civil and criminal, unless otherwise provided by law, and also shall have such appellate jurisdiction as prescribed by law.

History: G.S. 1868, ch. 28, § 1; R.S. 1923, 20-301; L. 1951, ch. 243, § 1; L. 1971, ch. 176, § 14; L. 1976, ch. 146, § 9; Jan. 10, 1977.



20-301a Classes of judges; judge of the district court defined; jurisdiction, power and authority.

20-301a. Classes of judges; judge of the district court defined; jurisdiction, power and authority. There shall be two classes of judges of the district courts established pursuant to K.S.A. 20-301: District judges and district magistrate judges. As used in this act, "judge of the district court" means any of such judges. Such judges shall have the jurisdiction, powers and duties prescribed by this act and otherwise prescribed by law. The judicial power and authority of a judge of the district court in each judicial district may be exercised anywhere within such judicial district and may be exercised anywhere within any other judicial district when assigned to hear any proceeding or try any cause in such judicial district, as provided in K.S.A. 20-319, and amendments thereto.

History: L. 1976, ch. 146, § 10; L. 1986, ch. 115, § 31; Jan. 12, 1987.



20-301b Judge required in each county.

20-301b. Judge required in each county. In each county of this state there shall be at least one judge of the district court who is a resident of and has the judge's principal office in that county.

History: L. 1983, ch. 105, § 12; L. 1984, ch. 111, § 1; July 1.



20-302 District judges; power and authority.

20-302. District judges; power and authority. The district judge provided for in the Kansas constitution shall have and exercise the full judicial power and authority of a district court.

History: G.S. 1868, ch. 28, § 2; R.S. 1923, 20-302; L. 1965, ch. 214, § 1; L. 1976, ch. 146, § 11; Jan. 10, 1977.



20-302b District magistrate judges; jurisdiction, powers and duties; record; appeals.

20-302b. District magistrate judges; jurisdiction, powers and duties; record; appeals. (a) Subject to assignment pursuant to K.S.A. 20-329, and amendments thereto, a district magistrate judge shall have the jurisdiction and power, in any case in which a violation of the laws of the state is charged, to conduct the trial of traffic infractions, violations of the wildlife, parks and tourism laws of this state or rules and regulations adopted thereunder, cigarette or tobacco infractions or misdemeanor charges, to conduct felony first appearance hearings and the preliminary examination of felony charges and to hear misdemeanor or felony arraignments. A district magistrate judge shall have jurisdiction over uncontested actions for divorce. Except as otherwise specifically provided in this section, a district magistrate judge shall have jurisdiction over actions filed under the code of civil procedure for limited actions, K.S.A. 61-2801 et seq., and amendments thereto, and all other civil cases, and shall have concurrent jurisdiction, powers and duties with a district judge. Except with consent of the parties, or as otherwise specifically provided in this section, a district magistrate judge shall not have jurisdiction or cognizance over the following actions:

(1) Any action, other than an action seeking judgment for an unsecured debt not sounding in tort and arising out of a contract for the provision of goods, services or money, in which the amount in controversy, exclusive of interests and costs, exceeds $10,000. The provisions of this subsection shall not apply to actions filed under the code of civil procedure for limited actions, K.S.A. 61-2801 et seq., and amendments thereto. In actions of replevin, the affidavit in replevin or the verified petition fixing the value of the property shall govern the jurisdiction. Nothing in this paragraph shall be construed as limiting the power of a district magistrate judge to hear any action pursuant to the Kansas probate code or to issue support orders as provided by subsection (a)(6);

(2) actions against any officers of the state, or any subdivisions thereof, for misconduct in office;

(3) actions for specific performance of contracts for real estate;

(4) actions in which title to real estate is sought to be recovered or in which an interest in real estate, either legal or equitable, is sought to be established. Nothing in this paragraph shall be construed as limiting the right to bring an action for forcible detainer as provided in the acts contained in K.S.A. 61-3801 through 61-3808, and amendments thereto. Nothing in this paragraph shall be construed as limiting the power of a district magistrate judge to hear any action pursuant to the Kansas probate code;

(5) actions to foreclose real estate mortgages or to establish and foreclose liens on real estate as provided in the acts contained in article 11 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto;

(6) contested actions for divorce, separate maintenance or custody of minor children. Nothing in this paragraph shall be construed as limiting the power of a district magistrate judge to: (A) Except as provided in subsection (e), hear any action pursuant to the Kansas code for care of children or the revised Kansas juvenile justice code; (B) establish, modify or enforce orders of support, including, but not limited to, orders of support pursuant to the Kansas parentage act, K.S.A. 2015 Supp. 23-2201 et seq., and amendments thereto, the uniform interstate family support act, K.S.A. 2015 Supp. 23-36,101 et seq., and amendments thereto, articles 29 or 30 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, K.S.A. 39-709, 39-718b or 39-755 or K.S.A. 2015 Supp. 23-3101 through 23-3113, 38-2348, 38-2349 or 38-2350, and amendments thereto; or (C) enforce orders granting visitation rights or parenting time;

(7) habeas corpus;

(8) receiverships;

(9) declaratory judgments;

(10) mandamus and quo warranto;

(11) injunctions;

(12) class actions; and

(13) actions pursuant to K.S.A. 59-29a01 et seq., and amendments thereto.

(b) Notwithstanding the provisions of subsection (a), in the absence, disability or disqualification of a district judge, a district magistrate judge may:

(1) Grant a restraining order, as provided in K.S.A. 60-902, and amendments thereto;

(2) appoint a receiver, as provided in K.S.A. 60-1301, and amendments thereto; and

(3) make any order authorized by K.S.A. 23-2707, and amendments thereto.

(c) (1) Every action or proceeding before a district magistrate judge regularly admitted to practice law in Kansas shall be on the record if such action or proceeding would be on the record before a district judge.

(2) In accordance with the limitations and procedures prescribed by law, and subject to any rules of the supreme court relating thereto, any appeal permitted to be taken from an order or final decision of a district magistrate judge: (A) Who is not regularly admitted to practice law in Kansas shall be tried and determined de novo by a district judge, except that in civil cases where a record was made of the action or proceeding before the district magistrate judge, the appeal shall be tried and determined on the record by a district judge; and (B) who is regularly admitted to practice law in Kansas shall be to the court of appeals.

(d) Except as provided in subsection (e), upon motion of a party, the chief judge may reassign an action from a district magistrate judge to a district judge.

(e) Upon motion of a party, the chief judge shall reassign a petition or motion requesting termination of parental rights pursuant to K.S.A. 2015 Supp. 38-2266 and 38-2267, and amendments thereto, from a district magistrate judge to a district judge.

(f) This section shall apply to every action or proceeding on or after July 1, 2014, regardless of the date such action or proceeding was filed or commenced.

History: L. 1976, ch. 146, § 13; L. 1977, ch. 112, § 2; L. 1979, ch. 92, § 12; L. 1979, ch. 80, § 2; L. 1983, ch. 140, § 3; L. 1984, ch. 39, § 31; L. 1985, ch. 115, § 30; L. 1986, ch. 115, § 32; L. 1986, ch. 137, § 1; L. 1986, ch. 137, § 2; L. 1990, ch. 212, § 1; L. 1992, ch. 312, § 30; L. 1995, ch. 193, § 11; L. 1996, ch. 214, § 23; L. 1998, ch. 148, § 1; L. 1999, ch. 159, § 1; L. 2000, ch. 171, § 3; L. 2001, ch. 157, § 1; L. 2004, ch. 71, § 6; L. 2006, ch. 169, § 92; L. 2007, ch. 195, § 10; L. 2011, ch. 26, § 40; L. 2012, ch. 162, § 30; L. 2014, ch. 71, § 1; L. 2015, ch. 53, § 1; July 1.



20-303 Seal.

20-303. Seal. The secretary of state shall furnish each county organized for judicial purposes, a seal for the district court, which shall contain the words, "District court, ______ county, Kansas," inserting the name of the county —which seal shall remain in the custody of the clerk of said court, and with which he shall authenticate all process and all of his official acts. Until a seal shall be provided, the clerk may use a private seal.

History: G.S. 1868, ch. 28, § 3; Oct. 31; R.S. 1923, 20-303.



20-304a Sealed instruments validated.

20-304a. Sealed instruments validated. That all official instruments to which the seal of the district court of any county in this state has been attached by the proper official, wherein the said seal purports to be the seal of the clerk of the district court instead of the seal of the district court, be and the same are hereby made legal and valid, and of the same force and effect as though said seal contained the exact words provided by the statutes of this state.

History: L. 1937, ch. 205, § 1; June 30.



20-310a Appointments of judges pro tem; power and authority; compensation; reporting requirements.

20-310a.  Appointments of judges pro tem; power and authority; compensation; reporting requirements. (a) Subject to the budget limitations of the district court, the chief judge of any judicial district may appoint a judge pro tem within such judicial district: (1) For good cause shown; or (2) in the absence, sickness or disability of a district judge or district magistrate judge, whenever a district judge or district magistrate judge from another judicial district has not been assigned to replace such district judge or district magistrate judge as provided in K.S.A. 20-319, and amendments thereto.

(b) Any judge pro tem appointed pursuant to this section shall be a regularly admitted, active status member of the bar of this state. The appointment of any such judge pro tem shall be made by the chief judge or, in the absence of the chief judge, by the departmental justice for the judicial district.

(c) Any judge pro tem appointed pursuant to this section shall have the full power and authority of a district judge with respect to any actions or proceedings before such judge pro tem, except that any judge pro tem appointed pursuant to subsection (d) or (e) shall have only such power and authority as provided therein. A judge pro tem shall receive such compensation as is prescribed by the district court, subject to the budget limitations of such district court.

(d) Subject to the budget limitations of the district court, the chief judge of any judicial district may appoint one or more judges pro tem for the limited purpose of hearing the original trials of actions filed pursuant to the small claims procedures act or other action within the jurisdiction of a district magistrate judge as provided in K.S.A. 20-302b, and amendments thereto. Any such judge pro tem shall have only such judicial power and authority as is necessary to hear such actions. Any party aggrieved by any order of a judge pro tem under this subsection may appeal such order and such appeal shall be heard by a district judge de novo. If the appeal is a small claims action, the appeal shall be under K.S.A. 61-2709, and amendments thereto. If the appeal is an action within the jurisdiction of a district magistrate judge, the appeal shall be under K.S.A. 20-302b, and amendments thereto.

(e) Subject to the budget limitations of the district court, the chief judge of any judicial district in which the board of county commissioners is authorized to use the code for the enforcement of county codes and resolutions as provided in subsection (b) of K.S.A. 19-101d, and amendments thereto, may appoint one or more judges pro tem for the limited purpose of hearing such cases. Any such judge pro tem shall have only such power and authority as is necessary to hear such actions, and shall have the power to compel appearances before the court, to hold persons in contempt for failure to appear, and to issue bench warrants for appearances. Such judge pro tem shall receive the salary and other compensation set by resolution of the board of county commissioners which shall be paid from the revenues of the county general fund or other fund established for the purpose of financing code enforcement.

(f) The chief judge of each judicial district shall report to the judicial administrator of the courts: (1) The dates on which any judge pro tem served in such district, (2) the compensation paid to any judge pro tem, and (3) such other information as the judicial administrator may request with regard to the appointment of judges pro tem. The reports shall be submitted annually on or before January 15 on forms provided by the judicial administrator.

History: L. 1976, ch. 146, § 36; L. 1977, ch. 107, § 1; L. 1981, ch. 131, § 1; L. 1986, ch. 115, § 33; L. 1988, ch. 102, § 4; L. 1989, ch. 83, § 1; L. 1990, ch. 93, § 1; L. 1992, ch. 83, § 2; L. 1999, ch. 57, § 14; L. 2012, ch. 64, § 1; July 1.



20-310b Temporary judges.

20-310b. Temporary judges. (a) Upon stipulation of the parties to an action, the court may order the action to be heard and determined by a temporary judge who is a retired justice of the supreme court, retired judge of the court of appeals or retired judge of the district court. Such temporary judge shall be sworn and empowered to act as judge in the action until its final determination.

(b) Any action before a temporary judge pursuant to this section shall be conducted in the same manner as any other action before a judge of the district court and any order entered by such temporary judge may be appealed and enforced in the same manner as a similar order of a judge of the district court.

(c) If a person acting as temporary judge pursuant to this section is a retired district magistrate judge, the powers and jurisdiction of such temporary judge shall be limited to the powers and jurisdiction of a district magistrate judge and appeals of orders of such temporary judge shall be governed by the laws governing appeals from orders of district magistrate judges.

(d) The court shall fix the compensation of a temporary judge acting pursuant to this section and such compensation shall be charged against any or all parties to the action, or paid out of any fund or subject matter of the action which is in the custody of the court, as directed by the court.

History: L. 1986, ch. 114, § 1; L. 1999, ch. 159, § 2; July 1.



20-311 Disqualification of judge to sit in certain cases.

20-311. Disqualification of judge to sit in certain cases. In any contested civil or criminal case before a district court of this state, if any attorney of record or any party to such case is related, by blood or marriage to the judge before whom the same is pending, as a spouse, parent, child, grandchild, grandparent, brother or sister or is related to such judge as a result of being a spouse of any such parent, child, grandchild, grandparent, brother or sister, the judge shall be disqualified from hearing said case.

History: L. 1921, ch. 169, § 1; R.S. 1923, 20-311; L. 1933, ch. 168, § 3; L. 1947, ch. 222, § 1; L. 1976, ch. 145, § 84; Jan. 10, 1977.



20-311d Change of judge; procedure; grounds.

20-311d. Change of judge; procedure; grounds. (a) If a party or a party's attorney believes that the judge to whom an action is assigned cannot afford that party a fair trial in the action, the party or attorney may file a motion for change of judge. The motion shall not state the grounds for the party's or attorney's belief. The judge shall promptly hear the motion informally upon reasonable notice to all parties who have appeared in the case. If the judge disqualifies the judge's self, the action shall be assigned to another judge by the chief judge. If the judge refuses to disqualify the judge's self, the party seeking a change of judge may file the affidavit provided for in subsection (b). If an affidavit is to be filed it shall be filed immediately.

(b) If a party or a party's attorney files an affidavit alleging any of the grounds specified in subsection (c), the chief judge shall at once determine, or refer the affidavit to another district judge for prompt determination of, the legal sufficiency of the affidavit. If the affidavit is filed in a district court in which there is no other judge who is qualified to hear the matter, the chief judge shall at once notify the departmental justice for the district and request the appointment of another district judge to determine the legal sufficiency of the affidavit. If the affidavit is found to be legally sufficient, the case shall be assigned to another judge.

(c) Grounds which may be alleged as provided in subsection (b) for change of judge are that:

(1) The judge has been engaged as counsel in the action prior to the appointment or election as judge.

(2) The judge is otherwise interested in the action.

(3) The judge is related to either party to the action.

(4) The judge is a material witness in the action.

(5) The party or the party's attorney filing the affidavit has cause to believe and does believe that on account of the personal bias, prejudice or interest of the judge such party cannot obtain a fair and impartial trial or fair and impartial enforcement of post-judgment remedies. Such affidavit shall state the facts and the reasons for the belief that bias, prejudice or an interest exists.

(d) In any affidavit filed pursuant to this section, the recital of previous rulings or decisions by the judge on legal issues or concerning the legal sufficiency of any prior affidavits filed by counsel for a party in any judicial proceeding, or filed by such counsel's law firm, pursuant to this section, shall not be deemed legally sufficient for any belief that bias or prejudice exists.

History: L. 1971, ch. 198, § 3; L. 1972, ch. 97, § 1; L. 1973, ch. 130, § 1; L. 1978, ch. 110, § 1; L. 1985, ch. 104, § 1; L. 1986, ch. 115, § 34; L. 1999, ch. 57, § 15; July 1.



20-311e Same; punishment for contempt prohibited.

20-311e. Same; punishment for contempt prohibited. No judge or court shall punish for contempt anyone making, filing or presenting the affidavit provided for by K.S.A. 20-311d or any motion founded thereon.

History: L. 1971, ch. 198, § 4; July 1.



20-311f Same; limitations.

20-311f. Same; limitations. No party shall be granted more than one change of judge in any action, but each party shall be heard to urge such party's objections to a judge in the first instance, except that in prejudgment matters a party may move for a change of judge in accordance with K.S.A. 20-311d, and amendments thereto, within seven days after pretrial, or after receiving written notice of the judge before whom the case is to be heard, whichever is later. In post judgment proceedings the motion may be filed at any time.

History: L. 1971, ch. 198, § 5; L. 1978, ch. 110, § 2; L. 1985, ch. 104, § 2; July 1.



20-311g Severability.

20-311g. Severability. If any provision of this act or the application thereof is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1971, ch. 198, § 6; July 1.



20-318 Judicial department created; division of state into departments; justices assigned to departments; position of judicial administrator created; appointment, compensation and duties of administrator.

20-318. Judicial department created; division of state into departments; justices assigned to departments; position of judicial administrator created; appointment, compensation and duties of administrator. (a) There is hereby created within the state of Kansas, a judicial department for the supervision of all courts in the state of Kansas. The supreme court shall divide the state into separate sections, not to exceed six in number, to be known as judicial departments, each of which shall be assigned a designation to distinguish it from the other departments. A justice of the supreme court shall be assigned as departmental justice for each judicial department.

(b) There is created hereby the position of judicial administrator of the courts, who shall be appointed by the chief justice of the supreme court to serve at the will of the chief justice. The judicial administrator shall have a broad knowledge of judicial administration and substantial prior experience in an administrative capacity. No person appointed as judicial administrator shall engage in the practice of law while serving in such capacity. Compensation of the judicial administrator shall be determined by the justices, but shall not exceed the salary authorized by law for the judge of the district court. The judicial administrator shall be responsible to the chief justice of the supreme court of the state of Kansas, and shall implement the policies of the court with respect to the operation and administration of the courts, subject to the provisions of K.S.A. 2015 Supp. 20-384, and amendments thereto, under the supervision of the chief justice. The administrator shall perform such other duties as are provided by law or assigned by the supreme court or the chief justice.

(c) Expenditures from appropriations for district court operations to be paid by the state shall be made on vouchers approved by the judicial administrator. All claims for salaries, wages or other compensation for district court operations to be paid by the state shall be certified as provided in K.S.A. 75-3731, and amendments thereto, by the judicial administrator.

History: L. 1965, ch. 215, § 1; L. 1973, ch. 132, § 1; L. 1976, ch. 146, § 5; L. 1976, ch. 380, § 21; L. 1979, ch. 81, § 1; L. 1980, ch. 96, § 1; L. 2014, ch. 82, § 9; July 1.



20-319 Powers and duties of departmental justices; reports and information.

20-319. Powers and duties of departmental justices; reports and information. (a) A justice assigned to each department shall:

(1) With the help and assistance of the judicial administrator, make a survey of the conditions of the dockets and business of the district courts in the justice's department and make a report and recommendations on the conditions and business to the chief justice.

(2) Assemble the judges of the district courts within the justice's department, at least annually, to discuss such recommendations and other business as will benefit the judiciary of the state. When so summoned, the judges of the district courts in the various departments shall attend such conferences at the expense of the state. Such judges shall be entitled to their actual and necessary expenses while attending such conferences and shall be required to attend the conferences unless excused by the departmental justice for good cause.

(b) Departmental justices shall have authority within their departments to assign any district judge or district magistrate judge to hear any proceeding or try any cause, within the judge's jurisdiction, in other district courts. Any departmental justice may request the assistance of any district judge or district magistrate judge from another department.

(c) Subject to the provisions of K.S.A. 2015 Supp. 20-384, and amendments thereto, the departmental justices shall supervise all administrative matters relating to the district courts within their departments and require reports periodically, covering such matters and in such form as the supreme court may determine, on any such matter which will aid in promoting the efficiency or the speedy determination of causes now pending. Nothing in this section shall grant the departmental justice the authority to make or change any budget decisions made by the chief judge of the district court pursuant to K.S.A. 2015 Supp. 20-384, and amendments thereto. Departmental justices shall have the power to examine the dockets, records and proceedings of any courts under their supervision. All judges and clerks of the several courts of the state shall promptly make such reports and furnish the information requested by any departmental justice or the judicial administrator, in the manner and form prescribed by the supreme court.

(d) In order to properly advise the three branches of government on the operation of the juvenile justice system, each district court shall furnish the judicial administrator such information regarding juveniles coming to the attention of the court pursuant to the revised Kansas code for care of children as is determined necessary by the secretary for children and families and the director of the statistical analysis center of the Kansas bureau of investigation, on forms approved by the judicial administrator. Such information shall be confidential and shall not be disseminated or publicly disclosed in a manner which enables identification of any individual who is a subject of the information.

(e) The departmental justice shall assign to each chief judge in the justice's department such duties as are necessary to carry out the intent of just, speedy and inexpensive litigation for the litigants of the state.

History: L. 1965, ch. 215, § 2; L. 1976, ch. 146, § 6; L. 1982, ch. 182, § 123; L. 1983, ch. 140, § 4; L. 1986, ch. 115, § 35; L. 1999, ch. 57, § 16; L. 2006, ch. 200, § 82; L. 2014, ch. 82, § 10; July 1.



20-320 Same; duties of chief justice; records and report.

20-320. Same; duties of chief justice; records and report. The chief justice shall analyze and study such reports as are submitted to him and promptly submit a summary thereof, and the recommendations of the judicial departments and judicial administrators, and shall cause a copy of all recommendations to be filed as public record in the office of the clerk of the supreme court and shall, at the beginning of every legislative session, submit a written report to the governor of the state, and to the judiciary committees of both houses of the legislature.

History: L. 1965, ch. 215, § 3; June 30.



20-321 Same; rules and regulations; assistants.

20-321. Same; rules and regulations; assistants. The chief justice of the supreme court and each judicial department justice shall adopt such rules and regulations as they may deem necessary to carry out the provisions of this article, and shall assign such duties and shall appoint such assistants to the judicial administrator as they deem necessary, to promptly and efficiently carry out the intent of just, speedy, and inexpensive litigation for the litigants of the state.

History: L. 1965, ch. 215, § 4; June 30.



20-322 Same; name of act; citation.

20-322. Same; name of act; citation. This act shall be known and may be cited as the "judicial department reform act of 1965."

History: L. 1965, ch. 215, § 5; June 30.



20-323 Same; act supplemental to existing laws.

20-323. Same; act supplemental to existing laws. This act shall be construed as supplemental to existing statutes pertaining to the selection or appointment of a judge pro tem of the district court.

History: L. 1965, ch. 215, § 6; June 30.



20-327 Terms of judges.

20-327. Terms of judges. All judges of district courts elected under the provisions of this act[*] shall be elected for terms of four years and until their successors are elected and qualified.

History: L. 1968, ch. 385, § 32; March 30.

* "This act," see, also, 4-201 to 4-230, 20-325, 20-328 to 20-333.



20-328 Pending actions and proceedings.

20-328. Pending actions and proceedings. All actions and proceedings pending in the district court of any county at the time any judicial district is abolished and a new district established under the provisions of this act [*], whether the issues are joined or not, shall proceed in the district court of the judicial district in which said county is placed by the provisions of this act in the same manner as if said actions and proceedings had been commenced in said district, except when an action or proceeding pending in such a district court has been tried by the judge of said court, and by him taken under advisement, and is still undecided at the time the judicial district is established, then it shall be the duty of the judge who tried said cause to make and render his findings and judgment thereon, and to determine all motions therein in all respects as though said county had not been placed in such judicial district.

History: L. 1968, ch. 385, § 33; March 30.

* "This act," see, also, 4-201 to 4-230, 20-325, 20-327, 20-329 to 20-333.



20-329 Chief judge; election by district court judges in such judicial district; duties.

20-329. Chief judge; election by district court judges in such judicial district; duties. In every judicial district, the district court judges in such judicial district shall elect a district judge as chief judge who shall have general control over the assignment of cases within the district, subject to supervision by the supreme court. The procedure for such election shall be determined by the district court judges and adopted by district court rule. Within guidelines established by statute, rule of the supreme court or the district court, the chief judge of each district court shall be responsible for and have general supervisory authority over the clerical and administrative functions of such court. The district judge designated as chief judge by the supreme court on July 1, 2014, shall be allowed to serve as chief judge through January 1, 2016.

History: L. 1968, ch. 385, § 34; L. 1976, ch. 146, § 28; L. 1980, ch. 94, § 5; L. 1986, ch. 115, § 36; L. 1999, ch. 57, § 17; L. 2014, ch. 82, § 11; July 1.



20-330 Powers, rights and authority of district judges in districts with more than one district judge.

20-330. Powers, rights and authority of district judges in districts with more than one district judge. Each of the district judges in judicial districts having more than one district judge shall have all the rights, powers and authority throughout said district possessed by district judges, the same as if each judge was the sole judge of such district, and such powers, rights and authority may be exercised by each of said district judges in the same or different counties in their district at the same time.

History: L. 1968, ch. 385, § 35; L. 1976, ch. 146, § 29; Jan. 10, 1977.



20-331 Residence requirements of judges of the district court.

20-331. Residence requirements of judges of the district court. (a) Except as provided in subsection (b), any person who has the qualifications prescribed for a district judge by K.S.A. 20-334 shall be eligible for nomination, election or appointment to the office of judge of the district court in any judicial district. If such person is not a resident of the judicial district at the time of nomination, election or appointment, such person shall establish residency in the judicial district before taking the oath of office and shall maintain residency while holding office.

(b) No person shall be eligible for nomination, election or appointment to the office of judge of the district court in any county of any judicial district for which there has been established residence requirements for the holding of such office if such person is not a resident of the county at the time of nomination, election or appointment.

History: L. 1968, ch. 385, § 36; L. 1976, ch. 145, § 85; L. 1978, ch. 111, § 1; L. 1980, ch. 94, § 6; L. 1981, ch. 132, § 1; July 1.



20-333 Abolishment of office of judge upon death, resignation or retirement in certain cases.

20-333. Abolishment of office of judge upon death, resignation or retirement in certain cases. Whenever under the provisions of this act [*] provision is made for the abolishment of the office of district judge in any judicial district, and the district judge holding any such office shall die, resign or retire during the four (4) years next preceding the date fixed for the abolishment of such office, such office shall be and is hereby abolished at the time of such death, resignation or retirement.

History: L. 1968, ch. 385, § 38; March 30.

* "This act," see, also, 4-201 to 4-230, 20-325, 20-327 to 20-332.



20-333b Transfer of pending proceedings to new district.

20-333b. Transfer of pending proceedings to new district. All actions and proceedings pending in the district court of any county at the time the county is transferred from one judicial district to another, whether or not the issues are joined, shall proceed in the district court of the judicial district to which the county is transferred in the same manner as if the actions and proceedings had been commenced in that district, except when an action or proceeding pending in a district court has been tried and taken under advisement by a judge of the court, and is still undecided at the time the county is transferred to a different judicial district, it shall be the duty of the judge who tried the cause to make and render findings and judgment on the cause and to determine all motions in the case in all respects as though the county had not been transferred to a different judicial district.

History: L. 1982, ch. 130, § 13; L. 1983, ch. 105, § 5; April 28.



20-334 Qualifications of judges of the district court.

20-334. Qualifications of judges of the district court. (a) Subject to the provisions of K.S.A. 20-2909, and amendments thereto, any person who is elected, retained in office or appointed as a district judge shall:

(1) Have been regularly admitted to practice law in the state of Kansas;

(2) be a resident of the judicial district for which elected or appointed to serve at the time of taking the oath of office and shall maintain residency in the judicial district while holding office; and

(3) for a period of at least five years, have engaged in the active practice of law as a lawyer, judge of a court of record or any court in this state, full-time teacher of law in an accredited law school or any combination thereof.

(b) Any person who is elected, retained in office or appointed as a district magistrate judge shall:

(1) Be a graduate of a high school or secondary school or the equivalent thereof;

(2) be a resident of the county for which elected or appointed to serve at the time of taking the oath of office and shall maintain residency in the county while holding office; and

(3) if not regularly admitted to practice law in Kansas, be certified by the supreme court, in the manner prescribed by K.S.A. 20-337, and amendments thereto, as qualified to serve as a district magistrate judge.

History: L. 1976, ch. 146, § 14; L. 1978, ch. 111, § 2; L. 1979, ch. 82, § 1; L. 1980, ch. 94, § 7; L. 1986, ch. 115, § 37; L. 1999, ch. 159, § 3; July 1.



20-335 Abolishment of certain courts; transfer of records; certain officers of abolished courts to become employees of district court.

20-335. Abolishment of certain courts; transfer of records; certain officers of abolished courts to become employees of district court. (a) On January 10, 1977, the following courts of limited jurisdiction shall be and are hereby abolished:

(1) County courts established pursuant to K.S.A. 20-802 or 20-802a;

(2) city courts established pursuant to K.S.A. 20-1424, 20-1424a, 20-1501, 20-1601 or 20-2403;

(3) magistrate courts established pursuant to K.S.A. 20-1801, 20-1901, 20-2501, 20-2521 or 20-2541;

(4) courts of common pleas established pursuant to K.S.A. 1975 Supp. 20-2001;

(5) juvenile courts established pursuant to K.S.A. 38-803; and

(6) probate courts established pursuant to section 8 of article 3 of the Kansas constitution, prior to the revision of such article in 1972.

(b) On January 10, 1977, the judge or judges of each of the courts designated in subsection (a) shall transfer all books, records, papers, files, dockets and documents of such court to the district court of the county in which such court is located, and such books, records, papers, files, dockets and documents shall become the property of said district court. All actions and proceedings commenced in any court designated in subsection (a) prior to January 10, 1977, including all pleadings, motions, orders, judgments and other papers therein, shall become actions and proceedings of the district court of the county in which such court is located. Any judgment of a court designated in subsection (a) shall not become a lien on real property by virtue of the transfer of documents pursuant to this subsection unless the court rendering such judgment was a court of record immediately prior to January 10, 1977. Nothing herein shall preclude a party in whose favor a judgment is rendered by a court designated in subsection (a) from filing a transcript of such judgment with the clerk of the district court in the manner provided in K.S.A. 60-2202, and amendments thereto, and in such event such judgment shall become a lien on real property as provided in K.S.A. 60-2202, and amendments thereto.

(c) Any person who was elected at the general election of 1974 for a four-year term of office as an officer, other than a judge, of a court specified in subsection (a), which office is abolished by this act on January 10, 1977, shall become an employee of the district court and shall have such duties as may be prescribed by the chief judge thereof and shall receive compensation which is not less than that prescribed for such office until January 10, 1979.

History: L. 1976, ch. 146, § 15; L. 1999, ch. 57, § 18; July 1.



20-336 Election of district magistrate judges; election laws applicable.

20-336. Election of district magistrate judges; election laws applicable. In any judicial district which has not approved the proposition of nonpartisan selection of district court judges, election laws applicable to the election of county officers shall govern every election of district magistrate judges. Each district magistrate judge shall be elected by the electors of the county where the judge's position is located.

History: L. 1976, ch. 146, § 18; L. 1982, ch. 129, § 6; L. 1986, ch. 115, § 38; Jan. 12, 1987.



20-337 District magistrate judges who are not admitted to practice law, temporary certificates; examinations; manual of laws and principles prepared by supreme court.

20-337. District magistrate judges who are not admitted to practice law, temporary certificates; examinations; manual of laws and principles prepared by supreme court. Any person who takes office as district magistrate judge on January 10, 1977, and any person who thereafter is elected or appointed to the office of district magistrate judge and, in either event, and who has not been regularly admitted to practice law in Kansas, as required by subsection (c)(3) of K.S.A. 20-334, shall be issued a temporary certificate permitting such judge to commence upon the duties of office, conditioned that such judge becomes certified as being qualified to hold such office, as provided herein. The supreme court shall provide by rule for the examination of such district magistrate judges, in order to ensure that each such district magistrate judge possesses the minimum skills and knowledge necessary to carry out the duties of such office. Such examination shall be administered without charge, and shall be given at least once each six months at a time and place designated by the supreme court. If a district magistrate judge fails to successfully complete such examination within eighteen (18) months after the date said judge takes office, said judge shall forfeit his or her office and the district magistrate judge position for which such judge was elected or appointed shall be vacant at the expiration of such eighteen-month period. A district magistrate judge who fails to successfully complete any examination may take such examination again at the next time it is offered prior to the expiration of such eighteen-month period. Any person who fails to successfully complete the examination within the prescribed time shall be ineligible for election or appointment as a district magistrate judge, unless such person subsequently meets all the qualifications prescribed by subsection (c)(3) of K.S.A. 20-334.

Any person who successfully completes the examination administered under this section shall be certified by the supreme court as qualified to hold such office. Any district magistrate judge who has been so certified shall be eligible for reelection or retention in office as provided in this act.

The supreme court shall prepare a manual which shall contain the substantive and procedural rules of law and principles of judicial conduct which are deemed necessary to be understood and practiced by a district magistrate judge. Such manual shall be given to each district magistrate judge who is required to be examined under this section subsequent to the time of such judge's election or appointment. From time to time, as the necessity arises, such manual shall be amended and supplemented to reflect changes in the law or code of judicial conduct.

History: L. 1976, ch. 146, § 22; April 19.



20-338 District magistrate judge positions established.

20-338. District magistrate judge positions established. (a) District magistrate judge positions shall be constituted as provided in subsection (b).

(b) (1) In the first judicial district, there shall be one district magistrate judge position in Atchison county, subject to the provisions of K.S.A. 20-354a, and amendments thereto.

(2) In the second judicial district, there shall be three district magistrate judge positions in the district, with position one in Jefferson county, position two in Pottawatomie county and position three in Wabaunsee county.

(3) In the fourth judicial district, there shall be two district magistrate judge positions in the district, with position one in Osage county and position two in Coffey, Anderson or Franklin county as determined by the supreme court.

(4) In the fifth judicial district, there shall be one district magistrate judge position in Chase county.

(5) In the sixth judicial district, there shall be a district magistrate judge position in Bourbon county.

(6) In the eighth judicial district, there shall be two district magistrate judge positions in the district, with position one in Dickinson county and position two in Morris county.

(7) In the 11th judicial district, there shall be one district magistrate judge position in Cherokee county.

(8) In the 12th judicial district, there shall be six district magistrate judge positions in the district, with position one in Cloud county, position two in Jewell county, position three in Lincoln county, position four in Mitchell county, position five in Republic county and position six in Washington county.

(9) In the 13th judicial district, there shall be two district magistrate judge positions in the district, with position one in Elk county and position two in Greenwood county.

(10) In the 14th judicial district, there shall be one district magistrate judge position in Chautauqua county.

(11) In the 15th judicial district, there shall be six district magistrate judge positions in the district, with position one in Cheyenne county, position two in Logan county, position three in Sheridan county, position four in Wallace county, position five in Thomas county and position six in Rawlins county.

(12) In the 16th judicial district, there shall be five district magistrate judge positions in the district, with position one in Clark county, position two in Comanche county, position three in Gray county, position four in Kiowa county and position five in Meade county.

(13) In the 17th judicial district, there shall be six district magistrate judge positions in the district, with position one in Graham county, position two in Decatur county, position three in Norton county, position four in Osborne county, position five in Phillips county and position six in Smith county.

(14) In the 20th judicial district, there shall be four district magistrate judge positions in the district, with position one in Ellsworth county, position two in Rice county, position three in Russell county and position four in Stafford county.

(15) In the 21st judicial district, there shall be one district magistrate judge position in Clay county.

(16) In the 22nd judicial district, there shall be three district magistrate judge positions in the district, with position one in Doniphan county, position two in Marshall county and position three in Nemaha county.

(17) In the 23rd judicial district, there shall be three district magistrate judge positions in the district, with position one in Gove county, position two in Rooks county and position three in Trego county.

(18) In the 24th judicial district, there shall be six district magistrate judge positions in the district, with position one in Edwards county, position two in Hodgeman county, position three in Lane county, position four in Ness county, position five in Pawnee county and position six in Rush county.

(19) In the 25th judicial district, there shall be five district magistrate judge positions in the district, with position one in Greeley county, position two in Hamilton county, position three in Kearny county, position four in Scott county and position five in Wichita county.

(20) In the 26th judicial district, there shall be five district magistrate judge positions in the district, with position one in Grant county, position two in Haskell county, position three in Morton county, position four in Stanton county and position five in Stevens county.

(21) In the 28th judicial district, there shall be one district magistrate judge position in Ottawa county.

(22) In the 30th judicial district, there shall be four district magistrate judge positions, with position one in Barber county, position two in Harper county, position three in Kingman county and position four in Pratt county.

(23) In the 31st judicial district, there shall be two district magistrate judge positions in the district, with position one in Allen county and position two in Woodson county.

History: L. 1976, ch. 146, § 16; L. 1977, ch. 112, § 3; L. 1982, ch. 130, §§ 14, 15; L. 1982, ch. 129, §§ 7, 8, 9; L. 1983, ch. 105, § 6; L. 1983, ch. 105; § 7; L. 1985, ch. 105, § 1; L. 1986, ch. 115, § 39; L. 1996, ch. 199, § 1; May 16.



20-341 District magistrate judges; expenses; retirement system.

20-341. District magistrate judges; expenses; retirement system. (a) District magistrate judges shall be reimbursed for expenses incurred in the performance of their official duties in the same manner and to the same extent district judges are reimbursed for such expenses.

(b) Commencing with the first day of the first payroll period of the fiscal year ending June 30, 1994, district magistrate judges who make an election as provided in K.S.A. 20-2620 and district magistrate judges who are elected or appointed on and after July 1, 1993, shall become members of the retirement system for judges and shall be subject to and covered by the provisions of article 26 of chapter 20 of the Kansas Statutes Annotated. For such purpose a district magistrate judge shall be considered a district judge. If, upon entry into the retirement system for judges, a district judge has prior service under the Kansas public employees' retirement system, any retirement benefits to which such judge was entitled under the Kansas public employees' retirement system and retirement benefits under the retirement system for judges shall become vested whenever the total service under both systems equals 10 years, and upon such judge's retirement, each such retirement system shall be liable for the payment of retirement benefits under such system in the proportion that the years of such judge's service under such system bears to such judge's total years of service under both such systems.

History: L. 1976, ch. 146, § 27; L. 1977, ch. 108, § 1; L. 1978, ch. 108, § 6; L. 1986, ch. 115, § 40; L. 1993, ch. 227, § 1; July 1.



20-342 District court rules for administrative operations of court and nonjudicial personnel.

20-342. District court rules for administrative operations of court and nonjudicial personnel. After consultation with the district magistrate judges of such court, each district court, by action of a majority of the district judges thereof, may promulgate such rules as may be necessary to provide for the administrative operations of such court and to facilitate the regulation and supervision of the nonjudicial personnel thereof subject to the provisions of K.S.A. 2015 Supp. 20-384, and amendments thereto. Any rules so adopted shall be consistent with applicable statutes and, subject to the provisions of K.S.A. 2015 Supp. 20-384, and amendments thereto, rules of the supreme court. Such rules shall be in addition to the rules adopted under authority of K.S.A. 60-267, and amendments thereto.

History: L. 1976, ch. 146, § 30; L. 1980, ch. 94, § 8; L. 1986, ch. 115, § 41; L. 2014, ch. 82, § 12; July 1.



20-343 Clerks of district courts; chief clerk; qualifications and duties of clerical personnel.

20-343. Clerks of district courts; chief clerk; qualifications and duties of clerical personnel. The chief judge of each judicial district, shall appoint a clerk of the district court in each county within such judicial district. The chief judge shall designate one of such clerks as the chief clerk of the district court of such judicial district, except that a chief clerk is not required to be designated in a judicial district which has a court administrator pursuant to the personnel plan of the supreme court or subject to the provisions of K.S.A. 2015 Supp. 20-384, and amendments thereto. The clerks of the district court and deputies, assistants and other clerical personnel shall have such qualifications as are prescribed for the offices by statute, rule of the district court and rule of the supreme court. Such clerks, deputies, assistants and other personnel shall have such powers, duties and functions as are prescribed by law, prescribed by rules of the supreme court or assigned by the chief judge.

History: L. 1976, ch. 146, § 31; L. 1977, ch. 109, § 14; L. 1978, ch. 112, § 2; L. 1980, ch. 94, § 9; L. 1981, ch. 133, § 1; L. 1986, ch. 115, § 42; L. 1999, ch. 57, § 19; L. 2003, ch. 14, § 1; L. 2014, ch. 82, § 13; July 1.



20-345 Appointment of clerical and nonjudicial personnel for district courts; qualifications; compensation; duties; approval of appointment by certain judges, when.

20-345. Appointment of clerical and nonjudicial personnel for district courts; qualifications; compensation; duties; approval of appointment by certain judges, when. Within staffing limits prescribed by the supreme court and appropriations therefor or the annual budget allocated pursuant to K.S.A. 2015 Supp. 20-384, and amendments thereto, the chief judge of each judicial district shall appoint such bailiffs, court reporters, secretaries, court services officers and other clerical and nonjudicial personnel as necessary to perform the judicial and administrative functions of the district court. Persons appointed pursuant to this section shall have qualifications prescribed by law or rule of the supreme court. Unless specifically established by law, such persons shall receive compensation prescribed by the judicial personnel classification system or the chief judge, whichever is applicable. Such persons shall perform the duties and functions prescribed by law, designated in the personnel classification system and assigned by the chief judge. Personnel whose salary is payable by counties shall receive compensation in the amounts provided in the district court budget approved by the board of county commissioners. Whenever any person is employed or assigned to work under direct supervision of any judge or in a division of court in which a judge presides, the employment or assignment of the person shall be subject to the approval of that judge.

History: L. 1976, ch. 146, § 33; L. 1977, ch. 110, § 3; L. 1978, ch. 108, § 7; L. 1984, ch. 112, § 1; L. 1986, ch. 115, § 43; L. 1999, ch. 57, § 20; L. 2003, ch. 14, § 2; L. 2014, ch. 82, § 14; July 1.



20-346a Parole and court services officers.

20-346a. Parole and court services officers. (a) The department of corrections shall have the functions and duties provided by law with regard to providing parole officers for felons placed on parole by the prisoner review board but shall not provide parole officers for the supervision of misdemeanants placed on parole by the district courts of this state. The department of corrections shall provide the visitation, supervision and other services regarding probationers and parolees which are required under the uniform act for out-of-state parolee supervision.

(b) All court services officers supervising adults and juveniles placed on probation by the district courts of this state and all court services officers supervising misdemeanants placed on parole by the district courts of this state shall be appointed by the district courts as provided by law. The supreme court shall prescribe the qualifications required of persons appointed as court services officers of the district courts. The compensation of court services officers of the district courts shall be paid by the state either in accordance with the compensation plan adopted by the supreme court or approved by the chief judge of the district court where such officer is appointed, whichever is applicable.

History: L. 1978, ch. 120, § 14; L. 1984, ch. 112, § 2; L. 2014, ch. 82, § 15; July 1.



20-347 Location of courthouses; chief judge's duties.

20-347. Location of courthouses; chief judge's duties. The chief judge in each judicial district, with the approval of the supreme court, may provide for holding court in locations within such judicial district, other than in the courthouses of the several counties within such district, whenever suitable facilities are available for such purpose.

History: L. 1976, ch. 146, § 39; L. 1999, ch. 57, § 21; July 1.



20-348 County commissioners responsible for certain expenses of district court operations.

20-348. County commissioners responsible for certain expenses of district court operations. Except for expenses required by law to be paid by the state, the board of county commissioners of each county have an obligation to adequately fund the operation of the district court in the county and shall be responsible for all expenses incurred for the operation of the district court in the county.

History: L. 1976, ch. 146, § 41; L. 2002, ch. 56, § 1; July 1.



20-349 Budget for district court expenses payable by counties, preparation; approval of budget.

20-349. Budget for district court expenses payable by counties, preparation; approval of budget. The chief judge in each judicial district shall be responsible for the preparation of the budget to be submitted to the board of county commissioners of each county. The board of county commissioners shall then have final authority to determine and approve the budget for district court operations payable by their county. The judicial administrator of the courts shall prescribe the form upon which such budgets shall be submitted. The budget shall include all expenditures payable by the county for operations of the district court in such county. A separate budget shall be prepared for each county within the district and the judges of the district court shall approve the budget for the county in which such judges are regularly assigned prior to submission of such budget to the board of county commissioners. The compensation to be paid to district court personnel excluded from the judicial personnel classification system pursuant to subsection (b) of K.S.A. 20-162, and amendments thereto, shall be listed in the budget as a separate item for each job position. After the amount of such district court budget is established, the expenditures under such budget, other than expenditures for job positions contained in the budget, shall be under the control and supervision of the chief judge, and the board of county commissioners shall approve all claims submitted by the chief judge within the limits of such district court budget. The financial affairs of the district court in each county including, but not limited to, nonexpendable trust funds, law library funds and court trustee operations shall be subject to audit pursuant to the provisions of K.S.A. 75-1122, and amendments thereto, as part of the annual county audit. Reports of fiscal or managerial discrepancies or noncompliance with applicable law shall be made to the judicial administrator of the courts as well as the board of county commissioners. Chief judges who have not elected to be responsible for the district court budget pursuant to K.S.A. 2015 Supp. 20-384, and amendments thereto, shall be subject to the supreme court rules relating to the district court operations payable by the county.

History: L. 1976, ch. 146, § 44; L. 1977, ch. 110, § 4; L. 1978, ch. 108, § 8; L. 1992, ch. 267, § 1; L. 1999, ch. 57, § 22; L. 2002, ch. 56, § 2; L. 2014, ch. 82, § 16; July 1.



20-350 Disposition of money received by clerk; investment of moneys held; disposition of interest.

20-350. Disposition of money received by clerk; investment of moneys held; disposition of interest. (a) Except for fines and penalties authorized to be paid to counties pursuant to K.S.A. 19-101e, and amendments thereto, and subsection (b), and amendments thereto, all moneys received by the clerk of the district court from the payment of fines, penalties and forfeitures shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund, except as provided in K.S.A. 74-7336, and amendments thereto.

(b) Except as provided by K.S.A. 20-368, and amendments thereto, all moneys received by the clerk of the district court from the payment of bail forfeitures shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and shall credit equal portions of such remittance to the indigents' defense services fund and the state general fund.

(c) The chief judge may invest any moneys on deposit in the district court account if the moneys are not immediately required for the purposes for which they were collected or received. Such moneys may be invested in: (1) Time deposits, open account or certificates of deposit, for periods not to exceed six months, or savings deposits, in commercial banks located in the county, except that amounts invested which are not insured by the United States government shall be secured in the manner and amounts provided by K.S.A. 9-1402, and amendments thereto; (2) United States treasury bills or notes with maturities not to exceed six months; or (3) savings and loan associations located in the county. No investment of more than the amount insured by the federal deposit insurance corporation shall be made in any one savings and loan association. Interest received from the investment of moneys pursuant to this subsection shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(d) Upon application of a party to an action in which such party claims ownership of moneys held by the district court, the chief judge may invest such moneys in the same manner as provided by subsection (c). Interest received from the investment of moneys pursuant to this subsection shall become the property of the person found to be the owner of the moneys.

History: L. 1976, ch. 146, § 45; L. 1977, ch. 109, § 16; L. 1978, ch. 108, § 9; L. 1981, ch. 134, § 1; L. 1989, ch. 239, § 2; L. 1990, ch. 94, § 1; L. 1998, ch. 52, § 4; L. 1999, ch. 57, § 23; L. 2001, ch. 5, § 76; L. 2006, ch. 44, § 3; L. 2007, ch. 140, § 16; July 1.



20-353 Conversion of district magistrate judge positions to new district judge positions; procedure.

20-353. Conversion of district magistrate judge positions to new district judge positions; procedure. If, upon the death, resignation, retirement or removal of a district magistrate judge in any judicial district, the supreme court determines that, in order to effectively expedite the business of the district court in the judicial district, the district magistrate judge position should be eliminated and that an additional position of district judge or an additional division of the district court of the judicial district should be created, the supreme court shall certify to the secretary of state the elimination of the district magistrate judge position and the creation of an additional position of district judge or division of the district court. If the position or division is to be created in a judicial district in which the proposition of nonpartisan selection of district court judges has been approved, as provided in K.S.A. 20-2901, and amendments thereto, the certification also shall be made to the chairperson of the district judicial nominating commission of the judicial district.  When the certification has been made, the position or division shall be deemed created and the judgeship therefor shall be deemed vacant, to be filled in the manner provided by law for filling vacancies in judgeships in the judicial district.

History: L. 1976, ch. 146, § 24; L. 1983, ch. 105, § 9; L. 1986, ch. 115, § 45; Jan. 12, 1987.



20-354 Elimination of certain district magistrate judge positions; procedure.

20-354. Elimination of certain district magistrate judge positions; procedure. If, upon the death, resignation, retirement or removal of a district magistrate judge of a county in which there are two or more district magistrate judge positions or in which there also is at least one district judge position, the supreme court determines that the continuation of the vacant district magistrate judge position is unnecessary, due to the ability of the remaining judges of the district court in the county to assume the entire judicial workload of the county, the supreme court shall certify the elimination of the district magistrate judge position to the secretary of state. Where the position to be eliminated is in a judicial district in which the proposition of nonpartisan selection of district court judges has been approved, such certification also shall be made to the chairperson of the district judicial nominating commission of the judicial district.

History: L. 1976, ch. 146, § 25; L. 1983, ch. 105, § 10; L. 1986, ch. 115, § 46; Jan. 12, 1987.



20-354a Elimination of magistrate judge positions and creation of new district judge position in first district.

20-354a. Elimination of magistrate judge positions and creation of new district judge position in first district. Upon the first vacancy occurring in a district magistrate judge position in the first judicial district as the result of resignation, retirement, death or removal of an incumbent, the supreme court shall eliminate the position and certify its elimination as provided in K.S.A. 20-354, and amendments thereto. Upon the second vacancy occurring in a district magistrate judge position in the first judicial district as the result of resignation, retirement, death or removal of an incumbent, the supreme court shall eliminate the position, and certify its elimination, and create an additional position of district judge of the district court of the district, and certify its creation, as provided in K.S.A. 20-353, and amendments thereto.

History: L. 1982, ch. 130, § 19; L. 1983, ch. 105, § 11; April 28.



20-355 Additional divisions, district court judges or district magistrate judges; determination and certification by supreme court; powers and duties of supreme court; manner of selection.

20-355. Additional divisions, district court judges or district magistrate judges; determination and certification by supreme court; powers and duties of supreme court; manner of selection. (a) On or before April 15 of every even-numbered year, the supreme court shall examine the need for more or less divisions or district magistrate judge positions of the district court in each judicial district which has not approved the proposition of nonpartisan selection of judges of the district court, as provided in K.S.A. 20-2901, and amendments thereto, except that on or before May 15, 1998, the supreme court shall examine the need for more or less divisions or district magistrate judge positions of the district court in each judicial district which has not approved the proposition of nonpartisan selection of judges of the district court. On or before May 15 of each year, the supreme court shall examine the need for more or less divisions or positions of the district court in judicial districts which have approved such proposition. Whenever the supreme court shall determine that in order to effectively expedite the business of the district court in any judicial district in this state, the need exists for an additional judge of the district court and an additional division or position in such court, the supreme court shall so certify to the secretary of state, and where the need for such additional judge of the district court and division or position is in a judicial district in which such proposition of nonpartisan selection of judges of the district court has been approved, such certification also shall be made to the chairperson of the district judicial nominating commission of such judicial district. Any additional division or position so certified shall be designated as the next numbered division or position of such court.

(b) Upon certification of an additional judge of the district court and an additional division or position of the district court in any judicial district which has not approved the proposition of nonpartisan selection of judges of the district court, the first judge of the district court of such new division or position shall be elected at the general election held in November of the year in which the division or position is determined to be necessary and such judge shall take office on the second Monday in January of the following year. No judge of any such new division shall be appointed pending the first election to fill such office.

(c) Upon certification of an additional judge of the district court and an additional division or position of the district court in any judicial district which has approved the proposition of nonpartisan selection of judges of the district court, the additional division or position shall be created on July 15 of the year in which such certification is made, and the additional district judge shall be selected and take office in the manner prescribed by subsection (b) of K.S.A. 20-2913, and amendments thereto. The additional position shall be created on July 1 of the year in which the position is approved, and the additional district magistrate judge shall be selected and take office in the manner prescribed by K.S.A. 20-2914, and amendments thereto.

(d) The supreme court shall determine the county or judicial district in which the newly created division or position shall be placed.

(e) Any additional district judge or district magistrate judge position created by this section shall be considered a position created by the supreme court and not a civil appointment to a state office pursuant to K.S.A. 46-234, and amendments thereto.

History: L. 1968, ch. 402, § 5; L. 1972, ch. 98, § 1; L. 1974, ch. 137, § 15; L. 1975, ch. 183, § 1; L. 1976, ch. 146, § 26; L. 1995, ch. 91, § 1; L. 1998, ch. 195, § 1; May 28.



20-356 Additional judges or divisions of court; payment of costs and expenses from county general fund, no-fund warrants or general obligation bonds.

20-356. Additional judges or divisions of court; payment of costs and expenses from county general fund, no-fund warrants or general obligation bonds. Any county in which additional divisions of the district court are established or in which additional district magistrate judge positions are established, may pay all of the costs and expenses incidental to or arising out of the establishment, operation and maintenance of the facilities for such additional divisions or positions during the year in which they are established, out of the general fund of the county or if it does not have sufficient moneys available in its general fund for such purpose, such county is hereby authorized and empowered to issue during such year, no-fund warrants for the purpose of providing funds to pay all expenses, costs, salaries payable by any such county and costs incidental to or arising out of the establishment, maintenance and operation of such division or position, including the providing and equipping of courtrooms and other necessary offices and costs incidental thereto or arising therefrom or whenever the board of county commissioners considers it advisable, such board may issue general obligation bonds of the county to pay all of the costs and expenses incidental to or arising out of the establishment, operation and maintenance of facilities for such additional divisions or positions other than costs incurred for payment of salaries, and for the purpose of redeeming no-fund warrants issued under the authority of this section except no-fund warrants issued for payment of salaries. Such no-fund warrants shall be issued in the manner and form, bear interest and be redeemed as prescribed by K.S.A. 79-2940, and amendments thereto, except they may be issued without the approval of the state board of tax appeals and without the notation required by K.S.A. 79-2940, and amendments thereto.

If such no-fund warrants are issued under the provisions of this act, the county issuing the same shall make a tax levy at the first tax levying period after such warrants are issued sufficient to pay the same and the interest thereon. Any such county may make expenditures from its general fund during the year in which the divisions or positions of the board are created for any of the purposes hereinbefore described, even though such expenditures were not included in the county budget for that year.

General obligation bonds issued under the authority of this section shall be issued in the manner prescribed by the general bond law but shall not be subject to or within any bonded debt limitation prescribed by any other law of this state and shall not be considered or included in applying any other law limiting bonded indebtedness.

History: L. 1968, ch. 402, § 7; L. 1972, ch. 98, § 3; L. 1976, ch. 146, § 46; L. 1977, ch. 92, § 2; L. 1978, ch. 113, § 1; L. 1986, ch. 115, § 47; L. 1990, ch. 66, § 37; L. 2008, ch. 109, § 51; L. 2014, ch. 141, § 45; July 1.



20-357 Reproduction and preservation of court records.

20-357. Reproduction and preservation of court records. Within the limits of the district court budget, any chief judge of a judicial district may purchase, lease or acquire the equipment and facilities necessary to carry out the purposes and intent of K.S.A. 20-159, and amendments thereto, and by contract and agreement arrange for the use thereof, and may employ personnel necessary to operate the equipment and facilities.

History: L. 1977, ch. 104, § 2; L. 1999, ch. 57, § 24; July 1.



20-358 Health care benefit coverage of district court officers and employees.

20-358. Health care benefit coverage of district court officers and employees. With regard to district court officers and employees whose total salary is payable by a county, such county shall either provide for insurance coverage for hospitalization, medical services, surgical services and other health services at least equal to insurance coverage provided to other state officers and employees under the state health care benefits program or, if such district court officers and employees are designated by the Kansas state employees health care commission under subsection (c) of K.S.A. 75-6501 as qualified to participate in the state health care benefits program, shall pay the employer's costs for enrolling such employees under the state health care benefits program. In the event a county elects the latter type of coverage, counties shall remit the employer and employee premiums to the Kansas state employees health care commission in accordance with the directions of the commission, and counties may adopt the same type payroll deduction plan for employee premiums as provided in K.S.A. 75-6506. The provisions of K.S.A. 75-6501 to 75-6511, inclusive, shall be applicable to such employees in the same manner as other persons eligible to participate in the state health care benefits program.

History: L. 1977, ch. 110, § 10; L. 1984, ch. 329, § 12; Aug. 1.



20-359 Certain district court officers and employees; fringe benefits; counties' duties.

20-359. Certain district court officers and employees; fringe benefits; counties' duties. With regard to district court officers and employees whose salary is payable by a county, the county shall serve as fiscal and reporting agent and pay and provide for old age survivors and disability insurance contributions and income tax withholding. All payments made by a county to judicial department employees or on their behalf, shall be deemed to have been paid by the state of Kansas. Counties shall include district court officers and employees whose total salary is payable by the county in any employees' retirement, unemployment security, liability, workmen's compensation and surety bond coverage provided for county employees, and may prorate the costs therefor for district court officers and employees to the annual district court budget if the county has so provided in the district court budget.

History: L. 1977, ch. 110, § 11; L. 1978, ch. 108, § 10; Jan. 1, 1979.



20-360 Performance of marriage ceremonies; disposition of honorariums.

20-360. Performance of marriage ceremonies; disposition of honorariums. A judge of the district court may retain any honorarium received for such judge's services in performing a marriage ceremony, except when such services are performed between the hours of eight o'clock a.m. and five o'clock p.m. on a day when the court is regularly open for the conduct of business in which event such honorarium shall be turned over to the clerk of the court for disposition pursuant to K.S.A. 20-2801, and any amendments thereto.

History: L. 1977, ch 112, § 35; L. 1978, ch. 105, § 5; Jan. 1, 1979.



20-361 Compensation of certain district court personnel to be paid by state; pay plan for court reporters, exceptions.

20-361. Compensation of certain district court personnel to be paid by state; pay plan for court reporters, exceptions. (a) The state shall pay the salaries of all nonjudicial personnel of the district courts of this state, except for personnel enumerated in subsection (b) of K.S.A. 20-162, and amendments thereto, and no county may supplement the compensation of district court personnel paid by the state. With regard to judicial and nonjudicial personnel of the district courts whose salary is payable by the state, the state shall provide for unemployment security coverage, employer contributions for retirement, workmen's compensation coverage, health insurance coverage and surety bond coverage.

(b) Except as provided further, the supreme court shall establish a formal pay plan for court reporters serving district judges. Within the limits of legislative appropriations therefor, compensation of court reporters shall be paid by the state in an amount prescribed by the pay plan established by the supreme court. The plan shall detail each reporter's position by classification, pay grade and pay step. Pursuant to K.S.A. 2015 Supp. 20-384, and amendments thereto, compensation of court reporters shall be paid by the state in an amount prescribed by the chief judge of the district court where such reporter serves. No county may supplement the compensation of any court reporter.

History: L. 1978, ch. 108, § 1; L. 1984, ch. 113, § 1; L. 1986, ch. 115, § 48; L. 1990, ch. 95, § 1; L. 2014, ch. 82, § 17; July 1.



20-362 Disposition of docket fees.

20-362. Disposition of docket fees. The clerk of the district court shall remit all revenues received from docket fees as follows:

(a) At least monthly to the county treasurer, for deposit in the county treasury and credit to the county general fund:

(1) A sum equal to $10 for each docket fee paid pursuant to K.S.A. 60-2001 and 60-3005, and amendments thereto, during the preceding calendar month;

(2) a sum equal to $10 for each $46 or $76 docket fee paid pursuant to K.S.A. 61-4001, or K.S.A. 61-2704 or 61-2709, and amendments thereto; and

(3) a sum equal to $5 for each $26 docket fee paid pursuant to K.S.A. 61-4001 or K.S.A. 61-2704, and amendments thereto, during the preceding calendar month.

(b) At least monthly to the board of trustees of the county law library fund, for deposit in the fund, a sum equal to the library fees paid during the preceding calendar month for cases filed in the county.

(c) At least monthly to the county treasurer, for deposit in the county treasury and credit to the prosecuting attorneys' training fund, a sum equal to $2 for each docket fee paid pursuant to K.S.A. 28-172a, and amendments thereto, during the preceding calendar month for cases filed in the county and a sum equal to $1 for each fee paid pursuant to K.S.A. 28-170(c), and amendments thereto, during the preceding calendar month for cases filed in the county.

(d) To the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, for deposit in the state treasury and credit to the law enforcement training center fund a sum equal to $15 for each docket fee paid pursuant to K.S.A. 28-172a, and amendments thereto, during the preceding calendar month.

(e) To the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, for deposit in the state treasury a sum equal to the balance which remains from all docket fees paid during the preceding calendar month after deduction of the amounts specified in subsections (a), (b), (c) and (d). Of the balance remitted to the state treasury pursuant to this subsection, the state treasurer shall credit 0.99% to the judicial council fund. During the fiscal years ending June 30, 2015, June 30, 2016, June 30, 2017, June 30, 2018, and June 30, 2019, of the remainder, the state treasurer shall deposit and credit the first $3,100,000 to the electronic filing and management fund created in K.S.A. 2015 Supp. 20-1a16, and amendments thereto. During the fiscal year ending June 30, 2020, and each fiscal year thereafter, of the remainder, the state treasurer shall deposit and credit the first $1,000,000 to the electronic filing and management fund. Of the balance which remains after deduction of the amounts specified in this subsection, the state treasurer shall deposit and credit the remainder to the judicial branch docket fee fund.

History: L. 1978, ch. 108, § 3; L. 1982, ch. 116, § 3; L. 1985, ch. 106, § 1; L. 1986, ch. 146, § 2; L. 1987, ch. 134, § 2; L. 1989, ch. 239, § 3; L. 1990, ch. 202, § 26; L. 1992, ch. 315, § 7; L. 1994, ch. 281, § 1; L. 1998, ch. 155, § 3; L. 2000, ch. 161, § 104; L. 2001, ch. 5, § 77; L. 2002, ch. 199, § 4; L. 2006, ch. 170, § 2; L. 2009, ch. 116, § 4; L. 2014, ch. 82, § 18; L. 2015, ch. 81, § 7; July 1.



20-363 Abolishment of certain district court employee job positions; positions assumed by county; payment by county of compensation.

20-363. Abolishment of certain district court employee job positions; positions assumed by county; payment by county of compensation. (a) On and after June 18, 1979, job positions for district court employees whose principal duties involved service of process for the district court of the county immediately prior to such date shall be abolished. Except as provided in subsection (b), on and after such date the office of sheriff in such county shall assume the duties of service of process for the district court of the county and there is hereby created job positions in such sheriff's office in a number equal to the number of job positions abolished in the district court of such county by this section.

(b) On and after June 18, 1979, in Wyandotte county the county shall assume the duties of service of process for the district court of such county and there is hereby created job positions in such county, under the supervision of the board of county commissioners, in a number equal to the number of job positions abolished in the district court of such county by this section.

(c) In appointing persons to fill the job positions created by this section, due consideration shall be given to appointing those persons whose job positions are abolished by this act. On and after such date the county shall pay the compensation and employer's contributions of such employees and amounts therefor may be paid during the budget year even though the same were not included in the budget of expenditures for such year. On and after June 18, 1979, district court employees shall not perform the function of serving process for the district courts. A county may issue no-fund warrants to cover costs imposed upon the county for calendar year 1979 pursuant to this section and such warrants may be issued without the approval of the state board of tax appeals.

History: L. 1979, ch. 78, § 1; L. 2008, ch. 109, § 52; L. 2014, ch. 141, § 46; July 1.



20-364 Abolition of all associate district judge positions; creation of new district judge positions; procedure.

20-364. Abolition of all associate district judge positions; creation of new district judge positions; procedure. (a) The terms of office of all associate district judges holding office on January 11, 1987, shall expire on that date and, on and after January 12, 1987, all associate district judge positions shall be abolished.

(b) On and after January 12, 1987, there is hereby created, in each judicial district, new district judge positions equal in number to the associate district judge positions abolished in the district pursuant to subsection (a).

(c) In a judicial district which elects judges of the district court:

(1) When an associate district judge of the district is elected or appointed for a term which, if not for the provisions of subsection (a), would expire on January 8, 1989, the judge shall be elected or appointed to serve through January 11, 1987, as associate district judge of the district and on and after January 12, 1987, through January 8, 1989, as district judge in one of the new positions to be created in the district by this section.

(2) The remaining new district judge positions to be created in the district by this section shall be filled by nomination and election at the state primary and general elections in 1986 in the same manner as the nomination and election of a district judge to an existing position in the district.

(d) In a judicial district which selects judges of the district court by nonpartisan selection:

(1) When an associate district judge of the district stands for retention or is appointed for a term which, if not for the provisions of subsection (a), would expire on January 8, 1989, the judge shall be retained or appointed to serve through January 11, 1987, as associate district judge of the district and on and after January 12, 1987, through January 8, 1989, as district judge in one of the new positions to be created in the district by this section.

(2) Each remaining associate district judge of the district whose term will expire January 11, 1987, shall be eligible to stand for retention at the state general election in 1986 as district judge in one of the new positions to be created in the district by this section in the same manner as an incumbent district judge in an existing position of the judicial district. If any such associate district judge does not file a declaration of candidacy for retention in office as district judge in a new position to be created by this section, the new position shall be filled in the manner provided for filling a vacancy in an existing district judge position in the judicial district.

(e) If it is provided by law that an associate district judge position eliminated pursuant to this section shall be in a particular county and if a new division of the district court is created to replace that associate district judge position, any district judge of the new division of the district court shall be required to be a resident of the county in which the former associate district judge position was located.

History: L. 1983, ch. 105, § 8; April 28.



20-365 Clerks of district courts; use of facsimile signature.

20-365. Clerks of district courts; use of facsimile signature. Records and judicial proceedings requiring the attestation of the clerk of the district court may, upon order of the chief judge of such court, be authenticated by the clerk by the use of a facsimile signature in lieu of the clerk's manual signature. The facsimile signature shall be a reproduction by engraving, imprinting, stamping or other means of the manual signature of the clerk. The clerk shall file with the secretary of state such clerk's manual signature and facsimile signature certified by such clerk under oath. Upon compliance with these provisions by the clerk, such clerk's facsimile signature has the same legal effect as such clerk's manual signature. Upon appropriate supreme court rule, an electronic signature of the clerk may be authorized and has the same legal effect as a manual signature.

History: L. 1988, ch. 110, § 1; L. 1999, ch. 57, § 25; L. 2010, ch. 70, § 3; July 1.



20-366 Security for district courts.

20-366. Security for district courts. Every county shall provide security for each division of the district court as is determined by the county commissioners to be necessary and proper.

History: L. 1991, ch. 83, § 2; July 1.



20-368 Disposition of bail forfeitures.

20-368. Disposition of bail forfeitures. The clerk of the district court shall remit at least monthly to the county treasurer of each county in the judicial district, and the county treasurer shall deposit the same to the credit of the county general fund, the amount equal to 40% of the total amount of bail forfeitures received in such county during the preceding calendar month.

History: L. 1998, ch. 52, § 3; Apr. 9.



20-369 Domestic violence special program fee; disposition; expenditure of fund.

20-369. Domestic violence special program fee; disposition; expenditure of fund. (a) If a judicial district creates a local fund, the court may impose a fee as provided in this section against any defendant for crimes involving a family or household member as provided in K.S.A. 2015 Supp. 21-5414, and amendments thereto, and against any defendant found to have committed a domestic violence offense pursuant to K.S.A. 2015 Supp. 22-4615, and amendments thereto. The chief judge of each judicial district where such fee is imposed shall set the amount of such fee by rules adopted in such judicial district in an amount not to exceed $100 per case.

(b) Such fees shall be deposited into the local fund and disbursed pursuant to recommendations of the chief judge under this act. All moneys collected by this section shall be paid into the domestic violence special programs fund in the county where the fee is collected, as established by the judicial district.

(c) Expenditures made in each judicial district shall be determined by the chief judge and shall be paid to domestic violence programs administered by the court and to local programs within the judicial district that enhance a coordinated community justice response to the issue of domestic violence.

History: L. 2001, ch. 177, § 14; L. 2010, ch. 101, § 4; L. 2011, ch. 91, § 10; July 1.

Section was also amended by L. 2011, ch. 30, § 109, but that version was repealed by L. 2011, ch. 91 § 41.



20-370 Children's advocacy center assessment fee; children's advocacy center fund established; expenditures.

20-370. Children's advocacy center assessment fee; children's advocacy center fund established; expenditures. (a) On and after July 1, 2013, any defendant convicted of a crime under chapter 21 of the Kansas Statutes Annotated, and amendments thereto, in which a minor is a victim, shall pay an assessment fee in the amount of $400 to the clerk of the district court. All moneys received pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the children's advocacy center fund established in subsection (b).

(b) There is hereby established the children's advocacy center fund in the state treasury which shall be administered by the attorney general. All expenditures from the children's advocacy center fund shall be for operating expenditures of children's advocacy centers in the state that are eligible for funding pursuant to law. All expenditures from the children's advocacy center fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general or the attorney general's designee.

History: L. 2004, ch. 142, § 1; L. 2013, ch. 117, § 1; July 1.



20-371 Electronic access to district court records; county may charge reasonable fees; no additional fees authorized.

20-371. Electronic access to district court records; county may charge reasonable fees; no additional fees authorized. Notwithstanding any statute, law, rule, regulation or supreme court rule to the contrary, any county may provide electronic access to district court records that are otherwise publicly available. A county may charge reasonable fees, not to exceed those authorized by law, for providing electronic access to such records. No statute, law, rule, regulation or supreme court rule shall authorize the charging of a fee in addition to a county fee, if any, for providing electronic access to district court records.

History: L. 2006, ch. 148, § 1; July 1.



20-375 Purpose of act.

20-375. Purpose of act. The purpose of this act* is to improve the enforcement of duties of support and restitution.

History: L. 1972, ch. 123, § 1; L. 1997, ch. 182, § 96; July 3.

* See comparative table of sections in Constitution volume at L. 1972, ch. 123.



20-376 Definitions.

20-376. Definitions. (1) "Court" means the district court of this state.

(2) "Duty of support" includes any duty of support imposed by any court order, decree or judgment, whether interlocutory or final, whether incidental to a proceeding for divorce, separate maintenance or otherwise.

(3) "Support" as used in this section and K.S.A. 2015 Supp. 20-378 and 20-379, and amendments thereto, means child support, whether interlocutory or final, and maintenance.

(4) "Obligor" means any person owing a duty of support or restitution.

(5) "Obligee" means any person or entity to whom a duty of support or restitution is owed.

(6) "Duty of restitution" includes any duty of restitution imposed by any agreement, diversion agreement, court order, decree or judgment, whether interlocutory or final, pursuant to a criminal conviction, order of assignment to intensive supervised probation, order of probation or condition of parole.

(7) "Restitution" as used in this section and K.S.A. 2015 Supp. 20-378 and 20-379, and amendments thereto, means monetary remuneration owed by an obligor to an obligee as compensation for loss incurred through criminal actions of the obligor which result in loss to the obligee. For the purposes of this act, restitution shall include court costs.

History: L. 1972, ch. 123, § 2; L. 1978, ch. 227, § 1; L. 1982, ch. 152, § 21; L. 1985, ch. 115, § 34; L. 1997, ch. 182, § 97; July 3.



20-377 Court trustee; appointment.

20-377. Court trustee; appointment. The court may provide by rule adopted by the judge or judges of each of the judicial districts of Kansas for the establishment of the office of court trustee for the judicial district. The court trustee shall be a person licensed to practice law in the state of Kansas and shall be appointed by and serve at the pleasure of the chief judge of the judicial district.

History: L. 1972, ch. 123, § 3; L. 1985, ch. 115, § 35; L. 1999, ch. 57, § 36; July 1.



20-378 Same; duties.

20-378. Same; duties. The court trustee shall have the responsibility:

(a) For collection of support or restitution from the obligor upon the written request of the obligee or upon the order of the court; and

(b) to compile a list of individuals who owe arrearages under a support order or have failed, after appropriate notice, to comply with a subpoena issued pursuant to a duty of support. The court trustee shall deliver such list to the secretary for children and families on a quarterly basis or more frequently as requested by the secretary.

History: L. 1972, ch. 123, § 4; L. 1997, ch. 182, § 98; L. 2007, ch. 174, § 1; L. 2014, ch. 115, § 18; July 1.



20-379 Same; powers.

20-379. Same; powers. (a) The court trustee shall be authorized and empowered to pursue all civil remedies which would be available to the obligee or obligor in establishing and enforcing payment of support or restitution.

(b) The court trustee may also file motions for an increase or a decrease of the amount of support on behalf of any child. Any such motion to modify the amount of support shall not be heard until notice has been given to the obligee, the obligor and their attorneys of record, if any.

(c) The court trustee shall have the following additional powers and duties upon approval of the chief judge:

(1) To issue summonses, administrative subpoenas and subpoenas duces tecum to obligors, obligees and other witnesses who possess knowledge or books and records relating to enforcement of support or restitution to appear in the office of the trustee or before the district court for examination;

(2) to administer oaths and take sworn testimony on the record or by affidavit;

(3) to appoint special process servers as required to carry out the court trustee's responsibilities under this section;

(4) to enter into stipulations, acknowledgments, agreements and journal entries, subject to approval of the court; and

(5) to enter into contracts pursuant to K.S.A. 75-719, and amendments thereto, with the attorney general for the collection of debts owed to courts or restitution owed to obligees.

History: L. 1972, ch. 123, § 5; L. 1976, ch. 173, § 1; L. 1985, ch. 115, § 36; L. 1997, ch. 182, § 99; L. 1999, ch. 57, § 37; July 1.



20-380 Same; expenses; compensation; court trustee operations fund, purposes and expenditures.

20-380. Same; expenses; compensation; court trustee operations fund, purposes and expenditures. (a) Except as provided further, to defray the expenses of operation of the court trustee's office, the court trustee is authorized to charge an amount: (1) Whether fixed or sliding scale, based upon the scope of services provided or upon economic criteria, not to exceed 5% of the support collected from obligors through such office, as determined necessary by the chief judge as provided by this section; (2) based upon the hourly cost of office operations for the provision of services on an hourly or per service basis, with the written agreement of the obligee; or (3) from restitution collected, not to exceed the fee authorized by the attorney general under any contract entered into pursuant to K.S.A. 75-719, and amendments thereto.

(b) All such amounts shall be paid to the court trustee operations fund of the county where collected. There shall be created a court trustee operations fund in the county treasury of each county or district court of each county, in each judicial district that establishes the office of court trustee for the judicial district. The moneys budgeted to fund the operation of existing court trustee offices and to fund the start-up costs of new court trustee offices established on or after January 1, 1992, whether as a result of a rule adopted pursuant to K.S.A. 2015 Supp. 20-377, and amendments thereto, or because this act has created a court trustee operations fund, shall be transferred from the county general fund to the court trustee operations fund. The county commissioners of the county or group of counties, if the judicial district consists of more than one county, by a majority vote, shall decide whether the county or counties will have a court trustee operations fund in the county treasury or the district court of each county. Except as provided by subsection (d), all expenditures from the court trustee operations fund shall be made in accordance with the provisions of K.S.A. 2015 Supp. 20-375 et seq., and amendments thereto, to enforce duties of support. Authorized expenditures from the court trustee operations fund may include repayment of start-up costs, expansions and operations of the court trustee's office to the county general fund. The court trustee shall be paid compensation as determined by the chief judge. The board of county commissioners of each county to which this act may apply shall provide suitable quarters for the office of court trustee, furnish stationery and supplies, and such furniture and equipment as shall, in the discretion of the chief judge, be necessary for the use of the court trustee. The chief judge shall fix and determine the annual budget of the office of the court trustee and shall review and determine on an annual basis the amount necessary to be charged to defray the expense of start-up costs, expansions and operations of the office of court trustee. All payments made by the secretary for children and families pursuant to K.S.A. 2015 Supp. 23-3113, and amendments thereto, or any grants or other monies received which are intended to further child support enforcement goals or restitution goals shall be deposited in the court trustee operations fund.

(c) The court trustee shall not charge or collect a fee for any support payment that is not paid through the central unit for collection and disbursements of support payments pursuant to K.S.A. 2015 Supp. 39-7,135, and amendments thereto.

(d) In a judicial district where the office of court trustee has ceased to exist, the chief judge may authorize expenditures from the court trustee operations fund for district court operations.

History: L. 1972, ch. 123, § 6; L. 1976, ch. 145, § 136; L. 1978, ch. 105, § 8; L. 1985, ch. 115, § 37; L. 1991, ch. 96, § 1; L. 1997, ch. 182, § 100; L. 1999, ch. 57, § 38; L. 2001, ch. 195, § 11; L. 2014, ch. 125, § 3; July 1.

Section was amended twice in the 2014 session, see also 20-380a.



20-381 Payment of authorized expenditures.

20-381. Payment of authorized expenditures. (a) All expenditures provided for in this act shall be paid as follows:

(1) In each judicial district consisting of a single county such expenditure shall be paid by the board of county commissioners or chief judge from the court trustees operations fund as provided in K.S.A. 2015 Supp. 20-380, and amendments thereto.

(2) In each judicial district consisting of more than one county which has a single court trustee operation serving all the counties in that district, such expenditure shall be paid by the:

(A) Board of county commissioners of the county having the greatest amount of support or restitution money collected by the court trustee's office in such district from the court trustees operations fund of such county, and such board of county commissioners shall send a statement to the board of county commissioners of each of the other counties in such district for a proportional amount of such annual expenditures with such proportion to be based upon the respective amounts of support and restitution money collected by the court trustee's office of each county within such judicial district. Each board of county commissioners receiving a statement pursuant to this section shall make payment of the same from the court trustees operations fund of the county; or

(B) chief judge of such judicial district. Such judge shall pay such annual expenditures from the court trustee operations fund in the district court of each county based upon the respective amounts of support and restitution money collected by the court trustee's office of each county within such judicial district. The chief judge shall promptly reimburse the county general fund for expenditures made for salary, compensation and fringe benefits made on behalf of the court trustee's office pursuant to K.S.A. 20-162, 20-358 and 20-359, and amendments thereto.

(3) The expenditure for a court trustee office in a multicounty district which does not operate in all counties of the district shall be paid proportionately, as in subsection (2), from the court trustee operations fund of each county served by the court trustee.

(b) The chief judge and the board of county commissioners may agree on a reimbursement amount to the county general fund in an amount less than the total expenses of the court trustee's office, but such reimbursement amount shall not exceed the total expenses of the court trustee's office.

History: L. 1972, ch. 123, § 7; L. 1978, ch. 105, § 9; L. 1991, ch. 96, § 2; L. 1997, ch. 182, § 101; L. 1999, ch. 57, § 39; July 1.



20-382 Authorized expenditures, when paid.

20-382. Authorized expenditures, when paid. The expenditure for salaries, compensation and necessary expenses of the office of court trustee provided for in this act may be paid during any budget year, even though the same was not included in the budget expenditures for such budget year, until such time as the office shall become self-supporting, as determined by the chief judge.

History: L. 1972, ch. 123, § 8; L. 1985, ch. 115, § 38; L. 1999, ch. 57, § 40; July 1.



20-383 Court rules to implement act; review of requests for exemption.

20-383. Court rules to implement act; review of requests for exemption. (a) The district court shall provide by court rule for such other matters as are necessary to carry out the purpose of this act, including, but not limited to, the appointment of deputy trustees and other staff and a procedure to review written requests of the obligee or obligor for exemption from the office of court trustee's responsibility for collection of support or restitution as provided in subsection (b).

(b) (1) In reviewing the written request for exemption provided in subsection (a), the presiding judge shall make a determination on whether the claimant's request is a good cause claim based on all relevant factors.

(2) The presiding judge's determination shall be based upon the totality of the circumstances and no one factor shall be determinative as to the outcome of the claimant's request for such good cause claim for exemption.

History: L. 1972, ch. 123, § 9; L. 1991, ch. 96, § 3; L. 1997, ch. 182, § 102; July 3.



20-384 Judicial district budgets; responsibilities of chief judge.

20-384. Judicial district budgets; responsibilities of chief judge. (a) For the fiscal year ending June 30, 2016, and for each fiscal year thereafter, the chief judge in each judicial district may elect to be responsible for the budget of such judicial district pursuant to the provisions of this section.

(b) For the fiscal year ending June 30, 2016, and each fiscal year thereafter, the chief judge in each judicial district who elects to be responsible for the budget shall prepare such budget and submit it to the chief justice of the supreme court pursuant to K.S.A. 20-158, and amendments thereto. On or before August 1, 2014, and each August 1 thereafter, the chief judge shall notify the chief justice if such chief judge is electing to be responsible for the district court budget for the ensuing fiscal year.

(c) Subject to appropriations therefor, the chief justice shall have the final authority to determine and approve the annual amount allocated to the budget for each judicial district court administration in which the chief judge has elected to be responsible for such budget. Annually, as soon as possible following legislation passed by the legislature and enacted into law appropriating moneys for the judicial branch, the chief justice shall determine such budgeted amount for each such judicial district court administration and notify the chief judge of each such judicial district. On or before June 30 of each fiscal year, the chief judge of each judicial district who elects to be responsible for the budget shall submit to the chief justice such district court's budget for the ensuing fiscal year based upon the dollar amount allocated to such district court by the chief justice for such fiscal year.

(d) After the amount of such district court budget is established by the chief justice, the expenditures under such budget, other than expenditures for salaries mandated by law, shall be under the control and supervision of the chief judge of such judicial district. The judicial administrator of the courts, pursuant to K.S.A. 20-318, and amendments thereto, shall approve all lawful claims submitted by the chief judge within the limits of such judicial district court budget.

(e) The compensation to be paid to district court personnel in such judicial district shall be determined by the chief judge of such judicial district.

(f) The chief judge of such judicial district who elects to be responsible for the budget shall have the authority and power to hire, promote, suspend, demote and dismiss all personnel as necessary to carry out the functions and duties of such judicial district.

(g)  Whenever for any fiscal year it appears that the resources of any special revenue fund of the judicial branch are likely to be insufficient to cover the appropriations made against such special revenue funds, the chief justice shall be responsible for determining any allotment system so as to assure that expenditures for any particular fiscal year will not exceed the available resources of any special revenue fund of the judicial branch for that fiscal year. All chief judges who are responsible for the district court budget shall follow any allotment system determined by the chief justice for such fiscal year.

History: L. 2014, ch. 82, § 2; July 1.






Article 4 DISTRICT COURT DIVISIONS IN CERTAIN DISTRICTS

20-438 Specialized divisions of district court; establishment; assignment of personnel.

20-438. Specialized divisions of district court; establishment; assignment of personnel. Whenever the judges of the district court deem it necessary for the efficient and effective administration of justice, and with approval of the supreme court, such judges may establish specialized divisions of such district court. Such divisions may be established for, but not limited to, the following purposes: Probate matters, traffic cases, juvenile matters, domestic cases or any combination thereof. The chief judge, with the approval of the other judges of the district court, shall provide for the assignment and reassignment of judges to any specialized division established as provided in this section, and the chief judge shall provide for the assignment of cases to any such division. The chief judge also may assign a clerk of the district court, or an assistant or deputy district court clerk, to any such division to serve as chief clerk of such division. Such other personnel of the district court as are necessary for the operation thereof may be assigned to any such specialized division by the chief judge.

History: L. 1976, ch. 146, § 35; L. 1999, ch. 57, § 26; July 1.






Article 6 DISTRICT COURTS IN COUNTIES OVER 100,000

20-626 Additional courtrooms in counties over 300,000; no-fund warrants; tax levies.

20-626. Additional courtrooms in counties over 300,000; no-fund warrants; tax levies. The board of county commissioners of any county in this state having a population of more than 300,000 is hereby authorized to issue no-fund warrants for the purpose of paying all costs incurred in providing additional quarters in any available space of the courthouse for the holding of court and jury and retiring rooms, except that before such warrants shall be issued the board of county commissioners shall have received from all of the judges of the appropriate court a resolution certifying to necessity of additional quarters. Such no-fund warrants shall be issued in the manner and form, bear interest and be redeemed as prescribed by K.S.A. 79-2940, and amendments thereto, except that they may be issued without the approval of the state board of tax appeals, and without the notation required by said section. The board of county commissioners shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon, except that in lieu of making only one tax levy, the county commissioners may, if it deems it advisable, make a tax levy each year for not to exceed five years in approximately equal installments for the purpose of paying said warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and shall not be subject to or within the aggregate tax levy limitation prescribed by article 19 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto. None of the provisions of the state budget law shall apply to any expenditure which has been provided for by the issuance of warrants under this act.

History: L. 1968, ch. 387, § 1; L. 2008, ch. 109, § 53; L. 2014, ch. 141, § 47; July 1.






Article 9 OFFICIAL REPORTERS FOR DISTRICT COURTS

20-910a Transcript as evidence.

20-910a. Transcript as evidence. That the transcript of notes of any duly appointed official reporter of the district court of any proceedings taken by such reporter in any court in the state of Kansas, which shall thereafter be transcribed by such reporter, and certified by him to be a true copy of all the evidence of any witness or witnesses examined or other proceedings had in such court, may be introduced in evidence by any party desiring to use the same under like circumstances and with like effect as the deposition of such witness or witnesses, or for any purpose for which the same may be competent.

History: L. 1943, ch. 151, § 1; March 24.



20-911 False certificate or omission of portion of notes; penalty.

20-911. False certificate or omission of portion of notes; penalty.  That if any court stenographer shall purposely and falsely certify to or shall falsely verify his notes, or omit from his notes any portion of the proceedings relating to the matter called for by the party desiring to use the same, he shall be deemed guilty of a misdemeanor, and shall be punished by a fine of not more than five hundred dollars, or imprisonment in the county jail for not more than six months, or by both such fine and imprisonment, in the discretion of the court.

History: L. 1905, ch. 494, § 2; Feb. 23; R.S. 1923, 20-911.



20-912 Rules for granting certificates for appointment as official reporters.

20-912. Rules for granting certificates for appointment as official reporters. It shall be the duty of the supreme court of Kansas, under such rules as the court shall deem necessary, and in substantially the same manner as attorneys at law are licensed to practice law, to grant certificates of eligibility for appointment as official reporters of the district courts.

History: L. 1941, ch. 209, § 1; June 30.



20-913 Title of reporter; administration of oaths; seal.

20-913. Title of reporter; administration of oaths; seal. One holding such a certificate shall have the right to use the title "certified shorthand reporter," and is hereby authorized and empowered to administer oaths, and to have an official seal which shall be used to authenticate his official acts. The impress of such seal shall be recorded in the office of the clerk of the district court for the county in which he resides. Such seal may be of his own design but shall bear his name and the words "certified shorthand reporter."

History: L. 1941, ch. 209, § 2; L. 1949, ch. 229, § 1; L. 1967, ch. 178, § 1; April 27.



20-914 Same; certificate required before appointment.

20-914. Same; certificate required before appointment. No person who does not hold such a certificate shall be appointed official reporter of a district court.

History: L. 1941, ch. 209, § 3; June 30.



20-917 Official court reporter; assignment; transcripts; power to administer oaths; reporters' expenses.

20-917. Official court reporter; assignment; transcripts; power to administer oaths; reporters' expenses. (a) The supreme court shall provide by rule for the assignment of an official court reporter appointed in any judicial district to duty in another judicial district.

(b) The supreme court shall regulate the making of the records of all court proceedings and shall adopt rules governing the preparation and sale of trial transcripts.

(c) An official court reporter shall have the power to administer oaths in any court proceeding in the same manner and to the same extent provided by law for the administering of oaths by district judges.

(d) Official court reporters shall be reimbursed for the actual and necessary expenses incurred in the performance of their official duties, in the same manner and to the same extent district judges are so reimbursed.

History: L. 1976, ch. 146, § 37; L. 1978, ch. 108, § 12; Jan. 1, 1979.






Article 12 CONTEMPTS OF COURT

20-1201 Two classes of contempts.

20-1201. Two classes of contempts. That contempts of court are divided into two classes, direct and indirect, and shall be proceeded against only as hereinafter prescribed.

History: L. 1897, ch. 106, § 1; May 8; R.S. 1923, 20-1201.



20-1202 Classes of contempts defined.

20-1202. Classes of contempts defined. That contempts committed during the sitting of the court or of a judge at chambers, in its or his presence, are direct contempts. All others are indirect contempts.

History: L. 1897, ch. 106, § 2; May 8; R.S. 1923, 20-1202.



20-1203 Direct contempts.

20-1203. Direct contempts. That a direct contempt may be punished summarily, without written accusation against the person arraigned, but if the court or judge in chambers shall adjudge him guilty thereof a judgment shall be entered of record, in which shall be specified the conduct constituting such contempt, with a statement of whatever defense or extenuation the accused offered thereto, and the sentence of the court thereon.

History: L. 1897, ch. 106, § 3; L. 1901, ch. 123, § 1; May 1; R.S. 1923, 20-1203.



20-1204a Indirect contempt; procedure.

20-1204a. Indirect contempt; procedure. (a) When an order in a civil action has been entered, the court that rendered the same may order a person alleged to be guilty of indirect contempt of such order to appear and show cause why such person should not be held in contempt if there is filed a motion requesting an order to appear and show cause which is accompanied by an affidavit specifically setting forth the facts constituting the alleged violation.

(b) Except as provided in subsection (e), the order to appear and show cause shall be served upon the party allegedly in contempt by the sheriff or some other person appointed by the court for such purpose. Such order shall state the time and place where the person is to appear and shall be accompanied by a copy of the affidavit provided for in subsection (a). The court shall hear the matter at the time specified in the order, and upon proper showing, may extend the time so as to give the accused a reasonable opportunity to purge oneself of the contempt. If the court determines that a person is guilty of contempt such person shall be punished as the court shall direct.

(c) If, after proper service of the order to appear and show cause, the person served shall not appear in court as ordered, or if the court finds at a hearing held on motion of a party to the civil action that the person allegedly in contempt is secreting oneself to avoid the process of the court, the court may issue a bench warrant commanding that the person be brought before the court to answer for contempt. When such person is brought before the court, the court shall proceed as provided in subsection (b). The court may make such orders concerning the release of the person pending the hearing as the court deems proper.

(d) The provisions of this section shall apply to both criminal and civil contempts, but in the case of a criminal contempt the court on its own motion may cause the motion and affidavit provided for in subsection (a) to be filed.

(e) In cases involving an alleged violation of a restraining order issued pursuant to subsection (a)(2) of K.S.A. 2015 Supp. 23-2707, and amendments thereto, if the affidavit filed pursuant to subsection (a) alleges physical abuse in violation of the court's order, the court immediately may issue a bench warrant and proceed as provided in subsection (c).

(f) If a person is found guilty of contempt in a child support enforcement proceeding, including an assignment of child support rights to the commissioner of juvenile justice and the evidence shows that the person is or may be authorized to practice a profession by a licensing body as defined in K.S.A. 74-146, and amendments thereto, the court, in addition to any other remedies, may order that a notice pursuant to subsection (a) of K.S.A. 74-147, and amendments thereto, be served on the licensing body. If the person found guilty of contempt as provided in this subsection is a licensed attorney, the court may file a complaint with the disciplinary administrator if the licensing agency is the Kansas supreme court, or the appropriate bar counsel's office if the licensee practices in another state.

(g) If a person is found guilty of contempt in a child support enforcement proceeding, including an assignment of child support rights to the commissioner of juvenile justice, in an amount equal to or greater than the amount of support payable for six months or the obligor has been ordered by the court to pay a sum certain each month toward the liquidation of the arrearages and the obligor has substantially failed to abide by that order, the court may restrict the obligor's driver's license. Such restriction may include, but not be limited to, driving to, from and during the course of such person's employment. The court may order the public office, as defined in K.S.A. 2015 Supp. 23-3102, and amendments thereto, to contact the division of vehicles of the department of revenue to restrict the obligor's driver's license as indicated in the court order until further order of the court.

(h) The court shall not recognize a motion to issue nor order in a civil or criminal action a contempt citation against any person who reports or publishes the information that a gag order has been issued by the court.

History: L. 1978, ch. 114, § 1; L. 1994, ch. 292, § 17; L. 1994, ch. 327, § 1; L. 1996, ch. 229, § 17; L. 1996, ch. 229, § 18; L. 2012, ch. 162, § 31; May 31.



20-1205 Contempt of court; appeal; stay of judgment.

20-1205. Contempt of court; appeal; stay of judgment. The testimony taken on the trial of any accusation of contempt shall be preserved. An appeal may be taken from any judgment of conviction therefor in the same manner as is provided by law in civil cases. Upon the filing and service of a notice of appeal, execution of the judgment shall be stayed upon the giving of such bond as may be required by the court or a judge thereof, or by any justice or judge of an appellate court.

History: L. 1897, ch. 106, § 5; R.S. 1923, 20-1205; L. 1979, ch. 83, § 1; July 1.



20-1206 Application to proceedings; prosecutor.

20-1206. Application to proceedings; prosecutor. The provisions of this act shall apply to all proceedings for contempt in all courts of Kansas and before all judges of the district court in chambers; but this act shall not affect any proceedings for contempt pending at the time of the passage thereof. Upon request by a district judge the attorney general shall furnish said court with a special prosecutor to prosecute contempt proceedings.

History: L. 1897, ch. 106, § 6; L. 1901, ch. 123, § 3; R.S. 1923, 20-1206; L. 1967, ch. 179, § 1; L. 1976, ch. 145, § 91; Jan. 10, 1977.






Article 22 JUDICIAL COUNCIL

20-2201 Judicial council; members; appointment; term.

20-2201. Judicial council; members; appointment; term. A judicial council is hereby established and created which shall be an independent agency in the judicial branch of government, shall submit its budget separately and may adopt its own pay plan and personnel rules. The judicial council shall be composed of one justice of the supreme court, one judge of the court of appeals, two district judges of different judicial districts, four resident lawyers, the chairperson of the judiciary committee of the house of representatives or the chairperson's designate [designee],  and the chairperson of the judiciary committee of the senate. All members except the members of the legislature shall be appointed by the chief justice of the supreme court for a term of four years and until a successor shall have been appointed and qualified.

The terms of the members of the legislature, and all other members, shall terminate upon such member ceasing to belong to the class from which such member was appointed. All vacancies except those of the members of the legislature shall be filled by appointment by the chief justice for the unexpired term. Upon vacancy, the places of the members of the legislature shall be filled by their successors.

History: L. 1927, ch. 187, § 1; L. 1977, ch. 111, § 1; L. 2003, ch. 101, § 1; July 1.



20-2202 Chairperson; meetings.

20-2202. Chairperson; meetings. The judicial council shall select one of the council's members as chairperson for such period as the council may choose. The judicial council shall meet semiannually and more frequently, if necessary, upon call of the chairperson.

History: L. 1927, ch. 187, § 2; L. 2003, ch. 101, § 2; July 1.



20-2203 Duties of judicial council.

20-2203. Duties of judicial council. It shall be the continuous duty of the judicial council to survey and study the judicial branch of the state and recommend improvements in the administration of justice. The judicial council shall receive and consider suggestions from judges, lawyers, public officials and citizens concerning suggested improvements to the administration of justice. The judicial council may undertake studies in any area of law for the purpose of improving the administration of justice and, may accept assignments from the legislature or the supreme court.

History: L. 1927, ch. 187, § 3; L. 2003, ch. 101, § 3; July 1.



20-2204 Reports; publication.

20-2204. Reports; publication. The council shall report on the work of the council and the council's recommendations for improvement in the administration of justice by providing such information on the council's website and in any other manner the council deems appropriate.

History: L. 1927, ch. 187, § 4; L. 1943, ch. 269, § 9; L. 1976, ch. 146, § 7; L. 1978, ch. 115, § 1; L. 2003, ch. 101, § 4; July 1.



20-2206 Compensation and allowances of members; advisory committee members; payment.

20-2206. Compensation and allowances of members; advisory committee members; payment. All members of the council except judicial members shall receive compensation and travel expenses and subsistence expenses or allowances as provided in K.S.A. 75-3212, and amendments thereto. Reimbursement for travel expenses and subsistence expenses or allowances of judicial members shall be paid as provided in K.S.A. 75-3212, and amendments thereto.

All bills and accounts of the council shall be approved by the chairperson and shall be audited and paid as other claims against the state, authorized by law. Regularly appointed members of advisory committees of the council who are not members of the council shall be paid compensation and travel expenses and subsistence expenses or allowances as provided in K.S.A. 75-3212, and amendments thereto.

History: L. 1927, ch. 187, § 6; L. 1943, ch. 150, § 1; L. 1967, ch. 186, § 1; L. 1968, ch. 208, § 6; L. 2003, ch. 101, § 5; July 1.



20-2207 Publications fee fund; fund use; expenditures.

20-2207. Publications fee fund; fund use; expenditures. (a) The judicial council may fix, charge and collect fees for sale and distribution of legal publications in order to recover direct and indirect costs incurred for preparation, publication and distribution of legal publications. The judicial council may request and accept gifts, grants and donations from any person, firm, association or corporation or from the federal government or any agency thereof for preparation, publication or distribution of legal publications.

(b) The publications fee fund of the judicial council which was established in the state treasury pursuant to appropriation acts is hereby continued in existence and shall be administered by the judicial council. Revenue from the following sources shall be deposited in the state treasury and credited to such fund:

(1) All moneys received by or for the judicial council from fees collected under this section; and

(2) all moneys received as gifts, grants or donations for preparation, publication or distribution of legal publications.

(c) Moneys deposited in the publications fee fund of the judicial council may be expended for operating expenditures related to preparation, publication and distribution of legal publications of the judicial council and for operating expenses that are not related to publication activities.

(d) All expenditures from the publications fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the judicial council or the chairperson's designee.

History: L. 2000, ch. 79, § 1; L. 2003, ch. 101, § 6; L. 2009, ch. 116, § 5; L. 2011, ch. 30, § 110; July 1.



20-2208 Judicial council fund; expenditures.

20-2208. Judicial council fund; expenditures. There is hereby established in the state treasury the judicial council fund. All expenditures from the judicial council fund shall be made in accordance with appropriation acts and upon warrants of the director of accounts and reports issued pursuant to expenditures approved by the chairperson of the Kansas judicial council or by a person or persons designated by the chairperson of the Kansas judicial council.

History: L. 2003, ch. 101, § 7; L. 2009, ch. 116, § 6; L. 2011, ch. 30, § 111; July 1.






Article 23 BOARD OF PAROLES

20-2301 Boards of paroles in certain judicial districts; composition.

20-2301. Boards of paroles in certain judicial districts; composition. In any judicial district in this state composed of a single county and now having, or which may hereafter have three or more divisions of the district court, the district judges of such judicial district may create a board of paroles, to be known as such, which shall be composed of the district judges of such district.  The senior district judge in point of service shall be ex officio chairperson of the board of paroles and the clerk of the district court shall be ex officio clerk of the board of paroles, but the clerk shall have no vote.

History: L. 1947, ch. 236; § 1; L. 1953, ch. 179, § 1; L. 1965, ch. 218, § 1; L. 1976, ch. 145, § 92; L. 1978, ch. 112, § 3; L. 1980, ch. 94, § 10; L. 1986, ch. 115, § 49; Jan. 12, 1987.



20-2302 Same; powers and duties.

20-2302. Same; powers and duties. Said board shall have power to make all needed rules and regulations concerning terms and conditions of parole and applications for parole as herein provided, but no formal or technical form of application therefor shall be required. Said board so constituted shall hold regular meetings at such times as its members shall deem necessary, and all records, hearings and proceedings of said board shall be public and open to inspection of the public. The time, place and manner of meetings shall be fixed from time to time by a majority of the members of said board.

History: L. 1947, ch. 236, § 2; L. 1953, ch. 179, § 2; April 7.



20-2303 Same; same parole powers as trial courts.

20-2303. Same; same parole powers as trial courts. Said board of paroles shall succeed to and have and exercise the same powers of parole and be subject to the same regulations as trial courts are endowed with and provided by the laws of the state of Kansas.

History: L. 1947, ch. 236, § 3; April 11.



20-2304 Same; records.

20-2304. Same; records. It shall be the duty of said board to keep a record of persons paroled, and as far as possible of their whereabouts, occupation and conduct, and a record of the final discharge of such persons upon parole, or the revocation of any parole and the reason therefor.

History: L. 1947, ch. 236, § 4; April 11.



20-2306 Same; act supplemental.

20-2306. Same; act supplemental. This act shall be supplemental to all other acts relating to paroles.

History: L. 1947, ch. 236, § 6; April 11.



20-2313 Same; act supplemental.

20-2313. Same; act supplemental. This act shall be supplemental to other acts relating to paroles in said courts.

History: L. 1949, ch. 240, § 7; April 8.






Article 26 RETIREMENT SYSTEM FOR JUSTICES AND JUDGES

20-2601 Definitions.

20-2601. Definitions. As used in K.S.A. 20-2601 et seq., and amendments thereto, unless the context otherwise requires:

(a) "Fund" means the Kansas public employees retirement fund created by K.S.A. 74-4921, and amendments thereto;

(b) "retirement system for judges" means the system provided for in the acts contained in article 26 of chapter 20 of the Kansas Statutes Annotated, and any acts amendatory thereof or supplemental thereto;

(c) "judge" means any duly elected or appointed justice of the supreme court, judge of the court of appeals or judge of any district court of Kansas, who serves in such capacity on and after the effective date of this act and commencing with the first day of the first payroll period of the fiscal year ending June 30, 1994, any district magistrate judge who makes an election as provided in K.S.A. 20-2620, and amendments thereto, or who is elected or appointed on or after July 1, 1993;

(d) "member" means a judge who is making the required contributions to the fund, or any former judge who has made the required contributions to the fund and has not received a refund of the judge's accumulated contributions;

(e) "prior service" means all the periods of time any judge has served in such capacity prior to the effective date of this act except that district magistrate judges who have service credit under the Kansas public employees retirement system must make application to the board and, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, make payment as required by the board to transfer service credit from the Kansas public employees retirement system to the retirement system for judges;

(f) "current service" means the period of service any judge serves in such capacity from and after the effective date of this act;

(g) "military service" means service of any judge for which retirement benefit credit must be given as provided in the uniformed services employment and reemployment rights act of 1994, as in effect on July 1, 2008;

(h) "total years of service" means the total number of years served as a judge, including prior service, military service and current service as defined by this section, computed to the nearest quarter;

(i) "salary" means the statutory salary of a judge;

(j) "final average salary" means that determined as provided in subsection (b) of K.S.A. 20-2610, and amendments thereto;

(k) "beneficiary" means any natural person or persons or estate designated by a judge in the latest designation of beneficiary received in the retirement system office to receive any benefits as provided for by this act. Except as provided in subsection (n), if there is no named beneficiary living at the time of the judge's death, any benefits provided for by this act shall be paid to: (1) The judge's surviving spouse; (2) the judge's dependent child or children; (3) the judge's dependent parent or parents; (4) the judge's nondependent child or children; (5) the judge's nondependent parent or parents; or (6) the estate of the deceased member; in the order of preference as specified in this subsection. Designations of beneficiaries by a member who is a member of more than one retirement system made on or after July 1, 1987, shall be the basis of any benefits payable under all systems unless otherwise provided by law;

(l) "annuity" means a series of equal monthly payments, payable at the end of each calendar month during the life of a retired judge, of which payments the first payment shall be made as of the end of the calendar month in which such annuity was awarded and the last payment shall be at the end of the calendar month in which such judge dies. The first payment shall include all amounts accrued since the effective date of the award of annuities, including a pro rata portion of the monthly amount of any fraction of a month elapsing between the effective date of such annuity and the end of the calendar month in which such annuity began;

(m) "board" means the board of trustees of the Kansas public employees retirement system;

(n) "trust" means an express trust created by any trust instrument, including a will, and designated by a member to receive benefits and other amounts payable under K.S.A. 20-2607, 20-2610a and 20-2612, and amendments thereto, instead of a beneficiary. A designation of a trust shall be filed with the board. If there is a designated trust at the time of the member's death, all benefits and other amounts payable under K.S.A. 20-2607, 20-2610a and 20-2612, and amendments thereto, shall be paid to the trust instead of the member's beneficiary. If no will is admitted to probate within six months after the death of the member or no trustee qualifies within such six months or if the designated trust fails, for any reason whatsoever, any benefits and other amounts payable under K.S.A. 20-2607, 20-2610a and 20-2612, and amendments thereto, shall be paid to the member's beneficiary and any payments so made shall be a full discharge and release to the retirement system for judges from any further claims;

(o) "accumulated contributions" means the sum of all contributions by a member to the retirement system for judges which are credited to the member's account, with interest allowed thereon after June 30, 1982;

(p) "federal internal revenue code" means the federal internal revenue code of 1954 or 1986, as in effect on July 1, 2008, and as applicable to a governmental plan; and

(q) except as otherwise provided in K.S.A. 20-2601 et seq., and amendments thereto, words and phrases used in K.S.A. 20-2601 et seq., and amendments thereto, shall have the same meanings ascribed to them as are defined in K.S.A. 74-4902, and amendments thereto.

History: L. 1953, ch. 182, § 1; L. 1975, ch. 190, § 4; L. 1976, ch. 147, § 6; L. 1982, ch. 319, § 4; L. 1987, ch. 299, § 1; L. 1993, ch. 227, § 2; L. 1995, ch. 267, § 1; L. 1996, ch. 266, § 2; L. 1998, ch. 64, § 15; L. 1998, ch. 201, § 1; L. 2008, ch. 113, § 7; July 1.



20-2601a Abolition of Kansas judges retirement board; transfer of powers, duties and functions to board of trustees of Kansas public employees retirement system; preservation of decisions, determinations and rules and regulations; adoption of new rules and regulations.

20-2601a. Abolition of Kansas judges retirement board; transfer of powers, duties and functions to board of trustees of Kansas public employees retirement system; preservation of decisions, determinations and rules and regulations; adoption of new rules and regulations. (a) On and after July 1, 1975, the Kansas judges retirement board established pursuant to K.S.A. 20-2604, and amendments thereto, shall be and is hereby abolished, and on such date, except as otherwise provided in this act, all of the powers, duties and functions of said Kansas judges retirement board, whether in its capacity as that board pursuant to K.S.A. 20-2604, and amendments thereto, or in its capacity as the Kansas official court reporters retirement board pursuant to K.S.A. 20-2704, shall be and are hereby transferred to and conferred and imposed upon the board of trustees of the Kansas public employees retirement system.

(b) Except as otherwise provided in this act, the board of trustees of the Kansas public employees retirement system shall be the successor in every way to the powers, duties and functions of the Kansas judges retirement board, whether in its capacity as that board pursuant to K.S.A. 20-2604, and amendments thereto, or in its capacity as the Kansas official court reporters retirement board pursuant to K.S.A. 20-2704, in which the same were vested prior to July 1, 1975. Every act performed in the exercise of such powers, duties and functions by or under the authority of the board of trustees of the Kansas public employees retirement system shall be deemed to have the same force and effect as if performed by the Kansas judges retirement board in which such powers, duties and functions were vested prior to July 1, 1975.

(c) On and after July 1, 1975, whenever the Kansas judges retirement board, or words of like effect, is referred to or designated by a statute or contract or other document, such reference or designation shall be deemed to apply to the board of trustees of the Kansas public employees retirement system.

(d) On and after July 1, 1975, whenever the Kansas official court reporters retirement board, or words of like effect, is referred to or designated by a statute or contract or other document, such reference or designation shall be deemed to apply to the board of trustees of the Kansas public employees retirement system.

(e) The board of trustees of the Kansas public employees retirement system shall adopt rules and regulations necessary for the administration of the retirement system for judges and for the transaction of business consistent with law. All rules or regulations of the Kansas judges retirement board in existence on July 1, 1975, whether adopted when acting as that board pursuant to K.S.A. 20-2604, and amendments thereto, or when acting as the Kansas official court reporters retirement board pursuant to K.S.A. 20-2704, shall continue in force and effect and shall be deemed to be duly adopted rules or regulations of the board of trustees of the Kansas public employees retirement system, until revised, amended, revoked or nullified pursuant to law.

(f) All decisions and determinations of the Kansas judges retirement board in effect on July 1, 1975, whether made when acting as that board pursuant to K.S.A. 20-2604, and amendments thereto, or when acting as the Kansas official court reporters retirement board pursuant to K.S.A. 20-2704, shall continue in force and effect and shall be deemed to be decisions and determinations of the board of trustees of the Kansas public employees retirement system, until revised, amended, revoked or nullified pursuant to law.

History: L. 1975, ch. 190, § 1; L. 1998, ch. 201, § 2; July 1.



20-2601b Abolition of Kansas retirement fund for judges; transfer of assets to Kansas public employees retirement fund; credit of contributions; authorizing transfer endorsements.

20-2601b. Abolition of Kansas retirement fund for judges; transfer of assets to Kansas public employees retirement fund; credit of contributions; authorizing transfer endorsements. (a) On July 1, 1975, the Kansas retirement fund for judges created by K.S.A. 20-2602 is hereby abolished and the state treasurer shall transfer all moneys and other assets in said Kansas retirement fund for judges to the Kansas public employees retirement fund created in K.S.A. 74-4921. For the purposes of all assets other than money, such transfer shall be at the market value of such assets at the close of business on the date of transfer, which shall be the bid price as quoted by a nationally recognized government bond dealer.

(b) On July 1, 1975, and as part of the transfer of moneys and other assets of the Kansas retirement fund for judges to the Kansas public employees retirement fund, the individual accounts in the Kansas public employees retirement fund of members of the retirement system for judges shall be credited with the contributions in their respective accounts in the Kansas retirement fund for judges.

(c) On and after July 1, 1975, the board of trustees of the Kansas public employees retirement system may execute transfer endorsements for any stock or security which was transferred from the Kansas retirement fund for judges to the Kansas public employees retirement fund pursuant to subsection (a). Any such endorsement may be made either in the name of the Kansas public employees retirement fund or in the name of the Kansas retirement fund for judges.

(d) On and after July 1, 1975, whenever the Kansas retirement fund for judges, or words of like effect, is referred to or designated by a statute or contract or other document, such reference or designation shall be deemed to apply to the board of trustees of the Kansas public employees retirement fund.

History: L. 1975, ch. 190, § 2; July 1.



20-2601c Preservation of entitlement to receive retirement annuity or other benefit or return of contributions from Kansas retirement fund for judges.

20-2601c. Preservation of entitlement to receive retirement annuity or other benefit or return of contributions from Kansas retirement fund for judges. (a) On and after July 1, 1975, any person receiving or entitled to receive a retirement annuity or any other benefit from the Kansas retirement fund for judges as it existed on June 30, 1975, shall be entitled to receive from Kansas public employees retirement system such retirement annuity or other benefit under the same conditions as existed under the acts contained in article 26 of chapter 20 of the Kansas Statutes Annotated prior to July 1, 1975.

(b) On and after July 1, 1975, any person who would have become entitled to receive a retirement annuity or any other benefit from the Kansas retirement fund for judges as it existed on June 30, 1975, shall be entitled to receive from the Kansas public employees retirement system such retirement annuity or other benefit as provided in the acts contained in article 26 of chapter 20 of the Kansas Statutes Annotated, as amended by this act, and in any other acts amendatory thereof.

(c) On and after July 1, 1975, any person who is entitled to receive a return of contributions from the Kansas retirement fund for judges as it existed on June 30, 1975, shall be entitled to receive from the Kansas public employees retirement system such return of contributions as provided in the acts contained in article 26 of chapter 20 of the Kansas Statutes Annotated, as amended by this act, and in any other acts amendatory thereof.

History: L. 1975, ch. 190, § 3; July 1.



20-2603 Judges' member contributions; payroll deductions; disposition; interest; employer pickup of member contributions.

20-2603. Judges' member contributions; payroll deductions; disposition; interest; employer pickup of member contributions. (a) Except as otherwise provided in this section, each judge shall contribute 6% of the judge's salary for each payroll period to the fund. Commencing with the first payroll period after 20 years of service by the judge and after the judge reaches 65 years of age, and for each payroll period thereafter, such judge shall contribute 2% of such judge's salary to the fund. Commencing with the first payroll period after the judge has enough years of service to entitle such judge upon retirement to the maximum monthly retirement benefit of 70% of the final average salary of such judge provided under the provisions of K.S.A. 20-2610, and amendments thereto, and for each payroll period thereafter, each judge shall contribute 4% of such judge's salary to the fund or, commencing on and after the effective date of this act, each such judge shall contribute 2% of such judge's salary to the fund.

(b) The director of accounts and reports shall deduct the amount each judge is to contribute to the fund on the payroll of each judge for each payroll period showing the amount deducted and its credit to the fund. Such deductions shall be remitted quarterly, or as the board may otherwise provide, to the executive director of the Kansas public employees retirement system for credit to the fund to the credit of the judge's individual account therein.

(c) Interest on each judge's accumulated contributions at the rate determined under subsection (a) of K.S.A. 74-4922, and amendments thereto, shall be added annually to the judge's individual account in the fund.

(d) No member who has retired under the retirement system for judges shall make contributions to that system or receive any service credit under that system for any service after the date of such retirement.

(e) (1) Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, each participating employer, pursuant to the provisions of section 414(h)(2) of the federal internal revenue code, shall pick up and pay the contributions which would otherwise be payable by members as prescribed in subsection (a). The contributions so picked up shall be treated as employer contributions for purposes of determining the amounts of federal income taxes to withhold from the member's compensation.

(2) Member contributions picked up by the employer shall be paid from the same source of funds used for the payment of compensation to a member. A deduction shall be made from each member's compensation equal to the amount of the member's contributions picked up by the employer, provided that such deduction shall not reduce the member's compensation for purposes of computing benefits under the retirement system for judges.

(3) Member contributions picked up by the employer shall be remitted quarterly, or as the board may otherwise provide, to the executive director for credit to the Kansas public employees retirement fund. Such contributions shall be credited to a separate account within the member's individual account so that amounts contributed by the member may be distinguished from the member contributions picked up by the employer. Interest shall be added annually to members' individual accounts.

History: L. 1953, ch. 182, § 3; L. 1961, ch. 185, § 1; L. 1963, ch. 218, § 2; L. 1968, ch. 41, § 1; L. 1972, ch. 107, § 1; L. 1974, ch. 390, § 12; L. 1975, ch. 190, § 5; L. 1977, ch. 112, § 13; L. 1981, ch. 136, § 1; L. 1982, ch. 319, § 5; L. 1984, ch. 289, § 2; L. 1987, ch. 299, § 2; L. 1990, ch. 282, § 2; L. 1993, ch. 227, § 3; L. 1995, ch. 267, § 2; L. 1998, ch. 64, § 16; L. 2001, ch. 209, § 3; May 31.



20-2605 Employment of actuary, duties; employer contribution rate; request for appropriation; actuarial cost of new enactments.

20-2605. Employment of actuary, duties; employer contribution rate; request for appropriation; actuarial cost of new enactments. (a) The board shall select and employ or retain a qualified actuary who shall serve at its pleasure as its technical advisor on matters regarding operation of the retirement system for judges. The actuary shall:

(1) As soon after the effective date as practicable and once every three years thereafter, make a general investigation of the actuarial experience under the retirement system for judges including mortality, retirement, employment turnover and interest, and recommend actuarial tables for use in valuations and in calculating actuarial equivalent values based on such investigation; make a valuation of the liabilities and reserves of the retirement system for judges, and a determination of the contributions required by the retirement system for judges to discharge its liabilities and recommend to the board rates of employer contributions required to establish and maintain the retirement system for judges on an actuarial reserve basis.

(2) Perform such other duties as may be assigned by the board.

(b) Upon the basis of the actuarial valuation and appraisal and upon the recommendation of the actuary, the board shall certify, on or before July 15 of each year, to the division of budget an actuarially determined estimate of the rate of contribution which will be required, together with all judges' contributions and other assets of the retirement system for judges to pay all liabilities which shall exist or accrue under the retirement system for judges, including amortization of the unfunded accrued liability as determined by the board. The rate of contribution for the state determined under this section shall not include the costs of administration of the system.

(c) The division of the budget and the governor shall include in the budget and in the budget request for appropriations for personal services the sum required to satisfy the state's obligation under the retirement system for judges as certified by the board and shall present the same to the legislature for allowance and appropriation.

(d) Except as otherwise provided by law, the actuarial cost of any legislation enacted by the Kansas legislature, except the actuarial cost of K.S.A. 74-49,114a, and amendments thereto, shall be reflected in the employer contribution rate in the fiscal year immediately following such enactment.

History: L. 1953, ch. 182, § 5; L. 1967, ch. 190, § 1; L. 1968, ch. 41, § 7; L. 1975, ch. 190, § 6; L. 1982, ch. 319, § 6; L. 1987, ch. 299, § 3; L. 1991, ch. 237, § 4; L. 1992, ch. 321, § 26; L. 1993, ch. 227, § 4; L. 2000, ch. 112, § 3; L. 2004, ch. 182, § 1; June 3.



20-2606 Refund of accumulated contributions, when; reinstatement to original membership status, return of withdrawn contributions; purchase of previously forfeited service credit.

20-2606. Refund of accumulated contributions, when; reinstatement to original membership status, return of withdrawn contributions; purchase of previously forfeited service credit. (a) Any judge whose service is terminated prior to retirement, for any cause other than death, upon written request to the board and after 30 days after such termination, may have returned the total amount of accumulated contributions which the judge has made to the fund after the retirement system for judges has a reasonable time to process the application for withdrawal. The return of accumulated contributions to a judge shall preclude that judge from any benefits under the retirement system for judges unless and until that judge again serves in such capacity.

(b) Any incumbent judge over 70 years of age with a total service of at least eight years at the time the judge's present term of office expires, or at the time of retirement if the judge retires before the end of the judge's present term, shall receive retirement annuities as provided in K.S.A. 20-2608, 20-2609 and 20-2610, and any amendments thereto, unless the judge requests the return of accumulated contributions under this section.

(c) In case any judge, who has had such judge's accumulated contributions returned under this section, serves again in such capacity, such judge may return, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, the amount refunded under this section without interest or penalty and regain such judge's original status under the retirement system for judges.

(d) Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, any member of the retirement system for judges who was previously a member of the Kansas public employees retirement system or the Kansas police and firemen's retirement system and who forfeited service credit under either of those systems by reason of termination of employment and withdrawal of their contributions to that system, may elect to purchase service credit for the previously forfeited service credit by means of having employee contributions as provided in K.S.A. 20-2603, and amendments thereto, deducted from such judge's compensation at an additional rate of contribution, based upon such judge's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at such time of purchase for such periods of service. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all of the full quarters of such service have been purchased. Such member may purchase such service by means of a single lump-sum payment in lieu of employee contributions as provided in this subsection. Such service shall be recredited to that system. The amount of the lump-sum payment shall be determined by the actuary using the member's then current annual rate of compensation or the member's final average salary at the time the member elects to purchase such service credit, whichever is higher, the actuarial assumptions and tables then currently in use by that retirement system and the judge's attained age.

History: L. 1953, ch. 182, § 6; L. 1972, ch. 108, § 1; L. 1982, ch. 319, § 7; L. 1984, ch. 289, § 3; L. 1998, ch. 64, § 17; L. 1998, ch. 201, § 3; L. 2006, ch. 143, § 1; July 1.



20-2607 Death prior to or subsequent to retirement; refund to beneficiary, when.

20-2607. Death prior to or subsequent to retirement; refund to beneficiary, when. Except as provided in K.S.A. 20-2610a, and amendments thereto, in the event of a judge's death prior to retirement, the judge's accumulated contributions shall be paid to the judge's beneficiary. Whenever a judge dies after retirement, without electing an option under K.S.A. 20-2610a, and amendments thereto, the amount of annuities the judge has received under the retirement system for judges shall be computed and if such amount is less than the judge's accumulated contributions, the difference shall be paid to the judge's beneficiary.

History: L. 1953, ch. 182, § 7; L. 1968, ch. 41, § 2; L. 1969, ch. 178, § 1; L. 1982, ch. 319, § 8; July 1.



20-2608 Retirement ages; exceptions; early retirement benefit reduction.

20-2608. Retirement ages; exceptions; early retirement benefit reduction. (a) Any judge may retire upon reaching age 65 or age 62 with the completion of 10 years of credited service or the first day of the month coinciding with or following the date that the total of the number of years of credited service and the number of years of attained age of the judge is equal to or more than 85 and upon making application for retirement to the board. Any judge upon reaching age 75 shall retire, except that when any judge attains the age of 75, such judge may, if such judge desires, finish serving the term during which such judge attains the age of 75. Upon retiring, each such judge as described in this subsection shall receive retirement annuities as provided in K.S.A. 20-2610, and amendments thereto.

(b) Notwithstanding the provisions of subsection (a), any judge who is otherwise eligible to retire may retire upon reaching age 60 and, having total years of service of not less than 10 years, and upon making application to the board. Any such judge who retires on and after July 1, 1993, and prior to attaining the age of 62 shall receive a retirement annuity pursuant to K.S.A. 20-2610, and amendments thereto, based upon the normal retirement age of 62 reduced by an amount equal to the product of (1) such annual retirement annuity payable had the judge retired on the normal retirement date, multiplied by (2) the product of .2% multiplied by the number of months' difference, to the nearest whole month, between the judge's attained age at the time of retirement and age 62.

(c) Notwithstanding the provisions of subsection (a), on or after July 1, 1993, any judge who is otherwise eligible to retire may retire upon reaching age 55 with the completion of 10 years of service, and upon making application to the board. Any such judge who retires prior to attaining the age of 62 pursuant to this subsection shall receive a retirement annuity pursuant to K.S.A. 20-2610, and amendments thereto, based upon the normal retirement age of 62 reduced by an amount equal to the total of: (1) (A) The product of such annual retirement annuity payable had the judge retired on the normal retirement date, multiplied by (B) the product of .6% multiplied by the number of months' difference, to the nearest whole month, between the member's attained age at the time of retirement and age 60; and

(2) for any judge who retired on or after July 1, 1993, the product of such annual retirement annuity payable had the judge retired on the normal retirement date, multiplied by 4.8%.

The provisions of this subsection apply to any judge who retires before the age of 62 and has attained age 55 but has not attained age 60, with the completion of 10 years of service.

History: L. 1953, ch. 182, § 8; L. 1974, ch. 142, § 1; L. 1975, ch. 190, § 7; L. 1980, ch. 238, § 1; L. 1985, ch. 254, § 4; L. 1989, ch. 232, § 3; L. 1993, ch. 227, § 5; L. 2004, ch. 156, § 1; L. 2009, ch. 105, § 1; July 1.



20-2609 Retirement annuity for permanently disabled; application; examination; finding by supreme court; eligibility for retirement under 20-2608; final average salary adjustment.

20-2609. Retirement annuity for permanently disabled; application; examination; finding by supreme court; eligibility for retirement under 20-2608; final average salary adjustment. (a) Any judge who has become permanently physically or mentally disabled and who is not entitled to retire under K.S.A. 20-2608, and amendments thereto, may, upon being found so disabled by the supreme court, retire under this section, and upon such retirement such judge shall be entitled to receive an annuity, each monthly payment of which shall be in an amount equal to 3.5% of the final average salary of the judge, determined as provided in subsection (b) of K.S.A. 20-2610, and amendments thereto, multiplied by the number of total years of service, but for any judge who becomes disabled as provided in this section on or after July 1, 1998, such monthly benefits shall be at least 50% but shall not exceed 70% of the final average salary of the judge, determined as provided in subsection (b) of K.S.A. 20-2610, and amendments thereto.

(b) Any judge, or the conservator of any judge, desiring to retire under the provisions of this section shall file an application for such retirement with the clerk of the supreme court, which application shall be in such form and contain such information as the supreme court shall require. The court may require such judge to be examined by a physician appointed by the court and may require such other evidence and proof of disability as it deems necessary to reach a determination as to whether such judge is so permanently disabled. If the supreme court shall determine that any such judge is so permanently disabled it shall promptly notify the board and thereupon such judge shall be placed on retirement by the board and monthly receive the retirement annuity as provided in this section.

(c) Any judge receiving an annuity under the provisions of this section shall be considered an active judge for the purposes of K.S.A. 20-2608, and amendments thereto, and shall, upon reaching age 65 or upon making application for retirement, have such judge's retirement under this section terminated and such judge shall be placed on retirement under the provisions of K.S.A. 20-2608, and amendments thereto.

(d) In the event that a judge eligible for a disability annuity authorized by this section shall be disabled for a period of five years or more immediately preceding retirement, such judge's final average salary shall be adjusted upon retirement by the actuarial salary assumption rates in existence during such period of disability. Effective July 1, 1993, such judge's final average salary shall be adjusted upon retirement by 5% for each year of disability after July 1, 1993, but before July 1, 1998. Effective July 1, 1998, such judge's final average salary shall be adjusted upon retirement by an amount equal to the lesser of: (1) The percentage increase in the consumer price index for all urban consumers as published by the bureau of labor statistics of the United States department of labor minus 1%; or (2) four percent per annum, measured from the month the disability occurs to the month that is two months prior to the month of retirement, for each year of disability after July 1, 1998.

(e) The provisions of law in effect on the retirement date of a judge under the retirement system for judges shall govern the retirement benefit payable to the judge, any joint annuitant and any beneficiary.

History: L. 1953, ch. 182, § 9; L. 1972, ch. 108, § 2; L. 1974, ch. 143, § 1; L. 1975, ch. 190, § 8; L. 1985, ch. 254, § 5; L. 1987, ch. 299, § 4; L. 1993, ch. 227, § 6; L. 1998, ch. 201, § 4; July 1.



20-2610 Retirement annuity; computation; maximum; final average salary.

20-2610. Retirement annuity; computation; maximum; final average salary. (a) (1) A judge who retires under K.S.A. 20-2608, and amendments thereto, shall be entitled to receive an annual annuity payable in monthly amounts subject to subsection (b), each such annual annuity of which shall be in an amount equal to the total of 5% of the final average salary of the judge, determined as provided in subsection (b), multiplied by the number of the judge's years of service up to 10 years, and 3.5% of the final average salary of the judge, determined as provided in subsection (b), multiplied by the number of the judge's years of service in excess of 10 years, but such annual annuity shall not exceed 70% of the final average salary of such judge, determined as provided in subsection (b). A judge who retires under K.S.A. 20-2608  and amendments thereto, and who became a member of the system after June 30, 1987, shall be entitled to receive an annual annuity payable in monthly amounts subject to subsection (b), each such annual amount of which shall be in an amount equal to the total of 3.5% of the final average salary of the judge, determined as provided in subsection (b), multiplied by the number of the judge's years of service, but such annual annuity shall not exceed 70% of the final average salary of the judge, determined as provided in subsection (b).

(2) For purposes of this subsection, the date of membership for a district magistrate judge who became a member of the system as provided by K.S.A. 20-2620, and amendments thereto, and who purchased service as provided in subsection (c) of K.S.A. 20-2620 and K.S.A. 74-49,123, and amendments thereto, shall be the day such district magistrate judge became a district magistrate judge and if such district magistrate judge's membership date as determined in this subsection is earlier than July 1, 1987, such district magistrate judge shall be entitled to the 5% of final average salary calculation for up to 10 years of service as provided in this subsection. Any additional cost associated with the provisions of this subsection shall be paid by such district magistrate judge by means of a single lump-sum payment or equal annual payments for not to exceed five years. The lump-sum or annual payments shall be determined by the system's actuary by using the member's final average salary at the time of application, actuarial assumptions and tables currently in use by the system and the member's attained age.

(b) For any judge who retires under K.S.A. 20-2608 or 20-2609, and amendments thereto, on or after July 1, 1975, the annuity shall be based on the final average salary of such judge as provided in this subsection. The final average salary of a judge who becomes permanently physically or mentally disabled and who is retired under K.S.A. 20-2608 or 20-2609, and amendments thereto, shall be determined as if such judge had retired on the date such judge became permanently physically or mentally disabled. The final average salary of a former judge whose service is terminated without retiring and who later retires under K.S.A. 20-2608, and amendments thereto, shall be determined as if such former judge had retired at the time such service was terminated.

In the case of judges who retire on or after July 1, 1993, the final average salary shall mean the average highest annual salary paid to the judge for any three years of the last 10 years of service as a judge immediately preceding retirement or termination of employment, or if service as a judge is less than three years, then the final average salary shall be the average annual salary paid to the judge during the full period of service as a judge, or if service as a judge is less than one year, then the final average salary shall be computed by multiplying the amount of monthly salary such judge was receiving at the time of retirement by 12.

(c) The provisions of law in effect on the retirement date of a judge under the retirement system for judges shall govern the retirement benefit payable to the judge, any joint annuitant and any beneficiary.

(d) A judge who retires under K.S.A. 20-2608, and amendments thereto, and who, after such retirement, again is appointed or elected as a judge, shall have the judge's retirement annuity suspended as provided in this subsection. Such judge shall become an active member and make employee contributions to the system and receive service credit for any service after the date of commencement of service in such position. Upon again retiring, any credited service such member subsequently accrues shall be added to all previous service and the retirement annuity shall be recalculated in accordance with the provisions of this section.

History: L. 1953, ch. 182, § 10; L. 1963, ch. 218, § 3; L. 1968, ch. 377, § 1; L. 1972, ch. 108, § 3; L. 1974, ch. 143, § 2; L. 1975, ch. 190, § 9; L. 1982, ch. 319, § 9; L. 1983, ch. 254, § 1; L. 1986, ch. 115, § 50; L. 1987, ch. 299, § 5; L. 1988, ch. 302, § 2; L. 1993, ch. 227, § 7; L. 1998, ch. 201, § 5; L. 2000, ch. 152, § 5; July 1.



20-2610a Retirement annuity options; elections of judge and spouse; joint annuitants.

20-2610a. Retirement annuity options; elections of judge and spouse; joint annuitants. (a) A judge may elect to have such judge's retirement annuity paid under one of the options provided in this section in lieu of having it paid in the form stated in K.S.A. 20-2610, and amendments thereto. Such election shall be made before the date of actual retirement. A specific person shall be designated as joint annuitant at the time of election of the joint and 1/2 to joint annuitant survivor option, joint and survivor option and the joint and 3/4 to joint annuitant survivor option. Except as specifically provided in this subsection, an option elected by a member as provided in this section shall not be changed or canceled nor shall the named joint annuitant be changed after the date of actual retirement of the judge. If a retirant is divorced after the retirant's date of actual retirement, and the retirant has named the retirant's ex-spouse as a joint annuitant under subsection (c), the joint annuitant option may be canceled and the retirant's benefit returned to the maximum amount of such retirant's retirement benefit commencing the first month following the date such cancellation is ordered by the district court of the county where the divorce action was filed. The retirant shall not receive a refund or interest of any amounts already paid to fund the original joint annuitant benefit. The retirant may not name a subsequent joint annuitant once the original joint annuitant option has been canceled.

(b) The amount of retirement annuity payable under an option shall be based on the age of the judge and, if applicable, the age of the joint annuitant, and shall be such amount as to be the actuarial equivalent of the retirement annuity otherwise payable under K.S.A. 20-2610, and amendments thereto, as prescribed in subsection (c). Whenever the amount of any benefit is to be determined on the basis of actuarial assumptions, the assumptions shall be specified in a way that precludes employer discretion. In no case shall the total amount of retirement annuity payable under any option provided in this section be more than 100% of the retirement annuity which would have been otherwise payable if no option had been elected under this section.

(c) The following retirement options, which are subject to the provisions of K.S.A. 74-49,123, and amendments thereto, are available:

(1) Joint and 1/2 to joint annuitant survivor. A reduced retirement annuity payable to the judge during the judge's lifetime in a monthly amount equal to the product of (A) the monthly payment of the retirement annuity otherwise payable under K.S.A. 20-2610, and amendments thereto, and (B) the percentage equal to 91% minus 0.4% for each year by which the age of the judge's joint annuitant is less than the judge's age, computed to the nearest whole year, or plus 0.4% for each year by which the age of the judge's joint annuitant is more than the judge's age, computed to the nearest whole year, with 1/2 of that monthly amount continued to the judge's joint annuitant during such joint annuitant's remaining lifetime, if any, after the death of the judge. In the event that the designated joint annuitant under this option predeceases the retired judge, the amount of the retirement annuity otherwise payable to the judge under this option shall be adjusted automatically to the retirement annuity which the judge would have received if no option had been elected under this section.

(2) Joint and survivor. A reduced retirement annuity payable to the judge during the judge's lifetime in a monthly amount equal to the product of (A) the monthly payment of the retirement annuity otherwise payable under K.S.A. 20-2610, and amendments thereto, and (B) the percentage equal to 83% minus 0.6% for each year by which the age of the judge's joint annuitant is less than the judge's age, computed to the nearest whole year, or plus 0.6% for each year by which the age of the judge's joint annuitant is more than the judge's age, computed to the nearest whole year, with that monthly amount continued to the joint annuitant during the joint annuitant's remaining lifetime, if any, after the death of judge. In the event that the designated joint annuitant under this option predeceases the retired judge, the amount of the retirement annuity otherwise payable to the judge under this option shall be adjusted automatically to the retirement annuity which the judge would have received if no option had been elected under this section.

(3) Joint and 3/4 to joint annuitant survivor. A reduced retirement annuity payable to the judge during the judge's lifetime in a monthly amount equal to the product of (A) the monthly payment of the retirement annuity otherwise payable under K.S.A. 20-2610, and amendments thereto, and (B) the percentage equal to 87% minus 0.5% for each year by which the age of the judge's joint annuitant is less than the judge's age, computed to the nearest whole year, or plus 0.5% for each year by which the age of the judge's joint annuitant is more than the judge's age, computed to the nearest whole year, with 3/4 of that monthly amount continued to the judge's joint annuitant during such joint annuitant's remaining lifetime, if any, after the death of the judge. In the event that the designated joint annuitant under this option predeceases the retired judge, the amount of the retirement annuity otherwise payable to the judge under this option shall be adjusted automatically to the retirement annuity which the judge would have received if no option had been elected under this section.

(4) Life with 5 years certain. A reduced retirement annuity payable to the judge during the judge's lifetime in a monthly amount equal to 98% of the monthly payment of the retirement annuity otherwise payable under K.S.A. 20-2610, and amendments thereto, and if the judge dies within the five-year certain period, measured from the commencement of retirement annuity payments, such monthly payments shall be continued to such judge's beneficiary during the balance of the five-year certain period.

(5) Life with 10 years certain. A reduced retirement annuity payable to the judge during the judge's lifetime in a monthly amount equal to 95% of the monthly payment of the retirement annuity otherwise payable under K.S.A. 20-2610, and amendments thereto, and if the judge dies within the ten-year certain period, measured from the commencement of retirement annuity payments, such monthly payments shall be continued to such judge's beneficiary during the balance of the ten-year certain period.

(6) Life with 15 years certain. A reduced retirement annuity payable to the judge during the judge's lifetime in a monthly amount equal to 88% of the monthly payment of the retirement annuity otherwise payable under K.S.A. 20-2610, and amendments thereto, and if the judge dies within the fifteen-year certain period, measured from the commencement of retirement annuity payments, such monthly payments shall be continued to such judge's beneficiary during the balance of the fifteen-year certain period.

(7) Lump sum payment at retirement. (A) Pursuant to this option, the judge must specify a lump sum amount to be paid to the judge upon the judge's retirement. The lump sum amount will be based on the actuarial present value of the benefit as provided in K.S.A. 20-2610, and amendments thereto. The lump sum amount designated by the judge must be in 10% increments and shall not exceed 1/2 of the actuarial present value of the benefit provided in K.S.A. 20-2610, and amendments thereto. If the judge's spouse elects a lump sum payment as provided in this section pursuant to the provisions of subsection (d), the lump sum payment will be based on the present value of the retirement option selected by the spouse. The lump sum amount designated by the spouse must be in 10% increments and shall not exceed 1/2 of the actuarial present value of the option selected in this section.

(B) Pursuant to this option, the judge must elect to have the remaining actuarial present value paid in a monthly amount under the provisions of K.S.A. 20-2610, and amendments thereto, or subsections (c)(1) through (c)(6) of this section.

(C) In the event that the designated joint annuitant pursuant to subsection (c)(1), (c)(2) or (c)(3), under this option predeceases the retirant, the amount of the retirement benefit otherwise payable to the retirant under the option shall be adjusted automatically to the retirement benefit which the retirant would have received if no option had been elected under this section.

(D) The provisions of this subsection shall be effective on and after July 1, 2001.

(d) If a judge, who is eligible to retire, dies without having actually retired, the judge's spouse, if the spouse is the sole beneficiary for the judge's accumulated contributions, may elect to receive benefits as a joint annuitant under one of the options provided in this section in lieu of receiving the judge's accumulated contributions.

(e) On and after May 1, 2004, if a judge with 10 or more years of credited service dies before attaining retirement age, the judge's spouse, if the spouse is the sole beneficiary for the judge's accumulated contributions, may elect to receive benefits under one of the options provided in this section in lieu of receiving the judge's accumulated contributions. Payments under one of the options provided in this section to the judge's spouse if so elected, shall commence on the date that the judge would have been eligible for normal retirement pursuant to subsection (a) of K.S.A. 20-2608, and amendments thereto, or would have been eligible for early retirement pursuant to subsection (b) or (c) of K.S.A. 20-2608, and amendments thereto, if such early retirement date occurs earlier.

(f) Benefits payable to a joint annuitant shall accrue from the first day of the month following the death of a member or retirant and, in the case of the joint and 1/2 to joint annuitant survivor option, the joint and survivor option and the joint and 3/4 to joint annuitant survivor option, shall end on the last day of the month in which the joint annuitant dies.

(g) The provisions of the law in effect on the retirement date of a judge under the retirement system for judges shall govern the retirement annuity payable to the retired judge and any joint annuitant, except, for retirement benefits payable after July 1, 1993, for judges who retired prior to July 1, 1982, in the event that the designated joint annuitant under the option provided in subsection (c)(1), (2) or (3), as applicable, predeceased the judge, the amount of the retirement benefit otherwise payable to the judge under the option provided in subsection (c)(1), (2) or (3), as applicable, shall be adjusted automatically to the retirement benefit which the judge would have received if no option had been elected under this section.

(h) Upon the death of a joint annuitant who is receiving a retirement benefit under the provisions of this section, there shall be paid to such joint annuitant's beneficiary an amount equal to the excess, if any, of the accumulated contributions of the retired judge over the sum of all retirement benefit payments made to such retired judge and such joint annuitant. Such joint annuitant shall designate a beneficiary by filing in the office of the retirement system such designation at the time of death of the retired judge. If there is no named beneficiary of such joint annuitant living at the time of death of such joint annuitant, any amount provided for by this section shall be paid to, in order of preference as follows:

(1) The joint annuitant's surviving spouse;

(2) the joint annuitant's dependent child or children;

(3) the joint annuitant's dependent parent or parents;

(4) the joint annuitant's nondependent child or children;

(5) the joint annuitant's nondependent parent or parents; or

(6) the estate of the deceased joint annuitant.

(i) In any event, benefits shall be adjusted as necessary to satisfy the incidental death benefits regulations under the federal internal revenue code.

History: L. 1968, ch. 41, § 3; L. 1969, ch. 178, § 2; L. 1975, ch. 190, § 10; L. 1980, ch. 238, § 2; L. 1982, ch. 319, § 10; L. 1983, ch. 254, § 2; L. 1985, ch. 254, § 1; L. 1987, ch. 299, § 6; L. 1988, ch. 302, § 3; L. 1989, ch. 232, § 4; L. 1993, ch. 227, § 8; L. 1998, ch. 64, § 18; L. 2000, ch. 152, § 6; L. 2001, ch. 209, § 4; L. 2003, ch. 155, § 1; L. 2005, ch. 196, § 2; L. 2013, ch. 132, § 1; June 13.



20-2610d Application of act.

20-2610d. Application of act. K.S.A. 20-2607 and 20-2610a to 20-2610d shall not apply to any judge who has retired prior to July 1, 1968.

History: L. 1968, ch. 41, § 6; July 1.



20-2611 Statement of facts upon retirement; determination of amount of annuity.

20-2611. Statement of facts upon retirement; determination of amount of annuity. Any judge or conservator of a judge who retires under K.S.A. 20-2608 or 20-2609, and any amendments thereto, shall give to the board a statement of facts which shall include an accurate record of all service claimed by such judge, his salary when he last served as a judge, the amount of contributions he has made to the fund, designation of beneficiary and any other information the board may request. The board shall determine the accuracy of all pertinent facts claimed and may call a hearing to determine any or all matters necessary in order to determine the amount of the annuity to which such judge is entitled. After obtaining all facts it deems necessary, the board shall render its decision as to the amount of the annuity, if any, to which such judge shall be entitled.

History: L. 1953, ch. 182, § 11; L. 1972, ch. 108, § 4; L. 1974, ch. 143, § 3; July 1.



20-2612 Annuity payments; re-examination of permanently disabled, when; discontinuance of payments, when.

20-2612. Annuity payments; re-examination of permanently disabled, when; discontinuance of payments, when. Annuity payments to a judge who has retired under K.S.A. 20-2608 shall continue until the end of the month in which such judge shall die. The last annuity payment and any other payments to which such judge shall be entitled and which have not been paid at the time of his death shall be paid to his beneficiary. A judge who is receiving annuity payments under K.S.A. 20-2609 shall continue to receive such annuities as long as he is permanently disabled, and if such judge shall die while so disabled, payment of annuities shall be terminated in the same manner as hereinbefore provided for a judge who dies subsequent to his retirement. Any judge who is receiving annuities under K.S.A. 20-2609 may be required by the supreme court to submit to a re-examination at any time. Any such judge shall have the right to re-examination upon application to the court but not more often than once every six months.

A physician appointed by the court shall make such examinations and report his findings to the court which shall make a determination. In the event the court shall find that the permanent disability no longer exists the court shall so notify the board and thereupon said board shall discontinue annuity payments to such judge unless said judge has in the meantime qualified for retirement by reason of his age. If any judge refuses to submit to such re-examination the court shall so inform the board which shall immediately terminate all annuity payments to such judge. Costs incurred by the supreme court for the services of a physician as authorized by this act shall be paid by the board out of moneys appropriated to administer this act, and shall not be paid out of the fund.

History: L. 1953, ch. 182, § 12; July 1.



20-2614 Appointment of successor upon retirement of justice or judge.

20-2614. Appointment of successor upon retirement of justice or judge. When a justice of the supreme court, or judge of the district court, becomes retired under the provisions of this act said judge shall be relieved of further active duties on the court, and the governor may appoint a justice or judge to succeed said judge as when a vacancy exists on that court.

History: L. 1953, ch. 182, § 14; L. 1976, ch. 145, § 93; Jan. 10, 1977.



20-2616 Designation and assignment of retired justices and judges to perform judicial service and duties; revocation; powers; compensation and expense allowances, limitation.

20-2616. Designation and assignment of retired justices and judges to perform judicial service and duties; revocation; powers; compensation and expense allowances, limitation. (a) Any retired justice of the supreme court, retired judge of the court of appeals, retired district judge or retired associate district judge may be designated and assigned to perform such judicial service and duties as such retired justice or judge is willing to undertake. Designation and assignment of a retired justice or judge in connection with any matter pending in the supreme court shall be made by the supreme court. Designation and assignment of a retired justice or judge in connection with any matter pending in any other court, including any court located within the judicial district in which the justice or judge resides, or to perform any other judicial service or duties shall be made by the chief justice of the supreme court. Any such judicial service or duties shall include necessary preparation and other out-of-court judicial service for hearings or for deciding matters or cases in conjunction with the judicial services and duties assigned under this section. Any designation and assignment may be revoked in the same manner and all such designations and assignments and revocations shall be filed of record in the office of the clerk of the court to which such assignment is made.

(b) A retired justice or judge so designated and assigned to perform judicial service or duties shall have the power and authority to hear and determine all matters covered by the assignment.

(c) Except as otherwise provided in this section, each retired justice or judge who performs judicial service or duties under this section shall receive (1) per diem compensation at the rate of per diem compensation in effect under K.S.A. 46-137a, and amendments thereto, (2) a per diem subsistence allowance at the per diem subsistence allowance rate in effect under K.S.A. 46-137a, and amendments thereto, (3) a mileage allowance at the rate fixed under K.S.A. 75-3203a, and amendments thereto, and (4) all actual and necessary expenses for other than subsistence or travel, including necessary stenographic assistance, as may be incurred in performing such service or duties.

(d) No retired justice or judge shall be entitled to receive per diem compensation under this section for any day in a fiscal year after the date that the total of (1) the amount of per diem compensation earned under this section during that fiscal year and (2) the amount of the retirement annuity payable to such retired justice or judge for that fiscal year under the retirement system for judges, becomes equal to or more than the amount of the current annual salary of a district judge paid by the state under K.S.A. 75-3120g, and amendments thereto, but such retired justice or judge shall receive the subsistence allowance, mileage allowance and actual and necessary expenses as provided under this section after such date.

(e)  As used in this section, a retired justice or judge shall not include those justices or judges who were not retained in office, were not reelected to office, have been impeached from office or removed by the supreme court from office.

History: L. 1967, ch. 191, § 1; L. 1972, ch. 109, § 1; L. 1976, ch. 145, § 94; L. 1980, ch. 94, § 2; L. 1981, ch. 137, § 1; L. 1993, ch. 42, § 1; July 1.



20-2618 Benefits exempt from state and local taxes and legal process and nonassignable, exceptions for decrees for support and maintenance and qualified domestic relations orders and lump-sum death benefit assigned to a funeral establishment.

20-2618. Benefits exempt from state and local taxes and legal process and nonassignable, exceptions for decrees for support and maintenance and qualified domestic relations orders and lump-sum death benefit assigned to a funeral establishment. Every annuity or other benefit received by any judge or other person pursuant to the retirement system for judges under the acts contained in article 26 of chapter 20 of the Kansas Statutes Annotated, and amendments thereto, is exempt from any tax of the state of Kansas or any political subdivision or taxing body thereof; shall not be subject to execution, garnishment, attachment or except as otherwise provided, any other process or claim whatsoever; and shall be unassignable, except that within 30 days after the death of a retirant the lump-sum death benefit payable to a retirant pursuant to the provisions of K.S.A. 74-4989, and amendments thereto, may be assignable to a funeral establishment providing funeral services to such retirant by the beneficiary of such retirant. Any annuity or benefit or accumulated contributions due and owing to any judge or any person under the provisions of the retirement system for judges are subject to claims of an alternate payee under a qualified domestic relations order. As used in this subsection, the terms "alternate payee" and "qualified domestic relations order" shall have the meaning ascribed to them in section 414(p) of the federal internal revenue code. The provisions of this act shall apply to any qualified domestic relations order which was filed or amended either before or after July 1, 1994. The Kansas public employees retirement system shall not be a party to any action under the Kansas family law code, chapter 23 of the Kansas Statutes Annotated, and amendments thereto, but is subject to orders from such actions issued by the district court of the county where such action was filed and may also accept orders which it deems to be qualified under this subsection from courts having jurisdiction of such actions outside the state of Kansas. Such orders from such actions shall specify either a specific amount or specific percentage of the amount of the pension or benefit or any accumulated contributions due and owing from the system to be distributed by the system pursuant to this act.

History: L. 1981, ch. 129, § 1; L. 1982, ch. 152, § 20; L. 1990, ch. 282, § 3; L. 1991, ch. 238, § 2; L. 1992, ch. 321, § 27; L. 1994, ch. 293, § 3; L. 1998, ch. 64, § 19; L. 2012, ch. 162, § 32; May 31.



20-2620 District magistrate judges to become members of retirement system for judges; transfer of contributions; purchase of service credit.

20-2620. District magistrate judges to become members of retirement system for judges; transfer of contributions; purchase of service credit. (a) Except as otherwise provided, each district magistrate judge holding such position on the effective date of this act may become a member of the retirement system for judges on the first day of the payroll period of the fiscal year ending June 30, 1994, only by filing with the board of trustees of the Kansas public employees retirement system on or before the first day of the payroll period of the fiscal year ending June 30, 1994, a written election to become a member of the system. Failure to file such written election shall be presumed to be an election not to become a member of the system. Such election, whether to become a member or not to become a member, shall be irrevocable. In addition, any such district magistrate judge who makes the election previously provided in this section, may elect to transfer such district magistrate judge's service credit from the Kansas public employees retirement system as provided in subsection (e) of K.S.A. 20-2601, and amendments thereto, and subsection (c). The date of membership for a district magistrate judge who became a member of the system as provided in this section and who purchased service as provided in subsection (c) shall be the day that such district magistrate judge became a district magistrate judge. Such district magistrate judge shall be subject to the provisions of subsection (a)(2) of K.S.A. 20-2610, and amendments thereto.

(b) Each person who becomes a district magistrate judge on or after the effective date of this act shall become a member of the retirement system for judges on the first day such person holds the position of district magistrate judge.

(c) The board of trustees of the Kansas public employees retirement system shall transfer to the credit of the district magistrate judge under the retirement system for judges such amounts as may be presently credited to a district magistrate judge's account for contribution under the Kansas public employees retirement system and an equivalent amount to the employer's account for contributions for such district magistrate judge whenever an application for conversion of service under the Kansas public employees retirement system is received from a district magistrate judge. Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, any district magistrate judge may purchase such service by electing such purchase prior to retirement by means of a single lump-sum payment or equal annual payments for not to exceed five years. The lump-sum or annual payments shall be determined by the system's actuary by using the member's final average salary at the time of application, actuarial assumptions and tables currently in use by the system and the member's attained age.

History: L. 1993, ch. 227, § 53; L. 1998, ch. 64, § 20; L. 1998, ch. 201, § 6; July 1.



20-2621 Purchase of additional benefits for service credit by certain judges.

20-2621. Purchase of additional benefits for service credit by certain judges. (1) Any judge, who first became a member of the retirement system for judges after attaining age 60 years, may elect to purchase additional benefits for service credit under the retirement system for judges. In no case shall a judge be entitled to purchase additional benefits as provided in this section if the judge's number of years of credited service and number of years of service credit purchased as provided in this section exceeds 15 years. The benefit for each such year of service credit purchased as provided in this section shall be as provided in K.S.A. 20-2610, and amendments thereto. Such benefit shall be based on the annual compensation of such judge at the time the judge purchases such additional benefits. Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, such member may purchase such additional benefits by making application therefor prior to date of retirement and making a single lump-sum payment representing the amount that a judge would normally contribute under the system had the years of service credit purchased by the judge as provided in this section actually been years of credited service. Such lump-sum payment shall be based on an amount equal to the then present value of the benefits being purchased as determined by the actuary using the judge's attained age, annual compensation at the time of purchase and the actuarial assumptions and tables then in use by this system. The lump-sum payment shall be made on the date specified by the board.

(2) The provisions of this section shall take effect on and after July 1, 1994.

History: L. 1994, ch. 293, § 36; L. 1998, ch. 64, § 21; July 1.



20-2622 Employment of retirants; temporary judicial duties; agreement; stipend, amount; state health care benefits; no limitation on court's authority to make judicial assignments pursuant to law.

20-2622. Employment of retirants; temporary judicial duties; agreement; stipend, amount; state health care benefits; no limitation on court's authority to make judicial assignments pursuant to law. (a) On and after July 1, 1995, a retirant who retires as provided in K.S.A. 20-2608, and amendments thereto, may return to temporary judicial duties while receiving service retirement benefits. Upon written agreement with the Kansas supreme court, such retirant shall be available to perform assigned judicial duties for not more than 104 days or 40% of each year. Notwithstanding the provisions of law in effect on the retirement date of a retirant, such retirant shall receive a stipend, payable monthly, equal to 25% of the current monthly salary of judges or justices serving in the same position as that held by the retirant at the time of retirement. Such agreement shall be for a period of not more than two years. A retirant may enter into subsequent agreements, except that the aggregate of these agreements shall not exceed 15 years. The supreme court is hereby authorized and may pay on behalf of such retirant the amount specified by the Kansas state employees health care commission under K.S.A. 75-6508, and amendments thereto, as if the retirant is serving as a full-time employee of the judicial branch and participating in the state health care benefits program to provide for such participation of the retirant. Any retirant entering into a written agreement with the Kansas supreme court to be available to perform assigned judicial duties for less than 104 days or 40% of each year for a proportionally reduced stipend shall be considered as if the retirant is serving under a part-time appointment as an employee of the judicial branch and participating in the state health care benefits program to provide for such participation of the employee and the supreme court may pay on behalf of the retirant the amount specified by the Kansas state employees health care commission and K.S.A. 75-6508, and amendments thereto.

(b) If a written agreement is entered into pursuant to the provisions of subsection (a), and notice is received by the chief justice of the refusal of the retirant to accept a temporary assignment without just cause, the written agreement shall be terminated.

(c) Nothing in this act shall be construed to require a retirant of the retirement system for judges to enter into an agreement to perform temporary judicial duties.

(d) Nothing in this act shall be construed to limit the supreme court's ability to make judicial assignments pursuant to the provisions of K.S.A. 20-310b and 20-2616, and amendments thereto; and the stipend provided by this act shall not be counted toward the annual limitation on compensation provided in K.S.A. 20-2616, and amendments thereto.

(e) Any retirant who has fulfilled the requirements of an agreement entered into pursuant to this act may continue to accept judicial assignments and shall be compensated for such subsequent assignments in accordance with the provisions of K.S.A. 20-310b and 20-2616, and amendments thereto.

(f) If an assignment given to a retirant in accordance with this act will require the retirant to exceed the 104 day limitation provided in subsection (a), the retirant shall be compensated in accordance with the provisions of K.S.A. 20-2616, and amendments thereto.

(g) For purposes of this act, "retirant" shall include any justice of the Kansas supreme court, judge of the Kansas court of appeals, and district judge of any district court of Kansas who retired pursuant to the provisions of the retirement system for judges. Retirant shall not include any district magistrate judge.

History: L. 1995, ch. 267, § 40; L. 2006, ch. 195, § 9; L. 2013, ch. 126, § 1; July 1.



20-2623 Applicability of federal internal revenue code and K.S.A. 74-49,123 to the system.

20-2623. Applicability of federal internal revenue code and K.S.A. 74-49,123 to the system. The retirement system for judges shall be administered by the board in the manner required to satisfy the applicable qualification requirements for governmental plans as specified in the federal internal revenue code of 1954 or 1986, as amended and as appropriate for a governmental plan and as in effect on July 1, 2008. The provisions of K.S.A. 74-49,123, and amendments thereto, apply to the administration of the system.

History: L. 1998, ch. 64, § 84; L. 2008, ch. 113, § 8; July 1.



20-2624 Retirement system for judges as division of KPERS; applicability of KPERS provisions.

20-2624. Retirement system for judges as division of KPERS; applicability of KPERS provisions. The retirement system for judges is a division of the Kansas public employees retirement system created by K.S.A. 74-4903, and amendments thereto, and is subject to the provisions of K.S.A. 74-4901 et seq., and amendments thereto.

History: L. 1998, ch. 201, § 46; July 1.



20-2625 Purchase of participating service credit for certain military service.

20-2625. Purchase of participating service credit for certain military service. (1) Any member of the retirement system for judges may purchase, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, participating credit for periods of active service in the armed forces of the United States or in the commissioned corps of the United States public health service and for periods of service required to fulfill the requirements of section 651 of title 10, United States code, which does not exceed six years. Such judge shall be entitled to purchase one quarter of participating service credit for each year of service required to fulfill the requirements of section 651 of title 10, United States code. Such purchase shall be effected by the judge submitting proof of such service acceptable to the board and electing in writing to have employee contributions as provided in K.S.A. 20-2603, and amendments thereto, deducted from such judge's compensation at an additional rate of contribution, in addition to the employee's rate of contribution as provided in K.S.A. 20-2603, and amendments thereto, based upon the judge's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at such time of purchase for such periods of service. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all of the full quarters of such service have been purchased.

(2) Any member of the retirement system who has not retired may purchase, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, participating service credit for military service as described in this section by electing to effect such purchase by means of a single lump-sum payment in lieu of employee contributions as provided in this section. The lump-sum payment shall be an amount determined by the actuary using the judge's then current annual rate of compensation or the judge's final average salary at the time the judge elects to purchase such service credit, whichever is higher, the actuarial assumptions and tables currently in use by the retirement system and the judge's attained age.

History: L. 1998, ch. 201, § 47; L. 2000, ch. 152, § 7; L. 2006, ch. 143, § 2; July 1.



20-2626 Purchase of service for VISTA service.

20-2626. Purchase of service for VISTA service. Any member of the retirement system for judges may purchase service credit for periods of service in the United States volunteers in service to America (VISTA) which commenced on or after January 1, 1962. At the election of the judge, the benefit for each such period of service shall be equal to either 1% or 1.75% of the final average salary of any such judge. Such judge may purchase such service credit by making application therefor prior to date of retirement at an additional rate of contribution in addition to the employee's rate of contribution as provided in K.S.A. 20-2603, and amendments thereto, based upon the judge's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at the time of such purchase. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased. Any such judge may purchase service credit as described in this section by electing to effect such purchase by means of a single lump-sum payment in lieu of employee contributions as provided in this section in an amount equal to the then present value of the benefits being purchased as determined by the actuary using the judge's attained age, annual compensation at the time of purchase and the actuarial assumptions and tables then in use by this system. The lump-sum payment shall be made immediately upon being notified of the amount due. The provisions of this section shall be effective on and after July 1, 2000.

History: L. 2000, ch. 152, § 41; May 25.



20-2627 Purchase of service credit for service pursuant to an assigned judicial duties agreement.

20-2627. Purchase of service credit for service pursuant to an assigned judicial duties agreement. Any judge who has retired or who retires as provided in K.S.A. 20-2608, and amendments thereto, and who has entered into agreement with the Kansas supreme court to perform assigned judicial duties as provided pursuant to K.S.A. 20-2622, and amendments thereto, may elect to purchase, subject to the provisions of K.S.A. 74-49,123, service credit for such service under the retirement system for judges. Such purchase shall be by means of a single lump-sum payment. Such lump-sum payment shall be an amount determined by the actuary using the judge's current age, the final average salary of such judge at the time of such judge's retirement, the form of the payment of the annuity to such judge including any retirement option elected by such judge pursuant to K.S.A. 20-2610a, and amendments thereto, and the actuarial assumptions and tables then in use by the system.

History: L. 2001, ch. 209, § 50; May 31.






Article 28 FINES, PENALTIES AND FORFEITURES

20-2801 Disposition of fines, penalties and forfeitures.

20-2801. Disposition of fines, penalties and forfeitures. (a) The clerk of the district court shall remit all moneys payable to the state treasurer from fines, penalties and forfeitures to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund, except as provided in K.S.A. 74-7336, and amendments thereto.

(b) In order to determine the amount of moneys available pursuant to this section, the director of accounts and reports or the state treasurer, whenever it is deemed necessary by either of such officers, may request the clerk of the district court to provide such information as provided in this section. Within 10 days of the receipt of any such request, such clerk shall certify the amount of moneys collected pursuant to this section to the director of accounts and reports and the state treasurer.

(c) This section shall not apply to municipal courts.

History: L. 1973, ch. 106, § 1; L. 1976, ch. 311, § 2; L. 1977, ch. 112, § 5; L. 1978, ch. 108, § 13; L. 1989, ch. 239, § 4; L. 2001, ch. 5, § 79; July 1.






Article 29 NONPARTISAN SELECTION OF JUDGES OF THE DISTRICT COURT

20-2901 Proposition of method of selection of judges of district court; submission of proposition on filing of petition or in newly established district.

20-2901. Proposition of method of selection of judges of district court; submission of proposition on filing of petition or in newly established district. (a) The proposition of the method of selecting judges of the district court shall be submitted to the qualified electors in each judicial district, as authorized by section 6 of article 3 of the Kansas constitution, when a petition therefor is submitted to the secretary of state in accordance with this section. In the case of a petition for the adoption of the nonpartisan method of selection, the following shall appear on the petition:

"We request an election to determine whether judges of the district court in this district shall continue to be elected or shall be appointed by the governor upon nominations by a district nominating commission and subject to retention in office by a vote of the voters."

In the case of a petition for the rejection of the nonpartisan method of selection, the following shall appear on the petition:

"We request an election to determine whether judges of the district court in this district shall continue to be appointed by the governor upon nominations by a district nominating commission and subject to retention in office by a vote of the voters or shall be elected."

(b) The proposition of the method of selecting judges of the district court shall be submitted to the qualified electors in: (1) Any newly established judicial district which consists of all or parts of two or more previously established districts which used different methods of selecting judges of the district court; and (2) any judicial district to which new territory is attached if any portion of such territory was transferred from a district which used a method of selecting its judges which is different from the method used in any other district from which any portion of the territory was transferred or the district to which the territory is attached.

(c) The proposition on the ballot at an election held pursuant to this section for the adoption of nonpartisan selection shall be as follows:

"The present method of electing judges of the district court in this judicial district shall be discontinued and there is hereby adopted in this judicial district the nonpartisan method of selection of judges by the governor upon nominations by a district nominating commission and subject to retention in office by a vote of the voters." Provision shall be made for marking the question "Yes" or "No."

(d) The proposition on the ballot at an election held pursuant to this section for the repeal of nonpartisan selection shall be as follows:

"The present method of nonpartisan selection of judges of the district court in this judicial district by the governor upon nominations by a district nominating commission and subject to retention in office by a vote of the voters shall be discontinued and there is hereby adopted in this judicial district the election of judges of the district court by the voters." Provision shall be made for marking the question "Yes" or "No."

(e) The proposition on the ballot at any election held pursuant to subsection (b) shall be as follows:

"Judges of the district court in this judicial district shall be selected: (vote for only one of the following methods)

(1) By election by the voters.

(2) By nonpartisan appointment by the governor from among nominations by a district nominating commission and subject to election on retention in office by a vote of the voters."

(f) If a majority of the votes cast and counted on the proposition is in favor of the nonpartisan method of selection or against election of judges of the district court, the provisions of this act shall govern the selection and retention of judges of the district court in the judicial district, notwithstanding any other law providing for the election of judges of the district court, until such time as the proposition of the method of selection of the judges of the district court is resubmitted to the voters of the judicial district and a different method of selection is approved by the voters as provided by this section. If a majority of the votes cast and counted is in favor of election of judges of the district court or against the nonpartisan method of selection, vacancies in the office of judge of the district court in the judicial district shall be filled in the manner provided by law for the filling of such vacancies in judicial districts in which judges of the district court are elected, until such time as the proposition of the method of selection of the judges of the district court is resubmitted to the voters of the judicial district and a different method of selection is approved by the voters as provided by this section.

(g) Except as provided in subsection (b), when the proposition of the method of selecting judges of the district court is submitted to the electors in a judicial district in 1984 or in any subsequent year, such proposition may be resubmitted to the electors in the judicial district not more often than once every eight years thereafter, whenever there shall be submitted to the secretary of state a petition signed by qualified electors of the judicial district, equal in number to not less than 5% of the electors of the judicial district who voted for the office of secretary of state at the last preceding general election. In such event, the secretary of state shall cause the appropriate proposition as stated in subsection (c) or (d) to be placed on the ballot at the next succeeding general election in an even-numbered year which occurs more than 90 days after the date such petition is filed with the secretary of state.

(h) It shall be the duty of the state board of canvassers to canvass the votes in each judicial district voting on the proposition of the method of selection of judges of the district court in the manner prescribed by K.S.A. 25-3206, and amendments thereto. Upon completion of the final canvass and certification of the results, the secretary of state shall transmit a copy of the results for each such judicial district to the chief justice of the supreme court. Upon receipt thereof, the chief justice shall notify the clerk of the supreme court and the board of county commissioners of each county in a judicial district which voted in favor of the nonpartisan method of selection of their respective duties under this act, and the chief justice shall designate a chairperson of the commission for each such judicial district, as provided in K.S.A. 20-2903, and amendments thereto.

History: L. 1974, ch. 137, § 1; L. 1974, ch. 138, § 1; L. 1976, ch. 145, § 95; L. 1979, ch. 84, § 1; L. 1982, ch. 130, § 16; L. 1982, ch. 129, § 10; L. 1985, ch. 107, § 1; July 1.



20-2902 Application of 20-2903 to 20-2913 to judicial districts adopting proposition of nonpartisan selection of judges of the district court, judicial district defined; effect on terms of incumbent judges; constitutional restriction on political activities; removal.

20-2902. Application of 20-2903 to 20-2913 to judicial districts adopting proposition of nonpartisan selection of judges of the district court, judicial district defined; effect on terms of incumbent judges; constitutional restriction on political activities; removal. (a) The provisions of K.S.A. 20-2903 to 20-2913, inclusive, and amendments thereto, shall apply only in judicial districts in which the proposition of nonpartisan selection of judges of the district court has been approved by the qualified electors of such judicial districts, as provided in K.S.A. 20-2901, and as used in K.S.A. 20-2903 to 20-2913, inclusive, and amendments thereto, the term "judicial district" shall mean any judicial district to which said sections apply.

(b) The provisions of this act shall not affect the term of office of any person serving as judge of the district court at the time of any general election at which the proposition for nonpartisan selection of judges of the district court is on the ballot, nor shall it affect the term of office of any person elected as judge of the district court at any such election; but upon the expiration of the term of office of any such judge in a judicial district in which the qualified electors thereof have approved nonpartisan selection of judges of the district court, as provided in K.S.A. 20-2901, the retention of such judge in office or the selection of a successor to such office shall be governed by K.S.A. 20-2903 to 20-2913, inclusive, and amendments thereto.

(c) Whenever a judicial district shall approve the proposition of nonpartisan selection of judges of the district court as provided in K.S.A. 20-2901, each district court judge serving in such judicial district shall be subject to the restrictions imposed on his or her political activities by section 8 of article 3 of the Kansas constitution. Any such judge who violates said restrictions shall be subject to removal from office in the manner prescribed by law.

History: L. 1974, ch. 137, § 2; L. 1976, ch. 145, § 96; Jan. 10, 1977.



20-2903 District judicial nominating commission; establishment; composition; chairperson, appointment, duties; purpose of commission.

20-2903. District judicial nominating commission; establishment; composition; chairperson, appointment, duties; purpose of commission. (a) There is hereby established in each judicial district a district judicial nominating commission, which shall consist of an equal number of lawyers and non-lawyers. The lawyer members of each nominating commission shall be elected as provided in K.S.A. 20-2904, and the non-lawyer members shall be appointed as provided in K.S.A. 20-2905. The chairperson of the commission shall be a justice of the supreme court or a district judge who is not a judge in such judicial district, to be appointed by and serve at the pleasure of the chief justice of the supreme court. It shall be the duty of the chairperson to preside at all meetings of the commission, but he or she shall not be entitled to vote.

(b) The purpose of the district judicial nominating commission shall be to nominate persons for appointment to the office of judge of the district court in a judicial district. Any person so nominated shall have the qualifications prescribed by law for such office, and shall be a person of recognized integrity, character, ability, experience and judicial temperament, to the end that persons serving as judges of the district court will be the best qualified therefor.

History: L. 1974, ch. 137, § 3; L. 1976, ch. 145, § 97; Jan. 10, 1977.



20-2904 Same; lawyer members; qualifications; selection.

20-2904. Same; lawyer members; qualifications; selection. (a) Lawyer members of the district judicial nominating commission shall be elected by the lawyers who are qualified electors of the judicial district and who are registered with the clerk of the supreme court pursuant to rule 208 of such court. Each lawyer member of a district judicial nominating commission shall be a qualified elector of such judicial district. The number of lawyer members to be elected to the district judicial nominating commission of a judicial district shall be as follows:

(1) In a judicial district consisting of a single county, the number of members elected shall be equal to the number of nonlawyer members appointed pursuant to subsection (a)(1) of K.S.A. 20-2905, and amendments thereto.

(2) In a judicial district consisting of two counties, four members shall be elected.

(3) In a judicial district consisting of three or more counties, the number of members elected shall equal the number of counties in such judicial district.

(b) Between December 1 and December 15 of the year in which nonpartisan selection of judges of the district court is approved by the electors of the judicial district as provided in K.S.A. 20-2901, and amendments thereto, the clerk of the supreme court shall send to each lawyer by ordinary first class mail a form for nominating one lawyer for election to the commission. Any such nomination shall be received in the office of the clerk of the supreme court on or before January 1 of the following year, together with the written consent of the nominee. After receipt of all nominations which are timely submitted, the clerk shall prepare a ballot containing the names of all lawyers so nominated and shall mail one such ballot and instructions for voting such ballot to each registered lawyer in the judicial district. Ballots shall be prepared in such manner that each lawyer receiving the same shall be instructed to vote for not more than the number of positions to be filled. Each such ballot shall be accompanied by a certificate to be signed and returned by the lawyer voting such ballot, evidencing the qualifications of such lawyer to vote and certifying that the ballot was voted by such person. In any judicial district in which the number of nominees does not exceed the number of positions to be filled, the clerk shall declare those nominees to be elected without preparation of a ballot.

In order to insure that the election of lawyer members is by secret ballot, the clerk shall provide a separate envelope for the ballot, in which the voted ballot only shall be placed, and the envelope containing the voted ballot shall be placed in another envelope, also to be supplied by the clerk, together with the signed certificate, and received in the office of the clerk of the supreme court on or before February 15 of such year. The ballots returned as provided in this section shall be canvassed within five days thereafter. The canvassers shall consist of the clerk of the supreme court and two or more persons who are registered members of the bar residing in Kansas, either practicing lawyers, justices or judges, designated to act as such by the chief justice. The canvassers shall open and canvass the ballots and shall tabulate and sign the results as a record in the office of the clerk.

(c) After the ballots are counted and tabulated in descending order from the nominee receiving the highest number of votes the canvassers shall declare to be elected those nominees who are equal in number to the number of lawyers to be elected and who have the greatest number of votes.

In the event of a tie creating more nominees to be elected than there are positions to be filled, the canvassers shall determine the person or persons to be elected by lot. In the event that less than the required number of lawyers is elected, the positions for which lawyers have not been elected shall be declared vacant and the vacancies filled in the manner prescribed by subsection (e) of K.S.A. 20-2906, and amendments thereto.

(d) The procedure provided in this section for election of lawyers to serve as members of the first district judicial nominating commission established in a judicial district shall apply to the election of lawyers to succeed lawyer members of the commission whose terms of office expire, except that the form for submitting a nomination shall be sent between December 1 and December 15 of the year preceding the year in which such terms of office expire, and the dates prescribed for submission of nominations and the mailing, returning and canvassing of ballots shall apply in the year in which such terms of office expire.

History: L. 1974, ch. 137, § 4; L. 1976, ch. 145, § 98; L. 1978, ch. 116, § 1; L. 1983, ch. 106, § 1; L. 1992, ch. 283, § 3; L. 2003, ch. 99, § 11; July 1.



20-2905 Same; nonlawyer members; numbers; qualifications; appointments; certification.

20-2905. Same; nonlawyer members; numbers; qualifications; appointments; certification. (a) The appointments of nonlawyer members of a district judicial nominating commission shall be made as follows:

(1) In a judicial district consisting of a single county, each member of the board of county commissioners of such county shall appoint one nonlawyer to serve as a member of the nominating commission.

(2) In a judicial district consisting of two counties, the board of county commissioners of each such county shall appoint two nonlawyers to serve as members of the nominating commission.

(3) In a judicial district consisting of three or more counties, the board of county commissioners of each such county shall appoint one nonlawyer to serve as a member of the nominating commission.

Each nonlawyer member of the nominating commission shall be a qualified elector of the county from which such member is appointed.

(b) All appointments of nonlawyers to serve as members of the first district judicial nominating commission of a judicial district shall be made and certified to the clerk of the supreme court on or before February 15 of the year following the general election at which the nonpartisan selection of judges of the district court is approved. Thereafter, all appointments of nonlawyers to serve for full terms on the commission shall be made and certified to the clerk of the supreme court on or before February 15 of the year in which such terms of office commence.

History: L. 1974, ch. 137, § 5; L. 1976, ch. 145, § 99; L. 2003, ch. 99, § 12; July 1.



20-2906 Same; terms of office; members ineligible for certain positions; vacancies.

20-2906. Same; terms of office; members ineligible for certain positions; vacancies. (a) All members of the district judicial nominating commission who are elected or appointed to full terms of office shall commence their terms of office on the first Monday in March following their election or appointment, and shall serve for terms of four years, except that lawyer members of the first nominating commission established in a judicial district shall serve for terms of office as provided in subsection (b), and nonlawyer members of the first commission shall serve for terms of office as provided in subsection (c).

No member of a district judicial nominating commission, while such member is a member, shall hold any office or official position in a political party or be eligible for nomination to the position of judge of the district court.

(b) The terms of office for lawyer members of the first nominating commission established in a judicial district shall be determined by lot at the first meeting of the commission in accordance with the following:

(1) Where there are three lawyer members of a commission, two of such members shall serve for terms of one year and one such member shall serve for a term of three years.

(2) Where there are four lawyer members on a commission, two such members shall serve for terms of one year and two such members shall serve for terms of three years.

(3) Where there are five lawyer members on a commission, three such members shall serve for terms of one year and two such members shall serve for terms of three years.

(4) Where there are six lawyer members on a commission, three such members shall serve for terms of one year and three such members shall serve for terms of three years.

(5) Where there are seven lawyer members on a commission, four such members shall serve for terms of one year and three such members shall serve for terms of three years.

(c) The terms of office for nonlawyer members of the first nominating commission established in a judicial district shall be determined by lot at the first meeting of the commission in accordance with the following:

(1) Where there are three nonlawyer members of a commission, one such member shall serve for a term of one year and two such members shall serve for terms of three years.

(2) Where there are four nonlawyer members of a commission, two such members shall serve for terms of one year and two such members shall serve for terms of three years.

(3) Where there are five nonlawyer members of a commission, two such members shall serve for terms of one year and three such members shall serve for terms of three years.

(4) Where there are six nonlawyer members of a commission, three such members shall serve for terms of one year and three such members shall serve for terms of three years.

(5) Where there are seven nonlawyer members of a commission, three such members shall serve for terms of one year and four such members shall serve for terms of three years.

(d) In determining terms of office of members of the first nominating commission established in a judicial district pursuant to subsections (b) and (c), the supreme court shall prescribe the method of determining the terms by lot. Any method or procedure so prescribed shall be officiated by the chairperson of the commission. Upon the expiration of the terms of office provided in subsections (b) and (c), successors shall be selected for terms of four years in the same manner as the members whose terms of office are expiring were selected.

(e) Whenever a vacancy for any reason other than the expiration of a term of office shall occur in a lawyer's position on the district judicial nominating commission, leaving an unexpired term of office of more than 90 days, the chief justice of the supreme court shall appoint a successor of like qualifications to serve until the first Monday in March that occurs more than 90 days after the date of the vacancy or until the end of the unexpired term, whichever occurs first. If such first Monday in March occurs prior to the end of the unexpired term, a lawyer of like qualifications shall be elected in the manner prescribed by subsection (d) of K.S.A. 20-2904, and amendments thereto, to serve from such Monday in March until the end of the unexpired term. If any such vacancy occurs in a lawyer's position on the nominating commission leaving an unexpired term of office of 90 days or less, there shall be no appointment or election of a successor to fill the unexpired term.

(f) Whenever a vacancy for any reason other than the expiration of a term of office shall occur in a nonlawyer's position on the district judicial nominating commission, a successor of like qualification shall be appointed for the unexpired term in the same manner as the member whose position is vacant was appointed. Such successor shall serve until the end of the unexpired term.

History: L. 1974, ch. 137, § 6; L. 1976, ch. 145, § 100; L. 1992, ch. 283, § 4; L. 2003, ch. 99, § 13; July 1.



20-2907 Same; oath of members; meetings; meeting place; rules of procedure; quorum; expenses; duties of county commissioners.

20-2907. Same; oath of members; meetings; meeting place; rules of procedure; quorum; expenses; duties of county commissioners. (a) Prior to taking office, each member of a district judicial nominating commission shall take and subscribe an oath of office as provided by law for public officers, and shall file the same with the clerk of the supreme court. After the members of the first commission established in a judicial district have commenced their terms of office, the chairman shall call a meeting of the commission to be held within the judicial district at a time and place designated by the chairman. At such meeting, the commission shall determine a regular meeting place or places, and the commission shall have the power to adopt such reasonable and proper rules and regulations as are necessary for the conduct of its proceedings and the discharge of its duties, consistent with the provisions of this act and the constitution and laws of this state.

(b) The commission shall meet only upon call of the chairman, and the commission shall not take any final action except at such meeting. A majority of the members of the commission shall constitute a quorum to do business, but no final action shall be taken except upon a vote of the majority of the members of the commission.

(c) Members of the commission shall receive no compensation, but shall be reimbursed for their actual and necessary expenses incurred in performing their official duties, as provided in subsections (b), (c) and (d) of K.S.A. 75-3223. Such expenses shall be paid from the judicial nominating commission fund as provided in K.S.A. 20-138, as amended.

(d) The board of county commissioners of each county in a judicial district shall cooperate with the district judicial nominating commission of such judicial district, and shall make available to the commission wherever possible the facilities and services of such county, in order to expedite the business of the commission.

History: L. 1974, ch. 137, § 7; March 21.



20-2908 Same; retention of incumbent judge; declaration of candidacy; rejection by electors, vacancy; retention, term of office; eligibility for office after rejection; applicability of election laws.

20-2908. Same; retention of incumbent judge; declaration of candidacy; rejection by electors, vacancy; retention, term of office; eligibility for office after rejection; applicability of election laws. Following the approval of nonpartisan selection of judges of the district court in a judicial district as provided in K.S.A. 20-2901, and amendments thereto, there shall not be an election or reelection of a judge of the district court at any succeeding general election, but any judge of the district court in the judicial district whose term of office expires on the second Monday in January next following any such succeeding general election shall be eligible for retention in office as provided in this section. No later than 12:00 noon on the Monday preceding the first Tuesday of August preceding the expiration of the judge's term of office, the judge may file in the office of the secretary of state a declaration of candidacy for retention in office. Such declaration shall be prescribed by the secretary of state. If a declaration is not so filed, the position held by the judge shall be vacant upon the expiration of the judge's term of office. If a declaration is filed, the judge's name shall be submitted at the next general election to the electors of the judicial district, if the judge is a district judge, or to the electors of the county, if the judge is a district magistrate judge. The name shall be submitted on a separate judicial ballot, without party designation, reading substantially as follows:

"Shall

(Here insert name of judge.)

(Here insert the title of the court.)

be retained in office?"

If a majority of those voting on the question vote against retaining the person in office, the position or office which the person holds shall be vacant upon the expiration of the person's term of office; otherwise, unless removed for cause, the person shall remain in office for the regular term of four years from the second Monday in January following the election. At the expiration of each term, unless by law the person is compelled to retire, the person shall be eligible for retention in office by election in the manner prescribed in this section.

Wherever a majority of those voting on the question of retaining any judge in office vote against retention, the secretary of state, following the final canvass of votes on the question, shall certify the results to the chief justice of the supreme court. Any judge who has not been retained in office pursuant to this section shall not be eligible for nomination or appointment to the office of judge of the district court in the judicial district prior to the expiration of four years after the expiration of the judge's term of office.

Election laws applicable to the general elections of other state officers shall apply to elections upon the question of retention of judges of the district court pursuant to this section, to the extent that they are consistent with the provisions of this act.

History: L. 1974, ch. 137, § 8; L. 1976, ch. 145, § 101; L. 1982, ch. 129, § 11; L. 1986, ch. 115, § 51; L. 1989, ch. 106, § 1; July 1.



20-2909 Same; vacancy in office of judge of the district court; nominations for successor by district judicial nominating commission; tendering nominations; certification of nominations to governor; time limitations.

20-2909. Same; vacancy in office of judge of the district court; nominations for successor by district judicial nominating commission; tendering nominations; certification of nominations to governor; time limitations. (a) (1) Whenever a vacancy occurs in the office of judge of the district court in any judicial district, or whenever a vacancy will occur in such office on a specified future date, the chief justice of the supreme court shall give notice of such vacancy to the chairperson of the district judicial nominating commission of such judicial district not later than 120 days following the date the vacancy occurs or will occur.

(2) The chairperson, in consultation with members of the commission, within five days after receipt of such notice, shall set a schedule for accepting nominations and conducting interviews for the purpose of nominating persons for appointment to such office. It shall be the duty of the commission to nominate not less than two nor more than three persons for each office which is vacant, and shall submit the names of the persons so nominated to the governor. Any person nominated shall have the qualifications prescribed by subsection (b) of K.S.A. 20-2903, and amendments thereto, and in order to obtain the best qualified persons as nominees, the commission shall not limit its consideration of potential nominees to those persons whose names have been submitted to the commission or who have expressed a willingness to serve. The commission may authorize one or more members of the commission to tender a nomination to any qualified person in order to ascertain the person's willingness to serve if nominated, but any such tender of nomination shall be subject to final action of the commission under the conditions prescribed by subsection (b) of K.S.A. 20-2907, and amendments thereto.

(3) In order that a vacancy in the office of judge of the district court does not exist for an inordinate length of time, the commission shall conduct the business of selecting nominees for appointment to such office and certifying the same to the governor as promptly and expeditiously as possible, having due regard for the importance of selecting the best possible nominees. In no event shall the commission submit its nominations to the governor more than 45 days after the date the chief justice has notified the nominating commission that a vacancy is to be filled, unless the chief justice permits an extension of such time period.

(b) If there are not at least two attorneys deemed qualified by the district judicial nominating commission who reside in the judicial district and who are willing to accept the nomination to fill a vacancy in a district judge position, the nominating commission need not limit its consideration of nominees to attorneys residing in the judicial district. In cases where there is one such attorney, such attorney shall be one of the nominees submitted to the governor. If an appointee is not a resident of the judicial district at the time of appointment to a district judge position, the appointee shall establish residency in the judicial district before taking office and shall maintain such residency while holding such office.

History: L. 1974, ch. 137, § 9; L. 1975, ch. 183, § 2; L. 1976, ch. 145, § 102; L. 1978, ch. 111, § 3; L. 1986, ch. 115, § 52; L. 2003, ch. 99, § 14; L. 2014, ch. 82, § 19; July 1.



20-2910 Same; withdrawal of nomination; substitution of nominee; two or more vacancies, withdrawal of lists of nominations; resubmission of nominations.

20-2910. Same; withdrawal of nomination; substitution of nominee; two or more vacancies, withdrawal of lists of nominations; resubmission of nominations. After a district judicial nominating commission has nominated and submitted to the governor the required number of nominees for appointment to fill a vacancy in the office of judge of the district court, and prior to the appointment of a successor to such office, any nomination may be withdrawn for cause of a substantial nature affecting the nominee's qualifications to hold office, and another nominee may be substituted therefor; and if any nominee dies or requests in writing that his or her name be withdrawn, the commission shall nominate another person to replace him or her.

Whenever there are existing at the same time two (2) or more vacancies in any judicial district and the nominating commission for such judicial district has submitted to the governor the required number of nominees for each of such vacancies, the commission may withdraw the lists of nominations, prior to any appointment being made, and change any of the persons so nominated from one list to another and resubmit them as so changed, or may substitute a new nominee for any of those previously nominated. The action of the commission in withdrawing nominations may be taken at the same meeting at which nominations are made, or at any later meeting called for such purpose.

History: L. 1974, ch. 137, § 10; L. 1976, ch. 145, § 103; Jan. 10, 1977.



20-2911 Same; appointment of successor by governor; time limitations; failure of governor to appoint, appointment by chief justice; effective date of appointment.

20-2911. Same; appointment of successor by governor; time limitations; failure of governor to appoint, appointment by chief justice; effective date of appointment. (a) Whenever a district judicial nominating commission has submitted to the governor the required number of nominations for appointment to fill a vacancy in the office of judge of the district court, it shall be the duty of the governor to make such appointment within 60 days after such nominations are submitted or resubmitted to the governor. If the governor fails to make the appointment within 60 days, the chief justice of the supreme court shall make the appointment from among such nominees, except whenever any change in the nominations is made pursuant to K.S.A. 20-2910, and amendments thereto, such 60-day period commences on the day the nominations are resubmitted.

(b) Whenever a vacancy in the office of judge of the district court exists at the time the appointment to fill such vacancy is made pursuant to this section, the appointment shall be effective at the time it is made, but where an appointment is made pursuant to this section to fill a vacancy which will occur at a future date, such appointment shall not take effect until such future date.

History: L. 1974, ch. 137, § 11; L. 1976, ch. 145, § 104; L. 2014, ch. 82, § 20; July 1.



20-2912 Same; taking office; rights, privileges, powers and duties; terms of office, eligibility for retention in office; election on question of retention; term for which retained; rejection, vacancy, appointment of successor; judge's eligibility to succeed himself or herself; failure to declare candidacy, vacancy.

20-2912. Same; taking office; rights, privileges, powers and duties; terms of office, eligibility for retention in office; election on question of retention; term for which retained; rejection, vacancy, appointment of successor; judge's eligibility to succeed himself or herself; failure to declare candidacy, vacancy. Any person appointed to the office of district court judge pursuant to K.S.A. 20-2911 or pursuant to subsection (b) of K.S.A. 20-2913 shall commence upon the duties of office on the date such appointment takes effect, and any person so appointed shall have all the rights, privileges, powers and duties prescribed by law for the office of district court judge. Any such judge who is so appointed to fill a vacancy, or to fill a newly-created judgeship, or by reason of the expiration of a term of office, shall serve until the second Monday in January following the next general election which occurs after one year in office and shall be eligible to succeed himself or herself in office for a full term of four (4) years as provided in K.S.A. 20-2908.

If a majority of the votes cast and counted at such election is in favor of retaining such judge in office, said judge shall remain in office for a regular term of four years from the second Monday in January next following such election. Thereafter, such judge shall be subject to retention in office as provided in K.S.A. 20-2908. If a majority of the votes cast and counted at such election is against retaining such judge in office, the office of such judge shall become vacant on the second Monday in January next following the election, and a successor shall be appointed pursuant to K.S.A. 20-2909, 20-2910 and 20-2911. If such judge does not declare his or her candidacy for election to succeed himself or herself in office the office of such district court judge shall be vacant on the second Monday in January next following such election.

History: L. 1974, ch. 137, § 12; L. 1976, ch. 153, § 1; July 1.



20-2913 Same; vacancies prior to formation of nominating commission; new judgeships, appointment and term; return to partisan method.

20-2913. Same; vacancies prior to formation of nominating commission; new judgeships, appointment and term; return to partisan method. (a) If a vacancy occurs in the office of judge of the district court in a judicial district, subsequent to the general election at which the nonpartisan method of selection of judges of the district court was approved and prior to the time the district judicial nominating commission for the judicial district is constituted, the departmental justice for the judicial district shall provide, where necessary, for the assignment of one or more judges pursuant to K.S.A. 20-319, to serve in the judicial district until a judge shall be appointed to fill such vacancy pursuant to K.S.A. 20-2909, 20-2910 and 20-2911, and amendments thereto.

(b) Whenever the supreme court, pursuant to statute, certifies to the chairperson of the district judicial nominating commission in a judicial district that an additional judge and an additional division of the district court are needed in such judicial district, the chairperson shall call a meeting of the nominating commission for the purpose of nominating persons for appointment to the new judgeship. Nominations and the appointment of the judge shall be made in the manner prescribed by K.S.A. 20-2909, 20-2910 and 20-2911, and amendments thereto. The term of office of any judge so appointed shall commence on July 15 next following the date of certification of the need for an additional judge.

(c) Whenever the proposition of the method of selection of judges of the district court is resubmitted to the electors of a judicial district for the purpose of rejecting the same, as provided in subsection (e)[*]of K.S.A. 20-2901, and amendments thereto, and a majority of the votes cast and counted on such proposition is in favor of election of judges of the district court, the district judicial nominating commission in such judicial district shall be abolished on the date the results of the final canvass of votes is certified pursuant to subsection (f)[**] of K.S.A. 20-2901, and amendments thereto. The rejection of nonpartisan selection of judges of the district court in a judicial district shall not affect the term of office of any person serving as judge of the district court in the judicial district at the time of the general election at which nonpartisan selection is rejected. The rejection of nonpartisan selection shall not affect the term of office of any person retained in office as judge of the district court at the election. If the electors of the judicial district also vote at the election against retaining in office any judge of the district court, the office of that judge shall become vacant on the second Monday in January next following the election, and the vacancy shall be filled in the manner provided by K.S.A. 25-312a.

History: L. 1974, ch. 137, § 13; L. 1975, ch. 183, § 3; L. 1976, ch. 145, § 105; L. 1982, ch. 130, § 18; Feb. 25.

* Reference should be to subsection (f).

** Reference should be to subsection (g).



20-2914 Same; vacancies in district magistrate judge positions; method of selection.

20-2914. Same; vacancies in district magistrate judge positions; method of selection. (a) Whenever a vacancy shall occur in the office of district magistrate judge in any judicial district which has approved the proposition of nonpartisan selection of district court judges, or whenever a vacancy will occur in such office on a specified future date, the chief justice of the supreme court shall give notice of such vacancy to the chairperson of the district judicial nominating commission of such judicial district not later than 120 days following the date the vacancy occurs or will occur. The chairperson, in consultation with members of the commission, within five days after receipt of such notice, shall set a schedule for accepting nominations and conducting interviews for the purpose of selecting a person to fill such vacancy. Any person so selected shall have the qualifications prescribed by subsection (c) of K.S.A. 20-334, and amendments thereto, and in order to obtain the best qualified person as a district magistrate judge, the commission shall not limit its consideration of potential appointees to those persons whose names have been submitted to the commission or who have expressed a willingness to serve. The commission may authorize one or more members of the commission to tender an appointment to any qualified person in order to ascertain such person's willingness to serve if appointed. Any such tender of appointment shall be subject to final action of the commission under the conditions prescribed by subsection (b) of K.S.A. 20-2907, and amendments thereto.

(b) Any appointment made pursuant to subsection (a) shall be contingent upon the acceptance of such appointment by the person so appointed and, if such person is not regularly admitted to practice law in Kansas, the appointment shall be made on a temporary basis until such person has been certified by the supreme court as qualified to hold such office, in the manner provided by K.S.A. 20-337, and amendments thereto.

History: L. 1976, ch. 146, § 20; L. 2003, ch. 99, § 15; L. 2014, ch. 82, § 21; July 1.



20-2915 Same; effective date of appointment; eligibility for retention under nonpartisan method.

20-2915. Same; effective date of appointment; eligibility for retention under nonpartisan method. (a) Whenever a vacancy in the office of district magistrate judge exists at the time the appointment to fill such vacancy is made as provided in K.S.A. 20-2914, and amendments thereto, the appointment shall be effective as of the official appointment date set by the supreme court.

(b) Any person appointed to the office of district magistrate judge as provided in K.S.A. 20-2914, and amendments thereto, shall commence upon the duties of office on the date such appointment takes effect, and any such person appointed shall have all the rights, privileges, powers and jurisdiction prescribed by law for the office of district magistrate judge. Except as otherwise provided in K.S.A. 20-337, and amendments thereto, any such judge shall be eligible for retention in office in the same manner and under the same conditions prescribed by law for the retention of district judges in judicial districts which have approved the proposition of nonpartisan selection of district court judges.

History: L. 1976, ch. 146, § 21; L. 1999, ch. 159, § 4; L. 2003, ch. 99, § 16; July 1.



20-2916 Same; method of selection of judges in newly formed districts.

20-2916. Same; method of selection of judges in newly formed districts. (a) Whenever a new judicial district is established which includes only a part of a single previously established district or all or parts of two or more previously established districts which used the same method of selecting judges for the districts, the new district shall use the same method of selecting judges for the new district. If the method of selection of judges is nonpartisan, the nominating commission for the prior district or districts shall be abolished and a nominating commission for the new district shall be established.

(b) Whenever a new judicial district is established which includes all or parts of two or more previously established districts any of which used different methods of selecting its judges, the question of the method of selection of judges shall be submitted to the qualified electors in the new judicial district in accordance with K.S.A. 20-2901, and amendments thereto. The district nominating commission for any prior district or districts which used the nonpartisan method of selecting judges shall be abolished, and, if the new judicial district adopts the nonpartisan method of selection for judges, a nominating commission shall be established for the new district.

(c) Whenever the whole or any part of one or more judicial districts is transferred to and becomes a part of another judicial district and the judges in both the district or districts from which the territory was transferred and the district to which the territory is attached have used the same method of selection of judges, the district to which the territory is attached shall continue to use that method of selecting judges for the district. If the method of selecting judges is nonpartisan, the district nominating commission for the district prior to the attachment of territory shall be abolished and a new nominating commission shall be established for the district.

(d) Whenever the whole or any part of one or more judicial districts is transferred to and becomes a part of another judicial district and any district from which territory was transferred used a method of selecting its judges which is different from the method used in any other district from which territory was transferred or the district to which the territory is attached, the question of the method of selecting judges in the district shall be submitted to the qualified electors in the judicial district in accordance with K.S.A. 20-2901, and amendments thereto. If the method of selecting judges in the district to which the territory is attached was nonpartisan, the nominating commission of the district shall be abolished. If the electors of the district adopt the nonpartisan method of selection of judges, a nominating commission shall be established for the district.

(e) If the method of selection of judges in any judicial district from which territory is detached is nonpartisan, the district nominating commission at the time of the detachment of such territory shall be abolished and a new nominating commission established for the district.

History: L. 1982, ch. 130, § 11; Feb. 25.






Article 30 COURT OF APPEALS

20-3001 Court of appeals; establishment as part of constitutional court of justice; jurisdiction; power to suspend proceedings in lower court during appeal.

20-3001. Court of appeals; establishment as part of constitutional court of justice; jurisdiction; power to suspend proceedings in lower court during appeal. On January 10, 1977, there shall be and is hereby established a court of record which shall be known as the court of appeals. The court of appeals shall be a part of the court of justice in which the judicial power of the state is vested by section 1 of article 3 of the constitution of the state of Kansas and shall be subject to the general administrative authority of the supreme court. The court of appeals shall have such jurisdiction over appeals in civil and criminal cases and from administrative bodies and officers of the state as may be prescribed by law, and shall have such original jurisdiction as may be necessary to the complete determination of any cause on review. During the pendency of any appeal, the court of appeals, on such terms as may be just, may make an order suspending further proceedings in the court below, until the decision of the court of appeals.

History: L. 1975, ch. 178, § 1; July 1.



20-3002 Judges; number; selection; compensation; expenses; assignment to the supreme court.

20-3002. Judges; number; selection; compensation; expenses; assignment to the supreme court. (a) The court of appeals shall consist of 14 judges whose positions shall be numbered one to 14.

(b) Judges of the court of appeals shall be appointed in the manner provided by K.S.A. 2015 Supp. 20-3020, and amendments thereto. Each judge of the court of appeals shall receive an annual salary in the amount prescribed by law. No judge of the court of appeals may receive additional compensation for official services performed by the judge. Each such judge shall be reimbursed for expenses incurred in the performance of such judge's official duties in the same manner and to the same extent justices of the supreme court are reimbursed for such expenses.

(c) The supreme court may assign a judge of the court of appeals to serve temporarily on the supreme court.

(d) Any additional court of appeals judge position created by this section shall be considered a position created by the supreme court and not a civil appointment to a state office pursuant to K.S.A. 46-234, and amendments thereto.

History: L. 1975, ch. 178, § 2; L. 1986, ch. 116, § 1; L. 1993, ch. 42, § 2; L. 2001, ch. 174, § 1; L. 2003, ch. 99, § 18; L. 2005, ch. 108, § 1; L. 2006, ch. 195, § 10; L. 2008, ch. 145, § 1; L. 2009, ch. 116, § 7; L. 2010, ch. 58, § 1; L. 2011, ch. 87, § 19; L. 2012, ch. 160, § 1; L. 2013, ch. 1, § 2; July 1.



20-3006 Judges; candidacy for retention, eligibility, procedure; election; ballot form; application of election laws.

20-3006. Judges; candidacy for retention, eligibility, procedure; election; ballot form; application of election laws. (a) Not less than 60 days prior to the holding of the general election next preceding the expiration of the term of any judge of the court of appeals, the judge may file in the office of the secretary of state a declaration of candidacy for retention in office. If a declaration is not filed as provided in this section, the position held by the judge shall be vacant upon the expiration of the judge's term of office. If such declaration is filed, the judge's name shall be submitted at the next general election to the electors of the state on a separate judicial ballot, without party designation, reading substantially as follows:

"Shall  (Here insert name of judge.) , Judge of the Court of Appeals, be retained in office?"

(b) If a majority of those voting on the question votes against retaining the judge in office, the position which the judge holds shall be vacant upon the expiration of the judge's term of office. Otherwise, unless the judge is removed for cause, the judge shall remain in office for a term of four years from the second Monday in January following the election. At the expiration of each term, unless by law the judge is compelled to retire, the judge shall be eligible for retention in office by election in the manner prescribed in this section.

(c) If a majority of those voting on the question votes against the judge's retention, the secretary of state, following the final canvass of votes on the question, shall certify the results to the clerk of the supreme court. Any such judge who has not been retained in office pursuant to this section shall not be eligible for nomination or appointment to the office of judge of the court of appeals prior to the expiration of four years after the expiration of the judge's term of office.

(d) Election laws applicable to the general election of other state officers shall apply to elections upon the question of retention of judges of the court of appeals pursuant to this section, to the extent that they are not in conflict with and are consistent with the provisions of this section.

History: L. 1975, ch. 178, § 6; L. 1986, ch. 116, § 3; L. 2001, ch. 174, § 3; L. 2003, ch. 99, § 19; L. 2005, ch. 108, § 2; L. 2013, ch. 1, § 3; July 1.



20-3010 Commencement of duties by judge appointed to fill vacancy; rights, privileges, powers and duties; terms of office; eligibility for retention in office; election on question of retention; term for which retained; rejection, vacancy, appointment of successor; failure to declare candidacy, vacancy.

20-3010. Commencement of duties by judge appointed to fill vacancy; rights, privileges, powers and duties; terms of office; eligibility for retention in office; election on question of retention; term for which retained; rejection, vacancy, appointment of successor; failure to declare candidacy, vacancy. (a) Any person appointed to the office of judge of the court of appeals to fill a vacancy or appointed by reason of the expiration of a term of office, shall serve until the second Monday in January following the next general election which occurs after one year in office and shall be eligible to be retained in office for a full term of four years as provided in K.S.A. 20-3006, and amendments thereto, for the retention of judges first appointed to the court of appeals.

(b) If a majority of the votes cast and counted at such election is in favor of retaining such judge in office, the judge shall remain in office for a regular term of four years from the second Monday in January next following such election. Thereafter, such judge shall be subject to retention in office as provided in K.S.A. 20-3006, and amendments thereto. If a majority of the votes cast and counted at such election is against retaining such judge in office, such judge's position on the court of appeals shall become vacant on the second Monday in January next following the election, and a successor shall be appointed pursuant to K.S.A. 2015 Supp. 20-3020, and amendments thereto. If such judge does not declare such judge's candidacy for election to be retained in office, such judge's position on the court of appeals shall be vacant on the second Monday in January next following such election.

History: L. 1975, ch. 178, § 10; L. 1978, ch. 117, § 1; L. 2013, ch. 1, § 4; July 1.



20-3011 Chief judge of court of appeals; election by court of appeals judges; powers.

20-3011. Chief judge of court of appeals; election by court of appeals judges; powers. The court of appeals judges shall elect a judge of the court of appeals to serve as chief judge of such court. The procedure for such election shall be determined by the court of appeals. The chief judge shall exercise such administrative powers as may be prescribed by law or by rule of the supreme court. The judge of the court of appeals designated as chief judge by the supreme court on July 1, 2014, shall be allowed to serve as chief judge through January 1, 2016.

History: L. 1975, ch. 178, § 11; L. 2014, ch. 82, § 22; July 1.



20-3012 Hearing panels; composition; number; presiding judge.

20-3012. Hearing panels; composition; number; presiding judge. For the purpose of hearing and determining cases, the judges of the court of appeals may sit together or in panels. A hearing panel shall consist of three (3) judges. For convenience in administration, each panel may be numbered, and the chief judge from time to time shall designate the number of panels and make assignments of judges among such panels. The chief judge may sit as a member of a panel and shall preside over such panel. When the chief judge is not a member of a hearing panel, he or she shall appoint a member of the panel to preside.

History: L. 1975, ch. 178, § 12; July 1.



20-3013 Principal offices of court of appeals in Topeka; courtroom and quarters; authority to hold court in any county; facilities provided by district court chief judge.

20-3013. Principal offices of court of appeals in Topeka; courtroom and quarters; authority to hold court in any county; facilities provided by district court chief judge. The court of appeals shall sit and maintain its principal offices in the city of Topeka, and it shall be the duty of the secretary of administration to provide a courtroom and other suitable quarters in Topeka for the use of the court of appeals and its staff. However, any hearing panel of the court of appeals may hold court in the courthouse of any county for the purpose of hearing oral arguments in cases before such court. When a panel of the court of appeals sits in any location other than in Topeka, the chief judge of the judicial district in which the panel is sitting shall assign a courtroom to the hearing panel for its use while sitting, shall provide suitable office space for use by the members of the panel and shall provide such other personnel as may be needed by the panel.

History: L. 1975, ch. 178, § 13; L. 1978, ch. 330, § 6; L. 1999, ch. 57, § 27; July 1.



20-3014 Law clerks, stenographers and other court personnel; compensation in accordance with pay plan adopted by supreme court.

20-3014. Law clerks, stenographers and other court personnel; compensation in accordance with pay plan adopted by supreme court. Each judge of the court of appeals may appoint a law clerk and also may appoint one (1) secretary or stenographer. The persons so appointed shall serve at the pleasure of the judge appointing them. Subject to the approval of the chief justice of the supreme court, the court of appeals may employ such other clerical personnel as may be necessary to carry out the duties and functions of the court. The compensation of all persons appointed or employed under this section shall be fixed in accordance with a pay plan adopted by the supreme court. Such pay plan shall contain a schedule of salary and wage ranges and steps designed for such purpose.

History: L. 1975, ch. 178, § 14; July 1.



20-3015 Clerk of supreme court ex officio clerk of court of appeals; duties; rules of supreme court to govern writing and publication of opinions; supreme court reporter ex officio reporter of court of appeals; duties of judicial administrator.

20-3015. Clerk of supreme court ex officio clerk of court of appeals; duties; rules of supreme court to govern writing and publication of opinions; supreme court reporter ex officio reporter of court of appeals; duties of judicial administrator. (a) The clerk of the supreme court shall be clerk of the court of appeals, and it shall be his or her duty to enter of record all orders, judgments, decrees and proceedings of the court of appeals, to issue all process required by law or ordered by such court and to perform such other duties as may be required of him or her by the court of appeals or by law.

(b) The supreme court shall adopt rules prescribing the standards and procedures governing the writing and publication of the opinions of the court of appeals. The supreme court reporter shall be reporter of the court of appeals and shall publish such opinions of the court of appeals as may be required by rule of the supreme court.

(c) The state judicial administrator shall provide to the court of appeals such administrative services as may be directed by the supreme court.

History: L. 1975, ch. 178, § 15; July 1.



20-3016 Request by court of appeals to transfer case to supreme court; certification of jurisdiction and findings; rules of supreme court; disposition of case by supreme court.

20-3016. Request by court of appeals to transfer case to supreme court; certification of jurisdiction and findings; rules of supreme court; disposition of case by supreme court. (a) The court of appeals, prior to final determination of any case before it, may request that such case be transferred to the supreme court for its review and final determination by certifying to the supreme court that the case is within the jurisdiction of the supreme court and that the court of appeals has made one (1) or more of the following findings with respect to such case:

(1) One or more issues in such case are not within the jurisdiction of the court of appeals;

(2) the subject matter of the case has significant public interest;

(3) the case involves legal questions of major public significance; or

(4) the caseload of the court of appeals is such that the expeditious administration of justice requires such transfer.

(b) Any certification of findings and request for transfer of a case pursuant to subsection (a) shall be made in the manner and form prescribed by rules of the supreme court. The supreme court shall consider such certification and may accept the case for review and final determination or may decline jurisdiction and order that the case be determined by the court of appeals.

History: L. 1975, ch. 178, § 16; July 1.



20-3017 Motion to transfer case from court of appeals to supreme court; requirements; disposition of case by supreme court; failure to file motion deemed waiver of objection to jurisdiction of court of appeals.

20-3017. Motion to transfer case from court of appeals to supreme court; requirements; disposition of case by supreme court; failure to file motion deemed waiver of objection to jurisdiction of court of appeals. Within 30 days after the date the notice of appeal has been served on the appellee in any case appealed to the court of appeals, any party to such case may file a motion with the clerk of the court of appeals, requesting that such case be transferred to the supreme court for review and final determination by such court. Such motion shall be made in the manner and form prescribed by rules of the supreme court, and it shall allege the existence of one or more of the conditions described in subsection (a) of K.S.A. 20-3016, and amendments thereto. The clerk of the court of appeals promptly shall submit any motion made pursuant to this section to the supreme court. The supreme court shall consider such motion and may accept the case for review and final determination or may decline jurisdiction and order that the case be determined by the court of appeals. A party's failure to file a motion in accordance with this section shall be deemed a waiver of any objection by such party to the jurisdiction of the court of appeals.

History: L. 1975, ch. 178, § 17; L. 2011, ch. 48, § 1; July 1.



20-3018 Transfer of certain cases docketed in supreme court to court of appeals; transfer of cases docketed in wrong court; effect; motion for rehearing by court of appeals; petition for review of case by supreme court; rules of supreme court; authority of supreme court in granting or denying review; power of supreme court to order transfer of case from court of appeals to supreme court.

20-3018. Transfer of certain cases docketed in supreme court to court of appeals; transfer of cases docketed in wrong court; effect; motion for rehearing by court of appeals; petition for review of case by supreme court; rules of supreme court; authority of supreme court in granting or denying review; power of supreme court to order transfer of case from court of appeals to supreme court. (a) Any case within the jurisdiction of the court of appeals which is erroneously docketed in the supreme court shall be transferred by the supreme court to the court of appeals. Any case within the jurisdiction of the court of appeals and in which notice of appeal to the supreme court was filed prior to January 10, 1977, may be transferred to the court of appeals by the supreme court. No case docketed either in the supreme court or the court of appeals shall be dismissed solely for the reason of having been filed in the wrong court, but shall be transferred by the supreme court to the court which the supreme court determines to have jurisdiction. Any such case shall be considered timely and properly filed in the court to which it is transferred.

(b) Any party aggrieved by a decision of the court of appeals may file a motion with such court for a rehearing, in accordance with rules of the supreme court, but such motion shall not be a condition precedent to a review of such decision by the supreme court, and any such party may petition the supreme court for review within thirty (30) days after the date of such decision. The procedures governing petitions for review shall be prescribed by rules of the supreme court, and the review of any such decision shall be at the discretion of the supreme court. While neither controlling nor fully measuring the court's discretion, the following shall be considered in determining whether review will be granted: (1) The general importance of the question presented; (2) the existence of a conflict between the decision sought to be reviewed and a prior decision of the supreme court, or of another panel of the court of appeals; (3) the need for exercising the supreme court's supervisory authority; and (4) the final or interlocutory character of the judgment, order or ruling sought to be reviewed.

(c) At any time on its own motion, the supreme court may order the court of appeals to transfer any case before the court of appeals to the supreme court for review and final determination.

History: L. 1975, ch. 178, § 18; July 1.



20-3019 Motions; filing with judges residing in 18th or 29th judicial districts; supreme court rules.

20-3019. Motions; filing with judges residing in 18th or 29th judicial districts; supreme court rules. With regard to proceedings within the jurisdiction of the court of appeals, the supreme court shall prescribe by rule procedures for filing with judges of the court of appeals residing in the eighteenth or twenty-ninth judicial districts such motions or other pleadings as the supreme court may designate and the supreme court shall prescribe rules for hearings on such pleadings. The supreme court shall designate from the membership of the court of appeals such judges as may be necessary to be present in the eighteenth and twenty-ninth judicial districts to accept and act upon such pleadings.

History: L. 1978, ch. 108, § 14; July 1.



20-3020 Judges; appointment by governor; consent of senate; time limitations; commencement of judges' duties; qualifications.

20-3020. Judges; appointment by governor; consent of senate; time limitations; commencement of judges' duties; qualifications. (a) (1) On and after July 1, 2013, any vacancy occurring in the office of any judge of the court of appeals and any position to be open on the court of appeals as a result of enlargement of such court, or the retirement or failure of an incumbent to file such judge's declaration of candidacy to be retained in office as hereinafter required, or failure of a judge to be elected to be retained in office, shall be filled by appointment by the governor, with the consent of the senate, of a person possessing the qualifications of office.

(2) Whenever a vacancy occurs, will occur or position opens on the court of appeals, the clerk of the supreme court shall promptly give notice to the governor.

(3) In event of the failure of the governor to make the appointment within 60 days from the date such vacancy occurred or position became open, the chief justice of the supreme court, with the consent of the senate, shall make the appointment of a person possessing the qualifications of office.

(4) Whenever a vacancy in the office of judge of the court of appeals exists at the time the appointment to fill such vacancy is made pursuant to this section, the appointment shall be effective at the time it is made, but where an appointment is made pursuant to this section to fill a vacancy which will occur at a future date, such appointment shall not take effect until such date.

(b) No person appointed pursuant to subsection (a) shall assume the office of judge of the court of appeals until the senate, by an affirmative vote of the majority of all members of the senate then elected or appointed and qualified, consents to such appointment. The senate shall vote to consent to any such appointment not later than 60 days after such appointment is received by the senate. If the senate is not in session and will not be in session within the 60-day time limitation, the senate shall vote to consent to any such appointment not later than 20 days after the senate begins its next session. In the event a majority of the senate does not vote to consent to the appointment, the governor, within 60 days after the senate vote on the previous appointee, shall appoint another person possessing the qualifications of office and such subsequent appointment shall be considered by the senate in the same procedure as provided in this section. The same appointment and consent procedure shall be followed until a valid appointment has been made. No person who has been previously appointed but did not receive the consent of the senate shall be appointed again for the same vacancy. If the senate fails to vote on an appointment within the time limitation imposed by this subsection, the senate shall be deemed to have given consent to such appointment.

(c) Persons who are appointed as judges of the court of appeals pursuant to K.S.A. 20-3005, prior to its repeal, and this section, shall commence the duties of office upon appointment and consent, and each judge shall have all the rights, privileges, powers and duties prescribed by law for the office of judge of the court of appeals.

(d) Judges of the court of appeals shall possess the qualifications prescribed by law for justices of the supreme court.

History: L. 2013, ch. 1, § 1; July 1.



20-3021 Docket fee when filing an appeal; waiver; disbursement.

20-3021. Docket fee when filing an appeal; waiver; disbursement. (a) (1) On and after July 1, 2014, any party filing an appeal with the court of appeals shall pay a fee in the amount of $145 to the clerk of the supreme court.

(2) On and after July 1, 2014, any party filing an appeal with the supreme court shall pay a fee in the amount of $145 to the clerk of the supreme court.

(b) A poverty affidavit may be filed in lieu of a fee as established in K.S.A. 60-2001, and amendments thereto.

(c) The fee shall be the only costs assessed in each case to services of the clerk of the supreme court. The clerk of the supreme court shall remit all revenues received from this section to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, for deposit in the state treasury. The fee shall be disbursed in accordance with K.S.A. 20-362, and amendments thereto.

(d) Except as provided further, the fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for the docket fee. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $10 per fee, to fund the costs of non-judicial personnel.

(e) The state of Kansas and all municipalities in this state, as defined in K.S.A. 12-105a, and amendments thereto, shall be exempt from paying such fee.

History: L. 2014, ch. 82, § 3; L. 2015, ch. 81, § 8; July 1.






Article 31 CLERK OF DISTRICT COURT

20-3102 Duties in general.

20-3102. Duties in general. The clerks of the district courts shall do and perform all duties that may be required of them by law or the rules and practice of the courts, and shall safely keep and preserve all papers, process, pleadings and awards that may be filed, or by law placed in their respective offices.

History: G.S. 1868, ch. 25, § 148; Oct. 31; R.S. 1923, 19-1302.



20-3104 Oath of deputies.

20-3104. Oath of deputies. Every such deputy clerk shall, before entering upon the duties of his office, take the oath of office hereinbefore provided.

History: G.S. 1868, ch. 25, § 150; Oct. 31; R.S. 1923, 19-1304.



20-3105 Oaths, affirmations and acknowledgments.

20-3105. Oaths, affirmations and acknowledgments. The clerks of the district courts shall have authority to administer oaths and affirmations in all cases in which an oath or affirmation may be required, and may take acknowledgments of deeds, mortgages, and other instruments of writing, in this state.

History: G.S. 1868, ch. 25, § 151; Oct. 31; R.S. 1923, 19-1305.



20-3107 Montgomery county; court offices.

20-3107. Montgomery county; court offices. The clerk, or a deputy clerk, of the district court of Montgomery county shall maintain an office at the city of Independence and at the city of Coffeyville, in Montgomery county, Kansas. All actions commenced in the court shall be entitled in the court "sitting at Independence" or "sitting at Coffeyville," as the case may be, and all actions shall be filed, process issued from and be returned to and trial had in the court sitting at the place designated in the title, except as otherwise provided by law. Any action pending in the district court sitting at either city may be assigned or transferred for hearing or trial to the court sitting at the other city, either by order of the district court of Montgomery county or the judge of that court or by stipulation of the parties.

History: L. 1927, ch. 183, § 2; L. 1984, ch. 147, § 2; July 1.



20-3108 Same; duties of county commissioners.

20-3108. Same; duties of county commissioners. The board of county commissioners of Montgomery county, Kansas, shall make all necessary provisions for holding, conducting and maintaining said court in said cities in said county: Provided, That the city of Coffeyville shall place at the disposal of the county commissioners rooms in which to hold said court sitting at Coffeyville without cost to the county.

History: L. 1927, ch. 183, § 4; June 1.



20-3109 Neosho county; court offices.

20-3109. Neosho county; court offices. The clerk, or a deputy clerk, of the district court of Neosho county, Kansas shall maintain an office at the city of Erie and at the city of Chanute in Neosho county. All actions commenced in the court shall be entitled in the court "sitting at Erie" or "sitting at Chanute" as the case may be, and all actions shall be filed, process issued from and be returned to and trial had in the court sitting at the place designated in the title, except as otherwise provided by law. Any action pending in the district court sitting at either city may be assigned or transferred for hearing or trial to the court sitting at the other city, either by order of the district court of Neosho county or the judge of that court or by stipulation of the parties.

History: L. 1955, ch. 183, § 2; L. 1984, ch. 147, § 3; July 1.



20-3110 Same; duties of county commissioners.

20-3110. Same; duties of county commissioners. The board of county commissioners of Neosho county, Kansas, shall make all necessary provisions for holding, conducting and maintaining said court in said cities in said county: Provided, That the city of Chanute shall place at the disposal of the county commissioners rooms in which to hold said court sitting at Chanute without cost to the county.

History: L. 1955, ch. 183, § 4; April 9.



20-3126 County law libraries; establishment; election; registration; fees; filing pleadings signed by attorney; where attorney required to register.

20-3126. County law libraries; establishment; election; registration; fees; filing pleadings signed by attorney; where attorney required to register. (a) Any county of this state may establish a county law library, under the provisions of and subject to the qualifications of this act. Any law library in existence on the effective date of this act which was established under previously existing statutes or previous versions of this statute shall be governed by this statute, and amendments thereto, on and after the effective date of this act.

(b) No county law library shall be established under the provisions of this act until a majority of the attorneys required to register in such county and admitted to practice before the bar in Kansas elect to do so, except that, where a county law library has already been established pursuant to other statutory provisions, such library shall come under the provisions of this act.

(c) All attorneys required to register in such county shall register annually with the clerk of the district court in a register kept for that purpose. The clerk shall enter the name, place of residence, employment, location of office and firm connection, if any, of each such attorney. All such attorneys shall register within 30 days after an election has been made to provide for a county law library, and on or before January 15 of each year thereafter. All attorneys required to register, except those employed solely as public defenders by the state board of indigents' defense services, shall pay to the clerk at the time of registering an annual registration fee of not less than $10 nor more than $75, as determined by the trustees of the law library, except that in Sedgwick and Johnson counties, each attorney shall pay to such clerk at the time of registering an annual registration fee of not less than $25 nor more than $125, as determined by the trustees of the law library. Public defenders are exempt from the registration fee during their employment with the state board of indigents' defense services. A registration fee in excess of the amount prescribed in this subsection annually may be fixed by a majority of the attorneys registered under the provisions of this act. A schedule of current registration fees shall be filed with the clerk of the district court.

(d) Whenever a law library has been established in any county, the clerk of the district court, or the clerk of any inferior court within such county, shall not file in the clerk's office in any matter or action, any pleading or other papers signed by an attorney required to register under this act who has not so registered and paid to the clerk of the district court the required registration fee.

(e) For the purposes of this section, an attorney shall be required to be registered in the county: (1) Where the attorney's principal office is located, if such attorney is a resident of Kansas or a resident of another state; or (2) where the attorney resides, if such attorney's principal office is located in another state. The principal office shall be the principal office of the attorney and not the principal office of such attorney's firm.

History: L. 1967, ch. 137, § 1; L. 1968, ch. 306, § 1; L. 1987, ch. 101, § 2; L. 1994, ch. 211, § 2; L. 1995, ch. 163, § 2; L. 2002, ch. 68, § 2; July 1.



20-3127 Same; board of trustees; use of fees and donations; use of library; treasurer, duties; custodian and librarian and assistants in certain counties; duties, compensation; attorneys not liable to pay occupational tax or city license fee.

20-3127. Same; board of trustees; use of fees and donations; use of library; treasurer, duties; custodian and librarian and assistants in certain counties; duties, compensation; attorneys not liable to pay occupational tax or city license fee. (a) Except as provided further, all fees collected pursuant to K.S.A. 20-3126, and amendments thereto, shall be used to establish and maintain the county law library. A board of trustees, appointed as provided in this section, shall have the management and control of such library and shall use the fees paid for registration, and all other sums, books, or library materials or equipment donated or provided by law, for the purpose of establishing and maintaining such library in the county courthouse or other suitable place to be provided and maintained by the county commissioners of such county, including acquiring and maintaining materials and technology that may, at the discretion of the board of trustees, be loaned to library users for use outside the premises of the library. The district judge or district judges of the district court, members of the bar who have registered and paid the fee provided for in K.S.A. 20-3126, and amendments thereto, judges of all other courts in the county and county officials shall have the right to use the library in accordance with the rules and regulations established by the board of trustees. The board of trustees shall develop guidelines to provide members of the public reasonable access to the law library.

(b) The board of trustees of any law library established or governed under this act, and amendments thereto, in Johnson and Sedgwick counties shall consist of five members, two of which shall be judges of the district court, appointed by a consensus of all judges of the district court in those counties, and three of which shall be members of the Johnson or Sedgwick county bar association, appointed by selection of the county bar association pursuant to the Johnson or Sedgwick county bar association's bylaws for two-year terms. The board of trustees of the law library in all other counties shall consist of the district judge or judges of the district court presiding in such county and not less than two attorneys who shall be elected for two-year terms by a majority of the attorneys residing in the county.

(c) The clerk of the district court of the county shall be treasurer of the library and shall safely keep the funds of such library and disburse them as the trustees shall direct. The clerk shall be liable on an official bond for any failure, refusal or neglect in performing such duties.

(d) The board of county commissioners of any county designated an urban area pursuant to K.S.A. 19-2654, and amendments thereto, wherein an election has been held to come under the provisions of this act is hereby authorized to appoint, by and with the advice and consent of the board of trustees of the law library of such county, a librarian, who shall act as custodian of the law library of such county and shall assist in the performance of the clerk's duties as treasurer thereof, and such assistants as are necessary to perform the duties of administering the law library. The librarian and any assistants so appointed shall be employees of the county under the supervision of the board of county commissioners, or the board's designated official, with the advice and recommendations of the board of trustees of the law library, and shall be subject to the personnel policies and procedures established by the board of county commissioners for all employees of the county. The librarian and any assistants shall receive as compensation such salaries and benefits as established by the law library board of trustees, subject to the approval of the board of county commissioners, which shall be payable from the general fund of the county, through the county payroll process, from funds budgeted and made available by the law library board of trustees for that purpose through the collection of fees or other funds authorized by this act.

(e) All attorneys registered under this act shall not be liable to pay any occupational tax or city license fees levied under the laws of this state by any municipality.

(f) (1) Except as provided by subsection (f)(2), the board of trustees of a county law library established pursuant to this section may authorize the chief judge of the judicial district to use fees collected pursuant to K.S.A. 20-3126, and amendments thereto, for the purpose of facilitating and enhancing functions of the district court of the county. No judge shall participate in any decision made by the board of trustees of a county law library pursuant to this paragraph to authorize the chief judge of the judicial district to use fees collected pursuant to K.S.A. 20-3126, and amendments thereto.

(2) The provisions of subsection (f)(1) shall not apply to the board of trustees of any law library established in Johnson and Sedgwick counties.

History: L. 1967, ch. 137, § 2; L. 1968, ch. 306, § 2; L. 1974, ch. 118, § 1; L. 1975, ch. 159, § 1; L. 1976, ch. 125, § 1; L. 1976, ch. 151, § 1; L. 1992, ch. 232, § 2; L. 1995, ch. 163, § 3; L. 2007, ch. 189, § 2; L. 2015, ch. 53, § 2; July 1.



20-3128 Same; maintenance of library.

20-3128. Same; maintenance of library. The trustees of any county law library may release the board of county commissioners from the duty to maintain the library in the county courthouse or at some other suitable place, and may establish and maintain the library in some suitable place not provided by the board of county commissioners in which event the board of county commissioners shall pay to the board of trustees from its general fund an amount not to exceed $5,000 annually to be applied to the cost of maintaining and operating the library as the board of trustees in its discretion may determine to be proper. The trustees shall have the power to rescind the action at any time, in which case it shall become the duty of the county commissioners to establish the library in the courthouse or any other suitable place provided and maintained by the county. If the board of trustees elects to establish and maintain the library at some other place other than the county courthouse, or at some other suitable place not selected by the board of county commissioners, the board of trustees may also release the board of county commissioners from the duty to appoint a librarian and assistants for the library.

History: L. 1967, ch. 137, § 3; L. 1995, ch. 163, § 4; July 1.



20-3129 Same; library fees assessed in certain cases.

20-3129. Same; library fees assessed in certain cases. (a) Subject to the limitations contained in this section, the clerks of the district courts shall tax a library fee in an amount determined by the trustees of the law library in each county for the benefit and account of the law library in each county. Such library fee shall be not less than $2 nor more than $10 in all cases commenced pursuant to chapter 60 of the Kansas Statutes Annotated and in all felony criminal cases and shall be not less than $.50 nor more than $7 in all other cases.

(b) The clerks of the district courts in Sedgwick county and Johnson county may tax an additional fee in an amount determined by the trustees of the law library in each county for the benefit and account of the law library in each such county. Such additional library fee shall not be more than $4 in all cases.

(c) The trustee of the law library in each county may increase law library fees under this section once per calendar year as of July 1. Changed law library fees shall be effective as of that date and when filed with the clerk of the supreme court. The trustees of the law library in each county shall file with the respective clerks the fees to be charged in that court.

(d) The fees provided for by subsection (a) shall be deducted from the docket fee. The fees provided for by subsection (b) shall be in addition to the docket fees established by law.

(e) In criminal cases where the case is dismissed by the state, the county shall be liable for the library fee. Where appeals from conviction in the municipal court are dismissed for want of prosecution, or by the defendant, the state or city shall collect the library fee. Upon failure of the state or city to do so within 90 days after the dismissal, the county from which the appeal is taken shall be liable therefor.

(f) The additional library fee under subsection (b) shall be considered a docket fee for purposes of K.S.A. 60-2001 et seq., and amendments thereto.

History: L. 1967, ch. 137, § 4; L. 1976, ch. 145, § 69; L. 1981, ch. 117, § 1; L. 1984, ch. 147, § 5; L. 1987, ch. 101, § 3; L. 1989, ch. 84, § 1; L. 1991, ch. 84, § 1; L. 1992, ch. 232, § 1; L. 1995, ch. 163, § 5; L. 1996, ch. 234, § 9; L. 2007, ch. 189, § 1; July 1.



20-3130 Same; use and investment of idle funds.

20-3130. Same; use and investment of idle funds. The trustees may invest any idle funds in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein. The trustees may also direct that any funds collected may be used for any purpose consistent with the establishment and maintenance of a law library.

History: L. 1967, ch. 137, § 5; L. 1977, ch. 54, § 25; July 1.



20-3131 Same; branch library, when.

20-3131. Same; branch library, when. Upon the election of a majority of the attorneys in any county, a branch of said library shall be established and maintained in a suitable place to be provided and maintained by the board of county commissioners. The provisions of this section shall be subject to all other provisions of this act.

History: L. 1967, ch. 137, § 6; April 22.



20-3132 Same; joint law library; establishment and maintenance.

20-3132. Same; joint law library; establishment and maintenance. Upon the election of a majority of the attorneys in any county, with the mutual consent of a majority from any other county or counties, a joint law library may be established and maintained in any suitable place or places determined by a majority of said attorneys from each county so joining, and the boards of county commissioners of said counties shall provide and maintain a suitable place or places and such boards shall share equally in any expense. The provisions of this section shall be subject to all other provisions of this act, and shall be applied upon such terms and under such conditions as the trustees so elected may agree.

The trustees so elected shall determine which clerk of the district court shall act as treasurer.

No provisions of this act shall be construed to place the operation of any county law library established and maintained hereunder or under other enabling acts subject to any cash basis law of this state.

History: L. 1967, ch. 137, § 7; April 22.



20-3133 Clerks and deputies of district court; prohibited conduct.

20-3133. Clerks and deputies of district court; prohibited conduct. It shall be unlawful for clerks of the district court or any of their deputies to write any petition or answer or other pleadings in any proceedings, or perform any service as an attorney or counselor at law in any case or cases pending in the court in which they are either clerk or deputy, or be interested in any profits or emoluments arising out of any practice in the courts of which they are either clerk or deputy, except costs.

History: L. 1975, ch. 195, § 1; July 1.






Article 32 COMMISSION ON JUDICIAL PERFORMANCE

20-3208 Same; employment of retirants to perform services therefor; agreement; stipend, amount; state health care benefits.

20-3208. Same; employment of retirants to perform services therefor; agreement; stipend, amount; state health care benefits. On and after July 1, 2007, a retired justice of the supreme court, retired judge of the court of appeals or retired judge of the district court who retired pursuant to the retirement system for judges as provided pursuant to the provisions of K.S.A. 20-2601 et seq., and amendments thereto, may enter into a written agreement as provided in this section to perform services for the commission on judicial performance while receiving service retirement benefits pursuant to the provisions of the retirement system for judges. Such retired justice or judge shall enter into a written agreement with the judicial council, established pursuant to the provisions of K.S.A. 20-2201, and amendments thereto, to perform duties assigned by the judicial council to assist the commission in the judicial performance evaluation process prescribed pursuant to the provisions of K.S.A. 20-3201 et seq., and amendments thereto. Such retired justice or judge shall be available to perform assigned duties for not more than 104 days or 40% of each year. Notwithstanding the provisions of law in effect on the retirement date of a retired justice or judge, such justice or judge shall receive a stipend, payable monthly, equal to 25% of the monthly salary of such retired justice or judge at the time of retirement of such retired justice or judge. Such agreement shall be for a period of not more than two years. A retired justice or judge may enter into subsequent agreements. The judicial council is hereby authorized and may pay on behalf of such retired justice or judge the amount specified by the Kansas state employees health care commission under the provisions of K.S.A. 75-6508, and amendments thereto, as if the retired justice or judge is serving as a full-time employee of the judicial council and participating in the state health care benefits program to provide for such participation of the retired justice or judge. Any retired justice or judge entering into a written agreement with the judicial council to be available to perform assigned duties pursuant to this section for less than 104 days or 40% of each year for a proportionally reduced stipend shall be considered as if the retired justice or judge is serving under a part-time appointment as an employee of the judicial council and participating in the state health care benefits program to provide for such participation of the retired justice or judge, and the judicial council may pay on behalf of the retired justice or judge the amount specified by the Kansas state employees health care commission under the provisions of K.S.A. 75-6508, and amendments thereto. The monthly stipend provided by this act shall not be counted toward the annual limitation on compensation provided in K.S.A. 20-2616, and amendments thereto. A retired justice or judge who has fulfilled the requirements of an agreement entered into pursuant to this section may accept judicial assignments and be compensated in accordance with the provisions of K.S.A. 20-310b, 20-2616 and 20-2622, and amendments thereto. If an assignment given to a retired justice or judge pursuant to the provisions of this section will require the retired justice or judge to exceed the service limit provided in this section, the retired justice or judge shall be compensated in accordance with the provisions of K.S.A. 20-2616, and amendments thereto.

History: L. 2007, ch. 24, § 1; July 1.






Article 33 MISCELLANEOUS PROVISIONS.

20-3301 Time limits for court decision; district court; court of appeals; supreme court.

20-3301. Time limits for court decision; district court; court of appeals; supreme court. (a) (1) A district court shall enter and file its decision on motions and non-jury trials within 120 days after the matter is submitted for decision.

(2) If the district court does not enter and file its decision on a submitted matter within 120 days of submission, all counsel shall, within 130 days after the matter is submitted for decision, file with the court a joint request that such decision be entered without further delay. A copy of such request shall be sent to the chief judge of the judicial district and made available to the public.

(3) Within 30 days after the filing of a joint request, the district court shall enter its decision or advise the parties in writing of the date by which the decision will be entered. A copy of such written advice shall be filed in the case, sent to the chief judge of the judicial district and made available to the public.

(4) In the event the district court fails to enter its decision or to advise the parties of an intended decision date as required by subsection (a)(3), all counsel shall then file a joint request with the chief judge of the judicial district to establish an intended decision date. A copy of such request shall be filed in the case and made available to the public.

(5) Upon receipt of a request under subsection (a)(4), the chief judge of the judicial district shall, after consultation with the judge to whom the matter is assigned, establish a firm intended decision date by which the district court's decision shall be made. Such setting of a final intended decision date shall be in writing, filed in the case, served on the parties and made available to the public.

(b) (1) The court of appeals shall render and file its decision on motions and appeals within 180 days after the matter is submitted for decision.

(2) If the court of appeals does not enter and file its decision on a submitted matter within 180 days of submission, all counsel shall, within 190 days after the matter is submitted for decision, file with the court a joint request that such decision be entered without further delay. A copy of such request shall be sent to the chief judge of the court of appeals and made available to the public.

(3) Within 30 days after the filing of a joint request, the court of appeals shall enter its decision or advise the parties in writing of the date by which the decision will be entered. A copy of such written advice shall be filed in the case, sent to the chief judge of the court of appeals and made available to the public.

(4) In the event the court of appeals fails to enter its decision or to advise the parties of an intended decision date as required by subsection (b)(3), all counsel shall then file a joint request with the chief judge of the court of appeals to establish an intended decision date. A copy of such request shall be filed in the case and made available to the public.

(5) Upon receipt of a request under subsection (b)(4), the chief judge of the court of appeals shall, after consultation with the judge or judges to whom the matter is assigned, establish a firm intended decision date by which the court's decision shall be made. Such setting of a final intended decision date shall be in writing, filed in the case, served on the parties and made available to the public.

(c) (1) The supreme court shall render and file its decision on motions and appeals within 180 days after the matter is submitted for decision.

(2) If the supreme court does not enter and file its decision on a submitted matter within 180 days of submission, all counsel shall, within 190 days after the matter is submitted for decision, file with the court a joint request that such decision be entered without further delay. A copy of such request shall be sent to the chief justice and made available to the public.

(3) Within 30 days after the filing of a joint request, the supreme court shall enter its decision or advise the parties in writing of the date by which the decision will be entered. A copy of such written advice shall be filed in the case, sent to the chief justice and made available to the public.

(4) In the event the supreme court fails to enter its decision or to advise the parties of an intended decision date as required by subsection (c)(3), all counsel shall then file a joint request with the chief justice to establish an intended decision date. A copy of such request shall be filed in the case and made available to the public.

(5) Upon receipt of a request under subsection (c)(4), the chief justice shall, after consultation with the justice or justices to whom the matter is assigned, establish a firm intended decision date by which the court's decision shall be made. Such setting of a final intended decision date shall be in writing, filed in the case, served on the parties and made available to the public.

(d) For the purposes of this section:

(1) A motion shall be deemed submitted for decision on the date the: (A) Court announces on the record in open court, at the conclusion of the hearing thereon, that the matter is submitted for decision; or (B) last memorandum or other document is permitted to be filed. If no oral argument is conducted on the motion, a motion shall be deemed submitted for decision as of the date the last memorandum or other document is permitted to be filed.

(2) A non-jury trial shall be deemed submitted for decision on the date the: (A) District court announces on the record in open court, at the conclusion of the trial, that the matter is submitted for decision; or (B) last memorandum or other document is permitted to be filed.

(3) An appeal shall be deemed submitted for decision on the date the: (A) Court announces on the record in open court, at the conclusion of oral argument, that the matter is submitted for decision; or (B) last memorandum or other document is permitted to be filed. If no oral argument is conducted, an appeal shall be deemed submitted for decision as of the date the case is considered on a non-argued calendar.

History: L. 2014, ch. 125, § 4; July 1.









Chapter 21 CRIMES AND PUNISHMENTS

Article 9 CRIMES AGAINST PUBLIC MORALS AND DECENCY

21-922 City ordinances for suppression of gambling places.

21-922. City ordinances for suppression of gambling places. Cities of the first, second and third class may provide by ordinance for the suppression of common nuisances as hereinbefore defined, and for the search of premises where such nuisances are kept or maintained, and for the seizure and destruction of all gambling tables, gambling devices and other property used or kept in maintaining such nuisances, and for the payment and collection of attorney's fees in such cases.

History: L. 1907, ch. 263, § 6; May 27; R.S. 1923; 21-922.






Article 12 ANIMALS AND NUISANCES

21-1213 Unlawful sale, purchase or injection of certain animal vaccines.

21-1213. Unlawful sale, purchase or injection of certain animal vaccines. (a) It shall be unlawful:

(1) For any person, except an accredited veterinarian, to inject into any animal any live brucella abortus vaccine;

(2) for any person, except a licensed veterinarian or a person acting under the direct supervision of a licensed veterinarian, to inject any animal rabies vaccine into an animal;

(3) for any person, except a licensed veterinarian, to purchase any animal rabies vaccine;

(4) for any person to sell or offer for sale any animal rabies vaccine to any person except a licensed veterinarian;

(5) for any person to sell or offer for sale animal rabies vaccine to another unless the vendor is: (A) A manufacturer thereof; or (B) a licensed veterinarian; or

(6) for any person, except an accredited veterinarian, to purchase any live brucella abortus vaccine;

(7) for any person to sell or offer for sale any live brucella abortus vaccine to any person except an accredited veterinarian; or

(8) for any person to sell or offer for sale the live brucella abortus vaccine to another unless the vendor is: (A) A manufacturer thereof; or (B) an accredited veterinarian.

(b) As used in this section:

(1) "Direct supervision" means that an employee of a veterinarian or a student at a school of veterinary medicine shall be in personal contact with a veterinarian for each individual case.

(2) "Licensed veterinarian" has the meaning provided by K.S.A. 47-816, and amendments thereto.

(3) "Accredited veterinarian" means a veterinarian approved by the deputy administrator of veterinary services, animal and plant health inspection services, United States department of agriculture, in accordance with provisions of part 160 and 161, title 9, code of federal regulations. The veterinarian is accredited to perform certain functions of federal and cooperative state-federal programs. The accredited veterinarian is authorized to perform specified activities under the cooperative state-federal brucellosis eradication program.

History: L. 1969, ch. 262, § 1; L. 1984, ch. 114, § 1; L. 1988, ch. 189, § 14; L. 1996, ch. 90, § 1; July 1.



21-1214 Same; penalties.

21-1214. Same; penalties. Any person who shall violate any of the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction shall be fined in a sum of not less than twenty-five ($25) nor more than five hundred dollars ($500), or shall be imprisoned in the county jail for not more than six (6) months, or by both such fine and imprisonment.

History: L. 1969, ch. 262, § 2; July 1.






Article 18 PRIZE FIGHTS AND WRESTLING MATCHES

21-1801 Prohibition of prize fighting and wrestling matches; exceptions; penalties.

21-1801. Prohibition of prize fighting and wrestling matches; exceptions; penalties. (a) Except as provided in subsection (b), no person shall send or cause to be sent, publish or otherwise make known any challenge to fight what is commonly known as a prize fight, or engage in any public boxing, sparring or wrestling match, exhibition or contest with or without gloves of any kind, for any prize, reward or compensation, or at which any admission fee is charged or received, either directly or indirectly, or go into training preparatory to such fight, exhibition, match or contest, or act as trainer for any person or persons contemplating participation in such fight, exhibition or contest, or act as aider, abettor, backer, umpire, trainer, second, surgeon, assistant, reporter or attendant at such fight, exhibition, match or contest, or in any preparation for the same, nor shall any owner or lessee of any grounds, lots, building, hall or structure of any kind permit the same to be used for such fight, exhibition, match or contest.

(b) The provisions of subsection (a) shall not apply to any fight, exhibition, match or contest conducted under a license issued by the athletic commission pursuant to the Kansas professional regulated sports act, and amendments thereto, sanctioned by the national association of intercollegiate athletics, national collegiate athletic association, amateur athletic union of the United States, golden gloves association of America or national junior college athletic association or conducted under the control of the Kansas state high school activities association.

(c) Any violation of the provisions of this section is a class A nonperson misdemeanor.

History: L. 1901, ch. 274, § 1; L. 1921, ch. 212, § 1; R.S. 1923, 21-1801; L. 1925, ch. 255, § 4; L. 1933, ch. 280, § 3; L. 1979, ch. 88, § 1; L. 1979, ch. 89, § 27; L. 1992, ch. 239, § 31; L. 1993, ch. 291, § 14; L. 2004, ch. 88, § 17; July 1.



21-1802 Procedure upon arrest of person about to commit offense; inquiry; bond of accused.

21-1802. Procedure upon arrest of person about to commit offense; inquiry; bond of accused. Any judge having power to issue warrants in criminal cases, to whom it shall be made to appear by affidavit or complaint that there is reasonable ground to believe that any offense specified in K.S.A. 21-1801 is about to be committed within the jurisdiction of such judge, or by any person or persons being within such jurisdiction, shall issue a warrant to the sheriff, marshal or other proper officer for the arrest of the person or persons about to commit such offense. Upon any person or persons being arrested and brought before such judge by virtue of such warrant, such judge shall inquire into the matter, and if it appears that there is reasonable ground to believe that the person or persons so arrested are about to commit any offense defined in K.S.A. 21-1801, the person or persons so arrested shall be required to give a bond to the state of Kansas in a sum not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), with good and sufficient surety, conditioned that the person or persons so arrested will not, for one (1) year thereafter, commit any such offense.

History: L. 1901, ch. 274, § 2; R.S. 1923, 21-1802; L. 1974, ch. 446, § 8; July 1.



21-1803 Duty of officers when offense about to be committed under 21-1801; penalty for failure.

21-1803. Duty of officers when offense about to be committed under 21-1801; penalty for failure. When any sheriff, marshal or other police officer has reason to believe or has knowledge of facts sufficient to induce the belief that any person within the municipality over which the jurisdiction of such sheriff, marshal or other police officer extends is about to commit any offense defined in K.S.A. 21-1801, he shall forthwith arrest such person, and take him before any judge mentioned in K.S.A. 21-1802, as amended, and give notice to the county or district attorney for the county in which such offense is about to be committed, who shall immediately attend before such officer, and, upon the proper affidavit or complaint being filed, prosecute such cause; and the subsequent proceedings in such cause shall be the same as those provided in K.S.A. 21-1802, as amended. The failure or neglect of any sheriff, marshal or other police officer to perform any duty imposed upon him by the provisions of this act shall work a forfeiture of his office, and it shall be the duty of the county or district attorney for such county to cause such forfeiture to be adjudged and such officer removed from his office, by a proper civil action brought for that purpose in the district court of such county.

History: L. 1901, ch. 274, § 3; R.S. 1923, 21-1803; L. 1974, ch. 446, § 9; July 1.






Article 25 IDENTIFICATION AND DETECTION OF CRIMES AND CRIMINALS

21-2501 Fingerprinting and palm printing of suspects; disposition of impressions.

21-2501. Fingerprinting and palm printing of suspects; disposition of impressions. (a) It is hereby made the duty of every sheriff, police department or countywide law enforcement agency in the state, immediately to cause two sets of fingerprint impressions and one set of palm print impressions to be made of a person who is arrested if the person:

(1) Is wanted for the commission of a felony. On or after July 1, 1993, fingerprints and palm prints shall be taken if the person is wanted for the commission of a felony or a class A or B misdemeanor or assault as defined in K.S.A. 21-3408 [subsection (a) of K.S.A. 2015 Supp. 21-5412], and amendments thereto, or a violation of a county resolution which would be the equivalent of a class A or B misdemeanor or assault as defined in K.S.A. 21-3408 [subsection (a) of K.S.A. 2015 Supp. 21-5412], and amendments thereto, under state law;

(2) is believed to be a fugitive from justice;

(3) may be in the possession at the time of arrest of any goods or property reasonably believed to have been stolen by the person;

(4) is in possession of firearms or other concealed weapons, burglary tools, high explosives or other appliances believed to be used solely for criminal purposes;

(5) is wanted for any offense which involves sexual conduct prohibited by law or for violation of K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto; or

(6) is suspected of being or known to be a habitual criminal or violator of the intoxicating liquor law.

(b) The court shall ensure, upon the offender's first appearance, or in any event before final disposition of a felony or an A or B misdemeanor or a violation of a county resolution which prohibits an act which is prohibited by a class A or B misdemeanor, that the offender has been processed, fingerprinted and palm printed.

(c) Impressions taken pursuant to this section shall be made on the forms provided by the department of justice of the United States or the Kansas bureau of investigation. The sheriff, police department or countywide law enforcement agency shall cause the impressions to be forwarded to the Kansas bureau of investigation at Topeka, Kansas, which shall forward one set of the impressions to the federal bureau of investigation, department of justice, at Washington, D.C. A comprehensive description of the person arrested and such other data and information as to the identification of such person as the department of justice and bureau of investigation require shall accompany the impressions.

(d) A sheriff, police department or countywide law enforcement agency may take and retain for its own use copies of such impressions of a person specified in subsection (a), together with a comprehensive description and such other data and information as necessary to properly identify such person.

(e) Except as provided in subsection (a)(1), this section shall not be construed to include violators of any county resolution or municipal ordinance.

History: L. 1931, ch. 178, § 1; L. 1959, ch. 165, § 1; L. 1969, ch. 183, § 1; L. 1979, ch. 90, § 1; L. 1984, ch. 115, § 4; L. 1992, ch. 239, § 32; L. 1993, ch. 291, § 15; L. 1994, ch. 291, § 20; L. 2007, ch. 145, § 1; L. 2009, ch. 32, § 23; July 1.

Certain statutes in chapter 21 were repealed effective July 1, 2011. The statutes bracketed herein refer to the statute in the Kansas criminal code in effect on July 1, 2011.



21-2501a Maintenance of records of felony and misdemeanor offenses by law enforcement agencies; reporting of meth lab seizures or dump sites, theft of anhydrous ammonia; reports to bureau of investigation; form.

21-2501a. Maintenance of records of felony and misdemeanor offenses by law enforcement agencies; reporting of meth lab seizures or dump sites, theft of anhydrous ammonia; reports to bureau of investigation; form. (a) All law enforcement agencies having responsibility for law enforcement in any political subdivision of this state, on forms approved by the attorney general, shall maintain a permanent record of all felony and misdemeanor offenses reported or known to have been committed within their respective jurisdictions.

(b) All law enforcement agencies having the responsibility of maintaining a permanent record of offenses shall file with the Kansas bureau of investigation, on a form approved by the attorney general, a report on each offense for which a permanent record is required within 72 hours after such offense is reported or known to have been committed.

(c) It is hereby made the duty of every sheriff, police department or countywide law enforcement agency in the state to report within 30 days, on forms approved by the attorney general, any methamphetamine laboratory seizures or dump sites and any theft or attempted theft of anhydrous ammonia that occurs in such agency's jurisdiction.

History: L. 1969, ch. 183, § 2; L. 1979, ch. 90, § 2; L. 1992, ch. 239, § 33; L. 1993, ch. 291, § 16; L. 1994, ch. 291, § 21; L. 2005, ch. 153, § 9; Apr. 21.



21-2502 University of Kansas and state departments to assist law enforcement officers and coroners.

21-2502. University of Kansas and state departments to assist law enforcement officers and coroners. It shall be the duty of the university of Kansas, the secretary of health and environment, and all other state departments and institutions, free of charge or reward, to cooperate with the law-enforcement officers of the state, and with the coroners, and to render to them such service and assistance relative to microanalysis, handwriting, toxicology, chemistry, photography, medicine, ballistics and all other sciences and matters relating to or that would aid in controlling crime, disease and the detection, apprehension, identification and prosecution of criminals.

History: L. 1931, ch. 178, § 2; L. 1963, ch. 166, § 11; L. 1965, ch. 164, § 16; L. 1975, ch. 462, § 28; July 1.



21-2503 Fingerprint records admissible in evidence.

21-2503. Fingerprint records admissible in evidence. A photostatic copy of the fingerprint impression of any person convicted of a felony or misdemeanor that has been filed and kept according to law, and duly certified as a true and correct copy by the director or other person having charge of such records, shall be admissible in evidence and received in evidence in any subsequent prosecution of that person for the purpose of identification where otherwise competent.

History: L. 1931, ch. 178, § 3; March 16.



21-2504 Attorney general may call upon designated officers for information; forms.

21-2504. Attorney general may call upon designated officers for information; forms. (a) For the purpose of controlling crime and obtaining reliable statistics about crime and criminals, the attorney general may call upon and obtain from the clerks of district courts, sheriffs, police departments and county attorneys all information that said attorney general may deem necessary in ascertaining the true condition of the crime situation; and it shall be the duty of the above-mentioned officers to furnish the information so requested by the attorney general.

(b) The attorney general shall provide, upon request, forms for fingerprint impressions, for the permanent record of offenses, and for the reports of offenses required by K.S.A. 21-2501 and 21-2501a.

History: L. 1931, ch. 178, § 4; L. 1969, ch. 183, § 3; L. 1973, ch. 134, § 25; L. 1976, ch. 156, § 1; Jan. 10, 1977.



21-2505 Same; nonperformance of duties; penalty.

21-2505. Same; nonperformance of duties; penalty. Neglect or refusal of any officer to furnish the information or perform any other act or duty required of the officer under K.S.A. 21-2501, 21-2501a, 21-2502, 21-2503 or 21-2504, and amendments thereto, is a class A nonperson misdemeanor and, upon conviction thereof, the officer shall forfeit the officer's office.

History: L. 1931, ch. 178, § 5; L. 1995, ch. 184, § 1; Apr. 27.



21-2506 Same; construction of act.

21-2506. Same; construction of act. It is hereby declared that this act is for the public safety, peace and welfare of the state, is remedial in nature, shall be construed liberally, and in case any part thereof shall be declared unconstitutional it shall not in any way affect any other part hereof.

History: L. 1931, ch. 178, § 6; March 16.



21-2511 Collection of biological samples, fingerprints and other identifiers from certain persons; Kansas bureau of investigation, powers and duties; expungement of sample and profile record; failure to provide sample, penalties; other unlawful acts.

21-2511. Collection of biological samples, fingerprints and other identifiers from certain persons; Kansas bureau of investigation, powers and duties; expungement of sample and profile record; failure to provide sample, penalties; other unlawful acts. (a) On and after May 2, 1991, any person required to register as an offender pursuant to the Kansas offender registration act, any adult arrested or charged or juvenile placed in custody for or charged with the commission of any of the following offenses, regardless of the sentence imposed, shall be required to submit biological samples authorized by and given to the Kansas bureau of investigation in accordance with the provisions of this section:

(1) Any felony;

(2) subsection (a)(1) of K.S.A. 21-3505, prior to its repeal, or subsection (a)(1) or (a)(2) of K.S.A. 2015 Supp. 21-5504, and amendments thereto;

(3) K.S.A. 21-3508, prior to its repeal, or K.S.A. 2015 Supp. 21-5513, and amendments thereto, when committed in the presence of a person 16 or more years of age;

(4) K.S.A. 21-4310, prior to its repeal, or K.S.A. 2015 Supp. 21-6412, and amendments thereto;

(5) K.S.A. 21-3424, prior to its repeal, or K.S.A. 2015 Supp. 21-5411, and amendments thereto, when the victim is less than 18 years of age;

(6) K.S.A. 21-3507, prior to its repeal, or K.S.A. 2015 Supp. 21-5511, and amendments thereto, when one of the parties involved is less than 18 years of age;

(7) subsection (b)(1) of K.S.A. 21-3513, prior to its repeal, when one of the parties involved is less than 18 years of age;

(8) K.S.A. 21-3515, prior to its repeal, when one of the parties involved is less than 18 years of age, or K.S.A. 2015 Supp. 21-6421, and amendments thereto, when the offender is less than 18 years of age;

(9) K.S.A. 21-3517, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5505, and amendments thereto; or

(10) an attempt, conspiracy or criminal solicitation, as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2015 Supp. 21-5301, 21-5302 or 21-5303, and amendments thereto, of any such offenses provided in this subsection.

(b) Notwithstanding any other provision of law, the Kansas bureau of investigation is authorized to obtain fingerprints and other identifiers for all persons required to submit a sample under the provisions of this section.

(c) Any person required to submit a sample pursuant to subsection (a) shall be required to submit such sample at the same time such person is fingerprinted pursuant to the booking procedure, or as soon as practicable.

(d) Any person convicted as an adult and who was incarcerated on May 2, 1991, for a crime committed prior to May 2, 1991, shall be required to submit a sample prior to final discharge or conditional release at a collection site designated by the Kansas bureau of investigation. Collection of samples shall be conducted by qualified volunteers, contractual personnel or employees designated by the Kansas bureau of investigation.

(e) Prior to taking such samples, the arresting, charging or custodial law enforcement or juvenile justice agency shall search the Kansas criminal history files through the Kansas criminal justice information system to determine if such person's sample is currently on file with the Kansas bureau of investigation. In the event that it cannot reasonably be established that a sample for such person is on file at the Kansas bureau of investigation, the arresting, charging or custodial law enforcement or juvenile justice agency shall cause a sample to be collected. If such person's sample is on file with the Kansas bureau of investigation, the law enforcement or juvenile justice agency shall not be required to take the sample.

(f) (1) If a court later determines that there was not probable cause for the arrest, charge or placement in custody or the charges are otherwise dismissed, and the case is not appealed, the Kansas bureau of investigation, upon petition by such person, shall expunge both the sample and the profile record of such person.

(2) If a conviction against a person who is required to submit such sample is overturned, expunged or a verdict of acquittal with regard to such person is returned, the Kansas bureau of investigation, upon petition by such person, shall expunge both the sample and the profile record of such person.

(g) The Kansas bureau of investigation shall provide all kits, supplies and instructions necessary for the collection of biological samples. The collection of samples shall be performed in a medically approved manner. No person assisting in the collection of samples pursuant to the provisions of this section shall be liable in any civil or criminal action when the act is performed in a reasonable manner according to generally accepted medical practices. Such samples shall be forwarded to the Kansas bureau of investigation and the bureau shall analyze such samples to the extent allowed by funding available for this purpose.

(h) (1) Samples and profile records shall be maintained by the Kansas bureau of investigation. The Kansas bureau of investigation shall establish, implement and maintain a statewide automated DNA databank and DNA database capable of, but not limited to, searching, matching and storing profile records. The DNA database established by this section shall be compatible with the procedures specified by the federal bureau of investigation's combined DNA index system. The Kansas bureau of investigation shall participate in the federal bureau of investigation's combined DNA index system program by sharing data and utilizing compatible test procedures, laboratory equipment, supplies and computer software.

(2) Profile records obtained pursuant to this section shall be confidential and shall be released only to authorized criminal justice agencies. Such records shall be used only for law enforcement identification purposes or to assist in the recovery or identification of human remains from disasters or for other humanitarian identification purposes, including, but not limited to, identification of missing persons.

(3) The Kansas bureau of investigation shall be the state central repository for all profile records and samples obtained pursuant to this section. No profile records shall be accepted for admission or comparison unless obtained in substantial compliance with the provisions of this section by an accredited forensic laboratory meeting the national DNA index system guidelines established by the federal bureau of investigation.

(i) (1) The Kansas bureau of investigation shall promulgate rules and regulations for:

(A) The form and manner of the collection and maintenance of samples;

(B) a procedure which allows defendants to petition to expunge and destroy the samples and profile record in the event of a dismissal of charges, expungement or acquittal at trial, expungement or overturned conviction; and

(C) any other procedures for the operation of this section.

(2) Such rules and regulations also shall require compliance with national quality assurance standards to ensure that profile records satisfy standards of acceptance of such records into the national DNA index system.

(3) The provisions of the Kansas administrative procedure act shall apply to all actions taken pursuant to such rules and regulations.

(j) The Kansas bureau of investigation is authorized to contract with third parties for the purposes of implementing this section. Any other party contracting to carry out the functions of this section shall be subject to the same restrictions and requirements of this section, insofar as applicable, as the bureau, as well as any additional restrictions or requirements imposed by the bureau.

(k) In the event that a person's sample is lost, was not properly obtained pursuant to the provisions of this section or is not adequate for any reason, the person shall provide another sample for analysis.

(l) A sample, or any evidence based upon or derived from such sample, collected by a law enforcement agency or a juvenile justice agency in substantial compliance with the provisions of this section, shall not be excluded as evidence in any criminal proceeding on the basis that such sample was not validly obtained.

(m) Any person who is subject to the requirements of this section, and who, after receiving notification of the requirement to provide a sample, knowingly refuses to provide such sample, shall be guilty of a class A nonperson misdemeanor.

(n) (1) Any person who, by virtue of employment or official position, has possession of, or access to, samples maintained by the Kansas bureau of investigation or profile records maintained by the Kansas bureau of investigation shall not disseminate such samples or records except in strict accordance with applicable laws.

(2) A criminal justice agency shall not request profile records from the Kansas bureau of investigation or another criminal justice agency unless such agency has a legitimate need for such records in accordance with subsection (h)(2).

(3) In addition to any other remedy or penalty authorized by law, any person who knowingly violates or causes a violation of this subsection shall be guilty of a class A nonperson misdemeanor. If such person is employed or licensed by a state or local government agency, a conviction for violation of this subsection shall constitute good cause to terminate such person's employment or to revoke or suspend such person's license.

(o) Any person who, without authorization, knowingly obtains samples maintained by the Kansas bureau of investigation or profile records maintained by the Kansas bureau of investigation shall be guilty of a class A nonperson misdemeanor.

(p) As used in this section:

(1) "DNA" means deoxyribonucleic acid;

(2) "profile record" means the identifying information of the laboratory and laboratory personnel performing the DNA analysis, the sample identification number and data related to the reliability and maintainability of a DNA profile;

(3) "DNA profile" means a set of DNA identification characteristics that permit the DNA of one person to be distinguishable from the DNA of another person; and

(4) "biological sample" means a body tissue, fluid or other bodily sample, usually a blood or buccal sample, of an individual on which DNA analysis can be carried out.

History: L. 1991, ch. 92, § 1; L. 1992, ch. 143, § 1; L. 1995, ch. 218, § 1; L. 1996, ch. 224, § 1; L. 1997, ch. 156, § 36; L. 1999, ch. 164, § 3; L. 2001, ch. 208, § 2; L. 2002, ch. 128, § 1; L. 2004, ch. 11, § 1; L. 2006, ch. 171, § 2; L. 2007, ch. 145, § 2; L. 2010, ch. 119, § 15; L. 2014, ch. 102, § 1; July 1.



21-2512 Forensic DNA testing; limits thereof.

21-2512. Forensic DNA testing; limits thereof. (a) Notwithstanding any other provision of law, a person in state custody, at any time after conviction for murder in the first degree as defined by K.S.A. 21-3401, prior to its repeal, or K.S.A. 2015 Supp. 21-5402, and amendments thereto, or for rape as defined by K.S.A. 21-3502, prior to its repeal, or K.S.A. 2015 Supp. 21-5503, and amendments thereto, may petition the court that entered the judgment for forensic DNA testing (deoxyribonucleic acid testing) of any biological material that:

(1) Is related to the investigation or prosecution that resulted in the conviction;

(2) is in the actual or constructive possession of the state; and

(3) was not previously subjected to DNA testing, or can be subjected to retesting with new DNA techniques that provide a reasonable likelihood of more accurate and probative results.

(b) (1) The court shall notify the prosecuting attorney of a petition made under subsection (a) and shall afford the prosecuting attorney an opportunity to respond.

(2) Upon receiving notice of a petition made under subsection (a), the prosecuting attorney shall take such steps as are necessary to ensure that any remaining biological material that was secured in connection with the case is preserved pending the completion of proceedings under this section.

(c) The court shall order DNA testing pursuant to a petition made under subsection (a) upon a determination that testing may produce noncumulative, exculpatory evidence relevant to the claim of the petitioner that the petitioner was wrongfully convicted or sentenced.

(d) The cost of DNA testing ordered under subsection (c) shall be borne by the state or the petitioner, as the court may order in the interests of justice, if it is shown that the petitioner is not indigent and possesses the means to pay.

(e) The court may at any time appoint counsel for an indigent applicant under this section.

(f) (1) Except as provided in subsection (f)(3), if the results of DNA testing conducted under this section are unfavorable to the petitioner, the court:

(A) Shall dismiss the petition; and

(B) in the case of a petitioner who is not indigent, may assess the petitioner for the cost of such testing.

(2) If the results of DNA testing conducted under this section are favorable to the petitioner and are of such materiality that a reasonable probability exists that the new evidence would result in a different outcome at a trial or sentencing, the court shall:

(A) Order a hearing, notwithstanding any provision of law that would bar such a hearing; and

(B) enter any order that serves the interests of justice, including, but not limited to, an order:

(i) Vacating and setting aside the judgment;

(ii) discharging the petitioner if the petitioner is in custody;

(iii) resentencing the petitioner; or

(iv) granting a new trial.

(3) If the results of DNA testing conducted under this section are inconclusive, the court may order a hearing to determine whether there is a substantial question of innocence. If the petitioner proves by a preponderance of the evidence that there is a substantial question of innocence, the court shall proceed as provided in subsection (f)(2).

(g) Nothing in this section shall be construed to limit the circumstances under which a person may obtain DNA testing or other postconviction relief under any other provision of law.

History: L. 2001, ch. 208, § 4; L. 2013, ch. 96, § 1; July 1.






Article 28 TRADING STAMPS

21-2801 Trading stamps or similar devices redeemable in merchandise or other thing of value prohibited.

21-2801. Trading stamps or similar devices redeemable in merchandise or other thing of value prohibited. On or after April 16, 1958, it shall be unlawful for any person, firm, association or corporation to use, issue or distribute, or for any person, firm, association or corporation to furnish to any other person, firm, association or corporation to use, issue or distribute, in, with, or for the sale of goods, wares or merchandise, any stamps, coupons, tickets, certificates, cards, or other similar devices, which shall entitle the purchaser receiving the same with the sale of goods, wares, or merchandise to procure from any person, firm, association or corporation, any goods, wares, merchandise or anything of value upon the production of any number of such stamps, coupons, tickets, certificates, cards or other similar devices. On and after April 16, 1958, it shall be unlawful for any person, firm, association or corporation to redeem any stamps, coupons, tickets, certificates, cards, or other similar devices, the use, issuance, distribution or furnishing of which is made unlawful by the proceeding provisions of this section.

History: L. 1957, ch. 177, § 1; L. 1965, ch. 234, § 1; June 30.



21-2802 Trading stamps or similar devices redeemable in cash or other thing of value prohibited.

21-2802. Trading stamps or similar devices redeemable in cash or other thing of value prohibited. On and after April 16, 1958, it shall be unlawful for any person, firm, association or corporation to use, issue or distribute, or for any person, firm, association or corporation to furnish to any other person, firm, association, or corporation to use, issue or distribute, in, with, or for the sale of any goods, wares or merchandise, any stamps, coupons, tickets, certificates, cards or other similar devices which shall entitle the purchaser receiving the same with the sale of goods, wares, or merchandise to procure from any person, firm, association, or corporation, any cash or any other thing of value upon the production of any number of said stamps, coupons, tickets, certificates, cards, or other similar devices. On and after April 16, 1958, it shall be unlawful for any person, firm, association, or corporation to redeem any stamps, coupons, tickets, certificates, cards, or other similar devices, the use, issuance, distribution or furnishing of which is made unlawful by the preceding provisions of this section.

History: L. 1957, ch. 177, § 2; L. 1965, ch. 234, § 2; June 30.



21-2803 Trading stamp act inapplicable to certain coupons and similar devices.

21-2803. Trading stamp act inapplicable to certain coupons and similar devices. This act shall not apply to any coupon, ticket, certificate, card or other similar device which is issued, distributed, furnished or redeemed:

(a) By a manufacturer or packer, when such coupon, ticket, certificate, card or other similar device is redeemable:

(1) Without or with accompanying cash, for any product of the manufacturer or packer or for one specified and particular product not manufactured or packed by the manufacturer or packer; or

(2) by the manufacturer or packer in cash.

(b) By a retailer, when such coupon, ticket, certificate, card or other similar device is redeemable by the retailer, with or without accompanying cash, for any product which the retailer normally sells in its usual course of business.

(c) By a person, firm, association or corporation, when such coupon, ticket, certificate, card or other similar device is redeemable, with or without accompanying cash, for air travel, hotel, motel and similar accommodations, vehicle rental or other travel or recreational services.

History: L. 1957, ch. 177, § 3; L. 1979, ch. 91, § 1; L. 1992, ch. 90, § 1; April 23.



21-2804 Penalties.

21-2804. Penalties. Any person, firm, association or corporation violating either K.S.A. 21-2801 or 21-2802 shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than one hundred dollars ($100) for each day said person, firm or corporation is in violation of either of said sections, or be imprisoned in the county jail for not less than sixty (60) days, or by both such fine and imprisonment, at the discretion of the court: Provided, That whenever a corporation shall violate any provision of either K.S.A. 21-2801 or 21-2802, such violation shall be deemed to be also that of the individual directors, officers, or agents of such corporation who shall have authorized, ordered, or done any of the acts constituting in whole or in part such violation: And provided further, That a corporation and its different officers, agents and servants may each be prosecuted separately for violation of any provision of either K.S.A. 21-2801 or 21-2802, and the acquittal or conviction of one such officer, agent or servant shall not abate the prosecution of the others. Violators of any provision of either K.S.A. 21-2801 or 21-2802 may also be enjoined or ousted from the continuing of such violation by proceedings brought by the county attorney of the proper county, or by the attorney general, regardless of whether criminal proceedings have been instituted.

History: L. 1957, ch. 177, § 4; April 26.



21-2804a Same; penalties for violations of 21-2801, 21-2802.

21-2804a. Same; penalties for violations of 21-2801, 21-2802. Persons violating K.S.A. 21-2801 or 21-2802 shall upon conviction be subject to the penalties prescribed by K.S.A. 21-2804.

History: L. 1965, ch. 234, § 3; June 30.



21-2805 Invalidity of part.

21-2805. Invalidity of part. If any sentence, clause, provision or section of this act shall be held unconstitutional, such decision shall not affect the validity or the constitutionality of any other sentence, clause, provision or section herein contained and it shall be conclusively presumed that the legislature would have enacted the remainder of this act without the sentence, clause, provision or section so held unconstitutional.

History: L. 1957, ch. 177, § 6; April 26.






Article 51 PRELIMINARY

21-5101 Title.

21-5101. Title. This code is called and may be cited as the Kansas criminal code.

History: L. 2010, ch. 136, § 1; July 1, 2011.



21-5102 Crimes defined; classes of crimes.

21-5102. Crimes defined; classes of crimes. A crime is an act or omission defined by law and for which, upon conviction, a sentence of death, imprisonment or fine, or both imprisonment and fine, is authorized or, in the case of a traffic infraction or a cigarette or tobacco infraction, a fine is authorized. Crimes are classified as felonies, misdemeanors, traffic infractions and cigarette or tobacco infractions.

(a) A felony is a crime punishable by death or by imprisonment in any state correctional institution or a crime which is defined as a felony by law.

(b) A traffic infraction is a violation of any of the statutory provisions listed in subsection (c) of K.S.A. 8-2118, and amendments thereto.

(c) A cigarette or tobacco infraction is a violation of K.S.A. 2015 Supp. 21-6109 through 21-6114 and 21-6116 and subsection (m) or (n) of K.S.A. 79-3321, and amendments thereto.

(d) All other crimes are misdemeanors.

History: L. 2010, ch. 136, § 2; L. 2011, ch. 30, § 5; July 1.



21-5103 Scope and application.

21-5103. Scope and application. (a) No conduct constitutes a crime against the state of Kansas unless it is made criminal in this code or in another statute of this state, but where a crime is denounced by any statute of this state, but not defined, the definition of such crime at common law shall be applied.

(b) Unless expressly stated otherwise, or the context otherwise requires, the provisions of this code apply to crimes created by statute other than in this code.

(c) This code does not affect the power of a court to punish for contempt or to employ any sanction authorized by law for the enforcement of an order or a civil judgment or decree.

(d) This code has no application to crimes committed prior to July 1, 2011. A crime is committed prior to the effective date of the code if any of the essential elements of the crime as then defined occurred before that date. Prosecutions for prior crimes shall be governed, prosecuted and punished under the laws existing at the time such crimes were committed.

History: L. 2010, ch. 136, § 3; July 1, 2011.



21-5104 Severability; invalidity of part of code.

21-5104. Severability; invalidity of part of code. The provisions of the Kansas criminal code are severable. If any provision of this code or any part thereof and any amendment thereto is held invalid or unconstitutional or its application to any person or circumstance is held invalid or unconstitutional, it shall be conclusively presumed that the legislature would have enacted the remainder of the code without such invalid or unconstitutional provision.

History: L. 2010, ch. 136, § 4; July 1, 2011.



21-5105 Civil remedies preserved.

21-5105. Civil remedies preserved. This code does not bar, suspend or otherwise affect any civil right or remedy, authorized by law to be enforced in a civil action, based on conduct which this code makes punishable. The civil injury caused by criminal conduct is not merged in the crime.

History: L. 2010, ch. 136, § 5; July 1, 2011.



21-5106 Jurisdictional application.

21-5106. Jurisdictional application. (a) A person is subject to prosecution and punishment under the law of this state if:

(1) The person commits a crime wholly or partly within this state;

(2) being outside the state, the person counsels, aids, abets or conspires with another to commit a crime within this state; or

(3) being outside the state, the person commits an act which constitutes an attempt to commit a crime within this state.

(b) A crime is committed partly within this state if:

(1) An act which is a constituent and material element of the offense;

(2) an act which is a substantial and integral part of an overall continuing criminal plan; or

(3) the proximate result of such act, occurs within the state.

(c) If the body of a homicide victim is found within the state, a person who is charged with committing the homicide is subject to prosecution and punishment under the laws of this state for commission of the homicide.

(d) A crime which is based on an omission to perform a duty imposed by the law of this state, is committed within the state, regardless of the location of the person omitting to perform such duty at the time of the omission.

(e) It is not a defense that the person's conduct is also a crime under the laws of another state or of the United States or of another country.

(f) This state includes the land and water and the air space above such land and water with respect to which the state has legislative jurisdiction.

(g) Jurisdiction is a question of law to be determined by the court by the preponderance of the evidence.

History: L. 2010, ch. 136, § 6; July 1, 2011.



21-5107 Time limitations for commencement of prosecution.

21-5107. Time limitations for commencement of prosecution. (a) A prosecution for rape, aggravated criminal sodomy, murder, terrorism or illegal use of weapons of mass destruction may be commenced at any time.

(b) Except as provided in subsection (e), a prosecution for any crime shall be commenced within 10 years after its commission if the victim is the Kansas public employees retirement system.

(c) Except as provided in subsection (e), a prosecution for a sexually violent crime as defined in K.S.A. 22-3717, and amendments thereto:

(1) When the victim is 18 years of age or older shall be commenced within 10 years or one year from the date on which the identity of the suspect is conclusively established by DNA testing, whichever is later; or

(2) when the victim is under 18 years of age shall be commenced within 10 years of the date the victim turns 18 years of age or one year from the date on which the identity of the suspect is conclusively established by DNA testing, whichever is later.

(d) Except as provided by subsection (e), a prosecution for any crime, as defined in K.S.A. 2015 Supp. 21-5102, and amendments thereto, not governed by subsection (a), (b) or (c) shall be commenced within five years after it is committed.

(e) The period within which a prosecution shall be commenced shall not include any period in which:

(1) The accused is absent from the state;

(2) the accused is concealed within the state so that process cannot be served upon the accused;

(3) the fact of the crime is concealed;

(4) a prosecution is pending against the defendant for the same conduct, even if the indictment or information which commences the prosecution is quashed or the proceedings thereon are set aside, or are reversed on appeal;

(5) an administrative agency is restrained by court order from investigating or otherwise proceeding on a matter before it as to any criminal conduct defined as a violation of any of the provisions of article 41 of chapter 25 and article 2 of chapter 46 of the Kansas Statutes Annotated, and amendments thereto, which may be discovered as a result thereof regardless of who obtains the order of restraint; or

(6) whether the fact of the crime is concealed by the active act or conduct of the accused, there is substantially competent evidence to believe two or more of the following factors are present:

(A) The victim was a child under 15 years of age at the time of the crime;

(B) the victim was of such age or intelligence that the victim was unable to determine that the acts constituted a crime;

(C) the victim was prevented by a parent or other legal authority from making known to law enforcement authorities the fact of the crime whether or not the parent or other legal authority is the accused; and

(D) there is substantially competent expert testimony indicating the victim psychologically repressed such witness' memory of the fact of the crime, and in the expert's professional opinion the recall of such memory is accurate and free of undue manipulation, and substantial corroborating evidence can be produced in support of the allegations contained in the complaint or information but in no event may a prosecution be commenced as provided in subsection (e)(6) later than the date the victim turns 28 years of age. Corroborating evidence may include, but is not limited to, evidence the defendant committed similar acts against other persons or evidence of contemporaneous physical manifestations of the crime.

(f) An offense is committed either when every element occurs, or, if a legislative purpose to prohibit a continuing offense plainly appears, at the time when the course of conduct or the defendant's complicity therein is terminated. Time starts to run on the day after the offense is committed.

(g) A prosecution is commenced when a complaint or information is filed, or an indictment returned, and a warrant thereon is delivered to the sheriff or other officer for execution. No such prosecution shall be deemed to have been commenced if the warrant so issued is not executed without unreasonable delay.

(h) As used in this section, "parent or other legal authority" shall include, but not be limited to, natural and stepparents, grandparents, aunts, uncles or siblings.

History: L. 2010, ch. 136, § 7; L. 2012, ch. 157, § 1; L. 2013, ch. 5, § 1; L. 2014, ch. 102, § 2; July 1.



21-5108 Burden of proof; defendant presumed innocent.

21-5108. Burden of proof; defendant presumed innocent. (a) In all criminal proceedings, the state has the burden to prove beyond a reasonable doubt that a defendant is guilty of a crime. This standard requires the prosecution to prove beyond a reasonable doubt each required element of a crime.

(b) A defendant is presumed to be innocent until proven guilty. When there is a reasonable doubt as to which of two or more degrees of a crime the defendant is guilty, the defendant shall be convicted of the lowest degree only. When there is a reasonable doubt as to a defendant's guilt, the defendant shall be found not guilty.

(c) A defendant is entitled to an instruction on every affirmative defense that is supported by competent evidence. Competent evidence is that which could allow a rational fact finder to reasonably conclude that the defense applies. Once the defendant satisfies the burden of producing such evidence, the state has the burden of disproving the defense beyond a reasonable doubt.

(d) Issues raised under K.S.A. 2015 Supp. 21-5106, 21-5107 and 21-5110, and amendments thereto, are not affirmative defenses under subsection (c).

History: L. 2010, ch. 136, § 8; July 1, 2011.



21-5109 Multiple prosecutions for same act; lesser included crimes.

21-5109. Multiple prosecutions for same act; lesser included crimes. (a) When the same conduct of a defendant may establish the commission of more than one crime under the laws of this state, the defendant may be prosecuted for each of such crimes. Each of such crimes may be alleged as a separate count in a single complaint, information or indictment.

(b) Upon prosecution for a crime, the defendant may be convicted of either the crime charged or a lesser included crime, but not both. A lesser included crime is:

(1) A lesser degree of the same crime, except that there are no lesser degrees of murder in the first degree under subsection (a)(2) of K.S.A. 2015 Supp. 21-5402, and amendments thereto;

(2) a crime where all elements of the lesser crime are identical to some of the elements of the crime charged;

(3) an attempt to commit the crime charged; or

(4) an attempt to commit a crime defined under paragraph (1) or (2).

(c) Whenever charges are filed against a person, accusing the person of a crime which includes another crime of which the person has been convicted, the conviction of the lesser included crime shall not bar prosecution or conviction of the crime charged if the crime charged was not consummated at the time of conviction of the lesser included crime, but the conviction of the lesser included crime shall be annulled upon the filing of such charges. Evidence of the person's plea or any admission or statement made by the person in connection therewith in any of the proceedings which resulted in the person's conviction of the lesser included crime shall not be admissible at the trial of the crime charged. If the person is convicted of the crime charged, or of a lesser included crime, the person so convicted shall receive credit against any prison sentence imposed or fine to be paid for the period of confinement actually served or the amount of any fine actually paid under the sentence imposed for the annulled conviction.

(d) Unless otherwise provided by law, when crimes differ only in that one is defined to prohibit a designated kind of conduct generally and the other to prohibit a specific instance of such conduct, the defendant:

(1) May not be convicted of the two crimes based upon the same conduct; and

(2) shall be sentenced according to the terms of the more specific crime.

(e) A defendant may not be convicted of identical offenses based upon the same conduct. The prosecution may choose which such offense to charge and, upon conviction, the defendant shall be sentenced according to the terms of that offense.

History: L. 2010, ch. 136, § 9; L. 2012, ch. 157, § 2; L. 2013, ch. 133, § 3; July 1.

Section was amended twice in the 2012 session, see also 21-5109a.



21-5110 Effect of former prosecution.

21-5110. Effect of former prosecution. (a) A prosecution is barred if the defendant was formerly prosecuted for the same crime, based upon the same facts, if such former prosecution:

(1) Resulted in either a conviction or an acquittal or in a determination that the evidence was insufficient to warrant a conviction;

(2) was terminated by a final order or judgment, even if entered before trial, which required a determination inconsistent with any fact or legal proposition necessary to a conviction in the subsequent prosecution; or

(3) was terminated without the consent of the defendant after the defendant had been placed in jeopardy, except where such termination shall have occurred by reason of:

(A) The illness or death of an indispensable party;

(B) the inability of the jury to agree; or

(C) the impossibility of the jury arriving at a verdict.

A conviction of an included crime is an acquittal of the offense charged.

(b) A prosecution is barred if the defendant was formerly prosecuted for a different crime, or for the same crime based upon different facts, if such former prosecution:

(1) Resulted in either a conviction or an acquittal and the subsequent prosecution is for a crime or crimes of which evidence has been admitted in the former prosecution and which might have been included as other counts in the complaint, indictment or information filed in such former prosecution or upon which the state then might have elected to rely; or was for a crime which involves the same conduct, unless each prosecution requires proof of a fact not required in the other prosecution, or the crime was not consummated when the former trial began;

(2) was terminated by a final order or judgment, even if entered before trial, which required a determination inconsistent with any fact necessary to a conviction in the subsequent prosecution; or

(3) was terminated without the consent of the defendant after the defendant had been placed in jeopardy, except where such termination shall have occurred by reason of:

(A) The illness or death of an indispensable party;

(B) the inability of the jury to agree; or

(C) the impossibility of the jury arriving at a verdict, and the subsequent prosecution is for an offense of which the defendant could have been convicted if the former prosecution had not been terminated improperly.

(c) A prosecution is barred if the defendant was formerly prosecuted in a district court of the United States or in a state court of general jurisdiction of another state or in the municipal court of any city of this state for a crime which is within the concurrent jurisdiction of this state, if such former prosecution:

(1) Resulted in either a conviction or an acquittal, and the subsequent prosecution is for the same conduct, unless each prosecution requires proof of a fact not required in the other prosecution, or the offense was not consummated when the former trial began; or

(2) was terminated by a final order or judgment, even if entered before trial, which required a determination inconsistent with any fact necessary to a conviction in the prosecution in this state.

(d) A prosecution is not barred under this section:

(1) By a former prosecution before a court which lacked jurisdiction over the defendant or the offense;

(2) by a former prosecution procured by the defendant without the knowledge of a prosecuting officer authorized to commence a prosecution for the maximum offense which might have been charged on the facts known to the defendant, and with the purpose of avoiding the sentence which otherwise might be imposed; or

(3) if subsequent proceedings resulted in the invalidation, setting aside, reversal or vacating of the conviction, unless the defendant was adjudged not guilty.

(e) In no case where a conviction for a lesser included crime has been invalidated, set aside, reversed or vacated shall the defendant be subsequently prosecuted for a higher degree of the crime for which such defendant was originally convicted.

(f) A defendant is in jeopardy when such defendant is put on trial in a court of competent jurisdiction upon an indictment, information or complaint sufficient in form and substance to sustain a conviction, and in the case of trial by jury, when the jury has been impaneled and sworn, or where the case is tried to the court without a jury, when the court has begun to hear evidence.

History: L. 2010, ch. 136, § 10; July 1, 2011.



21-5111 Definitions.

21-5111. Definitions. The following definitions shall apply when the words and phrases defined are used in this code, except when a particular context clearly requires a different meaning.

(a) "Act" includes a failure or omission to take action.

(b) "Another" means a person or persons as defined in this code other than the person whose act is claimed to be criminal.

(c) "Conduct" means an act or a series of acts, and the accompanying mental state.

(d) "Conviction" includes a judgment of guilt entered upon a plea of guilty.

(e) "Deception" means knowingly creating or reinforcing a false impression, including false impressions as to law, value, intention or other state of mind. Deception as to a person's intention to perform a promise shall not be inferred from the fact alone that such person did not subsequently perform the promise. Falsity as to matters having no pecuniary significance, or puffing by statements unlikely to deceive reasonable persons, is not deception.

(f) "Deprive permanently" means to:

(1) Take from the owner the possession, use or benefit of property, without an intent to restore the same;

(2) retain property without intent to restore the same or with intent to restore it to the owner only if the owner purchases or leases it back, or pays a reward or other compensation for its return; or

(3) sell, give, pledge or otherwise dispose of any interest in property or subject it to the claim of a person other than the owner.

(g) "Distribute" means the actual or constructive transfer from one person to another of some item whether or not there is an agency relationship. "Distribute" includes, but is not limited to, sale, offer for sale, furnishing, buying for, delivering, giving, or any act that causes or is intended to cause some item to be transferred from one person to another. "Distribute" does not include acts of administering, dispensing or prescribing a controlled substance as authorized by the pharmacy act of the state of Kansas, the uniform controlled substances act, or otherwise authorized by law.

(h) "DNA" means deoxyribonucleic acid.

(i) "Domestic violence" means an act or threatened act of violence against a person with whom the offender is involved or has been involved in a dating relationship, or an act or threatened act of violence against a family or household member by a family or household member. Domestic violence also includes any other crime committed against a person or against property, or any municipal ordinance violation against a person or against property, when directed against a person with whom the offender is involved or has been involved in a dating relationship or when directed against a family or household member by a family or household member. For the purposes of this definition:

(1) "Dating relationship" means a social relationship of a romantic nature. In addition to any other factors the court deems relevant, the trier of fact may consider the following when making a determination of whether a relationship exists or existed: Nature of the relationship, length of time the relationship existed, frequency of interaction between the parties and time since termination of the relationship, if applicable.

(2) "Family or household member" means persons 18 years of age or older who are spouses, former spouses, parents or stepparents and children or stepchildren, and persons who are presently residing together or have resided together in the past, and persons who have a child in common regardless of whether they have been married or have lived together at any time. Family or household member also includes a man and woman if the woman is pregnant and the man is alleged to be the father, regardless of whether they have been married or have lived together at any time.

(j) "Domestic violence offense" means any crime committed whereby the underlying factual basis includes an act of domestic violence.

(k) "Dwelling" means a building or portion thereof, a tent, a vehicle or other enclosed space which is used or intended for use as a human habitation, home or residence.

(l) "Expungement" means the sealing of records such that the records are unavailable except to the petitioner and criminal justice agencies as provided by K.S.A. 22-4701 et seq., and amendments thereto, and except as provided in this act.

(m) "Firearm" means any weapon designed or having the capacity to propel a projectile by force of an explosion or combustion.

(n) "Forcible felony" includes any treason, murder, voluntary manslaughter, rape, robbery, burglary, arson, kidnapping, aggravated battery, aggravated sodomy and any other felony which involves the use or threat of physical force or violence against any person.

(o) "Intent to defraud" means an intention to deceive another person, and to induce such other person, in reliance upon such deception, to assume, create, transfer, alter or terminate a right, obligation or power with reference to property.

(p) "Law enforcement officer" means:

(1) Any person who by virtue of such person's office or public employment is vested by law with a duty to maintain public order or to make arrests for crimes, whether that duty extends to all crimes or is limited to specific crimes;

(2) any officer of the Kansas department of corrections or, for the purposes of K.S.A. 2015 Supp. 21-5412 and subsection (d) of K.S.A. 2015 Supp. 21-5413, and amendments thereto, any employee of the Kansas department of corrections; or

(3) any university police officer or campus police officer, as defined in K.S.A. 22-2401a, and amendments thereto.

(q) "Obtain" means to bring about a transfer of interest in or possession of property, whether to the offender or to another.

(r) "Obtains or exerts control" over property includes, but is not limited to, the taking, carrying away, sale, conveyance, transfer of title to, interest in, or possession of property.

(s) "Owner" means a person who has any interest in property.

(t) "Person" means an individual, public or private corporation, government, partnership, or unincorporated association.

(u) "Personal property" means goods, chattels, effects, evidences of rights in action and all written instruments by which any pecuniary obligation, or any right or title to property real or personal, shall be created, acknowledged, assigned, transferred, increased, defeated, discharged, or dismissed.

(v) "Possession" means having joint or exclusive control over an item with knowledge of or intent to have such control or knowingly keeping some item in a place where the person has some measure of access and right of control.

(w) "Property" means anything of value, tangible or intangible, real or personal.

(x) "Prosecution" means all legal proceedings by which a person's liability for a crime is determined.

(y) "Prosecutor" means the same as prosecuting attorney in K.S.A. 22-2202, and amendments thereto.

(z) "Public employee" is a person employed by or acting for the state or by or for a county, municipality or other subdivision or governmental instrumentality of the state for the purpose of exercising their respective powers and performing their respective duties, and who is not a "public officer."

(aa) "Public officer" includes the following, whether elected or appointed:

(1) An executive or administrative officer of the state, or a county, municipality or other subdivision or governmental instrumentality of or within the state;

(2) a member of the legislature or of a governing board of a county, municipality, or other subdivision of or within the state;

(3) a judicial officer, which shall include a judge of the district court, juror, master or any other person appointed by a judge or court to hear or determine a cause or controversy;

(4) a hearing officer, which shall include any person authorized by law or private agreement, to hear or determine a cause or controversy and who is not a judicial officer;

(5) a law enforcement officer; and

(6) any other person exercising the functions of a public officer under color of right.

(bb) "Real property" or "real estate" means every estate, interest, and right in lands, tenements and hereditaments.

(cc) "Solicit" or "solicitation" means to command, authorize, urge, incite, request or advise another to commit a crime.

(dd) "State" or "this state" means the state of Kansas and all land and water in respect to which the state of Kansas has either exclusive or concurrent jurisdiction, and the air space above such land and water. "Other state" means any state or territory of the United States, the District of Columbia and the Commonwealth of Puerto Rico.

(ee) "Stolen property" means property over which control has been obtained by theft.

(ff) "Threat" means a communicated intent to inflict physical or other harm on any person or on property.

(gg) "Written instrument" means any paper, document or other instrument containing written or printed matter or the equivalent thereof, used for purposes of reciting, embodying, conveying or recording information, and any money, token, stamp, seal, badge, trademark, or other evidence or symbol of value, right, privilege or identification, which is capable of being used to the advantage or disadvantage of some person.

History: L. 2010, ch.136, § 11; L. 2011, ch. 30, § 6; July 1.






Article 52 PRINCIPLES OF CRIMINAL LIABILITY

21-5201 Requirements of voluntary act or omission.

21-5201. Requirements of voluntary act or omission. (a) A person commits a crime only if such person voluntarily engages in conduct, including an act, an omission or possession.

(b) A person who omits to perform an act does not commit a crime unless a law provides that the omission is an offense or otherwise provides that such person has a duty to perform the act.

History: L. 2010, ch. 136, § 12; July 1, 2011.



21-5202 Culpable mental state; definition of intentionally, knowingly, recklessly.

21-5202. Culpable mental state; definition of intentionally, knowingly, recklessly. (a) Except as otherwise provided, a culpable mental state is an essential element of every crime defined by this code. A culpable mental state may be established by proof that the conduct of the accused person was committed "intentionally," "knowingly" or "recklessly."

(b) Culpable mental states are classified according to relative degrees, from highest to lowest, as follows:

(1) Intentionally;

(2) knowingly;

(3) recklessly.

(c) Proof of a higher degree of culpability than that charged constitutes proof of the culpability charged. If recklessness suffices to establish an element, that element also is established if a person acts knowingly or intentionally. If acting knowingly suffices to establish an element, that element also is established if a person acts intentionally.

(d) If the definition of a crime does not prescribe a culpable mental state, a culpable mental state is nevertheless required unless the definition plainly dispenses with any mental element.

(e) If the definition of a crime does not prescribe a culpable mental state, but one is nevertheless required under subsection (d), "intent," "knowledge" or "recklessness" suffices to establish criminal responsibility.

(f) If the definition of a crime prescribes a culpable mental state that is sufficient for the commission of a crime, without distinguishing among the material elements thereof, such provision shall apply to all the material elements of the crime, unless a contrary purpose plainly appears.

(g) If the definition of a crime prescribes a culpable mental state with regard to a particular element or elements of that crime, the prescribed culpable mental state shall be required only as to specified element or elements, and a culpable mental state shall not be required as to any other element of the crime unless otherwise provided.

(h) A person acts "intentionally," or "with intent," with respect to the nature of such person's conduct or to a result of such person's conduct when it is such person's conscious objective or desire to engage in the conduct or cause the result. All crimes defined in this code in which the mental culpability requirement is expressed as "intentionally" or "with intent" are specific intent crimes. A crime may provide that any other culpability requirement is a specific intent.

(i) A person acts "knowingly," or "with knowledge," with respect to the nature of such person's conduct or to circumstances surrounding such person's conduct when such person is aware of the nature of such person's conduct or that the circumstances exist. A person acts "knowingly," or "with knowledge," with respect to a result of such person's conduct when such person is aware that such person's conduct is reasonably certain to cause the result. All crimes defined in this code in which the mental culpability requirement is expressed as "knowingly," "known," or "with knowledge" are general intent crimes.

(j) A person acts "recklessly" or is "reckless," when such person consciously disregards a substantial and unjustifiable risk that circumstances exist or that a result will follow, and such disregard constitutes a gross deviation from the standard of care which a reasonable person would exercise in the situation.

History: L. 2010, ch. 136, § 13; July 1, 2011.



21-5203 Guilt without culpable mental state, when.

21-5203. Guilt without culpable mental state, when. A person may be guilty of a crime without having a culpable mental state if the crime is:

(a) A misdemeanor, cigarette or tobacco infraction or traffic infraction and the statute defining the crime clearly indicates a legislative purpose to impose absolute liability for the conduct described;

(b) a felony and the statute defining the crime clearly indicates a legislative purpose to impose absolute liability for the conduct described;

(c) a violation of K.S.A. 8-1567 or 8-1567a, and amendments thereto;

(d) a violation of K.S.A. 8-2,144, and amendments thereto;

(e) a violation of K.S.A. 2015 Supp. 8-1025, and amendments thereto; or

(f) a violation of K.S.A. 22-4901 et seq., and amendments thereto.

History: L. 2010, ch 136, § 14; L. 2011, ch. 105, § 34; L. 2012, ch. 172, § 27; July 1.



21-5204 Culpable mental state; exclusions.

21-5204. Culpable mental state; exclusions. Proof of a culpable mental state does not require proof:

(a) Of knowledge of the existence or constitutionality of the statute under which the accused is prosecuted, or the scope or meaning of the terms used in that statute; or

(b) that the accused had knowledge of the age of a minor, even though age is a material element of the crime with which the accused is charged.

History: L. 2010, ch. 136, § 15; July 1, 2011.



21-5205 Intoxication.

21-5205. Intoxication. (a) The fact that a person charged with a crime was in an intoxicated condition at the time the alleged crime was committed is a defense only if such condition was involuntarily produced and rendered such person substantially incapable of knowing or understanding the wrongfulness of such person's conduct and of conforming such person's conduct to the requirements of law.

(b) An act committed while in a state of voluntary intoxication is not less criminal by reason thereof, but when a particular intent or other state of mind is a necessary element to constitute a particular crime, the fact of intoxication may be taken into consideration in determining such intent or state of mind.

History: L. 2010, ch. 136, § 16; July 1, 2011.



21-5206 Compulsion.

21-5206. Compulsion. (a) A person is not guilty of a crime other than murder or voluntary manslaughter by reason of conduct which such person performs under the compulsion or threat of the imminent infliction of death or great bodily harm, if such person reasonably believes that death or great bodily harm will be inflicted upon such person or upon such person's spouse, parent, child, brother or sister if such person does not perform such conduct.

(b) The defense provided by this section is not available to a person who intentionally or recklessly places such person's self in a situation in which such person will be subjected to compulsion or threat.

History: L. 2010, ch. 136, § 17; July 1, 2011.



21-5207 Ignorance or mistake.

21-5207. Ignorance or mistake. (a) A person's ignorance or mistake as to a matter of either fact or law, except as provided in K.S.A. 2015 Supp. 21-5204, and amendments thereto, is a defense if it negates the existence of the culpable mental state which the statute prescribes with respect to an element of the crime.

(b) A person's reasonable belief that such person's conduct does not constitute a crime is a defense if:

(1) The crime is defined by an administrative regulation or order which is not known to such person and has not been published in the Kansas administrative regulations or an annual supplement thereto, as provided by law; and such person could not have acquired such knowledge by the exercise of due diligence pursuant to facts known to such person;

(2) such person acts in reliance upon a statute which later is determined to be invalid;

(3) such person acts in reliance upon an order or opinion of the supreme court of Kansas or a United States appellate court later overruled or reversed; or

(4) such person acts in reliance upon an official interpretation of the statute, regulation or order defining the crime made by a public officer or agency legally authorized to interpret such statute.

(c) Although a person's ignorance or mistake of fact or law, or reasonable belief, as described in subsection (b), is a defense to the crime charged, such person may be convicted of an included crime of which such person would be guilty if the fact or law were as such person believed it to be.

History: L. 2010, ch. 136, § 18; July 1, 2011.



21-5208 Entrapment.

21-5208. Entrapment. A person is not guilty of a crime if such person's criminal conduct was induced or solicited by a public officer or such officer's agent for the purposes of obtaining evidence to prosecute such person, unless:

(a) The public officer or such officer's agent merely afforded an opportunity or facility for committing the crime in furtherance of a criminal purpose originated by such person or a co-conspirator; or

(b) The crime was of a type which is likely to occur and recur in the course of such person's business, and the public officer or such officer's agent in doing the inducing or soliciting did not mislead such person into believing such person's conduct to be lawful.

History: L. 2010, ch. 136, § 19; July 1, 2011.



21-5209 Defense of lack of mental state.

21-5209. Defense of lack of mental state. It shall be a defense to a prosecution under any statute that the defendant, as a result of mental disease or defect, lacked the culpable mental state required as an element of the crime charged. Mental disease or defect is not otherwise a defense.

History: L. 2010, ch. 136, § 20; July 1, 2011.



21-5210 Liability for crimes of another.

21-5210. Liability for crimes of another. (a) A person is criminally responsible for a crime committed by another if such person, acting with the mental culpability required for the commission thereof, advises, hires, counsels or procures the other to commit the crime or intentionally aids the other in committing the conduct constituting the crime.

(b) A person liable under subsection (a) is also liable for any other crime committed in pursuance of the intended crime if reasonably foreseeable by such person as a probable consequence of committing or attempting to commit the crime intended.

(c) A person liable under this section may be charged with and convicted of the crime although the person alleged to have directly committed the act constituting the crime:

(1) Lacked criminal or legal capacity;

(2) has not been convicted;

(3) has been acquitted; or

(4) has been convicted of some other degree of the crime or of some other crime based on the same act.

History: L. 2010, ch. 136, § 30; July 1, 2011.



21-5211 Corporations; criminal responsibility.

21-5211. Corporations; criminal responsibility. (a) A corporation is criminally responsible for acts committed by its agents when acting within the scope of their authority.

(b) "Agent" means any director, officer, servant, employee or other person who is authorized to act in behalf of the corporation.

History: L. 2010, ch. 136, § 31; July 1, 2011.



21-5212 Individual liability for corporate crime.

21-5212. Individual liability for corporate crime. (a) An individual who performs criminal acts, or causes such acts to be performed, in the name of or on behalf of a corporation is legally responsible to the same extent as if such acts were in the person's own name or on the person's own behalf.

(b) An individual who has been convicted of a crime based on conduct performed by such individual for and on behalf of a corporation is subject to punishment as an individual upon conviction of such crime, although a lesser or different punishment is authorized for the corporation.

History: L. 2010, ch. 136, § 32; July 1, 2011.



21-5220 Use of force; construction and application.

21-5220. Use of force; construction and application. The provisions of K.S.A. 2015 Supp. 21-5220 through 21-5230, and amendments thereto, are to be construed and applied retroactively.

History: L. 2010, ch. 124, § 1; L. 2011, ch. 30, § 3; July 1.



21-5221 Use of force; definitions.

21-5221. Use of force; definitions. (a) As used in article 32 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, K.S.A. 2015 Supp. 21-5202 through 21-5208, 21-5210 through 21-5212, and 21-5220 through 21-5231, and K.S.A. 2015 Supp. 21-3212a, 21-3220 and 21-3221, and amendments thereto:

(1) "Use of force" means any or all of the following directed at or upon another person or thing: (A) Words or actions that reasonably convey the threat of force, including threats to cause death or great bodily harm to a person; (B) the presentation or display of the means of force; or (C) the application of physical force, including by a weapon or through the actions of another.

(2) "Use of deadly force" means the application of any physical force described in paragraph (1) which is likely to cause death or great bodily harm to a person. Any threat to cause death or great bodily harm, including, but not limited to, by the display or production of a weapon, shall not constitute use of deadly force, so long as the actor's purpose is limited to creating an apprehension that the actor will, if necessary, use deadly force in defense of such actor or another or to affect a lawful arrest.

(b) An actor who threatens deadly force as described in subsection (a)(1) shall be subject to the determination in subsection (a) of K.S.A. 21-3211, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5222, and amendments thereto, and not to the determination in subsection (b) of K.S.A. 21-3211, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5222, and amendments thereto.

History: L. 2010, ch. 124, § 2; L. 2011, ch. 30, § 4; July 1.



21-5222 Same; defense of a person; no duty to retreat.

21-5222. Same; defense of a person; no duty to retreat. (a) A person is justified in the use of force against another when and to the extent it appears to such person and such person reasonably believes that such use of force is necessary to defend such person or a third person against such other's imminent use of unlawful force.

(b) A person is justified in the use of deadly force under circumstances described in subsection (a) if such person reasonably believes that such use of deadly force is necessary to prevent imminent death or great bodily harm to such person or a third person.

(c) Nothing in this section shall require a person to retreat if such person is using force to protect such person or a third person.

History: L. 2010, ch. 136, § 21; L. 2011, ch. 30, § 7; July 1.



21-5223 Same; defense of dwelling, place of work or occupied vehicle; no duty to retreat.

21-5223. Same; defense of dwelling, place of work or occupied vehicle; no duty to retreat. (a) A person is justified in the use of force against another when and to the extent that it appears to such person and such person reasonably believes that such use of force is necessary to prevent or terminate such other's unlawful entry into or attack upon such person's dwelling, place of work or occupied vehicle.

(b) A person is justified in the use of deadly force to prevent or terminate unlawful entry into or attack upon any dwelling, place of work or occupied vehicle if such person reasonably believes that such use of deadly force is necessary to prevent imminent death or great bodily harm to such person or another.

(c) Nothing in this section shall require a person to retreat if such person is using force to protect such person's dwelling, place of work or occupied vehicle.

History: L. 2010, ch. 136, § 22; L. 2011, ch. 30, § 8; July 1.



21-5224 Use of force; presumptions.

21-5224. Use of force; presumptions. (a) For the purposes of K.S.A. 21-3211 and 21-3212, prior to their repeal, or K.S.A. 2015 Supp. 21-5222 and 21-5223, and amendments thereto, a person is presumed to have a reasonable belief that deadly force is necessary to prevent imminent death or great bodily harm to such person or another person if:

(1) The person against whom the force is used, at the time the force is used:

(A) Is unlawfully or forcefully entering, or has unlawfully or forcefully entered, and is present within, the dwelling, place of work or occupied vehicle of the person using force; or

(B) has removed or is attempting to remove another person against such other person's will from the dwelling, place of work or occupied vehicle of the person using force; and

(2) the person using force knows or has reason to believe that any of the conditions set forth in paragraph (1) is occurring or has occurred.

(b) The presumption set forth in subsection (a) does not apply if, at the time the force is used:

(1) The person against whom the force is used has a right to be in, or is a lawful resident of, the dwelling, place of work or occupied vehicle of the person using force, and is not subject to any order listed in K.S.A. 21-3843, prior to its repeal, or K.S.A. 2015 Supp. 21-5924, and amendments thereto, that would prohibit such person's presence in the property;

(2) the person sought to be removed is a child, grandchild or is otherwise in the lawful custody or under the lawful guardianship of the person against whom the force is used;

(3) the person using force is engaged in the commission of a crime, attempting to escape from a location where a crime has been committed, or is using the dwelling, place of work or occupied vehicle to further the commission of a crime; or

(4) the person against whom the force is used is a law enforcement officer who has entered or is attempting to enter a dwelling, place of work or occupied vehicle in the lawful performance of such officer's lawful duties, and the person using force knows or reasonably should know that the person who has entered or is attempting to enter is a law enforcement officer.

History: L. 2010, ch. 124, § 3; L. 2011, ch. 30, § 2; July 1.



21-5225 Same; defense of property other than a dwelling, place of work or occupied vehicle.

21-5225. Same; defense of property other than a dwelling, place of work or occupied vehicle. A person who is lawfully in possession of property other than a dwelling, place of work or occupied vehicle is justified in the use of force against another for the purpose of preventing or terminating an unlawful interference with such property. Only such use of force as a reasonable person would deem necessary to prevent or terminate the interference may intentionally be used.

History: L. 2010, ch. 136, § 23; L. 2011, ch. 30, § 9; July 1.



21-5226 Same; by an aggressor.

21-5226. Same; by an aggressor. The justification described in K.S.A. 21-3211, 21-3212 and 21-3213, prior to their repeal, or K.S.A. 2015 Supp. 21-5222, 21-5223 and 21-5225, and amendments thereto, is not available to a person who:

(a) Is attempting to commit, committing or escaping from the commission of a forcible felony;

(b) initially provokes the use of any force against such person or another, with intent to use such force as an excuse to inflict bodily harm upon the assailant; or

(c) otherwise initially provokes the use of any force against such person or another, unless:

(1) Such person has reasonable grounds to believe that such person is in imminent danger of death or great bodily harm, and has exhausted every reasonable means to escape such danger other than the use of deadly force; or

(2) in good faith, such person withdraws from physical contact with the assailant and indicates clearly to the assailant that such person desires to withdraw and terminate the use of such force, but the assailant continues or resumes the use of such force.

History: L. 2010, ch 136, § 24; L. 2011, ch. 30, § 10; July 1.



21-5227 Same; law enforcement officer making arrest.

21-5227. Same; law enforcement officer making arrest. (a) A law enforcement officer, or any person whom such officer has summoned or directed to assist in making a lawful arrest, need not retreat or desist from efforts to make a lawful arrest because of resistance or threatened resistance to the arrest. Such officer is justified in the use of any force which such officer reasonably believes to be necessary to effect the arrest and the use of any force which such officer reasonably believes to be necessary to defend the officer's self or another from bodily harm while making the arrest. However, such officer is justified in using deadly force only when such officer reasonably believes that such force is necessary to prevent death or great bodily harm to such officer or another person, or when such officer reasonably believes that such force is necessary to prevent the arrest from being defeated by resistance or escape and such officer has probable cause to believe that the person to be arrested has committed or attempted to commit a felony involving death or great bodily harm or is attempting to escape by use of a deadly weapon, or otherwise indicates that such person will endanger human life or inflict great bodily harm unless arrested without delay.

(b) A law enforcement officer making an arrest pursuant to an invalid warrant is justified in the use of any force which such officer would be justified in using if the warrant were valid, unless such officer knows that the warrant is invalid.

History: L. 2010, ch 136, § 25; L. 2011, ch. 30, § 11; July 1.



21-5228 Same; private person making arrest.

21-5228. Same; private person making arrest. (a) A private person who makes, or assists another private person in making a lawful arrest is justified in the use of any force which such person would be justified in using if such person were summoned or directed by a law enforcement officer to make such arrest, except that such person is justified in the use of deadly force only when such person reasonably believes that such force is necessary to prevent death or great bodily harm to such person or another.

(b) A private person who is summoned or directed by a law enforcement officer to assist in making an arrest which is unlawful, is justified in the use of any force which such person would be justified in using if the arrest were lawful.

History: L. 2010, ch. 136, § 26; L. 2011, ch. 30, § 12; July 1.



21-5229 Same; resisting arrest.

21-5229. Same; resisting arrest. A person is not authorized to use force to resist an arrest which such person knows is being made either by a law enforcement officer or by a private person summoned and directed by a law enforcement officer to make the arrest, even if the person arrested believes that the arrest is unlawful.

History: L. 2010, ch. 136, § 27; July 1, 2011.



21-5230 Same; no duty to retreat.

21-5230. Same; no duty to retreat. A person who is not engaged in an unlawful activity and who is attacked in a place where such person has a right to be has no duty to retreat and has the right to stand such person's ground and use any force which such person would be justified in using under article 32 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or K.S.A. 2015 Supp. 21-5202 through 21-5208, 21-5210 through 21-5212, and 21-5220 through 21-5231, and amendments thereto.

History: L. 2010, ch. 136, § 28; L. 2011, ch. 30, § 13; July 1.



21-5231 Same; immunity from prosecution or liability; investigation.

21-5231. Same; immunity from prosecution or liability; investigation. (a) A person who uses force which, subject to the provisions of K.S.A. 2015 Supp. 21-5226, and amendments thereto, is justified pursuant to K.S.A. 2015 Supp. 21-5222, 21-5223 or 21-5225, and amendments thereto, is immune from criminal prosecution and civil action for the use of such force, unless the person against whom force was used is a law enforcement officer who was acting in the performance of such officer's official duties and the officer identified the officer's self in accordance with any applicable law or the person using force knew or reasonably should have known that the person was a law enforcement officer. As used in this subsection, "criminal prosecution" includes arrest, detention in custody and charging or prosecution of the defendant.

(b) A law enforcement agency may use standard procedures for investigating the use of force as described in subsection (a), but the agency shall not arrest the person for using force unless it determines that there is probable cause for the arrest.

(c) A prosecutor may commence a criminal prosecution upon a determination of probable cause.

History: L. 2010, ch. 136, § 29; July 1, 2011.






Article 53 ANTICIPATORY CRIMES

21-5301 Attempt.

21-5301. Attempt. (a) An attempt is any overt act toward the perpetration of a crime done by a person who intends to commit such crime but fails in the perpetration thereof or is prevented or intercepted in executing such crime.

(b) It shall not be a defense to a charge of attempt that the circumstances under which the act was performed or the means employed or the act itself were such that the commission of the crime was not possible.

(c) (1) An attempt to commit an off-grid felony shall be ranked at nondrug severity level 1. An attempt to commit any other nondrug felony shall be ranked on the nondrug scale at two severity levels below the appropriate level for the underlying or completed crime. The lowest severity level for an attempt to commit a nondrug felony shall be a severity level 10.

(2) The provisions of this subsection shall not apply to a violation of attempting to commit the crime of:

(A) Aggravated human trafficking, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5426, and amendments thereto, if the offender is 18 years of age or older and the victim is less than 14 years of age;

(B) terrorism, as defined in K.S.A. 2015 Supp. 21-5421, and amendments thereto;

(C) illegal use of weapons of mass destruction, as defined in K.S.A. 2015 Supp. 21-5422, and amendments thereto;

(D) rape, as defined in subsection (a)(3) of K.S.A. 2015 Supp. 21-5503, and amendments thereto, if the offender is 18 years of age or older;

(E) aggravated indecent liberties with a child, as defined in subsection (b)(3) of K.S.A. 2015 Supp. 21-5506, and amendments thereto, if the offender is 18 years of age or older;

(F) aggravated criminal sodomy, as defined in subsection (b)(1) or (b)(2) of K.S.A. 2015 Supp. 21-5504, and amendments thereto, if the offender is 18 years of age or older;

(G)  commercial sexual exploitation of a child, as defined in K.S.A. 2015 Supp. 21-6422, and amendments thereto, if the offender is 18 years of age or older and the victim is less than 14 years of age;

(H) sexual exploitation of a child, as defined in subsection (a)(1) or (a)(4) of K.S.A. 2015 Supp. 21-5510, and amendments thereto, if the offender is 18 years of age or older and the child is less than 14 years of age; or

(I) capital murder, as defined in K.S.A. 2015 Supp. 21-5401, and amendments thereto.

(d) (1) An attempt to commit a felony which prescribes a sentence on the drug grid shall reduce the prison term prescribed in the drug grid block for an underlying or completed crime by six months.

(2) The provisions of this subsection shall not apply to a violation of attempting to commit a violation of K.S.A. 2015 Supp. 21-5703, and amendments thereto.

(e) An attempt to commit a class A person misdemeanor is a class B person misdemeanor. An attempt to commit a class A nonperson misdemeanor is a class B nonperson misdemeanor.

(f) An attempt to commit a class B or C misdemeanor is a class C misdemeanor.

History: L. 2010, ch. 136, § 33; L. 2011, ch. 30, § 14; L. 2013, ch. 120, § 11; L. 2014, ch. 114, § 1; July 1.



21-5302 Conspiracy.

21-5302. Conspiracy. (a) A conspiracy is an agreement with another person to commit a crime or to assist in committing a crime. No person may be convicted of a conspiracy unless an overt act in furtherance of such conspiracy is alleged and proved to have been committed by such person or by a co-conspirator.

(b) It is immaterial to the criminal liability of a person charged with conspiracy that any other person with whom the defendant conspired lacked the actual intent to commit the underlying crime provided that the defendant believed the other person did have the actual intent to commit the underlying crime.

(c) It shall be a defense to a charge of conspiracy that the accused voluntarily and in good faith withdrew from the conspiracy, and communicated the fact of such withdrawal to one or more of the accused person's co-conspirators, before any overt act in furtherance of the conspiracy was committed by the accused or by a co-conspirator.

(d) (1) Conspiracy to commit an off-grid felony shall be ranked at nondrug severity level 2. Conspiracy to commit any other nondrug felony shall be ranked on the nondrug scale at two severity levels below the appropriate level for the underlying or completed crime. The lowest severity level for conspiracy to commit a nondrug felony shall be a severity level 10.

(2) The provisions of this subsection shall not apply to a violation of conspiracy to commit the crime of:

(A) Aggravated human trafficking, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5426, and amendments thereto, if the offender is 18 years of age or older and the victim is less than 14 years of age;

(B) terrorism, as defined in K.S.A. 2015 Supp. 21-5421, and amendments thereto;

(C) illegal use of weapons of mass destruction, as defined in K.S.A. 2015 Supp. 21-5422, and amendments thereto;

(D) rape, as defined in subsection (a)(3) of K.S.A. 2015 Supp. 21-5503, and amendments thereto, if the offender is 18 years of age or older;

(E) aggravated indecent liberties with a child, as defined in subsection (b)(3) of K.S.A. 2015 Supp. 21-5506, and amendments thereto, if the offender is 18 years of age or older;

(F) aggravated criminal sodomy, as defined in subsection (b)(1) or (b)(2) of K.S.A. 2015 Supp. 21-5504, and amendments thereto, if the offender is 18 years of age or older;

(G)  commercial sexual exploitation of a child, as defined in K.S.A. 2015 Supp. 21-6422, and amendments thereto, if the offender is 18 years of age or older and the victim is less than 14 years of age;

(H) sexual exploitation of a child, as defined in subsection (a)(1) or (a)(4) of K.S.A. 2015 Supp. 21-5510, and amendments thereto, if the offender is 18 years of age or older and the child is less than 14 years of age; or

(I) violations of the Kansas racketeer influenced and corrupt organization act, as described in K.S.A. 2015 Supp. 21-6329, and amendments thereto.

(e) Conspiracy to commit a felony which prescribes a sentence on the drug grid shall reduce the prison term prescribed in the drug grid block for an underlying or completed crime by six months.

(f) A conspiracy to commit a misdemeanor is a class C misdemeanor.

History: L. 2010, ch. 136, § 34; L. 2011, ch. 30, § 15; L. 2012, ch. 150, § 3; L. 2013, ch. 78, § 6; L. 2013, ch. 133, § 4; July 1.

Section was also amended by L. 2013, ch. 120, § 12, but that version was repealed by L. 2013, ch. 133, § 37.



21-5303 Criminal solicitation.

21-5303. Criminal solicitation. (a) Criminal solicitation is commanding, encouraging or requesting another person to commit a felony, attempt to commit a felony or aid and abet in the commission or attempted commission of a felony for the purpose of promoting or facilitating the felony.

(b) It is immaterial under subsection (a) that the actor fails to communicate with the person solicited to commit a felony if the person's conduct was designed to effect a communication.

(c) It is an affirmative defense that the actor, after soliciting another person to commit a felony, persuaded that person not to do so or otherwise prevented the commission of the felony, under circumstances manifesting a complete and voluntary renunciation of the actor's criminal purposes.

(d) (1) Criminal solicitation to commit an off-grid felony shall be ranked at nondrug severity level 3. Criminal solicitation to commit any other nondrug felony shall be ranked on the nondrug scale at three severity levels below the appropriate level for the underlying or completed crime. The lowest severity level for criminal solicitation to commit a nondrug felony shall be a severity level 10.

(2) The provisions of this subsection shall not apply to a violation of criminal solicitation to commit the crime of:

(A) Aggravated human trafficking, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5426, and amendments thereto, if the offender is 18 years of age or older and the victim is less than 14 years of age;

(B) terrorism, as defined in K.S.A. 2015 Supp. 21-5421, and amendments thereto;

(C) illegal use of weapons of mass destruction, as defined in K.S.A. 2015 Supp. 21-5422, and amendments thereto;

(D) rape, as defined in subsection (a)(3) of K.S.A. 2015 Supp. 21-5503, and amendments thereto, if the offender is 18 years of age or older;

(E) aggravated indecent liberties with a child, as defined in subsection (b)(3) of K.S.A. 2015 Supp. 21-5506, and amendments thereto, if the offender is 18 years of age or older;

(F) aggravated criminal sodomy, as defined in subsection (b)(1) or (b)(2) of K.S.A. 2015 Supp. 21-5504, and amendments thereto, if the offender is 18 years of age or older;

(G)  commercial sexual exploitation of a child, as defined in K.S.A. 2015 Supp. 21-6422, and amendments thereto, if the offender is 18 years of age or older and the victim is less than 14 years of age; or

(H) sexual exploitation of a child, as defined in subsection (a)(1) or (a)(4) of K.S.A. 2015 Supp. 21-5510, and amendments thereto, if the offender is 18 years of age or older and the child is less than 14 years of age.

(e) Criminal solicitation to commit a felony which prescribes a sentence on the drug grid shall reduce the prison term prescribed in the drug grid block for an underlying or completed crime by six months.

History: L. 2010, ch. 136, § 35; L. 2011, ch. 30, § 16; L. 2013, ch. 120, § 13; July 1.






Article 54 CRIMES AGAINST PERSONS

21-5401 Capital murder.

21-5401. Capital murder. (a) Capital murder is the:

(1) Intentional and premeditated killing of any person in the commission of kidnapping, as defined in subsection (a) of K.S.A. 2015 Supp. 21-5408, and amendments thereto, or aggravated kidnapping, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5408, and amendments thereto, when the kidnapping or aggravated kidnapping was committed with the intent to hold such person for ransom;

(2) intentional and premeditated killing of any person pursuant to a contract or agreement to kill such person or being a party to the contract or agreement pursuant to which such person is killed;

(3) intentional and premeditated killing of any person by an inmate or prisoner confined in a state correctional institution, community correctional institution or jail or while in the custody of an officer or employee of a state correctional institution, community correctional institution or jail;

(4) intentional and premeditated killing of the victim of one of the following crimes in the commission of, or subsequent to, such crime: Rape, as defined in K.S.A. 2015 Supp. 21-5503, and amendments thereto, criminal sodomy, as defined in subsections (a)(3) or (a)(4) of K.S.A. 2015 Supp. 21-5504, and amendments thereto, or aggravated criminal sodomy, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5504, and amendments thereto, or any attempt thereof, as defined in K.S.A. 2015 Supp. 21-5301, and amendments thereto;

(5) intentional and premeditated killing of a law enforcement officer;

(6) intentional and premeditated killing of more than one person as a part of the same act or transaction or in two or more acts or transactions connected together or constituting parts of a common scheme or course of conduct; or

(7) intentional and premeditated killing of a child under the age of 14 in the commission of kidnapping, as defined in subsection (a) of K.S.A. 2015 Supp. 21-5408, and amendments thereto, or aggravated kidnapping, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5408, and amendments thereto, when the kidnapping or aggravated kidnapping was committed with intent to commit a sex offense upon or with the child or with intent that the child commit or submit to a sex offense.

(b) For purposes of this section, "sex offense" means rape, as defined in K.S.A. 2015 Supp. 21-5503, and amendments thereto, aggravated indecent liberties with a child, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5506, and amendments thereto, aggravated criminal sodomy, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5504, and amendments thereto, selling sexual relations, as defined in K.S.A. 2015 Supp. 21-6419, and amendments thereto, promoting the sale of sexual relations, as defined in K.S.A. 2015 Supp. 21-6420, and amendments thereto, commercial sexual exploitation of a child, as defined in K.S.A. 2015 Supp. 21-6422, and amendments thereto, or sexual exploitation of a child, as defined in K.S.A. 2015 Supp. 21-5510, and amendments thereto.

(c) Capital murder or attempt to commit capital murder is an off-grid person felony.

(d) The provisions of subsection (c) of K.S.A. 2015 Supp. 21-5301, and amendments thereto, shall not apply to a violation of attempting to commit the crime of capital murder pursuant to this section.

History: L. 2010, ch. 136, § 36; L. 2013, ch. 120, § 14; L. 2014, ch. 114, § 2; July 1.



21-5402 Murder in the first degree.

21-5402. Murder in the first degree. (a) Murder in the first degree is the killing of a human being committed:

(1) Intentionally, and with premeditation; or

(2) in the commission of, attempt to commit, or flight from any inherently dangerous felony.

(b) Murder in the first degree is an off-grid person felony.

(c) As used in this section, an "inherently dangerous felony" means:

(1) Any of the following felonies, whether such felony is so distinct from the homicide alleged to be a violation of subsection (a)(2) as not to be an ingredient of the homicide alleged to be a violation of subsection (a)(2):

(A) Kidnapping, as defined in subsection (a) of K.S.A. 2015 Supp. 21-5408, and amendments thereto;

(B) aggravated kidnapping, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5408, and amendments thereto;

(C) robbery, as defined in subsection (a) of K.S.A. 2015 Supp. 21-5420, and amendments thereto;

(D) aggravated robbery, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5420, and amendments thereto;

(E) rape, as defined in K.S.A. 2015 Supp. 21-5503, and amendments thereto;

(F) aggravated criminal sodomy, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5504, and amendments thereto;

(G) abuse of a child, as defined in K.S.A. 2015 Supp. 21-5602, and amendments thereto;

(H) felony theft of property, as defined in subsection (a)(1) or (a)(3) of K.S.A. 2015 Supp. 21-5801, and amendments thereto;

(I) burglary, as defined in subsection (a) of K.S.A. 2015 Supp. 21-5807, and amendments thereto;

(J) aggravated burglary, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5807, and amendments thereto;

(K) arson, as defined in subsection (a) of K.S.A. 2015 Supp. 21-5812, and amendments thereto;

(L) aggravated arson, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5812, and amendments thereto;

(M) treason, as defined in K.S.A. 2015 Supp. 21-5901, and amendments thereto;

(N) any felony offense as provided in K.S.A. 2015 Supp. 21-5703, 21-5705 or 21-5706, and amendments thereto;

(O) any felony offense as provided in subsection (a) or (b) of K.S.A. 2015 Supp. 21-6308, and amendments thereto;

(P) endangering the food supply, as defined in subsection (a) of K.S.A. 2015 Supp. 21-6317, and amendments thereto;

(Q) aggravated endangering the food supply, as defined in subsection (b) of K.S.A. 2015 Supp. 21-6317, and amendments thereto;

(R) fleeing or attempting to elude a police officer, as defined in subsection (b) of K.S.A. 8-1568, and amendments thereto;

(S) aggravated endangering a child, as defined in subsection (b)(1) of K.S.A. 2015 Supp. 21-5601, and amendments thereto;

(T) abandonment of a child, as defined in subsection (a) of K.S.A. 2015 Supp. 21-5605, and amendments thereto; or

(U) aggravated abandonment of a child, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5605, and amendments thereto; and

(2) any of the following felonies, only when such felony is so distinct from the homicide alleged to be a violation of subsection (a)(2) as to not be an ingredient of the homicide alleged to be a violation of subsection (a)(2):

(A) Murder in the first degree, as defined in subsection (a)(1);

(B) murder in the second degree, as defined in subsection (a)(1) of K.S.A. 2015 Supp. 21-5403, and amendments thereto;

(C) voluntary manslaughter, as defined in subsection (a)(1) of K.S.A. 2015 Supp. 21-5404, and amendments thereto;

(D) aggravated assault, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5412, and amendments thereto;

(E) aggravated assault of a law enforcement officer, as defined in subsection (d) of K.S.A. 2015 Supp. 21-5412, and amendments thereto;

(F) aggravated battery, as defined in subsection (b)(1) of K.S.A. 2015 Supp. 21-5413, and amendments thereto; or

(G) aggravated battery against a law enforcement officer, as defined in subsection (d) of K.S.A. 2015 Supp. 21-5413, and amendments thereto.

(d) Murder in the first degree as defined in subsection (a)(2) is an alternative method of proving murder in the first degree and is not a separate crime from murder in the first degree as defined in subsection (a)(1). The provisions of K.S.A. 2015 Supp. 21-5109, and amendments thereto, are not applicable to murder in the first degree as defined in subsection (a)(2). Murder in the first degree as defined in subsection (a)(2) is not a lesser included offense of murder in the first degree as defined in subsection (a)(1), and is not a lesser included offense of capital murder as defined in K.S.A. 2015 Supp. 21-5401, and amendments thereto. As set forth in subsection (b) of K.S.A. 2015 Supp. 21-5109, and amendments thereto, there are no lesser included offenses of murder in the first degree under subsection (a)(2).

(e) The amendments to this section by this act establish a procedural rule for the conduct of criminal prosecutions and shall be construed and applied retroactively to all cases currently pending.

History: L. 2010, ch. 136, § 37; L. 2012, ch. 150, § 4; L. 2013, ch. 96, § 2; July 1.



21-5403 Murder in the second degree.

21-5403. Murder in the second degree. (a) Murder in the second degree is the killing of a human being committed:

(1) Intentionally; or

(2) unintentionally but recklessly under circumstances manifesting extreme indifference to the value of human life.

(b) Murder in the second degree as defined in:

(1) Subsection (a)(1) is a severity level 1, person felony; and

(2) subsection (a)(2) is a severity level 2, person felony.

History: L. 2010, ch. 136, § 38; July 1, 2011.



21-5404 Voluntary manslaughter.

21-5404. Voluntary manslaughter. (a) Voluntary manslaughter is knowingly killing a human being committed:

(1) Upon a sudden quarrel or in the heat of passion; or

(2) upon an unreasonable but honest belief that circumstances existed that justified use of deadly force under K.S.A. 2015 Supp. 21-5222, 21-5223 or 21-5225, and amendments thereto.

(b) Voluntary manslaughter is a severity level 3, person felony.

History: L. 2010, ch. 136, § 39; L. 2011, ch. 30, § 17; July 1.



21-5405 Involuntary manslaughter.

21-5405. Involuntary manslaughter. (a) Involuntary manslaughter is the killing of a human being committed:

(1) Recklessly;

(2) in the commission of, or attempt to commit, or flight from any felony, other than an inherently dangerous felony as defined in K.S.A. 2015 Supp. 21-5402, and amendments thereto, that is enacted for the protection of human life or safety or a misdemeanor that is enacted for the protection of human life or safety, including acts described in K.S.A. 8-1566 and subsection (a) of 8-1568, and amendments thereto, but excluding the acts described in K.S.A. 8-1567, and amendments thereto;

(3) in the commission of, or attempt to commit, or flight from an act described in K.S.A. 8-1567, and amendments thereto; or

(4) during the commission of a lawful act in an unlawful manner.

(b) Involuntary manslaughter as defined in:

(1) Subsection (a)(1), (a)(2) or (a)(4) is a severity level 5, person felony; and

(2) subsection (a)(3) is a severity level 4, person felony.

History: L. 2010, ch. 136, § 40; July 1, 2011.



21-5406 Vehicular homicide.

21-5406. Vehicular homicide. (a) Vehicular homicide is the killing of a human being committed by the operation of an automobile, airplane, motor boat or other motor vehicle in a manner which creates an unreasonable risk of injury to the person or property of another and which constitutes a material deviation from the standard of care which a reasonable person would observe under the same circumstances.

(b) Vehicular homicide is a class A person misdemeanor.

(c) As used in this section, "material deviation" means conduct amounting to more than simple or ordinary negligence but not amount to gross negligence.

History: L. 2010, ch. 136, § 41; July 1, 2011.



21-5407 Assisting suicide.

21-5407. Assisting suicide. (a) Assisting suicide is:

(1) Knowingly, by force or duress, causing another person to commit or attempt to commit suicide; or

(2) intentionally assisting another person to commit or to attempt to commit suicide by:

(A) Providing the physical means by which another person commits or attempts to commit suicide; or

(B) participating in a physical act by which another person commits or attempts to commit suicide.

(b) Assisting suicide as defined in:

(1) Subsection (a)(1) is a severity level 3, person felony; and

(2) subsection (a)(2) is a severity level 9, person felony.

History: L. 2010, ch. 136, § 42; July 1, 2011.



21-5408 Kidnapping; aggravated kidnapping.

21-5408. Kidnapping; aggravated kidnapping. (a) Kidnapping is the taking or confining of any person, accomplished by force, threat or deception, with the intent to hold such person:

(1) For ransom, or as a shield or hostage;

(2) to facilitate flight or the commission of any crime;

(3) to inflict bodily injury or to terrorize the victim or another; or

(4) to interfere with the performance of any governmental or political function.

(b) Aggravated kidnapping is kidnapping, as defined in subsection (a), when bodily harm is inflicted upon the person kidnapped.

(c) (1) Kidnapping is a severity level 3, person felony.

(2) Aggravated kidnapping is a severity level l, person felony.

History: L. 2010, ch. 136, § 43; July 1, 2011.



21-5409 Interference with parental custody; aggravated interference with parental custody.

21-5409. Interference with parental custody; aggravated interference with parental custody. (a) Interference with parental custody is taking or enticing away any child under the age of 16 years with the intent to detain or conceal such child from the child's parent, guardian or other person having the lawful charge of such child.

(b) Aggravated interference with parental custody is:

(1) Hiring someone to commit the crime of interference with parental custody, as defined in subsection (a); or

(2) the commission of interference with parental custody, as defined in subsection (a), by a person who:

(A) Has previously been convicted of the crime;

(B) commits the crime for hire;

(C) takes the child outside the state without the consent of either the person having custody or the court;

(D) after lawfully taking the child outside the state while exercising visitation rights or parenting time, refuses to return the child at the expiration of that time;

(E) at the expiration of the exercise of any visitation rights or parenting time outside the state, refuses to return or impedes the return of the child; or

(F) detains or conceals the child in an unknown place, whether inside or outside the state.

(c) (1) Interference with parental custody is a:

(A) Severity level 10, person felony, except as provided in subsection (c)(1)(B); and

(B) class A person misdemeanor, if the defendant is a parent entitled to joint custody of the child either on the basis of a court order or by virtue of the absence of a court order.

(2) Aggravated interference with parental custody is a severity level 7, person felony.

(d) It is not a defense to a prosecution under subsection (a) that the defendant is a parent entitled to joint custody of the child either on the basis of a court order or by virtue of the absence of a court order.

History: L. 2010, ch. 136, § 44; July 1, 2011.



21-5410 Interference with custody of a committed person.

21-5410. Interference with custody of a committed person. (a) Interference with custody of a committed person is knowingly taking or enticing any committed person away from the control of such person's lawful custodian without privilege to do so.

(b) Interference with custody of a committed person is a class A nonperson misdemeanor.

(c) As used in this section, "committed person" means any person committed other than by criminal process to any institution or other custodian by a court, officer or agency authorized by law to make such commitment.

History: L. 2010, ch. 136, § 45; July 1, 2011.



21-5411 Criminal restraint.

21-5411. Criminal restraint. (a) Criminal restraint is knowingly and without legal authority restraining another person so as to interfere substantially with such person's liberty.

(b) Criminal restraint is a class A person misdemeanor.

(c) This section shall not apply to acts done in the performance of duty by any law enforcement officer of the state of Kansas or any political subdivision thereof.

(d) Any merchant, or a merchant's agent or employee, who has probable cause to believe that a person has actual possession of and has wrongfully taken, or is about to wrongfully take merchandise from a mercantile establishment, may detain such person on the premises or in the immediate vicinity thereof, in a reasonable manner and for a reasonable period of time for the purpose of investigating the circumstances of such possession. Such reasonable detention shall not constitute an arrest nor criminal restraint.

History: L. 2010, ch. 136, § 46; July 1, 2011.



21-5412 Assault; aggravated assault; assault of a law enforcement officer; aggravated assault of a law enforcement officer.

21-5412. Assault; aggravated assault; assault of a law enforcement officer; aggravated assault of a law enforcement officer. (a) Assault is knowingly placing another person in reasonable apprehension of immediate bodily harm;

(b) Aggravated assault is assault, as defined in subsection (a), committed:

(1) With a deadly weapon;

(2) while disguised in any manner designed to conceal identity; or

(3) with intent to commit any felony.

(c) Assault of a law enforcement officer is assault, as defined in subsection (a), committed against:

(1) A uniformed or properly identified state, county or city law enforcement officer while such officer is engaged in the performance of such officer's duty; or

(2) a uniformed or properly identified university or campus police officer while such officer is engaged in the performance of such officer's duty.

(d) Aggravated assault of a law enforcement officer is assault of a law enforcement officer, as defined in subsection (c), committed:

(1) With a deadly weapon;

(2) while disguised in any manner designed to conceal identity; or

(3) with intent to commit any felony.

(e) (1) Assault is a class C person misdemeanor.

(2) Aggravated assault is a severity level 7, person felony.

(3) Assault of a law enforcement officer is a class A person misdemeanor.

(4) Aggravated assault of a law enforcement officer is a severity level 6, person felony. A person convicted of aggravated assault of a law enforcement officer shall be subject to the provisions of subsection (g) of K.S.A. 2015 Supp. 21-6804, and amendments thereto.

History: L. 2010, ch. 136, § 47; L. 2011, ch. 30, § 18; July 1.



21-5413 Battery; aggravated battery; battery against certain persons; aggravated battery against certain persons.

21-5413. Battery; aggravated battery; battery against certain persons; aggravated battery against certain persons. (a) Battery is:

(1) Knowingly or recklessly causing bodily harm to another person; or

(2) knowingly causing physical contact with another person when done in a rude, insulting or angry manner.

(b) Aggravated battery is:

(1) (A) Knowingly causing great bodily harm to another person or disfigurement of another person;

(B) knowingly causing bodily harm to another person with a deadly weapon, or in any manner whereby great bodily harm, disfigurement or death can be inflicted; or

(C) knowingly causing physical contact with another person when done in a rude, insulting or angry manner with a deadly weapon, or in any manner whereby great bodily harm, disfigurement or death can be inflicted;

(2) (A) recklessly causing great bodily harm to another person or disfigurement of another person; or

(B) recklessly causing bodily harm to another person with a deadly weapon, or in any manner whereby great bodily harm, disfigurement or death can be inflicted; or

(3) (A) committing an act described in K.S.A. 8-1567, and amendments thereto, when great bodily harm to another person or disfigurement of another person results from such act; or

(B) committing an act described in K.S.A. 8-1567, and amendments thereto, when bodily harm to another person results from such act under circumstances whereby great bodily harm, disfigurement or death can result from such act.

(c) Battery against a law enforcement officer is:

(1) Battery, as defined in subsection (a)(2), committed against a:

(A) Uniformed or properly identified university or campus police officer while such officer is engaged in the performance of such officer's duty;

(B) uniformed or properly identified state, county or city law enforcement officer, other than a state correctional officer or employee, a city or county correctional officer or employee or a juvenile detention facility officer, or employee, while such officer is engaged in the performance of such officer's duty;

(C) judge, while such judge is engaged in the performance of such judge's duty;

(D) attorney, while such attorney is engaged in the performance of such attorney's duty; or

(E) community corrections officer or court services officer, while such officer is engaged in the performance of such officer's duty;

(2) battery, as defined in subsection (a)(1), committed against a:

(A) Uniformed or properly identified university or campus police officer while such officer is engaged in the performance of such officer's duty; or

(B) uniformed or properly identified state, county or city law enforcement officer, other than a state correctional officer or employee, a city or county correctional officer or employee or a juvenile detention facility officer, or employee, while such officer is engaged in the performance of such officer's duty;

(C) judge, while such judge is engaged in the performance of such judge's duty;

(D) attorney, while such attorney is engaged in the performance of such attorney's duty; or

(E) community corrections officer or court services officer, while such officer is engaged in the performance of such officer's duty; or

(3) battery, as defined in subsection (a) committed against a:

(A) State correctional officer or employee by a person in custody of the secretary of corrections, while such officer or employee is engaged in the performance of such officer's or employee's duty;

(B) state correctional officer or employee by a person confined in such juvenile correctional facility, while such officer or employee is engaged in the performance of such officer's or employee's duty;

(C) juvenile detention facility officer or employee by a person confined in such juvenile detention facility, while such officer or employee is engaged in the performance of such officer's or employee's duty; or

(D) city or county correctional officer or employee by a person confined in a city holding facility or county jail facility, while such officer or employee is engaged in the performance of such officer's or employee's duty.

(d) Aggravated battery against a law enforcement officer is:

(1) An aggravated battery, as defined in subsection (b)(1)(A) committed against a:

(A) Uniformed or properly identified state, county or city law enforcement officer while the officer is engaged in the performance of the officer's duty;

(B) uniformed or properly identified university or campus police officer while such officer is engaged in the performance of such officer's duty;

(C) judge, while such judge is engaged in the performance of such judge's duty;

(D) attorney, while such attorney is engaged in the performance of such attorney's duty; or

(E) community corrections officer or court services officer, while such officer is engaged in the performance of such officer's duty;

(2) an aggravated battery, as defined in subsection (b)(1)(B) or (b)(1)(C), committed against a:

(A) Uniformed or properly identified state, county or city law enforcement officer while the officer is engaged in the performance of the officer's duty;

(B) uniformed or properly identified university or campus police officer while such officer is engaged in the performance of such officer's duty;

(C) judge, while such judge is engaged in the performance of such judge's duty;

(D) attorney, while such attorney is engaged in the performance of such attorney's duty; or

(E) community corrections officer or court services officer, while such officer is engaged in the performance of such officer's duty; or

(3) knowingly causing, with a motor vehicle, bodily harm to a:

(A) Uniformed or properly identified state, county or city law enforcement officer while the officer is engaged in the performance of the officer's duty; or

(B) uniformed or properly identified university or campus police officer while such officer is engaged in the performance of such officer's duty.

(e) Battery against a school employee is a battery, as defined in subsection (a), committed against a school employee in or on any school property or grounds upon which is located a building or structure used by a unified school district or an accredited nonpublic school for student instruction or attendance or extracurricular activities of pupils enrolled in kindergarten or any of the grades one through 12 or at any regularly scheduled school sponsored activity or event, while such employee is engaged in the performance of such employee's duty.

(f) Battery against a mental health employee is a battery, as defined in subsection (a), committed against a mental health employee by a person in the custody of the secretary for aging and disability services, while such employee is engaged in the performance of such employee's duty.

(g) (1) Battery is a class B person misdemeanor.

(2) Aggravated battery as defined in:

(A) Subsection (b)(1)(A) is a severity level 4, person felony;

(B) subsection (b)(1)(B) or (b)(1)(C) is a severity level 7, person felony;

(C) subsection (b)(2)(A) or (b)(3)(A) is a severity level 5, person felony; and

(D) subsection (b)(2)(B) or (b)(3)(B) is a severity level 8, person felony.

(3) Battery against a law enforcement officer as defined in:

(A) Subsection (c)(1) is a class A person misdemeanor;

(B) subsection (c)(2) is a severity level 7, person felony; and

(C) subsection (c)(3) is a severity level 5, person felony.

(4) Aggravated battery against a law enforcement officer as defined in:

(A) Subsection (d)(1) or (d)(3) is a severity level 3, person felony; and

(B) subsection (d)(2) is a severity level 4, person felony.

(5) Battery against a school employee is a class A person misdemeanor.

(6) Battery against a mental health employee is a severity level 7, person felony.

(h) As used in this section:

(1) "Correctional institution" means any institution or facility under the supervision and control of the secretary of corrections;

(2) "state correctional officer or employee" means any officer or employee of the Kansas department of corrections or any independent contractor, or any employee of such contractor, whose duties include working at a correctional institution;

(3) "juvenile detention facility officer or employee" means any officer or employee of a juvenile detention facility as defined in K.S.A. 2015 Supp. 38-2302, and amendments thereto;

(4) "city or county correctional officer or employee" means any correctional officer or employee of the city or county or any independent contractor, or any employee of such contractor, whose duties include working at a city holding facility or county jail facility;

(5) "school employee" means any employee of a unified school district or an accredited nonpublic school for student instruction or attendance or extracurricular activities of pupils enrolled in kindergarten or any of the grades one through 12;

(6) "mental health employee" means: (A) An employee of the Kansas department for aging and disability services working at Larned state hospital, Osawatomie state hospital, Kansas neurological institute and Parsons state hospital and training center and the treatment staff as defined in K.S.A. 59-29a02, and amendments thereto; and (B) contractors and employees of contractors under contract to provide services to the Kansas department for aging and disability services working at any such institution or facility;

(7) "judge" means a duly elected or appointed justice of the supreme court, judge of the court of appeals, judge of any district court of Kansas, district magistrate judge or municipal court judge;

(8) "attorney" means a: (A) County attorney, assistant county attorney, special assistant county attorney, district attorney, assistant district attorney, special assistant district attorney, attorney general, assistant attorney general or special assistant attorney general; and (B) public defender, assistant public defender, contract counsel for the state board of indigents' defense services or an attorney who is appointed by the court to perform services for an indigent person as provided by article 45 of chapter 22 of the Kansas Statutes Annotated, and amendments thereto;

(9) "community corrections officer" means an employee of a community correctional services program responsible for supervision of adults or juveniles as assigned by the court to community corrections supervision and any other employee of a community correctional services program that provides enhanced supervision of offenders such as house arrest and surveillance programs; and

(10) "court services officer" means an employee of the Kansas judicial branch or local judicial district responsible for supervising, monitoring or writing reports relating to adults or juveniles as assigned by the court, or performing related duties as assigned by the court.

History: L. 2010, ch. 136, § 48; L. 2011, ch. 30, § 19; L. 2013, ch. 122, § 8; L. 2014, ch. 115, § 20; L. 2015, ch. 90, § 1; July 1.



21-5414 Domestic battery.

21-5414. Domestic battery. (a) Domestic battery is:

(1) Knowingly or recklessly causing bodily harm by a family or household member against a family or household member; or

(2) knowingly causing physical contact with a family or household member by a family or household member when done in a rude, insulting or angry manner.

(b) Domestic battery is:

(1) Except as provided in subsection (b)(2) or (b)(3), a class B person misdemeanor and the offender shall be sentenced to not less than 48 consecutive hours nor more than six months' imprisonment and fined not less than $200, nor more than $500 or in the court's discretion the court may enter an order which requires the offender to undergo a domestic violence offender assessment conducted by a certified batterer intervention program and follow all recommendations made by such program;

(2) except as provided in subsection (b)(3), a class A person misdemeanor, if, within five years immediately preceding commission of the crime, an offender is convicted of domestic battery a second time and the offender shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined not less than $500 nor more than $1,000. The five days imprisonment mandated by this paragraph may be served in a work release program only after such offender has served 48 consecutive hours imprisonment, provided such work release program requires such offender to return to confinement at the end of each day in the work release program. The offender shall serve at least five consecutive days imprisonment before the offender is granted probation, suspension or reduction of sentence or parole or is otherwise released. As a condition of any grant of probation, suspension of sentence or parole or of any other release, the offender shall be required to undergo a domestic violence offender assessment conducted by a certified batterer intervention program and follow all recommendations made by such program, unless otherwise ordered by the court or department of corrections; and

(3) a person felony, if, within five years immediately preceding commission of the crime, an offender is convicted of domestic battery a third or subsequent time, and the offender shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined not less than $1,000 nor more than $7,500. The offender convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the offender has served at least 90 days imprisonment. As a condition of any grant of probation, suspension of sentence or parole or of any other release, the offender shall be required to undergo a domestic violence offender assessment conducted by a certified batterer intervention program and follow all recommendations made by such program, unless otherwise ordered by the court or department of corrections. If the offender does not undergo a domestic violence offender assessment conducted by a certified batterer intervention program and follow all recommendations made by such program, the offender shall serve not less than 180 days nor more than one year's imprisonment. The 90 days imprisonment mandated by this paragraph may be served in a work release program only after such offender has served 48 consecutive hours imprisonment, provided such work release program requires such offender to return to confinement at the end of each day in the work release program.

(c) As used in this section:

(1) "Family or household member" means persons 18 years of age or older who are spouses, former spouses, parents or stepparents and children or stepchildren, and persons who are presently residing together or who have resided together in the past, and persons who have a child in common regardless of whether they have been married or who have lived together at any time. "Family or household member" also includes a man and woman if the woman is pregnant and the man is alleged to be the father, regardless of whether they have been married or have lived together at any time; and

(2) for the purpose of determining whether a conviction is a first, second, third or subsequent conviction in sentencing under this section:

(A) "Conviction" includes being convicted of a violation of K.S.A. 21-3412a, prior to its repeal, this section or entering into a diversion or deferred judgment agreement in lieu of further criminal proceedings on a complaint alleging a violation of this section;

(B) "conviction" includes being convicted of a violation of a law of another state, or an ordinance of any city, or resolution of any county, which prohibits the acts that this section prohibits or entering into a diversion or deferred judgment agreement in lieu of further criminal proceedings in a case alleging a violation of such law, ordinance or resolution;

(C) only convictions occurring in the immediately preceding five years including prior to July 1, 2001, shall be taken into account, but the court may consider other prior convictions in determining the sentence to be imposed within the limits provided for a first, second, third or subsequent offender, whichever is applicable; and

(D) it is irrelevant whether an offense occurred before or after conviction for a previous offense.

(d) A person may enter into a diversion agreement in lieu of further criminal proceedings for a violation of this section or an ordinance of any city or resolution of any county which prohibits the acts that this section prohibits only twice during any five-year period.

History: L. 2010, ch.136, § 49; L. 2011, ch. 30, § 20; L. 2012, ch. 162, § 15; May 31.



21-5415 Criminal threat; aggravated criminal threat.

21-5415. Criminal threat; aggravated criminal threat. (a) A criminal threat is any threat to:

(1) Commit violence communicated with intent to place another in fear, or to cause the evacuation, lock down or disruption in regular, ongoing activities of any building, place of assembly or facility of transportation, or in reckless disregard of the risk of causing such fear or evacuation, lock down or disruption in regular, ongoing activities;

(2) adulterate or contaminate any food, raw agricultural commodity, beverage, drug, animal feed, plant or public water supply; or

(3) expose any animal in this state to any contagious or infectious disease.

(b) Aggravated criminal threat is the commission of a criminal threat, as defined in subsection (a), when a public, commercial or industrial building, place of assembly or facility of transportation is evacuated, locked down or disrupted as to regular, ongoing activities as a result of the threat.

(c) (1) A criminal threat is a severity level 9, person felony.

(2) Aggravated criminal threat is a severity level 5, person felony.

(d) As used in this section, "threat" includes any statement that one has committed any action described by subsection (a).

History: L. 2010, ch. 136, § 50; July 1, 2011.



21-5416 Mistreatment of a confined person.

21-5416. Mistreatment of a confined person. (a) Mistreatment of a confined person is knowingly abusing, neglecting or ill-treating any person, who is detained or confined by any law enforcement officer or by any person in charge of or employed by the owner or operator of any correctional institution.

(b) Mistreatment of a confined person is a class A person misdemeanor.

History: L. 2010, ch. 136, § 51; July 1, 2011.



21-5417 Mistreatment of a dependent adult; mistreatment of an elder person.

21-5417. Mistreatment of a dependent adult; mistreatment of an elder person. (a) Mistreatment of a dependent adult is knowingly committing one or more of the following acts:

(1) Infliction of physical injury, unreasonable confinement or unreasonable punishment upon a dependent adult;

(2) taking the personal property or financial resources of a dependent adult for the benefit of the defendant or another person by taking control, title, use or management of the personal property or financial resources of a dependent adult through:

(A) Undue influence, coercion, harassment, duress, deception, false representation, false pretense or without adequate consideration to such dependent adult;

(B) a violation of the Kansas power of attorney act, K.S.A. 58-650 et seq., and amendments thereto; or

(C) a violation of the Kansas uniform trust code, K.S.A. 58a-101 et seq., and amendments thereto; or

(3) omission or deprivation of treatment, goods or services that are necessary to maintain physical or mental health of such dependent adult.

(b) Mistreatment of an elder person is knowingly committing one or more of the following acts:

(1) Taking the personal property or financial resources of an elder person for the benefit of the defendant or another person by taking control, title, use or management of the personal property or financial resources of an elder person through:

(A) Undue influence, coercion, harassment, duress, deception, false representation, false pretense or without adequate consideration to such elder person;

(B) a violation of the Kansas power of attorney act, K.S.A. 58-650 et seq., and amendments thereto; or

(C) a violation of the Kansas uniform trust code, K.S.A. 58a-101 et seq., and amendments thereto; or

(2) omission or deprivation of treatment, goods or services that are necessary to maintain physical or mental health of such elder person.

(c) Mistreatment of a dependent adult as defined in:

(1) Subsection (a)(1) is a severity level 5, person felony;

(2) subsection (a)(2) if the aggregate amount of the value of the personal property or financial resources is:

(A) $1,000,000 or more is a severity level 2, person felony;

(B) at least $250,000 but less than $1,000,000 is a severity level 3, person felony;

(C) at least $100,000 but less than $250,000 is a severity level 4, person felony;

(D) at least $25,000 but less than $100,000 is a severity level 5, person felony;

(E) at least $1,000 but less than $25,000 is a severity level 7, person felony;

(F) less than $1,000 is a class A person misdemeanor, except as provided in subsection (c)(2)(G); and

(G) less than $1,000 and committed by a person who has, within five years immediately preceding commission of the crime, been convicted of mistreatment of a dependent adult two or more times is a severity level 7, person felony; and

(3) subsection (a)(3) is a severity level 8, person felony.

(d) Mistreatment of an elder person as defined in:

(1) Subsection (b)(1) if the aggregate amount of the value of the personal property or financial resources is:

(A) $1,000,000 or more is a severity level 2, person felony;

(B) at least $250,000 but less than $1,000,000 is a severity level 3, person felony;

(C) at least $100,000 but less than $250,000 is a severity level 4, person felony;

(D) at least $25,000 but less than $100,000 is a severity level 5, person felony;

(E) at least $5,000 but less than $25,000 is a severity level 7, person felony;

(F) less than $5,000 is a class A person misdemeanor, except as provided in subsection (d)(1)(G); and

(G) less than $5,000 and committed by a person who has, within five years immediately preceding commission of the crime, been convicted of mistreatment of an elder person two or more times is a severity level 7, person felony; and

(2) subsection (b)(2) is a severity level 8, person felony.

(e) It shall be an affirmative defense to any prosecution for mistreatment of a dependent adult or mistreatment of an elder person as described in subsections (a)(2) and (b)(1) that:

(1) The personal property or financial resources were given as a gift consistent with a pattern of gift giving to the person that existed before the dependent adult or elder person became vulnerable;

(2) the personal property or financial resources were given as a gift consistent with a pattern of gift giving to a class of individuals that existed before the dependent adult or elder person became vulnerable;

(3) the personal property or financial resources were conferred as a gift by the dependent adult or elder person to the benefit of a person or class of persons, and such gift was reasonable under the circumstances; or

(4) a court approved the transaction before the transaction occurred.

(f) No dependent adult or elder person is considered to be mistreated under subsection (a)(1), (a)(3) or (b)(2) for the sole reason that such dependent adult or elder person relies upon or is being furnished treatment by spiritual means through prayer in lieu of medical treatment in accordance with the tenets and practices of a recognized church or religious denomination of which such dependent adult or elder person is a member or adherent.

(g) As used in this section:

(1) "Adequate consideration" means the personal property or financial resources were given to the person as payment for bona fide goods or services provided by such person and the payment was at a rate customary for similar goods or services in the community that the dependent adult or elder person resided in at the time of the transaction.

(2) "Dependent adult" means an individual 18 years of age or older who is unable to protect the individual's own interest. Such term shall include, but is not limited to, any:

(A) Resident of an adult care home including, but not limited to, those facilities defined by K.S.A. 39-923, and amendments thereto;

(B) adult cared for in a private residence;

(C) individual kept, cared for, treated, boarded, confined or otherwise accommodated in a medical care facility;

(D) individual with intellectual disability or a developmental disability receiving services through a community facility for people with intellectual disability or residential facility licensed under K.S.A. 75-3307b, and amendments thereto;

(E) individual with a developmental disability receiving services provided by a community service provider as provided in the developmental disability reform act; or

(F) individual kept, cared for, treated, boarded, confined or otherwise accommodated in a state psychiatric hospital or state institution for people with intellectual disability.

(3) "Elder person" means a person 70 years of age or older.

(h) An offender who violates the provisions of this section may also be prosecuted for, convicted of, and punished for any other offense in article 54, 55, 56 or 58 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6418, and amendments thereto.

History: L. 2010, ch. 136, § 52; L. 2011, ch. 91, § 33; L. 2012, ch. 91, § 15; L. 2014, ch. 90, § 1; L. 2014, ch. 139, § 1; July 1.

Section was also amended by L. 2011, ch. 30, § 21, but that version was repealed by L. 2011, ch. 91, § 41.



21-5418 Hazing.

21-5418. Hazing. (a) Hazing is recklessly coercing, demanding or encouraging another person to perform, as a condition of membership in a social or fraternal organization, any act which could reasonably be expected to result in great bodily harm, disfigurement or death or which is done in a manner whereby great bodily harm, disfigurement or death could be inflicted.

(b) Hazing is a class B nonperson misdemeanor.

History: L. 2010, ch. 136, § 53; L. 2011, ch. 30, § 22; July 1.



21-5419 Application of certain crimes to an unborn child.

21-5419. Application of certain crimes to an unborn child. (a) As used in this section:

(1) "Abortion" means an abortion as defined by K.S.A. 65-6701, and amendments thereto; and

(2) "unborn child" means a living individual organism of the species homo sapiens, in utero, at any stage of gestation from fertilization to birth.

(b) This section shall not apply to:

(1) Any act committed by the mother of the unborn child;

(2) any medical procedure, including abortion, performed by a physician or other licensed medical professional at the request of the pregnant woman or her legal guardian; or

(3) the lawful dispensation or administration of lawfully prescribed medication.

(c) As used in K.S.A. 2015 Supp. 21-5401, 21-5402, 21-5403, 21-5404, 21-5405, 21-5406 and subsections (a) and (b) of 21-5413, and amendments thereto, "person" and "human being" also mean an unborn child.

(d) This section shall be known as Alexa's law.

History: L. 2010, ch. 136, § 54; July 1, 2011.



21-5420 Robbery; aggravated robbery.

21-5420. Robbery; aggravated robbery. (a) Robbery is knowingly taking property from the person or presence of another by force or by threat of bodily harm to any person.

(b) Aggravated robbery is robbery, as defined in subsection (a), when committed by a person who:

(1) Is armed with a dangerous weapon; or

(2) inflicts bodily harm upon any person in the course of such robbery.

(c) (1) Robbery is a severity level 5, person felony.

(2) Aggravated robbery is a severity level 3, person felony.

History: L. 2010, ch. 136, § 55; July 1, 2011.



21-5421 Terrorism.

21-5421. Terrorism. (a) Terrorism is the commission of, the attempt to commit, the conspiracy to commit, or the criminal solicitation to commit any felony with the intent to:

(1) Intimidate or coerce the civilian population;

(2) influence government policy by intimidation or coercion; or

(3) affect the operation of any unit of government.

(b) Terrorism or attempt, conspiracy or criminal solicitation to commit terrorism is an off-grid person felony.

(c) The provisions of subsection (c) of K.S.A. 2015 Supp. 21-5301, and amendments thereto, shall not apply to a violation of attempting to commit the crime of terrorism pursuant to this section. The provisions of subsection (c) of K.S.A. 2015 Supp. 21-5302, and amendments thereto, shall not apply to a violation of conspiracy to commit the crime of terrorism pursuant to this section. The provisions of subsection (d) of K.S.A. 2015 Supp. 21-5303, and amendments thereto, shall not apply to a violation of criminal solicitation to commit the crime of terrorism pursuant to this section.

History: L. 2010, ch. 136, § 56; L. 2011, ch. 30, § 23; July 1.



21-5422 Illegal use of weapons of mass destruction.

21-5422. Illegal use of weapons of mass destruction. (a) The illegal use of weapons of mass destruction is:

(1) Knowingly and without lawful authority, developing, producing, stockpiling, transferring, acquiring, retaining or possessing any:

(A) Biological agent, toxin or delivery system for use as a weapon;

(B) chemical weapon; or

(C) nuclear materials or nuclear byproduct materials for use as a weapon;

(2) knowingly assisting a foreign state or any organization to do any such activities as specified in subsection (a)(1); or

(3) threatening to do any such activities as specified in subsection (a)(1) or (a)(2).

(b) Illegal use of weapons of mass destruction or attempt, conspiracy or criminal solicitation to commit illegal use of weapons of mass destruction is an off-grid person felony.

(c) The provisions of subsection (c) of K.S.A. 2015 Supp. 21-5301, and amendments thereto, shall not apply to a violation of attempting to commit the crime of illegal use of weapons of mass destruction pursuant to this section. The provisions of subsection (c) of K.S.A. 2015 Supp. 21-5302, and amendments thereto, shall not apply to a violation of conspiracy to commit the crime of illegal use of weapons of mass destruction pursuant to this section. The provisions of subsection (d) of K.S.A. 2015 Supp. 21-5303, and amendments thereto, shall not apply to a violation of criminal solicitation to commit the crime of illegal use of weapons of mass destruction pursuant to this section.

(d) The following shall not be prohibited under the provisions of this section:

(1) Any peaceful purpose related to an industrial, agricultural, research, medical or pharmaceutical activity or other activity;

(2) any purpose directly related to protection against toxic chemicals and to protection against chemical weapons;

(3) any military purpose of the United States that is not connected with the use of a chemical weapon or that is not dependent on the use of the toxic or poisonous properties of the chemical weapon to cause death or other harm;

(4) any law enforcement purpose, including any domestic riot control purpose and including imposition of capital punishment; or

(5) any individual self-defense device, including those using a pepper spray or chemical mace.

(e) As used in this section:

(1) "Biological agent" means any microorganism, virus, infectious substance or biological product that may be engineered as a result of biotechnology, or any naturally occurring or bioengineered component of any such microorganism, virus, infectious substance, or biological product, capable of causing:

(A) Death, disease or other biological malfunction in a human, an animal, a plant or another living organism;

(B) deterioration of food, water, equipment, supplies or material of any kind; or

(C) deleterious alteration of the environment;

(2) "chemical weapon" means the following together or separately:

(A) A toxic chemical and its precursors, except where intended for a purpose not prohibited under this section, as long as the type and quantity is consistent with such a purpose;

(B) a munition or device, specifically designed to cause death or other harm through toxic properties of those toxic chemicals specified in subparagraph (A), which would be released as a result of the employment of such munition or device; or

(C) any equipment specifically designed for use directly in connection with the employment of munitions or devices specified in subparagraph (B);

(3) "key component of a binary or multicomponent chemical system" means the precursor which plays the most important role in determining the toxic properties of the final product and reacts rapidly with other chemicals in the binary or multicomponent system;

(4) "delivery system" means:

(A) Any apparatus, equipment, device or means of delivery specifically designed to deliver or disseminate a biological agent, toxin or vector; or

(B) any vector;

(5) "for use as a weapon" does not include the development, production, transfer, acquisition, retention or possession of any biological agent, toxin or delivery system for prophylactic, protective or other peaceful purposes;

(6) "nuclear material" means material containing any:

(A) Plutonium;

(B) uranium not in the form of ore or ore residue that contains the mixture of isotopes as occurring in nature;

(C) enriched uranium, defined as uranium that contains the isotope 233 or 235 or both in such amount that the abundance ratio of the sum of those isotopes to the isotope 238 is greater than the ratio of the isotope 235 to the isotope 238 occurring in nature; or

(D) uranium 233;

(7) "nuclear byproduct material" means any material containing any radioactive isotope created through an irradiation process in the operation of a nuclear reactor or accelerator;

(8) "precursor" means any chemical reactant which takes part at any stage in the production by whatever method of a toxic chemical. "Precursor" includes any key component of a binary or multicomponent chemical system;

(9) "toxic chemical" means any chemical which through its chemical action on life processes can cause death, temporary incapacitation or permanent harm to humans or animals. "Toxic chemical" includes all such chemicals, regardless of their origin or of their method of production, and regardless of whether they are produced in facilities, in munitions or elsewhere;

(10) "toxin" means the toxic material of plants, animals, microorganisms, viruses, fungi or infectious substances, or a recombinant molecule, whatever its origin or method of production, including:

(A) Any poisonous substance or biological product that may be engineered as a result of biotechnology produced by a living organism; or

(B) any poisonous isomer or biological product, homolog or derivative of such a substance; and

(11) "vector" means a living organism or molecule, including a recombinant molecule, or biological product that may be engineered as a result of biotechnology, capable of carrying a biological agent or toxin to a host.

History: L. 2010, ch. 136, § 57; L. 2011, ch. 30, § 24; July 1.



21-5423 Furtherance of terrorism or illegal use of weapons of mass destruction.

21-5423. Furtherance of terrorism or illegal use of weapons of mass destruction. (a) It is unlawful for any person to receive or acquire property, or engage in transactions involving property, with the intent to commit or further the commission of any violation of K.S.A. 2015 Supp. 21-5421 or 21-5422, and amendments thereto. The provisions of this subsection do not apply to any transaction between an individual and that individual's counsel necessary to preserve that individual's right to representation, as guaranteed by section 10 of the bill of rights of the constitution of the state of Kansas and by the sixth amendment to the United States constitution. This exception does not create any presumption against or prohibition of the right of the state to seek and obtain forfeiture of any proceeds derived from a violation of K.S.A. 2015 Supp. 21-5421 or 21-5422, and amendments thereto.

(b) It is unlawful for any person to intentionally invest, conceal, distribute, transport or maintain an interest in or otherwise make available any property which that person knows is intended to be used to commit or further the commission of any violation of K.S.A. 2015 Supp. 21-5421 or 21-5422, and amendments thereto.

(c) It is unlawful for any person to intentionally direct, plan, organize, initiate, finance, manage, supervise or facilitate the transportation or distribution of property which that person knows is intended to be used to commit or further the commission of any violation of K.S.A. 2015 Supp. 21-5421 or 21-5422, and amendments thereto.

(d) It is unlawful for any person to conduct a financial transaction involving property with the intent to commit or further the commission of any violation of K.S.A. 2015 Supp. 21-5421 or 21-5422, and amendments thereto, when the transaction is designed in whole or in part to conceal or disguise the nature, location, source, ownership or control of the property which that person knows is intended to be used to commit or further the commission of any violation of K.S.A. 2015 Supp. 21-5421 or 21-5422, and amendments thereto, or to avoid a transaction reporting requirement under state or federal law.

(e) It is unlawful to raise, solicit, collect or provide material support or resources with the intent that such will be used, in whole or in part, to plan, prepare, carry out or aid in:

(1) Any violation of K.S.A. 2015 Supp. 21-5421 or 21-5422, and amendments thereto;

(2) the hindering of the prosecution of any violation of K.S.A. 2015 Supp 21-5421 or 21-5422, and amendments thereto; or

(3) the concealment of, or the escape from, any violation of K.S.A. 2015 Supp. 21-5421 or 21-5422, and amendments thereto.

(f) Violation of this section is a severity level 1, person felony.

(g) As used in this section:

(1) "Property" means anything of value, and includes any interest in property, including any benefit, privilege, claim or right with respect to anything of value, whether real or personal, tangible or intangible;

(2) "transaction" includes a purchase, sale, trade, loan, pledge, investment, gift, transfer, transmission, delivery, deposit, withdrawal, payment, transfer between accounts, exchange of currency, extension of credit, purchase, or sale of any monetary instrument, use of a safe deposit box, or any other acquisition or disposition of property whatever means effected; and

(3) "hindering of the prosecution of terrorism" shall include, but is not limited to, the following:

(A) Harboring or concealing a person who is known or believed by the offender to have committed any violation of K.S.A. 2015 Supp. 21-5421 or 21-5422, and amendments thereto;

(B) warning a person who is known or believed by the offender to have committed any violations of K.S.A. 2015 Supp. 21-5421 or 21-5422, and amendments thereto, of impending discovery or apprehension, except that the provisions of this subparagraph do not apply to any transaction between an individual and that individual's counsel necessary to preserve that individual's right to representation, as guaranteed by section 10 of the bill of rights of the constitution of the state of Kansas and by the sixth amendment to the United States constitution; and

(C) suppressing any physical evidence which might aid in the discovery or apprehension of a person who is known or believed by the offender to have committed any violation of K.S.A. 2015 Supp. 21-5421 or 21-5422, and amendments thereto.

History: L. 2010, ch. 136, § 58; L. 2014, ch. 51, § 2; July 1.



21-5424 Exposing another to a life threatening communicable disease.

21-5424. Exposing another to a life threatening communicable disease. (a) It is unlawful for an individual, who knows oneself to be infected with a life threatening communicable disease, to:

(1) Engage in sexual intercourse or sodomy with another individual with the intent to expose that individual to that life threatening communicable disease;

(2) sell or donate one's own blood, blood products, semen, tissue, organs or other body fluids with the intent to expose the recipient to a life threatening communicable disease; or

(3) share with another individual a hypodermic needle, syringe, or both, for the introduction of drugs or any other substance into, or for the withdrawal of blood or body fluids from, the other individual's body with the intent to expose another person to a life threatening communicable disease.

(b) Violation of this section is a severity level 7, person felony.

(c) As used in this section:

(1) "Sexual intercourse" shall not include penetration by any object other than the male sex organ; and

(2) "sodomy" shall not include the penetration of the anal opening by any object other than the male sex organ.

History: L. 2010, ch. 136, § 59; July 1, 2011.



21-5425 Unlawful administration of a substance.

21-5425. Unlawful administration of a substance. (a) Unlawful administration of a substance is the administration of a substance to another person without consent with the intent to impair such other person's physical or mental ability to appraise or control such person's conduct.

(b) Unlawful administration of a substance is a class A person misdemeanor.

(c) This section shall not prohibit administration of any substance described in subsection (d) for lawful medical or therapeutic treatment.

(d) As used in this section, "administration of a substance" means any method of causing the ingestion by another person of a controlled substance, including gamma hydroxybutyric acid, or any controlled substance analog, as defined in K.S.A. 65-4101, and amendments thereto, of gamma hydroxybutyric acid, including gamma butyrolactone; butyrolactone; butyrolactone gamma; 4-butyrolactone; 2(3H)-furanone dihydro; dihydro-2(3H)-furanone; tetrahydro-2-furanone; 1,2-butanolide; 1,4-butanolide; 4-butanolide; gamma-hydroxybutyric acid lactone; 3-hydroxybutyric acid lactone and 4-hydroxybutanoic acid lactone with CAS No. 96-48-0; 1,4 butanediol; butanediol; butane-1,4-diol; 1,4-butylene glycol; butylene glycol; 1,4-dihydroxybutane; 1,4-tetramethylene glycol; tetramethylene glycol; tetramethylene 1,4-diol.

History: L. 2010, ch. 136, § 60; L. 2011, ch. 30, § 25; July 1.



21-5426 Human trafficking; aggravated human trafficking.

21-5426. Human trafficking; aggravated human trafficking. (a) Human trafficking is:

(1) The intentional recruitment, harboring, transportation, provision or obtaining of a person for labor or services, through the use of force, fraud or coercion for the purpose of subjecting the person to involuntary servitude or forced labor;

(2) intentionally benefitting financially or by receiving anything of value from participation in a venture that the person has reason to know has engaged in acts set forth in subsection (a)(1);

(3) knowingly coercing employment by obtaining or maintaining labor or services that are performed or provided by another person through any of the following:

(A) Causing or threatening to cause physical injury to any person;

(B) physically restraining or threatening to physically restrain another person;

(C) abusing or threatening to abuse the law or legal process;

(D) threatening to withhold food, lodging or clothing; or

(E) knowingly destroying, concealing, removing, confiscating or possessing any actual or purported government identification document of another person; or

(4) knowingly holding another person in a condition of peonage in satisfaction of a debt owed the person who is holding such other person.

(b) Aggravated human trafficking is human trafficking, as defined in subsection (a):

(1) Involving the commission or attempted commission of kidnapping, as defined in subsection (a) of K.S.A. 2015 Supp. 21-5408, and amendments thereto;

(2) committed in whole or in part for the purpose of the sexual gratification of the defendant or another;

(3) resulting in a death; or

(4) involving recruiting, harboring, transporting, providing or obtaining, by any means, a person under 18 years of age knowing that the person, with or without force, fraud, threat or coercion, will be used to engage in forced labor, involuntary servitude or sexual gratification of the defendant or another.

(c) (1) Human trafficking is a severity level 2, person felony.

(2) Aggravated human trafficking is a severity level 1, person felony, except as provided in subsection (c)(3).

(3) Aggravated human trafficking or attempt, conspiracy or criminal solicitation to commit aggravated human trafficking is an off-grid person felony, when the offender is 18 years of age or older and the victim is less than 14 years of age.

(d) If the offender is 18 years of age or older and the victim is less than 14 years of age, the provisions of:

(1) Subsection (c) of K.S.A. 2015 Supp. 21-5301, and amendments thereto, shall not apply to a violation of attempting to commit the crime of aggravated human trafficking pursuant to this section;

(2) subsection (c) of K.S.A. 2015 Supp. 21-5302, and amendments thereto, shall not apply to a violation of conspiracy to commit the crime of aggravated human trafficking pursuant to this section; and

(3) subsection (d) of K.S.A. 2015 Supp. 21-5303, and amendments thereto, shall not apply to a violation of criminal solicitation to commit the crime of aggravated human trafficking pursuant to this section.

(e) The provisions of this section shall not apply to the use of the labor of any person incarcerated in a state or county correctional facility or city jail.

(f) As used in this section, "peonage" means a condition of involuntary servitude in which the victim is forced to work for another person by the use or threat of physical restraint or physical injury, or by the use or threat of coercion through law or the legal process.

History: L. 2010, ch. 136, § 61; L. 2011, ch. 30, § 26; L. 2012, ch. 150, § 5; July 1.



21-5427 Stalking.

21-5427. Stalking. (a) Stalking is:

(1) Recklessly engaging in a course of conduct targeted at a specific person which would cause a reasonable person in the circumstances of the targeted person to fear for such person's safety, or the safety of a member of such person's immediate family and the targeted person is actually placed in such fear;

(2) engaging in a course of conduct targeted at a specific person with knowledge that the course of conduct will place the targeted person in fear for such person's safety or the safety of a member of such person's immediate family; or

(3) after being served with, or otherwise provided notice of, any protective order included in K.S.A. 21-3843, prior to its repeal or K.S.A. 2015 Supp. 21-5924, and amendments thereto, that prohibits contact with a targeted person, recklessly engaging in at least one act listed in subsection (f)(1) that violates the provisions of the order and would cause a reasonable person to fear for such person's safety, or the safety of a member of such person's immediate family and the targeted person is actually placed in such fear.

(b) Stalking as defined in:

(1) Subsection (a)(1) is a:

(A) Class A person misdemeanor, except as provided in subsection (b)(1)(B); and

(B) severity level 7, person felony upon a second or subsequent conviction;

(2) subsection (a)(2) is a:

(A) Class A person misdemeanor, except as provided in subsection (b)(2)(B); and

(B) severity level 5, person felony upon a second or subsequent conviction; and

(3) subsection (a)(3) is a:

(A) Severity level 9, person felony, except as provided in subsection (b)(3)(B); and

(B) severity level 5, person felony, upon a second or subsequent conviction.

(c) For the purposes of this section, a person served with a protective order as defined by K.S.A. 21-3843, prior to its repeal or K.S.A. 2015 Supp. 21-5924, and amendments thereto, or a person who engaged in acts which would constitute stalking, after having been advised by a law enforcement officer, that such person's actions were in violation of this section, shall be presumed to have acted knowingly as to any like future act targeted at the specific person or persons named in the order or as advised by the officer.

(d) In a criminal proceeding under this section, a person claiming an exemption, exception or exclusion has the burden of going forward with evidence of the claim.

(e) The present incarceration of a person alleged to be violating this section shall not be a bar to prosecution under this section.

(f) As used in this section:

(1) "Course of conduct" means two or more acts over a period of time, however short, which evidence a continuity of purpose. A course of conduct shall not include constitutionally protected activity nor conduct that was necessary to accomplish a legitimate purpose independent of making contact with the targeted person. A course of conduct shall include, but not be limited to, any of the following acts or a combination thereof:

(A) Threatening the safety of the targeted person or a member of such person's immediate family;

(B) following, approaching or confronting the targeted person or a member of such person's immediate family;

(C) appearing in close proximity to, or entering the targeted person's residence, place of employment, school or other place where such person can be found, or the residence, place of employment or school of a member of such person's immediate family;

(D) causing damage to the targeted person's residence or property or that of a member of such person's immediate family;

(E) placing an object on the targeted person's property or the property of a member of such person's immediate family, either directly or through a third person;

(F) causing injury to the targeted person's pet or a pet belonging to a member of such person's immediate family;

(G) any act of communication;

(2) "communication" means to impart a message by any method of transmission, including, but not limited to: Telephoning, personally delivering, sending or having delivered, any information or material by written or printed note or letter, package, mail, courier service or electronic transmission, including electronic transmissions generated or communicated via a computer;

(3) "computer" means a programmable, electronic device capable of accepting and processing data;

(4) "conviction" includes being convicted of a violation of K.S.A. 21-3438, prior to its repeal, this section or a law of another state which prohibits the acts that this section prohibits; and

(5) "immediate family" means father, mother, stepparent, child, stepchild, sibling, spouse or grandparent of the targeted person; any person residing in the household of the targeted person; or any person involved in an intimate relationship with the targeted person.

History: L. 2010, ch. 136, § 62; L. 2011, ch. 30, § 27; July 1.



21-5428 Blackmail.

21-5428. Blackmail. (a) Blackmail is intentionally gaining or attempting to gain anything of value or compelling or attempting to compel another to act against such person's will, by threatening to:

(1) Communicate accusations or statements about any person that would subject such person or any other person to public ridicule, contempt or degradation; or

(2) disseminate any videotape, photograph, film, or image obtained in violation of subsection (a)(6) of K.S.A. 2015 Supp. 21-6101, and amendments thereto.

(b) Blackmail as defined in:

(1) Subsection (a)(1) is a severity level 7, nonperson felony; and

(2) subsection (a)(2) is a severity level 4, person felony.

History: L. 2010, ch. 136, § 64; L. 2011, ch. 63, § 2; L. 2012, ch. 166, § 3; July 1.

Section was amended twice in the 2011 session, see also 21-5428a.



21-5429 Endangerment.

21-5429. Endangerment. (a) Endangerment is recklessly exposing another person to a danger of great bodily harm or death.

(b) Endangerment is a class A person misdemeanor.

(c) This section shall be part of and supplemental to the Kansas criminal code.

History: L. 2012, ch. 150, § 1; July 1.



21-5430 Distribution of a controlled substance causing great bodily harm or death.

21-5430. Distribution of a controlled substance causing great bodily harm or death. (a) Distribution of a controlled substance causing great bodily harm is distributing a controlled substance in violation of K.S.A. 2015 Supp. 21-5705, and amendments thereto, when great bodily harm results from the use of such controlled substance.

(b) Distribution of a controlled substance causing death is distributing a controlled substance in violation of K.S.A. 2015 Supp. 21-5705, and amendments thereto, when death results from the use of such controlled substance.

(c) (1) Distribution of a controlled substance causing great bodily harm is a nondrug severity level 5, person felony.

(2) Distribution of a controlled substance causing death is a nondrug severity level 1, person felony.

(d) It shall not be a defense that the user contributed to the user's own great bodily harm or death by using the controlled substance or consenting to the administration of the controlled substance by another.

(e) As used in this section:

(1) "Controlled substance" has the same meaning as defined in K.S.A. 2015 Supp. 21-5701, and amendments thereto, and also includes "controlled substance analog" as defined in K.S.A. 2015 Supp. 21-5701, and amendment thereto;

(2) "distribute" has the same meaning as defined in K.S.A. 2015 Supp. 21-5701, and amendments thereto; and

(3) "use" means injection, inhalation, ingestion or other introduction into the body.

(f) This section shall be part of and supplemental to the Kansas criminal code.

History: L. 2013, ch. 20, § 1; July 1.



21-5431 Female genital mutilation.

21-5431. Female genital mutilation. (a) Female genital mutilation is:

(1) Knowingly circumcising, excising, or infibulating the whole or any part of the labia majora, labia minora or clitoris of a female under 18 years of age;

(2) removing a female under 18 years of age from this state for the purpose of circumcising, excising, or infibulating the whole or any part of the labia majora, labia minora or clitoris of such female; or

(3) causing or permitting another to perform the conduct described in subsection (a)(1) or (a)(2) when the person causing or permitting such conduct is the parent, legal guardian or caretaker of the victim.

(b) Female genital mutilation is a severity level 3, person felony.

(c) The provisions of this section shall not apply if:

(1) The physical health of the female under 18 years of age makes circumcising, excising or infibulating the whole or any part of her labia majora, labia minora or clitoris medically necessary pursuant to the order of a physician, and such procedure is performed by a physician; or

(2) the female under 18 years of age is in labor or has just given birth, and such labor or birth makes circumcising, excising or infibulating the whole or any part of her labia majora, labia minora or clitoris medically necessary pursuant to the order of a physician, and such procedure is performed by a physician.

(d) It shall not be a defense that the conduct described in subsection (a):

(1) Is required as a matter of custom, ritual or religious practice; or

(2) that the victim, or such victim's parent, legal guardian or caretaker consented to the procedure.

(e) As used in this section:

(1) "Caretaker" means any person that willfully assumes responsibility for the care of a female under the age of 18; and

(2) "physician" means any person licensed by the state board of healing arts to practice medicine and surgery.

History: L. 2013, ch. 63, § 1; July 1.






Article 55 SEX OFFENSES

21-5501 Definitions.

21-5501. Definitions.  The following definitions shall apply when the words and phrases defined are used in article 55 of chapter 21 of the Kansas Statutes Annotated, and K.S.A. 2015 Supp. 21-6419 through 21-6422, and amendments thereto, except when a particular context clearly requires a different meaning:

(a) "Sexual intercourse" means any penetration of the female sex organ by a finger, the male sex organ or any object. Any penetration, however slight, is sufficient to constitute sexual intercourse. "Sexual intercourse" does not include penetration of the female sex organ by a finger or object in the course of the performance of:

(1) Generally recognized health care practices; or

(2) a body cavity search conducted in accordance with K.S.A. 22-2520 through 22-2524, and amendments thereto.

(b) "Sodomy" means oral contact or oral penetration of the female genitalia or oral contact of the male genitalia; anal penetration, however slight, of a male or female by any body part or object; or oral or anal copulation or sexual intercourse between a person and an animal. "Sodomy" does not include penetration of the anal opening by a finger or object in the course of the performance of:

(1) Generally recognized health care practices; or

(2) a body cavity search conducted in accordance with K.S.A. 22-2520 through 22-2524, and amendments thereto.

(c) "Spouse" means a lawful husband or wife, unless the couple is living apart in separate residences or either spouse has filed an action for annulment, separate maintenance or divorce or for relief under the protection from abuse act.

(d) "Unlawful sexual act" means any rape, indecent liberties with a child, aggravated indecent liberties with a child, criminal sodomy, aggravated criminal sodomy, lewd and lascivious behavior, sexual battery or aggravated sexual battery, as defined in this code.

History: L. 2010, ch. 136, § 65; L. 2015, ch. 94, § 2; July 1.



21-5502 Evidence of complaining witness' previous sexual conduct in prosecutions for certain offenses; motions; notice.

21-5502. Evidence of complaining witness' previous sexual conduct in prosecutions for certain offenses; motions; notice. (a) The provisions of this section shall apply only in a prosecution for:

(1) Rape, as defined in K.S.A. 2015 Supp. 21-5503, and amendments thereto;

(2) indecent liberties with a child, as defined in subsection (a) of K.S.A. 2015 Supp. 21-5506, and amendments thereto;

(3) aggravated indecent liberties with a child, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5506, and amendments thereto;

(4) criminal sodomy, as defined in subsections (a)(3) and (a)(4) of K.S.A. 2015 Supp. 21-5504, and amendments thereto;

(5) aggravated criminal sodomy, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5504, and amendments thereto;

(6) aggravated indecent solicitation of a child, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5508, and amendments thereto;

(7) sexual exploitation of a child, as defined in K.S.A. 2015 Supp. 21-5510, and amendments thereto;

(8) aggravated sexual battery, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5505, and amendments thereto;

(9) incest, as defined in subsection (a) of K.S.A. 2015 Supp. 21-5604, and amendments thereto;

(10) aggravated incest, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5604, and amendments thereto;

(11) indecent solicitation of a child, as defined in subsection (a) of K.S.A. 2015 Supp. 21-5508, and amendments thereto;

(12) aggravated assault, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5412, and amendments thereto, with intent to commit any crime specified above;

(13) sexual battery, as defined in subsection (a) of K.S.A. 2015 Supp. 21-5505, and amendments thereto;

(14) unlawful voluntary sexual relations, as defined in K.S.A. 2015 Supp. 21-5507, and amendments thereto;

(15) aggravated human trafficking, as defined in subsections (b)(2) and (b)(4) of K.S.A. 2015 Supp. 21-5426, and amendments thereto;

(16) commercial sexual exploitation of a child, as defined in K.S.A. 2015 Supp. 21-6422, and amendments thereto;

(17) electronic solicitation, as defined in K.S.A. 2015 Supp. 21-5509, and amendments thereto; or

(18) attempt, as defined in K.S.A. 2015 Supp. 21-5301, and amendments thereto, or conspiracy, as defined in K.S.A. 2015 Supp. 21-5302, and amendments thereto, to commit any crime specified above.

(b) Except as provided in subsection (c), in any prosecution to which this section applies, evidence of the complaining witness' previous sexual conduct with any person including the defendant shall not be admissible, and no reference shall be made thereto in any proceeding before the court, except under the following conditions: The defendant shall make a written motion to the court to admit evidence or testimony concerning the previous sexual conduct of the complaining witness. The motion shall be made at least seven days before the commencement of the proceeding unless that requirement is waived by the court. The motion shall state the nature of such evidence or testimony and its relevancy and shall be accompanied by an affidavit in which an offer of proof of the previous sexual conduct of the complaining witness is stated. The motion, affidavits and any supporting or responding documents of the motion shall not be made available for examination without a written order of the court except that such motion, affidavits and supporting and responding documents or testimony when requested shall be made available to the defendant or the defendant's counsel and to the prosecutor. The defendant, defendant's counsel and prosecutor shall be prohibited from disclosing any matters relating to the motion, affidavits and any supporting or responding documents of the motion. The court shall conduct a hearing on the motion in camera. At the conclusion of the hearing, if the court finds that evidence proposed to be offered by the defendant regarding the previous sexual conduct of the complaining witness is relevant and is not otherwise inadmissible as evidence, the court may make an order stating what evidence may be introduced by the defendant and the nature of the questions to be permitted. The defendant may then offer evidence and question witnesses in accordance with the order of the court.

(c) In any prosecution for a crime designated in subsection (a), the prosecutor may introduce evidence concerning any previous sexual conduct of the complaining witness, and the complaining witness may testify as to any such previous sexual conduct. If such evidence or testimony is introduced, the defendant may cross-examine the witness who gives such testimony and offer relevant evidence limited specifically to the rebuttal of such evidence or testimony introduced by the prosecutor or given by the complaining witness.

(d) As used in this section, "complaining witness" means the alleged victim of any crime designated in subsection (a), the prosecution of which is subject to this section.

History: L. 2010, ch. 136, § 66; L. 2013, ch. 120, § 15; July 1.



21-5503 Rape.

21-5503. Rape. (a) Rape is:

(1) Knowingly engaging in sexual intercourse with a victim who does not consent to the sexual intercourse under any of the following circumstances:

(A) When the victim is overcome by force or fear; or

(B) when the victim is unconscious or physically powerless;

(2) Knowingly engaging in sexual intercourse with a victim when the victim is incapable of giving consent because of mental deficiency or disease, or when the victim is incapable of giving consent because of the effect of any alcoholic liquor, narcotic, drug or other substance, which condition was known by the offender or was reasonably apparent to the offender;

(3) sexual intercourse with a child who is under 14 years of age;

(4) sexual intercourse with a victim when the victim's consent was obtained through a knowing misrepresentation made by the offender that the sexual intercourse was a medically or therapeutically necessary procedure; or

(5) sexual intercourse with a victim when the victim's consent was obtained through a knowing misrepresentation made by the offender that the sexual intercourse was a legally required procedure within the scope of the offender's authority.

(b)(1) Rape as defined in:

(A) Subsection (a)(1) or (a)(2) is a severity level 1, person felony;

(B) subsection (a)(3) is a severity level 1, person felony, except as provided in subsection (b)(2); and

(C) subsection (a)(4) or (a)(5) is a severity level 2, person felony.

(2) Rape as defined in subsection (a)(3) or attempt, conspiracy or criminal solicitation to commit rape as defined in subsection (a)(3) is an off-grid person felony, when the offender is 18 years of age or older.

(c) If the offender is 18 years of age or older, the provisions of:

(1) Subsection (c) of K.S.A. 2015 Supp. 21-5301, and amendments thereto, shall not apply to a violation of attempting to commit the crime of rape as defined in subsection (a)(3);

(2) subsection (c) of K.S.A. 2015 Supp. 21-5302, and amendments thereto, shall not apply to a violation of conspiracy to commit the crime of rape as defined in subsection (a)(3); and

(3) subsection (d) of K.S.A. 2015 Supp. 21-5303, and amendments thereto, shall not apply to a violation of criminal solicitation to commit the crime of rape as defined in subsection (a)(3).

(d) It shall be a defense to a prosecution of rape under subsection (a)(3) that the child was married to the accused at the time of the offense.

(e) Except as provided in subsection (a)(2), it shall not be a defense that the offender did not know or have reason to know that the victim did not consent to the sexual intercourse, that the victim was overcome by force or fear, or that the victim was unconscious or physically powerless.

History: L. 2010, ch. 136, § 67; L. 2011, ch. 30, § 29; July 1.



21-5504 Criminal sodomy; aggravated criminal sodomy.

21-5504. Criminal sodomy; aggravated criminal sodomy. (a) Criminal sodomy is:

(1) Sodomy between persons who are 16 or more years of age and members of the same sex;

(2) sodomy between a person and an animal;

(3) sodomy with a child who is 14 or more years of age but less than 16 years of age; or

(4) causing a child 14 or more years of age but less than 16 years of age to engage in sodomy with any person or animal.

(b) Aggravated criminal sodomy is:

(1) Sodomy with a child who is under 14 years of age;

(2) causing a child under 14 years of age to engage in sodomy with any person or an animal; or

(3) sodomy with a victim who does not consent to the sodomy or causing a victim, without the victim's consent, to engage in sodomy with any person or an animal under any of the following circumstances:

(A) When the victim is overcome by force or fear;

(B) when the victim is unconscious or physically powerless; or

(C) when the victim is incapable of giving consent because of mental deficiency or disease, or when the victim is incapable of giving consent because of the effect of any alcoholic liquor, narcotic, drug or other substance, which condition was known by, or was reasonably apparent to, the offender.

(c) (1) Criminal sodomy as defined in:

(A) Subsection (a)(1) or (a)(2) is a class B nonperson misdemeanor; and

(B) subsection (a)(3) or (a)(4) is a severity level 3, person felony.

(2) Aggravated criminal sodomy as defined in:

(A) Subsection (b)(3) is a severity level 1, person felony; and

(B) subsection (b)(1) or (b)(2) is aseverity level 1, person felony, except as provided in subsection (c) (3).

(3) Aggravated criminal sodomy as defined in subsection (b)(1) or (b)(2) or attempt, conspiracy or criminal solicitation to commit aggravated criminal sodomy as defined in subsection (b)(1) or (b)(2) is an off-grid person felony, when the offender is 18 years of age or older.

(d) If the offender is 18 years of age or older, the provisions of:

(1) Subsection (c) of K.S.A. 2015 Supp. 21-5301, and amendments thereto, shall not apply to a violation of attempting to commit the crime of aggravated criminal sodomy as defined in subsection (b)(1) or (b)(2);

(2) subsection (c) of K.S.A. 2015 Supp. 21-5302, and amendments thereto, shall not apply to a violation of conspiracy to commit the crime of aggravated criminal sodomy as defined in subsection (b)(1) or (b)(2); and

(3) subsection (d) of K.S.A. 2015 Supp. 21-5303, and amendments thereto, shall not apply to a violation of criminal solicitation to commit the crime of aggravated criminal sodomy as defined in subsection (b)(1) or (b)(2).

(e) It shall be a defense to a prosecution of criminal sodomy, as defined in subsection (a)(3), and aggravated criminal sodomy, as defined in subsection (b)(1), that the child was married to the accused at the time of the offense.

(f) Except as provided in subsection (b)(3)(C), it shall not be a defense that the offender did not know or have reason to know that the victim did not consent to the sodomy, that the victim was overcome by force or fear, or that the victim was unconscious or physically powerless.

History: L. 2010, ch. 136, § 68; L. 2011, ch. 30, § 30; July 1.



21-5505 Sexual battery; aggravated sexual battery.

21-5505. Sexual battery; aggravated sexual battery. (a) Sexual battery is the touching of a victim who is not the spouse of the offender, who is 16 or more years of age and who does not consent thereto, with the intent to arouse or satisfy the sexual desires of the offender or another.

(b) Aggravated sexual battery is the touching of a victim who is 16 or more years of age and who does not consent thereto with the intent to arouse or satisfy the sexual desires of the offender or another and under any of the following circumstances:

(1) When the victim is overcome by force or fear;

(2) when the victim is unconscious or physically powerless; or

(3) when the victim is incapable of giving consent because of mental deficiency or disease, or when the victim is incapable of giving consent because of the effect of any alcoholic liquor, narcotic, drug or other substance, which condition was known by, or was reasonably apparent to, the offender.

(c) (1) Sexual battery is a class A person misdemeanor.

(2) Aggravated sexual battery is a severity level 5, person felony.

(d) Except as provided in subsection (b)(3), it shall not be a defense that the offender did not know or have reason to know that the victim did not consent to the battery, that the victim was overcome by force or fear, or that the victim was unconscious or physically powerless.

History: L. 2010, ch. 136, § 69; July 1, 2011.



21-5506 Indecent liberties with a child; aggravated indecent liberties with a child.

21-5506. Indecent liberties with a child; aggravated indecent liberties with a child. (a) Indecent liberties with a child is engaging in any of the following acts with a child who is 14 or more years of age but less than 16 years of age:

(1) Any lewd fondling or touching of the person of either the child or the offender, done or submitted to with the intent to arouse or to satisfy the sexual desires of either the child or the offender, or both; or

(2) soliciting the child to engage in any lewd fondling or touching of the person of another with the intent to arouse or satisfy the sexual desires of the child, the offender or another.

(b) Aggravated indecent liberties with a child is:

(1) Sexual intercourse with a child who is 14 or more years of age but less than 16 years of age;

(2) engaging in any of the following acts with a child who is 14 or more years of age but less than 16 years of age and who does not consent thereto:

(A) Any lewd fondling or touching of the person of either the child or the offender, done or submitted to with the intent to arouse or to satisfy the sexual desires of either the child or the offender, or both; or

(B) causing the child to engage in any lewd fondling or touching of the person of another with the intent to arouse or satisfy the sexual desires of the child, the offender or another; or

(3) engaging in any of the following acts with a child who is under 14 years of age:

(A) Any lewd fondling or touching of the person of either the child or the offender, done or submitted to with the intent to arouse or to satisfy the sexual desires of either the child or the offender, or both; or

(B) soliciting the child to engage in any lewd fondling or touching of the person of another with the intent to arouse or satisfy the sexual desires of the child, the offender or another.

(c) (1) Indecent liberties with a child is a severity level 5, person felony.

(2) Aggravated indecent liberties with a child as defined in:

(A) Subsection (b)(1) is a severity level 3, person felony;

(B) subsection (b)(2) is a severity level 4, person felony; and

(C) subsection (b)(3) is a severity level 3, person felony, except as provided in subsection (c)(3).

(3) Aggravated indecent liberties with a child as defined in subsection (b)(3) or attempt, conspiracy or criminal solicitation to commit aggravated indecent liberties with a child as defined in subsection (b)(3) is an off-grid person felony, when the offender is 18 years of age or older.

(d) If the offender is 18 years of age or older, the provisions of:

(1) Subsection (c) of K.S.A. 2015 Supp. 21-5301, and amendments thereto, shall not apply to a violation of attempting to commit the crime of aggravated indecent liberties with a child as defined in subsection (b)(3);

(2) subsection (c) of K.S.A. 2015 Supp. 21-5302, and amendments thereto, shall not apply to a violation of conspiracy to commit the crime of aggravated indecent liberties with a child as defined in subsection (b)(3);

(3) subsection (d) of K.S.A. 2015 Supp. 21-5303, and amendments thereto, shall not apply to a violation of criminal solicitation to commit the crime of aggravated indecent liberties with a child as defined in subsection (b)(3).

(e) It shall be a defense to a prosecution of indecent liberties with a child, as defined in subsection (a)(1), and aggravated indecent liberties with a child, as defined in subsections (b)(1), (b)(2)(A) and (b)(3)(A) that the child was married to the accused at the time of the offense.

History: L. 2010, ch. 136, § 70; L. 2011, ch. 30, § 31; July 1.



21-5507 Unlawful voluntary sexual relations.

21-5507. Unlawful voluntary sexual relations. (a) Unlawful voluntary sexual relations is:

(1) Engaging in any of the following acts with a child who is 14 or more years of age but less than 16 years of age:

(A) Voluntary sexual intercourse;

(B) voluntary sodomy; or

(C) voluntary lewd fondling or touching;

(2) when the offender is less than 19 years of age;

(3) when the offender is less than four years of age older than the child;

(4) when the child and the offender are the only parties involved; and

(5) when the child and the offender are members of the opposite sex.

(b) Unlawful voluntary sexual relations as defined in:

(1) Subsection (a)(1)(A) is a severity level 8, person felony;

(2) subsection (a)(1)(B) is a severity level 9, person felony; and

(3) subsection (a)(1)(C) is a severity level 10, person felony.

History: L. 2010, ch. 136, § 71; July 1, 2011.



21-5508 Indecent solicitation of a child; aggravated indecent solicitation of a child.

21-5508. Indecent solicitation of a child; aggravated indecent solicitation of a child. (a) Indecent solicitation of a child is enticing, commanding, inviting, persuading or attempting to persuade a child 14 or more years of age but less than 16 years of age to:

(1) Commit or to submit to an unlawful sexual act; or

(2) enter any vehicle, building, room or secluded place with intent to commit an unlawful sexual act upon or with the child.

(b) Aggravated indecent solicitation of a child is enticing, commanding, inviting, persuading or attempting to persuade a child under the age of 14 years to:

(1) Commit or submit to an unlawful sexual act; or

(2) enter any vehicle, building, room or secluded place with the intent to commit an unlawful sexual act upon or with the child.

(c) (1) Indecent solicitation of a child is a severity level 6, person felony.

(2) Aggravated indecent solicitation of a child is a severity level 5, person felony.

(d) It shall not be a defense that the offender did not know or have reason to know that the sexual act was unlawful.

History: L. 2010, ch. 136, § 72; July 1, 2011.



21-5509 Electronic solicitation.

21-5509. Electronic solicitation. (a) Electronic solicitation is, by means of communication conducted through the telephone, internet or by other electronic means, enticing or soliciting a person, whom the offender believes to be a child, to commit or submit to an unlawful sexual act.

(b) Electronic solicitation is a:

(1) Severity level 3, person felony if the offender believes the person to be a child 14 or more years of age but less than 16 years of age; and

(2) severity level 1, person felony if the offender believes the person to be a child under 14 years of age.

(c) As used in this section, "communication conducted through the internet or by other electronic means" includes, but is not limited to, e-mail, chatroom chats and text messaging.

History: L. 2010, ch. 136, § 73; July 1, 2011.



21-5510 Sexual exploitation of a child.

21-5510. Sexual exploitation of a child.  (a) Sexual exploitation of a child is:

(1) Employing, using, persuading, inducing, enticing or coercing a child under 18 years of age, or a person whom the offender believes to be a child under 18 years of age, to engage in sexually explicit conduct with the intent to promote any performance;

(2) possessing any visual depiction of a child under 18 years of age shown or heard engaging in sexually explicit conduct with intent to arouse or satisfy the sexual desires or appeal to the prurient interest of the offender or any other person;

(3) being a parent, guardian or other person having custody or control of a child under l8 years of age and knowingly permitting such child to engage in, or assist another to engage in, sexually explicit conduct for any purpose described in subsection (a)(1) or (2); or

(4) promoting any performance that includes sexually explicit conduct by a child under 18 years of age, or a person whom the offender believes to be a child under 18 years of age, knowing the character and content of the performance.

(b) (1) Sexual exploitation of a child as defined in:

(A) Subsection (a)(2) or (a)(3) is a severity level 5, person felony; and

(B) subsection (a)(1) or (a)(4) is a severity level 5, person felony, except as provided in subsection (b)(2).

(2) Sexual exploitation of a child as defined in subsection (a)(1) or (a)(4) or attempt, conspiracy or criminal solicitation to commit sexual exploitation of a child as defined in subsection (a)(1) or (a)(4) is an off-grid person felony, when the offender is 18 years of age or older and the child is under 14 years of age.

(c) If the offender is 18 years of age or older and the child is under 14 years of age, the provisions of:

(1) Subsection (c) of K.S.A. 2015 Supp. 21-5301, and amendments thereto, shall not apply to a violation of attempting to commit the crime of sexual exploitation of a child as defined in subsection (a)(1) or (a)(4);

(2) subsection (c) of K.S.A. 2015 Supp. 21-5302, and amendments thereto, shall not apply to a violation of conspiracy to commit the crime of sexual exploitation of a child as defined in subsection (a)(1) or (a)(4); and

(3) subsection (d) of K.S.A. 2015 Supp. 21-5303, and amendments thereto, shall not apply to a violation of criminal solicitation to commit the crime of sexual exploitation of a child as defined in subsection (a)(1) or (a)(4).

(d) As used in this section:

(1) "Sexually explicit conduct" means actual or simulated: Exhibition in the nude; sexual intercourse or sodomy, including genital-genital, oral-genital, anal-genital or oral-anal contact, whether between persons of the same or opposite sex; masturbation; sado-masochistic abuse with the intent of sexual stimulation; or lewd exhibition of the genitals, female breasts or pubic area of any person;

(2) "promoting" means procuring, transmitting, distributing, circulating, presenting, producing, directing, manufacturing, issuing, publishing, displaying, exhibiting or advertising:

(A) For pecuniary profit; or

(B) with intent to arouse or gratify the sexual desire or appeal to the prurient interest of the offender or any other person;

(3) "performance" means any film, photograph, negative, slide, book, magazine or other printed or visual medium, any audio tape recording or any photocopy, video tape, video laser disk, computer hardware, software, floppy disk or any other computer related equipment or computer generated image that contains or incorporates in any manner any film, photograph, negative, photocopy, video tape or video laser disk or any play or other live presentation;

(4) "nude" means any state of undress in which the human genitals, pubic region, buttock or female breast, at a point below the top of the areola, is less than completely and opaquely covered; and

(5) "visual depiction" means any photograph, film, video picture, digital or computer-generated image or picture, whether made or produced by electronic, mechanical or other means.

History: L. 2010, ch. 136, § 74; L. 2011, ch. 100, § 16; July 1.

Section was also amended by L. 2011, ch. 30, § 32, but that version was repealed by L. 2011, ch. 100, § 22.



21-5511 Adultery.

21-5511. Adultery. (a) Adultery is engaging in sexual intercourse or sodomy with a person who is not married to the offender if:

(1) The offender is married; or

(2) the offender is not married and knows that the other person involved in the act is married.

(b) Adultery is a class C misdemeanor.

History: L. 2010, ch. 136, § 75; July 1, 2011.



21-5512 Unlawful sexual relations.

21-5512. Unlawful sexual relations. (a) Unlawful sexual relations is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy with a person who is not married to the offender if:

(1) The offender is an employee or volunteer of the department of corrections, or the employee or volunteer of a contractor who is under contract to provide services for a correctional institution, and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who is an inmate;

(2) the offender is a parole officer, volunteer for the department of corrections or the employee or volunteer of a contractor who is under contract to provide supervision services for persons on parole, conditional release or postrelease supervision and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who is an inmate who has been released on parole, conditional release or postrelease supervision and the offender has knowledge that the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is an inmate who has been released and is currently on parole, conditional release or postrelease supervision;

(3) the offender is a law enforcement officer, an employee of a jail, or the employee of a contractor who is under contract to provide services in a jail and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who is confined to such jail;

(4) the offender is a law enforcement officer, an employee of a juvenile detention facility or sanctions house, or the employee of a contractor who is under contract to provide services in such facility or sanctions house and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who is confined to such facility or sanctions house;

(5) the offender is an employee of the department of corrections or the employee of a contractor who is under contract to provide services in a juvenile correctional facility and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who is confined to such facility;

(6) the offender is an employee of the department of corrections or the employee of a contractor who is under contract to provide direct supervision and offender control services to the department of corrections and:

(A) The person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person l6 years of age or older who has been:

(i) Released on conditional release from a juvenile correctional facility under the supervision and control of the department of corrections or juvenile community supervision agency; or

(ii) placed in the custody of the department of corrections under the supervision and control of the department of corrections or juvenile community supervision agency; and

(B) the offender has knowledge that the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is currently under supervision;

(7) the offender is an employee of the Kansas department for aging and disability services or the Kansas department for children and families or the employee of a contractor who is under contract to provide services in an aging and disability or children and families institution or to the Kansas department for aging and disability services or the Kansas department for children and families and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who is a patient in such institution or in the custody of the secretary for aging and disability services or the secretary for children and families;

(8)  the offender is a worker, volunteer or other person in a position of authority in a family foster home licensed by the department of health and environment and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who is a foster child placed in the care of such family foster home;

(9) the offender is a teacher or other person in a position of authority and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who is a student enrolled at the school where the offender is employed. If the offender is the parent of the student, the provisions of subsection (b) of K.S.A. 2015 Supp. 21-5604, and amendments thereto, shall apply, not this subsection;

(10) the offender is a court services officer or the employee of a contractor who is under contract to provide supervision services for persons under court services supervision and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who has been placed on probation under the supervision and control of court services and the offender has knowledge that the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is currently under the supervision of court services;

(11) the offender is a community correctional services officer or the employee of a contractor who is under contract to provide supervision services for persons under community corrections supervision and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who has been assigned to a community correctional services program under the supervision and control of community corrections and the offender has knowledge that the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is currently under the supervision of community corrections; or

(12) the offender is a surety or an employee of a surety and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who is the subject of a surety or bail bond agreement with such surety and the offender has knowledge that the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is the subject of a surety or bail bond agreement with such surety.

(b) Unlawful sexual relations as defined in:

(1) Subsection (a)(5) is a severity level 4, person felony; and

(2) subsection (a)(1), (a)(2), (a)(3), (a)(4), (a)(6), (a)(7), (a)(8), (a)(9), (a)(10), (a)(11) or (a)(12) is a severity level 5, person felony.

(c) (1) If an offender violates the provisions of this section by engaging in consensual sexual intercourse which would constitute a violation of K.S.A. 2015 Supp. 21-5503, and amendments thereto, the provisions of K.S.A. 2015 Supp. 21-5503, and amendments thereto, shall apply, not this section.

(2) If an offender violates the provisions of this section by engaging in consensual sexual intercourse which would constitute a violation of subsection (b)(1) of K.S.A. 2015 Supp. 21-5506, and amendments thereto, the provisions of subsection (b)(1) of K.S.A. 2015 Supp. 21-5506, and amendments thereto, shall apply, not this section.

(3) If an offender violates the provisions of this section by engaging in sodomy which would constitute a violation of subsection (a)(3), (a)(4) or (b) of K.S.A. 2015 Supp. 21-5504, and amendments thereto, the provisions of subsection (a)(3), (a)(4) or (b) of K.S.A. 2015 Supp. 21-5504, and amendments thereto, shall apply, not this section.

(4) If an offender violates the provisions of this section by engaging in lewd fondling or touching which would constitute a violation of subsection (b)(2) of K.S.A. 2015 Supp. 21-5506, and amendments thereto, the provisions of subsection (b)(2) of K.S.A. 2015 Supp. 21-5506, and amendments thereto, shall apply, not this section.

(d) As used in this section:

(1) "Correctional institution" means the same as in K.S.A. 75-5202, and amendments thereto;

(2) "inmate" means the same as in K.S.A. 75-5202, and amendments thereto;

(3) "parole officer" means the same as in K.S.A. 75-5202, and amendments thereto;

(4) "postrelease supervision" means the same as in K.S.A. 2015 Supp. 21-6803, and amendments thereto;

(5) "juvenile detention facility" means the same as in K.S.A. 2015 Supp. 38-2302, and amendments thereto;

(6) "juvenile correctional facility" means the same as in K.S.A. 2015 Supp. 38-2302, and amendments thereto;

(7) "sanctions house" means the same as in K.S.A. 2015 Supp. 38-2302, and amendments thereto;

(8) "institution" means the same as in K.S.A. 76-12a01, and amendments thereto;

(9) "teacher" means and includes teachers, coaches, supervisors, principals, superintendents and any other professional employee in any public or private school offering any of grades kindergarten through 12;

(10) "community corrections" means the entity responsible for supervising adults and juvenile offenders for confinement, detention, care or treatment, subject to conditions imposed by the court pursuant to the community corrections act, K.S.A. 75-5290, and amendments thereto, and the revised Kansas juvenile justice code, K.S.A. 2015 Supp. 38-2301 et seq., and amendments thereto;

(11) "court services" means the entity appointed by the district court that is responsible for supervising adults and juveniles placed on probation and misdemeanants placed on parole by district courts of this state;

(12) "juvenile community supervision agency" means an entity that receives grants for the purpose of providing direct supervision to juveniles in the custody of the department of corrections; and

(13) "surety" means the same as in K.S.A. 22-2809a, and amendments thereto.

History: L. 2010, ch. 136, § 76; L. 2011, ch. 30, § 33; L. 2012, ch. 138, § 1; L. 2014, ch. 90, § 2; July 1.



21-5513 Lewd and lascivious behavior.

21-5513. Lewd and lascivious behavior. (a) Lewd and lascivious behavior is:

(1) Publicly engaging in otherwise lawful sexual intercourse or sodomy with knowledge or reasonable anticipation that the participants are being viewed by others; or

(2) publicly exposing a sex organ or exposing a sex organ in the presence of a person who is not the spouse of the offender and who has not consented thereto, with intent to arouse or gratify the sexual desires of the offender or another.

(b) Lewd and lascivious behavior is a:

(1) Class B nonperson misdemeanor, if committed in the presence of a person 16 or more years of age; and

(2) severity level 9, person felony, if committed in the presence of a person under 16 years of age.

History: L. 2010, ch. 136, § 77; July 1, 2011.






Article 56 CRIMES AFFECTING FAMILY RELATIONSHIPS AND CHILDREN

21-5601 Endangering a child; aggravated endangering a child.

21-5601. Endangering a child; aggravated endangering a child. (a) Endangering a child is knowingly and unreasonably causing or permitting a child under the age of 18 years to be placed in a situation in which the child's life, body or health may be endangered.

(b) Aggravated endangering a child is:

(1) Recklessly causing or permitting a child under the age of 18 years to be placed in a situation in which the child's life, body or health is endangered;

(2) causing or permitting such child to be in an environment where the person knows or reasonably should know that any person is distributing, possessing with intent to distribute, manufacturing or attempting to manufacture any methamphetamine, or analog thereof, as defined by subsection (d)(3) or (f)(1) of K.S.A. 65-4107, and amendments thereto; or

(3) causing or permitting such child to be in an environment where the person knows or reasonably should know that drug paraphernalia or volatile, toxic or flammable chemicals are stored for the purpose of manufacturing or attempting to manufacture any methamphetamine, or analog thereof, as defined by subsection (d)(3) or (f)(1) of K.S.A. 65-4107, and amendments thereto.

(c) (1) Endangering a child is a class A person misdemeanor.

(2) Aggravated endangering a child is a severity level 9, person felony. The sentence for a violation of aggravated endangering a child shall be served consecutively to any other term or terms of imprisonment imposed. Such sentence shall not be considered a departure and shall not be subject to appeal.

(d) Nothing in subsection (a) shall be construed to mean a child is endangered for the sole reason the child's parent or guardian, in good faith, selects and depends upon spiritual means alone through prayer, in accordance with the tenets and practice of a recognized church or religious denomination, for the treatment or cure of disease or remedial care of such child.

(e) As used in this section:

(1) "Manufacture" means the same as in K.S.A. 2015 Supp. 21-5701, and amendments thereto; and

(2) "drug paraphernalia" means the same as in K.S.A. 2015 Supp. 21-5701, and amendments thereto.

History: L. 2010, ch. 136, § 78; L. 2011, ch. 30, § 34; July 1.



21-5602 Abuse of a child.

21-5602. Abuse of a child. (a) Abuse of a child is knowingly:

(1) Torturing or cruelly beating any child under the age of 18 years;

(2) shaking any child under the age of 18 years which results in great bodily harm to the child; or

(3) inflicting cruel and inhuman corporal punishment upon any child under the age of 18 years.

(b) Abuse of a child is a severity level 5, person felony.

(c) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for any form of battery or homicide.

History: L. 2010, ch. 136, § 79; L. 2011, ch. 30, § 285; July 1.



21-5603 Contributing to a child's misconduct or deprivation.

21-5603. Contributing to a child's misconduct or deprivation. (a) Contributing to a child's misconduct or deprivation is:

(1) Knowingly causing or encouraging a child under 18 years of age to become or remain a child in need of care as defined by the revised Kansas code for care of children;

(2) knowingly causing or encouraging a child under 18 years of age to commit a traffic infraction or an act which, if committed by an adult, would be a misdemeanor or to violate the provisions of K.S.A. 41-727 or subsection (j) of K.S.A. 74-8810, and amendments thereto;

(3) failure to reveal, upon inquiry by a uniformed or properly identified law enforcement officer engaged in the performance of such officer's duty, any information one has regarding a runaway, with intent to aid the runaway in avoiding detection or apprehension;

(4) sheltering or concealing a runaway with intent to aid the runaway in avoiding detection or apprehension by law enforcement officers;

(5) knowingly causing or encouraging a child under 18 years of age to commit an act which, if committed by an adult, would be a felony; or

(6) knowingly causing or encouraging a child to violate the terms or conditions of the child's probation or conditional release pursuant to subsection (a)(1) of K.S.A. 2015 Supp. 38-2361, and amendments thereto.

(b) Contributing to a child's misconduct or deprivation as defined in:

(1) Subsection (a)(5) is a severity level 7, person felony;

(2) subsection (a)(4) is a severity level 8, person felony;

(3) subsection (a)(1), (a)(2), (a)(3) or (a)(6) is a class A nonperson misdemeanor.

(c) A person may be found guilty of contributing to a child's misconduct or deprivation even though no prosecution of the child whose misconduct or deprivation the defendant caused or encouraged has been commenced pursuant to the revised Kansas code for care of children, revised Kansas juvenile justice code or Kansas criminal code.

(d) As used in this section, "runaway" means a child under 18 years of age who is voluntarily absent from:

(1) The child's home without the consent of the child's parent or other custodian; or

(2) a court ordered or designated placement, or a placement pursuant to court order, if the absence is without the consent of the person with whom the child is placed or, if the child is placed in a facility, without the consent of the person in charge of such facility or such person's designee.

History: L. 2010, ch. 136, § 80; July 1, 2011.



21-5604 Incest; aggravated incest.

21-5604. Incest; aggravated incest. (a) Incest is marriage to or engaging in otherwise lawful sexual intercourse or sodomy, as defined in K.S.A. 2015 Supp. 21-5501, and amendments thereto, with a person who is 18 or more years of age and who is known to the offender to be related to the offender as any of the following biological relatives: Parent, child, grandparent of any degree, grandchild of any degree, brother, sister, half-brother, half-sister, uncle, aunt, nephew or niece.

(b) Aggravated incest is:

(1) Marriage to a person who is under 18 years of age and who is known to the offender to be related to the offender as any of the following biological, step or adoptive relatives: Child, grandchild of any degree, brother, sister, half-brother, half-sister, uncle, aunt, nephew or niece; or

(2) engaging in the following acts with a person who is 16 or more years of age but under 18 years of age and who is known to the offender to be related to the offender as any of the following biological, step or adoptive relatives: Child, grandchild of any degree, brother, sister, half-brother, half-sister, uncle, aunt, nephew or niece:

(A) Otherwise lawful sexual intercourse or sodomy as defined by K.S.A. 2015 Supp. 21-5501, and amendments thereto; or

(B) any lewd fondling, as described in subsection (a)(1) of K.S.A. 2015 Supp. 21-5506, and amendments thereto.

(c) (1) Incest is a severity level l0, person felony.

(2) Aggravated incest as defined in:

(A) Subsection (b)(2)(A) is a:

(i) Severity level 5, person felony, except as provided in subsection (c)(2)(A)(ii); and

(ii) severity level 3, person felony if the victim is the offender's biological, step or adoptive child; and

(B) subsection (b)(1) or (b)(2)(B) is a severity level 7, person felony.

History: L. 2010, ch. 136, § 81; L. 2012, ch. 150, § 6; July 1.



21-5605 Abandonment of a child; aggravated abandonment of a child.

21-5605. Abandonment of a child; aggravated abandonment of a child. (a) Abandonment of a child is leaving a child under the age of 16 years, in a place where such child may suffer because of neglect by the parent, guardian or other person to whom the care and custody of such child shall have been entrusted, when done with intent to abandon such child.

(b) Aggravated abandonment of a child is abandonment of a child, as defined in subsection (a), which results in great bodily harm.

(c) (1) Abandonment of a child is a severity level 8, person felony.

(2) Aggravated abandonment of a child is a severity level 5, person felony.

(d) No parent or other person having lawful custody of an infant shall be prosecuted for a violation of subsection (a), if such parent or person surrenders custody of an infant in the manner provided by K.S.A. 2015 Supp. 38-2282, and amendments thereto, and if such infant has not suffered bodily harm.

(e) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for any form of battery or homicide.

History: L. 2010, ch. 136, § 82; July 1, 2011.



21-5606 Criminal nonsupport.

21-5606. Criminal nonsupport. (a) Criminal nonsupport is:

(1) A parent's failure, neglect or refusal without lawful excuse to provide for the support and maintenance of the parent's child in necessitous circumstances; or

(2) a person's failure, without just cause, to provide for the support of such person's spouse in necessitous circumstances.

(b) Criminal nonsupport is a severity level 10, nonperson felony.

(c) As used in this section, "child" means a child under the age of 18 years and includes an adopted child or a child born out of wedlock whose parentage has been judicially determined or has been acknowledged in writing by the person to be charged with the support of such child.

(d) (1) At any time before the trial, upon petition and notice, the court may enter such temporary order as may seem just providing for support of such child or spouse, and may punish for violation of such order as for contempt.

(2) At any stage of the proceeding, instead of or in addition to imposing the penalty provided, the court, in its discretion and having regard for the circumstances and the financial ability or earning capacity of the defendant, may enter an order which shall be subject to change by the court, as circumstances may require, directing the defendant to pay a certain sum periodically, for a term not exceeding the period during which the obligation to support shall continue, to the spouse, if applicable, the guardian, conservator or custodian of such child or spouse or to an organization or individual approved by the court as trustee. The court shall also have the power to release the defendant on probation for the period so fixed, upon the defendant's entering into a recognizance, with or without surety, in such sum as the court may order and approve. The condition of the recognizance shall be such that if the defendant makes a personal appearance in court whenever ordered to do so and further complies with the terms of such order of support, or of any subsequent modification thereof, then such recognizance shall be void; otherwise the recognizance shall be of full force and effect.

(3) If the court is satisfied by due proof that, at any time during the period while the obligation to support continues, the defendant has violated the terms of such order, the court may forthwith proceed with the trial of the defendant under the original charge, or sentence the defendant under the original conviction, or enforce the suspended sentence as the case may be.

(4) In no prosecution under this section shall any existing statute or rule of law prohibiting the disclosure of confidential communications between husband and wife apply, and both husband and wife shall be competent witnesses to testify against each other to any and all relevant matters, including the parentage of such child.

(e) Failure by a spouse to use resources or income, or both, allowed to the spouse under section 303 of the federal medicare catastrophic coverage act of 1988 or under K.S.A. 39-785 through 39-790, and amendments thereto, as applicable, to provide medical support for the other spouse shall not constitute a violation of subsection (a)(2) so long as the other spouse is receiving medical assistance as defined by K.S.A. 39-702, and amendments thereto.

History: L. 2010, ch. 136, § 83; July 1, 2011.



21-5607 Furnishing alcoholic liquor or cereal malt beverage to a minor; furnishing alcoholic beverage to a minor for illicit purposes.

21-5607. Furnishing alcoholic liquor or cereal malt beverage to a minor; furnishing alcoholic beverage to a minor for illicit purposes. (a) Furnishing alcoholic liquor or cereal malt beverage to a minor is recklessly, directly or indirectly, buying for or distributing any alcoholic liquor or cereal malt beverage to any minor.

(b) Furnishing alcoholic beverages to a minor for illicit purposes is, directly or indirectly, buying for or distributing alcoholic liquor or cereal malt beverage to a child under 18 years of age with the intent to commit against such child, or to encourage or induce such child to commit or participate in, any act defined as a crime in K.S.A. 2015 Supp. 21-5501 through 21-5513, and amendments thereto, or in K.S.A. 2015 Supp. 21-5604, and amendments thereto.

(c) (1) Furnishing alcoholic liquor or cereal malt beverage to a minor is a class B person misdemeanor, for which the minimum fine is $200.

(2) Furnishing alcoholic beverages to a minor for illicit purposes is a severity level 9, person felony.

(d) As used in this section, terms mean the same as in K.S.A. 41-102, 41-2601 and 41-2701, and amendments thereto.

(e) This section shall not apply to wine intended for use and used by any church or religious organization for sacramental purposes.

(f) It shall be a defense to a prosecution under subsection (a) if:

(1) The defendant is a licensed retailer, club, drinking establishment or caterer or holds a temporary permit, or an employee thereof;

(2) the defendant sold the alcoholic liquor or cereal malt beverage to the minor with reasonable cause to believe that the minor was 21 or more years of age or of legal age for the consumption of alcoholic liquor or cereal malt beverage; and

(3) to purchase the alcoholic liquor or cereal malt beverage, the person exhibited to the defendant a driver's license, Kansas nondriver's identification card or other official or apparently official document, that reasonably appears to contain a photograph of the minor and purporting to establish that such minor was 21 or more years of age or of legal age for the consumption of alcoholic liquor or cereal malt beverage.

(g) Subsection (a) shall not apply to the furnishing of cereal malt beverage by a parent or legal guardian to such parent's child or such guardian's ward when such furnishing is permitted and supervised by the child's or ward's parent or legal guardian.

History: L. 2010, ch. 136, § 84; July 1, 2011.



21-5608 Unlawfully hosting minors consuming alcoholic liquor or cereal malt beverage.

21-5608. Unlawfully hosting minors consuming alcoholic liquor or cereal malt beverage. (a) Unlawfully hosting minors consuming alcoholic liquor or cereal malt beverage is recklessly permitting a person's residence or any land, building, structure or room owned, occupied or procured by such person to be used by an invitee of such person or an invitee of such person's child or ward, in a manner that results in the unlawful possession or consumption therein of alcoholic liquor or cereal malt beverages by a minor.

(b) Unlawfully hosting minors consuming alcoholic liquor or cereal malt beverage is a class A person misdemeanor, for which the minimum fine is $1,000. If the court sentences the offender to perform community or public service work as a condition of probation, as described in subsection (b)(10) of K.S.A. 2015 Supp. 21-6607, and amendments thereto, the court shall consider ordering the offender to serve the community or public service at an alcohol treatment facility.

(c) As used in this section, terms mean the same as in K.S.A. 41-102, and amendments thereto.

(d) The provisions of this section shall not be deemed to create any civil liability for any lodging establishment, as defined in K.S.A. 36-501, and amendments thereto.

History: L. 2010, ch. 136, § 85; July 1, 2011.



21-5609 Bigamy.

21-5609. Bigamy. (a) Bigamy is any of the following:

(1) Marriage within this state by any person who has another spouse living at the time of such marriage;

(2) marriage within this state by an unmarried person to a person known to such unmarried person to be the spouse of some other person; or

(3) cohabitation within this state after marriage in another state or country under circumstances described in subsection (a)(1) or (a)(2).

(b) Bigamy is a severity level 10, nonperson felony.

(c) It shall be a defense to a charge of bigamy that the accused reasonably believed the prior marriage had been dissolved by death, divorce or annulment.

History: L. 2010, ch. 136, § 86; July 1, 2011.






Article 57 CRIMES INVOLVING CONTROLLED SUBSTANCES

21-5701 Definitions.

21-5701. Definitions. As used in K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto: (a) "Controlled substance" means any drug, substance or immediate precursor included in any of the schedules designated in K.S.A. 65-4105, 65-4107, 65-4109, 65-4111 and 65-4113, and amendments thereto.

(b) (1) "Controlled substance analog" means a substance that is intended for human consumption, and:

(A) The chemical structure of which is substantially similar to the chemical structure of a controlled substance listed in or added to the schedules designated in K.S.A. 65-4105 or 65-4107, and amendments thereto;

(B) which has a stimulant, depressant or hallucinogenic effect on the central nervous system substantially similar to the stimulant, depressant or hallucinogenic effect on the central nervous system of a controlled substance included in the schedules designated in K.S.A. 65-4105 or 65-4107, and amendments thereto; or

(C) with respect to a particular individual, which the individual represents or intends to have a stimulant, depressant or hallucinogenic effect on the central nervous system substantially similar to the stimulant, depressant or hallucinogenic effect on the central nervous system of a controlled substance included in the schedules designated in K.S.A. 65-4105 or 65-4107, and amendments thereto.

(2) "Controlled substance analog" does not include:

(A) A controlled substance;

(B) a substance for which there is an approved new drug application; or

(C) a substance with respect to which an exemption is in effect for investigational use by a particular person under section 505 of the federal food, drug, and cosmetic act (21 U.S.C. § 355) to the extent conduct with respect to the substance is permitted by the exemption.

(c) "Cultivate" means the planting or promotion of growth of five or more plants which contain or can produce controlled substances.

(d) "Distribute" means the actual, constructive or attempted transfer from one person to another of some item whether or not there is an agency relationship. "Distribute" includes, but is not limited to, sale, offer for sale or any act that causes some item to be transferred from one person to another. "Distribute" does not include acts of administering, dispensing or prescribing a controlled substance as authorized by the pharmacy act of the state of Kansas, the uniform controlled substances act or otherwise authorized by law.

(e) "Drug" means:

(1) Substances recognized as drugs in the official United States pharmacopoeia, official homeopathic pharmacopoeia of the United States or official national formulary or any supplement to any of them;

(2) substances intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in man or animals;

(3) substances, other than food, intended to affect the structure or any function of the body of man or animals; and

(4) substances intended for use as a component of any article specified in paragraph (1), (2) or (3). It does not include devices or their components, parts or accessories.

(f) "Drug paraphernalia" means all equipment and materials of any kind which are used, or primarily intended or designed for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling or otherwise introducing into the human body a controlled substance and in violation of this act. "Drug paraphernalia" shall include, but is not limited to:

(1) Kits used or intended for use in planting, propagating, cultivating, growing or harvesting any species of plant which is a controlled substance or from which a controlled substance can be derived;

(2) kits used or intended for use in manufacturing, compounding, converting, producing, processing or preparing controlled substances;

(3) isomerization devices used or intended for use in increasing the potency of any species of plant which is a controlled substance;

(4) testing equipment used or intended for use in identifying or in analyzing the strength, effectiveness or purity of controlled substances;

(5) scales and balances used or intended for use in weighing or measuring controlled substances;

(6) diluents and adulterants, including, but not limited to, quinine hydrochloride, mannitol, mannite, dextrose and lactose, which are used or intended for use in cutting controlled substances;

(7) separation gins and sifters used or intended for use in removing twigs and seeds from or otherwise cleaning or refining marijuana;

(8) blenders, bowls, containers, spoons and mixing devices used or intended for use in compounding controlled substances;

(9) capsules, balloons, envelopes, bags and other containers used or intended for use in packaging small quantities of controlled substances;

(10) containers and other objects used or intended for use in storing or concealing controlled substances;

(11) hypodermic syringes, needles and other objects used or intended for use in parenterally injecting controlled substances into the human body;

(12) objects used or primarily intended or designed for use in ingesting, inhaling or otherwise introducing marijuana, cocaine, hashish, hashish oil, phencyclidine (PCP), methamphetamine or amphetamine into the human body, such as:

(A) Metal, wooden, acrylic, glass, stone, plastic or ceramic pipes with or without screens, permanent screens, hashish heads or punctured metal bowls;

(B) water pipes, bongs or smoking pipes designed to draw smoke through water or another cooling device;

(C) carburetion pipes, glass or other heat resistant tubes or any other device used or intended to be used, designed to be used to cause vaporization of a controlled substance for inhalation;

(D) smoking and carburetion masks;

(E) roach clips, objects used to hold burning material, such as a marijuana cigarette, that has become too small or too short to be held in the hand;

(F) miniature cocaine spoons and cocaine vials;

(G) chamber smoking pipes;

(H) carburetor smoking pipes;

(I) electric smoking pipes;

(J) air-driven smoking pipes;

(K) chillums;

(L) bongs;

(M) ice pipes or chillers;

(N) any smoking pipe manufactured to disguise its intended purpose;

(O) wired cigarette papers; or

(P) cocaine freebase kits.

"Drug paraphernalia" shall not include any products, chemicals or materials described in subsection (a) of K.S.A. 2015 Supp. 21-5709, and amendments thereto.

(g) "Immediate precursor" means a substance which the board of pharmacy has found to be and by rules and regulations designates as being the principal compound commonly used or produced primarily for use and which is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail or limit manufacture.

(h) "Isomer" means all enantiomers and diastereomers.

(i) "Manufacture" means the production, preparation, propagation, compounding, conversion or processing of a controlled substance either directly or indirectly or by extraction from substances of natural origin or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis. "Manufacture" does not include:

(1) The preparation or compounding of a controlled substance by an individual for the individual's own lawful use or the preparation, compounding, packaging or labeling of a controlled substance:

(A) By a practitioner or the practitioner's agent pursuant to a lawful order of a practitioner as an incident to the practitioner's administering or dispensing of a controlled substance in the course of the practitioner's professional practice; or

(B) by a practitioner or by the practitioner's authorized agent under such practitioner's supervision for the purpose of or as an incident to research, teaching or chemical analysis or by a pharmacist or medical care facility as an incident to dispensing of a controlled substance; or

(2) the addition of diluents or adulterants, including, but not limited to, quinine hydrochloride, mannitol, mannite, dextrose or lactose, which are intended for use in cutting a controlled substance.

(j) "Marijuana" means all parts of all varieties of the plant Cannabis whether growing or not, the seeds thereof, the resin extracted from any part of the plant and every compound, manufacture, salt, derivative, mixture or preparation of the plant, its seeds or resin. "Marijuana" does not include the mature stalks of the plant, fiber produced from the stalks, oil or cake made from the seeds of the plant, any other compound, manufacture, salt, derivative, mixture or preparation of the mature stalks, except the resin extracted therefrom, fiber, oil or cake or the sterilized seed of the plant which is incapable of germination.

(k) "Minor" means a person under 18 years of age.

(l) "Narcotic drug" means any of the following whether produced directly or indirectly by extraction from substances of vegetable origin or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis:

(1) Opium and opiate and any salt, compound, derivative or preparation of opium or opiate;

(2) any salt, compound, isomer, derivative or preparation thereof which is chemically equivalent or identical with any of the substances referred to in paragraph (1) but not including the isoquinoline alkaloids of opium;

(3) opium poppy and poppy straw;

(4) coca leaves and any salt, compound, derivative or preparation of coca leaves and any salt, compound, isomer, derivative or preparation thereof which is chemically equivalent or identical with any of these substances, but not including decocainized coca leaves or extractions of coca leaves which do not contain cocaine or ecgonine.

(m) "Opiate" means any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability. "Opiate" does not include, unless specifically designated as controlled under K.S.A. 65-4102, and amendments thereto, the dextrorotatory isomer of 3-methoxy-n-methylmorphinan and its salts (dextromethorphan). "Opiate" does include its racemic and levorotatory forms.

(n) "Opium poppy" means the plant of the species Papaver somniferum l. except its seeds.

(o) "Person" means individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, association or any other legal entity.

(p) "Poppy straw" means all parts, except the seeds, of the opium poppy, after mowing.

(q) "Possession" means having joint or exclusive control over an item with knowledge of and intent to have such control or knowingly keeping some item in a place where the person has some measure of access and right of control.

(r) "School property" means property upon which is located a structure used by a unified school district or an accredited nonpublic school for student instruction or attendance or extracurricular activities of pupils enrolled in kindergarten or any of the grades one through 12. This definition shall not be construed as requiring that school be in session or that classes are actually being held at the time of the offense or that children must be present within the structure or on the property during the time of any alleged criminal act. If the structure or property meets the above definition, the actual use of that structure or property at the time alleged shall not be a defense to the crime charged or the sentence imposed.

(s) "Simulated controlled substance" means any product which identifies itself by a common name or slang term associated with a controlled substance and which indicates on its label or accompanying promotional material that the product simulates the effect of a controlled substance.

History: L. 2009, ch. 32, § 1; L. 2010, ch. 109, § 13; L. 2012, ch. 150, § 7; July 1.



21-5702 Effective date; scope of act.

21-5702. Effective date; scope of act. (a) Prosecutions for crimes committed prior to July 1, 2009, shall be governed by the law in effect at the time the crime was committed. For purposes of this section, a crime was committed prior to July 1, 2009, if any element of the crime occurred prior thereto.

(b) The prohibitions of this act shall apply unless the conduct prohibited is authorized by the pharmacy act of the state of Kansas, the uniform controlled substances act or otherwise authorized by law.

History: L. 2009, ch. 32, § 2; July 1.



21-5703 Unlawful manufacturing of controlled substances.

21-5703. Unlawful manufacturing of controlled substances. (a) It shall be unlawful for any person to manufacture any controlled substance or controlled substance analog.

(b) Violation or attempted violation of subsection (a) is a:

(1) Drug severity level 2 felony, except as provided in subsections (b)(2) and (b)(3);

(2) drug severity level 1 felony if:

(A) The controlled substance is not methamphetamine, as defined by subsection (d)(3) or (f)(1) of K.S.A. 65-4107, and amendments thereto, or an analog thereof; and

(B) the offender has a prior conviction for unlawful manufacturing of a controlled substance under this section, K.S.A. 65-4159, prior to its repeal, K.S.A. 2010 Supp. 21-36a03, prior to its transfer, or a substantially similar offense from another jurisdiction and the substance was not methamphetamine, as defined by subsection (d)(3) or (f)(1) of K.S.A. 65-4107, and amendments thereto, or an analog thereof, in any such prior conviction; and

(3) drug severity level 1 felony if the controlled substance is methamphetamine, as defined by subsection (d)(3) or (f)(1) of K.S.A. 65-4107, and amendments thereto, or an analog thereof.

(c) The provisions of subsection (d) of K.S.A. 2015 Supp. 21-5301, and amendments thereto, shall not apply to a violation of attempting to unlawfully manufacture any controlled substance or controlled substance analog pursuant to this section.

(d) For persons arrested and charged under this section, bail shall be at least $50,000 cash or surety, and such person shall not be released upon the person's own recognizance pursuant to K.S.A. 22-2802, and amendments thereto, unless the court determines, on the record, that the defendant is not likely to re-offend, the court imposes pretrial supervision, or the defendant agrees to participate in a licensed or certified drug treatment program.

(e) The sentence of a person who violates this section shall not be subject to statutory provisions for suspended sentence, community service work or probation.

(f) The sentence of a person who violates this section, K.S.A. 65-4159, prior to its repeal or K.S.A. 2010 Supp. 21-36a03, prior to its transfer, shall not be reduced because these sections prohibit conduct identical to that prohibited by K.S.A. 65-4161 or 65-4163, prior to their repeal, K.S.A. 2010 Supp. 21-36a05, prior to its transfer, or K.S.A. 2015 Supp. 21-5705, and amendments thereto.

History: L. 2009, ch. 32, § 3; L. 2011, ch. 30, § 287; L. 2012, ch. 150, § 8; L. 2013, ch. 37, § 1; L. 2014, ch. 90, § 3; July 1.



21-5704 Same; costs and expenses.

21-5704. Same; costs and expenses. All costs and expenses resulting from the seizure, disposition and decontamination of an unlawful manufacturing site shall be assessed as costs against the defendant.

History: L. 2009, ch. 32, § 4; July 1.



21-5705 Unlawful cultivation or distribution of controlled substances.

21-5705. Unlawful cultivation or distribution of controlled substances. (a) It shall be unlawful for any person to distribute or possess with the intent to distribute any of the following controlled substances or controlled substance analogs thereof:

(1) Opiates, opium or narcotic drugs, or any stimulant designated in subsection (d)(1), (d)(3) or (f)(1) of K.S.A. 65-4107, and amendments thereto;

(2) any depressant designated in subsection (e) of K.S.A. 65-4105, subsection (e) of K.S.A. 65-4107, subsection (b) or (c) of K.S.A. 65-4109 or subsection (b) of K.S.A. 65-4111, and amendments thereto;

(3) any stimulant designated in subsection (f) of K.S.A. 65-4105, subsection (d)(2), (d)(4), (d)(5) or (f)(2) of K.S.A. 65-4107 or subsection (e) of K.S.A. 65-4109, and amendments thereto;

(4) any hallucinogenic drug designated in subsection (d) of K.S.A. 65-4105, subsection (g) of K.S.A. 65-4107 or subsection (g) of K.S.A. 65-4109, and amendments thereto;

(5) any substance designated in subsection (g) of K.S.A. 65-4105 and subsection (c), (d), (e), (f) or (g) of K.S.A. 65-4111, and amendments thereto;

(6) any anabolic steroids as defined in subsection (f) of K.S.A. 65-4109, and amendments thereto; or

(7) any substance designated in subsection (h) of K.S.A. 65-4105, and amendments thereto.

(b) It shall be unlawful for any person to distribute or possess with the intent to distribute a controlled substance or a controlled substance analog designated in K.S.A. 65-4113, and amendments thereto.

(c) It shall be unlawful for any person to cultivate any controlled substance or controlled substance analog listed in subsection (a).

(d) (1) Except as provided further, violation of subsection (a) is a:

(A) Drug severity level 4 felony if the quantity of the material was less than 3.5 grams;

(B) drug severity level 3 felony if the quantity of the material was at least 3.5 grams but less than 100 grams;

(C) drug severity level 2 felony if the quantity of the material was at least 100 grams but less than 1 kilogram; and

(D) drug severity level 1 felony if the quantity of the material was 1 kilogram or more.

(2) Violation of subsection (a) with respect to material containing any quantity of marijuana, or an analog thereof, is a:

(A) Drug severity level 4 felony if the quantity of the material was less than 25 grams;

(B) drug severity level 3 felony if the quantity of the material was at least 25 grams but less than 450 grams;

(C) drug severity level 2 felony if the quantity of the material was at least 450 grams but less than 30 kilograms; and

(D) drug severity level 1 felony if the quantity of the material was 30 kilograms or more.

(3) Violation of subsection (a) with respect to material containing any quantity of heroin, as defined by subsection (c)(1) of K.S.A. 65-4105, and amendments thereto, or methamphetamine, as defined by subsection (d)(3) or (f)(1) of K.S.A. 65-4107, and amendments thereto, or an analog thereof, is a:

(A) Drug severity level 4 felony if the quantity of the material was less than 1 gram;

(B) drug severity level 3 felony if the quantity of the material was at least 1 gram but less than 3.5 grams;

(C) drug severity level 2 felony if the quantity of the material was at least 3.5 grams but less than 100 grams; and

(D) drug severity level 1 felony if the quantity of the material was 100 grams or more.

(4) Violation of subsection (a) with respect to material containing any quantity of a controlled substance designated in K.S.A. 65-4105, 65-4107, 65-4109 or 65-4111, and amendments thereto, or an analog thereof, distributed by dosage unit, is a:

(A) Drug severity level 4 felony if the number of dosage units was fewer than 10;

(B) drug severity level 3 felony if the number of dosage units was at least 10 but less than 100;

(C) drug severity level 2 felony if the number of dosage units was at least 100 but less than 1,000; and

(D) drug severity level 1 felony if the number of dosage units was 1,000 or more.

(5) For any violation of subsection (a), the severity level of the offense shall be increased one level if the controlled substance or controlled substance analog was distributed or possessed with the intent to distribute on or within 1,000 feet of any school property.

(6) Violation of subsection (b) is a:

(A) Class A person misdemeanor, except as provided in subsection (d)(6)(B); and

(B) nondrug severity level 7, person felony if the substance was distributed to or possessed with the intent to distribute to a minor.

(7) Violation of subsection (c) is a:

(A) Drug severity level 3 felony if the number of plants cultivated was more than 4 but fewer than 50;

(B) drug severity level 2 felony if the number of plants cultivated was at least 50 but fewer than 100; and

(C) drug severity level 1 felony if the number of plants cultivated was 100 or more.

(e) In any prosecution under this section, there shall be a rebuttable presumption of an intent to distribute if any person possesses the following quantities of controlled substances or analogs thereof:

(1) 450 grams or more of marijuana;

(2) 3.5 grams or more of heroin or methamphetamine;

(3) 100 dosage units or more containing a controlled substance; or

(4) 100 grams or more of any other controlled substance.

(f) It shall not be a defense to charges arising under this section that the defendant:

(1) Was acting in an agency relationship on behalf of any other party in a transaction involving a controlled substance or controlled substance analog;

(2) did not know the quantity of the controlled substance or controlled substance analog; or

(3) did not know the specific controlled substance or controlled substance analog contained in the material that was distributed or possessed with the intent to distribute.

(g) As used in this section:

(1) "Material" means the total amount of any substance, including a compound or a mixture, which contains any quantity of a controlled substance or controlled substance analog.

(2) "Dosage unit" means a controlled substance or controlled substance analog distributed or possessed with the intent to distribute as a discrete unit, including but not limited to, one pill, one capsule or one microdot, and not distributed by weight.

(A) For steroids, or controlled substances in liquid solution legally manufactured for prescription use, or an analog thereof, "dosage unit" means the smallest medically approved dosage unit, as determined by the label, materials provided by the manufacturer, a prescribing authority, licensed health care professional or other qualified health authority.

(B) For illegally manufactured controlled substances in liquid solution, or controlled substances in liquid products not intended for ingestion by human beings, or an analog thereof, "dosage unit" means 10 milligrams, including the liquid carrier medium, except as provided in subsection (g)(2)(C).

(C) For lysergic acid diethylamide (LSD) in liquid form, or an analog thereof, a dosage unit is defined as 0.4 milligrams, including the liquid medium.

History: L. 2009, ch. 32, § 5; L. 2010, ch. 74, § 2; L. 2010, ch. 155, § 4; L. 2011, ch. 83, § 1; L. 2012, ch. 150, § 9; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 109, § 14, but that version was repealed by L. 2010, ch. 155, § 25.



21-5706 Unlawful possession of controlled substances.

21-5706. Unlawful possession of controlled substances. (a) It shall be unlawful for any person to possess any opiates, opium or narcotic drugs, or any stimulant designated in subsection (d)(1), (d)(3) or (f)(1) of K.S.A. 65-4107, and amendments thereto, or a controlled substance analog thereof.

(b) It shall be unlawful for any person to possess any of the following controlled substances or controlled substance analogs thereof:

(1) Any depressant designated in subsection (e) of K.S.A. 65-4105, subsection (e) of K.S.A. 65-4107, subsection (b) or (c) of K.S.A. 65-4109 or subsection (b) of K.S.A. 65-4111, and amendments thereto;

(2) any stimulant designated in subsection (f) of K.S.A. 65-4105, subsection (d)(2), (d)(4), (d)(5) or (f)(2) of K.S.A. 65-4107 or subsection (e) of K.S.A. 65-4109, and amendments thereto;

(3) any hallucinogenic drug designated in subsection (d) of K.S.A. 65-4105, subsection (g) of K.S.A. 65-4107 or subsection (g) of K.S.A. 65-4109, and amendments thereto;

(4) any substance designated in subsection (g) of K.S.A. 65-4105 and subsection (c), (d), (e), (f) or (g) of K.S.A. 65-4111, and amendments thereto;

(5) any anabolic steroids as defined in subsection (f) of K.S.A. 65-4109, and amendments thereto;

(6) any substance designated in K.S.A. 65-4113, and amendments thereto; or

(7) any substance designated in subsection (h) of K.S.A. 65-4105, and amendments thereto.

(c) (1) Violation of subsection (a) is a drug severity level 5 felony; and

(2) (A) violation of subsection (b) is a class A nonperson misdemeanor, except as provided in subsection (c)(2)(B); and

(B) violation of subsection (b)(1) through (b)(5) or (b)(7) is a drug severity level 5 felony if that person has a prior conviction under such subsection, under K.S.A. 65-4162, prior to its repeal, under a substantially similar offense from another jurisdiction, or under any city ordinance or county resolution for a substantially similar offense if the substance involved was 3, 4-methylenedioxymethamphetamine (MDMA), marijuana as designated in subsection (d) of K.S.A. 65-4105, and amendments thereto, or any substance designated in subsection (h) of K.S.A. 65-4105, and amendments thereto, or an analog thereof.

(d) It shall not be a defense to charges arising under this section that the defendant was acting in an agency relationship on behalf of any other party in a transaction involving a controlled substance or controlled substance analog.

History: L. 2009, ch. 32, § 6; L. 2010, ch. 74, § 3; L. 2011, ch. 83, § 2; L. 2012, ch. 150, § 10; July 1.



21-5707 Unlawful manufacture, distribution, cultivation or possession of controlled substances using a communication facility.

21-5707. Unlawful manufacture, distribution, cultivation or possession of controlled substances using a communication facility. (a) It shall be unlawful for any person to knowingly or intentionally use any communication facility:

(1) In committing, causing, or facilitating the commission of any felony under K.S.A. 2015 Supp. 21-5703, 21-5705 or 21-5706, and amendments thereto; or

(2) in any attempt to commit, any conspiracy to commit, or any criminal solicitation of any felony under K.S.A. 2015 Supp. 21-5703, 21-5705 or 21-5706, and amendments thereto. Each separate use of a communication facility may be charged as a separate offense under this subsection.

(b) Violation of subsection (a) is a nondrug severity level 8, nonperson felony.

(c) As used in this section, "communication facility" means any and all public and private instrumentalities used or useful in the transmission of writing, signs, signals, pictures or sounds of all kinds and includes telephone, wire, radio, computer, computer networks, beepers, pagers and all other means of communication.

History: L. 2009, ch. 32, § 7; L. 2012, ch. 150, § 11; July 1.



21-5708 Unlawfully obtaining or selling a prescription-only drug.

21-5708. Unlawfully obtaining or selling a prescription-only drug. (a) Unlawfully obtaining a prescription-only drug is:

(1) Making, altering or signing of a prescription order by a person other than a practitioner or a mid-level practitioner;

(2) distribution of a prescription order, knowing it to have been made, altered or signed by a person other than a practitioner or a mid-level practitioner;

(3) possession of a prescription order with intent to distribute it and knowing it to have been made, altered or signed by a person other than a practitioner or a mid-level practitioner;

(4) possession of a prescription-only drug knowing it to have been obtained pursuant to a prescription order made, altered or signed by a person other than a practitioner or a mid-level practitioner; or

(5) providing false information, with the intent to deceive, to a practitioner or mid-level practitioner for the purpose of obtaining a prescription-only drug.

(b) Unlawfully selling a prescription-only drug is unlawfully obtaining a prescription-only drug, as defined in subsection (a), and:

(1) Selling the prescription-only drug so obtained;

(2) offering for sale the prescription-only drug so obtained; or

(3) possessing with intent to sell the prescription-only drug so obtained.

(c) (1) Unlawfully obtaining a prescription-only drug is a:

(A) Class A nonperson misdemeanor, except as provided in subsection (c)(1)(B); and

(B) nondrug severity level 9, nonperson felony if that person has a prior conviction of under this section, K.S.A. 2010 Supp. 21-36a08, prior to its transfer, or K.S.A. 21-4214, prior to its repeal.

(2) Unlawfully selling a prescription-only drug is a nondrug severity level 6, nonperson felony.

(d) As used in this section:

(1) "Pharmacist," "practitioner," "mid-level practitioner" and "prescription-only drug" shall have the meanings ascribed thereto by K.S.A. 65-1626, and amendments thereto.

(2) "Prescription order" means an order transmitted in writing, orally, telephonically or by other means of communication for a prescription-only drug to be filled by a pharmacist. "Prescription order" does not mean a drug dispensed pursuant to such an order.

(e) The provisions of this section shall not be applicable to prosecutions involving prescription-only drugs which could be brought under K.S.A. 2015 Supp. 21-5705 or 21-5706, and amendments thereto.

History: L. 2009, ch. 32, § 8; L. 2010, ch. 74, § 4; L. 2012, ch. 150, § 12; July 1.



21-5709 Unlawful possession of certain drug precursors and drug paraphernalia.

21-5709. Unlawful possession of certain drug precursors and drug paraphernalia. (a) It shall be unlawful for any person to possess ephedrine, pseudoephedrine, red phosphorus, lithium metal, sodium metal, iodine, anhydrous ammonia, pressurized ammonia or phenylpropanolamine, or their salts, isomers or salts of isomers with an intent to use the product to manufacture a controlled substance.

(b) It shall be unlawful for any person to use or possess with intent to use any drug paraphernalia to:

(1) Manufacture, cultivate, plant, propagate, harvest, test, analyze or distribute a controlled substance; or

(2) store, contain, conceal, inject, ingest, inhale or otherwise introduce a controlled substance into the human body.

(c) It shall be unlawful for any person to use or possess with intent to use anhydrous ammonia or pressurized ammonia in a container not approved for that chemical by the Kansas department of agriculture.

(d) It shall be unlawful for any person to purchase, receive or otherwise acquire at retail any compound, mixture or preparation containing more than 3.6 grams of pseudoephedrine base or ephedrine base in any single transaction or any compound, mixture or preparation containing more than nine grams of pseudoephedrine base or ephedrine base within any 30-day period.

(e) (1) Violation of subsection (a) is a drug severity level 3 felony;

(2) violation of subsection (b)(1) is a:

(A) Drug severity level 5 felony, except as provided in subsection (e)(2)(B); and

(B) class A nonperson misdemeanor if the drug paraphernalia was used to cultivate fewer than five marijuana plants;

(3) violation of subsection (b)(2) is a class A nonperson misdemeanor;

(4) violation of subsection (c) is a drug severity level 5 felony; and

(5) violation of subsection (d) is a class A nonperson misdemeanor.

(f) For persons arrested and charged under subsection (a) or (c), bail shall be at least $50,000 cash or surety, and such person shall not be released upon the person's own recognizance pursuant to K.S.A. 22-2802, and amendments thereto, unless the court determines, on the record, that the defendant is not likely to reoffend, the court imposes pretrial supervision or the defendant agrees to participate in a licensed or certified drug treatment program.

History: L. 2009, ch. 32, § 9; L. 2012, ch. 150, § 13; L. 2014, ch. 90, § 4; July 1.



21-5710 Unlawful distribution of certain drug precursors and drug paraphernalia.

21-5710. Unlawful distribution of certain drug precursors and drug paraphernalia. (a) It shall be unlawful for any person to advertise, market, label, distribute or possess with the intent to distribute:

(1) Any product containing ephedrine, pseudoephedrine, red phosphorus, lithium metal, sodium metal, iodine, anhydrous ammonia, pressurized ammonia or phenylpropanolamine or their salts, isomers or salts of isomers if the person knows or reasonably should know that the purchaser will use the product to manufacture a controlled substance or controlled substance analog; or

(2) any product containing ephedrine, pseudoephedrine or phenylpropanolamine, or their salts, isomers or salts of isomers for indication of stimulation, mental alertness, weight loss, appetite control, energy or other indications not approved pursuant to the pertinent federal over-the-counter drug final monograph or tentative final monograph or approved new drug application.

(b) It shall be unlawful for any person to distribute, possess with the intent to distribute or manufacture with intent to distribute any drug paraphernalia, knowing or under circumstances where one reasonably should know that it will be used to manufacture or distribute a controlled substance or controlled substance analog in violation of K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto.

(c) It shall be unlawful for any person to distribute, possess with intent to distribute or manufacture with intent to distribute any drug paraphernalia, knowing or under circumstances where one reasonably should know, that it will be used as such in violation of K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto, except subsection (b) of K.S.A. 2015 Supp. 21-5706, and amendments thereto.

(d) It shall be unlawful for any person to distribute, possess with intent to distribute or manufacture with intent to distribute any drug paraphernalia, knowing, or under circumstances where one reasonably should know, that it will be used as such in violation of subsection (b) of K.S.A. 2015 Supp. 21-5706, and amendments thereto.

(e) (1) Violation of subsection (a) is a drug severity level 3 felony;

(2) violation of subsection (b) is a:

(A) Drug severity level 5 felony, except as provided in subsection (e)(2)(B); and

(B) drug severity level 4 felony if the trier of fact makes a finding that the offender distributed or caused drug paraphernalia to be distributed to a minor or on or within 1,000 feet of any school property;

(3) violation of subsection (c) is a:

(A) Nondrug severity level 9, nonperson felony, except as provided in subsection (e)(3)(B); and

(B) drug severity level 5 felony if the trier of fact makes a finding that the offender distributed or caused drug paraphernalia to be distributed to a minor or on or within 1,000 feet of any school property; and

(4) violation of subsection (d) is a:

(A) Class A nonperson misdemeanor, except as provided in subsection (e)(4)(B); and

(B) nondrug severity level 9, nonperson felony if the trier of fact makes a finding that the offender distributed or caused drug paraphernalia to be distributed to a minor or on or within 1,000 feet of any school property.

(f) For persons arrested and charged under subsection (a), bail shall be at least $50,000 cash or surety, and such person shall not be released upon the person's own recognizance pursuant to K.S.A. 22-2802, and amendments thereto, unless the court determines, on the record, that the defendant is not likely to re-offend, the court imposes pretrial supervision or the defendant agrees to participate in a licensed or certified drug treatment program.

(g) As used in this section, "or under circumstances where one reasonably should know" that an item will be used in violation of this section, shall include, but not be limited to, the following:

(1) Actual knowledge from prior experience or statements by customers;

(2) inappropriate or impractical design for alleged legitimate use;

(3) receipt of packaging material, advertising information or other manufacturer supplied information regarding the item's use as drug paraphernalia; or

(4) receipt of a written warning from a law enforcement or prosecutorial agency having jurisdiction that the item has been previously determined to have been designed specifically for use as drug paraphernalia.

History: L. 2009, ch. 32, § 10; L. 2010, ch. 74, § 5; L. 2010, ch. 155, § 5; L. 2012, ch. 150, § 14; L. 2014, ch. 90, § 5; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 109, § 15, but that version was repealed by L. 2010, ch. 155, § 25.



21-5711 Factors to consider when determining what is drug paraphernalia.

21-5711. Factors to consider when determining what is drug paraphernalia. (a) In determining whether an object is drug paraphernalia, a court or other authority shall consider, in addition to all other logically relevant factors, the following:

(1) Statements by an owner or person in control of the object concerning its use;

(2) prior convictions, if any, of an owner or person in control of the object, under any state or federal law relating to any controlled substance;

(3) the proximity of the object, in time and space, to a direct violation of K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto;

(4) the proximity of the object to controlled substances;

(5) the existence of any residue of controlled substances on the object;

(6) direct or circumstantial evidence of the intent of an owner or person in control of the object, to deliver it to a person the owner or person in control of the object knows, or should reasonably know, intends to use the object to facilitate a violation of K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto. The innocence of an owner or person in control of the object as to a direct violation of K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto, shall not prevent a finding that the object is intended for use as drug paraphernalia;

(7) oral or written instructions provided with the object concerning its use;

(8) descriptive materials accompanying the object which explain or depict its use;

(9) national and local advertising concerning the object's use;

(10) the manner in which the object is displayed for sale;

(11) whether the owner or person in control of the object is a legitimate supplier of similar or related items to the community, such as a distributor or dealer of tobacco products;

(12) direct or circumstantial evidence of the ratio of sales of the object or objects to the total sales of the business enterprise;

(13) the existence and scope of legitimate uses for the object in the community;

(14) expert testimony concerning the object's use;

(15) any evidence that alleged paraphernalia can or has been used to store a controlled substance or to introduce a controlled substance into the human body as opposed to any legitimate use for the alleged paraphernalia; or

(16) advertising of the item in magazines or other means which specifically glorify, encourage or espouse the illegal use, manufacture, distribution or cultivation of controlled substances.

(b) The fact that an item has not yet been used or did not contain a controlled substance at the time of the seizure is not a defense to a charge that the item was possessed with the intention for use as drug paraphernalia.

History: L. 2009, ch. 32, § 11; July 1.



21-5712 Unlawful abuse of toxic vapors.

21-5712. Unlawful abuse of toxic vapors. (a) Unlawful abuse of toxic vapors is possessing, buying, using, smelling or inhaling toxic vapors with the intent of causing a condition of euphoria, excitement, exhilaration, stupefaction or dulled senses of the nervous system.

(b) Unlawful abuse of toxic vapors is a class B nonperson misdemeanor.

(c) In addition to any sentence or fine imposed, the court shall enter an order which requires that the person enroll in and successfully complete an alcohol and drug safety action education program, treatment program or both such programs as provided in K.S.A. 8-1008, and amendments thereto.

(d) This section shall not apply to the inhalation of anesthesia or other substances for medical or dental purposes.

(e) For the purposes of this section, the term "toxic vapors" means vapors from the following substances or products containing such substances:

(1) Alcohols, including methyl, isopropyl, propyl or butyl;

(2) aliphatic acetates, including ethyl, methyl, propyl or methyl cellosolve acetate;

(3) acetone;

(4) benzene;

(5) carbon tetrachloride;

(6) cyclohexane;

(7) freons, including freon 11, freon 12 and other halogenated hydrocarbons;

(8) hexane;

(9) methyl ethyl ketone;

(10) methyl isobutyl ketone;

(11) naptha;

(12) perchlorethylene;

(13) toluene;

(14) trichloroethane; or

(15) xylene.

(f) In a prosecution for a violation of this section, evidence that a container lists one or more of the substances described in subsection (e) as one of its ingredients shall be prima facie evidence that the substance in such container contains toxic vapors.

History: L. 2009, ch. 32, § 12; L. 2015, ch. 20, § 1; July 1.



21-5713 Unlawful distribution or possession of a simulated controlled substance.

21-5713. Unlawful distribution or possession of a simulated controlled substance. (a) It shall be unlawful for any person to distribute, possess with the intent to distribute, or manufacture with the intent to distribute any simulated controlled substance.

(b) It shall be unlawful for any person to use or possess with intent to use any simulated controlled substance.

(c) (1) Violation of subsection (a) is a:

(A) Nondrug severity level 9, nonperson felony, except as provided in subsection (c)(1)(B); and

(B) nondrug severity level 7, nonperson felony if the trier of fact makes a finding that the offender is 18 or more years of age and the violation occurred on or within 1,000 feet of any school property; and

(2) violation of subsection (b) is a class A nonperson misdemeanor.

History: L. 2009, ch. 32, § 13; L. 2010, ch. 109, § 16; L. 2012, ch. 150, § 15; July 1.



21-5714 Unlawful representation that noncontrolled substance is controlled substance.

21-5714. Unlawful representation that noncontrolled substance is controlled substance. (a) It shall be unlawful for any person to distribute or possess with the intent to distribute any substance which is not a controlled substance:

(1) Upon an express representation that the substance is a controlled substance or that the substance is of such nature or appearance that the recipient will be able to distribute the substance as a controlled substance; or

(2) under circumstances which would give a reasonable person reason to believe that the substance is a controlled substance.

(b) Violation of subsection (a) is a:

(1) Class A nonperson misdemeanor, except as provided in subsection (b)(2); and

(2) nondrug severity level 9, nonperson felony if the distributor is 18 or more years of age, distributing to a minor and at least three years older than the minor to whom the distribution is made.

(c) If any one of the following factors is established, there shall be a presumption that distribution of a substance was under circumstances which would give a reasonable person reason to believe that a substance is a controlled substance:

(1) The substance was packaged in a manner normally used for the illegal distribution of controlled substances;

(2) the distribution of the substance included an exchange of or demand for money or other consideration for distribution of the substance and the amount of the consideration was substantially in excess of the reasonable value of the substance; or

(3) the physical appearance of the capsule or other material containing the substance is substantially identical to a specific controlled substance.

(d) A person who commits a violation of subsection (a) also may be prosecuted for, convicted of and punished for theft.

History: L. 2009, ch. 32, § 14; L. 2012, ch. 150, § 16; July 1.



21-5715 Treatment of a controlled substance analog.

21-5715. Treatment of a controlled substance analog. Within 10 days after the initiation of prosecution with respect to a controlled substance analog by indictment, complaint or information, the prosecuting attorney shall notify the board of pharmacy of information relevant to emergency scheduling as provided for in subsection (e) of K.S.A. 65-4102, and amendments thereto. After final determination that the controlled substance analog should not be scheduled, no prosecution relating to that substance as a controlled substance analog may be commenced or continued.

History: L. 2009, ch. 32, § 15; July 1.



21-5716 Unlawful acts involving proceeds derived from violations of 21-5701 through 21-5717.

21-5716. Unlawful acts involving proceeds derived from violations of 21-5701 through 21-5717. (a) It shall be unlawful for any person to receive or acquire proceeds or engage in transactions involving proceeds, known to be derived from a violation of K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto, or any substantially similar offense from another jurisdiction. The provisions of this subsection do not apply to any transaction between an individual and that individual's counsel necessary to preserve that individual's right to representation, as guaranteed by section 10 of the bill of rights of the constitution of the state of Kansas and by the sixth amendment to the United States constitution. This exception does not create any presumption against or prohibition of the right of the state to seek and obtain forfeiture of any proceeds derived from a violation of K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto.

(b) It shall be unlawful for any person to distribute, invest, conceal, transport or maintain an interest in or otherwise make available anything of value which that person knows is intended to be used for the purpose of committing or furthering the commission of any crime in K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto, or any substantially similar offense from another jurisdiction.

(c) It shall be unlawful for any person to direct, plan, organize, initiate, finance, manage, supervise or facilitate the transportation or transfer of proceeds known to be derived from commission of any crime in K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto, or any substantially similar offense from another jurisdiction.

(d) It shall be unlawful for any person to conduct a financial transaction involving proceeds derived from commission of any crime in K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto, or any substantially similar offense from another jurisdiction, when the transaction is designed in whole or in part to conceal or disguise the nature, location, source, ownership or control of the proceeds known to be derived from commission of any crime in K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto, or any substantially similar offense from another jurisdiction, or to avoid a transaction reporting requirement under state or federal law.

(e) Violation of this section is a:

(1) Drug severity level 5 felony if the value of the proceeds is less than $5,000;

(2) drug severity level 4 felony if the value of the proceeds is at least $5,000 but less than $100,000;

(3) drug severity level 3 felony if the value of the proceeds is at least $100,000 but less than $250,000;

(4) drug severity level 2 felony if the value of the proceeds is at least $250,000 but less than $500,000; and

(5) drug severity level 1 felony if the value of the proceeds is $500,000 or more.

History: L. 2009, ch. 32, § 16; L. 2009, ch. 143, § 35; L. 2012, ch. 150, § 17; July 1.



21-5717 Uniformity of act.

21-5717. Uniformity of act. The statutes listed below shall be applicable and uniform throughout this state and in all cities and counties therein. No city or county shall enact or enforce any law, ordinance, rule, regulation or resolution in conflict with, in addition to, or supplemental to, the provisions listed below unless expressly authorized by law to do so:

(a) Subsection (c) of K.S.A. 21-2501a, and amendments thereto;

(b) subsections (k) and (l) of K.S.A. 65-1643, and amendments thereto;

(c) subsections (e), (f) and (g) of K.S.A. 65-4113, and amendments thereto;

(d) subsection (c) of K.S.A. 2015 Supp. 21-5703, and amendments thereto;

(e) subsection (f) of K.S.A. 2015 Supp. 21-5709, and amendments thereto;

(f) subsection (f) of K.S.A. 2015 Supp. 21-5710, and amendments thereto.

History: L. 2009, ch. 32, § 17; July 1.






Article 58 CRIMES INVOLVING PROPERTY

21-5801 Theft.

21-5801. Theft. (a) Theft is any of the following acts done with intent to permanently deprive the owner of the possession, use or benefit of the owner's property or services:

(1) Obtaining or exerting unauthorized control over property or services;

(2) obtaining control over property or services, by deception;

(3) obtaining control over property or services, by threat;

(4) obtaining control over stolen property or services knowing the property or services to have been stolen by another; or

(5) knowingly dispensing motor fuel into a storage container or the fuel tank of a motor vehicle at an establishment in which motor fuel is offered for retail sale and leaving the premises of the establishment without making payment for the motor fuel.

(b) Theft of:

(1) Property or services of the value of $100,000 or more is a severity level 5, nonperson felony;

(2) property or services of the value of at least $25,000 but less than $100,000 is a severity level 7, nonperson felony;

(3) property or services of the value of at least $1,000 but less than $25,000 is a severity level 9, nonperson felony, except as provided in subsection (b)(7);

(4) property or services of the value of less than $1,000 is a class A nonperson misdemeanor, except as provided in subsection (b)(5), (b)(6) or (b)(7);

(5) property of the value of less than $1,000 from three separate mercantile establishments within a period of 72 hours as part of the same act or transaction or in two or more acts or transactions connected together or constituting parts of a common scheme or course of conduct is a severity level 9, nonperson felony;

(6) property of the value of less than $1,000 is a severity level 9, nonperson felony if committed by a person who has been convicted of theft two or more times; and

(7) property which is a firearm of the value of less than $25,000 is a severity level 9, nonperson felony.

(c) As used in this section:

(1) "Conviction" or "convicted" includes being convicted of a violation of K.S.A. 21-3701, prior to its repeal, this section or a municipal ordinance which prohibits the acts that this section prohibits;

(2) "regulated scrap metal" means the same as in K.S.A. 2015 Supp. 50-6,109, and amendments thereto; and

(3) "value" means the value of the property or, if the property is regulated scrap metal, the cost to restore the site of the theft of such regulated scrap metal to its condition at the time immediately prior to the theft of such regulated scrap metal, whichever is greater.

History: L. 2010, ch. 136, § 87; L. 2011, ch. 86, § 4; L. 2013, ch. 64, § 1; July 1.



21-5802 Theft of property lost, mislaid or delivered by mistake.

21-5802. Theft of property lost, mislaid or delivered by mistake. (a) Theft of property lost, mislaid or delivered by mistake is obtaining control of property of another by a person who:

(1) Knows or learns the identity of the owner thereof;

(2) fails to take reasonable measures to restore to the owner lost property, mislaid property or property delivered by a mistake; and

(3) intends to permanently deprive the owner of the possession, use or benefit of the property.

(b) Theft of property lost, mislaid or delivered by mistake of the value of:

(1) $100,000 or more is a severity level 5, nonperson felony;

(2) at least $25,000 but less than $100,000 is a severity level 7, nonperson felony;

(3) at least $1,000 but less than $25,000 is a severity level 9, nonperson felony; and

(4) less than $1,000 is a class A nonperson misdemeanor.

(c) As used in this section, "property delivered by mistake" includes, but is not limited to, a mistake as to the:

(1) Nature or amount of the property; or

(2) identity of the recipient of the property.

History: L. 2010, ch. 136, § 88; L. 2011, ch. 30, § 35; July 1.



21-5803 Criminal deprivation of property.

21-5803. Criminal deprivation of property. (a) Criminal deprivation of property is obtaining or exerting unauthorized control over property, with intent to temporarily deprive the owner of the use thereof, without the owner's consent but not with the intent of permanently depriving the owner of the possession, use or benefit of such owner's property.

(b) (1) (A) Criminal deprivation of property that is a motor vehicle is a:

(i) Class A nonperson misdemeanor, except as provided in subsection (b)(1)(A)(ii); and

(ii) severity level 9, nonperson felony upon a third or subsequent conviction.

(B) Upon a first conviction of subsection (b)(1)(A), a person shall be sentenced to not less than 30 days nor more than one year's imprisonment and fined not less than $100. Upon a second conviction of subsection (b)(1)(A), a person shall be sentenced to not less than 60 days nor more than one year's imprisonment and fined not less than $200. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served the minimum mandatory sentence as provided herein.

(2) Criminal deprivation of property that is a firearm is a severity level 9, nonperson felony.

(3) Criminal deprivation of property other than a motor vehicle or a firearm is a class A nonperson misdemeanor. Upon a second or subsequent conviction of this paragraph, a person shall be sentenced to not less than 30 days imprisonment and fined not less than $100.

(4) The mandatory provisions of this subsection shall not apply to any person where such application would result in a manifest injustice.

(c) As used in this section, "motor vehicle" means the same as in K.S.A. 8-1437, and amendments thereto.

History: L. 2010, ch. 136, § 89; L. 2013, ch. 64, § 2; July 1.



21-5804 Prima facie evidence of intent to permanently deprive owner or lessor of possession, use or benefit of property.

21-5804. Prima facie evidence of intent to permanently deprive owner or lessor of possession, use or benefit of property. (a) In any prosecution under K.S.A. 2015 Supp. 21-5801 through 21-5839, and amendments thereto, the following shall be prima facie evidence of intent to permanently deprive the owner or lessor of property of the possession, use or benefit thereof:

(1) The giving of a false identification or fictitious name, address or place of employment at the time of buying, selling, leasing, trading, gathering, collecting, soliciting, procuring, receiving, dealing or otherwise obtaining or exerting control over the property;

(2) the failure of a person who leases or rents personal property to return the same within 10 days after the date set forth in the lease or rental agreement for the return of the property, if notice is given to the person renting or leasing the property to return the property within seven days after receipt of the notice, in which case the subsequent return of the property within the seven-day period shall exempt such transaction from consideration as prima facie evidence as provided in this section;

(3) destroying, breaking or opening a lock, chain, key switch, enclosure or other device used to secure the property in order to obtain control over the property;

(4) destruction of or substantially damaging or altering the property so as to make the property unusable or unrecognizable in order to obtain control over the property;

(5) the failure of a person who leases or rents from a commercial renter a motor vehicle under a written agreement that provides for the return of the motor vehicle to a particular place at a particular time, if notice has been given to the person renting or leasing the motor vehicle to return such vehicle within three calendar days from the date of the receipt or refusal of the demand. In addition, if such vehicle has not been returned after demand, the lessor may notify the local law enforcement agency of the failure of the lessee to return such motor vehicle and the local law enforcement agency shall cause such motor vehicle to be put into any appropriate state and local computer system listing stolen motor vehicles;

(6) the failure of a person who is provided with a use of a vehicle by the owner of the vehicle to return it to the owner pursuant to a written instruction specifying: (A) The time and place to return the vehicle; and (B) that failure to comply may be prosecuted as theft, and such instructions are delivered to the person by the owner at the time the person is provided with possession of the vehicle. In addition, if such vehicle has not been returned pursuant to the specifications in such instructions, the owner may notify the local law enforcement agency of the failure of the person to return such motor vehicle and the local law enforcement agency shall cause such motor vehicle to be put into any appropriate state and local computer system listing stolen motor vehicles;

(7) removing a theft detection device, without authority, from merchandise or disabling such device prior to purchase; or

(8) under the provisions of K.S.A. 2015 Supp. 21-5801(a)(5), and amendments thereto, the failure to replace or reattach the nozzle and hose of the pump used for the dispensing of motor fuels or placing such nozzle and hose on the ground or pavement.

(b) In any prosecution for a misdemeanor under K.S.A. 2015 Supp. 21-5801, and amendments thereto, in which the object of the alleged theft is a book or other material borrowed from a library, it shall be prima facie evidence of intent to permanently deprive the owner of the possession, use or benefit thereof if the defendant failed to return such book or material within 30 days after receiving notice from the library requesting its return, in which case the subsequent return of the book or material within the 30-day period shall exempt such transaction from consideration as prima facie evidence as provided in this section.

(c) In a prosecution for theft as defined in K.S.A. 2015 Supp. 21-5801, and amendments thereto, and such theft is of services, the existence of any of the connections of meters, alterations or use of unauthorized or unmeasured electricity, natural gas, water, telephone service or cable television service, caused by tampering, shall be prima facie evidence of intent to commit theft of services by the person or persons using or receiving the direct benefits from the use of the electricity, natural gas, water, telephone service or cable television service passing through such connections or meters, or using the electricity, natural gas, water, telephone service or cable television service which has not been authorized or measured.

(d) In a prosecution for theft as defined in K.S.A. 2015 Supp. 21-5801, and amendments thereto, and such theft is of regulated scrap metal as defined in K.S.A. 2015 Supp. 50-6,109, and amendments thereto, either in whole or in part, the failure to give information or the giving of false information to a scrap metal dealer pursuant to the requirements of the scrap metal theft reduction act, the transportation of regulated scrap metal outside the county from where it was obtained, the transportation of regulated scrap metal across state lines or the alteration of any regulated scrap metal prior to any transaction with a scrap metal dealer shall be prima facie evidence of intent to permanently deprive the owner of the regulated scrap metal of the possession, use or benefit thereof.

(e) As used in this section:

(1) "Notice" means notice in writing and such notice in writing will be presumed to have been given three days following deposit of the notice as registered or certified matter in the United States mail, addressed to such person who has leased or rented the personal property or borrowed the library material at the address as it appears in the information supplied by such person at the time of such leasing, renting or borrowing, or to such person's last known address; and

(2) "tampering" includes, but is not limited to:

(A) Making a connection of any wire, conduit or device, to any service or transmission line owned by a public or municipal utility, or by a cable television service provider;

(B) defacing, puncturing, removing, reversing or altering any meter or any connections, for the purpose of securing unauthorized or unmeasured electricity, natural gas, water, telephone service or cable television service;

(C) preventing any such meters from properly measuring or registering;

(D) knowingly taking, receiving, using or converting to such person's own use, or the use of another, any electricity, water or natural gas which has not been measured; or any telephone or cable television service which has not been authorized; or

(E) causing, procuring, permitting, aiding or abetting any person to do any of the preceding acts.

History: L. 2010, ch. 136, § 90; L. 2015, ch. 96, § 8; July 1.



21-5805 Unlawful acts involving theft detection shielding devices.

21-5805. Unlawful acts involving theft detection shielding devices. It shall be unlawful to:

(a) Manufacture or distribute in any way a laminated or coated bag or device particular to and intentionally marketed for shielding and intended to shield merchandise from detection by electronic or magnetic theft alarm sensor;

(b) possess any laminated or coated bag or device particular to and designed for shielding and intended to shield merchandise from detection by an electronic or magnetic theft alarm sensor, with the intent to commit theft;

(c) possess any tool or device designed to allow the removal of any theft detection device from any merchandise with the intent to use such tool to remove any theft detection device from any merchandise without the permission of the merchant or person owning or holding such merchandise; or

(d) possess one or more fraudulent retail sales receipts or universal product code labels or possessing the device which manufactures fraudulent retail sales receipts or universal product code labels with the intent to cheat or defraud a retailer. A person having possession, custody or control of 15 or more such receipts or labels or such device shall be presumed to possess such items with the intent to cheat or defraud a retailer.

(e) Violation of this section is a severity level 9, nonperson felony.

History: L. 2010, ch. 136, § 91; July 1, 2011.



21-5806 Unlawful use of recordings.

21-5806. Unlawful use of recordings. (a) Unlawful use of recordings is:

(1) Knowingly, and without the consent of the owner, duplicating or causing to be duplicated any sounds recorded on a phonograph record, disc, wire, tape, film or other article on which sounds are recorded, or recording or causing to be recorded any live performance, with the intent to sell, rent or cause to be sold or rented, any such duplicated sounds or any such recorded performance, or to give away such duplicated sounds or recorded performance as part of a promotion for any product or service;

(2) distributing or possessing with the intent to distribute, any article produced in violation of subsection (a)(1) knowing or having reasonable grounds to know that such article was produced in violation of law;

(3) possessing any article produced in violation of subsection (a)(1) knowing or having reasonable grounds to know that such article was produced in violation of law; or

(4) knowingly selling, renting, offering for sale or rental, or possessing, transporting or manufacturing with intent to sell or rent, any phonograph record, audio or video disc, wire, audio or video tape, film or other article now known or later developed on which sounds, images, or both sounds and images are recorded or otherwise stored, unless the outside cover, box or jacket clearly and conspicuously discloses the name and address of the manufacturer of such recorded article.

(b) Unlawful use of recordings:

(1) Is a severity level 9, nonperson felony, except as provided in subsections (b)(2) and (b)(3);

(2) as defined in subsection (a)(2) or (a)(4), is a class A nonperson misdemeanor if the offense involves fewer than seven audio visual recordings, or fewer than 100 sound recordings during a 180-day period; and

(3) as defined in subsection (a)(3), is a class B nonperson misdemeanor.

(c) The provisions of subsection (a)(1) shall not apply to:

(1) Any broadcaster who, in connection with or as part of a radio or television broadcast or cable transmission, or for the purpose of archival preservation, duplicates any such sounds recorded on a sound recording;

(2) any person who duplicates such sounds or such performance for personal use, and without compensation for such duplication; or

(3) any sounds initially fixed in a tangible medium of expression after February 15, 1972.

(d) The provisions of subsections (a)(1) and (a)(3) shall not apply to any computer program or any audio or visual recording that is part of any computer program or to any article or device on which is exclusively recorded any such computer program.

(e) As used in this section:

(1) "Owner" means the person who owns the original fixation of sounds embodied in the master phonograph record, master disc, master wire, master tape, master film or other device used for reproducing sounds on phonograph records, discs, wires, tapes, films or other articles now known or later developed upon which sound is recorded or otherwise stored, and from which the duplicated recorded sounds are directly or indirectly derived, or the person who owns the right to record such live performance; and

(2) "computer program" means a set of statements or instructions to be used directly or indirectly in a computer in order to bring about a certain result.

(f) It shall be the duty of all law enforcement officers, upon discovery, to confiscate all recorded devices that do not conform to the provisions of this section and that are possessed for the purpose of selling or renting such recorded devices, and all equipment and components used or intended to be used to knowingly manufacture recorded devices that do not conform to the provisions of such section for the purpose of selling or renting such recorded devices. The nonconforming recorded devices that are possessed for the purpose of selling or renting such recorded devices are contraband and shall be delivered to the district attorney for the county in which the confiscation was made, by court order, and shall be destroyed or otherwise disposed of, if the court finds that the person claiming title to such recorded devices possessed such recorded devices for the purpose of selling or renting such recorded devices. The equipment and components confiscated shall be delivered to the district attorney for the county in which the confiscation was made, by court order upon conviction, and may be given to a charitable or educational organization.

History: L. 2010, ch. 136, § 92; L. 2012, ch. 150, § 18; July 1.



21-5807 Burglary; aggravated burglary.

21-5807. Burglary; aggravated burglary. (a) Burglary is, without authority, entering into or remaining within any:

(1) Dwelling, with intent to commit a felony, theft or sexually motivated crime therein;

(2) building, manufactured home, mobile home, tent or other structure which is not a dwelling, with intent to commit a felony, theft or sexually motivated crime therein; or

(3) vehicle, aircraft, watercraft, railroad car or other means of conveyance of persons or property, with intent to commit a felony, theft or sexually motivated crime therein.

(b) Aggravated burglary is, without authority, entering into or remaining within any building, manufactured home, mobile home, tent or other structure, or any vehicle, aircraft, watercraft, railroad car or other means of conveyance of persons or property in which there is a human being with intent to commit a felony, theft or sexually motivated crime therein.

(c) (1) Burglary as defined in:

(A) Subsection (a)(1) is a severity level 7, person felony, except as provided in subsection (c)(2);

(B) subsection (a)(2) is a severity level 7, nonperson felony, except as provided in subsection (c)(2);

(C) subsection (a)(3) is a severity level 9, nonperson felony, except as provided in subsection (c)(2); and

(2) subsection (a)(1), (a)(2) or (a)(3) with the intent to commit the theft of a firearm is a severity level 5, nonperson felony.

(3) Aggravated burglary is a severity level 5, person felony.

(d) As used in this section, "sexually motivated" means that one of the purposes for which the defendant committed the crime was for the purpose of the defendant's sexual gratification.

History: L. 2010, ch. 136, § 93; L. 2012, ch. 150, § 19; L. 2013, ch. 64, § 3; July 1.



21-5808 Criminal trespass.

21-5808. Criminal trespass. (a) Criminal trespass is entering or remaining upon or in any:

(1) Land, nonnavigable body of water, structure, vehicle, aircraft or watercraft by a person who knows such person is not authorized or privileged to do so, and:

(A) Such person enters or remains therein in defiance of an order not to enter or to leave such premises or property personally communicated to such person by the owner thereof or other authorized person;

(B) such premises or property are posted as provided in K.S.A. 32-1013, and amendments thereto, or in any other manner reasonably likely to come to the attention of intruders, or are locked or fenced or otherwise enclosed, or shut or secured against passage or entry; or

(C) such person enters or remains therein in defiance of a restraining order issued pursuant to K.S.A. 60-3105, 60-3106, 60-3107, 60-31a05 or 60-31a06 or K.S.A. 2015 Supp. 23-2707, 38-2243, 38-2244 or 38-2255, and amendments thereto, and the restraining order has been personally served upon the person so restrained; or

(2) public or private land or structure in a manner that interferes with access to or from any health care facility by a person who knows such person is not authorized or privileged to do so and such person enters or remains thereon or therein in defiance of an order not to enter or to leave such land or structure personally communicated to such person by the owner of the health care facility or other authorized person.

(b) Criminal trespass is a class B nonperson misdemeanor. Upon a conviction of a violation of subsection (a)(1)(C), a person shall be sentenced to not less than 48 consecutive hours of imprisonment which shall be served either before or as a condition of any grant of probation or suspension, reduction of sentence or parole.

(c) As used in this section:

(1) "Health care facility" means any licensed medical care facility, certificated health maintenance organization, licensed mental health center or mental health clinic, licensed psychiatric hospital or other facility or office where services of a health care provider are provided directly to patients; and

(2) "health care provider" means any person:

(A) Licensed to practice a branch of the healing arts;

(B) licensed to practice psychology;

(C) licensed to practice professional or practical nursing;

(D) licensed to practice dentistry;

(E) licensed to practice optometry;

(F) licensed to practice pharmacy;

(G) registered to practice podiatry;

(H) licensed as a social worker; or

(I) registered to practice physical therapy.

(d) This section shall not apply to:

(1) A land surveyor, licensed pursuant to article 70 of chapter 74 of the Kansas Statutes Annotated, and amendments thereto, and such surveyor's authorized agents and employees who enter upon lands, waters and other premises in the making of a survey; or

(2) railroad property as defined in K.S.A. 2015 Supp. 21-5809, and amendments thereto, or nuclear generating facility as defined in K.S.A. 2015 Supp. 66-2302, and amendments thereto.

History: L. 2010, ch. 136, § 94; L. 2012, ch. 162, § 33; L. 2013, ch. 133, § 5; July 1.

Section was amended twice in the 2012 session, see also 21-5808a.



21-5809 Trespassing on railroad property.

21-5809. Trespassing on railroad property. (a) Trespassing on railroad property is:

(1) Entering or remaining on railroad property, without consent of the owner or the owner's agent, knowing that it is railroad property; or

(2) recklessly causing in any manner the derailment of a train, railroad car or rail-mounted work equipment.

(b) Trespassing on railroad property is a:

(1) Class A nonperson misdemeanor, except as provided in subsection (b)(2);

(2) severity level 8, nonperson felony if such trespassing results in a demonstrable monetary loss, damage or destruction of railroad property valued at more than $1,500.

(c) Subsection (a) shall not be construed to interfere with the lawful use of a public or private crossing.

(d) Nothing in this section shall be construed as limiting a representative or member of a labor organization which represents or is seeking to represent the employees of the railroad, from conducting such business as provided under the railway labor act (45 U.S.C. § 151 et seq.) and other federal labor laws.

(e) As used in this section "railroad property" includes, but is not limited to, any train, locomotive, railroad car, caboose, rail-mounted work equipment, rolling stock, work equipment, safety device, switch, electronic signal, microwave communication equipment, connection, railroad track, rail, bridge, trestle, right-of-way or other property that is owned, leased, operated or possessed by a railroad company.

History: L. 2010, ch. 136, § 95; July 1, 2011.



21-5810 Criminal hunting.

21-5810. Criminal hunting. (a) Criminal hunting is knowingly hunting, shooting, fur harvesting, pursuing any bird or animal, or fishing:

(1) Upon any land or nonnavigable body of water of another, without having first obtained permission of the owner or person in possession of such premises;

(2) upon or from any public road, public road right-of-way or railroad right-of-way that adjoins occupied or improved premises, without having first obtained permission of the owner or person in possession of such premises; or

(3) upon any land or nonnavigable body of water of another by a person who knows such person is not authorized or privileged to do so, and:

(A) Such person remains therein and continues to hunt, shoot, fur harvest, pursue any bird or animal or fish in defiance of an order not to enter or to leave such premises or property personally communicated to such person by the owner thereof or other authorized person; or

(B) such premises or property are posted in a manner consistent with K.S.A. 32-1013, and amendments thereto.

(b) Criminal hunting as defined in:

(1) Subsection (a)(1) or (a)(2) is a class C misdemeanor. Upon the first conviction of subsection (a)(1) or (a)(2), in addition to any authorized sentence imposed by the court, such court may require the forfeiture of the convicted person's hunting, fishing or fur harvesting license, or all, or, in any case where such person has a combination license, the court may require forfeiture of a part or all of such license and the court may order such person to refrain from hunting, fishing or fur harvesting, or all, for up to one year from the date of such conviction. Upon a second or subsequent conviction of subsection (a)(1) or (a)(2), in addition to any authorized sentence imposed by the court, such court shall require the forfeiture of the convicted person's hunting, fishing or fur harvesting license, or all, or, in any case where such person has a combination license, the court shall require the forfeiture of a part or all of such license and the court shall order such person to refrain from hunting, fishing or fur harvesting, or all, for one year from the date of such conviction. A person licensed to hunt and following or pursuing a wounded game bird or animal upon any land of another without permission of the landowner or person in lawful possession thereof shall not be deemed to be in violation of this provision while in such pursuit, except that this provision shall not authorize a person to remain on such land if instructed to leave by the owner thereof or other authorized person. For the purpose of determining whether a conviction is a first, second or subsequent conviction of subsection (a)(1) or (a)(2), "conviction" or "convicted" includes being convicted of a violation of subsection (a) of K.S.A. 21-3728, prior to its repeal, or subsection (a)(1) or (a)(2); and

(2) subsection (a)(3) is a class B misdemeanor. Upon the first conviction or a diversion agreement of subsection (a)(3), in addition to any authorized sentence imposed by the court, the court shall require forfeiture of such person's hunting, fishing or fur harvesting license, or all, or in the case where such person has a combination license, the court shall require forfeiture of a part or all of such license for six months. Upon the second conviction of subsection (a)(3), in addition to any authorized sentence imposed by the court, such court shall require the forfeiture of the convicted person's hunting, fishing or fur harvesting license, or all, or in the case where such person has a combination license, the court shall require forfeiture of a part or all of such license for one year. Upon the third or subsequent conviction of subsection (a)(3), in addition to any authorized sentence imposed by the court, such court shall require forfeiture of the convicted person's hunting, fishing or fur harvesting license, or all, or in the case where such person has a combination license, the court shall require forfeiture of a part or all of such license for five years. For the purpose of determining whether a conviction is a first, second, third or subsequent conviction of subsection (a)(3), "conviction" or "convicted" includes being convicted of a violation of subsection (b) of K.S.A. 21-3728, prior to its repeal, or subsection (a)(3).

(c) The court shall notify the Kansas department of wildlife, parks and tourism of any conviction or diversion for a violation of this section.

History: L. 2010, ch. 136, § 96; L. 2011, ch. 30, § 36; L. 2012, ch. 47, § 18; July 1.



21-5811 Commercial fossil hunting.

21-5811. Commercial fossil hunting. (a) It is unlawful for any commercial fossil hunter to:

(1) Go upon the land of another in search of fossils unless the commercial fossil hunter has obtained the written authorization of the landowner to go upon such land for such purpose and when requesting such written authorization has identified oneself to the landowner as a commercial fossil hunter who intends to explore the land and sell any fossils of value found on the land. The written authorization shall state that the landowner has been informed of such intended activities by the commercial fossil hunter; or

(2) remove a fossil from the land of another upon which the fossil is located unless the landowner is first provided with a description of the fossil and the landowner authorizes in writing the removal of the fossil.

(b) (1) Violation of subsection (a)(1) is a class B nonperson misdemeanor.

(2) Violation of subsection (a)(2) is a class A nonperson misdemeanor.

(c) As used in this section:

(1) "Commercial fossil hunter" means an individual who goes upon the land of another in search of fossils with the intent to sell fossils of value found upon such land;

(2) "fossil" means any impression or trace of an animal or plant of a past geological age preserved in the earth's crust;

(3) "landowner" means the record owner of the fee in real estate or the tenant of such owner who occupies such real estate, if so authorized by the owner; and

(4) "land of another" means all real estate other than that owned or leased by any governmental entity or the commercial fossil hunter.

(d) This section is supplemental to and not in lieu of any other law of this state relating to entering or remaining upon the land of another and relating to the removal of items of value from the property of another.

(e) It shall not be a defense that the person did not know or have reason to know that such person was on the landowner's property.

History: L. 2010, ch. 136, § 97; July 1, 2011.



21-5812 Arson; aggravated arson.

21-5812. Arson; aggravated arson. (a) Arson is:

(1) Knowingly, by means of fire or explosive damaging any building or property which:

(A) Is a dwelling in which another person has any interest without the consent of such other person;

(B) is a dwelling with intent to injure or defraud an insurer or lienholder;

(C) is not a dwelling in which another person has any interest without the consent of such other person; or

(D) is not a dwelling with intent to injure or defraud an insurer or lienholder;

(2) accidentally, by means of fire or explosive, as a result of manufacturing or attempting to manufacture a controlled substance or controlled substance analog in violation of K.S.A. 2015 Supp. 21-5703, and amendments thereto, damaging any building or property which is a dwelling; or

(3) accidentally, by means of fire or explosive as a result of manufacturing or attempting to manufacture a controlled substance or controlled substance analog in violation of K.S.A. 2015 Supp. 21-5703, and amendments thereto, damaging any building or property which is not a dwelling.

(b) Aggravated arson is arson, as defined in subsection (a):

(1) Committed upon a building or property in which there is a human being; or

(2) which results in great bodily harm or disfigurement to a firefighter or law enforcement officer in the course of fighting or investigating the fire.

(c) (1) Arson as defined in:

(A) Subsection (a)(1)(A) or (a)(1)(B) is a severity level 6, person felony;

(B) subsection (a)(1)(C) , (a)(1)(D) or (a)(3) is a severity level 7, nonperson felony; and

(C) subsection (a)(2) is a severity level 7, person felony.

(2) Aggravated arson as defined in:

(A) Subsection (b)(1) is a:

(i) Severity level 3, person felony, if such crime results in a substantial risk of bodily harm; and

(ii) severity level 6, person felony, if such crime results in no substantial risk of bodily harm; and

(B) subsection (b)(2) is a severity level 3, person felony.

History: L. 2010, ch. 136, § 98; L. 2011, ch. 30, § 37; July 1.



21-5813 Criminal damage to property; aggravated criminal damage to property.

21-5813. Criminal damage to property; aggravated criminal damage to property. (a) Criminal damage to property is by means other than by fire or explosive:

(1) Knowingly damaging, destroying, defacing or substantially impairing the use of any property in which another has an interest without the consent of such other person; or

(2) damaging, destroying, defacing or substantially impairing the use of any property with intent to injure or defraud an insurer or lienholder.

(b) Aggravated criminal damage to property is criminal damage to property, as defined in subsection (a)(1), if the value or amount of damage exceeds $5,000, committed with the intent to obtain any regulated scrap metal as defined in K.S.A. 2015 Supp. 50-6,109, and amendments thereto, or any items listed in K.S.A. 2015 Supp. 50-6,111(d), and amendments thereto, upon:

(1) Any building, structure, personal property or place used primarily for worship or any religious purpose;

(2) any building, structure or place used as a school or as an educational facility;

(3) any building, structure or place used by a non-profit or charitable business, corporation, firm, service or association;

(4) any grave, cemetery, mortuary or personal property of the cemetery or mortuary or other facility used for the purpose of burial or memorializing the dead;

(5) any agricultural property or agricultural infrastructure;

(6) any construction, mining or recycling facility, structure or site;

(7) any utility, utility service, telecommunication, telecommunication service, cable or video service facility, property, building, structure, site or component thereof;

(8) any municipal, county or state building, structure, site or property;

(9) any residential, commercial, industrial or agricultural irrigation, sprinkler or watering system or component thereof;

(10) the infrastructure of any residence, building or structure;

(11) any historical marker, plaque or work of art;

(12) any vehicle or transportation building, facility, structure, site or property; or

(13) any other building, structure, residence, facility, site, place, property, vehicle or any infrastructure thereof.

(c) Criminal damage to property if the property:

(1) Is damaged to the extent of $25,000 or more is a severity level 7, nonperson felony;

(2) is damaged to the extent of at least $1,000 but less than $25,000 is a severity level 9, nonperson felony; and

(3) damaged is of the value of less than $1,000 or is of the value of $1,000 or more and is damaged to the extent of less than $1,000 is a class B nonperson misdemeanor.

(d) Aggravated criminal damage to property is a severity level 6, nonperson felony.

(e) (1) As used in subsection (b):

(A) "Infrastructure" includes any fixture to, attachment upon or part of a residence, building or structure's framework, electrical wiring and appurtenances, plumbing or heating and air systems; and

(B) "site" includes any area, place or location set aside for specific use or uses, including, but not limited to, storage, staging, repair, sorting, transportation, planning or organization.

(2) Any of the items or locations listed in subsection (b) shall include the curtilage, adjoining land and any improvements thereupon.

(3) Nothing in subsection (b) shall be construed to require the:

(A) Construction or existence of any door, gate, fence, barrier or wall; or

(B) existence of notice, postings or signs to potential trespassers.

(f) In determining the amount of damage to property, damages may include the cost of repair or replacement of the property that was damaged, the reasonable cost of the loss of production, crops and livestock, reasonable labor costs of any kind, reasonable material costs of any kind and any reasonable costs that are attributed to equipment that is used to abate or repair the damage to the property.

History: L. 2010, ch. 136, § 99; L. 2015, ch. 96, § 9; July 1.



21-5814 Criminal use of an explosive.

21-5814. Criminal use of an explosive. (a) Criminal use of an explosive is:

(1) Possessing, manufacturing or transporting a commercial explosive, whether or not a person knows or has reason to know it is a commercial explosive; or

(2) possessing, creating or constructing a simulated explosive, destructive device, incendiary, radiological, biological or poison gas, bomb, rocket, missile, mine, grenade, dispersal device or similar simulated device, with intent to intimidate or cause alarm to another person.

(b) Criminal use of an explosive as defined in:

(1) Subsection (a)(1) is a:

(A) Severity level 6, person felony, except as provided in (b)(1)(B);

(B) severity level 5, person felony if:

(i) The possession, manufacture or transportation is intended to be used to commit a crime or is distributed to another with knowledge that such other intends to use such substance to commit a crime;

(ii) a public safety officer is placed at risk to defuse such explosive; or

(iii) the explosive is introduced into a building in which there is another human being; and

(2) subsection (a)(2) is a severity level 8, person felony.

(c) As used in:

(1) Subsection (a)(1), an "explosive" shall not include any legally obtained and transferred commercial explosive by licensed individuals and ammunition and commercially available loading powders and products used as ammunition, and consumer fireworks, as defined in 27 C.F.R. § 555.11, in effect on May 17, 2007, unless such consumer fireworks are modified or assembled as a device that deflagrates or explodes when used for a purpose not intended by the manufacturer; and

(2) this section, "commercial explosive" includes chemical compounds that form an explosive; a combination of chemicals, compounds or materials, including, but not limited to, the presence of an acid, a base, dry ice or aluminum foil, that are placed in a container for the purpose of generating a gas or gases to cause a mechanical failure, rupture or bursting of the container; incendiary or explosive material, liquid or solid; detonator; blasting cap; military explosive fuse assembly; squib; electric match or functional improvised fuse assembly; or any completed explosive device commonly known as a pipe bomb or a molotov cocktail.

(d) The provisions of subsection (a)(1) shall not prohibit law enforcement officials, the United States military, public safety officials, accredited educational institutions or licensed or registered businesses, and associated personnel, from engaging in legitimate public safety training, demonstrations or exhibitions requiring the authorized construction or use of such simulated devices or materials.

History: L. 2010, ch. 136, § 100; July 1, 2011.



21-5815 Criminal littering.

21-5815. Criminal littering. (a) Criminal littering is recklessly depositing or causing to be deposited any object or substance into, upon or about:

(1) Any public street, highway, alley, road, right-of-way, park or other public place, or any lake, stream, watercourse, or other body of water, except by direction of some public officer or employee authorized by law to direct or permit such acts; or

(2) any private property without the consent of the owner or occupant of such property.

(b) Criminal littering is an unclassified misdemeanor punishable:

(1) Upon a first conviction by a fine of not less than $250 nor more than $1,000;

(2) upon a second conviction by a fine of not less than $1,000 nor more than $2,000; and

(3) upon a third or subsequent conviction by a fine of not less than $2,000 nor more than $4,000.

(c) The provisions of K.S.A. 8-15,102, and amendments thereto, are excepted from the application of this section.

(d) In addition to the fines in subsection (b), a person convicted of littering shall be required to pick up litter for a time prescribed by and at a place within the jurisdiction of the court.

History: L. 2010, ch. 136, § 101; July 1, 2011.



21-5816 Tampering with a landmark.

21-5816. Tampering with a landmark. (a) Tampering with a landmark is doing any of the following acts with the intent to fraudulently alter a boundary:

(1) Removing any monument of stone or other durable material, established or created for the purpose of designating the corner of or any other point upon the boundary of any lot or tract of land, or of the state, or any legal subdivision thereof;

(2) defacing or altering marks upon any tree, post or other monument, made for the purpose of designating any point on such boundary;

(3) cutting down or removing any tree, post or other monument upon which any such marks have been made for such purpose, with intent to destroy such marks;

(4) defacing or altering any inscription on any such marker or monument; or

(5) altering, removing, damaging or destroying any public land survey corner or accessory without complying with the provisions of K.S.A. 58-2011, and amendments thereto.

(b) Tampering with a landmark is a class C misdemeanor.

History: L. 2010, ch. 136, § 102; July 1, 2011.



21-5817 Tampering with a traffic signal; aggravated tampering with a traffic signal.

21-5817. Tampering with a traffic signal; aggravated tampering with a traffic signal. (a) Tampering with a traffic signal is knowingly manipulating, altering, destroying or removing any light, sign, marker, railroad switching device or other signal device erected or installed for the purpose of controlling or directing the movement of motor vehicles, railroad trains, aircraft or watercraft.

(b) Aggravated tampering with a traffic signal is tampering with a traffic signal as defined in subsection (a) which creates an unreasonable risk of an accident causing the death or great bodily injury of any person.

(c) (1) Tampering with a traffic signal is a class C misdemeanor.

(2) Aggravated tampering with a traffic signal is a severity level 7, nonperson felony.

(d) It shall not be necessary that an accident occurs for a person to be charged and convicted pursuant to subsection (b).

(e) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for violating K.S.A. 2015 Supp. 21-5801 or 21-5802, and amendments thereto.

History: L. 2010, ch. 136, § 103; July 1, 2011.



21-5818 Tampering with a pipeline.

21-5818. Tampering with a pipeline. (a) Tampering with a pipeline is the knowing and unauthorized alteration of or interference with any part of a pipeline.

(b) Tampering with a pipeline is a severity level 6, nonperson felony.

(c) As used in this section:

(1) "Alteration of or interference with any part of a pipeline" includes, but is not limited to, any adjustment, opening, removal, change or destruction of any part of any pipeline; and

(2) "pipeline" means any pipeline, and any related facility, building, structure or equipment, used in gathering, transmission or transportation of natural gas, crude oil, petroleum products or anhydrous ammonia. "Pipeline" does not include distribution lines that convey natural gas from a gas main to the ultimate consumer.

History: L. 2010, ch. 136, § 104; July 1, 2011.



21-5819 Throwing or otherwise casting objects onto street, highway or railroad right-of-way or railroad property.

21-5819. Throwing or otherwise casting objects onto street, highway or railroad right-of-way or railroad property. (a) It is unlawful for any person to:

(1) Recklessly throw, push, pitch or otherwise cast any rock, stone or other object, matter or thing onto a street, road, highway, railroad right-of-way, or upon any vehicle, engine or car or any train, locomotive, railroad car, caboose, rail-mounted work equipment or rolling stock thereon;

(2) violate subsection (a) and damage any vehicle, engine or car or any train, locomotive, railroad car, caboose, rail-mounted work equipment or rolling stock lawfully on the street, highway or railroad right-of-way by the thrown or cast rock, stone or other object;

(3) violate subsection (a) and injure another person on the street, road, highway or railroad right-of-way; or

(4) violate subsection (a), damage a vehicle, engine or car or any train, locomotive, railroad car, caboose, rail-mounted work equipment or rolling stock and a person is injured as a result of the cast or thrown object or from injuries incurred as a result of damage to the vehicle in which a person was a passenger when struck by such object.

(b) (1) Violation of subsection (a)(1) is a class B nonperson misdemeanor.

(2) Violation of subsection (a)(2) is a class A nonperson misdemeanor.

(3) Violation of subsection (a)(3) is a severity level 7, person felony.

(4) Violation of subsection (a)(4) is a severity level 6, person felony.

(c) In any case where a vehicle, engine or car or any train, locomotive, railroad car, caboose, rail-mounted work equipment or rolling stock is damaged as a result of a violation of subsection (a), the provisions of this section shall not bar conviction of the accused under any other offense in article 58 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto. An accused may be convicted for a violation of any other offense in article 58 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, or this section, but not under both.

(d) In any case where a person dies or sustains bodily injury as a result of a violation of subsection (a), the provisions of this section shall not bar conviction of the accused under any other offense in article 54 of chapter 21 of the Kansas Statutes Annotated and K.S.A. 2015 Supp. 21-6418, and amendments thereto. An accused may be convicted for a violation of any other offense in article 54 of chapter 21 of the Kansas Statutes Annotated and K.S.A. 2015 Supp. 21-6418, and amendments thereto, or this section, but not under both.

History: L. 2010, ch. 136, § 105; L. 2011, ch. 30, § 38; July 1.



21-5820 Unlawful posting of political pictures and political advertisements.

21-5820. Unlawful posting of political pictures and political advertisements. (a) Unlawful posting of political pictures and political advertisements is knowingly putting up, affixing or fastening of either or both a political picture or a political advertisement to a telegraph, telephone, electric light or power pole.

(b) Unlawful posting of political pictures and political advertisements is a class C misdemeanor.

History: L. 2010, ch. 136, § 106; July 1, 2011.



21-5821 Giving a worthless check.

21-5821. Giving a worthless check. (a) Giving a worthless check is the making, drawing, issuing or delivering or causing or directing the making, drawing, issuing or delivering of any check on any financial institution for the payment of money or its equivalent with intent to defraud and knowing, at the time of the making, drawing, issuing or delivering of such check that the maker or drawer has no deposit in or credits with the financial institution or has not sufficient funds in, or credits with, the financial institution for the payment of such check in full upon its presentation.

(b) Giving a worthless check is a:

(1) Severity level 7, nonperson felony if:

(A) The check is drawn for $25,000 or more; or

(B) more than one worthless check is given within a seven-day period and the combined total of the checks is $25,000 or more;

(2) severity level 9, nonperson felony if:

(A) The check is drawn for at least $1,000 but less than $25,000;

(B) more than one worthless check is given within a seven-day period and the combined total of the checks is at least $1,000 but less than $25,000; or

(C) the person giving the worthless check has, within five years immediately preceding commission of the crime, been convicted of giving a worthless check two or more times; and

(3) class A nonperson misdemeanor if the check is drawn for less than $1,000.

(c) As used in this section and K.S.A. 2015 Supp. 21-5822, and amendments thereto:

(1) "Check" is any check, order or draft on a financial institution;

(2) "financial institution" means any bank, credit union, savings and loan association or depository; and

(3) "notice" includes oral or written notice to the person entitled thereto.

(d) In any prosecution against the maker or drawer of a check, payment of which has been refused by the financial institution on account of insufficient funds, the making, drawing, issuing or delivering of such check shall be prima facie evidence of intent to defraud and of knowledge of insufficient funds in, or on deposit with, the financial institution:

(1) Unless the maker or drawer pays the holder thereof the amount due thereon and a service charge not exceeding $30 for each check, within seven days after notice has been given to the maker or drawer that such check has not been paid by the financial institution. Written notice shall be presumed to have been given when deposited as restricted matter in the United States mail, addressed to the person to be given notice at such person's address as it appears on such check; or

(2) if a postdated date is placed on the check without the knowledge or consent of the payee.

(e) It shall not be a defense to a prosecution under this section that the check upon which such prosecution is based was:

(1) Postdated, unless such check was presented for payment prior to the postdated date; or

(2) given to a payee who had knowledge or had been informed, when the payee accepted such check that the maker did not have sufficient funds in the hands of the financial institution to pay such check upon presentation, unless such check was presented for payment prior to the date the maker informed the payee there would be sufficient funds.

(f) In addition to all other costs and fees allowed by law, each prosecutor who takes any action under the provisions of this section may collect from the issuer in such action an administrative handling cost, except in cases filed in a court of appropriate jurisdiction. The cost shall not exceed $10 for each check. If the issuer of the check is convicted in a district court, the administrative handling costs may be assessed as part of the court costs in the matter. The moneys collected pursuant to this subsection shall be deposited into a trust fund which shall be administered by the board of county commissioners. The funds shall be expended only with the approval of the board of county commissioners, but may be used to help fund the normal operating expenses of the county or district attorney's office.

History: L. 2010, ch. 136, § 107; July 1, 2011.



21-5822 Causing an unlawful prosecution for giving a worthless check.

21-5822. Causing an unlawful prosecution for giving a worthless check. (a) Causing an unlawful prosecution for giving a worthless check is filing a complaint before a magistrate or supplying information upon which a prosecution for giving a worthless check is commenced with knowledge that the check upon which such prosecution is based was postdated and such check was presented for payment prior to the postdated date or when the payee had knowledge, when such payee accepted such check, that there were no funds or insufficient funds in the hands of the financial institution to pay such check upon presentation and such check was presented for payment prior to the date the maker informed the payee there would be sufficient funds.

(b) Causing an unlawful prosecution for giving a worthless check is a class A nonperson misdemeanor.

(c) Any person convicted of violating this section shall pay the taxable costs of the prosecution initiated by such person or upon information supplied by such person.

History: L. 2010, ch. 136, § 108; July 1, 2011.



21-5823 Forgery.

21-5823. Forgery. (a) Forgery is, with intent to defraud:

(1) Making, altering or endorsing any written instrument in such manner that it purports to have been made, altered or endorsed by another person, either real or fictitious, and if a real person without the authority of such person; or altering any written instrument in such manner that it purports to have been made at another time or with different provisions without the authority of the maker thereof; or making, altering or endorsing any written instrument in such manner that it purports to have been made, altered or endorsed with the authority of one who did not give such authority;

(2) issuing or distributing such written instrument knowing it to have been thus made, altered or endorsed; or

(3) possessing, with intent to issue or distribute, any such written instrument knowing it to have been thus made, altered or endorsed.

(b) (1) Forgery is a severity level 8, nonperson felony.

(2) On a first conviction of forgery, in addition to any other sentence imposed, a person shall be fined the lesser of the amount of the forged instrument or $500.

(3) On a second conviction of forgery, a person shall be required to serve at least 30 days' imprisonment as a condition of probation, and fined the lesser of the amount of the forged instrument or $1,000.

(4) On a third or subsequent conviction of forgery, a person shall be required to serve at least 45 days' imprisonment as a condition of probation, and fined the lesser of the amount of the forged instrument or $2,500.

(5) The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served the mandatory sentence as provided herein.

(c) In any prosecution under this section, it may be alleged in the complaint or information that it is not known whether a purported person is real or fictitious, and in such case there shall be a rebuttable presumption that such purported person is fictitious.

History: L. 2010, ch. 136, § 109; July 1, 2011.



21-5824 Making false information.

21-5824. Making false information. (a) Making false information is making, generating, distributing or drawing, or causing to be made, generated, distributed or drawn, any written instrument, electronic data or entry in a book of account with knowledge that such information falsely states or represents some material matter or is not what it purports to be, and with intent to defraud, obstruct the detection of a theft or felony offense or induce official action.

(b) Making false information is a severity level 8, nonperson felony.

History: L. 2010, ch. 136, § 110; July 1, 2011.



21-5825 Counterfeiting.

21-5825. Counterfeiting. (a) Counterfeiting is manufacturing, using, displaying, advertising, distributing or possessing with intent to distribute any item or services knowing such item or services bear or are identified by a counterfeit mark.

(b) Counterfeiting is a:

(1) Severity level 7, nonperson felony if:

(A) The retail value of such item or service is $25,000 or more;

(B) such counterfeiting involves 1,000 or more items bearing a counterfeit mark; or

(C) a third or subsequent violation of this section;

(2) severity level 9, nonperson felony if:

(A) The retail value of such item or service is at least $1,000 but less than $25,000;

(B) such counterfeiting involves more than 100 but less than 1,000 items bearing a counterfeit mark; or

(C) a second violation of this section; and

(3) class A nonperson misdemeanor, if the retail value of such item or service is less than $1,000.

(c) A person having possession, custody or control of more than 25 items bearing a counterfeit mark shall be presumed to possess such items with intent to distribute.

(d) Any state or federal certificate of registration of any intellectual property shall be prima facie evidence of the facts stated therein.

(e) As used in this section:

(1) "Counterfeit mark" means:

(A) Any unauthorized reproduction or copy of intellectual property; or

(B) intellectual property affixed to any item knowingly sold, offered for sale, manufactured or distributed, or identifying services offered or rendered, without the authority of the owner of the intellectual property;

(2) "intellectual property" means any trademark, service mark or trade name as such terms are defined in K.S.A. 2015 Supp. 81-202, and amendments thereto; and

(3) "retail value" means the counterfeiter's regular selling price for the item or service bearing or identified by the counterfeit mark. In the case of items bearing a counterfeit mark which are components of a finished product, the retail value shall be the counterfeiter's regular selling price of the finished product on or in which the component would be utilized.

(f) The quantity or retail value of items or services shall include the aggregate quantity or retail value of all items bearing, or services identified by, every counterfeit mark the defendant manufactures, uses, displays, advertises, distributes or possesses.

History: L. 2010, ch. 136, § 111; July 1, 2011.



21-5826 Destroying a written instrument.

21-5826. Destroying a written instrument. (a) Destroying a written instrument is tearing, cutting, burning, erasing, obliterating or destroying a written instrument, in whole or in part, with intent to defraud.

(b) Destroying a written instrument is a severity level 9, nonperson felony.

History: L. 2010, ch. 136, § 112; July 1, 2011.



21-5827 Altering a legislative document.

21-5827. Altering a legislative document. (a) Altering a legislative document is knowingly mutilating, altering or changing, otherwise than in the regular course of legislation, any act, bill or resolution introduced into or acted upon by either or both houses of the legislature of this state either before or after such act, bill or resolution has been signed by the governor.

(b) Altering a legislative document is a severity level 9, nonperson felony.

History: L. 2010, ch. 136, § 113; July 1, 2011.



21-5828 Criminal use of a financial card.

21-5828. Criminal use of a financial card. (a) Criminal use of a financial card is any of the following acts done with intent to defraud and to obtain money, goods, property or services:

(1) Using a financial card without the consent of the cardholder;

(2) using a financial card, or the number or description thereof, which has been revoked or canceled; or

(3) using a falsified, mutilated, altered or nonexistent financial card or a number or description thereof.

(b) Criminal use of a financial card is a:

(1) Severity level 7, nonperson felony if the money, goods, property or services obtained within any seven-day period are of the value of $25,000 or more;

(2) Severity level 9, nonperson felony if the money, goods, property or services obtained within any seven-day period are of the value of at least $1,000 but less than $25,000; and

(3) class A nonperson misdemeanor if the money, goods, property or services obtained within a seven-day period are of the value of less than $1,000.

(c) As used in this section:

(1) "Financial card" means an identification card, plate, instrument, device or number issued by a business organization authorizing the cardholder to purchase, lease or otherwise obtain money, goods, property or services or to conduct other financial transactions; and

(2) "cardholder" means the person or entity to whom or for whose benefit a financial card is issued.

(d) For the purposes of subsection (a)(2), a financial card shall be deemed canceled or revoked when notice in writing thereof has been received by the named holder thereof as shown on such financial card or by the records of the company.

History: L. 2010, ch. 136, § 114; July 1, 2011.



21-5829 Unlawful manufacture or disposal of false tokens.

21-5829. Unlawful manufacture or disposal of false tokens. (a) Unlawful manufacture or disposal of false tokens is manufacturing for sale, offering for sale or giving away any false token, slug, substance, false or spurious coin or other device intended or calculated to be placed or deposited in any automatic vending machine, coin-operated telephone, parking meter or other such receptacle with intent to cheat or defraud the owner, lessee, licensee or other person entitled to the contents of such automatic vending machine, coin-operated telephone, parking meter or other receptacle designed to receive coins or currency of the United States of America in connection with the sale, use or enjoyment of property or service.

(b) Unlawful manufacture or disposal of false tokens is a class B nonperson misdemeanor.

(c) The manufacture for sale, advertising, offering for sale or distribution of any such false token, slug, substance, false or spurious coin or other device shall be prima facie evidence of an intent to cheat or defraud within the meaning of this section.

History: L. 2010, ch. 136, § 115; July 1, 2011.



21-5830 Impairing a security interest.

21-5830. Impairing a security interest. (a) Impairing a security interest is, with intent to defraud the secured party:

(1) Damaging, destroying or concealing any personal property subject to a security interest;

(2) selling, exchanging or otherwise disposing of any personal property subject to a security interest without the written consent of the secured party, where such sale, exchange or other disposition is not authorized by the secured party under the terms of the security agreement; or

(3) failing to account to the secured party for the proceeds of the sale, exchange or other disposition of any personal property subject to a security interest, where such sale, exchange or other disposition is authorized and such accounting for proceeds is required by the secured party under the terms of the security agreement or otherwise.

(b) Impairing a security interest, when the personal property subject to the security interest is of the value of:

(1) $25,000 or more and is subject to a security interest of $25,000 or more is a severity level 7, nonperson felony;

(2) at least $1,000 and is subject to a security interest of at least $1,000 and either the value of the property or the security interest is less than $25,000 is a severity level 9, nonperson felony; and

(3) less than $1,000, or of the value of $1,000 or more but subject to a security interest of less than $1,000 is a class A nonperson misdemeanor.

History: L. 2010, ch. 136, § 116; July 1, 2011.



21-5831 Warehouse receipt fraud.

21-5831. Warehouse receipt fraud. (a) Warehouse receipt fraud is making, drawing, issuing or delivering or causing or directing the making, drawing, issuing or delivering by a warehouseman, or any officer, agent or employee of a warehouseman, of:

(1) A negotiable receipt for goods with knowledge that the goods for which the receipt is issued have not actually been received by the warehouseman, or are not under the warehouseman's actual control at the time of issuing the receipt;

(2) a negotiable receipt for goods with knowledge that the receipt contains a false statement; or

(3) a duplicate or additional negotiable receipt for goods with knowledge that a former negotiable receipt for the same goods or any part thereof is outstanding and uncanceled, without plainly placing on the face thereof the word "duplicate," except in the case of a lost, stolen or destroyed receipt after proceedings as provided in K.S.A. 34-257 or subsection (a) of K.S.A. 2015 Supp. 84-7-601, and amendments thereto.

(b) Warehouse receipt fraud is a severity level 10, nonperson felony.

History: L. 2010, ch. 136, § 117; July 1, 2011.



21-5832 Unauthorized delivery of stored goods.

21-5832. Unauthorized delivery of stored goods. (a) Unauthorized delivery of stored goods is delivery of goods out of the possession of a warehouseman by such warehouseman, or any officer, agent or employee of such warehouseman, with knowledge that a negotiable receipt, the negotiation of which would transfer the right to the possession of such goods, is outstanding and uncanceled, without obtaining the possession of such receipt at or before the time of such delivery except:

(1) In the case of a lost, stolen or destroyed receipt, after proceedings as provided in subsection (a) of K.S.A. 2015 Supp. 84-7-601, and amendments thereto;

(2) in the case of delivery in good faith as provided in subsection (b) of K.S.A. 2015 Supp. 84-7-206, and amendments thereto;

(3) in the case of optional termination of storage as provided in K.S.A. 2015 Supp. 84-7-206, and amendments thereto;

(4) in the case of a lost or destroyed receipt, after proceedings as provided in K.S.A. 34-257, and amendments thereto; or

(5) in the case of sale as provided in K.S.A. 34-276, and amendments thereto.

(b) Unauthorized delivery of stored goods is a class A nonperson misdemeanor.

History: L. 2010, ch. 136, § 118; July 1, 2011.



21-5833 Automobile master key violation.

21-5833. Automobile master key violation. (a) Automobile master key violation is:

(1) Selling or offering to sell a motor vehicle master key knowing it to be designed to fit the ignition switch of more than one motor vehicle; or

(2) possession of a motor vehicle master key designed to fit the ignition switch of more than one motor vehicle by a person knowing it to be such a key.

(b) Automobile master key violation is a class C misdemeanor.

(c) The provisions of this section shall not apply to a:

(1) Law enforcement officer;

(2) person who is regularly carrying on the business of garage proprietor or locksmith;

(3) owner of two or more vehicles who possess such motor vehicle master key for any or all of the motor vehicles so owned; or

(4) person who sells a motor vehicle master key to a person described in subsection (c)(3).

History: L. 2010, ch. 136, § 119; July 1, 2011.



21-5834 Sale of recut or regrooved tires.

21-5834. Sale of recut or regrooved tires. (a) Sale of recut or regrooved tires is the sale, offer to sell or exposure for sale of any passenger vehicle tire which the person knows to have been recut or regrooved, or the sale, offer to sell or exposure for sale of any passenger vehicle equipped with any tire which is known to have been recut or regrooved.

(b) Sale of recut or regrooved tires is a class B nonperson misdemeanor.

(c) As used in this section:

(1) "Recut or regrooved tire" means an unretreated or unrecapped tire into which new grooves have been cut or burned; and

(2) "passenger vehicle" means the same as in K.S.A. 8-126, and amendments thereto.

History: L. 2010, ch. 136, § 120; July 1, 2011.



21-5835 Unlawful acts concerning odometers.

21-5835. Unlawful acts concerning odometers. (a) It is unlawful for any person:

(1) To knowingly tamper with, adjust, alter, change, set back, disconnect or fail to connect the odometer of any motor vehicle, or cause any of the foregoing to occur to an odometer of a motor vehicle, so as to reflect a lower mileage than the true mileage traveled by the motor vehicle;

(2) with the intent to defraud, to operate a motor vehicle on any street or highway knowing that the odometer of the motor vehicle is disconnected or nonfunctional;

(3) to advertise for sale, sell, use or install on any part of a motor vehicle or on any odometer in a motor vehicle any device which the person knows can cause the odometer to register any mileage other than the true mileage; or

(4) to sell or offer to sell, with the intent to defraud, a motor vehicle knowing that the odometer of such motor vehicle was tampered with, adjusted, altered, changed, set back, disconnected or failed to be connected so as to reflect a lower mileage than the true mileage of such motor vehicle.

(b) Nothing in this section shall prevent the service, repair or replacement of an odometer, provided the mileage indicated thereon remains the same as before the service, repair or replacement. If the odometer is incapable of registering the same mileage as before such service, repair or replacement, the odometer shall be adjusted to read zero and a notice shall be attached permanently to the left door frame of the vehicle by the owner or owner's agent specifying the mileage prior to repair or replacement of the odometer, the date on which it was repaired or replaced and the vehicle identification number except that it shall be unlawful for any person to:

(1) Fail to adjust an odometer or affix a notice regarding such adjustment, as required under this subsection; or

(2) remove or alter any notice affixed to a vehicle pursuant to the provisions of this subsection.

(c) Violation of this section is a severity level 9, nonperson felony.

(d) The provisions of this section shall not apply to antique motor vehicles which could be registered under the provisions of K.S.A. 8-166 et seq., and amendments thereto, or to special interest vehicles which could be registered under the provisions of K.S.A. 8-194 et seq., and amendments thereto.

(e) As used in this section:

(1) "Motor vehicle" means any vehicle other than a motorized bicycle which is self-propelled and is required to be registered under the provisions of article 1 of chapter 8 of Kansas Statutes Annotated, and amendments thereto;

(2) "vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon a public highway, and is required to be registered under the provisions of article 1 of chapter 8 of Kansas Statutes Annotated, and amendments thereto, except that such term shall not include motorized bicycles or mobile homes;

(3) "true mileage" means the actual mileage the motor vehicle has been driven;

(4) "person" means an individual, partnership, corporation or association; and

(5) "odometer" means an instrument for measuring and recording the actual distance a motor vehicle travels while in operation, but shall not include any auxiliary odometer designed to be reset by the operator of the motor vehicle for the purpose of recording mileage on trips.

(f) Every action pursuant to this section shall be brought in the district court of any county in which there occurred any act or practice declared to be a violation of this section, or in which the defendant resides or has such person's principal place of business.

History: L. 2010, ch. 136, § 121; July 1, 2011.



21-5836 Unlawful acts concerning certificates of title.

21-5836. Unlawful acts concerning certificates of title. (a) It shall be unlawful to transfer ownership to any vehicle, manufactured home or mobile home and knowingly fail to show oneself on the transferred certificate of title.

(b) Violation of this section is a class C misdemeanor.

History: L. 2010, ch. 136, § 122; July 1, 2011.



21-5837 Adding dockage or foreign material to grain.

21-5837. Adding dockage or foreign material to grain. (a) Adding dockage or foreign material to grain is knowingly:

(1) Adding dockage or foreign material to any grain to be marketed; or

(2) recombining any dockage or foreign material once removed from grain with any grain which is to be marketed.

(b) Adding dockage or foreign material to grain is a severity level 9, nonperson felony.

(c) Nothing in this section shall be construed to prohibit:

(1) The treatment of grain to control insects, dust or fungi injurious to stored grain;

(2) the blending of grain with similar grain of a different quality to adjust the quality of a resulting mixture;

(3) the marketing of dockage or foreign materials removed from grain if such dockage or foreign material is marketed separately;

(4) the recombination of broken corn or broken kernels as defined by the administrator of the federal grain inspection service under the federal grain quality improvement act of 1986 with grain of the type from which the broken corn or broken kernels were derived; or

(5) other practices as may be authorized by the United States secretary of agriculture, as of July 1, 1987, under the federal grain quality improvement act of 1986.

(d) As used in this section:

(1) "Foreign material" means dirt, rock, sand, sticks or manure, or any combination of such material defined as foreign material by the United States secretary of agriculture, as of July 1, 1987, under the federal grain quality improvement act of 1986; and

(2) "dockage" means the same as provided by the United States secretary of agriculture, as of July 1, 1987, under the federal grain quality improvement act of 1986.

History: L. 2010, ch. 136, § 123; July 1, 2011.



21-5838 Conducting a pyramid promotional scheme.

21-5838. Conducting a pyramid promotional scheme. (a) Conducting a pyramid promotional scheme is knowingly establishing, operating, advertising or promoting any pyramid promotional scheme.

(b) Conducting a pyramid promotional scheme is a severity level 9, nonperson felony.

(c) A limitation as to the number of persons who may participate or the presence of additional conditions affecting eligibility for the opportunity to receive compensation under the plan or operation does not change the identity of the scheme as a pyramid promotional scheme.

(d) It is not a defense under this section that a participant, on giving consideration, obtains any goods, services or intangible property in addition to the right to receive compensation.

(e) The attorney general, or county attorney or district attorney, or both, may institute criminal action to prosecute this offense.

(f) As used in this section, "pyramid promotional scheme" means a plan or operation by which a participant gives consideration for the opportunity to receive compensation which is derived primarily from any person's introduction of other persons into participation in the plan or operation rather than from the sale of goods, services or intangible property by the participant or other persons introduced into the plan or operation.

History: L. 2010, ch. 136, § 124; July 1, 2011.



21-5839 Unlawful acts concerning computers.

21-5839. Unlawful acts concerning computers. (a) It is unlawful for any person to:

(1) Knowingly and without authorization access and damage, modify, alter, destroy, copy, disclose or take possession of a computer, computer system, computer network or any other property;

(2) use a computer, computer system, computer network or any other property for the purpose of devising or executing a scheme or artifice with the intent to defraud or to obtain money, property, services or any other thing of value by means of false or fraudulent pretense or representation;

(3) knowingly exceed the limits of authorization and damage, modify, alter, destroy, copy, disclose or take possession of a computer, computer system, computer network or any other property;

(4) knowingly and without authorization, disclose a number, code, password or other means of access to a computer, computer network, social networking website or personal electronic content; or

(5) knowingly and without authorization, access or attempt to access any computer, computer system, social networking website, computer network or computer software, program, documentation, data or property contained in any computer, computer system or computer network.

(b) (1) Except as provided in (b)(2), violation of subsections (a)(1), (a)(2) or (a)(3) is a severity level 8, nonperson felony.

(2) Violation of subsections (a)(1), (a)(2) or (a)(3) is a severity level 5, nonperson felony if the monetary loss to the victim or victims is more than $100,000.

(3) Violation of subsections (a)(4) or (a)(5) is a class A nonperson misdemeanor.

(c) In any prosecution for a violation of subsections (a)(1), (a)(2) or (a)(3), it shall be a defense that the property or services were appropriated openly and avowedly under a claim of title made in good faith.

(d) As used in this section:

(1) "Access" means to instruct, communicate with, store data in, retrieve data from or otherwise make use of any resources of a computer, computer system or computer network;

(2) "computer" means an electronic device which performs work using programmed instruction and which has one or more of the capabilities of storage, logic, arithmetic or communication and includes all input, output, processing, storage, software or communication facilities which are connected or related to such a device in a system or network;

(3) "computer network" means the interconnection of communication lines, including microwave or other means of electronic communication, with a computer through remote terminals, or a complex consisting of two or more interconnected computers;

(4) "computer program" means a series of instructions or statements in a form acceptable to a computer which permits the functioning of a computer system in a manner designed to provide appropriate products from such computer system;

(5) "computer software" means computer programs, procedures and associated documentation concerned with the operation of a computer system;

(6) "computer system" means a set of related computer equipment or devices and computer software which may be connected or unconnected;

(7) "financial instrument" means any check, draft, money order, certificate of deposit, letter of credit, bill of exchange, credit card, debit card or marketable security;

(8) "personal electronic content" means the electronically stored content of an individual including, but not limited to, pictures, videos, emails and other data files;

(9) "property" includes, but is not limited to, financial instruments, information, electronically produced or stored data, supporting documentation and computer software in either machine or human readable form;

(10) "services" includes, but is not limited to, computer time, data processing and storage functions and other uses of a computer, computer system or computer network to perform useful work;

(11) "social networking website" means a privacy-protected internet website which allows individuals to construct a public or semi-public profile within a bounded system created by the service, create a list of other users with whom the individual shares a connection within the system and view and navigate the list of users with whom the individual shares a connection and those lists of users made by others within the system; and

(12) "supporting documentation" includes, but is not limited to, all documentation used in the construction, classification, implementation, use or modification of computer software, computer programs or data.

History: L. 2010, ch. 136, § 125; L. 2013, ch. 96, § 3; July 1.






Article 59 CRIMES AFFECTING GOVERNMENT FUNCTIONS

21-5901 Treason.

21-5901. Treason. (a) Treason is intentionally levying war against the state, adhering to its enemies, or giving them aid and comfort.

(b) Treason is an off-grid person felony.

(c) No person shall be convicted of treason unless on the evidence of two witnesses to the overt act or confession in open court.

History: L. 2010, ch. 136, § 126; July 1, 2011.



21-5902 Sedition.

21-5902. Sedition. (a) Sedition is advocating, or with knowledge of its contents knowingly publishing or distributing any document which advocates, or, with knowledge of its purpose, knowingly becoming a member of any organization which advocates the overthrow or reformation of the existing form of government of this state by violence or unlawful means.

(b) Sedition is a severity level 7, nonperson felony.

History: L. 2010, ch. 136, § 127; July 1, 2011.



21-5903 Perjury.

21-5903. Perjury. (a) Perjury is intentionally and falsely:

(1) Swearing, testifying, affirming, declaring or subscribing to any material fact upon any oath or affirmation legally administered in any cause, matter or proceeding before any court, tribunal, public body, notary public or other officer authorized to administer oaths; or

(2) subscribing as true and correct under penalty of perjury any material matter in any declaration, verification, certificate or statement as permitted by K.S.A. 53-601, and amendments thereto.

(b) Perjury is a:

(1) Severity level 9, nonperson felony, except as provided in subsection (b)(2); and

(2) severity level 7, nonperson felony if the false statement is made upon the trial of a felony charge.

History: L. 2010, ch. 136, § 128; L. 2013, ch. 3, § 1; July 1.



21-5904 Interference with law enforcement.

21-5904. Interference with law enforcement. (a) Interference with law enforcement is:

(1) Falsely reporting to a law enforcement officer, law enforcement agency or state investigative agency:

(A) That a particular person has committed a crime, knowing that such information is false and intending that the officer or agency shall act in reliance upon such information;

(B) that a law enforcement officer has committed a crime or committed misconduct in the performance of such officer's duties, knowing that such information is false and intending that the officer or agency shall act in reliance upon such information;

(C) any information, knowing that such information is false and intending to influence, impede or obstruct such officer's or agency's duty; or

(D) any information concerning the death, disappearance or potential death or disappearance of a child under the age of 13, knowing that such information is false and intending that the officer or agency shall act in reliance upon such information;

(2) concealing, destroying or materially altering evidence with the intent to prevent or hinder the apprehension or prosecution of any person; or

(3) knowingly obstructing, resisting or opposing any person authorized by law to serve process in the service or execution or in the attempt to serve or execute any writ, warrant, process or order of a court, or in the discharge of any official duty.

(b) Interference with law enforcement as defined in:

(1) Subsection (a)(1)(A) and (a)(1)(B) is a:

(A) Class A nonperson misdemeanor, except as provided in subsection (b)(1)(B); and

(B) severity level 8, nonperson felony in the case of a felony;

(2) subsection (a)(1)(C) is a:

(A) Class A nonperson misdemeanor, except as provided in subsection (b)(2)(B); and

(B) severity level 9, nonperson felony in the case of a felony;

(3) subsection (a)(1)(D) is a severity level 8, nonperson felony;

(4) subsection (a)(2) is a:

(A) Class A nonperson misdemeanor, except as provided in subsection (b)(4)(B); and

(B) severity level 8, nonperson felony in the case of a felony; and

(5) subsection (a)(3) is a:

(A) Severity level 9, nonperson felony in the case of a felony, or resulting from parole or any authorized disposition for a felony; and

(B) class A nonperson misdemeanor in the case of a misdemeanor, or resulting from any authorized disposition for a misdemeanor, or a civil case.

History: L. 2010, ch. 136, § 129; L. 2012, ch. 150, § 20; L. 2013, ch. 133, § 6; L. 2014, ch. 95, § 2; July 1.

Section was amended twice in the 2012 session, see also 21-5904a.



21-5905 Interference with the judicial process.

21-5905. Interference with the judicial process.  (a) Interference with the judicial process is:

(1) Communicating with any judicial officer in relation to any matter which is or may be brought before such judge, magistrate, master or juror with intent to improperly influence such officer;

(2) committing any of the following acts, with intent to influence, impede or obstruct the finding, decision, ruling, order, judgment or decree of such judicial officer or prosecutor on any matter then pending before the officer or prosecutor:

(A) Communicating in any manner a threat of violence to any judicial officer or any prosecutor;

(B) harassing a judicial officer or a prosecutor by repeated vituperative communication; or

(C) picketing, parading or demonstrating near such officer's or prosecutor's residence or place of abode;

(3) picketing, parading or demonstrating in or near a building housing a judicial officer or a prosecutor with intent to impede or obstruct the finding, decision, ruling, order, judgment or decree of such judicial officer or prosecutor on any matter then pending before the officer or prosecutor;

(4) knowingly accepting or agreeing to accept anything of value as consideration for a promise:

(A) Not to initiate or aid in the prosecution of a person who has committed a crime; or

(B) to conceal or destroy evidence of a crime;

(5) knowingly or intentionally in any criminal proceeding or investigation:

(A) Inducing a witness or informant to withhold or unreasonably delay in producing any testimony, information, document or thing;

(B) withholding or unreasonably delaying in producing any testimony, information, document or thing after a court orders the production of such testimony, information, document or thing;

(C) altering, damaging, removing or destroying any record, document or thing, with the intent to prevent it from being produced or used as evidence; or

(D) making, presenting or using a false record, document or thing with the intent that the record, document or thing, material to such criminal proceeding or investigation, appear in evidence to mislead a justice, judge, magistrate, master or law enforcement officer;

(6) when performed by a person summoned or sworn as a juror in any case:

(A) Intentionally soliciting, accepting or agreeing to accept from another any benefit as consideration to wrongfully give a verdict for or against any party in any proceeding, civil or criminal;

(B) intentionally promising or agreeing to wrongfully give a verdict for or against any party in any proceeding, civil or criminal; or

(C) knowingly receiving any evidence or information from anyone in relation to any matter or cause for the trial of which such juror has been or will be sworn, without the authority of the court or officer before whom such juror has been summoned, and without immediately disclosing the same to such court or officer; or

(7) knowingly making available by any means personal information about a judge or the judge's immediate family member, if the dissemination of the personal information poses an imminent and serious threat to the judge's safety or the safety of such judge's immediate family member, and the person making the information available knows or reasonably should know of the imminent and serious threat.

(b) Interference with the judicial process as defined in:

(1) Subsection (a)(1) is a severity level 9, nonperson felony;

(2) subsection (a)(2) and (a)(3) is a class A nonperson misdemeanor;

(3) subsection (a)(4) is a:

(A) Severity level 8, nonperson felony if the crime is a felony; or

(B) class A nonperson misdemeanor if the crime is a misdemeanor;

(4) subsection (a)(5) is a:

(A) Severity level 8, nonperson felony if the matter or case involves a felony; or

(B) class A nonperson misdemeanor if the matter or case involves a misdemeanor;

(5) subsection (a)(6)(A) is a severity level 7, nonperson felony;

(6) subsection (a)(6)(B) or (a)(6)(C) is a severity level 9, nonperson felony; and

(7) subsection (a)(7) is a:

(A) Class A person misdemeanor, except as provided in subsection (b)(7)(B); and

(B) severity level 9, person felony upon a second or subsequent conviction.

(c) Nothing in this section shall limit or prevent the exercise by any court of this state of its power to punish for contempt.

(d) As used in this section:

(1) "Immediate family member" means a judge's spouse, child, parent or any other blood relative who lives in the same residence as such judge.

(2) "Judge" means any duly elected or appointed justice of the supreme court, judge of the court of appeals, judge of any district court of Kansas, district magistrate judge or municipal court judge.

(3) "Personal information" means a judge's home address, home telephone number, personal mobile telephone number, pager number, personal e-mail address, personal photograph, immediate family member photograph, photograph of the judge's home, and information about the judge's motor vehicle, any immediate family member's motor vehicle, any immediate family member's place of employment, any immediate family member's child care or day care facility and any immediate family member's public or private school that offers instruction in any or all of the grades kindergarten through 12.

History: L. 2010, ch. 136, § 130; L. 2012, ch. 143, § 2; L. 2014, ch. 102, § 3; July 1.



21-5906 Criminal disclosure of a warrant.

21-5906. Criminal disclosure of a warrant. (a) Criminal disclosure of a warrant is recklessly making public in any way, prior to the execution of such warrant the:

(1) Fact that a search warrant or warrant for arrest has been applied for or issued; or

(2) contents of the affidavit or testimony on which such warrant is based.

(b) Criminal disclosure of a warrant is a class B nonperson misdemeanor.

(c) Criminal disclosure of a warrant shall not apply:

(1) When disclosure of the warrant is made at the request of a law enforcement officer for the purpose of assisting in the execution of such warrant;

(2) to personnel of a law enforcement agency disclosing a warrant:

(A) For the purpose of encouraging the person named in the warrant to voluntarily surrender; or

(B) issued in a case involving the abduction of a child unless such disclosure is specifically prohibited by the court issuing such warrant.

History: L. 2010, ch. 136, § 131; July 1, 2011.



21-5907 Simulating legal process.

21-5907. Simulating legal process. (a) Simulating legal process is:

(1) Distributing to another any document which simulates or purports to be, or is designed to cause others to believe it to be, a summons, petition, complaint or other legal process, with the intent to mislead the recipient and cause the recipient to take action in reliance thereon; or

(2) printing or distributing any such document, knowing that it shall be so used.

(b) Simulating legal process is a class A nonperson misdemeanor.

(c) This section shall not apply to the printing or distribution of blank forms of legal documents intended for actual use in judicial proceedings.

History: L. 2010, ch. 136, § 132; L. 2012, ch. 150, § 21; July 1.



21-5908 Witness or victim intimidation; definitions.

21-5908. Witness or victim intimidation; definitions. As used in K.S.A. 2015 Supp. 21-5909 and 21-5910, and amendments thereto:

(a) "Civil injury or loss" means any injury or loss for which a civil remedy is provided under the laws of this state, any other state or the United States;

(b) "victim" means any individual:

(1) Against whom any crime under the laws of this state, any other state or the United States is being, has been or is attempted to be committed; or

(2) who suffers a civil injury or loss; and

(c) "witness" means any individual:

(1) Who has knowledge of the existence or nonexistence of facts relating to any civil or criminal trial, proceeding or inquiry authorized by law;

(2) whose declaration under oath is received or has been received as evidence for any purpose;

(3) who has reported any crime or any civil injury or loss to any law enforcement officer, prosecutor, probation officer, parole officer, correctional officer, community correctional services officer or judicial officer;

(4) who has been served with a subpoena issued under the authority of a municipal court or any court or agency of this state, any other state or the United States; or

(5) who is believed by the offender to be an individual described in this subsection.

History: L. 2010, ch. 136, § 133; July 1, 2011.



21-5909 Intimidation of a witness or victim; aggravated intimidation of a witness or victim.

21-5909. Intimidation of a witness or victim; aggravated intimidation of a witness or victim. (a) Intimidation of a witness or victim is preventing or dissuading, or attempting to prevent or dissuade, with an intent to vex, annoy, harm or injure in any way another person or an intent to thwart or interfere in any manner with the orderly administration of justice:

(1) Any witness or victim from attending or giving testimony at any civil or criminal trial, proceeding or inquiry authorized by law; or

(2) any witness, victim or person acting on behalf of a victim from:

(A) Making any report of the victimization of a victim to any law enforcement officer, prosecutor, probation officer, parole officer, correctional officer, community correctional services officer or judicial officer, the secretary of the department of social and rehabilitation services or any agent or representative of the secretary, or any person required to make a report pursuant to K.S.A. 2015 Supp. 38-2223, and amendments thereto;

(B) causing a complaint, indictment or information to be sought and prosecuted, or causing a violation of probation, parole or assignment to a community correctional services program to be reported and prosecuted, and assisting in its prosecution;

(C) causing a civil action to be filed and prosecuted and assisting in its prosecution; or

(D) arresting or causing or seeking the arrest of any person in connection with the victimization of a victim.

(b) Aggravated intimidation of a witness or victim is intimidation of a witness or victim, as defined in subsection (a), when the:

(1) Act is accompanied by an expressed or implied threat of force or violence against a witness, victim or other person or the property of any witness, victim or other person;

(2) act is in furtherance of a conspiracy;

(3) act is committed by a person who has been previously convicted of corruptly influencing a witness or has been convicted of a violation of this section or any federal or other state's statute which, if the act prosecuted was committed in this state, would be a violation of this section;

(4) witness or victim is under 18 years of age; or

(5) act is committed for pecuniary gain or for any other consideration by a person acting upon the request of another person.

(c) (1) Intimidation of a witness or victim is a class B person misdemeanor.

(2) Aggravated intimidation of a witness or victim is a severity level 6, person felony.

History: L. 2010, ch. 136, § 134; L. 2012, ch. 157, § 3; July 1.



21-5910 Civil remedies; court orders authorized; penalties; pretrial release.

21-5910. Civil remedies; court orders authorized; penalties; pretrial release. (a) In its discretion and upon good cause, which may include, but is not limited to, the declaration of a party's attorney, to believe that intimidation or dissuasion of any victim or witness has occurred or is reasonably likely to occur, any court having jurisdiction over any civil or criminal matter may issue any reasonable order necessary to remedy or prevent the intimidation or dissuasion, including, but not limited to, an order that:

(1) Any person before the court, including but not limited to a party, subpoenaed witness or other person entering the courtroom of the court, not violate any provision of this section or K.S.A. 2015 Supp. 21-5909, and amendments thereto;

(2) any person described in this section maintain a prescribed geographic distance from any specified witness or victim;

(3) any person described in this section have no communication whatsoever with any specified witness or victim, except through an attorney under such reasonable restrictions as the court imposes;

(4) calls for a hearing to determine if an order described in subsection (a)(1), (a)(2) or (a)(3) should be issued; or

(5) a particular law enforcement agency within the jurisdiction of the court provide protection for a victim or witness.

(b) Actions by a law enforcement agency pursuant to an order issued under subsection (a)(5) shall be considered to be police protection within the exemption from liability under the Kansas tort claims act for damages resulting from the failure to provide, or the method of providing, police protection.

(c) Violation of an order entered pursuant to subsection (a) may be punished in any of the following ways:

(1) In the manner provided by K.S.A. 2015 Supp. 21-5909, and amendments thereto, when applicable;

(2) as a contempt of the court making the order. No finding of contempt shall be a bar to prosecution for a violation of K.S.A. 2015 Supp. 21-5909, and amendments thereto, but:

(A) Any person held in contempt shall be entitled to have any punishment imposed for contempt to be credited against any sentence imposed upon conviction of a violation of K.S.A. 2015 Supp. 21-5909, and amendments thereto; and

(B) any conviction or acquittal of a violation of subsection (a) or K.S.A. 2015 Supp. 21-5909, and amendments thereto, shall be a bar to subsequent punishment for contempt arising out of the same act; or

(3) by revocation of any form of pretrial release of a criminal defendant or by the forfeiture of bail and the issuance of a bench warrant for the defendant's arrest or remanding the defendant into custody. After a hearing and upon a showing by clear and convincing evidence, the court, in its sound discretion, may order the revocation whether the violation was committed by the defendant personally or in any way caused or encouraged it to be committed.

(d) (1) Any pretrial release of any criminal defendant, whether on bail or under another form of recognizance, shall be considered as a matter of law to include a condition that the defendant will not commit, cause to be committed or knowingly permit to be committed, on the defendant's behalf, any violation of this section or K.S.A. 2015 Supp. 21-5909, and amendments thereto. Knowing violation of that condition is subject to the sanction provided by subsection (c)(3) whether or not the defendant was the subject of an order under subsection (a).

(2) Any receipt for any bail or bond given by any court, or by any surety or bondsman and any written promise to appear on one's own recognizance shall contain notice of the provisions of subsection (d)(1) in a conspicuous location.

(3) Any pretrial release of any criminal defendant whether on bail or under another form of recognizance who requests and is entitled to the assistance of counsel under the provisions of K.S.A. 22-4503, and amendments thereto, shall be considered as a matter of law to include a condition that the defendant shall pay the application fee prescribed by K.S.A. 22-4529, and amendments thereto, and the failure to pay such fee shall constitute a violation of this section. Knowing violation of such condition is subject to the sanction provided by subsection (c)(3) whether or not the defendant was the subject of an order under subsection (a).

History: L. 2010, ch. 136, § 135; July 1, 2011.



21-5911 Escape from custody; aggravated escape from custody.

21-5911. Escape from custody; aggravated escape from custody. (a) Escape from custody is escaping while held in custody on a:

(1) Charge, conviction of or arrest for a misdemeanor;

(2) charge, adjudication or arrest as a juvenile offender where the act, if committed by an adult, would constitute a misdemeanor; or

(3) commitment to the state security hospital as provided in K.S.A. 22-3428, and amendments thereto, based on a finding that the person committed an act constituting a misdemeanor or by a person 18 years of age or over who is being held in custody on an adjudication of a misdemeanor.

(b) Aggravated escape from custody is:

(1) Escaping while held in custody:

(A) Upon a charge, conviction of or arrest for a felony;

(B) upon a charge, adjudication or arrest as a juvenile offender where the act, if committed by an adult, would constitute a felony;

(C) prior to or upon a finding of probable cause for evaluation as a sexually violent predator as provided in K.S.A. 59-29a05, and amendments thereto;

(D) upon commitment to a treatment facility as a sexually violent predator as provided in K.S.A. 59-29a01 et seq., and amendments thereto;

(E) upon a commitment to the state security hospital as provided in K.S.A. 22-3428, and amendments thereto, based on a finding that the person committed an act constituting a felony;

(F) by a person 18 years of age or over who is being held on an adjudication of a felony; or

(G) upon incarceration at a state correctional institution while in the custody of the secretary of corrections.

(2) Escaping effected or facilitated by the use of violence or the threat of violence against any person while held in custody:

(A) On a charge or conviction of any crime;

(B) on a charge or adjudication as a juvenile offender where the act, if committed by an adult, would constitute a felony;

(C) prior to or upon a finding of probable cause for evaluation as a sexually violent predator as provided in K.S.A. 59-29a05, and amendments thereto;

(D) upon commitment to a treatment facility as a sexually violent predator as provided in K.S.A. 59-29a01 et seq., and amendments thereto;

(E) upon a commitment to the state security hospital as provided in K.S.A. 22-3428, and amendments thereto, based on a finding that the person committed an act constituting any crime;

(F) by a person 18 years of age or over who is being held on a charge or adjudication of a misdemeanor or felony; or

(G) upon incarceration at a state correctional institution while in the custody of the secretary of corrections.

(c) (1) Escape from custody is a class A nonperson misdemeanor.

(2) Aggravated escape from custody as defined in:

(A) Subsection (b)(1)(A), (b)(1)(C), (b)(1)(D), (b)(1)(E) or (b)(1)(F) is a severity level 8, nonperson felony;

(B) subsection (b)(1)(B) or (b)(1)(G) is a severity level 5, nonperson felony;

(C) subsection (b)(2)(A), (b)(2)(C), (b)(2)(D), (b)(2)(E) or (b)(2)(F) is a severity level 6, person felony; and

(D) subsection (b)(2)(B) or (b)(2)(G) is a severity level 5, person felony.

(d) As used in this section and K.S.A. 2015 Supp. 21-5912, and amendments thereto:

(1) "Custody" means arrest; detention in a facility for holding persons charged with or convicted of crimes or charged or adjudicated as a juvenile offender; detention for extradition or deportation; detention in a hospital or other facility pursuant to court order, imposed as a specific condition of probation or parole or imposed as a specific condition of assignment to a community correctional services program; commitment to the state security hospital as provided in K.S.A. 22-3428, and amendments thereto; or any other detention for law enforcement purposes. "Custody" does not include general supervision of a person on probation or parole or constraint incidental to release on bail;

(2) "escape" means departure from custody without lawful authority or failure to return to custody following temporary leave lawfully granted pursuant to express authorization of law or order of a court;

(3) "juvenile offender" means the same as in K.S.A. 2015 Supp. 38-2302, and amendments thereto; and

(4) "state correctional institution" means the same as in K.S.A. 75-5202, and amendments thereto.

(e) As used in this section, the term "charge" shall not require that the offender was held on a written charge contained in a complaint, information or indictment, if such offender was arrested prior to such offender's escape from custody.

History: L. 2010, ch. 136, § 136; L. 2011, ch. 30, § 39; L. 2012, ch. 150, § 22; July 1.



21-5912 Aiding escape.

21-5912. Aiding escape. (a) Aiding escape is:

(1) Assisting another who is in custody to escape from such custody; or

(2) supplying to another who is in custody any object or thing adapted or designed for use in making an escape; or

(3) introducing into an institution in which a person is confined any object or thing adapted or designed for use in making any escape.

(b) Aiding escape is a:

(1) Severity level 8, nonperson felony, except as provided in subsection (b)(2); and

(2) severity level 4, nonperson felony if such aiding escape is by an employee or volunteer of the department of corrections, or the employee or volunteer of a contractor who is under contract to provide services to the department of corrections.

(c) As used in this section "custody" includes custody on a charge or conviction of crime, on a charge or adjudication of a misdemeanor or felony, or on a commitment to the state security hospital as provided in K.S.A. 22-3428, and amendments thereto, based on a finding that the person committed an act constituting any crime.

History: L. 2010, ch. 136, § 137; July 1, 2011.



21-5913 Obstructing apprehension or prosecution.

21-5913. Obstructing apprehension or prosecution. (a) Obstructing apprehension or prosecution is knowingly harboring, concealing or aiding any person who:

(1) Has committed or who has been charged with committing a felony or misdemeanor under the laws of this state, other than a violation of K.S.A. 22-4903, and amendments thereto, or another state or the United States with intent that such person shall avoid or escape from arrest, trial, conviction or punishment for such felony or misdemeanor; or

(2) is required to register under the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, and who is not in compliance with the requirements of such act with intent that such person shall avoid or escape from registration, arrest, trial, conviction, punishment or any criminal charges arising from the person's failure to comply with the requirements of such act.

(b) Obstructing apprehension or prosecution as defined in:

(1) Subsection (a)(1) is a:

(A) Severity level 8, nonperson felony if the person who is harbored, concealed or aided has committed or has been charged with committing a felony; and

(B) class C misdemeanor if the person who is aided has committed or has been charged with committing a misdemeanor; and

(2) subsection (a)(2) is a severity level 5, person felony.

History: L. 2010, ch. 136, § 138; July 1, 2011.



21-5914 Traffic in contraband in a correctional institution or care and treatment facility.

21-5914. Traffic in contraband in a correctional institution or care and treatment facility. (a) Traffic in contraband in a correctional institution or care and treatment facility is, without the consent of the administrator of the correctional institution or care and treatment facility:

(1) Introducing or attempting to introduce any item into or upon the grounds of any correctional institution or care and treatment facility;

(2) taking, sending, attempting to take or attempting to send any item from any correctional institution or care and treatment facility;

(3) any unauthorized possession of any item while in any correctional institution or care and treatment facility;

(4) distributing any item within any correctional institution or care and treatment facility;

(5) supplying to another who is in lawful custody any object or thing adapted or designed for use in making an escape; or

(6) introducing into an institution in which a person is confined any object or thing adapted or designed for use in making any escape.

(b) Traffic in contraband in a correctional institution or care and treatment facility is a:

(1) Severity level 6, nonperson felony, except as provided in subsection (b)(2) or (b)(3);

(2) severity level 5, nonperson felony if such items are:

(A) Firearms, ammunition, explosives or a controlled substance which is defined in K.S.A. 2015 Supp. 21-5701, and amendments thereto, except as provided in subsection (b)(3);

(B) defined as contraband by rules and regulations adopted by the secretary of corrections, in a state correctional institution or facility by an employee of a state correctional institution or facility, except as provided in subsection (b)(3);

(C) defined as contraband by rules and regulations adopted by the secretary for aging and disability services, in a care and treatment facility by an employee of a care and treatment facility, except as provided in subsection (b)(3); or

(D) defined as contraband by rules and regulations adopted by the commissioner of the juvenile justice authority, in a juvenile correctional facility by an employee of a juvenile correctional facility, except as provided by subsection (b)(3); and

(3) severity level 4, nonperson felony if:

(A) Such items are firearms, ammunition or explosives, in a correctional institution by an employee of a correctional institution or in a care and treatment facility by an employee of a care and treatment facility; or

(B) a violation of subsection (a)(5) or (a)(6) by an employee or volunteer of the department of corrections, or the employee or volunteer of a contractor who is under contract to provide services to the department of corrections.

(c) The provisions of subsection (b)(2)(A) shall not apply to the possession of a firearm or ammunition in a parking lot open to the public if the firearm or ammunition is carried on the person while in a vehicle or while securing the firearm or ammunition in the vehicle, or stored out of plain view in a locked but unoccupied vehicle.

(d) As used in this section:

(1) "Correctional institution" means any state correctional institution or facility, conservation camp, state security hospital, juvenile correctional facility, community correction center or facility for detention or confinement, juvenile detention facility or jail;

(2) "care and treatment facility" means the state security hospital provided for under K.S.A. 76-1305 et seq., and amendments thereto, and a facility operated by the Kansas department for aging and disability services for the purposes provided for under K.S.A. 59-29a02 et seq., and amendments thereto; and

(3) "lawful custody" means the same as in K.S.A. 2015 Supp. 21-5912, and amendments thereto.

History: L. 2010, ch. 136, § 139; L. 2011, ch. 30, § 40; L. 2014, ch. 115, § 21; L. 2015, ch. 16, § 1; July 1.



21-5915 Failure to appear; aggravated failure to appear.

21-5915. Failure to appear; aggravated failure to appear. (a) Failure to appear is knowingly incurring a forfeiture of an appearance bond and failing to surrender oneself within 30 days following the date of such forfeiture by one who is charged with a misdemeanor and has been released on bond for appearance before any court of this state, other than the municipal court of a city, for trial or other proceeding prior to conviction, or knowingly incurring a forfeiture of an appearance bond and failing to surrender oneself within 30 days after such person's conviction of a misdemeanor has become final by one who has been released on an appearance bond by any court of this state.

(b) Aggravated failure to appear is knowingly incurring a forfeiture of an appearance bond and failing to surrender oneself within 30 days following the date of such forfeiture by one who is charged with a felony and has been released on bond for appearance before any court of this state, or knowingly incurring a forfeiture of an appearance bond and failing to surrender oneself within 30 days after oneself's conviction of a felony has become final by one who has been released on an appearance bond by any court of this state.

(c) (1) Failure to appear is a class B nonperson misdemeanor.

(2) Aggravated failure to appear is a severity level 10, nonperson felony.

(d) The provisions of subsection (a) shall not apply to any person who forfeits a cash bond supplied pursuant to law upon an arrest for a traffic infraction or cigarette or tobacco infraction.

(e) Any person who is released upon the person's own recognizance, without surety, or who fails to appear in response to a summons or traffic citation, shall be deemed a person released on bond for appearance within the meaning of subsection (a).

History: L. 2010, ch. 136, § 140; July 1, 2011.



21-5916 False signing of a petition.

21-5916. False signing of a petition. (a) False signing of a petition is knowingly affixing any fictitious or unauthorized signature to any petition, memorial or remonstrance, intended to be presented to the legislature, or either house thereof, or to any agency or officer of the state of Kansas or any of its political subdivisions.

(b) False signing of a petition is a class C misdemeanor.

History: L. 2010, ch. 136, § 141; L. 2011, ch. 30, § 41; July 1.



21-5917 False impersonation; aggravated false impersonation.

21-5917. False impersonation; aggravated false impersonation. (a) False impersonation is representing oneself to be a public officer, public employee or a person licensed to practice or engage in any profession or vocation for which a license is required by the laws of the state of Kansas, with knowledge that such representation is false.

(b) Aggravated false impersonation is falsely representing or impersonating another and in such falsely assumed character:

(1) Becoming bail or security, or acknowledging any recognizance, or executing any bond or other instrument as bail or security, for any party in any proceeding, civil or criminal, before any court or officer authorized to take such bail or security;

(2) confessing any judgment;

(3) acknowledging the execution of any conveyance of property, or any other instrument which by law may be recorded; or

(4) doing any other act in the course of a suit, proceeding or prosecution whereby the person who is represented or impersonated may be made liable to the payment of any debt, damages, costs or sum of money, or such person's rights or interests may be in any manner affected.

(c) (1) False impersonation is a class B nonperson misdemeanor.

(2) Aggravated false impersonation is a severity level 9, nonperson felony.

History: L. 2010, ch. 136, § 142; July 1, 2011.



21-5918 Dealing in false identification documents; vital records identity fraud.

21-5918. Dealing in false identification documents; vital records identity fraud. (a) Dealing in false identification documents is knowingly reproducing, manufacturing, selling or offering for sale any identification document which:

(1) Simulates, purports to be or is designed so as to cause others reasonably to believe it to be an identification document; and

(2) bears a fictitious name or other false information.

(b) Vital records identity fraud related to birth, death, marriage and divorce certificates is:

(1) Supplying false information intending that the information be used to obtain a certified copy of a vital record;

(2) making, counterfeiting, altering, amending or mutilating any certified copy of a vital record without lawful authority and with the intent to deceive; or

(3) obtaining, possessing, using, selling or furnishing or attempting to obtain, possess or furnish to another a certified copy of a vital record, with the intent to deceive.

(c) (1) Vital records identity fraud is a severity level 8, nonperson felony.

(2) Dealing in false identification documents is a severity level 8, nonperson felony.

(d) The provisions of this section shall not apply to:

(1) A person less than 21 years of age who uses the identification document of another person to acquire an alcoholic beverage, as defined in K.S.A. 8-1599, and amendments thereto; or

(2) a person less than 18 years of age who uses the identification documents of another person to acquire:

(A) Cigarettes or tobacco products, as defined in K.S.A. 79-3301, and amendments thereto;

(B) a periodical, videotape or other communication medium that contains or depicts nudity;

(C) admittance to a performance, live or film, that prohibits the attendance of the person based on age; or

(D) an item that is prohibited by law for use or consumption by such person.

(e) As used in this section, "identification document" means any card, certificate or document or banking instrument including, but not limited to, credit or debit card, which identifies or purports to identify the bearer of such document, whether or not intended for use as identification, and includes, but is not limited to, documents purporting to be drivers' licenses, nondrivers' identification cards, certified copies of birth, death, marriage and divorce certificates, social security cards and employee identification cards.

History: L. 2010, ch. 136, § 143; July 1, 2011.



21-5919 Performance of an unauthorized official act.

21-5919. Performance of an unauthorized official act. (a) Performance of an unauthorized official act is knowingly and without lawful authority:

(1) Conducting a marriage ceremony; or

(2) certifying an acknowledgment of the execution of any document which by law may be recorded.

(b) Performance of an unauthorized official act is a class B nonperson misdemeanor.

History: L. 2010, ch. 136, § 144; July 1, 2011.



21-5920 Tampering with a public record.

21-5920. Tampering with a public record. (a) Tampering with a public record is knowingly and without lawful authority altering, destroying, defacing, removing or concealing any public record.

(b) Tampering with a public record is a class A nonperson misdemeanor.

History: L. 2010, ch. 136, § 145; July 1, 2011.



21-5921 Tampering with public notice.

21-5921. Tampering with public notice. (a) Tampering with public notice is knowingly and without lawful authority altering, defacing, destroying, removing or concealing any public notice posted according to law, during the time such notice is required or authorized to remain posted.

(b) Tampering with public notice is a class C misdemeanor.

History: L. 2010, ch. 136, § 146; July 1, 2011.



21-5922 Interference with the conduct of public business in public buildings; aggravated interference with the conduct of public business.

21-5922. Interference with the conduct of public business in public buildings; aggravated interference with the conduct of public business. (a) Interference with the conduct of public business in public buildings is:

(1) Conduct at or in any public building owned, operated or controlled by the state or any of its political subdivisions so as to knowingly deny to any public official, public employee or any invitee on such premises, the lawful rights of such official, employee or invitee to enter, to use the facilities or to leave any such public building;

(2) knowingly impeding any public official or employee in the lawful performance of duties or activities through the use of restraint, abduction, coercion or intimidation or by force and violence or threat thereof;

(3) knowingly refusing or failing to leave any such public building upon being requested to do so by the chief administrative officer, or such officer's designee, charged with maintaining order in such public building, if such person is committing, threatens to commit or incites others to commit, any act which did or would if completed, disrupt, impair, interfere with or obstruct the lawful missions, processes, procedures or functions being carried on in such public building;

(4) knowingly impeding, disrupting or hindering the normal proceedings of any meeting or session conducted by any judicial or legislative body or official at any public building by any act of intrusion into the chamber or other areas designated for the use of the body or official conducting such meeting or session, or by any act designed to intimidate, coerce or hinder any member of such body or any official engaged in the performance of duties at such meeting or session; or

(5) knowingly impeding, disrupting or hindering, by any act of intrusion into the chamber or other areas designed for the use of any executive body or official, the normal proceedings of such body or official.

(b) Aggravated interference with the conduct of public business is interference with the conduct of public business in public buildings, as defined in subsection (a), when in possession of any firearm or weapon as described in K.S.A. 2015 Supp. 21-6301 or 21-6302, and amendments thereto.

(c) (1) Interference with the conduct of public business in public buildings is a class A nonperson misdemeanor:

(2) Aggravated interference with the conduct of public business is a level 6, person felony.

History: L. 2010, ch. 136, § 147; L. 2011, ch. 30, § 42; July 1.



21-5923 Unlawful disclosure of authorized interception of wire, oral or electronic communications.

21-5923. Unlawful disclosure of authorized interception of wire, oral or electronic communications. (a) Unlawful disclosure of authorized interception of wire, oral or electronic communications is, with the intent to obstruct, impede or prevent such authorized interception, communicating to any person or making public in any way, other than as provided by law:

(1) The existence of an application or order for such interception issued pursuant to K.S.A. 22-2516, and amendments thereto; or

(2) the resulting investigation.

(b) Unlawful disclosure of authorized interception of wire, oral or electronic communications is a severity level 10, nonperson felony.

History: L. 2010, ch. 136, § 148; July 1, 2011.



21-5924 Violation of a protective order; extended protective orders; penalties.

21-5924. Violation of a protective order; extended protective orders; penalties. (a) Violation of a protective order is knowingly violating:

(1) A protection from abuse order issued pursuant to K.S.A. 60-3105, 60-3106 or 60-3107, and amendments thereto;

(2) a protective order issued by a court or tribunal of any state or Indian tribe that is consistent with the provisions of 18 U.S.C. § 2265, and amendments thereto;

(3) a restraining order issued pursuant to K.S.A. 2015 Supp. 23-2707, 38-2243, 38-2244 or 38-2255, and amendments thereto, or K.S.A. 60-1607, prior to its transfer;

(4) an order issued in this or any other state as a condition of pretrial release, diversion, probation, suspended sentence, postrelease supervision or at any other time during the criminal case that orders the person to refrain from having any direct or indirect contact with another person;

(5) an order issued in this or any other state as a condition of release after conviction or as a condition of a supersedeas bond pending disposition of an appeal, that orders the person to refrain from having any direct or indirect contact with another person; or

(6) a protection from stalking order issued pursuant to K.S.A. 60-31a05 or 60-31a06, and amendments thereto.

(b) (1) Violation of a protective order is a class A person misdemeanor, except as provided in subsection (b)(2).

(2) Violation of an extended protective order as described in subsection (e)(2) of K.S.A. 60-3107, and amendments thereto, and subsection (d) of K.S.A. 60-31a06, and amendments thereto, is a severity level 6, person felony.

(c) No protective order, as set forth in this section, shall be construed to prohibit an attorney, or any person acting on such attorney's behalf, who is representing the defendant in any civil or criminal proceeding, from contacting the protected party for a legitimate purpose within the scope of the civil or criminal proceeding. The attorney, or person acting on such attorney's behalf, shall be identified in any such contact.

(d) As used in this section, "order" includes any order issued by a municipal or district court.

History: L. 2010, ch. 136, § 149; L. 2012, ch. 138, § 2; L. 2013, ch. 133, § 7; July 1.

Section was amended twice in the 2012 session, see also 21-5924a.



21-5925 Kansas medicaid fraud control act; citation.

21-5925. Kansas medicaid fraud control act; citation. K.S.A. 2015 Supp. 21-5925 through 21-5934 and K.S.A. 2015 Supp. 75-725 and 75-726, and amendments thereto, shall be known and may be cited as the Kansas medicaid fraud control act.

History: L. 2010, ch. 136, § 150; July 1, 2011.



21-5926 Definitions.

21-5926. Definitions. As used in the Kansas medicaid fraud control act:

(a) "Aggregate amount of payments illegally claimed" means the greater of: (1) The actual pecuniary harm resulting from the offense; (2) the pecuniary harm that was intended to result from the offense; or (3) the intended pecuniary harm that would have been impossible or unlikely to occur, such as in a government sting operation or a fraud in which the claim exceeded the allowed value. The aggregate dollar amount of fraudulent claims submitted to the medicaid program shall constitute prima facie evidence of the amount of intended loss and is sufficient to establish the aggregate amount of payments illegally claimed, if not rebutted;

(b) "attorney general" means the attorney general, employees of the attorney general or authorized representatives of the attorney general;

(c) "benefit" means the receipt of money, goods, items, facilities, accommodations or anything of pecuniary value;

(d) "claim" means an electronic, electronic impulse, facsimile, magnetic, oral, telephonic or written communication that is utilized to identify any goods, service, item, facility or accommodation as reimbursable to the medicaid program, or its fiscal agents, or which states income or expense and is or may be used to determine a rate of payment by the medicaid program, or its fiscal agent;

(e) "fiscal agent" means any corporation, firm, individual, organization, partnership, professional association or other legal entity which, through a contractual relationship with the Kansas department of health and environment division of health care finance and thereby, the state of Kansas, receives, processes and pays claims under the medicaid program;

(f) "family member" means spouse, child, grandchild of any degree, parent, mother-in-law, father-in-law, grandparent of any degree, brother, brother-in-law, sister, sister-in-law, half-brother, half-sister, uncle, aunt, nephew or niece, whether biological, step or adoptive;

(g) "medicaid program" means the Kansas program of medical assistance for which federal or state moneys, or any combination thereof, are expended as administered by the Kansas department of health and environment division of health care finance, or its fiscal agent, or any successor federal or state, or both, health insurance program or waiver granted thereunder;

(h) "medically necessary" means for the purposes of the Kansas medicaid fraud control act only, any goods, service, item, facility, or accommodation, that a reasonable and prudent provider under similar circumstances would believe is appropriate for diagnosing or treating a recipient's condition, illness or injury;

(i) "pecuniary harm" means harm that is monetary or that otherwise is readily measurable in money, and does not include emotional distress, harm to reputation or other non-economic harm;

(j) "person" means any agency, association, corporation, firm, limited liability company, limited liability partnership, natural person, organization, partnership or other legal entity, the agents, employees, independent contractors, and subcontractors, thereof, and the legal successors thereto, and any official, employee or agent of a state or federal agency having regulatory or administrative authority over the medicaid program;

(k) "provider" means a person who has applied to participate in, who currently participates in, who has previously participated in, who attempts or has attempted to participate in the medicaid program, by providing or claiming to have provided goods, services, items, facilities or accommodations;

(l) "recipient" means an individual, either real or fictitious, in whose behalf any person claimed or received any payment or payments from the medicaid program, or its fiscal agent, whether or not any such individual was eligible for benefits under the medicaid program;

(m) "records" mean all written documents and electronic or magnetic data, including, but not limited to, medical records, X-rays, professional, financial or business records relating to the treatment or care of any recipient; goods, services, items, facilities or accommodations provided to any such recipient; rates paid for such goods, services, items, facilities or accommodations; and goods, services, items, facilities, or accommodations provided to nonmedicaid recipients to verify rates or amounts of goods, services, items, facilities or accommodations provided to medicaid recipients, as well as any records that the medicaid program, or its fiscal agents require providers to maintain;

(n) "sign" means to affix a signature, directly or indirectly, by means of handwriting, typewriter, stamp, computer impulse or other means; and

(o) "statement or representation" means an electronic, electronic impulse, facsimile, magnetic, oral, telephonic, or written communication that is utilized to identify any goods, service, item, facility or accommodation as reimbursable to the medicaid program, or its fiscal agent, or that states income or expense and is or may be used to determine a rate of payment by the medicaid program, or its fiscal agent.

History: L. 2010, ch. 136, § 151; L. 2014, ch. 89, § 1; July 1.



21-5927 Making false claim, statement or representation to the medicaid program.

21-5927. Making false claim, statement or representation to the medicaid program. (a) Medicaid fraud is:

(1) With intent to defraud, making, presenting, submitting, offering or causing to be made, presented, submitted or offered:

(A) Any false or fraudulent claim for payment for any goods, service, item, facility [or] accommodation for which payment may be made, in whole or in part, under the medicaid program, whether or not the claim is allowed or allowable;

(B) any false or fraudulent statement or representation for use in determining payments which may be made, in whole or in part, under the medicaid program, whether or not the claim is allowed or allowable;

(C) any false or fraudulent report or filing which is or may be used in computing or determining a rate of payment for any goods, service, item, facility or accommodation, for which payment may be made, in whole or in part, under the medicaid program, whether or not the claim is allowed or allowable;

(D) any false or fraudulent statement or representation made in connection with any report or filing which is or may be used in computing or determining a rate of payment for any goods, service, item, facility or accommodation for which payment may be made, in whole or in part, under the medicaid program, whether or not the claim is allowed or allowable;

(E) any statement or representation for use by another in obtaining any goods, service, item, facility or accommodation for which payment may be made, in whole or in part, under the medicaid program, knowing the statement or representation to be false, in whole or in part, by commission or omission, whether or not the claim is allowed or allowable;

(F) any claim for payment, for any goods, service, item, facility, or accommodation, which is not medically necessary in accordance with professionally recognized parameters or as otherwise required by law, for which payment may be made, in whole or in part, under the medicaid program, whether or not the claim is allowed or allowable;

(G) any wholly or partially false or fraudulent book, record, document, data or instrument, which is required to be kept or which is kept as documentation for any goods, service, item, facility or accommodation or of any cost or expense claimed for reimbursement for any goods, service, item, facility or accommodation for which payment is, has been, or can be sought, in whole or in part, under the medicaid program, whether or not the claim is allowed or allowable;

(H) any wholly or partially false or fraudulent book, record, document, data or instrument to any properly identified law enforcement officer, any properly identified employee or authorized representative of the attorney general, or to any properly identified employee or agent of the Kansas department for aging and disability services, Kansas department of health and environment, or its fiscal agent, in connection with any audit or investigation involving any claim for payment or rate of payment for any goods, service, item, facility or accommodation payable, in whole or in part, under the medicaid program; or

(I) any false or fraudulent statement or representation made, with the intent to influence any acts or decision of any official, employee or agent of a state or federal agency having regulatory or administrative authority over the medicaid program; or

(2) intentionally executing or attempting to execute a scheme or artifice to defraud the medicaid program or any contractor or subcontractor thereof.

(b) (1) Except as provided in subsection (b)(2), for each individual count of medicaid fraud as defined in subsection (a)(1)(A), (a)(1)(B), (a)(1)(C), (a)(1)(D), (a)(1)(E), (a)(1)(F), (a)(1)(G) or (a)(2), where the aggregate amount of payments illegally claimed is:

(A)  $250,000 or more, medicaid fraud is a severity level 3, nonperson felony;

(B) at least $100,000 but less than $250,000, medicaid fraud is a severity level 5, nonperson felony;

(C) at least $25,000 but less than $100,000, medicaid fraud is a severity level 7, nonperson felony;

(D) at least $1,000 but less than $25,000, medicaid fraud is a severity level 9, nonperson felony; and

(E) less than $1,000, medicaid fraud is a class A nonperson misdemeanor.

(2) For each individual count of medicaid fraud as defined in subsection (a)(1)(A), (a)(1)(B), (a)(1)(C), (a)(1)(D), (a)(1)(E), (a)(1)(F), (a)(1)(G) or (a)(2):

(A) When great bodily harm results from such act, regardless of the aggregate amount of payments illegally claimed, medicaid fraud is a severity level 4, person felony, except as provided in subsection (b)(2)(B); and

(B) when death results from such act, regardless of the aggregate amount of payments illegally claimed, medicaid fraud is a severity level 1, person felony.

(3) Medicaid fraud as defined in subsection (a)(1)(H) or (a)(1)(I) is a severity level 9, nonperson felony.

(c) In determining what is medically necessary pursuant to subsection (a)(1)(F), the attorney general may contract with or consult with qualified health care providers and other qualified individuals to identify professionally recognized parameters for the diagnosis or treatment of the recipient's condition, illness or injury.

(d) In sentencing for medicaid fraud, subsection (c)(3) of K.S.A. 2015 Supp. 21-6815, and amendments thereto, shall not apply and an act or omission by the defendant that resulted in any medicaid recipient receiving any service that was of lesser quality or amount than the service to which such recipient was entitled may be considered an aggravating factor in determining whether substantial and compelling reasons for departure exist pursuant to K.S.A. 2015 Supp. 21-6801 through 21-6824, and amendments thereto.

(e) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for any form of battery or homicide.

History: L. 2010, ch. 136, § 152; L. 2014, ch. 89, § 2; L. 2014, ch. 115, § 22; July 1.



21-5928 Unlawful acts relating to the medicaid program.

21-5928. Unlawful acts relating to the medicaid program. (a) No recipient of medicaid benefits, family member of such recipient, or provider of medicaid services shall intentionally:

(1) Solicit or receive any remuneration, including but not limited to any kickback, bribe or rebate, directly or indirectly, overtly or covertly, in cash or in kind:

(A) In return for referring or refraining from referring an individual to a person for the furnishing or arranging for the furnishing of any goods, service, item, facility or accommodation for which payment may be made, in whole or in part, under the medicaid program; or

(B) in return for purchasing, leasing, ordering or arranging for or recommending purchasing, leasing or ordering any goods, service, item, facility or accommodation for which payment may be made, in whole or in part, under the medicaid program;

(2) offer or pay any remuneration, including, but not limited to, any kickback, bribe or rebate, directly or indirectly, overtly or covertly, in cash or in kind to any person to induce such person:

(A) To refer or refrain from referring an individual to a person for the furnishing or arranging for the furnishing of any goods, service, item, facility or accommodation for which payment may be made, in whole or in part, under the medicaid program; or

(B) to purchase, lease, order, or arrange for or recommend purchasing, leasing, or ordering any goods, service, item, facility or accommodation for which payment may be made, in whole or in part, under the medicaid program; or

(3) divide or share any funds illegally obtained from the medicaid program.

(b) No medicaid recipient shall intentionally trade a medicaid number for money or other remuneration, sign for services that are not received by the medicaid recipient or sell or exchange for value goods purchased or provided under the medicaid program.

(c) A violation of this section is a severity level 7, nonperson felony.

(d) This section shall not apply to a refund, discount, copayment, deductible, incentive or other reduction obtained by a provider in the ordinary course of business, and appropriately reflected in the claims or reports submitted to the medicaid program, or its fiscal agent, nor shall it be construed to prohibit deductibles, copayments or any other cost or risk sharing arrangements which are a part of any program operated by or pursuant to contracts with the medicaid program.

History: L. 2010, ch. 136, § 153; July 1, 2011.



21-5929 Obstruction of a medicaid fraud investigation.

21-5929. Obstruction of a medicaid fraud investigation. (a) Obstruction of a medicaid fraud investigation is intentionally engaging in one or more of the following during an investigation of any matter pursuant to K.S.A. 2015 Supp. 21-5925 through 21-5934 and K.S.A. 2015 Supp. 75-725 and 75-726, and amendments thereto:

(1) Falsifying, concealing or covering up a material fact by any trick, misstatement, scheme or device; or

(2) making or causing to be made any materially false writing or document knowing that such writing or document contains any false, fictitious or fraudulent statement or entry.

(b) Obstruction of a medicaid fraud investigation is a severity level 9, nonperson felony.

History: L. 2010, ch. 136, § 161; July 1, 2011.



21-5930 Failure to maintain adequate records.

21-5930. Failure to maintain adequate records. (a) Failure to maintain adequate records is negligently failing to maintain such records as are necessary to disclose fully:

(1) The nature of the goods, services, items, facilities or accommodations for which a claim was submitted or payment was received under the medicaid program; or

(2) all income and expenditures upon which rates of payment were based under the medicaid program.

(b) Failure to maintain adequate records is a class A, nonperson misdemeanor.

(c) Upon submitting a claim for or upon receiving payment for goods, services, items, facilities or accommodations under the medicaid program, a person shall maintain adequate records for five years after the date on which payment was received, if payment was received, or for five years after the date on which the claim was submitted, if the payment was not received.

History: L. 2010, ch. 136, § 154; July 1, 2011.



21-5931 Destruction or concealment of records.

21-5931. Destruction or concealment of records. (a) Destruction or concealment of records is intentionally destroying or concealing such records as are necessary to disclose fully:

(1) The nature of the goods, services, items, facilities or accommodations for which a claim was submitted or payment was received under the medicaid program; or

(2) all income and expenditures upon which rates of payment were based under the medicaid program.

(b) Destruction or concealment of records is a severity level 9, nonperson felony.

(c) Upon submitting a claim for or upon receiving payment for goods, services, items, facilities or accommodations under the medicaid program, a person shall not destroy or conceal any records for five years after the date on which payment was received, if payment was received, or for five years after the date on which the claim was submitted, if the payment was not received.

History: L. 2010, ch. 136, § 155; July 1, 2011.



21-5932 Defense of actions.

21-5932. Defense of actions. Offers of repayment or repayment occurring after the filing of criminal charges of payments, goods, services, items, facilities or accommodations wrongfully obtained shall not constitute a defense to or ground for dismissal of criminal charges brought pursuant to K.S.A. 2015 Supp. 21-5925 through 21-5934 and K.S.A. 2015 2011 Supp. 75-725 and 75-726, and amendments thereto.

History: L. 2010, ch. 136, § 156; July 1, 2011.



21-5933 Penalties; medicaid fraud reimbursement fund; medicaid fraud prosecution revolving fund.

21-5933. Penalties; medicaid fraud reimbursement fund; medicaid fraud prosecution revolving fund. (a) In addition to any other criminal penalties provided by law, any person convicted of a violation of the Kansas medicaid fraud control act may be liable for all of the following:

(1) Payment of full restitution of the amount of the excess payments;

(2) payment of interest on the amount of any excess payments at the maximum legal rate in effect on the date the payment was made to the person for the period from the date upon which payment was made, to the date upon which repayment is made; and

(3) payment of all reasonable expenses that have been necessarily incurred in the enforcement of the Kansas medicaid fraud control act including, but not limited to, the costs of the investigation, litigation and attorney fees.

(b) In addition to any other criminal penalties provided by law, any person convicted of a violation of the Kansas medicaid fraud control act shall, upon request of the attorney general at any time prior to sentencing, be subject to a fine of not less than $1,000 and not more than $11,000 for each violation of such act.

(c) All moneys recovered pursuant to subsection (a)(1) and (2), shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the medicaid fraud reimbursement fund, which is hereby established in the state treasury. Moneys in the medicaid fraud reimbursement fund shall be divided and payments made from such fund to the federal government and affected state agencies for the refund of moneys falsely obtained from the federal and state governments.

(d) All moneys recovered pursuant to subsection (a)(3) shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the medicaid fraud prosecution revolving fund, which is hereby established in the state treasury. Moneys in the medicaid fraud prosecution revolving fund may be appropriated to the attorney general, or to any county or district attorney who has successfully prosecuted an action for a violation of the Kansas medicaid fraud control act and been awarded such costs of prosecution, in order to defray the costs of the attorney general and any such county or district attorney in connection with their duties provided by the Kansas medicaid fraud control act. No moneys shall be paid into the medicaid fraud prosecution revolving fund pursuant to this section unless the attorney general or appropriate county or district attorney has commenced a prosecution pursuant to this section, and the court finds in its discretion that payment of attorney fees and investigative costs is appropriate under all the circumstances, and the attorney general, or county or district attorney has proven to the court that the expenses were reasonable and necessary to the investigation and prosecution of such case, and the court approves such expenses as being reasonable and necessary.

(e) All moneys recovered pursuant to subsection (b) shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the false claims litigation revolving fund established by K.S.A. 2015 Supp. 75-7508, and amendments thereto.

History: L. 2010, ch. 136, § 157; L. 2014, ch. 89, § 3; July 1.



21-5934 Other remedies available as provided by law.

21-5934. Other remedies available as provided by law. The provisions of K.S.A. 2015 Supp. 21-5925 through 21-5934 and K.S.A. 2015 Supp. 75-725 and 75-726, and amendments thereto, are not intended to be exclusive remedies and do not preclude the use of any other criminal or civil remedy.

History: L. 2010, ch. 136, § 160; July 1, 2011.



21-5935 Failure to register an aircraft.

21-5935. Failure to register an aircraft. (a) Failure to register an aircraft is possessing an aircraft knowing that is not registered in accordance with the regulations of the federal aviation administration contained in title 14, chapter 1, parts 47-49 of the code of federal regulations.

(b) Failure to register an aircraft is a severity level 8, nonperson felony.

(c) The provisions of this section do not apply to any aircraft registration or information supplied by a governmental entity in the course and scope of performing its lawful duties.

History: L. 2010, ch. 136, § 162; July 1, 2011.



21-5936 Fraudulent aircraft registration.

21-5936. Fraudulent aircraft registration. (a) Fraudulent aircraft registration is:

(1) Owning, possessing, or operating any aircraft in this state knowing that it is registered to a nonexistent person, firm, business or corporation or to a firm, business or corporation that is no longer a legal entity;

(2) knowingly supplying false information by any person to a governmental entity in regard to the name, address, business name or business address of the owner of an aircraft in or operated in the state; or

(3) knowingly supplying false information by any person, firm, business or corporation to any governmental entity in regard to ownership by such person, firm, business or corporation or another firm, business or corporation of an aircraft in or operated in this state if it is determined that such firm, business or corporation:

(A) Is not, or has never been, a legal entity in this state;

(B) is not, or has never been, a legal entity in any other state; or

(C) has lapsed into a state of no longer being a legal entity in this state, and no documented attempt has been made to correct such information with the governmental entity for a period of 90 days after the date on which such lapse took effect with the secretary of state.

(b) Fraudulent aircraft registration is a severity level 8, nonperson felony.

(c) This section does not apply to any aircraft registration or information supplied by a governmental entity in the course and scope of performing its lawful duties.

(d) For the purposes of this section, a firm, business, or corporation that is no longer a legal entity includes any firm, business or corporation that has:

(1) No physical location;

(2) no corporate officers; or

(3) lapsed into an inactive state or been dissolved by order of the secretary of state for a period of at least 90 days and during such period no documented attempt is made to either reinstate the firm, business or corporation or to register its aircraft in the name of a real person or legal entity in accordance with federal aviation administration regulations.

History: L. 2010, ch. 136, § 163; July 1, 2011.



21-5937 Fraudulent acts relating to aircraft identification numbers.

21-5937. Fraudulent acts relating to aircraft identification numbers. (a) Fraudulent acts relating to aircraft identification numbers is knowingly:

(1) Buying, receiving, disposing of, distributing, concealing, operating, or having in possession or attempting to buy, receive, dispose of, distribute, conceal, operate, or possess, by any person, firm, business or corporation of any aircraft or part thereof on which the identification numbers do not meet the requirements of the federal aviation regulations; or

(2) possessing, manufacturing, or distributing any counterfeit manufacturer's aircraft identification number plate or decal used for the purpose of identification of any aircraft or authorizing, directing, aiding in exchange or giving away any such counterfeit manufacturer's aircraft identification number plate or decal.

(b) Fraudulent acts relating to aircraft identification numbers is a severity level 8, nonperson felony.

(c) The failure to have aircraft identification numbers clearly displayed on the aircraft and in compliance with federal aviation regulations is probable cause for any law enforcement officer in this state to make further inspection of the aircraft in question to ascertain its true identity. A law enforcement officer is authorized to inspect an aircraft for identification numbers:

(1) When it is located on public property;

(2) upon consent of the owner of the private property on which the aircraft is stored; or

(3) when otherwise authorized by law.

History: L. 2010, ch. 136, § 164; L. 2011, ch. 30, § 45; July 1.



21-5938 Failure to report disappearance or death of child; penalties.

21-5938. Failure to report disappearance or death of child; penalties. (a) Failure to report the disappearance of a child is knowingly failing to report to a law enforcement officer, law enforcement agency or state investigative agency, as soon as practically possible, the disappearance of a child under the age of 13 by a parent, legal guardian or caretaker when:

(1) Such person knows or reasonably should know that such child has been missing, with the intent to conceal the commission of a crime, other than a violation of this subsection; or

(2) such person knows that such child is missing and has reason to believe that such child is in imminent danger of death or great bodily harm.

(b) (1) Failure to report the death of a child is knowingly failing to promptly report the death of a child to a law enforcement officer, law enforcement agency or state investigative agency, with the intent to conceal the commission of a crime, other than a violation of this subsection, by a:

(A) Parent, legal guardian or caretaker; or

(B) person required to make a report as provided in subsection (a) of K.S.A. 38-2223, and amendments thereto, unless such person is a parent, legal guardian or caretaker.

(2) The provisions of this subsection shall not apply when the child's death has been reported by another person or is otherwise known by a law enforcement officer, law enforcement agency or state investigative agency.

(c) (1) Failure to report the disappearance of a child is a severity level 8, nonperson felony.

(2) Failure to report the death of a child as defined in:

(A) Subsection (b)(1)(A) is a severity level 8, nonperson felony; and

(B) subsection (b)(1)(B) is a class B nonperson misdemeanor.

(d) As used in this section, "caretaker" means a person 16 years of age or older that had willfully assumed responsibility for the care of a child at the time of the child's disappearance or death.

History: L. 2012, ch. 119, § 1; July 1.






Article 60 CRIMES AFFECTING PUBLIC TRUST

21-6001 Bribery.

21-6001. Bribery. (a) Bribery is:

(1) With the intent to improperly influence a public official, offering, giving or promising to give, directly or indirectly, to any public official any benefit, reward or consideration which the public official is not permitted by law to accept, in exchange for the performance or omission of performance of the public official's powers or duties or a promise to perform or omit performance of such powers or duties; or

(2) the act of a public official intentionally requesting, receiving or agreeing to receive, directly or indirectly, any benefit, reward or consideration, which the public official is not permitted by law to accept, with the intent to improperly influence such public official and in exchange for the performance or omission of performance of the public official's powers or duties or a promise to perform or omit performance of such powers or duties.

(b) Bribery is a severity level 7, nonperson felony. Upon conviction of bribery, a public official shall forfeit the person's office or employment. Notwithstanding an expungement of the conviction pursuant to K.S.A. 2015 Supp. 21-6614, and amendments thereto, any person convicted of bribery under the provisions of this section shall be forever disqualified from holding public office or public employment in this state.

(c) As used in this section, "public official" means any person who is a public officer, candidate for public office or public employee.

History: L. 2010, ch. 136, § 165; L. 2012, ch. 150, § 23; July 1.



21-6002 Official misconduct.

21-6002. Official misconduct. (a) Official misconduct is any of the following acts committed by a public officer or employee in the officer or employee's public capacity or under color of the officer or employee's office or employment:

(1) Knowingly using or authorizing the use of any aircraft, as defined by K.S.A. 3-201, and amendments thereto, vehicle, as defined by K.S.A. 8-1485, and amendments thereto, or vessel, as defined by K.S.A. 32-1102, and amendments thereto, under the officer's or employee's control or direction, or in the officer's or employee's custody, exclusively for the private benefit or gain of the officer or employee or another;

(2) knowingly failing to serve civil process when required by law;

(3) using confidential information acquired in the course of and related to the officer's or employee's office or employment for the private benefit or gain of the officer or employee or another or to intentionally cause harm to another;

(4) except as authorized by law, with the intent to reduce or eliminate competition among bidders or prospective bidders on any contract or proposed contract:

(A) Disclosing confidential information regarding proposals or communications from bidders or prospective bidders on any contract or proposed contract;

(B) accepting any bid or proposal on a contract or proposed contract after the deadline for acceptance of such bid or proposal; or

(C) altering any bid or proposal submitted by a bidder on a contract or proposed contract;

(5) except as authorized by law, knowingly destroying, tampering with or concealing evidence of a crime; or

(6) knowingly submitting to a governmental entity a claim for expenses which is false or duplicates expenses for which a claim is submitted to such governmental entity, another governmental or private entity.

(b) (1) Official misconduct as defined in:

(A) Subsections (a)(1) through (a)(4) is a class A nonperson misdemeanor;

(B) subsection (a)(5) is a:

(i) Severity level 8, nonperson felony if the evidence is evidence of a crime which is a felony; and

(ii) class A nonperson misdemeanor if the evidence is evidence of a crime which is a misdemeanor; and

(C) subsection (a)(6) if the claim is:

(i) $25,000 or more is a severity level 7, nonperson felony;

(ii) at least $1,000 but less than $25,000 is a severity level 9, nonperson felony; and

(iii) less than $1,000 is a class A nonperson misdemeanor.

(2) Upon conviction of official misconduct a public officer or employee shall forfeit such officer or employee's office or employment.

(c) The provisions of subsection (a)(1) shall not apply to any use of persons or property which:

(1) At the time of the use, is authorized by law or by formal written policy of the governmental entity; or

(2) constitutes misuse of public funds, as defined in K.S.A. 2015 Supp. 21-6005, and amendments thereto.

(d) As used in this section, "confidential" means any information that is not subject to mandatory disclosure pursuant to K.S.A. 45-221, and amendments thereto.

History: L. 2010, ch. 136, § 166; July 1, 2011.



21-6003 Compensation for past official acts.

21-6003. Compensation for past official acts. (a) Compensation for past official acts is intentionally giving or offering to give to any public officer or employee any benefit, reward or consideration for having given, in such official capacity as public officer or employee, a decision, opinion, recommendation or vote favorable to the person giving or offering such benefit, reward or consideration, or for having performed an act of official misconduct.

(b) Compensation for past official acts is a class B nonperson misdemeanor.

(c) Subsection (a) shall not apply to the following:

(1) Gifts or other benefits conferred on account of kinship or other personal, professional or business relationships independent of the official status of the receiver; or

(2) Trivial benefits incidental to personal, professional or business contacts and involving no substantial risk of undermining official impartiality.

History: L. 2010, ch. 136, § 167; July 1, 2011.



21-6004 Presenting a false claim; permitting a false claim.

21-6004. Presenting a false claim; permitting a false claim. (a) Presenting a false claim is, with the intent to defraud, presenting a claim or demand which is false in whole or in part, to a public officer or body authorized to audit, allow or pay such claim.

(b) Permitting a false claim is the auditing, allowing or paying of any claim or demand made upon the state or any subdivision thereof or other governmental instrumentality within the state by a public officer or public employee who knows such claim or demand is false or fraudulent in whole or in part.

(c) (1) Presenting a false claim or permitting a false claim for:

(A) $25,000 or more is a severity level 7, nonperson felony;

(B) at least $1,000 but less than $25,000 is a severity level 9, nonperson felony; and

(C) less than $1,000 is a class A nonperson misdemeanor.

(2) Upon conviction of permitting a false claim, a public officer or public employee shall forfeit the officer or employee's office or employment.

History: L. 2010, ch. 136, § 168; July 1, 2011.



21-6005 Misuse of public funds.

21-6005. Misuse of public funds. (a) Misuse of public funds is knowingly using, lending or permitting another to use public money in a manner not authorized by law, by a custodian or other person having control of public money by virtue of such person's official position.

(b) (1) Misuse of public funds where the aggregate amount of money paid or claimed in violation of this section is:

(A) $100,000 or more is a severity level 5, nonperson felony;

(B) at least $25,000 but less than $100,000 is a severity level 7, nonperson felony;

(C) at least $1,000 but less than $25,000 is a severity level 9, nonperson felony; and

(D) less than $1,000 is a class A nonperson misdemeanor.

(2) Upon conviction of misuse of public funds, the convicted person shall forfeit the person's official position.

(c) As used in this section, "public money" means any money or negotiable instrument which belongs to the state of Kansas or any political subdivision thereof.

History: L. 2010, ch. 136, § 169; July 1, 2011.



21-6006 Unlawful use of state postage; imprinting of warning on mail.

21-6006. Unlawful use of state postage; imprinting of warning on mail. (a) It shall be unlawful for any person to use for such person's personal use, or to allow any unauthorized person to use, any form of postage knowing such postage to have been paid for with state funds.

(b) Violation of this section is a class C misdemeanor.

(c) Each state agency, department, board, commission or state educational institution shall imprint by postage meter stamp on all state mail that is stamped by a postage meter that:

(1) Such mail carried by such postage is official state of Kansas mail; and

(2) that there is a penalty for the unlawful use of state postage for private purposes.

History: L. 2010, ch. 136, § 170; July 1, 2011.






Article 61 CRIMES INVOLVING VIOLATIONS OF PERSONAL RIGHTS

21-6101 Breach of privacy.

21-6101. Breach of privacy. (a) Breach of privacy is knowingly and without lawful authority:

(1) Intercepting, without the consent of the sender or receiver, a message by telephone, telegraph, letter or other means of private communication;

(2) divulging, without the consent of the sender or receiver, the existence or contents of such message if such person knows that the message was illegally intercepted, or if such person illegally learned of the message in the course of employment with an agency in transmitting it;

(3) entering with intent to listen surreptitiously to private conversations in a private place or to observe the personal conduct of any other person or persons entitled to privacy therein;

(4) installing or using outside or inside a private place any device for hearing, recording, amplifying or broadcasting sounds originating in such place, which sounds would not ordinarily be audible or comprehensible without the use of such device, without the consent of the person or persons entitled to privacy therein;

(5) installing or using any device or equipment for the interception of any telephone, telegraph or other wire or wireless communication without the consent of the person in possession or control of the facilities for such communication;

(6) installing or using a concealed camcorder, motion picture camera or photographic camera of any type, to secretly videotape, film, photograph or record by electronic or other means, another, identifiable person under or through the clothing being worn by that other person or another, identifiable person who is nude or in a state of undress, for the purpose of viewing the body of, or the undergarments worn by, that other person, without the consent or knowledge of that other person, with the intent to invade the privacy of that other person, under circumstances in which the other person has a reasonable expectation of privacy; or

(7) disseminating or permitting the dissemination of any videotape, photograph, film or image obtained in violation of subsection (a)(6).

(b) Breach of privacy as defined in:

(1) Subsection (a)(1) through (a)(5) is a class A nonperson misdemeanor;

(2) subsection (a)(6) is a severity level 8, person felony; and

(3) subsection (a)(7) is a severity level 5, person felony.

Subsection (a)(1) shall not apply to messages overheard through a regularly installed instrument on a telephone party line or on an extension.

The provisions of this section shall not apply to an operator of a switchboard, or any officer, employee or agent of any public utility providing telephone communications service, whose facilities are used in the transmission of a communication, to intercept, disclose or use that communication in the normal course of employment while engaged in any activity which is incident to the rendition of public utility service or to the protection of the rights of property of such public utility.

As used in this section, "private place" means a place where one may reasonably expect to be safe from uninvited intrusion or surveillance.

History: L. 2010, ch. 136, § 171; L. 2011, ch. 63, § 1; July 1.



21-6102 Denial of civil rights.

21-6102. Denial of civil rights. (a) Denial of civil rights is intentionally denying to another, on account of the race, color, ancestry, national origin or religion of such other the full and equal:

(1) Use and enjoyment of the services, facilities, privileges and advantages of any institution, department or agency of the state of Kansas or any political subdivision or municipality thereof;

(2) use and enjoyment of the goods, services, facilities, privileges, advantages and accommodations of any establishment which provides lodging to transient guests for hire; of any establishment which is engaged in selling food or beverage to the public for consumption upon the premises; or of any place of recreation, amusement, exhibition or entertainment which is open to members of the public;

(3) use and enjoyment of the services, privileges and advantages of any facility for the public transportation of persons or goods;

(4) use and enjoyment of the services, facilities, privileges and advantages of any establishment which offers personal or professional services to members of the public; or

(5) exercise of the right to vote in any election held pursuant to the laws of Kansas.

(b) Denial of civil rights is a class A nonperson misdemeanor.

History: L. 2010, ch. 136, § 172; July 1, 2011.



21-6103 Criminal false communication.

21-6103. Criminal false communication. (a) Criminal false communication is:

(1) Communicating to any person, by any means, information that the person communicating such information knows to be false and will tend to:

(A) Expose another living person to public hatred, contempt or ridicule;

(B) deprive such person of the benefits of public confidence and social acceptance; or

(C) degrade and vilify the memory of one who is dead and to scandalize or provoke surviving relatives and friends; or

(2) recklessly making, circulating or causing to be circulated any false report, statement or rumor with intent to injure the financial standing or reputation of any bank, financial or business institution or the financial standing of any individual in this state.

(b) Criminal false communication is a class A nonperson misdemeanor.

(c) In all prosecutions under this section the truth of the information communicated shall be admitted as evidence. It shall be a defense to a charge of criminal false communication if it is found that such matter was true.

History: L. 2010, ch. 136, § 173; July 1, 2011.



21-6104 Unlawful disclosure of tax information.

21-6104. Unlawful disclosure of tax information. (a) Unlawful disclosure of tax information is recklessly disclosing or using for commercial purposes any information obtained in the business of preparing federal or state income tax returns or in the business of assisting taxpayers in preparing such returns, unless such disclosure is:

(1) Consented to by the taxpayer in a separate, written document;

(2) expressly authorized by state or federal law;

(3) necessary to the preparation of the return; or

(4) pursuant to an order of any court of competent jurisdiction.

(b) Unlawful disclosure of tax information is a class A nonperson misdemeanor.

(c) For the purposes of this section, a person is engaged in the business of preparing federal or state income tax returns or in the business of assisting taxpayers in preparing such returns if the person does either of the following:

(1) Advertises or gives publicity to the effect that such person prepares or assists others in the preparation of state or federal income tax returns; or

(2) prepares or assists others in the preparation of state or federal income tax returns for compensation.

(d) Contacting a taxpayer to obtain the taxpayer's written consent to disclosure does not constitute a violation of this section.

History: L. 2010, ch. 136, § 174; July 1, 2011.



21-6105 Unjustifiably exposing a convicted or charged person.

21-6105. Unjustifiably exposing a convicted or charged person. (a) Unjustifiably exposing a convicted or charged person is unjustifiably communicating or threatening to communicate to another any oral or written statement that any person has been charged with or convicted of a felony, with intent to interfere with the employment or business of the person so charged or convicted.

(b) Unjustifiably exposing a convicted or charged person is a class B nonperson misdemeanor.

(c) This section shall not apply to any person or organization who furnishes information about a person to another person or organization requesting the same.

History: L. 2010, ch. 136, § 175; July 1, 2011.



21-6106 Unlawful public demonstration at a funeral.

21-6106. Unlawful public demonstration at a funeral. (a) Unlawful public demonstration at a funeral is:

(1) Engaging in a public demonstration at any public location within 150 feet of any entrance to any cemetery, church, mortuary or other location where a funeral is held or conducted, within one hour prior to the scheduled commencement of a funeral, during a funeral or within two hours following the completion of a funeral;

(2) knowingly obstructing, hindering, impeding or blocking another person's entry to or exit from a funeral; or

(3) knowingly impeding vehicles which are part of a funeral procession.

(b) Unlawful public demonstration at a funeral is a class B person misdemeanor. Each day on which a violation occurs shall constitute a separate offense.

(c) As used in this section:

(1) "Funeral" means the ceremonies, processions and memorial services held in connection with the burial or cremation of a person; and

(2) "public demonstration" means:

(A) Any picketing or similar conduct; or

(B) any oration, speech, use of sound amplification equipment or device, or similar conduct that is not part of a funeral.

(d) This section may be cited as the Kansas funeral privacy act.

History: L. 2010, ch. 136, § 176; July 1, 2011.



21-6107 Identity theft; identity fraud.

21-6107. Identity theft; identity fraud. (a) Identity theft is obtaining, possessing, transferring, using, selling or purchasing any personal identifying information, or document containing the same, belonging to or issued to another person, with the intent to:

(1) Defraud that person, or anyone else, in order to receive any benefit; or

(2) misrepresent that person in order to subject that person to economic or bodily harm.

(b) Identity fraud is:

(1) Using or supplying information the person knows to be false in order to obtain a document containing any personal identifying information; or

(2) altering, amending, counterfeiting, making, manufacturing or otherwise replicating any document containing personal identifying information with the intent to deceive;

(c) (1) Identity theft is a:

(A) Severity level 8, nonperson felony, except as provided in subsection (c)(1)(B); and

(B) severity level 5, nonperson felony if the monetary loss to the victim or victims is more than $100,000.

(2) Identity fraud is a severity level 8, nonperson felony.

(d) It is not a defense that the person did not know that such personal identifying information belongs to another person, or that the person to whom such personal identifying information belongs or was issued is deceased.

(e) As used in this section:

(1) "Personal electronic content" means the electronically stored content of an individual including, but not limited to, pictures, videos, emails and other data files;

(2) "personal identifying information" includes, but is not limited to, the following:

(A) Name;

(B) birth date;

(C) address;

(D) telephone number;

(E) driver's license number or card or nondriver's identification number or card;

(F) social security number or card;

(G) place of employment;

(H) employee identification numbers or other personal identification numbers or cards;

(I) mother's maiden name;

(J) birth, death or marriage certificates;

(K) electronic identification numbers;

(L) electronic signatures;

(M) any financial number, or password that can be used to access a person's financial resources, including, but not limited to, checking or savings accounts, credit or debit card information, demand deposit or medical information; and

(N) passwords, usernames or other log-in information that can be used to access a person's personal electronic content, including, but not limited to, content stored on a social networking website; and

(3) "social networking website" means a privacy-protected internet website which allows individuals to construct a public or semi-public profile within a bounded system created by the service, create a list of other users with whom the individual shares a connection within the system and view and navigate the list of users with whom the individual shares a connection and those lists of users made by others within the system.

History: L. 2010, ch. 136, § 177; L. 2011, ch. 30, § 46; L. 2013, ch. 96, § 4; July 1.



21-6108 Unlawful possession of scanning device or reencoder.

21-6108. Unlawful possession of scanning device or reencoder. (a) It is unlawful for any person, with the intent to defraud to possess or use a:

(1) Scanning device to access, read, obtain, memorize or store, temporarily or permanently, information encoded on the computer chip or magnetic strip or stripe of a payment card; or

(2) reencoder to place encoded information on the computer chip or magnetic strip or stripe of a payment card or any electronic medium that allows an authorized transaction to occur.

(b) Violation of this section is a severity level 6, nonperson felony.

(c) As used in this section:

(1) "Scanning device" means a scanner, reader or any other electronic device that is used to access, read, scan, obtain, memorize or store, temporarily or permanently, information encoded on the computer chip or magnetic strip or stripe of a payment card;

(2) "reencoder" means an electronic device that places encoded information from the computer chip, magnetic strip or stripe of a payment card onto the computer chip, magnetic strip or stripe of a different payment card or any electronic medium that allows an authorized transaction to occur; and

(3) "payment card" means a credit card, debit card or any other card that is issued to an authorized user and that allows the user to obtain, purchase or receive goods, services, money or anything else of value.

History: L. 2010, ch. 136, § 178; July 1, 2011.



21-6109 Kansas indoor clean air act; smoking in enclosed areas or public meetings; definitions.

21-6109. Kansas indoor clean air act; smoking in enclosed areas or public meetings; definitions. As used in K.S.A. 2015 Supp. 21-6109 through 21-6116, and amendments thereto:

(a) "Access point" means the area within a ten foot radius outside of any doorway, open window or air intake leading into a building or facility that is not exempted pursuant to subsection (d) of K.S.A. 2015 Supp. 21-6110, and amendments thereto.

(b) "Bar" means any indoor area that is operated and licensed for the sale and service of alcoholic beverages, including alcoholic liquor as defined in K.S.A. 41-102, and amendments thereto, or cereal malt beverages as defined in K.S.A. 41-2701, and amendments thereto, for on-premises consumption.

(c) "Employee" means any person who is employed by an employer in consideration for direct or indirect monetary wages or profit, and any person who volunteers their services for a nonprofit entity.

(d) "Employer" means any person, partnership, corporation, association or organization, including municipal or nonprofit entities, which employs one or more individual persons.

(e) "Enclosed area" means all space between a floor and ceiling which is enclosed on all sides by solid walls, windows or doorways which extend from the floor to the ceiling, including all space therein screened by partitions which do not extend to the ceiling or are not solid or similar structures. For purposes of this section, the following shall not be considered an "enclosed area": (1) Rooms or areas, enclosed by walls, windows or doorways, having neither a ceiling nor a roof and which are completely open to the elements and weather at all times; and (2) rooms or areas, enclosed by walls, fences, windows or doorways and a roof or ceiling, having openings that are permanently open to the elements and weather and which comprise an area that is at least 30% of the total perimeter wall area of such room or area.

(f) "Food service establishment" means any place in which food is served or is prepared for sale or service on the premises. Such term shall include, but not be limited to, fixed or mobile restaurants, coffee shops, cafeterias, short-order cafes, luncheonettes, grills, tea rooms, sandwich shops, soda fountains, taverns, private clubs, roadside kitchens, commissaries and any other private, public or nonprofit organization or institution routinely serving food and any other eating or drinking establishment or operation where food is served or provided for the public with or without charge.

(g) "Gaming floor" means the area of a lottery gaming facility or racetrack gaming facility, as those terms are defined in K.S.A. 74-8702, and amendments thereto, where patrons engage in Class III gaming. The gaming floor shall not include any areas used for accounting, maintenance, surveillance, security, administrative offices, storage, cash or cash counting, records, food service, lodging or entertainment, except that the gaming floor may include a bar where alcoholic beverages are served so long as the bar is located entirely within the area where Class III gaming is conducted.

(h) "Medical care facility" means a physician's office, general hospital, special hospital, ambulatory surgery center or recuperation center, as defined by K.S.A. 65-425, and amendments thereto, and any psychiatric hospital licensed under K.S.A. 75-3307b, and amendments thereto.

(i) "Outdoor recreational facility" means a hunting, fishing, shooting or golf club, business or enterprise operated primarily for the benefit of its owners, members and their guests and not normally open to the general public.

(j) "Place of employment" means any enclosed area under the control of a public or private employer, including, but not limited to, work areas, auditoriums, elevators, private offices, employee lounges and restrooms, conference and meeting rooms, classrooms, employee cafeterias, stairwells and hallways, that is used by employees during the course of employment. For purposes of this section, a private residence shall not be considered a "place of employment" unless such residence is used as a day care home, as defined in K.S.A. 65-530, and amendments thereto.

(k) "Private club" means an outdoor recreational facility operated primarily for the use of its owners, members and their guests that in its ordinary course of business is not open to the general public for which use of its facilities has substantial dues or membership fee requirements for its members.

(l) "Public building" means any building owned or operated by: (1) The state, including any branch, department, agency, bureau, commission, authority or other instrumentality thereof; (2) any county, city, township, other political subdivision, including any commission, authority, agency or instrumentality thereof; or (3) any other separate corporate instrumentality or unit of the state or any municipality.

(m) "Public meeting" means any meeting open to the public pursuant to K.S.A. 75-4317 et seq., and amendments thereto, or any other law of this state.

(n) "Public place" means any enclosed areas open to the public or used by the general public including, but not limited to: Banks, bars, food service establishments, retail service establishments, retail stores, public means of mass transportation, passenger elevators, health care institutions or any other place where health care services are provided to the public, medical care facilities, educational facilities, libraries, courtrooms, public buildings, restrooms, grocery stores, school buses, museums, theaters, auditoriums, arenas and recreational facilities. For purposes of this section, a private residence shall not be considered a "public place" unless such residence is used as a day care home, as defined in K.S.A. 65-530, and amendments thereto.

(o) "Smoking" means possession of a lighted cigarette, cigar, pipe or burning tobacco in any other form or device designed for the use of tobacco.

(p) "Tobacco shop" means any indoor area operated primarily for the retail sale of tobacco, tobacco products or smoking devices or accessories, and which derives not less than 65% of its gross receipts from the sale of tobacco.

(q) "Substantial dues or membership fee requirements" means initiation costs, dues or fees proportional to the cost of membership in similarly-situated outdoor recreational facilities that are not considered nominal and implemented to otherwise avoid or evade restrictions of a statewide ban on smoking.

History: L. 1987, ch. 110, § 1; L. 2010, ch. 8, § 2; July 1.



21-6110 Smoking in public places, public meetings and other places prohibited; smoke-free workplace, employer written policy; exceptions, smoking permitted.

21-6110. Smoking in public places, public meetings and other places prohibited; smoke-free workplace, employer written policy; exceptions, smoking permitted. (a) It shall be unlawful, with no requirement of a culpable mental state, to smoke in an enclosed area or at a public meeting including, but not limited to:

(1) Public places;

(2) taxicabs and limousines;

(3) restrooms, lobbies, hallways and other common areas in public and private buildings, condominiums and other multiple-residential facilities;

(4) restrooms, lobbies and other common areas in hotels and motels and in at least 80% of the sleeping quarters within a hotel or motel that may be rented to guests;

(5) access points of all buildings and facilities not exempted pursuant to subsection (d); and

(6) any place of employment.

(b) Each employer having a place of employment that is an enclosed area shall provide a smoke-free workplace for all employees. Such employer shall also adopt and maintain a written smoking policy which shall prohibit smoking without exception in all areas of the place of employment. Such policy shall be communicated to all current employees within one week of its adoption and shall be communicated to all new employees upon hiring. Each employer shall provide a written copy of the smoking policy upon request to any current or prospective employee.

(c) Notwithstanding any other provision of this section, K.S.A. 2015 Supp. 21-6111 or 21-6112, and amendments thereto, the proprietor or other person in charge of an adult care home, as defined in K.S.A. 39-923, and amendments thereto, or a medical care facility, may designate a portion of such adult care home, or the licensed long-term care unit of such medical care facility, as a smoking area, and smoking may be permitted within such designated smoking area.

(d) The provisions of this section shall not apply to:

(1) The outdoor areas of any building or facility beyond the access points of such building or facility;

(2) private homes or residences, except when such home or residence is used as a day care home, as defined in K.S.A. 65-530, and amendments thereto;

(3) a hotel or motel room rented to one or more guests if the total percentage of such hotel or motel rooms in such hotel or motel does not exceed 20%;

(4) the gaming floor of a lottery gaming facility or racetrack gaming facility, as those terms are defined in K.S.A. 74-8702, and amendments thereto;

(5) that portion of an adult care home, as defined in K.S.A. 39-923, and amendments thereto, that is expressly designated as a smoking area by the proprietor or other person in charge of such adult care home pursuant to subsection (c) and that is fully enclosed and ventilated;

(6) that portion of a licensed long-term care unit of a medical care facility that is expressly designated as a smoking area by the proprietor or other person in charge of such medical care facility pursuant to subsection (c) and that is fully enclosed and ventilated and to which access is restricted to the residents and their guests;

(7) tobacco shops;

(8) a class A or class B club defined in K.S.A. 41-2601, and amendments thereto, which: (A) Held a license pursuant to K.S.A. 41-2606  et seq., and amendments thereto, as of January 1, 2009; and (B) notifies the secretary of health and environment in writing, not later than 90 days after the effective date of this act, that it wishes to continue to allow smoking on its premises;

(9) a private club in designated areas where minors are prohibited;

(10) any benefit cigar dinner or other cigar dinner of a substantially similar nature that:

(A) Is conducted specifically and exclusively for charitable purposes by a nonprofit organization which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986;

(B) is conducted no more than once per calendar year by such organization; and

(C) has been held during each of the previous three years prior to January 1, 2011; and

(11) that portion of a medical or clinical research facility constituting a separately ventilated, secure smoking room dedicated and used solely and exclusively for clinical research activities conducted in accordance with regulatory authority of the United States or the state of Kansas, as determined by the director of alcoholic beverage control of the department of revenue.

History: L. 1987, ch. 110, § 2; L. 2010, ch. 8, § 3; L. 2011, ch. 114, § 98; L. 2012, ch. 150, § 24; L. 2015, ch. 79, § 1; June 4.



21-6111 Posting smoking prohibited signs.

21-6111. Posting smoking prohibited signs. The proprietor or other person in charge of the premises of a public place, or other area where smoking is prohibited, shall post or cause to be posted in a conspicuous place signs displaying the international no smoking symbol and clearly stating that smoking is prohibited by state law.

History: L. 1987, ch. 110, § 3; L. 2010, ch. 8, § 4; July 1.



21-6112 Unlawful acts; penalties; retaliatory discharge prohibited.

21-6112. Unlawful acts; penalties; retaliatory discharge prohibited. (a) It shall be unlawful for any person who owns, manages, operates or otherwise controls the use of any public place, or other area where smoking is prohibited, to fail to comply with all or any of the provisions of K.S.A. 2015 Supp. 21-6109 through 21-6116, and amendments thereto.

(b) It shall be unlawful for any person who owns, manages, operates or otherwise controls the use of any public place, or other area where smoking is prohibited, to allow smoking to occur where prohibited by law. Any such person shall be deemed to allow smoking to occur under this subsection if such person: (1) Has knowledge that smoking is occurring; and (2) recklessly permits smoking under the totality of the circumstances.

(c) It shall be unlawful for any person, with no requirement of a culpable mental state, to smoke in any area where smoking is prohibited by the provisions of K.S.A. 2015 Supp. 21-6110, and amendments thereto.

(d) Any person who violates any provision of K.S.A. 2015 Supp. 21-6109 through 21-6116, and amendments thereto, shall be guilty of a cigarette or tobacco infraction punishable by a fine:

(1) Not exceeding $100 for the first violation;

(2) not exceeding $200 for a second violation within a one year period after the first violation; or

(3) not exceeding $500 for a third or subsequent violation within a one year period after the first violation.

For purposes of this subsection, the number of violations within a year shall be measured by the date the smoking violations occur.

(e) Each individual allowed to smoke by a person who owns, manages, operates or otherwise controls the use of any public place, or other area where smoking is prohibited, in violation of subsection (b) shall be considered a separate violation for purposes of determining the number of violations under subsection (d).

(f) No employer shall discharge, refuse to hire or take any other adverse action against an employee, applicant for employment or customer with the intent to retaliate against that employee, applicant or customer for reporting or attempting to prosecute a violation of any of the provisions of K.S.A. 2015 Supp. 21-6109 through 21-6116, and amendments thereto.

History: L. 1987, ch. 110, § 4; L. 2010, ch. 8, § 5; L. 2012, ch. 150, § 25; July 1.



21-6113 Rules and regulations to assure exemptions from smoking ban are bona fide.

21-6113. Rules and regulations to assure exemptions from smoking ban are bona fide. The director of alcoholic beverage control is hereby authorized to promulgate rules and regulations to insure any exemption from the statewide ban on smoking is bona fide and the entity seeking such exemption is not inappropriately seeking to circumvent the smoking ban created under this act.

History: L. 2010, ch. 8, § 6; July 1.



21-6114 Same; local regulation of smoking.

21-6114. Same; local regulation of smoking. Nothing in this act shall prevent any city or county from regulating smoking within its boundaries, so long as such regulation is at least as stringent as that imposed by this act. In such cases the more stringent local regulation shall control to the extent of any inconsistency between such regulation and this act.

History: L. 1987, ch. 110, § 5; July 1.



21-6115 Citation of Kansas indoor clean air act.

21-6115. Citation of Kansas indoor clean air act. On and after January 2, 2010, the amendments made to K.S.A. 2015 Supp. 21-6109 through 21-6116, and amendments thereto, shall constitute the Kansas indoor clean air act.

History: L. 2010, ch. 8, § 8; July 1.



21-6116 Same; severability.

21-6116. Same; severability. If any provision of this act or the application thereof to any person, thing or circumstance is held invalid, such invalidity shall not affect the provisions of application of this act that can be given effect without the invalid provision or application, and to this end the provisions of the act are declared to be severable.

History: L. 1987, ch. 110, § 6; July 1.






Article 62 CRIMES AGAINST THE PUBLIC PEACE

21-6201 Riot; incitement to riot.

21-6201. Riot; incitement to riot. (a) Riot is five or more persons acting together and without lawful authority engaging in any:

(1) Use of force or violence which produces a breach of the public peace; or

(2) threat to use such force or violence against any person or property if accompanied by power or apparent power of immediate execution.

(b) Incitement to riot is by words or conduct knowingly urging others to engage in riot as defined in subsection (a) under circumstances which produce a clear and present danger of injury to persons or property or a branch [breach] of the public peace.

(c) (1) Riot is a class A person misdemeanor.

(2) Incitement to riot is a severity level 8, person felony.

History: L. 2010, ch. 136, § 179; July 1, 2011.



21-6202 Unlawful assembly; remaining at an unlawful assembly.

21-6202. Unlawful assembly; remaining at an unlawful assembly. (a) Unlawful assembly is:

(1) The meeting or coming together of not less than five persons with the intent to engage in conduct constituting:

(A) Disorderly conduct, as defined by K.S.A. 2015 Supp. 21-6203, and amendments thereto; or

(B) riot, as defined by K.S.A. 2015 Supp. 21-6201, and amendments thereto; or

(2) when a lawful assembly of not less than five persons, agreeing to engage in conduct constituting disorderly conduct or riot.

(b) Remaining at an unlawful assembly is intentionally failing to depart from the place of an unlawful assembly after being directed to leave by a law enforcement officer.

(c) (1) Unlawful assembly is a class B nonperson misdemeanor.

(2) Remaining at an unlawful assembly is a class A nonperson misdemeanor.

History: L. 2010, ch. 136, § 180; July 1, 2011.



21-6203 Disorderly conduct.

21-6203. Disorderly conduct. (a) Disorderly conduct is one or more of the following acts that the person knows or should know will alarm, anger or disturb others or provoke an assault or other breach of the peace:

(1) Brawling or fighting;

(2) disturbing an assembly, meeting or procession, not unlawful in its character; or

(3) using fighting words or engaging in noisy conduct tending reasonably to arouse alarm, anger or resentment in others.

(b) Disorderly conduct is a class C misdemeanor.

(c) As used in this section, "fighting words" means words that by their very utterance inflict injury or tend to incite the listener to an immediate breach of the peace.

History: L. 2010, ch. 136, § 181; July 1, 2011.



21-6204 Maintaining a public nuisance; permitting a public nuisance; reports.

21-6204. Maintaining a public nuisance; permitting a public nuisance; reports. (a) Maintaining a public nuisance is knowingly causing or permitting a condition to exist which injures or endangers the public health, safety or welfare.

(b) Permitting a public nuisance is knowingly permitting property under the control of the offender to be used to maintain a public nuisance, as defined in subsection (a).

(c) Maintaining a public nuisance or permitting a public nuisance is a class C misdemeanor.

(d) (1) Upon a conviction of a violation this section for maintaining a public nuisance or permitting a public nuisance on the premises of a club or drinking establishment licensed under the club and drinking establishment act, the court shall report such conviction to the director of alcoholic beverage control.

(2) Upon a conviction of a violation of this section for maintaining a public nuisance or permitting a public nuisance on the premises of a retailer licensed under K.S.A. 41-2701 et seq., and amendments thereto, the court shall report such conviction to the governing body of the city or county which issued the license.

History: L. 2010, ch. 136, § 182; July 1, 2011.



21-6205 Criminal desecration.

21-6205. Criminal desecration. (a) Criminal desecration is:

(1) Knowingly obtaining or attempting to obtain unauthorized control of a dead body or remains of any human being or the coffin, urn or other article containing a dead body or remains of any human being; or

(2) recklessly, by means other than by fire or explosive:

(A) Damaging, defacing or destroying the flag, ensign or other symbol of the United States or this state in which another has a property interest without the consent of such other person;

(B) damaging, defacing or destroying any public monument or structure;

(C) damaging, defacing or destroying any tomb, monument, memorial, marker, grave, vault, crypt gate, tree, shrub, plant or any other property in a cemetery; or

(D) damaging, defacing or destroying any place of worship.

(b) Criminal desecration as defined in:

(1) Subsections (a)(2)(B), (a)(2)(C) or (a)(2)(D) if the property is damaged to the extent of:

(A) $25,000 or more is a severity level 7, nonperson felony;

(B) at least $1,000 but less than $25,000 is a severity level 9, nonperson felony; and

(C)  less than $1,000 is a class A nonperson misdemeanor; and

(2)  subsections (a)(1) or (a)(2)(A) is a class A nonperson misdemeanor.

History: L. 2010, ch. 136, § 183; L. 2011, ch. 30, § 47; July 1.



21-6206 Harassment by telecommunication device.

21-6206. Harassment by telecommunication device. (a) Harassment by telecommunication device is the use of:

(1) A telecommunications device to:

(A) Knowingly make or transmit any comment, request, suggestion, proposal, image or text which is obscene, lewd, lascivious or indecent;

(B) make or transmit a call, whether or not conversation ensues, with intent to abuse, threaten or harass any person at the receiving end;

(C) make or transmit any comment, request, suggestion, proposal, image or text with intent to abuse, threaten or harass any person at the receiving end;

(D) make or cause a telecommunications device to repeatedly ring or activate with intent to harass any person at the receiving end;

(E) knowingly play any recording on a telephone, except recordings such as weather information or sports information when the number thereof is dialed, unless the person or group playing the recording shall be identified and state that it is a recording; or

(F) knowingly permit any telecommunications device under one's control to be used in violation of this paragraph.

(2) Telefacsimile communication to send or transmit such communication to a court in the state of Kansas for a use other than court business, with no requirement of culpable mental state.

(b) Harassment by telecommunication device is a class A nonperson misdemeanor.

(c) Every telephone directory published for distribution to members of the general public shall contain a notice setting forth a summary of the provisions of this section. Such notice shall be printed in type which is no smaller than any other type on the same page and shall be preceded by the word "WARNING."

(d) As used in this section, ‘‘telecommunications device’’ includes telephones, cellular telephones, telefacsimile machines and any other electronic device which makes use of an electronic communication service, as defined in K.S.A. 22-2514, and amendments thereto.

(e) An offender who violates the provisions of this section may also be prosecuted for, convicted of, and punished for any other offense in K.S.A. 2015 Supp. 21-5508, 21-5509, 21-5510 or 21-6401.

History: L. 2010, ch. 136, § 184; L. 2011, ch. 100, § 17; July 1.



21-6207 Giving a false alarm.

21-6207. Giving a false alarm. (a) Giving a false alarm is:

(1) Transmitting in any manner to the fire department of any city, township or other municipality a false alarm of fire, knowing at the time of such transmission that there is no reasonable ground for believing that such fire exists; or

(2) making a call in any manner for emergency service assistance including police, fire, medical or other emergency service provided under K.S.A. 12-5301 et seq., and amendments thereto, knowing at the time of such call that there is no reasonable ground for believing such assistance is needed.

(b) Giving a false alarm:

(1) Is a class A nonperson misdemeanor, except as provided in subsections (b)(2) and (b)(3);

(2) is a severity level 10, nonperson felony when the person uses an electronic device or software to alter, conceal or disguise the identity of the person making such transmission or such call, except as provided in subsection (b)(3); and

(3) as defined in subsection (a)(2) is a severity level 7, nonperson felony when the request for emergency service assistance made by the person includes false information that violent criminal activity or immediate threat to a person's life or safety is taking place.

(c) An offender who violates the provisions of this section may also be prosecuted for, convicted of, and punished for interference with law enforcement, K.S.A. 2015 Supp. 21-5904, and amendments thereto.

History: L. 2010, ch. 136, § 185; L. 2014, ch. 95, § 3; July 1.






Article 63 CRIMES AGAINST THE PUBLIC SAFETY

21-6301 Criminal use of weapons.

21-6301. Criminal use of weapons. (a) Criminal use of weapons is knowingly:

(1) Selling, manufacturing, purchasing or possessing any bludgeon, sand club, metal knuckles or throwing star;

(2) possessing with intent to use the same unlawfully against another, a dagger, dirk, billy, blackjack, slungshot, dangerous knife, straight-edged razor, stiletto or any other dangerous or deadly weapon or instrument of like character;

(3) setting a spring gun;

(4) possessing any device or attachment of any kind designed, used or intended for use in suppressing the report of any firearm;

(5) selling, manufacturing, purchasing or possessing a shotgun with a barrel less than 18 inches in length, or any firearm designed to discharge or capable of discharging automatically more than once by a single function of the trigger, whether the person knows or has reason to know the length of the barrel or that the firearm is designed or capable of discharging automatically;

(6) possessing, manufacturing, causing to be manufactured, selling, offering for sale, lending, purchasing or giving away any cartridge which can be fired by a handgun and which has a plastic-coated bullet that has a core of less than 60% lead by weight, whether the person knows or has reason to know that the plastic-coated bullet has a core of less than 60% lead by weight;

(7) selling, giving or otherwise transferring any firearm with a barrel less than 12 inches long to any person under 18 years of age whether the person knows or has reason to know the length of the barrel;

(8) selling, giving or otherwise transferring any firearms to any person who is both addicted to and an unlawful user of a controlled substance;

(9) selling, giving or otherwise transferring any firearm to any person who is or has been a mentally ill person subject to involuntary commitment for care and treatment, as defined in K.S.A. 59-2946, and amendments thereto, or a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment as defined in K.S.A. 59-29b46, and amendments thereto;

(10) possessing any firearm by a person who is both addicted to and an unlawful user of a controlled substance;

(11) possessing any firearm by any person, other than a law enforcement officer, in or on any school property or grounds upon which is located a building or structure used by a unified school district or an accredited nonpublic school for student instruction or attendance or extracurricular activities of pupils enrolled in kindergarten or any of the grades one through 12 or at any regularly scheduled school sponsored activity or event whether the person knows or has reason to know that such person was in or on any such property or grounds;

(12) refusing to surrender or immediately remove from school property or grounds or at any regularly scheduled school sponsored activity or event any firearm in the possession of any person, other than a law enforcement officer, when so requested or directed by any duly authorized school employee or any law enforcement officer;

(13) possessing any firearm by a person who is or has been a mentally ill person subject to involuntary commitment for care and treatment, as defined in K.S.A. 59-2946, and amendments thereto, or persons with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment as defined in K.S.A. 59-29b46, and amendments thereto; or

(14) possessing a firearm with a barrel less than 12 inches long by any person less than 18 years of age.

(b) Criminal use of weapons as defined in:

(1) Subsection (a)(1), (a)(2), (a)(3), (a)(7), (a)(8), (a)(9) or (a)(12) is a class A nonperson misdemeanor;

(2) subsection (a)(4), (a)(5) or (a)(6) is a severity level 9, nonperson felony;

(3) subsection (a)(10) or (a)(11) is a class B nonperson select misdemeanor;

(4) subsection (a)(13) is a severity level 8, nonperson felony; and

(5) subsection (a)(14) is a:

(A) Class A nonperson misdemeanor except as provided in subsection (b)(5)(B);

(B) severity level 8, nonperson felony upon a second or subsequent conviction.

(c) Subsections (a)(1), (a)(2) and (a)(5) shall not apply to:

(1) Law enforcement officers, or any person summoned by any such officers to assist in making arrests or preserving the peace while actually engaged in assisting such officer;

(2) wardens, superintendents, directors, security personnel and keepers of prisons, penitentiaries, jails and other institutions for the detention of persons accused or convicted of crime, while acting within the scope of their authority;

(3) members of the armed services or reserve forces of the United States or the Kansas national guard while in the performance of their official duty; or

(4) the manufacture of, transportation to, or sale of weapons to a person authorized under subsections (c)(1), (c)(2) and (c)(3) to possess such weapons.

(d) Subsections (a)(4) and (a)(5) shall not apply to any person who sells, purchases, possesses or carries a firearm, device or attachment which has been rendered unserviceable by steel weld in the chamber and marriage weld of the barrel to the receiver and which has been registered in the national firearms registration and transfer record in compliance with 26 U.S.C. § 5841 et seq. in the name of such person and, if such person transfers such firearm, device or attachment to another person, has been so registered in the transferee's name by the transferor.

(e) Subsection (a)(6) shall not apply to a governmental laboratory or solid plastic bullets.

(f) Subsection (a)(4) shall not apply to a law enforcement officer who is:

(1) Assigned by the head of such officer's law enforcement agency to a tactical unit which receives specialized, regular training;

(2) designated by the head of such officer's law enforcement agency to possess devices described in subsection (a)(4); and

(3) in possession of commercially manufactured devices which are:

(A) Owned by the law enforcement agency;

(B) in such officer's possession only during specific operations; and

(C) approved by the bureau of alcohol, tobacco, firearms and explosives of the United States department of justice.

(g) Subsections (a)(4), (a)(5) and (a)(6) shall not apply to any person employed by a laboratory which is certified by the United States department of justice, national institute of justice, while actually engaged in the duties of their employment and on the premises of such certified laboratory. Subsections (a)(4), (a)(5) and (a)(6) shall not affect the manufacture of, transportation to or sale of weapons to such certified laboratory.

(h) Subsections (a)(4) and (a)(5) shall not apply to or affect any person or entity in compliance with the national firearms act, 26 U.S.C. § 5801 et seq.

(i) Subsection (a)(11) shall not apply to:

(1) Possession of any firearm in connection with a firearms safety course of instruction or firearms education course approved and authorized by the school;

(2) possession of any firearm specifically authorized in writing by the superintendent of any unified school district or the chief administrator of any accredited nonpublic school;

(3) possession of a firearm secured in a motor vehicle by a parent, guardian, custodian or someone authorized to act in such person's behalf who is delivering or collecting a student; or

(4) possession of a firearm secured in a motor vehicle by a registered voter who is on the school grounds, which contain a polling place for the purpose of voting during polling hours on an election day; or

(5) possession of a concealed handgun by an individual who is not prohibited from possessing a firearm under either federal or state law.

(j) Subsections (a)(9) and (a)(13) shall not apply to a person who has received a certificate of restoration pursuant to K.S.A. 2015 Supp. 75-7c26, and amendments thereto.

(k) Subsection (a)(14) shall not apply if such person, less than 18 years of age, was:

(1) In attendance at a hunter's safety course or a firearms safety course;

(2) engaging in practice in the use of such firearm or target shooting at an established range authorized by the governing body of the jurisdiction in which such range is located, or at another private range with permission of such person's parent or legal guardian;

(3) engaging in an organized competition involving the use of such firearm, or participating in or practicing for a performance by an organization exempt from federal income tax pursuant to section 501(c)(3) of the internal revenue code of 1986 which uses firearms as a part of such performance;

(4) hunting or trapping pursuant to a valid license issued to such person pursuant to article 9 of chapter 32 of the Kansas Statutes Annotated, and amendments thereto;

(5) traveling with any such firearm in such person's possession being unloaded to or from any activity described in subsections (k)(1) through (k)(4), only if such firearm is secured, unloaded and outside the immediate access of such person;

(6) on real property under the control of such person's parent, legal guardian or grandparent and who has the permission of such parent, legal guardian or grandparent to possess such firearm; or

(7) at such person's residence and who, with the permission of such person's parent or legal guardian, possesses such firearm for the purpose of exercising the rights contained in K.S.A. 2015 Supp. 21-5222, 21-5223 or 21-5225, and amendments thereto.

(l) As used in this section, "throwing star" means any instrument, without handles, consisting of a metal plate having three or more radiating points with one or more sharp edges and designed in the shape of a polygon, trefoil, cross, star, diamond or other geometric shape, manufactured for use as a weapon for throwing.

History: L. 2010, ch. 136, § 186; L. 2011, ch. 30, § 48; L. 2013, ch. 88, § 2; L. 2014, ch. 97, § 11; L. 2015, ch. 16, § 2; July 1.



21-6302 Criminal carrying of a weapon.

21-6302. Criminal carrying of a weapon. (a) Criminal carrying of a weapon is knowingly carrying:

(1) Any bludgeon, sandclub, metal knuckles or throwing star;

(2) concealed on one's person, a billy, blackjack, slungshot or any other dangerous or deadly weapon or instrument of like character;

(3) on one's person or in any land, water or air vehicle, with intent to use the same unlawfully, a tear gas or smoke bomb or projector or any object containing a noxious liquid, gas or substance; or

(4) any pistol, revolver or other firearm concealed on one's person if such person is under 21 years of age, except when on such person's land or in such person's abode or fixed place of business; or

(5) a shotgun with a barrel less than 18 inches in length or any other firearm designed to discharge or capable of discharging automatically more than once by a single function of the trigger whether the person knows or has reason to know the length of the barrel or that the firearm is designed or capable of discharging automatically.

(b) Criminal carrying of a weapon as defined in:

(1) Subsections (a)(1), (a)(2), (a)(3) or (a)(4) is a class A nonperson misdemeanor; and

(2) subsection (a)(5) is a severity level 9, nonperson felony.

(c) Subsection (a) shall not apply to:

(1) Law enforcement officers, or any person summoned by any such officers to assist in making arrests or preserving the peace while actually engaged in assisting such officer;

(2) wardens, superintendents, directors, security personnel and keepers of prisons, penitentiaries, jails and other institutions for the detention of persons accused or convicted of crime, while acting within the scope of their authority;

(3) members of the armed services or reserve forces of the United States or the Kansas national guard while in the performance of their official duty; or

(4) the manufacture of, transportation to, or sale of weapons to a person authorized under subsections (c)(1), (c)(2) and (c)(3) to possess such weapons.

(d) Subsection (a)(5) shall not apply to:

(1) Any person who sells, purchases, possesses or carries a firearm, device or attachment which has been rendered unserviceable by steel weld in the chamber and marriage weld of the barrel to the receiver and which has been registered in the national firearms registration and transfer record in compliance with 26 U.S.C. § 5841 et seq. in the name of such person and, if such person transfers such firearm, device or attachment to another person, has been so registered in the transferee's name by the transferor;

(2) any person employed by a laboratory which is certified by the United States department of justice, national institute of justice, while actually engaged in the duties of their employment and on the premises of such certified laboratory. Subsection (a)(5) shall not affect the manufacture of, transportation to or sale of weapons to such certified laboratory; or

(3) any person or entity in compliance with the national firearms act, 26 U.S.C. § 5801 et seq.

(e) As used in this section, "throwing star" means the same as prescribed by K.S.A. 2015 Supp. 21-6301, and amendments thereto.

History: L. 2011, ch. 30, § 49; L. 2013, ch. 105, § 4; L. 2013, ch. 133, § 8; L. 2014, ch. 134, § 2; L. 2015, ch. 16, § 3; July 1.

Section was also amended by L. 2013, ch. 88, § 3, but that version was repealed by L. 2013, ch. 133, § 37.



21-6303 Criminal distribution of firearms to a felon.

21-6303. Criminal distribution of firearms to a felon. (a) Criminal distribution of firearms to a felon is knowingly:

(1) Selling, giving or otherwise transferring any firearm to any person who, within the preceding five years, has been convicted of a felony, other than those specified in subsection (c), under the laws of this or any other jurisdiction or has been released from imprisonment for a felony and was not found to have been in possession of a firearm at the time of the commission of the felony;

(2) selling, giving or otherwise transferring any firearm to any person who, within the preceding 10 years, has been convicted of a felony to which this subsection applies, but was not found to have been in possession of a firearm at the time of the commission of the felony, or has been released from imprisonment for such a felony, and has not had the conviction of such felony expunged or been pardoned for such felony; or

(3) selling, giving or otherwise transferring any firearm to any person who has been convicted of a felony under the laws of this or any other jurisdiction and was found to have been in possession of a firearm at the time of the commission of the felony.

(b) Criminal distribution of firearms to a felon is a class A nonperson misdemeanor.

(c) Subsection (a)(2) shall apply to a felony under K.S.A. 2015 Supp. 21-5402, 21-5403, 21-5404, 21-5405, 21-5408, subsection (b) or (d) of 21-5412, subsection (b) or (d) of 21-5413, subsection (a) or (b) of 21-5415, subsection (b) of 21-5420, 21-5503, subsection (b) of 21-5504, subsection (b) of 21-5505, and subsection (b) of 21-5807, and amendments thereto, K.S.A. 2015 Supp. 21-5705 or 21-5706, and amendments thereto, or K.S.A. 21-3401, 21-3402, 21-3403, 21-3404, 21-3410, 21-3411, 21-3414, 21-3415, 21-3419, 21-3420, 21-3421, 21-3427, 21-3442, 21-3502, 21-3506, 21-3518, 21-3716, 65-4127a, 65-4127b or 65-4160 through 65-4165, prior to their repeal, or a crime under a law of another jurisdiction which is substantially the same as such felony.

(d) It is not a defense that the distributor did not know or have reason to know:

(1) The precise felony the recipient committed;

(2) that the recipient was in possession of a firearm at the time of the commission of the recipient's prior felony; or

(3) that the convictions for such felony have not been expunged or pardoned.

History: L. 2010, ch. 136, § 188; L. 2011, ch. 30, § 50; July 1.



21-6304 Criminal possession of a firearm by a convicted felon.

21-6304. Criminal possession of a firearm by a convicted felon. (a) Criminal possession of a weapon by a convicted felon is possession of any weapon by a person who:

(1) Has been convicted of a person felony or a violation of article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, K.S.A. 2010 Supp. 21-36a01 through 21-36a17, prior to their transfer, or any violation of any provision of the uniform controlled substances act prior to July 1, 2009, or a crime under a law of another jurisdiction which is substantially the same as such felony or violation, or was adjudicated a juvenile offender because of the commission of an act which if done by an adult would constitute the commission of a person felony or a violation of article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, K.S.A. 2010 Supp. 21-36a01 through 21-36a17, prior to their transfer, or any violation of any provision of the uniform controlled substances act prior to July 1, 2009, and was found to have been in possession of a firearm at the time of the commission of the crime;

(2) within the preceding five years has been convicted of a felony, other than those specified in subsection (a)(3)(A), under the laws of Kansas or a crime under a law of another jurisdiction which is substantially the same as such felony, has been released from imprisonment for a felony or was adjudicated as a juvenile offender because of the commission of an act which if done by an adult would constitute the commission of a felony, and was not found to have been in possession of a firearm at the time of the commission of the crime; or

(3) within the preceding 10 years, has been convicted of a:

(A) Felony under K.S.A. 2015 Supp. 21-5402, 21-5403, 21-5404, 21-5405, 21-5408, subsection (b) or (d) of 21-5412, subsection (b) or (d) of 21-5413, subsection (a) of 21-5415, subsection (b) of 21-5420, 21-5503, subsection (b) of 21-5504, subsection (b) of 21-5505, and subsection (b) of 21-5807, and amendments thereto; article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto; K.S.A. 21-3401, 21-3402, 21-3403, 21-3404, 21-3410, 21-3411, 21-3414, 21-3415, 21-3419, 21-3420, 21-3421, 21-3427, 21-3442, 21-3502, 21-3506, 21-3518, 21-3716, 65-4127a, 65-4127b, 65-4159 through 65-4165 or 65-7006, prior to their repeal; an attempt, conspiracy or criminal solicitation as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2015 Supp. 21-5301, 21-5302 or 21-5303, and amendments thereto, of any such felony; or a crime under a law of another jurisdiction which is substantially the same as such felony, has been released from imprisonment for such felony, or was adjudicated as a juvenile offender because of the commission of an act which if done by an adult would constitute the commission of such felony, was not found to have been in possession of a firearm at the time of the commission of the crime, and has not had the conviction of such crime expunged or been pardoned for such crime. The provisions of subsection (j)(2) of K.S.A. 2015 Supp. 21-6614, and amendments thereto, shall not apply to an individual who has had a conviction under this paragraph expunged; or

(B) nonperson felony under the laws of Kansas or a crime under the laws of another jurisdiction which is substantially the same as such nonperson felony, has been released from imprisonment for such nonperson felony or was adjudicated as a juvenile offender because of the commission of an act which if done by an adult would constitute the commission of a nonperson felony, and was found to have been in possession of a firearm at the time of the commission of the crime.

(b) Criminal possession of a weapon by a convicted felon is a severity level 8, nonperson felony.

(c) As used in this section:

(1) "Knife" means a dagger, dirk, switchblade, stiletto, straight-edged razor or any other dangerous or deadly cutting instrument of like character; and

(2) "weapon" means a firearm or a knife.

History: L. 2010, ch. 136, § 189; L. 2011, ch. 91, § 34; L. 2013, ch. 36, § 2; L. 2014, ch. 97, § 12; July 1.

Section was also amended by L. 2011, ch. 30, § 51, but that version was repealed by L. 2011, ch. 91, § 41.



21-6305 Aggravated weapons violation by a convicted felon.

21-6305. Aggravated weapons violation by a convicted felon. (a) Aggravated weapons violation by a convicted felon is a violation of any of the provisions of subsections (a)(1) through (a)(6) of K.S.A. 2015 Supp. 21-6301 or 21-6302, and amendments thereto, by a person who:

(1) Within five years preceding such violation has been convicted of a nonperson felony under the laws of Kansas or in any other jurisdiction which is substantially the same as such crime or has been released from imprisonment for such nonperson felony; or

(2) has been convicted of a person felony under the laws of Kansas or in any other jurisdiction which is substantially the same as such crime or has been released from imprisonment for such crime, and has not had the conviction of such crime expunged or been pardoned for such crime.

(b) (1) Aggravated weapons violation by a convicted felon is a severity level 9, nonperson felony for a violation of subsections (a)(1) through (a)(5) or subsection (a)(9) of K.S.A. 21-4201, prior to its repeal, or subsection (a)(1) through (a)(3) of K.S.A. 2015 Supp. 21-6301 or subsection (a)(1) through (a)(4) of K.S.A. 2015 Supp. 21-6302, and amendments thereto.

(2) Aggravated weapons violation by a convicted felon is a severity level 8, nonperson felony for a violation of subsections (a)(6), (a)(7) and (a)(8) of K.S.A. 21-4201, prior to its repeal, or subsection (a)(4) through (a)(6) of K.S.A. 2015 Supp. 21-6301 or subsection (a)(5) of K.S.A. 2015 Supp. 21-6302, and amendments thereto.

History: L. 2010, ch. 136, § 190; L. 2011, ch. 30, § 52; July 1.



21-6306 Defacing identification marks of a firearm.

21-6306. Defacing identification marks of a firearm. (a) Defacing identification marks of a firearm is intentionally changing, altering, removing or obliterating the name of the maker, model, manufacturer's number or other mark of identification of any firearm.

(b) Defacing identification marks of a firearm is a severity level 10, nonperson felony.

(c) Possession of any firearm upon which any such mark has been intentionally changed, altered, removed or obliterated shall be prima facie evidence that the possessor has changed, altered, removed or obliterated the same.

History: L. 2010, ch. 136, § 191; July 1, 2011.



21-6308 Criminal discharge of a firearm.

21-6308. Criminal discharge of a firearm. (a) Criminal discharge of a firearm is the:

(1) Reckless and unauthorized discharge of any firearm:

(A) At a dwelling, building or structure in which there is a human being whether the person discharging the firearm knows or has reason to know that there is a human being present;

(B) at a motor vehicle, aircraft, watercraft, train, locomotive, railroad car, caboose, rail-mounted work equipment or rolling stock or other means of conveyance of persons or property in which there is a human being whether the person discharging the firearm knows or has reason to know that there is a human being present;

(2) reckless and unauthorized discharge of any firearm at a dwelling in which there is no human being; or

(3) discharge of any firearm:

(A) Upon any land or nonnavigable body of water of another, without having obtained permission of the owner or person in possession of such land; or

(B) upon or from any public road, public road right-of-way or railroad right-of-way except as otherwise authorized by law.

(b) Criminal discharge of a firearm as defined in:

(1) Subsection (a)(1) is a:

(A) Severity level 7, person felony except as provided in subsection (b)(1)(B) or (b)(1)(C);

(B) severity level 3, person felony if such criminal discharge results in great bodily harm to a person during the commission thereof; or

(C) severity level 5, person felony if such criminal discharge results in bodily harm to a person during the commission thereof;

(2) subsection (a)(2) is a severity level 8, person felony; and

(3) subsection (a)(3) is a class C misdemeanor.

(c) Subsection (a)(1) shall not apply if the act is a violation of K.S.A. 2015 Supp. 21-5412(d), and amendments thereto.

(d) Subsection (a)(3) shall not apply to any of the following:

(1) Law enforcement officers, or any person summoned by any such officers to assist in making arrests or preserving the peace while actually engaged in assisting such officer;

(2) wardens, superintendents, directors, security personnel and keepers of prisons, penitentiaries, jails and other institutions for the detention of persons accused or convicted of crime, while acting within the scope of their authority;

(3) members of the armed services or reserve forces of the United States or the national guard while in the performance of their official duty;

(4) watchmen, while actually engaged in the performance of the duties of their employment;

(5) private detectives licensed by the state to carry the firearm involved, while actually engaged in the duties of their employment;

(6) detectives or special agents regularly employed by railroad companies or other corporations to perform full-time security or investigative service, while actually engaged in the duties of their employment;

(7) the state fire marshal, the state fire marshal's deputies or any member of a fire department authorized to carry a firearm pursuant to K.S.A. 31-157, and amendments thereto, while engaged in an investigation in which such fire marshal, deputy or member is authorized to carry a firearm pursuant to K.S.A. 31-157, and amendments thereto; or

(8) the United States attorney for the district of Kansas, the attorney general, or any district attorney or county attorney, while actually engaged in the duties of their employment or any activities incidental to such duties; any assistant United States attorney if authorized by the United States attorney for the district of Kansas and while actually engaged in the duties of their employment or any activities incidental to such duties; any assistant attorney general if authorized by the attorney general and while actually engaged in the duties of their employment or any activities incidental to such duties; or any assistant district attorney or assistant county attorney if authorized by the district attorney or county attorney by whom such assistant is employed and while actually engaged in the duties of their employment or any activities incidental to such duties.

History: L. 2010, ch. 136, § 193; L. 2015, ch. 16, § 4; July 1.



21-6308a Unlawful discharge of a firearm in a city.

21-6308a. Unlawful discharge of a firearm in a city. (a) Unlawful discharge of a firearm is the reckless discharge of a firearm within or into the corporate limits of any city.

(b) This section shall not apply to the discharge of any firearm within or into the corporate limits of any city if:

(1) The firearm is discharged in the lawful defense of one's person, another person or one's property;

(2) the firearm is discharged at a private or public shooting range;

(3) the firearm is discharged to lawfully take wildlife unless prohibited by the department of wildlife, parks and tourism or the governing body of the city;

(4) the firearm is discharged by authorized law enforcement officers, animal control officers or a person who has a wildlife control permit issued by the Kansas department of wildlife, parks and tourism;

(5) the firearm is discharged by special permit of the chief of police or by the sheriff when the city has no police department;

(6) the firearm is discharged using blanks; or

(7) the firearm is discharged in lawful self-defense or defense of another person against an animal attack.

(c) A violation of subsection (a) shall be a class B nonperson misdemeanor.

History: L. 2013, ch. 105, § 1; July 1.



21-6309 Unlawful possession of firearms on certain government property.

21-6309. Unlawful possession of firearms on certain government property. (a) It shall be unlawful to possess, with no requirement of a culpable mental state, a firearm:

(1) Within any building located within the capitol complex;

(2) within the governor's residence;

(3) on the grounds of or in any building on the grounds of the governor's residence;

(4) within any other state-owned or leased building if the secretary of administration has so designated by rules and regulations and conspicuously placed signs clearly stating that firearms are prohibited within such building; or

(5) within any county courthouse, unless, by county resolution, the board of county commissioners authorize the possession of a firearm within such courthouse.

(b) Violation of this section is a class A misdemeanor.

(c) This section shall not apply to:

(1) A commissioned law enforcement officer;

(2) a full-time salaried law enforcement officer of another state or the federal government who is carrying out official duties while in this state;

(3) any person summoned by any such officer to assist in making arrests or preserving the peace while actually engaged in assisting such officer; or

(4) a member of the military of this state or the United States engaged in the performance of duties.

(d) It is not a violation of this section for:

(1) The governor, the governor's immediate family, or specifically authorized guest of the governor to possess a firearm within the governor's residence or on the grounds of or in any building on the grounds of the governor's residence;

(2) the United States attorney for the district of Kansas, the attorney general, any district attorney or county attorney, any assistant United States attorney if authorized by the United States attorney for the district of Kansas, any assistant attorney general if authorized by the attorney general, or any assistant district attorney or assistant county attorney if authorized by the district attorney or county attorney by whom such assistant is employed, to possess a firearm within any county courthouse and court-related facility, subject to any restrictions or prohibitions imposed in any courtroom by the chief judge of the judicial district;

(3) law enforcement officers, as that term is defined in K.S.A. 2015 Supp. 75-7c22, and amendments thereto, who satisfy the requirements of either K.S.A. 2015 Supp. 75-7c22(a) or (b), and amendments thereto, to possess a firearm; or

(4) an individual to possess a concealed handgun provided such individual is not prohibited from possessing a firearm under either federal or state law.

(e) Notwithstanding the provisions of this section, any county may elect by passage of a resolution that the provisions of subsection (d)(2) shall not apply to such county's courthouse or court-related facilities if such:

(1) Buildings have adequate security measures to ensure that no weapons are permitted to be carried into such buildings;

(2) county also has a policy or regulation requiring all law enforcement officers to secure and store such officer's firearm upon entering the courthouse or court-related facility. Such policy or regulation may provide that it does not apply to court security or sheriff's office personnel for such county; and

(3) buildings have a sign conspicuously posted at each entryway into such building stating that the provisions of subsection (d)(2) do not apply to such building.

(f) As used in this section:

(1) "Adequate security measures" shall have the same meaning as the term is defined in K.S.A. 2015 Supp. 75-7c20, and amendments thereto;

(2) "possession" means having joint or exclusive control over a firearm or having a firearm in a place where the person has some measure of access and right of control; and

(3) "capitol complex" means the same as in K.S.A. 75-4514, and amendments thereto.

(g) For the purposes of subsections (a)(1), (a)(4) and (a)(5), "building" and "courthouse" shall not include any structure, or any area of any structure, designated for the parking of motor vehicles.

History: L. 2010, ch. 136, § 194; L. 2011, ch. 91, § 35; L. 2013, ch. 105, § 5; L. 2014, ch. 134, § 3; L. 2015, ch. 16, § 5; July 1.

Section was also amended by L. 2011, ch. 30, § 54, but that version was repealed by L. 2011, ch. 91, § 41.



21-6310 Unlawful endangerment.

21-6310. Unlawful endangerment. (a) Unlawful endangerment is knowingly protecting or attempting to protect the manufacture or cultivation of a controlled substance by creating, setting up, building, erecting or using any device or weapon which:

(1) Causes great bodily harm;

(2) causes bodily harm; or

(3) is intended to cause bodily harm to another person.

(b) Unlawful endangerment as defined in:

(1) Subsection (a)(1) is a severity level 5, person felony;

(2) subsection (a)(2) is a severity level 7, person felony; and

(3) subsection (a)(3) is a severity level 8, nonperson felony.

(c) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for battery.

(d) As used in this section, "manufacture" and "cultivation" mean the same as in K.S.A. 2015 Supp. 21-5701, and amendments thereto.

History: L. 2010, ch. 136, § 195; July 1, 2011.



21-6311 Failure to register explosives.

21-6311. Failure to register explosives. (a) Failure to register explosives is, with no requirement of a culpable mental state, the omission by:

(1) The seller of any explosive or detonating substance, to keep a register of every sale or other disposition of such explosives made by the seller as required by this section; or

(2) any person to whom delivery of any quantity of explosive or other detonating substance is made, to acknowledge the receipt thereof by signing the person's name in the register provided in subsection (c) on the page where the record of such delivery is entered.

(b) Failure to register explosives as defined in:

(1) Subsection (a)(1) is a class B nonperson misdemeanor; and

(2) subsection (a)(2) is a class C misdemeanor.

(c) The register of sales required by subsection (a)(1) shall contain the date of the sale or other disposition, the name, address, age and occupation of the person to whom the explosive is sold or delivered, the kind and amount of explosive delivered, the place at which it is to be used and for what purpose it is to be used. Such register and record of sale or other disposition shall be open for inspection by any law enforcement officer, mine inspector or fire marshal of this state for a period of not less than one year after the sale or other disposition.

History: L. 2010, ch. 136, § 196; July 1, 2011.



21-6312 Criminal possession of explosives; criminal disposal of explosives; carrying concealed explosives.

21-6312. Criminal possession of explosives; criminal disposal of explosives; carrying concealed explosives. (a) Criminal possession of explosives is the possession of any explosive or detonating substance by a person who, within five years preceding such possession, has been convicted of a felony under the laws of this or any other jurisdiction or has been released from imprisonment for a felony.

(b) Criminal disposal of explosives is knowingly and without lawful authority distributing any explosive or detonating substance to a person:

(1) Under 21 years of age, regardless of whether the seller, donor or transferor knows the age of such person;

(2) who is both addicted to and an unlawful user of a controlled substance; or

(3) who, within the preceding five years, has been convicted of a felony under the laws of this or any other jurisdiction or has been released from imprisonment for a felony.

(c) Carrying concealed explosives is carrying any explosive or detonating substance on the person in a wholly or partly concealed manner.

(d) (1) Criminal possession of explosives is a severity level 7, person felony.

(2) Criminal disposal of explosives is a severity level 10, person felony.

(3) Carrying concealed explosives is a class A person misdemeanor.

(e) As used in subsections (a) and (b), "explosives" means any chemical compound, mixture or device, of which the primary purpose is to function by explosion, and includes, but is not limited to, dynamite and other high explosives, black powder, pellet powder, initiating explosives, detonators, safety fuses, squibs, detonating cord, igniter cord and igniters.

History: L. 2010, ch. 136, § 197; L. 2012, ch. 150, § 26; July 1.



21-6313 Criminal street gangs; definitions.

21-6313. Criminal street gangs; definitions. As used in K.S.A. 2015 Supp. 21-6313 through 21-6316, and amendments thereto:

(a) "Criminal street gang" means any organization, association or group, whether formal or informal:

(1) Consisting of three or more persons;

(2) having as one of its primary activities the commission of one or more person felonies, person misdemeanors, felony violations of K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto, any felony violation of any provision of the uniform controlled substances act prior to July 1, 2009, or the comparable juvenile offenses, which if committed by an adult would constitute the commission of such felonies or misdemeanors;

(3) which has a common name or common identifying sign or symbol; and

(4) whose members, individually or collectively, engage in or have engaged in the commission, attempted commission, conspiracy to commit or solicitation of two or more person felonies, person misdemeanors, felony violations of K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto, any felony violation of any provision of the uniform controlled substances act prior to July 1, 2009, or the comparable juvenile offenses, which if committed by an adult would constitute the commission of such felonies or misdemeanors or any substantially similar offense from another jurisdiction;

(b) "criminal street gang member" is a person who:

(1) Admits to criminal street gang membership; or

(2) meets three or more of the following criteria:

(A) Is identified as a criminal street gang member by a parent or guardian;

(B) is identified as a criminal street gang member by a state, county or city law enforcement officer or correctional officer or documented reliable informant;

(C) is identified as a criminal street gang member by an informant of previously untested reliability and such identification is corroborated by independent information;

(D) frequents a particular criminal street gang's area;

(E) adopts such gang's style of dress, color, use of hand signs or tattoos;

(F) associates with known criminal street gang members;

(G) has been arrested more than once in the company of identified criminal street gang members for offenses which are consistent with usual criminal street gang activity;

(H) is identified as a criminal street gang member by physical evidence including, but not limited to, photographs or other documentation;

(I) has been stopped in the company of known criminal street gang members two or more times; or

(J) has participated in or undergone activities self-identified or identified by a reliable informant as a criminal street gang initiation ritual;

(c) "criminal street gang activity" means the commission or attempted commission of, or solicitation or conspiracy to commit, one or more person felonies, person misdemeanors, felony violations of K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto, any felony violation of any provision of the uniform controlled substances act prior to July 1, 2009, or the comparable juvenile offenses, which if committed by an adult would constitute the commission of such felonies or misdemeanors on separate occasions;

(d) "criminal street gang associate" means a person who:

(1) Admits to criminal street gang association; or

(2) meets two or more defining criteria for criminal street gang membership described in subsection (b)(2); and

(e) for purposes of law enforcement identification and tracking only "gang-related incident" means an incident that, upon investigation, meets any of the following conditions:

(1) The participants are identified as criminal street gang members or criminal street gang associates, acting, individually or collectively, to further any criminal purpose of the gang;

(2) a state, county or city law enforcement officer or correctional officer or reliable informant identifies an incident as criminal street gang activity; or

(3) an informant of previously untested reliability identifies an incident as criminal street gang activity and it is corroborated by independent information.

History: L. 2010, ch. 136, § 198; L. 2011, ch. 30, § 55; L. 2013, ch. 78, § 7; July 1.



21-6314 Recruiting criminal street gang membership.

21-6314. Recruiting criminal street gang membership. (a) Recruiting criminal street gang membership is intentionally causing, encouraging, soliciting or recruiting another person to join a criminal street gang that requires, as a condition of membership or continued membership, the commission of any crime or membership initiation by submission to a sexual or physical assault that is criminal in nature, or would be criminal absent consent by the initiated.

(b) Recruiting criminal street gang membership is a severity level 6, person felony.

History: L. 2010, ch. 136, § 199; July 1, 2011.



21-6315 Criminal street gang intimidation.

21-6315. Criminal street gang intimidation. (a) Criminal street gang intimidation is the communication, directly or indirectly with another, any threat of personal injury or actual personal injury to another or any threat of damage or actual damage to property of another with the intent to:

(1) Deter such person from assisting a criminal street gang member or associate to withdraw from such criminal street gang; or

(2) punish or retaliate against such person for having withdrawn from a criminal street gang.

(b) Criminal street gang intimidation is a severity level 5, person felony.

History: L. 2010, ch. 136, § 200; July 1, 2011.



21-6316 Criminal street gang member; bail; exceptions.

21-6316. Criminal street gang member; bail; exceptions. When a criminal street gang member is arrested for a person felony, bail shall be at least $50,000 cash or surety, and such person shall not be released upon the person's own recognizance pursuant to K.S.A. 22-2802, and amendments thereto, unless the court determines on the record that the defendant is not likely to reoffend, an appropriate intensive pre-trial supervision program is available and the defendant agrees to comply with the mandate of such pre-trial supervision.

History: L. 2010, ch. 136, § 201; L. 2014, ch. 90, § 6; July 1.



21-6317 Endangering the food supply; aggravated endangering the food supply.

21-6317. Endangering the food supply; aggravated endangering the food supply. (a) Endangering the food supply is knowingly:

(1) Bringing into this state any domestic animal which is infected with any contagious or infectious disease or any animal which has been exposed to any contagious or infectious disease;

(2) exposing any animal in this state to any contagious or infectious disease;

(3) except as permitted under K.S.A. 2-2112 et seq., and amendments thereto, bringing or releasing into this state any plant pest as defined in K.S.A. 2-2113, and amendments thereto, or exposing any plant to a plant pest; or

(4) exposing any raw agricultural commodity, animal feed or processed food to any contaminant or contagious or infectious disease.

(b) Aggravated endangering the food supply is endangering the food supply, as defined in subsection (a), when done with the intent to cause:

(1) Damage to plants or animals or to cause economic harm or social unrest; or

(2) illness or injury or death to a human being or beings.

(c) (1) Endangering the food supply is a:

(A) Class A nonperson misdemeanor, except as provided in subsection (c)(1)(B); and

(B) severity level 4, nonperson felony when the contagious or infectious disease is foot-and-mouth disease.

(2) Aggravated endangering the food supply as defined in:

(A) Subsection (b)(1) is a severity level 3, nonperson felony; and

(B) subsection (b)(2) is a severity level 3, person felony.

(d) The provisions of this section shall not apply to bona fide experiments and actions related thereto carried on by commonly recognized research facilities.

(e) As used in this section:

(1) "Animal feed" means an article which is intended for use for food for animals other than humans and which is intended for use as a substantial source of nutrients in the diet of the animal, and is not limited to a mixture intended to be the sole ration of the animal;

(2) "contagious or infectious disease" means any disease which can be spread from one subject to another by direct or indirect contact or by an intermediate agent, including, but not limited to, anthrax, all species of brucellosis, equine infectious anemia, hog cholera, pseudorabies, psoroptic mange, rabies, tuberculosis, vesicular stomatitis, avian influenza, pullorum, fowl typhoid, psittacosis, viscerotropic velogenic Newcastle disease, foot-and-mouth disease, rinderpest, African swine fever, piroplasmosis, vesicular exanthema, Johne's disease, scabies, scrapies, bovine leukosis and bovine spongiform encephalopathy;

(3) "processed food" means any food other than a raw agricultural commodity and includes any raw agricultural commodity that has been subject to processing, such as canning, cooking, freezing, dehydration or milling; and

(4) "raw agricultural commodity" means any food in its raw or natural state, including all fruits that are washed, colored or otherwise treated in their unpeeled natural form prior to marketing.

History: L. 2010, ch. 136, § 202; July 1, 2011.



21-6318 Creating a hazard.

21-6318. Creating a hazard. (a) Creating a hazard is recklessly:

(1) Storing or abandoning, in any place accessible to children, a container which has a compartment of more than one and one-half cubic feet capacity and a door or lid which locks or fastens automatically when closed and which cannot be easily opened from the inside, and failing to remove the door, lock, lid or fastening device on such container;

(2) being the owner or otherwise having possession of property upon which a cistern, well or cesspool is located, and failing to cover the same with protective covering of sufficient strength and quality to exclude human beings and domestic animals therefrom; or

(3) exposing, abandoning or otherwise leaving any explosive or dangerous substance in a place accessible to children.

(b) Creating a hazard is a class B nonperson misdemeanor.

History: L. 2010, ch. 136, § 203; July 1, 2011.



21-6319 Unlawful failure to report a wound.

21-6319. Unlawful failure to report a wound. (a) Unlawful failure to report a wound is, with no requirement of a culpable mental state, the failure by an attending physician or other person to report such person's treatment of any of the following wounds, to the office of the chief of police of the city or the office of the sheriff of the county in which such treatment took place:

(1) Any bullet wound, gunshot wound, powder burn or other injury arising from or caused by the discharge of a firearm; or

(2) any wound which is likely to or may result in death and is apparently inflicted by a knife, ice pick or other sharp or pointed instrument.

(b) Unlawful failure to report a wound is a class C misdemeanor.

History: L. 2010, ch. 136, § 204; July 1, 2011.



21-6320 Selling beverage containers with detachable tabs.

21-6320. Selling beverage containers with detachable tabs. (a) Selling beverage containers with detachable tabs is knowingly selling or offering for sale at retail in this state any metal beverage container so designed and constructed that a part of the container is detachable in opening the container.

(b) Selling beverage containers with detachable tabs is a class C misdemeanor.

(c) As used in this section:

(1) "Beverage container" means any sealed can containing beer, cereal malt beverages, mineral waters, soda water and similar soft drinks so designated by the director of alcoholic beverage control, in liquid form and intended for human consumption; and

(2) "in this state" means within the exterior limits of the state of Kansas and includes all territory within these limits owned by or ceded to the United States of America.

History: L. 2010, ch. 136, § 205; July 1, 2011.



21-6321 Unlawful act concerning alcohol without liquid machine.

21-6321. Unlawful act concerning alcohol without liquid machine. (a) It shall be unlawful for any person to knowingly:

(1) Use any alcohol without liquid machine to inhale alcohol vapor or otherwise introduce alcohol in any form into the human body; or

(2) purchase, sell or offer for sale an alcohol without liquid machine.

(b) Violation of this section is a class A nonperson misdemeanor.

(c) As used in this section, "alcohol without liquid machine" means a device designed or marketed for the purpose of mixing alcohol with oxygen or another gas to produce a mist for inhalation for recreational purposes.

History: L. 2010, ch. 136, § 206; July 1, 2011.



21-6322 Unlawfully tampering with electronic monitoring equipment.

21-6322. Unlawfully tampering with electronic monitoring equipment. (a) Unlawfully tampering with electronic monitoring equipment is, knowingly and without authorization, removing, disabling, altering, tampering with, damaging or destroying any electronic monitoring equipment used pursuant to court ordered supervision or as a condition of post-release supervision or parole.

(b) Unlawfully tampering with electronic monitoring equipment is a severity level 6, nonperson felony.

History: L. 2010, ch. 136, § 207; July 1, 2011.



21-6323 Refusal to yield a telephone party line.

21-6323. Refusal to yield a telephone party line. (a) Refusal to yield a telephone party line is intentionally refusing to immediately yield or surrender the use of a party line when informed that the line is needed for an emergency call to a fire department or police department or for medical aid or ambulance service.

(b) Refusal to yield a telephone party line is a class C misdemeanor.

(c) No person shall request the use of a party line on the pretext that an emergency exists, knowing that no emergency in fact exists.

(d) Every telephone directory published for distribution to members of the general public shall contain a notice setting forth a summary of the provisions of this section. Such notice shall be printed in type which is no smaller than any other type on the same page and shall be preceded by the word "WARNING." The provisions of this subsection shall not apply to those directories distributed solely for business advertising services, commonly known as classified directories.

(e) As used in this section:

(1) "Party line" means a subscriber's line telephone circuit, consisting of two or more main telephone stations connected therewith, each station with a distinctive ring or telephone number; and

(2) "emergency" means a situation in which property or human life is in jeopardy and the prompt summoning of aid is essential.

History: L. 2010, ch. 136, § 208; July 1, 2011.



21-6324 Unlawful possession or use of a traffic control signal preemption device.

21-6324. Unlawful possession or use of a traffic control signal preemption device. (a) Unlawful possession or use of a traffic control signal preemption device is knowingly:

(1) Possessing a traffic control signal preemption device;

(2) using a traffic control signal preemption device;

(3) selling a traffic control signal preemption device; or

(4) purchasing a traffic control signal preemption device.

(b) Unlawful possession or use of a traffic control signal preemption device as defined in:

(1) Subsection (a)(1) is a class B misdemeanor;

(2) subsection (a)(2):

(A) Is a severity level 9, nonperson felony, except as provided in subsection (b)(2)(B) or (b)(2)(C);

(B) which results in a traffic accident causing injury to any person or damage to any vehicle or other property is a severity level 7, person felony; and

(C) which results in a traffic accident causing the death of any person is a severity level 5, person felony.

(3) Subsection (a)(3) or (a)(4) is a severity level 9, nonperson felony.

(c) The provisions of this section shall not apply to the operator, passenger or owner of any of the following authorized emergency vehicles, in the course of such person's emergency duties:

(1) Publicly owned fire department vehicles;

(2) publicly owned police vehicles; or

(3) motor vehicles operated by ambulance services permitted by the emergency medical services board under the provisions of K.S.A. 65-6101 et seq., and amendments thereto.

(d) As used in this section, "traffic control signal preemption device" means any device, instrument or mechanism designed, intended or used to interfere with the operation or cycle of a traffic-control signal, as defined in K.S.A. 8-1478, and amendments thereto.

(e) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for battery or any homicide.

History: L. 2010, ch. 136, § 209; L. 2011, ch. 30, § 56; July 1.



21-6325 Unlawful interference with a firefighter.

21-6325. Unlawful interference with a firefighter. (a) Unlawful interference with a firefighter is knowingly:

(1) Interfering with any firefighter while engaged in the performance of such firefighter's duties; or

(2) obstructing, interfering with or impeding the efforts of any firefighter to reach the location of a fire or other emergency.

(b) Unlawful interference with a firefighter is a class B person misdemeanor.

(c) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for assault or battery.

History: L. 2010, ch. 136, § 210; July 1, 2011.



21-6326 Unlawful interference with an emergency medical services attendant.

21-6326. Unlawful interference with an emergency medical services attendant. (a) Unlawful interference with an emergency medical services attendant is knowingly:

(1) Interfering with any attendant while engaged in the performance of such attendant's duties; or

(2) obstructing, interfering with or impeding the efforts of any attendant to reach the location of an emergency.

(b) Unlawful interference with an emergency medical services attendant is a class B person misdemeanor.

(c) As used in this section, "attendant" means the same as in K.S.A. 65-6112, and amendments thereto.

(d) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for assault or battery.

History: L. 2010, ch. 136, § 211; July 1, 2011.



21-6327 Kansas racketeer influenced and corrupt organization act.

21-6327. Kansas racketeer influenced and corrupt organization act. K.S.A. 2015 Supp. 21-6327 through 21-6331, and amendments thereto, shall be known and may be cited as the Kansas racketeer influenced and corrupt organization act (Kansas RICO act).

History: L. 2013, ch. 78, § 1; July 1.



21-6328 Same; definitions.

21-6328. Same; definitions. As used in the Kansas racketeer influenced and corrupt organization act:

(a) "Beneficial interest" means:

(1) The interest of a person as a beneficiary under any trust arrangement pursuant to which a trustee holds legal or record title to real property for the benefit of such person; or

(2) the interest of a person under any other form of express fiduciary arrangement pursuant to which any other person holds legal or record title to real property for the benefit of such person.

The term "beneficial interest" does not include the interest of a stock holder in a corporation or the interest of a partner in either a general partnership or a limited partnership. A beneficial interest shall be deemed to be located where the real property owned by the trustee is located.

(b) "Covered person" means any person who:

(1) Is a criminal street gang member or criminal street gang associate, as defined in K.S.A. 2015 Supp. 21-6313, and amendments thereto;

(2) has engaged in or is engaging in any conduct prohibited by K.S.A. 2015 Supp. 21-5426, and amendments thereto, human trafficking or aggravated human trafficking, or K.S.A. 2015 Supp. 21-6422, and amendments thereto, commercial sexual exploitation of a child; or

(3) has engaged in or is engaging in any conduct prohibited by K.S.A. 2015 Supp. 21-5703, and amendments thereto, unlawful manufacturing of controlled substances, or K.S.A. 2015 Supp. 21-5705, and amendments thereto, unlawful cultivation or distribution of controlled substances.

(c) "Documentary material" means any book, paper, document, writing, drawing, graph, chart, photograph, phonorecord, magnetic tape, computer printout, other data compilation from which information can be obtained or from which information can be translated into usable form, or other tangible item.

(d) "Enterprise" means any individual, sole proprietorship, partnership, corporation, business trust, union chartered under the laws of this state, or other legal entity, or any unchartered union, association, or group of individuals associated in fact although not a legal entity; and it includes illicit as well as licit enterprises and governmental, as well as other, entities. A criminal street gang, as defined in K.S.A. 2015 Supp. 21-6313, and amendments thereto, constitutes an enterprise.

(e) "Pattern of racketeering activity" means engaging in at least two incidents of racketeering activity that have the same or similar intents, results, accomplices, victims or methods of commission or that otherwise are interrelated by distinguishing characteristics and are not isolated incidents, provided at least one of such incidents occurred after the effective date of this act and that the last of such incidents occurred within 5 years, excluding any period of imprisonment, after a prior incident of racketeering activity.

(f) "Racketeering activity" means to commit, attempt to commit, conspire to commit or to solicit, coerce or intimidate another person to commit:

(1) Any felony or misdemeanor violation of: The felony provisions of K.S.A. 8-1568, and amendments thereto, fleeing or attempting to elude a police officer; K.S.A. 9-508 et seq., and amendments thereto, Kansas money transmitter act; article 12a of chapter 17 of the Kansas Statutes Annotated, and amendments thereto, Kansas uniform securities act; K.S.A. 2015 Supp. 21-5401, and amendments thereto, capital murder; K.S.A. 2015 Supp. 21-5402, and amendments thereto, murder in the first degree; K.S.A. 2015 Supp. 21-5403, and amendments thereto, murder in the second degree; K.S.A. 2015 Supp. 21-5408, and amendments thereto, kidnapping or aggravated kidnapping; K.S.A. 2015 Supp. 21-5412, and amendments thereto; K.S.A. 2015 Supp. 21-5413, and amendments thereto; K.S.A. 2015 Supp. 21-5414, and amendments thereto, domestic battery; K.S.A. 2015 Supp. 21-5415, and amendments thereto, criminal threat or aggravated criminal threat; K.S.A. 2015 Supp. 21-5420, and amendments thereto, robbery or aggravated robbery; K.S.A. 2015 Supp. 21-5421, and amendments thereto, terrorism; K.S.A. 2015 Supp. 21-5422, and amendments thereto, illegal use of weapons of mass destruction; K.S.A. 2015 Supp. 21-5423, and amendments thereto; K.S.A. 2015 Supp. 21-5426, and amendments thereto, human trafficking or aggravated human trafficking; K.S.A. 2015 Supp. 21-5428, and amendments thereto, blackmail; K.S.A. 2015 Supp. 21-5510, and amendments thereto, sexual exploitation of a child; K.S.A. 2015 Supp. 21-5601, and amendments thereto, endangering a child or aggravated endangering a child; K.S.A. 2015 Supp. 21-5602, and amendments thereto, abuse of a child; K.S.A. 2015 Supp. 21-5603, and amendments thereto, contributing to a child's misconduct or deprivation; K.S.A. 2015 Supp. 21-5607(b), and amendments thereto, furnishing alcoholic beverages to a minor for illicit purposes; article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, crimes involving controlled substances; K.S.A. 2015 Supp. 21-5801, and amendments thereto, theft; K.S.A. 2015 Supp. 21-5803, and amendments thereto, criminal deprivation of property; K.S.A. 2015 Supp. 21-5805, and amendments thereto; K.S.A. 2015 Supp. 21-5807, and amendments thereto, burglary or aggravated burglary; K.S.A. 2015 Supp. 21-5812, and amendments thereto, arson or aggravated arson; K.S.A. 2015 Supp. 21-5813, and amendments thereto, criminal damage to property; K.S.A. 2015 Supp. 21-5814, and amendments thereto, criminal use of an explosive; K.S.A. 2015 Supp. 21-5818, and amendments thereto, tampering with a pipeline; K.S.A. 2015 Supp. 21-5821, and amendments thereto, giving a worthless check; K.S.A. 2015 Supp. 21-5823, and amendments thereto, forgery; K.S.A. 2015 Supp. 21-5824, and amendments thereto, making false information; K.S.A. 2015 Supp. 21-5825, and amendments thereto, counterfeiting; K.S.A. 2015 Supp. 21-5826, and amendments thereto, destroying written instrument; K.S.A. 2015 Supp. 21-5828, and amendments thereto, criminal use of a financial card; K.S.A. 2015 Supp. 21-5838, and amendments thereto, conducting a pyramid promotional scheme; K.S.A. 2015 Supp. 21-5839, and amendments thereto; K.S.A. 2015 Supp. 21-5903, and amendments thereto, perjury; K.S.A. 2015 Supp. 21-5904, and amendments thereto, interference with law enforcement; K.S.A. 2015 Supp. 21-5905, and amendments thereto, interference with the judicial process; K.S.A. 2015 Supp. 21-5909, and amendments thereto, intimidation of a witness or victim or aggravated intimidation of a witness or victim; K.S.A. 2015 Supp. 21-5912, and amendments thereto, aiding escape; K.S.A. 2015 Supp. 21-5913, and amendments thereto, obstructing apprehension or prosecution; K.S.A. 2015 Supp. 21-5918, and amendments thereto; K.S.A. 2015 Supp. 21-6001, and amendments thereto, bribery; K.S.A. 2015 Supp. 21-6002, and amendments thereto, official misconduct; K.S.A. 2015 Supp. 21-6301, and amendments thereto, criminal use of weapons; K.S.A. 2015 Supp. 21-6302, and amendments thereto, criminal carrying of a weapon; K.S.A. 2015 Supp. 21-6303, and amendments thereto, criminal distribution of firearms to a felon; K.S.A. 2015 Supp. 21-6304, and amendments thereto, criminal possession of a firearm by a convicted felon; K.S.A. 2015 Supp. 21-6305, and amendments thereto, aggravated weapons violation by a convicted felon; K.S.A. 2015 Supp. 21-6306, and amendments thereto, defacing identification marks of a firearm; K.S.A. 2015 Supp. 21-6308, and amendments thereto, criminal discharge of a firearm; K.S.A. 2015 Supp. 21-6310, and amendments thereto, unlawful endangerment; K.S.A. 2015 Supp. 21-6312, and amendments thereto; K.S.A. 2015 Supp. 21-6314 and 21-6315, and amendments thereto; K.S.A. 2015 Supp. 21-6401, and amendments thereto, promoting obscenity or promoting obscenity to minors; K.S.A. 2015 Supp. 21-6404, and amendments thereto, gambling; K.S.A. 2015 Supp. 21-6405, and amendments thereto, illegal bingo operation; K.S.A. 2015 Supp. 21-6406, and amendments thereto, commercial gambling; K.S.A. 2015 Supp. 21-6407, and amendments thereto, dealing in gambling devices; K.S.A. 2015 Supp. 21-6408, and amendments thereto; K.S.A. 2015 Supp. 21-6409, and amendments thereto, installing communication facilities for gamblers; K.S.A. 2015 Supp. 21-6414(a) or (b), and amendments thereto, unlawful conduct of dog fighting or unlawful possession of dog fighting paraphernalia; K.S.A. 2015 Supp. 21-6417(a) or (b), and amendments thereto, unlawful conduct of cockfighting or unlawful possession of cockfighting paraphernalia; K.S.A. 2015 Supp. 21-6419, and amendments thereto, selling sexual relations; K.S.A. 2015 Supp. 21-6420, and amendments thereto, promoting the sale of sexual relations; K.S.A. 2015 Supp. 21-6422, and amendments thereto, commercial sexual exploitation of a child; K.S.A. 2015 Supp. 21-6501, and amendments thereto, extortion; K.S.A. 2015 Supp. 21-6502, and amendments thereto, debt adjusting; K.S.A. 2015 Supp. 21-6504, and amendments thereto, equity skimming; K.S.A. 2015 Supp. 21-6506, and amendments thereto, commercial bribery; K.S.A. 2015 Supp. 21-6507, and amendments thereto, sports bribery; K.S.A. 2015 Supp. 21-6508, and amendments thereto, tampering with a sports contest; K.S.A. 39-720, and amendments thereto, social welfare service fraud; K.S.A. 40-2,118, and amendments thereto, fraudulent insurance acts; K.S.A. 41-101 et seq., and amendments thereto, Kansas liquor control act; K.S.A. 44-5,125, and amendments thereto, workers' compensation act; K.S.A. 65-1657, and amendments thereto, nonresident pharmacy registration; K.S.A. 65-3441, and amendments thereto, hazardous waste; K.S.A. 65-4167, and amendments thereto, trafficking in counterfeit drugs; article 88 of chapter 74 of the Kansas Statutes Annotated, and amendments thereto, Kansas parimutuel racing act; or K.S.A. 79-3321, and amendments thereto, Kansas cigarette and tobacco products act; or

(2) any conduct defined as "racketeering activity" under 18 U.S.C. § 1961(1).

(g) "Real property" means any real property or any interest in such real property, including, but not limited to, any lease of or mortgage upon such real property.

(h) "Trustee" means:

(1) Any person acting as trustee pursuant to a trust in which the trustee holds legal or record title to real property;

(2) any person who holds legal or record title to real property in which any other person has a beneficial interest; or

(3) any successor trustee or trustees to any or all of the foregoing persons.

The term "trustee" does not include any person appointed or acting as a personal representative as defined in K.S.A. 59-102, and amendments thereto, or appointed or acting as a trustee of any testamentary trust or as a trustee of any indenture of trust under which any bonds have been or are to be issued.

(i) "Unlawful debt" means any money or other thing of value constituting principal or interest of a debt that is legally unenforceable in this state in whole or in part because the debt was incurred or contracted:

(1) In violation of any of the following provisions of law: Article 88 of chapter 74 of the Kansas Statutes Annotated, and amendments thereto, Kansas parimutuel racing act; K.S.A. 2015 Supp. 21-6404, and amendments thereto, gambling; K.S.A. 2015 Supp. 21-6405, and amendments thereto, illegal bingo operation; K.S.A. 2015 Supp. 21-6406, and amendments thereto, commercial gambling; K.S.A. 2015 Supp. 21-6407, and amendments thereto, dealing in gambling devices; K.S.A. 2015 Supp. 21-6408, and amendments thereto, unlawful possession of a gambling device; or K.S.A. 2015 Supp. 21-6409, and amendments thereto, installing communication facilities for gamblers; or

(2) in gambling activity in violation of federal law or in the business of lending money at a rate usurious under state or federal law.

History: L. 2013, ch. 78, § 2; L. 2014, ch. 90, § 7; L. 2015, ch. 94, § 3; July 1.



21-6329 Same; unlawful activities; penalty.

21-6329. Same; unlawful activities; penalty. (a) Except as provided in subsection (b), it is unlawful for any covered person:

(1) Who has recklessly received any proceeds derived, directly or indirectly, from a pattern of racketeering activity or through the collection of an unlawful debt to use or invest, whether directly or indirectly, any part of such proceeds, or the proceeds derived from the investment or use thereof, in the acquisition of any title to, or any right, interest, or equity in, real property or in the establishment or operation of any enterprise;

(2) through a pattern of racketeering activity or through the collection of an unlawful debt, to recklessly acquire or maintain, directly or indirectly, any interest in or control of any enterprise or real property; or

(3) employed by, or associated with, any enterprise to recklessly conduct or participate, directly or indirectly, in such enterprise through a pattern of racketeering activity or the collection of an unlawful debt.

(b) It is not unlawful for a covered person to violate subsection (a) through the collection of an unlawful debt if such person was not a participant in a violation described in subsection (i) of K.S.A. 2015 Supp. 21-6328, and amendments thereto, which created such unlawful debt.

(c) Violation of this section or conspiracy to commit a violation of this section is a severity level 2, person felony.

(d) The provisions of subsection (d) of K.S.A. 2015 Supp. 21-5302, and amendments thereto, shall not apply to conspiracy to commit a violation of this section.

(e) (1) Notwithstanding the provisions of K.S.A. 2015 Supp. 21-6611, and amendments thereto, any person convicted of engaging in conduct in violation of this section, through which the person derived pecuniary value, or by which the person caused personal injury or property damage or other loss, may be sentenced to pay a fine that does not exceed three times the gross value gained or three times the gross loss caused, whichever is the greater, plus court costs and the costs of investigation and prosecution, reasonably incurred.

(2) The court shall hold a hearing to determine the amount of the fine authorized by this subsection.

(3) For the purposes of this subsection, "pecuniary value" means:

(A) Anything of value in the form of money, a negotiable instrument, or a commercial interest or anything else the primary significance of which is economic advantage; and

(B) any other property or service that has a value in excess of $100.

(f) For persons arrested and charged under this section, bail shall be at least $50,000 cash or surety, and such person shall not be released upon the person's own recognizance pursuant to K.S.A. 22-2802, and amendments thereto, unless the court determines on the record that the defendant is not likely to re-offend, an appropriate intensive pretrial supervision program is available and the defendant agrees to comply with the mandate of such pretrial supervision.

History: L. 2013, ch. 78, § 3; L. 2014, ch. 90, § 8; L. 2014, ch. 139, § 2; July 1.



21-6330 Same; appropriate orders and judgments by district courts; civil forfeiture.

21-6330. Same; appropriate orders and judgments by district courts; civil forfeiture. (a) Any district court may, after making due provision for the rights of innocent persons, enjoin violations of the provisions of K.S.A. 2015 Supp. 21-6329, and amendments thereto, by issuing appropriate orders and judgments, including, but not limited to:

(1) Ordering any defendant to divest such defendant of any interest in any enterprise, including real property.

(2) Imposing reasonable restrictions upon the future activities or investments of any defendant, including, but not limited to, prohibiting any defendant from engaging in the same type of endeavor as the enterprise in which the defendant was engaged in violation of the provisions of K.S.A. 2015 Supp. 21-6329, and amendments thereto.

(3) Ordering the dissolution or reorganization of any enterprise.

(4) Ordering the suspension or revocation of a license, permit, or prior approval granted to any enterprise by any agency of the state.

(5) Ordering the forfeiture of the charter of a corporation organized under the laws of the state, or the revocation of a certificate authorizing a foreign corporation to conduct business within the state, upon finding that the board of directors or a managerial agent acting on behalf of the corporation, in conducting the affairs of the corporation, has authorized or engaged in conduct in violation of K.S.A. 2015 Supp. 21-6329, and amendments thereto, and that, for the prevention of future criminal activity, the public interest requires the charter of the corporation forfeited and the corporation dissolved or the certificate revoked.

(b) All property, real or personal, including money, used in the course of, intended for use in the course of, derived from, or realized through conduct in violation of a provision of the Kansas racketeer influenced and corrupt organization act is subject to civil forfeiture pursuant to the Kansas standard asset seizure and forfeiture act, K.S.A. 60-4101 et seq., and amendments thereto.

History: L. 2013, ch. 78, § 4; July 1.



21-6331 Same; certain attorneys authorized to administer oaths and issue subpoenas; contempt of court.

21-6331. Same; certain attorneys authorized to administer oaths and issue subpoenas; contempt of court. (a) For the purposes of this section, "attorney" means the attorney general, assistant attorney general, county attorney or district attorney, or in the absence of the county or district attorney, a designated assistant county or district attorney. If an assistant county or district attorney is designated by the county or district attorney for the purposes of this section, such designation shall be filed with the chief judge of such judicial district.

(b) If an attorney is informed or has knowledge that a person or other enterprise has engaged in, or is engaging in, activity in violation of the Kansas racketeer influenced and corrupt organization act, such attorney shall be authorized to administer oaths or affirmations, subpoena witnesses or material, and collect evidence relating to such activity.

(c) An attorney may apply ex parte to the district court of the district in which a subpoenaed person or entity resides, is found or transacts business, for an order directing that the subpoenaed person or entity not disclose the existence of the subpoena to any other person or entity except the subpoenaed person's attorney for a period of 90 days, which time may be extended by the court for good cause shown by the attorney. The order shall be served with the subpoena, and the subpoena shall include a reference to the order and a notice to the recipient of the subpoena that disclosure of the existence of the subpoena to any other person or entity in violation of the order may subject the subpoenaed person or entity to punishment for contempt of court. Such an order may be granted by the court only upon a showing:

(1) Of sufficient factual grounds to reasonably indicate a violation of the Kansas racketeer influenced and corrupt organization act;

(2) that the documents or testimony sought appear reasonably calculated to lead to the discovery of admissible evidence; and

(3) of facts which reasonably indicate that disclosure of the subpoena would hamper or impede the investigation or would result in a flight from prosecution.

(d) If information or evidence that the attorney seeks to obtain by the subpoena is located outside the state, the person or enterprise subpoenaed may make such information or evidence available to the attorney or such attorney's representative for examination at the place where such information or evidence is located. The attorney may designate representatives, including officials of the jurisdiction in which the information or evidence is located, to inspect the information or evidence on such attorney's behalf and may respond to similar requests from officials of other jurisdictions.

(e) Upon failure of a person or enterprise, without lawful excuse, to obey a subpoena issued under this section or a subpoena issued in the course of a civil proceeding instituted pursuant to K.S.A. 2015 Supp. 21-6330, and amendments thereto, and after reasonable notice to such person or enterprise, the attorney may apply to the district court in which such civil proceeding is pending or, if no civil proceeding is pending, to the district court of the judicial district in which such person or enterprise resides, is found or transacts business for an order compelling compliance. Except in a prosecution for perjury, an individual who complies with a court order to provide testimony or material after asserting a privilege against self-incrimination to which such individual is entitled by law shall not have the testimony or material so provided, or evidence derived therefrom, received against such individual in any criminal investigation or proceeding.

(f) A person who fails to obey a court order entered pursuant to this section may be adjudged in contempt of court and punished by fine and imprisonment.

History: L. 2013, ch. 78, § 5; July 1.



21-6332 Possession of a firearm under the influence.

21-6332. Possession of a firearm under the influence. (a) Possession of a firearm under the influence is knowingly possessing or carrying a loaded firearm on or about such person, or within such person's immediate access and control while in a vehicle, while under the influence of alcohol or drugs, or both, to such a degree as to render such person incapable of safely operating a firearm.

(b) Possession of a firearm under the influence is a class A nonperson misdemeanor.

(c) This section shall not apply to:

(1) A person who possesses or carries a firearm while in such person's own dwelling or place of business or on land owned or possessed by such person; or

(2) the transitory possession or use of a firearm during an act committed in self-defense or in defense of another person or any other act committed if legally justified or excused, provided such possession or use lasts no longer than is immediately necessary.

(d) If probable cause exists for a law enforcement officer to believe a person is in possession of a firearm under the influence of alcohol or drugs, or both, such law enforcement officer shall request such person submit to one or more tests of the person's blood, breath, urine or other bodily substance to determine the presence of alcohol or drugs. The selection of the test or tests shall be made by the officer.

(e) (1) If a law enforcement officer requests a person to submit to a test of blood under this section, the withdrawal of blood at the direction of the officer may be performed only by:

(A) A person licensed to practice medicine and surgery, licensed as a physician's assistant, or a person acting under the direction of any such licensed person;

(B) a registered nurse or a licensed practical nurse;

(C) any qualified medical technician, including, but not limited to, an emergency medical technician-intermediate, mobile intensive care technician, an emergency medical technician-intermediate/defibrillator, an advanced emergency medical technician or a paramedic, as those terms are defined in K.S.A. 65-6112, and amendments thereto, authorized by medical protocol; or

(D) a phlebotomist.

(2) A law enforcement officer may direct a medical professional described in this subsection to draw a sample of blood from a person if the person has given consent or upon meeting the requirements of subsection (d).

(3) When so directed by a law enforcement officer through a written statement, the medical professional shall withdraw the sample as soon as practical and shall deliver the sample to the law enforcement officer or another law enforcement officer as directed by the requesting law enforcement officer as soon as practical, provided the collection of the sample does not jeopardize the person's life, cause serious injury to the person or seriously impede the person's medical assessment, care or treatment. The medical professional authorized herein to withdraw the blood and the medical care facility where the blood is drawn may act on good faith that the requirements have been met for directing the withdrawing of blood once presented with the written statement provided for under this subsection. The medical professional shall not require the person to sign any additional consent or waiver form. In such a case, the person authorized to withdraw blood and the medical care facility shall not be liable in any action alleging lack of consent or lack of informed consent.

(4) Such sample or samples shall be an independent sample and not be a portion of a sample collected for medical purposes. The person collecting the blood sample shall complete the collection portion of a document provided by law enforcement.

(5) If a sample is to be taken under authority of a search warrant, and the person must be restrained to collect the sample pursuant to this section, law enforcement shall be responsible for applying any such restraint utilizing acceptable law enforcement restraint practices. The restraint shall be effective in controlling the person in a manner not to jeopardize the person's safety or that of the medical professional or attending medical or health care staff during the drawing of the sample and without interfering with medical treatment.

(6) A law enforcement officer may request a urine sample upon meeting the requirements of subsection (d).

(7) If a law enforcement officer requests a person to submit to a test of urine under this section, the collection of the urine sample shall be supervised by:

(A) A person licensed to practice medicine and surgery, licensed as a physician's assistant, or a person acting under the direction of any such licensed person;

(B) a registered nurse or a licensed practical nurse; or

(C) a law enforcement officer of the same sex as the person being tested.

The collection of the urine sample shall be conducted out of the view of any person other than the persons supervising the collection of the sample and the person being tested, unless the right to privacy is waived by the person being tested. When possible, the supervising person shall be a law enforcement officer. The results of qualitative testing for drug presence shall be admissible in evidence and questions of accuracy or reliability shall go to the weight rather than the admissibility of the evidence. If the person is medically unable to provide a urine sample in such manner due to the injuries or treatment of the injuries, the same authorization and procedure as used for the collection of blood in paragraphs (2) and (3) shall apply to the collection of a urine sample.

(8) The person performing or assisting in the performance of any such test and the law enforcement officer requesting any such test who is acting in accordance with this section shall not be liable in any civil and criminal proceeding involving the action.

(f) (1) The person's refusal shall be admissible in evidence against the person at any trial on a charge arising out of possession of a firearm under the influence of alcohol or drugs, or both.

(2) Failure of a person to provide an adequate breath sample or samples as directed shall constitute a refusal unless the person shows that the failure was due to physical inability caused by a medical condition unrelated to any ingested alcohol or drugs.

(3) In any criminal prosecution for a violation of this section, if the court finds that a person refused to submit to testing when requested pursuant to this section, the county or district attorney, upon petition to the court, may recover on behalf of the state, in addition to the criminal penalties provided in this section, a civil penalty not exceeding $1,000 for each violation.

(g) If a person who holds a valid license to carry a concealed handgun issued pursuant to K.S.A. 2015 Supp. 75-7c01 et seq., and amendments thereto, is convicted of a violation of this section, such person's license to carry a concealed handgun shall be revoked for a minimum of one year for a first offense and three years for a second or subsequent offense.

(h) In any criminal prosecution for possession of a firearm under the influence of alcohol or drugs, or both, evidence of the concentration of alcohol or drugs in the defendant's blood, urine, breath or other bodily substance may be admitted and shall give rise to the following:

(1) If the alcohol concentration is less than .08, that fact may be considered with other competent evidence to determine if the defendant was under the influence of alcohol or drugs, or both.

(2) If the alcohol concentration is .08 or more, it shall be prima facie evidence that the defendant was under the influence of alcohol.

(3) If there was present in the defendant's bodily substance any narcotic, hypnotic, somnifacient, stimulating or other drug which has the capacity to render the defendant incapacitated, that fact may be considered to determine if the defendant was under the influence of alcohol or drugs, or both.

(i) The provisions of subsection (h) shall not be construed as limiting the introduction of any other competent evidence bearing upon the question of whether or not the defendant was under the influence of alcohol or drugs, or both.

(j) Upon the request of any person submitting to testing under this section, a report of the results of the testing shall be made available to such person.

History: L. 2014, ch. 97, § 6; July 1.






Article 64 CRIMES AGAINST THE PUBLIC MORALS

21-6401 Promoting obscenity; promoting obscenity to minors.

21-6401. Promoting obscenity; promoting obscenity to minors. (a) Promoting obscenity is recklessly:

(1) Manufacturing, mailing, transmitting, publishing, distributing, presenting, exhibiting or advertising any obscene material or obscene device;

(2) possessing any obscene material or obscene device with intent to mail, transmit, publish, distribute, present, exhibit or advertise such material or device;

(3) offering or agreeing to manufacture, mail, transmit, publish, distribute, present, exhibit or advertise any obscene material or obscene device; or

(4) producing, presenting or directing an obscene performance or participating in a portion thereof which is obscene or which contributes to its obscenity.

(b) Promoting obscenity to minors is promoting obscenity, as defined in subsection (a), where a recipient of the obscene material or obscene device or a member of the audience of an obscene performance is a child under the age of 18 years.

(c) (1) Promoting obscenity is a:

(A) Class A nonperson misdemeanor, except as provided in (c)(1)(B); and

(B) severity level 9, person felony upon a second or subsequent conviction.

(2) Promoting obscenity to minors is a:

(A) Class A nonperson misdemeanor, except as provided in (c)(2)(B); and

(B) severity level 8, person felony upon a second or subsequent conviction.

(3) Conviction of a violation of a municipal ordinance prohibiting acts which constitute promoting obscenity or promoting obscenity to minors shall be considered a conviction of promoting obscenity or promoting obscenity to minors for the purpose of determining the number of prior convictions and the classification of the crime under this section.

(d) Upon any conviction of promoting obscenity or promoting obscenity to minors, the court may require, in addition to any fine or imprisonment imposed, that the defendant enter into a reasonable recognizance with good and sufficient surety, in such sum as the court may direct, but not to exceed $50,000, conditioned that, in the event the defendant is convicted of a subsequent offense of promoting obscenity or promoting obscenity to minors within two years after such conviction, the defendant shall forfeit the recognizance.

(e) Evidence that materials or devices were promoted to emphasize their prurient appeal shall be relevant in determining the question of the obscenity of such materials or devices. There shall be a rebuttable presumption that a person promoting obscene materials or obscene devices did so knowingly or recklessly if:

(1) The materials or devices were promoted to emphasize their prurient appeal; or

(2) the person is not a wholesaler and promotes the materials or devices in the course of the person's business.

(f) As used in this section:

(1) Any material or performance is "obscene" if:

(A) The average person applying contemporary community standards would find that the material or performance, taken as a whole, appeals to the prurient interest;

(B) the average person applying contemporary community standards would find that the material or performance has patently offensive representations or descriptions of:

(i) Ultimate sexual acts, normal or perverted, actual or simulated, including sexual intercourse or sodomy; or

(ii) masturbation, excretory functions, sadomasochistic abuse or lewd exhibition of the genitals; and

(C) taken as a whole, a reasonable person would find that the material or performance lacks serious literary, educational, artistic, political or scientific value;

(2) "material" means any tangible thing which is capable of being used or adapted to arouse interest, whether through the medium of reading, observation, sound or other manner;

(3) "obscene device" means a device, including a dildo or artificial vagina, designed or marketed as useful primarily for the stimulation of human genital organs, except such devices disseminated or promoted for the purpose of medical or psychological therapy;

(4) "performance" means any play, motion picture, dance or other exhibition performed before an audience;

(5) "sexual intercourse" and "sodomy" mean the same as in K.S.A. 2015 Supp. 21-5501, and amendments thereto; and

(6) "wholesaler" means a person who distributes or offers for distribution obscene materials or devices only for resale and not to the consumer and who does not manufacture, publish or produce such materials or devices.

(g) It shall be a defense to a prosecution for promoting obscenity and promoting obscenity to minors that the:

(1) Persons to whom the allegedly obscene material or obscene device was disseminated, or the audience to an allegedly obscene performance, consisted of persons or institutions having scientific, educational or governmental justification for possessing or viewing the same;

(2) defendant is an officer, director, trustee or employee of a public library and the allegedly obscene material was acquired by such library and was disseminated in accordance with regular library policies approved by its governing body; or

(3) allegedly obscene material or obscene device was purchased, leased or otherwise acquired by a public, private or parochial school, college or university, and that such material or device was either sold, leased, distributed or disseminated by a teacher, instructor, professor or other faculty member or administrator of such school as part of or incidental to an approved course or program of instruction at such school.

(h) Notwithstanding the provisions of K.S.A. 2015 Supp. 21-5204, and amendments thereto, to the contrary, it shall be an affirmative defense to any prosecution for promoting obscenity to minors that:

(1) The defendant had reasonable cause to believe that the minor involved was 18 years old or over, and such minor exhibited to the defendant a draft card, driver's license, birth certificate or other official or apparently official document purporting to establish that such minor was 18 years old or more; or

(2) an exhibition in a state of nudity is for a bona fide scientific or medical purpose, or for an educational or cultural purpose for a bona fide school, museum or library.

(i) The provisions of this section and the provisions of ordinances of any city prescribing a criminal penalty for exhibit of any obscene motion picture shown in a commercial showing to the general public shall not apply to a projectionist, or assistant projectionist, if such projectionist or assistant projectionist has no financial interest in the show or in its place of presentation other than regular employment as a projectionist or assistant projectionist and no personal knowledge of the contents of the motion picture. The provisions of this section shall not exempt any projectionist or assistant projectionist from criminal liability for any act unrelated to projection of motion pictures in commercial showings to the general public.

History: L. 2010, ch. 136, § 212; L. 2011, ch. 30, § 57; July 1.



21-6402 Promotion to minors of material harmful to minors.

21-6402. Promotion to minors of material harmful to minors. (a) No person having custody, control or supervision of any commercial establishment shall knowingly:

(1) Display any material which is harmful to minors in such a way that minors, as a part of the invited general public, will be exposed to view such material or device;

(2) present or distribute to a minor, or otherwise allow a minor to view, with or without consideration, any material which is harmful to minors; or

(3) present to a minor, or participate in presenting to a minor, with or without consideration, any performance which is harmful to a minor.

(b) Violation of this section is a class B nonperson misdemeanor.

(c) Notwithstanding the provisions of K.S.A. 2015 Supp. 21-5204, and amendments thereto, to the contrary, it shall be an affirmative defense to any prosecution under this section that:

(1) The allegedly harmful material or device was purchased, leased or otherwise acquired by a public, private or parochial school, college or university, and that such material or device was either sold, leased, distributed or disseminated by a teacher, instructor, professor or other faculty member or administrator of such school as part of or incident to an approved course or program of instruction at such school;

(2) the defendant is an officer, director, trustee or employee of a public library and the allegedly harmful material or device was acquired by a public library and was disseminated in accordance with regular library policies approved by its governing body;

(3) an exhibition in a state of nudity is for a bona fide scientific or medical purpose, or for an educational or cultural purpose for a bona fide school, museum or library;

(4) with respect to a prosecution for an act described by subsection (a)(1), the allegedly harmful material was kept behind blinder racks;

(5) with respect to a prosecution for an act described by subsection (a)(2) or (3), the defendant had reasonable cause to believe that the minor involved was 18 years old or over, and such minor exhibited to the defendant a draft card, driver's license, birth certificate or other official or apparently official document purporting to establish that such minor was 18 years old or more; and

(6) with respect to a prosecution for an act described by subsection (a)(3), the allegedly harmful performance was viewed by the minor in the presence of such minor's parent or parents or such minor's legal guardian.

(d) As used in this section:

(1) "Blinder rack" means a device in which material is displayed in such a manner that the lower 2/3 of the material is not exposed to view;

(2) "harmful to minors" means that quality of any description, exhibition, presentation or representation, in whatever form, of nudity, sexual conduct, sexual excitement or sadomasochistic abuse when the material or performance, taken as a whole or, with respect to a prosecution for an act described by subsection (a)(1), that portion of the material that was actually exposed to the view of minors, has the following characteristics:

(A) The average adult person applying contemporary community standards would find that the material or performance has a predominant tendency to appeal to a prurient interest in sex to minors;

(B) the average adult person applying contemporary community standards would find that the material or performance depicts or describes nudity, sexual conduct, sexual excitement or sadomasochistic abuse in a manner that is patently offensive to prevailing standards in the adult community with respect to what is suitable for minors; and

(C) a reasonable person would find that the material or performance lacks serious literary, scientific, educational, artistic or political value for minors;

(3) "material" means any book, magazine, newspaper, pamphlet, poster, print, picture, figure, image, description, motion picture film, record, recording tape or video tape;

(4) "minor" means any unmarried person under 18 years of age;

(5) "nudity" means the showing of the human male or female genitals, pubic area or buttocks with less than a full opaque covering; the showing of the female breast with less than a full opaque covering of any portion thereof below the top of the nipple; or the depiction of covered male genitals in a discernible state of sexual excitement;

(6) "performance" means any motion picture, file, video tape, played record, phonograph, tape recording, preview, trailer, play, show, skit, dance or other exhibition performed or presented to or before an audience of one or more, with or without consideration;

(7) "sadomasochistic abuse" means flagellation or torture by or upon a person clad in undergarments, in a mask or bizarre costume or in the condition of being fettered, bound or otherwise physically restrained on the part of one so clothed;

(8) "sexual conduct" means acts of masturbation, homosexuality, sexual intercourse or physical contact with a person's clothed or unclothed genitals or pubic area or buttocks or with a human female's breast; and

(9) "sexual excitement" means the condition of human male or female genitals when in a state of sexual stimulation or arousal.

(e) The provisions of this section shall not apply to a retail sales clerk, if such clerk has no financial interest in the materials or performance or in the commercial establishment displaying, presenting or distributing such materials or presenting such performance other than regular employment as a retail sales clerk. The provisions of this section shall not exempt any retail sales clerk from criminal liability for any act unrelated to regular employment as a retail sales clerk.

History: L. 2010, ch. 136, § 213; July 1, 2011.



21-6403 Gambling; definitions.

21-6403. Gambling; definitions. As used in K.S.A. 2015 Supp. 21-6403 through 21-6409, and amendments thereto:

(a) "Bet" means a bargain in which the parties agree that, dependent upon chance, one stands to win or lose something of value specified in the agreement. A bet does not include:

(1) Bona fide business transactions which are valid under the law of contracts including, but not limited to, contracts for the purchase or sale at a future date of securities or other commodities, and agreements to compensation for loss caused by the happening of the chance including, but not limited to, contracts of indemnity or guaranty and life or health and accident insurance;

(2) offers of purses, prizes or premiums to the actual contestants in any bona fide contest for the determination of skill, speed, strength or endurance or to the bona fide owners of animals or vehicles entered in such a contest;

(3) a lottery as defined in this section;

(4) any bingo game by or for participants managed, operated or conducted in accordance with the laws of the state of Kansas by an organization licensed by the state of Kansas to manage, operate or conduct games of bingo;

(5) a lottery operated by the state pursuant to the Kansas lottery act;

(6) any system of parimutuel wagering managed, operated and conducted in accordance with the Kansas parimutuel racing act;

(7) tribal gaming;

(8) charitable raffles as defined by K.S.A. 2015 Supp. 75-5173, and amendments thereto; or

(9) a fantasy sports league as defined in this section;

(b) "lottery" means an enterprise wherein for a consideration the participants are given an opportunity to win a prize, the award of which is determined by chance. A lottery does not include:

(1) A lottery operated by the state pursuant to the Kansas lottery act; or

(2) tribal gaming;

(c) "consideration" means anything which is a commercial or financial advantage to the promoter or a disadvantage to any participant. Mere registration without purchase of goods or services; personal attendance at places or events, without payment of an admission price or fee; listening to or watching radio and television programs; answering the telephone or making a telephone call and acts of like nature are not consideration. "Consideration" shall not include sums of money paid by or for:

(1) Participants in any bingo game managed, operated or conducted in accordance with the laws of the state of Kansas by any bona fide nonprofit religious, charitable, fraternal, educational or veteran organization licensed to manage, operate or conduct bingo games under the laws of the state of Kansas and it shall be conclusively presumed that such sums paid by or for such participants were intended by such participants to be for the benefit of the sponsoring organizations for the use of such sponsoring organizations in furthering the purposes of such sponsoring organizations, as set forth in the appropriate paragraphs of section 501(c) or (d) of the internal revenue code of 1986 and as set forth in K.S.A. 79-4701, and amendments thereto;

(2) participants in any lottery operated by the state pursuant to the Kansas lottery act;

(3) participants in any system of parimutuel wagering managed, operated and conducted in accordance with the Kansas parimutuel racing act; or

(4) a person to participate in tribal gaming;

(d) "fantasy sports league" means any fantasy or simulation sports game or contest in which no fantasy or simulation sports team is based on the current membership of an actual team that is a member of an amateur or professional sports organization and that meets the following conditions:

(1) All prizes and awards offered to winning participants are established and made known to the participants in advance of the game or contest and their value is not determined by the number of participants or the amount of any fees paid by those participants;

(2) all winning outcomes reflect the relative knowledge and skill of the participants and are determined predominantly by accumulated statistical results of the performance of individual athletes in multiple real-world sporting events; and

(3) no winning outcome is based:

(A) On the score, point spread or any performance or performances of any single real-world team or any combination of such teams; or

(B) solely on any single performance of an individual athlete in any single real-world sporting event.

(e) (1) "gambling device" means any:

(A) So-called "slot machine" or any other machine, mechanical device, electronic device or other contrivance an essential part of which is a drum or reel with insignia thereon, and:

(i) Which when operated may deliver, as the result of chance, any money or property; or

(ii) by the operation of which a person may become entitled to receive, as the result of chance, any money or property;

(B) other machine, mechanical device, electronic device or other contrivance including, but not limited to, roulette wheels and similar devices, which are equipped with or designed to accommodate the addition of a mechanism that enables accumulated credits to be removed, is equipped with or designed to accommodate a mechanism to record the number of credits removed or is otherwise designed, manufactured or altered primarily for use in connection with gambling, and:

(i) Which when operated may deliver, as the result of chance, any money or property; or

(ii) by the operation of which a person may become entitled to receive, as the result of chance, any money or property;

(C) subassembly or essential part intended to be used in connection with any such machine, mechanical device, electronic device or other contrivance, but which is not attached to any such machine, mechanical device, electronic device or other contrivance as a constituent part; or

(D) any token, chip, paper, receipt or other document which evidences, purports to evidence or is designed to evidence participation in a lottery or the making of a bet.

The fact that the prize is not automatically paid by the device does not affect its character as a gambling device.

(2) "Gambling device" shall not include:

(A) Any machine, mechanical device, electronic device or other contrivance used or for use by a licensee of the Kansas racing commission as authorized by law and rules and regulations adopted by the commission or by the Kansas lottery or Kansas lottery retailers as authorized by law and rules and regulations adopted by the Kansas lottery commission;

(B) any machine, mechanical device, electronic device or other contrivance, such as a coin-operated bowling alley, shuffleboard, marble machine, a so-called pinball machine, or mechanical gun, which is not designed and manufactured primarily for use in connection with gambling, and:

(i) Which when operated does not deliver, as a result of chance, any money; or

(ii) by the operation of which a person may not become entitled to receive, as the result of the application of an element of chance, any money;

(C) any so-called claw, crane or digger machine and similar devices which are designed and manufactured primarily for use at carnivals or county or state fairs; or

(D) any machine, mechanical device, electronic device or other contrivance used in tribal gaming;

(f) "gambling place" means any place, room, building, vehicle, tent or location which is used for any of the following: Making and settling bets; receiving, holding, recording or forwarding bets or offers to bet; conducting lotteries; or playing gambling devices. Evidence that the place has a general reputation as a gambling place or that, at or about the time in question, it was frequently visited by persons known to be commercial gamblers or known as frequenters of gambling places is admissible on the issue of whether it is a gambling place;

(g) "tribal gaming" means the same as in K.S.A. 74-9802, and amendments thereto; and

(h) "tribal gaming commission" means the same as in K.S.A. 74-9802, and amendments thereto.

History: L. 2010, ch. 136, § 214; L. 2015, ch. 62, § 19; July 1.



21-6404 Gambling.

21-6404. Gambling. (a) Gambling is:

(1) Making a bet; or

(2) entering or remaining in a gambling place with intent to make a bet, to participate in a lottery or to play a gambling device.

(b) Gambling is a class B nonperson misdemeanor.

History: L. 2010, ch. 136, § 215; July 1, 2011.



21-6405 Illegal bingo operation.

21-6405. Illegal bingo operation. (a) Illegal bingo operation is the knowing management, operation or conduct of games of bingo in violation of the laws of the state of Kansas pertaining to the regulation, licensing and taxing of games of bingo or rules and regulations adopted pursuant thereto.

(b) Illegal bingo operation is a class A nonperson misdemeanor.

History: L. 2010, ch. 136, § 216; July 1, 2011.



21-6406 Commercial gambling.

21-6406. Commercial gambling. (a) Commercial gambling is knowingly:

(1) (A) Operating or receiving all or part of the earnings of a gambling place;

(B) receiving, recording or forwarding bets or offers to bet or, with intent to receive, record or forward bets or offers to bet, possessing facilities to do so;

(C) for gain, becoming a custodian of anything of value bet or offered to be bet;

(D) conducting a lottery, or with intent to conduct a lottery possessing facilities to do so; or

(E) setting up for use or collecting the proceeds of any gambling device; or

(2) (A) granting the use or allowing the continued use of a place as a gambling place; or

(B) permitting another to set up a gambling device for use in a place under the offender's control.

(b) Commercial gambling as defined in:

(1) Subsection (a)(1) is a severity level 8, nonperson felony.

(2) Subsection (a)(2) is a class B nonperson misdemeanor.

History: L. 2010, ch. 136, § 217; July 1, 2011.



21-6407 Dealing in gambling devices.

21-6407. Dealing in gambling devices. (a) Dealing in gambling devices is manufacturing, distributing or possessing with intent to distribute any gambling device or sub-assembly or essential part thereof.

(b) Dealing in gambling devices is a severity level 8, nonperson felony.

(c) Proof of possession of any device designed exclusively for gambling purposes, which device is not set up for use or which is not in a gambling place, creates a presumption of possession with intent to distribute.

(d) It shall be a defense to a prosecution under this section that:

(1) The gambling device is an antique slot machine and that the antique slot machine was not operated for gambling purposes while in the owner's or the defendant's possession. A slot machine shall be deemed an antique slot machine if it was manufactured prior to the year 1950; or

(2) the gambling device or sub-assembly or essential part thereof is manufactured, distributed or possessed by a manufacturer registered under the federal gambling devices act of 1962 (15 U.S.C. § 1171 et seq.) or a transporter under contract with such manufacturer with intent to distribute for use:

(A) By the Kansas lottery or Kansas lottery retailers as authorized by law and rules and regulations adopted by the Kansas lottery commission;

(B) by a licensee of the Kansas racing commission as authorized by law and rules and regulations adopted by the commission;

(C) in a state other than the state of Kansas; or

(D) in tribal gaming.

History: L. 2010, ch. 136, § 218; July 1, 2011.



21-6408 Unlawful possession of a gambling device.

21-6408. Unlawful possession of a gambling device. (a) It shall be unlawful for any person to possess a gambling device.

(b) Violation of this section is a class B nonperson misdemeanor.

(c) It shall be a defense to a prosecution under this section that:

(1) The gambling device is an antique slot machine and that the antique slot machine was not operated for gambling purposes while in the owner's or the defendant's possession. A slot machine shall be deemed an antique slot machine if it was manufactured prior to the year 1950; or

(2) the gambling device is possessed or under custody or control of a manufacturer registered under the federal gambling devices act of 1962 (15 U.S.C. § 1171 et seq.) or a transporter under contract with such manufacturer with intent to distribute for use:

(A) By the Kansas lottery or Kansas lottery retailers as authorized by law and rules and regulations adopted by the Kansas lottery commission;

(B) by a licensee of the Kansas racing commission as authorized by law and rules and regulations adopted by the commission;

(C) in a state other than the state of Kansas; or

(D) in tribal gaming.

History: L. 2010, ch. 136, § 219; July 1, 2011.



21-6409 Installing communication facilities for gamblers.

21-6409. Installing communication facilities for gamblers. (a) Installing communication facilities for gamblers is:

(1) Installing communication facilities in a place known to the installer to be a gambling place;

(2) installing communication facilities knowing that they will be used principally for the purpose of transmitting information to be used in making or settling bets; or

(3) allowing the continued use of communication facilities knowing that such facilities are being used principally for the purpose of transmitting information to be used in making or settling bets.

(b) Installing communications facilities for gamblers is a severity level 8, nonperson felony.

(c) (1) When any public utility providing telephone communications service is notified in writing by a state or local law enforcement agency, acting within its jurisdiction, that any facility furnished by it is being used principally for the purpose of transmitting or receiving gambling information, it shall discontinue or refuse the furnishing of service to such facility, after reasonable notice to the subscriber. No damages, penalty or forfeiture, civil or criminal, shall be found against any such public utility for any act done in compliance with any notice received from a law enforcement agency.

(2) Nothing in this section shall be deemed to prejudice the right of any person affected thereby to secure an appropriate determination, as otherwise provided by law, in a court of competent jurisdiction, that such facility should not be discontinued or removed, or should be restored.

History: L. 2010, ch. 136, § 220; July 1, 2011.



21-6410 False membership claim.

21-6410. False membership claim. (a) A false membership claim is knowingly and falsely representing oneself to be a member of a fraternal or veteran's organization.

(b) False membership claim is a class C misdemeanor.

History: L. 2010, ch. 136, § 221; July 1, 2011.



21-6411 Unlawful acts concerning animals; definitions.

21-6411. Unlawful acts concerning animals; definitions. As used in K.S.A. 2015 Supp. 21-6412 through 21-6417, and amendments thereto:

(a) "Animal" means every living vertebrate except a human being;

(b) "farm animal" means an animal raised on a farm or ranch and used or intended for use as food or fiber;

(c) "retailer" means a person regularly engaged in the business of selling tangible personal property, services or entertainment for use or consumption and not for resale;

(d) "wild animal" means a living mammal or marsupial which is normally found in the wild state, but shall not include a farm animal; and

(e) "domestic pet" means any domesticated animal which is kept for pleasure rather than utility.

History: L. 2010, ch. 136, § 222; July 1, 2011.



21-6412 Cruelty to animals.

21-6412. Cruelty to animals. (a) Cruelty to animals is:

(1) Knowingly and maliciously killing, injuring, maiming, torturing, burning or mutilating any animal;

(2) knowingly abandoning any animal in any place without making provisions for its proper care;

(3) having physical custody of any animal and knowingly failing to provide such food, potable water, protection from the elements, opportunity for exercise and other care as is needed for the health or well-being of such kind of animal;

(4) intentionally using a wire, pole, stick, rope or any other object to cause an equine to lose its balance or fall, for the purpose of sport or entertainment;

(5) knowingly but not maliciously killing or injuring any animal; or

(6) knowingly and maliciously administering any poison to any domestic animal.

(b) Cruelty to animals as defined in:

(1) Subsection (a)(1) or (a)(6) is a nonperson felony. Upon conviction of subsection (a)(1) or (a)(6), a person shall be sentenced to not less than 30 days or more than one year's imprisonment and be fined not less than $500 nor more than $5,000. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served the minimum mandatory sentence as provided herein. During the mandatory 30 days imprisonment, such offender shall have a psychological evaluation prepared for the court to assist the court in determining conditions of probation. Such conditions shall include, but not be limited to, the completion of an anger management program; and

(2) subsection (a)(2), (a)(3), (a)(4) or (a)(5) is a:

(A) Class A nonperson misdemeanor, except as provided in subsection (b)(2)(B); and

(B) nonperson felony upon the second or subsequent conviction of cruelty to animals as defined in subsection (a)(2), (a)(3), (a)(4) or (a)(5). Upon such conviction, a person shall be sentenced to not less than five days or more than one year's imprisonment and be fined not less than $500 nor more than $2,500. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served the minimum mandatory sentence as provided herein.

(c) The provisions of this section shall not apply to:

(1) Normal or accepted veterinary practices;

(2) bona fide experiments carried on by commonly recognized research facilities;

(3) killing, attempting to kill, trapping, catching or taking of any animal in accordance with the provisions of chapter 32 or chapter 47 of the Kansas Statutes Annotated, and amendments thereto;

(4) rodeo practices accepted by the rodeo cowboys' association;

(5) the humane killing of an animal which is diseased or disabled beyond recovery for any useful purpose, or the humane killing of animals for population control, by the owner thereof or the agent of such owner residing outside of a city or the owner thereof within a city if no animal shelter, pound or licensed veterinarian is within the city, or by a licensed veterinarian at the request of the owner thereof, or by any officer or agent of an incorporated humane society, the operator of an animal shelter or pound, a local or state health officer or a licensed veterinarian three business days following the receipt of any such animal at such society, shelter or pound;

(6) with respect to farm animals, normal or accepted practices of animal husbandry, including the normal and accepted practices for the slaughter of such animals for food or by-products and the careful or thrifty management of one's herd or animals, including animal care practices common in the industry or region;

(7) the killing of any animal by any person at any time which may be found outside of the owned or rented property of the owner or custodian of such animal and which is found injuring or posing a threat to any person, farm animal or property;

(8) an animal control officer trained by a licensed veterinarian in the use of a tranquilizer gun, using such gun with the appropriate dosage for the size of the animal, when such animal is vicious or could not be captured after reasonable attempts using other methods;

(9) laying an equine down for medical or identification purposes;

(10) normal or accepted practices of pest control, as defined in subsection (x) of K.S.A. 2-2438a, and amendments thereto; or

(11) accepted practices of animal husbandry pursuant to regulations promulgated by the United States department of agriculture for domestic pet animals under the animal welfare act, public law 89-544, as amended and in effect on July 1, 2006.

(d) The provisions of subsection (a)(6) shall not apply to any person exposing poison upon their premises for the purpose of destroying wolves, coyotes or other predatory animals.

(e) Any public health officer, law enforcement officer, licensed veterinarian or officer or agent of any incorporated humane society, animal shelter or other appropriate facility may take into custody any animal, upon either private or public property, which clearly shows evidence of cruelty to animals. Such officer, agent or veterinarian may inspect, care for or treat such animal or place such animal in the care of a duly incorporated humane society or licensed veterinarian for treatment, boarding or other care or, if an officer of such humane society or such veterinarian determines that the animal appears to be diseased or disabled beyond recovery for any useful purpose, for humane killing. If the animal is placed in the care of an animal shelter, the animal shelter shall notify the owner or custodian, if known or reasonably ascertainable. If the owner or custodian is charged with a violation of this section, the board of county commissioners in the county where the animal was taken into custody shall establish and approve procedures whereby the animal shelter may petition the district court to be allowed to place the animal for adoption or euthanize the animal at any time after 21 days after the owner or custodian is notified or, if the owner or custodian is not known or reasonably ascertainable after 21 days after the animal is taken into custody, unless the owner or custodian of the animal files a renewable cash or performance bond with the county clerk of the county where the animal is being held, in an amount equal to not less than the cost of care and treatment of the animal for 30 days. Upon receiving such petition, the court shall determine whether the animal may be placed for adoption or euthanized. The board of county commissioners in the county where the animal was taken into custody shall review the cost of care and treatment being charged by the animal shelter maintaining the animal.

(f) The owner or custodian of an animal placed for adoption or killed pursuant to subsection (e) shall not be entitled to recover damages for the placement or killing of such animal unless the owner proves that such placement or killing was unwarranted.

(g) Expenses incurred for the care, treatment or boarding of any animal, taken into custody pursuant to subsection (e), pending prosecution of the owner or custodian of such animal for the crime of cruelty to animals, shall be assessed to the owner or custodian as a cost of the case if the owner or custodian is adjudicated guilty of such crime.

(h) If a person is adjudicated guilty of the crime of cruelty to animals, and the court having jurisdiction is satisfied that an animal owned or possessed by such person would be in the future subjected to such crime, such animal shall not be returned to or remain with such person. Such animal may be turned over to a duly incorporated humane society or licensed veterinarian for sale or other disposition.

(i) As used in this section:

(1) "Equine" means a horse, pony, mule, jenny, donkey or hinny; and

(2) "maliciously" means a state of mind characterized by actual evil-mindedness or specific intent to do a harmful act without a reasonable justification or excuse.

History: L. 2010, ch. 136. § 223; L. 2011, ch. 30, § 58; L. 2012, ch. 150, § 27; July 1.



21-6413 Unlawful disposition of animals.

21-6413. Unlawful disposition of animals. (a) Unlawful disposition of animals is knowingly raffling or giving as a prize or premium living rabbits or chickens, ducklings or goslings.

(b) Unlawful disposition of animals is a class C misdemeanor.

(c) The provisions of this section shall not apply to a person giving such animals to minors for use in agricultural projects under the supervision of commonly recognized youth farm organizations.

History: L. 2010, ch. 136, § 224; L. 2012, ch. 150, § 28; July 1.



21-6414 Unlawful conduct of dog fighting; unlawful attendance of dog fighting; unlawful possession of dog fighting paraphernalia.

21-6414. Unlawful conduct of dog fighting; unlawful attendance of dog fighting; unlawful possession of dog fighting paraphernalia. (a) Unlawful conduct of dog fighting is:

(1) Causing, for amusement or gain, any dog to fight with or injure another dog, with no requirement of culpable mental state;

(2) knowingly permitting such fighting or injuring on premises under one's ownership, charge or control; or

(3) training, owning, keeping, transporting or selling any dog with the intent of having it fight with or injure another dog.

(b) Unlawful possession of dog fighting paraphernalia is possession, with the intent to use in the unlawful conduct of dog fighting, any breaking stick, treadmill, wheel, hot walker, cat mill, cat walker, jenni, or other paraphernalia.

(c) Unlawful attendance of dog fighting is, entering or remaining on the premises where the unlawful conduct of dog fighting is occurring, whether the person knows or has reason to know that dog fighting is occurring on the premises.

(d) (1) Unlawful conduct of dog fighting is a severity level 10, nonperson felony.

(2) Unlawful possession of dog fighting paraphernalia is a class A nonperson misdemeanor.

(3) Unlawful attendance of dog fighting is a class B nonperson misdemeanor.

(e) When a person is arrested under this section, a law enforcement agency may take into custody any dog on the premises where the dog fight is alleged to have occurred and any dog owned or kept on the premises of any person arrested for unlawful conduct of dog fighting, unlawful attendance of dog fighting, or unlawful possession of dog fighting paraphernalia.

(f) When a law enforcement agency takes custody of a dog under this section, such agency may place the dog in the care of a duly incorporated humane society or licensed veterinarian for boarding, treatment or other care. If it appears to a licensed veterinarian that the dog is diseased or disabled beyond recovery for any useful purpose, such dog may be humanely killed. The dog may be sedated, isolated or restrained if such officer, agent or veterinarian determines it to be in the best interest of the dog, other animals at the animal shelter or personnel of the animal shelter. If the dog is placed in the care of an animal shelter, the board of county commissioners in the county where the animal was taken into custody shall establish and approve procedures whereby the animal shelter may petition the district court to be allowed to place the dog for adoption or euthanize the dog at any time after 21 days after the dog is taken into custody, unless the owner or custodian of the dog files a renewable cash or performance bond with the county clerk of the county where the dog is being held, in an amount equal to not less than the cost of care and treatment of the dog for 30 days. Upon receiving such petition, the court shall determine whether the dog may be placed for adoption or euthanized. The board of county commissioners in the county where the animal was taken into custody shall review the cost of care and treatment being charged by the animal shelter maintaining the animal. Except as provided in subsection (g), if it appears to the licensed veterinarian by physical examination that the dog has not been trained for aggressive conduct or is a type of dog that is not commonly bred or trained for aggressive conduct, the district or county attorney shall order that the dog be returned to its owner when the dog is not needed as evidence in a case filed under this section or K.S.A. 2015 Supp. 21-6412, and amendments thereto. The owner or keeper of a dog placed for adoption or humanely killed under this subsection shall not be entitled to damages unless the owner or keeper proves that such placement or killing was unwarranted.

(g) If a person is convicted of unlawful conduct of dog fighting, unlawful attendance of dog fighting or unlawful possession of dog fighting paraphernalia, a dog taken into custody pursuant to subsection (e) shall not be returned to such person and the court shall order the owner or keeper to pay to the animal shelter all expenses incurred for the care, treatment and boarding of such dog, including any damages caused by such dog, prior to conviction of the owner or keeper. Disposition of such dog shall be in accordance with K.S.A. 2015 Supp. 21-6412, and amendments thereto. If no such conviction results, the dog shall be returned to the owner or keeper and the court shall order the county where the dog was taken into custody to pay to the animal shelter all expenses incurred by the shelter for the care, treatment and boarding of such dog, including any damages caused by such dog, prior to its return.

(h) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for cruelty to animals.

History: L. 2010, ch. 136, § 225; L. 2011, ch. 30, § 59; July 1.



21-6415 Illegal ownership or keeping of an animal.

21-6415. Illegal ownership or keeping of an animal. (a) Illegal ownership or keeping of an animal is, with no requirement of a culpable mental state, owning, or keeping on one's premises, an animal by a person convicted of unlawful conduct of dog fighting as defined in K.S.A. 2015 Supp. 21-6414, and amendments thereto, or cruelty to animals as defined in subsection (a)(1) of K.S.A. 2015 Supp. 21-6412, and amendments thereto, within five years of the date of such conviction.

(b) Illegal ownership or keeping of an animal is a class B nonperson misdemeanor.

History: L. 2010, ch. 136, § 226; July 1, 2011.



21-6416 Harming or killing certain dogs.

21-6416. Harming or killing certain dogs. (a) Inflicting harm, disability or death to a police dog, arson dog, assistance dog, game warden dog or search and rescue dog is knowingly, and without lawful cause or justification poisoning, inflicting great bodily harm, permanent disability or death, upon a police dog, arson dog, assistance dog, game warden dog or search and rescue dog.

(b) Inflicting harm, disability or death to a police dog, arson dog, assistance dog, game warden dog or search and rescue dog is a nonperson felony. Upon conviction of this subsection, a person shall be sentenced to not less than 30 days or more than one year's imprisonment and be fined not less than $500 nor more than $5,000. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served the minimum mandatory sentence as provided herein. During the mandatory 30 days imprisonment, such offender shall have a psychological evaluation prepared for the court to assist the court in determining conditions of probation. Such conditions shall include, but not be limited to, the completion of an anger management program.

(c) As used in this section:

(1) "Arson dog" means any dog which is owned, or the service of which is employed, by the state fire marshal or a fire department for the principal purpose of aiding in the detection of liquid accelerants in the investigation of fires;

(2) "assistance dog" has the meaning provided by K.S.A. 2015 Supp. 39-1113, and amendments thereto;

(3) "fire department" means a public fire department under the control of the governing body of a city, township, county, fire district or benefit district or a private fire department operated by a nonprofit corporation providing fire protection services for a city, township, county, fire district or benefit district under contract with the governing body of the city, township, county or district;

(4) "game warden dog" means any dog which is owned, or the service of which is employed, by the Kansas department of wildlife, parks and tourism for the purpose of aiding in detection of criminal activity, enforcement of laws, apprehension of offenders or location of persons or wildlife;

(5) "police dog" means any dog which is owned, or the service of which is employed, by a law enforcement agency for the principal purpose of aiding in the detection of criminal activity, enforcement of laws or apprehension of offenders; and

(6) "search and rescue dog" means any dog which is owned or the service of which is employed, by a law enforcement or emergency response agency for the purpose of aiding in the location of persons missing in disasters or other times of need.

History: L. 2010, ch. 136, § 227; L. 2012, ch. 47, § 19; July 1.



21-6417 Unlawful conduct of cockfighting; unlawful attendance of cockfighting; unlawful possession of cockfighting paraphernalia.

21-6417. Unlawful conduct of cockfighting; unlawful attendance of cockfighting; unlawful possession of cockfighting paraphernalia. (a) Unlawful conduct of cockfighting is:

(1) Causing, for amusement or gain, any gamecock to fight with or injure or kill another gamecock, with no requirement of culpable mental state;

(2) knowingly permitting such fighting or injuring on premises under one's ownership, charge or control; or

(3) training, grooming, preparing or medicating any gamecock with the intent of having it fight with or injure or kill another gamecock.

(b) Unlawful possession of cockfighting paraphernalia is possession of, with the intent to use in the unlawful conduct of cockfighting, spurs, gaffs, swords, leather training spur covers or anything worn by a gamecock during a fight to further the killing power of such gamecock.

(c) Unlawful attendance of cockfighting is entering or remaining on the premises where the unlawful conduct of cockfighting is occurring, whether or not the person knows or has reason to know that cockfighting is occurring on the premises.

(d) (1) Unlawful conduct of cockfighting is a level 10, nonperson felony.

(2) Unlawful possession of cockfighting paraphernalia is a class A nonperson misdemeanor.

(3) Unlawful attendance of cockfighting is a class B nonperson misdemeanor.

(e) As used in this section, "gamecock" means a domesticated fowl that is bred, reared or trained for the purpose of fighting with other fowl.

(f) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for cruelty to animals.

History: L. 2010, ch. 136, § 228; L. 2011, ch. 30, § 286; July 1.



21-6418 Permitting a dangerous animal to be at large.

21-6418. Permitting a dangerous animal to be at large. (a) Permitting a dangerous animal to be at large is the act or omission of the owner or custodian of an animal of dangerous or vicious propensities who, knowing of such propensities, permits such animal to go at large or keeps such animal without taking ordinary care to restrain it.

(b) Permitting a dangerous animal to be at large is a class B nonperson misdemeanor.

History: L. 2010, ch. 136, § 63; July 1, 2011.



21-6419 Selling sexual relations.

21-6419. Selling sexual relations. (a) Selling sexual relations is performing for hire, or offering or agreeing to perform for hire where there is an exchange of value, any of the following acts:

(1) Sexual intercourse;

(2) sodomy; or

(3) manual or other bodily contact stimulation of the genitals of any person with the intent to arouse or gratify the sexual desires of the offender or another.

(b)  Selling sexual relations is a class B nonperson misdemeanor.

(c) It shall be an affirmative defense to any prosecution under this section that the defendant committed the violation of this section because such defendant was subjected to human trafficking or aggravated human trafficking, as defined by K.S.A. 2015 Supp. 21-5426, and amendments thereto, or commercial sexual exploitation of a child, as defined by K.S.A. 2015 Supp. 21-6422, and amendments thereto.

History: L. 2010, ch. 136, § 229; L. 2013, ch. 120, § 16; July 1.



21-6420 Promoting the sale of sexual relations.

21-6420. Promoting the sale of sexual relations. (a) Promoting the sale of sexual relations is knowingly:

(1) Establishing, owning, maintaining or managing any property, whether real or personal, where sexual relations are being sold or offered for sale by a person who is 18 years of age or older, or participating in the establishment, ownership, maintenance or management thereof;

(2) permitting any property, whether real or personal, partially or wholly owned or controlled by the defendant to be used as a place where sexual relations are being sold or offered for sale by a person who is 18 years of age or older;

(3) procuring a person selling sexual relations who is 18 years of age or older for a place where sexual relations are being sold or offered for sale;

(4) inducing another who is 18 years of age or older to become a person who sells sexual relations;

(5) soliciting a patron for a person 18 years of age or older who is selling sexual relations or for a place where sexual relations are being sold or offered for sale;

(6) procuring a person 18 years of age or older who is selling sexual relations for a patron;

(7) procuring transportation for, paying for the transportation of, or transporting a person 18 years of age or older within this state with the intention of assisting or promoting that person's engaging in the sale of sexual relations; or

(8) being employed to perform any act which is prohibited by this section.

(b) (1) Promoting the sale of sexual relations is a:

(A) Severity level 9, person felony, except as provided in subsection (b)(1)(B); and

(B) severity level 7, person felony when committed by a person who has, prior to the commission of the crime, been convicted of a violation of this section, or any prior version of this section.

(2) In addition to any other sentence imposed, a person convicted under subsection (b)(1)(A) shall be fined not less than $2,500 nor more than $5,000. In addition to any other sentence imposed, a person convicted under subsection (b)(1)(B) shall be fined not less than $5,000. All fines collected pursuant to this section shall be remitted to the human trafficking victim assistance fund created by K.S.A. 2015 Supp. 75-758, and amendments thereto.

History: L. 2010, ch. 136, § 230; L. 2011, ch. 30, § 60; L. 2013, ch. 120, § 17; July 1.



21-6421 Buying sexual relations.

21-6421. Buying sexual relations. (a) Buying sexual relations is knowingly:

(1) Entering or remaining in a place where sexual relations are being sold or offered for sale with intent to engage in manual or other bodily contact stimulation of the genitals of any person with the intent to arouse or gratify the sexual desires of the offender or another, sexual intercourse, sodomy or any unlawful sexual act with a person selling sexual relations who is 18 years of age or older; or

(2) hiring a person selling sexual relations who is 18 years of age or older to engage in manual or other bodily contact stimulation of the genitals of any person with the intent to arouse or gratify the sexual desires of the offender or another, sexual intercourse, sodomy or any unlawful sexual act.

(b) (1) Buying sexual relations is a:

(A) Class A person misdemeanor, except as provided in subsection (b)(1)(B); and

(B) severity level 9, person felony when committed by a person who has, prior to the commission of the crime, been convicted of a violation of this section, or any prior version of this section.

(2) In addition to any other sentence imposed, a person convicted under subsection (b)(1)(A) shall be fined $2,500. In addition to any other sentence imposed, a person convicted under subsection (b)(1)(B) shall be fined not less than $5,000. All fines collected pursuant to this section shall be remitted to the human trafficking victim assistance fund created by K.S.A. 2015 Supp. 75-758, and amendments thereto.

(3) In addition to any other sentence imposed, for any conviction under this section, the court may order the person convicted to enter into and complete a suitable educational or treatment program regarding commercial sexual exploitation.

(c) For the purpose of determining whether a conviction is a first, second or subsequent conviction in sentencing under this section:

(1) Convictions for a violation of this section, or any prior version of this section, or a violation of an ordinance of any city or resolution of any county which prohibits the acts that this section prohibits, or entering into a diversion agreement in lieu of further criminal proceedings on a complaint alleging any such violations, shall be taken into account; and

(2) a person may enter into a diversion agreement in lieu of further criminal proceedings for a violation of this section or an ordinance which prohibits the acts of this section only once during the person's lifetime.

(d) (1) Nothing contained in this section shall be construed as preventing any city from enacting ordinances, or any county from adopting resolutions, declaring acts prohibited or made unlawful by this act as unlawful or prohibited in such city or county and prescribing penalties for violation thereof.

(2) The minimum penalty prescribed by any such ordinance or resolution shall not be less than the minimum penalty prescribed by this section for the same violation, and the maximum penalty in any such ordinance or resolution shall not exceed the maximum penalty prescribed for the same violation.

History: L. 2010, ch. 136, § 231; L. 2013, ch. 120, § 18; L. 2014, ch. 28, § 3; July 1.



21-6422 Commercial sexual exploitation of a child.

21-6422. Commercial sexual exploitation of a child. (a) Commercial sexual exploitation of a child is knowingly:

(1) Giving, receiving, offering or agreeing to give, or offering or agreeing to receive anything of value to perform any of the following acts:

(A) Procuring, recruiting, inducing, soliciting, hiring or otherwise obtaining any person younger than 18 years of age to engage in sexual intercourse, sodomy or manual or other bodily contact stimulation of the genitals of any person with the intent to arouse or gratify the sexual desires of the offender or another; or

(B) procuring, recruiting, inducing, soliciting, hiring or otherwise obtaining a patron where there is an exchange of value, for any person younger than 18 years of age to engage in sexual intercourse, sodomy or manual or other bodily contact stimulation of the genitals of any person with the intent to arouse or gratify the sexual desires of the patron, the offender or another;

(2) establishing, owning, maintaining or managing any property, whether real or personal, where sexual relations are being sold or offered for sale by a person younger than 18 years of age, or participating in the establishment, ownership, maintenance or management thereof;

(3) permitting any property, whether real or personal, partially or wholly owned or controlled by the defendant to be used as a place where sexual relations are being sold or offered for sale by a person who is younger than 18 years of age; or

(4) procuring transportation for, paying for the transportation of or transporting any person younger than 18 years of age within this state with the intent of causing, assisting or promoting that person's engaging in selling sexual relations.

(b) (1) Commercial sexual exploitation of a child is a:

(A) Severity level 5, person felony, except as provided in subsections (b)(1)(B) and (b)(2); and

(B) severity level 2, person felony when committed by a person who has, prior to the commission of the crime, been convicted of a violation of this section, except as provided in subsection (b)(2).

(2) Commercial sexual exploitation of a child or attempt, conspiracy or criminal solicitation to commit commercial sexual exploitation of a child is an off-grid person felony when the offender is 18 years of age or older and the victim is less than 14 years of age.

(3) In addition to any other sentence imposed, a person convicted under subsection (b)(1)(A) shall be fined not less than $2,500 nor more than $5,000. In addition to any other sentence imposed, a person convicted under subsection (b)(1)(B) or subsection (b)(2) shall be fined not less than $5,000. All fines collected pursuant to this section shall be remitted to the human trafficking victim assistance fund created by K.S.A. 2015 Supp. 75-758, and amendments thereto.

(4) In addition to any other sentence imposed, for any conviction under this section, the court may order the person convicted to enter into and complete a suitable educational or treatment program regarding commercial sexual exploitation of a child.

(c) If the offender is 18 years of age or older and the victim is less than 14 years of age, the provisions of:

(1) Subsection (c) of K.S.A. 2015 Supp. 21-5301, and amendments thereto, shall not apply to a violation of attempting to commit the crime of commercial sexual exploitation of a child pursuant to this section;

(2) subsection (c) of K.S.A. 2015 Supp. 21-5302, and amendments thereto, shall not apply to a violation of conspiracy to commit the crime of commercial sexual exploitation of a child pursuant to this section; and

(3) subsection (d) of K.S.A. 2015 Supp. 21-5303, and amendments thereto, shall not apply to a violation of criminal solicitation to commit the crime of commercial sexual exploitation of a child pursuant to this section.

(d) This section shall be part of and supplemental to the Kansas criminal code.

History: L. 2013, ch. 120, § 4; L. 2014, ch. 28, § 4; July 1.






Article 65 CRIMES AFFECTING BUSINESS

21-6501 Extortion.

21-6501. Extortion. (a) Extortion is:

(1) Intentionally and wrongfully demanding, soliciting or receiving anything of value from the owner, proprietor or other person having a financial interest in a business; and

(2) by means of either a threat, express or implied, or a promise, express or implied, that the person so demanding, soliciting or receiving such thing of value will:

(A) Cause the competition of the person from whom the payment is demanded, solicited or received to be diminished or eliminated;

(B) cause the price of goods or services purchased or sold in the business to be increased, decreased or maintained at a stated level; or

(C) protect the property used in the business or the person or family of the owner, proprietor or other interested person from injury by violence or other unlawful means.

(b) Extortion is a severity level 7, nonperson felony.

History: L. 2010, ch. 136, § 232; L. 2011, ch. 30, § 61; July 1.



21-6502 Debt adjusting.

21-6502. Debt adjusting. (a) Debt adjusting is knowingly engaging in the business of making contracts, express or implied, with a debtor whereby the debtor agrees to pay a certain amount of money periodically to the person engaging in the debt adjusting business who shall for a consideration distribute the same among certain specified creditors.

(b) Debt adjusting is a class B nonperson misdemeanor.

(c) The provisions of this section shall not apply to those situations involving debt adjusting, which is incidental to the lawful practice of law in this state or to any person registered as a credit services organization under the Kansas credit services organization act.

History: L. 2010, ch. 136, § 233; July 1, 2011.



21-6503 Deceptive commercial practice.

21-6503. Deceptive commercial practice. (a) A deceptive commercial practice is the knowing act, use or employment by any person of any deception, fraud, false pretense, false promise, or misrepresentation of a material fact, with the intent that others shall rely thereon in connection with the sale of any merchandise.

(b) A deceptive commercial practice is a class B nonperson misdemeanor.

(c) It shall not be a defense to a charge of deceptive commercial practice that no person has in fact been misled, deceived or damaged thereby.

(d) As used in this section:

(1) "Merchandise" means any objects, wares, goods, commodities, intangibles, real estate or services;

(2) "person" means any natural person, partnership, domestic corporation, foreign corporation, company, trust, business entity or association; and

(3) "sale" means any sale, offer for sale, or attempt to sell any merchandise for any consideration.

(e) This section shall not apply to the owner or publisher of any newspaper, magazine or other printed matter wherein an advertisement appears, or to the owner or operator of a radio or television station which disseminates an advertisement, when such owner, publisher or operator had no knowledge of the intent, design or purpose of the advertisement.

History: L. 2010, ch. 136, § 234; July 1, 2011.



21-6504 Equity skimming.

21-6504. Equity skimming. (a) Equity skimming is, with the intent to defraud, intentionally engaging in a pattern or practice of:

(1) Purchasing one family to four family dwellings, including condominiums and cooperatives or acquiring any right, title or interest therein, including, but not limited to, an equity of redemption interest, which are subject to a loan in default at time of purchase or in default within one year subsequent to the purchase and the loan is secured by a mortgage;

(2) failing to deliver to the holder of the mortgage before a sheriff's sale or holder of the certificate of purchase during the period of redemption all rent proceeds received from rental of the property, not to exceed the monthly payment of principal and interest required by the note and mortgage; and

(3) applying or authorizing the application of rents from such dwellings for such person's own use.

(b) Equity skimming is a class A nonperson misdemeanor.

(c) Each purchase of a dwelling pursuant to subsection (a) shall be deemed a separate offense.

History: L. 2010, ch. 136, § 235; July 1, 2011.



21-6505 Tie-in magazine sale.

21-6505. Tie-in magazine sale. (a) A tie-in magazine sale is knowingly selling, offering for sale, or consigning for sale by a wholesaler a magazine or other periodical of one kind or name to a retailer conditioned on the requirement that such retailer shall agree to, or shall, purchase or receive on consignment for sale a magazine or periodical of another kind or name.

(b) A tie-in magazine sale is a class B nonperson misdemeanor.

(c) As used in this section:

(1) "Retailer" means a person who sells magazines or periodicals at retail; and

(2) "wholesaler" means a person who sells or distributes or delivers on consignment for sale or who offers to sell or distribute or deliver on consignment for sale magazines or other periodicals to a retailer.

History: L. 2010, ch. 136, § 236; July 1, 2011.



21-6506 Commercial bribery.

21-6506. Commercial bribery. (a) Commercial bribery is conferring, offering or agreeing to confer, or soliciting, accepting or agreeing to accept, any benefit as consideration for knowingly violating or agreeing to violate a duty of fidelity or trust by:

(1) An agent or employee of another;

(2) a person acting in a fiduciary capacity;

(3) a lawyer, physician, accountant, appraiser or other professional adviser;

(4) an officer, director, partner, manager or other participant in the affairs of a corporation, partnership or unincorporated association; or

(5) an arbitrator or other purportedly disinterested adjudicator or referee.

(b) Commercial bribery is a severity level 8, nonperson felony.

(c) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for theft.

History: L. 2010, ch. 136, § 237; July 1, 2011.



21-6507 Sports bribery.

21-6507. Sports bribery. (a) Sports bribery is:

(1) Conferring, or offering or agreeing to confer, any benefit upon a sports participant with intent to influence such participant not to give such participant's best efforts in a sports contest;

(2) conferring or offering or agreeing to confer, any benefit upon a sports official with intent to influence such official to perform such official's duties improperly;

(3) accepting, agreeing to accept or soliciting by a sports participant of any benefit from another person upon an understanding that such sports participant will thereby be influenced not to give such participant's best efforts in a sports contest; or

(4) accepting, agreeing to accept or soliciting by a sports official any benefit from another person upon an understanding that such official will perform such official's duties improperly.

(b) Sports bribery as defined in:

(1) Subsection (a)(1) or (a)(2) is a severity level 9, nonperson felony; and

(2) Subsection (a)(3) or (a)(4) is a class A nonperson misdemeanor.

(c) As used in this section and K.S.A. 2015 Supp. 21-6508, and amendments thereto:

(1) "Sports contest" means any professional or amateur sports or athletic game or contest viewed by the public;

(2) "sports participant" means any person who participates or expects to participate in a sports contest as a player, contestant or member of a team, or as a coach, manager, trainer or other person directly associated with a player, contestant or team; and

(3) "sports official" means any person who acts or expects to act in a sports contest as an umpire, referee, judge or otherwise to officiate at a sports contest.

History: L. 2010, ch. 136, § 238; July 1, 2011.



21-6508 Tampering with a sports contest.

21-6508. Tampering with a sports contest. (a) Tampering with a sports contest is seeking to influence a sports participant or sports official, or tampering with any animal or equipment or other thing involved in the conduct or operation of a sports contest, in a manner known to be contrary to the rules and usages governing such contest and with intent to influence the outcome of such contest.

(b) Tampering with a sports contest is a severity level 9, nonperson felony.

History: L. 2010, ch. 136, § 239; July 1, 2011.



21-6509 Knowingly employing an alien illegally within the territory of the United States.

21-6509. Knowingly employing an alien illegally within the territory of the United States. (a) Knowingly employing an alien illegally within the territory of the United States is the employment of such alien within the state of Kansas by an employer who knows such person to be illegally within the territory of the United States.

(b) Knowingly employing an alien illegally within the territory of the United States is a class C misdemeanor.

(c) The provisions of this section shall not apply to aliens who have entered the United States illegally and thereafter are permitted to remain within the United States, temporarily or permanently, pursuant to federal law.

History: L. 2010, ch. 136, § 240; July 1, 2011.






Article 66 SENTENCING

21-6601 Construction.

21-6601. Construction. K.S.A. 2015 Supp. 21-6601 through 21-6629, and amendments thereto, shall be liberally construed to the end that persons convicted of crime shall be dealt with in accordance with their individual characteristics, circumstances, needs and potentialities as revealed by case studies; that dangerous offenders shall be correctively treated in custody for long terms as needed; and that other offenders shall be dealt with by probation, suspended sentence, fine or assignment to a community correctional services program whenever such disposition appears practicable and not detrimental to the needs of public safety and the welfare of the offender, or shall be committed for at least a minimum term within the limits provided by law.

History: L. 2010, ch. 136, § 241; July 1, 2011.



21-6602 Classification of misdemeanors and terms of confinement; possible disposition.

21-6602. Classification of misdemeanors and terms of confinement; possible disposition. (a) For the purpose of sentencing, the following classes of misdemeanors and the punishment and the terms of confinement authorized for each class are established:

(1) Class A, the sentence for which shall be a definite term of confinement in the county jail which shall be fixed by the court and shall not exceed one year;

(2) class B, the sentence for which shall be a definite term of confinement in the county jail which shall be fixed by the court and shall not exceed six months;

(3) class C, the sentence for which shall be a definite term of confinement in the county jail which shall be fixed by the court and shall not exceed one month; and

(4) unclassified misdemeanors, which shall include all crimes declared to be misdemeanors without specification as to class, the sentence for which shall be in accordance with the sentence specified in the statute that defines the crime; if no penalty is provided in such law, the sentence shall be the same penalty as provided herein for a class C misdemeanor.

(b) Upon conviction of a misdemeanor, a person may be punished by a fine, as provided in K.S.A. 2015 Supp. 21-6611, and amendments thereto, instead of or in addition to confinement, as provided in this section.

(c) In addition to or in lieu of any other sentence authorized by law, whenever there is evidence that the act constituting the misdemeanor was substantially related to the possession, use or ingestion of cereal malt beverage or alcoholic liquor by such person, the court may order such person to attend and satisfactorily complete an alcohol or drug education or training program certified by the chief judge of the judicial district or licensed by the secretary for aging and disability services.

(d) Except as provided in subsection (e), in addition to or in lieu of any other sentence authorized by law, whenever a person is convicted of having committed, while under 21 years of age, a misdemeanor under K.S.A. 8-1599, 41-719 or 41-727 or K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto, the court shall order such person to submit to and complete an alcohol and drug evaluation by a community-based alcohol and drug safety action program certified pursuant to K.S.A. 8-1008, and amendments thereto, and to pay a fee not to exceed the fee established by that statute for such evaluation. If the court finds that the person is indigent, the fee may be waived.

(e) If the person is 18 or more years of age but less than 21 years of age and is convicted of a violation of K.S.A. 41-727, and amendments thereto, involving cereal malt beverage, the provisions of subsection (d) are permissive and not mandatory.

History: L. 2010, ch. 136, § 242; L. 2011, ch. 30, § 62; L. 2014, ch. 115, § 23; July 1.



21-6603 Definitions.

21-6603. Definitions. As used in K.S.A. 2015 Supp. 21-6601 through 21-6616, 21-6702 through 21-6712, and 21-6801 through 21-6805, and amendments thereto:

(a) "Court" means any court having jurisdiction and power to sentence offenders for violations of the laws of this state;

(b) "community correctional services program" means a program which operates under the community corrections act and to which a defendant is assigned for supervision, confinement, detention, care or treatment, subject to conditions imposed by the court. A defendant assigned to a community correctional services program shall be subject to the continuing jurisdiction of the court and in no event shall be considered to be in the custody of or under the supervision of the secretary of corrections;

(c) "correctional institution" means any correctional institution established by the state for the confinement of offenders, and under control of the secretary of corrections;

(d) "house arrest" is an individualized program in which the freedom of an inmate is restricted within the community, home or noninstitutional residential placement and specific sanctions are imposed and enforced. "House arrest" may include:

(1) Electronic monitoring which requires a transmitter to be worn by the defendant or inmate which broadcasts an encoded signal to the receiver located in the defendant's or inmate's home. The receiver is connected to a central office computer and is notified of any absence of the defendant or inmate; or

(2) voice identification-encoder which consists of an encoder worn by the defendant or inmate. A computer is programmed to randomly call the defendant or inmate and such defendant or inmate is required to provide voice identification and then insert the encoder into the verifier box, confirming identity;

(e) "parole" means the release of a prisoner to the community by the prisoner review board prior to the expiration of such prisoner's term, subject to conditions imposed by the board and to the secretary of correction's supervision. Parole also means the release by a court of competent jurisdiction of a person confined in the county jail or other local place of detention after conviction and prior to expiration of such person's term, subject to conditions imposed by the court and its supervision. Where a court or other authority has filed a warrant against the prisoner, the prisoner review board or paroling court may release the prisoner on parole to answer the warrant of such court or authority;

(f) "postrelease supervision," for crimes committed on or after July 1, 1993, means the same as in K.S.A. 2015 Supp. 21-6803, and amendments thereto;

(g) "probation" means a procedure under which a defendant, convicted of a crime, is released by the court after imposition of sentence, without imprisonment except as provided in felony cases, subject to conditions imposed by the court and subject to the supervision of the probation service of the court or community corrections. In felony cases, the court may include confinement in a county jail not to exceed 60 days, which need not be served consecutively, as a condition of an original probation sentence and up to 60 days in a county jail upon each revocation of the probation sentence pursuant to subsection (b)(3) of K.S.A. 2015 Supp. 21-6702, and amendments thereto; and

(h) "suspension of sentence" means a procedure under which a defendant, convicted of a crime, is released by the court without imposition of sentence. The release may be with or without supervision in the discretion of the court. In felony cases, the court may include confinement in a county jail not to exceed 60 days, which need not be served consecutively, as a condition of suspension of sentence pursuant to subsection (b)(4) of K.S.A. 2015 Supp. 21-6702, and amendments thereto.

History: L. 2010, ch. 136, § 243; L. 2011, ch. 30, § 63; L. 2012, ch. 16, § 3; July 1.



21-6604 Authorized dispositions; crimes committed on or after July 1, 1993.

21-6604. Authorized dispositions; crimes committed on or after July 1, 1993. (a) Whenever any person has been found guilty of a crime, the court may adjudge any of the following:

(1) Commit the defendant to the custody of the secretary of corrections if the current crime of conviction is a felony and the sentence presumes imprisonment, or the sentence imposed is a dispositional departure to imprisonment; or, if confinement is for a misdemeanor, to jail for the term provided by law;

(2) impose the fine applicable to the offense and may impose the provisions of subsection (q);

(3) release the defendant on probation if the current crime of conviction and criminal history fall within a presumptive nonprison category or through a departure for substantial and compelling reasons subject to such conditions as the court may deem appropriate. In felony cases except for violations of K.S.A. 8-1567, 8-2,144 and K.S.A. 2015 Supp. 8-1025, and amendments thereto, the court may include confinement in a county jail not to exceed 60 days, which need not be served consecutively, as a condition of an original probation sentence;

(4) assign the defendant to a community correctional services program as provided in K.S.A. 75-5291, and amendments thereto, or through a departure for substantial and compelling reasons subject to such conditions as the court may deem appropriate, including orders requiring full or partial restitution;

(5) assign the defendant to a conservation camp for a period not to exceed six months as a condition of probation followed by a six-month period of follow-up through adult intensive supervision by a community correctional services program, if the offender successfully completes the conservation camp program;

(6) assign the defendant to a house arrest program pursuant to K.S.A. 2015 Supp. 21-6609, and amendments thereto;

(7) order the defendant to attend and satisfactorily complete an alcohol or drug education or training program as provided by K.S.A. 2015 Supp. 21-6602(c), and amendments thereto;

(8) order the defendant to repay the amount of any reward paid by any crime stoppers chapter, individual, corporation or public entity which materially aided in the apprehension or conviction of the defendant; repay the amount of any costs and expenses incurred by any law enforcement agency in the apprehension of the defendant, if one of the current crimes of conviction of the defendant includes escape from custody or aggravated escape from custody, as defined in K.S.A. 2015 Supp. 21-5911, and amendments thereto; repay expenses incurred by a fire district, fire department or fire company responding to a fire which has been determined to be arson or aggravated arson as defined in K.S.A. 2015 Supp. 21-5812, and amendments thereto, if the defendant is convicted of such crime; repay the amount of any public funds utilized by a law enforcement agency to purchase controlled substances from the defendant during the investigation which leads to the defendant's conviction; or repay the amount of any medical costs and expenses incurred by any law enforcement agency or county. Such repayment of the amount of any such costs and expenses incurred by a county, law enforcement agency, fire district, fire department or fire company or any public funds utilized by a law enforcement agency shall be deposited and credited to the same fund from which the public funds were credited to prior to use by the county, law enforcement agency, fire district, fire department or fire company;

(9) order the defendant to pay the administrative fee authorized by K.S.A. 22-4529, and amendments thereto, unless waived by the court;

(10) order the defendant to pay a domestic violence special program fee authorized by K.S.A. 20-369, and amendments thereto;

(11) if the defendant is convicted of a misdemeanor or convicted of a felony specified in K.S.A. 2015 Supp. 21-6804(i), and amendments thereto, assign the defendant to work release program, other than a program at a correctional institution under the control of the secretary of corrections as defined in K.S.A. 75-5202, and amendments thereto, provided such work release program requires such defendant to return to confinement at the end of each day in the work release program. On a second or subsequent conviction of K.S.A. 8-1567, and amendments thereto, an offender placed into a work release program shall serve the total number of hours of confinement mandated by that section;

(12) order the defendant to pay the full amount of unpaid costs associated with the conditions of release of the appearance bond under K.S.A. 22-2802, and amendments thereto;

(13) impose any appropriate combination of (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11) and (12); or

(14) suspend imposition of sentence in misdemeanor cases.

(b) (1) In addition to or in lieu of any of the above, the court shall order the defendant to pay restitution, which shall include, but not be limited to, damage or loss caused by the defendant's crime, unless the court finds compelling circumstances which would render a plan of restitution unworkable. In regard to a violation of K.S.A. 2015 Supp. 21-6107, and amendments thereto, such damage or loss shall include, but not be limited to, attorney fees and costs incurred to repair the credit history or rating of the person whose personal identification documents were obtained and used in violation of such section, and to satisfy a debt, lien or other obligation incurred by the person whose personal identification documents were obtained and used in violation of such section. In regard to a violation of K.S.A. 2015 Supp. 21-5801, 21-5807 or 21-5813, and amendments thereto, such damage or loss shall include the cost of repair or replacement of the property that was damaged, the reasonable cost of any loss of production, crops and livestock, reasonable labor costs of any kind, reasonable material costs of any kind and any reasonable costs that are attributed to equipment that is used to abate or repair the damage to the property. If the court finds a plan of restitution unworkable, the court shall state on the record in detail the reasons therefor.

(2) If the court orders restitution, the restitution shall be a judgment against the defendant which may be collected by the court by garnishment or other execution as on judgments in civil cases. If, after 60 days from the date restitution is ordered by the court, a defendant is found to be in noncompliance with the plan established by the court for payment of restitution, and the victim to whom restitution is ordered paid has not initiated proceedings in accordance with K.S.A. 60-4301 et seq., and amendments thereto, the court shall assign an agent procured by the attorney general pursuant to K.S.A. 75-719, and amendments thereto, to collect the restitution on behalf of the victim. The chief judge of each judicial district may assign such cases to an appropriate division of the court for the conduct of civil collection proceedings.

(c) In addition to or in lieu of any of the above, the court shall order the defendant to submit to and complete an alcohol and drug evaluation, and pay a fee therefor, when required by K.S.A. 2015 Supp. 21-6602(d), and amendments thereto.

(d) In addition to any of the above, the court shall order the defendant to reimburse the county general fund for all or a part of the expenditures by the county to provide counsel and other defense services to the defendant. Any such reimbursement to the county shall be paid only after any order for restitution has been paid in full. In determining the amount and method of payment of such sum, the court shall take account of the financial resources of the defendant and the nature of the burden that payment of such sum will impose. A defendant who has been required to pay such sum and who is not willfully in default in the payment thereof may at any time petition the court which sentenced the defendant to waive payment of such sum or any unpaid portion thereof. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the defendant or the defendant's immediate family, the court may waive payment of all or part of the amount due or modify the method of payment.

(e) In releasing a defendant on probation, the court shall direct that the defendant be under the supervision of a court services officer. If the court commits the defendant to the custody of the secretary of corrections or to jail, the court may specify in its order the amount of restitution to be paid and the person to whom it shall be paid if restitution is later ordered as a condition of parole, conditional release or postrelease supervision.

(f) (1) When a new felony is committed while the offender is incarcerated and serving a sentence for a felony, or while the offender is on probation, assignment to a community correctional services program, parole, conditional release or postrelease supervision for a felony, a new sentence shall be imposed consecutively pursuant to the provisions of K.S.A. 2015 Supp. 21-6606, and amendments thereto, and the court may sentence the offender to imprisonment for the new conviction, even when the new crime of conviction otherwise presumes a nonprison sentence. In this event, imposition of a prison sentence for the new crime does not constitute a departure.

(2) When a new felony is committed during a period of time during which the defendant would have been on probation, assignment to a community correctional services program, parole, conditional release or postrelease supervision for a felony had the defendant not been granted release by the court pursuant to K.S.A. 2015 Supp. 21-6608(d), and amendments thereto, or the prisoner review board pursuant to K.S.A. 22-3717, and amendments thereto, the court may sentence the offender to imprisonment for the new conviction, even when the new crime of conviction otherwise presumes a nonprison sentence. In this event, imposition of a prison sentence for the new crime does not constitute a departure.

(3) When a new felony is committed while the offender is incarcerated in a juvenile correctional facility pursuant to K.S.A. 38-1671, prior to its repeal, or K.S.A. 2015 Supp. 38-2373, and amendments thereto, for an offense, which if committed by an adult would constitute the commission of a felony, upon conviction, the court shall sentence the offender to imprisonment for the new conviction, even when the new crime of conviction otherwise presumes a nonprison sentence. In this event, imposition of a prison sentence for the new crime does not constitute a departure. The conviction shall operate as a full and complete discharge from any obligations, except for an order of restitution, imposed on the offender arising from the offense for which the offender was committed to a juvenile correctional facility.

(4) When a new felony is committed while the offender is on release for a felony pursuant to the provisions of article 28 of chapter 22 of the Kansas Statutes Annotated, and amendments thereto, or similar provisions of the laws of another jurisdiction, a new sentence may be imposed consecutively pursuant to the provisions of K.S.A. 2015 Supp. 21-6606, and amendments thereto, and the court may sentence the offender to imprisonment for the new conviction, even when the new crime of conviction otherwise presumes a nonprison sentence. In this event, imposition of a prison sentence for the new crime does not constitute a departure.

(g) Prior to imposing a dispositional departure for a defendant whose offense is classified in the presumptive nonprison grid block of either sentencing guideline grid, prior to sentencing a defendant to incarceration whose offense is classified in grid blocks 5-H, 5-I or 6-G of the sentencing guidelines grid for nondrug crimes, in grid blocks 3-E, 3-F, 3-G, 3-H or 3-I of the sentencing guidelines grid for drug crimes committed prior to July 1, 2012, or in grid blocks 4-E, 4-F, 4-G, 4-H or 4-I of the sentencing guidelines grid for drug crimes committed on or after July 1, 2012, prior to sentencing a defendant to incarceration whose offense is classified in grid blocks 4-E or 4-F of the sentencing guidelines grid for drug crimes committed prior to July 1, 2012, or in grid blocks 5-C, 5-D, 5-E or 5-F of the sentencing guidelines grid for drug crimes committed on or after July 1, 2012, and whose offense does not meet the requirements of K.S.A. 2015 Supp. 21-6824, and amendments thereto, prior to revocation of a nonprison sanction of a defendant whose offense is classified in grid blocks 4-E or 4-F of the sentencing guidelines grid for drug crimes committed prior to July 1, 2012, or in grid blocks 5-C, 5-D, 5-E or 5-F of the sentencing guidelines grid for drug crimes committed on or after July 1, 2012, and whose offense does not meet the requirements of K.S.A. 2015 Supp. 21-6824, and amendments thereto, or prior to revocation of a nonprison sanction of a defendant whose offense is classified in the presumptive nonprison grid block of either sentencing guideline grid or grid blocks 5-H, 5-I or 6-G of the sentencing guidelines grid for nondrug crimes, in grid blocks 3-E, 3-F, 3-G, 3-H or 3-I of the sentencing guidelines grid for drug crimes committed prior to July 1, 2012, or in grid blocks 4-E, 4-F, 4-G, 4-H or 4-I of the sentencing guidelines grid for drug crimes committed on or after July 1, 2012, the court shall consider placement of the defendant in the Labette correctional conservation camp, conservation camps established by the secretary of corrections pursuant to K.S.A. 75-52,127, and amendments thereto, or a community intermediate sanction center. Pursuant to this subsection the defendant shall not be sentenced to imprisonment if space is available in a conservation camp or community intermediate sanction center and the defendant meets all of the conservation camp's or community intermediate sanction center's placement criteria unless the court states on the record the reasons for not placing the defendant in a conservation camp or community intermediate sanction center.

(h) In committing a defendant to the custody of the secretary of corrections, the court shall fix a term of confinement within the limits provided by law. In those cases where the law does not fix a term of confinement for the crime for which the defendant was convicted, the court shall fix the term of such confinement.

(i) In addition to any of the above, the court shall order the defendant to reimburse the state general fund for all or part of the expenditures by the state board of indigents' defense services to provide counsel and other defense services to the defendant. In determining the amount and method of payment of such sum, the court shall take account of the financial resources of the defendant and the nature of the burden that payment of such sum will impose. A defendant who has been required to pay such sum and who is not willfully in default in the payment thereof may at any time petition the court which sentenced the defendant to waive payment of such sum or any unpaid portion thereof. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the defendant or the defendant's immediate family, the court may waive payment of all or part of the amount due or modify the method of payment. The amount of attorney fees to be included in the court order for reimbursement shall be the amount claimed by appointed counsel on the payment voucher for indigents' defense services or the amount prescribed by the board of indigents' defense services reimbursement tables as provided in K.S.A. 22-4522, and amendments thereto, whichever is less.

(j) This section shall not deprive the court of any authority conferred by any other Kansas statute to decree a forfeiture of property, suspend or cancel a license, remove a person from office or impose any other civil penalty as a result of conviction of crime.

(k) An application for or acceptance of probation or assignment to a community correctional services program shall not constitute an acquiescence in the judgment for purpose of appeal, and any convicted person may appeal from such conviction, as provided by law, without regard to whether such person has applied for probation, suspended sentence or assignment to a community correctional services program.

(l) The secretary of corrections is authorized to make direct placement to the Labette correctional conservation camp or a conservation camp established by the secretary pursuant to K.S.A. 75-52,127, and amendments thereto, of an inmate sentenced to the secretary's custody if the inmate:

(1) Has been sentenced to the secretary for a probation revocation, as a departure from the presumptive nonimprisonment grid block of either sentencing grid, for an offense which is classified in grid blocks 5-H, 5-I or 6-G of the sentencing guidelines grid for nondrug crimes, in grid blocks 3-E, 3-F, 3-G, 3-H or 3-I of the sentencing guidelines grid for drug crimes committed prior to July 1, 2012, in grid blocks 4-E, 4-F, 4-G, 4-H or 4-I of the sentencing guidelines grid for drug crimes committed on or after July 1, 2012, or for an offense which is classified in grid blocks 4-E or 4-F of the sentencing guidelines grid for drug crimes committed prior to July 1, 2012, or in grid blocks 5-C, 5-D, 5-E or 5-F of the sentencing guidelines grid for drug crimes committed on or after July 1, 2012, and such offense does not meet the requirements of K.S.A. 2015 Supp. 21-6824, and amendments thereto; and

(2) otherwise meets admission criteria of the camp.

If the inmate successfully completes a conservation camp program, the secretary of corrections shall report such completion to the sentencing court and the county or district attorney. The inmate shall then be assigned by the court to six months of follow-up supervision conducted by the appropriate community corrections services program. The court may also order that supervision continue thereafter for the length of time authorized by K.S.A. 2015 Supp. 21-6608, and amendments thereto.

(m) When it is provided by law that a person shall be sentenced pursuant to K.S.A. 1993 Supp. 21-4628, prior to its repeal, the provisions of this section shall not apply.

(n) (1) Except as provided by K.S.A. 2015 Supp. 21-6630 and 21-6805(f), and amendments thereto, in addition to any of the above, for felony violations of K.S.A. 2015 Supp. 21-5706, and amendments thereto, the court shall require the defendant who meets the requirements established in K.S.A. 2015 Supp. 21-6824, and amendments thereto, to participate in a certified drug abuse treatment program, as provided in K.S.A. 2015 Supp. 75-52,144, and amendments thereto, including, but not limited to, an approved after-care plan. The amount of time spent participating in such program shall not be credited as service on the underlying prison sentence.

(2) If the defendant fails to participate in or has a pattern of intentional conduct that demonstrates the defendant's refusal to comply with or participate in the treatment program, as established by judicial finding, the defendant shall be subject to sanction or revocation pursuant to the provisions of K.S.A. 22-3716, and amendments thereto. If the defendant's probation is revoked, the defendant shall serve the underlying prison sentence as established in K.S.A. 2015 Supp. 21-6805, and amendments thereto.

(A) Except as provided in subsection (n)(2)(B), for those offenders who are convicted on or after July 1, 2003, but prior to July 1, 2013, upon completion of the underlying prison sentence, the offender shall not be subject to a period of postrelease supervision.

(B) Offenders whose crime of conviction was committed on or after July 1, 2013, and whose probation is revoked pursuant to K.S.A. 22-3716(c), and amendments thereto, or whose underlying prison term expires while serving a sanction pursuant to K.S.A. 22-3716(c)(1)(C) or (c)(1)(D), and amendments thereto, shall serve a period of postrelease supervision upon the completion of the underlying prison term.

(o) (1) Except as provided in paragraph (3), in addition to any other penalty or disposition imposed by law, upon a conviction for unlawful possession of a controlled substance or controlled substance analog in violation of K.S.A. 2015 Supp. 21-5706, and amendments thereto, in which the trier of fact makes a finding that the unlawful possession occurred while transporting the controlled substance or controlled substance analog in any vehicle upon a highway or street, the offender's driver's license or privilege to operate a motor vehicle on the streets and highways of this state shall be suspended for one year.

(2) Upon suspension of a license pursuant to this subsection, the court shall require the person to surrender the license to the court, which shall transmit the license to the division of motor vehicles of the department of revenue, to be retained until the period of suspension expires. At that time, the licensee may apply to the division for return of the license. If the license has expired, the person may apply for a new license, which shall be issued promptly upon payment of the proper fee and satisfaction of other conditions established by law for obtaining a license unless another suspension or revocation of the person's privilege to operate a motor vehicle is in effect.

(3) (A) In lieu of suspending the driver's license or privilege to operate a motor vehicle on the highways of this state of any person as provided in paragraph (1), the judge of the court in which such person was convicted may enter an order which places conditions on such person's privilege of operating a motor vehicle on the highways of this state, a certified copy of which such person shall be required to carry any time such person is operating a motor vehicle on the highways of this state. Any such order shall prescribe the duration of the conditions imposed, which in no event shall be for a period of more than one year.

(B) Upon entering an order restricting a person's license hereunder, the judge shall require such person to surrender such person's driver's license to the judge who shall cause it to be transmitted to the division of vehicles, together with a copy of the order. Upon receipt thereof, the division of vehicles shall issue without charge a driver's license which shall indicate on its face that conditions have been imposed on such person's privilege of operating a motor vehicle and that a certified copy of the order imposing such conditions is required to be carried by the person for whom the license was issued any time such person is operating a motor vehicle on the highways of this state. If the person convicted is a nonresident, the judge shall cause a copy of the order to be transmitted to the division and the division shall forward a copy of it to the motor vehicle administrator of such person's state of residence. Such judge shall furnish to any person whose driver's license has had conditions imposed on it under this paragraph a copy of the order, which shall be recognized as a valid Kansas driver's license until such time as the division shall issue the restricted license provided for in this paragraph.

(C) Upon expiration of the period of time for which conditions are imposed pursuant to this subsection, the licensee may apply to the division for the return of the license previously surrendered by such licensee. In the event such license has expired, such person may apply to the division for a new license, which shall be issued immediately by the division upon payment of the proper fee and satisfaction of the other conditions established by law, unless such person's privilege to operate a motor vehicle on the highways of this state has been suspended or revoked prior thereto. If any person shall violate any of the conditions imposed under this paragraph, such person's driver's license or privilege to operate a motor vehicle on the highways of this state shall be revoked for a period of not less than 60 days nor more than one year by the judge of the court in which such person is convicted of violating such conditions.

(4) As used in this subsection, "highway" and "street" mean the same as in K.S.A. 8-1424 and 8-1473, and amendments thereto.

(p) In addition to any of the above, for any criminal offense that includes the domestic violence designation pursuant to K.S.A. 2015 Supp. 22-4616, and amendments thereto, the court shall require the defendant to: (1) Undergo a domestic violence offender assessment conducted by a certified batterer intervention program; and (2) follow all recommendations made by such program, unless otherwise ordered by the court or the department of corrections. The court may order a domestic violence offender assessment and any other evaluation prior to sentencing if the assessment or evaluation would assist the court in determining an appropriate sentence. The entity completing the assessment or evaluation shall provide the assessment or evaluation and recommendations to the court and the court shall provide the domestic violence offender assessment to any entity responsible for supervising such defendant. A defendant ordered to undergo a domestic violence offender assessment shall be required to pay for the assessment and, unless otherwise ordered by the court or the department of corrections, for completion of all recommendations.

(q) In imposing a fine, the court may authorize the payment thereof in installments. In lieu of payment of any fine imposed, the court may order that the person perform community service specified by the court. The person shall receive a credit on the fine imposed in an amount equal to $5 for each full hour spent by the person in the specified community service. The community service ordered by the court shall be required to be performed by the later of one year after the fine is imposed or one year after release from imprisonment or jail, or by an earlier date specified by the court. If by the required date the person performs an insufficient amount of community service to reduce to zero the portion of the fine required to be paid by the person, the remaining balance shall become due on that date. If conditional reduction of any fine is rescinded by the court for any reason, then pursuant to the court's order the person may be ordered to perform community service by one year after the date of such rescission or by an earlier date specified by the court. If by the required date the person performs an insufficient amount of community service to reduce to zero the portion of the fine required to be paid by the person, the remaining balance of the fine shall become due on that date. All credits for community service shall be subject to review and approval by the court.

(r) In addition to any other penalty or disposition imposed by law, for any defendant sentenced to imprisonment pursuant to K.S.A. 21-4643, prior to its repeal, or K.S.A. 2015 Supp. 21-6627, and amendments thereto, for crimes committed on or after July 1, 2006, the court shall order that the defendant be electronically monitored upon release from imprisonment for the duration of the defendant's natural life and that the defendant shall reimburse the state for all or part of the cost of such monitoring as determined by the prisoner review board.

(s) Whenever the court has released the defendant on probation pursuant to subsection (a)(3), the defendant's supervising court services officer, with the concurrence of the chief court services officer, may impose the violation sanctions as provided in K.S.A. 22-3716(c)(1)(B), and amendments thereto, without further order of the court, unless:

(1) The court has specifically withheld this authority in its sentencing order; or

(2) the defendant, after being apprised of the right to a revocation hearing before the court pursuant to K.S.A. 22-3716(b), and amendments thereto, refuses to waive such right.

(t) Whenever the court has assigned the defendant to a community correctional services program pursuant to subsection (a)(4), the defendant's community corrections officer, with the concurrence of the community corrections director, may impose the violation sanctions as provided in K.S.A. 22-3716(c)(1)(B), and amendments thereto, without further order of the court unless:

(1) The court has specifically withheld this authority in its sentencing order; or

(2) the defendant, after being apprised of the right to a revocation hearing before the court pursuant to K.S.A. 22-3716(b), and amendments thereto, refuses to waive such right.

History: L. 2010, ch. 136, § 244; L. 2011, ch. 100, § 18; L. 2012, ch. 32, § 1; L. 2012, ch. 150, § 29; L. 2013, ch. 76, § 1; L. 2014, ch. 102, § 4; L. 2015, ch. 96, § 10; July 1.

Section was also amended by L. 2011, ch. 30, § 66, L. 2011, ch. 46, § 3 and L. 2011, ch. 91, § 36, but those versions were repealed by L. 2011, ch. 91, § 41 and L. 2011, ch. 100, § 22.

Section was amended three times in the 2012 session, see also 21-6604a and 21-6604b.

Section was amended twice in the 2014 session, see also 21-6604c.



21-6605 Custody of persons sentenced to confinement; notice of modification of sentence.

21-6605. Custody of persons sentenced to confinement; notice of modification of sentence. (a) When a person is sentenced to imprisonment upon conviction of a felony, the judgment of the court shall order that such person be committed, for such term or terms as the court may direct, to the custody of the secretary of corrections. When such person is sentenced to the custody of the secretary of corrections and such sentence is subsequently modified in any respect, including discharge of such defendant from custody, by a court of this state having jurisdiction of such matter, such court shall thereupon notify the secretary of corrections of the nature of such modification.

(b) The secretary of corrections may designate as the place of confinement any available and suitable correctional institution or facility maintained by the state of Kansas or a political subdivision thereof.

(c) Any person serving a sentence of imprisonment may be transferred from one institution to another by order of the secretary of corrections.

History: L. 2010, ch. 136, § 245; July 1, 2011.



21-6606 Multiple sentences; defendant subject to or under sentence in federal court or court of another state.

21-6606. Multiple sentences; defendant subject to or under sentence in federal court or court of another state. (a) When separate sentences of imprisonment for different crimes are imposed on a defendant on the same date, including sentences for crimes for which suspended sentences, probation or assignment to a community correctional services program have been revoked, such sentences shall run concurrently or consecutively as the court directs. Whenever the record is silent as to the manner in which two or more sentences imposed at the same time shall be served, they shall be served concurrently, except as otherwise provided in subsections (c), (d) and (e).

(b) Any person who is convicted and sentenced for a crime committed while on probation, assignment to a community correctional services program, parole or conditional release for a misdemeanor shall serve the sentence concurrently with or consecutively to the term or terms under which the person was on probation, assigned to a community correctional services program or on parole or conditional release, as the court directs.

(c) Any person who is convicted and sentenced for a crime committed while on probation, assigned to a community correctional services program, on parole, on conditional release or on postrelease supervision for a felony shall serve the sentence consecutively to the term or terms under which the person was on probation, assigned to a community correctional services program or on parole or conditional release.

(d) Any person who is convicted and sentenced for a crime committed while on release for a felony pursuant to article 28 of chapter 22 of the Kansas Statutes Annotated, and amendments thereto, shall serve the sentence consecutively to the term or terms under which the person was released.

(e) (1) Any person who is convicted and sentenced for a crime committed while such person is incarcerated and serving a sentence for a felony in any place of incarceration shall serve the sentence consecutively to the term or terms under which the person was incarcerated.

(2) If a person is sentenced to prison for a crime committed on or after July 1, 1993, while the person was imprisoned for an offense committed prior to July 1, 1993, and the person is not eligible for the retroactive application of the sentencing guidelines act, the new sentence shall not be aggregated with the old sentence but shall begin when the person is paroled or reaches the conditional release date on the old sentence, whichever is earlier. If the offender was past the offender's conditional release date at the time the new offense was committed, the new sentence shall not be aggregated with the old sentence but shall begin when the person is ordered released by the prisoner review board or reaches the maximum sentence date on the old sentence, whichever is earlier. The new sentence shall then be served as otherwise provided by law. The period of post incarceration supervision shall be based on the longest term of post incarceration supervision imposed for all crimes upon which sentence was imposed or until discharged from supervision by the prisoner review board. The term of post incarceration supervision imposed by this paragraph shall apply retroactively to crimes committed prior to July 1, 2008.

(3) As used in this subsection, "post incarceration supervision" includes parole and postrelease supervision.

(f) The provisions of this subsection relating to parole eligibility shall be applicable to persons convicted of crimes committed prior to January 1, 1979, but shall be applicable to persons convicted of crimes committed on or after that date only to the extent that the terms of this subsection are not in conflict with the provisions of K.S.A. 22-3717, and amendments thereto. In calculating the time to be served on concurrent and consecutive sentences, the following rules shall apply:

(1) When indeterminate terms run concurrently, the shorter minimum terms merge in and are satisfied by serving the longest minimum term and the shorter maximum terms merge in and are satisfied by conditional release or discharge on the longest maximum term if the terms are imposed on the same date.

(2) When concurrent terms are imposed on different dates, computation will be made to determine which term or terms require the longest period of imprisonment to reach parole eligibility, conditional release and maximum dates, and that sentence will be considered the controlling sentence. The parole eligibility date may be computed and projected on one sentence and the conditional release date and maximum may be computed and projected from another to determine the controlling sentence.

(3) When indeterminate terms imposed on the same date are to be served consecutively, the minimum terms are added to arrive at an aggregate minimum to be served equal to the sum of all minimum terms and the maximum terms are added to arrive at an aggregate maximum equal to the sum of all maximum terms.

(4) When indeterminate sentences are imposed to be served consecutively to sentences previously imposed in any other court or the sentencing court, the aggregated minimums and maximums shall be computed from the effective date of the subsequent sentences which have been imposed as consecutive. For the purpose of determining the sentence begins date and the parole eligibility and conditional release dates, the inmate shall be given credit on the aggregate sentence for time spent imprisoned on the previous sentences, but not exceeding an amount equal to the previous minimum sentence less the maximum amount of good time credit that could have been earned on the minimum sentence. For the purpose of computing the maximum date, the inmate shall be given credit for all time spent imprisoned on the previous sentence. This method for computation of the maximum sentence shall be utilized for all sentences computed pursuant to this subsection after July 1, 1983.

Nothing in this subsection (f)(4) shall affect the authority of the prisoner review board to determine the parole eligibility of inmates pursuant to subsection (d) of K.S.A. 22-3717, and amendments thereto.

(5) When consecutive sentences are imposed which are to be served consecutive to sentences for which a prisoner has been on probation, assigned to a community correctional services program, on parole or on conditional release, the amount of time served on probation, on assignment to a community correctional services program, on parole or on conditional release shall not be credited as service on the aggregate sentence in determining the parole eligibility, conditional release and maximum dates, except that credit shall be given for any amount of time spent in a residential facility while on probation or assignment to a community correctional residential services program.

(g) When a definite and an indefinite term run consecutively, the period of the definite term is added to both the minimum and maximum of the indeterminate term and both sentences are satisfied by serving the indeterminate term. The provisions of this subsection shall not apply to crimes committed on or after July 1, 1993.

(h) When a defendant is sentenced in a state court and is also under sentence from a federal court or other state court or is subject to sentence in a federal court or other state court for an offense committed prior to the defendant's sentence in a Kansas state court, the court may direct that custody of the defendant may be relinquished to federal or other state authorities and that such state sentences as are imposed may run concurrently with any federal or other state sentence imposed.

History: L. 2010, ch. 136, § 246; L. 2012, ch. 16, § 4; L. 2013, ch. 76, § 2; July 1.



21-6607 Conditions of probation or suspended sentence; correctional supervision fee; correctional supervision fund; searches; drug testing; written reports.

21-6607. Conditions of probation or suspended sentence; correctional supervision fee; correctional supervision fund; searches; drug testing; written reports. (a) Except as required by subsection (c), nothing in this section shall be construed to limit the authority of the court to impose or modify any general or specific conditions of probation, suspension of sentence or assignment to a community correctional services program. The court services officer or community correctional services officer may recommend, and the court may order, the imposition of any conditions of probation, suspension of sentence or assignment to a community correctional services program. For crimes committed on or after July 1, 1993, in presumptive nonprison cases, the court services officer or community correctional services officer may recommend, and the court may order, the imposition of any conditions of probation or assignment to a community correctional services program. The court may at any time order the modification of such conditions, after notice to the court services officer or community correctional services officer and an opportunity for such officer to be heard thereon. The court shall cause a copy of any such order to be delivered to the court services officer and the probationer or to the community correctional services officer and the community corrections participant, as the case may be. The provisions of K.S.A. 75-5291, and amendments thereto, shall be applicable to any assignment to a community correctional services program pursuant to this section.

(b) The court may impose any conditions of probation, suspension of sentence or assignment to a community correctional services program that the court deems proper, including, but not limited to, requiring that the defendant:

(1) Avoid such injurious or vicious habits, as directed by the court, court services officer or community correctional services officer;

(2) avoid such persons or places of disreputable or harmful character, as directed by the court, court services officer or community correctional services officer;

(3) report to the court services officer or community correctional services officer as directed;

(4) permit the court services officer or community correctional services officer to visit the defendant at home or elsewhere;

(5) work faithfully at suitable employment insofar as possible;

(6) remain within the state unless the court grants permission to leave;

(7) pay a fine or costs, applicable to the offense, in one or several sums and in the manner as directed by the court;

(8) support the defendant's dependents;

(9) reside in a residential facility located in the community and participate in educational, counseling, work and other correctional or rehabilitative programs;

(10) perform community or public service work for local governmental agencies, private corporations organized not for profit, or charitable or social service organizations performing services for the community;

(11) perform services under a system of day fines whereby the defendant is required to satisfy fines, costs or reparation or restitution obligations by performing services for a period of days, determined by the court on the basis of ability to pay, standard of living, support obligations and other factors;

(12) participate in a house arrest program pursuant to K.S.A. 2015 Supp. 21-6609, and amendments thereto;

(13) order the defendant to pay the administrative fee authorized by K.S.A. 22-4529, and amendments thereto, unless waived by the court; or

(14) in felony cases, except for violations of K.S.A. 8-1567, and amendments thereto, be confined in a county jail not to exceed 60 days, which need not be served consecutively.

(c) In addition to any other conditions of probation, suspension of sentence or assignment to a community correctional services program, the court shall order the defendant to comply with each of the following conditions:

(1) The defendant shall obey all laws of the United States, the state of Kansas and any other jurisdiction to the laws of which the defendant may be subject;

(2) make reparation or restitution to the aggrieved party for the damage or loss caused by the defendant's crime, in an amount and manner determined by the court and to the person specified by the court, unless the court finds compelling circumstances which would render a plan of restitution unworkable. If the court finds a plan of restitution unworkable, the court shall state on the record in detail the reasons therefore;

(3) (A) pay a correctional supervision fee of $60 if the person was convicted of a misdemeanor or a fee of $120 if the person was convicted of a felony. In any case the amount of the correctional supervision fee specified by this paragraph may be reduced or waived by the judge if the person is unable to pay that amount;

(B) the correctional supervision fee imposed by this paragraph shall be charged and collected by the district court. The clerk of the district court shall remit all revenues received under this paragraph from correctional supervision fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund, a sum equal to 41.67% of such remittance, and to the correctional supervision fund, a sum equal to 58.33% of such remittance;

(C) this paragraph shall apply to persons placed on felony or misdemeanor probation or released on misdemeanor parole to reside in Kansas and supervised by Kansas court services officers under the interstate compact for offender supervision; and

(D) this paragraph shall not apply to persons placed on probation or released on parole to reside in Kansas under the uniform act for out-of-state parolee supervision;

(4) reimburse the state general fund for all or a part of the expenditures by the state board of indigents' defense services to provide counsel and other defense services to the defendant. In determining the amount and method of payment of such sum, the court shall take account of the financial resources of the defendant and the nature of the burden that payment of such sum will impose. A defendant who has been required to pay such sum and who is not willfully in default in the payment thereof may at any time petition the court which sentenced the defendant to waive payment of such sum or of any unpaid portion thereof. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the defendant or the defendant's immediate family, the court may waive payment of all or part of the amount due or modify the method of payment. The amount of attorney fees to be included in the court order for reimbursement shall be the amount claimed by appointed counsel on the payment voucher for indigents' defense services or the amount prescribed by the board of indigents' defense services reimbursement tables as provided in K.S.A. 22-4522, and amendments thereto, whichever is less;

(5) be subject to searches of the defendant's person, effects, vehicle, residence and property by a court services officer, a community correctional services officer and any other law enforcement officer based on reasonable suspicion of the defendant violating conditions of probation or criminal activity; and

(6) be subject to random, but reasonable, tests for drug and alcohol consumption as ordered by a court services officer or community correctional services officer.

(d) Any law enforcement officer conducting a search pursuant to subsection (c)(5) shall submit a written report to the appropriate court services officer or community correctional services officer no later than the close of the next business day after such search. The written report shall include the facts leading to such search, the scope of such search and any findings resulting from such search.

(e) There is hereby established in the state treasury the correctional supervision fund. All moneys credited to the correctional supervision fund shall be used for: (1) The implementation of and training for use of a statewide, mandatory, standardized risk assessment tool or instrument as specified by the Kansas sentencing commission, pursuant to K.S.A. 75-5291, and amendments thereto; (2) the implementation of and training for use of a statewide, mandatory, standardized risk assessment tool or instrument for juveniles adjudicated to be juvenile offenders; and (3) evidence-based adult and juvenile offender supervision programs by judicial branch personnel. If all expenditures for the program have been paid and moneys remain in the correctional supervision fund for a fiscal year, remaining moneys may be expended from the correctional supervision fund to support adult and juvenile offender supervision by court services officers. All expenditures from the correctional supervision fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief justice of the Kansas supreme court or by a person or persons designated by the chief justice.

History: L. 2010, ch. 136, § 247; L. 2011, ch. 30, § 64; L. 2012, ch. 70, § 1; L. 2014, ch. 126, § 4; July 1.



21-6608 Period of suspension of sentence, probation or assignment to community corrections; parole of misdemeanant; duration of probation in felony cases, modification or extension.

21-6608. Period of suspension of sentence, probation or assignment to community corrections; parole of misdemeanant; duration of probation in felony cases, modification or extension. (a) The period of suspension of sentence, probation or assignment to community corrections fixed by the court shall not exceed two years in misdemeanor cases, subject to renewal and extension for additional fixed periods of two years. Probation, suspension of sentence or assignment to community corrections may be terminated by the court at any time and upon such termination or upon termination by expiration of the term of probation, suspension of sentence or assignment to community corrections, an order to this effect shall be entered by the court.

(b) The district court having jurisdiction of the offender may parole any misdemeanant sentenced to confinement in the county jail. The period of such parole shall be fixed by the court and shall not exceed two years and shall be terminated in the manner provided for termination of suspended sentence and probation.

(c) For all crimes committed on or after July 1, 1993, the duration of probation in felony cases sentenced for the following severity levels on the sentencing guidelines grid for nondrug crimes and the sentencing guidelines grid for drug crimes is as follows:

(1) For nondrug crimes the recommended duration of probation is:

(A) 36 months for crimes in crime severity levels 1 through 5; and

(B) 24 months for crimes in crime severity levels 6 and 7;

(2) for drug crimes the recommended duration of probation is 36 months for crimes in crime severity levels 1 and 2 committed prior to July 1, 2012, and crimes in crime severity levels 1, 2 and 3 committed on or after July 1, 2012;

(3) except as provided further, in felony cases sentenced at severity levels 9 and 10 on the sentencing guidelines grid for nondrug crimes, severity level 4 on the sentencing guidelines grid for drug crimes committed prior to July 1, 2012, and severity level 5 of the sentencing guidelines grid for drug crimes committed on or after July 1, 2012, if a nonprison sanction is imposed, the court shall order the defendant to serve a period of probation of up to 12 months in length;

(4) in felony cases sentenced at severity level 8 on the sentencing guidelines grid for nondrug crimes, severity level 3 on the sentencing guidelines grid for drug crimes committed prior to July 1, 2012, and severity level 4 of the sentencing guidelines grid for drug crimes committed on or after July 1, 2012, and felony cases sentenced pursuant to K.S.A. 2015 Supp. 21-6824, and amendments thereto, if a nonprison sanction is imposed, the court shall order the defendant to serve a period of probation, or assignment to a community correctional services program, as provided under K.S.A. 75-5291 et seq., and amendments thereto, of up to 18 months in length;

(5) if the court finds and sets forth with particularity the reasons for finding that the safety of the members of the public will be jeopardized or that the welfare of the inmate will not be served by the length of the probation terms provided in subsections (c)(3) and (c)(4), the court may impose a longer period of probation. Such an increase shall not be considered a departure and shall not be subject to appeal;

(6) except as provided in subsections (c)(7) and (c)(8), the total period in all cases shall not exceed 60 months, or the maximum period of the prison sentence that could be imposed whichever is longer. Nonprison sentences may be terminated by the court at any time;

(7) if the defendant is convicted of nonsupport of a child, the period may be continued as long as the responsibility for support continues. If the defendant is ordered to pay full or partial restitution, the period may be continued as long as the amount of restitution ordered has not been paid; and

(8) the court may modify or extend the offender's period of supervision, pursuant to a modification hearing and a judicial finding of necessity. Such extensions may be made for a maximum period of five years or the maximum period of the prison sentence that could be imposed, whichever is longer, inclusive of the original supervision term.

(d) In addition to the provisions of subsection (a), a defendant who has a risk assessment of low risk, has paid all restitution and has been compliant with the terms of probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction for a period of 12 months shall be eligible for discharge from such period of supervision by the court. The court shall grant such discharge unless the court finds by clear and convincing evidence that denial of such discharge will serve community safety interests.

History: L. 2010, ch. 136, § 248; L. 2011, ch. 30, § 65; L. 2012, ch. 150, § 30; L. 2013, ch. 76, § 3; L. 2014, ch. 102, § 5; July 1.



21-6609 House arrest program; eligibility; methods; notice to law enforcement officers; administration.

21-6609. House arrest program; eligibility; methods; notice to law enforcement officers; administration. (a) The court or the secretary of corrections may implement a house arrest program for defendants or inmates being sentenced by the court or in the custody of the secretary of corrections or as a sanction for offenders who have failed to comply with the conditions of probation, parole or postrelease supervision, except:

(1) No defendant shall be placed by the court under house arrest if found guilty of:

(A) Any crime designated as a class A or B felony in article 34 or 35 of the Kansas Statutes Annotated, prior to their repeal;

(B) subsection (b) of K.S.A. 2015 Supp. 21-5604, and amendments thereto;

(C) K.S.A. 2015 Supp. 21-5602, and amendments thereto;

(D) any off-grid felony; or

(E) any nondrug crime ranked in severity levels 1 through 5 or any felony ranked in severity levels 1 through 3 of the drug grid, unless the offender has been sentenced to probation;

(2) no inmate shall be placed under house arrest if such inmate's security status is greater than minimum security; or

(3) no inmate shall be placed under house arrest who has been denied parole by the prisoner review board within the last six months. Any inmate who, while participating in the house arrest program, is denied parole by the prisoner review board shall be allowed to remain under house arrest until the completion of the sentence or until the inmate is otherwise removed from the program.

(b) At the time of placement of an inmate under house arrest, the court, secretary or house arrest staff shall provide written notification to the sheriff and district or county attorney of the county in which any person under house arrest is to be placed and to the chief law enforcement officer of any incorporated city or town in which such person is to be placed of the placement of the person under house arrest within the county or incorporated city or town.

(c) House arrest sanctions shall be administered by the court and the secretary of corrections, respectively, through rules and regulations, and may include, but are not limited to, rehabilitative restitution in money or in kind, curfew, revocation or suspension of the driver's license, community service, deprivation of nonessential activities or privileges, or other appropriate restraints on the inmate's liberty.

(d) Upon placement in a house arrest program, the court, secretary or house arrest staff shall inform the offender, and any other people residing with such offender, of the nature and extent of such house arrest monitoring, and shall obtain the written agreement of such offender to comply with all requirements of the program.

(e) The offender shall remain within the property boundaries of the offender's residence at all times during the term of house arrest, except as provided under the house arrest agreement with such offender.

(f) The offender shall allow any law enforcement officer, community corrections officer, court services officer or duly authorized agent of the department of corrections, to enter such offender's residence at any time to verify the offender's compliance with the conditions of the house release.

(g) As a condition of house arrest, the court or secretary may require an offender placed under house arrest to pay any supervision costs associated with the house arrest program.

(h) The offender shall consent to be monitored by:

(1)  An electronic monitoring device on such offender's person;

(2) an electronic monitoring device in such offender's home;

(3)  a remote blood alcohol monitoring device;

(4)  a home telephone verification procedure;

(5)  radio frequency devices; or

(6) any combination of monitoring methods as the court, secretary or house arrest staff finds necessary.

(i) The secretary or the court may contract for independent monitoring services. Such independent monitoring service shall be able to provide monitoring 24 hours a day, every day of the year, and any other services as determined by the secretary or the court.

(j) An offender violating the provisions of K.S.A. 8-1567, and amendments thereto, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender’s location. On a second or subsequent conviction of K.S.A. 8-1567, and amendments thereto, an offender placed under house arrest shall serve the total number of hours of confinement mandated by that section.

(k) As used in this section:

(1) "House arrest staff" means an independent contractor or government entity, and agents thereof, utilized by the secretary or court to administer the provisions of a house arrest program;

(2) "electronic monitoring device" means:

(A) An active or passive global positioning system-enabled device capable of recording and transmitting an offender's location at all times or at designated intervals. Such monitoring device may record or transmit sound, visual images or other information regarding such offender's location, via wireless communication; or

(B) a radio frequency device capable of monitoring an offender's location; and

(3) "remote alcohol monitoring device" means a device capable of monitoring an offender's blood alcohol content via micro fuel cell or deep lung tissue sample. Such monitoring devices shall be of comparable accuracy to roadside breath alcohol testing devices utilized by law enforcement, and shall have wireless or landline telephone transmission capabilities. Such device may be used in conjunction with an alcohol and drug-sensing bracelet to monitor such offender's compliance with the terms of house arrest.

History: L. 2010, ch. 16, § 249; L. 2011, ch. 100, § 19; L. 2012, ch. 16, § 5; L. 2012, ch. 172, § 29; July 1.



21-6610 Transfer of supervision of person paroled, on probation, assigned to community corrections or under suspended sentence.

21-6610. Transfer of supervision of person paroled, on probation, assigned to community corrections or under suspended sentence. (a) When a defendant is placed on parole by the district court, on probation, assigned to a community correctional services program by a district court or under suspended sentence and such defendant is permitted to go from the judicial district of that court, supervision over the defendant may be transferred from that judicial district to another with the concurrence of the receiving chief court services officer, or if in a community corrections services program, by the concurrence of the director of the receiving program.

(b) The district court from which the defendant is on parole, probation, community correctional services program or suspended sentence may retain jurisdiction of the defendant.

History: L. 2010, ch. 136, § 250; July 1, 2011.



21-6611 Fines; crimes committed on or after July 1, 1993.

21-6611. Fines; crimes committed on or after July 1, 1993. (a) A person who has been convicted of a felony may, in addition to the sentence authorized by law, be ordered to pay a fine which shall be fixed by the court as follows:

(1) For any off-grid felony crime, or any felony ranked in severity level 1 of the drug grid committed prior to July 1, 2012, or in severity levels 1 or 2 of the drug grid committed on or after July 1, 2012, as provided in K.S.A. 2015 Supp. 21-6805, and amendments thereto, a sum not exceeding $500,000;

(2) for any felony ranked in severity levels 1 through 5 of the nondrug grid as provided in K.S.A. 2015 Supp. 21-6804, and amendments thereto, or in severity levels 2 or 3 of the drug grid committed prior to July 1, 2012, or in severity levels 3 or 4 of the drug grid committed on or after July 1, 2012, as provided in K.S.A. 2015 Supp. 21-6805, and amendments thereto, a sum not exceeding $300,000; and

(3) for any felony ranked in severity levels 6 through 10 of the nondrug grid as provided in K.S.A. 2015 Supp. 21-6804, and amendments thereto, or in severity level 4 of the drug grid committed prior to July 1, 2012, or in severity level 5 of the drug grid committed on or after July 1, 2012, as provided in K.S.A. 2015 Supp. 21-6805, and amendments thereto, a sum not exceeding $100,000.

(b) A person who has been convicted of a misdemeanor, in addition to or instead of the imprisonment authorized by law, may be sentenced to pay a fine which shall be fixed by the court as follows:

(1) For a class A misdemeanor, a sum not exceeding $2,500;

(2) for a class B misdemeanor, a sum not exceeding $1,000;

(3) for a class C misdemeanor, a sum not exceeding $500; and

(4) for an unclassified misdemeanor, any sum authorized by the statute that defines the crime. If no penalty is provided in such law, the fine shall not exceed the fine provided herein for a class C misdemeanor.

(c) As an alternative to any of the above fines, the fine imposed may be fixed at any greater sum not exceeding double the pecuniary gain derived from the crime by the offender.

(d) A person who has been convicted of a traffic infraction may be sentenced to pay a fine which shall be fixed by the court, not exceeding $500.

(e) A person who has been convicted of a cigarette or tobacco infraction shall be sentenced to pay a fine of $25.

(f) The provisions of this section shall apply to crimes committed on or after July 1, 1993.

History: L. 2010, ch. 136, § 251; L. 2012, ch. 150, § 31; July 1.



21-6612 Criteria for imposing fines.

21-6612. Criteria for imposing fines. (a) When the law authorizes any other disposition, a fine shall not be imposed as the sole and exclusive punishment unless having regard to the nature and circumstances of the crime and to the history and character of the defendant, the court finds that the fine alone suffices for the protection of the public.

(b) The court shall not sentence a defendant to pay a fine in addition to a sentence of imprisonment, probation or assignment to a community correctional services program unless:

(1) The defendant has derived a pecuniary gain from the crime; or

(2) the court finds that a fine is adapted to deterrence of the crime involved or to the correction of the offender.

(c) In determining the amount and method of payment of a fine, the court shall take into account the financial resources of the defendant and the nature of the burden that its payment will impose.

(d) If a fine is ordered pursuant to subsection (b), the court's findings regarding the requirements of subsections (b) and (c) shall be stated on the record.

History: L. 2010, ch. 136, § 252; July 1, 2011.



21-6613 Rights of imprisoned persons; restoration.

21-6613. Rights of imprisoned persons; restoration. (a) A person who has been convicted in any state or federal court of a felony shall, by reason of such conviction, be ineligible to hold any public office under the laws of the state of Kansas, or to register as a voter or to vote in any election held under the laws of the state of Kansas or to serve as a juror in any civil or criminal case.

(b) The ineligibilities imposed by this section shall attach upon conviction and shall continue until such person has completed the terms of the authorized sentence.

(c) The ineligibilities imposed upon a convicted person by this section shall be in addition to such other penalties as may be provided by law.

History: L. 2010, ch. 136, § 253; July 1, 2011.



21-6614 Expungement of certain convictions, arrest records and diversion agreements. [See Revisor's Note]

21-6614. Expungement of certain convictions, arrest records and diversion agreements. [See Revisor's Note] (a) (1) Except as provided in subsections (b), (c), (d), (e) and (f), any person convicted in this state of a traffic infraction, cigarette or tobacco infraction, misdemeanor or a class D or E felony, or for crimes committed on or after July 1, 1993, any nongrid felony or felony ranked in severity levels 6 through 10 of the nondrug grid, or for crimes committed on or after July 1, 1993, but prior to July 1, 2012, any felony ranked in severity level 4 of the drug grid, or for crimes committed on or after July 1, 2012, any felony ranked in severity level 5 of the drug grid may petition the convicting court for the expungement of such conviction or related arrest records if three or more years have elapsed since the person: (A) Satisfied the sentence imposed; or (B) was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence.

(2) Except as provided in subsections (b), (c), (d), (e) and (f), any person who has fulfilled the terms of a diversion agreement may petition the district court for the expungement of such diversion agreement and related arrest records if three or more years have elapsed since the terms of the diversion agreement were fulfilled.

(b) Any person convicted of prostitution, as defined in K.S.A. 21-3512, prior to its repeal, convicted of a violation of K.S.A. 2015 Supp. 21-6419, and amendments thereto, or who entered into a diversion agreement in lieu of further criminal proceedings for such violation, may petition the convicting court for the expungement of such conviction or diversion agreement and related arrest records if:

(1) One or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence; and

(2) such person can prove they were acting under coercion caused by the act of another. For purposes of this subsection, "coercion" means: Threats of harm or physical restraint against any person; a scheme, plan or pattern intended to cause a person to believe that failure to perform an act would result in bodily harm or physical restraint against any person; or the abuse or threatened abuse of the legal process.

(c) Except as provided in subsections (e) and (f), no person may petition for expungement until five or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence, if such person was convicted of a class A, B or C felony, or for crimes committed on or after July 1, 1993, if convicted of an off-grid felony or any felony ranked in severity levels 1 through 5 of the nondrug grid, or for crimes committed on or after July 1, 1993, but prior to July 1, 2012, any felony ranked in severity levels 1 through 3 of the drug grid, or for crimes committed on or after July 1, 2012, any felony ranked in severity levels 1 through 4 of the drug grid, or:

(1) Vehicular homicide, as defined in K.S.A. 21-3405, prior to its repeal, or K.S.A. 2015 Supp. 21-5406, and amendments thereto, or as prohibited by any law of another state which is in substantial conformity with that statute;

(2) driving while the privilege to operate a motor vehicle on the public highways of this state has been canceled, suspended or revoked, as prohibited by K.S.A. 8-262, and amendments thereto, or as prohibited by any law of another state which is in substantial conformity with that statute;

(3) perjury resulting from a violation of K.S.A. 8-261a, and amendments thereto, or resulting from the violation of a law of another state which is in substantial conformity with that statute;

(4) violating the provisions of K.S.A. 8-142 Fifth, and amendments thereto, relating to fraudulent applications or violating the provisions of a law of another state which is in substantial conformity with that statute;

(5) any crime punishable as a felony wherein a motor vehicle was used in the perpetration of such crime;

(6) failing to stop at the scene of an accident and perform the duties required by K.S.A. 8-1602, 8-1603, prior to its repeal, or 8-1604, and amendments thereto, or required by a law of another state which is in substantial conformity with those statutes;

(7) violating the provisions of K.S.A. 40-3104, and amendments thereto, relating to motor vehicle liability insurance coverage; or

(8) a violation of K.S.A. 21-3405b, prior to its repeal.

(d) (1) No person may petition for expungement until five or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence, if such person was convicted of a first violation of K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, including any diversion for such violation.

(2) No person may petition for expungement until 10 or more years have elapsed since the person satisfied the sentence imposed or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence, if such person was convicted of a second or subsequent violation of K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto.

(e) There shall be no expungement of convictions for the following offenses or of convictions for an attempt to commit any of the following offenses:

(1) Rape, as defined in K.S.A. 21-3502, prior to its repeal, or K.S.A. 2015 Supp. 21-5503, and amendments thereto;

(2) indecent liberties with a child or aggravated indecent liberties with a child, as defined in K.S.A. 21-3503 or 21-3504, prior to their repeal, or K.S.A. 2015 Supp. 21-5506, and amendments thereto;

(3) criminal sodomy, as defined in K.S.A. 21-3505(a)(2) or (a)(3), prior to its repeal, or K.S.A. 2015 Supp. 21-5504(a)(3) or (a)(4), and amendments thereto;

(4) aggravated criminal sodomy, as defined in K.S.A. 21-3506, prior to its repeal, or K.S.A. 2015 Supp. 21-5504, and amendments thereto;

(5) indecent solicitation of a child or aggravated indecent solicitation of a child, as defined in K.S.A. 21-3510 or 21-3511, prior to their repeal, or K.S.A. 2015 Supp. 21-5508, and amendments thereto;

(6) sexual exploitation of a child, as defined in K.S.A. 21-3516, prior to its repeal, or K.S.A. 2015 Supp. 21-5510, and amendments thereto;

(7) aggravated incest, as defined in K.S.A. 21-3603, prior to its repeal, or K.S.A. 2015 Supp. 21-5604, and amendments thereto;

(8) endangering a child or aggravated endangering a child, as defined in K.S.A. 21-3608 or 21-3608a, prior to their repeal, or K.S.A. 2015 Supp. 21-5601, and amendments thereto;

(9) abuse of a child, as defined in K.S.A. 21-3609, prior to its repeal, or K.S.A. 2015 Supp. 21-5602, and amendments thereto;

(10) capital murder, as defined in K.S.A. 21-3439, prior to its repeal, or K.S.A. 2015 Supp. 21-5401, and amendments thereto;

(11) murder in the first degree, as defined in K.S.A. 21-3401, prior to its repeal, or K.S.A. 2015 Supp. 21-5402, and amendments thereto;

(12) murder in the second degree, as defined in K.S.A. 21-3402, prior to its repeal, or K.S.A. 2015 Supp. 21-5403, and amendments thereto;

(13) voluntary manslaughter, as defined in K.S.A. 21-3403, prior to its repeal, or K.S.A. 2015 Supp. 21-5404, and amendments thereto;

(14) involuntary manslaughter, as defined in K.S.A. 21-3404, prior to its repeal, or K.S.A. 2015 Supp. 21-5405, and amendments thereto;

(15) sexual battery, as defined in K.S.A. 21-3517, prior to its repeal, or K.S.A. 2015 Supp. 21-5505, and amendments thereto, when the victim was less than 18 years of age at the time the crime was committed;

(16) aggravated sexual battery, as defined in K.S.A. 21-3518, prior to its repeal, or K.S.A. 2015 Supp. 21-5505, and amendments thereto;

(17) a violation of K.S.A. 8-2,144, and amendments thereto, including any diversion for such violation; or

(18) any conviction for any offense in effect at any time prior to July 1, 2011, that is comparable to any offense as provided in this subsection.

(f) Notwithstanding any other law to the contrary, for any offender who is required to register as provided in the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, there shall be no expungement of any conviction or any part of the offender's criminal record while the offender is required to register as provided in the Kansas offender registration act.

(g) (1) When a petition for expungement is filed, the court shall set a date for a hearing of such petition and shall cause notice of such hearing to be given to the prosecutor and the arresting law enforcement agency. The petition shall state the:

(A) Defendant's full name;

(B) full name of the defendant at the time of arrest, conviction or diversion, if different than the defendant's current name;

(C) defendant's sex, race and date of birth;

(D) crime for which the defendant was arrested, convicted or diverted;

(E) date of the defendant's arrest, conviction or diversion; and

(F) identity of the convicting court, arresting law enforcement authority or diverting authority.

(2) Except as otherwise provided by law, a petition for expungement shall be accompanied by a docket fee in the amount of $176. On and after July 1, 2013, through July 1, 2015, the supreme court may impose a charge, not to exceed $19 per case, to fund the costs of non-judicial personnel. The charge established in this section shall be the only fee collected or moneys in the nature of a fee collected for the case. Such charge shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee.

(3) All petitions for expungement shall be docketed in the original criminal action. Any person who may have relevant information about the petitioner may testify at the hearing. The court may inquire into the background of the petitioner and shall have access to any reports or records relating to the petitioner that are on file with the secretary of corrections or the prisoner review board.

(h) At the hearing on the petition, the court shall order the petitioner's arrest record, conviction or diversion expunged if the court finds that:

(1) The petitioner has not been convicted of a felony in the past two years and no proceeding involving any such crime is presently pending or being instituted against the petitioner;

(2) the circumstances and behavior of the petitioner warrant the expungement; and

(3) the expungement is consistent with the public welfare.

(i) When the court has ordered an arrest record, conviction or diversion expunged, the order of expungement shall state the information required to be contained in the petition. The clerk of the court shall send a certified copy of the order of expungement to the Kansas bureau of investigation which shall notify the federal bureau of investigation, the secretary of corrections and any other criminal justice agency which may have a record of the arrest, conviction or diversion. After the order of expungement is entered, the petitioner shall be treated as not having been arrested, convicted or diverted of the crime, except that:

(1) Upon conviction for any subsequent crime, the conviction that was expunged may be considered as a prior conviction in determining the sentence to be imposed;

(2) the petitioner shall disclose that the arrest, conviction or diversion occurred if asked about previous arrests, convictions or diversions:

(A) In any application for licensure as a private detective, private detective agency, certification as a firearms trainer pursuant to K.S.A. 2015 Supp. 75-7b21, and amendments thereto, or employment as a detective with a private detective agency, as defined by K.S.A. 75-7b01, and amendments thereto; as security personnel with a private patrol operator, as defined by K.S.A. 75-7b01, and amendments thereto; or with an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services;

(B) in any application for admission, or for an order of reinstatement, to the practice of law in this state;

(C) to aid in determining the petitioner's qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(D) to aid in determining the petitioner's qualifications for executive director of the Kansas racing and gaming commission, for employment with the commission or for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission, or to aid in determining qualifications for licensure or renewal of licensure by the commission;

(E) to aid in determining the petitioner's qualifications for the following under the Kansas expanded lottery act: (i) Lottery gaming facility manager or prospective manager, racetrack gaming facility manager or prospective manager, licensee or certificate holder; or (ii) an officer, director, employee, owner, agent or contractor thereof;

(F) upon application for a commercial driver's license under K.S.A. 8-2,125 through 8-2,142, and amendments thereto;

(G) to aid in determining the petitioner's qualifications to be an employee of the state gaming agency;

(H) to aid in determining the petitioner's qualifications to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-state gaming compact;

(I) in any application for registration as a broker-dealer, agent, investment adviser or investment adviser representative all as defined in K.S.A. 17-12a102, and amendments thereto;

(J) in any application for employment as a law enforcement officer as defined in K.S.A. 22-2202 or 74-5602, and amendments thereto; or

(K) for applications received on and after July 1, 2006, to aid in determining the petitioner's qualifications for a license to carry a concealed weapon pursuant to the personal and family protection act, K.S.A. 2015 Supp. 75-7c01 et seq., and amendments thereto;

(3) the court, in the order of expungement, may specify other circumstances under which the conviction is to be disclosed;

(4) the conviction may be disclosed in a subsequent prosecution for an offense which requires as an element of such offense a prior conviction of the type expunged; and

(5) upon commitment to the custody of the secretary of corrections, any previously expunged record in the possession of the secretary of corrections may be reinstated and the expungement disregarded, and the record continued for the purpose of the new commitment.

(j) Whenever a person is convicted of a crime, pleads guilty and pays a fine for a crime, is placed on parole, postrelease supervision or probation, is assigned to a community correctional services program, is granted a suspended sentence or is released on conditional release, the person shall be informed of the ability to expunge the arrest records or conviction. Whenever a person enters into a diversion agreement, the person shall be informed of the ability to expunge the diversion.

(k) (1) Subject to the disclosures required pursuant to subsection (i), in any application for employment, license or other civil right or privilege, or any appearance as a witness, a person whose arrest records, conviction or diversion of a crime has been expunged under this statute may state that such person has never been arrested, convicted or diverted of such crime.

(2) Notwithstanding the provisions of subsection (k)(1), and except as provided in K.S.A. 2015 Supp. 21-6304(a)(3)(A), and amendments thereto, the expungement of a prior felony conviction does not relieve the individual of complying with any state or federal law relating to the use, shipment, transportation, receipt or possession of firearms by persons previously convicted of a felony.

(l) Whenever the record of any arrest, conviction or diversion has been expunged under the provisions of this section or under the provisions of any other existing or former statute, the custodian of the records of arrest, conviction, diversion and incarceration relating to that crime shall not disclose the existence of such records, except when requested by:

(1) The person whose record was expunged;

(2) a private detective agency or a private patrol operator, and the request is accompanied by a statement that the request is being made in conjunction with an application for employment with such agency or operator by the person whose record has been expunged;

(3) a court, upon a showing of a subsequent conviction of the person whose record has been expunged;

(4) the secretary for aging and disability services, or a designee of the secretary, for the purpose of obtaining information relating to employment in an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services of any person whose record has been expunged;

(5) a person entitled to such information pursuant to the terms of the expungement order;

(6) a prosecutor, and such request is accompanied by a statement that the request is being made in conjunction with a prosecution of an offense that requires a prior conviction as one of the elements of such offense;

(7) the supreme court, the clerk or disciplinary administrator thereof, the state board for admission of attorneys or the state board for discipline of attorneys, and the request is accompanied by a statement that the request is being made in conjunction with an application for admission, or for an order of reinstatement, to the practice of law in this state by the person whose record has been expunged;

(8) the Kansas lottery, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(9) the governor or the Kansas racing and gaming commission, or a designee of the commission, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for executive director of the commission, for employment with the commission, for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission or for licensure, renewal of licensure or continued licensure by the commission;

(10) the Kansas racing and gaming commission, or a designee of the commission, and the request is accompanied by a statement that the request is being made to aid in determining qualifications of the following under the Kansas expanded lottery act: (A) Lottery gaming facility managers and prospective managers, racetrack gaming facility managers and prospective managers, licensees and certificate holders; and (B) their officers, directors, employees, owners, agents and contractors;

(11) the Kansas sentencing commission;

(12) the state gaming agency, and the request is accompanied by a statement that the request is being made to aid in determining qualifications: (A) To be an employee of the state gaming agency; or (B) to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-gaming compact;

(13) the Kansas securities commissioner or a designee of the commissioner, and the request is accompanied by a statement that the request is being made in conjunction with an application for registration as a broker-dealer, agent, investment adviser or investment adviser representative by such agency and the application was submitted by the person whose record has been expunged;

(14) the Kansas commission on peace officers' standards and training and the request is accompanied by a statement that the request is being made to aid in determining certification eligibility as a law enforcement officer pursuant to K.S.A. 74-5601 et seq., and amendments thereto;

(15) a law enforcement agency and the request is accompanied by a statement that the request is being made to aid in determining eligibility for employment as a law enforcement officer as defined by K.S.A. 22-2202, and amendments thereto;

(16) the attorney general and the request is accompanied by a statement that the request is being made to aid in determining qualifications for a license to carry a concealed weapon pursuant to the personal and family protection act; or

(17) the Kansas bureau of investigation for the purposes of:

(A) Completing a person's criminal history record information within the central repository, in accordance with K.S.A. 22-4701 et seq., and amendments thereto; or

(B) providing information or documentation to the federal bureau of investigation, in connection with the national instant criminal background check system, to determine a person's qualification to possess a firearm.

(m) The provisions of subsection (l)(17) shall apply to records created prior to, on and after July 1, 2011.

History: L. 2010, ch. 136, § 254; L. 2011, ch. 30, § 67; L. 2011, ch. 105, § 35; L. 2012, ch. 66, § 3; L. 2012, ch. 150, § 32; L. 2013, ch. 120, § 19; L. 2013, ch. 133, § 5; L. 2014, ch. 102, § 6; L. 2015, ch. 71, § 4; July 1.

Section was amended four times in the 2011 session, see also 21-6614a, 21-6614b and 21-6614c.

Section was also amended by L. 2012, ch. 16, § 6, but that version was repealed by L. 2012, ch. 150, § 32.

Section was also amended by L. 2013, ch. 36, § 3, but that version was repealed by L. 2013, ch. 133, § 37.

Section was amended twice in the 2013 session, see also 21-6614d.

Section was amended twice in the 2014 session, see also 21-6614e.

Section was amended twice in the 2015 session, see also 21-6614f.



21-6614f Expungement of certain convictions, arrest records and diversion agreements. [See Revisor's Note]

21-6614f. Expungement of certain convictions, arrest records and diversion agreements. [See Revisor's Note] (a) (1) Except as provided in subsections (b), (c), (d), (e) and (f), any person convicted in this state of a traffic infraction, cigarette or tobacco infraction, misdemeanor or a class D or E felony, or for crimes committed on or after July 1, 1993, nondrug crimes ranked in severity levels 6 through 10, or for crimes committed on or after July 1, 1993, but prior to July 1, 2012, any felony ranked in severity level 4 of the drug grid, or for crimes committed on or after July 1, 2012, any felony ranked in severity level 5 of the drug grid may petition the convicting court for the expungement of such conviction or related arrest records if three or more years have elapsed since the person: (A) Satisfied the sentence imposed; or (B) was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence.

(2) Except as provided in subsections (b), (c), (d), (e) and (f), any person who has fulfilled the terms of a diversion agreement may petition the district court for the expungement of such diversion agreement and related arrest records if three or more years have elapsed since the terms of the diversion agreement were fulfilled.

(b) Any person convicted of prostitution, as defined in K.S.A. 21-3512, prior to its repeal, convicted of a violation of K.S.A. 2015 Supp. 21-6419, and amendments thereto, or who entered into a diversion agreement in lieu of further criminal proceedings for such violation, may petition the convicting court for the expungement of such conviction or diversion agreement and related arrest records if:

(1) One or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence; and

(2) such person can prove they were acting under coercion caused by the act of another. For purposes of this subsection, "coercion" means: Threats of harm or physical restraint against any person; a scheme, plan or pattern intended to cause a person to believe that failure to perform an act would result in bodily harm or physical restraint against any person; or the abuse or threatened abuse of the legal process.

(c) Except as provided in subsections (e) and (f), no person may petition for expungement until five or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence, if such person was convicted of a class A, B or C felony, or for crimes committed on or after July 1, 1993, if convicted of an off-grid felony or any nondrug crime ranked in severity levels 1 through 5, or for crimes committed on or after July 1, 1993, but prior to July 1, 2012, any felony ranked in severity levels 1 through 3 of the drug grid, or for crimes committed on or after July 1, 2012, any felony ranked in severity levels 1 through 4 of the drug grid, or:

(1) Vehicular homicide, as defined in K.S.A. 21-3405, prior to its repeal, or K.S.A. 2015 Supp. 21-5406, and amendments thereto, or as prohibited by any law of another state which is in substantial conformity with that statute;

(2) driving while the privilege to operate a motor vehicle on the public highways of this state has been canceled, suspended or revoked, as prohibited by K.S.A. 8-262, and amendments thereto, or as prohibited by any law of another state which is in substantial conformity with that statute;

(3) perjury resulting from a violation of K.S.A. 8-261a, and amendments thereto, or resulting from the violation of a law of another state which is in substantial conformity with that statute;

(4) violating the provisions of the fifth clause of K.S.A. 8-142, and amendments thereto, relating to fraudulent applications or violating the provisions of a law of another state which is in substantial conformity with that statute;

(5) any crime punishable as a felony wherein a motor vehicle was used in the perpetration of such crime;

(6) failing to stop at the scene of an accident and perform the duties required by K.S.A. 8-1602, 8-1603, prior to its repeal, or 8-1604, and amendments thereto, or required by a law of another state which is in substantial conformity with those statutes;

(7) violating the provisions of K.S.A. 40-3104, and amendments thereto, relating to motor vehicle liability insurance coverage; or

(8) a violation of K.S.A. 21-3405b, prior to its repeal.

(d) No person may petition for expungement until seven or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence, if such person was convicted of a violation of K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, including any diversion for such violation.

(e) There shall be no expungement of convictions for the following offenses or of convictions for an attempt to commit any of the following offenses:

(1) Rape, as defined in K.S.A. 21-3502, prior to its repeal, or K.S.A. 2015 Supp. 21-5503, and amendments thereto;

(2) indecent liberties with a child or aggravated indecent liberties with a child, as defined in K.S.A. 21-3503 or 21-3504, prior to their repeal, or K.S.A. 2015 Supp. 21-5506, and amendments thereto;

(3) criminal sodomy, as defined in K.S.A. 21-3505(a)(2) or (a)(3), prior to its repeal, or K.S.A. 2015 Supp. 21-5504(a)(3) or (a)(4), and amendments thereto;

(4) aggravated criminal sodomy, as defined in K.S.A. 21-3506, prior to its repeal, or K.S.A. 2015 Supp. 21-5504, and amendments thereto;

(5) indecent solicitation of a child or aggravated indecent solicitation of a child, as defined in K.S.A. 21-3510 or 21-3511, prior to their repeal, or K.S.A. 2015 Supp. 21-5508, and amendments thereto;

(6) sexual exploitation of a child, as defined in K.S.A. 21-3516, prior to its repeal, or K.S.A. 2015 Supp. 21-5510, and amendments thereto;

(7) aggravated incest, as defined in K.S.A. 21-3603, prior to its repeal, or K.S.A. 2015 Supp. 21-5604, and amendments thereto;

(8) endangering a child or aggravated endangering a child, as defined in K.S.A. 21-3608 or 21-3608a, prior to their repeal, or K.S.A. 2015 Supp. 21-5601, and amendments thereto;

(9) abuse of a child, as defined in K.S.A. 21-3609, prior to its repeal, or K.S.A. 2015 Supp. 21-5602, and amendments thereto;

(10) capital murder, as defined in K.S.A. 21-3439, prior to its repeal, or K.S.A. 2015 Supp. 21-5401, and amendments thereto;

(11) murder in the first degree, as defined in K.S.A. 21-3401, prior to its repeal, or K.S.A. 2015 Supp. 21-5402, and amendments thereto;

(12) murder in the second degree, as defined in K.S.A. 21-3402, prior to its repeal, or K.S.A. 2015 Supp. 21-5403, and amendments thereto;

(13) voluntary manslaughter, as defined in K.S.A. 21-3403, prior to its repeal, or K.S.A. 2015 Supp. 21-5404, and amendments thereto;

(14) involuntary manslaughter, as defined in K.S.A. 21-3404, prior to its repeal, or K.S.A. 2015 Supp. 21-5405, and amendments thereto;

(15) sexual battery, as defined in K.S.A. 21-3517, prior to its repeal, or K.S.A. 2015 Supp. 21-5505, and amendments thereto, when the victim was less than 18 years of age at the time the crime was committed;

(16) aggravated sexual battery, as defined in K.S.A. 21-3518, prior to its repeal, or K.S.A. 2015 Supp. 21-5505, and amendments thereto;

(17) a violation of K.S.A. 8-2,144, and amendments thereto, including any diversion for such violation; or

(18) any conviction for any offense in effect at any time prior to July 1, 2011, that is comparable to any offense as provided in this subsection.

(f) Notwithstanding any other law to the contrary, for any offender who is required to register as provided in the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, there shall be no expungement of any conviction or any part of the offender's criminal record while the offender is required to register as provided in the Kansas offender registration act.

(g) (1) When a petition for expungement is filed, the court shall set a date for a hearing of such petition and shall cause notice of such hearing to be given to the prosecutor and the arresting law enforcement agency. The petition shall state the:

(A) Defendant's full name;

(B) full name of the defendant at the time of arrest, conviction or diversion, if different than the defendant's current name;

(C) defendant's sex, race and date of birth;

(D) crime for which the defendant was arrested, convicted or diverted;

(E) date of the defendant's arrest, conviction or diversion; and

(F) identity of the convicting court, arresting law enforcement authority or diverting authority.

(2) Except as otherwise provided by law, a petition for expungement shall be accompanied by a docket fee in the amount of $176. On and after July 1, 2015, through June 30, 2017, the supreme court may impose a charge, not to exceed $19 per case, to fund the costs of non-judicial personnel. The charge established in this section shall be the only fee collected or moneys in the nature of a fee collected for the case. Such charge shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee.

(3) All petitions for expungement shall be docketed in the original criminal action. Any person who may have relevant information about the petitioner may testify at the hearing. The court may inquire into the background of the petitioner and shall have access to any reports or records relating to the petitioner that are on file with the secretary of corrections or the prisoner review board.

(h) At the hearing on the petition, the court shall order the petitioner's arrest record, conviction or diversion expunged if the court finds that:

(1) The petitioner has not been convicted of a felony in the past two years and no proceeding involving any such crime is presently pending or being instituted against the petitioner;

(2) the circumstances and behavior of the petitioner warrant the expungement; and

(3) the expungement is consistent with the public welfare.

(i) When the court has ordered an arrest record, conviction or diversion expunged, the order of expungement shall state the information required to be contained in the petition. The clerk of the court shall send a certified copy of the order of expungement to the Kansas bureau of investigation which shall notify the federal bureau of investigation, the secretary of corrections and any other criminal justice agency which may have a record of the arrest, conviction or diversion. After the order of expungement is entered, the petitioner shall be treated as not having been arrested, convicted or diverted of the crime, except that:

(1) Upon conviction for any subsequent crime, the conviction that was expunged may be considered as a prior conviction in determining the sentence to be imposed;

(2) the petitioner shall disclose that the arrest, conviction or diversion occurred if asked about previous arrests, convictions or diversions:

(A) In any application for licensure as a private detective, private detective agency, certification as a firearms trainer pursuant to K.S.A. 2015 Supp. 75-7b21, and amendments thereto, or employment as a detective with a private detective agency, as defined by K.S.A. 75-7b01, and amendments thereto; as security personnel with a private patrol operator, as defined by K.S.A. 75-7b01, and amendments thereto; or with an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services;

(B) in any application for admission, or for an order of reinstatement, to the practice of law in this state;

(C) to aid in determining the petitioner's qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(D) to aid in determining the petitioner's qualifications for executive director of the Kansas racing and gaming commission, for employment with the commission or for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission, or to aid in determining qualifications for licensure or renewal of licensure by the commission;

(E) to aid in determining the petitioner's qualifications for the following under the Kansas expanded lottery act: (i) Lottery gaming facility manager or prospective manager, racetrack gaming facility manager or prospective manager, licensee or certificate holder; or (ii) an officer, director, employee, owner, agent or contractor thereof;

(F) upon application for a commercial driver's license under K.S.A. 8-2,125 through 8-2,142, and amendments thereto;

(G) to aid in determining the petitioner's qualifications to be an employee of the state gaming agency;

(H) to aid in determining the petitioner's qualifications to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-state gaming compact;

(I) in any application for registration as a broker-dealer, agent, investment adviser or investment adviser representative all as defined in K.S.A. 17-12a102, and amendments thereto;

(J) in any application for employment as a law enforcement officer as defined in K.S.A. 22-2202 or 74-5602, and amendments thereto; or

(K) for applications received on and after July 1, 2006, to aid in determining the petitioner's qualifications for a license to carry a concealed weapon pursuant to the personal and family protection act, K.S.A. 2015 Supp. 75-7c01 et seq., and amendments thereto;

(3) the court, in the order of expungement, may specify other circumstances under which the conviction is to be disclosed;

(4) the conviction may be disclosed in a subsequent prosecution for an offense which requires as an element of such offense a prior conviction of the type expunged; and

(5) upon commitment to the custody of the secretary of corrections, any previously expunged record in the possession of the secretary of corrections may be reinstated and the expungement disregarded, and the record continued for the purpose of the new commitment.

(j) Whenever a person is convicted of a crime, pleads guilty and pays a fine for a crime, is placed on parole, postrelease supervision or probation, is assigned to a community correctional services program, is granted a suspended sentence or is released on conditional release, the person shall be informed of the ability to expunge the arrest records or conviction. Whenever a person enters into a diversion agreement, the person shall be informed of the ability to expunge the diversion.

(k) (1) Subject to the disclosures required pursuant to subsection (i), in any application for employment, license or other civil right or privilege, or any appearance as a witness, a person whose arrest records, conviction or diversion of a crime has been expunged under this statute may state that such person has never been arrested, convicted or diverted of such crime.

(2) Notwithstanding the provisions of subsection (k)(1), and except as provided in K.S.A. 2015 Supp. 21-6304(a)(3)(A), and amendments thereto, the expungement of a prior felony conviction does not relieve the individual of complying with any state or federal law relating to the use, shipment, transportation, receipt or possession of firearms by persons previously convicted of a felony.

(l) Whenever the record of any arrest, conviction or diversion has been expunged under the provisions of this section or under the provisions of any other existing or former statute, the custodian of the records of arrest, conviction, diversion and incarceration relating to that crime shall not disclose the existence of such records, except when requested by:

(1) The person whose record was expunged;

(2) a private detective agency or a private patrol operator, and the request is accompanied by a statement that the request is being made in conjunction with an application for employment with such agency or operator by the person whose record has been expunged;

(3) a court, upon a showing of a subsequent conviction of the person whose record has been expunged;

(4) the secretary for aging and disability services, or a designee of the secretary, for the purpose of obtaining information relating to employment in an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services of any person whose record has been expunged;

(5) a person entitled to such information pursuant to the terms of the expungement order;

(6) a prosecutor, and such request is accompanied by a statement that the request is being made in conjunction with a prosecution of an offense that requires a prior conviction as one of the elements of such offense;

(7) the supreme court, the clerk or disciplinary administrator thereof, the state board for admission of attorneys or the state board for discipline of attorneys, and the request is accompanied by a statement that the request is being made in conjunction with an application for admission, or for an order of reinstatement, to the practice of law in this state by the person whose record has been expunged;

(8) the Kansas lottery, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(9) the governor or the Kansas racing and gaming commission, or a designee of the commission, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for executive director of the commission, for employment with the commission, for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission or for licensure, renewal of licensure or continued licensure by the commission;

(10) the Kansas racing and gaming commission, or a designee of the commission, and the request is accompanied by a statement that the request is being made to aid in determining qualifications of the following under the Kansas expanded lottery act: (A) Lottery gaming facility managers and prospective managers, racetrack gaming facility managers and prospective managers, licensees and certificate holders; and (B) their officers, directors, employees, owners, agents and contractors;

(11) the Kansas sentencing commission;

(12) the state gaming agency, and the request is accompanied by a statement that the request is being made to aid in determining qualifications: (A) To be an employee of the state gaming agency; or (B) to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-gaming compact;

(13) the Kansas securities commissioner or a designee of the commissioner, and the request is accompanied by a statement that the request is being made in conjunction with an application for registration as a broker-dealer, agent, investment adviser or investment adviser representative by such agency and the application was submitted by the person whose record has been expunged;

(14) the Kansas commission on peace officers' standards and training and the request is accompanied by a statement that the request is being made to aid in determining certification eligibility as a law enforcement officer pursuant to K.S.A. 74-5601 et seq., and amendments thereto;

(15) a law enforcement agency and the request is accompanied by a statement that the request is being made to aid in determining eligibility for employment as a law enforcement officer as defined by K.S.A. 22-2202, and amendments thereto;

(16) the attorney general and the request is accompanied by a statement that the request is being made to aid in determining qualifications for a license to carry a concealed weapon pursuant to the personal and family protection act; or

(17) the Kansas bureau of investigation for the purposes of:

(A) Completing a person's criminal history record information within the central repository, in accordance with K.S.A. 22-4701 et seq., and amendments thereto; or

(B) providing information or documentation to the federal bureau of investigation, in connection with the national instant criminal background check system, to determine a person's qualification to possess a firearm.

(m) The provisions of subsection (l)(17) shall apply to records created prior to, on and after July 1, 2011.

History: L. 2010, ch. 136, § 254; L. 2011, ch. 30, § 67; L. 2011, ch. 105, § 35; L. 2012, ch. 66, § 3; L. 2012, ch. 150, § 32; L. 2013, ch. 120, § 19; L. 2013, ch. 133, § 5; L. 2014, ch. 102, § 6; L. 2015, ch. 81, § 9; July 1.

Section was amended twice in the 2015 session, see also 21-6614.



21-6615 Deduction of time spent in confinement, residential facility, conservation camp or community correctional residential services program.

21-6615. Deduction of time spent in confinement, residential facility, conservation camp or community correctional residential services program. (a) In any criminal action in which the defendant is convicted, the judge, if the judge sentences the defendant to confinement, shall direct that for the purpose of computing defendant's sentence and parole eligibility and conditional release dates thereunder, that such sentence is to be computed from a date, to be specifically designated by the court in the sentencing order of the journal entry of judgment. Such date shall be established to reflect and shall be computed as an allowance for the time which the defendant has spent incarcerated pending the disposition of the defendant's case. In recording the commencing date of such sentence the date as specifically set forth by the court shall be used as the date of sentence and all good time allowances as are authorized by the secretary of corrections are to be allowed on such sentence from such date as though the defendant were actually incarcerated in any of the institutions of the state correctional system.

(b) In any criminal action in which probation, assignment to a conservation camp or assignment to community corrections is revoked and the defendant is sentenced to confinement, for the purpose of computing the defendant's sentence and parole eligibility and conditional release date, the defendant's sentence is to be computed from a date, hereafter to be specifically designated in the sentencing order of the journal entry of judgment. Such date shall be established to reflect and shall be computed as an allowance for the time which the defendant has spent in a residential facility while on probation, assignment to a conservation camp or assignment to community correctional residential services program. The commencing date of such sentence shall be used as the date of sentence and all good time allowances as are authorized by law are to be allowed on such sentence from such date as though the defendant were actually incarcerated in a correctional institution.

(c) Such credit is not to be considered to reduce the minimum or maximum terms of confinement authorized by law for the offense of which the defendant has been convicted.

History: L. 2010, ch. 136, § 255; July 1, 2011.



21-6616 Parole from sentence imposed by district magistrate judge.

21-6616. Parole from sentence imposed by district magistrate judge. Any person confined in jail under judgment of conviction before a district magistrate judge may be paroled, such person's parole terminated and absolute discharge granted by a district judge having jurisdiction of appeals from such district magistrate judge in criminal cases, in the same manner and subject to the same restrictions as if such person had been convicted in and placed on probation by such district judge.

History: L. 2010, ch. 136, § 256; July 1, 2011.



21-6617 Persons convicted of capital murder; proceeding to determine if person shall be sentenced to death; notice; trial judge; jury; imprisonment for life without the possibility of parole.

21-6617. Persons convicted of capital murder; proceeding to determine if person shall be sentenced to death; notice; trial judge; jury; imprisonment for life without the possibility of parole. (a) If a defendant is charged with capital murder, the county or district attorney shall file written notice if such attorney intends, upon conviction of the defendant, to request a separate sentencing proceeding to determine whether the defendant should be sentenced to death. In cases where the county or district attorney or a court determines that a conflict exists, such notice may be filed by the attorney general. Such notice shall be filed with the court and served on the defendant or the defendant's attorney not later than seven days after the time of arraignment. If such notice is not filed and served as required by this subsection, the prosecuting attorney may not request such a sentencing proceeding and the defendant, if convicted of capital murder, shall be sentenced to life without the possibility of parole, and no sentence of death shall be imposed hereunder.

(b) Except as provided in K.S.A. 2015 Supp. 21-6618 and 21-6622, and amendments thereto, upon conviction of a defendant of capital murder, the court, upon motion of the prosecuting attorney, shall conduct a separate sentencing proceeding to determine whether the defendant shall be sentenced to death. The proceeding shall be conducted by the trial judge before the trial jury as soon as practicable. If any person who served on the trial jury is unable to serve on the jury for the sentencing proceeding, the court shall substitute an alternate juror who has been impaneled for the trial jury. If there are insufficient alternate jurors to replace trial jurors who are unable to serve at the sentencing proceeding, the trial judge may summon a special jury of 12 persons which shall determine the question of whether a sentence of death shall be imposed. Jury selection procedures, qualifications of jurors and grounds for exemption or challenge of prospective jurors in criminal trials shall be applicable to the selection of such special jury. The jury at the sentencing proceeding may be waived in the manner provided by K.S.A. 22-3403, and amendments thereto, for waiver of a trial jury. If the jury at the sentencing proceeding has been waived or the trial jury has been waived, the sentencing proceeding shall be conducted by the court.

(c) In the sentencing proceeding, evidence may be presented concerning any matter that the court deems relevant to the question of sentence and shall include matters relating to any of the aggravating circumstances enumerated in K.S.A. 2015 Supp. 21-6624, and amendments thereto, and any mitigating circumstances. Any such evidence which the court deems to have probative value may be received regardless of its admissibility under the rules of evidence, provided that the defendant is accorded a fair opportunity to rebut any hearsay statements. Only such evidence of aggravating circumstances as the state has made known to the defendant prior to the sentencing proceeding shall be admissible, and no evidence secured in violation of the constitution of the United States or of the state of Kansas shall be admissible. No testimony by the defendant at the sentencing proceeding shall be admissible against the defendant at any subsequent criminal proceeding. At the conclusion of the evidentiary presentation, the court shall allow the parties a reasonable period of time in which to present oral argument.

(d) At the conclusion of the evidentiary portion of the sentencing proceeding, the court shall provide oral and written instructions to the jury to guide its deliberations.

(e) If, by unanimous vote, the jury finds beyond a reasonable doubt that one or more of the aggravating circumstances enumerated in K.S.A. 2015 Supp. 21-6624, and amendments thereto, exist and, further, that the existence of such aggravating circumstances is not outweighed by any mitigating circumstances which are found to exist, the defendant shall be sentenced to death; otherwise, the defendant shall be sentenced to life without the possibility of parole. The jury, if its verdict is a unanimous recommendation of a sentence of death, shall designate in writing, signed by the foreman of the jury, the statutory aggravating circumstances which it found beyond a reasonable doubt. If, after a reasonable time for deliberation, the jury is unable to reach a verdict, the judge shall dismiss the jury and impose a sentence of life without the possibility of parole and shall commit the defendant to the custody of the secretary of corrections. In nonjury cases, the court shall follow the requirements of this subsection in determining the sentence to be imposed.

(f) Notwithstanding the verdict of the jury, the trial court shall review any jury verdict imposing a sentence of death hereunder to ascertain whether the imposition of such sentence is supported by the evidence. If the court determines that the imposition of such a sentence is not supported by the evidence, the court shall modify the sentence and sentence the defendant to life without the possibility of parole, and no sentence of death shall be imposed hereunder. Whenever the court enters a judgment modifying the sentencing verdict of the jury, the court shall set forth its reasons for so doing in a written memorandum which shall become part of the record.

(g) A defendant who is sentenced to imprisonment for life without the possibility of parole shall spend the remainder of the defendant's natural life incarcerated and in the custody of the secretary of corrections. A defendant who is sentenced to imprisonment for life without the possibility of parole shall not be eligible for commutation of sentence, parole, probation, assignment to a community correctional services program, conditional release, postrelease supervision, functional incapacitation release pursuant to K.S.A. 22-3728, and amendments thereto, or suspension, modification or reduction of sentence. Upon sentencing a defendant to imprisonment for life without the possibility of parole, the court shall commit the defendant to the custody of the secretary of corrections and the court shall state in the sentencing order of the judgment form or journal entry, whichever is delivered with the defendant to the correctional institution, that the defendant has been sentenced to imprisonment for life without the possibility of parole.

History: L. 2010, ch. 136, § 257; L. 2011, ch. 30, § 68; L. 2013, ch. 89, § 1; L. 2014, ch. 114, § 3; July 1.



21-6618 Same; sentencing.

21-6618. Same; sentencing. Upon conviction of a defendant of capital murder and a finding that the defendant was less than 18 years of age at the time of the commission thereof, the court shall sentence the defendant as otherwise provided by law, and no sentence of death or life without the possibility of parole shall be imposed hereunder.

History: L. 2010, ch. 136, § 258; July 1, 2011.



21-6619 Same; automatic review by and appeal to supreme court.

21-6619. Same; automatic review by and appeal to supreme court. (a) A judgment of conviction resulting in a sentence of death shall be subject to automatic review by and appeal to the supreme court of Kansas in the manner provided by the applicable statutes and rules of the supreme court governing appellate procedure. The review and appeal shall be expedited in every manner consistent with the proper presentation thereof and given priority pursuant to the statutes and rules of the supreme court governing appellate procedure.

(b) The supreme court of Kansas shall consider the question of sentence as well as any errors asserted in the review and appeal and shall be authorized to notice unassigned errors appearing of record if the ends of justice would be served thereby.

(c) With regard to the sentence, the court shall determine:

(1) Whether the sentence of death was imposed under the influence of passion, prejudice or any other arbitrary factor; and

(2) whether the evidence supports the findings that an aggravating circumstance or circumstances existed and that any mitigating circumstances were insufficient to outweigh the aggravating circumstances.

(d) The court shall be authorized to enter such orders as are necessary to effect a proper and complete disposition of the review and appeal.

History: L. 2010, ch. 136, § 259; L. 2011, ch. 30, § 69; July 1.



21-6620 Sentencing of certain persons to mandatory minimum term of imprisonment of 25, 40 or 50 years or life without the possibility of parole; determination; evidence presented.

21-6620. Sentencing of certain persons to mandatory minimum term of imprisonment of 25, 40 or 50 years or life without the possibility of parole; determination; evidence presented. (a) (1) Except as provided in subsection (a)(2) and K.S.A. 2015 Supp. 21-6618 and 21-6622, and amendments thereto, if a defendant is convicted of the crime of capital murder and a sentence of death is not imposed pursuant to subsection (e) of K.S.A. 2015 Supp. 21-6617, and amendments thereto, or requested pursuant to subsection (a) or (b) of K.S.A. 2015 Supp. 21-6617, and amendments thereto, the defendant shall be sentenced to life without the possibility of parole.

(2) (A) Except as provided in subsection (a)(2)(B), a defendant convicted of attempt to commit the crime of capital murder shall be sentenced to imprisonment for life and shall not be eligible for probation or suspension, modification or reduction of sentence. In addition, the defendant shall not be eligible for parole prior to serving 25 years' imprisonment, and such 25 years' imprisonment shall not be reduced by the application of good time credits. No other sentence shall be permitted.

(B) The provisions of subsection (a)(2)(A) requiring the court to impose a mandatory minimum term of imprisonment of 25 years shall not apply if the court finds the defendant, because of the defendant's criminal history classification, is subject to presumptive imprisonment pursuant to the sentencing guidelines grid for nondrug crimes and the sentencing range exceeds 300 months. In such case, the defendant is required to serve a mandatory minimum term equal to the sentence established pursuant to the sentencing range.

(b) The provisions of this subsection shall apply only to the crime of murder in the first degree as described in subsection (a)(2) of K.S.A. 2015 Supp. 21-5402, and amendments thereto, committed on or after July 1, 2014.

(1) Except as provided in subsection (b)(2), a defendant convicted of murder in the first degree as described in subsection (a)(2) of K.S.A. 2015 Supp. 21-5402, and amendments thereto, shall be sentenced to imprisonment for life and shall not be eligible for probation or suspension, modification or reduction of sentence. In addition, the defendant shall not be eligible for parole prior to serving 25 years' imprisonment, and such 25 years' imprisonment shall not be reduced by the application of good time credits. No other sentence shall be permitted.

(2) The provisions of subsection (b)(1) requiring the court to impose a mandatory minimum term of imprisonment of 25 years shall not apply if the court finds the defendant, because of the defendant's criminal history classification, is subject to presumptive imprisonment pursuant to the sentencing guidelines grid for nondrug crimes and the sentencing range exceeds 300 months. In such case, the defendant is required to serve a mandatory minimum term equal to the sentence established pursuant to the sentencing range.

(c) The provisions of this subsection shall apply only to the crime of murder in the first degree based upon the finding of premeditated murder committed on or after July 1, 2014.

(1) (A) Except as provided in subsection (c)(1)(B), a defendant convicted of murder in the first degree based upon the finding of premeditated murder shall be sentenced pursuant to K.S.A. 2015 Supp. 21-6623, and amendments thereto, unless the sentencing judge finds substantial and compelling reasons, following a review of mitigating circumstances, to impose the sentence specified in subsection (c)(2).

(B) The provisions of subsection (c)(1)(A) requiring the court to impose the mandatory minimum term of imprisonment required by K.S.A. 2015 Supp. 21-6623, and amendments thereto, shall not apply if the court finds the defendant, because of the defendant's criminal history classification, is subject to presumptive imprisonment pursuant to the sentencing guidelines grid for nondrug crimes and the sentencing range exceeds 600 months. In such case, the defendant is required to serve a mandatory minimum term equal to the sentence established pursuant to the sentencing range.

(2) (A) If the sentencing judge does not impose the mandatory minimum term of imprisonment required by K.S.A. 2015 Supp. 21-6623, and amendments thereto, the judge shall state on the record at the time of sentencing the substantial and compelling reasons therefor, and, except as provided in subsection (c)(2)(B), the defendant shall be sentenced to imprisonment for life and shall not be eligible for probation or suspension, modification or reduction of sentence. In addition, the defendant shall not be eligible for parole prior to serving 25 years' imprisonment, and such 25 years' imprisonment shall not be reduced by the application of good time credits. No other sentence shall be permitted.

(B) The provisions of subsection (c)(2)(A) requiring the court to impose a mandatory minimum term of imprisonment of 25 years shall not apply if the court finds the defendant, because of the defendant's criminal history classification, is subject to presumptive imprisonment pursuant to the sentencing guidelines grid for nondrug crimes and the sentencing range exceeds 300 months. In such case, the defendant is required to serve a mandatory minimum term equal to the sentence established pursuant to the sentencing range.

(d) The provisions of this subsection shall apply only to the crime of murder in the first degree based upon the finding of premeditated murder committed on or after September 6, 2013.

(1) If a defendant is convicted of murder in the first degree based upon the finding of premeditated murder, upon reasonable notice by the prosecuting attorney, the court shall determine, in accordance with this subsection, whether the defendant shall be required to serve a mandatory minimum term of imprisonment of 50 years or sentenced as otherwise provided by law.

(2) The court shall conduct a separate proceeding following the determination of the defendant's guilt for the jury to determine whether one or more aggravating circumstances exist. Such proceeding shall be conducted by the court before a jury as soon as practicable. If any person who served on the trial jury is unable to serve on the jury for the proceeding, the court shall substitute an alternate juror who has been impaneled for the trial jury. If there are insufficient alternate jurors to replace trial jurors who are unable to serve at the proceeding, the court may conduct such proceeding before a jury which may have 12 or less jurors, but at no time less than six jurors. If the jury has been discharged prior to the proceeding, a new jury shall be impaneled. Any decision of the jury regarding the existence of an aggravating circumstance shall be beyond a reasonable doubt. Jury selection procedures, qualifications of jurors and grounds for exemption or challenge of prospective jurors in criminal trials shall be applicable to the selection of such jury. The jury at the proceeding may be waived in the manner provided by K.S.A. 22-3403, and amendments thereto, for waiver of a trial jury. If the jury at the proceeding has been waived, such proceeding shall be conducted by the court.

(3) In the proceeding, evidence may be presented concerning any matter relating to any of the aggravating circumstances enumerated in K.S.A. 2015 Supp. 21-6624, and amendments thereto. Only such evidence of aggravating circumstances as the prosecuting attorney has made known to the defendant prior to the proceeding shall be admissible and no evidence secured in violation of the constitution of the United States or of the state of Kansas shall be admissible. No testimony by the defendant at the time of the proceeding shall be admissible against the defendant at any subsequent criminal proceeding. At the conclusion of the evidentiary presentation, the court shall allow the parties a reasonable period of time in which to present oral argument.

(4) At the conclusion of the evidentiary portion of the proceeding, the court shall provide oral and written instructions to the jury to guide its deliberations. If the prosecuting attorney relies on subsection (a) of K.S.A. 2015 Supp. 21-6624, and amendments thereto, as an aggravating circumstance, and the court finds that one or more of the defendant's prior convictions satisfy such subsection, the jury shall be instructed that a certified journal entry of a prior conviction is presumed to prove the existence of such prior conviction or convictions beyond a reasonable doubt.

(5) If, by unanimous vote, the jury finds beyond a reasonable doubt that one or more of the aggravating circumstances enumerated in K.S.A. 2015 Supp. 21-6624, and amendments thereto, exist, the jury shall designate, in writing, signed by the foreman of the jury, the statutory aggravating circumstances which it found. If, after a reasonable time for deliberation, the jury is unable to reach a unanimous sentencing decision, the court shall dismiss the jury and the defendant shall be sentenced as provided by law. In nonjury cases, the court shall designate, in writing, the specific circumstance or circumstances which the court found beyond a reasonable doubt.

(6) If one or more of the aggravating circumstances enumerated in K.S.A. 2015 Supp. 21-6624, and amendments thereto, are found to exist beyond a reasonable doubt pursuant to this subsection, the defendant shall be sentenced pursuant to K.S.A. 2015 Supp. 21-6623, and amendments thereto, unless the sentencing judge finds substantial and compelling reasons, following a review of mitigating circumstances, to impose the sentence specified in this paragraph. If the sentencing judge does not impose the mandatory minimum term of imprisonment required by K.S.A. 2015 Supp. 21-6623, and amendments thereto, the judge shall state on the record at the time of sentencing the substantial and compelling reasons therefor, and the defendant shall be sentenced to imprisonment for life and shall not be eligible for probation or suspension, modification or reduction of sentence. In addition, the defendant shall not be eligible for parole prior to serving 25 years' imprisonment, and such 25 years' imprisonment shall not be reduced by the application of good time credits. No other sentence shall be permitted.

(e) The provisions of this subsection shall apply only to the crime of murder in the first degree based upon the finding of premeditated murder committed prior to September 6, 2013.

(1) If a defendant is convicted of murder in the first degree based upon the finding of premeditated murder, upon reasonable notice by the prosecuting attorney, the court shall conduct a separate sentencing proceeding in accordance with this subsection to determine whether the defendant shall be required to serve a mandatory minimum term of imprisonment of 40 years or for crimes committed on and after July 1, 1999, a mandatory minimum term of imprisonment of 50 years or sentenced as otherwise provided by law.

(2) The sentencing proceeding shall be conducted by the court before a jury as soon as practicable. If the trial jury has been discharged prior to sentencing, a new jury shall be impaneled. Any decision to impose a mandatory minimum term of imprisonment of 40 or 50 years shall be by a unanimous jury. Jury selection procedures, qualifications of jurors and grounds for exemption or challenge of prospective jurors in criminal trials shall be applicable to the selection of such jury. The jury at the sentencing proceeding may be waived in the manner provided by K.S.A. 22-3403, and amendments thereto, for waiver of a trial jury. If the jury at the sentencing proceeding has been waived, such proceeding shall be conducted by the court.

(3) In the sentencing proceeding, evidence may be presented concerning any matter that the court deems relevant to the question of sentence and shall include matters relating to any of the aggravating circumstances enumerated in K.S.A. 2015 Supp. 21-6624, and amendments thereto, or for crimes committed prior to July 1, 2011, K.S.A. 21-4636, prior to its repeal, and any mitigating circumstances. Any such evidence which the court deems to have probative value may be received regardless of its admissibility under the rules of evidence, provided that the defendant is accorded a fair opportunity to rebut any hearsay statements. Only such evidence of aggravating circumstances as the prosecuting attorney has made known to the defendant prior to the sentencing proceeding shall be admissible and no evidence secured in violation of the constitution of the United States or of the state of Kansas shall be admissible. Only such evidence of mitigating circumstances subject to discovery pursuant to K.S.A. 22-3212, and amendments thereto, that the defendant has made known to the prosecuting attorney prior to the sentencing proceeding shall be admissible. No testimony by the defendant at the time of sentencing shall be admissible against the defendant at any subsequent criminal proceeding. At the conclusion of the evidentiary presentation, the court shall allow the parties a reasonable period of time in which to present oral argument.

(4) At the conclusion of the evidentiary portion of the sentencing proceeding, the court shall provide oral and written instructions to the jury to guide its deliberations. If the prosecuting attorney relies on subsection (a) of K.S.A. 2015 Supp. 21-6624, and amendments thereto, or for crimes committed prior to July 1, 2011, subsection (a) of K.S.A. 21-4636, prior to its repeal, as an aggravating circumstance, and the court finds that one or more of the defendant's prior convictions satisfy such subsection, the jury shall be instructed that a certified journal entry of a prior conviction is presumed to prove the existence of such prior conviction or convictions beyond a reasonable doubt.

(5) If, by unanimous vote, the jury finds beyond a reasonable doubt that one or more of the aggravating circumstances enumerated in K.S.A. 2015 Supp. 21-6624, and amendments thereto, or for crimes committed prior to July 1, 2011, K.S.A. 21-4636, prior to its repeal, exist and, further, that the existence of such aggravating circumstances is not outweighed by any mitigating circumstances which are found to exist, the defendant shall be sentenced pursuant to K.S.A. 2015 Supp. 21-6623, and amendments thereto; otherwise, the defendant shall be sentenced as provided by law. The sentencing jury shall designate, in writing, signed by the foreman of the jury, the statutory aggravating circumstances which it found. The trier of fact may make the findings required by this subsection for the purpose of determining whether to sentence a defendant pursuant to K.S.A. 2015 Supp. 21-6623, and amendments thereto, notwithstanding contrary findings made by the jury or court pursuant to subsection (e) of K.S.A. 2015 Supp. 21-6617, and amendments thereto, for the purpose of determining whether to sentence such defendant to death. If, after a reasonable time for deliberation, the jury is unable to reach a unanimous sentencing decision, the court shall dismiss the jury and the defendant shall be sentenced as provided by law. In nonjury cases, the court shall designate in writing the specific circumstance or circumstances which the court found beyond a reasonable doubt.

(f) The amendments to subsection (e) by chapter 1 of the 2013 Session Laws of Kansas (Special Session):

(1) Establish a procedural rule for sentencing proceedings, and as such shall be construed and applied retroactively to all crimes committed prior to the effective date of this act, except as provided further in this subsection; (2) shall not apply to cases in which the defendant's conviction and sentence were final prior to June 17, 2013, unless the conviction or sentence has been vacated in a collateral proceeding, including, but not limited to, K.S.A. 22-3504 or 60-1507, and amendments thereto; and (3) shall apply only in sentencing proceedings otherwise authorized by law.

(g) Notwithstanding the provisions of subsection (h), for all cases on appeal on or after September 6, 2013, if a sentence imposed under this section, prior to amendment by chapter 1 of the 2013 Session Laws of Kansas (Special Session), or under K.S.A. 21-4635, prior to its repeal, is vacated for any reason other than sufficiency of the evidence as to all aggravating circumstances, resentencing shall be required under this section, as amended by chapter 1 of the 2013 Session Laws of Kansas (Special Session), unless the prosecuting attorney chooses not to pursue such a sentence.

(h) In the event any sentence imposed under this section is held to be unconstitutional, the court having jurisdiction over a person previously sentenced shall cause such person to be brought before the court and shall sentence such person to the maximum term of imprisonment otherwise provided by law.

(i) If any provision or provisions of this section or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or provisions or application, and to this end the provisions of this section are severable.

History: L. 2010, ch. 136, § 260; L. 2011, ch. 30, § 70; L. 2013, ch. 1, § 1 (Special Session); L. 2014, ch. 114, § 4; July 1.



21-6621 Sentencing of certain persons to mandatory term of imprisonment of 40 years; juveniles prosecuted as adults.

21-6621. Sentencing of certain persons to mandatory term of imprisonment of 40 years; juveniles prosecuted as adults. If the court authorizes prosecution as an adult of a juvenile pursuant to K.S.A. 2015 Supp. 38-2347, and amendments thereto, the county or district attorney may proceed pursuant to K.S.A. 2015 Supp. 21-6620, 21-6622, 21-6623, 21-6624 and 21-6625, and amendments thereto.

History: L. 2010, ch. 136, § 261; July 1, 2011.



21-6622 Sentencing for capital murder and mandatory terms of imprisonment; determination if defendant is a person with intellectual disability.

21-6622. Sentencing for capital murder and mandatory terms of imprisonment; determination if defendant is a person with intellectual disability. (a) If, under K.S.A. 2015 Supp. 21-6617, and amendments thereto, the county or district attorney has filed a notice of intent to request a separate sentencing proceeding to determine whether the defendant should be sentenced to death and the defendant is convicted of the crime of capital murder, the defendant's counsel or the warden of the correctional institution or sheriff having custody of the defendant may request a determination by the court of whether the defendant is a person with intellectual disability. If the court determines that there is not sufficient reason to believe that the defendant is a person with intellectual disability, the court shall so find and the defendant shall be sentenced in accordance with K.S.A. 2015 Supp. 21-6617, 21-6619, 21-6624, 21-6625, 21-6628 and 21-6629, and amendments thereto. If the court determines that there is sufficient reason to believe that the defendant is a person with intellectual disability, the court shall conduct a hearing to determine whether the defendant is a person with intellectual disability.

(b) If a defendant is convicted of the crime of capital murder and a sentence of death is not imposed, or if a defendant is convicted of the crime of murder in the first degree based upon the finding of premeditated murder, the defendant's counsel or the warden of the correctional institution or sheriff having custody of the defendant may request a determination by the court of whether the defendant is a person with intellectual disability. If the court determines that there is not sufficient reason to believe that the defendant is a person with intellectual disability, the court shall so find and the defendant shall be sentenced in accordance with K.S.A. 2015 Supp. 21-6620, 21-6623, 21-6624 and 21-6625, and amendments thereto. If the court determines that there is sufficient reason to believe that the defendant is a person with intellectual disability, the court shall conduct a hearing to determine whether the defendant is a person with intellectual disability.

(c) At the hearing, the court shall determine whether the defendant is a person with intellectual disability. The court shall order a psychiatric or psychological examination of the defendant. For that purpose, the court shall appoint two licensed physicians or licensed psychologists, or one of each, qualified by training and practice to make such examination, to examine the defendant and report their findings in writing to the judge within 14 days after the order of examination is issued. The defendant shall have the right to present evidence and cross-examine any witnesses at the hearing. No statement made by the defendant in the course of any examination provided for by this section, whether or not the defendant consents to the examination, shall be admitted in evidence against the defendant in any criminal proceeding.

(d) If, at the conclusion of a hearing pursuant to subsection (a), the court determines that the defendant is not a person with intellectual disability, the defendant shall be sentenced in accordance with K.S.A. 2015 Supp. 21-6617, 21-6619, 21-6624, 21-6625, 21-6628 and 21-6629, and amendments thereto.

(e) If, at the conclusion of a hearing pursuant to subsection (b), the court determines that the defendant is not a person with intellectual disability, the defendant shall be sentenced in accordance with K.S.A. 2015 Supp. 21-6620, 21-6623, 21-6624 and 21-6625, and amendments thereto.

(f) If, at the conclusion of a hearing pursuant to this section, the court determines that the defendant is a person with intellectual disability, the court shall sentence the defendant as otherwise provided by law, and no sentence of death, life without the possibility of parole, or mandatory term of imprisonment shall be imposed hereunder.

(g) Unless otherwise ordered by the court for good cause shown, the provisions of subsection (b) shall not apply if it has been determined, pursuant to a hearing granted under the provisions of subsection (a), that the defendant is not a person with intellectual disability.

(h) As used in this section, "intellectual disability" means having significantly subaverage general intellectual functioning, as defined by K.S.A. 76-12b01, and amendments thereto, to an extent which substantially impairs one's capacity to appreciate the criminality of one's conduct or to conform one's conduct to the requirements of law.

History: L. 2010, ch. 136, § 262; L. 2011, ch. 30, § 71; L. 2012, ch. 91, § 16; July 1.



21-6623 Imposition of sentence of mandatory imprisonment of 40 or 50 years.

21-6623. Imposition of sentence of mandatory imprisonment of 40 or 50 years. When it is provided by law that a person shall be sentenced pursuant to this section, such person shall be sentenced to imprisonment for life and shall not be eligible for probation or suspension, modification or reduction of sentence. Except as otherwise provided, in addition, a person sentenced pursuant to this section shall not be eligible for parole prior to serving 40 years' imprisonment, and such 40 years' imprisonment shall not be reduced by the application of good time credits. For crimes committed on and after July 1, 1999, a person sentenced pursuant to this section shall not be eligible for parole prior to serving 50 years' imprisonment, and such 50 years' imprisonment shall not be reduced by the application of good time credits. For crimes committed on or after July 1, 2006, a mandatory minimum term of imprisonment of 50 years shall not apply if the court finds that the defendant, because of the defendant's criminal history classification, is subject to presumptive imprisonment pursuant to the sentencing guidelines grid for nondrug crimes and the sentencing range exceeds 600 months. In such case, the defendant is required to serve a mandatory minimum term equal to the sentence established pursuant to the sentencing range. Upon sentencing a defendant pursuant to this section, the court shall commit the defendant to the custody of the secretary of corrections and the court shall state in the sentencing order of the judgment form or journal entry, whichever is delivered with the defendant to the correctional institution, that the defendant has been sentenced pursuant to K.S.A. 2015 Supp. 21-6623, and amendments thereto.

History: L. 2010, ch. 136, § 263; July 1, 2011.



21-6624 Aggravating circumstances.

21-6624. Aggravating circumstances. Aggravating circumstances shall be limited to the following:

(a) The defendant was previously convicted of a felony in which the defendant inflicted great bodily harm, disfigurement, dismemberment or death on another.

(b) The defendant knowingly or purposely killed or created a great risk of death to more than one person.

(c) The defendant committed the crime for the defendant's self or another for the purpose of receiving money or any other thing of monetary value.

(d) The defendant authorized or employed another person to commit the crime.

(e) The defendant committed the crime in order to avoid or prevent a lawful arrest or prosecution.

(f) The defendant committed the crime in an especially heinous, atrocious or cruel manner. A finding that the victim was aware of such victim's fate or had conscious pain and suffering as a result of the physical trauma that resulted in the victim's death is not necessary to find that the manner in which the defendant killed the victim was especially heinous, atrocious or cruel. Conduct which is heinous, atrocious or cruel may include, but is not limited to:

(1) Prior stalking of or criminal threats to the victim;

(2) preparation or planning, indicating an intention that the killing was meant to be especially heinous, atrocious or cruel;

(3) infliction of mental anguish or physical abuse before the victim's death;

(4) torture of the victim;

(5) continuous acts of violence begun before or continuing after the killing;

(6) desecration of the victim's body in a manner indicating a particular depravity of mind, either during or following the killing; or

(7) any other conduct the trier of fact expressly finds is especially heinous.

(g) The defendant committed the crime while serving a sentence of imprisonment on conviction of a felony.

(h) The victim was killed while engaging in, or because of the victim's performance or prospective performance of, the victim's duties as a witness in a criminal proceeding.

History: L. 2010, ch. 136, § 264; L. 2013, ch. 1, § 2 (Special Session); Sept. 6.



21-6625 Mitigating circumstances.

21-6625. Mitigating circumstances. (a) Mitigating circumstances shall include, but are not limited to, the following:

(1) The defendant has no significant history of prior criminal activity.

(2) The crime was committed while the defendant was under the influence of extreme mental or emotional disturbances.

(3) The victim was a participant in or consented to the defendant's conduct.

(4) The defendant was an accomplice in the crime committed by another person, and the defendant's participation was relatively minor.

(5) The defendant acted under extreme distress or under the substantial domination of another person.

(6) The capacity of the defendant to appreciate the criminality of the defendant's conduct or to conform the defendant's conduct to the requirements of law was substantially impaired.

(7) The age of the defendant at the time of the crime.

(8) At the time of the crime, the defendant was suffering from posttraumatic stress syndrome caused by violence or abuse by the victim.

(b) Pursuant to hearing under K.S.A. 2015 Supp. 21-6617, and amendments thereto, mitigating circumstances shall include circumstances where a term of imprisonment is found to be sufficient to defend and protect the people's safety from the defendant.

History: L. 2010, ch. 136, § 265; July 1, 2011.



21-6626 Aggravated habitual sex offender; sentence to imprisonment for life without the possibility of parole.

21-6626. Aggravated habitual sex offender; sentence to imprisonment for life without the possibility of parole. (a) An aggravated habitual sex offender shall be sentenced to imprisonment for life without the possibility of parole. Such offender shall spend the remainder of the offender's natural life incarcerated and in the custody of the secretary of corrections. An offender who is sentenced to imprisonment for life without the possibility of parole shall not be eligible for commutation of sentence, parole, probation, assignment to a community correctional services program, conditional release, postrelease supervision, functional incapacitation release pursuant to K.S.A. 22-3728, and amendments thereto, or suspension, modification or reduction of sentence.

(b) Upon sentencing a defendant to imprisonment for life without the possibility of parole, the court shall commit the defendant to the custody of the secretary of corrections and the court shall state in the sentencing order of the judgment form or journal entry, whichever is delivered with the defendant to the correctional institution, that the defendant has been sentenced to imprisonment for life without the possibility of parole.

(c) As used in this section:

(1) "Aggravated habitual sex offender" means a person who, on and after July 1, 2006: (A) Has been convicted in this state of a sexually violent crime, as described in subsection (c)(2)(A) through (c)(2)(J) or (c)(2)(L); and (B) prior to the conviction of the felony under subparagraph (A), has been convicted of two or more sexually violent crimes;

(2) "Sexually violent crime" means:

(A) Rape, as defined in K.S.A. 21-3502, prior to its repeal, or K.S.A. 2015 Supp. 21-5503, and amendments thereto;

(B) indecent liberties with a child or aggravated indecent liberties with a child, as defined in K.S.A. 21-3503 or 21-3504, prior to their repeal, or K.S.A. 2015 Supp. 21-5506, and amendments thereto;

(C) criminal sodomy, as defined in subsection (a)(2) or (a)(3) of K.S.A. 21-3505, prior to its repeal, or subsection (a)(3) or (a)(4) of K.S.A. 2015 Supp. 21-5504, and amendments thereto;

(D) aggravated criminal sodomy, as defined in K.S.A. 21-3506, prior to its repeal, or K.S.A. 2015 Supp. 21-5504, and amendments thereto;

(E) indecent solicitation of a child or aggravated indecent solicitation of a child, as defined in K.S.A. 21-3510 or 21-3511, prior to their repeal, or K.S.A. 2015 Supp. 21-5508, and amendments thereto;

(F) sexual exploitation of a child, as defined in K.S.A. 21-3516, prior to its repeal, or K.S.A. 2015 Supp. 21-5510, and amendments thereto;

(G) aggravated sexual battery, as defined in K.S.A. 21-3518, prior to its repeal, or K.S.A. 2015 Supp. 21-5505, and amendments thereto;

(H) aggravated incest, as defined in K.S.A. 21-3603, prior to its repeal, or K.S.A. 2015 Supp. 21-5604, and amendments thereto;

(I) aggravated human trafficking, as defined in K.S.A. 21-3447, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5426, and amendments thereto, if committed in whole or in part for the purpose of the sexual gratification of the defendant or another;

(J) commercial sexual exploitation of a child, as defined in K.S.A. 2015 Supp. 21-6422, and amendments thereto;

(K) any federal or other state conviction for a felony offense that under the laws of this state would be a sexually violent crime as defined in this section;

(L) an attempt, conspiracy or criminal solicitation, as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2015 Supp. 21-5301, 21-5302 or 21-5303, and amendments thereto, of a sexually violent crime as defined in this section; or

(M) any act which at the time of sentencing for the offense has been determined beyond a reasonable doubt to have been sexually motivated. As used in this subparagraph, "sexually motivated" means that one of the purposes for which the defendant committed the crime was for the purpose of the defendant's sexual gratification.

History: L. 2010, ch. 136, § 266; L. 2011, ch. 91, § 37; L. 2013, ch. 120, § 20; L. 2014, ch. 114, § 5; July 1.

Section was also amended by L. 2011, ch. 30, § 72, but that version was repealed by L. 2011, ch. 91, § 41.



21-6627 Mandatory term of imprisonment of 25 or 40 years for certain offenders; exceptions.

21-6627. Mandatory term of imprisonment of 25 or 40 years for certain offenders; exceptions. (a) (1) Except as provided in subsection (b) or (d), a defendant who is 18 years of age or older and is convicted of the following crimes committed on or after July 1, 2006, shall be sentenced to a term of imprisonment for life with a mandatory minimum term of imprisonment of not less than 25 years unless the court determines that the defendant should be sentenced as determined in subsection (a)(2):

(A) Aggravated human trafficking, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5426, and amendments thereto, if the victim is less than 14 years of age;

(B) rape, as defined in subsection (a)(3) of K.S.A. 2015 Supp. 21-5503, and amendments thereto;

(C) aggravated indecent liberties with a child, as defined in subsection (b)(3) of K.S.A. 2015 Supp. 21-5506, and amendments thereto;

(D) aggravated criminal sodomy, as defined in subsection (b)(1) or (b)(2) of K.S.A. 2015 Supp. 21-5504, and amendments thereto;

(E)  commercial sexual exploitation of a child, as defined in K.S.A. 2015 Supp. 21-6422, and amendments thereto, if the victim is less than 14 years of age;

(F) sexual exploitation of a child, as defined in subsection (a)(1) or (a)(4) of K.S.A. 2015 Supp. 21-5510, and amendments thereto, if the child is less than 14 years of age; and

(G) an attempt, conspiracy or criminal solicitation, as defined in K.S.A. 2015 Supp. 21-5301, 21-5302 or 21-5303, and amendments thereto, of an offense defined in subsections (a)(1)(A) through (a)(1)(F).

(2) The provision of subsection (a)(1) requiring a mandatory minimum term of imprisonment of not less than 25 years shall not apply if the court finds:

(A) The defendant is an aggravated habitual sex offender and sentenced pursuant to K.S.A. 2015 Supp. 21-6626, and amendments thereto; or

(B) the defendant, because of the defendant's criminal history classification, is subject to presumptive imprisonment pursuant to the sentencing guidelines grid for nondrug crimes and the sentencing range exceeds 300 months. In such case, the defendant is required to serve a mandatory minimum term equal to the sentence established pursuant to the sentencing range.

(b) (1) On and after July 1, 2006, if a defendant who is 18 years of age or older is convicted of a crime listed in subsection (a)(1) and such defendant has previously been convicted of a crime listed in subsection (a)(1), a crime in effect at any time prior to July 1, 2011, which is substantially the same as a crime listed in subsection (a)(1) or a crime under a law of another jurisdiction which is substantially the same as a crime listed in subsection (a)(1), the court shall sentence the defendant to a term of imprisonment for life with a mandatory minimum term of imprisonment of not less than 40 years. The provisions of this paragraph shall not apply to a crime committed under K.S.A. 2015 Supp. 21-5507, and amendments thereto, or a crime under a law of another jurisdiction which is substantially the same as K.S.A. 2015 Supp. 21-5507, and amendments thereto.

(2) The provision of subsection (b)(1) requiring a mandatory minimum term of imprisonment of not less than 40 years shall not apply if the court finds:

(A) The defendant is an aggravated habitual sex offender and sentenced pursuant to K.S.A. 2015 Supp. 21-6626, and amendments thereto; or

(B) the defendant, because of the defendant's criminal history classification, is subject to presumptive imprisonment pursuant to the sentencing guidelines grid for nondrug crimes and the sentencing range exceeds 480 months. In such case, the defendant is required to serve a mandatory minimum term equal to the sentence established pursuant to the sentencing range.

(c) When a person is sentenced pursuant to subsection (a) or (b), such person shall be sentenced to a mandatory minimum term of imprisonment of not less than 25 years, 40 years or be sentenced as determined in subsection (a)(2) or subsection (b)(2), whichever is applicable, and shall not be eligible for probation or suspension, modification or reduction of sentence. In addition, a person sentenced pursuant to this section shall not be eligible for parole prior to serving such mandatory term of imprisonment, and such imprisonment shall not be reduced by the application of good time credits.

(d) (1) On or after July 1, 2006, for a first time conviction of an offense listed in subsection (a)(1), the sentencing judge shall impose the mandatory minimum term of imprisonment provided by subsection (a), unless the judge finds substantial and compelling reasons, following a review of mitigating circumstances, to impose a departure. If the sentencing judge departs from such mandatory minimum term of imprisonment, the judge shall state on the record at the time of sentencing the substantial and compelling reasons for the departure. The departure sentence shall be the sentence pursuant to the revised Kansas sentencing guidelines act, article 68 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, and, subject to the provisions of K.S.A. 2015 Supp. 21-6818, and amendments thereto, no sentence of a mandatory minimum term of imprisonment shall be imposed hereunder.

(2) As used in this subsection, "mitigating circumstances" shall include, but are not limited to, the following:

(A) The defendant has no significant history of prior criminal activity;

(B) the crime was committed while the defendant was under the influence of extreme mental or emotional disturbances;

(C) the victim was an accomplice in the crime committed by another person, and the defendant's participation was relatively minor;

(D) the defendant acted under extreme distress or under the substantial domination of another person;

(E) the capacity of the defendant to appreciate the criminality of the defendant's conduct or to conform the defendant's conduct to the requirements of law was substantially impaired; and

(F) the age of the defendant at the time of the crime.

(e) The provisions of K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2015 Supp. 21-5301, 21-5302 or 21-5303, and amendments thereto, shall not apply to any defendant sentenced pursuant to this section.

History: L. 2010, ch. 136, § 267; L. 2011, ch. 30, § 73; L. 2013, ch. 120, § 21; July 1.



21-6628 Provisions of certain sentencing rules held unconstitutional; modification of sentence previously determined.

21-6628. Provisions of certain sentencing rules held unconstitutional; modification of sentence previously determined. (a) In the event the term of imprisonment for life without the possibility of parole or any provision of K.S.A. 2015 Supp. 21-6626 or 21-6627, and amendments thereto, authorizing such term is held to be unconstitutional by the supreme court of Kansas or the United States supreme court, the court having jurisdiction over a person previously sentenced shall cause such person to be brought before the court and shall modify the sentence to require no term of imprisonment for life without the possibility of parole and shall sentence the defendant to the maximum term of imprisonment otherwise provided by law.

(b) In the event a sentence of death or any provision of chapter 252 of the 1994 Session Laws of Kansas authorizing such sentence is held to be unconstitutional by the supreme court of Kansas or the United States supreme court, the court having jurisdiction over a person previously sentenced shall cause such person to be brought before the court and shall modify the sentence and resentence the defendant as otherwise provided by law.

(c) In the event the mandatory term of imprisonment or any provision of chapter 341 of the 1994 Session Laws of Kansas authorizing such mandatory term is held to be unconstitutional by the supreme court of Kansas or the United States supreme court, the court having jurisdiction over a person previously sentenced shall cause such person to be brought before the court and shall modify the sentence to require no mandatory term of imprisonment and shall sentence the defendant as otherwise provided by law.

History: L. 2010, ch. 136, § 268; L. 2011, ch. 30, § 74; July 1.



21-6629 Application of prior law and current law.

21-6629. Application of prior law and current law. (a) The provisions of K.S.A. 21-4622 through 21-4630, as they existed immediately prior to July 1, 1994, shall be applicable only to persons convicted of crimes committed on or after July 1, 1990, and before July 1, 1994.

(b) The provisions of K.S.A. 21-4622 through 21-4627 and 21-4629 and 21-4630, as amended on July 1, 1994 and prior to their repeal, and K.S.A. 2015 Supp. 21-6617, 21-6618, 21-6619, 21-6622, 21-6624, 21-6625 and subsection (b) of 21-6628, and amendments thereto, shall be applicable only to persons convicted of crimes committed on or after July 1, 1994.

(c) K.S.A. 21-4633 through 21-4640, prior to their repeal, and K.S.A. 2015 Supp. 21-6620 through 21-6625 and subsection (c) of 21-6628, and amendments thereto, shall be applicable only to persons convicted of crimes committed on or after July 1, 1994.

History: L. 2010, ch. 136, § 269; L. 2011, ch. 30, § 75; July 1.



21-6630 Sentencing of certain veterans; mental health treatment; drug abuse treatment.

21-6630. Sentencing of certain veterans; mental health treatment; drug abuse treatment. (a) Upon motion of the defendant at the time of conviction or prior to sentencing, a defendant convicted of a criminal offense may assert that such defendant committed such offense as a result of an injury, including major depressive disorder, polytrauma, post-traumatic stress disorder or traumatic brain injury, connected to service in a combat zone in the armed forces of the United States of America. The court shall hold a hearing to determine whether the defendant:

(1) Has served in the armed forces of the United States of America in a combat zone, as defined in section 112 of the federal internal revenue code of 1986. Proof of such service shall consist of a certification by the executive director of the Kansas commission on veterans affairs in accordance with K.S.A. 73-1209, and amendments thereto;

(2) suffers from injury; and

(3) such injury was connected to service in a combat zone in the armed forces of the United States of America.

(b) (1) Except as provided in subsection (b)(2), if the court determines that such defendant meets the criteria provided in subsection (a) and such defendant's current crime of conviction and criminal history fall within a presumptive nonprison category under the sentencing guidelines, the court may order such defendant to undergo inpatient or outpatient treatment from any treatment facility or program operated by the United States department of defense, the United States department of veterans affairs or the Kansas national guard, if the defendant is eligible for and consents to such treatment.

(2) If the court determines that such defendant meets the criteria provided in subsection (a), such defendant is ineligible for treatment pursuant to subsection (b)(1) and such defendant meets the requirements established in K.S.A. 2015 Supp. 21-6824, and amendments thereto, the provisions of K.S.A. 2015 Supp. 21-6824, and amendments thereto, shall apply.

(c) Nothing in this section shall be construed to limit the court's authority to:

(1) Order any other sanction pursuant to K.S.A. 2015 Supp. 21-6602 or 21-6604, and amendments thereto;

(2) order a mental examination pursuant to K.S.A. 22-3429, and amendments thereto;

(3) order commitment pursuant to K.S.A. 22-3430 et seq., and amendments thereto; or

(4) determine that a person is a mentally ill person subject to involuntary commitment for care and treatment as defined in K.S.A. 59-2946, and amendments thereto.

(d) As used in this section:

(1)  "Major depressive disorder" and "post-traumatic stress disorder" mean the same as such terms are defined in the diagnostic and statistical manual of mental disorders, fifth edition (DSM-5, 2013), of the American psychiatric association and that occurred as a result of events during the defendant's service in one or more combat zones.

(2) "Polytrauma" means injury to multiple body parts and organ systems that occurred as a result of events during the defendant's service in one or more combat zones.

(3) "Traumatic brain injury" means injury to the brain caused by physical trauma that occurred as a result of events during the defendant's service in one or more combat zones.

(e) This section shall be a part of and supplemental to the Kansas criminal code.

History: L. 2014, ch. 95, § 1; L. 2015, ch. 76, § 6; July 1.






Article 67 SENTENCING; CRIMES COMMITTED PRIOR TO JULY 1, 1993

21-6701 Classes of felonies and terms of imprisonment; crimes committed prior to July 1, 1993.

21-6701. Classes of felonies and terms of imprisonment; crimes committed prior to July 1, 1993. For the purpose of sentencing, the following classes of felonies and terms of imprisonment authorized for each class are established:

(a) Class A, the sentence for which shall be imprisonment for life.

(b) Class B, the sentence for which shall be an indeterminate term of imprisonment, the minimum of which shall be fixed by the court at not less than five years nor more than 15 years and the maximum of which shall be fixed by the court at not less than 20 years nor more than life.

(c) Class C, the sentence for which shall be an indeterminate term of imprisonment, the minimum of which shall be fixed by the court at not less than three years nor more than five years and the maximum of which shall be fixed by the court at not less than 10 years nor more than 20 years.

(d) Class D, the sentence for which shall be an indeterminate term of imprisonment fixed by the court as follows:

(1) For a crime specified in article 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to such section's repeal a minimum of not less than two years nor more than three years and a maximum of not less than five years nor more than 10 years; and

(2) for any other crime, a minimum of not less than one year nor more than three years and a maximum of not less than five years nor more than 10 years.

(e) Class E, the sentence for which shall be an indeterminate term of imprisonment, the minimum of which shall be one year and the maximum of which shall be fixed by the court at not less than two years nor more than five years.

(f) Unclassified felonies, which shall include all crimes declared to be felonies without specification as to class, the sentence for which shall be in accordance with the sentence specified in the statute that defines the crime. If no sentence is provided in the statute, the offender shall be sentenced as for a class E felony.

(g) The provisions of this section shall not apply to crimes committed on or after July 1, 1993.

History: L. 2010, ch. 136, § 270; July 1, 2011.



21-6702 Authorized disposition; crimes committed prior to July 1, 1993.

21-6702. Authorized disposition; crimes committed prior to July 1, 1993. (a) Whenever any person has been found guilty of a crime and the court finds that an adequate presentence investigation cannot be conducted by resources available within the judicial district, including mental health centers and mental health clinics, the court may require that a presentence investigation be conducted by the Topeka correctional facility or by the state security hospital. If the offender is sent to the Topeka correctional facility or the state security hospital for a presentence investigation under this section, the correctional facility or hospital may keep the offender confined for a maximum of 60 days, except that an inmate may be held for a longer period of time on order of the secretary, or until the court calls for the return of the offender. While held at the Topeka correctional facility or the state security hospital the defendant may be treated the same as any person committed to the secretary of corrections or secretary for aging and disability services for purposes of maintaining security and control, discipline, and emergency medical or psychiatric treatment, and general population management except that no such person shall be transferred out of the state or to a federal institution or to any other location unless the transfer is between the correctional facility and the state security hospital. The correctional facility or the state security hospital shall compile a complete mental and physical evaluation of such offender and shall make its findings and recommendations known to the court in the presentence report.

(b) Except as provided in subsection (c), whenever any person has been found guilty of a crime, the court may adjudge any of the following:

(1) Commit the defendant to the custody of the secretary of corrections or, if confinement is for a term less than one year, to jail for the term provided by law;

(2) impose the fine applicable to the offense;

(3) release the defendant on probation subject to such conditions as the court may deem appropriate, including orders requiring full or partial restitution. In felony cases, the court may include confinement in a county jail not to exceed 60 days, which need not be served consecutively, as a condition of an original probation sentence and up to 60 days in a county jail upon each revocation of the probation sentence;

(4) suspend the imposition of the sentence subject to such conditions as the court may deem appropriate, including orders requiring full or partial restitution. In felony cases, the court may include confinement in a county jail not to exceed 60 days, which need not be served consecutively, as a condition of suspension of sentence;

(5) assign the defendant to a community correctional services program subject to the provisions of K.S.A. 75-5291, and amendments thereto, and such conditions as the court may deem appropriate, including orders requiring full or partial restitution;

(6) assign the defendant to a conservation camp for a period not to exceed six months;

(7) assign the defendant to a house arrest program pursuant to K.S.A. 2015 Supp. 21-6609, and amendments thereto;

(8) order the defendant to attend and satisfactorily complete an alcohol or drug education or training program as provided by subsection (c) of K.S.A. 2015 Supp. 21-6602, and amendments thereto;

(9) order the defendant to pay the administrative fee authorized by K.S.A. 22-4529, and amendments thereto, unless waived by the court; or

(10) impose any appropriate combination of subsections (b)(1) through (b)(9).

In addition to or in lieu of any of the above, the court shall order the defendant to submit to and complete an alcohol and drug evaluation, and pay a fee therefor, when required by subsection (d) of K.S.A. 2015 Supp. 21-6602, and amendments thereto.

In addition to any of the above, the court shall order the defendant to reimburse the state general fund for all or a part of the expenditures by the state board of indigents' defense services to provide counsel and other defense services to the defendant. In determining the amount and method of payment of such sum, the court shall take account of the financial resources of the defendant and the nature of the burden that payment of such sum will impose. A defendant who has been required to pay such sum and who is not willfully in default in the payment thereof may at any time petition the court which sentenced the defendant to waive payment of such sum or any unpaid portion thereof. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the defendant or the defendant's immediate family, the court may waive payment of all or part of the amount due or modify the method of payment. The amount of attorney fees to be included in the court order for reimbursement shall be the amount claimed by appointed counsel on the payment voucher for indigents' defense services or the amount prescribed by the board of indigents' defense services reimbursement tables as provided in K.S.A. 22-4522, and amendments thereto, whichever is less.

In imposing a fine the court may authorize the payment thereof in installments. In releasing a defendant on probation, the court shall direct that the defendant be under the supervision of a court services officer. If the court commits the defendant to the custody of the secretary of corrections or to jail, the court may specify in its order the amount of restitution to be paid and the person to whom it shall be paid if restitution is later ordered as a condition of parole or conditional release.

The court in committing a defendant to the custody of the secretary of corrections shall fix a maximum term of confinement within the limits provided by law. In those cases where the law does not fix a maximum term of confinement for the crime for which the defendant was convicted, the court shall fix the maximum term of such confinement. In all cases where the defendant is committed to the custody of the secretary of corrections, the court shall fix the minimum term within the limits provided by law.

(c) Whenever any juvenile felon, as defined in K.S.A. 38-16,112, prior to its repeal, has been found guilty of a class A or B felony, the court shall commit the defendant to the custody of the secretary of corrections and may impose the fine applicable to the offense.

(d) (1) Except when an appeal is taken and determined adversely to the defendant as provided in subsection (d)(2), at any time within 120 days after a sentence is imposed, after probation or assignment to a community correctional services program has been revoked, the court may modify such sentence, revocation of probation or assignment to a community correctional services program by directing that a less severe penalty be imposed in lieu of that originally adjudged within statutory limits and shall modify such sentence if recommended by the Topeka correctional facility unless the court finds and sets forth with particularity the reasons for finding that the safety of members of the public will be jeopardized or that the welfare of the inmate will not be served by such modification.

(2) If an appeal is taken and determined adversely to the defendant, such sentence may be modified within 120 days after the receipt by the clerk of the district court of the mandate from the supreme court or court of appeals.

(e) The court shall modify the sentence at any time before the expiration thereof when such modification is recommended by the secretary of corrections unless the court finds and sets forth with particularity the reasons for finding that the safety of members of the public will be jeopardized or that the welfare of the inmate will not be served by such modification. The court shall have the power to impose a less severe penalty upon the inmate, including the power to reduce the minimum below the statutory limit on the minimum term prescribed for the crime of which the inmate has been convicted. The recommendation of the secretary of corrections, the hearing on the recommendation and the order of modification shall be made in open court. Notice of the recommendation of modification of sentence and the time and place of the hearing thereon shall be given by the inmate, or by the inmate's legal counsel, at least 21 days prior to the hearing to the county or district attorney of the county where the inmate was convicted. After receipt of such notice and at least 14 days prior to the hearing, the county or district attorney shall give notice of the recommendation of modification of sentence and the time and place of the hearing thereon to any victim of the inmate's crime who is alive and whose address is known to the county or district attorney or, if the victim is deceased, to the victim's next of kin if the next of kin's address is known to the county or district attorney. Proof of service of each notice required to be given by this subsection shall be filed with the court.

(f) After such defendant has been assigned to a conservation camp but prior to the end of 180 days, the chief administrator of such camp shall file a performance report and recommendations with the court. The court shall enter an order based on such report and recommendations modifying the sentence, if appropriate, by sentencing the defendant to any of the authorized dispositions provided in subsection (b), except to reassign such person to a conservation camp as provided in subsection (b)(6).

(g) This section shall not deprive the court of any authority conferred by any other Kansas statute to decree a forfeiture of property, suspend or cancel a license, remove a person from office, or impose any other civil penalty as a result of conviction of crime.

(h) An application for or acceptance of probation, suspended sentence or assignment to a community correctional services program shall not constitute an acquiescence in the judgment for purpose of appeal, and any convicted person may appeal from such conviction, as provided by law, without regard to whether such person has applied for probation, suspended sentence or assignment to a community correctional services program.

(i) When it is provided by law that a person shall be sentenced pursuant to K.S.A. 21-4628, prior to its repeal, the provisions of this section shall not apply.

(j) The provisions of this section shall apply to crimes committed before July 1, 1993.

History: L. 2010, ch. 136, § 271; L. 2011, ch. 30, § 76; L. 2014, ch. 115, § 24; July 1.



21-6703 Presentence investigation and report.

21-6703. Presentence investigation and report. (a) Whenever a defendant is convicted of a misdemeanor, the court before which the conviction is had may request a presentence investigation by a court services officer. Whenever a defendant is convicted of a felony, the court shall require that a presentence investigation be conducted by a court services officer or in accordance with K.S.A. 2015 Supp. 21-6702, and amendments thereto, unless the court finds that adequate and current information is available in a previous presentence investigation report or from other sources.

(b) Whenever a presentence report is requested, the court services officer, with the assistance of the county or district attorney, shall secure, except for good cause shown, information concerning:

(1) The circumstances of the offense and any mitigating or aggravating factors involved in the defendant's behavior;

(2) the attitude of the complainant or victim and, if possible in homicide cases, the victim's immediate family;

(3) the criminal record, social history and present condition of the defendant; and

(4) any other facts or circumstances that may aid the court in sentencing, which may include, but is not limited to, the financial, social, psychological, physical or other harm or loss suffered by victims of the offense and the restitution needs of such victims. Except where specifically prohibited by law, all local governmental and state agencies shall furnish to the officer conducting the presentence investigation any records requested by the officer. If ordered by the court, the presentence investigation shall include a physical and mental examination of the defendant.

(c) Presentence investigation reports shall be in the form and contain the information prescribed by rule of the supreme court, and shall contain any other information prescribed by the district court.

(d) The judicial administrator of the courts shall confer and consult with the secretary of corrections when considering changes or revisions in the form and content of presentence investigation reports so that the reports will be in such form and contain such information as will be of assistance to the secretary in exercising or performing the secretary's functions, powers and duties.

(e) The provisions of this section shall not apply to felony crimes committed on or after July 1, 1993.

History: L. 2010, ch. 136, § 272; July 1, 2011.



21-6704 Availability of reports to counsel; exception.

21-6704. Availability of reports to counsel; exception. (a) (1) The judge shall make available to the attorney for the state or counsel for the defendant the presentence report, any report that may be received from the Topeka correctional facility or the state security hospital and other diagnostic reports and shall allow the attorney or counsel a reasonable time to review the report before sentencing the defendant.

(2) The court shall permit the attorney for the state or the counsel for the defendant to copy and retain any of the reports under subsection (a)(1). Any reports copied and retained shall be kept in the records of the attorney for the state or the counsel for the defendant. All costs of copying such reports shall be paid by the office of the attorney for the state or the counsel for the defendant making the request.

(b) The presentence report shall become part of the court record and shall be accessible to the public, except that the official version, the defendant's version, the victim's statement, any psychological reports and any drug and alcohol reports shall be accessible only to the attorney for the state and the counsel for the defendant, the sentencing judge, the department of corrections and if requested, the Kansas sentencing commission. If the offender is committed to the custody of the secretary of corrections, the report shall be sent to the secretary and, in accordance with K.S.A. 75-5220, and amendments thereto, to the warden of the state correctional institution to which the defendant is conveyed.

(c) For felony crimes committed on or after July 1, 1993, the provisions of this section are not applicable to the presentence investigation report.

History: L. 2010, ch. 136, § 273; July 1, 2011.



21-6705 Criteria for fixing minimum terms.

21-6705. Criteria for fixing minimum terms. (a) In sentencing a person to prison, the court, having regard to the nature and circumstances of the crime and the history, character and condition of the defendant, shall fix the lowest minimum term which, in the opinion of such court, is consistent with the public safety, the needs of the defendant, and the seriousness of the defendant's crime.

(b) The following factors, while not controlling, shall be considered by the court in fixing the minimum term of imprisonment:

(1) The defendant's history of prior criminal activity;

(2) the extent of the harm caused by the defendant's criminal conduct;

(3) whether the defendant intended that the defendant's criminal conduct would cause or threaten serious harm;

(4) the degree of the defendant's provocation;

(5) whether there were substantial grounds tending to excuse or justify the defendant's criminal conduct, though failing to establish a defense;

(6) whether the victim of the defendant's criminal conduct induced or facilitated its commission; and

(7) whether the defendant has compensated or will compensate the victim of the defendant's criminal conduct for the damage or injury that the victim sustained.

(c) The provisions of this section shall not apply to crimes committed on or after July 1, 1993.

History: L. 2010, ch. 136, § 274; July 1, 2011.



21-6706 Conviction of second and subsequent felonies; exceptions.

21-6706. Conviction of second and subsequent felonies; exceptions. (a) If a defendant is convicted of a felony specified in article 34, 35 or 36 of chapter 21 of Kansas Statutes Annotated, prior to their repeal, the punishment for which is confinement in the custody of the secretary of corrections after having previously been convicted of any such felony or comparable felony under the laws of another state, the federal government or a foreign government, the trial judge may sentence the defendant as follows, upon motion of the prosecutor:

(1) The court may fix a minimum sentence of not less than the least nor more than twice the greatest minimum sentence authorized by K.S.A. 2015 Supp. 21-6701, and amendments thereto, for the crime for which the defendant is convicted; and

(2) the court may fix a maximum sentence of not less than the least nor more than twice the greatest maximum sentence provided for the crime by K.S.A. 2015 Supp. 21-6701, and amendments thereto.

(b) If a defendant is convicted of a felony specified in article 34, 35 or 36 of chapter 21 of Kansas Statutes Annotated, prior to their repeal, having been convicted at least twice before for any such felony offenses or comparable felony offenses under the laws of another state, the federal government or a foreign government, the trial judge shall sentence the defendant as follows, upon motion of the prosecutor:

(1) The court shall fix a minimum sentence of not less than the greatest nor more than three times the greatest minimum sentence authorized for the crime for which the defendant is convicted by K.S.A. 2015 Supp. 21-6701, and amendments thereto; and

(2) the court may fix a maximum sentence of not less than the least nor more than three times the greatest maximum sentence provided for the crime by K.S.A. 2015 Supp. 21-6701, and amendments thereto.

(c) If a defendant is convicted of a felony other than a felony specified in article 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, having been convicted at least twice before for any such felony offenses or comparable felony offenses under the laws of another state, the federal government or a foreign government, the trial judge shall sentence the defendant as follows, upon motion of the prosecutor:

(1) The court shall fix a minimum sentence of not less than the greatest nor more than two times the greatest minimum sentence authorized for the crime for which the defendant is convicted by K.S.A. 2015 Supp. 21-6701, and amendments thereto; and

(2) the court may fix a maximum sentence of not less than the least nor more than two times the greatest maximum sentence provided for the crime by K.S.A. 2015 Supp. 21-6701, and amendments thereto.

(d) If any portion of a sentence imposed under K.S.A. 21-107a, prior to their repeal, or under this section, is determined to be invalid by any court because a prior felony conviction is itself invalid, upon resentencing the court may consider evidence of any other prior felony conviction that could have been utilized under K.S.A. 21-107a, prior to their repeal, or under this section, at the time the original sentence was imposed, whether or not it was introduced at that time, except that if the defendant was originally sentenced as a second offender, the defendant shall not be resentenced as a third offender.

(e) The provisions of this section shall not be applicable to:

(1) Any person convicted of a felony of which a prior conviction of a felony is a necessary element;

(2) any person convicted of a felony for which a prior conviction of such felony is considered in establishing the class of felony for which the person may be sentenced; or

(3) any felony committed on or after July 1, 1993.

(f) A judgment may be rendered pursuant to this section only after the court finds from competent evidence the fact of former convictions for a felony committed by the prisoner, in or out of the state.

History: L. 2010, ch. 136, § 275; July 1, 2011.



21-6707 Mandatory imprisonment for crimes involving firearms.

21-6707. Mandatory imprisonment for crimes involving firearms. (a) Except as provided in subsection (c), probation, assignment to a community correctional services program or suspension of sentence shall not be granted to any defendant who is convicted of the commission of the crime of rape, the crime of aggravated sodomy or any crime set out in article 34 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, in which the defendant used any firearm in the commission thereof and such defendant shall be sentenced to not less than the minimum sentence of imprisonment authorized by law for that crime. This section shall not apply to any crime committed by a person under 18 years of age.

(b) When a court has sentenced a defendant as provided above, the court shall state in the sentencing order of the judgment form or journal entry, whichever is delivered with the defendant to the correctional institution, that the defendant has been sentenced pursuant to this section based on a finding by the court that a firearm was so used.

(c) The provisions of this section shall not apply to any crime committed by a person where such application would result in a manifest injustice.

(d) The provisions of this section shall not apply to any crime committed on or after July 1, 1993.

History: L. 2010, ch. 136, § 276; July 1, 2011.



21-6708 Presumptive sentence of probation for certain class D or E felons.

21-6708. Presumptive sentence of probation for certain class D or E felons. The presumptive sentence for a person who has never before been convicted of a felony, but has now been convicted of a class D or E felony or convicted of an attempt to commit a class D felony shall be probation, unless the conviction is of a crime or of an attempt to commit a crime specified in article 34, 35 or 36 of chapter 21 of Kansas Statutes Annotated, prior to their repeal, or in the uniform controlled substances act or the person convicted is a juvenile offender in the custody of the Kansas department for children and families. In determining whether to impose the presumptive sentence, the court shall consider any prior record of the person's having been convicted or having been adjudicated to have committed, while a juvenile, an offense which would constitute a felony if committed by an adult. If the presumptive sentence provided by this section is not imposed, the provisions of K.S.A. 2015 Supp. 21-6709, and amendments thereto, shall apply. The provisions of this section shall not apply to crimes committed on or after July 1, 1993.

History: L. 2010, ch. 136, § 277; L. 2014, ch. 115, § 25; July 1.



21-6709 Presumptive sentence of assignment to community correctional services program for certain class D or E felons; aggravating circumstances to be considered.

21-6709. Presumptive sentence of assignment to community correctional services program for certain class D or E felons; aggravating circumstances to be considered. (a) If probation is not granted pursuant to K.S.A. 2015 Supp. 21-6708, and amendments thereto, subject to the provisions of K.S.A. 75-5291, and amendments thereto, the presumptive sentence for a person convicted of a class D or E felony shall be assignment to a community correctional services program on terms the court determines.

(b) In determining whether to impose the presumptive sentence provided by this section, the court shall consider whether any of the following aggravating circumstances existed:

(1) Whether the crime is a felony violation of the uniform controlled substances act or an attempt to commit such an offense;

(2) whether the crime is a crime specified in article 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or an attempt to commit such an offense; or

(3) any prior record of the person's having been convicted of a felony or having been adjudicated to have committed, while a juvenile, an offense which would constitute a felony if committed by an adult.

(c) The provisions of this section shall not apply to crimes committed on or after July 1, 1993.

History: L. 2010, ch. 136, § 278; July 1, 2011.



21-6710 Fines; crimes committed prior to July 1, 1993.

21-6710. Fines; crimes committed prior to July 1, 1993. (a) Except as provided in subsection (b), a person who has been convicted of a felony may, in addition to or instead of the imprisonment authorized by law, be sentenced to pay a fine which shall be fixed by the court as follows:

(1) For a class B or C felony, a sum not exceeding $15,000.

(2) For a class D or E felony, a sum not exceeding $10,000.

(b) A person who has been convicted of a felony violation of or any attempt or conspiracy to commit a felony violation of any provision of the uniform controlled substances act may, in addition to or instead of the imprisonment authorized by law, be sentenced to pay a fine which shall be fixed by the court as follows:

(1) For a class A felony, a sum not exceeding $500,000.

(2) For a class B or C felony, a sum not exceeding $300,000.

(3) For a class D or E felony, a sum not exceeding $100,000.

(c) A person who has been convicted of a misdemeanor may, in addition to or instead of the confinement authorized by law, be sentenced to pay a fine which shall be fixed by the court as follows:

(1) For a class A misdemeanor, a sum not exceeding $2,500.

(2) For a class B misdemeanor, a sum not exceeding $1,000.

(3) For a class C misdemeanor, a sum not exceeding $500.

(4) For an unclassified misdemeanor, any sum authorized by the statute that defines the crime; if no penalty is provided in such law, the fine shall not exceed the fine provided herein for a class C misdemeanor.

(d) As an alternative to any of the above fines, the fine imposed may be fixed at any greater sum not exceeding double the pecuniary gain derived from the crime by the offender.

(e) A person who has been convicted of a traffic infraction may be sentenced to pay a fine which shall be fixed by the court not exceeding $500.

(f) The provisions of this section shall not apply to crimes committed on or after July 1, 1993.

History: L. 2010, ch. 136, § 279; July 1, 2011.



21-6711 Defendants sentenced to custody of secretary of corrections; judgment form and contents; diagnostic reports to accompany defendant.

21-6711. Defendants sentenced to custody of secretary of corrections; judgment form and contents; diagnostic reports to accompany defendant. (a) If the defendant is to be sentenced to the custody of the secretary of corrections, the court may prepare a judgment form which shall be signed by the court and filed with the clerk. If prepared, the judgment form shall reflect the conviction, the sentence and the commitment, and shall contain the following:

(1) The pronouncement of guilt including:

(A) The title of the crime;

(B) the statute violated; and

(C) the date the offense occurred.

(2) The sentence imposed including:

(A) The terms as required by subsection (b) of K.S.A. 2015 Supp. 21-6702, and amendments thereto;

(B) if applicable, a description of any increase in sentence because of previous felony conviction pursuant to K.S.A. 2015 Supp. 21-6706, and amendments thereto;

(C) if applicable, a statement that this defendant has been convicted of a class A, B or C felony by reason of aiding, abetting, advising, or counseling another to commit a crime, or by reason of the principle provided for in subsection (2) of K.S.A. 21-3205, prior to its repeal;

(D) if applicable, a statement that this defendant, age 18 or over, has been mandatorily sentenced pursuant to K.S.A. 2015 Supp. 21-6707, and amendments thereto, for use of a firearm in a crime under article 34 of chapter 21, prior to its repeal, or the crime of rape or aggravated sodomy; and

(E) a statement of the effective date of the sentence indicating whether it is the date of imposition or some date earlier to give credit for time confined pending disposition of the case pursuant to K.S.A. 2015 Supp. 21-6615, and amendments thereto, or credit for time on probation or assignment to community corrections pursuant to K.S.A. 2015 Supp. 21-6615, and amendments thereto.

(3) The order of commitment to the custody of the secretary, if not issued as a separate order.

(b) The court may attach to or include in the judgment form any of the following:

(1) A statement of reasons for imposing the sentence as ordered other than those reasons required above to be stated;

(2) a description of aggravating or mitigating circumstances the court took into consideration when ordering the commitment;

(3) recommendations on a program of rehabilitation for the offender, based on presentence investigation reports and any other information available. Such recommendations may include desirable treatment for corrections of physical deformities or disfigurement that may, if possible, be corrected by medical or surgical procedures or by prosthesis;

(4) a recommendation for further evaluation at the Topeka correctional facility, even though the defendant was committed for presentence investigation;

(5) the copy of the evidence from trial or part thereof transmitted pursuant to K.S.A. 75-5219, and amendments thereto.

(c) The court shall forward a copy of all presentence investigation reports and other diagnostic reports on the offender received by the district court, including any reports received from the Topeka correctional facility or the state security hospital, to the officer having the offender in custody for delivery with the offender to the correctional institution.

(d) The provisions of this section shall not apply to crimes committed on or after July 1, 1993.

History: L. 2010, ch. 136, § 280; July 1, 2011.



21-6712 Order transferring custody to corrections.

21-6712. Order transferring custody to corrections. If the defendant is to be sentenced to the secretary of corrections, the court shall issue an order of commitment to cause the transfer of custody of the defendant over to the secretary. Such order may be made part of the sentencing document whether that be the judgment form or the journal entry. The commitment order shall be supported by the record of judgment of conviction and sentence, whether by judgment form or by journal entry, and delivered with the defendant to the correctional institution.

History: L. 2010, ch. 136, § 281; July 1, 2011.






Article 68 REVISED SENTENCING GUIDELINES

21-6801 Citation of article.

21-6801. Citation of article. K.S.A. 2015 Supp. 21-6801 through 21-6824, and amendments thereto, shall be known and may be cited as the revised Kansas sentencing guidelines act.

History: L. 2010, ch. 136, § 282; July 1, 2011.



21-6802 Basis for applying sentencing guidelines and prosecuting standards; sentencing court to consider alternatives determining appropriate sentence; determination of time when crime committed; law applicable.

21-6802. Basis for applying sentencing guidelines and prosecuting standards; sentencing court to consider alternatives determining appropriate sentence; determination of time when crime committed; law applicable. (a) The sentencing guidelines and prosecuting standards, as contained in K.S.A. 2015 Supp. 21-6801 through 21-6824, and amendments thereto, shall apply equally to all offenders in all parts of the state.

(b) The sentencing court may consider in all cases a range of alternatives with gradations of supervisory, supportive and custodial facilities at its disposal so as to permit a sentence appropriate for each individual case, consistent with these guidelines and the permitted dispositional and durational departures contained in K.S.A. 2015 Supp. 21-6801 through 21-6824, and amendments thereto.

(c) Except as otherwise provided, the sentencing guidelines and prosecuting standards shall be applicable to felony crimes committed on or after July 1, 1993, and shall have no application to crimes committed prior to July 1, 1993. If it cannot be determined whether the crime was committed on or after July 1, 1993, the person convicted of committing such crime shall be sentenced as if such crime had been committed prior to July 1, 1993. A crime is committed prior to July 1, 1993, if any of the essential elements of the crime as then defined occurred before July 1, 1993. Except as provided in K.S.A. 21-4724, prior to its repeal, prosecutions for prior crimes shall be governed, prosecuted and punished under the laws existing at the time such crimes were committed.

History: L. 2010, ch. 136, § 283; July 1, 2011.



21-6803 Definitions.

21-6803. Definitions. As used in K.S.A. 2015 Supp. 21-6801 through 21-6824, and amendments thereto:

(a) "Aggravating factor" means a substantial and compelling reason justifying an exceptional sentence whereby the sentencing court may impose a departure sentence outside the standard sentencing range for a crime. An aggravating factor may result in a dispositional or durational departure;

(b) "commission" means the Kansas sentencing commission;

(c) "criminal history" means and includes an offender's criminal record of adult felony, class A misdemeanor, class B person misdemeanor or select misdemeanor convictions and comparable juvenile adjudications at the time such offender is sentenced;

(d) "criminal history score" means the summation of the convictions described as criminal history that place an offender in one of the criminal history score categories listed on the horizontal axis of the sentencing guidelines grids;

(e) "decay factor" means prior convictions that are no longer considered as part of an offender's criminal history score;

(f) "departure" means a sentence which is inconsistent with the presumptive sentence for an offender;

(g) "dispositional departure" means a departure sentence imposing a nonprison sanction when the presumptive sentence is prison or prison when the presumptive sentence is nonimprisonment;

(h) "dispositional line" means the solid black line on the sentencing guidelines grids which separates the grid blocks in which the presumptive sentence is a term of imprisonment and postrelease supervision from the grid blocks in which the presumptive sentence is nonimprisonment;

(i) "durational departure" means a departure sentence which is inconsistent with the presumptive term of imprisonment or nonimprisonment;

(j) "good time" means a method of behavior control or sanctions utilized by the department of corrections;

(k) "grid" means the sentencing guidelines grid for nondrug crimes as provided in K.S.A. 2015 Supp. 21-6804, and amendments thereto, or the sentencing guidelines grid for drug crimes as provided in K.S.A. 2015 Supp. 21-6805, and amendments thereto, or both;

(l) "grid block" means a box on the grid formed by the intersection of the crime severity ranking of a current crime of conviction and an offender's criminal history classification;

(m) "imprisonment" means imprisonment in a facility operated by the Kansas department of corrections;

(n) "mitigating factor" means a substantial and compelling reason justifying an exceptional sentence whereby the sentencing court may impose a departure sentence outside of the standard sentencing range for a crime. A mitigating factor may result in a dispositional or durational departure;

(o) "nonimprisonment," "nonprison" or "nonprison sanction" means probation, community corrections, conservation camp, house arrest or any other community based disposition;

(p) "postrelease supervision" means the release of a prisoner to the community after having served a period of imprisonment or equivalent time served in a facility where credit for time served is awarded as set forth by the court, subject to conditions imposed by the prisoner review board and to the secretary of correction's supervision;

(q) "presumptive sentence" means the sentence provided in a grid block for an offender classified in that grid block by the combined effect of the crime severity ranking of the offender's current crime of conviction and the offender's criminal history;

(r) "prison" means a facility operated by the Kansas department of corrections; and

(s) "sentencing range" means the sentencing court's discretionary range in imposing a nonappealable sentence.

History: L. 2010, ch. 136, § 284; L. 2012, ch. 16, § 7; July 1.



21-6804 Sentencing grid for nondrug crimes; authority and responsibility of sentencing court; presumptive disposition.

21-6804. Sentencing grid for nondrug crimes; authority and responsibility of sentencing court; presumptive disposition. (a) The provisions of this section shall be applicable to the sentencing guidelines grid for nondrug crimes. The following sentencing guidelines grid shall be applicable to nondrug felony crimes:

(b) Sentences expressed in the sentencing guidelines grid for nondrug crimes represent months of imprisonment.

(c) The sentencing guidelines grid is a two-dimensional crime severity and criminal history classification tool. The grid's vertical axis is the crime severity scale which classifies current crimes of conviction. The grid's horizontal axis is the criminal history scale which classifies criminal histories.

(d) The sentencing guidelines grid for nondrug crimes as provided in this section defines presumptive punishments for felony convictions, subject to the sentencing court's discretion to enter a departure sentence. The appropriate punishment for a felony conviction should depend on the severity of the crime of conviction when compared to all other crimes and the offender's criminal history.

(e) (1) The sentencing court has discretion to sentence at any place within the sentencing range. In the usual case it is recommended that the sentencing judge select the center of the range and reserve the upper and lower limits for aggravating and mitigating factors insufficient to warrant a departure.

(2) In presumptive imprisonment cases, the sentencing court shall pronounce the complete sentence which shall include the:

(A) Prison sentence;

(B) maximum potential reduction to such sentence as a result of good time; and

(C) period of postrelease supervision at the sentencing hearing. Failure to pronounce the period of postrelease supervision shall not negate the existence of such period of postrelease supervision.

(3) In presumptive nonprison cases, the sentencing court shall pronounce the:

(A) Prison sentence; and

(B) duration of the nonprison sanction at the sentencing hearing.

(f) Each grid block states the presumptive sentencing range for an offender whose crime of conviction and criminal history place such offender in that grid block. If an offense is classified in a grid block below the dispositional line, the presumptive disposition shall be nonimprisonment. If an offense is classified in a grid block above the dispositional line, the presumptive disposition shall be imprisonment. If an offense is classified in grid blocks 5-H, 5-I or 6-G, the court may impose an optional nonprison sentence as provided in subsection (q).

(g) The sentence for a violation of K.S.A. 21-3415, prior to its repeal, aggravated battery against a law enforcement officer committed prior to July 1, 2006, or a violation of K.S.A. 2015 Supp. 21-5412(d), and amendments thereto, aggravated assault against a law enforcement officer, which places the defendant's sentence in grid block 6-H or 6-I shall be presumed imprisonment. The court may impose an optional nonprison sentence as provided in subsection (q).

(h) When a firearm is used to commit any person felony, the offender's sentence shall be presumed imprisonment. The court may impose an optional nonprison sentence as provided in subsection (q).

(i) (1) The sentence for the violation of the felony provision of K.S.A. 2015 Supp. 8-1025, K.S.A. 8-2,144, K.S.A. 8-1567, K.S.A. 2015 Supp. 21-5414(b)(3), K.S.A. 2015 Supp. 21-5823(b)(3) and (b)(4), K.S.A. 2015 Supp. 21-6412 and K.S.A. 2015 Supp. 21-6416, and amendments thereto, shall be as provided by the specific mandatory sentencing requirements of that section and shall not be subject to the provisions of this section or K.S.A. 2015 Supp. 21-6807, and amendments thereto.

(2) If because of the offender's criminal history classification the offender is subject to presumptive imprisonment or if the judge departs from a presumptive probation sentence and the offender is subject to imprisonment, the provisions of this section and K.S.A. 2015 Supp. 21-6807, and amendments thereto, shall apply and the offender shall not be subject to the mandatory sentence as provided in K.S.A. 2015 Supp. 21-5823, and amendments thereto.

(3) Notwithstanding the provisions of any other section, the term of imprisonment imposed for the violation of the felony provision of K.S.A. 2015 Supp. 8-1025, K.S.A. 8-2,144, K.S.A. 8-1567, K.S.A. 2015 Supp. 21-5414(b)(3), K.S.A. 2015 Supp. 21-5823(b)(3) and (b)(4), K.S.A. 2015 Supp. 21-6412 and K.S.A. 2015 Supp. 21-6416, and amendments thereto, shall not be served in a state facility in the custody of the secretary of corrections, except that the term of imprisonment for felony violations of K.S.A. 2015 Supp. 8-1025 or K.S.A. 8-2,144 or K.S.A. 8-1567, and amendments thereto, may be served in a state correctional facility designated by the secretary of corrections if the secretary determines that substance abuse treatment resources and facility capacity is available. The secretary's determination regarding the availability of treatment resources and facility capacity shall not be subject to review. Prior to imposing any sentence pursuant to this subsection, the court may consider assigning the defendant to a house arrest program pursuant to K.S.A. 2015 Supp. 21-6609, and amendments thereto.

(j) (1) The sentence for any persistent sex offender whose current convicted crime carries a presumptive term of imprisonment shall be double the maximum duration of the presumptive imprisonment term. The sentence for any persistent sex offender whose current conviction carries a presumptive nonprison term shall be presumed imprisonment and shall be double the maximum duration of the presumptive imprisonment term.

(2) Except as otherwise provided in this subsection, as used in this subsection, "persistent sex offender" means a person who:

(A) (i) Has been convicted in this state of a sexually violent crime, as defined in K.S.A. 22-3717, and amendments thereto; and

(ii) at the time of the conviction under subsection (j)(2)(A)(i) has at least one conviction for a sexually violent crime, as defined in K.S.A. 22-3717, and amendments thereto, in this state or comparable felony under the laws of another state, the federal government or a foreign government; or

(B) (i) has been convicted of rape, as defined in K.S.A. 21-3502, prior to its repeal, or K.S.A. 2015 Supp. 21-5503, and amendments thereto; and

(ii) at the time of the conviction under subsection (j)(2)(B)(i) has at least one conviction for rape in this state or comparable felony under the laws of another state, the federal government or a foreign government.

(3) Except as provided in subsection (j)(2)(B), the provisions of this subsection shall not apply to any person whose current convicted crime is a severity level 1 or 2 felony.

(k) (1) If it is shown at sentencing that the offender committed any felony violation for the benefit of, at the direction of, or in association with any criminal street gang, with the specific intent to promote, further or assist in any criminal conduct by gang members, the offender's sentence shall be presumed imprisonment. The court may impose an optional nonprison sentence as provided in subsection (q).

(2) As used in this subsection, "criminal street gang" means any organization, association or group of three or more persons, whether formal or informal, having as one of its primary activities:

(A) The commission of one or more person felonies; or

(B) the commission of felony violations of article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, K.S.A. 2010 Supp. 21-36a01 through 21-36a17, prior to their transfer, or any felony violation of any provision of the uniform controlled substances act prior to July 1, 2009; and

(C) its members have a common name or common identifying sign or symbol; and

(D) its members, individually or collectively, engage in or have engaged in the commission, attempted commission, conspiracy to commit or solicitation of two or more person felonies or felony violations of article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, K.S.A. 2010 Supp. 21-36a01 through 21-36a17, prior to their transfer, any felony violation of any provision of the uniform controlled substances act prior to July 1, 2009, or any substantially similar offense from another jurisdiction.

(l) Except as provided in subsection (o), the sentence for a violation of K.S.A. 2015 Supp. 21-5807(a)(1), and amendments thereto, or any attempt or conspiracy, as defined in K.S.A. 2015 Supp. 21-5301 and 21-5302, and amendments thereto, to commit such offense, when such person being sentenced has a prior conviction for a violation of K.S.A. 21-3715(a) or (b), prior to its repeal, 21-3716, prior to its repeal, K.S.A. 2015 Supp. 21-5807(a)(1) or (a)(2), or K.S.A. 2015 Supp. 21-5807(b), and amendments thereto, or any attempt or conspiracy to commit such offense, shall be presumptive imprisonment.

(m) The sentence for a violation of K.S.A. 22-4903 or K.S.A. 2015 Supp. 21-5913(a)(2), and amendments thereto, shall be presumptive imprisonment. If an offense under such sections is classified in grid blocks 5-E, 5-F, 5-G, 5-H or 5-I, the court may impose an optional nonprison sentence as provided in subsection (q).

(n) The sentence for a violation of criminal deprivation of property, as defined in K.S.A. 2015 Supp. 21-5803, and amendments thereto, when such property is a motor vehicle, and when such person being sentenced has any combination of two or more prior convictions of K.S.A. 21-3705(b), prior to its repeal, or of criminal deprivation of property, as defined in K.S.A. 2015 Supp. 21-5803, and amendments thereto, when such property is a motor vehicle, shall be presumptive imprisonment. Such sentence shall not be considered a departure and shall not be subject to appeal.

(o) The sentence for a felony violation of theft of property as defined in K.S.A. 2015 Supp. 21-5801, and amendments thereto, or burglary as defined in K.S.A. 2015 Supp. 21-5807(a), and amendments thereto, when such person being sentenced has no prior convictions for a violation of K.S.A. 21-3701 or 21-3715, prior to their repeal, or theft of property as defined in K.S.A. 2015 Supp. 21-5801, and amendments thereto, or burglary as defined in K.S.A. 2015 Supp. 21-5807(a), and amendments thereto; or the sentence for a felony violation of theft of property as defined in K.S.A. 2015 Supp. 21-5801, and amendments thereto, when such person being sentenced has one or two prior felony convictions for a violation of K.S.A. 21-3701, 21-3715 or 21-3716, prior to their repeal, or theft of property as defined in K.S.A. 2015 Supp. 21-5801, and amendments thereto, or burglary or aggravated burglary as defined in K.S.A. 2015 Supp. 21-5807, and amendments thereto; or the sentence for a felony violation of burglary as defined in K.S.A. 2015 Supp. 21-5807(a), and amendments thereto, when such person being sentenced has one prior felony conviction for a violation of K.S.A. 21-3701, 21-3715 or 21-3716, prior to their repeal, or theft of property as defined in K.S.A. 2015 Supp. 21-5801, and amendments thereto, or burglary or aggravated burglary as defined in K.S.A. 2015 Supp. 21-5807, and amendments thereto, shall be the sentence as provided by this section, except that the court may order an optional nonprison sentence for a defendant to participate in a drug treatment program, including, but not limited to, an approved after-care plan, if the court makes the following findings on the record:

(1) Substance abuse was an underlying factor in the commission of the crime;

(2) substance abuse treatment in the community is likely to be more effective than a prison term in reducing the risk of offender recidivism; and

(3) participation in an intensive substance abuse treatment program will serve community safety interests.

A defendant sentenced to an optional nonprison sentence under this subsection shall be supervised by community correctional services. The provisions of K.S.A. 2015 Supp. 21-6824(f)(1), and amendments thereto, shall apply to a defendant sentenced under this subsection. The sentence under this subsection shall not be considered a departure and shall not be subject to appeal.

(p) The sentence for a felony violation of theft of property as defined in K.S.A. 2015 Supp. 21-5801, and amendments thereto, when such person being sentenced has any combination of three or more prior felony convictions for violations of K.S.A. 21-3701, 21-3715 or 21-3716, prior to their repeal, or theft of property as defined in K.S.A. 2015 Supp. 21-5801, and amendments thereto, or burglary or aggravated burglary as defined in K.S.A. 2015 Supp. 21-5807, and amendments thereto; or the sentence for a violation of burglary as defined in K.S.A. 2015 Supp. 21-5807(a), and amendments thereto, when such person being sentenced has any combination of two or more prior convictions for violations of K.S.A. 21-3701, 21-3715 and 21-3716, prior to their repeal, or theft of property as defined in K.S.A. 2015 Supp. 21-5801, and amendments thereto, or burglary or aggravated burglary as defined in K.S.A. 2015 Supp. 21-5807, and amendments thereto, shall be presumed imprisonment and the defendant shall be sentenced to prison as provided by this section, except that the court may recommend that an offender be placed in the custody of the secretary of corrections, in a facility designated by the secretary to participate in an intensive substance abuse treatment program, upon making the following findings on the record:

(1) Substance abuse was an underlying factor in the commission of the crime;

(2) substance abuse treatment with a possibility of an early release from imprisonment is likely to be more effective than a prison term in reducing the risk of offender recidivism; and

(3) participation in an intensive substance abuse treatment program with the possibility of an early release from imprisonment will serve community safety interests by promoting offender reformation.

The intensive substance abuse treatment program shall be determined by the secretary of corrections, but shall be for a period of at least four months. Upon the successful completion of such intensive treatment program, the offender shall be returned to the court and the court may modify the sentence by directing that a less severe penalty be imposed in lieu of that originally adjudged within statutory limits. If the offender's term of imprisonment expires, the offender shall be placed under the applicable period of postrelease supervision. The sentence under this subsection shall not be considered a departure and shall not be subject to appeal.

(q) As used in this section, an "optional nonprison sentence" is a sentence which the court may impose, in lieu of the presumptive sentence, upon making the following findings on the record:

(1) An appropriate treatment program exists which is likely to be more effective than the presumptive prison term in reducing the risk of offender recidivism; and

(2) the recommended treatment program is available and the offender can be admitted to such program within a reasonable period of time; or

(3) the nonprison sanction will serve community safety interests by promoting offender reformation.

Any decision made by the court regarding the imposition of an optional nonprison sentence shall not be considered a departure and shall not be subject to appeal.

(r) The sentence for a violation of K.S.A. 2015 Supp. 21-5413(c)(2), and amendments thereto, shall be presumptive imprisonment and shall be served consecutively to any other term or terms of imprisonment imposed. Such sentence shall not be considered a departure and shall not be subject to appeal.

(s) The sentence for a violation of K.S.A. 2015 Supp. 21-5512, and amendments thereto, shall be presumptive imprisonment. Such sentence shall not be considered a departure and shall not be subject to appeal.

(t) (1) If the trier of fact makes a finding that an offender wore or used ballistic resistant material in the commission of, or attempt to commit, or flight from any felony, in addition to the sentence imposed pursuant to the Kansas sentencing guidelines act, the offender shall be sentenced to an additional 30 months' imprisonment.

(2) The sentence imposed pursuant to subsection (t)(1) shall be presumptive imprisonment and shall be served consecutively to any other term or terms of imprisonment imposed. Such sentence shall not be considered a departure and shall not be subject to appeal.

(3) As used in this subsection, "ballistic resistant material" means: (A) Any commercially produced material designed with the purpose of providing ballistic and trauma protection, including, but not limited to, bulletproof vests and kevlar vests; and (B) any homemade or fabricated substance or item designed with the purpose of providing ballistic and trauma protection.

(u) The sentence for a violation of K.S.A. 2015 Supp. 21-6107, and amendments thereto, or any attempt or conspiracy, as defined in K.S.A. 2015 Supp. 21-5301 and 21-5302, and amendments thereto, to commit such offense, when such person being sentenced has a prior conviction for a violation of K.S.A. 21-4018, prior to its repeal, or K.S.A. 2015 Supp. 21-6107, and amendments thereto, or any attempt or conspiracy to commit such offense, shall be presumptive imprisonment. Such sentence shall not be considered a departure and shall not be subject to appeal.

(v) The sentence for a third or subsequent violation of K.S.A. 8-1568, and amendments thereto, shall be presumptive imprisonment and shall be served consecutively to any other term or terms of imprisonment imposed. Such sentence shall not be considered a departure and shall not be subject to appeal.

(w) The sentence for aggravated criminal damage to property as defined in K.S.A. 2015 Supp. 21-5813(b), and amendments thereto, when such person being sentenced has a prior conviction for any nonperson felony shall be presumptive imprisonment. Such sentence shall not be considered a departure and shall not be subject to appeal.

History: L. 2010, ch. 136, § 285; L. 2011, ch. 37, § 1; L. 2011, ch. 100, § 21; L. 2012, ch. 172, § 30; L. 2013, ch. 122, § 9; L. 2014, ch. 76, § 2; L. 2015, ch. 96, § 11; July 1.

Section was also amended by L. 2011, ch. 30, § 77, L. 2011, ch. 37, § 1, and L. 2011, ch. 91, § 38, but those versions were repealed by L. 2011, ch. 91, § 41, and L. 2011, ch. 100, § 22.



21-6805 Sentencing grid for drug crimes; authority and responsibility of sentencing court; presumptive disposition.

21-6805. Sentencing grid for drug crimes; authority and responsibility of sentencing court; presumptive disposition. (a) The provisions of this section shall be applicable to the sentencing guidelines grid for drug crimes. The following sentencing guidelines grid for drug crimes shall be applicable to felony crimes under K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto, except as otherwise provided by law:

(b) Sentences expressed in the sentencing guidelines grid for drug crimes in subsection (a) represent months of imprisonment.

(c) (1) The sentencing court has discretion to sentence at any place within the sentencing range. In the usual case it is recommended that the sentencing judge select the center of the range and reserve the upper and lower limits for aggravating and mitigating factors insufficient to warrant a departure. The sentencing court shall not distinguish between the controlled substances cocaine base (9041L000) and cocaine hydrochloride (9041L005) when sentencing within the sentencing range of the grid block.

(2) In presumptive imprisonment cases, the sentencing court shall pronounce the complete sentence which shall include the:

(A) Prison sentence;

(B) maximum potential reduction to such sentence as a result of good time; and

(C) period of postrelease supervision at the sentencing hearing. Failure to pronounce the period of postrelease supervision shall not negate the existence of such period of postrelease supervision.

(3) In presumptive nonprison cases, the sentencing court shall pronounce the prison sentence as well as the duration of the nonprison sanction at the sentencing hearing.

(d) Each grid block states the presumptive sentencing range for an offender whose crime of conviction and criminal history place such offender in that grid block. If an offense is classified in a grid block below the dispositional line, the presumptive disposition shall be nonimprisonment. If an offense is classified in a grid block above the dispositional line, the presumptive disposition shall be imprisonment. If an offense is classified in grid blocks 4-E, 4-F, 4-G, 4-H, 4-I, 5-C or 5-D, the court may impose an optional nonprison sentence as provided in subsection (q) of K.S.A. 2015 Supp. 21-6804, and amendments thereto.

(e) The sentence for a second or subsequent conviction for unlawful manufacturing of a controlled substance, K.S.A. 65-4159, prior to its repeal, K.S.A. 2010 Supp. 21-36a03, prior to its transfer, K.S.A. 2015 Supp. 21-5703, and amendments thereto, or a substantially similar offense from another jurisdiction, if the controlled substance in any prior conviction was methamphetamine, as defined by subsection (d)(3) or (f)(1) of K.S.A. 65-4107, and amendments thereto, or an analog thereof, shall be a presumptive term of imprisonment of two times the maximum duration of the presumptive term of imprisonment. The court may impose an optional reduction in such sentence of not to exceed 50% of the mandatory increase provided by this subsection upon making a finding on the record that one or more of the mitigating factors as specified in K.S.A. 2015 Supp. 21-6815, and amendments thereto, justify such a reduction in sentence. Any decision made by the court regarding the reduction in such sentence shall not be considered a departure and shall not be subject to appeal.

(f) (1) The sentence for a third or subsequent felony conviction of K.S.A. 65-4160 or 65-4162, prior to their repeal, K.S.A. 2010 Supp. 21-36a06, prior to its transfer, or K.S.A. 2015 Supp. 21-5706, and amendments thereto, shall be a presumptive term of imprisonment and the defendant shall be sentenced to prison as provided by this section. The defendant's term of imprisonment shall be served in the custody of the secretary of corrections in a facility designated by the secretary. Subject to appropriations therefore, the defendant shall participate in an intensive substance abuse treatment program, of at least four months duration, selected by the secretary of corrections. If the secretary determines that substance abuse treatment resources are otherwise available, such term of imprisonment may be served in a facility designated by the secretary of corrections in the custody of the secretary of corrections to participate in an intensive substance abuse treatment program. The secretary's determination regarding the availability of treatment resources shall not be subject to review. Upon the successful completion of such intensive treatment program, the offender shall be returned to the court and the court may modify the sentence by directing that a less severe penalty be imposed in lieu of that originally adjudged. If the offender's term of imprisonment expires, the offender shall be placed under the applicable period of postrelease supervision.

(2) Such defendant's term of imprisonment shall not be subject to modification under paragraph (1) if:

(A) The defendant has previously completed a certified drug abuse treatment program, as provided in K.S.A. 2015 Supp. 75-52,144, and amendments thereto;

(B) has been discharged or refused to participate in a certified drug abuse treatment program, as provided in K.S.A. 2015 Supp. 75-52,144, and amendments thereto;

(C) has completed an intensive substance abuse treatment program under paragraph (1); or

(D) has been discharged or refused to participate in an intensive substance abuse treatment program under paragraph (1).

The sentence under this subsection shall not be considered a departure and shall not be subject to appeal.

(g) (1) Except as provided further, if the trier of fact makes a finding that an offender carried a firearm to commit a drug felony, or in furtherance of a drug felony, possessed a firearm, in addition to the sentence imposed pursuant to K.S.A. 2015 Supp. 21-6801 through 21-6824, and amendments thereto, the offender shall be sentenced to:

(A) Except as provided in subsection (g)(1)(B), an additional 6 months' imprisonment; and

(B) if the trier of fact makes a finding that the firearm was discharged, an additional 18 months' imprisonment.

(2) The sentence imposed pursuant to subsection (g)(1) shall be presumptive imprisonment. Such sentence shall not be considered a departure and shall not be subject to appeal.

(3) The provisions of this subsection shall not apply to violations of K.S.A. 2015 Supp. 21-5706 or 21-5713, and amendments thereto.

History: L. 2010, ch. 136, § 286; L. 2012, ch. 150, § 33; L. 2013, ch. 37, § 2; July 1.



21-6806 Sentences of imprisonment, good time; pronouncement of sentence in felony cases; off-grid crimes.

21-6806. Sentences of imprisonment, good time; pronouncement of sentence in felony cases; off-grid crimes. (a) Sentences of imprisonment shall represent the time a person shall actually serve, subject to a reduction of the primary sentence for good time as authorized by K.S.A. 2015 Supp. 21-6821, and amendments thereto.

(b) The sentencing court shall pronounce sentence in all felony cases.

(c) Violations of K.S.A. 2015 Supp. 21-5401, 21-5402, 21-5421, 21-5422 and 21-5901, and amendments thereto, are off-grid crimes for the purpose of sentencing. Except as otherwise provided by K.S.A. 2015 Supp. 21-6617, 21-6618, 21-6619, 21-6622, 21-6624, 21-6625, 21-6628 and 21-6629, and amendments thereto, the sentence shall be imprisonment for life and shall not be subject to statutory provisions for suspended sentence, community service or probation.

(d) As identified in K.S.A. 2015 Supp. 21-5426, 21-5503, 21-5504, 21-5506, 21-5510 and 21-6422, and amendments thereto, if the offender is 18 years of age or older and the victim is under 14 years of age, such violations are off-grid crimes for the purposes of sentencing. Except as provided in K.S.A. 2015 Supp. 21-6626, and amendments thereto, the sentence shall be imprisonment for life pursuant to K.S.A. 2015 Supp. 21-6627, and amendments thereto.

History: L. 2010, ch. 136, § 287; L. 2013, ch. 120, § 22; July 1.



21-6807 Crime severity scale for nondrug crimes, application to specific crimes; ranking offenses, provision; unranked offenses; unclassified felonies; prior convictions discovered after the plea.

21-6807. Crime severity scale for nondrug crimes, application to specific crimes; ranking offenses, provision; unranked offenses; unclassified felonies; prior convictions discovered after the plea. (a) The crime severity scale contained in the sentencing guidelines grid for nondrug crimes as provided in K.S.A. 2015 Supp. 21-6804, and amendments thereto, consists of 10 levels of crimes. Crimes listed within each level are considered to be relatively equal in severity. Level 1 crimes are the most severe crimes and level 10 crimes are the least severe crimes. If a person is convicted of two or more crimes, then the severity level shall be determined by the most severe crime of conviction.

(b) When the statutory definition of a crime includes a broad range of criminal conduct, the crime may be subclassified factually in more than one crime category to capture the full range of criminal conduct covered by the crime.

(c) The provisions of this subsection shall be applicable with regard to ranking offenses according to the crime severity scale as provided in this section:

(1) When considering an unranked offense in relation to the crime severity scale, the sentencing judge should refer to comparable offenses on the crime severity scale.

(2) Except for off-grid felony crimes, which are classified as person felonies, all felony crimes omitted from the crime severity scale shall be considered nonperson felonies.

(3) All unclassified felonies shall be scored as level 10 nonperson crimes.

(4) The offense severity level of a crime for which the court has accepted a plea of guilty or nolo contendere pursuant to K.S.A. 22-3210, and amendments thereto, or of a crime of which the defendant has been convicted shall not be elevated or enhanced for sentencing purposes as a result of the discovery of prior convictions or any other basis for such enhancement subsequent to the acceptance of the plea or conviction. Any such prior convictions discovered after the plea has been accepted by the court shall be counted in the determination of the criminal history of the offender.

History: L. 2010, ch. 136, § 288; July 1, 2011.



21-6808 Crime severity scale for drug crimes, application; presumptive sentences.

21-6808. Crime severity scale for drug crimes, application; presumptive sentences. (a) The crime severity scale contained in the sentencing guidelines grid for drug offenses as provided in K.S.A. 2015 Supp. 21-6805, and amendments thereto, consists of 5 levels of crimes. Crimes listed within each level are considered to be relatively equal in severity. Level 1 crimes are the most severe crimes and level 5 crimes are the least severe crimes.

(b) The provisions of this section shall also be applicable to the presumptive sentences for anticipatory crimes as provided in K.S.A. 2015 Supp. 21-5301, 21-5302 and 21-5303, and amendments thereto.

History: L. 2010, ch. 136, § 289; L. 2012, ch. 150, § 34; July 1.



21-6809 Criminal history categories in criminal history scale.

21-6809. Criminal history categories in criminal history scale. The criminal history scale is represented in abbreviated form on the horizontal axis of the sentencing guidelines grids. The relative severity of each criminal history category decreases from left to right on such grids. Criminal history category A is the most serious classification. Criminal history category I is the least serious classification. The criminal history categories in the criminal history scale are:

Criminal

History

Category  Descriptive Criminal History

(A)  The offender's criminal history includes three or more adult convictions or juvenile adjudications, in any  combination, for person felonies.

(B)  The offender's criminal history includes two adult convictions or juvenile adjudications, in any combination, for person felonies.

(C)  The offender's criminal history includes one adult conviction or juvenile adjudication for a person felony, and one or more adult conviction or juvenile adjudication for a nonperson felony.

(D)  The offender's criminal history includes one adult conviction or juvenile adjudication for a person felony, but no adult conviction or juvenile adjudications for a nonperson felony.

(E)  The offender's criminal history includes three or more adult convictions or juvenile adjudications for nonperson felonies, but no adult conviction or juvenile adjudication for a person felony.

(F)  The offender's criminal history includes two adult convictions or juvenile adjudications for nonperson felonies, but no adult conviction or juvenile adjudication for a person felony.

(G)  The offender's criminal history includes one adult conviction or juvenile adjudication for a nonperson felony, but no adult conviction or juvenile adjudication for a person felony.

(H)  The offender's criminal history includes two or more adult convictions or juvenile adjudications for nonperson and/or select misdemeanors, and no more than two adult convictions or juvenile adjudications for person misdemeanors, but no adult conviction or juvenile adjudication for either a person or nonperson felony.

(I)  The offender's criminal history includes no prior record; or, one adult conviction or juvenile adjudication for a person, nonperson, or select misdemeanor, but no adult conviction or juvenile adjudication for either a person or nonperson felony.

History: L. 2010, ch. 136, § 290; July 1, 2011.



21-6810 Criminal history categories, basis; determination of offenders classification; decay factors; prior convictions.

21-6810. Criminal history categories, basis; determination of offenders classification; decay factors; prior convictions. (a) Criminal history categories contained in the sentencing guidelines grids are based on the following types of prior convictions: Person felony adult convictions, nonperson felony adult convictions, person felony juvenile adjudications, nonperson felony juvenile adjudications, person misdemeanor adult convictions, nonperson class A misdemeanor adult convictions, person misdemeanor juvenile adjudications, nonperson class A misdemeanor juvenile adjudications, select class B nonperson misdemeanor adult convictions, select class B nonperson misdemeanor juvenile adjudications and convictions and adjudications for violations of municipal ordinances or county resolutions which are comparable to any crime classified under the state law of Kansas as a person misdemeanor, select nonperson class B misdemeanor or nonperson class A misdemeanor. A prior conviction is any conviction, other than another count in the current case which was brought in the same information or complaint or which was joined for trial with other counts in the current case pursuant to K.S.A. 22-3203, and amendments thereto, which occurred prior to sentencing in the current case regardless of whether the offense that led to the prior conviction occurred before or after the current offense or the conviction in the current case.

(b) A class B nonperson select misdemeanor is a special classification established for weapons violations. Such classification shall be considered and scored in determining an offender's criminal history classification.

(c) Except as otherwise provided, all convictions, whether sentenced consecutively or concurrently, shall be counted separately in the offender's criminal history.

(d) Except as provided in K.S.A. 2015 Supp. 21-6815, and amendments thereto, the following are applicable to determining an offender's criminal history classification:

(1) Only verified convictions will be considered and scored.

(2) All prior adult felony convictions, including expungements, will be considered and scored. Prior adult felony convictions for offenses that were committed before July 1, 1993, shall be scored as a person or nonperson crime using a comparable offense under the Kansas criminal code in effect on the date the current crime of conviction was committed;

(3) There will be no decay factor applicable for:

(A) Adult convictions;

(B) a juvenile adjudication for an offense which would constitute a person felony if committed by an adult. Prior juvenile adjudications for offenses that were committed before July 1, 1993, shall be scored as a person or nonperson crime using a comparable offense under the Kansas criminal code in effect on the date the current crime of conviction was committed;

(C) a juvenile adjudication for an offense committed before July 1, 1993, which would have been a class A, B or C felony, if committed by an adult; or

(D) a juvenile adjudication for an offense committed on or after July 1, 1993, which would be an off-grid felony, a nondrug severity level 1, 2, 3, 4 or 5 felony, a drug severity level 1, 2 or 3 felony for an offense committed on or after July 1, 1993, but prior to July 1, 2012, or a drug severity level 1, 2, 3 or 4 felony for an offense committed on or after July 1, 2012, if committed by an adult.

(4) Except as otherwise provided, a juvenile adjudication will decay if the current crime of conviction is committed after the offender reaches the age of 25, and the juvenile adjudication is for an offense:

(A) Committed before July 1, 1993, which would have been a class D or E felony if committed by an adult;

(B) committed on or after July 1, 1993, which would be a nondrug severity level 6, 7, 8, 9 or 10, a drug severity level 4 felony for an offense committed on or after July 1, 1993, but prior to July 1, 2012, or a drug severity level 5 felony for an offense committed on or after July 1, 2012, if committed by an adult; or

(C) which would be a misdemeanor if committed by an adult.

(5) All person misdemeanors, class A nonperson misdemeanors and class B select nonperson misdemeanors, and all municipal ordinance and county resolution violations comparable to such misdemeanors, shall be considered and scored. Prior misdemeanors for offenses that were committed before July 1, 1993, shall be scored as a person or nonperson crime using a comparable offense under the Kansas criminal code in effect on the date the current crime of conviction was committed.

(6) Unless otherwise provided by law, unclassified felonies and misdemeanors, shall be considered and scored as nonperson crimes for the purpose of determining criminal history.

(7) Prior convictions of a crime defined by a statute which has since been repealed shall be scored using the classification assigned at the time of such conviction.

(8) Prior convictions of a crime defined by a statute which has since been determined unconstitutional by an appellate court shall not be used for criminal history scoring purposes.

(9) Prior convictions of any crime shall not be counted in determining the criminal history category if they enhance the severity level, elevate the classification from misdemeanor to felony, or are elements of the present crime of conviction. Except as otherwise provided, all other prior convictions will be considered and scored.

(e) The amendments made to this section by this act are procedural in nature and shall be construed and applied retroactively.

History: L. 2010, ch. 136, § 291; L. 2011, ch. 30, § 78; L. 2012, ch. 150, § 35; L. 2015, ch. 5, § 1; Apr. 2.



21-6811 Determination of offender's criminal history classification in presumptive sentencing guidelines grids.

21-6811. Determination of offender's criminal history classification in presumptive sentencing guidelines grids. In addition to the provisions of K.S.A. 2015 Supp. 21-6810, and amendments thereto, the following shall apply in determining an offender's criminal history classification as contained in the presumptive sentencing guidelines grids:

(a) Every three prior adult convictions or juvenile adjudications of class A and class B person misdemeanors in the offender's criminal history, or any combination thereof, shall be rated as one adult conviction or one juvenile adjudication of a person felony for criminal history purposes. Every three prior adult convictions or juvenile adjudications of assault as defined in K.S.A. 21-3408, prior to its repeal, or K.S.A. 2015 Supp. 21-5412(a), and amendments thereto, occurring within a period commencing three years prior to the date of conviction for the current crime of conviction shall be rated as one adult conviction or one juvenile adjudication of a person felony for criminal history purposes.

(b) A conviction of criminal possession of a firearm as defined in K.S.A. 21-4204(a)(1) or (a)(5), prior to its repeal, criminal use of weapons as defined in K.S.A. 2015 Supp. 21-6301(a)(10) or (a)(11), and amendments thereto, or unlawful possession of a firearm as in effect on June 30, 2005, and as defined in K.S.A. 21-4218, prior to its repeal, will be scored as a select class B nonperson misdemeanor conviction or adjudication and shall not be scored as a person misdemeanor for criminal history purposes.

(c) (1) If the current crime of conviction was committed before July 1, 1996, and is for K.S.A. 21-3404(b), as in effect on June 30, 1996, involuntary manslaughter in the commission of driving under the influence, then, each prior adult conviction or juvenile adjudication for K.S.A. 8-1567, and amendments thereto, shall count as one person felony for criminal history purposes.

(2) If the current crime of conviction was committed on or after July 1, 1996, and is for a violation of K.S.A. 2015 Supp. 21-5405(a)(3), and amendments thereto, each prior adult conviction, diversion in lieu of criminal prosecution or juvenile adjudication for: (A) Any act described in K.S.A. 8-2,144 or 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto; or (B) a violation of a law of another state or an ordinance of any city, or resolution of any county, which prohibits any act described in K.S.A. 8-2,144 or 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, shall count as one person felony for criminal history purposes.

(3) If the current crime of conviction is for a violation of K.S.A. 2015 Supp. 21-5413(b)(3), and amendments thereto:

(A) The first prior adult conviction, diversion in lieu of criminal prosecution or juvenile adjudication for the following shall count as one nonperson felony for criminal history purposes: (i) Any act described in K.S.A. 8-2,144 or 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto; or (ii) a violation of a law of another state or an ordinance of any city, or resolution of any county, which prohibits any act described in K.S.A. 8-2,144 or 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto; and

(B) each second or subsequent prior adult conviction, diversion in lieu of criminal prosecution or juvenile adjudication for the following shall count as one person felony for criminal history purposes: (i) Any act described in K.S.A. 8-2,144 or 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto; or (ii) a violation of a law of another state or an ordinance of any city, or resolution of any county, which prohibits any act described in K.S.A. 8-2,144 or 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto.

(d) Prior burglary adult convictions and juvenile adjudications will be scored for criminal history purposes as follows:

(1) As a prior person felony if the prior conviction or adjudication was classified as a burglary as defined in K.S.A. 21-3715(a), prior to its repeal, or K.S.A. 2015 Supp. 21-5807(a)(1), and amendments thereto.

(2) As a prior nonperson felony if the prior conviction or adjudication was classified as a burglary as defined in K.S.A. 21-3715(b) or (c), prior to its repeal, or K.S.A. 2015 Supp. 21-5807(a)(2) or (a)(3), and amendments thereto.

The facts required to classify prior burglary adult convictions and juvenile adjudications shall be established by the state by a preponderance of the evidence.

(e) (1) Out-of-state convictions and juvenile adjudications shall be used in classifying the offender's criminal history.

(2) An out-of-state crime will be classified as either a felony or a misdemeanor according to the convicting jurisdiction:

(A) If a crime is a felony in another state, it will be counted as a felony in Kansas.

(B) If a crime is a misdemeanor in another state, the state of Kansas shall refer to the comparable offense in order to classify the out-of-state crime as a class A, B or C misdemeanor. If the comparable misdemeanor crime in the state of Kansas is a felony, the out-of-state crime shall be classified as a class A misdemeanor. If the state of Kansas does not have a comparable crime, the out-of-state crime shall not be used in classifying the offender's criminal history.

(3) The state of Kansas shall classify the crime as person or nonperson. In designating a crime as person or nonperson, comparable offenses under the Kansas criminal code in effect on the date the current crime of conviction was committed shall be referred to. If the state of Kansas does not have a comparable offense in effect on the date the current crime of conviction was committed, the out-of-state conviction shall be classified as a nonperson crime.

(4) Convictions or adjudications occurring within the federal system, other state systems, the District of Columbia, foreign, tribal or military courts are considered out-of-state convictions or adjudications.

(5) The facts required to classify out-of-state adult convictions and juvenile adjudications shall be established by the state by a preponderance of the evidence.

(f) Except as provided in K.S.A. 21-4710(d)(4), (d)(5) and (d)(6), prior to its repeal, or K.S.A. 2015 Supp. 21-6810(d)(3)(B), (d)(3)(C), (d)(3)(D) and (d)(4), and amendments thereto, juvenile adjudications will be applied in the same manner as adult convictions. Out-of-state juvenile adjudications will be treated as juvenile adjudications in Kansas.

(g) A prior felony conviction of an attempt, a conspiracy or a solicitation as provided in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2015 Supp. 21-5301, 21-5302 or 21-5303, and amendments thereto, to commit a crime shall be treated as a person or nonperson crime in accordance with the designation assigned to the underlying crime.

(h) Drug crimes are designated as nonperson crimes for criminal history scoring.

(i) If the current crime of conviction is for a violation of K.S.A. 8-1602(b)(3) through (b)(5), and amendments thereto, each of the following prior convictions for offenses committed on or after July 1, 2011, shall count as a person felony for criminal history purposes: K.S.A. 8-235, 8-262, 8-287, 8-291, 8-1566, 8-1567, 8-1568, 8-1602, 8-1605 and 40-3104, and amendments thereto, and K.S.A. 2015 Supp. 21-5405(a)(3) and 21-5406, and amendments thereto, or a violation of a city ordinance or law of another state which would also constitute a violation of such sections.

(j) The amendments made to this section by 2015 House Bill No. 2053 are procedural in nature and shall be construed and applied retroactively.

History: L. 2010, ch. 136, § 292; L. 2011, ch. 30, § 79; L. 2012, ch. 166, § 4; L. 2015, ch. 5, § 2; L. 2015, ch. 90, § 2; July 1.

Section was amended twice in the 2011 session, see also 21-6811a.



21-6811b Determination of offender's criminal history; severability.

21-6811b. Determination of offender's criminal history; severability. If any provision of this act* is held invalid, the invalidity shall not affect other provisions or applications of the act, and to this end the provisions of this act are severable.

History: L. 2015, ch. 5, § 3; Apr. 2.

* This act means L. 2015, ch. 5.



21-6812 Actions which prosecutors may take under agreements with defendants for plea; exceptions relating to prior convictions.

21-6812. Actions which prosecutors may take under agreements with defendants for plea; exceptions relating to prior convictions. The prosecutor and the attorney for the defendant, or the defendant when acting pro se, may engage in discussions with a view toward reaching an agreement that, upon the entering of a plea to a charged offense or to a lesser or related offense, the prosecutor may do any of the following:

(a) Move for dismissal of other charges or counts;

(b) recommend a particular sentence within the sentencing range applicable to the offense or to the offense to which the offender pled guilty;

(c) recommend a particular sentence outside of the sentencing range only when departure factors exist and such factors are stated on the record;

(d) agree to file a particular charge or count;

(e) agree not to file charges or counts; or

(f) make any other promise to the defendant, except that the prosecutor shall not enter into any agreement to decline to use a prior drug conviction of the defendant to elevate or enhance the severity level of a drug crime as provided in K.S.A. 2015 Supp. 21-5703, 21-5705 or 21-5706, and amendments thereto, or make any agreement to exclude any prior conviction from the criminal history of the defendant.

History: L. 2010, ch. 136, § 293; July 1, 2011.



21-6813 Presentence investigation report; information included; part of court record; confidential information, disclosure to certain parties; report format.

21-6813. Presentence investigation report; information included; part of court record; confidential information, disclosure to certain parties; report format. (a) The court shall order the preparation of the presentence investigation report by the court services officer as soon as possible after conviction of the defendant.

(b) Each presentence report prepared for an offender to be sentenced for one or more felonies committed on or after July 1, 1993, shall be limited to the following information:

(1) A summary of the factual circumstances of the crime or crimes of conviction.

(2) If the defendant desires to do so, a summary of the defendant's version of the crime.

(3) When there is an identifiable victim, a victim report. The person preparing the victim report shall submit the report to the victim and request that the information be returned to be submitted as a part of the presentence investigation. To the extent possible, the report shall include a complete listing of restitution for damages suffered by the victim.

(4) An appropriate classification of each crime of conviction on the crime severity scale.

(5) A listing of prior adult convictions or juvenile adjudications for felony or misdemeanor crimes or violations of county resolutions or city ordinances comparable to any misdemeanor defined by state law. Such listing shall include an assessment of the appropriate classification of the criminal history on the criminal history scale and the source of information regarding each listed prior conviction and any available source of journal entries or other documents through which the listed convictions may be verified. If any such journal entries or other documents are obtained by the court services officer, they shall be attached to the presentence investigation report. Any prior criminal history worksheets of the defendant shall also be attached.

(6) A proposed grid block classification for each crime, or crimes of conviction and the presumptive sentence for each crime, or crimes of conviction.

(7) If the proposed grid block classification is a grid block which presumes imprisonment, the presumptive prison term range and the presumptive duration of postprison supervision as it relates to the crime severity scale.

(8) If the proposed grid block classification does not presume prison, the presumptive prison term range and the presumptive duration of the nonprison sanction as it relates to the crime severity scale and the court services officer's professional assessment as to recommendations for conditions to be mandated as part of the nonprison sanction.

(9) For defendants who are being sentenced for a conviction of a felony violation of K.S.A. 65-4160 or 65-4162, prior to their repeal or K.S.A. 2015 Supp. 21-5706, and amendments thereto, and meet the requirements of K.S.A. 2015 Supp. 21-6824, and amendments thereto, the drug abuse assessment as provided in K.S.A. 2015 Supp. 21-6824, and amendments thereto.

(10) For defendants who are being sentenced for a third or subsequent felony conviction of a violation of K.S.A. 65-4160 or 65-4162, prior to their repeal or K.S.A. 2015 Supp. 21-5706, and amendments thereto, the drug abuse assessment as provided in K.S.A. 2015 Supp. 21-6824, and amendments thereto.

(c) The presentence report will become part of the court record and shall be accessible to the public, except that the official version, defendant's version and the victim's statement, any psychological reports, risk and needs assessments and drug and alcohol reports and assessments shall be accessible only to the parties, the sentencing judge, the department of corrections, and if requested, the Kansas sentencing commission. If the offender is committed to the custody of the secretary of corrections, the report shall be sent to the secretary and, in accordance with K.S.A. 75-5220, and amendments thereto, to the warden of the state correctional institution to which the defendant is conveyed.

(d) The criminal history worksheet will not substitute as a presentence report.

(e) The presentence report will not include optional report components, which would be subject to the discretion of the sentencing court in each district except for psychological reports and drug and alcohol reports.

(f) Except as provided in K.S.A. 2015 Supp. 21-6814, and amendments thereto, the court may take judicial notice in a subsequent felony proceeding of an earlier presentence report criminal history worksheet prepared for a prior sentencing of the defendant for a felony committed on or after July 1, 1993.

(g) All presentence reports in any case in which the defendant has been convicted of a felony shall be on a form approved by the Kansas sentencing commission.

History: L. 2010, ch. 136, § 294; L. 2011, ch. 30, § 80; July 1.



21-6814 Offender's criminal history; admission in court or determined by judge; burden of proof; notice of error by offender.

21-6814. Offender's criminal history; admission in court or determined by judge; burden of proof; notice of error by offender. (a) The offender's criminal history shall be admitted in open court by the offender or determined by a preponderance of the evidence at the sentencing hearing by the sentencing judge.

(b) Except to the extent disputed in accordance with subsection (c), the summary of the offender's criminal history prepared for the court by the state shall satisfy the state's burden of proof regarding an offender's criminal history.

(c) Upon receipt of the criminal history worksheet prepared for the court, the offender shall immediately notify the district attorney and the court with written notice of any error in the proposed criminal history worksheet. Such notice shall specify the exact nature of the alleged error. The state shall have the burden of proving the disputed portion of the offender's criminal history. The sentencing judge shall allow the state reasonable time to produce evidence to establish its burden of proof. If the offender later challenges such offender's criminal history, which has been previously established, the burden of proof shall shift to the offender to prove such offender's criminal history by a preponderance of the evidence.

History: L. 2010, ch. 136, § 295; July 1, 2011.



21-6815 Imposition of presumptive sentence; jury requirements; departure sentencing; substantial and compelling reasons for departure; mitigating and aggravating factors.

21-6815. Imposition of presumptive sentence; jury requirements; departure sentencing; substantial and compelling reasons for departure; mitigating and aggravating factors. (a) Except as provided in subsection (b), the sentencing judge shall impose the presumptive sentence provided by the sentencing guidelines unless the judge finds substantial and compelling reasons to impose a departure sentence. If the sentencing judge departs from the presumptive sentence, the judge shall state on the record at the time of sentencing the substantial and compelling reasons for the departure.

(b) Subject to the provisions of K.S.A. 2015 Supp. 21-6817(b), and amendments thereto, any fact that would increase the penalty for a crime beyond the statutory maximum, other than a prior conviction, shall be submitted to a jury and proved beyond a reasonable doubt.

(c) (1) Subject to the provisions of subsections (c)(3) and (e), the following nonexclusive list of mitigating factors may be considered in determining whether substantial and compelling reasons for a departure exist:

(A) The victim was an aggressor or participant in the criminal conduct associated with the crime of conviction.

(B) The offender played a minor or passive role in the crime or participated under circumstances of duress or compulsion. This factor may be considered when it is not sufficient as a complete defense.

(C) The offender, because of physical or mental impairment, lacked substantial capacity for judgment when the offense was committed. The voluntary use of intoxicants, drugs or alcohol does not fall within the purview of this factor.

(D) The defendant, or the defendant's children, suffered a continuing pattern of physical or sexual abuse by the victim of the offense and the offense is a response to that abuse.

(E) The degree of harm or loss attributed to the current crime of conviction was significantly less than typical for such an offense.

(F) The offender committed such crime as a result of an injury, including major depressive disorder, polytrauma, post-traumatic stress disorder or traumatic brain injury, connected to service in a combat zone, as defined in section 112 of the federal internal revenue code of 1986, in the armed forces of the United States of America. As used in this subsection, "major depressive disorder," "polytrauma," "post-traumatic stress disorder" and "traumatic brain injury" shall mean the same as such terms are defined in K.S.A. 2015 Supp. 21-6630, and amendments thereto.

(2) Subject to the provisions of subsection (c)(3), the following nonexclusive list of aggravating factors may be considered in determining whether substantial and compelling reasons for departure exist:

(A) The victim was particularly vulnerable due to age, infirmity, or reduced physical or mental capacity which was known or should have been known to the offender.

(B) The defendant's conduct during the commission of the current offense manifested excessive brutality to the victim in a manner not normally present in that offense.

(C) The offense was motivated entirely or in part by the race, color, religion, ethnicity, national origin or sexual orientation of the victim or the offense was motivated by the defendant's belief or perception, entirely or in part, of the race, color, religion, ethnicity, national origin or sexual orientation of the victim whether or not the defendant's belief or perception was correct.

(D) The offense involved a fiduciary relationship which existed between the defendant and the victim.

(E) The defendant, 18 or more years of age, employed, hired, used, persuaded, induced, enticed or coerced any individual under 16 years of age to:

(i) Commit any person felony;

(ii) assist in avoiding detection or apprehension for commission of any person felony; or

(iii) attempt, conspire or solicit, as defined in K.S.A. 2015 Supp. 21-5301, 21-5302 and 21-5303, and amendments thereto, to commit any person felony.

That the defendant did not know the age of the individual under 16 years of age shall not be a consideration.

(F) The defendant's current crime of conviction is a crime of extreme sexual violence and the defendant is a predatory sex offender. As used in this subsection:

(i) "Crime of extreme sexual violence" is a felony limited to the following:

(a) A crime involving a nonconsensual act of sexual intercourse or sodomy with any person;

(b) a crime involving an act of sexual intercourse, sodomy or lewd fondling and touching with any child who is 14 or more years of age but less than 16 years of age and with whom a relationship has been established or promoted for the primary purpose of victimization;

(c) a crime involving an act of sexual intercourse, sodomy or lewd fondling and touching with any child who is less than 14 years of age;

(d) aggravated human trafficking, as defined in K.S.A. 2015 Supp. 21-5426(b), and amendments thereto, if the victim is less than 14 years of age; or

(e) commercial sexual exploitation of a child, as defined in K.S.A. 2015 Supp. 21-6422, and amendments thereto, if the victim is less than 14 years of age.

(ii) "Predatory sex offender" is an offender who has been convicted of a crime of extreme sexual violence as the current crime of conviction and who:

(a) Has one or more prior convictions of any crimes of extreme sexual violence. Any prior conviction used to establish the defendant as a predatory sex offender pursuant to this subsection shall also be counted in determining the criminal history category; or

(b) suffers from a mental condition or personality disorder which makes the offender likely to engage in additional acts constituting crimes of extreme sexual violence.

(iii) "Mental condition or personality disorder" means an emotional, mental or physical illness, disease, abnormality, disorder, pathology or condition which motivates the person, affects the predisposition or desires of the person, or interferes with the capacity of the person to control impulses to commit crimes of extreme sexual violence.

(G) The defendant was incarcerated during the commission of the offense.

(H) The crime involved two or more participants in the criminal conduct, and the defendant played a major role in the crime as the organizer, leader, recruiter, manager or supervisor.

In determining whether aggravating factors exist as provided in this section, the court shall review the victim impact statement.

(3) If a factual aspect of a crime is a statutory element of the crime or is used to subclassify the crime on the crime severity scale, that aspect of the current crime of conviction may be used as an aggravating or mitigating factor only if the criminal conduct constituting that aspect of the current crime of conviction is significantly different from the usual criminal conduct captured by the aspect of the crime.

(d) In determining aggravating or mitigating circumstances, the court shall consider:

(1) Any evidence received during the proceeding;

(2) the presentence report;

(3) written briefs and oral arguments of either the state or counsel for the defendant; and

(4) any other evidence relevant to such aggravating or mitigating circumstances that the court finds trustworthy and reliable.

(e) Upon motion of the prosecutor stating that the defendant has provided substantial assistance in the investigation or prosecution of another person who is alleged to have committed an offense, the court may consider such mitigation in determining whether substantial and compelling reasons for a departure exist. In considering this mitigating factor, the court may consider the following:

(1) The court's evaluation of the significance and usefulness of the defendant's assistance, taking into consideration the prosecutor's evaluation of the assistance rendered;

(2) the truthfulness, completeness and reliability of any information or testimony provided by the defendant;

(3) the nature and extent of the defendant's assistance;

(4) any injury suffered, or any danger or risk of injury to the defendant or the defendant's family resulting from such assistance; and

(5) the timeliness of the defendant's assistance.

History: L. 2010, ch. 136, § 296; L. 2013, ch. 120, § 23; L. 2015, ch. 76, § 7; July 1.



21-6816 Departure sentencing for drug crimes; finding substantial and compelling reasons for departure; aggravating factors considered in determining if reasons exist.

21-6816. Departure sentencing for drug crimes; finding substantial and compelling reasons for departure; aggravating factors considered in determining if reasons exist. (a) The following aggravating factors apply to drug crimes and may be considered in determining whether substantial and compelling reasons for departure exist:

(1) The crime was committed as part of a major organized drug manufacture, cultivation or distribution activity. Two or more of the following nonexclusive factors constitute evidence of major organized drug manufacture, cultivation or distribution activity:

(A) The offender derived a substantial amount of money or asset ownership from the illegal drug activity.

(B) The presence of a substantial quantity or variety of weapons or explosives at the scene of arrest or associated with the illegal drug activity.

(C) The presence of drug transaction records or customer lists that indicate a drug activity of major size.

(D) The presence of manufacturing or distribution materials such as, but not limited to, drug recipes, precursor chemicals, laboratory equipment, lighting, irrigation systems, ventilation, power-generation, scales or packaging material.

(E) Building acquisitions or building modifications including, but not limited to, painting, wiring, plumbing or lighting which advanced or facilitated the commission of the offense.

(F) Possession of large amounts of illegal drugs or substantial quantities of controlled substances.

(G) A showing that the offender has engaged in repeated criminal acts associated with the manufacture, cultivation or distribution of controlled substances.

(2) The offender possessed illegal drugs with the intent to distribute, which were distributed, or offered for distribution:

(A) to a person under 18 years of age; or

(B) in the immediate presence of a person under 18 years of age.

(3) The offender, 18 or more years of age, employed, hired, used, persuaded, induced, enticed or coerced any individual under 16 years of age:

(A) To violate any provision of K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto;

(B) to assist in avoiding detection or apprehension for violation of any provision of K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto; or

(C) to attempt, conspire or solicit, as defined in K.S.A. 2015 Supp. 21-5301, 21-5302 or 21-5303, and amendments thereto, to commit a violation of any provision of K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto.

That the offender did not know the age of the individual under 16 years of age shall not be a consideration.

(4) The offender was incarcerated during the commission of the offense.

(b) In determining whether aggravating factors exist as provided in this section, the court shall review the victim impact statement.

History: L. 2010, ch. 136, § 297; July 1, 2011.



21-6817 Departure sentencing; hearing; notice; findings of fact and conclusions of law; order; upward durational departure sentencing; procedures and jury requirements.

21-6817. Departure sentencing; hearing; notice; findings of fact and conclusions of law; order; upward durational departure sentencing; procedures and jury requirements. (a) (1) Whenever a person is convicted of a felony, the court upon motion of either the defendant or the state, shall hold a hearing to consider imposition of a departure sentence other than an upward durational departure sentence. The motion shall state the type of departure sought and the reasons and factors relied upon. The hearing shall be scheduled so that the parties have adequate time to prepare and present arguments regarding the issues of departure sentencing. The county or district attorney shall notify the victim of a crime or the victim's family of the right to be present at the hearing. The parties may submit written arguments to the court prior to the date of the hearing and may make oral arguments before the court at the hearing. The court shall review the victim impact statement. Prior to the hearing, the court shall transmit to the defendant or the defendant's attorney and the prosecutor copies of the presentence investigation report.

(2) At the conclusion of the hearing or within 21 days thereafter, the court shall issue findings of fact and conclusions of law regarding the issues submitted by the parties, and shall enter an appropriate order.

(3) If the court decides to depart on its own volition, without a motion from the state or the defendant, the court shall notify all parties of its intent and allow reasonable time for either party to respond if requested. The notice shall state the type of departure intended by the court and the reasons and factors relied upon.

(4) In each case in which the court imposes a sentence that deviates from the presumptive sentence, the court shall make findings of fact as to the reasons for departure as provided in this subsection regardless of whether a hearing is requested.

(b) (1) Upon motion of the county or district attorney to seek an upward durational departure sentence, the court shall consider imposition of such upward durational departure sentence in the manner provided in subsection (b)(2). The county or district attorney shall file such motion to seek an upward durational departure sentence not less than 30 days prior to the date of trial or if the trial date is to take place in less than 30 days then within seven days from the date of the arraignment.

(2) The court shall determine if the presentation of any evidence regarding the alleged fact or factors that may increase the penalty for a crime beyond the statutory maximum, other than a prior conviction, shall be presented to a jury and proved beyond a reasonable doubt during the trial of the matter or whether such evidence should be submitted to the jury in a separate departure sentencing hearing following the determination of the defendant's innocence or guilt.

(3) If the presentation of the evidence regarding the alleged fact or factors is submitted to the jury during the trial of the matter as determined by the court, then the provisions of subsections (b)(5), (b)(6) and (b)(7) shall be applicable.

(4) If the court determines it is in the interest of justice, the court shall conduct a separate departure sentence proceeding to determine whether the defendant may be subject to an upward durational departure sentence. Such proceeding shall be conducted by the court before a jury as soon as practicable. If any person who served on the trial jury is unable to serve on the jury for the upward durational departure sentence proceeding, the court shall substitute an alternate juror who has been impaneled for the trial jury. If there are insufficient alternate jurors to replace trial jurors who are unable to serve at the upward durational departure sentence proceeding, the court may conduct such upward durational departure sentence proceeding before a jury which may have 12 or less jurors, but at no time less than six jurors. Any decision of an upward durational departure sentence proceeding shall be decided by a unanimous decision of the jury. Jury selection procedures, qualifications of jurors and grounds for exemption or challenge of prospective jurors in criminal trials shall be applicable to the selection of such jury. The jury at the upward durational departure sentence proceeding may be waived in the manner provided by K.S.A. 22-3403, and amendments thereto, for waiver of a trial jury. If the jury at the upward durational departure sentence proceeding has been waived, the upward durational departure sentence proceeding shall be conducted by the court.

(5) In the upward durational departure sentence proceeding, evidence may be presented concerning any matter that the court deems relevant to the question of determining if any specific factors exist that may serve to enhance the maximum sentence as provided by K.S.A. 2015 Supp. 21-6815 or 21-6816, and amendments thereto. Only such evidence as the state has made known to the defendant prior to the upward durational departure sentence proceeding shall be admissible, and no evidence secured in violation of the constitution of the United States or of the state of Kansas shall be admissible. No testimony by the defendant at the upward durational departure sentence proceeding shall be admissible against the defendant at any subsequent criminal proceeding. At the conclusion of the evidentiary presentation, the court shall allow the parties a reasonable period of time in which to present oral arguments.

(6) The court shall provide oral and written instructions to the jury to guide its deliberations.

(7) If, by unanimous vote, the jury finds beyond a reasonable doubt that one or more specific factors exist that may serve to enhance the maximum sentence, the defendant may be sentenced pursuant to K.S.A. 2015 Supp. 21-6815 through 21-6818, and amendments thereto; otherwise, the defendant shall be sentenced as provided by law. The jury, if its verdict is a unanimous recommendation that one or more of the specific factors that may serve to enhance the maximum sentence exists, shall designate in writing, signed by the foreman of the jury, the specific factor or factors which the jury found beyond a reasonable doubt. If, after a reasonable time for deliberation, the jury is unable to reach a verdict of finding any of the specific factors, the court shall dismiss the jury and shall only impose a sentence as provided by law. In nonjury cases, the court shall follow the requirements of this subsection in determining if one or more of the specific factors exist that may serve to enhance the maximum sentence.

History: L. 2010, ch. 136, § 298; L. 2011, ch. 30, § 81; L. 2011, ch. 91, § 39; July 1.

Section was also amended by L. 2011, ch. 30, § 81, and L. 2011, ch. 12, § 1, but those versions were repealed by L. 2011, ch. 91, § 41.



21-6818 Departure sentencing; limitations.

21-6818. Departure sentencing; limitations. (a) When a departure sentence is appropriate, the sentencing judge may depart from the sentencing guidelines as provided in this section. The sentencing judge shall not impose a downward dispositional departure sentence for any crime of extreme sexual violence, as defined in K.S.A. 2015 Supp. 21-6815, and amendments thereto. The sentencing judge shall not impose a downward durational departure sentence for any crime of extreme sexual violence, as defined in K.S.A. 2015 Supp. 21-6815, and amendments thereto, to less than 50% of the center of the range of the sentence for such crime.

(b) When a sentencing judge departs in setting the duration of a presumptive term of imprisonment:

(1) The judge shall consider and apply the sentencing guidelines, to impose a sentence that is proportionate to the severity of the crime of conviction and the offender's criminal history; and

(2) the presumptive term of imprisonment set in such departure shall not total more than double the maximum duration of the presumptive imprisonment term.

(c) When a sentencing judge imposes a prison term as a dispositional departure:

(1) The judge shall consider and apply the sentencing guidelines to impose a sentence that is proportionate to the severity of the crime of conviction; and

(2) the term of imprisonment shall not exceed the maximum duration of the presumptive imprisonment term listed within the sentencing grid. Any sentence inconsistent with the provisions of this section shall constitute an additional departure and shall require substantial and compelling reasons independent of the reasons given for the dispositional departure.

(d) If the sentencing judge imposes a nonprison sentence as a dispositional departure from the guidelines, the recommended duration shall be as provided in subsection (c) of K.S.A. 2015 Supp. 21-6608, and amendments thereto.

History: L. 2010, ch. 136, § 299; L. 2011, ch. 30, § 82; July 1.



21-6819 Sentencing in multiple conviction cases; discretion of judge to impose concurrent or consecutive sentences; requirements applicable; departure sentencing based on aggravating factors.

21-6819. Sentencing in multiple conviction cases; discretion of judge to impose concurrent or consecutive sentences; requirements applicable; departure sentencing based on aggravating factors. (a) The provisions of subsections (a), (b), (c), (d), (e) and (h) of K.S.A. 2015 Supp. 21-6606, and amendments thereto, regarding multiple sentences shall apply to the sentencing of offenders pursuant to the sentencing guidelines. The mandatory consecutive sentence requirements contained in subsections (c), (d) and (e) of K.S.A. 2015 Supp. 21-6606, and amendments thereto, shall not apply if such application would result in a manifest injustice.

(b) The sentencing judge shall otherwise have discretion to impose concurrent or consecutive sentences in multiple conviction cases. The sentencing judge may consider the need to impose an overall sentence that is proportionate to the harm and culpability and shall state on the record if the sentence is to be served concurrently or consecutively. In cases where consecutive sentences may be imposed by the sentencing judge, the following shall apply:

(1) When the sentencing judge imposes multiple sentences consecutively, the consecutive sentences shall consist of an imprisonment term which may not exceed the sum of the consecutive imprisonment terms, and a supervision term. The sentencing judge shall have the discretion to impose a consecutive term of imprisonment for a crime other than the primary crime of any term of months not to exceed the nonbase sentence as determined under subsection (b)(5). The postrelease supervision term will be based on the longest supervision term imposed for any of the crimes.

(2) The sentencing judge shall establish a base sentence for the primary crime. The primary crime is the crime with the highest crime severity ranking. An off-grid crime shall not be used as the primary crime in determining the base sentence when imposing multiple sentences. If sentences for off-grid and on-grid convictions are ordered to run consecutively, the offender shall not begin to serve the on-grid sentence until paroled from the off-grid sentence, and the postrelease supervision term will be based on the off-grid crime. If more than one crime of conviction is classified in the same crime category, the sentencing judge shall designate which crime will serve as the primary crime. In the instance of sentencing with both the drug grid and the nondrug grid and simultaneously having a presumption of imprisonment and probation, the sentencing judge shall use the crime which presumes imprisonment as the primary crime. In the instance of sentencing with both the drug grid and the nondrug grid and simultaneously having a presumption of either both probation or both imprisonment, the sentencing judge shall use the crime with the longest sentence term as the primary crime.

(3) The base sentence is set using the total criminal history score assigned.

(4) The total prison sentence imposed in a case involving multiple convictions arising from multiple counts within an information, complaint or indictment cannot exceed twice the base sentence. This limit shall apply only to the total sentence, and it shall not be necessary to reduce the duration of any of the nonbase sentences imposed to be served consecutively to the base sentence. The postrelease supervision term will reflect only the longest such term assigned to any of the crimes for which consecutive sentences are imposed. Supervision periods shall not be aggregated.

(5) Nonbase sentences shall not have criminal history scores applied, as calculated in the criminal history I column of the grid, but base sentences shall have the full criminal history score assigned. In the event a conviction designated as the primary crime in a multiple conviction case is reversed on appeal, the appellate court shall remand the multiple conviction case for resentencing. Upon resentencing, if the case remains a multiple conviction case the court shall follow all of the provisions of this section concerning the sentencing of multiple conviction cases.

(6) If the sentence for the primary crime is a prison term, the entire imprisonment term of the consecutive sentences will be served in prison.

(7) If the sentence for the consecutive sentences is a prison term, the postrelease supervision term is a term of postrelease supervision as established for the primary crime.

(8) If the sentence for the primary crime is a nonprison sentence, a nonprison term will be imposed for each crime conviction, but the nonprison terms shall not be aggregated or served consecutively even though the underlying prison sentences have been ordered to be served consecutively. Upon revocation of the nonprison sentence, the offender shall serve the prison sentences consecutively as provided in this section.

(c) The following shall apply for a departure from the presumptive sentence based on aggravating factors within the context of consecutive sentences:

(1) The court may depart from the presumptive limits for consecutive sentences only if the judge finds substantial and compelling reasons to impose a departure sentence for any of the individual crimes being sentenced consecutively.

(2) When a departure sentence is imposed for any of the individual crimes sentenced consecutively, the imprisonment term of that departure sentence shall not exceed twice the maximum presumptive imprisonment term that may be imposed for that crime.

(3) The total imprisonment term of the consecutive sentences, including the imprisonment term for the departure crime, shall not exceed twice the maximum presumptive imprisonment term of the departure sentence following aggravation.

History: L. 2010, ch. 136, § 300; L. 2012, ch. 150, § 36; July 1.



21-6820 Departure sentence subject to appeal; confinement or release of defendant pending review; scope of review; action by court; written opinion, when; summary disposition; correction of arithmetic or clerical errors.

21-6820. Departure sentence subject to appeal; confinement or release of defendant pending review; scope of review; action by court; written opinion, when; summary disposition; correction of arithmetic or clerical errors. (a) A departure sentence is subject to appeal by the defendant or the state. The appeal shall be to the appellate courts in accordance with rules adopted by the supreme court.

(b) Pending review of the sentence, the sentencing court or the appellate court may order the defendant confined or placed on conditional release, including bond.

(c) On appeal from a judgment or conviction entered for a felony committed on or after July 1, 1993, the appellate court shall not review:

(1) Any sentence that is within the presumptive sentence for the crime; or

(2) any sentence resulting from an agreement between the state and the defendant which the sentencing court approves on the record.

(d) In any appeal from a judgment of conviction imposing a sentence that departs from the presumptive sentence prescribed by the sentencing grid for a crime, sentence review shall be limited to whether the sentencing court's findings of fact and reasons justifying a departure:

(1) Are supported by the evidence in the record; and

(2) constitute substantial and compelling reasons for departure.

(e) In any appeal, the appellate court may review a claim that:

(1) A sentence that departs from the presumptive sentence resulted from partiality, prejudice, oppression or corrupt motive;

(2) the sentencing court erred in either including or excluding recognition of a prior conviction or juvenile adjudication for criminal history scoring purposes; or

(3) the sentencing court erred in ranking the crime severity level of the current crime or in determining the appropriate classification of a prior conviction or juvenile adjudication for criminal history purposes.

(f) The appellate court may reverse or affirm the sentence. If the appellate court concludes that the trial court's factual findings are not supported by evidence in the record or do not establish substantial and compelling reasons for a departure, it shall remand the case to the trial court for resentencing.

(g) The appellate court shall issue a written opinion whenever the judgment of the sentencing court is reversed. The court may issue a written opinion in any other case when it is believed that a written opinion will provide guidance to sentencing judges and others in implementing the sentencing guidelines adopted by the Kansas sentencing commission. The appellate courts may provide by rule for summary disposition of cases arising under this section when no substantial question is presented by the appeal.

(h) A review under summary disposition shall be made solely upon the record that was before the sentencing court. Written briefs shall not be required unless ordered by the appellate court and the review and decision shall be made in an expedited manner according to rules adopted by the supreme court.

(i) The sentencing court shall retain authority irrespective of any notice of appeal for 90 days after entry of judgment of conviction to modify its judgment and sentence to correct any arithmetic or clerical errors.

History: L. 2010, ch. 136, § 301; July 1, 2011.



21-6821 Good time and program credits; calculation; forfeiture; rules and regulations of secretary; liability.

21-6821. Good time and program credits; calculation; forfeiture; rules and regulations of secretary; liability. (a) The secretary of corrections is hereby authorized to adopt rules and regulations providing for a system of good time calculations. Such rules and regulations shall provide circumstances upon which an inmate may earn good time credits and for the forfeiture of earned credits. Such circumstances may include factors related to program and work participation and conduct and the inmate's willingness to examine and confront past behavioral patterns that resulted in the commission of the inmate's crimes.

(b) For purposes of determining release of an inmate, the following shall apply with regard to good time calculations:

(1) Good behavior by inmates is the expected norm and negative behavior will be punished; and

(2) the amount of good time which can be earned by an inmate and subtracted from any sentence is limited to:

(A) For a crime committed on or after July 1, 1993, an amount equal to 15% of the prison part of the sentence;

(B) for a nondrug severity level 7 through 10 crime committed on or after January 1, 2008, an amount equal to 20% of the prison part of the sentence; or

(C) for a drug severity level 3 or 4 crime committed on or after January 1, 2008, but prior to July 1, 2012, or a drug severity level 3 through 5 crime committed on or after July 1, 2012, an amount equal to 20% of the prison part of the sentence.

(c) The postrelease supervision term of a person sentenced to a term of imprisonment that includes a sentence for a sexually violent crime as defined in K.S.A. 22-3717, and amendments thereto, a sexually motivated crime in which the offender has been ordered to register pursuant to K.S.A. 22-3717(d)(1)(D)(vii), and amendments thereto, electronic solicitation, K.S.A. 21-3523, prior to its repeal, or K.S.A. 2015 Supp. 21-5509, and amendments thereto, or unlawful sexual relations, K.S.A. 21-3520, prior to its repeal, or K.S.A. 2015 Supp. 21-5512, and amendments thereto, shall have any time which is earned and subtracted from the prison part of such sentence and any other consecutive or concurrent sentence pursuant to good time calculation added to such inmate's postrelease supervision term.

(d) An inmate shall not be awarded good time credits pursuant to this section for any review period established by the secretary of corrections in which a court finds that the inmate has done any of the following while in the custody of the secretary of corrections:

(1) Filed a false or malicious action or claim with the court;

(2) brought an action or claim with the court solely or primarily for delay or harassment;

(3) testified falsely or otherwise submitted false evidence or information to the court;

(4) attempted to create or obtain a false affidavit, testimony or evidence; or

(5) abused the discovery process in any judicial action or proceeding.

(e) (1) For purposes of determining release of an inmate who is serving only a sentence for a nondrug severity level 4 through 10 crime or a drug severity level 3 or 4 crime committed on or after January 1, 2008, but prior to July 1, 2012, or an inmate who is serving only a sentence for a nondrug severity level 4 through 10 crime or a drug severity level 3 through 5 crime committed on or after July 1, 2012, the secretary of corrections is hereby authorized to adopt rules and regulations regarding program credit calculations. Such rules and regulations shall provide circumstances upon which an inmate may earn program credits and for the forfeiture of earned credits and such circumstances may include factors substantially related to program participation and conduct. In addition to any good time credits earned and retained, the following shall apply with regard to program credit calculations:

(A) A system shall be developed whereby program credits may be earned by inmates for the successful completion of requirements for a general education diploma, a technical or vocational training program, a substance abuse treatment program or any other program designated by the secretary which has been shown to reduce offender's risk after release; and

(B) the amount of time which can be earned and retained by an inmate for the successful completion of programs and subtracted from any sentence is limited to not more than 90 days.

(2) Any time which is earned and subtracted from the prison part of the sentence of any inmate pursuant to program credit calculation shall not be added to such inmate's postrelease supervision term, if applicable, except that the postrelease supervision term of a person sentenced to a term of imprisonment that includes a sentence for a sexually violent crime as defined in K.S.A. 22-3717, and amendments thereto, a sexually motivated crime in which the offender has been ordered to register pursuant to K.S.A. 22-3717(d)(1)(D)(vii), and amendments thereto, electronic solicitation, K.S.A. 21-3523, prior to its repeal, or K.S.A. 2015 Supp. 21-5509, and amendments thereto, or unlawful sexual relations, K.S.A. 21-3520, prior to its repeal, or K.S.A. 2015 Supp. 21-5512, and amendments thereto, shall have any time which is earned and subtracted from the prison part of such sentence and any other consecutive or concurrent sentence pursuant to program credit calculation added to such inmate's postrelease supervision term.

(3) When separate sentences of imprisonment for different crimes are imposed on a defendant on the same date, a defendant shall only be eligible for program credits if such crimes are a nondrug severity level 4 through 10, a drug severity level 3 or 4 committed prior to July 1, 2012, or a drug severity level 3 through 5 committed on or after July 1, 2012.

(4) Program credits shall not be earned by any offender successfully completing a sex offender treatment program.

(5) The secretary of corrections shall report to the Kansas sentencing commission and the Kansas reentry policy council the data on the program credit calculations.

(f) The state of Kansas, the secretary of corrections and the secretary's agents or employees shall not be liable for damages caused by any negligent or wrongful act or omission in making the good time and program credit calculations authorized by this section.

(g) The secretary of corrections shall make the good time and program credit calculations authorized by the amendments to this section by this act no later than January 1, 2016.

(h) The amendments to this section by this act shall be construed and applied retroactively.

History: L. 2010, ch. 136, § 302; L. 2011, ch. 30, § 83; L. 2012, ch. 150, § 37; L. 2013, ch. 76, § 4; L. 2015, ch. 54, § 1; May 21.



21-6822 Sentencing guidelines; changes in; duties of sentencing commission and secretary of corrections; submission to legislature.

21-6822. Sentencing guidelines; changes in; duties of sentencing commission and secretary of corrections; submission to legislature. The Kansas sentencing commission shall meet as necessary for the purpose of modifying and improving the guidelines. The secretary of corrections shall notify the commission at any time when it is determined that prisons in the state have been filled to 90% or more of their overall capacity. The commission shall then propose modifications which amend the sentencing guidelines grid, including severity levels, criminal history scores or other factors which would result in the reduction of any sentence, as deemed necessary to maintain the prison population within the reasonable management capacity of the prisons as determined after consultation with the secretary of corrections. Such proposed modifications shall be submitted to the legislature by February 1 in any year in which the commission proposes to make the change. No change will be in effect without the approval of the legislature and the governor.

History: L. 2010, ch. 136, § 303; July 1, 2011.



21-6823 Costs and expenses associated with postconviction sanctions for felony convictions.

21-6823. Costs and expenses associated with postconviction sanctions for felony convictions. All costs and expenses associated with postconviction prison and nonprison sanctions imposed for felony convictions and time spent in a county jail pursuant to a nonprison sanction imposed for felony convictions shall be the responsibility of and paid by the state of Kansas.

History: L. 2010, ch. 136, § 304; July 1, 2011.



21-6824 Nonprison sanction; certified drug abuse treatment programs; assessment; supervision by community corrections or court services; discharge from program; exceptions to placement in program.

21-6824. Nonprison sanction; certified drug abuse treatment programs; assessment; supervision by community corrections or court services; discharge from program; exceptions to placement in program. (a) There is hereby established a nonprison sanction of certified drug abuse treatment programs for certain offenders who are sentenced on or after November 1, 2003. Placement of offenders in certified drug abuse treatment programs by the court shall be limited to placement of adult offenders, convicted of a felony violation of K.S.A. 65-4160 or 65-4162, prior to their repeal, K.S.A. 2010 Supp. 21-36a06, prior to its transfer, or K.S.A. 2015 Supp. 21-5706, and amendments thereto:

(1) Whose offense is classified in grid blocks 5-C, 5-D, 5-E, 5-F, 5-G, 5-H or 5-I of the sentencing guidelines grid for drug crimes and such offender has no felony conviction of K.S.A. 65-4142, 65-4159, 65-4161, 65-4163 or 65-4164, prior to their repeal, K.S.A. 2010 Supp. 21-36a03, 21-36a05 or 21-36a16, prior to their transfer, or K.S.A. 2015 Supp. 21-5703, 21-5705 or 21-5716, and amendments thereto, or any substantially similar offense from another jurisdiction; or

(2) whose offense is classified in grid blocks 5-A or 5-B of the sentencing guidelines grid for drug crimes, such offender has no felony conviction of K.S.A. 65-4142, 65-4159, 65-4161, 65-4163 or 65-4164, prior to their repeal, K.S.A. 2010 Supp. 21-36a03, 21-36a05 or 21-36a16, prior to their transfer, or K.S.A. 2015 Supp. 21-5703, 21-5705 or 21-5716, and amendments thereto, or any substantially similar offense from another jurisdiction, if the person felonies in the offender's criminal history were severity level 8, 9 or 10 or nongrid offenses of the sentencing guidelines grid for nondrug crimes, and the court finds and sets forth with particularity the reasons for finding that the safety of the members of the public will not be jeopardized by such placement in a drug abuse treatment program.

(b) As a part of the presentence investigation pursuant to K.S.A. 2015 Supp. 21-6813, and amendments thereto, offenders who meet the requirements of subsection (a), unless otherwise specifically ordered by the court, shall be subject to:

(1) A drug abuse assessment which shall include a clinical interview with a mental health professional and a recommendation concerning drug abuse treatment for the offender; and

(2) a criminal risk-need assessment. The criminal risk-need assessment shall assign a high or low risk status to the offender.

(c) If the offender is assigned a high risk status as determined by the drug abuse assessment performed pursuant to subsection (b)(1) and a moderate or high risk status as determined by the criminal risk-need assessment performed pursuant to subsection (b)(2), the sentencing court shall commit the offender to treatment in a drug abuse treatment program until the court determines the offender is suitable for discharge by the court. The term of treatment shall not exceed 18 months. The court may extend the term of probation, pursuant to subsection (c)(3) of K.S.A. 2015 Supp. 21-6608, and amendments thereto. The term of treatment may not exceed the term of probation.

(d) (1) Offenders who are committed to a drug abuse treatment program pursuant to subsection (c) shall be supervised by community correctional services.

(2) Offenders who are not committed to a drug abuse treatment program pursuant to subsection (c) shall be supervised by community correctional services or court services based on the result of the criminal risk assessment.

(e) Placement of offenders under subsection (a)(2) shall be subject to the departure sentencing statutes of the revised Kansas sentencing guidelines act.

(f) (1) Offenders in drug abuse treatment programs shall be discharged from such program if the offender:

(A) Is convicted of a new felony; or

(B) has a pattern of intentional conduct that demonstrates the offender's refusal to comply with or participate in the treatment program, as established by judicial finding.

(2) Offenders who are discharged from such program shall be subject to the revocation provisions of subsection (n) of K.S.A. 2015 Supp. 21-6604, and amendments thereto.

(g) As used in this section, "mental health professional" includes licensed social workers, persons licensed to practice medicine and surgery, licensed psychologists, licensed professional counselors or registered alcohol and other drug abuse counselors licensed or certified as addiction counselors who have been certified by the secretary of corrections to treat offenders pursuant to K.S.A. 2015 Supp. 75-52,144, and amendments thereto.

(h) (1) Offenders who meet the requirements of subsection (a) shall not be subject to the provisions of this section and shall be sentenced as otherwise provided by law, if such offenders:

(A) Are residents of another state and are returning to such state pursuant to the interstate corrections compact or the interstate compact for adult offender supervision; or

(B) are not lawfully present in the United States and being detained for deportation; or

(C) do not meet the risk assessment levels provided in subsection (c).

(2) Such sentence shall not be considered a departure and shall not be subject to appeal.

(i) The court may order an offender who otherwise does not meet the requirements of subsection (c) to undergo one additional drug abuse assessment while such offender is on probation. Such offender may be ordered to undergo drug abuse treatment pursuant to subsection (a) if such offender is determined to meet the requirements of subsection (c). The cost of such assessment shall be paid by such offender.

History: L. 2010, ch. 136, § 305; L. 2012, ch. 150, § 38; July 1.









Chapter 22 CRIMINAL PROCEDURE

Article 21 TITLE AND SCOPE

22-2101 Title.

22-2101. Title. This code is called and may be cited as the Kansas code of criminal procedure.

History: L. 1970, ch. 129, § 22-2101; July 1.



22-2102 Scope.

22-2102. Scope. The provisions of this code shall govern proceedings in all criminal cases in the courts of the state of Kansas, but shall have application to proceedings in police and municipal courts only when specifically provided by law.

History: L. 1970, ch. 129, § 22-2102; L. 1971, ch. 114, § 1; July 1.



22-2103 Purpose and construction.

22-2103. Purpose and construction. This code is intended to provide for the just determination of every criminal proceeding. Its provisions shall be construed to secure simplicity in procedure, fairness in administration and the elimination of unjustifiable expense and delay.

History: L. 1970, ch. 129, § 22-2103; July 1.



22-2104 Prosecutions in the name of state.

22-2104. Prosecutions in the name of state. All prosecutions for violations of the criminal laws of this state shall be in the name of the state of Kansas.

History: L. 1970, ch. 129, § 22-2104; July 1.






Article 22 GENERAL DEFINITIONS

22-2201 Interpretation of words and phrases.

22-2201. Interpretation of words and phrases. (1) In interpreting this code, such words and phrases as are defined in this article shall be given the meanings indicated by their definitions, unless a particular context clearly requires a different meaning.

(2) Words or phrases not defined in this code but which are defined in the Kansas criminal code shall have the meanings given therein except when a particular context clearly requires different meanings.

(3) Words and phrases used in this code and not expressly defined shall be construed according to the rules governing the construction of statutes of this state.

History: L. 1970, ch. 129, § 22-2201; July 1.



22-2202 Definitions.

22-2202. Definitions. (a) "Appellate court" means the supreme court or court of appeals, depending on the context in which the term is used and the respective jurisdiction of those courts over appeals in criminal cases, as provided in K.S.A. 22-3601, and amendments thereto.

(b) "Appearance bond" means an agreement, with or without security, entered into by a person in custody by which the person is bound to comply with the conditions specified in the agreement.

(c) "Arraignment" means the formal act of calling the defendant before a court having jurisdiction to impose sentence for the offense charged, informing the defendant of the offense with which the defendant is charged, and asking the defendant whether the defendant is guilty or not guilty.

(d) "Arrest" means the taking of a person into custody in order that the person may be forthcoming to answer for the commission of a crime. The giving of a notice to appear is not an arrest.

(e) "Bail" means the security given for the purpose of insuring compliance with the terms of an appearance bond.

(f) "Bind over" means require a defendant to appear and answer before a district judge having jurisdiction to try the defendant for the felony with which the defendant is charged.

(g) "Charge" means a written statement presented to a court accusing a person of the commission of a crime and includes a complaint, information or indictment.

(h) "Complaint" means a written statement under oath of the essential facts constituting a crime, except that a citation or notice to appear issued by a law enforcement officer pursuant to and in compliance with K.S.A. 8-2106, and amendments thereto, or a citation or notice to appear issued pursuant to and in compliance with K.S.A. 32-1049, and amendments thereto, shall be deemed a valid complaint if it is signed by the law enforcement officer.

(i) "Custody" means the restraint of a person pursuant to an arrest or the order of a court or magistrate.

(j) "Detention" means the temporary restraint of a person by a law enforcement officer.

(k) "Indictment" means a written statement, presented by a grand jury to a court, which charges the commission of a crime.

(l) "Information" means a verified written statement signed by a county attorney or other authorized representative of the state of Kansas presented to a court, which charges the commission of a crime. An information verified upon information and belief by the county attorney or other authorized representative of the state of Kansas shall be sufficient.

(m) "Law enforcement officer" means any person who by virtue of office or public employment is vested by law with a duty to maintain public order or to make arrests for violation of the laws of the state of Kansas or ordinances of any municipality thereof or with a duty to maintain or assert custody or supervision over persons accused or convicted of crime, and includes court services officers, community corrections officers, parole officers and directors, security personnel and keepers of correctional institutions, jails or other institutions for the detention of persons accused or convicted of crime, while acting within the scope of their authority.

(n) "Magistrate" means an officer having power to issue a warrant for the arrest of a person charged with a crime and includes justices of the supreme court, judges of the court of appeals and judges of district courts.

(o) "Notice to appear" means a written request, issued by a law enforcement officer, that a person appear before a designated court at a stated time and place.

(p) "Preliminary examination" means a hearing before a magistrate on a complaint or information to determine if a felony has been committed and if there is probable cause to believe that the person charged committed it.

(q) "Prosecuting attorney" means any attorney who is authorized by law to appear for and on behalf of the state of Kansas in a criminal case, and includes the attorney general, an assistant attorney general, the county or district attorney, an assistant county or district attorney and any special prosecutor whose appearance is approved by the court. In the case of prosecution for violation of a city ordinance, also, "prosecuting attorney" means the city attorney or any assistant city attorney.

(r) "Search warrant" means a written order made by a magistrate directed to a law enforcement officer commanding the officer to search the premises described in the search warrant and to seize property described or identified in the search warrant.

(s) "Summons" means a written order issued by a magistrate directing that a person appear before a designated court at a stated time and place and answer to a charge pending against the person.

(t) "Warrant" means a written order made by a magistrate directed to any law enforcement officer commanding the officer to arrest the person named or described in the warrant.

History: L. 1970, ch. 129, § 22-2202; L. 1971, ch. 114, § 2; L. 1972, ch. 120, § 1; L. 1975, ch. 33, § 5; L. 1975, ch. 178, § 20; L. 1976, ch. 163, § 1; L. 1978, ch. 365, § 2; L. 1984, ch. 112, § 6; L. 1986, ch. 115, § 54; L. 1986, ch. 150, § 1; L. 1986, ch. 133, § 1; L. 1988, ch. 50, § 4; L. 1989, ch. 118, § 175; L. 2015, ch. 89, § 4;  July 1.






Article 23 PRELIMINARY PROCEEDINGS

22-2301 Commencement of prosecution.

22-2301. Commencement of prosecution. (1) Unless otherwise provided by law, a prosecution shall be commenced by filing a complaint with a magistrate. A copy of the complaint shall forthwith be supplied to the county attorney of the county and a copy thereof shall be furnished to the defendant or said defendant's attorney upon request.

(2) A judge of the district court may in extreme cases, upon affidavits filed with such judge of the commission of a crime, order the county attorney to institute criminal proceedings against any person, but any such judge shall be disqualified from sitting in any case wherein such order was entered and is further prohibited from communicating about such case with any other judge appointed to preside therein.

History: L. 1970, ch. 129, § 22-2301; L. 1976, ch. 163, § 2; Jan. 10, 1977.



22-2302 Issuance of warrant or summons; availability of affidavits and testimony in support of probable cause requirement.

22-2302. Issuance of warrant or summons; availability of affidavits and testimony in support of probable cause requirement. (a) If the magistrate finds from the complaint, or from an affidavit or affidavits filed with the complaint or from sworn testimony, that there is probable cause to believe both that a crime has been committed and that the defendant has committed it, a warrant for the arrest of the defendant shall issue, except that a summons instead of a warrant may be issued if: (1) The prosecuting attorney so requests; or (2) in the case of a complaint alleging commission of a misdemeanor, the magistrate determines that a summons should be issued. More than one warrant or summons may issue on the same complaint. If a defendant fails to appear in response to the summons, a warrant shall issue.

(b) For a warrant or summons executed prior to July 1, 2014, affidavits or sworn testimony in support of the probable cause requirement of this section shall not be made available for examination without a written order of the court, except that such affidavits or testimony when requested shall be made available to the defendant or the defendant's counsel for such disposition as either may desire.

(c) (1) For a warrant or summons executed on or after July 1, 2014, affidavits or sworn testimony in support of the probable cause requirement of this section shall not be open to the public until the warrant or summons has been executed. After the warrant or summons has been executed, such affidavits or sworn testimony shall be made available to:

(A) The defendant or the defendant's counsel, when requested, for such disposition as either may desire; and

(B) any person, when requested, in accordance with the requirements of this subsection.

(2) Any person may request that affidavits or sworn testimony be disclosed by filing such request with the clerk of the court. The clerk of the court shall promptly notify the defendant or the defendant's counsel, the prosecutor and the magistrate that such request was filed.

(3) Within five business days after receiving notice of a request for disclosure from the clerk of the court, the defendant or the defendant's counsel and the prosecutor may submit to the magistrate, under seal, either:

(A) Proposed redactions, if any, to the affidavits or sworn testimony and the reasons supporting such proposed redactions; or

(B) a motion to seal the affidavits or sworn testimony and the reasons supporting such proposed seal.

(4) The magistrate shall review the requested affidavits or sworn testimony and any proposed redactions or motion to seal submitted by the defendant, the defendant's counsel or the prosecutor. The magistrate shall make appropriate redactions, or seal the affidavits or sworn testimony, as necessary to prevent public disclosure of information that would:

(A) Jeopardize the safety or well being of a victim, witness, confidential source or undercover agent, or cause the destruction of evidence;

(B) reveal information obtained from a court-ordered wiretap or from a search warrant for a tracking device that has not expired;

(C) interfere with any prospective law enforcement action, criminal investigation or prosecution;

(D) reveal the identity of any confidential source or undercover agent;

(E) reveal confidential investigative techniques or procedures not known to the general public;

(F) endanger the life or physical safety of any person;

(G) reveal the name, address, telephone number or any other information which specifically and individually identifies the victim of any sexual offense described in article 35 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated or K.S.A. 2015 Supp. 21-6419 through 21-6422, and amendments thereto;

(H) reveal the name of any minor; or

(I) reveal any date of birth, personal or business telephone number, driver's license number, nondriver's identification number, social security number, employee identification number, taxpayer identification number, vehicle identification number or financial account information.

(5) Within five business days after receiving proposed redactions or a motion to seal from the defendant, the defendant's counsel or the prosecutor, or within 10 business days after receiving notice of a request for disclosure, whichever is earlier, the magistrate shall either:

(A) Order disclosure of the affidavits or sworn testimony with appropriate redactions, if any; or

(B) order the affidavits or sworn testimony sealed and not subject to public disclosure.

History: L. 1970, ch. 129, § 22-2302; L. 1979, ch. 90, § 8; L. 1983, ch. 113, § 1; L. 2014, ch. 139, § 3; July 1.



22-2303 Prosecution begun by filing indictment or information; issuance of warrant; summons.

22-2303. Prosecution begun by filing indictment or information; issuance of warrant; summons. (1) When an indictment is returned, as provided by K.S.A. 22-3011, and amendments thereto, a prosecution shall be deemed to have been begun. In misdemeanor cases, cigarette or tobacco infraction cases and traffic infraction cases a prosecution may be begun by filing an information in the district court. Such information shall be verified positively or shall be accompanied by affidavits stating the facts constituting the crime charged. When an information is filed under this section further proceedings shall be had only after the judge has determined from the information, or from an affidavit or affidavits filed with the information or from other evidence that there is probable cause to believe both that a crime has been committed and that the defendant has committed it.

(2) Except in traffic infraction and cigarette or tobacco infraction cases, when a prosecution is begun by the filing of an indictment or information, upon which the judge has made a finding of probable cause as provided in subsection (1), a warrant for the arrest of the defendant shall issue forthwith unless otherwise directed by the court. In felony and misdemeanor cases, the court may order that a summons issue instead of a warrant. In traffic infraction and cigarette or tobacco infraction cases the court shall order that a summons issue instead of a warrant.

History: L. 1970, ch. 129, § 22-2303; L. 1971, ch. 114, § 3; L. 1984, ch. 39, § 36; L. 1996, ch. 214, § 28; L. 2007, ch. 56, § 1; July 1.



22-2304 Form of warrant or summons.

22-2304. Form of warrant or summons. (a) The warrant shall be signed by the magistrate and shall contain the name of the defendant, or, if such defendant's name is unknown, any name or description by which such defendant can be identified with reasonable certainty. A defendant may be identified with reasonable certainty by a description of the defendant's unique DNA profile, including, but not limited to, an analysis of short tandem repeats (STRs) amplified by the polymerase chain reaction (PCR) technique. The warrant shall describe the crime charged in the complaint. The warrant shall command that the defendant be arrested and brought before a magistrate, as provided by law. The amount of the appearance bond to be required shall be stated in the warrant.

(b) The summons shall be in the same form as the warrant except that it shall summon the defendant to appear before the court at a stated time and place. The summons shall be signed by the magistrate or the clerk of the court.

History: L. 1970, ch. 129, § 22-2304; L. 2011, ch. 39, § 1; July 1.



22-2305 Execution or service and return of warrant or summons.

22-2305. Execution or service and return of warrant or summons. (1) The warrant shall be executed by a law enforcement officer. The summons may be served by any person authorized to serve a summons in a civil action.

(2) The warrant may be executed or the summons may be served at any place within the jurisdiction of the state of Kansas.

(3) The warrant shall be executed by the arrest of the defendant. The officer need not have the warrant in his possession at the time of the arrest, but upon request he shall show the warrant to the defendant as soon as possible. If the officer does not have the warrant in his possession at the time of the arrest, he shall then inform the defendant of the offense charged and of the fact that a warrant has been issued.

(4) The summons shall be served upon a defendant by delivering a copy to him personally, or by leaving it at his dwelling house or usual place of abode with some person of suitable age and discretion then residing therein or by mailing it to the defendant's last known address.

(5) The officer executing the warrant shall make return thereof to the magistrate before whom the defendant is brought. At the request of the prosecuting attorney any unexecuted warrant shall be returned to the magistrate by whom it was issued and shall be cancelled by him. On or before the date set for appearance the person to whom a summons was delivered for service shall make return thereof to the magistrate before whom the summons is returnable. At the request of the prosecuting attorney made at any time while the complaint is pending, a warrant returned unexecuted and not cancelled or a summons returned unserved or a duplicate thereof may be delivered by the magistrate to the officer or other authorized person for execution or service.

History: L. 1970, ch. 129, § 22-2305; July 1.



22-2306 Defective warrant.

22-2306. Defective warrant. A warrant shall not be quashed or abated nor shall any person in custody for a crime be discharged from such custody because of any technical defect in the warrant.

History: L. 1970, ch. 129, § 22-2306; July 1.



22-2307 Domestic violence calls; written policies to be adopted by law enforcement agencies; contents. (a) All law enforcement agencies in this state shall adopt written policies regarding domestic violence calls as provided in subsection (b).

22-2307. Domestic violence calls; written policies to be adopted by law enforcement agencies; contents. (a) All law enforcement agencies in this state shall adopt written policies regarding domestic violence calls as provided in subsection (b). These policies shall be made available to all officers of such agency.

(b) Such written policies shall include, but not be limited to, the following:

(1) A statement directing that when a law enforcement officer determines that there is probable cause to believe that a crime or offense involving domestic violence, as defined in K.S.A. 2015 Supp. 21-5111, and amendments thereto, has been committed, the officer shall, without undue delay, arrest the person for which the officer has probable cause to believe committed the crime or offense if such person's actions were not an act of defense of a person or property as provided in K.S.A. 2015 Supp. 21-5222, 21-5223, 21-5225, 21-5230 or 21-5231, and amendments thereto;

(2) a statement that nothing shall be construed to require a law enforcement officer to:

(A) Arrest either party involved in an alleged act of domestic violence when the law enforcement officer determines there is no probable cause to believe that a crime or offense has been committed; or

(B) arrest both parties involved in an alleged act of domestic violence when both claim to have been victims of such domestic violence;

(3) a statement directing that if a law enforcement officer receives complaints of domestic violence from two or more opposing persons, the officer shall evaluate each complaint separately to determine if there is probable cause that each accused person committed a crime or offense and their actions were not an act of defense of a person or property as provided in K.S.A. 2015 Supp. 21-5222, 21-5223, 21-5225, 21-5230 or 21-5231, and amendments thereto;

(4) a statement defining domestic violence in accordance with K.S.A. 2015 Supp. 21-5111, and amendments thereto;

(5) a statement describing the dispatchers' responsibilities;

(6) a statement describing the responding officers' responsibilities and procedures to follow when responding to a domestic violence call and the suspect is at the scene;

(7) a statement regarding procedures when the suspect has left the scene of the crime;

(8) procedures for both misdemeanor and felony cases;

(9) procedures for law enforcement officers to follow when handling domestic violence calls involving court orders, including protection from abuse orders, restraining orders and a protective order issued by a court of any state or Indian tribe;

(10) a statement that the law enforcement agency shall provide the following information to victims, in writing:

(A) Availability of emergency and medical telephone numbers, if needed;

(B) the law enforcement agency's report number;

(C) the address and telephone number of the prosecutor's office the victim should contact to obtain information about victims' rights pursuant to K.S.A. 74-7333 and 74-7335, and amendments thereto;

(D) the name and address of the crime victims' compensation board and information about possible compensation benefits;

(E) advise the victim that the details of the crime may be made public;

(F) advise the victim of such victims' rights under K.S.A. 74-7333 and 74-7335, and amendments thereto; and

(G) advise the victim of known available resources which may assist the victim; and

(11) whether an arrest is made or not, a standard offense report shall be completed on all such incidents and sent to the Kansas bureau of investigation.

History: L. 1991, ch. 93, § 1; L. 1996, ch. 208, § 3; L. 2010, ch. 101, § 8; L. 2011, ch. 91, § 11; July 1.

Section was also amended by L. 2011, ch. 30, § 120, but that version was repealed by L. 2011, ch. 91, § 41.



22-2308 Same; liability.

22-2308. Same; liability. No law enforcement agency or employee of such agency acting within the scope of employment shall be liable for damages resulting from the adoption or enforcement of any policy adopted under this act, including, but not limited to, the policy and procedure for law enforcement officers to follow when handling a protective order issued by a court of any state or Indian tribe, unless a duty of care, independent of such policy, is owed to the specific individual injured.

History: L. 1991, ch. 93, § 2; L. 1996, ch. 208, § 4; July 1.



22-2309 Prosecution of crimes related to domestic violence; written policies adopted by prosecuting attorneys; contents.

22-2309. Prosecution of crimes related to domestic violence; written policies adopted by prosecuting attorneys; contents. On and after January 1, 1997, all prosecuting attorneys, as defined in K.S.A. 22-2202, and amendments thereto, if such prosecuting attorney prosecutes crimes relating to domestic violence, shall adopt and put into effect written policies regarding the prosecution of crimes related to domestic violence. Such written policies shall include, but not be limited to, the effective prosecution of such crimes and the protection and safety of victims and such victim's children from domestic violence.

History: L. 1996, ch. 208, § 1; July 1.



22-2310 Stalking allegations; written policies to be adopted by law enforcement agencies; contents; liability.

22-2310. Stalking allegations; written policies to be adopted by law enforcement agencies; contents; liability. (a) All law enforcement agencies in this state shall adopt written policies regarding allegations of stalking as provided in subsection (b). These policies shall be made available to all officers of such agency.

(b) Such written policies shall include, but not be limited to, the following:

(1) A statement directing that the officers shall make an arrest when they have probable cause to believe that a crime is being committed or has been committed;

(2) a statement defining stalking pursuant to K.S.A. 2015 Supp. 21-5427, and amendments thereto;

(3) a statement describing the dispatchers' reponsibilities;

(4) a statement describing the responding officers' responsibilities and procedures to follow when responding to an allegation of stalking and the suspect is at the scene;

(5) a statement describing the responding officers' responsibilities and procedures to follow when responding to an allegation of stalking and the suspect has left the scene;

(6) procedures for both misdemeanor and felony cases;

(7) procedures for law enforcement officers to follow when handling an allegation of stalking involving court orders, including any protective order as defined by K.S.A. 2015 Supp. 21-5924, and amendments thereto;

(8) a statement that the law enforcement agency shall provide the following information to victims, in writing:

(A) Availability of emergency and medical telephone numbers, if needed;

(B) the law enforcement agency's report number;

(C) the address and telephone number of the prosecutor's office the victim should contact to obtain information about victims' rights pursuant to K.S.A. 74-7333 and 74-7335, and amendments thereto;

(D) the name and address of the crime victims' compensation board and information about possible compensation benefits;

(E) advise the victim that the details of the crime may be made public;

(F) advise the victim of such victims' rights under K.S.A. 74-7333 and 74-7335, and amendments thereto; and

(G) advise the victim of known available resources which may assist the victim; and

(9) whether an arrest is made or not, a standard offense report shall be completed on all such incidents and sent to the Kansas bureau of investigation.

(c) No law enforcement agency or employee of such agency acting within the scope of employment shall be liable for damages resulting from the adoption or enforcement of any policy adopted under this section.

History: L. 2008, ch. 137, § 1; L. 2011, ch. 30, § 113; July 1.



22-2311 Prosecution of crimes relating to stalking; written policies to be adopted by prosecuting attorneys; contents.

22-2311. Prosecution of crimes relating to stalking; written policies to be adopted by prosecuting attorneys; contents. On and after January 1, 2009, all prosecuting attorneys, as defined in K.S.A. 22-2202, and amendments thereto, if such prosecuting attorney prosecutes crimes relating to stalking, shall adopt and put into effect written policies regarding the prosecution of crimes related to stalking. Such written policies shall include, but not be limited to, the effective prosecution of such crimes and the protection and safety of victims and such victim's children from stalking.

History: L. 2008, ch. 137, § 2; July 1.






Article 24 ARREST

22-2401 Arrest by law enforcement officer.

22-2401. Arrest by law enforcement officer. A law enforcement officer may arrest a person under any of the following circumstances:

(a) The officer has a warrant commanding that the person be arrested.

(b) The officer has probable cause to believe that a warrant for the person's arrest has been issued in this state or in another jurisdiction for a felony committed therein.

(c) The officer has probable cause to believe that the person is committing or has committed:

(1) A felony; or

(2) a misdemeanor, and the law enforcement officer has probable cause to believe that:

(A) The person will not be apprehended or evidence of the crime will be irretrievably lost unless the person is immediately arrested;

(B) the person may cause injury to self or others or damage to property unless immediately arrested; or

(C) the person has intentionally inflicted bodily harm to another person.

(d) Any crime, except a traffic infraction or a cigarette or tobacco infraction, has been or is being committed by the person in the officer's view.

History: L. 1970, ch. 129, § 22-2401; L. 1984, ch. 127, § 2; L. 1984, ch. 39, § 37; L. 1996, ch. 214, § 29; July 1.



22-2401a Jurisdiction; law enforcement officers; tribal law enforcement agency, liability insurance required, when; TAG and horsethief reservoir benefit district law enforcement officers.

22-2401a. Jurisdiction; law enforcement officers; tribal law enforcement agency, liability insurance required, when; TAG and horsethief reservoir benefit district law enforcement officers. (1) Law enforcement officers employed by consolidated county law enforcement agencies or departments and sheriffs and their deputies may exercise their powers as law enforcement officers:

(a) Anywhere within their county; and

(b) in any other place when a request for assistance has been made by law enforcement officers from that place or when in fresh pursuit of a person.

(2) Law enforcement officers employed by any city may exercise their powers as law enforcement officers:

(a) Anywhere within the city limits of the city employing them and outside of such city when on property owned or under the control of such city; and

(b) in any other place when a request for assistance has been made by law enforcement officers from that place or when in fresh pursuit of a person.

(3) (a) Law enforcement officers employed by a Native American Indian Tribe may exercise powers of law enforcement officers anywhere within the exterior limits of the reservation of the tribe employing such tribal law enforcement officer, subject to the following:

(i) The provisions of subsection (3)(a) shall be applicable only as long as such Native American Indian Tribe maintains in force a valid and binding agreement with an insurance carrier to provide liability insurance coverage for damages arising from the acts, errors or omissions of such tribal law enforcement agency or officer while acting pursuant to this section and waives its tribal immunity, as provided in paragraph (b) of subsection (3), for any liability for damages arising from the acts, errors or omissions of such tribal law enforcement agency or officer while acting pursuant to this section. Such insurance policy shall: (A) (1) Be in an amount not less than $500,000 for any one person and $2,000,000 for any one occurrence for personal injury and $1,000,000 for any one occurrence for property damage; (2) be in an amount not less than $2,000,000 aggregate loss limit; and (3) carry an endorsement to provide coverage for mutual aid assistance; and (B) include an endorsement providing that the insurer may not invoke tribal sovereign immunity up to the limits of the policy set forth herein. Any insurance carrier providing to a tribe the liability insurance coverage described in this subsection shall certify to the attorney general that the tribe has in effect coverage which complies with the requirements of this subsection. Such carrier shall notify the attorney general immediately by first class mail if for any reason such coverage terminates or no longer complies with the requirements of this subsection.

(ii) The provisions of subsection (3)(a) shall be applicable only if such Native American Indian Tribe has filed with the county clerk a map clearly showing the boundaries of the Tribe's reservation as defined in this section.

(b) If a claim is brought against any tribal law enforcement agency or officer for acts committed by such agency or officer while acting pursuant to this section, such claim shall be subject to disposition as if the tribe was the state pursuant to the Kansas tort claims act, provided that such act shall not govern the tribe's purchase of insurance. The tribe shall waive its sovereign immunity solely to the extent necessary to permit recovery under the liability insurance, but not to exceed the policy limits.

(c) Nothing in this subsection (3) shall be construed to prohibit any agreement between any state, county or city law enforcement agency and any Native American Indian Tribe.

(d) Nothing in this subsection (3) shall be construed to affect the provision of law enforcement services outside the exterior boundaries of reservations so as to affect in any way the criteria by which the United States department of the interior makes a determination regarding placement of land into trust.

(e) Neither the state nor any political subdivision of the state shall be liable for any act or failure to act by any tribal law enforcement officer.

(4) University police officers employed by the chief executive officer of any state educational institution or municipal university may exercise their powers as university police officers anywhere:

(a) On property owned or operated by the state educational institution or municipal university, by a board of trustees of the state educational institution, an endowment association, an athletic association, a fraternity, sorority or other student group associated with the state educational institution or municipal university;

(b) on the streets, property and highways immediately adjacent to the campus of the state educational institution or municipal university;

(c) within the city where such property as described in this subsection is located, as necessary to protect the health, safety and welfare of students and faculty of the state educational institution or municipal university, with appropriate agreement by the local law enforcement agencies. Such agreements shall include provisions defining the geographical scope of the jurisdiction conferred, circumstances requiring the extended jurisdiction, scope of law enforcement powers and duration of the agreement. Any agreement entered into pursuant to this provision shall be approved by the governing body of the city or county, or both, having jurisdiction where such property is located, and the chief executive officer of the state educational institution or municipal university involved before such agreement may take effect; and

(d) additionally, when there is reason to believe that a violation of a state law, a county resolution, or a city ordinance has occurred on property described in subsection (4)(a) or (b), such officers with appropriate notification of, and coordination with, local law enforcement agencies or departments, may investigate and arrest persons for such a violation anywhere within the city where such property, streets and highways are located. Such officers also may exercise such powers in any other place when in fresh pursuit of a person. University police officers shall also have authority to transport persons in custody to an appropriate facility, wherever it may be located. University police officers at the university of Kansas medical center may provide emergency transportation of medical supplies and transplant organs.

(5) In addition to the areas where law enforcement officers may exercise their powers pursuant to subsection (2), law enforcement officers of any jurisdiction within Johnson or Sedgwick county may exercise their powers as law enforcement officers in any area within the respective county when executing a valid arrest warrant or search warrant, to the extent necessary to execute such warrants.

(6) In addition to the areas where university police officers may exercise their powers pursuant to subsection (4), university police officers may exercise the powers of law enforcement officers in any area outside their normal jurisdiction when a request for assistance has been made by law enforcement officers from the area for which assistance is requested.

(7) In addition to the areas where law enforcement officers may exercise their powers pursuant to subsection (2), law enforcement officers of any jurisdiction within Johnson county may exercise their powers as law enforcement officers in any adjoining city within Johnson county when any crime, including a traffic infraction, has been or is being committed by a person in view of the law enforcement officer. A law enforcement officer shall be considered to be exercising such officer's powers pursuant to subsection (2), when such officer is responding to the scene of a crime, even if such officer exits the city limits of the city employing the officer and further reenters the city limits of the city employing the officer to respond to such scene.

(8) Campus police officers employed by a community college or school district may exercise the power and authority of law enforcement officers anywhere:

(a) On property owned, occupied or operated by the school district or community college or at the site of a function sponsored by the school district or community college;

(b) on the streets, property and highways immediately adjacent to and coterminous with property described in subsection (8)(a);

(c) within the city or county where property described in subsection (8)(a) is located, as necessary to protect the health, safety and welfare of students and faculty of the school district or community college, with appropriate agreement by local law enforcement agencies. Such agreements shall include provisions, defining the geographical scope of the jurisdiction conferred, circumstances requiring the extended jurisdiction, scope of law enforcement powers and duration of the agreement. Before any agreement entered into pursuant to this section shall take effect, it shall be approved by the governing body of the city or county, or both, having jurisdiction where such property is located, and the board of education or board of trustees involved;

(d) with appropriate notification of and coordination with local law enforcement agencies, within the city or county where property described in subsection (8)(a) or (8)(b) is located, when there is reason to believe that a violation of a state law, county resolution or city ordinance has occurred on such property, as necessary to investigate and arrest persons for such a violation;

(e) when in fresh pursuit of a person; and

(f) when transporting persons in custody to an appropriate facility, wherever it may be located.

(9) TAG law enforcement officers employed by the adjutant general may exercise their powers as police officers anywhere:

(a) On property owned or under the control of the Kansas national guard or any component under the command of the adjutant general;

(b) on the streets, property and highways immediately adjacent to property owned or under the control of the Kansas national guard; within the city or county where such property as described in subsection (9)(a) or (b) is located, as necessary to protect such property; or to protect the health, safety and welfare of members of the national guard, reserve or employees of the United States department of defense, the United States department of homeland security or any branch of the United States military with appropriate agreement by the local law enforcement agencies. Such agreements shall include provisions defining the geographical scope of the jurisdiction conferred, circumstances requiring the extended jurisdiction, scope of law enforcement powers and duration of the agreement. Any agreement entered into pursuant to this provision shall be approved by the governing body of the city or county, or both, having jurisdiction where such property is located, and the adjutant general before such agreement may take effect. In addition, when there is reason to believe that a violation of a state law, a county resolution or a city ordinance has occurred on property described in subsection (9)(a) or (b), after providing appropriate notification to, and coordination with, local law enforcement agencies or departments, such officers may investigate and arrest persons for such a violation anywhere within the city or county where such property, streets and highways are located. Such officers also may exercise such powers in any other place when in fresh pursuit of a person. TAG law enforcement officers shall also have authority to transport persons in custody to an appropriate facility, wherever it may be located.

(10) Horsethief reservoir benefit district law enforcement officers may exercise the power and authority of law enforcement officers anywhere:

(a) On property owned, occupied or operated by the benefit district or at the site of a function sponsored by the benefit district;

(b) on the streets, property and highways immediately adjacent to and coterminous with property described in subsection (10)(a);

(c) within the city or county where property described in subsection (10)(a) is located, as necessary to protect the health, safety and welfare of benefit district employees, board members, volunteers and visitors, with appropriate agreement by local law enforcement agencies. Such agreements shall include provisions defining the geographical scope of the jurisdiction conferred, circumstances requiring the extended jurisdiction, scope of law enforcement powers and duration of the agreement. Before any agreement entered into pursuant to this section shall take effect, it shall be approved by the governing body of the city or county, or both, having jurisdiction where such property is located, and the governing board of the horsethief reservoir benefit district;

(d) with appropriate notification of and coordination with local law enforcement agencies, within the city or county where property described in subsection (10)(a) or (10)(b) is located, when there is reason to believe that a violation of a state law, county resolution or city ordinance has occurred on such property, as necessary to investigate and arrest persons for such a violation;

(e) when in fresh pursuit of a person; and

(f) when transporting persons in custody to an appropriate facility, wherever it may be located.

(11) As used in this section:

(a) "Law enforcement officer" means: (1) Any law enforcement officer as defined in K.S.A. 22-2202, and amendments thereto; or (2) any tribal law enforcement officer who is employed by a Native American Indian Tribe and has completed successfully the initial and any subsequent law enforcement training required under the Kansas law enforcement training act.

(b) "University police officer" means a police officer employed by the chief executive officer of: (1) Any state educational institution under the control and supervision of the state board of regents; or (2) a municipal university.

(c) "Campus police officer" means a school security officer designated as a campus police officer pursuant to K.S.A. 72-8222, and amendments thereto.

(d) "Fresh pursuit" means pursuit, without unnecessary delay, of a person who has committed a crime, or who is reasonably suspected of having committed a crime.

(e) "Native American Indian Tribe" means the Prairie Band Potawatomi Nation, Kickapoo Tribe in Kansas, Sac and Fox Nation of Missouri and the Iowa Tribe of Kansas and Nebraska.

(f) "Reservation" means:

(i) With respect to the Iowa Tribe of Kansas and Nebraska, the reservation established by treaties with the United States concluded May 17, 1854, and March 6, 1861;

(ii) with respect to the Kickapoo Nation, the reservation established by treaty with the United States concluded June 28, 1862;

(iii) with respect to the Prairie Band Potawatomi Nation in Kansas, the reservation established by treaties with the United States concluded June 5, 1846, November 15, 1861, and February 27, 1867; and

(iv) with respect to the Sac and Fox Nation of Missouri in Kansas and Nebraska: (A) The reservation established by treaties with the United States concluded May 18, 1854, and March 6, 1861, and by acts of Congress of June 10, 1872 (17 Stat. 391), and August 15, 1876 (19 Stat. 208); and (B) the premises of the gaming facility established pursuant to the gaming compact entered into between such nation and the state of Kansas, and the surrounding parcel of land held in trust which lies adjacent to and east of U.S. Highway 75 and adjacent to and north of Kansas Highway 20, as identified in such compact.

(g) "TAG law enforcement officer" means a police officer employed by the adjutant general pursuant to K.S.A. 48-204, and amendments thereto.

(h) "Horsethief reservoir benefit district law enforcement officer" means a police officer employed by the horsethief reservoir benefit district pursuant to K.S.A. 2015 Supp. 82a-2212, and amendments thereto.

History: L. 1977, ch. 82, § 1; L. 1977, ch. 84, § 1; L. 1982, ch. 380, § 2; L. 1985, ch. 113, § 1; L. 1994, ch. 286, § 1; L. 1995, ch. 180, § 2; L. 1996, ch. 224, § 8; L. 1998, ch. 20, § 1; L. 2004, ch. 180, § 5; L. 2007, ch. 9, § 1; L. 2007, ch. 195, § 14; L. 2010, ch. 42, § 5; July 1.



22-2402 Stopping of suspect.

22-2402. Stopping of suspect. (1) Without making an arrest, a law enforcement officer may stop any person in a public place whom such officer reasonably suspects is committing, has committed or is about to commit a crime and may demand of the name, address of such suspect and an explanation of such suspect's actions.

(2) When a law enforcement officer has stopped a person for questioning pursuant to this section and reasonably suspects that such officer's personal safety requires it, such officer may frisk such person for firearms or other dangerous weapons. If the law enforcement officer finds a firearm or weapon, or other thing, the possession of which may be a crime or evidence of crime, such officer may take and keep it until the completion of the questioning, at which time such officer shall either return it, if lawfully possessed, or arrest such person.

History: L. 1970, ch. 129, § 22-2402; L. 1990, ch. 106, § 1; July 1.



22-2403 Arrest by private person.

22-2403. Arrest by private person. A person who is not a law enforcement officer may arrest another person when:

(1) A felony has been or is being committed and the person making the arrest has probable cause to believe that the arrested person is guilty thereof; or

(2) any crime, other than a traffic infraction or a cigarette or tobacco infraction, has been or is being committed by the arrested person in the view of the person making the arrest.

History: L. 1970, ch. 129, § 22-2403; L. 1984, ch. 39, § 38; L. 1996, ch. 214, § 30; July 1.



22-2404 Arrest by law enforcement officer from another jurisdiction.

22-2404. Arrest by law enforcement officer from another jurisdiction. (1) As used in this section:

(a) "State" means any state of the United States and the District of Columbia.

(b) "Law enforcement officer" means any member of any duly organized state, county or municipal law enforcement organization of another state.

(c) "Fresh pursuit" means the pursuit without unnecessary delay of a person who has committed a crime, or who is reasonably suspected of having committed a crime.

(2) Any law enforcement officer of another state who enters this state in fresh pursuit and continues within this state in fresh pursuit of a person in order to arrest him on the ground that he has committed a crime in the other state has the same authority to arrest and hold such person in custody as law enforcement officers of this state have to arrest and hold a person in custody.

(3) If an arrest is made in this state by a law enforcement officer of another state in accordance with the provisions of this section he shall without unnecessary delay take the person arrested before a magistrate of the county in which the arrest is made. Such magistrate shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the magistrate determines that the arrest was lawful, he shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the governor of this state, or the waiver thereof, or shall permit such person to go at large upon giving an appearance bond, with or without surety. If the magistrate determines that the arrest was unlawful, he shall order the discharge of the person arrested.

History: L. 1970, ch. 129, § 22-2404; July 1.



22-2405 Method of arrest.

22-2405. Method of arrest. (1) An arrest is made by an actual restraint of the person arrested or by his submission to custody.

(2) An arrest may be made on any day and at any time of the day or night.

(3) All necessary and reasonable force may be used to effect an entry upon any building or property or part thereof to make an authorized arrest.

History: L. 1970, ch. 129, § 22-2405; July 1.



22-2406 Release by officer of person arrested.

22-2406. Release by officer of person arrested. A law enforcement officer having custody of a person arrested without a warrant is authorized to release the person without requiring him to appear before a court when the officer is satisfied that there are no grounds for criminal complaint against the person arrested.

History: L. 1970, ch. 129, § 22-2406; July 1.



22-2407 Assisting law enforcement officer.

22-2407. Assisting law enforcement officer. (1) A law enforcement officer making an arrest may command the assistance of any person who may be in the vicinity.

(2) A person commanded to assist a law enforcement officer shall have the same authority to arrest as the officer who commands his assistance.

(3) A person commanded to assist a law enforcement officer in making an arrest shall not be civilly or criminally liable for any reasonable conduct in aid of the officer or any acts expressly directed by the officer.

History: L. 1970, ch. 129, § 22-2407; July 1.



22-2408 Notice to appear.

22-2408. Notice to appear. (1) Except as otherwise provided in subsection (6) of this section, whenever a law enforcement officer detains any person without a warrant, for any act punishable as a misdemeanor, and such person is not immediately taken before a magistrate for further proceedings, the officer may serve upon such person a written notice to appear in court. Such notice to appear shall contain the name and address of the person detained, the crime charged, and the time and place when and where such person shall appear in court.

(2) The time specified in such notice to appear must be at least seven days after such notice is given unless the person shall demand an earlier hearing.

(3) The place specified in such notice to appear must be before some court within the county in which the crime is alleged to have been committed which has jurisdiction of such crime.

(4) The person detained, in order to secure release as provided in this section, must give his or her written promise to appear in the court by signing the written notice prepared by the officer. The original of the notice shall be retained by the officer; a copy delivered to the person detained, and the officer shall forthwith release the person.

(5) Such law enforcement officer shall cause to be filed, without unnecessary delay, a complaint in the court in which a person released under subsection (4) is given notice to appear, charging the crime stated in said notice. If the person released fails to appear as required in the notice to appear, a warrant shall be issued for his or her arrest.

(6) The procedures prescribed by this section shall not apply to the detention or arrest of any person for the violation of any law regulating traffic on the highways of this state, and the provisions of K.S.A. 8-2104 through 8-2108, and amendments thereto, and the code of procedure for municipal courts shall govern such procedures.

History: L. 1970, ch. 129, § 22-2408; L. 1974, ch. 149, § 1; L. 1975, ch. 33, § 6; L. 2010, ch. 135, § 13; July 1.



22-2409 Crimes committed by corporations.

22-2409. Crimes committed by corporations. (1) Upon the filing of a complaint, indictment or information charging a corporation with commission of a crime in a court having jurisdiction to try the offense charged, such court shall issue a summons setting forth the nature of the offense and commanding the corporation to appear before such court at a certain time and place for arraignment.

(2) The summons for the appearance of a corporation may be served in the manner provided for service of summons upon a corporation in a civil action.

(3) If, after being summoned, the corporation does not appear, the court shall proceed to trial and judgment without further process.

History: L. 1970, ch. 129, § 22-2409; July 1.



22-2410 Expungement of arrest records; docket fee; disclosure limited upon filing of petition.

22-2410. Expungement of arrest records; docket fee; disclosure limited upon filing of petition. (a) Any person who has been arrested in this state may petition the district court for the expungement of such arrest record.

(b) When a petition for expungement is filed, the court shall set a date for hearing on such petition and shall cause notice of such hearing to be given to the prosecuting attorney and the arresting law enforcement agency. When a petition for expungement is filed, the official court file shall be separated from the other records of the court, and shall be disclosed only to a judge of the court and members of the staff of the court designated by a judge of the district court, the prosecuting attorney, the arresting law enforcement agency, or any other person when authorized by a court order, subject to any conditions imposed by the order. Except as otherwise provided by law, a petition for expungement shall be accompanied by a docket fee in the amount of $176. Except as provided further, the docket fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for the docket fee. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $19 per docket fee, to fund the costs of non-judicial personnel. The petition shall state:

(1) The petitioner's full name;

(2) the full name of the petitioner at the time of arrest, if different than the petitioner's current name;

(3) the petitioner's sex, race and date of birth;

(4) the crime for which the petitioner was arrested;

(5) the date of the petitioner's arrest; and

(6) the identity of the arresting law enforcement agency.

No surcharge or fee shall be imposed to any person filing a petition pursuant to this section, who was arrested as a result of being a victim of identity theft under K.S.A. 21-4018, prior to its repeal, or K.S.A. 2015 Supp. 21-6107(a), and amendments thereto, or who has had criminal charges dismissed because a court has found that there was no probable cause for the arrest, the petitioner was found not guilty in court proceedings or the charges have been dismissed. Any person who may have relevant information about the petitioner may testify at the hearing. The court may inquire into the background of the petitioner.

(c) At the hearing on a petition for expungement, the court shall order the arrest record and subsequent court proceedings, if any, expunged upon finding: (1) The arrest occurred because of mistaken identity;

(2) a court has found that there was no probable cause for the arrest;

(3) the petitioner was found not guilty in court proceedings; or

(4) the expungement would be in the best interests of justice and: (A) Charges have been dismissed; or (B) no charges have been or are likely to be filed.

(d) When the court has ordered expungement of an arrest record and subsequent court proceedings, if any, the order shall state the information required to be stated in the petition and shall state the grounds for expungement under subsection (c). The clerk of the court shall send a certified copy of the order to the Kansas bureau of investigation which shall notify the federal bureau of investigation, the secretary of corrections and any other criminal justice agency which may have a record of the arrest. If an order of expungement is entered, the petitioner shall be treated as not having been arrested.

(e) If the ground for expungement is as provided in subsection (c)(4), the court shall determine whether, in the interests of public welfare, the records should be available for any of the following purposes: (1) In any application for employment as a detective with a private detective agency, as defined in K.S.A. 75-7b01, and amendments thereto; as security personnel with a private patrol operator, as defined by K.S.A. 75-7b01, and amendments thereto; or with an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services;

(2) in any application for admission, or for an order of reinstatement, to the practice of law in this state;

(3) to aid in determining the petitioner's qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(4) to aid in determining the petitioner's qualifications for executive director of the Kansas racing commission, for employment with the commission or for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission, or to aid in determining qualifications for licensure or renewal of licensure by the commission;

(5) in any application for a commercial driver's license under K.S.A. 8-2,125 through 8-2,142, and amendments thereto;

(6) to aid in determining the petitioner's qualifications to be an employee of the state gaming agency;

(7) to aid in determining the petitioner's qualifications to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-state gaming compact; or

(8) in any other circumstances which the court deems appropriate.

(f) The court shall make all expunged records and related information in such court's possession, created prior to, on and after July 1, 2011, available to the Kansas bureau of investigation for the purposes of:

(1) Completing a person's criminal history record information within the central repository in accordance with K.S.A. 22-4701 et seq., and amendments thereto; or

(2) providing information or documentation to the federal bureau of investigation, in connection with the national instant criminal background check system, to determine a person's qualification to possess a firearm.

(g) Subject to any disclosures required under subsection (e), in any application for employment, license or other civil right or privilege, or any appearance as a witness, a person whose arrest records have been expunged as provided in this section may state that such person has never been arrested.

(h) Whenever a petitioner's arrest records have been expunged as provided in this section, the custodian of the records of arrest, incarceration due to arrest or court proceedings related to the arrest, shall not disclose the arrest or any information related to the arrest, except as directed by the order of expungement or when requested by the person whose arrest record was expunged.

(i) The docket fee collected at the time the petition for expungement is filed shall be disbursed in accordance with K.S.A. 20-362, and amendments thereto.

History: L. 1998, ch. 131, § 3; L. 2001, ch. 69, § 2; L. 2006, ch. 149, § 8; L. 2006, ch. 195, § 12; L. 2009, ch. 116, § 12; L. 2010, ch. 62, § 4; L. 2011, ch. 87, § 4; L. 2012, ch. 66, § 4; L. 2013, ch. 125, § 4; L. 2014, ch. 82, § 24; L. 2014, ch. 115, § 26; L. 2015, ch. 81, § 10; July 1.

Section was amended twice in the 2011 session, see also 22-2410a.



22-2411 Arrest powers of federal law enforcement officers.

22-2411. Arrest powers of federal law enforcement officers. (a) A federal law enforcement officer who enters this state may arrest a person, without a warrant, when in the judgment of the federal law enforcement officer a person:

(1) Asserts physical force or uses forcible compulsion likely to cause death or great bodily harm to any person; or

(2) is committing an inherently dangerous felony as defined in K.S.A. 2015 Supp. 21-5402, and amendments thereto.

(b) To provide assistance to law enforcement officers, a federal law enforcement officer shall have the same authority as a law enforcement officer where:

(1) The federal law enforcement officer is rendering assistance at the request of any law enforcement officer; or

(2) the federal law enforcement officer is effecting an arrest or providing assistance as part of a bona fide task force or joint investigation in which law enforcement officers are participating.

(c) Any lawful actions pursuant to this section shall be deemed to be within the scope of the federal law enforcement officer's employment.

(d) As used in this section:

(1) "Federal law enforcement officer" means a person employed by the United States government and assigned to the federal bureau of investigation who is empowered to effect an arrest with or without a warrant for violation of the United States code and who is authorized to carry a firearm in the performance of the person's official duties as a federal law enforcement officer.

(2) "Law enforcement officer" has the meaning ascribed thereto in K.S.A. 2015 Supp. 21-5111, and amendments thereto.

(e) This section shall be a part of and supplemental to the Kansas code of criminal procedure.

History: L. 2004, ch. 139, § 6; L. 2007, ch. 198, § 6; L. 2011, ch. 30, § 115; July 1.






Article 25 SEARCH AND SEIZURE

22-2502 Search warrants; issuance; proceedings authorized; availability of affidavits and testimony in support of probable cause requirement; use of electronic communications and tracking devices.

22-2502. Search warrants; issuance; proceedings authorized; availability of affidavits and testimony in support of probable cause requirement; use of electronic communications and tracking devices. (a) A search warrant shall be issued only upon the oral or written statement, including those conveyed or received by electronic communication, of any person under oath or affirmation which states facts sufficient to show probable cause that a crime has been, is being or is about to be committed and which particularly describes a person, place or means of conveyance to be searched and things to be seized. Any statement which is made orally shall be either taken down by a certified shorthand reporter, sworn to under oath and made part of the application for a search warrant, or recorded before the magistrate from whom the search warrant is requested and sworn to under oath. Any statement orally made shall be reduced to writing as soon thereafter as possible. If the magistrate is satisfied that grounds for the application exist or that there is probable cause to believe that they exist, the magistrate may issue a search warrant for:

(1) The search or seizure of the following:

(A) Any thing that can be seized under the fourth amendment of the United States constitution;

(B) any thing which has been used in the commission of a crime, or any contraband or any property which constitutes or may be considered a part of the evidence, fruits or instrumentalities of a crime under the laws of this state, any other state or of the United States. The term "fruits" as used in this act shall be interpreted to include any property into which the thing or things unlawfully taken or possessed may have been converted;

(C) any person who has been kidnapped in violation of the laws of this state or who has been kidnapped in another jurisdiction and is now concealed within this state;

(D) any human fetus or human corpse;

(E) any biological material, DNA, cellular material, blood, hair or fingerprints;

(F) any person for whom a valid felony arrest warrant has been issued in this state or in another jurisdiction; or

(G) (i) any information concerning the user of an electronic communication service; any information concerning the location of electronic communications systems, including, but not limited to, towers transmitting cellular signals involved in any wire communication; and any other information made through an electronic communications system; or

(ii) the jurisdiction granted in this paragraph shall extend to information held by entities registered to do business in the state of Kansas, submitting to the jurisdiction thereof, and entities primarily located outside the state of Kansas if the jurisdiction in which the entity is primarily located recognizes the authority of the magistrate to issue the search warrant; or

(2) the installation, maintenance and use of a tracking device.

(b) (1) The search warrant under subsection (a)(2) shall authorize the installation and use of the tracking device to track and collect tracking data relating to a person or property for a specified period of time, not to exceed 30 days from the date of the installation of the device.

(2) The search warrant under subsection (a)(2) may authorize the retrieval of the tracking data recorded by the tracking device during the specified period of time for authorized use of such tracking device within a reasonable time after the expiration of such warrant, for good cause shown.

(3) The magistrate may, for good cause shown, grant one or more extensions of a search warrant under subsection (a)(2) for the use of a tracking device, not to exceed 30 days each.

(c) Before ruling on a request for a search warrant, the magistrate may require the affiant to appear personally and may examine under oath the affiant and any witnesses that the affiant may produce. Such proceeding shall be taken down by a certified shorthand reporter or recording equipment and made part of the application for a search warrant.

(d) For a warrant executed prior to July 1, 2014, affidavits or sworn testimony in support of the probable cause requirement of this section or search warrants for tracking devices shall not be made available for examination without a written order of the court, except that such affidavits or testimony when requested shall be made available to the defendant or the defendant's counsel for such disposition as either may desire.

(e) (1) For a warrant executed on or after July 1, 2014, affidavits or sworn testimony in support of the probable cause requirement of this section or search warrants for tracking devices shall not be open to the public until the warrant has been executed. After the warrant has been executed, such affidavits or sworn testimony shall be made available to:

(A) The defendant or the defendant's counsel, when requested, for such disposition as either may desire; and

(B) any person, when requested, in accordance with the requirements of this subsection.

(2) Any person may request that affidavits or sworn testimony be disclosed by filing such request with the clerk of the court. The clerk of the court shall promptly notify the defendant or the defendant's counsel, the prosecutor and the magistrate that such request was filed.

(3) Within five business days after receiving notice of a request for disclosure from the clerk of the court, the defendant or the defendant's counsel and the prosecutor may submit to the magistrate, under seal, either:

(A) Proposed redactions, if any, to the affidavits or sworn testimony and the reasons supporting such proposed redactions; or

(B) a motion to seal the affidavits or sworn testimony and the reasons supporting such proposed seal.

(4) The magistrate shall review the requested affidavits or sworn testimony and any proposed redactions or motion to seal submitted by the defendant, the defendant's counsel or the prosecutor. The magistrate shall make appropriate redactions, or seal the affidavits or sworn testimony, as necessary to prevent public disclosure of information that would:

(A) Jeopardize the safety or well being of a victim, witness, confidential source or undercover agent, or cause the destruction of evidence;

(B) reveal information obtained from a court-ordered wiretap or from a search warrant for a tracking device that has not expired;

(C) interfere with any prospective law enforcement action, criminal investigation or prosecution;

(D) reveal the identity of any confidential source or undercover agent;

(E) reveal confidential investigative techniques or procedures not known to the general public;

(F) endanger the life or physical safety of any person;

(G) reveal the name, address, telephone number or any other information which specifically and individually identifies the victim of any sexual offense described in article 35 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated or K.S.A. 2015 Supp. 21-6419 through 21-6422, and amendments thereto;

(H) reveal the name of any minor; or

(I) reveal any date of birth, personal or business telephone number, driver's license number, nondriver's identification number, social security number, employee identification number, taxpayer identification number, vehicle identification number or financial account information.

(5) Within five business days after receiving proposed redactions or a motion to seal from the defendant, the defendant's counsel or the prosecutor, or within 10 business days after receiving notice of a request for disclosure, whichever is earlier, the magistrate shall either:

(A) Order disclosure of the affidavits or sworn testimony with appropriate redactions, if any; or

(B) order the affidavits or sworn testimony sealed and not subject to public disclosure.

(f) As used in this section:

(1) "Electronic communication" means the use of electronic equipment to send or transfer a copy of an original document;

(2) "electronic communication service" and "electronic communication system" have the meaning as defined in K.S.A. 22-2514, and amendments thereto;

(3) "tracking data" means information gathered or recorded by a tracking device; and

(4) "tracking device" means an electronic or mechanical device that permits a person to remotely determine or track the position or movement of a person or object. "Tracking device" includes, but is not limited to, a device that stores geographic data for subsequent access or analysis and a device that allows for the real-time monitoring of movement.

(g) Nothing in this section shall be construed as requiring a search warrant for cellular location information in an emergency situation pursuant to K.S.A. 22-4615, and amendments thereto.

History: L. 1970, ch. 129, § 22-2502; L. 1973, ch. 142, § 1; L. 1976, ch. 164, § 1; L. 1979, ch. 90, § 9; L. 1981, ch. 151, § 1; L. 1992, ch. 128, § 17; L. 2010, ch. 70, § 4; L. 2011, ch. 100, § 5; L. 2013, ch. 118, § 2; L. 2014, ch. 139, § 4; L. 2015, ch. 90, § 3; July 1.



22-2503 Territorial and time limitations on execution of certain search warrants.

22-2503. Territorial and time limitations on execution of certain search warrants. (a) Except as provided in subsection (b), search warrants issued by a district magistrate judge may be executed only within the judicial district in which the judge resides or within the judicial district to which the judge has been assigned pursuant to K.S.A. 20-319, and amendments thereto.

(b) Search warrants issued pursuant to subsection (a)(2) of K.S.A. 22-2502, and amendments thereto:

(1) That are issued by a district judge may be executed anywhere within the state; and

(2) shall be valid during the time period specified by the warrant regardless of whether the tracking device or the subject person or property leaves the issuing jurisdiction.

(c) As used in this section, "tracking data" and "tracking device" have the same meanings as defined in K.S.A. 22-2502, and amendments thereto.

History: L. 1970, ch. 129, § 22-2503; L. 1976, ch. 163, § 3; L. 1979, ch. 96, § 1; L. 2013, ch. 118, § 3; July 1.



22-2504 Issuance of search warrant.

22-2504. Issuance of search warrant. All search warrants shall show the time and date of issuance and shall be the warrants of the magistrate issuing the same and not the warrants of the court in which he is then sitting and such warrants need not bear the seal of the court or clerk thereof. Such warrants may be transmitted by electronic communication, as defined in K.S.A. 22-2502, and amendments thereto. The statement on which the warrant is issued need not be filed with the clerk of the court nor with the court if there is no clerk until the warrant has been executed or has been returned "not executed."

History: L. 1970, ch. 129, § 22-2504; L. 1992, ch. 128, § 18; L. 2010, ch. 70, § 5; July 1.



22-2505 Persons authorized to execute search warrants.

22-2505. Persons authorized to execute search warrants. A search warrant shall be issued in duplicate and shall be directed for execution to all law enforcement officers of the state, or to any law enforcement officer specifically named therein.

History: L. 1970, ch. 129, § 22-2505; July 1.



22-2506 Execution of search warrants.

22-2506. Execution of search warrants. (a) A search warrant shall be executed within 96 hours from the time of issuance. If the warrant is executed the duplicate copy shall be left with any person from whom any things are seized or if no person is available the copy shall be left at the place from which the things were seized. Any warrant not executed within such time shall be void and shall be returned to the court of the magistrate issuing the same as "not executed."

(b) (1) A search warrant for a tracking device issued pursuant to subsection (a)(2) of K.S.A. 22-2502, and amendments thereto, shall be sealed by the court and no copy left or served except as discovery in a criminal prosecution.

(2) The law enforcement officer executing a search warrant issued pursuant to subsection (a)(2) of K.S.A. 22-2502, and amendments thereto, shall complete the installation of the tracking device within 15 days from the date of issuance. Such officer shall record on such warrant the exact date and time such tracking device was installed and the entire period during which such tracking device was used.

(3) (A) A tracking device shall be deactivated and removed as soon as practicable after the search warrant has expired. If removal of such tracking device is not possible, such tracking device shall be deactivated and shall not be reactivated without an additional warrant or extension of the original warrant and the search warrant return shall state the reasons removal has not been completed.

(B) A tracking device which has been deactivated may be accessed after the authorized warrant has expired solely for the purpose of collecting or retrieving tracking data obtained during the period specified by the search warrant.

(c) As used in this section:

(1) "Deactivate" means to discontinue the ability of a tracking device to determine or track the position or movement of a person or object; and

(2) "tracking data" and "tracking device" have the same meanings as defined in K.S.A. 22-2502, and amendments thereto.

History: L. 1970, ch. 129, § 22-2506; L. 2013, ch. 118, § 4; July 1.



22-2507 Command of search warrant.

22-2507. Command of search warrant. A search warrant shall command the person directed to execute the same to search the person, place or means of conveyance particularly described in the warrant and to seize the things particularly described in the warrant.

History: L. 1970, ch. 129, § 22-2507; July 1.



22-2508 Use of force in execution of search warrant.

22-2508. Use of force in execution of search warrant. All necessary and reasonable force may be used to effect an entry into any building or property or part thereof to execute a search warrant.

History: L. 1970, ch. 129, § 22-2508; July 1.



22-2509 Detention and search of persons on premises.

22-2509. Detention and search of persons on premises. In the execution of a search warrant the person executing the same may reasonably detain and search any person in the place at the time:

(a) To protect himself from attack, or

(b) To prevent the disposal or concealment of any things particularly described in the warrant.

History: L. 1970, ch. 129, § 22-2509; July 1.



22-2510 When search warrant may be executed.

22-2510. When search warrant may be executed. A search warrant may be executed at any time of any day or night.

History: L. 1970, ch. 129, § 22-2510; July 1.



22-2511 No warrant quashed for technicality.

22-2511. No warrant quashed for technicality. No search warrant shall be quashed or evidence suppressed because of technical irregularities not affecting the substantial rights of the accused.

History: L. 1970, ch. 129, § 22-2511; July 1.



22-2512 Custody and disposition of property seized.

22-2512. Custody and disposition of property seized. (a) Property seized under a search warrant or validly seized without a warrant shall be safely kept by the officer seizing the same unless otherwise directed by the magistrate, and shall be so kept as long as necessary for the purpose of being produced as evidence on any trial. The property seized may not be taken from the officer having it in custody so long as it is or may be required as evidence in any trial. The officer seizing the property shall give a receipt to the person detained or arrested particularly describing each article of property being held and shall file a copy of such receipt with the magistrate before whom the person detained or arrested is taken. Where seized property is no longer required as evidence in the prosecution of any indictment or information, the court which has jurisdiction of such property may transfer the same to the jurisdiction of any other court, including courts of another state or federal courts, where it is shown to the satisfaction of the court that such property is required as evidence in any prosecution in such other court.

(b) (1) Notwithstanding the provisions of subsection (a) and with the approval of the affected court, any law enforcement officer who seizes hazardous materials as evidence related to a criminal investigation may collect representative samples of such hazardous materials, and lawfully destroy or dispose of, or direct another person to lawfully destroy or dispose of the remaining quantity of such hazardous materials.

(2) In any prosecution, representative samples of hazardous materials accompanied by photographs, videotapes, laboratory analysis reports or other means used to verify and document the identity and quantity of the material shall be deemed competent evidence of such hazardous materials and shall be admissible in any proceeding, hearing or trial as if such materials had been introduced as evidence.

(3) As used in this section, the term "hazardous materials" means any substance which is capable of posing an unreasonable risk to health, safety and property. It shall include any substance which by its nature is explosive, flammable, corrosive, poisonous, radioactive, a biological hazard or a material which may cause spontaneous combustion. It shall include, but not be limited to, substances listed in the table of hazardous materials contained in the code of federal regulations title 49 and national fire protection association's fire protection guide on hazardous materials.

(4) The provisions of this subsection shall not apply to ammunition and components thereof.

(c) When property seized is no longer required as evidence, it shall be disposed of as follows:

(1) Property stolen, embezzled, obtained by false pretenses, or otherwise obtained unlawfully from the rightful owner thereof shall be restored to the owner;

(2) money shall be restored to the owner unless it was contained in a slot machine or otherwise used in unlawful gambling or lotteries, in which case it shall be forfeited, and shall be paid to the state treasurer pursuant to K.S.A. 20-2801, and amendments thereto;

(3) property which is unclaimed or the ownership of which is unknown shall be sold at public auction to be held by the sheriff and the proceeds, less the cost of sale and any storage charges incurred in preserving it, shall be paid to the state treasurer pursuant to K.S.A. 20-2801, and amendments thereto;

(4) articles of contraband shall be destroyed, except that any such articles the disposition of which is otherwise provided by law shall be dealt with as so provided and any such articles the disposition of which is not otherwise provided by law and which may be capable of innocent use may in the discretion of the court be sold and the proceeds disposed of as provided in subsection (c)(3);

(5) explosives, bombs and like devices, which have been used in the commission of crime, may be returned to the rightful owner, or in the discretion of the court having jurisdiction of the property, destroyed or forfeited to the Kansas bureau of investigation;

(6) (A) except as provided in subsections (c)(6)(B) and (d), any weapon or ammunition, in the discretion of the court having jurisdiction of the property, shall be:

(i) Forfeited to the law enforcement agency seizing the weapon for use within such agency, for sale to a properly licensed federal firearms dealer, for trading to a properly licensed federal firearms dealer for other new or used firearms or accessories for use within such agency or for trading to another law enforcement agency for that agency's use;

(ii) forfeited to the Kansas bureau of investigation for law enforcement, testing or comparison by the Kansas bureau of investigation forensic laboratory;

(iii) forfeited to a county regional forensic science center, or other county forensic laboratory for testing, comparison or other forensic science purposes; or

(iv) forfeited to the Kansas department of wildlife, parks and tourism for use pursuant to the conditions set forth in K.S.A. 32-1047, and amendments thereto.

(B) Except as provided in subsection (d), any weapon which cannot be forfeited pursuant to subsection (c)(6)(A) due to the condition of the weapon, and any weapon which was used in the commission of a felony as described in K.S.A. 2015 Supp. 21-5401, 21-5402, 21-5403, 21-5404 or 21-5405, and amendments thereto, shall be destroyed.

(7) controlled substances forfeited for violations of K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto, shall be dealt with as provided under K.S.A. 60-4101 through 60-4126, and amendments thereto;

(8) unless otherwise provided by law, all other property shall be disposed of in such manner as the court in its sound discretion shall direct.

(d) If a weapon is seized from an individual and the individual is not convicted of or adjudicated as a juvenile offender for the violation for which the weapon was seized, then within 30 days after the declination or conclusion of prosecution of the case against the individual, including any period of appeal, the law enforcement agency that seized the weapon shall verify that the weapon is not stolen, and upon such verification shall notify the person from whom it was seized that the weapon may be retrieved. Such notification shall include the location where such weapon may be retrieved.

(e) If weapons are sold as authorized by subsection (c)(6)(A), the proceeds of the sale shall be credited to the asset seizure and forfeiture fund of the seizing agency.

(f) For purposes of this section, the term "weapon" means a weapon described in K.S.A. 2015 Supp. 21-6301, and amendments thereto.

History: L. 1970, ch. 129, § 22-2512; L. 1973, ch. 106, § 15; L. 1978, ch. 105, § 7; L. 1987, ch. 114, § 1; L. 1994, ch. 348, § 6; L. 1996, ch. 247, § 1; L. 1999, ch. 170, § 2; L. 2009, ch. 32, § 40; L. 2011, ch. 30, § 116; L. 2014, ch. 97, § 13; July 1.



22-2514 Authorized interception of wire, oral or electronic communications; definitions.

22-2514. Authorized interception of wire, oral or electronic communications; definitions. This act shall be a part of and supplemental to the code of criminal procedure. As used in this act:

(1) "Wire communication" means any aural transfer made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable or other like connection between the point of origin and the point of reception, including the use of such connection in a switching station, furnished or operated by any person engaged in providing or operating such facilities for the transmission of intrastate, interstate or foreign communications. Wire communication shall include any electronic storage of such communication;

(2) "oral communication" means any oral communication uttered by a person exhibiting an expectation that such communication is not subject to interception under circumstances justifying such expectation, but such term does not include any electronic communication;

(3) "intercept" means the aural or other acquisition of the contents of any wire, oral or electronic communication through the use of any electronic, mechanical or other device;

(4) "persons" means any individual, partnership, association, joint stock company, trust or corporation, including any official, employee or agent of the United States or any state or any political subdivision thereof;

(5) "investigative or law enforcement officer" means any law enforcement officer who is empowered by the law of this state to conduct investigations of or to make arrests for offenses enumerated in this act, including any attorney authorized by law to prosecute or participate in the prosecution of such offenses and agents of the United States federal bureau of investigation, drug enforcement administration, marshals service, secret service, treasury department, customs service, justice department and internal revenue service;

(6) "contents" when used with respect to any wire, oral or electronic communication, includes any information concerning the substance, purport or meaning of such communication;

(7) "aggrieved person" means a person who was a party to any intercepted wire, oral or electronic communication or a person against whom the interception was directed;

(8) "judge of competent jurisdiction" means a justice of the supreme court, a judge of the court of appeals or any district judge but does not include a district magistrate judge;

(9) "electronic, mechanical or other device" means any device or apparatus which can be used to intercept a wire, oral or electronic communication other than:

(a) Any telephone or telegraph instrument, equipment or facility, or any component thereof, (i) furnished to the subscriber or user by a provider of wire or electronic communication service in the ordinary course of its business and being used by the subscriber or user in the ordinary course of its business or furnished by such subscriber or user for connection to the facilities of such service and used in the ordinary course of its business or (ii) being used by a provider of wire or electronic communication service in the ordinary course of its business, or by an investigative or law enforcement officer in the ordinary course of the officer's duties; or

(b) a hearing aid or similar device being used to correct subnormal hearing to not better than normal;

(10) "communication common carrier" means common carrier, as defined by section 153(h) of title 47 of the United States Code;

(11) "electronic communication" means any transfer of signs, signals, writing, images, sounds, data or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic or photo-optical system but does not include:

(a) Any wire or oral communication;

(b) any communication made through a tone-only paging device; or

(c) any communication from a tracking device, as defined in section 3117, chapter 205 of title 18, United States Code;

(12) "user" means any person or entity who:

(a) Uses an electronic communication service; and

(b) is duly authorized by the provider of such service to engage in such use;

(13) "electronic communications system" means any wire, radio, electromagnetic, photo-optical or photoelectronic facilities for the transmission of electronic communications, and any computer facilities or related electronic equipment for the electronic storage of such communications;

(14) "electronic communication service" means any service which provides to users thereof the ability to send or receive wire or electronic communications;

(15) "readily accessible to the general public" means, with respect to a radio communication, that such communication is not:

(a) Scrambled or encrypted;

(b) transmitted using modulation techniques whose essential parameters have been withheld from the public with the intention of preserving the privacy of such communication;

(c) carried on a subcarrier or other signal subsidiary to a radio transmission;

(d) transmitted over a communication system provided by a common carrier, unless the communication is a tone-only paging system communication; or

(e) transmitted on frequencies allocated under part 25, subpart D, E or F of part 74, or part 94 of the rules of the federal communications commission, unless, in the case of a communication transmitted on a frequency allocated under part 74 that is not exclusively allocated to broadcast auxiliary services, the communication is a two-way voice communication by radio;

(16) "electronic storage" means:

(a) Any temporary, intermediate storage of a wire or electronic communication incidental to the electronic transmission thereof; and

(b) any storage of such communication by an electronic communication service for purposes of backup protection of such communication; and

(17) "aural transfer" means a transfer containing the human voice at any point between and including the point of origin and the point of reception.

History: L. 1974, ch. 150, § 1; L. 1976, ch. 165, § 1; L. 1976, ch. 163, § 4; L. 1976, ch. 165, § 2; L. 1986, ch. 115, § 55; L. 1988, ch. 117, § 1; L. 1995, ch. 92, § 1; July 1.



22-2515 Same; order; application; crimes for which order may be issued; disclosure and use of contents of wire, oral or electronic communications; effect on privileged communications.

22-2515. Same; order; application; crimes for which order may be issued; disclosure and use of contents of wire, oral or electronic communications; effect on privileged communications. (a) An ex parte order authorizing the interception of a wire, oral or electronic communication may be issued by a judge of competent jurisdiction. The attorney general, district attorney or county attorney may make an application to any judge of competent jurisdiction for an order authorizing the interception of a wire, oral or electronic communication by an investigative or law enforcement officer and agency having responsibility for the investigation of the offense regarding which the application is made, when such interception may provide evidence of the commission of any of the following offenses:

(1) Any crime directly and immediately affecting the safety of a human life which is a felony;

(2) murder;

(3) kidnapping;

(4) treason;

(5) sedition;

(6) racketeering;

(7) commercial bribery;

(8) robbery;

(9) theft, if the offense would constitute a felony;

(10) bribery;

(11) any felony violation of K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto;

(12) commercial gambling;

(13) sports bribery;

(14) tampering with a sports contest;

(15) aggravated escape;

(16) aggravated failure to appear;

(17) arson;

(18) terrorism;

(19) illegal use of weapons of mass destruction;

(20) human trafficking or aggravated human trafficking;

(21) sexual exploitation of a child;

(22) commercial sexual exploitation of a child;

(23) buying sexual relations, promoting the sale of sexual relations or selling sexual relations; or

(24) any conspiracy to commit any of the foregoing offenses.

(b) Any investigative or law enforcement officer who, by any means authorized by this act or by chapter 119 of title 18 of the United States code, has obtained knowledge of the contents of any wire, oral or electronic communication, or evidence derived therefrom, may disclose such contents to another investigative or law enforcement officer to the extent that such disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

(c) Any investigative or law enforcement officer who, by any means authorized by this act or by chapter 119 of title 18 of the United States code, has obtained knowledge of the contents of any wire, oral or electronic communication, or evidence derived therefrom, may use such contents to the extent such use is appropriate to the proper performance of such officer's official duties.

(d) Any person who has received, by any means authorized by this act or by chapter 119 of title 18 of the United States code or by a like statute of any other state, any information concerning a wire, oral or electronic communication, or evidence derived therefrom, intercepted in accordance with the provisions of this act, may disclose the contents of such communication or such derivative evidence while giving testimony under oath or affirmation in any criminal proceeding in any court, or before any grand jury, of this state or of the United States or of any other state.

(e) No otherwise privileged wire, oral or electronic communication intercepted in accordance with, or in violation of, the provisions of this act or of chapter 119 of title 18 of the United States code shall lose its privileged character.

(f) When an investigative or law enforcement officer, while engaged in intercepting wire, oral or electronic communications in the manner authorized by this act, intercepts wire, oral or electronic communications relating to offenses other than those specified in the order authorizing the interception of the wire, oral or electronic communication, the contents thereof and evidence derived therefrom may be disclosed or used as provided in subsections (b) and (c) of this section. Such contents and evidence derived therefrom may be used under subsection (d) of this section when authorized or approved by a judge of competent jurisdiction, where such judge finds on subsequent application, made as soon as practicable, that the contents were otherwise intercepted in accordance with the provisions of this act, or with chapter 119 of title 18 of the United States code.

History: L. 1974, ch. 150, § 2; L. 1976, ch. 165, § 3; L. 1988, ch. 117, § 2; L. 1992, ch. 239, § 250; L. 1993, ch. 291, § 187; L. 2006, ch. 146, § 9; L. 2009, ch. 32, § 41; L. 2013, ch. 120, § 24; July 1.



22-2516 Same; application for order, form and contents; issuance of order; contents; duration; extension; recordation of intercepted communications; custody of application and order, disclosure; inventory, notice to certain persons; evidentiary status of intercepted communications; motion to suppress, appeal.

22-2516. Same; application for order, form and contents; issuance of order; contents; duration; extension; recordation of intercepted communications; custody of application and order, disclosure; inventory, notice to certain persons; evidentiary status of intercepted communications; motion to suppress, appeal. (1) Each application for an order authorizing the interception of a wire, oral or electronic communication shall be made in writing, upon oath or affirmation, to a judge of competent jurisdiction, and shall state the applicant's authority to make such application. Each application shall include the following information:

(a) The identity of the prosecuting attorney making the application, and the identity of the investigative or law enforcement officer requesting such application to be made;

(b) a full and complete statement of the facts and circumstances relied upon by the applicant to justify such applicant's belief that an order should be issued, including (i) details as to the particular offense that has been, is being or is about to be committed, (ii) except as provided in subsection (10), a particular description of the nature and location of the facilities from which or the place where the communication is to be intercepted, (iii) a particular description of the type of communications sought to be intercepted, and (iv) the identity of the person, if known, committing the offense and whose communications are to be intercepted;

(c) a full and complete statement as to whether or not other investigative procedures have been tried and failed or why they reasonably appear to be unlikely to succeed if tried or to be too dangerous;

(d) a statement of the period of time for which the interception is required to be maintained and, if the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication first has been obtained, a particular description of facts establishing probable cause to believe that additional communications of the same type will occur thereafter;

(e) a full and complete statement of the facts known to the applicant concerning all previous applications made to any judge for authorization to intercept wire, oral or electronic communications involving any of the same persons, facilities or places specified in the application, and the action taken by the judge on each such application; and

(f) where the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain such results.

(2) The judge may require the applicant to furnish additional testimony or documentary evidence in support of the application. Oral testimony shall be under oath or affirmation, and a record of such testimony shall be made by a certified shorthand reporter and reduced to writing.

(3) Upon such application the judge may enter an ex parte order, as requested or as modified, authorizing the interception of wire, oral or electronic communications within the territorial jurisdiction of such judge, if the judge determines on the basis of the facts submitted by the applicant that:

(a) There is probable cause for belief that a person is committing, has committed or is about to commit a particular offense enumerated in subsection (1) of K.S.A. 22-2515, and amendments thereto;

(b) there is probable cause for belief that particular communications concerning the offense will be obtained through such interception;

(c) normal investigative procedures have been tried and have failed, or reasonably appear to be unlikely to succeed if tried, or to be too dangerous; and

(d) except as provided in subsection (10), there is probable cause for belief that the facilities from which, or the place where, the wire, oral or electronic communications are to be intercepted are being used, or are about to be used, in connection with the commission of such offense, or are leased to, listed in the name of or commonly used by such person.

(4) Each order authorizing the interception of any wire, oral or electronic communication shall:

(a) Specify the identity of the person, if known, whose communications are to be intercepted;

(b) specify the nature and location of the communications facilities as to which, or the place where, authority to intercept is granted;

(c) specify with particularity a description of the type of communication sought to be intercepted, and a statement of the particular offense to which it relates;

(d) specify the identity of each agency authorized to intercept the communications, and of the person authorizing the application;

(e) specify the period of time during which such interception is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained; and

(f) upon request of the applicant, direct that a provider of wire communication, electronic communication service, regardless of the location or principal place of business of such provider of electronic communication service, or public utility, landlord, custodian or other person shall furnish the applicant forthwith all information, facilities and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that such service provider, utility, landlord, custodian or person is according the person whose communications are to be intercepted. Any provider of wire or electronic communication service or public utility, landlord, custodian or other person furnishing such facilities or technical assistance shall be compensated therefor by the applicant for reasonable expenses incurred in providing such facilities or technical assistance.

(5) No order entered under this section may authorize the interception of any wire, oral or electronic communication for any period longer than is necessary to achieve the objective of the authorization, nor in any event longer than 30 days. Such thirty-day period begins on the earlier of the day on which the investigative or law enforcement officer first begins to conduct an interception under the order or 10 days after the order is entered. Extensions of an order may be granted, but only upon application for an extension made in accordance with subsection (1) of this section and the court making the findings required by subsection (3) of this section. The period of any such extension shall be no longer than the authorizing judge deems necessary to achieve the purposes for which it was granted and in no event for longer than 30 days. Every order and extension thereof shall contain a provision that the authorization to intercept shall be executed as soon as practicable, shall be conducted in such a way as to minimize the interception of communications not otherwise subject to interception under this act, and must terminate upon attainment of the authorized objective, or in any event in 30 days. In the event the intercepted communication is in a code or foreign language, and an expert in that foreign language or code is not reasonably available during the interception period, minimization may be accomplished as soon as practicable after such interception. An interception under this chapter may be conducted in whole or in part by government personnel, or by an individual operating under a contract with the government, acting under the supervision of an investigative or law enforcement officer authorized to conduct the interception.

(6) Whenever an order authorizing the interception of wire or oral communications is entered pursuant to this act, the order may require reports to be made to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. Such reports shall be made at such intervals as the judge may require.

(7) (a) The contents of any wire, oral or electronic communication intercepted by any means authorized by this act shall be recorded, if possible, on tape or wire or other comparable device. The recording of the contents of any wire, oral or electronic communication under this subsection shall be done in a manner which will protect the recording from editing or other alterations. Immediately upon the expiration of the period of the order, or extensions thereof, such recordings shall be made available to the judge issuing such order and sealed under such judge's directions. Custody of the recordings shall be wherever the judge orders, and the recordings shall not be destroyed except upon order of the issuing or denying judge and, in any event, shall be kept for not less than 10 years. Duplicate recordings may be made for use or disclosure pursuant to the provisions of subsections (b) and (c) of K.S.A. 22-2515, and amendments thereto, for investigations. The presence of the seal provided for by this subsection, or a satisfactory explanation for the absence thereof, shall be a prerequisite for the use or disclosure of the contents of any wire, oral or electronic communication or evidence derived therefrom under subsection (d) of K.S.A. 22-2515, and amendments thereto.

(b) Applications made and orders granted under this act shall be sealed by the judge. Custody of the applications and orders shall be wherever the judge directs. Such applications and orders shall be disclosed only upon a showing of good cause before a judge of competent jurisdiction and shall not be destroyed except on order of the issuing or denying judge, and in any event shall be kept for not less than 10 years.

(c) Any violation of the provisions of paragraph (a) or (b) of this subsection may be punished as contempt of the issuing or denying judge.

(d) Within a reasonable time but not later than 90 days after the termination of the period of an order or extensions thereof the issuing or denying judge shall cause to be served on the persons named in the order or the application and, in the interest of justice, such other parties to intercepted communications as the judge may determine, an inventory which shall include notice of:

(i) The fact of the entry of the order or the application;

(ii) the date of the entry and the period of authorized, approved or disapproved interception, or the denial of the application; and

(iii) the fact that during the period wire, oral or electronic communications were or were not intercepted.

The judge, upon the filing of a motion in such judge's discretion, may make available to such person or such person's counsel for inspection, such portions of the intercepted communications, applications and orders as the judge determines to be in the interest of justice. On an ex parte showing of good cause to a judge of competent jurisdiction the serving of the inventory required by this subsection may be postponed.

(8) The contents of any intercepted wire, oral or electronic communication or evidence derived therefrom shall not be received in evidence or otherwise disclosed in any trial, hearing or other proceeding in any federal court or court of this state, unless each party, not less than 10 days before the trial, hearing or proceeding, has been furnished with a copy of the court order, and accompanying application, under which the interception was authorized. Such ten-day period may be waived by the judge, if the judge finds that it was not possible to furnish the party with the above information 10 days before the trial, hearing or proceeding, and that the party will not be prejudiced by the delay in receiving such information.

(9) (a) Any aggrieved person in any trial, hearing or proceeding in or before any court, department, officer, agency, regulatory body or other authority of the United States, this state, or a political subdivision thereof, may move to suppress the contents of any intercepted wire or oral communication, or evidence derived therefrom, on the grounds that:

(i) The communication was unlawfully intercepted;

(ii) the order of authorization under which it was intercepted is insufficient on its face; or

(iii) the interception was not made in conformity with the order of authorization.

Such motion shall be made before the trial, hearing or proceeding, unless there was no opportunity to make such motion or the person was not aware of the grounds of the motion. If the motion is granted, the contents of the intercepted wire or oral communication, or evidence derived therefrom, shall be treated as having been obtained in violation of this act. Upon the filing of such motion by the aggrieved person, the judge in such judge's discretion may make available to the aggrieved person or such person's counsel for inspection such portions of the intercepted communication or evidence derived therefrom as the judge determines to be in the interest of justice.

(b) In addition to any other right to appeal, the state shall have the right to appeal:

(i) From an order granting a motion to suppress made under paragraph (a) of this subsection. Such appeal shall be taken within 14 days after the order of suppression was entered and shall be diligently prosecuted as in the case of other interlocutory appeals or under such rules as the supreme court may adopt;

(ii) from an order denying an application for an order authorizing the interception of wire or oral communications, and any such appeal shall be ex parte and shall be in camera in preference to all other pending appeals in accordance with rules promulgated by the supreme court.

(10) The requirements of subsections (1)(b)(ii) and (3)(d) of this section relating to the specification of the facilities from which, or the place where, the communication is to be intercepted do not apply if:

(a) In the case of an application with respect to the interception of an oral communication:

(i) The application is by a law enforcement officer and is approved by the attorney general and the county or district attorney where the application is sought;

(ii) the application contains a full and complete statement as to why such specification is not practical and identifies the person committing the offense and whose communications are to be intercepted; and

(iii) the judge finds that such specification is not practical; and

(b) in the case of an application with respect to a wire or electronic communication:

(i) The application is by a law enforcement officer and is approved by the attorney general and the county or district attorney where the application is sought;

(ii) the application identifies the person believed to be committing the offense and whose communications are to be intercepted and the applicant makes a showing of a purpose, on the part of that person, to thwart interception by changing facilities; and

(iii) the judge finds that such purpose has been adequately shown.

(11) An interception of a communication under an order with respect to which the requirements of subsections (1)(b)(ii) and (3)(d) of this section do not apply by reason of subsection (10) shall not begin until the facilities from which, or the place where, the communication is to be intercepted is ascertained by the person implementing the interception order. A provider of wire or electronic communications service that has received an order as provided for in subsection (10)(b) may move the court to modify or quash the order on the ground that its assistance with respect to the interception cannot be performed in a timely or reasonable fashion. The court, upon notice to the government, shall decide such a motion expeditiously.

(12) The remedies and sanctions described in this chapter with respect to the interception of electronic communications are the only judicial remedies and sanctions for nonconstitutional violations of this act involving such communications.

(13) Nothing in this section shall be construed as requiring a search warrant for cellular location information in an emergency situation pursuant to K.S.A. 22-4615, and amendments thereto.

History: L. 1974, ch. 150, § 3; L. 1976, ch. 165, § 4; L. 1988, ch. 117, § 3; L. 2010, ch. 135, § 14; L. 2011, ch. 100, § 6; July 1.



22-2517 Unlawful interception of wire or oral communication; evidentiary status of contents.

22-2517. Unlawful interception of wire or oral communication; evidentiary status of contents. Whenever any wire or oral communication has been intercepted, no part of the contents of such communication and no evidence derived therefrom may be received in evidence in any trial, hearing or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee or other authority of this state, or a political subdivision thereof, if the disclosure of such information would be in violation of this chapter.

History: L. 1974, ch. 150, § 4; L. 1976, ch. 165, § 5; May 8.



22-2518 Same; civil action for damages; defense available in civil and criminal actions.

22-2518. Same; civil action for damages; defense available in civil and criminal actions. (1) Any person whose wire, oral or electronic communication is intercepted, disclosed or used in violation of this act shall have a civil cause of action against any person who intercepts, discloses or uses, or procures any other person to intercept, disclose or use, such communications, and shall be entitled to recover from any such person:

(a) Actual damages, but not less than liquidated damages computed at the rate of $100 a day for each day of violation or $1,000, whichever is greater;

(b) punitive damages; and

(c) reasonable attorneys' fees and other litigation costs reasonably incurred.

(2) A good faith reliance by any person on a court order authorizing the interception of any wire, oral or electronic communication shall constitute a complete defense in any civil or criminal action brought against such person based upon such interception.

History: L. 1974, ch. 150, § 5; L. 1988, ch. 117, § 4; July 1.



22-2519 Reports by judges and prosecutors to administrative office of federal courts.

22-2519. Reports by judges and prosecutors to administrative office of federal courts. (1) Within thirty (30) days after the expiration of an order entered under K.S.A. 22-2516, or any extension thereof, the judge issuing such order shall report to the administrative office of the U.S. courts such information as is required to be file by section 2519 of title 18 of the United States code. A duplicate copy of such report shall be filed, at the same time, with the judicial administrator of the courts of this state.

(2) In January of each year, the attorney general and each district attorney and county attorney shall report to the administrative office of the United States courts such information as is required to be filed by section 2519 of title 18 of the United States code. A duplicate copy of such report shall be filed, at the same time, with the judicial administrator of the courts of this state.

History: L. 1974, ch. 150, § 6; July 1.



22-2520 Strip and body cavity searches; definitions.

22-2520. Strip and body cavity searches; definitions. (a) "Strip search" means removing or rearranging some or all of a person's clothing, by or at the direction of a law enforcement officer, so as to permit a visual inspection of the genitals, buttocks, anus or female breasts of such person.

(b) "Body cavity search" means the touching or probing of a person's vaginal or rectal cavity by or at the direction of a law enforcement officer.

History: L. 1981, ch. 149, § 1; July 1.



22-2521 Same; strip searches; limitations; report.

22-2521. Same; strip searches; limitations; report. (a) No person detained or arrested solely for the violation of a statute, resolution or ordinance involving a traffic, regulatory or nonviolent misdemeanor offense shall be strip searched unless there is probable cause to believe that the individual is concealing a weapon or controlled substance.

(b) Every strip search conducted by law enforcement officers or employees of a law enforcement agency or department shall be conducted by persons of the same sex as the person being searched and shall be conducted so that the search cannot be observed by any person other than the persons conducting the search, unless the right to privacy is waived by the person being searched.

(c) Every law enforcement officer or employee of a law enforcement agency or department conducting a strip search shall prepare a report of the strip search. The report shall include:

(1) The name and sex of the person searched;

(2) the name and sex of the persons conducting the search;

(3) the time, date and place of the search; and

(4) a statement of the results of the search.

History: L. 1981, ch. 149, § 2; July 1.



22-2522 Same; body cavity searches; warrant; limitations.

22-2522. Same; body cavity searches; warrant; limitations. (a) A body cavity search shall be conducted only under the authority of a search warrant specifically authorizing a body cavity search.

(b) Every body cavity search shall be conducted by a licensed physician or registered nurse.  No person authorized by this subsection to conduct a body cavity search or any person assisting in the performance of such search shall be liable in any civil or criminal action when such search is performed in a reasonable manner according to generally accepted medical practices in the community where performed.

(c) Law enforcement officers may be present during the search, but only those of the same sex as the person on whom a body cavity search is being conducted.

History: L. 1981, ch. 149, § 3; July 1.



22-2523 Same; liability for unlawful search.

22-2523. Same; liability for unlawful search. (a) If liability is established in any civil action brought under the Kansas tort claims act for violation of subsections (a) or (b) of K.S.A. 22-2521, or K.S.A. 22-2522, the plaintiff shall be entitled to an amount equal to the sum of the following:

(1) Actual damages sustained by the plaintiff;

(2) punitive damages, if the violation was willful, wanton or malicious;

(3) the costs of the action, at the discretion of the court; and

(4) a civil penalty in an amount set by the court of not more than $2,000 for each violation.

(b) At the time of the assessment of the costs of any action to which this section applies, if upon motion, the court finds that plaintiff brought or maintained the action frivolously or in bad faith the court may in its discretion assess against the plaintiff or plaintiffs the costs of the action, to be paid to the defendant or defendants.

History: L. 1981, ch. 149, § 4; July 1.



22-2524 Same; prison and jail inmates, exceptions.

22-2524. Same; prison and jail inmates, exceptions. (a) None of the provisions of this act other than subsection (b) of K.S.A. 22-2521 and subsection (c) of K.S.A. 22-2522 shall apply when a person is convicted of a crime and committed to a jail or other institution.

(b) The provisions of this act relating to strip searches other than subsection (b) of K.S.A. 22-2521 shall not apply when a person accused of a crime is committed to a jail or other institution pursuant to a court order, nor when a person accused of a crime is, of necessity, confined with other prisoners in a jail while awaiting appearance before a magistrate.

History: L. 1981, ch. 149, § 5; July 1.



22-2525 Authorized installation or use of pen register or a trap and trace device; order required, exception.

22-2525. Authorized installation or use of pen register or a trap and trace device; order required, exception. (1) Except as provided in this section, no person may install or use a pen register or a trap and trace device without first obtaining a court order under K.S.A. 22-2527.

(2) The prohibition of subsection (1) shall not apply with respect to the use of a pen register or a trap and trace device by a provider:

(a) Relating to the operation, maintenance and testing of an electronic communication service to the protection of the rights or property of such provider or to the protection of users of that service from abuse of service or unlawful use of service;

(b) to record the fact that a wire or electronic communication was initiated or completed in order to protect such provider, another provider furnishing service toward the completion of the wire communication or a user of such service from fraudulent, unlawful or abusive use of service; or

(c) when the consent of the user of such service has been obtained.

(3) Whoever knowingly violates subsection (1) shall be guilty of a class C misdemeanor.

History: L. 1988, ch. 117, § 6; July 1.



22-2526 Same; order, contents.

22-2526. Same; order, contents. (1) An attorney for the government or an investigative or law enforcement officer may make application for an order or an extension of an order under K.S.A. 22-2527 authorizing or approving the installation and use of a pen register or a trap and trace device under K.S.A. 22-2525 through 22-2529 to a court of competent jurisdiction. Such application shall be in writing and shall be under oath or equivalent affirmation.

(2) An application under subsection (1) shall include:

(a) The identity of the attorney for the government or the investigative or law enforcement officer making the application and the identity of the law enforcement agency conducting the investigation; and

(b) a certification by the applicant that the information likely to be obtained is relevant to an ongoing criminal investigation being conducted by that agency.

History: L. 1988, ch. 117, § 7; July 1.



22-2527 Same; order; issuance; specifications required; duration; extensions; disclosure.

22-2527. Same; order; issuance; specifications required; duration; extensions; disclosure. (1) Upon an application made under K.S.A. 22-2526, the court shall enter an ex parte order authorizing the installation and use of a pen register or a trap and trace device within the jurisdiction of the court if the court finds that the attorney for the government or the investigative or law enforcement officer has certified to the court that the information likely to be obtained by such installation and use is relevant to an ongoing criminal investigation.

(2) (a) An order issued under this section shall specify:

(i) The identity, if known, of the person to whom is leased or in whose name is listed the telephone line to which the pen register or trap and trace device is to be attached;

(ii) the identity, if known, of the person who is the subject of the criminal investigation;

(iii) the number and, if known, physical location of the telephone line to which the pen register or trap and trace device is to be attached and, in the case of a trap and trace device, the geographic limits of the trap and trace order; and

(iv) a statement of the offense to which the information likely to be obtained by the pen register or trap and trace device relates; and

(b) an order issued under this section shall direct, upon the request of the applicant, the furnishing of information, facilities and technical assistance necessary to accomplish the installation of the pen register or trap and trace device under K.S.A. 22-2526.

(3) (a) An order issued under this section shall authorize the installation and use of a pen register or a trap and trace device for a period not to exceed 60 days.

(b) Extensions of such an order may be granted but only upon an application for an order under K.S.A. 22-2526 and upon the judicial finding required by subsection (1). The period of extension shall be for a period not to exceed 60 days.

(4) An order authorizing or approving the installation and use of a pen register or a trap and trace device shall direct that:

(a) The order be sealed until otherwise ordered by the court; and

(b) the person owning or leasing the line to which the pen register or a trap and trace device is attached, or who has been ordered by the court to provide assistance to the applicant, not disclose the existence of the pen register or trap and trace device or the existence of the investigation to the listed subscriber or to any other person, unless or until otherwise ordered by the court.

History: L. 1988, ch. 117, § 8; July 1.



22-2528 Same; responsibilities of and assistance to authorities by provider, landlord, custodian or other person; compensation; immunity.

22-2528. Same; responsibilities of and assistance to authorities by provider, landlord, custodian or other person; compensation; immunity. (1) Upon the request of an attorney for the government or an investigative or law enforcement officer authorized to install and use a pen register under K.S.A. 22-2525 through 22-2529, a provider, landlord, custodian or other person shall furnish such attorney for the government or investigative or law enforcement officer forthwith all information, facilities and technical assistance necessary to accomplish the installation of the pen register unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if such assistance is directed by a court order as provided in K.S.A. 22-2527.

(2) Upon the request of an attorney for the government or an investigative or law enforcement officer authorized to receive the results of a trap and trace device under K.S.A. 22-2525 through 22-2529, a provider, landlord, custodian or other person shall install such device forthwith on the appropriate line and shall furnish such attorney for the government or investigative or law enforcement officer all additional information, facilities and technical assistance, including installation and operation of the device, unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if such installation and assistance is directed by a court order as provided in K.S.A. 22-2526. Unless otherwise ordered by the court, the results of the trap and trace device shall be furnished to the attorney for the government or investigative or law enforcement officer, designated in the court order, at reasonable intervals during regular business hours for the duration of the order.

(3) A provider, landlord, custodian or other person who furnishes facilities or technical assistance pursuant to this section shall be reasonably compensated for such reasonable expenses incurred in providing such facilities and assistance.

(4) No cause of action shall lie in any court against any provider, its officers, employees or agents, or other specified persons for providing information, facilities or assistance in accordance with the terms of a court order under K.S.A. 22-2525 through 22-2529.

(5) A good faith reliance on a court order, a legislative authorization or a statutory authorization shall be a complete defense against any civil or criminal action brought under K.S.A. 22-2525 through 22-2529 or any other law.

History: L. 1988, ch. 117, § 9; July 1.



22-2529 Same; definitions.

22-2529. Same; definitions. As used in K.S.A. 22-2522 through 22-2529:

(1) "Court of competent jurisdiction" means a district court or appellate court;

(2) "pen register" means a device which records or decodes electronic or other impulses which identify the numbers dialed or otherwise transmitted on the telephone line to which such device is attached but shall not include any device used by a provider or customer of an electronic communication service for billing, or recording as an incident to billing, for communications services provided by such provider or any device used by a provider or customer of an electronic communication service for cost accounting or other like purposes in the ordinary course of its business;

(3) "trap and trace device" means a device which captures the incoming electronic or other impulses which identify the originating number of an instrument or device from which a wire or electronic communication was transmitted; and

(4) "attorney for the government" means a county attorney, assistant county attorney, district attorney, assistant district attorney, attorney general or assistant attorney general.

History: L. 1988, ch. 117, § 10; July 1.



22-2530 Copy of search warrant to property owner.

22-2530. Copy of search warrant to property owner. If a search warrant is executed which authorizes a search of real property based upon an alleged offense involving gambling, obscenity, the sale of sexual relations, controlled substances or liquor, a copy of the warrant shall be delivered to the last known address of the owner of the property within two business days, excluding Saturdays, Sundays and legal holidays, after execution of the warrant if such address is different from the address of the property for which the warrant was issued.

History: L. 1990, ch. 114, § 6; L. 2013, ch. 120, § 25; July 1.






Article 26 JURISDICTION AND VENUE

22-2601 Jurisdiction.

22-2601. Jurisdiction. Except as provided in K.S.A. 12-4104, and amendments thereto, the district court shall have exclusive jurisdiction to try all cases of felony and other criminal cases arising under the statutes of the state of Kansas.

History: L. 1970, ch. 129, § 22-2601; L. 1976, ch. 163, § 5; L. 2007, ch. 168, § 4; July 1.



22-2602 Place of trial.

22-2602. Place of trial. Except as otherwise provided by law, the prosecution shall be in the county where the crime was committed.

History: L. 1970, ch. 129, § 22-2602; July 1.



22-2603 Crime committed in more than one county.

22-2603. Crime committed in more than one county. Where two or more acts are requisite to the commission of any crime and such acts occur in different counties the prosecution may be in any county in which any of such acts occur.

History: L. 1970, ch. 129, § 22-2603; July 1.



22-2604 Crime committed on or near county boundary.

22-2604. Crime committed on or near county boundary. Where a crime is committed on or so near the boundary of two or more counties that it cannot be readily determined in which county the crime was committed, the prosecution may be in any of such counties.

History: L. 1970, ch. 129, § 22-2604; July 1.



22-2605 Waters constituting county boundaries.

22-2605. Waters constituting county boundaries. Where any part of a river, water course, body of water or reservoir constitutes the boundary line between two (2) or more counties, the venue is in any of such counties for prosecution of crimes committed over the whole extent of such part of the river, water course, body of water or reservoir, or any island therein.

History: L. 1970, ch. 129, § 22-2605; July 1.



22-2606 Waters constituting state boundaries.

22-2606. Waters constituting state boundaries. The venue of prosecutions for crimes committed on any river, body of water or reservoir constituting the boundary line of this state is in any county on the same river, body of water or reservoir.

History: L. 1970, ch. 129, § 22-2606; July 1.



22-2607 Assisting another to commit crime or avoid prosecution.

22-2607. Assisting another to commit crime or avoid prosecution. (1) A person who intentionally aids, abets, advises, counsels or procures another to commit a crime may be prosecuted in any county where any of such acts were performed or in the county where the principal crime was committed.

(2) A person who knowingly harbors, conceals or aids another person who has committed or has been charged with a crime with intent that such other person shall avoid or escape from arrest, trial, conviction or punishment for such crime, may be prosecuted in any county where any of such acts were performed or in the county where the principal crime was committed.

History: L. 1970, ch. 129, § 22-2607; July 1.



22-2608 Crimes committed while in transit.

22-2608. Crimes committed while in transit. If a crime is committed in, on or against any vehicle or means of conveyance passing through or above this state, and it cannot readily be determined in which county the crime was committed, the prosecution may be in any county in this state through or above which such vehicle or means of conveyance has passed or in which such travel commenced or terminated.

History: L. 1970, ch. 129, § 22-2608; July 1.



22-2609 Property taken in one county and brought into another.

22-2609. Property taken in one county and brought into another. When property taken in one county by theft or robbery has been brought into another county, the venue is in either county.

History: L. 1970, ch. 129, § 22-2609; July 1.



22-2610 Property taken in other state and brought into this state.

22-2610. Property taken in other state and brought into this state. When property taken in another state by theft or robbery shall have been brought into this state, the venue is in any county into or through which such property shall have been brought.

History: L. 1970, ch. 129, § 22-2610; July 1.



22-2611 Death and cause of death in different places.

22-2611. Death and cause of death in different places. If the cause of death is inflicted in one county and the death ensues in another county, the prosecution may be in either of such counties. Death shall be presumed to have occurred in the county where the body of the victim is found.

History: L. 1970, ch. 129, § 22-2611; July 1.



22-2612 Crime commenced outside the state or by agent.

22-2612. Crime commenced outside the state or by agent. If a crime commenced outside this state is consummated within this state, or if a person outside this state commits or consummates a crime by an agent or means within this state, the prosecution shall be in the county where the crime was consummated.

History: L. 1970, ch. 129, § 22-2612; July 1.



22-2613 Bigamy.

22-2613. Bigamy. A person charged with the crime of bigamy may be prosecuted in the county where the bigamous marriage ceremony was performed or in any county in which bigamous cohabitation has occurred pursuant to such bigamous marriage.

History: L. 1970, ch. 129, § 22-2613; July 1.



22-2614 Kidnapping.

22-2614. Kidnapping. A person charged with the crime of kidnapping may be prosecuted in any county in which the victim has been transported or confined during the course of the crime.

History: L. 1970, ch. 129, § 22-2614; July 1.



22-2615 Failure to appear.

22-2615. Failure to appear. A person who has been released from custody upon an appearance bond given in one county for appearance in another county, and who fails to appear, as provided in K.S.A. 2015 Supp. 21-5915, and amendments thereto, may be prosecuted for such failure to appear either in the county where the appearance bond was given or the county where the defendant was bound to appear.

History: L. 1970, ch. 129, § 22-2615; L. 1971, ch. 114, § 4; L. 2011, ch. 30, § 117; July 1.



22-2616 Change of venue.

22-2616. Change of venue. (1) In any prosecution, the court upon motion of the defendant shall order that the case be transferred as to him to another county or district if the court is satisfied that there exists in the county where the prosecution is pending so great a prejudice against the defendant that he cannot obtain a fair and impartial trial in that county.

(2) When a case is ordered transferred to another county or district the court shall certify the order of transfer to the departmental justice who shall designate another county or district to which the proceeding shall be transferred.

(3) When a transfer is ordered the clerk of the court where the case is pending shall transmit to the clerk of the court to which the case is transferred all papers in the case or duplicates thereof and any appearance bond taken, and the prosecution shall continue in the court to which the transfer is ordered.

(4) When any case is transferred to another county under this section the responsibility for prosecution of the case shall remain with the original prosecuting attorney, or his successor.

(5) When any case is transferred to another county under this section all taxable costs in such case shall be taxed to the county in which the case originated and such county shall be liable for the payment thereof.

The provisions of this section shall apply only to the prosecution of trials and shall not be applicable to preliminary proceedings.

History: L. 1970, ch. 129, § 22-2616; L. 1974, ch. 151, § 1; July 1.



22-2617 Notice of transfer.

22-2617. Notice of transfer. When a change of venue has been granted and the new place of trial has been designated, the clerk of the court of the county where the case originated shall give notice in writing to the defendant and all persons under bond to appear in the case of the time, date and place for appearance in the county to which the case has been transferred. If the defendant is in custody, the court may order him confined in the county to which the cause is transferred.

History: L. 1970, ch. 129, § 22-2617; July 1.



22-2618 Time of motion.

22-2618. Time of motion. A motion for change of venue must be made at or before arraignment or at such later time as the court may in the interest of justice determine.

History: L. 1970, ch. 129, § 22-2618; July 1.



22-2619 Crime committed with an electronic device; venue.

22-2619. Crime committed with an electronic device; venue. (a) "Crime committed with an electronic device" means the commission of any crime that involves or is facilitated by the use of any electronic device. All violations of the following are crimes committed with an electronic device: Criminal use of a financial card, as defined in K.S.A. 2015 Supp. 21-5828, and amendments thereto; unlawful acts concerning computers, as defined in K.S.A. 2015 Supp. 21-5839, and amendments thereto; identity theft and identity fraud, as defined in K.S.A. 2015 Supp. 21-6107, and amendments thereto; and electronic solicitation, as defined in K.S.A. 2015 Supp. 21-5509, and amendments thereto.

(b) In addition to the venue provided for under any other provision of law, a prosecution for any crime committed with an electronic device may be brought in the county in which:

(1) Any requisite act to the commission of the crime occurred;

(2) the victim resides;

(3) the victim was present at the time of the crime; or

(4) property affected by the crime was obtained or was attempted to be obtained.

(c) This section shall be a part of and supplemental to the Kansas code for criminal procedure.

History: L. 2014, ch. 32, § 1; July 1.






Article 27 UNIFORM CRIMINAL EXTRADITION ACT

22-2701 Definitions.

22-2701. Definitions. Where appearing in this article, the term "governor" includes any person performing the functions of governor by authority of the law of this state. The term "executive authority" includes the governor, and any person performing the functions of governor in a state other than this state. The term "state," referring to a state other than this state, includes any other state or territory, organized or unorganized, of the United States of America. The term "court of record" means any court, other than a municipal court, presided over by a magistrate.

History: L. 1970, ch. 129, § 22-2701; L. 1977, ch. 105, § 10; July 1.



22-2702 Fugitives from justice; duty of governor.

22-2702. Fugitives from justice; duty of governor. Subject to the provisions of this article, the provisions of the constitution of the United States controlling, and any and all acts of congress enacted in pursuance thereof, it is the duty of the governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state.

History: L. 1970, ch. 129, § 22-2702; July 1.



22-2703 Form of demand.

22-2703. Form of demand. No demand for the extradition of a person charged with crime in another state shall be recognized by the governor unless in writing, alleging, except in cases arising under K.S.A. 22-2706, and amendments thereto, that the accused was present in the demanding state at the time of the commission of the alleged crime and that thereafter the accused fled from the state, and accompanied by a copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon; or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of the person's bail, probation, assignment to a community correctional services program, parole or postrelease supervision, or that the sentence or some portion of it remains unexecuted and that the person claimed has not been paroled, released on postreleased supervision or discharged or otherwise released therefrom. The indictment, information affidavit or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the executive authority making the demand.

History: L. 1970, ch. 129, § 22-2703; L. 1986, ch. 123, § 17; L. 1992, ch. 239, § 251; July 1, 1993.



22-2704 Governor may investigate case.

22-2704. Governor may investigate case. When a demand shall be made upon the governor of this state by the executive authority of another state for the surrender of a person so charged with crime, the governor may call upon the attorney general or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.

History: L. 1970, ch. 129, § 22-2704; July 1.



22-2705 Extradition of persons imprisoned or awaiting trial in another state or who have left the demanding state under compulsion.

22-2705. Extradition of persons imprisoned or awaiting trial in another state or who have left the demanding state under compulsion. When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the governor of this state may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this state as soon as the prosecution in this state is terminated. The governor of this state may also surrender on demand of the executive authority of any other state any person in this state who is charged in the manner provided in section 22-2723 with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.

History: L. 1970, ch. 129, § 22-2705; July 1.



22-2706 Persons not present in the demanding state at time of commission of crime.

22-2706. Persons not present in the demanding state at time of commission of crime. The governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in section 22-2703 with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand, and the provisions of this act not otherwise inconsistent, shall apply to such cases, even though the accused was not in that state at the time of the commission of the crime, and has not fled therefrom.

History: L. 1970, ch. 129, § 22-2706; July 1.



22-2707 Issue of governor's warrant of arrest; recitals.

22-2707. Issue of governor's warrant of arrest; recitals. If the governor decides that the demand should be complied with he shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to any peace officer or other person whom he may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issuance.

History: L. 1970, ch. 129, § 22-2707; July 1.



22-2708 Manner and place of execution.

22-2708. Manner and place of execution. Such warrant shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where he may be found within the state and to command the aid of all peace officers or other persons in the execution of the warrant, and to deliver the accused, subject to the provisions of this act to the duly authorized agent of the demanding state.

History: L. 1970, ch. 129, § 22-2708; July 1.



22-2709 Authority of arresting officer.

22-2709. Authority of arresting officer. Every such peace officer or other person empowered to make the arrest, shall have the same authority, in arresting the accused, to command assistance therein, as peace officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.

History: L. 1970, ch. 129, § 22-2709; July 1.



22-2710 Rights of accused person; application for writ of habeas corpus; notice.

22-2710. Rights of accused person; application for writ of habeas corpus; notice. No person arrested upon such warrant shall be delivered over to the agent whom the executive authority demanding him shall have appointed to receive him unless he shall first be taken forthwith before a judge of a court of record in this state, who shall inform him of the demand made for his surrender and of the crime with which he is charged, and that he has the right to demand and procure legal counsel; and if the prisoner or his counsel shall state that he or they desire to test the legality of his arrest, the judge of such court of record shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. When such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the prosecuting attorney of the county in which the arrest is made and in which the accused is in custody, and it shall be the duty of the prosecuting attorney to notify said agent of the demanding state.

History: L. 1970, ch. 129, § 22-2710; L. 1973, ch. 143, § 1; July 1.



22-2711 Delivery of person in disobedience of 22-2710; penalty.

22-2711. Delivery of person in disobedience of 22-2710; penalty. Any officer who shall deliver to the agent for extradition of the demanding state a person in such officer's custody under the governor's warrant, in willful disobedience of K.S.A. 22-2710, and amendments thereto, shall be guilty of a class B nonperson misdemeanor.

History: L. 1970, ch. 129, § 22-2711; L. 1992, ch. 239, § 252; L. 1993, ch. 291, § 188; July 1.



22-2712 Confinement in jail when necessary.

22-2712. Confinement in jail when necessary. The officer or persons executing the governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered, may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or person having charge of him is ready to proceed on his route, such officer or person being chargeable with the expense of keeping. The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this state with such a prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route, such officer or agent, however, being chargeable with the expense of keeping: Provided, however, That such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that he is actually transporting such prisoner to the demanding state after a requisition by the executive authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this state.

History: L. 1970, ch. 129, § 22-2712; July 1.



22-2713 Arrest prior to requisition; prisoners in federal facilities, waiver of requirements for extradition.

22-2713. Arrest prior to requisition; prisoners in federal facilities, waiver of requirements for extradition. (a) Whenever any person within this state is charged on the oath of any credible person before any judge or magistrate of this state with the commission of any crime in any other state and, except in cases arising under K.S.A. 22-2706, and amendments thereto, with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of the person's bail, probation, assignment to a community correctional services program, postrelease supervision or parole, or with being under sentence, some portion of which remains unexecuted, from which such person has not been paroled, placed on postrelease supervision or discharged or otherwise released, or whenever complaint has been made before any judge or magistrate in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime, and, except in cases arising under K.S.A. 22-2706, and amendments thereto, has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of the person's bail, probation, assignment to a community correctional services program, postrelease supervision or parole, or with being under sentence, some portion of which remains unexecuted, from which such person has not been paroled, placed on postrelease supervision or discharged or otherwise released, and is believed to be in this state, the judge or magistrate shall issue a warrant directed to any law enforcement officer commanding the apprehension of the person named therein, wherever such person may be found in this state, and to bring such person before the same or any other judge, magistrate or court who or which may be available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.

(b) Any person incarcerated in any federal facility may be released to the custody of the duly accredited officers, or such officer's designees, of a foreign state, if:

(1) Such person has violated the terms of such person's probation, postrelease supervision, parole or who has an unexpired sentence in the foreign state;

(2) the foreign state has personal jurisdiction over such person; and

(3) the foreign state has issued a valid warrant for the apprehension of such person. For that purpose no formalities shall be required other than establishing the authority of the officer and the identity of the person to be apprehended. All legal requirements to obtain extradition of fugitives from justice are hereby expressly waived by the state of Kansas, as to such persons.

History: L. 1970, ch. 129, § 22-2713; L. 1986, ch. 123, § 18; L. 1992, ch. 239, § 253; L. 1997, ch. 38, § 1; July 1.



22-2714 Arrest without a warrant.

22-2714. Arrest without a warrant. The arrest of a person may be lawfully made also by any peace officer or private person without a warrant upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding one year, but when so arrested the accused must be taken before a judge or magistrate with all practicable speed and complaint must be made against him under oath setting forth the ground for the arrest as in the preceding section; and thereafter his answer shall be heard as if he had been arrested on a warrant.

History: L. 1970, ch. 129, § 22-2714; July 1.



22-2715 Commitment to await requisition; bail.

22-2715. Commitment to await requisition; bail. If from the examination before the judge or magistrate it appears that the person held is the person charged with having committed the crime alleged and, except in cases arising under section 22-2706, that he has fled from justice, the judge or magistrate must, by a warrant reciting the accusation, commit him to the county jail for such a time not exceeding thirty days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused give bail as provided in the next section, or until he shall be legally discharged.

History: L. 1970, ch. 129, § 22-2715; July 1.



22-2716 Bail; in what cases; conditions of bond.

22-2716. Bail; in what cases; conditions of bond. Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge or magistrate in this state may admit the person arrested to bail by bond, with sufficient sureties, and in such sum as he deems proper, conditioned for his appearance before him at a time specified in such bond, and for his surrender, to be arrested upon the warrant of the governor of this state.

History: L. 1970, ch. 129, § 22-2716; July 1.



22-2717 Extension of time of commitment; adjournment.

22-2717. Extension of time of commitment; adjournment. If the accused is not arrested under warrant of the governor by the expiration of the time specified in the warrant or bond, a judge or magistrate may discharge him or may recommit him for a further period not to exceed sixty days, or a judge or magistrate may again take bail for his appearance and surrender, as provided in section 22-2716, but within a period not to exceed sixty days after the date of such new bond.

History: L. 1970, ch. 129, § 22-2717; July 1.



22-2718 Forfeiture of bail.

22-2718. Forfeiture of bail. If the prisoner is admitted to bail, and fails to appear and surrender himself according to the conditions of his bond, the judge or magistrate by proper order, shall declare the bond forfeited and order his immediate arrest without warrant if he be within this state. Recovery may be had on such bond in the name of the state as in the case of other bonds given by the accused in criminal proceedings within this state.

History: L. 1970, ch. 129, § 22-2718; July 1.



22-2719 Persons under criminal prosecution in this state at time of requisition.

22-2719. Persons under criminal prosecution in this state at time of requisition. If a criminal prosecution has been instituted against such person under the laws of this state and is still pending, the governor, in his discretion, either may surrender him on demand of the executive authority of another state or hold him until he has been tried and discharged or convicted and punished in this state.

History: L. 1970, ch. 129, § 22-2719; July 1.



22-2720 Guilt or innocence of accused; when inquired into.

22-2720. Guilt or innocence of accused; when inquired into. The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as above provided shall have been presented to the governor, except as it may be involved in identifying the person held as the person charged with the crime.

History: L. 1970, ch. 129, § 22-2720; July 1.



22-2721 Governor may recall warrant or issue alias.

22-2721. Governor may recall warrant or issue alias. The governor may recall his warrant of arrest or may issue another warrant whenever he deems proper.

History: L. 1970, ch. 129, § 22-2721; July 1.



22-2722 Fugitives from this state; duty of governor.

22-2722. Fugitives from this state; duty of governor. Whenever the governor of this state demands a person charged with crime or with escaping from confinement or breaking the terms of such person's bail, probation, assignment to a community correctional services program, postrelease supervision or parole in this state, from the executive authority of any other state, or from the chief justice or an associate justice of the supreme court of the District of Columbia authorized to receive such demand under the laws of the United States, the governor shall issue a warrant under the seal of this state, to some agent, commanding such agent to receive the person so charged if delivered to such agent and convey such person to the proper officer of the county in this state in which the offense was committed.

History: L. 1970, ch. 129, § 22-2722; L. 1986, ch. 123, § 19; L. 1992, ch. 239, § 254; L. 1993, ch. 291, § 189; July 1.



22-2723 Application for issuance of requisition; by whom made; contents.

22-2723. Application for issuance of requisition; by whom made; contents. (a) When the return to this state of a person charged with crime in this state is required, the prosecuting attorney shall present to the governor such attorney's written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against the person, the approximate time, place and circumstances of its commission and the state in which the person is believed to be, including the location of the accused therein, at the time the application is made. Such application shall certify that, in the opinion of the prosecuting attorney the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.

(b) When the return to this state is required of a person who has been convicted of a crime in this state and has escaped from confinement or broken the terms of such person's bail, probation, assignment to a community correctional services program, postrelease supervision or parole or is under sentence, some portion of which remains unexecuted, from which such person has not been paroled, placed on postrelease supervision discharged or otherwise released, the prosecuting attorney of the county in which the offense was committed, the secretary of corrections, the director of the institution from which escape was made or the sheriff of the county from which escape was made shall present to the governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which the person was convicted, the circumstances of the person's escape from confinement or other removal from the custody of this state or of the breach of the terms of such person's bail, probation, assignment to a community correctional services program, postrelease supervision or parole and the state in which the person is believed to be, including the location of the person therein, at the time application is made.

(c) The application shall be verified by affidavit, shall be executed in triplicate and shall be accompanied by three certified copies of the indictment returned, or of information and affidavit filed, or of the complaint made to the judge or magistrate, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence.

The applicant may also attach such further affidavits and other documents in triplicate as the applicant considers proper to be submitted with such application. One copy of the application, with the action of the governor indicated by endorsement thereon, and one of the certified copies of the indictment, complaint, information, and affidavits, or of the judgment of conviction or of the sentence shall be filed in the office of the governor's pardon attorney to remain of record in that office. The other copies of all papers shall be forwarded with the governor's requisition.

History: L. 1970, ch. 129, § 22-2723; L. 1976, ch. 166, § 1; L. 1986, ch. 123, § 20; L. 1992, ch. 239, § 255; July 1, 1993.



22-2724 Costs and expenses.

22-2724. Costs and expenses. The expenses which may accrue under K.S.A. 22-2723 shall be treated as costs of the criminal proceedings and shall be taxed and paid as provided in K.S.A. 22-3801 et seq.

History: L. 1970, ch. 129, § 22-2724; L. 1982, ch. 140, § 1; July 1.



22-2725 Immunity from service of process in civil actions.

22-2725. Immunity from service of process in civil actions. A person brought into this state by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceedings to answer which he is being or has been returned, until he has been convicted in the criminal proceedings, or, if acquitted, until he has had reasonable opportunity to return to the state from which he was extradited.

History: L. 1970, ch. 129, § 22-2725; July 1.



22-2726 Written waiver of extradition proceeding; duty of judge.

22-2726. Written waiver of extradition proceeding; duty of judge. Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement or broken the terms of such person's bail, probation, assignment to a community correctional services program, postrelease supervision or parole, or alleged to be under sentence, some part of which remains unexecuted, from which such person has not been paroled, placed on postrelease supervision, discharged or otherwise released, may waive the issuance and service of the warrant provided for in K.S.A. 22-2707 and 22-2708, and amendments thereto, and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court of record within this state a writing which states that such person consents to return to the demanding state, except that before such waiver is executed or subscribed by such person it shall be the duty of such judge to inform such person of the person's rights to the issuance and service of a warrant of extradition and to obtain a writ of habeas corpus as provided for in K.S.A. 22-2710 and amendments thereto.

If and when such consent has been duly executed it shall forthwith be forwarded to the office of the governor of this state and filed therein. The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent.

Nothing in this section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights or duties of the officers of the demanding state or of this state.

History: L. 1970, ch. 129, § 22-2726; L. 1986, ch. 123, § 21; L. 1992, ch. 239, § 256; July 1, 1993.



22-2727 Nonwaiver by this state.

22-2727. Nonwaiver by this state. Nothing in this act contained shall be deemed to constitute a waiver by this state of its right, power or privilege to try such demanded person for crime committed within this state, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this state, nor shall any proceedings had under this act which result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges or jurisdiction in any way whatsoever.

History: L. 1970, ch. 129, § 22-2727; July 1.



22-2728 No right of asylum; no immunity from other criminal prosecutions while in this state.

22-2728. No right of asylum; no immunity from other criminal prosecutions while in this state. After a person has been brought back to this state by, or after waiver of extradition proceedings, he may be tried in this state for other crimes which he may be charged with having committed here as well as that specified in the requisition for his extradition.

History: L. 1970, ch. 129, § 22-2728; July 1.



22-2729 Uniformity of interpretation.

22-2729. Uniformity of interpretation. The provisions of this act [article] shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of those states which enact it.

History: L. 1970, ch. 129, § 22-2729; July 1.



22-2730 Invalidity of part.

22-2730. Invalidity of part. If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1970, ch. 129, § 22-2730; July 1.






Article 28 CONDITIONS OF RELEASE

22-2801 Declaration of purpose.

22-2801. Declaration of purpose. The purpose of this article is to assure that all persons, regardless of their financial status, shall not needlessly be detained pending their appearance to answer charges or to testify, or pending appeal, when detention serves neither the ends of justice nor the public interest.

History: L. 1970, ch. 129, § 22-2801; July 1.



22-2802 Release prior to trial; conditions of release; appearance bond, cash bond or personal recognizance.

22-2802. Release prior to trial; conditions of release; appearance bond, cash bond or personal recognizance. (1) Any person charged with a crime shall, at the person's first appearance before a magistrate, be ordered released pending preliminary examination or trial upon the execution of an appearance bond in an amount specified by the magistrate and sufficient to assure the appearance of such person before the magistrate when ordered and to assure the public safety. If the person is being bound over for a felony, the bond shall also be conditioned on the person's appearance in the district court or by way of a two-way electronic audio-video communication as provided in subsection (14) at the time required by the court to answer the charge against such person and at any time thereafter that the court requires. Unless the magistrate makes a specific finding otherwise, if the person is being bonded out for a person felony or a person misdemeanor, the bond shall be conditioned on the person being prohibited from having any contact with the alleged victim of such offense for a period of at least 72 hours. The magistrate may impose such of the following additional conditions of release as will reasonably assure the appearance of the person for preliminary examination or trial:

(a) Place the person in the custody of a designated person or organization agreeing to supervise such person;

(b) place restrictions on the travel, association or place of abode of the person during the period of release;

(c) impose any other condition deemed reasonably necessary to assure appearance as required, including a condition requiring that the person return to custody during specified hours;

(d) place the person under a house arrest program pursuant to K.S.A. 2015 Supp. 21-6609, and amendments thereto; or

(e) place the person under the supervision of a court services officer responsible for monitoring the person's compliance with any conditions of release ordered by the magistrate. The magistrate may order the person to pay for any costs associated with the supervision provided by the court services department in an amount not to exceed $15 per week of such supervision. The magistrate may also order the person to pay for all other costs associated with the supervision and conditions for compliance in addition to the $15 per week.

(2) In addition to any conditions of release provided in subsection (1), for any person charged with a felony, the magistrate may order such person to submit to a drug and alcohol abuse examination and evaluation in a public or private treatment facility or state institution and, if determined by the head of such facility or institution that such person is a drug or alcohol abuser or is incapacitated by drugs or alcohol, to submit to treatment for such drug or alcohol abuse, as a condition of release.

(3) The appearance bond shall be executed with sufficient solvent sureties who are residents of the state of Kansas, unless the magistrate determines, in the exercise of such magistrate's discretion, that requiring sureties is not necessary to assure the appearance of the person at the time ordered.

(4) A deposit of cash in the amount of the bond may be made in lieu of the execution of the bond pursuant to subsection (3). Except as provided in subsection (5), such deposit shall be in the full amount of the bond and in no event shall a deposit of cash in less than the full amount of bond be permitted. Any person charged with a crime who is released on a cash bond shall be entitled to a refund of all moneys paid for the cash bond, after deduction of any outstanding restitution, costs, fines and fees, after the final disposition of the criminal case if the person complies with all requirements to appear in court. The court may not exclude the option of posting bond pursuant to subsection (3).

(5) Except as provided further, the amount of the appearance bond shall be the same whether executed as described in subsection (3) or posted with a deposit of cash as described in subsection (4). When the appearance bond has been set at $2,500 or less and the most serious charge against the person is a misdemeanor, a severity level 8, 9 or 10 nonperson felony, a drug severity level 4 felony committed prior to July 1, 2012, a drug severity level 5 felony committed on or after July 1, 2012, or a violation of K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, the magistrate may allow the person to deposit cash with the clerk in the amount of 10% of the bond, provided the person meets at least the following qualifications:

(A) Is a resident of the state of Kansas;

(B) has a criminal history score category of G, H or I;

(C) has no prior history of failure to appear for any court appearances;

(D) has no detainer or hold from any other jurisdiction;

(E) has not been extradited from, and is not awaiting extradition to, another state; and

(F) has not been detained for an alleged violation of probation.

(6) In the discretion of the court, a person charged with a crime may be released upon the person's own recognizance by guaranteeing payment of the amount of the bond for the person's failure to comply with all requirements to appear in court. The release of a person charged with a crime upon the person's own recognizance shall not require the deposit of any cash by the person.

(7) The court shall not impose any administrative fee.

(8) In determining which conditions of release will reasonably assure appearance and the public safety, the magistrate shall, on the basis of available information, take into account the nature and circumstances of the crime charged; the weight of the evidence against the defendant; whether the defendant is lawfully present in the United States; the defendant's family ties, employment, financial resources, character, mental condition, length of residence in the community, record of convictions, record of appearance or failure to appear at court proceedings or of flight to avoid prosecution; the likelihood or propensity of the defendant to commit crimes while on release, including whether the defendant will be likely to threaten, harass or cause injury to the victim of the crime or any witnesses thereto; and whether the defendant is on probation or parole from a previous offense at the time of the alleged commission of the subsequent offense.

(9) The appearance bond shall set forth all of the conditions of release.

(10) A person for whom conditions of release are imposed and who continues to be detained as a result of the person's inability to meet the conditions of release shall be entitled, upon application, to have the conditions reviewed without unnecessary delay by the magistrate who imposed them. If the magistrate who imposed conditions of release is not available, any other magistrate in the county may review such conditions.

(11) A magistrate ordering the release of a person on any conditions specified in this section may at any time amend the order to impose additional or different conditions of release. If the imposition of additional or different conditions results in the detention of the person, the provisions of subsection (10) shall apply.

(12) Statements or information offered in determining the conditions of release need not conform to the rules of evidence. No statement or admission of the defendant made at such a proceeding shall be received as evidence in any subsequent proceeding against the defendant.

(13) The appearance bond and any security required as a condition of the defendant's release shall be deposited in the office of the magistrate or the clerk of the court where the release is ordered. If the defendant is bound to appear before a magistrate or court other than the one ordering the release, the order of release, together with the bond and security shall be transmitted to the magistrate or clerk of the court before whom the defendant is bound to appear.

(14) Proceedings before a magistrate as provided in this section to determine the release conditions of a person charged with a crime including release upon execution of an appearance bond may be conducted by two-way electronic audio-video communication between the defendant and the judge in lieu of personal presence of the defendant or defendant's counsel in the courtroom in the discretion of the court. The defendant may be accompanied by the defendant's counsel. The defendant shall be informed of the defendant's right to be personally present in the courtroom during such proceeding if the defendant so requests. Exercising the right to be present shall in no way prejudice the defendant.

(15) The magistrate may order the person to pay for any costs associated with the supervision of the conditions of release of the appearance bond in an amount not to exceed $15 per week of such supervision. As a condition of sentencing under K.S.A. 2015 Supp. 21-6604, and amendments thereto, the court may impose the full amount of any such costs in addition to the $15 per week, including, but not limited to, costs for treatment and evaluation under subsection (2).

History: L. 1970, ch. 129, § 22-2802; L. 1976, ch. 163, § 6; L. 1986, ch. 130, § 1; L. 1989, ch. 98, § 1; L. 1990, ch. 107, § 1; L. 2001, ch. 177, § 2; L. 2005, ch. 35, § 1; L. 2007, ch. 145, § 3; L. 2009, ch. 30, § 1; L. 2011, ch. 30, § 118; L. 2011, ch. 100, § 7; L. 2012, ch. 150, § 39; L. 2013, ch. 133, § 10; July 1.

Section was also amended by L. 2011, ch. 46, § 2, L. 2011, ch. 30, § 118, and L. 2011, ch. 91, § 13, but those versions were repealed by L. 2011, ch. 91, § 41, and L. 2011, ch. 100 § 22.

Section was amended twice in the 2012 session, see also 22-2802c.



22-2803 Review of conditions of release; application for modification of conditions of release.

22-2803. Review of conditions of release; application for modification of conditions of release. A person who remains in custody after review of such person's application pursuant to subsection (9) or (10) of K.S.A. 22-2802, and amendments thereto, by a district magistrate judge may apply to a district judge of the judicial district in which the charge is pending to modify the order fixing conditions of release. Such motion shall be determined promptly.

History: L. 1970, ch. 129, § 22-2803; L. 1976, ch. 163, § 7; L. 1986, ch. 115, § 56; L. 2007, ch. 145, § 4; July 1.



22-2804 Release after conviction.

22-2804. Release after conviction. (1) A person who has been convicted of a crime and is either awaiting sentence or has filed a notice of appeal may be released by the district court under the conditions provided in K.S.A. 22-2802, and amendments thereto, if the court or judge finds that the conditions of release will reasonably assure that the person will not flee or pose a danger to any other person or to the community.

(2) A person who has been convicted of a crime and has filed a notice of appeal to the supreme court or court of appeals shall make application to be released to the court whose judgment is appealed from or to a judge thereof. If an application to such court or judge has been made and denied or action on the application did not afford the relief sought by the applicant, the applicant may make an application for release to the appellate court. An application to the appellate court or a justice or judge thereof shall state the disposition of the application made by the district court or judge. Any application made under this subsection shall be heard after reasonable notice to the prosecuting attorney. Such notice shall be given not less than one day prior to the hearing.  Any appearance bond which may be required under this subsection shall be filed in the court from which the appeal was taken.

(3) A person who has been convicted of a crime before a district magistrate judge may, upon taking an appeal to a district judge, apply to be released as provided herein. If the application is made before the case has been referred to the chief judge for assignment, the conditions of release shall be determined by the district magistrate judge from whom the appeal is taken. If the application is made thereafter, the chief judge or the district judge to whom the case has been assigned shall determine the conditions of release. Any appearance bond which may be required under this subsection shall be deposited in the court where it is fixed.

History: L. 1970, ch. 129, § 22-2804; L. 1971, ch. 115, § 1; L. 1976, ch. 163, § 8; L. 1977, ch. 112, § 6; L. 1986, ch. 115, § 57; L. 1999, ch. 57, § 29; July 1.



22-2805 Material witness; appearance bond; custody; release, when required; appointed counsel and other services for indigent.

22-2805. Material witness; appearance bond; custody; release, when required; appointed counsel and other services for indigent. (a) If it appears by affidavit that the testimony of a person is material in any criminal proceeding or in any proceeding under the revised Kansas juvenile justice code, K.S.A. 2007 Supp. 38-2301 et seq., and amendments thereto, and it is shown that it may become impracticable to secure the witness' presence by subpoena, the court or magistrate may require the witness to give bond in an amount fixed by the court or magistrate, or to comply with other conditions to assure the witness' appearance as a witness. If a person fails to comply with the conditions of release, the court or magistrate may, after hearing, commit the witness to the custody of the sheriff or marshal pending final disposition of the proceeding in which the testimony is needed. A material witness shall not be held in custody more than 30 days unless the court or magistrate, after hearing, determines that there is good cause to hold the witness for an additional period of not more than 30 days. No material witness shall be detained because of inability to comply with any condition of release if the testimony of the witness can be secured for use at trial or in any proceeding under the revised Kansas juvenile justice code, K.S.A. 2007 Supp. 38-2301 et seq., and amendments thereto by deposition, and further detention is not necessary to prevent a failure of justice. Release may be delayed for a reasonable time until the deposition of the witness can be taken pursuant to K.S.A. 22-3211, and amendments thereto.

(b) The court or magistrate shall appoint counsel to represent a witness committed to custody pursuant to this section when the court or magistrate determines that the witness is financially unable to employ counsel, based on the same standards as used to determine if a defendant is able to employ counsel. Such appointment shall be from the panel for indigents' defense services or as otherwise prescribed under the applicable system for providing legal defense services for indigent persons prescribed by the state board of indigents' defense services for the county or judicial district. In any proceeding under the revised Kansas juvenile justice code, K.S.A. 2007 Supp. 38-2301 et seq., and amendments thereto, such appointment shall be pursuant to K.S.A. 2007 Supp. 38-2306, and amendments thereto. The witness may obtain necessary investigative, expert and other services in the manner provided by K.S.A. 22-4508, and amendments thereto. Payment for the counsel and other services shall be made in the manner provided by K.S.A. 22-4507, and amendments thereto.

History: L. 1970, ch. 129, § 22-2805; L. 1982, ch. 141, § 1; L. 1982, ch. 142, § 27; L. 1996, ch. 211, § 1; L. 2006, ch. 169, § 100; Jan. 1, 2007.



22-2806 Justification and approval of sureties.

22-2806. Justification and approval of sureties. Every surety, except an insurance company authorized to transact business pursuant to subsection (d) of K.S.A. 40-1102, and amendments thereto, shall justify by affidavit and may be required to describe in the affidavit the property by which such surety proposes to justify and the encumbrances thereon, the number and amount of other bonds and undertakings for bail entered into by such surety and remaining undischarged and all such surety's other liabilities. No bond shall be approved unless the surety appears to be qualified. The appearance bond and the sureties may be approved and accepted by a judge of the court where the action is pending or by the sheriff of the county.

History: L. 1970, ch. 129, § 22-2806; L. 1992, ch. 314, § 3; July 1.



22-2807 Forfeiture of appearance bonds.

22-2807. Forfeiture of appearance bonds.  (1) If a defendant fails to appear as directed by the court and guaranteed by an appearance bond, the court in which the bond is deposited shall declare a forfeiture of the bail.

(2) An appearance bond may only be forfeited by the court upon a failure to appear. If a defendant violates any other condition of bond, the bond may be revoked and the defendant remanded to custody. An appearance bond is revoked by the execution of a warrant for a defendant's arrest for a violation of a bond condition. The magistrate shall forthwith set a new bond pursuant to requirements of K.S.A. 22-2802, and amendments thereto.

(3) The court may direct that a forfeiture be set aside, upon such conditions as the court may impose, if it appears that justice does not require the enforcement of the forfeiture. If the surety can prove that the defendant is incarcerated somewhere within the United States prior to judgment of default by providing to the court a written statement, signed by the surety under penalty of perjury, setting forth details of such incarceration, then the court shall set aside the forfeiture. Upon the defendant's return, the surety may be ordered to pay the costs of that return.

(4) When a forfeiture has not been set aside, the court shall on motion enter a judgment of default and execution may issue thereon. If the forfeiture has been decreed by a district magistrate judge and the amount of the bond exceeds the limits of the civil jurisdiction prescribed by law for a district magistrate judge, the judge shall notify the chief judge in writing of the forfeiture and the matter shall be assigned to a district judge who, on motion, shall enter a judgment of default. By entering into a bond the obligors submit to the jurisdiction of any court having power to enter judgment upon default and irrevocably appoint the clerk of that court as their agent upon whom any papers affecting their liability may be served. Their liability may be enforced on motion without the necessity of an independent action. The motion and notice thereof may be served on the clerk of the court, who shall forthwith mail copies to the obligors to their last known addresses. No judgment may be entered against the obligor in an appearance bond until more than 60 days after notice is served as provided herein. No judgment may be entered against the obligor in an appearance bond more than two years after a defendant's failure to appear.

(5) After entry of such judgment, the court may remit it in whole or in part under the conditions applying to the setting aside of forfeiture in subsection (3).

History: L. 1970, ch. 129, § 22-2807; L. 1976, ch. 163, § 9; L. 1977, ch. 109, § 17; L. 1986, ch. 115, § 58; L. 1999, ch. 57, § 30; L. 2007, ch. 145, § 5; L. 2010, ch. 132, § 1; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 22-2807a.



22-2808 Exoneration.

22-2808. Exoneration. When the condition of the appearance bond has been satisfied or the forfeiture thereof has been set aside or remitted, the court shall exonerate the obligors and release them from liability. A surety may be exonerated by a deposit of cash in the amount of the bond or by a timely surrender of the defendant into custody.

History: L. 1970, ch. 129, § 22-2808; July 1.



22-2809 Surrender of obligor by surety; release of surety.

22-2809. Surrender of obligor by surety; release of surety. Any person who is released on an appearance bond may be arrested by such person's surety or any person authorized by such surety and delivered to a custodial officer of the court in any county in the state in which such person is charged. Such person who is arrested as provided in this section shall be brought before any magistrate having power to commit for the crime charged. The magistrate shall indorse on the bond, or a certified copy of such bond, the discharge of such surety upon the sworn statement, either written or oral, of the surety setting forth the reasons for the discharge. The magistrate may commit the party who is arrested as provided in this section. Such person committed as provided in this section shall be held in custody until released as provided by law.

History: L. 1970, ch. 129, § 22-2809; L. 2001, ch. 150, § 1; July 1.



22-2809a Surety or agent thereof; felons disqualified to act as; notice of intent to apprehend fugitive; violations, penalties.

22-2809a. Surety or agent thereof; felons disqualified to act as; notice of intent to apprehend fugitive; violations, penalties. (a) As used in this section: (1) "Surety" means a person or commercial surety, other than a defendant in a criminal proceeding, that guarantees the appearance of a defendant in a criminal proceeding, by executing an appearance bond;

(2) "agent of a surety" means a person not performing the duties of a law enforcement officer who tracks down, captures and surrenders to the custody of a court a fugitive who has violated a surety or bail bond agreement.

(b) Any surety or agent of a surety, commonly referred to as a bounty hunter, who intends to apprehend any person in this state pursuant to K.S.A. 22-2809, and amendments thereto, or under similar authority from any other state, shall inform law enforcement authorities in the city or county in which such surety or agent of a surety intends such apprehension, before attempting such apprehension. The surety or agent of a surety shall present to the local law enforcement authorities a certified copy of the bond, a valid government-issued photo identification, written appointment of agency, if not the actual surety, and all other appropriate paperwork identifying the principal and the person to be apprehended. Local law enforcement may accompany the surety or agent.

(c) No person who has been convicted, in this or any other jurisdiction, of a felony shall act as a surety or as an agent of a surety.

(d) An out-of-state surety or agent of a surety who intends to apprehend any person in this state pursuant to K.S.A. 22-2809, and amendments thereto, or under similar authority from any other state, shall contract with an individual that has been authorized by any court in this state to act as a surety or agent of a surety, before attempting such apprehension, and be accompanied by such individual during such apprehension.

(e) Violation of this section is a class A nonperson misdemeanor for the first conviction of a violation and a severity level 9, nonperson felony upon a second or subsequent conviction of a violation.

History: L. 2004, ch. 108, § 1; L. 2014, ch. 90, § 9; July 1.



22-2814 Release on recognizance and supervised release.

22-2814. Release on recognizance and supervised release. Each district court may establish, operate and coordinate release on recognizance programs and supervised release programs which provide services to the court and to persons who are, or are to be, charged with crimes. Release on recognizance programs and supervised release programs shall be administered by court services officers and other personnel of the district court. Participation by defendants in such programs shall be on a voluntary basis. Nothing in K.S.A. 22-2814 through 22-2817, and amendments thereto, shall affect the right of any person to seek or obtain release under K.S.A. 22-2802, and amendments thereto, regardless of participation or nonparticipation in release on recognizance programs or supervised release programs.

History: L. 1981, ch. 152, § 1; L. 1984, ch. 112, § 7; July 1.



22-2815 Release on recognizance; procedures; criteria.

22-2815. Release on recognizance; procedures; criteria. (a) Release on recognizance programs shall consist of initial interviews with persons who are being detained and are, or are to be, charged with crimes, to obtain (1) information about certain basic criteria closely related to the likelihood that the persons will appear in court if released, (2) an objective analysis of such information and (3) submission of such information and analysis to the court regarding those persons who are recommended to be released on their personal recognizance under K.S.A. 22-2802.

(b) Among other criteria, the following basic variables shall be determined for each person interviewed under a release on recognizance program in ascertaining the likelihood that the person will appear in court if released:

(1) Length of residence in the local community;

(2) nature and extent of local family ties;

(3) time in the local area;

(4) stability of employment; and

(5) extent of prior criminal history.

History: L. 1981, ch. 152, § 2; July 1.



22-2816 Supervised release; eligibility; agreement; elements of program.

22-2816. Supervised release; eligibility; agreement; elements of program. (a) Supervised release programs shall consist of extensive interviews with defendants who have been denied release on personal recognizance to select those defendants who under some form of supervised release are likely to appear in court when required, are likely to cooperate with and benefit from supervised release and are willing to actively participate therein. Defendants who are not residents of Kansas, who are the subject of specific detainer orders of other state or federal law enforcement agencies or who are in need of physical or mental care or treatment, including care or treatment for any chemical dependency or intoxication, shall not be eligible for a recommendation for supervised release or to participate in a supervised release program.

(b) Upon the basis of interviews and other available information, court services officers shall prepare and submit, in proper cases, recommendations to the court for supervised release of defendants and shall include suggestions for appropriate conditions for the release of the defendants. If the court orders the release of the defendant with the condition of specific participation in the supervised release program, the court services officer shall prepare and the defendant shall sign a written agreement containing (1) an acknowledgment of the relationship between the supervised release program and the defendant, (2) the details of the conditions of release and (3) a statement of the consequences of any breach of the agreement by the defendant.

(c) The supervised release program for each defendant shall be compatible with all required court appearances and shall include appropriate programs for diagnostic testing, education, skills training, employment and counseling. Each defendant under supervised release shall be closely supervised by a court services officer and may be terminated from the supervised release program by court order revoking the release order or by final disposition of the charges against the defendant.

History: L. 1981, ch. 152, § 3; L. 1984, ch. 112, § 8; July 1.



22-2817 Release on recognizance and supervised release; powers of court.

22-2817. Release on recognizance and supervised release; powers of court. (a) For all purposes of release on recognizance programs and supervised release programs, each district court may contract for services and facilities; receive property by gifts, devises and bequests; and sell or exchange any property so accepted and use in any manner the proceeds or the property received in exchange.

(b) To the extent feasible, each district court establishing, operating or coordinating release on recognizance programs and supervised release programs shall arrange, by contract or on such alternative basis as may be mutually acceptable, for utilization of existing local facilities and treatment and service resources, including but not limited to employment, job training, general, special or remedial education, psychiatric and marriage counseling, and alcohol and drug abuse treatment and counseling. Each such district court shall approve the development and maintenance of such resources by its own staff only if the resources to be so developed and maintained are otherwise unavailable to the court within reasonable proximity to the community where these services are needed in connection with the release on recognizance programs or supervised release programs. Each such district court, to the extent feasible and advisable under the circumstances, may use the services of volunteers for such programs and may solicit local financial support from public, private, charitable and benevolent sources therefor.

History: L. 1981, ch. 152, § 4; July 1.



22-2818 Traffic violations; failure to appear, service of warrant and collection of bond.

22-2818. Traffic violations; failure to appear, service of warrant and collection of bond. (a) If a person who is a resident of this state is charged with a misdemeanor or a violation of a traffic resolution of a county in this state and such person fails to appear after service of notice to appear, any law enforcement officer of any county or city of the state may serve the bench warrant issued for the person and may collect from the person a cash appearance bond in the amount stated in the warrant upon request of the law enforcement agency of the city or county in which the warrant was issued. In the event the violator waives actual in hand service of the bench warrant and the officer has verified by telecommunication that the bench warrant is in the actual possession of the law enforcement authorities of the jurisdiction issuing the same, the officer making the arrest may collect the appearance bond without actual in hand service of the bench warrant.

(b) Any appearance bond collected pursuant to this section shall be forwarded forthwith to the clerk of the district court of the judicial district in which the charge against the person is filed.

(c) As used in this section:

(1) "Highway," "street," "traffic" and "vehicle" have the meanings provided by article 14 of chapter 8 of the Kansas Statutes Annotated.

(2) "Traffic resolution" means any resolution relating to the regulation of traffic on streets and highways or the operation of vehicles.

(d) This section shall be part of and supplemental to the Kansas code of criminal procedure.

History: L. 1981, ch. 150, § 2; July 1.






Article 29 PROCEDURE AFTER ARREST

22-2901 Appearance before the magistrate.

22-2901. Appearance before the magistrate. (1) Except as provided in subsection (7), when an arrest is made in the county where the crime charged is alleged to have been committed, the person arrested shall be taken without unnecessary delay before a magistrate of the court from which the warrant was issued. If the arrest has been made on probable cause, without a warrant, he shall be taken without unnecessary delay before the nearest available magistrate and a complaint shall be filed forthwith.

(2) Except as provided in subsection (7), when an arrest is made in a county other than where the crime charged is alleged to have been committed, the person arrested may be taken directly to the county wherein the crime is alleged to have been committed without unnecessary delay or at the request of the defendant he shall be taken without unnecessary delay before the nearest available magistrate. Such magistrate shall ascertain the nature of the crime charged in the warrant and the amount of the bond, if any, endorsed on the warrant. If no warrant for the arrest of the person is before the magistrate he shall make use of telephonic, telegraphic or radio communication to ascertain the nature of the charge and the substance of any warrant that has been issued. If no warrant has been issued, a complaint shall be filed and a warrant issued in the county where the crime is alleged to have been committed, and the nature of the charge, the substance of the warrant, and the amount of the bond shall be communicated to the magistrate before whom the defendant is in custody. Upon receipt of such information, the magistrate shall proceed as hereinafter provided.

(3) The magistrate shall fix the terms and conditions of the appearance bond upon which the defendant may be released. If the first appearance is before a magistrate in a county other than where the crime is alleged to have been committed, the magistrate may release the defendant on an appearance bond in an amount not less than that endorsed on the warrant. The defendant shall be required to appear before the magistrate who issued the warrant or a magistrate of a court having jurisdiction on a day certain, not more than 14 days thereafter.

(4) If the defendant is released on an appearance bond to appear before the magistrate in another county, the magistrate who accepts the appearance bond shall forthwith transmit such appearance bond and all other papers relating to the case to the magistrate before whom the defendant is to appear.

(5) If the person arrested cannot provide an appearance bond, or if the crime is not bailable, the magistrate shall commit him to jail pending further proceedings or shall order him delivered to a law enforcement officer of the county where the crime is alleged to have been committed.

(6) The provisions of this section shall not apply to a person who is arrested on a bench warrant. Such persons shall without unnecessary delay be taken before the magistrate who issued the bench warrant.

(7) If a person is arrested on a warrant or arrested on probable cause without a warrant, pursuant to a violation of subsection (a)(1)(C) of K.S.A. 2015 Supp. 21-5808, and amendments thereto, such person shall not be allowed to post bond pending such person's first appearance in court provided that a first appearance occurs within 48 hours after arrest. The magistrate may fix as a condition of release on the appearance bond that such person report to a court services officer. Nothing in this section shall be construed to be an unnecessary delay as such term is used in this section.

History: L. 1970, ch. 129, § 22-2901; L. 1996, ch. 211, § 3; L. 2010, ch. 135, § 16; L. 2011, ch. 30, § 119; July 1.



22-2902 Preliminary examination.

22-2902. Preliminary examination. (1) The state and every person charged with a felony shall have a right to a preliminary examination before a magistrate, unless such charge has been issued as a result of an indictment by a grand jury.

(2) The preliminary examination shall be held before a magistrate of a county in which venue for the prosecution lies within 14 days after the arrest or personal appearance of the defendant. Continuances may be granted only for good cause shown.

(3) The defendant shall not enter a plea at the preliminary examination. The defendant shall be personally present and except for witnesses who are children less than 13 years of age, the witnesses shall be examined in the defendant's presence. The defendant's voluntary absence after the preliminary examination has been begun in the defendant's presence shall not prevent the continuation of the examination. Except for witnesses who are children less than 13 years of age, the defendant shall have the right to cross-examine witnesses against the defendant and introduce evidence in the defendant's own behalf. If from the evidence it appears that a felony has been committed and there is probable cause to believe that a felony has been committed by the defendant, the magistrate shall order the defendant bound over to the district judge having jurisdiction to try the case; otherwise, the magistrate shall discharge the defendant. When the victim of the felony is a child less than 13 years of age, the finding of probable cause as provided in this subsection may be based upon hearsay evidence in whole or in part presented at the preliminary examination by means of statements made by a child less than 13 years of age on a videotape recording or by other means.

(4) If the defendant and the state waive preliminary examination, the magistrate shall order the defendant bound over to the district judge having jurisdiction to try the case.

(5) Any judge of the district court may conduct a preliminary examination, and a district judge may preside at the trial of any defendant even though such judge presided at the preliminary examination of such defendant.

(6) The complaint or information, as filed by the prosecuting attorney pursuant to K.S.A. 22-2905, and amendments thereto, shall serve as the formal charging document at trial. When a defendant and prosecuting attorney reach agreement on a plea of guilty or nolo contendere, the defendant and the prosecuting attorney shall notify the district court of such agreement and arrange for a time to plead, pursuant to K.S.A. 22-3210, and amendments thereto.

(7) The judge of the district court, when conducting the preliminary examination, shall have the discretion to conduct arraignment, subject to assignment pursuant to K.S.A. 20-329, and amendments thereto, at the conclusion of the preliminary examination.

History: L. 1970, ch. 129, § 22-2902; L. 1976, ch. 163, § 10; am. by Supreme Court (order dated Dec. 5, 1980); eff. Jan. 21, 1981; L. 1986, ch. 115, § 59; L. 1993, ch. 133, § 1; L. 1999, ch. 159, § 5; L. 2006, ch. 70, § 1; L. 2010, ch. 135, § 17; July 1.



22-2902a Preliminary examination; admissibility of report of forensic examiner.

22-2902a. Preliminary examination; admissibility of report of forensic examiner. At any preliminary examination in which the results of a forensic examination, analysis, comparison or identification prepared by the Kansas bureau of investigation, the federal bureau of investigation, the bureau of alcohol, tobacco and firearms of the United States department of the treasury, the state secretary of health and environment, the sheriff's department of Johnson, Shawnee or Sedgwick county, the police department of the cities of Overland Park, Topeka or Wichita, the Sedgwick county regional forensic science center, the drug enforcement administration, the air force of the United States, the navy of the United States, the army of the United States, the Missouri southern state college regional crime laboratory, Bethany medical center, inc. located in Kansas City, Kansas, the Kansas City, Kansas community college forensic laboratory or the Kansas City, Missouri regional crime laboratory are to be introduced as evidence, the report, or a copy of the report, of the findings of the forensic examiner shall be admissible into evidence in the preliminary examination in the same manner and with the same force and effect as if the forensic examiner who performed such examination, analysis, comparison or identification and prepared the report thereon had testified in person.

History: L. 1974, ch. 243, § 1; L. 1975, ch. 199, §1; L. 1982, ch. 143, § 1; L. 1984, ch. 130, § 2; L. 1986, ch. 132, § 1; L. 1989, ch. 99, § 1; L. 1996, ch. 224, § 2; L. 1997, ch. 71, § 1; L. 2001, ch. 68, § 1; Apr. 12.



22-2902c Preliminary examination; admissability of field test of alleged controlled substances; rules and regulations by Kansas bureau of investigation.

22-2902c. Preliminary examination; admissability of field test of alleged controlled substances; rules and regulations by Kansas bureau of investigation. At any preliminary examination pursuant to K.S.A. 22-2902, and amendments thereto:

(a) (1) The court may admit into evidence an alleged controlled substance if, prior to the preliminary examination, the alleged controlled substance:

(A) Has been subjected to a field test, which test has been approved by the director of the Kansas bureau of investigation;

(B) the field test has been administered by a law enforcement officer trained in the use of such field test by a person certified by the manufacturer of that field test; and

(C) the result of such field test was positive for the presumptive presence of the alleged controlled substance.

(2) A positive result on a field test described in and conducted pursuant to this subsection shall be deemed sufficient to establish probable cause to believe that the tested substance is the controlled substance alleged.

(3) The director of the Kansas bureau of investigation shall adopt by rules and regulations the approved field tests; and

(b) physical evidence with a completed evidence custody receipt showing that such evidence has been continuously held in the possession or custody of law enforcement officers, law enforcement agencies, forensic laboratories or the United States postal service since the evidence was seized, shall be admissible into evidence in the preliminary examination in the same manner and with the same force and effect as if all law enforcement officers, evidence custodians and forensic examiners involved in the chain of custody had testified in person.

History: L. 2004, ch. 56, § 1; July 1.



22-2902d Preliminary examination; admissibility of certain scrap metal dealer records.

22-2902d. Preliminary examination; admissibility of certain scrap metal dealer records. (a) At any preliminary examination pursuant to K.S.A. 22-2902, and amendments thereto, in which the details of each sale or transaction required to be maintained by scrap metal dealers pursuant to K.S.A. 2015 Supp. 50-6,110, and amendments thereto, are to be introduced as evidence, the business records of such sale or transaction shall be admissible in to evidence in the preliminary examination in the same manner and with the same force and effect as if the individuals who made the record, and the records custodian who keeps the record, had testified in person.

(b) This section shall be part of and supplemental to the Kansas code of criminal procedure.

History: L. 2015, ch. 96, § 7; July 1.



22-2903 Exclusion and separation of witnesses.

22-2903. Exclusion and separation of witnesses. During the examination of any witnesses or when the defendant is making a statement or testifying the magistrate may, and on the request of the defendant or state shall, exclude all other witnesses. He may also cause the witnesses to be kept separate and to be prevented from communicating with each other until all are examined.

History: L. 1970, ch. 129, § 22-2903; July 1.



22-2904 Testimony reduced to writing.

22-2904. Testimony reduced to writing. The magistrate may cause a record of the proceedings to be made and should do so when requested by the prosecuting attorney or the defendant or his counsel at least 48 hours prior to the time set for preliminary examination. The cost of preparation of such record shall be paid by the party requesting it. If neither party requests the record or the request is made by an indigent defendant, such costs shall be paid from the general fund of the county and taxed as costs in the case.

History: L. 1970, ch. 129, § 22-2904; July 1.



22-2905 Proceedings after the preliminary examination.

22-2905. Proceedings after the preliminary examination. (1) When a defendant is bound over to a district judge for trial, the prosecuting attorney shall file an information in the office of the clerk of the district court, charging the crime for which the defendant was bound over. If the complaint is in proper form, pursuant to K.S.A. 22-3201, and amendments thereto, it may be used as the information.

(2) When the defendant is bound over, the magistrate shall fix the type of bond which will assure the appearance of the defendant before a district judge and the amount and conditions of such bond in accordance with the provisions of K.S.A. 22-2802, and amendments thereto. If the bond given the magistrate prior to the preliminary examination is continuing in nature and is conditioned upon the appearance of the defendant before the magistrate and before the district judge, if bound over, then no new bond shall be required unless the magistrate hearing the preliminary examination or the district judge before whom the case is pending finds that the appearance bond previously given to the magistrate or the sureties thereon are insufficient to secure the appearance of the defendant for trial in the district court. If the amount of the appearance bond is increased, the appearance bond previously given shall continue in force and effect and the defendant shall be required to furnish an additional appearance bond only in such amount as the new appearance bond may exceed the appearance bond previously furnished. If the defendant cannot provide an appearance bond or if the offense is not bailable, the magistrate shall commit the defendant to jail.

History: L. 1970, ch. 129, § 22-2905; L. 1976, ch. 163, § 11; L. 1977, ch. 112, § 7; am. by Supreme Court (order dated Dec. 5, 1980); L. 1986, ch. 115, § 60; Jan. 12, 1987.



22-2906 Definitions.

22-2906. Definitions. As used in K.S.A. 22-2907 to 22-2911, inclusive:

(1) "District attorney" means district attorney or county attorney.

(2) "Complaint" means complaint, indictment or information.

(3) "Diversion" means referral of a defendant in a criminal case to a supervised performance program prior to adjudication.

(4) "Diversion agreement" means the specification of formal terms and conditions which a defendant must fulfill in order to have the charges against him or her dismissed.

History: L. 1978, ch. 131, § 1; July 1.



22-2907 Diversion agreements authorized; policies and guidelines by district attorney; background information; right to counsel.

22-2907. Diversion agreements authorized; policies and guidelines by district attorney; background information; right to counsel. (1) After a complaint has been filed charging a defendant with commission of a crime and prior to conviction thereof, and after the district attorney has considered the factors listed in K.S.A. 22-2908, if it appears to the district attorney that diversion of the defendant would be in the interests of justice and of benefit to the defendant and the community, the district attorney may propose a diversion agreement to the defendant. The terms of each diversion agreement shall be established by the district attorney in accordance with K.S.A. 22-2909.

(2) Each district attorney shall adopt written policies and guidelines for the implementation of a diversion program in accordance with this act. Such policies and guidelines shall provide for a diversion conference and other procedures in those cases where the district attorney elects to offer diversion in lieu of further criminal proceedings on the complaint.

(3) Each defendant shall be informed in writing of the diversion program and the policies and guidelines adopted by the district attorney. The district attorney may require any defendant requesting diversion to provide information regarding prior criminal charges, education, work experience and training, family, residence in the community, medical history, including any psychiatric or psychological treatment or counseling, and other information relating to the diversion program. In all cases, the defendant shall be present and shall have the right to be represented by counsel at the diversion conference with the district attorney.

History: L. 1978, ch. 131, § 2; July 1.



22-2908 Grant of diversion; factors to consider; when prohibited.

22-2908. Grant of diversion; factors to consider; when prohibited. (a) In determining whether diversion of a defendant is in the interests of justice and of benefit to the defendant and the community, the county or district attorney shall consider at least the following factors among all factors considered:

(1) The nature of the crime charged and the circumstances surrounding it;

(2) any special characteristics or circumstances of the defendant;

(3) whether the defendant is a first-time offender and if the defendant has previously participated in diversion, according to the certification of the Kansas bureau of investigation or the division of vehicles of the department of revenue;

(4) whether there is a probability that the defendant will cooperate with and benefit from diversion;

(5) whether the available diversion program is appropriate to the needs of the defendant;

(6) whether there is a probability that the defendant committed such crime as a result of an injury, including major depressive disorder, polytrauma, post-traumatic stress disorder or traumatic brain injury, connected to service in a combat zone, as defined in section 112 of the federal internal revenue code of 1986, in the armed forces of the United States of America;

(7) if subsection (a)(6) applies to the defendant, whether there is a probability that the defendant will cooperate with and benefit from inpatient or outpatient treatment from any treatment facility or program operated by the United States department of defense, the United States department of veterans affairs or the Kansas national guard with the consent of the defendant, as a condition of diversion;

(8) the impact of the diversion of the defendant upon the community;

(9) recommendations, if any, of the involved law enforcement agency;

(10) recommendations, if any, of the victim;

(11) provisions for restitution; and

(12) any mitigating circumstances.

(b) A county or district attorney shall not enter into a diversion agreement in lieu of further criminal proceedings on a complaint if:

(1) The complaint alleges a violation of K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, and the defendant: (A) Has previously participated in diversion upon a complaint alleging a violation of that statute or an ordinance of a city in this state which prohibits the acts prohibited by that statute; (B) has previously been convicted of or pleaded nolo contendere to a violation of that statute or a violation of a law of another state or of a political subdivision of this or any other state, which law prohibits the acts prohibited by that statute; or (C) during the time of the alleged violation was involved in a motor vehicle accident or collision resulting in personal injury or death;

(2) the complaint alleges that the defendant committed a class A or B felony or for crimes committed on or after July 1, 1993, an off-grid crime, a severity level 1, 2 or 3 felony for nondrug crimes, a drug severity level 1 or 2 felony for drug crimes committed on or after July 1, 1993, but prior to July 1, 2012, or a drug severity level 1, 2 or 3 felony committed on or after July 1, 2012; or

(3) the complaint alleges a domestic violence offense, as defined in K.S.A. 2015 Supp. 21-5111, and amendments thereto, and the defendant has participated in two or more diversions in the previous five year period upon complaints alleging a domestic violence offense.

(c) A county or district attorney may enter into a diversion agreement in lieu of further criminal proceedings on a complaint for violations of article 10 of chapter 32 of the Kansas Statutes Annotated, and amendments thereto, if such diversion carries the same penalties as the conviction for the corresponding violations. If the defendant has previously participated in one or more diversions for violations of article 10 of chapter 32 of the Kansas Statutes Annotated, and amendments thereto, then each subsequent diversion shall carry the same penalties as the conviction for the corresponding violations.

(d) As used in this section, "major depressive disorder," "polytrauma," "post-traumatic stress disorder" and "traumatic brain injury" shall mean the same as such terms are defined in K.S.A. 2015 Supp. 21-6630, and amendments thereto.

History: L. 1978, ch. 131, § 3; L. 1981, ch. 153, § 1; L. 1982, ch. 144, § 6; L. 1984, ch. 119, § 11; L. 1985, ch. 48, § 16; L. 1986, ch. 185, § 2; L. 1992, ch. 239, § 257; L. 1993, ch. 291, § 190; L. 2005, ch. 182, § 8; L. 2010, ch. 101, § 9; L. 2011, ch. 91, § 14; L. 2012, ch. 150, § 40; L. 2013, ch. 133, § 11; L. 2015, ch. 76, § 8; July 1.

Section was also amended by L. 2011, ch. 30, § 121, but that version was repealed by L. 2011, ch. 91, § 41.

Section was amended twice in the 2012 session, see also 22-2908a.



22-2909 Diversion agreements; provisions; waiver of certain rights; stipulation of facts; stay of criminal proceedings; filing of agreements.

22-2909. Diversion agreements; provisions; waiver of certain rights; stipulation of facts; stay of criminal proceedings; filing of agreements. (a) A diversion agreement shall provide that if the defendant fulfills the obligations of the program described therein, as determined by the attorney general or county or district attorney, such attorney shall act to have the criminal charges against the defendant dismissed with prejudice. The diversion agreement shall include specifically the waiver of all rights under the law or the constitution of Kansas or of the United States to a speedy arraignment, preliminary examinations and hearings, and a speedy trial, and in the case of diversion under subsection (c) waiver of the rights to counsel and trial by jury. The diversion agreement may include, but is not limited to, provisions concerning payment of restitution, including court costs and diversion costs, residence in a specified facility, maintenance of gainful employment, and participation in programs offering medical, educational, vocational, social and psychological services, corrective and preventive guidance and other rehabilitative services. If a county creates a local fund under the property crime restitution and compensation act, a county or district attorney may require in all diversion agreements as a condition of diversion the payment of a diversion fee in an amount not to exceed $100. Such fees shall be deposited into the local fund and disbursed pursuant to recommendations of the local board under the property crime restitution and victims compensation act.

(b) The diversion agreement shall state: (1) The defendant's full name; (2) the defendant's full name at the time the complaint was filed, if different from the defendant's current name; (3) the defendant's sex, race and date of birth; (4) the crime with which the defendant is charged; (5) the date the complaint was filed; and (6) the district court with which the agreement is filed.

(c) If a diversion agreement is entered into in lieu of further criminal proceedings on a complaint alleging a violation of K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, the diversion agreement shall include a stipulation, agreed to by the defendant, the defendant's attorney if the defendant is represented by an attorney and the attorney general or county or district attorney, of the facts upon which the charge is based and a provision that if the defendant fails to fulfill the terms of the specific diversion agreement and the criminal proceedings on the complaint are resumed, the proceedings, including any proceedings on appeal, shall be conducted on the record of the stipulation of facts relating to the complaint. In addition, the agreement shall include a requirement that the defendant:

(1) Pay a fine specified by the agreement in an amount equal to an amount authorized by K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, for a first offense or, in lieu of payment of the fine, perform community service specified by the agreement, in accordance with K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto; and

(2) participate in an alcohol and drug evaluation conducted by a licensed provider pursuant to K.S.A. 8-1008, and amendments thereto, and follow any recommendation made by the provider after such evaluation.

(d) If a diversion agreement is entered into in lieu of further criminal proceedings on a complaint alleging a domestic violence offense, as defined in K.S.A. 2015 Supp. 21-5111, and amendments thereto, the diversion agreement shall include a requirement that the defendant undergo a domestic violence offender assessment and follow all recommendations unless otherwise agreed to with the prosecutor in the diversion agreement. The defendant shall be required to pay for such assessment and, unless otherwise agreed to with the prosecutor in the diversion agreement, for completion of all recommendations.

(e) If a diversion agreement is entered into in lieu of further criminal proceedings on a complaint alleging a violation other than K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, the diversion agreement may include a stipulation, agreed to by the defendant, the defendant's attorney if the defendant is represented by an attorney and the attorney general or county or district attorney, of the facts upon which the charge is based and a provision that if the defendant fails to fulfill the terms of the specific diversion agreement and the criminal proceedings on the complaint are resumed, the proceedings, including any proceedings on appeal, shall be conducted on the record of the stipulation of facts relating to the complaint.

(f) If the person entering into a diversion agreement is a nonresident, the attorney general or county or district attorney shall transmit a copy of the diversion agreement to the division. The division shall forward a copy of the diversion agreement to the motor vehicle administrator of the person's state of residence.

(g) If the attorney general or county or district attorney elects to offer diversion in lieu of further criminal proceedings on the complaint and the defendant agrees to all of the terms of the proposed agreement, the diversion agreement shall be filed with the district court and the district court shall stay further proceedings on the complaint. If the defendant declines to accept diversion, the district court shall resume the criminal proceedings on the complaint.

(h) Except as provided in subsection (i), if a diversion agreement is entered into in lieu of further criminal proceedings alleging commission of a misdemeanor by the defendant, while under 21 years of age, under K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto, or K.S.A. 41-719, 41-727, 41-804, 41-2719 or 41-2720, and amendments thereto, the agreement shall require the defendant to participate in an alcohol and drug evaluation conducted by a licensed provider pursuant to K.S.A. 8-1008, and amendments thereto, and follow any recommendation made by the provider after such evaluation.

(i) If the defendant is 18 or more years of age but less than 21 years of age and allegedly committed a violation of K.S.A. 41-727, and amendments thereto, involving cereal malt beverage, the provisions of subsection (h) are permissive and not mandatory.

(j) If a diversion agreement is entered into in lieu of further criminal proceedings on a complaint alleging a violation of K.S.A. 2015 Supp. 21-6421, and amendments thereto, the agreement:

(1) Shall include a requirement that the defendant pay a fine specified by the agreement in an amount equal to an amount authorized by K.S.A. 2015 Supp. 21-6421, and amendments thereto; and

(2) may include a requirement that the defendant enter into and complete a suitable educational or treatment program regarding commercial sexual exploitation.

(k) Except diversion agreements reported under subsection (l), the attorney general or county or district attorney shall forward to the Kansas bureau of investigation a copy of the diversion agreement at the time such agreement is filed with the district court. The copy of the agreement shall be made available upon request to the attorney general or any county, district or city attorney or court.

(l) At the time of filing the diversion agreement with the district court, the attorney general or county or district attorney shall forward to the division of vehicles of the state department of revenue a copy of any diversion agreement entered into in lieu of further criminal proceedings on a complaint alleging a violation of K.S.A. 8-1567, and amendments thereto. The copy of the agreement shall be made available upon request to the attorney general or any county, district or city attorney or court.

History: L. 1978, ch. 131, § 4; L. 1982, ch. 145, § 1; L. 1982, ch. 144, § 7; L. 1985, ch. 48, § 17; L. 1986, ch. 131, § 2; L. 1988, ch. 48, § 5; L. 1988, ch. 47, § 21; L. 1989, ch. 38, § 47; L. 1990, ch. 321, § 15; L. 1993, ch. 181, § 1; L. 2009, ch. 32, § 42; L. 2011, ch. 105, § 26; L. 2012, ch. 172, § 33; L. 2014, ch. 28, § 5; July 1.

Section was amended twice in the 2011 session, see also 22-2909c.

Section was also amended by L. 2011, ch. 30, § 122, but that version was repealed by L. 2011, ch. 91, § 41.



22-2910 Conditioning diversion on plea prohibited; inadmissibility of agreement; other matters.

22-2910. Conditioning diversion on plea prohibited; inadmissibility of agreement; other matters. No defendant shall be required to enter any plea to a criminal charge as a condition for diversion. No statements made by the defendant or counsel in any diversion conference or in any other discussion of a proposed diversion agreement shall be admissible as evidence in criminal proceedings on crimes charged or facts alleged in the complaint. Except for sentencing proceedings and as otherwise provided in subsection (c) of K.S.A. 22-2909, and amendments thereto, and as otherwise provided in K.S.A. 8-285 and 8-1567 and K.S.A. 2015 Supp. 8-1025, and amendments thereto, the following shall not be admissible as evidence in criminal proceedings which are resumed under K.S.A. 22-2911: (1) Participation in a diversion program; (2) the facts of such participation; or (3) the diversion agreement entered into.

History: L. 1978, ch. 131, § 5; L. 1982, ch. 144, § 8; L. 2012, ch. 172, § 34; July 1.



22-2911 Failure to fulfill diversion agreement; satisfactory fulfillment; records.

22-2911. Failure to fulfill diversion agreement; satisfactory fulfillment; records. (a) If the county or district attorney finds at the termination of the diversion period or any time prior to the termination of the diversion period that the defendant has failed to fulfill the terms of the specific diversion agreement, the county or district attorney shall inform the district court of such finding and the district court, after finding that the defendant has failed to fulfill the terms of the specific diversion agreement at a hearing thereon, shall resume the criminal proceedings on the complaint.

(b) If the defendant has fulfilled the terms of the diversion agreement, the district court shall dismiss with prejudice the criminal charges filed against the defendant.

(c) The county or district attorney shall forward to the Kansas bureau of investigation a record of the fact that a defendant did or did not fulfill the terms of a diversion agreement required to be filed under K.S.A. 22-2909, and amendments thereto. Such record shall be made available upon request to any county, district or city attorney or court.

(d) The county or district attorney shall forward to the division of vehicles of the state department of revenue a record of the fact that a defendant did or did not fulfill the terms of a diversion agreement required to be filed under K.S.A. 22-2909, and amendments thereto. Such record shall be made available to any city, county or district attorney or court.

History: L. 1978, ch. 131, § 6; L. 1981, ch. 153, § 2; L. 1982, ch. 145, § 2; L. 1982, ch. 144, § 9; L. 1985, ch. 79, § 5; L. 1993, ch. 166, § 3; L. 1998, ch. 131, § 6; July 1.



22-2912 District court rules for diversion procedures; 22-2906 to 22-2911, inapplicable; factors.

22-2912. District court rules for diversion procedures; 22-2906 to 22-2911, inapplicable; factors. The provisions of this act shall not be applicable in judicial districts that adopt district court rules pursuant to K.S.A. 20-342 for the administration of diversion procedures by the district court. In judicial districts where the district court adopts such rules for diversion procedures, the court in considering whether or not to allow diversion to a defendant shall consider, but is not limited to, the factors enumerated in K.S.A. 22-2908.

History: L. 1978, ch. 131, § 7; July 1.



22-2914 Preliminary examination; certain business records.

22-2914. Preliminary examination; certain business records. (a) At any preliminary examination pursuant to K.S.A. 22-2902, and amendments thereto, in which business records that have been obtained pursuant to K.S.A. 17-12a602, and amendments thereto, are to be introduced as evidence, the business records shall be admissible into evidence in the preliminary examination in the same manner and with the same force and effect as if the individuals who made the record, and the records custodian who keeps the record, had testified in person.

(b) This section shall be part of and supplemental to the Kansas code of criminal procedure.

History: L. 2015, ch. 70, § 4; July 1.






Article 30 GRAND JURIES

22-3001 Grand juries; summoning; petition; jury instructions; membership; quorum.

22-3001. Grand juries; summoning; petition; jury instructions; membership; quorum. (a) A majority of the district judges in any judicial district may order a grand jury to be summoned in any county in the district when it is determined to be in the public interest.

(b) The district or county attorney in such attorney's county may petition the chief judge or the chief judge's designee in such district court to order a grand jury to be summoned in the designated county in the district to consider any alleged felony law violation, including any alleged misdemeanor law violation which arises as part of the same criminal conduct or investigation. The attorney general in any judicial district may petition the chief judge or the chief judge's designee in such judicial district to order a grand jury to be summoned in the designated county in the district to consider any alleged felony law violation, including any alleged misdemeanor law violation which arises as part of the same criminal conduct or investigation, if authorized by the district or county attorney in such judicial district or if jurisdiction is otherwise authorized by law. The chief judge or the chief judge's designee in the district court of the county shall then consider the petition and, if it is found that the petition is in proper form, as set forth in this subsection, shall order a grand jury to be summoned within 15 days after receipt of such petition.

(c) (1) A grand jury shall be summoned in any county within 60 days after a petition praying therefor is presented to the district court, bearing the signatures of a number of electors equal to 100 plus 2% of the total number of votes cast for governor in the county in the last preceding election.

(2) The petition, upon its face, shall state the name, address and phone number of the person filing the petition, the subject matter of the prospective grand jury, a reasonably specific identification of areas to be inquired into and sufficient general allegations to warrant a finding that such inquiry may lead to information which, if true, would warrant a true bill of indictment.

(3) The petition shall be in substantially the following form:

The undersigned qualified electors of the county of ______________ and state of Kansas hereby request that the district court of ______________ county, Kansas, within 60 days after the filing of this petition, cause a grand jury to be summoned in the county to investigate alleged violations of law and to perform such other duties as may be authorized by law.

The signatures to the petition need not all be affixed to one paper, but each paper to which signatures are affixed shall have substantially the foregoing form written or printed at the top thereof. Each signer shall add to such signer's signature such signer's place of residence, giving the street and number or rural route number, if any. One of the signers of each paper shall verify upon oath that each signature appearing on the paper is the genuine signature of the person whose name it purports to be and that such signer believes that the statements in the petition are true. The petition shall be filed in the office of the clerk of the district court who shall forthwith transmit it to the county election officer, who shall determine whether the persons whose signatures are affixed to the petition are qualified electors of the county. Thereupon, the county election officer shall return the petition to the clerk of the district court, together with such election officer's certificate stating the number of qualified electors of the county whose signatures appear on the petition and the aggregate number of votes cast for all candidates for governor in the county in the last preceding election. The judge or judges of the district court of the county shall then consider the petition and, if it is found that the petition is in proper form and bears the signatures of the required number of electors, a grand jury shall be ordered to be summoned.

(4) After a grand jury is summoned pursuant to this subsection, but before it begins deliberations, the judge or judges of the district court of the county in which the petition is presented shall provide instructions to the grand jury regarding its conduct and deliberations, which instructions shall include, but not be limited to, the following:

(A) You have been impaneled as a grand jury pursuant to a citizens' petition filed in this court, signed by (insert number) qualified electors of this county, stating (insert the subject matter described in the petition, including a reasonably specific identification of the areas to be inquired into and the allegations sufficient to warrant a finding that the grand jury's inquiry may lead to information which, if true, would warrant a true bill of indictment). You are charged with making inquiry with regard to this subject matter and determining whether the facts support allegations warranting a true bill of indictment.

(B) The person filing the citizens' petition filed in this court must be the first witness you call for the purpose of presenting evidence and testimony as to the subject matter and allegations of the petition.

(C) You may, with the approval of this court, employ special counsel and investigators, and incur such other expense for services and supplies as you and this court deem necessary. Any special counsel or investigator you employ shall be selected by a majority vote of your grand jury. You may make such selection only after hearing testimony from the person who filed the citizens' petition. You may utilize the services of any special counsel or investigator you employ instead of, or in addition to, the services of the prosecuting attorney.

(D) If any witness duly summoned to appear and testify before you fails or refuses to obey, compulsory process will be issued by this court to enforce the witness' attendance.

(E) If any witness appearing before you refuses to testify or to answer any questions asked in the course of the witness' examination, you shall communicate that fact to this court in writing, together with a statement regarding the question the witness refuses to answer. This court will determine and inform you of whether the witness is bound to answer or not. However, no witness appearing before you can be compelled to make any statement which will incriminate such witness.

(F) Any person may file a written request with the prosecuting attorney or with the foreman of the grand jury and request to testify or retestify in an inquiry before a grand jury or to appear before a grand jury. Any written request shall include a summary of such person's written testimony.

(G) At the conclusion of your inquiry and determination, you will return either a no bill of indictment or a true bill of indictment.

(d) The grand jury shall consist of 15 members and shall be drawn, qualified and summoned in the same manner as petit jurors for the district court. Twelve members thereof shall constitute a quorum. The judge or judges ordering the grand jury shall direct that a sufficient number of legally qualified persons be summoned for service as grand jurors.

History: L. 1970, ch. 129, § 22-3001; L. 1976, ch. 163, § 12; L. 1986, ch. 115, § 61; L. 2005, ch. 189, § 1; L. 2011, ch. 100, § 8; L. 2013, ch. 85, § 2; L. 2014, ch. 50, § 1; July 1.



22-3002 Objections; second drawing.

22-3002. Objections; second drawing. (a) The prosecuting attorney may challenge the array of jurors on the ground that the grand jury was not selected, drawn or summoned in accordance with law, and may challenge an individual juror on the ground that the juror is not legally qualified. Challenges by the state shall be made before the administration of the oath to the jurors and shall be tried by the court.

(b) A motion to dismiss the indictment made by the defendant may be based on objections to the array or on the lack of legal qualification of an individual juror. An indictment shall not be dismissed on the ground that one or more members of the grand jury were not legally qualified if it appears from the record kept pursuant to K.S.A. 22-3004, and amendments thereto, that 12 or more jurors, after deducting the jurors not legally qualified, concurred in finding the indictment.

(c) After the prosecutor has conducted an examination of the prospective grand jurors under this section, a list of all remaining legally qualified grand jurors shall be approved by the court and submitted to the clerk of the court of such county for a second drawing of grand juror names pursuant to K.S.A. 43-107, and amendments thereto.

History: L. 1970, ch. 129, § 22-3002; L. 2013, ch. 85, § 3; July 1.



22-3003 Oaths of jurors.

22-3003. Oaths of jurors. (a) An oath or affirmation shall be administered to the presiding juror of the grand jury, in substance as follows:

"You, as presiding juror of the grand jury, shall diligently inquire, and true presentment make, of all public offenses against the laws of this state cognizable by this court, committed or triable within this county, of which you have or can obtain legal evidence. You shall present no person through malice, hatred or ill will, nor leave any unpresented through fear, favor or affection, or for any reward or the promise of hope thereof, but in all your presentments you shall present the truth, the whole truth, and nothing but the truth, according to the best of your skill and understanding."

(b) Other members of the grand jury shall be administered the following oath:

"The same oath or affirmation, which your presiding juror has taken now before you on the presiding juror's part, you and each of you shall well and truly observe on your part."

History: L. 1970, ch. 129, § 22-3003; L. 1984, ch. 112, § 17; L. 2013, ch. 85, § 4; July 1.



22-3004 Presiding juror and deputy presiding juror.

22-3004. Presiding juror and deputy presiding juror. (a) The court shall appoint one of the jurors to be presiding juror and another to be deputy presiding juror.

(b) The presiding juror shall have power to administer oaths and affirmations and shall sign all indictments.

(c) The presiding juror or another juror designated by the presiding juror shall keep a record of the name of each juror concurring in the finding of every indictment and shall file the record with the clerk of the court, but the record shall not be made public except on order of the court.

(d) During the absence of the presiding juror, the deputy presiding juror shall act as presiding juror.

History: L. 1970, ch. 129, § 22-3004; L. 1984, ch. 112, § 18; L. 2013, ch. 85, § 5; July 1.



22-3005 Charge by the court.

22-3005. Charge by the court. (a) When a grand jury is impaneled and sworn, it shall be charged by the judge who summoned it. In so doing, the judge shall give the grand jurors such information as the judge deems proper and as is required by law, as to their duties, and as to any charges of crimes known to the court and likely to come before the grand jury.

(b) When the grand jury has been impaneled, sworn and charged, it shall retire to a private room, and inquire into the crimes cognizable by it.

History: L. 1970, ch. 129, § 22-3005; L. 2013, ch. 85, § 6; July 1.



22-3006 Compensation; employees.

22-3006. Compensation; employees. (a) Persons summoned for service as grand jurors shall be compensated for their service and expenses at the rates provided by law for the compensation of petit jurors in the district court. Such compensation shall be paid from the general fund of the county.

(b) The grand jury shall employ a certified shorthand reporter who shall make a stenographic record of all testimony and other proceedings before the grand jury. The compensation of the reporter shall be fixed by the district court and paid from the general fund of the county.

(c) The grand jury may, with the approval of the district court, employ investigators and, except in the case of grand juries impaneled pursuant to subsection (b) of K.S.A. 22-3001, and amendments thereto, employ special counsel. The grand jury may also incur other expenses for services and supplies as it and the district court may deem necessary. Compensation for such services and supplies shall be fixed by the district court and shall be paid from the general fund of the county. Any special counsel or investigator employed by the grand jury shall be selected by majority vote of such grand jury only after hearing testimony from the person filing the petition pursuant to K.S.A. 22-3001, and amendments thereto. Subject to the provisions of this section, the grand jury shall have all authority to investigate any concerns associated with such petition.

History: L. 1970, ch. 129, § 22-3006; L. 2013, ch. 85, § 7; July 1.



22-3007 Duty of prosecuting attorney.

22-3007. Duty of prosecuting attorney. (a) In the case of grand juries impaneled pursuant to subsection (a) or (c) of K.S.A. 22-3001, and amendments thereto, the prosecuting attorney shall:

(1) When requested by any grand jury, attend sessions thereof for the purpose of examining witnesses or giving the grand jury advice upon any legal matter; and

(2) upon such attorney's request, be permitted to appear before the grand jury for the purpose of giving information relative to any matter cognizable by the grand jury, and may be permitted to interrogate witnesses if the grand jury deems it necessary.

(b) In the case of grand juries impaneled pursuant to subsection (b) of K.S.A. 22-3001, and amendments thereto, the prosecuting attorney shall:

(1) Attend all sessions thereof and inform the grand jury of all offenses liable to indictment and evidence of which will be presented to them for consideration;

(2) present witnesses and examine such witnesses on all matters to be considered by the grand jury; and

(3) give the grand jury advice upon all questions related to the proper discharge of their duties.

History: L. 1970, ch. 129, § 22-3007; L. 2013, ch. 85, § 8; July 1.



22-3008 Witnesses; immunity.

22-3008. Witnesses; immunity. (a) Whenever required by any grand jury, its presiding juror or the prosecuting attorney, the clerk of the court in which the jury is impaneled shall issue subpoenas and other process to bring witnesses to testify before the grand jury. The person who filed the petition pursuant to K.S.A. 22-3001, and amendments thereto, shall be the first witness called by the grand jury for the purpose of presenting evidence and testimony as to the subject matter and allegations of the petition.

(b) If any witness duly summoned to appear and testify before a grand jury fails or refuses to obey, compulsory process shall be issued to enforce the witness' attendance, and the court may punish the delinquent in the same manner and upon the same proceedings as provided by law for disobedience of a subpoena issued out of the court in other cases.

(c) If any witness appearing before a grand jury refuses to testify or to answer any questions asked in the course of the witness' examination, the fact shall be communicated to a district judge of the judicial district in writing, on which the question refused to be answered shall be stated. The judge shall then determine whether the witness is bound to answer or not, and the grand jury shall be immediately informed of the decision.

(d) No witness before a grand jury shall be required to incriminate the witness' self.

(e) (1) The county or district attorney, or the attorney general, at any time, on behalf of the state, and the district judge, upon determination that the interest of justice requires, and after giving notice to the prosecuting attorney and hearing the prosecuting attorney's recommendations on the matter, may grant in writing to any person:

(A) Transactional immunity. Any person granted transactional immunity shall not be prosecuted for any crime which has been committed for which such immunity is granted or for any other transactions arising out of the same incident.

(B) Use and derivative immunity. Any person granted use and derivative use immunity may be prosecuted for any crime, but the state shall not use any testimony against such person provided under a grant of such immunity or any evidence derived from such testimony. Any defendant may file with the court a motion to suppress in writing to prevent the state from using evidence on the grounds that the evidence was derived from and obtained against the defendant as a result of testimony or statements made under such grant of immunity. The motion shall state facts supporting the allegations. Upon a hearing on such motion, the state shall have the burden to prove by clear and convincing evidence that the evidence was obtained independently and from a collateral source.

(2) Any person granted immunity under either or both of subsections (e)(1)(A) or (e)(1)(B) may not refuse to testify on grounds that such testimony may self incriminate unless such testimony may form the basis for a violation of federal law for which immunity under federal law has not been conferred. No person shall be compelled to testify in any proceeding where the person is a defendant.

(3) No immunity shall be granted for perjury as provided in K.S.A. 2015 Supp. 21-5903, and amendments thereto, which was committed in giving such evidence.

(f) If the judge determines that the witness must answer and if the witness persists in refusing to answer, the witness shall be brought before the judge, who shall proceed in the same manner as if the witness had been interrogated and had refused to answer in open court.

(g) Any person may file a written request with the prosecuting attorney or with the foreman of the grand jury and request to testify or retestify in an inquiry before a grand jury or to appear before a grand jury. Any written request shall include a summary of such person's written testimony.

History: L. 1970, ch. 129, § 22-3008; L. 1976, ch. 163, § 13; L. 1984, ch. 112, § 19; L. 1986, ch. 115, § 62; L. 1999, ch. 56, § 1; L. 2011, ch. 30, § 123; L. 2013, ch. 85, § 9; July 1.



22-3009 Counsel for witness.

22-3009. Counsel for witness. (a) Any person called to testify before a grand jury must be informed that such person has a right to be advised by counsel and that such person shall not be required to make any statement which will incriminate such person. Upon a request by such person for counsel, no further examination of the witness shall take place until counsel is present. In the event that counsel of the witness' choice is not available, the witness shall be required to obtain other counsel within three days in order that the work of the grand jury may proceed. If such person is indigent and unable to obtain the services of counsel, the court shall appoint counsel to assist such person who shall be compensated as counsel appointed for indigent defendants in the district court.

(b) Counsel for any witness may be present while the witness is testifying and may interpose objections on behalf of the witness. Such counsel shall not be permitted to examine or cross-examine such counsel's client or any other witness before the grand jury.

History: L. 1970, ch. 129, § 22-3009; L. 2013, ch. 85, § 10; July 1.



22-3010 Who may be present.

22-3010. Who may be present. Prosecuting attorneys, special counsel employed by the grand jury, the witness under examination and such witness' counsel, interpreters when needed and, for the purpose of taking the evidence, the reporter for the grand jury, may be present while the grand jury is in session, but no person other than the jurors may be present while the grand jury is deliberating or voting.

History: L. 1970, ch. 129, § 22-3010; L. 2013, ch. 85, § 11; July 1.



22-3011 Indictment, procedure; request that attorney general prosecute.

22-3011. Indictment, procedure; request that attorney general prosecute. (a) An indictment may be found only on the concurrence of 12 or more grand jurors. When an indictment is found, the presiding juror shall endorse thereon "a true bill" and shall sign the presiding juror's name as presiding juror.

(b) When 12 or more grand jurors do not concur in finding an indictment, the presiding juror shall certify that the indictment is "not a true bill."

(c) Indictments found by the grand jury shall be presented by its presiding juror, in the jury's presence, to the court and shall be filed and remain as records of the court.

(d) A grand jury impaneled pursuant to subsection (c) of K.S.A. 22-3001, and amendments thereto, may request that the attorney general prosecute the case arising from an indictment found by such grand jury if, in the opinion of the grand jury, the prosecuting attorney would not diligently prosecute such case. The court shall notify the attorney general of such request and the attorney general may prosecute such case.

History: L. 1970, ch. 129, § 22-3011; L. 1984, ch. 112, § 20; L. 2013, ch. 85, § 12; L. 2014, ch. 50, § 2; July 1.



22-3012 Secrecy of proceedings and disclosure.

22-3012. Secrecy of proceedings and disclosure. (a) Disclosure of matters occurring before the grand jury other than its deliberations and the vote of any juror shall be made to the prosecuting attorney for use in the performance of such attorney's duties.

(b) Otherwise a juror, attorney, interpreter, reporter or any typist who transcribes recorded testimony shall not disclose matters occurring before the grand jury except, upon court order:

(1) The testimony of a witness before the grand jury may be disclosed to a defendant to determine whether it is consistent with testimony given before the court, but only upon a showing of good cause;

(2) evidentiary materials presented to one grand jury may be disclosed to a succeeding grand jury; and

(3) grand jury testimony by a defendant may be disclosed to such defendant, but only in the criminal action resulting from such testimony.

(c) No obligation of secrecy may be imposed upon any person except in accordance with this section. The court may direct that an indictment shall be kept secret until the defendant is in custody or has given bail, and in that event the clerk shall seal the indictment and no person shall disclose the finding of the indictment except when necessary for the issuance and execution of a warrant or summons.

History: L. 1970, ch. 129, § 22-3012; L. 2013, ch. 85, § 13; July 1.



22-3013 Discharge and excuse.

22-3013. Discharge and excuse. (a) A grand jury impaneled pursuant to subsection (a) or (c) of K.S.A. 22-3001, and amendments thereto, shall serve until it shall advise the court in writing that it has completed its investigation, but no such grand jury shall serve for more than three months unless extended by order of the district court. The district court may, before the expiration of the tenure of such grand jury, make an order extending such grand jury for an additional period of not to exceed three months if the court finds that an investigation begun by such grand jury cannot be completed within the initial three months period and that the public interest requires the continuation of such grand jury.

(b) A grand jury impaneled pursuant to subsection (b) of K.S.A. 22-3001, and amendments thereto, shall serve for a period of six months. The district court may, before the expiration of the tenure of such grand jury, make an order extending such grand jury for an additional period of not to exceed six months upon good cause shown by such grand jury.

(c) At any time for cause shown the court may excuse a juror either temporarily or permanently, and in the latter event the court may impanel another person in place of the juror excused.

History: L. 1970, ch. 129, § 22-3013; L. 2007, ch. 190, § 3; L. 2013, ch. 85, § 14; July 1.



22-3014 Witness fees.

22-3014. Witness fees. (a) Witnesses attending a grand jury in response to a subpoena shall be allowed the same fees as are allowed witnesses in criminal cases in the district court.

(b) Such witness fees shall be paid from the general fund of the county upon a certificate of attendance signed by the presiding juror of the grand jury.

History: L. 1970, ch. 129, § 22-3014; L. 1984, ch. 112, § 21; L. 2013, ch. 85, § 15; July 1.



22-3015 Amendment of indictment.

22-3015. Amendment of indictment. (a) Matters of form, time, place, names. At any time before or during trial, the court may, upon application of the people and with notice to the defendant and opportunity for the defendant to be heard, order the amendment of an indictment with respect to defects, errors or variances from the proof relating to matters of form, time, place and names of persons when such amendment does not change the substance of the charge, and does not prejudice the defendant on the merits. Upon ordering an amendment, the court, for good cause shown, may grant a continuance to provide the defendant adequate opportunity to prepare a defense.

(b) Prohibition as to matters of substance, exception.

(1) An indictment shall not be amended as to the substance of the offense charged, except as provided further.

(2) The court may, upon application of the people and with notice to the defendant and opportunity for the defendant to be heard, order the substance of an indictment to be amended for the limited purpose of effecting a change of plea by the defendant pursuant to a plea agreement reached between the defendant and the prosecuting attorney. The provisions of this paragraph shall apply only to an indictment found by a grand jury impaneled pursuant to subsection (a) or (b) of K.S.A. 22-3001, and amendments thereto, and shall not apply to an indictment found by a grand jury impaneled pursuant to subsection (c) of K.S.A. 22-3001, and amendments thereto.

(c) This section shall be part of and supplemental to article 30 of chapter 22 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2013, ch. 85, § 16; L. 2014, ch. 50, § 3; July 1.



22-3016 Removal of judge.

22-3016. Removal of judge. (a) Upon a majority vote of the grand jury, the grand jury may seek the removal of the assigned judge pursuant to K.S.A. 20-311d, and amendments thereto.

(b) This section shall be part of and supplemental to article 30 of chapter 22 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2013, ch. 85, § 18; July 1.






Article 31 INQUISITIONS IN CRIMINAL CASES

22-3101 Inquisitions; witnesses.

22-3101. Inquisitions; witnesses. (1) If the attorney general, an assistant attorney general, the county attorney or the district attorney of any county is informed or has knowledge of any alleged violation of the laws of Kansas, such person may apply to a district judge to conduct an inquisition. An application for an inquisition shall be in writing, verified under oath, setting forth the alleged violation of law. Upon the filing of the application, the judge with whom it is filed, on the written praecipe of such attorney, shall issue a subpoena for the witnesses named in such praecipe commanding them to appear and testify concerning the matters under investigation. Such subpoenas shall be served and returned as subpoenas for witnesses in criminal cases in the district court.

(2) If the attorney general, assistant attorney general, county attorney or district attorney, or in the absence of the county or district attorney a designated assistant county or district attorney, is informed or has knowledge of any alleged violation in this state pertaining to terrorism, illegal use of weapons of mass destruction, gambling, intoxicating liquors, criminal syndicalism, racketeering, bribery, tampering with a sports contest, narcotic or dangerous drugs or any violation of any law where the accused is a fugitive from justice, such attorney shall be authorized to issue subpoenas for such persons as such attorney has any reason to believe or has any information relating thereto or knowledge thereof, to appear before such attorney at a time and place to be designated in the subpoena and testify concerning any such violation. For such purposes, any prosecuting attorney shall be authorized to administer oaths. If an assistant county or district attorney is designated by the county or district attorney for the purposes of this subsection, such designation shall be filed with the chief judge of such judicial district.

(3) Each witness shall be sworn to make true answers to all questions propounded to such witness touching the matters under investigation. The testimony of each witness shall be reduced to writing and signed by the witness. Any person who disobeys a subpoena issued for such appearance or refuses to be sworn as a witness or answer any proper question propounded during the inquisition, may be adjudged in contempt of court and punished by fine and imprisonment.

History: L. 1970, ch. 129, § 22-3101; L. 1976, ch. 145, § 107; L. 1994, ch. 348, § 7; L. 1999, ch. 57, § 31; L. 2006, ch. 146, § 10; July 1.



22-3102 Privilege against self-incrimination; grants of immunity.

22-3102. Privilege against self-incrimination; grants of immunity. (a) No person called as a witness at an inquisition shall be required to make any statement which will incriminate such person.

(b) The county or district attorney, or the attorney general, may at any time, on behalf of the state, grant in writing to any person:

(1) Transactional immunity. Any person granted transactional immunity shall not be prosecuted for any crime which has been committed for which such immunity is granted or for any other transactions arising out of the same incident.

(2) Use and derivative immunity. Any person granted use and derivative use immunity may be prosecuted for any crime, but the state shall not use any testimony against such person provided under a grant of such immunity or any evidence derived from such testimony. Any defendant may file with the court a motion to suppress in writing to prevent the state from using evidence on the grounds that the evidence was derived from and obtained against the defendant as a result of testimony or statements made under such grant of immunity. The motion shall state facts supporting the allegations. Upon a hearing on such motion, the state shall have the burden to prove by clear and convincing evidence that the evidence was obtained independently and from a collateral source.

(c) Any person granted immunity under either or both subsections (b)(1) or (2) may not refuse to testify on grounds that such testimony may self incriminate unless such testimony may form the basis for a violation of federal law for which immunity under federal law has not been conferred. No person shall be compelled to testify in any proceeding where the person is a defendant.

(d) No immunity shall be granted for perjury as provided in K.S.A. 2015 Supp. 21-5903, and amendments thereto, which was committed in giving such evidence.

History: L. 1970, ch. 129, § 22-3102; L. 1999, ch. 56, § 2; L. 2011, ch. 30, § 124; July 1.



22-3103 Use of testimony.

22-3103. Use of testimony. If the testimony taken at an inquisition discloses probable cause to believe that a crime has been committed within the county, the attorney general, assistant attorney general or county attorney may file such testimony, together with his complaint or information, verified on information and belief, against the person or persons alleged to have committed the crime. The complaint and the testimony filed therewith shall have the same effect as if the complaint or information had been verified positively and a warrant shall there upon be issued for the arrest of such person or persons as in other criminal cases.

History: L. 1970, ch. 129, § 22-3103; July 1.



22-3104 Counsel for witness.

22-3104. Counsel for witness. (1) Any person called to testify at an inquisition must be informed that he has a right to be advised by counsel and that he may not be required to make any statement which will incriminate him. Upon a request by such person for counsel, no further examination of the witness shall take place until counsel is present. In the event that counsel of the witness' choice is not available, he shall be required to obtain other counsel within three (3) days in order that the inquisition may proceed. If such person is indigent and unable to obtain the services of counsel, the judge shall appoint counsel to assist him who shall be compensated as counsel appointed for indigent defendants in the district court.

(2) Counsel for any witness shall be present while the witness is testifying and may interpose objections on behalf of the witness. He shall not be permitted to examine or cross-examine his client or any other witness at the inquisition.

History: L. 1970, ch. 129, § 22-3104; July 1.



22-3105 Witness fees.

22-3105. Witness fees. Witnesses attending an inquisition in response to a subpoena shall be allowed the same fees as are allowed witnesses in criminal cases in the district court; such fees are to be paid by the county in which the inquisition is held upon a certificate of attendance signed by the judge before whom the witness has appeared.

History: L. 1970, ch. 129, § 22-3105; July 1.






Article 32 PROCEEDINGS BEFORE TRIAL

22-3201 The charge; delayed identification of certain witnesses.

22-3201. The charge; delayed identification of certain witnesses. (a) Prosecutions in the district court shall be upon complaint, indictment or information.

(b) The complaint, information or indictment shall be a plain and concise written statement of the essential facts constituting the crime charged, which complaint, information or indictment, drawn in the language of the statute, shall be deemed sufficient. The precise time of the commission of an offense need not be stated in the indictment or information; but it is sufficient if shown to have been within the statute of limitations, except where the time is an indispensable ingredient in the offense. An indictment shall be signed by the presiding juror of the grand jury. An information shall be signed by the county attorney, the attorney general or any legally appointed assistant or deputy of either. A complaint shall be signed by some person with knowledge of the facts. Allegations made in one count may be incorporated by reference in another count. The complaint, information or indictment shall state for each count the official or customary citation of the statute, rule and regulation or other provision of law which the defendant is alleged to have violated. Error in the citation or its omission shall be not ground for dismissal of the complaint, information or indictment or for reversal of a conviction if the error or omission did not prejudice the defendant.

(c) When relevant, the complaint, information or indictment shall also allege facts sufficient to constitute a crime or specific crime subcategory in the crime seriousness scale.

(d) The court may strike surplusage from the complaint, information or indictment.

(e) The court may permit a complaint or information to be amended at any time before verdict or finding if no additional or different crime is charged and if substantial rights of the defendant are not prejudiced.

(f) When a complaint, information or indictment charges a crime but fails to specify the particulars of the crime sufficiently to enable the defendant to prepare a defense the court may, on written motion of the defendant, require the prosecuting attorney to furnish the defendant with a bill of particulars. At the trial the state's evidence shall be confined to the particulars of the bill.

(g) Except as otherwise provided, the prosecuting attorney shall endorse the names of all witnesses known to the prosecuting attorney upon the complaint, information and indictment at the time of filing it. Except as otherwise provided, the prosecuting attorney may endorse on it the names of other witnesses that may afterward become known to the prosecuting attorney, at times that the court may by rule or otherwise prescribe. If any witness is to testify and the prosecuting attorney believes the witness who has provided information is in danger of intimidation or retaliation, the prosecuting attorney may delay identifying such informant witness until such informant witness actually testifies but in no event shall identification of a witness be delayed beyond arraignment without further order of the court after hearing and an opportunity of the defendant to be heard.

History: L. 1970, ch. 129, § 22-3201; L. 1974, ch. 152, § 1; L. 1976, ch. 163, § 14; L. 1984, ch. 112, § 22; L. 1992, ch. 239, § 258; L. 1996, ch. 126, § 1; July 1.



22-3202 Joinder of charges and defendants.

22-3202. Joinder of charges and defendants. (1) Two or more crimes may be charged against a defendant in the same complaint, information or indictment in a separate count for each crime if the crimes charged, whether felonies or misdemeanors or both, are of the same or similar character or are based on the same act or transaction or on two or more acts or transactions connected together or constituting parts of a common scheme or plan.

(2) When a felony and misdemeanor are joined as separate counts in the same complaint, both of such counts shall be tried together in the trial for which the defendant is bound over on the felony count. If the defendant is not bound over on the felony count, said defendant shall be tried on the misdemeanor count in the same manner as other prosecutions for misdemeanors.

(3) Two or more defendants may be charged in the same complaint, information or indictment if they are alleged to have participated in the same act or transaction or in the same series of acts or transactions constituting the crime or crimes.  Such defendants may be charged in one or more counts together or separately and all of the defendants need not be charged in each count.

History: L. 1970, ch. 129, § 22-3202; L. 1976, ch. 163, § 15; Jan. 10, 1977.



22-3203 Consolidation for trial of separate indictments or informations.

22-3203. Consolidation for trial of separate indictments or informations. The court may order two or more complaints, informations or indictments against a single defendant to be tried together if the crimes could have been joined in a single complaint, information or indictment.

History: L. 1970, ch. 129, § 22-3203; July 1.



22-3204 Joinder of defendants; separate trials.

22-3204. Joinder of defendants; separate trials. When two or more defendants are jointly charged with any crime, the court may order a separate trial for any one defendant when requested by such defendant or by the prosecuting attorney.

History: L. 1970, ch. 129, § 22-3204; L. 1971, ch. 116, § 1; July 1.



22-3205 Arraignment.

22-3205. Arraignment. (a) Arraignment shall be conducted in open court and shall consist of reading the complaint, information or indictment to the defendant or stating to the defendant the substance of the charge and calling upon the defendant to plead thereto. The defendant shall be given a copy of the indictment or information before the defendant is called upon to plead. Except as provided in subsection (b), if the crime charged is a felony, the defendant must be personally present for arraignment; if a misdemeanor, with the approval of the court, the defendant may appear by counsel. The court may direct any officer who has custody of the defendant to bring the defendant before the court to be arraigned.

(b) Arraignment may be conducted by two-way electronic audio-video communication between the defendant and the judge in lieu of personal presence of the defendant or the defendant's counsel in the courtroom in the discretion of the court. The defendant may be accompanied by the defendant's counsel during such arraignment. The defendant shall be informed of the defendant's right to be personally present in the courtroom during arraignment. Exercising the right to be present shall in no way prejudice the defendant.

(c) The court shall ensure that the defendant has been processed and fingerprinted pursuant to K.S.A. 21-2501, and 21-2501a and amendments thereto.

History: L. 1970, ch. 129, § 22-3205; L. 1989, ch. 98, § 2; L. 1993, ch. 291, § 191; July 1.



22-3206 Time of arraignment.

22-3206. Time of arraignment. (1) A defendant charged with a felony in an information shall appear for arraignment upon such information in the district court not later than the next required day of court after the order of the magistrate binding over the defendant for trial, unless a later time is requested or consented to by the defendant and approved by the court or unless continued by order of the court.

(2) A defendant charged with a felony in an indictment shall appear for arraignment upon such indictment in the district court not later than the next required day of court after arrest upon a warrant issued on the indictment, unless a later time is requested or consented to by the defendant and approved by the court or unless continued by order of the court.

(3) If the preliminary examination is waived, arraignment shall be conducted at the time originally scheduled for the preliminary examination if a judge of the district court is available, subject to assignment pursuant to K.S.A. 20-329, and amendments thereto, to conduct the arraignment.

(4) The district judges in every judicial district shall provide by order for one or more required days of court each month in each county of the district, at which time a district judge will be personally present at the courthouse for the purpose of conducting arraignments.

History: L. 1970, ch. 129, § 22-3206; L. 1972, ch. 121, § 1; L. 1976, ch. 163, § 16; am. by Supreme Court (order dated Dec. 5, 1980); L. 1986, ch. 115, § 63; L. 1999, ch. 159, § 6; July 1.



22-3207 Misnomer.

22-3207. Misnomer. (1) If a defendant be charged or prosecuted by a wrong name, unless he declare his true name before pleading he shall be proceeded against by the name in the complaint, information or indictment.

(2) If the defendant states that another name is his true name, it shall be entered on the minutes of the court; and the subsequent proceedings on the complaint, information or indictment may be had against him by that name.

History: L. 1970, ch. 129, § 22-3207; July 1.



22-3208 Pleadings and motions.

22-3208. Pleadings and motions. (1) Pleadings in criminal proceedings shall be the complaint, information or indictment, the bill of particulars when ordered, and the pleas of not guilty, guilty or with the consent of the court, nolo contendere. All other pleas, demurrers and motions to quash are abolished and defenses and objections raised before trial which heretofore could have been raised by one or more of them shall be raised only by motion to dismiss or to grant appropriate relief.

(2) Any defense or objection which is capable of determination without the trial of the general issue may be raised before trial by motion.

(3) Defenses and objections based on defects in the institution of the prosecution or in the complaint, information or indictment other than that it fails to show jurisdiction in the court or to charge a crime may be raised only by motion before trial. The motion shall include all such defenses and objections then available to the defendant. Failure to present any such defense or objection as herein provided constitutes a waiver thereof, but the court for cause shown may grant relief from the waiver. Lack of jurisdiction or the failure of the complaint, information or indictment to charge a crime shall be noticed by the court at any time during the pendency of the proceeding.

(4) The motion to dismiss shall be made at any time prior to arraignment or within 21 days after the plea is entered. The period for filing such motion may be enlarged by the court when it shall find that the grounds therefor were not known to the defendant and could not with reasonable diligence have been discovered by the defendant within the period specified herein. A plea of guilty or a consent to trial upon a complaint, information or indictment shall constitute a waiver of defenses and objections based upon the institution of the prosecution or defects in the complaint, information or indictment other than it fails to show jurisdiction in the court or to charge a crime.

(5) A motion before trial raising defenses or objections to prosecution shall be determined before trial unless the court orders that it be deferred for determination at the trial.

(6) If a motion is determined adversely to the defendant, such defendant shall then plead if such defendant had not previously pleaded. A plea previously entered shall stand. If the court grants a motion based on a defect in the institution of the prosecution or in the complaint, information or indictment, it may also order that the defendant be held in custody or that the defendant's appearance bond be continued for a specified time not exceeding one day pending the filing of a new complaint, information or indictment.

(7) Any hearing conducted by the court to determine the merits of any motion may be conducted by two-way electronic audio-video communication between the defendant and defendant's counsel in lieu of personal presence of the defendant and defendant's counsel in the courtroom in the discretion of the court. The defendant shall be informed of the defendant's right to be personally present in the courtroom during such hearing if the defendant so requests. Exercising the right to be present shall in no way prejudice the defendant.

History: L. 1970, ch. 129, § 22-3208; L. 1989, ch. 98, § 3; L. 2010, ch. 135, § 18; July 1.



22-3209 Pleas; effect.

22-3209. Pleas; effect. (1) A plea of guilty is admission of the truth of the charge and every material fact alleged therein.

(2) A plea of nolo contendere is a formal declaration that the defendant does not contest the charge. When a plea of nolo contendere is accepted by the court, a finding of guilty may be adjudged thereon. The plea cannot be used against the defendant as an admission in any other action based on the same act.

(3) A plea of not guilty denies and puts in issue every material fact alleged in the charge.

(4) If a defendant refuses to plead or if a defendant corporation fails to appear, the court shall enter a plea of not guilty on behalf of the defendant.

History: L. 1970, ch. 129, § 22-3209; July 1.



22-3210 Plea of guilty or nolo contendere; time limitation.

22-3210. Plea of guilty or nolo contendere; time limitation. (a) Before or during trial a plea of guilty or nolo contendere may be accepted when:

(1) The defendant or counsel for the defendant enters such plea in open court; and

(2) in felony cases the court has informed the defendant of the consequences of the plea, including the specific sentencing guidelines level of any crime committed on or after July 1, 1993, and of the maximum penalty provided by law which may be imposed upon acceptance of such plea; and

(3) in felony cases the court has addressed the defendant personally and determined that the plea is made voluntarily with understanding of the nature of the charge and the consequences of the plea; and

(4) the court is satisfied that there is a factual basis for the plea.

(b) In felony cases the defendant must appear and plead personally and a verbatim record of all proceedings at the plea and entry of judgment thereon shall be made.

(c) In traffic infraction, cigarette or tobacco infraction and misdemeanor cases the court may allow the defendant to appear and plead by counsel.

(d) (1) A plea of guilty or nolo contendere, for good cause shown and within the discretion of the court, may be withdrawn at any time before sentence is adjudged.

(2) To correct manifest injustice the court after sentence may set aside the judgment of conviction and permit the defendant to withdraw the plea.

(e) (1) Any action under subsection (d)(2) must be brought within one year of: (A) The final order of the last appellate court in this state to exercise jurisdiction on a direct appeal or the termination of such appellate jurisdiction; or (B) the denial of a petition for a writ of certiorari to the United States supreme court or issuance of such court's final order following the granting of such petition.

(2) The time limitation herein may be extended by the court only upon an additional, affirmative showing of excusable neglect by the defendant.

History: L. 1970, ch. 129, § 22-3210; L. 1982, ch. 146, § 1; L. 1984, ch. 39, § 39; L. 1994, ch. 291, § 60; L. 1996, ch. 214, § 31; L. 2009, ch. 61, § 1; Apr. 16.



22-3211 Depositions.

22-3211. Depositions. (1) If it appears that a prospective witness may be unable to attend or prevented from attending a trial or hearing, that the witness' testimony is material and that it is necessary to take the witness' deposition in order to prevent a failure of justice, the court at any time after the filing of a complaint or indictment may upon motion of a defendant and notice to the parties order that the witness' testimony be taken by deposition and that any designated books, papers, documents or tangible objects, not privileged, be produced at the same time and place.

(2) If a witness is committed for failure to give bond to appear to testify at a trial or hearing, the court on written motion of the witness and upon notice to the parties may order that the witness' deposition be taken. After the deposition has been subscribed the court may discharge the witness.

(3) The prosecuting attorney may apply to the court for an order authorizing the prosecuting attorney to take the deposition of any witness for any of the reasons and subject to the limitations stated in subsection (1). Upon the filing of such application, the court shall set the matter for hearing and shall order the defendant to be present at such hearing. If, upon hearing, the court determines that a prospective witness may be unable to attend or prevented from attending a trial or hearing, that the witness' testimony is material and that it is necessary to prevent a failure of justice, the court may authorize the prosecuting attorney to take the deposition of the witness.

(4) If the crime charged is a felony, the prosecuting attorney may apply to the court for an order authorizing the prosecuting attorney to take the deposition of any essential witness. Upon the filing of such application, the court shall set the matter for hearing and shall order the defendant to be present at such hearing. If, upon hearing, the court determines that the witness is an essential witness, the court shall authorize the prosecuting attorney to take the deposition of the witness in the county where the complaint or indictment has been filed. Upon application, the court may order that a deposition taken pursuant to this subsection be videotaped.

(5) The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition. The notice shall state the name and address of each person to be examined. On motion of a party upon whom the notice is served, the court for cause shown may extend or shorten the time.

(6) A deposition shall be taken in the manner provided in civil actions. The court, upon request of the defendant, may direct that a deposition be taken on written interrogatories in the manner provided in civil actions.

(7) Whenever the court authorizes the taking of a deposition, other than a deposition upon written interrogatories, the court shall make a concurrent order requiring that the defendant be present when the deposition is taken. If it appears that the presence of the defendant may be coercive to the witness whose deposition is to be taken, the court shall order that the deposition be taken before a judge.

(8) At the trial or upon any hearing, a part or all of a deposition, so far as otherwise admissible under the rules of evidence, may be used if it appears that:

(a) The witness is dead;

(b) the witness is out of the state and the witness' appearance cannot be obtained, unless it appears that the absence of the witness was procured by the party offering the deposition;

(c) the witness is unable to attend or testify because of sickness or infirmity; or

(d) the party offering the deposition has been unable to procure the attendance of the witness by subpoena or other process.

Any deposition may also be used by any party for the purpose of contradicting or impeaching the testimony of the deponent as a witness. If only a part of a deposition is offered in evidence by a party, an adverse party may require the offering party to offer all of it which is relevant to the part offered, and any party may offer other parts.

(9) Objections to receiving in evidence a deposition or part thereof may be made as provided in civil actions.

(10) As used in this section, "essential witness" means a prospective witness in the prosecution of a felony who is an eyewitness to the felony or without whose testimony a conviction could not be obtained because the testimony would establish an element of the felony that cannot be proven in any other manner.

History: L. 1970, ch. 129, § 22-3211; L. 1982, ch. 147, § 1; L. 1987, ch. 115, § 1; July 1.



22-3212 Discovery and inspection.

22-3212. Discovery and inspection. (a) Upon request, the prosecuting attorney shall permit the defense to inspect and copy or photograph the following, if relevant: (1) Written or recorded statements or confessions made by the defendant, or copies thereof, which are or have been in the possession, custody or control of the prosecution, the existence of which is known, or by the exercise of due diligence may become known, to the prosecuting attorney; (2) results or reports of physical or mental examinations, and of scientific tests or experiments made in connection with the particular case, or copies thereof, the existence of which is known, or by the exercise of due diligence may become known, to the prosecuting attorney; (3) recorded testimony of the defendant before a grand jury or at an inquisition; and (4) memoranda of any oral confession made by the defendant and a list of the witnesses to such confession, the existence of which is known, or by the exercise of due diligence may become known to the prosecuting attorney.

(b) (1) Except as provided in subsection (l), upon request, the prosecuting attorney shall permit the defense to inspect and copy or photograph books, papers, documents, tangible objects, buildings or places, or copies, or portions thereof, which are or have been within the possession, custody or control of the prosecution, and which are material to the case and will not place an unreasonable burden upon the prosecution.

(2) The prosecuting attorney shall also provide a summary or written report of what any expert witness intends to testify to on direct examination, including the witness' qualifications and the witness' opinions, at a reasonable time prior to trial by agreement of the parties or by order of the court.

(3) Except as provided in subsections (a)(2) and (a)(4), and as otherwise provided by law, this section does not authorize the discovery or inspection of reports, memoranda or other internal government documents made by officers in connection with the investigation or prosecution of the case, or of statements made by state witnesses or prospective state witnesses, other than the defendant.

(4) Except as provided in subsection (g), this section does not require the prosecuting attorney to provide unredacted vehicle identification numbers or personal identifiers of persons mentioned in such books, papers or documents.

(5) As used in this subsection, personal identifiers include, but are not limited to, birthdates, social security numbers, taxpayer identification numbers, drivers license numbers, account numbers of active financial accounts, home addresses and personal telephone numbers of any victims or material witnesses.

(6) If the prosecuting attorney does provide the defendant's counsel with unredacted vehicle identification numbers or personal identifiers, the defendant's counsel shall not further disclose the unredacted numbers or identifiers to the defendant or any other person, directly or indirectly, except as authorized by order of the court.

(7) If the prosecuting attorney provides books, papers or documents to the defendant's counsel with vehicle identification numbers or personal identifiers redacted by the prosecuting attorney, the prosecuting attorney shall provide notice to the defendant's counsel that such books, papers or documents had such numbers or identifiers redacted by the prosecuting attorney.

(8) Any redaction of vehicle identification numbers or personal identifiers by the prosecuting attorney shall be by alteration or truncation of such numbers or identifiers and shall not be by removal.

(c) If the defense seeks discovery and inspection under subsection (a)(2) or subsection (b), the defense shall:

(1) Permit the attorney for the prosecution to inspect and copy or photograph scientific or medical reports, books, papers, documents, tangible objects, or copies or portions thereof, which the defense intends to produce at any hearing, are material to the case and will not place an unreasonable burden on the defense; and

(2) provide for the attorney for the prosecution a summary or written report of what any expert witness intends to testify, including the witness' qualifications and the witness' opinions, at a reasonable time prior to trial by agreement of the parties or by order of the court.

(d) Except as to scientific or medical reports, subsection (c) does not authorize the discovery or inspection of reports, memoranda or other internal defense documents made by the defendant, or the defendant's attorneys or agents in connection with the investigation or defense of the case, or of statements made by the defendant, or by prosecution or defense witnesses, or by prospective prosecution or defense witnesses, to the defendant, the defendant's agents or attorneys.

(e) All disclosures shall be made at the times and in the sequence directed by the court. In the absence of other directions from the court or stipulation by the parties, such disclosures shall be made as provided in this section.

(f) The prosecuting attorney and the defense shall cooperate in discovery and reach agreement on the time, place and manner of making the discovery and inspection permitted, so as to avoid the necessity for court intervention.

(g) Upon a sufficient showing the court may at any time order that the discovery or inspection be denied, restricted, enlarged or deferred or make such other order as is appropriate. Upon motion, the court may permit either party to make such showing, in whole or in part, in the form of a written statement to be inspected privately by the court. If the court enters an order granting relief following such a private showing, the entire text of the statement shall be sealed and preserved in the records of the court to be made available to the appellate court in the event of an appeal.

(h) Discovery under this section must be completed no later than 21 days after arraignment or at such reasonable later time as the court may permit.

(i) If, subsequent to compliance with an order issued pursuant to this section, and prior to or during trial, a party discovers additional material previously requested or ordered which is subject to discovery or inspection under this section, the party shall promptly notify the other party or the party's attorney or the court of the existence of the additional material. If at any time during the course of the proceedings it is brought to the attention of the court that a party has failed to comply with this section or with an order issued pursuant to this section, the court may order such party to permit the discovery or inspection of materials not previously disclosed, grant a continuance, or prohibit the party from introducing in evidence the material not disclosed, or it may enter such other order as it deems just under the circumstances.

(j) For crimes committed on or after July 1, 1993, the prosecuting attorney shall provide all prior convictions of the defendant known to the prosecuting attorney that would affect the determination of the defendant's criminal history for purposes of sentencing under a presumptive sentencing guidelines system as provided in K.S.A. 21-4701 et seq., prior to their repeal, or the revised Kansas sentencing guidelines act, article 68 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto.

(k) The prosecuting attorney and defense shall be permitted to inspect and copy any juvenile files and records of the defendant for the purpose of discovering and verifying the criminal history of the defendant.

(l) (1) In any criminal proceeding, any property or material that constitutes a visual depiction, as defined in subsection (a)(2) of K.S.A. 2015 Supp. 21-5510, and amendments thereto, shall remain in the care, custody and control of either the prosecution, law enforcement or the court.

(2) Notwithstanding subsection (b), if the state makes property or material described in this subsection reasonably available to the defense, the court shall deny any request by the defense to copy, photograph, duplicate or otherwise reproduce any such property or material submitted as evidence.

(3) For the purpose of this subsection, property or material described in this subsection shall be deemed to be reasonably available to the defense if the prosecution provides ample and liberal opportunity for inspection, viewing and examination of such property or material at a government facility, whether inside or outside the state of Kansas, by the defendant, the defendant's attorney and any individual the defendant may seek to qualify to furnish expert testimony at trial.

History: L. 1970, ch. 129, § 22-3212; am. by Supreme Court (order dated Dec. 5, 1980); L. 1992, ch. 239, § 259; L. 1993, ch. 291, § 192; L. 1994, ch. 291, § 61; L. 1997, ch. 181, § 4; L. 2010, ch. 90, § 1; L. 2011, ch. 30, § 125; L. 2012, ch. 143, § 1; L. 2013, ch. 133, § 12; L. 2014, ch. 34, § 1; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 22-3212a.

Section was amended twice in the 2012 session, see also 22-3212b.



22-3213 Demands for production of statements and reports of witnesses.

22-3213. Demands for production of statements and reports of witnesses. (a) In any criminal prosecution brought by the state of Kansas, no statement or report in the possession of the prosecution which was made by a state witness or prospective state witness, other than the defendant, shall be the subject of subpoena, discovery or inspection until such witness has testified on direct examination at the preliminary hearing or in the trial of the case.

(b) After a witness called by the state has testified on direct examination, the court shall, on motion of the defendant, order the prosecution to produce any statement, as defined in subsection (d), of the witness in the possession of the prosecution which relates to the subject matter as to which the witness has testified. If the entire contents of any such statement relate to the subject matter of the testimony of the witness, the court shall order it to be delivered directly to the defense for examination and use by the defense.

(c) If the prosecution claims that any statement ordered to be produced under this section contains matter which does not relate to the subject matter of the testimony of the witness, the court shall order the prosecution to deliver such statement for the inspection of the court in camera. Upon such delivery the court shall excise the portions of such statement which do not relate to the subject matter of the testimony of the witness. With such material excised, the court shall then direct delivery of such statement to the defense for use by the defense. If, pursuant to such procedure, any portion of such statement is withheld from the defense and the defense objects to such withholding, and the trial is continued to an adjudication of the guilt of the defendant, the entire text of such statement shall be preserved by the prosecution and, in the event the defendant appeals, shall be made available to the appellate court for the purpose of determining the correctness of the ruling of the trial judge. Whenever any statement is delivered to a defense pursuant to this section, the court in its discretion, upon application of the defense, may recess proceedings in the trial for such time as it may determine to be reasonably required for the examination of such statement by the defense and preparation for its use in the trial.

(d) The term "statement," as used in subsections (b) and (c) in relation to any witness called by the prosecution means:

(1) A written statement made by such witness and signed or otherwise adopted or approved by such witness; or

(2) a stenographic, mechanical, electrical or other recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement made by such witness and recorded contemporaneously with the making of such oral statement.

History: L. 1970, ch. 129, § 22-3213; L. 2014, ch. 34, § 2; July 1.



22-3214 Subpoenas.

22-3214. Subpoenas. (1) The prosecution and any person charged with a crime shall be entitled to the use of subpoenas and other compulsory process to obtain the attendance of witnesses. Except as otherwise provided by law, such subpoenas and other compulsory process shall be issued and served in the same manner and the disobedience thereof punished the same as in civil cases.

(2) All courts having criminal jurisdiction shall have the power to compel the attendance of witnesses from any county in the state to testify either for the prosecution or for the defendant and to direct law enforcement officers to serve subpoenas to obtain the attendance of witnesses at all proceedings conducted by the court anytime after the arrest of any person.

(3) It shall not be necessary to tender any fee or mileage allowance to any witness when he is served with a subpoena to attend any criminal case and give testimony either on behalf of the prosecution or the defendant.

History: L. 1970, ch. 129, § 22-3214; L. 1994, ch. 286, § 2; July 1.



22-3215 Motion to suppress confession or admission.

22-3215. Motion to suppress confession or admission. (1) Prior to the preliminary examination or trial a defendant may move to suppress as evidence any confession or admission given by him on the ground that it is not admissible as evidence.

(2) The motion shall be in writing and shall allege the grounds upon which it is claimed that the confession or admission is not admissible as evidence.

(3) If the motion alleges grounds which, if proved, would show the confession or admission not to be admissible the court shall conduct a hearing into the merits of the motion.

(4) The burden of proving that a confession or admission is admissible shall be on the prosecution.

(5) The issue of the admissibility of the confession or admission shall not be submitted to the jury. The circumstances surrounding the making of the confession or admission may be submitted to the jury as bearing upon the credibility or the weight to be given to the confession or admission.

(6) The motion shall be made before preliminary examination or trial, unless opportunity therefor did not exist or the defendant was not aware of the ground for the motion, but the court in its discretion may entertain the motion at the preliminary examination or the trial.

History: L. 1970, ch. 129, § 22-3215; July 1.



22-3216 Motion to suppress illegally seized evidence.

22-3216. Motion to suppress illegally seized evidence. (1) Prior to the trial a defendant aggrieved by an unlawful search and seizure may move for the return of property and to suppress as evidence anything so obtained.

(2) The motion shall be in writing and state facts showing wherein the search and seizure were unlawful. The judge shall receive evidence on any issue of fact necessary to determine the motion and the burden of proving that the search and seizure were lawful shall be on the prosecution. If the motion is granted then at the final conclusion of the case, the court shall order the suppressed evidence restored to the party entitled thereto, unless it is otherwise subject to lawful detention.

(3) The motion shall be made before trial, in the court having jurisdiction to try the case, unless opportunity therefor did not exist or the defendant was not aware of the ground for the motion, but the court in its discretion may entertain the motion at the trial.

(4) A motion to suppress illegally seized evidence may be made before or during a preliminary examination. If the motion is granted the suppressed evidence shall be held subject to further order of the magistrate. If the defendant is bound over for trial, the suppressed evidence shall thereupon become subject to the orders of the district court. If the defendant is not bound over and if no further proceedings are instituted on the particular charge or involving the particular suppressed evidence within ninety (90) days after the granting of the order, then the magistrate shall order the suppressed evidence restored to the party entitled thereto, unless it is otherwise subject to lawful detention.

History: L. 1970, ch. 129, § 22-3216; L. 1971, ch. 114, § 5; July 1.



22-3217 Pretrial conference.

22-3217. Pretrial conference. At any time after the filing of the indictment or information the court upon motion of any party or upon its own motion may order one or more conferences to consider such matters as will promote a fair and expeditious trial. At the conclusion of a conference the court shall prepare and file a memorandum of the matters agreed upon. No admissions made by the defendant or his attorney at the conference shall be used against the defendant unless the admissions are reduced to writing and signed by the defendant and his attorney. This section shall not be invoked in the case of a defendant who is not represented by counsel.

History: L. 1970, ch. 129, § 22-3217; July 1.



22-3218 Plea of alibi; notice.

22-3218. Plea of alibi; notice. (1) In the trial of any criminal action where the complaint, indictment or information charges specifically the time and place of the crime alleged to have been committed, and the nature of the crime is such as necessitated the personal presence of the one who committed the crime, and the defendant proposes to offer evidence to the effect that he was at some other place at the time of the crime charged, he shall give notice in writing of that fact to the prosecuting attorney except that no such notice shall be required to allow testimony as to alibi, by the defendant himself, in his own defense. The notice shall state where defendant contends he was at the time of the crime, and shall have endorsed thereon the names of witnesses he proposes to use in support of such contention.

(2) On due application, and for good cause shown, the court may permit defendant to endorse additional names of witnesses on such notice, using the discretion with respect thereto applicable to allowing the prosecuting attorney to endorse names of additional witnesses on an information. The notice shall be served on the prosecuting attorney at least seven days before the commencement of the trial, and a copy thereof, with proof of such service, filed with the clerk of the court. For good cause shown the court may permit notice at a later date.

Within seven days after receipt of the names of defendant's proposed alibi witnesses, or within such other time as is ordered by the court, the prosecuting attorney shall file and serve upon the defendant or his counsel the names of the witnesses known to the prosecuting attorney which the state proposes to offer in rebuttal to discredit the defendant's alibi at the trial of the case. Both the defendant and the prosecuting attorney shall be under a continuing duty to disclose promptly the names of additional witnesses which come to the attention of either party subsequent to filing their respective witness lists as provided by this section so that reciprocal discovery rights are afforded both parties.

(3) In the event the time and place of the crime are not specifically stated in the complaint, indictment or information, on application of defendant that the time and place be definitely stated in order to enable him to offer evidence in support of a contention that he was not present, and upon due notice thereof, the court shall direct the prosecuting attorney either to amend the complaint or information by stating the time and place of the crime, or to file a bill of particulars to the indictment or information stating the time and place of the crime; and thereafter defendant shall give the notice above provided if he proposes to offer evidence to the effect that he was at some other place at the time of the crime charged.

(4) Unless the defendant gives the notice as above provided he shall not be permitted to offer evidence to the effect that he was at some other place at the time of the crime charged. In the event the time or place of the crime has not been specifically stated in the complaint, indictment or information, and the court directs it be amended, or a bill of particulars filed, as above provided, and the prosecuting attorney advises the court that he cannot safely do so on the facts as he has been informed concerning them; or if in the progress of the trial the evidence discloses a time or place of the crime other than alleged, but within the period of the statute of limitations applicable to the crime and within the territorial jurisdiction of the court, the action shall not abate or be discontinued for either of those reasons, but defendant may, without having given the notice above mentioned, offer evidence tending to show he was at some other place at the time of the crime.

History: L. 1970, ch. 129, § 22-3218; amended by Supreme Court (order dated May 10, 1977), to be effective on publication in advance sheets of Supreme Court Reports.



22-3219 Defense of lack of mental state; notice and procedure; mental examination.

22-3219. Defense of lack of mental state; notice and procedure; mental examination. (1) Evidence of mental disease or defect excluding criminal responsibility is not admissible upon a trial unless the defendant serves upon the prosecuting attorney and files with the court a written notice of such defendant's intention to assert the defense that the defendant, as a result of mental disease or defect lacked the mental state required as an element of the offense charged. Such notice must be served and filed before trial and not more than 30 days after entry of the plea of not guilty to the information or indictment. For good cause shown the court may permit notice at a later date.

(2) A defendant who files a notice of intention to assert the defense that the defendant, as a result of mental disease or defect lacked the mental state required as an element of the offense charged thereby submits and consents to abide by such further orders as the court may make requiring the mental examination of the defendant and designating the place of examination and the physician or licensed psychologist by whom such examination shall be made. No order of the court respecting a mental examination shall preclude the defendant from procuring at such defendant's own expense an examination by a physician or licensed psychologist of such defendant's own choosing. A defendant requesting a mental examination pursuant to K.S.A. 22-4508, and amendments thereto, may request a physician or licensed psychologist of such defendant's own choosing. The judge shall inquire as to the estimated cost for such examination and shall appoint the requested physician or licensed psychologist if such physician or licensed psychologist agrees to accept compensation in an amount in accordance with the compensation standards set by the board of supervisors of panels to aid indigent defendants. A report of each mental examination of the defendant shall be filed in the court and copies thereof shall be supplied to the defendant and the prosecuting attorney.

History: L. 1970, ch. 129, § 22-3219; L. 1977, ch. 120, § 1; L. 1989, ch. 92, § 34; L. 1993, ch. 247, § 1; L. 1995, ch. 251, § 25; Jan. 1, 1996.



22-3221 Same; special jury question.

22-3221. Same; special jury question. In any case in which the defense has offered substantial evidence of a mental disease or defect excluding the mental state required as an element of the offense charged, and the jury returns a verdict of "not guilty," the jury shall also answer a special question in the following form: "Do you find the defendant not guilty solely because the defendant, at the time of the alleged crime, was suffering from a mental disease or defect which rendered the defendant incapable of possessing the required criminal intent?" The provisions of this section shall be in force and take effect on and after January 1, 1996.

History: L. 1995, ch. 251, § 21; July 1.



22-3222 Same; mental examination, commitment to certain institutions.

22-3222. Same; mental examination, commitment to certain institutions. In any case in which the defendant is found not guilty of a charged crime, and the special question under K.S.A. 22-3221 is answered in the affirmative and the defendant is also found guilty of a lesser included or otherwise charged offense, the court shall proceed in the manner authorized by K.S.A. 22-3429 et seq., and amendments thereto. The provisions of this section shall be in force and take effect on and after January 1, 1996.

History: L. 1995, ch. 251, § 22; July 1.






Article 33 COMPETENCY OF DEFENDANT TO STAND TRIAL

22-3301 Definitions.

22-3301. Definitions. (1) For the purpose of this article, a person is "incompetent to stand trial" when he is charged with a crime and, because of mental illness or defect is unable:

(a) To understand the nature and purpose of the proceedings against him; or

(b) to make or assist in making his defense.

(2) Whenever the words "competent," "competency," "incompetent" and "incompetency" are used without qualification in this article, they shall refer to the defendant's competency or incompetency to stand trial, as defined in subsection (1) of this section.

History: L. 1970, ch. 129, § 22-3301; July 1.



22-3302 Proceedings to determine competency.

22-3302. Proceedings to determine competency. (1) At any time after the defendant has been charged with a crime and before pronouncement of sentence, the defendant, the defendant's counsel or the prosecuting attorney may request a determination of the defendant's competency to stand trial. If, upon the request of either party or upon the judge's own knowledge and observation, the judge before whom the case is pending finds that there is reason to believe that the defendant is incompetent to stand trial the proceedings shall be suspended and a hearing conducted to determine the competency of the defendant.

(2) If the defendant is charged with a felony, the hearing to determine the competency of the defendant shall be conducted by a district judge.

(3) The court shall determine the issue of competency and may impanel a jury of six persons to assist in making the determination. The court may order a psychiatric or psychological examination of the defendant. To facilitate the examination, the court may: (a) If the defendant is charged with a felony, commit the defendant to the state security hospital or any county or private institution for examination and report to the court, or, if the defendant is charged with a misdemeanor, commit the defendant to any appropriate state, county or private institution for examination and report to the court, except that the court shall not commit the defendant to the state security hospital or any other state institution unless, prior to such commitment, the director of a local county or private institution recommends to the court and to the secretary of social and rehabilitation services that examination of the defendant should be performed at a state institution; (b) designate any appropriate psychiatric or psychological clinic, mental health center or other psychiatric or psychological facility to conduct the examination while the defendant is in jail or on pretrial release; or (c) appoint two qualified licensed physicians or licensed psychologists, or one of each, to examine the defendant and report to the court. If the court commits the defendant to an institution for the examination, the commitment shall be for not more than 60 days or until the examination is completed, whichever is the shorter period of time. No statement made by the defendant in the course of any examination provided for by this section, whether or not the defendant consents to the examination, shall be admitted in evidence against the defendant in any criminal proceeding. Upon notification of the court that a defendant committed for psychiatric or psychological examination under this subsection has been found competent to stand trial, the court shall order that the defendant be returned not later than seven days after receipt of the notice for proceedings under this section. If the defendant is not returned within that time, the county in which the proceedings will be held shall pay the costs of maintaining the defendant at the institution or facility for the period of time the defendant remains at the institution or facility in excess of the seven-day period.

(4) If the defendant is found to be competent, the proceedings which have been suspended shall be resumed. If the proceedings were suspended before or during the preliminary examination, the judge who conducted the competency hearing may conduct a preliminary examination or, if a district magistrate judge was conducting the proceedings prior to the competency hearing, the judge who conducted the competency hearing may order the preliminary examination to be heard by a district magistrate judge.

(5) If the defendant is found to be incompetent to stand trial, the court shall proceed in accordance with K.S.A. 22-3303, and amendments thereto.

(6) If proceedings are suspended and a hearing to determine the defendant's competency is ordered after the defendant is in jeopardy, the court may either order a recess or declare a mistrial.

(7) The defendant shall be present personally at all proceedings under this section.

History: L. 1970, ch. 129, § 22-3302; L. 1971, ch. 114, § 6; L. 1976, ch. 163, § 17; L. 1977, ch. 121, § 1; L. 1982, ch. 148, § 1; L. 1984, ch. 128, § 1; L. 1986, ch. 115, § 64; L. 1986, ch. 299, § 2; L. 1986, ch. 133, § 2; L. 1992, ch. 309, § 1; L. 2010, ch. 135, § 20; July 1.



22-3303 Commitment of incompetent defendant; limitation; civil commitment proceedings; regained competency; credit for time committed; victim notification.

22-3303. Commitment of incompetent defendant; limitation; civil commitment proceedings; regained competency; credit for time committed; victim notification. (1) A defendant who is charged with a felony and is found to be incompetent to stand trial shall be committed for evaluation and treatment to the state security hospital or any appropriate county or private institution. A defendant who is charged with a misdemeanor and is found to be incompetent to stand trial shall be committed for evaluation and treatment to any appropriate state, county or private institution. At the time of such commitment the institution of commitment shall notify the county or district attorney of the county in which the criminal proceedings are pending for the purpose of providing victim notification. Any such commitment shall be for a period of not to exceed 90 days. Within 90 days after the defendant's commitment to such institution, the chief medical officer of such institution shall certify to the court whether the defendant has a substantial probability of attaining competency to stand trial in the foreseeable future. If such probability does exist, the court shall order the defendant to remain in an appropriate state, county or private institution until the defendant attains competency to stand trial or for a period of six months from the date of the original commitment, whichever occurs first. If such probability does not exist, the court shall order the secretary for aging and disability services to commence involuntary commitment proceedings pursuant to article 29 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto. When a defendant is charged with any off-grid felony, any nondrug severity level 1 through 3 felony, or a violation of K.S.A. 21-3504, 21-3511, 21-3518, 21-3603 or 21-3719, prior to their repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5505, subsection (b) of 21-5506, subsection (b) of 21-5508, subsection (b) of 21-5604 or subsection (b) of 21-5812, and amendments thereto, and commitment proceedings have commenced, for such proceeding, "mentally ill person subject to involuntary commitment for care and treatment" means a mentally ill person, as defined in subsection (e) of K.S.A. 59-2946, and amendments thereto, who is likely to cause harm to self and others, as defined in subsection (f)(3) of K.S.A. 59-2946, and amendments thereto. The other provisions of subsection (f) of K.S.A. 59-2946, and amendments thereto, shall not apply.

(2) If a defendant who was found to have had a substantial probability of attaining competency to stand trial, as provided in subsection (1), has not attained competency to stand trial within six months from the date of the original commitment, the court shall order the secretary for aging and disability services to commence involuntary commitment proceedings pursuant to article 29 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto. When a defendant is charged with any off-grid felony, any nondrug severity level 1 through 3 felony, or a violation of K.S.A. 21-3504, 21-3511, 21-3518, 21-3603 or 21-3719, prior to their repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5505, subsection (b) of 21-5506, subsection (b) of 21-5508, subsection (b) of 21-5604 or subsection (b) of 21-5812, and amendments thereto, and commitment proceedings have commenced, for such proceeding, "mentally ill person subject to involuntary commitment for care and treatment" means a mentally ill person, as defined in subsection (e) of K.S.A. 59-2946, and amendments thereto, who is likely to cause harm to self and others, as defined in subsection (f)(3) of K.S.A. 59-2946, and amendments thereto. The other provisions of subsection (f) of K.S.A. 59-2946, and amendments thereto, shall not apply.

(3) When reasonable grounds exist to believe that a defendant who has been adjudged incompetent to stand trial is competent, the court in which the criminal case is pending shall conduct a hearing in accordance with K.S.A. 22-3302, and amendments thereto, to determine the person's present mental condition. Such court shall give reasonable notice of such hearings to the prosecuting attorney, the defendant and the defendant's attorney of record, if any. The prosecuting attorney shall provide victim notification. If the court, following such hearing, finds the defendant to be competent, the proceedings pending against the defendant shall be resumed.

(4) A defendant committed to a public institution under the provisions of this section who is thereafter sentenced for the crime charged at the time of commitment may be credited with all or any part of the time during which the defendant was committed and confined in such public institution.

History: L. 1970, ch. 129, § 22-3303; L. 1977, ch. 121, § 2; L. 1992, ch. 309, § 2; L. 2001, ch. 208, § 8; L. 2010, ch. 61, § 2; L. 2011, ch. 30, § 126; L. 2014, ch. 5, § 1; July 1.



22-3305 Procedure when defendant not civilly committed or to be discharged; order of discharge; request for hearing on competency; charges dismissed; statute of limitations not to run; victim notification.

22-3305. Procedure when defendant not civilly committed or to be discharged; order of discharge; request for hearing on competency; charges dismissed; statute of limitations not to run; victim notification. (1) Whenever involuntary commitment proceedings have been commenced by the secretary for aging and disability services as required by K.S.A. 22-3303, and amendments thereto, and the defendant is not committed to a treatment facility as a patient, the defendant shall remain in the institution where committed pursuant to K.S.A. 22-3303, and amendments thereto. The secretary for aging and disability services shall promptly notify the court and the county or district attorney of the county in which the criminal proceedings are pending for the purpose of providing victim notification, of the result of the involuntary commitment proceeding.

(2) Whenever involuntary commitment proceedings have been commenced by the secretary for aging and disability services as required by K.S.A. 22-3303, and amendments thereto, and the defendant is committed to a treatment facility as a patient but thereafter is to be discharged pursuant to the care and treatment act for mentally ill persons, the defendant shall remain in the institution where committed pursuant to K.S.A. 22-3303, and amendments thereto, and the head of the treatment facility shall promptly notify the court and the county or district attorney of the county in which the criminal proceedings are pending for the purpose of providing victim notification, that the defendant is to be discharged.

When giving notification to the court and the county or district attorney pursuant to subsection (1) or (2), the treatment facility shall include in such notification an opinion from the head of the treatment facility as to whether or not the defendant is now competent to stand trial. Upon request of the county or district attorney, the court may set a hearing on the issue of whether or not the defendant has been restored to competency. If such hearing request is granted, the county or district attorney shall provide victim notification regarding the hearing date. If no such request is made within 14 days after receipt of notice pursuant to subsection (1) or (2), the court shall order the defendant to be discharged from commitment and shall dismiss without prejudice the charges against the defendant, and the period of limitation for the prosecution for the crime charged shall not continue to run until the defendant has been determined to have attained competency in accordance with K.S.A. 22-3302, and amendments thereto. The county or district attorney shall provide victim notification regarding the discharge order.

History: L. 1977, ch. 121, § 3; L. 1987, ch. 116, § 1; L. 1996, ch. 167, § 44; L. 2010, ch. 61, § 3; L. 2011, ch. 91, § 16; L. 2014, ch. 5, § 2; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 22-3305a.



22-3306 Task force to study programs for alleged offenders with disabilities who are potentially incompetent to stand trial and make recommendations.

22-3306. Task force to study programs for alleged offenders with disabilities who are potentially incompetent to stand trial and make recommendations. The secretary of social and rehabilitation services shall convene a task force to study current programs and laws for alleged offenders with disabilities that render such offenders potentially incompetent to stand trial, but who do not meet the criteria for involuntary commitment under Kansas law. The task force shall review and make recommendations on the adequacy of Kansas programs and services, and current Kansas law, in protecting public safety and in providing services and support to such alleged offenders. The secretary shall report to the judiciary committee during the 2001 interim and shall make a final report including programmatic and statutory recommendations to the 2002 legislature.

History: L. 2001, ch. 208, § 9; July 1.






Article 34 TRIALS AND INCIDENTS THERETO

22-3401 Time of trial.

22-3401. Time of trial. All persons charged with crime shall be tried without unnecessary delay. Continuances may be granted to either party for good cause shown.

History: L. 1970, ch. 129, § 22-3401; July 1.



22-3402 Discharge of persons not brought promptly to trial; discharge deadlines; delays, requests and charging of time.

22-3402. Discharge of persons not brought promptly to trial; discharge deadlines; delays, requests and charging of time. (a) If any person charged with a crime and held in jail solely by reason thereof shall not be brought to trial within 150 days after such person's arraignment on the charge, such person shall be entitled to be discharged from further liability to be tried for the crime charged, unless the delay shall happen as a result of the application or fault of the defendant or a continuance shall be ordered by the court under subsection (e).

(b) If any person charged with a crime and held to answer on an appearance bond shall not be brought to trial within 180 days after arraignment on the charge, such person shall be entitled to be discharged from further liability to be tried for the crime charged, unless the delay shall happen as a result of the application or fault of the defendant, or a continuance shall be ordered by the court under subsection (e).

(c) If any trial scheduled within the time limitation prescribed by subsection (a) or (b) is delayed by the application of or at the request of the defendant, the trial shall be rescheduled within 90 days of the original trial deadline.

(d) After any trial date has been set within the time limitation prescribed by subsection (a), (b) or (c), if the defendant fails to appear for the trial or any pretrial hearing, and a bench warrant is ordered, the trial shall be rescheduled within 90 days after the defendant has appeared in court after apprehension or surrender on such warrant. However, if the defendant was subject to the 180-day deadline prescribed by subsection (b) and more than 90 days of the original time limitation remain, then the original time limitation remains in effect.

(e) For those situations not otherwise covered by subsection (a), (b) or (c), the time for trial may be extended for any of the following reasons:

(1) The defendant is incompetent to stand trial. If the defendant is subsequently found to be competent to stand trial, the trial shall be scheduled as soon as practicable and in any event within 90 days of such finding;

(2) a proceeding to determine the defendant's competency to stand trial is pending. If the defendant is subsequently found to be competent to stand trial, the trial shall be scheduled as soon as practicable and in any event within 90 days of such finding. However, if the defendant was subject to the 180-day deadline prescribed by subsection (b) and more than 90 days of the original time limitation remain, then the original time limitation remains in effect. The time that a decision is pending on competency shall never be counted against the state;

(3) there is material evidence which is unavailable; that reasonable efforts have been made to procure such evidence; and that there are reasonable grounds to believe that such evidence can be obtained and trial commenced within the next succeeding 90 days. Not more than one continuance may be granted the state on this ground, unless for good cause shown, where the original continuance was for less than 90 days, and the trial is commenced within 120 days from the original trial date; or

(4) because of other cases pending for trial, the court does not have sufficient time to commence the trial of the case within the time fixed for trial by this section. Not more than one continuance of not more than 30 days may be ordered upon this ground.

(f) In the event a mistrial is declared, a motion for new trial is granted or a conviction is reversed on appeal to the supreme court or court of appeals, the time limitations provided for herein shall commence to run from the date the mistrial is declared, the date a new trial is ordered or the date the mandate of the supreme court or court of appeals is filed in the district court.

(g) If a defendant, or defendant's attorney in consultation with the defendant, requests a delay and such delay is granted, the delay shall be charged to the defendant regardless of the reasons for making the request, unless there is prosecutorial misconduct related to such delay. If a delay is initially attributed to the defendant, but is subsequently charged to the state for any reason, such delay shall not be considered against the state under subsections (a), (b) or (c) and shall not be used as a ground for dismissing a case or for reversing a conviction unless not considering such delay would result in a violation of the constitutional right to a speedy trial or there is prosecutorial misconduct related to such delay.

(h) When a scheduled trial is scheduled within the period allowed by subsections (a), (b) or (c) and is delayed because a party has made or filed a motion, or because the court raises a concern on its own, the time elapsing from the date of the making or filing of the motion, or the court's raising a concern, until the matter is resolved by court order shall not be considered when determining if a violation under subsections (a), (b) or (c) has occurred. If the resolution of such motion or concern by court order occurs at a time when less than 30 days remains under the provisions of subsections (a), (b) or (c), the time in which the defendant shall be brought to trial is extended 30 days from the date of the court order.

(i) If the state requests and is granted a delay for any reason provided in this statute, the time elapsing because of the order granting the delay shall not be subsequently counted against the state if an appellate court later determines that the district court erred by granting the state's request unless not considering such delay would result in a violation of the constitutional right to a speedy trial or there is prosecutorial misconduct related to such delay.

History: L. 1970, ch. 129, § 22-3402; L. 1976, ch. 163, § 18; L. 2004, ch. 47, § 1; L. 2012, ch. 157, § 4; L. 2014, ch. 139, § 5; July 1.



22-3403 Method of trial of felony cases.

22-3403. Method of trial of felony cases. (1) The defendant and prosecuting attorney, with the consent of the court, may submit the trial of any felony to the court. All other trials of felony cases shall be by jury.

(2) A jury in a felony case shall consist of twelve members. However the parties may agree in writing, at any time before the verdict, with the approval of the court, that the jury shall consist of any number less than twelve.

(3) When the trial is to a jury, questions of law shall be decided by the court and issues of fact shall be determined by the jury.

History: L. 1970, ch. 129, § 22-3403; July 1.



22-3404 Misdemeanor, cigarette or tobacco infraction and traffic infraction case; method of trial.

22-3404. Misdemeanor, cigarette or tobacco infraction and traffic infraction case; method of trial. (1) The trial of misdemeanor cases shall be to the court unless a jury trial is requested in writing by the defendant not later than seven days after first notice of trial assignment is given to the defendant or such defendant's counsel. The time requirement provided in this subsection regarding when a jury trial shall be requested may be waived in the discretion of the court upon a finding that imposing such time requirement would cause undue hardship or prejudice to the defendant.

(2) A jury in a misdemeanor case shall consist of six members.

(3) Trials in the municipal court of a city shall be to the court.

(4) Except as otherwise provided by law, the rules and procedures applicable to jury trials in felony cases shall apply to jury trials in misdemeanor cases.

(5) The trial of cigarette or tobacco infraction or traffic infraction cases shall be to the court.

History: L. 1970, ch. 129, § 22-3404; L. 1976, ch. 163, § 19; L. 1977, ch. 112, § 8; L. 1981, ch. 154, § 1; L. 1984, ch. 39, § 40; L. 1989, ch. 100, § 1; L. 1990, ch. 109, § 1; L. 1996, ch. 214, § 32; L. 1998, ch. 192, § 4; May 28.



22-3405 Presence of defendant.

22-3405. Presence of defendant. (a) The defendant in a felony case shall be present at the arraignment, at every stage of the trial including the impaneling of the jury and the return of the verdict, and at the imposition of sentence, except as otherwise provided by law. In prosecutions for crimes not punishable by death or life without the possibility of parole, the defendant's voluntary absence after the trial has been commenced in such person's presence shall not prevent continuing the trial to and including the return of the verdict. A corporation may appear by counsel for all purposes.

(b) The defendant must be present, either personally or by counsel, at every stage of the trial of traffic infraction, cigarette or tobacco infraction and misdemeanor cases.

History: L. 1970, ch. 129, § 22-3405; L. 1984, ch. 39, § 41; L. 1996, ch. 214, § 33; L. 2014, ch. 114, § 6; July 1.



22-3406 Time to prepare for trial.

22-3406. Time to prepare for trial. After arraignment, the defendant shall be entitled to a reasonable time to prepare for trial.

History: L. 1970, ch. 129, § 22-3406; July 1.



22-3407 Motion to discharge jury panel.

22-3407. Motion to discharge jury panel. (1) Any objection to the manner in which a jury panel has been selected or drawn shall be raised by a motion to discharge the jury panel. The motion shall be made at least five days prior to the date set for trial if the names and addresses of the panel members and the grounds for objection thereto are known to the parties or can be learned by an inspection of the records of the clerk of the district court at that time; in other cases the motion must be made prior to the time when the jury is sworn to try the case. For good cause shown, the court may entertain the motion at any time thereafter.

(2) The motion shall be in writing and shall state facts which, if true, show that the jury panel was improperly selected or drawn.

(3) If the motion states facts which, if true, show that the jury panel has been improperly selected or drawn, it shall be the duty of the court to conduct a hearing. The burden of proof shall be on the movant.

(4) If the court finds that the jury panel was improperly selected or drawn, the court shall order the jury panel discharged and the selection or drawing of a new panel in the manner provided by law.

History: L. 1970, ch. 129, § 22-3407; July 1.



22-3408 Trial jurors.

22-3408. Trial jurors. (1) When drawn, a list of prospective jurors and their addresses shall be filed in the office of the clerk of the court and shall be a public record.

(2) (a) The qualifications of jurors and grounds for exemption from jury service in civil cases shall be applicable in criminal trials, except as otherwise provided by law.

(b) An exemption from service on a jury is not a basis for challenge, but is the privilege of the person exempted.

(3) The prosecuting attorney and the defendant or his attorney shall conduct the examination of prospective jurors. The court may conduct an additional examination. The court may limit the examination by the defendant, his attorney or the prosecuting attorney if the court believes such examination to be harassment, is causing unnecessary delay or serves no useful purpose.

History: L. 1970, ch. 129, § 22-3408; July 1.



22-3409 Summoning jurors in misdemeanor case.

22-3409. Summoning jurors in misdemeanor case. When a jury trial is demanded, as provided by law, for misdemeanor cases, the judge shall summon not less than 12 prospective jurors from the source and in the manner provided for the summoning of other petit jurors in the district court in the county.

History: L. 1970, ch. 129, § 22-3409; L. 1976, ch. 163, § 20; L. 1981, ch. 154, § 2; L. 1984, ch. 39, § 42; L. 1996, ch. 214, § 34; L. 1998, ch. 192, § 6; May 28.



22-3410 Challenges for cause.

22-3410. Challenges for cause. (1) Each party may challenge any prospective juror for cause. Challenges for cause shall be tried by the court.

(2) A juror may be challenged for cause on any of the following grounds:

(a) He is related to the defendant, or a person alleged to have been injured by the crime charged or the person on whose complaint the prosecution was begun, by consanguinity within the sixth degree, or is the spouse of any person so related.

(b) He is attorney, client, employer, employee, landlord, tenant, debtor, creditor or a member of the household of the defendant or a person alleged to have been injured by the crime charged or the person on whose complaint the prosecution was instituted.

(c) He is or has been a party adverse to the defendant in a civil action, or has complained against or been accused by him in a criminal prosecution.

(d) He has served on the grand jury which returned the indictment or on a coroner's jury which inquired into the death of a person whose death is the subject of the indictment or information, or on any other investigatory body which inquired into the facts of the crime charged.

(e) He was a juror at a former trial of the same cause.

(f) He was a juror in a civil action against the defendant arising out of the act charged as a crime.

(g) He was a witness to the act or acts alleged to constitute the crime.

(h) He occupies a fiduciary relationship to the defendant or a person alleged to have been injured by the crime or the person on whose complaint the prosecution was instituted.

(i) His state of mind with reference to the case or any of the parties is such that the court determines there is doubt that he can act impartially and without prejudice to the substantial rights of any party.

(3) All challenges for cause must be made before the jury is sworn to try the case.

History: L. 1970, ch. 129, § 22-3410; July 1.



22-3411a Felony trials; number of jurors.

22-3411a. Felony trials; number of jurors. In all felony trials, upon the request of either the prosecution or the defendant, the court shall cause enough jurors to be called, examined, and passed for cause before any peremptory challenges are required, so that there will remain sufficient jurors, after the number of peremptory challenges allowed by law for the case on trial shall have been exhausted, to enable the court to cause 12 jurors to be sworn to try the case.

History: L. 1981, ch. 155, § 2; July 1.



22-3412 Jury selection; peremptory challenges; swearing of jury; alternate or additional jurors.

22-3412. Jury selection; peremptory challenges; swearing of jury; alternate or additional jurors. (a) (1) For crimes committed before July 1, 1993, peremptory challenges shall be allowed as follows:

(A) Each defendant charged with a class A felony shall be allowed 12 peremptory challenges.

(B) Each defendant charged with a class B felony shall be allowed eight peremptory challenges.

(C) Each defendant charged with a felony other than class A or class B felony shall be allowed six peremptory challenges.

(D) Each defendant charged with a misdemeanor shall be allowed three peremptory challenges.

(E) Additional peremptory challenges shall not be allowed on account of separate counts charged in the complaint, information or indictment.

(F) The prosecution shall be allowed the same number of peremptory challenges as all the defendants.

(2) For crimes committed on or after July 1, 1993, peremptory challenges shall be allowed as follows:

(A) Each defendant charged with an off-grid felony, a nondrug felony ranked at severity level 1, or a drug felony ranked at severity level 1 or 2, shall be allowed 12 peremptory challenges.

(B) Each defendant charged with a nondrug felony ranked at severity level 2, 3, 4, 5 or 6, or a drug felony ranked at severity level 3 or 4, shall be allowed 8 peremptory challenges.

(C) Each defendant charged with an unclassified felony, a nondrug severity level 7, 8, 9 or 10, or a drug severity level 5 felony, shall be allowed six peremptory challenges.

(D) Each defendant charged with a misdemeanor shall be allowed three peremptory challenges.

(E) The prosecution shall be allowed the same number of peremptory challenges as all defendants.

(F) The most serious penalty offense charged against each defendant furnishes the criterion for determining the allowed number of peremptory challenges for that defendant.

(G) Additional peremptory challenges shall not be allowed when separate counts are charged in the complaint, information or indictment.

(H) Except as otherwise provided in this subsection, the provisions of this section shall apply. In applying the provisions of this section, the trial court may determine the number of peremptory challenges to allow by reviewing the classification for the crime charged, or nearest comparable felony, as it was classified under the criminal law in effect prior to July 1, 1993. If the severity level of the most serious crime charged raises the potential penalty above that of another crime which was classified higher under the criminal law in effect prior to July 1, 1993, the defendant shall be allowed the number of peremptory challenges as for that higher classified crime under the prior system.

(I) The trial court shall resolve any conflicts with a liberal construction in favor of allowing the greater number of peremptory challenges.

(b) After the parties have interposed all of their challenges to jurors, or have waived further challenges, the jury shall be sworn to try the case.

(c) A trial judge may empanel one or more alternate or additional jurors whenever, in the judge's discretion, the judge believes it advisable to have such jurors available to replace jurors who, prior to the time the jury retires to consider its verdict, become or are found to be unable to perform their duties. Such jurors shall be selected in the same manner, have the same qualifications, and be subject to the same examination and challenges and take the same oath and have the same functions, powers and privileges as the regular jurors. Such jurors may be selected at the same time as the regular jurors or after the jury has been empaneled and sworn, in the judge's discretion. Each party shall be entitled to one peremptory challenge to such alternate jurors. Such alternate jurors shall be seated near the other jurors, with equal power and facilities for seeing and hearing the proceedings in the case, and they must attend at all times upon the trial of the cause in company with the other jurors. They shall obey the orders of and be bound by the admonition of the court upon each adjournment, but if the regular jurors are ordered to be kept in custody during the trial of the cause, such alternate jurors also shall be kept in confinement with the other jurors. Upon final submission of the case to the jury, the alternate jurors may be discharged or they may be retained separately and not discharged until the final decision of the jury. If the alternate jurors are not discharged on final submission of the case and if any regular juror shall be discharged from jury service in any such action prior to the jury reaching its verdict, the court shall draw the name of an alternate juror who shall replace the juror so discharged and be subject to the same rules and regulations as though such juror had been selected as one of the original jurors.

History: L. 1970, ch. 129, § 22-3412; L. 1973, ch. 144, § 1; L. 1981, ch. 155, § 1; L. 1983, ch. 114, § 1; L. 1984, ch. 39, § 43; L. 1994, ch. 291, § 62; L. 1996, ch. 214, § 35; L. 1998, ch. 192, § 7; L. 2009, ch. 61, § 2; L. 2012, ch. 150, § 41; July 1.



22-3413 Juror's knowledge of material fact.

22-3413. Juror's knowledge of material fact. If a juror has personal knowledge of any fact material to the case, he must inform the court and shall not speak of such fact to other jurors out of court. If a juror has personal knowledge of a fact material to the case, gained from sources other than evidence presented at trial and shall speak of such fact to other jurors without the knowledge of the court or the defendant, he may be adjudged in contempt and punished accordingly.

History: L. 1970, ch. 129, § 22-3413; July 1.



22-3414 Order of trial.

22-3414. Order of trial. (1) The prosecuting attorney shall state the case and offer evidence in support of the prosecution. The defendant may make an opening statement prior to the prosecution's offer of evidence, or may make such statement and offer evidence in support of such statement after the prosecution rests.

(2) The parties may then respectively offer rebutting testimony only, unless the court, for good cause, permits them to offer evidence upon their original case.

(3) At the close of the evidence or at such earlier time during the trial as the judge reasonably directs, any party may file written requests that the court instruct the jury on the law as set forth in the requests. The judge shall instruct the jury at the close of the evidence before argument and the judge, in the judge's discretion, after the opening statements, may instruct the jury on such matters as in the judge's opinion will assist the jury in considering the evidence as it is presented. In cases where there is some evidence which would reasonably justify a conviction of some lesser included crime as provided in subsection (b) of K.S.A. 2015 Supp. 21-5109, and amendments thereto, the judge shall instruct the jury as to the crime charged and any such lesser included crime.

The court shall pass upon the objections to the instructions and shall either give each instruction as requested or proposed or refuse to do so, or give the requested instruction with modification. All instructions given or requested must be filed as a part of the record of the case.

The court reporter shall record all objections to the instructions given or refused by the court, together with modifications made, and the rulings of the court.

No party may assign as error the giving or failure to give an instruction, including a lesser included crime instruction, unless the party objects thereto before the jury retires to consider its verdict stating distinctly the matter to which the party objects and the grounds of the objection unless the instruction or the failure to give an instruction is clearly erroneous. Opportunity shall be given to make the objections out of the hearing of the jury.

(4) When the jury has been instructed, unless the case is submitted to the jury on either side or on both sides without argument, the prosecuting attorney may commence and may conclude the argument. If there is more than one defendant, the court shall determine their relative order in presentation of evidence and argument. In arguing the case, comment may be made upon the law of the case as given in the instructions, as well as upon the evidence.

History: L. 1970, ch. 129, § 22-3414; L. 1971, ch. 114, § 7; L. 1998, ch. 185, § 3; L. 2011, ch. 30, § 127; July 1.



22-3415 Laws applicable to witnesses; immunity from prosecution or punishment.

22-3415. Laws applicable to witnesses; immunity from prosecution or punishment. (a) The provisions of law in civil cases relative to compelling the attendance and testimony of witnesses, their examination, the administration of oaths and affirmations, and proceedings as for contempt, to enforce the remedies and protect the rights of the parties, shall extend to criminal cases so far as they are in their nature applicable, unless other provision is made by statute.

(b) The county or district attorney or the attorney general may at any time, on behalf of the state, grant in writing to any person:

(1) Transactional immunity. Any person granted transactional immunity shall not be prosecuted for any crime which has been committed for which such immunity is granted or for any other transactions arising out of the same incident.

(2) Use and derivative immunity. Any person granted use and derivative use immunity may be prosecuted for any crime, but the state shall not use any testimony against such person provided under a grant of such immunity or any evidence derived from such testimony. Any defendant may file with the court a motion to suppress in writing to prevent the state from using evidence on the grounds that the evidence was derived from and obtained against the defendant as a result of testimony or statements made under such grant of immunity. The motion shall state facts supporting the allegations. Upon a hearing on such motion, the state shall have the burden to prove by clear and convincing evidence that the evidence was obtained independently and from a collateral source.

(c) Any person granted immunity under either or both of subsection (b)(1) or (2) may not refuse to testify on grounds that such testimony may self incriminate unless such testimony may form the basis for a violation of federal law for which immunity under federal law has not been conferred. No person shall be compelled to testify in any proceeding where the person is a defendant.

(d) No immunity shall be granted for perjury as provided in K.S.A. 2015 Supp. 21-5903, and amendments thereto, which was committed in giving such evidence.

History: L. 1970, ch. 129, § 22-3415; L. 1972, ch. 122, § 1; L. 1999, ch. 56, § 3; L. 2011, ch. 30, § 128; July 1.



22-3416 Prisoner as witness.

22-3416. Prisoner as witness. No prisoner in the custody of the secretary of corrections shall be required to attend as a witness in any criminal action or proceeding except on order of the court before whom the prosecution is pending and under such terms as the court may prescribe.

History: L. 1970, ch. 129, § 22-3416; L. 2012, ch. 51, § 1; July 1.



22-3417 Objections to rulings.

22-3417. Objections to rulings. Formal exceptions to rulings or orders of the court are unnecessary. It is sufficient that a party, at the time the ruling or order of the court is made or sought, makes known to the court the action which he desires the court to take or his objection to the action of the court and his grounds therefor; and, if a party has no opportunity to object to a ruling or order at the time it is made, the absence of an objection does not thereafter prejudice him.

History: L. 1970, ch. 129, § 22-3417; July 1.



22-3418 View of place of crime.

22-3418. View of place of crime. Whenever in the opinion of the court it is proper for the jurors to have a view of the place in which any material fact occurred, it may order them to be conducted in a body under the charge of an officer to the place, which shall be shown to them by some person appointed by the court for that purpose. They may be accompanied by the defendant, his counsel and the prosecuting attorney. While the jurors are thus absent, no person other than the officer and the person appointed to show them the place shall speak to them on any subject connected with the trial. The officer or person appointed to show them the place shall speak to the jurors only to the extent necessary to conduct them to and identify the place or thing in question.

History: L. 1970, ch. 129, § 22-3418; July 1.



22-3419 Motion for judgment of acquittal.

22-3419. Motion for judgment of acquittal. (1) The court on motion of a defendant or on its own motion shall order the entry of judgment of acquittal of one or more crimes charged in the complaint, indictment or information after the evidence on either side is closed if the evidence is insufficient to sustain a conviction of such crime or crimes. If a defendant's motion for judgment of acquittal at the close of the evidence offered by the prosecution is not granted, the defendant may offer evidence without having reserved the right.

(2) If a motion for judgment of acquittal is made at the close of all the evidence, the court may reserve decision on the motion, submit the case to the jury and decide the motion either before the jury returns a verdict or after it returns a verdict of guilty or is discharged without having returned a verdict.

(3) If the jury returns a verdict of guilty or is discharged without having returned a verdict, a motion for judgment of acquittal may be made or renewed within seven days after the jury is discharged or within such further time as the court may fix during the seven-day period. If a verdict of guilty is returned the court may on such motion set aside the verdict and enter judgment of acquittal. It shall not be necessary to the making of such a motion that a similar motion has been made prior to the submission of the case to the jury.

History: L. 1970, ch. 129, § 22-3419; July 1.



22-3420 Conduct of jury after submission.

22-3420. Conduct of jury after submission. (a) When the case is finally submitted to the jury, they shall retire for deliberation. They must be kept together in some convenient place under charge of a bailiff until they agree upon a verdict, or be discharged by the court, subject to the discretion of the court to permit them to separate temporarily at night, and at their meals. The bailiff having them under such bailiff's charge shall not allow any communications to be made to them, or communicate with them, unless by order of the court. Before the jury's verdict is rendered the bailiff shall not communicate to any person the state of their deliberations, or the verdict agreed upon. No person other than members of the jury shall be present in the jury room during deliberations.

(b) If the jury is permitted to separate, either during the trial or after the case is submitted to them, they shall be admonished by the court that: (1) It is their duty not to converse with, or allow themselves to be addressed by any other person on any subject of the trial, and that any attempt to do so should be immediately reported by them to the court; (2) it is their duty not to make any final determinations or express any opinion on any subject of the trial until the case is finally submitted to them; and (3) such admonition shall apply to every subsequent separation of the jury.

(c) In the court's discretion, upon the jury's retiring for deliberation, the jury may take any admitted exhibits into the jury room, where they may review them without further permission from the court. If necessary, the court may provide equipment to facilitate review.

(d) The jury shall be instructed that any question it wishes to ask the court about the instructions or evidence should be signed, dated and submitted in writing to the bailiff. The court shall notify the parties of the contents of the questions and provide them an opportunity to discuss an appropriate response. The defendant must be present during the discussion of such written questions, unless such presence is waived. The court shall respond to all questions from a deliberating jury in open court or in writing. In its discretion, the court may grant a jury's request to rehear testimony. The defendant must be present during any response if given in open court, unless such presence is waived. Written questions from the jury, the court's response and any objections thereto shall be made a part of the record.

(e) The jury may be discharged by the court on account of the sickness of a juror, or other accident or calamity, or other necessity to be found by the court requiring their discharge, or by consent of both parties, or after they have been kept together until it satisfactorily appears that there is no probability of their agreeing.

(f) The amendments to this section by this act establish a procedural rule, and as such shall be construed and applied retroactively.

History: L. 1970, ch. 129, § 22-3420; L. 2014, ch. 102, § 7; July 1.



22-3421 Verdict, procedure.

22-3421. Verdict, procedure. The verdict shall be written, signed by the presiding juror and read by the clerk to the jury, and the inquiry made whether it is the jury's verdict. If any juror disagrees, the jury must be sent out again; but if no disagreement is expressed, and neither party requires the jury to be polled, the verdict is complete and the jury discharged from the case. If the verdict is defective in form only, it may be corrected by the court, with the assent of the jury, before it is discharged.

History: L. 1970, ch. 129, § 22-3421; L. 1984, ch. 112, § 23; July 1.



22-3422 Allocution.

22-3422. Allocution. When the defendant appears for judgment, he must be informed by the court of the verdict of the jury, or the finding of the court and asked whether he has any legal cause to show why judgment should not be rendered. If none is shown the court shall pronounce judgment against the defendant.

History: L. 1970, ch. 129, § 22-3422; July 1.



22-3423 Mistrials.

22-3423. Mistrials. (1) The trial court may terminate the trial and order a mistrial at any time that he finds termination is necessary because:

(a) It is physically impossible to proceed with the trial in conformity with law; or

(b) There is a legal defect in the proceedings which would make any judgment entered upon a verdict reversible as a matter of law and the defendant requests or consents to the declaration of a mistrial; or

(c) Prejudicial conduct, in or outside the courtroom, makes it impossible to proceed with the trial without injustice to either the defendant or the prosecution; or

(d) The jury is unable to agree upon a verdict; or

(e) False statements of a juror on voir dire prevent a fair trial; or

(f) The trial has been interrupted pending a determination of the defendant's competency to stand trial.

(2) When a mistrial is ordered, the court shall direct that the case be retained on the docket for trial or such other proceedings as may be proper and that the defendant be held in custody pending such further proceedings, unless he is released pursuant to the terms of an appearance bond.

History: L. 1970, ch. 129, § 22-3423; July 1.



22-3424 Judgment and sentence; restitution; duties of court.

22-3424. Judgment and sentence; restitution; duties of court. (a) The judgment shall be rendered and sentence imposed in open court.

(b) If the verdict or finding is not guilty, judgment shall be rendered immediately and the defendant shall be discharged from custody and the obligation of the defendant's appearance bond.

(c) If the verdict or finding is guilty, judgment shall be rendered and sentence pronounced without unreasonable delay, allowing adequate time for the filing and disposition of post-trial motions and for completion of such presentence investigation as the court may require.

(d) (1) If the verdict or finding is guilty, upon request of the victim or the victim's family and before imposing sentence, the court shall hold a hearing to establish restitution. The defendant may waive the right to the hearing and accept the amount of restitution as established by the court. If the court orders restitution to be paid to the victim or the victim's family, the order shall be enforced as a judgment of restitution pursuant to K.S.A. 60-4301 through 60-4304, and amendments thereto.

(2) (A) The court shall order a person convicted of human trafficking or aggravated human trafficking, K.S.A. 21-3446 or 21-3447, prior to their repeal, or K.S.A. 2015 Supp. 21-5426, and amendments thereto, or commercial sexual exploitation of a child, K.S.A. 2015 Supp. 21-6422, and amendments thereto, to pay restitution to the victim of the offense for:

(i) Expenses incurred or reasonably certain to be incurred by the victim as a result of the offense, including reasonable attorney fees and costs; and

(ii) an amount equal to three times the greatest of the following, with no reduction for expenses the defendant incurred to maintain the victim:

(a) The gross income to the defendant for, or the value to the defendant of, the victim's labor or services or sexual activity;

(b) the amount the defendant contracted to pay the victim; or

(c) the value of the victim's labor or services or sexual activity, calculated under the minimum wage and overtime provisions of the federal fair labor standards act, 29 U.S.C. § 201 et seq., or under K.S.A. 44-1203, and amendments thereto, whichever is higher, even if the provisions do not apply to the victim's labor or services or sexual activity.

(B) The court shall order restitution under subsection (d)(2) even if the victim is unavailable to accept payment of restitution.

(C) If the victim does not claim restitution ordered under subsection (d)(2) for five years after entry of the order, the restitution must be paid to the human trafficking victim assistance fund created by K.S.A. 2015 Supp. 75-758, and amendments thereto, to help victims.

(e) Before imposing sentence the court shall: (1) Allow the prosecuting attorney to address the court, if the prosecuting attorney so requests; (2) afford counsel an opportunity to speak on behalf of the defendant; (3) allow the victim or such members of the victim's family as the court deems appropriate to address the court, if the victim or the victim's family so requests; and (4) address the defendant personally and ask the defendant if the defendant wishes to make a statement on the defendant's own behalf and to present any evidence in mitigation of punishment.

(f) After imposing sentence in a case which has gone to trial on a plea of not guilty, the court shall advise the defendant of the defendant's right to appeal and of the right of a person who is unable to pay the costs of an appeal to appeal in forma pauperis.

History: L. 1970, ch. 129, § 22-3424; L. 1991, ch. 90, § 2; L. 1993, ch. 166, § 4; L. 1993, ch. 291, § 273; L. 1995, ch. 257, § 3; L. 2015, ch. 94, § 4; July 1.



22-3425 Commitment for failure to pay fine and costs.

22-3425. Commitment for failure to pay fine and costs. (1) When a defendant is adjudged to pay a fine and costs, the court may order him to be committed to the county jail until such fine and costs are paid or may make an order providing for the payment of such fines and costs in installments.

(2) Any person confined in the county jail for failure to pay a fine or costs may be released by the court which imposed sentence, upon satisfactory proof that such person is unable to pay such fine and costs. A release under this section shall not discharge a person from his liability to pay the fine and costs adjudged against him, but they may thereafter be collected by execution as on judgments in civil cases.

History: L. 1970, ch. 129, § 22-3425; July 1.



22-3426 Record of judgment; form and content of journal entry.

22-3426. Record of judgment; form and content of journal entry. (a) When judgment is rendered or sentence of imprisonment is imposed, upon a plea or verdict of guilty, a record thereof shall be made upon the journal of the court, reflecting, if applicable, conviction or other judgment, the sentence if imposed, and the commitment, which record among other things shall contain a statement of the crime charged, and under what statute; the plea or verdict and the judgment rendered or sentence imposed, and under what statute, and a statement that the defendant was duly represented by counsel naming such counsel, or a statement that the defendant has stated on the record or in writing that the defendant did not want representation of counsel.

(b) If defendant is sentenced to the custody of the secretary of corrections the journal entry shall record, in a judgment form, if used, all the information required under K.S.A. 2015 Supp. 21-6711, and amendments thereto, unless such section is not applicable.

(c) It shall be the duty of the court personally to examine the journal entry and to sign the same.

(d) For felony convictions for crimes committed on or after July 1, 1993, in addition to the provisions of subsections (a) through (c), the journal entry shall contain the following information:

(1) Court case number;

(2) Kansas bureau of investigation number;

(3) case transaction number;

(4) court O.R.I. number;

(5) the type of counsel;

(6) type of trial, if any;

(7) pretrial status of the offender;

(8) the date of the sentencing hearing;

(9) a listing of offenses for which the defendant is convicted;

(10) the criminal history classification;

(11) the sentence imposed for each offense including postrelease or probation supervision durations;

(12) whether the sentences run concurrently or consecutively;

(13) amount of credit for time spent incarcerated;

(14) period ordered in county jail as a condition of probation;

(15) a listing of offenses in which a departure sentence is imposed;

(16) type of departure sentence; and

(17) factors cited as a basis for departure sentence.

The journal entry shall be recorded on a form approved by the Kansas sentencing commission.

History: L. 1970, ch. 129, § 22-3426; L. 1980, ch. 104, § 6; L. 1992, ch. 239, § 260; L. 1993, ch. 291, § 193; L. 1994, ch. 291, § 91; L. 1994, ch. 341, § 17; L. 1995, ch. 251, § 26; L. 1996, ch. 258, § 6; L. 2008, ch. 41, § 1; L. 2011, ch. 30, § 129; July 1.



22-3426a Revocation of probation; form and content of journal entry.

22-3426a. Revocation of probation; form and content of journal entry. (a) For crimes committed on or after July 1, 1993, when a convicted person is revoked for a probation violation, a record thereof shall be made upon the journal of the court. Such journal entry shall include:

(1) Court case number;

(2) Kansas bureau of investigation number;

(3) case transaction number;

(4) court O.R.I. number;

(5) name of the judge who heard the evidence;

(6) those present and whether defendant's counsel was appointed or retained;

(7) date violator was sentenced to department of corrections;

(8) offenses for which defendant was sentenced and time to be served for each crime;

(9) total imprisonment term;

(10) supervision revoked;

(11) date motion to revoke defendant's probation was filed; and

(12) whether there are sufficient evidence and grounds for the court to revoke defendant's probation.

(b) It shall be the duty of the court to personally examine the journal entry and sign the same.

(c) The journal entry shall be recorded on a form approved by the Kansas sentencing commission.

History: L. 1993, ch. 291, § 194; L. 1994, ch. 291, § 92; L. 1994, ch. 341, § 18; L. 1995, ch. 251, § 27; L. 1996, ch. 258, § 7; L. 2008, ch. 41, § 2; July 1.



22-3427 Execution of sentence.

22-3427. Execution of sentence. (a) When any person has been convicted of a violation of any law of the state of Kansas and has been sentenced to confinement, it shall be the duty of the sheriff of the county, upon receipt of a certified copy of the journal entry of judgment, judgment form showing conviction, sentence, and commitment, or an order of commitment supported by a recorded judgment of sentence, to cause such person to be confined in accordance with the sentence.

(b) The certified copy of a judgment and sentence to confinement or imprisonment shall be sufficient authority for the jailer or warden or other person in charge of the place of confinement to detain such person for the period of the sentence.

(c) The court shall forward a copy of all complaints, supporting affidavits, presentence investigation reports and other diagnostic reports on the offender received by the district court, including any reports received from the state security hospital, to the officer having the offender in custody for delivery with the offender to the correctional institution.

History: L. 1970, ch. 129, § 22-3427; L. 1980, ch. 104, § 7; L. 2010, ch. 136, § 306; L. 2011, ch. 30, § 84; L. 2012, ch. 28, § 1; July 1.



22-3428 Persons found not guilty by jury by reason of mental disease or defect; commitment to state security hospital; determination of whether person is a mentally ill person, notice and hearing; procedure for transfer, release or discharge, standards, notice and hearing; victim notification.  Persons found not guilty by jury by reason of mental disease or defect; commitment to state security hospital; determination of whether person is a mentally ill person, notice and hearing; procedure for transfer, release or discharge, standards, notice and hearing; victim notification.

22-3428. Persons found not guilty by jury by reason of mental disease or defect; commitment to state security hospital; determination of whether person is a mentally ill person, notice and hearing; procedure for transfer, release or discharge, standards, notice and hearing; victim notification. (1) (a) When a defendant is acquitted and the jury answers in the affirmative to the special question asked pursuant to K.S.A. 22-3221, and amendments thereto, the defendant shall be committed to the state security hospital for safekeeping and treatment and the county or district attorney shall provide victim notification. A finding of not guilty and the jury answering in the affirmative to the special question asked pursuant to K.S.A. 22-3221, and amendments thereto, shall be prima facie evidence that the acquitted defendant is presently likely to cause harm to self or others.

(b) Within 90 days of the defendant's admission, the chief medical officer of the state security hospital shall send to the court a written evaluation report. Upon receipt of the report, the court shall set a hearing to determine whether or not the defendant is currently a mentally ill person. The hearing shall be held within 30 days after the receipt by the court of the chief medical officer's report.

(c) The court shall give notice of the hearing to the chief medical officer of the state security hospital, the district or county attorney, the defendant and the defendant's attorney. The county or district attorney shall provide victim notification. The court shall inform the defendant that such defendant is entitled to counsel and that counsel will be appointed to represent the defendant if the defendant is not financially able to employ an attorney as provided in K.S.A. 22-4503 et seq., and amendments thereto. The defendant shall remain at the state security hospital pending the hearing.

(d) At the hearing, the defendant shall have the right to present evidence and cross-examine witnesses. At the conclusion of the hearing, if the court finds by clear and convincing evidence that the defendant is not currently a mentally ill person, the court shall dismiss the criminal proceeding and discharge the defendant, otherwise the court may commit the defendant to the state security hospital for treatment or may place the defendant on conditional release pursuant to subsection (4). The county or district attorney shall provide victim notification regarding the outcome of the hearing.

(2) Subject to the provisions of subsection (3):

(a) Whenever it appears to the chief medical officer of the state security hospital that a person committed under subsection (1)(d) is not likely to cause harm to other persons in a less restrictive hospital environment, the officer may transfer the person to any state hospital, subject to the provisions of subsection (3). At any time subsequent thereto during which such person is still committed to a state hospital, if the chief medical officer of that hospital finds that the person may be likely to cause harm or has caused harm, to others, such officer may transfer the person back to the state security hospital.

(b) Any person committed under subsection (1)(d) may be granted conditional release or discharge as an involuntary patient.

(3) Before transfer of a person from the state security hospital pursuant to subsection (2)(a) or conditional release or discharge of a person pursuant to subsection (2)(b), the chief medical officer of the state security hospital or the state hospital where the patient is under commitment shall give notice to the district court of the county from which the person was committed that transfer of the patient is proposed or that the patient is ready for proposed conditional release or discharge. Such notice shall include, but not be limited to: (a) Identification of the patient; (b) the course of treatment; (c) a current assessment of the defendant's mental illness; (d) recommendations for future treatment, if any; and (e) recommendations regarding conditional release or discharge, if any. Upon receiving notice, the district court shall order that a hearing be held on the proposed transfer, conditional release or discharge. The court shall give notice of the hearing to the state hospital or state security hospital where the patient is under commitment, to the district or county attorney of the county from which the person was originally ordered committed. The county or district attorney shall provide victim notification regarding the hearing. The court shall order the involuntary patient to undergo a mental evaluation by a person designated by the court. A copy of all orders of the court shall be sent to the involuntary patient and the patient's attorney. The report of the court ordered mental evaluation shall be given to the district or county attorney, the involuntary patient and the patient's attorney at least seven days prior to the hearing. The hearing shall be held within 30 days after the receipt by the court of the chief medical officer's notice. The involuntary patient shall remain in the state hospital or state security hospital where the patient is under commitment until the hearing on the proposed transfer, conditional release or discharge is to be held. At the hearing, the court shall receive all relevant evidence, including the written findings and recommendations of the chief medical officer of the state security hospital or the state hospital where the patient is under commitment, and shall determine whether the patient shall be transferred to a less restrictive hospital environment or whether the patient shall be conditionally released or discharged. The patient shall have the right to present evidence at such hearing and to cross-examine any witnesses called by the district or county attorney. At the conclusion of the hearing, if the court finds by clear and convincing evidence that the patient will not be likely to cause harm to self or others if transferred to a less restrictive hospital environment, the court shall order the patient transferred. If the court finds by clear and convincing evidence that the patient is not currently a mentally ill person, the court shall order the patient discharged or conditionally released; otherwise, the court shall order the patient to remain in the state security hospital or state hospital where the patient is under commitment. If the court orders the conditional release of the patient in accordance with subsection (4), the court may order as an additional condition to the release that the patient continue to take prescribed medication and report as directed to a person licensed to practice medicine and surgery to determine whether or not the patient is taking the medication or that the patient continue to receive periodic psychiatric or psychological treatment. The county or district attorney shall notify any victims of the outcome of the hearing.

(4) In order to ensure the safety and welfare of a patient who is to be conditionally released and the citizenry of the state, the court may allow the patient to remain in custody at a facility under the supervision of the secretary for aging and disability services for a period of time not to exceed 45 days in order to permit sufficient time for the secretary to prepare recommendations to the court for a suitable reentry program for the patient and allow adequate time for the county or district attorney to provide victim notification. The reentry program shall be specifically designed to facilitate the return of the patient to the community as a functioning, self-supporting citizen, and may include appropriate supportive provisions for assistance in establishing residency, securing gainful employment, undergoing needed vocational rehabilitation, receiving marital and family counseling, and such other outpatient services that appear beneficial. If a patient who is to be conditionally released will be residing in a county other than the county where the district court that ordered the conditional release is located, the court shall transfer venue of the case to the district court of the other county and send a copy of all of the court's records of the proceedings to the other court. In all cases of conditional release the court shall: (a) Order that the patient be placed under the temporary supervision of district court probation and parole services, community treatment facility or any appropriate private agency; and (b) require as a condition precedent to the release that the patient agree in writing to waive extradition in the event a warrant is issued pursuant to K.S.A. 22-3428b, and amendments thereto.

(5) At any time during the conditional release period, a conditionally released patient, through the patient's attorney, or the county or district attorney of the county in which the district court having venue is located may file a motion for modification of the conditions of release, and the court shall hold an evidentiary hearing on the motion within 14 days of its filing. The court shall give notice of the time for the hearing to the patient and the county or district attorney. If the court finds from the evidence at the hearing that the conditional provisions of release should be modified or vacated, it shall so order. If at any time during the transitional period the designated medical officer or supervisory personnel or the treatment facility informs the court that the patient is not satisfactorily complying with the provisions of the conditional release, the court, after a hearing for which notice has been given to the county or district attorney and the patient, may make orders: (a) For additional conditions of release designed to effect the ends of the reentry program; (b) requiring the county or district attorney to file a petition to determine whether the patient is a mentally ill person as provided in K.S.A. 59-2957, and amendments thereto; or (c) requiring that the patient be committed to the state security hospital or any state hospital. In cases where a petition is ordered to be filed, the court shall proceed to hear and determine the petition pursuant to the care and treatment act for mentally ill persons and that act shall apply to all subsequent proceedings. If a patient is committed to any state hospital pursuant to this act the county or district attorney shall provide victim notification. The costs of all proceedings, the mental evaluation and the reentry program authorized by this section shall be paid by the county from which the person was committed.

(6) In any case in which the defense that the defendant lacked the required mental state pursuant to K.S.A. 22-3220, and amendments thereto, is relied on, the court shall instruct the jury on the substance of this section.

(7) As used in this section and K.S.A. 22-3428a, and amendments thereto:

(a) "Likely to cause harm to self or others" means that the person is likely, in the reasonably foreseeable future, to cause substantial physical injury or physical abuse to self or others or substantial damage to another's property, or evidenced by behavior causing, attempting or threatening such injury, abuse or neglect.

(b) "Mentally ill person" means any person who:

(A) Is suffering from a severe mental disorder to the extent that such person is in need of treatment; and

(B) is likely to cause harm to self or others.

(c) "Treatment facility" means any mental health center or clinic, psychiatric unit of a medical care facility, psychologist, physician or other institution or individual authorized or licensed by law to provide either inpatient or outpatient treatment to any patient.

History: L. 1970, ch. 129, § 22-3428; L. 1971, ch. 117, § 1; L. 1975, ch. 200, § 1; L. 1976, ch. 163, § 23; L. 1978, ch. 129, § 1; L. 1979, ch. 97, § 1; L. 1980, ch. 105, § 1; L. 1982, ch. 148, § 2; L. 1986, ch. 211, § 28; L. 1989, ch. 101, § 1; L. 1992, ch. 309, § 3; L. 1993, ch. 247, § 2; L. 1995, ch. 251, § 28; L. 1996, ch. 167, § 45; L. 1996, ch. 246, § 1; L. 2010, ch. 61, § 4; L. 2011, ch. 91, § 17; L. 2014, ch. 5, § 3; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 22-3428c.



22-3428a Same; annual hearing on continued commitment; procedure, notice and standards; victim notification.

22-3428a. Same; annual hearing on continued commitment; procedure, notice and standards; victim notification.    (1) Any person found not guilty, pursuant to K.S.A. 22-3220 and 22-3221, and amendments thereto, who remains in the state security hospital or a state hospital for over one year pursuant to a commitment under K.S.A. 22-3428, and amendments thereto, shall be entitled annually to request a hearing to determine whether or not the person continues to be a mentally ill person. The request shall be made in writing to the district court of the county where the person is hospitalized and shall be signed by the committed person or the person's counsel. When the request is filed, the court shall give notice of the request to: (a) The county or district attorney of the county in which the person was originally ordered committed; and (b) the chief medical officer of the state security hospital or state hospital where the person is committed. The chief medical officer receiving the notice, or the officer's designee, shall conduct a mental examination of the person and shall send to the district court of the county where the person is hospitalized and to the county or district attorney of the county in which the person was originally ordered committed a report of the examination within 21 days from the date when notice from the court was received. Within 14 days after receiving the report of the examination, the county or district attorney receiving it may file a motion with the district court that gave the notice, requesting the court to change the venue of the hearing to the district court of the county in which the person was originally committed, or the court that gave the notice on its own motion may change the venue of the hearing to the district court of the county in which the person was originally committed. Upon receipt of that motion and the report of the mental examination or upon the court's own motion, the court shall transfer the hearing to the district court specified in the motion and send a copy of the court's records of the proceedings to that court.

(2) After the time in which a change of venue may be requested has elapsed, the court having venue shall set a date for the hearing, giving notice thereof to the county or district attorney of the county, the committed person and the person's counsel. The county or district attorney shall provide victim notification. If there is no counsel of record, the court shall appoint a counsel for the committed person. The committed person shall have the right to procure, at the person's own expense, a mental examination by a physician or licensed psychologist of the person's own choosing. If a committed person is financially unable to procure such an examination, the aid to indigent defendants provisions of article 45 of chapter 22 of the Kansas Statutes Annotated, and amendments thereto, shall be applicable to that person. A committed person requesting a mental examination pursuant to K.S.A. 22-4508, and amendments thereto, may request a physician or licensed psychologist of the person's own choosing and the court shall request the physician or licensed psychologist to provide an estimate of the cost of the examination. If the physician or licensed psychologist agrees to accept compensation in an amount in accordance with the compensation standards set by the board of supervisors of panels to aid indigent defendants, the judge shall appoint the requested physician or licensed psychologist; otherwise, the court shall designate a physician or licensed psychologist to conduct the examination. Copies of each mental examination of the committed person shall be filed with the court at least seven days prior to the hearing and shall be supplied to the county or district attorney receiving notice pursuant to this section and the committed person's counsel.

(3) At the hearing the committed person shall have the right to present evidence and cross-examine the witnesses. The court shall receive all relevant evidence, including the written findings and recommendations of the chief medical officer of the state security hospital or state hospital where the person is under commitment, and shall determine whether the committed person continues to be a mentally ill person. At the hearing the court may make any order that a court is empowered to make pursuant to subsections (3), (4) and (5) of K.S.A. 22-3428, and amendments thereto. If the court finds by clear and convincing evidence the committed person is not a mentally ill person, the court shall order the person discharged; otherwise, the person shall remain committed or be conditionally released. The county or district attorney shall provide victim notification regarding the outcome of the hearing.

(4) Costs of a hearing held pursuant to this section shall be assessed against and paid by the county in which the person was originally ordered committed.

History: L. 1978, ch. 127, § 1; L. 1979, ch. 97, § 2; L. 1980, ch. 105, § 2; L. 1982, ch. 148, § 3; L. 1986, ch. 211, § 29; L. 1986, ch. 299, § 3; L. 1986, ch. 134, § 1; L. 1989, ch. 101, § 2; L. 1993, ch. 247, § 3; L. 1995, ch. 251, § 29; L. 2010, ch. 61, § 5; L. 2011, ch. 91, § 18; L. 2014, ch. 5, § 4; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 22-3428d.



22-3428b Same; violation of conditions of release; return to custody.

22-3428b. Same; violation of conditions of release; return to custody. Any person who violates an order of conditional release entered pursuant to K.S.A. 22-3428 or 22-3428a, and any amendments to such sections, shall be subject to contempt of court proceedings. Upon a finding of probable cause to believe that a person has violated the conditions of any such order the district court may issue a warrant directing any law enforcement officer to take such person into custody and return the defendant to the custody of the court or to any facility designated by the court.

History: L. 1980, ch. 105, § 3; July 1.



22-3429 Mental examination, evaluation and report after conviction and prior to sentence; limit on commitment.

22-3429. Mental examination, evaluation and report after conviction and prior to sentence; limit on commitment. After conviction and prior to sentence and as part of the presentence investigation authorized by K.S.A. 2015 Supp. 21-6703, and amendments thereto or for crimes committed on or after July 1, 1993, a presentence investigation report as provided in K.S.A. 2015 Supp. 21-6813, and amendments thereto, the trial judge may order the defendant committed for mental examination, evaluation and report. If the defendant is convicted of a felony, the commitment shall be to the state security hospital or any suitable local mental health facility. If the defendant is convicted of a misdemeanor, the commitment shall be to a state hospital or any suitable local mental health facility. If adequate private facilities are available and if the defendant is willing to assume the expense thereof, commitment may be to a private hospital. A report of the examination and evaluation shall be furnished to the judge and shall be made available to the prosecuting attorney and counsel for the defendant. A defendant may not be detained for more than 120 days under a commitment made under this section.

History: L. 1970, ch. 129, § 22-3429; L. 1992, ch. 309, § 4; L. 1993, ch. 291, § 195; L. 1994, ch. 291, § 63; L. 2011, ch. 30, § 130; July 1.



22-3430 Commitment to certain institutions as a result of a K.S.A. 22-3429 examination, when; standards; costs; appeal by defendant; victim notification.

22-3430. Commitment to certain institutions as a result of a K.S.A. 22-3429 examination, when; standards; costs; appeal by defendant; victim notification. (a) If the report of the examination authorized by K.S.A. 22-3429, and amendments thereto, shows that the defendant is in need of psychiatric care and treatment, that such treatment may materially aid in the defendant's rehabilitation and that the defendant and society are not likely to be endangered by permitting the defendant to receive such psychiatric care and treatment, in lieu of confinement or imprisonment, the trial judge shall have power to commit such defendant to: (1) The state security hospital or any county institution provided for the reception, care, treatment and maintenance of mentally ill persons, if the defendant is convicted of a felony; or (2) any state or county institution provided for the reception, care, treatment and maintenance of mentally ill persons, if the defendant is convicted of a misdemeanor. The court may direct that the defendant be detained in such hospital or institution until further order of the court or until the defendant is discharged under K.S.A. 22-3431, and amendments thereto. The county or district attorney shall notify any victims of the outcome of the hearing. No period of detention under this section shall exceed the maximum term provided by law for the crime of which the defendant has been convicted. The cost of care and treatment provided by a state institution shall be assessed in accordance with K.S.A. 59-2006, and amendments thereto.

(b) No defendant committed to the state security hospital pursuant to this section upon conviction of a felony shall be transferred or released from such hospital except on recommendation of the staff of such hospital.

(c) The defendant may appeal from any order of commitment made pursuant to this section in the same manner and with like effect as if sentence to a jail, or to the custody of the secretary of corrections had been imposed.

History: L. 1970, ch. 129, § 22-3430; L. 1992, ch. 309, § 5; L. 1993, ch. 247, § 4; L. 2010, ch. 61, § 6; L. 2014, ch. 5, § 5; July 1.



22-3431 Commitment to certain institutions as a result of mental examination and report after conviction and prior to sentence; disposition upon completion of treatment; notice and hearing; victim notification.

22-3431. Commitment to certain institutions as a result of mental examination and report after conviction and prior to sentence; disposition upon completion of treatment; notice and hearing; victim notification. (a) Whenever it appears to the chief medical officer of the institution to which a defendant has been committed under K.S.A. 22-3430, and amendments thereto, that the defendant will not be improved by further detention in such institution, the chief medical officer shall give written notice thereof to the district court where the defendant was convicted. Such notice shall include, but not be limited to: (1) Identification of the patient; (2) the course of treatment; (3) a current assessment of the defendant's psychiatric condition; (4) recommendations for future treatment, if any; and (5) recommendations regarding discharge, if any.

(b) Upon receiving such notice, the district court shall order that a hearing be held. The court shall give notice of the hearing to: (1) The state hospital or state security hospital where the defendant is under commitment; (2) the district or county attorney of the county from which the defendant was originally committed; (3) the defendant; and (4) the defendant's attorney. The county or district attorney shall provide victim notification. The court shall inform the defendant that such defendant is entitled to counsel and that counsel will be appointed to represent the defendant if the defendant is not financially able to employ an attorney as provided in K.S.A. 22-4503 et seq., and amendments thereto. The hearing shall be held within 30 days after the receipt by the court of the chief medical officer's notice.

(c) At the hearing, the defendant shall be sentenced, committed, granted probation, assigned to a community correctional services program, as provided by K.S.A. 75-5291, and amendments thereto, or discharged as the court deems best under the circumstance. The county or district attorney shall notify any victims of the outcome of the hearing. The time spent in a state or local institution pursuant to a commitment under K.S.A. 22-3430, and amendments thereto, shall be credited against any sentence, confinement or imprisonment imposed on the defendant.

History: L. 1970, ch. 129, § 22-3431; L. 1971, ch. 114, § 8; L. 1986, ch. 123, § 22; L. 1993, ch. 247, § 5; L. 2000, ch. 182, § 7; L. 2010, ch. 61, § 7; L. 2014, ch. 5, § 6; July 1.



22-3432 Information for secretary of corrections concerning person convicted.

22-3432. Information for secretary of corrections concerning person convicted. (a) It shall be the duty of the county or district attorney of the county in which a person has been convicted of a felony and sentenced to imprisonment to furnish to the secretary of corrections information pertaining to any special facts and circumstances concerning the commission of the offense or the offender that cannot be obtained from records provided to the secretary pursuant to K.S.A. 22-3427, and amendments thereto.

(b) If applicable, such information shall be set forth on forms provided by the secretary and shall be submitted at the time such inmate is committed. Such information shall be forwarded by the secretary to the correctional institution receiving such inmate.

History: L. 1970, ch. 129, § 22-3432; L. 1975, ch. 201, § 1; L. 2012, ch. 28, § 2; July 1.



22-3434 Videotape of testimony of child victim admissible in certain cases; limitations; standard of proof; objections, restrictions.

22-3434. Videotape of testimony of child victim admissible in certain cases; limitations; standard of proof; objections, restrictions. (a) On motion of the attorney for any party to a criminal proceeding in which a child less than 13 years of age is alleged to be a victim of the crime, subject to the conditions of subsection (b), the court may order that the testimony of the child be taken:

(1) In a room other than the courtroom and be televised by closed-circuit equipment in the courtroom to be viewed by the court and the finder of fact in the proceeding; or

(2) outside the courtroom and be recorded for showing in the courtroom before the court and the finder of fact in the proceeding if: (A) The recording is both visual and aural and is recorded on film or videotape or by other electronic means; (B) the recording equipment is capable of making an accurate recording, the operator of the equipment is competent and the recording is accurate and has not been altered; (C) every voice on the recording is identified; and (D) each party to the proceeding is afforded an opportunity to view the recording before it is shown in the courtroom, and a copy of a written transcript is provided to the parties.

(b) The state must establish by clear and convincing evidence that to require the child who is the alleged victim to testify in open court will so traumatize the child as to prevent the child from reasonably communicating to the jury or render the child unavailable to testify. The court shall make such an individualized finding before the state is permitted to proceed under this section.

(c) At the taking of testimony under this section:

(1) Only the attorneys for the defendant, the state and the child, any person whose presence would contribute to the welfare and well-being of the child and persons necessary to operate the recording or closed-circuit equipment may be present in the room with the child during the child's testimony;

(2) only the attorneys may question the child;

(3) the persons operating the recording or closed-circuit equipment shall be confined to an adjacent room or behind a screen or mirror that permits them to see and hear the child during the child's testimony but does not permit the child to see or hear them; and

(4) the court shall permit the defendant to observe and hear the testimony of the child in person, but shall ensure that the child cannot hear or see the defendant.

(d) If the testimony of a child is taken as provided by this section, the child shall not be compelled to testify in court during the proceeding.

(e) (1) Any objection by any party to the proceeding to a recording under subsection (a)(2) is inadmissible must be made by written motion filed with the court at least seven days before the commencement of the trial. An objection under this subsection shall specify the portion of the recording which is objectionable and the reasons for the objection. Failure to file an objection within the time provided by this subsection shall constitute waiver of the right to object to the admissibility of the recording unless the court, in its discretion, determines otherwise.

(2) The provisions of this subsection (d) shall not apply to any objection to admissibility for the reason that the recording has been materially altered.

History: L. 1985, ch. 112, § 4; L. 1986, ch. 135, § 2; L. 1986, ch. 119, § 4; L. 1990, ch. 110, § 1; July 1.



22-3435 Severability.

22-3435. Severability. If any provisions of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or application and, to this end, the provisions of this act are severable.

History: L. 1985, ch. 112, § 5; July 1.



22-3436 Prosecuting attorney; information to victims; right to be present at certain hearings.

22-3436. Prosecuting attorney; information to victims; right to be present at certain hearings. This section applies if a defendant is charged with a crime pursuant to articles 54, 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6104, 21-6325, 21-6326 or 21-6418 through 21-6422, and amendments thereto.

(a) The prosecuting attorney, as defined in K.S.A. 22-2202, and amendments thereto, shall: (1) Inform the victim or the victim's family before any dismissal or declining of prosecuting charges; (2) inform the victim or the victim's family of the nature of any proposed plea agreement; and (3) inform and give notice to the victim or the victim's family of the rights established in subsection (b).

(b) The victim of a crime or the victim's family have the right to be present at any hearing where a plea agreement is reviewed or accepted and the parties may submit written arguments to the court prior to the date of the hearing.

History: L. 1991, ch. 90, § 3; L. 2006, ch. 212, § 18; L. 2011, ch. 30, § 131; L. 2015, ch. 94, § 5; July 1.



22-3437 Forensic examinations; admissibility; certification; notices of proffer and objection to admission; use of interactive video testimony.

22-3437. Forensic examinations; admissibility; certification; notices of proffer and objection to admission; use of interactive video testimony. (a) (1) In any hearing or trial, a report concerning forensic examinations and certificate of forensic examination executed pursuant to this section shall be admissible in evidence if the report and certificate are prepared and attested by a criminalist or other employee of the Kansas bureau of investigation, Kansas highway patrol, Johnson County sheriff's laboratory, Sedgwick County regional forensic science center, or any laboratory of the federal bureau of investigation, federal postal inspection service, federal bureau of alcohol, tobacco and firearms or federal drug enforcement administration. If the examination involves a breath test for alcohol content, the report must also be admissible pursuant to K.S.A. 8-1001, and amendments thereto, and be conducted by a law enforcement officer or other person who is certified by the department of health and environment as a breath test operator as provided by K.S.A. 65-1,107 et seq., and amendments thereto.

(2) Upon the request of any law enforcement agency, such person as provided in paragraph (1) performing the analysis shall prepare a certificate. Such person shall sign the certificate under oath and shall include in the certificate an attestation as to the result of the analysis. The presentation of this certificate to a court by any party to a proceeding shall be evidence that all of the requirements and provisions of this section have been complied with. This certificate shall be supported by a written declaration pursuant to K.S.A. 53-601, and amendments thereto, or shall be sworn to before a notary public or other person empowered by law to take oaths and shall contain a statement establishing the following: The type of analysis performed; the result achieved; any conclusions reached based upon that result; that the subscriber is the person who performed the analysis and made the conclusions; the subscriber's training or experience to perform the analysis; the nature and condition of the equipment used; and the certification and foundation requirements for admissibility of breath test results, when appropriate. When properly executed, the certificate shall, subject to the provisions of paragraph (3) and notwithstanding any other provision of law, be admissible evidence of the results of the forensic examination of the samples or evidence submitted for analysis and the court shall take judicial notice of the signature of the person performing the analysis and of the fact that such person is that person who performed the analysis.

(3) Whenever a party intends to proffer in a criminal or civil proceeding, a certificate executed pursuant to this section, notice of an intent to proffer that certificate and the reports relating to the analysis in question, including a copy of the certificate, shall be conveyed to the opposing party or parties at least 21 days before the beginning of a hearing where the proffer will be used. An opposing party who intends to object to the admission into evidence of a certificate shall give notice of objection and the grounds for the objection within 14 days upon receiving the adversary's notice of intent to proffer the certificate. Whenever a notice of objection is filed, admissibility of the certificate shall be determined not later than two days before the beginning of the trial. A proffered certificate shall be admitted in evidence unless it appears from the notice of objection and grounds for that objection that the conclusions of the certificate, including the composition, quality or quantity of the substance submitted to the laboratory for analysis or the alcohol content of a blood or breath sample will be contested at trial. A failure to comply with the time limitations regarding the notice of objection required by this section shall constitute a waiver of any objections to the admission of the certificate. The time limitations set forth in this section may be extended upon a showing of good cause.

(b) (1) In any hearing or trial where there is a report concerning forensic examinations from a person as provided in paragraph (1) of subsection (a), district and municipal courts may, upon request of either party, use two-way interactive video technology, including internet-based videoconferencing, to take testimony from that person if the testimony is in relation to the report.

(2) The use of any two-way interactive video technology must be in accordance with any requirements and guidelines established by the office of judicial administration, and all proceedings at which such technology is used in a district court must be recorded verbatim by the court.

History: L. 1993, ch. 261, § 3; L. 1996, ch. 224, § 3; L. 2002, ch. 163, § 4; L. 2003, ch. 70, § 1; L. 2008, ch. 170, § 5; L. 2010, ch. 90, § 2; L. 2011, ch. 2, § 1; L. 2012, ch. 166, § 5; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 22-3437a.

Section was amended twice in the 2011 session, see also 22-3437b.



22-3438 Severability.

22-3438. Severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application. To this end the provisions of this act are severable.

History: L. 1993, ch. 261, § 5; July 1.



22-3439 Felony convictions; information and forms to be forwarded to Kansas sentencing commission and Kansas bureau of investigation.

22-3439. Felony convictions; information and forms to be forwarded to Kansas sentencing commission and Kansas bureau of investigation. (a) For all felony convictions for offenses committed on or after July 1, 1993, the court shall forward a signed copy of the journal entry, attached together with the presentence investigation report as provided by K.S.A. 2015 Supp. 21-6813, and amendments thereto, to the Kansas sentencing commission within 30 days after sentencing.

(b) For probation revocations which result in the defendant's imprisonment in the custody of the department of corrections, the court shall forward a signed copy of the journal entry of revocation to the Kansas sentencing commission within 30 days of final disposition.

(c) The court shall insure that information concerning dispositions for all other felony probation revocations based upon crimes committed on or after July 1, 1993, and for all class A and B misdemeanor crimes and assault as defined in K.S.A. 21-3408, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5412, and amendments thereto, committed on or after July 1, 1993, is forwarded to the Kansas bureau of investigation central repository. Such information shall be transmitted on a form or in a format approved by the attorney general within 30 days of that final disposition.

History: L. 1996, ch. 258, § 8; L. 2011, ch. 30, § 132; July 1.






Article 35 POST-TRIAL MOTIONS

22-3501 New trial.

22-3501. New trial. (1) The court on motion of a defendant may grant a new trial to the defendant if required in the interest of justice. If trial was by the court without a jury the court on motion of a defendant for a new trial may vacate the judgment if entered, take additional testimony and direct the entry of a new judgment. A motion for a new trial based on the ground of newly discovered evidence may be made within two years after final judgment, but if an appeal is pending the court may grant the motion only on remand of the case. A motion for a new trial based on any other grounds shall be made within 14 days after the verdict or finding of guilty or within such further time as the court may fix during the 14-day period.

(2) A motion for a new trial shall be heard and determined by the court within 45 days from the date it is made.

History: L. 1970, ch. 129, § 22-3501; L. 2010, ch. 135, § 25; July 1.



22-3502 Arrest of judgment.

22-3502. Arrest of judgment. The court on motion of a defendant shall arrest judgment if the complaint, information or indictment does not charge a crime or if the court was without jurisdiction of the crime charged. The motion for arrest of judgment shall be made within 14 days after the verdict or finding of guilty, or after a plea of guilty or nolo contendere, or within such further time as the court may fix during the 14-day period.

History: L. 1970, ch. 129, § 22-3502; L. 2010, ch. 135, § 26; July 1.



22-3503 Arrest of judgment without motion.

22-3503. Arrest of judgment without motion. Whenever the court becomes aware of the existence of grounds which would require that a motion for arrest of judgment be sustained, if filed, the court may arrest the judgment without motion.

History: L. 1970, ch. 129, § 22-3503; July 1.



22-3504 Correction of sentence.

22-3504. Correction of sentence. (1) The court may correct an illegal sentence at any time. The defendant shall receive full credit for time spent in custody under the sentence prior to correction. The defendant shall have a right to a hearing, after reasonable notice to be fixed by the court, to be personally present and to have the assistance of counsel in any proceeding for the correction of an illegal sentence.

(2) Clerical mistakes in judgments, orders or other parts of the record and errors in the record arising from oversight or omission may be corrected by the court at any time and after such notice, if any, as the court orders.

History: L. 1970, ch. 129, § 22-3504; July 1.






Article 36 APPEALS

22-3601 Appellate jurisdiction of court of appeals and supreme court in criminal cases.

22-3601. Appellate jurisdiction of court of appeals and supreme court in criminal cases. (a) Any appeal permitted to be taken from a district court's final judgment in a criminal case shall be taken to the court of appeals, except in those cases reviewable by law in the district court or in which a direct appeal to the supreme court is required. Whenever an interlocutory appeal is permitted in a criminal case in the district court, such appeal shall be taken to the court of appeals.

(b) Any appeal permitted to be taken from a district court's final judgment in a criminal case shall be taken directly to the supreme court in the following cases:

(1) Any case in which a statute of this state or of the United States has been held unconstitutional;

(2) any case in which the defendant has been convicted of a class A felony;

(3) any case in which a maximum sentence of life imprisonment has been imposed, unless the maximum sentence has been imposed pursuant to K.S.A. 21-4643, prior to its repeal, or K.S.A. 2015 Supp. 21-6627, and amendments thereto; and

(4) except as provided further, any case in which the crime was committed on or after July 1, 1993, and the defendant has been convicted of an off-grid crime. The provisions of this paragraph shall not apply to any case in which the off-grid crime was:

(A) Aggravated human trafficking, subsection (c)(2)(B) of K.S.A. 2015 Supp. 21-5426, and amendments thereto;

(B) rape, subsection (b)(2)(B) of K.S.A. 2015 Supp. 21-5503, and amendments thereto;

(C) aggravated criminal sodomy, subsection (c)(2)(B)(ii) of K.S.A. 2015 Supp. 21-5504, and amendments thereto;

(D) aggravated indecent liberties with a child, subsection (c)(2)(C)(ii) of K.S.A. 2015 Supp. 21-5506, and amendments thereto;

(E) sexual exploitation of a child, subsection (b)(2)(B) of K.S.A. 2015 Supp. 21-5510, and amendments thereto;

(F)  commercial sexual exploitation of a child, subsection (b)(2) of K.S.A. 2015 Supp. 21-6422, and amendments thereto; or

(G) an attempt, conspiracy or criminal solicitation, as defined in K.S.A. 2015 Supp. 21-5301, 21-5302 or 21-3503 [21-5303], and amendments thereto, of any such felony.

History: L. 1970, ch. 129, § 22-3601; L. 1975, ch. 178, § 21; L. 1989, ch. 102, § 1; L. 1992, ch. 239, § 262; L. 2011, ch. 100, § 9; L. 2013, ch. 120, § 26; July 1.



22-3602 Appeals by defendant, when; appeals by prosecution; transfers to supreme court.

22-3602. Appeals by defendant, when; appeals by prosecution; transfers to supreme court. (a) Except as otherwise provided, an appeal to the appellate court having jurisdiction of the appeal may be taken by the defendant as a matter of right from any judgment against the defendant in the district court and upon appeal any decision of the district court or intermediate order made in the progress of the case may be reviewed. No appeal shall be taken by the defendant from a judgment of conviction before a district judge upon a plea of guilty or nolo contendere, except that jurisdictional or other grounds going to the legality of the proceedings may be raised by the defendant as provided in K.S.A. 60-1507, and amendments thereto.

(b) Appeals to the court of appeals may be taken by the prosecution from cases before a district judge, or a district magistrate judge who is regularly admitted to practice law in Kansas, as a matter of right in the following cases, and no others:

(1) From an order dismissing a complaint, information or indictment;

(2) from an order arresting judgment;

(3) upon a question reserved by the prosecution; or

(4) upon an order granting a new trial in any case involving a class A or B felony or for crimes committed on or after July 1, 1993, in any case involving an off-grid crime.

(c) Procedures for appeals by the prosecution enumerated in subsection (b) shall be as provided in supreme court rules.

(d) Appeals to a district judge may be taken by the prosecution from cases before a district magistrate judge who is not regularly admitted to practice law in Kansas as a matter of right in the cases enumerated in subsection (b) and from orders enumerated in K.S.A. 22-3603, and amendments thereto.

(e) Any criminal case on appeal to the court of appeals may be transferred to the supreme court as provided in K.S.A. 20-3016 and 20-3017, and amendments thereto, and any party to such case may petition the supreme court for review of any decision of the court of appeals as provided in subsection (b) of K.S.A. 20-3018, and amendments thereto, except that any such party may appeal to the supreme court as a matter of right in any case in which a question under the constitution of either the United States or the state of Kansas arises for the first time as a result of the decision of the court of appeals.

(f) For crimes committed on or after July 1, 1993, an appeal by the prosecution or the defendant relating to sentences imposed pursuant to a presumptive sentencing guidelines system as provided in K.S.A. 21-4701 et seq., prior to their repeal, or the revised Kansas sentencing guidelines act, article 68 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, shall be as provided in K.S.A. 21-4721, prior to its repeal, or K.S.A. 2015 Supp. 21-6820, and amendments thereto.

History: L. 1970, ch. 129, § 22-3602; L. 1976, ch. 167, § 1; L. 1977, ch. 112, § 9; L. 1986, ch. 115, § 65; L. 1987, ch. 117, § 1; L. 1992, ch. 239, § 263; L. 1993, ch. 291, § 196; L. 1999, ch. 159, § 7; L. 2011, ch. 30, § 133; L. 2014, ch. 71, § 2; July 1.



22-3603 Interlocutory appeals by the state.

22-3603. Interlocutory appeals by the state. When a judge of the district court, prior to the commencement of trial of a criminal action, makes an order quashing a warrant or a search warrant, suppressing evidence or suppressing a confession or admission an appeal may be taken by the prosecution from such order if notice of appeal is filed within 14 days after entry of the order. Further proceedings in the trial court shall be stayed pending determination of the appeal.

History: L. 1970, ch. 129, § 22-3603; L. 1971, ch. 118, § 1; L. 1975, ch. 178, § 23; L. 2010, ch. 135, § 27; July 1.



22-3604 Release of defendant pending appeal by prosecution.

22-3604. Release of defendant pending appeal by prosecution. (1) Except as provided in subsection (3), a defendant shall not be held in jail nor subject to an appearance bond during the pendency of an appeal by the prosecution.

(2) The time during which an appeal by the prosecution is pending shall not be counted for the purpose of determining whether a defendant is entitled to discharge under K.S.A. 22-3402, and amendments thereto. For purposes of this section, "an appeal by the prosecution" includes, but is not limited to, appeals authorized by subsection (b) of K.S.A. 22-3602, and amendments thereto, appeals authorized by K.S.A. 22-3603, and amendments thereto, and any appeal by the prosecution which seeks discretionary review in the supreme court of Kansas or the United States supreme court. Such an appeal remains "pending" until final resolution by the court of last resort.

(3) A defendant charged with a class A, B or C felony or, if the felony was committed on or after July 1, 1993, an off-grid felony, a nondrug severity level 1 through 5 felony or a drug severity level 1 through 4 felony crime shall not be released from jail or the conditions of such person's appearance bond during the pendency of an appeal by the prosecution. The time during which an appeal by the prosecution is pending in a class A, B or C felony or, if the felony was committed on or after July 1, 1993, an off-grid felony, a nondrug severity level 1 through 5 felony or a drug severity level 1 through 4 felony case shall not be counted for the purpose of determining whether the defendant is entitled to discharge under K.S.A. 22-3402, and amendments thereto.

History: L. 1970, ch. 129, § 22-3604; L. 1990, ch. 111, § 1; L. 1994, ch. 291, § 64; L. 2009, ch. 61, § 3; L. 2012, ch. 150, § 42; July 1.



22-3605 Decision and disposition of case on appeal; stay of mandate.

22-3605. Decision and disposition of case on appeal; stay of mandate. (a) Any appellate court may reverse, affirm or modify the judgment or order appealed from, or may order a new trial in the district court. In either case the cause must be remanded to the district court with proper instructions, together with the decision of the appellate court, within the time and in the manner to be prescribed by rule of the supreme court.

(b) (1) In appeals from criminal actions and in other post-conviction actions arising from criminal prosecutions, the issuance of the mandate from the appellate court shall be automatically stayed when:

(A) A party files a notice with the appellate court that it intends to file a petition for writ of certiorari to the United States supreme court; and

(B) the time has not expired for filing such a petition under applicable United States supreme court rules.

(2) If the mandate from the appellate court has already been issued when a party files its notice, the mandate from the appellate court shall be withdrawn and stayed.

(3) The stay shall be lifted when:

(A) If a petition for writ of certiorari to the United States supreme court is filed, the court denies such petition or issues such court's final order following granting such petition; or

(B) if no petition for writ of certiorari to the United States supreme court is filed, the time expires for filing such petition under applicable United States supreme court rules.

History: L. 1970, ch. 129, § 22-3605; L. 1975, ch. 178, § 24; L. 2014, ch. 139, § 6; July 1.



22-3606 Procedure on appeal.

22-3606. Procedure on appeal. Except as otherwise provided by statute or rule of the supreme court, the statutes and rules governing procedure on appeals to an appellate court in civil cases shall apply to and govern appeals to an appellate court in criminal cases.

History: L. 1970, ch. 129, § 22-3606; L. 1971, ch. 114, § 9; L. 1975, ch. 178, § 25; Jan. 10, 1977.



22-3607 Disposition of defendant when judgment reversed on appeal.

22-3607. Disposition of defendant when judgment reversed on appeal. When a judgment of conviction or sentence is reversed, and it appears that no crime has been committed, the appellate court shall direct that the defendant be discharged. If it appears that the defendant is guilty of a crime, although improperly charged, the appellate court shall order the defendant to be held in custody, subject to the order of the court in which he or she was convicted.

History: L. 1970, ch. 129, § 22-3607; L. 1975, ch. 178, § 26; Jan. 10, 1977.



22-3608 Time for appeal from judgment of district court.

22-3608. Time for appeal from judgment of district court. (a) If sentence is imposed, the defendant may appeal from the judgment of the district court not later than 10 days after the expiration of the district court's power to modify the sentence. The power to revoke or modify the conditions of probation or the conditions of assignment to a community correctional services program shall not be deemed power to modify the sentence. The provisions of this subsection shall not apply to crimes committed on or after July 1, 1993.

(b) If the imposition of sentence is suspended, the defendant may appeal from the judgment of the district court within 10 days after the order suspending imposition of sentence. The provisions of this subsection shall not apply to crimes committed on or after July 1, 1993.

(c) For crimes committed on or after July 1, 1993, the defendant shall have 14 days after the judgment of the district court to appeal.

History: L. 1970, ch. 129, § 22-3608; L. 1986, ch. 123, § 23; L. 1992, ch. 239, § 264; L. 1993, ch. 291, § 197; L. 2010, ch. 135, § 28; July 1.



22-3609 Appeals from municipal courts.

22-3609. Appeals from municipal courts. (1) The defendant shall have the right to appeal to the district court of the county from any judgment of a municipal court which adjudges the defendant guilty of a violation of the ordinances of any municipality of Kansas or any findings of contempt. The appeal shall be assigned by the chief judge to a district judge. The appeal shall stay all further proceedings upon the judgment appealed from.

(2) An appeal to the district court shall be taken by filing, in the district court of the county in which the municipal court is located, a notice of appeal and any appearance bond required by the municipal court. Municipal court clerks are hereby authorized to accept notices of appeal and appearance bonds under this subsection and shall forward such notices and bonds to the district court. No appeal shall be filed until after the sentence has been imposed. No appeal shall be taken more than 14 days after the date the sentence is imposed.

(3) The notice of appeal shall designate the judgment or part of the judgment appealed from. The defendant shall cause notice of the appeal to be served upon the city attorney prosecuting the case. The judge whose judgment is appealed from or the clerk of the court, if there is one, shall certify the complaint and warrant to the district court of the county, but failure to do so shall not affect the validity of the appeal.

(4) Except as provided herein, the trial of municipal appeal cases shall be to the court unless a jury trial is requested in writing by the defendant not later than seven days after first notice of trial assignment is given to the defendant or such defendant's counsel. The time requirement provided in this subsection regarding when a jury trial shall be requested may be waived in the discretion of the court upon a finding that imposing such time requirement would cause undue hardship or prejudice to the defendant. A jury in a municipal appeal case shall consist of six members. All appeals taken by a defendant from a municipal judge in contempt findings, cigarette or tobacco infraction or traffic infraction cases shall be tried by the court.

(5) Notwithstanding the other provisions of this section, appeal from a conviction rendered pursuant to subsection (b) of K.S.A. 12-4416, and amendments thereto, shall be conducted only on the record of the stipulation of facts relating to the complaint.

History: L. 1970, ch. 129, § 22-3609; L. 1971, ch. 114, § 10; L. 1975, ch. 202, § 1; L. 1976, ch. 163, § 21; L. 1977, ch. 112, § 10; L. 1981, ch. 154, § 3; L. 1982, ch. 149, § 1; L. 1982, ch. 144, § 18; L. 1983, ch. 115, § 1; L. 1986, ch. 115, § 66; L. 1992, ch. 176, § 1; L. 1998, ch. 192, § 8; L. 1999, ch. 57, § 32; L. 2004, ch. 71, § 5; L. 2010, ch. 135, § 29; L. 2013, ch. 118, § 5; July 1.



22-3609a Appeals from district magistrate judges not regularly admitted to practice law.

22-3609a. Appeals from district magistrate judges not regularly admitted to practice law. (1) A defendant shall have the right to appeal to a district judge from any judgment of a district magistrate judge who is not regularly admitted to practice law in Kansas. The chief judge shall be responsible for assigning a district judge for any such appeal. The appeal shall stay all further proceedings upon the judgment appealed from.

(2) An appeal to a district judge shall be taken by filing a notice of appeal with the clerk of the court. No appeal shall be filed until after the sentence has been imposed. No appeal shall be taken more than 14 days after the date the sentence is imposed.

(3) The clerk of the district court shall deliver the complaint, warrant and any appearance bond to the district judge to whom such appeal is assigned. The case shall be tried de novo before the assigned district judge.

(4) No advance payment of a docket fee shall be required when the appeal is taken.

(5) All appeals taken by a defendant in misdemeanor cases from a district magistrate judge who is not regularly admitted to practice law in Kansas shall be tried by the court unless a jury trial is requested in writing by the defendant. All appeals taken by a defendant in traffic infraction and cigarette or tobacco infraction cases from a district magistrate judge who is not regularly admitted to practice law in Kansas shall be to the court.

(6) Notwithstanding the other provisions of this section, appeal from a conviction rendered pursuant to subsection (c) of K.S.A. 22-2909, and amendments thereto, shall be conducted only on the record of the stipulation of facts relating to the complaint.

History: L. 1976, ch. 163, § 22; L. 1977, ch. 112, § 11; L. 1982, ch. 144, § 19; L. 1984, ch. 39, § 44; L. 1986, ch. 115, § 67; L. 1996, ch. 214, § 36; L. 1998, ch. 192, § 9; L. 1999, ch. 57, § 33; L. 2010, ch. 135, § 30; L. 2013, ch. 118, § 6; L. 2014, ch. 71, § 3; July 1.



22-3610 Hearing on appeal; exception.

22-3610. Hearing on appeal; exception. (a) When a case is appealed to the district court, such court shall hear and determine the cause on the original complaint, unless the complaint shall be found defective, in which case the court may order a new complaint to be filed and the case shall proceed as if the original complaint had not been set aside. The case shall be tried de novo in the district court.

(b) Notwithstanding subsection (a), appeal from a conviction rendered pursuant to subsection (b) of K.S.A. 12-4416 shall be conducted only on the record of the stipulation of facts relating to the complaint.

History: L. 1970, ch. 129, § 22-3610; L. 1982, ch. 144, § 20; July 1.



22-3611 Judgment on appeal.

22-3611. Judgment on appeal. If upon appeal to the district court the defendant is convicted, the district court shall impose sentence upon him and render judgment against him for all costs in the case, both in the district court and in the court appealed from.

History: L. 1970, ch. 129, § 22-3611; July 1.



22-3612 Criminal appeals from district court; attorney general to invoke county or district attorney's assistance; costs; criminal appeals cost fund.

22-3612. Criminal appeals from district court; attorney general to invoke county or district attorney's assistance; costs; criminal appeals cost fund. (a) In representing the interests of the state in appeals from criminal actions in the district courts of this state to the supreme court or court of appeals or in other post-conviction actions arising from criminal prosecutions, the attorney general shall invoke the assistance of the county or district attorney of the county in which the action originally commenced. The reasonable costs of such representation shall be allowed and paid by the board of county commissioners from the county general fund for any services rendered by such county's county or district attorney pursuant to this section or by the attorney general pursuant to an agreement under subsection (b).

(b) The attorney general may publish a schedule of such costs to be charged by the office of attorney general for services rendered by the attorney general, not to exceed the hourly rate provided in K.S.A. 22-4507, and amendments thereto. The attorney general may enter into agreements with any county or district attorney for the payment of such costs and any such agreement shall supersede, in whole or in part as such agreement may provide, the schedule of costs published pursuant to this section.

(c) All moneys paid to the attorney general pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the criminal appeals cost fund, which is hereby created. Moneys in the criminal appeals cost fund may be expended by the attorney general for the purpose of representing the interests of the state in criminal appeals and post-conviction proceedings. All expenditures from the criminal appeals cost fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general or the attorney general's designee.

History: L. 1977, ch. 119, § 1; L. 2014, ch. 90, § 10; July 1.






Article 37 RELEASE PROCEDURES

22-3701 Pardons and commutations; duties of prisoner review board; notification to victims.

22-3701. Pardons and commutations; duties of prisoner review board; notification to victims. (a) The governor may pardon, or commute the sentence of, any person convicted of a crime in any court of this state upon such terms and conditions as prescribed in the order granting the pardon or commutation.

(b) The prisoner review board, hereafter referred to as the board, shall adopt rules and regulations governing the procedure for initiating, processing, and reviewing applications for pardon, or commutation of sentence filed by and on behalf of persons convicted of crime.

(c) Except as otherwise provided, no pardon or commutation of sentence shall be granted until more than 30 days after written notice of the application therefor has been given to: (1) The prosecuting attorney and the judge of the court in which the defendant was convicted; and (2) any victim of the person's crime or the victim's family, if the person was convicted of a crime specified in article 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or articles 54, 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6104, 21-6325, 21-6326 or 21-6418 through 21-6422, and amendments thereto. Notice of such application for pardon or commutation of sentence shall be given by the secretary of corrections to the victim who is alive and whose address is known to the secretary of corrections, or if the victim is deceased, to the victim's family if the family's address is known to the secretary of corrections. Notice of the receipt of such application shall be given by publication in the official county paper of the county of conviction. The form of notice shall be prescribed by the board. If the applicant executes a poverty affidavit, the cost of one publication of the notice during a 12-month period shall be paid by the state. If more than one notice of application is published during any 12-month period the additional cost of publication shall be paid by the applicant. Subject to the provisions of subsection (d), if written notification is not given to such victim who is alive and whose address is known to the secretary of corrections or, if the victim is deceased, to the victim's family if the family's address is known to the secretary of corrections, the governor shall not grant or deny such application until a time at least 30 days after notification is given by publication as provided in this section.

(d) All applications for pardon or commutation of sentence shall be referred to the board. The board shall examine each case and submit a report, together with such information as the board may have concerning the applicant, to the governor within 120 days after referral to the board. The governor shall not grant or deny any such application until the governor has received the report of the board or until 120 days after the referral to the board, whichever time is the shorter and the provisions of subsection (c) have been satisfied.

History: L. 1970, ch. 129, § 22-3701; L. 1972, ch. 317, § 79; L. 1973, ch. 339, § 58; L. 1992, ch. 298, § 94; L. 1997, ch. 23, § 1; L. 2011, ch. 30, § 134; L. 2012, ch. 16, § 8; L. 2015, ch. 94, § 6; July 1.



22-3702 Form of pardon.

22-3702. Form of pardon. A pardon shall be in writing, signed by the governor, attested by the great seal of the state and shall be authority for the release and discharge of the person named therein.

History: L. 1970, ch. 129, § 22-3702; July 1.



22-3703 Report of pardons to legislature.

22-3703. Report of pardons to legislature. The governor at each regular session of the legislature, shall communicate to both houses of the legislature a list of all persons pardoned by him during the preceding year, with a statement of the offense of which each was convicted, the time of imprisonment or amount of fine, and the condition, if any, upon which such pardon was granted.

History: L. 1970, ch. 129, § 22-3703; July 1.



22-3704 Reprieves in capital cases.

22-3704. Reprieves in capital cases. In cases where the death penalty has been imposed the governor may order the postponement of the execution of the sentence for a limited time. At the expiration of such time the sentence of the court shall be carried out.

History: L. 1970, ch. 129, § 22-3704; July 1.



22-3705 Commutation of sentence, reduction of penalty; restrictions.

22-3705. Commutation of sentence, reduction of penalty; restrictions. (a) The governor may, when the governor deems it proper or advisable, commute a sentence in any criminal case by reducing the penalty as follows:

(1) If the sentence is death, to imprisonment for life without the possibility of parole and not to any lesser sentence;

(2) except as provided in subsection (b), if the sentence is to imprisonment, by reducing the duration of such imprisonment;

(3) if the sentence is a fine, by reducing the amount thereof; or

(4) if the sentence is both imprisonment and fine, by reducing either or both.

(b) The governor shall not commute a sentence of life without possibility of parole.

History: L. 1970, ch. 129, § 22-3705; L. 2014, ch. 114, § 7; July 1.



22-3706 Person acting as agent or representative of individual seeking release; contingent fee prohibited; statement and affidavit.

22-3706. Person acting as agent or representative of individual seeking release; contingent fee prohibited; statement and affidavit. No person acting as agent or representative for an individual before the board for pardon, commutation of sentence, parole or revocation of parole, conditional release or postrelease supervision shall contract for or receive a fee contingent upon a certain decision by the board. Such agent or representative shall submit a statement on the applicant's behalf to the prisoner review board in writing and shall submit therewith an affidavit stating such agent's representative's name; place of residence; the name of the applicant being represented or [who] has been represented; the fee, if any, paid to or to be paid to such agent or representative by any person for such services; that such fee is not or was not a contingent fee. If any person representing any applicant for pardon, commutation of sentence, or parole shall fail to file such affidavit, the application shall not be considered. Any affidavit filed as provided in this section shall be a public record.

History: L. 1970, ch. 129, § 22-3706; L. 1973, ch. 339, § 59; L. 1992, ch. 239, § 265; L. 2012, ch. 16, § 9; July 1.



22-3709 Officers of board; panels authorized; vote required to parole certain inmates.

22-3709. Officers of board; panels authorized; vote required to parole certain inmates. The chairperson and vice-chairperson of the prisoner review board shall be designated by the secretary of corrections. The chairperson of the board shall have the authority to organize and administer the activities of the board. The chairperson of the board may designate panels, consisting of two members of the board, which shall have the full authority and power of the board to order the denial, grant or revocation of an inmate's parole or conditional release, or for crimes committed on or after July 1, 1993, grant parole for off-grid crimes or revocation of postrelease supervision or to order the revocation of an inmate's conditional release, upon hearing by one or more members of the panel, and by a majority vote of the board.

History: L. 1970, ch. 129, § 22-3709; L. 1972, ch. 317, § 82; L. 1973, ch. 339, § 62; L. 1988, ch. 115, § 13; L. 1992, ch. 239, § 266; L. 1997, ch. 23, § 3; L. 2003, ch. 142, § 2; L. 2004, ch. 66, § 1; L. 2012, ch. 16, § 10; July 1.



22-3710 Kansas prisoner review board; seal, orders, records, reports.

22-3710. Kansas prisoner review board; seal, orders, records, reports. The prisoner review board shall adopt an official seal of which the courts shall take judicial notice. The orders of the board shall not be reviewable except as to compliance with the terms of this act or other applicable laws of this state. The board shall keep a record of its acts and shall notify each institution and the secretary of corrections of its decisions relating to the persons who are or have been confined therein. At the close of each fiscal year, the board shall submit to the governor and to the legislature a report with statistical and other data of its work, including research studies which it may make of probation, sentencing, parole, postrelease supervision or related functions. Such report may be part of the annual report of the department of corrections, so long as such information is presented separately and distinctly.

History: L. 1970, ch. 129, § 22-3710; L. 1972, ch. 317, § 83; L. 1973, ch. 339, § 63; L. 1990, ch. 309, § 16; L. 1992, ch. 239, § 267; L. 2012, ch. 16, § 11; July 1.



22-3711 Certain records privileged.

22-3711. Certain records privileged. The presentence report, the preparole report, the pre-postrelease supervision report and the supervision history, obtained in the discharge of official duty by any member or employee of the prisoner review board or any other employee of the department of corrections, shall be privileged and shall not be disclosed directly or indirectly to anyone other than the prisoner review board, the judge, the attorney general or others entitled to receive the information, except that the board, secretary of corrections or court may permit the inspection of the report or parts of it by the defendant, inmate, defendant's or inmate's attorney or other person having a proper interest in it, whenever the best interest or welfare of a particular defendant or inmate makes the action desirable or helpful.

History: L. 1970, ch. 129, § 22-3711; L. 1972, ch. 317, § 84; L. 1973, ch. 339, § 64; L. 1984, ch. 130, § 1; L. 1990, ch. 309, § 17; L. 1992, ch. 239, § 268; L. 2012, ch. 16, § 12; July 1.



22-3712 Placement in diagnostic or treatment facility as condition of release.

22-3712. Placement in diagnostic or treatment facility as condition of release. As a condition of probation, parole or postrelease supervision, a probationer, parolee or person on postrelease supervision may be placed in a diagnostic, or treatment facility by order of the court or prisoner review board. Placement in a diagnostic or treatment facility shall not exceed 90 days or the maximum period of the prison sentence that could be imposed, but may be renewed for further ninety-day periods on certificates presented to the court by the director of such facility.

History: L. 1970, ch. 129, § 22-3712; L. 1972, ch. 317, § 85; L. 1990, ch. 309, § 18; L. 1992, ch. 239, § 269; L. 1997, ch. 23, § 4; L. 2012, ch. 16, § 13; July 1.



22-3713 Prisoner review board; hearings; personnel and accounting services.

22-3713. Prisoner review board; hearings; personnel and accounting services. (a) The prisoner review board may authorize one or more of its members to conduct hearings on behalf of the board.

(b) The secretary of corrections shall provide the prisoner review board with necessary personnel and accounting services.

History: L. 1970, ch. 129, § 22-3713; L. 1972, ch. 317, § 86; L. 1973, ch. 339, § 65; L. 1990, ch. 309, § 19; L. 1996, ch. 32, § 1; L. 2012, ch. 16, § 14; July 1.



22-3716 Arrest for violating condition of probation, assignment to community corrections, suspension of sentence or nonprison sanction, procedure; time limitation on issuing warrant; limitations on serving sentence in department of corrections' facility or serving period of postrelease supervision, exceptions.

22-3716. Arrest for violating condition of probation, assignment to community corrections, suspension of sentence or nonprison sanction, procedure; time limitation on issuing warrant; limitations on serving sentence in department of corrections' facility or serving period of postrelease supervision, exceptions. (a) At any time during probation, assignment to a community correctional services program, suspension of sentence or pursuant to subsection (e) for defendants who committed a crime prior to July 1, 1993, and at any time during which a defendant is serving a nonprison sanction for a crime committed on or after July 1, 1993, or pursuant to subsection (e), the court may issue a warrant for the arrest of a defendant for violation of any of the conditions of release or assignment, a notice to appear to answer to a charge of violation or a violation of the defendant's nonprison sanction. The notice shall be personally served upon the defendant. The warrant shall authorize all officers named in the warrant to return the defendant to the custody of the court or to any certified detention facility designated by the court. Any court services officer or community correctional services officer may arrest the defendant without a warrant or may deputize any other officer with power of arrest to do so by giving the officer a written or verbal statement setting forth that the defendant has, in the judgment of the court services officer or community correctional services officer, violated the conditions of the defendant's release or a nonprison sanction. A written statement delivered to the official in charge of a county jail or other place of detention shall be sufficient warrant for the detention of the defendant. After making an arrest, the court services officer or community correctional services officer shall present to the detaining authorities a similar statement of the circumstances of violation. Provisions regarding release on bail of persons charged with a crime shall be applicable to defendants arrested under these provisions.

(b) (1) Upon arrest and detention pursuant to subsection (a), the court services officer or community correctional services officer shall immediately notify the court and shall submit in writing a report showing in what manner the defendant has violated the conditions of release or assignment or a nonprison sanction.

(2) Unless the defendant, after being apprised of the right to a hearing by the supervising court services or community correctional services officer, waives such hearing, the court shall cause the defendant to be brought before it without unnecessary delay for a hearing on the violation charged. The hearing shall be in open court and the state shall have the burden of establishing the violation. The defendant shall have the right to be represented by counsel and shall be informed by the judge that, if the defendant is financially unable to obtain counsel, an attorney will be appointed to represent the defendant. The defendant shall have the right to present the testimony of witnesses and other evidence on the defendant's behalf. Relevant written statements made under oath may be admitted and considered by the court along with other evidence presented at the hearing.

(3) (A) Except as otherwise provided, if the original crime of conviction was a felony, other than a felony specified in subsection (i) of K.S.A. 2015 Supp. 21-6804, and amendments thereto, and a violation is established, the court may impose the violation sanctions as provided in subsection (c)(1).

(B) Except as otherwise provided, if the original crime of conviction was a misdemeanor or a felony specified in subsection (i) of K.S.A. 2015 Supp. 21-6804, and amendments thereto, and a violation is established, the court may:

(i) Continue or modify the probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction and impose confinement in a county jail not to exceed 60 days. If an offender is serving multiple probation terms concurrently, any confinement periods imposed shall be imposed concurrently;

(ii) impose an intermediate sanction of confinement in a county jail, to be imposed as a two-day or three-day consecutive period. The total of all such sanctions imposed pursuant to this subparagraph and subsections (b)(4)(A) and (b)(4)(B) shall not exceed 18 total days during the term of supervision; or

(iii) revoke the probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction and require the defendant to serve the sentence imposed, or any lesser sentence, and, if imposition of sentence was suspended, may impose any sentence which might originally have been imposed.

(4) Except as otherwise provided, if the defendant waives the right to a hearing and the sentencing court has not specifically withheld the authority from court services or community correctional services to impose sanctions, the following sanctions may be imposed without further order of the court:

(A) If the defendant was on probation at the time of the violation, the defendant's supervising court services officer, with the concurrence of the chief court services officer, may impose an intermediate sanction of confinement in a county jail, to be imposed as a two-day or three-day consecutive period. The total of all such sanctions imposed pursuant to this subparagraph and subsections (b)(4)(B) and (c)(1)(B) shall not exceed 18 total days during the term of supervision; and

(B) if the defendant was assigned to a community correctional services program at the time of the violation, the defendant's community corrections officer, with the concurrence of the community corrections director, may impose an intermediate sanction of confinement in a county jail, to be imposed as a two-day or three-day consecutive period. The total of all such sanctions imposed pursuant to this subparagraph and subsections (b)(4)(A) and (c)(1)(B) shall not exceed 18 total days during the term of supervision.

(c) (1) Except as otherwise provided, if the original crime of conviction was a felony, other than a felony specified in subsection (i) of K.S.A. 2015 Supp. 21-6804, and amendments thereto, and a violation is established, the court may impose the following sanctions:

(A) Continuation or modification of the release conditions of the probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction;

(B) continuation or modification of the release conditions of the probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction and an intermediate sanction of confinement in a county jail to be imposed as a two-day or three-day consecutive period. The total of all such sanctions imposed pursuant to this subparagraph and subsections (b)(4)(A) and (b)(4)(B) shall not exceed 18 total days during the term of supervision;

(C) if the violator already had at least one intermediate sanction imposed pursuant to subsection (b)(4)(A), (b)(4)(B) or (c)(1)(B) related to the crime for which the original supervision was imposed, continuation or modification of the release conditions of the probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction and remanding the defendant to the custody of the secretary of corrections for a period of 120 days, subject to a reduction of up to 60 days in the discretion of the secretary. This sanction shall not be imposed more than once during the term of supervision. The sanction imposed pursuant to this subparagraph shall begin upon pronouncement by the court and shall not be served by prior confinement credit, except as provided in subsection (c)(7);

(D) if the violator already had a sanction imposed pursuant to subsection (b)(4)(A), (b)(4)(B), (c)(1)(B) or (c)(1)(C) related to the crime for which the original supervision was imposed, continuation or modification of the release conditions of the probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction and remanding the defendant to the custody of the secretary of corrections for a period of 180 days, subject to a reduction of up to 90 days in the discretion of the secretary. This sanction shall not be imposed more than once during the term of supervision. The sanction imposed pursuant to this subparagraph shall begin upon pronouncement by the court and shall not be served by prior confinement credit, except as provided in subsection (c)(7); or

(E) if the violator already had a sanction imposed pursuant to subsection (c)(1)(C) or (c)(1)(D) related to the crime for which the original supervision was imposed, revocation of the probation, assignment to a community corrections services program, suspension of sentence or nonprison sanction and requiring such violator to serve the sentence imposed, or any lesser sentence and, if imposition of sentence was suspended, imposition of any sentence which might originally have been imposed.

(2) Except as otherwise provided in subsections (c)(3), (c)(8) and (c)(9), no offender for whom a violation of conditions of release or assignment or a nonprison sanction has been established as provided in this section shall be required to serve any time for the sentence imposed or which might originally have been imposed in a state facility in the custody of the secretary of corrections for such violation, unless such person has already had at least one prior assignment to a community correctional services program related to the crime for which the original sentence was imposed.

(3) The provisions of subsection (c)(2) shall not apply to adult felony offenders as described in subsection (a)(3) of K.S.A. 75-5291, and amendments thereto.

(4) The court may require an offender for whom a violation of conditions of release or assignment or a nonprison sanction has been established as provided in this section to serve any time for the sentence imposed or which might originally have been imposed in a state facility in the custody of the secretary of corrections without a prior assignment to a community correctional services program if the court finds and sets forth with particularity the reasons for finding that the safety of the members of the public will be jeopardized or that the welfare of the inmate will not be served by such assignment to a community correctional services program.

(5) When a new felony is committed while the offender is on probation or assignment to a community correctional services program, the new sentence shall be imposed consecutively pursuant to the provisions of K.S.A. 2015 Supp. 21-6606, and amendments thereto, and the court may sentence the offender to imprisonment for the new conviction, even when the new crime of conviction otherwise presumes a nonprison sentence. In this event, imposition of a prison sentence for the new crime does not constitute a departure.

(6) Except as provided in subsection (f), upon completion of a violation sanction imposed pursuant to subsection (c)(1)(C) or (c)(1)(D) such offender shall return to community correctional services supervision. The sheriff shall not be responsible for the return of the offender to the county where the community correctional services supervision is assigned.

(7) A violation sanction imposed pursuant to subsection (c)(1)(B), (c)(1)(C) or (c)(1)(D) shall not be longer than the amount of time remaining on the offender's underlying prison sentence.

(8) If the offender commits a new felony or misdemeanor or absconds from supervision while the offender is on probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction, the court may revoke the probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction of an offender pursuant to subsection (c)(1)(E) without having previously imposed a sanction pursuant to subsection (c)(1)(B), (c)(1)(C) or (c)(1)(D).

(9) The court may revoke the probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction of an offender pursuant to subsection (c)(1)(E) without having previously imposed a sanction pursuant to subsection (c)(1)(B), (c)(1)(C) or (c)(1)(D) if the court finds and sets forth with particularity the reasons for finding that the safety of members of the public will be jeopardized or that the welfare of the offender will not be served by such sanction.

(10) If an offender is serving multiple probation terms concurrently, any violation sanctions imposed pursuant to subsection (c)(1)(B), (c)(1)(C) or (c)(1)(D), or any sanction imposed pursuant to subsection (c)(11), shall be imposed concurrently.

(11) If the original crime of conviction was a felony, except for violations of K.S.A. 8-1567, 8-2,144 and K.S.A. 2015 Supp. 8-1025, and amendments thereto, and the court makes a finding that the offender has committed one or more violations of the release conditions of the probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction, the court may impose confinement in a county jail not to exceed 60 days upon each such finding. Such confinement is separate and distinct from the violation sanctions provided in subsection (c)(1)(B), (c)(1)(C), (c)(1)(D) and (c)(1)(E) and shall not be imposed at the same time as any such violation sanction.

(12) The violation sanctions provided in this subsection shall apply to any violation of conditions of release or assignment or a nonprison sanction occurring on and after July 1, 2013, regardless of when the offender was sentenced for the original crime or committed the original crime for which sentenced.

(d) A defendant who is on probation, assigned to a community correctional services program, under suspension of sentence or serving a nonprison sanction and for whose return a warrant has been issued by the court shall be considered a fugitive from justice if it is found that the warrant cannot be served. If it appears that the defendant has violated the provisions of the defendant's release or assignment or a nonprison sanction, the court shall determine whether the time from the issuing of the warrant to the date of the defendant's arrest, or any part of it, shall be counted as time served on probation, assignment to a community correctional services program, suspended sentence or pursuant to a nonprison sanction.

(e) The court shall have 30 days following the date probation, assignment to a community correctional service program, suspension of sentence or a nonprison sanction was to end to issue a warrant for the arrest or notice to appear for the defendant to answer a charge of a violation of the conditions of probation, assignment to a community correctional service program, suspension of sentence or a nonprison sanction.

(f) For crimes committed on and after July 1, 2013, a felony offender whose nonprison sanction is revoked pursuant to subsection (c) or whose underlying prison term expires while serving a sanction pursuant to subsection (c)(1)(C) or (c)(1)(D) shall serve a period of postrelease supervision upon the completion of the prison portion of the underlying sentence.

(g) Offenders who have been sentenced pursuant to K.S.A. 2015 Supp. 21-6824, and amendments thereto, and who subsequently violate a condition of the drug and alcohol abuse treatment program shall be subject to an additional nonprison sanction for any such subsequent violation. Such nonprison sanctions shall include, but not be limited to, up to 60 days in a county jail, fines, community service, intensified treatment, house arrest and electronic monitoring.

History: L. 1970, ch. 129, § 22-3716; L. 1972, ch. 317, § 89; L. 1984, ch. 112, § 9; L. 1986, ch. 123, § 24; L. 1990, ch. 112, § 1; L. 1992, ch. 239, § 301; L. 1993, ch. 291, § 198; L. 1994, ch. 291, § 65; L. 2000, ch. 182, § 8; L. 2002, ch. 177, § 1; L. 2003, ch. 135, § 6; L. 2008, ch. 183, § 8; L. 2009, ch. 143, § 11; L. 2011, ch. 30, § 135; L. 2013, ch. 76, § 5; L. 2014, ch. 102, § 8; July 1.

Revisor's Note:

Section was amended twice in the 2008 session, see also 22-3716a.



22-3717 Parole or postrelease supervision; eligibility; interviews, notices and hearings; rules and regulations; conditions of parole or postrelease supervision.

22-3717. Parole or postrelease supervision; eligibility; interviews, notices and hearings; rules and regulations; conditions of parole or postrelease supervision. (a) Except as otherwise provided by this section: K.S.A. 1993 Supp. 21-4628, prior to its repeal; K.S.A. 21-4624, 21-4635 through 21-4638 and 21-4642, prior to their repeal; K.S.A. 2015 Supp. 21-6617, 21-6620, 21-6623, 21-6624, 21-6625 and 21-6626, and amendments thereto; and K.S.A. 8-1567, and amendments thereto; an inmate, including an inmate sentenced pursuant to K.S.A. 21-4618, prior to its repeal, or K.S.A. 2015 Supp. 21-6707, and amendments thereto, shall be eligible for parole after serving the entire minimum sentence imposed by the court, less good time credits.

(b) (1) An inmate sentenced to imprisonment for life without the possibility of parole pursuant to K.S.A. 2015 Supp. 21-6617, and amendments thereto, shall not be eligible for parole.

(2) Except as provided by K.S.A. 21-4635 through 21-4638, prior to their repeal, and K.S.A. 2015 Supp. 21-6620, 21-6623, 21-6624 and 21-6625, and amendments thereto, an inmate sentenced to imprisonment for the crime of: (A) Capital murder committed on or after July 1, 1994, shall be eligible for parole after serving 25 years of confinement, without deduction of any good time credits; (B) murder in the first degree based upon a finding of premeditated murder committed on or after July 1, 1994, but prior to July 1, 2014, shall be eligible for parole after serving 25 years of confinement, without deduction of any good time credits; and (C) murder in the first degree as described in subsection (a)(2) of K.S.A. 2015 Supp. 21-5402, and amendments thereto, committed on or after July 1, 2014, shall be eligible for parole after serving 25 years of confinement, without deduction of any good time credits.

(3) Except as provided by subsections (b)(1), (b)(2) and (b)(5), K.S.A. 1993 Supp. 21-4628, prior to its repeal, K.S.A. 21-4635 through 21-4638, prior to their repeal, and K.S.A. 2015 Supp. 21-6620, 21-6623, 21-6624 and 21-6625, and amendments thereto, an inmate sentenced to imprisonment for an off-grid offense committed on or after July 1, 1993, but prior to July 1, 1999, shall be eligible for parole after serving 15 years of confinement, without deduction of any good time credits and an inmate sentenced to imprisonment for an off-grid offense committed on or after July 1, 1999, shall be eligible for parole after serving 20 years of confinement without deduction of any good time credits.

(4) Except as provided by K.S.A. 1993 Supp. 21-4628, prior to its repeal, an inmate sentenced for a class A felony committed before July 1, 1993, including an inmate sentenced pursuant to K.S.A. 21-4618, prior to its repeal, or K.S.A. 2015 Supp. 21-6707, and amendments thereto, shall be eligible for parole after serving 15 years of confinement, without deduction of any good time credits.

(5) An inmate sentenced to imprisonment for a violation of subsection (a) of K.S.A. 21-3402, prior to its repeal, committed on or after July 1, 1996, but prior to July 1, 1999, shall be eligible for parole after serving 10 years of confinement without deduction of any good time credits.

(6) An inmate sentenced to imprisonment pursuant to K.S.A. 21-4643, prior to its repeal, or K.S.A. 2015 Supp. 21-6627, and amendments thereto, committed on or after July 1, 2006, shall be eligible for parole after serving the mandatory term of imprisonment without deduction of any good time credits.

(c) (1) Except as provided in subsection (e), if an inmate is sentenced to imprisonment for more than one crime and the sentences run consecutively, the inmate shall be eligible for parole after serving the total of:

(A) The aggregate minimum sentences, as determined pursuant to K.S.A. 21-4608, prior to its repeal, or K.S.A. 2015 Supp. 21-6606, and amendments thereto, less good time credits for those crimes which are not class A felonies; and

(B) an additional 15 years, without deduction of good time credits, for each crime which is a class A felony.

(2) If an inmate is sentenced to imprisonment pursuant to K.S.A. 21-4643, prior to its repeal, or K.S.A. 2015 Supp. 21-6627, and amendments thereto, for crimes committed on or after July 1, 2006, the inmate shall be eligible for parole after serving the mandatory term of imprisonment.

(d) (1) Persons sentenced for crimes, other than off-grid crimes, committed on or after July 1, 1993, or persons subject to subparagraph (G), will not be eligible for parole, but will be released to a mandatory period of postrelease supervision upon completion of the prison portion of their sentence as follows:

(A) Except as provided in subparagraphs (D) and (E), persons sentenced for nondrug severity levels 1 through 4 crimes, drug severity levels 1 and 2 crimes committed on or after July 1, 1993, but prior to July 1, 2012, and drug severity levels 1, 2 and 3 crimes committed on or after July 1, 2012, must serve 36 months on postrelease supervision.

(B) Except as provided in subparagraphs (D) and (E), persons sentenced for nondrug severity levels 5 and 6 crimes, drug severity level 3 crimes committed on or after July 1, 1993, but prior to July 1, 2012, and drug severity level 4 crimes committed on or after July 1, 2012, must serve 24 months on postrelease supervision.

(C) Except as provided in subparagraphs (D) and (E), persons sentenced for nondrug severity levels 7 through 10 crimes, drug severity level 4 crimes committed on or after July 1, 1993, but prior to July 1, 2012, and drug severity level 5 crimes committed on or after July 1, 2012, must serve 12 months on postrelease supervision.

(D) Persons sentenced to a term of imprisonment that includes a sentence for a sexually violent crime as defined in K.S.A. 22-3717, and amendments thereto, a sexually motivated crime in which the offender has been ordered to register pursuant to subsection (d)(1)(D)(vii) of K.S.A. 22-3717, and amendments thereto, electronic solicitation, K.S.A. 21-3523, prior to its repeal, or K.S.A. 2015 Supp. 21-5509, and amendments thereto, or unlawful sexual relations, K.S.A. 21-3520, prior to its repeal, or K.S.A. 2015 Supp. 21-5512, and amendments thereto, shall serve the period of postrelease supervision as provided in subsections (d)(1)(A), (d)(1)(B) or (d)(1)(C) plus the amount of good time and program credit earned and retained pursuant to K.S.A. 21-4722, prior to its repeal, or K.S.A. 2015 Supp. 21-6821, and amendments thereto, on postrelease supervision.

(i) If the sentencing judge finds substantial and compelling reasons to impose a departure based upon a finding that the current crime of conviction was sexually motivated, departure may be imposed to extend the postrelease supervision to a period of up to 60 months.

(ii) If the sentencing judge departs from the presumptive postrelease supervision period, the judge shall state on the record at the time of sentencing the substantial and compelling reasons for the departure. Departures in this section are subject to appeal pursuant to K.S.A. 21-4721, prior to its repeal, or K.S.A. 2015 Supp. 21-6820, and amendments thereto.

(iii) In determining whether substantial and compelling reasons exist, the court shall consider:

(a) Written briefs or oral arguments submitted by either the defendant or the state;

(b) any evidence received during the proceeding;

(c) the presentence report, the victim's impact statement and any psychological evaluation as ordered by the court pursuant to subsection (e) of K.S.A. 21-4714, prior to its repeal, or subsection (e) of K.S.A. 2015 Supp. 21-6813, and amendments thereto; and

(d) any other evidence the court finds trustworthy and reliable.

(iv) The sentencing judge may order that a psychological evaluation be prepared and the recommended programming be completed by the offender. The department of corrections or the prisoner review board shall ensure that court ordered sex offender treatment be carried out.

(v) In carrying out the provisions of subsection (d)(1)(D), the court shall refer to K.S.A. 21-4718, prior to its repeal, or K.S.A. 2015 Supp. 21-6817, and amendments thereto.

(vi) Upon petition and payment of any restitution ordered pursuant to K.S.A. 2015 Supp. 21-6604, and amendments thereto, the prisoner review board may provide for early discharge from the postrelease supervision period imposed pursuant to subsection (d)(1)(D)(i) upon completion of court ordered programs and completion of the presumptive postrelease supervision period, as determined by the crime of conviction, pursuant to subsection (d)(1)(A), (d)(1)(B) or (d)(1)(C). Early discharge from postrelease supervision is at the discretion of the board.

(vii) Persons convicted of crimes deemed sexually violent or sexually motivated shall be registered according to the offender registration act, K.S.A. 22-4901 through 22-4910, and amendments thereto.

(viii) Persons convicted of K.S.A. 21-3510 or 21-3511, prior to their repeal, or K.S.A. 2015 Supp. 21-5508, and amendments thereto, shall be required to participate in a treatment program for sex offenders during the postrelease supervision period.

(E) The period of postrelease supervision provided in subparagraphs (A) and (B) may be reduced by up to 12 months and the period of postrelease supervision provided in subparagraph (C) may be reduced by up to six months based on the offender's compliance with conditions of supervision and overall performance while on postrelease supervision. The reduction in the supervision period shall be on an earned basis pursuant to rules and regulations adopted by the secretary of corrections.

(F) In cases where sentences for crimes from more than one severity level have been imposed, the offender shall serve the longest period of postrelease supervision as provided by this section available for any crime upon which sentence was imposed irrespective of the severity level of the crime. Supervision periods will not aggregate.

(G) Except as provided in subsection (u), persons convicted of a sexually violent crime committed on or after July 1, 2006, and who are released from prison, shall be released to a mandatory period of postrelease supervision for the duration of the person's natural life.

(2) Persons serving a period of postrelease supervision pursuant to subsections (d)(1)(A), (d)(1)(B) or (d)(1)(C) may petition the prisoner review board for early discharge. Upon payment of restitution, the prisoner review board may provide for early discharge.

(3) Persons serving a period of incarceration for a supervision violation shall not have the period of postrelease supervision modified until such person is released and returned to postrelease supervision.

(4) Offenders whose crime of conviction was committed on or after July 1, 2013, and whose probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction is revoked pursuant to subsection (c) of K.S.A. 22-3716, and amendments thereto, or whose underlying prison term expires while serving a sanction pursuant to subsection (c)(1)(C) or (c)(1)(D) of K.S.A. 22-3716, and amendments thereto, shall serve a period of postrelease supervision upon the completion of the underlying prison term.

(5) As used in this subsection, "sexually violent crime" means:

(A) Rape, K.S.A. 21-3502, prior to its repeal, or K.S.A. 2015 Supp. 21-5503, and amendments thereto;

(B) indecent liberties with a child, K.S.A. 21-3503, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5506, and amendments thereto;

(C) aggravated indecent liberties with a child, K.S.A. 21-3504, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5506, and amendments thereto;

(D) criminal sodomy, subsection (a)(2) and (a)(3) of K.S.A. 21-3505, prior to its repeal, or subsection (a)(3) and (a)(4) of K.S.A. 2015 Supp. 21-5504, and amendments thereto;

(E) aggravated criminal sodomy, K.S.A. 21-3506, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5504, and amendments thereto;

(F) indecent solicitation of a child, K.S.A. 21-3510, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5508, and amendments thereto;

(G) aggravated indecent solicitation of a child, K.S.A. 21-3511, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5508, and amendments thereto;

(H) sexual exploitation of a child, K.S.A. 21-3516, prior to its repeal, or K.S.A. 2015 Supp. 21-5510, and amendments thereto;

(I) aggravated sexual battery, K.S.A. 21-3518, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5505, and amendments thereto;

(J) aggravated incest, K.S.A. 21-3603, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5604, and amendments thereto;

(K) aggravated human trafficking, as defined in K.S.A. 21-3447, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5426, and amendments thereto, if committed in whole or in part for the purpose of the sexual gratification of the defendant or another;

(L) commercial sexual exploitation of a child, as defined in K.S.A. 2015 Supp. 21-6422, and amendments thereto; or

(M) an attempt, conspiracy or criminal solicitation, as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2015 Supp. 21-5301, 21-5302 or 21-5303, and amendments thereto, of a sexually violent crime as defined in this section.

(6) As used in this subsection, "sexually motivated" means that one of the purposes for which the defendant committed the crime was for the purpose of the defendant's sexual gratification.

(e) If an inmate is sentenced to imprisonment for a crime committed while on parole or conditional release, the inmate shall be eligible for parole as provided by subsection (c), except that the prisoner review board may postpone the inmate's parole eligibility date by assessing a penalty not exceeding the period of time which could have been assessed if the inmate's parole or conditional release had been violated for reasons other than conviction of a crime.

(f) If a person is sentenced to prison for a crime committed on or after July 1, 1993, while on probation, parole, conditional release or in a community corrections program, for a crime committed prior to July 1, 1993, and the person is not eligible for retroactive application of the sentencing guidelines and amendments thereto pursuant to K.S.A. 21-4724, prior to its repeal, the new sentence shall not be aggregated with the old sentence, but shall begin when the person is paroled or reaches the conditional release date on the old sentence. If the offender was past the offender's conditional release date at the time the new offense was committed, the new sentence shall not be aggregated with the old sentence but shall begin when the person is ordered released by the prisoner review board or reaches the maximum sentence expiration date on the old sentence, whichever is earlier. The new sentence shall then be served as otherwise provided by law. The period of postrelease supervision shall be based on the new sentence, except that those offenders whose old sentence is a term of imprisonment for life, imposed pursuant to K.S.A. 1993 Supp. 21-4628, prior to its repeal, or an indeterminate sentence with a maximum term of life imprisonment, for which there is no conditional release or maximum sentence expiration date, shall remain on postrelease supervision for life or until discharged from supervision by the prisoner review board.

(g) Subject to the provisions of this section, the prisoner review board may release on parole those persons confined in institutions who are eligible for parole when: (1) The board believes that the inmate should be released for hospitalization, deportation or to answer the warrant or other process of a court and is of the opinion that there is reasonable probability that the inmate can be released without detriment to the community or to the inmate; or (2) the secretary of corrections has reported to the board in writing that the inmate has satisfactorily completed the programs required by any agreement entered under K.S.A. 75-5210a, and amendments thereto, or any revision of such agreement, and the board believes that the inmate is able and willing to fulfill the obligations of a law abiding citizen and is of the opinion that there is reasonable probability that the inmate can be released without detriment to the community or to the inmate. Parole shall not be granted as an award of clemency and shall not be considered a reduction of sentence or a pardon.

(h) The prisoner review board shall hold a parole hearing at least the month prior to the month an inmate will be eligible for parole under subsections (a), (b) and (c). At least one month preceding the parole hearing, the county or district attorney of the county where the inmate was convicted shall give written notice of the time and place of the public comment sessions for the inmate to any victim of the inmate's crime who is alive and whose address is known to the county or district attorney or, if the victim is deceased, to the victim's family if the family's address is known to the county or district attorney. Except as otherwise provided, failure to notify pursuant to this section shall not be a reason to postpone a parole hearing. In the case of any inmate convicted of an off-grid felony or a class A felony, the secretary of corrections shall give written notice of the time and place of the public comment session for such inmate at least one month preceding the public comment session to any victim of such inmate's crime or the victim's family pursuant to K.S.A. 74-7338, and amendments thereto. If notification is not given to such victim or such victim's family in the case of any inmate convicted of an off-grid felony or a class A felony, the board shall postpone a decision on parole of the inmate to a time at least 30 days after notification is given as provided in this section. Nothing in this section shall create a cause of action against the state or an employee of the state acting within the scope of the employee's employment as a result of the failure to notify pursuant to this section. If granted parole, the inmate may be released on parole on the date specified by the board, but not earlier than the date the inmate is eligible for parole under subsections (a), (b) and (c). At each parole hearing and, if parole is not granted, at such intervals thereafter as it determines appropriate, the board shall consider: (1) Whether the inmate has satisfactorily completed the programs required by any agreement entered under K.S.A. 75-5210a, and amendments thereto, or any revision of such agreement; and (2) all pertinent information regarding such inmate, including, but not limited to, the circumstances of the offense of the inmate; the presentence report; the previous social history and criminal record of the inmate; the conduct, employment, and attitude of the inmate in prison; the reports of such physical and mental examinations as have been made, including, but not limited to, risk factors revealed by any risk assessment of the inmate; comments of the victim and the victim's family including in person comments, contemporaneous comments and prerecorded comments made by any technological means; comments of the public; official comments; any recommendation by the staff of the facility where the inmate is incarcerated; proportionality of the time the inmate has served to the sentence a person would receive under the Kansas sentencing guidelines for the conduct that resulted in the inmate's incarceration; and capacity of state correctional institutions.

(i) In those cases involving inmates sentenced for a crime committed after July 1, 1993, the prisoner review board will review the inmate's proposed release plan. The board may schedule a hearing if they desire. The board may impose any condition they deem necessary to insure public safety, aid in the reintegration of the inmate into the community, or items not completed under the agreement entered into under K.S.A. 75-5210a, and amendments thereto. The board may not advance or delay an inmate's release date. Every inmate while on postrelease supervision shall remain in the legal custody of the secretary of corrections and is subject to the orders of the secretary.

(j) (1) Before ordering the parole of any inmate, the prisoner review board shall have the inmate appear either in person or via a video conferencing format and shall interview the inmate unless impractical because of the inmate's physical or mental condition or absence from the institution. Every inmate while on parole shall remain in the legal custody of the secretary of corrections and is subject to the orders of the secretary. Whenever the board formally considers placing an inmate on parole and no agreement has been entered into with the inmate under K.S.A. 75-5210a, and amendments thereto, the board shall notify the inmate in writing of the reasons for not granting parole. If an agreement has been entered under K.S.A. 75-5210a, and amendments thereto, and the inmate has not satisfactorily completed the programs specified in the agreement, or any revision of such agreement, the board shall notify the inmate in writing of the specific programs the inmate must satisfactorily complete before parole will be granted. If parole is not granted only because of a failure to satisfactorily complete such programs, the board shall grant parole upon the secretary's certification that the inmate has successfully completed such programs. If an agreement has been entered under K.S.A. 75-5210a, and amendments thereto, and the secretary of corrections has reported to the board in writing that the inmate has satisfactorily completed the programs required by such agreement, or any revision thereof, the board shall not require further program participation. However, if the board determines that other pertinent information regarding the inmate warrants the inmate's not being released on parole, the board shall state in writing the reasons for not granting the parole. If parole is denied for an inmate sentenced for a crime other than a class A or class B felony or an off-grid felony, the board shall hold another parole hearing for the inmate not later than one year after the denial unless the board finds that it is not reasonable to expect that parole would be granted at a hearing if held in the next three years or during the interim period of a deferral. In such case, the board may defer subsequent parole hearings for up to three years but any such deferral by the board shall require the board to state the basis for its findings. If parole is denied for an inmate sentenced for a class A or class B felony or an off-grid felony, the board shall hold another parole hearing for the inmate not later than three years after the denial unless the board finds that it is not reasonable to expect that parole would be granted at a hearing if held in the next 10 years or during the interim period of a deferral. In such case, the board may defer subsequent parole hearings for up to 10 years, but any such deferral shall require the board to state the basis for its findings.

(2) Inmates sentenced for a class A or class B felony who have not had a board hearing in the five years prior to July 1, 2010, shall have such inmates' cases reviewed by the board on or before July 1, 2012. Such review shall begin with the inmates with the oldest deferral date and progress to the most recent. Such review shall be done utilizing existing resources unless the board determines that such resources are insufficient. If the board determines that such resources are insufficient, then the provisions of this paragraph are subject to appropriations therefor.

(k) (1) Parolees and persons on postrelease supervision shall be assigned, upon release, to the appropriate level of supervision pursuant to the criteria established by the secretary of corrections.

(2) Parolees and persons on postrelease supervision are, and shall agree in writing to be, subject to search or seizure by a parole officer or a department of corrections enforcement, apprehension and investigation officer, at any time of the day or night, with or without a search warrant and with or without cause. Nothing in this subsection shall be construed to authorize such officers to conduct arbitrary or capricious searches or searches for the sole purpose of harassment.

(3) Parolees and persons on postrelease supervision are, and shall agree in writing to be, subject to search or seizure by any law enforcement officer based on reasonable suspicion of the person violating conditions of parole or postrelease supervision or reasonable suspicion of criminal activity. Any law enforcement officer who conducts such a search shall submit a written report to the appropriate parole officer no later than the close of the next business day after such search. The written report shall include the facts leading to such search, the scope of such search and any findings resulting from such search.

(l) The prisoner review board shall promulgate rules and regulations in accordance with K.S.A. 77-415 et seq., and amendments thereto, not inconsistent with the law and as it may deem proper or necessary, with respect to the conduct of parole hearings, postrelease supervision reviews, revocation hearings, orders of restitution, reimbursement of expenditures by the state board of indigents' defense services and other conditions to be imposed upon parolees or releasees. Whenever an order for parole or postrelease supervision is issued it shall recite the conditions thereof.

(m) Whenever the prisoner review board orders the parole of an inmate or establishes conditions for an inmate placed on postrelease supervision, the board:

(1) Unless it finds compelling circumstances which would render a plan of payment unworkable, shall order as a condition of parole or postrelease supervision that the parolee or the person on postrelease supervision pay any transportation expenses resulting from returning the parolee or the person on postrelease supervision to this state to answer criminal charges or a warrant for a violation of a condition of probation, assignment to a community correctional services program, parole, conditional release or postrelease supervision;

(2) to the extent practicable, shall order as a condition of parole or postrelease supervision that the parolee or the person on postrelease supervision make progress towards or successfully complete the equivalent of a secondary education if the inmate has not previously completed such educational equivalent and is capable of doing so;

(3) may order that the parolee or person on postrelease supervision perform community or public service work for local governmental agencies, private corporations organized not-for-profit or charitable or social service organizations performing services for the community;

(4) may order the parolee or person on postrelease supervision to pay the administrative fee imposed pursuant to K.S.A. 22-4529, and amendments thereto, unless the board finds compelling circumstances which would render payment unworkable;

(5) unless it finds compelling circumstances which would render a plan of payment unworkable, shall order that the parolee or person on postrelease supervision reimburse the state for all or part of the expenditures by the state board of indigents' defense services to provide counsel and other defense services to the person. In determining the amount and method of payment of such sum, the prisoner review board shall take account of the financial resources of the person and the nature of the burden that the payment of such sum will impose. Such amount shall not exceed the amount claimed by appointed counsel on the payment voucher for indigents' defense services or the amount prescribed by the board of indigents' defense services reimbursement tables as provided in K.S.A. 22-4522, and amendments thereto, whichever is less, minus any previous payments for such services;

(6) shall order that the parolee or person on postrelease supervision agree in writing to be subject to search or seizure by a parole officer or a department of corrections enforcement, apprehension and investigation officer, at any time of the day or night, with or without a search warrant and with or without cause. Nothing in this subsection shall be construed to authorize such officers to conduct arbitrary or capricious searches or searches for the sole purpose of harassment; and

(7) shall order that the parolee or person on postrelease supervision agree in writing to be subject to search or seizure by any law enforcement officer based on reasonable suspicion of the person violating conditions of parole or postrelease supervision or reasonable suspicion of criminal activity.

(n) If the court which sentenced an inmate specified at the time of sentencing the amount and the recipient of any restitution ordered as a condition of parole or postrelease supervision, the prisoner review board shall order as a condition of parole or postrelease supervision that the inmate pay restitution in the amount and manner provided in the journal entry unless the board finds compelling circumstances which would render a plan of restitution unworkable.

(o) Whenever the prisoner review board grants the parole of an inmate, the board, within 14 days of the date of the decision to grant parole, shall give written notice of the decision to the county or district attorney of the county where the inmate was sentenced.

(p) When an inmate is to be released on postrelease supervision, the secretary, within 30 days prior to release, shall provide the county or district attorney of the county where the inmate was sentenced written notice of the release date.

(q) Inmates shall be released on postrelease supervision upon the termination of the prison portion of their sentence. Time served while on postrelease supervision will vest.

(r) An inmate who is allocated regular good time credits as provided in K.S.A. 22-3725, and amendments thereto, may receive meritorious good time credits in increments of not more than 90 days per meritorious act. These credits may be awarded by the secretary of corrections when an inmate has acted in a heroic or outstanding manner in coming to the assistance of another person in a life threatening situation, preventing injury or death to a person, preventing the destruction of property or taking actions which result in a financial savings to the state.

(s) The provisions of subsections (d)(1)(A), (d)(1)(B), (d)(1)(C) and (d)(1)(E) shall be applied retroactively as provided in subsection (t).

(t) For offenders sentenced prior to July 1, 2014, who are eligible for modification of their postrelease supervision obligation, the department of corrections shall modify the period of postrelease supervision as provided for by this section:

(1) On or before September 1, 2013, for offenders convicted of:

(A) Severity levels 9 and 10 crimes on the sentencing guidelines grid for nondrug crimes;

(B) severity level 4 crimes on the sentencing guidelines grid for drug crimes committed prior to July 1, 2012; and

(C) severity level 5 crimes on the sentencing guidelines grid for drug crimes committed on and after July 1, 2012;

(2) on or before November 1, 2013, for offenders convicted of:

(A) Severity levels 6, 7 and 8 crimes on the sentencing guidelines grid for nondrug crimes;

(B) level 3 crimes on the sentencing guidelines grid for drug crimes committed prior to July 1, 2012; and

(C) level 4 crimes on the sentencing guidelines grid for drug crimes committed on or after July 1, 2012; and

(3) on or before January 1, 2014, for offenders convicted of:

(A) Severity levels 1, 2, 3, 4 and 5 crimes on the sentencing guidelines grid for nondrug crimes;

(B) severity levels 1 and 2 crimes on the sentencing guidelines grid for drug crimes committed at any time; and

(C) severity level 3 crimes on the sentencing guidelines grid for drug crimes committed on or after July 1, 2012.

(u) An inmate sentenced to imprisonment pursuant to K.S.A. 21-4643, prior to its repeal, or K.S.A. 2015 Supp. 21-6627, and amendments thereto, for crimes committed on or after July 1, 2006, shall be placed on parole for life and shall not be discharged from supervision by the prisoner review board. When the board orders the parole of an inmate pursuant to this subsection, the board shall order as a condition of parole that the inmate be electronically monitored for the duration of the inmate's natural life.

(v) Whenever the prisoner review board orders a person to be electronically monitored pursuant to this section, or the court orders a person to be electronically monitored pursuant to subsection (r) of K.S.A. 2015 Supp. 21-6604, and amendments thereto, the board shall order the person to reimburse the state for all or part of the cost of such monitoring. In determining the amount and method of payment of such sum, the board shall take account of the financial resources of the person and the nature of the burden that the payment of such sum will impose.

(w) (1) On and after July 1, 2012, for any inmate who is a sex offender, as defined in K.S.A. 22-4902, and amendments thereto, whenever the prisoner review board orders the parole of such inmate or establishes conditions for such inmate placed on postrelease supervision, such inmate shall agree in writing to not possess pornographic materials.

(A) As used in this subsection, "pornographic materials" means: Any obscene material or performance depicting sexual conduct, sexual contact or a sexual performance; and any visual depiction of sexually explicit conduct.

(B) As used in this subsection, all other terms have the meanings provided by K.S.A. 2015 Supp. 21-5510, and amendments thereto.

(2) The provisions of this subsection shall be applied retroactively to every sex offender, as defined in K.S.A. 22-4902, and amendments thereto, who is on parole or postrelease supervision on July 1, 2012. The prisoner review board shall obtain the written agreement required by this subsection from such offenders as soon as practicable.

History: L. 1970, ch. 129, § 22-3717; L. 1972, ch. 317, § 90; L. 1973, ch. 339, § 88; L. 1974, ch. 403, § 10; L. 1975, ch. 203, § 1; L. 1976, ch. 168, § 2; L. 1978, ch. 120, § 13; L. 1979, ch. 94, § 2; L. 1981, ch. 156, § 1; L. 1982, ch. 137, § 3; L. 1982, ch. 150, § 2; L. 1983, ch. 116, § 1; L. 1984, ch. 131, § 1; L. 1985, ch. 111, § 2; L. 1986, ch. 128, § 3; L. 1986, ch. 123, § 25; L. 1986, ch. 136, § 3; L. 1987, ch. 118, § 1; L. 1988, ch. 115, § 1; L. 1989, ch. 103, § 1; L. 1990, ch. 99, § 13; L. 1990, ch. 113, § 2; L. 1991, ch. 94, § 1; L. 1992, ch. 239, § 270; L. 1993, ch. 253, § 11; L. 1993, ch. 291, § 281; L. 1994, ch. 21, § 1; L. 1994, ch. 341, § 13; L. 1995, ch. 121, § 4; L. 1996, ch. 158, § 8; L. 1996, ch. 267, § 15; L. 1997, ch. 23, § 5; L. 1997, ch. 181, § 20; L. 1998, ch. 186, § 3; L. 1999, ch. 164, § 20; L. 2000, ch. 182, § 9; L. 2001, ch. 200, § 15; L. 2002, ch. 163, § 5; L. 2004, ch. 102, § 5; L. 2006, ch. 212, § 19; L. 2007, ch. 197, § 4; L. 2008, ch. 116, § 1; L. 2010, ch. 147, § 7; L. 2011, ch. 30, § 136; L. 2012, ch.70, § 2; L. 2012, ch. 150, § 43; L. 2013, ch. 120, § 27; L. 2013, ch. 133, § 13; L. 2014, ch. 114, § 8; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 22-3717c.

Section was also amended by L. 2012, ch. 16, § 15, and L. 2012, ch. 32, § 2, but those versions were repealed by L. 2012, ch. 150, § 52.

Section was also amended by L. 2013, ch. 76, § 6, but that version was repealed by L. 2013, ch. 133, § 37.



22-3718 Conditional release; notice.

22-3718. Conditional release; notice. Upon release, an inmate who has served the inmate's maximum term or terms, less such work and good behavior credits as have been earned, shall be subject to such written rules and conditions as the prisoner review board may impose, until the expiration of the maximum term or terms for which the inmate was sentenced or until the inmate is otherwise discharged. If the court which sentenced an inmate specified at the time of sentencing the amount and the recipient of any restitution ordered as a condition of release pursuant to this section, the board may set aside restitution as a condition of release payment of restitution, if the board finds compelling circumstances which would render a plan of restitution unworkable. If the court which sentenced an inmate specified reimbursement of all or part of the expenditures by the state board of indigents' defense services as a condition of release, the board may set aside such reimbursement, if the board finds compelling circumstances which would render a plan of reimbursement unworkable. Prior to the release of any inmate on parole, conditional release or expiration of sentence, if an inmate is released into the community under a program under the supervision of the secretary of corrections, the secretary shall give written notice of such release to any victim or victim's family as provided in K.S.A. 22-3727, and amendments thereto.

History: L. 1970, ch. 129, § 22-3718; L. 1972, ch. 317, § 91; L. 1986, ch. 128, § 4; L. 1989, ch. 103, § 2; L. 1993, ch. 166, § 8; L. 1995, ch. 257, § 4; L. 1997, ch. 23, § 6; L. 1997, ch. 181, § 21; L. 2012, ch. 16, § 16; July 1.



22-3719 Information from correctional institution officials.

22-3719. Information from correctional institution officials. It shall be the duty of all correctional institution officials to grant to the members of the prisoner review board, or its properly accredited representatives, access at all reasonable times to any inmate, to provide for the board or such representative facilities for communicating with and observing such inmate, and to furnish to the board such reports as the board shall require concerning the conduct and character of any inmate in their custody and any other facts deemed by the board to be pertinent in determining any issue before the board.

History: L. 1970, ch. 129, § 22-3719; L. 1972, ch. 317, § 92; L. 1973, ch. 339, § 66; L. 1990, ch. 309, § 20; L. 2012, ch. 16, § 17; July 1.



22-3720 Subpoena power.

22-3720. Subpoena power. The prisoner review board shall have power to issue subpoenas requiring the attendance of any witnesses and the production of any records, books, papers and documents that it considers necessary for the investigation of the issues before it. Subpoenas may be signed and oaths administered by any member of the board. Subpoenas so issued may be served by any law enforcement officer, in the same manner as similar process in the district court. Any person who testifies falsely, fails to appear when subpoenaed or fails or refuses to produce material pursuant to the subpoena shall be subject to the same orders and penalties to which a person before a court is subject. Any district court of this state, upon application of the board, may in its discretion compel the attendance of witnesses, the production of material and the giving of testimony before the board, by an attachment for contempt or otherwise in the same manner as production of evidence may be compelled before the district court.

History: L. 1970, ch. 129, § 22-3720; L. 1972, ch. 317, § 93; L. 1973, ch. 339, § 67; L. 1984, ch. 112, § 10; L. 1990, ch. 309, § 21; L. 2012, ch. 16, § 18; July 1.



22-3722 Service on parole, conditional release and postrelease supervision; discharge; restoration of civil rights.

22-3722. Service on parole, conditional release and postrelease supervision; discharge; restoration of civil rights. The period served on parole or conditional release shall be deemed service of the term of confinement, and, subject to the provisions contained in K.S.A. 75-5217, and amendments thereto, relating to an inmate who is a fugitive from or has fled from justice, the total time served may not exceed the maximum term or sentence. The period served on postrelease supervision shall vest in and be subject to the provisions contained in K.S.A. 75-5217, and amendments thereto, relating to an inmate who is a fugitive from or has fled from justice. The total time served shall not exceed the postrelease supervision period established at sentencing.

When an inmate on parole or conditional release has performed the obligations of the release for such time as shall satisfy the prisoner review board that final release is not incompatible with the best interest of society and the welfare of the individual, the board may make a final order of discharge and issue a certificate of discharge to the inmate but no such order of discharge shall be made in any case within a period of less than one year after the date of release except where the sentence expires earlier thereto. When an inmate has reached the end of the postrelease supervision period, the board shall issue a certificate of discharge to the releasee. Such discharge, and the discharge of an inmate who has served the inmate's term of imprisonment, shall have the effect of restoring all civil rights lost by operation of law upon commitment, and the certification of discharge shall so state. Nothing herein contained shall be held to impair the power of the governor to grant a pardon or commutation of sentence in any case.

History: L. 1970, ch. 129, § 22-3722; L. 1972, ch. 317, § 95; L. 1973, ch. 339, § 68; L. 1990, ch. 309, § 22; L. 1992, ch. 239, § 271; L. 2012, ch. 16, § 19; July 1.



22-3723 Transfer of offenders under treaties.

22-3723. Transfer of offenders under treaties. Whenever a treaty is in force between the United States and a foreign country providing for the transfer of offenders between the United States and such foreign country, the governor is authorized to give the approval of the state of Kansas to a transfer as provided in the treaty, upon the application of a person under the jurisdiction of the secretary of corrections or the secretary for aging and disability services.

History: L. 1980, ch. 258, § 1; L. 2014, ch. 115, § 27; July 1.



22-3725 Good time credits, crimes committed prior to July 1, 1993.

22-3725. Good time credits, crimes committed prior to July 1, 1993. (a) Except as otherwise provided for crimes committed by inmates on or after July 1, 1993, for the purpose of determining an inmate's eligibility for parole or conditional release, regardless of when the inmate was sentenced or committed the crime for which sentenced, good time credits shall be allocated as follows:

GOOD TIME TABLE

(Assumed 360-Day Years, 30-Day Months)

SENTENCE

Minimum (or) Maximum

GOOD TIME EARNED

Years  Months

MUST SERVE

Years  Months

1

0

4

0

8

2

1

0

1

0

3

1

6

1

6

4

2

0

2

0

5

2

6

2

6

6

3

0

3

0

7

3

6

3

6

8

4

0

4

0

9

4

6

4

6

10

5

0

5

0

11

5

6

5

6

12

6

0

6

0

13

6

6

6

6

14

7

0

7

0

15

7

6

7

6

16

8

0

8

0

17

8

6

8

6

18

9

0

9

0

19

9

6

9

6

20

10

0

10

0

21

10

6

10

6

22

11

0

11

0

23

11

6

11

6

24

12

0

12

0

25

12

6

12

6

26

13

0

13

0

27

13

6

13

6

28

14

0

14

0

29

14

6

14

6

30

15

0

15

0

31

15

6

15

6

32

16

0

16

0

33

16

6

16

6

34

17

0

17

0

35

17

6

17

6

36

18

0

18

0

37

18

6

18

6

38

19

0

19

0

39

19

6

19

6

40

20

0

20

0

41

20

6

20

6

42

21

0

21

0

43

21

6

21

6

44

22

0

22

0

45

22

6

22

6

46

23

0

23

0

47

23

6

23

6

48

24

0

24

0

49

24

6

24

6

50

25

0

25

0

51

25

6

25

6

52

26

0

26

0

53

26

6

26

6

54

27

0

27

0

55

27

6

27

6

56

28

0

28

0

57

28

6

28

6

58

29

0

29

0

59

29

6

29

6

60

30

0

30

0

61

30

6

30

6

62

31

0

31

0

63

31

6

31

6

64

32

0

32

0

65

32

6

32

6

66

33

0

33

0

67

33

6

33

6

68

34

0

34

0

69

34

6

34

6

70

35

0

35

0

71

35

6

35

6

72

36

0

36

0

73

36

6

36

6

74

37

0

37

0

75

37

6

37

6

76

38

0

38

0

77

38

6

38

6

78

39

0

39

0

79

39

6

39

6

80

40

0

40

0

81

40

6

40

6

82

41

0

41

0

83

41

6

41

6

84

42

0

42

0

85

42

6

42

6

86

43

0

43

0

87

43

6

43

6

88

44

0

44

0

89

44

6

44

6

90

45

0

45

0

91

45

6

45

6

92

46

0

46

0

93

46

6

46

6

94

47

0

47

0

95

47

6

47

6

96

48

0

48

0

97

48

6

48

6

98

49

0

49

0

99

49

6

49

6

100

50

0

50

0

(b) Maximum good time credits for sentences of less than two years shall be computed as follows: One day for every two days served and one month for every year served.

(c) Maximum good time credits for sentences two years or greater shall be computed as follows: One-half of the sentence.

(d) Good time credits shall be awarded on an earned basis pursuant to rules and regulations adopted by the secretary of corrections.

(e) The provisions of this section shall not apply to crimes committed by inmates on or after July 1, 1993. Good time calculations for such crimes shall be as provided in K.S.A. 21-4722, prior to its repeal, or K.S.A. 2015 Supp. 21-6821, and amendments thereto.

(f) An inmate shall not be awarded good time credits pursuant to this section for any review period established by the secretary of corrections in which a court finds that the inmate has done any of the following while in the custody of the secretary of corrections:

(1) Filed a false or malicious action or claim with the court;

(2) brought an action or claim with the court solely or primarily for delay or harassment;

(3) testified falsely or otherwise submitted false evidence or information to the court;

(4) attempted to create or obtain a false affidavit, testimony or evidence; or

(5) abused the discovery process in any judicial action or proceeding.

History: L. 1988, ch. 115, § 2; L. 1989, ch. 92, § 28; L. 1992, ch. 239, § 272; L. 1993, ch. 291, § 199; L. 1996, ch. 148, § 2; L. 2011, ch. 30, § 137; July 1.



22-3726 Supervised furlough; crimes committed prior to July 1, 1993.

22-3726. Supervised furlough; crimes committed prior to July 1, 1993. The secretary of corrections may place, on a six-month supervised furlough, any inmate who is classified at a custody level not higher than minimum and who will be eligible for parole under K.S.A. 22-3717, and amendments thereto, by the end of the six-month period. If, at the end of the six-month period, the secretary determines that the inmate has successfully completed the furlough, the secretary shall certify that fact to the prisoner review board, which shall promptly order the inmate's release on parole, without hearing, under the level of supervision specified by the secretary and subject to such conditions as imposed by the board. The provisions of this section shall not apply to crimes committed by inmates on or after July 1, 1993.

History: L. 1988, ch. 115, § 3; L. 1992, ch. 239, § 273; L. 2012, ch. 16, § 20; July 1.



22-3727 Secretary of corrections; notification to victims prior to release of certain inmates.

22-3727. Secretary of corrections; notification to victims prior to release of certain inmates. (a) Prior to the release of any inmate on parole, conditional release, expiration of sentence or postrelease supervision, if an inmate is released into the community under a program under the supervision of the secretary of corrections, or after the escape of an inmate or death of an inmate while in the secretary of corrections' custody, the secretary of corrections shall give written notice of such release, escape or death to any victim of the inmate's crime who is alive and whose address is known to the secretary or, if the victim is deceased, to the victim's family if the family's address is known to the secretary. Such notice shall be required to be given to the victim or the victim's family only if the inmate was convicted of any crime in article 33, 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or articles 53, 54, 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6104, 21-6325, 21-6326 or 21-6418 through 21-6422, and amendments thereto. Except for notifications of releases due to a court order, escape or death, notification shall be given at least 14 working days prior to the release of such inmate. Failure to notify the victim or the victim's family as provided in this section shall not be a reason for postponement of parole, conditional release or other forms of release.

(b) As used in this section, "victim's family" means a spouse, surviving spouse, children, parents, legal guardian, siblings, stepparents or grandparents.

History: L. 1993, ch. 166, § 7; L. 2010, ch. 61, § 8; L. 2011, ch. 30, § 138; L. 2014, ch. 5, § 7; L. 2015, ch. 94, § 7; July 1.



22-3727a County or district attorney; notification to victims of the escape or death of certain committed defendants or inmates.

22-3727a. County or district attorney; notification to victims of the escape or death of certain committed defendants or inmates. (a) The county or district attorney shall, as soon as practicable, provide notification as provided in K.S.A. 22-3303, 22-3305, 22-3428, 22-3428a, 22-3430 and 22-3431, and amendments thereto, and upon the escape or death of a committed defendant while in the custody of the secretary for aging and disability services, to any victim of the defendant's crime whose address is known to the county or district attorney, and the victim's family, if so requested and the family's addresses are known to the county or district attorney. Such notice shall be required to be given only if the defendant was charged with any crime in article 33, 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or articles 53, 54, 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6104, 21-6325, 21-6326 or 21-6418 through 21-6422, and amendments thereto.

(b) As used in this section, "victim's family" means a spouse, surviving spouse, children, parents, legal guardian, siblings, stepparents or grandparents.

History: L. 2010, ch. 61, § 1; L. 2011, ch. 30, § 139; L. 2014, ch. 5, § 8; L. 2015, ch. 94, § 8; July 1.



22-3728 Functional incapacitation release; procedures; notice; conditions; supervision upon release.

22-3728. Functional incapacitation release; procedures; notice; conditions; supervision upon release. (a) (1) Upon application of the secretary of corrections, the prisoner review board may grant release to any person deemed to be functionally incapacitated, upon such terms and conditions as prescribed in the order granting such release.

(2) The secretary of corrections shall adopt rules and regulations governing the prisoner review board's procedure for initiating, processing, reviewing and establishing criteria for review of applications filed on behalf of persons deemed to be functionally incapacitated. Such rules and regulations shall include criteria and guidelines for determining whether the functional incapacitation precludes the person from posing a threat to the public.

(3) Subject to the provisions of subsections (a)(4) and (a)(5), a functional incapacitation release shall not be granted until at least 30 days after written notice of the application has been given to: (A) The prosecuting attorney and the judge of the court in which the person was convicted; and (B) any victim of the person's crime or the victim's family. Notice of such application shall be given by the secretary of corrections to the victim who is alive and whose address is known to the secretary, or if the victim is deceased, to the victim's family if the family's address is known to the secretary. Subject to the provisions of subsection (a)(4), if there is no known address for the victim, if alive, or the victim's family, if deceased, the board shall not grant or deny such application until at least 30 days after notification is given by publication in the county of conviction. Publication costs shall be paid by the department of corrections.

(4) All applications for functional incapacitation release shall be referred to the board. The board shall examine each case and may approve such application and grant a release. An application for release shall not be approved unless the board determines that the person is functionally incapacitated and does not represent a future risk to public safety. The board shall determine whether a hearing is necessary on the application. The board may request additional information or evidence it deems necessary from a medical or mental health practitioner.

(5) The board shall establish any conditions related to the release of the person. The release shall be conditional, and be subject to revocation pursuant to K.S.A. 75-5217, and amendments thereto, if the person's functional incapacity significantly diminishes, if the person fails to comply with any condition of release, or if the board otherwise concludes that the person presents a threat or risk to public safety. The person shall remain on release supervision until the release is revoked, expiration of the maximum sentence, or discharged by the board. Subject to the provisions of subsection (f) of K.S.A. 75-5217, and amendments thereto, the person shall receive credit for the time during which the person is on functional incapacitation release supervision towards service of the prison and postrelease supervision obligations of determinate sentences or indeterminate sentences.

(6) The secretary of corrections shall cause the person to be supervised upon release, and shall have the authority to initiate revocation of the person at any time for the reasons indicated in subsection (a)(5).

(7) The decision of the board on the application or any revocation shall be final and not subject to review by any administrative agency or court.

(8) In determining whether a person is functionally incapacitated, the board shall consider the following: (A) The person's current condition as confirmed by medical or mental health care providers, including whether the condition is terminal;

(B) the person's age and personal history;

(C) the person's criminal history;

(D) the person's length of sentence and time the person has served;

(E) the nature and circumstances of the current offense;

(F) the risk or threat to the community if released;

(G) whether an appropriate release plan has been established; and

(H) any other factors deemed relevant by the board.

(b) Nothing in this section shall be construed to limit or preclude submission of an application for pardon or commutation of sentence pursuant to K.S.A. 22-3701, and amendments thereto.

(c) Nothing in this section shall apply to the release of people with terminal medical conditions as described in K.S.A. 2015 Supp. 22-3729, and amendments thereto.

(d) This section does not apply to any person sentenced to imprisonment for an off-grid offense.

(e) This section does not apply to any person under sentence of death or life without the possibility of parole.

History: L. 2002, ch. 57, § 1; L. 2010, ch. 107, § 1; L. 2012, ch. 16, § 21; L. 2014, ch. 114, § 9; July 1.



22-3729 Terminal medical release; procedures; notice; conditions; revocation; supervision upon release.

22-3729. Terminal medical release; procedures; notice; conditions; revocation; supervision upon release. (a) (1) Upon application of the secretary of corrections, the chairperson of the prisoner review board may grant release to any person deemed by a doctor licensed to practice medicine and surgery in Kansas to have a terminal medical condition likely to cause death within 30 days upon such terms and conditions as prescribed in the order granting such release.

(2) The secretary of corrections shall adopt rules and regulations governing the prisoner review board's procedure for initiating, processing, reviewing and establishing criteria for review of applications filed on behalf of persons deemed to have a terminal medical condition likely to cause death within 30 days. Such rules and regulations shall include criteria and guidelines for determining whether the terminal medical condition precludes the person from posing a threat to the public.

(3) All applications for a terminal medical condition release shall be referred to the chairperson of the board. The chairperson of the board shall examine each case and may approve such application and grant a release. An application for release shall not be approved unless the chairperson of the board determines that the person has been deemed by a doctor licensed to practice medicine and surgery in Kansas to have a terminal medical condition likely to cause death within 30 days and does not represent a future risk to public safety. The chairperson of the board may request additional information or evidence the chairperson of the board deems necessary from a doctor licensed to practice medicine and surgery in Kansas.

(4) The chairperson of the board shall establish any conditions related to the release of the person. The release shall be conditional, and be subject to revocation pursuant to K.S.A. 75-5217, and amendments thereto, if the person's illness or condition significantly improves, the person does not die within 30 days of release, if the person fails to comply with any condition of release, or if the board otherwise concludes that the person presents a threat or risk to public safety. The person shall remain on release supervision until the release is revoked, expiration of the maximum sentence or discharged by the board. Subject to the provisions of subsection (f) of K.S.A. 75-5217, and amendments thereto, the person shall receive credit for the time during which the person is on terminal medical condition release supervision towards service of the prison and postrelease supervision obligations of determinate sentences or indeterminate sentences.

(5) The secretary of corrections shall cause the person to be supervised upon release, and shall have the authority to initiate revocation of the person at any time for the reasons indicated in subsection (a)(4).

(6) The decision of the chairperson of the board on the application and the decision of the board regarding any revocation shall be final and not subject to review by any administrative agency or court.

(7) In determining whether a person meets the criteria to be released under this section, the chairperson of the board shall consider the following:

(A) The person's current condition as confirmed by a doctor licensed to practice medicine and surgery in Kansas, including whether the condition is terminal and likely to cause death within 30 days;

(B) the person's age and personal history;

(C) the person's criminal history;

(D) the person's length of sentence and time the person has served;

(E) the nature and circumstances of the current offense;

(F) the risk or threat to the community if released;

(G) whether an appropriate release plan has been established; and

(H) any other factors deemed relevant by the board member.

(b) Nothing in this section shall be construed to limit or preclude submission of an application for pardon or commutation of sentence pursuant to K.S.A. 22-3701, and amendments thereto.

(c) The secretary shall give notice of the granting of a terminal medical condition release to: (1) The prosecuting attorney and the judge of the court in which the person was convicted; and (2) any victim of the person's crime if alive or the victim's family if the victim is deceased, whose address is known by the secretary.

(d) This section does not apply to any person sentenced to imprisonment for an off-grid offense.

History: L. 2010, ch. 107, § 2; L. 2012, ch. 16, § 22; July 1.






Article 38 COSTS IN CRIMINAL CASES

22-3801 Liability for costs.

22-3801. Liability for costs. (a) If the defendant in a criminal case is convicted, the court costs shall be taxed against the defendant and shall be a judgment against the defendant which may be enforced as judgments for payment of money in civil cases.

(b) Jury fees are not court costs and shall be paid by the county in all criminal cases.

(c) The county shall not be reimbursed for the cost of employing a special prosecutor.

History: L. 1970, ch. 129, § 22-3801; L. 1978, ch. 128,§ 1; L. 1982, ch. 116, § 4; L. 2007, ch. 51, § 1; July 1.



22-3802 When costs taxed to complaining witness.

22-3802. When costs taxed to complaining witness. If it appears to the court that the prosecution was instituted without probable cause and from malicious motives, the court may require the complaining witness or other person instituting the prosecution to appear and answer concerning his motives for instituting the prosecution. If, upon hearing, the court determines that the prosecution was instituted without probable cause and from malicious motives all costs in the case shall be taxed against the complaining witness or other person initiating the prosecution.

History: L. 1970, ch. 129, § 22-3802; July 1.



22-3803 Taxation of costs.

22-3803. Taxation of costs. At the conclusion of each criminal case the court shall tax the costs against the party responsible for payment and shall cause to be delivered to such responsible party a complete statement of the costs, specifying each item of service and the fee assessed for such service. When the costs are ordered paid by the county, the statement of costs shall not include that portion of the docket fee which is to be paid to the county general fund for the services of the clerk of the district court and the sheriff. Such statement shall be filed in the office of county clerk and shall be allowed by the board of county commissioners and paid as other claims against the county. When the claim has been allowed by the board of county commissioners, payment shall be made to the clerk of the court who shall distribute such funds to the persons entitled to receive them.

History: L. 1970, ch. 129, § 22-3803; L. 1978, ch. 128, § 2; July 1.



22-3805 Commitment to mental institutions; costs.

22-3805. Commitment to mental institutions; costs. The costs of the proceedings, and transportation and clothing of any person committed by the court under K.S.A. 22-3303, 22-3428 and 22-3429, shall be paid out of the estate of such person, or by any person bound by law to maintain him or her, or by the county, as in the case of mentally ill persons sent to the hospitals.

History: L. 1911, ch. 299, § 6; R.S. 1923, 76-2463; L. 1957, ch. 472, § 36; L. 1965, ch. 499, § 3; L. 1975, ch. 474, § 2; July 1.






Article 39 ABATEMENT OF COMMON NUISANCES

22-3901 Common nuisances; scope.

22-3901. Common nuisances; scope. The following unlawful activities and the use of real or personal property in maintaining and carrying on such activities are hereby declared to be common nuisances:

(a) Commercial gambling;

(b) dealing in gambling devices;

(c) possession of gambling devices;

(d) promoting obscenity;

(e) promoting the sale of sexual relations;

(f)  commercial sexual exploitation of a child;

(g) violations of any law regulating controlled substances;

(h) habitual violations of any law regulating the sale or exchange of alcoholic liquor or cereal malt beverages, by any person not licensed pursuant to chapter 41 of the Kansas Statutes Annotated, and amendments thereto;

(i) habitual violations of any law regulating the sale or exchange of cigarettes or tobacco products, by any person not licensed pursuant to article 33 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto;

(j) any felony committed for the benefit of, at the direction of, or in association with any criminal street gang, with the specific intent to promote, further or assist in any criminal conduct by gang members. As used in this subsection, "criminal street gang" means any organization, association or group, whether formal or informal:

(1) Consisting of three or more persons;

(2) having as one of its primary activities the commission of one or more person felonies, person misdemeanors, felony violations of K.S.A. 2010 Supp. 21-36a01 through 21-36a17, prior to their transfer, article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, any felony violation of any provision of the uniform controlled substances act prior to July 1, 2009, or the comparable juvenile offenses, which if committed by an adult would constitute the commission of such felonies or misdemeanors;

(3) which has a common name or common identifying sign or symbol; and

(4) whose members, individually or collectively engage in or have engaged in the commission, attempted commission, conspiracy to commit or solicitation of two or more person felonies, person misdemeanors, felony violations of K.S.A. 2010 Supp. 21-36a01 through 21-36a17, prior to their transfer, article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, any felony violation of any provision of the uniform controlled substances act prior to July 1, 2009, or the comparable juvenile offenses, which if committed by an adult would constitute the commission of such felonies or misdemeanors, or any substantially similar offense from another jurisdiction; or

(k) use of pyrotechnics, pyrotechnic devices or pyrotechnic materials in violation of K.S.A. 2015 Supp. 31-170, and amendments thereto.

Any real property used as a place where any such activities are carried on or permitted to be carried on and any effects, equipment, paraphernalia, fixtures, appliances, musical instruments or other personal property designed for and used on such premises in connection with such unlawful activities are subject to the provisions of K.S.A. 22-3902, 22-3903 and 22-3904, and amendments thereto.

History: L. 1970, ch. 129, § 22-3901; L. 1990, ch. 114, § 1; L. 2002, ch. 18, § 1; L. 2004, ch. 1, § 4; L. 2006, ch. 194, § 11; L. 2009, ch. 32, § 43; L. 2010, ch. 74, § 10; L. 2012, ch. 150, § 44; L. 2013, ch. 120, § 28; July 1.



22-3902 Procedure.

22-3902. Procedure. (1) Unless otherwise provided by law, proceedings under K.S.A. 22-3901 through 22-3904, and amendments thereto, shall be governed by the provisions of the Kansas code of civil procedure relating to the abatement of common nuisances.

(2) (A) In addition to the procedure established by this section, if a person is arrested for an unlawful act listed in K.S.A. 22-3901, and amendments thereto, the attorney general, city, county or district attorney may petition the court for a hearing to determine whether an unlawful activity is or has been occurring on such owner's property. The owner of the property on which such person is or was committing an unlawful activity may be given notice of such hearing. Except as provided by paragraph (B), a hearing shall be held before the court within 30 days of the notification. If the court determines by a preponderance of the evidence that an unlawful act occurred, such act shall render void any lease under which a tenant holds possession, and shall cause the right of possession to revert to the owner who may evict the tenant. If the owner does not commence eviction proceedings against the tenant within 30 days of the court determination, the attorney general or the city, county or district attorney may proceed to file a petition pursuant to subsection (3). The provisions of this subsection are in addition to any remedy provided pursuant to the residential landlord and tenant act.

(B) In the case of a violation of subsection (k) of K.S.A. 22-3901, and amendments thereto, a hearing shall be held before the court within seven days of the notification.

(3) Proceedings under K.S.A. 22-3901 through 22-3904, and amendments thereto, shall be instituted only in the name of the state of Kansas upon the petition of the attorney general or the city, county or district attorney to enjoin a nuisance within the city, county or district.

(4) The petition shall describe any real estate alleged to be used or to have been used as a place where such common nuisance is or was maintained or permitted and shall identify the owner or person in charge of such real estate. It shall describe any effects, equipment, paraphernalia, fixtures, appliances, musical instruments or other personal property designed for and used in such unlawful activity. It shall pray for the particular relief sought with respect to such property.

(5) The petition for injunction may include or be accompanied by an application for an order for the seizure of the effects, equipment, paraphernalia, fixtures, appliances, musical instruments or other personal property described in the petition. If the court finds that there is probable cause to believe that the personal property described is or has been used for any of the unlawful purposes set forth in K.S.A. 22-3901, and amendments thereto, the court may order the sheriff or other law enforcement officer to seize such personalty and to hold it in custody pending further order of the court. An order for seizure shall particularly describe the personal property to be seized.

(6) An order for seizure of materials alleged to be obscene shall not be issued until after a hearing at which evidence in support of the application for such order has been heard. At least seven days notice of such hearing shall be given to the owner or person in possession of such material. Pending such hearing, the court may make an order prohibiting the owner or person in possession from removing such material from the jurisdiction of the court.

(7) No bond or other security shall be required for any restraining order, order for seizure or injunction issued under K.S.A. 22-3901 through 22-3904, and amendments thereto, in an action brought by the attorney general or city, county or district attorney.

(8) The provisions of K.S.A. 22-3901 through 22-3904, and amendments thereto, shall not limit nor otherwise affect proceedings under K.S.A. 60-908, and amendments thereto, but shall be supplemental and in addition to, and not in lieu of, the remedy provided by that statute.

(9) The attorney general or the city, county or district attorney shall give notice of proceedings under K.S.A. 22-3901 through 22-3904, and amendments thereto, by sending a copy of the petition to enjoin a nuisance by certified mail, return receipt requested, to each person having ownership of or a security interest in the property if: (a) The property is of a type for which title, registration or deed is required by law; (b) the owner of the property is known in fact at the time of seizure; or (c) the property is subject to a security interest perfected in accordance with the uniform commercial code. The attorney general or the city, county or district attorney shall be obligated only to make diligent search and inquiry as to the owner of the property and if, after diligent search and inquiry, the attorney general or city, county or district attorney is unable to ascertain the owner, the requirement of actual notice by mail with respect to persons having perfected security interest in the property shall not be applicable.

History: L. 1970, ch. 129, § 22-3902; L. 1990, ch. 114, § 2; L. 1994, ch. 271, § 1; L. 2004, ch. 1, § 5; L. 2010, ch. 135, § 33; July 1.



22-3903 Proceedings in rem.

22-3903. Proceedings in rem. The real or personal property against which the order of abatement is sought may be named as a party defendant in a proceeding under this article. In such case, summons shall be served on the owner or person in possession of such property. Any person claiming an interest in the property shall, upon application be permitted to intervene as a party defendant.

History: L. 1970, ch. 129, § 22-3903; July 1.



22-3904 Judgment.

22-3904. Judgment. (1) Upon final judgment that any real property is being or has been used as a place where any of the unlawful activities set forth in K.S.A. 22-3901, and amendments thereto, are carried on or permitted to be carried on, the court may order that any house, room, building or other structure located on such real estate be closed and padlocked for a period of not more than two years, subject to modification in the manner provided by K.S.A. 60-910, and amendments thereto, if the court finds that the owner of the property knew or should have known under the circumstances of the maintenance of a common nuisance on the property and did not make a bona fide attempt to abate such nuisance under the circumstances. The court may require, as part of the judgment, that the owner, lessee, tenant or occupant enter into a bond to the state of Kansas, in such amount and with security as the court may require, conditioned that such owner, lessee, tenant or occupant will not within a period of two years use or permit the use of such real estate in violation of law. If any condition of such bond is violated, the whole amount may be recovered as a penalty. In addition, the court may assess a civil penalty not to exceed $25,000 against any or all defendants, based upon the severity of the  nuisance and its duration. Such penalty shall be paid into the county treasury, if recovered by a county or district attorney, and into the city treasury, if recovered by a city attorney.

(2) Upon final judgment that any effects, equipment, paraphernalia, fixtures, appliances, musical instruments or other personal property are designed for and have been used in carrying on any of the unlawful activities set forth in K.S.A. 22-3901, and amendments thereto, the court may order that such effects, equipment, paraphernalia, fixtures, appliances, musical instruments and other personal property be publicly destroyed by the sheriff or other law enforcement officer or that such personal property be sold in the manner provided for sales in execution of judgment.

(3) The proceeds of any sale of personal property pursuant to subsection (2) shall be applied as follows:

(a) First, to the fees and costs of the abatement or removal of the nuisance and the sale.

(b) Second, to the costs of closing the structure and keeping it closed.

(c) Third, to payment of the costs of the action.

(d) Fourth, to payment of any civil penalty imposed pursuant to this section or any fine imposed for contempt in the proceedings.

(e) Fifth, to the owner of the personal property.

(4) Subject to the provisions of subsection (3), upon final judgment for the state the court shall adjudge that any defendant who was maintaining the common nuisance pay all costs, including a reasonable fee, fixed by the court, to be paid to the prosecuting attorney. Such costs shall be a lien upon any real property against which an order of abatement is obtained, if the court finds that the owner of such property knew or should have known under the circumstances of the maintenance of the common nuisance on the property and did not make a bona fide attempt to abate such nuisance under the circumstances.

(5) For purposes of this section, evidence of a bona fide attempt to abate such nuisance by the owner of the property shall include, but not be limited to, the filing of a written report, by such owner or at such owner's direction, to the local law enforcement agency that the property is suspected by the owner of the property of being used in maintaining and carrying on any of the unlawful activities set forth in K.S.A. 22-3901, and amendments thereto.

History: L. 1970, ch. 129, § 22-3904; L. 1990, ch. 114, § 3; L. 2004, ch. 1, § 6; Mar. 4.



22-3905 Maintenance of a common nuisance.

22-3905. Maintenance of a common nuisance. (a) Maintenance of a common nuisance is maintaining or assisting in the maintenance of a common nuisance as described by K.S.A. 22-3901, and amendments thereto.

(b) Maintenance of a common nuisance is a class A, nonperson misdemeanor. In addition to the sentence authorized by law, the defendant may be fined in an amount not exceeding $25,000.

(c) This section shall be part of and supplemental to article 39 of chapter 22 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2011, ch. 30, § 1; July 1.






Article 40 EXECUTION OF DEATH SENTENCES

22-4001 Death penalty, how executed.

22-4001. Death penalty, how executed. (a) The mode of carrying out a sentence of death in this state shall be by intravenous injection of a substance or substances in a quantity sufficient to cause death in a swift and humane manner.

(b) The secretary of corrections shall supervise the carrying out of each sentence of death and shall determine the procedures therefor, which shall be consistent with this act and the other laws of the state. The secretary of corrections shall designate one or more executioners and other persons necessary to assist in carrying out the sentence of death as provided in this section. The identity of executioners and other persons designated to assist in carrying out the sentence of death shall be confidential.

(c) The secretary of corrections shall select the type of substance or substances to be administered in carrying out a sentence of death by intravenous injection in a swift and humane manner. The secretary of health and environment shall certify to the secretary of corrections that the substance or substances selected by the secretary of corrections will result in death in a swift and humane manner. If the secretary of corrections desires to change the substance or substances to be administered from those previously certified by the secretary of health and environment, the proposed substance or substances also shall be certified as provided in this section.

(d) The secretary of corrections may designate in writing a warden of one of the correctional institutions under the secretary's supervision to perform the duties imposed upon the secretary by this section and by K.S.A. 22-4002, 22-4003, 22-4013 and 22-4014, and amendments thereto.

History: L. 1970, ch. 129, § 22-4001; L. 1990, ch. 309, § 23; L. 1994, ch. 252, § 11; L. 1999, ch. 164, § 21; July 1.



22-4002 Where death penalty inflicted.

22-4002. Where death penalty inflicted. When any person is sentenced to death, the punishment shall be inflicted at a state correctional facility designated by the secretary of corrections, under the supervision of the secretary of corrections or the warden designated by the secretary and in such a manner as to exclude the view of all persons except those permitted to be present as provided in K.S.A. 22-4003, and amendments thereto.

History: L. 1970, ch. 129, § 22-4002; L. 1990, ch. 309, § 24; L. 1994, ch. 252, § 12; July 1.



22-4003 Witnesses of executions.

22-4003. Witnesses of executions. [(a)] In addition to the secretary of corrections or the warden designated by the secretary, the executioner and persons designated pursuant to K.S.A. 22-4001, and amendments thereto, to assist in the execution, the following persons, and no others, may be present at the execution: (1) A member of the clergy attending the prisoner; (2) not more than three persons designated by the prisoner; and (3) not more than 10 persons designated by the secretary of corrections as official witnesses. The secretary shall consider the inclusion of members of the immediate family of any deceased victim of the prisoner as witnesses when designating official witnesses. The identity of persons present at the execution, other than the secretary or the warden designated by the secretary, shall be confidential. A witness may elect to reveal such witness' own identity, but in no event shall a witness reveal the identity of any other person present at the execution.

(b) All witnesses shall be 18 years of age or older.

(c) The secretary may deny the attendance of any person selected or designated as a witness when the secretary determines it is necessary for reasons of security and order of the institution.

(d) As used in this section, "members of the immediate family" means the spouse, a child by birth or adoption, stepchild, parent, grandparent, grandchild, sibling or the spouse of any member of the immediate family specified in this subsection.

History: L. 1970, ch. 129, § 22-4003; L. 1994, ch. 252, § 13; L. 1999, ch. 164, § 22; July 1.



22-4004 Military force, when to attend.

22-4004. Military force, when to attend. If the secretary of corrections considers the presence of a military force necessary to carry into effect the provisions of this act, the secretary shall notify the governor thereof. The governor may call out such of the military force of the state as in the governor's judgment may be necessary for the purpose.

History: L. 1970, ch. 129, § 22-4004; L. 1994, ch. 252, § 15; July 1.



22-4005 Return of proceedings by secretary of corrections.

22-4005. Return of proceedings by secretary of corrections. When a sentence of death has been carried out, the secretary of corrections shall cause written notice thereof to be given to the clerk of the court where the conviction was rendered, and the clerk shall file the notice with the record of conviction and sentence.

History: L. 1970, ch. 129, § 22-4005; L. 1994, ch. 252, § 16; July 1.



22-4006 Procedure to determine sanity of convict.

22-4006. Procedure to determine sanity of convict. (a) At any time prior to execution, a convict under sentence of death, such convict's counsel or the warden of the correctional institution or sheriff having custody of such convict may request a determination of the convict's sanity by a district judge of the judicial district in which such convict was tried and sentenced. If the district judge determines that there is not sufficient reason to believe that the convict is insane, the judge shall so find and refuse to suspend the execution of such convict. If the district judge determines that there is sufficient reason to believe that the convict is insane, the judge shall suspend the execution and conduct a hearing to determine the sanity of the convict.

(b) At the hearing, the district judge shall determine the issue of the convict's sanity. The judge shall order a psychiatric or psychological examination of the convict. For that purpose, the court shall appoint two licensed physicians or licensed psychologists, or one of each, qualified by training and practice to make such examination, to examine the convict and report their findings in writing to the judge within 14 days after the order of examination is issued. The convict shall have the right to present evidence and cross-examine any witnesses at the hearing. No statement made by the convict in the course of any examination provided for by this section, whether or not the convict consents to the examination, shall be admitted in evidence against the convict in any criminal proceeding.

(c) If, at the conclusion of a hearing pursuant to this section, the judge determines that the convict is sane, the judge shall enter an order recording the determination. A copy of the order shall be delivered to the clerk of the supreme court and to the secretary of corrections. Upon receipt of the order, the supreme court shall issue to the secretary of corrections a warrant under seal of the supreme court, commanding the secretary or a warden designated pursuant to K.S.A. 22-4001, and amendments thereto, to proceed to carry out the sentence of execution during the week designated by the supreme court. A copy of the warrant shall be delivered to the secretary of corrections and the clerk of the district court.

(d) If, at the conclusion of a hearing pursuant to this section, the judge determines that the convict is insane, the judge shall suspend the execution until further order. The judge shall enter an order recording the determination. A copy of the order shall be delivered to the clerk of the supreme court and the secretary of corrections. Upon receipt of the order, the supreme court shall issue to the secretary of corrections a warrant under seal of the supreme court suspending the sentence. A copy of the warrant shall be delivered to the secretary of corrections and the clerk of the district court. Any time thereafter when the judge has sufficient reason to believe that the convict has become sane, the judge again shall determine the sanity of the convict as provided by this section. Proceedings pursuant to this section may continue to be held at such times as the district judge orders until it is determined either that such convict is sane or incurably insane.

History: L. 1970, ch. 129, § 22-4006; L. 1976, ch. 145, § 108; L. 1978, ch. 349, § 3; L. 1990, ch. 309, § 25; L. 1994, ch. 252, § 17; L. 1999, ch. 164, § 23; L. 2010, ch. 135, § 34; July 1.



22-4009 Procedure when convict appears to be pregnant.

22-4009. Procedure when convict appears to be pregnant. (a) If a convict under sentence of death appears to be pregnant or alleges to be pregnant, the person having custody of the convict shall notify the secretary of corrections. The secretary shall designate one or more licensed physicians to examine the convict to determine if the convict is pregnant. If the convict is not pregnant, the execution shall be carried out as previously ordered. If the convict is pregnant, the secretary of corrections shall notify the clerk of the supreme court. Upon receipt of the notice, the supreme court shall issue to the secretary of corrections a warrant under seal of the supreme court postponing the execution of the sentence of death. A copy of the warrant shall be delivered to the secretary of corrections and the clerk of the district court.

(b) When the execution of a sentence of death is postponed because of pregnancy, the secretary of corrections shall wait until the child is born or the pregnancy is otherwise terminated and then the secretary shall notify the clerk of the supreme court of the birth of the child or termination of the pregnancy. Upon receipt of the notice, the supreme court shall issue to the secretary of corrections a warrant under seal of the supreme court, commanding the secretary or a warden designated pursuant to K.S.A. 22-4001, and amendments thereto, to proceed to carry out the sentence of execution during the week designated by the supreme court. A copy of the warrant shall be delivered to the secretary of corrections and the clerk of the district court. At any time during the postponement of the execution, the secretary may order an examination as provided in this section to determine whether the convict remains pregnant. The costs of each medical examination conducted pursuant to this section shall be paid by the county where the case originated.

History: L. 1970, ch. 129, § 22-4009; L. 1976, ch. 145, § 109; L. 1994, ch. 252, § 18; L. 1999, ch. 57, § 35; L. 1999, ch. 164, § 24; July 1.



22-4011 Escape of convict; procedure.

22-4011. Escape of convict; procedure. If any person who has been sentenced to death escapes and is not retaken before the time fixed for execution, it shall be lawful for any sheriff or other officer or person to rearrest and return the person to the custody of the secretary of corrections. Upon such return to custody, the secretary of corrections shall give notice thereof to the clerk of the supreme court. Upon receipt of such notice, the supreme court shall issue to the secretary of corrections a warrant under seal of the supreme court, commanding the secretary or a warden designated pursuant to K.S.A. 22-4001, and amendments thereto, to proceed to carry out the sentence of execution during the week designated by the supreme court which shall be carried into effect in the same manner as provided by statute for the execution of an original sentence of death. A copy of the warrant shall be delivered to the secretary of corrections and the clerk of the district court.

History: L. 1970, ch. 129, § 22-4011; L. 1990, ch. 309, § 26; L. 1994, ch. 252, § 19; L. 1999, ch. 164, § 25; July 1.



22-4012 Death order.

22-4012. Death order. Whenever any person has been sentenced to death, it shall be the duty of the clerk of the court before which the conviction was rendered to issue an order, under the seal of the court, which shall recite the conviction and sentence and be directed to the secretary of corrections. The clerk shall deliver the order to the sheriff of the county in which the conviction was rendered, and such sheriff promptly shall transport such convicted person to the state correctional institution designated by the secretary of corrections and deliver such convict, together with the order, into the custody of the warden of the designated institution, who shall receive and safely keep such convict until the time of execution, or until otherwise ordered by the secretary or other competent authority. The warden shall notify the secretary of corrections of the receipt of the convict and such order.

History: L. 1970, ch. 129, § 22-4012; L. 1990, ch. 309, § 27; L. 1994, ch. 252, § 20; L. 1999, ch. 164, § 26; July 1.



22-4013 Execution of death sentence.

22-4013. Execution of death sentence. (a) It shall be the duty of the secretary of corrections or the warden designated by the secretary to proceed to execute a sentence of death in the manner prescribed by this act.

(b) Upon receipt of an order of the district court as provided by this act, the supreme court shall issue to the secretary of corrections a warrant under seal of the supreme court, commanding the secretary or a warden designated pursuant to K.S.A. 22-4001, and amendments thereto, to proceed to carry out the sentence of execution during the week designated by the supreme court. The week designated in the warrant shall be sufficient to enable the secretary to give notice as provided in subsection (c). A copy of the warrant shall be delivered to the secretary of corrections and the clerk of the district court. For purposes of this act, the term "week" shall mean the time period from 12:01 a.m. Sunday through and including 11:59 p.m. the following Saturday. If the week designated in the warrant commanding the execution of a death sentence begins on a day of the week other than a Sunday, or sets out a particular date for the execution, the secretary of corrections shall notify the clerk of the supreme court.

(c) The secretary of corrections shall carry out the execution commanded by the warrant issued by the supreme court during the week designated by the supreme court on a date selected by the secretary. The secretary shall give notice of the date selected by the secretary for the execution at least seven calendar days before the execution to the clerk of the supreme court, the clerk of the district court in which the defendant was convicted, the defendant, the defendant's counsel and the attorney general. The secretary may carry out the execution at any time during the date selected or as soon thereafter as the secretary deems appropriate.

History: L. 1970, ch. 129, § 22-4013; L. 1990, ch. 309, § 28; L. 1994, ch. 252, § 21; L. 1999, ch. 164, § 27; July 1.



22-4014 When death sentence executed after suspension.

22-4014. When death sentence executed after suspension. If a sentence of execution is suspended by an order of a court, the suspension shall continue until the supreme court orders otherwise. If the sentence is affirmed, the supreme court shall order the execution of the sentence of death and shall designate a week during which the sentence of execution shall be carried out if the week previously designated by the court has passed. Otherwise, the execution shall be carried out during the week previously designated by the court. It shall be the duty of the clerk of the supreme court to issue to the secretary of corrections a warrant under the seal of the court, commanding the secretary or a warden designated pursuant to K.S.A. 22-4001, and amendments thereto, to proceed to carry the sentence into execution during the week designated by the court. The week during which the sentence of execution is to be carried out shall be stated in the warrant. Upon receipt of the warrant it shall be the duty of the secretary of corrections to cause the sentence to be executed as provided by this act during the time designated by the court.

History: L. 1970, ch. 129, § 22-4014; L. 1994, ch. 252, § 22; L. 1999, ch. 164, § 28; July 1.



22-4016 Severability.

22-4016. Severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or application and, to this end, the provisions of this act are severable.

History: L. 1994, ch. 252, § 23; July 1.






Article 41 PAROLE VIOLATIONS

22-4104 Deputization of employees of other state to return violators.

22-4104. Deputization of employees of other state to return violators. The secretary of corrections is hereby authorized and empowered to deputize any person regularly employed by another state to act as an officer and agent of this state in effecting the return of any person who has violated the terms and conditions of parole, postrelease supervision, assignment to a community correctional services program or probation as granted by this state. In any matter relating to the return of such person, any agent so deputized shall have all the powers of a law enforcement officer of this state.

History: L. 1970, ch. 129, § 22-4104; L. 1973, ch. 339, § 89; L. 1986, ch. 123, § 26; L. 1992, ch. 239, § 275; July 1, 1993.



22-4105 Written deputization; evidence of.

22-4105. Written deputization; evidence of. Any deputization pursuant to this act shall be in writing and any person authorized to act as an agent of this state pursuant hereto shall carry formal evidence of his deputization and shall produce the same upon demand.

History: L. 1970, ch. 129, § 22-4105; July 1.



22-4106 Agreements with officials of other states authorized.

22-4106. Agreements with officials of other states authorized. The secretary of corrections is hereby authorized, subject to the approval of the secretary of administration, to enter into contracts with similar officials of any other state or states for the purpose of sharing an equitable portion of the cost of effecting the return of any person who has violated the terms and conditions of parole, postrelease supervision assignment to a community correctional services program or probation as granted by this state.

History: L. 1970, ch. 129, § 22-4106; L. 1973, ch. 339, § 90; L. 1986, ch. 123, § 27; L. 1992, ch. 239, § 276; July 1, 1993.



22-4110 Interstate compact for adult offender supervision.

22-4110. Interstate compact for adult offender supervision. This act may be cited as the Interstate Compact for Adult Offender Supervision.

ARTICLE I

PURPOSE

(a) The compacting states to this Interstate Compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the Bylaws and Rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

(b) It is the purpose of this compact and the Interstate Commission created hereunder, through means of joint and cooperative action among the compacting states: To provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits and obligations of the compact among the compacting states.

(c) In addition, this compact will: Create a Interstate Commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils, state executive, judicial, and legislative branches and criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct non-compliance; and coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity.

(d) The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and By-laws and Rules promulgated hereunder. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and are therefore public business.

ARTICLE II

DEFINITIONS

(a) As used in this compact, unless the context clearly requires a different construction:

(1) "Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law.

(2) "By-laws" means those by-laws established by the Interstate Commission for its governance, or for directing or controlling the Interstate Commission's actions or conduct.

(3) "Compact Administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

(4) "Compacting State" means any state which has enacted the enabling legislation for this compact.

(5) "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact.

(6) "Interstate Commission" means the Interstate Commission for Adult Offender Supervision established by this compact.

(7) "Member" means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner.

(8) "Non-compacting state" means any state which has not enacted the enabling legislation for this compact.

(9) "Offender" means an adult placed under, or subject, to supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies.

(10) "Person" means any individual, corporation, business enterprise, or other legal entity, either public or private.

(11) "Rules" means acts of the Interstate Commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the Interstate Commission, which shall have the force and effect of law in the compacting states.

(12) "State" means a state of the United States, the District of Columbia and any other territorial possessions of the United States.

(13) "State Council" means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under Article III of this compact.

ARTICLE III

THE COMPACT COMMISSION

(a) The compacting states hereby create the "Interstate Commission for Adult Offender Supervision." The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers and duties set forth herein; including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(b) The Interstate Commission shall consist of Commissioners selected and appointed by resident members of a State Council for Interstate Adult Offender Supervision for each state. In addition to the Commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations: Such non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general and crime victims. All non-commissioner members of the Interstate Commission shall be ex-officio (nonvoting) members. The Interstate Commission may provide in its by-laws for such additional, ex-officio, non-voting members as it deems necessary.

(c) Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission.

(d) The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of 27 or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

(e) The Interstate Commission shall establish an Executive Committee which shall include commission officers, members and others as shall be determined by the By-laws. The Executive Committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the Compact. The Executive Committee oversees the day-to-day activities managed by the Executive Director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its by-laws and as directed by the Interstate Commission and performs other duties as directed by Commission or set forth in the By-laws.

ARTICLE IV

THE STATE COUNCIL

(a) Each member state shall create a State Council for Interstate Adult Offender Supervision which shall be responsible for the appointment of the commissioner who shall serve on the Interstate Commission from that state. Each state council shall appoint as its commissioner the Compact Administrator from that state to serve on the Interstate Commission in such capacity under or pursuant to applicable law of the member state. While each member state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and compact administrators.

(b) Each compacting state retains the rights to determine the qualifications of the Compact Administrator who shall be appointed by the state council or by the Governor in consultation with the Legislature and the Judiciary.

(c) In addition to appointment of its commissioner to the National Interstate Commission, each state council shall exercise oversight and advocacy concerning its participation in Interstate Commission activities and other duties as may be determined by each member state including but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE V

POWERS AND DUTIES OF THE

INTERSTATE COMMISSION

(a) The Interstate Commission shall have the following powers:

(1) To adopt a seal and suitable by-laws governing the management and operation of the Interstate Commission.

(2) To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

(3) To oversee, supervise and coordinate the interstate movement of offenders subject to the terms of this compact and any by-laws adopted and Rules promulgated by the compact commission.

(4) To enforce compliance with compact provisions, Interstate Commission rules, and by-laws, using all necessary and proper means, including but not limited to, the use of judicial process.

(5) To establish and maintain offices.

(6) To purchase and maintain insurance and bonds.

(7) To borrow, accept, or contract for services of personnel, including, but not limited to, members and their staffs.

(8) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(9) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of same.

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

(13) To establish a budget and make expenditures and levy dues as provided in Article X of this compact.

(14) To sue and be sued.

(15) To provide for dispute resolution among compacting states.

(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(17) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(18) To coordinate education, training and public awareness regarding the interstate movement of offenders for officials involved in such activity.

(19) To establish uniform standards for the reporting, collecting, and exchanging of data.

ARTICLE VI

ORGANIZATION AND OPERATION OF

THE INTERSTATE COMMISSION

(a) By-laws. The Interstate Commission shall, by a majority of the members, within twelve months of the first Interstate Commission meeting, adopt By-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the Compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission;

(2) establishing an executive committee and such other committees as may be necessary. Providing reasonable standards and procedures:

(i) For the establishment of committees, and

(ii) governing any general or specific delegation of any authority or function of the Interstate Commission;

(3) providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(4) establishing the titles and responsibilities of the officers of the Interstate Commission;

(5) providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service or other similar laws of any compacting state, the By-laws shall exclusively govern the personnel policies and programs of the Interstate Commission; and

(6) providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations;

(7) providing transition Rules for "start up" administration of the compact;

(8) establishing standards and procedures for compliance and technical assistance in carrying out the compact.

(b) Officers and Staff. (1) The Interstate Commission shall, by a majority of the members, elect from among its members a chairperson and a vice chairperson, each of whom shall have such authorities and duties as may be specified in the By-laws. The chairperson or, in his or her absence or disability, the vice chairperson, shall preside at all meetings of the Interstate Commission. The Officers so elected shall serve without compensation or remuneration from the Interstate Commission; PROVIDED THAT, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

(2) The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, and hire and supervise such other staff as may be authorized by the Interstate Commission, but shall not be a member.

(c) Corporate Records of the Interstate Commission. The Interstate Commission shall maintain its corporate books and records in accordance with the By-laws.

(d) Qualified Immunity, Defense and Indemnification. (1) The Members, officers, executive director and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities; except, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person.

(2) The Interstate Commission shall defend the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities; except, that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such person.

(3) The Interstate Commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided, that the actual or alleged act, error or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

ARTICLE VII

ACTIVITIES OF THE INTERSTATE

COMMISSION

(a) The Interstate Commission shall meet and take such actions as are consistent with the provisions of this compact.

(b) Except as otherwise provided in this compact and unless a greater percentage is required by the By-laws, in order to constitute an act of the Interstate Commission, such act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

(c) Each Member of the Interstate Commission shall have the right and power to cast a vote to which that Compacting State is entitled and to participate in the business and affairs of the Interstate Commission. A Member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a State Council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The By-laws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone, or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

(d) The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the Members, shall call additional meetings.

(e) The Interstate Commission's by-laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such Rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(f) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the Rules or as otherwise provided in the Compact. The Interstate Commission shall promulgate Rules consistent with the principles contained in the "Government in Sunshine Act," 5 U.S.C. Section 552(b), as may be amended. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) disclose matters specifically exempted from disclosure by statute;

(3) disclosure trade secrets or commercial or financial information which is privileged or confidential;

(4) involve accusing any person of a crime, or formally censuring any person;

(5) disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) disclose investigatory records compiled for law enforcement purposes;

(7) disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

(8) disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity;

(9) specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or proceeding.

(g) For every meeting closed pursuant to this provision, the Interstate Commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public, and shall reference each relevant provision AUTHORIZING CLOSURE OF THE MEETING. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

(h) The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its By-laws and Rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements.

ARTICLE VIII

RULEMAKING FUNCTIONS OF THE

INTERSTATE COMMISSION

(a) The Interstate Commission shall promulgate Rules in order to effectively and efficiently achieve the purposes of the Compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

(b) Rulemaking shall occur pursuant to the criteria set forth in this Article and the By-laws and Rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the federal Administrative Procedure Act, 5 U.S.C.S. section 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C.S. app. 2, section 1 et seq., as may be amended (hereinafter "APA").

All Rules and amendments shall become binding as of the date specified in each Rule or amendment.

(c) If a majority of the legislatures of the compacting states rejects a Rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such Rule shall have no further force and effect in any compacting state.

(d) When promulgating a Rule, the Interstate Commission shall:

(1) Publish the proposed Rule stating with particularity the text of the Rule which is proposed and the reason for the proposed Rule;

(2) allow persons to submit written data, facts, opinions and arguments, which information shall be publicly available;

(3) provide an opportunity for an informal hearing; and

(4) promulgate a final Rule and its effective date, if appropriate, based on the rulemaking record. Not later than sixty days after a Rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such Rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence, (as defined in the APA), in the rulemaking record, the court shall hold the Rule unlawful and set it aside.

(e) Subjects to be addressed within 12 months after the first meeting must at a minimum include:

(i) Notice to victims and opportunity to be heard;

(ii) offender registration and compliance;

(iii) violations/returns;

(iv) transfer procedures and forms;

(v) eligibility for transfer;

(vi) collection of restitution and fees from offenders;

(vii) data collection and reporting;

(viii) the level of supervision to be provided by the receiving state;

(ix) transition Rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact;

(x) mediation, arbitration and dispute resolution.

(f) The existing Rules governing the operation of the previous compact superceded by this Act shall be null and void twelve (12) months after the first meeting of the Interstate Commission created hereunder.

(g) Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than ninety (90) days after the effective date of the rule.

ARTICLE IX

OVERSIGHT, ENFORCEMENT, AND

DISPUTE RESOLUTION BY

THE INTERSTATE COMMISSION

(a) Oversight. (1) The Interstate Commission shall oversee the Interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in Non-compacting States which may significantly affect compacting states.

(2) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

(b) Dispute Resolution. (1) The compacting states shall report to the Interstate Commission on issues or activities of concern to them, and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities.

(2) The Interstate Commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and non-compacting states.

The Interstate Commission shall enact a By-law or promulgate a Rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(c) Enforcement. The Interstate Commission, in the reasonable exercise of it's discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII (b), of this compact.

ARTICLE X

FINANCE

(a) The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(b) The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of Interstate movement of offenders in each compacting state and shall promulgate a Rule binding upon all compacting states which governs said assessment.

(c) The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(d) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its By-laws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XI

COMPACTING STATES, EFFECTIVE

DATE AND AMENDMENT

(a) Any state, as defined in Article II of this compact, is eligible to become a Compacting State.

(b) The Compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the 35th jurisdiction. Thereafter it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of non-member states or their designees will be invited to participate in Interstate Commission activities on a non-voting basis prior to adoption of the compact by all states and territories of the United States.

(c) Amendments to the Compact may be proposed by the Interstate Commission for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XII

WITHDRAWAL, DEFAULT,

TERMINATION, AND JUDICIAL

ENFORCEMENT

(a) Withdrawal. (1) Once effective, the compact shall continue in force and remain binding upon each and every compacting state; except, that a compacting state may withdraw from the compact ("withdrawing state") by enacting a statute specifically repealing the statute which enacted the Compact into law.

(2) The effective date of withdrawal is the effective date of the repeal.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(b) Default. (1) If the Interstate Commission determines that any compacting state has at any time defaulted ("defaulting state") in the performance of any of its obligations or responsibilities under this compact, the By-laws or any duly promulgated Rules the Interstate Commission may impose any or all of the following penalties:

(i) Fines, fees and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission;

(ii) remedial training and technical assistance as directed by the Interstate Commission;

(iii) suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the By-laws and Rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or Chief Judicial Officer of the state; the majority and minority leaders of the defaulting state's legislature, and the State Council.

(2) The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, Interstate Commission By-laws, or duly promulgated Rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission on the defaulting state pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of suspension. Within sixty days of the effective date of termination of a defaulting state, the Interstate Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer and the Majority and Minority Leaders of the defaulting state's Legislature and the State Council of such termination.

(3) The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

(4) The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the Interstate Commission and the defaulting state. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the Rules.

(c) Judicial Enforcement. The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the Federal District where the Interstate Commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated Rules and By-laws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

(d) Dissolution of Compact. (1) The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one compacting state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be wound up and any surplus funds shall be distributed in accordance with the By-laws.

ARTICLE XIII

SEVERABILITY AND CONSTRUCTION

(a) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(b) The provisions of this compact shall be liberally constructed to effectuate its purposes.

ARTICLE XIV

BINDING EFFECT OF COMPACT AND

OTHER LAWS

(a) Other Laws. (1) Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

(2) All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

(b) Binding Effect of the Compact. (1) All lawful actions of the Interstate Commission, including all Rules and By-laws promulgated by the Interstate Commission, are binding upon the compacting states.

(2) All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

(3) Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

(4) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

History: L. 2002, ch. 21, § 1; July 1.



22-4111 Kansas council for interstate adult offender supervision; membership; meetings; responsibilities; compensation.

22-4111. Kansas council for interstate adult offender supervision; membership; meetings; responsibilities; compensation. (a) The Kansas council for interstate adult offender supervision shall consist of the following members:

(1) The governor or the governor's designee;

(2) the chief justice of the supreme court or the chief justice's designee;

(3) the attorney general or the attorney general's designee;

(4) a person representing crime victims groups appointed by the attorney general;

(5) one county attorney or district attorney appointed by the governor;

(6) one private defense counsel appointed by the governor;

(7) the chairperson of the prisoner review board or such chairperson's designee;

(8) the secretary of corrections or the secretary's designee;

(9) two senators, one shall be appointed by the president of the senate and one shall be appointed by the minority leader of the senate; and

(10) two representatives, one shall be appointed by the speaker of the house of representatives and one shall be appointed by the minority leader of the house of representatives.

(b) The appointments shall be made within 30 days after the effective date of this act. The initial meeting of the council shall be convened within 60 days after the effective date of this act by the secretary of corrections at a time and place designated by the secretary of corrections. The council shall elect a chairperson and may elect any additional officers from among its members necessary to discharge its duties.

(c) Meetings of the council subsequent to its initial meeting shall be held and conducted in accordance with policies and procedures established by the council.

(d) The council shall meet upon call of its chairperson as necessary to carry out its duties under this act.

(e) Each member of the council appointed by the governor or the attorney general shall be appointed for a term of four years. All other members shall be appointed for a term of two years and shall continue to serve during that time as long as the member occupies the position which made the member eligible for the appointment. Each member shall continue in office until a successor is appointed and qualifies. Members shall be eligible for reappointment, and appointment may be made to fill an unexpired term.

(f) The council shall oversee and administer the state's participation in the interstate compact for adult offenders supervision, K.S.A. 22-4110, and amendments thereto, and shall develop policies concerning the operations and procedures of the compact within the state. The council shall appoint the compact administrator.

(g) Each member of the council shall receive compensation, subsistence allowances, mileage and other expenses as provided for in K.S.A. 75-3223, and amendments thereto, for each day or part thereof actually spent on council activities.

(h) The provisions of this section shall take effect and be in force from and after the later of July 1, 2002, or upon enactment into law by the 35th jurisdiction of the interstate compact for adult offenders supervision.

History: L. 2002, ch. 177, § 3; L. 2012, ch. 16, § 23; July 1.






Article 42 OUT-OF-STATE WITNESSES

22-4201 Definitions.

22-4201. Definitions. "Witness" as used in this article shall include a person whose testimony is desired in any proceedings or investigation by a grand jury or in a criminal action, prosecution or proceeding.

The word "state" shall include any territory of the United States and the District of Columbia.

The word "summons" shall include a subpoena, order or other notice requiring the appearance of a witness.

History: L. 1970, ch. 129, § 22-4201; July 1.



22-4202 Summoning witness in this state to testify in another state.

22-4202. Summoning witness in this state to testify in another state. If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this state certifies under the seal of such court that there is a criminal prosecution pending in such court, or that a grand jury investigation has commenced or is about to commence, that a person being within this state is a material witness in such prosecution, or grand jury investigation, and that his presence will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the county in which such person is, such judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing.

If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence, and of any other state through which the witness may be required to pass by ordinary course of travel, will give to him protection from arrest and the service of civil and criminal process, he shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons.

In any such hearing the certificate shall be prima facie evidence of all the facts stated therein. If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before him for said hearing; and the judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability, may, in lieu of issuing subpoena or summons, order that said witness be forthwith taken into custody and delivered to an officer of the requesting state.

If the witness, who is summoned as above provided, after being paid or tendered by some properly authorized person the sum of ten cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and five dollars for each day, that he is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

History: L. 1970, ch. 129, § 22-4202; July 1.



22-4203 Out-of-state witnesses; fees and mileage.

22-4203. Out-of-state witnesses; fees and mileage. (1) If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions, or grand jury investigations commenced or about to commence, in this state, is a material witness in a prosecution pending in a court of record in this state, or in a grand jury investigation which has commenced or is about to commence, a judge of that court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. The certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure the witness' attendance in this state. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.

(2) If the witness is summoned to attend and testify in this case the witness shall be tendered the mileage rate established pursuant to K.S.A. 75-3203a, and amendments thereto, for each mile by the ordinary traveled route to and from the court where the prosecution is pending and an amount equal to that provided for witness fees under K.S.A. 28-125, and amendments thereto, for each day that the witness is required to travel and attend as a witness.

(3) A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within the state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If such witness, after coming into this state, fails without good cause to attend and testify as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

History: L. 1970, ch. 129, § 22-4203; L. 1979, ch. 99, § 1; L. 1984, ch. 132, § 1; July 1.



22-4204 Exemption from arrest and service of process.

22-4204. Exemption from arrest and service of process. If a person comes into this state in obedience to a summons directing him to attend and testify in this state he shall not while in this state purusant to such summons be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons. If a person passes through this state while going to another state in obedience to a summons to attend and to testify in that state or while returning therefrom, he shall not while so passing through this state be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.

History: L. 1970, ch. 129, § 22-4204; July 1.



22-4205 Uniformity of interpretation.

22-4205. Uniformity of interpretation. This article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of the states which enact it.

History: L. 1970, ch. 129, § 22-4205; July 1.



22-4206 Invalidity of part.

22-4206. Invalidity of part. If any provision of this article or the application thereof to any persons or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and to this end the provisions of this article are declared to be severable.

History: L. 1970, ch. 129, § 22-4206; July 1.



22-4207 Definitions.

22-4207. Definitions. (1) As used in this act: (a) "Witness" means a person who is confined in a penal institution in any state and whose testimony is desired in another state in any criminal proceeding or investigation by a grand jury or in any criminal action before a court.

(b) "Penal institution" includes a jail, prison, penitentiary, house of correction, or other place of penal detention.

(c) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory of the United States.

History: L. 1973, ch. 145, § 1; July 1.



22-4208 Summoning confined witness in this state to appear in another state; court order.

22-4208. Summoning confined witness in this state to appear in another state; court order. A judge of a state court of record in another state, which by its laws has made provision for commanding persons confined in penal institutions within that state to attend and testify in this state, may certify (1) that there is a criminal proceeding or investigation by a grand jury or a criminal action pending in the court, (2) that a person who is confined in a penal institution in this state may be a material witness in the proceeding, investigation, or action, and (3) that his presence will be required during a specified time. Upon presentation of the certificate to any judge having jurisdiction over the person confined, and upon notice to the attorney general, the judge in this state shall fix a time and place for a hearing and shall make an order directed to the person having custody of the prisoner requiring that the prisoner be produced before him at the hearing.

If at the hearing the judge determines (1) that the witness may be material and necessary, (2) that his attending and testifying are not adverse to the interests of this state or to the health or legal rights of the witness, (3) that the laws of the state in which he is requested to testify will give him protection from arrest and the service of civil and criminal process because of any act committed prior to his arrival in the state under the order, and (4) that as a practical matter the possibility is negligible that the witness may be subject to arrest or to the service of civil or criminal process in any state through which he will be required to pass, the judge shall issue an order, with a copy of the certificate attached, (a) directing the witness to attend and testify, (b) directing the person having custody of the witness to produce him, in the court where the criminal action is pending, or where the grand jury investigation is pending, at a time and place specified in the order, and (c) prescribing such conditions as the judge shall determine.

History: L. 1973, ch. 145, § 2; July 1.



22-4209 Terms and conditions of order.

22-4209. Terms and conditions of order. The order to the witness and to the person having custody of the witness shall provide for the return of the witness at the conclusion of his testimony, proper safeguards on his custody, and proper financial reimbursement or prepayment by the requesting jurisdiction for all expenses incurred in the production and return of the witness, and may prescribe such other conditions as the judge thinks proper or necessary. The order shall not become effective until the judge of the state requesting the witness enters an order directing compliance with the conditions prescribed.

History: L. 1973, ch. 145, § 3; July 1.



22-4210 Summoning person confined in another state; certification; notice to attorney general; exceptions to act.

22-4210. Summoning person confined in another state; certification; notice to attorney general; exceptions to act. If a person confined in a penal institution in any other state may be a material witness in a criminal action pending in a court of record or in a grand jury investigation in this state, a judge of the court may certify (1) that there is a criminal proceeding or investigation by a grand jury or a criminal action pending in the court, (2) that a person who is confined in a penal institution in the other state may be a material witness in the proceeding, investigation, or action, and (3) that his presence will be required during a specified time. The certificate shall be presented to a judge of a court of record in the other state having jurisdiction over the prisoner confined, and a notice shall be given to the attorney general of the state in which the prisoner is confined.

This act does not apply to any person in this state confined as mentally ill, in need of mental treatment, or under sentence of death or life without the possibility of parole.

History: L. 1973, ch. 145, § 4; L. 2014, ch. 114, § 10; July 1.



22-4211 Order of compliance by judge in this state.

22-4211. Order of compliance by judge in this state. The judge of the court in this state may enter an order directing compliance with the terms and conditions prescribed by the judge of the state in which the witness is confined.

History: L. 1973, ch. 145, § 5; July 1.



22-4212 Immunity of witness from arrest or service of process in this state for prior act.

22-4212. Immunity of witness from arrest or service of process in this state for prior act. If a witness from another state comes into or passes through this state under an order directing him to attend and testify in this or another state, he shall not while in this state pursuant to the order be subject to arrest or the service of process, civil or criminal, because of any act committed prior to his arrival in this state under the order.

History: L. 1973, ch. 145, § 6; July 1.



22-4213 Construction of act.

22-4213. Construction of act. This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

History: L. 1973, ch. 145, § 7; July 1.



22-4214 Citation of act.

22-4214. Citation of act. This act may be cited as the "uniform rendition of prisoners as witnesses in criminal proceedings act."

History: L. 1973, ch. 145, § 8; July 1.



22-4215 Severability.

22-4215. Severability. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1973, ch. 145, § 9; July 1.






Article 43 UNIFORM MANDATORY DISPOSITION OF DETAINERS ACT

22-4301 Request for final disposition of detainer by prisoners; duties of official custodian; dismissal, when.

22-4301. Request for final disposition of detainer by prisoners; duties of official custodian; dismissal, when. (a) Any person who is imprisoned in a penal or correctional institution of this state may request final disposition of any untried indictment, information, motion to revoke probation or complaint pending against such person in this state. The request shall be in writing addressed to the court in which the indictment, information, motion to revoke probation or complaint is pending and to the county attorney charged with the duty of prosecuting it, and shall set forth the place of imprisonment.

(b) The warden, superintendent or other official having custody of prisoners shall promptly inform each prisoner in writing of the source and nature of any untried indictment, information, motion to revoke probation or complaint against such prisoner of which the warden, superintendent or other official has knowledge or notice, and of such prisoner's right to make a request for final disposition thereof.

(c) Failure of the warden, superintendent or other official to inform a prisoner, as required by this section, within one year after a detainer has been filed at the institution shall entitle such prisoner to a final dismissal of the indictment, information, motion to revoke probation or complaint with prejudice.

History: L. 1970, ch. 129, § 22-4301; L. 2013, ch. 32, § 1; July 1.



22-4302 Delivery of request to custodian; officials' duties.

22-4302. Delivery of request to custodian; officials' duties. The request shall be delivered to the warden, superintendent or other officials having custody of the prisoner, who shall forthwith:

(a) Certify the term of commitment under which the prisoner is being held, the time already served on the sentence, the time remaining to be served, the good time earned, the time of parole eligibility of the prisoner, and any decisions of the state board of probation and parole relating to the prisoner;

(b) for crimes committed on or after July 1, 1993, certify the length of time served on the prison portion of the sentence, any good time earned and the projected release date for the commencement of the postrelease supervision term; and

(c) send by registered or certified mail, return receipt requested, one copy of the request and certificate to the court and one copy to the county attorney to whom it is addressed.

History: L. 1970, ch. 129, § 22-4302; L. 1992, ch. 239, § 277; July 1, 1993.



22-4303 Trial within 180 days after receipt of request and certification, exceptions; dismissal, when.

22-4303. Trial within 180 days after receipt of request and certification, exceptions; dismissal, when. Within 180 days after the receipt of the request and certificate by the court and county attorney or within such additional time as the court for good cause shown in open court may grant, the prisoner or such prisoner's counsel being present, the indictment, information or complaint shall be brought to trial or the motion to revoke probation shall be brought for a hearing; but the parties may stipulate for a continuance or a continuance may be granted on notice to the attorney of record and opportunity for such prisoner to be heard. If, after such a request, the indictment, information or complaint is not brought to trial within that period, or the motion to revoke probation is not brought for a hearing within that period, no court of this state shall any longer have jurisdiction thereof, nor shall the untried indictment, information, motion to revoke probation or complaint be of any further force or effect, and the court shall dismiss it with prejudice.

History: L. 1970, ch. 129, § 22-4303; L. 2013, ch. 32, § 2; July 1.



22-4304 Escape of prisoner voids request, when.

22-4304. Escape of prisoner voids request, when. Escape from custody of any prisoner subsequent to such prisoner's execution of a request for final disposition of an untried indictment, information, motion to revoke probation or complaint voids such request.

History: L. 1970, ch. 129, § 22-4304; L. 2013, ch. 32, § 3; July 1.



22-4305 Article inapplicable to adjudged mentally ill or incapacitated persons.

22-4305. Article inapplicable to adjudged mentally ill or incapacitated persons. This article does not apply to any person adjudged to be a mentally ill person or an incapacitated person.

History: L. 1970, ch. 129, § 22-4305; July 1.



22-4306 Prisoners to be informed; recordation.

22-4306. Prisoners to be informed; recordation. The warden, superintendent or other official having custody of prisoners shall arrange for all prisoners to be informed in writing of the provisions of this article, and for a record thereof to be placed in the prisoner's file.

History: L. 1970, ch. 129, § 22-4306; July 1.



22-4307 Construction of article.

22-4307. Construction of article. This article shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

History: L. 1970, ch. 129, § 22-4307; July 1.



22-4308 Citation of article.

22-4308. Citation of article. This article may be cited as the uniform mandatory disposition of detainers act.

History: L. 1970, ch. 129, § 22-4308; July 1.






Article 44 AGREEMENT ON DETAINERS

22-4401 Agreement on detainers; contents.

22-4401. Agreement on detainers; contents. The agreement on detainers is hereby enacted into law and entered into by this state with all other jurisdictions legally joining therein in the form substantially as follows:

THE AGREEMENT ON DETAINERS

The contracting states solemnly agree that:

Article I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

Article II

As used in this agreement:

(a) "State" shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) "Sending state" shall mean a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to article III hereof or at the time that a request for custody or availability is initiated pursuant to article IV hereof.

(c) "Receiving state" shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to article III or article IV hereof.

Article III

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within one hundred and eighty (180) days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint: Provided, That for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b) For persons who commit crimes on or after July 1, 1993, the custodian shall specify the length of time served on the prison portion of the sentence, any good time earned and the projected release date for the commencement of the postrelease supervision term.

(c) The written notice and request for final disposition referred to in paragraph (a) or (b) hereof shall be given or sent by the prisoner to the warden, commissioner of corrections or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(d) The warden, commissioner of corrections or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) or (b) hereof shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request, and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(f) Any request for final disposition made by a prisoner pursuant to paragraph (a) or (b) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (e), and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(g) Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in paragraph (a) or (b) hereof shall void the request.

Article IV

(a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with article V(a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated: Provided, That the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request: And provided further, That there shall be a period of thirty (30) days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

(b) Upon receipt of the officer's written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) For persons who commit crimes on or after July 1, 1993, the custodian shall specify the length of time served on the prison portion of the sentence, any good time earned and the projected release date for the commencement of the postrelease supervision term.

(d) In respect of any proceeding made possible by this article, trial shall be commenced within 120 days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(e) Nothing contained in this article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(f) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to article V(e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Article V

(a) In response to a request made under article III or article IV hereof, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of his authority to act for the state into whose temporary custody the prisoner is to be given.

(2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in article III or article IV hereof, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

Article VI

(a) In determining the duration and expiration dates of the time periods provided in articles III and IV of this agreement, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

Article VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

Article VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

Article IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History: L. 1969, ch. 292, § 1; L. 1992, ch. 239, § 278; July 1, 1993.



22-4402 Same; appropriate court defined.

22-4402. Same; appropriate court defined. The phrase "appropriate court" as used in the agreement on detainers shall, with reference to the courts of this state, mean the district courts.

History: L. 1969, ch. 292, § 2; July 1.



22-4403 Same; enforcement and cooperation.

22-4403. Same; enforcement and cooperation. All courts, departments, agencies, officers and employees of this state and its political subdivisions are hereby directed to enforce the agreement on detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose.

History: L. 1969, ch. 292, § 3; July 1.



22-4404 Same; application of habitual act.

22-4404. Same; application of habitual act. Nothing in this act or in the agreement on detainers shall be construed to require the application of the habitual act to any person on account of any conviction had in a proceeding brought to final disposition by reason of the use of said agreement.

History: L. 1969, ch. 292, § 4; July 1.



22-4405 Same; escape from custody; felony; penalty.

22-4405. Same; escape from custody; felony; penalty. Any person who shall escape from custody while in this state pursuant to the agreement on detainers shall be guilty of a felony and upon conviction thereof shall be imprisoned for a term of not less than one nor more than 10 years. On or after July 1, 1993, any person who shall escape from custody while in this state pursuant to the agreement on detainers shall be guilty of an unranked felony and upon conviction the court shall fix an appropriate sentence.

History: L. 1969, ch. 292, § 5; L. 1992, ch. 239, § 279; July 1, 1993.



22-4406 Same; delivery of person under terms of agreement.

22-4406. Same; delivery of person under terms of agreement. It shall be lawful and mandatory upon the warden, superintendent or other official in charge of a penal or correctional institution in this state to give over the person of any inmate thereof whenever so required by the operation of the agreement on detainers.

History: L. 1969, ch. 292, § 6; July 1.



22-4407 Same; central administrator.

22-4407. Same; central administrator. The governor shall designate an appropriate state officer or employee to serve as central administrator of and information agent for the agreement on detainers.

History: L. 1969, ch. 292, § 7; July 1.



22-4408 Same; transmittal of act to authorities of other states.

22-4408. Same; transmittal of act to authorities of other states. Copies of this act shall be transmitted by the secretary of state to the governor of each state, the attorney general and the secretary of state of the United States, and the council of state governments.

History: L. 1969, ch. 292, § 8; July 1.






Article 45 AID TO INDIGENT DEFENDANTS

22-4501 Panel of attorneys for indigents' defense services; eligibility; amendment, review and approval; appointments to aid defendants, method.

22-4501. Panel of attorneys for indigents' defense services; eligibility; amendment, review and approval; appointments to aid defendants, method. (a) The judge or judges of the district court of each county shall prepare, and file in the office of the clerk of the district court, a list of attorneys who are eligible for assignment to represent indigent persons accused of crimes, such list to be known as the panel for indigents' defense services.

(b) Each member of the panel for indigents' defense services shall be available to represent indigent defendants upon the appointment of any judge of the district court of the judicial district in which such member maintains an office for the practice of law, or any adjacent judicial district. All such appointments shall be in accordance with the applicable system for providing legal defense services for indigent persons prescribed by the state board of indigents' defense services for the county or judicial district. A judge of the district court may appoint an attorney who is a member of the panel for indigents' defense services of a county other than the county where the case is pending only after such judge of the district court has found that no member of the panel for indigents' defense services of the county where the case is pending is eligible or qualified to represent the defendant.

(c) The panel for indigents' defense services may be amended by the addition of names thereto or the deletion of names therefrom whenever the removal of attorneys to or from the district or any other cause makes such action appropriate, and at least once annually it shall be reviewed and approved by the judge or judges of the district court of the county.

(d) The state board of indigents' defense services shall provide by rule and regulation for the assignment of attorneys to the panel for indigents' defense services, for the distribution of the list of panel members to the judges of the district court and law enforcement officials of the judicial district, and for the appointment, by rotation or otherwise, of counsel from the panel for indigents' defense services to represent indigent persons charged with crimes in such cases and under such circumstances as may be required by law.

History: L. 1969, ch. 291, § 1; L. 1976, ch. 145, § 110; L. 1982, ch. 142, § 11; July 1.



22-4502 Same; procedure to obtain services for representation before appearance.

22-4502. Same; procedure to obtain services for representation before appearance. The state board for indigents' defense services shall prescribe by rule and regulation the procedure to be followed by law enforcement officials in obtaining the services of counsel from the panel for indigents' defense services to represent indigent persons detained by such law enforcement officials prior to appearance before a court.

History: L. 1969, ch. 291, § 2; L. 1982, ch. 142, § 12; July 1.



22-4503 Entitlement of defendant to counsel; appointment of counsel, when; access to defendant; duty of appointed counsel.

22-4503. Entitlement of defendant to counsel; appointment of counsel, when; access to defendant; duty of appointed counsel. (a) A defendant charged by the state of Kansas in a complaint, information or indictment with any felony is entitled to have the assistance of counsel at every stage of the proceedings against such defendant and a defendant in an extradition proceeding, or a habeas corpus proceeding pursuant to K.S.A. 22-2710, and amendments thereto, is entitled to have assistance of counsel at such proceeding. A person subject to an order or commitment pursuant to K.S.A. 22-3428 or  K.S.A. 59-2965, and amendments thereto, shall be entitled to the assistance of counsel at every stage of a habeas corpus proceeding brought by such person and the provisions of this section relating to defendants shall be applicable to such persons.

(b) If such a defendant appears before any court without counsel to assist and conduct the defendant's defense, it shall be the duty of the court to inform the defendant that such defendant is entitled to counsel and that counsel will be appointed to represent the defendant if the defendant is not financially able to employ an attorney. The court shall give the defendant an opportunity to employ counsel of the defendant's own choosing if the defendant states the defendant is able to do so. If the defendant asks to consult with counsel of the defendant's own choosing, the defendant shall be given a reasonable opportunity to do so.

(c) If it is determined that the defendant is not able to employ counsel, as provided in K.S.A. 22-4504, and amendments thereto, the court shall appoint an attorney from the panel for indigents' defense services or otherwise in accordance with the applicable system for providing legal defense services for indigent persons prescribed by the state board of indigents' defense services for the county or judicial district. A record of the proceedings provided for by this section shall be entered in the journal, and any order binding the defendant for trial or directing further detention upon the charge and the journal entry of trial and judgment shall recite the substance of such proceedings.

(d) Counsel employed by or appointed for the defendant shall have free access to the defendant at all times for the purpose of conferring with the defendant relative to the charge, for advising the defendant respecting the defendant's plea and for the preparation of the defense, if a defense is to be made. It is the duty of an attorney appointed by the court to represent a defendant, without charge to such defendant, to inform the defendant fully of the crime charged against the defendant and the penalty therefor, and in all respects fully and fairly to represent the defendant in the action.

(e) If, after the attorney's appointment, the attorney learns that the defendant has funds or other resources sufficient to enable the defendant to employ counsel, the attorney shall report these facts to the court and ask permission to withdraw from the case or to be permitted to accept compensation for services.

History: L. 1969, ch. 291, § 3; L. 1979, ch. 100, § 1; L. 1979, ch. 97, § 3; L. 1982, ch. 142, § 13; L. 1996, ch. 167, § 46; Apr. 18.



22-4504 Same; determination of indigency; partial indigency, effect; disposition of payments for appointed counsel services; no fee for electronic access to court records.

22-4504. Same; determination of indigency; partial indigency, effect; disposition of payments for appointed counsel services; no fee for electronic access to court records. (a) When any defendant who is entitled to have the assistance of counsel, under the provisions of K.S.A. 22-4503, and amendments thereto, claims to be financially unable to employ counsel, the court shall require that the defendant file an affidavit containing such information and in the form as prescribed by rules and regulations adopted by the state board of indigents' defense services. The affidavit filed by the defendant shall become a part of the permanent file of the case. The court may interrogate the defendant under oath concerning the contents of the affidavit and may direct the county or district attorney, sheriff, marshal or other officer of the county to investigate and report upon the financial condition of the defendant and may also require the production of evidence upon the issue of the defendant's financial inability to employ counsel.

(b) Upon the basis of the defendant's affidavit, the defendant's statements under oath, and such other competent evidence as may be brought to the attention of the court, which shall be made part of the record in the case, the court shall determine whether the defendant is financially unable to employ counsel. In making such determination the court shall consider the defendant's assets and income; the amount needed for the payment of reasonable and necessary expenses incurred, or which must be incurred to support the defendant and the defendant's immediate family; the anticipated cost of effective representation by employed counsel; and any property which may have been transferred or conveyed by the defendant to any person without adequate monetary consideration after the commission of the alleged crime. If the defendant's assets and income are not sufficient to cover the anticipated cost of effective representation by employed counsel when the length and complexity of the anticipated proceedings are taken fully into account, the defendant shall be determined indigent in full or in part and the court shall appoint an attorney as provided in K.S.A. 22-4503, and amendments thereto. If the court determines that the defendant is financially able to employ counsel, the court shall so advise the defendant and shall give the defendant a reasonable opportunity to employ an attorney of the defendant's own choosing. All determinations by a court as to whether a defendant is financially unable to employ counsel shall be subject to and in accordance with rules and regulations adopted by the state board of indigents' defense services under this act.

(c) The court shall inform the defendant for whom counsel is appointed that the amount expended by the state in providing counsel and other defense services may be entered as a judgment against the defendant if the defendant is convicted and found to be financially able to pay the amount, and that an action to recover such amount may be brought against any person to whom the defendant may have transferred or conveyed any of the defendant's property without adequate monetary consideration after the date of the commission of the alleged crime. A determination by the court that the defendant is financially unable to employ counsel or pay other costs of the defendant's defense may preclude a recovery from the defendant but may not preclude recovery from any person to whom the defendant may have transferred or conveyed any property without adequate monetary consideration after the date of the commission of the alleged crime.

(d) If found to be indigent in part, the defendant shall be promptly informed of the terms under which the defendant may be expected to pay for counsel. Any payments pursuant to such terms shall apply upon any judgment entered pursuant to K.S.A. 22-4513, and amendments thereto. Payments made for services of appointed counsel provided under K.S.A. 22-4503, and amendments thereto, shall be paid to the clerk of the district court. The clerk of the district court shall remit all moneys received as payment for services of appointed counsel under this section to the state board of indigents' defense services at least monthly and the board shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(e) The determination that a defendant is indigent or partially indigent shall be subject to review at any time by any court before whom the cause is then pending.

(f) The state board of indigents' defense services shall adopt rules and regulations in accordance with K.S.A. 77-415 et seq., and amendments thereto, relating to the income, assets and anticipated costs of representation for the purpose of determining whether a defendant is financially able to employ counsel and the ability of a defendant to contribute to the cost of the defendant's legal defense services.

(g) Whenever it is determined that electronic access to court records is necessary to present a defendant's cause adequately and it is further determined that the defendant is indigent, the court having jurisdiction in the matter shall order that the records be supplied to the defendant, at no charge, by the electronic access service. The state board of indigents' defense services shall be exempt from paying user fees to access electronic court records.

History: L. 1969, ch. 291, § 4; L. 1979, ch. 101, § 1; L. 1981, ch. 157, § 1; L. 1982, ch. 142, § 14; L. 1997, ch. 181, § 22; L. 2001, ch. 5, § 82; L. 2006, ch. 148, § 3; July 1.



22-4505 Appeals; record; capital murder cases; appointment of counsel; assignment, standards and compensation.

22-4505. Appeals; record; capital murder cases; appointment of counsel; assignment, standards and compensation. (a) When a defendant has been convicted in the district court of any felony, the court shall inform the defendant of such defendant's right to appeal the conviction to the appellate court having jurisdiction and that if the defendant is financially unable to pay the costs of such appeal such defendant may request the court to appoint an attorney to represent the defendant on appeal and to direct that the defendant be supplied with a transcript of the trial record.

(b) If the defendant files an affidavit stating that the defendant intends to take an appeal in the case and if the court determines, as provided in K.S.A. 22-4504, and amendments thereto, that the defendant is not financially able to employ counsel, the court shall appoint counsel from the panel for indigents' defense services or otherwise in accordance with the applicable system for providing legal defense services for indigent persons prescribed by the state board of indigents' defense services, to represent the defendant and to perfect and handle the appeal. If the defendant files a verified motion for transcript stating that a transcript of the trial record is necessary to enable the defendant to prosecute the appeal and that the defendant is not financially able to pay the cost of procuring such transcript, and if the court finds that the statements contained therein are true, the court shall order that such transcript be supplied to the defendant as provided in K.S.A. 22-4509, and amendments thereto, and paid for by the state board of indigents' defense services pursuant to claims submitted therefor.

(c) Upon an appeal or petition for certiorari addressed to the supreme court of the United States, if the defendant is without means to pay the cost of making and forwarding the necessary records, the supreme court of Kansas may by order provide for the furnishing of necessary records.

(d) (1) The state board of indigents' defense services shall provide by rule and regulation for: (A) The assignment of attorneys to the panel for indigents' defense services to represent indigent persons who have been convicted of capital murder and are under sentence of death, in the direct review of the judgment;

(B) standards of competency and qualification for the appointment of counsel in capital cases under this section; and

(C) the reasonable compensation of counsel appointed to represent individuals convicted of capital murder and under a sentence of death in the appeal of such cases and for reasonable and necessary litigation expense associated with such appeals.

(2) If a defendant has been convicted of capital murder and is under a sentence of death, the district court shall make a determination on the record whether the defendant is indigent. Upon a finding that the defendant is indigent and accepts the offer of representation or is unable competently to decide whether to accept or reject the offer, the court shall appoint one or more counsel, in accordance with subsection (d)(1), to represent the defendant. If the defendant rejects the offer of representation, the court shall find on the record, after a hearing if necessary, whether the defendant rejected the offer of representation with the understanding of its legal consequences. The court shall deny the appointment of counsel upon a finding that the defendant is competent and not indigent.

(3) Counsel appointed to represent the defendant, under this section, shall not have represented the defendant at trial unless the defendant and counsel expressly request continued representation.

History: L. 1969, ch. 291, § 5; L. 1976, ch. 163, § 24; L. 1982, ch. 142, § 15; L. 1997, ch. 181, § 5; July 1.



22-4506 Persons in custody after felony conviction; habeas corpus or 60-1507 motions; capital murder cases; appointment of counsel; assignment, standards and compensation; no fee for electronic access to court records.

22-4506. Persons in custody after felony conviction; habeas corpus or 60-1507 motions; capital murder cases; appointment of counsel; assignment, standards and compensation; no fee for electronic access to court records. (a) Whenever any person who is in custody under a sentence of imprisonment upon conviction of a felony files a petition for writ of habeas corpus or a motion attacking sentence under K.S.A. 60-1507 and files with such petition or motion such person's affidavit stating that the petition or motion is filed in good faith and that such person is financially unable to pay the costs of such action and to employ counsel therefor, the court shall make a preliminary examination of the petition or motion and the supporting papers.

(b) If the court finds that the petition or motion presents substantial questions of law or triable issues of fact and if the petitioner or movant has been or is thereafter determined to be an indigent person as provided in K.S.A. 22-4504, and amendments thereto, the court shall appoint counsel from the panel for indigents' defense services or otherwise in accordance with the applicable system for providing legal defense services for indigent persons prescribed by the state board of indigents' defense services, to assist such person and authorize the action to be filed without a deposit of security for costs. If the petition or motion in such case raises questions shown by the trial record, the court shall order that the petitioner or movant be supplied with a transcript of the trial proceedings, or so much thereof as may be necessary to present the issue, without cost to such person.

(c) If an appeal is taken in such action and if the trial court finds that the petitioner or movant is an indigent person, the trial court shall appoint counsel to conduct the appeal, order that the appellant be supplied with a record of the proceedings or so much thereof as such counsel determines to be necessary and order that the deposit of security for costs be waived.

(d) (1) The state board of indigents' defense services shall provide by rule and regulation for: (A) The assignment of attorneys to the panel for indigents' defense services to represent indigent persons, who have been convicted of capital murder and are under sentence of death, upon a filing of a petition for writ of habeas corpus or a motion attacking sentence under K.S.A. 60-1507, and amendments thereto;

(B) standards of competency and qualification for the appointment of counsel in capital cases under this section; and

(C) the reasonable compensation of counsel appointed to represent individuals convicted of capital murder and under a sentence of death, during proceedings conducted pursuant to subsection (a), (b) or (c) and for reasonable and necessary litigation expense associated with such proceedings.

(2) If a petitioner or movant, who has been convicted of capital murder and is under a sentence of death, files a petition for writ of habeas corpus or a motion attacking sentence under K.S.A. 60-1507, and amendments thereto, the district court shall make a determination on the record whether the petitioner or movant is indigent. Upon a finding that the petitioner or movant is indigent and accepts the offer of representation or is unable competently to decide whether to accept or reject the offer, the court shall appoint one or more counsel, in accordance with subsection (d)(1), to represent the petitioner or movant. If the petitioner or movant rejects the offer of representation, the court shall find on the record, after a hearing if necessary, whether the petitioner or movant rejected the offer of representation with the understanding of its legal consequences. The court shall deny the appointment of counsel upon a finding that the petitioner or movant is competent and not indigent.

(3) Counsel appointed to represent the petitioner or movant shall not have represented the petitioner or movant at trial or on direct appeal therefrom unless the petitioner or movant and counsel expressly request continued representation.

(e) Whenever it is determined that electronic access to court records is necessary to present a petitioner's cause adequately and it is further determined that the petitioner or movant is an indigent person, the court having jurisdiction in the matter shall order that the records be supplied to the defendant, at no charge, by the electronic access service. The state board of indigents' defense services shall be exempt from paying user fees to access electronic court records.

History: L. 1969, ch. 291, § 6; L. 1982, ch. 142, § 16; L. 1997, ch. 181, § 6; L. 2006, ch. 148, § 4; July 1.



22-4507 Compensation and reimbursement of expenses for services to indigents; procedures for payment; exemption from fees for electronic access to court records.

22-4507. Compensation and reimbursement of expenses for services to indigents; procedures for payment; exemption from fees for electronic access to court records. (a) An attorney, other than a public defender or assistant public defender or contract counsel, who is appointed by the court to perform services for an indigent person, as provided by article 45 of chapter 22 of the Kansas Statutes Annotated, and amendments thereto, shall at the conclusion of such service or any part thereof be entitled to compensation for such services and to be reimbursed for expenses reasonably incurred by such person in performing such services. Compensation for services shall be paid in accordance with standards and guidelines contained in rules and regulations adopted by the state board of indigents' defense services under this section.

(b) Claims for compensation and reimbursement shall be certified by the claimant and shall be presented to the court at sentencing. A supplemental claim may be filed at such later time as the court may in the interest of justice determine if good cause is shown why the claim was not presented at sentencing. In accordance with standards and guidelines adopted by the state board of indigents' defense services under this section, all such claims shall be reviewed and approved by one or more judges of the district court before whom the service was performed, or, in the case of proceedings in the court of appeals, by the chief judge of the court of appeals and in the case of proceedings in the supreme court, by the departmental justice for the department in which the appeal originated. Each claim shall be supported by a written statement, specifying in detail the time expended, the services rendered, the expenses incurred in connection with the case and any other compensation or reimbursement received. When properly certified and reviewed and approved, each claim for compensation and reimbursement shall be filed in the office of the state board of indigents' defense services. If the claims meet the standards established by the board, the board shall authorize payment of the claim.

(c) Such attorney shall be compensated at the rate of $80 per hour, except that:

(1) The chief judge of any judicial district may negotiate an hourly rate less than $80 per hour for attorneys who voluntarily accept appointments in that district; or

(2) contract counsel shall be compensated at the rate or rates specified in the contract between the board and the assigned counsel.

If the state board of indigents' defense services determines that the appropriations for indigents' defense services or the moneys allocated by the board for a county or judicial district will be insufficient in any fiscal year to pay in full claims filed and reasonably anticipated to be filed in such year under this section, the board may adopt a formula for prorating the payment of pending and anticipated claims under this section.

(d) The state board of indigents' defense services may make expenditures for payment of claims filed under this section from appropriations for the current fiscal year regardless of when the services were rendered.

(e) The state board of indigents' defense services shall adopt rules and regulations prescribing standards and guidelines governing the filing, processing and payment of claims under this section.

(f) An attorney, other than a public defender, assistant public defender or contract counsel, who is appointed by the court to perform services for an indigent person and who accesses electronic court records for an indigent person, as provided by this act, shall be exempt from paying fees to access electronic court records.

History: L. 1969, ch. 291, § 7; L. 1971, ch. 120, § 2; L. 1976, ch. 145, § 111; L. 1977, ch. 112, § 12; L. 1982, ch. 142, § 17; L. 1998, ch. 52, § 5; L. 2006, ch. 148, § 5; L. 2006, ch. 180, § 1; L. 2007, ch. 22, § 1; July 1.



22-4508 Same; investigative, expert and other services; ex parte proceedings; compensation; claim, approval, payment.

22-4508. Same; investigative, expert and other services; ex parte proceedings; compensation; claim, approval, payment. An attorney other than a public defender who acts as counsel for a defendant who is financially unable to obtain investigative, expert or other services necessary to an adequate defense in the defendant's case may request them in an ex parte application addressed to the district court where the action is pending. Upon finding, after appropriate inquiry in the ex parte proceeding, that the services are necessary and that the defendant is financially unable to obtain them, the district court shall authorize counsel to obtain the services on behalf of the defendant. The district court may, in the interests of justice, and upon a finding that timely procurement of necessary services could not await prior authorization, ratify such services after they have been obtained. Within the standards and guidelines adopted by the state board of indigents' defense services, the district court shall determine reasonable compensation for the services and approve payment to the organization or person who rendered them upon the filing of a certified claim for compensation supported by a written statement specifying the time expended, services rendered, expenses incurred on behalf of the defendant, and the compensation received in the same case or for the same services from any other source. Payment shall be made in the manner provided in K.S.A. 22-4507, and amendments thereto.

History: L. 1969, ch. 291, § 8; L. 1982, ch. 142, § 18; L. 1984, ch. 133, § 1; July 1.



22-4509 Same; transcripts.

22-4509. Same; transcripts. Whenever it is determined that a transcript of all or some part of the trial or other proceeding is necessary to enable a person who is entitled to appeal, or to pursue another post-conviction remedy, to present such person's cause adequately and it is further determined that the appellant or petitioner or movant is financially unable to pay for the preparation of such transcript, the district court shall order that the transcript be supplied to the appellant or petitioner or movant by the official reporter of the district court.

History: L. 1969, ch. 291, § 9; L. 1976, ch. 163, § 25; L. 1982, ch. 142, § 19; July 1.



22-4510 Same; reimbursement of state treasury; payment under act exclusive.

22-4510. Same; reimbursement of state treasury; payment under act exclusive. Whenever the court finds that funds are available for payment from or on behalf of a defendant, the court shall direct that such funds be paid to the court for deposit in the state treasury to the credit of the state general fund as provided in subsection (c) of K.S.A. 22-4504, and amendments thereto, as reimbursement to the appropriation current at the time of payment, to carry out the provisions of this act. Except as authorized or directed under this act, no person or organization may request or accept any payment or promise of payment for representation or services performed for a defendant pursuant to court appointment or order.

History: L. 1969, ch. 291, § 10; L. 1976, ch. 169, § 2; L. 1982, ch. 142, § 20; July 1.



22-4511 Same; termination of appointment or reimbursement after appointment of counsel, when; counsel after proceedings begun; substitutions.

22-4511. Same; termination of appointment or reimbursement after appointment of counsel, when; counsel after proceedings begun; substitutions. (a) If at any time after appointment of counsel the court having jurisdiction of the case finds that the defendant is financially able to obtain counsel or to make partial payment for representation, the court may terminate the appointment of counsel or authorize payment as provided in K.S.A. 22-4504 or 22-4510, and amendments thereto, as the interests of justice may dictate.

(b) If at any stage of the proceedings, including appeal, the court having jurisdiction of the case finds that the defendant is financially unable to pay counsel whom the defendant has retained, the court may appoint counsel as provided in K.S.A. 22-4503, 22-4505 or 22-4506, and amendments thereto, and authorize payment as provided in K.S.A. 22-4507, and amendments thereto, as the interests of justice may dictate.

(c) The court having jurisdiction of the case may, in the interests of justice, substitute one appointed counsel for another at any stage of the proceeding.

History: L. 1969, ch. 291, § 11; L. 1982, ch. 142, § 21; July 1.



22-4512 Transfer of funds to general fund; liabilities imposed on state board; special funds abolished.

22-4512. Transfer of funds to general fund; liabilities imposed on state board; special funds abolished. (a) On the effective date of this act, the director of accounts and reports shall transfer all moneys in the aid to indigent defendants fund and all moneys in the aid to indigent defendants reimbursement fund to the state general fund.

(b) On the effective date of this act, all liabilities of the aid to indigent defendants fund and all liabilities of the aid to indigent defendants reimbursement fund existing prior to that date are hereby imposed on the state board of indigents' defense services.

(c) The aid to indigent defendants fund and the aid to indigent defendants reimbursement fund are hereby abolished.

History: L. 1969, ch. 291, § 12; L. 1982, ch. 141, § 2; L. 1982, ch. 142, § 22; July 1.



22-4512a Duties of court appointing counsel or authorizing expenditures to be charged against fund.

22-4512a. Duties of court appointing counsel or authorizing expenditures to be charged against fund. Whenever a court appoints counsel for an indigent defendant or a material witness held in custody or authorizes any expenditure which may be a charge against the state board of indigents' defense services, the court shall promptly forward to the board a copy of the order making the appointment or authorizing the expenditure, together with any other information and in the form required by rules and regulations of the board.

History: L. 1971, ch. 120, § 1; L. 1982, ch. 141, § 3; L. 1982, ch. 142, § 23; July 1.



22-4513 Liability of defendant for expenditures by state board; judgment; determination of amount and method of payment; liability of others for expenditures.

22-4513. Liability of defendant for expenditures by state board; judgment; determination of amount and method of payment; liability of others for expenditures. (a) If the defendant is convicted, all expenditures made by the state board of indigents' defense services to provide counsel and other defense services to such defendant or the amount allowed by the board of indigents' defense reimbursement tables as provided in K.S.A. 22-4522, and amendments thereto, whichever is less, shall be taxed against the defendant and shall be enforced as judgments for payment of money in civil cases.

(b) In determining the amount and method of payment of such sum, the court shall take account of the financial resources of the defendant and the nature of the burden that payment of such sum will impose. A defendant who has been required to pay such sum and who is not willfully in default in the payment thereof may at any time petition the court which sentenced the defendant to waive payment of such sum or of any unpaid portion thereof. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the defendant or the defendant's immediate family, the court may waive payment of all or part of the amount due or modify the method of payment.

(c) Whenever any judgment has been entered pursuant to subsection (a) of this section, a sum equal to such judgment may be recovered by the state of Kansas for the benefit of the state general fund from any persons to whom the indigent defendant shall have transferred any of the defendant's property without adequate monetary consideration after the commission of the alleged crime, to the extent of the value of such transfer, and such persons are hereby made liable to reimburse the state of Kansas with interest at 6% per annum. Any action to recover judgment for such expenditures shall be prosecuted by the attorney general, who may require the assistance of the county attorney of the county in which the action is to be filed, and such action shall be governed by the provisions of the code of civil procedure relating to actions for the recovery of money. No action shall be brought against any person under the provisions of this section to recover for sums expended on behalf of an indigent defendant, unless such action shall have been filed within two years after the date of the expenditure by the state board of indigents' defense services.

History: L. 1969, ch. 291, § 13; L. 1976, ch. 169, § 3; L. 1981, ch. 157, § 2; L. 1982, ch. 142, § 24; L. 1997, ch. 181, § 23; July 1.



22-4514a Domestic nonprofit corporations providing legal services to indigent inmates; submission of budget to state board; payments to corporation; annual statement of expenditures.

22-4514a. Domestic nonprofit corporations providing legal services to indigent inmates; submission of budget to state board; payments to corporation; annual statement of expenditures. (a) Any nonprofit corporation, organized under the laws of the state of Kansas for the purpose of providing legal services to indigent inmates of Kansas correctional institutions may submit its annual operating budget for the next fiscal year of the state, including salaries and all other expenses of operation, to the state board of indigents' defense services. Such budget shall set forth the maximum obligation of financial aid and contributions proposed for payment by the state board of indigents' defense services and the availability of any additional funds from the federal government and other sources to meet such operating costs.

(b) If such budget is approved by the state board of indigents' defense services, on July 1 of the next fiscal year the amount of the maximum obligation of financial aid to be paid by the state board of indigents' defense services as set forth in the approved budget may then be paid in a lump sum to the corporation.

(c) After the end of the fiscal year any such nonprofit corporation shall furnish to the post auditor and the director of the budget an audited statement of actual expenditures incurred. Any balance remaining unused shall be applied to the next budget for the purposes specified in this section.

History: L. 1974, ch. 153, § 1; L. 1982, ch. 142, § 25; July 1.



22-4515 Same; severability.

22-4515. Same; severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1969, ch. 291, § 15; July 1.



22-4518 Applicability of laws relating to aid to indigent defendants.

22-4518. Applicability of laws relating to aid to indigent defendants. Except as otherwise stated herein, all provisions of K.S.A. 22-4501 to 22-4514, inclusive, shall be applicable to the operation of the district defender office, and all legal services provided by the district defender and any deputy district defender.

History: L. 1971, ch. 121, § 2; July 1.



22-4519 State board of indigents' defense services; appointment and terms; qualifications.

22-4519. State board of indigents' defense services; appointment and terms; qualifications. (a) There is hereby created within the executive branch of state government the state board of indigents' defense services, which shall consist of nine members appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 1995 Supp. 46-2601, no person appointed to the commission [board] shall exercise any power, duty or function as a member of the commission until confirmed by the senate.

(b) The terms of members who are serving on the board on the effective date of this act shall expire on January 15, of the year in which such member's term would have expired under the provisions of this section prior to amendment by this act. Thereafter, all appointments shall be for terms of three years and until their successors are appointed and confirmed.

(c) Of the nine members of the board, there shall be:

(1) Subject to the provisions of K.S.A. 1995 Supp. 75-4315c, and amendments thereto, two members from the first congressional district, of whom one shall be a lawyer registered with the Kansas supreme court, and at least one member from each other congressional district in the state;

(2) at least one member from each county in the state having a population in excess of 100,000, who shall be a lawyer registered with the Kansas supreme court, but not more than five members from such counties; and

(3) five members who are lawyers registered with the Kansas supreme court and four members who are not lawyers.

(d) No more than five members of the board shall be from the same political party.

(e) No member of the board shall be, or shall be employed by, a judicial officer or a law enforcement officer and no member of the board shall be an employee of the board.

(f) Any member appointed to fill a vacancy occurring prior to the expiration of the term for which such member's predecessor was appointed shall hold office for the remainder of such term.

(g) No member of the board shall serve more than two consecutive three-year terms.

History: L. 1982, ch. 142, § 1; L. 1992, ch. 262, § 3; L. 1995, ch. 241, § 4; July 1.



22-4520 Same; prohibition on interfering with professional duties of counsel.

22-4520. Same; prohibition on interfering with professional duties of counsel. The state board of indigents' defense services shall not make any decision regarding the handling of any case nor interfere with the appointed counsel, contract counsel or public defender, or any member of the staff thereof, in carrying out their professional duties.

History: L. 1982, ch. 142, § 2; July 1.



22-4521 Same; meetings; officers; quorum; compensation and allowances.

22-4521. Same; meetings; officers; quorum; compensation and allowances. (a) At the first meeting of the state board of indigents' defense services and at the first meeting held each calendar year thereafter, the board shall elect a chairperson and a secretary from among its members.

(b) The board shall meet at least quarterly and at such other times as called by the chairperson. Meetings of the board shall be at such places as the board determines.

(c) Five members of the board constitute a quorum for the transaction of business and the affirmative vote of five members of the board is required for any action by the board.

(d) The members of the board shall receive compensation and travel expenses and subsistence expenses or allowances as provided in K.S.A. 75-3212.

History: L. 1982, ch. 142, § 3; July 1.



22-4522 Same; powers and duties.

22-4522. Same; powers and duties. The state board of indigents' defense services shall:

(a) Provide, supervise and coordinate, in the most efficient and economical manner possible, the constitutionally and statutorily required counsel and related services for each indigent person accused of a felony and for such other indigent persons as prescribed by statute;

(b) establish, in each county or combination of counties designated by the board, a system of appointed counsel, contractual arrangements for providing contract counsel or public defender offices, or any combination thereof, on a full- or part-time basis, for the delivery of legal services for indigent persons accused of felonies;

(c) approve an annual operating budget for the board and submit that budget as provided in K.S.A. 75-3717, and amendments thereto;

(d) collect payments from indigent defendants as ordered by the court by methods including, but not limited to, utilization of debt collection procedures authorized by K.S.A. 75-6201 et seq., and amendments thereto;

(e) adopt rules and regulations in accordance with K.S.A. 77-415 et seq., and amendments thereto, which are necessary for the operation of the board and the performance of its duties and for the guidance of appointed counsel, contract counsel and public defenders, including, but not limited to:

(1) Standards for entitlement to legal representation at public expense;

(2) standards and guidelines for compensation of appointed counsel and investigative, expert and other services within the limits of appropriations;

(3) criteria for employing contract counsel;

(4) qualifications, standards and guidelines for public defenders, appointed counsel and contract counsel; and

(5) adopt and maintain reimbursement tables which set forth the cost to the board of indigents' defense services for each separate category of service provided;

(f) prepare and submit to the governor and legislature an annual report on the operations of the board; and

(g) hold a hearing before changing the system for providing legal services for indigent persons accused of felonies in any county or judicial district if such a hearing is requested by two or more members of the board.

History: L. 1982, ch. 142, § 4; L. 1997, ch. 181, § 24; July 1.



22-4523 Same; additional powers.

22-4523. Same; additional powers. The state board of indigents' defense services may:

(a) Accept the services of volunteer workers and consultants at no compensation other than reimbursement of actual and necessary expenses;

(b) prepare and publish statistical and case studies and other data pertinent to the legal representation of indigent persons;

(c) conduct programs having a general objective of training and educating attorneys and other persons who are involved in the legal representation of indigent persons;

(d) appoint public defenders and provide for the establishment and staffing of public defender offices;

(e) enter into contracts pursuant to competitive bids or by negotiation, as determined and administered by the board, with one or more attorneys or professional corporations providing legal services, or any combination thereof, to provide for legal defense services for indigent persons, and no such contract shall be subject to the provisions of K.S.A. 75-3739, and amendments thereto;

(f) enter into contracts with cities or counties to provide, at the expense of the city or county, for the defense of misdemeanors or other defense services required to be provided at public expense;

(g) provide technical aid and assistance to counsel providing legal representation to indigent persons, including assistance on appeals; and

(h) accept and expend governmental and private grants.

History: L. 1982, ch. 142, § 5; July 1.



22-4524 State director of indigents' defense services; civil service status of director and other officers and employees.

22-4524. State director of indigents' defense services; civil service status of director and other officers and employees. (a) There is hereby created the position of state director of indigents' defense services. The director shall be in the unclassified service under the Kansas civil service act, shall be appointed by the state board of indigents' defense services and shall devote full time to the performance of the duties of the office of director.

(b) The state director of indigents' defense services, the assistant director and all attorneys appointed or employed by the state board of indigents' defense services shall be in the unclassified service under the Kansas civil service act. All other officers and employees of the board shall be in the classified service.

(c) Each person who has been employed continuously for at least the six-month period immediately prior to the effective date of this act who is an officer or employee of the board, which is placed in the classified service under the Kansas civil service act by this act, shall continue in such position and shall attain permanent status in that classified position without examination and without a probationary period. Such person shall retain all retirement benefits earned prior to the effective date of this act and such person's service shall be deemed to have been continuous.

History: L. 1982, ch. 142, § 6; L. 1988, ch. 331, § 3; July 1.



22-4525 Same; duties.

22-4525. Same; duties. The state director of indigents' defense services shall be chief executive officer of the state board of indigents' defense services. In addition thereto, the director shall:

(a) Supervise the operation, policies and procedures of the office of the board;

(b) prepare and submit to the board an annual report of the operation of the office in such form as the board directs; and

(c) perform such other duties as the board requires.

History: L. 1982, ch. 142, § 7; July 1.



22-4526 Disposition of moneys received under contracts with cities and counties.

22-4526. Disposition of moneys received under contracts with cities and counties. All moneys received by the state board of indigents' defense services under contracts entered into with one or more cities or counties under subsection (f) of K.S.A. 22-4523, and amendments thereto, shall be remitted by the board to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the indigents defense services fund.

History: L. 1982, ch. 142, § 8; L. 1988, ch. 118, § 1; L. 2001, ch. 5, § 83; July 1.



22-4527 Abolition of board of supervisors of panels to aid indigent defendants; transfer of officers and employees, rules and regulations, directives and standards, and records and property to new board; existing defense services systems continued subject to change.

22-4527. Abolition of board of supervisors of panels to aid indigent defendants; transfer of officers and employees, rules and regulations, directives and standards, and records and property to new board; existing defense services systems continued subject to change. (a) The board of supervisors of panels to aid indigent defendants created by K.S.A. 22-4514 is hereby abolished.

(b) On the effective date of this act, all officers and employees who were engaged immediately preceding the effective date of this act in the performance of powers, duties and functions of the board of supervisors of panels to aid indigent defendants or public defenders and who, in the opinion of the state board of indigents' defense services, are necessary to perform the powers, duties and functions of the state board of indigents' defense services under this act, may become officers and employees of the state board of indigents' defense services. Any such officer or employee shall retain all retirement benefits and all rights which had accrued to or vested in such officer or employee in the unclassified service under the Kansas civil service act immediately preceding the effective date of this act, and the service of each such officer and employee shall be deemed to have been continuous. All transfers and any abolishment of positions of personnel shall be in accordance with law and applicable rules and regulations.

(c) All rules and regulations, orders, directives and standards of the board of supervisors of panels to aid indigent defendants or of the supreme court relating to powers, duties and functions transferred to or imposed upon the state board of indigents' defense services, which rules and regulations, orders, directives and standards were in existence immediately preceding the effective date of this act, shall continue to be effective and shall be deemed to be the rules and regulations, orders, directives and standards of the state board of indigents' defense services until amended, revoked or nullified pursuant to law.

(d) The system providing legal defense services for indigent persons which is in existence and effect in each county and judicial district immediately preceding the effective date of this act shall continue in existence and effect subject to change by the state board of indigents' defense services in accordance with this act.

(e) On and after the effective date of this act, all books, records and other property which relate to providing legal defense services for indigent persons and belonging to the supreme court, the board of supervisors of panels to aid indigent defendants or offices of public defenders immediately preceding the effective date of this act shall become the property of the state board of indigents' defense services.

(f) Whenever the board of supervisors of panels to aid indigent defendants is mentioned by statute, contract or other document, the reference shall be deemed to apply to the state board of indigents' defense services.

History: L. 1982, ch. 142, § 9; July 1.



22-4528 Citation of act.

22-4528. Citation of act. The provisions of K.S.A. 22-4501 to 22-4518, inclusive, and amendments thereto, and K.S.A. 22-4519 to 22-4528, inclusive, shall be construed together and may be cited as the indigents' defense services act.

History: L. 1982, ch. 142, § 10; July 1.



22-4529 Entitlement of defendant to counsel; application fee; disposition of moneys.

22-4529. Entitlement of defendant to counsel; application fee; disposition of moneys. Any defendant entitled to counsel pursuant to K.S.A. 22-4503, and amendments thereto, shall pay an application fee in the amount of $100 to the clerk of the district court. Any defendant entitled to counsel in a proceeding for a violation of a condition of release pursuant to K.S.A. 22-3716, and amendments thereto, shall pay an application fee of $100 to the clerk of the district court. Such fee shall be paid regardless of whether the defendant has paid application fees pursuant to this section in any other proceeding. If it appears to the satisfaction of the court that payment of the application fee will impose manifest hardship on the defendant, the court may waive payment of all or part of the application fee. All moneys received pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the indigents' defense services fund. If the defendant is acquitted or the case is dismissed, any application fee paid pursuant to this section shall be remitted to the defendant.

History: L. 1997, ch. 181, § 16; L. 2001, ch. 5, § 84; L. 2003, ch. 123, § 2; L. 2012, ch. 30, § 1; July 1.






Article 46 GENERAL PROVISIONS

22-4602 Effect on pending actions.

22-4602. Effect on pending actions. (1) The trial of any prosecution commenced prior to the effective date of this chapter, and proceedings incidental thereto, shall be governed by this chapter unless the defendant elects to be proceeded against under the law in force at the time the prosecution was commenced. Such election shall be made by the defendant in open court or in writing at or prior to the time of commencement of trial.

(2) Appeals commenced prior to the effective date of this chapter shall be governed by the provisions of this chapter from and after its effective date.

History: L. 1970, ch. 129, § 22-4602; July 1.



22-4603 Employment of county and city prisoners.

22-4603. Employment of county and city prisoners. (1) Whenever any able-bodied prisoner is confined in the county jail or the jail of any town or city, having been convicted of a misdemeanor or of a violation of an ordinance of such town or city, the sheriff of such county, or the marshal or the chief of police of such town or city, under the direction of the county commissioners or the governing body of the town or city, may allow such persons to work at suitable public or charitable employment for not more than eight hours on each working day.

(2) A person so employed shall receive a credit on any fine and costs imposed in an amount equal to $5 for each full hour spent by the person in the specified work.

(3) Persons held in jail and awaiting trial or held on civil process, may, with their consent, be likewise so employed and shall receive a credit on any fines and costs in an amount equal to $5 for each full hour spent by the person in the specified work, or if there are no such fines and costs, compensation for such employment in an amount agreed to by the person and the city or county, but not less than $5 a day, to be paid by the city or the county.

(4) Any prisoner employed as above provided, shall continue to be deemed prisoners during the hours of their employment and subject to all laws, rules and regulations relating to prisoners.

History: L. 1970, ch. 129, § 22-4603; L. 2011, ch. 100, § 10; July 1.



22-4605 Release from custody; query criminal databases.

22-4605. Release from custody; query criminal databases. (a) No person, whether convicted or being held on suspicion of charges, who is incarcerated by the state or any political subdivision thereof shall be released from custody until the custodian of such person has queried available state and federal criminal databases to determine whether there are any outstanding warrants for such person's arrest.

(b) This section shall be part of and supplemental to the Kansas code of criminal procedure.

History: L. 2000, ch. 181, § 2; July 1.



22-4606 Racial and other profiling; definitions.

22-4606. Racial and other profiling; definitions. As used in this act:

(a) "Governmental unit" means the state, or any county, city or other political subdivision thereof, or any department, division, board or other agency of any of the foregoing, except governmental unit shall not include the board of education of any school district employing school security officers.

(b) "Law enforcement agency" means the governmental unit employing the law enforcement officer.

(c) "Law enforcement officer" has the meaning ascribed thereto in K.S.A. 74-5602, and amendments thereto, except law enforcement officer shall not include school security officers designated as school law enforcement officers pursuant to K.S.A. 72-8222, and amendments thereto.

(d) "Racial or other biased-based policing" means the unreasonable use of race, ethnicity, national origin, gender or religion by a law enforcement officer in deciding to initiate an enforcement action. It is not racial or other biased-based policing when race, ethnicity, national origin, gender or religion is used in combination with other identifying factors as part of a specific individual description to initiate an enforcement action.

(e) "Enforcement action" means any law enforcement act, as described in K.S.A. 22-4609, and amendments thereto, during a nonconsensual contact with an individual or individuals.

(f) "Collection of data" means that information collected by Kansas law enforcement officers after each traffic stop.

History: L. 2005, ch. 159, § 1; L. 2011, ch. 94, § 1; May 26.



22-4609 Same; prohibited as basis for making stop, search or arrest.

22-4609. Same; prohibited as basis for making stop, search or arrest. It is unlawful to use racial or other biased-based policing in:

(a) Determining the existence of probable cause to take into custody or to arrest an individual;

(b) constituting a reasonable and articulable suspicion that an offense has been or is being committed so as to justify the detention of an individual or the investigatory stop of a vehicle; or

(c) determining the existence of probable cause to conduct a search of an individual or a conveyance.

History: L. 2005, ch. 159, § 4; L. 2011, ch. 94, § 2; May 26.



22-4610 Same; law enforcement policies preempting profiling, requirements; annual training required; community advisory boards; annual reports of complaints.

22-4610. Same; law enforcement policies preempting profiling, requirements; annual training required; community advisory boards; annual reports of complaints. (a) All law enforcement agencies in this state shall adopt a detailed, written policy to preempt racial or other biased-based policing. Each agency's policy shall include the definition of racial or other biased-based policing found in K.S.A. 22-4606, and amendments thereto.

(b) Policies adopted pursuant to this section shall be implemented by all Kansas law enforcement agencies within one year after the effective date of this act. The policies and data collection procedures shall be available for public inspection during normal business hours.

(c) The policies adopted pursuant to this section shall include, but not be limited to, the following:

(1) A detailed written policy that prohibits racial or other biased-based policing and that clearly defines acts constituting racial or other biased-based policing using language that has been recommended by the attorney general.

(2) (A) The agency policies shall require annual racial or other biased-based policing training which shall include, but not be limited to, training relevant to racial or other biased-based policing. Distance learning training technology shall be allowed for racial or other biased-based policing training.

(B) Law enforcement agencies may appoint an advisory body of not less than five persons composed of representatives of law enforcement, community leaders and educational leaders to recommend and review appropriate training curricula.

(3) (A) For law enforcement agencies of cities or counties that have exercised the option to establish community advisory boards pursuant to K.S.A. 2015 Supp. 22-4611b, and amendments thereto, use of such community advisory boards which include participants who reflect the racial and ethnic community, to advise and assist in policy development, education and community outreach and communications related to racial or other biased-based policing by law enforcement officers and agencies.

(B) Community advisory boards shall receive training on fair and impartial policing and comprehensive plans for law enforcement agencies.

(4) Policies for discipline of law enforcement officers who engage in racial or other biased-based policing.

(5) A provision that, if the investigation of a complaint of racial or other biased-based policing reveals the officer was in direct violation of the law enforcement agency's written policies regarding racial or other biased-based policing, the employing law enforcement agency shall take appropriate action consistent with applicable laws, rules and regulations, resolutions, ordinances or policies, including demerits, suspension or removal of the officer from the agency.

(6) Provisions for community outreach and communications efforts to inform the public of the individual's right to file with the law enforcement agency or the office of the attorney general complaints regarding racial or other biased-based policing, which outreach and communications to the community shall include ongoing efforts to notify the public of the law enforcement agency's complaint process.

(7) Procedures for individuals to file complaints of racial or other biased-based policing with the agency, which, if appropriate, may provide for use of current procedures for addressing such complaints.

(d) (1) Each law enforcement agency shall compile an annual report for the period of July 1 to June 30 and shall submit the report on or before July 31 to the office of the attorney general for review. Annual reports filed pursuant to this subsection shall be open public records and shall be posted on the official website of the attorney general.

(2) The annual report shall include:

(A) The number of racial or other biased-based policing complaints received;

(B) the date each racial or other biased-based policing complaint is filed;

(C) action taken in response to each racial or other biased-based policing complaint;

(D) the disposition of each racial or other biased-based policing complaint;

(E) the date each racial or other biased-based policing complaint is closed;

(F) whether or not all agency law enforcement officers not exempted by Kansas commission on peace officers' standards and training received the training required in subsection (c)(2)(A);

(G) whether the agency has a policy prohibiting racial or other biased-based policing;

(H) whether the agency policy mandates specific discipline for sustained complaints of racial or other biased-based policing;

(I) whether the agency has a community advisory board; and

(J) whether the agency has a racial or other biased-based policing comprehensive plan or if it collects traffic or pedestrian stop data.

History: L. 2005, ch. 159, § 5; L. 2011, ch. 94, § 3; May 26.



22-4611 Same; complaints, office of attorney general, procedure; civil action.

22-4611. Same; complaints, office of attorney general, procedure; civil action. (a) Any person who believes such person has been subjected to racial or other biased-based policing by a law enforcement officer or agency may file a complaint with the law enforcement agency. The complainant may also file a complaint with the office of the attorney general. The office of the attorney general shall review and, if necessary, investigate the complaint and may find there is insufficient evidence of racial or other biased-based policing or may forward the complaint for further review and possible action to the Kansas commission on peace officers' standards and training. The commission shall review and, if necessary, further investigate the complaint. The commission may take action on the officer's certification or other corrective action as allowed by its governing statutes and rules and regulations. The commission shall consult with the head of the law enforcement agency before taking final action regarding discipline of any law enforcement officer or other disposition of the complaint.

(b) Within 10 days of receiving a complaint, the office of the attorney general shall provide notification that such complaint has been filed to the accused officer and to the head of the accused officer's law enforcement agency, including a copy of all complaint documentation submitted by the complainant.

(c) Upon disposition of a complaint as provided for in subsection (a) the complainant shall have a civil cause of action in the district court against the law enforcement officer or law enforcement agency, or both, and shall be entitled to recover damages if it is determined by the court that such officer or agency engaged in racial or other biased-based policing. The court may allow the prevailing party reasonable attorney fees and court costs.

History: L. 2005, ch. 159, § 6; L. 2011, ch. 94, § 4; May 26.



22-4611a Cities, counties, comprehensive plans; contents; data collection.

22-4611a. Cities, counties, comprehensive plans; contents; data collection. (a) The governing body of a city or the sheriff of the county may develop a comprehensive plan in conjunction with a community advisory board, if one exists, or with community leaders to prevent racial or other biased-based policing or may require the law enforcement agency of such city or county to collect traffic or pedestrian stop data and make such data available to the public.

(b)  Any comprehensive plan adopted pursuant to this section shall include the following:

(1) Policies prohibiting racial or other biased-based policing to guide well-meaning officers and address racist officers;

(2) policies to promote the recruitment and hiring of a diverse workforce to ensure the workforce is comprised of people who can police in a race-neutral and nonbiased fashion;

(3) training to promote employees' controlled responses to override racial and other biases;

(4) ongoing training of supervisors to enable them to detect and respond effectively to biased behavior;

(5) implement a style of policing that promotes positive interactions between police officers and all communities;

(6) whether or not the governing body or sheriff has included data collection as part of the comprehensive plan; and

(7) other matters deemed appropriate.

(c) Data collection, if required, may consist of, but shall not be limited to, one or more of the following for every vehicle or pedestrian stop:

(1) Originating agency and officer identifier number;

(2) time and date of the stop;

(3) duration of the stop in ranges of one to 15 minutes, 16 to 30 minutes or more than 30 minutes;

(4) beat, district, territory or response area where the traffic stop is conducted;

(5) primary reason for the officer's investigation, and specifically, whether the stop was call related or self initiated;

(6) primary reason for the stop, and specifically, whether the stop was based on a moving violation, an equipment violation, reasonable suspicion of a criminal offense, other violation, to render service or assistance, suspicious circumstances, pre-existing knowledge or special detail;

(7) if a vehicle stop, the county code of vehicle registration, if registered in Kansas, and state code, if registered outside Kansas;

(8) age, race, gender and ethnicity of the primary person stopped by the officer;

(9) source of the information required by paragraph (8), and specifically, whether it was obtained from officer perception or investigation;

(10) whether the officer was aware of the information required by paragraph (8) prior to the stop;

(11) if a vehicle stop, the number of occupants in the stopped vehicle, including the driver;

(12) type of action taken, including citation, warning, search, arrest, assistance provided or no action. If the action taken is an arrest, the data collection shall also include the type of arrest, including warrant, resisting arrest, property crime, persons crime, drug crime, traffic crime, DUI or other type of arrest;

(13) if a search was conducted, the rationale for the search, including vehicle indicators, verbal indicators, physical or visual indicators, document indicators (DOT), incident to arrest or other rationale;

(14) if a search was conducted, the type of search, including consent search, consent requested but consent denied, inventory, stop and frisk, search warrant, incident to arrest, plain view or probable cause; or

(15) if a search was conducted, the type of contraband seized, if any, including currency, firearms, other weapons, drugs, drug paraphernalia, alcohol products, tobacco products, stolen property or other contraband.

(d) Nothing in this section shall require a governmental entity to collect data concerning pedestrian stops.

History: L. 2011, ch. 94, § 5; July 1.



22-4611b Community advisory boards; establishment, cities, counties.

22-4611b. Community advisory boards; establishment, cities, counties. The governing body of any city, by ordinance or the sheriff of any county may, establish a community advisory board to work with the law enforcement agency of such city or county in accordance with the provisions of K.S.A. 22-4606 et seq., and amendments thereto.

History: L. 2011, ch. 94, § 6; July 1.



22-4612 Payment rate county, city or law enforcement agency liable to pay health care provider for person in custody; exceptions.

22-4612. Payment rate county, city or law enforcement agency liable to pay health care provider for person in custody; exceptions. (a) Except as otherwise provided in this section, a county, a city, a county or city law enforcement agency, a county department of corrections or the Kansas highway patrol shall be liable to pay a health care provider for health care services rendered to persons in the custody of such agencies the lesser of the actual amount billed by such health care provider or the medicaid rate. The provisions of this section shall not apply if a person in the custody of a county or city law enforcement agency, a county department of corrections or the Kansas highway patrol is covered under a current individual or group accident and health insurance policy, medical service plan contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization contract.

(b) Nothing in this section shall prevent a county or city law enforcement agency, a county department of corrections, the Kansas highway patrol or such agencies authorized vendors from entering into agreements with health care providers for the provision of health care services at terms, conditions and amounts which are different than the medicaid rate.

(c) It shall be the responsibility of the custodial county or city law enforcement agency, county department of corrections or the Kansas highway patrol or such agencies' agents, to determine, under agreement with the secretary of health and environment, the amount payable for the services provided and to communicate that determination along with the remittance advice and payment for the services provided.

(d) Nothing in this section shall be construed to create a duty on the part of a health care provider to render health care services to a person in the custody of a county or city law enforcement agency, a county department of corrections or the Kansas highway patrol.

(e) As used in this section:

(1) "County or city law enforcement agency" means a city police department, a county sheriff's department, a county law enforcement department as defined in K.S.A. 19-4401, and amendments thereto, or a law enforcement agency established pursuant to the consolidated city-county powers in K.S.A. 12-345, and amendments thereto.

(2) "Health care provider" means a person licensed to practice any branch of the healing arts by the state board of healing arts, a person who holds a temporary permit to practice any branch of the healing arts issued by the state board of healing arts, a person engaged in a postgraduate training program approved by the state board of healing arts, a licensed physician assistant, a person licensed by the behavioral sciences regulatory board, a medical care facility licensed by the department of health and environment, a podiatrist licensed by the state board of healing arts, an optometrist licensed by the board of examiners in optometry, a registered nurse, and advanced nurse practitioner, a licensed professional nurse who is authorized to practice as a registered nurse anesthetist, a licensed practical nurse, a licensed physical therapist, a professional corporation organized pursuant to the professional corporation law of Kansas by persons who are authorized by such law to form such a corporation and who are health care providers as defined by this subsection, a Kansas limited liability company organized for the purpose of rendering professional services by its members who are health care providers as defined by this subsection and who are legally authorized to render the professional services for which the limited liability company is organized, a partnership of persons who are health care providers under this subsection, a Kansas not-for-profit corporation organized for the purpose of rendering professional services by persons who are health care providers as defined by this subsection, a dentist certified by the state board of healing arts to administer anesthetics under K.S.A. 65-2899, and amendments thereto, a psychiatric hospital licensed under K.S.A. 75-3307b, and amendments thereto, a licensed social worker or a mental health center or mental health clinic licensed by the secretary for aging and disability services and any health care provider licensed by the appropriate regulatory body in another state that has a current approved provider agreement with the secretary of health and environment.

(3) "Medicaid rate" means the terms, conditions and amounts a health care provider would be paid for health care services rendered pursuant to a contract or provider agreement with the secretary of health and environment.

History: L. 2006, ch. 183, § 1; L. 2012, ch. 102, § 2; L. 2014, ch. 115, § 28; July 1.



22-4613 Prohibition against releasing person from custody to avoid cost of medical treatment; court order.

22-4613. Prohibition against releasing person from custody to avoid cost of medical treatment; court order. (a) A law enforcement officer having custody of a person shall not release such person from custody merely to avoid the cost of necessary medical treatment while the person is receiving treatment from a health care provider unless the health care provider consents to such release, or unless the release is ordered by a court of competent jurisdiction. When the law enforcement officer is satisfied that probable cause no longer exists to believe the suspect committed a crime based upon the ongoing investigation, or the prosecuting attorney gives notice that no prosecution will be forthcoming at this time, the law enforcement officer may release such person from custody. Upon the date of notification to the health care provider that the person is being released from custody because the ongoing investigation indicates that probable cause no longer exists or a decision by the prosecuting attorney that no charges will be filed, the law enforcement agency shall no longer be responsible for the cost of such person's medical treatment.

(b) As used in this section:

(1) "Law enforcement officer" has the meaning ascribed thereto in K.S.A. 22-2202, and amendments thereto.

(2) "Health care provider" has the meaning ascribed thereto in K.S.A. 22-4612, and amendments thereto.

History: L. 2006, ch. 183, § 2; July 1.



22-4614 Alleged victims of certain offenses, polygraph examination prohibited.

22-4614. Alleged victims of certain offenses, polygraph examination prohibited. No law enforcement officer, government official or prosecutor shall request or require any person who is alleged to be a victim of an offense described in article 55 of chapter 21 of the Kansas Statutes Annotated or K.S.A. 2015 Supp. 21-6419 through 21-6422, and amendments thereto, human trafficking or aggravated human trafficking as defined in K.S.A. 2015 Supp. 21-5426, and amendments thereto, or incest or aggravated incest as defined in K.S.A. 2015 Supp. 21-5604, and amendments thereto, to submit to a polygraph examination or similar truth telling device as a condition for proceeding with an investigation, or charging or prosecuting such an offense.

History: L. 2008, ch. 62, § 1; L. 2011, ch. 30, § 140; L. 2015, ch. 94, § 9; July 1.



22-4615 Call location information of telecommunications device in emergency situation; telecommunications carriers; Kansas bureau of investigation database, law enforcement agency access.

22-4615. Call location information of telecommunications device in emergency situation; telecommunications carriers; Kansas bureau of investigation database, law enforcement agency access. (a) Upon request of a law enforcement agency, a wireless telecommunications carrier shall provide call location information concerning the telecommunications device of the user to the requesting law enforcement agency in order to respond to a call for emergency services or in an emergency situation that involves the risk of death or serious physical harm.

(b) Notwithstanding any other provision of law to the contrary, nothing in this section prohibits a wireless telecommunications carrier from establishing protocols by which the carrier could voluntarily disclose call location information.

(c) No cause of action shall lie in any court against any wireless telecommunications carrier, its officers, employees, agents or other specified persons for providing call location information while acting in good faith and in accordance with the provisions of this section.

(d) (1)  All wireless telecommunications carriers registered to do business in the state of Kansas or submitting to the jurisdiction thereof and all resellers of wireless telecommunications services shall submit their emergency contact information to the Kansas bureau of investigation in order to facilitate requests from a law enforcement agency for call location information in accordance with this section. This contact information must be submitted annually by June 15th or immediately upon any change in contact information.

(2) The Kansas bureau of investigation shall maintain a database containing emergency contact information for all wireless telecommunications carriers registered to do business in the state of Kansas and shall make the information immediately available upon request to all public safety answer points in the state.

(e) Rules and regulations shall be promulgated by the director of the Kansas bureau of investigation to fulfill the requirements of this section no later than July 1, 2011.

(f) This section shall be known and may be cited as the Kelsey Smith act.

History: L. 2009, ch. 143, § 1; L. 2010, ch. 100, § 1; Apr. 22.



22-4616 Domestic violence offenses; designation; special sentencing provision.

22-4616. Domestic violence offenses; designation; special sentencing provision. (a) On and after July 1, 2011, in all criminal cases filed in the district court, if there is evidence that the defendant committed a domestic violence offense, the trier of fact shall determine whether the defendant committed a domestic violence offense. On and after July 1, 2013, in all criminal cases filed in the municipal court, if there is evidence that the defendant committed a domestic violence offense, the trier of fact shall determine whether the defendant committed a domestic violence offense.

(1) Except as provided further, if the trier of fact determines that the defendant committed a domestic violence offense, the court shall place a domestic violence designation on the criminal case and the defendant shall be subject to the provisions of subsection (p) of K.S.A. 2015 Supp. 21-6604, and amendments thereto.

(2) The court shall not place a domestic violence designation on the criminal case and the defendant shall not be subject to the provisions of subsection (p) of K.S.A. 2015 Supp. 21-6604, and amendments thereto, only if the court finds on the record that:

(A) The defendant has not previously committed a domestic violence offense or participated in a diversion upon a complaint alleging a domestic violence offense; and

(B) the domestic violence offense was not used to coerce, control, punish, intimidate or take revenge against a person with whom the offender is involved or has been involved in a dating relationship or against a family or household member.

(b) The term "domestic violence offense" shall have the meaning provided in K.S.A. 2015 Supp. 21-5111, and amendments thereto.

(c) This section shall be a part of and supplemental to the Kansas code for criminal procedure.

History: L. 2010, ch. 101, § 1; L. 2011, ch. 30, § 141; L. 2012, ch. 162, § 17; May 31.



22-4617 Same; designation in case number.

22-4617. Same; designation in case number. In all criminal cases, when a complaint is filed charging a defendant with commission of any crime whereby the underlying factual basis includes an act of domestic violence, as defined in K.S.A. 2015 Supp. 21-5111, and amendments thereto, the court may place a "DV" designation in the unique identifying case number assigned to such case. Nothing in this section shall be construed to limit the courts of this state from adopting a system of case designation deemed by the courts to be beneficial to the efficient administration of justice.

History: L. 2010, ch. 101, § 2; L. 2011, ch. 30, § 142; July 1.



22-4618 Reporting of sexually violent crimes and pornographic materials.

22-4618. Reporting of sexually violent crimes and pornographic materials. (a) As used in this section:

(1) "Nudity" means the showing, unclothed or with less than a fully opaque covering, of the human male or female genitals, pubic area, buttocks or female breast below a point immediately above the top of the areola.

(2) "Pornographic materials" means sexual devices or books, magazines, periodicals or other printed matter, photographs, films, motion pictures, video presentations, computer-generated images or pictures, slides or other visual representations, whether made or produced by electronic, mechanical or other means, which depict, describe or simulate sexually explicit conduct or nudity.

(3) "Sexually explicit conduct" means acts of masturbation, sexual intercourse, sodomy, sadomasochistic abuse or physical contact with a person's clothed or unclothed genitals, pubic area or buttocks or with a human female's breast.

(4) "Sexually violent crime" means the same as in K.S.A. 22-4902, and amendments thereto.

(b) The Kansas bureau of investigation will work with the office of the attorney general and with state and local law enforcement to identify a process to uniformly report data to the central repository enabling the production of a report generated at least annually to identify the total number of sexually violent crimes reported and the number of such crimes where pornographic materials are seized or documented as evidence. This process shall be in place within one year of the implementation of a capable central repository system.

(c) Reports of materials found pursuant to the provisions of subsection (b) shall be used for statistical purposes only.

(d) Upon implementation of a central repository system, the Kansas bureau of investigation shall:

(1) Make the necessary changes to the Kansas standard offense report and the Kansas incident based reporting system handbook; and

(2) promulgate rules and regulations concerning the training for law enforcement agencies to implement the provisions of this section.

(e) Nothing in this section shall be construed to expand the scope of the officer's search.

(f) The provisions of this section are subject to appropriations.

History: L. 2013, ch. 118, § 7; July 1.






Article 47 CRIMINAL HISTORY RECORD INFORMATION

22-4701 Definitions.

22-4701. Definitions. As used in this act, unless the context clearly requires otherwise:

(a) "Central repository" means the criminal justice information system central repository created by this act and the juvenile offender information system created pursuant to K.S.A. 2015 Supp. 38-2326, and amendments thereto.

(b) "Criminal history record information" means all data initiated or collected by a criminal justice agency on a person pertaining to a reportable event, and any supporting documentation. Criminal history record information does not include:

(1) Data contained in intelligence or investigatory files or police work-product records used solely for police investigation purposes;

(2) wanted posters, police blotter entries, court records of public judicial proceedings or published court opinions;

(3) data pertaining to violations of the traffic laws of the state or any other traffic law or ordinance, other than vehicular homicide;

(4) presentence investigation and other reports prepared for use by a court in the exercise of criminal jurisdiction or by the governor in the exercise of the power of pardon, reprieve or commutation; or

(5) information regarding the release, assignment to work release, or any other change in custody status of a person confined by the department of corrections or a jail.

(c) "Criminal justice agency" means any government agency or subdivision of any such agency which is authorized by law to exercise the power of arrest, detention, prosecution, adjudication, correctional supervision, rehabilitation or release of persons suspected, charged or convicted of a crime and which allocates a substantial portion of its annual budget to any of these functions. The term includes, but is not limited to, the following agencies, when exercising jurisdiction over criminal matters or criminal history record information:

(1) State, county, municipal and railroad police departments, sheriffs' offices and countywide law enforcement agencies, correctional facilities, jails and detention centers;

(2) the offices of the attorney general, county or district attorneys and any other office in which are located persons authorized by law to prosecute persons accused of criminal offenses;

(3) the district courts, the court of appeals, the supreme court, the municipal courts and the offices of the clerks of these courts;

(4) the Kansas sentencing commission; and

(5) the prisoner review board.

(d) "Criminal justice information system" means the equipment, including computer hardware and software, facilities, procedures, agreements and personnel used in the collection, processing, preservation and dissemination of criminal history record information.

(e) "Director" means the director of the Kansas bureau of investigation.

(f) "Disseminate" means to transmit criminal history record information in any oral or written form. The term does not include:

(1) The transmittal of such information within a criminal justice agency;

(2) the reporting of such information as required by this act; or

(3) the transmittal of such information between criminal justice agencies in order to permit the initiation of subsequent criminal justice proceedings against a person relating to the same offense.

(g) "Reportable event" means an event specified or provided for in K.S.A. 22-4705, and amendments thereto.

History: L. 1978, ch. 118, § 1; L. 1982, ch. 182, § 125; L. 1983, ch. 140, § 5; L. 1990, ch. 115, § 2; L. 1996, ch. 229, § 27; L. 1997, ch. 156, § 39; L. 2006, ch. 169, § 101; L. 2011, ch. 100, § 11; L. 2012, ch. 16, § 24; L. 2013, ch. 10, § 2; L. 2015, ch. 3, § 1; July 1.



22-4704 Criminal history record information; rules and regulations.

22-4704. Criminal history record information; rules and regulations. (a) In accordance with the provisions of K.S.A. 77-415 et seq., and amendments thereto, the director shall adopt appropriate rules and regulations for agencies in the executive branch of government and for criminal justice agencies other than those that are part of the judicial branch of government to implement the provisions of this act.

(b) The director shall develop procedures to permit and encourage the transfer of criminal history record information among and between courts and affected agencies in the executive branch, and especially between courts and the central repository.

(c) The rules and regulations adopted by the director shall include those: (1) Governing the collection, reporting, and dissemination of criminal history record information by criminal justice agencies;

(2) necessary to insure the security of all criminal history record information reported, collected and disseminated by and through the criminal justice information system;

(3) necessary for the coordination of all criminal justice data and information processing activities as they relate to criminal history record information;

(4) governing the dissemination of criminal history record information;

(5) governing the procedures for inspection and challenging of criminal history record information;

(6) governing the auditing of criminal justice agencies to insure [ensure] that criminal history record information is accurate and complete and that it is collected, reported, and disseminated in accordance with this act;

(7) governing the development and content of agreements between the central repository and criminal justice and noncriminal justice agencies; and

(8) governing the exercise of the rights of inspection and challenge provided in this act.

(d) The rules and regulations adopted by the director shall not include any provision that allows the charging of a fee for information requests for the purpose of participating in a block parent program, including, but not limited to, the McGruff house program.

(e) Rules and regulations adopted by the director may not be inconsistent with the provisions of this act.

(f) On or before July 1, 2014, the director shall adopt rules and regulations requiring district courts to electronically report all case filings and dispositions for violations of K.S.A. 8-1567 or K.S.A. 2015 Supp. 8-1025, 21-5426, 21-6419, 21-6420, 21-6421 or 21-6422, and amendments thereto, to the central repository.

History: L. 1978, ch. 118, § 4; L. 1979, ch. 102, § 1; L. 1993, ch. 208, § 1; L. 2011, ch. 105, § 27; L. 2012, ch. 172, § 35; L. 2013, ch. 10, § 3; L. 2014, ch. 28, § 6; July 1.



22-4705 Reportable events; establishment of criminal justice information system central repository; reports; method of reporting.

22-4705. Reportable events; establishment of criminal justice information system central repository; reports; method of reporting. (a) The following events are reportable events under this act:

(1) Issuance of an arrest warrant;

(2) an arrest;

(3) release of a person after arrest without the filing of a charge;

(4) the filing of a charge;

(5) dismissal or quashing of an indictment or criminal information;

(6) an acquittal, conviction or other disposition at or following trial, including a finding of probation before judgment;

(7) imposition of a sentence;

(8) commitment to a correctional facility, whether state or locally operated;

(9) release from detention or confinement;

(10) an escape from confinement;

(11) a pardon, reprieve, commutation of sentence or other change in a sentence, including a change ordered by a court;

(12) judgment of an appellate court that modifies or reverses the lower court decision;

(13) order of a court in a collateral proceeding that affects a person's conviction, sentence or confinement, including any expungement or annulment of arrests or convictions pursuant to state statute; and

(14) any other event arising out of or occurring during the course of criminal justice proceedings declared to be reportable by rule or regulation of the director.

(b) There is hereby established a criminal justice information system central repository for the collection, storage, and dissemination of criminal history record information. The central repository shall be operated by the Kansas bureau of investigation under the administrative control of the director.

(c) Except as otherwise provided by this subsection, every criminal justice agency shall report criminal history record information, whether collected manually or by means of an automated system, to the central repository, in accordance with rules and regulations adopted pursuant to this act. A criminal justice agency shall report to the central repository those reportable events involving a violation of a county resolution or city ordinance only when required by rules and regulations adopted by the director.

(d) Reporting methods may include:

(1) Submittal of criminal history record information by a criminal justice agency directly to the central repository;

(2) if the information can readily be collected and reported through the court system, submittal to the central repository by the administrative office of the courts; or

(3) if the information can readily be collected and reported through criminal justice agencies that are part of a geographically based information system, submittal to the central repository by the agencies.

(e) Nothing in this section shall prevent a criminal justice agency from maintaining more detailed information than is required to be reported to the central repository. However, the dissemination of that criminal history record information is governed by the provisions of this act.

(f) The director may determine, by rule and regulation, the reportable events to be reported by each criminal justice agency, in order to avoid duplication in reporting.

(g) Except as otherwise provided in this subsection, no court or criminal justice agency may assess fees or charges against the central repository for providing criminal history record information created prior to, on or after July 1, 2011. A court or criminal justice agency may assess a fee or charge against the central repository for providing criminal history record information if such court or criminal justice agency has previously provided such criminal history record information as required by law.

History: L. 1978, ch. 118, § 5; L. 1982, ch. 151, § 1; L. 2011, ch. 100, § 12; L. 2012, ch. 166, § 6; July 1.

Section was amended twice in the 2011 session, see also 22-4705a.



22-4706 Agreements between central repository and criminal justice agencies.

22-4706. Agreements between central repository and criminal justice agencies. The director, pursuant to the rules and regulations adopted, shall develop agreements between the central repository and criminal justice agencies pertaining to:

(a) The method by which the agency will report information, including the method of identifying an offender in a manner that permits other criminal justice agencies to locate the offender at any stage in the criminal justice system, the time of reporting, the specific data to be reported by the agency, and the place of reporting;

(b) the services to be provided to the agency by the central repository;

(c) the conditions and limitations upon the dissemination of criminal history record information by the agency;

(d) the maintenance of security in all transactions between the central repository and the agency;

(e) the method of complying with the right of a person to inspect, challenge, and correct criminal history record information maintained by the agency;

(f) audit requirements to ensure the accuracy of all information reported or disseminated;

(g) the timetable for the implementation of the agreement;

(h) sanctions for failure of the agency to comply with any of the provisions of this act, including the revocation of any agreement between the agency and the central repository and appropriate judicial or administrative proceedings to enforce compliance; and

(i) other provisions that the director may deem necessary.

History: L. 1978, ch. 118, § 6; March 1.



22-4707 Restrictions on dissemination of criminal history record information; penalties.

22-4707. Restrictions on dissemination of criminal history record information; penalties. (a) A criminal justice agency and the central repository may not disseminate criminal history record information except in strict accordance with laws including applicable rules and regulations adopted pursuant to this act. A criminal justice agency may not request such information from the central repository or another criminal justice agency unless it has a legitimate need for the information.

(b) Noncriminal justice persons and agencies may receive criminal history record information for such purposes and under such conditions as may be authorized by law, including rules and regulations adopted pursuant to this act.

(c) In addition to any other remedy or penalty authorized by law, any individual violating or causing a violation of the provisions of this section shall be deemed guilty of a class A nonperson misdemeanor. If the person is employed or licensed by a state or local government agency, a conviction shall constitute good cause to terminate employment or to revoke or suspend a license.

History: L. 1978, ch. 118, § 7; L. 1995, ch. 251, § 18; July 1.



22-4708 Disclosure of status of pending investigations and proceedings.

22-4708. Disclosure of status of pending investigations and proceedings. Notwithstanding the provisions of the preceding section, a criminal justice agency may disclose the status of a pending investigation of a named person, or the status of a pending proceeding in the criminal justice system, if the request for information is reasonably contemporaneous with the event to which the information relates and the disclosure is otherwise appropriate.

History: L. 1978, ch. 118, § 8; March 1.



22-4709 Inspection of record information on individuals.

22-4709. Inspection of record information on individuals. (a) Subject to the provisions of this act and rules and regulations adopted pursuant thereto, any person may inspect and challenge criminal history record information maintained by a criminal justice agency concerning themselves. A person's attorney may inspect such information if such attorney satisfactorily establishes his or her identity and presents a written authorization from his or her client.

(b) Nothing in this section requires a criminal justice agency to make a copy of any information or allows a person to remove any document for the purpose of making a copy of it. A person having the right of inspection may make notes of the information.

History: L. 1978, ch. 118, § 9; March 1.



22-4710 Unlawful for employers to require certain acts; exceptions; penalties.

22-4710. Unlawful for employers to require certain acts; exceptions; penalties. (a) It is unlawful for any employer or prospective employer to require a person to inspect or challenge any criminal history record information relating to that person for the purpose of obtaining a copy of the person's record in order to qualify for employment.

(b) Any person violating the provisions of this section shall be deemed guilty of a class A misdemeanor.

(c) Notwithstanding the provisions of subsection (a) or any other provision of this act, an employer may require a job applicant or a prospective independent contractor to sign a release allowing the employer to access the applicant's or independent contractor's criminal history record information for purposes of determining the applicant's fitness for employment.

(d) The bureau may charge an employer a reasonable fee for the preparation of a report detailing such criminal history record information, and pursuant to rules and regulations may establish a fee schedule or charge varying rates depending upon the quantity of information provided.

(e) The bureau shall be immune from any and all claims or causes of action arising from the release of criminal history record information provided to an employer pursuant to a release signed by a job applicant.

(f) No employer shall be liable for any employment decision or decision to enter into a contract with an independent contractor based upon knowledge of such criminal history record information, provided the information that led to the employment or contracting decision reasonably bears upon the independent contractor's, applicant's or employee's trustworthiness, or the safety or well-being of the employer's employees or customers.

History: L. 1978, ch. 118, § 10; L. 1996, ch. 232, § 1; L. 1997, ch. 76, § 1; July 1.



22-4711 Prior record information; rights and duties.

22-4711. Prior record information; rights and duties. Criminal history record information which was recorded prior to the effective date of this act is subject to the right of access and challenge in accordance with this act. However, the duty of a criminal justice agency is to make a reasonable search for such information. There is no duty to provide access to criminal history record information that cannot be located after a reasonable search.

History: L. 1978, ch. 118, § 11; March 1.






Article 48 FORFEITURE

22-4807a Forfeiture of property used in theft of livestock.

22-4807a. Forfeiture of property used in theft of livestock. (a) The following property is subject to forfeiture pursuant to this act:

(1) Contraband property used or intended to be used in the commission of theft of livestock;

(2) the proceeds gained from the commission of theft of livestock;

(3) personal property acquired with proceeds gained from the commission of theft of livestock;

(4) all conveyances, including aircraft, vehicles, vessels, horses or dogs which are used or intended for the use to transport or in any manner to facilitate the transportation for the purpose of the commission of theft of livestock. No conveyance used by any person as a common carrier in the transportation of business as a common carrier is subject to forfeiture under this section unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to a violation of this act. No conveyance is subject to forfeiture under this section by reason of any act or omission established by the owners thereof to have been committed or omitted without the owners knowledge or consent. A forfeiture of a conveyance encumbered by a bona fide security interest is subject to the interest of the secured party or parties;

(5) all books, records and research products and materials including microfilm, tapes and data which are used or intended for the use in the theft of livestock;

(6) everything of value furnished, or intended to be furnished or traded or used as payment or invested for anything of value but shall not include real property. It may be presumed that this property was acquired with proceeds gained from the commission of theft of livestock and are subject to forfeiture.

(b) Property which is used in the commission of theft of livestock which has title of ownership with two parties on the title or a cosigner is subject to forfeiture, if one party on the title uses the property in the commission of theft of livestock or receives titled property as the proceeds of such felony even if the second party claims that such second party did not have knowledge or involvement in such felony.

(c) As used in this act: (1) "Contraband property" means property of any nature including personal, tangible or intangible but shall not include real property.

(2) "Livestock" means cattle, swine, sheep, goats, horses, mules, domesticated deer and all creatures of the ratite family that are not indigenous to this state, including, but not limited to, ostriches, emus and rheas, and any carcass, skin or part of such animal.

(3) "Theft of livestock" means theft which is classified as a felony violation, pursuant to K.S.A. 2015 Supp. 21-5801, and amendments thereto, in which the property taken was livestock.

(4) "Domesticated deer" means any member of the family cervidae which was legally obtained and is being sold or raised in a confined area for breeding stock; for any carcass, skin or part of such animal; for exhibition; or for companionship.

History: L. 1992, ch. 289, § 1; L. 1993, ch. 143, § 3; L. 1994, ch. 79, § 2; L. 2011, ch. 30, § 143; July 1.






Article 49 OFFENDER REGISTRATION

22-4901 Citation of act.

22-4901. Citation of act. K.S.A. 22-4901 through 22-4911 and 22-4913, and amendments thereto, shall be known and may be cited as the Kansas offender registration act.

History: L. 1993, ch. 253, § 17; L. 1994, ch. 107, § 1; L. 1997, ch. 181, § 7; L. 2011, ch. 95, § 1; July 1.



22-4902 Definitions.

22-4902. Definitions.  As used in the Kansas offender registration act, unless the context otherwise requires:

(a) "Offender" means:

(1) A sex offender;

(2) a violent offender;

(3) a drug offender;

(4) any person who has been required to register under out of state law or is otherwise required to be registered; and

(5) any person required by court order to register for an offense not otherwise required as provided in the Kansas offender registration act.

(b) "Sex offender" includes any person who:

(1) On or after April 14, 1994, is convicted of any sexually violent crime;

(2) on or after July 1, 2002, is adjudicated as a juvenile offender for an act which if committed by an adult would constitute the commission of a sexually violent crime, unless the court, on the record, finds that the act involved non-forcible sexual conduct, the victim was at least 14 years of age and the offender was not more than four years older than the victim;

(3) has been determined to be a sexually violent predator;

(4) on or after July 1, 1997, is convicted of any of the following crimes when one of the parties involved is less than 18 years of age:

(A) Adultery, as defined in K.S.A. 21-3507, prior to its repeal, or K.S.A. 2015 Supp. 21-5511, and amendments thereto;

(B) criminal sodomy, as defined in subsection (a)(1) of K.S.A. 21-3505, prior to its repeal, or subsection (a)(1) or (a)(2) of K.S.A. 2015 Supp. 21-5504, and amendments thereto;

(C) promoting prostitution, as defined in K.S.A. 21-3513, prior to its repeal, or K.S.A. 2015 Supp. 21-6420, prior to its amendment by section 17 of chapter 120 of the 2013 Session Laws of Kansas on July 1, 2013;

(D) patronizing a prostitute, as defined in K.S.A. 21-3515, prior to its repeal, or K.S.A. 2015 Supp. 21-6421, prior to its amendment by section 18 of chapter 120 of the 2013 Session Laws of Kansas on July 1, 2013; or

(E) lewd and lascivious behavior, as defined in K.S.A. 21-3508, prior to its repeal, or K.S.A. 2015 Supp. 21-5513, and amendments thereto;

(5) is convicted of sexual battery, as defined in K.S.A. 21-3517, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5505, and amendments thereto;

(6) is convicted of an attempt, conspiracy or criminal solicitation, as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2015 Supp. 21-5301, 21-5302, 21-5303, and amendments thereto, of an offense defined in this subsection; or

(7) has been convicted of an offense that is comparable to any crime defined in this subsection, or any out of state conviction for an offense that under the laws of this state would be an offense defined in this subsection.

(c) "Sexually violent crime" means:

(1) Rape, as defined in K.S.A. 21-3502, prior to its repeal, or K.S.A. 2015 Supp. 21-5503, and amendments thereto;

(2) indecent liberties with a child, as defined in K.S.A. 21-3503, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5506, and amendments thereto;

(3) aggravated indecent liberties with a child, as defined in K.S.A. 21-3504, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5506, and amendments thereto;

(4) criminal sodomy, as defined in subsection (a)(2) or (a)(3) of K.S.A. 21-3505, prior to its repeal, or subsection (a)(3) or (a)(4) of K.S.A. 2015 Supp. 21-5504, and amendments thereto;

(5) aggravated criminal sodomy, as defined in K.S.A. 21-3506, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5504, and amendments thereto;

(6) indecent solicitation of a child, as defined in K.S.A. 21-3510, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5508, and amendments thereto;

(7) aggravated indecent solicitation of a child, as defined in K.S.A. 21-3511, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5508, and amendments thereto;

(8) sexual exploitation of a child, as defined in K.S.A. 21-3516, prior to its repeal, or K.S.A. 2015 Supp. 21-5510, and amendments thereto;

(9) aggravated sexual battery, as defined in K.S.A. 21-3518, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5505, and amendments thereto;

(10) aggravated incest, as defined in K.S.A. 21-3603, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5604, and amendments thereto;

(11) electronic solicitation, as defined in K.S.A. 21-3523, prior to its repeal, and K.S.A. 2015 Supp. 21-5509, and amendments thereto;

(12) unlawful sexual relations, as defined in K.S.A. 21-3520, prior to its repeal, or K.S.A. 2015 Supp. 21-5512, and amendments thereto;

(13) aggravated human trafficking, as defined in K.S.A. 21-3447, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5426, and amendments thereto, if committed in whole or in part for the purpose of the sexual gratification of the defendant or another;

(14) commercial sexual exploitation of a child, as defined in K.S.A. 2015 Supp. 21-6422, and amendments thereto;

(15) any conviction or adjudication for an offense that is comparable to a sexually violent crime as defined in this subsection, or any out of state conviction or adjudication for an offense that under the laws of this state would be a sexually violent crime as defined in this subsection;

(16) an attempt, conspiracy or criminal solicitation, as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2015 Supp. 21-5301, 21-5302, 21-5303, and amendments thereto, of a sexually violent crime, as defined in this subsection; or

(17) any act which has been determined beyond a reasonable doubt to have been sexually motivated, unless the court, on the record, finds that the act involved non-forcible sexual conduct, the victim was at least 14 years of age and the offender was not more than four years older than the victim. As used in this paragraph, "sexually motivated" means that one of the purposes for which the defendant committed the crime was for the purpose of the defendant's sexual gratification.

(d) "Sexually violent predator" means any person who, on or after July 1, 2001, is found to be a sexually violent predator pursuant to K.S.A. 59-29a01 et seq., and amendments thereto.

(e) "Violent offender" includes any person who:

(1) On or after July 1, 1997, is convicted of any of the following crimes:

(A) Capital murder, as defined in K.S.A. 21-3439, prior to its repeal, or K.S.A. 2015 Supp. 21-5401, and amendments thereto;

(B) murder in the first degree, as defined in K.S.A. 21-3401, prior to its repeal, or K.S.A. 2015 Supp. 21-5402, and amendments thereto;

(C) murder in the second degree, as defined in K.S.A. 21-3402, prior to its repeal, or K.S.A. 2015 Supp. 21-5403, and amendments thereto;

(D) voluntary manslaughter, as defined in K.S.A. 21-3403, prior to its repeal, or K.S.A. 2015 Supp. 21-5404, and amendments thereto;

(E) involuntary manslaughter, as defined in K.S.A. 21-3404, prior to its repeal, or subsections (a)(1), (a)(2) or (a)(4) of K.S.A. 2015 Supp. 21-5405, and amendments thereto. The provisions of this paragraph shall not apply to violations of subsection (a)(3) of K.S.A. 2015 Supp. 21-5405, and amendments thereto, which occurred on or after July 1, 2011, through July 1, 2013;

(F) kidnapping, as defined in K.S.A. 21-3420, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5408, and amendments thereto;

(G) aggravated kidnapping, as defined in K.S.A. 21-3421, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5408, and amendments thereto;

(H) criminal restraint, as defined in K.S.A. 21-3424, prior to its repeal, or K.S.A. 2015 Supp. 21-5411, and amendments thereto, except by a parent, and only when the victim is less than 18 years of age; or

(I) aggravated human trafficking, as defined in K.S.A. 21-3447, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5426, and amendments thereto, if not committed in whole or in part for the purpose of the sexual gratification of the defendant or another;

(2) on or after July 1, 2006, is convicted of any person felony and the court makes a finding on the record that a deadly weapon was used in the commission of such person felony;

(3)  has been convicted of an offense that is comparable to any crime defined in this subsection, any out of state conviction for an offense that under the laws of this state would be an offense defined in this subsection; or

(4) is convicted of an attempt, conspiracy or criminal solicitation, as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2015 Supp. 21-5301, 21-5302 and 21-5303, and amendments thereto, of an offense defined in this subsection.

(f) "Drug offender" includes any person who, on or after July 1, 2007:

(1) Is convicted of any of the following crimes:

(A) Unlawful manufacture or attempting such of any controlled substance or controlled substance analog, as defined in K.S.A. 65-4159, prior to its repeal, K.S.A. 2010 Supp. 21-36a03, prior to its transfer, or K.S.A. 2015 Supp. 21-5703, and amendments thereto;

(B) possession of ephedrine, pseudoephedrine, red phosphorus, lithium metal, sodium metal, iodine, anhydrous ammonia, pressurized ammonia or phenylpropanolamine, or their salts, isomers or salts of isomers with intent to use the product to manufacture a controlled substance, as defined in subsection (a) of K.S.A. 65-7006, prior to its repeal, subsection (a) of K.S.A. 2010 Supp. 21-36a09, prior to its transfer, or subsection (a) of K.S.A. 2015 Supp. 21-5709, and amendments thereto;

(C) K.S.A. 65-4161, prior to its repeal, subsection (a)(1) of K.S.A. 2010 Supp. 21-36a05, prior to its transfer, or subsection (a)(1) of K.S.A. 2015 Supp. 21-5705, and amendments thereto. The provisions of this paragraph shall not apply to violations of subsections (a)(2) through (a)(6) or (b) of K.S.A. 2010 Supp. 21-36a05 which occurred on or after July 1, 2009, through April 15, 2010;

(2) has been convicted of an offense that is comparable to any crime defined in this subsection, any out of state conviction for an offense that under the laws of this state would be an offense defined in this subsection; or

(3) is or has been convicted of an attempt, conspiracy or criminal solicitation, as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2015 Supp. 21-5301, 21-5302 and 21-5303, and amendments thereto, of an offense defined in this subsection.

(g) Convictions or adjudications which result from or are connected with the same act, or result from crimes committed at the same time, shall be counted for the purpose of this section as one conviction or adjudication. Any conviction or adjudication set aside pursuant to law is not a conviction or adjudication for purposes of this section. A conviction or adjudication from any out of state court shall constitute a conviction or adjudication for purposes of this section.

(h) "School" means any public or private educational institution, including, but not limited to, postsecondary school, college, university, community college, secondary school, high school, junior high school, middle school, elementary school, trade school, vocational school or professional school providing training or education to an offender for three or more consecutive days or parts of days, or for 10 or more nonconsecutive days in a period of 30 consecutive days.

(i) "Employment" means any full-time, part-time, transient, day-labor employment or volunteer work, with or without compensation, for three or more consecutive days or parts of days, or for 10 or more nonconsecutive days in a period of 30 consecutive days.

(j) "Reside" means to stay, sleep or maintain with regularity or temporarily one's person and property in a particular place other than a location where the offender is incarcerated. It shall be presumed that an offender resides at any and all locations where the offender stays, sleeps or maintains the offender's person for three or more consecutive days or parts of days, or for ten or more nonconsecutive days in a period of 30 consecutive days.

(k) "Residence" means a particular and definable place where an individual resides. Nothing in the Kansas offender registration act shall be construed to state that an offender may only have one residence for the purpose of such act.

(l) "Transient" means having no fixed or identifiable residence.

(m) "Law enforcement agency having initial jurisdiction" means the registering law enforcement agency of the county or location of jurisdiction where the offender expects to most often reside upon the offender's discharge, parole or release.

(n) "Registering law enforcement agency" means the sheriff's office or tribal police department responsible for registering an offender.

(o) "Registering entity" means any person, agency or other governmental unit, correctional facility or registering law enforcement agency responsible for obtaining the required information from, and explaining the required registration procedures to, any person required to register pursuant to the Kansas offender registration act. "Registering entity" shall include, but not be limited to, sheriff's offices, tribal police departments and correctional facilities.

(p) "Treatment facility" means any public or private facility or institution providing inpatient mental health, drug or alcohol treatment or counseling, but does not include a hospital, as defined in K.S.A. 65-425, and amendments thereto.

(q) "Correctional facility" means any public or private correctional facility, juvenile detention facility, prison or jail.

(r) "Out of state" means: the District of Columbia; any federal, military or tribal jurisdiction, including those within this state; any foreign jurisdiction; or any state or territory within the United States, other than this state.

(s) "Duration of registration" means the length of time during which an offender is required to register for a specified offense or violation.

History: L. 1993, ch. 253, § 18; L. 1994, ch. 107, § 2; L. 1997, ch. 181, § 8; L. 1999, ch. 164, § 29; L. 2001, ch. 208, § 10; L. 2002, ch. 55, § 1; L. 2002, ch. 163, § 6; L. 2003, ch. 123, § 3; L. 2006, ch. 214, § 6; L. 2007, ch. 183, § 1; L. 2008, ch. 74, § 1; L. 2009, ch. 32, § 44; L. 2010, ch. 147, § 8; L. 2011, ch. 95, § 2; L. 2012, ch. 149, § 1; L. 2013, ch. 127, § 1; L. 2014, ch. 117, § 2; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 74, § 11, L. 2010, ch. 122, § 4, and L. 2010, ch. 155, § 9, but those versions were repealed by L. 2010, ch. 147, § 9, and L. 2010, ch. 155, § 26.

Section was amended twice in the 2011 session, see also 22-4902a.

Section was amended twice in the 2013 session, see also 22-4902b.



22-4903 Violation of act; aggravated violation; penalties; new and separate offense; prosecution, venue.

22-4903. Violation of act; aggravated violation; penalties; new and separate offense; prosecution, venue. (a) Violation of the Kansas offender registration act is the failure by an offender, as defined in K.S.A. 22-4902, and amendments thereto, to comply with any and all provisions of such act, including any and all duties set forth in K.S.A. 22-4905 through 22-4907, and amendments thereto. Any violation of the Kansas offender registration act which continues for more than 30 consecutive days shall, upon the 31st consecutive day, constitute a new and separate offense, and shall continue to constitute a new and separate offense every 30 days thereafter for as long as the violation continues.

(b) Aggravated violation of the Kansas offender registration act is violation of the Kansas offender registration act which continues for more than 180 consecutive days. Any aggravated violation of the Kansas offender registration act which continues for more than 180 consecutive days shall, upon the 181st consecutive day, constitute a new and separate offense, and shall continue to constitute a new and separate violation of the Kansas offender registration act every 30 days thereafter, or a new and separate aggravated violation of the Kansas offender registration act every 180 days thereafter, for as long as the violation continues.

(c) (1) Except as provided in subsection (c)(3), violation of the Kansas offender registration act is:

(A) Upon a first conviction, a severity level 6, person felony;

(B) upon a second conviction, a severity level 5, person felony; and

(C) upon a third or subsequent conviction, a severity level 3, person felony.

(2) Except as provided in subsection (c)(3), aggravated violation of the Kansas offender registration act is a severity level 3, person felony.

(3) Violation of the Kansas offender registration act or aggravated violation of the Kansas offender registration act consisting only of failing to remit payment to the sheriff's office as required in subsection (k) of K.S.A. 22-4905, and amendments thereto, is:

(A) Except as provided in subsection (c)(3)(B), a class A misdemeanor if, within 15 days of registration, full payment is not remitted to the sheriff's office;

(B) a severity level 9, person felony if, within 15 days of the most recent registration, two or more full payments have not been remitted to the sheriff's office.

(d) Prosecution of violations of this section may be held:

(1) In any county in which the offender resides;

(2) in any county in which the offender is required to be registered under the Kansas offender registration act;

(3) in any county in which the offender is located during which time the offender is not in compliance with the Kansas offender registration act; or

(4) in the county in which any conviction or adjudication occurred for which the offender is required to be registered under the Kansas offender registration act.

History: L. 1993, ch. 253, § 19; L. 1999, ch. 164, § 30; L. 2003, ch. 123, § 4; L. 2006, ch. 212, § 20; L. 2007, ch. 183, § 2; L. 2011, ch. 95, § 3; L. 2012, ch. 149, § 2; L. 2013, ch. 127, § 2; July 1.



22-4904 Registration of offender; duties of court, correctional facility, treatment facility, registering law enforcement agency, Kansas bureau of investigation, attorney general; notification of schools and licensed child care facilities.

22-4904. Registration of offender; duties of court, correctional facility, treatment facility, registering law enforcement agency, Kansas bureau of investigation, attorney general; notification of schools and licensed child care facilities. (a) (1) At the time of conviction or adjudication for an offense requiring registration as provided in K.S.A. 22-4902, and amendments thereto, the court shall:

(A) Inform any offender, on the record, of the procedure to register and the requirements of K.S.A. 22-4905, and amendments thereto; and

(B) if the offender is released:

(i) Complete a notice of duty to register, which shall include title and statute number of conviction or adjudication, date of conviction or adjudication, case number, county of conviction or adjudication, and the following offender information: Name, address, date of birth, social security number, race, ethnicity and gender;

(ii) require the offender to read and sign the notice of duty to register, which shall include a statement that the requirements provided in this subsection have been explained to the offender;

(iii) order the offender to report within three business days to the registering law enforcement agency in the county or tribal land of conviction or adjudication and to the registering law enforcement agency in any place where the offender resides, maintains employment or attends school, to complete the registration form with all information and any updated information required for registration as provided in K.S.A. 22-4907, and amendments thereto; and

(iv) provide one copy of the notice of duty to register to the offender and, within three business days, send a copy of the form to the law enforcement agency having initial jurisdiction and to the Kansas bureau of investigation.

(2) At the time of sentencing or disposition for an offense requiring registration as provided in K.S.A. 22-4902, and amendments thereto, the court shall ensure the age of the victim is documented in the journal entry of conviction or adjudication.

(b) The staff of any correctional facility or the registering law enforcement agency's designee shall:

(1) At the time of initial custody, register any offender within three business days:

(A) Inform the offender of the procedure for registration and of the offender's registration requirements as provided in K.S.A. 22-4905, and amendments thereto;

(B) complete the registration form with all information and updated information required for registration as provided in K.S.A. 22-4907, and amendments thereto;

(C) require the offender to read and sign the registration form, which shall include a statement that the requirements provided in this subsection have been explained to the offender;

(D) provide one copy of the form to the offender and, within three business days, send a copy of the form to the Kansas bureau of investigation; and

(E) enter all offender information required by the national crime information center into the national sex offender registry system within three business days of completing the registration or electronically submit all information and updated information required for registration as provided in K.S.A. 22-4907, and amendments thereto, within three business days to the Kansas bureau of investigation;

(2) notify the Kansas bureau of investigation of the incarceration of any offender and of the location or any change in location of the offender while in custody;

(3) prior to any offender being discharged, paroled, furloughed or released on work or school release that does not require the daily return to a correctional facility:

(A) Inform the offender of the procedure for registration and of the offender's registration requirements as provided in K.S.A. 22-4905, and amendments thereto;

(B) complete the registration form with all information and updated information required for registration as provided in K.S.A. 22-4907, and amendments thereto;

(C) require the offender to read and sign the registration form, which shall include a statement that the requirements provided in this subsection have been explained to the offender;

(D) photograph the offender's face and any identifying marks;

(E) obtain fingerprint and palm prints of the offender; and

(F) provide one copy of the form to the offender and, within three business days, send a copy of the form and of the photograph or photographs to the law enforcement agency having initial jurisdiction and to the Kansas bureau of investigation; and

(4) notify the law enforcement agency having initial jurisdiction and the Kansas bureau of investigation seven business days prior to any offender being discharged, paroled, furloughed or released on work or school release.

(c) The staff of any treatment facility shall:

(1) Within three business days of an offender's arrival for inpatient treatment, inform the registering law enforcement agency of the county or location of jurisdiction in which the treatment facility is located of the offender's presence at the treatment facility and the expected duration of the treatment, and immediately notify the registering law enforcement agency of an unauthorized or unexpected absence of the offender during the offender's treatment;

(2) inform the registering law enforcement agency of the county or location of jurisdiction in which the treatment facility is located within three business days of an offender's discharge or release; and

(3) provide information upon request to any registering law enforcement agency having jurisdiction relevant to determining the presence of an offender within the treatment facility.

(d) The registering law enforcement agency, upon the reporting of any offender, shall:

(1) Inform the offender of the duty to register as provided by the Kansas offender registration act;

(2) (A) explain the procedure for registration and the offender's registration requirements as provided in K.S.A. 22-4905, and amendments thereto;

(B) obtain the information required for registration as provided in K.S.A. 22-4907, and amendments thereto; and

(C) require the offender to read and sign the registration form, which shall include a statement that the requirements provided in this subsection have been explained to the offender;

(3) complete the registration form with all information and updated information required for registration, as provided in K.S.A. 22-4907, and amendments thereto, each time the offender reports to the registering law enforcement agency. All information and updated information reported by an offender shall be forwarded to the Kansas bureau of investigation within three business days;

(4) maintain the original signed registration form, provide one copy of the completed registration form to the offender and, within three business days, send one copy of the completed form to the Kansas bureau of investigation;

(5) forward a copy of any certified letter used for reporting pursuant to K.S.A. 22-4905, and amendments thereto, when utilized, within three business days to the Kansas bureau of investigation;

(6) obtain registration information from every offender required to register regardless of whether or not the offender remits payment;

(7) upon every required reporting, update the photograph or photographs of the offender's face and any new identifying marks and immediately forward copies or electronic files of the photographs to the Kansas bureau of investigation;

(8) enter all offender information required by the national crime information center into the national sex offender registry system within three business days of completing the registration or electronically submit all information and updated information required for registration as provided in K.S.A. 22-4907, and amendments thereto, within three business days to the Kansas bureau of investigation;

(9) maintain a special fund for the deposit and maintenance of fees paid by offenders. All funds retained by the registering law enforcement agency pursuant to the provisions of this section shall be credited to a special fund of the registering law enforcement agency which shall be used solely for law enforcement and criminal prosecution purposes and which shall not be used as a source of revenue to reduce the amount of funding otherwise made available to the registering law enforcement agency; and

(10) forward any initial registration and updated registration information within three business days to any out of state jurisdiction where the offender is expected to reside, maintain employment or attend school.

(e) (1) The Kansas bureau of investigation shall:

(A) Forward all additions or changes in information to any registering law enforcement agency, other than the agency that submitted the form, where the offender expects to reside, maintain employment or attend school;

(B) ensure that offender information is immediately entered in the state registered offender database and the Kansas registered offender website, as provided in K.S.A. 22-4909, and amendments thereto;

(C) transmit offender conviction or adjudication data, fingerprints and palm prints to the federal bureau of investigation; and

(D) ensure all offender information required by the national crime information center is transmitted into the national sex offender registry system within three business days of such information being electronically submitted to the Kansas bureau of investigation.

(2) The director of the Kansas bureau of investigation may adopt rules and regulations necessary to implement the provisions of the Kansas offender registration act.

(f) The attorney general shall, within 10 business days of an offender being declared a sexually violent predator, forward to the Kansas bureau of investigation all relevant court documentation declaring an offender a sexually violent predator.

(g) The state department of education shall annually notify any school of the Kansas bureau of investigation internet website, and any internet website containing information on the Kansas offender registration act sponsored or created by the registering law enforcement agency of the county or location of jurisdiction in which the school is located, for the purpose of locating offenders who reside near such school. Such notification shall include information that the registering law enforcement agency of the county or location of jurisdiction where such school is located is available to the school to assist in using the registry and providing additional information on registered offenders.

(h) The secretary of health and environment shall annually notify any licensed child care facility of the Kansas bureau of investigation internet website, and any internet website containing information on the Kansas offender registration sponsored or created by the registering law enforcement agency of the county in which the facility is located, for the purpose of locating offenders who reside near such facility. Such notification shall include information that the registering law enforcement agency of the county or location of jurisdiction where such child care facility is located is available to the child care facilities to assist in using the registry and providing additional information on registered offenders.

(i) Upon request, the clerk of any court of record shall provide the Kansas bureau of investigation copies of complaints, indictments, information, journal entries, commitment orders or any other documents necessary to the performance of the duties of the Kansas bureau of investigation under the Kansas offender registration act. No fees or charges for providing such documents may be assessed.

History: L. 1993, ch. 253, § 20; L. 1994, ch. 107, § 3; L. 1996, ch. 224, § 4; L. 1997, ch. 181, § 9; L. 1999, ch. 164, § 31; L. 2000, ch. 150, § 2; L. 2001, ch. 208, § 11; L. 2003, ch. 123, § 5; L. 2006, ch. 214, § 7; L. 2007, ch. 183, § 3; L. 2010, ch. 135, § 35; L. 2011, ch. 95, § 4; L. 2012, ch. 149, § 3; L. 2013, ch. 127, § 3; July 1.



22-4905 Duties of offender required to register; reporting; updated photograph; fee; driver's license; identification card.

22-4905.  Duties of offender required to register; reporting; updated photograph; fee; driver's license; identification card. Any offender required to register as provided in the Kansas offender registration act shall:

(a) Except as otherwise provided in this subsection, register in person with the registering law enforcement agency within three business days of coming into any county or location of jurisdiction in which the offender resides or intends to reside, maintains employment or intends to maintain employment, or attends school or intends to attend school. Any such offender who cannot physically register in person with the registering law enforcement agency for such reasons including, but not limited to, incapacitation or hospitalization, as determined by a person licensed to practice medicine or surgery, shall be subject to verification requirements other than in-person registration, as determined by the registering law enforcement agency having jurisdiction;

(b) except as provided further, for any: (1) Sex offender, including a violent offender or drug offender who is also a sex offender, report in person four times each year to the registering law enforcement agency in the county or location of jurisdiction in which the offender resides, maintains employment or is attending a school; and (2) violent offender or drug offender, report in person four times each year to the registering law enforcement agency in the county or location of jurisdiction in which the offender resides, maintains employment or is attending a school, except that, at the discretion of the registering law enforcement agency, one of the four required reports may be conducted by certified letter. When utilized, the certified letter for reporting shall be sent by the registering law enforcement agency to the reported residence of the offender. The offender shall indicate any changes in information as required for reporting in person. The offender shall respond by returning the certified letter to the registering law enforcement agency within 10 business days by certified mail. The offender shall be required to report to the registering law enforcement agency once during the month of the offender's birthday and every third, sixth and ninth month occurring before and after the month of the offender's birthday. The registering law enforcement agency may determine the appropriate times and days for reporting by the offender, consistent with this subsection. Nothing contained in this subsection shall be construed to alleviate any offender from meeting the requirements prescribed in the Kansas offender registration act;

(c) provide the information required for registration as provided in K.S.A. 22-4907, and amendments thereto, and verify all information previously provided is accurate;

(d) if in the custody of a correctional facility, register with the correctional facility within three business days of initial custody and shall not be required to update such registration until discharged, paroled, furloughed or released on work or school release from a correctional facility. A copy of the registration form and any updated registrations for an offender released on work or school release shall be sent, within three business days, to the registering law enforcement agency where the offender is incarcerated, maintains employment or attends school, and to the Kansas bureau of investigation;

(e) notwithstanding subsections (a) and (b), if the offender is transient, report in person to the registering law enforcement agency of such county or location of jurisdiction in which the offender is physically present within three business days of arrival in the county or location of jurisdiction. Such offender shall be required to register in person with the registering law enforcement agency every 30 days, or more often at the discretion of the registering law enforcement agency. Such offender shall comply with the provisions of the Kansas offender registration act and, in addition, shall:

(1) Provide a list of places where the offender has slept and otherwise frequented during the period of time since the last date of registration; and

(2) provide a list of places where the offender may be contacted and where the offender intends to sleep and otherwise frequent during the period of time prior to the next required date of registration;

(f) if required by out of state law, register in any out of state jurisdiction, where the offender resides, maintains employment or attends school;

(g) register in person upon any commencement, change or termination of residence location, employment status, school attendance or other information as provided in K.S.A. 22-4907, and amendments thereto, within three business days of such commencement, change or termination, to the registering law enforcement agency or agencies where last registered and provide written notice to the Kansas bureau of investigation;

(h) report in person to the registering law enforcement agency or agencies within three business days of any change in name;

(i) if receiving inpatient treatment at any treatment facility, inform the treatment facility of the offender's status as an offender and inform the registering law enforcement agency of the county or location of jurisdiction in which the treatment facility is located of the offender's presence at the treatment facility and the expected duration of the treatment;

(j) submit to the taking of an updated photograph by the registering law enforcement agency on each occasion when the offender registers with or reports to the registering law enforcement agency in the county or location of jurisdiction in which the offender resides, maintains employment or attends school. In addition, such offender shall submit to the taking of a photograph to document any changes in identifying characteristics, including, but not limited to, scars, marks and tattoos;

(k) remit payment to the sheriff's office in the amount of $20 as part of the reporting process required pursuant to subsection (b) in each county in which the offender resides, maintains employment or is attending school. Registration will be completed regardless of whether or not the offender remits payment. Failure of the offender to remit full payment within 15 days of registration is a violation of the Kansas offender registration act and is subject to prosecution pursuant to K.S.A. 22-4903, and amendments thereto. Notwithstanding other provisions herein, payment of this fee is not required:

(1) When an offender provides updates or changes in information or during an initial registration unless such updates, changes or initial registration is during the month of such offender's birthday and every third, sixth and ninth month occurring before and after the month of the offender's birthday;

(2) when an offender is transient and is required to register every 30 days, or more frequently as ordered by the registering law enforcement agency, except during the month of the offender's birthday and every third, sixth and ninth month occurring before and after the month of the offender's birthday; or

(3) if an offender has, prior to the required reporting and within the last three years, been determined to be indigent by a court of law, and the basis for that finding is recorded by the court;

(l) annually renew any driver's license pursuant to K.S.A. 8-247, and amendments thereto, and annually renew any identification card pursuant to K.S.A. 2015 Supp. 8-1325a, and amendments thereto;

(m) if maintaining primary residence in this state, surrender all driver's licenses and identification cards from other states, territories and the District of Columbia, except if the offender is presently serving and maintaining active duty in any branch of the United States military or the offender is an immediate family member of a person presently serving and maintaining active duty in any branch of the United States military;

(n) read and sign the registration form noting whether the requirements provided in this section have been explained to the offender; and

(o) report in person to the registering law enforcement agency in the jurisdiction of the offender's residence and provide written notice to the Kansas bureau of investigation 21 days prior to any travel outside of the United States, and provide an itinerary including, but not limited to, destination, means of transport and duration of travel, or if under emergency circumstances, within three business days of making travel arrangements.

History: L. 1993, ch. 253, § 21; L. 1994, ch. 107, § 4; L. 1997, ch. 181, § 10; L. 1999, ch. 164, § 32; L. 2001, ch. 208, § 12; L. 2003, ch. 123, § 6; L. 2006, ch. 214, § 8; L. 2010, ch. 135, § 36; L. 2011, ch. 95, § 5; L. 2012, ch. 149, § 4; L. 2013, ch. 127, § 4; July 1.



22-4906 Time period in which required to register; termination of registration requirement.

22-4906. Time period in which required to register; termination of registration requirement. (a) (1) Except as provided in subsection (c), if convicted of any of the following offenses, an offender's duration of registration shall be, if confined, 15 years after the date of parole, discharge or release, whichever date is most recent, or, if not confined, 15 years from the date of conviction:

(A) Sexual battery, as defined in K.S.A. 21-3517, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5505, and amendments thereto;

(B) adultery, as defined in K.S.A. 21-3507, prior to its repeal, or K.S.A. 2015 Supp. 21-5511, and amendments thereto, when one of the parties involved is less than 18 years of age;

(C) patronizing a prostitute, as defined in K.S.A. 21-3515, prior to its repeal, or K.S.A. 2015 Supp. 21-6421, prior to its amendment by section 18 of chapter 120 of the 2013 Session Laws of Kansas on July 1, 2013, when one of the parties involved is less than 18 years of age;

(D) lewd and lascivious behavior, as defined in K.S.A. 21-3508, prior to its repeal, or K.S.A. 2015 Supp. 21-5513, and amendments thereto, when one of the parties involved is less than 18 years of age;

(E) capital murder, as defined in K.S.A. 21-3439, prior to its repeal, or K.S.A. 2015 Supp. 21-5401, and amendments thereto;

(F) murder in the first degree, as defined in K.S.A. 21-3401, prior to its repeal, or K.S.A. 2015 Supp. 21-5402, and amendments thereto;

(G) murder in the second degree, as defined in K.S.A. 21-3402, prior to its repeal, or K.S.A. 2015 Supp. 21-5403, and amendments thereto;

(H) voluntary manslaughter, as defined in K.S.A. 21-3403, prior to its repeal, or K.S.A. 2015 Supp. 21-5404, and amendments thereto;

(I) involuntary manslaughter, as defined in K.S.A. 21-3404, prior to its repeal, or subsections (a)(1), (a)(2) or (a)(4) of K.S.A. 2015 Supp. 21-5405, and amendments thereto;

(J) criminal restraint, as defined in K.S.A. 21-3424, prior to its repeal, or K.S.A. 2015 Supp. 21-5411, and amendments thereto, except by a parent, and only when the victim is less than 18 years of age;

(K) any act which has been determined beyond a reasonable doubt to have been sexually motivated, unless the court, on the record, finds that the act involved non-forcible sexual conduct, the victim was at least 14 years of age and the offender was not more than four years older than the victim;

(L) conviction of any person required by court order to register for an offense not otherwise required as provided in the Kansas offender registration act;

(M) conviction of any person felony and the court makes a finding on the record that a deadly weapon was used in the commission of such person felony;

(N) unlawful manufacture or attempting such of any controlled substance or controlled substance analog, as defined in K.S.A. 65-4159, prior to its repeal, K.S.A. 2010 Supp. 21-36a03, prior to its transfer, or K.S.A. 2015 Supp. 21-5703, and amendments thereto;

(O) possession of ephedrine, pseudoephedrine, red phosphorus, lithium metal, sodium metal, iodine, anhydrous ammonia, pressurized ammonia or phenylpropanolamine, or their salts, isomers or salts of isomers with intent to use the product to manufacture a controlled substance, as defined by subsection (a) of K.S.A. 65-7006, prior to its repeal, subsection (a) of K.S.A. 2010 Supp. 21-36a09, prior to its transfer, or subsection (a) of K.S.A. 2015 Supp. 21-5709, and amendments thereto;

(P) K.S.A. 65-4161, prior to its repeal, subsection (a)(1) of K.S.A. 2010 Supp. 21-36a05, prior to its transfer, or subsection (a)(1) of K.S.A. 2015 Supp. 21-5705, and amendments thereto; or

(Q) any attempt, conspiracy or criminal solicitation, as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2015 Supp. 21-5301, 21-5302 and 21-5303, and amendments thereto, of an offense defined in this subsection.

(2) Except as otherwise provided by the Kansas offender registration act, the duration of registration terminates, if not confined, at the expiration of 15 years from the date of conviction. Any period of time during which any offender is incarcerated in any jail or correctional facility or during which the offender does not comply with any and all requirements of the Kansas offender registration act shall not count toward the duration of registration.

(b) (1)  Except as provided in subsection (c), if convicted of any of the following offenses, an offender's duration of registration shall be, if confined, 25 years after the date of parole, discharge or release, whichever date is most recent, or, if not confined, 25 years from the date of conviction:

(A) Criminal sodomy, as defined in subsection (a)(1) of K.S.A. 21-3505, prior to its repeal, or subsection (a)(1) or (a)(2) of K.S.A. 2015 Supp. 21-5504, and amendments thereto, when one of the parties involved is less than 18 years of age;

(B) indecent solicitation of a child, as defined in K.S.A. 21-3510, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5508, and amendments thereto;

(C) electronic solicitation, as defined in K.S.A. 21-3523, prior to its repeal, or K.S.A. 2015 Supp. 21-5509, and amendments thereto;

(D) aggravated incest, as defined in K.S.A. 21-3603, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5604, and amendments thereto;

(E) indecent liberties with a child, as defined in K.S.A. 21-3503, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5506, and amendments thereto;

(F) unlawful sexual relations, as defined in K.S.A. 21-3520, prior to its repeal, or K.S.A. 2015 Supp. 21-5512, and amendments thereto;

(G) sexual exploitation of a child, as defined in K.S.A. 21-3516, prior to its repeal, or K.S.A. 2015 Supp. 21-5510, and amendments thereto, if the victim is 14 or more years of age but less than 18 years of age;

(H) aggravated sexual battery, as defined in K.S.A. 21-3518, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5505, and amendments thereto;

(I) promoting prostitution, as defined in K.S.A. 21-3513, prior to its repeal, or K.S.A. 2015 Supp. 21-6420, prior to its amendment by section 17 of chapter 120 of the 2013 Session Laws of Kansas on July 1, 2013, if the person selling sexual relations is 14 or more years of age but less than 18 years of age; or

(J) any attempt, conspiracy or criminal solicitation, as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2015 Supp. 21-5301, 21-5302 and 21-5303, and amendments thereto, of an offense defined in this subsection.

(2) Except as otherwise provided by the Kansas offender registration act, the duration of registration terminates, if not confined, at the expiration of 25 years from the date of conviction. Any period of time during which any offender is incarcerated in any jail or correctional facility or during which the offender does not comply with any and all requirements of the Kansas offender registration act shall not count toward the duration of registration.

(c) Upon a second or subsequent conviction of an offense requiring registration, an offender's duration of registration shall be for such offender's lifetime.

(d) The duration of registration for any offender who has been convicted of any of the following offenses shall be for such offender's lifetime:

(1) Rape, as defined in K.S.A. 21-3502, prior to its repeal, or K.S.A. 2015 Supp. 21-5503, and amendments thereto;

(2) aggravated indecent solicitation of a child, as defined in K.S.A. 21-3511, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5508, and amendments thereto;

(3) aggravated indecent liberties with a child, as defined in K.S.A. 21-3504, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5506, and amendments thereto;

(4) criminal sodomy, as defined in subsection (a)(2) or (a)(3) of K.S.A. 21-3505, prior to its repeal, or subsection (a)(3) or (a)(4) of K.S.A. 2015 Supp. 21-5504, and amendments thereto;

(5) aggravated criminal sodomy, as defined in K.S.A. 21-3506, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5504, and amendments thereto;

(6) aggravated human trafficking, as defined in K.S.A. 21-3447, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5426, and amendments thereto;

(7) sexual exploitation of a child, as defined in K.S.A. 21-3516, prior to its repeal, or K.S.A. 2015 Supp. 21-5510, and amendments thereto, if the victim is less than 14 years of age;

(8) promoting prostitution, as defined in K.S.A. 21-3513, prior to its repeal, or K.S.A. 2015 Supp. 21-6420, prior to its amendment by section 17 of chapter 120 of the 2013 Session Laws of Kansas on July 1, 2013, if the person selling sexual relations is less than 14 years of age;

(9) kidnapping, as defined in K.S.A. 21-3420, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5408, and amendments thereto;

(10) aggravated kidnapping, as defined in K.S.A. 21-3421, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5408, and amendments thereto;

(11) commercial sexual exploitation of a child, as defined in K.S.A. 2015 Supp. 21-6422, and amendments thereto; or

(12) any attempt, conspiracy or criminal solicitation, as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2015 Supp. 21-5301, 21-5302 and 21-5303, and amendments thereto, of an offense defined in this subsection.

(e) Any person who has been declared a sexually violent predator pursuant to K.S.A. 59-29a01 et seq., and amendments thereto, shall register for such person's lifetime.

(f) Notwithstanding any other provisions of this section, for an offender less than 14 years of age who is adjudicated as a juvenile offender for an act which if committed by an adult would constitute a sexually violent crime set forth in subsection (c) of K.S.A. 22-4902, and amendments thereto, the court shall:

(1) Require registration until such offender reaches 18 years of age, at the expiration of five years from the date of adjudication or, if confined, from release from confinement, whichever date occurs later. Any period of time during which the offender is incarcerated in any jail, juvenile facility or correctional facility or during which the offender does not comply with any and all requirements of the Kansas offender registration act shall not count toward the duration of registration;

(2) not require registration if the court, on the record, finds substantial and compelling reasons therefor; or

(3) require registration, but such registration information shall not be open to inspection by the public or posted on any internet website, as provided in K.S.A. 22-4909, and amendments thereto. If the court requires registration but such registration is not open to the public, such offender shall provide a copy of such court order to the registering law enforcement agency at the time of registration. The registering law enforcement agency shall forward a copy of such court order to the Kansas bureau of investigation.

If such offender violates a condition of release during the term of the conditional release, the court may require such offender to register pursuant to paragraph (1).

(g) Notwithstanding any other provisions of this section, for an offender 14 years of age or more who is adjudicated as a juvenile offender for an act which if committed by an adult would constitute a sexually violent crime set forth in subsection (c) of K.S.A. 22-4902, and amendments thereto, and such crime is not an off-grid felony or a felony ranked in severity level 1 of the nondrug grid as provided in K.S.A. 21-4704, prior to its repeal, or K.S.A. 2015 Supp. 21-6804, and amendments thereto, the court shall:

(1) Require registration until such offender reaches 18 years of age, at the expiration of five years from the date of adjudication or, if confined, from release from confinement, whichever date occurs later. Any period of time during which the offender is incarcerated in any jail, juvenile facility or correctional facility or during which the offender does not comply with any and all requirements of the Kansas offender registration act shall not count toward the duration of registration;

(2) not require registration if the court, on the record, finds substantial and compelling reasons therefor; or

(3) require registration, but such registration information shall not be open to inspection by the public or posted on any internet website, as provided in K.S.A. 22-4909, and amendments thereto. If the court requires registration but such registration is not open to the public, such offender shall provide a copy of such court order to the registering law enforcement agency at the time of registration. The registering law enforcement agency shall forward a copy of such court order to the Kansas bureau of investigation.

If such offender violates a condition of release during the term of the conditional release, the court may require such offender to register pursuant to paragraph (1).

(h) Notwithstanding any other provisions of this section, an offender 14 years of age or more who is adjudicated as a juvenile offender for an act which if committed by an adult would constitute a sexually violent crime set forth in subsection (c) of K.S.A. 22-4902, and amendments thereto, and such crime is an off-grid felony or a felony ranked in severity level 1 of the nondrug grid as provided in K.S.A. 21-4704, prior to its repeal, or K.S.A. 2015 Supp. 21-6804, and amendments thereto, shall be required to register for such offender's lifetime.

(i) Notwithstanding any other provision of law, if a diversionary agreement or probation order, either adult or juvenile, or a juvenile offender sentencing order, requires registration under the Kansas offender registration act for an offense that would not otherwise require registration as provided in subsection (a)(5) of K.S.A 22-4902, and amendments thereto, then all provisions of the Kansas offender registration act shall apply, except that the duration of registration shall be controlled by such diversionary agreement, probation order or juvenile offender sentencing order.

(j) The duration of registration does not terminate if the convicted or adjudicated offender again becomes liable to register as provided by the Kansas offender registration act during the required period of registration.

(k) For any person moving to Kansas who has been convicted or adjudicated in an out of state court, or who was required to register under an out of state law, the duration of registration shall be the length of time required by the out of state jurisdiction or by the Kansas offender registration act, whichever length of time is longer. The provisions of this subsection shall apply to convictions or adjudications prior to June 1, 2006, and to persons who moved to Kansas prior to June l, 2006, and to convictions or adjudications on or after June 1, 2006, and to persons who moved to Kansas on or after June l, 2006.

(l) For any person residing, maintaining employment or attending school in this state who has been convicted or adjudicated by an out of state court of an offense that is comparable to any crime requiring registration pursuant to the Kansas offender registration act, but who was not required to register in the jurisdiction of conviction or adjudication, the duration of registration shall be the duration required for the comparable offense pursuant to the Kansas offender registration act.

History: L. 1993, ch. 253, § 22; L. 1994, ch. 107, § 5; L. 1997, ch. 181, § 11; L. 1999, ch. 164, § 33; L. 2001, ch. 208, § 13; L. 2002, ch. 55, § 2; L. 2005, ch. 202, § 1; L. 2006, ch. 214, § 9; L. 2007, ch. 183, § 4; L. 2010, ch. 66, § 1; L. 2010, ch. 155, § 10; L. 2011, ch. 95, § 6; L. 2012, ch. 149, § 5; L. 2013, ch. 127, § 5; L. 2014, ch. 117, § 3; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 122, § 5, but that version was repealed by L. 2010, ch. 155, § 26.

Section was amended twice in the 2011 session, see also 22-4906a.

Section was amended twice in the 2013 session, see also 22-4906b.



22-4907 Information required in registration.

22-4907. Information required in registration. (a) Registration as required by the Kansas offender registration act shall consist of a form approved by the Kansas bureau of investigation, which shall include a statement that the requirements provided in this section have been reviewed and explained to the offender, and shall be signed by the offender and, except when such reporting is conducted by certified letter as provided in subsection (b) of K.S.A. 22-4905, and amendments thereto, witnessed by the person registering the offender. Such registration form shall include the following offender information:

(1) Name and all alias names;

(2) date and city, state and country of birth, and any alias dates or places of birth;

(3) title and statute number of each offense or offenses committed, date of each conviction or adjudication and court case numbers for each conviction or adjudication;

(4) city, county, state or country of conviction or adjudication;

(5) sex and date of birth or purported age of each victim of all offenses requiring registration;

(6) current residential address, any anticipated future residence and any temporary lodging information including, but not limited to, address, telephone number and dates of travel for any place in which the offender is staying for seven or more days; and, if transient, the locations where the offender has stayed and frequented since last reporting for registration;

(7) all telephone numbers at which the offender may be contacted including, but not limited to, all mobile telephone numbers;

(8) social security number, and all alias social security numbers;

(9) identifying characteristics such as race, ethnicity, skin tone, sex, age, height, weight, hair and eye color, scars, tattoos and blood type;

(10) occupation and name, address or addresses and telephone number of employer or employers, and name of any anticipated employer and place of employment;

(11) all current driver's licenses or identification cards, including a photocopy of all such driver's licenses or identification cards and their numbers, states of issuance and expiration dates;

(12) all vehicle information, including the license plate number, registration number and any other identifier and description of any vehicle owned or operated by the offender, or any vehicle the offender regularly drives, either for personal use or in the course of employment, and information concerning the location or locations such vehicle or vehicles are habitually parked or otherwise kept;

(13) license plate number, registration number or other identifier and description of any aircraft or watercraft owned or operated by the offender, and information concerning the location or locations such aircraft or watercraft are habitually parked, docked or otherwise kept;

(14) all professional licenses, designations and certifications;

(15) documentation of any treatment received for a mental abnormality or personality disorder of the offender; for purposes of documenting the treatment received, registering law enforcement agencies, correctional facility officials, treatment facility officials and courts may rely on information that is readily available to them from existing records and the offender;

(16) a photograph or photographs;

(17) fingerprints and palm prints;

(18) any and all schools and satellite schools attended or expected to be attended and the locations of attendance and telephone number;

(19) any and all: E-mail addresses; online identities used by the offender on the internet; information relating to membership in any and all personal web pages or online social networks; and internet screen names;

(20) all travel and immigration documents; and

(21) name and telephone number of the offender's probation, parole or community corrections officer.

(b) The offender shall provide biological samples for DNA analysis to the registering law enforcement agency as required by K.S.A. 21-2511, and amendments thereto. The biological samples shall be in the form using a DNA databank kit authorized by the Kansas bureau of investigation. The registering law enforcement agency shall forward such biological samples to the Kansas bureau of investigation. Prior to taking such sample, the registering law enforcement agency shall search the Kansas criminal justice information system to determine if such person's DNA profile is currently on file. If such person's DNA profile is on file with the Kansas bureau of investigation, the registering law enforcement agency is not required to take biological samples.

History: L. 1993, ch. 253, § 23; L. 1996, ch. 224, § 5; L. 1997, ch. 181, § 12; L. 2001, ch. 208, § 14; L. 2007, ch. 183, § 5; L. 2010, ch. 135, § 37; L. 2011, ch. 95, § 7; L. 2012, ch. 149, § 6; L. 2013, ch. 127, § 6; July 1.



22-4908 Person required to register shall not be relieved of further registration.

22-4908. Person required to register shall not be relieved of further registration. No person required to register as an offender pursuant to the Kansas offender registration act shall be granted an order relieving the offender of further registration under this act. This section shall include any person with any out of state conviction or adjudication for an offense that would require registration under the laws of this state.

History: L. 1993, ch. 253, § 24; L. 1994, ch. 107, § 6; L. 1997, ch. 181, § 13; L. 1999, ch. 164, § 34; L. 2001, ch. 208, § 15; L. 2011, ch. 95, § 8; L. 2012, ch. 149, § 7; July 1.

Section was not amended in the 2012 session.



22-4909 Information subject to open records act; website posting; exceptions; nondisclosure of certain information.

22-4909. Information subject to open records act; website posting; exceptions; nondisclosure of certain information. (a) Except as prohibited by subsections (c), (d), (e) and (f) of this section and subsections (f) and (g) of K.S.A. 22-4906, and amendments thereto, the statements or any other information required by the Kansas offender registration act shall be open to inspection by the public at the registering law enforcement agency, at the headquarters of the Kansas bureau of investigation and on any internet website sponsored or created by a registering law enforcement agency or the Kansas bureau of investigation that contains such statements or information, and specifically are subject to the provisions of the Kansas open records act, K.S.A. 45-215 et seq., and amendments thereto.

(b) Any information posted on an internet website sponsored or created by a registering law enforcement agency or the Kansas bureau of investigation shall identify, in a prominent manner, whether an offender is a sex offender, a violent offender or a drug offender. Such internet websites shall include the following information for each offender:

(1) Name of the offender, including any aliases;

(2) address of each residence at which the offender resides or will reside and, if the offender does not have any present or expected residence address, other information about where the offender has their home or habitually lives. If current information of this type is not available because the offender is in violation of the requirement to register or cannot be located, the website must so note;

(3) temporary lodging information;

(4) address of any place where the offender is a student or will be a student;

(5) license plate number and a description of any vehicle owned or operated by the offender, including any aircraft or watercraft;

(6) physical description of the offender;

(7) the offense or offenses for which the offender is registered and any other offense for which the offender has been convicted or adjudicated;

(8) a current photograph of the offender; and

(9) all professional licenses, designations and certifications.

(c) Notwithstanding subsection (a), information posted on an internet website sponsored or created by a registering law enforcement agency or the Kansas bureau of investigation shall not contain the address of any place where the offender is an employee or any other information about where the offender works. Such internet website shall contain a statement that employment information is publicly available and may be obtained by contacting the appropriate registering law enforcement agency or by signing up for community notification through the official website of the Kansas bureau of investigation.

(d) Notwithstanding subsection (a), pursuant to a court finding petitioned by the prosecutor, any offender who is required to register pursuant to the Kansas offender registration act, but has been provided a new identity and relocated under the federal witness security program or who has worked as a confidential informant, or is otherwise a protected witness, shall be required to register pursuant to the Kansas offender registration act, but shall not be subject to public registration.

(e) Notwithstanding subsection (a), when a court orders expungement of a conviction or adjudication that requires an offender to register pursuant to the Kansas offender registration act, the registration requirement for such conviction or adjudication does not terminate. Such offender shall be required to continue registering pursuant to the Kansas offender registration act, but shall not be subject to public registration. If a court orders expungement of a conviction or adjudication that requires an offender to register pursuant to the Kansas offender registration act, and the offender has any other conviction or adjudication that requires registration, such offender shall be required to register pursuant to the Kansas offender registration act, and the registration for such other conviction or adjudication shall be open to inspection by the public and shall be subject to the provisions of subsection (a), unless such registration has been ordered restricted pursuant to subsection (f) or (g) of K.S.A. 22-4906, and amendments thereto.

(f) Notwithstanding subsection (a), the following information shall not be disclosed other than to law enforcement agencies:

(1) The name, address, telephone number or any other information which specifically and individually identifies the identity of any victim of a registerable offense;

(2) the social security number of the offender;

(3) the offender's criminal history arrests that did not result in convictions or adjudications;

(4) travel and immigration document numbers of the offender; and

(5) internet identifiers of the offender.

History: L. 1993, ch. 253, § 25; L. 1994, ch. 107, § 7; L. 1997, ch. 181, § 14; L. 2001, ch. 208, § 16; L. 2005, ch. 202, § 2; L. 2006, ch. 214, § 10; L. 2011, ch. 95, § 9; L. 2012, ch. 149, § 8; July 1.



22-4910 Effective date.

22-4910. Effective date. K.S.A. 22-4901 through 22-4910 shall be effective on and after July 1, 1993.

History: L. 1993, ch. 253, § 26; April 29.



22-4911 Cause of action; not created.

22-4911. Cause of action; not created. Nothing in the Kansas offender registration act shall create a cause of action against the state or an employee of the state acting within the scope of the employee's employment as a result of requiring an offender to register or an offender's failure to register. This includes, but is not limited to, the person or persons assigned to a registering law enforcement agency to register offenders, and the person or persons assigned to enter all offender information required by the national crime information center into the national sex offender registry system.

History: L. 1999, ch. 164, § 36; L. 2011, ch. 95, § 10; July 1.



22-4913 Offender residency restrictions; prohibition from adopting or enforcing; exceptions; definitions.

22-4913. Offender residency restrictions; prohibition from adopting or enforcing; exceptions; definitions. (a) Except as provided in subsection (b), on and after June 1, 2006, cities and counties shall be prohibited from adopting or enforcing any ordinance, resolution or regulation establishing residential restrictions for offenders as defined by K.S.A. 22-4902, and amendments thereto.

(b) The prohibition in subsection (a), shall not apply to any city or county residential licensing or zoning program for correctional placement residences that includes regulations for the housing of such offenders.

(c) As used in this section, "correctional placement residence" means a facility that provides residential services for individuals or offenders who reside or have been placed in such facility due to any one of the following situations:

(1) Prior to, or instead of, being sentenced to prison;

(2)  as a conditional release prior to a hearing;

(3) as a part of a sentence of confinement of not more than one year;

(4) in a privately operated facility housing parolees;

(5)  as a deferred sentence when placed in a facility operated by community corrections;

(6)  as a requirement of court-ordered treatment services for alcohol or drug abuse; or

(7) as part of voluntary treatment services for alcohol or drug abuse.

Correctional placement residence shall not include a single or multi-family dwelling or commercial residential building that provides a residence to staff and persons other than those described in paragraphs (1) through (7).

History: L. 2006, ch. 214, § 2; L. 2008, ch. 57, § 1; L. 2011, ch. 95, § 11; July 1.






Article 50 NATIONAL CRIME PREVENTION AND PRIVACY COMPACT

22-5001 National crime prevention and privacy compact; contents.

22-5001. National crime prevention and privacy compact; contents. The National Crime Prevention and Privacy Compact is hereby ratified, enacted into law and entered into with all jurisdictions legally joining in the Compact, in substantially the form set forth in this section.

Article I. Definitions

As used in this Compact, the following definitions apply:

(1) "Attorney General" means the Attorney General of the United States.

(2) "Compact officer" means:

(a) With respect to the Federal Government, an official so designated by the Director of the FBI; and

(b) With respect to a party state, the chief administrator of the state's criminal history record repository or a designee of the chief administrator who is a regular full-time employee of the repository.

(3) "Council" means the Compact Council established under Article VI.

(4) "Criminal history record repository" means the state agency designated by the governor or other appropriate executive official or the legislature of a state to perform centralized recordkeeping functions for criminal history records and services in the state.

(5) (a) "Criminal history records" means information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, or other formal criminal charges and any disposition arising therefrom, including acquittal, sentencing, correctional supervision, or release.

(b) The term does not include identification information such as fingerprint records if the information does not indicate involvement of the individual with the criminal justice system.

(6) "Criminal justice" includes activities relating to the detection, apprehension, detention, pretrial release, post trial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders. The administration of criminal justice includes criminal identification activities and the collection, storage, and dissemination of criminal history records.

(7) (a) "Criminal justice agency" means:

(i) Courts; and

(ii) A governmental agency or any subunit of an agency that performs the administration of criminal justice pursuant to a statute or executive order and allocates a substantial part of its annual budget to the administration of criminal justice.

(b) The term includes federal and state inspector general offices.

(8) "Criminal justice services" means services provided by the FBI to criminal justice agencies in response to a request for information about a particular individual or as an update to information previously provided for criminal justice purposes.

(9) "Direct access" means access to the national identification index by computer terminal or other automated means not requiring the assistance of or intervention by any other party or agency.

(10) "Executive order" means an order of the President of the United States or the chief executive officer of a state that has the force of law and that is promulgated in accordance with applicable law.

(11) "FBI" means the Federal Bureau of Investigation.

(12) (a) "III System" means the Interstate Identification Index System, which is the cooperative federal-state system for the exchange of criminal history records.

(b) The term includes the national identification index, the national fingerprint file, and to the extent of their participation in the system, the criminal history record repositories of the states and the FBI.

(13) "National fingerprint file" means a database of fingerprints or of other uniquely personal identifying information that relates to an arrested or charged individual and that is maintained by the FBI to provide positive identification of record subjects indexed in the III System.

(14) "National identification index" means an index maintained by the FBI consisting of names, identifying numbers, and other descriptive information relating to record subjects about whom there are criminal history records in the III System.

(15) "National indices" means the national identification index and the national fingerprint file.

(16) "Noncriminal justice purposes" means uses of criminal history records for purposes authorized by federal or state law other than purposes relating to criminal justice activities, including employment suitability, licensing determinations, immigration and naturalization matters, and national security clearances.

(17) "Nonparty state" means a state that has not ratified this Compact.

(18) "Party state" means a state that has ratified this Compact.

(19) "Positive identification" means a determination, based upon a comparison of fingerprints or other equally reliable biometric identification techniques, that the subject of a record search is the same person as the subject of a criminal history record or records indexed in the III System. Identifications based solely upon a comparison of subjects' names or other nonunique identification characteristics or numbers, or combinations thereof, does not constitute positive identification.

(20) "Sealed record information" means:

(a) With respect to adults, that portion of a record that is:

(i) Not available for criminal justice uses;

(ii) Not supported by fingerprints or other accepted means of positive identification; or

(iii) Subject to restrictions on dissemination for noncriminal justice purposes pursuant to a court order related to a particular subject or pursuant to a federal or state statute that requires action on a sealing petition filed by a particular record subject; and

(b) With respect to juveniles, whatever each state determines is a sealed record under its own law and procedure.

(21) "State" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

Article II. Purposes

The purposes of this Compact are to:

(1) Provide a legal framework for the establishment of a cooperative federal-state system for the interstate and federal-state exchange of criminal history records for noncriminal justice uses;

(2) Require the FBI to permit use of the national identification index and the national fingerprint file by each party state and to provide, in a timely fashion, federal and state criminal history records to requesting states, in accordance with the terms of this Compact and with rules, procedures, and standards established by the Council under Article VI;

(3) Require party states to provide information and records for the national identification index and the national fingerprint file and to provide criminal history records, in a timely fashion, to criminal history record repositories of other states and the Federal Government for noncriminal justice purposes, in accordance with the terms of this Compact and with rules, procedures, and standards established by the Council under Article VI;

(4) Provide for the establishment of a Council to monitor III System operations and to prescribe system rules and procedures for the effective and proper operation of the III System for noncriminal justice purposes; and

(5) Require the FBI and each party state to adhere to III System standards concerning record dissemination and use, response times, system security, data quality, and other duly established standards, including those that enhance the accuracy and privacy of such records.

Article III. Responsibilities of Compact Parties

(1) The Director of the FBI shall:

(a) Appoint an FBI Compact officer who shall:

(i) Administer this Compact within the Department of Justice and among federal agencies and other agencies and organizations that submit search requests to the FBI pursuant to Article V(3);

(ii) Ensure that Compact provisions and rules, procedures, and standards prescribed by the Council under Article VI are complied with by the Department of Justice and the federal agencies and other agencies and organizations referred to in subsection (1)(a)(i) of this Article III; and

(iii) Regulate the use of records received by means of the III System from party states when such records are supplied by the FBI directly to other federal agencies;

(b) Provide to federal agencies and to state criminal history record repositories criminal history records maintained in its database for the noncriminal justice purposes described in Article IV, including:

(i) Information from nonparty states; and

(ii) Information from party states that is available from the FBI through the III System, but is not available from the party state through the III System;

(c) Provide a telecommunications network and maintain centralized facilities for the exchange of criminal history records for both criminal justice purposes and the noncriminal justice purposes described in Article IV and ensure that the exchange of the records for criminal justice purposes has priority over exchange for noncriminal justice purposes; and

(d) Modify or enter into user agreements with nonparty state criminal history record repositories to require them to establish record request procedures conforming to those prescribed in Article V.

(2) Each party state shall:

(a) Appoint a Compact officer who shall:

(i) Administer this Compact within that state;

(ii) Ensure that Compact provisions and rules, procedures, and standards established by the Council under Article VI are complied with in the state; and

(iii) Regulate the in-state use of records received by means of the III System from the FBI or from other party states;

(b) Establish and maintain a criminal history record repository, which shall provide:

(i) Information and records for the national identification index and the national fingerprint file; and

(ii) The state's III System-indexed criminal history records for noncriminal justice purposes described in Article IV;

(c) Participate in the national fingerprint file; and

(d) Provide and maintain telecommunications links and related equipment necessary to support the criminal justice services set forth in this Compact.

(3) In carrying out their responsibilities under this Compact, the FBI and each party state shall comply with III System rules, procedures, and standards duly established by the Council concerning record dissemination and use, response times, data quality, system security, accuracy, privacy protection, and other aspects of III System operation.

(4) (a) Use of the III System for noncriminal justice purposes authorized in this Compact must be managed so as not to diminish the level of services provided in support of criminal justice purposes.

(b) Administration of Compact provisions may not reduce the level of service available to authorized noncriminal justice users on the effective date of this Compact.

Article IV. Authorized Record Disclosures

(1) To the extent authorized by section 552a of Title 5, United States Code (commonly known as the Privacy Act of 1974), the FBI shall provide on request criminal history records, excluding sealed record information, to state criminal history record repositories for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute which has been approved by the Attorney General and which authorizes national indices checks.

(2) The FBI, to the extent authorized by section 552a of Title 5, United States Code (commonly known as the Privacy Act of 1974), and state criminal history record repositories shall provide criminal history records, excluding sealed record information, to criminal justice agencies and other governmental or nongovernmental agencies for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute that has been approved by the Attorney General, that explicitly authorizes national indices checks.

(3) Any record obtained under this Compact may be used only for the official purposes for which the record was requested. Each Compact officer shall establish procedures, consistent with this Compact and with rules, procedures, and standards established by the Council under Article VI, which procedures shall protect the accuracy and privacy of the records and shall:

(a) Ensure that records obtained under this Compact are used only by authorized officials for authorized purposes;

(b) Require that subsequent record checks are requested to obtain current information whenever a new need arises; and

(c) Ensure that record entries that may not legally be used for a particular noncriminal justice purpose are deleted from the response and, if no information authorized for release remains, an appropriate "no record" response is communicated to the requesting official.

Article V. Record Request Procedures

(1) Subject fingerprints or other approved forms of positive identification must be submitted with all requests for criminal history record checks for noncriminal justice purposes.

(2) Each request for a criminal history record check utilizing the national indices made under any approved state statute must be submitted through that state's criminal history record repository. A state criminal history record repository shall process an interstate request for noncriminal justice purposes through the national indices only if the request is transmitted through another state criminal history record repository or the FBI.

(3) Each request for criminal history record checks utilizing the national indices made under federal authority must be submitted through the FBI or, if the state criminal history record repository consents to process fingerprint submissions, through the criminal history record repository in the state in which the request originated. Direct access to the national identification index by entities other than the FBI and state criminal history records repositories may not be permitted for noncriminal justice purposes.

(4) A state criminal history record repository or the FBI:

(a) May charge a fee, in accordance with applicable law, for handling a request involving fingerprint processing for noncriminal justice purposes; and

(b) May not charge a fee for providing criminal history records in response to an electronic request for a record that does not involve a request to process fingerprints.

(5) (a) If a state criminal history record repository cannot positively identify the subject of a record request made for noncriminal justice purposes, the request, together with fingerprints or other approved identifying information, must be forwarded to the FBI for a search of the national indices.

(b) If, with respect to a request forwarded by a state criminal history record repository under subsection (5)(a), the FBI positively identifies the subject as having a III System-indexed record or records:

(i) The FBI shall so advise the state criminal history record repository; and

(ii) The state criminal history record repository is entitled to obtain the additional criminal history record information from the FBI or other state criminal history record repositories.

Article VI. Establishment of Compact Council

(1) (a) There is established a Council to be known as the Compact Council, which has the authority to promulgate rules and procedures governing the use of the III System for noncriminal justice purposes, not to conflict with FBI administration of the III System for criminal justice purposes.

(b) The Council shall:

(i) Continue in existence as long as this Compact remains in effect;

(ii) Be located, for administrative purposes, within the FBI; and

(iii) Be organized and hold its first meeting as soon as practicable after the effective date of this Compact.

(2) The Council must be composed of 15 members, each of whom must be appointed by the Attorney General, as follows:

(a) Nine members, each of whom shall serve a 2-year term, who must be selected from among the Compact officers of party states based on the recommendation of the Compact officers of all party states, except that in the absence of the requisite number of Compact officers available to serve, the chief administrators of the criminal history record repositories of nonparty states must be eligible to serve on an interim basis;

(b) Two at-large members, nominated by the Director of the FBI, each of whom shall serve a 3-year term, of whom:

(i) One must be a representative of the criminal justice agencies of the Federal Government and may not be an employee of the FBI; and

(ii) One must be a representative of the noncriminal justice agencies of the Federal Government;

(c) Two at-large members, nominated by the Chairman of the Council once the Chairman is elected pursuant to subsection (3) of this Article VI, each of whom shall serve a 3-year term, of whom:

(i) One must be a representative of state or local criminal justice agencies; and

(ii) One must be a representative of state or local noncriminal justice agencies;

(d) One member who shall serve a 3-year term and who shall simultaneously be a member of the FBI's advisory policy board on criminal justice information services, nominated by the membership of that policy board; and

(e) One member, nominated by the Director of the FBI, who shall serve a 3-year term and who must be an employee of the FBI.

(3) (a) From its membership, the Council shall elect a Chairman and a Vice Chairman of the Council. Both the Chairman and Vice Chairman of the Council:

(i) Must be a Compact officer, unless there is no Compact officer on the Council who is willing to serve, in which case the Chairman may be an at-large member; and

(ii) Shall serve 2-year terms and may be reelected to only one additional 2-year term.

(b) The Vice Chairman of the Council shall serve as the Chairman of the Council in the absence of the Chairman.

(4) (a) The Council shall meet at least once each year at the call of the Chairman. Each meeting of the Council must be open to the public. The Council shall provide prior public notice in the Federal Register of each meeting of the Council, including the matters to be addressed at the meeting.

(b) A majority of the Council or any committee of the Council shall constitute a quorum of the Council or of a committee, respectively, for the conduct of business. A lesser number may meet to hold hearings, take testimony, or conduct any business not requiring a vote.

(5) The Council shall make available for public inspection and copying at the Council office within the FBI and shall publish in the Federal Register any rules, procedures, or standards established by the Council.

(6) The Council may request from the FBI reports, studies, statistics, or other information or materials that the Council determines to be necessary to enable the Council to perform its duties under this Compact. The FBI, to the extent authorized by law, may provide assistance or information upon a request.

(7) The Chairman may establish committees as necessary to carry out this Compact and may prescribe their membership, responsibilities, and duration.

Article VII. Ratification of Compact

This Compact takes effect upon being entered into by two or more states as between those states and the Federal Government. When additional states subsequently enter into this Compact, it becomes effective among those states and the Federal Government and each party state that has previously ratified it. When ratified, this Compact has the full force and effect of law within the ratifying jurisdictions. The form of ratification must be in accordance with the laws of the executing state.

Article VIII. Miscellaneous Provisions

(1) Administration of this Compact may not interfere with the management and control of the Director of the FBI over the FBI's collection and dissemination of criminal history records and the advisory function of the FBI's advisory policy board chartered under the Federal Advisory Committee Act (5 U.S.C. App.) for all purposes other than noncriminal justice.

(2) Nothing in this Compact requires the FBI to obligate or expend funds beyond those appropriated to the FBI.

(3) Nothing in this Compact diminishes or lessens the obligations, responsibilities, and authorities of any state, whether a party state or a nonparty state, or of any criminal history record repository or other subdivision or component thereof, under the Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973 (Public Law 92-544), or regulations and guidelines promulgated thereunder, including the rules and procedures promulgated by the Council under Article VI(1), regarding the use and dissemination of criminal history records and information.

Article IX. Renunciation

(1) This Compact shall bind each party state until renounced by the party state.

(2) Any renunciation of this Compact by a party state must:

(a) Be effected in the same manner by which the party state ratified this Compact; and

(b) Become effective 180 days after written notice of renunciation is provided by the party state to each other party state and to the Federal Government.

Article X. Severability

The provisions of this Compact are severable. If any phrase, clause, sentence, or provision of this Compact is declared to be contrary to the constitution of any participating state or to the Constitution of the United States or if the applicability of any phrase, clause, sentence, or provision of this Compact to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact and the applicability of the remainder of the Compact to any government, agency, person, or circumstance is not affected by the severability. If a portion of this Compact is held contrary to the constitution of any party state, all other portions of this Compact remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected, as to all other provisions.

Article XI. Adjudication of Disputes

(1) The Council:

(a) Has initial authority to make determinations with respect to any dispute regarding:

(i) Interpretation of this Compact;

(ii) Any rule or standard established by the Council pursuant to Article VI; and

(iii) Any dispute or controversy between any parties to this Compact; and

(b) Shall hold a hearing concerning any dispute described in subsection (1)(a) at a regularly scheduled meeting of the Council and only render a decision based upon a majority vote of the members of the Council. The decision must be published pursuant to the requirements of Article VI(5).

(2) The FBI shall exercise immediate and necessary action to preserve the integrity of the III System, to maintain system policy and standards, to protect the accuracy and privacy of records, and to prevent abuses until the Council holds a hearing on the matters.

(3) The FBI or a party state may appeal any decision of the Council to the Attorney General and after that appeal may file suit in the appropriate District Court of the United States that has original jurisdiction of all cases or controversies arising under this Compact. Any suit arising under this Compact and initiated in a state court must be removed to the appropriate District Court of the United States in the manner provided by section 1446 of Title 28, United States Code, or other statutory authority.

History: L. 2001, ch. 97, § 1; April 19.









Chapter 22a DISTRICT OFFICERS AND EMPLOYEES

Article 1 DISTRICT ATTORNEYS

22a-101 Election of district attorneys in certain judicial districts; term; oath; bond; abolition of office of county attorney in said districts.

22a-101. Election of district attorneys in certain judicial districts; term; oath; bond; abolition of office of county attorney in said districts. (a) From and after January 8, 1973, there shall be established in judicial districts 3, 10, 18 and 29 of the state the office of district attorney, whose title and style of office shall be district attorney of the (__________) (district number) judicial district. Commencing with the general election in 1972, and at the general election every four (4) years thereafter, a district attorney shall be elected in each judicial district for a term of four (4) years, commencing on the second Monday in January next following his election. Said district attorney is hereby declared to be an executive officer of the judicial district in which he is elected, with said office constituting a separate entity within said district for administrative purposes, and in no event shall said district attorney be deemed an officer of any county. Before entering upon the duties of his office, each district attorney shall take the oath of office required by law for public officers and shall execute a good and sufficient surety bond in the manner prescribed by K.S.A. 75-4101 et seq., and acts amendatory thereof.

(b) From and after January 8, 1973, the office of county attorney in each county contained in judicial districts 3, 10, 18 and 29 shall be and is hereby abolished, and there shall not be a county attorney elected for any such county at the general election in 1972: Provided, That each county attorney in office in any such county on the effective date of this act, or any successor to such county attorney, shall remain in office until a district attorney has been elected for the judicial district wherein such county is located and is qualified to take office. Immediately thereafter, each such county attorney shall surrender his office to said district attorney, along with all of the books, papers, records, property and funds in his hands by virtue of his office.

History: L. 1972, ch. 71, § 1; L. 1973, ch. 146, § 1; April 18.



22a-102 Election of district attorneys; eligibility for nomination; filing fee or declaration of intent, deadlines.

22a-102. Election of district attorneys; eligibility for nomination; filing fee or declaration of intent, deadlines. No person shall be eligible for nomination to the office of district attorney unless such person shall have been regularly admitted to practice law in the state of Kansas for five years next preceding his nomination for such office. An attorney who shall have been a county attorney, assistant county attorney or assistant district attorney for the three years immediately preceding nomination as district attorney shall be eligible for nomination. A person so qualified may become a candidate for election to the office of district attorney by either one of the following methods:

(a) Any person who is a qualified elector of any judicial district in which a district attorney is to be elected and who is otherwise qualified under this act may petition to be a candidate for district attorney of such judicial district by filing in the office of the secretary of state a petition for candidacy, signed by not less than 5% of the qualified electors of such judicial district who voted for the office of secretary of state at the last preceding general election; or

(b) Any person who is a qualified elector of any judicial district in which a district attorney is to be elected and who is otherwise qualified under this act may become a candidate for district attorney of such judicial district by filing in the office of the secretary of state a declaration of intent to be such a candidate and payment therewith of a filing fee in an amount equal to 1% of the annual salary for such office.

(c) Any such petition or declaration of intent filed by a candidate to run in the primary election held in accordance with K.S.A. 25-203, and amendments thereto, shall be filed no later than 12 noon, on the date described in K.S.A. 25-205(a), and amendments thereto. Any such petition or declaration of intent filed by an independent candidate for the office of district attorney shall be filed no later than 12 noon on the Monday preceding the date fixed for the holding of primary elections in accordance with K.S.A. 25-203, and amendments thereto. All laws applicable to the election of other state officers shall apply to elections of district attorneys to the extent the same are not in conflict with this act.

History: L. 1972, ch. 71, § 2; L. 1997, ch. 124, § 8; L. 2015, ch. 88, § 1; July 1.



22a-103 District attorneys in certain judicial districts; vacancies; effect of change in residence or redistricting.

22a-103. District attorneys in certain judicial districts; vacancies; effect of change in residence or redistricting. (a) When a vacancy occurs in the office of district attorney, the vacancy shall be filled by appointment by the governor of a person elected by a district convention, in accordance with K.S.A. 25-3902, and amendments thereto. If the vacancy occurs on or after May 1 of the second year of the term, the person so appointed shall serve for the remainder of the unexpired term and until a successor is elected and qualifies. If the vacancy occurs before May 1 of the second year of the term, the person appointed to fill the vacancy shall serve until a successor is elected and qualifies at the next state general election to serve the remainder of the unexpired term. Nomination and election of such successor shall be in the same manner as nomination and election of a district attorney for a regular term.

(b) When a vacancy occurs in the office of district attorney, the district judges of the district in which the vacancy occurs shall appoint a person to serve as temporary district attorney until a person is appointed and qualifies to fill the vacancy in accordance with subsection (a). A person appointed to serve as temporary district attorney shall be an elector of the same political party as that of the district attorney vacating such position.

(c) A district attorney or temporary district attorney appointed pursuant to this section shall have the same powers and duties and shall be subject to the same qualifications as an elected district attorney.

(d) In the event that any district attorney changes residence outside of the judicial district from which elected, such district attorney shall promptly resign from such office as district attorney. If such district attorney fails to resign, such district attorney shall be subject to removal from office as provided by law. Any redistricting of judicial districts which results in a district attorney residing outside of the district attorney's district shall not be grounds for removal and shall not disqualify the district attorney from serving the remainder of the term for which elected or appointed.

History: L. 1972, ch. 71, § 3; L. 1976, ch. 145, § 113; L. 1981, ch. 115, § 2; July 1.



22a-104 Duties; representation of county hospital not required.

22a-104. Duties; representation of county hospital not required. (a) Except as otherwise provided in this section, it shall be the duty of the district attorney to appear in the several courts of the judicial district in which the district attorney is elected and to prosecute or defend, on behalf of the people therein, all matters arising under the laws of this state, and such civil matters as are instituted by the district attorney, in which the state or any county in such judicial district is a party or has an interest. Any power or duty now conferred or imposed by law upon all county attorneys within their respective counties shall be exercised or performed by district attorneys within their respective districts, or by any of their assistants or deputies provided for in this act.

(b) No district attorney shall be required to appear in any civil action or proceeding which relates to the operation of any county hospital of any county in the judicial district. The district attorney may appear in any such civil action or proceeding at the district attorney's discretion, when requested by the board of county commissioners or the board of the county hospital.

History: L. 1972, ch. 71, § 4; L. 1984, ch. 100, § 4; July 1.



22a-105 District attorney; salary; travel and subsistence expenses.

22a-105. District attorney; salary; travel and subsistence expenses. Each of the district attorneys elected under this act shall receive an annual salary in the amount of no less than the salary provided for district judges in K.S.A. 75-3120g, and amendments thereto. The salary of each district attorney shall be paid by the county comprising the judicial district in which the district attorney is elected in equal monthly installments and in the manner county officers and employees are paid. The district attorneys and their deputies and assistants shall be reimbursed for their actual travel and subsistence expenses incurred while in the performance of their official duties within or without the district.

History: L. 1972, ch. 71, § 5; L. 1973, ch. 175, § 50; L. 1974, ch. 361, § 19; L. 1976, ch. 380, § 4; L. 1978, ch. 132, § 1; L. 1998, ch. 197, § 1; July 1.



22a-106 Assistants, deputies, stenographic, investigative and clerical hire; appointment; compensation; district attorney and assistants full-time positions, law practice prohibited; office space; special counsel.

22a-106. Assistants, deputies, stenographic, investigative and clerical hire; appointment; compensation; district attorney and assistants full-time positions, law practice prohibited; office space; special counsel. (a) Within the limits of appropriations therefor, the district attorney shall appoint such assistant district attorneys, deputy district attorneys and other stenographic, investigative and clerical hire as may be necessary to carry out the functions of the district attorney's office in such judicial district, and he shall determine the annual compensation of each assistant district attorney and other persons appointed pursuant to this subsection. The county commissioners shall determine and allow such reasonable sums from funds of the county for the compensation of assistants, deputies and other stenographic, investigative and clerical hire and for other expenses of such office as may be necessary to carry out the function of such office.

(b) Each assistant and deputy district attorney shall have been regularly admitted to practice law within the state of Kansas prior to his appointment. Each district attorney and his assistant district attorneys shall devote full time to official duties and shall not engage in the civil practice of law, except as required in performing his official duties while serving as district attorney or assistant district attorney, and shall not refer any client or other person or any matter to any designated attorney or firm of attorneys.

(c) The board of county commissioners of each county contained in judicial districts 3, 10, 18 and 29 shall provide suitable office space within such county for the district attorney, his assistants, deputies, office personnel and equipment.

(d) Notwithstanding any of the provisions of this act the district attorney, with the approval of the board of county commissioners, may appoint and employ special counsel when necessary to assist the district attorney in the discharge of his duties, such special counsel not to be subject to the restrictions contained in paragraph (b) herein.

(e) Any county contained in judicial districts 3, 10, 18 or 29 may receive and expend for the operation of the office of district attorney any federal moneys made available therefor.

History: L. 1972, ch. 71, § 6; L. 1973, ch. 146, § 2; April 18.



22a-107 County attorney construed.

22a-107. County attorney construed. Whenever in any of the statutes of this state the term "county attorney" is used, it shall be construed to include district attorneys provided for by K.S.A. 22a-101, 22a-108 and 22a-109, and amendments thereto, unless the context otherwise requires.

History: L. 1972, ch. 71, § 7; L. 1978, ch. 133, § 2; L. 1999, ch. 59, § 2; July 1.



22a-108 Election of district attorney in certain judicial district; term; oath; bond; abolition of office of county attorney in said district; application of certain laws.

22a-108. Election of district attorney in certain judicial district; term; oath; bond; abolition of office of county attorney in said district; application of certain laws. (a) There is hereby established the office of district attorney in the seventh judicial district. The person holding the office of county attorney on the effective date of this act shall become the district attorney and the office of county attorney in such judicial district shall be and is hereby abolished on such date. Commencing with the general election in 1980, and at the general election every four (4) years thereafter, a district attorney shall be elected in said judicial district for a four-year term, commencing on the second Monday in January next following the election. The district attorney authorized by this section is hereby declared to be an executive officer of the judicial district in which such attorney is elected, with said office constituting a separate entity within said district for administrative purposes, and in no event shall said district attorney be deemed an officer of any county. Before entering upon the duties of the office, the district attorney shall take the oath of office required by law for public officers and shall execute a good and sufficient surety bond in the manner prescribed by K.S.A. 75-4101 et seq., and acts amendatory thereof.

(b) The provisions of K.S.A. 22a-102, 22a-103, 22a-104, 22a-105, 22a-106 and 22a-107, and any amendments thereto, shall be applicable to the office of district attorney established by this section.

History: L. 1978, ch. 133, § 1; July 1.



22a-109 Establishment of district attorney office in twenty-seventh judicial district.

22a-109. Establishment of district attorney office in twenty-seventh judicial district. (a) There is hereby established the office of district attorney in the twenty-seventh judicial district.

(b) The person holding the office of county attorney in Reno county on the effective date of this act shall become the district attorney of the twenty-seventh judicial district and the office of county attorney in such judicial district shall be and is hereby abolished on such date. Commencing with the general election in 2000, and at the general election every four years thereafter, a district attorney shall be elected in the judicial district for a four-year term, commencing on the second Monday in January next following the election.

(c) The district attorney authorized by this section is hereby declared to be an executive officer of the judicial district in which such attorney is elected, with the office constituting a separate entity within the district for administrative purposes. In no event shall the district attorney be deemed an officer of any county.

(d) Before entering upon the duties of the office, the district attorney shall take the oath of office required by law for public officers and shall execute a good and sufficient surety bond in the manner prescribed by K.S.A. 75-4101 et seq., and amendments thereto.

(e) The provisions of K.S.A. 22a-102, 22a-103, 22a-104, 22a-105, 22a-106 and 22a-107, and amendments thereto, shall be applicable to the office of district attorney established by this section.

History: L. 1999, ch. 59, § 1; July 1.






Article 2 DISTRICT CORONERS

22a-215 District coroner; disposition of body of deceased; burial, when; expenses, how paid; penalties.

22a-215. District coroner; disposition of body of deceased; burial, when; expenses, how paid; penalties. (a) The coroner shall cause the body of a deceased person to be delivered to the immediate family or the next of kin of the deceased in accordance with the provisions of K.S.A. 65-904, and amendments thereto. If there is no immediate family or next of kin the coroner shall report and make delivery in accordance with the provisions of article 9 of chapter 65 of Kansas Statutes Annotated. If no such delivery is required, the coroner shall cause the body of such deceased person to be cremated or buried. The state or county officer responsible for the final disposition of the deceased person may authorize and order the cremation or burial of such deceased person. Cremation or burial expenses shall be paid from any property found with the body. If there is no property found with the body or if the property is not sufficient to cover such expenses and if the deceased was eligible for assistance under the provisions of article 7 of chapter 39 of Kansas Statutes Annotated, expenses of final disposition shall be paid in accordance with the provisions of K.S.A. 39-713d, and amendments thereto. Otherwise, such expenses shall be paid from the county general fund unless the deceased died in the custody of the secretary of corrections. Expenses of final disposition of the unclaimed bodies of deceased inmates in the custody of the secretary of corrections shall be paid by the department of corrections.

(b) Any coroner who, over the protest of the immediate family or next of kin of the deceased, delivers or causes to be delivered the body of a deceased person for final disposition to a particular embalmer, funeral director or funeral establishment, shall be deemed guilty of a class B nonperson misdemeanor and upon conviction thereof shall forfeit the coroner's office.

History: G.S. 1868, ch. 25, § 132; R.S. 1923, 19-1015; L. 1945, ch. 163, § 1; L. 1951, ch. 359, § 1; L. 1955, ch. 148, § 1; L. 1965, ch. 164, § 7; L. 1975, ch. 158, § 1; L. 1993, ch. 214, § 1; L. 1997, ch. 179, § 7; L. 1999, ch. 47, § 1; July 1.



22a-226 District coroner; qualifications; nomination; appointment; term; compensation; vacancies; oath; deputy coroners.

22a-226. District coroner; qualifications; nomination; appointment; term; compensation; vacancies; oath; deputy coroners. (a) There is hereby established the office of district coroner in each judicial district of the state. The district coroner shall be a resident of the state of Kansas licensed to practice medicine and surgery by the state board of healing arts or shall be a resident of a military or other federal enclave within the state and shall be duly licensed to practice medicine and surgery within such enclave.

(b) The local medical society or societies in each judicial district shall nominate one or more candidates for the office of district coroner and submit the names of the persons so nominated to the county commissioners of a single-county judicial district or the county commissioners of the county with the largest population in multiple-county judicial districts on or before January 1, 1995, and every four years thereafter. The county commissioners of a single-county judicial district or the county commissioners of the county with the largest population in multiple-county judicial districts shall appoint a district coroner for the district. The appointee may be one of the persons nominated or some other qualified person.

(c) The district coroner shall serve for a term of four years, which term shall begin on the second Monday in January of the year in which such coroner is appointed, and such coroner's compensation shall be as provided by law. Vacancies in the office of district coroner shall be filled in the same manner as appointments for regular terms of district coroner. Such an appointment shall be for the remainder of the regular term and shall be effective from the date the coroner is appointed and is otherwise qualified for the office.

(d) The coroner shall, before entering upon the duties of the office, take and subscribe an oath or affirmation that such coroner will faithfully, impartially and to the best of the coroner's skill and ability discharge the duties of district coroner.

(e) The district coroner, with the approval of the county commissioners of a single-county judicial district or the county commissioners of the county with the largest population in multiple-county judicial districts, may appoint one or more deputy coroners, who shall have the qualifications of and shall have the same duties and authority as the district coroner, except that, whenever a district coroner is unable to appoint a qualified deputy, a special deputy coroner who does not possess the requisite qualifications may be appointed for a term not to exceed one year or until a qualified deputy is appointed, whichever occurs first. The district coroner shall have supervisory authority over all deputy coroners. Deputy coroners, before entering upon the discharge of their duties shall take and subscribe an oath or affirmation to faithfully discharge the duties of their office to the same extent and with like effect as the district coroner.

(f) Nothing in this section shall prohibit a district coroner from being appointed as district coroner in more than one judicial district.

History: L. 1963, ch. 166, § 1; L. 1965, ch. 164, § 9; L. 1969, ch. 143, § 1; L. 1974, ch. 116, § 1; L. 1980, ch. 94, § 3; L. 1986, ch. 115, § 29; L. 1993, ch. 214, § 2; July 1.



22a-227 Same; annual salaries.

22a-227. Same; annual salaries. The district coroner shall receive an annual salary fixed by the county commissioners of a single-county judicial district or the county commissioners of the county with the largest population in multiple-county judicial districts.

History: L. 1963, ch. 166, § 2; L. 1965, ch. 164, § 10; L. 1969, ch. 143, § 2; L. 1973, ch. 175, § 54; L. 1974, ch. 361, § 4; L. 1993, ch. 214, § 3; July 1.



22a-228 Same; travel allowances and expenses; fees, expenses and compensation, how paid; deputy coroners, compensation.

22a-228. Same; travel allowances and expenses; fees, expenses and compensation, how paid; deputy coroners, compensation. (a) Deputy district coroners shall receive a salary or other compensation as may be prescribed by the county commissioners of a single-county judicial district or the county commissioners of the county with the largest population in multiple-county judicial districts.

(b) Each coroner and deputy district coroner shall be allowed and paid the allowance prescribed under the provisions of K.S.A. 75-3203a, and amendments thereto, for each mile necessarily and actually traveled in the course of official duties as coroner or deputy district coroner, except that in lieu of such allowance the district coroner and deputy district coroner may receive a monthly car allowance as fixed by the county commissioners of a single-county judicial district or the county commissioners of the county with the largest population in multiple-county judicial districts for the operation of such coroner's car. The amount of the car allowance may be different for the district coroner and the deputy district coroner as specified by the county commissioners of a single-county judicial district or the county commissioners of the county with the largest population in multiple-county judicial districts.

(c) The annual salary provided for the district coroner in K.S.A. 22a-227, and amendments thereto, the annual salary or other compensation provided for deputy district coroners under this section, the compensation authorized for a district coroner for holding an inquest in subsection (n) of K.S.A. 22a-230, and amendments thereto, and the other fees and expenses authorized to be paid under this section to coroners and deputy district coroners shall be paid by each of the counties in the judicial district in the proportion that the population of each such county bears to the total population of the judicial district. The board of county commissioners of the county having the largest population of the counties contained in such judicial district shall provide for the payment of such salary, other compensation, fees and expenses from a fund to be set aside by the board of county commissioners and to which each county in the district shall contribute its share of such payments on or before the first day of each month.

History: L. 1963, ch. 166, § 3; L. 1965, ch. 164, § 11; L. 1969, ch. 143, § 3; L. 1973, ch. 175, § 55; L. 1974, ch. 361, § 5; L. 1993, ch. 214, § 4; July 1.



22a-229 Same; possession of property in determining cause of death.

22a-229. Same; possession of property in determining cause of death. The district coroner, or his deputy, shall take possession of and retain as long as necessary, any property important in determining the cause of death in any case in which this act required that the coroner be notified, but only such property. When such property is no longer necessary for his investigation, the property shall be put into the possession of the law enforcement authorities having responsibility for the case.

History: L. 1963, ch. 166, § 5; Jan. 11, 1965.



22a-230 Same; inquest, when; jury; oath; subpoenas; arrest.

22a-230. Same; inquest, when; jury; oath; subpoenas; arrest. (a) The coroner may hold an inquest upon the dead bodies of such persons whose deaths appear to have been caused by unlawful means when the circumstances relating to such deaths are unknown. The inquest shall be held in accordance with the provisions of this section. Except as provided in subsection (b), upon being notified of any such death occurring within the district, if an inquest is to be held, the coroner shall summon a jury of six residents of the county in which the death occurred, at a time and place named, for the purpose of inquiring into the cause of death. In any other case in which this act requires that the coroner be notified, the coroner may also summon six citizens of the county to appear at a time and place named.

(b) When the coroner has been notified of any death as provided in subsection (a), and the cause of such death occurred in a county other than the county in which the death occurred, the coroner of the county in which the cause of death occurred shall take the responsibility of summoning a jury as provided in subsection (a) for the purpose of inquiring into the death, if requested to do so by the coroner of the county in which the death occurred.

(c) If any juror fails to appear, the coroner shall summon the proper number from bystanders immediately, and proceed to impanel them and administer the following oath, in substance: "You do solemnly swear (or affirm) that you will diligently inquire and true presentment make, when, how and by what means the person whose body lies here dead came to death, according to your knowledge, and evidence given you. So help you God."

(d) The coroner may issue subpoenas for witnesses, returnable forthwith, or at such time and place as the coroner shall therein direct. Witnesses shall be allowed the fees provided in K.S.A. 28-125, and amendments thereto. In cases of disobedience of the coroner's subpoena, it shall be the duty of the judge of the district court, on application of the coroner, to compel obedience to the coroner's subpoena by indirect proceedings for contempt as in cases of disobedience of a subpoena issued from the district court.

(e) An oath shall be administered to the witness, in substance as follows: "You do solemnly swear (or affirm) that the testimony which you shall give to this inquest, concerning the death of the person here lying dead, shall be the truth, the whole truth, and nothing but the truth. So help you God."

(f) The testimony shall be reduced to writing, under the coroner's order, and subscribed by the witness.

(g) The jurors, having inspected the body, if available, heard the testimony, and made all needful inquiries, shall return to the coroner their inquisition in writing, under their hands, in substance as follows, and stating the matter in the following form suggested, as far as found:

State of Kansas, __________ County.

An inquisition held at ______________, in ______________ county, on the ________ day of ______, A.D., year__, before me, ______ coroner of such county, on the body of ______________ (or, a person unknown), there lying dead; by the jurors whose names are hereunto subscribed. The jurors, upon their oaths, do say (here state when, how, by what person, means, weapon or accident the person died, and whether feloniously). In testimony whereof, the jurors have hereunto subscribe, the day and year aforesaid. Which shall be attested by the coroner.

(h) If the inquisition finds a crime has been committed on the deceased, and name the person the jury believes has committed the crime, the inquest shall not be made public until after the arrest directed in the next subsection.

(i) If the person charged is present, the coroner may order the person arrested by an officer or any other person, and shall then make a warrant requiring the officer or other person to take the arrested person before a judge of a court of competent jurisdiction.

(j) If the person charged is not present, the coroner may issue a warrant to the sheriff of the county, directing the sheriff to arrest the person and take the arrested person before a judge of a court of competent jurisdiction.

(k) The warrant of a coroner in the above case shall be of equal authority with that of a judge of a court of competent jurisdiction. When the person charged is brought before the court, the person charged shall be dealt with as a person held under a complaint in the usual form.

(l) The warrant of the coroner shall recite substantially the transaction before the coroner, and the verdict of the jury of inquest leading to the arrest. The warrant shall be a sufficient foundation for the proceeding of the court instead of a complaint.

(m) The coroner shall then return to the clerk of the district court the inquisition, the written evidence and a list of the witnesses who testified to material matters.

(n) The district coroner shall receive such compensation, in addition to other compensation provided by law for the coroner, for holding an inquest as specified by the county commissioners of a single-county judicial district or the county commissioners of the county with the largest population in multiple-county judicial districts.

History: L. 1963, ch. 166, § 6; L. 1969, ch. 143, § 4; L. 1976, ch. 124, § 1; L. 1993, ch. 214, § 5; L. 2000, ch. 54, § 1; July 1.



22a-231 Same; notification of death to coroner or deputy, when; jurisdiction regarding investigation.

22a-231. Same; notification of death to coroner or deputy, when; jurisdiction regarding investigation. When any person dies, or human body is found dead in the state, and the death is suspected to have been the result of violence, caused by unlawful means or by suicide, or by casualty, or suddenly when the decedent was in apparent health, or when decedent was not regularly attended by a licensed physician, or in any suspicious or unusual manner, or when in police custody, or when in a jail or correctional institution, or in any circumstances specified under K.S.A. 22a-242, and amendments thereto, or when the determination of the cause of a death is held to be in the public interest, the coroner or deputy coroner of the county in which the death occurred, if known, or if not known, the coroner or deputy coroner of the county in which such dead body was found, shall be notified by the physician in attendance, by any law enforcement officer, by the embalmer, by any person who is or may in the future be required to notify the coroner or by any other person. The coroner in the county of the cause of death shall decide if an investigation shall take place. If an investigation is authorized by the coroner of the county of cause of death, the coroner in the county of death shall undertake such investigation, with costs to be accounted to and reimbursed by the county of the cause of death. Investigation may include, but is not limited to, obtaining medical and law enforcement background information, examination of the scene of the cause of death, inquest, autopsy, and other duties required of the coroner. If the coroner of the county of the cause of death requests an investigation, the coroner of the county of death shall be responsible for the investigation and the certification of death.

History: L. 1963, ch. 166, § 7; L. 1965, ch. 164, § 12; L. 1969, ch. 143, § 5; L. 1988, ch. 103, § 1; L. 1992, ch. 312, § 35; L. 1993, ch. 214, § 6; L. 2000, ch. 54, § 2; July 1.



22a-232 Same; duties; transfer of jurisdiction.

22a-232. Same; duties; transfer of jurisdiction. (a) Upon receipt of notice pursuant to K.S.A. 22a-231, and amendments thereto, the coroner shall take charge of the dead body, make inquiries regarding the cause of death and reduce the findings to a report in writing. Such report shall be filed with the clerk of the district court of the county in which the death occurred if known, or if not known the report shall be filed with the clerk of the district court of the county in which the dead body was found. If the coroner determines that the dead body is not a body described by K.S.A. 22a-231, and amendments thereto, the coroner shall immediately notify the state historical society.

(b) If in the opinion of the coroner information is present in the coroner's report that might jeopardize a criminal investigation, the coroner shall file the report with the clerk of the district court of such county and designate such report as a criminal investigation record, pursuant to subsection (a)(10) of K.S.A. 45-221, and amendments thereto.

(c) If a death investigation involves multiple jurisdictions, the coroner notified under K.S.A. 22a-231, and amendments thereto, may transfer jurisdiction to another jurisdiction if the coroners of both jurisdictions agree to the transfer.

History: L. 1963, ch. 166, § 8; L. 1976, ch. 124, § 4; L. 1989, ch. 234, § 15; L. 1993, ch. 214, § 7; L. 2000, ch. 54, § 3; July 1.



22a-233 Autopsy, when; fees and travel allowances; specimens; record and report to coroner and clerk of the district court; exhumation and autopsy.

22a-233. Autopsy, when; fees and travel allowances; specimens; record and report to coroner and clerk of the district court; exhumation and autopsy. (a) If, in the opinion of the coroner, an autopsy should be performed, or if an autopsy is requested in writing by the county or district attorney or if the autopsy is required under K.S.A. 22a-242, and amendments thereto, such autopsy shall be performed by a qualified pathologist as may be designated by the coroner. A pathologist performing an autopsy, at the request of a coroner, shall be paid a usual and reasonable fee to be allowed by the board of county commissioners and shall be allowed and paid the travel allowance prescribed for coroners and deputy coroners in accordance with the provisions of K.S.A. 22a-228, and amendments thereto, the same to be paid by the board of county commissioners of the county in which the cause of death occurred except that autopsies performed under K.S.A. 22a-242, and amendments thereto, shall be paid for in accordance with K.S.A. 22a-242, and amendments thereto.

(b) If, in the opinion of the secretary of corrections, warden or administrator of a correctional facility, jail or other institution for the detention of persons accused or convicted of crimes, an autopsy of a person who died while in the custody of such official should be performed, such autopsy shall be performed by a qualified pathologist as may be designated by the secretary of corrections, warden or administrator. A pathologist performing an autopsy pursuant to this subsection shall be paid a fee and travel allowance in the same amount as authorized by K.S.A. 22a-228, and amendments thereto. Such fee and travel allowance shall be paid by the correctional facility, jail or other facility where the death occurred from moneys available therefor. For the purposes of this subsection, custody does not include general supervision of a person on probation, parole, postrelease supervision or constraint incidental to release on bail. This subsection shall not limit the authority of a coroner pursuant to subsection (a).

(c) The pathologist performing the autopsy shall remove and retain, for a period of three years, such specimens as appear to be necessary in the determination of the cause of death.

(d) A full record and report of the facts developed by the autopsy and findings of the pathologist performing such autopsy shall be promptly made and filed with the coroner and with the clerk of the district court of the county in which decedent died. If, in any case in which this act requires that the coroner be notified, the body is buried without the permission of the coroner, it shall be the duty of the coroner, upon being advised of such fact, to notify the county or district attorney, who shall communicate the same to a district judge, and such judge may order that the body be exhumed and an autopsy performed.

History: L. 1963, ch. 166, § 9; L. 1965, ch. 164, § 13; L. 1967, ch. 135, § 1; L. 1975, ch. 158, § 2; L. 1976, ch. 124, § 2; L. 1977, ch. 109, § 13; L. 1978, ch. 91, § 1; L. 1988, ch. 103, § 3; L. 1991, ch. 95, § 1; L. 1992, ch. 312, § 36; L. 1993, ch. 214, § 8; L. 2000, ch. 122, § 1; July 1.



22a-235 Same; records of coroner as evidence; forms.

22a-235. Same; records of coroner as evidence; forms. The records of the coroner filed with the clerk of the district court and other public records of the coroner made by the coroners or by anyone under the direction or supervision and transcripts certified by the coroner shall be received in any court or administrative body in the state as competent evidence of the matters and facts therein contained. All records filed under this section shall be on a form approved by the director of the Kansas bureau of investigation. The records which shall be admissible under this section shall be records of the results of views and examinations of or autopsies upon the bodies of deceased persons by such coroner or by anyone under such coroner's direct supervision or control, and shall not include statements made by witnesses or other persons.

History: L. 1963, ch. 166, § 10; L. 1965, ch. 164, § 14; L. 1976, ch. 124, § 5; July 1.



22a-236 Same; witness fees to coroner or deputy in criminal proceedings.

22a-236. Same; witness fees to coroner or deputy in criminal proceedings. Whenever any district coroner or deputy district coroner shall be called upon to testify, by reason of his position as district coroner or deputy district coroner, in any criminal proceeding pending before any of the several courts of this state, such court shall allow the district coroner or deputy district coroner witness fees which are commensurate with such person's professional status. Any such witness fees so allowed shall be taxed as costs in the proceeding.

History: L. 1969, ch. 143, § 6; April 25.



22a-241 Definitions.

22a-241. Definitions. As used in K.S.A. 22a-241 through 22a-244, and amendments thereto:

(a) "Child" means a person less than 18 years of age.

(b) "Pathologist" means a forensic pathologist, if available. Otherwise, "pathologist" means a physician licensed to practice medicine and surgery and qualified to conduct an autopsy.

(c) "State review board" means the state child death review board established by K.S.A. 22a-243.

(d) "Suspicious circumstances" includes, but is not limited to, abuse or neglect.

History: L. 1992, ch. 312, § 31; July 1.



22a-242 Child death, notification of coroner; autopsy; notification of state review board; notification of parent or guardian; SIDS death; fee for autopsy.

22a-242. Child death, notification of coroner; autopsy; notification of state review board; notification of parent or guardian; SIDS death; fee for autopsy. (a) When a child dies, any law enforcement officer, health care provider or other person having knowledge of the death shall immediately notify the coroner of the known facts concerning the time, place, manner and circumstances of the death. If the notice to the coroner identifies any suspicious circumstances or unknown cause, as described in the protocol developed by the state review board under K.S.A. 22a-243, and amendments thereto, the coroner shall immediately: (1) Investigate the death to determine whether the child's death included any such suspicious circumstance or unknown cause; and (2) direct a pathologist to perform an autopsy.

(b) If, after investigation and an autopsy, the coroner determines that the death of a child does not include any suspicious circumstances or unknown cause, as described in the protocol developed by the state review board under K.S.A. 22a-243, and amendments thereto, the coroner shall complete and sign a nonsuspicious child death form.

(c) If, after investigation and an autopsy, the coroner determines that the death of a child includes any suspicious circumstance or unknown cause, as described in the protocol developed by the state review board under K.S.A. 22a-243, and amendments thereto, the coroner shall notify, within 30 days, the chairperson of the state review board and shall notify, within 24 hours, the county or district attorney of the county where the death of the child occurred.

(d) The coroner shall attempt to notify any parent or legal guardian of the deceased child prior to the performance of an autopsy pursuant to this section and attempt to notify any such parent or legal guardian of the results of the autopsy.

(e) A coroner shall not make a determination that the death of a child less than one year of age was caused by sudden infant death syndrome unless an autopsy is performed.

(f) The fee for an autopsy performed under this section shall be the usual and reasonable fee and travel allowance authorized under K.S.A. 22a-233, and amendments thereto, and shall be paid from the district coroners fund.

History: L. 1992, ch. 312, § 32; L. 1994, ch. 279, § 27; L. 2002, ch. 119, § 1; July 1.



22a-243 State child death review board; executive director; development of protocol; annual report; confidentiality of records; rules and regulations.

22a-243. State child death review board; executive director; development of protocol; annual report; confidentiality of records; rules and regulations. (a) There is hereby established a state child death review board, which shall be composed of:

(1) One member appointed by each of the following officers to represent the officer's agency: The attorney general, the director of the Kansas bureau of investigation, the secretary for children and families, the secretary of health and environment and the commissioner of education;

(2) three members appointed by the state board of healing arts, one of whom shall be a district coroner and two of whom shall be physicians licensed to practice medicine and surgery, one specializing in pathology and the other specializing in pediatrics;

(3) one person appointed by the attorney general to represent advocacy groups which focus attention on child abuse awareness and prevention; and

(4) one county or district attorney appointed by the Kansas county and district attorneys association.

(b) The chairperson of the state review board shall be the member appointed by the attorney general to represent the office of the attorney general.

(c) The state child death review board shall be within the office of the attorney general as a part thereof. All budgeting, purchasing and related management functions of the board shall be administered under the direction and supervision of the attorney general. All vouchers for expenditures and all payrolls of the board shall be approved by the chairperson of the board and by the attorney general. The state review board shall establish and maintain an office in Topeka.

(d) The state review board shall meet at least annually to review all reports submitted to the board. The chairperson of the state review board may call a special meeting of the board at any time to review any report of a child death.

(e) Within the limits of appropriations therefor, the state review board shall appoint an executive director who shall be in the unclassified service of the Kansas civil service act and shall receive an annual salary fixed by the state review board.

(f) Within the limits of appropriations therefor, the state review board may employ other persons who shall be in the classified service of the Kansas civil service act.

(g) Members of the state review board shall not receive compensation, subsistence allowances, mileage and expenses as provided by K.S.A. 75-3223, and amendments thereto, for attending meetings or subcommittee meetings of the board.

(h) The state review board shall develop a protocol to be used by the state review board. The protocol shall include written guidelines for coroners to use in identifying any suspicious deaths, procedures to be used by the board in investigating child deaths, methods to ensure coordination and cooperation among all agencies involved in child deaths and procedures for facilitating prosecution of perpetrators when it appears the cause of a child's death was from abuse or neglect. The protocol shall be adopted by the state review board by rules and regulations.

(i) The state review board shall submit an annual report to the governor and the legislature on or before October 1 of each year, commencing October 1993. Such report shall include the findings of the board regarding reports of child deaths, the board's analysis and the board's recommendations for improving child protection, including recommendations for modifying statutes, rules and regulations, policies and procedures.

(j) Information acquired by, and records of, the state review board shall be confidential, shall not be disclosed and shall not be subject to subpoena, discovery or introduction into evidence in any civil or criminal proceeding, except that such information and records may be disclosed to any member of the legislature or any legislative committee which has legislative responsibility of the enabling or appropriating legislation, carrying out such member's or committee's official functions. The legislative committee, in accordance with K.S.A. 75-4319, and amendments thereto, shall recess for a closed or executive meeting to receive and discuss information received by the committee pursuant to this subsection.

(k) The state review board may adopt rules and regulations as necessary to carry out the provisions of K.S.A. 22a-241 through 22a-244, and amendments thereto.

History: L. 1992, ch. 312, § 33; L. 1994, ch. 279, § 28; L. 2014, ch. 115, § 29; July 1.



22a-244 Same; activation of board to investigate; access to records; subpoena power; report issued; disclosure of conclusions.

22a-244. Same; activation of board to investigate; access to records; subpoena power; report issued; disclosure of conclusions. (a) Within 72 hours after receipt of notification from a coroner pursuant to K.S.A. 22a-242, and amendments thereto, the chairperson of the state review board may activate the board to investigate and make a written report regarding the death.

(b) The state review board shall have access to all law enforcement investigative information regarding the death; any autopsy records and coroner's investigative records relating to the death; any medical records of the child; and any records of the Kansas department for children and families or any other social service agency which has provided services to the child or the child's family within three years preceding the child's death.

(c) The state review board may apply to the district court for the issuance of, and the district court may issue, a subpoena to compel the production of any books, records or papers relevant to the cause of any death being investigated by the board. Any books, records or papers received by the board pursuant to the subpoena shall be regarded as confidential and privileged information and not subject to disclosure.

(d) The state review board's report shall contain the circumstances leading up to the death and cause of death; any social service agency involvement prior to death, including the kinds of services delivered to the dead child or the child's parents, siblings or any other children in the home; the reasons for initial social service agency activity and the reasons for any termination of agency activities if involvement was terminated; whether court intervention had ever been sought and, if so, any action taken by the court; and recommendations for prevention of future death under similar circumstances.

(e) Within 15 days of its activation pursuant to this section, the state review board shall complete and transmit a copy of its written report to the county or district attorney of the county in which the child's death occurred. If the death of the child occurred in a different county than where the child resided, a copy of the report shall be sent to the county or district attorney of the county where the child resided or, if the child resided in another state, to the child protective services agency of that state.

(f) The state review board shall maintain permanent records of all written reports concerning child deaths.

(g) The state review board may disclose its conclusions regarding a report of a child death but shall not disclose any information received by the board which is not subject to public disclosure by the agency that provided the information to the board.

(h) Information, documents and records otherwise available from other sources are not immune from discovery or use in a civil or criminal action solely because they were presented during proceedings of the state review board. A person who presented information before the board or who is a member of the board shall not be prevented from testifying about matters within the person's knowledge.

History: L. 1992, ch. 312, § 34; L. 2014, ch. 115, § 30; July 1.



22a-245 District coroners fund; allocations and distributions.

22a-245. District coroners fund; allocations and distributions. (a) There is hereby established in the state treasury the district coroners fund.

(b) Moneys in the district coroners fund after the payment of fees for autopsies under subsection (f) of K.S.A. 22a-242, and amendments thereto, shall be allocated and distributed to each county on March 15 of each year based on the number of recorded deaths in the county during the previous calendar year as a ratio of the total number of deaths in this state during the previous calendar year. Such distributions shall be credited to the county general fund to assist in paying for the district coroner's expenses pursuant to chapter 2 of article 22a of the Kansas Statutes Annotated, and amendments thereto. Moneys in the district coroners fund shall not be allocated and distributed to the county general fund until such time as all outstanding death certificates for the previous calendar year are filed with the state registrar and such certificates contain the final cause of death.

(c)  Distributions to counties under this act and payments of fees for autopsies under subsection (f) of K.S.A. 22a-242, and amendments thereto, from this fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of health and environment or by a person or persons designated by the secretary of health and environment.

History: L. 1993, ch. 214, § 17; L. 2002, ch. 119, § 2; July 1.



22a-246 Evidence taken before body cremated if criminal investigation likely; preservation of records.

22a-246. Evidence taken before body cremated if criminal investigation likely; preservation of records. (a) When the death of a person is a death described in K.S.A. 22a-231, and amendments thereto, and a criminal investigation is or is likely to be conducted regarding the death and the body is to be cremated, the district coroner or the coroner's agent having charge of the body shall cause to be taken such evidence to identify the dead person, including, but not limited to:

(1) A forensic dental examination to be made of the body, which examination shall include complete charting, dental x-rays and detailed dental intra-oral photographs;

(2) the complete maxillia and mandible of the body to be removed and preserved; or

(3) a clear recording or print of the complete ridge structure that may be present on the hands and feet of the body.

(b) If a forensic dental examination is made pursuant to subsection (a), the coroner shall cause two copies of the examination records to be made.

(c) All records and copies of records of a forensic dental examination or ridge structure print made pursuant to this section, or any maxilliae and mandible removed pursuant to this section, shall be preserved and retained in evidence until all criminal investigations and judicial proceedings that may arise from such death are finally determined.

History: L. 1993, ch. 214, § 18; July 1.









Chapter 23 KANSAS FAMILY LAW CODE-REVISED

Article 21 PREFATORY

23-2101 Citation of chapter 23.

23-2101. Citation of chapter 23. The provisions of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, shall be known as the Kansas family law code.

History: L. 2012, ch. 162, § 19; May 31.



23-2102 Kansas family law code; policy.

23-2102. Kansas family law code; policy. The provisions of the Kansas family law code shall be construed to secure the just, speedy, inexpensive and equitable determination of issues in all domestic relations matters.

History: L. 2012, ch. 162, § 20; May 31.



23-2103 Same; civil procedure.

23-2103. Same; civil procedure. Procedure under the Kansas family law code shall be governed by the Kansas code of civil procedure, and amendments thereto, except as this code otherwise specifically provides.

History: L. 2012, ch. 162, § 21; May 31.



23-2104 Same; evidence.

23-2104. Same; evidence. Evidence under the Kansas family law code shall be governed by the Kansas code of evidence, and amendments thereto, except as this code otherwise specifically provides.

History: L. 2012, ch. 162, § 22; May 31.



23-2105 Retroactivity.

23-2105. Retroactivity. The provisions of K.S.A. 2015 Supp. 23-2101 through 23-2104, and amendments thereto, shall be construed and applied retroactively.

History: L. 2012, ch. 162, § 23; May 31.



23-2106 Retroactivity of 2012 amendments.

23-2106. Retroactivity of 2012 amendments. The 2012 amendments to K.S.A. 2015 Supp. 23-2217, 23-2706, 23-2709, 23-2710, 23-2715, 23-2717, 23-2802, 23-2902, 23-2905, 23-3001, 23-3004, 23-3005, 23-3207, 23-3208, 23-3215, 23-3219, 23-3221, 23-3222, 23-3301, 23-3302, 23-3304 and 23-3403 shall be construed and applied retroactively.

History: L. 2012, ch. 162, § 25; May 31.






Article 22 PARENTAGE ACT

23-2201 Title and application of act.

23-2201. Title and application of act. (a) K.S.A. 2015 Supp. 23-2201 and 23-2205 through 23-2225, and acts amendatory thereto and supplemental thereof, shall be known and may be cited as the Kansas parentage act.

(b) Proceedings concerning parentage of a child shall be governed by this act except to the extent otherwise provided by the Indian child welfare act of 1978 (25 U.S.C. §§ 1901 et seq.).

History: L. 1985, ch. 114, § 1; L. 1994, ch. 292, § 4; July 1.



23-2202 Definitions.

23-2202. Definitions.  As used in K.S.A. 2015 Supp. 23-2202 through 23-2204, and amendments thereto, except where the context otherwise requires:

(a) "Birthing hospital" means a hospital or facility as defined by rules and regulations of the secretary for children and families.

(b) "IV-D program" means a program for providing services pursuant to part D of title IV of the federal social security act (42 U.S.C. § 651 et seq.), and amendments thereto.

(c) "Unwed mother" means a mother who was not married at the time of conception, at the time of birth or at any time between conception and birth.

History: L. 1994, ch. 292, § 1; L. 2014, ch. 115, § 31; July 1.



23-2203 Hospital based program for voluntary acknowledgment of paternity.

23-2203. Hospital based program for voluntary acknowledgment of paternity. (a) There is hereby established in this state a hospital based program for voluntary acknowledgment of paternity pursuant to K.S.A. 65-2409a, and amendments thereto, for newborn children of unwed mothers. Birthing hospitals shall participate in the program. Other hospitals and persons may participate in the program by agreement with the secretary for children and families.

(b) The secretary for children and families shall provide information and instructions to birthing hospitals for the hospital based program for voluntary acknowledgment of paternity. The secretary for children and families may adopt rules and regulations establishing procedures for birthing hospitals under the program.

(c) Subject to appropriations, the secretary for children and families is authorized to establish in this state a physicians' office-based program for voluntary acknowledgment of paternity pursuant to K.S.A. 65-2409a, and amendments thereto, for newborn children of unwed mothers. The secretary shall provide information and instructions to physicians' offices for the program and may adopt rules and regulations establishing procedures for physicians' offices under the program.

(d) The secretary of health and environment shall provide services for the voluntary acknowledgment of paternity, in appropriate circumstances, through the office of the state registrar. The secretary of health and environment may adopt rules and regulations to carry out the requirements of this section.

History: L. 1994, ch. 292, § 2; L. 1997, ch. 182, § 66; L. 2014, ch. 115, § 32; July 1.



23-2204 Acknowledgment of paternity forms.

23-2204. Acknowledgment of paternity forms. (a) The state registrar of vital statistics, in conjunction with the secretary for children and families, shall review and, as needed, revise acknowledgment of paternity forms for use under K.S.A. 2015 Supp. 23-2223 and K.S.A. 65-2409a, and amendments thereto. The acknowledgment of paternity forms shall include or have attached a written description pursuant to subsection (b) of the rights and responsibilities of acknowledging paternity.

(b) A written description of the rights and responsibilities of acknowledging paternity shall state the following:

(1) An acknowledgment of paternity creates a permanent father and child relationship which can only be ended by court order. A person who wants to revoke the acknowledgment of paternity must file the request with the court before the child is one year old, unless the person was under age 18 when the acknowledgment of paternity was signed. A person under age 18 when the acknowledgment was signed has until one year after his or her 18th birthday to file a request, but if the child is more than one year old then, the judge will first consider the child's best interests.

The person will have to show that the acknowledgment was based on fraud, duress (threat) or an important mistake of fact, unless the request is filed within 60 days of signing the acknowledgment or before any court hearing about the child, whichever is earlier;

(2) both the father and the mother are responsible for the care and support of the child. If necessary, this duty may be enforced through legal action such as a child support order, an order to pay birth or other medical expenses of the child or an order to repay government assistance payments for the child's care. A parent's willful failure to support the parent's child is a crime;

(3) both the father and the mother have rights of custody and parenting time with the child unless a court order changes their rights. Custody, residency and parenting time may be spelled out in a court order and enforced;

(4) both the father and the mother have the right to consent to medical treatment for the child unless a court order changes those rights;

(5) the child may inherit from the father and the father's family or from the mother and the mother's family. The child may receive public benefits, including, but not limited to, social security or private benefits, including, but not limited to, insurance or workers compensation because of the father-child or mother-child relationship;

(6) the father or the mother may be entitled to claim the child as a dependent for tax or other purposes. The father or the mother may inherit from the child or the child's descendants; and

(7) each parent has the right to sign or not sign an acknowledgment of paternity. Each parent has the right to talk with an attorney before signing an acknowledgment of paternity. Each parent has the right to be represented by an attorney in any legal action involving paternity or their rights or duties as a parent. Usually each person is responsible for hiring the person's own attorney.

(c) Any duty to disclose rights or responsibilities related to signing an acknowledgment of paternity shall have been met by furnishing the written disclosures of subsection (b). Any duty to disclose orally the rights or responsibilities related to signing an acknowledgment of paternity may be met by means of an audio recording of the disclosures of subsection (b).

(d) An acknowledgment of paternity completed without the written disclosures of subsection (b) is not invalid solely for that reason and may create a presumption of paternity pursuant to K.S.A. 2015 Supp. 23-2208, and amendments thereto. Nothing in K.S.A. 2015 Supp. 23-2202 through 23-2204, and amendments thereto, shall decrease the validity, force or effect of an acknowledgment of paternity executed in this state prior to the effective date of this act.

(e) Upon request, the state registrar of vital statistics shall provide a certified copy of the acknowledgment of paternity to an office providing IV-D program services.

History: L. 1994, ch. 292, § 3; L. 1997, ch. 182, § 67; L. 2000, ch. 171, § 12; L. 2014, ch. 115, § 33; July 1.



23-2205 Parent and child relationship defined.

23-2205. Parent and child relationship defined. As used in this act, "parent and child relationship" means the legal relationship existing between a child and the child's biological or adoptive parents incident to which the law confers or imposes rights, privileges, duties and obligations. It includes the mother and child relationship and the father and child relationship.

History: L. 1985, ch. 114, § 2; July 1.



23-2206 Relationship not dependent on marriage.

23-2206. Relationship not dependent on marriage. The parent and child relationship extends equally to every child and to every parent, regardless of the marital status of the parents.

History: L. 1985, ch. 114, § 3; July 1.



23-2207 How parent and child relationship is established.

23-2207.  How parent and child relationship is established. The parent and child relationship between a child and:

(a) The mother may be established by proof of her having given birth to the child or under this act.

(b) The father may be established under this act or, in the absence of a final judgment establishing paternity, by a voluntary acknowledgment of paternity meeting the requirements of K.S.A. 2015 Supp. 23-2204, and amendments thereto, unless the voluntary acknowledgment has been revoked pursuant to K.S.A. 2015 Supp. 23-2209, and amendments thereto.

(c) An adoptive parent may be established by proof of adoption.

History: L. 1985, ch. 114, § 4; L. 1997, ch. 182, § 62; July 3.



23-2208 Presumption of paternity.

23-2208. Presumption of paternity. (a) A man is presumed to be the father of a child if:

(1) The man and the child's mother are, or have been, married to each other and the child is born during the marriage or within 300 days after the marriage is terminated by death or by the filing of a journal entry of a decree of annulment or divorce.

(2) Before the child's birth, the man and the child's mother have attempted to marry each other by a marriage solemnized in apparent compliance with law, although the attempted marriage is void or voidable and:

(A) If the attempted marriage is voidable, the child is born during the attempted marriage or within 300 days after its termination by death or by the filing of a journal entry of a decree of annulment or divorce; or

(B) if the attempted marriage is void, the child is born within 300 days after the termination of cohabitation.

(3) After the child's birth, the man and the child's mother have married, or attempted to marry, each other by a marriage solemnized in apparent compliance with law, although the attempted marriage is void or voidable and:

(A) The man has acknowledged paternity of the child in writing;

(B) with the man's consent, the man is named as the child's father on the child's birth certificate; or

(C) the man is obligated to support the child under a written voluntary promise or by a court order.

(4) The man notoriously or in writing recognizes paternity of the child, including but not limited to a voluntary acknowledgment made in accordance with K.S.A. 2015 Supp. 23-2223 or  K.S.A. 65-2409a, and amendments thereto.

(5) Genetic test results indicate a probability of 97% or greater that the man is the father of the child.

(6) The man has a duty to support the child under an order of support regardless of whether the man has ever been married to the child's mother.

(b) A presumption under this section may be rebutted only by clear and convincing evidence, by a court decree establishing paternity of the child by another man or as provided in subsection (c). If a presumption is rebutted, the party alleging the existence of a father and child relationship shall have the burden of going forward with the evidence.

(c) If two or more presumptions under this section arise which conflict with each other, the presumption which on the facts is founded on the weightier considerations of policy and logic, including the best interests of the child, shall control.

(d) Full faith and credit shall be given to a determination of paternity made by any other state or jurisdiction, whether the determination is established by judicial or administrative process or by voluntary acknowledgment. As used in this section, "full faith and credit" means that the determination of paternity shall have the same conclusive effect and obligatory force in this state as it has in the state or jurisdiction where made.

(e) If a presumption arises under this section, the presumption shall be sufficient basis for entry of an order requiring the man to support the child without further paternity proceedings.

(f) The donor of semen provided to a licensed physician for use in artificial insemination of a woman other than the donor's wife is treated in law as if he were not the birth father of a child thereby conceived, unless agreed to in writing by the donor and the woman.

History: L. 1985, ch. 114, § 5; L. 1994, ch. 292, § 5; July 1.



23-2209 Determination of father and child relationship; who may bring action; when action may be brought; revocation of acknowledgment.

23-2209. Determination of father and child relationship; who may bring action; when action may be brought; revocation of acknowledgment. (a) A child or any person on behalf of such a child, may bring an action:

(1) At any time to determine the existence of a father and child relationship presumed under K.S.A. 2015 Supp. 23-2208, and amendments thereto; or

(2) at any time until three years after the child reaches the age of majority to determine the existence of a father and child relationship which is not presumed under K.S.A. 2015 Supp. 23-2208, and amendments thereto.

(b) When authorized under K.S.A. 39-755 or 39-756, and amendments thereto, the secretary for children and families may bring an action at any time during a child's minority to determine the existence of the father and child relationship.

(c) This section does not extend the time within which a right of inheritance or a right to a succession may be asserted beyond the time provided by law relating to the probate of estates or determination of heirship.

(d) Any agreement between an alleged or presumed father and the mother or child does not bar an action under this section.

(e) Except as otherwise provided in this subsection, if an acknowledgment of paternity pursuant to K.S.A. 2015 Supp. 23-2204, and amendments thereto, has been completed the man named as the father, the mother or the child may bring an action to revoke the acknowledgment of paternity at any time until one year after the child's date of birth. The legal responsibilities, including any child support obligation, of any signatory arising from the acknowledgment of paternity shall not be suspended during the action, except for good cause shown. If the person bringing the action was a minor at the time the acknowledgment of paternity was completed, the action to revoke the acknowledgment of paternity may be brought at any time until one year after that person attains age 18, unless the court finds that the child is more than one year of age and that revocation of the acknowledgment of paternity is not in the child's best interest.

The person requesting revocation must show, and shall have the burden of proving, that the acknowledgment of paternity was based upon fraud, duress or material mistake of fact unless the action to revoke the acknowledgment of paternity is filed before the earlier of 60 days after completion of the acknowledgment of paternity or the date of a proceeding relating to the child in which the signatory is a party, including, but not limited to, a proceeding to establish a support order.

If a court of this state has assumed jurisdiction over the matter of the child's paternity or the duty of a man to support the child, that court shall have exclusive jurisdiction to determine whether an acknowledgment of paternity may be revoked under this subsection.

If an acknowledgment of paternity has been revoked under this subsection, it shall not give rise to a presumption of paternity pursuant to K.S.A. 2015 Supp. 23-2208, and amendments thereto. Nothing in this subsection shall prevent a court from admitting a revoked acknowledgment of paternity into evidence for any other purpose.

If there has been an assignment of the child's support rights pursuant to K.S.A. 39-709, and amendments thereto, the secretary for children and families shall be a necessary party to any action under this subsection.

History: L. 1985, ch. 114, § 6; L. 1994, ch. 292, § 6; L. 1997, ch. 182, § 63; L. 2014, ch. 115, § 34; July 1.



23-2210 Jurisdiction; venue; precedence of certain other orders.

23-2210. Jurisdiction; venue; precedence of certain other orders. (a) The district court has jurisdiction of an action brought under the Kansas parentage act. The action may be joined with an action for divorce, annulment, separate maintenance, support or adoption.

(b) If any determination is sought in any action under the Kansas parentage act for custody, residency or parenting time, the initial pleading seeking that determination shall include that information required by K.S.A. 2015 Supp. 23-37,209, and amendments thereto.

(c) The action may be brought in the county in which the child, the mother or the presumed or alleged father resides or is found. If a parent or an alleged or presumed parent is deceased, an action may be brought in the county in which proceedings for probate of the estate of the parent or alleged or presumed parent have been or could be commenced.

(d) Any order issued pursuant to the revised Kansas code for care of children or the revised Kansas juvenile justice code, shall take precedence over any order under article 22 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto (determination of parentage), until jurisdiction under the revised Kansas code for care of children or the revised Kansas juvenile justice code is terminated.

(e) If a court of competent jurisdiction within this state has entered an order pursuant to the revised Kansas code for care of children regarding custody of a child or children who are involved in a proceeding filed pursuant to this section, and such court has determined pursuant to subsection (i)(2) of K.S.A. 38-2264, and amendments thereto, that the orders in that case shall become the custody orders in the parentage case, such court shall file a certified copy of the orders with the civil case number in the caption and then close the case under the revised Kansas code for care of children. Such orders shall be binding on the parties, unless modified based on a material change in circumstances, even if such courts have different venues.

History: L. 1985, ch. 114, § 7; L. 2000, ch. 171, § 73; L. 2010, ch. 75, § 2; L. 2011, ch. 24, § 1; July 1.



23-2211 Parties.

23-2211. Parties. (a) Except as otherwise provided in subsection (b), the child, the mother, each man presumed to be the father under K.S.A. 2015 Supp. 23-2208, and amendments thereto, and each man alleged to be the father shall be made parties or, if not subject to the jurisdiction of the court, shall be given notice of the action in a manner prescribed by the court and shall be afforded the opportunity to be heard. If a man alleged or presumed to be the father is a minor, the court shall cause notice of the pendency of the proceedings and copies of the pleadings on file to be served upon the parents or guardian of the minor and shall appoint a guardian ad litem who shall be an attorney to represent the minor in the proceedings. If the parents or guardian of the minor cannot be found, notice shall be served in the manner directed by the court.

(b) In an action to establish an order for support of the child, failure to join any person as a party shall not deprive the court of jurisdiction to determine whether a party to the action has a duty to support the child and, if so, to enter an order for support.

History: L. 1985, ch. 114, § 8; L. 1986, ch. 157, § 1; L. 1994, ch. 292, § 7; July 1.



23-2212 Genetic tests to determine paternity; order of court; refusal to submit to tests; expert witnesses.

23-2212. Genetic tests to determine paternity; order of court; refusal to submit to tests; expert witnesses. (a) Whenever the paternity of a child is in issue in any action or judicial proceeding in which the child, mother and alleged father are parties, the court, upon its own motion or upon motion of any party to the action or proceeding, shall order the mother, child and alleged father to submit to genetic tests. If an action is filed by the secretary for children and families under K.S.A. 39-755 or 39-756, and amendments thereto, the court shall order genetic tests on the motion of the secretary for children and families or any party to the action if paternity of the child is in issue. If any party refuses to submit to the tests, the court may resolve the question of paternity against the party or enforce its order if the rights of others and the interests of justice so require. The tests shall be made by experts qualified as genetic examiners who shall be appointed by the court.

(b) Parties to an action may agree to conduct genetic tests prior to or during the pendency of an action for support of a child. The verified written report of the experts shall be admitted into evidence as provided in subsection (c) unless the court finds that paternity of the child is not in issue.

(c) The verified written report of the experts shall be considered to be stipulated to by all parties unless written notice of intent to challenge the validity of the report is given to all parties not more than 20 days after receipt of a copy of the report but in no event less than 10 days before any hearing at which the genetic test results may be introduced into evidence. If such notice is given, the experts shall be called by the court as witnesses to testify as to their findings and shall be subject to cross-examination by the parties. Any party may demand that other experts, qualified as genetic examiners, perform independent tests under order of the court, the results of which may be offered in evidence. The number and qualification of the other experts shall be determined by the court. If no challenge is made, the genetic test results shall be admissible as evidence of paternity without the need for foundation testimony or other proof of authenticity or accuracy.

History: L. 1985, ch. 114, § 9; L. 1991, ch. 110, § 1; L. 1994, ch. 292, § 8; L. 2014, ch. 115, § 35; July 1.



23-2213 Evidence.

23-2213. Evidence. (a) Evidence relating to paternity may include any of the following:

(1) Evidence of sexual intercourse between the mother and alleged father at any possible time of conception.

(2) An expert's opinion concerning the statistical probability of the alleged father's paternity based upon the duration of the mother's pregnancy.

(3) Genetic test results of the statistical probability of the alleged father's paternity.

(4) Medical or anthropological evidence relating to the alleged father's paternity of the child based on tests performed by experts. The court may, and upon request of a party shall, require the child, the mother and the alleged father to submit to appropriate tests.

(5) Testimony, records and notes of a physician concerning the medical circumstances of the pregnancy and the condition and characteristics of the child upon birth. Such testimony, records and notes are not privileged.

(6) Any other evidence relevant to the issue of paternity of the child, including but not limited to voluntary acknowledgment of paternity made in accordance with K.S.A. 2015 Supp. 23-2204, and amendments thereto.

(b) Testimony relating to sexual access to the mother by a man at a time other than the probable time of the conception of the child is inadmissible in evidence.

(c) For any child whose weight at birth is equal to or greater than five pounds 12 ounces, or 2,608.2 grams, it shall be presumed that the child was conceived between 300 and 230 days prior to the date of the child's birth. A presumption under this section may be rebutted by clear and convincing evidence.

(d) Evidence consisting of the results of any genetic test that is of a type generally acknowledged as reliable by accreditation bodies designated by the secretary for children and families shall not be inadmissible solely on the basis of being performed by a laboratory approved by such an accreditation body.

(e) Evidence of expenses incurred for pregnancy, childbirth and genetic tests may be admitted as evidence without requiring third-party foundation testimony and shall constitute prima facie evidence of amounts incurred for such goods and services.

History: L. 1985, ch. 114, § 10; L. 1991, ch. 110, § 2; L. 1994, ch. 292, § 9; L. 1997, ch. 182, § 64; L. 2014, ch. 115, § 36; July 1.



23-2214 Civil action; trial to court.

23-2214. Civil action; trial to court. (a) An action under this act is a civil action governed by the rules of civil procedure.

(b) Trial of all issues in actions under this act shall be to the court.

History: L. 1985, ch. 114, § 11; July 1.



23-2215 Judgment or order; other authorized orders.

23-2215. Judgment or order; other authorized orders. (a) The judgment or order of the court determining the existence or nonexistence of the parent and child relationship is determinative for all purposes, but if any person necessary to determine the existence of a father and child relationship for all purposes has not been joined as a party, a determination of the paternity of the child shall have only the force and effect of a finding of fact necessary to determine a party's duty of support.

(b) If the judgment or order of the court is at variance with the child's birth certificate, the court shall order that a new birth certificate be issued, but only if any man named as the father on the birth certificate is a party to the action.

(c) Upon adjudging that a party is the parent of a minor child, the court shall make provision for support and education of the child under article 30 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto. The court may order the payment of all or a portion of the necessary medical expenses incident to the child's birth. The court may order the support and education expenses to be paid by either or both parents for the minor child.

(d) If both parents are parties to the action, the court shall enter such orders regarding custody, residency and parenting time as the court considers to be in the best interest of the child.

If the parties have an agreed parenting plan it shall be presumed the agreed parenting plan is in the best interest of the child. This presumption may be overcome and the court may make a different order if the court makes specific findings of fact stating why the agreed parenting plan is not in the best interest of the child. If the parties are not in agreement on a parenting plan, each party shall submit a proposed parenting plan to the court for consideration at such time before the final hearing as may be directed by the court.

(e) If during the proceedings the court determines that there is probable cause to believe that the child is a child in need of care, as defined by subsections (d)(1), (d)(2), (d)(3) or (d)(11) of K.S.A. 2015 Supp. 38-2202, and amendments thereto, or that neither parent is fit to have residency, the court may award temporary residency of the child to a grandparent, aunt, uncle or adult sibling, or another person or agency if the court finds by written order that: (1) (A) The child is likely to sustain harm if not immediately removed from the home; (B) allowing the child to remain in home is contrary to the welfare of the child; or (C) immediate placement of the child is in the best interest of the child; and (2) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the child from the child's home or that an emergency exists which threatens the safety of the child. In making such a residency order, the court shall give preference, to the extent that the court finds it is in the best interests of the child, first to awarding such residency to a relative of the child by blood, marriage or adoption and second to awarding such residency to another person with whom the child has close emotional ties. The court may make temporary orders for care, support, education and visitation that it considers appropriate. Temporary residency orders are to be entered in lieu of temporary orders provided for in K.S.A. 2015 Supp. 38-2243 and 38-2244, and amendments thereto, and shall remain in effect until there is a final determination under the revised Kansas code for care of children. An award of temporary residency under this subsection shall not terminate parental rights nor give the court the authority to consent to the adoption of the child. When the court enters orders awarding temporary residency of the child to an agency or a person other than the parent, the court shall refer a transcript of the proceedings to the county or district attorney. The county or district attorney shall file a petition as provided in K.S.A. 2015 Supp. 38-2234, and amendments thereto, and may request termination of parental rights pursuant to K.S.A. 2015 Supp. 38-2266, and amendments thereto. The costs of the proceedings shall be paid from the general fund of the county. If a final determination is made that the child is not a child in need of care, the county or district attorney shall notify the court in writing and the court, after a hearing, shall enter appropriate custody orders pursuant to this section. If the same judge presides over both proceedings, the notice is not required. Any order pursuant to the revised Kansas code for care of children shall take precedence over any similar order under this section.

(f) (1) In entering an original order for support of a child under this section, the court may award an additional judgment to the mother or any other party who made expenditures for support and education of the child from the date of birth to the date the order is entered. If the determination of paternity is based upon a presumption arising under K.S.A. 2015 Supp. 23-2208, and amendments thereto, the court shall award an additional judgment to reimburse all or part of the expenses of support and education of the child from at least the date the presumption first arose to the date the order is entered, except that no additional judgment need be awarded for amounts accrued under a previous order for the child's support.

(2) The court may consider any affirmative defenses pled and proved in making an award under this subsection.

(3) The amount of any award made under this subsection shall be determined by application of the Kansas child support guidelines. For any period occurring five years or less before or after commencement of the action, there is a rebuttable presumption that such child support guidelines amount reflects the actual expenditures made on the child's behalf during that period. For any period occurring more than five years before commencement of the action, the person seeking the award has the burden of proving that the total amount requested for that period does not exceed expenditures actually made on the child's behalf during that period.

History: L. 1985, ch. 114, § 12; L. 1985, ch. 115, § 39; L. 1986, ch. 138, § 5; L. 1986, ch. 137, § 22; L. 1988, ch. 137, § 1; L. 1991, ch. 171, § 3; L. 1992, ch. 273, § 1; L. 1994, ch. 292, § 10; L. 1997, ch. 182, § 5; L. 2000, ch. 171, § 10; L. 2001, ch. 195, § 5; L. 2010, ch. 75, § 3; L. 2011, ch. 24, § 2; L. 2014, ch. 116, § 2; July 1.



23-2216 Costs.

23-2216. Costs. (a) Costs and attorney fees may be awarded to either party as justice and equity may require. Unless the attorney represents a public agency in an action, the court may order that the amount be paid directly to the attorney, who may enforce the order in the attorney's name in the same case.

(b) The court may order reasonable fees for the child's guardian ad litem.

(c) The court may order other expenses of the action, including genetic tests, to be paid by the parties in proportions and at times determined by the court. The court may order the proportion of any indigent party to be paid from the general fund of the county. After payment, the court may tax all, part or none of the expenses as costs in the action.

(d) The fee of an expert witness qualified to perform genetic testing, but not appointed by the court, shall be paid by the party calling the expert witness but shall not be taxed as costs in the action.

History: L. 1985, ch. 114, § 13; L. 2014, ch. 116, § 3; July 1.



23-2219 Counsel for parties; free transcript for indigent on appeal.

23-2219. Counsel for parties; free transcript for indigent on appeal. (a) If the petitioner is not represented by counsel, the petitioner in an action to determine paternity may apply for services from: (1) The court trustee of the judicial district in which the action is brought, if the office of court trustee has been established in the county; or (2) the Kansas department for children and families or its contractor, if the action is brought pursuant to part D of title IV of the federal social security act (42 U.S.C. § 651 et seq.), as amended. At the request of a petitioner in an action to determine paternity, the county or district attorney of the county in which the action is brought shall proceed on the petitioner's behalf if the petitioner is not represented by counsel, the action is not brought pursuant to part D of title IV of the federal social security act (42 U.S.C. § 651 et seq.), as amended, and there is no court trustee in the county.

(b) The court shall appoint a guardian ad litem to represent the minor child if the court finds that the interests of the child and the interests of the petitioner differ. In any other case, the court may appoint such a guardian ad litem.

(c) The court shall appoint counsel for any other party to the action who is financially unable to obtain counsel.

(d) If a party is financially unable to pay the costs of a transcript, the court shall furnish on request a transcript for purposes of appeal.

History: L. 1985, ch. 114, § 16; L. 1986, ch. 157, § 2; L. 1994, ch. 292, § 11; L. 2014, ch. 115, § 37; July 1.



23-2220 Action to determine mother and child relationship.

23-2220. Action to determine mother and child relationship. Any interested party may bring an action to determine the existence or nonexistence of a mother and child relationship. Insofar as practicable, the provisions of this act applicable to the father and child relationship apply.

History: L. 1985, ch. 114, § 17; July 1.



23-2221 Promise to render support.

23-2221. Promise to render support. It shall be presumed that there is consideration for any written promise to furnish support for a child, growing out of a presumed or alleged father and child relationship. Such a promise shall be enforceable according to its terms, subject to subsection (d) of K.S.A. 2015 Supp. 23-2209.

History: L. 1985, ch. 114, § 18; July 1.



23-2222 Paternity orders; birth certificates.

23-2222. Paternity orders; birth certificates. (a) Upon receipt of a certified order from a court of this state or an authenticated order of a court of another state, the state registrar of vital statistics shall prepare a new birth registration consistent with the findings of the court.

(b) The fact that the father and child relationship was declared after the child's birth shall not be ascertainable from the new birth registration, but the actual place and date of birth shall be shown.

(c) The findings upon which the new birth registration was made and the original birth certificate shall be kept in a sealed and confidential file and be subject to inspection only in exceptional cases upon order of the court for good cause shown or as otherwise provided in K.S.A. 2015 Supp. 23-2204.

History: L. 1985, ch. 114, § 19; L. 1994, ch. 292, § 12; July 1.



23-2223 Amendment of birth certificate to change name of parent or child; procedure.

23-2223. Amendment of birth certificate to change name of parent or child; procedure. (a) Whenever the parents of a minor child desire that the child's birth certificate be amended to add the name of a parent, correct the name of either parent or of the child or change the child's last name to that of either parent, both parents shall appear before a judge of the district court or a hearing officer authorized by rule of the supreme court to accept voluntary acknowledgments of parentage. The parents shall execute affidavits in the presence of the judge or hearing officer, attesting to the fact that each is a parent of the child and that they desire to amend the birth registration of the child. If both parents are not residents of this state and are outside this state, both parents shall forward to such judge or hearing officer affidavits, sworn to before a judicial officer of the state in which they reside and attesting to the fact that each is a parent of the child and that they desire to amend the birth registration of the child.

(b) The judge or hearing officer shall require the parents to exhibit or to forward to the judge or hearing officer evidence of the birth of the child. If the judge or hearing officer finds that the birth certificate of the child fails to name either the father or mother of the child, that the name of either parent or the child is incorrect or that the child's name should be changed to that of either parent, the judge or hearing officer shall forward both parents' affidavits to the state registrar of vital statistics, together with a certified order to prepare a new birth registration in the manner provided by K.S.A. 2015 Supp. 23-2222, and amendments thereto, and to seal the affidavits, court order and original birth certificate and allow inspection of them only as provided therein.

(c) The judge or hearing officer shall return all evidence and other exhibits to the parents of the child. No fee shall be charged for the performance of this service. No case file will be opened in the district court, nor will any record be made by the court of the performance of this act.

History: L. 1986, ch. 157, § 4; L. 2014, ch. 116, § 4; July 1.



23-2224 Court orders; interlocutory orders; ex parte, when; notice and hearing; temporary support.

23-2224. Court orders; interlocutory orders; ex parte, when; notice and hearing; temporary support. (a) The court, without requiring bond, may make and enforce orders which:

(1) Restrain the parties from molesting or interfering with the privacy or rights of each other;

(2) confirm the existing de facto custody of the child subject to further order of the court, if the court has jurisdiction under K.S.A. 23-37,101 et seq., and amendments thereto;

(3) appoint an expert to conduct genetic tests for determination of paternity as provided in K.S.A. 2015 Supp. 23-2212, and amendments thereto;

(4) order the mother and child and alleged father to contact the court appointed expert and provide tissue samples for testing within 30 days after service of the order;

(5) order the payment of temporary child support pursuant to subsection (c); or

(6) the court deems appropriate under the provisions of article 22 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto.

(b) (1) Interlocutory orders authorized by this section that relate to genetic testing may be issued ex parte, if:

(A) The appointed expert is a paternity laboratory accredited by the American association of blood banks; and

(B) the order does not require an adverse party to make advance payment toward the cost of the test.

(2) If such ex parte orders are issued, and if an adverse party requests modification thereof, the court will conduct a hearing within 10 days of such request.

(c) After notice and hearing, the court shall enter an order for child support during the pendency of the action as provided in this subsection. The order shall be entered if the pleadings and the motion for temporary support, if separate from the pleadings, indicate there is only one presumed father and if probable paternity by the presumed father is indicated by clear and convincing evidence. For purposes of this subsection, "clear and convincing evidence" may be presented in any form, including, but not limited to, an uncontested allegation in the pleadings, an uncontested affidavit or an agreement between the parties. For purposes of this subsection, "clear and convincing evidence" means:

(1) The presumed father does not deny paternity;

(2) the mother and the presumed father were married to each other, regardless of whether the marriage was void or voidable, at any time between 300 days before the child's birth and the child's birth;

(3) a voluntary acknowledgment of paternity was completed by the mother and the presumed father more than 60 days before the motion was filed and no request to revoke the voluntary acknowledgment has been filed; or

(4) results of genetic tests show the probability of paternity by the presumed father is equal to or greater than 97% and the report was received more than 20 days before the motion was filed, unless written notice of intent to challenge the validity of the report has been timely given.

History: L. 1991, ch. 110, § 3; L. 1997, ch. 182, § 65; L. 2014, ch. 116, § 5; July 1.



23-2225 Change in child's residence; notice; effect; exception.

23-2225. Change in child's residence; notice; effect; exception. (a) Except as provided in subsection (d), a parent granted rights pursuant to K.S.A. 2015 Supp. 23-2215(d), and amendments thereto, shall give written notice to the other parent who has been granted rights pursuant to K.S.A. 2015 Supp. 23-2215(d), and amendments thereto, not less than 30 days prior to:

(1) Changing the residence of the child; or

(2) removing the child from this state for a period of time exceeding 90 days. Such notice shall be sent by restricted mail, return receipt requested, to the last known address of the other parent.

(b) Failure to give notice as required by subsection (a) is an indirect civil contempt punishable as provided by law. In addition, the court may assess, against the parent required to give notice, reasonable attorney fees and any other expenses incurred by the other parent by reason of the failure to give notice.

(c) A change of the residence or the removal of a child from this state as described in subsection (a) may be considered a material change of circumstances which justifies modification of a prior order of child support, custody or parenting time. In determining any such motion, the court shall consider all factors the court deems appropriate including, but not limited to:

(1) The effect of the move on the best interests of the child;

(2) the effect of the move on any party having rights granted pursuant to K.S.A. 2015 Supp. 23-2215(d), and amendments thereto; and

(3) the increased cost the move will impose on any party seeking to exercise rights granted under K.S.A. 2015 Supp. 23-2215(d), and amendments thereto.

(d) A parent who has been granted rights pursuant to K.S.A. 2015 Supp. 23-2215(d), and amendments thereto, shall not be required to give the notice required by this section to the other parent when the other parent has been convicted of any crime specified in article 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 54, 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6104, 21-6325, 21-6326 or 21-6418 through 21-6422, and amendments thereto, in which the child is the victim of such crime.

(e) This section shall be part of and supplemental to the Kansas parentage act.

History: L. 1998, ch. 139, § 11; L. 2000, ch. 171, § 11; L. 2011, ch. 30, § 154; L. 2015, ch. 94, § 10; July 1.






Article 23 ASSISTED CONCEPTION, REPRODUCTIVE TECHNOLOGY

23-2301 Artificial insemination; performance; consent.

23-2301. Artificial insemination; performance; consent. The technique of heterologous artificial insemination may be performed in this state at the request and with the consent in writing of the husband and wife desiring the utilization of such technique for the purpose of conceiving a child or children.

History: L. 1968, ch. 272, § 1; July 1.



23-2302 Same; child is natural child at law.

23-2302. Same; child is natural child at law. Any child or children heretofore or hereafter born as the result of heterologous artificial insemination shall be considered at law in all respects the same as a naturally conceived child of the husband and wife so requesting and consenting to the use of such technique.

History: L. 1968, ch. 272, § 2; July 1.



23-2303 Artificial insemination; consent executed and filed; file not open to public.

23-2303. Artificial insemination; consent executed and filed; file not open to public. The consent provided for in this act shall be executed and acknowledged by both the husband and wife and the person who is to perform the technique, and an original thereof may be filed under the same rules as adoption papers in the district court of the county in which such husband and wife reside. The written consent so filed shall not be open to the general public, and the information contained therein may be released only to the persons executing such consent, or to persons having a legitimate interest therein as evidenced by a specific court order.

History: L. 1968, ch. 272, § 3; L. 1976, ch. 145, § 129; Jan. 10, 1977.






Article 24 PREMARITAL AGREEMENTS

23-2401 Title of act.

23-2401. Title of act. This act may be cited as the "uniform premarital agreement act."

History: L. 1988, ch. 204, § 1; July 1.



23-2402 Definitions.

23-2402. Definitions. As used in this act:

(a) "Premarital agreement" means an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage; and

(b) "property" means an interest, present or future, legal or equitable, vested or contingent, in real or personal property, including income and earnings.

History: L. 1988, ch. 204, § 2; July 1.



23-2403 Premarital agreement; writing required.

23-2403. Premarital agreement; writing required. A premarital agreement shall be in writing and signed by both parties. It is enforceable without consideration.

History: L. 1988, ch. 204, § 3; July 1.



23-2404 Same; areas with respect to which parties may contract; right of child to support not to be adversely affected.

23-2404. Same; areas with respect to which parties may contract; right of child to support not to be adversely affected. (a) Parties to a premarital agreement may contract with respect to all of the following:

(1) The rights and obligations of each of the parties in any of the property of either, or both, whenever and wherever acquired or located;

(2) the right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of or otherwise manage and control property;

(3) the disposition of property upon separation, marital dissolution, death or the occurrence or nonoccurrence of any other event;

(4) the modification or elimination of spousal support;

(5) the making of a will, trust or other arrangement to carry out the provisions of the agreement;

(6) the ownership rights in and disposition of the death benefit from a life insurance policy;

(7) the choice of law governing the construction of the agreement; and

(8) any other matter, including their personal rights and obligations, not in violation of public policy or a statute imposing a criminal penalty.

(b) The right of a child to support may not be adversely affected by a premarital agreement.

History: L. 1988, ch. 204, § 4; July 1.



23-2405 Same; effective, when.

23-2405. Same; effective, when. A premarital agreement becomes effective upon marriage.

History: L. 1988, ch. 204, § 5; July 1.



23-2406 Same; amendment or revocation after marriage.

23-2406. Same; amendment or revocation after marriage. After marriage, a premarital agreement may be amended or revoked only by a written agreement, signed by the parties. The amended agreement or the revocation is enforceable without consideration.

History: L. 1988, ch. 204, § 6; July 1.



23-2407 Same; enforceability.

23-2407. Same; enforceability. (a) A premarital agreement is not enforceable if the party against whom enforcement is sought proves either of the following:

(1) That party did not execute the agreement voluntarily; or

(2) the agreement was unconscionable when such agreement was executed and, before execution of the agreement, all of the following applied to that party:

(A) Such party was not provided a fair and reasonable disclosure of the property or financial obligations of the other party;

(B) such party did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided; and

(C) such party did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the other party.

(b) If a provision of a premarital agreement modifies or eliminates spousal support and that modification or elimination causes one party to the agreement to be eligible for support under a program of public assistance at the time of separation or marital dissolution, a court, notwithstanding the terms of the agreement, may require the other party to provide support to the extent necessary to avoid that eligibility.

(c) An issue of unconscionability of a premarital agreement shall be decided by the court as a matter of law.

History: L. 1988, ch. 204, § 7; July 1.



23-2408 Same; effect when marriage determined to be void.

23-2408. Same; effect when marriage determined to be void. If a marriage is determined to be void, an agreement that would otherwise have been a premarital agreement is enforceable only to the extent necessary to avoid an inequitable result.

History: L. 1988, ch. 204, § 8; July 1.



23-2409 Same; statute of limitations tolled during marriage; equitable defenses available.

23-2409. Same; statute of limitations tolled during marriage; equitable defenses available. Any statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement. However, equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party.

History: L. 1988, ch. 204, § 9; July 1.



23-2410 Uniformity of act.

23-2410. Uniformity of act. This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting such act.

History: L. 1988, ch. 204, § 10; July 1.



23-2411 Application of act.

23-2411. Application of act. This act shall apply to premarital agreements executed on or after the effective date of this act.

History: L. 1988, ch. 204, § 11; July 1.






Article 25 MARRIAGE

23-2501 Nature of marriage relation.

23-2501. Nature of marriage relation. The marriage contract is to be considered in law as a civil contract between two parties who are of opposite sex. All other marriages are declared to be contrary to the public policy of this state and are void. The consent of the parties is essential. The marriage ceremony may be regarded either as a civil ceremony or as a religious sacrament, but the marriage relation shall only be entered into, maintained or abrogated as provided by law.

History: L. 2011, ch. 26, § 1; July 1.



23-2502 Common-law marriage.

23-2502. Common-law marriage. The state of Kansas shall not recognize a common-law marriage contract if either party to the marriage contract is under 18 years of age.

History: L. 2011, ch. 26, § 2; July 1.



23-2503 Incestuous marriages void.

23-2503. Incestuous marriages void. All marriages between parents and children, including grandparents and grandchildren of any degree, between brothers and sisters of the one half as well as the whole blood, and between uncles and nieces, aunts and nephews, and first cousins, are declared to be incestuous and absolutely void.

History: L. 1867, ch. 84, § 2; G.S. 1868, ch. 61, § 2; R.S. 1923, 23-102; L. 1985, ch. 114, § 21; July 1.



23-2504 Solemnizing marriage; persons authorized to officiate.

23-2504. Solemnizing marriage; persons authorized to officiate. (a) Marriage may be validly solemnized and contracted in this state, after a license has been issued for the marriage, in the following manner: By the mutual declarations of the two parties to be joined in marriage, made before an authorized officiating person and in the presence of at least two competent witnesses over 18 years of age, other than the officiating person, that they take each other as husband and wife.

(b) The following are authorized to be officiating persons:

(1) Any currently ordained clergyman or religious authority of any religious denomination or society;

(2) any licentiate of a denominational body or an appointee of any bishop serving as the regular clergyman of any church of the denomination to which the licentiate or appointee belongs, if not restrained from so doing by the discipline of that church or denomination;

(3) any judge or justice of a court of record;

(4) any municipal judge of a city of this state; and

(5) any retired judge or justice of a court of record.

(c) The two parties themselves, by mutual declarations that they take each other as husband and wife, in accordance with the customs, rules and regulations of any religious society, denomination or sect to which either of the parties belong, may be married without an authorized officiating person.

History: L. 1968, ch. 207, § 1; L. 1973, ch. 134, § 26; L. 1984, ch. 134, § 1; L. 1996, ch. 194, § 2; July 1.



23-2505 Issuance of marriage license; form; waiting period; emergency; lawful age; consent, when; unlawful acts, penalty; duties of person issuing license; expiration of license.

23-2505. Issuance of marriage license; form; waiting period; emergency; lawful age; consent, when; unlawful acts, penalty; duties of person issuing license; expiration of license. (a) The clerks of the district courts or judges thereof, when applied to for a marriage license by any person who is one of the parties to the proposed marriage and who is legally entitled to a marriage license, shall issue a marriage license in substance as follows:

MARRIAGE LICENSE (Name of place where office located, month, day and year.)

TO ANY PERSON authorized by law to perform the marriage ceremony,

Greeting:

You are hereby authorized to join in marriage A B of ____________, date of birth _______, and C D of ____________, date of birth _______, (and name of parent or guardian consenting), and of this license, duly endorsed, you will make due return to this office immediately after performing the ceremony.

E F, (title of person issuing the license).

(b) No clerk or judge of the district court shall issue a marriage license before the third calendar day (Sunday, holidays, and days on which the office of the clerk of the court is not accessible included) following the date of the filing of the application therefor in such clerk's or judge's office except that in cases of emergency or extraordinary circumstances, a judge of the district court may upon proper showing being made, permit by order of the court the issuance of such marriage license without waiting three days. Each district court shall keep a record of all marriages resulting from licenses issued by the court, which record shall show the names of the persons who were married and the date of the marriage.

(c) No clerk or judge shall issue a license authorizing the marriage of any person:

(1) Under the age of 16 years, except that a judge of the district court may, after due investigation, give consent and issue the license authorizing the marriage of a person 15 years of age when the marriage is in the best interest of the person 15 years of age; or

(2) who is 16 or 17 years of age without the express consent of such person's father, mother or legal guardian and the consent of the judge unless consent of both the mother and father and any legal guardian or all then living parents and any legal guardian is given in which case the consent of the judge shall not be required. If not given in person at the time of the application, the consent shall be evidenced by a written certificate subscribed thereto and duly attested. Where the applicants or either of them are 16 or 17 years of age and their parents are dead and there is no legal guardian then a judge of the district court may after due investigation give consent and issue the license authorizing the marriage.

(d) The judge or clerk may issue a license upon the affidavit of the party personally appearing and applying therefor, to the effect that the parties to whom such license is to be issued are of lawful age, as required by this section, and the judge or clerk is hereby authorized to administer oaths for that purpose.

(e) Every person swearing falsely in such affidavit shall be guilty of a misdemeanor and shall be punished by a fine not exceeding $500. A clerk or judge of the district court shall state in every license the birth dates of the parties applying for the same, and if either or both are 16 or 17 years of age, the name of the father, mother, or guardian consenting to such marriage.

(f) Every marriage license shall expire at the end of six months from the date of issuance if the marriage for which the license was issued does not take place within the six-month period of time.

History: L. 1867, ch. 84, § 5; G.S. 1868, ch. 61, § 5; L. 1905, ch. 302, § 1; L. 1913, ch. 224, § 2; R.S. 1923, 23-106; L. 1947, ch. 240, § 1; L. 1967, ch. 202, § 1; L. 1968, ch. 207, § 3; L. 1969, ch. 184, § 1; L. 1972, ch. 161, § 3; L. 1976, ch. 145, § 116; L. 1977, ch. 109, § 18; L. 1987, ch. 119, § 1; L. 1994, ch. 120, § 1; L. 1996, ch. 142, § 2; L. 2006, ch. 184, § 1; L. 2010, ch. 11, § 1; Apr. 1.



23-2506 Designation of new legal name, procedure; certified copy of marriage license and certificate of marriage proof of identity.

23-2506. Designation of new legal name, procedure; certified copy of marriage license and certificate of marriage proof of identity. (a) At the time of marriage, a person may designate a new legal name, by which such person shall subsequently be known. Such name may include a combination of the person's prior existing name and the prior existing name of such person's spouse, or derivative versions thereof.

(b) A person's name, as designated pursuant to subsection (a), shall be recorded on the marriage license issued to such person, along with such person's name at the time of the person's application for such license, which shall be described thereon as the person's former name.

(c) The change to the person's new legal name shall be effective upon the endorsement of the person's marriage license with the certificate of marriage of the person who performed the marriage ceremony pursuant to K.S.A. 2015 Supp. 23-2511, and amendments thereto.

(d) A certified copy of a person's marriage license endorsed with a certificate of marriage pursuant to K.S.A. 2015 Supp. 23-2511, and amendments thereto, shall constitute proof of identity for the purposes of issuance of any Kansas driver's license or nondriver's identification card.

History: L. 2007, ch. 162, § 1; July 1.



23-2507 Registration.

23-2507. Registration. All marriages occurring within the state shall be registered under the supervision of the secretary of health and environment as provided in K.S.A. 65-102.

History: L. 1913, ch. 224, § 1; R.S. 1923, 23-105; L. 1980, ch. 106, § 2; July 1.



23-2508 Validity of marriages contracted without state.

23-2508. Validity of marriages contracted without state. All marriages contracted without this state, which would be valid by the laws of the country in which the same were contracted, shall be valid in all courts and places in this state. It is the strong public policy of this state only to recognize as valid marriages from other states that are between a man and a woman.

History: L. 1867, ch. 84, § 9; G.S. 1868, ch. 61, § 9; R.S. 1923, 23-115; L. 1996, ch. 142, § 3; July 1.



23-2509 Forms for licenses, issuance; photocopy to applicant; computer generated licenses.

23-2509. Forms for licenses, issuance; photocopy to applicant; computer generated licenses. Forms for license shall be furnished by the secretary of health and environment and shall be photocopied and issued with the photocopy to the applicant therefor for delivery to the person who performs the marriage ceremony after the judge or clerk or the district court has recorded the required personal information as provided by K.S.A. 2015 Supp. 23-2505, and amendments thereto, for the original marriage license being issued. Such photocopy shall clearly be marked as "DUPLICATE." The secretary may approve the use of an automated system whereby the marriage license form is computer generated. In such instances, the court shall comply with prescribed specifications as set out by the secretary to ensure uniformity across the state.

History: L. 1913, ch. 224, § 3; R.S. 1923, 23-107; L. 1976, ch. 145, § 117; L. 1977, ch. 109, § 19; L. 1980, ch. 106, § 3; L. 1987, ch. 119, § 2; L. 1990, ch. 116, § 1; L. 1995, ch. 178, § 1; Apr. 27.



23-2510 License fee; authorized only by legislative enactment; disposition.

23-2510. License fee; authorized only by legislative enactment; disposition. (a) The judge or clerk of the district court shall collect from the applicant for a marriage license a fee of $59.

(b) The clerk of the court shall remit all fees prescribed by this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Of each remittance, the state treasurer shall credit 38.98% to the protection from abuse fund, 15.19% to the family and children trust account of the family and children investment fund created by K.S.A. 38-1808, and amendments thereto, 16.95% to the crime victims assistance fund created by K.S.A. 74-7334, and amendments thereto, 15.25% to the judicial branch nonjudicial salary adjustment fund created by K.S.A. 2015 Supp. 20-1a15, and amendments thereto, and the remainder to the state general fund.

(c) Except as provided further, the marriage license fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for a marriage license. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $26.50 per marriage license fee, to fund the costs of non-judicial personnel.

History: L. 1984, ch. 136, § 1; L. 1989, ch. 239, § 5; L. 1992, ch. 313, § 10; L. 1996, ch. 188, § 3; L. 2001, ch. 5, § 85; L. 2006, ch. 215, § 5; L. 2008, ch. 95, § 6; L. 2009, ch. 116, § 13; L. 2010, ch. 62, § 5; L. 2011, ch. 87, § 5; L. 2012, ch. 66, § 5; L. 2013, ch. 125, § 5; L. 2015, ch. 81, § 11; July 1.



23-2511 Marriage certificate; recording marriages.

23-2511. Marriage certificate; recording marriages. (a) Every person who performs a marriage ceremony under the provisions of this act shall endorse the person's certificate of the marriage on the license, give the duplicate copy of the license to the parties to the marriage and return the license, within 10 days after the marriage, to the judge or clerk of the district court who issued it.  The judge or clerk shall record the marriage on the marriage record in the office of the judge or clerk and shall forward, not later than the third day of the following month, to the secretary of health and environment the license and certificate of marriage, together with a statement of the names of the parties and the name and address of the person who performed the marriage ceremony.

(b) If no marriage license has been issued by the judge or clerk of the district court during a month, the judge or clerk shall promptly notify the secretary of health and environment to that effect on a form provided for that purpose.

History: L. 1913, ch. 224, § 5; L. 1917, ch. 236, § 1; R.S. 1923, 23-109; L. 1925, ch. 201, § 2; L. 1968, ch. 207, § 5; L. 1976, ch. 170, § 2; L. 1976, ch. 151, § 5; L. 1977, ch. 109, § 21; L. 1980, ch. 106, § 6; L. 1984, ch. 147, § 7; L. 1984, ch. 135, § 1; July 1.



23-2512 Records of marriages; indexing; certified copies or abstracts.

23-2512. Records of marriages; indexing; certified copies or abstracts. The secretary of health and environment shall index all records received pursuant to K.S.A. 2015 Supp. 23-2511, and amendments thereto, and, upon request, shall issue a certified copy or abstract of them which in all courts and for all purposes shall be prima facie evidence of the facts stated in them. For each certified copy or abstract a fee shall be paid to the secretary in an amount prescribed in accordance with, and disposed of in the manner provided by, K.S.A. 65-2418, and amendments thereto.

History: L. 1913, ch. 224, § 6; R.S. 1923, 23-110; L. 1956, ch. 52, § 7; L. 1957, ch. 431, § 6; L. 1963, ch. 398, § 9; L. 1967, ch. 203, § 1; L. 1973, ch. 309, § 13; L. 1975, ch. 462, § 29; L. 1976, ch. 145, § 121; L. 1978, ch. 347, § 5; L. 1980, ch. 106, § 7; L. 1983, ch. 286, § 16; L. 1984, ch. 147, § 8; L. 1984, ch. 135, § 2; L. 2002, ch. 160, § 1; May 23.



23-2513 Penalty for not complying with statutory requirements.

23-2513. Penalty for not complying with statutory requirements. Any judge or clerk of the district court or person authorized by law to perform the marriage ceremony in this state who shall fail to comply with any of the provisions of this act shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not more than one hundred dollars, and the county or district attorney of any county when presented with a statement of facts and circumstances shall forthwith initiate and promptly follow up the necessary court proceedings against the parties responsible for the alleged violation of the law.

History: L. 1913, ch. 224, § 8; R.S. 1923, 23-111; L. 1976, ch. 145, § 122; L. 1977, ch. 109, § 22; July 1.



23-2514 Copy of licenses returned kept by court personnel.

23-2514. Copy of licenses returned kept by court personnel. The judge or clerk of the district court shall keep a correct copy of all marriage licenses returned with the endorsement on the license by the person performing the marriage ceremony.

History: L. 1867, ch. 84, § 6; G.S. 1868, ch. 61, § 6; R.S. 1923, 23-112; L. 1976, ch. 145, § 123; L. 1977, ch. 109, § 23; L. 1990, ch. 116, § 2; July 1.



23-2515 Proof of relationship of parties; penalty for granting license to parties not entitled without examination.

23-2515. Proof of relationship of parties; penalty for granting license to parties not entitled without examination. In all cases, before granting a marriage license the judge or clerk of the district court shall require the applicant for such license to take and subscribe to an oath to the effect that none of the reasons set forth in K.S.A. 2015 Supp. 23-2503 exist why such applicant should not be granted a marriage license; and the judge or clerk may in his or her discretion examine witnesses under oath concerning the matters referred to in K.S.A. 2015 Supp. 23-2503, as applied to the applicant for such marriage license, and for the purpose of this act shall have power to administer oaths. If the judge or clerk fails to examine such applicant for license as provided in this section, he or she shall be liable to fine for granting license to parties not legally entitled thereto, in any sum not exceeding one thousand dollars ($1,000), to be recovered by indictment or information, with cost.

History: L. 1867, ch. 84, § 8; G.S. 1868, ch. 61, § 8; L. 1886, ch. 124, § 1; R.S. 1923, 23-114; L. 1976, ch. 145, § 125; L. 1977, ch. 109, § 25; July 1.



23-2516 Validation of certain marriages; performance of marriage by Baha'is assembly.

23-2516. Validation of certain marriages; performance of marriage by Baha'is assembly. (a) All marriages solemnized among the society called Friends, or Quakers, in the form previously practiced and in use in their meetings shall be good and valid and shall not be construed as affected by any of the foregoing provisions of this act. All marriages previously solemnized in this state by that society, in accordance with its forms and usage, are hereby declared legal and valid.

(b) A local spiritual assembly of the Baha'is or representative members of that assembly, according to the usage of their religious community, as defined in the declaration of trust and bylaws of the national spiritual assembly of the Baha'is of the United States and bylaws of a local spiritual assembly may perform and witness the marriage ceremony in this state and certify on the back of the license the facts of the marriage and its date.

(c) Any marriage ceremony performed prior to the effective date of this act and certified by any person who had been issued a certificate of election as justice of the peace and the resulting marriage are hereby declared legal and valid.

History: L. 1867, ch. 844, § 10; G.S. 1868, ch. 61, § 10; L. 1870, ch. 75, § 1; R.S. 1923, 23-116; L. 1945, ch. 196, § 1; L. 1961, ch. 191, § 1; L. 1967, ch. 204, § 1; L. 1971, ch. 122, § 1; L. 1973, ch. 134, § 27; L. 1984, ch. 134, § 2; July 1.



23-2517 Solemnizing marriage; persons not authorized; penalty.

23-2517. Solemnizing marriage; persons not authorized; penalty. It shall be unlawful for any person not a duly authorized officiating person as provided by K.S.A. 2015 Supp. 23-2504 to perform the marriage ceremony in this state. Any person violating the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not more than one hundred dollars ($100) or by imprisonment in the county jail for not more than six (6) months or by both such fine and imprisonment.

History: L. 1945, ch. 196, § 2; L. 1968, ch. 207, § 6; July 1.



23-2518 Records or copies as evidence.

23-2518. Records or copies as evidence. The books of record of marriage licenses issued, to be kept by the judges of the district court of the several counties, and copies of entries therein, certified by such judge under his or her official seal, shall be evidence in all courts.

History: L. 1867, ch. 84, § 11; G.S. 1868, ch. 61, § 11; R.S. 1923, 23-117; L. 1976, ch. 145, § 126; Jan. 10, 1977.






Article 26 MARITAL PROPERTY RIGHTS

23-2601 Married persons; separate property; marital property.

23-2601. Married persons; separate property; marital property. The property, real and personal, which any person in this state may own at the time of the person's marriage, and the rents, issues, profits or proceeds thereof, and any real, personal or mixed property which shall come to a person by descent, devise or bequest, and the rents, issues, profits or proceeds thereof, or by gift from any person, shall remain the person's sole and separate property, notwithstanding the marriage, and not be subject to the disposal of the person's spouse or liable for the spouse's debts, except as provided in K.S.A. 33-101 et seq. and 33-201 et seq., and amendments thereto.

History: L. 2011, ch. 26, § 3; L. 2013, ch. 124, § 1; July 1.



23-2602 Conveyances and contracts concerning property.

23-2602. Conveyances and contracts concerning property. A married person, while the marriage relation subsists, may bargain, sell and convey his or her real and personal property and enter into any contract.

History: G.S. 1868, ch. 62, § 2; R.S. 1923, 23-202; L. 1976, ch. 172, § 2; July 1.



23-2603 Sue and be sued.

23-2603. Sue and be sued. A person may, while married, sue and be sued in the same manner as if he or she were unmarried.

History: G.S. 1868, ch. 62, § 3; R.S. 1923, 23-203; L. 1976, ch. 172, § 3; July 1.



23-2604 Married person may carry on trade or business; earnings.

23-2604. Married person may carry on trade or business; earnings. Any married person may carry on any trade or business, and perform any labor or services, on his or her sole and separate account; and the earnings of any married person from his or her trade, business, labor or services shall be his or her sole and separate property, and may be used and invested by him or her in his or her own name.

History: G.S. 1868, ch. 62, § 4; R.S. 1923, 23-204; L. 1976, ch. 172, § 4; July 1.



23-2605 Loss or impairment of services; right of action.

23-2605. Loss or impairment of services; right of action. Where, through the wrong of another, a married person shall sustain personal injuries causing the loss or impairment of his or her ability to perform services, the right of action to recover damages for such loss or impairment shall vest solely in such person, and any recovery therefor, so far as it is based upon the loss or impairment of his or her ability to perform services in the household and in the discharge of his or her domestic duties, shall be for the benefit of such person's spouse so far as he or she shall be entitled thereto. Nothing herein shall in any way affect the right of the spouse to recover damages for the wrongful death of his or her spouse.

History: L. 1921, ch. 177, § 1; R.S. 1923, 23-205; L. 1976, ch. 172, § 5; July 1.



23-2606 Rights of persons married out of state.

23-2606. Rights of persons married out of state. Any person who shall have been married out of this state, shall, if the spouse afterward becomes a resident of this state, enjoy all the rights as to property which he or she may have acquired by the laws of any other state, territory or country, or which he or she may have acquired by virture of any marriage contract or settlement made out of this state.

History: G.S. 1868, ch. 62, § 5; R.S. 1923, 22-206; L. 1976, ch. 172, § 6; July 1.



23-2607 Marriage settlements or contracts.

23-2607. Marriage settlements or contracts. Nothing in this act contained shall invalidate any marriage settlement or contract now made or to be hereafter made.

History: G.S. 1868, ch. 62, § 6; Oct. 31; R.S. 1923, 23-207.



23-2608 Alienation of affections actions abolished.

23-2608. Alienation of affections actions abolished. There shall be no right to bring an action in this state to recover damages for alienation of affections based on any act done on or after July 1, 1982.

History: L. 1982, ch. 240, § 1; July 1.






Article 27 DISSOLUTION OF MARRIAGE

23-2701 Grounds for divorce or separate maintenance.

23-2701. Grounds for divorce or separate maintenance. (a) The district court shall grant a decree of divorce or separate maintenance for any of the following grounds: (1) Incompatibility; (2) failure to perform a material marital duty or obligation; or (3) incompatibility by reason of mental illness or mental incapacity of one or both spouses.

(b) The ground of incompatibility by reason of mental illness or mental incapacity of one or both spouses shall require a finding of either: (1) Confinement of the spouse in an institution by reason of mental illness for a period of two years, which confinement need not be continuous; or (2) an adjudication of mental illness or mental incapacity of the spouse by a court of competent jurisdiction while the spouse is confined in an institution by reason of mental illness. In either case, there must be a finding by at least two of three physicians, appointed by the court before which the action is pending, that the mentally ill or mentally incapacitated spouse has a poor prognosis for recovery from the mental illness or mental incapacity, based upon general knowledge available at the time. A decree granted on the ground of incompatibility by reason of mental illness or mental incapacity of one or both spouses shall not relieve a party from contributing to the support and maintenance of the mentally ill or mentally incapacitated spouse. If both spouses are confined to institutions because of mental illness or mental incapacity, the guardian of either spouse may file a petition for divorce and the court may grant the divorce on the ground of incompatibility by reason of mental illness or mental incapacity.

History: L. 1963, ch. 303, 60-1601; L. 1965, ch. 354, § 14; L. 1967, ch. 327, § 1; L. 1969, ch. 286, § 1; L. 1982, ch. 152, § 1; Jan. 1, 1983.



23-2702 Grounds for annulment.

23-2702. Grounds for annulment. (a) The district court shall grant a decree of annulment of any marriage for either of the following grounds: (1) The marriage is void for any reason; or (2) the contract of marriage is voidable because it was induced by fraud.

(b) The district court may grant a decree of annulment of any marriage if the contract of marriage was induced by mistake of fact, lack of knowledge of a material fact or any other reason justifying recission of a contract of marriage.

History: L. 1963, ch. 303, 60-1602; L. 1982, ch. 152, § 2; Jan. 1, 1983.



23-2703 Residence.

23-2703. Residence. (a) State. The petitioner or respondent in an action for divorce must have been an actual resident of the state for 60 days immediately preceding the filing of the petition.

(b) Military residence. Any person who has been a resident of or stationed at a United States post or military reservation within the state for 60 days immediately preceding the filing of the petition may file an action for divorce in any county adjacent to the post or reservation.

(c) Residence of spouse. For the purposes of this article, a spouse may have a residence in this state separate and apart from the residence of the other spouse.

History: L. 1963, ch. 303, 60-1603; L. 1969, ch. 287, § 1; L. 1974, ch. 241, § 1; L. 1982, ch. 152, § 3; Jan. 1, 1983.



23-2704 Petition and summons.

23-2704. Petition and summons. (a) Verification of petition. The truth of the allegations of any petition under this article must be verified by the petitioner in person or by the guardian of an incapacitated person.

(b) Captions. All pleadings shall be captioned, "In the matter of the marriage of _________ and __________." In the caption, the name of the petitioner shall appear first and the name of the respondent shall appear second, but the respective parties shall not be designated as such.

(c) Contents of petition. The grounds for divorce, annulment or separate maintenance shall be alleged as nearly as possible in the general language of the statute, without detailed statement of facts. If there are minor children of the marriage, the petition shall state their names and dates of birth and shall contain, or be accompanied by an affidavit which contains, the information required by K.S.A. 2015 Supp. 23-37,209, and amendments thereto.

(d) Bill of particulars. The opposing party may demand a statement of the facts which shall be furnished in the form of a bill of particulars. The facts stated in the bill of particulars shall be the specific facts upon which the action shall be tried. If interrogatories have been served on or a deposition taken of the party from whom the bill of particulars is demanded, the court in its discretion may refuse to grant the demand for a bill of particulars. A copy of the bill of particulars shall be delivered to the judge. The bill of particulars shall not be filed with the clerk of the court or become a part of the record except on appeal, and then only when the issue to be reviewed relates to the facts stated in the bill of particulars. The bill of particulars shall be destroyed by the district judge unless an appeal is taken, in which case the bill of particulars shall be destroyed upon receipt of the final order from the appellate court.

(e) Service of process. Service of process shall be made in the manner provided in article 3 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1963, ch. 303, 60-1604; L. 1967, ch. 328, § 1; L. 1977, ch. 204, § 1; L. 1978, ch. 231, § 28; L. 1982, ch. 152, § 4; L. 1986, ch. 115, § 92; L. 2000, ch. 171, § 78; L. 2012, ch. 162, § 36; L. 2013, ch. 124, § 2; July 1.



23-2705 Answer and counterclaim.

23-2705. Answer and counterclaim. The respondent may answer and may also file a counterclaim for divorce, annulment or separate maintenance. If new matter is set up in the answer, it shall be verified by the respondent in person or by the guardian of an incapacitated person. If a counterclaim is filed, it shall be subject to the provisions of subsections (a), (b) and (c) of K.S.A. 2015 Supp. 23-2704, and amendments thereto. When there are minor children of the marriage, the answer shall contain, or be accompanied by an affidavit which contains, the information required by K.S.A. 2015 Supp. 23-37,209, and amendments thereto.

History: L. 1963, ch. 303, 60-1605; L. 1965, ch. 365, § 1; L. 1978, ch. 231, § 29; L. 1982, ch. 152, § 5; L. 2000, ch. 171, § 79; July 1.



23-2706 Granting of decree mandatory; exceptions; denial of relief; orders authorized.

23-2706. Granting of decree mandatory; exceptions; denial of relief; orders authorized. The court shall grant a requested decree of divorce, separate maintenance or annulment unless the granting of the decree is discretionary under this act or unless the court finds that there are no grounds for the requested alteration of marital status. If a decree of divorce, separate maintenance or annulment is denied for lack of grounds, the court shall nevertheless, if application is made by one of the parties, make the orders authorized by articles 28, 29, 30 and 32 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1963, ch. 303, 60-1606; L. 1975, ch. 303, § 1; L. 1982, ch. 152, § 6; L. 2011, ch. 26, § 42; L. 2012, ch. 162, § 37; May 31.



23-2707 Interlocutory orders.

23-2707. Interlocutory orders. (a) Permissible orders. After the filing of a petition for divorce, annulment or separate maintenance, and during the pendency of the action until the entry of final judgment the judge assigned to hear the action may, without requiring bond, make, modify, vacate and enforce by attachment, orders which:

(1) Jointly restrain the parties with regard to disposition of the property of the parties and provide for the use, occupancy, management and control of that property;

(2) restrain the parties from molesting or interfering with the privacy or rights of each other;

(3) provide for the legal custody and residency of and parenting time with the minor children and the support, if necessary, of either party and of the minor children during the pendency of the action;

(4) require mediation between the parties on issues, including, but not limited to, child custody, residency, division of property, parenting time and development of a parenting plan;

(5) make provisions, if necessary, for the expenses of the suit, including reasonable attorney's fees, that will insure to either party efficient preparation for the trial of the case;

(6) require an investigation by court service officers into any issue arising in the action; or

(7) require that each parent execute any and all documents, including any releases, necessary so that both parents may obtain information from and to communicate with any health insurance provider regarding the health insurance coverage provided by such health insurance provider to the child. The provisions of this paragraph shall apply irrespective of which parent owns, subscribes or pays for such health insurance coverage.

(b) Ex parte orders. Orders authorized by subsections (a)(1), (2), (3), (4) and (7) may be entered after ex parte hearing upon compliance with rules of the supreme court, except that no ex parte order shall have the effect of changing the residency of a minor child from the parent who has had the sole de facto residency of the child to the other parent unless there is sworn testimony to support a showing of extraordinary circumstances. If an interlocutory order is issued ex parte, the court shall hear a motion to vacate or modify the order within 14 days of the date on which a party requests a hearing whether to vacate or modify the order. In the absence, disability, or disqualification of the judge assigned to hear the action, any other judge of the district court may make any order authorized by this section, including vacation or modification or any order issued by the judge assigned to hear the action.

(c) Support orders. (1) An order of support obtained pursuant to this section may be enforced by an order of garnishment as provided in this section.

(2) No order of garnishment shall be issued under this section unless: (A) Fourteen or more days have elapsed since the order of support was served upon the party required to pay the support; and (B) the order of support contained a notice that the order of support may be enforced by garnishment and that the party has a right to request an opportunity for a hearing to contest the issuance of an order of garnishment, if the hearing is requested by motion filed within seven days after service of the order of support upon the party. If a hearing is requested, the court shall hold the hearing within seven days after the motion requesting the hearing is filed with the court or at a later date agreed to by the parties.

(3) No bond shall be required for the issuance of an order of garnishment pursuant to this section. Except as provided in this section, garnishments authorized by this section shall be subject to the procedures and limitations applicable to other orders of garnishment authorized by law.

(4) A party desiring to have the order of garnishment issued shall file an affidavit with the clerk of the district court stating that:

(A) The order of support contained the notice required by this subsection;

(B)  fourteen or more days have elapsed since the order of support was served upon the party required to pay the support; and

(C) either no hearing was requested on the issuance of an order of garnishment within the seven days after service of the order of support upon the party required to pay the same or a hearing was requested and held and the court did not prohibit the issuance of an order of garnishment.

(d) If an interlocutory order for legal custody, residency or parenting time is sought, the party seeking such order shall file a proposed temporary parenting plan as provided by K.S.A. 2015 Supp. 23-3211, and amendments thereto, at the time such order is sought. If any motion is filed to modify any such interlocutory orders, or in opposition to a request for issuance of interlocutory orders, that party shall attach to such motion or opposition a proposed alternative parenting plan.

(e) Service of process. Service of process served under subsection (a)(1) and (2) shall be by personal service and not by certified mail return receipt requested.

History: L. 1963, ch. 303, 60-1607; L. 1976, ch. 251, § 25; L. 1977, ch. 204, § 2; L. 1979, ch. 183, § 3; L. 1982, ch. 152, § 7; L. 1990, ch. 202, § 32; L. 1998, ch. 162, § 2; L. 2000, ch. 171, § 14; L. 2008, ch. 127, § 1; L. 2010, ch. 135, § 176; L. 2014, ch. 116, § 6; July 1.



23-2708 Action for divorce; time for hearing.

23-2708. Action for divorce; time for hearing. An action for divorce shall not be heard until 60 days after the filing of the petition unless the judge enters an order declaring the existence of an emergency, stating the precise nature of the emergency, the substance of the evidence material to the emergency and the names of the witnesses who gave the evidence. A request for an order declaring the existence of an emergency may be contained in a pleading or made by motion. Unless otherwise agreed by the parties, a request for the declaration of an emergency shall not be heard prior to the expiration of the time permitted for the filing of an answer. Unless waived, notice of the hearing requesting the declaration of an emergency shall be given to all parties not in default not less than seven days prior to the date of the hearing. Upon a finding that an emergency exists, the divorce and all issues pertaining thereto may be heard immediately.

History: L. 2011, ch. 26, § 4; July 1.



23-2709 Pretrial conference.

23-2709.  Pretrial conference. The court shall conduct a pretrial conference or conferences in accordance with K.S.A. 60-216, and amendments thereto, upon request of either party or on the court's own motion. Any pretrial conference shall be set on a date other than the date of trial and the parties shall be present or available within the courthouse.

History: L. 2011, ch. 26, § 5; L. 2012, ch. 162, § 38; May 31.



23-2710 Marriage counseling; costs thereof.

23-2710.  Marriage counseling; costs thereof. (a) After the filing of the answer or other responsive pleading by the respondent, the court, on its own motion or upon motion of either of the parties, may require both parties to the action to seek marriage counseling if marriage counseling services are available within the judicial district of venue of the action. Neither party shall be required to submit to marriage counseling provided by any religious organization of any particular denomination.

(b) The cost of any counseling authorized by this section may be assessed as costs in the case.

History: L. 2011, ch. 26, § 6; L. 2012, ch. 162, § 39; May 31.



23-2711 Decree; authorized orders.

23-2711. Decree; authorized orders. (a) A decree in an action under article 27 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, may include orders on the following matters:

(1) An order changing or terminating the parties' marital status by divorce, annulment or separate maintenance;

(2) an order making an equitable division of the parties' property as authorized by article 28 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto;

(3) an order regarding spousal support as authorized by article 29 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto;

(4) an order for child support as authorized by article 30 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto;

(5) an order allocating parental decision-making and entering a parenting plan as authorized by article 32 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto;

(6) an order changing one or both parties' names as authorized by K.S.A. 2015 Supp. 23-2716, and amendments thereto; and

(7) an order awarding costs and attorneys fees to either party under K.S.A. 2015 Supp. 23-2715, and amendments thereto.

(b) The provisions of this section shall be construed and applied retroactively.

History: L. 2012, ch. 162, § 24; May 31.



23-2712 Separation agreement.

23-2712. Separation agreement. (a) If the parties have entered into a separation agreement which the court finds to be valid, just and equitable, the agreement shall be incorporated in the decree. A separation agreement may include provisions relating to a parenting plan. The provisions of the agreement on all matters settled by it shall be confirmed in the decree except that any provisions relating to the legal custody, residency, visitation parenting time, support or education of the minor children shall be subject to the control of the court in accordance with all other provisions of this article.

(b) Matters settled by an agreement incorporated in the decree, other than matters pertaining to the legal custody, residency, visitation, parenting time, support or education of the minor children, shall not be subject to subsequent modification by the court except: (1) As prescribed by the agreement; or (2) as subsequently consented to by the parties.

History: L. 2011, ch. 26, § 7; July 1.



23-2713 Effective date as to remarriage; effect of a decree in another state.

23-2713. Effective date as to remarriage; effect of a decree in another state. (a) Any marriage contracted by a party, within or outside this state, with any other person before a judgment of divorce becomes final shall be voidable until the decree of divorce becomes final. An agreement which waives the right of appeal from the granting of the divorce and which is incorporated into the decree or signed by the parties and filed in the case shall be effective to shorten the period of time during which the remarriage is voidable.

(b) A judgment or decree of divorce rendered in any other state or territory of the United States, in conformity with the laws thereof, shall be given full faith and credit in this state, except that, if the respondent in the action, at the time of the judgment or decree, was a resident of this state and did not personally appear or defend the action in the court of that state or territory and that court did not have jurisdiction over the respondent’s person, all matters relating to maintenance, property rights of the parties and support of the minor children of the parties shall be subject to inquiry and determination in any proper action or proceeding brought in the courts of this state within two years after the date of the foreign judgment or decree, to the same extent as though the foreign judgment or decree had not been rendered. Nothing in this section shall authorize a court of this state to enter a child custody determination, as defined in K.S.A. 2015 Supp. 23-37,102, and amendments thereto, contrary to the provisions of the uniform child custody jurisdiction and enforcement act.

History: L. 2011, ch. 26, § 8; July 1.



23-2714 Evidence.

23-2714. Evidence. (a) Admissions. Upon the trial of the action, the court may admit proof of the admissions of the parties to be received in evidence, excluding such as shall appear to have been obtained by connivance, fraud, coercion, or other improper means.

(b) Marriage. Testimony admissible to prove a common-law marriage may be received as evidence of the marriage of the parties.

(c) Husband and wife as witness. Either party to the action shall be competent to testify upon all material matters involved in the controversy.

(d) Corroborating testimony. A decree of divorce, separate maintenance or annulment may be granted upon the uncorroborated testimony of either party or both of them.

History: L. 1963, ch. 303, 60-1609; L. 1970, ch. 240, § 1; L. 1975, ch. 304, § 1; July 1.



23-2715 Costs and attorney fees.

23-2715. Costs and attorney fees. Costs and attorney fees may be awarded to either party as justice and equity require. The court may order that the amount be paid directly to the attorney, who may enforce the order in the attorney's name in the same case.

History: L. 2011, ch. 26, § 9; L. 2012, ch. 162, § 40; May 31.



23-2716 Restoration of name.

23-2716. Restoration of name. Upon the request of a spouse, the court shall order the restoration of that spouse’s maiden or former name. The court shall have jurisdiction to restore the spouse’s maiden or former name at or after the time the decree of divorce becomes final. The judicial council shall develop a form which is simple, concise and direct for use with this paragraph.

History: L. 2011, ch. 26, § 10; July 1.



23-2717 Obligation to comply with orders not suspended by other party's failure to comply.

23-2717. Obligation to comply with orders not suspended by other party's failure to comply. If a party fails to comply with a provision of a decree, temporary order or injunction issued under articles 27 through 38 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, the obligation of the other party to make payments for support or maintenance or to permit visitation or parenting time is not suspended, but the other party may request by motion that the court grant an appropriate order.

History: L. 2011, ch. 26, § 11; L. 2012, ch. 162, § 41; May 31.



23-2718 Interspousal tort.

23-2718. Interspousal tort. (a) An action for interspousal tort shall not be consolidated with an action under K.S.A. 2015 Supp. 23-2701 through 23-2718, 23-2802, 23-2901 through 23-2905, 23-3001 through 23-3006, 23-3119, 23-3120, 23-3201 through 23-3222, 23-3301, 23-3402, 23-3403, 23-3510 and 28-179, and amendments thereto, unless the parties agree to consolidation and consolidation is approved by the court.

(b) A decree of divorce or separate maintenance granted under subsections (a)(1) or (3) of K.S.A. 2015 Supp. 23-2701, and amendments thereto, shall not preclude an action for interspousal tort.

(c) A decree of divorce or separate maintenance granted under subsection (a)(2) of K.S.A. 2015 Supp. 23-2701, and amendments thereto, shall preclude an action for interspousal tort based upon the same factual allegations. An action for interspousal tort which has been finally determined shall preclude an action under subsection (a)(2) of K.S.A. 2015 Supp. 23-2701, and amendments thereto, based upon the same factual allegations.

History: L. 2000, ch. 171, § 29; July 1.






Article 28 DIVISION OF PROPERTY

23-2801 Marital property.

23-2801. Marital property. (a) All property owned by married persons, including the present value of any vested or unvested military retirement pay, or, for divorce or separate maintenance actions commenced on or after July 1, 1998, professional goodwill to the extent that it is marketable for that particular professional, whether described in K.S.A. 2015 Supp. 23-2601, and amendments thereto, or acquired by either spouse after marriage, and whether held individually or by the spouses in some form of co-ownership, such as joint tenancy or tenancy in common, shall become marital property at the time of commencement by one spouse against the other of an action in which a final decree is entered for divorce, separate maintenance, or annulment.

(b) Each spouse has a common ownership in marital property which vests at the time of commencement of such action, the extent of the vested interest to be determined and finalized by the court, pursuant to K.S.A. 2015 Supp. 23-2802, and amendments thereto.

History: L. 2011, ch. 26, § 12; July 1.



23-2802 Division of property.

23-2802. Division of property. (a) A decree under K.S.A. 2015 Supp. 23-2711, and amendments thereto, shall divide the real and personal property of the parties, including any retirement and pension plans, whether owned by either spouse prior to marriage, acquired by either spouse in the spouse's own right after marriage or acquired by the spouses' joint efforts, by: (1) A division of the property in kind; (2) awarding the property or part of the property to one of the spouses and requiring the other to pay a just and proper sum; or (3) ordering a sale of the property, under conditions prescribed by the court, and dividing the proceeds of the sale.

(b) Upon request, the trial court shall set a valuation date to be used for all assets at trial, which may be the date of separation, filing or trial as the facts and circumstances of the case may dictate. The trial court may consider evidence regarding changes in value of various assets before and after the valuation date in making the division of property. In dividing defined-contribution types of retirement and pension plans, the court shall allocate profits and losses on the nonparticipant’s portion until date of distribution to that nonparticipant.

(c) In making the division of property the court shall consider: (1) The age of the parties; (2) the duration of the marriage; (3) the property owned by the parties; (4) their present and future earning capacities; (5) the time, source and manner of acquisition of property; (6) family ties and obligations; (7) the allowance of maintenance or lack thereof; (8) dissipation of assets; (9) the tax consequences of the property division upon the respective economic circumstances of the parties; and (10) such other factors as the court considers necessary to make a just and reasonable division of property.

(d) The decree shall provide for any changes in beneficiary designation on: (1) Any insurance or annuity policy that is owned by the parties, or in the case of group life insurance policies, under which either of the parties is a covered person; (2) any trust instrument under which one party is the grantor or holds a power of appointment over part or all of the trust assets, that may be exercised in favor of either party; or (3) any transfer on death or payable on death account under which one or both of the parties are owners or beneficiaries.

Nothing in this section shall relieve the parties of the obligation to effectuate any change in beneficiary designation by the filing of such change with the insurer or issuer in accordance with the terms of such policy.

History: L. 2011, ch. 26, § 13; L. 2012, ch. 162, § 42; May 31.






Article 29 ESTABLISHMENT & MODIFICATION OF SPOUSAL SUPPORT

23-2901 Interpretation of terms.

23-2901. Interpretation of terms. For purposes of interpretation, the terms "alimony" and "maintenance" are synonymous.

History: L. 1982, ch. 152, § 17; L. 1983, ch. 199, § 4; July 1.



23-2902 Maintenance.

23-2902. Maintenance. (a) A decree under K.S.A. 2015 Supp. 23-2711, and amendments thereto, may award to either party an allowance for future support denominated as maintenance, in an amount the court finds to be fair, just and equitable under all of the circumstances.

(b) Maintenance may be in a lump sum, in periodic payments, on a percentage of earnings or on any other basis.

(c) A decree under K.S.A. 2015 Supp. 23-2711, and amendments thereto, may make the future payments modifiable or terminable under circumstances prescribed in the decree.

History: L. 2011, ch. 26, § 14; L. 2012, ch. 162, § 43; May 31.



23-2903 Same; modification of amounts.

23-2903. Same; modification of amounts. At any time, on a hearing with reasonable notice to the party affected, the court may modify the amounts or other conditions for the payment of any portion of the maintenance originally awarded that has not already become due, but no modification shall be made without the consent of the party liable for the maintenance, if it has the effect of increasing or accelerating the liability for the unpaid maintenance beyond what was prescribed in the original decree.

History: L. 2011, ch. 26, § 15; July 1.



23-2904 Same; modification retroactive; reinstatement.

23-2904. Same; modification retroactive; reinstatement. The court may make a modification of maintenance retroactive to a date at least one month after the date that the motion to modify was filed with the court. In any event, the court may not award maintenance for a period of time in excess of 121 months. If the original court decree reserves the power of the court to hear subsequent motions for reinstatement of maintenance and such a motion is filed prior to the expiration of the stated period of time for maintenance payments, the court shall have jurisdiction to hear a motion by the recipient of the maintenance to reinstate the maintenance payments. Upon motion and hearing, the court may reinstate the payments in whole or in part for a period of time, conditioned upon any modifying or terminating circumstances prescribed by the court, but the reinstatement shall be limited to a period of time not exceeding 121 months. The recipient may file subsequent motions for reinstatement of maintenance prior to the expiration of subsequent periods of time for maintenance payments to be made, but no single period of reinstatement ordered by the court may exceed 121 months.

History: L. 2011, ch. 26, § 16; July 1.



23-2905 Same; method of payment.

23-2905. Same; method of payment. (a) Except for good cause shown, every order requiring payment of maintenance under this article shall require that the maintenance be paid through the central unit for collection and disbursement of support payments designated pursuant to K.S.A. 2015 Supp. 39-7,135, and amendments thereto. A written agreement between the parties to make direct maintenance payments to the obligee and not pay through the central unit shall constitute good cause.

(b) If child support and maintenance payments are both made to an obligee by the same obligor, and if the court has made a determination concerning the manner of payment of child support, then maintenance payments shall be paid in the same manner.

History: L. 2011, ch. 26, § 17; L. 2012, ch. 162, § 44; May 31.






Article 30 ESTABLISHMENT & MODIFICATION OF CHILD SUPPORT

23-3001 Minor children; support and education.

23-3001. Minor children; support and education. (a) In any action under article 27 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, the court shall make provisions for the support and education of the minor children.

(b) Regardless of the type of custodial arrangement ordered by the court, the court may order the child support and education expenses to be paid by either or both parents for any child less than 18 years of age, at which age the support shall terminate unless:

(1) The parent or parents agree, by written agreement approved by the court, to pay support beyond the time the child reaches 18 years of age;

(2) the child reaches 18 years of age before completing the child's high school education in which case the support shall not terminate automatically, unless otherwise ordered by the court, until June 30 of the school year during which the child became 18 years of age if the child is still attending high school; or

(3) the child is still a bona fide high school student after June 30 of the school year during which the child became 18 years of age, in which case the court, on motion, may order support to continue through the school year during which the child becomes 19 years of age so long as the child is a bona fide high school student and the parents jointly participated or knowingly acquiesced in the decision which delayed the child’s completion of high school. The court, in extending support pursuant to subsection (b)(3), may impose such conditions as are appropriate and shall set the child support utilizing the guideline table category for 12-year through 18-year-old children. For purposes of this section, "bona fide high school student" means a student who is enrolled in full accordance with the policy of the accredited high school in which the student is pursuing a high school diploma or a graduate equivalency diploma (GED).

(c) Provision for payment of support and educational expenses of a child after reaching 18 years of age if still attending high school shall apply to any child subject to the jurisdiction of the court, including those whose support was ordered prior to July 1, 1992. If an agreement approved by the court prior to July 1, 1992, provides for termination of support before the date provided by subsection (b)(3), the court may review and modify such agreement, and any order based on such agreement, to extend the date for termination of support to the date provided by subsection (b)(3).

History: L. 2011, ch. 26, § 30; L. 2012, ch. 162, § 45; May 31.



23-3002 Determining amount of child support.

23-3002. Determining amount of child support. (a) In determining the amount to be paid for child support, the court shall follow the Kansas child support guidelines adopted by the supreme court pursuant to K.S.A. 20-165, and amendments thereto.

(b) Any person who files a motion requesting a child support order or modification order shall include in such filing a completed domestic relations affidavit and proposed child support worksheet.

History: L. 2011, ch. 26, § 31; L. 2014, ch. 116, § 7; July 1.



23-3003 Child health insurance coverage.

23-3003. Child health insurance coverage. The court may order that each parent execute any and all documents, including any releases, necessary so that both parents may obtain information from and to communicate with any health insurance provider regarding the health insurance coverage provided by such health insurance provider to the child. The provisions of this paragraph shall apply irrespective of which parent owns, subscribes or pays for such health insurance coverage.

History: L. 2011, ch. 26, § 32; July 1.



23-3004 Child support payments paid through the central unit for collection and disbursement of support payments; exception for good cause shown.

23-3004. Child support payments paid through the central unit for collection and disbursement of support payments; exception for good cause shown. Except for good cause shown, every order requiring payment of child support under this article shall require that the support be paid through the central unit for collection and disbursement of support payments designated pursuant to K.S.A. 2015 Supp. 39-7,135, and amendments thereto. A written agreement between the parties to make direct child support payments to the obligee and not pay through the central unit shall constitute good cause, unless the court finds the agreement is not in the best interest of the child or children. The obligor shall file such written agreement with the court. The obligor shall maintain written evidence of the payment of the support obligation and, at least annually, shall provide such evidence to the court and the obligee.

History: L. 2011, ch. 26, § 33; L. 2012, ch. 162, § 46; May 31.



23-3005 Modification of child support.

23-3005. Modification of child support. (a) Subject to the provisions of K.S.A. 23-36,207, and amendments thereto, the court may modify any prior child support order, including any order issued in a title IV-D case, within three years of the date of the original order or a modification order, when a material change in circumstances is shown, irrespective of the present domicile of the child or the parents. If more than three years has passed since the date of the original order or modification order, a material change in circumstance need not be shown.

(b) The court may make a modification of child support retroactive to the first day of the month following the filing of the motion to modify. Any increase in support ordered effective prior to the date the court's judgment is filed shall not become a lien on real property pursuant to K.S.A. 60-2202, and amendments thereto, until the date of the order.

History: L. 2011, ch. 26, § 34; L. 2012, ch. 162, § 47; L. 2014, ch. 116, § 8; July 1.



23-3006 Abatement of child support.

23-3006. Abatement of child support. If the divorce decree of the parties provides for an abatement of child support during any period provided in such decree, the child support such nonresidential parent owes for such period shall abate during such period of time, except that if the residential parent shows that the criteria for the abatement has not been satisfied there shall not be an abatement of such child support.

History: L. 2011, ch. 26, § 35; July 1.






Article 31 ENFORCEMENT OF SUPPORT ORDERS

23-3101 Title and purpose of act; severability.

23-3101. Title and purpose of act; severability. (a) K.S.A. 23-3101 through 23-3118 and  39-7,135, and amendments thereto, shall be  known and may be cited as the income withholding act.

(b) The purpose of the income withholding act is to enhance the enforcement of all support obligations by providing a quick and effective procedure for withholding income to enforce orders of support and to provide children access to health coverage under their parents' health benefit plans.

(c) If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1985, ch. 115, § 1; L. 1986, ch. 137, § 10; L. 1994, ch. 301, § 19; July 1.



23-3102 Definitions.

23-3102. Definitions. As used in the income withholding act:

(a) "Arrearage" means the total amount of unpaid support which is due and unpaid under an order for support, based upon the due date specified in the order for support or, if no specific date is stated in the order, the last day of the month in which the payment is to be made. If the order for support includes a judgment for reimbursement, an arrearage equal to or greater than the amount of support payable for one month exists on the date the order for support is entered.

(b) "Business day" means a day on which state offices in Kansas are open for regular business.

(c) "Health benefit plan" means any benefit plan, other than public assistance, which is able to provide hospital, surgical, medical, dental or any other health care or benefits for a child, whether through insurance or otherwise, and which is available through a parent's employment or other group plan.

(d) "Income" means any form of payment to an individual, regardless of source, including, but not limited to, wages, salary, trust, royalty, commission, bonus, compensation as an independent contractor, annuity and retirement benefits, workers compensation and any other periodic payments made by any person, private entity or federal, state or local government or any agency or instrumentality thereof. "Income" does not include: (1) Any amounts required by law to be withheld, other than creditor claims, including, but not limited to, federal and state taxes, social security tax and other retirement and disability contributions; (2) any amounts exempted by federal law; (3) public assistance payments; and (4) unemployment insurance benefits except to the extent otherwise provided by law. Any other state or local laws which limit or exempt income or the amount or percentage of income that can be withheld shall not apply. Workers compensation shall be considered income only for the purposes of child support and not for the purposes of maintenance. Unemployment insurance benefits shall be considered income for purposes of this act when such funds are sought by the secretary of the department for children and families, or the secretary's designee, in administration of the title IV-D program.

(e) "Income withholding agency" means the department for children and families.

(f) "Income withholding order" means an order issued under this act which requires a payor to withhold income to satisfy an order for support or to defray an arrearage.

(g) "Lump sum payment" means income in the form of a bonus, commission, an amount paid in lieu of vacation or other leave time, or any other payment to an obligor. "Lump sum payment" does not include payments made on regular paydays as compensation, reimbursement of expenses incurred by the obligor on behalf of the payor, or an amount paid as severance pay on termination of employment.

(h) "Medical child support order" means an order requiring a parent to provide coverage for a child under a health benefit plan and, where the context requires, may include an order requiring a payor to enroll a child in a health benefit plan.

(i) "Medical withholding order" means an income withholding order which requires an employer, sponsor or other administrator of a health benefit plan to enroll a child under the health coverage of a parent.

(j) "Nonparticipating parent" means, if one parent is a participating parent as defined in this section, the other parent.

(k) "Obligee" means the person or entity to whom a duty of support is owed.

(l) "Obligor" means any person who owes a duty to make payments or provide health benefit coverage under an order for support.

(m) "Order for support" means any order of a court, or of an administrative agency authorized by law to issue such an order, which provides for payment of funds for the support of a child, or for maintenance of a spouse or ex-spouse, and includes an order which provides for modification or resumption of a previously existing order; payment of uninsured medical expenses; payment of an arrearage accrued under a previously existing order; a reimbursement order, including, but not limited to, an order established pursuant to K.S.A. 39-718a or 39-718b, and amendments thereto; an order established pursuant to K.S.A. 23-451 et seq., and amendments thereto; or a medical child support order.

(n) "Participating parent" means a parent who is eligible for single coverage under a health benefit plan as defined in this section, regardless of the type of coverage actually in effect, if any.

(o) "Payor" means any person or entity owing income to an obligor or any self-employed obligor and includes, with respect to a medical child support order, the sponsor or administrator of a health benefit plan.

(p) "Periodic payment" means wages, salary, royalties, trust payments, annuity payments, retirement payments and any other regularly occurring, scheduled payment to an obligor.

(q) "Public office" means any elected or appointed official of the state or any political subdivision or agency of the state, or any subcontractor thereof, who is or may become responsible by law for enforcement of, or who is or may become authorized to enforce, an order for support, including, but not limited to, the Kansas department for children and families, court trustees, county or district attorneys and other subcontractors.

(r) "Title IV-D" means part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., and amendments thereto, as in effect on December 31, 2009. "Title IV-D cases" means those cases required by title IV-D to be processed by the Kansas department for children and families under the state's plan for providing title IV-D services.

History: L. 1985, ch. 115, § 2; L. 1990, ch. 117, § 1; L. 1994, ch. 301, § 20; L. 1997, ch. 182, § 23; L. 2001, ch. 195, § 1; L. 2013, ch. 124, § 7; L. 2014, ch. 115, § 38; July 1.



23-3103 Income withholding order; issuance; service of notice; agreements or alternative arrangements; ex parte interlocutory orders; medical support orders.

23-3103. Income withholding order; issuance; service of notice; agreements or alternative arrangements; ex parte interlocutory orders; medical support orders. (a) Any new or modified order for support shall include a provision for the withholding of income to enforce the order for support.

(b) Except as otherwise provided in subsection (j), (k) or (m), all new or modified orders for support shall provide for immediate issuance of an income withholding order. The income withholding order shall be issued regardless of whether a payor subject to the jurisdiction of this state can be identified at the time the order for support is entered. The income withholding order shall be issued without further notice to the obligor and shall specify:

(1) If the income withholding order is to attach to periodic payments, an amount sufficient to satisfy the order for support and to defray any arrearage; or

(2) if the income withholding order is to attach a lump sum payment, the amount the payor is required to withhold for support from the lump sum payment.

(c) Except as otherwise provided in this subsection or subsections (j) or (m), if no income withholding order is in effect to enforce the support order, an income withholding order shall be issued by the court upon request of the obligee or public office, provided that the obligor accrued an arrearage equal to or greater than the amount of support payable for one month and the requirements of subsections (d) and (h) have been met. The income withholding order shall be issued without further notice to the obligor and shall specify an amount sufficient to satisfy the order for support and to defray any arrearage. The income withholding order shall be issued regardless of whether a payor subject to the jurisdiction of this state can be identified at the time the income withholding order is issued.

(d) Not less than seven days after the obligee or public office has served a notice pursuant to subsection (h), the obligee or public office may initiate income withholding pursuant to paragraph (1) or (2).

(1) The obligee or public office may apply for an income withholding order by filing with the court an affidavit stating: (A) The date that the notice was served on the obligor and the manner of service; (B) that the obligor has not filed a motion to stay issuance of the income withholding order or, if a motion to stay has been filed, the reason an income withholding order must be issued immediately; (C) a specified amount to be withheld by the payor to satisfy the order of support and to defray any arrearage; (D) whether the income withholding order is to include a medical withholding order; and (E) that the amount of the arrearage as of the date the notice to the obligor was prepared was equal to or greater than the amount of support payable for one month. In addition to any other penalty provided by law, the filing of such an affidavit with knowledge of the falsity of a material declaration is punishable as a contempt.

Upon the filing of the affidavit, the income withholding order shall be issued without further notice to the obligor, hearing or amendments of the support order. Payment of all or part of the arrearage before issuance of the income withholding order shall not prevent issuance of the income withholding order, unless the arrearage is paid in full and the order for support does not include an amount for the current support of a person. No affidavit is required if the court, upon hearing a motion to stay issuance of the income withholding order or otherwise, issues an income withholding order.

(2) In a title IV-D case, the IV-D agency may issue an income withholding order as authorized by K.S.A. 39-7,147, and amendments thereto. Any such income withholding order shall be considered an income withholding order issued pursuant to this act.

(e) (1) An income withholding order shall be directed to any payor of the obligor. Notwithstanding any other requirement of this act as to form or content, only an income withholding order prepared in a standard format prescribed by the secretary of the department for children and families, or the standard federal notices and forms promulgated under 42 U.S.C. § 652 (a)(11) and 42 U.S.C. § 666 (b)(A)(ii), shall be deemed to be in compliance with this act.

(2) An income withholding order which does not include a medical withholding order shall require the payor to withhold from any income due, or to become due, to the obligor a specified amount sufficient to satisfy the order of support and to defray any arrearage and shall include notice of and direction to comply with the provisions of K.S.A. 2015 Supp. 23-3104 and 23-3105, and amendments thereto.

(3) An income withholding order which consists only of a medical withholding order shall include notice of the medical child support order and shall conform to the requirements of K.S.A. 2015 Supp. 23-3116, and amendments thereto. The medical withholding order shall include notice of and direction to comply with the requirements of K.S.A. 2015 Supp. 23-3104, 23-3105, 23-3114 and 23-3117, and amendments thereto.

(4) An income withholding order which includes both a medical withholding order and an income withholding order for cash support shall meet the requirements of paragraphs (2) and (3).

(f) (1) Upon written request and without the requirement of further notice to the obligor, the clerk of the district court shall cause a copy of the income withholding order to be served on the payor by first-class mail.

(2) Without the requirement of further notice to the obligor, the court trustee or IV-D agency may cause a copy of any income withholding order to be served on the payor by first-class mail or by any alternate method acceptable to the payor, including, but not limited to: Facsimile transmission, electronic mail attachment or electronic interface allowing for the download of a document or transmission of the terms of the income withholding order. No payor shall be liable to any person solely because of the method of service accepted by the payor.

(3) As used in this section, "copy of the income withholding order" means a copy of any document or notice, regardless of copy format, that advises the payor of the same general duties, requires the same amount to be withheld from income and requires medical withholding to the same extent as the original income withholding order that complies with the requirements of subsection (e)(1).

(g) An income withholding order shall be binding on any existing or future payor on whom a copy of the order is served and shall require the continued withholding of income from each periodic payment of income until further order of the court or agency that issued the income withholding order. At any time following issuance of an income withholding order, a copy of the income withholding order may be served on any payor without the requirement of further notice to the obligor.

(h) Except as provided in subsection (k) or (m), at any time following entry of an order for support the obligee or public office may serve upon the obligor a written notice of intent to initiate income withholding. If any notice in the court record indicates that title IV-D services are being provided in the case, whether or not the IV-D services include enforcement of current support, the person or public office requesting issuance of the income withholding order shall obtain the consent of the IV-D agency to the terms of the proposed income withholding order.

The notice of intent to initiate income withholding shall be served on the obligor by personal service, first-class mail or registered mail, return receipt requested. The notice served on the obligor must state: (1) The terms of the order of support and the total arrearage as of the date the notice was prepared; (2) the amount of income that will be withheld, not including premiums to satisfy a medical withholding order; (3) whether a medical withholding order will be included; (4) that the provision for withholding applies to any current or subsequent payor; (5) the procedures available for contesting the withholding and that the only basis for contesting the withholding is a mistake of fact concerning the amount of the support order, the amount of the arrearage, the amount of income to be withheld or the proper identity of the obligor; (6) the period within which the obligor must act to stay issuance of the income withholding order and that failure to take such action within the specified time will result in payors' being ordered to begin withholding; and (7) the action which will be taken if the obligor contests the withholding.

The obligor may, at any time, waive in writing the notice required by this subsection.

(i) On request of an obligor, the court shall issue an income withholding order which shall be honored by a payor regardless of whether there is an arrearage. Nothing in this subsection shall limit the right of the obligee to request modification of the income withholding order.

(j) (1) In a nontitle IV-D case, upon presentation to the court of a written agreement between the parties providing for an alternative arrangement, no income withholding order shall be issued pursuant to subsection (b). In any case, before entry of a new or modified order for support, a party may request that no income withholding order be issued pursuant to subsection (b) if notice of the request has been served on all interested parties and: (A) The party demonstrates, and the court finds, that there is good cause not to require immediate income withholding; or (B) a written agreement among all interested parties provides for an alternative arrangement. If child support and maintenance payments are both made to an obligee by the same obligor, and if the court has determined that good cause has been shown that direct child support payments to the obligee may be made, then the court shall provide for direct maintenance payments to the obligee and no income withholding order shall be issued pursuant to subsection (b). In a title IV-D case, the determination that there is good cause not to require immediate income withholding must include a finding that immediate income withholding would not be in the child's best interests and, if an obligor's existing obligation is being modified, proof of timely payment of previously ordered support.

(2) Notwithstanding the provisions of subsection (j)(1), the court shall issue an income withholding order when an affidavit pursuant to subsection (d) is filed if an arrearage exists in an amount equal to or greater than the amount of support payable for one month.

(3) If a notice pursuant to subsection (h) has been served in a title IV-D case, there is no arrearage or the arrearage is less than the amount of support payable for one month, and the obligor files a motion to stay issuance of the income withholding order based upon the court's previous finding of good cause not to require immediate income withholding pursuant to subsection (j)(1), the obligor must demonstrate the continued existence of good cause. Unless the court again finds that good cause not to require immediate income withholding exists, the court shall issue the income withholding order.

(4) If a notice pursuant to subsection (h) has been served in a title IV-D case, there is no arrearage or the arrearage is less than the amount of support payable for one month, and the obligor files a motion to stay issuance of an income withholding order based upon a previous agreement of the interested parties for an alternative arrangement pursuant to subsection (j)(1), the court shall issue an income withholding order, notwithstanding any previous agreement, if the court finds that:

(A) The agreement was not in writing;

(B) the agreement was not approved by all interested parties;

(C) the terms of the agreement or alternative arrangement are not being met;

(D) the agreement or alternative arrangement is not in the best interests of the child; or

(E) the agreement or alternative arrangement places an unnecessary burden upon the obligor, obligee or a public office.

(5) The procedures and requirements of K.S.A. 2015 Supp. 23-3106, and amendments thereto, apply to any motion pursuant to paragraph (3) or (4) of this subsection.

(k) (1) An ex parte interlocutory order for support may be enforced pursuant to subsection (b) only if the obligor has consented to the income withholding in writing.

(2) An ex parte interlocutory order for support may be enforced pursuant to subsection (c) only if 14 or more days have elapsed since the order for support was served on the obligor.

(3) Any other interlocutory order for support may be enforced by income withholding pursuant to this act in the same manner as a final order for support.

(4) No bond shall be required for the issuance of an income withholding order to enforce an interlocutory order pursuant to this act.

(l) All remittances from any income withholding order, regardless of when such order was entered or modified, shall be required to be directed to the central unit for collection and disbursement of support payments designated pursuant to K.S.A. 2015 Supp. 39-7,135, and amendments thereto.

(m) All new or modified orders for maintenance of a spouse or ex-spouse, except orders for a spouse or ex-spouse living with a child for whom an order of support is also being enforced, entered on or after July 1, 1992, shall include a provision for the withholding of income to enforce the order of support. Unless the parties consent in writing to earlier issuance of a withholding order, withholding shall take effect only after there is an arrearage in an amount equal to or greater than the amount of support payable for two months and after service of a notice as provided in subsection (h).

History: L. 1985, ch. 115, § 3; L. 1986, ch. 137, § 11; L. 1987, ch. 121, § 10; L. 1990, ch. 117, § 2; L. 1992, ch. 254, § 1; L. 1994, ch. 301, § 21; L. 1997, ch. 182, § 24; L. 2001, ch. 195, § 12; L. 2010, ch. 135, § 39; L. 2012, ch. 131, § 1; L. 2013, ch. 124, § 8; July 1.



23-3104 Payor's duties; cost recovery fee authorized; limit on amount withheld; violations by payor; penalties.

23-3104. Payor's duties; cost recovery fee authorized; limit on amount withheld; violations by payor; penalties. (a) It shall be the affirmative duty of any payor to respond within 10 days to written or electronic requests for information presented by the public office concerning: (1) The full name of the obligor; (2) the current address of the obligor; (3) the obligor's social security number; (4) the obligor's work location; (5) the number of the obligor's claimed dependents; (6) the obligor's gross income; (7) the obligor's net income; (8) an itemized statement of deductions from the obligor's income; (9) the obligor's pay schedule; (10) the obligor's health insurance coverage; and (11) whether or not income owed the obligor is being withheld pursuant to this act. This is an exclusive list of the information that the payor is required to provide under this section.

(b) It shall be the duty of any payor who has been served a copy of an income withholding order for payment of an order for cash support that meets the requirements of subsection (i) to deduct and pay over income as provided in this section. The payor shall begin the required deductions no later than the next payment of income due the obligor after 14 days following service of the order on the payor.

(c) Within seven business days of the time the obligor is normally paid, the payor shall pay the amount withheld as directed by the income withholding agency pursuant to K.S.A. 2015 Supp. 23-3105, and amendments thereto, as directed by the income withholding order or by a rule of the Kansas supreme court. The payor shall identify each payment with the name of the obligor, the county and case number of the income withholding order, and the date the income was withheld from the obligor. The payor shall pay the amounts withheld and identify each payment in the same business day. A payor subject to more than one income withholding order payable to the same payee may combine the amounts withheld into a single payment, but only if the amount attributable to each income withholding order is clearly identified. Premiums required for a child's coverage under a health benefit plan shall be remitted as provided in the health benefit plan and shall not be combined with any other support payment required by the income withholding order.

(d) The payor shall continue to withhold income as required by the income withholding order until further order of the court or agency.

(e) From income due the obligor, the payor may withhold and retain to defray the payor's costs a cost recovery fee of $5 for each pay period for which support is withheld from a periodic payment or $10 for each month for which support is withheld from a periodic payment, whichever is less. For income withholding from a lump sum payment, a cost recovery fee of up to $10 per withholding may be withheld by the payor and shall be in addition to any cost recovery fee charged for withholding from periodic payments. Any such cost recovery fee shall be in addition to the amount withheld as support.

(f) The entire sum withheld by the payor, including the cost recovery fee and premiums due from the obligor which are incurred solely because of a medical withholding order, shall not exceed 50% of the obligor's disposable income as defined by section 302(b) of the consumer credit protection act, 15 U.S.C. § 1672(b). If amounts of earnings required to be withheld exceed the maximum amount of earnings which may be withheld under this section, priority shall be given to payment of current and past due support, and the payor shall promptly notify the holder of the limited power of attorney of any nonpayment of premium for a health benefit plan on the child's behalf. An income withholding order issued pursuant to this act shall not be considered a wage garnishment as defined in subsection (b) of K.S.A. 60-2310, and amendments thereto. If amounts of earnings required to be withheld in accordance with this act are less than the maximum amount of earnings which could be withheld according to section 303(b) of the consumer credit protection act, 15 U.S.C. § 1673(b), the payor shall honor garnishments filed by other creditors to the extent that the total amount taken from earnings does not exceed consumer credit protection act limitations.

(g) A payor who has been served an income withholding order by the IV-D agency which includes an amount to defray an arrearage shall contact the IV-D agency no less than 14 days prior to making payment of any lump sum amount to the obligor. The payor may make payment of the lump sum to the obligor once 14 days have passed after providing such contact unless additional process, or notice of intended process, has been received.

(h) The payor shall promptly notify the court or agency that issued the income withholding order of the termination of the obligor's employment or other source of income, or the layoff of the obligor from employment, and provide the obligor's last known address and the name and address of the individual's current employer, if known.

(i) A payor who complies with a copy of an income withholding order that is regular on its face shall not be subject to civil liability to any person or agency for conduct in compliance with the income withholding order. As used in this section, "regular on its face" means a completed document that is in compliance with subsection (e)(1) of K.S.A. 2015 Supp. 23-3103, and amendments thereto.

(j) Except as provided further, if any payor violates the provisions of this act, the court may enter a judgment against the payor for the total amount which should have been withheld and paid over. If the payor, without just cause or excuse, fails to pay over income within the time established in subsection (c) and the obligee files a motion to have such income paid over, the court shall enter a judgment against the payor and in favor of the obligee for three times the amount of the income owed and reasonable attorney fees. If the payor, without good cause, fails to pay over the income and identify each payment in the same business day, the court shall enter a judgment against the payor and in favor of the obligee for twice the amount of the cost recovery fee, as established in subsection (e), per obligor.

(k) In addition to any judgment authorized by subsection (i), a payor shall be subject to a civil penalty not exceeding $500 and other equitable relief as the court considers proper if the payor: (1) Discharges, refuses to employ or takes disciplinary action against an obligor subject to an income withholding order because of such withholding and the obligations or additional obligations which it imposes upon the payor; or (2) fails to withhold support from income or to pay such amounts in the manner required by this act.

(l) The provisions of this section as amended by this act shall apply to all income withheld on or after July 1, 2013, regardless of when the applicable income withholding order was entered or modified.

History: L. 1985, ch. 115, § 4; L. 1986, ch. 137, § 12; L. 1992, ch. 254, § 2; L. 1994, ch. 301, § 22; L. 1995, ch. 197, § 1; L. 1997, ch. 182, § 25; L. 2001, ch. 195, § 2; L. 2013, ch. 124, § 9; July 1.



23-3105 Priority of withholding order; application of limitations imposed by other laws; multiple withholding orders, single obligor.

23-3105. Priority of withholding order; application of limitations imposed by other laws; multiple withholding orders, single obligor. (a) An income withholding order shall have priority over any other legal process under state law against the same income. Withholding of income under this section shall be made without regard to any prior or subsequent garnishments, attachments, wage assignments or other claims of creditors.

(b) Except as provided by K.S.A. 60-2310, and amendments thereto, any state law which limits or exempts income from legal process or the amount or percentage of income that can be withheld shall not apply to withholding income under this act.

(c) Subject to the provisions of K.S.A. 2015 Supp. 23-36,503, and amendments thereto, if more than one income withholding order requires withholding from the same source of income of a single obligor, the payor shall withhold and disburse as ordered the total amount required by all income withholding orders if such amount does not exceed the limits of subsection (f) of K.S.A. 2015 Supp. 23-3104, and amendments thereto. If the total amount required by all income withholding orders, including premiums due from the obligor which are incurred solely because of a medical withholding order, exceeds such limits, the payor shall withhold the amount permitted to be withheld under such limits and from the amount withheld the payor shall retain any cost recovery fee charged by the payor. The remaining funds shall first be prorated by the payor among all income withholding orders for the obligor that require payment of current support. When all current support for the month has been satisfied, any remaining funds shall be prorated among all income withholding orders for the obligor that require payment of an amount for arrearages. With respect to a medical withholding order, the payor shall promptly notify the affected holder of the limited power of attorney of any nonpayment of premium. The payor may request assistance from the income withholding agency in determining the amount to be disbursed for each income withholding order, but such assistance shall not relieve the payor from any responsibility under this act. Upon request of a public office or of any obligee whose income withholding order is affected by this subsection, the payor shall provide the county, case number and terms of all the obligor's income withholding orders.

(d) The provisions of this section as amended by this act shall apply to all income withheld on or after July 1, 2012, regardless of when the applicable income withholding order was entered or modified.

History: L. 1985, ch. 115, § 5; L. 1986, ch. 137, § 13; L. 1992, ch. 254, § 3; L. 1994, ch. 301, § 23; L. 1997, ch. 182, § 26; L. 2013, ch. 124, § 10; July 1.



23-3106 Contest and stay of withholding order; when; grounds; hearing; disposition; immediate issuance of order; continuance; additional circumstances warranting issuance of order.

23-3106. Contest and stay of withholding order; when; grounds; hearing; disposition; immediate issuance of order; continuance; additional circumstances warranting issuance of order. This section shall not apply if the notice of intent to initiate income withholding was issued by the IV-D agency pursuant to K.S.A. 39-7,147, and amendments thereto.

(a) A motion to stay issuance of the income withholding order must be filed with the court and a copy served on the obligee or public office within seven days after service on the obligor of a notice pursuant to subsection (h) of K.S.A. 2015 Supp. 23-3103, and amendments thereto. Except as provided in subsection (j) of K.S.A. 2015 Supp. 23-3103, and amendments thereto, the grounds for obtaining the stay shall be limited to a mistake of fact in the notice concerning the amount of the order for support, the amount of the arrearage, the amount of income to be withheld or the proper identity of the obligor. The motion shall specify the mistake of fact alleged to be the basis for the motion. If the amount of the order for support or the amount of the arrearage is challenged, the motion shall specify the amount of the order for support or the arrearage which is uncontested. In addition to any other penalty provided by law, filing a motion to stay with knowledge of the falsity of any material declaration or without specifying the uncontested amount of the order for support or the arrearage, when required, is punishable as a contempt.

(b) The court, upon notice of the date, time and place of hearing to the obligor and the obligee or public office, shall hear the matter within 14 days after the motion to stay issuance of the income withholding order is filed with the court.

(c) (1) If a motion to stay has been filed and the identity of the obligor is not contested, the obligee, obligor or public office may apply for immediate issuance of an income withholding order pursuant to subsection (d) of K.S.A. 2015 Supp. 23-3103, and amendments thereto, pending resolution of the contested issues. The affidavit shall specify an amount sufficient to satisfy the order for support or the arrearage only to the extent that the amount of the order for support or the arrearage is not contested. A copy of the affidavit shall be served on the obligor.

(2) Whenever an affidavit has been filed as provided in this subsection, the court shall immediately issue the income withholding order.

(d) If the court cannot promptly resolve all issues, the court may continue the hearing on the unresolved issues, provided that within 45 days of the date the notice was served on the obligor the court notifies the obligor and the obligee or public office of whether or not the withholding is to occur. If the court upholds the issuance of an income withholding order in a contested case, the court must include in its order notice of the time within which the withholding will begin and the information given to the payor as required in K.S.A. 2015 Supp. 23-3104 and 23-3105, and amendments thereto.

(e) In addition to any other circumstances warranting issuance of an income withholding order, if the court finds that a notice of intent to initiate income withholding was served on the obligor and that there was an arrearage, as of the date the notice was prepared, in an amount equal to or greater than the amount of support payable for one month, the court shall issue an income withholding order. The provisions of this subsection shall only apply to an order for support of a spouse or ex-spouse if the spouse or ex-spouse is living with a child for whom an order of support is also being enforced.

History: L. 1985, ch. 115, § 6; L. 1990, ch. 117, § 3; L. 1992, ch. 254, § 4; L. 1997, ch. 182, § 27; July 3.



23-3107 Modification or termination of withholding order, when; notice; medical withholding order.

23-3107. Modification or termination of withholding order, when; notice; medical withholding order. This section shall not apply if the income withholding order was issued by the IV-D agency pursuant to K.S.A. 39-7,147 or 39-7,148, and amendments thereto, unless IV-D services are no longer being provided with respect to either current support or arrearages.

(a) At any time upon motion the court shall: (1) Modify or terminate the income withholding order because of a modification or termination of the underlying order for support; (2) modify the amount of income withheld to reflect payment in full of the arrearage by income withholding or otherwise; or (3) modify, or when appropriate terminate, an income withholding order consisting in whole or in part of a medical withholding order because of a modification or termination of the underlying medical child support order.

(b) On request of the obligee or public office, the court shall issue an order which modifies the amount of income withheld, subject to the limitations of subsection (f) of K.S.A. 2015 Supp. 23-3104, and amendments thereto.

(c) The obligor may file a motion to terminate an income order for cash support if: (1) The withholding order has not previously been terminated under this subsection and subsequently initiated; and (2) there is a written agreement among all interested parties which provides for an alternative arrangement. Under this subsection, the court may terminate the income withholding order unless it finds good cause for denying the motion because of the obligor's payment history or otherwise. If an income withholding order is terminated for any reason and the obligor subsequently becomes delinquent in the payment of the order for support, the obligee or public office may obtain another income withholding order by complying with all requirements for notice and service pursuant to this act.

(d) If the income withholding order includes both a medical withholding order and an income withholding order for cash support, modification or termination of one portion of the income withholding order shall not modify or terminate any other portion of the income withholding order except as expressly provided by the court.

(e) If support payments are undeliverable to the obligee, any such payments shall be held in trust by the court until the payments can be delivered.

(f) The clerk of court shall cause to be served on the payor a copy of any order entered pursuant to this section that affects the duties of the payor.

History: L. 1985, ch. 115, § 7; L. 1986, ch. 137, § 14; L. 1992, ch. 254, § 5; L. 1994, ch. 301, § 24; L. 1997, ch. 182, § 28; July 3.



23-3108 Improper withholding; refund or credit.

23-3108. Improper withholding; refund or credit. If the court determines that income has been improperly withheld, the court may order the person or public office who has possession of the income or who ultimately received it, to promptly refund the improperly withheld amount to the obligor or, in the case of the obligee, to credit the amount against the next regular support payment.

History: L. 1985, ch. 115, § 8; July 1.



23-3109 Duty of obligee and public office to provide certain notices; records of support payments.

23-3109. Duty of obligee and public office to provide certain notices; records of support payments. (a) If an obligee is receiving income withholding payments under this act, the obligee shall give written notice of any change of address, within seven days after the change to the public office, clerk of the district court or court trustee through which the obligee receives the payments.

(b) If any support rights are assigned to the secretary for children and families, the obligee shall serve on the secretary for children and families a copy of any order for support providing for immediate income withholding or any notice of intent to apply for issuance of an income withholding order. If any support rights are assigned to the secretary for children and families, payments pursuant to an income withholding order shall be disbursed as the notice of assignment directs.

(c) The obligee or public office shall provide written notice to the court trustee or clerk of the court of any other support payments made, including but not limited to a setoff under federal or state law, a collection of unemployment compensation pursuant to K.S.A. 44-718, and amendments thereto, or a direct payment from the obligor. The clerk of the court issuing the order for support or other designated person shall record the amounts reported in such notices.

(d) Any public office and clerk of court which collects, disburses or receives payments pursuant to income withholding orders shall maintain complete, accurate and clear records of all payments and their disbursement. Certified copies of payment records maintained by a public office or clerk of court shall, without further proof, be admitted into evidence in any legal proceedings which concern the issue of support.

History: L. 1985, ch. 115, § 9; L. 1990, ch. 117, § 4; L. 1992, ch. 254, § 6; L. 2014, ch. 115, § 39; July 1.



23-3110 Change of obligor's payor or address and employment; related health benefits coverage, notice required.

23-3110. Change of obligor's payor or address and employment; related health benefits coverage, notice required. An obligor whose income is being withheld or who has been served with a notice of intent to apply for issuance of an income withholding order shall provide written notice to the obligee, the public office, or the clerk of court of any new payor or change of address, within seven days of the change. The obligor shall keep the obligee or public office informed of any employment-related health benefits coverage for dependents to which the obligor has access. Upon request, the obligor shall provide, or shall assist the obligee or public office in obtaining, information about the health benefits coverage.

History: L. 1985, ch. 115, § 10; L. 1990, ch. 117, § 5; L. 1992, ch. 254, § 7; July 1.



23-3111 Bond requirement when obligor self-employed or withholding otherwise impracticable.

23-3111. Bond requirement when obligor self-employed or withholding otherwise impracticable. If an obligor derives income from self-employment, receives income from some source not subject to the jurisdiction of the court or receives income by any other method which makes the application of this act impracticable, the court may require the obligor to post security or bond or give some other guarantee to secure the payment of current and overdue support. If the obligor fails to pay support as ordered, the court may collect on the bond or may declare a forfeiture of all or a portion of the security or other guarantee and apply the amounts collected as payment on the support arrearage. An obligor who derives income from self-employment shall be subject to the provisions of this act as a payor of income to the obligor's self.

History: L. 1985, ch. 115, § 11; July 1.



23-3112 Act not limitation on other remedies.

23-3112. Act not limitation on other remedies. (a) Nothing in this act shall limit the authority of an obligee or public office to use any and all civil and criminal remedies in addition to withholding to enforce an order for support including but not limited to the setoff provisions of K.S.A. 75-6201 et seq., and amendments thereto, and section 464 of part D of title IV of the federal social security act.

(b) Nothing in this act shall limit the filing of any action to modify the support order by the obligor.

(c) The rights, remedies, duties and penalties created by this act are in addition to and not in substitution for any other rights, remedies, duties and penalties created by any other law.

(d) Nothing in this act shall be construed as invalidating any assignment of income executed prior to January 1, 1986, despite the priority status given to withholding orders under this act.

History: L. 1985, ch. 115, § 12; July 1.



23-3113 Forms and informational materials; system to monitor payments; subcontractors.

23-3113. Forms and informational materials; system to monitor payments; subcontractors. (a) The judicial administrator and the secretary for children and families shall cooperate to design suggested legal forms and informational materials which describe procedures and remedies under this act for distribution to all parties in support actions.

(b) The judicial administrator of the courts and the secretary for children and families shall enter into a contract to develop and maintain an automated management information system which will monitor support payments, maintain accurate records of support payments and permit prompt notice of arrearages in support payments. District courts, including court trustees, shall be subcontractors in the management information system and payments for their services shall be disbursed as directed by the judicial administrator. Unless good cause is shown, the secretary for children and families shall contract with court trustees for enforcement services. Subcontractor employees determined necessary to the performance of the contract by the judicial administrator shall be state employees paid by county general funds. The provisions of K.S.A. 20-358 and 20-359, and amendments thereto, shall apply. County expenditures for compensation of subcontractor employees may be paid during any budget year even though the expenditures were not included in the budget for that year. County general funds shall be promptly reimbursed for subcontractor employee compensation cost from the subcontractor's payment plus a reasonable administrative fee for the county for acting as fiscal and reporting agent as determined necessary by the judicial administrator. The provisions of the Kansas court personnel rules, except for pay and classification plans, shall apply to subcontractor employees.

History: L. 1985, ch. 115, § 13; L. 2014, ch. 115, § 40; July 1.



23-3114 Medical child support; order; coverage under health benefit plan; limited power of attorney; enrollment by employer, sponsor or administrator of health benefit plan; disenrollment.

23-3114. Medical child support; order; coverage under health benefit plan; limited power of attorney; enrollment by employer, sponsor or administrator of health benefit plan; disenrollment. (a) Whether or not a medical child support order has previously been entered, the court shall address the medical needs of the child, and if necessary, enter a medical child support order. Subject to any requirements in child support guidelines adopted by the supreme court pursuant to K.S.A. 20-165, and amendments thereto, the medical child support order may require either parent or both parents to furnish coverage under any health benefit plan as provided in this section, allocate between the parents responsibility for deductibles and copayments, allocate between the parents responsibility for medical costs not covered by any health benefit plan, include costs of coverage under a health benefit plan in the calculation of a current child support order, require cash medical support as an adjustment to a current support order, and make any other provision that justice may require. Before requiring either parent to provide coverage under any health benefit plan, the court shall consider whether the benefits of the plan are accessible to the child and the cost of coverage, including deductibles and copayments, in relation to the overall financial circumstances. In no event shall the court consider as a factor the availability of medical assistance to any person. Nothing in this section shall prevent the court from prospectively ordering a parent to provide coverage under any health benefit plan which may become available to the parent.

(b) Except for good cause shown, if more than one health benefit plan is available for and accessible to a child, the court shall give preference to the plan: (1) Designated by court order or agreement of the parties, or, if none, then (2) in which the child already has benefits, or, if none, then (3) with terms closest to those designated by court order or agreement of the parties, or, if none, then (4) in which the parent or members of the parent's household have benefits, or, if none, then (5) in which the child will receive the greatest benefits.

(c) When a medical child support order has been entered, the obligor shall be deemed to have granted by operation of law a limited power of attorney to submit claims to a health benefit plan on the child's behalf and to endorse and negotiate any check or other negotiable instrument issued in full or partial payment of the child's claim. Except as otherwise provided in this subsection, the limited power of attorney shall be held by the obligee. If the child is receiving medical assistance from the secretary for aging and disability services or the department of health and environment, the secretary for children and families shall be deemed the sole holder of the limited power of attorney with respect to payments subject to the secretary's claim for reimbursement. Upon termination of medical assistance in this state for the child, the secretary for children and families shall retain the limited power of attorney with respect to medical assistance already provided until the claim of the secretary for reimbursement is satisfied. If the child is receiving medical assistance under Title XIX of the federal social security act in another state or jurisdiction, the agency or official responsible for administering the Title XIX program in that state or jurisdiction shall be deemed the sole holder of the limited power of attorney with respect to payments subject to the claim of that agency or official for reimbursement. Upon termination of medical assistance in that state or jurisdiction for the child the agency or official administering the Title XIX program shall retain the limited power of attorney with respect to medical assistance already provided until the claim of that agency or official for reimbursement is satisfied.

(d) In any case in which a participating parent is required by a court or administrative order to provide health coverage for a child, the participating parent is eligible for family health coverage, and the child is otherwise eligible for family health coverage, without regard to any enrollment season restrictions the employer, sponsor or other administrator of a health benefit plan: (1) Shall permit the participating parent to enroll the child for coverage; or (2) if the participating parent is enrolled but has not applied for coverage for the child, shall permit the holder of a limited power of attorney pursuant to subsection (c) to enroll the child. A child enrolled under this subsection shall be treated, with regard to any preexisting condition, as though enrollment occurred during the normal open enrollment period.

(e) When a child has been enrolled for coverage pursuant to subsection (d), the employer, sponsor or other administrator of a health benefit plan shall not disenroll or eliminate coverage of the child unless the employer, sponsor or administrator is provided: (1) Satisfactory written evidence that the court or administrative order requiring the parent to provide health coverage is no longer in effect for the child and either the participating parent has requested a change or discontinuance of the child's coverage, or the child is otherwise ineligible for continued coverage; or (2) satisfactory written evidence, signed by all holders of a limited power of attorney pursuant to subsection (c), that the child is or will be enrolled in comparable health coverage through another insurer or health benefit plan which will take effect no later than the effective date of the disenrollment. An employer may also disenroll or eliminate coverage for the child if the employer has eliminated family health coverage for all of its employees.

(f) The provisions of this section and the income withholding act and amendments thereto shall apply to all orders for support, including all medical child support orders, entered in this state regardless of the date the order was entered.

History: L. 1994, ch. 301, § 14; L. 2007, ch. 174, § 2; L. 2014, ch. 115, § 41; July 1.



23-3115 Same; withholding order; issuance.

23-3115. Same; withholding order; issuance. (a) If, at the time a medical child support order requiring enrollment of a child in a health benefit plan is entered, the participating parent is also subject to a new or existing income withholding order, the court upon request and without further notice or hearing, shall include in the income withholding order a medical withholding order.

(b) If, at the time a medical child support order requiring enrollment of a child in a health benefit plan is entered, the participating parent is not otherwise subject to an income withholding order, the court upon request and without further notice or hearing shall enter a medical withholding order for the participating parent, except for good cause shown pursuant to subsection (j) of K.S.A. 2015 Supp. 23-3103, and amendments thereto.

(c) Except as otherwise provided in this subsection, at any time after a medical child support order requiring enrollment of a child in a health benefit plan is entered, the court upon motion shall enter an income withholding order consisting in whole or in part of a medical withholding order. In Title IV-D cases, the court may deny the motion only if: (1) The participating parent is not otherwise subject to an income withholding order; and (2) the provisions of subsection (j) of K.S.A. 2015 Supp. 23-3103, and amendments thereto, have been met. In all other cases the court may grant or deny the motion after considering the following factors: (1) The medical needs of the child; (2) whether the participating parent has attempted to promptly comply with the medical child support order; and (3) any other relevant factor. Nothing in this subsection shall prevent or delay entry of an income withholding order pursuant to subsection (c) of K.S.A. 2015 Supp. 23-3103, and amendments thereto.

History: L. 1994, ch. 301, § 15; July 1.



23-3116 Same; requirements of withholding order.

23-3116. Same; requirements of withholding order. (a) A medical withholding order shall not require a health benefit plan to provide any type or form of benefit, or any option, not otherwise provided under the plan or required by federal law.

(b) A medical withholding order shall clearly specify: (1) The name, last known mailing address and, if known, social security number of the parent required to enroll a child in a health benefit plan; (2) for each child covered by the medical child support order, the child's name, date of birth, social security number and mailing address. The child's mailing address need not be the child's home address. In addition to the child's mailing address, the order may designate a representative to receive copies of notices to the child. If the holder of the limited power of attorney pursuant to subsection (c) of K.S.A. 2015 Supp. 23-3114 is someone other than the nonparticipating parent, the holder of the limited power of attorney shall be designated a representative entitled to receive copies of notices to the child; (3) the address where payments are to be sent, if different from the mailing address of the child or representative; (4) the type of coverage required for each child or how the type of coverage is to be determined; (5) the period to which the order applies; and (6) each plan to which the order applies. Except as otherwise specified in the order the order is presumed to apply to all plans whose applicable eligibility requirements have been met. The requirement of provision (5) may be met by providing the child's date of birth and the jurisdiction whose law governs the duration of the duty of support under the order.

(c) A medical withholding order meeting the requirements of subsections (a) and (b) shall be treated for all purposes as a qualified medical child support order under the federal employee retirement income security act (29 U.S.C. § 1161 et seq.).

History: L. 1994, ch. 301, § 16; July 1.



23-3117 Same; duties of payor with respect to withholding order.

23-3117. Same; duties of payor with respect to withholding order. (a) For purposes of the income withholding act, and amendments thereto, service of a medical withholding order on an employer shall constitute service of the medical withholding order on the sponsor or administrator of the employer's health benefit plan. It shall be the duty of the employer to provide to the sponsor or administrator of the health benefit plan any information in the medical withholding order needed by the sponsor or administrator to carry out duties pursuant to the income withholding act, and amendments thereto.

(b) An employer, sponsor or other administrator of a health benefit plan shall not unreasonably delay a child's enrollment pursuant to a medical withholding order. If there is a defect in the form or documentation, the employer, sponsor or other administrator of a health benefit plan shall process the enrollment to the extent possible and promptly inform the requesting person of any additional documents or information needed to complete enrollment.

(c) If a medical withholding order has been served and the payor has determined that the child will not be enrolled immediately because the parent required to provide health coverage for the child is not eligible for family coverage, it shall be the duty of the payor to promptly reconsider the determination not to enroll the child if the parent subsequently becomes eligible for family coverage.

(d) The payor shall deduct and remit premiums or other payments required by the health benefit plan as provided in the plan.

History: L. 1994, ch. 301, § 17; July 1.



23-3118 Same; failure to maintain coverage.

23-3118. Same; failure to maintain coverage. (a) Except for good cause shown, the obligee shall be granted judgment against the obligor if: (1) The obligor was subject to a medical support order for a child; (2) under the Kansas child support guidelines the obligor received credit toward a cash child support obligation based upon health benefit premiums to be paid by the obligor; and (3) the anticipated premiums were not paid in full by the obligor because of the obligor's delay or failure in obtaining health benefit coverage for the child or the obligor's failure to maintain health benefit coverage for the child.

(b) The amount of the judgment shall include the lesser of: (1) Actual costs incurred by the obligee for substantially similar health benefits; or (2) the difference between the actual amount of the cash child support order and the amount the cash child support order would have been without the credit for unpaid premiums and with any premiums paid by the obligee for substantially similar health benefit coverage.

(c) Failure to obtain or maintain health benefit coverage as ordered, for whatever reason, shall be a material change of circumstances justifying modification of the order for support if credit has been given for health benefit premiums which were not paid timely.

History: L. 1994, ch. 301, § 18; July 1.



23-3119 Support enforcement proceeding; failure to comply; penalties.

23-3119. Support enforcement proceeding; failure to comply; penalties. (a) If the court in any support enforcement proceeding finds that an obligor has failed to comply with an outstanding warrant or subpoena issued by a court of competent jurisdiction of this state or any other state and such obligor has or may have an occupational, professional or driver's license, the court may impose such sanctions under this section as the court deems appropriate until the person has complied with the warrant or subpoena. As used in this section, "support enforcement proceeding" means any civil proceeding to:

(1) Establish paternity; or

(2) establish, modify or enforce the duty to provide child support or maintenance.

(b) If the obligor is or may be authorized to practice a profession by a licensing body as defined in K.S.A. 74-146, and amendments thereto, the court may order that a notice pursuant to K.S.A. 74-147, and amendments thereto, be served on the licensing body. If the obligor is or may be a licensed attorney, the court may file a complaint with the disciplinary administrator of the Kansas supreme court or with the appropriate official or agency of any state in which the obligor may be licensed.

(c) The court may restrict the obligor's driving privileges as provided in K.S.A. 8-292, and amendments thereto.

History: L. 1997, ch. 182, § 2; July 3.



23-3120 Child support enforcement; licensing bodies; professional license.

23-3120. Child support enforcement; licensing bodies; professional license. (a) When an order for the support of a child has been entered and the court upon motion finds that the requirements of subsection (b) have been met, the court shall order that a notice pursuant to subsection (a) of K.S.A. 74-147, and amendments thereto, be served on the licensing body. If the person who owes support is a licensed attorney, the court shall file a complaint with the disciplinary administrator if the licensing body is the Kansas supreme court, or the appropriate bar counsel's office if the licensee practices in another state.

(b) The provisions of subsection (a) shall apply if the court finds, after notice to all interested parties, that: (1) The support debtor owes past due child support in an amount equal to or greater than three months' child support; (2) the support debtor is or may be licensed to practice a profession by a licensing body as defined in K.S.A. 74-146, and amendments thereto; and (3) the debtor has failed, after a reasonable opportunity, to comply with a payment plan previously established by the court or a written payment plan agreed upon by the parties.

History: L. 2009, ch. 52, § 1; July 1.



23-3121 Reporting of support arrearages to consumer credit reporting agencies.

23-3121. Reporting of support arrearages to consumer credit reporting agencies. (a) As used in this section, "consumer reporting agency" means any person which, for monetary fees or dues or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties and which uses any means or facility of interstate commerce for the purpose of preparing or furnishing consumer reports.

(b) The secretary for children and families shall develop procedures for making information concerning support arrearages owed or assigned to the secretary or owed to any person who has applied for services pursuant to K.S.A. 39-756, and amendments thereto, available to consumer reporting agencies upon their request. The procedures shall provide for the information to be made available to such agencies in any case in which the support arrearage is $1,000 or more unless the secretary determines that providing the information is not appropriate in a particular case. The procedures may additionally provide for the information to be available to such agencies if the amount of the support arrearage is less than $1,000.

(c) The secretary may charge a consumer reporting agency requesting support arrearage information a fee not to exceed the actual cost to the secretary in providing such information.

(d) Prior to providing any information concerning an obligor's arrearage to a consumer reporting agency, the secretary shall provide advance notice to the obligor who owes support by first-class mail to the obligor's last known address, concerning the proposed release of information to a consumer reporting agency and of the methods available for contesting the accuracy of the information as provided for in K.S.A. 50-710, and amendments thereto.

History: L. 1985, ch. 115, § 28; L. 1991, ch. 97, § 1; L. 2014, ch. 115, § 42; July 1.



23-3122 Lien upon vehicles, vessels, aircraft.

23-3122. Lien upon vehicles, vessels, aircraft. (a) Whenever there is an arrearage in payment of an order of support in an amount equal to or greater than the amount of support payable for one month, a lien shall arise by operation of law upon certain personal property of the obligor. The lien may be perfected as follows:

(1) In the case of a vehicle, the secretary may perfect a lien on the vehicle by filing a notice of lien with the division of vehicles of the department of revenue. The perfection of the lien shall not be in effect until the notation of the lien is actually placed upon the certificate of title for the vehicle. The notice shall be in a form prescribed by the division, or on a federal form as required by title IV-D, and shall contain a description of the vehicle, the name and address of the obligee or secretary, the name and last known address of the obligor and any other information required by the division. The notice shall state the amount of the arrearage and that the arrearage is equal to or greater than the amount of support payable for one month. A copy of the notice of lien shall be sent by first-class mail to the obligor at the obligor's last known address.

Upon the filing of the notice of lien in accordance with this subsection (a)(1) and payment to the division of a fee of $5, the division shall be authorized to demand in writing the surrender of the title certificate from the owner of the vehicle for the purpose of recording the lien on the title certificate. Once the lien is properly recorded and perfected by actually noting it on the certificate of title, a transfer of title is not valid unless the lien has been released in the manner provided by K.S.A. 8-135, and amendments thereto, or the transfer has been consented to in writing by the lienholder. If the obligor fails to surrender the title certificate within 15 days after the written demand by the division of vehicles, the division shall notify the obligee seeking to perfect the lien. The obligee may obtain an order of the court which issued the support order requiring the obligor to surrender the title certificate so that the lien may be properly recorded. Notwithstanding any provision of this section authorizing a lien on a vehicle of an obligor, no lien shall attach to any vehicle which the obligor has transferred to another person who has purchased the vehicle or accepted it by trade in exchange for other property or services in good faith, for value, prior to the time that the lien on the vehicle has been noted and perfected in the manner provided by this subsection (a)(1).

(2) In the case of a vessel or aircraft, the obligee may perfect a lien on the vessel or aircraft by filing a notice of lien with the office where filing is required by K.S.A. 84-9-401, and amendments thereto, to perfect a security interest in the vessel or aircraft. The perfection of the lien shall not be in effect until the notation of the lien is actually placed upon the appropriate documentation of title for the vessel or aircraft. The notice shall contain a description of the make, model designation and serial number of the vessel or aircraft, including its identification or registration number, if any; the name and address of the obligee; and the name and last known address of the obligor. The notice shall state the arrearage and that the arrearage is equal to or greater than the amount of support payable for one month. A copy of the notice of lien shall be sent simultaneously by first-class mail to the obligor at the obligor's last known address.

Upon the filing of the notice of lien in accordance with this subsection (a)(2) and payment of a fee of $5, the notice of lien shall be retained by the office where filed and may be enforced and foreclosed in the same manner as a security agreement under the provisions of the uniform commercial code. If the notice of lien is filed in the office of the secretary of state, the filing officer shall file, index, amend, maintain, remove and destroy the notice of lien in the same manner as a financing statement filed under part 4 of article 9 of the uniform commercial code. The secretary of state shall charge the same filing and information retrieval fees and credit the amounts in the same manner as financing statements filed under part 4 of article 9 of the uniform commercial code. Notwithstanding any provision of this section authorizing a lien on a vessel or aircraft of an obligor, no lien shall attach to any vessel or aircraft which the obligor has transferred to another person who has purchased the vessel or aircraft or accepted it by trade in exchange for other property or services in good faith, for value, prior to the time that the lien on the vessel or aircraft has been noted and perfected in the manner provided by this subsection (a)(2).

(3) In any case filed under chapter 60 or 61 of the Kansas Statutes Annotated, the obligee may perfect a lien on the obligor's interest in any judgment or settlement in the case by filing a notice of lien with the clerk of the district court. Copies shall be served on appropriate parties to the action. The notice of lien shall have the effect of attaching the obligor's interest in any judgment or settlement in the case. Any person holding property or funds to satisfy any judgment or settlement in the obligor's favor shall be prohibited from transferring to the obligor any of such property or funds without the written consent of the obligee. At the time that the holder would otherwise be required to transfer property to the obligor, such property shall be transferred to the obligee unless the lien on the property has been released. Nothing in this subsection shall be construed to require the holder to transfer any property to the obligee any sooner than the holder would have been required to transfer property to the obligor. To the extent that an attorney's lien on the obligor's interest in any settlement or judgment is perfected before service of the notice of lien under this section, the attorney's lien shall have priority. If the property or funds are insufficient to satisfy all liens, the court shall conduct a hearing to determine the division of such property or funds for payment on each lien.

Any person affected by the notice of lien who is or will be a payor as defined in the income withholding act and amendments thereto may request that the obligee proceed under the income withholding act and release the lien perfected pursuant to this section.

(4) If the obligor is or may become entitled to workers compensation benefits, the obligee may perfect a lien on the benefits by serving a notice of lien on the obligor. Copies shall be served on appropriate persons, including but not limited to the director of workers compensation. The notice of lien shall have the effect of attaching the obligor's interest in the workers compensation benefits. Any person holding property or funds to satisfy the obligor's interest shall be prohibited from transferring to the obligor any of such property or funds without the written consent of the obligee. At the time that the holder would otherwise be required to transfer property to the obligor, such property shall be transferred to the obligee unless the lien on the property has been released. Nothing in this subsection shall be construed to require the holder to transfer any property to the obligee any sooner than the holder would have been required to transfer property to the obligor. To the extent that attorney fees are allowed by K.S.A. 44-501 et seq., and amendments thereto, the attorney fees shall have priority subject to the current limitations provided in K.S.A. 44-720, and amendments thereto.

Any person affected by the notice of lien who is or will be a payor as defined in the income withholding act and amendments thereto may request that the obligee proceed under the income withholding act and release the lien perfected pursuant to this section.

(b) As used in this section:

(1) "Aircraft" has the meaning provided by K.S.A. 3-201, and amendments thereto.

(2) "Vehicle" has the meaning provided by K.S.A. 8-126, and amendments thereto.

(3) "Vessel" has the meaning provided by K.S.A. 82a-801, and amendments thereto.

(4) "Arrearage," "title IV-D," "obligor" and "order for support" have the meanings provided by K.S.A. 2015 Supp. 23-3102, and amendments thereto.

(5) "Obligee" means the person or entity to whom a duty of support is owed, including, but not limited to, any title IV-D agency.

(6) "Workers compensation" has the meaning provided by K.S.A. 44-501 et seq., and amendments thereto.

(7) "Attorney's lien" has the meaning provided by K.S.A. 7-108, and amendments thereto.

History: L. 1985, ch. 115, § 29; L. 1986, ch. 137, § 21; L. 1997, ch. 182, § 31; July 3.



23-3123 Distribution of support payments; rules and regulations.

23-3123. Distribution of support payments; rules and regulations. (a) On and after July 1, 2015, notwithstanding any other law to the contrary, for any order of support required to be paid through the central unit for collection and disbursement of support payments designated pursuant to K.S.A. 2015 Supp. 39-7,135, and amendments thereto, regardless of when such order was entered or modified, amounts collected by such central unit shall be distributed in accordance with rules and regulations adopted by the secretary of the department for children and families. Such rules and regulations shall be based on child support distribution requirements as set forth in part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., as amended, and federal regulations promulgated pursuant thereto.

(b) Prior to July 1, 2015, the secretary of the department for children and families shall adopt rules and regulations to implement the provisions of this section. Such rules and regulations shall not become effective until July 1, 2015.

History: L. 2013, ch. 124, § 3; July 1.



23-3124 Income withholding order; lump sum payment; attachment.

23-3124. Income withholding order; lump sum payment; attachment. (a) Except as otherwise provided in this section, an income withholding order for attachment of a lump sum payment shall have the effect of attaching: (1) Any intangible property, funds, credits or other indebtedness of a non-recurring nature belonging or owing to the obligor which is due from the payor or in the possession or under the control of the payor at the time of service of the order; and (2) all such personal property becoming due to the obligor between the time the order is served on the payor and the 35th day after the date the order is served.

(b) The payor shall hold the attached funds, credits or indebtedness at least 14 days following the date the income withholding order for attachment of a lump sum payment was served. Thereafter, except as otherwise provided in this section, the payor shall remit the amount attached no later than the date the lump sum payment would have been paid to the obligor or 21 days after the date the order was served, whichever is later.

(c) The payor shall hold the attached funds, credits or indebtedness until further order of the court if, before remitting funds pursuant to subsection (b), the payor receives notice of a hearing on the obligor's claim of exemption concerning the income withholding order for attachment of a lump sum payment.

(d) This section shall be part of and supplemental to the income withholding act, K.S.A. 2015 Supp. 23-3101 et seq., and amendments thereto.

History: L. 2013, ch. 124, § 4; July 1.



23-3125 Same; notice to obligor; hearing.

23-3125. Same; notice to obligor; hearing. (a) Immediately following the date the income withholding order for attachment of a lump sum payment is served on the payor, the person or public office seeking the withholding shall send a notice to the obligor, notifying the obligor: (1) That an income withholding order to attach a lump sum payment has been served on the payor and the effect of such order; (2) of the obligor's right to assert any claim of exemption allowed under the income withholding act; and (3) of the obligor's right to a hearing on such claim. The notice shall be substantially in compliance with the form developed pursuant to K.S.A. 2015 Supp. 23-3113, and amendments thereto, and shall contain a description of the exemptions that are applicable under the income withholding act and the procedure by which the obligor can assert any claim of exemption.

(b) If the obligor requests a hearing to assert any claim of exemption, the request shall be filed no later than 10 days following the date the notice is served on the obligor. If a hearing is requested, the hearing shall be held by the court no sooner than five days nor later than 10 days after the request is filed. At the time the request for hearing is filed, the obligor shall obtain from the clerk of the court the date and time for the hearing which shall be noted on the request form. Immediately after the request for hearing is filed, the obligor shall hand-deliver or mail, by first-class mail, a copy of the request for hearing to the payor and to the person or public office seeking the withholding or such person's attorney, if the person is represented by an attorney.

(c) If a hearing is held, the obligor shall have the burden of proof to show that some or all of the property subject to the withholding is exempt, and the court shall enter an order determining the exemption and such other order as is appropriate.

(d) This section shall be part of and supplemental to the income withholding act, K.S.A. 2015 Supp. 23-3101 et seq., and amendments thereto.

History: L. 2013, ch. 124, § 5; July 1.



23-3126 Income withholding; unemployment insurance benefits.

23-3126. Income withholding; unemployment insurance benefits. (a) (1) The secretary of the department for children and families may collect, pursuant to the income withholding act, K.S.A. 2015 Supp. 23-3101 et seq., and amendments thereto, support owed in a title IV-D case from unemployment insurance benefits payable to the obligor. Such collections may be remitted directly to the secretary. The secretary, and any other agency affected, shall use electronic processes to the greatest extent feasible.

(2) All provisions of the income withholding act shall apply to the withholding of support from unemployment insurance benefits from the state employment security agency, which shall be considered a payor for the purposes of the income withholding act, except that any cost recovery fee as a result of such withholding shall be paid by the department for children and families and shall not be paid by the obligor.

(b) If the secretary of the department for children and families receives an income withholding collection directly from another state agency for a debtor with more than one income withholding order and the payor agency does not identify the amount to be applied to each withholding order, the secretary may apply the collection in any manner allowed under title IV-D, provided that all current support due for the month under the withholding orders is satisfied first.

(c) This section shall be part of and supplemental to the income withholding act, K.S.A. 2015 Supp. 23-3101 et seq., and amendments thereto.

History: L. 2013, ch. 124, § 6; July 1.






Article 32 CUSTODY, RESIDENCY AND PARENTING PLANS

23-3201 Child custody or residency criteria.

23-3201. Child custody or residency criteria. The court shall determine custody or residency of a child in accordance with the best interests of the child.

History: L. 2011, ch. 26, § 18; July 1.



23-3202 Parenting plan; best interest presumed.

23-3202. Parenting plan; best interest presumed. If the parties have entered into a parenting plan, it shall be presumed that the agreement is in the best interests of the child. This presumption may be overcome and the court may make a different order if the court makes specific findings of fact stating why the agreed parenting plan is not in the best interests of the child.

History: L. 2011, ch. 26, § 19; July 1.



23-3203 Factors considered in determination of child custody, residency and parenting time.

23-3203. Factors considered in determination of child custody, residency and parenting time. In determining the issue of child custody, residency and parenting time, the court shall consider all relevant factors, including, but not limited to:

(a) Each parent's role and involvement with the minor child before and after separation;

(b) the desires of the child's parents as to custody or residency;

(c) the desires of a child of sufficient age and maturity as to the child's custody or residency;

(d) the age of the child;

(e) the emotional and physical needs of the child;

(f) the interaction and interrelationship of the child with parents, siblings and any other person who may significantly affect the child's best interests;

(g) the child's adjustment to the child's home, school and community;

(h) the willingness and ability of each parent to respect and appreciate the bond between the child and the other parent and to allow for a continuing relationship between the child and the other parent;

(i) evidence of spousal abuse, either emotional or physical;

(j) the ability of the parties to communicate, cooperate and manage parental duties;

(k) the school activity schedule of the child;

(l) the work schedule of the parties;

(m) the location of the parties' residences and places of employment;

(n) the location of the child's school;

(o) whether a parent is subject to the registration requirements of the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, or any similar act in any other state, or under military or federal law;

(p) whether a parent has been convicted of abuse of a child, K.S.A. 21-3609, prior to its repeal, or K.S.A. 2015 Supp. 21-5602, and amendments thereto;

(q) whether a parent is residing with an individual who is subject to registration requirements of the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, or any similar act in any other state, or under military or federal law; and

(r) whether a parent is residing with an individual who has been convicted of abuse of a child, K.S.A. 21-3609, prior to its repeal, or K.S.A. 2015 Supp. 21-5602, and amendments thereto.

History: L. 2011, ch. 26, § 20; L. 2014, ch. 116, § 9; July 1.



23-3204 No vested interest or presumption to either parent.

23-3204. No vested interest or presumption to either parent. Neither parent shall be considered to have a vested interest in the custody or residency of any child as against the other parent, regardless of the age of the child, and there shall be no presumption that it is in the best interests of any infant or young child to give custody or residency to the mother.

History: L. 2011, ch. 26, § 21; July 1.



23-3205 Rebuttable presumption against best interest of child in certain instances.

23-3205. Rebuttable presumption against best interest of child in certain instances. There shall be a rebuttable presumption that it is not in the best interest of the child to have custody or residency granted to a parent who: (a) Is residing with an individual who is subject to registration requirements of the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, or any similar act in any other state, or under military or federal law; or

(b) is residing with an individual who has been convicted of abuse of a child, K.S.A. 21-3609, prior to its repeal, or K.S.A. 2015 Supp. 21-5602, and amendments thereto.

History: L. 2011, ch. 26, § 22; July 1.



23-3206 Legal custodial arrangements.

23-3206. Legal custodial arrangements. Subject to the provisions of this article, the court may make any order relating to custodial arrangements which is in the best interests of the child. The order shall provide one of the following legal custody arrangements, in the order of preference:

(a) Joint legal custody. The court may order the joint legal custody of a child with both parties. In that event, the parties shall have equal rights to make decisions in the best interests of the child.

(b) Sole legal custody. The court may order the sole legal custody of a child with one of the parties when the court finds that it is not in the best interests of the child that both of the parties have equal rights to make decisions pertaining to the child. If the court does not order joint legal custody, the court shall include on the record specific findings of fact upon which the order for sole legal custody is based. The award of sole legal custody to one parent shall not deprive the other parent of access to information regarding the child unless the court shall so order, stating the reasons for that determination.

History: L. 2011, ch. 26, § 23; July 1.



23-3207 Residential arrangements.

23-3207. Residential arrangements. After making a determination of the legal custodial arrangements, the court shall determine the residency of the child from the following options, which arrangement the court must find to be in the best interest of the child. The parties shall submit to the court either an agreed parenting plan or, in the case of dispute, proposed parenting plans for the court’s consideration. Such options are:

(a) Residency. The court may order a residential arrangement in which the child resides with one or both parents on a basis consistent with the best interests of the child.

(b) Divided residency. In an exceptional case, the court may order a residential arrangement in which one or more children reside with each parent and have parenting time with the other.

(c) Nonparental residency. If during the proceedings the court determines that there is probable cause to believe that the child is a child in need of care as defined by subsections (d)(1), (d)(2), (d)(3) or (d)(11) of K.S.A. 2015 Supp. 38-2202, and amendments thereto, or that neither parent is fit to have residency, the court may award temporary residency of the child to a grandparent, aunt, uncle or adult sibling, or, another person or agency if the court finds by written order that:

(1) (A) The child is likely to sustain harm if not immediately removed from the home;

(B) allowing the child to remain in the home is contrary to the welfare of the child; or

(C) immediate placement of the child is in the best interest of the child; and

(2) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the child from the child’s home or that an emergency exists which threatens the safety of the child. In making such a residency order, the court shall give preference, to the extent that the court finds it is in the best interests of the child, first to awarding such residency to a relative of the child by blood, marriage or adoption and second to awarding such residency to another person with whom the child has close emotional ties. The court may make temporary orders for care, support, education and visitation that it considers appropriate. Temporary residency orders are to be entered in lieu of temporary orders provided for in K.S.A. 2015 Supp. 38-2243 and 38-2244, and amendments thereto, and shall remain in effect until there is a final determination under the revised Kansas code for care of children. An award of temporary residency under this paragraph shall not terminate parental rights nor give the court the authority to consent to the adoption of the child. When the court enters orders awarding temporary residency of the child to an agency or a person other than the parent, the court shall refer a transcript of the proceedings to the county or district attorney. The county or district attorney shall file a petition as provided in K.S.A. 2015 Supp. 38-2234, and amendments thereto, and may request termination of parental rights pursuant to K.S.A. 2015 Supp. 38-2266, and amendments thereto. The costs of the proceedings shall be paid from the general fund of the county. When a final determination is made that the child is not a child in need of care, the county or district attorney shall notify the court in writing and the court, after a hearing, shall enter appropriate custody orders pursuant to this article. If the same judge presides over both proceedings, the notice is not required. Any order pursuant to the revised Kansas code for care of children shall take precedence over any order under this article.

History: L. 2011, ch. 26, § 24; L. 2012, ch. 162, § 48; May 31.



23-3208 Parenting time; enforcement; child exchange and visitation centers.

23-3208. Parenting time; enforcement; child exchange and visitation centers. (a) Parents. A parent is entitled to reasonable parenting time unless the court finds, after a hearing, that the exercise of parenting time would seriously endanger the child’s physical, mental, moral or emotional health.

(b) Enforcement of rights. An order granting parenting time under this article may be enforced in accordance with the uniform child custody jurisdiction and enforcement act, or K.S.A. 2015 Supp. 23-3401, and amendments thereto.

(c) Court-ordered exchange or parenting time at a child exchange and visitation center. The court may order exchange or parenting time to take place at a child exchange and visitation center, as established in K.S.A. 75-720, and amendments thereto.

History: L. 2011, ch. 26, § 25; L. 2012, ch. 162, § 49; May 31.



23-3209 Interviews; court; minors.

23-3209. Interviews; court; minors. The court may interview the minor children in chambers to assist the court in determining legal custody, residency, visitation rights and parenting time. The court may permit counsel to be present at the interviews. Upon request of any party, the court shall cause a record of the interview to be made as part of the record in the case.

History: L. 1982, ch. 152, § 13; L. 2000, ch. 171, § 17; July 1.



23-3210 Information relating to custody or residency of children; visitation or parenting time with children.

23-3210. Information relating to custody or residency of children; visitation or parenting time with children. (a) Investigation and report. In any proceeding in which legal custody, residency, visitation rights or parenting time are contested, the court may order an investigation and report concerning the appropriate legal custody, residency, visitation rights and parenting time to be granted to the parties. The investigation and report may be made by court services officers or any consenting person or agency employed by the court for that purpose. The court may use the Kansas department for children and families to make the investigation and report if no other source is available for that purpose. The costs for making the investigation and report may be assessed as court costs in the case as provided in article 20 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto.

(b) Consultation. In preparing the report concerning a child, the investigator may consult any person who may have information about the child and the potential legal custodial arrangements. Upon order of the court, the investigator may refer the child to other professionals for diagnosis. The investigator may consult with and obtain information from medical, psychiatric or other expert persons who have served the child in the past. If the requirements of subsection (c) are fulfilled, the investigator's report may be received in evidence at the hearing.

(c) Use of report and investigator's testimony. The court shall make the investigator's report available prior to the hearing to counsel or to any party not represented by counsel. Upon motion of either party, the report may be made available to a party represented by counsel, unless the court finds that such distribution would be harmful to either party, the child or other witnesses. Any party to the proceeding may call the investigator and any person whom the investigator has consulted for cross-examination. In consideration of the mental health or best interests of the child, the court may approve a stipulation that the interview records not be divulged to the parties.

History: L. 1982, ch. 152, § 14; L. 1983, ch. 199, § 3; L. 2000, ch. 171, § 18; L. 2014, ch. 115, § 43; July 1.



23-3211 Parenting plan; definitions.

23-3211. Parenting plan; definitions. (a) "Temporary parenting plan" means an agreement or order issued defining the legal custody, residency and parenting time to be exercised by parents with regard to a child between the time of filing of a matter in which a parenting plan may be entered, and any other provisions regarding the child's care which may be in the best interest of the child, until a final order is issued.

(b) "Permanent parenting plan" means an agreement between parents which is incorporated into an order at a final hearing or an order or decree issued at a final hearing without agreement that establishes legal custody, residency, parenting time and other matters regarding a child custody arrangement in a matter in which a parenting plan may be entered.

(c) "Legal custody" means the allocation of parenting responsibilities between parents, or any person acting as a parent, including decision making rights and responsibilities pertaining to matters of child health, education and welfare.

History: L. 2000, ch. 171, § 25; July 1.



23-3212 Same; temporary orders.

23-3212. Same; temporary orders. (a) The court may enter a temporary parenting plan in any case in which temporary orders relating to child custody is authorized.

(b) If the court deems it appropriate, a temporary parenting plan approved by the court may include one or more of the following provisions regarding children involved in the matter before the court:

(1) Designation of the temporary legal custody of the child;

(2) designation of a temporary residence for the child;

(3) allocation of parental rights and responsibilities regarding matters pertaining to the child's health, education and welfare;

(4) a schedule for the child's time with each parent, when appropriate.

(c) A parent seeking a temporary order in which matters of child custody, residency, or parenting time are included shall file a proposed temporary parenting plan contemporaneous with any request for issuance of such temporary orders, which plan shall be served with any such temporary orders.

(d) If the parent who has not filed a proposed temporary parenting plan disputes the allocation of parenting responsibilities, residency, parenting time or other matters included in the proposed temporary parenting plan, that parent shall file and serve a responsive proposed temporary parenting plan.

(e) Either parent may move to have a proposed temporary parenting plan entered as part of a temporary order. The parents may enter an agreed temporary parenting plan at any time as part of a temporary order.

(f) A parent may move for amendment of a temporary parenting plan, and the court may order amendment to the temporary parenting plan, if the amendment is in the best interest of the child.

(g) If a proceeding for divorce, separate maintenance, annulment or determination of parentage is dismissed, any temporary parenting plan is vacated.

History: L. 2000, ch. 171, § 26; July 1.



23-3213 Same; permanent; objectives; general outline, provisions.

23-3213. Same; permanent; objectives; general outline, provisions. (a) The objectives of the permanent parenting plan are to:

(1) Establish a proper allocation of parental rights and responsibilities;

(2) establish an appropriate working relationship between the parents such that matters regarding the health, education and welfare of their child is best determined;

(3) provide for the child's physical care;

(4) set forth an appropriate schedule of parenting time;

(5) maintain the child's emotional stability;

(6) provide for the child's changing needs as the child grows and matures in a way that minimizes the need for future modifications to the permanent parenting plan;

(7) minimize the child's exposure to harmful parental conflict;

(8) encourage the parents, where appropriate, to meet their responsibilities to their minor children through agreements in the permanent parenting plan, rather than by relying on judicial intervention; and

(9) otherwise protect the best interests of the child.

(b) A permanent parenting plan may consist of a general outline of how parental responsibilities and parenting time will be shared and may allow the parents to develop a more detailed agreement on an informal basis; however, a permanent parenting plan must set forth the following minimum provisions:

(1) Designation of the legal custodial relationship of the child;

(2) a schedule for the child's time with each parent, when appropriate;

(3) a provision for a procedure by which disputes between the parents may be resolved without need for court intervention; and

(4) if either parent is a service member, as defined in K.S.A. 2015 Supp. 23-3217, and amendments thereto, provisions for custody and parenting time upon military deployment, mobilization, temporary duty or unaccompanied tour of such service member.

(c) A detailed permanent parenting plan shall include those provisions required by subsection (b), and may include, but need not be limited to, provisions relating to:

(1) Residential schedule;

(2) holiday, birthday and vacation planning;

(3) weekends, including holidays and school inservice days preceding or following weekends;

(4) allocation of parental rights and responsibilities regarding matters pertaining to the child's health, education and welfare;

(5) sharing of and access to information regarding the child;

(6) relocation of parents;

(7) telephone access;

(8) transportation; and

(9) methods for resolving disputes.

(d) The court shall develop a permanent parenting plan, which may include such detailed provisions as the court deems appropriate, when:

(1) So requested by either parent; or

(2) the parent or parents are unable to develop a parenting plan.

History: L. 2000, ch. 171, § 27; L. 2008, ch. 151, § 2; May 22.



23-3214 Same; court information; classes; mediation; forms.

23-3214. Same; court information; classes; mediation; forms. (a) The court shall inform the parents, or require them to be informed, about:

(1) How to prepare a parenting plan;

(2) the impact of family dissolution on children and how the needs of children facing family dissolution can best be addressed;

(3) the impact of domestic abuse on children, and resources for addressing domestic abuse; and

(4) mediation or other nonjudicial procedures designed to help them achieve an agreement.

(b) The court may require the parents to attend parent education classes.

(c) If parents are unable to resolve issues and agree to a parenting plan, the court may require mediation, unless mediation is determined inappropriate in the particular case.

(d) The clerk of the district court shall supply forms and information prescribed by the supreme court which may be used for submission of temporary and permanent parenting plans.

History: L. 2000, ch. 171, § 28; July 1.



23-3215 Notification of other parent of certain events; failure, indirect civil contempt; material change in circumstances.

23-3215. Notification of other parent of certain events; failure, indirect civil contempt; material change in circumstances. (a) A parent entitled to legal custody of, or residency of, or parenting time with a child pursuant to K.S.A. 2015 Supp. 23-3201 through 23-3207 and 23-3218, and amendments thereto, shall give written notice to the other parent of one or more of the following events when such parent: (1) Is subject to the registration requirements of the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, or any similar act in any other state, or under military or federal law; (2) has been convicted of abuse of a child, K.S.A. 21-3609, prior to its repeal, or K.S.A. 2015 Supp. 21-5602, and amendments thereto; (3) is residing with an individual who is known by the parent to be subject to the registration requirements of the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, or any similar act in any other state, or under military or federal law; or (4) is residing with an individual who is known by the parent to have been convicted of abuse of a child, K.S.A. 21-3609, prior to its repeal, or K.S.A. 2015 Supp. 21-5602, and amendments thereto. Such notice shall be sent by restricted mail, return receipt requested, to the last known address of the other parent within 14 days following such event.

(b) Failure to give notice as required by subsection (a) is an indirect civil contempt punishable as provided by law. In addition, the court may assess, against the parent required to give notice, reasonable attorney fees and any other expenses incurred by the other parent by reason of the failure to give notice.

(c) An event described in subsection (a) may be considered a material change of circumstances which justifies modification of a prior order of legal custody, residency, child support or parenting time.

History: L. 2005, ch. 154, § 1; L. 2010, ch. 135, § 177; L. 2011, ch. 26, § 45; L. 2012, ch. 162, § 50; May 31.



23-3217 Child custody and parenting time for parents deployed by the military; modification of orders; hearing.

23-3217. Child custody and parenting time for parents deployed by the military; modification of orders; hearing. (a) As used in this section:

(1) "Deployment" means the temporary transfer of a service member serving in an active-duty status to another location in support of combat or some other military operation.

(2) "Mobilization" means the call-up of a national guard or reserve service member to extended active-duty status. "Mobilization" does not include national guard or reserve annual training.

(3) "Service member" means any member serving in an active-duty status in the armed forces of the United States, the national guard or the armed forces reserves.

(4) "Temporary duty" means the transfer of a service member from one military base to a different location for a limited period of time to accomplish training or to assist in the performance of a noncombat mission.

(5) "Unaccompanied tour" means a permanent change of station for a service member where dependent travel is not authorized.

(6) "Nondeploying parent" means the parent not subject to deployment, mobilization, temporary duty or unaccompanied tour orders from the military.

(b) The absence, relocation or failure to comply with a custody or parenting time order by a parent who has received deployment, mobilization, temporary duty or unaccompanied tour orders from the military, shall not, by itself, constitute a material change in circumstances warranting a permanent modification of a custody or parenting time order.

(c) Any court order limiting previously ordered custodial or parenting time rights of a parent due to the parent's deployment, mobilization, temporary duty or unaccompanied tour shall specify the deployment, mobilization, temporary duty or unaccompanied tour as the basis for the order and shall be entered by the court as a temporary order. Any such order shall further require the nondeploying parent to provide the court with 30 days advance written notice of any change of address and any change of telephone number.

(d) The court, on motion of the parent returning from deployment, mobilization, temporary duty or unaccompanied tour, seeking to amend or review the custody or parenting time order based upon such deployment, mobilization, temporary duty or unaccompanied tour, shall set a hearing on the matter that shall take precedence on the court's docket and shall be set within 30 days of the filing of the motion. Service on the nondeploying parent shall be at such nondeploying parent's last address provided to the court in writing. Such service, if otherwise sufficient, shall be deemed sufficient for the purposes of notice for this subsection. For purposes of this hearing, such nondeploying parent shall bear the burden of showing that reentry of the custody or parenting time order in effect prior to deployment, mobilization, temporary duty or unaccompanied tour is no longer in the best interests of the child.

(e) If the parties in a custody or parenting time matter concerning a parent who receives deployment, mobilization, temporary duty or unaccompanied tour orders from the military have entered into a parenting plan pursuant to K.S.A. 2015 Supp. 23-3213, and amendments thereto, that includes provisions for custody and parenting time upon military deployment, mobilization, temporary duty or unaccompanied tour, it shall be presumed that the agreement is in the best interests of the child. This presumption may be overcome and the court may make a different order if the court makes specific findings of fact stating why the agreed parenting plan is not in the best interests of the child.

(f) If a parent with parenting time rights receives deployment, mobilization, temporary duty or unaccompanied tour orders from the military that involve moving a substantial distance from the parent's residence or otherwise have a material effect on the parent's ability to exercise parenting time rights, the court may delegate the parent's parenting time rights, or a portion thereof, to a member or members of the service member's family with a close and substantial relationship to the minor child for the duration of the parent's absence, if delegating parenting time rights is in the best interests of the child.

(g) Upon motion of a parent who has received deployment, mobilization, temporary duty or unaccompanied tour orders from the military, the court shall, for good cause shown, hold an expedited hearing in custody and parenting time matters instituted under this section when the military duties of the parent have a material effect on the parent's ability, or anticipated ability, to appear in person at a regularly scheduled hearing.

(h) Nothing in this section shall preclude a parent from petitioning for a modification of a custody or parenting time order based upon a material change in circumstances.

(i) Any order entered pursuant to this section shall provide that:

(1) The nondeploying parent shall reasonably accommodate the leave schedule of the parent subject to deployment, mobilization, temporary duty or unaccompanied tour orders;

(2) the nondeploying parent shall facilitate opportunities for telephonic and electronic mail contact between the parent subject to deployment, mobilization, temporary duty or unaccompanied tour orders and the child during the period of such deployment, mobilization, temporary duty or unaccompanied tour; and

(3) the parent subject to deployment, mobilization, temporary duty or unaccompanied tour shall provide timely information regarding such parent's leave schedule to the nondeploying parent. Willful violation of such order shall constitute contempt of court.

(j) Nothing in this section shall alter the duty of the court to determine custody or parenting time matters in accordance with the best interests of the child.

History: L. 2008, ch. 151, § 1; May 22.



23-3218 Modification of child custody, residency, visitation and parenting time; examination of parties.

23-3218. Modification of child custody, residency, visitation and parenting time; examination of parties. (a) Subject to the provisions of the uniform child custody jurisdiction and enforcement act (K.S.A. 2015 Supp. 23-37,101 through 23-37,405, and amendments thereto), the court may change or modify any prior order of custody, residency, visitation and parenting time, when a material change of circumstances is shown, but no ex parte order shall have the effect of changing residency of a minor child from the parent who has had the sole de facto residency of the child to the other parent unless there is sworn testimony to support a showing of extraordinary circumstances. If an interlocutory order is issued ex parte, the court shall hear a motion to vacate or modify the order within 15 days of the date that a party requests a hearing whether to vacate or modify the order.

(b) The court may order physical or mental examinations of the parties if requested pursuant to K.S.A. 2015 Supp. 60-235, and amendments thereto.

History: L. 2011, ch. 26, § 26; July 1.



23-3219 Modification of final order; specify factual allegations.

23-3219. Modification of final order; specify factual allegations. (a) A party filing a motion to modify a final order pertaining to child custody or residential placement pursuant to article 22, 27 or 32 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, shall include with specificity in the verified motion, or in an accompanying affidavit, all known factual allegations which constitute the basis for the change of custody or residential placement. If the court finds that the allegations set forth in the motion or the accompanying affidavit fail to establish a prima facie case, the court shall deny the motion. If the court finds that the motion establishes a prima facie case, the matter may be tried on factual issues.

(b) In the event the court is asked to issue an ex parte order modifying a final child custody or residential placement order based on alleged emergency circumstances, the court shall:

(1) Attempt to have the nonmoving party's counsel, if any, present before taking up the matter.

(2) Set the matter for review hearing at the earliest possible court setting after issuance of the ex parte order, but in no case later than 15 days after issuance.

(3) Require personal service of the order and notice of review hearing on the nonmoving party.

No ex parte order modifying a final custody or residential placement order shall be entered without sworn testimony to support a showing of the alleged emergency.

History: L. 2000, ch. 171, § 30; L. 2012, ch. 162, § 51; May 31.



23-3220 Modifications to orders enforced under title IV-D programs.

23-3220. Modifications to orders enforced under title IV-D programs. Motions to modify legal custody, residency, visitation rights or parenting time in proceedings where support obligations are enforced under part D of title IV of the federal social security act (42 U.S.C. § 651 et seq.), as amended, shall be considered proceedings in connection with the administration of the title IV-D program for the sole purpose of disclosing information necessary to obtain service of process on the parent with physical custody of the child.

History: L. 2011, ch. 26, § 27; July 1.



23-3221 Modification of parenting time order.

23-3221. Modification of parenting time order. (a) The court may modify an order granting or denying parenting time whenever modification would serve the best interests of the child.

(b) Repeated unreasonable denial of or interference with parenting time granted under this article may be considered a material change of circumstances which justifies modification of a prior order of legal custody, residency or parenting time.

(c) Any party may petition the court to modify an order granting parenting time to require that the exchange or transfer of children for parenting time take place at a child exchange and visitation center, as established in K.S.A. 75-720, and amendments thereto.

History: L. 2011, ch. 26, § 28; L. 2012, ch. 162, § 52; May 31.



23-3222 Change in child's residence; notice; effect; exceptions.

23-3222. Change in child's residence; notice; effect; exceptions. (a) Except as provided in subsection (d), a parent entitled to legal custody or residency of or parenting time with a child under this article shall give written notice to the other parent not less than 30 days prior to: (1) Changing the residence of the child; or (2) removing the child from this state for a period of time exceeding 90 days. Such notice shall be sent by restricted mail, return receipt requested, to the last known address of the other parent.

(b) Failure to give notice as required by subsection (a) is an indirect civil contempt punishable as provided by law. In addition, the court may assess, against the parent required to give notice, reasonable attorney fees and any other expenses incurred by the other parent by reason of the failure to give notice.

(c) A change of the residence or the removal of a child as described in subsection (a) may be considered a material change of circumstances which justifies modification of a prior order of legal custody, residency, child support or parenting time. In determining any motion seeking a modification of a prior order based on change of residence or removal as described in (a), the court shall consider all factors the court deems appropriate including, but not limited to: (1) The effect of the move on the best interests of the child; (2) the effect of the move on any party having rights granted under this article; and (3) the increased cost the move will impose on any party seeking to exercise rights granted under this article.

(d) A parent entitled to the legal custody or residency of a child under this article shall not be required to give the notice required by this section to the other parent when the other parent has been convicted of any crime specified in article 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or K.S.A. 2015 Supp. 21-5401 through 21-5609, 21-6104, 21-6325, 21-6326 or 21-6419 through 21-6422, and amendments thereto, in which the child is the victim of such crime.

History: L. 1984, ch. 213, § 1; L. 1996, ch. 188, § 5; L. 2000, ch. 171, § 21; L. 2011, ch. 26, § 44; L. 2011, ch. 91, § 25; L. 2012, ch. 162, § 53; L. 2015, ch. 94, § 11; July 1.






Article 33 THIRD PARTY VISITATION

23-3301 Grandparent and stepparent visitation rights.

23-3301. Grandparent and stepparent visitation rights. (a) In an action under article 27 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, grandparents and stepparents may be granted visitation rights.

(b) The district court may grant the grandparents of an unmarried minor child reasonable visitation rights to the child during the child's minority upon a finding that the visitation rights would be in the child's best interests and when a substantial relationship between the child and the grandparent has been established.

(c) The district court may grant the parents of a deceased person visitation rights, or may enforce visitation rights previously granted, pursuant to this section, even if the surviving parent has remarried and the surviving parent's spouse has adopted the child. Visitation rights may be granted pursuant to this subsection without regard to whether the adoption of the child occurred before or after the effective date of this act.

History: L. 2011, ch. 26, § 29; L. 2012, ch. 162, § 54; May 31.



23-3302 Same; modification; enforcement; child exchange and visitation centers.

23-3302.  Same; modification; enforcement; child exchange and visitation centers. (a) The court may modify an order granting or denying parenting time or visitation rights whenever modification would serve the best interests of the child.

(b) Repeated unreasonable denial of or interference with visitation rights or parenting time granted under K.S.A. 2015 Supp. 23-2711, and amendments thereto, may be considered a material change of circumstances which justifies modification of a prior order of legal custody, residency or visitation rights.

(c) (1) The court may order exchange or visitation to take place at a child exchange and visitation center, as established in K.S.A. 75-720, and amendments thereto.

(2) Any party may petition the court to modify an order granting visitation rights to require that the exchange or transfer of children for visitation take place at a child exchange and visitation center, as established in K.S.A. 75-720, and amendments thereto. The court may modify an order granting visitation whenever modification would serve the best interests of the child.

History: L. 1971, ch. 149, § 1; L. 1982, ch. 182, § 149; L. 1984, ch. 152, § 1; L. 2012, ch. 162, § 55; May 31.



23-3303 Same; action to enforce rights.

23-3303. Same; action to enforce rights. An action for reasonable visitation rights of grandparents as provided by this act shall be brought in the county in which the child resides with the child's parent, guardian or other person having lawful custody. The court shall fix the time and date for a hearing on the petition and shall prescribe the manner of giving notice thereof to interested persons.

History: L. 1971, ch. 149, § 2; L. 1984, ch. 152, § 2; July 1.



23-3304 Same; costs and attorney fees.

23-3304. Same; costs and attorney fees. Costs and reasonable attorney fees shall be awarded to the respondent in an action filed pursuant to K.S.A. 2015 Supp. 22-3302* et seq., and amendments thereto, unless the court determines that justice and equity otherwise require.

History: L. 1971, ch. 149, § 3; L. 1984, ch. 152, § 3; L. 2012, ch. 162, § 56; May 31.

* Reference should be to 23-3301.






Article 34 ENFORCEMENT OF VISITATION AND PARENTING TIME

23-3401 Expedited procedure.

23-3401. Expedited procedure. (a) The purpose of this section is to enhance the enforcement of court ordered child visitation rights and parenting time by establishing a simplified, expedited procedure to provide justice without necessitating the assistance of legal counsel.

(b) A party who has been granted visitation rights or parenting time may file with the court a motion alleging denial or interference with those rights and enforcement of those rights. The district court shall provide a form on which such motion may be filed. Such expedited matters shall be heard by a district judge, court trustee, or magistrate, sitting as a hearing officer. The provisions of this section are in addition to those enforcement procedures provided in the uniform child custody jurisdiction and enforcement act, and amendments thereto, and other remedies provided by law.

(c) When a motion seeking expedited enforcement under subsection (b) is filed, the hearing officer shall immediately:

(1) Set a time and place for a hearing on the motion, which shall not be more than 21 days after the date on which the motion was filed; or

(2) if deemed appropriate, issue an ex parte order for mediation in accordance with K.S.A. 2015 Supp. 23-3501 through 23-3506, and amendments thereto.

(d) If mediation ordered pursuant to subsection (c) is completed, the mediator shall submit a summary of the parties' understanding to the hearing officer within five days after it is signed by the parties. Upon receipt of the summary, the hearing officer shall enter an order in accordance with the parties' agreement or set a time and place for a hearing on the matter, which shall be not more than 10 days after the summary is received by the hearing officer.

(e) If mediation ordered pursuant to subsection (c) is terminated pursuant to K.S.A. 2015 Supp. 23-3504, and amendments thereto, the mediator shall report the termination to the hearing officer within five days after the termination. Upon receipt of the report, the matter shall be set for hearing. Any such hearing shall be not more than 10 days after the mediator's report of termination is received by the hearing officer.

(f) Notice of the hearing date set by the hearing officer shall be given to all interested parties by certified mail, return receipt requested, or as the court may order.

(g) If, upon hearing the hearing officer finds that there has been an unreasonable interference with or denial of visitation or parenting time, the hearing officer shall enter an order providing for one or more of the following:

(1) A specific schedule for visitation or parenting time;

(2) compensating visitation or parenting time to the party suffering interference or denial of visitation or parenting time, which time shall be of the same type (e.g., holiday, weekday, weekend, summer) as for which denial or interference was found and which shall be at the convenience of the party suffering the denial or interference of visitation or parenting time;

(3) the posting of a bond, either cash or with sufficient sureties, conditioned upon compliance with the order granting visitation rights or parenting time;

(4) assessment of reasonable attorney fees, mediation costs and costs of the proceedings to enforce visitation rights or parenting time against the person responsible for the unreasonable denial or interference with visitation or parenting time other than the child;

(5) attendance of one or more of the parties to the action at counseling or educational sessions which focus on the impact on children of disputes regarding visitation or parenting time. Expenses shall be assessed to the person responsible for the denial or interference with visitation or parenting time;

(6) supervised visitation or parenting time; or

(7) any other remedy which the hearing officer considers appropriate, except, if a hearing officer is not a district judge, the hearing officer shall not enter any order which grants a new order, or modifies an existing order for child support, child custody, residency, or maintenance.

(h) Decisions of any hearing officer who is not a district judge shall be subject to review by a district judge on the motion of any party filed within 14 days after the order was entered.

(i) In no case shall final disposition of a motion filed pursuant to this section take place more than 45 days after the filing of such motion.

History: L. 1986, ch. 138, § 1; L. 1986, ch. 133, § 4; L. 1999, ch. 57, § 42; L. 2000, ch. 171, § 7; L. 2010, ch. 135, § 38; July 1.



23-3403 Orders; enforcement.

23-3403. Orders; enforcement. (a) Any custody or parenting time order, or order relating to the best interests of a child, issued pursuant to the revised Kansas code for care of children or the revised Kansas juvenile justice code, shall take precedence over any order under article 32 or 33 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, or K.S.A. 60-1610, prior to its repeal, until jurisdiction under the revised Kansas code for care of children or the revised Kansas juvenile justice code is terminated.

(b) An order granting visitation rights under article 33 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, or parenting time under article 32 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, may be enforced in accordance with the uniform child custody jurisdiction and enforcement act, or this article.

History: L. 2011, ch. 26, § 36; L. 2011, ch. 91, § 40; L. 2012, ch. 162, § 57; May 31.






Article 35 ALTERNATIVE DISPUTE RESOLUTION

23-3501 Mediation; defined.

23-3501. Mediation; defined. Mediation under this section is the process by which a neutral mediator appointed by the court, or by a hearing officer, assists the parties in reaching a mutually acceptable agreement as to issues of child custody, residency, visitation, parenting time, division of property or other issues. The role of the mediator is to aid the parties in identifying the issues, reducing misunderstandings, clarifying priorities, exploring areas of compromise and finding points of agreement. An agreement reached by the parties is to be based on the decisions of the parties and not the decisions of the mediator.

History: L. 1985, ch. 147, § 1; L. 1986, ch. 138, § 2; L. 2000, ch. 171, § 5; July 1.



23-3502 Same; when ordered; appointment and qualifications of mediator.

23-3502. Same; when ordered; appointment and qualifications of mediator. (a) The court or hearing officer may order mediation of any contested issue of child custody, residency, visitation, parenting time, division of property or other issues, at any time, upon motion of a party or on the court's own motion.

(b) If the court or hearing officer orders mediation under subsection (a), the court or hearing officer shall appoint a mediator, taking into consideration the following:

(1) An agreement by the parties to have a specific mediator appointed by the court or hearing officer;

(2) the nature and extent of any relationships the mediator may have with the parties and any personal, financial or other interests the mediator may have which could result in bias or a conflict of interest;

(3) the mediator's knowledge of (A) the Kansas judicial system and the procedure used in domestic relations cases, (B) other resources in the community to which parties can be referred for assistance, (C) child development, (D) clinical issues relating to children, (E) the effects of divorce on children and (F) the psychology of families; and

(4) the mediator's training and experience in the process and techniques of mediation.

History: L. 1985, ch. 147, § 2; L. 1986, ch. 138, § 3; L. 2000, ch. 171, § 6; July 1.



23-3503 Duties of mediator.

23-3503. Duties of mediator. (a) A mediator appointed under K.S.A. 2015 Supp. 23-3502, and amendments thereto, shall:

(1) Inform the parties of the costs of mediation;

(2) advise the parties that the mediator does not represent either or both of the parties;

(3) define and describe the process of mediation to the parties;

(4) disclose the nature and extent of any relationships with the parties and any personal, financial or other interests which could result in bias or a conflict of interest;

(5) advise each of the parties to obtain independent legal advice;

(6) allow only the parties to attend the mediation sessions;

(7) disclose to the parties' attorneys any factual documentation revealed during the mediation if at the end of the mediation process the disclosure is agreed to by the parties;

(8) ensure that the parties consider fully the best interests of the children and that the parties understand the consequences of any decision they reach concerning the children; and

(9) inform the parties of the extent to which information obtained from and about the participants through the mediation process is not privileged and may be subject to disclosure.

(b) The mediator may meet with the children of any party and, with the consent of the parties, may meet with other persons.

(c) The mediator shall make a written summary of any understanding reached by the parties. A copy of the summary shall be provided to the parties and their attorneys, if any. The mediator shall advise each party in writing to obtain legal assistance in drafting any agreement or for reviewing any agreement drafted by the other party. Any understanding reached by the parties as a result of mediation shall not be binding upon the parties nor admissible in court until it is reduced to writing, signed by the parties and their attorneys, if any, and approved by the court. If the parties are not represented by attorneys, the mediator shall provide to the court or hearing officer the written summary of any understanding signed by the parties, which, if approved by the court or hearing officer, shall be incorporated in the order of the court or hearing officer.

(d) The mediator may act as a mediator in subsequent disputes between the parties. However, the mediator shall decline to act as attorney, counselor or psychotherapist for either party during or after the mediation or divorce proceedings unless the subsequent representation, counseling or treatment is clearly distinct from the mediation issues.

History: L. 1985, ch. 147, § 3; L. 1986, ch. 138, § 4; July 1.



23-3504 Termination of mediation.

23-3504. Termination of mediation. (a) At any time after the second mediation session, either party may terminate mediation ordered under K.S.A. 2015 Supp. 23-3502.

(b) The mediator shall terminate mediation whenever the mediator believes that: (1) Continuation of the process would harm or prejudice one or more of the parties or the children; or (2) the ability or willingness of any party to participate meaningfully in mediation is so lacking that a reasonable agreement is unlikely.

(c) The mediator shall report the termination of mediation to the court. The mediator shall not state the reason for termination except when the termination is due to a conflict of interest or bias on the part of the mediator.

History: L. 1985, ch. 147, § 4; July 1.



23-3505 Confidentiality.

23-3505. Confidentiality. (a) A mediator appointed under K.S.A. 2015 Supp. 23-3502, and amendments thereto, shall treat all verbal or written information transmitted between any party to a dispute and a mediator conducting the proceeding, or the staff of an approved program under K.S.A. 5-501 et seq., and amendments thereto, as confidential communications. No admission, representation or statement made in the proceeding shall be admissible as evidence or subject to discovery. A mediator shall not be subject to process requiring the disclosure of any matter discussed during the proceedings unless all the parties consent to a waiver. Any party and the neutral person or staff of an approved program conducting the proceeding, participating in the proceeding has a privilege in any action to refuse to disclose, and to prevent a witness from disclosing, any communication made in the course of the proceeding. The privilege may be claimed by the party or the neutral person or anyone the party or the neutral person authorizes to claim the privilege. A neutral person conducting the proceeding shall not be subject to process requiring the disclosure of any matter discussed within the proceedings unless all parties consent to a waiver.

(b) The confidentiality and privilege requirements of this section shall not apply to:

(1) Information that is reasonably necessary to allow investigation of or action for ethical violations against the neutral person conducting the proceeding or for the defense of the neutral person or staff of an approved program conducting the proceeding in an action against the neutral person or staff of an approved program if the action is filed by a party to the proceeding;

(2) any information that the mediator is required to report under K.S.A. 2015 Supp. 38-2223, and amendments thereto;

(3) any information that is reasonably necessary to stop the commission of an ongoing crime or fraud or to prevent the commission of a crime or fraud in the future for which there was an expressed intent to commit such crime or fraud;

(4) any information that the mediator is required to report or communicate under the specific provisions of any statute or in order to comply with orders of the court; or

(5) any report to the court that a party has issued a threat of physical violence against a party, a party's dependent or family member, the mediator or an officer or employee of the court with the apparent intention of carrying out such threat.

History: L. 1985, ch. 147, § 5; L. 1996, ch. 129, § 2; L. 1999, ch. 157, § 2; L. 2006, ch. 200, § 87; Jan. 1, 2007.



23-3506 Costs.

23-3506. Costs. The costs of any mediation ordered under K.S.A. 2015 Supp. 23-3502 shall be taxed to either or both parties as equity and justice require, unless the parties have reached a reasonable agreement as to payment of the costs.

History: L. 1985, ch. 147, § 7; July 1.



23-3507 Case management; process.

23-3507. Case management; process. Case management under this act is the process by which a neutral case manager appointed by the court, or by a hearing officer in a proceeding pursuant to K.S.A. 2015 Supp. 23-3401, and amendments thereto, or through agreement by the parties, assists the parties by providing a procedure, other than mediation, which facilitates negotiation of a plan for child custody, residency or visitation or parenting time. In the event that the parties are unable to reach an agreement, the case manager shall make recommendations to the court.

History: L. 1996, ch. 159, § 1; L. 2000, ch. 171, § 8; July 1.



23-3508 Same; when ordered; appointment of case manager; qualifications.

23-3508. Same; when ordered; appointment of case manager; qualifications. (a) The court may order case management, when appropriate, of any contested issue of child custody or parenting time at any time, upon the motion of a party or on the court's own motion. A hearing officer in a proceeding pursuant to K.S.A. 2015 Supp. 23-3401, and amendments thereto, may order case management, if appropriate, of a contested issue of child visitation or parenting time in such a proceeding.

(b) Cases in which case management is appropriate shall include one or more of the following circumstances:

(1) Private or public neutral dispute resolution services have been tried and failed to resolve the disputes;

(2) other neutral services have been determined to be inappropriate for the family;

(3) repetitive conflict occurs within the family, as evidenced by the filing of at least two motions in a six-month period for enforcement, modification or change of residency, visitation, parenting time or custody which are denied by the court; or

(4) a parent exhibits diminished capacity to parent.

(c) If the court or hearing officer orders case management under subsection (a), the court or hearing officer shall appoint a case manager, taking into consideration the following:

(1) An agreement by the parties to have a specific case manager appointed by the court or hearing officer;

(2) the financial circumstances of the parties and the costs assessed by the case manager;

(3) the case manager's knowledge of (A) the Kansas judicial system and the procedure used in domestic relations cases, (B) other resources in the community to which parties can be referred for assistance, (C) child development, (D) clinical issues relating to children, (E) the effects of divorce on children and (F) the psychology of families; and

(4) the case manager's training and experience in the process and techniques of alternative dispute resolution and case management.

(d) To qualify as an appointed case manager, an individual shall:

(1) (A) Be currently licensed in Kansas as a licensed psychologist, licensed masters level psychologist, licensed clinical psychotherapist, licensed professional counselor, licensed clinical professional counselor, licensed marriage and family therapist, licensed clinical marriage and family therapist, licensed master social worker or licensed specialist social worker;

(B) be currently licensed to practice law in Kansas and have at least five years of experience in the field of domestic relations law or family law; or

(C) be a court services officer and have training in domestic relations cases as prescribed by the district court in which the case is filed;

(2) be qualified to conduct mediation;

(3) have experience as a mediator;

(4) attend one or more workshops, approved and as ordered by the district court in which the case is filed, on case management; and

(5) complete a minimum number of continuing education hours regarding case management issues or abuse and control dynamics issues as established and approved by the supreme court.

(e) On and after September 1, 2012, any case manager appointed by the court prior to, on or after July 1, 2012, shall meet the requirements of subsection (d).

History: L. 1996, ch. 159, § 2; L. 2000, ch. 171, § 9; L. 2012, ch. 162, § 18; July 1.



23-3509 Case manager; duties; withdrawal; reassignment; recommendations.

23-3509. Case manager; duties; withdrawal; reassignment; recommendations. (a) A case manager appointed under K.S.A. 2015 Supp. 23-3508, and amendments thereto, shall:

(1) Meet with the parties, and other individuals deemed appropriate;

(2) gather information necessary to assist the parties in reaching an agreement or making recommendations, including medical, psychological, education and court records, including child custody investigations and child custody psychological evaluations, of the parties and children;

(3) report to the court as directed by court order;

(4) keep a record by date and topic of all contacts with the parties in the case. When requested, this record shall be made available to the court in total or summary form without the express consent of the parties and shall not be considered a medical or psychological record for purposes of confidentiality;

(5) notify the court when a party fails to meet the financial obligations of the case management process;

(6) file for collection of costs as necessary. The court shall assist in such filing or collection efforts, or both;

(7) be authorized by the court to report threats, imminent danger, suspected child abuse, fear of abduction and suspected or actual harm to any party or child involved in case management either directly to the court and to other authorities, or both. Such action shall be followed by a written summary within five business days of the initial filing of such report which shall be sent to the judge or the judge's designee and included in the court file; and

(8) directly contact the court with any other information the case manager determines that the court should know.

(b) A case manager appointed under K.S.A. 2015 Supp. 23-3508, and amendments thereto, may withdraw at any time following the initial order. Sufficient reasons for withdrawal may include, but not be limited to, the following:

(1) Loss of neutrality which prevents objectivity;

(2) nonpayment by a party;

(3) lack of cooperation by a party;

(4) threat to a party;

(5) retirement or case load reduction by a case manager; or

(6) any other reason which shall be stated to the court in writing and considered adequate and sufficient reason by the court.

(c) A disputant party may request reassignment of a case manager by filing a motion with the court. The court shall consider such requests upon review. Repeated requests may raise a presumption of lack of parental cooperation and the court may consider sanctions against the uncooperative parent or parents.

(d) (1) If parties have been ordered by the court to attempt to settle the party's disputes with the assistance of a case manager, and are unable to settle such disputes, the parties are to follow the recommendation or recommendations of the case manager as ordered by the court.

(2) When a case manager is forced to make recommendations for the parties, such recommendations shall be noted in writing as soon as possible and may be accompanied by supporting information. Such recommendation shall be reported to the court with copies to the attorneys of record for each party within 10 working days.

(3) Agreements of the parties and recommendations of the case manager which may concern temporary arrangements need not be entered into the court record by the attorneys of record.

(4) Case managers shall be furnished a form for orders to recommend such agreements to the court for the court's final order.

(5) Permanent issues such as designation of custody, primary residence or child support which are recommended by the case manager shall be entered into the court record within 10 working days of receipt of the recommendation. Should there be differing opinions as to the language of the journal entry, the case manager shall review the proposed journal entry and may recommend appropriate language to the court.

(6) If a disputant party disagrees with a recommendation such party may file a motion before the court for a review at which time an order shall be made by the court. The case manager shall explain to the court either by report or testimony the reasons for such recommendation or recommendations.

(7) Costs of the procedure and professional time may be assessed to the party who objected to the recommendations in the journal entry or may be otherwise assessed by the court.

History: L. 1996, ch. 159, § 3; July 1.



23-3510 Counseling.

23-3510. Counseling. (a) Family counseling. At any time prior or subsequent to the alteration of the parties' marital status the court may order that any party or parties and any of their children be interviewed by a psychiatrist, licensed psychologist or other trained professional in family counseling, approved by the court, for the purpose of determining whether it is in the best interests of any of the parties' children that the parties and any of their children have counseling regarding matters of legal custody, residency, visitation or parenting time. The court shall receive the written opinion of the professional, and the court shall make the opinion available as provided by K.S.A. 2015 Supp. 23-3210, and amendments thereto. Any professional consulted by the court under this section may be examined as a witness. If the opinion of the professional is that counseling is in the best interests of any of the children, the court may order the parties and any of the children to obtain counseling. Neither party shall be required to obtain counseling pursuant to this section if the party objects thereto because the counseling conflicts with sincerely held religious tenets and practices to which any party is an adherent.

(b) Costs. The costs of the counseling shall be taxed to either party as equity and justice require.

History: L. 1982, ch. 152, § 16; L. 1986, ch. 299, § 10; L. 2000, ch. 171, § 20; July 1.






Article 36 FAMILY SUPPORT JURISDICTION

23-3601 International reciprocity for enforcement of support orders.

23-3601. International reciprocity for enforcement of support orders. (a) If the attorney general finds that reciprocal provisions are available in a foreign nation or a state of a foreign nation for the enforcement of support orders issued in this state, the attorney general may declare the foreign nation or state of a foreign nation to be a reciprocating state for the purpose of establishing or enforcing any duty of support. A declaration made pursuant to this subsection may be revoked by the attorney general.

(b) The attorney general shall review any declaration made pursuant to subsection (a) to determine whether the declaration should be revoked if all or part of the same jurisdiction was declared a foreign reciprocating country by the United States secretary of state and the declaration by the United States secretary of state has been revoked.

History: L. 1990, ch. 208, § 2; L. 1997, ch. 182, § 22; July 3.



23-36,101 Citation of act.

23-36,101. Citation of act. This act may be cited as the uniform interstate family support act.

History: L. 1994, ch. 301, § 32; L. 1997, ch. 182, § 32; L. 2015, ch. 64, § 1; July 1.



23-36,102 Definitions.

23-36,102. Definitions. In this act:

(a) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

(b) "Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state or foreign country.

(c) "Convention" means the convention on the international recovery of child support and other forms of family maintenance, concluded at The Hague on November 23, 2007.

(d) "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse or former spouse, including an unsatisfied obligation to provide support.

(e) "Foreign country" means a country, including a political subdivision thereof, other than the United States, that authorizes the issuance of support orders and:

(1) Which has been declared under the law of the United States to be a foreign reciprocating country;

(2) which has established a reciprocal arrangement for child support with this state as provided in K.S.A. 2015 Supp. 23-36,308, and amendments thereto;

(3) which has enacted a law or established procedures for the issuance and enforcement of support orders which are substantially similar to the procedures under this act; or

(4) in which the convention is in force with respect to the United States.

(f) "Foreign support order" means a support order of a foreign tribunal.

(g) "Foreign tribunal" means a court, administrative agency, or quasi-judicial entity of a foreign country which is authorized to establish, enforce, or modify support orders or to determine parentage of a child. The term includes a competent authority under the convention.

(h) "Home state" means the state or foreign country in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six months old, the state or foreign country in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period.

(i) "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state.

(j) "Income withholding order" means an order or other legal process directed to an obligor's employer, or other debtor, as defined by the income withholding act, K.S.A. 2015 Supp. 23-3101, and amendments thereto, to withhold support from the income of the obligor.

(k) "Initiating tribunal" means the tribunal of a state or foreign country from which a petition or comparable pleading is forwarded or in which a petition or comparable pleading is filed for forwarding to another state or foreign country.

(l) "Issuing foreign country" means the foreign country in which a tribunal issues a support order or a judgment determining parentage of a child.

(m) "Issuing state" means the state in which a tribunal issues a support order or a judgment determining parentage of a child.

(n) "Issuing tribunal" means the tribunal of a state or foreign country that issues a support order or a judgment determining parentage of a child.

(o) "Law" includes decisional and statutory law and rules and regulations having the force of law.

(p) "Obligee" means:

(1) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued;

(2) a foreign country, state or political subdivision of a state to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee in place of child support;

(3) an individual seeking a judgment determining parentage of the individual's child; or

(4) a person that is a creditor in a proceeding under part 7 of this act.

(q) "Obligor" means an individual, or the estate of a decedent that:

(1) Owes or is alleged to owe a duty of support;

(2) is alleged, but has not been, adjudicated to be a parent of a child;

(3) is liable under a support order; or

(4) is a debtor in a proceeding under part 7 of this act.

(r) "Outside this state" means a location in another state or a country other than the United States, whether or not the country is a foreign country.

(s) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(t) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(u) "Register" means to file in a tribunal of this state a support order or judgment determining parentage of a child issued in another state or a foreign country.

(v) "Registering tribunal" means a tribunal in which a support order or judgment determining parentage of a child is registered.

(w) "Responding state" means a state in which a petition or comparable pleading for support or to determine parentage of a child is filed or to which a petition or comparable pleading is forwarded for filing from another state or a foreign country.

(x) "Responding tribunal" means the authorized tribunal in a responding state or foreign country.

(y) "Spousal support order" means a support order for a spouse or former spouse of the obligor.

(z) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession under the jurisdiction of the United States. The term includes an Indian nation or tribe.

(aa) "Support enforcement agency" means a public official, governmental entity or private agency authorized to:

(1) Seek enforcement of support orders or laws relating to the duty of support;

(2) seek establishment or modification of child support;

(3) request determination of parentage of a child;

(4) attempt to locate obligors or their assets; or

(5) request determination of the controlling child support order.

(bb) "Support order" means a judgment, decree, order, decision or directive, whether temporary, final or subject to modification, issued in a state or foreign country for the benefit of a child, a spouse or a former spouse, which provides for monetary support, health care, arrearages, retroactive support or reimbursement for financial assistance provided to an individual obligee in place of child support. The term may include related costs and fees, interest, income withholding, automatic adjustment, reasonable attorney fees and other relief.

(cc) "Tribunal" means a court, administrative agency or quasi-judicial entity authorized to establish, enforce or modify support orders or to determine parentage of a child.

History: L. 1994, ch. 301, § 33; L. 2015, ch. 64, § 2; July 1.



23-36,103 State tribunal and support enforcement agency.

23-36,103. State tribunal and support enforcement agency. (a) The courts are the tribunals of this state.

(b) The department for children and families is the support enforcement agency of this state.

History: L. 1994, ch. 301, § 34; L. 2015, ch. 64, § 3; July 1.



23-36,104 Remedies cumulative.

23-36,104. Remedies cumulative. (a) Remedies provided by this act are cumulative and do not affect the availability of remedies under other law or the recognition of a foreign support order on the basis of comity.

(b) This act does not:

(1) Provide the exclusive method of establishing or enforcing a support order under the law of this state; or

(2) grant a tribunal of this state jurisdiction to render judgment or issue an order relating to child custody, parenting time or visitation pursuant to K.S.A. 2015 Supp. 23-3201 et seq., and amendments thereto, in a proceeding under this act.

History: L. 2015, ch. 64, § 4; July 1.



23-36,105 Application of act to resident of foreign country and foreign support proceeding.

23-36,105. Application of act to resident of foreign country and foreign support proceeding. (a) A tribunal of this state shall apply parts 1 through 6 of this act and, as applicable, part 7 of this act, to a support proceeding involving:

(1) A foreign support order;

(2) a foreign tribunal; or

(3) an obligee, obligor, or child residing in a foreign country.

(b) A tribunal of this state that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of parts 1 through 6 of this act.

(c) Part 7 of this act applies only to a support proceeding under the convention. In such a proceeding, if a provision of part 7 of this act is inconsistent with parts 1 through 6 of this act, part 7 of this act controls.

History: L. 2015, ch. 64, § 5; July 1.



23-36,201 Bases for jurisdiction over nonresident.

23-36,201. Bases for jurisdiction over nonresident. (a) In a proceeding to establish or enforce a support order or to determine parentage of a child, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(1) The individual is personally served with notice within this state;

(2) the individual submits to the jurisdiction of this state by consent in a record, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3) the individual resided with the child in this state;

(4) the individual resided in this state and provided prenatal expenses or support for the child;

(5) the child resides in this state as a result of the acts or directives of the individual;

(6) the individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse;

(7) the individual asserted parentage of a child in the putative father registry maintained in this state by the secretary of the Kansas department for children and families; or

(8) there is any other basis consistent with the constitutions of this state and the United States for the exercise of personal jurisdiction.

(b) The bases of personal jurisdiction set forth in subsection (a) or in any other law of this state may not be used to acquire personal jurisdiction for a tribunal of this state to modify a child support order of another state unless the requirements of K.S.A. 2015 Supp. 23-36,611, and amendments thereto, are met, or, in the case of a foreign support order, unless the requirements of K.S.A. 2015 Supp. 23-36,615, and amendments thereto, are met.

History: L. 1994, ch. 301, § 35; L. 2014, ch. 115, § 44; L. 2015, ch. 64, § 6; July 1.



23-36,202 Duration of personal jurisdiction.

23-36,202. Duration of personal jurisdiction. Personal jurisdiction acquired by a tribunal of this state in a proceeding under this act or other law of this state relating to a support order continues as long as a tribunal of this state has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by K.S.A. 2015 Supp. 23-36,205, 23-36,206 and K.S.A. 2015 Supp. 23-36,211, and amendments thereto.

History: L. 1994, ch. 301, § 36; L. 1997, ch. 182, § 33; L. 2015, ch. 64, § 7; July 1.



23-36,203 Initiating and responding tribunal of state.

23-36,203. Initiating and responding tribunal of state. Under this act, a tribunal of this state may serve as an initiating tribunal to forward proceedings to a tribunal of another state and as a responding tribunal for proceedings initiated in another state or a foreign country.

History: L. 1994, ch. 301, § 37; L. 2015, ch. 64, § 8; July 1.



23-36,204 Simultaneous proceedings.

23-36,204. Simultaneous proceedings. (a) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state or foreign country only if:

(1) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state or the foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or the foreign country;

(2) the contesting party timely challenges the exercise of jurisdiction in the other state or the foreign country; and

(3) if relevant, this state is the home state of the child.

(b) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state or a foreign country if:

(1) The petition or comparable pleading in the other state or foreign country is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

(2) the contesting party timely challenges the exercise of jurisdiction in this state; and

(3) if relevant, the other state or foreign country is the home state of the child.

History: L. 1994, ch. 301, § 38; L. 2015, ch. 64, § 9; July 1.



23-36,205 Continuing, exclusive jurisdiction to modify child support order.

23-36,205. Continuing, exclusive jurisdiction to modify child support order. (a) A tribunal of this state that has issued a child support order consistent with the law of this state has and shall exercise continuing, exclusive jurisdiction to modify its child support order if the order is the controlling order and:

(1) At the time of the filing of a request for modification this state is the residence of the obligor, the individual obligee or the child for whose benefit the support order is issued; or

(2) even if this state is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this state may continue to exercise jurisdiction to modify its order.

(b) A tribunal of this state that has issued a child support order consistent with the law of this state may not exercise continuing, exclusive jurisdiction to modify the order if:

(1) All of the parties who are individuals file consent in a record with the tribunal of this state that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(2) its order is not the controlling order.

(c) If a tribunal of another state has issued a child support order pursuant to the uniform interstate family support act or a law substantially similar to that act which modifies a child support order of a tribunal of this state, tribunals of this state shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(d) A tribunal of this state that lacks continuing, exclusive jurisdiction to modify a child support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

History: L. 1994, ch. 301, § 39; L. 1997, ch. 182, § 34; L. 2015, ch. 64, § 10; July 1.



23-36,206 Continuing jurisdiction to enforce child support order.

23-36,206. Continuing jurisdiction to enforce child support order. (a) A tribunal of this state that has issued a child support order consistent with the law of this state may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the uniform interstate family support act; or

(2) a money judgment for arrears of support and interest on the order accrued before a determination that an order of a tribunal of another state is the controlling order.

(b) A tribunal of this state having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

History: L. 1994, ch. 301, § 40; L. 1997, ch. 182, § 35; L. 2015, ch. 64, § 11; July 1.



23-36,207 Determination of controlling child support order.

23-36,207. Determination of controlling child support order. (a) If a proceeding is brought under this act and only one tribunal has issued a child support order, the order of that tribunal controls and must be recognized.

(b) If a proceeding is brought under this act, and two or more child support orders have been issued by tribunals of this state, another state or a foreign country with regard to the same obligor and same child, a tribunal of this state having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls and must be recognized:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under this act, the order of that tribunal controls.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under this act:

(A) An order issued by a tribunal in the current home state of the child controls; or

(B) if an order has not been issued in the current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under this act, the tribunal of this state shall issue a child support order, which controls.

(c) If two or more child support orders have been issued for the same obligor and same child, upon request of a party who is an individual or that is a support enforcement agency, a tribunal of this state having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (b). The request may be filed with a registration for enforcement or registration for modification pursuant to part 6 of this act, or may be filed as a separate proceeding.

(d) A request to determine which is the controlling order must be accompanied by a copy of every child support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(e) The tribunal that issued the controlling order under subsection (a), (b) or (c) has continuing jurisdiction to the extent provided in K.S.A. 2015 Supp. 23-36,205 or 23-36,206, and amendments thereto.

(f) A tribunal of this state that determines by order which is the controlling order under subsection (b)(1) or (2) or (c), or that issues a new controlling order under subsection (b)(3), shall state in that order:

(1) The basis upon which the tribunal made its determination;

(2) the amount of prospective support, if any; and

(3) the total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by K.S.A. 2015 Supp. 23-36,209, and amendments thereto.

(g) Within 30 days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under this act.

History: L. 1994, ch. 301, § 41; L. 1997, ch. 182, § 36; L. 2015, ch. 64, § 12; July 1.



23-36,208 Child support orders for two or more obligees.

23-36,208. Child support orders for two or more obligees. In responding to registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state or a foreign country, a tribunal of this state shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this state.

History: L. 1994, ch. 301, § 42; L. 2015, ch. 64, § 13; July 1.



23-36,209 Credit for payments.

23-36,209. Credit for payments. A tribunal of this state shall credit amounts collected for a particular period pursuant to any child support order against the amounts owed for the same period under any other child support order for support of the same child issued by a tribunal of this state, another state or a foreign country.

History: L. 1994, ch. 301, § 43; L. 2015, ch. 64, § 14; July 1.



23-36,210 Application of act to nonresident subject to personal jurisdiction.

23-36,210. Application of act to nonresident subject to personal jurisdiction. A tribunal of this state exercising personal jurisdiction over a nonresident in a proceeding under this act, under other law of this state relating to a support order, or recognizing a foreign support order may receive evidence from outside this state pursuant to K.S.A. 2015 Supp. 23-36,316, and amendments thereto, communicate with a tribunal outside this state pursuant to K.S.A. 2015 Supp. 23-36,317, and amendments thereto, and obtain discovery through a tribunal outside this state pursuant to K.S.A. 2015 Supp. 23-36,318, and amendments thereto. In all other respects, parts 3 through 6 of this act do not apply and the tribunal shall apply the procedural and substantive law of this state.

History: L. 2015, ch. 64, § 15; July 1.



23-36,211 Continuing, exclusive jurisdiction to modify spousal support order.

23-36,211. Continuing, exclusive jurisdiction to modify spousal support order. (a) A tribunal of this state issuing a spousal support order consistent with the law of this state has continuing, exclusive jurisdiction to modify the spousal support order throughout the existence of the support obligation.

(b) A tribunal of this state may not modify a spousal support order issued by a tribunal of another state or a foreign country having continuing, exclusive jurisdiction over that order under the law of that state or foreign country.

(c) A tribunal of this state that has continuing, exclusive jurisdiction over a spousal support order may serve as:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal support order issued in this state; or

(2) a responding tribunal to enforce or modify its own spousal support order.

History: L. 2015, ch. 64, § 16; July 1.



23-36,301 Proceedings under act.

23-36,301. Proceedings under act. (a) Except as otherwise provided in this act, K.S.A. 2015 Supp. 23-36,301 through 23-36,319, and amendments thereto, apply to all proceedings under this act.

(b) An individual petitioner or a support enforcement agency may initiate a proceeding authorized under this act by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state or a foreign country which has or can obtain personal jurisdiction over the respondent.

History: L. 1994, ch. 301, § 44; L. 1997, ch. 182, § 37; L. 2015, ch. 64, § 17; July 1.



23-36,302 Proceeding by minor parent.

23-36,302. Proceeding by minor parent. A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.

History: L. 1994, ch. 301, § 45; July 1.



23-36,303 Application of law of state.

23-36,303. Application of law of state. Except as otherwise provided in this act, a responding tribunal of this state shall:

(a) Apply the procedural and substantive law generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

(b) determine the duty of support and the amount payable in accordance with the law and support guidelines of this state.

History: L. 1994, ch. 301, § 46; L. 2015, ch. 64, § 18; July 1.



23-36,304 Duties of initiating tribunal.

23-36,304. Duties of initiating tribunal. (a) Upon the filing of a petition authorized by this act, an initiating tribunal of this state shall forward the petition and its accompanying documents:

(1) To the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) if the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If requested by the responding tribunal, a tribunal of this state shall issue a certificate or other document and make findings required by the law of the responding state. If the responding tribunal is in a foreign country, upon request the tribunal of this state shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported and provide any other documents necessary to satisfy the requirements of the responding foreign tribunal.

History: L. 1994, ch. 301, § 47; L. 1997, ch. 182, § 38; L. 2015, ch. 64, § 19; July 1.



23-36,305 Duties and powers of responding tribunal.

23-36,305. Duties and powers of responding tribunal. (a) When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to K.S.A. 2015 Supp. 23-36,301(b), and amendments thereto, it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this state, to the extent not prohibited by other law, may do one or more of the following:

(1) Establish or enforce a support order, modify a child support order, determine the controlling support order or determine parentage of a child;

(2) order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) order income withholding;

(4) determine the amount of any arrearages, and specify a method of payment;

(5) enforce orders by civil or criminal contempt, or both;

(6) set aside property for satisfaction of the support order;

(7) place liens and order execution on the obligor's property;

(8) order an obligor to keep the tribunal informed of the obligor's current residential address, electronic-mail address, telephone number, employer, address of employment and telephone number at the place of employment;

(9) issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any local and state computer systems for criminal warrants;

(10) order the obligor to seek appropriate employment by specified methods;

(11) award reasonable attorney fees and other fees and costs; and

(12) grant any other available remedy.

(c) A responding tribunal of this state shall include in a support order issued under this act, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this state may not condition the payment of a support order issued under this act upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this state issues an order under this act, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

(f) If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this state shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

History: L. 1994, ch. 301, § 48; L. 1997, ch. 182, § 39; L. 2015, ch. 64, § 20; July 1.



23-36,306 Inappropriate tribunal.

23-36,306. Inappropriate tribunal. If a petition or comparable pleading is received by an inappropriate tribunal of this state, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal of this state or another state and notify the petitioner where and when the pleading was sent.

History: L. 1994, ch. 301, § 49; L. 1997, ch. 182, § 40; L. 2015, ch. 64, § 21; July 1.



23-36,307 Duties of support enforcement agency.

23-36,307. Duties of support enforcement agency. (a) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under this act.

(b) A support enforcement agency of this state that is providing services to the petitioner shall:

(1) Take all steps necessary to enable an appropriate tribunal of this state, another state or a foreign country to obtain jurisdiction over the respondent;

(2) request an appropriate tribunal to set a date, time and place for a hearing;

(3) make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) within two days, exclusive of Saturdays, Sundays and legal holidays, after receipt of notice in a record from an initiating, responding or registering tribunal, send a copy of the notice to the petitioner;

(5) within two days, exclusive of Saturdays, Sundays and legal holidays, after receipt of communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) A support enforcement agency of this state that requests registration of a child support order in this state for enforcement or for modification shall make reasonable efforts:

(1) To ensure that the order to be registered is the controlling order; or

(2) if two or more child support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this state that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(e) A support enforcement agency of this state shall request a tribunal of this state to issue a child support order and an income withholding order that redirects payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to K.S.A. 2015 Supp. 23-36,319, and amendments thereto.

(f) This act does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

History: L. 1994, ch. 301, § 50; L. 1997, ch. 182, § 41; L. 2010, ch. 11, § 2; L. 2015, ch. 64, § 22; July 1.



23-36,308 Duties of attorney general.

23-36,308. Duties of attorney general. (a) If the attorney general determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the attorney general may order the agency to perform its duties under this act or may provide those services directly to the individual.

(b) The attorney general may determine that a foreign country has established a reciprocal arrangement for child support with this state and take appropriate action for notification of the determination.

History: L. 1994, ch. 301, § 51; L. 2015, ch. 64, § 23; July 1.



23-36,309 Private counsel.

23-36,309. Private counsel. An individual may employ private counsel to represent the individual in proceedings authorized by this act.

History: L. 1994, ch. 301, § 52; July 1.



23-36,310 Duties of state information agency.

23-36,310. Duties of state information agency. (a) The Kansas department for children and families is the state information agency under this act.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under this act and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

(2) maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) forward to the appropriate tribunal in the county in this state in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this act received from another state or a foreign country; and

(4) obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, drivers' licenses and social security.

History: L. 1994, ch. 301, § 53; L. 2014, ch. 115, § 45; L. 2015, ch. 64, § 24; July 1.



23-36,311 Pleadings and accompanying documents.

23-36,311. Pleadings and accompanying documents. (a) In a proceeding under this act, a petitioner seeking to establish a support order, to determine parentage of a child or to register and modify a support order of a tribunal of another state or a foreign country must file a petition. Unless otherwise ordered under K.S.A. 2015 Supp. 23-36,312, and amendments thereto, the petition or accompanying documents must provide, so far as known, the name, residential address and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

History: L. 1994, ch. 301, § 54; L. 1997, ch. 182, § 42; L. 2015, ch. 64, § 25; July 1.



23-36,312 Nondisclosure of information in exceptional circumstances.

23-36,312. Nondisclosure of information in exceptional circumstances. If a party alleges in an affidavit or a pleading under oath that the health, safety or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

History: L. 1994, ch. 301, § 55; L. 2015, ch. 64, § 26; July 1.



23-36,313 Costs and fees.

23-36,313. Costs and fees. (a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal of this state may assess against an obligor filing fees, reasonable attorney fees, other costs and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs or expenses against the obligee or the support enforcement agency of either the initiating or the responding state or foreign country, except as provided by other law. Attorney fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney fees if it determines that a hearing was requested primarily for delay. In a proceeding under part 6, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

History: L. 1994, ch. 301, § 56; L. 1997, ch. 182, § 43; L. 2015, ch. 64, § 27; July 1.



23-36,314 Limited immunity of petitioner.

23-36,314. Limited immunity of petitioner. (a) Participation by a petitioner in a proceeding under this act before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under this act.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this act committed by a party while present in this state to participate in the proceeding.

History: L. 1994, ch. 301, § 57; L. 2015, ch. 64, § 28; July 1.



23-36,315 Nonparentage as defense.

23-36,315. Nonparentage as defense. A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this act.

History: L. 1994, ch. 301, § 58; July 1.



23-36,316 Special rules of evidence and procedure.

23-36,316. Special rules of evidence and procedure. (a) The physical presence of a nonresident party who is an individual in a tribunal of this state is not required for the establishment, enforcement or modification of a support order or the rendition of a judgment determining parentage of a child.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing outside this state.

(c) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage of a child, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least 10 days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary and customary.

(e) Documentary evidence transmitted from outside this state to a tribunal of this state by telephone, telecopier or other electronic means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this act, a tribunal of this state shall permit a party or witness residing outside this state to be deposed or to testify under penalty of perjury by telephone, audiovisual means or other electronic means at a designated tribunal or other location. A tribunal of this state shall cooperate with other tribunals in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this act.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this act.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

History: L. 1994, ch. 301, § 59; L. 2015, ch. 64, § 29; July 1.



23-36,317 Communications between tribunals.

23-36,317. Communications between tribunals. A tribunal of this state may communicate with a tribunal outside this state in a record or by telephone, electronic mail or other means, to obtain information concerning the laws, the legal effect of a judgment, decree or order of that tribunal, and the status of a proceeding. A tribunal of this state may furnish similar information by similar means to a tribunal outside this state.

History: L. 1994, ch. 301, § 60; L. 2015, ch. 64, § 30; July 1.



23-36,318 Assistance with discovery.

23-36,318. Assistance with discovery. A tribunal of this state may:

(a) Request a tribunal outside this state to assist in obtaining discovery; and

(b) upon request, compel a person over which it has jurisdiction to respond to a discovery order issued by a tribunal outside this state.

History: L. 1994, ch. 301, § 61; L. 2015, ch. 64, § 31; July 1.



23-36,319 Receipt and disbursement of payments.

23-36,319. Receipt and disbursement of payments. (a) A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state or a foreign country a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this state, upon request from the support enforcement agency of this state or another state, the support enforcement agency of this state or a tribunal of this state shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) issue and send to the obligor's employer a conforming income withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this state receiving redirected payments from another state pursuant to a law similar to subsection (b) shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.

History: L. 1994, ch. 301, § 62; L. 2015, ch. 64, § 32; July 1.



23-36,401 Establishment of support order.

23-36,401. Establishment of support order. (a) If a support order entitled to recognition under this act has not been issued, a responding tribunal of this state with personal jurisdiction over the parties may issue a support order if:

(1) The individual seeking the order resides outside this state; or

(2) the support enforcement agency seeking the order is located outside this state.

(b) The tribunal may issue a temporary child support order if the tribunal determines that such an order is appropriate and the individual ordered to pay is:

(1) A presumed father of the child;

(2) petitioning to have his paternity adjudicated;

(3) identified as the father of the child through genetic testing;

(4) an alleged father who has declined to submit to genetic testing;

(5) shown by clear and convincing evidence to be the father of the child;

(6) an acknowledged father as provided by K.S.A. 2015 Supp. 23-2201 et seq., and amendments thereto;

(7) the mother of the child; or

(8) an individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to K.S.A. 2015 Supp. 23-36,305, and amendments thereto.

History: L. 1994, ch. 301, § 63; L. 1997, ch. 182, § 44; L. 2015, ch. 64, § 33; July 1.



23-36,402 Proceeding to determine parentage.

23-36,402. Proceeding to determine parentage. A tribunal of this state authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage of a child brought under this act or a law or procedure substantially similar to this act.

History: L. 2015, ch. 64, § 34; July 1.



23-36,501 Employer's receipt of income withholding order of another state.

23-36,501. Employer's receipt of income withholding order of another state. An income withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency, to the person defined as the obligor's employer under the income withholding act, K.S.A. 2015 Supp. 23-3101 et seq., and amendments thereto, without first filing a petition or comparable pleading or registering the order with a tribunal of this state.

History: L. 1994, ch. 301, § 64; L. 1997, ch. 182, § 45; L. 2015, ch. 64, § 35; July 1.



23-36,502 Employer's compliance with income withholding order of another state.

23-36,502. Employer's compliance with income withholding order of another state. (a) Upon receipt of an income withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(b) The employer shall treat an income withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this state.

(c) Except as otherwise provided in subsection (d) and K.S.A. 2015 Supp. 23-36,503, and amendments thereto, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order which specify:

(1) The duration and amount of periodic payments of current child support, stated as a sum certain;

(2) the person designated to receive payments and the address to which the payments are to be forwarded;

(3) medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) the amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5) the amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d) An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1) The employer's fee for processing an income withholding order;

(2) the maximum amount permitted to be withheld from the obligor's income; and

(3) the times within which the employer must implement the withholding order and forward the child support payment.

History: L. 1997, ch. 182, § 46; L. 2015, ch. 64, § 36; July 1.



23-36,503 Employer's compliance with two or more income withholding orders.

23-36,503. Employer's compliance with two or more income withholding orders. If an obligor's employer receives two or more income withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for two or more child support obligees.

History: L. 1997, ch. 182, § 47; L. 2015, ch. 64, § 37; July 1.



23-36,504 Immunity from civil liability.

23-36,504. Immunity from civil liability. An employer that complies with an income withholding order issued in another state in accordance with this article is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.

History: L. 1997, ch. 182, § 48; L. 2015, ch. 64, § 38; July 1.



23-36,505 Penalties for noncompliance.

23-36,505. Penalties for noncompliance. An employer that willfully fails to comply with an income withholding order issued in another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.

History: L. 1997, ch. 182, § 49; L. 2015, ch. 64, § 39; July 1.



23-36,506 Contest by obligor.

23-36,506. Contest by obligor. (a) An obligor may contest the validity or enforcement of an income withholding order issued in another state and received directly by an employer in this state by registering the order in a tribunal of this state and filing a contest to that order as provided in part 6 of this act, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this state.

(b) The obligor shall give notice of the contest to:

(1) A support enforcement agency providing services to the obligee;

(2) each employer that has directly received an income withholding order relating to the obligor; and

(3) the person designated to receive payments in the income withholding order or, if no person is designated, to the obligee.

History: L. 1997, ch. 182, § 50; L. 2015, ch. 64, § 40; July 1.



23-36,507 Administrative enforcement of orders.

23-36,507. Administrative enforcement of orders. (a) A party or support enforcement agency seeking to enforce a support order or an income withholding order, or both, issued in another state or a foreign support order may send the documents required for registering the order to a support enforcement agency of this state.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this act.

History: L. 1994, ch. 301, § 65; L. 2015, ch. 64, § 41; July 1.



23-36,601 Registration of order for enforcement.

23-36,601. Registration of order for enforcement. A support order or income withholding order issued in another state or a foreign support order may be registered in this state for enforcement.

History: L. 1994, ch. 301, § 66; L. 2015, ch. 64, § 42; July 1.



23-36,602 Procedure to register order for enforcement.

23-36,602. Procedure to register order for enforcement. (a) Except as otherwise provided in K.S.A. 2015 Supp. 23-36,706, and amendments thereto, a support order or income withholding order of another state or a foreign support order may be registered in this state by sending the following records to the appropriate tribunal in this state:

(1) A letter of transmittal to the tribunal requesting registration and enforcement;

(2) two copies, including one certified copy, of the order to be registered, including any modification of the order;

(3) a sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) the name of the obligor and, if known:

(A) The obligor's address and social security number;

(B) the name and address of the obligor's employer and any other source of income of the obligor; and

(C) a description and the location of property of the obligor in this state not exempt from execution; and

(5) except as otherwise provided in K.S.A. 2015 Supp. 23-36,312, and amendments thereto, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as an order of a tribunal of another state or a foreign support order, together with one copy of the documents and information, regardless of their form.

(c) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.

(d) If two or more orders are in effect, the person requesting registration shall:

(1) Furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

(2) specify the order alleged to be the controlling order, if any; and

(3) specify the amount of consolidated arrears, if any.

(e) A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

History: L. 1994, ch. 301, § 67; L. 2015, ch. 64, § 43; July 1.



23-36,603 Effect of registration for enforcement.

23-36,603. Effect of registration for enforcement. (a) A support order or income withholding order issued in another state or a foreign support order is registered when the order is filed in the registering tribunal of this state.

(b) A registered support order issued in another state or a foreign country is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

(c) Except as otherwise provided in this act, a tribunal of this state shall recognize and enforce, but may not modify, a registered support order if the issuing tribunal had jurisdiction.

History: L. 1994, ch. 301, § 68; L. 2015, ch. 64, § 44; July 1.



23-36,604 Choice of law.

23-36,604. Choice of law. (a) Except as otherwise provided in subsection (d), the law of the issuing state or foreign country governs:

(1) The nature, extent, amount and duration of current payments under a registered support order;

(2) the computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

(3) the existence and satisfaction of other obligations under the support order.

(b) In a proceeding for arrears under a registered support order, the statute of limitation of this state, or of the issuing state or foreign country, whichever is longer, applies.

(c) A responding tribunal of this state shall apply the procedures and remedies of this state to enforce current support and collect arrears and interest due on a support order of another state or a foreign country registered in this state.

(d) After a tribunal of this or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this state shall prospectively apply the law of the state or foreign country issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.

History: L. 1994, ch. 301, § 69; L. 2015, ch. 64, § 45; July 1.



23-36,605 Notice of registration of order.

23-36,605. Notice of registration of order. (a) When a support order or income withholding order issued in another state or a foreign support order is registered, the registering tribunal of this state shall notify the nonregistering party.  The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) A notice must inform the nonregistering party:

(1) That a registered support order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(2) that a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after notice unless the registered order is under K.S.A. 2015 Supp. 23-36,707, and amendments thereto;

(3) that failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages; and

(4) of the amount of any alleged arrearages.

(c) If the registering party asserts that two or more orders are in effect, a notice must also:

(1) Identify the two or more orders and the order alleged by the registering party to be the controlling order and the consolidated arrears, if any;

(2) notify the nonregistering party of the right to a determination of which is the controlling order;

(3) state that the procedures provided in subsection (b) apply to the determination of which is the controlling order; and

(4) state that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(d) Upon registration of an income withholding order for enforcement, the support enforcement agency or the registering tribunal shall notify the obligor's employer pursuant to the income withholding act, K.S.A. 2015 Supp. 23-3101 et seq., and amendments thereto.

History: L. 1994, ch. 301, § 70; L. 1997, ch. 182, § 51; L. 2015, ch. 64, § 46; July 1.



23-36,606 Procedure to contest validity or enforcement of registered support order.

23-36,606. Procedure to contest validity or enforcement of registered support order. (a) A nonregistering party seeking to contest the validity or enforcement of a registered support order in this state shall request a hearing within the time required by K.S.A. 2015 Supp. 23-36,605, and amendments thereto. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to K.S.A. 2015 Supp. 23-36,607, and amendments thereto.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered support order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered support order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time and place of the hearing.

History: L. 1994, ch. 301, § 71; L. 1997, ch. 182, § 52; L. 2015, ch. 64, § 47; July 1.



23-36,607 Contest of registration or enforcement.

23-36,607. Contest of registration or enforcement. (a) A party contesting the validity or enforcement of a registered support order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party;

(2) the order was obtained by fraud;

(3) the order has been vacated, suspended or modified by a later order;

(4) the issuing tribunal has stayed the order pending appeal;

(5) there is a defense under the law of this state to the remedy sought;

(6) full or partial payment has been made;

(7) the statute of limitations under K.S.A. 2015 Supp. 23-36,604, and amendments thereto, precludes enforcement of some or all of the alleged arrearages; or

(8) the alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a), a tribunal may stay enforcement of a registered support order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered support order may be enforced by all remedies available under the law of this state.

(c) If the contesting party does not establish a defense under subsection (a) to the validity or enforcement of a registered support order, the registering tribunal shall issue an order confirming the order.

History: L. 1994, ch. 301, § 72; L. 1997, ch. 182, § 53; L. 2015, ch. 64, § 48; July 1.



23-36,608 Confirmed order.

23-36,608. Confirmed order. Confirmation of a registered support order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

History: L. 1994, ch. 301, § 73; L. 2015, ch. 64, § 49; July 1.



23-36,609 Procedure to register child support order of another state for modification.

23-36,609. Procedure to register child support order of another state for modification. A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner provided in K.S.A. 2015 Supp. 23-36,601 through 23-36,608, and amendments thereto, if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

History: L. 1994, ch. 301, § 74; L. 1997, ch. 182, § 54; L. 2015, ch. 64, § 50; July 1.



23-36,610 Effect of registration for modification.

23-36,610. Effect of registration for modification. A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered support order may be modified only if the requirements of K.S.A. 2015 Supp. 23-36,611 or 23-36,613, and amendments thereto, have been met.

History: L. 1994, ch. 301, § 75; L. 1997, ch. 182, § 55; L. 2015, ch. 64, § 51; July 1.



23-36,611 Modification of child support order of another state.

23-36,611. Modification of child support order of another state. (a) If K.S.A. 2015 Supp. 23-36,613, and amendments thereto, does not apply, upon petition a tribunal of this state may modify a child support order issued in another state which is registered in this state if, after notice and hearing the tribunal finds that:

(1) The following requirements are met:

(A) Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(B) a petitioner who is a nonresident of this state seeks modification; and

(C) the respondent is subject to the personal jurisdiction of the tribunal of this state; or

(2) this state is the state of residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this state, and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child support order is subject to the same requirements, procedures and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

(c) A tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child support orders for the same obligor and child, the order that controls and must be so recognized under K.S.A. 2015 Supp. 23-36,207, and amendments thereto, establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this state.

(e) On the issuance of an order by a tribunal of this state modifying a child support order issued in another state, the tribunal of this state becomes the tribunal of continuing, exclusive jurisdiction.

(f) Notwithstanding subsections (a) through (e) and K.S.A. 2015 Supp. 23-36,201(b), and amendments thereto, a tribunal of this state retains jurisdiction to modify an order issued by a tribunal of this state if:

(1) One party resides in another state; and

(2) the other party resides outside the United States.

History: L. 1994, ch. 301, § 76; L. 1997, ch. 182, § 56; L. 2015, ch. 64, § 52; July 1.



23-36,612 Recognition of order modified in another state.

23-36,612. Recognition of order modified in another state. If a child support order issued by a tribunal of this state is modified by a tribunal of another state which assumed jurisdiction pursuant to the uniform interstate family support act, a tribunal of this state:

(a) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(b) may provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(c) shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

History: L. 1994, ch. 301, § 77; L. 2015, ch. 64, § 53; July 1.



23-36,613 Jurisdiction to modify child support order of another state when individual parties reside in this state.

23-36,613. Jurisdiction to modify child support order of another state when individual parties reside in this state.  (a) If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

(b) A tribunal of this state exercising jurisdiction under this section shall apply the provisions of parts 1 and 2 of this act, this part and the procedural and substantive law of this state to the proceeding for enforcement or modification. Parts 3, 4, 5, 7 and 8 of this act do not apply.

History: L. 1997, ch. 182, § 57; L. 2015, ch. 64, § 54; July 1.



23-36,614 Notice to issuing tribunal of modification.

23-36,614. Notice to issuing tribunal of modification. Within 30 days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

History: L. 1997, ch. 182, § 58; July 3.



23-36,615 Jurisdiction to modify child support order of foreign country.

23-36,615. Jurisdiction to modify child support order of foreign country. (a) Except as otherwise provided in K.S.A. 2015 Supp. 23-36,711, and amendments thereto, if a foreign country lacks or refuses to exercise jurisdiction to modify its child support order pursuant to its laws, a tribunal of this state may assume jurisdiction to modify the child support order and bind all individuals subject to the personal jurisdiction of the tribunal whether the consent to modification of a child support order otherwise required of the individual pursuant to K.S.A. 2015 Supp. 23-36,611, and amendments thereto, has been given or whether the individual seeking modification is a resident of this state or of the foreign country.

(b) An order issued by a tribunal of this state modifying a foreign child support order pursuant to this section is the controlling order.

History: L. 2015, ch. 64, § 55; July 1.



23-36,616 Procedure to register child support order of foreign country for modification.

23-36,616. Procedure to register child support order of foreign country for modification. A party or support enforcement agency seeking to modify, or to modify and enforce, a foreign child support order not under the convention may register that order in this state under K.S.A. 2015 Supp. 23-36,601 through 23-36,608, and amendments thereto, if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or at another time. The petition must specify the grounds for modification.

History: L. 2015, ch. 64, § 56; July 1.



23-36,701 Definitions.

23-36,701. Definitions. In this part:

(a) "Application" means a request under the convention by an obligee or obligor, or on behalf of a child, made through a central authority for assistance from another central authority.

(b) "Central authority" means the entity designated by the United States or a foreign country described in K.S.A. 2015 Supp. 23-36,102(e)(4), and amendments thereto, to perform the functions specified in the convention.

(c) "Convention support order" means a support order of a tribunal of a foreign country described in K.S.A. 2015 Supp. 23-36,102(e)(4), and amendments thereto.

(d) "Direct request" means a petition filed by an individual in a tribunal of this state in a proceeding involving an obligee, obligor or child residing outside the United States.

(e) "Foreign central authority" means the entity designated by a foreign country described in K.S.A. 2015 Supp. 23-36,102(e)(4), and amendments thereto, to perform the functions specified in the convention.

(f) "Foreign support agreement":

(1) Means an agreement for support in a record that:

(A) Is enforceable as a support order in the country of origin;

(B) has been:

(i) Formally drawn up or registered as an authentic instrument by a foreign tribunal; or

(ii) authenticated by, or concluded, registered, or filed with a foreign tribunal; and

(C) may be reviewed and modified by a foreign tribunal; and

(2) includes a maintenance arrangement or authentic instrument under the convention.

(g) "United States central authority" means the secretary of the United States department of health and human services.

History: L. 1994, ch. 301, § 78; L. 2015, ch. 64, § 57; July 1.



23-36,702 Applicability.

23-36,702. Applicability. This part applies only to a support proceeding under the convention. In such a proceeding, if a provision of this part is inconsistent with parts 1 through 6 of this act, this part controls.

History: L. 2015, ch. 64, § 58; July 1.



23-36,703 Relationship of department for children and families to United States central authority.

23-36,703. Relationship of department for children and families to United States central authority. The department for children and families of this state is recognized as the agency designated by the United States central authority to perform specific functions under the convention.

History: L. 2015, ch. 64, § 59; July 1.



23-36,704 Initiation by department for children and families of support proceeding under convention.

23-36,704. Initiation by department for children and families of support proceeding under convention. (a) In a support proceeding under this part, the department for children and families of this state shall:

(1) Transmit and receive applications; and

(2) initiate or facilitate the institution of a proceeding regarding an application in a tribunal of this state.

(b) The following support proceedings are available to an obligee under the convention:

(1) Recognition or recognition and enforcement of a foreign support order;

(2) enforcement of a support order issued or recognized in this state;

(3) establishment of a support order if there is no existing order, including, if necessary, determination of parentage of a child;

(4) establishment of a support order if recognition of a foreign support order is refused under K.S.A. 2015 Supp. 23-36,708(b)(2), (4) or (9), and amendments thereto;

(5) modification of a support order of a tribunal of this state; and

(6) modification of a support order of a tribunal of another state or a foreign country.

(c) The following support proceedings are available under the convention to an obligor against which there is an existing support order:

(1) Recognition of an order suspending or limiting enforcement of an existing support order of a tribunal of this state;

(2) modification of a support order of a tribunal of this state; and

(3) modification of a support order of a tribunal of another state or a foreign country.

(d) A tribunal of this state may not require security, bond or deposit, however described, to guarantee the payment of costs and expenses in proceedings under the convention.

History: L. 2015, ch. 64, § 60; July 1.



23-36,705 Direct request.

23-36,705. Direct request. (a) A petitioner may file a direct request seeking establishment or modification of a support order or determination of parentage of a child. In the proceeding, the law of this state applies.

(b) A petitioner may file a direct request seeking recognition and enforcement of a support order or support agreement. In the proceeding, K.S.A. 2015 Supp. 23-36,706 through 23-36,713, and amendments thereto, apply.

(c) In a direct request for recognition and enforcement of a convention support order or foreign support agreement:

(1) A security, bond or deposit is not required to guarantee the payment of costs and expenses; and

(2) an obligee or obligor that in the issuing country has benefited from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provided for by the law of this state under the same circumstances.

(d) A petitioner filing a direct request is not entitled to assistance from the department for children and families.

(e) This part does not prevent the application of laws of this state that provide simplified, more expeditious rules regarding a direct request for recognition and enforcement of a foreign support order or foreign support agreement.

History: L. 2015, ch. 64, § 61; July 1.



23-36,706 Registration of convention support order.

23-36,706. Registration of convention support order. (a) Except as otherwise provided in this part, a party who is an individual or a support enforcement agency seeking recognition of a convention support order shall register the order in this state as provided in part 6 of this act.

(b) Notwithstanding K.S.A. 2015 Supp. 23-36,311 and 23-36,602(a), and amendments thereto, a request for registration of a convention support order must be accompanied by:

(1) A complete text of the support order;

(2) a record stating that the support order is enforceable in the issuing country;

(3) if the respondent did not appear and was not represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard or that the respondent had proper notice of the support order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal;

(4) a record showing the amount of arrears, if any, and the date the amount was calculated;

(5) a record showing a requirement for automatic adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations; and

(6) if necessary, a record showing the extent to which the applicant received free legal assistance in the issuing country.

(c) A request for registration of a convention support order may seek recognition and partial enforcement of the order.

(d) A tribunal of this state may vacate the registration of a convention support order without the filing of a contest under K.S.A. 2015 Supp. 23-36,707, and amendments thereto, only if, acting on its own motion, the tribunal finds that recognition and enforcement of the order would be manifestly incompatible with public policy.

(e) The tribunal shall promptly notify the parties of the registration or the order vacating the registration of a convention support order.

History: L. 2015, ch. 64, § 62; July 1.



23-36,707 Contest of registered convention support order.

23-36,707. Contest of registered convention support order. (a) Except as otherwise provided in this part, K.S.A. 2015 Supp. 23-36,605 through 23-36,608, and amendments thereto, apply to a contest of a registered convention support order.

(b) A party contesting a registered convention support order shall file a contest not later than 30 days after notice of the registration, but if the contesting party does not reside in the United States, the contest must be filed not later than 60 days after notice of the registration.

(c) If the nonregistering party fails to contest the registered convention support order by the time specified in subsection (b), the order is enforceable.

(d) A contest of a registered convention support order may be based only on grounds set forth in K.S.A. 2015 Supp. 23-36,708, and amendments thereto. The contesting party bears the burden of proof.

(e) In a contest of a registered convention support order, a tribunal of this state:

(1) Is bound by the findings of fact on which the foreign tribunal based its jurisdiction; and

(2) may not review the merits of the order.

(f) A tribunal of this state deciding a contest of a registered convention support order shall promptly notify the parties of its decision.

(g) A challenge or appeal, if any, does not stay the enforcement of a convention support order unless there are exceptional circumstances.

History: L. 2015, ch. 64, § 63; July 1.



23-36,708 Recognition and enforcement of registered convention support order.

23-36,708. Recognition and enforcement of registered convention support order. (a) Except as otherwise provided in subsection (b), a tribunal of this state shall recognize and enforce a registered convention support order.

(b) The following grounds are the only grounds on which a tribunal of this state may refuse recognition and enforcement of a registered convention support order:

(1) Recognition and enforcement of the order is manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard;

(2) the issuing tribunal lacked personal jurisdiction consistent with K.S.A. 2015 Supp. 23-36,201, and amendments thereto;

(3) the order is not enforceable in the issuing country;

(4) the order was obtained by fraud in connection with a matter of procedure;

(5) a record transmitted in accordance with K.S.A. 2015 Supp. 23-36,706, and amendments thereto, lacks authenticity or integrity;

(6) a proceeding between the same parties and having the same purpose is pending before a tribunal of this state and that proceeding was the first to be filed;

(7) the order is incompatible with a more recent support order involving the same parties and having the same purpose if the more recent support order is entitled to recognition and enforcement under this act in this state;

(8) payment, to the extent alleged arrears have been paid in whole or in part;

(9) in a case in which the respondent neither appeared nor was represented in the proceeding in the issuing foreign country:

(A) If the law of that country provides for prior notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard; or

(B) if the law of that country does not provide for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal; or

(10) the order was made in violation of K.S.A. 2015 Supp. 23-36,711, and amendments thereto.

(c) If a tribunal of this state does not recognize a convention support order under subsection (b)(2), (4) or (9):

(1) The tribunal may not dismiss the proceeding without allowing a reasonable time for a party to request the establishment of a new convention support order; and

(2) the department for children and families shall take all appropriate measures to request a child support order for the obligee if the application for recognition and enforcement was received under K.S.A. 2015 Supp. 23-36,704, and amendments thereto.

History: L. 2015, ch. 64, § 64; July 1.



23-36,709 Partial enforcement.

23-36,709. Partial enforcement. If a tribunal of this state does not recognize and enforce a convention support order in its entirety, it shall enforce any severable part of the order. An application or direct request may seek recognition and partial enforcement of a convention support order.

History: L. 2015, ch. 64, § 65; July 1.



23-36,710 Foreign support order.

23-36,710. Foreign support order. (a) Except as otherwise provided in subsections (c) and (d), a tribunal of this state shall recognize and enforce a foreign support agreement registered in this state.

(b) An application or direct request for recognition and enforcement of a foreign support agreement must be accompanied by:

(1) A complete text of the foreign support agreement; and

(2) a record stating that the foreign support agreement is enforceable as a decision in the issuing country.

(c) A tribunal of this state may vacate the registration of a foreign support agreement only if, acting on its own motion, the tribunal finds that recognition and enforcement would be manifestly incompatible with public policy.

(d) In a contest of a foreign support agreement, a tribunal of this state may refuse recognition and enforcement of the agreement if it finds:

(1) Recognition and enforcement of the agreement is manifestly incompatible with public policy;

(2) the agreement was obtained by fraud or falsification;

(3) the agreement is incompatible with a support order involving the same parties and having the same purpose in this state, another state or a foreign country if the support order is entitled to recognition and enforcement under this act in this state; or

(4) the record submitted under subsection (b) lacks authenticity or integrity.

(e) A proceeding for recognition and enforcement of a foreign support agreement must be suspended during the pendency of a challenge to or appeal of the agreement before a tribunal of another state or a foreign country.

History: L. 2015, ch. 64, § 66; July 1.



23-36,711 Modification of convention child support order.

23-36,711. Modification of convention child support order. (a) A tribunal of this state may not modify a convention child support order if the obligee remains a resident of the foreign country where the support order was issued unless:

(1) The obligee submits to the jurisdiction of a tribunal of this state, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity; or

(2) the foreign tribunal lacks or refuses to exercise jurisdiction to modify its support order or issue a new support order.

(b) If a tribunal of this state does not modify a convention child support order because the order is not recognized in this state, K.S.A. 2015 Supp. 23-36,708(c), and amendments thereto, applies.

History: L. 2015, ch. 64, § 67; July 1.



23-36,712 Personal information; limit on use.

23-36,712. Personal information; limit on use. Personal information gathered or transmitted under this part may be used only for the purposes for which it was gathered or transmitted.

History: L. 2015, ch. 64, § 68; July 1.



23-36,713 Record in original language; English translation.

23-36,713. Record in original language; English translation. A record filed with a tribunal of this state under this part must be in the original language and, if not in English, must be accompanied by an English translation.

History: L. 2015, ch. 64, § 69; July 1.



23-36,801 Grounds for rendition.

23-36,801. Grounds for rendition. (a) For purposes of K.S.A. 2015 Supp. 23-36,801 and 23-36,802, and amendments thereto, "governor" includes an individual performing the functions of governor or the executive authority of a state covered by this act.

(b) The governor of this state may:

(1) Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(2) on the demand of the governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c) A provision for extradition of individuals not inconsistent with this act applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.

History: L. 1994, ch. 301, § 79; L. 1997, ch. 182, § 59; L. 2015, ch. 64, § 70; July 1.



23-36,802 Conditions of rendition.

23-36,802. Conditions of rendition. (a) Before making a demand that the governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the governor of this state may require a prosecutor of this state to demonstrate that at least 60 days previously the obligee had initiated proceedings for support pursuant to this act or that the proceeding would be of no avail.

(b) If, under this act or a law substantially similar to this act, the governor of another state makes a demand that the governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the governor may decline to honor the demand if the individual is complying with the support order.

History: L. 1994, ch. 301, § 80; L. 2015, ch. 64, § 71; July 1.



23-36,901 Uniformity of application and construction.

23-36,901. Uniformity of application and construction. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: L. 1994, ch. 301, § 81; L. 2015, ch. 64, § 72; July 1.



23-36,902 Transitional provision.

23-36,902. Transitional provision. This act applies to proceedings begun on or after the effective date of this act to establish a support order or determine parentage of a child or to register, recognize, enforce or modify a prior support order, determination or agreement, whenever issued or entered.

History: L. 1994, ch. 301, § 82; L. 1997, ch. 182, § 60; L. 2015, ch. 64, § 73; July 1.



23-36,903 Severability.

23-36,903. Severability. If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1994, ch. 301, § 83; July 1.






Article 37 UNIFORM CHILD-CUSTODY JURISDICTION AND ENFORCEMENT ACT (UCCJEA)

23-37,101 Short title.

23-37,101. Short title. (UCCJEA 101). The provisions of K.S.A. 2015 Supp. 23-37,101 through 23-37,405 may be cited as the uniform child-custody jurisdiction and enforcement act.

History: L. 2000, ch. 171, § 31; July 1.



23-37,102 Definitions.

23-37,102. Definitions. (UCCJEA 102). As used in K.S.A. 2015 Supp. 23-37,101 through 23-37,405:

(1) "Abandoned" means left without provision for reasonable and necessary care or supervision.

(2) "Act" means the uniform child-custody jurisdiction and enforcement act.

(3) "Child" means an individual who has not attained 18 years of age.

(4) "Child-custody determination" means a judgment, decree or other order of a court providing for the legal custody, physical custody or visitation with respect to a child. The term includes a permanent, temporary, initial and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

(5) "Child-custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under K.S.A. 2015 Supp. 23-37,301 through 23-37,317, and amendments thereto.

(6) "Commencement" means the filing of the first pleading in a proceeding.

(7) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child-custody determination.

(8) "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child-custody proceeding. In the case of a child less than six months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period.

(9) "Initial determination" means the first child-custody determination concerning a particular child.

(10) "Issuing court" means the court that makes a child-custody determination for which enforcement is sought under this act.

(11) "Issuing state" means the state in which a child-custody determination is made.

(12) "Modification" means a child-custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

(13) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(14) "Person acting as a parent" means a person, other than a parent, who:

(A) Has physical custody of the child or has had physical custody for [a] period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child-custody proceeding; and

(B) has been awarded legal custody by a court or claims a right to legal custody under the law of this state.

(15) "Physical custody" means the physical care and supervision of a child.

(16) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(17) "Tribe" means an Indian tribe or band, or Alaskan Native village, which is recognized by federal law or formally acknowledged by a state.

(18) "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.

History: L. 2000, ch. 171, § 32; July 1.



23-37,103 Proceeding governed by other law.

23-37,103. Proceeding governed by other law. (UCCJEA 103). This act does not govern a proceeding pertaining to the authorization of emergency medical care for a child.

History: L. 2000, ch. 171, § 33; July 1.



23-37,104 Application to Indian tribes.

23-37,104. Application to Indian tribes. (UCCJEA 104). (a) A child-custody proceeding that pertains to an Indian child as defined in the Indian child welfare act, 25 U.S.C. § 1901 et seq., is not subject to this act to the extent that it is governed by the Indian child welfare act.

(b) A court of this state shall treat a tribe as if it were a state of the United States for the purpose of applying K.S.A. 2015 Supp. 23-37,101 through 23-37,210, and amendments thereto.

(c) A child-custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this act must be recognized and enforced under K.S.A. 2015 Supp. 23-37,301 through 23-37,317, and amendments thereto.

History: L. 2000, ch. 171, § 34; July 1.



23-37,105 International application of act.

23-37,105. International application of act. (UCCJEA 105). (a) A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying K.S.A. 2015 Supp. 23-37,101 through 23-37,210, and amendments thereto.

(b) Except as otherwise provided in subsection (c), a child-custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this act must be recognized and enforced under K.S.A. 2015 Supp. 23-37,301 through 23-37,317, and amendments thereto.

(c) A court of this state need not apply this act if the child custody law of a foreign country violates fundamental principles of human rights.

History: L. 2000, ch. 171, § 35; July 1.



23-37,106 Effect of child-custody determination.

23-37,106. Effect of child-custody determination. (UCCJEA 106). A child-custody determination made by a court of this state that had jurisdiction under this act binds all persons who have been served in accordance with the laws of this state or notified in accordance with K.S.A. 2015 Supp. 23-37,108, and amendments thereto, or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.

History: L. 2000, ch. 171, § 36; July 1.



23-37,107 Priority.

23-37,107. Priority. (UCCJEA 107). If a question of existence or exercise of jurisdiction under this act is raised in a child-custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously.

History: L. 2000, ch. 171, § 37; July 1.



23-37,108 Notice to persons outside state.

23-37,108. Notice to persons outside state. (UCCJEA 108). (a) Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the law of this state for service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

(b) Proof of service may be made in the manner prescribed by the law of this state or by the law of the state in which the service is made.

(c) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.

History: L. 2000, ch. 171, § 38; July 1.



23-37,109 Appearance and limited immunity.

23-37,109. Appearance and limited immunity. (UCCJEA 109). (a) A party to a child-custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child-custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

(b) A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(c) The immunity granted by subsection (a) does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this act committed by an individual while present in this state.

History: L. 2000, ch. 171, § 39; July 1.



23-37,110 Communication between courts.

23-37,110. Communication between courts. (UCCJEA 110). (a) A court of this state may communicate with a court in another state concerning a proceeding arising under this act.

(b) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(c) Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.

(d) Except as otherwise provided in subsection (c), a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

(e) For the purposes of this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

History: L. 2000, ch. 171, § 40; July 1.



23-37,111 Taking testimony in another state.

23-37,111. Taking testimony in another state. (UCCJEA 111). (a) In addition to other procedures available to a party, a party to a child-custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(b) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

History: L. 2000, ch. 171, § 41; July 1.



23-37,112 Cooperation between courts; preservation of records.

23-37,112. Cooperation between courts; preservation of records. (UCCJEA 112). (a) A court of this state may request the appropriate court of another state to:

(1) Hold an evidentiary hearing;

(2) order a person to produce or give evidence pursuant to procedures of that state;

(3) order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(4) forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; and

(5) order a party to a child-custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(b) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subsection (a).

(c) Travel and other necessary and reasonable expenses incurred under subsections (a) and (b) may be assessed against the parties according to the law of this state.

(d) A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child-custody proceeding until the child attains 18 years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.

History: L. 2000, ch. 171, § 42; July 1.



23-37,201 Initial child-custody jurisdiction.

23-37,201. Initial child-custody jurisdiction. (UCCJEA 201). (a) Except as otherwise provided in K.S.A. 2015 Supp. 23-37,204, and amendments thereto, a court of this state has jurisdiction to make an initial child-custody determination only if:

(1) This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state;

(2) a court of another state does not have jurisdiction under paragraph (1), or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under K.S.A. 2015 Supp. 23-37,207 or 23-37,208, and amendments thereto, and:

(A) The child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this state other than mere physical presence; and

(B) substantial evidence is available in this state concerning the child's care, protection, training, and personal relationships;

(3) all courts having jurisdiction under paragraph (1) or (2) have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under K.S.A. 2015 Supp. 23-37,207 or 23-37,208, and amendments thereto; or

(4) no court of any other state would have jurisdiction under the criteria specified in paragraph (1), (2), or (3).

(b) Subsection (a) is the exclusive jurisdictional basis for making a child-custody determination by a court of this state.

(c) Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child-custody determination.

History: L. 2000, ch. 171, § 43; July 1.



23-37,202 Exclusive, continuing jurisdiction.

23-37,202. Exclusive, continuing jurisdiction. (UCCJEA 202). (a) Except as otherwise provided in K.S.A. 2015 Supp. 23-37,204, and amendments thereto, a court of this state which has made a child-custody determination consistent with K.S.A. 2015 Supp. 23-37,201 or 23-37,203, and amendments thereto, has exclusive, continuing jurisdiction over the determination until:

(1) A court of this state determines that neither the child, the child's parents, and any person acting as a parent do not have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child's care, protection, training, and personal relationships; or

(2) a court of this state or a court of another state determines that the child, the child's parents, and any person acting as a parent do not presently reside in this state.

(b) A court of this state which has made a child-custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under K.S.A. 2015 Supp. 23-37,201, and amendments thereto.

History: L. 2000, ch. 171, § 44; July 1.



23-37,203 Jurisdiction to modify determination.

23-37,203. Jurisdiction to modify determination. (UCCJEA 203). Except as otherwise provided in K.S.A. 2015 Supp. 23-37,204, and amendments thereto, a court of this state may not modify a child-custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under subsection (a)(1) or (2) of K.S.A. 2015 Supp. 23-37,201, and amendments thereto, and:

(1) The court of the other state determines it no longer has exclusive, continuing jurisdiction under K.S.A. 2015 Supp. 23-37,202, and amendments thereto, or that a court of this state would be a more convenient forum under K.S.A. 2015 Supp. 23-37,207, and amendments thereto; or

(2) a court of this state or a court of the other state determines that the child, the child's parents, and any person acting as a parent do not presently reside in the other state.

History: L. 2000, ch. 171, § 45; July 1.



23-37,204 Temporary emergency jurisdiction.

23-37,204. Temporary emergency jurisdiction. (UCCJEA 204). (a) A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

(b) If there is no previous child-custody determination that is entitled to be enforced under this act and a child-custody proceeding has not been commenced in a court of a state having jurisdiction under K.S.A. 2015 Supp. 23-37,201 through 23-37,203, and amendments thereto, a child-custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under K.S.A. 2015 Supp. 23-37,201 through 23-37,203, and amendments thereto. If a child-custody proceeding has not been or is not commenced in a court of a state having jurisdiction under K.S.A. 2015 Supp. 23-37,201 through 23-37,203, and amendments thereto, a child-custody determination made under this section becomes a final determination, if it so provides and this state becomes the home state of the child.

(c) If there is a previous child-custody determination that is entitled to be enforced under this act, or a child-custody proceeding has been commenced in a court of a state having jurisdiction under K.S.A. 2015 Supp. 23-37,201 through 23-37,203, and amendments thereto, any order issued by a court of this state under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under K.S.A. 2015 Supp. 23-37,201 through 23-37,203, and amendments thereto. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

(d) A court of this state which has been asked to make a child-custody determination under this section, upon being informed that a child-custody proceeding has been commenced in, or a child-custody determination has been made by, a court of a state having jurisdiction under K.S.A. 2015 Supp. 23-37,201 through 23-37,203, and amendments thereto, shall immediately communicate with the other court. A court of this state which is exercising jurisdiction pursuant to K.S.A. 2015 Supp. 23-37,201 through 23-37,203, and amendments thereto, upon being informed that a child-custody proceeding has been commenced in, or a child-custody determination has been made by, a court of another state under a statute similar to this section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.

History: L. 2000, ch. 171, § 46; July 1.



23-37,205 Notice; opportunity to be heard; joinder.

23-37,205. Notice; opportunity to be heard; joinder. (UCCJEA 205). (a) Before a child-custody determination is made under this act, notice and an opportunity to be heard in accordance with the standards of K.S.A. 2015 Supp. 23-37,108, and amendments thereto, must be given to all persons entitled to notice under the law of this state as in child-custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

(b) This act does not govern the enforceability of a child-custody determination made without notice or an opportunity to be heard.

(c) The obligation to join a party and the right to intervene as a party in a child-custody proceeding under this act are governed by the law of this state as in child-custody proceedings between residents of this state.

History: L. 2000, ch. 171, § 47; July 1.



23-37,206 Simultaneous proceedings.

23-37,206. Simultaneous proceedings. (UCCJEA 206). (a) Except as otherwise provided in K.S.A. 2015 Supp. 23-37,204, and amendments thereto, a court of this state may not exercise its jurisdiction under K.S.A. 2015 Supp. 23-37,201 through 23-37,210, and amendments thereto, if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this act, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under K.S.A. 2015 Supp. 23-37,207, and amendments thereto.

(b) Except as otherwise provided in K.S.A. 2015 Supp. 23-37,204, and amendments thereto, a court of this state, before hearing a child-custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to K.S.A. 2015 Supp. 23-37,209, and amendments thereto. If the court determines that a child-custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this act, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this act does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

(c) In a proceeding to modify a child-custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child-custody determination has been commenced in another state, the court may:

(1) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

(2) enjoin the parties from continuing with the proceeding for enforcement; or

(3) proceed with the modification under conditions it considers appropriate.

History: L. 2000, ch. 171, § 48; July 1.



23-37,207 Inconvenient forum.

23-37,207. Inconvenient forum. (UCCJEA 207). (a) A court of this state which has jurisdiction under this act to make a child-custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion, or request of another court.

(b) Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1) Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(2) the length of time the child has resided outside this state;

(3) the distance between the court in this state and the court in the state that would assume jurisdiction;

(4) the relative financial circumstances of the parties;

(5) any agreement of the parties as to which state should assume jurisdiction;

(6) the nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(7) the ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(8) the familiarity of the court of each state with the facts and issues in the pending litigation.

(c) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child-custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(d) A court of this state may decline to exercise its jurisdiction under this act if a child-custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

History: L. 2000, ch. 171, § 49; July 1.



23-37,208 Jurisdiction declines by reason of conduct.

23-37,208. Jurisdiction declines by reason of conduct. (UCCJEA 208). (a) Except as otherwise provided in K.S.A. 2015 Supp. 23-37,204, and amendments thereto, or by other law of this state, if a court of this state has jurisdiction under this act because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2) a court of the state otherwise having jurisdiction under K.S.A. 2015 Supp. 23-37,201 through 23-37,203, and amendments thereto, determines that this state is a more appropriate forum under K.S.A. 2015 Supp. 23-37,207, and amendments thereto; or

(3) no court of any other state would have jurisdiction under the criteria specified in K.S.A. 2015 Supp. 23-37,201 through 23-37,203, and amendments thereto.

(b) If a court of this state declines to exercise its jurisdiction pursuant to subsection (a), it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child-custody proceeding is commenced in a court having jurisdiction under K.S.A. 2015 Supp. 23-37,201 through 23-37,203, and amendments thereto.

(c) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection (a), it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs, or expenses against this state unless authorized by law other than this act.

History: L. 2000, ch. 171, § 50; July 1.



23-37,209 Information to be submitted to court.

23-37,209. Information to be submitted to court. (UCCJEA 209). (a) Subject to subsection (e), in a child-custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last five years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

(1) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child-custody determination, if any;

(2) knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding; and

(3) knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

(b) If the information required by subsection (a) is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(c) If the declaration as to any of the items described in subsection (a)(1) through (3) is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(d) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

(e) If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child and determines that the disclosure is in the interest of justice.

History: L. 2000, ch. 171, § 51; July 1.



23-37,210 Appearance to parties and child.

23-37,210. Appearance to parties and child. (UCCJEA 210). (a) In a child-custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

(b) If a party to a child-custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to K.S.A. 2015 Supp. 23-37,108, and amendments thereto, include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(c) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(d) If a party to a child-custody proceeding who is outside this state is directed to appear under subsection (b) or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.

History: L. 2000, ch. 171, § 52; July 1.



23-37,301 Definitions; enforcement.

23-37,301. Definitions; enforcement. (UCCJEA 301). In K.S.A. 2015 Supp. 23-37,301 through 23-37,317, and amendments thereto:

(1) "Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the civil aspects of international child abduction or enforcement of a child-custody determination.

(2) "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the civil aspects of international child abduction or enforcement of a child-custody determination.

History: L. 2000, ch. 171, § 53; July 1.



23-37,302 Enforcement under Hague Convention.

23-37,302. Enforcement under Hague Convention. (UCCJEA 302). Under K.S.A. 2015 Supp. 23-37,201 through 23-37,317, and amendments thereto, a court of this state may enforce an order for the return of the child made under the Hague Convention on the civil aspects of international child abduction as if it were a child-custody determination.

History: L. 2000, ch. 171, § 54; July 1.



23-37,303 Duty to enforce.

23-37,303. Duty to enforce. (UCCJEA 303). (a) A court of this state shall recognize and enforce a child-custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this act or the determination was made under factual circumstances meeting the jurisdictional standards of this act and the determination has not been modified in accordance with this act.

(b) A court of this state may utilize any remedy available under other law of this state to enforce a child-custody determination made by a court of another state. The remedies provided in K.S.A. 2015 Supp. 23-37,301 through 23-37,317, and amendments thereto, are cumulative and do not affect the availability of other remedies to enforce a child-custody determination.

History: L. 2000, ch. 171, § 55; July 1.



23-37,304 Temporary visitation.

23-37,304. Temporary visitation. (UCCJEA 304). (a) A court of this state which does not have jurisdiction to modify a child-custody determination, may issue a temporary order enforcing:

(1) A visitation schedule made by a court of another state; or

(2) the visitation provisions of a child-custody determination of another state that does not provide for a specific visitation schedule.

(b) If a court of this state makes an order under subsection (a)(2), it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in K.S.A. 2015 Supp. 23-37,201 through 23-37,210, and amendments thereto. The order remains in effect until an order is obtained from the other court or the period expires.

History: L. 2000, ch. 171, § 56; July 1.



23-37,305 Registration of child-custody determination.

23-37,305. Registration of child-custody determination. (UCCJEA 305). (a) A child-custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the district court in this state:

(1) A letter or other document requesting registration;

(2) two copies, including one certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(3) except as otherwise provided in K.S.A. 2015 Supp. 23-37,209, and amendments thereto, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child-custody determination sought to be registered.

(b) On receipt of the documents required by subsection (a), the registering court shall:

(1) Cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

(2) serve notice upon the persons named pursuant to subsection (a)(3) and provide them with an opportunity to contest the registration in accordance with this section.

(c) The notice required by subsection (b)(2) must state that:

(1) A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

(2) a hearing to contest the validity of the registered determination must be requested within 20 days after service of notice; and

(3) failure to contest the registration will result in confirmation of the child-custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(d) A person seeking to contest the validity of a registered order must request a hearing within 20 days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(1) The issuing court did not have jurisdiction under K.S.A. 2015 Supp. 23-37,201 through 23-37,210, and amendments thereto;

(2) the child-custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so under K.S.A. 2015 Supp. 23-37,201 through 23-37,210, and amendments thereto; or

(3) the person contesting registration was entitled to notice, but notice was not given in accordance with the standards of K.S.A. 2015 Supp. 23-37,108, and amendments thereto, in the proceedings before the court that issued the order for which registration is sought.

(e) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

(f) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

(g) There shall be no fee for registering a child-custody determination issued by a court of another state pursuant to this section. The fee for enforcement or modification of any child custody determination shall be as prescribed in K.S.A. 2015 Supp. 28-179, and amendments thereto.

History: L. 2000, ch. 171, § 57; July 1.



23-37,306 Enforcement of registered determination.

23-37,306. Enforcement of registered determination. (UCCJEA 306). (a) A court of this state may grant any relief normally available under the law of this state to enforce a registered child-custody determination made by a court of another state.

(b) A court of this state shall recognize and enforce, but may not modify, except in accordance with K.S.A. 2015 Supp. 23-37,201 through 23-37,210, and amendments thereto, a registered child-custody determination of a court of another state.

History: L. 2000, ch. 171, § 58; July 1.



23-37,307 Simultaneous proceedings.

23-37,307. Simultaneous proceedings. (UCCJEA 307). If a proceeding for enforcement under K.S.A. 2015 Supp. 23-37,301 through 23-37,317, and amendments thereto, is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under K.S.A. 2015 Supp. 23-37,201 through 23-37,210, and amendments thereto, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.

History: L. 2000, ch. 171, § 59; July 1.



23-37,308 Expedited enforcement of child-custody determination.

23-37,308. Expedited enforcement of child-custody determination. (UCCJEA 308). (a) A petition under K.S.A. 2015 Supp. 23-37,301 through 23-37,317, and amendments thereto, must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

(b) A petition for enforcement of a child-custody determination must state:

(1) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(2) whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this act and, if so, identify the court, the case number, and the nature of the proceeding;

(3) whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding;

(4) the present physical address of the child and the respondent, if known;

(5) whether relief in addition to the immediate physical custody of the child and attorney fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and

(6) if the child-custody determination has been registered and confirmed under K.S.A. 2015 Supp. 23-37,305, and amendments thereto, the date and place of registration.

(c) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

(d) An order issued under subsection (c) must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under K.S.A. 2015 Supp. 23-37,312, and amendments thereto, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(1) The child-custody determination has not been registered and confirmed under K.S.A. 2015 Supp. 23-37,305, and amendments thereto, and that:

(A) The issuing court did not have jurisdiction under K.S.A. 2015 Supp. 23-37,201 through 23-37,210, and amendments thereto;

(B) the child-custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under K.S.A. 2015 Supp. 23-37,201 through 23-37,210, and amendments thereto;

(C) the respondent was entitled to notice, but notice was not given in accordance with the standards of K.S.A. 2015 Supp. 23-37,108, and amendments thereto, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) the child-custody determination for which enforcement is sought was registered and confirmed under K.S.A. 2015 Supp. 23-37,304, and amendments thereto, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under K.S.A. 2015 Supp. 23-37,201 through 23-37,210, and amendments thereto.

History: L. 2000, ch. 171, § 60; July 1.



23-37,309 Service of petition and order.

23-37,309. Service of petition and order. (UCCJEA 309). Except as otherwise provided in K.S.A. 2015 Supp. 23-37,311, and amendments thereto, the petition and order must be served, by any method authorized by the law of this state, upon respondent and any person who has physical custody of the child.

History: L. 2000, ch. 171, § 61; July 1.



23-37,310 Hearing and order.

23-37,310. Hearing and order. (UCCJEA 310). (a) Unless the court issues a temporary emergency order pursuant to K.S.A. 2015 Supp. 23-37,204, and amendments thereto, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(1) The child-custody determination has not been registered and confirmed under K.S.A. 2015 Supp. 23-37,305, and amendments thereto, and that:

(A) The issuing court did not have jurisdiction under K.S.A. 2015 Supp. 23-37,201 through 23-37,210, and amendments thereto;

(B) the child-custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under K.S.A. 2015 Supp. 23-37,201 through 23-37,210, and amendments thereto; or

(C) the respondent was entitled to notice, but notice was not given in accordance with the standards of K.S.A. 2015 Supp. 23-37,108, and amendments thereto, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) the child-custody determination for which enforcement is sought was registered and confirmed under K.S.A. 2015 Supp. 23-37,305, and amendments thereto, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under K.S.A. 2015 Supp. 23-37,201 through 23-37,210, and amendments thereto.

(b) The court shall award the fees, costs, and expenses authorized under K.S.A. 2015 Supp. 23-37,312, and amendments thereto, and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

(c) If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(d) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under K.S.A. 2015 Supp. 23-37,301 through 23-37,317, and amendments thereto.

History: L. 2000, ch. 171, § 62; July 1.



23-37,311 Warrant to take physical custody of child.

23-37,311. Warrant to take physical custody of child. (UCCJEA 311). (a) Upon the filing of a petition seeking enforcement of a child-custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this state.

(b) If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by subsection (b) of K.S.A. 2015 Supp. 23-37,308, and amendments thereto.

(c) A warrant to take physical custody of a child must:

(1) Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(2) direct law enforcement officers to take physical custody of the child immediately; and

(3) provide for the placement of the child pending final relief.

(d) The respondent must be served with the petition, warrant, and order immediately after the child is taken into physical custody.

(e) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(f) The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.

History: L. 2000, ch. 171, § 63; July 1.



23-37,312 Costs, fees, and expenses.

23-37,312. Costs, fees, and expenses. (UCCJEA 312). (a) The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

(b) The court may not assess fees, costs, or expenses against a state unless authorized by law other than this act.

History: L. 2000, ch. 171, § 64; July 1.



23-37,313 Recognition and enforcement.

23-37,313. Recognition and enforcement. (UCCJEA 313). A court of this state shall accord full faith and credit to an order issued by another state and consistent with this act which enforces a child-custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under K.S.A. 2015 Supp. 23-37,201 through 23-37,210, and amendments thereto.

History: L. 2000, ch. 171, § 65; July 1.



23-37,314 Appeals.

23-37,314. Appeals. (UCCJEA 314). An appeal may be taken from a final order in a proceeding under K.S.A. 2015 Supp. 23-37,301 through 23-37,317, and amendments thereto, in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order under K.S.A. 2015 Supp. 23-37,204, and amendments thereto, the enforcing court may not stay an order enforcing a child-custody determination pending appeal.

History: L. 2000, ch. 171, § 66; July 1.



23-37,315 Role of prosecutor.

23-37,315. Role of prosecutor. (UCCJEA 315). (a) In a case arising under this act or involving the Hague Convention on the civil aspects of international child abduction, the prosecutor may take any lawful action, including resort to a proceeding under K.S.A. 2015 Supp. 23-37,301 through 23-37,317, and amendments thereto, or any other available civil proceeding to locate a child, obtain the return of a child, or enforce a child-custody determination if there is:

(1) An existing child-custody determination;

(2) a request to do so from a court in a pending child-custody proceeding;

(3) a reasonable belief that a criminal statute has been violated; or

(4) a reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the civil aspects of international child abduction.

(b) A prosecutor acting under this section acts on behalf of the court and may not represent any party.

History: L. 2000, ch. 171, § 67; July 1.



23-37,316 Role of law enforcement.

23-37,316. Role of law enforcement. (UCCJEA 316). At the request of a prosecutor acting under K.S.A. 2015 Supp. 23-37,315, and amendments thereto, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a prosecutor with responsibilities under K.S.A. 2015 Supp. 23-37,315, and amendments thereto.

History: L. 2000, ch. 171, § 68; July 1.



23-37,317 Costs and expenses.

23-37,317. Costs and expenses. (UCCJEA 317). If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the prosecutor and law enforcement officers under K.S.A. 2015 Supp. 23-37,315 or 23-37,316, and amendments thereto.

History: L. 2000, ch. 171, § 69; July 1.



23-37,401 Application and construction.

23-37,401. Application and construction. (UCCJEA 401). In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: L. 2000, ch. 171, § 70; July 1.



23-37,402 Severability clause.

23-37,402. Severability clause. (UCCJEA 402). If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2000, ch. 171, § 71; July 1.



23-37,405 Transitional provision.

23-37,405. Transitional provision. (UCCJEA 405). A motion or other request for relief made in a child-custody proceeding or to enforce a child-custody determination which was commenced before the effective date of this act is governed by the law in effect at the time the motion or other request was made.

History: L. 2000, ch. 171, § 72; July 1.






Article 38 UNIFORM CHILD ABDUCTION PREVENTION ACT (UCAPA)

23-3801 Short title.

23-3801. Short title. This act may be cited as the uniform child abduction prevention act.

History: L. 2007, ch. 75, § 1; July 1.



23-3802 Definitions.

23-3802. Definitions. In this act:

(1) "Abduction" means the wrongful removal or wrongful retention of a child.

(2) "Child" means an unemancipated individual who is less than 18 years of age.

(3) "Child-custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order.

(4) "Child-custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is at issue. The term includes a proceeding for divorce, dissolution of marriage, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, or protection from domestic violence.

(5) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child-custody determination.

(6) "Petition" includes a motion or its equivalent.

(7) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(8) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes a federally recognized Indian tribe or nation.

(9) "Travel document" means records relating to a travel itinerary, including travel tickets, passes, reservations for transportation, or accommodations. The term does not include a passport or visa.

(10) "Wrongful removal" means the taking of a child that breaches rights of custody or visitation given or recognized under the law of this state.

(11) "Wrongful retention" means the keeping or concealing of a child that breaches rights of custody or visitation given or recognized under the law of this state.

History: L. 2007, ch. 75, § 2; July 1.



23-3803 Cooperation and communication among courts.

23-3803. Cooperation and communication among courts. K.S.A. 2015 Supp. 23-37,110, 23-37,111 and 23-37,112, and amendments thereto, apply to cooperation and communications among courts in proceedings under this act.

History: L. 2007, ch. 75, § 3; July 1.



23-3804 Actions for abduction prevention measures.

23-3804. Actions for abduction prevention measures. (a) A court on its own motion may order abduction prevention measures in a child-custody proceeding if the court finds that the evidence establishes a credible risk of abduction of the child.

(b) A party to a child-custody determination or another individual or entity having a right under the law of this state or any other state to seek a child-custody determination for the child may file a petition seeking abduction prevention measures to protect the child under this act.

(c) A prosecutor or public authority designated under K.S.A. 2015 Supp. 23-37,315 may seek a warrant to take physical custody of a child under K.S.A. 2015 Supp. 23-3809, and amendments thereto, or other appropriate prevention measures.

History: L. 2007, ch. 75, § 4; July 1.



23-3805 Jurisdiction.

23-3805. Jurisdiction. (a) A petition under this act may be filed only in a court that has jurisdiction to make a child-custody determination with respect to the child at issue under the uniform child custody jurisdiction and enforcement act, K.S.A. 2015 Supp. 23-37,101 et seq., and amendments thereto.

(b) A court of this state has temporary emergency jurisdiction under K.S.A. 2015 Supp. 23-37,204, and amendments thereto, if the court finds a credible risk of abduction.

History: L. 2007, ch. 75, § 5; July 1.



23-3806 Contents of petition.

23-3806. Contents of petition. A petition under this act must be verified and include a copy of any existing child-custody determination, if available. The petition must specify the risk factors for abduction, including the relevant factors described in K.S.A. 2015 Supp. 23-3807, and amendments thereto. Subject to K.S.A. 2015 Supp. 23-37,209, and amendments thereto, if reasonably ascertainable, the petition must contain:

(1) the name, date of birth, and gender of the child;

(2) the customary address and current physical location of the child;

(3) the identity, customary address, and current physical location of the respondent;

(4) a statement of whether a prior action to prevent abduction or domestic violence has been filed by a party or other individual or entity having custody of the child, and the date, location, and disposition of the action;

(5) a statement of whether a party to the proceeding has been arrested for a crime related to domestic violence, stalking, or child abuse or neglect, and the date, location, and disposition of the case; and

(6) any other information required to be submitted to the court for a child-custody determination under K.S.A. 2015 Supp. 23-37,209, and amendments thereto.

History: L. 2007, ch. 75, § 6; July 1.



23-3807 Factors to determine risk of abduction.

23-3807. Factors to determine risk of abduction. (a) In determining whether there is a credible risk of abduction of a child, the court shall consider any evidence that the petitioner or respondent:

(1) has previously abducted or attempted to abduct the child;

(2) has threatened to abduct the child;

(3) has recently engaged in activities that may indicate a planned abduction, including:

(A) abandoning employment;

(B) selling a primary residence;

(C) terminating a lease;

(D) closing bank or other financial management accounts, liquidating assets, hiding or destroying financial documents, or conducting any unusual financial activities;

(E) applying for a passport or visa or obtaining travel documents for the respondent, a family member, or the child; or

(F) seeking to obtain the child's birth certificate or school or medical records;

(4) has engaged in domestic violence, stalking, or child abuse or neglect;

(5) has refused to follow a child-custody determination;

(6) lacks strong familial, financial, emotional, or cultural ties to the state or the United States;

(7) has strong familial, financial, emotional, or cultural ties to another state or country;

(8) is likely to take the child to a country that:

(A) is not a party to the Hague Convention on the civil aspects of international child abduction and does not provide for the extradition of an abducting parent or for the return of an abducted child;

(B) is a party to the Hague Convention on the civil aspects of international child abduction but:

(i) the Hague Convention on the civil aspects of international child abduction is not in force between the United States and that country;

(ii) is noncompliant according to the most recent compliance report issued by the United States department of state; or

(iii) lacks legal mechanisms for immediately and effectively enforcing a return order under the Hague Convention on the civil aspects of international child abduction;

(C) poses a risk that the child's physical or emotional health or safety would be endangered in the country because of specific circumstances relating to the child or because of human rights violations committed against children;

(D) has laws or practices that would:

(i) enable the respondent, without due cause, to prevent the petitioner from contacting the child;

(ii) restrict the petitioner from freely traveling to or exiting from the country because of the petitioner's gender, nationality, marital status, or religion; or

(iii) restrict the child's ability legally to leave the country after the child reaches the age of majority because of a child's gender, nationality, or religion;

(E) is included by the United States department of state on a current list of state sponsors of terrorism;

(F) does not have an official United States diplomatic presence in the country; or

(G) is engaged in active military action or war, including a civil war, to which the child may be exposed;

(9) is undergoing a change in immigration or citizenship status that would adversely affect the respondent's ability to remain in the United States legally;

(10) has had an application for United States citizenship denied;

(11) has forged or presented misleading or false evidence on government forms or supporting documents to obtain or attempt to obtain a passport, a visa, travel documents, a social security card, a driver's license, or other government-issued identification card or has made a misrepresentation to the United States government;

(12) has used multiple names to attempt to mislead or defraud; or

(13) has engaged in any other conduct the court considers relevant to the risk of abduction.

(b) In the hearing on a petition under this act, the court shall consider any evidence that the respondent believed in good faith that the respondent's conduct was necessary to avoid imminent harm to the child or respondent and any other evidence that may be relevant to whether the respondent may be permitted to remove or retain the child.

History: L. 2007, ch. 75, § 7; July 1.



23-3808 Provisions and measures to prevent abduction.

23-3808. Provisions and measures to prevent abduction. (a) If a petition is filed under this act, the court may enter an order that must include:

(1) the basis for the court's exercise of jurisdiction;

(2) the manner in which notice and opportunity to be heard were given to the persons entitled to notice of the proceeding;

(3) a detailed description of each party's custody and visitation rights and residential arrangements for the child;

(4) a provision stating that a violation of the order may subject the party in violation to civil and criminal penalties; and

(5) identification of the child's country of habitual residence at the time of the issuance of the order.

(b) If, at a hearing on a petition under this act or on the court's own motion, the court after reviewing the evidence finds a credible risk of abduction of the child, the court shall enter an abduction prevention order. The order must include the provisions required by subsection (a) and measures and conditions, including those in subsections (c), (d), and (e), that are reasonably calculated to prevent abduction of the child, giving due consideration to the custody and visitation rights of the parties. The court shall consider the age of the child, the potential harm to the child from an abduction, the legal and practical difficulties of returning the child to the jurisdiction if abducted, and the reasons for the potential abduction, including evidence of domestic violence, stalking, or child abuse or neglect.

(c) An abduction prevention order may include one or more of the following:

(1) an imposition of travel restrictions that require that a party traveling with the child outside a designated geographical area provide the other party with the following:

(A) the travel itinerary of the child;

(B) a list of physical addresses and telephone numbers at which the child can be reached at specified times; and

(C) copies of all travel documents;

(2) a prohibition of the respondent directly or indirectly:

(A) removing the child from this state, the United States, or another geographic area without permission of the court or the petitioner's written consent;

(B) removing or retaining the child in violation of a child-custody determination;

(C) removing the child from school or a child-care or similar facility; or

(D) approaching the child at any location other than a site designated for supervised visitation;

(3) a requirement that a party to register the order in another state as a prerequisite to allowing the child to travel to that state;

(4) with regard to the child's passport:

(A) a direction that the petitioner to place the child's name in the United States department of state's child passport issuance alert program;

(B) a requirement that the respondent surrender to the court or the petitioner's attorney any United States or foreign passport issued in the child's name, including a passport issued in the name of both the parent and the child; and

(C) a prohibition upon the respondent from applying on behalf of the child for a new or replacement passport or visa;

(5) as a prerequisite to exercising custody or visitation, a requirement that the respondent provide:

(A) to the United States department of state office of children's issues and the relevant foreign consulate or embassy, an authenticated copy of the order detailing passport and travel restrictions for the child;

(B) to the court:

(i) proof that the respondent has provided the information in subparagraph (A); and

(ii) an acknowledgment in a record from the relevant foreign consulate or embassy that no passport application has been made, or passport issued, on behalf of the child;

(C) to the petitioner, proof of registration with the United States embassy or other United States diplomatic presence in the destination country and with the central authority for the Hague Convention on the civil aspects of international child abduction, if that Convention is in effect between the United States and the destination country, unless one of the parties objects; and

(D) a written waiver under the Privacy Act, 5 U.S.C. Section 552a, as amended, with respect to any document, application, or other information pertaining to the child authorizing its disclosure to the court and the petitioner; and

(6) upon the petitioner's request, a requirement that the respondent obtain an order from the relevant foreign country containing terms identical to the child-custody determination issued in the United States.

(d) In an abduction prevention order, the court may impose conditions on the exercise of custody or visitation that:

(1) Limit visitation or require that visitation with the child by the respondent be supervised until the court finds that supervision is no longer necessary and order the respondent to pay the costs of supervision;

(2) require the respondent to post a bond or provide other security in an amount sufficient to serve as a financial deterrent to abduction, the proceeds of which may be used to pay for the reasonable expenses of recovery of the child, including reasonable attorney's fees and costs if there is an abduction; and

(3) require the respondent to obtain education on the potentially harmful effects to the child from abduction.

(e) To prevent imminent abduction of a child, a court may:

(1) Issue a warrant to take physical custody of the child under K.S.A. 2015 Supp. 23-3809, and amendments thereto, or the law of this state other than this act;

(2) direct the use of law enforcement to take any action reasonably necessary to locate the child, obtain return of the child, or enforce a custody determination under this act or the law of this state other than this act; or

(3) grant any other relief allowed under the law of this state other than this act.

(f) The remedies provided in this act are cumulative and do not affect the availability of other remedies to prevent abduction.

History: L. 2007, ch. 75, § 8; July 1.



23-3809 Warrant to take physical custody of child.

23-3809. Warrant to take physical custody of child. (a) If a petition under this act contains allegations, and the court finds that there is a credible risk that the child is imminently likely to be wrongfully removed, the court may issue an ex parte warrant to take physical custody of the child.

(b) The respondent on a petition under subsection (a) must be afforded an opportunity to be heard at the earliest possible time after the ex parte warrant is executed, but not later than the next judicial day unless a hearing on that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible.

(c) An ex parte warrant under subsection (a) to take physical custody of a child must:

(1) Recite the facts upon which a determination of a credible risk of imminent wrongful removal of the child is based;

(2) direct law enforcement officers to take physical custody of the child immediately;

(3) state the date and time for the hearing on the petition; and

(4) provide for the safe interim placement of the child pending further order of the court.

(d) If feasible, before issuing a warrant and before determining the placement of the child after the warrant is executed, the court may order a search of the relevant databases of the national crime information center system and similar state databases to determine if either the petitioner or respondent has a history of domestic violence, stalking, or child abuse or neglect.

(e) The petition and warrant must be served on the respondent when or immediately after the child is taken into physical custody.

(f) A warrant to take physical custody of a child, issued by this state or another state, is enforceable throughout this state. If the court finds that a less intrusive remedy will not be effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances, the court may authorize law enforcement officers to make a forcible entry at any hour.

(g) If the court finds, after a hearing, that a petitioner sought an ex parte warrant under subsection (a) for the purpose of harassment or in bad faith, the court may award the respondent reasonable attorney's fees, costs, and expenses.

(h) This act does not affect the availability of relief allowed under the law of this state other than this act.

History: L. 2007, ch. 75, § 9; July 1.



23-3810 Duration of abduction prevention order.

23-3810. Duration of abduction prevention order. An abduction prevention order remains in effect until the earliest of:

(1) The time stated in the order;

(2) the emancipation of the child;

(3) the child's attaining 18 years of age; or

(4) the time the order is modified, revoked, vacated, or superseded by a court with jurisdiction under K.S.A. 2015 Supp. 23-37,201, 23-37,202 and 23-37,203, and amendments thereto.

History: L. 2007, ch. 75, § 10; July 1.



23-3811 Uniformity of application and construction.

23-3811. Uniformity of application and construction. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: L. 2007, ch. 75, § 11; July 1.



23-3812 Relation to electronic signatures in global and national commerce act.

23-3812. Relation to electronic signatures in global and national commerce act. This act modifies, limits, and supersedes the federal electronic signatures in global and national commerce act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 101(c) of the act, 15 U.S.C. Section 7001(c), of that act or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

History: L. 2007, ch. 75, § 12; July 1.









Chapter 24 DRAINAGE AND LEVEES

Article 1 GENERAL PROVISIONS

24-101a Definition of terms; act inapplicable to certain drainage districts.

24-101a. Definition of terms; act inapplicable to certain drainage districts. That whenever it is required under any law of this state relating to drainage or levees that a petition be signed by resident taxpayers, or taxpayers residing within any district or territory under the terms of said drainage district law, or providing that persons shall be taxpayers or resident taxpayers or taxpayers and residents within such district in order to vote at any election provided for under said drainage law or holding the office of supervisor or director of the drainage district, the terms "resident taxpayers," "taxpayers residing within the boundaries of any district or territory," "freeholders and actual residents of the district" and "taxpayers and residents within such district" shall be understood and construed to mean any taxpayers of said district or territory residing in the state of Kansas and owning land in the drainage district or territory: Provided, That this act shall not apply to drainage districts created prior to January 1, 1951, in counties having more than one hundred twenty-five thousand (125,000) population.

History: L. 1927, ch. 196, § 1; L. 1931, ch. 183, § 1; L. 1939, ch. 182, § 1; L. 1941, ch. 222, § 1; L. 1951, ch. 260, § 1; L. 1953, ch. 189, § 1; June 30.



24-102 Suits by state to recover lands wrongfully reclaimed from streams.

24-102. Suits by state to recover lands wrongfully reclaimed from streams. The attorney general is hereby authorized and directed to institute suits in the name of the state of Kansas for the recovery of any lands situated within the state of Kansas which have been wrongfully reclaimed from the channel of any navigable stream, which land shall thereafter be held by the state subject only to such rights, if any, incidental to riparian ownership as may be held by adjacent proprietors.

History: L. 1909, ch. 131, § 1; March 4; R.S. 1923, 24-102.



24-103 Same; drainage district may use land recovered.

24-103. Same; drainage district may use land recovered. Any land recovered as provided for in the preceding section may be used by any drainage district or other lawful authority for the location, relocation or restoration of the channel of such stream.

History: L. 1909, ch. 131, § 2; March 4; R.S. 1923, 24-103.



24-104 Same; construction.

24-104. Same; construction. Nothing in this act shall be construed as in any manner affecting or repealing any of the provisions of chapter 215, Laws of 1905.

History: L. 1909, ch. 131, § 3; March 4; R.S. 1923, 24-104.



24-108 County drainage of surface waters along highways; tax levy; eminent domain; petition and agreement.

24-108. County drainage of surface waters along highways; tax levy; eminent domain; petition and agreement. That the board of county commissioners of any county in this state where existing drainage districts are so situated that the drainage and ditches established therein are inadequate to take care of and discharge the surplus surface waters along the highways of any portion of said county are authorized and empowered to assess, levy and collect a tax sufficient to secure the drainage of the lands adjacent to such roads to relieve all such roads and highways and lands of such surplus waters and to construct drains, dig ditches or build levees or embankments wherever necessary to confine and conduct the waters; to condemn lands; to enter adjacent natural drainage territory and assess individual property and road districts as their benefits may appear: Provided, That such action is prayed for by an agreement participated in by at least sixty percent of the resident property owners benefited, asking and consenting to such condemnation and use of such property: Provided further, That the prayer of which said petition and agreement shall have been allowed by the board of county commissioners after a hearing due notice of which shall have been given: Provided further, That the total amount of expense of constructing such ditches, drains, embankments or levees in any one section of the county so benefited in any one instance shall not exceed the sum of $1,000.

History: L. 1923, ch. 140, § 1; April 14; R.S. 1923, 24-108.



24-109 Same; warrants and assessments.

24-109. Same; warrants and assessments. That to carry out the provisions of this act the board of county commissioners of such county is authorized, empowered and directed to issue its warrants in favor of the persons doing such work or owning such lands and to collect the same in three annual assessments upon the property lying within the limits of the benefit district defined by the board of county commissioners.

History: L. 1923, ch. 140, § 2; April 14; R.S. 1923, 24-109.



24-110 Same; construction.

24-110. Same; construction. That this act shall be considered as supplemental to, and in no wise contradictory of or in conflict with the general drainage laws of this state.

History: L. 1923, ch. 140, § 3; April 14; R.S. 1923, 24-110.



24-111 Contracts by municipalities of bordering state with drainage district or public corporation of this state.

24-111. Contracts by municipalities of bordering state with drainage district or public corporation of this state. Any municipal corporation of any other state, whether organized under a special charter or not, whose limits border upon or are near to any of the boundaries of this state is hereby permitted to contract with drainage districts and other public corporations of this state for co-operation or joint action in building and maintaining dikes, levees, sanitary and storm sewers and in diverting or improving watercourses in watersheds extending into the territorial limits of all the districts or corporations so contracting, and said municipality of such other state may agree with such drainage district or other public corporation of this state as to the division between them of the cost of building and maintaining such sewers, dikes and levees and of diverting or improving such watercourses.

History: L. 1911, ch. 177, § 1; March 28; R.S. 1923, 24-111.



24-112 Same; parties.

24-112. Same; parties. If such contract relates to the building or maintaining of a dike, levee or sewer in any city or drainage district, such city or drainage district shall be a party to the contract, and if outside of any city or drainage district, the county commissioners shall be a party to it. If the contract relates to the diversion of a watercourse, every city, drainage district, and county below, or partly below, the initial point of diversion, through which such watercourse flowed before the time of diversion or would flow after the time of diversion, shall be a party to the contract.

History: L. 1911, ch. 177, § 2; March 28; R.S. 1923, 24-112.



24-113 Same; consent of foreign municipality to service of process.

24-113. Same; consent of foreign municipality to service of process. No contract mentioned in K.S.A. 24-111 shall take effect or be valid until the foreign municipal corporation who is a party to it shall file with the secretary of the state of Kansas its irrevocable written consent that actions against it arising out of such contract, or out of acts or omissions connected with the performance of such contract, may be brought against it by service of process on the secretary of state and that such service shall be taken and held to be as valid in all courts as a personal service of summons would be. Such consent shall be executed by the mayor or other head officer and the clerk or secretary of such foreign municipal corporation, and shall be accompanied by a duly certified copy of the order, resolution or ordinance of the council or other governing body thereof authorizing the mayor or chief officer, and clerk or secretary, to execute the same.

History: L. 1911, ch. 177, § 3; March 28; R.S. 1923, 24-113.



24-114 Same; answer day; service and return of process; costs.

24-114. Same; answer day; service and return of process; costs. The summons provided for in section 2 [*], shall be directed to the secretary of state, and shall require the defendant to answer by a certain day, not less than forty days nor more than sixty days from its date. It shall be forthwith forwarded by the clerk of the court to the secretary of state, who shall immediately forward a copy thereof to the mayor or chief officer of the municipal corporation sued; and thereupon the secretary of state shall make return of said summons to the court whence it is issued, showing the date of its receipt by him, the date of forwarding such copy, the name and address of the person to whom he forwarded the copy, and the costs for service and return thereof, which shall be two dollars and fifty cents in each case. The return under the hand and seal of the secretary of state shall have the same force and effect as a due and sufficient return of personal service made by a sheriff on process directed to him.

History: L. 1911, ch. 177, § 4; March 28; R.S. 1923, 24-114.

* "Section 2" evidently refers to 24-113.



24-115 Depositories for funds of county treasurer belonging to drainage district; no interest.

24-115. Depositories for funds of county treasurer belonging to drainage district; no interest. The board of county commissioners of the county wherein a drainage district has been organized, shall designate depositories for the funds in the hands of the county treasurer belonging to such drainage district, and no interest shall be paid thereon.

History: L. 1911, ch. 174, § 3; R.S. 1923, 24-115; L. 1937, ch. 82, § 6; March 29.



24-116 County treasurer may be compensated for additional work performed under ch. 24, art. 4.

24-116. County treasurer may be compensated for additional work performed under ch. 24, art. 4. The board of directors of any such drainage district may allow and pay to the county treasurer such compensation for the additional work enjoined upon him by chapter 215, of the Laws of 1905 as they may deem just, not exceeding the sum of three hundred dollars per annum, and such sum when so allowed shall be in addition to the compensation allowed to the county treasurer by other statutes.

History: L. 1911, ch. 174, § 4; April 3; R.S. 1923, 24-116.



24-117 Completion of drainage-district work in counties between 90,000 and 135,000; resolution.

24-117. Completion of drainage-district work in counties between 90,000 and 135,000; resolution. That when any drainage district, organized under the laws of this state, in counties with a population of not less than 90,000 and not more than 135,000, shall have completed the drainage work of such district, and in the opinion of the board of directors further construction of drainage facilities is unnecessary, said directors may, by a majority vote thereof, adopt a resolution determining said fact.

History: L. 1933, ch. 183, § 1; March 28.



24-118 Same; payment of drainage-district funds to county treasurer; maintenance fund; outstanding bonds.

24-118. Same; payment of drainage-district funds to county treasurer; maintenance fund; outstanding bonds. When the board of directors of any drainage district shall have passed a resolution as provided in K.S.A. 24-117 they shall cause a copy of said resolution to be certified and delivered to the board of county commissioners of the county in which said drainage district, or a major portion thereof, shall be situate. Upon the filing of such resolution with the board of county commissioners of such county, the board of commissioners shall cause said resolution to be spread upon the minutes in the office of the county clerk of such county.

After the spreading of said resolution upon the records in the office of the county clerk, the board of commissioners of such county shall direct the payment of all funds held by the treasurer of such drainage district to the county treasurer, and when so directed the treasurer of such drainage district shall pay said funds to the county treasurer, to be held for the use and benefit of said district by said county treasurer and subject to the order of the board of commissioners of said county. Said board of commissioners of such county may direct that such portion of said funds as may be necessary to provide for maintenance of drainage ditches and work in said district shall be set aside in a maintenance fund, and may direct that any funds not necessary for such maintenance may be used to purchase or acquire the outstanding bonds, if any, of such drainage district.

History: L. 1933, ch. 183, § 2; March 28.



24-119 Same; powers transferred to county; district not dissolved.

24-119. Same; powers transferred to county; district not dissolved. After the filing of said resolution and the transfer of all funds of such drainage district to the county treasurer, the board of county commissioners shall be vested with all of the powers and duties of the board of directors as provided by law, and shall have the control, management and supervision of the affairs of such drainage district as otherwise vested in the board of directors of such district, but such county commissioners shall serve in such capacity without compensation. The drainage district shall not be deemed to be dissolved by said proceeding, but its existence as a body politic and corporate shall continue, until and unless dissolved by proper proceedings: Provided, That when exercising the powers and duties as authorized by this section, such board of county commissioners shall have no power or authority to issue any bonds or create any bonded indebtedness against said drainage district.

History: L. 1933, ch. 183, § 3; March 28.



24-120 Same; duties of county engineer and county attorney; superintendent, salary.

24-120. Same; duties of county engineer and county attorney; superintendent, salary. In all matters pertaining to the engineering and supervision of maintenance of said drainage works the county engineer of such county shall serve in the capacity of engineer and superintendent, under the order of the board of county commissioners, and shall serve without additional compensation except such actual expenses as may be allowed by the board of county commissioners, and the county attorney of such county shall render such legal services and advice concerning the affairs of said district as may be required by the board of county commissioners, and shall do so without additional compensation, save actual and necessary expenses in the performance of such duties as may be allowed by the board of county commissioners.

The board of county commissioners, upon taking charge of the affairs of any such drainage district, shall appoint some resident of said drainage district, a taxpayer therein, to superintend the control of any drainage gates, ditches and works, and from time to time advise with the board of county commissioners concerning the condition thereof and to recommend repairs and work of maintenance, and may allow such superintendent reasonable compensation, not exceeding $100 dollars per year.

History: L. 1933, ch. 183, § 4; March 28.



24-121 Same; general maintenance fund; tax levies; redemption of bonds.

24-121. Same; general maintenance fund; tax levies; redemption of bonds. All moneys held by the county treasurer under the provisions of this act shall be held exclusively for the benefit and use of such drainage district, and from time to time, if the same shall be necessary to provide for the maintenance work in said district, the board of county commissioners shall have authority to levy a general fund for such maintenance, not exceeding, however, one-fifth of the amount authorized by law for the creation of general funds for such drainage district, and said board of county commissioners shall from year to year levy any taxes or funds necessary to redeem any outstanding bonds and the interest thereon.

History: L. 1933, ch. 183, § 5; March 28.



24-122 Same; petition for return of powers to directors; election; transfer of funds.

24-122. Same; petition for return of powers to directors; election; transfer of funds. If at any time after the control of the affairs of any drainage district shall have been vested in the board of county commissioners as herein provided, a petition signed by the qualified electors of such district, in an amount equal to fifty percent of the total vote cast for directors at the last general election of directors in such district, shall be presented to the county commissioners, requesting that the affairs and control of such drainage district shall be returned to the board of directors elected as by law otherwise provided; then it shall be the duty of the board of county commissioners to proclaim an election to be held in the manner provided for the election of directors in drainage districts to be held, and upon the election and qualification of such directors they shall be vested with all of the powers, duties and rights provided by law and vested in the directors of such drainage districts, and the county treasurer shall pay over to the treasurer of such district, when elected and qualified, all funds in his hands belonging to such drainage district, whereupon the powers and duties of the board of county commissioners herein provided shall be superseded by the powers and duties of the board of directors of such drainage district.

History: L. 1933, ch. 183, § 6; March 28.



24-124 Powers under 24-117 to 24-122 extended; additional powers.

24-124. Powers under 24-117 to 24-122 extended; additional powers. That when any drainage district organized under the laws of the state of Kansas has heretofore adopted a resolution as provided in K.S.A. 24-117 to 24-122, inclusive, and as provided therein turned the management and maintenance of said drainage district to the board of county commissioners of the county in which said drainage district is situated, and said board of county commissioners has assumed the management, maintenance and control of said drainage district, said board of county commissioners after the effective date of this act, regardless of the population of said county shall have and there is hereby conferred on such board full power and authority to maintain, repair or improve any and all drainage ditches, canals or dikes in said drainage district and said board may further develop and improve said drainage district by causing such new or additional drainage ditches, levees, dikes or other constructions to be made as said board may from time to time order and direct.

That to pay for such maintenance, repairs, improvements or new and additional ditches or other constructions, said board of county commissioners shall have power and authority from year to year to levy a general tax not exceeding five mills on the dollar on all the taxable property within said drainage district. Said tax levy shall be in addition to all other tax levies authorized or limited by law. That on the taking effect of this act, any money in the hands of the county treasurer belonging to such drainage district may be used and expended by the board of county commissioners of such county during the year in which this law becomes effective.

History: L. 1945, ch. 198, § 1; April 5.



24-125 Same; gifts; purchases; eminent domain.

24-125. Same; gifts; purchases; eminent domain. For the purpose of acquiring necessary lands, easements or rights of way for maintenance, repairs or improvements of ditches in said drainage district or for construction or development of any new or additional drainage ditches, canals or dikes in said drainage district, and carrying out the provisions of this act, the board of county commissioners of said county may acquire the same by gift or by purchase or by the exercise of the right of eminent domain and there is hereby conferred upon the board of county commissioners of any such county the same rights of eminent domain as are now or may be hereafter conferred by law upon cities in the acquisition of lands for public purposes to be exercised in the manner set forth in K.S.A. 26-501 to 26-516, inclusive.

History: L. 1945, ch. 198, § 2; L. 1963, ch. 234, § 53; Jan. 1, 1964.



24-126 Unlawful to construct fills and levees without prior approval of chief engineer, penalty; plans for levee, contents; approval of levee plans, considerations; fees; injunctions; rules and regulations.

24-126. Unlawful to construct fills and levees without prior approval of chief engineer, penalty; plans for levee, contents; approval of levee plans, considerations; fees; injunctions; rules and regulations. (a) It shall be unlawful for any person, corporation, drainage or levee district, county, city or township, without first obtaining the approval of plans for the same by the chief engineer of the division of water resources, to construct, cause to be constructed, maintain or cause to be maintained, any levee or other such improvement on, along or near any stream of this state which is subject to floods, freshets or overflows, so as to control, regulate or otherwise change the flood waters of such stream. Any person, corporation, county, city, township or district violating any provision of this act shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than $100 nor more than $1,000, or by imprisonment in the county jail for a period of not more than one year, or by both such fine and imprisonment. Each day any structure is maintained or caused to be maintained shall constitute a separate offense.

(b) Subject to the provisions of subsection (e), plans submitted for approval shall include maps, profiles, cross sections, data and information as to the effect upon upstream and downstream areas resulting from the proposed levee or other such improvement, the required fee as provided in subsection (c) and such other data and information as the chief engineer of the division of water resources may require.

(c) (1) Fill and levee approval fees shall be as follows:

Type  Pre-  Construction  Construction  In Progress

Major (Fill in definedfloodway class C levee)  $500  $1000

Moderate (Fill in floodplain without definedfloodway class B levee)  $300  $600

Minor (Fill in floodwayfringe class A levee)  $100  $200

(2) The construction in progress fee shall be applicable for projects where construction began prior to approval by the chief engineer. Such fee shall be in addition to any other penalty under law for unapproved fill or levee construction. Projects that require approval under both this act and obstructions in streams act, K.S.A. 82a-301 et seq., and amendments thereto, shall be required to pay only the greater of the two fees when seeking approval from the chief engineer.

(d) If the chief engineer finds from an examination of such plans and pertinent information that the construction of the proposed levee or other such improvement is feasible and not adverse to the public interest, the chief engineer shall approve the proposed levee or other such improvement. In determining whether or not the construction of any proposed levee or other such improvement designed so as to reduce flood risks to a chance of occurrence in any one year of 1% or less is adverse to the public interest, the chief engineer shall consider the following: (1) The effect upon areas downstream or upstream as a result of the construction of such proposed levee or other such improvement; and (2) the effect of the proposed levee or other such improvement and any other existing or proposed levees or other such improvements upon downstream and upstream areas. In the event any such levee or other such improvement is about to be constructed, is constructed or maintained by any person, corporation, county, city, township or district without approval of plans by the chief engineer, it shall be the duty of the attorney general, to file suit in a court of competent jurisdiction, to enjoin the construction or maintenance of such levee or other such improvement.

(e) For fills other than levees located in the floodway fringe within a participating community as defined and identified in the national flood insurance act, all required data and information shall be specified by rules and regulations adopted by the chief engineer. Within 90 days of receipt of plans and such data and information as required by the chief engineer for fills other than levees located in the floodway fringe within a participating community as defined and identified by the national flood insurance act, the chief engineer shall approve or disapprove the plans for such fills. If the chief engineer fails to approve or disapprove a plan within the 90-day period required by this section, such plan shall be deemed approved. The chief engineer shall provide, in writing, specific reasons for any disapproval which shall include any hydrologic and hydraulic analyses or other data upon which such disapproval is based.

(f) Prior to the adoption of a general plan of drainage and flood protection, as provided in K.S.A. 24-901, and amendments thereto, and the commencement of construction in carrying such plan into effect, the chief engineer of the division of water resources may give temporary approval for the repair and maintenance of any levee or other drainage work in existence on May 28, 1929; but such approval for such temporary repair and maintenance shall be without prejudice to withdrawal of such approval when a general plan shall be adopted. Nothing contained in this section shall apply to any drainage district heretofore organized under K.S.A. 24-401 et seq., and amendments thereto, and having property of an assessed valuation of $50,000,000 or more.

(g) The chief engineer shall adopt such rules and regulations deemed necessary to administer and enforce the provisions of this section.

(h) All fees collected by the chief engineer pursuant to this section shall be remitted to the state treasurer as provided in K.S.A. 2015 Supp. 82a-328, and amendments thereto.

History: L. 1929, ch. 176, § 71; L. 1951, ch. 261, § 2; L. 1981, ch. 397, § 1; L. 1991, ch. 56, § 27; L. 2002, ch. 138, § 1; July 1.



24-127 Transfer of territory from one drainage district to another, when.

24-127. Transfer of territory from one drainage district to another, when. Subject to the provisions of K.S.A. 19-270 and upon a proper petition being presented for such purpose, the board of county commissioners of any county may transfer territory from one drainage district organized and incorporated under the laws of this state to any other adjacent drainage district so organized and incorporated.

History: L. 1953, ch. 188, § 1; L. 1986, ch. 70, § 22; May 15.



24-128 Same; petition; contents.

24-128. Same; petition; contents. The petition for transfer of territory from one drainage district to another shall be addressed to the board of county commissioners of the county in which the drainage districts affected are situated and shall describe the territory to be transferred by metes and bounds, or, if platted, by appropriate descriptions as lots or blocks or parts of lots or blocks; from what drainage district and to what drainage district such transfer is sought; that the proposed transfer has been recommended by each of the drainage districts affected by resolution duly adopted by the board of directors of each district; that the proposed transfer of territory will result in more efficient or more adequate protection of the territory described in the petition from overflow or damage and injury resulting therefrom, or will be conducive to the public health, convenience and welfare. Such petition shall contain a prayer that the territory described therein be transferred from one drainage district named therein to another drainage district named therein.

History: L. 1953, ch. 188, § 2; June 30.



24-129 Same; notice and hearing.

24-129. Same; notice and hearing. Whenever a petition in conformity to K.S.A. 24-128, signed by the board of directors of both of the affected drainage districts shall be presented to the board of county commissioners of the proper county, it shall be the duty of such board of county commissioners forthwith to fix a time for the hearing of such petition and to cause the county clerk to give notice thereof at least five (5) days before the date fixed for the hearing by one publication in some newspaper published and of general circulation in the county.

History: L. 1953, ch. 188, § 3; June 30.



24-130 Same; findings by county commissioners; transfer of territory or rejection of petition.

24-130. Same; findings by county commissioners; transfer of territory or rejection of petition. At the time set for the hearing of the petition as provided in K.S.A. 24-129, it shall be the duty of the board of county commissioners to first ascertain and determine whether notice has been given of the time of hearing as required by this act, and, if it shall be determined that such notice has been given, to make a declaration and finding of that fact and cause the same to be entered upon its records, and thereupon to hear all persons in favor or opposed to granting the prayer of said petition and all other evidence that it may desire to hear for the purpose of ascertaining whether the statements in said petition are true; and if upon such hearing it shall be found that such petition is in conformity to the requirements of this act, and that the allegations thereof are true, then such board of county commissioners shall make a finding and decision to that effect, and shall thereupon declare the territories described in the petition to be detached from the one drainage district, naming it, and to be attached to the other drainage district, naming it, and shall fix the date that such transfer shall become effective; and if such board of county commissioners upon such hearing finds that such petition is not in conformity to this act or that the statements in such petition are not true or that said transfer should not be made then such board of county commissioners shall make a finding and decision to that effect and reject that petition. Such affirmative decision and order of the board of county commissioners may provide for the transfer of all or part of the territory described in the notice of hearing, but shall not include any territory not so described.

History: L. 1953, ch. 188, § 4; June 30.



24-131 Same; existing indebtedness at time of transfer.

24-131. Same; existing indebtedness at time of transfer. Any balance of bonded indebtedness, including temporary notes outstanding, shall remain a charge upon the territory transferred under the provisions of this act in accordance with the applicable provisions of K.S.A. 10-119, and any amendments thereto. The territory so transferred shall not be liable for any bonded debt, including temporary notes and no-fund warrants, existing at the time of such transfer, of the district of which it shall become a part.

History: L. 1953, ch. 188, § 5; June 30.



24-132 Certain drainage districts traversed or touched by Kansas river authorized to provide for flood control works and improvements; regulation of excavations; bonds, limitations; election, when; tax levies.

24-132. Certain drainage districts traversed or touched by Kansas river authorized to provide for flood control works and improvements; regulation of excavations; bonds, limitations; election, when; tax levies. (a) Except as provided by this section and subject to the provisions of K.S.A. 19-270, and amendments thereto, all of the rights, powers, authority and jurisdiction conferred on counties and boards of county commissioners by the provisions of K.S.A. 19-3301, 19-3302, 19-3303, 19-3304, 19-3305, 19-3306, 19-3308 and 19-3309, and amendments thereto, also are conferred upon and vested in any drainage district traversed or touched by the Kansas river, and contiguous to or including a part of a city of the first class, and the governing body thereof.

(b) The governing body of any such drainage district, in the name of the drainage district, shall have the power to enter into undertakings and contracts and make agreements in like manner and for like purposes as the board of county commissioners are authorized by this act to enter into undertakings and contracts and make agreements in the name of the county; and may acquire lands, rights of way and easements either within or without the limits of the drainage district for like purposes as the board of county commissioners are authorized by K.S.A. 19-3302 and 19-3308, and amendments thereto, by purchase, gift or by eminent domain proceedings in the manner prescribed by K.S.A. 26-501 to 26-516, inclusive, and amendments thereto, and may issue general obligation bonds of the drainage district to pay the costs thereof and expenses connected therewith in the manner provided by law. The aggregate of any such bonds so issued shall not be in excess of 3 1/2% of the total assessed tangible valuation of the drainage district. The governing body of any drainage district may issue additional general obligation bonds of the drainage district for such purposes not in excess of 1 1/2% of the total assessed tangible valuation of the drainage district, but before such additional bonds may be issued, the governing body of the drainage district shall submit the question of the issuance of such additional bonds and the amount thereof to the qualified electors of the drainage district at a regular drainage district election or at a special election called for that purpose as provided by law. The total aggregate of all such bonds which may be issued under the provisions of this section shall not be in excess of 5% of the total assessed tangible valuation of the drainage district. Such bonds shall not be subject to, nor included in any restrictions or limitations upon the amount of bonded indebtedness of the drainage district contained in any other law.

Funds received from the sale of bonds by any such drainage district may be used to pay any loss, damage or expense for which the drainage district or the governing body thereof may be liable in like manner as counties are authorized to pay such loss, damage or expense under the provisions of K.S.A. 19-3304, and amendments thereto.

(c) For the purposes of maintaining and operating such flood control works as shall be constructed by the United States army corps of engineers or other agencies of the United States government, when the same shall have been completed and turned over to the drainage district, and for the purpose of maintaining and operating any flood control works or dikes heretofore or hereafter constructed for the purpose of protecting such drainage district from floods, the governing body of such drainage district shall be empowered to make an annual tax levy upon all the taxable tangible property within the drainage district, of not to exceed one mill and such levy shall be in addition to all other levies authorized or limited by law.

(d) Except as provided by this subsection, the governing body of the drainage district may regulate excavations within the boundaries in the same manner provided by K.S.A. 19-3309, and amendments thereto. Applications for permits shall be submitted to and reviewed by the district engineer. If the engineer determines that the proposed excavation shall be detrimental or will impair or endanger the function of any flood protection works, permission for such excavation shall be denied. If the engineer determines that a restricted or conditional permit for excavation can be granted to the applicant which will not be detrimental or will not impair or endanger the function of such flood protection works, the engineer shall issue such restricted or conditional permit. If the engineer determines that no impairment of or danger to such flood protection works will occur as a result of such excavation, the engineer shall issue a permit to the applicant. The issuance of any permits hereunder shall not authorize the violation of any existing zoning laws or building codes.

Any person feeling aggrieved by the determination of the engineer may appeal such decision in writing to the governing body of the drainage district within 10 days of determination and the governing body after a public hearing may affirm, reverse or modify the determination.

(e) It shall be the duty of the governing body of the drainage district to keep all such flood control works and dikes in serviceable condition and to make such repairs as may be necessary.

History: L. 1957, ch. 188, § 1; L. 1963, ch. 234, § 54; L. 1986, ch. 70, § 23; L. 1995, ch. 210, § 3; May 4.



24-133 Same; no-fund warrants, limitations.

24-133. Same; no-fund warrants, limitations. (a) Subject to the provisions of subsection (b), the governing body of any drainage district may issue emergency no-fund warrants of the drainage district to pay the costs and expenses resulting from an emergency within the district. An emergency within the district exists by reason of current injuries to persons or property, or imminent danger thereof, from floods or other injurious action of water in any watercourse within the district. In case of an emergency, the governing body of the district may build new dikes and levees, and repair, expand and strengthen old ones, dig ditches, build jetties, or make any other changes, alterations and additions in existing improvements. The governing body also may build any other new structure or other improvement it deems necessary to solve the problems created by the emergency.

The governing body shall levy a tax at the first tax levying period after the issuance to pay the emergency no-fund warrants and interest thereon. The levy shall be in addition to all other levies authorized or limited by law. Emergency no-fund warrants shall be issued, registered, redeemed and bear interest in the manner and in the form prescribed by K.S.A. 79-2940, and amendments thereto, except that such no-fund warrants shall be issued without the approval of the state board of tax appeals and shall not bear the notation required thereby.

(b) Except as provided by subsection (c), the authorized and outstanding no-fund warrant indebtedness of any drainage district shall not exceed 5% of the assessed valuation of the drainage district.

(c) If the governing body of a drainage district determines it is necessary to issue no-fund warrants and the amount of such no-fund warrants together with any outstanding no-fund warrants exceed 5% of the assessed valuation of the drainage district prior to issuing any such no-fund warrants under the authority of this section, the governing body shall publish once in a newspaper of general circulation within the district a notice of the intention of the governing body to issue such no-fund warrants. If within 60 days after the publication of such notice, a petition requesting an election on the question of the issuance of the no-fund warrants signed by not less than 5% of the owners of land within the district is filed with the county election officer of the county in which the greater portion of the district is located, the governing body shall submit the question of the issuance of such no-fund warrants at an election held under the provisions of the general bond law.

(d) For the purpose of this section, assessed valuation means the value of all taxable tangible property within the drainage district as certified to the county clerk on the preceding August 25 which includes the assessed valuation of motor vehicles as provided by K.S.A. 10-310, and amendments thereto.

History: L. 1983, ch. 118, § 20; L. 1995, ch. 210, § 1; L. 2008, ch. 109, § 54; L. 2014, ch. 141, § 48; July 1.



24-134 Issuance of bonds.

24-134. Issuance of bonds. All general obligation bonds of any drainage district shall be authorized, issued, registered and sold in the manner provided by the general bond law and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009.

History: L. 1983, ch. 118, § 21; July 1.



24-135 Officers and employees; salary and expenses.

24-135. Officers and employees; salary and expenses. The governing body of any drainage district shall have the power to fix the amount of compensation to be received by the members of the governing body and the board shall reimburse expenses incurred by the members of the governing body while actually and necessarily conducting the business of the drainage district. The governing body of any drainage district shall have the power to employ any person necessary to organize, maintain and operate the drainage district and the board shall pay the fees and expenses incurred by such person. Money for salaries and expenses of the members of the governing body and the officers and employees shall be paid out of the general fund of the drainage district by the district's treasurer upon warrants issued by the governing body under its seal.

History: L. 1983, ch. 118, § 22; July 1.



24-136 Special emergency fund; transfer of surplus money.

24-136. Special emergency fund; transfer of surplus money. The governing body of any drainage district may establish a special emergency fund to pay the costs and expenses resulting from an emergency within the district. An emergency within the district exists by reason of current injuries to persons or property, or imminent danger thereof, from floods or other injurious action of water in any watercourse within the district. In case of an emergency, the governing body of the district may build new dikes and levees, and repair, expand and strengthen old ones, dig ditches, build jetties, or make any other changes, alterations and additions in existing improvements. The governing body also may build any other new structure or other improvement it deems necessary to solve the problems created by the emergency. Such fund need not be budgeted for expenditure during any year, but the amount thereof shall be stated in the published budget of expenditures of the district. In addition to any levy authorized or limited by law, the governing body may levy annually a special emergency tax on the assessed value of all tangible taxable property within the drainage district. The governing body may transfer, during an emergency, any surplus money from the drainage district general fund to the special emergency fund.

History: L. 1983, ch. 118, § 23; July 1.



24-137 Consolidation of districts; procedure; petition; election.

24-137. Consolidation of districts; procedure; petition; election. (a) The governing body of any drainage district all or any portion of which is located within the boundaries of another drainage district and the governing body of the encompassing drainage district or the governing bodies of two or more adjacent drainage districts may adopt and submit to the board or boards of county commissioners in which the districts are located a resolution requesting the consolidation of the districts. Upon receipt of the resolution and subject to the provisions of K.S.A. 19-270, the board or boards of county commissioners shall meet jointly with the governing bodies of the drainage districts to determine the feasibility of the consolidation of the districts, the terms of consolidation, the handling of outstanding bonded indebtedness, the name of the consolidated drainage district and the effective date of the proposed consolidation. Following the joint meeting, the board or boards of county commissioners may adopt a resolution, or joint resolution, if the districts' boundaries cross county lines, approving the consolidation of the drainage districts. The resolution shall state the terms of the consolidation, the name of the consolidated district, the effective date of the consolidation and all other matters related to the consolidation. A certified copy of the resolution shall be sent to the governing body of each drainage district and the resolution shall be published at least once a week for two consecutive weeks in the official county newspaper of the county or counties in which the districts are located. Unless within 10 days after the last publication of the resolution a petition signed by not less than 30% of the qualified voters of any one of the drainage districts is filed with the county election officer of the county in which the district is located protesting the consolidation, the districts shall be consolidated as provided in the resolution. If a protest petition is filed, the county election officer shall call and hold an election in the manner provided by the general bond law to submit the question of consolidation for approval by the qualified voters of the districts. If the districts' boundaries cross county lines, the county election officer of each county shall cooperate in the calling of the election. If a majority of votes cast at the election favor consolidation, the drainage districts shall be consolidated as provided in the resolution. Within 20 days of the effective date of the consolidation, the secretary of the consolidated district shall send a certified copy of the resolution consolidating such districts to the secretary of state.

The terms of consolidation of any drainage districts shall require the payment of all outstanding bonded indebtedness and other indebtedness of each of the districts. No order of consolidation shall in any way reduce or impair the security of any creditor of either of the districts.

All bonds issued or other indebtedness outstanding prior to the effective date of the consolidation shall remain the liability of and lien against properties to which the liability attached prior to the consolidation of the districts.

If the proposed consolidation is not approved at such election, the question to consolidate such drainage district may not be submitted again until the expiration of at least one year from such election.

(b) Any drainage district organized pursuant to K.S.A. 24-601 to 24-640, inclusive, and amendments thereto, which has constructed a system of drainage works and improvements and has continued the operation, maintenance or improvement thereof beyond the expiration of the number of years for which such drainage district was to continue to exist as a public corporation, as stated in the articles of association for such drainage district, shall continue in existence and shall have the power to consolidate with another drainage district as provided by subsection (a). The levy and collection of any tax or special assessment or the expenditure of any money for the operation, maintenance or improvement of any such drainage district's system of drainage works and improvements during the calendar year immediately preceding the calendar year in which any such drainage district adopts any resolution pursuant to subsection (a) shall constitute conclusive evidence sufficient to qualify any such drainage district to utilize the provisions of subsection (a).

History: L. 1983, ch. 118, § 24; L. 1986, ch. 70, § 24; May 15.



24-138 Annexation of land; Finney county; procedure.

24-138. Annexation of land; Finney county; procedure. (a) Subject to the provisions of K.S.A. 19-270, the governing body of any drainage district located in Finney county may annex land to the district if:

(1) The land adjoins the district;

(2) the land is surrounded by the district;

(3) the land is owned or held in trust for the district; or

(4) the land adjoins the district and a written petition for or consent to annexation is filed with the district by the landowner.

No drainage district or any portion thereof may be annexed by another drainage district.

(b) The governing body shall give notice of a public hearing to be held to consider the annexation of the land. The notice shall include:

(1) The time, date and place of the hearing;

(2) a description of the land to be annexed; and

(3) a sketch clearly delineating the land to be annexed.

At least 10 days prior to the hearing, the notice shall be published in a newspaper of general circulation in the county in which the district and the land to be annexed are located. A copy of the notice also shall be mailed by prepaid first-class mail to the owner of land to be annexed.

(c) At the public hearing, a representative of the district shall present the district's proposal for annexation. Following the explanation, all interested persons shall be given an opportunity to be heard. The governing body may recess the hearing to a time and date certain, which shall be fixed in the presence of persons in attendance at the hearing.

After the public hearing, if the governing body finds that it would be in the best interest of the drainage district and the owners of the land to be annexed, it may annex the land or a lesser amount thereof by the adoption of an annexation resolution. The resolution shall be published once in a newspaper of general circulation in the county in which the district and the land are located. The annexation shall be final and conclusive upon the publication of the annexation resolution.

Within 30 days after the publication of the annexation resolution, any owner of land annexed by a drainage district may maintain an action in the district court of the county in which the drainage district is located challenging the authority of the drainage district to annex the land and the regularity of the proceedings.

(d) No resolution, notice or public hearing required under the provisions of this section shall be required as a prerequisite to the annexation of land owned by or held in trust for the drainage district or land all of the owners of which petition for or consent thereto in writing.

(e) All bonds issued or other indebtedness of the drainage district or the land annexed prior to the effective date of the annexation shall remain the liability of and lien against properties to which the liability attached prior to the annexation of the land to the district.

History: L. 1983, ch. 118, § 25; L. 1986, ch. 70, § 25; May 15.



24-139 Dissolution of districts; procedure; protest petition; election; jurisdiction of city and county; district's assets and bonded indebtedness.

24-139. Dissolution of districts; procedure; protest petition; election; jurisdiction of city and county; district's assets and bonded indebtedness. (a) Whenever a petition requesting the dissolution of a drainage district, signed by a number equal to at least 5% of the qualified voters of the district, is presented to the board of county commissioners, the board shall call and hold a public hearing on the proposal to dissolve the district. Notice of the hearing shall be published once each week for two consecutive weeks in the official county newspaper. After the public hearing, if the board determines and finds it is in the best interests of the affected landowners in the district, the board shall adopt a resolution dissolving the district. The resolution shall be published once in the official county newspaper.

The dissolution shall be effective upon the date of publication of the resolution unless within 60 days of publication a petition protesting the dissolution, signed by a number equal to at least 5% of the qualified voters of the district, is filed with the county election officer. If a petition is filed, the district shall not be dissolved until the proposal is submitted to and approved by a majority of qualified voters of the district voting thereon at the next drainage district election.

(b) After a district is dissolved pursuant to this section, the board of county commissioners shall issue a certificate of dissolution to the governing body of the dissolved drainage district and to the governing body of any city in which the dissolved drainage district may have extended.

(c) If any portion of the dissolved drainage district is located within a city, the governing body of the city shall assume jurisdiction over that portion of the dissolved district located within the city. The governing body of the city shall maintain and operate the necessary works of the portion of the dissolved district located within the city.

The board of county commissioners of the county in which the dissolved drainage district is located shall assume jurisdiction over that portion of the district located within the unincorporated areas of the county. The board of county commissioners shall maintain and operate the necessary works of that portion of the district located within the unincorporated areas of the county.

If the dissolved drainage district has any outstanding bonded indebtedness, the property within the dissolved drainage district shall remain liable for the payment of such bonds and interest thereon until the same have been retired.

(d) Upon dissolution, the chairperson of the governing body of the drainage district shall certify the amount of moneys of the dissolved drainage district that is attributable to that portion of the dissolved district located within the city. After certification, the chairperson shall transfer that amount to the city treasurer. The balance shall be transferred to the county treasurer.

History: L. 1983, ch. 117, § 1; July 1.



24-139a Finney county drainage district; directors, election, terms.

24-139a. Finney county drainage district; directors, election, terms. Notwithstanding the provisions of K.S.A. 24-409 and 24-412, and amendments thereto, at the election of the board of directors of drainage district No. 2 of Finney county, Kansas, in 2013, one director shall be elected for a two-year term and two directors shall be elected for four-year terms. Prior to such election, the board of directors shall determine which board position shall have a term of two years and notify the county election officer. Election of directors thereafter shall be for four-year terms as provided in K.S.A. 24-409 and 24-412, and amendments thereto.

History: L. 2007, ch. 171, § 7; L. 2011, ch. 112, § 14; July 1.



24-140 Transfer of territory; definitions.

24-140. Transfer of territory; definitions. As used in this section and K.S.A. 2015 Supp. 24-141 through 24-143, and amendments thereto:

(a) "Drainage district" means any drainage district organized and incorporated pursuant to chapter 24 of the Kansas Statutes Annotated, and amendments thereto.

(b) "County" means the county in which the territory is located.

(c) "Territory" means land and any improvements thereon located within the boundaries of a drainage district which is sought to be detached from such drainage district and attached to an adjacent drainage district.

(d) "Governing body" means the governing body of a drainage district.

(e) "Board" means the board of county commissioners of the county in which the territory, or any portion thereof, is located.

(f) "Transfer" means the detachment of territory from a drainage district and the attachment of such territory to an adjacent drainage district.

History: L. 2002, ch. 172, § 1; July 1.



24-141 Same; alternative procedure.

24-141. Same; alternative procedure. As an alternative to the procedure provided by K.S.A. 24-127 through 24-131, and amendments thereto, and subject to the provisions of K.S.A. 24-127, and amendments thereto, the board of county commissioners of any county may transfer territory from a drainage district to an adjacent drainage district in the manner provided by this act.

History: L. 2002, ch. 172, § 2; July 1.



24-142 Same; procedure; petition, hearing; duties of board of county commissioners; appeal of board's decision.

24-142. Same; procedure; petition, hearing; duties of board of county commissioners; appeal of board's decision. (a) Whenever the governing body of a drainage district deems it advisable that territory located within an adjacent drainage district be transferred, the governing body may submit a petition to the board of county commissioners requesting such transfer. The petition shall:

(1) Describe the territory to be transferred by metes and bounds, or, if platted, by appropriate descriptions as lots or blocks or parts of lots or blocks.

(2) State the name of the drainage district from which the territory is to be detached and the name of the drainage district to which the territory is to be attached.

(3) State that the proposed transfer will result in more efficient or more adequate protection of the territory from overflow or damage and injury resulting therefrom, or will be conducive to the public health, convenience and welfare.

(4) Any other information in support of such transfer.

(b) Upon submission of a petition authorized by subsection (a) to the board of county commissioners, the board shall call and hold a hearing on such petition. Notice of the hearing shall include the time, date and location of the public hearing to be held on the petition. Such notice shall be published at least once each week for two consecutive weeks in a newspaper of general circulation in each drainage district. The last publication shall be at least 10 days, but not more than 20 days, prior to the date of the public hearing. The cost of such publication shall be paid by the district which submitted the petition.

(c) At such hearing, the board shall hear testimony as to the advisability of granting the petition. In determining whether to grant the petition, the board's considerations shall include, but not be limited to:

(1) Testimony presented at the public hearing.

(2) The present cost methods and adequacy of providing drainage district operations, services and works or improvements in the area.

(3) The proposed cost, extent and the necessity of any proposed or existing drainage district operations, services and works or improvements to be provided by the district which submitted the petition.

(4) The impact on the tax base of each drainage district and the territory sought to be transferred if the transfer is approved or disapproved.

(5) The extent to which any services or benefits are provided to the territory by the district which submitted the petition.

(6) The impact on the provision of drainage district operations, services and works or improvements in the territory and in the remainder of the district if the transfer is approved.

(7) Whether the proposed transfer will result in more efficient or more adequate protection of the territory from overflow or damage and injury resulting therefrom or will be conducive to the public health, convenience and welfare.

(8) Whether the district which submitted the petition is obligated to operate or maintain dikes, levees or other flood control works previously constructed by the United States army corps of engineers or other agencies of the United States government in the territory.

(d) The board may continue the hearing beyond the time and date specified in the notice without further notice. After the conclusion of the hearing or any continuation thereof, the board shall render its decision. If the board, by unanimous vote thereof, determines that the transfer of the territory as described in the petition, or a lesser portion thereof, should be approved, the board shall so find and approve the transfer. Any order of the board approving or disapproving a transfer shall be spread at length upon the journal of the proceedings of the board. The failure to spread an order granting the transfer upon the journal shall not invalidate such order.

(e) If the territory is located in more than one county, the petition shall be submitted to the board of county commissioners of each county. The board of county commissioners of each county shall be required to approve the transfer of any territory located in such county. The hearing required by this section may be held jointly by the board of county commissioners of each affected county.

(f) Any owner of territory which is transferred pursuant to this section or a drainage district aggrieved by the decision of the board of county commissioners may appeal the decision of the board to the district court of the same county in the manner and method set forth in K.S.A. 19-223, and amendments thereto. Any drainage district appealing the decision of the board shall not be required to execute the bond prescribed in K.S.A. 19-223, and amendments thereto. Nothing in this subsection shall be construed as granting the owner of land in areas near or adjacent to the territory which is transferred pursuant to this section the right to appeal the decision of the board of county commissioners.

History: L. 2002, ch. 172, § 3; July 1.



24-143 Same; bonded indebtedness.

24-143. Same; bonded indebtedness. Any balance of bonded indebtedness, including temporary notes outstanding, shall remain a charge upon the territory which is transferred in accordance with the applicable provisions of K.S.A. 10-119, and amendments thereto. The territory which is transferred shall not be liable for any bonded debt, including temporary notes and no-fund warrants, existing at the time of such transfer, of the district of which it shall become a part.

History: L. 2002, ch. 172, § 4; July 1.






Article 2 DRAINAGE WITHIN TOWNSHIP

24-201 Power of township trustee.

24-201. Power of township trustee. That the township trustee of any township in this state shall have power, whenever in his opinion the same is demanded by, or will be conducive to, the public health, convenience or welfare, to cause to be established, located and constructed, as hereinafter provided, any ditch, drain or watercourse within such township.

History: L. 1879, ch. 100, § 1; March 26; R.S. 1923, 24-201.



24-202 Petition for work; bond; notice to property owners; ditch through two or more townships.

24-202. Petition for work; bond; notice to property owners; ditch through two or more townships. That before the township trustee of any such township shall take any steps toward locating or establishing any ditch, drain, or watercourse, there shall be filed with the township clerk a petition of one or more persons owning land adjacent to the line of any such proposed ditch, drain, or watercourse, setting forth the necessity of the same, with a substantial description of its proposed starting point, route, and terminus, and shall at the same time file a bond, with good and sufficient sureties to the acceptance of said township clerk, conditioned to pay all expenses incurred in case the trustee shall refuse to grant the prayer of the petitioner. And thereupon the township clerk shall give notice to the township trustee of the filing and pendency of said petition, and said trustee shall immediately determine his proceedings thereunder. And thereupon the petitioner, or one of the petitioners, shall cause notice in writing to be given to the owner, or one of the owners, of each tract of land sought to be affected by said proceedings of the filing and pendency of said petition, said notice to state substantially the prayer of said petition, the time and place when and where the same will be for hearing by the township trustee; but nothing in this section shall be taken to prevent the petitioner from giving printed notices if he or they desire.

If any person owning lands sought to be affected by said proceedings be a nonresident of the county, a notice such as is contemplated by this section shall be given him by publication for two consecutive weeks in some newspaper published or of general circulation in said county. The death of any party or parties in interest shall not work an abatement of proceedings under this act; but the trustee, being notified, shall order such notice as is contemplated in this section to be given to the person or persons succeeding to the right of such deceased party or parties: Provided further, That where any ditch may be located and established through a portion of any two townships within the same county, or where benefit or damage shall attach to lands situate in the same, the trustees of such townships shall constitute a joint board for such proceedings, and in such case the petition shall be filed with and the record be kept by the clerk of the township through which the greater portion of such ditch may run; and in all other respects such joint board shall have the same powers and authority that the township trustee has under this act.

History: L. 1879, ch. 100, § 2; March 26; R.S. 1923, 24-202.



24-204 Duties of township trustee; eminent domain proceedings; assistance of engineer; adjournments.

24-204. Duties of township trustee; eminent domain proceedings; assistance of engineer; adjournments. On the day set for the hearing of said petition, if it appear to the trustee that any person or persons who may be interested in said ditch have not been notified as required by this act, or that any requisite preliminary steps have not been taken, he shall adjourn to some future time, not exceeding twenty (20) days, and order such notice to be given, or such preliminary steps to be taken. But if said trustee shall find that said bond has been filed and said notice given, he shall proceed to determine said petition, and if he deem it necessary shall view the premises along such proposed route, and if he find such ditch, drain or watercourses to be necessary, and that the same is demanded by or will be conducive to the public health, convenience and welfare, shall institute proceedings to exercise the power of eminent domain in accordance with K.S.A. 26-501 to 26-516, inclusive, and after the determination of such proceedings shall proceed to locate and establish such ditch, drain or watercourse as conforms with the route described in the eminent domain proceedings. Such trustee, in hearing and determining said petition shall call to his assistance an engineer to locate, level, and measure the distance of such ditch, drain, or watercourse, and may adjourn from time to time to determine their proceedings herein; and the said township clerk shall enter a full and complete record of all such proceedings in the journal of the proceedings of the trustee of such township.

History: L. 1879, ch. 100, § 4; R.S. 1923, 24-204; L. 1963, ch. 234, § 55; Jan. 1, 1964.



24-205 Cost of work; assessments.

24-205. Cost of work; assessments. The said township trustee, whenever he shall have established any such ditch, drain, or watercourse, shall divide the same into suitable sections, not less in number than the number of owners of land through which the same may be located, and shall also prescribe the time within which the work upon such sections shall be completed, and by whom done. And the said trustee shall assess and allow all the fees, costs and expenses of locating and establishing such ditch, drain, or watercourse, and shall apportion the payment of the same equitably among the parties to be benefited thereby. And the trustee may prescribe the time within which assessments shall be paid, and may, if he deem it necessary and convenient to the parties, direct the clerks to prepare, for the use of each person having costs to pay and labor to perform, a brief statement, in writing, describing briefly his, her or their apportionment of said ditch, together with the length, depth, width, and place of the same, amount of costs assessed against such person, when to be paid, and by what time said work to be completed; and that whenever any such ditch, drain or watercourse shall become in any manner obstructed, it shall be the duty of said township trustee, after five days' notice having been given by any person damaged thereby, to cause such ditch, drain or watercourse to be repaired in such a manner as to remove such obstruction, and to restore such ditch, drain or watercourse to its established width and depth; and to this end said trustee shall have power, for such purpose, to enter upon the lands of any person through which such ditch, drain or watercourse may pass.

The cost and expense of such work and repairs shall be equitably apportioned among the parties benefited thereby, and said trustee may prescribe the time within which such assessments may be paid. When any assessment or part of assessment of the costs and expenses of locating, establishing or repairing any such ditch, drain or watercourse shall remain unpaid at the expiration of the time prescribed for the payment of the same, by said trustee, such unpaid costs and expenses may be certified to the county clerk and collected as provided for in K.S.A. 24-213.

History: L. 1879, ch. 100, § 5; L. 1895, ch. 118, § 1; April 12; R.S. 1923, 24-205.



24-206 Penalty for obstructing ditch, drain or stream; damages.

24-206. Penalty for obstructing ditch, drain or stream; damages. If any person shall maliciously or willfully fill up or obstruct any ditch, drain, or watercourse, he shall forfeit and pay to the county in which said ditch, drain or watercourse is located the sum of ten dollars ($10), to be recovered in any court of competent jurisdiction in the county, and shall moreover be liable for all damages that may accrue to any person or persons by such an act or acts.

History: L. 1879, ch. 100, § 6; R.S. 1923, 24-206; L. 1973, ch. 134, § 28; July 1, 1974.



24-212 Sale of work to lowest bidder.

24-212. Sale of work to lowest bidder. It shall be the duty of said trustee, upon the expiration of the time specified by him for the opening of such ditch, drain, or watercourse, and upon being satisfied by inspection and view that any section or sections of the same have not been completed, to sell such work by such sections to the lowest bidder by setting up written notices of such sale in at least three of the most public places in such township, specifying the time when such work shall be completed; said notices to be posted up for at least ten days before the day of sale; and said trustee shall take such bond or other security for the performance of such work, as he may deem proper; and such trustee shall make a fair and just estimate of the amount of costs made in all such proceedings, to be paid by each person interested in such proposed ditch, drain, or watercourse, and collect the same as hereinafter provided, and pay out the same in conformity with such estimates.

History: L. 1879, ch. 100, § 12; R.S. 1923, 24-212; L. 1963, ch. 234, § 56; Jan. 1, 1964.



24-213 Certification of sales to county clerk; assessments; payment; time for action to enjoin.

24-213. Certification of sales to county clerk; assessments; payment; time for action to enjoin. Immediately after the sale of any such sections or parts of sections as provided for in K.S.A. 24-212, said trustee shall certify to the county clerk of said county the amount such section sold for, adding the proportionate amount of costs and expenses of such sale, together with a correct description of each piece of land; and said county clerk shall place the same on the tax roll, to be collected as other state and county taxes are collected.

As soon as such work shall be completed in conformity with such sale, and to the satisfaction of said trustee, said trustee shall certify the amount due to each person to the county clerk of the county, and said county clerk shall draw orders for the payment of such amount out of the county treasury: Provided, That any person interested may pay the amount of the purchase money, and proportionate amount of costs and expenses as aforesaid, to said trustee at any time before the same are charged on the tax roll, to be paid by said trustee to the purchaser of such section or sections respectively: Provided further, That no action of any kind whatever, either at law or equity, brought for the purpose of enjoining the proceedings in regard to construction and completion of such work, or to enjoin the certification of the cost thereof and collection of taxes to pay the same, or for damages, shall be maintained unless commenced within thirty days after the day upon which such sale is had.

History: L. 1879, ch. 100, § 13; L. 1919, ch. 186, § 1; June 17; R.S. 1923, 24-213.



24-215 Corporation benefited to pay part of expense.

24-215. Corporation benefited to pay part of expense. That when any ditch, drain or watercourse located and established under this act crosses or drains, either in whole or in part, any public or corporated road, or any railroad, or benefits any or either of said roads, so that the roadbed or traveled track of any such road will be made better by the opening and construction of any such ditch, drain, or watercourse, the township trustee shall apportion and set off to the county, if a county road, or to the township, if a township road, or to the company, if corporated or a railroad, a portion of the costs and expenses, and also a portion of the construction thereof, the same as to private individuals, and in proportion to the benefits conferred by said ditch, drain, or watercourse on said roads, and to compel them to pay said costs and perform said labor in like manner.

That if any public or corporated road, or any railroad, whose roadbed or traveled track is benefited by the opening and construction of any such ditch, drain, or watercourse, shall fail to pay the costs and expenses assigned them, or failed to procure the cutting and opening of such ditch, drain, or watercourse on that section or portion assigned and set off to them respectively by the township trustee, as hereinbefore provided, as in case of individuals, after due notice upon the person designated by any such corporation or railroad to accept service for such corporation or railroad, and in the manner and time specified in this act for such service on individuals, the township trustee shall, in that event, proceed in the same manner and form as in this act provided for the collection of such costs and expenses against private individuals; and upon completion of the work, and acceptance as hereinbefore provided, the trustee shall certify the amount due for the performance of said work to the county clerk of such county, and said amount shall be placed upon the tax roll of such county by the clerk thereof, against said corporated road or railroad benefited by the cutting and opening of said portion or section of said ditch, drain, or watercourse, to be collected as other state and county taxes are collected.

History: L. 1879, ch. 100, § 15; March 26; R.S. 1923, 24-215.



24-216 Widening or deepening ditch, drain or watercourse established under 24-201 to 24-215.

24-216. Widening or deepening ditch, drain or watercourse established under 24-201 to 24-215. The township trustee of any township in this state shall have power, whenever in his opinion the same is demanded by or will be conducive to the public health, convenience, or welfare, to cause to be enlarged either by widening or deepening the same, or by both widening and deepening the same, any ditch, drain, or watercourse, within such township which has been previously established, located and constructed in accordance with the terms of this article, upon a petition therefor being filed and presented to him as provided in section 2 of this article, and subject to each and all of the provisions of said sections 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 and 15 of this article, and to each and all the terms, conditions and provisions thereof, in the same way and in the same manner, and upon the same terms and conditions, the cost thereof to be met, assessed and paid in the same manner, as the original ditch, drain or watercourse within such township was established, located, and constructed as provided in and by this article.

History: L. 1911, ch. 176, § 1; March 16; R.S. 1923, 24-216.






Article 3 DRAINAGE OF SWAMPS, BOTTOMS OR LOWLANDS WITHIN COUNTY

24-301 Board of county commissioners to establish ditches, drains or streams.

24-301. Board of county commissioners to establish ditches, drains or streams. That the board of county commissioners of any county in this state shall have power, whenever in their opinion the same is demanded by or will be conducive to the public health, convenience, or welfare, to cause to be established, located and constructed, as hereinafter provided, any ditch, drain or watercourse within such county: Provided, That it shall be unlawful to divert any natural watercourse from a well defined channel.

History: L. 1886, ch. 161, § 1; Feb. 24; R.S. 1923, 24-301.



24-302 Drainage ditch, drain or watercourse; maintenance and repair; tax levy, use of proceeds.

24-302. Drainage ditch, drain or watercourse; maintenance and repair; tax levy, use of proceeds. The county commissioners of any county which has or which shall construct a drainage ditch, drain or watercourse within said county are authorized hereby and empowered to levy a tax upon the taxpayers of the entire county sufficient to maintain and keep in repair said ditch, drain or watercourse and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county and the taxes collected from said levy shall be paid the same as other taxes.

History: L. 1920, ch. 42, § 1; R.S. 1923, 24-302; L. 1979, ch. 52, § 136; July 1.



24-303 Petition to be filed; bond; notice to persons owning lands.

24-303. Petition to be filed; bond; notice to persons owning lands. That before the county commissioners of any such county shall take any steps toward locating or establishing any ditch, drain, or watercourse, there shall be filed with the county clerk a petition of one or more persons owning lands adjacent to the line of any such proposed ditch, drain, or watercourse, setting forth the necessity of the same, with a substantial description of its proposed starting point, route and terminus, and shall at the same time file a bond, with good and sufficient sureties to the acceptance of said county clerk, conditioned to pay all expenses incurred in case the county commissioners shall refuse to grant the prayer of the petitioner. And thereupon the county clerk shall give notice to the county commissioners of the filing and pendency of said petition, and said county commissioners shall immediately determine proceedings thereunder. And thereupon the petitioner or one of the petitioners shall cause notice in writing to be given to the owner or one of the owners of each tract of land sought to be affected by said proceedings, of the filing and pendency of said petition; said notice to state substantially the prayer of said petition, the time and place when and where the same will be for hearing by the said board of county commissioners, but nothing in this section shall be taken to prevent the petitioner from giving printed notices if he or they desire.

If any person owning lands sought to be affected by said proceedings be a nonresident of the county, a notice such as is contemplated by this section shall be given him by publication for two consecutive weeks in some newspaper published or of general circulation in said county. The death of any party or parties in interest shall not work an abatement of proceedings under this act; but the board of county commissioners, being notified, shall order such notice as is contemplated in this section to be given to the person or persons succeeding to the right of such deceased party or parties.

History: L. 1886, ch. 161, § 2; Feb. 24; R.S. 1923, 24-303.



24-305 Duties of county commissioners; eminent domain proceedings; assistance of engineer; adjournments.

24-305. Duties of county commissioners; eminent domain proceedings; assistance of engineer; adjournments. On the day set for the hearing of said petition, if it appear to the board of county commissioners that any person or persons who may be interested in said ditch have not been notified as required by this act, or that any requisite preliminary steps have not been taken, they shall adjourn to some future time, not exceeding twenty days, and order such notice to be given, or such preliminary steps to be taken. But if said county commissioners shall find that said bond has been filed and said notice given, they shall proceed to determine said petition, and if they deem it necessary, shall view the premises along such proposed route, and if they find such ditch, drain or watercourse to be necessary, and that the same is demanded by or will be conducive to the public health, convenience and welfare, shall institute proceedings to exercise the power of eminent domain in accordance with K.S.A. 26-501 to 26-516, inclusive, and after the determination of such proceedings shall proceed to locate and establish such ditch, drain or watercourse as conforms with the route described in the eminent domain proceedings. Said county commissioners, in hearing and determining said petition, shall call to their assistance an engineer to locate, level and measure the distance of such ditch, drain, or watercourse, and may adjourn from time to time to determine their proceedings herein; and the said county clerk shall enter a full and complete record of all such proceedings in the journal of the proceedings of the county commissioners of such county.

History: L. 1886, ch. 161, § 4; R.S. 1923, 24-305; L. 1963, ch. 234, § 57; Jan. 1, 1964.



24-306 Division into sections; performance of work; fees and costs; assessments.

24-306. Division into sections; performance of work; fees and costs; assessments. The said board of county commissioners, whenever they shall have established any such ditch, drain, or watercourse, shall divide the same into suitable sections, not less in number than the number of owners of land through which the same may be located, and shall also prescribe the time within which the work upon such sections shall be completed, and by whom done. And the said county commissioners shall assess and allow all the fees, costs and expenses of locating and establishing such ditch, drain, or watercourse, and shall apportion the payment of the same equitably among the parties to be benefited thereby. And the county commissioners may prescribe the time within which assessments shall be paid, and may, if they deem it necessary and convenient to the parties, direct the clerk to prepare, for the use of each person having costs to pay and labor to perform, a brief statement, in writing, describing briefly his, her or their apportionment of said ditch, together with the length, depth, and width, and place of the same, amount of costs assessed against such person, when to be paid, and by what time said work shall be completed.

History: L. 1886, ch. 161, § 5; Feb. 24; R.S. 1923, 24-306.



24-307 Penalty for obstructing ditch, drain or stream; damages.

24-307. Penalty for obstructing ditch, drain or stream; damages. Any person who shall willfully or maliciously fill up or obstruct any such ditch, drain, or watercourse, shall be guilty of a misdemeanor, and upon conviction, shall be fined in a sum not to exceed twenty-five dollars ($25), and shall moreover be liable for all damages that may accrue to any person or persons by such act or acts.

History: L. 1886, ch. 161, § 6; R.S. 1923, 24-307; L. 1973, ch. 134, § 29; July 1, 1974.



24-313 Sale of work to lowest bidder.

24-313. Sale of work to lowest bidder. It shall be the duty of said county commissioners, upon the expiration of the time specified by them for the opening of such ditch, drain, or watercourse, and upon being satisfied by inspection and view that any section or sections of the same have not been completed, to sell such work by such sections to the lowest bidder by setting up written notices of such sale in at least three of the most public places of such county, specifying the time when such work shall be completed, said notices to be posted up for at least ten days before the day of sale; and said county commissioners shall take such bond or other security for the performance of such work, as they may deem proper; and such county commissioners shall make a fair and just estimate of the amount of costs made in all such proceedings, to be paid by each person interested in such proposed ditch, drain, or watercourse and collect the same as hereinafter provided, and pay out the same in conformity with such estimates.

History: L. 1886, ch. 161, § 12; R.S. 1923, 24-313; L. 1963, ch. 234, § 58; Jan. 1, 1964.



24-314 Commissioners to certify to county clerk the amounts due for sections sold; payment of such amounts; amounts placed on tax roll.

24-314. Commissioners to certify to county clerk the amounts due for sections sold; payment of such amounts; amounts placed on tax roll. Immediately after the sale of any such sections or parts of sections as provided for in K.S.A. 24-313, said board of county commissioners shall certify to the county clerk of said county the amount such section sold for, adding the proportionate amount of costs and expenses of such sale, together with a correct description of each piece of land; and said county clerk shall place the same on the tax roll, to be collected as other state and county taxes are collected. As soon as such work shall be completed in conformity with such sale, and to the satisfaction of said board of county commissioners, said board of county commissioners shall certify the amount due to each person to the county clerk of the county, and said county clerk shall draw orders for the payment of such amount out of the county treasury: Provided, That any person interested may pay the amount of the purchase money, and proportionate amount of costs and expenses as aforesaid, to said board of county commissioners at any time before the same are charged on the tax roll, to be paid by said board of county commissioners to the purchaser of such section or sections respectively.

History: L. 1886, ch. 161, § 13; Feb. 24; R.S. 1923, 24-314.



24-316 Corporation benefited to pay part of expense.

24-316. Corporation benefited to pay part of expense. That when any ditch, drain or watercourse, located and established under this act, crosses or drains, either in whole or in part, any public or corporated road, or any railroad, or benefits any or either of said roads, so that the roadbed or traveled track of any such road will be made better by the opening and construction of any such ditch, drain or watercourse, the board of county commissioners shall apportion and set off to the county, if a county road, or to the township, if a township road, or to the company, if corporated or a railroad, a portion of the costs and expenses, and also a portion of the construction thereof, the same as private individuals, and in proportion to the benefits conferred by said ditch, drain and watercourse on such roads, and compel them to pay said costs and perform said labor in like manner.

That if any public or corporated road, or any railroad, whose roadbed or traveled track is benefited by the opening and constructing of any such ditch, drain, or watercourse, shall fail to pay the costs and expenses assigned to them, or fail to procure the cutting and opening of such ditch, drain, or watercourse on that section or portion assigned and set off to them respectively by the board of county commissioners as hereinbefore provided, as in the case of individuals, after due notice upon the person designated by any such corporation or railroad to accept service for such corporation or railroad, and in the manner and time specified in this act for such service, or on individuals, the board of county commissioners shall in that event proceed in the same manner and form as in this act provided for the collection of such costs and expenses against private individuals; and upon completion of the work, and acceptance as hereinbefore provided, the county commissioners shall certify the amount due for the performance of said work to the county clerk of such county, and said amount shall be placed upon the tax roll of such county by the clerk thereof, against said corporated road or railroad benefited by the cutting and opening of said portion or section of said ditch, drain, or watercourse, to be collected as other state and county taxes are collected.

History: L. 1886, ch. 161, § 15; Feb. 24; R.S. 1923, 24-316.



24-317 Act does not repeal 24-201 to 24-215.

24-317. Act does not repeal 24-201 to 24-215. This act shall not repeal or in any way render inoperative, the whole or any part of a similar act passed by the legislature of this state, which went into effect March twenty-sixth, eighteen hundred and seventy-nine.

History: L. 1886, ch. 161, § 16; Feb. 24; R.S. 1923, 24-317.






Article 4 DRAINAGE DISTRICTS WITHIN COUNTIES OR CITIES

24-401 Organization of drainage districts; duties of board of county commissioners.

24-401. Organization of drainage districts; duties of board of county commissioners. Subject to the provisions of K.S.A. 19-270, the boards of county commissioners of the several counties in this state shall have power and it shall be their duty, upon a proper petition being presented for that purpose, to incorporate and organize drainage districts within their respective counties, in the manner hereinafter provided.

History: L. 1905, ch. 215, § 1; R.S. 1923, 24-401; L. 1986, ch. 70, § 26; May 15.



24-402 Lands within cities may be included in drainage district.

24-402. Lands within cities may be included in drainage district. That any drainage district may include lands within the county subject to overflow from the same natural watercourse, whether the same be situated partly within and partly without or wholly within or without any incorporated city: Provided, That no territory, within any incorporated city, located in any county having an assessed tangible valuation of more than one hundred fifty million dollars shall be included within any drainage district unless the consent of the governing body of such city to the inclusion of such territory shall first be obtained.

History: L. 1905, ch. 215, § 2; R.S. 1923, 24-402; L. 1947, ch. 242, § 1; June 30.



24-403 Petition for organization of drainage district; definitions.

24-403. Petition for organization of drainage district; definitions. (A) That the petition for the incorporation and organization of a drainage district shall be addressed to the board of county commissioners of the county in which the lands which it is proposed shall constitute the district are situated. The petition shall describe the territory proposed to be so incorporated by sections or subdivisions of sections, according to the government survey, or by metes and bounds, and state that the lands and property therein embraced are subject to injury and damage from the overflow of some natural watercourse, naming or describing it; that the improvement of the channel of such watercourse, the construction and maintenance of levees, drains or other works, including detention dams and reservoirs, are necessary to prevent such overflow; and that such improvement or works will be conducive to the public health, convenience, or welfare. And such petition shall contain a prayer that all of the territory within the boundaries defined in the petition be incorporated as a drainage district, under the corporate name to be therein designated. If any lands to be included in said district lie within the limits of any city or town, it shall be sufficient to describe same by their appropriate number as lots or blocks or parts of lots or blocks.

(B) Whenever the term: (a) "other improvements"; (b) "other works or improvements"; (c) "any work to be done"; (d) "other works to prevent overflow"; (e) "existing improvements"; (f) "other works"; or any terms or words of like import are used in the act of which this section is amendatory, and when used in any act supplemental to or amendatory of said act, commonly known as the drainage act of 1905, such terms shall be construed to include and mean, but not limited to, detention dams and reservoirs constructed in areas adjacent to watercourses.

History: L. 1905, ch. 215, § 3; L. 1909, ch. 132, § 1; R.S. 1923, 24-403; L. 1951, ch. 262, § 1; June 30.



24-403a Inclusion of land located in other benefit districts.

24-403a. Inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any drainage district created pursuant to K.S.A. 24-401 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a drainage district.

History: L. 1997, ch. 143, § 13; May 8.



24-404 Time and notice of hearing.

24-404. Time and notice of hearing. Whenever a petition in conformity to the provisions of K.S.A. 24-403, signed by not less than two-fifths of the taxpayers residing within the boundaries of the proposed district, or signed by the record owners of not less than fifty-one percent (51%) of the land within the boundaries of the proposed districts, shall be presented to the board of county commissioners of any county, praying that a drainage district be incorporated and organized, it shall be the duty forthwith of such board of county commissioners to fix a time for the hearing of such petition, and to cause the county clerk to give notice thereof by one publication in some newspaper published and of general circulation in the county at least five (5) days before the day fixed for the hearing.

History: L. 1905, ch. 215, § 4; R.S. 1923, 24-404; L. 1971, ch. 123, § 1; July 1.



24-405 Hearing of petition; corporate name; perpetual succession.

24-405. Hearing of petition; corporate name; perpetual succession. That at the time set for the hearing of the petition, as provided in the next preceding section, it shall be the duty of the board of county commissioners to first ascertain and determine whether notice has been given of the time of hearing as required by this act, and, if it shall be determined that such notice has been given, to make a declaration and finding of that fact and cause the same to be entered upon its records, and thereupon to hear all persons in favor or opposed to granting the prayer of said petition and all other evidence that it may desire to hear for the purpose of ascertaining whether such petition contains the proper number of signers possessing the qualifications prescribed by this act, and whether the statements in said petition are true; and if upon such hearing it shall be found that such petition is in conformity to the requirements of this act, and that the allegations thereof are true, then such board of county commissioners shall make a finding and decision to that effect, and shall thereupon immediately declare the territory described in the petition to constitute a public corporation, and the inhabitants within such bounds to be incorporated as a drainage district under the name of "The ____ drainage district, _____ county, Kansas" (inserting the name designated in the petition and the name of the proper county), and thenceforth the said territory and the inhabitants residing therein and their successors shall constitute a body politic and corporate under said corporate name, and shall have perpetual succession.

History: L. 1905, ch. 215, § 5; Feb. 25; R.S. 1923, 24-405.



24-406 Record of organization; first election; description of lands.

24-406. Record of organization; first election; description of lands. That it shall be the duty of the board of county commissioners incorporating any drainage district under the provisions of this act to cause an entry to be made upon its records showing all of its declarations, findings, decisions and orders made pursuant to the preceding sections, which entry shall define the limits of the drainage district to be so incorporated in conformity to the description contained in the petition, and such entry shall fix the time and place of holding the first election to choose such officers of such drainage district as are hereinafter required to be elected, and designate five taxpayers residing within said district, three to act as judges and two to act as clerks of such election; and all declarations, determinations, findings, decisions and orders of such board of county commissioners so entered of record shall be conclusive on all persons, so that no matter or fact so determined shall ever be disputed by anyone, and such record, or a properly authenticated copy thereof, shall be conclusive evidence in all courts of the matters therein recited and of the corporate existence of such drainage district: Provided, That the fact that the lands described in drainage districts heretofore incorporated under the provisions of said chapter 215 are described by sections or subdivisions of sections, according to the government survey, or as lots or blocks or parts of lots or blocks, by their appropriate number, shall not invalidate said petitions or invalidate the orders of the board of county commissioners incorporating such districts.

History: L. 1905, ch. 215, § 6; L. 1909, ch. 132, § 2; April 3; R.S. 1923, 24-406.



24-407 Powers of drainage districts.

24-407. Powers of drainage districts. Each drainage district incorporated pursuant to K.S.A. 24-401 et seq., and amendments thereto, shall be a body politic and corporate. Subject to the superior jurisdiction of the United States over navigable waters, the governing body of each drainage district shall have exclusive control of the beds, channels, banks and of all lands the title to which is vested in the state of Kansas lying between the banks at high water mark of all natural watercourses within the district. The board of directors of every drainage district incorporated under the provisions of K.S.A. 24-401 et seq., and amendments thereto, shall have the power:

(1) To adopt a seal.

(2) To sue and be sued by its corporate name.

(3) To purchase, hold, sell and convey real estate and personal property necessary or convenient to carry out the purposes of the district.

(4) To take charge of and exercise exclusive control of all natural watercourses within the district, and widen, deepen, establish, regulate and maintain the channels thereof, construct and maintain levees along the banks thereof and detention dams and reservoirs in areas adjacent thereto which are necessary to prevent or restrain overflow or lessen the volume thereof or the injury likely to result therefrom. The board may construct ditches, drains, sewers and canals through lands subject to overflow, and may purchase, install and operate pumps necessary to remove, carry off and prevent water from standing or remaining in pools or ponds and becoming stagnant upon overflowed lands or necessary for sanitary purposes or conducive to the public health, convenience and welfare. The board may alter, change or abandon the channel or any part of the channel of any natural watercourse and relocate or excavate and establish a new channel for such watercourse or any part thereof located within the district. The board may take private property for public use by exercise of the right of eminent domain and may condemn and remove obstructions in such watercourses. The board may acquire by gift, purchase or condemnation lands for the purpose of constructing levees along or widening, deepening, changing or otherwise improving the channels of watercourses or for relocating, excavating and establishing new channels or constructing cutoffs, detention dams and reservoirs in areas adjacent to all such watercourses.

(5) To prescribe, regulate and fix the height of the superstructures above the water, the length of all spans and the location of the piers of all bridges across watercourses located within the district.

(6) To construct levees across the rights-of-way, roadbeds, tracks and lands of railroad companies and street-railroad companies. The board may condemn and appropriate by the exercise of the right of eminent domain sufficient rights-of-way or other lands of any railroad company or street-railroad company necessary for constructing and maintaining a continuous levee of uniform height across the same.

(7) To fix, regulate and change the grade or elevation of all public highways, railroads and street-railroads at points where any levee may cross or intersect the same.

(8) To require all railroad companies to elevate their tracks at all points where intersected by any levee so that the tracks will not interfere with the construction or maintenance of the levee as a continuous and effective work of uniform height to prevent the overflow of any natural watercourse.

(9) To maintain in any court of competent jurisdiction suits to enforce the reasonable orders of its directors, enjoin the placing or maintenance in any natural watercourse of any unauthorized bridge, embankment, pier or other work or structure constituting to any extent whatever an obstruction to the flow of the water, restrain all other wrongful or unauthorized encroachments upon or interference with the channel of the watercourse and to have all obstructions wrongfully placed in the channel of natural watercourses adjudged public nuisances and abated as such.

(10) To maintain actions in any court of competent jurisdiction to recover and hold exclusive possession of all land located between the banks of natural watercourses at high water mark, the title to which is vested in the state of Kansas. If the channel of any watercourse is altered, changed or abandoned, in whole or in part, the governing body may sell, convey and give good title to the land constituting the abandoned channel and apply the proceeds thereof to the cost of a new channel or for other improvement of the watercourse.

(11) To annually levy a tax not exceeding five mills on the assessed value of all tangible taxable property within the district to create a general fund.

If the board determines that a higher tax levy limit is necessary, it may adopt a resolution proposing to raise the limitation. Any proposed increase of the levy limitation shall be submitted for approval by the qualified voters of the drainage district. The election shall be called and held in the manner provided by the general bond law. If a majority of the voters voting on the question votes in favor thereof, the levy limitation may be increased.

(12) To levy special assessments against all real property located within the district that may be benefited to pay the costs of the construction and maintenance of levees or other works or improvements to prevent the overflow of natural watercourses, or provide drainage of overflowed lands therein or that may be conducive to the public health, convenience or welfare.

(13) To issue negotiable bonds to pay the costs of widening, deepening and otherwise improving the channels and constructing embankments, drains, levees and other works along the banks of natural watercourses, to pay the cost of constructing detention dams and reservoirs in areas adjacent to all such watercourses, to pay for the purchase or condemnation of land necessary therefor or to prevent overflow and protect the property located within the district from damage and injury thereby. The bonds shall be payable by general taxation of all property located within the district if it is determined that all property located within the district will be benefited thereby or that such work or improvement is necessary or will be conducive to the public health, convenience or welfare and beneficial to all of the inhabitants of the district. No bonds shall be issued until authorized by a vote of the taxpayers.

(14) To contract with other drainage districts or with public corporations organized for similar purposes in any adjoining state for cooperation or joint action in constructing detention dams and reservoirs in areas adjacent to any natural watercourse or in constructing levees along the banks or otherwise improving any natural watercourse to prevent its overflow where the overflow is likely to cause injury or damage to lands located within the territorial limits of all the cooperating districts or corporations. The board may contract and cooperate with private corporations and individuals owning lands located outside of the district or state which are subject to injury by overflow in common with lands located within the district. The board may contract for and receive aid and contributions from the United States, and from all public corporations the property within which will be benefited and with all private corporations and individuals whose property will be benefited by the improvement, whether the property is located within the district or within some other district or state.

(15) To enter contracts and exercise any of its corporate, legislative or administrative powers necessary to accomplish the purpose of the district's organization.

(16) To do all other acts necessary to carry out and execute the general powers granted under the provisions of K.S.A. 24-401 et seq., and amendments thereto, although not specially enumerated. Before any drainage district constructs or modifies any dam, the drainage district shall file an application with the division of water resources of the Kansas department of agriculture pursuant to K.S.A. 82a-301, and amendments thereto.

History: R.S. 1923, 24-407; L. 1929, ch. 174, § 1; L. 1951, ch. 262, § 2; L. 1975, ch. 427, § 63; L. 1983, ch. 118, § 5; L. 2004, ch. 101, § 69; July 1.



24-408 Powers of districts incorporated under law of 1905.

24-408. Powers of districts incorporated under law of 1905. All drainage districts incorporated under the provisions of chapter 215 of the Session Laws of 1905, shall have power:

First, to take from any navigable river within their corporate limits, sand, gravel, rock, or other minerals, without the payment to the state of any compensation therefor, and sell the same and use the proceeds in the construction or maintenance of levees, or river walls, or for dredging, or other improvements authorized to be made or maintained by such districts.

Second, to construct and maintain streets upon, along, adjoining or over any river wall, dike or levee, and approaches thereto from adjacent or intersecting streets, and to contract with any city or other municipal corporation in which the same may be situated, or with any private corporation or person, for the making of such improvements, or for the payment of a portion of the cost thereof, and to levy taxes and issue bonds in accordance with and subject to the provisions of chapter 215 of the Session Laws of 1905, and acts amendatory thereof, to pay the cost of such improvements.

Third, to contract or otherwise co-operate with any city or other municipal corporation in which the same may be situated, or with any corporation or person, for the construction of flood control works and for the acquiring of rights of way therefor and for the maintenance, repair or operation thereof, and for the construction and maintenance of sewers, drains or ditches for the drainage of any drainage district or portion thereof, or to prevent the same from being overflowed by surface water from adjoining lands, and to levy taxes and issue bonds in accordance with and subject to the provisions of chapter 215 of the Session Laws of 1905, and acts amendatory thereof, to pay for the cost of such improvements.

History: L. 1917, ch. 173, § 1; R.S. 1923, 24-408; L. 1955, ch. 199, § 1; April 8.



24-408a Sanitary sewers of district; bonds.

24-408a. Sanitary sewers of district; bonds. If the board of directors of any drainage district incorporated under the provisions of chapter 215 of the Session Laws of 1905, and amendments thereto, shall find and determine by resolution that the sanitary sewers of such drainage district are inadequate to meet the standards of the secretary of health and environment and that the alteration, enlargement, extension, improvement, construction, reconstruction, development or redevelopment of such sewers, including sewage treatment and disposal plants, facilities, interceptor and outfall sewers, are necessary and in the interest of public health and welfare, such board shall employ a competent engineer to make a report on the work necessary to be done and an estimate of the cost thereof, which said report and estimate shall be filed in the office of the secretary of such board.

Thereupon the board of directors of said drainage district shall examine and consider such report and estimate, and if said board shall determine that the proposed work should be done, the board shall so find by resolution and shall file with the secretary copies of the resolutions adopted by said district board and a copy of said engineer's report and estimate, and shall request said secretary to approve said report and estimate. Said secretary shall thereupon examine and consider such report and estimate, and if the secretary shall find and determine that the sanitary sewers of such drainage district are inadequate to meet the standards of the secretary of health and environment and that it is necessary and in the interest of public health and welfare that the work described in said engineer's report be done, the secretary shall approve said report and estimate, and thereupon the drainage district shall have power to do such work and to enter into contracts therefor and to pay the cost thereof, except that no sewage treatment or disposal plant shall be constructed inside a city limits or for the treatment of city sewage by a drainage district without the written approval of the governing body of a city. For the purpose of paying such cost such drainage district shall have power to issue the bonds of said district under any statute applicable to such district authorizing the issuance of bonds by such district.

History: L. 1961, ch. 195, § 1; L. 1975, ch. 462, § 36; July 1.



24-409 Board of directors; members' qualifications and terms.

24-409. Board of directors; members' qualifications and terms. (a) All powers granted to drainage districts incorporated under the provisions of this act shall be exercised by a board of directors consisting of three persons. Except as provided in K.S.A. 24-412 and K.S.A. 2015 Supp. 24-139a, and amendments thereto, the directors shall hold their offices for four years and until their successors are elected or appointed, as the case may be, and qualified, and shall be chosen at the time and in the manner provided by law.

(b) Members of the board of directors shall be owners of land located in the drainage district and shall reside in the county in which the district is located or, if the district is located in more than one county, a county in which any portion of the district is located, except:

(1) If there are no residents within the drainage district who are owners of land within the district, any owner of land located within the district shall be a qualified voter and shall be eligible to hold the office of director; and

(2) a director shall be either an owner of or a tenant on land located within the drainage district whenever: (A) The drainage district is located within one county and the population of the county does not exceed 10,000; or (B) the drainage district is located in more than one county and the population of any such county does not exceed 10,000.

History: L. 1905, ch. 215, § 8; L. 1911, ch. 169, § 1; L. 1913, ch. 184, § 7; R.S. 1923, 24-409; L. 1927, ch. 197, § 1; L. 1959, ch. 169, § 1; L. 1979, ch. 103, § 1; L. 1981, ch. 162, § 1; L. 1997, ch. 143, § 3; L. 2006, ch. 19, § 1; L. 2006, ch. 207, § 5; L. 2011, ch. 112, § 15; July 1.



24-410 Who may vote at elections; definitions.

24-410. Who may vote at elections; definitions. Within five days after any drainage district shall have been incorporated, the county clerk shall ascertain the qualified electors of such district, and deliver a certified list of the same to one of the persons appointed as judges of the first election to be held in the district, and at such election only persons who are qualified electors shall be permitted to vote. Any person desirous of voting, whose name does not appear on such list, of qualified electors may proceed to the county clerk and such county clerk may administer oaths and affirm witnesses to determine the right of anyone to vote who may claim that he has been erroneously omitted from such list, and if the county clerk issues a certificate entitling the voter thereof to vote, such certificate shall be accepted by the judges and clerks of election.

"Qualified elector" means any qualified elector of the district and any person eighteen (18) years of age or over owning land within the district, although not a resident therein, or owning tangible personal property within the district and having residence within such district.

"Owning land within the district" means the record owner of the fee in any real estate in the district or the fee in the surface rights of any real estate in the district, but the owners of an oil and gas lease, mineral rights or interest, easements or mortgages as such shall not be considered landowners, and school districts, cemetery associations and municipal corporations shall not be considered landowners.

History: L. 1905, ch. 215, § 9; R.S. 1923, 24-410; L. 1935, ch. 169, § 1; L. 1972, ch. 124, § 1; L. 1972, ch. 125, § 1; July 1.



24-412 Elections of directors, when; term of office.

24-412. Elections of directors, when; term of office. (a) An election to choose three directors in each district shall be held on the Tuesday following the first Monday in November of 2017, and an election shall be held each four years thereafter, on the Tuesday following the first Monday in November, to choose directors. Any director elected in any district in 2015 shall hold such office until such successor is elected and qualified.

(b) On and after January 1, 2012, the board of directors of drainage district No. 2 of Finney county, Kansas, shall be elected as provided in K.S.A. 2015 Supp. 24-139a, and amendments thereto.

History: L. 1905, ch. 215, § 11; L. 1913, ch. 184, § 2; R.S. 1923, 24-412; L. 1979, ch. 103, § 2; L. 1980, ch. 107, § 1; L. 1981, ch. 162, § 2; L. 2011, ch. 112, § 16; L. 2015, ch. 88, § 24; July 1.



24-412a Directors' names and district description to secretary of state.

24-412a. Directors' names and district description to secretary of state. Within 30 days following the election held pursuant to K.S.A. 24-412, as amended, the county election officer of the county where the drainage district is located shall transmit to the secretary of state on forms provided by the secretary of state, the names of the newly elected directors for each drainage district and a geographical description of each such district.

History: L. 1981, ch. 162, § 4; July 1.



24-413 Vacancy in office of director.

24-413. Vacancy in office of director. That should a vacancy occur at any time in the office of a director of any drainage district, the remaining directors shall appoint from the qualified residents in said district a person to hold the office of director until the next election.

History: L. 1905, ch. 215, § 12; Feb. 25; R.S. 1923, 24-413.



24-414 Manner of nomination and election of directors; filing fee; election boards; notice of election; who entitled to vote; election expenses.

24-414. Manner of nomination and election of directors; filing fee; election boards; notice of election; who entitled to vote; election expenses. (a) Elections to choose directors shall be conducted, the returns made and the results ascertained in the manner provided by law for general county elections except as otherwise provided by law, and any qualified person desiring to be a candidate for director shall file a candidate's declaration of intention in the manner provided in K.S.A. 2015 Supp. 25-21a03, and amendments thereto, and K.S.A. 25-205, and amendments thereto, accompanied by a filing fee of $20, with the county election officer of the county wherein the district is located, and the election officer in making up the ballots. The county election officer shall remit such filing fees to the county treasurer for deposit in the county general fund. The county election officer shall cause to be ascertained the names of all persons within the district who are also qualified electors, and shall furnish lists thereof to the judges of the election.

(b) Notice of the time and place of holding each election, shall be published in a newspaper published in the county in accordance with procedures established in K.S.A. 25-105 and 25-209, and amendments thereto, and posted in a conspicuous place in the office of the board of directors at least five days before the holding thereof. At all elections and meetings held under the provisions of this act, only persons who are qualified electors shall be entitled to vote. In counties having a population of more than 150,000, at all elections and meetings held under the provisions of this act, only persons who are taxpayers and residents of the district who are qualified electors shall be entitled to vote. All election expenses shall be paid for out of the general fund of the drainage district. Election officials shall receive the same compensation as provided under the general election laws.

(c) As used in this section, "taxpayer" means any person who owns any real property or tangible property within the district who pays taxes assessed on such property.

History: L. 1905, ch. 215, § 13; L. 1913, ch. 184, § 3; R.S. 1923, 24-414; L. 1935, ch. 170, § 1; L. 1953, ch. 190, § 1; L. 1957, ch. 224, § 1; L. 1971, ch. 124, § 1; L. 1972, ch. 125, § 2; L. 1981, ch. 162, § 3; L. 2004, ch. 161, § 1; L. 2012, ch. 122, § 2; L. 2015, ch. 88, § 25; July 1.



24-415 Organization of board; record of proceedings; treasurer, powers and duties; bond; county treasurer's duties.

24-415. Organization of board; record of proceedings; treasurer, powers and duties; bond; county treasurer's duties. (a) Except as provided by subsection (b), the directors shall meet after they have been qualified and select from their number a president, secretary and treasurer, and shall also designate one of the members to act as vice-president in case the regular president is absent. The directors shall adopt rules and bylaws to regulate the transaction of business, which they may amend at their pleasure. They shall also adopt a seal, with which all contracts executed by the board shall be authenticated. The president shall preside at all meetings when present and shall execute all contracts in the corporate name of the district. All contracts shall be attested by the secretary and authenticated by the common seal of the corporation. The vice-president shall preside at meetings of the board in the absence of the president. The secretary shall record all transactions and proceedings of the board in a journal which shall at all times be open to inspection by all taxpayers of the district. The journal or copies authenticated by the secretary under the seal of the corporation shall be admitted in all courts as evidence of such proceedings and transactions.

(b) All moneys received by the county treasurer for and on behalf of any drainage district except moneys received for the retirement of bonds or the payment of interest thereon shall be paid to the treasurer of the drainage district on written orders signed by the president, countersigned by the treasurer, attested by the secretary and authenticated by the seal of the district. The district treasurer shall deposit the moneys of the district in a bank authorized to receive public deposits. The deposits shall be made in the manner provided by law. The treasurer of the district shall give a bond in an amount approved by the board of county commissioners which shall be conditioned on the faithful and proper performance of duty. The treasurer shall keep and shall pay according to law all moneys received as treasurer and shall render a just and true account thereof whenever required by the board of directors or by any provision of law. The treasurer shall deliver over to the successor in office or to any other person authorized by law to receive the same, all moneys, books, papers and other things appertaining thereto or belonging to the office. The treasurer shall pay out of the funds of the district on written orders signed by the president, countersigned by the treasurer, attested by the secretary and authenticated by the seal of the district and shall cancel and retain all orders so paid. The treasurer shall keep an itemized account of all orders paid showing the amount of each order, the person to whom paid and the date of payment.

(c) The board of directors may designate the county treasurer to act as ex officio treasurer of the district for the purpose of collecting and disbursing taxes and assessments.

The county treasurer shall pay any money of the drainage district on hand upon warrants, signed by the chairperson and attested by the secretary of the board of directors of the district, when presented for payment.

History: L. 1905, ch. 215, § 14; L. 1913, ch. 184, § 4; R.S. 1923, 24-415; L. 1959, ch. 170, § 1; L. 1977, ch. 124, § 1; L. 1983, ch. 118, § 6; July 1.



24-416 Meetings of board.

24-416. Meetings of board. (a) The board of directors shall meet at least once each year. At such meeting, the board shall adopt a resolution stating the time, date and place of all regular meetings of the board. The resolution also shall state that if the regular meeting date occurs on a Sunday or on a legal holiday or a holiday specified by the board, the meeting shall be held at the same time and place on the next day following the holiday. The resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation in the county in which the district is located. Meetings may be held on the call of the chairperson or at the request of a majority of the members of the board. Written notice of any special meeting shall be given to members of the board at least two days in advance of the meeting. The notice shall specify the time, place and purpose of the special meeting.

(b) A majority of directors shall constitute a quorum for the transaction of business, and in the absence of the presiding officer or secretary a quorum at any meeting may select a presiding officer and a secretary pro tem. All meetings shall be open to the public and no meeting shall be held by the board or any of the members thereof to which the public is denied admission and the board shall not at any time go into executive session.

History: L. 1905, ch. 215, § 15; L. 1913, ch. 184, § 5; R.S. 1923, 24-416; L. 1983, ch. 118, § 7; July 1.



24-417 Engineer; plans and specifications.

24-417. Engineer; plans and specifications. That the board of directors may appoint or employ one or more engineers and prescribe their duties, and may cause all such surveys, plats, estimates, specifications and reports to be made as may be required to determine whether the construction of any levee is necessary to prevent the overflow of any natural watercourse or other work or improvement should be done within the district, or to determine and fix the height and location of any pier, bridge or other structure permitted to be placed in or across such watercourse, or to direct and supervise any work or improvement ordered to be made.

History: L. 1905, ch. 215, § 16; Feb. 25; R.S. 1923, 24-417.



24-418 Improvements authorized; estimate; construction; bonds; election.

24-418. Improvements authorized; estimate; construction; bonds; election. The board of directors may cause any or all natural watercourses within the district to be widened and deepened, walls, embankments and levees to be constructed along the banks, and obstructions and sand bars to be removed from the channel thereof, or such other improvements, including detention dams and reservoirs in areas adjacent to such watercourses, to be made thereto as may be deemed necessary to prevent the overflow of such watercourses or protect property from damage thereby. Before any such work shall be contracted for, plans and specifications for such work and an estimate of the cost thereof shall be made under oath by a competent engineer appointed for the purpose and embodied in a written report and filed with the secretary. If, upon consideration of such report and such other information as the board of directors may obtain, it shall be determined by the  board of directors that the improvement of any natural watercourse by the removal of obstructions from the channel thereof or otherwise or the construction of any levee, levees, system of levees or detention dams and reservoirs will prevent the overflow of such natural watercourse, and thereby protect all of the lands within the drainage district from injury therefrom, and will be conducive to the public health, convenience or welfare, the board of directors shall have power to cause such levee, levees or such detention dams and reservoirs to be constructed and such other improvement and work to be done, and to issue bonds not exceeding in amount 20% on the taxable property of the district as shown by the assessment and tax rolls of the next preceding year to pay the cost thereof, such bonds to be paid by a general tax to be levied upon all of the taxable property within the drainage district issuing the same, except that: (1) Such improvement shall not be made until it has been authorized by a vote of the taxpayers of the district, at a special election to be called and held for that purpose at such time and place and in such manner as the board of directors may prescribe by an order entered upon its journal; and (2) the board of directors of the drainage district shall have no power to remove, lower or injure any dam constructed by any city in this state in or across any nonnavigable natural watercourse for the purpose of holding or storing water for the use of the city and its inhabitants, or to make any excavation or ditch to permit the flow of water around or by said dam, without first filing an application with the division of water resources of the Kansas department of agriculture pursuant to K.S.A. 82a-301, and amendments thereto.

History: R.S. 1923, 24-418; L. 1951, ch. 262, § 3; L. 1975, ch. 427, § 64; L. 1995, ch. 116, § 8; L. 2004, ch. 101, § 70; July 1.



24-419 Board to determine work to be done; surveys; estimates; reports.

24-419. Board to determine work to be done; surveys; estimates; reports. That the board of directors, subject to the limitations contained in the next preceding section, shall have power and it shall be its duty to determine what work is necessary to be done, levees constructed or other improvements made to protect its district from overflow or damage and injury resulting therefrom, and whether the cost thereof shall be defrayed by issuing bonds to be paid by the levy of general taxes or by the levy of special taxes or assessments; but before any bonds shall be issued, special taxes levied or liability of any kind incurred by it, the board of directors shall cause accurate surveys of all work deemed necessary by it to be done, and accurate estimates and calculations to be made by some competent engineer, who shall make a written report thereof, showing the amount, character and kind of work to be done and the location and probable cost thereof, and return and file the same, with all plans and specifications, in the office of its secretary, which report shall at all times be open to public inspection.

History: L. 1905, ch. 215, § 18; Feb. 25; R.S. 1923, 24-419.



24-420 Action of board on engineer's report; special election; issuance of bonds.

24-420. Action of board on engineer's report; special election; issuance of bonds. That upon the filing of the engineer's report provided for in the next preceding section, the board of directors shall carefully examine and consider the same, and if they shall approve the same and determine that the proposed work or any part thereof ought to be done, and the cost defrayed by issuing bonds to be paid by general taxation, and the estimated cost thereof does not exceed the amount for which such bonds may be issued, then the board of directors shall proceed forthwith to call a special election as hereinafter provided to vote upon the question of issuing such bonds, and if such issue of bonds be authorized by the electors, then the board of directors shall cause such work to be done and issue bonds to pay the cost thereof.

History: L. 1905, ch. 215, § 19; Feb. 25; R.S. 1923, 24-420.



24-421 Change of channel of natural watercourse; issuance of bonds; levy of assessments.

24-421. Change of channel of natural watercourse; issuance of bonds; levy of assessments. That if the board of directors shall determine that it is necessary or advisable to alter, change or relocate the channel or any part of the channel of any natural watercourse within the district, to make or excavate a cutoff or a new channel therefor, it may cause such work to be done, and, to pay for the cost of such work, issue bonds to be paid by general taxation or by levying of special assessments upon the property benefited in the manner herein provided.

History: L. 1905, ch. 215, § 20; Feb. 25; R.S. 1923, 24-421.



24-422 Assessment of cost against landowners; appointment of assessors, qualifications.

24-422. Assessment of cost against landowners; appointment of assessors, qualifications. (a) After examination of the report of the engineer, if the board of directors shall determine that any levee ought to be constructed or other work done, including construction of detention dams and reservoirs, to protect land in any part of the drainage district from overflow and that the cost thereof ought to be paid by levying special taxes or assessments upon all of the real estate situated in the district that will be benefited by the improvement to the extent of such benefit, it shall so declare, by resolution, to be entered upon its journal. Except as provided by subsection (b), the board of directors shall appoint three freeholders, who shall be residents of the district, as assessors, who shall qualify by taking and subscribing an oath to faithfully, honestly and impartially discharge their duties as such assessors. It shall be the duty of the assessors, upon actual view and inspection, to assess all of the lands within the district which, in their opinion to any extent, will be protected from overflow or be benefited by the proposed work, having reference to the value of such lands without such work and the value thereof as benefited by such work. The assessors shall determine the proportion of the estimated cost of such work with which each lot, piece or parcel of land so benefited ought justly to be charged, and make a report to the board of directors containing an accurate description of each tract of land deemed to be benefited and the name of the owner, if known, the actual value of each of the tracts without the proposed improvement and what part or amount of the total estimated cost should be assessed and charged against it on account of benefits if such improvement is made.

If by the report of such assessors it shall appear that the amount to be charged against any tract of land for benefits will not exceed 10% of its actual value as fixed by the report of the assessors, the directors may proceed to cause such work to be done and levy special taxes or assessments upon each tract of land benefited, as shown by such assessor's report to pay the cost thereof. In the levying of special taxes or assessments and in all proceedings concerning the same under this act, the right of way and station grounds of any railroad company, within such drainage district, including all the permanent improvements thereon, shall be deemed, treated and considered, for all purposes, as real estate and such railroad company shall be required to pay special taxes or assessments levied thereon the same in all respects as other owners of real estate in the drainage district, except only that such special tax or assessment, if not paid when due, may be collected in a suit brought for that purpose by such drainage district against such railroad company in any court of competent jurisdiction, which court shall render judgment for the amount of such past due assessment or special tax, with interest thereon from the date when due and for costs of such suit, upon which judgment execution shall issue and collection made as in ordinary cases.

(b) Assessors appointed by the board of directors of Fairfax drainage district shall not be required to be residents of the drainage district, but shall be residents of the state of Kansas.

History: L. 1905, ch. 215, § 21; L. 1917, ch. 174, § 1; R.S. 1923, 24-422; L. 1951, ch. 262, § 4; L. 1989, ch. 104, § 1; April 20.



24-423 Same; meeting of taxpayers, when; notice; vote.

24-423. Same; meeting of taxpayers, when; notice; vote. That if it shall appear by the assessors' report to be made as provided in the next preceding section that the amount to be charged against any tract of land for benefits will exceed ten percent upon its actual value as fixed by such report, then the board of directors shall forthwith call a meeting of all taxpayers whose property will be benefited by the proposed work, as shown by the assessors' report, and submit to such meeting the question as to whether such improvements shall be made or not. If a majority of such taxpayers voting at such meeting shall vote against the making of such improvement it shall not be made, but if a majority of such taxpayers voting at such meeting shall vote in favor of the making of such improvement, the board of directors may cause the same to be made and levy special taxes or assessments in accordance with the report of the assessors to pay the same.

The board of directors shall cause its secretary to give notice of such meeting by one publication in some newspaper printed in the county, five days before the day fixed therefor. The president of the board of directors shall preside at such meeting and the secretary of the board of directors shall act as its secretary, and shall make, sign and file in his office a report of its proceedings. In the absence of either president or secretary, those present may choose a president or secretary pro tem. Only taxpayers shown by the report of the assessors shall be entitled to vote at such meetings.

History: L. 1905, ch. 215, § 22; Feb. 25; R.S. 1923, 24-423.



24-424 Hearing on assessments; notice; equalization; time for bringing actions.

24-424. Hearing on assessments; notice; equalization; time for bringing actions. That as soon as practicable after the report of the assessors has been filed, the secretary of the board of directors shall cause a notice to be published once in some newspaper published in the county, stating in substance that a report of assessors has been filed charging real estate within the district with special assessments to be made therein, and that such report is on file in his office and open to inspection by all taxpayers in the district, and fixing a time, not less than five days from the date of the publication, when all persons aggrieved by such report may be heard to contest the justness of the same. It shall not be necessary in such notice to describe the land assessed nor state the names of the persons against whose property any assessment is made, but notice being given that such assessors' report is on file, all taxpayers must take notice of its contents. At the time fixed in such notice, the board of directors shall convene and hear the complaints of all persons interested, and shall have power to review, revise, alter, correct and amend the report of the assessors to any extent necessary to equalize and make such assessments just, equitable and impartial, and to correct all errors, wrong and injustice that may have been done to any person complaining of said report.

After hearing all persons complaining, the board of directors shall confirm the report of the assessors as returned by them, or amend the same as it may deem just and equitable, and confirm the same as so amended, and thereupon the amounts charged against each tract of land shall become a special assessment and constitute a lien thereon. The decisions of the board of directors correcting, altering or amending and confirming the report of the assessors shall be entered of record and shall be final and conclusive; and as soon as it shall have been properly determined that any work to be paid for by special assessments is to be done, such special assessments shall by the secretary of the board be certified to the county clerk and entered upon the tax rolls, and collected as other taxes under existing laws; and no suit nor action of any kind shall be maintained in any court to set aside or in any way contest or enjoin the levy of any special assessment so charged or levied to pay the cost of any improvement by any drainage district after the expiration of thirty days from the time the board of directors shall make its decision so confirming the report of the assessors.

History: L. 1905, ch. 215, § 23; Feb. 25; R.S. 1923, 24-424.



24-425 Election upon bond issue; notice; canvass of returns.

24-425. Election upon bond issue; notice; canvass of returns. That whenever the board of directors deems it necessary to issue bonds to be paid by general taxation, which issue requires the sanction of the taxpayers, it shall make an entry on its journal so declaring and an order calling an election for that purpose; such order shall specify the amount of bonds necessary to be issued, the rate of interest the same shall bear, the time when payable and the purpose for which the proceeds are to be expended, the time and place where such election is to be held, and shall appoint judges and clerks to conduct the same.

A proclamation calling such election shall be published at least ten days before the day fixed for holding the same, in some newspaper published in the county; such proclamation shall prescribe the form of the ballot, state the time and place when and where the election will be held, and shall contain a copy of the order of the board of directors calling the same; and at the time appointed the election shall be conducted, the returns made and the results ascertained in the same manner as provided by law for general county elections, except that the returns shall be made to and canvassed by the board of directors of the district, and except as herein otherwise provided. The board of directors shall meet and canvass the returns of all such elections and declare the result, and if a majority of those voting at the election authorize the issuing of the bonds, the board of directors shall have power to issue the same and cause the work for which they were authorized to be done.

History: L. 1905, ch. 215, § 24; Feb. 25; R.S. 1923, 24-425.



24-426 Manner of letting contracts; bond of contractor; tools and machinery.

24-426. Manner of letting contracts; bond of contractor; tools and machinery. That the board of directors shall not make any contract for any work to be done under the provisions of this act, the payment for which is to be made by the issuing of bonds or the levying of special assessments, except as herein otherwise provided, without first having publicly advertised for bids, and all such contracts shall be let only to the lowest and best bidder; but the board shall have the right to reject all bids if the same shall be deemed too high. Every contractor shall be required to give a bond to the board of directors in a sum sufficient to secure the proper execution of his contract and conditioned to pay all damages which shall result to the landholders of the district from failure to perform their contracts or by reason of negligence in the performance of the same. All work by contractors shall be under supervision of the board of directors or an engineer appointed by it.

All bids shall be submitted and opened at one public meeting of the directory: Provided, however, That in the removal of solid obstructions or otherwise clearing the channel of any navigable stream, if the board of directors and its engineer shall deem it impracticable to let contracts therefor, or any part thereof, such work may be done in such manner as the board may deem for the best interests of the district, and may, when necessary, purchase or rent tools and machinery for such purpose.

History: L. 1905, ch. 215, § 27; L. 1911, ch. 174, § 1; April 3; R.S. 1923, 24-426.



24-428 Bond elections; costs included.

24-428. Bond elections; costs included. If an election is held to vote upon the question of issuing bonds to be paid by general taxation and if the issuance is authorized by the taxpayers, there shall be included in the amount of bonds issued all costs thereof including legal, engineering and other special costs of the improvement. Whenever a drainage district authorizes improvements to be paid for by the levy of special assessments, necessary charges for engineering, legal services and assessors may be included as a part of the necessary construction costs or bond issue therefor.

History: L. 1905, ch. 215, § 29; R.S. 1923, 24-428; L. 1945, ch. 197, § 1; L. 1959, ch. 171, § 1; L. 1983, ch. 118, § 8; July 1.



24-429 Prevention of overflow of streams.

24-429. Prevention of overflow of streams. The board of directors shall have charge of all the levees, embankments and other works or improvements constructed to prevent the overflow of any natural watercourse within their respective districts, and, to protect and keep the same in repair, shall have power to employ guards and laborers, and to protect and superintend such work as may be by them deemed necessary, but all money expended for such purposes, where the same is not done under contract let to the lowest bidder, shall only be paid out of the general fund that may be provided by the levy of a general tax upon all the property of the district, as herein authorized.

History: L. 1905, ch. 215, § 30; Feb. 25; R.S. 1923, 24-429.



24-430 Installment assessments or bonds.

24-430. Installment assessments or bonds. Whenever the board of directors of any drainage district shall, under authority vested in it by this act, cause any levee to be constructed or other work done, payment for which is to be made by the levy of special assessments, it may in its discretion, instead of levying the entire special assessment therefor at one time, provide for the payment of the same by installments, and issue improvement bonds therefor payable in installments of equal amounts each year, for such number of years as may be deemed advisable. Such improvement bonds shall be issued as provided by law, but no bonds shall be issued under the provisions of this section until the expiration of thirty days after the report of the assessors shall have been confirmed, as provided in K.S.A. 24-422; and during said thirty days any person against whose property any special assessment shall have been levied may pay the same in full and thereby discharge his property from the lien thereof.

History: R.S. 1923, 24-430; Dec. 27.



24-433 Levy and collection of assessments to pay bonds.

24-433. Levy and collection of assessments to pay bonds. That when improvement bonds are or have been issued under the next preceding sections of this act for improvements the cost of which is to be charged by special assessments against specific property, the board of directors shall levy special assessments each year sufficient to produce an amount equal to and not exceeding by more than ten percent (10%) the amount required to redeem installments of such bonds next thereafter maturing and interest thereon; and in computing the amount of special assessments to be levied against each piece of property liable therefor, interest thereon shall be added from the date of issuance of said bonds until the maturity of the installment of bonds next thereafter maturing at the same rate that said bonds bear. Such assessments shall be made upon the property chargeable for the cost of such improvements respectively, and shall be levied and collected in the same manner as special assessments for such improvements where no bonds are issued, except as otherwise herein provided, but the assessed valuation liable for such cost which is established for the first year's assessment shall be retained for the assessment for the succeeding installments of bonds.

History: L. 1905, ch. 215, § 34; R.S. 1923, 24-433; L. 1930, ch. 12, § 1; March 11.



24-434 Construction and purposes of act; limitation of actions.

24-434. Construction and purposes of act; limitation of actions. This act shall be liberally construed, to encourage the improvement of natural watercourses, to protect lands from damage and injury by overflow, and promote the public health, convenience, and welfare; and the collection of general or special taxes or assessments levied under the provisions of this act shall not be defeated by reason of any omission, imperfection or defect in the organization of any drainage district or in any proceeding accruing prior to the issuing of any bond or the confirmation of the report of the assessors of any special assessment, and no suit to set aside any general or special tax or assessment or to enjoin the making or collection of any assessment or installment thereof, and no defense of any kind to the validity of any improvement bond or assessment to pay the same, shall be allowed unless brought within thirty days after the confirmation of the assessors' report.

History: L. 1905, ch. 215, § 35; Feb. 25; R.S. 1923, 24-434.



24-435 Supplemental assessments to correct errors.

24-435. Supplemental assessments to correct errors. That if at any time it shall appear to the board of directors that any lands that will be affected by the proposed work have been omitted from the assessment, or if any mistake has occurred in the assessment, it shall have power, by an order to be entered on its journal, to cause a supplemental assessment or different supplemental assessments to be made by the same assessors for the supplying of such omissions and the correction of such mistakes. The owners of all lands embraced in or directly affected by any such supplemental assessment shall have notice of the time and place of making the same and of a time and place when and where they shall be entitled to be heard in respect to the same, in the same manner as is provided in respect to the original assessment. Such supplemental assessments, when completed and confirmed by the board of directors, shall from that date be a lien on the lands described in them in like manner as the original assessments and shall be collected in the same manner.

History: L. 1905, ch. 215, § 36; Feb. 25; R.S. 1923, 24-435.



24-436 Relevy of assessments; when.

24-436. Relevy of assessments; when. In case any special assessment shall for any reason be set aside as erroneous by any court, such court shall ascertain the amount of benefit which accrued to the property on which the erroneous assessment was made by reason of the work or improvement for which such erroneous assessment was levied, and insert a finding thereof in its judgment, and the board of directors shall thereupon relevy such assessment in accordance with the finding of the court, and such assessment shall thereupon become a lien upon the property assessed and shall be collected as other assessments.

History: L. 1905, ch. 215, § 37; Feb. 25; R.S. 1923, 24-436.



24-437 Order requiring railroad to elevate tracks; mandamus.

24-437. Order requiring railroad to elevate tracks; mandamus. If it shall be determined by the board of directors of any drainage district that it is necessary to construct any levee across the right of way, roadbed or tracks of any railroad or street-railway company or across any street or highway occupied by such tracks, and it shall be necessary to raise or elevate such tracks in order to make such levee continuous and of uniform height, such board of directors shall make an order requiring such railroad or street-railroad company to raise or elevate its tracks accordingly, specifying in such order the height to which such tracks shall be so raised or elevated and fixing a reasonable time within which it shall be done, and shall forthwith serve a copy of said order upon such company by delivering the same to any officer, agent or employee of such company found within the district, and it shall thereupon become and be the duty of such company to raise or elevate its tracks to conform to the requirements of such order; and upon failure of any such company to perform such duty within the time so fixed, the board of directors shall be entitled to a writ of mandamus to compel the performance of such duty, and may bring and maintain a suit in any court of competent jurisdiction to obtain such writ and remedy. The court granting a writ of peremptory mandamus under the provisions of this section shall award to the board of directors a reasonable attorney's fee for the services of its counsel in prosecuting the suit and such costs and damages as it may be entitled to by reason of the failure of any such company to perform its said duty.

History: L. 1905, ch. 215, § 38; Feb. 25; R.S. 1923, 24-437.



24-438 Eminent domain proceedings.

24-438. Eminent domain proceedings. Whenever it shall be deemed necessary to construct any levee across the right-of-way of any railroad company, and such railroad company shall be entitled to compensation therefor, the board of directors shall have the power to make such crossing or to condemn and appropriate so much of such right-of-way or land as may be necessary for that purpose in the manner hereinafter provided; and whenever it shall be deemed necessary to appropriate any private property for use by the district in widening, deepening or otherwise improving any natural watercourse to prevent the overflow thereof, or for the construction of any levee, canal, drain or other work, the board of directors shall cause a survey and description of the land so required out of the right-of-way or lands of such railroad company or out of the lands of any private owner to be made by a licensed land surveyor or a professional engineer who is competent to conduct a land survey and filed with its secretary, and thereupon shall make an order declaring that the appropriation of such land is necessary and setting forth for what purpose the same is to be used. The board of directors, as soon as practicable thereafter, shall proceed to exercise the power of eminent domain in accordance with the eminent domain procedure act.

History: L. 1905, ch. 215, § 39; R.S. 1923, 24-438; L. 1963, ch. 234, § 59; L. 2006, ch. 192, § 8; July 1.



24-448 Contracts with federal agencies.

24-448. Contracts with federal agencies. That the board of directors of any drainage district shall have power to contract with any commissioner, officer, board of officers or other agency of the United States for the purpose of securing the construction, maintenance, or repair, or the aid, assistance or co-operation of the United States in the construction, repair, or maintenance, of any levee or part thereof or other work to prevent overflow or improve the channel of any watercourse within such district, and to this end may turn over to such agency of the United States the use and control of its right of way and of any part of its levees, and may place its employees and officers at the disposal of and under the direction of such agency of the United States, and generally may enter into any arrangement or agreement with any officer or agency of the United States that will secure the construction or aid in the construction of any cutoff, levee, or other work, or any change, improvement or relocation of the channel or any part thereof, or the excavation of and establishment of any new channel of any watercourse that will protect or aid in the protection of the lands within the district from overflow.

History: L. 1905, ch. 215, § 48; Feb. 25; R.S. 1923, 24-448.



24-449 Cooperation of districts; aid from persons or corporations; letting of contracts.

24-449. Cooperation of districts; aid from persons or corporations; letting of contracts. That whenever it shall be ascertained and determined that any natural watercourse in one drainage district is accustomed by its overflow to injure lands situated in any other drainage district organized under this act, or lands situated within the territorial limits of any similar corporation organized under the laws of any other state, the board of directors of such first drainage district shall have power to enter into contracts with such other drainage district or corporation, or with any owners of land subject to overflow situated outside such first drainage district or state, to co-operate in the construction of levees or other works to prevent such overflow, and shall also have power to receive donations or aid in constructing levees or other works from persons or corporations who own property outside of the limits of the district that will be benefited thereby; and whenever two or more drainage districts organized under this act or any drainage district and any similar corporation organized under the laws of any other state determine that by cooperation they can more advantageously carry on the work of constructing a continuous levee or other work that will afford common protection and benefit to the property owners and people of such districts or territories, then such districts may contract with each other or with such foreign corporation, and unite in causing any improvement to be made, the proportion of the cost to be contributed by each to be first fixed by agreement between them, and each drainage district organized under this act may issue bonds or levy special assessments to pay its proportion of the cost of such joint undertaking. Any districts or any district and foreign corporation so cooperating may jointly advertise for, accept bids and make joint contracts for the construction of any such levee or other works, but no district shall be bound by any contract to pay more than its share of the cost of such work, so to be determined and apportioned before the contract is made.

History: L. 1905, ch. 215, § 49; Feb. 25; R.S. 1923, 24-449.



24-450 Contract with railroad company.

24-450. Contract with railroad company. That the board of directors of any drainage district shall have power to contract with any railroad company or street-railroad company or companies to construct, maintain and keep in repair the whole or any part of any levee in such district upon such terms as may be for the best interests of such district, and for such purpose shall have the further power to appropriate any fund raised by the levy of general or special taxes for the construction, maintenance or repair of such levee, and to grant to such railroad company or companies the right of way for the construction and operation of a railroad or railroads over, on, along or across such levee or levees or any part thereof.

History: L. 1905, ch. 215, § 50; Feb. 25; R.S. 1923, 24-450.



24-450a Counties of 140,000; contract with railroad company; tax levy.

24-450a. Counties of 140,000; contract with railroad company; tax levy. That the board of directors of any drainage district organized under chapter 215 of the Laws of 1905, and acts amendatory thereof and supplemental thereto, and located in counties having a population of 140,000 inhabitants or over, shall have power, independent of and distinct from the powers heretofore given, to contract with any railroad company to revet, maintain and keep in repair the whole or any part of the banks, and to construct, maintain and keep in repair the whole or any part of any levees such board has heretofore, or by its order may hereafter, declare it necessary to revet, maintain, construct or keep in repair adjacent to the tracks or right of way of such railroad in such district, upon such terms as the board of directors shall determine to be for the best interests of such district; and for such purpose such board shall have the further power to levy general taxes, not exceeding the limit now prescribed by law for the general fund, and appropriate from such general fund, on hand at the time of the passage of this act, or sums that may hereafter be raised by such levy, and pay to such company for such construction work, repairs and maintenance, in one sum, or in not exceeding five annual installments, such reasonable proportion of the total cost thereof as said board shall determine in such contract; not, however, in an amount in excess of the sum of $60,000: Provided, That not more than one contract shall be made for such work, and to grant to such railroad company the right of way for the construction, maintenance and operation of a railroad, over, on, along or across such levees and landward thereof.

History: L. 1931, ch. 185, § 1; May 28.



24-451 Section 24-426 inapplicable to 24-448 to 24-450.

24-451. Section 24-426 inapplicable to 24-448 to 24-450. K.S.A. 24-426 shall not apply to or limit the powers granted by the last three preceding sections of this act.

History: L. 1905, ch. 215, § 51; Feb. 25; R.S. 1923, 24-451.



24-452 Sewers through levees; floodgates and pumping apparatus; duty of cities; costs.

24-452. Sewers through levees; floodgates and pumping apparatus; duty of cities; costs. That whenever any drainage district shall include any territory that comprises a part of any incorporated city which has constructed or desires to construct any sewer or drain through any embankment or levee constructed by such drainage district along the bank of any watercourse, so as to have an outlet for such sewers into said watercourse, it shall be the duty of such cities to maintain efficient floodgates and pumping apparatus, and keep the outlet of such sewers closed during periods of high water, so that the water cannot run back through such sewers and cause injury to lands protected by such levee; and if any city shall neglect to perform such duty the board of directors of such drainage district may provide the necessary floodgates and pumping apparatus and collect the cost thereof from such city; and the city shall be liable for all damages, if any, caused by such neglect of duty.

History: L. 1905, ch. 215, § 52; Feb. 25; R.S. 1923, 24-452.



24-453 Watercourses on boundary of district; jurisdiction; sale of abandoned channel.

24-453. Watercourses on boundary of district; jurisdiction; sale of abandoned channel. Every watercourse any section or reach of which runs through or constitutes a boundary of any drainage district shall, within the meaning and intent of this act, be deemed to be within such district for the distance that it runs through or constitutes such boundary thereof; and whenever any watercourse constitutes a boundary of any district, such district shall have jurisdiction and control over the whole width of such watercourse between the banks of highwater mark for the distance that such watercourse constitutes such boundary, except that in cases where drainage districts shall be organized on opposite sides of and bounded by the same watercourse or the watercourse is the boundary of the state of Kansas, the jurisdiction and control of such districts shall respectively extend from the bank on the side of such watercourse on which the district is located to the center of the main channel thereof. When a drainage district has been incorporated under the provisions of this act after the whole or any portion of the channel of any watercourse, title to which is vested in the state of Kansas, which watercourse constitutes a boundary of any such drainage district, shall be abandoned, or no longer used for a channel, the secretary of state shall cause the same to be surveyed and sold in accordance with the provisions of K.S.A. 82a-209 to 82a-211, inclusive, and the purchasers of said land so sold shall take fee title subject only to the drainage district's rights to exclusive control and possession for its corporate purposes including impoundment rights, flowage easements and other interests of the drainage district essential to its plan of flood protection or reclamation, and said purchasers shall have the full enjoyment of said lands subject only to the aforementioned rights of the drainage district.

History: L. 1905, ch. 215, § 53; R.S. 1923, 24-453; L. 1967, ch. 206, § 1; L. 1978, ch. 430, § 4; April 1.



24-454 Lands in abandoned watercourse; sale; appraisement.

24-454. Lands in abandoned watercourse; sale; appraisement. Whenever the channel or any part of the channel of any natural watercourse shall be changed or altered by the establishment of a new channel or otherwise, so that any lands situated between the banks of such watercourse at highwater mark, the title to which is vested in the state of Kansas, shall be abandoned or no longer used for a channel, the title to such lands so abandoned for use of a channel shall immediately vest in the drainage district in which the same are situated, and such drainage district may sell, convey and give good title thereto by a deed signed by the president of the board of directors of the district and attested by its seal, and such deed, when acknowledged by such president as the act of said district, may be recorded as other deeds except no such sale shall be made until after such lands shall have been appraised, either as a whole or in such tracts as the same may be subdivided into by the board of directors, by three freeholders of the district, and that no sale of such lands or any part thereof shall be made for less than three-fourths of such appraised value thereof.

Upon application in writing by the board of directors to the judge of the district court of the county, such judge shall, by certificate in writing signed by him or her, appoint three appraisers for the purpose aforesaid, who shall each take and subscribe an oath to fairly and impartially appraise the lands to be designated and described in the certificate of appointment, and such appraisers shall thereupon view and as soon as practicable file a written appraisement of such lands with the clerk of the drainage district. The said application, certificate of appointment and appraisement shall be recorded in the office of the register of deeds of the county and afterwards kept on file in the office of the clerk of the district. For good cause shown, the judge appointing such appraisers may set aside any appraisement and order a new appraisement to be made, and may discharge one or more of the appraisers and appoint others, but no second appraisement shall be made until the prior one shall have been set aside by the judge who appointed the appraisers, for sufficient reasons to him or her shown.

History: L. 1905, ch. 215, § 54; R.S. 1923, 24-454; L. 1976, ch. 145, § 137; Jan. 10, 1977.



24-455 Failure of director to perform duty; penalty.

24-455. Failure of director to perform duty; penalty. That if any director of any drainage district shall willfully neglect or fail to perform any of the duties imposed upon him by the provisions of this act he shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum not less than twenty-five dollars nor more than one hundred dollars.

History: L. 1905, ch. 215, § 55; Feb. 25; R.S. 1923, 24-455.



24-456 Penalty for unlawful acts.

24-456. Penalty for unlawful acts. That any person who shall wrongfully fill up, cut, injure, destroy or in any manner impair the usefulness of any drain, levee or other work constructed under the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum not less than twenty-five dollars nor more than five hundred dollars, or by imprisonment in the county jail for not less than thirty days nor more than six months.

History: L. 1905, ch. 215, § 56; Feb. 25; R.S. 1923, 24-456.



24-457 Liability for damages for injury.

24-457. Liability for damages for injury. That in addition to the penalties provided in the preceding section, the person so wrongfully or purposely filling up, cutting, injuring, destroying or impairing the usefulness of any drain, levee or other work shall be liable to the drainage district for all damages occasioned to such work and for the full cost of repairing the same, and shall also be liable to the owners and occupants of land for all damages that may result to them by such wrongful act.

History: L. 1905, ch. 215, § 57; Feb. 25; R.S. 1923, 24-457.



24-458 Incorporation of district where owners of three-fifths of land are nonresidents; petition.

24-458. Incorporation of district where owners of three-fifths of land are nonresidents; petition. Whenever contiguous lands consisting of tracts owned in severalty by different owners shall be subject to injury from the overflow of any natural watercourse, and such land may as a body be protected from such overflow and injury by the construction of levees or other works, but the owners of 3/5 of the acreage of such body of lands are nonresidents and there shall not be five taxpayers resident within the territory including such lands, then subject to the provisions of K.S.A. 19-270, such territory may be incorporated as a drainage district by the board of county commissioners upon the presentation of a petition as prescribed by K.S.A. 24-403, and amendments thereto. Such petition shall be signed by not less than 3/5 of the persons who own and pay taxes on land situated within such territory, and shall state the above facts in addition to the facts required to be stated in the petition prescribed by K.S.A. 24-403, and amendments thereto.

History: L. 1911, ch. 173, § 1; R.S. 1923, 24-458; L. 1986, ch. 70, § 27; May 15.



24-459 Directors; election; term; eligible voters.

24-459. Directors; election; term; eligible voters. (a) The board of directors of any drainage district incorporated pursuant to K.S.A. 24-458, and amendments thereto, shall consist of three qualified persons as defined in subsection (e)(3).

(b) The directors for the first term after the incorporation of the drainage district shall be selected and designated in the petition for the incorporation of the district and shall be declared directors by the county commissioners to which the petition is presented.

(c) The directors shall hold office until the second Monday in January of the next even-numbered year after the incorporation of the district, at which time and every four years thereafter directors shall be elected at the November odd-year elections and shall hold their office for the term of four years and until their successors are elected and qualified.

(d) Every qualified person of the district shall be entitled to vote at the election or at any election which may be held in the district.

(e) For the purposes of this section:

(1) "Owner" or "person who owns land" means any person or entity who is the record owner of the fee in any real estate in the district or the fee in the surface rights of any real estate in the district, but the owners of an oil and gas lease, mineral rights or interest, easements or mortgages as such shall not be considered owners, and school districts, cemetery associations, and municipal corporations shall not be considered owners.

(2) "Taxpayer" means any owner who has paid all taxes currently due on such real estate.

(3) "Qualified person" means any taxpayer 18 years of age or older, whether a resident of the district or not. A taxpayer who is a qualified person and who is not an individual may designate an individual to cast its vote or to serve as a director of the district.

(f) The county clerk shall determine the qualified persons entitled to vote at any election in the district. Any entity desiring to vote at an election shall register the name of its designated representative with the county election officer no later than 21 days in advance of any such election.

History: L. 1911, ch. 173, § 2; R.S. 1923, 24-459; L. 1927, ch. 198, § 1; L. 1983, ch. 118, § 9; L. 2004, ch. 161, § 2; L. 2015, ch. 88, § 26; July 1.



24-460 Same; application of act of 1905.

24-460. Same; application of act of 1905. That in all respects, except as hereinbefore provided, the provisions of the act to which this is supplemental shall apply to and govern the proceedings of the drainage districts organized under this act, which drainage districts shall possess and may exercise all of the powers conferred upon drainage districts organized under said chapter 215 of the Laws of 1905.

History: L. 1911, ch. 173, § 3; April 3; R.S. 1923, 24-460.



24-461 Same; application of act.

24-461. Same; application of act. This act shall not be construed as in any manner repealing chapter 215 of the Session Laws of 1905, and shall apply only to corporations organized hereunder.

History: L. 1911, ch. 173, § 4; April 3; R.S. 1923, 24-461.



24-462 Additional assessments where installment levies and bond proceeds insufficient; limitation.

24-462. Additional assessments where installment levies and bond proceeds insufficient; limitation. Whenever the board of directors of any drainage district shall have, under the authority vested in it by the provisions of chapter 215 of the Laws of 1905, caused any levee to be constructed, or other work done, payment for which was authorized to be made under the provisions of said chapter by levy of a special assessment, and when said board, instead of levying said entire special assessment thereof at one time, shall have provided for the payment of the same by installments, and shall have issued improvement bonds therefor, payable in installments of equal amount each year, as provided by K.S.A. 24-430, and the amount received from such bonds shall be insufficient to pay the entire costs of such levee or other work done, said drainage district may levy in addition to the amount of such bonds such other special assessments as may be necessary to pay for the work so done: Provided, That the total amount of such special assessment shall not exceed ten percent of the amount of bonds issued under the provisions of said chapter 215 of the Laws of 1905.

History: R.S. 1923, 24-462; Dec. 27.



24-463 Enlargement of district; petition.

24-463. Enlargement of district; petition. Subject to the provisions of K.S.A. 19-270, whenever any drainage district heretofore organized and incorporated or which may hereafter be organized and incorporated in this state under the provisions of this act and of chapter 215 of the Laws of 1905, to which this act is supplemental, shall present a petition to the board of county commissioners of the county in which the greater portion of the territory of the original drainage district is situated, asking for the enlargement of its boundaries and the extension of the territorial limits of its district to include land or lands outside the original limits of the drainage district, such board of county commissioners shall investigate such petition and ascertain whether it is in conformity with the provisions of this act.

History: L. 1919, ch. 188, § 1; R.S. 1923, 24-463; L. 1986, ch. 70, § 28; May 15.



24-464 Same; contents of petition.

24-464. Same; contents of petition. The petition provided for in K.S.A. 24-463 shall describe the territory proposed to be so annexed and so incorporated into the drainage district by sections or subdivisions of sections, according to the government survey or by metes and bounds, and state that the lands and property therein embraced are subject to injury and damage from the overflow of some natural watercourse, naming or describing it; that the improvement of the channel of such watercourse, the construction and maintenance of levees, drains, ditches, dikes, jetties, riprap or other works are necessary to prevent such overflow; and that such improvement or works will be conducive to the public health, convenience or welfare. And such petition shall contain a prayer that all of the territory within the boundaries defined in the petition be incorporated into and become a part of such drainage district. If any lands to be included in said territory annexed to the original drainage district shall lie within the limits of any city it shall be sufficient to describe the same by their appropriate number as lots or blocks or parts of lots or blocks.

History: L. 1919, ch. 188, § 2; March 5; R.S. 1923, 24-464.



24-465 Same; notice of hearing.

24-465. Same; notice of hearing. Whenever a petition in conformity to K.S.A. 24-464, and amendments thereto, signed by not less than 2/5 of the total number of taxpayers residing within both the original district and the territory named in the petition or by all of the directors of any drainage district incorporated pursuant to K.S.A. 24-401 et seq., and amendments thereto, is presented to the board of county commissioners of the county designated in K.S.A. 24-463, and amendments thereto, praying that the limits of the drainage district be extended to include within its boundaries the territory described in the petition it shall be the duty forthwith of such board of county commissioners to fix a time for the hearing of such petition and to cause the county clerk to give notice thereof by one publication in a newspaper of general circulation in the county at least 10 days before the day fixed for the hearing. If such petition is signed by any number in excess of 2/5 of the total number of taxpayers residing within the territory over which the extension is to be made, it shall not be necessary to furnish a petition signed by the taxpayers residing within the original drainage district.

History: L. 1919, ch. 188, § 3; L. 1920, ch. 41, § 1; R.S. 1923, 24-465; L. 1985, ch. 116, § 1; L. 1986, ch. 139, § 1; March 20.



24-466 Same; hearing on petition.

24-466. Same; hearing on petition. At the time set for the hearing of the petition, the board of county commissioners shall first ascertain and determine whether notice has been given of the time of hearing as is required by this act and if it shall determine that such notice has been given to make a declaration and finding of that fact and cause the same to be entered upon its records and thereupon to hear all persons in favor of or opposed to granting the prayer of the petition and all other evidence that it may desire to hear for the purpose of ascertaining, when the petition is by taxpayers, whether such petition contains the proper number of signers possessing the qualifications prescribed by this act, and whether by taxpayer or by the directors of the drainage district whether the statements in the petition are true; and if upon such hearing it is found that such petition is in conformity to the requirements of this act, and that the allegations thereof are true, then such board of county commissioners shall make a finding and decision to that effect, and shall thereupon immediately declare the territory described in the petition to be annexed to and included in the original drainage district. No territory within any incorporated city located in a county having an assessed tangible valuation of more than $150,000,000 shall be included within any drainage district unless the consent of the governing body of such city to the inclusion of such territory shall first be obtained.

History: L. 1919, ch. 188, § 4; R.S. 1923, 24-466; L. 1947, ch. 242, § 2; L. 1985, ch. 116, § 2; July 1.



24-467 Same; eminent domain proceedings.

24-467. Same; eminent domain proceedings. Whenever it shall be deemed necessary to construct any ditch, levee, dike, jetty, riprap or other protective structure across or upon the land of any individual or corporation whether within or outside the territorial limits of the drainage district and such individual or corporation shall be entitled to compensation therefor, the board of directors shall have the power to construct such ditch, levee, dike, jetty, riprap or other protective structure or to condemn and appropriate so much of such land as may be necessary for that purpose in the manner hereinafter provided; and whenever it shall be deemed necessary to appropriate any private property for use by the district in widening, deepening or otherwise improving any natural watercourse to prevent the overflow thereof or for the construction of any ditch, dike, levee, jetty, riprap, canal, drain or other work, the board of directors shall cause a survey and description of the land so required out of the lands of any private owner (individual or corporation) to be made by a licensed land surveyor or a professional engineer who is competent to conduct a land survey and filed with its secretary, and thereupon shall make an order declaring that the appropriation of such land is necessary and setting forth for what purpose the same is to be used; and shall then proceed to exercise the power of eminent domain in accordance with the eminent domain procedure act.

History: L. 1919, ch. 188, § 5; R.S. 1923, 24-467; L. 1963, ch. 234, § 60; L. 2006, ch. 192, § 9; July 1.



24-468 Same; drainage outside district; agreement with landowner.

24-468. Same; drainage outside district; agreement with landowner. That any land or easement therein lying outside of, but adjacent or near to any drainage district may be drained into the drainage system of such district upon such written terms and agreement as the board of directors of such district, and the owner of such land or easement may determine, and the money received for such privilege shall be paid in to the treasurer of such district to be used as other funds thereof: Provided, however, That if such land or easement therein is situated within a drainage district organized under any law of the state of Kansas, such written terms and agreement may be entered into and such money paid by the drainage district in which such land or easement therein is situated.

History: L. 1919, ch. 188, § 6; L. 1923, ch. 138, § 1; March 26; R.S. 1923, 24-468.



24-469 Same; benefits to adjoining land; incorporation into district; proceedings.

24-469. Same; benefits to adjoining land; incorporation into district; proceedings. That should the owner of any land or easement therein lying outside of, but adjacent or near to any drainage district, construct any ditch or drain so that the water on such land or easement will be drained into the drainage system of any drainage district or into any natural depression, draw or watercourse, or any artificial ditch, tile, or drain that drains into such drainage system, without first having entered into written contract with the board of directors of such drainage district, shall be deemed to have made voluntary application to be included in such drainage district and receive the benefits thereof; or if by the natural grade and formation of such land, the surface or flood water, or both, therefrom are drained into any ditch, tile, drain, natural depression, draw or watercourse in such drainage system of such drainage district, the owner of such land or easement shall be deemed to receive the benefits of such drainage system. Then and in either such case, the board of directors of such drainage district shall bring an action in the county where such land or easement is located, stating the name of such owner, description of the land and of the ditch, drain or natural grade or formation leading into the system of such drainage district.

Any judgment so rendered may be filed in the office of the clerk of the district court of the county and become a lien on such land in like manner as other judgments: Provided, however, That in case any such land or easement therein which drains or is drained into the drainage system of any other drainage district as aforesaid is situated within a drainage district organized under any law of the state of Kansas, the drainage district in which such land so drained is situated may be made the defendant instead of the owner of said land as hereinbefore provided, and in such case the drainage district prosecuting such proceedings shall have the option of prosecuting the same in the district court in which such drainage district or the major portion thereof is located, and if such proceedings are so prosecuted in the district court they shall be governed entirely by the code of civil procedure of the state of Kansas, and such court shall render such judgment as the facts shall warrant: Provided, however, That such district court may in lieu of other judgment assess against the drainage district receiving the benefits of the drainage of its land into the system of another district as hereinbefore set out, an annual payment commensurate with such benefits. All money collected by proceedings under this section shall be paid in to the treasurer of the district bringing such proceedings to be used as other funds thereof.

History: L. 1919, ch. 188, § 7; L. 1923, ch. 138, § 2; March 26; R.S. 1923, 24-469.



24-470 Harbor lines along navigable streams.

24-470. Harbor lines along navigable streams. When harbor lines have been established by federal authority along navigable streams running through drainage districts, now or hereafter organized under chapter 215, Laws of 1905, and acts amendatory or supplemental thereto, the appropriation of lands for making the improvements provided for in said act, is hereby declared to be necessary for the protection of the health, life and property of the people of the district.

History: L. 1911, ch. 172, § 1; Jan. 30; R.S. 1923, 24-470.



24-471 Appropriation of land at harbor lines.

24-471. Appropriation of land at harbor lines. The land so necessary to be appropriated shall consist of all lands lying between such harbor lines, together with a strip forty feet wide on the land side of, and contiguous to such harbor lines.

History: L. 1911, ch. 172, § 2; Jan. 30; R.S. 1923, 24-471.



24-472 How appropriation made; duties of governor.

24-472. How appropriation made; duties of governor. That whenever private parties or corporations claim to own any part of the land so to be appropriated in any such drainage district, having taxable property to the amount of not less than forty million dollars as shown by the assessment roll of the preceding year, and which shall have deposited with the treasurer of the county wherein such land is situated, money to compensate for the appropriation of land necessary for the making of such improvements, the governor, when satisfied that the money so deposited is amply sufficient to make full and adequate compensation for such property so to be appropriated, shall thereupon issue a proclamation declaring that the state of Kansas has taken and appropriated such land, describing the same, and proclaiming that from and after the date of publication of such proclamation said property and the right to the possession thereof vests in the state of Kansas.

Such proclamation shall be published in the official paper of the county wherein the land so appropriated is situated, and shall be notice to all parties interested, that the state of Kansas has taken and appropriated the land therein described, and thereupon the governor shall take and hold possession of said land in the name and on behalf of the state: Provided, however, The governor may appoint and designate the board of directors of the drainage district in which such lands are situated, as agents of the state to take and hold such possession for and on behalf of and in the name of the state, and the possession of such land by the governor or such agent shall be possession by the state; and the sheriff of the county wherein such land is situated, shall upon the request of the governor or such agent, put them in possession of such property.

History: L. 1911, ch. 172, § 3; Jan. 30; R.S. 1923, 24-472.



24-473 Penalty for interfering with possession of such property; removal from property.

24-473. Penalty for interfering with possession of such property; removal from property. That from and after the issuing and publishing of such proclamation, any person interfering with the possession of such property by the state or its agent, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined in a sum of not less than one hundred dollars nor more than one thousand dollars, or by imprisonment not less than thirty nor more than ninety days, or by both such fine and imprisonment; and the sheriff of the county wherein such land is situated upon request of the governor, shall remove all persons interfering with the possession of the state or its agent, from said land and protect the agent of the state in such possession.

History: L. 1911, ch. 172, § 4; Jan. 30; R.S. 1923, 24-473.



24-474 Action to ascertain ownership of and compensation for such land.

24-474. Action to ascertain ownership of and compensation for such land. That for the purpose of ascertaining whether or not any private person or corporation is the owner of any part of the land so taken, and if such owner to provide and secure full and adequate compensation for the appropriation thereof, the attorney general, upon the publication of such proclamation by the governor, is hereby directed to commence an action in the district court of the county wherein such land is situated, such suit to be entitled "The State of Kansas vs. all persons having or claiming any interest in the land lying between the established harbor line of the _______ river and within a distance of forty feet landward therefrom, within the _________ drainage district in ______________ county." Notice shall be given by publication of the filing of said action, setting forth the nature of said suit and that all such claimants must appear and set forth their claims on or before the date therein named which shall not be less than forty-one days from the date of the first publication, and that upon their failure so to do a judgment will be rendered therein excluding them from any interest in said land or any part thereof, and enjoining and barring them from asserting any claim to said land or any part thereof adverse to the state of Kansas. Such publication shall be made in the manner provided for publication notices in the code of civil procedure. If the claimants so notified shall appear in said cause then said action as to the parties so appearing, shall proceed to trial as in other civil actions, before a jury unless such jury be waived, to determine the ownership of said property and to assess the value of the land and other damages for the taking of such portions thereof as may belong to parties other than the public.

That in the event the claimant shall fail to appear, on or before the date named, a pro confesso judgment shall be entered excluding them from any interest in said land which said judgment shall become final and conclusive at the expiration of six months from the date of such rendition unless the claimant shall make application within such period for the vacation of such judgment and permission to defend in said action and shall show to the court that he had no knowledge or notice of the pendency of said action prior to the rendition of such judgment.

History: L. 1911, ch. 172, § 5; Jan. 30; R.S. 1923, 24-474.



24-475 Payment of judgment, cost and award; bonds; tax levy; reversion of land, when; damages.

24-475. Payment of judgment, cost and award; bonds; tax levy; reversion of land, when; damages. The drainage districts into or through which such navigable stream flows are hereby made liable for the value of any land so appropriated, together with all damages which may be occasioned thereby to the owner of the land so appropriated and the cost of said suit, and any judgment rendered in said action against the state of Kansas shall be a lien upon all the taxable property in such drainage district and the board of directors of such drainage district is hereby empowered and directed to pay said judgment, the cost and award, from the funds in their hands and under their control for such purpose, and in the event such funds are insufficient or for any reason may not be used for such purpose, the board of directors shall issue bonds or levy a tax for the payment thereof as provided by law; and in the event that the board of directors of such district shall fail or neglect to pay the full amount of the judgment, cost and award, as herein provided, the board of county commissioners of the county wherein such land is situated, is hereby empowered and directed to levy a tax upon all the taxable property within the limits of such drainage district and cause the same to be extended upon the tax rolls and collected as other taxes in a sum sufficient to pay such judgment, cost and award in full, and the same when so collected shall be so applied; and if for any reason there should be a failure to satisfy such judgment, the rights of the state to such tract or tracts of land shall be divested and the possession of such tract or tracts of land shall revert to the former adjudicated owners, in which event compensation shall be awarded for any loss or damage occasioned by such temporary appropriation, and the court shall render judgment therefor, which judgment shall be enforceable as in case of permanent appropriation: Provided, however, That in any such action it shall be competent for the state to dispute and contest the title of the claimant and to show that the land so appropriated constituted an obstruction or encroachment wrongfully placed in the channel or between the banks of said stream, or that for any other reason the claimant is not entitled to any compensation therefor and, if it shall be found that the land so appropriated constituted an obstruction wrongfully placed in said stream or that for any reason the claimant is not entitled to compensation or damage therefor, judgment shall be rendered accordingly.

History: L. 1911, ch. 172, § 6; Jan. 30; R.S. 1923, 24-475.



24-476 When railway company not to be deprived of easement in such land.

24-476. When railway company not to be deprived of easement in such land. That any railroad or railway company having a right of way crossing any of the land so appropriated, shall not be deprived of an easement for the use of such right of way, but shall be permitted to retain the right it now has for the purpose of crossing or running along, upon or over such levee: Provided, however, That such use and occupancy shall not interfere with the widening of such stream and shall not become an obstruction to the flow of the water therein, and shall not interfere with the height or otherwise impair the usefulness of the levees to be constructed for the purpose of preventing overflow.

History: L. 1911, ch. 172, § 7; Jan. 30; R.S. 1923, 24-476.



24-477 Removal of personal property from land so appropriated; mandamus.

24-477. Removal of personal property from land so appropriated; mandamus. That any person having personal property in or upon any land so appropriated shall remove the same within a reasonable time, to be fixed by the agents of the state, and should they fail or neglect so to do, such agent may remove the same or the attorney general may institute a mandamus suit or suits in any court of competent jurisdiction, to compel such removal.

History: L. 1911, ch. 172, § 8; Jan. 30; R.S. 1923, 24-477.



24-478 Sections 24-470 to 24-480 supplemental to act of 1905.

24-478. Sections 24-470 to 24-480 supplemental to act of 1905. This act shall not be construed as a repeal of chapter 215 of the Laws of 1905 or any statute relating to the matters herein provided for, but as supplemental thereto.

History: L. 1911, ch. 172, § 9; Jan. 30; R.S. 1923, 24-478.



24-479 Grant of easements in strip of land so appropriated; relinquishment of land.

24-479. Grant of easements in strip of land so appropriated; relinquishment of land. The board of directors or such drainage district is hereby empowered to grant easements in or to such forty-foot strip for such use and occupancy as will not interfere with the right of the state to the use of the same for the prevention of overflow, and if at any point along such harbor line the full width of forty feet is not required for the construction of levees or other improvements to prevent overflow, the board of directors of such drainage district may relinquish such part as shall be deemed necessary.

History: L. 1911, ch. 172, § 10; Jan. 30; R.S. 1923, 24-479.



24-480 Concurrent remedies.

24-480. Concurrent remedies. That the remedies provided by other acts, relating to the same subject matter, shall be held to be concurrent herewith.

History: L. 1911, ch. 172, § 11; Jan. 30; R.S. 1923, 24-480.



24-481 Application for incorporation of drainage district under article 7; when.

24-481. Application for incorporation of drainage district under article 7; when. Whenever a petition has been or shall hereafter be filed in the district court in any county in the state of Kansas having a population of more than 85,000 and less than 130,000, for the establishment of drainage on petition to court as authorized by the provisions of article 7, chapter 24, of the Kansas Statutes Annotated, and when and after the proceedings authorized by said article shall have reached the point where the court shall have approved the boundaries of a proposed drainage district and shall have authorized the commissioners appointed by said court to proceed with final plans, as provided in K.S.A. 24-705, the said board of drainage commissioners appointed by said court may, with the approval of said court, apply to the board of county commissioners of the county wherein said drainage is to be provided (or if said drainage project covers lands in more than one county, then in the district court of the county in which the greater number of acres of said proposed district are situate), for the incorporation of a drainage district to be composed of the lands found and approved by the court to be benefitted by such proposed drainage.

History: L. 1925, ch. 163, § 1; March 2.



24-482 Notice of hearing on application; publication; continuance.

24-482. Notice of hearing on application; publication; continuance. That upon the filing of an application with the board of county commissioners for the formation of said drainage district the county clerk shall cause a notice to be published in the official county paper, setting forth the fact of the filing of said application, the boundaries of said district and the date when the application will be heard, and apprize all persons interested that they may be heard at the time and place designated. Said notice shall be published once, and not less than five days before the date set for said hearing. Said notice shall further state the hour and place where said application will be heard by said board of commissioners. Said board of county commissioners shall hear said application at the date stated in said notice, or may for cause continue same for any period not exceeding ten days, but not more than three continuances shall be had by said board.

History: L. 1925, ch. 163, § 2; March 2.



24-483 Duties of county commissioners; style and powers of drainage district.

24-483. Duties of county commissioners; style and powers of drainage district. At the time designated for said hearing, if the board of county commissioners shall find said application to be in proper form and that the requirements of law relating thereto have been complied with, it shall be the duty of said board of county commissioners to which said application shall be made to cause said drainage district to be incorporated, and thereafter said drainage district shall be a body politic and corporate with perpetual existence, and shall exercise its functions and powers under a corporate name, approved by said board of county commissioners, which shall be "The ______ Drainage District of ____________ county, Kansas." (Using a suitable name and the county in which same is located.) Said board of county commissioners shall cause an entry to be made upon its records of the incorporation of said drainage district and its findings and declarations relating thereto, and shall cause articles of incorporation to be issued to said drainage district agreed to by said commissioners, and attested by the county clerk over the seal of said county.

The charter of incorporation shall be conclusive evidence of the due incorporation, and that all requisite proceedings have been complied with. When said charter of incorporation shall have been issued to any such drainage district, such drainage district shall be vested with and thereafter have all of the powers, authority, rights, privileges and jurisdictions as are provided by law in case of drainage districts organized and incorporated under the provisions of article 4, chapter 24 of the Kansas Statutes Annotated, and acts amendatory thereto and supplemental thereof, except where the same are inconsistent with the provisions of this act; and except as herein expressly provided, any drainage district incorporated hereunder shall be subject to the limitations and restrictions contained in said article 4 of chapter 24 of the Kansas Statutes Annotated.

History: L. 1925, ch. 163, § 3; March 2.



24-484 Directors, qualifications; voters, qualifications.

24-484. Directors, qualifications; voters, qualifications. (a) The commissioners making the application for the charter of incorporation as a drainage district, shall be named in the charter as the directors of the drainage district, to serve for the term of four years from the date of the incorporation, unless one or more of the commissioners should be disabled or refuse to serve, in any which event the district court having jurisdiction, as provided in K.S.A. 24-481, shall have jurisdiction to designate some suitable person or persons as commissioners to make the application. At the expiration of the period of three and one-half years from the date of incorporation of the drainage district, and thereafter every four years, the board of directors of the drainage district shall cause an election to be called and held for the election of successors to the board of directors.

The directors elected at the first election shall qualify and assume the duties of their respective offices on the fourth anniversary of the date of incorporation, unless same should fall on Sunday or a legal holiday, in which event they shall assume their offices on the preceding day. Directors shall be elected and assume their offices at each four-year period. In event of the death, disqualification or resignation of any director, the remaining directors shall have authority to fill any such vacancies occurring in their number for the unexpired term of such director. Except as provided by subsection (b), at the first and all subsequent elections held for the election of directors, only residents of the drainage district shall be entitled to vote, but any qualified elector of the county in which the district is located may be elected a director of the drainage district, whether a resident of the drainage district or not.

(b) If there are no residents in the drainage district, any owner of land within the district shall be a qualified voter and shall be qualified to hold the office of director.

History: L. 1925, ch. 163, § 4; L. 2006, ch. 207, § 6; July 1.



24-485 Laws governing district after incorporation.

24-485. Laws governing district after incorporation. When and after a charter of incorporation shall have been granted to a drainage district as herein provided, all future duties, powers, rights, authority, limitations and restrictions of the powers of said drainage district shall be fixed and determined by the provisions of article 4, chapter 24 of the Kansas Statutes Annotated, and not under article 7, chapter 24 of the Kansas Statutes Annotated, except, however, as herein provided; but all proceedings had under said article 7, chapter 24 of the Kansas Statutes Annotated, shall be deemed regular and valid and sufficient to establish the necessity of the establishment of said drainage district and the boundaries thereof.

History: L. 1925, ch. 163, § 5; March 2.



24-486 Authority and powers of drainage district; bond issue; with and without election.

24-486. Authority and powers of drainage district; bond issue; with and without election. In addition to the powers hereby conferred upon any drainage district incorporated hereunder and set forth in article 4 of chapter 24 of the Kansas Statutes Annotated, and notwithstanding any provisions therein contained to the contrary, the drainage district, acting by and through its board of directors, shall have authority to cause suitable plans to be prepared and drainage work to be executed, drains to be built, necessary lands and easements to be acquired, and all necessary drainage work to be constructed and assessments for benefits to be made, in accordance with law. Such work may be done, assessments levied and bonds issued without the submission of the same to a vote of the electors, and until and unless the total face value of the bonds issued by the drainage district, exclusive of any interest coupons, exceeds the sum of 5% of the assessed valuation of all of the taxable property located within the drainage district, as determined by the last assessment thereof as shown by the records in the office of the county appraiser. Bonds may be issued and special assessments may be levied and spread to redeem the same, with interest, without the submission of same to a vote of the electors of the district. If the total amount of bonds issued by the drainage district equals or exceeds the above-named sum, no bonds shall be issued or assessments made without the submission of the proposition to a vote of the electors of the district as otherwise provided by law. All assessments shall be made as provided by K.S.A. 24-422, and amendments thereto, by the three disinterested assessors appointed by the board of directors from the electors of the county or counties in which the district is located.

History: L. 1925, ch. 163, § 6; L. 1983, ch. 49, § 73; May 12.



24-487 Validity of 24-481 to 24-487a.

24-487. Validity of 24-481 to 24-487a. In case any part of this act or of the act to which it is supplemental shall be declared to be unconstitutional, the remainder of this act or said act to which this act is supplemental shall nevertheless remain in force, and after the incorporation of said drainage district as in this act provided, no irregularity in the proceedings had prior to such incorporation or invalidity of the laws providing for such prior proceedings shall affect the validity of said incorporation, nor its rights, privileges, powers or duties.

History: L. 1925, ch. 163, § 7; March 2.



24-487a Construction of 24-481 to 24-487.

24-487a. Construction of 24-481 to 24-487. This act shall be construed as supplemental to existing laws relating to drainage, and not in limitation thereof.

History: L. 1925, ch. 163, § 8; March 2.



24-489 Dike or levee improvement in certain districts.

24-489. Dike or levee improvement in certain districts. That in any drainage district created, organized and existing under and by virtue of chapter 215 of the Session Laws of 1905, and acts amendatory of or supplemental thereto (chapter 24, article 4, Kansas Statutes Annotated, and acts amendatory and supplemental thereto), lying within or partly within any city of the first class, and embracing within the boundaries of such district, property of the assessed valuation of thirty million dollars ($30,000,000) or more, whenever, in the opinion of the board of directors of such district, the dikes or levees are of insufficient height, or in cases where the dikes or levees are of unequal or insufficient height, strength, or width on either bank of a river or stream, or in cases wherein dikes or levees are deemed by the board of directors to be weakened, out of repair, and in need of construction, reconstruction, rebuilding or repair, and that such dikes or levees, for any of the reasons above enumerated, are insufficient to provide adequate flood protection to the inhabitants and the property or any part thereof. The board of directors of such district may forthwith proceed to remedy such defective and unsafe conditions; and they are hereby authorized and empowered to take all necessary steps to remedy such conditions and pay therefor out of the funds derived from the bond issue as hereinafter provided: Provided, however, That nothing herein contained shall be construed to change or modify the existing statutes with reference to the specific uses for which the general fund of the district may be expended.

History: L. 1933, ch. 63, § 1 (Special Session); Nov. 30.



24-490 Same; acquisition of land.

24-490. Same; acquisition of land. In order to accomplish the objects and purposes enumerated in K.S.A. 24-489, the board of directors of any such district is hereby authorized, empowered and directed to acquire all necessary lands or easements therein or thereon either by condemnation, purchase, lease or gift.

History: L. 1933, ch. 63, § 2 (Special Session); Nov. 30.



24-491 Same; money or credits from federal government.

24-491. Same; money or credits from federal government. The board of directors of any such district is hereby authorized and directed to apply for and accept and receive gifts, or grants, or loans of money or credits, in whole or in part for the carrying out of any project or projects or improvement or improvements undertaken under this act, from the government of the United States, or any agency thereof: Provided, That money secured through such gifts or grants or loans shall be used exclusively for the payments of labor in connection with the works and improvements hereby authorized. Power and authority is hereby granted to the board of directors of any such drainage district to comply with all conditions and restrictions imposed by any lender or donor of funds, and do all things necessarily incident and proper to meet such requirements and conditions.

History: L. 1933, ch. 63, § 3 (Special Session); Nov. 30.



24-492 Same; bonds.

24-492. Same; bonds. That in order to meet the necessary expenditures to enable the board of directors of any such district to plan works and supervise the expenditures of federal grants or other gifts or grants of funds, and to acquire necessary lands, easements, or leases, as herein provided, and to furnish the necessary and proper equipment, maintenance and materials, and funds for plans for supervision of expenditures and the proper direction and supervision of such projects, the board of directors of any such district are hereby empowered, authorized and directed to issue bonds of said district which shall be a lien upon all the taxable property of such district, without submitting any proposition to the voters, in an amount not exceeding seventy-five thousand dollars ($75,000): Provided, however, That not more than one issue of bonds shall be made for carrying out the purposes of this act.

History: L. 1933, ch. 63, § 4 (Special Session); Nov. 30.



24-493 Same; duties of county engineer.

24-493. Same; duties of county engineer. In any and all districts located in counties having a county engineer, the county engineer shall have full control and supervision of the engineering work connected with improvements and repairs undertaken and carried on under the provisions of this act, and it is hereby made the duty of such county engineer to take charge of such works and improvements, and to make plans, supervise the work and expenditures without any further compensation than now provided by law. In the performance of his duties the county engineer shall have charge of the engineering department of any drainage board while carrying out work and improvements under the provisions of this act, and it shall be the duty of the drainage board and its engineering department and other employees of such board to comply with the directions and requirements of the county engineer without any extra compensation; and any and all costs and expenditures made necessary by the county engineer in carrying on the work shall be borne by the drainage district.

History: L. 1933, ch. 63, § 5 (Special Session); Nov. 30.



24-495 Expenditure from general fund.

24-495. Expenditure from general fund. This act shall apply only to drainage districts organized under and by virtue of the provisions of chapter 215 of the Session Laws of 1905, and acts amendatory thereof or supplemental thereto.

History: L. 1945, ch. 199, § 1; June 28.



24-496 Same; improvements authorized.

24-496. Same; improvements authorized. When, in the opinion of the board of directors of any drainage district to which this act applies, an emergency within said district exists by reason of current injuries to persons and property, or imminent danger thereof, from floods or other injurious action of any water course within said district, the said board of directors may build new dikes and levees, and repair, expand and strengthen old ones, dig ditches, build jetties, or make any other changes, alterations and additions in existing improvements built for the purposes for which said district is organized, and may build any new structure or other improvement deemed necessary by said board to solve the problems created by such emergency; and may pay the expense of all steps taken in pursuance of the foregoing authority from the general fund of said district.

History: L. 1945, ch. 199, § 2; June 28.



24-497 Same; limitations.

24-497. Same; limitations. This act shall not be construed as authorizing any board of directors of any drainage district to expend from its general fund in any calendar year more money than is procured by taxation for its general fund for said year, nor as authorizing any board of directors of any drainage district to make any levy for taxation for raising money for its general fund in excess of the present limit of levy for such purpose.

History: L. 1945, ch. 199, § 3; June 28.



24-498 Detachment of certain lands; petition; hearing; notice; territory liable for outstanding bonded indebtedness.

24-498. Detachment of certain lands; petition; hearing; notice; territory liable for outstanding bonded indebtedness. That where any lands have been included in a drainage district organized under the drainage act of 1905, or acts amendatory thereof or supplemental thereto, and such lands have been harmed and not benefited by improvements made by such drainage district, the owners of such lands may file a petition with the board of county commissioners, describing the lands and naming the owners thereof and asking that such lands be detached from the drainage district. Upon the filing of such petition, the board of county commissioners shall fix a time and place for a public hearing on such petition and shall give notice thereof by one publication in the official county paper at least five and not more than ten days before the date fixed for such hearing.

At such hearing all persons in favor and opposed to such petition shall be given an opportunity to be heard. At or within ten days after such hearing, the board of county commissioners shall enter an order allowing or denying such petition. In the event the board shall allow such petition and order the lands detached from the drainage district, such detachment shall be effective as of the first day of March next following such order: Provided, That if such drainage district has outstanding any bonded indebtedness at the time such detachment of territory becomes effective, the lands so detached shall continue to be taxed for the purpose of paying such bonds and the interest thereon until the same have been retired.

History: L. 1947, ch. 244, § 1; June 30.



24-499 Dissolution of districts having no bonded indebtedness; petition, notice and hearing; resolution; funds, disposition; county commissioners' powers as to dormant districts.

24-499. Dissolution of districts having no bonded indebtedness; petition, notice and hearing; resolution; funds, disposition; county commissioners' powers as to dormant districts. Whenever two-fifths (2/5) of the taxpayers residing within the boundaries of any drainage district organized under K.S.A. 24-401 to 24-457, and acts supplemental thereto, which district has no outstanding bonded indebtedness, shall file their written petition with the board of directors of such drainage district requesting the said board of directors of the drainage district to disorganize and dissolve said drainage district, the said board of directors, upon finding such petition sufficient, shall within thirty (30) days designate a time and place for a public meeting of such board of directors to be held within sixty (60) days thereafter to consider such petition and shall give notice thereof to the owners of land within the drainage district by publication of a notice for two (2) weeks in the official county newspaper, the first publication to be not less than twenty-one (21) days prior to the date set for said hearing. Such board of directors shall hold said meeting and all owners of real estate situated within the drainage district and all other parties may attend and shall be heard by said board of directors as to any reasons why such drainage district should or should not be disorganized or dissolved.

After such hearing the board of directors shall have power to adopt a resolution providing that such drainage district (naming it) shall or shall not be disorganized and dissolved and shall file certified copies of such resolution with the secretary of state and the county clerk of the county wherein the drainage district is located. Upon adoption of a resolution to disorganize and dissolve such a drainage district it shall thereupon cease to exist and function except as to distribution of funds on hand, if any. If there be funds, then on hand, not in excess of one thousand dollars ($1,000), the same shall be apportioned on basis of acreage and transferred to the general funds of the townships wherein said drainage district existed, or if in a sum of excess of one thousand dollars ($1,000), the same shall be on basis of the assessed valuation of tangible property, real and personal, assessed in such drainage district in each township in which all or a portion of said drainage district is located, and for year in which the last general revenue levy for said district was levied and extended; and such residue funds of the drainage district shall be transferred and paid over to the township board of highway commissioners, or to the board of county commissioners if in a county where the county road unit system has been adopted. Such funds shall be received by such township board of highway commissioners, or by the county commissioners, as the case may be, and shall (1) be placed in a special fund and used by said commissioners for the purchase of rock or gravel, and for the distribution of rock or gravel to be applied by them, upon public highways within said drainage district boundaries and within said township and county where said drainage district, or a part thereof, is located, or (2) if authorized by the drainage district board, such funds may be placed in the general fund of the township or the county, as the case may be. Where any such drainage district has become dormant and otherwise failed to elect officers and ceased to function as a drainage district, the board of county commissioners of the county wherein the drainage district, or greater area thereof, is located, shall have the same authority herein above conferred upon the board of directors of any such drainage district and shall act herein as if they were in fact the board of directors of the drainage district.

History: L. 1949, ch. 249, § 1; L. 1953, ch. 193, § 1; L. 1965, ch. 240, § 1; April 19.



24-499a Same; expenditure of funds from district without budgeting.

24-499a. Same; expenditure of funds from district without budgeting. The township board of highway commissioners, and the board of county commissioners, to which funds are transferred by a drainage district under the provisions of K.S.A. 24-499, may proceed promptly with the purchase of rock or gravel, and with the distribution of the same upon public highways within said drainage district boundaries, in said township and county, without having to comply with other provisions of statute requiring the budgeting of funds, prior to expenditure thereof.

History: L. 1965, ch. 240, § 2; April 19.



24-4,100 Dissolution of certain inoperative districts located wholly within cities; procedure.

24-4,100. Dissolution of certain inoperative districts located wholly within cities; procedure. Whenever the county clerk shall petition the board of county commissioners to disorganize and dissolve a drainage district located wholly within a city in the county, and it shall appear from said petition that said drainage district has no property of any kind, the district has no officers or funds, has no outstanding indebtedness, has ceased to function for more than one (1) year and will continue to be inoperative, the board of county commissioners shall, within thirty (30) days after receipt of the petition, designate a time and place for a hearing to consider the dissolution of the district, and shall give notice thereof by one (1) publication in a newspaper of general circulation in the city wherein the district is located, said publication to be not less than ten (10) days prior to the date set for the hearing.

On the date set for the hearing, the commissioners shall hear any reasons why the district should not be dissolved. After the date of the hearing, the commissioners are authorized to adopt a resolution providing that the specified drainage district shall or shall not be disorganized and dissolved. Upon the adoption of such a resolution, the commissioners shall give notice thereof by publishing the resolution adopted once in a newspaper of general circulation in the city wherein the drainage district is to be dissolved. A certified copy of such resolution with proof of publication shall be filed with the county clerk. The effective date of the dissolution shall be the date of publication in the newspaper of general circulation in the city, unless the board of county commissioners shall specify a later date.

History: L. 1961, ch. 194, § 1; June 30.






Article 5 DRAINAGE IN VALLEY OF NATURAL WATERCOURSE

24-501 Drainage districts organized in valley of natural watercourse; procedure.

24-501. Drainage districts organized in valley of natural watercourse; procedure. For the purpose of increasing the drainage capacity of any natural watercourse by clearing it of all obstructions, excavating cutoffs, spillways and auxiliary channels and subject to the provisions of K.S.A. 19-270, a drainage district may be organized in the valley of any natural watercourse in Kansas, in the manner hereinafter provided.

History: L. 1911, ch. 170, § 1; R.S. 1923, 24-501; L. 1986, ch. 70, § 29; May 15.



24-502 Petition; time for hearing; notice.

24-502. Petition; time for hearing; notice. Whenever a petition describing the upper and lower boundaries of any proposed drainage district, and containing the names of at least two-fifths of the owners of the acreage of such district resident in Kansas whose lands in whole or in part are included within the proposed drainage district, shall be presented to the board of county commissioners of the county in which such lands are located, praying that a drainage district be incorporated and organized under the provisions of this act, it shall be the duty forthwith of such board of county commissioners to fix a time for the hearing of such petition, and to cause the county clerk to give notice thereof by one publication in some newspaper published and of general circulation in the county at least five days before the day fixed for the hearing.

History: L. 1911, ch. 170, § 2; March 27; R.S. 1923, 24-502.



24-502a Inclusion of land located in other benefit districts.

24-502a. Inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any drainage district created pursuant to K.S.A. 24-501 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a drainage district.

History: L. 1997, ch. 143, § 14; May 8.



24-503 Hearing on petition; report to secretary of state.

24-503. Hearing on petition; report to secretary of state. That at the time fixed for the hearing of the petition as provided in the next preceding section, it shall be the duty of the board of county commissioners first to ascertain and determine whether notice has been given of the time of hearing as required by this act, and, if it shall be determined that such notice has been given, to make a declaration and finding of that fact and cause the same to be entered upon its records, and thereupon to hear all persons in favor of or opposed to granting any prayer of the petition, and all other evidence that it may desire to hear for the purpose of ascertaining whether such petition contains the proper number of signers possessing the qualifications prescribed by this act, and whether the statements in said petition are true; and if upon such hearing it shall be found that such petition is in conformity to the requirements of this act, then such board of county commissioners shall make a declaration and finding to that effect, and shall thereupon, without unnecessary delay, report said findings to the secretary of state.

History: L. 1911, ch. 170, § 3; March 27; R.S. 1923, 24-503.



24-504 Proclamation by governor; date for election of directors; record of proceeding.

24-504. Proclamation by governor; date for election of directors; record of proceeding. Whenever a majority of the counties to be included within the proposed drainage district have reported in favor of the organization of the drainage district, under the provisions of this act, the secretary of state shall report the fact to the governor of Kansas, who shall declare, by suitable proclamation, the territory described in the petition and set forth in the reports of the commissioners to constitute a public corporation, and the freeholders owning lands within the bounds, and resident within the state of Kansas, to be incorporated as a drainage district under the name designated in the petition, and the territory and the freeholders thereof, who are residents of the state of Kansas, and their successors, shall constitute a body politic and corporate under the corporate name and shall give perpetual succession.

In the proclamation the governor shall designate the Tuesday following the first Monday in November of the odd-numbered year following the issuing of the proclamation on which an election shall be held in each of the counties to be included within the proposed drainage district for the purpose of electing directors of the corporation, in number and in the manner hereinafter provided. The secretary of state shall make and keep full and complete records of the organization of all drainage districts organized under the provisions of this act, showing the findings and decisions of the boards of county commissioners and all of the acts of the governor in connection with the organization thereof, a true and correct copy of which he shall forward to the boards of county commissioners within five days after the issuing of the governor's proclamation provided for in this section, and they shall spread the same upon their records.

History: L. 1911, ch. 170, § 4; R.S. 1923, 24-504; L. 2015, ch. 88, § 27; July 1.



24-505 Places for holding elections; judges and clerks.

24-505. Places for holding elections; judges and clerks. Promptly following the date of the governor's proclamation above provided for, and at least ten (10) days before each subsequent election, the respective county clerks of each of the counties to be included within the drainage district aforesaid shall designate a place or places for the holding of the election provided for in said proclamation and shall name three (3) judges and two (2) clerks for each of the precincts thus designated, who shall be resident freeholders of said district.

History: L. 1911, ch. 170, § 5; R.S. 1923, 24-505; L. 1953, ch. 194, § 1; March 31.



24-506 Board of directors, qualifications; term.

24-506. Board of directors, qualifications; term. (a) The board of directors of any drainage district incorporated pursuant to K.S.A. 24-501 et seq., and amendments thereto, shall consist of one person from each county in the district if the number of counties is odd, but if the number of counties is even, then there shall be an additional director at large. If the drainage district is located wholly within one county, the number of directors shall be three. Except as provided in subsection (b), the directors shall be freeholders who shall be residents of Kansas, whose lands in whole or in part are located within the district. The directors shall hold their offices for a term of four years and until their successors are elected and qualified. Elections to choose directors, except the first, shall be held on the Tuesday following the first Monday in November of the next odd-numbered year and every four years thereafter.

(b) If there are no residents in the drainage district, any owner of land within the district shall be a qualified voter and shall be qualified to hold the office of director.

History: L. 1911, ch. 170, § 6; R.S. 1923, 24-506; L. 1983, ch. 118, § 10; L. 2006, ch. 207, § 7; L. 2015, ch. 88, § 28; July 1.



24-507 List of freeholders; persons entitled to vote.

24-507. List of freeholders; persons entitled to vote. Within five days after receiving notice of the incorporation of any drainage district the county clerk shall ascertain from the tax rolls of the next preceding year the names of all freeholders resident in Kansas whose lands in whole or in part may be included within said district and deliver a certified list of the same to one of the persons appointed as judges of the first election to be held in the district, and at such election, and at all other elections held under this act, only persons who are eighteen (18) years of age and are freeholders resident in Kansas, whose lands in whole or in part are within the district, shall be permitted to vote, and they shall vote in the county within which their lands are located, but no discrimination shall be made on account of sex. The list so furnished by the county clerk shall not be conclusive, but the judges of the election may administer oaths and examine witnesses to determine the right of anyone to vote who may claim that he has been erroneously omitted from such list.

History: L. 1911, ch. 170, § 7; R.S. 1923, 24-507; L. 1972, ch. 124, § 2; Feb. 22.



24-508 Ballots and nominations.

24-508. Ballots and nominations. The ballots for the first election herein provided for shall be furnished by the county, and the county clerk is hereby instructed to place as candidates on said ballots the names of such electors, as defined in the next preceding section, as may be nominated for the office of director by petition signed by not less than five electors of the county entitled to vote at said election, and accompanied by the written consent of the freeholder so nominated to become a candidate for such office; and if there is to be elected a director at large, as hereinbefore provided, he shall be nominated by petition signed by not less than ten electors, and such petition, together with his written consent to become a candidate for said office, shall be filed with the clerk of each of the counties of said drainage district. All nominating petitions shall be filed with said clerks at least ten days prior to the date set for said election. At all succeeding elections for director the candidates shall be nominated in like manner but the petitions shall be filed with the secretary of the board of directors, who will cause to be placed on the ballots the names of all persons so nominated.

History: L. 1911, ch. 170, § 8; March 27; R.S. 1923, 24-508.



24-509 First election.

24-509. First election. At the time appointed therefor in the proclamation incorporating said drainage district, the first election shall be held, at which the directors provided for in this act shall be chosen. At this election the persons receiving the highest number of votes for county director in each county shall be declared elected county director, and the person receiving the highest number of votes for director at large in the entire district shall be declared elected director at large. The judges and clerks shall qualify, and the election shall be held, the results ascertained and the returns made in the same manner as is provided by law for general county elections, except as in this act provided: Provided, That the returns on the election of the director at large shall be made to the secretary of state, the returns canvassed and certificate of election issued as in the case of the election of state officers.

History: L. 1911, ch. 170, § 9; March 27; R.S. 1923, 24-509.



24-510 First meeting of directors; organization of board; definition of boundaries of district.

24-510. First meeting of directors; organization of board; definition of boundaries of district. The directors elected as provided in the next preceding section hereof shall meet on the second Tuesday of the first calendar month following their election, at the county seat of the county most centrally located in the district, and proceed to organize by electing from their own number a president, secretary and treasurer, and shall enter upon the duties of their offices. As soon as practicable thereafter they shall define the boundaries of the drainage district, and shall file the portion thereof relating to each county in which said district is located with the county clerk of such county. Said boundary line shall include all lands subject to overflow by the highest flood water.

History: L. 1911, ch. 170, § 10; March 27; R.S. 1923, 24-510.



24-511 Appeal on location of boundary line.

24-511. Appeal on location of boundary line. Any freeholder feeling aggrieved at the location of any portion of said boundary line may, within twenty days from the filing of said boundary with the county clerk, appeal to the board of directors, who shall, after due notice to the complainant, hold a session at some convenient place in the county in which the disputed boundary is located. At this session they shall hear all the evidence upon which such appeal is founded, as well as the evidence in favor of the location already made, and render such decision as they may find best subserves the ends of justice; and if any change be made in said boundary as a result of the hearing, such change shall be forthwith reported to the county clerk of the county in which such change is made.

History: L. 1911, ch. 170, § 11; March 27; R.S. 1923, 24-511.



24-512 Powers of district.

24-512. Powers of district. The board of directors of every drainage district incorporated under the provisions of K.S.A. 24-501 et seq., and amendments thereto, shall have the power:

(1) To adopt a seal.

(2) To determine and fix the district boundaries.

(3) To remove all obstructions from the channel of the watercourse.

(4) To commence and maintain suits against any and all persons or corporations unlawfully maintaining dams or other obstructions in the channel of the watercourse to compel the removal of the same.

(5) To exercise the power of eminent domain as to all lands necessary to the construction of cutoffs, spillways and auxiliary channels in accordance with K.S.A. 26-501 to 26-516, inclusive, and amendments thereto.

(6) To require that all bridges across the watercourses shall be of sufficient length or that they shall be provided with sufficient trestle work to permit the unobstructed flow of the waters at flood time.

(7) To construct cutoffs, spillways and auxiliary channels across railroads and highways, to compel the adequate bridging of the same and to compel the raising of the grades of the railroads and highways.

(8) To levy an annual tax not to exceed five mills on the assessed value of all tangible taxable property located within the district to constitute a general fund to meet the incidental expenses of the district.

If the board determines that a higher tax levy limit is necessary, it may adopt a resolution proposing to raise the limitation. Any proposed increase of the levy limitation shall be submitted for approval by the qualified voters of the drainage district. The election shall be called and held in the manner provided by the general bond law. If a majority of the voters voting on the question votes in favor thereof, the levy limitation may be increased.

(9) To issue bonds and to provide for the payment of the same. The whole amount of the bonds issued shall not exceed 50% of the assessed value of all lands and other real property within the district.

(10) To sue and be sued, and to perform any and all other acts not inconsistent with the provisions of K.S.A. 24-501 et seq., and amendments thereto, nor with the laws of the state of Kansas necessary to the accomplishment of the purposes stated in K.S.A. 24-501.

History: L. 1911, ch. 170, § 12; L. 1919, ch. 187, § 1; L. 1921, ch. 179, § 1; R.S. 1923, 24-512; L. 1963, ch. 226, § 1; L. 1963, ch. 234, § 61; L. 1983, ch. 118, § 11; July 1.



24-513 Engineer; salary; duties.

24-513. Engineer; salary; duties. The board of directors shall appoint a competent engineer, at such salary as they may deem proper, who shall make a careful study of conditions along the watercourses of the district, and prepare plans and specifications, together with estimates of the cost of making the improvements authorized in this act which he may deem necessary to be made, including the cleaning of the channels of the watercourses of all obstructions.

History: L. 1911, ch. 170, § 13; March 27; R.S. 1923, 24-513.



24-514 Rules for plans, specifications and estimates.

24-514. Rules for plans, specifications and estimates. That in making such plans, specifications and estimates, the engineer shall be guided by the following rules:

First, the work shall be so distributed that all parts of the district may receive as nearly as possible equal benefits therefrom.

Second, all proposed work must not only be beneficial, but it must be accomplished by the most economical method which will secure that benefit.

Third, no levees shall be constructed except the embankments provided for in this section.

Fourth, the plans for all artificial channels of whatsoever kind shall provide for an embankment on each side of the same of sufficient height and solidity to prevent the overflow of adjacent lands from such artificial channel: Provided, That the owner or owners of such adjacent lands may waive the right to have such embankments constructed.

Fifth, such embankments shall not be nearer to each other than the average width of the channel of the watercourse at the point where they leave it.

Sixth, the use of floodgates shall be avoided as much as possible, and to this end ditches of sufficient capacity to carry off the waters from adjacent lands shall be excavated on the outside of such embankments wherever it is practicable to do so.

Seventh, the entire estimated cost of improvements recommended shall not exceed fifty percentum of the value of all the lands and other real property included within the district.

History: L. 1911, ch. 170, § 14; L. 1921, ch. 179, § 2; March 17; R.S. 1923, 24-514.



24-515 Plans and data to be submitted to engineering school of state university or Kansas state university.

24-515. Plans and data to be submitted to engineering school of state university or Kansas state university. Said plans, specifications and estimates, together with the data upon which the same are based, shall be submitted by the board of directors to the school of engineering of the state university or state agricultural university for correction and approval, and all work done by said engineering school in connection with said plans, specifications and estimates shall be free of cost to the district. The district engineer shall make such changes in said plans, specifications and estimates as may be recommended by said school of engineering, unless they are found to be so grossly inaccurate as to render necessary an entirely new survey and new plans, specifications and estimates; in which event the board of directors shall forthwith appoint another engineer, who shall prepare a new set of plans, specifications and estimates in harmony with this act and in line with the recommendations of the school of engineering, and these plans, specifications and estimates shall be submitted for approval and correction to said school of engineering as hereinbefore provided.

History: L. 1911, ch. 170, § 15; March 27; R.S. 1923, 24-515.



24-516 Bond election; notice; canvass of returns.

24-516. Bond election; notice; canvass of returns. After the approval of the plans, specifications and estimates by the school of engineering, the board of directors shall order an election to be held, in the manner hereinafter provided, for the purpose of submitting to the electors of the district the proposition to issue improvement bonds for the purpose of carrying on the work laid out in said plans, specifications and estimates, or such portion thereof as the board of directors may deem necessary: Provided, That all work shall be done in harmony with the first subdivision of K.S.A. 24-514. A proclamation calling such election shall be published in at least one newspaper of each county in the district, stating the time and places when and where said election shall be held. Said proclamation shall be published at least ten days before the time set for said election and shall contain the names of the judges and clerks appointed for each precinct designated therein.

The polls shall be kept open from eight a.m. to six o'clock p.m., and the returns made and the results ascertained in the same manner as provided by law for general county elections, except that the returns shall be made to and canvassed by the board of directors of the district. The board of directors shall meet and canvass the returns of all such elections and declare the result, and if a majority of those voting at the election authorize the issuing of the bonds, the board of directors shall have power to issue the same and cause the work for which they were authorized to be done.

History: L. 1911, ch. 170, § 16; March 27; R.S. 1923, 24-516.



24-517 Issuance of bonds.

24-517. Issuance of bonds. All bonds issued pursuant to K.S.A. 24-501 et seq., and amendments thereto, shall be authorized, issued, registered and sold in the manner provided by the general bond law and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009.

History: R.S. 1923, 24-517; L. 1983, ch. 118, § 12; July 1.



24-518 Record of bonds; levy for interest and sinking fund.

24-518. Record of bonds; levy for interest and sinking fund. A record shall be kept by the secretary of the board of directors of all bonds issued under this act, showing the date, number and amount thereof, and when the same become due, and it shall be the duty of the board of directors to annually levy and certify to the clerk of each county in which the drainage district is located a tax upon all of the lands and other real property in the county and within the drainage district sufficient in amount to pay the interest on all bonds, and after 10 years from the date of issue, and each year thereafter, to provide a levy sufficient for the redemption of maturing bonds. All special assessments for the redemption of bonds shall be levied against the property in proportion to the benefits derived from the improvements.

History: L. 1911, ch. 170, § 18; R.S. 1923, 24-518; L. 1983, ch. 49, § 74; May 12.



24-519 Benefits assessment commission; compensation, duties.

24-519. Benefits assessment commission; compensation, duties. The board of directors shall appoint, at such a salary as they shall determine, a benefits assessment commission, consisting of three disinterested members, one of whom shall be an engineer, who shall serve during the pleasure of the board of directors. The members of said commission shall receive pay for such time only as they may spend in the actual performance of their duties. It shall be the duty of this commission to assess the costs of improvements made against the separate tracts of land and other real property in proportion to the benefits derived therefrom.

History: L. 1911, ch. 170, § 19; R.S. 1923, 24-519; L. 1963, ch. 234, § 62; L. 1975, ch. 52, § 10; July 1.



24-520 Apportionment of benefits.

24-520. Apportionment of benefits. In apportioning benefits they shall be divided into two classes: First, general benefits, such as accrue to the district as a whole from the construction of such improvements. The cost of these benefits shall be assessed at an equal rate on the assessed value of all the lands and other real property included within the district. Second, special benefits, those of especial value to lands and other real property lying in the vicinity of such improvements, in addition to the general benefits; and the cost of such special benefits shall be borne by the land and other real property receiving the same, in proportion to said special benefits.

History: L. 1911, ch. 170, § 20; March 27; R.S. 1923, 24-520.



24-522 Prevention of overflow of natural watercourse.

24-522. Prevention of overflow of natural watercourse. The board of directors shall have charge of all embankments and other works or improvements constructed to prevent the overflow of any natural watercourse within their respective districts, and to protect and repair the same shall have power to employ guards and laborers, and to protect and superintend such work as may by them be deemed necessary, but all money expended for such purpose shall only be paid out of the general fund provided by the levy of a general tax on all the property of the district as hereinbefore authorized.

History: L. 1911, ch. 170, § 22; March 27; R.S. 1923, 24-522.



24-523 Filing of benefits assessment commission report; notice of assessments; appeal.

24-523. Filing of benefits assessment commission report; notice of assessments; appeal. The benefits assessment commission shall file their report with the board of directors, who shall file a certified copy of that portion pertaining to each county with the county clerk thereof, and notify each person or corporation interested of the amount of assessments levied against his property. Any person feeling aggrieved at any assessment of benefits levied may appeal to the board of directors within twenty days from the date of filing such awards and assessments with the county clerk.

History: L. 1911, ch. 170, § 23; R.S. 1923, 24-523; L. 1963, ch. 234, § 63; Jan. 1, 1964.



24-524 Hearing of complaints; notice; report.

24-524. Hearing of complaints; notice; report. Within thirty days from the expiration of the time for filing complaints as provided for in the next preceding section hereof the board of directors shall fix a time and place within the county in which the property of complainants is located, for the purpose of hearing such complaints. At least five days' notice of such meeting shall be given to all complainants whose property is located within the county. The board of directors shall hear and determine all matters relative to said complaints, keep a record thereof, and report their findings to the county clerk of the county in which such meeting is held, and such findings shall become an amendment of the report of the benefits assessment commission provided for in section 64[*] hereof.

History: L. 1911, ch. 170, § 24; R.S. 1923, 24-524; L. 1963, ch. 234, § 64; Jan. 1, 1964.

* "Section 64," evidently intended as "section 63," see 24-523.



24-525 Letting of contracts for work; bond of contractor.

24-525. Letting of contracts for work; bond of contractor. After an issue of bonds has been authorized by a vote of the electors of any drainage district, the board of directors thereof shall advertise for bids and let contracts for the proposed improvements in such manner as they may deem advisable: Provided, That all contracts shall be let to the lowest responsible bidder, who shall give a good and sufficient bond, to be approved by the board of directors, conditioned that he will perform the work within the time specified in his contract and in accordance with the plans and specifications of the engineer, and that he will hold the district harmless for any damages that may arise from his negligence, malfeasance or failure in connection therewith. No bid shall be accepted that shall be higher than the engineer's estimate of the cost of such improvement.

History: L. 1911, ch. 170, § 25; March 27; R.S. 1923, 24-525.



24-526 Smaller district previously organized; application of act.

24-526. Smaller district previously organized; application of act. If any drainage district organized under the provisions of this act shall include a smaller district previously organized under the laws of this state, the provisions of this act shall apply to all matters of drainage recited herein within said smaller district, and the board of directors of any drainage district so organized under this act shall have charge thereof: Provided, That if any work of a permanent nature, such as is described in K.S.A. 24-501, has been done by said smaller district, a value shall be placed upon said work by the benefits and damages commission provided for in this act, and the value thus fixed shall be paid by the larger drainage district aforesaid. But as to all matters not included within the provisions of this act said smaller district may remain a separate and distinct organization.

History: L. 1911, ch. 170, § 26; March 27; R.S. 1923, 24-526.



24-527 Directors; election.

24-527. Directors; election. All elections to choose directors, except the first, shall be in accordance with the provisions of K.S.A. 24-401 et seq., and amendments thereto.

History: L. 1911, ch. 170, § 27; R.S. 1923, 24-527; L. 1953, ch. 194, § 2; L. 1983, ch. 118, § 13; July 1.



24-527a Vacancy on board; appointment.

24-527a. Vacancy on board; appointment. Should a vacancy occur at any time in the office of a director of such drainage district, the remaining directors shall appoint from the taxpayers who are residents of the state of Kansas and otherwise qualified electors a person to hold the office of director until the next election.

History: L. 1953, ch. 194, § 3; March 31.



24-528 Scope and application of act.

24-528. Scope and application of act. The provisions of this act, and of this act alone, shall apply to all drainage districts organized under its provisions, and nothing herein shall be construed to amend or repeal any law now in force and effect, except insofar as K.S.A. 24-526 may modify the application of the laws under which said above smaller district may have been organized, with reference to the matters of drainage recited in K.S.A. 24-501.

History: L. 1911, ch. 170, § 28; March 27; R.S. 1923, 24-528.



24-529 Construction of 24-501 to 24-529.

24-529. Construction of 24-501 to 24-529. This act shall not be construed as repealing or modifying any of the drainage laws of this state and shall apply only to corporations organized hereunder and after the taking effect of this act.

History: L. 1911, ch. 170, § 29; March 27; R.S. 1923, 24-529.






Article 6 DRAINAGE IN ONE OR MORE COUNTIES

24-601 Formation of drainage district by owners of swamp or overflowed lands; articles of association.

24-601. Formation of drainage district by owners of swamp or overflowed lands; articles of association. Subject to the provisions of K.S.A. 19-270, a majority in interest of the owners in any contiguous body of swamp or overflowed lands in the state, located in one or more counties in this state, may form a drainage district for the purpose of having such land reclaimed and protected from the effects of water, by drainage or otherwise, and for that purpose may make and sign articles of association, in which shall be stated the name of the district, the limits of the proposed drainage district, which shall in no event embrace an area of less than 160 acres, the names and place of residence of the owners of the land in the district, and the description of each tract or parcel of land in the district owned by those who may organize the district and also the name or names and the description of the real estate owned by such as do not join in the organization of the district, but who will be benefited thereby, and such owners of real estate as are unknown may be set out in such article as such. The article shall further state that the owners of real estate so forming the district for such purpose are willing to obligate themselves to pay the tax or taxes which may be assessed against them to pay the expenses to make the improvements that may be necessary to effect the drainage of the lands so formed into a district, as provided by law, and after the article of association is signed the same is filed in the office of the clerk of the district court of the county in which such drainage district is located, or if such drainage district is composed of tracts or parcels of land in two or more different counties, then in the office of the clerk of the district court of the county in which the greater portion of the proposed drainage district is located, praying that they may be declared a drainage district under this article.

History: L. 1911, ch. 168, § 1; R.S. 1923, 24-601; L. 1983, ch. 118, § 14; L. 1986, ch. 70, § 30; May 15.



24-601a Inclusion of land located in other benefit districts.

24-601a. Inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any drainage district created pursuant to K.S.A. 24-601 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a drainage district.

History: L. 1997, ch. 143, § 15; May 8.



24-602 Summons to owners of real estate.

24-602. Summons to owners of real estate. Immediately after such articles of association shall have been filed, the clerk of the district court of the county in which the proposed district is located and in case the drainage district be composed of territory situated in the different counties, the clerk of the district court of the county in which the greater portion of the land of the proposed district shall be situated, shall issue a summons as now provided by law. Such summons shall be directed to the several owners of real estate in such proposed district who may be averred to be benefited thereby, but have not signed such articles of association, which shall be served as summons in civil cases. In case any owner or owners of real estate in such proposed district are unknown, or are nonresidents, they will be notified in the manner as nonresident defendants are now by law notified, that the articles of association as aforesaid have been filed, and the purpose thereof, and that the real estate of such owner or owners situated in such district, fully describing the same, will be affected thereby, and rendered liable to taxation, or assessment for the purposes of draining such district, and that application will be made to have such district declared a drainage district for the purpose of draining and reclaiming the same.

History: L. 1911, ch. 168, § 2; R.S. 1923, 24-602; L. 2007, ch. 190, § 4; July 1.



24-603 Objections of landowners heard by district court; finding of fact; exclusion of land not benefited.

24-603. Objections of landowners heard by district court; finding of fact; exclusion of land not benefited. (a) All owners of real estate in the district who have not signed the articles of association and who may object to the organization of the drainage district, after having been duly summoned, on or before the day they have been summoned to appear, shall file their objections, in writing, to the organization of the drainage district and why their land will not be benefited by drainage and should not be embraced in the the drainage district, and liable for taxation for the draining of the same. All such objections shall be heard by the court in a summary manner, without any unnecessary delay, and in case such objections are overruled, the district court shall, by its order duly entered of record, duly declare the drainage district a public corporation of this state with perpetual succession.

(b) The fact that the district contains 160 acres or more of wet, overflowed or submerged lands shall be sufficient cause for declaring the public utility of the improvements, and shall be sufficient grounds for declaring the organization a public corporation of this state. If any owner of real estate satisfies the court that the owner's real estate, or any part thereof, has been wrongfully included in the district, and will not be benefited thereby, then the court may exclude such real estate as will not be benefited and declare the remainder a district.

History: L. 1911, ch. 168, § 3; R.S. 1923, 24-603; L. 1983, ch. 118, § 15; L. 2007, ch. 190, § 5; July 1.



24-604 Record of proceedings.

24-604. Record of proceedings. Within twenty days after the said district has been declared a corporation by the court the clerk thereof shall transmit to the secretary of state a certified copy of the record relating thereto, and the same shall be filed in his office in the same manner as articles of incorporation are now required to be filed under the general law concerning corporations. A copy of said record, together with a plat of the district shall also be filed in the office of the county clerk of the county, or counties, in which said district, or any part thereof, is situated.

History: L. 1911, ch. 168, § 4; May 22; R.S. 1923, 24-604.



24-605 Elections, supervisors and bonds and no-fund warrant issues; vacancies.

24-605. Elections, supervisors and bonds and no-fund warrant issues; vacancies. (a) Within 30 days after the district court has declared that the drainage district is organized, the clerk of the court shall call a meeting of the owners of the real estate located within the district for the purpose of electing a board of five supervisors to be composed of owners of real estate located within the district. A majority of the supervisors shall be residents of the county, or counties, in which the drainage district is located. Notice of such meeting shall be published at least 15 days prior to the meeting and shall specify the time, place and purpose of the meeting. The landowners, when assembled, shall organize by the election of a chairperson and a secretary of the meeting, who shall conduct the election. At such election and all succeeding elections, including elections to approve the issuance of bonds or no-fund warrants, each and every acre of land in the district shall represent one share and each owner shall be entitled to one vote for each acre owned in such district. A vote at any election may be cast by the landowner or by a legally appointed proxy.

At the first election one person shall be elected supervisor for a term of one year, two persons for terms of two years, and two persons for terms of three years, thereafter all supervisors shall be elected for terms of three years and until their successors are elected and qualified. Elections to choose supervisors or their successors shall be at the annual meeting of the owners of the real estate located within the district. Supervisors elected in any district prior to the effective date of this act shall hold their office until their successors are elected and qualified.

If a vacancy occurs at any time in the office of a supervisor of any such drainage district, the remaining supervisors shall appoint from the qualified residents in the district a person to hold the office of supervisor until the next election.

(b) For the purpose of determining the total number of acre votes which each landowner is entitled to cast at the meeting for the first election of supervisors, the clerk of the district court shall deliver to the secretary elected at the first landowners' meeting, at the time of the secretary's election, a written certificate, prepared from the proceedings in the district court for the formation of such drainage district, which sets forth the names of all landowners in the district and the legal description and acreage of all land located within the district. In all elections, except the first, the county clerk shall determine the names of all landowners within the drainage district and the number of acres owned by each landowner as of 20 days prior to the date of any election.

Any landowner within the district whose name or total acreage does not appear or appears incorrectly on such certificate may request the county clerk to add the landowner's name to the certificate or to correct the acreage on the certificate. The county clerk may administer oaths and affirm witnesses, take testimony and examine documents and records necessary to determine the qualification of any landowner to vote and the total acreage of the landowner. After the completion of the investigation, the county clerk shall issue a certificate stating that the landowner to whom the same is issued is entitled to vote and certifying the total acreage owned by the landowner to whom the certificate is issued. Such certificate shall be accepted by the judges and clerks of the election and the landowner shall be allowed to vote the number of acre votes stated in the certificate.

History: L. 1911, ch. 168, § 5; R.S. 1923, 24-605; L. 1931, ch. 186, § 1; L. 1983, ch. 118, § 16;. L. 1989, ch. 105, § 1; L. 1990, ch. 118, § 1; L. 1995, ch. 210, § 2; May 4.



24-606a Annual election of supervisors; notice.

24-606a. Annual election of supervisors; notice. Each year after the election of the first board of supervisors, at a time and place designated by the board of supervisors, the landowners within the drainage district shall meet and elect supervisors of the district. Unless waived in writing, notice of the time, date and place of such meeting shall be mailed at least 15 days prior to the meeting to the last known address of each owner of land in the district. Such notice shall be published once each week for two consecutive weeks in a newspaper of general circulation in the district. Such notice shall be mailed and published by the secretary of the board. All such elections shall be conducted in the manner provided by K.S.A. 24-605, and amendments thereto.

History: L. 1989, ch. 105, § 2; July 1.



24-607 Oath of supervisors.

24-607. Oath of supervisors. Each supervisor, before entering upon his official duties as such, shall take and subscribe an oath before some officer authorized by law to administer oaths, that he will honestly, faithfully and impartially demean himself in office as supervisor of the district in which he was elected and that he will not neglect any of the duties imposed on him by law.

History: L. 1911, ch. 168, § 7; May 22; R.S. 1923, 24-607.



24-608 Organization of board of supervisors; district treasurer; county treasurer's duties.

24-608. Organization of board of supervisors; district treasurer; county treasurer's duties. (a) Except as provided by subsection (b), the board of supervisors shall meet immediately after their election and select from their membership a chairperson and a treasurer. The board also shall select a secretary, who need not be a member of the board. The district treasurer shall give a bond in an amount approved by the board of county commissioners of the county in which the greater portion of the district is located. The bond shall be conditioned on the faithful and proper performance of duty. The treasurer shall have the same powers and duties stated in K.S.A. 24-415, and amendments thereto. The board may adopt a seal, with a suitable device, and shall keep a record of all its proceedings which shall at all times be open to the inspection of all owners of real estate in the drainage district. At each annual meeting the board shall make a report of what work has been done, and shall publish annually a statement of its receipts and expenditures in a legal newspaper printed, published and of general circulation in the county in which the district was organized.

(b) The board of supervisors may designate the county treasurer of the county in which the drainage district, or the largest portion thereof, is located, as ex officio treasurer of the drainage district, for the purpose of collecting and disbursing taxes and assessments. The treasurers of the counties in which the smaller parts of the district are located shall pay to the ex officio treasurer any and all funds collected by them for the benefit of the drainage district. The ex officio treasurer shall give a receipt for the funds received. A duplicate shall be filed in the office of the clerk of the county of which the person receiving same is treasurer.

It shall be the duty of the treasurer, who is ex officio treasurer of the drainage district, to pay any money of the drainage district on hand upon warrants, signed by the chairperson and attested by the secretary of the board of supervisors of the district, when presented for payment.

History: L. 1911, ch. 168, § 8; R.S. 1923, 24-608; L. 1983, ch. 118, § 18; July 1.



24-609 Topographical survey; classification and basis for assessment of benefits; maps and profile; engineer.

24-609. Topographical survey; classification and basis for assessment of benefits; maps and profile; engineer. The board of supervisors of any drainage district organized as aforesaid shall from time to time cause topographical surveys to be made of the district by an engineer licensed under the laws of this state. Such engineer shall make a complete topographical survey of said district and submit the same to the board of supervisors with maps and profiles of said survey and a full and complete plan of draining, reclaiming, and protecting the lands in the said district from the overflow of or damage by water, or floods; and also the physical characteristics and location of any right-of-way, roadbed, bridge or bridges and other property or improvements in said district belonging to or under the control of any railroad company; and shall also report the location of any and all public highways, which may be crossed by the right-of-way of any ditch, levee or other improvement planned for said district.

The said engineer shall also make an estimate of the cost of the entire drainage works and improvements required in said district to protect and reclaim said lands and property, showing the several items of the same. The said engineer shall go over and inspect and examine the lands in said district, the railroad rights-of-way, roadbeds, bridges, culverts, depot grounds, grades and all other railroad, telephone and telegraph property in said district; and shall also inspect and examine all other improvements, streets, highways and bridges belonging to any county, municipal or other corporation and which may be affected by the proposed drainage and reclamation works and improvements, and shall also examine the streams, watercourses, ditches, ponds, lakes and bayous within the district or which may be partly within and partly without said district. Such engineer shall assess, as hereinafter directed and according to the rules hereinafter prescribed the amount of the benefits which will accrue to each tract or parcel of land and corporate property above named by virtue of the works and improvements of said drainage district.

Each tract or parcel of land, rights-of-way, and railroad bed, bridges, culverts and depot grounds within the district shall bear its share of the entire cost and expenses incurred by said district in making said works and improvements in proportion to the benefits assessed whether such improvements be made on the tract or parcel of land, rights-of-way, or railroad roadbed or not. The engineer, in estimating the benefits to lands, streets, highways, railroad property, rights-of-way, railroad roadbeds, not traversed by such works and improvements, shall not consider what benefits will be derived by said lands after other ditches, improvements, or drainage plan shall be constructed, but only the benefits which will be derived by the construction of the aforesaid works and improvements as they afford drainage or an outlet for drainage, or protection from overflow or damage by water. No assessment shall be made of benefits to any lands upon any other principle than that of benefits derived, but all assessments shall be made upon the basis of benefits derived and secured by reason of the construction of said improvements and works affording drainage, for giving an outlet for drainage, protection from overflow, and damage from water. The benefits of public streets and highways, railroad property, rights-of-way and roadbed shall be assessed according to the increased efficiency and value added thereto by reason of and the protection derived from the aforesaid drainage works and improvements. Said engineer shall also classify said lots, tracts, lands, and other property according to the benefits that each may receive from said drainage improvement. The lots, tracts and lands receiving the greatest percentage of benefits shall be classified at 100, those receiving a less percentage of benefits at such less number as its benefit may determine.

The property of public and private corporations may be classified in a list by themselves, each according to the relation its total benefits bear to the total benefit in the district. The maps herein provided for shall be drawn upon a scale sufficiently large to represent all of the meanderings of the proposed improvements, and shall show the boundary lines of each lot, or tract of land, and each street, road, or railroad to be benefited thereby, the name of the owner of each lot, or tract of land, as it then appeared on the deed records, the authority or company having in charge or controlling each public or corporate street, road, or railroad, the distance in feet through each tract or parcel of land, the acreage thereof and such other matters as the surveyor or engineer deems material. The profile shall show the surface, the grade lines, gradients, fixed and working sections and said report shall be filed with the board of supervisors of said district within sixty (60) days after making said survey unless such period of time is extended by the board, provided that in any drainage district in which a topographical survey has already been made the board may employ an engineer to do only such work as they may deem necessary.

History: L. 1911, ch. 168, § 9; L. 1911, H.J.R. No. 15, p. 277; R.S. 1923, 24-609; L. 1977, ch. 126, § 1; July 1.



24-610 Drain commissioner; term; duties; bond; oath.

24-610. Drain commissioner; term; duties; bond; oath. The board of supervisors of any district organized under this law shall appoint some competent person to award all contracts contemplated in this article to the lowest bidder, subject to the approval of the board of supervisors, except as herein otherwise provided, to be known as the drain commissioner. He shall hold his office for one year and until his successor is appointed and qualified. He shall have a general superintendence of all works put under contract by said district, subject to the supervision and control of said board of supervisors, and shall report the same when complete according to the terms and stipulations of the contract, and certify the same to the board of supervisors who shall review and accept or reject the work so completed.

Said drain commissioner shall, before entering upon the discharge of his duties, enter into bond with proper surety, subject to the approval of the board of supervisors in any sum not less than two thousand dollars and not more than ten thousand dollars, to the drainage district of which he shall be appointed drain commissioner, conditioned that he faithfully and honestly perform all the duties required of him by law, and deliver to his successor in office all instruments, papers and documents that may come into his hands by virtue of his office as said drain commissioner, and shall take and subscribe the said oath required by K.S.A. 24-607, which shall be endorsed upon his bond, and filed in the office of the county clerk of the county in which said district, or greater part thereof, shall be situated.

History: L. 1911, ch. 168, § 10; May 22; R.S. 1923, 24-610.



24-611 Annexation of land to district; procedures; limitations.

24-611. Annexation of land to district; procedures; limitations. (a) Subject to the provisions of K.S.A. 19-270, and amendments thereto, and if the board of supervisors determines that land located outside the district benefits by the drainage improvements of the district, the board shall present a petition to the board of county commissioners of the county in which the greater portion of the territory of the original drainage district is located asking for the extension of the territorial limits of the district to include such land. The board of county commissioners shall investigate such petition and determine whether such land should be included within the district.

(b) The petition submitted pursuant to subsection (a) shall:

(1) Describe the land proposed to be included within the drainage district by sections or subdivisions of sections, according to the government survey or by metes and bounds;

(2) state that the land and property thereon are subject to injury and damage from the overflow of some natural or manmade watercourse, naming or describing it;

(3) state that improvement of the channel of such watercourse, the construction and maintenance of levees, drains, ditches, dikes, jetties, riprap or other works are necessary to prevent such overflow;

(4) state that such improvement or works will be conducive to the public health, convenience or welfare; and

(5) contain a prayer that the land described in the petition be included within such drainage district. If any land requested to be included in the original drainage district is located within the corporate limits of any city, it shall be sufficient to describe such land by appropriate number as lots or blocks or parts of lots or blocks.

Whenever a petition is presented to the board of county commissioners pursuant to this section, the board of county commissioners shall fix a time for the hearing of such petition. Notice of such hearing shall be published at least once in a newspaper of general circulation in the county in which the land described in the petition is located at least 10 days before the date fixed for the hearing.

(c) Following such hearing, if the board finds the petition is in conformity to the requirements of this section and that the allegations thereof are true, the board shall make a finding and decision to that effect, and shall declare the land described in the petition to be annexed to and included within the original drainage district. No territory within any city located in a county having an assessed tangible valuation of more than $150,000,000 shall be included within any drainage district without the approval of the governing body of such city.

History: L. 1911, ch. 168, § 11; L. 1911, H.J.R. No. 15, p. 277; R.S. 1923, 24-611; L. 1977, ch. 126, § 2; L. 2001, ch. 76, § 1; July 1.



24-611a Agreements to allow drainage from land located outside district.

24-611a. Agreements to allow drainage from land located outside district. (a) The board of supervisors and the owners of land which is located outside a drainage district organized pursuant to K.S.A. 24-601 et seq., and amendments thereto, may enter agreements allowing water from such land to drain into the drainage system of the district. All moneys received under such agreements shall be used for drainage district purposes.

(b) If the owner of any land which is located outside of any drainage district constructs any ditch or drain so that the water on such land will be drained into the drainage system of any drainage district or into any natural depression, draw or watercourse, or any artificial ditch, tile, or drain that drains into such drainage system, without first having entered into written agreement with the board of supervisors of such drainage district, the owner shall be deemed to have made voluntary application to be included in such drainage district and receive the benefits thereof. If by the natural grade and formation of such land, the surface or flood water, or both, therefrom are drained into any ditch, tile, drain, natural depression, draw or watercourse in such drainage system of such drainage district, the owner of such land shall be deemed to receive the benefits of such drainage system. The board of supervisors of such drainage district may bring an action in the county where such land or drainage district is located, stating the name of such owner, description of the land and of the ditch, drain or natural grade or formation leading into the system of such drainage district to recover payment for the benefit received and to include such land within the drainage district.

Any judgment so rendered may be filed in the office of the clerk of the district court of the county and become a lien on such land in like manner as other judgments. If any such land which drains or is drained into the drainage system of any other drainage district is located within a drainage district organized under any law of the state of Kansas, the drainage district in which such land so drained is located may be named the defendant instead of the owner of the land. In such case, the drainage district prosecuting such proceedings shall have the option of prosecuting the same in the district court in which such drainage district or the major portion thereof is located. If such proceedings are so prosecuted in the district court the proceedings shall be governed by the code of civil procedure. The district court may assess against the drainage district receiving the benefits of the drainage of its land into the system of another district an annual payment commensurate with such benefits. All money collected under this subsection shall be used for drainage district purposes.

History: L. 2001, ch. 76, § 3; July 1.



24-612 Rights of way and removal of obstructions in streams; eminent domain proceedings.

24-612. Rights of way and removal of obstructions in streams; eminent domain proceedings. When said board of supervisors, by order entered of record, has agreed upon a location or route for said ditch or ditches, and formulated a plan for the other improvements contemplated, then, they, in behalf of said district, shall have the right to acquire and if need be condemn any real estate, easement, or franchise, whether the same be within the limits of such district or outside its boundaries that may be necessary for a right of way over or upon which to construct and maintain the ditches, dikes, drains and other works contemplated by any of the provisions of this act, and when the board of supervisors is unable to agree with the owners of any such property as to the acquisition of such right of way, or if the owners are not residents of the county, or cannot be found, or are minors or persons of unsound mind, or incapable of making a legal contract, the board of supervisors, when other means are not specifically provided, may proceed to acquire such right of way under the power of eminent domain in accordance with K.S.A. 26-501 to 26-516, inclusive. Said board of supervisors, in behalf of such district, shall have the right to acquire, and if need be, condemn in the same manner as hereinbefore provided for the acquirement and condemnation of rights of way, any natural or artificial obstruction in any existing watercourse and remove the same therefrom for the benefit of said district.

History: L. 1911, ch. 168, § 12; L. 1911, H.J.R. No. 15, p. 277; R.S. 1923, 24-612; L. 1963, ch. 234, § 65; Jan. 1, 1964.



24-613 Hearing of objections to report of engineer; notice; filing of report.

24-613. Hearing of objections to report of engineer; notice; filing of report. Within ten days after the filing of the report of the engineer as provided by K.S.A. 24-609 with the chairman of the board of supervisors of the drainage district the chairman of said board shall call a meeting at some public place in the county, in which the said district was organized, at which meeting the said board shall fix the time and place in said county not more than fifty nor not less than forty days from the day of said meeting for the hearing of all objections to the report of said engineer, and to the classification of the lands and other property therein, and all objections made by the owner or owners of any land, property, easement or franchise upon which the said engineer proposes an assessment for benefits as to whether the said classification is fair and just, and as to whether the said proposed assessment of benefits exceeds the benefits derived to their respective lands, and property from the said drainage improvements and all other matters and things connected with the proposed classification and assessment of benefits, in any way affecting said lands and property.

The said board of supervisors shall give notice thereof by causing a publication to be given once a week for two consecutive weeks, in some newspaper published in each county in the district, the last publication to be at least ten days before the day set for the hearing. It shall not be necessary in said notice for the said board of supervisors to name the parties interested and it shall be sufficient to say:

"Notice is hereby given to all parties interested in the following described lands and property in ________ county, Kansas (here describe the lands and property) included within (here insert name of drainage district) that the engineer heretofore appointed to make a topographical survey of said drainage district and maps and profiles thereto, and a complete plan for draining, reclaiming and protecting said district and an estimate of the cost of the proposed drainage improvements and to assess benefits to the property and lands in said drainage district and to classify the same, filed his report with the board of supervisors of (here insert the name of the drainage district) on the ______ day of ________, 19__, and you and each of you are hereby notified that you may file objections to said report within the time fixed by law. ______________

Chairman of Board of Supervisors of Drainage District Number ______ of ______ County, Kansas."

A copy of the above notice fixing the time and place of said hearing together with a resolution adopting the same shall be spread on the records of the board. The said reports of the engineer shall be spread at large on the minutes of the proceedings of the board of supervisors of said drainage district, and the maps and profiles shall be placed on file with the secretary of said board where all persons interested may have access to the same.

History: L. 1911, ch. 168, § 13; May 22; R.S. 1923, 24-613.



24-614 Who may file objections to report; adjournments of hearings.

24-614. Who may file objections to report; adjournments of hearings. The drainage district by its attorney or any owner of land or other property in said district whose land or property may be affected thereby may file objections to said report or to any item of the classification or the assessment of benefits therein set out, within ten days after the last day of publication of the notice provided for in the preceding section. All objections shall be heard by the board of supervisors fully and fairly and as speedily as may be to carry out liberally the purposes and needs of such drainage district. It shall not be necessary for said drainage district to file any answer or other pleadings to the objections, claims or other pleadings filed by said persons in answer to said proposed assessments as provided in this section, but said matters shall be deemed denied and said drainage district shall have the right to interpose any matters in defense thereto which it may have: Provided further, That said board of supervisors may adjourn any hearing or hearings for good cause from day to day, or to some future day as they may deem best, and that said property owners for good cause shown by affidavit of themselves or agents may have said hearings adjourned for a period not to exceed two weeks.

History: L. 1911, ch. 168, § 14; May 22; R.S. 1923, 24-614.



24-615 Powers and duties of board upon hearing objections to report; no appeal, when; board may modify decision.

24-615. Powers and duties of board upon hearing objections to report; no appeal, when; board may modify decision. At the time and place fixed in said notice the board of supervisors shall meet for the hearing of the objections. If they find that due notice has not been given as required by this act, they shall continue the hearing to a date to be fixed by them, and order the publication of the notice as hereinbefore provided, and when they find that due notice has been given, they shall proceed to hear any objection or objections that may have been filed upon which an issue has been made, and for that purpose shall have the power to subpoena, swear and examine witnesses and to do all things necessary and incidental to a proper hearing and adjudication of said issue and shall examine the maps, profiles, plans and reports of said engineer and the items of the estimated cost of the drainage improvement recommended, and the classification of the land and property in said district and the assessment of the benefits to the same as proposed by said engineer.

After due consideration of all the evidence before them the said board of supervisors shall have power to adopt, amend, modify or reject the plan for the reclamation and protection of the land and property in said district recommended by the said engineer and to determine the location, character and extent of the work and improvement necessary to be undertaken by said district and estimate the cost thereof. From the decision of the said board on these matters no appeal will lie, but upon a proper showing at any time thereafter the said board may modify their order should such a modification be necessary to promote the welfare of the drainage district. The drainage board shall also have the power to establish the classification of the lands and property, and to determine and adjudicate the total amount of benefit that will accrue to each lot, tract, or parcel of land or other property in said district from the drainage improvement.

If an objection is overruled, the board may approve and confirm or modify the report as to the property affected, but if the objections are sustained the board may amend, or modify the report in any particular, and if they find that said classification or assessment of benefits to the land and other property to be in any respects inequitable either less than or in excess of the benefits accruing to said lands and property from said drainage improvements or in any particular unfair and unjust, they shall so order, and they shall thereupon so amend, adjust and equalize the said classification and benefits as may appear fair, just and equitable to them. And when said board has in said manner adjusted, equalized and determined the classification of and assessment of total benefits to the lands and other property in said district as above required they shall enter an order confirming the same: Provided, That all pleadings and other papers filed in the matter of said hearing shall be filed with the secretary of said board of supervisors and subpoenas and other process shall be issued by said secretary and the secretary shall be empowered to administer oaths to witnesses and to certify to records and papers under the seal of said drainage district.

History: L. 1911, ch. 168, § 15; May 22; R.S. 1923, 24-615.



24-616 Hearings to objections to engineer report; costs; fees.

24-616. Hearings to objections to engineer report; costs; fees. The cost of said hearing in case of contest shall be taxed and assessed as follows: First, if the said matter shall be determined by said board against the parties' contention objecting to said assessment, all costs upon the hearing of his said objections shall be adjudged against said objector. And said board of supervisors shall have the right to recover the same from said objector or objectors for the benefit of said drainage corporation, in a civil action for that purpose before any court of competent jurisdiction in the names of said drainage corporation. Second, in case said matter is finally determined by said board of supervisors partly in favor of and partly against the contention of any objector, or objectors, the costs shall be apportioned against the drainage district and said objectors as said board shall deem just and equitable. Third, in case the contentions of said objectors are wholly sustained and the matter is fully determined in their favor by said board, the costs shall be paid by said drainage district. The fees allowed upon said hearing shall be the same as those prescribed by K.S.A. 28-127.

History: L. 1911, ch. 168, § 16; R.S. 1923, 24-616; L. 1974, ch. 446, § 10; July 1.



24-617 Appeal from decision of board; bond; transcript; procedure.

24-617. Appeal from decision of board; bond; transcript; procedure. Any person or corporation who has filed objections and had a hearing as herein provided feeling aggrieved by the decision and judgment of the said board of supervisors, may appeal to the district court within and for the county in which said drainage district was originally established, upon giving a bond conditioned the same as in appeals to the district court in civil actions from justices of the peace in this state, and payable to said drainage corporation, and in addition thereto conditioned that they will pay all damages which may accrue to said drainage district by reason of said appeal, which bond shall be approved by the secretary of said board of supervisors, and filed with said secretary within ten days after the rendition of the decision appealed from. Within ten days after the filing of said bond said secretary shall make and file a transcript of said hearing together with all the papers relating thereto, with the clerk of the district court, to which said matter has been appealed.

Upon the filing of said transcript and bond the said district court shall have jurisdiction of said cause, and the same shall be docketed and filed as in appeals in other civil actions to said court, and said court shall hear and determine all such objections in a summary manner as a case in equity, and shall increase or reduce the amount of benefit on any tract where the same may be required in order to make the apportionment equitable. All objections that may be filed shall be heard and determined by said court as one proceeding and only one transcript of the final order of the board of supervisors fixing the apportionments or benefits shall be required. The clerk of the district court shall forthwith certify the decision of the court to the board of supervisors who shall take such action as may be rendered necessary by such decisions.

History: L. 1911, ch. 168, § 17; May 22; R.S. 1923, 24-617.



24-618 Tax levies; installments; correction of assessments; certification of levies.

24-618. Tax levies; installments; correction of assessments; certification of levies. As soon as the said board of supervisors have adjudicated, fixed and established the classification and benefits as provided by K.S.A. 24-615, they may at once levy a tax on the lands and other property in said district to which benefits have been assessed, equal in amount to the cost of said drainage works and improvements as estimated by the said engineer and modified and confirmed by said board plus the actual expenses of organizing said district, the probable working and administrative expenses and damage (as estimated by the said board of supervisors) in the completion of said works and improvements, and the carrying out the objects of said district, and in case bonds are issued as provided in this act, then the amount of interest (as estimated by the board of supervisors) which will accrue on such bonds shall be included, and added to the said tax. The said tax shall be apportioned to and levied on each tract of land or property in said district in proportion to the benefits assessed and not in excess thereof. The board shall determine whether the said tax shall be collected and paid in a single assessment, or be divided into not exceeding twenty annual installments. The said levy of the tax, when so fixed and determined, shall be evidenced and certified by the said board of supervisors, to the county clerk of each county in which lands of the said district are situated which certificate shall be substantially in the following form:

State of Kansas, __________ County, ss.

To ________ county clerk of said county: This is to certify that by virtue of the provisions and terms of section ________ of article ________ of chapter ________ of the Laws of Kansas for 1911, the board of supervisors of (here insert the name of drainage district in the state of Kansas), have and do hereby levy the special tax provided for in said section on the lands and property situated in your county, described in the following table: In which table are first, the names of the owners of said lands and property as they appeared in the decree of the district court organizing said district, or as then shown by the deed records of said county; second, the description of the said lands and property opposite the names of the owners; third, the amount of the said tax levied on each tract of land or piece of property; (here insert such table). The said tax shall be collected and payable in ____________ annual installments, the amount of each annual installment, will be certified to you not later than the first day of September in each year. Witness the signature of the chairman of the said board of supervisors, attested by the seal of said districts and the signature of the secretary of said board this _______ day of __________ A.D. 19__.

____________, Secretary.  ____________,President.

The said county clerk shall file said certificate in his office and record the same: Provided further, That if for any reason the cost of the drainage works and improvements exceeds the amount of tax levied against the lands and property in said district as above set out, the board of supervisors may levy such other and further installments as may be necessary to complete the said works and improvements, but the total amount of all such levies and installments shall in no event exceed the total amount of benefits assessed to the lands and property in said district, such additional cost shall be apportioned to the lots, tracts, land and property in the same proportion as in the first apportionment. The said board of supervisors shall file notice thereof by causing a publication to be made once a week for two consecutive weeks in some newspaper published in each county in the district, the last publication to be at least ten days before the day set for the hearing: Provided further, That the board of supervisors may correct erroneous assessments and grant relief therefrom, and may correct clerical or other manifest errors in the schedules of the apportionment of the cost, discovered after being certified to the county clerk. The said board of supervisors shall annually thereafter determine, order and levy the amount of the installment of the tax thereinbefore named which shall become due and be collected during said year at the same time that state and county taxes are due and collected, and in the case bonds are issued as provided by K.S.A. 24-620, then the amount of the interest which will accrue on said bonds shall be included and added to said tax, which said annual installment and levy shall be evidenced and certified by the said board not later than September 1 of each year to the county clerk of each county in which lands of the said district are situated which certificate shall be substantially in the following form:

State of Kansas, County of __________, ss.

To __________ county clerk of said county: This is to certify that by virtue of the provisions of section ____ of article ____ of chapter ____, Session Laws of Kansas, 1911, the board of supervisors of __________ district including lands and property in the counties of _________, in state of Kansas, have and do hereby levy the annual installment of the total tax heretofore certified to you under the direction of said section 18 of this act on the lands and property situated in your county described in the following table in which are: First, the names of the owners of said lands and properties as they appear in the decree of the district court organizing said district, or as shown by the certificate heretofore filed showing the total assessment against said property; second, the description of said lands and property opposite the names of the owners; and third, the amount of said annual installment and interest levied on each tract of land or piece of property (here insert table). The said installment of tax shall be collectible and payable the present year at the same time that state and county taxes are due and collected. Witness the signature of the chairman of the said board of supervisors, attested by the seal of the said district and the signature of the secretary of the board this __________ day of ________ A.D. 19__.

__________, Secretary.   __________, President.

Which said certificate shall be filed in the office of said clerk and the said annual installment of said total tax so certified shall be extended by said county clerk on the tax books of the county against the real estate, right of way, road or property to be benefited, situated in such drainage district in the same manner that other taxes are now extended on the tax books of the county in column under the head of "Drainage Tax" and shall be collected by the treasurer of the county in which the real estate is situated on which the tax is levied at the same time, and in the same manner, that the state and county taxes on said property are collected. Said county clerk shall be allowed the same fees as he receives for like service in other cases.

History: L. 1911, ch. 168, § 18; L. 1911, H.J.R. No. 15, p. 277; May 22; R.S. 1923, 24-618.



24-619 Supplemental assessments.

24-619. Supplemental assessments. Whenever it shall appear to the satisfaction of the board of supervisors that the levy theretofore made will be insufficient to pay the cost of the improvement or to pay the interest and principal of the bonds which the district desires to issue to pay the cost of such improvement and that therefore a supplemental assessment is necessary to be made as in this act provided, the board shall by resolution duly passed and entered in the record of its proceedings, declare the amount of such deficit and the purposes to which such additional assessment should be applied and shall thereupon cause to be made a supplemental assessment roll which shall apportion the amount necessary to be raised and declared as aforesaid upon the lands in the proportion of the former assessment, and shall set opposite each parcel of land (described by its legal description) the amount of such supplemental assessment expressed in dollars and cents.

But upon said roll the real estate and the amount of the several assessments may be described by current and usual abbreviations if the board so desire. And thereupon the board shall proceed to enter judgment by confirmation upon said supplemental assessment roll. Said supplemental levy or assessment shall be levied and certified in all respects as herein provided for levy and assessment of taxes. And from time to time and as often as occasion may arise, supplemental assessments may be levied as in this section provided. In the event that any supplemental assessment is levied before any bonds are issued by the district, it shall be divided into installments payable when the installments of the first or original assessment is payable and shall be collected therewith, and together they shall constitute one fund against which drainage bonds may be issued as in said act to which this is an amendment provided.

History: L. 1911, ch. 168, § 19; May 22; R.S. 1923, 24-619.



24-620 Expenses apportioned to street, highway or railroad; collection.

24-620. Expenses apportioned to street, highway or railroad; collection. That when any ditch, drain, improved watercourse, dike, levee or other drainage improvement located and established under this act crosses, drains or protects, either in whole or in part, any street, highway, public or corporate road or any railroad, or benefits any or either of said streets, road or railroad the board of supervisors shall apportion and set off to the county if a county road, or township if a township road, or to a company if incorporated, or a railroad or to a city or village if a street or alley, a portion of the costs and expenses of the whole drainage improvement the same as to private individuals and in proportion to the benefits conferred by such drainage improvement in said streets, roads and railroads.

Any apportionment of the costs and expenses of the drainage improvements that may be levied as a special tax or assessment against the property of any corporate road, or any railroad or any telegraph or telephone company for benefits accruing to the property of any said corporations situated within the physical boundaries of such drainage district, shall be enforced and collected in the same manner that state and county taxes are enforced against them under the general revenue law of the state. Any apportionment of the costs and expenses aforesaid to a county, township, city or village shall be filed as a claim with the county, township, or city clerk as the case may be, and may be enforced and collected as other judgments against such corporations are enforced and collected.

History: L. 1911, ch. 168, § 20; May 22; R.S. 1923, 24-620.



24-621 Issuance of bonds; levy to pay bonds; temporary loan.

24-621. Issuance of bonds; levy to pay bonds; temporary loan. The board of supervisors may issue negotiable general obligation bonds of the drainage district in an amount not in excess of the total cost of the project completed as provided by this act. Such bonds shall bear interest, be authorized, issued, registered by the state treasurer and sold in accordance with the general bond law.

Before such bonds are issued any person or corporation whose land or property has been assessed for benefits by the district, may pay the total amount of the cost and expenses apportioned to and levied as a tax against such lands and property or any lot, tract, or subdivision thereof as set out in the assessment roll. The amount of bonds to be issued shall be reduced by the amount paid.

When such payment has been made to the board of supervisors they shall place the sum received in the depository provided by this act and shall give such owner an acquittance showing such payment. The lands and property upon which payment has been made shall be released from the lien of such drainage tax and the bonds and the interest thereon shall be chargeable solely against the lots, tracts, lands and property not making such payment. The drainage district board shall certify to the county clerk a list of the lands and property recorded in the office of the county clerk. Before funds can be secured by the levy of a tax or the sale of bonds, the board of supervisors of such drainage district shall have power to borrow money and pledge the credit of the district for the payment of the same with interest in any sum not to exceed $5,000 to pay the necessary cost and expense of the organization and incorporation of the district and all other legitimate charges and expenses incurred by the board and its officers and employees in performing the services and duties required of them by this act.

History: L. 1911, ch. 168, § 21; L. 1911, H.J.R. No. 15, p. 277; R.S. 1923, 24-621; L. 1981, ch. 163, § 1; July 1.



24-622 Resolution for bond issue.

24-622. Resolution for bond issue. Before issuing any bonds the board shall pass a formal resolution in which shall be found and declared (1) the total amount of the tax as confirmed (both by the original and by the supplemental assessment, if any), (2) and the total amount of the deductions if any thereon, (3) the estimated cost of collection, and (4) the total amount of the next tax available for the payment of the principal and interest on the bonds the district shall intend to issue. The board shall then in said resolution divide the total levy theretofore made into convenient installments, and opposite each shall set the year in which they shall become payable respectively. The board shall then (in said resolution) authorize the bonds which the district proposes to issue, fixing the terms, date and maturities thereof in such a manner that the installments of tax will be sufficient to pay the corresponding installments of bonds as and when they become due. In the same resolution the board shall provide that in due time, manner and season it will cause the annual levy to be made in compliance with such resolution, and thereupon the fund to the extent that it may be necessary to pay said bonds shall be pledged and hypothecated to the payment of said bonds which said pledge and hypothecation to the amount so expressed and declared shall be superior to any other charge against the same.

History: L. 1911, ch. 168, § 2; May 22; R.S. 1923, 24-622.



24-623 Lien of assessments; sinking fund.

24-623. Lien of assessments; sinking fund. All the assessments of real property and easements shall be a lien against the said property assessed from and after the first day of November in the year in which it is assessed and shall draw interest at the rate of ten percent per annum from the 10th day of May of the year following such assessment. And such lien is not removed until the assessments in the same manner as other taxes against real estate are collected, and the taxation laws of the state for the collection and sale of land for such taxes are hereby made applicable to the collection of assessments under this act and when bonds have been issued by the drainage district the taxes so collected to pay the same shall constitute a sinking fund to be used for the payment of said bonds and the interest thereon.

History: R.S. 1923, 24-623; L. 2010, ch. 26, § 2; July 1.



24-624 Sale of bonds; use of proceeds; deposit of money.

24-624. Sale of bonds; use of proceeds; deposit of money. The board may sell bonds from time to time in such quantities as may be necessary and most advantageous, to raise money for the construction of ditches and works and the acquisition of rights of way and property and otherwise to carry out the object and purpose of this act. Such bonds shall be sold as provided by law. The proceeds of the sale of such bonds or any of them, shall be used to pay for the works and improvements in the drainage of the district, and such costs, expenses, fees and salaries as may be authorized by law. The money derived from the sale of any bonds shall be deposited by the board of supervisors with some bank in any county in the district under such conditions as the board may prescribe and may be withdrawn from such depositary when ordered by the board on check or warrant signed by the chairperson and countersigned by the secretary thereof. And such depositary shall execute and deliver to the board of supervisors of such drainage district a bond with good and sufficient sureties to be approved by the board of supervisors, conditioned that such depositary shall account for, safely keep and pay over as required by law and as ordered to do by the board of supervisors any and all money received by such depositary, on account, for the drainage district.

History: R.S. 1923, 24-624; L. 1989, ch. 48, § 83; July 1.



24-625 Powers and duties of board; works affecting highway, railroad or state property.

24-625. Powers and duties of board; works affecting highway, railroad or state property. In order to effect the drainage of said district the board is authorized to clean out and remove all obstructions from the bed of any stream, creek, bayou, or any other watercourse in said district, to straighten or shorten and deepen or widen the course in said district, to straighten the bed of any stream and construct a new channel therefor, and to fill up any channel, or part of a channel of any stream, creek, bayou, or other watercourse in order to turn the direction of the volume of water or to concentrate the water so as to deepen and form a new main channel.

The said board shall have the power to construct the said works across any street, avenue, highway, railway, ditch or flume which the route of said ditches may intersect or cross, in such a manner as to afford security for life and property but the said board shall restore the same, when so crossed or intersected, to its former state as near as may be, or in a sufficient manner not to have impaired unnecessarily its usefulness; and every company whose railroad shall be intersected and crossed by said works shall unite with said board in forming said intersections and crossings and shall grant the privilege aforesaid; and if such railroad company and said board, or the owners and controllers of said property, thing or franchise so to be crossed, cannot agree upon the amount to be paid therefor, or the points or the manner of said crossings, the same shall be ascertained and determined in all respects as is provided in respect to the taking of land. The right of way is hereby given, dedicated and set apart, to locate, construct and maintain said works over and through any of the lands which are now, or may be property of the state.

History: L. 1911, ch. 168, § 25; May 22; R.S. 1923, 24-625.



24-626 Letting of contracts for improvements; bond of contractor; work under direction of drain commissioner.

24-626. Letting of contracts for improvements; bond of contractor; work under direction of drain commissioner. After the board of supervisors have certified the total levy of the costs and expenses of the drainage improvements to the county clerk as directed by this act, they may proceed to let a contract for the construction of such improvements; and for that purpose they shall give notice by publication thereof for twenty days in a newspaper of general circulation in the county or counties in which the drainage district is situated, and in such other newspapers as they may deem advisable, calling for sealed bids for the construction of said improvements or any part thereof, notifying the public thereby of the time and place where such bids will be received and opened, and where the plans and specifications may be seen.

On the day fixed the board shall open and consider the bids and may let the contract for the whole work, or any part thereof, to the lowest responsible bidder, or may reject any and all bids and readvertise for proposals, or may proceed to construct the work under their own superitendence. Contract for the purchase of materials shall be awarded to the lowest responsible bidder. The person to whom a contract is awarded shall enter into a bond with good and sufficient sureties to be approved by the board, payable to the district for its use, for the amount of the contract price, conditioned for the faithful performance of such contract. The work shall be done under the direction and to the satisfaction of the drain commissioner, and subject to the approval of the board.

History: L. 1911, ch. 168, § 26; May 22; R.S. 1923, 24-626.



24-627 Scope of act.

24-627. Scope of act. None of the provisions of this act shall be construed as repealing or in any wise modifying the provisions of any other act relating to the subject of draining, reclaiming, or protecting swamp, overflowed, or submerged lands. Nothing herein contained shall be deemed to authorize any person or persons to divert the water of any river, creek, stream, canal, or ditch from its channel to the detriment of any person or persons having any interest in such river, creek, stream, canal, or ditch, or the waters therein, unless previous compensation be ascertained and paid therefor, under the laws of this state authorizing the taking of private property for public use.

History: L. 1911, ch. 168, § 27; May 22; R.S. 1923, 24-627.



24-628 Outlet or discharge of more than one district into stream; apportionment of cost.

24-628. Outlet or discharge of more than one district into stream; apportionment of cost. When two or more districts have their outlet or discharge into the same natural or man-made watercourse or stream and it becomes necessary to maintain, deepen, enlarge or otherwise improve the natural or man-made watercourse or stream each district shall be assessed for the cost of such work in the same ratio to such total cost as the discharge of waters of such district bears to the combined discharge of waters of all districts emptying into the natural or man-made watercourse or stream. No district shall be liable to contribute for any improvement or costs and expenses incurred in improving the natural or man-made watercourse or stream above the point of discharge of the waters of such district into such natural or man-made watercourse.

History: L. 1911, ch. 168, § 28; R.S. 1923, 24-628; L. 1996, ch. 92, § 1; July 1.



24-629 Outlet for lateral drains.

24-629. Outlet for lateral drains. The owner of any land, lot or premises that have been assessed for the payment of the cost of the location and construction of any ditch, drain or watercourse, as hereinbefore provided, shall have the right to use the ditch, drain or watercourse as an outlet for lateral drains from said land, lot or premises.

History: L. 1911, ch. 168, § 29; May 22; R.S. 1923, 24-629.



24-630 Subdistrict where land separated from drainage; petition.

24-630. Subdistrict where land separated from drainage; petition. If any person who owns land within the drainage district which has been assessed for benefits and which is separated from the ditch, drain or watercourse for which it has been assessed, by the land of another or others, shall desire to ditch or drain his said land across the land of such other or others into such ditch, drain or watercourse and shall be unable to agree with such other or others on the terms and conditions on which he may enter upon their lands and construct such drain or ditch, he may proceed in the manner in this act provided, and the ditch or drain which he shall construct or cause to be constructed shall be considered to be conducive to the public health, welfare, convenience and utility to promote which said drainage district was established.

He may file his petition with the clerk of the district court asking the said court to establish a subdistrict within the limits of the original district for the purpose of securing more complete drainage, describing the lands to be affected thereby by metes and bounds or otherwise so as to convey an intelligent description of such lands; and all proceedings shall be the same as herein provided for the establishment, formation and construction of original districts and improvements thereof including the assessment of damages, the assessment of benefits and when established and constructed, it shall be and become a part of the drainage system of such drainage district and be under the control and supervision of the board of supervisors.

History: L. 1911, ch. 168, § 30; May 22; R.S. 1923, 24-630.



24-632 Warrants.

24-632. Warrants. The law of this state, under which county warrants are issued, sold, transferred, assigned, presented for payment and paid, shall apply to all warrants issued by virtue of this act.

History: L. 1911, ch. 168, § 32; May 22; R.S. 1923, 24-632.



24-633 Compensation and expenses of officers and employees.

24-633. Compensation and expenses of officers and employees. The board of supervisors, except where otherwise provided shall by resolution, at time of hiring or appointing, provide for the compensation for work done and necessary expenses incurred by any officer, engineer, attorney, or other employee, and shall also pay the fees of all court and county officers who may by virtue of this act render service to said district.

History: L. 1911, ch. 168, § 33; May 22; R.S. 1923, 24-633.



24-634 Levy upon lands for repair of improvements; assessment of costs where repair made necessary by negligence of landowner.

24-634. Levy upon lands for repair of improvements; assessment of costs where repair made necessary by negligence of landowner. If at any time after the final construction of said improvements the same shall become out of repair, obstructed, inefficient, or defective from any cause, the said board of supervisors may order an assessment upon the lands in said drainage district for the purpose of placing the same in proper and suitable condition for drainage purposes, using the original assessment upon the property in said district as a basis to ascertain the ratio that each separate tract or lot of land or property bears to the whole amount to be levied and said board shall fix and determine the amount of the assessment or tax that shall be levied against each separate piece of property in said district, and to meet the requirements of this act, which said assessment shall be limited to the amount necessary to make and complete said repairs, remove said obstruction or remedy any such defect or defects, and shall be levied and collected in the same manner as other assessments provided for in this act for the location, construction and operation of said system of drainage are collected and expended: Provided, That if the repair is made necessary by the act or negligence of the owner of any land through which such improvement is constructed, or by the act or negligence of his agent or employee, or if the same is filled and obstructed by the cattle, hogs or other stock of such owner, employee or agent then the cost thereof shall be assessed and levied against the lands of such owner alone.

History: L. 1911, ch. 168, § 34; May 22; R.S. 1923, 24-634.



24-635 Overseers; appointment; powers and duties.

24-635. Overseers; appointment; powers and duties. For the purpose of preserving any ditch, drain, dike or other works constructed or erected under the provisions of this act the board of supervisors shall have the power to appoint not more than three overseers of their respective districts, who shall hold their offices for a term of one year; whose duty it shall be to keep the ditches, drains, dikes and other works erected or constructed for the reclamation of the lands in the drainage district in good repair, and remove all obstructions from all ditches, drains or watercourses within their respective districts. It shall also be the duty of said overseers to cause the arrest of all persons who shall be known to have filled up, or put any timber or brush into, or to have in any way obstructed any ditch, drain or watercourse, or have damaged any dike or other work erected or constructed for the reclamation of lands as aforesaid, within their respective districts, and bring them before a court having jurisdiction for trial and punishment.

History: L. 1911, ch. 168, § 35; R.S. 1923, 24-635; L. 1977, ch. 105, § 11; July 1.



24-636 Civil liability for obstructing or injuring property; penalty.

24-636. Civil liability for obstructing or injuring property; penalty. If any person shall willfully obstruct or injure any ditch, drain, or watercourse, or damage or destroy any dike or other work constructed under the provisions of this act, he shall be liable to the drainage district for the full amount of the injury occasioned by the damage thereto, the same to be recovered by a civil action, in the name of the district before any court having jurisdiction thereof, and in addition thereto shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined in any sum not exceeding the sum of one hundred dollars and may be imprisoned until such fine and costs of prosecution are paid.

History: L. 1911, ch. 168, § 36; May 22; R.S. 1923, 24-636.



24-637 Construction of act; defects in assessments; modification of assessments.

24-637. Construction of act; defects in assessments; modification of assessments. This act shall be liberally construed to promote the drainage and reclamation of wet, overflowed or submerged lands, and the establishment of said corporation and the collection of assessments shall not be defeated by reason of any defect in the proceedings occurring prior to the judgment of the court, or of the board of supervisors confirming and establishing the assessment of benefits and injuries, but such judgment shall be conclusive and final that all prior proceedings were regular and according to law, nor shall any person be permitted to take advantage of any error, defect or informality, unless the person complaining thereof is directly affected thereby, at any stage of the proceedings, and if the court or board of supervisors shall deem it just to release any person, or modify his assessment or liability; it shall in no manner affect the right or liability of any other person.

History: L. 1911, ch. 168, § 37; May 22; R.S. 1923, 24-637.



24-638 Contest of assessments.

24-638. Contest of assessments. The collection of assessments to be levied to pay for the location, construction, maintenance, or repair of any ditch, levee, dike, or watercourse, shall not be enjoined nor declared void; nor shall said assessment be set aside in consequence of an error, omission, or irregularity committed or appearing in any of the proceedings provided for by this act and no injunction shall be allowed restricting the collection of an assessment until the party complaining shall first pay to the county treasurer the amount of his assessment, which amount so paid may be recovered from said district in an action brought for that purpose in case said injunction is made perpetual.

History: L. 1911, ch. 168, § 38; May 22; R.S. 1923, 24-638.



24-639 District to be body politic and corporate; corporate name; general powers.

24-639. District to be body politic and corporate; corporate name; general powers. (a) A district organized under the provisions of K.S.A. 24-601 et seq., and amendments thereto, shall be a body politic and corporate, and shall be known by the corporate name of drainage district number ______ of ________ county.

(b) The board of supervisors of the drainage district shall have the power to:

(1) Adopt a seal;

(2) enter into contracts;

(3) hold real and personal property;

(4) sue and be sued;

(5) determine and fix the district boundaries;

(6) remove all obstructions from the channel of the watercourse;

(7) commence and maintain suits against any and all persons or corporations unlawfully maintaining dams or other obstructions in the channel of the watercourse to compel the removal of the same;

(8) exercise the power of eminent domain as to all lands necessary to the construction of cutoffs, spillways and auxiliary channels in accordance with K.S.A. 26-501 through 26-516, and amendments thereto;

(9) require that all bridges across the watercourses shall be of sufficient length or that they shall be provided with sufficient trestle work to permit the unobstructed flow of the waters at flood time;

(10) construct cutoffs, spillways and auxiliary channels across railroads and highways, to compel the adequate bridging of the same and to compel the raising of the grades of the railroads and highways;

(11) levy an annual tax not to exceed five mills on the assessed value of all tangible taxable property located within the district to constitute a general fund to meet the incidental expenses of the district. If the board determines that a higher tax levy is necessary, it may adopt a resolution proposing to raise the limitation. Any proposed increase of the levy limitation shall be submitted for approval by the qualified voters of the drainage district. The election shall be called and held in the manner provided by the general bond law. If a majority of the voters voting on the question votes in favor thereof, the levy limitation may be increased;

(12) issue bonds and provide for the payment of the same; and

(13) perform any other acts not inconsistent with the provisions of K.S.A. 24-601 et seq., and amendments thereto.

(c) Nothing in this section shall be construed as exempting the drainage district from the requirements of K.S.A. 24-126 and 82a-301 et seq., and amendments thereto.

History: L. 1911, ch. 168, § 39; R.S. 1923, 24-639; L. 2001, ch. 76, § 2; L. 2004, ch. 78, § 1; July 1.



24-640 Construction of act; petition required, when.

24-640. Construction of act; petition required, when. This act shall not be construed as repealing any law now in force in this state, and shall apply only to drainage districts organized hereunder and hereafter: Provided, only, That K.S.A. 24-602 and 24-611 may be made applicable to and become a part of the general drainage laws existing in 1909, whenever a petition of two-fifths of the voters in said districts shall be presented to the board of county commissioners, praying therefor in any county in which there has been organized a drainage district under existing laws at the time of the taking effect of this act.

History: L. 1911, ch. 168, § 40; May 22; R.S. 1923, 24-640.



24-640a Perpetual succession.

24-640a. Perpetual succession. All drainage districts incorporated pursuant to K.S.A. 24-601 to 24-640, inclusive, and amendments thereto, prior to the effective date of this act whose existence as a public corporation as stated in the articles of association of any such drainage district expires on or after July 1, 1983, are hereby declared to have perpetual succession.

History: L. 1983, ch. 118, § 26; July 1.



24-641 Legalizing drainage districts created by district court or board of county commissioners.

24-641. Legalizing drainage districts created by district court or board of county commissioners. Whenever any district court in the state of Kansas or the board of county commissioners of any county has declared or ordered any defined portion of contiguous territory to be a drainage district and such territory has elected officers or functioned in any manner as a drainage district, such defined portion of contiguous territory, as the same appears in the description in the order defining such territory, is hereby recognized as a legal body politic and corporate of this state and as a drainage district for the purpose heretofore provided by law, and the creation of each such drainage district is hereby validated and legalized and the territory therein embraced as shown by order of the court or order of the board of county commissioners shall be held to be the legal description of such district: Provided, This act shall not apply to any such drainage district where the board of supervisors thereof, under the provision of K.S.A. 24-647 to 24-653, inclusive, have adopted a resolution providing for the dissolution and disorganization of such drainage district.

History: L. 1927, ch. 199, § 1; L. 1931, ch. 187, § 1; Feb. 28.



24-641a Same; special election of officers, when.

24-641a. Same; special election of officers, when. Whenever a drainage district has been organized as provided in K.S.A. 24-641 and the officers have failed or neglected to qualify for one election provided for by law or an election of officers has not been held, a special election may be called by five percent of the property owners in said district by filing a petition for such election with the county clerk and upon the filing of such petition the clerk shall forthwith publish a notice calling an election at a time to be fixed by him not less than ten days and not more than thirty days from the first publication of said notice and at such time there shall be elected supervisors or directors to serve for the period intervening until the next election when their successors shall be elected and qualified as by law provided. Said election shall be conducted and held in the same manner as provided for in the first election held in such district, under the provisions relating to the organization of such district.

History: L. 1931, ch. 187, § 2; Feb. 28.



24-642 Same; boundaries legalized.

24-642. Same; boundaries legalized. That the boundaries of each such drainage districts are hereby designated as the same are described in the records of any such court, or in the records of the county wherein such district was created or attempted to be created, and shall contain the territory mentioned in such records, and such territory and boundaries are hereby redesignated as the same appear upon said records, and with like effect as though the description of said property and boundaries were here severally set out at large.

History: L. 1927, ch. 199, § 2; March 21.



24-643 Same; bond issues legalized.

24-643. Same; bond issues legalized. All acts of the officials of such districts in respect to the issuance of any and all unpaid bonds and interest thereon by any such drainage district for which such districts received value are hereby legalized, approved and validated and such unpaid bonds and interest thereon shall constitute the legal obligations of such drainage districts, if issued in substantial compliance with the laws relating thereto as printed in the statute book at the time of their issuance.

History: L. 1927, ch. 199, § 3; L. 1983, ch. 49, § 75; May 12.



24-644 Same; tax levies and assessments legalized.

24-644. Same; tax levies and assessments legalized. All acts of such officials and of all county and state officials relating to levying taxes and special assessments heretofore levied and assessed for the payment of the principal and interest on such bonds and for all other purposes necessary and incidental to the business of the drainage district if done in substantial compliance with the laws as printed in the statute book, are hereby validated and legalized. Any taxes and special assessments in an amount sufficient to pay the principal and interest of bonds now outstanding, shall be annually assessed and collected in each of the drainage districts and applied to the payment of the bonds and interest thereon, and express authority so to do is hereby delegated to the proper drainage district officials and county officials in any county in which the drainage districts are located.

History: L. 1927, ch. 199, § 4; L. 1983, ch. 49, § 76; May 12.



24-645 Same; acts done in conformity to law legalized.

24-645. Same; acts done in conformity to law legalized. That all acts and things done and performed in any district court in the state relative to the creation of said drainage districts, are hereby validated, ratified and confirmed and all acts and things heretofore done by any official, agent or employee of any such district which were performed in substantial conformity with the laws relative thereto as they appear on the statute books, are hereby validated, ratified and confirmed.

History: L. 1927, ch. 199, § 5; March 21.



24-646 Same; application of act.

24-646. Same; application of act. This act shall apply only to such drainage districts which have heretofore issued and delivered bonds, for improvements therein.

History: L. 1927, ch. 199, § 7; March 21.



24-647 Disorganization of drainage district; petition; nature of hearing; resolution; board of trustees.

24-647. Disorganization of drainage district; petition; nature of hearing; resolution; board of trustees. Whenever the owners of a majority in interest of the acres of real estate within the boundaries of any drainage district organized under K.S.A. 24-601 to 24-640, which district has not constructed a drainage system, shall file their written petition with the secretary of the board of supervisors of such drainage district asking such board to disorganize and dissolve such drainage district, the board of supervisors of drainage district, upon finding such petition sufficient, shall within 30 days designate a time and place for a public meeting of such board of supervisors to be held within sixty days thereafter to consider such petition and give notice thereof to the owners of land within the drainage district in the same manner as required for an election meeting under K.S.A. 24-606. Said board of supervisors shall hold such meeting and all owners of real estate situated within the drainage district and all other parties interested may attend and shall be heard by the board of supervisors as to any reasons why such drainage district should or should not be disorganized and dissolved. After such hearing the board of supervisors shall have power to adopt a resolution providing that said drainage district (naming it) shall or shall not be disorganized and dissolved. Which resolution shall be sufficient if in substantially the following form: "Be it resolved by the board of supervisors of drainage district No. ____ of ________ county, Kansas, that said drainage district (naming it), (be) or (not be) disorganized and dissolved." A copy of such resolution, certified by the secretary to the board of supervisors as correct, shall be filed promptly with the secretary of state.

Upon adoption of a resolution to disorganize and dissolve such a drainage district it shall thereupon cease to exist and function as a corporation and the then board of supervisors shall become and continue a board of trustees with power to and shall conclude and finally terminate all the affairs of the drainage district. A copy of such resolution together with a statement of the names of the members of the board and the name of the secretary to such board shall be filed promptly and the names of their successors, if any, kept on file in the office of the clerk of the district court in which the decree incorporating the district was rendered, which papers together with all others pertaining thereto shall be docketed, filed and preserved by the clerk of such court under the title, "In re dissolution of drainage district No. ____ of ________ county, Kansas," (naming it).

History: L. 1929, ch. 175, § 1; May 28.



24-648 Same; duties of trustees.

24-648. Same; duties of trustees. The board of trustees shall function under the name "Board of trustees of drainage district No. ______ of ______________ county, Kansas," and shall have power to sue and be sued. The board shall act as a unit and decide all matters by majority vote and shall elect one of their number chairman and another treasurer and each shall perform the customary duties of his office and the board shall appoint a secretary to the board and may employ attorneys, accountants, and contract for all other services and incur such other expense as they deem necessary. If vacancies occur on such board the remaining members shall apply to the judge of the court in which the district was incorporated to fill such vacancy and such judge shall appoint to such board an owner of land in the district who signed the disorganization petition. Each member of the board of trustees shall be paid three dollars ($3) for each meeting of the board or day's service. Each person, firm or corporation appointed, or employed by the board shall be paid by the board such amounts as agreed upon.

History: L. 1929, ch. 175, § 2; May 28.



24-649 Same; how funds secured by trustees; tax levy.

24-649. Same; how funds secured by trustees; tax levy. In order to provide ready money with which to pay the expenses and indebtedness incurred by them, the board of trustees are authorized to borrow money, not in excess of twenty-five cents for each acre within the district and thereby bind such district to repay the same. To provide funds to repay the money borrowed, if any be borrowed, and to pay all other indebtedness incurred by the board of trustees in concluding the affairs of such drainage district, the land within such district, without regard to its value or the improvements thereon, shall be taxed in the following manner:

The board of trustees on or before August 1 of any year may certify to the board of county commissioners of any county in which said drainage district or any part thereof is situated, the amount of money such board of trustees deem it advisable to raise by taxing such land that year, together with a description of all the real estate in such county and within such drainage district, and such board of county commissioners shall levy equally upon each acre of land within such drainage district, a tax sufficient to raise the amount so certified. Such tax shall be levied and collected as other taxes and if not paid the land thus taxed may be sold as upon failure to pay other taxes. As such tax is collected, it shall be paid by the county treasurer to the treasurer of such board of trustees. The board of trustees may require their treasurer to give such bond as they deem necessary to secure the safety of such funds. The board may pay out such funds upon allowance by the board, upon the order of the treasurer countersigned by the chairman of the board.

History: L. 1929, ch. 175, § 3; May 28.



24-650 Same; notice of disorganization; filing of claims.

24-650. Same; notice of disorganization; filing of claims. Within sixty days after adopting the resolution to disorganize and dissolve the district, the board of trustees shall publish in a newspaper of general circulation in the drainage district, for three consecutive issues if a weekly paper, and for five consecutive issues if a daily paper, a notice to all creditors and claimants of or against the drainage district (naming it) setting forth a copy of the resolution to disorganize and dissolve the drainage district and further notifying all such creditors and claimants, without naming them or specifying the amount or nature of their claim, that each claimant having any claim of any kind or nature existing against the drainage district at the time and previous to the date (specifying it) of the adoption of the resolution to disorganize the district, or accruing upon contracts made previous thereto, shall file a verified, itemized statement of such claim as they may have against the drainage district, setting forth the amount and nature thereof, with the secretary to the board of trustees and shall also file a copy, for record, with the clerk of the district court (naming it) wherein the resolution to disorganize the district was filed, within a time to be specified in such notice but not less than thirty (30) days nor more than ninety (90) days from the date of first publication of such notice. No such claim of any character shall be allowed unless filed within one year after the date of such first newspaper publication, which date shall be specified in such notice.

Within ten days after the date of first publication of such notice, the secretary to the board of trustees shall mail a copy of such notice to the last known address of each claimant who appears as such upon the records of the drainage district. The validity of each claim and the right of each claimant to be paid shall be determined in accordance with the law under which the drainage district was organized and exclusive of and unaided by this act so that the rights of all claimants, and all property owners shall remain unchanged and the limitation, if any, upon the power of the drainage district to incur indebtedness shall be observed. Within this limitation the board of trustees may compromise any claim and agree upon the amount that may be due. If the board of trustees shall deem it advisable, they may file an action in a court of general jurisdiction and make one or more or all of the known claimants parties defendants and procure an interpretation and construction of K.S.A. 24-601 to 24-640, determining the power of such drainage district to incur indebtedness, the limitation thereon, if any, and the rights of claimants and the power to levy and the method of levying taxes or assessments to pay the indebtedness of the district.

History: L. 1929, ch. 175, § 4; May 28.



24-651 Same; funds for payment of claims.

24-651. Same; funds for payment of claims. When the total obligations existing against the drainage district at the time of adoption of the resolution to disorganize, or when the right of any creditor to be paid a definite amount has been established, then the board of trustees shall certify the amount of money necessary to pay the same to the board of county commissioners of the county in which the land of the district is situated and said board of county commissioners may raise such money in accordance with and under the provisions of K.S.A. 24-601 to 24-640: Provided, All suits pertaining to the levy and collection of such tax shall be brought and defended by the board of trustees. The county treasurer shall pay such taxes when received to the treasurer of the board of trustees, and the board shall pay the same in satisfaction of the claims for which collected.

History: L. 1929, ch. 175, § 5; May 28.



24-652 Same; care and sale of property.

24-652. Same; care and sale of property. Whenever the board of supervisors of any drainage district adopts a resolution to disorganize and dissolve such drainage district in accordance with the provisions of this act the adoption of such resolution shall not change or alter the rights of any creditor or claimant of the district, nor the rights of the drainage district against any party, nor any cause of action against or in favor of such district, but all such shall survive in favor of or against the board of trustees. Upon the adoption of such disorganization resolution the title to all property of the drainage district of whatsoever kind or character including the engineer's survey, findings, reports, and all maps and plats of the district, and all blueprints of proposed and suggested improvements and all other information obtained by the drainage district through any of its agents, engineers or other employees, pertaining to the physical characteristics of the district shall vest immediately in the said board of trustees for the benefit of the owners of land within the drainage district.

The board of trustees shall collect and acquire all such property and assets of the district and preserve the same, and shall have authority, without court order, to sell or contract to sell any part or all of such assets and property upon such conditions and for such consideration as the board of trustees shall deem advisable. All proceeds from the sale of any such property and assets shall be applied by the board of trustees upon the payment of the indebtedness of the drainage district.

History: L. 1929, ch. 175, § 6; May 28.



24-653 Same; final report and discharge of trustees.

24-653. Same; final report and discharge of trustees. When the board of trustees has finally closed the affairs of the drainage district they shall file their report, so stating, with the clerk of the district court in which the district was incorporated and apply to the court for their discharge. If the court finds the report substantially correct and the affairs of the district closed it shall make an order discharging the trustees.

History: L. 1929, ch. 175, § 7; May 28.



24-654 Renewal, extension and restoration of articles of incorporation; petition to court; record.

24-654. Renewal, extension and restoration of articles of incorporation; petition to court; record. (a) The owners of a majority in interest of the acres of real estate within the boundaries of any drainage district organized under K.S.A. 24-601 to 24-640, and amendments thereto, which district has constructed a drainage system, may at any time before or after the expiration of the number of years the same was to continue as stated in the articles of association, file their written petition with the clerk of the district court of the county in which the same is located and in the case in which the decree incorporating the district was rendered, asking for the renewal, extension and restoration of the articles of association of such drainage district for a number of years to be stated in such petition.

(b) Such petition shall stand for hearing following the filing of such petition, and upon finding that such petition is sufficient, the district court, by its order duly entered of record, shall duly declare such drainage district renewed, extended and restored with the same force and effect as if its articles of association had not become inoperative and void, or would not or had not expired by limitation. Within 20 days after the district court shall enter any such decree, the clerk thereof shall transmit to the secretary of state a certified copy of the record relating thereto, and the same shall be filed in the office of the secretary of state in the same manner as the articles of association of such drainage district were originally filed in such office.

History: L. 1939, ch. 184, § 1; L. 2007, ch. 190, § 6; July 1.



24-655 Same; validation of prior acts; vesting of property rights and credits; liabilities.

24-655. Same; validation of prior acts; vesting of property rights and credits; liabilities. Such decree of renewal, extension and restoration shall validate all contracts, acts, matters and things made, done and performed within the scope of its articles of association, by its board of supervisors, officers and agents, during the time when such articles of association were inoperative or void after their expiration by limitation, with the same force and effect and to all intents and purposes as if said articles of association had at all times remained in full force and effect; and all real and personal property, rights and credits possessed by said drainage district at the time its articles of association became inoperative or void or expired by limitation, and which were not disposed of prior to the time of such revival or renewal, shall be vested in such drainage district after such revival and renewal, as fully and amply as they were held by said drainage district at and before the time its articles of association became inoperative or void, or expired by limitation, and said drainage district, after such renewal and revival, shall be as exclusively liable for all contracts, acts, matters and things made, done or performed in its name and on its behalf by its board of supervisors, officers and agents prior to such renewal, extension and restoration, as if its articles of incorporation had at all times remained in full force and effect.

History: L. 1939, ch. 184, § 2; April 8.



24-656 Drainage districts organized with territory in two or more counties; definitions.

24-656. Drainage districts organized with territory in two or more counties; definitions. The following terms when used in this act shall be construed to have the meaning ascribed to them in this section:

(a) "Person" shall mean any person, firm, partnership, association or corporation;

(b) "publication" shall mean the publication in a newspaper or newspapers admitted to the United States mail as second-class matter, of general circulation within the joint drainage district;

(c) "land" shall mean real property as that term is defined by the laws of the state of Kansas, and shall include any road, highway, bridge, street or other right-of-way;

(d) "chief engineer" shall mean the chief engineer of the division of water resources of the Kansas department of agriculture;

(e) "board" shall mean the board of directors of a joint drainage district;

(f) "qualified voter" shall mean any qualified elector of the district and any person 18 years of age or over owning land within the district, although not a resident therein;

(g) "landowner" shall mean the record owner of the fee in any real estate in the district or the fee in the surface rights of any real estate in the district, but the owners of an oil and gas lease, mineral rights or interest, easements or mortgages as such shall not be considered landowners, and school districts, cemetery associations and municipal corporations shall not be considered landowners;

(h) "steering committee" shall be the group of not less than three (3) qualified voters who shall serve as the governing body of the proposed drainage district until the first board of directors is elected.

History: L. 1963, ch. 225, § 1; L. 1972, ch. 124, § 3; L. 1976, ch. 174, § 1; L. 2004, ch. 101, § 71; July 1.



24-657 Same; authorization.

24-657. Same; authorization. Subject to the provisions of K.S.A. 19-270, drainage districts, the proposed territory of which lies in two or more counties, may be organized and incorporated in the manner provided in this act.

History: L. 1963, ch. 225, § 2; L. 1986, ch. 70, § 31; May 15.



24-658 Same; petition by verified landowners; county clerk to furnish record of ownership, when.

24-658. Same; petition by verified landowners; county clerk to furnish record of ownership, when. Before any such drainage district shall be organized, a petition shall be filed in the office of the secretary of state, signed by not less than two-fifths (2/5) of the landowners within said proposed district as shown by a verified list of said landowners taken by a landowner of said proposed district to be selected by the first ten (10) signers of the petition. A verified list of landowners shall be attached to and filed with the petition in the office of the secretary of state as an exhibit: Provided, That for purposes of determining ownership, the county clerk of the county in which any part of the proposed drainage district is described shall, upon demand, furnish the record of the ownership of the lands within the county from the tax rolls of said county, and said record of ownership shall be satisfactory evidence of title.

History: L. 1963, ch. 225, § 3; June 30.



24-658a Inclusion of land located in other benefit districts.

24-658a. Inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any drainage district created pursuant to K.S.A. 24-656 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a drainage district.

History: L. 1997, ch. 143, § 16; May 8.



24-659 Same; contents of petition; form; map.

24-659. Same; contents of petition; form; map. Said petition shall set forth: (1) The proposed name of the district, which name shall end with the words "joint drainage district number ______." It shall be the duty of the secretary of state to assign a number to each such district in the order in which petitions for their organization are received in his or her office.

(2) A description of the lands to be included within the proposed district, identified by section numbers and fractions thereof, and other platted areas as appropriate.

(3) A statement of the purposes for which the district is to be organized.

(4) A statement that the board of directors of the district shall consist of not less than three members giving the names and addresses of the persons who will constitute the original steering committee.

(5) Any other matter deemed essential.

(6) A prayer for the organization of the district as a nonprofit corporation.

A map showing the lands to be included in the district, prepared in consultation with the chief engineer, shall be attached to the petition as an exhibit and incorporated therein by reference. The petition shall be in substantially the following form:

BEFORE THE SECRETARY OF STATE OF THE STATE OF KANSAS

In the Matter of ________ Joint Drainage District Number ____, __________ and __________ counties, Kansas.

PETITION

Come now the undersigned persons and state that they are landowners within the proposed boundaries of the aforenamed drainage district, hereinafter more fully described, and that each signer states that his respective post-office address is set forth beside his name. That the purposes for which this district is organized are (state purposes). That a steering committee for the organization of the district is hereby fixed and constituted with not less than three members; that the names of persons who will serve on the original steering committee, of which the first named shall be acting chairman, and their respective addresses are as follows:

(List names and addresses.)

The governing body of the district shall be constituted in a board of directors composed of not less than three qualified voters.

That attached hereto, marked Exhibit A and made a part hereof as fully as if set forth herein, is a map showing the lands proposed to be included in the district.

That the lands proposed to be included in said district are described as follows:

(Description of lands.)

That the lands proposed to be included in said district do not embrace the territorial limits of any incorporated city, or any part thereof, except those specifically described in the petition.

Wherefore, the undersigned, individually and collectively, pray that a joint drainage district be organized in the manner provided by law, for the purposes set forth herein, and that the secretary of state and the chief engineer of the division of water resources of the Kansas department of agriculture proceed diligently in the performance of their duties so that the organization of this proposed district may be completed and approved at the earliest possible time.

Submitted to the secretary of state this ______ day of ________, ____.

History: L. 1963, ch. 225, § 4; L. 1976, ch. 174, § 2; L. 2004, ch. 101, § 72; July 1.



24-660 Same; circulation of counterpart of petition; city territory included, when; copies of petitions filed with county clerk and secretary of state; findings and endorsement by secretary of state; notice to steering committee.

24-660. Same; circulation of counterpart of petition; city territory included, when; copies of petitions filed with county clerk and secretary of state; findings and endorsement by secretary of state; notice to steering committee. A counterpart of the petition, setting forth the text of the petition in full, shall be circulated within the proposed boundaries of the district: Provided, That when an incorporated city, or any part thereof, included as a part of the lands within the proposed boundaries of the district and not excluded by reference therein, the naming of the city, and class thereof, and a statement as to what part or all of the lands within said city are to be included within the proposed boundaries of said district, shall be sufficient identification within said petition, and approval of said drainage district formation shall be by election duly called by the governing body of said city for such purpose of approval or disapproval by the qualified voters of the area in said city sought to be included in said drainage district, and if approved by vote, the mayor of said city shall be directed to sign said petition as representative of said land within said city limits and for the total of said lands encompassed therein and if disapproved by the qualified voters therein, the city, or part thereof, shall be excluded from the district.

A duplicate original or a photographic copy of the original petition, with copies of all signature sheets attached thereto, shall be furnished to the county clerk of each county wherein lies a part of the proposed district. All counterparts shall be filed with the secretary of state at the same time and shall be received and treated by him as a single petition. The secretary of state shall determine the sufficiency or insufficiency of the petition on the basis of the information as to the number and qualifications of signers as shown by the verified enumeration filed with the petition. In the making of such findings, the secretary of state shall consider the signature of the mayor of any city which has approved said petition as herein provided as the signature of one landowner. The secretary of state shall endorse his findings and the date thereof on the face of the petition, and shall notify, in writing, the person designated in the petition as the acting chairman of the steering committee of his findings.

History: L. 1963, ch. 225, § 5; June 30.



24-661 Same; certification to chief engineer; investigation, report and approval or disapproval; approval required, when; transmittal of approval to secretary of state and to chairman of steering committee.

24-661. Same; certification to chief engineer; investigation, report and approval or disapproval; approval required, when; transmittal of approval to secretary of state and to chairman of steering committee. If the secretary of state finds the petition to be sufficient as to form and the number and qualifications of the petitioners, he or she shall prepare a certified copy of the petition and transmit the same to the chief engineer within five (5) days from the date of his or her determination of sufficiency. Upon receipt of such certified copy the chief engineer shall institute an investigation of the proposed district, its territory and purposes, and shall within ninety (90) days after receipt of said copy transmit a written report of his or her findings on the petition together with his or her written approval or disapproval of the petition, to the secretary of state and the acting chairman of the steering committee named in the petition.

The chief engineer shall approve such petition if he or she finds and discloses by his or her report:

(1) That the boundary of any proposed district as defined is limited to but, as far as practicable, includes all quarter-quarter-quarter sections (square ten-acre tracts) of which more than one-half is subject to injury and damage from the overflow of some watercourse or watercourses, naming or describing it or them, or to include all of any such quarter-quarter-quarter sections which contain a portion of the channel of the named or described watercourse or watercourses, or includes, as far as practicable, all quarter-quarter-quarter sections which are subject to injury and damage from standing water not resulting from the overflow of some watercourse;

(2) that the downstream limit of any proposed district is established with due regard to the location of highways and railroads and the location and character of existing works of improvement, the boundaries of any organized levee, drainage, irrigation and watershed districts, and the physical characteristics of and the probable relative effect of the operation of the proposed district upon any flood plain area common to both the stream or watercourse and any other stream or watercourse;

(3) that the improvement of the channel of such watercourse or watercourses, the construction and maintenance of levees, drains or other works, including detention dams and reservoirs, are necessary to prevent such overflow;

(4) that such improvement or works will be conducive to the public health, convenience or welfare;

(5) that the proposed drainage district would not include lands in any existing drainage or watershed district;

(6) that the map attached to the petition and the description of lands proposed to be included in the district are adequate and correct. The chief engineer, in his or her report, may make minor corrections with respect to the map or the description of lands proposed to be included in the district to make such map and description of lands conform to the map previously prepared in consultation with the chief engineer, and such corrections shall thereupon become a part of the petition and be deemed effective without a recirculation of the corrected petition among the landowners. If the chief engineer shall approve such petition, he or she shall transmit a certified copy of his or her report to the secretary of state and to the chairman of the steering committee of the district.

History: L. 1963, ch. 225, § 6; L. 1973, ch. 147, § 1; L. 1977, ch. 127, § 1; July 1.



24-662 Same; meeting of steering committee, notice; committee constitutes initial board of directors; election of officers; election on organization of district; certification of results to secretary of state; certificate of incorporation, issuance and recording; action attacking incorporation, limitation.

24-662. Same; meeting of steering committee, notice; committee constitutes initial board of directors; election of officers; election on organization of district; certification of results to secretary of state; certificate of incorporation, issuance and recording; action attacking incorporation, limitation. Within ten (10) days after receipt of a certified copy of the chief engineer's report approving the petition, or the petition as amended, the chairman of the steering committee of the proposed district shall call a meeting of the committee by mailing a written notice fixing the time and place of such meeting to each member of the committee at least five (5) days in advance of the time so fixed, unless such notice is duly waived. The committee shall meet at the time and place fixed in said notice and shall thereupon constitute the initial board of directors of the district who shall hold their offices until their successors are elected and qualified. This board of directors shall elect from their number a president, a vice-president, a secretary, and a treasurer: Provided, One person may hold the offices of secretary and treasurer. The board shall, by resolution, provide for the calling of an election of the qualified voters of the district residing outside of the corporate limits of cities for the purpose of submitting the question of whether the district should be organized and created in accordance with the petition or the petition as amended or revised by the chief engineer. Such proposition shall not be submitted to the qualified voters residing within the corporate limits of any city which have approved the formation of said district at an election called under the provisions of K.S.A. 24-660.

The board shall designate at least one voting place in each county and within the proposed district and shall name and appoint three (3) judges and two (2) clerks for each voting place designated, which judges and clerks shall take an oath to faithfully perform their duties as judges and clerks respectively, and shall each receive compensation of eight dollars ($8) per day for their services, and the board shall cause a notice of said special election to be published for three (3) consecutive weeks in a newspaper of general circulation in each of the counties in which a part of said proposed district is located, the first publication to be not less than twenty-one (21) days prior to such election. Such notice shall set forth the time and place or places of holding the election, the proposition to be voted on, and shall be signed by the president and attested by the secretary of the board. Any qualified voter residing within the proposed district but outside of the corporate limits of any city shall be entitled to vote at such election. The vote at such election shall be by ballot, and such ballot shall comply with the usual requirements for an official ballot for public office insofar as such requirements are applicable thereto.

Upon such ballot shall be printed the proposition submitted, preceded by the words, "Shall the following be adopted?" and followed by the words "To vote in favor of the proposition make a cross × mark in the square after the word 'Yes.' " "To vote against the proposition make a cross × mark in the square after the word 'No.' " Returns from such election shall be made to the board of directors who shall canvass the votes cast at such election on the second Friday following the date of said election, and said board shall immediately certify the results of said election to the secretary of state. If a majority of those voting on the proposition voted in favor of the organization and creation of the district, the secretary of state shall thereupon issue to the board of directors a certificate of incorporation for said district, which shall be filed of record in the office of the register of deeds of each county in which a portion of the district lies. Upon such recordation of the certificate of incorporation the district shall be authorized to function in accordance with the provisions of this act and its certificate of incorporation. If a majority of those voting on the proposition voted against the organization and creation of the district, the secretary of state shall endorse that fact on the face of the petition and the proceedings shall be closed.

No action attacking the legal incorporation of any joint drainage district organized under this section shall be maintained unless filed within ninety (90) days after the issuance of the certificate of incorporation for such district by the secretary of state, nor shall the alleged illegality of the incorporation of any such joint drainage district be interposed as a defense to any action brought after such time.

History: L. 1963, ch. 225, § 7; L. 1976, ch. 174, § 3; July 1.



24-663 Same; payment of costs and expenses when proposed district not approved; tax levies; disposition of funds.

24-663. Same; payment of costs and expenses when proposed district not approved; tax levies; disposition of funds. If the organization of the proposed district is defeated at the special election or if the petition is disapproved by the chief engineer, the board of directors or steering committee named in the petition shall continue to function in a limited capacity for the purposes hereinafter set forth in this section. Said board or steering committee shall determine the amount of money necessary to pay all of the costs and expenses incurred in the preparation and filing of the petition and in the conduct of the special election and shall certify a statement of such amount to the county clerk of each county in which the proposed district was to be located. Said county clerks shall thereupon ascertain the total assessed valuation of all taxable tangible property in their respective counties within the proposed district and certify same to the county clerk of the county in which the acting chairman of the board or steering committee of the proposed district resides.

Said county clerk shall determine the levy necessary to be spread against the taxable tangible property in the entire proposed district in order to raise funds sufficient to pay the amount set forth in said statement and shall certify said levy to the county clerk of the other counties in which a portion of said district is located. Each of the county clerks shall then cause said levy to be extended against the taxable tangible property lying within the boundaries of said proposed district and within his county. The county treasurers of the respective counties involved shall remit the funds raised by such levy in their counties to the county treasurer of the county in which the acting chairman of the board or steering committee resides who shall hold said funds and shall honor warrants drawn upon said funds by the acting chairman of the board or steering committee and countersigned by the acting secretary of the board or steering committee in payment of the costs and expenses incurred in the proposed organization of the district and shown on the aforementioned statement of expenses.

History: L. 1963, ch. 225, § 8; June 30.



24-664 Same; district as body politic and corporate; powers; designation of home office.

24-664. Same; district as body politic and corporate; powers; designation of home office. Each joint drainage district incorporated under the provisions of this act shall be a body politic and corporate and shall have all the powers, duties, authority and jurisdiction now or hereafter conferred by law on drainage districts organized under the provisions of article 4 of chapter 24 of the Kansas Statutes Annotated, and any acts amendatory thereof or supplemental thereto, including the powers conferred on the board of directors of drainage districts so organized and shall be governed thereby.

In addition to the foregoing powers, each joint drainage district organized under this act shall have the power to select a residence or home office for the joint drainage district, which shall be at a place in a county in which the joint drainage district or any part thereof is located and may be either within or without the joint drainage district as may be designated by the board of directors. The board shall thereupon designate the county in which said residence or home office is located as the official county for the filing of all official acts, budgets and tax levies: Provided, That after the official county has been so designated, said county designation shall not be changed even though the residence or home office of said joint drainage district may be changed at a later date.

History: L. 1963, ch. 225, § 9; June 30.



24-665 Same; no-fund warrants to pay initial organization and administrative expenses; limitation; tax levy to pay; annual ascertainment and certification of valuation in joint district.

24-665. Same; no-fund warrants to pay initial organization and administrative expenses; limitation; tax levy to pay; annual ascertainment and certification of valuation in joint district. The district board may issue no-fund warrants to pay for initial organizational, engineering, legal and administrative expenses of the district, except that the amount so issued shall not exceed the product of two mills times the assessed valuation of the taxable tangible property within the district, which warrants shall be issued, bear interest and be retired in accordance with the provisions of K.S.A. 79-2940, and amendments thereto, except that the approval of the state board of tax appeals shall not be required. Whenever warrants have been issued under this section, the board shall make a tax levy at the first tax levying period, after such warrants are issued sufficient to pay such warrants and interest.

Annually, after the assessment of property for the purpose of taxation has been made in any county in which a part of the joint drainage district lies, the county clerk of such county shall thereupon ascertain the total assessed valuation of all taxable tangible property in his county within the joint drainage district and certify the same to the county clerk of the official county of the joint drainage district designated as authorized by K.S.A. 24-664, and amendments thereto.

History: L. 1963, ch. 225, § 10; L. 2008, ch. 109, § 55; L. 2014, ch. 141, § 49; July 1.



24-665a Same; annual meeting; notice; elections.

24-665a. Same; annual meeting; notice; elections. In not less than 12 months, nor more than 13 months after the recording of the certificates of incorporation, a meeting shall be held for the election of directors. Each director shall be elected for a term of four years and until a successor is elected and qualified. Notice of the meeting shall be given at least 10 days prior to the date thereof by one publication in a newspaper of general circulation in each of the counties of which the district is a part. Elections shall be by ballot. Qualified voters shall be entitled to vote at any such meeting. The directors shall fill any vacancy occurring on the board prior to the expiration of the term of any director by electing a substitute director to serve for the unexpired term. All elections, except the first, shall be held on the first Tuesday in April and every four years thereafter.

The directors shall meet at least once each year. Notice of the annual meeting shall be given at least 10 days prior to the meeting by one publication in a newspaper of general circulation in each of the counties of which the district is a part. The number of directors of a district or the date of the annual meeting, or both, may be changed at an annual meeting if notice of the proposition of making the change or changes are given at the annual meeting immediately preceding the annual meeting at which the change or changes are considered. If the number of directors is proposed to be changed, the proposition shall be introduced in the same manner as other items of business. It shall be the duty of the board of directors to include the proposition in the notice of the annual meeting at which the changes are being considered. If a majority of those voting are in favor thereof, the election of directors shall be in conformance with the adopted proposal and all powers shall be exercised by the newly constituted board beginning immediately after the annual meeting.

History: L. 1976, ch. 174, § 4; L. 1983, ch. 118, § 19; July 1.



24-666 Same; act supplemental to existing laws.

24-666. Same; act supplemental to existing laws. This act shall be deemed to be supplemental to existing laws relating to drainage districts, flood control, irrigation, soil conservation and related matters, and shall not be construed as repealing any existing law. It shall be construed as providing an additional method and procedure for the organization of drainage districts, the territory of which lies in more than one county.

History: L. 1963, ch. 225, § 11; June 30.



24-667 Extension of territory of joint district; petition; approval of secretary of state and chief engineer.

24-667. Extension of territory of joint district; petition; approval of secretary of state and chief engineer. The secretary of state, with the approval of the chief engineer of the division of water resources and subject to the provisions of K.S.A. 19-270, shall have power, upon proper petition being presented for that purpose to extend the territory of any joint drainage district organized and incorporated under the provisions of K.S.A. 24-656 to 24-666, inclusive, and amendments thereto. The petition to extend the territory of any such joint drainage district shall be addressed to the secretary of state, and shall: (a) Describe the territory to be annexed by section numbers and fractions thereof, and other platted areas as appropriate;

(b) have a map attached thereto as an exhibit, and incorporated therein by reference, showing the joint drainage district and the lands proposed to be annexed; and

(c) show that the proposed extension of territory has been recommended by the joint drainage district concerned by resolution duly adopted by its board.

The petition shall be circulated, signed, filed and transmitted in the manner prescribed for the original organization of a joint drainage district in K.S.A. 24-656, 24-657, 24-658, 24-659 and 24-660, and amendments thereto, and similar action shall be taken as prescribed in K.S.A. 24-661, and amendments thereto, insofar as it is applicable.

History: L. 1973, ch. 147, § 2; L. 1986, ch. 70, § 32; May 15.



24-668 Dissolution of portion of joint district; petition, contents; hearing; findings; report; certificate of dissolution; powers and duties of chief engineer.

24-668. Dissolution of portion of joint district; petition, contents; hearing; findings; report; certificate of dissolution; powers and duties of chief engineer. The chief engineer of the division of water resources shall have power upon proper petition being presented for that purpose to dissolve a portion of a joint drainage district organized and incorporated under the provisions of K.S.A. 24-656 to 24-666, both sections inclusive, or any amendments thereto. The petition for dissolution of a portion of a joint drainage district shall be addressed to the chief engineer of the division of water resources and shall: (1) Describe the territory to be dissolved by section numbers and fractions thereof and other platted areas as appropriate; (2) contain a prayer that the territory described therein be dissolved from the joint drainage district, naming it; (3) show that the dissolution is being sought by either a majority of the board of the joint drainage district or a majority of the landowners in the territory to be dissolved. Whenever a petition in conformity with this section is received by the chief engineer it shall be his duty forthwith to fix a time for the hearing of such petition and to give notice thereof which shall be published by the affected joint drainage district at their expense at least twenty (20) days before the date fixed for the hearing. It shall be the duty of the petitioners to show satisfactory evidence in support of the requested dissolution.

If after such hearing the chief engineer finds that the exclusion of the territory described in the petition would leave within the district an area in conformance with the findings considered for the organization of a district as prescribed in K.S.A. 24-661, as amended, and that the exclusion of the territory described in the petition would not substantially impair the effectiveness of the remaining area as a joint drainage district, he shall transmit a written report of his findings on the petition, together with his written approval or disapproval of the petition, to the secretary of state and the secretary of the board. Upon receipt of such report and approval of the petition the secretary of state shall thereupon issue and deliver to the secretary of the board a certificate of dissolution as to the lands which are to be excluded from the district fixing the effective date of such dissolution. A certified copy of the certificate of dissolution shall be recorded in the office of the register of deeds of each county in which any portion of the district is located.

History: L. 1973, ch. 147, § 3; July 1.






Article 7 DRAINAGE ON PETITION TO COURT

24-701 Application to district court for drainage in certain cases; petition; bond.

24-701. Application to district court for drainage in certain cases; petition; bond. (a) Whenever any owner or owners of land which would be benefited by drainage, which cannot be accomplished in the best and cheapest manner without affecting the lands of others, shall desire such drainage; or whenever any township board shall desire to provide for the drainage of a public highway; or whenever any school-district board shall desire to provide for the drainage of the grounds of a public school, which drainage shall affect the lands of others; or whenever the mayor and council of any city shall find it necessary for the successful drainage of such city to construct any drain as an inlet or outlet leading into or out of such city, or to construct drains outside such city to prevent the flooding of such city, which drain, inlet or outlet cannot be constructed without affecting the lands of others, such owner or owners, township board, school-district board, or mayor and council of any city, as the case may be, may apply for such drainage by petition to the district court of the county in which any of the lands of the petitioner or petitioners are situated; or, in case of a township board or school-district board or the mayor and council of a city, to the district court of the county in which such township, school district or city is located.

(b) The petition shall:

(1) Describe the lands which will be affected by such drain in tracts of 40 acres according to the government survey, or in smaller fractions of a section if owned in smaller tracts;

(2) describe by metes and bounds all lands not susceptible of description as fractions of a section;

(3) give the name or names of the occupant or occupants and of the owner or owners of each tract, if known, and if not known shall so state;

(4) name any township and highway and grounds of any public school by the appropriate number of the district and appropriate description of the grounds; and

(5) list the name of any city which it is believed would be benefited by such drainage or in which the drainage of a public highway, the grounds of a public school or street would be improved. If any of the lands to be so benefited or damaged lie within the corporate limits of any city or town, the same shall be described by lots or blocks, by their appropriate numbers, when such lots or blocks are numbered on the plat books in the office of the register of deeds of the county. If the right of way of any railroad, interurban railway or street-car company is believed to be affected, it shall be sufficient to describe it as the right of way of such railroad or company, naming it, through the sections, townships and ranges on which it is located, giving the number of the same.

(c) Such petition shall be sufficient to give the court jurisdiction over all lands described therein, and power to fix a lien thereon, if they are described as belonging to the persons who appear to be the owners, according to the last assessment roll or record of transfers kept by the county clerk of the county in which such lands are situated. The petition shall also state that in the opinion of the petitioner or petitioners the public health will be improved, or that one or more public highways in the county, or streets in a city or town therein, will be benefited by the proposed drainage, or that the proposed work will be of public utility. The petition shall further state, generally, the method by which it is believed such drainage can be accomplished in the cheapest and best manner, and the belief of the petitioner or petitioners that the cost, damages and expenses of such drainage will be less than the benefits which will result to the owners of the lands and other properties and easements, and to such lands, easements and other properties and to municipalities likely to be benefited thereby. Such petition shall be verified by the affidavit of one or more of the petitioners.

(d) At the time of filing the petition the petitioner or petitioners shall also give bond, payable to the state of Kansas, with one or more sureties to be approved by the judge of the district court, conditioned for the payment of all expenses in the event the court shall not establish such proposed work of drainage.

History: L. 1907, ch. 197, § 1; L. 1909, ch. 129, § 1; R.S. 1923, 24-701; L. 1992, ch. 314, § 4; July 1.



24-702 Hearing and proceedings on the petition; notice; commissioners, bonds, oath and duties; remonstrance by landowners; appeal to supreme court, time.

24-702. Hearing and proceedings on the petition; notice; commissioners, bonds, oath and duties; remonstrance by landowners; appeal to supreme court, time. (a) Upon the filing of the petition for drainage, as provided in K.S.A. 24-701, and amendments thereto, in the office of the clerk of the district court, the clerk shall enter a minute of the filing of such petition in the civil appearance docket of the court and shall fix a time for the hearing of such petition by the court, which shall not be less than 45 days nor more than 60 days after the filing of such petition. The clerk shall issue a notice directed to all persons, corporations and municipalities named in the petition as occupants or owners of lands, easements or other property to be affected by such drainage, other than the petitioners themselves, which notice shall be written or printed, and shall set forth the route of the proposed drain, as described in the petition, the fact of the filing and pendency of the petition, and the time when such petition will be heard.

(b) The notice, when issued by the clerk, shall be delivered to the sheriff of the county, and it shall be the duty of the sheriff to cause to be published in some newspaper printed and published in the county in which such drain is proposed to be established a copy of the notice, which notice shall be published and proof of publication made in the same manner as is provided by law for the publication of summons for nonresident defendants in civil action, the first publication of such notice to be at least 41 days prior to the day fixed for the hearing of such petition. All persons appearing at the hearing of such petition, and all persons, corporations or municipalities named in the notice published shall thereafter be deemed to have notice of all steps taken in such proceedings. If it appears to the court, at the time fixed for the hearing of such petition, that the publication has been given, the court shall consider such petition and hear any demurrer or written objection to the sufficiency of the petition offered by any person named in such petition, or by any other person who shall satisfy the court, by such showing as the court may require, that such person has an interest that will be affected by such drainage. All questions arising at the hearing of such petition shall be heard and determined by the court.

(c) If the court finds the petition defective, the same may be amended, by leave or order of the court, and if not so amended may be dismissed at the cost of the petitioner or petitioners. If, upon the hearing of such petition, the court finds and determines such petition to be sufficient, the court shall appoint two discreet citizens of the county, who, together with a civil engineer, who need not be a resident of the county, also to be appointed by the court, shall be commissioners to manage, control and conduct such proposed drainage, and shall fix a bond to be given by such commissioners, in such sum as the court may deem requisite, and such petition shall be referred to such commissioners for their action thereon. Before entering upon their duties as such commissioners, they shall give a joint and several bond to the state of Kansas in the sum fixed by the court, with one or more good and sufficient sureties thereon, to be approved by the judge of the court, conditioned for the faithful performance of their duties as such commissioners, and that they will faithfully account for and pay over all moneys that may come into their hands as such commissioners, and shall take and subscribe an oath before the clerk of the court that they will support the constitution of the United States and the constitution of the state of Kansas, and faithfully perform the duties of commissioners of drainage in such proceeding, and obey and perform all of the orders and directions of the court made therein. All objections to the petition or to any drainage commissioner not made before the reference of the petition to the drainage commissioners shall be deemed waived.

(d) The court shall have the power in the interest of justice to adjourn the hearing of such petition from time to time, in order that all persons interested may have an opportunity to be heard before the reference of such petition to the drainage commissioners. In the order of the court appointing such drainage commissioners, the court shall fix a time and place for the meeting of the drainage commissioners, and a time when they shall file their preliminary report. The clerk shall deliver to the commissioners a certified copy of the petition and of the order of their appointment, and they shall meet accordingly. The drainage commissioners shall make a personal inspection of the land described in the petition, and of all other lands likely to be affected by the proposed work. The commissioner who is an engineer shall make the necessary surveys for the purpose of ascertaining the facts from which to make their report, and such commissioners shall, within a reasonable time allowed and fixed by the court, make to the court a preliminary report in which such commissioners shall show:

(1) The source or head and general direction and outlet of the drain and of each arm or branch thereof, and average width and the depth, what part is to be opened and what part is to be tiled, if any, and whether it is to be dug by shovel, dredge or otherwise.

(2) A description of all lands which will be affected by the proposed drainage, with the names and residence of the owners, if known, and if not, so stating; also the name of any city, school district or other public corporation or highway or street not named in the petition which will be affected by such drainage.

(3) Whether such drainage is practicable and will be sufficient properly to drain the lands to be affected.

(4) Whether, when accomplished, the proposed drainage will improve the public health, benefit any public highway or grounds in the county, or any street or public grounds of any city therein, or be of public utility.

(e) Such report of the drainage commissioners, in all subsequent proceedings, shall be prima facie evidence of the facts therein stated. In case any lands not named in the petition and not owned by any person who has appeared in the petition are named in the second item of such preliminary report of the commissioners, notice of such report, setting out the substance thereof, shall be issued by the clerk, and shall be served and published by the sheriff in the same manner as provided for notice of the hearing of the petition. Any petitioner, landowner, corporation or municipality named in the petition, or who has appeared thereto, shall have 20 days from the filing of such preliminary report within which to file any exceptions thereto. Any landowner not named in the petition and whose lands are not described therein, but who is named in such report and lands therein described, and any city, school district or other municipality so brought in, shall have the same time for filing exceptions to such preliminary report as is required to be given of the time and place of the hearing of the petition.

(f) If the court, on examination of the preliminary report of the commissioners, finds that such drainage is not practicable, and will not be sufficient to properly drain the lands to be affected by it, or that it will not improve the public health, nor benefit any public highway or grounds in the county, or streets or public ground in any city, or be of public utility, or if 2/3 of the landowners affected, as shown by such preliminary report, within 20 days after the filing of such report, remonstrates against the construction of such proposed drain, the petition shall be dismissed. The court shall enter judgment against the petitioner or petitioners for all costs and expenses, including all compensation of the drainage commissioners. But if the court finds affirmatively as to each of such items, and if no remonstrance signed by 2/3 of the persons to be affected by such drainage is filed, the court shall refer the petition back to the drainage commissioners, with directions to proceed with the work and make their final report, as provided in K.S.A. 24-705, and amendments thereto. Such order and judgment of the court in dismissing the petition or in referring it back to the drainage commissioners for a final report, and of prior rulings and orders of the court in relation to such drainage, shall be conclusive, unless proceedings in error be prosecuted therefrom to the supreme court, as hereinafter provided. Any person, corporation or municipality who is aggrieved by such judgment or dismissal or order of reference, or by any prior ruling or order of the court, may at the time of the ruling of the court on the preliminary report of the commissioners prosecute proceedings in error to the supreme court for the purpose of reversing any judgment, order or ruling of the court by which the party may feel aggrieved, by filing a written notice of such appeal within three days after the final order of the court made on the hearing of the preliminary report, and by filing with the clerk of the court, within 30 days thereafter, a bond, the amount to be fixed by the order of the court, or of the judge in vacation, conditioned that such person prosecuting error will pay all costs, expenses, damages and loss occasioned by such party proceeding in error, and by perfecting such party proceedings in error by filing in the supreme court such party's petition in error, with a case-made or transcript of the record thereof attached, within 90 days after the rendition of the judgment and the order of the court upon the hearing of the preliminary report of the commissioners.

(g) All parties affected by such proceedings shall take notice of such proceeding in error and be bound thereby, and all proceedings in the matter of such drainage shall be stayed until the determination of such proceeding in error. The rule of procedure for extending time for making a case, for suggesting amendments thereto and for settling and signing the same shall be the same as in ordinary civil actions. No appeal from the judgment or orders of the court made upon the hearing of the preliminary report of the commissioners shall be taken unless the same shall be perfected within 90 days after such judgment or order, but upon perfecting such proceeding in error, all previous orders and rulings of the court, made at any time in the proceedings, may be reviewed.

History: L. 1907, ch. 197, § 2; L. 1909, ch. 129, § 2; L. 1911, ch. 171, § 1; R.S. 1923, 24-702; L. 1992, ch. 314, § 5; July 1.



24-703 Joinder in petition.

24-703. Joinder in petition. Any one or more of the persons, municipalities or boards mentioned in K.S.A. 24-701 may unite in the same petition, whenever they have joint interest therein, in any proceeding prosecuted under and by virtue of this act or the act to which the same is mandatory.

History: L. 1909, ch. 129, § 3; Feb. 25; R.S. 1923, 24-703.



24-704 Pending proceedings.

24-704. Pending proceedings. The provisions of this act shall apply to and govern, as far as applicable, all proceedings now pending in the district court of any county in this state, heretofore commenced under and by virtue of the provisions of chapter 197 of the Laws of 1907.

History: L. 1909, ch. 129, § 4; Feb. 25; R.S. 1923, 24-704.



24-705 Duties of commissioners upon second reference of petition; assessments; report; remonstrances; hearing; modification, change and approval of report.

24-705. Duties of commissioners upon second reference of petition; assessments; report; remonstrances; hearing; modification, change and approval of report. After the petition has been referred to the drainage commissioners for the second time, with directions to proceed with the work and make their final report, as provided in K.S.A. 24-702, the commissioners, in case there be no proceeding in error from the judgment and order of the court, or in case the petition be sustained on error, shall proceed accordingly and determine definitely the best and cheapest method of drainage, the route, location and character of the proposed work, and fix the same by metes and bounds, courses, distances, and description, grades and bench marks, including all necessary arms or branches, so as to provide for complete drainage of all the lands to be affected by the proposed work; divide the drain or ditch into sections, each not more than one hundred feet in length; compute and set out the number of cubic yards of excavation in each section; and assess the benefits or damages, as the case may be, to each separate tract of land to be affected and to easements held by railroads or other corporations, as well as to cities, school districts, or other municipalities, including any land, rights, easements or water power injuriously affected, and to make report to the court under oath, as directed. The drainage commissioners, in locating the line or lines of work of drainage, may vary from the line described in the petition as they may deem best, and may fix the beginning or outlet so as to procure [secure]the best results; they may run the line so as to avoid all injury possible to lands, easements, or public grounds, and so as to benefit public highways by using the earth excavated for roadbeds, or in any other way they deem best: Provided, That in no case shall they so change or construct the work as to sacrifice the object of drainage. They may determine that the method of drainage shall be by removing obstructions from a natural or artificial watercourse, or diverting such watercourse from its channel; by deepening, widening or changing the channel of such watercourse; by constructing an artificial channel, with or without arms or branches; by providing that such drain shall be open or tiled and covered, or partly open and partly tiled, and dug by shovel, dredge, or otherwise; by constructing levees or dikes, or by any or all of such methods combined: Provided, That such drain shall not be located so close to any lake covering two acres or more of ground as to lower the water level of the lake, and shall at no point be nearer than twenty rods to the high-water mark of such lake, except only where such drain empties into such lake.

Upon the filing of such report, ten days, exclusive of the day of filing and of Sundays, shall be allowed to any person or corporation affected by such drainage, or whose lands are assessed for benefits or damages, to remonstrate in writing against the report, which remonstrance shall be sworn to and made for any of the following causes: (1) That the report is not made according to law; (2) that the benefits assessed against or damages assessed for any person or persons, corporation or corporations, are either too great or too small. The right of remonstrance is preserved to all persons and corporations affected by said drainage, either on account of the manner in which the benefits are assessed against or damages assessed for the remonstrant, or for or against any other person affected by the drainage.

It is the intention that any person affected by such drainage, feeling aggrieved by any part of said report, shall have the right of remonstrance against the same. After the expiration of ten days from the filing of such report the court shall, at its earliest convenience, hear and consider all remonstrances filed against said report, and if upon the hearing, it being decided that the first of the abovenamed causes of remonstrance is true, the court may direct the drainage commissioners to amend and perfect their report, or may, in its discretion, set aside the report and refer the matter again to the commissioners for a new report. After making such order for the amendment of their report or for a new report, the court shall fix the time and place for the meeting of the commissioners and when they shall report; and when such amended report or such new report is made and filed, any person or corporation affected thereby, or whose lands are affected thereby, may remonstrate in writing, within the time and for the causes in this section hereinbefore provided. If any remonstrance on account of erroneous or unfair assessment of benefits or damages shall be sustained, the court may modify and equalize the assessments as justice may require, by diminishing or increasing any assessment for benefits, or by giving or withholding, increasing or diminishing damages. For the purpose of hearing and determining all remonstrances and modifying assessments, all persons or corporations who are shown by such report to be affected, or whose lands are shown to be affected, or who are named in the petition as affected, or who have appeared to the petition, or who have been served as provided for in K.S.A. 24-701, shall be deemed to be in court for all purposes by reason of such appearance, or by virtue of the notice theretofore given them. The assessments of benefits and damages as made by the drainage commissioners in the final report, and as changed, equalized and confirmed by the court, shall stand and be adjudged valid. If there be no remonstrance, or if the finding and judgment of the court be against all the remonstrances, or if the court shall have corrected and equalized the assessments as hereinbefore provided, it shall make an order approving the assessments as made by the drainage commissioners, or as modified and equalized by the court, and shall declare the proposed work established.

History: L. 1907, ch. 197, § 3; L. 1909, ch. 128, § 1; March 25; R.S. 1923, 24-705.



24-706 Finality of court order; commencement of work.

24-706. Finality of court order; commencement of work. The order of the court approving and confirming the assessment and declaring the proposed work of drainage established shall be final and conclusive, unless proceedings in error therefrom to the supreme court shall be taken in the same manner and under the same condition as provided in this act for taking proceedings in error from the judgment and orders of the court on the preliminary report of the drainage commissioners. If no proceeding in error be taken from the order of the court declaring the work established, or upon the judgment and order of the court being confirmed by the supreme court, the court shall by its order instruct the drainage commissioners to proceed with the work.

History: L. 1907, ch. 197, § 4; May 27; R.S. 1923, 24-706.



24-707 Lien and payment of assessments.

24-707. Lien and payment of assessments. Assessments for benefits shall be liens upon the lands against which they are assessed from and after the date of the final approval of the assessment, except where lands are not described in the petition but are afterwards described in the report of the drainage commissioners, and as to such lands the assessments shall be liens from the date of the approval of the report of the commissioners describing such lands. Such assessments, as approved and confirmed by the court, shall be first and paramount liens on the lands against which they are assessed, as taxes are liens.

The clerk of the court shall spread upon the journal of the court the order of the court confirming the report of the drainage commissioners as modified by the court, and set out the several assessments to the several tracts of land, persons or corporations as confirmed by the court, whether of benefits or damages, and correctly describe such tract of land, and set opposite the same its appropriate assessment, whether of benefits or damages, leaving marginal space in which to enter a satisfaction of all assessments, and shall give notice by mail to all persons whose address may be known to him of the fact of such assessment. Any person or corporation against whose lands benefits may be assessed may pay the amount thereof to the clerk of the court, for which the clerk shall deliver to him his receipt, and shall enter the fact of such payment on the margin of the journal opposite where the same is recorded; and by such payment the lien of such assessment shall be discharged. If any assessment of benefits shall remain unpaid for a period of sixty days from the date of the recording of the journal entry of the judgment of the court confirming the final report of the commissioners of drainage, it shall be the duty of the clerk of the court to make out a certificate, under his hand and the seal of the court, correctly describing the lands against which such benefits are assessed, and correctly stating the amount of such assessment, and transmit the same to the county clerk of the county, who shall enter the same on the tax roll for the ensuing year, and such assessment shall be entered against such land on the tax roll as taxes and collected in the same manner as taxes are collected, and shall be subject to the same charges for penalties and interest as are provided in the statutes relating to taxation.

It shall be the duty of the clerk to give notice by mail to the director of any school district and to the mayor of any city against which any assessment for benefits shall have been made, of the fact of such assessment; and it shall be the duty of such school-district board and of the mayor and council of such city to make a levy, at the time and in the manner levies are made for taxes, of a sufficient amount upon all the taxable property in such school district or such city to raise a sufficient sum to pay such assessment, which when so levied shall be certified to the county clerk as other levies are certified by school-district boards and the mayor and council of cities, and entered on the tax roll by the county clerk and collected by the county treasurer as taxes are collected, and when so collected shall be paid over by the county treasurer to the clerk of the district court as other assessments of benefits are paid to such clerk.

History: L. 1907, ch. 197, § 5; L. 1909, ch. 128, § 2; March 25; R.S. 1923, 24-707.



24-708 Treasurer to pay to clerk amounts collected; payment of damages assessed.

24-708. Treasurer to pay to clerk amounts collected; payment of damages assessed. When assessments for benefits have been collected by the county treasurer, as provided in K.S.A. 24-707, it shall be the duty of the county treasurer to pay each such assessment, together with such penalty and interest as have accrued thereon, to the clerk of the district court, who shall receipt the county treasurer therefor, and shall note the fact of such payment on the journal opposite the record of the assessment, which shall operate as a discharge of the lien of the assessment against the land. When all assessments for benefits have been paid in full to the clerk of the district court, it shall then be his duty, on demand, to pay out to the persons to whom assessments of damages have been made the respective assessments and damages for each tract of land for which damages have been assessed, and shall take the receipt of the person receiving such damages for the amount paid to him, and also require such person to receipt the journal for such payment opposite the record of such assessment of damages.

History: L. 1907, ch. 197, § 6; May 27; R.S. 1923, 24-708.



24-709 Superintendents of construction; payment for labor and materials.

24-709. Superintendents of construction; payment for labor and materials. (a) The commissioners of drainage appointed in such proceeding shall be superintendents of construction of the work of drainage, and shall have authority to employ labor and to make contracts for the performance of such work and for the purchase of material therefor. The drainage commissioners shall not enter into any contract for labor or purchase of material for the construction of such work until a sufficient amount of money has been paid to the clerk of the court, by the persons against whom benefits are assessed, to pay for all labor and material covered by such contract. The drainage commissioners shall keep a record of the work and the progress thereof, and it shall be their duty to file with the clerk of the court and present to the court, on September 1 of each year, a report of their acts and doings as such drainage commissioners up to the day of the filing of such report. Such report shall set forth all contracts entered into and the amount of the same, and what work has been performed thereunder, and the expense thereof, and also all work done by such commissioners through labor employed directly by them, and the cost thereof. The report shall set out, specifically, each day on which each of such commissioners has been employed in the superintendence or construction of such work, which report shall be verified by both of such commissioners.

(b) Such commissioners shall at all times be under the control and direction of the court, and for any failure to obey the orders of the court on the part of such drainage commissioners the court shall have the authority to deny either or both of such commissioners any compensation for their services as such commissioners, or to deduct a part of their compensation for their services, and power and authority to punish such commissioners summarily as for contempt if they shall in any manner fail to obey the orders of the court made in said proceeding. Suit may also be brought upon the bond of such commissioners in the name of the state for any failure of duty, and the amount recovered shall be applied in payment of the costs and expenses of the construction of the work. The court may at any time discharge such commissioners and appoint others in their place.

(c) It shall be the duty of the commissioners to keep an accurate account of all labor performed in the work of construction, and to furnish to each person performing labor under their employment, and to each person to whom any contract may be let by them for such construction, a statement signed by both of such commissioners, showing what amount is due such person for labor or to any contractor for contract work performed in the construction of such drain, and to any person who shall furnish material for the construction of such drain. Such commissioners shall not furnish any voucher to any laborer, contractor or materialman until the labor has been performed or material furnished and received on the work of such commissioners. The clerk of the court shall not pay to any contractor, materialman or laborer any sum for work, labor or material performed or furnished in the construction of such drain, except upon a certificate signed by both of such drainage commissioners, showing the amount due for labor or material.

History: L. 1907, ch. 197, § 7; R.S. 1923, 24-709; L. 2007, ch. 190, § 7; July 1.



24-710 Fees; compensation of clerk and commissioners.

24-710. Fees; compensation of clerk and commissioners. The clerk of the district court shall tax as costs and receive as fees the same compensation for services rendered by him under the provisions of this act as are allowed by the statutes of Kansas to clerks for like official services performed in civil actions, and none other; and the clerk of the district court shall be liable on his official bond for all moneys which may come into his hands under the provisions of this act. The drainage commissioners shall receive for such services as may be performed by them under the provisions of this act such sum per day, not exceeding in any case six dollars per day, as may be fixed and allowed by the court in said proceedings, and the allowance per day as fixed by the court shall be their entire compensation, including their expenses.

Upon the approval by the court of any report of the commissioners made by them, as provided in this act, the court shall make an order allowing the commissioners compensation for all the time spent by such commissioners in the performance of their duties as commissioners of drainage, as shown by such report, and allowed by the court at the rate per day fixed by the court, and the clerk of the court shall pay to such commissioners the sum so allowed by the order of the court from any moneys in his hands derived from the payment of assessments for benefits.

History: L. 1907, ch. 197, § 8; May 27; R.S. 1923, 24-710.



24-711 Account by clerk of collections and disbursements; account open to inspection.

24-711. Account by clerk of collections and disbursements; account open to inspection. It shall be the duty of the clerk of the court to keep an accurate account of all moneys received from the collection of assessments for benefits and all sums paid out by him under the provisions of this act, which account shall be open to the inspection of the public.

History: L. 1907, ch. 197, § 9; May 27; R.S. 1923, 24-711.



24-712 Petition for repair work.

24-712. Petition for repair work. That whenever a petition signed by not less than five landowners, duly verified by one or more of such petitioners, shall be filed in the office of the clerk of the district court of the county in which any drainage district shall have been created under and by virtue of Laws 1907, chapter 197, and acts amendatory thereof, which petition shall specify the probable amounts of repairs and additional work necessary to be done to preserve and accomplish the purposes for which such drainage district was created, it shall be the duty of the judge to designate and appoint, instead of the commission named in the aforesaid sections, a new commission, which shall have all the powers and duties and exercise all the authority provided in such aforesaid sections, and shall proceed without delay, as therein directed, to institute the proceedings necessary to procure the repairs and work specified in such petition.

History: L. 1917, ch. 175, § 1; May 26; R.S. 1923, 24-712.



24-713 Liens of laborers; surplus funds after repairs.

24-713. Liens of laborers; surplus funds after repairs. That all laborers and other persons who shall perform any service or furnish any material in the construction of any work under the provisions of this act shall have a lien upon the fund in the hands of the clerk raised by assessment, of benefits for the construction of work; and upon notice in writing of the amount due, and what the same is for, filed with the clerk of the district court, such clerk shall withhold payment to the contractor, on any voucher issued to him by the drainage commissioners, to an amount sufficient to satisfy such lien, until the same is adjusted; and in case of disagreement between the contractor and the person claiming such lien as to the amount or validity thereof, the court, on motion of the person claiming the lien, or of the contractor, or of the commissioners of drainage appointed in said proceeding, shall determine such matter.

On failure to comply with the foregoing provisions, the clerk shall be liable on his bond for any sum improperly paid over to the contractor. Should any funds remain, after the payment of the costs of the repairs made and work done upon such drainage and expenses connected therewith, the same shall be paid over to the county treasurer of the county to be held as a special fund to pay for any further needed repairs or work: Provided, That this act shall not apply to drainage districts now organized in counties of over 100,000 population.

History: L. 1907, ch. 197, § 10; L. 1917, ch. 175, § 2; May 26; R.S. 1923, 24-713.



24-714 Construction of act; defects in assessments; supplemental assessments.

24-714. Construction of act; defects in assessments; supplemental assessments. This act shall be liberally construed, to promote the drainage of wet or overflowed lands; and the collection of assessments shall not be defeated by reason of any defect in the proceedings occurring prior to the judgment of the court approving and affirming the assessments of benefits and damages and ordering the work established: Provided, only, The court had jurisdiction, but such judgment shall be conclusive that all prior proceedings were regular and according to law, nor shall any person, at any stage of the proceeding, be permitted to take advantage of any error, defect or informality which does not directly affect himself. Should it appear at any time that the assessment of benefits is insufficient to complete the work and pay expenses in connection therewith, the commissioners of drainage appointed in said proceedings may file their petition setting forth the fact of such deficiency, and asking the court for authority to make an additional assessment.

Ten days' notice of the hearing of such petition shall be given to every person or corporation assessed for such work, or to the attorney of record of such person or corporation, which notice shall be given and served in the same manner as the notice of the hearing of the original petition, except that ten days' notice to residents of the county shall be sufficient, and publication once in the same newspaper in which the notice of the hearing of the original petition has been published, ten days prior to the date fixed for the hearing of such supplemental petition, shall be sufficient. On or before the expiration of such ten days' notice, any person interested may file an answer or objection to such petition. The court, after the expiration of such time, or after the hearing of the answers or objections, if any be filed, and if satisfied of the necessity therefor, may make an order authorizing the commissioners to make an additional assessment on all the lands originally assessed as benefited, and in proportion to such original assessment; and the same, or so much thereof as may be necessary, shall be first liens upon the lands against which they are assessed, and shall be collected as hereinbefore provided in case of the original assessment.

The drainage commissioners or any person interested in such work may also file with the court a supplemental petition, showing that lands not assessed for benefits or damages are affected, as the petitioner believes, by such drainage, whether such lands are or are not described in the petition or in either report of the commissioners. Notice of the hearing of such supplemental petition shall be given as provided in case of the filing of the original petition. The court shall refer such supplemental petition to the drainage commissioners appointed in said proceeding, to report thereon; and all proceedings may be had thereon and orders and decrees made in relation thereto, including the construction of additional arms and branches, as if it were the original petition; but the proceeding thereon shall not affect the original petition, unless the court for good cause, shall order the petitions consolidated. Any such order, however, shall not hinder or delay the original work of drainage.

History: L. 1907, ch. 197 § 11; L. 1909, ch. 128, § 3; March 25; R.S. 1923, 24-714.



24-715 Penalty for obstruction or injury of ditch or drain.

24-715. Penalty for obstruction or injury of ditch or drain. Any person who shall willfully obstruct or injure or destroy any ditch or drain constructed under the provisions of this act and the act to which it is amendatory and other amendments thereto, shall be guilty of a misdemeanor, and upon conviction shall be fined in any sum not exceeding five hundred dollars.

History: L. 1909, ch. 128, § 4; March 25; R.S. 1923, 24-715.






Article 8 LEVEES

24-801 Powers of county commissioners.

24-801. Powers of county commissioners. That the board of county commissioners of any county in which it is proposed to construct a levee shall have the power to cause to be located, established and constructed a levee or levees as herein provided, whenever such board may deem the construction of such levee a benefit to or will promote the public health, convenience, or welfare.

History: L. 1893, ch. 104, § 1; April 12; R.S. 1923, 24-801.



24-802 Petition for levee; bond; eminent domain proceedings.

24-802. Petition for levee; bond; eminent domain proceedings. Whenever a petition is presented to the board of county commissioners of the county in which a levee is proposed to be constructed, signed by the owners of a majority of the acreage on which such levee or any portion of it is proposed to be constructed, or which will be benefited by the construction of such levee, specifying substantially the place of beginning, the general course and termination of such levee, accompanied by a bond, with surety approved by the clerk of such board, payable to the state of Kansas, conditioned that the petitioners will pay all costs and expenses accruing in the proceedings in case said levee be not finally located and allowed, the board of county commissioners shall with such assistance as may be required of the county engineer, determine whether or not to institute proceedings and exercise the power of eminent domain in accordance with K.S.A. 26-501 to 26-516, inclusive, and amendments thereto.

History: L. 1893, ch. 104, § 2; L. 1905, ch. 216, § 1; R.S. 1923, 24-802; L. 1963, ch. 234, § 66; L. 2011, ch. 49, § 15; July 1.



24-807 Specifications and estimates.

24-807. Specifications and estimates. As soon as practicable after the right to abandon the eminent domain proceedings has expired, the county board shall employ some competent person who shall determine the width, height, grade and other requisites of such levee, and shall, by written specification and suitable markings on the line of said levee, indicate plainly the grade, height, filling, ditches, water gates and other work to be done in constructing such levee, and shall estimate the respective amounts of grading, ditching, water gates and other work to be done in its construction, and shall file such specifications and estimates with the clerk.

History: L. 1893, ch. 104, § 7; R.S. 1923, 24-807; L. 1963, ch. 234, § 67; Jan. 1, 1964.



24-808 Contracts; bids; construction by owner of land.

24-808. Contracts; bids; construction by owner of land. That as soon as such specifications and estimates have been filed with the clerk, the county board shall let the construction of such levee to the lowest responsible bidder, having first given two weeks' notice of the time and place that bids will be received, by publication in a newspaper published in said county. The levee to be constructed shall be divided into sections of not more than twenty rods each, and the construction of each section let as aforesaid: Provided, That the owner of any land over or on which such levee is to be constructed, or other person directly interested therein, may construct the same upon such land according to the specifications within a time to be fixed by the board, and shall upon completion thereof be released from liability of assessment or taxes for the construction of such levee, except his proportion of the expense and cost of view, survey, and the work of the person making the specifications and marking the work necessary to be done. The board may make arrangements with such owners, or other persons directly interested, to construct such portion of such levee without first advertising for bids.

History: L. 1893, ch. 104, § 8; April 12; R.S. 1923, 24-808.



24-809 Letting of contracts; county liability.

24-809. Letting of contracts; county liability. The county board shall enter into a contract with the successful bidder for the work necessary to be done in constructing said levee, putting in water gates and all things necessary to be done in and about the construction of such levee, but neither the county nor the county board shall be liable under such contract until the money assessed for the construction of such levee has been collected and paid into the county treasury, as herein provided.

History: L. 1893, ch. 104, § 9; April 12; R.S. 1923, 24-809.



24-810 Assessments of costs; surplus funds, use for repairs; additional assessments.

24-810. Assessments of costs; surplus funds, use for repairs; additional assessments. As soon as such contracts are made, the county board shall determine the entire cost and expense of constructing such levee, including water gates and all other necessary things thereto, including all proceedings had under this act, taking into account the damages allowed to the landowners in the eminent domain proceedings; and the county clerk shall apportion the same to and between the several tracts of lands, railroads and highways to be directly benefited by such levee, in proportion to the sums to be determined by the board of county commissioners or by three disinterested householders appointed by said board, as the basis of benefit to each respectively, and shall place the same on the tax roll of the county opposite the description of such tracts and such railroad companies respectively, and the same shall be a lien thereon, and collected with and as other taxes are collected against such lands and railroads, and shall be subject to the same rebate, penalties, costs, interest and sales as taxes generally.

The amounts apportioned to highways shall be paid out of the road taxes collected by the county treasurer for the township or townships in which such levee is situated. If a surplus shall arise from the money so collected over and above the amounts necessary to pay all the costs and expenses of the proceedings, and pay for the building and construction of such levee, such surplus shall then be held and applied, from time to time, when necessary to keeping such levee in repair. The board may from time to time make such additional apportionment and levy of taxes on said tracts of land, railroads and highways as may be sufficient to make up any deficiency that may be caused by the assessment and collection herein provided for not being adequate to fully pay all the costs and expenses, and for the construction of such levee, and may annually raise such amount as will in its judgment keep such levee in repair, and may, in such manner as it may deem just and equitable, assess such amount for repairs, as well as all necessary expenses incurred from all other causes, against the several tracts of land, railroads and highways included in such levee district. The moneys collected under this act shall be paid out on the order of such board.

History: L. 1893, ch. 104, § 10; L. 1901, ch. 248, § 1; R.S. 1923, 24-810; L. 1963, ch. 234, § 68; Jan. 1, 1964.



24-811 Supervisor for each levee; appointment, tenure, duties; summoning labor for emergency work; penalty for refusal.

24-811. Supervisor for each levee; appointment, tenure, duties; summoning labor for emergency work; penalty for refusal. Each different levee which may be constructed shall, by the board of county commissioners of the county in which the levee may be located, be designated by number, and it shall also be the duty of such board of county commissioners to appoint for each different levee a supervisor thereof, who shall hold office during the pleasure of the board. It shall be the duty of such supervisor to maintain a vigilant watch over the levee, and in case of any break or leak therein, or damage thereto of any character, the supervisor shall cause the levee to be repaired. In cases where in the judgment of the supervisor an emergency exists, the supervisor shall have authority to summon forthwith for labor upon the levee any able-bodied person or persons between the ages of eighteen (18) and forty-five (45) years residing in the supervisor's township, and not belonging to any class exempt from pay service under the laws of the state. Any such person so summoned who shall refuse to attend and perform labor or send a substitute therefor shall be deemed guilty of a misdemeanor and shall be liable for a fine not exceeding five dollars ($5).

History: L. 1893, ch. 104, § 11; L. 1897, ch. 147, § 1; R.S. 1923, 24-811; L. 1972, ch. 161, § 4; L. 1975, ch. 52, § 11; July 1.



24-812 Compensation of supervisor and employees.

24-812. Compensation of supervisor and employees. Said supervisor, and all persons who may perform labor as in the preceding section provided, shall be paid for the duties and labor they may perform, a just and reasonable compensation, to be allowed by the board of county commissioners. All bills for services so rendered shall be presented to such board for allowance, and all claims allowed shall be paid the same as other county charges. All costs and expenses incurred in the matter of the compensation of said supervisors and in keeping the levee in repair shall be charged against the lands benefited by the entire levee, in the same proportion, and shall be collected in the same manner, as is now provided in regard to the cost of the construction of the levee in K.S.A. 24-810.

History: L. 1897, ch. 147, § 2; March 26; R.S. 1923, 24-812.



24-813 Orders and regulations.

24-813. Orders and regulations. The board of county commissioners of any county in which a levee may be constructed are authorized to make and enforce all reasonable orders, rules and regulations, not inconsistent with the existing law on the subject, which they may deem proper or necessary for the protection and maintenance of such levee.

History: L. 1897, ch. 147, § 3; March 26; R.S. 1923, 24-813.



24-814 Compensation of surveyor, viewers and persons assisting.

24-814. Compensation of surveyor, viewers and persons assisting. The surveyor, viewers and persons assisting shall receive for their services the same compensation as is allowed by law for similar services in laying out and viewing public roads.

History: L. 1893, ch. 104, § 12; April 12; R.S. 1923, 24-814.



24-815 Penalties for unlawful acts; removal of obstructions.

24-815. Penalties for unlawful acts; removal of obstructions. Any person who shall willfully cut, break, damage or make a leak in such levee shall be guilty of a misdemeanor, and shall upon conviction be punished by a fine not exceeding five hundred dollars, or by imprisonment in the county jail not exceeding one year, or by both such fine and imprisonment. Any person who shall, without the consent of all the parties interested in such levee, throw up or cause to be built any cross-levee, dike or embankment, for the purpose of preventing the flow of the surface water in its natural course to the sewer pipes or openings provided for the escape of such surface water, or shall otherwise change the contour of such levee districts by the building of such cross-levees or embankments, or by any other act render the protection afforded by said levee to all parties less effective and complete, shall be guilty of a misdemeanor, and shall upon conviction be punished by a fine of not exceeding one hundred dollars for such offense; and it shall be the duty of the levee supervisor of such levee thus affected to remove such obstructions, cross-levee, dike, or embankment, and the cost of removing the same shall be paid out of the general fund of the county, and shall be assessed and collected as taxes against the land of the party or parties causing the same to be built.

History: L. 1893, ch. 104, § 13; L. 1901, ch. 248, § 2; March 8; R.S. 1923, 24-815.



24-816 Construction of levee partly or wholly within city of first class; assessments; bonds.

24-816. Construction of levee partly or wholly within city of first class; assessments; bonds. Whenever the board of county commissioners of any county in this state shall hereafter make any order granting a petition for the construction of a levee, or levees, to promote the public health, convenience and welfare, and to prevent overflow from any natural watercourse partly within or partly without or wholly within any city of the first class, under the provisions of K.S.A. 24-801 to 24-811, inclusive, 24-814 and 24-815, the lands and property embraced within the boundaries of the territory described in the order of the board of county commissioners granting such petition shall be and constitute a drainage district, and with reference thereto the county commissioners shall have power in its discretion, instead of levying the entire special assessment therefor at one time, to provide for the payment of the same by installments, and issue improvement bonds therefor, payable in installments of equal amounts each year for such number of years as may be deemed advisable. Such improvement bonds shall be in denominations as the board of county commissioners may prescribe, and shall bear interest at a rate not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, payable semi-annually.

And whenever the board of commissioners shall determine to issue improvement bonds under the authority of this act, it shall be the duty of said board, after determining the entire cost and expense of constructing such levee, to apportion the same to and between the several tracts of land, railroads and street railways and highways within the boundaries of said district in proportion to the sums reported by the viewers as the basis of benefit to each respectively, and to levy a specific special assessment against each of the same for the amount so apportioned to it, and it shall be the duty of the county clerk, at once, to mail to each owner of any lot or piece of land or other property liable to such special assessment a written or printed notice of such apportionment, and the owner of any such lot or piece of land or other property may redeem this property from such liability by paying the entire amount chargeable against such property at any time within thirty (30) days from said apportionment, and no bonds shall be issued under the provisions of this act until the expiration of said period.

History: L. 1909, ch. 80, § 1; R.S. 1923, 24-816; L. 1970, ch. 64, § 70; March 21.



24-817 Same; bonds; assessments.

24-817. Same; bonds; assessments. That all bonds issued under the provisions of the next preceding section shall be executed as provided by law; and each of said bonds shall recite that it is issued under the provisions of this act and is payable from special assessments that have been levied and constitute a lien upon real estate in said district benefited by improvements made under the provisions of this act, and such recital may be relied upon by any purchaser of said bonds as conclusive that the same were issued in conformity to this act, and that all conditions precedent to their issue were duly performed; that the bonds issued under the provisions of the next preceding section shall be sold by the board of county commissioners as provided by law, but no part of the same, nor the proceeds thereof, shall be used for any other purpose than the payment of the cost of improvements for which they were issued; that when improvement bonds are issued under the next preceding section of this act for improvements the cost of which is to be charged by special assessments against specific property, the board of county commissioners shall levy special assessments each year sufficient to redeem the installments of such bonds next thereafter maturing and interest thereon; and in computing the amount of special assessments to be levied against each piece of property liable therefor, interest thereon shall be added from the date of issuance of said bonds until the maturity of the installment at the rate said bonds bear. Such assessments shall be made on the property chargeable for the cost of such improvements respectively, and shall be levied and collected in the same manner as special assessments for such improvements where no bonds are issued, except as otherwise herein provided, but the assessed valuation liable for such cost which is established for the first year's assessment shall be retained for the assessments for the succeeding installments of bonds.

History: R.S. 1923, 24-817; Dec. 27.



24-818 Same; moneys, custody and use; right to use lands.

24-818. Same; moneys, custody and use; right to use lands. The county treasurer of the county in which the district is situated shall receive, safely keep and pay on orders of the board of county commissioners all funds belonging to the district, and shall be liable upon his official bonds for such funds and for any default in the proper performance of his duty in that respect. The county treasurer shall have power to receive and receipt for special assessments which any owner of land may desire to pay after the apportionment and levy thereof by the board of county commissioners. The purchase price of all bonds sold by the board of county commissioners for cash shall be paid directly to such county treasurer, and he shall retain the same, and all taxes, special assessments and other funds of the district collected or received by him, until paid out as herein provided.

The county clerk shall, when directed by the board of county commissioners, prepare and deposit a copy of the viewers' report in the office of the county treasurer, and the board of county commissioners shall forthwith direct the county treasurer to at once set aside and appropriate for the payment of the persons severally entitled thereto sufficient of the funds of said district to satisfy the amount required by said report, and on demand pay the same to the persons respectively entitled thereto; that when sufficient funds of said district have been deposited with the county treasurer, and the same have been set aside and appropriated as hereinbefore directed for the payment of persons severally entitled thereto, the right to the perpetual use of all lands shown by such report to have been appropriated shall vest in the board of county commissioners for the purpose for which the same were condemned and taken as stated in such report, and the board of county commissioners shall have the right forthwith to construct a levee or other works across the right of way of any railroad or street-railway company at the point specified in such report, and to occupy all other lands set off and appropriated for such purpose in said report.

History: L. 1909, ch. 80, § 3; April 3; R.S. 1923, 24-818.



24-819 Same; levies and reassessments.

24-819. Same; levies and reassessments. In any case where the board of county commissioners of any county are constructing or has constructed a levee under the provisions of chapter 104[24-801 to 24-811, 24-814, 24-815] of the Session Laws of 1893, and act amendatory thereof as supplemented by chapter 80 [24-816 to 24-818] of the Session Laws of 1909, to prevent overflow from natural watercourses partly or wholly within any city of the first class and have attempted to create a drainage district and to levy special assessments for the payment of such improvements or for the payment of bonds issued or indebtedness incurred in anticipation of such special assessments and such special assessments are or have been informal, illegal or void for want of authority, notice or other cause, the said board, at or before the time for levying general taxes, shall relevy and reassess any such special assessments against any property in said levee drainage district in accordance with the original apportionment of the cost of such improvement and collect the same in the manner provided in said acts under which said levee is constructed.

And said board shall levy and assess its equitable proportion of the cost of said levee against any property in the district omitted and against improvements made subsequent to the viewers' report on property included in the original apportionment of benefits in said viewers' report, by assessing and levying at or before the time of levying general taxes, the entire amount of such equitable proportion as a special assessment, payable at one time or in case bonds have been issued, in installments for the remaining assessments to be made for the payment thereof as fixed by the original apportionment and orders for the issuance of said bonds, and such additional assessments shall constitute part of the fund for the construction and maintenance of said levee.

History: L. 1911, ch. 88, § 1; March 14; R.S. 1923, 24-819.






Article 9 WATERSHED DEVELOPMENT

24-901 General plan for water development.

24-901. General plan for water development. As soon as practicable after organization the division of water resources shall in conjunction with the federal government by way of securing financial and professional aid and assistance, work out a systematic general plan for the complete development of each watershed in the state in order to secure the most advantageous adjustment of the interest involved in matters of floods, drainage, irrigation, water power and navigation. Where any department of the federal government is now or hereafter may be engaged in the development of plans, affecting any of the subjects referred to in this act this division of water resources may co-operate with such federal department. Water development of all kinds throughout the state shall conform to the general plans adopted by the division of water resources.

History: L. 1917, ch. 172, § 4; March 24; R.S. 1923, 24-901.



24-902 River gauging stations; surveys and investigations.

24-902. River gauging stations; surveys and investigations. This division of water resources is hereby authorized and directed to establish and maintain river gauging stations and to make such surveys and other investigations as may be necessary to a complete knowledge of the subjects herein assigned to it for investigation.

History: L. 1917, ch. 172, § 5; March 24; R.S. 1923, 24-902.



24-905 Entry on lands.

24-905. Entry on lands. The division of water resources and its agents shall have the power of entry on private lands for the purpose of carrying out the provisions of this act.

History: L. 1917, ch. 172, § 8; March 24; R.S. 1923, 24-905.






Article 11 CONSOLIDATION OF CERTAIN DRAINAGE OR LEVEE DISTRICTS

24-1101 Certain lands ceded to Kansas by Missouri; consolidation.

24-1101. Certain lands ceded to Kansas by Missouri; consolidation. Lands lying within a drainage district or levee district organized under the laws of the state of Missouri where the lands embraced within such Missouri district are situated west of the present channel of the Missouri river and are ceded to the state of Kansas by the state of Missouri may be consolidated with an adjacent drainage district organized under the laws of Kansas: Provided, however, Such consolidation shall only be made if the territory sought to be annexed to the Kansas district lies adjacent to the Kansas district and the lands of both districts are served by common flood protection installations or common reclamation works.

History: L. 1949, ch. 251, § 1; April 14.



24-1102 Same; petition; notice and hearing; consolidation resolution; record of proceedings.

24-1102. Same; petition; notice and hearing; consolidation resolution; record of proceedings. Landowners owning a majority of the land within the former Missouri district, determined in accordance with the laws of Missouri to be the benefited area, may file a petition with the secretary of the governing body of the Kansas district involved requesting that the consolidation referred to in K.S.A. 24-1101 be made. Thereupon, the governing body of the Kansas district shall fix a time and place of a meeting of said body to determine whether or not the requested consolidation shall be made. The call of such meeting shall be made by said governing body within thirty (30) days after the filing of such petition. The secretary of the Kansas district shall give notice of the time, place, and purpose of such meeting by publication in a newspaper printed and published in the county in Kansas where the Kansas district was formed, and having a general circulation therein. Such notice shall be published for three consecutive weeks, and the first publication shall be made not less than thirty (30) days prior to the date of the meeting. Within seven (7) days after the date of the first publication the secretary shall mail, or cause to be mailed, a copy of the notice to each landowner owning land in the Kansas district or in the former Missouri district shown by the records of such districts or proceedings had in connection with said districts to be benefited by the improvements made or to be made under the plans of the districts. Thereafter, and prior to the date of the meeting, the secretary shall secure and file among the records of the Kansas district, proof of the publication of the notice and shall make and file among such records an affidavit showing his doings regarding the mailing of notice.

Should the secretary fail to perform his duties herein imposed, any person signing the petition for such consolidation may perform such duties with the same effect as though done by the secretary. At the meeting so called it shall be the duty of the governing body of the Kansas district to determine the advisability of the consolidation. Any owner of land in the benefited portions of the lands of either district may file objections to the consolidation, which objections shall be in writing and filed with the secretary of the Kansas district prior to the time of the meeting. Any such owner who shall have filed written objections to the consolidation shall be given ample opportunity to present evidence and arguments. The meeting may be adjourned by the governing body from day to day as it shall determine. The governing body shall have power to subpoena, swear, and examine witnesses and do all things necessary and incidental to a proper hearing and adjudication of the matter. After due consideration of the evidence and any plans and specifications adopted by either district, if the governing body finds that:

(1) The lands sought to be consolidated with the Kansas district lie adjacent to the Kansas district; and

(2) the lands of both districts are served by common flood protection installations or reclamation works or the plans of both districts provide for common flood protection or reclamation; and

(3) the consolidation is to the best interest of the landowners in both districts, the governing body shall order by resolution that such consolidation be effected. Such determination shall be final and conclusive, and no suit shall be filed in any court attacking or questioning the validity of the action of the governing body unless the same be filed within sixty (60) days after the date upon which said resolution is adopted. All proceedings had in connection with such meeting or any adjournment of it, together with the findings and order of the governing body shall be spread of record upon the official records of the Kansas district.

History: L. 1949, ch. 251, § 2; April 14.



24-1103 Same; certified copy of resolution to district court or county commissioners.

24-1103. Same; certified copy of resolution to district court or county commissioners. Should the governing body of the Kansas district order the consolidation to be made, a duly certified copy of such resolution shall be filed with the clerk of the district court in Kansas where the Kansas district was organized and among the proceedings had therein and recorded on the journal of the court; or, if the Kansas district was organized by the board of county commissioners, then such certified copy shall be filed with the county clerk and spread upon the official records of the board of county commissioners.

History: L. 1949, ch. 251, § 3; April 14.



24-1104 Same; governing body of consolidated district; election; terms.

24-1104. Same; governing body of consolidated district; election; terms. If the regular annual meeting of the governing body of the Kansas district shall be held within ninety (90) days after the adoption of such resolution, the governing body of the Kansas district shall act as the governing body of the consolidated district. If such annual meeting will not be held within such ninety (90) day period, then an election of a new governing body of the consolidated district shall be held in the manner now provided by the laws under which such Kansas district was organized. In any event the incumbent board shall serve until such time as a new board shall be elected. At such election, whether at a special meeting or at a regular meeting, the new governing body shall be  elected as at an original election, and any term of any incumbent member of the governing body shall terminate although such term might not otherwise end until a later date.

History: L. 1949, ch. 251, § 4; April 14.



24-1105 Same; unpaid tax levies.

24-1105. Same; unpaid tax levies. After the adoption of the resolution herein above provided, any unpaid tax levy theretofore made by the Missouri district shall be placed on the tax rolls of the proper Kansas county or counties and thereafter collected the same as though such levy were made originally by the Kansas district. In placing such levy on the tax rolls, credits shall be given in accordance with any payments made thereon to the Missouri tax collecting officer. In placing such levy on the Kansas tax rolls the same may be divided on a pro rata acreage basis in accordance with Kansas section lines, the total levy on any lands formerly in Missouri not to exceed the total formerly due according to the allocation thereof on the Missouri tax rolls.

History: L. 1949, ch. 251, § 5; April 14.



24-1106 Same; funds from Missouri; disbursement.

24-1106. Same; funds from Missouri; disbursement. The county treasurer of the proper county in Kansas is hereby authorized to and shall receive from any officer of the state of Missouri or any subdivision thereof such funds as shall then stand to or thereafter be received for the credit of such Missouri district. Such funds shall be placed to the credit of the Kansas district so consolidated to be disbursed for the purposes for which they were originally received for the credit of the former Missouri district. If the Kansas district was originally organized under article 6 of chapter 24 of the Kansas Statutes Annotated, as amended, then any moneys so received by such county treasurer as proceeds of a bond issue made by the former Missouri district shall be paid to the credit of the account of the Kansas district in the bank or trust company lawfully designated, to be disbursed as proceeds of a bond issue in accordance with K.S.A. 24-624 solely for the payment of the obligations of the former Missouri district, and for the purposes for which said bond money was acquired.

Any funds received by the Kansas county treasurer resulting from a tax levy made by the former Missouri district for organization expenses shall be disbursed by him on warrants issued by the governing body of the Kansas district signed by the chairman and secretary. The governing body of the Kansas district in ordering payments thereof shall only do so in payment of organization expenses of the former Missouri district as such funds could be lawfully disbursed upon order of the former Missouri District. Any funds received by such Kansas county treasurer derived from a tax levy for maintenance or operating expenses shall likewise be disbursed by said Kansas county treasurer upon warrants as aforesaid, and such warrants shall only be ordered drawn in payment of obligations of the former Missouri district or attributable to it.

History: L. 1949, ch. 251, § 6; April 14.



24-1107 Same; funds used for benefit of former Missouri district; lien of bonds.

24-1107. Same; funds used for benefit of former Missouri district; lien of bonds. All funds received by any Kansas county treasurer resulting from a tax levy theretofore made by the former Missouri district and placed on the tax rolls of the proper Kansas county as required by K.S.A. 24-1105 shall be used for the benefit of the former Missouri district and for the purposes for which such were originally levied by the former Missouri district. If there be outstanding bonds of the former Missouri district, the proper Kansas county treasurer shall attend to the payment of the principal and interest on said bonds as the funds are available from tax levies and as required and called for by such bonds. The lien of any bonds theretofore issued by the former Missouri district shall continue to operate on the land annexed to the Kansas district and such lien shall not attach to any land lying within the boundaries of the Kansas district. The lien of any bonds issued by the Kansas district shall not attach to any lands lying within the boundaries of the former Missouri district.

History: L. 1949, ch. 251, § 7; April 14.



24-1108 Same; annual tax levies for bonds; payments.

24-1108. Same; annual tax levies for bonds; payments. It shall be the duty of the governing body of the consolidated district to cause an annual tax levy to be made, at the same time other taxes are levied, on the lands of the former Missouri district in keeping with the original tax levy made on the lands of such district in order to provide funds for the payment of maturing bonds and interest. If the original levy so made by the Missouri district and spread on the tax rolls of the proper county or counties in Kansas shall not be sufficient to pay all of such bonds and interest as the same mature, it shall be the duty of the governing body of the Kansas district to make such additional levy or levies on the benefited lands formerly in the Missouri district, in proportion to the benefits originally assessed thereon, as may be required for the prompt payment of such bonds and interest. Under no circumstances shall the security or payment of the Missouri bonds or interest be impaired by the failure of the governing body of the Kansas district to provide annual tax levies in order to provide funds for the payment of such bonds and interest. All payments of such bonds and interest shall be made through the banking house or trust company designated in said bonds.

History: L. 1949, ch. 251, § 8; April 14.



24-1109 Same; assets and liabilities.

24-1109. Same; assets and liabilities. Anything herein to the contrary notwithstanding, the respective assets of the former Missouri district and the Kansas district as they shall exist at the time of the consolidation shall accrue to the benefit of each respective district, and the obligations of each respective district shall constitute the separate liabilities of each of the separate districts and the lands situated therein as they existed at the time of the consolidation.

History: L. 1949, ch. 251, § 9; April 14.



24-1110 Same; separate organization of district under Kansas laws; application of act.

24-1110. Same; separate organization of district under Kansas laws; application of act. Should such consolidation be not requested, or, if requested and not made, the owners of lands lying within the former Missouri district may organize under any applicable laws of this state. In proceedings for a separate organization the condition of the lands at the time of the original organization of the former Missouri district shall be determinative as to the requirements of the statutes of this state as to what lands can be so organized. In the event a separate district is formed, the governing body thereof and other public officers shall have the same duties as they would have under the provisions of this act if such lands had been consolidated with an adjacent drainage district; and all other provisions of this act shall be applicable to such separate district or the lands lying therein insofar as such other provisions are consistent with the organization and operation of the separate district.

History: L. 1949, ch. 251, § 10; April 14.



24-1111 Same; tax levies when no consolidation or separate organization; duties of county commissioners.

24-1111. Same; tax levies when no consolidation or separate organization; duties of county commissioners. If the land within the former Missouri district be neither consolidated with an adjacent district nor organized as a separate district within six (6) months after such lands are ceded to the state of Kansas by the state of Missouri, it shall be the duty of the county clerk of the county where a majority of such lands are attached to place or to cause to be placed on the tax rolls of the proper county or counties of this state all tax levies made against the former Missouri lands and which constitute a lien on any of such lands at the time such lands are ceded to this state.

Thereafter, the board of county commissioners of the county of which a majority of the lands of such former Missouri district become a part shall have full power to and shall determine all questions arising in connection with the levy, collection, custody, and disbursement of all moneys resulting from taxes theretofore levied against said land (whether levied in Missouri or Kansas) or thereafter levied. The said board of county commissioners shall perform all duties imposed by this act on the governing body of the consolidated district contemplated herein and all other public officers shall perform the same duties imposed by this act, the same as though such consolidation were affected [effected]. All other provisions of this act shall also apply to the extent such are reasonably consistent with the provisions of this section: Provided, however, Nothing herein contained shall prevent the owners of lands ceded to the state of Kansas from thereafter petitioning for the consolidation contemplated by this act or organizing a separate district under applicable laws of this state.

History: L. 1949, ch. 251, § 11; April 14.



24-1112 Same; special assessments.

24-1112. Same; special assessments. Assessment of benefits to the lands ceded to this state which were lawfully made under the laws of Missouri shall be effective from and after the time such lands become a part of this state the same as though made under the laws of this state, and shall thereafter be used as a standard for the purposes for which originally made and in making further special tax levies against such land to pay obligations of the former Missouri district.

History: L. 1949, ch. 251, § 12; April 14.



24-1113 Same; construction of act.

24-1113. Same; construction of act. This act shall be liberally construed to effectuate its purposes, and no irregularity or defect not affecting the substantial rights of any person shall operate to invalidate or impair the whole or any part of this act. An exchange of lands between the state of Kansas and the state of Missouri is imminent, and it is the intent of the legislature in enacting this act to make provision whereby property, rights and obligations relating to lands forming a drainage district or levee district under Missouri law shall not be impaired or unduly burdened when such lands become a part of the state of Kansas.

History: L. 1949, ch. 251, § 13; April 14.



24-1114 Same; invalidity of part.

24-1114. Same; invalidity of part. Should any section or sections or part or parts of any section of this act be declared unconstitutional or void, the remainder of the act shall not thereby be invalidated, but shall be and remain in full force and effect.

History: L. 1949, ch. 251, § 14; April 14.






Article 12 WATERSHED DISTRICTS

24-1201 Title of act.

24-1201. Title of act. This act shall be known as the watershed district act.

History: L. 1953, ch. 477, § 1; June 30.



24-1201a Declaration of public necessity for creation of districts; power; benefits.

24-1201a. Declaration of public necessity for creation of districts; power; benefits. It is recognized that serious problems of water management resulting from erosion, floodwater or sediment damages or instability of natural water supplies are arising in the watersheds of the rivers and streams of the state of Kansas; that for the purpose of alleviating such damages and furthering the conservation, development, utilization and disposal of water and thereby preserving and protecting the state's land and water resources, it is legislatively determined that it is necessary and advisable to establish watershed districts with the power to construct, operate and maintain works of improvement needed to carry out such purposes; that there is hereby declared the public necessity for the creation of such districts in watersheds including lands that are subject to erosion, floodwater or sediment damages or that would be benefited by the construction of works of improvement for the conservation, development, utilization and disposal of water; and that it is further declared that the formation of such districts will inure to the general benefit of all of the taxable, tangible property included therein.

History: L. 1961, ch. 193, § 2; July 1.



24-1202 Definitions.

24-1202. Definitions. The following terms when used in this act shall be construed to have the meaning ascribed to them in this section:

(a) "Person" shall mean any person, firm, partnership, association or corporation;

(b) "publication" shall mean the publication in a newspaper or newspapers admitted to the United States mail as second-class matter, of general circulation within the watershed district;

(c) "land" shall mean real property as that term is defined by the laws of the state of Kansas, and shall include any road, highway, bridge, street or other right-of-way;

(d) "chief engineer" shall mean the chief engineer of the division of water resources of the Kansas department of agriculture;

(e) "board" shall mean the board of directors of a watershed district;

(f) "district" shall mean an area comprising a watershed or two or more adjoining watersheds exclusive of lands within other organized watershed districts for which organization is proposed or which has been organized under the provisions of article 12 of chapter 24 of the Kansas Statutes Annotated, and amendments thereto. The district shall not include the territorial limits of any incorporated city unless the petition circulated and filed as provided for in article 12 of chapter 24 of the Kansas Statutes Annotated, and amendments thereto, shall clearly indicate that the territory of such a city is to be included in such watershed district;

(g) "specific project" means any project outlined and proposed by the directors and may constitute all or part of a general plan;

(h) "watershed" shall mean all of the area within the state draining toward a selected point on any watercourse, stream, lake or depression;

(i) "subwatershed" shall mean a division of the district as nearly equal in size to other divisions of the district as feasible and including as nearly as practicable one or more tributaries to the main stream which drains from the district;

(j) "qualified voter" shall mean any qualified elector of the district and any person 18 years of age or over owning land within the district, although not a resident therein;

(k) "landowner" shall mean the record owner of the fee in any real estate in the district or the fee in the surface rights of any real estate in the district, but the owners of an oil and gas lease, mineral rights or interest, easements or mortgages as such shall not be considered landowners, and school districts, cemetery associations and municipal corporations shall not be considered landowners;

(l) "steering committee" shall be the group of qualified voters, not less than the number to be chosen for the board of directors, who shall serve as the governing body of the proposed watershed district until the first board of directors is elected;

(m) "general plan" shall mean a preliminary engineering report describing the characteristics of the district, the nature and methods of dealing with the soil and water problems within the district, and the projects proposed to be undertaken by the district. It shall include maps, descriptions and such other data as may be necessary for the location, identification and establishment of the character of the work to be undertaken and such other data and information as the chief engineer may require.

History: L. 1953, ch. 477, § 2; L. 1955, ch. 201, § 1; L. 1959, ch. 172, § 1; L. 1961, ch. 193, § 1; L. 1972, ch. 124, § 4; L. 2004, ch. 101, § 73; July 1.



24-1203 Establishment of district by petition.

24-1203. Establishment of district by petition. Except as otherwise provided by K.S.A. 24-1203a, before any watershed district shall be organized, a petition shall be filed in the office of the secretary of state, signed by not less than 20% of the landowners and representing 25% of the acreage within said proposed district as shown by a verified enumeration of said landowners taken by a landowner of said proposed district to be selected by the first 10 signers of the petition. A verified copy of such enumeration shall be attached to and filed with the petition in the office of the secretary of state. For purposes of determining ownership, the county clerk of the county in which any part of the watershed is described, upon demand, shall furnish the record of the ownership of the lands within the county from the tax rolls of the county, and such record of ownership shall be satisfactory evidence of title.

History: L. 1953, ch. 477, § 3; L. 1955, ch. 201, § 2; L. 1959, ch. 172, § 2; L. 1995, ch. 210, § 5; May 4.



24-1203a Establishment of district initiated by board of county commissioners.

24-1203a. Establishment of district initiated by board of county commissioners. (a) In lieu of the procedures provided by K.S.A. 24-1203, 24-1204 and 24-1205, and amendments thereto, the board of county commissioners of any county may adopt a resolution proposing the establishment of one or more watershed districts within the county and appointing the steering committee of each proposed district if:

(1) The lands within each proposed district comprise substantially a watershed or two or more adjoining watersheds, as determined by the chief engineer; and

(2) in the preceding five-year period, the governor has issued a proclamation declaring a state of disaster emergency in the county due to flooding.

(b) The resolution shall contain the information required for a petition under K.S.A. 12-1204, and amendments thereto, and shall have appended and incorporated by reference a map showing the lands to be included in each proposed district and the subwatersheds therein, prepared in consultation with the chief engineer.

Upon adoption of such resolution, the county commission shall transmit a certified copy of the resolution to the chief engineer.

(c) All costs of projects and works of a watershed district established under this section shall be paid by a general levy against all taxable tangible property located within the district.

(d) This section shall be part of and supplemental to the watershed district act.

History: L. 1995, ch. 210, § 4; May 4.



24-1204 Contents of petition; form.

24-1204. Contents of petition; form. The petition required by K.S.A. 24-1203, and amendments thereto, shall set forth:

(1) The proposed name of the district, which name shall end with the words "watershed district number ____________." If the district is located in two or more counties the name of the district shall end with the words "watershed joint district No. ____________." It shall be the duty of the secretary of state to assign a number to each such district in the order in which petitions for their organization are received thereby.

(2) A description of the lands to be included within the proposed district, separated as to subwatersheds, if any, and identified by section numbers and fractions thereof, and other platted areas as appropriate.

(3) A statement of the purposes for which the district is to be organized.

(4) A statement of the number of persons that will constitute the board of directors of the district, which shall be an uneven number of not less than three and not more than 15, together with the names and addresses of the persons who will constitute the original steering committee.

(5) Any other matter deemed essential.

(6) A prayer for the organization of the districts as a nonprofit corporation.

A map showing the lands to be included in the district and subwatersheds therein, prepared in consultation with the chief engineer, shall be attached to the petition as an exhibit and incorporated therein by reference. The petition shall be in substantially the following form:

BEFORE THE SECRETARY OF STATE OF THE STATE OF KANSAS

In the Matter of __________ Watershed (Joint) District Number ____, __________ and __________ counties, Kansas.

PETITION

Come now the undersigned persons and state that they are landowners within the proposed boundaries of the aforenamed watershed district, hereinafter more fully described, and that each signer states that the signer's respective post-office address is set forth beside the signer's name. That the purposes for which this district is organized are (state purposes). That a steering committee for the organization of the district is hereby fixed and constituted with ______ members; that the names of persons who will serve on the original steering committee, of which the first named shall be acting chairman, and their respective addresses are as follows:

(List names and addresses.)

The governing body of the district shall be constituted in a board of directors composed of (number) qualified voters.

That attached hereto, marked Exhibit A and made a part hereof as fully as if set forth herein, is a map showing the lands proposed to be included in the district and subwatersheds therein:

That the lands proposed to be included in the district and subwatersheds therein are described as follows:

(Description of lands by subwatersheds.)

That the lands proposed to be included in the district and subwatersheds therein do not embrace the territorial limits of any incorporated city, or any part thereof, except those specifically described in the petition.

Wherefore, the undersigned, individually and collectively, pray that a watershed district be organized in the manner provided by law, for the purposes set forth herein, and that the secretary of state and the chief engineer of the division of water resources of the Kansas department of agriculture proceed diligently in the performance of their duties so that the organization of this proposed district may be completed and approved at the earliest possible time.

Submitted to the secretary of state this ______ day of __________, ____.

History: L. 1953, ch. 477, § 4; L. 1955, ch. 201, § 3; L. 1957, ch. 226, § 1; L. 1959, ch. 172, § 3; L. 1961, ch. 193, § 4; L. 1987, ch. 122, § 1; L. 2004, ch. 101, § 74; July 1.



24-1205 Petition, circulation; inclusion of city or part thereof within proposed boundaries, identification; filing and determination of sufficiency of petition.

24-1205. Petition, circulation; inclusion of city or part thereof within proposed boundaries, identification; filing and determination of sufficiency of petition. A counterpart of the petition, setting forth the text of the petition in full, shall be circulated within the proposed boundaries of the district: Provided, That when an incorporated city, or any part thereof, included as a part of the lands within the proposed boundaries of the district and not excluded by reference therein, the naming of the city, and[class] thereof, and a statement as to what part or all of the lands within said city are to be included within the proposed boundaries of said district, shall be sufficient identification within said petition, and approval of said watershed district formation shall be by election duly called by the governing body of said city for such purpose of approval or disapproval by the qualified voters of the area in said city sought to be included in said watershed district, and if approved by vote, the mayor of said city shall be directed to sign said petition as representative of said land within said city limits and for the total of said lands encompassed therein and if disapproved by the qualified voters therein, the city, or part thereof, shall be excluded from the district.

A duplicate original or a photographic copy of the original petition, with copies of all signature sheets attached thereto, shall be furnished to the county clerk of each county wherein lies a part of the proposed district. All counterparts shall be filed with the secretary of state at the same time and shall be received and treated by him as a single petition. The secretary of state shall determine the sufficiency or insufficiency of the petition on the basis of the information as to the number and qualification of signers as shown by the verified enumeration filed with the petition. In the making of such findings, the secretary of state shall consider the signature of the mayor of any city which has approved said petition as herein provided as the signature of one landowner and shall include the stated acreage within said city as being represented by said signature in computing the acreage within the district. The secretary of state shall endorse his findings and the date thereof on the face of the petition, and shall notify, in writing, the person designated in the petition as the acting chairman of the steering committee of his findings.

History: L. 1953, ch. 477, § 5; L. 1955, ch. 201, § 4; L. 1957, ch. 226, § 2; L. 1959, ch. 172, § 4; L. 1961, ch. 193, § 5; July 1.



24-1206 Sufficient petition transmitted to chief engineer; investigation, report and approval or disapproval; approval required, when; transmittal of approval to secretary of state and to chairperson of steering committee.

24-1206. Sufficient petition transmitted to chief engineer; investigation, report and approval or disapproval; approval required, when; transmittal of approval to secretary of state and to chairperson of steering committee. (a) If the secretary of state finds the petition to be sufficient as to form and the number and qualifications of the petitioners, the secretary of state shall prepare a certified copy of the petition and transmit it to the chief engineer within five days after the secretary of state's determination of sufficiency.

(b) Upon receipt of a certified copy of a petition transmitted pursuant to subsection (a) or a certified copy of a resolution transmitted pursuant to K.S.A. 24-1203a, the chief engineer shall institute an investigation of each proposed district, its territory and purposes and, within 90 days after receipt of such copy shall transmit a written report of the chief engineer's findings on the petition or resolution, together with the chief engineer's written approval or disapproval of the petition or resolution, to the secretary of state and the acting chairperson of the steering committee named in the petition or resolution.

(c) The chief engineer shall approve the petition or resolution if the chief engineer finds and discloses by the chief engineer's report that:

(1) The lands proposed to be included in each district comprise substantially a watershed or two or more adjoining watersheds;

(2) each proposed district would not include lands in any existing watershed district;

(3) the statement of purposes contained in the petition or resolution conforms with the intents and purposes of this act;

(4) the lands within each proposed district or part thereof, are subject to erosion, floodwater or sediment damage or would be benefited by the construction of works for the conservation, development, utilization or disposal of water;

(5) the boundary of each proposed district is defined, as far as practicable, so as to include all quarter-quarter sections of which more than 1/2 of each is within the watershed;

(6) the downstream limit of each proposed district is established with due regard to the location of highways and railroads and the location and character of existing works of improvement, the boundaries of any organized levee, drainage, irrigation and watershed districts, and the physical characteristics of and the probable relative effect of the operation of the proposed district upon any flood plane area common to both the stream or watercourse and any other stream or watercourse; and

(7) the map attached to the petition or resolution and the description of lands proposed to be included in each district are adequate and correct, except the chief engineer, in the chief engineer's report, may make any minor corrections with respect to the map or the description of lands proposed to be included in the district to make such map and description of lands conform to the map previously prepared in consultation with the chief engineer and such corrections shall thereupon become a part of the petition or resolution and be deemed effective without a recirculation of the corrected petition among the landowners or amendment of the resolution.

(d) If the chief engineer approves the petition or resolution, the chief engineer shall transmit a certified copy of the chief engineer's report to the secretary of state and to the chairperson of the steering committee of the district.

History: L. 1953, ch. 477, § 6; L. 1957, ch. 226, § 3; L. 1959, ch. 172, § 5; L. 1961, ch. 193, § 6; L. 1995, ch. 210, § 6; May 4.



24-1207 Meeting of steering committee; notice; election of board of directors; officers; election on organization of district; voting places and election procedures; certification of results to secretary of state; certificate of incorporation, issuance and recordation, when; actions attacking incorporation, limitations.

24-1207. Meeting of steering committee; notice; election of board of directors; officers; election on organization of district; voting places and election procedures; certification of results to secretary of state; certificate of incorporation, issuance and recordation, when; actions attacking incorporation, limitations. (a) Within 10 days after receipt of a certified copy of the chief engineer's report approving the petition or resolution, or the petition or resolution as amended or revised by the chief engineer, the chairperson of the steering committee of the proposed district shall call a meeting of the committee by mailing a written notice fixing the time and place of such meeting to each member of the committee at least five days in advance of the time so fixed, unless such notice is duly waived. The committee shall meet at the time and place fixed in the notice for the purpose of electing from their number a board of directors consistent with the number set out in the petition, and this board of directors, after being duly elected, shall elect from their number a president, vice-president, secretary and treasurer, except that in a district having only three directors, the board shall elect one person to hold the offices of secretary and treasurer. The board, by resolution, shall provide for the calling of an election of the qualified voters of the district for the purpose of submitting the question of whether the district should be organized and created in accordance with the petition or resolution, or the petition or resolution as amended or revised by the chief engineer.

(b) The board shall designate one or more centrally located voting places within the proposed district, but if the territory of the proposed district lies in more than one county, at least one voting place shall be designated within each county of the proposed district, and shall name and appoint three judges and two clerks for each voting place designated, which judges and clerks shall take an oath to faithfully perform their duties as judges and clerks, respectively, and shall each receive compensation of $8 per day for their services. The board shall cause a notice of the special election to be published for three consecutive weeks in a newspaper of general circulation within the proposed district, the first publication to be not less than 21 days prior to such election. If the proposed district lies in more than one county, a similar notice shall be published in a newspaper of general circulation in each of the counties in which a part of the proposed district is located. The notice shall set forth the time and place or places of holding the election and the proposition to be voted on, shall contain a copy of the petition or resolution, or the amended or revised petition or resolution (omitting the map attached thereto as an exhibit) and shall be signed by the president and attested by the secretary of the board. Any qualified voter shall be entitled to vote at such election. The vote at such election shall be by ballot, and such ballot shall comply with the usual requirements for an official ballot for public office insofar as such requirements are applicable thereto. Upon such ballot shall be printed the proposition submitted, preceded by the words, "Shall the following be adopted?" and followed by the words "To vote in favor of the proposition make a cross × mark in the square after the word 'Yes'" "To vote against the proposition make a cross × mark in the square after the word 'No.'"

(c) Returns from the election shall be made to the board of directors who shall canvass the votes cast at the election on the second Friday following the date of the election. The board shall immediately certify the results of the election to the secretary of state. If a majority of those voting on the proposition voted in favor of the organization and creation of the district upon the petition or resolution, or amended or revised petition or resolution, the secretary of state shall thereupon issue to the board of directors a certificate of incorporation for the district, which shall be filed of record in the office of the register of deeds of each county in which all or a portion of the district lies. Upon such recordation of the certificate of incorporation the district shall be authorized to function in accordance with the provision of this act and its certificate of incorporation. If a majority of those voting on the proposition voted against the organization and creation of the district, the secretary of state shall endorse that fact on the face of the petition or resolution and the proceedings shall be closed. No action attacking the legal incorporation of any watershed district organized under this section shall be maintained unless filed within 90 days after the issuance of the certificate of incorporation for such district by the secretary of state, nor shall the alleged illegality of the incorporation of any such watershed district be interposed as a defense to any action brought after such time.

History: L. 1953, ch. 477, 7; L. 1955, ch. 201, § 5; L. 1957, ch. 226, § 4; L. 1959, ch. 172, § 6; L. 1961, ch. 193, § 7; L. 1995, ch. 210, § 7; May 4.



24-1208 Payment of costs and expenses when petition or resolution is disapproved by engineer or defeated by voters; tax levy.

24-1208. Payment of costs and expenses when petition or resolution is disapproved by engineer or defeated by voters; tax levy. If the organization of the proposed district is defeated at the special election or if the petition or resolution is disapproved by the chief engineer, the board of directors or steering committee named in the petition or resolution shall continue to function in a limited capacity for the purposes hereinafter set forth in this action. Such board or steering committee shall determine the amount of money necessary to pay all of the costs and expenses incurred in the preparation and filing of the petition or resolution and in the conduct of the special election and shall certify a statement of such amount to the county clerk of each county in which the proposed district was to be located. Such county clerks shall thereupon ascertain the total assessed valuation of all taxable tangible property in their respective counties within the proposed district and certify such valuation to the county clerk of the county in which the acting chairperson of the board or steering committee of the proposed district resides.

Such county clerk shall determine the levy necessary to be spread against the taxable tangible property in the entire proposed district in order to raise funds sufficient to pay the amount set forth in the statement and shall certify such levy to the county clerk of the other counties in which a portion of the proposed district is located. Each of the county clerks shall then cause such levy to be extended against the taxable tangible property lying within the boundaries of the proposed district and within the clerk's county. The county treasurers of the respective counties involved shall remit the funds raised by such levy in their counties to the county treasurer of the county in which the acting chairperson of the board or steering committee resides. Such treasurer shall hold such funds and shall honor warrants drawn upon such funds by the acting chairperson of the board or steering committee and countersigned by the acting secretary of the board or steering committee in payment of the costs and expenses incurred in the proposed organization of the district and shown on the aforementioned statement of expenses.

History: L. 1953, ch. 477, § 8; L. 1959, ch. 172, § 7; L. 1995, ch. 210, § 8; May 4.



24-1209 Corporate powers and duties.

24-1209. Corporate powers and duties. Each watershed district incorporated under the provisions of this act shall be a body politic and corporate and shall have the power:

First. To adopt a seal.

Second. To sue and be sued by its corporate name.

Third. To purchase, hold, sell and convey land and personal property and to execute such contracts as may, by its board of directors, be deemed necessary or convenient to enable it to properly carry out the purpose for which organized.

Fourth. To construct, improve, maintain and operate works of improvement including such facilities and appurtenances as necessary for the conservation of soil, prevention of floods, disposal of water and the conservation, development and utilization of water for domestic, municipal, agricultural, industrial, recreational purposes and such other uses as may be authorized by the provisions of K.S.A. 82a-701 to 82a-725, inclusive, and any amendments thereto; and in any case where the construction, improvement or operation of such works causes the substantial displacement of a wildlife habitat and when required by the soil conservation service of the United States department of agriculture as a condition precedent to the release of federal funds for such works, to acquire land for the purpose of restoring such wildlife habitat. The power of eminent domain shall not be used for any such acquisition.

Fifth. To operate or lease any and all district properties and facilities associated with the use of water and to collect reasonable fees, rentals, tolls, and charges for the use of such facilities, said revenue to be placed in the maintenance fund of the district. Where the property is leased the lessee or anyone authorized to collect such fees, rentals, tolls and charges shall conform to a schedule approved by the board of directors of the district.

Sixth. To employ such professional services and other assistance as is, by its board of directors, deemed essential. Soil conservation engineering services may be used whenever available.

Seventh. To acquire personal property by gift or purchase.

Eighth. To acquire land and interests in land by gift, purchase, exchange or eminent domain; such power of eminent domain to be exercised within or without the boundaries of the district in like manner as provided by K.S.A. 26-501 to 26-516, inclusive, or any amendments thereto.

Ninth. To levy taxes and assessments, issue bonds and incur indebtedness within the limitations prescribed by this act.

Tenth. To cooperate and contract with persons, firms, associations, partnerships and private corporations, and with other watershed districts, drainage districts, and cities of all classes of this state, and with drainage districts, watershed districts, or other public corporations organized for similar purposes in any adjoining state and with other local, state and federal governmental agencies and to enter into co-operative contracts and agreements with any such districts, corporations or agencies.

Eleventh. (a) To take appropriate actions to extend and transfer the territory of the district, receive territory transferred from other districts, and dissolve all or a portion of the district as provided for in this act; (b) to merge with adjoining watershed districts, subject to approval of a majority of the qualified voters voting on the proposition in each of the districts proposing to merge.

Twelfth. To select a residence or home office for the watershed district, which shall be at a place in a county in which the watershed district or any part thereof is located and may be either within or without the watershed district as may be designated by the board of directors. The board shall thereupon designate the county in which said residence or home office is located as the official county for the filing of all official acts and levies. After an official county has been so designated, said county designation shall not be changed even though the residence or home office of said watershed district may be changed at a later date.

History: L. 1953, ch. 477, § 9; L. 1955, ch. 201, § 6; L. 1957, ch. 226, § 5; L. 1959, ch. 172, § 8; L. 1961, ch. 193, § 8; L. 1963, ch. 234, § 69; L. 1976, ch. 175, § 1; July 1.



24-1210 Directors; number; terms; expenses.

24-1210. Directors; number; terms; expenses. All powers granted to watershed districts incorporated under the provisions of this act shall be exercised by a board of directors which shall be composed of any odd number and specified in the petition for creation of the district, of qualified voters of the district. Such board shall be composed of not less than three and not more than 15 qualified voters. Boards in existence on the effective date of this act consisting of more than 15 members shall determine the number of board members, which in no case shall exceed the current number of board members. At least one director shall be selected from each subwatershed located within the district. Each director shall serve for a term of three years, and until a successor is duly elected and qualified, except that one-third of the original directors designated in the petition for organization of the district shall serve for a term of one year, one-third for a term of two years, one-third for a term of three years, from the date the certificate of incorporation is filed of record in the office of the register of deeds of each county in which territory of the district is located. Such directors shall serve without compensation, but shall be allowed actual and necessary expenses incurred in the performance of their official duties.

History: L. 1953, ch. 477, § 10; L. 1955, ch. 201, § 7; L. 1987, ch. 122, § 2; July 1.



24-1211 Election of directors at annual meeting; report of financial condition, projects and activities; notice and conduct of elections; vacancies; changes in number of directors or date of annual meeting; notice; procedure.

24-1211. Election of directors at annual meeting; report of financial condition, projects and activities; notice and conduct of elections; vacancies; changes in number of directors or date of annual meeting; notice; procedure. In not less than 12 months, nor more than 13 months after the recording of the certificates of incorporation, and annually thereafter, a meeting shall be held for the election of directors whose terms expire and also to render a report on the financial condition and activities of the district including the estimated construction date of all proposed projects to be initiated within the next five years and the board's determination as to whether each of these projects is still cost effective and in the current public interest. Notice of the annual meeting shall be given at least 10 days prior to the date thereof by one publication in a newspaper of general circulation in each of the counties of which said watershed district is a part. Elections shall be by ballot. Qualified voters in attendance shall be entitled to vote at any such meeting. The directors shall fill any vacancy occurring on the board prior to the expiration of the term of any director by electing a substitute director to serve for the unexpired term.

The number of directors of a district or the date of the annual meeting, or both, may be changed at an annual meeting if notice of the proposition of making such change or changes is given at the annual meeting immediately preceding the annual meeting at which such change or changes are considered. If the number of directors is proposed to be changed, the proposition shall be introduced in the same manner as other items of business and shall clearly show the changes in representation of subwatersheds, if any, and in the length of terms of the directors. It shall be the duty of the board of directors to include the proposition in the notice of the annual meeting at which such changes are being considered. If a majority of those voting are favorable, the election of directors shall be in conformance with the adopted proposal and all powers shall be exercised by the newly constituted board beginning immediately after the annual meeting. Copies of the minutes of the annual meeting and report on the financial condition and activities of the district shall be furnished to the Kansas department of agriculture division of conservation.

History: L. 1953, ch. 477, § 11; L. 1955, ch. 201, § 8; L. 1959, ch. 172, § 9; L. 1961, ch. 193, § 9; L. 1987, ch. 122, § 3; L. 2012, ch. 140, § 130; July 1.



24-1212 Open meetings of directors; notice; quorum.

24-1212. Open meetings of directors; notice; quorum. Regular meetings of the board of directors shall be held no less than once each quarter on such day and place as is selected by the board of directors. Notice of such meeting shall be mailed to each director at least five days prior to the date thereof, and special meetings may be held at any time upon waiver of notice of such meeting by all directors or may be called by the president or any two directors at any time. Notice in writing, signed by the persons calling any special meeting, shall be mailed to each director at least two days prior to the time fixed for such special meeting. A majority of the directors shall constitute a quorum for the transaction of business and in the absence of any of the duly elected officers of the district a quorum at any meeting may select a director to act as such officer pro tem. Each meeting of the board, whether regular or special, shall be open to the public. Copies of the minutes of regular and special meetings shall be furnished to the Kansas department of agriculture division of conservation.

History: L. 1953, ch. 477, § 12; L. 1987, ch. 122, § 4; L. 2012, ch. 140, § 131; July 1.



24-1213 General plan, estimate of costs and information as to benefits; transmittal to chief engineer, when; open to public; report to directors.

24-1213. General plan, estimate of costs and information as to benefits; transmittal to chief engineer, when; open to public; report to directors. Upon the incorporation of the watershed district the board shall cause work to be commenced on the preparation of a general plan of the district. In addition to the general plan there shall be prepared an estimate of costs as to installation, maintenance and operation of the proposed works and information as to the location and extent of areas that would be benefited by the proposed works. Upon completion of the general plan, estimates of costs and the information as to benefited areas, the board shall carefully examine and consider the same and if they approve the general plan, estimate of cost of proposed works and information on benefited areas, they shall transmit a complete copy thereof to the chief engineer and additional copies shall be made available to him upon request. Copies of such plans, estimates and information, in the office of the chief engineer shall be open to inspection by the public at all reasonable times.

The chief engineer shall examine and study said general plans as to: (1) Feasibility. (2) Co-ordination of the plan with any general plan for the watershed of which the district might be a part. (3) The safety of the works and improvements proposed. (4) Conformity with the intents and purposes of this act. The chief engineer shall transmit a written report of the results of his study and investigation to the board of directors which shall include any changes or modifications which he deems necessary and which shall include a specific approval or disapproval of the general plan.

History: L. 1953, ch. 477, § 13; L. 1957, ch. 226, § 6; L. 1961, ch. 193, §10; July 1.



24-1214 Financing proposed projects; methods; resolution as to costs; public hearing; notice, contents; appearances; written statement required; transmittal of written statements to chief engineer; adoption, modification or rejection of general plan or method of financing; official general plan and official method of financing; resubmissions, when.

24-1214. Financing proposed projects; methods; resolution as to costs; public hearing; notice, contents; appearances; written statement required; transmittal of written statements to chief engineer; adoption, modification or rejection of general plan or method of financing; official general plan and official method of financing; resubmissions, when. Subject to the provisions of subsection (b) of K.S.A. 24-1203a, when the general plan is approved by the chief engineer the board, by resolution, shall propose that the cost to the district of all works contemplated in the plan be paid either by a general levy against all of the taxable tangible property located within the district, that such cost be paid by special assessment against lands within the district to be specially benefited by any of the proposed projects or that such cost be paid by both such general levy and special assessment, stating the portion proposed to be paid by each method. The board shall also set forth in the resolution any proposal to issue improvement bonds of the district to provide for the payment of all or any part of the cost to the district of proposed projects by installments instead of levying the entire tax or special assessment at one time.

The board shall thereupon fix a time and place either within or conveniently near the district for a public hearing upon the general plan and the resolution proposing a method of financing costs of the works contemplated in the plan. A notice of such hearing shall be given by one publication at least 20 days prior to the date fixed for the hearing, setting forth the time and place of hearing upon the plan and resolution, that a copy of the plan and resolution is available for public inspection in the office of the secretary of the district and that any electors or landowners desiring to be heard in the matter must file, in duplicate, with the secretary of the board at the secretary's office, at least five days before the date of the hearing, a written statement of their intent to appear at the hearing and the substance of the views they wish to express. Upon receipt of any such statements the secretary of the board shall immediately transmit one copy of the statements to the chief engineer. The chief engineer or the chief engineer's duly appointed representative may attend the hearing. At the hearing any elector or landowner who has duly filed a written statement shall be heard and may present information in support of the elector's or landowner's position in the matter. After hearing all such statements the board, by resolution, shall adopt as official or reject the general plan and adopt as official or reject the proposed method of financing costs of the works contemplated in the plan or determine that the general plan or the proposed method of financing or both should be modified and notify the chief engineer of the board's action. If it is determined that the general plan should be modified, any proposed changes approved by the board shall be incorporated in a modified general plan which shall be submitted to the chief engineer for further consideration.

The chief engineer shall review the modified plan and shall transmit a supplemental written report of the results of the chief engineer's study and investigation to the board, including the chief engineer's written approval or disapproval of the modified general plan. If the modified general plan is approved by the chief engineer, the board, by resolution, shall adopt the modified plan as the official general plan of the district and notify the chief engineer of the board's action. If it is determined that the proposed method of financing should be modified, the board shall give consideration to the the modified method of financing and, following adoption of the general plan or an approved modification thereof, the board, by further resolution setting forth such modified method of financing, shall adopt it as the official method of the district for financing costs of the works contemplated in the official general plan. If a board is unable to carry out a general plan because of disapproval of a bond issue at an election or because insufficient funds have been provided, they may reconsider the general plan or the method of financing, or both, and by following the procedure hereinbefore set forth, resubmit a general plan or method of financing, or both.

History: L. 1953, ch. 477, § 14; L. 1961, ch. 193, § 11; L. 1995, ch. 210, § 9; May 4.



24-1214a Districts adopting general plan prior to April 1, 1961; method of financing; procedure.

24-1214a. Districts adopting general plan prior to April 1, 1961; method of financing; procedure. Watershed districts which have adopted a general plan prior to April 1, 1961, but have not adopted by resolution a method of financing may follow the procedure set forth in sections 24-1213, and 24-1214 of the Kansas Statutes Annotated in the adoption of a resolution of financing and proceed forthwith to carry out the proposed works of improvements.

History: L. 1961, ch. 193, § 12; July 1.



24-1215 Approval of bond issue by qualified voters of district required; notice; election procedures; tax levies for financing costs; resolution, publication; protest petition; election.

24-1215. Approval of bond issue by qualified voters of district required; notice; election procedures; tax levies for financing costs; resolution, publication; protest petition; election. When any general plan and resolution of financing has been finally adopted by the board, in accordance with the procedure set forth in K.S.A. 24-1214 and said resolution provides that all or any part of the cost of the works of improvement is to be paid by the issuance of improvement bonds of the entire district, it shall be the duty of the board to submit the question of approval of said bond issue to an election of the qualified voters of the district. Notice of the time and place and the purpose for which such election is to be held shall be given by one publication at least twenty (20) days prior to the date fixed for such election. Except as hereinbefore provided, the said special election shall be held and conducted in the manner prescribed for conducting and holding elections by K.S.A. 24-1207.

If the resolution of financing provides that all or any part of the cost of the works of improvement is to be paid by the issuance of improvement bonds to be paid by special assessment against the lands especially benefited by such project the board of directors shall proceed to determine the particular lands within the district upon which special assessments are to be levied and it shall be the duty of the board to submit the question of approval of the bond issue to an election of the owners of said lands. Notice of the time and place and the purpose for which such election is to be held shall be given by one publication at least twenty (20) days prior to the date of such election. Except as hereinbefore provided the said election shall be held and conducted in the manner prescribed for conducting and holding elections by K.S.A. 24-1207: Provided, however, That if it is proposed to issue improvement bonds to be paid partially by the entire district and partially by lands especially benefited, it shall be the duty of the board of directors to submit each question of approval separately as hereinbefore set forth: Provided further, That if said resolution of financing proposes that all costs to the district shall be borne by a general tax levy and makes no provision for the issuance of bonds, and no election is thereupon held, it shall be the duty of the board to publish said resolution once in a newspaper of general circulation within the district and said resolution shall be in full force and effect thirty (30) days after said publication unless petitions signed by landowners of the district in a number in excess of twenty percent (20%) of the landowners as determined by the verified enumeration filed with the petition for organization are filed with the secretary of the board.

In the event such petitions are filed, it shall be the duty of the board to submit the question of adoption of said resolution to the qualified voters of the district. Notice of the time and place and the purpose for which such election is to be held shall be given by one publication at least twenty (20) days prior to the date for such election. Except as hereinbefore provided the said special election shall be held and conducted in the manner prescribed for conducting and holding elections by K.S.A. 24-1207.

History: L. 1953, ch. 477, § 15; L. 1955, ch. 201, § 9; L. 1957, ch. 266, § 7; L. 1959, ch. 172, § 10; L. 1961, ch. 193, § 13; July 1.



24-1216 Order and procedure as to specific projects; surveys, plans, specifications and estimates of costs; filing with secretary of board; open to inspection; transmittal of approved plans to chief engineer, when; review of general plan; revisions of plan; report by chief engineer, requirements.

24-1216. Order and procedure as to specific projects; surveys, plans, specifications and estimates of costs; filing with secretary of board; open to inspection; transmittal of approved plans to chief engineer, when; review of general plan; revisions of plan; report by chief engineer, requirements. (a) Following the adoption of the general plan and adoption of the method of financing, the board of directors may determine the order in which specific projects contemplated by the general plan shall be undertaken and to cause accurate surveys of all work deemed necessary to be done and accurate estimates and calculations to be made by some competent engineer who shall prepare detailed construction plans and specifications therefor showing the location, amount, and character of work to be done and the estimated cost of right of way, construction, maintenance and operation, which plans, specifications, and estimates of costs shall be filed in the office of the secretary of the board and shall at all reasonable times be open to public inspection. The board shall carefully examine and consider the same and if they approve such plans, specifications and estimates of costs, they shall transmit a complete copy thereof to the chief engineer, who shall examine and study the plans and specifications as to conformance to the general plan and other applicable state laws on water use and control and transmit a written report of the results of his study and investigation to the board which report shall include any changes or modifications which he deems necessary and which shall include a specific approval or disapproval of the plans and specifications.

(b) Ten years following approval of the general plan and every five years thereafter, the board shall review the general plan to determine if projects proposed to be undertaken by the district in its original plan are still feasible and in current public interest. A report of the review shall be given at a public meeting called for that purpose. This review is not required of watershed districts that have completed all the projects in the general plans.

Any revisions or amendments to the general plan shall be submitted to the chief engineer in the manner provided by K.S.A. 24-1213, and amendments thereto.

History: L. 1953, ch. 477, § 16; L. 1955, ch. 201, § 10; L. 1958, ch. 12, § 6 (Special Session); L. 1959, ch. 172, § 11; L. 1961, ch. 193, § 14; L. 1987, ch. 122, § 5; July 1.



24-1217 Computation of special assessments; appraisement and apportionment; resolution; limitations; hearing of complaints; notice; alterations; resolution fixing assessments; notice to landowners; bonds and levies, when.

24-1217. Computation of special assessments; appraisement and apportionment; resolution; limitations; hearing of complaints; notice; alterations; resolution fixing assessments; notice to landowners; bonds and levies, when. If the resolution of financing provided for by K.S.A. 24-1216 [*], and amendments thereto, provides that all or any part of the cost of the works contemplated is to be paid by special assessment against lands especially benefited by such project, the board shall appoint three appraisers who have no vested interests in the project and who shall recommend apportionment of the special assessment to the tracts of land subject to such special assessment. The appraisers shall have access to all available engineering reports and data pertaining to the works contemplated and may request such additional engineering data or counsel as found necessary to carry out their duties. The appraisers shall take an oath to fairly and impartially appraise the benefits accruing to each tract of land and shall recommend the apportionment of the assessment according to the relative benefits to be received by the several tracts of land subject to assessment, and shall make written reports of their findings to the board.

Upon receiving the report, the board shall prepare a resolution which shall contain a list of the tracts of land found to be especially benefited and the amount of assessment to be levied against each such tract. No such assessment against any tract of land shall exceed the estimated benefits to such land by such project. Such tracts of land shall be legally described and the names of the owners thereof shall be set forth beside the description of each tract so listed. After adopting such resolution, the board shall fix a time and place for hearing any complaint that may be made as to the benefit to any tract of land appraised as aforesaid, a notice of which hearing shall be given by the secretary by one publication at least 10 days prior to the date set for the hearing. The board, at the special hearing, may alter the benefit to any tract of land if, in its judgment, the same has been appraised too high or too low.

The board, immediately thereafter, shall pass a resolution fixing the benefit assessment as to each tract of ground and providing for the assessment thereof which assessment may be spread over a period of not to exceed 20 years and shall hold good for all installments. The board, immediately thereafter, shall cause a written notice to be mailed to the owner or owners of each tract of ground assessed of the amount of the assessment which notice shall state that if the amount is not paid in full within 30 days from the date of notice, bonds will be issued and that an assessment will be levied annually against such tract of ground for a period of not to exceed 20 years in an amount sufficient to pay the total assessment plus the interest due on the bonds.

No suit to set aside the assessment shall be brought after the expiration of 90 days from the date of the notice. The amount levied against each tract of ground to pay for the bonds falling due each year and the interest thereon shall be levied, certified to the proper county clerk and collected the same as other taxes.

History: L. 1953, ch. 477, § 17; L. 1955, ch. 201, § 11; L. 1957, ch. 226, § 8; L. 1959, ch. 172, § 12; L. 1961, ch. 193, § 15; L. 1987, ch. 122, § 6; July 1.

* Reference apparently should be to 24-1214.



24-1218 Right of entry upon lands in connection with work of district; damages.

24-1218. Right of entry upon lands in connection with work of district; damages. The board of directors and its representatives and employees, including engineers and contractors and their employees, shall have the right and authority to enter upon private lands within or without the boundaries of the district for the purpose of conducting tests, surveys and other work incidental to the preparation of plans, maps, profiles and reports in connection with any work or proposed work of the district. The district shall be liable for any damages caused by such entry.  Charges for damages shall be approved, modified, or rejected within 60 days following receipt of a documented accounting of such damages.

History: L. 1953, ch. 477, § 18; L. 1987, ch. 122, § 7; July 1.



24-1219 No-fund warrants for initial expenses; annual tax levies for general fund expenses; increased levies, procedure; tax levies for no-fund warrants and bonds; structure maintenance fund.

24-1219. No-fund warrants for initial expenses; annual tax levies for general fund expenses; increased levies, procedure; tax levies for no-fund warrants and bonds; structure maintenance fund. (a) The district board may issue no-fund warrants to pay for initial organizational, engineering, legal and administrative expenses of the district except that the amount so issued shall not exceed the product of two mills times the assessed valuation of the taxable tangible property within the district. Such warrants shall be issued, bear interest and be retired in accordance with the provisions of K.S.A. 79-2940, and amendments thereto, except that the approval of the state board of tax appeals shall not be required. Whenever warrants have been issued under this section, the board shall make a tax levy at the first tax levying period, after such warrants are issued, sufficient to pay such warrants and interest.

(b) Following incorporation of the district by the secretary of state, the board shall have authority to levy annually a tax of not to exceed two mills to create a general fund for the payment of engineering, legal, clerical, land and interests in land, installation maintenance, operation and other administrative expenses and such tax may be against all of the taxable, tangible property of the district. Whenever the board desires to increase the mill levy for such purposes above two mills, it may adopt a resolution declaring it necessary to increase such annual levy in an amount which together with the current levy shall not exceed a total of four mills. Any such resolution shall state the total amount of the tax to be levied and shall be published once each week for two consecutive weeks in a newspaper of general circulation in the district. Whereupon such annual levy in an amount not to exceed the amount stated in the resolution may be made for the ensuing budget year and each successive budget year unless a petition requesting an election upon the proposition to increase the tax levy in excess of the current tax levy, signed by not less than 5% of the qualified electors in the district is filed with the county election officer within 60 days following the date of the last publication of the resolution. In the event a valid petition is filed, no such increased levy shall be made without such proposition having been submitted to and having been approved by a majority of the qualified electors voting at an election called and held thereon. All such elections shall be called and held in the manner prescribed for the calling and holding of elections upon the question of the issuance of bonds under the general bond law.

(c) There is hereby authorized to be established in the watershed districts of the state a fund which shall be called the structure maintenance fund. The fund shall consist of moneys deposited therein from funds received according to provisions of the watershed district law. The amount of funds that may be deposited annually shall be a maximum of 0.35% of the construction cost of the structure. Moneys in the structure maintenance fund may be used for the purpose of engineering, reconstruction and other required maintenance and other expenses relating to the maintenance of a structure. The watershed board of directors is hereby authorized to invest any portion of the structure maintenance fund, which is not currently needed, in investments authorized by K.S.A. 12-1675, and amendments thereto. All interest received on any such investment shall be credited to the structure maintenance fund.

(d) The district board shall have authority to levy a tax, after improvement bonds have been issued in accordance with K.S.A. 24-1214, 24-1215 and 24-1220, and amendments thereto, sufficient to pay such bonds and interest.

History: L. 1953, ch. 477, § 19; L. 1955, ch. 201, § 12; L. 1961, ch. 193, § 16; L. 1985, ch. 117, § 1; L. 1987, ch. 122, § 8; L. 1990, ch. 119, § 1; L. 2008, ch. 109, § 56; L. 2014, ch. 141, § 50; July 1.



24-1220 Improvement bonds for works of improvement; terms; how payable; limitation on bonded indebtedness.

24-1220. Improvement bonds for works of improvement; terms; how payable; limitation on bonded indebtedness. Whenever improvement bonds have been authorized for any works of improvement in accordance with the provisions of K.S.A. 24-1214 and 24-1215, the board shall proceed to issue improvement bonds of the district. Said bonds shall be issued to mature in not more than thirty (30) annual installments of approximately equal amounts each year over a period of not to exceed thirty (30) years. Said bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, payable semi-annually or at such time as may be fixed by the terms of the resolution authorizing the issuance thereof.

Each bond shall specify the date of its separate maturity and shall be in such denominations as the district board shall determine, but at no time shall the aggregate bonded indebtedness of the district exceed ten percent (10%) of the assessed valuation of all of the taxable tangible property within the district as shown by the last finding of the proper board of equalization.

History: L. 1953, ch. 477, § 20; L. 1955, ch. 201, § 13; L. 1957, ch. 226, § 9; L. 1961, ch. 193, § 17; L. 1970, ch. 64, § 71; L. 1978, ch. 99, § 30; April 25.



24-1221 Act supplemental to other laws.

24-1221. Act supplemental to other laws. This act shall be deemed to be supplemental to existing laws relating to drainage districts, flood control, irrigation, soil conservation and related matters.

History: L. 1953, ch. 477, § 21; June 30.



24-1222 Chief engineer authorized to transfer territory from one district to another, when; petition.

24-1222. Chief engineer authorized to transfer territory from one district to another, when; petition. The chief engineer of the division of water resources shall have power upon a proper petition being presented for that purpose to transfer territory from one watershed district, organized and incorporated under the provisions of article 12 of chapter 24 of the Kansas Statutes Annotated, or any amendments thereto, to any other adjacent watershed district so organized and incorporated.

History: L. 1958, ch. 12, § 1 (Special Session); May 8.



24-1223 Same; contents of petition.

24-1223. Same; contents of petition. The petition for transfer of territory from one watershed district to another shall be addressed to the chief engineer of the division of water resources and shall: (a) Describe the territory to be transferred by section numbers and fractions thereof, and other platted areas as appropriate; (b) state from what watershed district and to what watershed district such transfer is sought; (c) show that the proposed transfer has been recommended by each of the watershed districts affected by resolution duly adopted by the board of directors of each district; and (d) state that the proposed transfer of territory will result in more efficient operation of both districts and will be conducive to the public convenience and welfare. Such petition shall contain a prayer that the territory described therein be transferred from one watershed district named therein to another watershed district named therein.

History: L. 1958, ch. 12, § 2 (Special Session); May 8.



24-1224 Same; presentment of petition to chief engineer; notice and hearing.

24-1224. Same; presentment of petition to chief engineer; notice and hearing. Whenever a petition in conformity to K.S.A. 24-1223 signed by the board of directors of both of the affected watershed districts shall be presented to the chief engineer of the division of water resources, it shall be the duty of the chief engineer forthwith to fix a time for the hearing of such petition and to give notice thereof which shall be published by the affected watershed districts at their expense at least five (5) days before the date fixed for the hearing in one or more newspapers published and of general circulation in the county or counties in which the affected watershed districts are located.

History: L. 1958, ch. 12, § 3 (Special Session); May 8.



24-1225 Same; findings, decisions and declarations of chief engineer.

24-1225. Same; findings, decisions and declarations of chief engineer. At the time set for the hearing of the petition, as provided in K.S.A. 24-1224, it shall be the duty of the chief engineer to first ascertain and determine whether notice has been given of the time of hearing, as required by this act, and, if it shall be determined that such notice has been given, to make a declaration and finding of this fact; and thereupon he shall hear all persons in favor of, or opposed to, the granting of the prayer of said petition, and he shall hear all other evidence that he may deem necessary for the purpose of ascertaining whether the statements in said petition are true; and, if upon such hearing it shall be found that such petition is in conformity to the requirements of this act and that the allegations thereof are true, then the chief engineer shall make a finding and decision to that effect and shall thereupon declare the territories described in the petition to be detached from the one watershed district, naming it, and to be attached to the other watershed district, naming it, and shall fix the date that such transfer shall become effective; and if the chief engineer upon such hearing finds that such petition is not in conformity to this act, or that the statements in such petition are not true, or that said transfer should not be made, then he shall make a finding and decision to that effect and reject that petition. Such affirmative decision and order of the chief engineer may provide for the transfer of all or part of the territory described in the petition but shall not include any territory not so described.

History: L. 1958, ch. 12, § 4 (Special Session); May 8.



24-1226 Same; liability for outstanding bonded indebtedness.

24-1226. Same; liability for outstanding bonded indebtedness. The balance of bonded indebtedness including temporary notes outstanding shall remain a charge upon the territory transferred under the provisions of this act in accordance with the applicable provisions of K.S.A. 10-119, and any amendments thereto. The territory so transferred shall not be liable for any bonded debt including temporary notes and no-fund warrants existing at the time of such transfer of the district of which it shall become a part.

History: L. 1958, ch. 12, § 5 (Special Session); May 8.



24-1227 Extension of territory of district; petition, contents; approval of chief engineer.

24-1227. Extension of territory of district; petition, contents; approval of chief engineer. The secretary of state, with the approval of the chief engineer of the division of water resources, shall have power, upon proper petition being presented for that purpose to extend the territory of any watershed district organized and incorporated under the provision of article 12 of chapter 24 of the Kansas Statutes Annotated, or any amendments thereto. The petition to extend the territory of any watershed district shall be addressed to the secretary of state, and shall: (a) Describe the territory to be annexed by section numbers and fractions thereof, and other platted areas as appropriate, except as provided for in K.S.A. 24-1205, as amended, for the inclusion of incorporated cities; (b) state to what watershed district annexation is sought; (c) have a map attached thereto as an exhibit, and incorporated therein by reference, showing said watershed district and the lands proposed to be annexed; and (d) show that the proposed extension of territory has been recommended by the watershed district concerned by resolution duly adopted by its board.

The petition shall be circulated, signed, filed and transmitted in the manner prescribed for the original organization of a watershed district in K.S.A. 24-1203, 24-1205, 24-1206, and 24-1207, or any amendments thereto, and similar action shall be taken as prescribed in said section 24-1206, in so far as same is applicable.

History: L. 1961, ch. 193, § 18; July 1.



24-1228 Dissolution of district, when; resolution; petition; election; certificate of dissolution.

24-1228. Dissolution of district, when; resolution; petition; election; certificate of dissolution. Whenever a watershed district has been organized and incorporated under the provisions of article 12 of chapter 24 of the Kansas Statutes Annotated, and amendments thereto, for more than eight years and has not adopted a general plan of work and projects to be undertaken by the district, constructed or contracted to construct any works of improvement or incurred any continuing obligations for maintenance of any works of improvement, or when such a district has been organized and incorporated under such provisions for more than four years and has not made substantial progress toward a general plan of work and projects to be undertaken by the district, the board of such district may, by resolution adopted by a 2/3 vote of all members of such board present and voting, but in no event less than a majority of all members of such board at a special meeting of such board called for that purpose, and notice of which special meeting shall specify the purpose for which the meeting is to be called, provide for the calling of an election of the qualified voters of such district for the purpose of determining whether such district shall be dissolved; and the board shall provide for the calling of such an election if written petitions therefor signed by 20% of the landowners of such district, as shown by a verified enumeration of such landowners by a landowner of such district, are filed with the secretary of such board. Notwithstanding any provision of this section, the Middle Creek joint watershed district No. 50 may be dissolved in the same manner and procedure as provided herein.

The election to determine whether the district shall be dissolved shall be held and conducted in the same manner as provided by K.S.A. 24-1207, and amendments thereto, insofar as such provisions can be made applicable. If a majority of those voting on the proposition voted in favor of dissolution of the district, the board shall immediately certify the results of such election to the secretary of state, and the secretary of state shall thereupon issue and deliver to the secretary of such board a certificate of dissolution.

History: L. 1961, ch. 193, § 19; L. 1982, ch. 153, § 1; L. 2000, ch. 115, § 3; July 1.



24-1229 Dissolution of portion of district; petition, contents; powers and duties of chief engineer; notice and hearing; evidence; findings, filing; certificate of dissolution; recordation; removal of director upon dissolution, effect.

24-1229. Dissolution of portion of district; petition, contents; powers and duties of chief engineer; notice and hearing; evidence; findings, filing; certificate of dissolution; recordation; removal of director upon dissolution, effect. The chief engineer of the division of water resources shall have power upon proper petition being presented for that purpose to dissolve a portion of a watershed district organized and incorporated under the provisions of article 12, chapter 24 of the Kansas Statutes Annotated, or any amendments thereto. The petition for dissolution of a portion of a watershed district shall be addressed to the chief engineer of the division of water resources and shall: (1) Describe the territory to be dissolved by section numbers and fractions thereof and other platted areas as appropriate; (2) contain a prayer that the territory described therein be dissolved from the watershed district, naming it; (3) show that the dissolution is being sought by either a majority of the board of the watershed district or a majority of the landowners in the territory to be dissolved. Whenever a petition in conformity with this section is received by the chief engineer it shall be his duty forthwith to fix a time for the hearing of such petition and to give notice thereof which shall be published by the affected watershed district at their expense at least five (5) days before the date fixed for the hearing. It shall be the duty of the petitioners to show satisfactory evidence in support of the requested dissolution.

If after such hearing the chief engineer finds that the exclusion of territory described in the petition would leave within the district an area in conformance with the findings considered for the organization of a district as prescribed in K.S.A. 24-1206 and that the exclusion of the territory described in the petition will not substantially impair the effectiveness of a general plan of the district which has been approved by the chief engineer, he shall transmit a written report of his findings on the petition, together with his written approval or disapproval of the petition, to the secretary of state and the secretary of the board. Upon receipt of such report and approval of the petition the secretary of state shall thereupon issue and deliver to the secretary of the board a certificate of dissolution as to the lands which are to be excluded from the district fixing the effective date of such dissolution. A certified copy of the certificate of dissolution shall be recorded in the office of the register of deeds of each county in which any portion of the district is located: Provided, That, if the dissolution of a portion of the territory of a watershed district removes one or more directors from the constituted board, the remaining board of directors shall exercise the powers granted by this act until such time as changes in the board are proposed and effected in a manner prescribed by K.S.A. 24-1211.

History: L. 1961, ch. 193, § 20; July 1.



24-1230 Notification of directors upon dissolution or partial dissolution of district; duties of secretary, treasurer and directors; effective date of dissolution; recordation of certificate of dissolution.

24-1230. Notification of directors upon dissolution or partial dissolution of district; duties of secretary, treasurer and directors; effective date of dissolution; recordation of certificate of dissolution. Upon receipt from the secretary of state of the certificate of dissolution of the watershed district or portion thereof under the provisions of this act, the secretary of the board of directors of said watershed district shall notify the directors of the watershed district of such certification.

The directors shall immediately pay all obligations of said district or portion thereof, including all costs incurred by the district, the chief engineer and secretary of state in regard to the dissolution proceedings, and the treasurer shall thereupon distribute all moneys in his hands belonging to the district or portion thereof in the manner prescribed by this act, and immediately after making such distribution, the treasurer shall notify the secretary of such distribution. Upon receipt of such notification, the secretary of the district shall have the certificate of dissolution published once in a newspaper of general circulation, located in the county wherein the registered office of said watershed district is located, and proof of such publication shall be filed in the office of the secretary of state. The effective date of the dissolution, unless otherwise provided, shall be the date on which the proof of publication is filed in the office of the secretary of state, but in no event shall the date of dissolution be a date prior to the date of publication of the certificate of dissolution. A certified copy of said certificate of dissolution of said district or portion thereof shall also be recorded in the office of the register of deeds of each county in which any portion of the dissolved district is located.

History: L. 1961, ch. 193, § 21; July 1.



24-1231 Disposition of funds of totally or partially disorganized district; duties of treasurer.

24-1231. Disposition of funds of totally or partially disorganized district; duties of treasurer. Any funds of a watershed district which is totally disorganized and dissolved under the provisions of this act shall be apportioned and paid to the townships or cities located within or partly within the watershed district in the proportion which the assessed valuation of property in said watershed district located within the township or city bears to the total assessed valuation of the watershed district, based on equalized assessed valuations for the preceding year. Any funds of any watershed district which is partially disorganized and dissolved by the provisions of this act shall be apportioned and paid to the township or cities located within or partly within the dissolved portion of said watershed district and retained by the remaining portion of said watershed district in the proportions which the assessed valuation of property in the dissolved portion of said watershed district located within the township or city and the assessed value of property in the undissolved portion of said watershed district bear to the total assessed valuation of the watershed district based on equalized assessed valuations for the preceding year. The watershed district treasurer, upon notification of receipt of a certificate of dissolution, shall immediately pay the amounts due each township or city or part thereof located within the district or the dissolved portion of said district to the treasurer of the township or to the city treasurer, as such township or city may be entitled to receive.

History: L. 1961, ch. 193, § 22; July 1.



24-1232 Minutes and records of totally dissolved district filed with county clerk.

24-1232. Minutes and records of totally dissolved district filed with county clerk. The secretary of any watershed district totally disorganized and dissolved under the provisions of this act shall file all minutes and records of said district with the county clerk of the county wherein the registered office of said watershed district is located.

History: L. 1961, ch. 193, § 23; July 1.



24-1233 Districts established prior to July 1, 1961; confirmation and validation; procedure.

24-1233. Districts established prior to July 1, 1961; confirmation and validation; procedure. Whenever any watershed district has heretofore been created and established under the watershed district act and all amendments thereto, the chief engineer shall fix a time for a hearing upon the question of whether the lands within the district so created and established, or a part thereof, are subject to erosion, floodwater or sediment damage or would be benefited by the construction of works for the conservation, development, utilization or disposal of water, and shall give notice thereof at the expense of the district for three consecutive weeks in a newspaper or newspapers of general circulation within the district, the last publication to be at least five days before the day fixed for the hearing.

Such notice need not describe the boundaries of the district as previously created and established but shall state the name or general location thereof and shall state that a hearing will be held by the chief engineer on whether or not the lands within the district so created and established, or a part thereof, are subject to erosion, floodwater or sediment damage or would be benefited by the construction of works for the conservation, development, utilization or disposal of water, shall state the day and hour of the hearing, and that all persons may appear before the chief engineer at such hearing and be heard. If, after such hearing, the chief engineer determines that the lands within the district so created and established, or a part thereof, are subject to erosion, floodwater or sediment damage or would be benefited by the construction of works for the conservation, development, utilization or disposal of water, the public necessity of such district is hereby declared, and the creation and establishment of such district shall be and is hereby ratified, validated and confirmed.

History: L. 1961, ch. 193, § 3; July 1.



24-1234 Intermittent closing of roads within watershed district; county roads; permit application; authority and duties of board of county commissioners; publication and notice.

24-1234. Intermittent closing of roads within watershed district; county roads; permit application; authority and duties of board of county commissioners; publication and notice. (a) Upon application of the board of directors of any watershed district, the board of county commissioners of any county is hereby authorized to permit the intermittent closing of any county road located within the boundaries of such watershed district whenever in its judgment it is necessary to do so and when the road will be intermittently subject to inundation by flood waters retained by an approved watershed retention structure.

(b) Before any permit may be issued for the temporary inundation and closing of such a road, an application for such permit shall be made to the board of county commissioners by the watershed district. The application shall specify the road involved and shall request that a permit be granted to the district to allow the intermittent closing of the road.

(c) Upon receipt of such an application, the board of county commissioners shall give notice of the proposed action by publication once each week for two (2) consecutive weeks in a newspaper of general circulation in the county, and such notice shall contain a description of the places of beginning and the places of ending of such intermittent closing. In addition to such publication, the board of county commissioners shall give notice to all public utilities or common carriers having facilities located within the rights-of-way of any roads being closed by mailing copies of such notice to the offices of such public utilities or common carriers located within the county, or if no office is located within said county, then to the office of such utilities or common carriers located nearest to said county. Not sooner than three (3) days after the last publication and not sooner than fourteen (14) days after the mailing of such notice, such board may issue its permit with respect to such road.

History: L. 1974, ch. 270, § 1; March 8.



24-1235 Same; township roads; permit application; authority and duties of board of township trustees; publication and notice.

24-1235. Same; township roads; permit application; authority and duties of board of township trustees; publication and notice. (a) Upon application of the board of directors of any watershed district, the board of trustees of any township is hereby authorized to permit the intermittent closing of any township road located within the boundaries of such watershed district whenever in its judgment it is necessary to do so and when the road will be intermittently subject to inundation by flood waters retained by an approved watershed retention structure.

(b) Before any permit may be issued for the temporary inundation and closing of such a road, an application for such permit shall be made to the board of trustees of the township involved by the watershed district. The application shall specify the road involved and shall request that a permit be granted to the district to allow the intermittent closing of the road.

(c) Upon receipt of such an application, the board of trustees shall give notice of the proposed action by publication once each week for two (2) consecutive weeks in a newspaper of general circulation in the county, and such notice shall contain a description of the places of beginning and the places of ending of such intermittent closing. In addition to such publication, the board of trustees shall give notice to all public utilities or common carriers having facilities located within the rights-of-way of any roads being closed by mailing copies of such notice to the offices of such public utilities or common carriers located within the county, or if no office is located within said county, then to the office of such utilities or common carriers located nearest to said county. Not sooner than three (3) days after the last publication and not sooner than fourteen (14) days after the mailing of such notice, such board may issue its permit with respect to such road.

History: L. 1974, ch. 270, § 2, March 8.



24-1236 Same; county bridge and township road, 24-1234 applies; approval by board of township trustees.

24-1236. Same; county bridge and township road, 24-1234 applies; approval by board of township trustees. If a proposed intermittent closing involves both a county bridge and a township road, then application shall be made to the board of county commissioners, and K.S.A. 24-1234 but not K.S.A. 24-1235 shall apply thereto. The board of county commissioners shall not issue a permit under this section, until it has received a written approval thereof by the board of township trustees involved.

History: L. 1974, ch. 270, § 3; March 8.



24-1237 Same; costs of publication and notice; permit to require road markers.

24-1237. Same; costs of publication and notice; permit to require road markers. All costs in connection with the publication and the notice shall be paid by the watershed district. In event the county or township board issues a permit allowing the intermittent closing of the road, then the permit shall contain a provision that the watershed district will cause suitable markers to be installed on the road to advise of the intermittent closing of the road.

History: L. 1974, ch. 270, § 4; March 8.









Chapter 25 ELECTIONS

Article 1 GENERAL PROVISIONS

25-101 Time for general elections; officers to be elected; vacancies.

25-101. Time for general elections; officers to be elected; vacancies. (a) On the Tuesday succeeding the first Monday in November of each even-numbered year, there shall be held a general election to elect officers as follows:

(1) At each alternate election, prior to the year in which the term of office of the president and vice-president of the United States will expire, there shall be elected the electors of president and vice-president of the United States to which the state may be entitled at the time of such election;

(2) at each such election, when the term of a United States senator for this state shall expire during the next year, there shall be elected a United States senator;

(3) at each such election there shall be elected the representatives in congress to which the state may be entitled at the time of such election;

(4) at each alternate election, prior to the year in which their regular terms of office will expire, there shall be elected a governor, lieutenant governor, secretary of state, attorney general, state treasurer and state commissioner of insurance;

(5) at each such election there shall be elected such members of the state board of education as provided by law;

(6) at each such election, when, in a judicial district in which judges of the district court are elected, the term of any district judge expires during the next year, or a vacancy in a district judgeship has been filled by appointment more than 30 days prior to the election, there shall be elected a district judge of such judicial district;

(7) at each such election, when, in a judicial district in which judges of the district court are elected, the term of any district magistrate judge expires during the next year, or a vacancy in a district magistrate judgeship has been filled by appointment more than 30 days prior to the election, there shall be elected a district magistrate judge of such judicial district;

(8) at each alternate election, prior to the year in which the regular term of office of state senators shall expire, there shall be elected a state senator in each state senatorial district;

(9) at each election there shall be elected a representative from each state representative district;

(10) at each alternate election there shall be elected, in each county, a county clerk, county treasurer, register of deeds, county or district attorney, sheriff and such other officers as provided by law; and

(11) at each election, when the term of county commissioner in any district in any county shall expire during the next year, there shall be elected from such district a county commissioner.

(b) This section shall apply to the filling of vacancies only so far as is consistent with the provisions of law relating thereto.

History: R.S. 1923, 25-101; L. 1965, ch. 164, § 17; L. 1968, ch. 406, § 59; L. 1976, ch. 146, § 40; L. 1976, ch. 123, § 7; L. 1976, ch. 179, § 3; L. 1986, ch. 115, § 69; L. 2011, ch. 49, § 16; July 1.



25-101a Same; state officers elected every four years.

25-101a. Same; state officers elected every four years. On the Tuesday succeeding the first Monday in November in 1978, and each four (4) years thereafter, there shall be elected a governor and lieutenant governor running together, a secretary of state, an attorney general, a state treasurer and a state commissioner of insurance.

History: L. 1973, ch. 153, § 11; L. 1976, ch. 179, § 4; Jan. 1, 1977.



25-101b Election and term of state treasurer.

25-101b. Election and term of state treasurer. At the general election held in 1978 and each four (4) years thereafter, there shall be elected a treasurer for the state of Kansas, whose term of office shall be four (4) years beginning on the second Monday in January next succeeding such treasurer's election. In case of a vacancy in such office, the governor shall appoint some suitable person to serve for the unexpired term and until a successor is elected and qualified.

History: L. 1976, ch. 179, § 2; Jan. 1, 1977.



25-105 Notice of elections.

25-105. Notice of elections. Except as otherwise provided by law, the county election officer shall cause notice of the time of the holding of any general election to be published once at least 15 days before such election, except in the case of special elections, when 10 days' notice shall be given. Such notice shall be published in a paper or papers having circulation in such county. Such notice shall state the date and times of such election, the name of each person nominated for any public office to be voted upon and any propositions to be voted upon. If such election is not held in conjunction with another election for which notice of voting areas and polling places has been published, the notice required by this section shall also include such information. When the names to appear on general election ballots are definitely known and no later than 25 days prior to any general election, the county election officer shall mail a copy of such notice to each person nominated for any public office, except candidates for president and vice president of the United States, and to judicial retention candidates.

History: R.S. 1923, 25-105; L. 1951, ch. 263, § 1; L. 1975, ch. 204, § 2; L. 1995, ch. 192, § 1; L. 1997, ch. 124, § 9; July 1.



25-106 Hours of voting; change of hours, how made; rules and regulations.

25-106. Hours of voting; change of hours, how made; rules and regulations. (a) The provisions of this subsection shall apply to all counties in Kansas located in the central time zone.

At all national, state, county and township primary and general elections the polls shall open at 7:00 a.m. and close at 7:00 p.m., unless different hours are set and publicly announced by the county election officer. If different hours are set, the polls shall be open at least 12 continuous hours commencing not earlier than 6:00 a.m. and ending not later than 8:00 p.m. and ending not earlier than 7:00 p.m. The secretary of state shall adopt rules and regulations specifying the time and manner of setting and announcing any change of hours under authority of this subsection.

(b) The provisions of this subsection shall apply to all counties in Kansas located in the mountain time zone.

At all national, state, county and township primary and general elections the polls shall open at 6:00 a.m. and close at 6:00 p.m., unless different hours are set and publicly announced by the county election officer. If different hours are set, the polls shall be open at least 12 continuous hours commencing not earlier than 5:00 a.m. and ending not later than 7:00 p.m. and ending not earlier than 6:00 p.m. The secretary of state shall adopt rules and regulations specifying the time and manner of setting and announcing any change of hours under authority of this subsection.

History: L. 1917, ch. 182, § 1; R.S. 1923, 25-106; L. 1941, ch. 224, § 1; L. 1949, ch. 252, § 1; L. 1968, ch. 406, § 61; L. 2001, ch. 124, § 2; July 1.



25-107 Privilege from arrest.

25-107. Privilege from arrest. All judges, clerks and voters shall be free from arrest, except for felony and breach of the peace, in going to, attending on and returning from elections.

History: G.S. 1868, ch. 36, § 63; Oct. 31; R.S. 1923, 25-107.



25-108 Residence of public officers and employees.

25-108. Residence of public officers and employees. That for the purpose of voting, no person who is in the employment of this state or any municipal subdivision thereof in any civil capacity shall be deemed to have gained or lost a residence by reason of such employment, but all such officers or employees shall be considered as residents of the place from whence they were elected or appointed.

History: L. 1903, ch. 232, § 1; June 1; R.S. 1923, 25-108.



25-111 Justices of the supreme court.

25-111. Justices of the supreme court. (a) The offices held by the seven justices of the supreme court shall be separate and distinct offices, each to be filled by the selection of a candidate for that particular place.

(b) A separate ballot shall be used for election upon the question of retention of justices of the supreme court and such elections shall be conducted as provided in article 3, section 5 of the constitution of Kansas. Election laws applicable to the general elections of other state officers shall apply to elections upon the question of retention of justices of the supreme court to the extent the same are not in conflict with and are consistent with said article 3, section 5.

History: L. 1915, ch. 207, § 2; R.S. 1923, 25-111; L. 1968, ch. 406, § 62; L. 1977, ch. 130, § 1; July 1.



25-113 Votes for persons who are justices of the supreme court or judges of district courts.

25-113. Votes for persons who are justices of the supreme court or judges of district courts. (a) All ballots or votes cast at any election for any person holding the office of judge of the district court, or of justice of the supreme court, except as hereinafter provided, shall be deemed and held to be void, and shall not be counted by the judges and clerks at any election, nor by any canvassing board, nor shall any record of the same be made by any canvassing board, nor any certificate of election issued thereon.

(b) Ballots or votes may be cast for persons holding the office of judge of the district court for reelection to such office, or on the question of retention of any such judge in office, or for election to the office of senator or representative in the United States congress.

(c) Ballots or votes may be cast for justices of the supreme court on the question of retention of any such justice in office as provided by article 3, section 5 of the constitution of Kansas.

History: L. 1883, ch. 108, § 1; L. 1909, ch. 137, § 1; R.S. 1923, 25-113; L. 1968, ch. 406, § 63; L. 1974, ch. 137, § 16; L. 1977, ch. 130, § 2; July 1.



25-116 Certain political parties barred.

25-116. Certain political parties barred. No political party:

(a) Which is directly or indirectly affiliated by any means whatsoever with the Communist party of the United States, the Communist international, or any other foreign agency, political party, organization or government; or

(b) which either directly or indirectly advocates, teaches, justifies, aids or abets the overthrow by force or violence, or by any unlawful means, of the government of the United States or this state; or

(c) which directly or indirectly carries on, advocates, teaches, justifies, aids or abets a program of sabotage, force and violence, sedition or treason against the government of the United States or this state, shall be recognized, or qualified to participate, or permitted to have the names of its candidates printed on the ballot, in any election in this state.

History: L. 1941, ch. 231, § 1; June 30.



25-117 Same; affidavit of newly organized party; filing.

25-117. Same; affidavit of newly organized party; filing. No newly organized political party shall be recognized or qualified to participate or permitted to have the names of its candidates printed on the ballot in any election in this state until it has filed an affidavit, by the officers of the party in the state, under oath that:

(a) It is not directly or indirectly affiliated by any means whatsoever with the Communist party of the United States, the Communist international, or any other foreign agency, political party, organization or government; or

(b) that it does not either directly or indirectly advocate, teach, justify, aid or abet the overthrow by force or violence, or by any unlawful means, of the government of the United States or this state; or

(c) it does not directly or indirectly carry on, advocate, teach, justify, aid or abet a program of sabotage, force and violence, sedition or treason against the government of the United States or this state.

The affidavit herein provided for shall be filed with the secretary of state and he shall make such investigation as he may deem necessary to determine the character and nature of the political doctrines of such proposed new party, and if he finds that such proposed new party advocates doctrines or has affiliations which are in violation of the provisions of this act, he shall not permit such party to participate in the election.

History: L. 1941, ch. 231, § 2; June 30.



25-119 Election and registration expenses, how paid; counties without election commissioner.

25-119. Election and registration expenses, how paid; counties without election commissioner. In all counties not having a county election commissioner, the expense of printing and distributing ballots and all other expenses connected with and that are necessary to provide for national, state, county, township, city and school primary and general elections shall be paid by the county. Expenses connected with registration and copies of registration lists by cities of the first and second classes shall be paid by such cities. Whenever it is provided by law that certain election expenses shall be paid or reimbursed by any city, school district, community junior college district or any public special district, this section shall not be construed to prevent such reimbursement.

History: L. 1963, ch. 227, § 2; L. 1968, ch. 406, § 64; April 30.



25-120 Election expenses; tax levy, use of proceeds.

25-120. Election expenses; tax levy, use of proceeds. The expenses of elections in counties not having a county election commissioner shall be paid by the county out of the county general fund, or the board of county commissioners of any such county may levy a tax each year upon the taxable tangible property in the county for the payment of the election expenses, both direct and indirect, of elections for which it is provided by law shall be conducted by the county election officer or the county clerk and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Said levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to nor within any specific or aggregate tax levy limit prescribed by K.S.A. 79-1947, or acts amendatory thereof.

History: L. 1963, ch. 227, § 3; L. 1968, ch. 406, § 65; L. 1979, ch. 52, § 137; July 1.



25-123 Election to more than one office; incompatible offices.

25-123. Election to more than one office; incompatible offices. When a person is simultaneously elected to more than one office, such person may accept any such offices that are not incompatible with any other office accepted by such person. If a person accepts election to incompatible offices, the person shall be deemed to have accepted the office last accepted and to have declined any previously accepted incompatible office.

History: L. 1981, ch. 165, § 9; July 1.



25-124 Training of county election officers; duties of secretary of state.

25-124. Training of county election officers; duties of secretary of state. County election officers, as defined in K.S.A. 25-2504, and amendments thereto, shall receive instruction relating to their duties in conducting official elections, including procedures for complying with federal and state laws and regulations. The form and content of the instruction shall be determined by the secretary of state.

History: L. 2004, ch. 25, § 16; July 1.



25-130 Severability clause.

25-130. Severability clause. If any provision of this act or the application thereof to any person or circumstances is held invalid, the validity of the remainder of the act and the application of such provision to other persons and circumstances shall not be affected thereby.

History: L. 2003, ch. 112, § 9; July 1.






Article 2 PRIMARY ELECTIONS

25-202 Methods of nomination of candidates; limitation on filing for office; exceptions to application of article.

25-202. Methods of nomination of candidates; limitation on filing for office; exceptions to application of article. (a) Except as otherwise provided in subsection (b) all candidates for national, state, county and township offices shall be nominated by: (1) A primary election held in accordance with article 2 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto; or (2) independent nomination petitions signed and filed as provided by existing statutes.

(b) Candidates for any of such offices who are members of any political party whose candidate for governor did not poll at least 5% of the total vote cast for all candidates for governor in the preceding general election shall not be entitled to nomination by primary election but shall be nominated by a delegate or mass convention according to article 3 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto.

(c) No candidate for any national, state, county or township office shall file for office as a partisan candidate in a primary election and also file for office as an independent candidate for any national, state, county or township office in the general election immediately following.

(d) The provisions of article 2 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto, shall not apply to the justices of the supreme court or to judges of the district court in judicial districts which have approved the proposition of nonpartisan selection of district court judges, as provided in K.S.A. 20-2901, and amendments thereto, nor to special elections to fill vacancies.

History: R.S. 1923, 25-202; L. 1953, ch. 195, § 1; L. 1955, ch. 203, § 1; L. 1968, ch. 406, § 66; L. 1974, ch. 137, § 17; L. 1984, ch. 137, § 1; L. 1989, ch. 106, § 2; July 1.



25-203 Time of holding primary.

25-203. Time of holding primary. (a) Except as otherwise provided in subsection (b), the primary national, state, county and township election shall be held on the first Tuesday of August in even-numbered years for the nomination of all candidates to be voted for at the next following general election.

(b) In the year 1992, if new boundary lines are defined and districts established in the manner prescribed by law for the offices of representative in the United States congress, senator and representative in the legislature of the state of Kansas, and member of the state board of education, on or after June 13, 1992, the primary national, state, county and township election shall be held on August 25, 1992, for the nomination of all candidates to be voted for at the next following general election.

History: L. 1908, ch. 54, § 3; L. 1909, ch. 136, § 2; R.S. 1923, 25-203; L. 1927, ch. 201, § 1; L. 1933, ch. 184, § 1; L. 1943, ch. 104, § 1; L. 1968, ch. 406, § 67; L. 1992, ch. 237, § 1; May 14.



25-204 Primary election notice.

25-204. Primary election notice. On or before April second in even-numbered years before the time of holding the statewide primary election, the secretary of state shall prepare and transmit to each county election officer a notice in writing, designating the offices for which candidates are to be nominated at such statewide primary election. Upon receipt of such notice each county election officer shall forthwith publish so much thereof as may be applicable to his county, once each week for three consecutive weeks, in the official county paper. Such notice so published shall state the time when such primary election will be held, together with the offices for which candidates are to be nominated.

History: R.S. 1923, 25-204; L. 1935, ch. 171, § 1; L. 1943, ch. 103, § 3; L. 1968, ch. 406, § 68; April 30.



25-205 Names of candidates printed on primary election ballots; nomination petitions, form and requirements; declarations of intent with fee; deadline for filing nomination petitions and declarations of intention to become candidate; candidates for municipal office; procedures.

25-205. Names of candidates printed on primary election ballots; nomination petitions, form and requirements; declarations of intent with fee; deadline for filing nomination petitions and declarations of intention to become candidate; candidates for municipal office; procedures. (a) Except as otherwise provided in this section, the names of candidates for national, state, county and township offices shall be printed upon the official primary ballot when each shall have qualified to become a candidate by one of the following methods and none other: (1) They shall have had filed in their behalf, not later than 12 noon, June 1, prior to such primary election, or if such date falls on Saturday, Sunday or a holiday, then before 12 noon of the next following day that is not a Saturday, Sunday or a holiday, nomination petitions, as provided for in this act; or (2) they shall have filed not later than the time for filing nomination petitions, as above provided, with the proper officer a declaration of intention to become a candidate, accompanied by the fee required by law. Such declaration shall be prescribed by the secretary of state.

(b) Nomination petitions shall be in substantially the following form:

I, the undersigned, an elector of the county of ______________, and state of Kansas, and a duly registered voter, and a member of ______________ party, hereby nominate ______________, who resides in the township of ______________ (or at number ________ on ______________ street, city of ______________), in the county of ______________ and state of Kansas, as a candidate for the office of (here specify the office) ______________, to be voted for at the primary election to be held on the first Tuesday in August in ______________, as representing the principles of such party; and I further declare that I intend to support the candidate herein named and that I have not signed and will not sign any nomination petition for any other person, for such office at such primary election.

(HEADING)

Name of  Street Number  Name of  Date ofSigners.  or Rural Route  City.  Signing.    (as registered).

All nomination petitions shall have substantially the foregoing form, written or printed at the top thereof. No signature shall be counted unless it is upon a sheet having such written or printed form at the top thereof.

(c) Each signer of a nomination petition shall sign but one such petition for the same office, and shall declare that such person intends to support the candidate therein named, and shall add to such person's signature and residence, if in a city, by street and number (if any); or, otherwise by post-office address. No signature shall be counted unless the place of residence of the signer is clearly indicated and the date of signing given as herein required and if ditto marks are used to indicate address they shall be continuous and clearly made. Such sheets shall not be cut or pasted together.

(d) All signers of each separate nomination petition shall reside in the same county and election district of the office sought. The affidavit described in this paragraph of a petition circulator as defined in K.S.A. 2015 Supp. 25-3608, and amendments thereto, or of the candidate shall be appended to each petition and shall contain, at the end of each set of documents carried by each circulator, a verification, signed by the circulator or the candidate, to the effect that such circulator or the candidate personally witnessed the signing of the petition by each person whose name appears thereon.

(e) Except as otherwise provided in subsection (g), nomination petitions shall be signed:

(1) If for a state officer elected on a statewide basis or for the office of United States senator, by voters equal in number to not less than 1% of the total of the current voter registration of the party designated in the state as compiled by the office of the secretary of state;

(2) if for a state or national officer elected on less than a statewide basis, by voters equal in number to not less than 2% of the total of the current voter registration of the party designated in such district as compiled by the office of the secretary of state, except that for the office of district magistrate judge, by not less than 2% of the total of the current voter registration of the party designated in the county in which such office is to be filled as certified to the secretary of state in accordance with K.S.A. 25-3302, and amendments thereto;

(3) if for a county office, by voters equal in number to not less than 3% of the total of the current voter registration of the party designated in such district or county as compiled by the county election officer and certified to the secretary of state in accordance with K.S.A. 25-3302, and amendments thereto; and

(4) if for a township office, by voters equal in number to not less than 3% of the total of the current voter registration of the party designated in such township as compiled by the county election officer and certified to the secretary of state in accordance with K.S.A. 25-3302, and amendments thereto.

(f) Subject to the requirements of K.S.A. 25-202, and amendments thereto, any political organization filing nomination petitions for a majority of the state or county offices, as provided in this act, shall have a separate primary election ballot as a political party and, upon receipt of such nomination petitions, the respective officers shall prepare a separate state and county ballot for such new party in their respective counties or districts thereof in the same manner as is provided for existing parties.

(g) In any year in which districts are reapportioned for the offices of representative in the United States congress, senator and representative in the legislature of the state of Kansas or member of the state board of education:

(1) If new boundary lines are defined and districts established in the manner prescribed by law on or before May 10, nomination petitions for nomination to such offices shall be signed by voters equal in number to not less than 1% of the total of the current voter registration of the party designated in the district as compiled by the office of the secretary of state.

(2) If new boundary lines are defined and districts established in the manner prescribed by law on or after May 11, nomination petitions for nomination to the following offices shall be signed by registered voters of the party designated in the district equal in number to not less than the following:

(A) For the office of representative in the United States congress 1,000 registered voters;

(B) for the office of member of the state board of education 300 registered voters;

(C) for the office of state senator 75 registered voters; and

(D) for the office of state representative 25 registered voters.

(h) In any year in which districts are reapportioned for the offices of representative in the United States congress, senator and representative in the legislature of the state of Kansas or member of the state board of education:

(1) If new boundary lines are defined and districts established in the manner prescribed by law on or before May 10, the deadline for filing nomination petitions and declarations of intention to become a candidate for such office, accompanied by the fee required by law, shall be 12 noon on June 1, or if such date falls on a Saturday, Sunday or a holiday, then before 12 noon of the next following day that is not a Saturday, Sunday or holiday.

(2) If new boundary lines are defined and districts established in the manner prescribed by law on or after May 11, the deadline for filing nomination petitions and declarations of intention to become a candidate for such office, accompanied by the fee required by law, shall be 12 noon on June 10, or if such date falls on a Saturday, Sunday or holiday, then before 12 noon of the next day that is not a Saturday, Sunday or holiday.

(i) Primary elections for candidates for municipal office shall be held when otherwise required by law. The names of candidates for municipal offices shall be printed upon the official primary ballot in odd-numbered year elections and in even-numbered years when needed. Persons shall become qualified to become a candidate by one of the following methods:

(1) They shall have filed, not later than 12 noon, on June 1, prior to such primary election, or if such date falls on Saturday, Sunday or a holiday, then before 12 noon of the next following day that is not a Saturday, Sunday or a holiday, nomination petitions, as otherwise provided by law; or

(2) they shall have filed, not later than the time for filing nomination petitions, as above provided, with the proper officer a declaration of intention to become a candidate, accompanied by the $20 fee required by law. Such declaration shall be prescribed by the secretary of state as provided in K.S.A. 2015 Supp. 25-21a03, and amendments thereto.

History: R.S. 1923, 25-205; L. 1968, ch. 406, § 69; L. 1970, ch. 133, § 1; L. 1971, ch. 125, § 1; L. 1972, ch. 127, § 1; L. 1973, ch. 134, § 30; L. 1976, ch. 180, § 1; L. 1979, ch. 105, § 1; L. 1981, ch. 164, § 1; L. 1982, ch. 154, § 2; L. 1983, ch. 120, § 1; L. 1988, ch. 119, § 1; L. 1989, ch. 106, § 3; L. 1990, ch. 120, § 1; L. 1992, ch. 194, § 1; L. 1992, ch. 237, § 2; L. 1998, ch. 195, § 2; L. 2001, ch. 81, § 1; L. 2001, ch. 211, § 4; L. 2011, ch. 47, § 1; L. 2011, ch. 112, § 4; L. 2014, ch. 98, § 2; L. 2015, ch. 88, § 29; July 1.

Revisor's Note:

Section was also amended by L. 2001, ch. 128, § 1, but that version was repealed by L. 2001, ch. 211, § 18.



25-206 Fees of candidates; declaration.

25-206. Fees of candidates; declaration. (a) Except as provided in subsection (b), when a candidate in lieu of nomination petitions files a declaration of intention to become a candidate for any national, state, county or township office, the accompanying fee shall be in an amount as follows: For the office of United States senator, United States representative from any district or at large, all state offices, and all county offices, where the salary is over $1,000 per year, a sum equal to 1% of one year's salary as determined by the secretary of state for state and national offices, and as determined by the county election officer for county offices. For all county offices where the salary is $1,000 or less, a fee of $5; for a state senator, $75; for representatives, $50; for all township offices, $1. Nothing in this act shall be construed as requiring any fee of a candidate filing a declaration of intention to become a candidate for precinct committeeman or precinct committeewoman. The officer receiving the funds shall turn them over to the state treasurer, if deposited with the secretary of state, or to the county treasurer, if deposited with the county election officer, and the funds shall become a part of the general fund of the respective government.

Such declaration shall be prescribed by the secretary of state and shall be attested before a county election officer or deputy county election officer in the case of county and township offices, and before a county election officer, the secretary of state or a deputy of one of such officers in the case of state and national offices, and a notary public in the case of precinct committeemen and committeewomen.

(b) When a candidate for the office of district magistrate judge, in lieu of nomination petitions, files a declaration of intention to become a candidate for such office, the declaration shall be in the same form and subject to the same method of attestation as provided for other state officers in subsection (a) and the required fee to accompany the declaration shall be $100.

History: R.S. 1923, 25-206; L. 1961, ch. 199, § 1; L. 1968, ch. 406, § 70; L. 1970, ch. 134; § 1; L. 1976, ch. 180, § 2; L. 1980, ch. 94, § 11; L. 1986, ch. 115, § 70; L. 1989, ch. 106, § 4; July 1.



25-208 Place of filing nomination petitions and declarations.

25-208. Place of filing nomination petitions and declarations. All nomination petitions and declarations of candidates shall be filed as follows: (1) For state officers, United States senator, representatives in congress, in the office of the secretary of state. (2) For all county and township officers and precinct committeemen and committeewomen, in the office of the county election officer.

History: R.S. 1923, 25-208; L. 1935, ch. 172, § 1; L. 1968, ch. 406, § 71; L. 1989, ch. 107, § 1; July 1.



25-208a Validity of nominations; determination; duties of secretary of state and county election officers; objections.

25-208a. Validity of nominations; determination; duties of secretary of state and county election officers; objections. (a) Within 10 days, Saturdays, Sundays and holidays not included, from the date of the filing of nomination petitions or a declaration of intention to become a candidate for United States senator or representative or for state office, the secretary of state shall determine the validity of such petitions or declaration.

The secretary of state shall send a copy of all petitions to the county election officer of the county of the district in which the nomination petition was passed. The county election officer shall check the petitions only for valid signatures and certify the results of such check to the secretary of state within 10 days, including Saturdays, Sundays and holidays, of the date the petitions were filed with the secretary. The secretary of state upon receipt of the validated petition from the county election officer shall notify the candidate of the validity of the petition.

(b) Within three days from the date of the filing of nomination petitions or a declaration of intention to become a candidate for county or township office or for precinct committeeman or committeewoman, the county election officer shall determine the validity of such petitions or declaration.

(c) If any nomination petitions or declarations are found to be invalid, the secretary of state or the county election officer, as the case may be, shall notify the candidate on whose behalf the petitions or declaration was filed that such nomination petitions or declaration have been found to be invalid and the reason for the finding. Such candidate may make objection to the finding of invalidity by the secretary of state or the county election officer in accordance with K.S.A. 25-308, and amendments thereto.

History: L. 1978, ch. 135, § 1; L. 1989, ch. 107, § 2; L. 1990, ch. 121, § 1; L. 2011, ch. 56, § 16; L. 2011, ch. 112, § 9; Jan. 1, 2012.



25-209 Certification of candidates; publication notice of primary elections; municipal primary elections.

25-209. Certification of candidates; publication notice of primary elections; municipal primary elections. (a) As soon as possible after the filing deadline, the secretary of state shall certify to each county election officer the name and post-office address of each person who has filed valid nomination petitions or a declaration of intent to become a candidate for United States senator or representative or for state office, together with the designation of the office for which each is a candidate and the party or principle which the candidate represents.

(b) The county election officer shall, upon receipt thereof, publish for three consecutive weeks in the official paper, a notice which shall set forth under the proper party designation, the title of each national, state, county and township office any part of the district of which is in the county, the names and addresses of all persons certified by the secretary of state as candidates for any national or state office any part of the district of which is in the county and, in addition thereto, the names and addresses of all persons from whom valid nomination papers or declarations have been filed in the county election officer's office, giving the name and address of each, the day of the primary election, the hours during which the polls will be open and stating that the primary election will be held at the regular voting places. Where such voting places are not well established and customarily known the published notice herein provided for shall give the location of such voting places.

(c) The secretary of state and county election officers shall utilize the procedures established in this section to the extent applicable for municipal elections conducted in the fall of both odd-numbered and even-numbered years when needed.

History: R.S. 1923, 25-209; L. 1968, ch. 406, § 72; L. 1973, ch. 153, § 12; L. 1978, ch. 135, § 2; L. 1979, ch. 105, § 2; L. 2015, ch. 88, § 30; July 1.



25-210 Official primary election ballots.

25-210. Official primary election ballots. (a) The official primary election ballot for national and state offices and the official primary election ballot for county and township offices of each political party shall be arranged on the ballot, printed, voted, and canvassed in the same manner as is now or hereafter provided by law for the arrangement, printing, voting, and canvassing of official general ballots for national and state offices and official general ballots for county and township offices, except as otherwise provided by law.

(b) The official primary election ballot for municipal elections in odd-numbered years shall be arranged and printed by the county election officer.

History: L. 1908, ch. 54, § 8; L. 1915, ch. 204, § 4; R.S. 1923, 25-210; L. 1968, ch. 406, § 73; L. 1981, ch. 165, § 1; L. 2015, ch. 88, § 31; July 1.



25-211 Pre-election ballot inspection; changes in ballots; number of ballots printed.

25-211. Pre-election ballot inspection; changes in ballots; number of ballots printed. The county election officer shall, at least two (2) weeks before the primary election, mail to each person whose name is to appear on the official ballot in such county, to the address given in such papers, a copy of the first issue of the county paper containing the names and addresses of those whose names will be printed on the national, state, county and township primary election ballots. The chairman of each party shall, on or before the eleventh day preceding such primary election, suggest to the county election officer any changes that he may consider should be made in the ballot applicable to his party, and if upon examination the county election officer shall find any error or omission in said ballot, he shall correct the ballot and cause the same to be printed and distributed as required by law in the case of ballots for the national, state, county and township general election. The number of ballots of each party to be furnished to each precinct shall be adequate in the opinion of the county election officer.

History: L. 1908, ch. 54, § 9; L. 1909, ch. 136, § 3; L. 1915, ch. 204, § 5; R.S. 1923, 25-211; L. 1968, ch. 406, § 74; April 30.



25-212 Arrangement of names on ballots; rotation; municipal offices.

25-212. Arrangement of names on ballots; rotation; municipal offices. (a) In case there are nomination petitions or declarations of intention to become a candidate on file for more than one candidate or for more than one pair of candidates for governor and lieutenant governor, of the same party for any national or state office, the secretary of state shall divide the state or appropriate part thereof, into as many divisions as there are names to go on such party ballot for that office. Such divisions shall be as nearly equal in number of members of such party as is convenient without dividing any one county. In making such division the secretary of state shall take the alphabetical list of counties in regular order until the secretary of state gets the required proportion of party members of such party based upon the party affiliation lists as shown by the certificates of the respective county election officers, and so on through the list of counties until the secretary of state gets the proper proportion of party members in each division. The secretary of state shall also take the alphabetical list of candidates or pairs of candidates in regular order and in certifying to the county election officer the list of names for whom nomination petitions or declarations of intent to become a candidate have been filed, shall place one name or pair of candidates at the head of the list in the first division of counties, another in the second division, and so on with all the candidates for any particular office, so that every candidate or pair of candidates for any office shall be at the head of the list in one division of the state and second in another division thereof, and so forth. When, in the case of candidates for the office of congressman, district judge, district magistrate judge, state senator, state representative or state board of education member, the secretary of state finds that the secretary of state cannot get a fair proportion of party members to give each candidate for congressman, district judge, district magistrate judge, state senator, state representative or state board of education member in any given district an equitable or fair opportunity to have the candidate's name first on the ballot in the respective counties of the district, the secretary of state shall order the county election officers in the various counties of the district to rotate the names of the candidates for such district offices according to precinct. If voting machines are used the arrangement of names of candidates or pair of candidates for all offices on the voting machines shall be rotated, as near as may be, according to precinct.

The arrangement of the names certified by the secretary of state shall govern the county election officer in arranging the primary election ballot, and the county election officer in preparing the ballot for such officer's county shall follow the same arrangement as provided in this section for the secretary of state, for the candidates nominated for county offices, using the township and precincts of the county in making the division.

(b) The secretary of state by rules and regulations adopted on or before July 1, 2016, shall establish the arrangement of names as provided by law for the official primary ballot for municipal elections.

History: L. 1909, ch. 136, § 4; L. 1915, ch. 204, § 6; R.S. 1923, 25-212; L. 1961, ch. 200, § 1; L. 1966, ch. 5, § 1 (Special Session); L. 1968, ch. 406, § 75; L. 1972, ch. 128, § 1; L. 1973, ch. 153, § 13; L. 1976, ch. 181, § 1; L. 1986, ch. 115, § 71; L. 2015, ch. 88, § 32; July 1.



25-213 Official primary election ballots; form and contents; names printed more than once on ballot prohibited, exception; names printed on ballot of one party printed or written on ballot of another party prohibited; minimum votes required for election or nomination; municipal ballots.

25-213. Official primary election ballots; form and contents; names printed more than once on ballot prohibited, exception; names printed on ballot of one party printed or written on ballot of another party prohibited; minimum votes required for election or nomination; municipal ballots. (a) At all national and state primary elections, the national and state offices as specified for each in this section shall be printed upon the official primary election ballot for national and state offices and the county and township offices as specified for each in this section shall be printed upon the official primary election ballot for county and township offices.

(b) The official primary election ballots shall have the following heading:

OFFICIAL PRIMARY ELECTION BALLOT______________ Party

To vote for a person whose name is printed on the ballot make a cross or check mark in the square at the left of the person's name. To vote for a person whose name is not printed on the ballot, write the person's name in the blank space, if any is provided, and make a cross or check mark in the square to the left.

The words national and state or the words county and township shall appear on the line preceding the part of the form shown above.

The form shown shall be followed by the names of the persons for whom nomination petitions or declarations have been filed according to law for political parties having primary elections, and for the national and state offices in the following order: United States senator, United States representative from _____ district, governor and lieutenant governor, secretary of state, attorney general, state treasurer, commissioner of insurance, senator _____ district, representative _____ district, district judge _____ district, district magistrate judge ____ district, district attorney _____ judicial district, and member state board of education _____ district. For county and township offices the form shall be followed by the names of persons for whom nomination petitions or declarations have been filed according to law for political parties having primary elections in the following order: Commissioner ____ district, county clerk, treasurer, register of deeds, county attorney, sheriff, township trustee, township treasurer, township clerk. When any office is not to be elected, it shall be omitted from the ballot. Other offices to be elected but not listed, shall be inserted in the proper places. For each office there shall be a statement of the number to vote for.

To the left of each name there shall be printed a square. Official primary election ballots may be printed in one or more columns. The names certified by the secretary of state or county election officer shall be printed on official primary election ballots and no others. In case there are no nomination petitions or declarations on file for any particular office, the title to the office shall be printed on the ballot followed by a blank line with a square, and such title, followed by a blank line, may be printed in the list of candidates published in the official paper. No blank line shall be printed following any office where there are nomination petitions or declarations on file for the office except following the offices of precinct committeeman and precinct committeewoman.

(c) Except as otherwise provided in this section, no person's name shall be printed more than once on either the official primary election ballot for national and state offices or the official primary election ballot for county and township offices. No name that is printed on the official primary election ballot as a candidate of a political party shall be printed or written in as a candidate for any office on the official primary election ballot of any other political party. If a person is a candidate for the unexpired term for an office, the person's name may be printed on the same ballot as a candidate for the next regular term for such office. The name of any candidate on the ballot may be printed on the same ballot as such candidate and also as a candidate for precinct committeeman or committeewoman. No name that is printed on the official primary election ballot for national and state offices shall be printed or written in elsewhere on such ballot or on the official primary election ballot for county and township offices except for precinct committeeman or committeewoman. No name that is printed on the official primary election ballot for county and township offices shall be printed or written in on the official primary election ballot for national and state offices or elsewhere on such county and township ballot except for precinct committeeman or committeewoman.

(d) No person shall be elected to the office of precinct committeeman or precinct committeewoman where no nomination petitions or declarations have been filed, unless the person receives at least five write-in votes. As a result of a primary election, no person shall receive the nomination and no person's name shall be printed on the official general election ballot when no nomination petitions or declarations were filed, unless the person receives votes equal in number to not less than 5% of the total of the current voter registration designated in the state, county or district in which the office is sought, as compiled by the office of the secretary of state, except that a candidate for township office may receive the nomination and have such person's name printed on the ballot where no nomination petitions or declarations have been filed if such candidate receives three or more write-in votes. No such person shall be required to obtain more than 5,000 votes.

(e) The secretary of state by rules and regulations shall develop the official ballot for municipal elections in odd-numbered year elections.

History: R.S. 1923, 25-213; L. 1957, ch. 228, § 1; L. 1961, ch. 200, § 2; L. 1965, ch. 164, § 18; L. 1968, ch. 406, § 76; L. 1973, ch. 149, § 1; L. 1975, ch. 204, § 3; L. 1976, ch. 181, § 2; L. 1977, ch. 132, § 1; L. 1978, ch. 136, § 1; L. 1981, ch. 165, § 2; L. 1985, ch. 118, § 12; L. 1986, ch. 115, § 72; L. 1991, ch. 98, § 1; L. 1993, ch. 287, § 1; L. 1995, ch. 192, § 2; L. 2001, ch. 81, § 2; L. 2007, ch. 196, § 1; L. 2015, ch. 88, § 33; July 1.



25-213a Ballot form; governor and lieutenant governor.

25-213a. Ballot form; governor and lieutenant governor. Notwithstanding any provision of K.S.A. 25-213, and amendments thereto, there shall be printed upon the official primary election ballots the following heading (in lieu of the heading otherwise provided by law) when the governor and lieutenant governor are to be nominated:

OFFICIAL PRIMARY ELECTION BALLOT ______________ Party

"To vote for persons for governor and lieutenant governor whose names are printed on the ballot make a cross or check mark in the square to the left of the names of the persons running together for such offices.

"To vote for a person (except governor and lieutenant governor) whose name is printed on the ballot make a cross or check mark in the square to the left of the name of the person for whom you desire to vote. To vote for a person whose name is not printed on the ballot, write such person's name in the blank space provided for the purpose and make a cross or check mark in the square to the left."

After the names of each office, there shall be a statement of the number of candidates to vote for, for the particular office, and for one pair of governor and lieutenant governor candidates running together. When the governor, lieutenant governor, secretary of state, attorney general, state treasurer and commissioner of insurance are not to be nominated, no reference to those offices shall appear on the ballot.

To the left of governor and lieutenant governor running together, one square shall be printed to the left of the names of each pair running together. No blank lines shall be printed following the offices of governor and lieutenant governor.

History: L. 1973, ch. 153, § 14; L. 1978, ch. 137, § 1; L. 1993, ch. 287, § 2; July 1.



25-214 Statutes applicable to primary elections.

25-214. Statutes applicable to primary elections. The provisions of existing statutes concerning elections, and any amendment now or hereafter made thereto, so far as the same are consistent with provisions of law relating to primary elections, shall apply to primary elections, the intent being to place primary elections under the regulations and protections in all respects of the laws in force as to the general elections.

History: L. 1908, ch. 54, § 10; L. 1915, ch. 204, § 8; R.S. 1923, 25-214; L. 1929, ch. 177, § 1; L. 1968, ch. 406, § 77; April 30.



25-215 Qualifications of voters at primary elections; registration required.

25-215. Qualifications of voters at primary elections; registration required. (1) No person shall be entitled to vote at any national, state, county or township primary election unless he or she is a resident of the voting area, a citizen of the United States, at least eighteen (18) years of age, and duly registered. (2) The provisions as to registration required by existing statutes, and by any amendment now or hereafter made thereto, shall apply to such primary elections.

History: L. 1908, ch. 54, § 11; R.S. 1923, 25-215; L. 1957, ch. 229, § 1; L. 1968, ch. 406, § 78; L. 1972, ch. 132, § 9; L. 1977, ch. 133, § 1; July 1.



25-216 Challenging right to vote; affidavit.

25-216. Challenging right to vote; affidavit. The right of any person to vote at any national, state, county and township primary election may be challenged by any elector upon the same ground and his right to vote be determined in the same manner as at a national, state, county and township general election, except as otherwise provided herein.

If the person offering such person's vote is challenged as unqualified on the ground that the person is not a member of the party announced by such person, the person shall make and subscribe an affidavit in the following form, which shall be presented to and retained by the election board, and returned by the supervising judge with the poll list:

STATE OF KANSAS, COUNTY OF ________, ss.

I, ______________, am a registered voter in this jurisdiction and I am qualified to vote in this election. I am affiliated with the ________ party; I have not signed the petition of a member of any other party who is seeking a nomination at this primary election; and I have not signed the nominating petition of an independent candidate for any office for which candidates are to be voted for at this primary election.

I declare under penalty of perjury that the foregoing is true and correct, this ____ day of __________, A.D. ______.

_______________, Voter   _______________, Judge of Election.

History: L. 1908, ch. 54, § 12; R.S. 1923, 25-216; L. 1968, ch. 406, § 79; L. 1969, ch. 185, § 2; L. 1972, ch. 132, § 1; L. 2000, ch. 56, § 1; L. 2004, ch. 25, § 1; July 1.



25-222 Forms; copies of act.

25-222. Forms; copies of act. It shall be the duty of the secretary of state to prepare all forms necessary to carry out the provisions of this act, which forms shall be substantially followed in all primaries held in pursuance hereof. The attorney general shall give him such assistance and advice as may be necessary in the preparation of such forms and blanks. Copies of this act with the forms and blanks shall be printed for public use and distribution.

History: R.S. 1923, 25-222; Dec. 27.



25-223 Payment of primary election expenses.

25-223. Payment of primary election expenses. All ballots and other supplies to be used at any national, state, county and township primary election, and all expenses necessarily incurred in the preparation for or conducting such primary elections, shall be paid out of the treasury of the county or state, as in the case of national, state, county and township general elections. The printing and distribution of the ballots shall be under the charge and control of the county election officer.

History: L. 1908, ch. 54, § 19; R.S. 1923, 25-223; L. 1968, ch. 406, § 83; April 30.






Article 3 INDEPENDENT AND OTHER NOMINATION CERTIFICATES; TERMS OF OFFICE; FILLING VACANCIES

25-301 Party nominations; presidential electors; governor and lieutenant governor.

25-301. Party nominations; presidential electors; governor and lieutenant governor. All nominations made by political parties shall be known and designated as "party nominations," and the certificates by which such nominations are certified shall be known and designated as "party certificates of nomination." Party nominations of candidates for public office can be made only by a delegate or mass convention, primary election or caucus of qualified voters belonging to one political party having a national or state organization. Party nominations for presidential electors can be made only by a delegate or mass convention or caucus of qualified electors belonging to a political party having a national or state organization. Party nominations for governor and lieutenant governor can be made only by a delegate or mass convention of qualified electors belonging to a political party having a national or state organization and any such political party must be one that is not permitted to nominate its candidates by primary election, and such nominations shall be made with the candidates being selected so that each convention vote shall be made for a candidate for governor and a candidate for lieutenant governor running together. Party nominations so made shall, subject to the provisions of this act, be placed upon the official general ballot.

History: L. 1893, ch. 78, § 3; L. 1897, ch. 129, § 3; L. 1901, ch. 177, § 1; R.S. 1923, 25-301; L. 1961, ch. 200, § 3; L. 1968, ch. 406, § 89; L. 1973, ch. 153, § 15; L. 1979, ch. 106, § 1; July 1.



25-302 Same; caucus or convention by parties not authorized to participate in primary.

25-302. Same; caucus or convention by parties not authorized to participate in primary. Any recognized political party except those authorized to participate in a primary election pursuant to K.S.A. 25-202, and amendments thereto, may by means of a delegate or mass convention or caucus of qualified voters belonging to such party for the state or municipality, or any lawfully organized portion of either, for which such convention or caucus is held, nominate one person for each office that is to be filled therein at the next ensuing election, and, subject to the provisions of this act, file a certificate of such nominations so made. A convention or caucus for nominating persons for national, state, district, or county offices shall be called by the state chairperson of the party, or if there be no state chairperson by the party's candidate for governor at the preceding general election.

Every such certificate shall be signed by the presiding officer and a secretary of the convention or caucus making such nominations. In each case the persons signing the certificates shall add to their signatures their places of residence, and shall make and subscribe an oath that, to the best of their knowledge and belief, such certificates and the statements therein made are true; and a certificate that such oath has been taken and administered shall be made and signed on such certificate of nomination by the officer before whom the same was taken.

History: L. 1893, ch. 78, § 4; L. 1897, ch. 129, § 4; L. 1901, ch. 177, § 2; R.S. 1923, 25-302; L. 1955, ch. 204, § 1; L. 1984, ch. 137, § 2; April 5.



25-302a Official recognition of political party; petition for; form, contents, requirements and filing; sufficiency; name of party; petition circulator.

25-302a. Official recognition of political party; petition for; form, contents, requirements and filing; sufficiency; name of party; petition circulator. Any political party seeking official recognition in this state after the effective date of this act shall file in its behalf, not later than 12 noon, June 1, prior to the primary election held on the first Tuesday of August in even-numbered years, or if such date falls on a Saturday, Sunday or a holiday, then before 12 noon of the next following day that is not a Saturday, Sunday or a holiday petitions signed by qualified electors equal in number to at least 2% of the total vote cast for all candidates for the office of governor in the state in the last preceding general election. Such petitions shall declare support for the official recognition of a political party, the name of which shall be stated in the declaration. No political party seeking official recognition shall assume a name or designation which, in the opinion of the secretary of state, is unreasonably lengthy or so similar to the name or designation of an existing political party as to confuse or mislead the voters at an election.

Petitions seeking official recognition of a political party shall be substantially in the following form:

PETITION SEEKING THE OFFICIAL RECOGNITION OF THE ____________ PARTY IN THE STATE OF KANSAS

I, the undersigned, hereby declare my support for the official recognition of the __________________ Party.

I have personally signed this petition; I am a registered elector of the state of Kansas and the County of _________________, and my residence address is correctly written after my name.

NAME OF SIGNER  ADDRESS AS REGISTERED  CITY  DATE OF SIGNING

Appended to each petition page or set of pages shall be an affidavit by the petition circulator as defined in K.S.A. 2015 Supp. 25-3608, and amendments thereto, of the petition affirming that such circulator personally witnessed the signing of the petition by each person whose name appears thereon. The affidavit shall be executed before a person authorized to administer oaths and include the address of the circulator.

Each page of such petition shall bear the names of registered voters of a single county. All petitions shall be grouped according to the county in which each was circulated before being filed with the secretary of state. All such petitions shall be filed at one time. Any related petitions presented thereafter will be deemed to be separate and not a part of earlier filings. County election officers shall cooperate with the secretary of state in verifying the sufficiency of these petitions as required by law.

The secretary of state shall transmit such petitions to the county election officer of each county for which petitions were presented to be examined for sufficiency pursuant to the provisions of K.S.A. 25-3601 et seq., and amendments thereto, and applicable regulations. Not more than 20 days following receipt of such petitions from the secretary of state, the county election officer shall return these documents to the secretary of state certifying the number of sufficient signatures thereon. The secretary of state shall gather all petitions and determine whether a sufficient number of signatures was submitted. The secretary of state shall forthwith notify the person who submitted the declaration of intent to circulate such petitions of the sufficiency or insufficiency of the number of signatures.

History: L. 1965, ch. 251, § 1; L. 1970, ch. 133, § 2; L. 1984, ch. 137, § 3; L. 1994, ch. 127, § 1; L. 2001, ch. 128, § 2; L. 2003, ch. 112, § 4; L. 2014, ch. 98, § 3; May 15.



25-302b Recognized political party; loss of recognition.

25-302b. Recognized political party; loss of recognition. Any recognized political party whose nominee for any office for which the officer is elected from the state as a whole fails to receive at least 1% of the total vote cast for any such office in this state at any general election, or which fails to nominate persons for at least one such office, shall cease to be a recognized political party. The secretary of state shall notify all county election officers that such party has ceased to be recognized.

History: L. 1984, ch. 137, § 4; L. 1995, ch. 192, § 3; July 1.



25-302c Same; listing of affiliated voters.

25-302c. Same; listing of affiliated voters. When a political party ceases to be recognized, each county election officer shall list as unaffiliated any registered voters then affiliated with that party.

History: L. 1984, ch. 137, § 5; April 5.



25-303 Independent nominations; section not applicable to certain elections; number of signers of petition; requirements.

25-303. Independent nominations; section not applicable to certain elections; number of signers of petition; requirements. (a) This section shall not apply to city and school elections, nor to election of other officers provided by law to be elected in April.

(b) All nominations other than party nominations shall be independent nominations. No person who has declared and retains a party affiliation in accordance with K.S.A. 25-3301, and amendments thereto, shall be eligible to accept an independent nomination for any office.

Independent nominations of candidates for any office to be filled by the voters of the state at large may be made by nomination petitions signed by not less than 5,000 qualified voters for each candidate and in the case of governor and lieutenant governor for each pair of such candidates.

(c) Independent nominations of candidates for offices to be filled by the voters of a county, district or other division less than a state may be made by nomination petitions signed by voters equal in number to not less than 4% of the current total of qualified voters of such county, district or other division as compiled by the office of the secretary of state in the case of state offices and as compiled in the office of the county election officer and certified to the secretary of state in accordance with K.S.A. 25-2311, and amendments thereto, in the case of local offices, and in no case to be signed by less than 25 nor more than 5,000 qualified voters of such county, district or division, for each candidate.

(d) Independent nominations of candidates for offices to be filled by the voters of a township may be made by nomination papers signed by not less than 5% of the current total of qualified voters of such township, computed as above provided, for each candidate, and in no case to be signed by less than 10 such voters of such township for each candidate.

(e) The signatures to such nomination petitions need not all be appended to one paper, but each registered voter signing an independent certificate of nomination shall add to the signature such petitioner's place of residence and post office address. All signers of each separate nomination petition shall reside in the same county and election district of the office sought. The affidavit of the candidate or a petition circulator shall be appended to each petition and shall contain, at the end of each set of documents carried by each circulator or candidate, a verification, signed by the circulator or candidate, to the effect that such circulator or candidate personally witnessed the signing of the petition by each person whose name appears thereon.

(f) No such nomination paper shall contain the name of a candidate for governor without in the same such paper containing the name of a candidate for lieutenant governor, and if it does it shall be void.

(g) No person shall join in nominating more than one person for the same office, and if this is done, the name of such petitioner shall not be counted on any certificate.

History: R.S. 1923, 25-303; L. 1943, ch. 155, § 1; L. 1968, ch. 406, § 90; L. 1973, ch. 153, § 16; L. 1982, ch. 154, § 1; L. 1988, ch. 119, § 2; L. 1990, ch. 120, § 2; L. 1990, ch. 129, § 1; L. 1991, ch. 99, § 2; L. 1992, ch. 194, § 4; L. 2001, ch. 128, § 3; L. 2014, ch. 98, § 4; May 15.



25-304 Certificates of nomination; party certificates; party names; presidential electors.

25-304. Certificates of nomination; party certificates; party names; presidential electors. All certificates of nomination shall be in writing, shall contain the name of each person nominated, with such person's residence and the office for which nominated. Party certificates of nomination shall designate the political party which the convention, primary election or caucus making the nominations represented. When electors for president and vice-president of the United States are nominated, the names of the candidates for president and vice-president may also be shown on the certificates. Independent nomination petitions for presidential electors shall contain the names of each elector and the names of the candidates for president and vice-president of the United States, together with the residence of each elector and candidate. The provisions of this section shall not apply to city or school elections, nor to the election of officers for which it is provided by law to be elected at the time of city and school elections.

History: R.S. 1923, 25-304; L. 1968, ch. 406, § 91; L. 1979, ch. 106, § 2; L. 2003, ch. 112, § 5; July 1.



25-305 Deadlines for filing certificates of nomination by convention or caucus and independent nomination petitions; deadlines for filing affidavit of write-in candidacy for state offices elected on a statewide basis.

25-305. Deadlines for filing certificates of nomination by convention or caucus and independent nomination petitions; deadlines for filing affidavit of write-in candidacy for state offices elected on a statewide basis. (a) Certificates of nomination by convention or caucus for the nomination of candidates for national, state, county and township offices shall be filed with the secretary of state, or the county election officer, not later than 12:00 noon, on the day fixed for the deadline for filing petitions for nomination and declarations of intent to become candidates in accordance with K.S.A. 25-205, and amendments thereto, preceding the national, state, county and township general election, except when such date falls on Saturday, Sunday or a holiday, and then not later than 12:00 noon the following day that is not a Saturday, Sunday or a holiday.

(b) Independent nomination petitions for the nomination of candidates for national, state, county and township offices shall be filed with the secretary of state or the county election officer no later than 12:00 noon on the Monday preceding the date fixed for the holding of primary elections in accordance with K.S.A. 25-203, and amendments thereto, preceding a national, state, county or township general election.

(c) An affidavit of write-in candidacy for the offices of governor and lieutenant governor shall be filed with the secretary of state no later than 12:00 noon on the 2nd Monday preceding the general election for those offices.

(d) An affidavit of write-in candidacy for the offices of president and vice-president shall be filed with the secretary of state no later than 12:00 noon on the 2nd Monday preceding the general election for those offices.

(e) An affidavit of write-in candidacy for state offices elected on a statewide basis other than offices subject to subsection (c) shall be filed with the secretary of state no later than 12:00 noon on the second Monday preceding the election at which the write-in candidate seeks nomination or election.

History: R.S. 1923, 25-305; L. 1925, ch. 164, § 1; L. 1927, ch. 202, § 1; L. 1968, ch. 406, § 92; L. 1972, ch. 130, § 1; L. 1983, ch. 120, § 2; L. 1988, ch. 119, § 3; L. 1991, ch. 100, § 3; L. 1992, ch. 237, § 3; L. 1993, ch. 287, § 3; July 1.



25-305b Write-in candidates; affidavits for candidacy; filing.

25-305b. Write-in candidates; affidavits for candidacy; filing. Persons who desire to be write-in candidates for president and vice-president of the United States or governor and lieutenant governor shall file an affidavit of write-in candidacy with the secretary of state no later than 12:00 noon on the second Monday preceding the general election for those offices.

History: L. 1992, ch. 291, § 12; July 1.



25-306 Acceptance of multiple nominations prohibited; exceptions.

25-306. Acceptance of multiple nominations prohibited; exceptions. Unless a person declines a nomination pursuant to K.S.A. 25-306e, and amendments thereto, withdraws from candidacy pursuant to K.S.A. 25-306a, and amendments thereto, or withdraws from a nomination pursuant to K.S.A. 25-306b, and amendments thereto:

(a) No person shall be eligible to accept more than one nomination for the same office.

(b) No person shall be eligible for nomination to an office pursuant to K.S.A. 25-303 or 25-304, and amendments thereto, if such person has filed either a declaration of intention to become a candidate for the same office or has filed a nomination petition for the same office.

(c) No person shall be eligible to file either a declaration of intention to become a candidate for an office or a nomination petition for an office if such person has accepted a nomination for the same office pursuant to K.S.A. 25-303 or 25-304, and amendments thereto.

History: L. 1893, ch. 78, § 8; L. 1897, ch. 129, § 8; L. 1901, ch. 177, § 5; L. 1903, ch. 228, § 1; R.S. 1923, 25-306; L. 1955, ch. 205, § 1; L. 1968, ch. 406, § 93; L. 1970, ch. 135, § 3; L. 1999, ch. 105, § 6; July 1.



25-306a Withdrawal of candidacy; procedure and deadline for withdrawal; omission of name from ballot.

25-306a. Withdrawal of candidacy; procedure and deadline for withdrawal; omission of name from ballot. Any person who has been nominated to be a candidate at any primary election for any national, state, county or township office may cause such person's name to be withdrawn from nomination by a request in writing, signed by the person nominated and acknowledged before an officer qualified to take acknowledgments of deeds, and filed with the secretary of state in the case of national and state offices or with the county election officer in the case of county and township offices not later than 12:00 noon, on the day fixed for the deadline for filing of a petition for nomination or the declaration of intent to become a candidate in accordance with K.S.A. 25-205, and amendments thereto. No name so withdrawn shall be printed on the ballots for such office for such primary election.

History: L. 1970, ch. 135, § 1; L. 1983, ch. 120, § 3; L. 1992, ch. 237, § 4; May 14.



25-306b Withdrawal from nomination, when permitted; omission of name from ballot; death of nominee.

25-306b. Withdrawal from nomination, when permitted; omission of name from ballot; death of nominee. (a) Except as provided by this section, no person who has been nominated by any means for any national, state, county or township office may be withdrawn from nomination after the day of the primary election.

(b) (1) A person who has been nominated by any means for any national, state, county or township office may be withdrawn from nomination if:

(A) The nominee certifies to the secretary of state that such nominee is withdrawing from nomination because of a severe medical hardship on the nominee or the nominee's immediate family. Such nominee shall send the secretary a certification of the severe medical hardship signed by a medical doctor; or

(B) the nominee certifies to the secretary of state that the nominee does not reside in the state of Kansas.

(2) If the secretary of state receives either of the certifications listed in paragraph (A) or (B) from a nominee on or before the first day of September following a primary election, such nominee's name shall be withdrawn from nomination and such nominee's name shall not be printed on the ballots for such office for the general election. The secretary of state, in the case of national and state offices, or the county election officer in the case of county or township offices, shall notify the chairperson or the vice-chairperson of the party committee of the congressional district, county or state, as the case may be, of such vacancy within 48 hours of receiving a certification listed in paragraph (A) or (B).

(c) In the case of the death of a person who has been nominated for any national, state, county or township office, which occurs on or before the first day of September following a primary election, such nominee's name shall be withdrawn from nomination and such nominee's name shall not be printed on the ballots for such office for the general election. The secretary of state in the case of national and state offices, or the county election officer in the case of county or township offices, shall notify the chairperson or the vice-chairperson of the party committee of the congressional district, county or state, as the case may be, of such vacancy within 48 hours of receiving notification of such death.

History: L. 1970, ch. 135, § 2; L. 1973, ch. 150, § 1; L. 1991, ch. 99, § 1; L. 1995, ch. 192, § 4; L. 1997, ch. 124, § 10; L. 2015, ch. 88, § 2; July 1.



25-306c Certificates of nomination; public inspection.

25-306c. Certificates of nomination; public inspection. Upon the filing thereof, all certificates of nomination shall be open to public inspection. The secretary of state or the county election officer having charge of such certificates shall retain such certificates for at least one year following the date of the election.

History: L. 1999, ch. 105, § 4; July 1.



25-306d Filing fees nonrefundable.

25-306d. Filing fees nonrefundable. No filing fee shall be refunded to any person:

(a) Declining a nomination pursuant to K.S.A. 25-306e, and amendments thereto;

(b) withdrawing from candidacy pursuant to K.S.A. 25-306a, and amendments thereto; or

(c) withdrawing from nomination pursuant to 25-306b, and amendments thereto.

History: L. 1999, ch. 105, § 5; July 1.



25-306e Multiple nominations; acceptance of only one nomination.

25-306e. Multiple nominations; acceptance of only one nomination. If any person receives two or more nominations for the same office, such person shall file within seven days, including Saturday, Sunday and holidays, after the last nomination is received, a written statement, signed and sworn to by such person, designating which nomination such person desires to accept. Such statement shall be filed in the office where nomination papers are required to be filed. Upon filing such statement, such person shall be deemed to have declined any other nomination. If such person refuses or neglects to file such statement, the officer with whom the nomination papers are filed, immediately upon the expiration of the seven-day period, shall make and file in such officer's office an election of one nomination for such candidate. The county election officer shall print such candidate's name upon the official ballot under the designation so selected, and under no other designation.

History: L. 1999, ch. 105, § 7; July 1.



25-308 Nominations; validity; filing; objections; proceeding to compel or restrain election officers.

25-308. Nominations; validity; filing; objections; proceeding to compel or restrain election officers. (a) Any certificate of nomination, nomination petitions or declaration of intention to become a candidate, filed or issued in apparent conformity with law, shall be deemed to be valid unless:

(1) Objection thereto is made in writing within three days from the date the certificate, petitions or declaration is filed with or issued by the proper officers; or

(2) in the case of certificates of nomination, nomination petitions and declarations of intention to become a candidate, the secretary of state or the county election officer finds them to be invalid pursuant to K.S.A. 25-208a, and amendments thereto.

(b) If the secretary of state or the county election officer finds any certificates of nomination, nomination petitions or declaration of intention to become a candidate to be invalid pursuant to K.S.A. 25-208a, and amendments thereto, the candidate on whose behalf the certificates, petitions or declaration was filed may make objection to such finding in writing within three days of receipt by the candidate of notice of such finding.

(c) In the case of nominations of national and state officers, objections shall be filed with the secretary of state and shall be considered by the lieutenant governor, secretary of state, and attorney general, and a decision of a majority of these officers shall be final. In the case of nominations for county, township, city and school officers, objections shall be filed with the county election officer and shall be considered by the county election officer, county attorney or district attorney and an elected official of the county whose position is not involved in the controversy, who shall be designated by the county election officer. The  decision of a majority of these officers shall be final.

(d) In any case where objection is made, notice shall be given immediately, by the officer with whom the objections are filed, to the other officers required to determine the matter and to the candidates affected by such objection, addressed in the case of candidates to their places of residence as given in the nomination petitions, declaration of intention to become a candidate or certificate of nomination. The notice shall state the time when the objection will be considered. Such time shall not be more than five days following the giving of such notice in the case of nomination of a national or state officer and not be more than three days following the giving of such notice in the case of nomination of a county, township, city or school officer, and the place where such objections will be considered.

(e) The causes for objection under this section as to any office may be any of those causes listed in K.S.A. 25-1436, and amendments thereto. The officers determining any objections under this section may assess any costs arising from such determination to either the objector or objectee in accordance with the determination made. Such costs shall be paid to the secretary of state or the county election officer, as the case may be, and deposited in the treasury of the state or county to the credit of its general fund. If such costs are not paid within 10 days after being fixed, the secretary of state or county election officer shall make a certificate of the facts and file it with the clerk of the district court in the county where the person resides who must pay such costs. Such clerk of the district court shall collect such costs as in cases of collection of court costs, and when collected such costs shall be disposed of as are court costs in such district court.

(f) All mandamus proceedings to compel an officer to certify and place upon the ballot any name or names, and all injunction proceedings to restrain an officer from certifying and placing upon the ballot any name or names, must be commenced not less than 45 days before the election.

History: L. 1893, ch. 78, § 10; L. 1897, ch. 129, § 10; R.S. 1923, 25-308; L. 1968, ch. 406, § 94; L. 1970, ch. 136, § 1; L. 1973, ch. 153, § 27; L. 1978, ch. 135, § 3; L. 1978, ch. 138, § 20; L. 1989, ch. 107, § 3; L. 1990, ch. 121, § 2; L. 1997, ch. 124, § 11; L. 2001, ch. 39, § 1; July 1.



25-309 Certification of and placing on ballot of name of person nominated to fill vacancy.

25-309. Certification of and placing on ballot of name of person nominated to fill vacancy. When such certificate is filed with the secretary of state, he shall, in certifying nominations to the various county election officers, insert the name of the person thus nominated to fill vacancy in place of the original nominee; and in the event that he has already sent forward his certificate, he shall forthwith certify to the election officers of the proper counties the name and description of the person so nominated to fill the vacancy, the office he is nominated for, with the other details mentioned in certificates of nomination filed with the secretary of state. The names so supplied for the vacancy shall, if the ballots are not already printed, be placed on the ballots in place of the name of the original nominee; or, if the ballots have been printed, new ballots, whenever practicable, shall be furnished.

History: L. 1893, ch. 78, § 11; L. 1897, ch. 129, § 11; R.S. 1923, 25-309; L. 1968, ch. 406, § 95; April 30.



25-310 Placing on original ballot name to fill vacancy.

25-310. Placing on original ballot name to fill vacancy. Whenever it may not be practicable to have new ballots printed, it shall be the duty of the county election officer and election boards to place the name so supplied for the vacancy upon each ballot issued before delivering it to the voter; the name so supplied may be placed upon the ballots either by affixing a paster or by writing or stamping the name upon the ballot; and to enable this to be done, the officer with whom the certificates of nominations are to be filed shall immediately furnish the name of such substituted nominee to all county election officers within the territory in which such nominee is a candidate, and the county election officer shall inform the supervising judges thereof.

History: L. 1893, ch. 78, § 12; L. 1897, ch. 129, § 12; R.S. 1923, 25-310; L. 1968, ch. 406, § 96; April 30.



25-311 Certification of nominees by secretary of state to county election officers.

25-311. Certification of nominees by secretary of state to county election officers. Not less than twenty (20) days before an election to fill any national or state office, the secretary of state shall certify to the county election officer of each county within which any of the electors may by law vote for the candidates for such office, the name and residence of each person nominated for such office, as specified in the certificates of nomination or nomination papers filed with the secretary of state.

History: L. 1893, ch. 78, § 13; L. 1897, ch. 129, § 13; R.S. 1923, 25-311; L. 1968, ch. 406, § 97; April 30.



25-312 Vacancies in state and county offices, how filled.

25-312. Vacancies in state and county offices, how filled. All vacancies in any elective state or county office, unless otherwise provided for by law, shall be filled by appointment by the governor, until the next general election after such vacancy occurs, when such vacancy shall be filled by election. When any elected office is provided by law to be filled by appointment by the governor of a person selected by a party district convention, and the immediately past incumbent of such office was an independent without political party affiliation, the vacancy shall be filled by appointment by the governor, until the next general election after such vacancy occurs, when such vacancy shall be filled by election. If any vacancy shall occur in any state office which is to be abolished, the appointment to fill such vacancy shall extend until the date of such abolition and only until such date.

History: G.S. 1868, ch. 36, § 57; R.S. 1923, 25-312; L. 1941, ch. 226, § 2; L. 1959, ch. 174, § 1; L. 1968, ch. 406, § 98; L. 1972, ch. 131, § 7; L. 1979, ch. 107, § 1; July 1.



25-312a Vacancy in office of judge of the district court; how filled.

25-312a. Vacancy in office of judge of the district court; how filled. Except as otherwise provided in K.S.A. 20-2903 through 20-2913, and amendments thereto, whenever a vacancy occurs in the office of judge of the district court, it shall be filled by appointment by the governor following receipt of notice from the clerk of the supreme court, which shall be given not later than 120 days following the date the vacancy occurs or will occur. If the vacancy occurs on or after May 1 of the second year of the term, the person so appointed shall serve for the remainder of the unexpired term and until a successor is elected and qualified. If the vacancy occurs before May 1 of the second year of the term, the person appointed to fill the vacancy shall serve until a successor is elected and qualified at the next general election to serve the remainder of the unexpired term. Any appointment made by the governor as required by this section shall be made within 90 days following receipt of notice from the clerk of the supreme court.

History: L. 1959, ch. 174, § 2; L. 1970, ch. 137, § 1; L. 1972, ch. 131, § 8; L. 1974, ch. 137, § 18; L. 1976, ch. 145, § 138; L. 1985, ch. 119, § 1; L. 1987, ch. 124, § 1; L. 2014, ch. 82, § 25; July 1.



25-313 Commencement of terms of office.

25-313. Commencement of terms of office. The regular term of office of all state, district, county and township officers shall begin on the second Monday in January next after the election, except as otherwise provided by law.

History: R.S. 1923, 25-313; Dec. 27.



25-314 Term of office of persons filling vacancies.

25-314. Term of office of persons filling vacancies. Any of said officers that may be elected or appointed to fill vacancies may qualify and enter upon the duties of their office immediately thereafter, and when elected they may hold the same during the unexpired term for which they were elected, and until their successors are elected and qualified; but if appointed, unless otherwise provided by law, they shall hold the same only until their successors are elected and qualified. Appointment to fill a vacancy in an office which is to be abolished shall extend until the date of such abolition, and only until such date.

History: G.S. 1868, ch. 36, § 59; R.S. 1923, 25-314; L. 1963, ch. 160, § 7; L. 1968, ch. 406, § 99; April 30.



25-318 Vacancy in office of United States senator; how filled.

25-318. Vacancy in office of United States senator; how filled. When a vacancy shall occur in the office of United States senator from this state, the governor shall make a temporary appointment to fill such vacancy until the next election of representatives in congress, at which time such vacancy shall be filled by election, and the senator so elected shall take office as soon thereafter as he shall receive his certificate of election.

History: L. 1927, ch. 204, § 1; June 1.



25-321 Vacancy in state senate and house of representatives; tenure of office of person appointed to fill vacancy.

25-321. Vacancy in state senate and house of representatives; tenure of office of person appointed to fill vacancy. A person appointed to the office of state representative under the provisions of this act may hold the office for the remainder of the term. Any person appointed to the office of senator under the provisions of this act may hold the office: (a) If the vacancy occurs prior to May 1 of the second year of the term, until the next general election, when a senator shall be elected to fill the term; or (b) if such vacancy occurs after* on or after May 1 of the second year of the term, for the remainder of the term. In cases where the appointment of a senator is until the next general election, nomination and election of such successor shall be in the same manner as nomination and election of a senator for a regular term.

History: L. 1947, ch. 246, § 3; L. 2011, ch. 112, § 20; July 1.

* The word "after" should have been stricken.






Article 4 CONDUCT OF ELECTIONS

25-407 Rule for determining residence of voter.

25-407. Rule for determining residence of voter. The judges of election, in determining the residence of a person offering to vote, shall be governed by this section. "Residence" means the place adopted by a person as such person's place of habitation, and to which, whenever such person is absent, such person has the intention of returning.

History: G.S. 1868, ch. 36, § 9; R.S. 1923, 25-407; L. 1982, ch. 155, § 1; July 1.



25-409 Challenged voters; rejection or acceptance of vote; procedure.

25-409. Challenged voters; rejection or acceptance of vote; procedure. (a) If any person challenged pursuant to K.S.A. 25-414, and amendments thereto, shall refuse to subscribe the application for registration pursuant to K.S.A. 25-2309, and amendments thereto, the judges shall reject such person's vote.

(b) If a person is challenged pursuant to K.S.A. 25-414, and amendments thereto, such person shall be permitted to subscribe the application for registration and mark a ballot. The person shall then execute the affirmation prescribed in subsection (c) of this section before a member of the election board and the ballot shall thereupon be sealed in an envelope. The judges shall write on the envelope the word "provisional" and a statement of the reason for the challenge, and that the ballot contained in the envelope is the same ballot which was challenged pursuant to K.S.A. 25-409 et seq., and amendments thereto. Such statement shall be attested by two of the judges. The judges shall attach the application for registration to the envelope containing the provisional ballot. The envelope shall be numbered to correspond to the number of the provisional voter's name in the registration or poll book, and the word "provisional" shall be written following the voter's name in the poll book. The judges shall provide written information stating how the voter may ascertain whether the voter's provisional ballot was counted and, if such ballot was not counted, the reason therefor. Such provisional ballots, together with objected to and void ballots packaged in accordance with K.S.A. 25-3008, and amendments thereto, shall be reviewed by the county board of canvassers at the time prescribed for canvassing votes, and such board shall determine the acceptance or rejection of the same. The county board of canvassers shall open all ballots deemed to be valid and include such ballots in the final canvass of election returns.

(c) The voter's affirmation shall be sufficient if substantially in the following form, but the voter's affirmation shall not contain less than that prescribed in the form:

VOTER'S AFFIRMATION

STATE OF KANSAS, COUNTY OF ________, ss.

I am a registered voter in this jurisdiction and I am qualified to vote in this election. I declare under penalty of perjury that the foregoing is true and correct. This ____ day of ______________ A.D. ______.

_____________________, Voter   ______________, Judge of Election

History: G.S. 1868, ch. 36, § 11; R.S. 1923, 25-409; L. 1974, ch. 156, § 1; L. 1975, ch. 206, § 1; L. 1979, ch. 108, § 1; L. 1983, ch. 121, § 1; L. 1992, ch. 6, § 1; L. 1995, ch. 192, § 25; L. 1996, ch. 187, § 1; L. 2001, ch. 124, § 3; L. 2004, ch. 25, § 2; July 1.



25-413 Duty of clerks of election when vote received after person has taken oath prescribed.

25-413. Duty of clerks of election when vote received after person has taken oath prescribed. Whenever any person's vote shall be received after having subscribed the application for registration pursuant to subsection (b) of K.S.A. 25-409, and amendments thereto, it shall be the duty of the clerks of the election to write on the poll books, at the end of such person's name, the word "Sworn"; and the ballot shall be numbered on the upper right hand corner to correspond with the person's name on the poll books.

History: G.S. 1868, ch. 36, § 15; L. 1877, ch. 103, § 1; R.S. 1923, 25-413; L. 1977, ch. 134, § 1; L. 2001, ch. 81, § 3; July 1.



25-414 Duty of judge to challenge; provisional ballots, acceptance or rejection procedure.

25-414. Duty of judge to challenge; provisional ballots, acceptance or rejection procedure. (a) It shall be the duty of each judge of election to challenge any person offering to vote, whom the judge shall know or suspect not to be qualified as an elector.

(b) A person who: (1) Has moved from an address in the registration book to another address in the same county; or (2) has not moved, but the registration list indicates otherwise, is a qualified elector, but shall be challenged by an election judge and entitled to cast only a provisional ballot pursuant to K.S.A. 25-409, and amendments thereto.

(c) Any person who votes after the polling place hours prescribed in K.S.A. 25-106, and amendments thereto, pursuant to a court or other order is entitled to cast only a provisional ballot pursuant to K.S.A. 25-409, and amendments thereto.

(d) The application shall be delivered to the election judges and attached to the provisional ballot envelope. Such application and ballot envelope containing the ballot shall be transmitted to the county election officer with election returns and supplies.

(e) Following the determination of acceptance or rejection of any provisional ballot by the county board of canvassers, the county election officer shall update the registration record, if appropriate, for voting in future elections, and send, by nonforwardable first-class mail, to the address specified on the application, notice of disposition of the application. The registrant's name shall not be removed from the official list of eligible voters by reason of such a change of address except as provided in K.S.A. 25-2316c, and amendments thereto.

History: G.S. 1868, ch. 36, § 16; R.S. 1923, 25-414; L. 1996, ch. 187, § 2; L. 2004, ch. 25, § 3; July 1.



25-418 Leave allowance for employees to vote; obstruction of voting privilege, penalty.

25-418. Leave allowance for employees to vote; obstruction of voting privilege, penalty. Any person entitled to vote at an election conducted by a county election officer in this state shall, on the day of such election, be entitled to absent himself from any service or employment in which he is then engaged or employed for a period of not to exceed two (2) consecutive hours between the time of opening and closing of polls: Provided, That if the polls are open before commencing work or after terminating work but the period of time the polls are so open is less than two (2) consecutive hours, he shall only be entitled to absent himself from such service or employment for such a period of time which, when added to the period of time the polls are so open, will not exceed two hours; and such voter shall not because of so absenting himself be liable to any penalty, nor shall deductions be made, on account of such absence, from his usual salary or wages.

The employer may specify the particular time during the day which said employee may absent himself as aforesaid except such specified time shall not include any time during the regular lunch period.

Obstruction of voting privilege is (a) intentionally obstructing an employee in his or her exercise of voting privilege or (b) imposing a penalty upon an employee exercising his or her voting privilege under this section.

Obstruction of voting privilege is a class A misdemeanor.

History: L. 1893, ch. 78, § 24; L. 1897, ch. 129, § 24; R.S. 1923, 25-418; L. 1959, ch. 175, § 1; L. 1974, ch. 157, § 2; July 1.



25-431 Title of act; citation.

25-431. Title of act; citation. K.S.A. 25-431 to 25-441 may be cited as the "mail ballot election act."

History: L. 1983, ch. 125, § 1; July 1.



25-432 Elections which may be conducted under act; limitations.

25-432. Elections which may be conducted under act; limitations. An election shall not be conducted under this act unless:

(a) Conducted on a date, mutually agreed upon by the governing body of the political or taxing subdivision and the county election officer, not later than 120 days following the date the request is submitted by the political or taxing subdivision;

(b) the secretary of state approves a written plan for conduct of the election, which shall include a written timetable for the conduct of the election, submitted by the county election officer;

(c) the election is nonpartisan;

(d) the election is not one at which any candidate is elected, retained or recalled;

(e) the election is not held on the same date as another election in which the qualified electors of that subdivision of government are eligible to cast ballots; and

(f) the election is a question submitted election at which all of the qualified electors of one of the following subdivisions of government are the only electors eligible to vote:

(1) Counties;

(2) cities;

(3) school districts, except in an election held pursuant to K.S.A. 72-7302 et seq., and amendments thereto;

(4) townships;

(5) benefit districts organized under K.S.A. 31-301, and amendments thereto;

(6) cemetery districts organized under K.S.A. 15-1013 or 17-1330, and amendments thereto;

(7) combined sewer districts organized under K.S.A. 19-27,169, and amendments thereto;

(8) community college districts organized under K.S.A. 71-1101 et seq., and amendments thereto;

(9) fire districts organized under K.S.A. 19-3601 or 80-1512, and amendments thereto;

(10) hospital districts;

(11) improvement districts organized under K.S.A. 19-2753, and amendments thereto;

(12) Johnson county park and recreation district organized under K.S.A. 19-2859, and amendments thereto;

(13) sewage disposal districts organized under K.S.A. 19-27,140, and amendments thereto;

(14) water districts organized under K.S.A. 19-3501 et seq., and amendments thereto;

(15) transportation development districts created pursuant to K.S.A. 2015 Supp. 12-17,140 et seq., and amendments thereto; or

(16) any tract of land annexed pursuant to K.S.A. 15-521 [12-521], and amendments thereto.

History: L. 1983, ch. 125, § 2; L. 1984, ch. 374, § 34; L. 1991, ch. 101, § 1; L. 2002, ch. 105, § 12; L. 2003, ch. 120, § 15; L. 2011, ch. 101, § 10; June 2.



25-433 Mailing of ballots; voting instructions; return envelopes, payment of postage and forms; voting by electors, procedure; replacement ballots; counting, handling and canvass of ballots; purging of names of voters whose ballots are undeliverable from registration books and party affiliation list.

25-433. Mailing of ballots; voting instructions; return envelopes, payment of postage and forms; voting by electors, procedure; replacement ballots; counting, handling and canvass of ballots; purging of names of voters whose ballots are undeliverable from registration books and party affiliation list. (a) The county election officer shall mail all official ballots with a return identification envelope and instructions sufficient to describe the voting process to each elector entitled to vote in the election on one date not sooner than the 20th day before the date of the election and not later than the 10th day before the date of the election. Ballots mailed by the county election officer shall be addressed to the address of each elector appearing in the registration records, and placed in an envelope which is prominently marked "Do Not Forward." Ballots shall not be mailed to any inactive voter who, based on information provided by the postal service, appears to have moved to a residence address outside the county in which the voter is currently registered and who has been mailed a confirmation notice as described in subparagraph (4) of subsection (e) of K.S.A. 25-2316c, and amendments thereto, or because a "Forwarding Order Expired" or "Moved — No Forwarding Address" notice was received from the post office. Any inactive voter who believes such voter is entitled to vote in the election may request a replacement ballot as provided for in subsection (d) of this section.

(b) Upon receipt of the ballot the elector shall mark it, sign the return identification envelope supplied with the ballot and comply with the instructions provided with the ballot. The elector may return the marked ballot to the county election officer by United States mail, if it is received by the county election officer by the date of the election, or personally deliver the ballot to the office of the county election officer before noon on the date of the election. The ballot shall be returned in the return identification envelope. The county election officer shall provide for the payment of postage for the return of ballot envelopes.

(c) The return identification envelope shall contain the following form:

I declare under penalty of election perjury, a felony, that I am a resident and a qualified voter for this election as shown on voter registration records and that I have voted the enclosed ballot and am returning it in compliance with Kansas law, and amendments thereto, and have not and will not vote more than one ballot in this election.

I also understand that failure to complete the information below will invalidate my ballot.

Signature

Residence Address

(d) If the ballot is destroyed, spoiled, lost or not received by the elector, the elector may obtain a replacement ballot from the county election officer as provided in this subsection. An elector seeking a replacement ballot shall sign a statement verified on oath or affirmation, on a form prescribed by the secretary of state, that the ballot was destroyed, spoiled, lost or not received. The applicant shall deliver the statement to the county election officer before noon on the date of the election. The applicant may mail the statement to the county election officer, except a county election officer shall not transmit a ballot by mail under this subsection unless the application is received prior to the close of business on the second day prior to the election. When an application is timely received under this subsection, the county election officer shall deliver the ballot to the voter if the voter is present in the office of the county election officer, or promptly transmit the ballot by mail to the voter at the address contained in the application, except when prohibited in this subsection. The county election officer shall keep a record of each replacement ballot provided under this subsection.

(e) A ballot shall be counted only if: (1) It is returned in the return identification envelope; (2) the envelope is signed by the elector to whom the ballot is issued; and (3) the signature has been verified as provided in this subsection. The county election officer shall verify the signature of each elector on the return identification envelope with the signature on the elector's registration records and may commence verification at any time prior to the canvass of the election. If the county election officer determines that an elector to whom a replacement ballot has been issued under subsection (d) has voted more than once, the county election officer shall not count any ballot cast by that elector.

(f) The county election officer shall supervise the procedures for the handling and canvassing of ballots to insure the safety and confidentiality of all ballots properly cast.

(g) The names of voters whose mail ballot envelopes are returned to the county election officer as "undeliverable" shall be subject to removal from the voter registration book and party affiliation list in the manner provided in subsection (d) of K.S.A. 25-2316c, and amendments thereto.

History: L. 1983, ch. 125, § 3; L. 1984, ch. 138, § 1; L. 1987, ch. 125, § 1; L. 1999, ch. 105, § 1; L. 2008, ch. 165, § 1; May 29.

Revisor's Note:

Section was also amended by L. 2008, ch. 129, § 3, but that version was repealed by L. 2008, ch. 165, § 8.



25-434 Challenge of votes; procedure.

25-434. Challenge of votes; procedure. Votes cast pursuant to this act can be challenged in the manner prescribed by K.S.A. 25-1136 insofar as applicable.

History: L. 1983, ch. 125, § 4; July 1.



25-435 Mail ballot elections; application of advance voting ballot provisions.

25-435. Mail ballot elections; application of advance voting ballot provisions. The provisions of article 11 of chapter 25 of Kansas Statutes Annotated, and amendments thereto, relating to advance voting ballots shall apply to elections under this act only insofar as they do not conflict with the provisions of this act, except that the county election officer shall not accept any application for an advance voting ballot later than the 21st day before the election.

History: L. 1983, ch. 125, § 5; L. 1995, ch. 192, § 26; July 1.



25-436 Deadline for registration of electors receiving mailed ballots; procedure for electors registering late.

25-436. Deadline for registration of electors receiving mailed ballots; procedure for electors registering late. The county election officer shall not mail a ballot under this act to those electors not registered 30 days prior to the date of the election. Electors registered after 30 days prior to the date of the election, but prior to the closing of the registration books, may apply for a ballot under subsection (d) of K.S.A. 25-433.

History: L. 1983, ch. 125, § 6; July 1.



25-437 Canvass of votes; form of abstract; special election board to be appointed.

25-437. Canvass of votes; form of abstract; special election board to be appointed. The county election officer of each county within the electoral district shall appoint a special election board pursuant to the requirements of K.S.A. 25-2801 to be composed of at least three members who shall make the original canvass of all ballots cast in that county. For the purposes of any canvass under this act, the electoral district within that county shall constitute one voting area, and ballots shall not be sorted according to precinct or ward. The abstract shall be prepared on a form prescribed by the secretary of state.

History: L. 1983, ch. 125, § 7; July 1.



25-438 Application of other election laws.

25-438. Application of other election laws. All laws which apply to elections shall apply to elections under this act to the extent applicable.

History: L. 1983, ch. 125, § 8; July 1.



25-439 Act to be liberally construed; mere informality not to affect validity of election.

25-439. Act to be liberally construed; mere informality not to affect validity of election. No mere informality in the manner of carrying out or executing the provisions of this act shall invalidate any election held under it or authorize the rejection of the returns thereof. The provisions of this act shall be construed liberally for the purpose of effectuating its purposes.

History: L. 1983, ch. 125, § 9; July 1.



25-440 Secretary of state to adopt rules and regulations.

25-440. Secretary of state to adopt rules and regulations. The secretary of state may adopt rules and regulations governing the procedures and forms necessary to implement this act. The authority of the secretary of state to adopt rules and regulations under this act shall be liberally construed.

History: L. 1983, ch. 125, § 10; July 1.






Article 6 OFFICIAL BALLOTS

25-601 Specifications for official general ballots.

25-601. Specifications for official general ballots. The secretary of state shall prescribe the ballot format but ballots shall contain the information required by this section and be substantially in the form set out in this section. The official general ballot for national, state, county and township offices may be printed upon one ballot. All official general ballots shall be printed in black ink on paper through which the printing or writing cannot be read. Such ballots shall be printed on white paper or paper colored as authorized by rules and regulations adopted by the secretary of state.

On the back or outside of each official general ballot, so as to appear when folded, shall be printed the words "official general ballot," followed by the words "national, state, county and township offices," followed by the voting place for which the ballot is prepared and the date of the election. No person's name shall appear on the back or outside of a ballot. All nominations made and certified as provided by law, and none other, shall be printed on the official general ballot. The names of candidates for every office to be voted for at the general election shall be arranged under the office to which each has been nominated.

History: R.S. 1923, 25-601; L. 1968, ch. 406, § 104; L. 1973, ch. 151, § 1; L. 1981, ch. 165, § 3; L. 1992, ch. 291, § 1; July 1.



25-604 Printing of ballots; receipt by county election officers; inspection by candidates and agents; mistakes; sample ballots and lists of candidates and questions, distribution and charges; rules and regulations by secretary of state; delivery of ballots to supervising judges, time and packaging.

25-604. Printing of ballots; receipt by county election officers; inspection by candidates and agents; mistakes; sample ballots and lists of candidates and questions, distribution and charges; rules and regulations by secretary of state; delivery of ballots to supervising judges, time and packaging. (a) Except as otherwise provided in subsection (b), the county election officers shall have charge of the printing of the ballots for all elections, primary, special and general.

(b) The secretary of state may provide for the printing of all or any portion of the ballots for a presidential preference primary election. The secretary of state shall determine, with the advice of the director of printing, the most efficient manner in which to print ballots for a presidential preference primary election for any county in the state of Kansas.

(c) Nothing in this subsection shall apply to the printing of ballot labels for use on voting machines.

The ballots shall be printed on paper of sufficient strength as not to be punctured by ordinary pencil marking. Ballots shall be put in the possession of the county election officer at least five days before the election, accompanied by sufficient number, not to exceed 50 for each precinct or area, of exact copies of such ballots, printed on paper of any color, except white, as authorized by rules and regulations adopted by the secretary of state, for the inspection of candidates and their agents and for distribution through each of the party organizations. If any mistakes are discovered they shall be corrected without delay. County election officers may also obtain and distribute ballots or lists of candidates and other questions to be voted upon on paper of any color authorized by rules and regulations adopted by the secretary of state stamped "SAMPLE BALLOT" in large letters, and these ballots, lists of candidates and other questions to be voted upon shall be used for educational purposes and the distribution shall be for such purpose. The county election officers shall cause to be delivered to the supervising judges, not less than 12 hours before the time fixed by law for the opening of the polls, a number of properly printed ballots fully sufficient to meet the demands and needs of all the voters. Such ballots shall be put in separate sealed packages of 25, 50 or 100 ballots each, with marks on the outside clearly designating the voting place for which they are intended and the number of ballots enclosed. The county election officer shall retain at the county election office an additional supply of ballots to meet any emergency need for such ballots that might arise from loss or destruction of ballots, enlarged vote or any other legitimate cause. The county election officer may make a charge for all sample ballots, lists and materials distributed in an amount not to exceed the actual cost of the materials, printing and the distribution thereof.

History: L. 1893, ch. 78, § 15; L. 1897, ch. 129, § 15; L. 1903, ch. 229, § 1; L. 1909, ch. 134, §§ 1 to 8; L. 1921, ch. 183, § 1; R.S. 1923, 25-604; L. 1949, ch. 255, § 1; L. 1961, ch. 203, § 1; L. 1968, ch. 406, § 107; L. 1975, ch. 207, § 1; L. 1978, ch. 139, § 1; L. 1980, ch. 108, § 1; L. 1982, ch. 154, § 7; L. 1985, ch. 120, § 1; L. 1992, ch. 6, § 2; L. 1993, ch. 74, § 1; July 1.



25-605 Ballot form for constitutional amendments.

25-605. Ballot form for constitutional amendments. When a constitutional amendment is to be submitted to the voters of the state, a separate ballot may be provided by the county election officers or the proposition may be combined with the official general ballot provided for in K.S.A. 25-601, and amendments thereto. If such propositions are printed on a separate ballot, such ballot shall comply with the requirements for ballots for election of officers insofar as such requirements are applicable. The secretary of state shall prescribe the ballot format but a ballot shall include the information required by this section and be substantially in the form specified in this section. The statement expressing the intent or purpose of the proposition and the effect of a vote for and a vote against the proposition, followed by the words "Shall the following be adopted?" shall be printed on the ballot immediately preceding the full text of the proposed constitutional amendment. If there is more than one constitutional amendment to be voted upon, the different amendments shall be separately numbered and printed, and be separated by a broad solid line 1/8th inch wide or by double lines approximately 1/8th inch apart.

Opposite and after each amendment, submitted shall be printed two squares, one above the other. To the right of the upper one of the squares shall be printed the word "Yes," and to the right of the lower one of the squares shall be printed the word "No." Across the entire width of the ballot, preceding such proposition or propositions, shall be printed the following instructions: "To vote in favor of any question submitted upon this ballot, make a cross or check mark in the square to the left of the word 'Yes'; to vote against it, make a cross or check mark in the square to the left of the word 'No'." On the back of each ballot shall be printed, in addition to other required matters, the words "questions submitted." If such propositions are printed on a separate ballot, county election officers may cause to be printed on the outside of such ballots "Ballot No._______" with the blank filled with a number to aid in distinguishing such ballots when more than one question submitted ballot is voted upon at a voting place.

History: L. 1893, ch. 78, § 16; L. 1897, ch. 129, § 16; L. 1901, ch. 177, § 7; R.S. 1923, 25-605; L. 1968, ch. 406, § 108; L. 1971, ch. 126, § 1; L. 1972, ch. 133, § 1; L. 1978, ch. 137, § 2; L. 1979, ch. 109, § 1; L. 1981, ch. 166, § 2; L. 1992, ch. 291, § 2; L. 1993, ch. 68, § 1; July 1.



25-605a Ballot language, phrasing.

25-605a. Ballot language, phrasing. Every question or proposition placed upon ballots to be submitted to the voters of a subdivision of government shall be cast and phrased in such language that a "yes" vote shall indicate approval of the matter or course of action proposed. Every such question or proposition seeking approval of a new course of action or a change in conduct shall be cast and phrased in such language that a "yes" vote will approve the new course of action or change in conduct.

History: L. 1979, ch. 104, § 1; July 1.



25-606 Printing and posting of constitutional amendment resolution.

25-606. Printing and posting of constitutional amendment resolution. Whenever a constitutional amendment is submitted to a vote of the electors of the state, the concurrent resolution under which the amendment is submitted shall be printed and, at least two (2) copies thereof shall be posted on the election date in each voting place where such election is held.

History: L. 1915, ch. 209, § 1; R.S. 1923, 25-606; L. 1975, ch. 204, § 4; July 1.



25-607 Copies of constitutional amendment resolutions.

25-607. Copies of constitutional amendment resolutions. It shall be the duty of the secretary of state to place a copy of any such concurrent resolution in the hands of every county election officer and such officer shall cause such resolution to be printed, posted and distributed as required by law. The cost and expenses connected therewith shall be paid in the same manner as the cost for printing the ballots.

History: L. 1915, ch. 209, § 2; R.S. 1923, 25-607; L. 1968, ch. 406, § 109; April 30.



25-608 Sale of ballots subject to destruction.

25-608. Sale of ballots subject to destruction. That in addition to the methods of disposal of election ballots now provided by law, the boards of county commissioners of the various counties of the state of Kansas, are hereby authorized to sell all ballots which at the time of sale are subject to destruction, the proceeds of such sale to become a part of the general fund of the county.

History: L. 1915, ch. 212, § 1; May 22; R.S. 1923, 25-608.



25-610 Official general ballots for national, state and municipal offices; form; rotation of names of candidates; duties of secretary of state; rules and regulations.

25-610. Official general ballots for national, state and municipal offices; form; rotation of names of candidates; duties of secretary of state; rules and regulations. (a) The secretary of state shall furnish to each county election officer forms for ballots in their respective counties. The secretary of state shall prepare a rotation of the different candidates appearing on the official general ballot for the national and state offices for each such office. Such rotation shall be developed and arranged so that each candidate shall have an equal opportunity as near as practicable for the respective offices to which they are nominated. In case there is more than one candidate for any national or state office, the secretary of state shall divide the state or part thereof, into as many divisions as there are names to go on the ballot for each particular office. In making such division the secretary of state shall divide, in regular order, the alphabetical list of counties into the required number of divisions, in such a manner that all divisions are as nearly equal as convenient in the number of registered voters in such division as compiled by the office of the secretary of state. The secretary of state, in certifying the list of names of candidates to the county election officers, shall assign, in regular order from the alphabetical list of candidates for each office, the ballot position for each candidate in such a manner that every candidate for any office shall occupy a different ballot position in each division. When, in the case of candidates for national or state offices elected on less than a statewide basis, the secretary of state finds it impossible to make a division which allows each such candidate in any given district an equitable or fair opportunity to have such candidate's name first on the ballot in the respective counties of the district, the secretary of state shall order the county election officers in the various counties of the district to rotate the names of the candidates for such district offices according to precinct to obtain an equitable division. The names of candidates for the same office but for different terms of service therein shall be arranged in groups according to the length of their respective terms.

In the case of the governor and lieutenant governor running together, when the word "candidate" is used in this section, it shall mean pair of candidates.

(b) The secretary of state shall establish the general election ballot styles for general elections in odd-numbered year elections for municipalities by rules and regulations adopted on or before July 1, 2016.

History: L. 1973, ch. 153, § 17; L. 1975, ch. 204, § 5; L. 1984, ch. 139, § 1; L. 1990, ch. 120, § 3; L. 2015, ch. 88, § 34; July 1.



25-611 Arrangement of offices on official general ballots; municipal offices, rules and regulations.

25-611. Arrangement of offices on official general ballots; municipal offices, rules and regulations. (a) The arrangement of offices on the official general ballot for national and state offices for those offices to be elected shall be in the following order: Names of candidates for the offices of president and vice-president, United States senator, United States representative ____________ district, governor and lieutenant governor running together, secretary of state, attorney general, (and any other officers elected from the state as a whole), state senator ______ district, state representative _____ district, district judge ________ district, district magistrate judge ____ district, district attorney ________ judicial district, and state board of education member __________ district.

(b) The arrangement of offices on the official general ballot for county township offices for those offices to be elected shall be in the following order: Names of candidates for county commissioner ______ district, county clerk, county treasurer, register of deeds, county attorney, sheriff, township trustee, township treasurer and township clerk.

(c) The secretary of state by rules and regulations adopted on or before July 1, 2016, shall develop the order of arrangement of municipal offices on the general election ballot in odd-numbered year elections.

History: L. 1973, ch. 153, § 18; L. 1976, ch. 181, § 3; L. 1981, ch. 165, § 4; L. 1986, ch. 115, § 73; L. 2001, ch. 81, § 4; L. 2015, ch. 88, § 35; July 1.



25-612 Arrangement of names of candidates upon ballot; blank spaces for write-in.

25-612. Arrangement of names of candidates upon ballot; blank spaces for write-in. The arrangement of the names certified under K.S.A. 25-610, and amendments thereto, by the secretary of state shall govern the county election officer in arranging the ballot, and the county election officer in preparing the ballot for the county shall follow the same arrangements as provided in K.S.A. 25-610 and 25-611, and amendments thereto, for the secretary of state, for the candidates nominated for county offices, using the township and precincts of the county in making his division.

Blank spaces shall be left at the end of the list of candidates for each different office equal to the number to be elected thereto, in which the voter may insert the name of any person not printed on the ballot for whom the voter desires to vote for such office.

History: L. 1973, ch. 153, § 19; L. 1984, ch. 139, § 2; L. 1991, ch. 100, § 1; July 1.



25-613 Candidates' names on ballots; party designation; city of residence; name on ballot more than once, when.

25-613. Candidates' names on ballots; party designation; city of residence; name on ballot more than once, when. Except as otherwise provided in this section, the name of each candidate shall be printed on the ballot only once and no name that is printed on the ballot shall be written elsewhere on the ballot. If a person is a candidate for the unexpired term for an office such person's name may be printed on the same ballot as a candidate of the same political party for the next regular term for such office. Also, a person may be an independent candidate for the unexpired term for an office and an independent candidate for the next regular term for such office, and the person's name may be printed for both candidacies on the same official general ballot. To the name of each candidate for a state office shall be added the name of the city in which the candidate resides. To the names of pairs of candidates running for governor and lieutenant governor shall be added the name of the city in which or near which each resides. To the name of each candidate for any national, state, county or township offices shall be added the person's political party or political designation in accordance with the nomination papers of the person.

History: L. 1973, ch. 153, § 20; L. 1977, ch. 132, § 2; L. 1981, ch. 165, § 5; L. 1985, ch. 118, § 13; July 1.



25-614 Marking ballots; directions; ballot rotation in voting machine counties.

25-614. Marking ballots; directions; ballot rotation in voting machine counties. Ballots shall be so printed as to give each voter an opportunity to designate by a cross or check mark in the square at the left of the name and designation of each candidate the voter's choice of candidates. Ballots shall be so printed, in the case of governor and lieutenant governor, as to give each voter an equal opportunity to designate by a cross or check mark in the square at the left of the names and designation of each pair of such candidates the voter's choice of pairs of candidates. Upon the ballots may be printed such directions as will aid the voter.

If voting machines are used the arrangement of names on voting machines shall be rotated according to precinct, as near as may be.

History: L. 1973, ch. 153, § 21; L. 1978, ch. 137, § 3; L. 1993, ch. 287, § 4; July 1.



25-615 Official general ballot; offices of president and vice-president; names of candidates and ballot format.

25-615. Official general ballot; offices of president and vice-president; names of candidates and ballot format. The surnames of the candidates of each political party for the offices of president and vice-president, with the political designation thereof placed at the right of the surnames, shall be in one line. The secretary of state shall prescribe the ballot format but the foregoing shall be substantially as shown in the sample form of the official general ballot in K.S.A. 25-616 and amendments thereto.

History: L. 1973, ch. 153, § 5; L. 1978, ch. 137, § 4; L. 1984, ch. 139, § 3; L. 1992, ch. 291, § 3; July 1.



25-616 Form for national offices part of official general ballot.

25-616. Form for national offices part of official general ballot. The secretary of state shall prescribe the ballot format but the national offices part of the official general ballot for national and state offices shall be substantially in the form shown in this section and the state offices part of such ballot shall be substantially in the form shown in K.S.A. 25-617, and amendments thereto.

STATE OF KANSAS

OFFICIAL GENERAL BALLOT

National and State Offices

County of__________

November ______, ____ Year

NATIONAL OFFICES

To vote for presidential electors for candidates for president and vice-president make a cross or check mark in the square at the left of the names of the candidates. To vote for presidential electors to be selected by candidates for president and vice-president whose names are not printed on the ballot, write the persons' names in the appropriate blank spaces and make a cross or check mark in the square at the left of the names of the candidates.

FOR PRESIDENTIAL ELECTORS FOR PRESIDENT AND VICE-PRESIDENT

Vote for One Set of Electors

☐ JONESTERN AND DOE  Republican

☐ ROEHEAD AND RICHARDBY   Democrat

☐ JANEBRAND AND JOHNBERG   Independent

Nominations

☐ ____________ AND ____________

FOR UNITED STATES SENATOR

Vote for One

☐ DAN BOBING, Brussell   Republican

☐ ROBERTA SMITH, Salina   Democrat

☐ ________________________

FOR UNITED STATES REPRESENTATIVE

__________________DISTRICT

Vote for One

☐ ELMER O'BRIEN, Wichita  Democrat

☐ WM.T. MILLER, Maple City  Republican

☐ ________________________

When any office is not to be elected, it shall be omitted from the ballot.

History: L. 1973, ch. 153, § 6; L. 1977, ch. 135, § 1; L. 1978, ch. 137, § 5; L. 1979, ch. 106, § 3; L. 1981, ch. 165, § 6; L. 1984, ch. 139, § 4; L. 1991, ch. 100, § 5; L. 1992, ch. 291, § 4; L. 2001, ch. 81, § 5; July 1.



25-617 State offices part of official general ballot, form.

25-617. State offices part of official general ballot, form. The secretary of state shall prescribe the ballot format but the state offices part of the official general ballot for national and state offices shall follow the national offices part substantially as is shown in this section.

STATE OFFICES

To vote for the pair of candidates, make a cross or check mark in the square at the left of the names of the candidates for governor and lieutenant governor. To vote for persons for governor and lieutenant governor whose names are not printed on the ballot, write the names of such persons in the blank spaces and make a cross or check mark in the square to the left.

FOR GOVERNOR AND LIEUTENANT GOVERNOR

Vote for One Pair

☐ Sam Jones, Wichita   Republicanand Bob Smith, Arkansas City

☐ Carol Johnson, Mahaska    Democratand Roger Wright, Penalosa

☐   and

To vote for a person, make a cross or check mark in the square at the left of the person's name. To vote for a person whose name is not printed on the ballot, write the person's name in the blank space and make a cross or check mark in the square to the left.

FOR SECRETARY OF STATE

Vote for One

☐ ELIZABETH JUANITA MOORE, Zoomer  Republican

☐ RUSSEL ADAM, Topeka  Democrat

☐ JOAN SAYLOR, Goodland  Prohibition

☐ CHARLES (CHUCK) BROWNING, Kansas City  Independent

Nomination

☐

FOR ATTORNEY GENERAL

Vote for One

☐

☐

☐

(and continuing in like manner for any other officers elected from the state as a whole)

FOR STATE SENATOR  __________ DISTRICT

Vote for One

☐

☐

☐

FOR STATE REPRESENTATIVE

__________ DISTRICT

Vote for One

☐

☐

☐

FOR DISTRICT JUDGE__________ DISTRICT

Vote for One

☐

☐

☐

FOR DISTRICT MAGISTRATE JUDGE__________ DISTRICT

Vote for One

☐

☐

☐

FOR DISTRICT ATTORNEY_________ JUDICIAL DISTRICT

Vote for One

☐

☐

☐

FOR STATE BOARD OF EDUCATION MEMBER__________ DISTRICT

Vote for One

☐

☐

☐

When any office is not to be elected, it shall be omitted from the ballot.

When a voting machine does not provide sufficient space to accommodate the full names of the candidates for governor and lieutenant governor, only the surname of such candidates shall be required to be printed on the ballot label unless surnames of one or more of the candidates are the same.

History: L. 1973, ch. 153, § 7; L. 1975, ch. 208, § 1; L. 1976, ch. 181, § 4; L. 1978, ch. 137, § 6; L. 1981, ch. 165, § 7; L. 1986, ch. 115, § 74; L. 1991, ch. 100, § 2; L. 1992, ch. 291, § 5; July 1.



25-618 Official general ballot for county and township offices; ballot format; municipal general ballot style, rules and regulations.

25-618. Official general ballot for county and township offices; ballot format; municipal general ballot style, rules and regulations. (a) The official general ballot for county and township offices may be separate from the official general ballot for national and state offices or may be combined with the official general ballot provided for in K.S.A. 25-601, and amendments thereto. The secretary of state shall prescribe the ballot format but the ballot shall be substantially in the form shown in this section and K.S.A. 25-611, and amendments thereto.

STATE OF KANSAS

OFFICIAL GENERAL BALLOT

County and Township Offices

County of _________, City (or Township) of _________

November __________, _______ year

To vote for a person, make a cross or check mark in the square at the left of the person's name. To vote for a person whose name is not printed on the ballot, write the person's name in the blank space and make a cross or check mark in the square to the left.

FOR COUNTY COMMISSIONER

__________ DISTRICT

Vote for One

☐

☐

☐

FOR COUNTY CLERK

Vote for One

☐

☐

☐

FOR COUNTY TREASURER

Vote for One

☐

☐

☐

Continue in like manner for all county and township offices to be elected.

(b) The official general election ballot style for municipalities shall be established by the secretary of state by rules and regulations adopted on or before July 1, 2016.

History: L. 1973, ch. 153, § 8; L. 1978, ch. 137, § 7; L. 1981, ch. 165, § 8; L. 1992, ch. 291, § 6; L. 2001, ch. 81, § 6; L. 2015, ch. 88, § 36; July 1.



25-619 Names on ballots not to be accompanied by prefix or suffix; exception.

25-619. Names on ballots not to be accompanied by prefix or suffix; exception. No title, degree or other symbol of accomplishment, occupation or qualification either by way of prefix or suffix shall accompany or be added to the name of any candidate for nomination or election to any office on ballots in any primary or general election. The provisions of this section shall not prohibit use of a prefix or suffix when necessary to distinguish one candidate from another.

History: L. 1973, ch. 148, § 1; March 1.



25-620 Ballot form for propositions or questions, except constitutional amendments.

25-620. Ballot form for propositions or questions, except constitutional amendments. Except for propositions to amend the constitution, when a proposition or question is to be submitted to the voters of the state or any part thereof, a separate ballot shall be provided by the county election officers except that when such proposition or question is to be submitted at an election conducted at the time of the holding of an election of officers such proposition may be printed on the ballot for the election of such officers. The secretary of state shall prescribe the ballot format but the ballot shall substantially comply with the requirements for ballots for election of officers insofar as such requirements are applicable and the provisions of this section. On the ballot there shall be printed the proposition or question to be voted on. Each proposition or question shall be preceded by the words, "Shall the following be adopted?" If there is more than one proposition or question to be voted on, the different propositions or questions shall be separately numbered and printed, and be separated by a broad solid line 1/8th inch wide or by double lines approximately 1/8th inch apart.

Opposite and after each proposition and question shall be printed two squares, one above the other. To the right of the upper one of the squares shall be printed the word "Yes," and to the right of the lower one of the squares shall be printed the word "No." Across the entire width of the ballot, at the top, shall be printed the following instructions: "To vote in favor of any question submitted upon this ballot, make a cross or check mark in the square to the left of the word 'Yes'; to vote against it, make a cross or check mark in the square to the left of the word 'No'." On the back of each such ballot shall be printed, in addition to other required matters, the words "questions submitted." County election officers shall cause to be printed on the outside of question submitted ballots "Ballot No.________" with the blank filled with a number to aid in distinguishing such ballots when more than one question submitted ballot is voted upon at a voting place.

History: L. 1981, ch. 166, § 4; L. 1983, ch. 122, § 1; L. 1992, ch. 291, § 7; July 1.



25-621 Ballot form for proposition on method of selection of judge of district court.

25-621. Ballot form for proposition on method of selection of judge of district court. (a) The secretary of state shall prescribe the ballot format but whenever the proposition of the method of selection of judge of the district court is submitted to the voters, the form of the ballot shall substantially be as provided in K.S.A. 20-2901, and amendments thereto, and may be combined with the official general ballot provided for in K.S.A. 25-601, and amendments thereto.

(b) This section shall be part of and supplemental to chapter 25 of the Kansas Statutes Annotated.

History: L. 1982, ch. 130, § 17; L. 1992, ch. 291, § 8; July 1.



25-622 Ballot distribution in times of disasters or emergencies.

25-622. Ballot distribution in times of disasters or emergencies. The secretary of state may designate temporary alternative methods for the distribution of ballots in cases of war, natural or man-made disasters, equipment failures or other emergency conditions or circumstances which make it impossible for voters in a voting area to obtain ballots as provided by law.

History: L. 2000, ch. 48, § 1; July 1.



25-623 Ballot language statements; duties of secretary of state, attorney general; liability of preparer; rules and regulations.

25-623. Ballot language statements; duties of secretary of state, attorney general; liability of preparer; rules and regulations. (a) A county election officer may request the preparation of a ballot language statement for the purposes of explaining the language of a ballot question of any municipality as defined by K.S.A. 75-6102, and amendments thereto.

(1) If a request is submitted pursuant to this subsection and if the ballot question language was derived from a petition submitted to the office of the county attorney, district attorney or county counselor pursuant to K.S.A. 25-3601, and amendments thereto, such county election officer shall, within 10 days of certification, request the office of the county attorney, district attorney or county counselor, as applicable, to prepare the ballot language statement in compliance with the requirements of paragraph (3).

(2) If a request is submitted pursuant to this subsection and if the ballot question language did not derive from a petition submitted to the office of the county attorney, district attorney or county counselor pursuant to K.S.A. 25-3601, and amendments thereto, such county election officer shall, within 10 days of publication, request the office of secretary of state to prepare the ballot language statement in compliance with the requirements of paragraph (3).

(3) A ballot language statement shall fairly and accurately explain what a vote for and what a vote against the measure represents. Such ballot language statements shall be true and impartial statements of the effect of a vote for and against the measure in language neither intentionally argumentative nor likely to create prejudice for or against the proposed measure. A ballot language statement shall be prepared and transmitted in good faith and without malice.

(b) (1) Within 15 days of a request by a county election officer to prepare a ballot language statement pursuant to subsection (a)(1), the office of the county attorney, district attorney or county counselor, as applicable, shall prepare and forward such ballot language statement to the office of secretary of state for approval by the secretary of state or the secretary of state's designee that such ballot language statement complies with the requirements of subsection (a)(3). Within five days following the receipt of the ballot language statement, the office of secretary of state shall furnish the county election officer with the ballot language statement as approved by the office of secretary of state as in compliance with the requirements of subsection (a)(3).

(2) Within 15 days of a request by a county election officer to prepare a ballot language statement pursuant to subsection (a)(2), the secretary of state or the secretary's designee shall prepare and forward such ballot language statement to the office of the attorney general for approval by the attorney general, or any assistant attorney general, that such ballot language statement complies with the requirements of subsection (a)(3). Within five days following the receipt of the ballot language statement, the office of the attorney general shall furnish the county election officer with the ballot language statement as approved by the office of the attorney general as in compliance with the requirements of subsection (a)(3).

(c) A ballot language statement prepared under this section shall be:

(1) Posted in each polling place, but shall not be placed on the ballot;

(2) provided to registered voters voting by advance ballot. Such ballot language statement shall not be placed on the ballot when provided to a registered voter voting by advance ballot; and

(3) made available for public inspection in the office of the county election officer. A ballot language statement prepared under this section may be posted on the official website of the county.

(d) There shall be no cause of action at law or in equity challenging the validity of the form of a ballot language statement prepared under this section. There shall be no liability on the part of and no cause of action of any nature shall arise against the attorney general, any assistant attorney general, the secretary of state, the secretary of state's employees, the county election officer, the county attorney, the district attorney or the county counselor as a result of the preparation of a ballot language statement under this section. The preparation of a ballot language statement shall not form any basis for an election contest or result in the waiver of any immunity by the state or any of its subdivisions.

(e) If the ballot language statement is not available to insert with the advance ballots, no ballot language statement shall be prepared or made available at the polling place, office of the county election officer, on the official website of the county or the news media.

(f) The secretary of state may promulgate by rules and regulations the rights and responsibilities of election officials which shall be taught to all election officials to aid such officials in understanding their jobs.

History: L. 2014, ch. 98, § 1; May 15.






Article 7 CANVASSING RETURNS AND CERTIFICATES OF ELECTION

25-702 Plurality of votes to govern election of certain officers.

25-702. Plurality of votes to govern election of certain officers. (a) In all elections for the choice of any officer, except the offices of governor and lieutenant governor, unless it is otherwise expressly provided, the person having the highest number of votes for any office shall be deemed to have been elected to that office; and whenever it shall satisfactorily appear that any person has received the highest number of votes for any office, such person shall receive the certificate of election, notwithstanding the provisions of law may not have been fully complied with in noticing and conducting the election, so that the real will of the people may not be defeated by any technical irregularity of any officer.

(b) In all elections for the choice of governor and lieutenant governor, the pair of candidates having the highest number of votes shall be deemed to have been elected. Whenever it shall satisfactorily appear that any pair of candidates has received the highest number of votes for governor and lieutenant governor, such candidates shall receive certificates of election, notwithstanding the provisions of law may not have been fully complied with in noticing and conducting the election, so that the real will of the people may not be defeated by any technical irregularity of any officer.

History: G.S. 1868, ch. 36, § 29; R.S. 1923, 25-702; L. 1973, ch. 153, § 22; L. 1987, ch. 126, § 2; July 1.



25-716 Plurality of votes to govern question submitted election.

25-716. Plurality of votes to govern question submitted election. (a) Notwithstanding the fact that the provisions of law may not have been fully complied with in noticing and conducting a question submitted election and so that the real will of the people may not be defeated by any technical irregularity of any officer, whenever the greater number of votes were in favor of a question submitted, the question shall be deemed to have carried and likewise if the greater number of votes were against a question submitted, the question shall be deemed not to have carried.

(b) "Question submitted election" means any election at which a special question is to be voted on by the electors of the state or a part of them.

History: L. 1987, ch. 126, § 1; July 1.






Article 8 PRESIDENTIAL ELECTORS

25-801 Certified list of electors; delivery.

25-801. Certified list of electors; delivery. The secretary of state shall prepare a list of the names of the electors of president and vice-president of the United States, elected at any election, procure thereto the signature of the governor, affix the seal of the state to the same, and deliver such certificate, thus signed, to one of said electors on or before the first Wednesday in December, next after such election.

History: G.S. 1868, ch. 36, § 42; Oct. 31; R.S. 1923, 25-801.



25-802 Meeting of electors; vacancies, how filled; duties of electors.

25-802. Meeting of electors; vacancies, how filled; duties of electors. The electors of president and vice-president of the United States shall convene at the capital of the state on the first Monday after the second Wednesday in December after their election, at the hour of twelve o'clock at noon of that day; and if there shall be any vacancy in the office of electors, occasioned by death, refusal to act, neglect to attend, or other cause, the electors present shall immediately proceed to fill, by ballot and by a plurality of votes, such vacancy in the electoral college; and when the electors shall appear, or the vacancies shall have been filled as above provided, they shall proceed to perform the duties required of such electors by the constitution and laws of the United States.

History: G.S. 1868, ch. 36, § 43; L. 1887, ch. 155, § 1; R.S. 1923, 25-802; L. 1929, ch. 178, § 1; L. 1935, ch. 175, § 1; May 15.



25-803 Compensation of electors.

25-803. Compensation of electors. Every elector of the state for the election of president and vice-president of the United States who shall attend and give his vote for those officers at the time and place appointed by law, shall be entitled to receive the sum of three dollars per day for each day's attendance at such election, and fifteen cents per mile for each mile he shall travel in going to and returning from the place where the electors shall meet, by the most usual route of travel, to be paid out of the state treasury.

History: G.S. 1868, ch. 36, § 44; Oct. 31; R.S. 1923, 25-803.



25-804 Selection of presidential electors.

25-804. Selection of presidential electors. Presidential electors for presidential candidates shall be selected by the state committee of the political party of the candidates, if there is such a committee. Names of the presidential electors so selected shall be certified to the secretary of state by the chairperson of the committee. Presidential electors for independent presidential candidates shall be selected and certified to the secretary of state by such candidates. Presidential electors for presidential candidates of a political party which has no state committee may be selected and certified to the secretary of state by state party convention or by the national committee of such party.

History: L. 1981, ch. 165, § 10; July 1.






Article 9 ELECTION CAMPAIGN FINANCE; CERTAIN POLITICAL SUBDIVISIONS

25-901 Election campaign finance in cities, unified school districts, community colleges and townships; organizations promoting or opposing candidates or propositions to have treasurer and keep accounts of receipts and expenditures; filing of annual statements; contents; time of filing; state political party committee accounts, audited.

25-901. Election campaign finance in cities, unified school districts, community colleges and townships; organizations promoting or opposing candidates or propositions to have treasurer and keep accounts of receipts and expenditures; filing of annual statements; contents; time of filing; state political party committee accounts, audited. Every committee, club, organization, municipality or association designed to promote or engaged in promoting the success or defeat of any party or the election or defeat of any candidate or candidates for any city of the second and third class, unified school district, except unified school districts having 35,000 or more pupils regularly enrolled in the preceding school year any community college or township office, or the adoption or defeat of any question submitted at any city, unified school district, community college, township or county election, shall have a treasurer, and shall cause to be kept a detailed account of all moneys or property or other thing of value received by it, and of the manner in which the same shall be expended; and shall file annually with the county election officer of the county in which such committee, club, organization or association has its headquarters a statement of all its receipts and expenditures, showing in detail from whom such moneys or property or other thing of value were received, to whom such moneys or property or other thing of value were paid, for what specific purposes each payment was made, and the exact nature of the service rendered in consideration thereof.

The annual statement herein required shall be filed on or before December 31, such statement shall cover the period ending on December 1 immediately preceding. The accounts of the state committee of each political party shall be audited annually by a certified public accountant and a copy of the audit filed with the secretary of state.

This section and K.S.A. 25-905, and amendments thereto, shall not be construed to require any committee, club, organization, municipality or association which is subject to the campaign finance act (K.S.A. 25-4101 et seq.) to file reports required by this act.

History: L. 1909, ch. 135, § 1; R.S. 1923, 25-901; L. 1959, ch. 177, § 1; L. 1968, ch. 54, § 1; L. 1969, ch. 188, § 1; L. 1975, ch. 209, § 21; L. 1990, ch. 306, § 21; L. 1991, ch. 150, § 9; July 1.



25-902 Same; penalty.

25-902. Same; penalty. Any person violating any of the provisions of K.S.A. 25-901, as amended, shall be deemed guilty of a misdemeanor, and upon conviction shall be fined not more than one hundred dollars ($100).

History: L. 1909, ch. 135, § 2; R.S. 1923, 25-902; L. 1968, ch. 54, § 2; March 19.



25-904 Candidate's receiving and expending less than $1,000, affidavit of intent; candidates exceeding $1,000 limit, report; report of contributions exceeding $50 and statement of expenditures and obligations incurred.

25-904. Candidate's receiving and expending less than $1,000, affidavit of intent; candidates exceeding $1,000 limit, report; report of contributions exceeding $50 and statement of expenditures and obligations incurred. (a) Every candidate for election to any city of the second and third class, unified school district, community college or township office subject to this act who intends to expend or have expended on such person's behalf an aggregate amount or value of less than $1,000, exclusive of such candidate's filing fee, and who intends to receive or have received on such person's behalf contributions in an aggregate amount or value of less than $1,000 in each of the primary and general elections shall file, not later than the ninth day preceding the primary election, an affidavit of such intent with the county election officer of the county of residence of the candidate. No report required by subsection (b) shall be required to be filed by or for such candidate.

(b) Except as provided in subsection (a) it shall be the duty of every candidate for nomination or for election to any city of the second and third class, unified school district, community college or township office subject to this act, within 30 days after each primary, general or special election, to file with the county election officer an itemized statement under oath stating the name and address of each person who has made any contribution in excess of $50 during the election period together with the amount and date of such contributions and an itemized statement of all expenditures made by such candidate or obligations contracted or incurred by such candidate in connection with each primary, general or special election.

(c) No candidate which is subject to the provisions of the campaign finance act, K.S.A. 25-4142 et seq., and amendments thereto, shall be required to file any report required by this section.

(d) Any candidate who has signed an affidavit pursuant to subsection (a) and who incurs expenses in excess of or receives contributions in excess of $1,000, exclusive of such candidate's filing fee for either the primary or the general election, shall file the report required by subsection (b).

History: R.S. 1923, 25-904; L. 1966, ch. 5, § 6 (Special Session); L. 1968, ch. 54, § 4; L. 1974, ch. 158, § 2; L. 1990, ch. 122, § 15; L. 1992, ch. 57, § 1; L. 2015, ch. 85, § 2; July 1.



25-905 Same; penalties; effect of conviction; exemptions; notice to candidates.

25-905. Same; penalties; effect of conviction; exemptions; notice to candidates. Every person who shall violate any of the provisions of K.S.A. 25-903 or 25-904, as amended, or who shall fail, neglect or refuse to comply with any of the provisions thereof, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in any sum not exceeding one thousand dollars ($1,000). The conviction of any person of a violation of any of the provisions of K.S.A. 25-903, as amended, shall at once vacate any office held by him, and such person shall be disqualified from holding any public office for a period of two (2) years: Provided, That the penalties and forfeitures herein imposed shall not apply to candidates for city of the third class or township offices.

Upon the failure of any candidate for nomination or election to any city of the first or second class, school district, community junior college, county or state office, to file his statement of expenses as provided in K.S.A. 25-904, as amended, it shall be the duty of the officer with whom such statement should be filed, within ten (10) days from the expiration of the time for filing such statement and before any action is brought to enforce the penalties above provided, to notify such candidate that he has failed to file such statement, and in case such candidate files such statement within ten (10) days from the time of receiving such notice, and such statement shows that he has not expended a sum greater than permitted by law, then the penalties and forfeitures herein provided shall not be imposed upon such candidates unless such statement is shown to be untrue.

History: L. 1915, ch. 211, § 3; R.S. 1923, 25-905; L. 1935, ch. 176, § 1; L. 1943, ch. 157, § 1; L. 1968, ch. 54, § 5; March 19.






Article 11 ADVANCE VOTING

25-1114 Definitions.

25-1114. Definitions. As used in this act, the words and phrases set out in K.S.A. 25-1115 to 25-1118 shall have the meanings respectively ascribed to them unless the context requires a different meaning.

History: L. 1967, ch. 208, § 1; July 1.



25-1115 "General election" and "primary election" defined; dates for primary and general elections specified.

25-1115. "General election" and "primary election" defined; dates for primary and general elections specified.  (a) "General election" means the elections held on the Tuesday following the first Monday in November of both even-numbered and odd-numbered years, and in the case of special elections of any officers to fill vacancies, the election at which any such officer is finally elected.

(b) "Primary election" means the elections held on the first Tuesday in August of both even-numbered and odd-numbered years, and any other preliminary election at which part of the candidates for special election to any national, state, county, city, school or other municipal  office are eliminated by the process of the election but at which no officer is finally elected.

History: L. 1967, ch. 208, § 2; L. 1983, ch. 123, § 2; L. 2015, ch. 88, § 37; July 1.



25-1116 Definitions; national, state, county, city and school elections.

25-1116. Definitions; national, state, county, city and school elections. (a) "National election" means the election of members of the United States house of representatives, members of the United States senate and members of the United States presidential electoral college.

(b) "State election" means the election of state officers elected on a statewide basis, members of the house of representatives and state senators, members of the state board of education, district judges, district magistrate judges and district attorneys.

(c) "County election" means the election of such county officers as are provided by law to be elected.

(d) "City election" means the election of such city officers as are provided by law to be elected.

(e) "School election" means the election of members of the governing body of a school district or a community college.

History: L. 1967, ch. 208, § 3; L. 1976, ch. 181, § 5; L. 1986, ch. 115, § 75; Jan. 12, 1987.



25-1117 Advance voting; definitions.

25-1117. Advance voting; definitions. (a) "Question submitted election" means any election at which a special question is to be voted on by the electors of the state or a part of them.

(b) "Election officer" means the county clerk or the election commissioner, if there is one, or the city clerk when specifically charged by law to conduct a particular election.

(c) "Ballot" or "advance voting ballot" means the ballot a voter casts, except ballots cast under the authority of K.S.A. 25-1214 through 25-1228, and amendments thereto.

History: L. 1967, ch. 208, § 4; L. 1995, ch. 192, § 27; L. 1996, ch. 187, § 23; Apr. 25.



25-1118 Definitions; national, state, county, city and school offices and officers.

25-1118. Definitions; national, state, county, city and school offices and officers. (a) "National office" or "national officer" means the office of members of the United States house of representatives, members of the United States senate and members of the United States presidential electoral college.

(b) "State office" or "state officer" means the state officers elected on a statewide basis, members of the house of representatives and state senators, members of the state board of education, district judges, district magistrate judges and district attorneys.

(c) "County office" or "county officer" means such county officers as are provided by law to be elected.

(d) "City office" or "city officer" means such city officers as are provided by law to be elected.

(e) "School office" or "school officer" means members of the governing body of any school district or community college.

History: L. 1967, ch. 208, § 5; L. 1976, ch. 181, § 6; L. 1986, ch. 115, § 76; Jan. 12, 1987.



25-1119 Advance voting; voters eligible; procedure.

25-1119. Advance voting; voters eligible; procedure. (a) Any registered voter is eligible to vote by advance voting ballot on all offices and to vote by advance voting ballot on questions submitted on which such elector would otherwise be entitled to vote.

(b) The votes of such electors shall be cast and received and canvassed as provided in this act.

History: L. 1967, ch. 208, § 6; L. 1968, ch. 127, § 1; L. 1972, ch. 134, § 1; L. 1976, ch. 182, § 1; L. 1978, ch. 140, § 1; L. 1980, ch. 109, § 1; L. 1981, ch. 167, § 1; L. 1995, ch. 192, § 17; July 1.



25-1120 Advance voting; ballots and ballot envelopes; form and contents; numbering; declaration, form.

25-1120. Advance voting; ballots and ballot envelopes; form and contents; numbering; declaration, form. When the names to appear on ballots are definitely known and not later than 20 days prior to any primary, general or question submitted election each county election officer shall cause to be prepared such number of advance voting ballots and ballot envelopes as in the election officer's judgment are necessary to carry out the requirements of this act. Except as otherwise provided in this section, such ballots shall contain the names and cities of residence of all persons who are candidates for all national, state, county, city, township and school offices, which names may be written, typewritten or printed. On the same line with each candidate's name shall be a square in the ordinary form, or parentheses in which the voter can place a cross or check mark. In the case of elections required by law to be conducted on a partisan basis, such ballot shall indicate the political party of each candidate. In all counties in which the same, or reproductions of the same, ballots which are presented to electors at the polls for voting on election day can be used for advance voting, the names of candidates for the offices of precinct committeeman and committeewoman shall be printed on the ballots. In counties in which ballots or reproductions of ballots presented to electors at the polls for voting on election day cannot be used for advance voting, the ballots may contain blank lines for writing in names of candidates for precinct committeemen and committeewomen together with the number of the precinct or name of the township of such candidate. On the same line with each blank line shall be a square in the ordinary form or parenthesis in which the voter can place the appropriate mark.

The county election officer of any county may number such advance voting ballots. If the county election officer of any county elects to prepare advance voting ballots and ballot envelopes without identifying consecutive numbers, such officer shall prepare and distribute such ballots and envelopes in accordance with a plan approved by the secretary of state. If the county election officer elects to number such ballots, all advance voting ballots shall be consecutively numbered, and the ballot envelope for each ballot, if such envelope is required as provided in K.S.A. 25-1123, and amendments thereto, shall bear the same number as the ballot. The ballot envelope shall also bear a declaration in substance as follows:

THIS DECLARATION MUST BE COMPLETED AND SIGNED

"I ___________________ do hereby declare that I marked the enclosed ballot and that such ballot was enclosed and sealed in this envelope by me. My legal residence is in the _____________ precinct, ______________ township, (or, in the ________________ precinct of the ______________ ward, ______________ street in the city of ______________), in the county of ______________, state of Kansas.

(Signed) ______________."

The ballot envelope shall also contain a statement advising the voter that the signed envelope will be separated from the ballot to guarantee the confidentiality of the vote cast.

The ballot envelope to be used for voting by a former precinct resident shall also state the place of former residence of the voter and the date of removal therefrom to the voter's present residence.

History: L. 1967, ch. 208, § 7; L. 1972, ch. 134, § 2; L. 1973, ch. 154, § 1; L. 1978, ch. 137, § 8; L. 1978, ch. 140, § 2; L. 1983, ch. 124, § 1; L. 1990, ch. 123, § 1; L. 1992, ch. 45, § 1; L. 1993, ch. 287, § 5; L. 1995, ch. 192, § 18; July 1.



25-1121 Advance voting; ballots and instructions; forms.

25-1121. Advance voting; ballots and instructions; forms. It shall be the duty of the secretary of state to prescribe the general forms of advance voting ballots to be used in all primary and general elections and the form of the printed instructions to voters containing a statement of all the requirements of this act, to enable voters to comply with such requirements of this act. Such prescribed forms shall be transmitted to the county election officers 35 days before each primary and general election.

History: L. 1967, ch. 208, § 8; L. 1972, ch. 134, § 3; L. 1978, ch. 140, § 3; L. 1995, ch. 192, § 19; July 1.



25-1122 Advance voting; ballot application identification requirements; provisional ballots; time for filing application; satellite advance voting sites; voters needing assistance; permanent advance voting status; records maintained by county election officer; rules and regulations.

25-1122. Advance voting; ballot application identification requirements; provisional ballots; time for filing application; satellite advance voting sites; voters needing assistance; permanent advance voting status; records maintained by county election officer; rules and regulations. (a) Any registered voter may file with the county election officer where the person is a resident, or where the person is authorized by law to vote as a former precinct resident, an application for an advance voting ballot. The signed application shall be transmitted only to the county election officer by personal delivery, mail, facsimile or as otherwise provided by law.

(b) If the registered voter is applying for an advance voting ballot to be transmitted in person, the voter shall provide identification pursuant to K.S.A. 25-2908, and amendments thereto.

(c) If the registered voter is applying for an advance voting ballot to be transmitted by mail, the voter shall provide with the application for an advance voting ballot the voter's current and valid Kansas driver's license number, nondriver's identification card number or a photocopy of any other identification provided by K.S.A. 25-2908, and amendments thereto.

(d) A voter may vote a provisional ballot according to K.S.A. 25-409, and amendments thereto, if:

(1) The voter is unable or refuses to provide current and valid identification; or

(2) the name and address of the voter provided on the application for an advance voting ballot do not match the voter's name and address on the registration book. The voter shall provide a valid form of identification as defined in K.S.A. 25-2908, and amendments thereto, to the county election officer in person or provide a copy by mail or electronic means before the meeting of the county board of canvassers. At the meeting of the county board of canvassers the county election officer shall present copies of identification received from provisional voters and the corresponding provisional ballots. If the county board of canvassers determines that a voter's identification is valid and the provisional ballot was properly cast, the ballot shall be counted.

(e) No county election officer shall provide an advance voting ballot to a person who is requesting an advance voting ballot to be transmitted by mail unless:

(1) The county election official verifies that the signature of the person matches that on file in the county voter registration records. Signature verification may occur by electronic device or by human inspection. In the event that the signature of a person who is requesting an advance voting ballot does not match that on file, the county election officer shall attempt to contact the person and shall offer the person another opportunity to provide the person's signature for the purposes of verifying the person's identity. If the county election officer is unable to reach the person, the county election officer may transmit a provisional ballot, however, such provisional ballot may not be counted unless a signature is included therewith that can be verified; and

(2) the person provides such person's full Kansas driver's license number, Kansas nondriver's identification card number issued by the division of vehicles, or submits such person's application for an advance voting ballot and a copy of identification provided by K.S.A. 25-2908, and amendments thereto, to the county election officer for verification. If a person applies for an advance voting ballot to be transmitted by mail but fails to provide identification pursuant to this subsection or the identification of the person cannot be verified by the county election officer, the county election officer shall provide information to the person regarding the voter rights provisions of subsection (d) and shall provide the person an opportunity to provide identification pursuant to this subsection. For the purposes of this act, Kansas state offices and offices of any subdivision of the state will allow any person seeking to vote by an advance voting ballot the use of a photocopying device to make one photocopy of an identification document at no cost.

(f) Applications for advance voting ballots to be transmitted to the voter by mail shall be filed only at the following times:

(1) For the primary election occurring on the first Tuesday in August in both even-numbered and odd-numbered years, between April 1 of such year and the last business day of the week preceding such primary election.

(2) For the general election occurring on the Tuesday following the first Monday in November in both even-numbered and odd-numbered years, between 90 days prior to such election and the last business day of the week preceding such general election.

(3) For question submitted elections occurring on the date of a primary or general election, the same as is provided for ballots for election of officers at such election.

(4) For question submitted elections not occurring on the date of a primary or general election, between the time of the first published notice thereof and the last business day of the week preceding such question submitted election, except that if the question submitted election is held on a day other than a Tuesday, the county election officer shall determine the final date for mailing of advance voting ballots, but such date shall not be more than three business days before such election.

(5) For any special election of officers, at such time as is specified by the secretary of state.

(6) For the presidential preference primary, between January 1 of the year in which such primary is held and the last business day of the week preceding such primary election.

The county election officer of any county may receive applications prior to the time specified in this subsection and hold such applications until the beginning of the prescribed application period. Such applications shall be treated as filed on that date.

(g) Unless an earlier date is designated by the county election office, applications for advance voting ballots transmitted to the voter in person in the office of the county election officer shall be filed on the Tuesday next preceding the election and on each subsequent business day until no later than 12 noon on the day preceding such election. If the county election officer so provides, applications for advance voting ballots transmitted to the voter in person in the office of the county election officer also may be filed on the Saturday preceding the election. Upon receipt of any such properly executed application, the county election officer shall deliver to the voter such ballots and instructions as are provided for in this act.

An application for an advance voting ballot filed by a voter who has a temporary illness or disability or who is not proficient in reading the English language or by a person rendering assistance to such voter may be filed during the regular advance ballot application periods until the close of the polls on election day.

The county election officer may designate places other than the central county election office as satellite advance voting sites. At any satellite advance voting site, a registered voter may obtain an application for advance voting ballots. Ballots and instructions shall be delivered to the voter in the same manner and subject to the same limitations as otherwise provided by this subsection.

(h) Any person having a permanent disability or an illness which has been diagnosed as a permanent illness is hereby authorized to make an application for permanent advance voting status. Applications for permanent advance voting status shall be in the form and contain such information as is required for application for advance voting ballots and also shall contain information which establishes the voter's right to permanent advance voting status.

(i) On receipt of any application filed under the provisions of this section, the county election officer shall prepare and maintain in such officer's office a list of the names of all persons who have filed such applications, together with their correct post office address and the precinct, ward, township or voting area in which the persons claim to be registered voters or to be authorized by law to vote as former precinct residents and the present resident address of each applicant. Names and addresses shall remain so listed until the day of such election. The county election officer shall maintain a separate listing of the names and addresses of persons qualifying for permanent advance voting status. All such lists shall be available for inspection upon request in compliance with this subsection by any registered voter during regular business hours. The county election officer upon receipt of the applications shall enter upon a record kept by such officer the name and address of each applicant, which record shall conform to the list above required. Before inspection of any advance voting ballot application list, the person desiring to make the inspection shall provide to the county election officer identification in the form of driver's license or other reliable identification and shall sign a log book or application form maintained by the officer stating the person's name and address and showing the date and time of inspection. All records made by the county election officer shall be subject to public inspection, except that the voter identification information required by subsections (b) and (c) and the identifying number on ballots and ballot envelopes and records of such numbers shall not be made public.

(j) If a person on the permanent advance voting list fails to vote in four consecutive general elections held on the Tuesday succeeding the first Monday in November of each even-numbered and odd-numbered year, the county election officer may mail a notice to such voter. The notice shall inform the voter that the voter's name will be removed from the permanent advance voting list unless the voter renews the application for permanent advance voting status within 30 days after the notice is mailed. If the voter fails to renew such application, the county election officer shall remove the voter's name from the permanent advance voting list. Failure to renew the application for permanent advance voting status shall not result in removal of the voter's name from the voter registration list.

(k) The secretary of state may adopt rules and regulations in order to implement the provisions of this section and to define valid forms of identification.

History: L. 1967, ch. 208, § 9; L. 1968, ch. 406, § 144; L. 1972, ch. 134, § 4; L. 1973, ch. 154, § 2; L. 1976, ch. 183, § 1; L. 1978, ch. 140, § 4; L. 1978, ch. 142, § 1; L. 1980, ch. 110, § 1; L. 1981, ch. 168, § 1; L. 1983, ch. 123, § 3; L. 1984, ch. 140, § 1; L. 1995, ch. 192, § 20; L. 1996, ch. 187, § 24; L. 1997, ch. 124, § 1; L. 1999, ch. 105, § 12; L. 2000, ch. 151, § 1; L. 2001, ch. 81, § 9; L. 2001, ch. 211, § 5; L. 2004, ch. 93, § 1; L. 2008, ch. 3, § 1; L. 2011, ch. 56, § 2; L. 2015, ch. 88, § 38; July 1.

Revisor's Note:

Section was also amended by L. 2001, ch. 128 § 4, but that version was repealed by L. 2001, ch. 211, § 18.

Section was also amended by L. 2004, ch. 25, § 4, but that version was repealed by L. 2004, ch. 93, § 13.



25-1122a Advance voting; casting ballots upon voting machines.

25-1122a. Advance voting; casting ballots upon voting machines. The county election officer of any county in which voting machines are used may authorize persons filing applications for advance voting ballots as provided by K.S.A. 25-1122, and amendments thereto, to cast their votes upon voting machines. If the county election officer authorizes the use of voting machines by advance voting voters such officer shall equip the office of the county election officer with enough voting machines to enable all advance voting voters to cast their votes upon such machines.

Such machines shall be of a make certified by the secretary of state and shall be sealed in a manner to allow tabulation of the total vote only at the time of the closing of the polls on the day of the election for which such machines are used.

History: L. 1974, ch. 155, § 1; L. 1980, ch. 110, § 2; L. 1984, ch. 141, § 3; L. 1995, ch. 192, § 28; L. 1996, ch. 187, § 25; Apr. 25.



25-1122b Special election board; appointment; duties.

25-1122b. Special election board; appointment; duties. The county election officer shall appoint a special election board pursuant to the requirements of K.S.A. 25-2801 to be composed of at least three (3) members. In addition to the duties of the board required by K.S.A. 25-1326, the supervising judge of such board shall open every machine each morning and close and seal every machine each evening.

The county election officer shall also take the proper security measures to assure that such machines are not damaged or tampered with in any manner during their use and prior to and during tabulation of ballots.

History: L. 1974, ch. 155, § 2; July 1.



25-1122c Advance voting; notice to applicants whose voting in county office on machines authorized.

25-1122c. Advance voting; notice to applicants whose voting in county office on machines authorized. Upon receipt of an application filed pursuant to K.S.A. 25-1122, and amendments thereto, the county election officer of a county which authorizes the use of voting machines for tabulation of advance voting ballots shall notify the person that such person may vote in person at the office of the county election officer during the times established by the election officer.

History: L. 1974, ch. 155, § 3; L. 1995, ch. 192, § 29; July 1.



25-1122d Advance voting; application for ballot, form; identification, form of; rules and regulations.

25-1122d. Advance voting; application for ballot, form; identification, form of; rules and regulations. (a) The application for an advance voting ballot to be transmitted by mail shall be accompanied by an affirmation in substance as follows:

Affirmation of an Elector of the County of ______________ and State of Kansas Desiring to Vote an Advance Voting BallotState of ______________, County of ______________, ss:

I,______________________________________________

(Please print name)do solemnly affirm under penalty of perjury that I am a qualified elector of the ______ precinct of the _______ ward, residing at number ________ on ____________ street, city of _________, or in the township of __________, county of __________, and state of Kansas. My date of birth is _______ (month/day/year).

I understand that a current and valid Kansas driver’s license number or Kansas nondriver’s identification card number must be provided in order to receive a ballot. If I do not have a current and valid Kansas driver’s license number or Kansas nondriver’s identification card number, I must provide one of the following forms of identification with this application in order to receive a ballot:

A copy of any one of the following types of photographic identification: A driver’s license issued by Kansas or by another state or district of the United States, a state identification card issued by Kansas or by another state or district of the United States, a concealed carry of handgun license issued by Kansas or a concealed carry of handgun or weapon license issued by another state or district of the United States, a United States passport, an employee badge or identification document issued by a municipal, county, state, or federal government office or agency, a military identification document issued by the United States, a student identification card issued by an accredited post secondary institution of education in the state of Kansas, or a public assistance identification card issued by a municipal, county, state, or federal government office or agency.

I am entitled to vote an advance voting ballot and I have not voted and will not otherwise vote at the election to be held on ____________ (date). My political party is __________ (to be filled in only when requesting primary election ballots). I desire my ballots to be sent to the following address:

Signature of voter.

Note: False statement on this affirmation is a severity level 9, nonperson felony.

(b) The application for an advance voting ballot to be transmitted in person shall be accompanied by an affirmation in substance as follows:

Affirmation of an Elector of the County of ______________ and State of Kansas Desiring to Vote an Advance Voting Ballot State of ______________, County of ______________, ss:

I, ____________________________________________

(Please print name)do solemnly affirm under penalty of perjury that I am a qualified elector of the _______ precinct of the _______ ward, residing at number ________ on ____________ street, city of _________, or in the township of __________, county of _______, and state of Kansas. My date of birth is __________ (month/day/year).

I am entitled to vote an advance voting ballot and I have not voted and will not otherwise vote at the election to be held on ____________ (date). My political party is ___________ (to be filled in only when requesting primary election ballots).

Signature of voter.

Note: False statement on this affirmation is a severity level 9, nonperson felony.

(c) An application for permanent advance voting status shall be on a form prescribed by the secretary of state for this purpose. Such application shall contain an affirmation concerning substantially the same information required in subsection (a) and in addition thereto a statement regarding the permanent character of such illness or disability.

(d) Any application by a former precinct resident shall state both the former and present residence, address, precinct and county of such former precinct resident and the date of change of residence.

(e) The secretary of state may adopt rules and regulations in order to implement the provisions of this section.

History: L. 1978, ch. 140, § 5; L. 1980, ch. 109, § 2; L. 1984, ch. 140, § 2; L. 1995, ch. 192, § 21; L. 1996, ch. 187, § 26; L. 2000, ch. 49, § 2; L. 2004, ch. 93, § 2; L. 2011, ch. 56, § 3; L. 2011, ch. 112, § 7; Jan. 1, 2012.

Revisor's Note:

Section was also amended by L. 2004, ch. 25, § 5, but that version was repealed by L. 2004, ch. 93, § 13.



25-1122f Advance voting; replacement ballots.

25-1122f. Advance voting; replacement ballots. If an advance voting ballot is destroyed, spoiled, lost or not received by the voter, the voter may request a provisional replacement ballot from the county election officer as provided in this subsection. When a request is timely received under this subsection, the county election officer shall deliver the provisional replacement ballot to the voter if the voter is present in the office of the county election officer, or promptly transmit the provisional replacement ballot by mail to the voter at the address contained in the original application. The county election officer shall keep a record of each provisional replacement advance voting ballot provided under this subsection. All such replacement ballots issued by the county election officer shall be deemed to be provisional ballots pursuant to K.S.A. 25-1136, and amendments thereto.

History: L. 1999, ch. 105, § 15; L. 2003, ch. 112, § 1; July 1.



25-1123 Advance voting; transmission of ballots; duties of election officer.

25-1123. Advance voting; transmission of ballots; duties of election officer. (a) When an application for an advance voting ballot has been filed in accordance with K.S.A. 25-1122, and amendments thereto, the county election officer shall transmit to the voter applying therefor one each of the appropriate ballots. Unless an advance voting ballot is transmitted in person pursuant to this subsection, the county election officer shall transmit the advance voting ballots to the voter at one of the following addresses as specified by the voter on such application: (1) The voter's residential address or mailing address as indicated on the registration list; (2) the voter's temporary residential address; or (3) a medical care facility as defined in K.S.A. 65-425, and amendments thereto, psychiatric hospital, hospice or adult care home where the voter resides. No advance voting ballot shall be transmitted by the county election officer by any means prior to the 20th day before the election for which an application for an advance voting ballot has been received by such county election officer. If the advance voting ballot is transmitted by mail, such ballot shall be transmitted with printed instructions prescribed by the secretary of state and a ballot envelope bearing upon the outside a printed form as described in K.S.A. 25-1120, and amendments thereto, and the same number as the number of the ballot. If the advance voting ballot is transmitted to the applicant in person in the office of the county election officer or at a satellite advance voting site, such advance voting ballot and printed instructions shall be transmitted in an advance voting ballot envelope bearing upon the outside a printed form as described in K.S.A. 25-1120, and amendments thereto, and the same number as the number of the ballot unless the voter elects to deposit the advance voting ballot into a locked ballot box without an envelope. All ballots shall be transmitted to the advance voting voter not more than 20 days before the election but within two business days of the receipt of such voter's application by the election officer or the commencement of such 20-day period. In primary elections required to be conducted on a partisan basis, the election officer shall deliver to such voter the ballot of the political party of the applicant.

(b) The restrictions in subsection (a) relating to where a county election officer may transmit an advance voting ballot shall not apply to an advance voting ballot requested pursuant to an application for an advance voting ballot filed by a voter who has a temporary illness or disability or who is not proficient in reading the English language.

(c) The county election officer shall compare the driver's license number, nondriver's identification card number or copy of other valid identification provided by a voter to the voter registration list verified by the division of vehicles in accordance with federal law. If no identification information was provided by the voter or if such information does not match the information on the voter registration list, the county election officer shall transmit a provisional advance voting ballot.

History: L. 1967, ch. 208, § 10; L. 1972, ch. 134, § 5; L. 1973, ch. 154, § 3; L. 1975, ch. 210, § 1; L. 1978, ch. 140, § 6; L. 1984, ch. 140, § 3; L. 1995, ch. 192, § 22; L. 1996, ch. 187, § 27; L. 1997, ch. 124, § 2; L. 1999, ch. 105, § 13; L. 2004, ch. 93, § 3; L. 2011, ch. 56, § 4; Jan. 1, 2012.

Revisor's Note:

Section was also amended by L. 2004, ch. 25, § 6, but that version was repealed by L. 2004, ch. 93, § 13.



25-1124 Advance voting; marking and mailing or depositing ballots; unlawful acts and penalties.

25-1124. Advance voting; marking and mailing or depositing ballots; unlawful acts and penalties. (a) Upon receipt of the advance voting ballot, the voter shall cast such voter's vote as follows: The voter shall make a cross or check mark in the square or parentheses opposite the name of each candidate or question for whom the voter desires to vote. The voter shall make no other mark, and shall allow no other person to make any mark, upon such ballot. If the advance voting ballot was transmitted by mail, the voter personally shall place the ballot in the ballot envelope bearing the same number as the ballot and seal the envelope. The voter shall complete the form on the ballot envelope and shall sign the same. Except as provided by K.S.A. 25-2908, and amendments thereto, the ballot envelope shall be mailed or otherwise transmitted to the county election officer. If the advance voting ballot was transmitted to the voter in person in the office of the county election officer or at a satellite advance voting site, the voter may deposit such ballot into a locked ballot box without an envelope.

(b) Any voter who has an illness or physical disability or who is not proficient in reading the English language that is unable to apply for or mark or transmit an advance voting ballot, may request assistance by a person who has signed a statement required by subsection (d) in applying for or marking an advance voting ballot.

(c)  Any voted ballot may be transmitted to the county election officer by the voter or by another person designated in writing by the voter. Any such voted ballot shall be transmitted to the county election officer before the close of the polls on election day.

(d) The county election officer shall allow a person to assist a voter who has an illness or physical disability or who is not proficient in reading the English language in applying for or marking an application or advance voting ballot, provided a written statement is signed by the person who renders assistance to the voter who has an illness or physical disability or who is not proficient in reading the English language and such statement is submitted to the county election officer with the application or ballot. The statement shall be on a form prescribed by the secretary of state and shall contain a statement from the person providing assistance that the person has not exercised undue influence on the voting decision of the voter who has an illness or physical disability or who is not proficient in reading the English language and that the person providing assistance has completed the application or marked the ballot as instructed by the voter.

(e) Any person assisting a voter who has an illness or physical disability or who is not proficient in reading the English language in applying for or marking an advance voting ballot who knowingly fails to sign and submit the statement required by this section or who exercises undue influence on the voting decision of such voter shall be guilty of a severity level 9, nonperson felony.

History: L. 1967, ch. 208, § 11; L. 1972, ch. 134, § 6; L. 1973, ch. 155, § 1; L. 1978, ch. 137, § 9; L. 1984, ch. 141, § 1; L. 1990, ch. 124, § 1; L. 1995, ch. 192, § 23; L. 1996, ch. 187, § 28; L. 1997, ch. 124, § 3; L. 1999, ch. 105, § 14; L. 2001, ch. 81, § 10; L. 2011, ch. 56, § 5; Jan. 1, 2012.



25-1125 Residence determination.

25-1125. Residence determination. The place of residence for registration purposes, so far as the same shall apply to the provisions of this act, shall be construed to be the place at which the voter last resided prior to his temporary absence from his county upon such election day and to which he has the intention of returning, as a place of fixed residence, as stated in K.S.A. 25-1119.

History: L. 1967, ch. 208, § 12; July 1.



25-1126 Advance voting; voter lists available at voting place.

25-1126. Advance voting; voter lists available at voting place. A list of the names of all advance voting voters of the precinct from whom advance voting ballots have been received shall be given to the supervising judge with the voting supplies, and if additional advance voting ballots are received, the names of voters from whom they are received shall be promptly added to such list. Such list shall be available at the voting place at all times on election day.

History: L. 1967, ch. 208, § 13; L. 1972, ch. 134, § 7; L. 1973, ch. 155, § 13; L. 1995, ch. 192, § 30; July 1.



25-1128 Advance voting; unlawful acts and penalties; return of ballots to county election officer.

25-1128. Advance voting; unlawful acts and penalties; return of ballots to county election officer. (a) No voter shall knowingly mark or transmit to the county election officer more than one advance voting ballot, or set of one of each kind of ballot, if the voter is entitled to vote more than one such ballot at a particular election.

(b) Except as provided in K.S.A. 25-1124, and amendments thereto, no person shall knowingly interfere with or delay the transmission of any advance voting ballot application from a voter to the county election officer, nor shall any person mail, fax or otherwise cause the application to be sent to a place other than the county election office. Any person or group engaged in the distribution of advance voting ballot applications shall mail, fax or otherwise deliver any application signed by a voter to the county election office within two days after such application is signed by the applicant.

(c) Except as otherwise provided by law, no person other than the voter, shall knowingly mark, sign or transmit to the county election officer any advance voting ballot or advance voting ballot envelope.

(d) Except as otherwise provided by law, no person shall knowingly sign an application for an advance voting ballot for another person. This provision shall not apply if a voter has a disability preventing the voter from signing an application or if an immediate family member signs an application on behalf of another immediate family member with proper authorization being given.

(e) No person, unless authorized by K.S.A. 25-1122 or K.S.A. 25-1124, and amendments thereto, shall knowingly intercept, interfere with, or delay the transmission of advance voting ballots from the county election officer to the voter.

(f) No person shall knowingly and falsely affirm, declare or subscribe to any material fact in an affirmation form for an advance voting ballot or set of advance voting ballots.

(g) A voter may return such voter's advance voting ballot to the county election officer by personal delivery or by mail. Upon written designation by the voter, a person other than the voter may return the advance voting ballot by personal delivery or mail. Any such person designated by the voter shall sign a statement that such person has not exercised undue influence on the voting decisions of the voter and agrees to deliver the ballot as directed by the voter.

(h) Violation of any provision of this section is a severity level 9, nonperson felony.

History: L. 1967, ch. 208, § 15; L. 1978, ch. 140, § 7; L. 1980, ch. 110, § 3; L. 1995, ch. 192, § 31; L. 1997, ch. 124, § 4; L. 2000, ch. 151, § 2; L. 2001, ch. 125, § 4; L. 2011, ch. 56, § 6; L. 2015, ch. 87, § 3; July 1.



25-1129 Advance voting; multiple applications, determination of correct address.

25-1129. Advance voting; multiple applications, determination of correct address. If more than one application for an advance voting ballot is filed with the county election officer under the provisions of K.S.A. 25-1122, and amendments thereto, giving different addresses of the same voter, the county election officer shall determine which is the correct address of the voter. The county election officer shall send the advance voting ballot only to the correct address of the voter.

History: L. 1967, ch. 208, § 16; L. 1973, ch. 155, § 12; L. 1978, ch. 140, § 8; L. 1995, ch. 192, § 32; July 1.



25-1130 Advance voting; ballots for question submitted election; form and instructions; envelopes; procedures.

25-1130. Advance voting; ballots for question submitted election; form and instructions; envelopes; procedures. Advance voting ballots for questions submitted in statewide county elections shall be prepared by election officers according to such form as is specified by the secretary of state. The secretary of state shall specify the form of advance voting ballots for questions submitted in such detail as the secretary deems appropriate. Political party designation of the voter shall not appear on such ballots. Such ballots shall be prepared and transmitted at the same time as other advance voting ballots.

The secretary of state shall prescribe voting instructions to accompany every question submitted advance voting ballot, and when the question submitted election is also a primary or general election, such instructions may be combined with other instructions to voters. The secretary of state shall prescribe the form of advance voting ballot envelopes to be used when only a question submitted is to be voted upon. Advance voting ballots for questions submitted shall bear the same serial number as the advance voting ballot envelope used for transmission thereof.

Forms of advance voting ballot, ballot envelope and voter instructions in question submitted elections which are not statewide shall be prescribed by the county election officer in charge of such election, in conformity with any applicable provisions of law and, as nearly as practicable, in conformity with forms prescribed by the secretary of state for statewide elections.

Advance voting ballots for questions submitted shall be cast, counted, tabulated, canvassed and handled in the same manner as other advance voting ballots. Votes of advance voting voters may be challenged or objected to in question submitted elections in the same manner as in other elections.

History: L. 1967, ch. 208, § 17; L. 1972, ch. 134, § 8; L. 1973, ch. 154, § 4; L. 1995, ch. 192, § 33; July 1.



25-1131 Rules and regulations by secretary of state.

25-1131. Rules and regulations by secretary of state. The secretary of state may adopt rules and regulations, not inconsistent with this act, relating to advance voting ballots and the voting thereof. This section shall not be deemed to require adoption of rules and regulations by the secretary of state to carry out any duty under this act.

History: L. 1967, ch. 208, § 18; L. 1995, ch. 192, § 34; July 1.



25-1132 Advance voting; deadline for receiving ballots.

25-1132. Advance voting; deadline for receiving ballots. All advance voting ballots which are received in the office of the county election officer not later than the hour for closing of the polls on the date of any election specified in subsection (b) of K.S.A. 25-1122, and amendments thereto, shall be delivered by the county election officer to the appropriate special election board provided for in K.S.A. 25-1133, and amendments thereto.

History: L. 1973, ch. 155, § 2; L. 1992, ch. 45, § 2; L. 1995, ch. 192, § 35; July 1.



25-1133 Special election boards; how established; when and where to meet.

25-1133. Special election boards; how established; when and where to meet. (a) The county election officer of every county, which does not use voting machines, optical scanning systems or electronic or electromechanical voting systems, shall establish a special election board. Such special election board shall consist of the election board members in the precinct in which is located the office of the county election officer or the members of such additional election boards of the county as the county election officer may designate. Such special election board shall meet at the voting place in the precinct in which is located the office of the county election officer on election day.

(b) In counties where voting machines, optical scanning systems or electronic or electromechanical voting systems are used, the county election officer shall appoint a special election board consisting of at least three members. Such members shall be registered voters of such county. Such special election board shall meet in the office of the county election officer on election day or at such time before election day as the county election officer deems necessary.

History: L. 1973, ch. 155, § 3; L. 1996, ch. 187, § 29; Apr. 25.



25-1134 Advance voting; delivery of ballots to election boards; original canvass and final tabulation, when.

25-1134. Advance voting; delivery of ballots to election boards; original canvass and final tabulation, when. (a) The county election officer in counties which have a special election board established under K.S.A. 25-1133, and amendments thereto, shall deliver all advance voting ballots to the special election board when such special election board convenes, and thereafter as advance voting ballots are received during election day, until the time for closing of the polls.

(b) The special election board may conduct the original canvass of advance voting ballots when the board convenes, but shall not complete final tabulation prior to election day.

History: L. 1973, ch. 155, § 4; L. 1995, ch. 192, § 36; L. 1996, ch. 187, § 30; Apr. 25.



25-1135 Advance voting; canvass of ballots; procedure by board; 25 ballots to remain uncounted.

25-1135. Advance voting; canvass of ballots; procedure by board; 25 ballots to remain uncounted. The special election boards established under K.S.A. 25-1133, and amendments thereto, shall canvass advance voting ballots as is provided by law for the original canvass of ballots at voting places, except as is otherwise provided in this section and K.S.A. 25-1136, and amendments thereto. The supervising judge of the special election board shall announce in a clear and distinct voice the names of the advance voting voters whose ballots have been received, and thereupon, the clerk of the election board shall check the names of such voters upon the advance voting voter list prescribed by K.S.A. 25-1126, and amendments thereto. If a ballot has been received from a voter whose name is not on such list, the name shall be entered on the advance voting poll book. One of the judges shall open each ballot envelope without defacing the form printed thereon and without mutilating the enclosed ballot or ballots. Such ballots shall then be disposed of as if the advance voting voters were present. One of the judges shall clip the numbers from the ballots and deposit them in the proper ballot boxes without unfolding them. Until the closing of the polls, at least 25 ballots shall remain uncounted in each ballot box.

History: L. 1973, ch. 155, § 5; L. 1995, ch. 192, § 24; July 1.



25-1136 Advance voting; provisional ballots; challenged and objected to ballots; procedures.

25-1136. Advance voting; provisional ballots; challenged and objected to ballots; procedures. (a) The vote of any advance voting voter may be challenged in the same manner as other votes are challenged, as nearly as may be, and the judges of the special election board shall determine the validity of each advance voting ballot. Whenever the judges determine that the form accompanying an advance voting ballot is insufficient, or that the voter is not a registered voter, or the challenge is otherwise sustained, the advance voting ballot envelope shall not be opened. In all such cases, the judges shall endorse on the back of the envelope the word "provisional" and state the reason for sustaining the challenge.

(b) Any advance voting ballot envelope which has not been signed shall not be opened, and no vote on the ballot therein shall be counted. Such envelope or ballot shall be challenged in the same manner in which other votes are challenged.

(c) Whenever it shall be made to appear to the judges of a special election board by sufficient proof that an advance voting voter has died, the envelope containing the advance voting ballot of such deceased voter shall not be opened. In all such cases, the judges shall endorse on the back of the envelope the word "provisional" and the reason for sustaining the challenge.

(d) If objection is made to an advance voting ballot because of form, condition, or marking thereof, the ballot shall be marked "void" if the judges uphold the objection to the entire ballot, and otherwise shall be marked on the back thereof, "objected to" with a statement of the substance of the objection.

(e) Void, provisional and objected to advance voting ballots shall be transmitted to the county election officer in the same manner as personally cast provisional ballots are transmitted but shall be placed in separate envelopes or sacks, appropriately labeled and sealed. Votes contained in void and provisional advance voting ballots shall not be included in the total of votes certified by the special election board. Void, provisional and objected to advance voting ballots shall be reviewed by the board of county canvassers, and such board shall finally determine the acceptance or rejection of each void, provisional or objected to ballot.

History: L. 1973, ch. 155, § 6; L. 1993, ch. 287, § 6; L. 1995, ch. 192, § 37; L. 1996, ch. 187, § 4; Apr. 25.



25-1137 Certification of total votes; return of materials.

25-1137. Certification of total votes; return of materials. The totals of votes canvassed by a special election board shall be certified by the members of the special election board. Such certification, the poll books, registration lists, party affiliation lists and advance voting ballots shall be returned to the county election officer and shall be transmitted by such officer to the county board of canvassers for its canvass as provided by law.

History: L. 1973, ch. 155, § 7; L. 1995, ch. 192, § 38; July 1.



25-1138 Canvass in voting machine counties.

25-1138. Canvass in voting machine counties. In counties where voting machines are used, the special election board shall proceed by using voting machines to originally canvass, count and tally the advance voting ballots in accordance with K.S.A. 25-1135 to 25-1137, and amendments thereto.

History: L. 1973, ch. 155, § 8; L. 1995, ch. 192, § 39; July 1.



25-1139 Advance voting ballots to be marked and transmitted in compliance with statute; exceptions.

25-1139. Advance voting ballots to be marked and transmitted in compliance with statute; exceptions. No advance voting ballot shall be counted unless marked and transmitted as required by article 11 of chapter 25 of Kansas Statutes Annotated, and amendments thereto, except as is otherwise provided in article 12 of such chapter 25.

History: L. 1973, ch. 155, § 9; L. 1995, ch. 192, § 40; July 1.



25-1140 Fees and powers of special election board members.

25-1140. Fees and powers of special election board members. The members of special election boards established under K.S.A. 25-1133 shall receive the same fees and mileage as is provided by law for regular judges and clerks of election. Members of such special election boards shall have and exercise all powers, duties, and jurisdiction necessary to carry out their statutory duties.

History: L. 1973, ch. 155, § 10; July 1.






Article 12 ABSENTEE VOTING; FEDERAL SERVICES AND SICK AND DISABLED

25-1214 Definitions.

25-1214. Definitions. As used in this act: (a) "Federal act" means the uniformed and overseas citizens absentee voting act (42 U.S.C. § 1973ff et seq.).

(b) "Persons in federal services" means: (1) Members of the armed forces of the United States, while in the active service, and their spouses and dependents; (2) members of the merchant marine of the United States and their spouses and dependents; and (3) citizens of the United States residing outside the territorial limits of the United States and the District of Columbia and their spouses and dependents when residing with or accompanying them.

Persons in federal service does not include any person who has failed to respond to a selective service call as certified by the local draft board to the county election officer or who is a deserter from any United States military service.

History: L. 1943, ch. 160, § 1; L. 1953, ch. 197, § 1; L. 1955, ch. 209, § 1; L. 1957, ch. 232, § 1; L. 1969, ch. 189, § 1; L. 1972, ch. 135, § 1; L. 1976, ch. 182, § 2; L. 1989, ch. 108, § 1; July 1.



25-1215 Federal services absentee voting; who may vote.

25-1215. Federal services absentee voting; who may vote. Every person in federal services who is eligible to register for and is qualified to vote at any general election under the laws of this state and who is absent from his place of residence in this state shall be entitled, as provided in this act, to vote by federal services absentee ballot at any election held in such person's election district or precinct, notwithstanding any provision of law relating to the registration of qualified voters.

History: L. 1943, ch. 160, § 2; L. 1953, ch. 197; § 2; L. 1955, ch. 209, § 2; L. 1957, ch. 232, § 2; L. 1972, ch. 135, § 2; L. 2011, ch. 88, § 1; L. 2011, ch. 27, § 1; July 1.



25-1216 Same; application for ballots; application for registration and ballot by electronic means; transmission of voted ballot by electronic means.

25-1216. Same; application for ballots; application for registration and ballot by electronic means; transmission of voted ballot by electronic means. (a) Every person who is qualified and eligible to vote by federal services absentee ballot under the provisions of this act may make application for such ballot to the county election officer of the county of such voter's residence or to the secretary of state. Such application shall be made by postcard application provided for and prescribed in the federal act or on a form to be prescribed by the secretary of state. Any such application shall be valid for any election at which such voter otherwise is entitled to vote between the date of the application through the end of the calendar year.

(b) If the voter is residing outside the United States or is a member of the United States armed forces or a spouse or dependent of a member of the armed forces and a qualified elector and cannot vote timely by mail, the voter may apply for registration and an absentee ballot by facsimile, electronic mail or other electronic method authorized by the secretary of state. The voter may also request that the county election officer transmit to such voter by facsimile, electronic mail or other electronic method authorized by the secretary of state, a ballot, or a second ballot, as the case may be. The voter may transmit such voter's ballot back to the county election officer by mail, facsimile, electronic mail or other electronic method authorized by the secretary of state.

If the voter chooses to transmit the voted ballot to the county election officer by facsimile, electronic mail or other electronic method authorized by the secretary of state the transmittal shall contain the following statement: "I understand that by faxing, emailing or electronically transmitting my voted ballot I am voluntarily waiving my right to a secret ballot." This statement shall be followed by the voter's signature and the date. Upon receipt of the transmittal, the county election officer shall place the voted ballot along with the signed statement and affidavit in an appropriately marked envelope and seal it. The county election officer and such officer's staff shall take the steps necessary to keep the voted ballots received by facsimile, electronic mail or other electronic method authorized by the secretary of state as confidential as practicable.

History: L. 1943, ch. 160, § 3; L. 1953, ch. 197, § 3; L. 1955, ch. 209, § 3; L. 1957, ch. 232, § 3; L. 1972, ch. 135, § 3; L. 1989, ch. 108, § 2; L. 1994, ch. 148, § 1; L. 2004, ch. 25, § 7; L. 2011, ch. 88, § 2; L. 2011, ch. 27, § 2; July 1.



25-1217 Same; transmission of applications; listing for public inspection.

25-1217. Same; transmission of applications; listing for public inspection. (a) The secretary of state, upon receipt of postcard applications specified in K.S.A. 25-1216, and amendments thereto, shall, from time to time, cause such applications to be transmitted to the county election officers of the respective counties in which such applicants reside.

(b) The county election officer of each county shall prepare a statement showing the names and residence addresses of all applicants for federal services ballots. Such statement shall separately list such names and addresses according to each election precinct and shall be open to public inspection at the office of said county election officer not later than two weeks prior to the holding of the election. Such statement shall be added to from time to time as additional applications are received by the county election officer.

History: L. 1943, ch. 160, § 4; L. 1972, ch. 135, § 4; July 1.



25-1218 Same; form of ballots; write-in lines, when.

25-1218. Same; form of ballots; write-in lines, when. (a) The secretary of state shall prescribe the form of official federal services absentee ballots. Such ballots shall provide for voting for all officers and on any proposition or question for which the voter would otherwise be entitled to vote. Such ballots shall be uniform in size and in style of type, and the type and paper shall conform generally to that used for the regular official ballots. The respective county election officers shall cause to be prepared and printed such numbers of ballots as may be appropriate for carrying out the provisions of this act.

(b) Such ballots shall contain the title of each office to be voted for, followed by the name and address of each nominated candidate for each office, the party or independent body nominating such candidate, a designation of the political subdivision to be represented, and a blank space for writing in the name of any other person for whom the voter desires to vote. Except for precinct committee man and committee woman, no such blank space shall be printed on the primary ballot following the title of any office for which there is a candidate.

(c) Any person who is qualified to vote under this act shall be allowed to submit a federal write-in absentee ballot as prescribed pursuant to the federal act if the:

(1) Person has previously submitted a proper application for a ballot;

(2) ballot was not received; and

(3) person does not submit the federal write-in absentee ballot from a location within the United States.

History: L. 1943, ch. 160, § 5; L. 1953, ch. 197, § 4; L. 1955, ch. 209, § 4; L. 1957, ch. 232, § 4; L. 1972, ch. 135, § 5; L. 1976, ch. 182, § 3; L. 2011, ch. 88, § 3; L. 2011, ch. 27, § 3; July 1.



25-1219 Same; ballot envelopes; instructions to voters; affidavit on envelope.

25-1219. Same; ballot envelopes; instructions to voters; affidavit on envelope. (a) The secretary of state shall cause to be prepared, printed, and transmitted to the county election officers an appropriate number of official envelopes for use in connection with such official federal services absentee ballots, including envelopes for mailing ballots to applicants therefor, and envelopes for the return of such ballots by the voters, which shall conform and be subject to the provisions of the federal act referred to in K.S.A. 25-1214, as amended.

(b) The secretary of state shall prescribe and furnish to the county election officers the form for printed instructions to voters of federal services absentee ballots, and the form for ballot envelopes and the affidavit which shall be printed upon the ballot envelopes. Such affidavit shall state the place of residence of the voter, his post office or mailing address at the time of election, that he has not voted by any other form of absentee ballot at such election, that he personally has marked the ballot, placed it in the ballot envelope and sealed the envelope, and that no other person placed any mark upon said ballot.

History: L. 1943, ch. 160, § 6; L. 1953, ch. 197, § 5; L. 1955, ch. 209, § 5; L. 1957, ch. 232, § 5; L. 1972, ch. 135, § 6; July 1.



25-1220 Same; transmission of ballots, envelopes and instructions to voters.

25-1220. Same; transmission of ballots, envelopes and instructions to voters. The county election officers of the various counties shall transmit to every person who is eligible to vote by federal services absentee ballot who makes application to vote in accordance with K.S.A. 25-1216, and amendments thereto, an official federal services absentee ballot and ballot envelope, voting instructions and an envelope for use in returning the official federal services absentee ballot and ballot envelope. If the application is made 45 or more days before the day of the election, such ballot, instructions and envelopes shall be sent as soon as practicable, but not later than 45 days before the election.

History: L. 1943, ch. 160, § 7; L. 1953, ch. 197, § 6; L. 1955, ch. 209, § 6; L. 1957, ch. 232, § 6; L. 1965, ch. 246, § 1; L. 1972, ch. 135, § 7; L. 1989, ch. 108, § 3; L. 1992, ch. 237, § 5; L. 1993, ch. 3, § 1; July 1.



25-1221 Same; casting ballot; signature; canvass by special election boards.

25-1221. Same; casting ballot; signature; canvass by special election boards. After such voter has marked the official federal services absentee ballot, he or she shall place it in the official ballot envelope and secretly seal the same. Such voter shall then fill out in full the form printed upon the official ballot envelope and sign the same. Such ballot envelope shall then be placed in the envelope provided for such purpose and mailed by the voter to the county election officer of the county of the voter's residence.

All such ballots which reach the county election officer not later than the hour for closing of the polls on the date of any such election shall be delivered by the county election officer to the special election boards provided for in K.S.A. 25-1133 at the time prescribed by K.S.A. 25-1134 for delivery of absentee ballots. Such special election board shall canvass the ballots delivered to it under the provisions of this act in the same manner and subject to the same provisions of law as are applicable to an original canvass of ballots by an election board as is provided by law for absentee ballots, except that the names of such voters shall be entered upon one or more federal services absentee poll books.

History: L. 1943, ch. 160, § 8; L. 1955, ch. 209, § 7; L. 1957, ch. 232, § 7; L. 1961, ch. 204, § 2; L. 1972, ch. 135, § 8; L. 1974, ch. 159, § 1; L. 1976, ch. 182, § 4; April 16.



25-1222 Canvass of votes.

25-1222. Canvass of votes. The votes cast as provided in this act shall be canvassed, counted and certified in the same manner, as nearly as may be practicable as the votes that were cast within such precinct were canvassed, counted and certified, but no official federal services absentee ballot shall be valid: (1) If the voter has voted in person or by absentee ballot in accordance with the procedure provided by any other law of this state; or (2) if it is received by the precinct election board of the voter's residence after the hour of the closing of the polls on the date of the holding of the election.

History: L. 1943, ch. 160, § 9; L. 1955, ch. 209, § 8; L. 1957, ch. 232, § 8; June 29.



25-1223 Chief state election official, duties; election officials and county officers to act for secretary of state.

25-1223. Chief state election official, duties; election officials and county officers to act for secretary of state. (a) The chief state election official, as defined in K.S.A. 25-2504, and amendments thereto, shall: (1) Be responsible for providing information regarding voter registration and absentee ballot procedures; and

(2) accept valid voter registrations and absentee ballot applications as required under the federal act.

(b) The secretary of state may utilize the services of such election officials and county officers for such purposes and to such extent as the secretary of state may deem appropriate in the exercise of the secretary of state's powers and duties under this act and it shall be the duty of such election officials and county officers to furnish the secretary of state such services as the secretary of state may require, and within the time which the secretary of state shall prescribe.

History: L. 1943, ch. 160, § 10; L. 2004, ch. 25, § 8; July 1.



25-1224 Voting under other state laws permitted.

25-1224. Voting under other state laws permitted. Nothing in this act shall be deemed to restrict the right of any person in federal services to vote whenever practicable, in accordance with other laws of this state, if such person does not elect to vote in accordance with the provisions of this act.

History: L. 1943, ch. 160, § 11; L. 1953, ch. 197, § 7; L. 1957, ch. 232, § 9; L. 1976, ch. 182, § 5; April 16.



25-1225 Rules and regulations.

25-1225. Rules and regulations. The secretary of state is hereby authorized and empowered to make such rules and regulations as he may deem necessary to carry out the provisions of this act.

History: L. 1943, ch. 160, § 12; June 28.



25-1226 Purpose of act.

25-1226. Purpose of act. It is the intent and purpose of this act to provide election procedure which will conform with that prescribed by the federal act.

History: L. 1943, ch. 160, § 13; June 28.



25-1227 Certain provisions of penal law to apply.

25-1227. Certain provisions of penal law to apply. The provisions of other laws of this state prohibiting offenses against the elective franchise shall apply in the case of elections and voting conducted pursuant to the provisions of this act.

History: L. 1943, ch. 160, § 14; June 28.



25-1228 Act to be liberally construed.

25-1228. Act to be liberally construed. No mere informality in the manner of carrying out or executing the provisions of this act shall invalidate any election held under it or authorize the rejection of the returns thereof; and the provisions of this act shall be construed liberally for the purpose of effectuating its purposes.

History: L. 1943, ch. 160, § 15; June 28.






Article 14 CONTEST OF ELECTIONS

25-1434 Application of act; definitions.

25-1434. Application of act; definitions. As used in this act, words and phrases defined in article 25 of chapter 25 of the Kansas Statutes Annotated shall have the meaning ascribed to them in said article 25, except as otherwise specifically provided in this act. Contest of primary elections shall be determined as otherwise provided by law and the provisions of this act, other than K.S.A. 25-308 shall not apply thereto. The provisions of this act shall not apply to recounts under K.S.A. 25-3107, and amendments thereto. Nothing in this act shall prevent a suit under articles 8, 9 or 12 of the code of civil procedure in appropriate cases.

History: L. 1978, ch. 138, § 1; L. 1978, ch. 142, § 2; July 1.



25-1435 Who may contest elections.

25-1435. Who may contest elections. Any registered voter may contest the election of any person for whom such voter had the right to vote, when such person is issued a certificate of election to any state, county, township, city or school office, except that the foregoing shall not apply to the election of persons to the United States congress. Any registered voter may contest the determination of the result of any question submitted election at which such voter had the right to vote.

History: L. 1978, ch. 138, § 2; July 1.



25-1436 Grounds for contest.

25-1436. Grounds for contest. Any contest of election to which K.S.A. 25-1435, and amendments thereto, applies shall be brought on any one or more of the following grounds:

(a) The person to whom a certificate of election was issued was ineligible to hold such office at the time of the election;

(b) some voters were deprived of the right of voting for a candidate or on a question submitted, when such voters had the right under the election laws of this state to vote thereon, and such deprival could change the result of the election;

(c) illegal votes were received or legal votes were rejected which could change the result of the election;

(d) error or fraud occurred in computing the results of the election which could change the result of the election;

(e) the person to whom the certificate of election was issued offered or gave, or caused to be offered or given, a bribe to any person charged by law with any election duty, for the purpose of procuring such person's election; or

(f) any other cause which shows that another was the person to whom the certificate of election for such office should have been issued.

History: L. 1978, ch. 138, § 3; L. 1985, ch. 121, § 1; March 28.



25-1437 Contests of persons elected to an office; designation of contestant and contestee; filing of notice of contest; contents.

25-1437. Contests of persons elected to an office; designation of contestant and contestee; filing of notice of contest; contents. Any registered voter desiring to contest an election of a person to an office shall be referred to as the contestant, and the person whose election is contested shall be referred to as the contestee. The contestant, if authorized under K.S.A. 25-1435 shall file a written notice of contest specifying the grounds upon which the contest is based. The notice shall specify with particularity the facts and circumstances in support of the grounds alleged for the contest. In the case of an office elected on less than a statewide basis, the notice of contest shall be filed with the clerk of the district court of the county in which the person whose election is contested resides. In the case of an officer elected on a statewide basis, including presidential electors, the notice of contest shall be filed with the clerk of the district court of Shawnee county, and the place of trial shall not be changed.

History: L. 1978, ch. 138, § 4; July 1.



25-1438 Contests of question submitted elections; filing of notice of contest; contents.

25-1438. Contests of question submitted elections; filing of notice of contest; contents. Any person wishing to contest the determination of the result of a question submitted election, if authorized under K.S.A. 25-1435, shall file a written notice of contest specifying the grounds upon which the contest is based. Such filing shall be made with the clerk of the district court of the county specified by this section:

(a) In the case of a constitutional amendment or other question submitted on a statewide basis, in the district court of Shawnee county, and the place of trial shall not be changed.

(b) In the case of a question submitted in a school district, the district court of the home county of the school district.

(c) In the case of a question submitted in a city election, the district court of the county in which the greater part of the population of the city is located.

(d) In the case of a question submitted at a county election, the district court of such county.

(e) In the case of a question submitted at a township election, the district court of the county in which the township is located.

(f) In the case of a question submitted in a district smaller than the entire state and extending into more than one county and not otherwise provided for in this section, the district court of the county any part of which is located in the district and which has the greatest population of all such counties.

(g) In the case of a question submitted in a district entirely within a single county and not otherwise provided for in this section, the district court of such county.

History: L. 1978, ch. 138, § 5; July 1.



25-1439 Time for filing notice of contest; copy of notice to election official.

25-1439. Time for filing notice of contest; copy of notice to election official. The notice of contest shall be filed within five days after the certificate of election is issued except in the case of question submitted elections. In the case of a question submitted on a statewide basis such notice shall be filed within five days after the publication of the determination of the results of such election and in the case of other question submitted elections such notice shall be filed within five days after the certification by the county board of canvassers of the final abstract of the election returns.  Within five (5) days after such filing in the case of election to an office, the clerk of the district court shall cause a copy thereof to be served upon the contestee and upon the secretary of state or the county election officer authorized to issue the certificate of election as the case may be.

History: L. 1978, ch. 138, § 6; July 1.



25-1440 Contest of question submitted elections; designation of contestee; copy of notice of contest to contestee.

25-1440. Contest of question submitted elections; designation of contestee; copy of notice of contest to contestee. When the contest relates to a contest of a question submitted on a statewide basis, the secretary of state shall be designated the contestee, and the clerk of the district court shall cause to be served a copy of the notice of contest upon said secretary within five days after the notice of contest is filed with said clerk.  When the contest relates to a question submitted in a county, school district, city, township or other subdivision of government, the governing body thereof shall be designated the contestee, and the clerk of the district court shall cause to be served a copy of the notice of contest upon the chairperson or clerk of such governing body within five (5) days of the filing of the notice with the clerk of the district court.

History: L. 1978, ch. 138, § 7; July 1.



25-1441 Service of notice of contest.

25-1441. Service of notice of contest. Service of the notice of contest upon the contestee shall be made by the sheriff or some other person appointed by the court for such purpose in the same manner as provided for the service of summons in civil actions. In cases of election to an office two copies of the notice shall be furnished to the secretary of state or county election officer authorized to issue the certificate of election at the time of service upon such official, and the official shall send one copy thereof by restricted mail to the contestee at the contestee's last known address. If personal service upon the contestee cannot be made, then the affidavit of the secretary of state or county election officer authorized to issue the certificate of election that such official sent a copy to the contestee by restricted mail to the contestee's last known address shall be sufficient to confer jurisdiction upon the proper court to hear and determine the contest.

History: L. 1978, ch. 138, § 8; July 1.



25-1442 Contests involving state senators and members of house of representatives; district judge to hear contest; dismissals.

25-1442. Contests involving state senators and members of house of representatives; district judge to hear contest; dismissals. In contests of election of state senators and members of the house of representatives of the state, notice of contest shall be filed and served as provided in K.S.A. 25-1437, 25-1438, 25-1439 and 25-1441, except that the clerk of the district court with whom the notice has been filed shall, within three days of receipt thereof, submit by restricted mail one copy thereof to the chief justice of the supreme court. Upon receipt of the notice of contest, the chief justice shall, within five days, submit to the parties a list of all the district judges in the judicial district or districts all or any part of which is located in the district of the legislative office being contested. If there be more than one name on the list the contestant and contestee shall within two days after receiving the list of judges meet together at a time and place designated by the chief justice and, under the supervision of the clerk of the supreme court, by alternating strikes commencing with the contestee remove the names of all judges until but one remains who shall then proceed to hear the contest pursuant to this act. The judge shall, within twenty (20) days after notice has been filed, convene a hearing at an appropriate place within the county, or, if the legislative district includes all or portions of more than one county then within one such county, and hear testimony of the parties, under the rules of evidence for civil actions. If the contestant does not proceed within the time provided for herein the action shall be dismissed and the judge shall transmit a copy of the order of dismissal to the chief clerk of the house of representatives or the secretary of the senate, as appropriate.

History: L. 1978, ch. 138, § 9; July 1.



25-1443 Contests of statewide question submitted elections; three-member district judge panel; assignment by supreme court.

25-1443. Contests of statewide question submitted elections; three-member district judge panel; assignment by supreme court. When a notice of contest is filed in the district court of Shawnee county in the case of an office voted for statewide or in the case of a question submitted upon a statewide basis, the case shall be heard and determined by three district judges of the state assigned by the supreme court. If there be a division of opinion of such district judges that of the majority shall prevail. The clerk of the district court shall notify the supreme court when any such notice is filed. When the supreme court receives such notice, it shall assign as soon as practicable such judges and specify one such judge as the chief judge. The supreme court shall also specify the day and hour of convening of such three district judge panel.

History: L. 1978, ch. 138, § 10; July 1.



25-1444 Contestee's answer to notice of contest.

25-1444. Contestee's answer to notice of contest. When the notice of contest questions only which of the parties to the contest received the highest number of votes legally cast at the election for the office, the contestee need not file an answer. For all other election contests or in any contest in which the contestee desires to offer testimony on points not specified in the contestant's notice, the contestee shall file and serve on the contestant an answer to the notice of contest. The answer shall so far as practicable, conform to the rules for pleading in civil actions. Service of the answer shall be made within five days after service of contestant's notice upon the contestee. Service of the answer shall be made in the same manner as provided for service of an answer in civil actions or in such manner as the court may by order direct.

History: L. 1978, ch. 138, § 11; July 1.



25-1445 Intervenors in contest.

25-1445. Intervenors in contest. Upon application by any person to intervene, within five (5) days after the filing of notice of custody [contest] stating facts sufficient to show an interest in the contest not in common with the contestant or contestee, and specifying with particularity the basis of such interest and result requested, the court may permit such intervention and make such orders as may be appropriate under the circumstances. Any person permitted to intervene shall be referred to as the intervenor.

History: L. 1978, ch. 138, § 12; July 1.



25-1446 Procedure for court proceedings in the election contest.

25-1446. Procedure for court proceedings in the election contest. The notice of contest, answer and application to intervene (if permitted) shall be treated as the pleadings in the case, and may be amended in the discretion of the court. The contest proceedings shall be heard as soon as practicable and within twenty (20) days after the filing of the notice of contest. Notice of the time and place of the hearing shall be given as directed by the court. The matter shall be tried by the court in the manner provided for the trial of civil actions so far as practicable and the provisions of K.S.A. 20-311d, 20-311e, 20-311f and 20-311g, shall be applicable to election contests. Except as otherwise provided by this act, the code of civil procedure shall be applicable to contests of elections authorized by this act.

History: L. 1978, ch. 138, § 13; July 1.



25-1447 Inspection of ballots and voting machines; procedure; bond.

25-1447. Inspection of ballots and voting machines; procedure; bond. (a) After a contest has been instituted, either party including any intervenor may request the ballots and voting machines be inspected before preparing for trial. The party applying for such inspection shall file with the clerk of the district court in which the contest is brought a motion, stating that such party cannot properly prepare such party's case for trial without an inspection of such ballots or voting machines and designating the precincts in which the party desires to have ballots inspected, and stating the reasons that such inspection is needed. Thereupon the judge of the court wherein the trial of such case is pending may authorize such inspection or a part thereof, and if so authorized shall name three inspectors, and if there is no intervenor one inspector shall be selected by each of the parties and a third selected by the two inspectors named by the parties. In case either party neglects or refuses to name an inspector, or the two selected inspectors cannot agree on the name of a third inspector, or there is an intervenor, the inspectors shall be named by the judge. The compensation of inspectors shall be the same as for witnesses in civil cases, unless otherwise stipulated.

(b) The party applying for the inspection shall file with the clerk of the district court a bond in the sum of two hundred fifty dollars ($250) if the contest be within a single county; otherwise the bond shall be in a sum to be fixed by the court in its discretion, with such sureties as shall be approved by the court, and conditioned that such party will pay the costs and expenses thereof in case the party fails.

(c) If the contest relates to a state office or to the result determined of a constitutional amendment or other question submitted on a statewide basis, the party applying for the inspection shall designate the precincts in the counties in which such party desires the inspection to be made. If the court authorizes the inspection, it shall order the appointment of as many sets of three inspectors as may be necessary to expeditiously count and inspect the ballots and voting machines, and the same shall be inspected in the office of the legal custodian of the ballots in question. The inspectors in a state contest shall be selected in the manner provided in subsection (a).

(d) The inspection shall be made in the presence of the legal custodian of the ballots or voting machines, and the inspectors shall recanvass the votes cast for the parties to the contest or the question submitted in accordance with the rules for counting votes provided in the applicable Kansas election laws. The inspectors shall make a written report of such recanvass and report the number of votes cast for each of the parties to the contest, or for and against a question submitted, for each precinct that is recounted and report any disputed votes upon which the inspectors cannot agree.

History: L. 1978, ch. 138, § 14; July 1.



25-1448 Final determination of contest of person elected to office; disposition by court; applicability of section.

25-1448. Final determination of contest of person elected to office; disposition by court; applicability of section. Upon final determination of a contest of an election to an office by the court, after the time for appeal thereof specified in K.S.A. 25-1450, and amendments thereto, has expired, or in case of an appeal, upon the final judicial determination of the contest, if the contestant succeeds in the contest, the court may invalidate and revoke any election certificate which has been issued to the contestee, and the secretary of state or county election officer authorized to issue the certificate of election shall issue the certificate to the person the court finds is entitled thereto; except that in cases where the court has found that the contestant prevails in the contest on the grounds provided for in subsection (a), (b), (c) or (e) of K.S.A. 25-1436, and amendments thereto, then the court may order another election for such office to be held within 45 days after the date of such order or may make such other orders as the court deems appropriate. This section shall not apply to any contest of the office of state senator or member of the house of representatives.

History: L. 1978, ch. 138, § 15; L. 1985, ch. 121, § 2; March 28.



25-1449 Final determination of contest of question submitted elections; disposition by court.

25-1449. Final determination of contest of question submitted elections; disposition by court. Upon final determination of a contest of question submitted election by the court, after time for appeal thereof specified in K.S.A. 25-1450 has expired, or in case of appeal, the final judicial determination of the contest, if the court finds that the greatest number of valid votes were in favor of the question submitted the court shall order that the question submitted has carried and likewise if the court finds that the greatest number of valid votes were against the question submitted the court shall order that the question submitted did not carry, and the court shall make such additional orders as are appropriate.

History: L. 1978, ch. 138, § 16; July 1.



25-1450 Appeals; procedure.

25-1450. Appeals; procedure. An appeal may be taken to the supreme court from the determination of the district court in any contest instituted under this act, other than contests involving the office of state senator or representative. The party appealing shall file in the district court a bond in such sum, not less than five hundred dollars ($500) or such reasonable greater amount as the court may order, and with such sureties approved by the court, conditioned for the payment of all costs incurred by the respondent or respondents in case appellant fails on appeal. The notice of appeal shall be served upon the other party or parties and filed with the clerk of the district court no later than five days after the entry of the determination of the contest by the district court. The transcript of the case shall be certified and filed in the supreme court as soon as practicable and in any event within fifteen (15) days after filing of notice of appeal. The appeal shall be advanced for hearing as the supreme court may determine and it may be heard and determined summarily by the supreme court.

History: L. 1978, ch. 138, § 17; July 1.



25-1451 Final determination of contest of state representatives and senators; procedure before legislative body.

25-1451. Final determination of contest of state representatives and senators; procedure before legislative body. (a) When a contest of election is for the office of state senator or member of the house of representatives, the only question to be tried by the court, notwithstanding any other provision of law, shall be the question of what number of legally cast votes each of the candidates to the contested office received. The judge trying the proceedings shall make findings of fact upon the question so tried. Further evidence upon the points specified in the notice, including but not limited to the question as to the eligibility of any person to office, shall be taken and preserved by the judge trying the contest, but the judge shall make no finding or conclusion thereon. The clerk of the district court shall transmit all the files and records of the proceedings with all the evidence taken to the president of the senate or the speaker of the house of representatives, as the case may be.

(b) In judging the election, returns and qualifications of any member of the house of representatives or senate, in the absence of rules providing otherwise, the speaker or president shall appoint a select committee of equal numbers of members of the two parties having the greatest number of members of the entire senate or house of representatives as the case may be, and shall also appoint the chairperson and vice chairperson of the select committee. The select committee shall consider the files, records and evidence transmitted from the court and shall hear the contestant and contestee and their respective counsel. Such select committee shall have powers of compulsory process and laws applicable thereto shall apply, except that all hearings shall be open. The select committee shall report to the full house of representatives or senate not later than ten days after its appointment. Such report shall be set for the special order of business within five legislative days from the date the report is made. All members shall have access to files, records and evidence transmitted from the court at such reasonable times as determined by the full house of representatives or senate. When the time of the special order of business arrives the full house of representatives or senate except the contestee shall determine, after debate thereon, the person who is the elected member.

History: L. 1978, ch. 138, § 18; July 1.



25-1452 Costs of contests of elections.

25-1452. Costs of contests of elections. If the election be confirmed or the contest be dismissed, judgment shall be rendered against the contestant for all costs. No costs shall be rendered against the contestee unless found responsible for any of the provisions in (a) through (f) of K.S.A. 25-1436. The court, in the interests of justice may waive any costs assessed pursuant to this section in which case the costs shall be paid by the state from any appropriations therefor. Payment by the state shall be made by the director of accounts and reports upon voucher therefor approved by the clerk of the district court.

History: L. 1978, ch. 138, § 19; July 1.






Article 16 TOWNSHIP ELECTIONS

25-1601 Time; officers elected; term.

25-1601. Time; officers elected; term. On the Tuesday succeeding the first Monday in November of each even-numbered year, a township election shall be held in each township in the state, except in city townships. At the general election held in November of 1992 and at the general election held in November of each fourth year thereafter, there shall be elected for a term of four years, a township trustee and a treasurer. At the general election held in November of 1992, there shall be elected for a term of two years, a township clerk and at the general election held in November of 1994, and at the general election held in November of each fourth year thereafter, there shall be elected for a term of four years, a township clerk.

History: R.S. 1923, 25-1601; L. 1968, ch. 406, § 137; L. 1976, ch. 123, § 8; L. 1992, ch. 161, § 2; April 30.



25-1602 Terms of township officers.

25-1602. Terms of township officers. Township officers shall serve until their successors are elected, or appointed, and qualified.

History: R.S. 1923, 25-1602; L. 1968, ch. 406, § 138; April 30.



25-1606 Vacancies.

25-1606. Vacancies. All vacancies in the offices of trustee, clerk or treasurer of any township shall be filled by appointment by the board of county commissioners.

History: G.S. 1868, ch. 110, § 12; R.S. 1923, 25-1606; L. 1968, ch. 406, § 139; April 30.






Article 17 CORRUPT PRACTICES

25-1709 Contributions by corporations and certain stockholders.

25-1709. Contributions by corporations and certain stockholders. Every corporation carrying on the business of a bank, trust, surety, indemnity, safe deposit, insurance, railroad, street railway, telegraph, telephone, gas, electric light, heat, power, or water company, and every company having the right to take or condemn land or to exercise franchises in public ways granted by the state or by any county or city, and every trustee or trustees owning or holding the majority of the stock of any such corporation, who makes any contribution or expenditure designed to aid, promote, or prevent the nomination or election of any person to public office, or in order to aid, promote or antagonize the interests of any political party shall comply with the provisions of the campaign finance act set forth in K.S.A. 25-4142 et seq., and amendments thereto.

History: L. 1911, ch. 137, § 3; R.S. 1923, 25-1709; L. 1982, ch. 156, § 1; L. 1985, ch. 122, § 1; L. 1986, ch. 140, § 1; July 1.



25-1710 Penalties for violating 25-1707 to 25-1710.

25-1710. Penalties for violating 25-1707 to 25-1710. Any corporation which violates any of the provisions of this act shall, upon conviction, be punished by a fine of not more than ten thousand dollars, and any officer, director, or agent of a corporation violating any of the provisions of this act, or who authorizes such violation, or any person who violates, or in any way knowingly aids or abets the violation of any of the provisions of this act, shall, upon conviction, be punished by a fine of not more than one thousand dollars.

History: L. 1911, ch. 137, § 4; March 31; R.S. 1923, 25-1710.






Article 18 VOTING BY NEW AND FORMER STATE RESIDENTS IN PRESIDENTIAL ELECTIONS

25-1801 Eligibility to vote for presidential and vice-presidential electors; definitions.

25-1801. Eligibility to vote for presidential and vice-presidential electors; definitions. (a) Each citizen of the United States, who, at the time of any general election at which presidential electors or candidates for the offices of president or vice-president of the United States are to be voted for, is a "new resident," "former resident" or a "relocated resident" of this state, as hereinafter defined, shall be entitled to vote for presidential and vice-presidential electors at that election, but for no other officers, if (1) such person otherwise possesses the substantive qualifications to vote in this state, except the requirement of residence, and (2) such person complies with the provisions of this act.

(b) (1) "New resident" means one who, immediately prior to such person's removal to this state, was a resident of another state and who shall have resided in this state for less than 45 days next preceding such general election.

(2) "Former resident" means one who has removed such person's place of residence from this state less than 45 days next preceding such general election but who was a registered voter at the time of removal.

(3) "Relocated resident" means one who has relocated such person's place of residence from one precinct in this state to another precinct in this state 20 days or less next preceding such general election but who was a registered voter in such person's former precinct of residence.

History: L. 1963, ch. 232, § 1; L. 1972, ch. 137, § 1; L. 1974, ch. 156, § 3; L. 1985, ch. 118, § 1; July 1.



25-1802 Application for presidential ballots; new resident; former resident; relocated resident.

25-1802. Application for presidential ballots; new resident; former resident; relocated resident. (a) A person desiring to qualify under this act as a new resident voter to vote for presidential and vice-presidential electors shall submit not more than 45 days prior to such general presidential election nor later than 12 o'clock noon on the Monday preceding the day of such election an application to the county election officer of such person's new residence in the form of an affidavit executed in duplicate substantially as follows:

STATE OF ______________

COUNTY OF ______________, ss.

I, ______________, do solemnly swear that:

I am a citizen of the United States;

Before becoming a resident of this state, I resided at ______________ street, in ______________ (Here insert name of town, township, village or city) of ______________ county of the state of ______________;

On the day of the next presidential election, I shall be at least eighteen years of age and I have or will have by the time of such next presidential election resided in this state not more than 45 days next preceding such general presidential election and I am now residing in the __________ precinct, township of ______________ (or in the __________ precinct of the __________ ward, ______________ street in the city of ______________), in the county of ______________, state of Kansas;

I believe I am entitled under the law of this state to vote at the presidential election to be held November ______, ______;

I hereby make application for a presidential and vice-presidential ballot. I have not voted and will not vote otherwise than by this ballot at that election.

Signed   (Applicant)

Subscribed and sworn to before me this ______________ day of ______________, ______.

Signed

Title and name of officer authorized to administer oath

(b) A person desiring to qualify under this act as a former resident voter to vote for presidential and vice-presidential electors is required to have been registered in this state immediately preceding such person's removal from this state. Not more than 45 days prior to such general presidential election nor later than 12 o'clock noon on the Monday preceding the day of such election, such person shall make an application to the office of the county election officer of the county of such person's former residence, in the form of an affidavit executed in duplicate substantially as follows:

STATE OF ______________

COUNTY OF ______________, ss.

I, ______________, do solemnly swear that:

I am a citizen of the United States;

Before removing my residence from the state of Kansas on __________, ______, which was within 45 days next preceding the presidential election to be held November ______, ______, I was a registered voter in the ______ precinct, township of ______________ (or in the ______ precinct of the ______ ward, at ______________ street, in the city of _____________) in the county of ______________, state of Kansas, which was my last place of residence prior to my removal from Kansas;

I now reside at ______________ street, in ____________________

(Here insert name of town, township, village or city)

On the day of the next presidential election, I shall be at least eighteen years of age;

I hereby make application for a presidential and vice-presidential ballot. I have not voted and will not vote otherwise than by this ballot at that election.

I hereby make application for a presidential and vice-presidential ballot. I have not voted and will not vote otherwise than by this ballot at that election.

Signed   (Applicant)

Subscribed and sworn to before me this ______________ day of ______________, ______.

Signed

Title and name of officer authorized to administer oath

(c) A person desiring to qualify under this act as a relocated resident voter to vote for presidential and vice-presidential electors is required to be registered in such voter's former precinct of residence in this state. Not more than 20 days prior to such general presidential election nor later than 12 o'clock noon on the Monday preceding the day of such election, such person shall make application with the office of the county election officer of the county of such person's new residence, in the form of an affidavit executed in duplicate as follows:

STATE OF  _____________

COUNTY OF  _____________,  ss.

I,  _____________,  do solemnly swear that:

I am a citizen of the United States;

Before relocating my residence on  __________, _____,  which was not more than 20 days next preceding the presidential election to be held November  ______, _____,  I was a registered voter in the  ______  precinct, township of _____________  (or in the  _______  precinct of the  _______  ward, at ______________  street, in the city of  _____________)  in the county of  ______________,  state of Kansas, which was my last place of residence prior to my relocation in Kansas;

I now reside at  __________  street, in _____________________(Here insert name of town, township, village or city)of ______________________ county of the state of Kansas;

On the day of the next presidential election, I shall be at least eighteen years of age;

I believe I am entitled under the law of this state to vote at the presidential election to be held November  _____,  ______,  in the precinct and county of my new residence as above stated.

I hereby make application for a presidential and vice-presidential ballot. I have not voted and will not vote otherwise than by this ballot at that election.

.  Signed    (Applicant)

Subscribed and sworn to before me this  ______________  day of ______________,  ______.

Signed

Title and name of officer authorized to administer oath

History: L. 1963, ch. 232, § 2; L. 1972, ch. 137, § 2; L. 1974, ch. 156, § 4; L. 1985, ch. 118, § 2; L. 2000, ch. 56, § 2; July 1.



25-1803 Mailing duplicate application.

25-1803. Mailing duplicate application. The official in whose office the application is filed immediately shall mail to the appropriate official of the state in which the new resident applicant last resided or in which the former resident applicant presently resides a duplicate of the application. In the case of a relocated resident, the county election officer of the county in whose office the application is filed immediately shall mail to the county election officer of the county where the relocated resident last resided a duplicate of the application.

History: L. 1963, ch. 232, § 3; L. 1972, ch. 137, § 3; L. 1985, ch. 118, § 3; July 1.



25-1804 Filing of duplicate application; county election officer.

25-1804. Filing of duplicate application; county election officer. Every county election officer shall file each duplicate application or other official information indicating that a former resident, new resident or a relocated resident of this state has made application to vote at a presidential election in another state or in another precinct in the case of a relocated resident and shall maintain an alphabetical index thereof, for a period of six months after the election.

History: L. 1963, ch. 232, § 4; L. 1972, ch. 137, § 4; L. 1985, ch. 118, § 4; July 1.



25-1805 Delivery of ballot to applicant.

25-1805. Delivery of ballot to applicant. If satisfied that the application is proper and that the applicant is qualified to vote under this act the county election officer shall deliver to the applicant a ballot for presidential and vice-presidential electors not sooner than 25 days nor later than the Monday preceding the next general presidential election.

History: L. 1963, ch. 232, § 5; L. 1972, ch. 137, § 5; L. 1985, ch. 118, § 5; July 1.



25-1806 Marking and disposition of ballot; declaration on return carrier envelope.

25-1806. Marking and disposition of ballot; declaration on return carrier envelope. (a) The applicant upon receiving the ballot for presidential and vice-presidential electors shall mark the ballot and then fold the ballot and deposit it and seal it in an envelope furnished by the county election officer.

(b) The voter shall enclose the envelope containing the ballot in a carrier envelope which shall be securely sealed. There shall be imprinted on the outside of the envelope on a form substantially as follows:

DECLARATION OF NEW RESIDENT, FORMER RESIDENT OR RELOCATED RESIDENT VOTER

I hereby declare that I have qualified as a new resident voter, a former resident voter or relocated resident voter in this state to vote for presidential and vice-presidential electors. I have not applied nor do I intend to apply for any advance voting voter's ballot from any other state or precinct in the case of a relocated resident. I have not voted and I will not vote otherwise than by this ballot.

My legal residence (or last residence in Kansas, if a former resident voter or if a relocated resident) is in the ______________ precinct, township of _______________ (or in the ___________ precinct of the __________ ward, __________ street in the city of __________), in the county of _______________, state of Kansas.

Dated: _____________________  ____________________

(Signature of voter)

Note: False statement on this declaration is a class C misdemeanor.

The voter shall sign the declaration upon the carrier envelope as set forth above, and shall then deliver the sealed carrier envelope to the county election officer, who shall keep the carrier envelope in such officer's office until delivered by such officer to the proper election officials to be canvassed.

History: L. 1963, ch. 232, § 6; L. 1972, ch. 137, § 6; L. 1976, ch. 182, § 9; L. 1985, ch. 118, § 6; L. 1995, ch. 192, § 41; July 1.



25-1806a False declaration; penalty.

25-1806a. False declaration; penalty. False statement on a ballot declaration is knowingly and willfully falsely declaring any material fact in a declaration form provided for in K.S.A. 25-1806.

False statement on a ballot declaration is a class C misdemeanor.

History: L. 1976, ch. 182, § 10; April 16.



25-1807 List of applicants open for public inspection.

25-1807. List of applicants open for public inspection. Every county election officer who shall receive such applications shall keep open to public inspection a list of all persons who have applied under this act to vote as new residents, former residents or as relocated residents, with their names, addresses, last Kansas addresses of those applying to vote as former residents or as relocated residents, and application dates.

History: L. 1963, ch. 232, § 7; L. 1972, ch. 137, § 7; L. 1985, ch. 118, § 7; July 1.



25-1808 Ballots to special election boards for canvass; deadline for receipt of ballots; special poll books.

25-1808. Ballots to special election boards for canvass; deadline for receipt of ballots; special poll books. All ballots marked by new resident, former resident and relocated resident voters which reach the county election officer not later than the hour for closing of the polls on the date of the election shall be delivered by the county election officer to the special election board provided for in K.S.A. 25-1133, and amendments thereto, at the time prescribed by K.S.A. 25-1134, and amendments thereto, for delivery of advance voting ballots. Such ballots shall be canvassed in the manner provided for advance voting ballots in K.S.A. 25-1135 to 25-1139, inclusive, and amendments thereto. The new resident, former resident or relocated resident voter's name with a notation so designating shall be recorded in a special poll book for new resident, former resident and relocated resident voters.

History: L. 1963, ch. 232, § 8; L. 1972, ch. 137, § 8; L. 1976, ch. 182, § 11; L. 1978, ch. 140, § 9; L. 1985, ch. 118, § 8; L. 1995, ch. 192, § 42; July 1.



25-1809 Challenge of votes cast by new residents, former residents or relocated residents.

25-1809. Challenge of votes cast by new residents, former residents or relocated residents. The vote of any new resident, former resident or relocated resident may be challenged for cause. The clerks and judges of special election boards provided for by law shall have all the powers and authority conferred upon them by law with respect to other voters in respect to hearing and determining the legality of votes by new residents, former residents or relocated residents.

History: L. 1963, ch. 232, § 9; L. 1972, ch. 137, § 9; L. 1985, ch. 118, § 9; July 1.



25-1811 Application of law relating to advance voting.

25-1811. Application of law relating to advance voting. Except as otherwise provided in this act, the provisions of law relating to advance voting shall apply also to the casting and counting of ballots and challenging of votes by new residents, former residents or by relocated residents, the furnishing of election supplies, ballots, canvassing of ballots, and making proper returns of the results of the election.

History: L. 1963, ch. 232, § 11; L. 1972, ch. 137, § 10; L. 1978, ch. 140, § 10; L. 1985, ch. 118, § 10; L. 1995, ch. 192, § 43; July 1.






Article 19 STATE BOARD OF EDUCATION MEMBER ELECTIONS

25-1901 Definitions adopted by reference.

25-1901. Definitions adopted by reference. This act shall be known and may be cited as the "state board of education election act." Unless the context otherwise requires, words and terms defined in the state board of education act chapter 269 of the laws of 1968 shall have the same meaning when used in this act as is ascribed thereto in the state board of education act. Unless the context otherwise requires, words and terms defined in chapter 406 of the laws of 1968 shall have the same meaning when used in this act as is ascribed thereto in such act.

History: L. 1968, ch. 157, § 1; April 30.



25-1902 Time of elections.

25-1902. Time of elections. The primary and general elections of members of the state board shall be held at the same time as other primary and general election of state officers, and the first such election shall be in the year 1968.

History: L. 1968, ch. 157, § 2; April 30.



25-1903 Candidates; petition; declaration; filing fee; deadline.

25-1903. Candidates; petition; declaration; filing fee; deadline. (a) A person may become a candidate for election to the office of state board member by either one of the methods provided in this section. (1) Any person who is an elector of any board member district may petition to be a candidate for member of the state board from the board member district in which such person resides. Any such person shall file with the secretary of state a petition for the candidacy of such person signed by not less than 200 electors residing in such board member district. (2) Any person who is an elector of any board member district may become a candidate for member of the state board from the board member district in which such candidate resides by filing in the office of the secretary of state a declaration of intent to be such a candidate and payment of a filing fee in the amount of $25.

(b) Any such petition or declaration of intent filed by a candidate to run in the primary election held in accordance with K.S.A. 25-203, and amendments thereto, shall be filed no later than 12:00 noon, June 10, prior to such primary election, or if such date falls on Saturday, Sunday or a holiday, then before 12:00 noon of the next following day that is not a Saturday, Sunday or a holiday. Any such petition or declaration of intent filed by an independent candidate for the office of state board member shall be filed no later than 12:00 noon on the Monday preceding the date fixed for the holding of primary elections in accordance with K.S.A. 25-203, and amendments thereto.

History: L. 1968, ch. 157, § 3; L. 1971, ch. 129, § 1; L. 1997, ch. 124, § 12; July 1.



25-1905 Application of other laws.

25-1905. Application of other laws. Laws applicable to the election of other state officers shall apply to elections of members of the state board to the extent that the same are not in conflict with this act chapter 157 of the laws of 1968 or chapter 269 of the laws of 1968.

History: L. 1968, ch. 157, § 5; April 30.



25-1906 Terms of office.

25-1906. Terms of office. (a) The regular term of office of members of the state board shall be four (4) years. Regular terms shall commence on the second Monday in January following election of the state board member.

(b) Of the members of the state board elected in the year 1968, five (5) shall have terms ending on the second Monday in January in 1971, and five (5) shall have terms ending on the second Monday in January in 1973. Members elected to board member positions 1, 3, 5, 7 and 9 shall have the shorter terms and members elected to board member positions 2, 4, 6, 8 and 10 shall have the longer terms.

(c) Any member elected subsequent to 1968 shall be elected for a four-year term, unless such election is to fill the unexpired term where a vacancy has occurred on the board, in which case the member shall be elected for the two (2) years remaining of the unexpired term.

(d) Members appointed to fill a vacancy in a board member position shall serve from time of appointment until the second Monday in January next following the election of a member to that board member position.

History: L. 1968, ch. 157, § 6; April 30.






Article 20 SCHOOL DISTRICT ELECTIONS

25-2001 Citation of school election act.

25-2001. Citation of school election act. This act, except K.S.A. 71-1413 and 71-1419, shall be known and may be cited as the "school election act."

History: L. 1968, ch. 59, § 1; July 1.



25-2002 Definitions; application.

25-2002. Definitions; application. As used in this act the words and phrases set out in K.S.A. 25-2003 to 25-2008 shall have the meanings respectively ascribed to them unless the context requires a different meaning. Words and terms defined in chapter 406 of the laws of 1968 shall have the same meaning in this act as is ascribed thereto in such act. Words and terms in this act shall apply to the community junior college election act as amended by K.S.A. 71-1413 and 71-1419 only to the extent that the same are not in conflict therewith.

History: L. 1968, ch. 59, § 2; July 1.



25-2003 Definitions; relating to board members.

25-2003. Definitions; relating to board members. (a) "Board" means the board of education of any unified school district.

(b) "Board member" and "member" mean a member of a board of education of any unified school district.

(c) "Holdover member" means a member, or an appointed successor to such member, whose term extends for any period before and two years after the July 1 following a change in method of election under this act.

(d) "Member position" means one of the seven positions of members of the board of education when a district method is used, each member position, except the at-large member position, is numbered.

History: L. 1968, ch. 59, § 3; L. 1976, ch. 185, § 1; April 13.



25-2004 Definitions; relating to member districts and method of election.

25-2004. Definitions; relating to member districts and method of election. (a) "Member district" means one of the subdistricts into which a school district is or may be divided for the purpose of election of board members.

(b) "District method" means either a six district method, three district method, or two district method.

(c) "Election at large method" means election of board members without member districts.

(d) "Election at large" means an election at which all electors vote on all candidates.

History: L. 1968, ch. 59, § 4; July 1.



25-2005 Definitions; plan of change and voting plan.

25-2005. Definitions; plan of change and voting plan. (a) "School district" means all of a school district or all of its territory.

(b) "Plan of change" means a specific proposal to change the voting plan or the method of election, or both, in a school district.

(c) "Voting plan" means one of the three voting plans described in this act. "Voting plan-A" is election at large in both primary and general elections. "Voting plan-B" is voting by a district method in the primary and by election at large in the general election. "Voting plan-C" is voting by a district method in both the primary and general elections.

History: L. 1968, ch. 59, § 5; July 1.



25-2006 Definitions; primary and general elections.

25-2006. Definitions; primary and general elections. (a) "General election" means the election held for school officers on the Tuesday following the first Monday in November of odd-numbered years, and in the case of special elections of any school officers to fill vacancies, the election at which any such officer is finally elected.

(b) "Primary election" means the election held on the first Tuesday in August of each odd-numbered year, and any other preliminary election at which part of the candidates for special election to any school office are eliminated by the process of the election but at which no officer is finally elected.

History: L. 1968, ch. 59, § 6; L. 1982, ch. 157, § 1; L. 2015, ch. 88, § 39; July 1.



25-2007 Definitions; miscellaneous.

25-2007. Definitions; miscellaneous. (a) "Question submitted election" means any election at which a special question is to be voted on by the electors of the state or a part of them.

(b) "County election officer" means:

(1) The election commissioner of the home county of the school district if such county has an election commissioner;

(2) the county clerk of the home county of the school district if the county does not have an election commissioner; and

(3) the county clerk, or the election commissioner if there is one, of the county in which all or the greater part of the population is located in the case of a nonunified school district. In the event that doubt exists concerning which public officer is the county election officer under this subpart, the secretary of state shall specify such officer and such specification shall be conclusive.

(c) "Filing deadline" means the deadline established in K.S.A. 25-205, and amendments thereto.

History: L. 1968, ch. 59, § 7; L. 1973, ch. 161, § 1; L. 1982, ch. 157, § 2; L. 2015, ch. 88, § 40; July 1.



25-2008 Definitions; school officers and state board.

25-2008. Definitions; school officers and state board. (a) "School office" or "school officer" means members of the governing body of any school district.

(b) "State board" means the state superintendent of public instruction until that office is abolished and thereafter the constitutional state board of education.

History: L. 1968, ch. 59, § 8; July 1.



25-2009 Nonpartisan elections; application of other election laws.

25-2009. Nonpartisan elections; application of other election laws. (a) School elections shall be nonpartisan and laws applicable only to partisan elections shall not apply in such elections. All laws applicable to elections, the violation of which is a crime, shall be applicable to school elections.

(b) Except as is provided in (a) above, laws applicable to county and city elections shall apply to school elections to the extent that the same are not in conflict with the provisions of this act. The provisions of this subsection (b) shall not apply to election notices.

History: L. 1968, ch. 59, § 28; July 1.



25-2010 School district elections; conduct by county election officer; dates of primary and general elections specified.

25-2010. School district elections; conduct by county election officer; dates of primary and general elections specified. Election of board members and question submitted elections shall be conducted by the county election officer of the home county of the school district. Board member general elections shall be held on the Tuesday following the first Monday in November of odd-numbered years. A primary election shall be held on the first Tuesday in August of odd-numbered years.

History: L. 1968, ch. 59, § 22; L. 1983, ch. 123, § 4; L. 2015, ch. 88, § 41; July 1.



25-2011 Correlation with other elections.

25-2011. Correlation with other elections. Primary and general school elections shall be conducted jointly with other elections held at the same time insofar as is practicable. Any election officer having responsibility for any other such election shall cooperate with the election officer of the school election, and if a difference arises which cannot be agreed upon, determination of the difference shall be made by the county election officer unless such difference involves a question the determination of which is provided by law to be made by the secretary of state. In addition to other differences which the secretary of state may resolve, he shall determine any matters which cannot be agreed upon locally by county election officers and which occur in relation to territory of a school district which is outside of its home county. Any determination of a difference made by the officer responsible under this section shall be conclusive.

History: L. 1968, ch. 59, § 25; July 1.



25-2012 Canvass of election; certification of results.

25-2012. Canvass of election; certification of results. School elections shall be canvassed by election boards in other local elections insofar as is practicable, and where it is not practicable, the county election officer shall provide therefor by other appropriate means. The county election officer shall promptly certify to the state board the determination of election results made by the board of county canvassers. Upon completion of every school election canvass by the county board of canvassers, the names of the persons elected to a school office, together with a statement of the office to which each is so elected, shall promptly be certified by the county election officer to the clerk of each affected school district.

History: L. 1968, ch. 59, § 29; L. 1973, ch. 162, § 1; March 16.



25-2012a Same; when no votes cast, determination of person deemed elected.

25-2012a. Same; when no votes cast, determination of person deemed elected. Whenever at the general election of school officers of any school district no votes are cast and counted for one or more offices, and if there is one or more candidates for any such office, the county board of canvassers shall deem to be elected to such office the person indicated by the provisions of this section. In such a case, if there is only one candidate for the office, such candidate shall be deemed to be elected. In such a case, if there is more than one candidate, the county board of canvassers shall determine by lot the candidate deemed elected. The county board of canvassers shall issue a certificate of election to any candidate deemed to be elected under this section.

History: L. 1970, ch. 140, § 2; July 1.



25-2014 Order of candidates' names on ballots.

25-2014. Order of candidates' names on ballots. Names of candidates appearing on the ballots in primary and general school elections shall be listed in order as provided in K.S.A. 25-212 and 25-610, and amendments thereto.

History: L. 1968, ch. 59, § 26; L. 2015, ch. 88, § 42; July 1.



25-2014a Ballots in school elections; preparation.

25-2014a. Ballots in school elections; preparation. Ballots for primary and general school elections shall be prepared in such manner that each voter is instructed to vote for the same number of candidates as the number of positions to be filled for which the voter is qualified to vote. When the voter may vote for more than one candidate, such instruction shall also specify that the voter may vote for fewer than the total number for which the voter is qualified to vote.

History: L. 1969, ch. 190, § 1; L. 1972, ch. 138, § 1; L. 1979, ch. 109, § 2; July 1.



25-2016 Voting machines.

25-2016. Voting machines. In counties using voting machines, the county election officer shall prepare labels and conduct elections provided for in this act in accordance with provisions of laws relating to voting machines to the extent that the same may be made applicable.

History: L. 1968, ch. 59, § 34; July 1.



25-2017 Notice of school elections.

25-2017. Notice of school elections. Consistent with this act the county election officer shall prescribe the form of every publication notice applicable to any primary or general school election.

History: L. 1968, ch. 59, § 27; L. 2015, ch. 88, § 43; July 1.



25-2017a Certification of school offices to be filled; certification of boundary changes and voting plans.

25-2017a. Certification of school offices to be filled; certification of boundary changes and voting plans. The clerk of the board of education of every school district shall certify to the county election officer of the home county of the school district a list of all school offices to be voted upon at each school election, any boundary changes of member districts since the last preceding election and the voting plan to be used as defined in K.S.A. 25-2005, and amendments thereto, not later than May 1 of each year. A copy of the above information shall be furnished to the county election officer of every county in which a part of the territory of the school district is located.

History: L. 1970, ch. 140, § 1; L. 1972, ch. 138, § 2; L. 2015, ch. 88, § 44; July 1.



25-2018 Certification of school offices to be filled; requirements for publication.

25-2018. Certification of school offices to be filled; requirements for publication. (a) Notices of board member elections and question submitted elections of a school district shall be made as provided in this section.

(b) On or before June 10 of odd-numbered years, the county election officer shall publish a notice of election one time in a newspaper having general circulation in the school district. The notice for board member elections shall state: (1) The name of the school district; (2) the date of the general election; (3) the date of the primary election if one is held; (4) the filing deadline and the place of filing; and (5) the offices or positions to be filled.

(c) All notices provided for by this section shall be given in the form prescribed by the secretary of state to the extent that any notice or part thereof is prescribed by the secretary of state. The provisions of this section shall not be construed to require the secretary of state to prescribe any particular form.

(d) On or before June 10 of each odd-numbered year, a notice of primary elections shall be published by the county election officer in a newspaper having general circulation in the school district, if a primary election is required to be held. The publication shall be made one time and shall state: (1) The name of the school district; (2) the date of the primary election; (3) the names of the candidates and the office or position for which each is a candidate; (4) the voting place or places and the area each voting place is to serve; and (5) the times of opening and closing of the polls. Description of areas shall be in the terms determined by the county election officer.

(e) On or before September 1 of each odd-numbered year, a notice of the general election shall be published by the county election officer one time in a newspaper having general circulation in the school district. The notice shall state: (1) The name of the school district; (2) the date of the general election; (3) the names of the candidates and the office or position for which each is a candidate; (4) the voting place or places and the area each voting place is to serve; and (5) the time of opening and closing of polls. Description of areas shall be in such terms as may be determined by the county election officer.

(f) Notice of any question submitted election of any school district shall be made in the manner provided by K.S.A. 10-120, and amendments thereto. The notice shall state: (1) the name of the school district; (2) the date of the election; (3) the amount of bonds to be issued, if a bond election; (4) the proposition to be voted upon; (5) the hours of opening and closing of the polls; (6) the voting place or places and the area each voting place is to serve; and (7) any other information specifically required by law. Description of areas shall be in the terms determined by the county election officer.

History: L. 1968, ch. 59, § 36; L. 1974, ch. 162, § 1; L. 1982, ch. 157, § 3; L. 1983, ch. 50, § 2; L. 2015, ch. 88, § 45; July 1.



25-2019 Bond elections; frequency limitation.

25-2019. Bond elections; frequency limitation. No school district shall call or hold more than one special bond election at a time other than a general election or the election of board of education members within any one calendar year; nor shall any special bond election be held within sixty (60) days before or after a general election or election of members of the board of education of such district. The provisions of this act shall not prohibit the planning for or consideration of any bond election during the period between authorized bond elections, nor shall this act prohibit notice or other preparation for election during such period.

The provisions of this act shall have no application to any capital outlay tax levy or election for authorization thereof. This act shall apply to every school district offering any of grades one to twelve and to community junior colleges.

This section shall not apply to bond elections held for the purpose of replacing, or repairing and equipping school buildings or facilities destroyed or substantially damaged by fire, windstorm, flood or other casualty, if approval for such election is obtained from the state board of education.

History: L. 1968, ch. 276, § 1; L. 1970, ch. 141, § 1; July 1.



25-2020 Candidate for election; petition; declaration; filing fee; nomination petitions.

25-2020. Candidate for election; petition; declaration; filing fee; nomination petitions. (a) When a district method of election is in effect in any school district, a person may become a candidate for election to board member by any one of the following methods:

(1) Any person who is an elector in any member district may petition to be a candidate for board member from the member district in which such person resides. Any such person shall file with the county election officer, a petition for such candidacy signed by not less than 50 electors residing in such member district or by a number of such electors equal to not less than 10% of the electors residing in such member district, whichever is less.

(2) Any person who is an elector in any school district may petition to be a candidate for board member at-large from the school district in which such person resides. Any such person shall file with the county election officer, a petition for such candidacy signed by not less than 50 electors residing in such school district.

(3) Any person who is an elector in any member district may become a candidate for board member from the member district in which such person resides by filing with the county election officer a declaration of intention to become such a candidate, and payment therewith of a filing fee in the amount of $20. Such declaration shall be prescribed by the secretary of state.

(4) Any person who is an elector in any school district may become a candidate for board member at-large from the school district in which such person resides by filing with the county election officer a declaration of intention to become such a candidate, and payment therewith of a filing fee in the amount of $20. Such declaration shall be prescribed by the secretary of state.

(5) Any such petition or declaration shall specify the member position for which the person is a candidate.

(b) When the election at large method is in effect in any school district, a person may become a candidate for election to board member by either one of the following methods:

(1) Any person who is an elector of the school district may petition to be a candidate for board member. Any such person shall file with the county election officer a petition for such candidacy signed by not less than 50 electors residing in the school district.

(2) Any person who is an elector in the unified school district may become a candidate for board member by filing with the county election officer a declaration of intention to become such a candidate, and payment therewith of a filing fee in the amount of $20. Such declaration shall be prescribed by the secretary of state.

(3) Any such petition or declaration which is for an unexpired term of a member shall so specify.

(c) Any such petition or declaration of intent must be filed before the filing deadline as prescribed in K.S.A. 25-205, and amendments thereto. No candidate shall be permitted to withdraw from candidacy after the filing deadline.

(d) Within three days from the date of the filing of a nomination petition or a declaration of intention to become a candidate for board member, the county election officer shall determine the validity of such petition or declaration.

(e) If a nomination petition or declaration is found to be invalid, the county election officer shall notify the candidate on whose behalf the petition or declaration was filed that such nomination petition or declaration has been found to be invalid and the reason for the finding. Such candidate may make objection to the finding of invalidity by the county election officer in accordance with K.S.A. 25-308, and amendments thereto.

History: L. 1968, ch. 59, § 23; L. 1976, ch. 185, § 2; L. 1978, ch. 138, § 21; L. 1989, ch. 106, § 8; L. 2002, ch. 146, § 1; L. 2015, ch. 88, § 46; July 1.



25-2021 Primary election, when required; write-in candidates.

25-2021. Primary election, when required; write-in candidates. (a) In school districts in which a member district method of election is in effect, if there are more than three qualified candidates for any member position in any member district, the county election officer shall call, and there shall be held, a primary election in each such member district. The names of the two candidates receiving the greatest number of votes for any member position at the primary election shall appear on the ballots in the general election. If there are three or fewer qualified candidates for any member position, there shall not be a primary election and the names of the candidates shall be placed on the ballots in the general election.

(b) In school districts in which the election at large method of election is in effect, if there are more than three times the number of candidates as there are board members to be elected, the county election officer shall call, and there shall be held, a primary election. The names of twice the number of candidates as there are board members to be elected who received the greatest number of votes at the primary election shall appear on the ballots in the general election. If there are not more than three times the number of candidates as there are board members to be elected, there shall not be a primary election and the names of the candidates shall be placed on the ballots in the general election.

(c) If a member is to be elected to fill an unexpired term, the office shall be listed separately on the ballots. If there are more than three candidates for such unexpired term, the county election officer shall call, and there shall be held, a primary election. The names of the two candidates for such unexpired term receiving the greatest number of votes shall appear on the ballots in the general election. If there are three or fewer qualified candidates for the unexpired term of any member position, there shall not be a primary election and the names of the candidates shall be placed on the ballots in the general election.

(d) On the ballots in general school elections, blank lines for the names of write-in candidates shall be printed at the end of the list of candidates for each different office. The number of blank lines for such elected office shall be equal to the number to be elected thereto. The purpose of such blank lines shall be to permit the voter to insert the name of any person not printed on the ballot for whom such voter desires to vote for such office. No lines for write-in candidates shall appear on primary school election ballots.

History: L. 1968, ch. 59, § 24; L. 1971, ch. 130, § 1; L. 1974, ch. 163, § 1; L. 1976, ch. 185, § 3; L. 2008, ch. 165, § 2; L. 2011, ch. 112, § 10; July 1.

Revisor's Note:

Section was also amended by L. 2008, ch. 129, § 4, but that version was repealed by L. 2008, ch. 165, § 8.



25-2022 Vacancies on boards of education filled by appointment; publication of notice; term of appointee.

25-2022. Vacancies on boards of education filled by appointment; publication of notice; term of appointee. Any board shall have power to fill by appointment any vacancy which occurs thereon, and such appointee shall serve for the unexpired term. When a vacancy occurs, the board shall publish a notice one time in a newspaper having general circulation in the school district stating that the vacancy has occurred and that it will be filled by appointment by the board not sooner than 15 days after such publication. If such vacancy occurs before May 1 of the second year of the term leaving an unexpired term of more than two years such appointee shall serve until the second Monday in January after the following general school election as provided in K.S.A. 25-2023, and amendments thereto.

In the latter event, the unexpired term of two years commencing on the second Monday in January after the following general school election shall be filled at such election and the ballots or ballot labels and returns of election with respect to such office shall be designated as follows: "To fill the unexpired term."

History: L. 1968, ch. 59, § 30; L. 1971, ch. 131, § 1; L. 1973, ch. 163, § 1; L. 2015, ch. 88, § 47; July 1.



25-2022a Change of member district boundary, change of residence of board member within school district, no vacancy; change of residence of board member outside school district, vacancy.

25-2022a. Change of member district boundary, change of residence of board member within school district, no vacancy; change of residence of board member outside school district, vacancy. Whenever a school district has a voting plan or method of election which provides for member districts, persons elected or appointed to be a member of the board of education of such school district shall reside in the member district corresponding to the member position to which such person is elected or appointed unless such person is a member at-large of the board of education. The member at-large may reside anywhere within the school district. Changes of member district territory and boundaries such that a member of a board of education no longer resides in the member district from which elected or appointed shall not shorten the term of such member. In the event a member of a board of education elected or appointed from a member district changes residence from one place to another within a school district, such that he or she no longer resides in the member district from which elected or appointed, such member shall nevertheless continue the term to its conclusion without such term being shortened. In the event a member of a board of education establishes residence outside the school district in which such member resided at the time of election, a vacancy in the membership of the board shall exist as of the date upon which the determination is made by the county election officer of the home county of such school district that a change of residence has occurred, and such member shall no longer be eligible to serve on the board of education of such school district.

History: L. 1970, ch. 140, § 4; L. 1974, ch. 163, §2; L. 1976, ch. 185, § 4; April 13.



25-2022b Excessive vacancies on boards of education; appointments made by governor.

25-2022b. Excessive vacancies on boards of education; appointments made by governor. Whenever the membership of any board of education shall by resignation, death, removal from office or otherwise be reduced to a number less than four (4), the governor shall appoint to such board of education sufficient members so that the membership of the board of education totals four (4). When the membership of such a board of education has been restored to four, such four members shall, within six (6) months, appoint members to fill the remaining vacancies in the manner provided in K.S.A. 25-2022. Members appointed under the authority of this section shall be appointed for the unexpired term in the manner provided in said K.S.A. 25-2022. Vacancies on a board of education subject to the provisions of this act shall be certified to the governor by the clerk of the board of education.

History: L. 1972, ch. 281, § 1; L. 1976, ch. 145, § 149; L. 1977, ch. 109, § 28; July 1.



25-2023 Oath of office; commencement of terms; length of terms.

25-2023. Oath of office; commencement of terms; length of terms. The term of office of each board member shall commence on the second Monday in January following the election. Each member elected shall qualify by filing an oath of office with the county election office. Each member elected to a board of education shall hold office until a successor is elected or appointed and qualified and shall serve for a term of four years.

History: L. 1968, ch. 59, § 32; L. 1974, ch. 164, § 1; L. 2015, ch. 88, § 48; July 1.



25-2024 Oath, where filed; notices by county election officer when filing is late.

25-2024. Oath, where filed; notices by county election officer when filing is late. Every person elected or appointed to be a member of a board of education of any school district shall, before entering upon the duties of such office, take and subscribe an oath or affirmation as specified in K.S.A. 54-106, and every such oath or affirmation shall be filed with the county election officer of the home county of the school district. In the event that any filing required by this section has not been so filed within thirty (30) days after a certificate of election has been issued therefor, the county election officer shall send a letter to the offending person, advising him that he has failed to qualify for office and quoting the provisions of this section. Thereupon, if the filing required by this section has not been made as herein required within sixty (60) days after such certificate of election was issued, the county election officer shall send a written notice thereof to the clerk of the board of education to which such candidate was elected.

History: L. 1970, ch. 140, § 3; July 1.






Article 21 CITY ELECTIONS

25-2101 Definitions; application of other laws.

25-2101. Definitions; application of other laws. As used in this act, the words and phrases set out in K.S.A. 25-2102 to 25-2106 shall have the meanings respectively ascribed to them unless the context requires a different meaning. Words and terms defined in chapter 406 of the laws of 1968 shall have the same meaning in this act as is ascribed thereto in such act.

History: L. 1968, ch. 274, § 1; April 30.



25-2102 Definitions; primary and general elections; other.

25-2102. Definitions; primary and general elections; other. (a) "General election" means the elections held on the Tuesday succeeding the first Monday in November of both odd-numbered and even-numbered years, and in the case of special elections of any officers to fill vacancies, the election at which any such officer is finally elected.

(b) "Primary election" means the elections held on the first Tuesday in August of both odd-numbered and even-numbered years.

(c) "District method" means the election of city officers where the city is divided into member districts or wards.

(d) "Election at large method" means the election of city officers without member districts or wards.

History: L. 1968, ch. 274, § 2; L. 1982, ch. 157, § 4; L. 2011, ch. 112, § 11; L. 2015, ch. 88, § 49; July 1.



25-2103 Definitions; city election.

25-2103. Definitions; city election. "City election" means the election of such city officers as are provided by law to be elected.

History: L. 1968, ch. 274, § 3; April 30.



25-2104 Definitions; question submitted election and county election officer.

25-2104. Definitions; question submitted election and county election officer. (a) "Question submitted election" means any election at which a special question is to be voted on by the electors of the state or a part of them.

(b) "County election officer" means the election commissioner in counties having an election commissioner, and the county clerk in counties which do not have an election commissioner.

History: L. 1968, ch. 274, § 4; April 30.



25-2105 Definitions; city officer.

25-2105. Definitions; city officer. "City office" or "city officer" means such city officers as are provided by law to be elected.

History: L. 1968, ch. 274, § 5; April 30.



25-2106 Definition of "filing deadline"; no withdrawal after deadline.

25-2106. Definition of "filing deadline"; no withdrawal after deadline. "Filing deadline" means the hour, date or time after which it is provided by law no person may become a candidate for election to public office. After the effective date of this act, no candidate shall be permitted to withdraw his candidacy after the filing deadline.

History: L. 1968, ch. 274, § 6; L. 1970, ch. 142, § 1; March 26.



25-2107 City elections; when held.

25-2107. City elections; when held. (a) The general election of city officers shall be held on the Tuesday following the first Monday in November of each odd-numbered and even-numbered years, if needed.

(b) A primary may be held on the first Tuesday in August of each odd-numbered and even-numbered year, if needed, as prescribed in K.S.A. 25-205 and 25-2108a, and amendments thereto.

History: L. 1968, ch. 274, § 7; L. 1969, ch. 191, § 2; L. 2015, ch. 88, § 50; July 1.



25-2108a Time of primary elections; no primary, when; write-in candidates.

25-2108a. Time of primary elections; no primary, when; write-in candidates. (a) There shall be a primary election of city officers on the first Tuesday in August of each odd-numbered and even-numbered year, if needed.

(b) In cities in which a district method of election is in effect, if there are more than three qualified candidates for any member district, the county election officer shall call, and there shall be held, a primary election in each such member district. The names of the two candidates receiving the greatest number of votes for any such member district at the primary election shall appear on the ballots in the general election. If there are three or fewer qualified candidates for any member district there shall not be a primary election and the names of the candidates shall be placed on the ballots in the general election.

(c) In cities in which the election at large method of election is in effect, if there are more than three times the number of candidates as there are members to be elected, the county election officer shall call, and there shall be held, a primary election. The names of twice the number of candidates as there are members to be elected who received the greatest number of votes at the primary election shall appear on the ballots in the general election. If there are not more than three times the number of candidates as there are members to be elected there shall not be a primary election and the names of the candidates shall be placed on the ballots in the general election.

(d) On the ballots in general city elections, blank lines for the names of write-in candidates shall be printed at the end of the list of candidates for each different office. The number of blank lines for each elected office shall be equal to the number of candidates to be elected thereto. The purpose of such blank lines shall be to permit the voter to insert the name of any person not printed on the ballot for whom such voter desires to vote for such office. No lines for write-in candidates shall appear on primary city election ballots.

History: L. 1976, ch. 186, § 1; L. 1982, ch. 157, § 5; L. 2008, ch. 165, § 3; L. 2011, ch. 112, § 12; L. 2015, ch. 88, § 51; July 1.

Revisor's Note:

Section was also amended by L. 2008, ch. 129, § 5, but that version was repealed by L. 2008, ch. 165, § 8.



25-2109 Filing deadline for candidates.

25-2109. Filing deadline for candidates. The filing deadline for all city elections shall be at 12 noon on June 1 as provided in K.S.A. 25-205, and amendments thereto.

History: L. 1968, ch. 274, § 9; L. 1973, ch. 161, § 2; L. 1982, ch. 157, § 6; L. 2015, ch. 88, § 52; July 1.



25-2110 Candidate for office elected at large; filing of petition or statement of candidacy; fee; elections conducted by county election officer; nomination petitions.

25-2110. Candidate for office elected at large; filing of petition or statement of candidacy; fee; elections conducted by county election officer; nomination petitions. (a) Any person desiring to become a candidate for city office elected at large shall file with the county election officer of the county in which the city is located, or of the county in which the greater population of the city is located if the city extends into more than one county, before the filing deadline, established in K.S.A. 25-205, and amendments thereto, a declaration of candidacy on a form furnished by the county election officer as specified by the secretary of state.

(b) The number of qualified electors of the city which must sign a nomination petition, shall be established by the city governing body by passage of an ordinance.

(c) Within three days from the date of the filing of a nomination petition or a declaration of intention to become a candidate for a city office elected at large, the county election officer shall determine the validity of such petition or declaration.

(d) If a nomination petition or declaration is found to be invalid, the county election officer shall notify the candidate on whose behalf the petition or declaration was filed that such nomination petition or declaration has been found to be invalid and the reason for the finding. Such candidate may make objection to the finding of invalidity by the county election officer in accordance with K.S.A. 25-308, and amendments thereto.

(e) All city elections shall be conducted by the county election officer of the county in which such city is located, or of the county in which the greater population of the city is located if the city extends into more than one county.

History: L. 1968, ch. 274, § 10; L. 1969, ch. 192, § 1; L. 1972, ch. 139, § 1; L. 1975, ch. 212, § 1; L. 1977, ch. 137, § 1; L. 1984, ch. 142, § 1; L. 2002, ch. 146, § 2; L. 2015, ch. 88, § 53; July 1.



25-2110a Candidates for office elected by district; filing of petition or statement of candidacy; fee; elections conducted by county election officer; nomination petitions.

25-2110a. Candidates for office elected by district; filing of petition or statement of candidacy; fee; elections conducted by county election officer; nomination petitions. (a) In cities of the first and second class, any person desiring to become a candidate for a city office elected from a district, shall file with the city clerk before the filing deadline a statement of such candidacy on a form furnished by the county election officer as specified by the secretary of state. The city clerk of any city upon receiving any filing under this section shall record the same and transmit it, together with the filing fee or petition herein provided, within three business days to the county election officer. In cities of the third class, any person desiring to become a candidate for a city office elected from a district, shall file with the county election officer of the county in which the city is located, or in the county in which the greater population of the city is located if the city extends into more than one county, or the city clerk, before the filing deadline, a statement of candidacy on a form furnished by the county election officer as specified by the secretary of state.

(b) In cities having a population of less than 5,000, each such filing shall be accompanied by a filing fee of $5 or, in lieu of such filing fee, by a petition signed by 25 qualified electors of the council district or by a number of such qualified electors of the district equal to not less than 10% of the ballots cast in the district at the last general city election, whichever is less.

(c) In cities having a population of not less than 5,000 nor more than 100,000, each such filing shall be accompanied by a filing fee of $10 or, in lieu of such filing fee, by a petition signed by 50 qualified electors of the council district or by a number of such qualified electors of the district equal to not less than 1% of the ballots cast in the district at the last general city election, whichever is less.

(d) In cities having a population of more than 100,000, each such filing shall be accompanied by a filing fee of $50; or, in lieu of such filing fee, by a petition signed by 100 qualified electors of the council district or by a number of qualified electors of the district equal to 1% of the ballots cast in the district at the last general city election, whichever is less.

(e) Within three days from the date of the filing of a nomination petition or declaration of intention to become a candidate for a city office elected from a district, the county election officer shall determine the validity of such petition or declaration.

(f) If a nomination petition or declaration is found to be invalid, the county election officer shall notify the candidate on whose behalf the petition or declaration was filed that such nomination petition or declaration has been found to be invalid and the reason for the finding. Such candidate may make objection to the finding of invalidity by the county election officer in accordance with K.S.A. 25-308, and amendments thereto.

(g) All city elections shall be conducted by the county election officer of the county in which such city is located, or of the county in which the greater population of the city is located if the city extends into more than one county.

History: L. 1977, ch. 137, § 2; L. 1984, ch. 142, § 2; L. 2002, ch. 146, § 3; July 1.



25-2111 Time of opening and closing polls.

25-2111. Time of opening and closing polls. At all city elections the polls shall open at 7:00 a.m. and close at 7:00 p.m., unless different hours are set and publicly announced by the county election officer. In the event that different hours are so set, the polls shall be open at least twelve (12) continuous hours commencing not earlier than 6:00 a.m. and ending not later than 8:00 p.m. The secretary of state shall adopt rules and regulations specifying the time and manner of setting and announcing any change of hours under authority of this section.

History: L. 1968, ch. 274, § 11; April 30.



25-2112 Notice of city officers' election not required; question submitted elections.

25-2112. Notice of city officers' election not required; question submitted elections. No notice of any city election of any city officer shall be required. Notices of bond elections and other question submitted elections held on the same day as either a city primary election or city general election shall be prepared and published as provided in K.S.A. 25-105, by the county election officer.

History: L. 1968, ch. 274, § 12; L. 1975, ch. 204, § 6; July 1.



25-2113 Elections, nonpartisan or partisan; application of other laws.

25-2113. Elections, nonpartisan or partisan; application of other laws. City elections shall be nonpartisan or partisan as determined by the governing body and shall be conducted in accordance with chapter 25 of the Kansas Statutes Annotated, and amendments thereto. Laws applicable to elections occurring at the same time as city elections shall apply to city elections to the extent that the same are not in conflict with the provisions of this act.

History: L. 1968, ch. 274, § 13; L. 2015, ch. 88, § 54; July 1.



25-2114 Correlation of city elections with other elections.

25-2114. Correlation of city elections with other elections. Primary and general city elections shall be conducted jointly with other elections held at the same time insofar as is practicable. Any election officer having responsibility for any other such election shall cooperate with the election officer of the city election, and if a difference arises which cannot be agreed upon, determination of the difference shall be made by the county election officer, unless such difference involves a question the determination of which is provided by law to be made by the secretary of state. If under the provisions of this act one election officer is required to make determination of a matter and under any other statute a different election officer is required to make determination of the same issue, the two (2) election officers shall agree upon determination of such matter, or if they do not agree, either may submit the matter for determination to the secretary of state whose decision on such matter shall be final and conclusive.

History: L. 1968, ch. 274, § 14; April 30.



25-2115 Order of candidates' names on ballots.

25-2115. Order of candidates' names on ballots. Names of candidates appearing on the ballots in primary and general city elections shall be listed and as provided in K.S.A. 25-212 and 25-610, and amendments thereto.

History: L. 1968, ch. 274, § 26; L. 2015, ch. 88, § 55; July 1.



25-2116 Write-in candidates, when.

25-2116. Write-in candidates, when. (a) No blank lines for write-in candidates shall appear on primary city election ballots.

(b) On the ballots in general city elections, blank lines for the name of write-in candidates shall be printed at the end of the list of candidates for each different office equal to the number to be elected thereto. The purpose of such blank lines shall be to permit the voter to insert the name of any person not printed on the ballot for whom he desires to vote for such office.

History: L. 1968, ch. 274, § 49; April 30.



25-2117 Vacancies in certain elective city offices; appointment by governing body.

25-2117. Vacancies in certain elective city offices; appointment by governing body. Whenever any vacancy occurs in any elective city office, and no other provision is made by law for filling such vacancy, the vacancy shall be filled by appointment by the governing body of the city, or the remaining member or members of such governing body. A majority of the members of the governing body then in office shall be sufficient for approval of any such appointment.

History: L. 1969, ch. 191, § 1; May 1.



25-2118 Certification of city offices to be filled.

25-2118. Certification of city offices to be filled. The city clerk shall certify to the county election officer a list of all city offices to be voted upon at each city election not later than May 1 of every year that such city has a city election.

History: L. 1972, ch. 140, § 1; L. 2015, ch. 88, § 56; July 1.



25-2119 Ballots for city elections, preparation.

25-2119. Ballots for city elections, preparation. Ballots for primary and general city elections shall be prepared in such manner that each voter is instructed to vote for the same number of candidates as the number of positions to be filled, for which the voter is qualified to vote. When the voter may vote for more than one candidate, such instruction shall also specify that the voter may vote for fewer than the total number for which the voter is qualified to vote. Failure to vote for the maximum number of candidates for positions as the voter is qualified to vote for shall not invalidate the ballot nor that portion of the ballot and votes for candidates fewer than the number directed shall be counted.

History: L. 1972, ch. 140, § 2; L. 1979, ch. 109, § 3; July 1.



25-2120 Certification of election results; commencement of terms; oath of office.

25-2120. Certification of election results; commencement of terms; oath of office. The county election officer who conducts the city election shall promptly certify to the city governing body the determination of election results made by the county board of canvassers. The term of office shall commence on the second Monday in January following certification of the election.

Every person elected or appointed to city office, before entering upon the duties of such office, shall take and subscribe an oath or affirmation as specified in K.S.A. 54-106, and amendments thereto, and every such oath or affirmation shall be filed with the city clerk.

History: L. 1972, ch. 140, § 3; L. 2015, ch. 88, § 57; July 1.






Article 21a MUNICIPAL ELECTIONS, TIMING

25-21a01 Municipalities; timing of elections; term of office adjustments; filing fees; municipality defined.

25-21a01. Municipalities; timing of elections; term of office adjustments; filing fees; municipality defined. (a) On and after January 1, 2017, all primary elections for members of the governing body and other elected officials of any municipality shall be held on the first Tuesday in August of 2017 and on such date thereafter of odd-numbered years, and all general elections for members of the governing body and other elected officials of any municipality shall be held on the Tuesday succeeding the first Monday in November of 2017 of odd-numbered years and on such date thereafter.

(b) The term of members of governing bodies and other elected officials of any municipality that would expire at any time in 2017 shall expire on the second Monday in January of 2018, when newly elected members of the governing body and other newly elected officials shall take office.

(c) The governing body of the municipality shall establish by ordinance or resolution terms of office of elected officials to comply with this act.

(d) Primary elections for any municipality shall be conducted as provided in K.S.A. 25-202, and amendments thereto. A primary election shall only be required as provided in K.S.A. 25-2021 and 25-2108a, and amendments thereto, or as otherwise required by law.

(e) The filing deadline for all candidates for any municipality, unless otherwise provided by law, shall be as provided in K.S.A. 25-205, and amendments thereto.

(f) Any person who meets the qualifications for the office sought may become a candidate for municipal office by filing a declaration of intent to become a candidate with the county election officer accompanied by a filing fee of $20.

(g) "Municipality" means: (1) Any city, consolidated city-county created under K.S.A. 12-340 et seq., and amendments thereto, and K.S.A. 2015 Supp. 12-360 et seq., and amendments thereto, school district, any board of public utilities created under K.S.A. 13-1220 et seq., and amendments thereto, community college, drainage district, extension district created under K.S.A. 2-623 et seq., and amendments thereto, irrigation district, improvement district created under K.S.A. 19-2753 et seq., and amendments thereto, water district created under K.S.A. 19-3501 et seq., and amendments thereto, and hospital district created under K.S.A. 80-2501 et seq., and amendments thereto.

(2) The term does not include any special district where the election of members of the governing body is conducted at a meeting of the special district.

(h) Cities may provide for elections of elected officials in even-numbered years in order to provide for staggered terms of office or for three-year terms of office for elected officials.

History: L. 2015, ch. 88, § 7; July 1.



25-21a02 Municipal elections; date change; public information program, secretary of state duties.

25-21a02. Municipal elections; date change; public information program, secretary of state duties. (a) The secretary of state shall develop a public information program to inform the public generally of changes made as a result of moving spring elections to fall elections. Such public information program shall include, at a minimum, the explanation of which public office elections are being transferred from spring to fall elections. The program shall include the use of advertisements and public service announcements as well as posting of information on the opening pages of the official internet websites of the secretary of state and county election officers. The secretary of state and county election officers shall develop dedicated websites to provide voter education and sample ballots for elections.

(b) The county election officers in consultation with the secretary of state shall develop ways to reduce the ballot length and expedite the voting process on election days.

History: L. 2015, ch. 88, § 14; July 1.



25-21a03 Primary and general municipal election ballot styles; procedures; candidate filing procedures, deadlines; secretary of state duties; rules and regulations.

25-21a03. Primary and general municipal election ballot styles; procedures; candidate filing procedures, deadlines; secretary of state duties; rules and regulations. (a) The secretary of state shall develop the style and form of the official primary ballot and the official general election ballot for municipal offices.

(b) The declaration of intent to become a candidate shall be prescribed by the secretary of state. The declarations shall be filed with the county election officer not later than 12 noon, June 1, prior to the primary election in both even-numbered and odd-numbered years, or if such date falls on a Saturday, Sunday or holiday, then before 12 noon of the next day that is not a Saturday, Sunday or holiday.

(c) For municipalities where a primary election is not authorized or otherwise required by law, the declaration of intent to become a candidate shall be filed with the county election officer not later than 12 noon, September 1, prior to the general election in odd-numbered years, or if such date falls on a Saturday, Sunday or holiday, then before 12 noon of the next day that is not a Saturday, Sunday or holiday.

(d) The secretary of state shall establish primary election procedures for primary elections for municipalities.

(e) The secretary of state shall establish general election procedures for general elections for municipalities.

(f) County election officers shall conduct municipal elections in odd-numbered years and elections in even-numbered years if needed.

(g) The secretary of state shall adopt rules and regulations to implement this section on or before July 1, 2016.

History: L. 2015, ch. 88, § 15; July 1.



25-21a04 Citation of act.

25-21a04. Citation of act. K.S.A. 2015 Supp. 12-184a, 25-21a01, 25-21a02, 25-21a03, 25-21a04 and 25-2703a, and amendments thereto, may be cited as and shall be known as the help Kansas vote act.

History: L. 2015, ch. 88, § 16; July 1.






Article 22 ELECTION EXPENSE APPORTIONMENT

25-2201 Expenses subject to apportionment; payment by county; reimbursement; basis for apportionment.

25-2201. Expenses subject to apportionment; payment by county; reimbursement; basis for apportionment. (a) Election expenses of all primary, general and question submitted elections which are township, city, school or community junior college elections shall be paid by the boards of county commissioners of the respective counties. Election expenses of all public special districts for which it is provided by law that the county election officer, county clerk, or county election commissioner is to conduct the election, shall be paid by the boards of county commissioners of the respective counties, and the provisions of this act shall apply thereto in the same manner as the same apply to township, city, school, and community junior colleges.

(b) The direct expenses of any primary, general and question submitted elections which are township, city, school or community junior college elections, except for any such election held on a day when every registered voter in the county is authorized to vote at one election or another, shall be reimbursed to the county by the township, city, school or community junior college district for which such expenses are incurred. Indirect expenses of such elections shall not be reimbursed to the county. All costs of publication of notices of election shall be reimbursed to the county by the township, city, school district or community junior college to which the notice applies.

(c) Whenever reimbursement to the county is required under subsection (b), the direct expenses of any election held at the same time and in the same area as an election for another subdivision of government shall be apportioned among the subdivisions of government for which such expenses are incurred, in equal proportions. In the event that the subdivisions of government sharing the expense of an election are not coextensive in territory, the subdivision of government which does not extend into a particular area shall not share in the expense of the voting place for such area.

History: L. 1968, ch. 53, § 1; L. 1973, ch. 164, § 1; L. 1974, ch. 165, § 1; March 22.



25-2201a Election expenses; tax levy, use of proceeds.

25-2201a. Election expenses; tax levy, use of proceeds. Annually any county may make a tax levy on the taxable tangible property in the county in an amount not greater than the amount necessary to pay the direct expense of elections which the county is required to pay and for which the county is not reimbursed under the provisions of subsection (b) of K.S.A. 25-2201, and amendments thereto, and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. If a petition signed by 5% of the registered voters of any county is filed with the county election officer on or before July 10, 1974, requesting an election be held to determine whether the tax levy authorized by this section shall be permitted in such county, the county election officer shall hold a special question submitted election on the first Tuesday in August of 1974, in such county. The proposition shall be stated on the ballot as follows:

"Shall the board of county commissioners be authorized to make an annual tax levy on the taxable tangible property in the county to pay the direct expenses of certain elections of other subdivisions of governments as required by law."

If a majority of those voting on such question submitted are in favor of the proposition such county may in 1974 and thereafter immediately make the levy authorized in this section. If a majority of those voting on such question are against the proposition, and the board of county commissioners has theretofore included in its adopted budget any amount under authority of this section, such adopted budget and the tax levy therefor shall be reduced in an amount equal to the amount so budgeted, and no tax levy under this section shall be made in such county in 1974 or thereafter.

History: L. 1974, ch. 165, § 2; L. 1979, ch. 52, § 139; L. 1990, ch. 66, § 38; May 31.



25-2202 Apportionment by county election officer; application of rules and regulations.

25-2202. Apportionment by county election officer; application of rules and regulations. The county election officer shall make the original apportionment of election expenses among the subdivisions of government responsible therefor and shall submit the same to the respective governing bodies of such subdivisions. Such apportionment shall be made in accordance with the provisions of this act and any rules and regulations of the state election board applicable thereto.

History: L. 1968, ch. 53, § 2; March 19.



25-2203 State election board; membership; duties; rules and regulations.

25-2203. State election board; membership; duties; rules and regulations. (a) There is hereby established the state election board, the members of which shall be the lieutenant governor, the secretary of state and the attorney general. The state election board shall meet on the call of the secretary of state.

(b) The state election board shall:

(1) Adopt rules and regulations for determination of apportionment of election expenses among the subdivisions of government. Such rules and regulations shall identify and define the election expenses which are direct and those which are indirect, or shall define sufficient means of making determination thereof;

(2) assess information provided by any applicant for voter registration as evidence of citizenship pursuant to K.S.A. 25-2309(m), and amendments thereto; and

(3) make such additional rules and regulations as it deems advisable relating to payment of election expenses.

History: L. 1968, ch. 53, § 3; L. 1974, ch. 364, § 3; L. 2011, ch. 56, § 7; Jan. 1, 2012.



25-2204 Appeal to state election board; effect of determination of appeal; enforcement.

25-2204. Appeal to state election board; effect of determination of appeal; enforcement. In the event that any subdivision of government receives a statement of apportionment of election expense from a county election officer and is aggrieved thereby, the governing body of such subdivision of government may within thirty (30) days after the receipt of such statement appeal to the state election board specifying such changes as it believes should be made in such statement. In accordance with its rules and regulations, the state election board shall receive and determine such appeal, with or without hearing, and issue an order confirming the statement as made or providing that certain changes be made in the statement. The determination of the state election board of any appeal under the provisions of this section shall be conclusive, and shall be the exclusive remedy in such cases. Mandamus action may be maintained to enforce any order of the state election board.

History: L. 1968, ch. 53, § 4; March 19.



25-2205 Definitions; adoption by reference.

25-2205. Definitions; adoption by reference. Words and terms used in this act have the same meaning as is ascribed thereto in other acts of the legislature at which this act is passed.

History: L. 1968, ch. 53, § 5; March 19.






Article 23 REGISTRATION OF VOTERS

25-2301 Proof of right of suffrage.

25-2301. Proof of right of suffrage. Citizens who are entitled to the right of suffrage shall be ascertained as provided in this act, except as is otherwise provided in K.S.A. 25-1215 et seq. and 25-1801 et seq. The provisions of this act are of statewide importance and concern.

History: L. 1968, ch. 55, § 1; April 30.



25-2302 Duty of qualified voters to register; evidence of right to vote.

25-2302. Duty of qualified voters to register; evidence of right to vote. It is the duty of all legally qualified voters to register to vote. Such registration, when made as provided in this act, shall entitle such voters to vote, if otherwise legally qualified. Such registration, if the same meets the requirements of this act, shall be prima facie evidence of the right of such voters to vote at any election held in the voting district where such voter resides.

History: L. 1968, ch. 55, § 2; L. 1971, ch. 132, § 1; July 1.



25-2302d Late registration by recently discharged federal service people; certificate; filing with election board.

25-2302d. Late registration by recently discharged federal service people; certificate; filing with election board. An elector who was a person in federal service within the meaning of K.S.A. 25-1214, and amendments thereto, and whose status in such federal service has been terminated by discharge from the armed forces, by separation from the merchant marine, or by termination of service or employment outside the territorial limits of the United States, too late to enable such person to register at the time when and place where registration is required, shall be entitled to register for the purpose of voting only at the next ensuing election after such discharge, separation, or termination of employment, as herein provided. Such elector shall execute and file with the county election officer of the county of his residence, not later than 12:00 o'clock noon on the day before the election, an affidavit in form to be prescribed by the secretary of state, establishing the eligibility of such elector to register under this section. The county election officer shall provide to the person registering under the provisions of this section a certificate stating the precinct in which he is entitled to vote, which shall be presented to and filed with the election board of that precinct at the time of voting.

History: L. 1972, ch. 142, § 1; July 1.



25-2303 County election officer designated; deputy county election officers, appointment; voter registration agency; definition of terms.

25-2303. County election officer designated; deputy county election officers, appointment; voter registration agency; definition of terms. (a) The officer responsible for administering the provisions of this act shall be the county election officer. "County election officer" means the election commissioner in counties having an election commissioner, and the county clerk in counties which do not have an election commissioner. Words and terms defined in chapter 406 of the laws of 1968 shall have the same meaning in this act as is ascribed thereto in such act, unless inconsistent with the provisions of this act.

(b) "Voter registration agency" means any office in the state, other than an office of the division of motor vehicles, that provides public assistance, that provides state-funded programs primarily engaged in providing services to persons with disabilities, recruitment offices of the armed forces, and the office of the city clerk in any city of the first or second class. A voter registration agency shall provide voter registration services to persons who apply for the agency's services or assistance, and upon completion of each recertification, renewal or change of address form.

(c) Deputy county election officers shall maintain records and perform duties under the provisions of this act only in the manner prescribed by the county election officer. County election officers may appoint such deputy county election officers as deemed appropriate, including, but not limited to, the city clerk of any city, personnel in any public high school, any public library or public institution of higher education, in addition to those required to be appointed under the provisions of subsection (b).

History: L. 1968, ch. 55, § 3; L. 1983, ch. 125, § 12; L. 1996, ch. 187, § 6; Apr. 25.



25-2304 Registration books; centralized voter registration database; requirements; rules and regulations.

25-2304. Registration books; centralized voter registration database; requirements; rules and regulations. (a) The county election officer shall maintain registration books to register all citizens entitled to be registered by such county election officer under the provisions of this act. Such registration books may be in such form as may be authorized by the secretary of state.

The secretary of state shall prescribe by rules and regulations adopted as provided by law suitable provisions to assure the reasonable safety and reliability of registration books and applications for registration. Such rules and regulations may make specific provisions relating to any one or more of the types of registration books authorized by the secretary of state.

(b) The secretary of state shall establish a centralized voter registration database. Such database shall include all necessary voter registration information from every county within the state of Kansas. The secretary of state shall include in such database a list of active voters and a separate list of voters who have failed to vote at two consecutive state or national general elections or who have failed to respond to a confirmation notice sent pursuant to subsection (e) of K.S.A. 25-2316c, and amendments thereto.

(c) County election officers shall maintain voter registration records as required by law and transmit data in the manner prescribed by rules and regulations adopted pursuant to this section.

(d) The secretary of state shall adopt rules and regulations to insure the reasonable safety and reliability of the information contained in the central voter registration database and voter lists required by this section and to prescribe the type of data, the frequency, and the manner in which it is transferred to such central location.

History: L. 1968, ch. 55, § 4; L. 1990, ch. 125, § 1; L. 2001, ch. 128, § 11; July 1.



25-2305 Same; items to be included.

25-2305. Same; items to be included. The registration books shall contain the following information as to each voter who is registered: Name, date of registration and residence. Residence shall be specified by number and street, if any, and otherwise in such appropriate form as is determined by the county election officer in accordance with applicable rules and regulations of the secretary of state. If the person registered is under the age of eighteen (18) years at the time of registration, the registration books shall temporarily show the date when such person will reach the age of eighteen (18) years.

History: L. 1968, ch. 55, § 5; L. 1972, ch. 141, § 1; July 1.



25-2306 Registration by persons under eighteen; minimum age to vote.

25-2306. Registration by persons under eighteen; minimum age to vote. The application for registration shall include a statement by the applicant that he will have reached the age of eighteen (18) years before the next statewide general election. No person may vote at any election until he has reached the age of eighteen (18) years.

History: L. 1968, ch. 55, § 6; L. 1972, ch. 141, § 2; July 1.



25-2307 Administration of oaths.

25-2307. Administration of oaths. County election officers and deputy county election officers are authorized to administer oaths for the examination of applicants for registration or for any other matters relating to the administration of their duties.

History: L. 1968, ch. 55, § 7; April 30.



25-2309 Application for registration; registration agencies; limitations on public inspection of registrations; registration citizenship requirements; election board citizenship hearings; unsatisfactory evidence of citizenship; sworn affidavits; rules and regulations.

25-2309. Application for registration; registration agencies; limitations on public inspection of registrations; registration citizenship requirements; election board citizenship hearings; unsatisfactory evidence of citizenship; sworn affidavits; rules and regulations. (a) Any person may apply in person, by mail, through a voter registration agency, or by other delivery to a county election officer to be registered. Such application shall be made on: (1) A form approved by the secretary of state, which shall be provided by a county election officer or chief state election official upon request in person, by telephone or in writing; or (2) the national mail voter registration form issued pursuant to federal law. Such application shall be signed by the applicant under penalty of perjury and shall contain the original signature of the applicant or the computerized, electronic or digitized transmitted signature of the applicant. A signature may be made by mark, initials, typewriter, print, stamp, symbol or any other manner if by placing the signature on the document the person intends the signature to be binding. A signature may be made by another person at the voter's direction if the signature reflects such voter's intention.

(b) Applications made under this section shall give voter eligibility requirements and such information as is necessary to prevent duplicative voter registrations and enable the relevant election officer to assess the eligibility of the applicant and to administer voter registration, including, but not limited to, the following data to be kept by the relevant election officer as provided by law:

(1) Name;

(2) place of residence, including specific address or location, and mailing address if the residence address is not a permissible postal address;

(3) date of birth;

(4) sex;

(5) the last four digits of the person's social security number or the person's full driver's license or nondriver's identification card number;

(6) telephone number, if available;

(7) naturalization data (if applicable);

(8) if applicant has previously registered or voted elsewhere, residence at time of last registration or voting;

(9) when present residence established;

(10) name under which applicant last registered or voted, if different from present name;

(11) an attestation that the applicant meets each eligibility requirement;

(12) a statement that the penalty for submission of a false voter registration application is a maximum presumptive sentence of 17 months in prison;

(13) a statement that, if an applicant declines to register to vote, the fact that the applicant has declined to register will remain confidential and will be used only for voter registration purposes;

(14) a statement that if an applicant does register to vote, the office to which a voter registration application is submitted will remain confidential and will be used only for voter registration purposes;

(15) boxes for the applicant to check to indicate whether the applicant is or is not a citizen of the United States, together with the question "Are you a citizen of the United States of America?";

(16) boxes for the county election officer or chief state election official to check to indicate whether the applicant has provided with the application the information necessary to assess the eligibility of the applicant, including such applicant's United States citizenship;

(17) boxes for the applicant to check to indicate whether or not the applicant will be 18 years of age or older on election day, together with the question "Will you be 18 years of age on or before election day?";

(18) in reference to paragraphs (15) and (17) the statement "If you checked 'no' in response to either of these questions, do not complete this form.";

(19) a statement that the applicant shall be required to provide identification when voting; and

(20) political party affiliation declaration, if any. An applicant's failure to make a declaration will result in the applicant being registered as an unaffiliated voter.

If the application discloses any previous registration in any other county or state, as indicated by paragraph (8) or (10), or otherwise, the county election officer shall upon the registration of the applicant, give notice to the election official of the place of former registration, notifying such official of applicant's present residence and registration, and authorizing cancellation of such former registration. This section shall be interpreted and applied in accordance with federal law. No eligible applicant whose qualifications have been assessed shall be denied registration.

(c) Any person who applies for registration through a voter registration agency shall be provided with, in addition to the application under subsection (b), a form which includes:

(1) The question "If you are not registered to vote where you live now, would you like to apply to register to vote here today?";

(2) a statement that if the applicant declines to register to vote, this decision will remain confidential and be used only for voter registration purposes;

(3) a statement that if the applicant does register to vote, information regarding the office to which the application was submitted will remain confidential and be used only for voter registration purposes; and

(4) if the agency provides public assistance, (i) the statement "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency.";

(ii) boxes for the applicant to check to indicate whether the applicant would like to register or declines to register to vote, together with the statement "IF YOU DO NOT CHECK EITHER BOX, YOU WILL BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS TIME.";

(iii) the statement "If you would like help in filling out the voter registration application form, we will help you. The decision whether to seek or accept help is yours. You may fill out the application form in private."; and

(iv) the statement "If you believe that someone has interfered with your right to register or to decline to register to vote, your right to privacy in deciding whether to register or in applying to register to vote, or your right to choose your own political party or other political preference, you may file a complaint with the Kansas Secretary of State."

(d) If any person, in writing, declines to register to vote, the voter registration agency shall maintain the form prescribed by subsection (c).

(e) A voter registration agency shall transmit the completed registration application to the county election officer not later than five days after the date of acceptance. Upon receipt of an application for registration, the county election officer shall send, by nonforwardable mail, a notice of disposition of the application to the applicant at the postal delivery address shown on the application. If a notice of disposition is returned as undeliverable, a confirmation mailing prescribed by K.S.A. 25-2316c, and amendments thereto, shall occur.

(f) If an application is received while registration is closed, such application shall be considered to have been received on the next following day during which registration is open.

(g) A person who completes an application for voter registration shall be considered a registered voter when the county election officer adds the applicant's name to the county voter registration list.

(h) Any registered voter whose residence address is not a permissible postal delivery address shall designate a postal address for registration records. When a county election officer has reason to believe that a voter's registration residence is not a permissible postal delivery address, the county election officer shall attempt to determine a proper mailing address for the voter.

(i) Any registered voter may request that such person's residence address be concealed from public inspection on the voter registration list and on the original voter registration application form. Such request shall be made in writing to the county election officer, and shall specify a clearly unwarranted invasion of personal privacy or a threat to the voter's safety. Upon receipt of such a request, the county election officer shall take appropriate steps to ensure that such person's residence address is not publicly disclosed. Nothing in this subsection shall be construed as requiring or authorizing the secretary of state to include on the voter registration application form a space or other provision on the form that would allow the applicant to request that such applicant's residence address be concealed from public inspection.

(j) No application for voter registration shall be made available for public inspection or copying unless the information required by paragraph (5) of subsection (b) has been removed or otherwise rendered unreadable.

(k) If an applicant fails to answer the question prescribed in paragraph (15) of subsection (b), the county election officer shall send the application to the applicant at the postal delivery address given on the application, by nonforwardable mail, with a notice of incompleteness. The notice shall specify a period of time during which the applicant may complete the application in accordance with K.S.A. 25-2311, and amendments thereto, and be eligible to vote in the next election.

(l) The county election officer or secretary of state's office shall accept any completed application for registration, but an applicant shall not be registered until the applicant has provided satisfactory evidence of United States citizenship. Evidence of United States citizenship as required in this section will be satisfied by presenting one of the documents listed in paragraphs (1) through (13) of subsection (l) in person at the time of filing the application for registration or by including a photocopy of one of the following documents with a mailed registration application. After a person has submitted satisfactory evidence of citizenship, the county election officer shall indicate this information in the person's permanent voter file. Evidence of United States citizenship shall be satisfied by providing one of the following, or a legible photocopy of one of the following documents:

(1) The applicant's driver's license or nondriver's identification card issued by the division of vehicles or the equivalent governmental agency of another state within the United States if the agency indicates on the applicant's driver's license or nondriver's identification card that the person has provided satisfactory proof of United States citizenship;

(2) the applicant's birth certificate that verifies United States citizenship to the satisfaction of the county election officer or secretary of state;

(3) pertinent pages of the applicant's United States valid or expired passport identifying the applicant and the applicant's passport number, or presentation to the county election officer of the applicant's United States passport;

(4) the applicant's United States naturalization documents or the number of the certificate of naturalization. If only the number of the certificate of naturalization is provided, the applicant shall not be included in the registration rolls until the number of the certificate of naturalization is verified with the United States bureau of citizenship and immigration services by the county election officer or the secretary of state, pursuant to 8 U.S.C. § 1373(c);

(5) other documents or methods of proof of United States citizenship issued by the federal government pursuant to the immigration and nationality act of 1952, and amendments thereto;

(6) the applicant's bureau of Indian affairs card number, tribal treaty card number or tribal enrollment number;

(7) the applicant's consular report of birth abroad of a citizen of the United States of America;

(8) the applicant's certificate of citizenship issued by the United States citizenship and immigration services;

(9) the applicant's certification of report of birth issued by the United States department of state;

(10) the applicant's American Indian card, with KIC classification, issued by the United States department of homeland security;

(11) the applicant's final adoption decree showing the applicant's name and United States birthplace;

(12) the applicant's official United States military record of service showing the applicant's place of birth in the United States; or

(13) an extract from a United States hospital record of birth created at the time of the applicant's birth indicating the applicant's place of birth in the United States.

(m) If an applicant is a United States citizen but does not have any of the documentation listed in this section as satisfactory evidence of United States citizenship, such applicant may submit any evidence that such applicant believes demonstrates the applicant's United States citizenship.

(1) Any applicant seeking an assessment of evidence under this subsection may directly contact the elections division of the secretary of state by submitting a voter registration application or form as described by this section and any supporting evidence of United States citizenship. Upon receipt of this information, the secretary of state shall notify the state election board, as established under K.S.A. 25-2203, and amendments thereto, that such application is pending.

(2) The state election board shall give the applicant an opportunity for a hearing and an opportunity to present any additional evidence to the state election board. Notice of such hearing shall be given to the applicant at least five days prior to the hearing date. An applicant shall have the opportunity to be represented by counsel at such hearing.

(3) The state election board shall assess the evidence provided by the applicant to determine whether the applicant has provided satisfactory evidence of United States citizenship. A decision of the state election board shall be determined by a majority vote of the election board.

(4) If an applicant submits an application and any supporting evidence prior to the close of registration for an election cycle, a determination by the state election board shall be issued at least five days before such election date.

(5) If the state election board finds that the evidence presented by such applicant constitutes satisfactory evidence of United States citizenship, such applicant will have met the requirements under this section to provide satisfactory evidence of United States citizenship.

(6) If the state election board finds that the evidence presented by an applicant does not constitute satisfactory evidence of United States citizenship, such applicant shall have the right to appeal such determination by the state election board by instituting an action under 8 U.S.C. § 1503. Any negative assessment of an applicant's eligibility by the state election board shall be reversed if the applicant obtains a declaratory judgment pursuant to 8 U.S.C. § 1503, demonstrating that such applicant is a national of the United States.

(n) Any person who is registered in this state on the effective date of this amendment to this section is deemed to have provided satisfactory evidence of citizenship and shall not be required to resubmit evidence of citizenship.

(o) For purposes of this section, proof of voter registration from another state is not satisfactory evidence of United States citizenship.

(p) A registered Kansas voter who moves from one residence to another within the state of Kansas or who modifies such voter's registration records for any other reason shall not be required to submit evidence of United States citizenship.

(q) If evidence of citizenship is deemed to be unsatisfactory due to an inconsistency between the document submitted as evidence and the name or sex provided on the application for registration, such applicant may sign an affidavit:

(1) Stating the inconsistency or inconsistencies related to the name or sex, and the reason therefor; and

(2) swearing under oath that, despite the inconsistency, the applicant is the individual reflected in the document provided as evidence of citizenship. However, there shall be no inconsistency between the date of birth on the document provided as evidence of citizenship and the date of birth provided on the application for registration. If such an affidavit is submitted by the applicant, the county election officer or secretary of state shall assess the eligibility of the applicant without regard to any inconsistency stated in the affidavit.

(r) All documents submitted as evidence of citizenship shall be kept confidential by the county election officer or the secretary of state and maintained as provided by Kansas record retention laws. The provisions of this subsection shall expire on July 1, 2016, unless the legislature reviews and reenacts this provision pursuant to K.S.A. 45-229, and amendments thereto, prior to July 1, 2016.

(s) The secretary of state may adopt rules and regulations to* in order to implement the provisions of this section.

(t) Nothing in this section shall prohibit an applicant from providing, or the secretary of state or county election officer from obtaining satisfactory evidence of United States citizenship, as described in subsection (1), at a different time or in a different manner than an application for registration is provided, as long as the applicant's eligibility can be adequately assessed by the secretary of state or county election officer as required by this section.

(u) The proof of citizenship requirements of this section shall not become effective until January 1, 2013.

History: L. 1968, ch. 55, § 9; L. 1972, ch. 141, § 3; L.1976, ch. 181, § 7; L. 1980, ch. 112, § 1; L. 1982, ch. 154, § 3; L. 1996, ch. 187, § 7; L. 1997, ch. 124, § 13; L. 1999, ch. 105, § 2; L. 2000, ch. 56, § 3; L. 2001, ch. 42, § 1; L. 2001, ch. 211, § 6; L. 2004, ch. 93, § 4; L. 2011, ch. 56, § 8; Jan. 1, 2012.



25-2309a Mailing of registration forms; envelope required.

25-2309a. Mailing of registration forms; envelope required. All mail registration forms utilized by the county election officer shall be transmitted in envelopes in order to protect the privacy of the registrant.

History: L. 1976, ch. 181, § 13; May 8.



25-2309b Signature cards for voter registration records; request for current signature card.

25-2309b. Signature cards for voter registration records; request for current signature card. (a) The county election officer may request that any registered voter whose signature does not appear in registration records sign and submit a signature card on a form prescribed by the secretary of state to be included with the voter's registration records.

(b) If a county election officer determines that the reliability of the registration records require a current signature of any voter, or if a registered voter's signature becomes subject to verification by the county election officer, and a similar signature is not on file for such voter, the county election officer may request that the voter sign and submit a current signature card, on a form prescribed by the secretary of state, to be included with the voter's registration records.

History: L. 1982, ch. 154, § 5; April 29.



25-2309c Notices and official mailings; mailing address.

25-2309c. Notices and official mailings; mailing address. Unless otherwise specifically provided, whenever any notice or other official mailing is required to be mailed to a registered voter at the place of residence specified in the registration books, such notice shall be addressed to the current mailing address of that voter as it appears in the registration records and shall be sent by nonforwardable first-class mail.

History: L. 1982, ch. 154, § 6; L. 1988, ch. 120, § 1; L. 1996, ch. 187, § 8; Apr. 25.



25-2310 Publication of registration times and places and information for mail registration.

25-2310. Publication of registration times and places and information for mail registration. County election officers shall cause publication, in a newspaper having general circulation in the county of the county election officer, of a notice of places and dates for registration and the closing thereof before each election. Such notice also shall give information for registration by mail. Such notice shall be given in such form and at such time or times as is specified by rules and regulations of the secretary of state.

History: L. 1968, ch. 55, § 10; L. 1976, ch. 181, § 8; May 8.



25-2311 Opening and closing of registration; when required; certification of number of registered voters in precincts to secretary of state.

25-2311. Opening and closing of registration; when required; certification of number of registered voters in precincts to secretary of state. (a) County election officers shall provide for the registration of voters at one or more places on all days except the following:

(1) Days when the main offices of the county government are closed for business, except as is otherwise provided by any county election officer under the provisions of K.S.A. 25-2312, and amendments thereto;

(2) days when the main offices of the city government are closed for business, in the case of deputy county election officers who are city clerks except as is otherwise provided by any county election officer under the provisions of K.S.A. 25-2312, and amendments thereto;

(3) the 20 days preceding the day of primary and general elections;

(4) the 20 days preceding the day of any election other than one specified in this subsection; and

(5) the day of any question submitted election.

(b) For the purposes of this section in counting days that registration books are to be closed, all of the days including Sunday and legal holidays shall be counted.

(c) The secretary of state shall notify every county election officer of the dates when registration shall be closed preceding primary and general elections. The days so specified by the secretary of state shall be conclusive. Such notice shall be given by the secretary of state by mail at least 60 days preceding every primary and general election.

(d) The last days before closing of registration books as directed by the secretary of state under subsection (c), county election officers shall provide for registration of voters during regular business hours, during the noon hours and at other than regular business hours upon such days as the county election officers deem necessary. The last three business days before closing of registration books prior to primary and general elections, county election officers may provide for registration of voters until 9 p.m. in any city.

(e) County election officers shall accept and process applications received by voter registration agencies and the division of motor vehicles not later than the 21st day preceding the date of any election; mailed voter registration applications that are postmarked not later than the 21st day preceding the date of any election; or, if the postmark is illegible or missing, is received in the mail not later than the ninth day preceding the day of any election.

(f) The secretary of state may adopt rules and regulations interpreting the provisions of this section and specifying the days when registration shall be open, days when registration shall be closed, and days when it is optional with the county election officer for registration to be open or closed.

(g) Before each primary and general election held in even-numbered and odd-numbered years, and at times and in a form prescribed by the secretary of state, each county election officer shall certify to the secretary of state the number of registered voters in each precinct of the county as shown by the registration books in the office of such county election officer.

History: L. 1968, ch. 55, § 11; L. 1973, ch. 165, § 1; L. 1982, ch. 158, § 15; L. 1990, ch. 126, § 1; L. 1991, ch. 102, § 1; L. 1992, ch. 194, § 5; L. 1995, ch. 192, § 5; L. 1996, ch. 187, § 9; L. 1997, ch. 124, § 14; L. 2011, ch. 112, § 19; L. 2015, ch. 88, § 58; July 1.



25-2312 Same; additional times of registration permitted.

25-2312. Same; additional times of registration permitted. Places of registration which are in the main office building of the county government in the case of election commissioners and in the main offices of the city government in the case of city clerks shall be open during the same business hours as any such building is open generally for business. County election officers may provide that any place of registration except a voter registration agency and division of motor vehicles offices shall be open for registration on Saturdays or for additional hours on any day or days that registration of voters may be provided.

History: L. 1968, ch. 55, § 12; L. 1996, ch. 187, § 10; Apr. 25.



25-2313 Additional places of registration permitted.

25-2313. Additional places of registration permitted. County election officers may provide for additional places of registration. Such additional places may be located other than in buildings in the event such places are determined to be suitable by the county election officer.

History: L. 1968, ch. 55, § 13; L. 1982, ch. 159, § 1; July 1.



25-2314 Appointment of deputy county election officers.

25-2314. Appointment of deputy county election officers. County election officers are authorized to appoint deputy county election officers for terms which do not extend longer than the term of the appointing officer or two (2) years, whichever is the shorter period of time, except as is otherwise provided in K.S.A. 25-2303.

History: L. 1968, ch. 55, § 14; April 30.



25-2315 Expenses of registration, payment.

25-2315. Expenses of registration, payment. The expenses of registration incurred under this act shall be paid by the county in all cases except expenses incurred by voter registration agencies and the division of motor vehicles, in which case such expenses shall be paid by such city or such agency. County and city governing bodies, the division of motor vehicles and voter registration agencies upon which this section imposes financial obligation shall make adequate provision to carry out the intent of this act by authorizing sufficient expenditure for both regular and temporary employees, recordkeeping methods approved by the secretary of state and such other expenditures as may be appropriate.

History: L. 1968, ch. 55, § 15; L. 1996, ch. 187, § 11; Apr. 25.



25-2316a False swearing to an affidavit; penalty.

25-2316a. False swearing to an affidavit; penalty. False swearing to an affidavit to obtain a ballot is falsely swearing to an affidavit given to satisfy the requirements of subsection (a) or subsection (b) of K.S.A. 25-2316c.

False swearing to an affidavit to obtain a ballot is a class B misdemeanor.

History: L. 1973, ch. 166, § 2; L. 1977, ch. 138, § 1; July 1.



25-2316c Registration of voters; change of name of registered voter; change of residence by registered voters; provisional ballots; advance voting ballot, application; removal of names of voters from registration lists; basis for removal of names.

25-2316c. Registration of voters; change of name of registered voter; change of residence by registered voters; provisional ballots; advance voting ballot, application; removal of names of voters from registration lists; basis for removal of names. (a) When a registered voter changes name by marriage, divorce or legal proceeding, if such voter is otherwise qualified to vote at such voting place such voter shall be allowed to vote a provisional ballot at any election, or apply for an advance voting ballot, on the condition that such voter first completes the application for registration prescribed by K.S.A. 25-2309, and amendments thereto. Completion of the application shall authorize the county election officer to update the registration records, if appropriate, for voting in future elections. The county election officer shall send, by nonforwardable mail, a notice of disposition to any voter completing such application.

(b) When a registered voter changes residence, such voter shall reregister in order to be eligible to vote, except that when a registrant has moved from an address on the registration book to another address within the county and has not reregistered, such registrant shall be allowed to vote a provisional ballot at any election, or to apply for an advance voting ballot, on the condition that such registrant first completes the application for registration prescribed by K.S.A. 25-2309, and amendments thereto. Completion of the application shall authorize the county election officer to update the registration record, if appropriate, for voting in future elections. The county election officer shall send, by nonforwardable mail, a notice of disposition to any such voter. Whenever the county election officer receives from any other election officer a notice of registration of a voter in a different place than that shown in the records of the county election officer, such officer shall remove the name of such voter from the registration book and party affiliation list.

(c) Every application for registration completed under this section shall be returned to the county election officer with the registration books.

(d) A registrant shall not be removed from the registration list on the ground that the registrant has changed residence unless the registrant:

(1) Confirms in writing that the registrant has moved outside the county in which the registrant is registered, or registers to vote in any other jurisdiction; or

(2) has failed to respond to the notice described in subsection (e)(4) and has not appeared to vote in an election during the period beginning on the date of the notice and ending on the day after the date of the second federal general election that occurs after the date of the notice.

(e) A county election officer shall send a confirmation notice upon which a registrant may state such registrant's current address, within 45 days of the following events:

(1) A notice of disposition of an application for voter registration is returned as undeliverable;

(2) change of address information supplied by the national change of address program identifies a registrant whose address may have changed;

(3) if it appears from information provided by the postal service that a registrant has moved to a different residence address in the county in which the registrant is currently registered; or

(4) if it appears from information provided by the postal service that a registrant has moved to a different residence address outside the county in which the registrant is currently registered.

The confirmation notice shall be sent by forwardable mail and shall include a postage prepaid and preaddressed return card in a form prescribed by the chief state election official.

(f) Except as otherwise provided by law, when a voter dies or is disqualified for voting, the registration of the voter shall be void, and the county election officer shall remove such voter's name from the registration books and the party affiliation lists. Whenever (1) an obituary notice appears in a newspaper having general circulation in the county reports the death of a registered voter, or (2) a registered voter requests in writing that such voter's name be removed from registration, or (3) a court of competent jurisdiction orders removal of the name of a registered voter from registration lists, or (4) the name of a registered voter appears on a list of deceased residents compiled by the secretary of health and environment as provided in K.S.A. 65-2422, and amendments thereto, or appears on a copy of a death certificate provided by the secretary of health and environment, or appears in information provided by the social security administration, the county election officer shall remove from the registration books and the party affiliation lists in such officer's office the name of any person shown by such list or death certificate to be deceased. The county election officer shall not use or permit the use of such lists of deceased residents or copies for any other purpose than provided in this section.

(g) When the chief state election official receives written notice of a felony conviction in a United States district court, such official shall notify within five days the county election officer of the jurisdiction in which the offender resides. Upon notification of a felony conviction from the chief state election official, or from a county or district attorney or a Kansas district court, the county election officer shall remove the name of the offender from the registration records.

(h) Except as otherwise provided in this section, no person whose name has been removed from the registration books shall be entitled to vote until such person has registered again.

History: L. 1977, ch. 138, § 2; L. 1980, ch. 112, § 2; L. 1980, ch. 110, § 4; L. 1982, ch. 154, § 4; L. 1988, ch. 120, § 2; L. 1989, ch. 109, § 2; L. 1992, ch. 281, § 1; L. 1996, ch. 187, § 12; L. 1997, ch. 124, § 5; L. 1999, ch. 105, § 3; L. 2000, ch. 49, § 3; L. 2001, ch. 128, § 6; L. 2002, ch. 146, § 5; July 1.



25-2316e Severability.

25-2316e. Severability. If any provisions of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or application and, to this end, the provisions of this act are severable.

History: L. 1980, ch. 112, § 8; July 1.



25-2318 Registration books for voting places.

25-2318. Registration books for voting places. (a) The county election officer shall prepare a registration book for each voting place. Such registration books shall have entered therein, in alphabetical order, the registered voters authorized to vote at such voting place if otherwise a qualified voter.

(b) The registration book or a copy thereof for each voting place shall be certified as to its authenticity by the county election officer, and shall be delivered by the supervising judge to the voting place in time for the opening of the polls.

(c) Registration books to comply with the provisions of this section shall be in any form which has received the prior written approval of the secretary of state.

History: L. 1968, ch. 55, § 18; April 30.



25-2319 Record of vote in registration books.

25-2319. Record of vote in registration books. At every election, one of the judges of the election board shall, as each person votes, enter on the registration book the word "voted," or some other distinguishing mark prescribed by the county election officer, on the line where such person's name appears.

History: L. 1968, ch. 55, § 19; April 30.



25-2320 Copies of registration records; limitations on public inspection.

25-2320. Copies of registration records; limitations on public inspection. (a) The county election officer shall allow access to any person at any time during regular business hours, under supervision of the county election officer for the purpose of examining the voter registration books, active voter lists and other lists of voters required to be kept. Any person may make a written request for a copy of the registration books at any time except on any election day. The election officer is hereby directed to provide one or more copies which are accurate insofar as practicable of such books to the person so requesting. The election officer shall provide such copies to the person within 10 days following the request if so requested. The expense of making such copies shall be paid by the person requesting them. The cost of copies shall be established by the county election officer at a price which is not more than the actual cost and shall be set uniformly in order that the price therefor shall be the same for all persons requesting identical copies.

(b) No voter registration record shall be made available for public inspection or copying unless the individual's social security number, driver's license number, nondriver's identification card number or any part thereof, has been removed or otherwise been rendered unreadable.

History: L. 1968, ch. 55, § 20; L. 1977, ch. 139, § 1; L. 1987, ch. 127, § 1; L. 2001, ch. 42, § 2; L. 2001, ch. 211, § 7; L. 2011, ch. 56, § 9; Jan. 1, 2012.

Revisor's Note:

Section was also amended by L. 2001, ch. 128, § 12, but that version was repealed by L. 2001, ch. 211, § 18.



25-2320a Use of voter registration lists for commercial purposes; penalty.

25-2320a. Use of voter registration lists for commercial purposes; penalty. Use of voter registration lists for commercial purposes is knowingly selling, giving or receiving the information on or derived from voter registration lists with the intent to use such list or information for any commercial purpose.

Use of voter registration lists for commercial purposes is a class C misdemeanor. For purposes of this section, compiling, using, giving, receiving, selling or purchasing the information on or derived from voter registration lists, solely for political campaign or election purposes, shall not constitute a commercial use of voter registration lists.

History: L. 1977, ch. 139, § 2; L. 1994, ch. 190, § 3; April 21.



25-2322 Mandamus to compel registration.

25-2322. Mandamus to compel registration. If the county election officer refuses to register any person who makes application therefor as provided in this act, such person may bring an action in mandamus to require such registration in the district court of the district in which the county election officer is located. The district judge may advance any such action for immediate hearing upon not less than forty-eight (48) hours notice to the county election officer.

History: L. 1968, ch. 55, § 22; L. 1976, ch. 145, § 150; Jan. 10, 1977.



25-2323 Registration of voters on statewide basis by secretary of state.

25-2323. Registration of voters on statewide basis by secretary of state. The secretary of state and deputy assistant secretaries of state may register voters on a statewide basis.

History: L. 1989, ch. 109, § 1; July 1.



25-2352 Registration of voters as part of application for driver's license or nondriver identification card; motor vehicle record information transfers; rules and regulations.

25-2352. Registration of voters as part of application for driver's license or nondriver identification card; motor vehicle record information transfers; rules and regulations. (a) (1) Each Kansas division of motor vehicles driver's license application and nondriver identification card application (including any renewal application) submitted to a division of motor vehicles office in Kansas shall serve as an application for voter registration unless the applicant fails to sign the voter registration application. An individual who completes the application for voter registration and is otherwise eligible shall be registered to vote in accordance with the information supplied by the individual.

(2) An application for voter registration submitted under subsection (a)(1) shall be considered as updating any previous voter registration by the applicant.

(b) The voter registration section of the application:

(1) May require a second signature or other information that duplicates, or is in addition to, information in the driver's license or nondriver's identification card section of the application to prevent duplicate voter registrations, and to enable Kansas election officials to assess the eligibility of the applicant and to administer voter registration and other parts of the election process;

(2) shall include a statement that specifies each eligibility requirement for voting, contains an attestation that the applicant meets each such requirement, including citizenship, and requires the signature of the applicant, under penalty of perjury;

(3) shall include a statement that, if an applicant declines to register to vote, the fact that the applicant has declined to register will remain confidential and will be used only for voter registration purposes;

(4) shall include a statement that if an applicant does register to vote, the office at which the applicant submits a voter registration application will remain confidential and will be used only for voter registration purposes;

(5) shall be made available by the division of vehicles (as submitted by the applicant, or in machine-readable or other format) to the secretary of state and county election officers, as provided by rules and regulations adopted by the secretary of state; and

(6) shall be transmitted to the county election officer not later than five days after the date of acceptance.

(c) The motor vehicle driver's license and nondriver identification card form used for change of residence address shall also serve as a notification of change of residence address for voter registration for elections, unless the registrant states on the form that the change is not for voter registration purposes.

(d) The voter registration portion of the motor vehicle driver's license and nondriver identification card applications and change of address forms used shall be subject to approval by the secretary of state for purposes of voter registration under this section.

(e) Following the line fixed for the signature of the applicant on the application for voter registration, a statement shall be printed stating that the penalty for submission of a false voter registration application is a maximum presumptive sentence of 17 months in prison.

(f) The department of revenue or an employee of the department of revenue acting within the scope of the employee's employment shall not be liable for any damages resulting from any claim based on the department of revenue's transfer of any motor vehicle record information to the secretary of state that is required or permitted by law.

(g) The secretary of state is hereby authorized to adopt such rules and regulations in the manner prescribed by law as may be necessary for the administration of the provisions of this section.

History: L. 1993, ch. 140, § 1; L. 1996, ch. 187, § 14; L. 2011, ch. 56, § 10; Jan. 1, 2012.



25-2353 Move of registrant; update of registration record and provisional ballot.

25-2353. Move of registrant; update of registration record and provisional ballot. A registrant who has moved to a new address in the same county shall be permitted to update the voter's registration record and vote a provisional ballot at the registrant's new polling place, or at a central location determined by the county election officer.

History: L. 1996, ch. 187, § 3; Apr. 25.



25-2354 Check of the registration records of voters by chief state election officer or county election officer.

25-2354. Check of the registration records of voters by chief state election officer or county election officer. (a) Once each calendar year a check of the registration records of voters in the state of Kansas shall be commenced by the chief state election official or the county election officer by comparing such records to the National Change of Address files. A county election officer may complete one or more checks each calendar year. If the chief state election official performs the check, any discrepancies discovered in the check shall be reported to the appropriate county election officer, who shall initiate the confirmation process prescribed by K.S.A. 25-2316c, and amendments thereto, within 45 days. As an alternative to participation in the national change of address program, the county election officer may conduct mass or targeted mailings to registered voters to obtain information upon which to base the confirmation mailings.

(b) The chief state election official may adopt rules and regulations to carry out the provisions of this section.

History: L. 1996, ch. 187, § 13; L. 1999, ch. 105, § 16; July 1.



25-2355 Adoption of rules and regulations pertaining to national voter registration act.

25-2355. Adoption of rules and regulations pertaining to national voter registration act. The secretary of state may adopt rules and regulations to comply with the national voter registration act.

History: L. 1996, ch. 187, § 20; Apr. 25.



25-2356 Registration of certain voters in all Kansas elections.

25-2356. Registration of certain voters in all Kansas elections. Any person registered to vote for federal elections during the period from January 1, 1995, through the effective date of this act shall be deemed to be registered to vote in all elections in Kansas, if otherwise qualified, upon the effective date of this act.

History: L. 1996, ch. 187, § 22; Apr. 25.



25-2357 Advance notice of identification requirements.

25-2357. Advance notice of identification requirements. The secretary of state shall provide advance notice of the personal identification requirements of this act in a manner calculated to inform the public generally of the requirements for forms of personal identification as provided in this act. Such advance notice shall include, at a minimum, the use of advertisements and public service announcements in print, broadcast television, radio and cable television media, as well as the posting of information on the opening pages of the official internet websites of the secretary of state and governor.

History: L. 2011, ch. 56, § 14; Jan. 1, 2012.



25-2358 Birth certificate applications for voter registration purposes, county assistance provided; transmittal of forms.

25-2358. Birth certificate applications for voter registration purposes, county assistance provided; transmittal of forms. The boards of county commissioners shall designate a county office or department to provide assistance at no charge to any person applying for a birth certificate from the state registrar of vital statistics for the purpose of registering to vote. Such county departments shall transmit the necessary forms to the state registrar's office at no cost to the person applying for the birth certificate.

History: L. 2011, ch. 56, § 15; Jan. 1, 2012.



25-2359 Severability.

25-2359. Severability. If any provision of this act is held to be unconstitutional under the United States or Kansas constitutions, that provision shall be severed from the act, and the other provisions of this act shall remain valid and in effect.

History: L. 2011, ch. 56, § 20; Jan. 1, 2012.

"This act" means chapter 56 of the 2011 Session Laws of Kansas.






Article 24 ELECTION CRIMES

25-2407 Corrupt political advertising; penalty.

25-2407. Corrupt political advertising; penalty. Corrupt political advertising is:

(a) (1) Publishing or causing to be published in a newspaper or other periodical any paid matter which expressly advocates the nomination, election or defeat of any candidate, unless such matter is followed by the word "advertisement" or the abbreviation "adv." in a separate line together with the name of the chairman of the political or other organization inserting the same or the name of the person who is responsible therefor; or

(2) broadcasting or causing to be broadcast by any radio or television station any paid matter which expressly advocates the nomination, election or defeat of any candidate, unless such matter is followed by a statement which states: "Paid for" or "Sponsored by" followed by the name of the sponsoring organization and the name of the chairperson or treasurer of the political or other organization sponsoring the same or the name of the person who is responsible therefor; or

(3) publishing or causing to be published in a newspaper or other periodical any paid matter which is intended to influence the vote of any person or persons for or against any question submitted for a proposition to amend the constitution or to authorize the issuance of bonds or any other question submitted at an election, unless such matter is followed by the word "advertisement" or the abbreviation "adv." in a separate line together with the name of the chairman of the political or other organization inserting the same or the name of the person who is responsible therefor;

(4) broadcasting or causing to be broadcast by any radio or television station any paid matter which is intended to influence the vote of any person or persons for or against any question submitted for a proposition to amend the constitution or to authorize the issuance of bonds or any other question submitted at an election, unless such matter is followed by a statement which states: "Paid for" or "Sponsored by" followed by the name of the sponsoring organization and the name of the chairperson or treasurer of the political or other organization sponsoring the same or the name of the person who is responsible therefor; or

(5) publishing or causing to be published any brochure, flier or other political fact sheet which is intended to influence the vote of any person or persons for or against any question submitted for a proposition to amend the constitution or to authorize the issuance of bonds or any other question submitted at an election, unless such matter is followed by a statement which states: "Paid for" or "Sponsored by" followed by the name of the sponsoring organization and the name of the chairperson or treasurer of the political or other organization sponsoring the same or the name of the individual who is responsible therefor.

(b) Corrupt political advertising is a class C misdemeanor.

(c) For the purposes of this section, the term "expressly advocate the nomination, election or defeat of a candidate" shall have the meaning ascribed to it in K.S.A. 25-4143, and amendments thereto.

History: L. 1973, ch. 173, § 1; L. 2007, ch. 196, § 3; May 24.



25-2408 Definitions.

25-2408. Definitions. As used in this act, unless the context otherwise requires: (a) "Election" means any primary, general or special election of national, state, county, township, school or city officers or officers of any other subdivision of the state, or any question submitted election held at any time whether the same be upon a constitutional amendment, authority to issue bonds by the state or any subdivision thereof or any other special question whatsoever.

(b) Words and phrases defined in article 25 of chapter 25 of Kansas Statutes Annotated shall have the same meaning when used in this act as is ascribed thereto in said article.

History: L. 1974, ch. 157, § 1; July 1.



25-2409 Election bribery.

25-2409. Election bribery. (a) Election bribery is conferring, offering or agreeing to confer, or soliciting, accepting or agreeing to accept any benefit as consideration to or from any person either to vote or withhold any person's vote, or to vote for or against any candidate or question submitted at any public election.

(b) This section shall not apply to a business or organization that provides a product of value less than $3 to any person who asserts that such person has voted, without regard to such voter's vote for or against any candidate or issue.

(c) Election bribery is a severity level 7, nonperson felony.

History: L. 1974, ch. 157, § 3; L. 1993, ch. 291, § 200; L. 2015, ch. 87, § 4; July 1.



25-2410 Bribery to induce signing of nomination papers.

25-2410. Bribery to induce signing of nomination papers. Bribery to induce signing of nomination papers is knowingly: (a) Offering any benefit, property or thing of value to any person to induce him to sign any nomination paper; or

(b) accepting any benefit, property or thing of value, as consideration for signing any nomination paper.

Bribery to induce signing of nomination papers is a class B misdemeanor.

History: L. 1974, ch. 157, § 4; July 1.



25-2411 Election perjury.

25-2411. Election perjury. Election perjury is intentionally and knowingly falsely swearing, affirming, declaring or subscribing to any of the following: (a) Statements in answer to questions put to a person who has been challenged as unqualified to vote.

(b) Statements in answer to questions put to a witness concerning the qualifications of any person to vote.

(c) Statements contained in any affidavit which is prescribed by chapter 25 of the Kansas Statutes Annotated or any other election law of the state, or which is prescribed in any manner by the secretary of state or any county election officer under the election laws of this state.

(d) Statements in answer to questions put by a county election officer or deputy county election officer relating to application for voter registration of any person.

(e) Statements in answer to questions put by an election board member to a person asking for voter assistance because of age, visual handicap, lack of proficiency in reading the English language or physical disability.

(f) Statements of any witness at an election contest.

Election perjury is a severity level 9, nonperson felony.

History: L. 1974, ch. 157, § 5; L. 1976, ch. 188, § 1; L. 1993, ch. 291, § 201; July 1.



25-2412 Election forgery.

25-2412. Election forgery. Election forgery is: (a) Knowingly and with intent to induce official action, signing or otherwise affixing any name other than one's own name to a certificate of nomination, nomination paper or any petition under the election laws of this state;

(b) marking any other person's ballot without such person's consent; or

(c) marking any other person's ballot contrary to the directions of such person.

Election forgery is a severity level 8, nonperson felony.

History: L. 1974, ch. 157, § 6; L. 1980, ch. 113, § 1; L. 1993, ch. 291, § 202; July 1.



25-2413 Disorderly election conduct.

25-2413. Disorderly election conduct. Disorderly election conduct is willfully: (a) Disturbing the peace in or about any voting place on election day;

(b) leaving or attempting to leave a voting place in possession of any ballot, except as is specifically permitted by law;

(c) approaching or remaining closer than three feet to any voting booth, voting machine or table being used by an election board except as admitted for the purpose of voting or by authority of the supervising judge;

(d) interrupting, hindering or obstructing any person approaching any voting place for the purpose of voting;

(e) engaging in any of the following activities within 250 feet from the entrance of a polling place during the hours the polls are open on election day:

(1) solicitation of contributions; or

(2) conduct of advisory elections other than those specifically authorized by law, including the exercise of home rule power, to be conducted by a county election officer.

Disorderly election conduct is a class B misdemeanor.

History: L. 1974, ch. 157, § 7; L. 1985, ch. 118, § 11; July 1.



25-2414 Possessing false or forged election supplies.

25-2414. Possessing false or forged election supplies. Possessing false or forged election supplies is possessing any falsely made, altered, forged or counterfeit poll book, tally lists or election returns of any election in this state with the intent to hinder or prevent a fair election.

Possessing false or forged election supplies is a severity level 9, nonperson felony.

History: L. 1974, ch. 157, § 8; L. 1993, ch. 291, § 203; July 1.



25-2415 Intimidation of voters.

25-2415. Intimidation of voters. (a) Intimidation of voters is: (1) Intimidating, threatening, coercing or attempting to intimidate, threaten, or coerce any person for the purpose of interfering with the right of such person to vote or to vote as he may choose, or of causing such person to vote for, or not to vote for, any candidate for any office or question submitted at any election; or

(2) mailing, publishing, broadcasting, telephoning or transmitting by any means false information intended to keep one or more voters from casting a ballot or applying for or returning an advance voting ballot.

(b) Intimidation of voters is a severity level 7, nonperson felony.

History: L. 1974, ch. 157, § 9; L. 2001, ch. 125, § 2; April 26.



25-2416 Voting without being qualified.

25-2416. Voting without being qualified. (a) Voting without being qualified is knowingly voting or attempting to vote without being qualified:

(1) In any election district when not a lawfully registered voter in such election district; or

(2) at any election by a person who is not a citizen of the United States or who does not otherwise meet the qualifications of an elector.

(b) Voting without being qualified or attempting to vote without being qualified is a severity level 7, nonperson felony.

(c) The provisions of K.S.A. 2015 Supp. 21-5301(c), and amendments thereto, shall not apply to a violation of attempting to vote without being qualified pursuant to this section.

History: L. 1974, ch. 157, § 10; L. 2015, ch. 87, § 5; July 1.



25-2417 Bribery of an election official.

25-2417. Bribery of an election official. Bribery of an election official is conferring or offering or agreeing to confer any benefit, property or thing of value upon an election official with intent to influence the election official to perform the election official's duties improperly.

Bribery of an election official is a severity level 7, nonperson felony.

History: L. 1974, ch. 157, § 11; L. 1993, ch. 291, § 204; July 1.



25-2418 Bribe acceptance by an election official.

25-2418. Bribe acceptance by an election official. Bribe acceptance by an election official is the acceptance by an election official of any benefit, property or thing of value in consideration for improper performance of election duties.

Bribe acceptance by an election official is a severity level 7, nonperson felony.

History: L. 1974, ch. 157, § 12; L. 1993, ch. 291, § 205; July 1.



25-2419 Misconduct of an election officer.

25-2419. Misconduct of an election officer. Misconduct of an election officer is, while being charged with any election duty: (a) Being grossly neglectful with respect thereto.

(b) Furnishing a voter with a ballot and informing such voter that any of its contents are different from that which appear thereon with intent to induce such voter to vote contrary to such voter's inclinations.

(c) Changing the ballot of a voter.

(d) Willfully permitting any person to testify as a witness or make an affidavit contrary to law.

(e) Preventing a qualified elector from voting.

(f) Refusing to receive the vote of a qualified elector when duly offered.

Misconduct of an election officer is a class B misdemeanor.

History: L. 1974, ch. 157, § 13; July 1.



25-2420 Election fraud by an election officer.

25-2420. Election fraud by an election officer. Election fraud by an election officer is, while being charged with any election duty, and with intent to hinder, prevent or defeat a fair election: (a) Receiving any vote by any person who is not a registered voter or otherwise qualified to vote.

(b) Receiving any vote offered by any person who shall have voted previously at the same election.

(c) Possessing any falsely made, altered, forged or counterfeit poll books, registration books, party affiliation lists, election abstracts or returns or any other election papers.

(d) Receiving, canvassing, counting or tallying any ballots, votes or election returns which are fraudulent, forged, counterfeited or illegal.

(e) Issuing, granting, mailing or delivering any false, fraudulent or illegal certificate of nomination or certificate of election.

(f) Declaring or otherwise proclaiming any false election result.

(g) Declaring or otherwise proclaiming any election result based upon fraudulent, fictitious or illegal votes.

(h) Entering or writing upon any poll book, registration book or party affiliation list the name of any person not qualified to vote.

(i) Entering or writing upon any poll book, registration book or party affiliation list the name of any person who has not voted when in fact such person has not voted.

Election fraud by an election officer is a severity level 10, nonperson felony.

History: L. 1974, ch. 157, § 14; L. 1993, ch. 291, § 206; July 1.



25-2421 Election suppression.

25-2421. Election suppression. Election suppression is knowingly: (a) Suppressing any certificate of nomination, nomination papers, petition for nomination or any part thereof which have been duly filed.

(b) Being in possession of any certificate of nomination, nomination papers or petition for candidacy entitled to be filed under any of the election laws of this state and suppressing, neglecting or failing to cause the same to be filed at the proper time in the proper office.

Election suppression is a severity level 10, nonperson felony.

History: L. 1974, ch. 157, § 15; L. 1993, ch. 291, § 207; July 1.



25-2421a Voter registration suppression.

25-2421a. Voter registration suppression. (a) Voter registration suppression is knowingly: (1) Destroying any application for voter registration signed by a person pursuant to K.S.A. 25-2309, and amendments thereto; (2) obstructing the delivery of any such signed application to the county election officer or the chief state election official; or (3) failing to deliver any such application to the appropriate county election officer or the chief state election official as required by law.

(b) Voter registration suppression is a severity level 10, nonperson felony.

History: L. 2001, ch. 125, § 1; April 26.



25-2422 Unauthorized voting disclosure.

25-2422. Unauthorized voting disclosure. (a) Unauthorized voting disclosure is, while being charged with any election duty, intentionally:

(1) Disclosing or exposing the contents of any ballot, whether cast in a regular or provisional manner, or the name of any voter who cast such ballot, except as ordered by a court of competent jurisdiction in an election contest pursuant to K.S.A. 25-1434 et seq., and amendments thereto; or

(2) inducing or attempting to induce any voter to show how the voter marks or has marked the voter's ballot.

(b) The name of any voter who has cast a ballot shall not be disclosed from the time the ballot is cast until the final canvass of the election by the county board of canvassers.

(c) Nothing in this section shall prohibit the disclosure of the names of persons who have voted advance ballots.

(d) Nothing in this section shall prohibit authorized poll agents from observing elections as authorized by K.S.A. 25-3004, 25-3005 and 25-3005a, and amendments thereto.

(e) Unauthorized voting disclosure is a severity level 10, nonperson felony.

History: L. 1974, ch. 157, § 16; L. 1993, ch. 291, § 208; L. 2013, ch. 101, § 1; July 1.



25-2423 Election tampering.

25-2423. Election tampering. (a) Election tampering is, while being charged with no election duty, making or changing any election record.

(b) Election tampering is a severity level 7, nonperson felony.

History: L. 1974, ch. 157, § 17; L. 1993, ch. 291, § 209; L. 2015, ch. 87, § 6; July 1.



25-2424 False impersonation as party officer.

25-2424. False impersonation as party officer. False impersonation as party officer is willfully and falsely representing oneself to be an officer of any political party organization or committeeman or committeewoman thereof with the intent to deceive any person or to influence in any way the outcome of any election.

False impersonation as party officer is a class A misdemeanor.

History: L. 1974, ch. 157, § 18; July 1.



25-2425 Voting machine fraud.

25-2425. Voting machine fraud. Voting machine fraud is: (a) Being in unlawful or unauthorized possession of a voting machine key.

(b) Intentionally tampering with, altering, disarranging, defacing, impairing or destroying any voting machine, automatic ballot, voting machine label or register or record made by a voting machine.

Voting machine fraud is a severity level 10, nonperson felony.

History: L. 1974, ch. 157, § 19; L. 1993, ch. 291, § 210; July 1.



25-2426 Printing and circulating imitation ballots.

25-2426. Printing and circulating imitation ballots. Printing and circulating imitation ballots is knowingly printing and circulating sample or imitation ballots except the official sample ballot furnished by the county election officer.

Printing and circulating imitation ballots is a severity level 10, nonperson felony.

History: L. 1974, ch. 157, § 20; L. 1993, ch. 291, § 211; July 1.



25-2427 Marking ballots to identify.

25-2427. Marking ballots to identify. Marking ballots to identify is knowingly, in any manner or fashion marking, folding or clipping any ballot so that such ballot may be distinguished from other ballots.

Marking ballot to identify is a class A misdemeanor.

History: L. 1974, ch. 157, § 21; July 1.



25-2428 Destruction of election supplies.

25-2428. Destruction of election supplies. Destruction of election supplies is intentionally destroying or defacing any list of candidates posted in accordance with law, card of instruction, sample ballot or any election supplies.

Destruction of election supplies is a severity level 9, nonperson felony.

History: L. 1974, ch. 157, § 22; L. 1993, ch. 291, § 212; July 1.



25-2429 Destruction of election papers.

25-2429. Destruction of election papers. Destruction of election papers is intentionally destroying any certificate of nomination or nomination papers or any letter of withdrawal of a candidate.

Destruction of election papers is a severity level 9, nonperson felony.

History: L. 1974, ch. 157, § 23; L. 1993, ch. 291, § 213; July 1.



25-2430 Electioneering.

25-2430. Electioneering. (a) Electioneering is knowingly attempting to persuade or influence eligible voters to vote for or against a particular candidate, party or question submitted. Electioneering includes wearing, exhibiting or distributing labels, signs, posters, stickers or other materials that clearly identify a candidate in the election or clearly indicate support or opposition to a question submitted election within any polling place on election day or advance voting site during the time period allowed by law for casting a ballot by advance voting or within a radius of 250 feet from the entrance thereof. Electioneering shall not include bumper stickers affixed to a motor vehicle that is used to transport voters to a polling place or to an advance voting site for the purpose of voting.

(b) As used in this section, "advance voting site" means the central county election office or satellite advance voting sites designated as such pursuant to subsection (c) of K.S.A. 25-1122, and amendments thereto, and adult care homes and hospital based care units at the time of an election participating in the voting procedures prescribed in K.S.A. 2015 Supp. 25-2812.

(c) Electioneering is a class C misdemeanor.

History: L. 1974, ch. 157, § 24; L. 2001, ch. 125, § 3; L. 2008, ch. 129, § 2; Jan. 1, 2010.



25-2431 False impersonation of a voter.

25-2431. False impersonation of a voter. (a) False impersonation of a voter is representing oneself as another person, whether real or fictitious, and thereby voting or attempting to vote.

(b) False impersonation of a voter is a severity level 8, nonperson felony.

History: L. 1974, ch. 157, § 25; L. 1993, ch. 291, § 214; L. 2015, ch. 87, § 7; July 1.



25-2432 Forfeiture of office or employment upon conviction.

25-2432. Forfeiture of office or employment upon conviction. Upon final conviction of any person of any offense specified in this act, such person shall forfeit any public office or public employment which he may hold in addition to any other penalties imposed for such offense.

History: L. 1974, ch. 157, § 26; July 1.



25-2433 Advance voting suppression.

25-2433. Advance voting suppression. Advance voting suppression is knowingly, with intent to impede, obstruct or exert undue influence on the election process: (a) Destroying or altering another person's advance voting ballot applied for, or completed, by a registered voter, unless such registered voter consents in writing to such destruction or alteration;

(b) obstructing the delivery of an advance voting ballot to a voter or a completed advance voting ballot to the county election officer;

(c) failing to deliver any such advance voting ballot to the appropriate county election officer within two business days or before the close of polls on election day, whichever first occurs;

(d) exercising undue influence upon an advance voter in applying for, delivering or marking an advance voting ballot; or

(e) opening an advance voting ballot envelope sealed by the voter or examining or disclosing the contents of such voter's advance voting ballot except as required to fulfill official duties as otherwise prescribed by law.

(f) Delivering an advance voting ballot to the United States mail, with first-class postage attached, at least five calendar days prior to election day for delivery to the county election officer shall not be a violation of this section.

(g) As used in this section:

(1) "Undue influence" means coercion, compulsion or restraint as to diminish the voter's free agency, and by overcoming the power of resistance, obliges or causes such voter to adopt the will of another; and

(2) "deliver" means hand-deliver, mail or otherwise transmit an advance voting ballot.

Advance voting suppression is a severity level 9, nonperson felony.

History: L. 2007, ch. 196, § 5; May 24.



25-2434 Voting more than once.

25-2434. Voting more than once. (a) Voting more than once is intentionally:

(1) Voting or attempting to vote more than once in the same jurisdiction in an election held on a particular date;

(2) voting or attempting to vote in more than one jurisdiction in the United States in an election held on a particular date;

(3) inducing or aiding any person to vote more than once in the same jurisdiction in an election held on a particular date; or

(4) inducing or aiding any person to vote in more than one jurisdiction in the United States in an election held on a particular date.

(b) Voting more than once or attempting to commit the crime of voting more than once is a severity level 7, nonperson felony.

(c) The provisions of K.S.A. 2015 Supp. 21-5301(c), and amendments thereto, shall not apply to a violation of attempting to commit the crime of voting more than once pursuant to this section.

(d) This section shall be part of and supplemental to article 24 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2015, ch. 87, § 1; July 1.



25-2435 Prosecution of election crimes.

25-2435. Prosecution of election crimes. (a) Independent authority to prosecute any person who has committed or attempted to commit any act that constitutes a Kansas elections crime defined in K.S.A. 25-1128, and amendments thereto, or article 24 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto, shall be vested in:

(1) The district attorney or county attorney of the county where such act occurred;

(2) the Kansas attorney general; or

(3) the Kansas secretary of state.

(b) If one of the officers listed in subsection (a) has commenced the prosecution of a person who has committed or attempted to commit any act that constitutes a Kansas election crime, the other officers listed in subsection (a) may provide assistance to the prosecuting officer but shall not commence a separate prosecution.

History: L. 2015, ch. 87, § 2; July 1.






Article 25 ELECTION DEFINITIONS OF GENERAL APPLICATION

25-2501 Definitions.

25-2501. Definitions. As used in this act, the words and phrases set out in K.S.A. 25-2502 to 25-2507 shall have the meanings respectively ascribed to them unless the context requires a different meaning.

History: L. 1968, ch. 406, § 1; April 30.



25-2502 Same; dates of primary and general elections specified.

25-2502. Same; dates of primary and general elections specified. (a) "General election" means the elections held on the Tuesday following the first Monday in November of both even-numbered and odd-numbered years, and in the case of special elections of any officers to fill vacancies, the election at which any such officer is finally elected.

(b) "Primary election" means the elections held on the first Tuesday in August of both even-numbered and odd-numbered years, and any other preliminary election at which part of the candidates for special election to any national, state, county, township, city, school or other municipal office are eliminated by the process of the election but at which no officer is finally elected.

History: L. 1968, ch. 406, § 2; L. 1983, ch. 123, § 5; L. 2015, ch. 88, § 59; July 1.



25-2503 Same; national, state, county, city, school and township elections; question submitted election.

25-2503. Same; national, state, county, city, school and township elections; question submitted election. (a) "National election" means the election of members of the United States house of representatives, members of the United States senate or members of the United States presidential electoral college.

(b) "State election" means the election of state officers elected on a statewide basis, members of the house of representatives and state senators, members of the state board of education, district judges, district magistrate judges and district attorneys.

(c) "County election" means the election of such county officers as are provided by law to be elected.

(d) "City election" means the election of such city officers as are provided by law to be elected.

(e) "School election" means the election of members of the governing body of a school district or a community college.

(f) "Township election" means the election of such township officers as are provided by law to be elected.

(g) "Question submitted election" means any election at which a special question is to be voted on by the electors of the state or a part of them.

History: L. 1968, ch. 406, § 3; L. 1970, ch. 143, § 1; L. 1976, ch. 181, § 9; L. 1986, ch. 115, § 77; Jan. 12, 1987.



25-2504 Same; county election officer; chief state election official.

25-2504. Same; county election officer; chief state election official. "County election officer" means the election commissioner in counties having an election commissioner, and the county clerk in counties which do not have an election commissioner.

"Chief state election official" means the secretary of state.

History: L. 1968, ch. 406, § 4; L. 1996, ch. 187, § 15; Apr. 25.



25-2505 Same; national, state, county, city, school and township offices and officers.

25-2505. Same; national, state, county, city, school and township offices and officers. (a) "National office" or "national officer" means the office or members of the United States house of representatives, members of the United States senate and members of the United States presidential electoral college.

(b) "State office" or "state officer" means the state officers elected on a statewide basis, members of the house of representatives and state senators, members of the state board of education, district judges, district magistrate judges and district attorneys.

(c) "County office" or "county officer" means such county officers as are provided by law to be elected.

(d) "City office" or "city officer" means such city officers as are provided by law to be elected.

(e) "School office" or "school officer" means members of the governing body of any school district or community college.

(f) "Township office" or "township officer" means the trustee, treasurer and clerk of a township.

History: L. 1968, ch. 406, § 5; L. 1974, ch. 166, § 35; L. 1976, ch. 181, § 10; L. 1986, ch. 115, § 78; Jan. 12, 1987.



25-2506 Same; election boards; voting place and area.

25-2506. Same; election boards; voting place and area. (a) "Election board" means a board consisting of any odd number of persons all of whom shall be appointed as provided in this act.

(b) "Voting place" means a place designated as provided by law for voters to vote.

(c) "Area" means territory served by one voting place and may include part or all of one or more precincts or voting districts.

History: L. 1968, ch. 406, § 6; L. 1969, ch. 193, § 1; L. 1975, ch. 213, § 1; July 1.



25-2507 Same; poll book, registration book, party affiliation list; declaration.

25-2507. Same; poll book, registration book, party affiliation list; declaration. (a) "Poll book" means a book in which each voter may sign the voter's signature and a number is assigned by one of the clerks of the election board when the voter is given a ballot or set of ballots. If the county election officer determines that voters shall sign the poll book, such book shall also contain on each page the declaration prescribed by subsection (d).

(b) "Registration book" means: (1) A book or list containing the names and other information relating to registered voters. Registration books shall have the names entered therein before the same or copies thereof are delivered to the supervising judges. Registration books may also contain blank lines on which each voter shall sign the voter's signature. If the county election officer determines that voters shall sign the registration book, such book shall also contain on each page the declaration prescribed by subsection (d); or

(2) a book meeting the requirements of K.S.A. 25-2507(b)(1), and amendments thereto; containing blank lines on which each voter shall sign the voter's signature; containing on each page the declaration prescribed by subsection (d); and containing the numbers assigned by one of the clerks of the election board when voters are given ballots or sets of ballots.

(c) "Party affiliation lists" means a list containing the names of all registered voters of a county who have lawfully designated a party affiliation.

(d) "Declaration" means the following: "I, the undersigned, declare under penalty of perjury that I am a registered voter in the state of Kansas, county of ________, that I have not signed a name other than my own in order to represent myself as any other registered voter, and that I am qualified to vote and have not previously voted and will not vote again in the election held on this date, in this or any other jurisdiction in the United States, for any offices or ballot issues."

History: L. 1968, ch. 406, § 7; L. 1972, ch. 144, § 1; L. 1994, ch. 190, § 1; L. 2004, ch. 25, § 10; L. 2015, ch. 87, § 8; July 1.



25-2508 Statutory construction relating to age for election purposes.

25-2508. Statutory construction relating to age for election purposes. Whenever, in any statute relating to elections which was in effect prior to April 6, 1971, there is a provision fixing twenty-one (21) years as a minimum age for purposes of voting, registration, or any other purpose concerning elections, such provision shall be construed as fixing such age at eighteen (18) years.

History: L. 1972, ch. 126, § 1; March 20.






Article 26 APPLICATION OF CERTAIN ELECTION LAWS

25-2601 Application of 1968 act.

25-2601. Application of 1968 act. The provisions of this act shall apply to all national, state, county, township, city and school elections, both primary and general. Provisions of this act, which from their context are plainly applicable only to partisan election shall not apply to city and school elections, nor to question submitted elections, nor to any other election provided by law to be nonpartisan or which from the law providing therefor are clearly intended to be nonpartisan. The provisions of this act shall apply to question submitted elections held on the same date as any national and state primary or general election, or on the same date as any city or school primary or general election. Except as provided above, the provisions of this act shall apply to all elections of public special districts for which it is provided by law that the county election officer, county clerk or election commissioner is to conduct the elections, to the extent that the same can be made applicable, unless contrary provision is specifically made by law.

History: L. 1968, ch. 406, § 8; April 30.






Article 26a PRECINCT BOUNDARIES

25-26a02 Precinct boundaries; establishment or change; requirements; designation of precincts; municipal and township enclaves; legislative districts.

25-26a02. Precinct boundaries; establishment or change; requirements; designation of precincts; municipal and township enclaves; legislative districts. Election precincts in all counties of the state shall be established or changed by county election officers in such a manner that:

(a) Except as otherwise provided in this section, each election precinct shall be composed of contiguous and compact areas having clearly observable boundaries using visible ground features which meet the requirements of the federal bureau of the census and which coincide with census block boundaries as established by the federal bureau of the census and shall be wholly contained within any larger district from which any municipal, township or county officers are elected;

(b) election precincts for election purposes shall be designated consecutively in the county by number or name, or a combination of name and number;

(c) any municipal exclave or township enclave shall be a separate precinct and designated by a separate number or name, or combination of name and number, and shall not be identified with or as a part of any other municipal or township precinct;

(d) from and after the time that the legislature has been redistricted in 1992, precincts shall be arranged so that no precinct lies in more than one legislative district;

(e) a street or other roadway which has been platted but not graded is not a visible or observable feature for the purposes of this section; and

(f) where a legislative district boundary coincides with a municipal boundary which is changed by reason of annexation, such legislative district boundary shall be maintained as a precinct boundary until the next legislative redistricting regardless of whether such a legislative district boundary uses a visible ground feature or coincides with a census block boundary.

History: L. 1987, ch. 123, § 2; L. 1990, ch. 127, § 1; April 19.



25-26a03 Same; period in which change is prohibited; exceptions.

25-26a03. Same; period in which change is prohibited; exceptions. (a) Notwithstanding any other law or provisions to the contrary, no election precinct shall be created, divided, abolished or consolidated or the boundaries thereof changed during the period four months prior to each primary election and the succeeding general election or between January 1 of a year the last digit of which is 8 and December 1 of a year the last digit of which is 0, and from and after January 1, 1993, between January 1 of a year the last digit of which is 7 and the time when the legislature has been redistricted in a year the last digit of which is 2 except in the following cases:

(a) (1) If required by the creation of a political subdivision, new precincts may be created.

(2) If there is an alteration of a political subdivision by annexation, new precincts may be created.

(3) If a political subdivision annexes an area adjacent to the political subdivision boundary, the annexed area may be included in a precinct immediately adjacent to it, if the annexed area is in the same legislative district.

(4) A municipality or county election officer may establish new election precincts lying entirely within the boundaries of any existing precinct and shall designate the new precincts by name or number, or a combination of name and number, which shall include the designated name or number of the former precinct.

(5) If required to conform and coincide with a federal census block boundary established by the federal bureau of the census, a county election officer may change precinct boundaries.

(b) When necessary to comply with the provisions of this act, not less than 45 days after the legislature has been redistricted, or by June 10 in a year the last digit of which is 2 (whichever occurs first), precinct boundaries shall be reestablished.

History: L. 1987, ch. 123, § 3; L. 1990, ch. 127, § 2; April 19.



25-26a04 Same; maps; requirements; word description; filing with secretary of state; notification of change.

25-26a04. Same; maps; requirements; word description; filing with secretary of state; notification of change. (a) Each county election officer shall provide and maintain a suitable map or maps drawn to a scale no smaller than 1/2 mile to the inch in incorporated places and urban areas and no smaller than two miles to the inch in rural areas and clearly delineating all major observable features such as roads, streams, and railway lines and other visible ground features which meet the requirements of the federal bureau of the census for use as census block boundaries and showing the current geographical boundaries of each election precinct, representative district and senatorial district in the county. A street or other roadway which has been platted but not graded is not a visible or observable feature for the purposes of this section. The names of the features, including municipal boundaries, which constitute the boundaries of the precincts shall be shown clearly on the map or maps. The names or designations of the precincts shall be marked on the map or maps. A word description of the geographical boundaries shall be attached to each map. Such map, with attached description, shall be a public record.

(b) Each county election officer shall send a copy of each map or maps with attached description to the secretary of state. Such copies shall be public records.

(c) The county election officer shall notify the secretary of state in writing at least 30 days before any change in a political subdivision boundary or any changes in the boundaries or the reorganization of election precincts become effective and shall furnish a copy of the map or maps showing the current geographical boundaries, designation and word description of each new election precinct. The visible ground features of changed or new precinct boundaries shown on the map or maps, if not coinciding with an existing census block as established by the federal bureau of the census, shall be documented for actual physical existence using either topographical quadrangles of the United States Geological Survey or aerial photography or a plat of the precinct boundaries certified by a licensed engineer or licensed land surveyor and clearly stating and certifying that such engineer or surveyor has personally viewed the precinct boundaries and observed the actual physical existence of the visible ground features delineating such boundaries.

History: L. 1987, ch. 123, § 4; L. 1988, ch. 121, § 1; L. 1990, ch. 127, § 3; April 19.



25-26a05 Same; review of maps by secretary of state; approval or rejection; boundaries established by secretary of state, when.

25-26a05. Same; review of maps by secretary of state; approval or rejection; boundaries established by secretary of state, when. (a) The secretary of state shall promptly review all precinct maps submitted pursuant to K.S.A. 25-26a04, and amendments thereto, for compliance with the provisions of this act. The secretary of state shall promptly notify the appropriate county election officer as to whether or not such precinct maps are in compliance with the provisions of this act. Those precinct maps determined not to be in compliance with this act shall be rejected and returned to the appropriate county election officer with a written statement of noncompliance setting forth those instances where the map is in default. The appropriate county or city officials shall be notified forthwith of the rejection by the county election officer and shall make the required adjustments and resubmit the corrected precinct map or maps within 30 days after receiving notice of noncompliance. Notwithstanding other law to the contrary, changes in precinct boundaries shall not be effective and shall not be used for the conduct of any election until the secretary of state has determined the precinct maps are in compliance with the provisions of this act.

(b) If the initial or corrected precinct maps as required in this act are not filed by the deadlines set forth in this act, the secretary of state is hereby authorized and required to establish where necessary appropriate precinct boundaries in compliance with the provisions of this act, notwithstanding other law to the contrary providing or establishing authority for any county or city official to establish precinct boundaries. The secretary of state will notify the appropriate county election officer of any precincts established under the provisions of this subsection, and the county election officer immediately shall notify the appropriate city or county officials who shall forthwith adopt as the official precincts those precincts established by the secretary of state.

History: L. 1987, ch. 123, § 5; L. 1990, ch. 127, § 4; April 19.






Article 27 VOTING PLACES AND MATERIALS THEREFOR

25-2701 Designation of areas and voting places; counting and canvass of ballots in certain precincts having less than 20 registered voters.

25-2701. Designation of areas and voting places; counting and canvass of ballots in certain precincts having less than 20 registered voters. (a) The county election officer shall determine the area to be served by each voting place at every election and shall make the same known to any public officers having need of such information in due time for appropriate publication notices or other matters required by law. Any precinct having less than 20 registered voters shall be included with an adjacent precinct or precincts in a single area to be served by a common voting place. The location of voting places shall be designated by the county election officer as provided by K.S.A. 25-2703, and amendments thereto.

(b) For any election to which this section is applicable, wherever a city is located in two counties, the county election officer of the county in which the greater population of the city is located may designate a voting place located in a portion of the city in the other county to serve an area within that portion of the city within the county in which the greater population of the city is located.

(c) At voting places serving two or more precincts, one or more of which have less than 20 registered voters, all ballots which are identical shall be deposited in the same ballot box or boxes and such votes shall be counted and canvassed in such a manner as to minimize the possibility of identifying the ballots cast by any voter.

History: L. 1968, ch. 406, § 15; L. 1977, ch. 140, § 1; L. 1991, ch. 103, § 1; July 1.



25-2702 Townships; division into precincts.

25-2702. Townships; division into precincts. The county election officer may establish more than one precinct in any township or divide any township into precincts. Such division shall be made by a declaration made at least ninety (90) days before any county or state primary or general election, and notice of such division, showing the boundaries of each precinct, shall be published once each week for three (3) consecutive weeks in a newspaper of general circulation in the county in which such township is located. A division once made shall remain the same until changed by subsequent declaration and publication notice as herein required. Upon making such division into precincts, the county election officer shall designate the boundaries of each precinct. A voter shall not be eligible to vote at any national, state, county or township election in any voting area other than the one in which he or she resides.

History: R.S. 1923, 25-103; L. 1927, ch. 200, § 1; L. 1937, ch. 223, § 1; L. 1961, ch. 197, § 2; L. 1968, ch. 406, § 60; L. 1970, ch. 144, § 1; L. 1977, ch. 141, § 1; July 1.



25-2702a Undivided wards and townships to constitute precincts.

25-2702a. Undivided wards and townships to constitute precincts. Whenever a ward or township is not divided into more than one voting precinct, the entire undivided ward or township shall constitute a "precinct" as that term is used in all laws relating to elections.

History: L. 1971, ch. 133, § 1; March 5.



25-2703 Voting places; equipping and supplying; voting booths, location, design and storage; privacy of voter.

25-2703. Voting places; equipping and supplying; voting booths, location, design and storage; privacy of voter. The county election officers shall provide suitable voting places in which to hold all national, state, county, township, city and school primary and general elections, question submitted elections and other public elections. County election officers shall arrange for voting places to be warmed, lighted, and furnished with proper supplies and conveniences, including a sufficient number of booths, shelves and pencils, to enable the voters to prepare their ballots, screened from observation. Voting booths shall be in plain view of the receiving board, and both they and the ballot boxes shall be in plain view of electors waiting to vote. Each booth shall be designed so as to protect the privacy of the voter. Booths shall be well lighted.

No person other than judges, clerks and other election officers allowed by law, and those admitted for the purpose of voting, shall be permitted within three feet of the voting booths, of voting machines where they are used, or of any table being used by the election board, except by the authority of the supervising judge. Voting booths shall be deposited with the county election officer between elections.

History: L. 1893, ch. 78, § 20; L. 1897, ch. 129, § 20; R.S. 1923, 25-402; L. 1961, ch. 197, § 5; L. 1968, ch. 406, § 100; L. 1971, ch. 134, § 1; L. 1973, ch. 168, § 1; L. 1981, ch. 169, § 1; L. 1994, ch. 26, § 1; March 24.



25-2703a School buildings, polling places.

25-2703a. School buildings, polling places. (a) All unified school districts shall make suitable school buildings available for polling places at the request of a county election officer for the county in which all or any portion of the school district is located.

(b) The county election officer shall give notice on or before January 1 of each year to the superintendent of the school district of the need to use one or more school buildings as polling places for any primary or general election.

(c) The terms "primary election" and "general election" shall have the meanings as provided in K.S.A. 25-2502, and amendments thereto.

History: L. 2015, ch. 88, § 13; July 1.



25-2704 Ballot boxes; secretary of state may adopt rules and regulations.

25-2704. Ballot boxes; secretary of state may adopt rules and regulations. (a) The county election officer shall provide ballot boxes for each voting place. The secretary of state may adopt rules and regulations authorizing, in certain cases, additional or fewer ballot boxes than specified in subsection (b) of this section to be supplied.

(b) Unless otherwise provided by rules and regulations adopted under this section by the secretary of state, a separate ballot box shall be provided for each of the types of ballots named in the following list, if such ballots are to be voted at the election:

(1) A box for "national and state ballots";

(2) A box for "county and township ballots";

(3) A box for "judicial ballots";

(4) A box for "city ballots";

(5) A box for "school ballots";

(6) A box for "ballots for constitutional amendments";

(7) A box for "questions submitted."

(c) Each ballot box shall be labeled according to its appropriate designation as set out in quotation marks in subsection (b) of this section.

History: L. 1968, ch. 406, § 19; L. 1969, ch. 193, § 5; July 1.



25-2705 Security of ballot boxes at polls.

25-2705. Security of ballot boxes at polls. At the time that the voting place is opened, the supervising judge shall cause the ballot boxes to be opened in the presence of people there assembled. The ballot boxes shall be turned upside down so as to empty them of everything therein, and the same shall then be locked securely and shall not be opened again until opened for the purpose of canvassing.

History: L. 1968, ch. 406, § 20; April 30.



25-2706 Instructions, books and other materials; printing in foreign languages; responsibilities of county election officers and secretary of state.

25-2706. Instructions, books and other materials; printing in foreign languages; responsibilities of county election officers and secretary of state. (a) The county election officer shall prepare and furnish copies of all registrations and all books, maps, instructions and blanks needed for the use and guidance of election boards and voters. County election officers may adopt such rules and regulations for elections as may be needed and not in conflict with state law or rules and regulations. Such rules and regulations shall be submitted to the secretary of state for approval.

(b) The county election officer shall furnish printed instructions to election boards, defining their duties and the law governing elections.

(c) (1) The county election officer shall furnish:

(A) Printed instructions to voters;

(B) a list of voters' rights and responsibilities;

(C) a sample ballot;

(D) notification of the date of the election; and

(E) the polling place hours.

(2) Each of the items in paragraph (1) shall be posted in every voting place at every election.

(3) Wherever the secretary of state deems it advisable, all items listed in subsection (c) shall be printed in English and in a language or languages other than English.

(d) The secretary of state shall specify the form and contents of instructions to voters, list of voters' rights and responsibilities and instructions to election boards. Such specifications shall be transmitted to county election officers and may be changed from time to time by the secretary of state.

History: L. 1968, ch. 406, § 38; L. 1973, ch. 169, § 1; L. 2002, ch. 146, § 4; L. 2004, ch. 25, § 11; July 1.



25-2707 Receipt for and record of election supplies.

25-2707. Receipt for and record of election supplies. When election supplies, including ballots and poll books, are delivered by the county election officer to a supervising judge, a record shall be made thereof and the same shall be receipted. When the items provided by law to be returned by the supervising judge to the election officer are so returned, a record thereof shall be made by the election officer and a receipt therefor shall be given the supervising judge. The secretary of state may adopt rules and regulations prescribing the manner and form in which records and receipts required by this section are to be given, taken and maintained.

History: L. 1968, ch. 406, § 39; April 30.



25-2708 Preservation of ballots and election records; distribution of abstracts of voting.

25-2708. Preservation of ballots and election records; distribution of abstracts of voting. (a) The county election officer shall preserve all ballots, books and records delivered to such officer by election boards and make the same available to any canvassing board or election court who it is provided by law shall have access to the same.

(b) The county election officer shall preserve all county, city, school district and township ballots for six months and all state and national ballots for 22 months. At the expiration of such time, the county election officer shall destroy them without previously opening any of the envelopes, in the presence of two electors of approved integrity and good repute, members of the two leading political parties. Such electors shall be designated by the board of county commissioners. If the election of any officer or any question submitted at such time is being contested, the ballots shall not be destroyed until such contest is finally decided. In all cases of contested elections, either of the parties contesting shall have the right to have such ballots opened and to have all errors of the judges in counting the ballots corrected by the court or body trying such contest. Such ballots shall be opened in open court or in an open session of such body and the presence of the officer having the custody thereof.

(c) The three copies of the certified abstract of each voting place and the three copies of all certified abstracts of the county board of canvassers shall be distributed as follows:

(1) One copy shall be retained as a permanent record in the office of the county election officer.

(2) One copy shall be delivered to the chairperson of the county committee of the political party of the candidate for governor who received the greatest number of votes in the last state general election.

(3) One copy shall be delivered to the chairperson of the county committee of the political party of the candidate for governor who received the second greatest number of votes in the last state general election.

(d) Other election supplies, books, records, lists and papers shall be destroyed as provided by law.

History: L. 1968, ch. 406, § 40; L. 1974, ch. 106,§ 5; L. 1988, ch. 122, § 1; L. 1989, ch. 108, § 4; July 1.



25-2709 Destruction of election records.

25-2709. Destruction of election records. The following election records may be destroyed after they have been on file for the period stated:

(1) Appointments and oaths of office of election board members, two years.

(2) Registration lists, five years.

(3) Poll books, five years.

(4) Party affiliation lists, five years.

(5) Abstracts of voting records, 20 years.

(6) Affidavits required to be filed by the election laws of the state of Kansas, including advance voting and mail ballot envelopes containing voters' declarations, two years.

(7) All other election records used at polling places, two years.

(8) Declination forms maintained by voter registration agencies and the division of motor vehicles, two years.

(9) Confirmation notices, two years.

(10) Confirmation responses, two years.

History: L. 1974, ch. 106, § 8; L. 1993, ch. 287, § 7; L. 1995, ch. 192, § 44; L. 1996, ch. 187, § 16; Apr. 25.



25-2710 Accessibility for voting places.

25-2710. Accessibility for voting places. On any day upon which an election is held, all polling places shall be accessible by either permanent or temporary means to any voter having a disability.

History: L. 1977, ch. 128, § 1; L. 2004, ch. 93, § 5; July 1.



25-2711 Placement of political signs during election period.

25-2711. Placement of political signs during election period. No city or county shall regulate or prohibit the placement of or the number of political signs on private property or the unpaved right-of-way for city streets or county roads on private property during the 45-day period prior to any election and the two-day period following any such election. Cities and counties may regulate the size and a set-back distance for the placement of signs so as not to impede sight lines or sight distance for safety reasons.

History: L. 2015, ch. 85, § 15; July 1.






Article 28 ELECTION BOARDS

25-2801 Appointment and notification of judges and clerks.

25-2801. Appointment and notification of judges and clerks. All election board judges and clerks shall be appointed by the county election officer and shall be subject to his direction and supervision. If practicable, not less than ten (10) days prior to the day of any election, the county election officer shall appoint the judges and clerks for the election boards for such election. Thereupon, the county election officer shall notify such persons in writing of their appointment, and file in his office a written statement of such appointments. Such notifications and statements shall be in a form approved by the secretary of state.

History: L. 1968, ch. 406, § 9; April 30.



25-2802 Political affiliation of judges and clerks of election.

25-2802. Political affiliation of judges and clerks of election. Of the members of any election board, not including the supervising judge, not more than one-half of the clerks shall be of the same political party, and not more than one-half of the judges shall be of the same political party, except in the case of a three-member election board. In the case of a three-member election board, the members thereof, excluding the supervising judge, shall be of different political parties. The provisions of this section shall not apply if the officers of political organizations required to make recommendations for such appointees fail to so recommend, or if the persons so recommended fail or refuse to qualify or serve.

History: L. 1968, ch. 406, § 10; L. 1969, ch. 193, § 2; July 1.



25-2803 Recommendations by county chairmen; appointment of supervising judge; area located in two counties.

25-2803. Recommendations by county chairmen; appointment of supervising judge; area located in two counties. (a) The county chairman of each of the central committees of the political parties that polled the largest and second largest number of votes in the state at the last state election for the office of governor shall recommend, excluding the supervising judge, one-half of the persons required for judges of each election board and one-half of the persons required for clerks of each election board. In the event that the election board is to have three members, each such county chairman shall recommend one person for each board. Such recommendations shall be made in writing and shall be delivered to the county election officer, if practicable, not less than thirty (30) days prior to the day of any primary or general election to which they apply and not less than fifteen (15) days prior to the day of any special election.

(b) The county election officer shall appoint the persons recommended as provided in this section if such persons can qualify and if such recommendations are timely.

(c) The supervising judge or one other judge shall be appointed by the county election officer upon his independent selection.

(d) The county election officer shall designate and appoint one judge to be the supervising judge at each voting place. The supervising judge shall be appointed from among, and not in addition to, those judges appointed to each election board.

(e) Recommendations made under subsection (a) of this section and appointments in accordance therewith shall, in the case of any area which includes a city divided by a county line, specify at least one person from that portion of the area located within each such county to serve upon the election board of the voting place serving that area, if such persons are available to be recommended. In such cases the county election officer of the county in which the smaller portion of any such city is located shall designate those persons to be so appointed from the portion of the city in his county. Such designation shall be transmitted to the county election officer conducting elections and shall be appointed by him. In the event of any dispute arising under this subsection, the same may be submitted by either county election officer to the secretary of state for determination, and such determination shall be final. The provisions of this subsection shall apply to all elections conducted by any county election officer.

History: L. 1968, ch. 406, § 11; L. 1969, ch. 193, § 3; L. 1970, ch. 145, § 1; March 21.



25-2804 Qualifications of judges and clerks; pool of trained judges and clerks; voting by judge or clerk.

25-2804. Qualifications of judges and clerks; pool of trained judges and clerks; voting by judge or clerk. (a) Each person recommended as provided in K.S.A. 25-2803(a), and amendments thereto, shall be a resident of the area served by the voting place in which such person is to be a judge or clerk.

(b) Except as otherwise provided by this subsection, all judges and clerks shall have the qualifications of an elector in the election at which they serve, and no judge or clerk shall be a candidate for any office, other than the office of precinct committeeman or precinct committeewoman, to be elected at such election. The county election officer may appoint persons who are at least 16 years of age to serve as election judges or clerks if such persons meet all other requirements for qualification of an elector and have a letter of recommendation from a school teacher, counselor or administrator. No more than 1/3 of the persons appointed to each election board may be under the age of 18.

(c) The county election officer may establish a pool of trained judges and clerks who shall be recommended by the county chairpersons specified in K.S.A. 25-2803(a), and amendments thereto. Judges and clerks in such pool may serve at voting places other than their own if:

(1) The chairpersons specified in K.S.A. 25-2803(a), and amendments thereto, or either of them, have failed to make appropriate recommendations;

(2) it is impossible to obtain judges and clerks for a voting place in any other way; or

(3) voting machines are used, in which case the third judge, who shall be trained in the use of voting machines, need not necessarily live in the area of the voting place.

(d) Any judge or clerk serving in a voting place not located in the area in which such judge or clerk resides or serving on a special election board established under K.S.A. 25-1133(c), and amendments thereto, shall be allowed to vote an advance voting ballot in accordance with the provisions of K.S.A. 25-1119, and amendments thereto, or shall be excused from duties as such judge or clerk to vote at the voting place in the area where such judge or clerk resides.

History: L. 1968, ch. 406, § 12; L. 1973, ch. 170, § 1; L. 1976, ch. 181, § 11; L. 1981, ch. 167, § 2; L. 1995, ch. 192, § 45; L. 2000, ch. 50, § 1; L. 2015, ch. 88, § 60; July 1.



25-2805 Filling vacancies.

25-2805. Filling vacancies. If any judges or clerks shall fail or refuse to appear and serve at the proper time and place, or for any cause are or become disqualified, then the electors present shall promptly notify the county election officer thereof. The county election officer shall appoint such person as he may select to fill any such vacancy. If such a vacancy continues for more than one hour after notice to the county election officer, the electors present may select from their number, viva voce, judges and clerks to fill such vacancies.

History: L. 1968, ch. 406, § 13; April 30.



25-2806 School for election board judges.

25-2806. School for election board judges. The county election officer shall provide instruction for election board judges and clerks before each election. The instruction shall relate to all matters which in the opinion of the county election officer require additional knowledge, explanation to, or training of such judges relating to elections generally, voting machines, ballots or duties in connection with any of the foregoing.

History: L. 1968, ch. 406, § 123; L. 2004, ch. 25, § 12; July 1.



25-2807 Oath of judges and clerks.

25-2807. Oath of judges and clerks. (a) Before commencing duties as a judge or clerk, every person shall take and subscribe the oath or affirmation provided for herein. Such oath or affirmation may be administered by the county election officer, deputy county election officer or any judge who has already taken such oath or affirmation. The officer administering the oath or affirmation shall examine the person as to fitness to serve as judge or clerk.

(b) Each oath or affirmation so subscribed shall be delivered to the county election officer not later than the day following the election and shall be retained in his office until disposed of as provided by law.

(c) The oath or affirmation herein provided shall be to discharge the duties of judge or clerk at such election faithfully, honestly and according to law. The form of such oath or affirmation shall be prescribed by the secretary of state.

History: L. 1968, ch. 406, § 14; April 30.



25-2808 Election board; number of members; two-member boards, restrictions.

25-2808. Election board; number of members; two-member boards, restrictions. (a) Except as otherwise provided in subsection (b), the county election officer shall determine for each election, for each voting place, whether the election board thereof will have three members or some greater number of members.

(b) The county election officer may appoint an election board of two members for any precinct having less then 50 registered voters and in which the voting place is located more than 10 miles from any other voting place. Such members shall not be members of the same political party. In the event of an emergency or if one of the members of the election board is unable to complete the duties prescribed by law, the county election officer shall be informed and the member of the election board shall be replaced immediately. If at anytime one of the board members shall leave the room where the ballots are kept, a note describing the time, situation and number of voted ballots, or if applicable, the vote which has been counted, shall be written in the registration book. The time that such second member of the election board returns shall be written in the registration book and the note signed by both board members. If at any time both members of the election board leave the room, a notation to that effect shall be made in the registration book and the ballots secured against tampering.

History: L. 1968, ch. 406, § 16; L. 1969, ch. 193, § 4; L. 1992, ch. 6, § 3; L. 1994, ch. 26, § 2; L. 1995, ch. 192, § 51; July 1.



25-2810 Control of voting places; procedure in counting ballots; no ballots counted from ballot boxes containing less than 50 ballots; opening and closing polls; certification of election results.

25-2810. Control of voting places; procedure in counting ballots; no ballots counted from ballot boxes containing less than 50 ballots; opening and closing polls; certification of election results. (a) Each election board shall have control of its voting place and election procedure under the sole supervision of the secretary of state, county election officer, deputy county election officers and the supervising judge. The election board shall open the polls at the time specified by the county election officer. The judges shall have charge of the ballots and the supervising judge shall designate one of their number to furnish them to voters as provided by law.

(b) Any election board of five or more members may be divided by the county election officer into a receiving board and a counting board, and the receiving board shall furnish and receive ballots and record the names of voters. The receiving board shall have control of the voting place and election procedure under the sole supervision and direction of the secretary of state, county election officer, deputy county election officers, and the supervising judge. The receiving board shall open and close the polls at the time specified by the county election officer.

(c) The counting board or boards, if any, shall proceed to their voting place after the opening of the polls at the hour specified by the county election officer.

(d) At national and state elections, both primary and general, the counting board, if any, shall take charge of one of the ballot boxes containing the national and state ballots already cast in that precinct. It shall retire to a partitioned room or space in the voting place provided for that purpose and there proceed to count and tabulate the ballots cast as it shall find them deposited in the national and state ballot box. The receiving board shall continue to receive the votes of electors in another national and state ballot box, and in a county and township ballot box until such time as the counting board shall have finished counting and tabulating the ballots cast in the first national and state ballot box. They shall then exchange the first box for the second national and state box, and so continue until they have counted and tabulated all the votes cast on that election day in the national and state ballot boxes. Counting boards may, in like manner, count the ballots in other ballot boxes when only an unsubstantial number of national and state ballots have been cast and are uncounted, and likewise at elections where there are no national and state ballots. Prior to the closing of the polls, no ballots shall be counted from any ballot box containing less than 50 ballots. No result of the count shall be made known to any person not on the election board, except the county election officer or such officer's deputies, until after the time to close the polls.

(e) At city and school elections, both primary and general, the counting board, if any, shall take charge of a ballot box containing one kind of ballot. Such board shall then proceed, as in national and state elections, to count and tabulate the ballots cast. When the ballots in such ballot box have been counted, the box shall be exchanged for another ballot box and so continue until all of the ballots of every kind are counted and tabulated.

(f) When the hour arrives for closing the polls, the election board, including both the receiving and counting boards if any, shall continue in the work of counting, tabulating and summarizing the votes, and making their certificates as to the result of the election.

(g) All of the judges and clerks at the same voting place on duty when the polls close shall unite in certifying the election results as provided in K.S.A. 25-3006, and amendments thereto.

(h) (1) In accordance with rules and regulations adopted by the secretary of state, the county election officer may allocate staffing resources as needed at the voting place except that two members of the election board, one of which is the supervising judge, shall be on duty for the entire time the polls are open.

(2) The secretary of state may adopt rules and regulations to implement the provisions of this section.

History: L. 1968, ch. 406, § 18; L. 1969, ch. 193, § 6; L. 1975, ch. 204, § 7; L. 1991, ch. 103, § 2; L. 1995, ch. 192, § 52; L. 2007, ch. 125, § 6; July 1.



25-2811 Judges and clerks, compensation.

25-2811. Judges and clerks, compensation. Judges and clerks of election shall receive the following fees and no more:

(a) Each judge and clerk of election where voting machines are not in use shall receive as compensation an amount to be fixed by resolution of the board of county commissioners which shall not be less than $3 per hour for each hour of work as a judge or clerk of an election.

(b) Judges and clerks of election where voting machines are used shall receive for their services an amount to be fixed by resolution of the board of county commissioners which shall not be less than the sum of $40 per day.

(c) In addition to other compensation authorized under subsections (a) and (b), the supervising judge shall receive the sum of not less than $2 and the mileage allowance established pursuant to K.S.A. 75-3203a, and amendments thereto, for each mile necessarily traveled in the course of such service.

(d) Any judge or clerk of an election may, upon written consent, decline to accept compensation for work as a judge or clerk of an election.

History: R.S. 1923, 25-427; L. 1941, ch. 228, § 1; L. 1949, ch. 253, § 1; L. 1959, ch. 176, § 1; L. 1961, ch. 202, § 1; L. 1968, ch. 406, § 103; L. 1973, ch. 171, § 1; L. 1975, ch. 204, § 8; L. 1976, ch. 380, § 2; L. 1985, ch. 123, § 1; L. 1992, ch. 6, § 4; Feb. 27.



25-2812 Election boards at certain facilities; procedure.

25-2812. Election boards at certain facilities; procedure. From and after January 1, 2010: (a) Not less than 60 days before any election, the county election officer may contact the administrator or operator at each nursing facility, assisted living facility and hospital based long-term care unit to request that the registered voters in the facility be offered the opportunity to vote in such election according to the procedures outlined in this section. If the administrator or operator of the facility agrees, the county election officer and the administrator or operator shall establish a date, mutually agreed upon, for such voting to take place. The provisions of this section shall not apply to mail ballot elections conducted pursuant to K.S.A. 25-431 et seq., and amendments thereto.

(b) The county election officer shall appoint a special election board of two or more members to administer ballots to registered voters who are residents of any facility designated in subsection (a) and which has agreed to participate. The members of such special election board shall be appointed and trained by the county election officer in the same manner as members of election boards serving in polling places on election day. The members of a special election board shall possess the qualifications of registered voters in Kansas and in the county where they serve and shall subscribe the oath prescribed by law. The members of the board shall not all be affiliated with the same political party, to the extent practicable, and shall not be candidates for any offices, other than the offices of precinct committeemen or precinct committeewomen, to be elected in the election at which they serve.

(c) The special election board shall, to the extent practicable, follow advance voting procedures as provided for in Kansas law. All persons who are registered voters of the county and who are current residents of the facility may request a ballot from the special election board. In the case of a voter who has applied for and received permanent advance voting status pursuant to subsection (g) of K.S.A. 25-1122, and amendments thereto, the special election board may deliver such voter's ballot to the voter instead of mailing the ballot as required by K.S.A. 25-1123, and amendments thereto. Any voter may receive assistance from a member of the special board or from a person of such voter's choice. Any person rendering assistance to a voter shall sign a written statement as provided for in subsection (d) of K.S.A. 25-1124, and amendments thereto, and shall file such statement with the special board or with the county election officer.

(d) The special election board shall ensure that the privacy of each voter is preserved and shall cause each voter's ballot to be sealed in an envelope or deposited in a locked ballot box. In cases where direct recording electronic voting systems are used, the special election board shall ensure that the voting equipment is secured from tampering and unauthorized access. At the conclusion of the voting process at a facility, the ballots, voting records and materials shall be returned to the county election officer. All the members of the special election board shall certify the receipt and return of the ballots, voting equipment, voting records and materials.

(e) The county election officer shall ensure that the ballots received from any such special election board shall be tabulated according to procedures established by law for the tabulation of advance voting ballots and shall ensure that the tabulated returns are included with other official election returns and presented to the county board of canvassers for the canvass as provided by law. Any ballot cast by a voter pursuant to this section may be challenged in the same manner as other ballots are challenged.

(f) The county election officer shall ensure that mobile voting sites established under this act are clearly posted as such during the hours voting is allowed.

(g) (1) For the purposes of this section, the term:

(A) "Assisted living facility" shall have the meaning ascribed to it in K.S.A. 39-923, and amendments thereto.

(B) "Hospital based long-term care unit" means a unit that provides physician services and continuous nursing supervision for patients who:

(i) Are not in an acute phase of illness; and

(ii) currently require nursing care that is primarily of a convalescent, restorative or long-term nature. Long-term care unit also includes medicare-certified, distinct-part long-term care units.

(C) "Nursing facility" shall have the meaning ascribed to it in K.S.A. 39-923, and amendments thereto.

History: L. 2008, ch. 129, § 1; Jan. 1, 2010.






Article 29 VOTING PROCEDURE

25-2901 Occupation of voting booths, time limit; voting marks.

25-2901. Occupation of voting booths, time limit; voting marks. When a voter receives a ballot, or set of ballots, such voter shall go promptly and directly to one of the voting booths and mark the ballots therein. No voter shall be allowed to occupy a booth already occupied by another voter. No voter shall be allowed to occupy a booth more than 10 minutes if other voters are waiting to occupy the same. The voter shall mark the ballot by making a cross or check mark in the voting squares at the left of the names of candidates.

History: L. 1968, ch. 406, § 21; L. 1975, ch. 204, § 10; L. 1978, ch. 137, § 11; L. 1993, ch. 287, § 8; L. 2015, ch. 88, § 61; July 1.



25-2902 Unlawful marking or mutilation of ballots; providing new or replacement ballot; notice.

25-2902. Unlawful marking or mutilation of ballots; providing new or replacement ballot; notice. (a) It shall be unlawful to make any mark upon a ballot except a cross or check mark in a voting square opposite the name of a person for whom the voter desires to vote. It shall be unlawful to deface or tear a ballot or to erase any printed figure or letter thereon. It shall be unlawful for any person other than the voter to erase any mark or name written on a ballot by a voter.

(b) If a voter tears, defaces or wrongfully marks a ballot, the voter shall return it to the election board and receive a new ballot or set of ballots. The voter may successively obtain additional ballots or sets of ballots (but not more than one ballot or set of ballots at a time), but no voter shall be provided more than three sets in all.

(c) In all elections in which printed paper ballots are utilized, there shall be printed on the ballot and posted in each polling place a notice containing the following information and in substantially the following form:

Notice

If you tear, deface or make a mistake and wrongfully mark any ballot, you must return it to the election board and receive a new ballot or set of ballots.

History: L. 1968, ch. 406, § 25; L. 1978, ch. 137, § 12; L. 1992, ch. 291, § 10; July 1.



25-2903 Voting for write-in candidates.

25-2903. Voting for write-in candidates. Except as otherwise provided by law, if a voter desires to vote for a person whose name is not on the ballot, the voter shall write the name of such person in the blank space, if any is provided, under the appropriate title of the office. Failure to make a cross or check mark in the square to the left of such name shall not invalidate that portion of the ballot unless it is impossible to determine the voter's intention. If no blank space is provided for writing in the name of a person whose name is not on the ballot, voters may not vote for any person whose name is not on the ballot.

History: L. 1968, ch. 406, § 26; L. 1976, ch. 189, § 1; L. 1978, ch. 137, § 13; L. 1993, ch. 287, § 9; July 1.



25-2904 Marking question submitted ballots.

25-2904. Marking question submitted ballots. Except as otherwise provided by law, ballots on constitutional amendments or other questions submitted shall be marked by the voter by making a cross or check mark in the square to the left of either "yes" or "no."

History: L. 1968, ch. 406, § 27; L. 1978, ch. 137, § 14; L. 1993, ch. 287, § 10; July 1.



25-2905 Folding of ballots; clipping and deposit of ballots.

25-2905. Folding of ballots; clipping and deposit of ballots. If not already folded, the election board shall fold each ballot before handing the same to a voter. If more than one ballot is to be handed to a voter, the ballots in the set shall be folded separately. Ballots shall be folded so that the names of candidates are concealed and the printed endorsement and ballot number are on the outside of the folded ballot. Before leaving the voting booth, the voter shall refold each of his ballots separately in the manner he received it and so that the names of candidates and marks on the ballot are concealed. Upon leaving the booth the voter shall deliver his ballot or set of ballots to one of the judges, who shall forthwith, and in the presence of the voter and of the election board, properly clip the number therefrom and deposit the ballots in their respective ballot boxes.

History: L. 1968, ch. 406, § 28; April 30.



25-2906 Deposit or count of unlawful ballots prohibited; marking objected to ballots.

25-2906. Deposit or count of unlawful ballots prohibited; marking objected to ballots. (a) No ballots other than those provided and printed in accordance with law shall be delivered to a voter, deposited in a ballot box or counted.

(b) Ballots that are counted (notwithstanding objections made thereto) shall be marked "objected to" on the back thereof, and a memorandum stating how such ballot was counted shall be written on the back thereof and be signed by two judges.

History: L. 1968, ch. 406, § 34; April 30.



25-2907 Removal of ballots from voting place prohibited.

25-2907. Removal of ballots from voting place prohibited. No person shall take or remove any ballot from a voting place except the supervising judge. Any voter who, after receiving a ballot or set of ballots, decides not to vote one or more of such ballots, shall, before leaving the voting place, so notify the election board and surrender to it all the ballots which have been given to him. A refusal or failure to so surrender such ballots shall be unlawful and shall subject the person so offending to immediate arrest and the penalties provided by law for such offenses.

History: L. 1968, ch. 406, § 29; April 30.



25-2908 Use of registration book and poll book or registration book at polling place; election board members, duties; name of voter not in book; rules and regulations; valid forms of voter identification; provisional ballots; identification requirements; exempt persons.

25-2908. Use of registration book and poll book or registration book at polling place; election board members, duties; name of voter not in book; rules and regulations; valid forms of voter identification; provisional ballots; identification requirements; exempt persons. (a) Each polling place shall use either: (1) A registration book and a poll book, as defined in K.S.A. 25-2507(a) and K.S.A. 25-2507(b)(1), and amendments thereto; or (2) a registration book, as defined in K.S.A. 25-2507(b)(2), and amendments thereto. The county election officer shall determine which books are used in each county, and which book voters shall sign.

(b) A person desiring to vote shall provide to the election board: (1) The voter's name; (2) if required, the voter's address; (3) the voter's signature on the registration or poll book; and (4) a valid form of identification listed in subsection (h). A signature may be made by mark, initials, typewriter, print, stamp, symbol or any other manner if by placing the signature on the document the person intends the signature to be binding. A signature may be made by another person at the voter's direction if the signature reflects such voter's intention.

(c) A member of the election board shall:

(1) Announce the voter's name in a loud and distinct tone of voice, and, if the name is in the registration books, the member of the election board having the registration record shall repeat the name;

(2) request the voter's signature on the registration or poll book;

(3) provide the required signature at the request of and on behalf of any voter who is unable to personally affix a signature by reason of temporary illness or disability, or lack of proficiency in reading the English language;

(4) request a valid form of identification from the voter. If the member of the election board is satisfied that the voter is the person depicted in the identification and that the identification provided is one of the valid forms of identification listed in subsection (h), the member of the election board shall place such member's initials in the space provided and allow the voter to vote;

(5) give the voter one ballot, on the upper right-hand corner of which shall be written the number corresponding to the voter's number in the registration book or poll book; and

(6) mark the voter's name in the registration book and party affiliation list.

(d) If a voter is unable or refuses to provide current and valid identification, the voter may vote a provisional ballot pursuant to K.S.A. 25-409, and amendments thereto. If the voter's name and address do not match the voter's name and address on the registration book or poll book, the voter may vote a provisional ballot according to K.S.A. 25-409, and amendments thereto. The voter shall provide a valid form of identification as defined in subsection (h) of this section to the county election officer in person or provide a copy by mail or electronic means before the meeting of the county board of canvassers. At the meeting of the county board of canvassers the county election officer shall present copies of identification received from provisional voters and the corresponding provisional ballots. If the county board of canvassers determines that a voter's identification is valid and the provisional ballot was properly cast, the ballot shall be counted.

(e) If the name of any person desiring to vote at an election is not in the registration books, an election board member shall print the name and address of the person appearing to vote in the registration book or poll book. The person appearing to vote shall add such person's signature to the registration book or poll book beside such person's printed name, as listed in the registration book or poll book, and the election board judge shall challenge such person's vote pursuant to K.S.A. 25-414, and amendments thereto. During the pendency of a challenge other voters shall be given ballots and be permitted to vote.

(f) A voter who has received an advance voting ballot may vote a provisional ballot on election day at the precinct polling place where the voter resides. If the voter returns the advance voting ballot to a judge or clerk at the precinct polling place, the judge or clerk shall void such advance voting ballot. Any such provisional ballot shall be counted only if the county board of canvassers determines that the provisional ballot was properly cast and the voter has not otherwise voted at such election.

(g) The secretary of state may adopt rules and regulations in order to implement the provisions of this section and define valid forms of identification with greater specificity, however the requirement that a voter must provide a form of identification that complies with the subsection (h) may not be altered.

(h) (1) The following forms of identification shall be valid if the identification contains the name and photograph of the voter and has not expired. Expired documents shall be valid if the bearer of the document is 65 years of age or older:

(A) A driver's license issued by Kansas or by another state or district of the United States;

(B) a state identification card issued by Kansas or by another state or district of the United States;

(C) a concealed carry of handgun license issued by Kansas or a concealed carry of handgun or weapon license issued by another state or district of the United States;

(D) a United States passport;

(E) an employee badge or identification document issued by a municipal, county, state, or federal government office or agency;

(F) a military identification document issued by the United States;

(G) a student identification card issued by an accredited postsecondary institution of education in the state of Kansas;

(H) a public assistance identification card issued by a municipal, county, state, or federal government office or agency; or

(I) an identification card issued by an Indian tribe.

(2) If the person fails to furnish the identification required by this subsection, the person shall be allowed to vote a provisional ballot. The canvassing board shall determine the validity of the ballot pursuant to K.S.A. 25-3002, and amendments thereto.

(i) The following persons are exempt from the photographic identification document requirements of this section:

(1) Persons with a permanent physical disability that makes it impossible for such persons to travel to a county or state office to obtain a qualifying form of identification and have qualified for permanent advance voting status under K.S.A. 25-1124, and amendments thereto;

(2) members of the uniformed service on active duty who, by reason of such active duty, are absent from the county on election day;

(3) members of the merchant marine who, by reason of service in the merchant marine, are absent from the county on election day;

(4) the spouse or dependent of a member referred to in paragraph (2) or (3), who, by reason of the active duty or service of the member, is absent from the county on election day; and

(5) any voter whose religious beliefs prohibit photographic identification. Any person seeking an exemption under this provision must complete and transmit a declaration concerning such religious beliefs to the county election officer or the Kansas secretary of state. The declaration form shall be available on the official website of the Kansas secretary of state.

(j) "Indian tribe" or "tribe" means any Indian tribe, band, nation or other organized group or community of Indians recognized as eligible for the services provided to Indians by the secretary of the interior because of their status as Indians, including any Alaska native village, as defined in 43 U.S.C. § 1602(c).

History: L. 1893, ch. 78, § 21; L. 1897, ch. 129, § 21; L. 1901, ch. 177, § 9; R.S. 1923, 25-415; L. 1968, ch. 406, § 101; L. 1982, ch. 155, § 2; L. 1994, ch. 190, § 2; L. 1997, ch. 124, § 6; L. 2003, ch. 112, § 2; L. 2004, ch. 93, § 6; L. 2011, ch. 56, § 11; L. 2012, ch. 122, § 3; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 25, § 13, but that version was repealed by L. 2004, ch. 93, § 13.



25-2909 Voting by persons requiring assistance; disability, definition of.

25-2909. Voting by persons requiring assistance; disability, definition of. (a) Any voter unable to mark such person's ballot by reason of temporary illness, disability or lack of proficiency in reading the English language or any voter 65 or more years of age may request assistance in voting.

(b) Upon request as provided in subsection (a), the voter shall be accompanied to the voting booth by a person chosen by the voter or, if no person is chosen, by two members of the election board of different political parties, who shall mark the ballot as such voter directs.

(c) A voter with a disability shall be permitted to vote as provided by law for provisional voters.

(d) A voter with a disability may request that such person's ballot be brought to the entrance to such voting place, or outside the voting place at a location within a radius of 250 feet from the entrance thereof, for the purpose of allowing such voter to vote. Two members of the election board of different political parties shall take a ballot to the voter so requesting and shall remain with such voter while such person votes. In voting places where paper ballots are used, such board members shall deposit such voter's ballot in the ballot box. In voting places where voting machines are used, such voter shall vote on an electronic voting machine or advance voting ballot. Any such ballot, together with objected to and provisional ballots, shall be packaged in accordance with K.S.A. 25-3008, and amendments thereto.

(e) "Disability," with respect to an individual, means:

(1) A physical or mental impairment that substantially limits one or more of the major life activities of such individual;

(2) a record of such an impairment; or

(3) being regarded as having such an impairment.

Intoxication shall not be regarded as a disability.

History: L. 1968, ch. 406, § 22; L. 1975, ch. 214, § 1; L. 1976, ch. 188, § 2; L. 1983, ch. 121, § 2; L. 1995, ch. 192, § 46; L. 1996, ch. 187, § 17; L. 2004, ch. 93, § 7; July 1.



25-2911 Memorandum on poll book of assistance to voters.

25-2911. Memorandum on poll book of assistance to voters. Clerks of elections shall enter upon the poll books the name of any elector who receives assistance pursuant to K.S.A. 25-2909, together with a memorandum of the fact that such assistance was rendered and the names of the assistants.

History: L. 1893, ch. 78, § 23; L. 1897, ch. 129, § 23; L. 1913, ch. 189, § 3; R.S. 1923, 25-417; L. 1935, ch. 174, § 2; L. 1968, ch. 406, § 102; L. 1975, ch. 214, § 2; July 1.






Article 30 ORIGINAL CANVASS OF ELECTIONS

25-3001 Reading, counting and recording votes; entries and totals on tally sheets.

25-3001. Reading, counting and recording votes; entries and totals on tally sheets. Election boards shall make the original canvass according to the following procedure:

(a) A ballot box shall be opened and a judge designated by the supervising judge shall take the ballots out of the box either one at a time or in limited quantities as authorized by the supervising judge.

(b) A judge shall read and announce the vote on the ballot for each candidate. In reading and announcing the vote on ballots, the judge shall so place the ballot that another member of the election board may view the ballot as the vote is announced. The clerks shall make a tally mark opposite the name of each candidate receiving a vote as announced by the judge. Such tally marks shall be made upon tally sheets provided by the county election officer. The supervising judge may direct a judge to perform the functions of a clerk for limited periods during the canvass and thereby temporarily relieve one or both clerks.

(c) After one judge announces the votes upon a ballot, he shall hand the same to a second judge, who shall examine it and dispose of it as provided in this act.

(d) Void and blank ballots shall be announced by the judge, and the clerks shall make one tally mark for each such ballot opposite the proper designation on the tally sheet.

(e) From time to time during the canvass the clerks shall compare tally sheets and reconcile any differences to the satisfaction of a majority of the election board. When the canvass is completed, the number of votes received by each candidate shall be written in the indicated place on the tally sheet.

History: L. 1968, ch. 406, § 30; April 30.



25-3002 Rules for canvassers; validity of ballots or parts thereof.

25-3002. Rules for canvassers; validity of ballots or parts thereof. (a) The rules prescribed in this section shall apply to:

(1) The original canvass by election boards.

(2) Intermediate and final canvasses by county boards of canvassers.

(3) Final canvass by the state board of canvassers.

(4) All election contests.

(5) All other officers canvassing or having a part in the canvass of any election.

(b) Rules for canvassers:

(1) No ballot, or any portion thereof, shall be invalidated by any technical error unless it is impossible to determine the voter's intention. Determination of the voter's intention shall rest in the discretion of the board canvassing in the case of a canvass and in the election court in the case of an election contest.

(2) The occurrences listed in this subpart (2) shall not invalidate the whole ballot but shall invalidate that portion, and that portion only, in which the occurrence appears. The votes on such portion of the ballot shall not be counted for any candidate listed or written in such portion, but the remainder of the votes in other portions of the ballot shall be counted. The occurrences to which this subpart (2) shall apply are:

(A) Whenever a voting mark shall be made in the square at the left of the name of more than one candidate for the same office, except when the ballot instructs that more than one candidate is to be voted.

(B) Whenever a voting mark is placed in the square at the left of a space where no candidate is listed.

(3) When a registered voter has cast a provisional ballot intended for a precinct other than the precinct in which the voter resides but located within the same county, the canvassers shall count the votes for those offices or issues which are identical in both precincts. The canvassers shall not count the votes for those offices or issues which differ from the offices or issues appearing on the ballot used in the precinct in which the voter resides.

(4) A write-in vote for those candidates for the offices of governor and lieutenant governor shall not be counted unless the pair of candidates have filed an affidavit of candidacy pursuant to K.S.A. 25-305, and amendments thereto, and:

(A) Both candidates' names are written on the ballot; or

(B) only the name of the candidate for governor is written on the ballot.

(5) A write-in vote for those candidates for the offices of president and vice-president shall not be counted unless the pair of candidates have filed an affidavit of candidacy pursuant to K.S.A. 25-305, and amendments thereto, and:

(A) Both candidates' names are written on the ballot; or

(B) only the name of the candidate for president is written on the ballot.

(6) A write-in vote for candidates for state offices elected on a statewide basis other than offices subject to paragraph (4) shall not be counted unless the candidate has filed an affidavit of candidacy pursuant to K.S.A. 25-305, and amendments thereto.

(7) Any advance voting or mail ballot whose envelope containing the voter's written declaration is unsigned, shall be wholly void and no vote thereon shall be counted.

(8) No ballot cast shall be counted if the voter fails to provide valid identification as defined by K.S.A. 25-2908, and amendments thereto.

History: L. 1968, ch. 406, § 31; L. 1975, ch. 204, § 9; L. 1976, ch. 189, § 2; L. 1991, ch. 100, § 4; L. 1992, ch. 291, § 9; L. 1993, ch. 287, § 11; L. 1995, ch. 192, § 47; L. 2003, ch. 112, § 3; L. 2004, ch. 93, § 8; L. 2011, ch. 56, § 12; Jan. 1, 2012.

Revisor's Note:

Section was also amended by L. 2004, ch. 25, § 14, but that version was repealed by L. 2004, ch. 93, § 13.



25-3003 Stringing or other preservation of ballots.

25-3003. Stringing or other preservation of ballots. (a) After the vote upon a ballot has been announced, the ballot shall be preserved according to one of the following methods:

(1) String the ballots closely upon a flexible wire or cord and unite or tie securely the ends of such wire or cord.

(2) Fasten the ballots that are counted in metal clamps or fasteners of a type which has had the prior approval of the secretary of state.

(3) The secretary of state may prescribe any other system of preserving ballots so long as such system will maintain the ballots in good condition and secure.

(b) Ballots marked "blank," "void" or "objected to" shall not be strung or fastened with other ballots.

History: L. 1968, ch. 406, § 32; April 30.



25-3004 Exhibition of ballots to authorized poll agent during original canvass.

25-3004. Exhibition of ballots to authorized poll agent during original canvass. During the original canvass by election boards, the judge announcing the vote on any ballot shall, upon request of any authorized poll agent, exhibit such ballot fully opened in a condition that such agent may fully and carefully read and examine the same. The judge shall not allow any such ballot to be taken from his hands.

History: L. 1968, ch. 406, § 33; L. 1969, ch. 185, § 3; April 19.



25-3005 Observation of original, intermediate and final canvasses of elections and casting of ballots by authorized poll agents; rules and regulations of secretary of state.

25-3005. Observation of original, intermediate and final canvasses of elections and casting of ballots by authorized poll agents; rules and regulations of secretary of state. At all elections authorized poll agents shall be allowed to be present and observe the proceedings at all original, intermediate and final canvasses of elections and at the time and place of casting ballots, subject to such limitations as are prescribed by law or rules and regulations of the secretary of state. The supervising judge of each voting place shall be in charge thereof and may direct authorized poll agents as to their conduct within the voting place, but such directions shall not favor agents of one kind or party over agents of another kind or party, and such directions shall not be contrary to law, rules and regulations of the secretary of state, or instructions of the county election officer.

History: L. 1908, ch. 54, § 13; R.S. 1923, 25-217; L. 1968, ch. 406, § 80; L. 1969, ch. 185, § 4; April 19.



25-3005a Authorized poll agent; definition; qualifications; appointment; identification; application of section.

25-3005a. Authorized poll agent; definition; qualifications; appointment; identification; application of section. (a) As used in this act "authorized poll agent" means any one of the following persons:

(1) Chairperson of county party committee;

(2) chairpersons of committees concerned with question submitted elections;

(3) chairperson of state party committee;

(4) any candidate;

(5) any precinct committeeman or precinct committeewoman;

(6) any write-in candidate who has filed an affidavit of write-in pursuant to K.S.A. 25-305, and amendments thereto;

(7) any person appointed as provided in this section by any of the persons specified in this subsection.

(b) Every person appointed to be an authorized poll agent under authority of this act shall be so appointed in writing by the person making such appointment. Such written appointment shall be filed with the county election office by hand delivery, express delivery service, facsimile transmission or any electronic method authorized by the secretary of state and a copy of such appointment shall be carried by the authorized poll agent at all times such person is acting as such agent and shall be displayed upon demand of any member of any election board or any other election officer. Each authorized poll agent shall wear a badge clearly identifying the wearer as an authorized poll agent. The badge shall contain the word "observer" in 32-point or larger type. The badge shall be issued by the county election officer. Every appointment of an authorized poll agent shall be made in such form as is approved by the secretary of state. The number of authorized poll agents in each voting place at any one time appointed by any of the following shall be limited to the number indicated:

(1) State and county chairpersons, one;

(2) candidates, not to exceed one each;

(3) precinct committeemen and committeewomen, one each;

(4) the chairperson of each committee or organization concerned with any election on a question submitted, one each;

(5) write-in candidates who have filed an affidavit or write-in pursuant to K.S.A. 25-305, and amendments thereto, one each.

(c) When any candidate or any precinct committeeman or precinct committeewoman is acting as an authorized poll agent, such person shall carry identification which shall be supplied by the county election officer. Such identification shall indicate the authority by which such person is an authorized poll agent, and the same shall be in such form as is approved by the secretary of state. Whenever an authorized poll agent is required to carry identification under the provisions of this subsection such agent shall display the same upon demand of any member of any election board or any other election officer.

(d) Each person appointed to be an authorized poll agent shall:

(1) Be a registered Kansas voter;

(2) a member of any candidate's immediate family; or

(3) be a person under 18 years of age but at least 14 years of age who meets all other requirements for qualification of an elector except that of age.

(e) The provisions of this section shall apply to all elections.

(f) Violations of this section shall be a class C nonperson misdemeanor.

History: L. 1969, ch. 185, § 1; L. 1993, ch. 287, § 12; L. 2007, ch. 196, § 2; May 24.



25-3006 Abstracts of original canvass; alternative procedures for voting machines.

25-3006. Abstracts of original canvass; alternative procedures for voting machines. (a) When the election board completes its canvass, it shall make three abstracts of the vote cast for all candidates whose names are printed on the ballot, all write-in votes cast and all votes cast on questions submitted. Such abstracts shall be made under the direction of the supervising judge upon forms provided by the county election officer. Each of such three abstracts shall bear a certificate of the validity thereof and each certificate shall be signed by all of the clerks and judges at the voting place.

(b) In voting places where voting machines equipped with printed election returns mechanisms are used, the counter compartment shall not be opened and the original and duplicate originals of the printed return sheets of the votes cast on questions submitted and for candidates whose names are printed on the official ballot labels, together with the tabulation and inclusion of any write-in votes appearing on the paper roll shall constitute the official abstract for the votes cast on that machine, when coupled with the other originals and duplicate originals of other machines in the voting place and certified as abstracts of the vote cast at such voting place, upon forms and in the manner prescribed by the county election officer.

(c) The secretary of state may adopt rules and regulations prescribing procedures and forms to be used in carrying out the provisions of this section and K.S.A. 25-1338, as amended.

History: L. 1968, ch. 406, § 35; April 30.



25-3007 Return of election materials by supervising judge.

25-3007. Return of election materials by supervising judge. When the canvass of an election board has been completed, the supervising judge shall return to the county election officer the following:

(a) All election supplies.

(b) All valid ballots.

(c) All ballots not used and all that have been spoiled by the voter while attempting to vote, together with all ballots marked "blank," "void" or "objected to."

(d) All tally sheets, poll books, all abstracts and all other books and records in possession of the election board.

History: L. 1968, ch. 406, § 36; April 30.



25-3008 Packing and separation of ballots and materials; appointment of write-in board, when.

25-3008. Packing and separation of ballots and materials; appointment of write-in board, when. Before leaving the voting place the supervising judge shall ascertain that the election supplies and ballots that are to be returned have been packaged, packed and separated as provided in this section:

(a) All ballots both voted and unvoted, except void, objected to and provisional ballots, shall be placed in bags or sacks. Such bags or sacks shall be sealed and appropriately labeled. The method of sealing and labeling shall be a method approved by the secretary of state and directed by the county election officer.

(b) Ballots that are spoiled and returned by the voter shall be marked "spoiled" on the back thereof and shall be placed in the bags or envelopes specified in subsection (a) of this section.

(c) Provisional ballot envelopes containing ballots, with applications for registration attached, shall be placed in an appropriately labeled envelope, and shall be sealed as in subsection (a) of this section.

(d) Provisional ballot envelopes containing ballots cast after the polling place hours prescribed in K.S.A. 25-106, and amendments thereto, pursuant to a court or other order shall be separated from the provisional ballot envelopes described in subsection (c) of this section and packaged and sealed as required by subsection (a) of this section.

(e) Objected to ballots shall be placed in an appropriately labeled envelope, and shall be sealed as in subsection (a) of this section.

(f) Ballots that are cast but not counted shall be marked "void" on the back thereof and shall be placed in the same envelope that contains objected to ballots.

(g) Ballots specified in subsections (a) and (b) shall be separately packaged from ballots specified in subsections (c), (d), (e) and (f).

(h) Poll books, registration books, party affiliation lists, tally sheets, abstracts and election supplies not listed in the preceding subsections of this section shall be returned sealed but not packaged with the items specified in subsections (a), (b), (c), (d), (e), (f) and (g).

(i) (1) If upon receiving the sealed bags or sacks of ballots after the original canvass, the county election officer discovers that the board which conducted the original canvass failed to provide a tally sheet of write-in votes, the county election officer may appoint a special write-in board to unseal the ballots and count any write-in votes which appear on the ballots. Such write-in votes shall be reported to the county election officer, who shall include them with the official results of the election. When the board completes its tally of write-in votes, the bags or sacks shall be resealed.

(2) The special write-in board shall be appointed by the county election officer from the election boards of the county or from a pool of trained board workers maintained by the county election officer. One member of the board shall be designated by the county election officer as a supervising judge, and the remaining members of the board shall be of different political parties to the extent practicable.

History: L. 1968, ch. 406, § 37; L. 1996, ch. 187, § 18; L. 2003, ch. 48, § 1; L. 2004, ch. 25, § 15; July 1.






Article 31 COUNTY BOARDS OF CANVASSERS

25-3101 Enumeration of elections to be canvassed by county board.

25-3101. Enumeration of elections to be canvassed by county board. The board of county commissioners of each county shall be the board of canvassers for elections occurring within the county. Such board of canvassers shall canvass the following elections:

(a) Both primary and general national and state elections.

(b) Both primary and general county elections.

(c) Both primary and general township elections.

(d) Both primary and general city elections.

(e) Both primary and general school elections.

(f) Question submitted elections of the state, county and any township in the county.

(g) Question submitted elections of any city, the greater part of the population of which is in the county.

(h) Question submitted elections of which the county is the home county of a school district. For any school district which does not on the effective date of this act have a specified home county, the state board of education shall specify a home county. "State board of education" means the state superintendent of public instruction until that office is abolished, and thereafter the constitutional state board of education.

(i) Any election for which it is provided by law that the board of county commissioners shall be the board of canvassers.

History: L. 1968, ch. 406, § 41; April 30.



25-3102 Filling vacancies on county board of canvassers; deputy county election officer's authority.

25-3102. Filling vacancies on county board of canvassers; deputy county election officer's authority. In the event that a member of the county board of canvassers shall die, be absent, or from any casualty be prevented from serving on such board, the remaining members of the county board of canvassers shall select an elector to serve on the county board of canvassers in such member's place. If more than one member of the county board of canvassers shall die, be absent, or from any casualty be prevented from serving on the county board of canvassers, the remaining member or members of the board in consultation with the county election officer shall select electors to serve in their place. Functions and duties of the county election officer may be performed by the deputy of the county election officer in the absence of the county election officer.

History: L. 1968, ch. 406, § 52; L. 2001, ch. 81, § 7; L. 2002, ch. 146, § 6; July 1.



25-3103 Final and intermediate canvasses by county board.

25-3103. Final and intermediate canvasses by county board. (a) The county board of canvassers shall make the final canvass of election returns of every county, township, city and school election whether the same is an election of officers or a question submitted election.

(b) The county board of canvassers shall make the intermediate canvass of election returns for the following elections:

(1) Question submitted elections on constitutional amendments;

(2) Elections of national and state officers;

(3) Any other election for which it is provided by law the county board of canvassers shall make an intermediate canvass.

History: L. 1968, ch. 406, § 42; April 30.



25-3104 Time of canvass of elections by county board.

25-3104. Time of canvass of elections by county board. The original canvass of every election shall be performed by the election boards at the voting places. The county election officer shall present the original returns, together with the ballots, books and any other records of the election, for the purpose of canvass, to the county board of canvassers at any time between 8 a.m. and 10 a.m. on the Monday next following any election held on a Tuesday, except that the county election officer may move the canvass to the second Thursday following the election if notice is published prior to the canvass in a newspaper with general circulation in the county. For elections not held on a Tuesday, the canvass by the county board of canvassers shall be held on a day and hour designated by it, and not later than the fifth day following the day of such election.

History: L. 1968, ch. 406, § 43; L. 1975, ch. 215, § 1; L. 2002, ch. 130, § 1; L. 2011, ch. 56, § 18; Jan. 1, 2012.



25-3105 Place of canvass of the elections by county board.

25-3105. Place of canvass of the elections by county board. Meetings of the county board of canvassers shall be held in the office of the county election officer unless a different place is agreed upon by the county board of canvassers and the county election officer and publicly announced by the county election officer.

History: L. 1968, ch. 406, § 44; April 30.



25-3106 Preliminary abstracts, preparation by county election officer.

25-3106. Preliminary abstracts, preparation by county election officer. When returns of any election are received by the county election officer, he shall make a preliminary inspection of the abstracts and other records returned. The county election officer shall prepare a combined tabulation of the vote totals for each candidate and question submitted showing therein the votes at each voting place. Such tabulation shall be known as the preliminary final abstract of election returns, in the case of all elections for which the county board of canvassers make the final canvass. Such tabulation shall be called the preliminary intermediate abstract of election returns, in the case of all elections for which the county board of canvassers make an intermediate canvass.

History: L. 1968, ch. 406, § 45; April 30.



25-3107 Procedure for canvass by county board; recount, when; recount procedure; payment of costs.

25-3107. Procedure for canvass by county board; recount, when; recount procedure; payment of costs. (a) At the time of commencement of any canvass by the county board of canvassers the county election officer shall present to the county board of canvassers the preliminary abstracts of election returns, together with the ballots and records returned by the election boards. The county board of canvassers shall inspect and check the records presented by the county election officer and shall hear any questions which the county election officer believes appropriate for determination of the board. The county board of canvassers shall do what is necessary to obtain an accurate and just canvass of the election and shall finalize the preliminary abstract of election returns by making any needed changes, and certifying its authenticity and accuracy. The certification of the county board of canvassers shall be attested by the county election officer. Neither the county board of canvassers nor the county election officer shall open or unseal sacks or envelopes of ballots, except as is required by K.S.A. 25-409, 25-1136 and 25-1337, and amendments thereto, or other specific provision of law or as is authorized to carry out a recount under subsection (b).

(b) If a majority of the members of the county board of canvassers shall determine that there are manifest errors appearing on the face of the poll books of any election board, which might make a difference in the result of any election, or if any candidate shall request the recount of the ballots cast in all or in only specified voting areas for the office for which such person is a candidate, or if any registered elector who cast a ballot in a question submitted election requests a recount in all or only specified voting areas to determine the result of the election, the county board of canvassers shall cause a special election board appointed by the county election officer to meet under the supervision of the county election officer and recount the ballots with respect to any office or question submitted specified by the county board of canvassers or requested by such candidate or elector. If a recount is required in a county that uses optical scanning systems as defined in K.S.A. 25-4601 et seq., and amendments thereto, or electronic or electromechanical voting systems, as defined in K.S.A. 25-4401, and amendments thereto, the method of conducting the recount shall be at the discretion of the person requesting such recount. The county election officer shall not be a member of such special election board. Before the special election board meets to recount the ballots upon a properly filed request, the party who makes the request shall file with the county election officer a bond, with security to be approved by the county or district attorney, conditioned to pay all costs incurred by the county in making such recount. In the event that the candidate requesting the recount is declared the winner of the election as a result of the recount, or if as a result of the recount a question submitted is overturned, no action shall be taken on the person's bond and the county shall bear the costs incurred for the recount. Any recount must be requested in writing and filed with the county election officer not later than 5 p.m. on the day following the meeting of the county board of canvassers. The request shall specify which voting areas are to be recounted. The county election officer shall immediately notify any candidate involved in the election for which such recount is requested, or shall notify the county chairperson of each candidate's party. Any such recount shall be initiated not later than the following day and shall be completed not later than 5 p.m. on the fifth day following the filing of the request for a recount, including Saturdays, Sundays and holidays. Upon completion of any recount under this subsection, the election board shall package and reseal the ballots as provided by law and the county board of canvassers shall complete its canvass. The members of the special election board shall be paid as prescribed in K.S.A. 25-2811, and amendments thereto, for time actually spent making the recount.

(c) (1) The provisions of this subsection shall apply to candidates at any election for:

(A) Any state or national office elected on a statewide basis;

(B) the office of president or vice president of the United States;

(C) the office of members of United States house of representatives;

(D) office of members of state senate or house of representative whose district is located in two or more counties; and

(E) office of members of state board of education.

(2) Any candidate may request a recount in one or more counties. Any such recount must be requested in writing and filed with the secretary of state not later than 5 p.m. on the second Friday following the election. The request shall specify which counties are to be recounted. If a recount is required in a county that uses optical scanning systems as defined in K.S.A. 25-4601, and amendments thereto, or electronic or electromechanical voting systems, as defined in K.S.A. 25-4401, and amendments thereto, the method of conducting the recount shall be at the discretion of the person requesting such recount. Except as provided by this subsection and subsection (d), the person requesting the recount shall file with the secretary of state a bond, with security to be approved by the secretary of state, conditioned to pay all costs incurred by the counties and the secretary of state in making such recount. The amount of the bond shall be determined by the secretary of state. A candidate described in paragraphs (D) and (E) of subsection (c)(1) may post a bond as provided by subsection (b) in lieu of the bond required by this subsection. In the event that the candidate requesting the recount is declared the winner of the election as a result of the recount, no action shall be taken on the candidate's bond and the counties shall bear the costs incurred for the recount.

(3) The secretary of state immediately shall notify each county election officer affected by the recount and any candidate involved in the election for which such recount is requested. If the candidate cannot be reached, then the secretary of state shall notify the state chairperson of such candidate's party. Any such recount shall be conducted under the supervision of the county election officers at the direction of the secretary of state, and shall be initiated not later than the following day and shall be completed not later than 5 p.m. on the fifth day following the filing of the request for a recount, including Saturdays, Sundays and holidays. Each county election officer involved in the recount shall appoint a special election board to recount the ballots. The members of the special election board shall be paid as prescribed in K.S.A. 25-2811, and amendments thereto, for time actually spent making the recount. Upon completion of any recount under this subsection, the special election board in each county shall package and reseal the ballots as provided by law and the county board of canvassers shall complete its canvass. The county election officer in each county immediately shall certify the results of the recount to the secretary of state.

(d) (1) The provisions of this subsection shall apply to candidates at general elections for:

(A) Any state or national office elected on a statewide basis;

(B) the office of president or vice president of the United States;

(C) the office of members of United States house of representatives;

(D) office of members of state senate or house of representative; and

(E) office of members of state board of education.

(2) Whenever the election returns reflect that a candidate for office was defeated by ½ of 1% or less of the total number of votes cast and if such candidate requests a recount in one or more counties of the ballots, the state shall bear the cost of any recount performed using the method by which such ballots were counted originally.

(3) Not later than 60 days following a recount conducted pursuant to this subsection, the board of county commissioners of each county in which the recount occurred shall certify to the secretary of state the amount of all necessary direct expenses incurred by the county. Payment for such expenses shall be made to the county treasurer of the county upon warrants of the director of accounts and reports pursuant to vouchers approved by the secretary of state. Upon receipt of such payment and reimbursements, the county treasurer shall deposit the entire amount thereof in the county election fund, if there is one and if there is not then to the county general fund.

(4) The secretary of state, with the advice of the director of accounts and reports, shall determine the correctness of each amount certified under this section and adjust any discrepancies discovered before approving vouchers for payment to any county.

History: L. 1968, ch. 406, § 46; L. 1969, ch. 194, § 1; L. 1970, ch. 146, § 1; L. 1972, ch. 132, § 8; L. 1975, ch. 206, § 3; L. 1978, ch. 143, § 1; L. 1982, ch. 160, § 1; L. 1984, ch. 143, § 1; L. 1987, ch. 128, § 1; L. 1995, ch. 192, § 6; L. 2001, ch. 124, § 1; L. 2002, ch. 130, § 2; L. 2011, ch. 56, § 19; Jan. 1, 2012.



25-3108 Tie votes in elections of local officers.

25-3108. Tie votes in elections of local officers. (a) In any election for which the county board of canvassers makes the final canvass, if any two or more persons have a tie vote, such board shall determine by lot which person is nominated or elected, as the case may be. Reasonable notice shall be given to such persons of the time when such determination by lot will be made; if such persons or either of them shall fail to appear in accordance with such notice, the county board of canvassers shall proceed to make such determination in the absence of such persons.

(b) A tie vote shall have occurred in the following cases:

(1) In a primary election for any county or township office, if any two or more persons have an equal number of votes and more than any other person for the same office as candidate for the same party.

(2) In a general election for any county or township office, if any two or more persons have an equal number of votes and more than any other person for the same office.

(3) In the case of election to any city office determination of whether a tie has occurred shall be made by the county board of canvassers, and such determination shall be based upon statutes applicable to the particular city election and the number of votes received by the candidates.

(4) In the case of election to any school office, determination of whether a tie has occurred shall be made by the county board of canvassers, and such determination shall be based upon statutes applicable to the particular school election and the number of votes received by the candidates.

(5) In the case of a question submitted election a tie shall never be deemed to have occurred, and if there are the same number of "yes" votes and "no" votes, the "no" vote shall have prevailed unless otherwise provided by law.

History: L. 1968, ch. 406, § 47; L. 1973, ch. 172, § 1; April 6.



25-3109 Abstracts of county board of canvassers.

25-3109. Abstracts of county board of canvassers. (a) In every final canvass of election returns the county board of canvassers shall make final determination of the results of the election and enter the same in the final abstract of the election returns. Such abstracts shall be certified by the county board of canvassers and shall be deposited in the office of the county election officer as a permanent record.

(b) In the case of a primary election for which the county board of canvassers makes the final canvass, the abstract shall specify the persons nominated for each office as a result of such primary.

(c) In the case of a general election for which the county board of canvassers makes the final canvass, the abstract shall specify the persons elected to each office as a result of such general election.

(d) In the case of question submitted election for which the county board of canvassers makes the final canvass, the abstract shall specify the result on each question submitted.

History: L. 1968, ch. 406, § 48; April 30.



25-3110 Certificates of nomination and election.

25-3110. Certificates of nomination and election. When any final canvass of primary election returns has been completed by the county board of canvassers, the county election officer shall prepare and issue a certificate of nomination to each person nominated. When any final canvass of general election returns has been completed by the county board of canvassers, the county election officer shall prepare and issue a certificate of election for each person elected. Certificates of nomination shall specify with particularity the office to which the person has been nominated, and if the election is on a partisan basis, the political party of the candidate. Certificates of election shall specify with particularity the office to which the person has been elected. The secretary of state may prescribe by rules and regulations the form and content of certificates of nomination and certificates of election.

History: L. 1968, ch. 406, § 51; April 30.






Article 32 STATE BOARD OF CANVASSERS

25-3201 State board of canvassers; membership.

25-3201. State board of canvassers; membership. The governor, secretary of state and attorney general shall constitute the state board of canvassers. Any two of such members may act for such board.

History: G.S. 1868, ch. 36, § 34; R.S. 1923, 25-707; L. 1968, ch. 406, § 110; L. 1974, ch. 364, § 4; Jan. 13, 1975.



25-3202 Transmittal of intermediate canvass abstracts.

25-3202. Transmittal of intermediate canvass abstracts. Upon completion of any intermediate canvass the abstract, properly certified, shall be promptly transmitted to the secretary of state or such other officer as it is provided by law for the same to be transmitted. Every such transmittal shall be made by secure electronic transmission, registered mail or by a messenger designated by the county board of canvassers or the secretary of state.

History: L. 1968, ch. 406, § 49; L. 2004, ch. 126, § 1; July 1.



25-3203 Abstract of intermediate canvass; transmittal to secretary of state; county recount notification requirements.

25-3203. Abstract of intermediate canvass; transmittal to secretary of state; county recount notification requirements. If the secretary of state fails to receive the final abstract of the intermediate canvass of any national or state election from any county by the second Tuesday next after any election, the secretary shall dispatch a special messenger to obtain a copy of the same, and the county election officer shall immediately, on demand of such messenger, make out and deliver to such messenger the copy required. Thereupon, the messenger shall deliver such copy to the secretary of state without delay. The expenses of such messenger shall be paid by the secretary of state, and the secretary of state shall be reimbursed therefor by such county.

Any county conducting a recount pursuant to K.S.A. 25-3107, and amendments thereto, shall notify the secretary of state of the recount and shall set a date, subject to approval by the secretary of state, when the county election officer shall submit the intermediate abstract of the county to the secretary of state.

History: L. 1968, ch. 406, § 50; L. 1992, ch. 237, § 6; L. 1995, ch. 192, § 7; L. 2011, ch. 56, § 17; Jan. 1, 2012.



25-3204 Tabulation of abstracts by secretary of state; preservation.

25-3204. Tabulation of abstracts by secretary of state; preservation. The secretary of state, upon the receipt of the abstracts of the votes in national and state primary and general elections shall proceed to open the same, and shall tabulate the vote by counties and districts in a suitable manner for permanent record and shall carefully preserve in his or her office said abstracts.

History: R.S. 1923, 25-708; L. 1968, ch. 406, § 111; L. 1977, ch. 142, § 1; July 1.



25-3205 Final canvass of primary election of national and state officers; publication of certified list of candidates; certificates of nomination to candidates.

25-3205. Final canvass of primary election of national and state officers; publication of certified list of candidates; certificates of nomination to candidates. The state board of canvassers shall be the board of canvassers for the final canvass of the primary election of national and state officers. Provisions of law relating to the canvass of the national and state general elections shall, as far as applicable, apply to the canvass and certification of the secretary of state of such primary elections. The state board of canvassers shall meet at the office of the secretary of state on the call of the secretary of state as soon as convenient after the tabulation of the returns is made.  The meeting shall be called not later than September 1 next following such election, except when such date falls on Sunday, then not later than the next following day which is not a legal holiday, and may recess from time to time until the final canvass is completed.

As soon as such final canvass of the primary election shall be completed, the secretary of state shall publish in the Kansas register a certified statement of the candidates for the presidential electors, United States senator, representatives in congress and all state officers or so many of such officers as may have been voted for at such election. On the fourth day after the completion of such final canvass or as soon as practicable thereafter, the secretary of state shall mail to each candidate found by the state board of canvassers to be duly nominated a certificate of nomination, showing the name of the candidate, the party by whom nominated and the office for which the candidate is nominated as specified in the nomination papers and determined by the state board of canvassers.

History: R.S. 1923, 25-218; L. 1968, ch. 406, § 81; L. 1981, ch. 324, § 10; L. 1992, ch. 237, § 7; L. 1995, ch. 192, § 8; July 1.



25-3206 Canvass of state and national general elections; canvass of statewide question submitted election; result certified to secretary of state.

25-3206. Canvass of state and national general elections; canvass of statewide question submitted election; result certified to secretary of state. (a) The state board of canvassers shall make the final canvass of national and state primary and general elections. Such board shall also make the final canvass of elections upon constitutional amendments and all questions submitted to election on a statewide basis, including questions on retention in office of justices of the supreme court, judges of the court of appeals and judges of the district court.

(b) For the purpose of canvassing elections specified in subsection (a), the state board of canvassers shall meet on the call of the secretary of state, in the secretary's office, as soon as convenient after the tabulation of the returns is made. In the case of general elections, the meeting shall be called not later than December 1 next following such election, except when such date falls on Sunday, then not later than the following day, and may recess from time to time until the canvass is completed.

(c) The state board of canvassers shall, upon the abstracts on file in the office of secretary of state, proceed to make final canvass of any election for officers specified in subsection (a). The state board of canvassers shall certify a statement which shall show the names of the persons receiving votes for any of such offices, and the whole number received by each, distinguishing the districts and counties in which they were voted.

(d) The state board of canvassers shall, upon the abstracts on file in the office of the secretary of state, proceed to make final canvass and determination of the result of statewide question submitted elections. The state board of canvassers shall certify a statement of the number of votes on each question and the result thereof.

(e) The state board of canvassers shall certify such statements to be correct, and the members shall subscribe their names thereto, and the board shall determine what persons have been elected to such offices and the members shall endorse and subscribe on the statement a certificate of such determination and deliver them to the secretary of state.

History: R.S. 1923, 25-711; L. 1968, ch. 406, § 112; L. 1981, ch. 170, § 1; July 1.



25-3208 Tie votes in state and national elections.

25-3208. Tie votes in state and national elections. (a) In any election for which the state board of canvassers makes the final canvass, if any two or more persons have a tie vote, such board shall determine by lot which person is nominated or elected, as the case may be, except in general election of the governor and lieutenant governor. Reasonable notice shall be given to such persons of the time any such determination by lot will be made; if such persons or either of them shall fail to appear in accordance with such notice, the state board of canvassers shall proceed to make such determination in the absence of such persons.

(b) A tie vote shall have occurred in the following cases:

(1) In a primary election for any national or state office, if any two or more persons have an equal number of votes and more than any other person for the same office as candidate for the same party.

(2) In a general election for any national or state office, if any two or more persons have an equal number of votes and more than any other person for the same office.

(3) In the case of election to any national office determination of whether a tie has occurred shall be made and such determination shall be based upon any federal statutes applicable to the particular national office, if there be any such federal statutes, and in all other respects according to this section.

(4) In the case of a constitutional amendment or other question submitted election a tie shall never be deemed to have occurred, and if there are the same number of "yes" votes and "no" votes, the "no" votes shall have prevailed, except in the case of a question upon the retention of a justice of the supreme court.

History: L. 1968, ch. 406, § 53; April 30.



25-3209 Tie vote for governor and lieutenant governor; determination by legislature.

25-3209. Tie vote for governor and lieutenant governor; determination by legislature. If any two or more pairs of candidates running together have an equal number of votes for the same office and a higher number than any other pair of candidates running together in a general election for the offices of governor and lieutenant governor, the two houses shall, by joint ballot, determine the election. The president of the senate and the speaker of the house of representatives shall deposit in the office of the secretary of state a certificate showing what persons have been elected to fill said offices.

History: G.S. 1868, ch. 36, § 41; R.S. 1923, 25-715; L. 1968, ch. 406, § 115; L. 1973, ch. 153, § 23; July 1.



25-3210 Report to legislature by secretary of state.

25-3210. Report to legislature by secretary of state. At the time fixed for convening of each regular session of the legislature, the secretary of state shall report to each house the list of members elected thereto, with the districts each represents, in accordance with determinations of the state board of canvassers. Such report shall also make a statement of any ties to be determined by the legislature as provided in K.S.A. 25-3209.

History: G.S. 1868, ch. 36, § 40; R.S. 1923, 25-714; L. 1968, ch. 406, § 114; L. 1975, ch. 270, § 5; July 1.



25-3211 Election records of secretary of state; certificates of election; publication of election results.

25-3211. Election records of secretary of state; certificates of election; publication of election results. (a) The secretary of state shall record and file as a permanent record, each certified statement and determination as made by the state board of canvassers.

(b) The secretary of state shall record and file as a permanent record any certificates received from officers of the legislature under K.S.A. 25-3209.

(c) The secretary of state shall without delay make out and transmit a certificate of election, under the seal of office of the secretary of state, to each of the persons declared to be elected.

(d) The secretary of state shall cause a statement of the determinations made of elections by both the state board of canvassers and the legislature to be published in the Kansas register.

History: R.S. 1923, 25-713; L. 1968, ch. 406, § 113; L. 1975, ch. 270, § 6; L. 1981, ch. 324, § 11; Jan. 1, 1982.






Article 33 PARTY AFFILIATION OF VOTERS

25-3301 Eligibility to vote, partisan primaries; party affiliation list for voting areas and advance voting ballot, application; declaration of affiliation at polls; receipt only of ballot of voter's party; preservation of affiliation statements.

25-3301. Eligibility to vote, partisan primaries; party affiliation list for voting areas and advance voting ballot, application; declaration of affiliation at polls; receipt only of ballot of voter's party; preservation of affiliation statements. (a) Each registered voter of this state who has declared a party affiliation as provided in this section or in K.S.A. 25-3304, and amendments thereto, shall be entitled to vote at every partisan primary election.

(b) The county election officer shall prepare for each voting place at each partisan primary election a party affiliation list, duly certified by such officer, which clearly indicates the party affiliation of each registered voter in the voting area who has declared a party affiliation. The registration book prepared for a voting place pursuant to K.S.A. 25-2318, and amendments thereto, may be used as such list, but no registration book prepared for use at a voting place in an election other than a partisan primary election or an election held at the same time as a partisan primary election shall indicate in any manner the party affiliation of any voter. Such list shall be delivered by the supervising judge to the voting place before the opening of the polls.

(c) The party affiliation list provided for by subsection (b) shall be used to determine the party affiliation of a voter offering to vote at a partisan primary election and of a voter applying for an advance voting ballot pursuant to K.S.A. 25-1122, and amendments thereto. If a voter's party affiliation is not indicated on the party affiliation list, such voter shall state the voter's party affiliation in writing on a form prescribed by the secretary of state. A judge at the precinct polling place, or the county election officer or such officer's designee, shall give such voter a primary ballot of the voter's party affiliation, and such person thereupon shall be entitled to vote. Such a statement of party affiliation shall constitute a declaration of party affiliation, and all such signed statements shall be returned to the county election officer, who shall cause them to be recorded on the party affiliation list.

(d) Party affiliation statements shall be preserved for five years. The county election officer may dispose of the statements in the manner approved for destruction of ballots as provided in K.S.A. 25-2708, and amendments thereto.

(e) The county election officer shall update party affiliation lists as provided by rules and regulations of the secretary of state.

History: L. 1927, ch. 203, § 1; L. 1941, ch. 227, § 1; L. 1968, ch. 406, § 84; L. 1972, ch. 144, § 2; L. 1974, ch. 106, § 6; L. 1978, ch. 144, § 1; L. 1997, ch. 124, § 7; L. 2014, ch. 2, § 2; July 1.



25-3302 Party affiliation lists; rules and regulations; certification of number of party members on lists; furnishing lists.

25-3302. Party affiliation lists; rules and regulations; certification of number of party members on lists; furnishing lists. The secretary of state shall adopt rules and regulations relating to party affiliation lists and prescribing the manner and form in which the same are to be kept and maintained.

Before each primary and general election held in even-numbered years, and at times and in a form to be prescribed by the secretary of state, each county election officer shall certify to the secretary of state the number of members of each party in each precinct of the county as shown by the party affiliation list in the office of such county election officer.

Each county election officer shall furnish a copy of such certificates to the county chairperson of each party in the county having members on the party affiliation list. On request of the county chairperson or party central committee, the county election officer shall furnish not to exceed three copies of the party affiliation list, at the expense of the party committee requesting such copies.

History: L. 1968, ch. 406, § 23; L. 1972, ch. 128, § 3; L. 1989, ch. 109, § 3; L. 1995, ch. 192, § 9; July 1.



25-3303 Purging and removing names from party affiliation list.

25-3303. Purging and removing names from party affiliation list. Whenever a name is purged from the voter registration books as provided by K.S.A. 25-2316c, such name shall also be purged or removed from the party affiliation list.

History: L. 1927, ch. 203, § 2; L. 1968, ch. 406, § 85; L. 1972, ch. 145, § 1; L. 1976, ch. 182, § 12; L. 1978, ch. 144, § 2; July 1.



25-3304 Declaration of party or voter affiliation; change of affiliation.

25-3304. Declaration of party or voter affiliation; change of affiliation. (a) Any person who has declared such person's party or voter affiliation in the manner provided by law shall be listed on a voter affiliation list as a member of a registered political organization, or on a party affiliation list if a member of a recognized political party, unless the person's name is purged or removed therefrom as provided by K.S.A. 25-3303, and amendments thereto, or unless the person changes party or voter affiliation as provided in this section.

(b) Any person, who, having declared a party or voter affiliation, desires to change the same, may file a written declaration with the county election officer, stating the change of party or voter affiliation. Such declaration cannot be filed during the time from the candidate filing deadline, as prescribed in K.S.A. 25-205, 25-305 and 25-4004, and amendments thereto, through the time when the primary election results are certified by the secretary of state. The county election officer shall enter a record of such change on the party or voter affiliation list of such preceding primary election in the proper column opposite the voter's name.

History: L. 1927, ch. 203, § 3; L. 1968, ch. 406, § 86; L. 1972, ch. 145, § 2; L. 1988, ch. 119, § 4; L. 1991, ch. 102, § 2; L. 2014, ch. 2, § 1; July 1.



25-3306 Duty to inform persons registering to vote that party or voter affiliation may be declared; posted notice.

25-3306. Duty to inform persons registering to vote that party or voter affiliation may be declared; posted notice. County election officers, deputy election officers, voter registration agencies, and offices of the division of motor vehicles shall inform each person registering as a voter that such person may declare a party affiliation with any recognized political party or a voter affiliation with any registered political organization and shall inform such person of the procedure for declaring such affiliation. A printed notice containing such information shall be posted conspicuously at each registration place.

History: L. 1972, ch. 141, § 4; L. 1976, ch. 181, § 12; L. 1988, ch. 119, § 5; L. 1996, ch. 187, § 19; Apr. 25.



25-3307 Political organizations; designation on voter affiliation lists; recognition as a political party.

25-3307. Political organizations; designation on voter affiliation lists; recognition as a political party. (a) Any political organization seeking the right of designation on voter affiliation lists after the effective date of this act shall file a statement of organization and a certified list of officers with the secretary of state. Such organization shall have obtained official recognition as a political party prior to filing. However, current status as a recognized political party is not required.

(b) The secretary of state may adopt rules and regulations prescribing the method of listing members of all registered political organizations in voter registration and affiliation.

History: L. 1988, ch. 119, § 8; March 24.






Article 34 VOTING BY PERSONS IN FEDERAL ENCLAVES

25-3401 Inclusion of federal enclaves in wards and townships.

25-3401. Inclusion of federal enclaves in wards and townships. Not later than sixty (60) days after the effective date of this act, the governing bodies of every city and county and every election or registration officer shall ascertain that all territory of the state is within a township or a ward. Every public official having any duty or authority under law to determine or change boundaries of any ward or township shall take appropriate action sooner than sixty (60) days after the effective date of this act to assure the inclusion of territory in a township or ward as provided in this section.

History: L. 1968, ch. 87, § 1; April 30.



25-3402 Persons living in federal enclaves deemed qualified electors; registration required.

25-3402. Persons living in federal enclaves deemed qualified electors; registration required. Any person living in a federal enclave within the state shall be deemed a qualified elector if such person is a citizen of the United States and is of the age of eighteen (18) years or more. Every person shall be required to register as provided by law before being entitled to vote. Registration and election officers are hereby required to register such persons as are authorized to be registered under the provisions of this act upon proper and lawful application of any such person to be registered.

History: L. 1968, ch. 87, § 2; L. 1972, ch. 146, § 1; L. 1976, ch. 182, § 13; April 16.



25-3403 Right of suffrage of persons in federal enclaves.

25-3403. Right of suffrage of persons in federal enclaves. It is the intention of this act to authorize persons specified in K.S.A. 25-3402, to vote at all elections upon all officers and questions submitted when such persons would be entitled to the right of suffrage if residents of this state for all purposes. It is also the intention of this act to provide for voter registration of persons specified in K.S.A. 25-3402, when the same are entitled to the right of suffrage.

History: L. 1968, ch. 87, § 3; L. 1976, ch. 182, § 14; April 16.






Article 35 U.S. CONGRESS, VACANCIES

25-3501 United States representative to congress, filling vacancies by election.

25-3501. United States representative to congress, filling vacancies by election. Whenever any vacancy shall occur in the office of United States representative to congress from any congressional district of this state, leaving an unexpired term, an election shall be held as provided by article 1, section 2, clause 4 of the United States constitution and in accordance with this act. Not later than five (5) days after any such vacancy occurs, the governor shall proclaim the date of such election in accordance with the provisions of this act.

History: L. 1969, ch. 186, § 1; April 14.



25-3502 Same; governor's proclamation of election.

25-3502. Same; governor's proclamation of election. Except as is otherwise provided in this act, the governor shall proclaim the date of any election held under this act to be a day not less than 45 days nor more than 60 days after such proclamation is issued. Such proclamation shall be made in writing, signed by the governor and delivered by him to the secretary of state. Thereupon the secretary of state shall promptly cause such proclamation to be published in the Kansas register, and a copy thereof shall be transmitted by the secretary to the chairperson of all state political parties authorized to hold congressional district conventions under the provisions of K.S.A. 25-3504.

History: L. 1969, ch. 186, § 2; L. 1981, ch. 324, § 12; Jan. 1, 1982.



25-3503 Same; effect of time of occurrence of vacancy.

25-3503. Same; effect of time of occurrence of vacancy. (a) In the event that any vacancy occurs to which this act applies, and such occurrence is not more than 90 days and not less than 30 days before any primary election, the election provided for in this act shall be held on the same date as the primary election.

(b) In the event that any vacancy occurs to which this act applies, and such occurrence is not more than 30 days before any primary election and before the general election, at such general election votes cast for the office for members of congress in the district in which such vacancy has occurred shall be deemed to be cast to fill the vacancy for the unexpired term, as well as for the election for the next regular term. The governor shall proclaim the date of the election to be the same as the general election.

(c) In the event that any vacancy occurs to which this act applies, on or after the date of any general election and before the term of office in which the vacancy has occurred expires, votes cast for the office for members of congress in the district in which such vacancy occurs shall be deemed to have been cast to fill such vacancy for the unexpired term, as well as for election for the next regular term. The governor's approval of this act shall be deemed to proclaim that every regular election of a representative to the United States congress shall be an election for the unexpired term if any should occur, as well as election for the next regular term. In cases to which subsection (b) or this subsection applies, the person elected for the next regular term shall be deemed to have been elected for the balance of the unexpired term also.

History: L. 1969, ch. 186, § 3; L. 2015, ch. 88, § 62; July 1.



25-3504 District conventions of certain political parties; nomination of independents by petition.

25-3504. District conventions of certain political parties; nomination of independents by petition. Whenever a vacancy has occurred to which this act applies, except in cases where subsection (c) or (d) of K.S.A. 25-3503, and amendments thereto, applies, a congressional district convention of the district party of each political party whose candidate for governor received not less than 5% of the votes cast at the next preceding election of the governor shall be called by the state chairperson of the party, or if there is no state chairperson, by the party's candidate for governor at the next preceding general election. Such convention shall be called for a date not less than 25 days after the proclamation of election is issued by the governor in the cases to which K.S.A. 25-3503, and amendments thereto, does not apply, and within 15 days in cases to which subsection (a) or (b) of K.S.A. 25-3503, and amendments thereto, apply. In accordance with the rules of the district party and the provisions of this act, each such convention shall nominate a candidate to fill the vacancy which has occurred and shall file a certificate of the nomination so made with the secretary of state immediately. Every such certificate shall be signed by the presiding officer and secretary of the convention making such nomination. Independent candidates may be nominated by petition of registered voters of the district equal in number to 4% of the number of qualified voters of the congressional district. Any such petition shall be filed with the secretary of state not later than the time for district party convention certificates to be filed. Except as is provided in subsections (c) and (d) of K.S.A. 25-3503, and amendments thereto, no candidate shall be nominated to fill such vacancy by any means other than provided by this section.

History: L. 1969, ch. 186, § 4; L. 1982, ch. 161, § 2; L. 1992, ch. 262, § 4; July 1.



25-3505 Form of ballots.

25-3505. Form of ballots. The secretary of state shall furnish to each county election officer, any part of the county of which is within the congressional district having an election under article 35 of chapter 25 of Kansas Statutes Annotated, the form for the ballot to be used at the election. The ballot shall contain the names of the candidates and their political parties or designations, and these shall appear upon the ballot in substantially the same form as is provided by K.S.A. 25-616, and the provisions of such statute shall apply to ballots used at such election to the extent that the same are consistent with the provisions of this act. When subsection (c) of K.S.A. 25-3503 applies, the ballot shall indicate that a vote for the candidate applies to both the regular and unexpired term, and when such subsection does not apply, the ballot shall indicate that the vote is for the unexpired term.

History: L. 1969, ch. 186, § 5; L. 1982, ch. 161, § 1; July 1.



25-3506 Conduct of election, responsibility; registration required.

25-3506. Conduct of election, responsibility; registration required. Elections held under the provisions of this act shall be conducted by county election officers any part of the county of which is within the congressional district in which the election is to be held. Laws relating to registration of voters shall apply to such election.

History: L. 1969, ch. 186, § 6; April 14.



25-3507 Canvass of election; certificate of election.

25-3507. Canvass of election; certificate of election. In cases to which subsection (c) or (d) of K.S.A. 25-3503 apply, canvass of the election shall be conducted as for other elections of United States congressmen. In all other cases to which this act applies, intermediate canvass of the election shall be made by the county boards of canvassers at ten o'clock a.m. on the second day following the election, unless such day is a Sunday or holiday, in which case such canvass shall be on the next following day which is not a Sunday or holiday. County election officers shall dispatch the abstract of the intermediate canvass to the secretary of state immediately upon completion of the canvass by the board of county canvassers. The state board of canvassers shall meet in the office of the secretary of state on the fourth day following the election, unless such day is a Sunday or holiday, in which case such canvass shall be on the next following day which is not a Sunday or holiday. The state board of canvassers shall make the final canvass, and the certificate of election of the candidate receiving the highest number of votes shall be issued in the same manner as is provided for regular elections of national officers.

History: L. 1969, ch. 186, § 7; April 14.



25-3508 Election laws of state to apply.

25-3508. Election laws of state to apply. Election laws of the state not inconsistent with the provisions of this act shall apply to elections held under this act.

History: L. 1969, ch. 186, § 8; April 14.






Article 36 SUFFICIENCY OF PETITIONS

25-3601 Application to both state and local elections; determination of sufficiency of petitions; signatures; question to be submitted filed with county or district attorney prior to circulation; determination of legality of form; application of other statutes; copies of statutes to be provided.

25-3601. Application to both state and local elections; determination of sufficiency of petitions; signatures; question to be submitted filed with county or district attorney prior to circulation; determination of legality of form; application of other statutes; copies of statutes to be provided. (a) Subject to the provisions of subsection (d), if a petition is required or authorized as a part of the procedure applicable to the state as a whole or any legislative election district or to any county, city, school district or other municipality, or part thereof, the provisions of K.S.A. 25-3601 et seq., and amendments thereto, shall apply. The sufficiency of each signature and the number thereof on any such petition shall be determined in accordance with the provisions of K.S.A. 25-3601 to 25-3607, inclusive, and amendments thereto, by the county election officer or such other official as designated in the applicable statute. Except as provided herein, a copy of any petition requesting an election in any political or taxing subdivision of the state shall be submitted to the office of the county attorney of the county or district attorney of the district in which all or the greater portion of the political or taxing subdivision is located. If a county counselor has been appointed in the county or district, the petition shall be submitted to the county counselor. The petition shall be submitted either by hand-delivery or by certified mail, return receipt requested. Such petition shall contain the question to be submitted at the election. Within five business days following submission of the petition, the county counselor, county attorney or district attorney shall furnish a written advisory opinion as to the legality of the form of the question contained on the petition. There shall be a rebuttable presumption that the form of any question approved by the county counselor, county attorney or district attorney complies with the requirements of this act. If such opinion is not furnished within five days of submission of the question, the form of the question shall be deemed in compliance with the requirements of this act.

If the advisory opinion states that the form of the question contained in the petition does not comply with the requirements of this act, such advisory opinion shall also state specific grounds to support such determination.

Nothing in this subsection shall be construed as prohibiting the circulation of a petition for signatures or the filing of such petition with the county election officer prior to obtaining the advisory opinion required by this subsection.

(b) Any person challenging the validity of the form of a question shall have the burden of proving in the district court that the form of the question is invalid.

(c) The form of any question in a petition requesting an election on or protesting an ordinance, or resolution, adopted by the governing body of any county, city, school district or other municipality shall be presumed to be valid and in compliance with the requirements of K.S.A. 25-3601 et seq., and amendments thereto, if such petition states the title, number and exact language of the ordinance, or resolution, and the title of such petition states:

"Shall the following ordinance, or resolution, become effective?"

(d) When any other statute imposes specific requirements which are different from the requirements imposed by K.S.A. 25-3601 et seq., and amendments thereto, the provisions of the specific statute shall control. The county election officer or other official with whom the petition is required to be filed in accordance with the applicable statute shall give to persons requesting information regarding the filing of petitions a copy of K.S.A. 25-620 and article 36 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto.

(e) Any action challenging the validity of the form of a question in a petition shall be filed in the district court within 20 days after such petition has been filed with the county election officer.

The court shall render an opinion in any action filed to challenge the validity of the form of a question in a petition within 20 days after the date such action is filed with the court.

(f) The provisions of K.S.A. 25-3601 et seq., and amendments thereto, shall not apply to recall petitions as described in K.S.A. 25-4301 et seq., and amendments thereto.

History: L. 1970, ch. 147, § 1; L. 1989, ch. 107, § 4; L. 1992, ch. 194, § 2; L. 2001, ch. 141, § 1; L. 2007, ch. 125, § 3; July 1.



25-3602 Petition documents; where filed; successive filings; contents; verification; petition circulator; withdrawal of signature; void after 180 days; time of election; determination of number of signatures.

25-3602. Petition documents; where filed; successive filings; contents; verification; petition circulator; withdrawal of signature; void after 180 days; time of election; determination of number of signatures. (a) Each petition shall consist of one or more documents pertaining to a single issue or proposition under one distinctive title. The documents shall be filed with the county election officer or other official, if another official is designated in the applicable statutes. The filing shall be made at one time all in one group. Later or successive filings of documents relating to the same issue or proposition shall be deemed to be separate petitions and not a part of any earlier or later filing.

(b) Unless otherwise specifically required, each petition shall: (1) State the question which petitioners seek to bring to an election in the form of a question as it should appear upon the ballot in accordance with the requirements of K.S.A. 25-620 and K.S.A. 25-3601, and amendments thereto;

(2) name the taxing subdivision or other political subdivision in which an election is sought to be held;

(3) contain the following recital above the spaces provided for signatures: "I have personally signed this petition. I am a registered elector of the state of Kansas and of

__________________________________________

(here insert name of political or taxing subdivision)

and my residence address is correctly written after my name."

The recital shall be followed by blank spaces for the signature, residence address and date of signing for each person signing the petition.

When petitioners are required by law to possess qualifications in addition to being registered electors, the form of the petition shall be amended to contain a recital specifying the additional qualifications required and stating that the petitioners possess the qualifications; and

(4) contain a recital in substance as follows, at the end of each set of documents carried by each petition circulator as defined in K.S.A. 2015 Supp. 25-3608, and amendments thereto: "I am the circulator of this petition and I am qualified to circulate this petition and I personally witnessed the signing of the petition by each person whose name appears thereon.

_______________________________

(Signature of circulator)

_______________________________"

(Circulator's residence address)

The recital of the circulator of each petition shall be verified upon oath or affirmation before a notarial officer in the manner prescribed by K.S.A. 53-501 et seq., and amendments thereto.

(c) Any person who has signed a petition who desires to withdraw such person's name may do so by giving written notice to the county election officer or other designated official not later than the third day following the date upon which the petition is filed.

(d) Any petition shall be null and void unless submitted to the county election officer or other designated official within 180 days of the date of the first signature on the petition.

(e) Unless the governing body of the political or taxing subdivision in which the election is sought to be held authorizes a special election, all elections which are called as a result of the filing of a sufficient petition shall be held at the next succeeding primary or general election as defined by K.S.A. 25-2502, and amendments thereto, in which the political or taxing subdivision is participating.

(f) When a petition requires signatures equal in number to a percentage of the total number of registered voters, such percentage shall be based on the most recent number of registered voters as certified to the office of the secretary of state pursuant to subsection (g) of K.S.A. 25-2311, and amendments thereto.

History: L. 1970, ch. 147, § 2; L. 1976, ch. 190, § 1; L. 1983, ch. 126, § 2; L. 1986, ch. 141, § 1; L. 1990, ch. 129, § 2; L. 1992, ch. 194, § 3; L. 2001, ch. 141, § 2; L. 2001, ch. 211, § 8; L. 2014, ch. 98, § 5; May 15.

Revisor's Note:

Section was also amended by L. 2001, ch. 128, § 7, but that version was repealed by L. 2001, ch. 211, § 18.



25-3604 Where voter registration required, similarity to registration required; rules and regulations by secretary of state.

25-3604. Where voter registration required, similarity to registration required; rules and regulations by secretary of state. In counties, cities, school districts and other municipalities, or part thereof, where registration of voters is required in the entire territory thereof, the signatures to petitions which assert that the petitioners are "legally qualified electors" or words of like effect in conformity with the applicable statute shall be accepted, by the officer determining the sufficiency of petition signatures, as proper signatures, so long as persons of the same names or ones of such similarity as to reasonably appear to be the same persons are contained in the registration books, and so long as the address of the petitioner is furnished, unless such official has reasonable evidence that the asserted signature in question is not in fact the signature of the person it purports to be, or that the signature though genuine is not the signature of a duly qualified elector. The secretary of state shall adopt rules and regulations for the guidance of county election officers and other officers as specified by law in making determination under this section of sufficient similarity of names on petitions and names in registration books.

History: L. 1970, ch. 147, § 4; March 11.



25-3607 Where registration is required, registration books conclusive of number of qualified electors.

25-3607. Where registration is required, registration books conclusive of number of qualified electors. In counties, cities, school districts and other municipalities, or part thereof, where registration of voters is required, the registration books shall be conclusive in determining the number of "legally qualified electors," or words of like effect in conformity with the applicable statute.

History: L. 1970, ch. 147, § 7; March 11.



25-3608 Petition circulator defined.

25-3608. Petition circulator defined. (a) For purposes of this act, "petition circulator" shall mean a person who is:

(1) A United States citizen;

(2) at least 18 years of age; and

(3) has not been convicted of a felony or if convicted of a felony under the law of any state or of the United States, has been pardoned or restored to such person's civil rights.

(b) All petition circulators, whether residents or nonresidents of the state of Kansas, are required to agree to submit to the jurisdiction of the state, including its agencies, political subdivisions and election officials, for purposes of subpoena enforcement regarding the integrity and reliability of the petition process.

History: L. 2014, ch. 98, § 9; May 15.






Article 37 VOTING IN PRECINCT OF FORMER RESIDENCE

25-3701 In-state residence change; vote in former residence, when.

25-3701. In-state residence change; vote in former residence, when. For the purposes of this act, a "former precinct resident" shall mean a person who is otherwise a qualified elector of the state of Kansas, who has removed from the precinct of his former residence in this state and established residence in another precinct in this state during the thirty (30) days next preceding any election held in the precinct of his former residence. Such person may vote in such election in such precinct of his former residence to the same extent and in the same manner as if he had retained his residence in such precinct, except as otherwise provided in this act.

History: L. 1972, ch. 143, § 1; July 1.



25-3702 Affidavit to obtain ballot to vote at precinct of former residence; notice to reregister, voter registration materials.

25-3702. Affidavit to obtain ballot to vote at precinct of former residence; notice to reregister, voter registration materials. Any such former precinct resident offering to vote in the precinct of such person's former residence, before receiving a ballot shall make an affidavit in writing on a form to be prescribed by the secretary of state, sworn or affirmed before one of the election judges, stating the address or location of former residence, the date of removal therefrom, the address or location of such person's new residence, and that such person has not voted at such election. Such affidavit shall be delivered to the election judges and transmitted to the county election officer with the election returns and supplies. Upon receipt of an affidavit of a former precinct resident, the county election officer shall send to the current address specified on the affidavit, by forwardable first-class mail, a notice that it is necessary to reregister to vote. The notice also shall include voter registration materials if the voter is still a resident of the county of the original registration. The notice authorized by this section shall be on a form prescribed by the secretary of state.

History: L. 1972, ch. 143, § 2; L. 1988, ch. 120, § 3; April 14.



25-3703 Challenges hereunder.

25-3703. Challenges hereunder. The votes of such former residents shall be subject to challenge for cause to the same extent, and any such challenges shall be determined in the same manner, as provided by law with respect to votes of resident electors.

History: L. 1972, ch. 143, § 3; July 1.



25-3705 Poll book entries; returns to county election officers.

25-3705. Poll book entries; returns to county election officers. Election boards receiving ballots of such former precinct resident voters shall record the names of such voters in the poll books, with the notation "former resident." They shall forward to the county election officer, with the election returns and supplies, any affidavits and statements in lieu of registration submitted by such voters.

History: L. 1972, ch. 143, § 5; July 1.



25-3706 Copies of papers to county election officer of county of present residence; file and index.

25-3706. Copies of papers to county election officer of county of present residence; file and index. The county election officer shall send promptly a copy of each affidavit or application for advance voting ballot, received from a former resident voter, to the county election officer of the county to which such former resident has removed, and the latter election officer shall keep the same on file and maintain an alphabetical index thereof for a period of six months after the election.

History: L. 1972, ch. 143, § 6; L. 1973, ch. 167, § 1; L. 1995, ch. 192, § 48; July 1.






Article 38 POLITICAL PARTIES

25-3801 Precinct committeemen and committeewomen; eligibility for office or candidacy; filling vacancies.

25-3801. Precinct committeemen and committeewomen; eligibility for office or candidacy; filling vacancies. (a) At each primary election, the members of the party residing in each precinct in each county of the state shall elect a man of their number as precinct committeeman and a woman of their number as precinct committeewoman. No person shall be eligible to be a candidate for or hold the office of precinct committeeman or precinct committeewoman of a party in any precinct unless such person actually lives, resides and occupies a place of abode in such precinct, and is in all other respects a qualified elector and is shown as a member of such party on the party affiliation list, in the office of the county election officer. Except as provided in subsection (b), any vacancy occurring in the office of precinct committeeman or committeewoman shall be promptly filled by appointment by the county chairperson, except that any vacancy which occurs because the party had no candidate at such primary election shall not be filled until the county central committee has elected or reelected its chairperson. Not later than three days after appointment of precinct committeemen and committeewomen, the county chairperson making the appointments shall notify the county election officer of such appointments. The county election officer shall make such appointments public immediately upon receipt thereof. As used in this act, "primary election" means the statewide election held in August of even-numbered years.

(b) When a convention is to be held under article 39 of chapter 25 of Kansas Statutes Annotated to fill a vacancy, no appointments shall be made under subsection (a): (1) After the county chairperson has received notice from the county election officer of a vacancy or a pending vacancy in a county elected office; or (2) after the county chairperson in each county, all or a part of which, is located within a legislative district has received notice from the secretary of state of a vacancy or a pending vacancy in a legislative office.

After the vacancy has been filled by a person elected at a convention held under article 39 of chapter 25 of the Kansas Statutes Annotated, any vacancy in the office of precinct committeeman or committeewoman shall be filled as provided by subsection (a).

History: L. 1972, ch. 129, § 1; L. 1990, ch. 130, § 3; L. 1999, ch. 64, § 1; L. 2001, ch. 81, § 8; July 1.



25-3807 Terms of committee officers.

25-3807. Terms of committee officers. All committee officers elected under this act shall serve for two (2) years and until their successors are elected.

History: L. 1972, ch. 129, § 7; July 1.



25-3808 Powers and duties of committees and officers; filling officer vacancies.

25-3808. Powers and duties of committees and officers; filling officer vacancies. Each committee provided for in this act, and its officers, shall have the powers usually exercised by such committees and by the officers thereof, insofar as is consistent with this act. The various officers and committees now in existence shall exercise the powers and perform the duties herein prescribed until their successors are chosen in accordance with this act. The duties of the chairman or secretary of any committee, when the committee is not in session, may be performed by members of such committees selected by such chairman or secretary. Any vacancy in any committee office shall be filled in the same manner as that in which such officer was originally chosen.

History: L. 1972, ch. 129, § 8; July 1.



25-3809 Application of 25-3801 to 25-3808.

25-3809. Application of 25-3801 to 25-3808. The provisions of K.S.A. 25-3801 to 25-3808, inclusive, shall apply only to political parties authorized by law to nominate candidates by primary election.

History: L. 1972, ch. 129, § 9; July 1.






Article 39 FILLING VACANCIES IN OFFICES AND CANDIDACIES

25-3901 Definitions.

25-3901. Definitions. As used in this act, unless the context otherwise requires, the words and terms defined in article 25 of chapter 25 of Kansas Statutes Annotated shall have the meaning therein ascribed thereto, to the extent that the same are not in conflict with the following:

(a) "District office" means the office of district judge, district magistrate judge, county commissioner, state representative, state senator, district attorney or county attorney.

(b) "Party" means a political party having a state and national organization and of which the officer or candidate whose position has become vacant was a member.

(c) "Party candidacy" means a candidate of a political party for a party nomination at a primary election or the party candidate at a general election.

(d) "General election" means the election held on the Tuesday succeeding the first Monday in November in even-numbered years.

(e) "Primary election" means the election held on the first Tuesday in August in even-numbered years.

(f) "County chairman" or "county chairperson" means the chairperson of the county central committee, provided to be elected under K.S.A. 25-3802, and amendments thereto, of the political party of which the officer or candidate whose position has become vacant was a member.

History: L. 1972, ch. 131, § 1; L. 1975, ch. 216, § 1; L. 1976, ch. 181, § 14; L. 1981, ch. 115, § 3; L. 1986, ch. 115, § 79; Jan. 12, 1987.



25-3902 Procedure for filling vacancy in district office other than judge of district court; district convention; appointment by governor.

25-3902. Procedure for filling vacancy in district office other than judge of district court; district convention; appointment by governor. (a) Except as provided in K.S.A. 25-312a, and amendments thereto, when a district convention is provided by law to be held to elect a person to be appointed to fill a vacancy in a district office, the county chairperson designated in subsection (b) or (c), within 21 days of receipt of notice that a vacancy has occurred or will occur, shall call and convene a convention of all committeemen and committeewomen of the party of the precincts in such district for the purpose of electing a person to be appointed by the governor to fill the vacancy. If such county chairperson is absent or for any reason is unable to call, or refuses to call such convention, then the county vice-chairperson shall call the convention and perform the other duties under this section required of such chairperson.

(b) If the district lies within a single county, the county chairperson of such county shall call the convention by mailing a notice, at least seven days before the date of the convention, to each precinct committeeman and committeewoman who is entitled to vote at the convention pursuant to subsection (e).

(c) If all or part of more than one county lies within the district, the county chairperson of the county in which the greatest number of qualified voters of the district reside shall call the convention by mailing a notice of the convention to each county chairperson of the party in each such county at least 10 days before the date of the convention. Such convention shall be held at a location within the district selected by the chairperson calling the convention. Such county chairperson, within three days after receipt of such notice, shall mail notice of the convention to the committeemen and committeewomen in their counties who are entitled to vote at the convention pursuant to subsection (e).

(d) The notice of such convention shall state:

(1) The place where the convention is to be held;

(2) the time when the convention will convene; and

(3) the purpose for which the convention is to be held.

(e) At the time and place fixed for holding the convention, the county chairperson who called the convention shall act as temporary chairperson and shall call the convention to order. One-third of the eligible members of the convention shall constitute a quorum for such election. In the event a quorum is not present at the time and place that such convention is called, the members present shall adjourn the convention to a day and time certain, which shall be not later than 14 days after such adjournment of such convention, and provide for notification of the time and place of such adjourned convention to be given to the eligible members not present. The convention shall organize by electing a permanent chairperson and such other officers as necessary. After the convention is organized, it shall elect a person to be appointed by the governor to fill the vacancy. Such election shall be by secret ballot and the person elected shall be the one who receives the majority of all the votes cast. If no person receives a majority of all votes cast on any ballot, the balloting shall continue until some person receives a majority of all the votes cast. Each committeeman and committeewoman of the party of the precincts in such district shall be entitled to vote. Except as provided in subsection (f), no precinct committeeman or committeewoman shall be represented or shall vote by proxy. The convention may adopt such rules necessary to govern its procedure in making nominations, voting, counting, and canvassing votes and for the conduct of any business which may properly be brought before the convention, but such rules shall not be in conflict with the provisions of this section.

(f) (1) A precinct committeeman or committeewoman may vote by proxy at a convention called pursuant to this section whenever such precinct committeeman or committeewoman is unable to attend the convention and cast such precinct committeeman's or committeewoman's ballot.

(2) A precinct committeeman or committeewoman may designate another precinct committeeman or committeewoman to cast such precinct committeeman's or precinct committeewoman's ballot at such convention by proxy. Any proxy authorized by this subsection shall:

(A) Designate the precinct committeeman or committeewoman who shall cast the precinct committeeman's or precinct committeewoman's vote by proxy;

(B) be signed by the precinct committeeman or precinct committeewoman authorizing the proxy; and

(C) contain an acknowledgment of such precinct committeeman's or precinct committeewoman's signature which complies with K.S.A. 53-509, and amendments thereto.

(g) After a person has been elected to be appointed to fill a vacancy in a district office, the chairperson or vice-chairperson of the convention shall execute a certificate, under oath, stating that such person has been duly elected to be appointed to fill such vacancy and shall transmit such certificate either by hand delivery by a person designated by such chairperson or vice-chairperson or by registered mail, return receipt requested, to the governor and a copy thereof to the secretary of state. If transmitted by registered mail, such certificate and the copy thereof shall be mailed within 24 hours of such election, unless the day following such election is a Sunday or legal holiday, in which case it shall be mailed by the next regular business day. Thereupon, and not later than seven days after such certificate is received in the office of the governor, the governor, or in the governor's absence the lieutenant governor, shall fill such vacancy by appointing to such district office the person so elected. In the event the governor or lieutenant governor fails to appoint any person as required by this subsection after receiving a lawfully executed certificate hereunder, such person shall be deemed to have been so appointed notwithstanding such failure. The person so appointed may qualify and enter upon the duties of the district office immediately after appointment.

History: L. 1972, ch. 131, § 2; L. 1975, ch. 216, § 2; L. 1976, ch. 181, § 15; L. 1990, ch. 130, § 4; L. 1995, ch. 192, § 10; L. 2004, ch. 93, § 9; July 1.



25-3902a Procedure for filling vacancy in state board of education; district convention; appointment by governor.

25-3902a. Procedure for filling vacancy in state board of education; district convention; appointment by governor. (a) When a vacancy occurs in the office of member of the state board of education, the county chairperson designated in subsection (b), (c) or (d), within 21 days of receipt of notice that a vacancy has occurred or will occur shall call and convene a district convention for the purpose of electing a person to be appointed by the governor to fill the vacancy. Such person shall be an elector of the same political party as that of the board member vacating such position and shall reside in the board member district corresponding to such board member position. If such county chairperson is absent or for any reason is unable to call or refuses to call such convention, then the county vice-chairperson shall call the convention and perform the other duties required of such chairperson under this section.

(b) If the board member district lies within a single county, the county chairperson of such county shall call a convention of all precinct committeemen and committeewomen of the party of the precincts in such district in the manner provided by subsections (b) and (d) of K.S.A. 25-3902, and amendments thereto, and such convention shall be conducted as provided in subsection (e).

(c) If all or part of more than one and less than five counties lie within the board member district, the county chairperson of the county in which the greatest number of qualified voters of the district reside shall call a convention of all precinct committeemen and committeewomen of the party of the precincts in such district in the manner provided by subsections (c) and (d) of K.S.A. 25-3902, and amendments thereto, and such convention shall be conducted as provided in subsection (e). Such convention shall be held at a location within the district selected by the chairperson calling the convention.

(d) If all or part of five or more counties lie within the board member district, the county chairperson of the county in which the greatest number of qualified voters of the district reside shall call a convention of all county chairpersons and vice-chairpersons of the party of the counties in such district. Such convention shall be held at a location within the district selected by the chairperson calling the convention. Such county chairperson shall call the convention by mailing a notice to each such county chairperson and vice-chairperson, at least seven days before the date of the convention. Such notice shall state: (1) The place where the convention is to be held; (2) the time when the convention will convene; and (3) the purpose for which the convention is to be held, and such convention shall be conducted as provided in subsection (e).

(e) At the time and place fixed for holding the convention, the county chairperson who called the convention shall act as temporary chairperson and shall call the convention to order. One-third of the eligible members of the convention shall constitute a quorum for such election. In the event a quorum is not present at the time and place that such convention is called, the members present shall adjourn the convention to a day and time certain, which shall be not later than 14 days after adjournment of such convention, and provide for notification of the time and place of such adjourned convention to be given to the eligible members not present. The convention shall proceed to organize by electing a permanent chairperson and such other officers as necessary. After the convention is organized, it shall proceed to elect a person to be appointed by the governor to fill the vacancy. Such election shall be by secret ballot and the person elected shall be the one who shall receive the majority of all the votes cast. If no person receives a majority of all votes cast on any ballot, the balloting shall continue until some person receives a majority of all the votes cast. Each county chairperson and vice-chairperson of the party of the counties in such district shall be entitled to vote. Except as provided in subsection (f), no county chairperson or vice-chairperson shall be represented or shall vote by proxy. The convention may adopt such rules as necessary to govern its procedure in making nominations, voting, counting and canvassing votes and for the conduct of any business which may properly be brought before the convention, but such rules shall not be in conflict with the provisions of this section.

(f) (1) A precinct committeeman or committeewoman who serves as county chairperson or vice-chairperson may vote by proxy at a convention called pursuant to this section whenever such precinct committeeman or committeewoman is unable to attend the convention and cast such precinct committeeman's or committeewoman's ballot.

(2) A precinct committeeman or committeewoman may designate another precinct committeeman or committeewoman to cast such precinct committeeman's or precinct committeewoman's ballot at such convention by proxy. Any proxy authorized by this subsection shall:

(A) Designate the precinct committeeman or committeewoman who shall cast the precinct committeeman's or precinct committeewoman's vote by proxy;

(B) be signed by the precinct committeeman or precinct committeewoman authorizing the proxy; and

(C) contain an acknowledgment of such precinct committeeman's or precinct committeewoman's signature which complies with K.S.A. 53-509, and amendments thereto.

(g) After a person has been elected to be appointed to fill a vacancy in the office of member of the state board of education, the chairperson or vice-chairperson of the convention shall execute a certificate, under oath, stating that such person has been duly elected to be appointed to fill such vacancy and shall transmit such certificate to the governor. Thereupon, and not later than seven days after such certificate is received in the office of the governor, the governor, or in the governor's absence the lieutenant governor, shall fill such vacancy by appointing to the office of member of the state board of education the person so elected. In the event the governor or lieutenant governor fails to appoint any person as required by this subsection after receiving a lawfully executed certificate hereunder, such person shall be deemed to have been so appointed notwithstanding such failure. The person so appointed may qualify and enter upon the duties of office immediately after appointment.

(h) A person shall be elected to be appointed to fill a vacancy in the office of member of the state board of education within 35 days after such vacancy occurs. If no person is so elected within the 35-day period, the governor shall fill such vacancy by appointment of an elector of the same political party as that of the board member vacating such position and who resides in the board member district corresponding to such board member position. The person so appointed may qualify and enter upon the duties of office immediately after appointment.

History: L. 1975, ch. 216, § 4; L. 1975, ch. 217, § 3; L. 1990, ch. 130, § 5; L. 1995, ch. 192, § 11; L. 2004, ch. 93, § 10; July 1.



25-3903 Vacancies in state legislature or state board of education; how filled.

25-3903. Vacancies in state legislature or state board of education; how filled. Whenever a vacancy occurs in the office of state representative or state senator such vacancy shall be filled by appointment by the governor of the person elected to be so appointed by a district convention held as provided in K.S.A. 25-3902. Whenever a vacancy occurs in the office of member of the state board of education, such vacancy shall be filled in the manner provided for in K.S.A. 25-3902a.

History: L. 1972, ch. 131, § 3; L. 1975, ch. 216, § 3; L. 1975, ch. 217, § 2; May 6.



25-3903a Filling vacancy in district office caused by resignation effective 10 or more days after filing of notice.

25-3903a. Filling vacancy in district office caused by resignation effective 10 or more days after filing of notice. When a written resignation from a district office as defined in K.S.A. 25-3901, and amendments thereto, has been filed with the secretary of state or other officer provided by law, and at the time it is filed there is 10 or more days before it is to become effective, the county chairperson responsible for calling a convention for the purpose of filling the vacancy thereby created may call and hold the convention without further delay.

History: L. 1990, ch. 130, § 11; July 1.



25-3904 Procedure for filling vacancy in candidacy for district office; district convention; certificate to secretary of state or county election officer.

25-3904. Procedure for filling vacancy in candidacy for district office; district convention; certificate to secretary of state or county election officer. (a) When a district convention is provided by law to be held to elect a person to fill a vacancy in a party candidacy for a district office, the county chairperson designated in subsection (b) or (c), within 14 days of the receipt of the notice that the vacancy has occurred or will occur shall call and convene a convention of all committeemen and committeewomen of the political party from the precincts in such district. If such county chairperson is absent or for any reason is unable to call, or refuses to call such convention, then the corresponding county vice-chairperson shall call the convention and perform the other duties under this section required of such chairperson.

(b) If the district lies within a single county, the county chairperson of such county shall call the convention by mailing a notice at least seven days before the date of the convention to the committeemen and committeewomen in such county who are entitled to vote at such convention pursuant to subsection (e).

(c) If all or part of more than one county lies within the district, the county chairperson of the county in which the greatest number of qualified voters of the district reside shall call the convention by mailing a notice of such convention to each county chairperson of the party in each such county, at least 10 days before the date of the convention. Such convention shall be held at a location within the district selected by the chairperson calling the convention. Such county chairpersons shall, within three days after receipt of such notice, mail notice of such convention to the committeemen and committeewomen in their counties who are entitled to vote at such convention pursuant to subsection (e).

(d) The notice of such convention shall state: (1) The place where the convention is to be held; (2) the time when the convention will convene; and (3) the purpose for which the convention is to be held.

(e) At the time and place fixed for holding the convention, the county chairperson who called the convention shall act as temporary chairperson and shall call the convention to order. One-third of the eligible members of the convention shall constitute a quorum for such election. In the event a quorum is not present at the time and place that such convention is called, the members present shall adjourn the convention to a day and time certain, which shall not be later than six days after such adjournment of such convention, and provide for notification of the time and place of such adjourned convention to be given to the eligible members not present. The convention shall organize by electing a permanent chairperson and such other officers as necessary. After the convention is organized, it shall elect a person to fill such vacancy in the party candidacy. Such election shall be by secret ballot and the person elected shall be the one who receives the majority of all the votes cast. If no person receives a majority of all votes cast on any ballot, the balloting shall continue until some person receives a majority of all the votes cast. Each committeeman and committeewoman of the party of the precincts in such district shall be entitled to vote. Except as provided in subsection (f), no precinct committeeman or committeewoman shall be represented or shall vote by proxy. The convention may adopt rules as necessary to govern its procedure in making nominations, voting, counting and canvassing votes and for the conduct of any business which may properly be brought before the convention, but such rules shall not be in conflict with the provisions of this section.

(f) (1) A precinct committeeman or committeewoman may vote by proxy at a convention called pursuant to this section whenever such precinct committeeman or committeewoman is unable to attend the convention and cast such precinct committeeman's or committeewoman's ballot.

(2) A precinct committeeman or committeewoman may designate another precinct committeeman or committeewoman to cast such precinct committeeman's or precinct committeewoman's ballot at such convention by proxy. Any proxy authorized by this subsection shall:

(A) Designate the precinct committeeman or committeewoman who shall cast the precinct committeeman's or precinct committeewoman's vote by proxy;

(B) be signed by the precinct committeeman or precinct committeewoman authorizing the proxy; and

(C) contain an acknowledgment of such precinct committeeman's or precinct committeewoman's signature which complies with K.S.A. 53-509, and amendments thereto.

(g) After a person has been elected to fill a vacancy in a party candidacy for a district office, the chairperson or vice-chairperson of the convention shall execute a certificate, under oath, stating that such person has been duly elected to fill such vacancy and that such person has agreed to accept the nomination. The person elected to fill such vacancy shall execute a notarized written statement stating that such person agrees to accept the nomination. The chairperson or vice-chairperson shall transmit such certificate to the secretary of state or appropriate county election officer, as the case may be, within 21 days of receipt of the notice that the vacancy has occurred or will occur.

(h) For the purposes of this section, the word "shall" imposes a mandatory duty and no court may construe that word in any other way.

History: L. 1972, ch. 131, § 4; L. 1975, ch. 216, § 5; L. 1990, ch. 130, § 6; L. 1992, ch. 237, § 8; L. 1995, ch. 192, § 12; L. 2004, ch. 93, § 11; L. 2015, ch. 88, § 3; July 1.



25-3904a Procedure for filling vacancy in candidacy for state board of education; district convention; certificate to secretary of state.

25-3904a. Procedure for filling vacancy in candidacy for state board of education; district convention; certificate to secretary of state. (a) When a vacancy occurs in a party candidacy for the office of member of the state board of education, the county chairperson designated in subsection (b), (c) or (d), within 10 days of receipt of notice that the vacancy has occurred or will occur, shall call and convene a district convention for the purpose of electing a person to fill such vacancy. If such county chairperson is absent or for any reason is unable to call or refuses to call such convention, then the county vice-chairperson shall call the convention and perform the other duties required of such chairperson under this section.

(b) If the board member district lies within a single county, the county chairperson of such county shall call a convention of all precinct committeemen and committeewomen of the party of the precincts in such district in the manner provided by K.S.A. 25-3904(b) and (d), and amendments thereto, and such convention shall be conducted in the manner provided in K.S.A. 25-3904(e), and amendments thereto.

(c) If all or part of more than one and less than five counties lie within the board member district, the county chairperson of the county in which the greatest number of qualified voters of the district reside shall call a convention of all precinct committeemen and committeewomen of the party of the precincts in such district in the manner provided by K.S.A. 25-3904(c) and (d), and amendments thereto, and such convention shall be conducted as provided in K.S.A. 25-3904(e), and amendments thereto. Such convention shall be held at a location within the district selected by the chairperson calling the convention.

(d) If all or part of five or more counties lie within the board member district, the county chairperson of the county in which the greatest number of qualified voters of the district reside shall call a convention of all county chairpersons and vice-chairpersons of the party of the counties in such district. Such convention shall be held at a location within the district selected by the chairperson calling the convention. Such county chairperson shall call the convention by mailing a notice to each such county chairperson and vice-chairperson at least seven days before the date of the convention. Such notice shall state: (1) The place where the convention is to be held; (2) the time when the convention will convene; and (3) the purpose for which the convention is to be held.

(e) At the time and place fixed for holding the convention, the county chairperson who called the convention shall act as temporary chairperson and shall call the convention to order. One-third of the eligible members of the convention shall constitute a quorum for such election. In the event a quorum is not present at the time and place that such convention is called, the members present shall adjourn the convention to a day and time certain, which shall be not later than three days after such adjournment of such convention and provide for notification of the time and place of such adjourned convention to be given to the eligible members not present. The convention shall proceed to organize by electing a permanent chairperson and such other officers as necessary. After the convention is organized, it shall proceed to elect a person to fill the vacancy in the party candidacy. Such election shall be by secret ballot and the person elected shall be the one who shall receive the majority of all the votes cast. If no person receives a majority of all votes cast on any ballot, the balloting shall continue until some person receives a majority of all the votes cast. Each county chairperson and vice-chairperson of the party of the counties in such district shall be entitled to vote. Except as provided in subsection (f), no county chairperson or vice-chairperson shall be represented or shall vote by proxy. The convention may adopt rules necessary to govern its procedure in making nominations, voting, counting and canvassing votes and for the conduct of any business which may properly be brought before the convention, but such rules shall not be in conflict with the provisions of this section.

(f) (1) A precinct committeeman or committeewoman who serves as county chairperson or vice-chairperson may vote by proxy at a convention called pursuant to this section whenever such precinct committeeman or committeewoman is unable to attend the convention and cast such precinct committeeman's or committeewoman's ballot.

(2) A precinct committeeman or committeewoman may designate another precinct committeeman or committeewoman to cast such precinct committeeman's or precinct committeewoman's ballot at such convention by proxy. Any proxy authorized by this subsection shall:

(A) Designate the precinct committeeman or committeewoman who shall cast the precinct committeeman's or precinct committeewoman's vote by proxy;

(B) be signed by the precinct committeeman or precinct committeewoman authorizing the proxy; and

(C) contain an acknowledgment of such precinct committeeman's or precinct committeewoman's signature which complies with K.S.A. 53-509, and amendments thereto.

(g) After a person has been elected to fill a vacancy in a party candidacy for the office of member of the state board of education, the chairperson or vice-chairperson of the convention shall execute a certificate, under oath, stating that such person has been duly elected to fill such vacancy and that such person has agreed to accept the nomination. The person elected to fill such vacancy shall execute a notarized written statement stating that such person agrees to accept the nomination. The chairperson or vice-chairperson shall transmit such certificate to the secretary of state, within 14 days of receipt of the notice that the vacancy has occurred or will occur.

(h) For the purposes of this section, the word "shall" imposes a mandatory duty and no court may construe that word in any other way.

History: L. 1975, ch. 216, § 6; L. 1990, ch. 130, § 7; L. 1992, ch. 237, § 9; L. 1995, ch. 192, § 13; L. 2004, ch. 93, § 12; L. 2015, ch. 88, § 4; July 1.



25-3905 Vacancies after primary election filled by party committee or district convention; governor and lieutenant governor vacancies filled by state party delegate convention; procedures required after person selected to fill vacancy.

25-3905. Vacancies after primary election filled by party committee or district convention; governor and lieutenant governor vacancies filled by state party delegate convention; procedures required after person selected to fill vacancy. (a) When a vacancy occurs after a primary election in a party candidacy, such vacancy shall be filled by the party committee of the congressional district, county or state, as the case may be, except if the vacancy is in a party candidacy for a district office or for the office of member of the state board of education, it shall be filled by district convention held as provided in K.S.A. 25-3904, and amendments thereto, or as provided in K.S.A. 25-3904a, and amendments thereto, and except as otherwise provided in subsection (c). The meeting or convention shall be called and convened by the party committee chairperson or vice-chairperson within 10 days of receipt of the notice that the vacancy has occurred or will occur. If only one political party nominates a candidate at the primary election and thereafter a vacancy occurs in such party candidacy, any political party may fill such vacancy in the manner specified in this section.

(b) In addition to other vacancies in party candidacies to which this section applies, this section shall also apply when a vacancy occurs in an office, and it is provided by law that such vacancy shall be filled by appointment until the next general election at which time a person is to be elected to fill the unexpired term, or words of like effect, and such vacancy occurs after the primary election.

(c) When a vacancy occurs after a primary election in a party candidacy for governor or lieutenant governor, a vacancy shall thereby also occur for the other of such two offices. Such vacancies shall be filled by a state party delegate convention. The convention shall be called by the state party chairperson. The delegates to the convention shall be the state party committee members, and the officers of the convention shall be the officers of the state party committee. At such convention the vote to fill such vacancies shall be taken such that each convention vote shall be for a candidate for governor and lieutenant governor running together. If the initial vacancy that has occurred is for the office of lieutenant governor, the person who is the candidate for governor of such pair of candidates shall be the only governor candidate at such convention.

(d)  After a person has been elected to fill a vacancy in a party candidacy pursuant to this section, the chairperson or vice-chairperson of the party committee shall execute a certificate, under oath, stating that such person has been duly elected to fill such vacancy and that such person has agreed to accept the nomination. The person elected to fill such vacancy shall execute a notarized written statement stating that such person agrees to accept the nomination. The chairperson or vice-chairperson shall transmit such certificate and the nominee's written statement accepting the nomination to the secretary of state or appropriate county election officer, as the case may be, within 14 days of receipt of the notice that the vacancy has occurred or will occur.

(e) For the purposes of this section, the word "shall" imposes a mandatory duty and no court may construe that word in any other way.

History: L. 1972, ch. 131, § 5; L. 1973, ch. 153, § 24; L. 1975, ch. 216, § 7; L. 1990, ch. 130, § 8; L. 2015, ch. 88, § 5; July 1.



25-3906 Vacancies in candidacies occurring after filing deadline and prior to primary; how filled; when applicable to vacancy in office.

25-3906. Vacancies in candidacies occurring after filing deadline and prior to primary; how filled; when applicable to vacancy in office. (a) When a vacancy in a party candidacy for any national, state, district or county elective office occurs under the circumstances specified in this section, such vacancy shall be filled by the party committee of the congressional district, county or state, as the case may be, except that if such vacancy is in a party candidacy for a district office or for the office of member of the state board of education, it shall be filled by district convention held as provided in K.S.A. 25-3904, and amendments thereto, or as provided in K.S.A. 25-3904a, and amendments thereto, and except as otherwise provided in subsection (d) and (e). Such convention shall be called within 10 days of notice that a vacancy has occurred or will occur.

(b) This section shall apply to any vacancy in a party candidacy which occurs after the closing time for filing to be a candidate specified in K.S.A. 25-205, and amendments thereto, and prior to or on the day of the primary election, if such occurrence results in a political party not having a primary candidate for such office.

(c) This section shall apply when a vacancy occurs in an office, and it is provided by law that such vacancy shall be filled by appointment until the next general election at which time a person is to be elected to fill the unexpired term, or words of like effect, and such vacancy occurs during the period specified in subsection (b).

(d) When a vacancy occurs during the period specified in subsection (b) in a party candidacy for governor or lieutenant governor, and the occurrence results in a political party not having a pair of primary candidates for governor and lieutenant governor, a vacancy shall thereby also occur for the other of such two offices. Such vacancies shall be filled by a state party delegate convention. The convention shall be called by the state party chairperson. The delegates to the convention shall be the state party committee members, and the officers of the convention shall be the officers of the state party committee. At such convention the vote to fill such vacancies shall be taken such that each convention vote shall be for a candidate for governor and lieutenant governor running together. If the initial vacancy that has occurred is for the office of lieutenant governor, the person who is the candidate for governor of such pair of candidates shall be the only governor candidate at such convention.

(e) When there is more than one pair of candidates for governor and lieutenant governor of the same party, and a vacancy occurs during the period specified in subsection (b) in a candidacy for lieutenant governor of such party, and the occurrence results in a governor candidate not having a lieutenant governor candidate, such vacancy shall be filled by the candidate for governor of such pair of candidates designating a candidate for lieutenant governor to be the running mate.

History: L. 1972, ch. 131, § 6; L. 1973, ch. 153, § 25; L. 1975, ch. 216, § 8; L. 1990, ch. 130, § 9; July 1.



25-3907 When act not to apply.

25-3907. When act not to apply. The provisions of this act shall not apply to city, school district or community junior college elections, nor to the election of township officers, nor to elections upon the question of retaining a justice of the supreme court.

History: L. 1972, ch. 131, § 10; March 24.



25-3908 Notice to secretary of state of filling of vacancies.

25-3908. Notice to secretary of state of filling of vacancies. Whenever vacancies for candidates for governor and lieutenant governor are filled under subsection (c) of K.S.A. 25-3905, as amended, or under subsection (d) of K.S.A. 25-3906, as amended, the convention chairman shall notify the secretary of state in writing thereof within twenty-four (24) hours. Whenever a vacancy in the candidacy for lieutenant governor is filled under subsection (e) of K.S.A. 25-3906, as amended, the governor candidate so designating shall notify the secretary of state thereof in writing.

History: L. 1973, ch. 153, § 26; July 1.






Article 40 ELECTION AND TERMS OF STATE OFFICERS

25-4001 Terms of certain state officers.

25-4001. Terms of certain state officers. The governor, lieutenant governor, secretary of state, attorney general, state treasurer and commissioner of insurance shall be elected for terms of four (4) years, to begin on the second Monday of January next after their election, and until their successors are elected and qualified.

History: L. 1973, ch. 153, § 1; L. 1977, ch. 135, § 2; July 1.



25-4002 Application of election laws.

25-4002. Application of election laws. Except as otherwise provided in this act, election laws applicable to other state officers elected from the state as a whole shall apply to the nomination and election of the governor and lieutenant governor, secretary of state and attorney general.

History: L. 1973, ch. 153, § 2; July 1.



25-4003 Governor and lieutenant governor; nomination and election jointly.

25-4003. Governor and lieutenant governor; nomination and election jointly. The candidates for governor and lieutenant governor shall be nominated and elected jointly as provided in this act.

History: L. 1973, ch. 153, § 3; July 1.



25-4004 Governor and lieutenant governor; filing of nomination petitions or declaration of intention to become candidates; deadline for filing.

25-4004. Governor and lieutenant governor; filing of nomination petitions or declaration of intention to become candidates; deadline for filing. The provisions of K.S.A. 25-205, and amendments thereto, shall not apply to the offices of governor and lieutenant governor. The names of candidates for governor and lieutenant governor shall be printed upon the official primary ballot when each pair thereof shall have qualified to become candidates in one or the other of the following methods and none other: First, they shall have had filed in their behalf, not later than 12 noon, June 1, prior to such primary election, or if such date falls on Saturday, Sunday or a legal holiday, then before 12 noon the following business day, nomination papers, commonly called nomination petitions, as provided for in K.S.A. 25-4005, and amendments thereto; or, second, they shall have filed not later than the time for filing nomination papers, as above provided, with the secretary of state, as hereinafter prescribed, a declaration of intention to become candidates, accompanied by a fee as provided in K.S.A. 25-4006, and amendments thereto.

History: L. 1973, ch. 153, § 4; L. 1984, ch. 144, § 1; L. 2011, ch. 47, § 3; July 1.



25-4005 Offices of governor and lieutenant governor; nomination petitions; form; requirements; number of signers; duties of petition circulators.

25-4005. Offices of governor and lieutenant governor; nomination petitions; form; requirements; number of signers; duties of petition circulators. The nomination papers or petitions as mentioned in K.S.A. 25-4004, and amendments thereto, shall be in substantially the following form:

I, the undersigned, an elector of the county of ____________, and state of Kansas, and a duly registered voter and a member of the __________ party, hereby nominate

(Here insert name and city)

and state of Kansas as a candidate for the office of governor, and running with such candidate

(Here insert name and city)

and state of Kansas as a candidate for the office of lieutenant governor to be voted for at the primary to be held on the first Tuesday in August in __________, as representing the principles of such party; and I further declare that I intend to support the candidates herein named and that I have not signed and will not sign any petition or nomination paper for any other persons, for such offices at the next ensuing election.

(HEADING)

Name of  Street Number   Name of  Date ofSigners  or RR   City  Signing  (as Registered)

All nomination papers shall have substantially the foregoing form, written or printed at the top thereof. No signature shall be counted unless it is upon a sheet having such written or printed form at the top thereof.

Each signer of a nomination paper shall sign but one such paper for governor and lieutenant governor, and shall declare that such signer intends to support the candidates therein named, and shall add to the signer's signature the signer's residence, if in a city, by street and number, if any; or, otherwise by address as shown on such signer's registration. No signature shall be counted unless the place of residence of the signer is clearly indicated and the date of signing given as herein required and if ditto marks are used to indicate address they shall be continuous and clearly made. Such sheets shall not be cut or pasted together.

All signers of each separate nomination paper shall reside in the same county. The affidavit of a petition circulator as defined in K.S.A. 2015 Supp. 25-3608, and amendments thereto, shall be appended to each such nomination paper, stating that to the best of such petition circulator's knowledge and belief, all the signers thereof are qualified electors of that county; that the petition circulator knows that they signed the same with full knowledge of the contents thereof; that their respective residences are correctly stated therein; that each signer signed the same on the date stated opposite such signer's name, and that the affiant intends to support the candidates therein named. Such affidavit shall be prima facie evidence of the facts therein stated.

Such nomination papers shall be signed by not less than 1% of the total vote of the party designated in the state. The basis of the percentage shall be the vote of the party for secretary of state at the last preceding general election of secretary of state; or, in case of a new party, the basis of a percentage shall be the vote cast for the successful candidate for secretary of state at the last preceding general election of secretary of state.

History: L. 1973, ch. 153, § 9; L. 1991, ch. 104, § 1; L. 2002, ch. 146, § 7; L. 2014, ch. 98, § 6; May 15.



25-4006 Governor and lieutenant governor; declaration; fee.

25-4006. Governor and lieutenant governor; declaration; fee. The provisions of K.S.A. 25-206, and amendments thereto, shall not apply to the offices of governor and lieutenant governor. When candidates for governor and lieutenant governor in lieu of nomination petitions shall file a joint declaration of intention to become candidates for such offices the accompanying fee shall be a sum equal to the total of 1% of one year's salary for governor and 1% of one year's salary for lieutenant governor, as determined by the secretary of state. Amounts received under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

Such declaration shall be prescribed by the secretary of state, and shall be attested before the secretary of state or a deputy secretary of state.

History: L. 1973, ch. 153, § 10; L. 1989, ch. 106, § 10; L. 2001, ch. 5, § 86; July 1.



25-4007 Office of state auditor abolished, when.

25-4007. Office of state auditor abolished, when. The office of auditor of state is hereby abolished on January 13, 1975.

History: L. 1973, ch. 153, § 29; July 1.






Article 41 ELECTION CAMPAIGN FINANCE; GENERAL

25-4119a Governmental ethics commission; membership; terms; meetings; compensation and allowance, staff; fees; rules and regulations; annual report.

25-4119a. Governmental ethics commission; membership; terms; meetings; compensation and allowance, staff; fees; rules and regulations; annual report. (a) There is hereby created the Kansas commission on governmental standards and conduct.

(b) On July 1, 1998, the Kansas commission on governmental standards and conduct is hereby redesignated as the governmental ethics commission. On and after July 1, 1998, whenever the Kansas commission on governmental standards and conduct, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the governmental ethics commission. Nothing in this act shall be construed as abolishing and reestablishing the Kansas commission on governmental standards and conduct. The commission shall consist of nine members of whom two shall be appointed by the governor, one by the president of the senate, one by the speaker of the house of representatives, one by the minority leader of the house of representatives, one by the minority leader of the senate, one by the chief justice of the supreme court, one by the attorney general and one by the secretary of state. Nothing in this act shall be construed as affecting the terms of members serving on July 1, 1998. Not more than five members of the commission shall be members of the same political party and the two members appointed by the governor shall not be members of the same political party.

(c) The terms of all subsequently appointed members shall be two years commencing on February 1 of the appropriate years. Vacancies occurring on the commission shall be filled for the unexpired term by the same appointing officer as made the original appointment. Members shall serve until their successors are appointed and qualified. The governor shall designate one of the members appointed by the governor to be the chairperson of the commission. A majority vote of five members of the commission shall be required for any action of the commission. The commission may adopt rules to govern its proceedings and may provide for such officers other than the chairperson as it may determine. The commission shall meet at least once each quarter, and also shall meet on call of its chairperson or any four members of the commission. Members of the commission attending meetings of such commission, or attending a subcommittee meeting thereof authorized by such commission, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in subsections (a) to (d), inclusive, of K.S.A. 75-3223, and amendments thereto. The commission shall appoint an executive director who shall be in the unclassified service and receive compensation fixed by the commission, in accordance with appropriation acts of the legislature, subject to approval by the governor. The commission may employ such other staff and attorneys as it determines, within amounts appropriated to the commission, all of whom shall be in the unclassified service and shall receive compensation fixed by the commission and not subject to approval by the governor.

(d) The commission may adopt rules and regulations for the administration of the campaign finance act. Subject to K.S.A. 25-4178, and amendments thereto, rules and regulations adopted by the commission created prior to this act shall continue in force and effect and shall be deemed to be the rules and regulations of the commission created by this section of this enactment, until revised, amended, repealed or nullified pursuant to law. All rules and regulations of the commission shall be subject to the provisions of article 4 of chapter 77 of Kansas Statutes Annotated. The commission shall continue to administer all of the acts administered by the commission to which it is successor.

(e) The commission may provide copies of opinions, informational materials compiled and published by the commission and public records filed in the office of the commission to persons requesting the same and may adopt rules and regulations fixing reasonable fees therefor. All fees collected by the commission under the provisions of this subsection shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the governmental ethics commission fee fund.

(f) The commission shall submit an annual report and recommendations in relation to all acts administered by the commission to the governor and to the legislative coordinating council on or before December 1 of each year. The legislative coordinating council shall transmit such report and recommendations to the legislature.

(g) Whenever the Kansas commission on governmental standards and conduct, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the governmental ethics commission.

History: L. 1975, ch. 272, § 14; L. 1979, ch. 112, § 1; L. 1981, ch. 171, § 39; L. 1986, ch. 143, § 1; L. 1990, ch. 306, § 6; L. 1991, ch. 150, § 1; L. 1992, ch. 116, § 25; L. 1998, ch. 117, § 1; L. 2001, ch. 5, § 87; July 1.



25-4119b Same; transfer of powers, duties and functions; former opinions and rules and regulations.

25-4119b. Same; transfer of powers, duties and functions; former opinions and rules and regulations. (a) All of the powers, duties and functions of the existing governmental ethics commission are hereby transferred to and conferred and imposed upon the Kansas public disclosure commission created by K.S.A. 25-4119a, as amended.

(b) The Kansas public disclosure commission created by K.S.A. 25-4119a, as amended, shall be the successor in every way to the powers, duties and functions of the governmental ethics commission in which the same were vested prior to the effective date of this act.

(c) Whenever the governmental ethics commission, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the Kansas public disclosure commission created by K.S.A. 25-4119a, as amended.

(d) Subject to K.S.A. 25-4178, all opinions rendered pursuant to K.S.A. 25-4120 and 46-254 by the governmental ethics commission before the effective date of this act shall continue to be in force and effect and shall be deemed to be opinions of the Kansas public disclosure commission created by K.S.A. 25-4119a, as amended, until revised, amended or nullified pursuant to law.

(e) The Kansas public disclosure commission created by K.S.A. 25-4119a, as amended, shall be a continuation of the governmental ethics commission.

History: L. 1975, ch. 272, § 15; L. 1981, ch. 171, § 40; July 1.



25-4119d Membership on commission; qualifications for.

25-4119d. Membership on commission; qualifications for. (a) From and after the effective date of this act, no person shall be appointed to membership on the commission who has held the office of chairperson, vice chairperson or treasurer of any county, district or state political party committee, or who within five years preceding the date of such appointment has been a candidate for or the holder of any partisan political office or who has within three years preceding the date of such appointment: (1) Held an elective state office; (2) held the office of secretary of any department of state government; (3) been a lobbyist as defined by K.S.A. 46-222, and amendments thereto; (4) been an officer or employee who directly participated in the making of a contract on behalf of a vendor of goods and services with the state of Kansas or any agency thereof; or (5) provided services under contract to the state of Kansas or any agency thereof.

(b) While serving on the commission created by K.S.A. 25-4119a, and amendments thereto, no member shall: (1) Be an individual subject to the provisions of the campaign finance law or the provisions of K.S.A. 46-215 et seq., and amendments thereto, administered or enforced by the commission; (2) serve as a chairperson or treasurer for any candidate or committee subject to the provisions of the campaign finance act; (3) actively solicit contributions subject to the provisions of the campaign finance act; (4) be a lobbyist as defined by K.S.A. 46-222, and amendments thereto; (5) be an officer or employee who directly participated in the making of a contract on behalf of a vendor of goods and services with the state of Kansas or any agency thereof; (6) provide services under contract to the state of Kansas or any agency thereof; (7) be a candidate for or the holder of any partisan political office; (8) be the chairperson, vice chairperson or treasurer of any county, district or state political party committee; (9) directly or indirectly solicit contributions for any partisan political party or any organization thereof or any candidate for partisan political office; or (10) endorse any candidate for any partisan political office subject to the provisions of this act.

(c) Whenever any member of the commission is ineligible to serve as a member thereof under the provisions of subsections (a) and (b) of this section, the membership of such person shall terminate and such person shall no longer be eligible to participate in any action or proceeding by the commission. Such vacancy shall be filled in the manner prescribed by K.S.A. 25-4119a, and amendments thereto.

History: L. 1979, ch. 110, § 3; L. 1981, ch. 171, § 41; L. 1990, ch. 306, § 7; L. 1991, ch. 150, § 2; L. 1993, ch. 244, § 1; April 29.



25-4119e Governmental ethics commission fee fund; expenditures.

25-4119e. Governmental ethics commission fee fund; expenditures. (a) There is hereby established in the state treasury the governmental ethics commission fee fund. All moneys credited to such fund shall be used for the operations of the commission in the performance of powers, duties and functions prescribed by law. All expenditures from such fund shall be made in accordance with the provisions of appropriation acts and upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the commission or the chairperson's designee.

(b) The director of accounts and reports is hereby directed to transfer all moneys in the Kansas commission on governmental standards and conduct fee fund to the governmental ethics commission fee fund established pursuant to subsection (a). All liabilities of the Kansas commission on governmental standards and conduct fee fund existing prior to July 1, 1998, are hereby imposed on the governmental ethics commission fee fund established pursuant to subsection (a). The Kansas commission on governmental standards and conduct fee fund is hereby abolished.

History: L. 1991, ch. 150, § 3; L. 1998, ch. 117, § 2; July 1.



25-4119f Candidate filing fees for support of commission; credit to commission fee fund.

25-4119f. Candidate filing fees for support of commission; credit to commission fee fund. (a) In addition to any other fee required by law, every person becoming a candidate for the following offices shall pay a fee at the time of filing for such office in the amount prescribed by this section:

(1) Governor and lieutenant governor    $650;

(2) state offices elected by statewide election, other than the governor and lieutenant governor    $650;

(3) state senator, state representative, state board of education, district attorney, board of public utilities of the city of Kansas City and elected county offices    $50;and

(4) members of boards of education of unified school districts having 35,000 or more pupils regularly enrolled in the preceding school year, members of governing bodies of cities of the first class and judges of the district court in judicial districts in which judges are elected    $50.

(b) The secretary of state shall remit all fees received by that office to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. County election officers receiving fees in accordance with this section shall remit such fees to the county treasurer of the county who shall quarterly remit the same to the state treasurer. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the governmental ethics commission fee fund.

History: L. 1991, ch. 150, § 4; L. 1993, ch. 32, § 1; L. 1994, ch. 144, § 1; L. 1995, ch. 192, § 15; L. 1998, ch. 117, § 3; L. 2000, ch. 168, § 1; L. 2001, ch. 5, § 88; L. 2015, ch. 85, § 4; July 1.



25-4119g Statement of fair campaign practices; preparation; mailing to candidates.

25-4119g. Statement of fair campaign practices; preparation; mailing to candidates. The commission shall prepare a statement of fair campaign practices to assist candidates in the proper conduct of election campaigns. A copy of such statement shall be mailed by the commission to each candidate at the time of the receipt of notice of appointment of a treasurer or candidate committee by such candidate.

History: L. 1991, ch. 150, § 49; July 1.



25-4142 Citation of act.

25-4142. Citation of act. K.S.A. 25-4119e, 25-4119f, 25-4119g, 25-4142 through 25-4187 and K.S.A. 25-4153b, and amendments thereto, shall be known and may be cited as the campaign finance act.

History: L. 1981, ch. 171, § 1; L. 1989, ch. 111, § 7; L. 1991, ch. 150, § 5; L. 2000, ch. 124, § 11; July 1.



25-4143 Campaign finance; definitions.

25-4143. Campaign finance; definitions. As used in the campaign finance act, unless the context otherwise requires:

(a) "Candidate" means an individual who: (1) Appoints a treasurer or a candidate committee;

(2) makes a public announcement of intention to seek nomination or election to state or local office;

(3) makes any expenditure or accepts any contribution for such person's nomination or election to any state or local office; or

(4) files a declaration or petition to become a candidate for state or local office.

(b) "Candidate committee" means a committee appointed by a candidate to receive contributions and make expenditures for the candidate.

(c) "Clearly identified candidate" means a candidate who has been identified by the:

(1) Use of the name of the candidate;

(2) use of a photograph or drawing of the candidate; or

(3) unambiguous reference to the candidate whether or not the name, photograph or drawing of such candidate is used.

(d) "Commission" means the governmental ethics commission.

(e) (1) "Contribution" means:

(A) Any advance, conveyance, deposit, distribution, gift, loan or payment of money or any other thing of value given to a candidate, candidate committee, party committee or political committee for the express purpose of nominating, electing or defeating a clearly identified candidate for a state or local office.

(B) Any advance, conveyance, deposit, distribution, gift, loan or payment of money or any other thing of value made to expressly advocate the nomination, election or defeat of a clearly identified candidate for a state or local office;

(C) a transfer of funds between any two or more candidate committees, party committees or political committees;

(D) the payment, by any person other than a candidate, candidate committee, party committee or political committee, of compensation to an individual for the personal services rendered without charge to or for a candidate's campaign or to or for any such committee;

(E) the purchase of tickets or admissions to, or advertisements in journals or programs for, testimonial events;

(F) a mailing of materials designed to expressly advocate the nomination, election or defeat of a clearly identified candidate, which is made and paid for by a party committee with the consent of such candidate.

(2) "Contribution" does not include:

(A) The value of volunteer services provided without compensation;

(B) costs to a volunteer related to the rendering of volunteer services not exceeding a fair market value of $50 during an allocable election period as provided in K.S.A. 25-4149, and amendments thereto;

(C) payment by a candidate or candidate's spouse for personal meals, lodging and travel by personal automobile of the candidate or candidate's spouse while campaigning;

(D) the value of goods donated to events such as testimonial events, bake sales, garage sales and auctions by any person not exceeding a fair market value of $50 per event.

(f) "Election" means:

(1) A primary or general election for state or local office; and

(2) a convention or caucus of a political party held to nominate a candidate for state or local office.

(g) (1) "Expenditure" means:

(A) Any purchase, payment, distribution, loan, advance, deposit or gift of money or any other thing of value made by a candidate, candidate committee, party committee or political committee for the express purpose of nominating, electing or defeating a clearly identified candidate for a state or local office.

(B) Any purchase, payment, distribution, loan, advance, deposit or gift of money or any other thing of value made to expressly advocate the nomination, election or defeat of a clearly identified candidate for a state or local office;

(C) any contract to make an expenditure;

(D) a transfer of funds between any two or more candidate committees, party committees or political committees; or

(E) payment of a candidate's filing fees.

(2) "Expenditure" does not include:

(A) The value of volunteer services provided without compensation;

(B) costs to a volunteer incidental to the rendering of volunteer services not exceeding a fair market value of $50 during an allocable election period as provided in K.S.A. 25-4149, and amendments thereto;

(C) payment by a candidate or candidate's spouse for personal meals, lodging and travel by personal automobile of the candidate or candidate's spouse while campaigning or payment of such costs by the treasurer of a candidate or candidate committee;

(D) the value of goods donated to events such as testimonial events, bake sales, garage sales and auctions by any person not exceeding fair market value of $50 per event; or

(E) any communication by an incumbent elected state or local officer with one or more individuals unless the primary purpose thereof is to expressly advocate the nomination, election or defeat of a clearly identified candidate.

(h) "Expressly advocate the nomination, election or defeat of a clearly identified candidate" means any communication which uses phrases including, but not limited to:

(1) "Vote for the secretary of state";

(2) "re-elect your senator";

(3) "support the democratic nominee";

(4) "cast your ballot for the republican challenger for governor";

(5) "Smith for senate";

(6) "Bob Jones in '98";

(7) "vote against Old Hickory";

(8) "defeat" accompanied by a picture of one or more candidates; or

(9) "Smith's the one."

(i) "Party committee" means:

(1) The state committee of a political party regulated by article 3 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto;

(2) the county central committee or the state committee of a political party regulated under article 38 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto;

(3) the bona fide national organization or committee of those political parties regulated by the Kansas Statutes Annotated;

(4) not more than one political committee established by the state committee of any such political party and designated as a recognized political committee for the senate;

(5) not more than one political committee established by the state committee of any such political party and designated as a recognized political committee for the house of representatives; or

(6) not more than one political committee per congressional district established by the state committee of a political party regulated under article 38 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto, and designated as a congressional district party committee.

(j) "Person" means any individual, committee, corporation, partnership, trust, organization or association.

(k) (1) "Political committee" means any combination of two or more individuals or any person other than an individual, a major purpose of which is to expressly advocate the nomination, election or defeat of a clearly identified candidate for state or local office or make contributions to or expenditures for the nomination, election or defeat of a clearly identified candidate for state or local office.

(2) "Political committee" shall not include a candidate committee or a party committee.

(l) "Receipt" means a contribution or any other money or thing of value, but not including volunteer services provided without compensation, received by a treasurer in the treasurer's official capacity.

(m) "State office" means any state office as defined in K.S.A. 25-2505, and amendments thereto.

(n) "Testimonial event" means an event held for the benefit of an individual who is a candidate to raise contributions for such candidate's campaign. Testimonial events include but are not limited to dinners, luncheons, rallies, barbecues and picnics.

(o) "Treasurer" means a treasurer of a candidate or of a candidate committee, a party committee or a political committee appointed under the campaign finance act or a treasurer of a combination of individuals or a person other than an individual which is subject to paragraph (2) of subsection (a) of K.S.A. 25-4172, and amendments thereto.

(p) "Local office" means a member of the governing body of a city of the first class, any elected office of a unified school district having 35,000 or more pupils regularly enrolled in the preceding school year, a county or of the board of public utilities.

History: L. 1981, ch. 171, § 2; L. 1989, ch. 111, § 3; L. 1990, ch. 122, § 16; L. 1991, ch. 150, § 6; L. 1995, ch. 192, § 14; L. 1998, ch. 117, § 4; L. 2000, ch. 124, § 12; L. 2001, ch. 159, § 1; July 1.



25-4144 Appointment of campaign treasurer or candidate committee; reports to secretary of state and county election officer; governor candidate's responsibilities.

25-4144. Appointment of campaign treasurer or candidate committee; reports to secretary of state and county election officer; governor candidate's responsibilities. Not later than 10 days after becoming a candidate, every candidate shall appoint a treasurer or in lieu thereof shall appoint a candidate committee. The treasurer so appointed may be the candidate making such appointment. No candidate shall appoint more than one candidate committee to exist at the same time. If a candidate appoints a candidate committee, such candidate shall appoint a chairperson and a treasurer thereof, and the treasurer so appointed may be the candidate. No person who is registered as a lobbyist in accordance with K.S.A. 46-265, and amendments thereto, shall be eligible for appointment as treasurer for any candidate or candidate committee. The name and address of each treasurer and chairperson appointed under this section by a candidate for a state office shall be reported to the secretary of state by the candidate not later than 10 days after such appointment. The name and address of each treasurer and chairperson appointed under this section by a candidate for a local office shall be reported to the county election officer by the candidate not later than 10 days after such appointment. The candidate for governor shall carry out the requirements and responsibilities of the candidate under the campaign finance act, for the pair of candidates for governor and lieutenant governor, unless another specific provision applies.

History: L. 1981, ch. 171, § 3; L. 1990, ch. 122, § 1; L. 1991, ch. 150, § 7; July 1.



25-4145 Party and political committees; appointment of chairperson and treasurer; statement of organization; contents; supplemental statements; political committees annual registration, form and content; fees, amount and disposition.

25-4145. Party and political committees; appointment of chairperson and treasurer; statement of organization; contents; supplemental statements; political committees annual registration, form and content; fees, amount and disposition. (a) Each party committee and each political committee which anticipates receiving contributions or making expenditures shall appoint a chairperson and a treasurer. The chairperson of each party committee and each political committee which anticipates receiving contributions or making expenditures for a candidate for state office shall make a statement of organization and file it with the secretary of state not later than 10 days after establishment of such committee. The chairperson of each political committee which anticipates receiving contributions or making expenditures for any candidate for local office, shall make a statement of organization and file it with the county election officer not later than 10 days after establishment of such committee.

(b) Every statement of organization shall include:

(1) The name and address of the committee. The name of the committee shall reflect the full name of the organization with which the committee is connected or affiliated or sufficiently describe such affiliation. If the political committee is not connected or affiliated with any one organization, the name shall reflect the trade, profession or primary interest of the committee as reflected by the statement of purpose of such organization;

(2) the names and addresses of the chairperson and treasurer of the committee;

(3) the names and addresses of affiliated or connected organizations; and

(4) in the case of a political committee, the full name of the organization with which the committee is connected or affiliated or, name or description sufficiently describing the affiliation or, if the committee is not connected or affiliated with any one organization, the trade, profession or primary interest of the political committee as reflected by the statement of purpose of such organization.

(c) Any change in information previously reported in a statement of organization shall be reported on a supplemental statement of organization and filed not later than 10 days following the change.

(d) (1) Each political committee which anticipates receiving contributions shall register annually with the commission on or before July 1 of each year. Each political committee registration shall be in the form and contain such information as may be required by the commission.

(2) Each registration by a political committee anticipating the receipt of $2,501 or more in any calendar year shall be accompanied by an annual registration fee of $300.

(3) Each registration by a political committee anticipating the receipt of more than $500 but less than $2,501 in any calendar year shall be accompanied by an annual registration fee of $50.

(4) Each registration by a political committee anticipating the receipt of $500 or less in any calendar year shall be accompanied by an annual registration fee of $25.

(5) Any political committee which is currently registered under subsection (d)(3) or (d)(4) and which receives contributions in excess of $2,500 for a calendar year, shall file, within three days of the date when contributions exceed such amount, an amended registration form which shall be accompanied by an additional fee for such year equal to the difference between $300 and the amount of the fee that accompanied the current registration.

(6) Any political committee which is currently registered under subsection (d)(4) and which receives contributions in excess of $500 but which are less than $2,501, shall file, within three days of the date when contributions exceed $500, an amended registration form which shall be accompanied by an additional fee of $25 for such year.

(e) All such fees received by or for the commission shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the governmental ethics commission fee fund.

History: L. 1981, ch. 171, § 4; L. 1984, ch. 145, § 4; L. 1990, ch. 122, § 2; L. 1991, ch. 150, § 8; L. 1994, ch. 144, § 2; L. 1998, ch. 117, § 5; L. 2000, ch. 168, § 2; L. 2001, ch. 5, § 89; L. 2015, ch. 85, § 5; July 1.



25-4146 Removal of treasurer or chairperson; filling vacancy of treasurer; substantiation of records of treasurer; notification to secretary of state or county election officer; receipts and expenditures, when.

25-4146. Removal of treasurer or chairperson; filling vacancy of treasurer; substantiation of records of treasurer; notification to secretary of state or county election officer; receipts and expenditures, when. (a) A candidate may remove any treasurer or chairperson that such candidate has appointed, and a party committee or political committee may remove its chairperson or treasurer. A candidate shall remove any treasurer, that such candidate has appointed, against whom a civil penalty has been imposed pursuant to K.S.A. 25-4152, and amendments thereto. In case of a vacancy in the position of treasurer of a candidate before all of the obligations of the treasurer have been performed, such candidate shall be such candidate's own treasurer from the date of such vacancy until such time as the candidate appoints a successor and reports the name and address of the treasurer to the secretary of state if the candidate is a candidate for state office or to the county election officer if the candidate is a candidate for local office. In case of a vacancy in the position of treasurer of a candidate committee, the candidate shall be treasurer from the date of vacancy or removal, until such time as the candidate appoints a successor and reports the name and address of the treasurer to the secretary of state if the candidate is a candidate for state office or to the county election officer if the candidate is a candidate for local office. In case of a vacancy in the position of treasurer of a party committee or political committee, such committee chairperson shall be treasurer from the date of vacancy or removal until such time as the committee appoints a successor and reports the name and address of the treasurer: (1) To the secretary of state if such committee is a party committee or a political committee receiving contributions or making expenditures for a candidate for state office; or (2) to the county election officer if such committee is a party committee or a political committee receiving contributions or making expenditures for a candidate for local office. An individual who vacates the position of treasurer by reason of removal or resignation shall substantiate the accuracy of such person's records to the succeeding treasurer. No resignation of a treasurer shall be effective until a written statement of resignation of such treasurer has been filed with the secretary of state if the treasurer is that of a candidate or committee involving a candidate for state office or with the county election officer if the treasurer is that of a candidate or committee involving a candidate for local office. No removal of a treasurer of a candidate or candidate committee shall be effective until a written statement of such removal from the candidate has been filed with: (1) The secretary of state if the candidate is a candidate for state office; or (2) with the county election officer if the candidate is a candidate for local office. No removal of a treasurer of a party committee or political committee shall be effective until a written statement of such removal from the party committee or political committee has been filed with: (1) The secretary of state if such committee is a party committee or a political committee receiving contributions or making expenditures for a candidate for state office; or (2) with the county election officer if such committee is a party committee or a political committee receiving contributions or making expenditures for a candidate for local office. The succeeding treasurer shall not be held responsible for the accuracy of the predecessor treasurer's records.

(b) No contribution or other receipt shall be received or expenditure made, by or on behalf of a candidate, pair of candidates or candidate committee, except receipt or payment of a filing fee:

(1) Until such candidate appoints a treasurer and makes the report required by K.S.A. 25-4144, and amendments thereto; and

(2) unless by or through such treasurer.

(c) No contribution or other receipt shall be received or expenditure made by or on behalf of a party committee or political committee:

(1) Until the chairperson and treasurer of such committee are appointed;

(2) the chairperson of the party committee or a political committee has filed a statement of organization required by K.S.A. 25-4145, and amendments thereto; and

(3) unless by or through the treasurer of such committee.

History: L. 1981, ch. 171, § 5; L. 1990, ch. 122, § 3; L. 1995, ch. 203, § 2; L. 1998, ch. 117, § 6; July 1.



25-4147 Treasurer; accounts required; inspection; all receipts to be forwarded to treasurer; commingling of funds prohibited; contributions from political committees to be accompanied by name or description of interest group with which affiliated.

25-4147. Treasurer; accounts required; inspection; all receipts to be forwarded to treasurer; commingling of funds prohibited; contributions from political committees to be accompanied by name or description of interest group with which affiliated. (a) Every treasurer shall keep detailed accounts of all contributions and other receipts received and all expenditures made by or on behalf of the treasurer's candidate or committee.

(b) Accounts of any treasurer may be inspected under conditions determined by the commission, and shall be preserved for a period to be designated by the commission.

(c) An individual may serve as treasurer for a candidate, candidate committee, party committee or political committee or of any two or more such committees or candidates.

(d) Every person who receives a contribution for a candidate, candidate committee, party committee or political committee more than five days prior to the ending date of any period for which a report is required by K.S.A. 25-4148, and amendments thereto, on demand of the treasurer, or in any event on or before the ending date of the reporting period, shall remit the same and render to the treasurer an account thereof, including the amount, the name and address of the person, if known, making the contribution and the date received.

(e) No contribution or other receipt received by a candidate, candidate committee, party committee or political committee shall be commingled with personal funds of the candidate or the treasurer or other officers or members of such committee.

(f) No candidate, candidate committee, party committee or political committee shall receive any contribution or other receipt from a political committee unless accompanied by the full name of the organization with which the political committee is connected or affiliated or, name or description sufficiently describing the affiliation or, if the political committee is not connected or affiliated with any one organization, the trade, profession or primary interest of the political committee as reflected by the statement of purpose of such organization.

History: L. 1981, ch. 171, § 6; L. 1984, ch. 145, § 5; L. 1998, ch. 117, § 7; July 1.



25-4148 Reports required of treasurer; when filed; contents; electronic filing, when required.

25-4148. Reports required of treasurer; when filed; contents; electronic filing, when required. (a) Every treasurer shall file a report prescribed by this section. Reports filed by treasurers for candidates for state office, other than officers elected on a state-wide basis, shall be filed in both* with the office of the secretary of state. Reports filed by treasurers for candidates for state-wide office shall be filed electronically and only with the secretary of state. Reports filed by treasurers for candidates for local office shall be filed in the office of the county election officer of the county in which the name of the candidate is on the ballot. Except as otherwise provided by subsection (h), all such reports shall be filed in time to be received in the offices required on or before each of the following days:

(1) The eighth day preceding the primary election, which report shall be for the period beginning on January 1 of the election year for the office the candidate is seeking and ending 12 days before the primary election, inclusive;

(2) the eighth day preceding a general election, which report shall be for the period beginning 11 days before the primary election and ending 12 days before the general election, inclusive;

(3) January 10 of the year after an election year, which report shall be for the period beginning 11 days before the general election and ending on December 31, inclusive;

(4) for any calendar year when no election is held, a report shall be filed on the next January 10 for the preceding calendar year;

(5) a treasurer shall file only the annual report required by subsection (4) for those years when the candidate is not participating in a primary or general election.

(b) Each report required by this section shall state:

(1) Cash on hand on the first day of the reporting period;

(2) the name and address of each person who has made one or more contributions in an aggregate amount or value in excess of $50 during the election period together with the amount and date of such contributions, including the name and address of every lender, guarantor and endorser when a contribution is in the form of an advance or loan;

(3) the aggregate amount of all proceeds from bona fide sales of political materials such as, but not limited to, political campaign pins, buttons, badges, flags, emblems, hats, banners and literature;

(4) the aggregate amount of contributions for which the name and address of the contributor is not known;

(5) each contribution, rebate, refund or other receipt not otherwise listed;

(6) the total of all receipts;

(7) the name and address of each person to whom expenditures have been made in an aggregate amount or value in excess of $50, with the amount, date, and purpose of each; the names and addresses of all persons to whom any loan or advance has been made; when an expenditure is made by payment to an advertising agency, public relations firm or political consultants for disbursement to vendors, the report of such expenditure shall show in detail the name of each such vendor and the amount, date and purpose of the payments to each;

(8) the name and address of each person from whom an in-kind contribution was received or who has paid for personal services provided without charge to or for any candidate, candidate committee, party committee or political committee, if the contribution is in excess of $100 and is not otherwise reported under subsection (b)(7), and the amount, date and purpose of the contribution;

(9) the aggregate of all expenditures not otherwise reported under this section; and

(10) the total of expenditures.

(c) In addition to the requirements of subsection (b), every treasurer for any political committee and party committee shall report the following:

(1) (A) The name and address of each candidate for state or local office for whom an expenditure in the form of an in-kind contribution has been made in an aggregate amount or having a fair market value in excess of $300, with the amount, date and purpose of each. The report shall show in detail the specific service or product provided; and

(B) the name and address of each candidate for state or local office who is the subject of an expenditure which:

(i) Is made without the cooperation or consent of a candidate or candidate committee;

(ii) expressly advocates the nomination, election or defeat of such candidate; and

(iii) is an aggregate amount or having a fair market value in excess of $300.

(2) The report shall state the amount, date and purpose of the expenditure in the form of an in-kind contribution. The report shall show in detail the specific service or product provided. The reporting requirements imposed by this subsection shall be in addition to all other requirements required by this section.

(d) Treasurers of candidates and of candidate committees shall itemize the purchase of tickets or admissions to testimonial events by a person who purchases such tickets or admissions in an aggregate amount or value in excess of $50 per event, or who purchases such a ticket or admission at a cost exceeding $25 per ticket or admission. All other purchases of tickets or admissions to testimonial events shall be reported in an aggregate amount and shall not be subject to the limitations specified in K.S.A. 25-4154, and amendments thereto.

(e) If a contribution or other receipt from a political committee is required to be reported under subsection (b), the report shall include the full name of the organization with which the political committee is connected or affiliated or, a description of the connection to or affiliation with such organization. If, the committee is not connected or affiliated with any one organization, the report shall state the trade, profession or primary interest of the political committee as reflected by the statement of purpose of such organization.

(f) The commission may require any treasurer to file an amended report for any period for which the original report filed by such treasurer contains material errors or omissions. The notice of the errors or omissions shall be part of the public record. The amended report shall be filed within 30 days after notice by the commission.

(g) The commission may require any treasurer to file a report for any period for which the required report is not on file. The notice of the failure to file shall be part of the public record. Such report shall be filed within five days after notice by the commission.

(h) For the purpose of any report required to be filed pursuant to subsection (a) by the treasurer of any candidate seeking nomination by convention or caucus or by the treasurer of the candidate's committee or by the treasurer of any party committee or political committee, the date of the convention or caucus shall be considered the date of the primary election.

(i) If a report is sent by certified or registered mail on or before the day it is due, the mailing shall constitute receipt by that office.

(j) Any report required by this section may be signed by the candidate in lieu of the candidate's treasurer or the treasurer of the candidate's committee.

History: L. 1981, ch. 171, § 7; L. 1984, ch. 145, § 6; L. 1989, ch. 111, § 4; L. 1990, ch. 122, § 4; L. 1997, ch. 12, § 1; L. 1998, ch. 117, § 8; L. 2007, ch. 125, § 8; L. 2008, ch. 166, § 4; L. 2009, ch. 134, § 9; L. 2011, ch. 112, § 17; July 1.

* The words "in both" should have been stricken.



25-4148a Reports of contributions; occupation of contributor or contributor's spouse if contribution over $150.

25-4148a. Reports of contributions; occupation of contributor or contributor's spouse if contribution over $150. When a report is made under this act and the amount being contributed by an individual is over $150, the report shall list the occupation of the individual contributor. If the individual contributor is not employed for compensation then the report shall list the occupation of the contributor's spouse.

History: L. 1989, ch. 111, § 2; L. 1991, ch. 150, § 43; L. 2008, ch. 166, § 5; L. 2015, ch. 85, § 3; July 1.



25-4148b Reports of certain contributions during specified time period preceding an election.

25-4148b. Reports of certain contributions during specified time period preceding an election. (a) Every treasurer for a candidate for state or local office shall file reports of campaign contributions as prescribed by this act. Reports filed by treasurers for candidates for state office, other than officers elected on a state-wide basis, shall be filed in both the office of the secretary of state and in the office of the county election officer of the county in which the candidate is a resident. Reports filed by treasurers for candidates for state-wide office shall be filed only with the secretary of state. Reports filed by treasurers for candidates for local office shall be filed in the office of the county election officer of the county in which the name of the candidate is on the ballot. Reports required by this section shall be in addition to any other reports required by law.

(b) The report shall contain the name and address of each person who has made one or more contributions in an aggregate amount or value of $300 or more during the period commencing 11 days before a primary or general election at which a state or local officer is to be elected and ending at 11:59 p.m. on the Wednesday preceding the date of election. The report shall be made on or before the close of business on the Thursday preceding the date of the election. The report shall contain the amount and date of the contribution, including the name and address of every lender, guarantor and endorser when the contribution is in the form of an advance or loan.

(c) Reports required by this section shall be filed by hand delivery, express delivery service, facsimile transmission or any electronic method authorized by the secretary of state.

(d) (1) "Local office" shall have the meaning ascribed to it in K.S.A. 25-4143, and amendments thereto.

(2) "State office" shall have the meaning ascribed to it in K.S.A. 25-4143, and amendments thereto.

(e) The provisions of this section shall be part of and supplemental to the campaign finance act.

History: L. 2008, ch. 166, § 1; July 1.



25-4148c Independent expenditures by party or political committees; reporting requirements.

25-4148c. Independent expenditures by party or political committees; reporting requirements. (a) Every treasurer for a party committee or political committee shall file reports of independent expenditures as prescribed by this act. Reports shall be filed with the secretary of state. Reports required by this section shall be in addition to any other reports required by law.

(b) (1) The report shall contain the name and address of each party committee or political committee which has made or contracted to be made independent expenditures in an aggregate amount or value in excess of $300 or more during the period commencing 11 days before a primary or general election at which a state or local officer is to be elected and ending at 11:59 p.m. on the Wednesday preceding the date of the election. Such report shall contain the amount, date and purpose of each such independent expenditure, as well as the name of the candidate whose nomination, election or defeat is expressly advocated. When an independent expenditure is made by payment to an advertising agency, public relations firm or political consultant for disbursement to vendors, the report of such independent expenditure shall show in detail the name of each such vendor and the amount, date and purpose of the payments to each, as well as the name of the candidate whose nomination, election or defeat is expressly advocated. The report shall be made on or before the close of business on the Thursday preceding the date of the election.

(2) In addition, a separate report shall be made on a daily basis for the Thursday, Friday, Saturday and Sunday immediately preceding the election. Each daily report shall contain the information required in paragraph (1) of this section. Each report shall be filed by 5:00 p.m. on the next day respectively.

(c) Reports required by this section shall be filed by hand delivery, express delivery service, facsimile transmission or any electronic method authorized by the secretary of state.

(d) (1) "Expenditure" shall have the meaning ascribed to it in K.S.A. 25-4143, and amendments thereto.

(2) "Independent expenditure" means an expenditure that is made without the cooperation or consent of the candidate or agent of such candidate intended to be benefited and which expressly advocates the election or defeat of a clearly identified candidate.

(3) "Party committee" shall have the meaning ascribed to it in K.S.A. 25-4143, and amendments thereto.

(4) "Political committee" shall have the meaning ascribed to it in K.S.A. 25-4143, and amendments thereto.

(e) The provisions of this section shall be part of and supplemental to the campaign finance act.

History: L. 2008, ch. 166, § 2; July 1.



25-4148d Reports of certain contributions to a party or political committee during specified time period preceding an election.

25-4148d. Reports of certain contributions to a party or political committee during specified time period preceding an election. (a) Every treasurer for a party committee or political committee shall file reports of contributions as prescribed by this act. Reports shall be filed with the secretary of state. Reports required by this section shall be in addition to any other reports required by law.

(b) (1) The report shall contain the name and address of each person who makes a contribution to the party committee or political committee in an aggregate amount or value in excess of $300 or more during the period commencing 11 days before a primary or general election at which a state or local officer is to be elected and ending at 11:59 p.m. on the Wednesday preceding the date of the election. Such report shall contain the amount and date of each such contribution. The report shall be made on or before the close of business on the Thursday preceding the date of the election.

(2) In addition, a separate report shall be made on a daily basis for the Thursday, Friday, Saturday and Sunday immediately preceding the election. Each daily report shall contain the information required in paragraph (1) of this section. Each report shall be filed by 5:00 p.m. on the next day respectively.

(c) Reports required by this section shall be filed by hand delivery, express delivery service, facsimile transmission or any electronic method authorized by the secretary of state.

(d) (1) "Contribution" shall have the meaning ascribed to it in K.S.A. 25-4143, and amendments thereto.

(2) "Party committee" shall have the meaning ascribed to it in K.S.A. 25-4143, and amendments thereto.

(3) "Political committee" shall have the meaning ascribed to it in K.S.A. 25-4143, and amendments thereto.

(e) The provisions of this section shall be part of and supplemental to the campaign finance act.

History: L. 2008, ch. 166, § 3; July 1.



25-4149 Allocation of contributions and other receipts and expenditures.

25-4149. Allocation of contributions and other receipts and expenditures. (a) All contributions and other receipts received and expenditures made from and including the January 1 following one general election date until and including the next ensuing primary election date shall be allocated to the primary election on such date. All contributions and other receipts received and expenditures made from midnight on the date of a primary election through and including the December 31 following the date of the next ensuing general election shall be allocated to the general election on such date.

(b) For the purposes of allocating, pursuant to subsection (a), contributions to or expenditures by a candidate seeking nomination by convention or caucus or such candidate's candidate committee, the date of such convention or caucus shall be considered the primary election date.

History: L. 1981, ch. 171, § 8; L. 1990, ch. 122, § 5; May 31.



25-4150 Contributions and expenditures by persons other than candidates and committees; reports, contents and filing.

25-4150. Contributions and expenditures by persons other than candidates and committees; reports, contents and filing. Every person, other than a candidate or a candidate committee, party committee or political committee, who makes contributions or expenditures, other than by contribution to a candidate or a candidate committee, party committee or political committee, in an aggregate amount of $100 or more within a calendar year shall make statements containing the information required by K.S.A. 25-4148, and amendments thereto. Such statements shall be filed in the office or offices required so that each such statement is in such office or offices on the day specified in K.S.A. 25-4148, and amendments thereto. If such contributions are received or expenditures are made to expressly advocate the nomination, election or defeat of a clearly identified candidate for state office, other than that of an officer elected on a state-wide basis such statement shall be filed in both the office of the secretary of state and in the office of the county election officer of the county in which the candidate is a resident. If such contributions are received or expenditures are made to expressly advocate the nomination, election or defeat of a clearly identified candidate for state-wide office such statement shall be filed only in the office of the secretary of state. If such contributions or expenditures are made to expressly advocate the nomination, election or defeat of a clearly identified candidate for local office such statement shall be filed in the office of the county election officer of the county in which the name of the candidate is on the ballot. Reports made under this section need not be cumulative.

History: L. 1981, ch. 171, § 9; L. 1990, ch. 122, § 6; L. 1998, ch. 117, § 9; July 1.



25-4151 Reports; declaration of correctness; forms; late filing; preservation.

25-4151. Reports; declaration of correctness; forms; late filing; preservation. (a) Every report or statement made under the campaign finance act shall be made on forms prescribed by the commission, and contain substantially the following:

"I declare that this (report) (statement), including any accompanying schedules and statements, has been examined by me and to the best of my knowledge and belief is true, correct and complete. I understand that the intentional failure to file this document or intentionally filing a false document is a class A misdemeanor."

(Date)  (Signature)

Every report or statement shall be dated and signed by: (1) The treasurer or candidate for any report required by K.S.A. 25-4148; (2) the candidate, for any report required by K.S.A. 25-4144; or (3) the chairperson of the committee, for any statement required by K.S.A. 25-4145. If the form is not available, the report or statement to which it relates shall be made as required, but in such form as the person signing such report or statement chooses, and the commission may require any such report or statement to be replaced after filing by a report or statement on the forms provided by the commission.

(b) Records in support of every report or statement filed under the campaign finance act shall be maintained and preserved by the person who files it for a period of time to be designated by the commission.

(c) Delay in filing a report or statement beyond the time required by law shall not prevent the acceptance of the report or statement.

(d) No treasurer shall accept or permit to be accepted any contributions or make or permit to be made any expenditures unless all reports or statements required of such treasurer prior to the time of such contributions or expenditures have been filed.

History: L. 1981, ch. 171, § 10; L. 2007, ch. 125, § 9; July 1.



25-4152 Failure to file certain reports; notice; civil penalties; waiver or collection of penalties.

25-4152. Failure to file certain reports; notice; civil penalties; waiver or collection of penalties. (a) The commission shall send a notice by registered or certified mail to any person failing to file any report or statement required by K.S.A. 25-4144, 25-4145 or 25-4148, and amendments thereto, and to the candidate appointing any treasurer failing to file any such report, within the time period prescribed therefor. The notice shall state that the required report or statement has not been filed with either the office of secretary of state or county election officer or both. The person failing to file any report or statement, and the candidate appointing any such person, shall be responsible for the filing of such report or statement. The notice also shall state that such person shall have 15 days from the date such notice is deposited in the mail to comply with the registration and reporting requirements before a civil penalty shall be imposed for each day that the required documents remain unfiled. If such person fails to comply within the prescribed period, such person shall pay to the state a civil penalty of $10 per day for each day that such report or statement remains unfiled, except that no such civil penalty shall exceed $300. The commission may waive, for good cause, payment of any civil penalty imposed by this section.

(b) Civil penalties provided for by this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the governmental ethics commission fee fund.

(c) If a person fails to pay a civil penalty provided for by this section, it shall be the duty of the commission to bring an action to recover such civil penalty in the district court of the county in which such person resides.

History: L. 1981, ch. 171, § 11; L. 1984, ch. 145, § 1; L. 1990, ch. 122, § 7; L. 1991, ch. 150, § 10; L. 1995, ch. 203, § 3; L. 1998, ch. 117, § 10; L. 1998, ch. 168, § 1; L. 2001, ch. 5, § 90; July 1.



25-4153 Contributions; limitations on amounts and use; minors under 18 years of age; cash contributions.

25-4153. Contributions; limitations on amounts and use; minors under 18 years of age; cash contributions. (a) The aggregate amount contributed to a candidate and such candidate's candidate committee and to all party committees and political committees and dedicated to such candidate's campaign, by any political committee or any person except a party committee, the candidate or the candidate's spouse, shall not exceed the following:

(1) For the pair of offices of governor and lieutenant governor or for other state officers elected from the state as a whole, $2,000 for each primary election (or in lieu thereof a caucus or convention of a political party) and an equal amount for each general election.

(2) For the office of member of the house of representatives, district judge, district magistrate judge, district attorney or a candidate for local office, $500 for each primary election (or in lieu thereof a caucus or convention of a political party) and an equal amount for each general election.

(3) For the office of state senator or member of the state board of education, $1,000 for each primary election (or in lieu thereof a caucus or convention of a political party) and an equal amount for each general election.

(b) For the purposes of this section, the face value of a loan at the end of the period of time allocable to the primary or general election is the amount subject to the limitations of this section. A loan in excess of the limits herein provided may be made during the allocable period if such loan is reduced to the permissible level, when combined with all other contributions from the person making such loan, at the end of such allocable period.

(c) For the purposes of this section, all contributions made by unemancipated children under 18 years of age shall be considered to be contributions made by the parent or parents of such children. The total amount of such contribution shall be attributed to a single custodial parent and 50% of such contribution to each of two parents.

(d) The aggregate amount contributed to a state party committee by a person other than a national party committee or a political committee shall not exceed $15,000 in each calendar year; and the aggregate amount contributed to any other party committee by a person other than a national party committee or a political committee shall not exceed $5,000 in each calendar year.

The aggregate amount contributed by a national party committee to a state party committee shall not exceed $25,000 in any calendar year, and the aggregate amount contributed to any other party committee by a national party committee shall not exceed $10,000 in any calendar year.

The aggregate amount contributed to a party committee by a political committee shall not exceed $5,000 in any calendar year.

(e) Any political funds which have been collected and were not subject to the reporting requirements of this act shall be deemed a person subject to these contribution limitations.

(f) Any political funds which have been collected and were subject to the reporting requirements of the campaign finance act shall not be used in or for the campaign of a candidate for a federal elective office.

(g) The amount contributed by each individual party committee of the same political party other than a national party committee to any candidate for office, for any primary election at which two or more candidates are seeking the nomination of such party shall not exceed the following:

(1) For the pair of offices of governor and lieutenant governor and for each of the other state officers elected from the state as a whole, $2,000 for each primary election (or in lieu thereof a caucus or convention of a political party).

(2) For the office of member of the house of representatives, district judge, district magistrate judge, district attorney or a candidate for local office, $500 for each primary election (or in lieu thereof a caucus or convention of a political party).

(3) For the office of state senator or member of the state board of education, $1,000 for each primary election (or in lieu thereof a caucus or convention of a political party).

(h) When a candidate for a specific cycle does not run for office, the contribution limitations of this section shall apply as though the individual had sought office.

(i) No person shall make any contribution or contributions to any candidate or the candidate committee of any candidate in the form of money or currency of the United States which in the aggregate exceeds $100 for any one primary or general election, and no candidate or candidate committee of any candidate shall accept any contribution or contributions in the form of money or currency of the United States which in the aggregate exceeds $100 from any one person for any one primary or general election.

History: L. 1981, ch. 171, § 12; L. 1986, ch. 115, § 80; L. 1989, ch. 111, § 5; L. 1990, ch. 122, § 8; L. 1991, ch. 150, § 11; L. 2012, ch. 122, § 4; July 1.



25-4153a Contributions; limitations during legislative sessions.

25-4153a. Contributions; limitations during legislative sessions.  (a) No registered lobbyist, political committee or person, other than an individual, shall make a contribution after January 1 of each year and prior to adjournment sine die of the regular session of the legislature or at any other time in which the legislature is in session to a:

(1) Legislator;

(2) candidate for membership in the legislature;

(3) state officer elected on a statewide basis;

(4) candidate for state officer elected on a statewide basis;

(5) candidate committee of persons described in paragraphs (1) through (4); or

(6) political committee established by a state committee of any political party and designated as a recognized political committee for the senate or house of representatives.

(b) No legislator, officer, candidate or committee described in subsection (a)(1) through (6) shall accept or knowingly solicit any contribution as defined by K.S.A. 25-4143, and amendments thereto, from any registered lobbyist, political committee or person, other than an individual, during such period of time described in subsection (a), except that a general public solicitation which does not solicit a specific individual and is distributed via social media shall be permissible.

(c) For the purposes of this act, "social media" means an electronic medium which allows users to create and view user-generated content, including, but not limited to, uploaded or downloaded videos or photographs, blogs, audio files, instant messages or email.

History: L. 1990, ch. 306, § 10; L. 1997, ch. 191, § 1; L. 2000, ch. 124, § 13; L. 2007, ch. 125, § 1; L. 2015, ch. 85, § 6; July 1.



25-4153b Contributions and expenditures; legislators, candidates; prohibitions.

25-4153b. Contributions and expenditures; legislators, candidates; prohibitions. (a) No political committee, a major purpose of which is to expressly advocate the nomination, election or defeat of a clearly identified candidate for the legislature or to make contributions or expenditures for the nomination, election or defeat of a clearly identified candidate for the legislature, shall be established by a member of or a candidate for the legislature.

(b) Any such political committee existing prior to the effective date of this act is hereby abolished.

History: L. 2000, ch. 124, § 14; L. 2014, ch. 122, § 1; May 22.



25-4154 Contributions in name of another prohibited; anonymous contributions, aggregate, maximum; copying names of contributors for commercial purpose prohibited.

25-4154. Contributions in name of another prohibited; anonymous contributions, aggregate, maximum; copying names of contributors for commercial purpose prohibited. (a) No person shall make a contribution in the name of another person, and no person shall knowingly accept a contribution made by one person in the name of another.

(b) No person shall give or accept any contribution in excess of $10 unless the name and address of the contributor is made known to the individual receiving the contribution.

(c) The aggregate of contributions for which the name and address of the contributor is not reported under K.S.A. 25-4148 shall not exceed 50% of the amount one individual (other than the candidate or spouse) may contribute to or for a candidate's campaign.

(d) No person shall copy any name of a contributor from any report or statement filed under the campaign finance act and use such name for any commercial purpose, and no person shall use any name for a commercial purpose with knowledge that such name was obtained solely by copying information relating to contributions contained in any report or statement filed under the campaign finance act.

History: L. 1981, ch. 171, § 13; July 1.



25-4155 Debts and obligations; statements required.

25-4155. Debts and obligations; statements required. In addition to other reports and statements required by the campaign finance act, every treasurer shall make a statement of the amount and nature of debts and obligations owed by or to the candidate or candidate committee, party committee or political committee after every election, at times prescribed by the commission, continuing until such debts and obligations are fully paid or discharged.

History: L. 1981, ch. 171, § 14; July 1.



25-4156 Charges for space in newspapers and other periodicals; excess charges; corrupt political advertising; misdemeanor.

25-4156. Charges for space in newspapers and other periodicals; excess charges; corrupt political advertising; misdemeanor. (a) (1) Whenever any person sells space in any newspaper, magazine or other periodical to a candidate or to a candidate committee, party committee or political committee, the charge made for the use of such space shall not exceed the charges made for comparable use of such space for other purposes.

(2) Intentionally charging an excessive amount for political advertising is a class A misdemeanor.

(b) (1) Except as provided in subsection (2), corrupt political advertising of a state or local office is:

(A) Publishing or causing to be published in a newspaper or other periodical any paid matter which expressly advocates the nomination, election or defeat of a clearly identified candidate for a state or local office, unless such matter is followed by the word "advertisement" or the abbreviation "adv." in a separate line together with the name of the chairperson or treasurer of the political or other organization sponsoring the same or the name of the individual who is responsible therefor;

(B) broadcasting or causing to be broadcast by any radio or television station any paid matter which expressly advocates the nomination, election or defeat of a clearly identified candidate for a state or local office, unless such matter is followed by a statement which states: "Paid for" or "Sponsored by" followed by the name of the sponsoring organization and the name of the chairperson or treasurer of the political or other organization sponsoring the same or the name of the individual who is responsible therefor;

(C) telephoning or causing to be contacted by any telephonic means including, but not limited to, any device using a voice over internet protocol or wireless telephone, any paid matter which expressly advocates the nomination, election or defeat of a clearly identified candidate for a state or local office, unless such matter is preceded by a statement which states: "Paid for" or "Sponsored by" followed by the name of the sponsoring organization and the name of the chairperson or treasurer of the political or other organization sponsoring the same or the name of the individual who is responsible therefor;

(D) publishing or causing to be published any brochure, flier or other political fact sheet which expressly advocates the nomination, election or defeat of a clearly identified candidate for a state or local office, unless such matter is followed by a statement which states: "Paid for" or "Sponsored by" followed by the name of the chairperson or treasurer of the political or other organization sponsoring the same or the name of the individual who is responsible therefor.

The provisions of this subparagraph (D) requiring the disclosure of the name of an individual shall not apply to individuals making expenditures in an aggregate amount of less than $2,500 within a calendar year; or

(E) making or causing to be made any website, e-mail or other type of internet communication which expressly advocates the nomination, election or defeat of a clearly identified candidate for a state or local office, unless such matter is followed by a statement which states: "Paid for" or "Sponsored by" followed by the name of the chairperson or treasurer of the political or other organization sponsoring the same or the name of the individual who is responsible therefor.

The provisions of this subparagraph (E) requiring the disclosure of the name of an individual shall apply only to any website, e-mail or other type of internet communication which is made by the candidate, the candidate's candidate committee, a political committee or a party committee and such website, e-mail or other internet communication viewed by or disseminated to at least 25 individuals. For the purposes of this subparagraph, the terms "candidate," "candidate committee," "party committee" and "political committee" shall have the meanings ascribed to them in K.S.A. 25-4143, and amendments thereto.

(2) The provisions of subsections (b)(1)(C) and (E) shall not apply to the publication of any communication which expressly advocates the nomination, election or defeat of a clearly identified candidate for state or local office, if such communication is made over any social media provider which has a character limit of 200 characters or fewer.

(3) Corrupt political advertising of a state or local office is a class C misdemeanor.

(c) If any provision of this section or application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this section which can be given effect without the invalid application or provision, and to this end the provisions of this section are declared to be severable.

History: L. 1981, ch. 171, § 15; L. 1985, ch. 124, § 1; L. 1990, ch. 122, § 9; L. 1998, ch. 117, § 11; L. 2007, ch. 196, § 4; L. 2009, ch. 134, § 8; L. 2015, ch. 85, § 7; July 1.

Revisor's Note:

Section was amended twice in the 2007 session; see also 25-4156a.

Section was amended twice in the 2009 session, see also 25-4156b.



25-4157 Termination report.

25-4157. Termination report. (a) Before any candidate committee, party committee or political committee may be dissolved or the position of a candidate's treasurer terminated, the treasurer of the candidate or such committee shall file a termination report which shall include full information as to the disposition of residual funds. Any report required by K.S.A. 25-4148, and amendments thereto, may be a termination report. Reports of the dissolution of candidate committees of candidates for state office, the termination of the treasurer of a candidate for state office, the dissolution of a political committee the major purpose of which is to support or oppose any candidate for state office and the dissolution of party committees shall be filed in the office of the secretary of state. Reports of the dissolution of candidate committees of candidates for local office, the termination of the treasurer of a candidate for local office and the dissolution of a political committee the major purpose of which is to support or oppose any candidate for local office shall be filed in the office of the county election officer of the county.

(b) If a candidate dies with an open candidate committee account which contains campaign funds, the executor or administrator of the candidate's estate shall be responsible for terminating the candidate committee and disposing of the residual funds.

History: L. 1981, ch. 171, § 16; L. 1990, ch. 122, § 10; L. 2015, ch. 85, § 8; July 1.



25-4157a Contributions; personal use prohibited; uses permitted; acceptance from another candidate or candidate committee; disposition of unexpended balances on termination of campaign.

25-4157a. Contributions; personal use prohibited; uses permitted; acceptance from another candidate or candidate committee; disposition of unexpended balances on termination of campaign. (a) No moneys received by any candidate or candidate committee of any candidate as a contribution under this act shall be used or be made available for the personal use of the candidate and no such moneys shall be used by such candidate or the candidate committee of such candidate except for:

(1) Legitimate campaign purposes;

(2) expenses of holding political office;

(3) contributions to the party committees of the political party of which such candidate is a member;

(4) any membership dues related to the candidate's campaign paid to a community service or civic organization in the name of the candidate;

(5) any donations paid to any organization which is recognized as a 501(c)(3) tax exempt organization or any religious organization, community service or civic organization in the name of the candidate or candidate committee of any candidate but only if the candidate receives no goods or services unrelated to the candidate's campaign as a result of the payment of such donations;

(6) expenses incurred in the purchase of tickets to meals and special events sponsored by any organization the major purpose of which is to promote or facilitate the social, business, commercial or economic well being of the local community; or

(7) expenses incurred in the purchase and mailing of greeting cards to voters and constituents.

For the purpose of this subsection, expenditures for "personal use" shall include expenditures to defray normal living expenses for the candidate or the candidate's family and expenditures for the personal benefit of the candidate having no direct connection with or effect upon the campaign of the candidate or the holding of public office.

(b) No moneys received by any candidate or candidate committee of any candidate as a contribution shall be used to pay interest or any other finance charges upon moneys loaned to the campaign by such candidate or the spouse of such candidate.

(c) No candidate or candidate committee shall accept from any other candidate or candidate committee for any candidate for local, state or national office, any moneys received by such candidate or candidate committee as a campaign contribution. The provisions of this subsection shall not be construed to prohibit a candidate or candidate committee from accepting moneys from another candidate or candidate committee if such moneys constitute a reimbursement for one candidate's proportional share of the cost of any campaign activity participated in by both candidates involved. Such reimbursement shall not exceed an amount equal to the proportional share of the cost directly benefiting and attributable to the personal campaign of the candidate making such reimbursement.

(d) At the time of the termination of any campaign and prior to the filing of a termination report in accordance with K.S.A. 25-4157, and amendments thereto, all residual funds otherwise not obligated for the payment of expenses incurred in such campaign or the holding of office shall be contributed to a charitable organization, as defined by the laws of the state, contributed to a party committee or returned as a refund in whole or in part to any contributor or contributors from whom received or paid into the general fund of the state.

History: L. 1989, ch. 111, § 1; L. 1990, ch. 306, § 8; L. 1991, ch. 150, § 12; L. 1992, ch. 234, § 1; L. 1995, ch. 157, § 1; L. 1998, ch. 117, § 12; L. 2008, ch. 166, § 6; L. 2015, ch. 85, § 9; July 1.



25-4158 Reports and statements required to be filed; furnishing forms; public inspection and copying; duties of secretary of state and county election officer; investigations by commission; administration of oaths and subpoena of witnesses, documents and records for purposes of investigations.

25-4158. Reports and statements required to be filed; furnishing forms; public inspection and copying; duties of secretary of state and county election officer; investigations by commission; administration of oaths and subpoena of witnesses, documents and records for purposes of investigations. (a) The secretary of state shall: (1) Furnish forms prescribed and provided by the commission for making reports and statements required to be filed in the office of the secretary of state by the campaign finance act; and

(2) make such reports and statements available for public inspection and copying during regular office hours.

(b) The county election officer shall: (1) Furnish forms prescribed and provided by the commission for making reports and statements required to be filed in the office of the county election officer by the campaign finance act; and

(2) make such reports and statements available for public inspection and copying during regular office hours.

(c) The commission may investigate, or cause to be investigated, any matter required to be reported upon by any person under the provisions of the campaign finance act, or any matter to which the campaign finance act applies irrespective of whether a complaint has been filed in relation thereto.

(d) (1) After a preliminary investigation of any matter reported to the commission pursuant to subsection (c), and upon specific written findings of fact and conclusions of law by the commission that there is a reasonable suspicion that a violation of the campaign finance act has occurred, the  commission or any officer designated by the commission may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the commission deems relevant or material to the investigation. The commission shall reimburse the reasonable costs of production of documents subject to subpoena. All subpoenas and subpoenas duces tecum issued under this section shall be authorized by the affirmative vote of not less than 3/4 of the members of the commission. Any vote authorizing the issuance of a subpoena or subpoena duces tecum shall be taken at a meeting where the commissioners are in physical presence. Subpoenas duces tecum shall be limited to items reasonably relevant to such alleged violations. Upon the request of any person subpoenaed to appear and give testimony or to produce books, papers or documents, the commission shall provide a copy of the written findings of facts and conclusions of laws relating to the alleged violation committed by such person.

(2) In case of contumacy by, or refusal to obey a subpoena issued to any person, the district court of Shawnee county, upon application by the commission, or any officer designated by the commission, may issue to that person an order requiring the person to appear before the commission or any officer designated by the commission, there to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Any failure to obey the order of the court may be punished by the court as a contempt of court.

History: L. 1981, ch. 171, § 17; L. 1990, ch. 122, § 11; L. 1991, ch. 150, § 13; L. 1998, ch. 29, § 1; July 1.



25-4158a Campaign finance forms; electronic filing.

25-4158a. Campaign finance forms; electronic filing. The governmental ethics commission shall prescribe and provide forms for each report required to be made under the campaign finance act. After January 10, 2008, any information required to be filed pursuant to this section may be filed electronically with the secretary of state in a method authorized by the secretary of state. The provisions of this section shall be part of and supplemental to the Kansas campaign finance act.

History: L. 2007, ch. 125, § 7; July 1.



25-4159 Commission opinions; publication and filing; effect of acts that accord with opinions.

25-4159. Commission opinions; publication and filing; effect of acts that accord with opinions. The commission upon its own initiative may, and upon the request of any individual to which the campaign finance act applies shall, render an opinion in writing on questions concerning the interpretation of the campaign finance act. Any person who acts in accordance with the provisions of such an opinion, shall be presumed to have complied with the provisions of the campaign finance act. A copy of every opinion rendered by the commission shall be filed with the secretary of state, and any opinion so filed shall be open to public inspection. The secretary of state shall publish all opinions rendered under this section monthly and each such publication shall be cumulative. Copies of each opinion shall be filed with the secretary of the senate and the chief clerk of the house on the same date as the same are filed with the secretary of state. The secretary of state shall cause adequate copies of all filings under this section to be supplied to the state library.

History: L. 1981, ch. 171, § 18; July 1.



25-4160 Complaints of violations; copy to respondent.

25-4160. Complaints of violations; copy to respondent. Any individual, including any member of the commission, may file, by mail or in person, with the commission a verified complaint in writing stating the name of any person to whom or to which the campaign finance act applies who is alleged to have violated any provision of the campaign finance act, and which shall set forth the particulars thereof. If a member of the commission files a complaint, such member shall be disqualified from the commission's consideration of that complaint. Whenever a complaint is filed with the commission, the commission shall promptly send a copy thereof to the person complained of, who shall thereafter be designated as the respondent.

History: L. 1981, ch. 171, § 19; July 1.



25-4161 Complaint, confidentiality and determination of sufficiency; investigation; notification of attorney general of violation of other laws; dismissal or hearing on complaint; remedies and protections for state employees filing complaints.

25-4161. Complaint, confidentiality and determination of sufficiency; investigation; notification of attorney general of violation of other laws; dismissal or hearing on complaint; remedies and protections for state employees filing complaints. (a) If a complaint is filed and the commission determines that such verified complaint does not allege facts, directly or upon information and belief, sufficient to constitute a violation of any provision of the campaign finance act, it shall dismiss the complaint and notify the complainant and respondent thereof.

(b) Whenever a complaint is filed with the commission alleging a violation of a provision of the campaign finance act, such filing and the allegations therein shall be confidential and shall not be disclosed except as provided in the campaign finance act.

(c) If a complaint is filed and the commission determines that such verified complaint does allege facts, directly or upon information and belief, sufficient to constitute a violation of any of the provisions of the campaign finance act, the commission shall promptly investigate the alleged violation.

(d) The commission shall notify the attorney general of any apparent violation of criminal law or other laws not administered by the commission, which is discovered during the course of any such investigation.

(e) If after the investigation, the commission finds that probable cause does not exist for believing the allegations of the complaint, the commission shall dismiss the complaint. If after such investigation, the commission finds that probable cause exists for believing the allegations of the complaint, such complaint shall no longer be confidential and may be disclosed. Upon making any such finding, the commission shall fix a time for a hearing of the matter, which shall be not more than 30 days after such finding. In either event the commission shall notify the complainant and respondent of its determination.

(f) The remedies and protections provided by K.S.A. 75-2973, and amendments thereto, shall be available to any state employee against whom disciplinary action has been taken for filing a complaint pursuant to this act.

History: L. 1981, ch. 171, § 20; L. 1984, ch. 145, § 2; L. 1988, ch. 369, § 1; L. 1990, ch. 129, § 5; L. 1991, ch. 150, § 14; July 1.



25-4162 Same; withdrawal of complaints; civil action for malicious prosecution; when.

25-4162. Same; withdrawal of complaints; civil action for malicious prosecution; when. The commission may permit a complainant to withdraw such person's complaint at any time. The respondent may bring a civil action in the district court against the complainant for malicious prosecution for the filing or prosecution of any complaint with the commission under the campaign finance act, whenever under like circumstances an action for malicious prosecution would arise for filing or prosecution of an action or complaint in a court. All papers in the possession of the commission relating thereto shall be admissible.

History: L. 1981, ch. 171, § 21; July 1.



25-4163 Same; rights of respondent; hearing procedure; compulsory process; hearings to be public.

25-4163. Same; rights of respondent; hearing procedure; compulsory process; hearings to be public. (a) After a verified complaint alleging violation of a provision of the campaign finance act has been filed with the commission, the respondent shall be entitled to examine and make copies of all evidence in the possession of the commission relating to the complaint, including the transcript of the hearing, if any. If a hearing is to be held pursuant to K.S.A. 25-4161, the commission, before the hearing has commenced, shall issue subpoenas and subpoenas duces tecum at the request of any party. Any hearing held under K.S.A. 25-4161, may be conducted and held by a subcommittee of not less than five members of the commission, of whom not more than a majority shall be of the same political party. Final determination of all complaints shall be made by the commission as a whole. The chairperson of the commission or other member presiding over the commission or the presiding member of any subcommittee of the commission shall have the power to: (1) Administer oaths and affirmations; and (2) compel, by subpoena, the attendance of witnesses and the production of pertinent books, papers and documents. Witnesses shall be entitled to receive fees and mileage as provided by law for witnesses in civil actions, which shall be paid out of appropriations to the commission. Depositions may be taken and used in the same manner as in civil actions. Any person subpoenaed to appear and give testimony or to produce books, papers or documents, who fails or refuses to appear or to produce such books, papers or documents, or any person, having been sworn to testify, who refuses to answer any proper question, may be cited for contempt of the district court of Shawnee county, Kansas. The commission shall report to such court the facts relating to any such contempt. Thereupon proceedings before such court shall be had as in cases of other civil contempt.

(b) At every hearing held by the commission: (1) Oral evidence shall be taken only on oath or affirmation.

(2) Each party shall have the right to be represented by legal counsel, to call and examine witnesses, to introduce evidence and to cross-examine opposing witnesses.

(c) All hearings shall be open to the public.

History: L. 1981, ch. 171, § 22; L. 1990, ch. 306, § 9; May 31.



25-4164 Actions of commission following hearing.

25-4164. Actions of commission following hearing. After a hearing of an alleged violation of the campaign finance act the commission shall state its findings of fact. If the commission finds that the respondent has not violated any provisions of the campaign finance act, it shall order the action dismissed, and shall notify the respondent and complainant thereof. If the commission finds that the respondent has violated any provisions of the campaign finance act, it shall state its findings of fact and submit a report thereon to the attorney general and to the county or district attorney of the appropriate county.

History: L. 1981, ch. 171, § 23; July 1.



25-4165 Commission records; confidentiality; release to attorney general and certain prosecuting attorneys; public records.

25-4165. Commission records; confidentiality; release to attorney general and certain prosecuting attorneys; public records. The commission shall maintain a record of its investigations, inquiries, and proceedings. All records, complaints, documents, reports filed with or submitted to or made by the commission, and all records and transcripts of any investigations, inquiries or hearings of the commission under the campaign finance act shall be confidential and shall not be open to inspection by any individual other than a member of the commission, an employee of the commission, or a state officer or employee designated to assist the commission, except as otherwise specifically provided in the campaign finance act. The commission may, by adoption of a resolution, authorize the release to the attorney general or to the county or district attorney of the appropriate county of any information, records, complaints, documents, reports, and transcripts in its possession material to any matter pending before the attorney general or any county or district attorney. All matters presented at a public hearing of the commission and all reports of the commission stating a final finding of fact pursuant to K.S.A. 25-4164, shall be public records and open to public inspection.

History: L. 1981, ch. 171, § 24; July 1.



25-4166 Reports of disposition of cases; information to accompany report; procedure for consideration of and action upon reports; ouster; impeachment or removal, when.

25-4166. Reports of disposition of cases; information to accompany report; procedure for consideration of and action upon reports; ouster; impeachment or removal, when. (a) Whenever a report is made under K.S.A. 25-4164, and the respondent is elected to a state office pursuant to a primary election or general election to which such report applies, the commission shall transmit a copy thereof to the supreme court, legislature or attorney general on the first day of the term for which the respondent is so elected.

(b) If the respondent is elected to be a member of the house of representatives or senate, such commission report shall be transmitted to the house to which the respondent is elected. If the respondent is elected to an office to which impeachment applies, the commission report shall be transmitted to the house of representatives. If the respondent is elected to a judicial office, and is not subject to impeachment, the commission report shall be transmitted to the supreme court. If the respondent is elected to an office not heretofore mentioned in this subsection, the commission report shall be transmitted to the attorney general.

(c) Each commission report transmitted in accordance with this section shall include or be accompanied by a summary of the facts relating to the report under K.S.A. 25-4164, and shall make appropriate reference to this section. All information, reports, transcripts and other records relating to the respondent which are or have been in the possession of the commission shall be available to the body to which the commission report is transmitted.

(d) Reports relating to respondents who are elected to the legislature shall be considered by the house to which the respondent is elected, and such house shall impose censure or disqualification or it may determine that neither censure or disqualification is justified. Reports relating to impeachable officers shall be considered by the house of representatives. Reports relating to judicial officers, except those subject to impeachment, shall be considered by the supreme court. Reports relating to any officer not mentioned in this subsection may be the basis for an ouster action brought by the attorney general.

History: L. 1981, ch. 171, § 25; July 1.



25-4167 Failure to file a campaign finance report; misdemeanor.

25-4167. Failure to file a campaign finance report; misdemeanor. Failure to file a campaign finance report is (a) the intentional failure of any person required to make any report, amended report or statement by the campaign finance act to file the same with the secretary of state or county election officer at the time specified in the campaign finance act or (b) the intentional failure of any person required by K.S.A. 25-4172, and amendments thereto, to submit a statement to a treasurer to submit the same.

Failure to file a campaign finance report is a class A misdemeanor.

History: L. 1981, ch. 171, § 26; L. 1994, ch. 73, § 1; April 7.



25-4168 Fraudulent campaign finance reporting; misdemeanor.

25-4168. Fraudulent campaign finance reporting; misdemeanor. Fraudulent campaign finance reporting is intentionally making any false material statement in a report or statement made under the campaign finance act.

Fraudulent campaign finance reporting is a class A misdemeanor.

History: L. 1981, ch. 171, § 27; July 1.



25-4169a Use of public funds, vehicles, machinery, equipment and supplies and time of certain officers and employees to influence nomination or election of candidate prohibited; exceptions; distribution of political material in public buildings, limitations on; misdemeanor.

25-4169a. Use of public funds, vehicles, machinery, equipment and supplies and time of certain officers and employees to influence nomination or election of candidate prohibited; exceptions; distribution of political material in public buildings, limitations on; misdemeanor. (a) (1) No officer or employee of the state of Kansas, or any municipality, shall use or authorize the use of public funds or public vehicles, machinery, equipment or supplies of any such governmental agency or the time of any officer or employee of any such governmental agency, for which the officer or employee is compensated by such governmental agency, to expressly advocate the nomination, election or defeat of a clearly identified candidate to state office or local office. The provisions of this section prohibiting the use of time of any officer or employee for such purposes shall not apply to an incumbent officer campaigning for nomination or reelection to a succeeding term to such office or to members of the personal staff of any elected officer. The provisions of this section shall not apply to the statutory duties of the commission on judicial performance pursuant to article 32 of chapter 20 of the Kansas Statutes Annotated, and amendments thereto.

(2) The provisions of this subsection shall not apply to the use of internet connectivity provided by the state of Kansas or any municipality to any candidate or elected official.

(3) Except as otherwise provided in this section, no municipality shall permit or allow any person to distribute, or cause to be distributed, within any building or other structure owned, leased or rented by such municipality any brochure, flier, political fact sheet or other document which expressly advocates the nomination, election or defeat of a clearly identified candidate for state or local office unless each candidate for such state or local office is permitted or allowed to do so in the same manner.

(4) For the purposes of this subsection, the term municipality shall have the meaning ascribed to it in K.S.A. 12-105a, and amendments thereto.

(b) Any person violating the provisions of this section shall be guilty of a class C misdemeanor.

History: L. 1991, ch. 150, § 15; L. 1998, ch. 117, § 13; L. 2008, ch. 145, § 6; L. 2009, ch. 143, § 13; L. 2015, ch. 85, § 10; July 1.

Revisor's Note:

Section was amended twice in the 2008 session, see also 25-4169b.



25-4170 Excessive campaign contributions; misdemeanor.

25-4170. Excessive campaign contributions; misdemeanor. Excessive campaign contribution is: (a) Intentionally making any contribution in violation of any provision of K.S.A. 25-4153, or

(b) intentionally accepting any contribution made in violation of any provision of K.S.A. 25-4153.

Excessive campaign contribution is a class A misdemeanor.

History: L. 1981, ch. 171, § 29; July 1.



25-4171 Violation of certain provisions of act declared misdemeanor; additional penalties for violation of confidentiality provisions by commission members and employees.

25-4171. Violation of certain provisions of act declared misdemeanor; additional penalties for violation of confidentiality provisions by commission members and employees. (a) Intentional violation of any provision of K.S.A. 25-4144, 25-4145, 25-4146, 25-4147, 25-4151, 25-4154 or 25-4165, and amendments thereto, or K.S.A. 25-4157a, or the confidentiality provision of K.S.A. 25-4161, and amendments thereto, is a class A misdemeanor.

(b) In addition to any penalty imposed under subsection (a) of this section, any member of the commission convicted of violating the confidentiality provisions of K.S.A. 25-4161, and amendments thereto, shall be removed from membership on the commission and any employee of the commission convicted of violating the confidentiality provisions of such section shall be discharged from employment by the commission. No member or employee of the commission convicted of violating the confidentiality provisions of K.S.A. 25-4161, and amendments thereto, shall be permitted to enter into any contract with or be employed by the state of Kansas or any agency or political or taxing subdivision thereof within five years next following the date of such conviction.

History: L. 1981, ch. 171, § 30; L. 1984, ch. 145, § 3; L. 1989, ch. 111, § 8; L. 1990, ch. 129, § 6; July 1.



25-4172 Statements or reports by certain out-of-state individuals and persons; contents; filing; maintenance of records.

25-4172. Statements or reports by certain out-of-state individuals and persons; contents; filing; maintenance of records. (a) Except as provided by subsection (b), any combination of three or more individuals or a person other than an individual, not domiciled in this state, which makes or intends to make a contribution or contributions to a candidate, candidate committee, party committee or political committee in this state shall either:

(1) Prepare a verified statement containing: (A) The names and addresses of the responsible individuals; (B) the name and address of each person who has made one or more contributions to such out-of-state combination of individuals or person other than an individual in an aggregate amount in excess of $50 within the preceding 12 months, together with the amount and date of such contributions; and (C) the aggregate amount of all other contributions to such out-of-state combination of individuals or person other than an individual within the preceding 12 months. Such statement shall be filed in the office of the secretary of state at the times prescribed for the filing of reports of treasurers by K.S.A. 25-4148, and amendments thereto; or

(2) file a statement of organization as provided by K.S.A. 25-4145, and amendments thereto, establish a separate fund for the purpose of receiving contributions and making expenditures relating to any election for state office in this state and file statements and reports involving such fund in the manner provided by K.S.A. 25-4148, and amendments thereto, for political committees and party committees. Any transfer from another fund to the separate fund herein provided for shall be subject to the requirements of provision (1).

(b) The provisions of subsection (a) shall not apply to: (1) Any political party having a national organization which reports under federal law; (2) a bona fide corporation organized under the laws of another state; or (3) a union, if the contribution is made from union funds.

(c) Each combination of individuals or person other than an individual which is subject to this section shall maintain, in its own records, the name and address of any person who has made one or more contributions to such combination of individuals or person other than an individual, together with the amount and date of such contributions, regardless of whether such information is required to be reported.

History: L. 1981, ch. 171, § 31; L. 1986, ch. 144, § 1; L. 1990, ch. 122, § 12; May 31.



25-4173 Candidate's affidavit of intent to expend and receive less than $1,000; filing; certain reports not required.

25-4173. Candidate's affidavit of intent to expend and receive less than $1,000; filing; certain reports not required. Every candidate for state or local office who intends to expend or have expended on such person's behalf an aggregate amount or value of less than $1,000, exclusive of such candidate's filing fee, and who intends to receive or have received on such person's behalf contributions in an aggregate amount or value of less than $1,000 in each of the primary and general elections shall file, not later than the ninth day preceding the primary election, an affidavit of such intent with the secretary of state for state offices. In the case of a candidate for a local office, such affidavit also shall be filed with the county election officer of the county in which the name of the candidate is on the ballot. No report required by K.S.A. 25-4148, and amendments thereto, shall be required to be filed by or for such candidate.

History: L. 1981, ch. 171, § 32; L. 1985, ch. 124, § 2; L. 1989, ch. 111, § 6; L. 1990, ch. 122, § 13; L. 1998, ch. 117, § 14; L. 2015, ch. 85, § 11; July 1.



25-4174 Same; when amount exceeded; filing of past and future reports.

25-4174. Same; when amount exceeded; filing of past and future reports. Any candidate who has signed an affidavit pursuant to K.S.A. 25-4173, and amendments thereto, and who incurs expenses in excess of or receives contributions in excess of $500, exclusive of such candidate's filing fee, for either the primary or the general election shall, within three days of the date when expenditures or contributions exceed such amount, file all past due reports and shall be required to file all future reports on the dates required by K.S.A. 25-4148, and amendments thereto.

History: L. 1981, ch. 171, § 33; L. 1985, ch. 124, § 3; July 1.



25-4175 Affidavit of intent by treasurer of party or political committee to expend and receive less than $500 and not more than $50 from any one contributor; filing; certain reports not required.

25-4175. Affidavit of intent by treasurer of party or political committee to expend and receive less than $500 and not more than $50 from any one contributor; filing; certain reports not required. For any calendar year during which a party or political committee intends to expend an aggregate amount or value of less than $500 and intends to receive contributions in an aggregate amount or value of less than $500 and during which such party or political committee intends to receive no contributions in excess of $50 from any one contributor, the treasurer of such party or political committee shall file an affidavit of such intent with the secretary of state if such committee is a party committee or a political committee which expressly advocates the nomination, election or defeat of a clearly identified candidate for state office and with the county election officer if the committee is a political committee which expressly advocates the nomination, election or defeat of a clearly identified candidate for local office. Such treasurer shall not be required to file the reports required by K.S.A. 25-4148, and amendments thereto, for the year for which such affidavit is filed. Such affidavit may be filed at any time not later than the ninth day preceding the primary election.

History: L. 1981, ch. 171, § 34; L. 1990, ch. 122, § 14; L. 1998, ch. 117, § 15; July 1.



25-4176 Same; when amount exceeded; filing of past and future reports.

25-4176. Same; when amount exceeded; filing of past and future reports. The treasurer of any party or political committee for which an affidavit has been filed pursuant to K.S.A. 25-4175, in the year for which such affidavit is filed, makes expenditures or receives contributions in an aggregate amount or value in excess of $500 or receives contributions from any one contributor in excess of $50 shall, within three days of the date when such expenditures or contributions exceed such amount, file all past due reports and shall be required to file all future reports on the dates required by K.S.A. 25-4148.

History: L. 1981, ch. 171, § 35; July 1.



25-4177 Failure to file affidavit of intent; misdemeanor.

25-4177. Failure to file affidavit of intent; misdemeanor. Failure to file an affidavit of intent is the intentional failure to file an affidavit as required by K.S.A. 25-4173 or 25-4175 or failing to file the reports required by the campaign finance act after a change in intent as required by K.S.A. 25-4174 or 25-4176.

Failure to file an affidavit of intent is a class A misdemeanor.

History: L. 1981, ch. 171, § 36; July 1.



25-4178 Continuation in force and effect of advisory opinions and rules and regulations.

25-4178. Continuation in force and effect of advisory opinions and rules and regulations. (a) All advisory opinions of the commission created by K.S.A. 25-4119a, and amendments thereto, and which opinions were rendered prior to the effective date of this act and concerned campaign finance shall continue to be in force and effect respecting the provisions of law contained in the campaign finance act and shall be deemed advisory opinions of the commission concerning the provisions of the campaign finance act until revised, amended or nullified pursuant to law.

(b) All rules and regulations of the commission which were adopted prior to the effective date of this act as modified or changed by such commission shall continue to be in force and effect respecting the provisions of law contained in the campaign finance act and shall be deemed rules and regulations of the commission concerning the provisions of the campaign finance act until revised, amended or nullified pursuant to law.

History: L. 1981, ch. 171, § 37; L. 1991, ch. 150, § 16; July 1.



25-4179 Severability.

25-4179. Severability. If any provisions of the campaign finance act or the application thereof to any person or circumstances is held invalid the invalidity does not affect other provisions or applications of the campaign finance act which can be given effect without the invalid provisions or application and to this end the provisions of the campaign finance act are severable.

History: L. 1981, ch. 171, § 38; July 1.



25-4180 Elections on amendments to Kansas constitution; financial reports of constitutional campaigns; contents; annual reports; preliminary reports; supplemental reports; notice of failure to file; civil penalties; violation class A misdemeanor.

25-4180. Elections on amendments to Kansas constitution; financial reports of constitutional campaigns; contents; annual reports; preliminary reports; supplemental reports; notice of failure to file; civil penalties; violation class A misdemeanor. (a) Every person who engages in any activity promoting or opposing the adoption or repeal of any provision of the Kansas constitution and who accepts moneys or property for the purpose of engaging in such activity shall make an annual report to the secretary of state of individual contributions or contributions in kind in an aggregate amount or value in excess of $50 received during the preceding calendar year for such purposes. The report shall show the name and address of each contributor for the activity and the amount or value of the individual contribution made, together with a total value of all contributions received, and also shall account for expenditures in an aggregate amount or value in excess of $50 from such contributions by showing the amount or value expended to each payee and the purpose of each such expenditure, together with a total value of all expenditures made. The annual report shall be filed on or before February 15 of each year for the preceding calendar year.

In addition to the annual report, a person engaging in an activity promoting the adoption or repeal of a provision of the Kansas constitution who accepts any contributed moneys for such activity shall make a preliminary report to the secretary of state 15 days prior to each election at which a proposed constitutional amendment is submitted. Such report shall show the name and address of each individual contributor, together with the amount contributed or contributed in kind in an aggregate amount or value in excess of $50, and the expenditures in an aggregate amount or value in excess of $50 from such contributions by showing the amount paid to each payee and the purpose of the expenditure. A supplemental report in the same format as the preliminary report shall be filed with the secretary of state within 15 days after any election on a constitutional proposition where contributed funds are received and expended in opposing or promoting such proposition.

Any person who engages in any activity promoting or opposing the adoption or repeal of any provision of the Kansas constitution shall be considered engaged in such activity upon the date the concurrent resolution passes the Kansas house of representatives and senate in its final form. Upon such date, if the person has funds in the constitutional amendment campaign treasury, such person shall be required to report such funds as provided by this section.

(b) (1) The commission shall send a notice by registered or certified mail to any person failing to file any report required by subsection (a) within the time period prescribed therefor. The notice shall state that the required report has not been filed with the office of the secretary of state. The notice also shall state that such person shall have 15 days from the date such notice is deposited in the mail to comply with the reporting requirements before a civil penalty shall be imposed for each day that the required documents remain unfiled. If such person fails to comply within the prescribed period, such person shall pay to the state a civil penalty of $10 per day for each day that such report remains unfiled, except that no such civil penalty shall exceed $300. The commission may waive, for good cause, payment of any civil penalty imposed by this section.

(2) Civil penalties provided for by this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the governmental ethics commission fee fund.

(3) If a person fails to pay a civil penalty provided for by this section, it shall be the duty of the commission to bring an action to recover such civil penalty in the district court of the county in which such person resides.

(c) The intentional failure to file any report required by subsection (a) is a class A misdemeanor.

(d) This section shall be part of and supplemental to the campaign finance act.

History: L. 1987, ch. 129, § 1; L. 1991, ch. 150, § 17; L. 1998, ch. 117, § 16; L. 1998, ch. 168, § 2; L. 2001, ch. 5, § 91; July 1.



25-4181 Violations of campaign finance act; civil fine; person failing to pay fine ineligible to become candidate.

25-4181. Violations of campaign finance act; civil fine; person failing to pay fine ineligible to become candidate. (a) The commission, in addition to any other penalty prescribed under the campaign finance act, may assess a civil fine, after proper notice and an opportunity to be heard, against any person for a violation of the campaign finance act in an amount not to exceed $5,000 for the first violation, $10,000 for the second violation and $15,000 for the third violation and for each subsequent violation. Whenever any civil fine or penalty is proposed to be assessed against the treasurer of any candidate who is not also the candidate, such notice shall be given to both the treasurer and the candidate prior to the assessment of such fine or penalty. All fines assessed and collected under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the governmental ethics commission fee fund.

(b) No individual who has failed to pay any civil penalty or civil fine assessed, or failed to file any report required to be filed under the campaign finance act, unless such penalty or fine has been waived or is under appeal, shall be eligible to become a candidate for state office or local office until such penalty or fine has been paid or such report has been filed or both such penalty or fine has been paid and such report filed.

History: L. 1988, ch. 369, § 2; L. 1991, ch. 150, § 18; L. 1995, ch. 203, § 1; L. 1998, ch. 117, § 17; L. 2001, ch. 5, § 92; July 1.



25-4182 Same; cease and desist order; emergencies.

25-4182. Same; cease and desist order; emergencies. (a) If the commission determines after notice and opportunity for a hearing that any person has engaged or is engaging in any act or practice constituting a violation of any provision of the campaign finance act or any rule and regulation or order hereunder, the commission by order may require that such person cease and desist from the unlawful act or practice and take such affirmative action as in the judgment of the commission will carry out the purposes of such act.

(b) If the commission makes written findings of fact that the public interest will be irreparably harmed by delay in issuing an order under subsection (a), the commission may issue an emergency temporary cease and desist order. Such order, even when not an order within the meaning of K.S.A. 77-502, and amendments thereto, shall be subject to the same procedures as an emergency order issued under K.S.A. 77-536, and amendments thereto. Upon the entry of such an order, the commission shall promptly notify the person subject to the order that it has been entered, of the reasons therefor and that upon written request the matter will be set for a hearing which shall be conducted in accordance with the provisions of the Kansas administrative procedure act. If no hearing is requested and none is ordered by the commission, the order will remain in effect until it is modified or vacated by the commission. If a hearing is requested or ordered, the commission, after notice of and opportunity for hearing to the person subject to the order, shall by written findings of fact and conclusions of law vacate, modify or make permanent the order. Any such order shall be enforceable in any court of competent jurisdiction.

History: L. 1988, ch. 369, § 3; L. 1991, ch. 150, § 19; July 1.



25-4183 Same; injunction; restraining order; mandamus.

25-4183. Same; injunction; restraining order; mandamus. Whenever it appears to the commission that any person has engaged in any act or practice constituting a violation of any provision of the campaign finance act or any rule and regulation or order hereunder, the commission may bring an action in any court of competent jurisdiction to enjoin the acts or practices and to enforce compliance with such act or any rule and regulation or order hereunder. Upon a proper showing, a permanent or temporary injunction, restraining order, restitution, writ of mandamus or other equitable relief shall be granted.

History: L. 1988, ch. 369, § 4; L. 1991, ch. 150, § 20; July 1.



25-4184 Same; consent decree.

25-4184. Same; consent decree. The commission may enter into a consent decree with any person who has violated the campaign finance act.

History: L. 1988, ch. 369, § 5; L. 1991, ch. 150, § 21; July 1.



25-4185 Same; appeal of commission orders.

25-4185. Same; appeal of commission orders. Any person aggrieved by any order of the commission pursuant to this act may appeal such order in accordance with the provisions of the Kansas judicial review act.

History: L. 1988, ch. 369, § 6; L. 1991, ch. 150, § 22; L. 2010, ch. 17, § 41; July 1.



25-4186 Gubernatorial inauguration contributions; treasurer; accounts required; reports; use of information in reports; disposition of contributions; civil penalties, disposition; certain violations declared misdemeanors.

25-4186. Gubernatorial inauguration contributions; treasurer; accounts required; reports; use of information in reports; disposition of contributions; civil penalties, disposition; certain violations declared misdemeanors. (a) Not later than 10 days after receiving any contribution or making any expenditure for a gubernatorial inauguration, the governor-elect shall appoint an inaugural treasurer. The name and address of such treasurer shall be reported to the secretary of state by the governor-elect not later than 10 days after the appointment.

(b) No person shall make any expenditure or make or receive any contribution or receipt, in kind or otherwise, for a gubernatorial inauguration except by or through the inaugural treasurer.

(c) The inaugural treasurer shall keep detailed accounts of all contributions and other receipts received, in kind or otherwise, and all expenditures made for a gubernatorial inauguration. Accounts of the treasurer may be inspected under conditions determined by the commission and shall be preserved for a period to be designated by the commission. Every person who receives a contribution or other receipt, in kind or otherwise, for an inaugural treasurer more than five days before the ending date of any period for which a report is required under this section, on demand of the treasurer, or in any event on or before the ending date of the reporting period, shall remit the same and render to the treasurer an account thereof, including the name and address of the person, if known, making the contribution or other receipt and the date received. No contribution or other receipt received by the inaugural treasurer shall be commingled with personal funds of the governor-elect or inaugural treasurer.

(d) The inaugural treasurer shall file with the secretary of state a report on March 10 and July 10 following the inauguration. The report filed on March 10 shall be for the period ending on February 28 and the report filed on July 10 shall be for the period beginning on March 1 and ending on June 30. Each report shall contain the information required to be stated in a report pursuant to K.S.A. 25-4148 and 25-4148a, and amendments thereto, and a declaration as to the correctness of the report in the form prescribed by K.S.A. 25-4151, and amendments thereto. The July 10 report shall be a termination report which shall include full information as to the disposition of residual funds. If a report is sent by certified mail on or before the day it is due, the mailing shall constitute receipt by the secretary of state.

(e) The aggregate amount contributed, in kind or otherwise, by any person for a gubernatorial inauguration shall not exceed $2,000. No person shall make a contribution in the name of another person, and no person knowingly shall accept a contribution made by one person in the name of another. No person shall give or accept any contribution in excess of $10 unless the name and address of the contributor is made known to the individual receiving the contribution. The aggregate of contributions for which the name and address of the contributor is not known shall not exceed 50% of the amount one person may contribute.

(f) No person shall copy any name of a contributor from any report filed under this section and use such name for any commercial purpose, and no person shall use any name for a commercial purpose with knowledge that such name was obtained solely by copying information relating to contributions contained in any report filed under this section.

(g) In addition to other reports required by this section, the inaugural treasurer shall report the amount and nature of debts and obligations owed for the gubernatorial inauguration, at times prescribed by the commission, continuing until such debts and obligations are fully paid or discharged.

(h) No moneys received by any inaugural treasurer shall be used or be made available for the personal use of the governor-elect or governor and no such moneys shall be used by such governor-elect or governor except for legitimate gubernatorial inauguration expenses.

For the purpose of this subsection, expenditures for "personal use" shall include expenditures to defray normal living expenses and expenditures for personal benefit having no direct connection with or effect upon the inauguration.

(i) (1) Before the filing of a termination report in accordance with this section, all residual funds not otherwise obligated for the payment of expenses incurred for the gubernatorial inauguration shall be remitted to the inaugural expense fund created by K.S.A. 25-4187, and amendments thereto, in an amount equal to the amount certified to the director of accounts and reports by the adjutant general as the amount expended by the adjutant general for expenses incurred in connection with the gubernatorial inauguration, or if the amount of residual funds is less than the amount certified, the entire amount of the deposit.

(2) Any residual funds not otherwise obligated shall either be:

(A) Donated to any charitable organization which qualifies as a 501(c)(3) not-for-profit corporation under the federal internal revenue code; or

(B) shall be remitted to the state treasurer who shall deposit the entire amount in the state treasury and credit such money to the executive mansion gifts fund for the purpose of funding expenditures relating to the governor's residence, historic properties or both. Such expenditures shall be subject to approval of the governor's residence advisory commission.

(j) (1) The commission shall send a notice by registered or certified mail to any inaugural treasurer who fails to file any report required by this section within the time period prescribed therefor. The notice shall state that the required report has not been filed with the office of the secretary of state. The notice also shall state that the treasurer shall have 15 days from the date such notice is deposited in the mail to comply with the reporting requirements before a civil penalty shall be imposed for each day that the required documents remain unfiled. If the treasurer fails to comply within the prescribed period, the treasurer shall pay to the state a civil penalty of $10 per day for each day that the report remains unfiled, except that no such civil penalty shall exceed $300. The commission may waive, for good cause, payment of any civil penalty imposed by this subsection.

(2) Civil penalties provided for by this subsection shall be paid to the state treasurer, who shall deposit the entire amount in the state treasury and credit it to the governmental ethics commission fee fund.

(3) If a person fails to pay a civil penalty provided for by this section, it shall be the duty of the commission to bring an action to recover such civil penalty in the district court of Shawnee county.

(k) Any violation of subsection (e), (f) or (h) or any intentional failure to file any report required by this section is a class A misdemeanor.

(l) Nothing in this section shall be construed to apply to expenditures of state moneys related to any inaugural activity.

(m) This section shall be part of and supplemental to the campaign finance act.

History: L. 1994, ch. 209, § 1; L. 1998, ch. 117, § 18; L. 1998, ch. 168, § 3; L. 2011, ch. 64, § 1; May 19.



25-4187 Inaugural expense fund; administration by adjutant general; authorized uses.

25-4187. Inaugural expense fund; administration by adjutant general; authorized uses. (a) There is hereby created in the state treasury the inaugural expense fund. Expenditures from the fund shall be made in accordance with appropriation acts upon warrants of the director of the accounts and reports issued pursuant to vouchers approved by the adjutant general or a person designated by the adjutant general.

(b) Moneys credited to the inaugural expense fund shall be expended only to reimburse the adjutant general for expenses incurred by the adjutant general in connection with a gubernatorial inauguration.

History: L. 1994, ch. 209, § 2; July 1.



25-4189 Public service announcements or advertisements; when prohibited.

25-4189. Public service announcements or advertisements; when prohibited. (a) No candidate for elected office shall either appear in a public service announcement or advertisement or allow the candidate's name to be used in a public service announcement or advertisement during a period beginning 60 days before any primary election in which the candidate's name appears on the ballot and ending with the conclusion of the general election.

(b) As used in this section:

(1) "Public service announcement or advertisement" means any message broadcast by electronic, telephone or print media promoting or announcing some issue of public importance, public concern or public welfare regardless of whether or not the announcement or advertisement involves the donation of time or space on behalf of the media or is paid for with public sector funds or private sector funds from the current contractor of the sponsoring government entity;

(2) "electronic media" shall not include the website for the government agency or other entity that administers the program promoted by the public service announcement or advertisement; and

(3) "print media" means direct mail literature and advertisements in any newspaper, magazine or any other periodical publication, but it shall not include printed literature promoting a program so long as it is used regularly throughout the year in the regular course of business and not distributed in an unsolicited direct mail advertising campaign at a cost exceeding $2,000 during a period beginning 60 days before any primary election in which the candidate's name appears on the ballot and ending with the conclusion of the general election.

(c) Any candidate who intentionally violates this section shall be subject to the civil penalties provided by K.S.A. 25-4181, and amendments thereto.

(d) This act shall be part of and supplemental to the campaign finance act.

History: L. 2011, ch. 112, § 18; July 1.






Article 43 RECALL OF ELECTED OFFICIALS

25-4301 Officers subject to recall; exceptions.

25-4301. Officers subject to recall; exceptions. All elected public officials in the state, except judicial officers, are subject to recall by the voters of the state or the political subdivision from which elected.

History: L. 1976, ch. 178, § 1; April 14.



25-4302 Grounds for recall.

25-4302. Grounds for recall. (a) Grounds for recall are conviction of a felony, misconduct in office or failure to perform duties prescribed by law. No recall submitted to the voters shall be held void because of the insufficiency of the grounds, application, or petition by which the submission was procured.

(b) As used in this section, the term "misconduct in office" means a violation of law by the officer that impacts the officer's ability to perform the official duties of the office.

History: L. 1976, ch. 178, § 16; L. 1987, ch. 130, § 1; L. 1999, ch. 105, § 8; L. 2003, ch. 127, § 1; July 1.



25-4303 Rules and regulations relating to recall.

25-4303. Rules and regulations relating to recall. The secretary of state may adopt rules and regulations for the administration of this act, and such rules and regulations may specify any forms needed therefor.

History: L. 1976, ch. 178, § 17; April 14.



25-4304 Application of act; state officers; local officers.

25-4304. Application of act; state officers; local officers. (a) K.S.A. 25-4305 to 25-4317, inclusive, apply only to recall of the governor, members of the legislature, any public officials elected by the electors of the entire state and members of the state board of education. For the purpose of this act, officers mentioned in this subsection are "state officers."

(b) The provisions of this act do not apply to any judicial officer.

(c) K.S.A. 25-4318 to 25-4331, inclusive, apply only to recall of all elected public officials who are provided by law to be elected at an election conducted by one or more county election officers, except those officers specified in subsections (a) and (b). For the purpose of this act, officers to which this subsection apply are "local officers."

(d) Any person appointed or otherwise designated or elected to fill a vacancy in an office to which subsection (a) applies shall be a state officer for the purpose of this act. Any person appointed or otherwise designated or elected to fill a vacancy in an office to which subsection (c) applies shall be a local officer for the purpose of this act.

History: L. 1976, ch. 178, § 2; April 14.



25-4305 Recall of state officers; application; deposit; filing, when.

25-4305. Recall of state officers; application; deposit; filing, when. The recall of a state officer, except the secretary of state, is proposed by filing an application with the secretary of state. The recall of the secretary of state is proposed by filing an application with the lieutenant governor, who shall perform the duties imposed on the secretary of state in the recall of other state officers. A deposit of $100 must accompany the application. This deposit will be remitted to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund if a petition is not properly filed. If a petition is properly filed the deposit shall be refunded. No application for the recall of a state officer may be filed during the first 120 days or the last 200 days of the term of office of such officer.

History: L. 1976, ch. 178, § 3; L. 2001, ch. 5, § 93; July 1.



25-4306 Same; application; form; number of signatures.

25-4306. Same; application; form; number of signatures. The application under K.S.A. 25-4305 shall include (a) the name and office of the person sought to be recalled, (b) the grounds for recall described in particular in not more than 200 words, (c) a statement that the sponsors are residents of the state of Kansas and possess the qualifications of an elector of the state of Kansas and who signed the application with the statement of grounds for recall attached, (d) the designation of a recall committee of three sponsors who shall represent all sponsors and subscribers in matters relating to the recall, (e) the designation of at least 100 residents of the state of Kansas who possess the qualifications of electors of the state of Kansas and who subscribe to the application as sponsors for purposes of circulation, and (f) the signatures and addresses of registered electors in the state or election district of the state officer sought to be recalled equal in number to not less than 10% of the votes cast for all candidates for the office of the state officer sought to be recalled, such percentage to be based upon the last general election for the current term of office of the officer sought to be recalled.

History: L. 1976, ch. 178, § 4; L. 1976, ch. 177, § 1; L. 2001, ch. 128, § 8; L. 2003, ch. 127, § 2; July 1.



25-4307 Same; notice on matters relating to recall.

25-4307. Same; notice on matters relating to recall. Notice on all matters pertaining to the application and petition may be served on any member of the recall committee in person or by mail addressed to a committee member as indicated on the application. The secretary of state, upon request, shall notify the recall committee of the official number of votes cast for all candidates for the office of the state officer sought to be recalled, such percentage to be based upon the last general election for the current term of office of the officer sought to be recalled. County election officers shall assist the secretary of state as requested by such secretary.

History: L. 1976, ch. 178, § 5; L. 1976, ch. 177, § 2; L. 2003, ch. 127, § 3; July 1.



25-4308 Same; certification of application; grounds for refusal of certification; commencement of proceedings concerning recall elections, time limits on.

25-4308. Same; certification of application; grounds for refusal of certification; commencement of proceedings concerning recall elections, time limits on. (a) The secretary of state shall review the application and shall either certify such application or notify the recall committee of the grounds of refusal. The secretary of state shall deny certification if the secretary of state determines that:

(1) The facts do not support the grounds for recall as stated in the application;

(2) the application is not substantially in the required form;

(3) the application was filed during the first 120 days of the term of office of the official sought to be recalled or within less than 200 days of the termination of the term of office of the state officer sought to be recalled;

(4) the person named in the application is not a state officer;

(5) there is an insufficient number of required signatures of any kind;

(6) the state officer sought to be recalled has been or is being subjected to another recall election during such officer's current term of office; or

(7) the application does not conform to any other requirement of this act.

(b) All mandamus proceedings to compel a recall election and all injunction proceedings to restrain a recall election shall be commenced within 30 days after the secretary of state's decision.

History: L. 1976, ch. 178, § 6; L. 1978, ch. 147, § 1; L. 2003, ch. 127, § 4; L. 2007, ch. 125, § 4; July 1.



25-4309 Same; petition; form; certain acts crimes.

25-4309. Same; petition; form; certain acts crimes. (a) If the secretary of state certifies the application, he or she shall prescribe the form of, and prepare, a petition containing (1) the name and office of the person to be recalled, (2) the statement of the grounds for recall included in the application, (3) the statement of warning required in subsection (b), (4) sufficient space for signatures and addresses, and (5) other specifications prescribed by the secretary of state to assure proper handling and control. Petitions, for purposes of circulation, shall be prepared by the secretary of state in a number reasonably calculated to allow full circulation throughout the state or throughout the election district of the state officer sought to be recalled. The secretary of state shall number each petition and shall keep a record of the petitions delivered to each sponsor.

(b) Any person who signs a name other than that person's own name to a petition for recall of a state officer, or who knowingly signs more than once for the same proposition at one election, or who signs the petition knowing he or she is not a registered elector is guilty of a class B misdemeanor. Each page of the petition shall include a statement of warning of this crime.

History: L. 1976, ch. 178, § 7; April 14.



25-4310 Same; petition; circulation; signatures; withdrawal.

25-4310. Same; petition; circulation; signatures; withdrawal. The petitions may be circulated by a petition circulator, as defined in K.S.A. 2015 Supp. 25-3608, and amendments thereto, only in person throughout the state or election district of the state officer sought to be recalled. No copy of a petition shall be circulated in more than one county, and the county election officer of the county in which each petition is circulated shall certify to the secretary of state the sufficiency of the signatures on the petition. Any registered elector of such election district or of the state, as the case may be, may subscribe to the petition by signing the elector's name and address as the same appears on the voter registration books. A person who has signed the petition may withdraw such person's name only by giving written notice to the secretary of state before the date the petition is filed. The necessary signatures on a petition shall be secured within 90 days from the date that the petitions prepared by the secretary of state pursuant to K.S.A. 25-4309, and amendments thereto, are delivered to the recall committee. The petition shall be signed only in ink. Illegible signatures unless accompanied by a legible printed name may be rejected by the secretary of state or by any county election officer assisting the secretary of state.

History: L. 1976, ch. 178, § 8; L. 1988, ch. 119, § 6; L. 2001, ch. 128, § 9; L. 2014, ch. 98, § 7; May 15.



25-4311 Same; petition; affidavit; filing, when; number of signatures.

25-4311. Same; petition; affidavit; filing, when; number of signatures. Before being filed, each petition shall be certified by an affidavit by the sponsor who personally circulated the petition. The affidavit shall state in substance that (a) the person signing the affidavit is a sponsor, (b) the person is the only circulator of that petition or copy, (c) the signatures were made in the petition circulator's actual presence, (d) to the best of the petition circulator's knowledge, the signatures are those of the persons whose names they purport to be, and (e) the person circulated the petition in the manner provided by this act. In determining the sufficiency of the petition, the secretary of state and county election officers assisting the secretary of state shall not count subscriptions on petitions not properly certified. Only one election may be held for the recall of a particular state officer in a single term of office, and no application for a second recall election within a single term shall be approved nor shall any petition therefor be circulated. No petition may be filed within less than 180 days of the termination of the term of office of the state officer sought to be recalled. The recall committee may file the petition only if signed by registered electors in the state or in the election district of the state officer sought to be recalled equal in number to not less than 40% of the votes cast for all candidates for the office of the state officer sought to be recalled, such percentage to be based upon the last general election for the current term of office of the state officer sought to be recalled.

History: L. 1976, ch. 178, § 9; L. 1976, ch. 177, § 3; L. 1978, ch. 147, § 2; L. 2003, ch. 127, § 5; July 1.



25-4312 Same; petition; determination of sufficiency; when improperly filed.

25-4312. Same; petition; determination of sufficiency; when improperly filed. The secretary of state with the assistance and co-operation of each county election officer involved shall determine the sufficiency of each application and petition for recall of a state officer. Within thirty (30) days of the date of filing, the secretary of state shall review the petition and shall notify the recall committee and the person sought to be recalled whether the petition was properly or improperly filed. The secretary of state shall notify the committee that the petition was improperly filed if he or she determines that (a) there is an insufficient number of subscribing qualified registered electors, (b) the petition was filed within less than one hundred and eighty (180) days of the termination of the term of office of the state officer sought to be recalled or (c) the petition does not conform to any other requirement of this act.

History: L. 1976, ch. 178, § 10; L. 1978, ch. 147, § 3; April 25.



25-4314 Same; election; time; ballot form.

25-4314. Same; election; time; ballot form. If the secretary of state determines the petition is properly filed and if the office is not vacant, he or she shall prescribe the ballot form and shall call a special election to be held on a date not less than sixty (60), nor more than ninety (90), days after the date that notification is given that the petition was properly filed. If a primary or general election is to be held not less than sixty (60), nor more than ninety (90), days after the date that notification is given that the petition was properly filed, the special election shall be held on the date of the primary or general election. The ballot shall be designed with the question of whether the state officer shall be recalled, placed on the ballot in the following manner: "Shall (name of official) be recalled from the office of ______________?". Provision shall be made for marking the question "Yes" or "No." Except as otherwise specifically provided by this act, laws applicable to question submitted elections shall apply to elections held under this section.

History: L. 1976, ch. 178, § 12; April 14.



25-4315 Same; election; public inspection of statements.

25-4315. Same; election; public inspection of statements. The secretary of state shall provide each county election officer in the state or in the election district of the state officer sought to be recalled with one copy of the statement of the grounds for recall included in the application and one copy of the statement of not more than 200 words made by the state officer sought to be recalled in justification of such state officer's conduct in office. The state officer sought to be recalled may provide the secretary of state with such state officer's statement within 10 days after the date the secretary of state gave notification that the petition was properly filed. Each county election officer shall maintain such statements for public inspection.

History: L. 1976, ch. 178, § 13; L. 2003, ch. 127, § 6; July 1.



25-4316 Same; determination and certification of election results; filling of vacancy.

25-4316. Same; determination and certification of election results; filling of vacancy. If a majority of the votes cast on the question of recall favor the recall of the state officer, the state board of canvassers shall so determine and the secretary of state shall so certify and the office shall be vacant on the day after the date of certification. A vacancy caused by a recall shall be filled as a vacancy caused by other means.

History: L. 1976, ch. 178, § 14; April 14.



25-4317 Same; action to have determinations relating to recall reviewed.

25-4317. Same; action to have determinations relating to recall reviewed. Any person aggrieved by a determination made by the secretary of state or lieutenant governor with respect to recall of a state officer may bring an action to have such determination reviewed within thirty (30) days of the date on which notice of determination was given by action in the district court of Shawnee county or of the county of the legal residence of state officer.

History: L. 1976, ch. 178, § 15; April 14.



25-4318 Recall of local officers; petition, filing.

25-4318. Recall of local officers; petition, filing. The recall of a local officer is proposed by filing a petition with the county election officer of the county in which all or the greater part of the population of the election district of the local officer is located, if not a school district, or the home county of the school district, if the election district of the local officer is a school district. The recall of a county election officer (if elected) is proposed by filing a petition with the county attorney of his or her county who shall perform the duties imposed on the county election officer in the recall of other local officers.

History: L. 1976, ch. 178, § 18; April 14.



25-4319 Same; conduct of election.

25-4319. Same; conduct of election. Subject to rules and regulations of the secretary of state, the recall election of a local officer shall be conducted by the county election officer of the county in which the petition is required to be filed.  Other county election officers of counties in which any part of the election district of the officer sought to be recalled shall assist the county election officer conducting such election.

History: L. 1976, ch. 178, § 19; April 14.



25-4320 Petitions for recall of local officers; petition; contents; circulation; form; sample from election officer on request; affidavit.

25-4320. Petitions for recall of local officers; petition; contents; circulation; form; sample from election officer on request; affidavit. (a) Each petition for recall of a local officer shall include: (1) The name and office of the local officer sought to be recalled; (2) the grounds for recall described in particular in not more than 200 words; (3) a statement that the petition signers are registered electors of the election district of the local officer sought to be recalled; (4) the names and addresses of three registered electors of the election district of the officer sought to be recalled who shall comprise the recall committee; (5) the statement of warning required in K.S.A. 25-4321, and amendments thereto; and (6) a statement that a list of all petition circulators, as defined in K.S.A. 2015 Supp. 25-3608, and amendments thereto, authorized to circulate recall petitions for such recall may be examined in the office of the county election officer where the petition is required to be filed.

(b) Each page of a petition for recall of a local officer shall be in substantially the following form:

I, the undersigned, hereby seek the recall of ____________ from the office of __________, on the ground(s) that ____________, (state specific grounds) and declare that I am a registered elector of ______________ County, Kansas, and of the election district of the officer named above.

Street Number  Name of  or RR  Name of  Date of  Signer  (as Registered)  City  Signing

NOTE:

1.  It is a class B misdemeanor to sign a name other than your own name to this petition, to knowingly sign more than once for the recall of the same officer at the same election or to sign this petition knowing you are not a registered elector.

2.  The following comprise the recall committee:

(names and resident addresses)

3.  A list of all petition circulators, as defined in K.S.A. 2015 Supp. 25-3608, and amendments thereto, authorized to circulate petitions for this recall may be examined in the office of the ____________ County election officer.

(c) A county election officer shall provide a sample of the form prescribed by subsection (b) upon request by any person.

(d) The affidavit required by K.S.A. 25-4325, and amendments thereto, shall be appended to each petition for recall of a local officer.

History: L. 1976, ch. 178, § 20; L. 1978, ch. 147, § 4; L. 1988, ch. 119, § 7; L. 1991, ch. 104, § 2; L. 2001, ch. 128, § 10; L. 2014, ch. 98, § 8; May 15.



25-4321 Same; certain acts crimes.

25-4321. Same; certain acts crimes. Any person who signs a name other than that person's own name to a petition for recall of a local officer, or who knowingly signs more than once for the same proposition at one election, or who signs the petition knowing he or she is not a registered elector is guilty of a class B misdemeanor. Each page of the petition shall include a statement of warning of this crime.

History: L. 1976, ch. 178, § 21; L. 1976, ch. 176, § 1; L. 1978, ch. 147, § 5; April 25.



25-4322 Same; petition; filing of copy before circulation; notice on matters relating to recall; determination of sufficiency of petition, procedure; commencement of proceedings concerning recall elections, time limits on.

25-4322. Same; petition; filing of copy before circulation; notice on matters relating to recall; determination of sufficiency of petition, procedure; commencement of proceedings concerning recall elections, time limits on. (a) Before any petition for recall of a local officer is circulated, a copy thereof accompanied by names and addresses of the recall committee and sponsors shall be filed in the office of the county election officer with whom the petitions are required to be filed. The copy of the petition so filed shall be subscribed by the members of the recall committee in the presence of such county election officer. The recall committee shall represent all sponsors and subscribers in matters relating to the recall. Notice on all matters pertaining to the recall may be served on any member of the recall committee in person or by mail addressed to a committee member as indicated on the petition so filed. The county election officer, upon request, shall notify the recall committee of the official number of votes cast for all candidates for the office of the local officer sought to be recalled, such percentage to be based upon the last general election for the current term of office of the officer sought to be recalled.

(b) Before any petition for recall of a local officer is circulated, the county election officer shall transmit a copy of such petition to the county or district attorney or to the attorney designated pursuant to subsection (c) for determination of the sufficiency of the grounds stated in the petition for recall. Within five days of receipt of the copy of the petition from the county election officer, the county or district attorney or the attorney designated pursuant to subsection (c) shall make such determination and notify the county election officer, the officer sought to be recalled and the recall committee of such determination. Such determination shall include whether:

(1) The facts do not support the grounds for recall as stated in the petition for recall;

(2) the petition is not substantially in the required form;

(3) the petition was filed during the first 120 days of the term of office of the official sought to be recalled or within less than 180 days of the termination of the term of office of the officer sought to be recalled;

(4) the person named in the petition is not a local officer;

(5) there is an insufficient number of required signatures of any kind;

(6) the local officer sought to be recalled has been or is being subjected to another recall election during such officer's current term of office; or

(7) the application does not conform to any other requirement of this act.

(c) In the case of a recall of the county or district attorney, a judge of the district court of such county shall designate an attorney to determine the sufficiency of the grounds stated in the petition for recall. Such attorney shall perform the duties imposed on the county or district attorney in the recall of other local officers.

(d) All mandamus proceedings to compel a recall election and all injunction proceedings to restrain a recall election shall be commenced within 30 days after the county or district attorney's decision.

History: L. 1976, ch. 178, § 22; L. 1976, ch. 177, § 4; L. 1999, ch. 105, § 9; L. 2003, ch. 127, § 7; L. 2007, ch. 125, § 5; July 1.



25-4323 Same; petition; filing, when; limitations.

25-4323. Same; petition; filing, when; limitations. (a) No petition for recall of a local officer may be filed during the first one hundred and twenty (120) days of the term of office of the local officer sought to be recalled or within less than one hundred and eighty (180) days of the termination of the term of office of the local officer sought to be recalled.

(b) Only one recall election may be held to recall a particular local officer in a single term of office, and no petition for a second recall election within a single term shall be approved or circulated.

(c) The number of local officers serving on the same governing body which may be subject to recall at the same time shall not exceed a majority of the members of the governing body minus one, and no petition for recall of a local officer serving on a governing body shall be approved if petitions for the recall of other local officers serving on the same governing body have been properly filed and elections thereon have not been held and the number of such other local officers equals a majority of the members of the governing body minus one.

History: L. 1976, ch. 178, § 23; L. 1978, ch. 147, § 6; April 25.



25-4324 Same; petition; circulation; signatures; withdrawal.

25-4324. Same; petition; circulation; signatures; withdrawal. The petitions shall be circulated in person by a sponsor. No petition shall be circulated in more than one county. The county election officer of the county in which each petition is circulated shall certify to the county election officer where petitions are required to be filed the sufficiency of the signatures on the petition. Any registered elector of such election district may subscribe to the petition by signing such elector's name and address. A person who has signed the petition may withdraw such person's name only by giving written notice to the county election officer where petitions are to be filed before the date filed. The necessary signatures on a petition shall be secured within 90 days from the date that the recall committee receives notice that the county or district attorney has determined that the grounds for recall as stated in the petition are sufficient as required by K.S.A. 25-4322, and amendments thereto. The petition shall be signed only in ink. Illegible signatures unless accompanied by a legible printed name may be rejected by the county election officer.

History: L. 1976, ch. 178, § 24; L. 1978, ch. 147, § 7; L. 1991, ch. 104, § 3; L. 1999, ch. 105, § 10; L. 2002, ch. 146, § 8; July 1.



25-4325 Recall of local officers; petition; affidavit, form, number of signatures.

25-4325. Recall of local officers; petition; affidavit, form, number of signatures. Before being filed, each petition shall be certified by an affidavit by the sponsor who personally circulated the petition. The affidavit shall state in substance that (a) the person signing the affidavit is a sponsor, (b) the person is the only circulator of that petition or copy, (c) the signatures were made in such person's actual presence, (d) to the best of such person's knowledge, the signatures are those of the persons whose names they purport to be, (e) the person circulated the petition in the manner provided by this act and (f) the person signing the affidavit, being duly sworn, on oath states that the statements of grounds for recall contained in the recall petition are true. In determining the sufficiency of the petition, the county election officer shall not count signatures on petitions not properly certified. The recall committee may file the petition only if signed by registered electors in the election district of the local officer sought to be recalled equal in number to not less than 40% of the votes cast for all candidates for the office of the local officer sought to be recalled, such percentage to be based upon the last general election for the current term of office of the local officer sought to be recalled. If more than one person was elected to such office at such election the number of signatures required shall be equal to not less than 40% of the votes cast at such election for all candidates for the office divided by the number of persons elected to such office.

History: L. 1976, ch. 178, § 25; L. 1976, ch. 177, § 5; L. 1978, ch. 147, § 8; L. 1987, ch. 130, § 2; L. 2003, ch. 127, § 8; July 1.



25-4326 Same; petition; determination of sufficiency; when improperly filed.

25-4326. Same; petition; determination of sufficiency; when improperly filed. The county election officer of the county where petitions are required to be filed, with the assistance and cooperation of each other county election officer involved, shall determine the sufficiency of each petition for recall of a local officer. Within thirty (30) days of the date of filing, such county election officer shall review the petition and shall notify the recall committee and the local officer sought to be recalled whether the petition was properly or improperly filed. Such county election officer shall notify the recall committee that the petition was improperly filed if he or she determines that (a) there is an insufficient number of subscribing qualified registered electors, (b) the petition was filed within less than one hundred and eighty (180) days of the termination of the term of office of the local officer sought to be recalled, (c) the local officer sought to be recalled has been or is being subjected to another recall election during his or her current term of office, (d) petitions for the recall of other local officers serving on the same governing body have been properly filed and elections thereon have not been held and the number of such local officers equals a majority of the members of the governing body minus one or (e) the petition does not conform to any other requirement of this act.

History: L. 1976, ch. 178, § 26; L. 1978, ch. 147, § 9; April 25.



25-4328 Same; election; form of ballot; vacancy in office.

25-4328. Same; election; form of ballot; vacancy in office. If the county election officer of the county where petitions are required to be filed determines the petition is properly filed and if the office is not vacant, such election officer shall prepare the ballots and shall call a special election to be held on a date not less than 60, nor more than 90, days after the date that notification is given that the petition was properly filed. If a vacancy occurs in the office held by the local officer sought to be recalled at any time after the date that notification is given that the petition therefor was properly filed, the county election officer, if such officer determines that unnecessary election expenses may be avoided thereby, may cancel such special election. The county election officer shall immediately notify the recall committee and any other county election officer involved of such vacancy and determination and take such other action as may be necessary to withdraw such proposition from submission to election. If a primary or general election is to be held not less than 60, nor more than 90, days after the date that notification is given that the petition was properly filed, the special election shall be held on the date of the primary or general election. If an election at which all or some of the residents of the district are entitled to vote, is to be held more than 90 days but not more than 120 days after the date notification is given that the petition was properly filed, the recall election may be held on the date of such election. The ballot shall be designed with the question of whether the local officer shall be recalled, placed on the ballot in the following manner: "Shall (name of official) be recalled from the office of ______________?" Provision shall be made for marking the question "Yes" or "No." Except as otherwise specifically provided by this act, laws applicable to question submitted elections shall apply to elections held under this section.

History: L. 1976, ch. 178, § 28; L. 1984, ch. 146, § 1; L. 1992, ch. 1, § 1; Feb. 13.



25-4329 Same; election; public inspection of statements.

25-4329. Same; election; public inspection of statements. Within 10 days after the date the county election officer gave notification that the recall petition was properly filed, the person sought to be recalled may provide to the county election officer such person's statement, containing not more than 200 words, in justification of such person's conduct in office. The county election officer shall maintain such statement for public inspection.

History: L. 1976, ch. 178, § 29; L. 2003, ch. 127, § 9; July 1.



25-4330 Same; election results; certification; vacancies; disqualification for appointment to governing body.

25-4330. Same; election results; certification; vacancies; disqualification for appointment to governing body. If a majority of the votes cast on the question of recall favor the recall of the local officer, the county board of canvassers shall so determine and the county election officer shall so certify and the office shall be vacant on the day after the date of certification. A vacancy caused by a recall shall be filled as a vacancy caused by other means. No local officer who has been recalled, or who has resigned after a petition for recall has been filed to recall such officer, shall be eligible for appointment to fill such vacancy, and if the officer is a member of a governing body, the person so resigning shall be ineligible for appointment to any other position or office on such governing body until the current term of that office has expired.

History: L. 1976, ch. 178, § 30; L. 1980, ch. 114, § 1; July 1.



25-4331 Same; action to have determinations relating to recall reviewed.

25-4331. Same; action to have determinations relating to recall reviewed. Any person aggrieved by a determination made by the county election officer or county attorney of the county where petitions are required to be filed may bring an action to have the determination reviewed within thirty (30) days of the date on which notice of determination was given by action in the district court of such county.

History: L. 1976, ch. 178, § 31; April 14.






Article 44 ELECTRONIC AND ELECTROMECHANICAL VOTING SYSTEMS

25-4401 Electronic and electromechanical voting systems; definitions.

25-4401. Electronic and electromechanical voting systems; definitions. As used in this act unless the context otherwise requires:

(a) "Ballot" may include an electronic display or printed document containing the offices and questions on which voters in a specified voting area are eligible to vote.

(b) "Counting location" means the location in the county selected by the county election officer for the counting of ballots.

(c) "Electronic or electromechanical voting system" means a system of casting votes and tabulating ballots employing automatic tabulating equipment or data processing equipment including a direct recording electronic system.

(d) "Direct recording electronic system" means a system that records votes by means of a ballot display provided with mechanical or electro-optical components that can be activated by the voter, that processes data by means of a computer program, that records voting data and ballot images in memory components, that produces a tabulation of the voting data stored in a removable memory component and as printed copy, and that may also provide a means for transmitting individual ballots or vote totals to a central location for consolidating and reporting results from precincts at the central location.

History: L. 1977, ch. 129, § 1; L. 1982, ch. 158, § 14; L. 2007, ch. 125, § 10; July 1.



25-4402 Same; purchase, lease or rent and use by county.

25-4402. Same; purchase, lease or rent and use by county. Subject to the limitations of article 44 of chapter 25 of Kansas Statutes Annotated, and amendments thereto, the board of county commissioners and the county election officer of any county are authorized to purchase, lease or rent and use electronic or electromechanical voting systems as provided by K.S.A. 25-4403, and amendments thereto.

History: L. 1977, ch. 129, § 2; L. 1980, ch. 115, § 1; July 1.



25-4403 Same; county commission and election officer may authorize; issuance of bonds; abandonment of system, when.

25-4403. Same; county commission and election officer may authorize; issuance of bonds; abandonment of system, when. (a) The board of county commissioners and the county election officer of any county may provide an electronic or electromechanical voting system to be used at voting places, or for advance voting in the county at national, state, county, township, city and school primary and general elections and in question submitted elections.

(b) The board of county commissioners of any county in which the board of county commissioners and county election officer have determined that an electronic or electromechanical voting system shall be used may issue bonds to finance and pay for purchase, lease or rental of such a system.

(c) The board of county commissioners and the county election officer of any county may adopt, experiment with or abandon any electronic or electromechanical system herein authorized and approved for use in the state and may use such a system in all or any part of the voting areas within the county or in combination with an optical scanning voting system or with regular paper ballots. Whenever the secretary of state rescinds approval of any voting system, the board of county commissioners and the county election officer shall abandon such system until changes therein required by the secretary of state have been made, or if the secretary of state advises that acceptable changes cannot be made therein, such abandonment shall be permanent.

History: L. 1977, ch 129, § 3; L. 1980, ch. 115, § 2; L. 2007, ch. 125, § 11; July 1.



25-4404 Same; certification by secretary of state; statement required.

25-4404. Same; certification by secretary of state; statement required. The secretary of state shall examine and approve the kinds or makes of electronic or electromechanical voting systems, including operating systems, firmware and software, and no kind or make of such system shall be used at any election unless and until it receives certification by the secretary of state and a statement thereof is filed in the office of the secretary of state.

History: L. 1977, ch. 129, § 4; L. 2007, ch. 125, § 12; July 1.



25-4405 Same; examination of system by secretary of state; fee; review of existing system; notice and hearing; changes may be required; rescinding approval; testing systems and equipment.

25-4405. Same; examination of system by secretary of state; fee; review of existing system; notice and hearing; changes may be required; rescinding approval; testing systems and equipment. (a) Any person, firm or corporation desiring to sell any kind or make of electronic or electromechanical voting system to political subdivisions in Kansas may in writing request the secretary of state to examine the kind or make of the system which it desires to sell and shall accompany the request with a certified check in the sum of $250 payable to the secretary of state to be used to defray a portion of the costs of such examination, and shall furnish at its own expense such system to the secretary of state for use in examining such system. The secretary of state may require such person, firm or corporation to furnish a competent person to explain the system and demonstrate by the operation of such system that it complies with state and federal laws. The secretary of state may employ a competent person or persons to assist in the examination and to advise the secretary as to the sufficiency of such machine and to pay such persons reasonable compensation therefor. The costs of employment and any other costs associated with the approval of such system shall be paid by the applicant.

(b) The secretary of state may require a review of any theretofore approved electronic or electromechanical voting system and the equipment and operation thereof. Such review shall be commenced by the secretary of state giving written notice thereof to the person, firm or corporation which sought approval of the system and to each county election officer and county commissioner of counties known to have purchased, leased or rented any such system or equipment thereof. Such notice shall fix a time and place of hearing at which those persons wishing to be heard may appear and give oral or written testimony and explanation of the system, its equipment and operation and experience had therewith. After such hearing date and after such review as the secretary of state deems appropriate, the secretary of state may renew approval of the system, require changes therein for continued approval thereof or rescind approval previously given on either a conditioned or permanent basis.

(c) The secretary of state may appoint persons to assist county election officers or county commissioners in the testing of any electronic or electromechanical voting system and its equipment or the programs of such system.

History: L. 1977, ch. 129, § 5; L. 1980, ch. 115, § 3; L. 1981, ch. 172, § 1; L. 2007, ch. 125, § 13; July 1.



25-4406 Same; mandatory requirements for electronic or electromechanical systems approved.

25-4406. Same; mandatory requirements for electronic or electromechanical systems approved. Electronic or electromechanical voting systems approved by the secretary of state:

(a) Shall provide for voting for the candidates for nomination or election of all political parties officially recognized pursuant to K.S.A. 25-302a, and amendments thereto;

(b) shall permit a voter to vote for any independent candidate for any office;

(c) shall provide for voting on constitutional amendments or other questions submitted;

(d) shall be so constructed that, as to primaries where candidates are nominated by political parties, the voter can vote only for the candidates for whom the voter is qualified to vote according to articles 2 and 33 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto;

(e) shall afford the voter an opportunity to vote for any or all candidates for an office for whom the voter is by law entitled to vote and no more, and at the same time shall prevent the voter from voting for the same candidate twice for the same office;

(f) shall be so constructed that in presidential elections the presidential electors of any political party may be voted for by one action;

(g) shall provide for "write-in" votes;

(h) shall provide for voting in absolute secrecy, except as to persons who request assistance due to temporary illness or disability or a lack of proficiency in reading the English language;

(i) shall reject all votes for an office or upon a question submitted when the voter has cast more votes for such office or upon such question than the voter is entitled to cast;

(j) shall provide for instruction of voters on the operation of voting machines, illustrating the manner of voting by the use of such systems. The instruction may include printed materials or demonstration by election board workers; and

(k) shall meet the requirements of the help America vote act of 2002 and other federal statutes and regulations governing voting equipment.

History: L. 1977, ch. 129, § 6; L. 1980, ch. 115, § 4; L. 2000, ch. 49, § 4; L. 2007, ch. 125, § 14; July 1.



25-4407 Same; acquisition of systems.

25-4407. Same; acquisition of systems. (a) When a board of commissioners and county election officer have determined that such a voting system shall be used in a county, the board of county commissioners and the county election officer shall provide such number of units as shall be necessary to equip voting places for the use of voters.

(b) No tax shall be levied under this section, nor shall any moneys be paid from any fund under authority of this section for any contract to purchase, lease or rent any electronic or electromechanical voting system or equipment thereof, if approval of such system or equipment has been rescinded by the secretary of state.

(c) The secretary of state may purchase, rent or lease voting equipment only for the purpose of providing such equipment to counties pursuant to the provisions of the help America vote act of 2002.

History: L. 1977, ch. 129, § 7; L. 1979, ch. 52, § 140; L. 1980, ch. 115, § 5; L. 2007, ch. 125, § 15; July 1.



25-4408 Same; storage, repair, delivery to voting places and return to storage.

25-4408. Same; storage, repair, delivery to voting places and return to storage. The board of county commissioners shall provide for the storage of electronic or electromechanical voting systems. The county election officer shall be in complete charge of the systems, their safekeeping when not in use and keeping them in repair and working order and shall see that they are delivered to the voting places in time for all arrangements to be made and for the systems to be ready for use at the hour of opening the polls. After the election the county election officer shall see that the systems are returned to the place of storage, or are secured for on-site storage.

History: L. 1977, ch. 129, § 8; Jan. 1, 1979.



25-4409 Same; ballot arrangement and display of information; candidate rotation; duties of election judges.

25-4409. Same; ballot arrangement and display of information; candidate rotation; duties of election judges. (a) The ballot information, shall, as far as practicable, be in the order of arrangement provided for paper ballots except that such information may be in vertical or horizontal rows, or in a number of separate pages. Voting squares or ovals may be before or after the names of candidates and statements of questions, and shall be of such size as is compatible with the type of system used. Ballot information shall be displayed in as plain clear type and size as the ballot spaces will reasonably permit. Where candidate rotation is used, the voting equipment shall be capable of meeting the requirements otherwise provided in law.

(b) Before the opening of the polls the election judges shall compare the ballots with the sample ballots furnished, and see that the ballot information thereon agrees and shall certify thereto on forms provided for this purpose. The certification shall be filed with the election returns.

History: L. 1977, ch. 129, § 9; L. 2007, ch. 125, § 16; July 1.



25-4410 Same; procedures for voting on paper ballots applicable to systems; sample ballots; instructions and assistance to voters.

25-4410. Same; procedures for voting on paper ballots applicable to systems; sample ballots; instructions and assistance to voters. (a) Insofar as applicable, the procedures provided for voting on paper ballots shall apply to electronic and electromechanical voting systems.

(b) The county election officer shall provide for each voting place sample ballots which shall be posted for public inspection during the hours that the polls are open on election day.

(c) Each voter shall be instructed how to operate the voting device before such voter enters the voting booth. In case any voter after entering the voting booth shall ask for further instruction concerning the manner of voting, two election board members of opposite political parties shall give such instructions to such elector, but no judge or other election officer or person assisting an elector shall in any manner request, suggest, or seek to persuade or induce any such elector to vote any particular ticket, or for any particular candidate, or for or against any particular amendment, question or proposition.

History: L. 1977, ch. 129, § 10; L. 2007, ch. 125, § 17; July 1.



25-4411 Same; vote tabulation equipment; testing; notice; conditions of test; error correction; securing and retention of equipment, programs and ballots.

25-4411. Same; vote tabulation equipment; testing; notice; conditions of test; error correction; securing and retention of equipment, programs and ballots. (a) The vote tabulation equipment may be located at any place within the county approved by the county election officer.

(b) Within five days prior to the date of the election, the county election officer shall have the automatic tabulating equipment tested to ascertain that the equipment will correctly count the votes cast for all offices and on all questions submitted. Public notice of the time and place of the test shall be given at least 48 hours prior thereto by publication once in a newspaper of general circulation in the county or city where such equipment is to be used. The test shall be open to representatives of the political parties, candidates, the press and the public. The test shall be conducted by processing a preaudited group of ballots marked to record a predetermined number of valid votes for each candidate and on each measure, and shall include for each office one or more ballots which have votes in excess of the number allowed by law in order to test the ability of the automatic tabulating equipment to reject such votes. If any error is detected, the cause therefor shall be ascertained and corrected and an errorless count shall be made before the automatic tabulating equipment is approved. The test shall be repeated after the completion of the canvass. The equipment, programs and ballots shall be secured and retained by the county election officer.

History: L. 1977, ch. 129, § 11; L. 2007, ch. 125, § 18; July 1.



25-4412 Same; securing voting systems against voting after polls closed; counting ballots or envelopes; checking against poll book; write-in votes; sealing of ballots and delivery to judges; duties of election officer and election board members at counting location; official returns, open to public, posting; counting ballots manually, when.

25-4412. Same; securing voting systems against voting after polls closed; counting ballots or envelopes; checking against poll book; write-in votes; sealing of ballots and delivery to judges; duties of election officer and election board members at counting location; official returns, open to public, posting; counting ballots manually, when. (a) In voting areas where electronic or electromechanical voting systems are used, as soon as the polls are closed, the supervising judge shall secure the voting equipment to prevent further voting. The judge shall count the number of ballots or envelopes containing ballots that have been cast to determine that the number of ballots equals the number of voters shown on the poll book. If there is a discrepancy, this fact shall be reported in writing to the county election officer with the reasons therefor if known. The write-in votes shall then be counted by the supervising judge and clerks.

(b) The supervising judge shall place any paper ballots that have been cast in the container provided for the purpose, which shall be sealed and delivered forthwith by two election board members who shall not be of the same political party, to the counting location together with the provisional, unused, void and defective ballots and returns.

(c) All proceedings at the counting location shall be under the direction of the county election officer and under the observation of two election board members who shall not be of the same political party and shall be open to the public, but no persons except those employed and authorized for the purpose shall touch any ballot, ballot container or return. If any paper ballot is damaged or defective so that it cannot properly be counted by the automatic tabulating equipment, such ballot shall be manually counted. The totals for all such ballots manually counted shall be added to the totals for the respective precincts or election districts.

(d) The return printed by the automatic tabulating equipment, to which has been added the return of write-in and advance voting votes and manually counted votes, shall constitute the official return of each precinct or election district. Upon completion of the count the returns shall be open to the public. A copy of the returns shall be posted at the central counting place or at the office of the election officer in lieu of the posting of returns at the individual precincts.

(e) If for any reason it becomes impracticable to count all or a part of the ballots with tabulation equipment, the county election officer may direct that they be counted manually, following as far as practicable the provisions governing the counting of paper ballots.

History: L. 1977, ch. 129, § 12; L. 1995, ch. 192, § 49; L. 2007, ch. 125, § 19; July 1.



25-4413 Same; recount of ballots.

25-4413. Same; recount of ballots. In the case of a recount, the ballots shall be recounted in the manner provided by K.S.A. 25-4412, and amendments thereto.

History: L. 1977, ch. 129, § 13; L. 2007, ch. 125, § 20; July 1.



25-4414 Electronic or electromechanical voting system fraud; penalty.

25-4414. Electronic or electromechanical voting system fraud; penalty. Electronic or electromechanical voting system fraud is: (a) Being in unlawful or unauthorized possession of voting equipment, computer programs, operating systems, firmware, software or ballots; or

(b) intentionally tampering with, altering, disarranging, defacing, impairing or destroying any electronic or electromechanical system or component part thereof, or any ballot used by such systems.

Electronic or electromechanical voting system fraud is a severity level 9, nonperson felony.

History: L. 1977, ch. 129, § 14; L. 1993, ch. 291, § 215; L. 2007, ch. 125, § 21; July 1.



25-4415 Rules and regulations.

25-4415. Rules and regulations. The secretary of state may adopt rules and regulations:

(a) For the use of electronic and electromechanical voting systems to count votes under the election laws of this state; and

(b) necessary for the administration of this act.

History: L. 2007, ch. 125, § 22; July 1.



25-4416 Title.

25-4416. Title. K.S.A. 25-4401 through 25-4414, inclusive, and amendments thereto, and K.S.A. 2015 Supp. 25-4415 and 25-4416, and amendments thereto, shall be known and may be cited as the electronic and electromechanical voting systems act.

History: L. 2007, ch. 125, § 23; July 1.






Article 45 PRESIDENTIAL PREFERENCE PRIMARY ELECTION

25-4501a Selection of presidential nominees, duty of recognized political parties.

25-4501a. Selection of presidential nominees, duty of recognized political parties. Each political party which is a recognized political party in accordance with K.S.A. 25-302a, and amendments thereto, shall have procedures to select a presidential nominee and shall select a presidential nominee in accordance with such party procedures for the 2016 presidential election, and every fourth year thereafter.

History: L. 2015, ch. 88, § 6; July 1.



25-4502 Eligibility to vote; voting procedure; candidates' filing deadline; declaration and fee; petition.

25-4502. Eligibility to vote; voting procedure; candidates' filing deadline; declaration and fee; petition. (a) Every registered elector who has declared such elector's party affiliation with a political party eligible to participate in a state primary election shall have the opportunity to vote one vote at a presidential preference primary election for such elector's preference for one person to be the candidate for nomination by such candidate's party for president of the United States or for "none of the names shown." Any registered elector who has not declared such candidate's party affiliation prior to the election may make such a declaration at the polling place, and thereupon shall be permitted likewise the opportunity to vote one vote at the presidential preference primary. A vote for "none of the names shown" shall express the preference for an uncommitted delegation from Kansas to the national convention of that elector's party. Preference shall be indicated by marking with a cross or check mark inside a voting square or a darkened oval on the ballot at the left of the voter's choice, or by voting by using a voting machine.

(b) The name of any candidate for a political party nomination for president of the United States shall be printed on the ballots only if, not later than 12 noon, on the date which precedes by seven weeks the date of the presidential preference primary or, if such date falls on Saturday, Sunday or a holiday, not later than 12 noon the following day that is not a Saturday, Sunday or holiday:

(1) The candidate files with the secretary of state a declaration of intent to become a candidate accompanied by a fee of $100; or

(2) there is filed in the office of secretary of state a petition in the form prescribed by K.S.A. 25-205, and amendments thereto, signed by not less than 1,000 registered electors, who are affiliated with the political party of such candidate as shown by the party affiliation list. The secretary of state shall determine the sufficiency of each such petition, and such determination shall be final.

History: L. 1978, ch. 141, § 2; L. 1979, ch. 113, § 1; L. 1993, ch. 287, § 13; L. 2011, ch. 112, § 2; July 1.



25-4503 Ballots; names of candidates; form, marking, return and canvass of ballots; notice; order of names on ballot.

25-4503. Ballots; names of candidates; form, marking, return and canvass of ballots; notice; order of names on ballot. (a) The names of the candidates for nomination for president of the United States by a political party eligible to participate in a state primary election shall be printed on the official ballots for the presidential preference primary elections of their respective parties along with the choice of "none of the names shown." The ballots shall be marked, returned and canvassed in the same manner and under the same conditions, so far as the same are applicable, as in the case of the primary election of candidates for nomination for state offices.

(b) The official presidential preference primary election ballots shall be printed in a single column and shall have the following heading:

OFFICIAL PRESIDENTIAL

PREFERENCE PRIMARY

ELECTION BALLOT

______________Party

To vote for a person whose name is printed on the ballot make a cross or check mark in the square, or darken the oval, to the left of the name of the person for whom you desire to vote. To vote for "none of the names shown" make a cross or check mark in the square, or darken the oval, to the left of such words.

This shall be followed by the names of the candidates for president of the United States of such party in the manner and order certified by the secretary of state.

(c) As soon as possible after the candidate filing deadline, the secretary of state shall certify to each county election officer the name of each person who is a candidate for nomination to be president of the United States of each party authorized to participate in the presidential preference primary election. The secretary of state shall publish, not less than 21 days prior to the presidential preference primary, a notice in one newspaper in each county of the state where a newspaper is published, that the official list of candidates and the date of the election can be acquired in the office of the secretary of state or the office of the county election officer.

(d) When a party participating in the presidential preference primary election has more than one candidate, the secretary of state shall determine by lot the order in which the candidates' names will appear on the ballot. The order of names, as established by the secretary of state, shall be uniform in each county throughout the state.

History: L. 1978, ch. 141, § 3; L. 1979, ch. 113, § 2; L. 1992, ch. 6, § 5; L. 1993, ch. 287, § 14; L. 2011, ch. 112, § 3; July 1.



25-4505 Canvass by county board of canvassers; transmittal of abstract to secretary of state.

25-4505. Canvass by county board of canvassers; transmittal of abstract to secretary of state. The county board of canvassers of each county shall meet at the office of the county election officer unless another place is agreed upon and announced as provided in K.S.A. 25-3105, and amendments thereto, at any time between 8:00 and 10:00 o'clock a.m. on the Friday following the day a presidential preference primary election is held and canvass the vote of such preference primary. The county election officer may move the canvass to the Monday next following the election if notice of such change is published prior to the canvass in a newspaper of general circulation within the county. Upon completion of such canvass, the county election officer of each county shall prepare an abstract of the vote of the presidential preference primary election in his or her county as such vote is determined by the county board of canvassers and shall promptly transmit the same to the secretary of state no later than the tenth day after the day of the election. Each county election officer shall also post a copy of such abstract in a public place in the courthouse of his or her county.

Every such transmittal shall be made by first class mail or by a messenger. If the secretary of state fails to receive the abstract of the canvass from any county within 14 days next after the election, he or she shall dispatch a special messenger to obtain a copy of the same, and the county election officer shall immediately, on demand of such messenger, make out and deliver to such messenger the copy required. Thereupon, the messenger shall deliver such copy to the secretary of state, and the secretary of state shall be reimbursed for the expenses of such messenger by such county.

History: L. 1978, ch. 141, § 5; L. 1979, ch. 113, § 4; L. 2003, ch. 112, § 7; July 1.



25-4506 Final canvass by state board of canvassers; publication of number of votes for each candidate.

25-4506. Final canvass by state board of canvassers; publication of number of votes for each candidate. The state board of canvassers shall meet at the call of the secretary of state following a presidential preference primary election. The secretary of state shall present to the board a tabulation of the results of such election in each county. The state board of canvassers shall consider the tabulation and make such further inquiries of the secretary of state as it deems appropriate and upon the information presented by the secretary of state and such additional information as it deems appropriate to consider, determine the result of such election. Provisions of law relating to the canvass of the national and state general elections shall, as far as applicable, apply to the canvass and certification of presidential preference primary elections. As soon as such final canvass of the election is completed, the secretary of state shall publish in the Kansas register a certified statement of the candidates for president of each party and the number of votes each received as determined by the state board of canvassers.

History: L. 1978, ch. 141, § 6; L. 1979, ch. 113, § 5; L. 1981, ch. 324, § 13; Jan. 1, 1982.



25-4507 Certification of election results to political party; selection of delegates and alternates to national party, convention; binding of delegates and alternates; adoption and filing of party rules.

25-4507. Certification of election results to political party; selection of delegates and alternates to national party, convention; binding of delegates and alternates; adoption and filing of party rules. (a) Upon completion of the state canvass of the results of the presidential preference primary, the secretary of state shall certify to the state chairperson of each political party participating in the presidential preference primary the number of votes received by each candidate of that party and the number of votes for an uncommitted delegation received by that party.

(b) Each political party shall then select as many delegates and alternates to the national party convention as are allotted to it by the national committee of that party, according to K.S.A. 25-4506 and this section, and amendments thereto.

(c) No later than 60 days following the presidential preference primary, delegates and alternates to a national party convention shall be selected by a party at its state convention, or as otherwise provided by party rules adopted by the committees of the political parties. The number of delegates and the number of alternates to a national party convention shall be determined according to party rules. Delegates and alternates to a national party convention shall be selected in the manner prescribed by party rules. The binding of delegates and alternates to a national party convention shall be determined by party rules. All such rules shall be filed with the secretary of state no later than January 2, 1992, and no later than January 2 every fourth year thereafter.

History: L. 1978, ch. 141, § 7; L. 1979, ch. 113, § 6; L. 1990, ch. 129, § 4; July 1.



25-4508 Payment of election expenses; reimbursement and payment for certain expenses; audit of amounts.

25-4508. Payment of election expenses; reimbursement and payment for certain expenses; audit of amounts. Not later than sixty (60) days following a presidential preference primary election held pursuant to this act, the board of county commissioners of each county shall certify to the secretary of state the amount of all necessary direct expenses incurred by the county in conducting the presidential preference primary election. In the event any election is held on the same day as the presidential preference primary election the direct costs solely attributable thereto shall be paid by the county and the subdivision of government responsible therefor shall reimburse the county. Payment for such expenses shall be made to the county treasurer of the county upon warrants of the director of accounts and reports pursuant to vouchers approved by the secretary of state. Upon receipt of such payment and reimbursements, the county treasurer shall deposit the entire amount thereof in the county election fund, if there is one and if there is not then the county general fund.

The secretary of state, with the advice of the director of accounts and reports, shall determine the correctness of each amount certified under this section and adjust any discrepancies discovered before approving vouchers for payment to any county.

History: L. 1978, ch. 141, § 9; L. 1979, ch. 113, § 7; July 1.






Article 46 OPTICAL SCANNING SYSTEMS TO COUNT VOTES

25-4601 Definitions.

25-4601. Definitions. As used in this act unless the context otherwise requires:

(a) "Ballot" means a paper ballot on which candidates' names or questions are printed and which is designed to receive opaque marks which can be detected by optical scanning equipment and which is capable of being counted manually.

(b) "Optical scanning equipment" means apparatus designed to examine and detect opaque marks on ballots which represent votes and count and tabulate those votes by electronic methods.

(c) "System" means an optical scanning system of automatically counting and tabulating ballots with optical scanning equipment.

(d) "Precinct count voting system" means an optical scanning voting system that tabulates ballots at the polling place.

(e) "Central count voting system" means an optical scanning voting system that tabulates ballots from multiple precincts at a central location. Voted ballots are placed into secure storage at the polling place and transported to a central counting location.

History: L. 1982, ch. 158, § 1; L. 2007, ch. 125, § 24; July 1.



25-4602 Optical scanning equipment; bonds for purchase or lease; authorization by county officers; abandonment of system.

25-4602. Optical scanning equipment; bonds for purchase or lease; authorization by county officers; abandonment of system. (a) The board of county commissioners and the county election officer of any county may provide for use of a system using optical scanning equipment to be used in the county at national, state, county, township, city and school primary and general elections and in question submitted elections.

(b) The board of county commissioners of any county in which the board and county election officer have determined that a system using optical scanning equipment shall be used may issue bonds, without an election, to finance and pay for purchase, lease or rental of such a system and optical scanning equipment.

(c) The board of county commissioners and the county election officer of any county may adopt, experiment with or abandon any system using optical scanning equipment authorized under this act and approved by the secretary of state for use in the state and may use such a system in all or any part of the voting areas within the county or in combination with an electronic or electromechanical voting system or with regular paper ballots. Whenever the secretary of state rescinds approval of any such system or optical scanning equipment, the board of county commissioners and the county election officer shall abandon such system until changes therein required by the secretary of state have been made, or if the secretary of state advises that acceptable changes cannot be made therein, such abandonment shall be permanent.

History: L. 1982, ch. 158, § 2; L. 2007, ch. 125, § 25; July 1.



25-4603 Same; secretary of state to approve kinds and makes of systems; certification for use.

25-4603. Same; secretary of state to approve kinds and makes of systems; certification for use. The secretary of state shall examine and approve the kinds or makes of systems using optical scanning equipment, including operating systems, firmware and software, and no kind or make of such system shall be used at any election unless and until it receives certification by the secretary of state and a statement thereof is filed in the office of the secretary of state.

History: L. 1982, ch. 158, § 3; L. 2007, ch. 125, § 26; July 1.



25-4604 Same; request for examination; cost payment; notice and hearing; review of approved systems.

25-4604. Same; request for examination; cost payment; notice and hearing; review of approved systems. (a) Any person, firm or corporation desiring to sell any kind or make of system using optical scanning equipment to counties in this state may make a request in writing of the secretary of state to examine the kind or make of the system using optical scanning equipment which it desires to sell and shall accompany the request with a certified check in the amount of $250 payable to the secretary of state, and shall furnish at its own expense such optical scanning equipment and other items necessary for operation of such system to the secretary of state for use in examining such equipment and system. The secretary of state may require such person, firm or corporation to furnish a competent person to explain the system and demonstrate by the operation of such system that such system complies with state and federal laws. The secretary of state may employ a competent person or persons to assist in the examination and to advise the secretary as to the sufficiency of such system and equipment and to pay such persons reasonable compensation therefor. The costs of employment and other costs associated with the approval of such system shall be paid by the applicant.

(b) The secretary of state may require a review of any theretofore approved system using optical scanning equipment and the operation thereof. Such review shall be commenced by the secretary of state giving written notice to the person, firm or corporation which sought approval of the system and to each county election officer and county commissioner of counties known to have purchased, leased or rented any such system or equipment. Such notice shall fix a time and place of hearing at which those persons wishing to be heard may appear and give oral or written testimony and explanation of the system, its optical scanning equipment and operation and experience had therewith. After such hearing date and after such review as the secretary of state deems appropriate, the secretary of state may renew approval of the system and such equipment, require changes therein for continued approval thereof or rescind approval previously given on either a conditioned or permanent basis.

(c) The secretary of state may appoint persons to assist county election officers or county commissioners in the testing of any system using optical scanning equipment and the programs of the system.

History: L. 1982, ch. 158, § 4; L. 2007, ch. 125, § 27; July 1.



25-4606 Same; care and storage of equipment.

25-4606. Same; care and storage of equipment. The board of county commissioners shall provide for the storage of optical scanning equipment. The county election officer shall be in complete charge of the system and its equipment and safekeeping thereof when not in use and keeping such equipment in repair and working order and shall see that such equipment is delivered to the central tabulating area in time for all arrangements to be made and for the system to be ready for use at the hour of opening the polls. After the election, the county election officer shall see that the system and its equipment is returned to the place of storage, or are secured for on-site storage.

History: L. 1982, ch. 158, § 6; April 29.



25-4607 Ballots; printing and design.

25-4607. Ballots; printing and design. The ballot information shall be in the order of arrangement provided for in article 6, chapter 25 of Kansas Statutes Annotated for official ballots. Such information may be printed on both sides of one ballot or on more than one ballot. Nothing in this act shall be construed as prohibiting the use of multiple ballots when the information for any election exceeds the capacity of a single ballot. Voting squares or ovals may be placed before or after the names of candidates and statements of questions or on a separate paper corresponding to the ballot upon which the names of candidates and statements of questions appear. Voting squares or ovals shall be of such size as is compatible with the system used. Ballots shall be printed on paper and with ink compatible with the system used and the information printed in as plain clear type and size as the ballot spaces permit. On each ballot shall be printed a box, which shall be placed on the ballot in such a manner so as not to interfere with the scanning of the ballot. Such box shall be provided to allow for the insertion of a unique mark designated by the county election officer to verify the authenticity of the ballot.

History: L. 1982, ch. 158, § 7; L. 1992, ch. 6, § 6; L. 1999, ch. 105, § 11; L. 2007, ch. 125, § 28; July 1.



25-4608 Voting procedures applicable.

25-4608. Voting procedures applicable. Insofar as applicable, the procedures provided for voting on regular paper ballots shall apply when optical scanning equipment is to be used. Prior to delivering any ballot to the voter, the board worker should place a unique mark in the box printed at the bottom of the ballot. A unique mark shall be of such a manner so as not to identify any individual ballot and shall be consistent on every ballot delivered to a voter in the voting place.

History: L. 1982, ch. 158, § 8; L. 1992, ch. 6, § 7; Feb. 27.



25-4609 Marking ballots; instruction; voter assistance; procedure.

25-4609. Marking ballots; instruction; voter assistance; procedure. (a) Each voter shall be instructed how to mark the ballot before such voter enters the voting booth. The voter shall also be instructed to place such person's ballot or ballots in a ballot sleeve or other container after voting, in order that no votes are exposed.

(b) In case any elector after entering the voting booth asks for further instruction concerning the manner of voting, two election board members of opposite political parties shall give such instruction to such elector, but no election board member or other election officer or person assisting an elector shall in any manner request, suggest or seek to persuade or induce any elector to vote for or against any candidate, question or ticket.

(c) After the voter has marked the ballot or ballots, the voter shall place it or them in the ballot sleeve provided for this purpose and return it to the judge. The judge shall verify the unique mark on the ballot and deposit the ballot in the ballot box.

History: L. 1982, ch. 158, § 9; L. 1987, ch. 131, § 1; L. 1992, ch. 6, § 8; L. 2007, ch. 125, § 29; July 1.



25-4610 Testing of equipment before election; notice; additional tests; disposition of ballots and programs.

25-4610. Testing of equipment before election; notice; additional tests; disposition of ballots and programs. (a) The optical scanning equipment may be located at any place within the county approved by the county election officer.

(b) Within five days prior to the date of the election, the county election officer shall have the optical scanning equipment tested to ascertain that the equipment will correctly count the votes cast for all offices and on all questions submitted. Public notice of the time and place of the test shall be given at least 48 hours prior thereto by publication once in a newspaper of general circulation in the county where such equipment is to be used. The test shall be open to representatives of the political parties, candidates, the press and the public. The test shall be conducted by processing a preaudited group of ballots marked as to record a predetermined number of valid votes for each candidate and on each question submitted, and shall include for each office one or more ballots which have votes in excess of the number allowed by law in order to test the ability of the optical scanning equipment to reject such votes. If any error is detected, the cause therefor shall be ascertained and corrected and an errorless count shall be made before the optical scanning equipment is approved. The test shall be repeated after the completion of the canvass. The programs and ballots shall be sealed, retained and disposed of in the same manner as paper ballots.

History: L. 1982, ch. 158, § 10; L. 2007, ch. 125, § 30; July 1.



25-4611 Procedure when polls are closed; comparison count; ballots to counting location; public counting; manual count, when; advance voting ballots; printing and posting of tabulated return.

25-4611. Procedure when polls are closed; comparison count; ballots to counting location; public counting; manual count, when; advance voting ballots; printing and posting of tabulated return. (a) As soon as the polls are closed, the supervising judge shall count the number of ballots or envelopes containing ballots that have been cast to determine that the number of ballots equals the number of voters shown on the poll book. If there is a discrepancy, this fact shall be reported in writing to the county election officer with the reasons therefor if known.

(b) The election judge shall place all ballots that have been cast in the container provided for the purpose, which shall be sealed and delivered by two election board members who shall not be of the same political party, to the counting location together with the provisional, unused, void and defective ballots and returns.

(c) All proceedings at the counting location shall be under the direction of the county election officer and under the observation of two election board members who shall not be of the same political party and shall be open to the public, but no persons except those employed and authorized for the purpose shall touch any ballot, ballot container or return. If any ballot is damaged or defective so that it cannot properly be counted by the optical scanning equipment, it shall be counted manually.

(d) Advance voting ballots may be counted by the optical scanning equipment if they have been marked in a manner which will enable them to be properly counted by such equipment. If any advance voting ballot is damaged or defective so that it cannot properly be counted by the optical scanning equipment, it shall be counted manually.

(e) The return printed by the optical scanning equipment, to which has been added the return of write-in and advance voting votes and manually counted votes, shall constitute the official return of each precinct or voting area. Upon completion of the count the returns shall be open to the public. A copy of the returns shall be posted at the office of the county election officer.

(f) If for any reason it becomes impracticable to count all or a part of the ballots with optical scanning equipment, the county election officer may direct that they be counted manually, following as far as practicable the provisions governing the counting of paper ballots.

History: L. 1982, ch. 158, § 11; L. 1995, ch. 192, § 50; L. 2007, ch. 125, § 31; July 1.



25-4612 Optical scanning equipment fraud; penalty.

25-4612. Optical scanning equipment fraud; penalty. Optical scanning equipment fraud is:

(a) Being in unlawful or unauthorized possession of ballots, optical scanning equipment, computer programs, operating systems, firmware or software; or

(b) intentionally tampering with, altering, disarranging, defacing, impairing or destroying any optical scanning equipment or component part thereof, or any ballot, operating system, firmware or software used by a system.

Optical scanning equipment fraud is a severity level 9, nonperson felony.

History: L. 1982, ch. 158, § 12; L. 1993, ch. 291, § 216; L. 2007, ch. 125, § 32; July 1.



25-4613 Specifications for optical scanning systems and equipment.

25-4613. Specifications for optical scanning systems and equipment. Optical scanning equipment and systems using optical scanning equipment approved by the secretary of state:

(a) Shall be capable of being tested to ascertain that the equipment will correctly count votes cast for all offices and on all questions submitted; and

(b) shall be capable of printing in legible form, reports and summaries of the election results as required by articles 30 and 31 of chapter 25 of Kansas Statutes Annotated; and

(c) shall be capable of tabulating votes for candidates for nomination or election of all political parties officially recognized pursuant to K.S.A. 25-302a, and amendments thereto; and

(d) shall be capable of tabulating votes for any independent candidate of any office; and

(e) shall be capable of tabulating votes for constitutional amendments or other questions submitted; and

(f) shall be capable of tabulating the number of "write-in" votes cast for any office;

(g) shall not count any votes for an office or upon a question submitted when the voter has cast more votes for such office or upon such question than the voter is entitled to cast;

(h) shall provide notification when the voter has cast more votes for such office or upon such question than the voter is entitled to cast; and

(i) shall meet the requirements of the help America vote act of 2002 and other federal statutes and regulations governing voting equipment.

History: L. 1982, ch. 158, § 13; L. 2007, ch. 125, § 33; July 1.



25-4614 Rules and regulations.

25-4614. Rules and regulations. The secretary of state may adopt rules and regulations:

(a) For the use of optical scanning systems to count votes under the election laws of this state; and

(b) necessary for the administration of this act.

History: L. 2007, ch. 125, § 34; July 1.



25-4615 25-4615.Title.

25-4615. Title. K.S.A. 25-4601 through 25-4613, inclusive, and amendments thereto, and K.S.A. 2015 Supp. 25-4614 and 25-4615, and amendments thereto, shall be known and may be cited as the optical scanning voting systems act.

History: L. 2007, ch. 125, § 35; July 1.






Article 47 HELP AMERICA VOTE ACT OF 2002 ADMINISTRATIVE COMPLAINT ACT

25-4701 Citation of act.

25-4701. Citation of act. K.S.A. 2015 Supp. 25-4701 through 25-4716, and amendments thereto, shall be known and may be cited as the help America vote act of 2002 administrative complaint act.

History: L. 2004, ch. 25, § 17; July 1.



25-4702 Purpose.

25-4702. Purpose. Scope. This act provides a uniform, nondiscriminatory administrative procedure for the resolution of any complaint alleging a violation of any provision of title III of the "help America vote act of 2002," including a violation that has occurred, is occurring, or is about to occur.

History: L. 2004, ch. 25, § 18; July 1.



25-4703 Definitions.

25-4703. Definitions. As used in this act:

(a) "Arbitrator" means a neutral third party selected by the secretary of state who resolves the dispute between the complainant and respondent, and whose decision is final.

(b) "Complainant" means the person who files a complaint with the Kansas secretary of state under this act.

(c) "Respondent" means any state or local election official whose actions are asserted to be in violation of title III in a complaint filed under this act.

(d) "Title III" means title III of the help America vote act of 2002, public law 107-252, 116 Stat. 1666 (2002), codified at 42 United States code §§ 15481-15485.

History: L. 2004, ch. 25, § 19; July 1.



25-4704 Filing of complaint.

25-4704. Filing of complaint. Any person who believes that a violation of any provision of title III is occurring, has occurred, or is about to occur, may file a complaint with the secretary of state.

History: L. 2004, ch. 25, § 20; July 1.



25-4705 Form of complaint.

25-4705. Form of complaint. (a) A complaint shall be made in writing and signed by the complainant under oath before a notary public.

(b) The complaint shall be submitted on a form prescribed by the secretary of state. The complaint form shall be available from the secretary of state or from any county election office.

History: L. 2004, ch. 25, § 21; July 1.



25-4706 Time limits for filing complaints.

25-4706. Time limits for filing complaints. (a) A complaint shall be filed with the secretary of state within 30 days after the occurrence of the actions or events that form the basis for the complaint. For violations that are occurring or about to occur that may need immediate remedy, the complaint shall be timely filed to allow for resolution.

(b) The secretary of state shall deliver a copy of the complaint to each respondent.

(c) If the secretary of state is the respondent in the complaint, the complaint shall be filed and reviewed by the Kansas department of administration and all references to the secretary of state as the determinative body contained in this act shall be construed to refer to the Kansas department of administration.

History: L. 2004, ch. 25, § 22; July 1.



25-4707 Consolidation of complaints.

25-4707. Consolidation of complaints. The secretary of state may consolidate complaints if such complaints relate to the same actions or events or raise common questions of law or fact.

History: L. 2004, ch. 25, § 23; July 1.



25-4708 Record; contents.

25-4708. Record; contents. (a) The secretary of state shall compile and maintain an official record in connection with each complaint filed under this act.

(b) The official record shall contain:

(1) A copy of the complaint, including any amendments made with the permission of the secretary of state;

(2) a copy of any written submission by the complainant;

(3) a copy of any written response by any respondent or other interested person;

(4) any written report or review conducted by the secretary of state or county election officials;

(5) copies of all notices and correspondence to or from secretary of state in connection with the complaint;

(6) originals or copies of any tangible evidence received or considered;

(7) the original recording produced at any hearing conducted on the complaint, and a copy of any transcript produced on the complaint; and

(8) a copy of any final determination made on the complaint.

History: L. 2004, ch. 25, § 24; July 1.



25-4709 Hearing; notice.

25-4709. Hearing; notice. (a) If requested by the complainant, the secretary of state shall conduct a hearing on the record to review the complaint. The secretary of state or other person designated by the secretary of state shall serve as the hearing officer.

(b) The hearing shall be conducted no later than 30 days after the secretary of state receives the complaint. The secretary of state shall give at least 5 days advance notice of the date, time, and place of the hearing to the complainant and each named respondent.

History: L. 2004, ch. 25, § 25; July 1.



25-4710 Hearing procedure; official notice.

25-4710. Hearing procedure; official notice. (a) To the extent necessary for full disclosure of all relevant facts and issues, the hearing officer shall afford all parties the opportunity to respond, present evidence and argument, and shall not be bound by the technical rules of evidence; provided, the hearing officer may place reasonable limits on the length of the hearing.

(b) The hearing officer may at such hearing officer's discretion give any nonparty an opportunity to present oral or written statements.

(c) All testimony of each party and witness shall be made under oath or affirmation and the hearing officer shall have the power to administer an oath or affirmation for that purpose.

(d) Any part of the evidence may be received in written form if doing so will expedite the hearing without substantial prejudice to the interests of any party.

(e) Official notice may be taken of:

(1) Any matter that could be judicially noticed in the courts of this state;

(2) the record of other proceedings before the secretary of state;

(3) any technical matter within the secretary of state's specialized knowledge; and

(4) any code of standards that have been adopted by:

(A) An agency of the United States;

(B) an agency of this state or of another state; or

(C) a nationally recognized organization or association.

(f) The hearing officer may conduct all or part of the hearing by telephone or other electronic means, if each participant in the hearing has an opportunity to participate in the entire proceeding.

(g) The hearing shall be recorded at the secretary of state's expense. The secretary of state is not required to prepare a transcript at its expense. Any party may request, at the party's expense, that the secretary of state prepare a transcript from the record, or cause additional recordings to be made during the hearing. If a transcript is produced, the secretary of state shall include a copy in the official record.

(h) Except for any part of the hearing that the hearing officer rules to be closed pursuant to a provision of law expressly authorizing such closure, the hearing shall be open to the public.

History: L. 2004, ch. 25, § 26; July 1.



25-4711 Informal and pre-hearing conferences.

25-4711. Informal and pre-hearing conferences. (a) The secretary of state may conduct an informal conference to resolve the filed complaint, if both the complainant and respondent have an opportunity to participate in the proceeding.

(b) The secretary of state may conduct a pre-hearing conference to organize issues and procedures to promote an orderly and prompt hearing.

(c) The secretary of state shall give advance notice to the complainant and respondent of the date, time, and place of any conference.

History: L. 2004, ch. 25, § 27; July 1.



25-4712 Subpoenas.

25-4712. Subpoenas. Subpoenas. The secretary of state may issue subpoenas for a witness or any material that is relevant to the administration of this act. The secretary of state may issue subpoenas to compel the attendance of witnesses and/or production of books, documents and records anywhere in the state in any hearing held under the provisions of this act.

History: L. 2004, ch. 25, § 28; July 1.



25-4713 Determination.

25-4713. Determination. (a) If there has been no hearing, the secretary of state shall review the record and determine whether a violation of title III has been established by a preponderance of evidence. Pursuant to paragraph (3) of subsection (c) of K.S.A. 77-603, the determination of the secretary of state shall be final and shall not be subject to appeal pursuant to the Kansas judicial review act.

(b) At the conclusion of any hearing, the secretary of state shall determine whether a violation of title III has been established by a preponderance of evidence. The determination of the secretary of state shall be final and shall not be subject to the Kansas judicial review act.

(c) If the complaint is not timely filed or if the secretary of state determines that a violation has not occurred or that there is insufficient evidence to establish a violation, the secretary of state shall dismiss the complaint.

(d) The secretary of state shall explain in a written decision the reasons for the determination and for any remedy selected.

(e) Except as specified in K.S.A. 2015 Supp. 25-4715, and amendments thereto, unless the complainant consents in writing to an extension of time, the final determination of the secretary of state shall be issued within 90 days after the complaint is filed.The final determination shall be mailed to the complainant and each respondent and published on the secretary of state website.

(f) If the secretary of state cannot make a final determination within 90 days after the complaint was filed, or within any extension to which the complainant consents, the complaint shall be referred for final resolution under K.S.A. 2015 Supp. 25-4715, and amendments thereto. The record compiled pursuant to K.S.A. 2015 Supp. 25-4708, and amendments thereto, shall be made available for use under K.S.A. 2015 Supp. 25-4715, and amendments thereto.

History: L. 2004, ch. 25, § 29; L. 2010, ch. 17, § 42; July 1.



25-4714 Remedies.

25-4714. Remedies. (a) Upon the finding of a violation, the secretary of state shall provide an appropriate remedy to resolve the grievance. The remedy may include:

(1) An order to any respondent commanding the respondent to take specified action, or prohibiting the respondent from taking specified action;

(2) An order directing the respondent or any  of respondent's employees or agents to obtain additional training or education to prevent future violations;

(3) Any other remedy as deemed appropriate by the secretary of state to prevent or remedy the violation or future violations.

(b) The secretary of state may order either party to pay the costs of the hearing, based upon a finding by the secretary of state that such party's actions were egregious, frivolous, harassing, or were for an improper purpose.

History: L. 2004, ch. 25, § 30; July 1.



25-4715 Appointment of arbitrator; when.

25-4715. Appointment of arbitrator; when. (a) If the secretary of state does not render a final determination within 90 days after the complaint is filed, or within any extension to which the complainant consents, the complaint shall be resolved under this section.

(b) Within five days after a final determination was due, the secretary of state shall designate the name of an arbitrator to resolve the complaint. The designation shall be in writing and provided to both the complainant and respondent.

(c) The arbitrator may review the record compiled in connection with the complaint, including the tape recording or any transcript of a hearing and any briefs or memoranda, but shall not receive additional testimony or evidence.

(d) The arbitrator shall issue a written resolution within 10 days after the secretary of state's determination was due. The final resolution of the arbitrator shall be mailed to the secretary of state, the complainant, and each respondent, and published on the secretary of state website. Pursuant to paragraph (3) of subsection (c) of K.S.A. 77-603, and amendments thereto, the determination of the arbitrator under this section shall be final and shall not be subject to review under the Kansas judicial review act.

History: L. 2004, ch. 25, § 31; L. 2010, ch. 17, § 43; July 1.



25-4716 Rules and regulations.

25-4716. Rules and regulations. The secretary of state may adopt rules and regulations to administer this act.

History: L. 2004, ch. 25, § 32; July 1.









Chapter 26 EMINENT DOMAIN

Article 1 GENERAL CONDEMNATION LAW

26-101 Condemnation by corporations and partnerships.

26-101. Condemnation by corporations and partnerships. Any corporation having the right of eminent domain and any partnership holding a certificate of convenience issued by the state corporation commission and having the right of eminent domain, shall exercise such right in the manner set forth in K.S.A. 26-501 to 26-516, inclusive.

History: R.S. 1923, 26-101; L. 1935, ch. 179, § 1; L. 1947, ch. 183, § 2; L. 1949, ch. 258, § 1; L. 1963, ch. 234, § 70; Jan. 1, 1964.






Article 2 CONDEMNATION IN CITIES

26-201 Cities; authority to condemn; interest acquired; resolution, notice, ordinance; exercise of power.

26-201. Cities; authority to condemn; interest acquired; resolution, notice, ordinance; exercise of power. A city shall have the right to acquire by condemnation any interest in real property, including a fee simple title thereto, but cities shall not have the right to acquire a fee simple title to property condemned solely for street purposes. Whenever it shall be deemed necessary by the governing body of any city to appropriate private property for the use of the city for any purpose whatsoever, the governing body shall by resolution declare such necessity and authorize a survey and description of the land or interest to be condemned to be made by a licensed land surveyor or a professional engineer who is competent to conduct a land survey and filed with the city clerk. Such resolution shall be published once in the official city newspaper. Upon the filing of the survey and description of the land or interest to be condemned the governing body shall by ordinance authorize and provide for the acquisition of such land or interest, setting forth such condemnation, the interest to be taken and for what purpose the same is to be used. If in the opinion of the governing body any property is specially benefited by the proposed improvement such property shall be designated as the benefit district and the same shall be fixed by the ordinance authorizing and providing for the acquisition of the land or interest. The governing body, as soon as practicable after passage of the ordinance authorizing and providing for the appropriation of such land or interest and the fixing of the benefit district, if any is fixed, shall proceed to exercise the power of eminent domain in accordance with the eminent domain procedure act.

History: R.S. 1923, 26-201; L. 1963, ch. 234, § 71; L. 1967, ch. 211, § 1; L. 1972, ch. 147, § 1; L. 2006, ch. 192, § 10; July 1.



26-204 Payment of award; time title to vest.

26-204. Payment of award; time title to vest. When the city treasurer of such city is authorized by the governing body to do so, he shall pay to the clerk of the district court the amount of the award pursuant to K.S.A. 26-507. The title to the lands condemned by any city shall vest in such city at the time provided in K.S.A. 26-507.

History: R.S. 1923, 26-204; L. 1961, ch. 208, § 1; L. 1961, ch. 209, § 2; L. 1963, ch. 234, § 72; L. 1967, ch. 211, § 2; July 1.



26-206a Application to urban renewal law.

26-206a. Application to urban renewal law. The provisions of K.S.A. 26-501 to 26-516, inclusive, shall apply in the acquisition of any property by the exercise of eminent domain under the provisions of article 47 of chapter 17 of the Kansas Statutes Annotated, and acts amendatory thereof or supplemental thereto, by any city, municipality, agency, public body or quasi-public body.

History: L. 1961, ch. 209, § 4; L. 1963, ch. 234, § 73; Jan. 1, 1964.



26-208 Condemnation of land outside city.

26-208. Condemnation of land outside city. Where the governing body of any city, or any other board or commission of such city, is authorized to condemn land outside the city limits for the use of such city or any public utility owned by such city, the same proceedings shall be had as though such land were located within such city, so far as the procedure relating to cities shall be applicable.

History: R.S. 1923, 26-208; Dec. 27.



26-209 Assessment of costs in benefit districts.

26-209. Assessment of costs in benefit districts. Where property is condemned, the cost of which property or any part thereof is to be assessed against specific property embraced in a benefit district, the governing body or three householders appointed by it, shall assess against the city the amount of the benefit to the public generally and shall assess the remainder of the cost of such condemnation against the specific property embraced in said benefit district, and the same shall be levied and collected as a special assessment, in addition to other taxes and assessments, and shall be certified by the city clerk to the county clerk, to be placed on the tax rolls for collection, subject to the same penalties and collected in like manner as other taxes.

History: R.S. 1923, 26-209; L. 1963, ch. 234, § 74; Jan. 1, 1964.



26-210 Condemnation by board or commission.

26-210. Condemnation by board or commission. The foregoing sections relating to the condemnation of land or any easement therein for public purposes in cities are hereby extended to the board of park commissioners or any other board or commission having the power to condemn land in cities for public purposes, and in such cases the duties devolving upon and the powers conferred upon the governing body shall devolve upon and be exercised by the board or commission authorized to condemn private property for public uses, so far as the same shall be applicable.

History: R.S. 1923, 26-210; Dec. 27.



26-211 Abatement and cancellation of taxes and removal of certain real estate from tax rolls.

26-211. Abatement and cancellation of taxes and removal of certain real estate from tax rolls. That all of the real estate described in the preamble to this act condemned by the city of El Dorado under the power of eminent domain, except that portion of the southwest quarter (SW1/4) of section 21, township 25, range 6 last described in said preamble which was sold by said city, shall be stricken from the tax roll by the county clerk of the county in which said real estate is situated and all delinquent and all future taxes levied against said condemned and city-owned real estate shall be abated, canceled and stricken from the tax rolls, and the county clerk and the county treasurer of such county shall correct their records to conform thereto and the county clerk shall notify the taxing authorities of any district in which such real estate, or any part thereof, is situated of such corrections.

History: L. 1955, ch. 434, § 1; June 30.






Article 4 STONE QUARRIES

26-401 Procedure for taking stones.

26-401. Procedure for taking stones. Whenever in the prosecution of any public works by the state, or in the erection of public buildings under the authority of the state, it shall be necessary to take any stone or stones from any stone quarry for the purpose of erecting such building, the same may be taken and appropriated in the same manner as is provided by K.S.A. 26-501 to 26-516, inclusive.

History: L. 1865, ch. 80, § 1; G.S. 1868, ch. 106, § 1; R.S. 1923, 26-401; L. 1963, ch. 234, § 75; Jan. 1, 1964.



26-402 Damages paid by contractor.

26-402. Damages paid by contractor. The contractor or contractors for such works shall in all cases pay the damages which shall be assessed.

History: L. 1865, ch. 80, § 2; Feb. 22; G.S. 1868, ch. 106, § 2; R.S. 1923, 26-402.






Article 5 PROCEDURE ACT

26-501 Eminent domain procedure; venue.

26-501. Eminent domain procedure; venue. (a) The procedure for exercising eminent domain, as set forth in K.S.A. 26-501 through 26-518 and K.S.A. 2015 Supp. 26-501a and 26-501b, and amendments thereto, shall be followed in all eminent domain proceedings.

(b) The proceedings shall be brought by filing a verified petition in the district court of the county in which the real estate is situated, except if it be an entire tract situated in two or more counties, the proceedings may be brought in any county in which any tract or parts thereof is situated.

(c) For the purposes of the eminent domain procedure act, unless the context clearly indicates a different meaning, the following terms shall have the following respective meanings:

(1) "Municipality" means city, county or unified government.

(2) "Taking" means the use by any authorized entity of the power of eminent domain to acquire any interest in private real property.

History: L. 1963, ch. 234, § 1; L. 2006, ch. 192, § 5; July 1, 2007.



26-501a Eminent domain; limited to public use; transfer to private entity prohibited; exception.

26-501a. Eminent domain; limited to public use; transfer to private entity prohibited; exception. On and after July 1, 2007: (a) Private property shall not be taken by eminent domain except for public use and private property shall not be taken without just compensation.

(b) The taking of private property by eminent domain for the purpose of selling, leasing or otherwise transferring such property to any private entity is prohibited except as provided in K.S.A. 2015 Supp. 26-501b, and amendments thereto.

(c) This section shall be part of and supplemental to the eminent domain procedure act.

History: L. 2006, ch. 192, § 1; May 25.



26-501b Eminent domain; transfer to private entity authorized, when.

26-501b. Eminent domain; transfer to private entity authorized, when. On and after July 1, 2007, the taking of private property by eminent domain for the purpose of selling, leasing, or otherwise transferring such property to any private entity is authorized if the taking is:

(a) By the Kansas department of transportation or a municipality and the property is deemed excess real property that was taken lawfully and incidental to the acquisition of right-of-way for a public road, bridge or public improvement project including, but not limited to a public building, park, recreation facility, water supply project, wastewater and waste disposal project, storm water project and flood control and drainage project;

(b) by any public utility, as defined in K.S.A. 66-104, and amendments thereto, gas gathering service, as defined in K.S.A. 55-1,101, and amendments thereto, pipe-line companies, railroads and all persons and associations of persons, whether incorporated or not, operating such agencies for public use in the conveyance of persons or property within this state, but only to the extent such property is used for the operation of facilities necessary for the provision of services;

(c) by any municipality when the private property owner has acquiesced in writing to the taking;

(d) by any municipality for the purpose of acquiring property which has defective or unusual conditions of title including, but not limited to, clouded or defective title or unknown ownership interests in the property;

(e) by any municipality for the purpose of acquiring property which is unsafe for occupation by humans under the building codes of the jurisdiction where the structure is situated;

(f) expressly authorized by the legislature on or after July 1, 2007, by enactment of law that identifies the specific tract or tracts to be taken. If the legislature authorizes eminent domain for private economic development purposes, the legislature shall consider requiring compensation of at least 200% of fair market value to property owners.

(g) This section shall be part of and supplemental to the eminent domain procedure act.

History: L. 2006, ch. 192, § 2; May 25.



26-502 Contents of petition.

26-502. Contents of petition. A petition shall include allegations of (1) the authority for and the purpose of the taking; (2) a description of each lot, parcel or tract of land and the nature of the interest to be taken; (3) insofar as their interests are to be taken (a) the name of any owner and all lienholders of record, and (b) the name of any party in possession. Such petition shall be verified by affidavit. Upon the filing of such petition the court by order shall fix the time when the same will be taken up. No defect in form which does not impair substantial rights of the parties shall invalidate any proceeding.

History: L. 1963, ch. 234, § 2; Jan. 1, 1964.



26-503 Eminent domain procedure; notice.

26-503. Eminent domain procedure; notice. The plaintiff shall cause to be published once in a newspaper of general circulation in the county where the lands are situated a notice of the proceeding at least 14 days in advance of the date fixed by the court for consideration of the petition and appointment of appraisers, and shall at least 14 days before such date mail to each interested party as named in K.S.A. 26-502, and amendments thereto, and whose address is known or can with reasonable diligence be ascertained a copy of such publication notice and petition insofar as it relates to his interest. No defect in any notice or in the service thereof shall invalidate any proceedings.

History: L. 1963, ch. 234, § 3; L. 1969, ch. 195, § 1; L. 2010, ch. 135, § 40; July 1.



26-504 Same; findings; order appointing appraisers; duties; appeals to supreme court, when.

26-504. Same; findings; order appointing appraisers; duties; appeals to supreme court, when. If the judge to whom the proceeding has been assigned finds from the petition: (1) The plaintiff has the power of eminent domain; and (2) the taking is necessary to the lawful corporate purposes of the plaintiff, the judge shall entertain suggestions from any party in interest relating to the appointment of appraisers and the judge shall enter an order appointing three disinterested residents of the county in which the petition is filed, at least two of the three of whom shall have experience in the valuation of real estate, to view and appraise the value of the lots and parcels of land found to be necessary, and to determine the damages and compensation to the interested parties resulting from the taking. Such order shall also fix the time for the filing of the appraisers' report at a time not later than 45 days after the entry of such order except for good cause shown, the court may extend the time for filing by a subsequent order. The granting of an order determining that the plaintiff has the power of eminent domain and that the taking is necessary to the lawful corporate purposes of the plaintiff shall not be considered a final order for the purpose of appeal to the supreme court, but an order denying the petition shall be considered such a final order.

Appeals to the supreme court may be taken from any final order under the provisions of this act. Such appeals shall be prosecuted in like manner as other appeals and shall take precedence over other cases, except cases of a like character and other cases in which preference is granted by statute.

History: L. 1963, ch. 234, § 4; L. 1999, ch. 111, § 1; L. 2004, ch. 110, § 6; July 1.



26-505 Same; appraisers' oath, instructions, reports and notification to condemner; notice to interested persons by condemner; fees and expenses.

26-505. Same; appraisers' oath, instructions, reports and notification to condemner; notice to interested persons by condemner; fees and expenses. After such appointment, the appraisers shall take an oath to faithfully discharge their duties as appraisers. The judge shall instruct the appraisers on matters including, but not limited to, the following: (1) That the appraisers are officers of the court and not representatives of the plaintiff or any other party; (2) that the appraisers are to receive instructions only from the judge; (3) the nature of the appraisers' duties and authority; (4) the basis, manner and measure of ascertaining the value of the land taken and damages resulting from such taking; (5) that, except for incidental contact for the purpose of verifying factual information relating to the subject real estate or to discuss scheduling matters, appraisers shall refrain from any ex parte meetings or discussions with representatives of the plaintiff or property owner without first advising the adverse party and providing such party with the opportunity to be present; and (6) that all written material provided to an appraiser or appraisers by a party shall be provided forthwith to the adverse party. The instructions shall be in writing. Upon the completion of the appraisers' work the appraisers shall file the report in the office of the clerk of the district court and shall notify the condemner of such filing. The condemner, within seven days after receiving such notice, shall mail a written notice of the filing of such report to every person who owns any interest in any of the property being taken, if the address of such person is known, and shall file in the office of the clerk of the district court an affidavit showing proof of the mailing of such notice. The fees and expenses of the appraisers shall be determined and assessed by the court against the plaintiff.

History: L. 1963, ch. 234, § 5; L. 1968, ch. 138, § 1; L. 1999, ch. 111, § 2; L. 2006, ch. 192, § 6; L. 2010, ch. 135, § 41; July 1.



26-506 Eminent domain procedure; view of lands by appraisers; hearings, procedure; notice, sufficiency.

26-506. Eminent domain procedure; view of lands by appraisers; hearings, procedure; notice, sufficiency. (a) Notice, time, place and manner of hearing. The appraisers shall, after having been sworn, and instructed by the judge, make an appraisal and assessment of damages, by actual view of the lands to be taken and of the tracts of which the lands are a part, and by hearing of oral or written testimony from the plaintiff and each interested party as named in K.S.A. 26-502, and amendments thereto, appearing in person or by an attorney. Such testimony shall be given at a public hearing held in the county where the action is pending at a time and place fixed by the appraisers. Notice of the hearing shall be mailed at least 14 days in advance thereof to the plaintiff and to each party named in the petition if their address is known or can with reasonable diligence be ascertained, and by one publication in a newspaper of general circulation in each county where the lands are situated at least 14 days in advance of the hearing. In case of failure to meet on the day designated in the notice, the appraisers may meet on the following day without further notice. In case of failure to meet on either of such days, a new notice shall be required. A hearing begun pursuant to proper notice may be continued or adjourned from day to day and from place to place until the hearing with respect to all properties involved in the action has been concluded.

(b) Form of notice. The notice of hearing shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council.

History: L. 1963, ch. 234, § 6; L. 2003, ch. 106, § 1; L. 2006, ch. 62, § 6; L. 2010, ch. 135, § 42; July 1.



26-507 Same; payment of award and vesting of rights; removal of personal property; abandonment.

26-507. Same; payment of award and vesting of rights; removal of personal property; abandonment. (a) Payment of award; vesting of rights. If the plaintiff desires to continue with the proceeding as to particular tracts the plaintiff, within 30 days from the time the appraisers' report is filed, shall pay to the clerk of the district court the amount of the appraisers' award as to those particular tracts and court costs accrued to date, including appraisers' fees. Such payment shall be without prejudice to plaintiff's right to appeal from the appraisers' award. Except as provided further, upon such payment being made, the title, easement or interest appropriated in the land condemned shall thereupon immediately vest in the plaintiff, and it shall be entitled to the immediate possession of the land to the extent necessary for the purpose for which taken and consistent with the title, easement or interest condemned. If such property contains a defendant's personal property, a defendant shall have 14 days from the date such payment is made to the clerk of the district court to remove such personal property from the premises. The plaintiff shall be entitled to all the remedies provided by law for the securing of such possession. The clerk of the district court shall notify the interested parties that the appraisers' award has been paid and that the defendant shall have 14 days from the payment date to remove personal property from the premises.

(b) Abandonment. If the plaintiff does not make the payment prescribed in subsection (a) for any of the tracts described in the petition, within 30 days, from the time the appraisers' report is filed, the condemnation is abandoned as to those tracts, and judgment for costs, including the appraisers' fees together with judgment in favor of the defendant for the reasonable expenses incurred in defense of the action, shall be entered against the plaintiff. After such payment is made by the plaintiff to the clerk of the court, as provided in subsection (a), the proceedings as to those tracts for which payment has been made can only be abandoned by the mutual consent of the plaintiff and the parties interested in the award.

History: L. 1963, ch. 234, § 7; L. 2006, ch. 192, § 12; L. 2010, ch. 135, § 43; July 1.



26-508 Appeal from award; notice to parties affected; perfection of appeal; retroactive application.

26-508. Appeal from award; notice to parties affected; perfection of appeal; retroactive application. (a) If the plaintiff, or any defendant, is dissatisfied with the award of the appraisers, such party, within 30 days after the filing of the appraisers' report, may appeal from the award by filing a written notice of appeal with the clerk of the district court. The appeal shall be deemed perfected upon the filing of the notice of appeal. In the event any parties shall perfect an appeal, copies of such notice of appeal shall be mailed to all parties affected by such appeal, within seven days after the date of the perfection thereof. An appeal by the plaintiff or any defendant shall bring the issue of damages to all interests in the tract before the court for trial de novo. The appeal shall be docketed as a new civil action, the docket fee of a new court action shall be collected and the appeal shall be tried as any other civil action. The only issue to be determined therein shall be the compensation required by K.S.A. 26-513, and amendments thereto.

(b) This section, as amended by this act, shall be construed and applied prospectively, as well as retroactively to July 1, 2003, and shall apply to all eminent domain proceedings pending on or commenced after July 1, 2003.

History: L. 1963, ch. 234, § 8; L. 1968, ch. 138, § 2; L. 2003, ch. 106, § 2; L. 2006, ch. 192, § 13; L. 2010, ch. 135, § 44; July 1.



26-509 Same; assignment for trial on appeal; attorney fees, when.

26-509. Same; assignment for trial on appeal; attorney fees, when. In an action on appeal the court shall assign the case for trial to a jury, or to a master in accordance with K.S.A. 60-253, or acts amendatory thereof or supplemental thereto. Whenever the plaintiff condemner shall appeal the award of court appointed appraisers, and the jury renders a verdict for the landowners in an amount greater than said appraisers' award, the court may allow as court costs an amount to be paid to the landowner's attorney as attorney fees.

History: L. 1963, ch. 234, § 9; L. 1969, ch. 196, § 1; L. 1972, ch. 148, § 1; July 1.



26-510 Appeal from award; notice; withdrawal of payment.

26-510. Appeal from award; notice; withdrawal of payment. (a) The clerk of the district court shall notify the defendants within 14 days that the plaintiff has paid the amount of the appraisers' award pursuant to K.S.A. 26-507, and amendments thereto.

(b) The defendants may by order of the judge and without prejudice to the defendants' right of appeal withdraw the amount paid to the clerk of the court as the defendants' interests are determined by the appraisers' report.

History: L. 1963, ch. 234, § 10; L. 1989, ch. 112, § 1; L. 2010, ch. 135, § 45; July 1.



26-511 Interest on final judgment.

26-511. Interest on final judgment. (a) If the compensation finally awarded on appeal exceeds the amount of money paid to the clerk of the court pursuant to K.S.A. 26-507, the judge shall enter judgment against the plaintiff for the amount of the deficiency, with interest. If the compensation finally awarded on appeal is less than the amount paid to the clerk of the court pursuant to K.S.A. 26-507, the judge shall enter judgment in favor of the plaintiff for the return of the difference, with interest.

(b) If the money paid to the clerk of the court under K.S.A. 26-507 is paid before July 1, 1982, the judgment shall bear interest as follows:

(1) On and after the date of the payment to the clerk and before July 1, 1982, at the rate of 6% per annum; and

(2) on and after July 1, 1982, and until the date the judgment is paid, at the rate provided by K.S.A. 16-204, and amendments thereto.

(c) If the money paid to the clerk of the court under K.S.A. 26-507 is paid on or after July 1, 1982, the judgment shall bear interest, on and after the date of the payment to the clerk and until the date the judgment is paid, at the rate provided by K.S.A. 16-204, and amendments thereto.

History: L. 1963, ch. 234, § 11; L. 1982, ch. 88, § 2; July 1.



26-512 Same; making surveys and location.

26-512. Same; making surveys and location. The prospective condemner or its agents may enter upon the land and make examinations, surveys and maps thereof, and such entry shall constitute no cause of action in favor of the owners of the land, except for actual damages thereto.

History: L. 1963, ch. 234, § 12; Jan. 1, 1964.



26-513 Same; compensation required for taking and damage; determination.

26-513. Same; compensation required for taking and damage; determination. (a) Necessity. Private property shall not be taken or damaged for public use without just compensation.

(b) Taking entire tract. If the entire tract of land or interest in such land is taken, the measure of compensation is the fair market value of the property or interest at the time of the taking.

(c) Partial taking. If only a part of a tract of land or interest is taken, the compensation and measure of damages is the difference between the fair market value of the entire property or interest immediately before the taking, and the value of that portion of the tract or interest remaining immediately after the taking.

(d) Factors to be considered. In ascertaining the amount of compensation and damages, the following nonexclusive list of factors shall be considered if such factors are shown to exist. Such factors are not to be considered as separate items of damages, but are to be considered only as they affect the total compensation and damage under the provisions of subsections (b) and (c) of this section. Such factors are:

(1) The most advantageous use to which the property is reasonably adaptable.

(2) Access to the property remaining.

(3) Appearance of the property remaining, if appearance is an element of value in connection with any use for which the property is reasonably adaptable.

(4) Productivity, convenience, use to be made of the property taken, or use of the property remaining.

(5) View, ventilation and light, to the extent that they are beneficial attributes to the use of which the remaining property is devoted or to which it is reasonably adaptable.

(6) Severance or division of a tract, whether the severance is initial or is in aggravation of a previous severance; changes of grade and loss or impairment of access by means of underpass or overpass incidental to changing the character or design of an existing improvement being considered as in aggravation of a previous severance, if in connection with the taking of additional land and needed to make the change in the improvement.

(7) Loss of trees and shrubbery to the extent that they affect the value of the land taken, and to the extent that their loss impairs the value of the land remaining.

(8) Cost of new fences or loss of fences and the cost of replacing them with fences of like quality, to the extent that such loss affects the value of the property remaining.

(9) Destruction of a legal nonconforming use.

(10) Damage to property abutting on a right-of-way due to change of grade where accompanied by a taking of land.

(11) Proximity of new improvement to improvements remaining on condemnee's land.

(12) Loss of or damage to growing crops.

(13) That the property could be or had been adapted to a use which was profitably carried on.

(14) Cost of new drains or loss of drains and the cost of replacing them with drains of like quality, to the extent that such loss affects the value of the property remaining.

(15) Cost of new private roads or passageways or loss of private roads or passageways and the cost of replacing them with private roads or passageways of like quality, to the extent that such loss affects the value of the property remaining.

(e) Fair market value. "Fair market value" means the amount in terms of money that a well informed buyer is justified in paying and a well informed seller is justified in accepting for property in an open and competitive market, assuming that the parties are acting without undue compulsion. The fair market value shall be determined by use of the comparable sales, cost or capitalization of income appraisal methods or any combination of such methods.

History: L. 1963, ch. 234, § 13; L. 1969, ch. 196, § 2; L. 1999, ch. 111, § 3; Apr. 22.



26-514 Fixing of benefit districts and levying of special tax assessments no part of eminent domain procedure.

26-514. Fixing of benefit districts and levying of special tax assessments no part of eminent domain procedure. In all cases where costs of the improvement are to be paid for, in whole or in part, by fixing benefit districts or by means of apportionment of benefits on all property benefited, the assessments shall be levied and collected as the statutes now authorize, or may hereafter authorize the assessment, levy and collection of the expense of public improvements, but such special assessments shall not be any part of the condemnation proceedings.

History: L. 1963, ch. 234, § 14; Jan. 1, 1964.



26-515 Same; proceedings pending prior to effective date of this act; invalidity of part.

26-515. Same; proceedings pending prior to effective date of this act; invalidity of part. All proceedings or actions under any power of eminent domain pending at the time of the effective date of this act shall be completed in conformity with the laws in effect prior to such date.

If any part or parts of this act shall be held unconstitutional, such unconstitutionality shall not affect the validity of the remaining parts of this act. The legislature hereby declares that it would have passed the remaining parts of this act if it had known that such part or parts thereof would be declared unconstitutional.

History: L. 1963, ch. 234, § 15; Jan. 1, 1964.



26-516 Same; citation of act.

26-516. Same; citation of act. This act may be cited as the "eminent domain procedure act."

History: L. 1963, ch. 234, § 16; Jan. 1, 1964.



26-517 Dispute among parties as to division of award or amount of judgment; determination by court.

26-517. Dispute among parties as to division of award or amount of judgment; determination by court. In any action involving the condemnation of real property in which there is a dispute among the parties in interest as to the division of the amount of the appraisers' award or the amount of the final judgment, the district court shall, upon motion by any such party in interest, determine the final distribution of the amount of the appraisers' award or the amount of the final judgment.

History: L. 1969, ch. 196, § 3; July 1.



26-518 Acquisition of real property; duties of condemning authority.

26-518. Acquisition of real property; duties of condemning authority. Whenever federal funding is not involved, and real property is acquired by any condemning authority through negotiation in advance of a condemnation action or through a condemnation action, and which acquisition will result in the displacement of any person, the condemning authority shall:

(a) Provide the displaced person, as defined in the federal uniform relocation assistance and real property acquisition policies act of 1970, fair and reasonable relocation payments and assistance to or for displaced persons.

(b) Fair and reasonable relocation payments and assistance to or for displaced persons as provided under sections 202, 203 and 204 of the federal uniform relocation assistance and real property acquisition policies act of 1970, and amendments thereto, shall be deemed fair and reasonable relocation payments and assistance pursuant to this section.

(c) Nothing in this section shall preclude the voluntary negotiation of fair and reasonable relocation payments and assistance between the displaced person and condemning authority. If such negotiations lead to agreement between the displaced person and the condemning authority, that agreement shall be deemed fair and reasonable.

History: L. 2003, ch. 106, § 4; July 1.



26-519 Severability.

26-519. Severability. The provisions of K.S.A. 12-1773, 19-101a, 26-501, 26-505 and 26-507 and K.S.A. 2015 Supp. 26-501a and 26-501b are expressly declared to be nonseverable. If any provision of K.S.A. 12-1773, 19-101a, 26-501, 26-501a, 26-501b, 26-505 and 26-507 is held to be invalid or unconstitutional, the entirety of such sections shall be null and void.

History: L. 2006, ch. 192, § 14; May 25.






Article 6 LIMITATIONS ON RIGHT OF EMINENT DOMAIN

26-601 Limitations on right of eminent domain by Cowley county.

26-601. Limitations on right of eminent domain by Cowley county. Cowley county may not exercise the right of eminent domain to appropriate any land or site for which at least one of the purposes is a recreational-use purpose or if such county exercises the right of eminent domain to appropriate land or site, there shall be no private development on such land or site for a period of 30 years after such appropriation of land. Cowley county may not exercise the right of eminent domain to appropriate any land or site prior to a showing that all required state and federal permits to use or develop such land or site in the manner specified by the county have been obtained.

History: L. 2004, ch. 110, § 4; Apr. 22.









Chapter 27 FEDERAL JURISDICTION

Article 1 FEDERAL PROPERTY

27-101 Consent given to United States to acquire land; limitations.

27-101. Consent given to United States to acquire land; limitations. (a) The consent of the state of Kansas is hereby given in accordance with the provisions of section 8 of Article I of the constitution of the United States, to the acquisition by the United States by purchase, condemnation or otherwise, of any land in the state of Kansas, which may hereafter be required for custom houses, courthouses, post offices, national cemeteries, arsenals, veterans administration hospitals or centers or other military purposes, and to the acquisition of a tract or contiguous tracts of land the total of which does not exceed eighty (80) acres in area for any other purpose of the government of the United States.

(b) No tract or contiguous tracts of land the total of which exceeds eighty (80) acres in area may be acquired by the United States for a purpose not specifically authorized under subsection (a) of this section by condemnation or by exercise of a right of first refusal unless consent thereto is granted by concurrent resolution of the legislature of the state of Kansas receiving the affirmative vote of a majority of the members of each house of the legislature then elected (or appointed) and qualified.

History: L. 1927, ch. 206, § 1; L. 1980, ch. 116, § 1; April 19.



27-102 Jurisdiction.

27-102. Jurisdiction. That exclusive jurisdiction over and within any lands so acquired by the United States shall be, and the same is hereby, ceded to the United States, for all purposes; saving, however, to the state of Kansas the right to serve therein any civil or criminal process issued under the authority of the state, in any action on account of rights acquired, obligations incurred or crimes committed in said state, but outside the boundaries of such land; and saving further to said state the right to tax the property and franchises of any railroad, bridge or other corporations within the boundaries of such lands; but the jurisdiction hereby ceded shall not continue after the United States shall cease to own said lands.

History: L. 1927, ch. 206, § 2; March 17.



27-102b Taxing certain property upon military reservations.

27-102b. Taxing certain property upon military reservations. The property of any private corporation engaged in the business of owning or operating housing projects upon United States military reservations in this state shall be assessed and taxed annually, and the county in which the housing project lies geographically as determined by the descriptions set out in chapter 18 of the Kansas Statutes Annotated shall have jurisdiction over such housing projects for the purposes of taxation.

History: L. 1951, ch. 506, § 1; Feb. 28.



27-102c Same; property declared personalty; collection.

27-102c. Same; property declared personalty; collection. For the purposes of valuation and taxation, all buildings, fixtures and improvements of such housing projects on such military reservations are hereby declared to be personal property and shall be assessed and taxed as such, and the taxes imposed on such buildings, fixtures and improvements shall be collected by levy and sale of the interest of such owner, in the same manner as provided in other cases for the collection of taxes on personal property.

History: L. 1951, ch. 506, § 2; Feb. 28.



27-103 Fort Hays military reservation.

27-103. Fort Hays military reservation. Laws 1876, chapter 87, § 1, included by reference. [The title of the act reads as follows: "An act to cede jurisdiction to the United States over the territory of the Fort Hays military reservation." The reservation has since been receded to the state and accepted by the state for the purpose of establishing an agricultural experiment station and a branch of the then state normal school "and a public park" by L. 1901, ch. 421. See "state institutions."]

History: R.S. 1923, 27-103.



27-104 Fort Leavenworth reservation.

27-104. Fort Leavenworth reservation. Laws 1875, chapter 66, section 1, included by reference. [The title to the act is as follows: "An act to cede jurisdiction to the United States over the territory of the Fort Leavenworth military reservation." The general provisions of the act are covered by the first section of this article.]

History: R.S. 1923, 27-104.



27-105 Fort Riley military reservation.

27-105. Fort Riley military reservation. Laws 1889, chapter 150, section 1, included by reference. [The title to the act is as follows: "An act to cede jurisdiction to the United States over the territory of the Fort Riley military reservation." The general provisions of the act are covered by the first section of this article.]

History: R.S. 1923, 27-105.



27-106 Federal improvements at Fort Scott.

27-106. Federal improvements at Fort Scott. Laws 1885, chapter 135, section 1, included by reference. [The title to the act is as follows: "An act ceding jurisdiction to the United States over any lots and grounds which may be selected as a site for federal buildings in the city of Fort Scott, Kansas."]

History: R.S. 1923, 27-106.



27-107 Haskell institute at Lawrence.

27-107. Haskell institute at Lawrence. Laws 1889, chapter 155, section 1, included by reference. [The title to the act is as follows: "An act relating to the purchase by the United States of America of a site for the Haskell Institute and Industrial School, and giving the consent of the state of Kansas to such purchase, and ratifying the purchase of the same."]

History: R.S. 1923, 27-107.



27-107a Haskell institute; concurrent jurisdiction of state.

27-107a. Haskell institute; concurrent jurisdiction of state. The state of Kansas hereby accepts concurrent jurisdiction over the site of Haskell institute in the city of Lawrence which was retroceded to the state of Kansas by public law 89-442 of the United States.

History: L. 1967, ch. 212, § 1; Feb. 27.



27-108 Federal buildings in city of Leavenworth.

27-108. Federal buildings in city of Leavenworth. Laws 1883, chapter 43, section 1, included by reference. [The title to the act is as follows: "An act ceding jurisdiction to the United States over any lots and grounds which may be selected as a site for federal buildings in Leavenworth city, Kansas."]

History: R.S. 1923, 27-108.



27-109 Federal improvements in Salina.

27-109. Federal improvements in Salina. Laws 1889, chapter 105, section 1, included by reference. [The title to the act is as follows: "An act ceding jurisdiction to the United States over any lots and grounds which may be selected as a site for federal buildings in the city of Salina, Kansas."]

History: R.S. 1923, 27-109.



27-110 National Military Home.

27-110. National Military Home. Laws 1885, chapter 136, section 1, included by reference. [Cedes jurisdiction to federal government over territory included within the limits of the "Western Branch Soldiers' Home for Disabled Volunteer Soldiers" in Leavenworth county, now known as the National Military Home.]

History: R.S. 1923, 27-110.



27-111 Federal improvement in Wichita.

27-111. Federal improvement in Wichita. Laws 1886, chapter 122, section 1, included by reference. [The title to the act is as follows: "An act ceding jurisdiction to the United States over lots G, H, I, J, K and L, Market street, Griffinstine's reserve in Griffinstine's addition to the city of Wichita, Kansas, as a site for federal buildings."]

History: R.S. 1923, 27-111.



27-112 Federal improvements in Atchison.

27-112. Federal improvements in Atchison. Laws 1891, chapter 72, section 1, included by reference. [Act cedes federal jurisdiction over lots 8, 9, and 10 in block 41 at northeast corner of Kansas avenue and Seventh street, city of Atchison.]

History: R.S. 1923, 27-112.



27-113 Land for Indian school purposes.

27-113. Land for Indian school purposes. Laws 1891, chapter 82, section 1, included by reference. [Consent to purchase of land "heretofore or hereafter made" by United States for Indian school purposes.]

History: R.S. 1923, 27-113.



27-114 Acquisition of land in Emporia by United States government.

27-114. Acquisition of land in Emporia by United States government. Laws 1893, chapter 58, included by reference. [Cedes to federal government upon purchase or condemnation "any land in the city of Emporia," with usual restrictions.]

History: R.S. 1923, 27-114.



27-115 Consent given to acquire property under the federal migratory bird conservation act (45 Stat. 1222 to 1226; 16 U.S.C.A. §§ 715 to 715r).

27-115. Consent given to acquire property under the federal migratory bird conservation act (45 Stat. 1222 to 1226; 16 U.S.C.A. §§ 715 to 715r). Consent of the state of Kansas is hereby given to the acquisition by the United States, by purchase, gift, devise or lease, of such areas of land or water, or of land and water, in said state of Kansas, as the United States may deem necessary for the establishment of migratory bird reservations in accordance with the act of congress approved February 18, 1929, entitled "An act to more effectively meet the obligations of the United States under the migratory bird treaty with Great Britain by lessening the dangers threatening migratory game birds from drainage and other causes by the acquisition of areas of land and of water to furnish in perpetuity reservations for the adequate protection of such birds; and authorizing appropriations for the establishment of such areas, their maintenance and improvement, and for other purposes"; reserving, however, to the state of Kansas full and complete jurisdiction and authority over all such areas not incompatible with the administration, maintenance and protection and control thereof by the United States under the terms of said act of congress.

History: L. 1929, ch. 180, § 1; March 1.



27-116 Roads within boundaries of lands acquired for military or naval purposes not abandoned or vacated; reopening, when.

27-116. Roads within boundaries of lands acquired for military or naval purposes not abandoned or vacated; reopening, when. That where the United States government shall acquire or has acquired, after December 7, 1941, by purchase, gift or condemnation any lands in this state for military or naval purposes and within the boundaries of the lands so acquired there are located county or township roads and some or all of such roads are closed to public travel, the closing of such roads and the closing of extensions of such roads lying outside said boundaries which connect with other township or county roads or state highways shall not be construed to be or constitute an abandonment or vacation of such roads or extensions. Whenever the United States government no longer uses the lands so acquired for military or naval purposes, the board of county commissioners or township board, as the case may be, may by resolution open said roads and extensions and no condemnation or other proceedings shall be necessary to reopen the same.

History: L. 1943, ch. 242, § 1; June 28.



27-117 Lands acquired for flood control; distribution of lease moneys.

27-117. Lands acquired for flood control; distribution of lease moneys. (a) All moneys paid to the state of Kansas by the United States representing the state's share of moneys received by the United States from the leasing of lands acquired by the United States for flood control purposes, and as provided by section 7, chapter 377, of the acts of congress of 1941 (33 U.S.C. § 701c), and similar acts, shall be paid by the state treasurer to the treasurer of each county in which such leased lands are located to be used for the benefit of public schools, public roads and to defray a part of the expenses of county government as herein provided. The county treasurer shall divide such moneys among the school districts and townships having lands located within the federal flood control projects and the county on the basis of 60% thereof to the school districts, 30% to the county and 10% to the townships. The county's share shall be credited to the county general fund and shall be used to defray a part of the expenses of county government properly payable from such fund. Except as provided by subsection (b), the township's share shall be payable to the townships in proportion to the land area of each located within the project, and shall be used for road purposes. In counties operating under the county unit system, all money for road purposes shall be paid to the county road fund. The school district's share shall be payable to the school districts in proportion to the land area of each such district located within the project, and shall be used for school purposes. It shall be the duty of the county clerk of each county immediately upon the taking effect of this act and from time to time thereafter as new lands of the county are made a part of any federal flood control project and leased by the United States to certify to the director of accounts and reports the total leased acreage of such lands in the county.

(b) In any township in which there are no roads maintained by such township in the area located within the flood control project area, the township board, pursuant to a resolution adopted by the board, may transfer a portion of its share of money received pursuant to subsection (a) to the governing body of any drainage district or districts located within the flood control project area in such township. The amount of money transferred to drainage districts shall be payable to the drainage districts in an amount equal to the proportion of land area of each drainage district within the project area, and shall be used for drainage district purposes.

(c) The state treasurer promptly shall pay out such funds held by the treasurer as herein provided, and such funds hereafter received by the state shall be paid over to the counties within 60 days after the same are received. The director of accounts and reports is authorized and directed to draw warrants upon the state treasurer and against such funds upon vouchers duly itemized and verified by the director of accounts and reports, and all such funds are hereby appropriated and made available for the purposes stated in this section.

History: L. 1945, ch. 174, § 1; L. 1957, ch. 237, § 1; L. 1994, ch. 80, § 1; July 1.



27-118 Mineral lease fund distribution.

27-118. Mineral lease fund distribution. All moneys received by the state of Kansas from the United States under the mineral leasing act as the state's share shall be deposited in the state treasury by the state treasurer, and 50% of all such moneys shall be credited to the state general fund, and the remaining 50% shall be credited to the abandoned oil and gas well fund established by K.S.A. 2000 Supp. 55-192.

History: L. 1953, ch. 25, § 1; L. 1970, ch. 397, § 1; L. 1974, ch. 295, § 1; L. 1976, ch. 311, § 3; L. 1996, ch. 263, § 4; July 1.



27-119 Taylor grazing fund; distribution to counties.

27-119. Taylor grazing fund; distribution to counties. All moneys heretofore or hereafter paid to the state treasurer in accordance with the provisions of the Taylor grazing act of 1934 as amended (48 Stat. 1269; 49 Stat. 1976) shall be credited to the Taylor grazing fund and shall be distributed by said treasurer in such amounts and to such counties as the United States department of the interior shall designate. Upon making such disbursements and payments, the state treasurer shall notify the director of accounts and reports who shall make the proper entries on the records in his office to show the disbursements and payments. Upon receipt of said moneys, the county treasurers shall credit the same to the general fund of their respective counties.

History: L. 1957, ch. 45, § 1; June 29.



27-120 Concurrent jurisdiction over crimes and offenses in national parks ceded to United States.

27-120. Concurrent jurisdiction over crimes and offenses in national parks ceded to United States. Concurrent legislative jurisdiction over crimes and offenses under the laws of the state of Kansas is ceded to the United States over and within all lands dedicated to national park purposes in the following tracts:

(a) Fort Scott National Historic Site;

(b) Fort Larned National Historic Site;

(c) Nicodemus National Historical Site;

(d) Tallgrass Prairie National Preserve;

(e) Brown vs. Board of Education National Historic Site.

History: L. 1985, ch. 126, § 1; L. 2007, ch. 37, § 1; July 1.



27-121 Same; concurrent jurisdiction vested and continued.

27-121. Same; concurrent jurisdiction vested and continued. The concurrent jurisdiction ceded by K.S.A. 27-120 is vested upon acceptance by the United States by and through its appropriate officials and shall continue so long as the lands within the designated areas are dedicated to national park purposes.

History: L. 1985, ch. 126, § 2; July 1.



27-122 Same; powers of governor in the cession.

27-122. Same; powers of governor in the cession. The governor is hereby authorized and empowered to execute all proper conveyances in the cession herein granted, upon request of the United States by and through its appropriate officials.

History: L. 1985, ch. 126, § 3; July 1.



27-123 Same; state retention of concurrent jurisdiction.

27-123. Same; state retention of concurrent jurisdiction. The state of Kansas retains concurrent jurisdiction, both civil and criminal, with the United States over all lands affected by this act.

History: L. 1985, ch. 126, § 4; July 1.






Article 2 PAYMENTS IN LIEU OF TAXES

27-201 Definitions.

27-201. Definitions. The following definitions shall be applied to the terms used in this act: (1) "Agreement" shall mean "contract" and shall include renewals and alterations of a contract. (2) "Political subdivision" shall mean any agency or unit of this state which now is, or hereafter shall be, authorized to levy taxes or empowered to cause taxes to be levied. (3) "Services" shall mean such public and municipal functions as are performed for property in, and for persons residing within, a political subdivision. (4) "Project" shall mean any resettlement project or rural rehabilitation project for resettlement purposes of the United States located within a political subdivision, and shall include the persons inhabiting such projects. (5) "Governing body" shall mean the board, body, or persons in which the powers of a political subdivision as a body corporate, or otherwise, are vested.

History: L. 1941, ch. 202, § 1; April 12.



27-202 Requests of and agreements with United States.

27-202. Requests of and agreements with United States. The board of county commissioners of any county in this state is hereby authorized and empowered (a) to make requests of the United States, for and on behalf of the county and political subdivisions whose jurisdictional limits are within or co-extensive with the limits of the county, for the payment of such sums in lieu of taxes as the United States may agree to pay, and (b) to enter into agreements with the United States, in the name of the county, for the performance of services by the county and such political subdivisions for the benefit of a project, and for the payment by the United States to the county, in one or more installments, of sums in lieu of taxes.

History: L. 1941, ch. 202, § 2; April 12.



27-203 Terms of agreements; notice to subdivision.

27-203. Terms of agreements; notice to subdivision. Each agreement entered into pursuant to K.S.A. 27-202 shall contain the names of the political subdivisions in whose behalf it is consummated and a statement of the proportionate share of the payment by the United States to which each political subdivision shall be entitled. The board of county commissioners shall immediately notify each political subdivision in whose behalf an agreement is entered into of the consummation thereof.

History: L. 1941, ch. 202, § 3; April 12.



27-204 Copy of agreement filed; bill to United States; receipt.

27-204. Copy of agreement filed; bill to United States; receipt. The board of county commissioners shall file one copy of any agreement for a payment of sums in lieu of taxes with the county treasurer. On or before the date on which any payment of sums in lieu of taxes is due, the county treasurer shall present a bill to the United States, in the name of the county, in the amount of such payment. Whenever such payment is received, the county treasurer shall issue a receipt therefor in the name of the county.

History: L. 1941, ch. 202, § 4; April 12.



27-205 Payment to subdivisions; refunds to United States, when.

27-205. Payment to subdivisions; refunds to United States, when. Immediately after receiving a payment in lieu of taxes, the county treasurer shall, without any deduction, apportion and pay it to the several political subdivisions in accordance with the agreement under which the payment was received, notwithstanding any other law controlling the expenditure of county funds. The acceptance by the governing body of a political subdivision of its share of a payment in lieu of taxes shall be construed as an approval of the agreement under which the payment was received. If any governing body shall refuse to accept a political subdivision's share of a payment in lieu of taxes, the county treasurer shall refund the same, without any deduction, to the United States.

History: L. 1941, ch. 202, § 5; April 12.



27-206 Agreements by subdivisions with United States.

27-206. Agreements by subdivisions with United States. If the United States declines to deal with a board of county commissioners with respect to any political subdivision whose jurisdictional limits are within or co-extensive with the limits of the county, or in the event the jurisdictional limits of a political subdivision lie within more than one county, that political subdivision is authorized to make requests of the United States for such payments in lieu of taxes as the United States may agree to pay. Such political subdivision is hereby empowered to enter into agreements with the United States for the performance by the political subdivision of services for the benefit of a project and for the payment by the United States to the political subdivision, in one or more installments, of sums in lieu of taxes.

History: L. 1941, ch. 202, § 6; April 12.



27-207 Payments based on estimated costs of services.

27-207. Payments based on estimated costs of services. The amount of any payment of sums in lieu of taxes may be based on the estimated cost to each political subdivision, for and on whose behalf an agreement is entered into, of performing services for the benefit of a project during the period of an agreement, after taking into consideration the benefits to be derived by the political subdivision from such project, but shall not be in excess of the taxes which would result to the political subdivision for said period if the real property of the project within the political subdivision were taxable.

History: L. 1941, ch. 202, § 7; April 12.



27-208 Disposition of moneys.

27-208. Disposition of moneys. All money received by a political subdivision pursuant to K.S.A. 27-205 or 27-206 shall be deposited in such fund or funds as may be designated in the agreement: Provided, however, That if the agreement does not make such designation, the money shall be deposited in such fund or funds as the governing body of such political subdivision shall by appropriate resolution direct.

History: L. 1941, ch. 202, § 8; April 12.



27-209 Duty to furnish services in absence of agreement; property affected by act.

27-209. Duty to furnish services in absence of agreement; property affected by act. No provision of this act shall be construed to relieve any political subdivision of this state, in the absence of an agreement for payment of sums in lieu of taxes by the United States, as provided in this act, of the duty of furnishing for the benefit of a project all services which the political subdivision usually furnishes to property in, and to persons residing within, the political subdivision without a payment of sums in lieu of taxes. No such agreement shall be made as to any property unless such property is not subject to ad valorem taxation.

History: L. 1941, ch. 202, § 9; April 12.






Article 3 SURPLUS PROPERTY OF FEDERAL AGENCIES

27-311 Federal surplus property program; administration by secretary of administration; powers and duties; rules and regulations.

27-311. Federal surplus property program; administration by secretary of administration; powers and duties; rules and regulations. (a) The secretary of administration shall be responsible for the administration of K.S.A. 27-311 et seq., and amendments thereto. The secretary of administration or the secretary's designee is authorized to do the following:

(1) To acquire from the United States of America under and in conformance with the provisions of the federal property and administrative services act of 1949, as amended, hereinafter referred to as the "act," such property, including equipment, materials and books, or other supplies under the control of any department or agency of the United States of America as may be usable and necessary for the purposes of education, public health, or civil defense, or for research for any such purpose, and for such other purposes as may now or hereafter be authorized by the act;

(2) to warehouse such property; and

(3) to distribute such property within the state to one or more of the following entities:

(A) Tax-supported medical institutions, hospitals, clinics, health centers, school systems, schools, colleges or universities within the state;

(B) other nonprofit medical institutions, hospitals, clinics, health centers, schools, colleges or universities that have been held exempt from taxation under section 501 (c) (3) of the United States internal revenue code of 1954;

(C) civil defense organizations of the state or political subdivisions or instrumentalities thereof that are established pursuant to state law; or

(D) such other types of institutions or activities as may now be or hereafter become eligible under federal law to acquire such property.

(b) The secretary of administration or the secretary's designee is authorized to receive applications from eligible institutions for the acquisition of federal surplus real property, investigate the applications, obtain comments regarding the applications from the appropriate health or educational authorities of the state, make recommendations regarding the need of such applicant for the property, the merits of its proposed program of utilization and the suitability of the property for such purposes, and otherwise assist in the processing of such applications for acquisition of real and related personal property of the United States under section 203 (k) of the act.

(c) The secretary of administration may adopt rules and regulations for the administration of this act and to assure maximum utilization by and benefit to health and educational institutions within the state from property distributed under this act.

(d) The secretary of administration or the secretary's designee is authorized to take the following actions:

(1) Make certifications, take actions, make expenditures and enter into contracts, agreements and undertakings for and in the name of the state, including cooperative agreements with any federal agencies providing for utilization by and exchange between them of property, facilities, personnel and services;

(2) require reports and make investigations as may be required by law or regulation of the United States of America in connection with the disposal of real property; and

(3) receive, warehouse and distribute personal property received by the secretary of administration or the secretary's designee from the United States of America.

(e) The secretary of administration or the secretary's designee is authorized to do the following:

(1) Act as a clearinghouse of information regarding federal surplus property for the public and private nonprofit institutions and agencies referred to in subsection (a) of this section and other institutions eligible to acquire federal surplus real property;

(2) locate both real and personal property available for acquisition from the United States of America;

(3) ascertain the terms and conditions under which such property may be obtained;

(4) receive requests for federal surplus property from the above mentioned institutions and agencies;

(5) transmit to them all available information in reference to such property; and

(6) aid and assist such institutions and agencies in every way possible in the acquisitions or transactions hereunder.

(f) The secretary of administration shall cooperate to the fullest extent consistent with the provisions of the act, shall cooperate with the departments or agencies of the United States of America, shall file a state plan of operation, operate in accordance therewith, and take such action as may be necessary to meet the minimum standards of the department of health, education and welfare and of the federal civil defense administration, shall make such reports in such form and containing such information as the United States of America or any of its departments or agencies may from time to time require and shall comply with the laws of the United States of America and the rules and regulations of any of the departments or agencies of the United States of America governing the allocation, transfer, use or accounting for any property that is donated to the state.

History: L. 1957, ch. 238, § 2; L. 1972, ch. 332, § 41; L. 1976, ch. 387, § 2; L. 1986, ch. 327, § 2; L. 2004, ch. 121, § 2; July 1.



27-313 Charges and fees for administration of act; limitations.

27-313. Charges and fees for administration of act; limitations. The surplus property officer shall make charges or assess fees for financing the administration of this act. Any charges made or fees assessed by the surplus property officer for the acquisition, warehousing, distribution, or transfer of any property of the United States of America for purposes of education, public health, or civil defense, or for research for any such purpose, or for any other purpose which may now be or hereafter become eligible under the act, shall be limited to those reasonably related to the costs of administration of this act and the cost of care and handling in respect to its acquisition, receipt, warehousing, distribution or transfer by the surplus property officer, and, in the case of real property, such charges and fees shall be limited to the reasonable administrative costs of the surplus property officer incurred in effecting transfer.

History: L. 1957, ch. 238, § 4; L. 1972, ch. 332, § 42; L. 1976, ch. 387, § 3; July 1.



27-314 Funds remitted to treasurer; authority to draw warrants upon funds; transfer of moneys in the federal surplus property fund to funds designated by secretary of administration.

27-314. Funds remitted to treasurer; authority to draw warrants upon funds; transfer of moneys in the federal surplus property fund to funds designated by secretary of administration. (a) All funds received under the provisions of this act and amendments thereto shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of one or more funds designated by the secretary of administration for that purpose and in which the funds are not commingled with funds relating to any other programs or purposes.

(b) The director of accounts and reports may draw warrants upon those funds designated by the secretary of administration under subsection (a), in accordance with vouchers approved by the secretary of administration or the secretary's designee.

(c) On the effective date of this act, the director of accounts and reports is directed to transfer any moneys in the federal surplus property fund to one or more funds designated by the secretary of administration under subsection (a). On the effective date of this act, all liabilities of the federal surplus property fund existing prior to the effective date of this act are hereby imposed on one or more funds designated by the secretary of administration under subsection (a). The federal surplus property fund is hereby abolished.

History: L. 1957, ch. 238, § 5; L. 1972, ch. 332, § 43; L. 1976, ch. 387, § 4; L. 1986, ch. 327, § 3; L. 2004, ch. 121, § 3; July 1.



27-315 Surplus property and public airport authority act; title.

27-315. Surplus property and public airport authority act; title. This act shall be known as the surplus property and public airport authority act.

History: L. 1965, ch. 117, § 1; April 16.



27-316 Same; purpose; creation of separate authority authorized.

27-316. Same; purpose; creation of separate authority authorized. It is hereby declared to be the policy of the state that to promote the public interest, economy, health, safety, education and general welfare of the cities to which the provisions of this act may be applicable and of the residents and property owners therein that the people be empowered to acquire, own, maintain, operate, improve and dispose of surplus real or personal properties of the United States, the state of Kansas, any political subdivision thereof or any municipality therein, within or without the cities to which the provisions of this act may be applicable, including, but not limited to, property which may be essential, suitable or desirable for the development, improvement, operation or maintenance of a public airport. Because of the unique problems which exist relative thereto, the creation of an authority separate and distinct from such cities and the counties in which such cities are located is necessary.

History: L. 1965, ch. 117, § 2; April 16.



27-317 Same; application to certain cities.

27-317. Same; application to certain cities. This act shall apply to any city which has or shall hereafter acquire an air base which has been or shall hereafter be declared surplus by the United States or any of its agencies.

History: L. 1965, ch. 117, § 3; L. 1972, ch. 149, § 1; L. 1978, ch. 148, § 11; April 20.



27-318 Same; definitions.

27-318. Same; definitions. As used in this act:

(a) "City" means a city to which this act applies as provided in K.S.A. 27-317, which establishes and creates an authority pursuant to this act.

(b) "Authority" means a surplus property and public airport authority created pursuant to this act.

(c) "Property" means any interest in any real or personal property within or without the city acquired by said city or available for acquisition by the authority from:

(1) The United States or any of its agencies pursuant to the federal property and administrative services act of 1949, as amended, the surplus property act of 1944, as amended, the federal airport act of 1946, as amended, and any other federal law relating to disposition of property owned or held by the United States or any of its agencies;

(2) The state of Kansas, any political subdivision thereof, or any municipality therein under the provisions of any applicable statutes of the state of Kansas or municipal ordinances; or

(3) Any other source authorized by this act.

(d) "Public airport" means a public airport as defined in the federal airport act of 1946, as amended, and shall include such property which in the determination of the administrator of the federal aviation agency is essential, suitable or desirable for the development, improvement, operation or maintenance of such public airport or reasonably necessary to fulfill the immediate and foreseeable future requirements of such public airport for the development, improvement, operation or maintenance of such public airport, including property needed to develop sources of revenue from nonaviation businesses at such public airport.

(e) "Board of directors" means the board of directors of the authority.

(f) "Director" means a member of the board of directors of the authority.

(g) "Employee" means an employee of the authority created by a city pursuant to the act of which this section is amendatory.

History: L. 1965, ch. 117, § 4; L. 1978, ch. 148, § 12; L. 1979, ch. 114, § 1; April 27.



27-319 Ordinance for creation; public corporation; rights and immunities; tax exemptions; control; board of directors, appointment, terms, vacancies; expenses; transfer of property of city to authority.

27-319. Ordinance for creation; public corporation; rights and immunities; tax exemptions; control; board of directors, appointment, terms, vacancies; expenses; transfer of property of city to authority. (a) The governing body of any city to which this act applies is hereby authorized to establish and create, by adoption of an appropriate ordinance citing this act, an authority as herein provided to acquire, own, maintain, operate, improve, develop, lease and dispose of property in furtherance of the provisions of this act. An authority created hereunder shall have all of the powers, and only the powers, prescribed by this act. Such authority shall be a body corporate and politic constituting a public corporation and a tax-supported institution, agency and organization. Except as provided in subsection (b), such authority shall have the same immunities and exemptions from the payment of costs, damages, charges, taxes and fees as are granted to the city. Such authority shall be managed and controlled by a board of directors consisting of five directors to be appointed by the governing body of the city. The original board of directors of the authority shall be appointed at the time of the creation of the authority. One of such directors shall be appointed for a term of three years, two for a term of two years and two for a term of one year, with the term of office of each such director to commence on the date of appointment. Each of the directors shall serve until the expiration of such person's term and until a successor is appointed. The governing body of the city shall appoint successors to the original and succeeding directors as the respective term of each expires, each of whom shall serve for a term of three years and until a successor is appointed. No director shall serve as a director for more than eight consecutive years. Vacancies shall be filled for unexpired terms. Any director may be removed by a majority vote of the governing body of the city from office for reasonable cause. The directors shall not be compensated for services rendered as such directors but shall be reimbursed in carrying out their duties as such directors.

(b) (1) For all taxable years commencing after December 31, 1988, the Salina airport authority shall be exempt from the payment of ad valorem taxes levied by the state and any other political or taxing subdivision of the state on property owned by it prior to and on January 1, 1989, and which is located within the corporate limits of the city creating the authority. All property taxes, including any penalties and interest accrued thereon, imposed upon any property herein described for all taxable years commencing prior to January 1, 1989, are hereby declared to be cancelled.

(2) For all taxable years commencing after December 31, 1991, the Pratt airport authority shall be exempt from the payment of ad valorem taxes levied by the state and any other political or taxing subdivision of the state on property owned by it prior to and on January 1, 1992, and which is located within the corporate limits of the city creating the authority. All property taxes, including any penalties and interest accrued thereon, imposed upon any property herein described for all taxable years commencing prior to January 1, 1992, are hereby declared to be cancelled.

(c) Upon the creation of an authority hereunder, the governing body of the city shall transfer all property and any funds belonging to the city or to which the city may be entitled, which are to be used for or are necessary for the operation of a public airport, to the authority created hereunder.

History: L. 1965, ch. 117, § 5; L. 1970, ch. 366, § 17; L. 1978, ch. 148, § 13; L. 1989, ch. 113, § 1; L. 1992, ch. 171, § 2; July 1.



27-320 Same; perpetual succession; powers of authority.

27-320. Same; perpetual succession; powers of authority. The authority shall have perpetual succession subject to the power of the city to dissolve the same in the time and manner provided in K.S.A. 27-325, and shall have the power:

(a) To adopt, alter and use corporate seal;

(b) To sue and be sued, to prosecute and to defend any action in any court of competent jurisdiction;

(c) To receive, purchase, lease, obtain option upon, acquire by contract or grant, or otherwise acquire, to own, hold, maintain, operate, improve, subdivide, lease, lease for oil and gas purposes and develop, and to sell, convey, lease, exchange, transfer, assign, grant option with respect to, mortgage or otherwise dispose of property;

(d) To enter into contracts to carry out the purposes of the authority and to execute contracts and other instruments necessary or convenient to the exercise of any of the powers of the authority;

(e) To acquire, hold and dispose of property without regard to the provisions of any other laws governing the acquisition, holding and disposition of public property and public funds by cities and their agencies;

(f) To adopt, amend and repeal bylaws, rules and regulations not inconsistent with this act governing the manner in which the powers and purposes of the authority shall be carried out and effected: Provided, however, The same shall become effective upon ratification of the governing body of the city;

(g) To select, appoint, employ, discharge or remove such officers, agents, counsel and employees as may be required to carry out and effect the powers and purposes of the authority and to determine their qualifications, duties and compensation;

(h) To borrow money and pledge, mortgage or otherwise hypothecate property and revenues as security therefor;

(i) To contract with the United States or any of its agencies, the state of Kansas, any political subdivision thereof and any municipality therein with respect to the terms on which the authority may agree to purchase or receive property, including, but not limited to, provisions for the purchase of property over a period of years, for payment of the purchase price or installments thereof in the manner and to the extent required, and for pledge of all revenues and income received from the sale or operation of said property after providing for administration, maintenance and operation costs, to payment of the principal of the purchase price and interest thereon or of any bond issued by the authority therefor;

(j) To enter into agreements with the city or others for the furnishing of any utilities, facilities and services owned, maintained, furnished or conducted by the city on such terms and conditions and for such considerations as may be agreed upon between the city or others and the authority;

(k) To distribute to the city any funds not necessary for the proper conduct of the affairs of the authority.

History: L. 1965, ch. 117, § 6; April 16.



27-321 Same; power of city to establish and create; boundaries of authority; annexation, effect on bonded debt; rights of city and authority.

27-321. Same; power of city to establish and create; boundaries of authority; annexation, effect on bonded debt; rights of city and authority. This act shall empower any city to which this act applies to establish and create an authority, and shall empower such city and such authority to exercise the powers herein granted, and no action, proceeding or election, other than the adoption of the ordinance referred to in K.S.A. 27-319, shall be required prior to the establishment and creation of such authority or to authorize the exercise of any of the powers herein granted, any provisions of the laws of the state or of any city charter or ordinances to the contrary notwithstanding. The boundaries of any such authority shall be commensurate with the boundaries of the property acquired by the authority and the property so acquired need not be in a single contiguous area. All or any part of the real estate constituting a part of the property located within the boundaries of the authority may be annexed and taken within the corporate limits of the city in the same manner and to the same extent as any other real estate which is not owned or controlled by the city and any such real estate so annexed and taken within the corporate limits of the city shall be exempt from any bond indebtedness of the city incurred prior to the date of such annexation, and the city may exempt such real estate from any city taxes which the governing body of the city shall determine. A city which establishes and creates an authority under the provisions of this act and the authority created by such city shall have the same rights, privileges and immunities with respect to property located outside the municipal limits of such city as now exist for any property located within the limits of such municipality, including the right of eminent domain: Provided, That the right of eminent domain shall be exercised only by the authority with the approval of the governing body of the city in order to acquire property or an interest in or through air space which is essential, suitable or desirable for the development, improvement, operation or maintenance of a public airport. Such city shall also have the right to transfer and convey to such authority, without consideration, any public airport owned by such city.

History: L. 1965, ch. 117, § 7; April 16.



27-322 Tax levies by authority; approval by city; exceptions.

27-322. Tax levies by authority; approval by city; exceptions. (a) Except as provided in subsection (b), with the consent of the governing body of the city, the authority may annually levy a tax not to exceed three mills on each dollar of the assessed tangible valuation of the property of the city for the furtherance of the purposes of the authority, to be levied and collected in like manner with other taxes, which levy the board of directors shall, on or before August 25, of each year, certify to the county clerk who is hereby authorized and required to place the same on the tax roll of said county to be collected by the treasurer of said county and paid over by him or her to the board of directors of the authority.

(b) In addition to the levy authorized in subsection (a), if the authority is required to provide matching funds in order to qualify for any federal or state grant relating to the development, improvement, operation or maintenance of the public airport, and such funds are not otherwise available from revenues of the airport facility, the authority may levy a tax not to exceed one mill upon each dollar of the assessed tangible valuation of the property of the city to be levied and collected in the same manner as provided for in subsection (a) except that such levy shall be made without the consent of the governing body of the city.

Before any levy is made pursuant to this subsection, the board of directors of the authority shall publish a notice of their intention to make such additional levy once each week for two consecutive weeks in the official newspaper of the city. If within 30 days next following the last publication of the notice a petition signed by not less than 5% of the qualified electors of the city requesting an election on the question of levying the additional mill authorized by this subsection is filed with the city clerk, an election on the question shall be noticed, called and held in the manner prescribed under the general bond law. If a majority of the qualified electors of the city voting at such election vote "no" on the question of levying the additional mill, no levy shall be made under this subsection.

(c)  The authority shall be exempt from the provisions of the budget laws of the state.

History: L. 1965, ch. 117, § 8; L. 1978, ch. 148, § 14; L. 1979, ch. 114, § 2; L. 1990, ch. 66, § 39; May 31.



27-323 Same; general obligation bonds; approval by city; election, when; conditions; tax levy; revenue bonds, conditions, restrictions and limitations; no-fund warrants; state or municipality not liable for obligations of authority.

27-323. Same; general obligation bonds; approval by city; election, when; conditions; tax levy; revenue bonds, conditions, restrictions and limitations; no-fund warrants; state or municipality not liable for obligations of authority. The authority shall have power to issue its own general obligation bonds, revenue bonds, industrial revenue bonds, and no-fund warrants as provided by this section:

(a) If the authority desires to issue its general obligation bonds, the board of directors of the authority shall adopt a resolution setting forth the principal amounts of bonds proposed to be issued and the purpose for which the bonds are to be issued, and shall forward a copy of such resolution to the mayor of the city. The mayor shall present such resolution to the governing body of the city for its approval or disapproval. If the governing body of the city, by appropriate ordinance, disapproves the resolution of the authority, no further action shall be taken by the authority on the basis of the resolution. If the governing body of the city, by appropriate ordinance, unconditionally approves the resolution of the authority, the governing body of the authority may proceed to authorize and issue the general obligation bonds of the authority in the amount and for the purpose specified in the resolution of the authority. The governing body of the city, however, upon the presentation to it of the resolution of the authority, in lieu of disapproving or unconditionally approving the resolution, may adopt a resolution giving its approval of the resolution of the authority but directing the publication once in the official city newspaper of a notice setting forth the intention of the authority to issue its general obligation bonds in the amount and for the purpose specified in the resolution of the authority, and if within 15 days after the publication of the notice there is filed with the city clerk a written protest against the issuance of the general obligation bonds of the authority signed by not less than 20% of the qualified electors of the city, the governing body of the city shall submit the proposed improvement and the proposed general obligation bond issue of the authority to the electors of the city at a special election to be called for that purpose upon at least 10 days' notice, to be held not later than 60 days after the filing of the protest, or at a regular city election or general election which will occur not sooner than 30 days nor later than 60 days after the filing of the protest. In the event that a majority of the voters voting on the proposition at the election vote in favor thereof, the improvement may be made and the general obligation bonds of the authority may be issued by the authority to pay the cost thereof. General obligation bonds of the authority shall not be issued in excess of 10% of the assessed valuation of all the taxable tangible property within the city as shown by the assessment books of the previous year. The general obligation bonds of the authority as to the term, maximum interest rate, and other details shall conform to the provisions of the general bond law. The full faith and credit of the authority shall be pledged to the payment of the general obligation bonds of the authority, including principal and interest, and the authority shall annually levy a tax on all taxable tangible property within the city, in addition to all other levies authorized by law, in an amount sufficient to pay the interest on and principal of the bonds as the same become due. The general obligation bonds of the authority shall not constitute a debt or obligation of the city which established and created the authority.

(b) The authority may issue from time to time the revenue bonds of the authority for the purpose of purchasing, constructing, or otherwise acquiring, repairing, extending, or improving any property or facility of the authority and may pledge to the payment of the revenue bonds, both principal and interest, any rental, rates, fees or charges derived or to be derived by the authority from property or facilities owned or operated by it. The revenue bonds of the authority shall mature not later than 40 years after the date of issuance. The revenue bonds shall bear interest at a rate not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. The bonds shall contain recitals stating the authority under which such bonds are issued, that they are issued in conformity with the provisions, restrictions and limitations of the authority, and that the bonds and interest thereon is to be paid by the issuing authority from any rental, rates, fees or charges derived or to be derived by the authority from property or facilities owned or operated by it and not from any other fund or source. The resolution authorizing the issuance of revenue bonds of the authority may establish limitations upon the issuance of additional revenue bonds of the authority and may provide that additional revenue bonds shall stand on a parity as to the revenues of the authority and in all other respects with revenue bonds previously issued by the authority on the conditions as specified in the resolution. The resolution may include other agreements, covenants or restrictions deemed advisable by the governing body of the authority to effect the efficient operation of the property and facilities of the authority, and to safeguard the interests of the holders of the revenue bonds of the authority, and to secure the payment of the bonds and the interest thereon promptly when due. When an authority authorizes and issues its revenue bonds under the provisions of this section, an amount of the net revenues of the property and facilities of the authority sufficient for the purpose shall be pledged to the payment of the principal of and the interest on the bonds as the same become due, and it shall be the mandatory duty of any authority issuing revenue bonds under this act to fix and maintain rentals, rates, fees and charges for the use and services of the property and facilities of the authority sufficient to pay the cost of operation and maintenance of the property and facilities, pay the principal of and interest on all revenue bonds or other obligations issued by the authority and chargeable to the revenues of the authority as and when the same become due, provide an adequate depreciation and replacement fund, and create reasonable reserves therefor, and to provide funds ample to meet all valid and reasonable requirements of the resolution authorizing the revenue bonds. The bonds shall be registered in the office of the secretary or clerk of the authority.

(c) The authority may issue the industrial revenue bonds of the authority in the manner provided by K.S.A. 12-1740 to 12-1749, inclusive, and amendments thereto.

(d) The authority may issue its no-fund warrants under the conditions and in the manner provided by law for the issuance of no-fund warrants by cities of the first class.

(e) The bonds, warrants, and other obligations and liabilities of the authority shall not constitute any debt or liability of the state of Kansas or of the city which established and created the authority, and neither the state nor the city shall be liable thereon.

History: L. 1965, ch. 117, § 9; L. 1970, ch. 64, § 72; L. 1978, ch. 99, § 31; L. 1983, ch. 49, § 77; L. 2007, ch. 7, § 1; July 1.



27-324 Same; public records; annual audit; copies to city.

27-324. Same; public records; annual audit; copies to city. All contracts, leases, agreements, books and records of the authority shall constitute public books and records and shall be available for examination by the city and any of its officers, employees and agents during normal business hours. The authority shall cause an audit of its books and records to be conducted, at least annually, by an independent certified public accountant and the city shall be furnished copies of the report of such examination.

History: L. 1965, ch. 117, § 10; April 16.



27-325 Same; dissolution of authority, when; disposition of property.

27-325. Same; dissolution of authority, when; disposition of property. An authority created and established by a city may be dissolved at any time by such city by adoption of an appropriate ordinance effecting a dissolution thereof: Provided, however, That the authority established hereunder shall continue for a period of not less than ten (10) years: Provided further, however, That an authority established hereunder shall not be dissolved until all of its liabilities, bonds and other valid indebtedness have been paid in full or have been otherwise discharged: Provided further, however, That upon such dissolution the city shall acquire the property of the authority subject to any leases or agreements duly and validly made by the authority.

History: L. 1965, ch. 117, § 11; April 16.



27-326 Same; invalidity of part.

27-326. Same; invalidity of part. If any section, clause or provision of this act shall be declared unconstitutional, the decision shall affect only the section, clause or provision so declared to be unconstitutional and shall not affect any other section, clause or provision of this act.

History: L. 1965, ch. 117, § 12; April 16.



27-327 Surplus property and airport authority, certain cities and counties; purpose of act.

27-327. Surplus property and airport authority, certain cities and counties; purpose of act. It is hereby declared that the purpose of this act is to promote the general welfare of the cities and counties affected by the provisions of this act, and to this end, an airport authority created pursuant to this act is hereby empowered to acquire, own, maintain, operate, improve and dispose of surplus real or personal properties of the United States, the state of Kansas or any political subdivision thereof, within counties to which the provisions of this act may be applicable, including, but not limited to, property which may be essential, suitable or desirable for the development, improvement, operation and maintenance of public airport facilities.

History: L. 1978, ch. 148, § 1; April 20.



27-328 Same; application of act; adoption at election; form of ballot.

27-328. Same; application of act; adoption at election; form of ballot. The provisions of this act shall apply to: (1) Any county having a population of more than 125,000 and less than 200,000 which has an assessed taxable tangible valuation of more than $400,000,000, in which the question of the adoption of the provisions of this act shall have been submitted to and shall have been approved by the qualified electors of the county in the manner provided herein, and in which the United States air force has or shall hereafter acquire, maintain, operate or control an air base, which air base has been or shall hereafter be declared surplus or is otherwise available for disposition by the United States or any of its agencies; and (2) to any city of the first class located in any such county. The population of any county to which this act applied prior to July 1, 1979, shall be determined by reference to the Kansas department of agriculture census, and any election held and authority created under this act prior to July 1, 1979, shall be governed by such census.

The board of county commissioners of any county to which this act applies shall direct the county election officer to place the question of the adoption of the provisions of this act on the ballot at the next general election following the effective date of this act. Notice of such election shall be given in the manner prescribed by K.S.A. 10-120, and amendments thereto.

Upon the ballot the proposition shall be stated as follows:

"Shall the county of ____________________ (name of county) adopt the provisions of chapter 148 of the 1978 Session Laws of Kansas, providing for a city-county airport authority with ability to levy up to 1.85 mills county-wide to replace the current city airport authority with ability to levy up to 3.00 mills city wide?"

If a majority of the qualified electors voting on such proposition shall vote in favor of adopting the provisions of the act, a public airport authority shall thereupon have all of the powers, functions and duties prescribed by this act. If a majority of the qualified electors voting on such proposition are not in favor of adopting the provisions of this act, nothing in this act shall be deemed to prohibit the operation of an airport authority under the provisions of K.S.A. 27-315 et seq., and amendments thereto.

History: L. 1978, ch. 148, § 2; L. 1979, ch. 114, § 3; L. 2004, ch. 101, § 75; July 1.



27-329 Same; definitions.

27-329. Same; definitions. As used in this act: (a) "City" means a city to which this act applies as provided in K.S.A. 27-328;

(b) "county" means a county to which this act applies as provided in K.S.A. 27-328;

(c) "authority" means a public airport authority created pursuant to this act;

(d) "property" means any interest in any real or personal property acquired or available for acquisition by the authority from the United States or any of its agencies, the state of Kansas, any political subdivision thereof, or any other person;

(e) "employee" means an employee of the authority created pursuant to this act;

(f) "public airport" means a public airport, as defined in the federal airport act of 1946, as amended, and shall include such property which, in the determination of the administrator of the federal aviation agency is essential, suitable or desirable for the development, improvement, operation or maintenance of such public airport or reasonably necessary to fulfill the immediate and foreseeable future requirements of such public airport for the development, improvement, operation or maintenance of such public airport, including property needed to develop sources of revenue from nonaviation businesses at such public airport;

(g) "board of directors" means the board of directors of the authority; and

(h) "director" means a member of the board of directors of the authority.

History: L. 1978, ch. 148, § 3; April 20.



27-330 Same; authority constitutes political and taxing subdivision; board of directors, appointment, term, vacancies, compensation.

27-330. Same; authority constitutes political and taxing subdivision; board of directors, appointment, term, vacancies, compensation. (a) An authority created pursuant to the provisions of this act shall be a political and taxing subdivision separate and distinct from any other municipality, and shall be exempt from the payment of costs, damages, charges, taxes and fees levied by any other political or taxing subdivision of this state. An authority created hereunder shall have all of the powers, and only the powers, prescribed by this act.

(b) An authority shall be managed and controlled by a five member board of directors. The board of directors of an authority shall be appointed within twenty (20) days after the adoption of the provisions of this act, and shall consist of two members appointed by the governing body of the county, who shall be residents of the county residing outside the corporate limits of the city, and three members appointed by the mayor with the approval of the governing body of the city who shall be residents of the city. The original board of directors of such authority shall consist of at least three members of the board of directors of any airport authority previously established by charter ordinance of the city prior to the effective date of this act and shall consist of one director appointed by the board of county commissioners for a term of three years, one director appointed by the board of county commissioners for a term of two years, one director appointed by the mayor with the approval of the governing body of the city for a term of two years and two directors appointed by the mayor with the approval of the governing body of the city for terms of one year each. Each appointing body shall appoint successors to the original and succeeding directors as the respective term of each expires, each of whom shall serve for a term of three years and until a successor is appointed, but no director shall serve for more than three consecutive terms. From and after December 31, 1980, no member of the governing body of the city or the governing body of the county shall serve on the board of directors.  Vacancies shall be filled for unexpired terms. Any director may be removed from office for reasonable cause by a majority vote of the appointing body. The directors shall not be compensated for services rendered as such directors but shall be reimbursed for actual and necessary expenses incurred in carrying out their duties as such directors.

History: L. 1978, ch. 148, § 4; L. 1979, ch. 114, § 4; April 27.



27-331 Airport authority in certain counties; powers.

27-331. Airport authority in certain counties; powers. Upon the adoption of the provisions of this act in any county, the authority thereby created shall have the power: (a) To adopt, alter and use a corporate seal;

(b) to sue and be sued, to prosecute and to defend any action in any court of competent jurisdiction;

(c) to receive, purchase, lease, obtain option upon, acquire by contract or grant, or otherwise acquire, and to own, maintain, operate, improve, and to sell, transfer, assign, mortgage or otherwise dispose of property and to contract with the United States or any of its agencies, the state of Kansas, any political subdivision thereof or any other person with respect to the terms on which the authority may agree to purchase or receive property, including, but not limited to, provisions for the purchase of property over a period of years, for payment of the purchase price or installments thereof in the manner and to the extent required, and for pledge of all revenues and income received from the sale or operation of such property after providing for administration, maintenance and operation costs, to payment of the principal of the purchase price and interest thereon or of any bond issued by the authority therefor;

(d) to enter into contracts to carry out the purposes of the authority and to execute contracts and other instruments necessary or convenient to the exercise of any of the powers of the authority;

(e) to adopt, amend and repeal bylaws, rules and regulations not inconsistent with this act governing the manner in which the powers and purposes of the authority shall be carried out and effected;

(f) to select, appoint, employ, discharge or remove such officers, agents, counsel and employees as may be required to carry out and effect the powers and purposes of the authority and to determine their qualifications, duties and compensation;

(g) to borrow money and pledge, mortgage property and revenues as security therefor;

(h) to distribute equally to the city and county any funds not necessary for the proper conduct of affairs of the authority;

(i) to make payments in lieu of taxes to any political or taxing subdivision levying taxes on property within the county in which the authority is located;

(j) to exercise the right of eminent domain, in the manner prescribed in article 5 of chapter 26 of the Kansas Statutes Annotated;

(k) to recommend the adoption of airport hazard zones under the authority of K.S.A. 3-701 et seq., and amendments thereto, and compatible land-use zones in the county in order to minimize the adverse effects of airport noise and emissions arising from the use and operation of airport facilities. The zones recommended by the authority shall be submitted to the planning commission for review and the commission shall make recommendations to the city and county in the same manner as other zoning regulations. No zones shall be adopted until approved by the city and county within their respective zoning jurisdictions in the same manner as other zoning regulations;

(l) to own, operate and dispose of water and sewage utility systems. The authority may purchase and resell water services to any person, firm or corporation within territory owned by the authority and property being served on the effective date of this act. The authority may purchase and resell sewage services to any person, firm or corporation.

History: L. 1978, ch. 148, § 5; L. 1979, ch. 114, § 5; L. 1987, ch. 132, § 1; L. 1988, ch. 124, § 1; July 1.



27-332 Same; transfer of city property and funds to authority; payment of debts on property transferred.

27-332. Same; transfer of city property and funds to authority; payment of debts on property transferred. (a) All property and any funds belonging to any airport authority previously established by charter ordinance of the city prior to the effective date of this act, and property and funds to which such authority may hereafter be entitled, shall become the property of the authority created pursuant to this act upon the adoption of the provisions of this act, as provided in K.S.A. 27-328. Except as provided in subsection (b), the city shall transfer and convey to such authority, without consideration, any public airport property owned by such city.

(b) Any authority created pursuant to this act, or the act of which this section is amendatory, shall pay to the city an amount equal to any outstanding bonded indebtedness of the city, and interest thereon which is properly attributable to any property transferred under subsection (a), at such time or times as the same becomes due or payable, except that the authority shall not be required to make any such payments prior to maturity without its consent. Such amount shall be paid to the city from revenues produced from the property to which this section applies and no other funds available to the authority may be used for such purpose.

History: L. 1978, ch. 148, § 6; L. 1979, ch. 114, § 6; April 27.



27-333 Same; tax levies.

27-333. Same; tax levies. An authority created pursuant to this act may annually levy a tax not to exceed one and eighty-five hundredths (1.85) mills upon each dollar of assessed taxable tangible valuation of the property located within the county for the furtherance of the purposes of the authority. Any tax authorized hereunder shall be levied and collected in like manner with other taxes, and the board of directors shall, on or before August 25, of each year, certify the same to the county clerk who shall place the same on the tax roll of the county to be collected by the county treasurer and paid over to the board of directors of the authority.

History: L. 1978, ch. 148, § 7; April 20.



27-334 Surplus property at airport, certain cities and counties; general obligation bonds, limitations; revenue bonds, conditions and limitations; industrial revenue bonds.

27-334. Surplus property at airport, certain cities and counties; general obligation bonds, limitations; revenue bonds, conditions and limitations; industrial revenue bonds. (a) The authority may issue its own general obligation bonds, revenue bonds and industrial revenue bonds as provided by this section.

(b) Prior to the issuance of general obligation bonds in an amount less than $1,000,000, the board of directors of the authority shall adopt a resolution setting forth the principal amounts of and the purpose for which the bonds are to be issued, and shall cause the same to be published once each week for two consecutive weeks in the official county newspaper. If, within 30 days after publication of the resolution, a petition in opposition to the issuance of the bonds, signed by not less than 5% of the qualified electors of the county is filed with the county election officer, the board of directors shall submit the proposed issuance of general obligation bonds to the electors of the county in the manner provided in the general bond law. If a majority of the voters voting on the proposition at the election vote in favor of the issuance, the bonds may be issued by the authority.

The board of directors shall submit any proposed issuance of general obligation bonds in an amount which is equal to or which exceeds $1,000,000 for approval at a primary or general election by the qualified electors of the county. The election shall be called and held in the manner provided by the general bond law. If a majority of the voters voting on the question vote in favor thereof, the bonds may be issued in the manner provided by the general bond law. Whenever an election has been called in which all of the qualified electors of the county are eligible to vote, the board also may submit for approval at such election any proposed issuance of general obligation bonds in an amount which is equal to or which exceeds $1,000,000.

General obligation bonds of the authority shall not be issued in an amount in excess of 1.85% of the assessed valuation of all the taxable tangible property within the county as shown by the assessment books of the previous year. The general obligation bonds of the authority shall be authorized, issued, registered and sold in the manner provided by the general bond law and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto. The full faith and credit of the authority shall be pledged to the payment of the general obligation bonds of the authority. The general obligation bonds of the authority shall not constitute a debt or obligation of the city or county.

(c) The authority may issue revenue bonds from time to time for the purpose of purchasing, constructing or otherwise acquiring, repairing, extending or improving any property or facility of the authority and may pledge to the payment of the revenue bonds, both principal and interest, any rental, rates, fees or charges derived or to be derived by the authority from property or facilities owned or operated by it. The revenue bonds of the authority shall mature not later than 35 years after the date of issuance. The revenue bonds shall bear interest at a rate not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. The bonds and any interest coupons shall be negotiable. The bonds shall contain recitals stating the authority under which the bonds are issued, that they are issued in conformity with the provisions, restrictions and limitations of the authority and that the bonds and interest thereon shall be paid by the issuing authority from any rental, rates, fees or charges derived or to be derived by the authority from property or facilities owned or operated by it and not from any other fund or source. The bonds shall be registered in the office of the secretary or clerk of the authority issuing the bonds.

(d) The authority may issue the industrial revenue bonds of the authority in the manner provided by K.S.A. 12-1740 to 12-1749, inclusive, and amendments thereto, and any other applicable provisions of law.

(e) The board of directors may, on its own initiative, submit any proposed issuance of bonds for approval, by the qualified electors of the county at a primary or general election. Such election shall be otherwise called and held in the manner provided by the general bond law. Whenever an election has been called in which all the qualified electors of the county are eligible to vote, the board also may submit the question of issuing such bonds for approval at such election.

History: L. 1978, ch. 148, § 8; L. 1981, ch. 173, § 63; L. 1982, ch. 162, § 1; L. 1983, ch. 49, § 78; May 12.



27-334a Validation of election to issue bonds.

27-334a. Validation of election to issue bonds. Any election which was held prior to the effective date of this act for the approval of the issuance of general obligation bonds of the metropolitan Topeka airport authority to pay the costs of constructing, equipping and furnishing a new commercial air terminal in accordance with K.S.A. 27-334 and which had notice thereof first published 17 days prior to the election instead of 21 days prior to the election is hereby validated. The board of directors of the airport authority may issue the bonds in the amount and for the purpose approved by the voters at the election. The bonds shall be legal and binding obligations of the airport authority.

History: L. 1983, ch. 127, § 1; Feb. 17.



27-335 Same; property and records of authority public; open public meetings.

27-335. Same; property and records of authority public; open public meetings. All contracts, leases, agreements, books and records of the authority shall constitute public books and records and shall be available for examination during normal business hours. The authority shall cause an audit of its books and records to be conducted, at least annually, by an independent certified public accountant and copies of the report of such examination shall be available for public inspection. The authority shall also provide the city and county a copy of the report of such examination. All meetings of the authority shall be open to the public and shall be subject to the provisions of K.S.A. 75-4317 et seq., and amendments thereto.

History: L. 1978, ch. 148, § 9; April 20.



27-336 Same; dissolution of authority; procedure; conditions.

27-336. Same; dissolution of authority; procedure; conditions. The authority may be dissolved by a two-thirds (2/3) majority vote of the governing body of the city and the board of county commissioners, and all property belonging to the authority shall thereupon be distributed to the city and county in the manner agreed upon by the governing bodies of the city and county. The authority shall not be dissolved hereunder unless and until all of its liabilities, bonds and other valid indebtedness have been paid in full or have been otherwise discharged.

History: L. 1978, ch. 148, § 10; April 20.



27-337 Same; sale of airport facility.

27-337. Same; sale of airport facility. The board of directors shall submit any proposed sale of an airport facility owned by the authority or any proposed sale of a portion of an airport facility owned by the authority which would prevent such airport facility from being used as an airport, for approval by the qualified electors of the county at a primary or general election.

The board of directors may, on its own initiative, submit any proposed action of the board for approval by the qualified electors of the county at a primary or general election.

Such elections shall be otherwise called and held in the manner provided by the general bond law.

Whenever an election has been called in which all of the qualified electors of the county are eligible to vote, the board may also submit any proposed action of the board for approval at such election.

History: L. 1982, ch. 162, § 2; May 13.









Chapter 28 FEES AND SALARIES

Article 1 FEES IN ALL COUNTIES AND SALARIES IN CERTAIN COUNTIES

28-101 Prescription of fees and compensation.

28-101. Prescription of fees and compensation. That the officers and persons herein mentioned except in counties having a population of 90,000 or over, shall be entitled to receive for their services the fees and compensation herein allowed and no other, except such as may be otherwise provided by law.

History: L. 1913, ch. 197, § 1; July 1; R.S. 1923, 28-101.



28-103 County clerks; fees for services.

28-103. County clerks; fees for services. The county clerk in each county shall collect from the party requiring such clerk's services for the use of the county the following fees: For recording any mark or brand and giving certificates for the same, twenty-five cents; for recording each certificate of strays and forwarding a description of the same, as provided by law, fifty cents; certificate and seal when the same is required by law to be made by the county clerk, fifty cents; taking and certifying affidavits, except upon claims against the county, twenty-five cents. Fees for providing access to or copies of public records shall be collected by the county clerk in accordance with a schedule prepared pursuant to subsection (c) of K.S.A. 45-219, and amendments thereto. For any other services for which a fee is now provided by law, the county clerk shall charge such fee as is provided in such law for such services, but in no case shall any of the above fees be charged to the county. The fees collected by the county clerks of the respective counties, as hereinbefore specified, shall be covered into the county treasury, which shall become part of the general fund of the county.

History: L. 1913, ch. 197, § 4; R.S. 1923, 28-103; L. 1949, ch. 260, § 1; L. 1968, ch. 165, § 1; L. 1987, ch. 133, § 1; July 1.



28-104 Fees to be charged by all county treasurers.

28-104. Fees to be charged by all county treasurers. The county treasurer in each county shall charge the following fees: For issuing warrants for the collection of taxes on personal property, $2; for preparing a list of land for the printer to be printed, $1 for each tract advertised. In no case shall any of such fees be charged to the county.

History: L. 1913, ch. 197, § 3; R.S. 1923, 28-104; L. 1949, ch. 260, § 2; L. 1982, ch. 164, § 1; July 1.



28-107b Vehicles for sheriff and deputies; purchase, lease or payment of compensation for use; limitation.

28-107b. Vehicles for sheriff and deputies; purchase, lease or payment of compensation for use; limitation. The board of county commissioners of any county may make provision for automobiles, motorcycles or other vehicles necessary for the sheriff and his deputies for the proper discharge of their duties. For the purpose of carrying out the provisions of this section the board of county commissioners may either purchase or lease and finance the operation and maintenance of such vehicles or may authorize the use of private vehicles for such purpose and provide compensation therefor by the payment of mileage as provided by law. No mileage shall be paid to any officer for travel made in any vehicle owned or furnished by the county.

History: L. 1963, ch. 236, § 1; April 22.



28-109 All sheriffs to make oaths as to care and maintenance of prisoners; desperate characters.

28-109. All sheriffs to make oaths as to care and maintenance of prisoners; desperate characters. Before any sheriff shall be allowed and paid any part of the fees provided by law for the care and maintenance of any prisoner, such officer shall make an oath and attach the same to the bill therefor presented to the board of county commissioners to the effect that said prisoners were kept in a cleanly manner, provided with clean beds, pillows, wholesome food, pure water and plenty of it, and that such were fed at a clean table, in suitable, proper dishes: Provided further, That in case of desperate characters, they may be fed in their cells, at the discretion of the sheriff.

History: L. 1913, ch. 197, § 11; July 1; R.S. 1923, 28-109.



28-110 Sheriff fees for service, execution and return of process; procedure; payment; exemptions.

28-110.  Sheriff fees for service, execution and return of process; procedure; payment; exemptions. (a) Except as otherwise provided in this section:

(1) On and after July 1, 2012 through June 30, 2013, the sheriff of each Kansas county shall charge a fee of $10 for serving, executing and returning any process.

(2) On and after July 1, 2013, the sheriff of each Kansas county shall charge a fee of $15 for serving, executing and returning any process.

(b) Subject to subsection (e), the fee described in subsection (a) shall be charged for serving, executing and returning process, as well as for any unsuccessful attempts to serve, execute or return process.

(c) If more than one process for the same person in the same case is issued and is in the hands of a sheriff at one time, the sheriff shall charge a single fee for serving, executing and returning the processes.

(d) If more than one process for different persons at the same address in the same case is issued and is in the hands of a sheriff at one time, the sheriff shall charge a single fee for serving, executing and returning the processes.

(e) Where return is not made or timely return is not made pursuant to K.S.A. 60-312 or 61-3005, and amendments thereto, no fee shall be charged for subsequent processes that may be required to effect service and the timely return of the failed service. However, if service is attempted and return is made showing no service because the person to be served cannot be served at that address or there is no such address, the fee in subsection (a) shall be charged for an alias summons at the same address.

(f) Except as provided by K.S.A. 19-269, and amendments thereto, a sheriff shall be reimbursed for the necessary transportation and board expenses incurred while serving under requisition made by the governor.

(g) All fees charged by a sheriff pursuant to this section for the same case may be paid in one combined payment, in a form designated by the sheriff, such as a check or money order.

(h) The state of Kansas and all municipalities in this state, as defined in K.S.A. 12-105a, and amendments thereto, are hereby exempt, in any civil action in which such state or municipality is involved, from paying service of process fees prescribed by this section.

(i) As used in this section, "process" means any summons, pleading, writ, order or notice issued by a court clerk or court.

History: L. 1913, ch. 197, § 12; R.S. 1923, 28-110; L. 1937, ch. 229, § 1; L. 1943, ch. 162, § 17; L. 1949, ch. 260, § 3; L. 1965, ch. 256, § 1; L. 1983, ch. 128, § 1; L. 1990, ch. 132, § 1; L. 2004, ch. 118, § 4; L. 2005, ch. 125, § 1; L. 2006, ch. 195, § 13; L. 2012, ch. 151, § 1; July 1.



28-115 Fees of register of deeds; monthly billing to internal revenue service; standards for documents to be filed; disposition of fees.

28-115. Fees of register of deeds; monthly billing to internal revenue service; standards for documents to be filed; disposition of fees. (a) The register of deeds of each county shall charge and collect the following fees:

(1) For the following documents received and filed prior to January 1, 2015, the fees shall be:

(A) For recording deeds, mortgages or other instruments of writing, for first page, not to exceed legal size page—8 ½" x 14", a fee of $6;

(B) for second page and each additional page or fraction thereof of deeds, mortgages or other instruments of writing, a fee of $2;

(C) recording town plats, for each page, a fee of $20;

(D) recording release or assignment of real estate mortgages, a fee of $5;

(E) certificate, certifying any instrument on record, a fee of $1;

(F) acknowledgment of a signature, a fee of $.50;

(G) for filing notices of tax liens under the internal revenue laws of the United States, a fee of $5;

(H) for filing releases of tax liens and certificates of discharge under the internal revenue laws of the United States or the revenue laws of the state of Kansas, a fee of $5; and

(I) for filing liens for materials and services under K.S.A. 58-201, and amendments thereto, a fee of $5.

(2) For the following documents received and filed on and after January 1, 2015, but prior to January 1, 2016, the fees shall be:

(A) For recording deeds, mortgages or other instruments of writing, for first page, not to exceed legal size page—8 ½" x 14", a fee of $8;

(B) for second page and each additional page or fraction thereof of deeds, mortgages or other instruments of writing, a fee of $4;

(C) recording town plats, for each page, a fee of $23;

(D) recording release or assignment of real estate mortgages, a fee of $7;

(E) certificate, certifying any instrument on record, a fee of $4;

(F) acknowledgment of a signature, a fee of $3.50;

(G) for filing notices of tax liens under the internal revenue laws of the United States, a fee of $8;

(H) for filing releases of tax liens and certificates of discharge under the internal revenue laws of the United States or the revenue laws of the state of Kansas, a fee of $8; and

(I) for filing liens for materials and services under K.S.A. 58-201, and amendments thereto, a fee of $8.

(3) For the following documents received and filed on and after January 1, 2016, but prior to January 1, 2017, the fees shall be:

(A) For recording deeds, mortgages or other instruments of writing, for first page, not to exceed legal size page—8 ½" x 14", a fee of $11;

(B) for second page and each additional page or fraction thereof of deeds, mortgages or other instruments of writing, a fee of $7;

(C) recording town plats, for each page, a fee of $26;

(D) recording release or assignment of real estate mortgages, a fee of $10;

(E) certificate, certifying any instrument on record, a fee of $7;

(F) acknowledgment of a signature, a fee of $6.50;

(G) for filing notices of tax liens under the internal revenue laws of the United States, a fee of $11;

(H) for filing releases of tax liens and certificates of discharge under the internal revenue laws of the United States or the revenue laws of the state of Kansas, a fee of $11; and

(I) for filing liens for materials and services under K.S.A. 58-201, and amendments thereto, a fee of $11.

(4) For the following documents received and filed on and after January 1, 2017, but prior to January 1, 2018, the fees shall be:

(A) For recording deeds, mortgages or other instruments of writing, for first page, not to exceed legal size page—8 ½" x 14", a fee of $14;

(B) for second page and each additional page or fraction thereof of deeds, mortgages or other instruments of writing, a fee of $10;

(C) recording town plats, for each page, a fee of $29;

(D) recording release or assignment of real estate mortgages, a fee of $13;

(E) certificate, certifying any instrument on record, a fee of $10;

(F) acknowledgment of a signature, a fee of $9.50;

(G) for filing notices of tax liens under the internal revenue laws of the United States, a fee of $14;

(H) for filing releases of tax liens and certificates of discharge under the internal revenue laws of the United States or the revenue laws of the state of Kansas, a fee of $14; and

(I) for filing liens for materials and services under K.S.A. 58-201, and amendments thereto, a fee of $14.

(5) For the following documents received and filed on and after January 1, 2018, the fees shall be:

(A) For recording deeds, mortgages or other instruments of writing, for first page, not to exceed legal size page—8 ½" x 14", a fee of $17;

(B) for second page and each additional page or fraction thereof of deeds, mortgages or other instruments of writing, a fee of $13;

(C) recording town plats, for each page, a fee of $32;

(D) recording release or assignment of real estate mortgages, a fee of $16;

(E) certificate, certifying any instrument on record, a fee of $13;

(F) acknowledgment of a signature, a fee of $12.50;

(G) for filing notices of tax liens under the internal revenue laws of the United States, a fee of $17;

(H) for filing releases of tax liens and certificates of discharge under the internal revenue laws of the United States or the revenue laws of the state of Kansas, a fee of $17; and

(I) for filing liens for materials and services under K.S.A. 58-201, and amendments thereto, a fee of $17.

(b) In addition to the fees required to be charged and collected pursuant to subsection (a), the register of deeds shall charge and collect an additional fee of $2 per page prior to January 1, 2015, and $3 per page on and after January 1, 2015, for recording:

(1) The first page of any deeds, mortgages or other instruments of writing, not to exceed legal size—8½" x 14";

(2) the second page and each additional page or fraction of any deeds, mortgages or instruments of writing; and

(3) a release or assignment of real estate mortgage.

Any fees collected pursuant to this subsection shall be paid by the register of deeds to the county treasurer. Prior to January 1, 2015, the county treasurer shall deposit such funds in the register of deeds technology fund as provided by K.S.A. 2015 Supp. 28-115a, and amendments thereto. On and after January 1, 2015, the county treasurer shall deposit $2 of such funds in the register of deeds technology fund as provided by K.S.A. 2015 Supp. 28-115a, and amendments thereto, $.50 of such funds in the county clerk technology fund as provided by K.S.A. 2015 Supp. 28-180, and amendments thereto, and $.50 of such funds in the county treasurer technology fund as provided by K.S.A. 2015 Supp. 28-181, and amendments thereto.

(c) For any filing or service provided for in the uniform commercial code, the amount therein provided, shall be charged and collected. No fee shall be charged or collected for any filing made by the secretary of health and environment or the secretary's designee pursuant to K.S.A. 39-709, and amendments thereto.

(d) If the name or names of the signer or signers or any notary public to any instrument to be recorded are not plainly typed or printed under the signatures affixed to the instrument, the register of deeds shall charge and collect a fee of $1 in addition to all other fees provided in this section.

(e) If sufficient space is not provided for the necessary recording information and certification on a document, such recording information shall be placed on an added sheet and such sheet shall be counted as a page. The document shall be of sufficient legibility so as to produce a clear and legible reproduction. If a document is judged not to be of sufficient legibility so as to produce a clear and legible reproduction, such document shall be accompanied by an exact copy which shall be of sufficient legibility so as to produce a clear and legible reproduction and which shall be recorded contemporaneously with the document and shall be counted as additional pages. The register of deeds may reject any document which is not of sufficient legibility so as to produce a clear and legible reproduction.

(f) Any document which was filed on or after January 1, 1989, which was of a size print or type smaller than 8-point type but which otherwise was properly filed shall be deemed to be validly filed.

(g) All fees required to be collected pursuant to this section, except those charged for the filing of liens and releases of tax liens under the internal revenue laws of the United States, shall be due and payable before the register of deeds shall be required to do the work. If the register of deeds fails to collect any of the fees provided in this section, the amount of the fees at the end of each quarter shall be deducted from the register's salary.

(h) Except as otherwise provided by subsection (b), all fees required to be collected pursuant to this section shall be paid by the register of deeds to the county treasurer and deposited into the general fund of the county.

(i) On and after January 1, 2015, in addition to the fees required to be charged and collected pursuant to subsection (a), the register of deeds shall charge and collect an additional fee of $1 per page for recording:

(1) The first page of any deeds, mortgages or other instruments of writing, not to exceed legal size—81/2" x 14";

(2) the second page and each additional page or fraction of any deeds, mortgages or instruments of writing; and

(3) a release or assignment of real estate mortgage.

Any fees collected pursuant to this subsection shall be paid by the register of deeds to the county treasurer. The county treasurer shall pay quarterly to the state treasurer all funds accruing under this subsection. All such moneys paid to the state treasurer shall be deposited in the state treasury and credited to the heritage trust fund. No payments under this subsection shall be made by the county treasurer to the state treasurer during any calendar year in excess of a total of $30,000. All moneys collected in excess of this amount which under this subsection would be paid to the state treasurer shall be credited to the county general fund.

(j) On and after January 1, 2015, the fee shall not exceed $125 for recording single family mortgages on principal residences imposed pursuant to this section where the principal debt or obligation secured by the mortgage is $75,000 or less.

History: L. 1913, ch. 197, § 15; R.S. 1923, 28-115; L. 1949, ch. 260, § 4; L. 1955, ch. 214, § 1; L. 1959, ch. 184, § 1; L. 1965, ch. 564, § 401; L. 1967, ch. 215, § 1; L. 1970, ch. 148, § 1; L. 1973, ch. 174, § 1; L. 1976, ch. 194, § 1; L. 1979, ch. 316, § 13; L. 1983, ch. 129, § 1; L. 1988, ch. 125, § 1; L. 1989, ch. 114, § 1; L. 2002, ch. 98, § 1; L. 2010, ch. 44, § 16; L. 2013, ch. 112, § 21; L. 2014, ch. 140, § 14; July 1.



28-115a Register of deeds technology fund.

28-115a. Register of deeds technology fund. (a) There is hereby created in each county a register of deeds technology fund.

(b) Upon receipt thereof, the county treasurer shall credit to the register of deeds technology fund of the county all moneys attributable to the fees collected pursuant to subsection (b) of K.S.A. 28-115, and amendments thereto.

(c) Moneys in the register of deeds technology fund shall be used by the register of deeds to acquire equipment and technological services for the storing, recording, archiving, retrieving, maintaining and handling of data recorded or stored in the office of the register of deeds.

(d) Moneys in such fund shall not be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto. In making the budget of the county, the amounts credited to, and the amount on hand in, such special fund and the amount expended from such fund shall be shown on the budget for the information of the taxpayers of the county. Any action taken by the register of deeds under this subsection shall be in accordance with K.S.A. 19-1202, and amendments thereto.

(e) Moneys in such fund may be invested in accordance with the provisions of K.S.A. 10-131, and amendments thereto, with interest thereon credited to such fund.

(f) The fund shall be administered by the county treasurer who shall pay out moneys from the fund upon orders signed by the register of deeds.

(g) At the end of any calendar year, if the balance in such fund exceeds $50,000 and the register of deeds indicates that such amount in excess of $50,000 shall not be needed and is not designated for technology, the county commission may authorize the transfer and use of such excess moneys by other county offices for equipment or technological services relating to the land or property records filed or maintained by the county.

(h) If a charter form of government is adopted and implemented pursuant to K.S.A. 19-2680 et seq., and amendments thereto, the provisions of this section shall apply to the official, department or office which performs the duties and functions prescribed for the office of the register of deeds.

History: L. 2002, ch. 98, § 2; July 1.



28-118 Engineer of two or more counties; pro rata payment of salary and expenses.

28-118. Engineer of two or more counties; pro rata payment of salary and expenses. That when two or more counties unite and form a county engineer district and jointly employ a county engineer, in compliance with this act, the salary and expense of such engineer and his assistants shall be paid by the counties in the district and the amount each of such counties shall pay shall be agreed, in writing, by the boards of county commissioners of the several counties in the district. In agreeing as to the pro rata share to be paid by each county, the several boards of county commissioners shall consider the engineering services probably required by each of such counties and such consideration shall include the following factors with respect to each of such counties: (a) area, (b) mileage of county roads, (c) number of watercourses, (d) population, (e) assessed tangible taxable valuation, and (f) the total amount of funds being spent for county roads and bridges.

History: L. 1917, ch. 264, § 11; R.S. 1923, 28-118; L. 1965, ch. 257, § 1; July 1.



28-119 County engineer; salary, funds payable from; expenses; joint district.

28-119. County engineer; salary, funds payable from; expenses; joint district. That county engineers of the several counties of the state shall be allowed by the board of county commissioners of their respective counties not less than the following salaries, to be paid out of the general fund the same as other county bills are paid or out of the consolidated road and bridge fund: In counties having a population of more than 10,000 and not more than 15,000, $1,300 per annum; in counties having a population of more than 15,000 and not more than 20,000, $1,400 per annum; in counties having a population of more than 20,000 and not more than 25,000, $1,600 per annum; in counties having a population of more than 25,000 and not more than 30,000, $1,800 per annum; in counties having a population of more than 30,000, $2,000 per annum: Provided, That in counties having a population of 10,000 or less the county engineer's salary shall not be less than $1,200 per annum: And provided further, That where two or more counties unite to form a county engineer district the salary shall be determined by the population of the district according to the same schedule and in the same manner as for single counties. The population for the purposes of this act shall be determined from the last returns of the assessors to the county clerks. The board of county commissioners shall in addition pay the county engineer's actual and necessary traveling expenses.

History: L. 1917, ch. 264, § 12; L. 1919, ch. 245, § 4; R.S. 1923, 28-119; L. 1953, ch. 203, § 1; June 30.



28-123 Accounting of fees; fee books; delivery.

28-123. Accounting of fees; fee books; delivery. The county treasurer, county clerk, sheriff and register of deeds shall each keep a book to be called "fee book" to be provided by the county commissioners. They shall keep a true and accurate account of all fees which they charge and collect, including all notary fees collected by them or their deputy or clerk in any proceeding pending or to become pending, filed or to be filed in their offices. They shall set forth what fees are charged, by whom paid, for what service rendered, to whom payable and the date of such charges, rendition and payment. The book shall be open to public inspection during office hours and, on demand, shall be delivered to the board of county commissioners at any time for their inspection and for audit purposes. The officer shall deliver the book to the officer's successor in office at the time that such term of office expires.

History: R.S. 1923, 28-123; L. 1943, ch. 162, § 18; L. 1971, ch. 135, § 1; L. 1972, ch. 150, § 1; L. 1976, ch. 145, § 151; L. 1982, ch. 117, § 3; July 1.



28-124 Fees of predecessor in office.

28-124. Fees of predecessor in office. All fees charged after the taking effect of this act by any officer herein mentioned shall be collected by his successor or successors in office in the same manner and at the same time he should have collected the same had he remained in office, and such fees so collected shall be reported by the officer collecting the same to the board of county commissioners.

History: L. 1913, ch. 197, § 17; July 1; R.S. 1923, 28-124.



28-125 Witness fees and mileage; oath.

28-125. Witness fees and mileage; oath. (a) Witnesses shall receive the following fees:

(1) For attending before any court or grand jury, or before any judge, referee, or commission, $10 per day;

(2) for attending on an inquest, $10;

(3) for each mile necessarily and actually traveled in going to and returning from the place of attendance, mileage at the rate prescribed by law if the distance is more than one mile; and

(4) in criminal cases, reasonable out-of-pocket expenses for food and lodging expenses if authorized by the appropriate county commission.

(b) No witness shall receive per diem or mileage in more than one case covering the same period of time or the same travel, and each witness shall be required to make oath that the fees claimed have not been claimed or received in any other case. No juror shall receive pay as a witness while serving as a juror.

(c) Witnesses shall be entitled to receive, for attending before any attorney general, county attorney or assistant attorney general, under any provision authorizing the officers to compel the attendance of such witnesses, the sum of $10 per day, together with mileage at the rate prescribed by law for each mile necessarily traveled in going to and returning from the place of attendance.

(d) Witness fees shall be paid by the board of county commissioners where the violation of the law being investigated is alleged to have occurred.

History: L. 1913, ch. 197, § 18; R.S. 1923, 28-125; L. 1961, ch. 211, § 1; L. 1965, ch. 256, § 4; L. 1973, ch. 134, § 31; L. 1982, ch. 165, § 1; L. 1982, ch. 163, § 1; L. 1990, ch. 133, § 1; July 1.



28-126 Certain officials not to receive witness fees.

28-126. Certain officials not to receive witness fees. No person holding any office or appointment under any county, city or other municipality shall be paid any witness fees in any case whatsoever when such person is a witness for the state of Kansas, county, city or other municipality when such state, county, city or other municipality is a party to said suit; nor shall any sheriff or his undersheriff or deputies while attending court as an officer, claim or be paid any witness fees in such cases: Provided, That this act shall not apply where such witness is required to attend court at a place other than where he resides or is employed, nor shall it apply to any such witness who is not a regularly employed and salaried officer or employee of any such county, city or other municipality.

History: L. 1913, ch. 197, § 19; R.S. 1923, 28-126; L. 1974, ch. 446, § 12; L. 1974, ch. 169, § 1; July 1.



28-128 Folio defined.

28-128. Folio defined. A folio shall consist of one hundred words, and two figures shall be counted as one word.

History: L. 1913, ch. 197, § 23; July 1; R.S. 1923, 28-128.



28-129 Number of inhabitants.

28-129. Number of inhabitants. The number of inhabitants shall be determined for the purposes of this act from the last returns of the assessors in each year in their respective counties.

History: L. 1913, ch. 197, § 24; July 1; R.S. 1923, 28-129.



28-137 Fees for publication of legal notices and legal advertisements in newspapers; proof of publication; taxation and collection in actions or proceedings in court.

28-137. Fees for publication of legal notices and legal advertisements in newspapers; proof of publication; taxation and collection in actions or proceedings in court. (a) A newspaper shall charge and receive for publishing a legal advertisement a rate not exceeding the lowest regular classified advertising rate charged by the newspaper to its commercial customers.

(b) On or before July 1 of each year, the publisher of each newspaper that publishes any legal advertisement in this state shall file with the county clerk of the county in which the newspaper is located a card showing the newspaper's rates for legal advertisements, which shall be effective for a period of one year from the July 1 on or before which the filing is made.

(c) Any contract rates or volume discounts given to commercial customers by the newspaper shall be available to persons or political subdivisions causing publication of legal advertisements, under the same terms and conditions as for commercial advertisements.

(d) The classified rate for legal advertisements shall not in any year be increased by more than 15% in excess of the rate for the next preceding year.

(e) Proof of the publication of all such notices shall be made in the manner required by law or the order or citation of court or summons, and each such proof of publication shall be accompanied by a verified statement of the fees and charges therefor. The fees and charges of all such publications when made in any action or proceeding in any court of this state shall be taxed as costs and collected in the same manner as other costs in the action or proceeding.

(f) Failure to charge rates in accordance with this section shall in no way affect the validity of any official public notice or legal advertisement and shall not subject any such notice or advertisement to legal attack upon such grounds.

(g) As used in this section, "legal advertisement" and "political subdivision" have the meanings provided by K.S.A. 28-137b, and amendments thereto.

History: R.S. 1923, 28-137; L. 1941, ch. 234, § 1; L. 1949, ch. 264, § 1; L. 1959, ch. 185, § 1; L. 1968, ch. 177, § 1; L. 1973, ch. 134, § 34; L. 1980, ch. 118, § 3; L. 1981, ch. 173, § 2; L. 1982, ch. 166, § 4; L. 1989, ch. 115, § 1; July 1.



28-137b Legal notices and advertisements; definitions.

28-137b. Legal notices and advertisements; definitions. As used in K.S.A. 28-137b and 28-137c:

(a) "Legal advertisement" means any matter required by law to be published by a political subdivision or as part of a court proceeding in this state.

(b) "Political subdivision" means any county, city, township, school district, drainage district, library district, cemetery district, hospital district, community college district or municipal utility.

History: L. 1981, ch. 173, § 1; July 1.



28-137c Legal notices and advertisements; affidavit of publisher; proof of publication.

28-137c. Legal notices and advertisements; affidavit of publisher; proof of publication. When attached to a copy of a legal advertisement, the affidavit of the publisher or proprietor of a newspaper stating that the advertisement has been published in the newspaper and the dates the advertisement was published shall constitute prima facie evidence that publication was made as stated in the affidavit. Proof of the publication shall be made in the manner required by law or by court order, and each such proof shall be accompanied by a verified statement of the fees and charges therefor.

History: L. 1981, ch. 173, § 3; July 1.



28-138 District court clerk's record of attendance of jurors and witnesses.

28-138. District court clerk's record of attendance of jurors and witnesses. The clerk of the district court shall keep a record of the attendance of jurors at each term, and of the attendance and fees of witnesses, when claimed during the term.

History: L. 1913, ch. 197, § 35; July 1; R.S. 1923, 28-138.



28-139 Same; statement of attendance of jurors and witnesses in criminal cases for which county is liable.

28-139. Same; statement of attendance of jurors and witnesses in criminal cases for which county is liable. On a monthly basis, the clerk of the court shall return to the board of county commissioners a statement of the attendance of jurors and their mileage, together with a statement of the attendance and mileage of witnesses in all criminal cases, claimed, and for which the county is liable.

History: L. 1913, ch. 197, § 36; R.S. 1923, 28-139; L. 2007, ch. 190, § 8; July 1.



28-141 Proof and collection of fees paid in civil action.

28-141. Proof and collection of fees paid in civil action. All fees and sums paid by either party for fees of witnesses and other necessary expenses in any civil action or proceeding shall be proved by the affidavit of the party, or of some person knowing the same to have been paid; and all such fees shall be taxed and collected from the party ordered or adjudged to pay the costs.

History: L. 1913, ch. 197, § 38; July 1; R.S. 1923, 28-141.



28-142 Bill for fees or costs.

28-142. Bill for fees or costs. Any person liable for any costs or fees shall be entitled to receive, on demand, a certified bill of the same, in which the items of service and the charge thereof shall be specially stated.

History: L. 1913, ch. 197, § 39; July 1; R.S. 1923, 28-142.



28-143 Receipt for fees paid.

28-143. Receipt for fees paid. Every officer charging fees shall, if required by the person paying them, give him a receipt therefor, setting forth the items and the date of each.

History: L. 1913, ch. 197, § 40; July 1; R.S. 1923, 28-143.



28-145 Duty of officer collecting costs on execution.

28-145. Duty of officer collecting costs on execution. It shall be the duty of the sheriff or other officer collecting costs on execution in this state, after retaining his own fees, to pay the residue of such costs collected to the clerk of the court from which the execution issued and take a receipt therefor.

History: L. 1913, ch. 197, § 42; R.S. 1923, 28-145; L. 1974, ch. 446, § 13; July 1.



28-147 No fees for constructive service or mileage.

28-147. No fees for constructive service or mileage. No officer shall receive any fees for constructive services or mileage in any case.

History: L. 1913, ch. 197, § 44; July 1; R.S. 1923, 28-147.



28-148 Fees to be uniform in state.

28-148. Fees to be uniform in state. All fees provided for in this act shall be the same in each and every other county in the state, thereby making them uniform throughout the state.

History: L. 1913, ch. 197, § 45; July 1; R.S. 1923, 28-148.



28-150 Payment of fees by county in criminal cases; jury fees in civil and criminal cases.

28-150. Payment of fees by county in criminal cases; jury fees in civil and criminal cases. In all cases where the fees prescribed by this act in criminal cases for the sheriff, clerk and witnesses for the state, are not paid by the defendant or the prosecuting witness, they shall be paid by the county in which the criminal prosecution is instituted: Provided, That no such fees shall be paid by the board of county commissioners until the sheriff shall have filed his affidavit that said fees cannot be collected from any other source. Jury fees in civil and criminal cases shall be paid by the county.

History: L. 1913, ch. 197, § 47; R.S. 1923, 28-150; L. 1963, ch. 309, § 1; L. 1973, ch. 134, § 36; L. 1974, ch. 446, § 14; July 1.



28-152 Process fees, return required.

28-152. Process fees, return required. No officer serving any process shall be entitled to any fees for the same, unless he return on such process the amount of his fees and the items thereof.

History: L. 1913, ch. 197, § 49; July 1; R.S. 1923, 28-152.



28-153 Fees not due until services performed.

28-153. Fees not due until services performed. No fees allowed by this act shall be due or demanded until the services for which fees are chargeable shall be performed, except as hereinbefore provided.

History: L. 1913, ch. 197; § 50; July 1; R.S. 1923, 28-153.



28-167 Allowance for assistance, deputies, clerical and stenographic hire in certain counties.

28-167. Allowance for assistance, deputies, clerical and stenographic hire in certain counties. When in any county having a population of not more than one hundred thousand (100,000) it is necessary, the board of county commissioners shall allow such reasonable sums for assistants, deputies, clerical and stenographic hire as may be necessary to properly expedite the business of the offices of the county attorney, county clerk, county treasurer, register of deeds and sheriff.

History: L. 1943, ch. 162, § 12; L. 1953, ch. 204, § 6; L. 1976, ch. 145, § 152; L. 1978, ch. 112, § 4; July 1.



28-168 Same; monthly payment of salaries.

28-168. Same; monthly payment of salaries. All salaries provided for in this act shall be paid out of the county general fund in equal monthly installments.

History: L. 1943, ch. 162, § 13; April 1.



28-169 Same; allowance of traveling expenses and mileage.

28-169. Same; allowance of traveling expenses and mileage. In any county having a population of 80,000 or less, the board of county commissioners shall allow any county officer, deputy or employee his actual and necessary traveling expenses incurred in the performance of his duties and shall allow mileage to any such officer, deputy, or employee at the rate prescribed by law for each mile actually and necessarily traveled in a privately owned vehicle in the performance of his duties.

History: L. 1943, ch. 162, § 14; April 1.



28-170 Court fees, civil actions; authorized only by legislative enactment; prosecuting attorneys' training fund.

28-170. Court fees, civil actions; authorized only by legislative enactment; prosecuting attorneys' training fund. (a) The docket fee prescribed by K.S.A. 60-2001, and amendments thereto, and the fees for service of process, shall be the only costs assessed for services of the clerk of the district court and the sheriff in any case filed under chapter 60 or chapter 61 of the Kansas Statutes Annotated, and amendments thereto, except that no fee shall be charged for an action filed under K.S.A. 60-3101 et seq., and under K.S.A. 60-31a01 et seq., and amendments thereto. For services in other matters in which no other fee is prescribed by statute, the following fees shall be charged and collected by the clerk. Only one fee shall be charged for each bond, lien or judgment:

1.  For filing, entering and releasing a bond, mechanic's lien, notice of intent to perform, personal property tax judgment or any judgment on which execution process cannot be issued     $14

2.  For filing, entering and releasing a judgment of a court of this state on which execution or other process can be issued    $24

3.  For a certificate, or for copying or certifying any paper or writ, such fee as shall be prescribed by the district court.

(b) The fees for entries, certificates and other papers required in naturalization cases shall be those prescribed by the federal government and, when collected, shall be disbursed as prescribed by the federal government. The clerk of the court shall remit to the state treasurer at least monthly all moneys received from fees prescribed by subsection (a) or (b) or received for any services performed which may be required by law. The state treasurer shall deposit the remittance in the state treasury and credit the entire amount to the state general fund.

(c) In actions pursuant to the revised Kansas code for care of children, K.S.A. 2015 Supp. 38-2201 et seq., and amendments thereto, the revised Kansas juvenile justice code, K.S.A. 2015 Supp. 38-2301 et seq., and amendments thereto, the act for treatment of alcoholism, K.S.A. 65-4001 et seq., and amendments thereto, the act for treatment of drug abuse, K.S.A. 65-5201 et seq., and amendments thereto, or the care and treatment act for mentally ill persons, K.S.A. 59-2945 et seq., and amendments thereto, the clerk shall charge an additional fee of $1 which shall be deducted from the docket fee and credited to the prosecuting attorneys' training fund as provided in K.S.A. 28-170a, and amendments thereto.

(d)  Except as provided further, the bond, lien or judgment fee established in subsection (a) shall be the only fee collected or moneys in the nature of a fee collected for such bond, lien or judgment. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $22 per bond, lien or judgment fee, to fund the costs of non-judicial personnel.

History: L. 1943, ch. 162, § 15; L. 1949, ch. 260, § 5; L. 1957, ch. 243, § 1; L. 1963, ch. 241, § 1; L. 1974, ch. 168, § 1; L. 1975, ch. 218, § 1; L. 1976, ch. 196, § 1; L. 1977, ch. 145, § 1; L. 1978, ch. 105, § 10; L. 1982, ch. 116, § 5; L. 1983, ch. 140, § 6; L. 1984, ch. 147, § 9; L. 1986, ch. 217, § 4; L. 1986, ch. 211, § 30; L. 1986, ch. 145, § 1; L. 1987, ch. 134, § 3; L. 1996, ch. 167, § 47; L. 1997, ch. 156, § 40; L. 2004, ch. 118, § 5; L. 2006, ch. 215, § 6; L. 2007, ch. 195, § 15; L. 2008, ch. 95, § 7; L. 2009, ch. 116, § 14; L. 2010, ch. 62, § 6; L. 2011, ch. 87, § 6; L. 2012, ch. 66, § 6; L. 2013, ch. 125, § 6; L. 2014, ch. 82, § 26; L. 2015, ch. 81, § 12; July 1.

Revisor's Note:

Section was amended three times in the 2006 session, see also 28-170c and 28-170d.



28-170a Prosecuting attorneys' training fund; fees.

28-170a. Prosecuting attorneys' training fund; fees. (a) There is hereby established a prosecuting attorneys' training fund. The clerk of the district court shall charge a fee of $1 in each criminal case, to be deducted from the docket fee as provided in K.S.A. 28-172a, and amendments thereto and shall charge a fee of $1 in each case pursuant to the revised Kansas code for care of children or the revised Kansas juvenile justice code and each mental illness, drug abuse or alcoholism treatment action as provided by subsection (c) of K.S.A. 28-170, and amendments thereto. The clerk of the district court, at least monthly, shall pay all such fees received to the county treasurer who shall credit the same to the prosecuting attorneys' training fund.

(b) Expenditures from the prosecuting attorneys' training fund shall be paid by the county treasurer upon the order of the county or district attorney and shall be used exclusively for the training of personnel in such attorney's office and costs related thereto. Annually, on or before March 15, each county and district attorney shall submit to the attorney general and the chairperson of the judiciary committee of each house, an accounting that shows for the preceding year the amount of fees paid into the prosecuting attorneys' training fund, the amounts and purpose of each expenditure from such fund and the balance in such fund on December 31 of the preceding year. The purpose for each expenditure shall specifically identify the person or persons for whom the expenditure was made and, where applicable, the time and place where the training was received. If any expenditure was paid to a nonprofit organization organized in this state of which the county or district attorney is a member, the county or district attorney shall include information on the training received for such expenditure which information shall show the persons receiving the training and the time and place thereof.

History: L. 1977, ch. 145, § 3; L. 1982, ch. 182, § 126; L. 1984, ch. 147, § 10; L. 1987, ch. 134, § 4; L. 1996, ch. 229, § 29; L. 2006, ch. 169, § 103; L. 2007, ch. 195, § 16; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 28-170e.



28-172a Docket fee in criminal proceedings; fees and charges in other actions involving violations of state laws; authorized only by legislative enactment.

28-172a. Docket fee in criminal proceedings; fees and charges in other actions involving violations of state laws; authorized only by legislative enactment. (a) Except as otherwise provided in this section, whenever the prosecuting witness or defendant is adjudged to pay the costs in a criminal proceeding in any county, a docket fee shall be taxed as follows, on and after July 1, 2013:

Murder or manslaughter  $180.50

Other felony  171.00

Misdemeanor  136.00

Forfeited recognizance  72.50

Appeals from other courts  72.50

(b) (1) Except as provided in paragraph (2), in actions involving the violation of any of the laws of this state regulating traffic on highways, including those listed in K.S.A. 8-2118(c), and amendments thereto, a cigarette or tobacco infraction, any act declared a crime pursuant to the statutes contained in chapter 32 of the Kansas Statutes Annotated, and amendments thereto, or any act declared a crime pursuant to the statutes contained in article 8 of chapter 82a of the Kansas Statutes Annotated, and amendments thereto, whenever the prosecuting witness or defendant is adjudged to pay the costs in the action, on and after July 1, 2014, a docket fee of $86 shall be charged. When an action is disposed of under K.S.A. 8-2118(a) and (b), or K.S.A. 79-3393(f), and amendments thereto, on and after July 1, 2014, the docket fee to be paid as court costs shall be $86.

(2) In actions involving the violation of a moving traffic violation under K.S.A. 8-2118, and amendments thereto, as defined by rules and regulations adopted under K.S.A. 8-249, and amendments thereto, whenever the prosecuting witness or defendant is adjudged to pay the costs in the action, on and after July 1, 2014, a docket fee of $86 shall be charged. When an action is disposed of under K.S.A. 8-2118(a) and (b), and amendments thereto, on and after July 1, 2014, the docket fee to be paid as court costs shall be $86.

(c) If a conviction is on more than one count, the docket fee shall be the highest one applicable to any one of the counts. The prosecuting witness or defendant, if assessed the costs, shall pay only one fee. Multiple defendants shall each pay one fee.

(d) Statutory charges made pursuant to the provisions of K.S.A. 20-362, and amendments thereto, shall be paid from the docket fee; the family violence and child abuse and neglect assistance and prevention fund fee shall be paid from criminal proceedings docket fees. All other fees and expenses to be assessed as additional court costs shall be approved by the court, unless specifically fixed by statute. Additional fees shall include, but are not limited to, fees for Kansas bureau of investigation forensic or laboratory analyses, fees for detention facility processing pursuant to K.S.A. 12-16,119, and amendments thereto, fees for the sexual assault evidence collection kit, fees for conducting an examination of a sexual assault victim, fees for service of process outside the state, witness fees, fees for transcripts and depositions, costs from other courts, doctors' fees and examination and evaluation fees. No sheriff in this state shall charge any district court of this state a fee or mileage for serving any paper or process.

(e) In each case charging a violation of the laws relating to parking of motor vehicles on the statehouse grounds or other state-owned or operated property in Shawnee county, Kansas, as specified in K.S.A. 75-4510a, and amendments thereto, or as specified in K.S.A. 75-4508, and amendments thereto, the clerk shall tax a fee of $2 which shall constitute the entire costs in the case, except that witness fees, mileage and expenses incurred in serving a warrant shall be in addition to the fee. Appearance bond for a parking violation of K.S.A. 75-4508 or 75-4510a, and amendments thereto, shall be $3, unless a warrant is issued. The judge may order the bond forfeited upon the defendant's failure to appear, and $2 of any bond so forfeited shall be regarded as court costs.

(f) Except as provided further, the docket fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for the docket fee. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $22 per docket fee, to fund the costs of non-judicial personnel.

History: L. 1974, ch. 168, § 9; L. 1975, ch. 218, § 2; L. 1976, ch. 163, § 28; L. 1977, ch. 145, § 2; L. 1982, ch. 167, § 2; L. 1982, ch. 116, § 7; L. 1984, ch. 148, § 2; L. 1984, ch. 39, § 45; L. 1985, ch. 106, § 2; L. 1986, ch. 146, § 3; L. 1987, ch. 134, § 5; L. 1989, ch. 239, § 6; L. 1990, ch. 134, § 1; L. 1992, ch. 315, § 8; L. 1993, ch. 291, § 217; L. 1994, ch. 335, § 5; L. 1996, ch. 214, § 37; L. 1998, ch. 155, § 4; L. 1999, ch. 127, § 11; L. 2000, ch. 177, § 5; L. 2003, ch. 101, § 9; L. 2004, ch. 95, § 2; L. 2006, ch. 195, § 14; L. 2006, ch. 218, § 2; L. 2007, ch. 195, § 17; L. 2008, ch. 95, § 8; L. 2009, ch. 116, § 15; L. 2009, ch. 143, § 14; L. 2010, ch. 62, § 7; L. 2010, ch. 155, § 11; L. 2011, ch. 87, § 7; L. 2012, ch. 66, § 7; L. 2013, ch. 125, § 7; L. 2014, ch. 82, § 27; L. 2015, ch. 81, § 13; July 1.

Revisor's Note:

Section was amended three times in the 2006 session, see also 28-172e. Version amended by L. 2006, ch. 170, § 3 was repealed by L. 2006, ch. 218, § 3.

Section was also amended by L. 2009, ch. 82, § 3, but that version was repealed by L. 2009, ch. 143, § 37.

Section was also amended by L. 2010, ch. 70, § 6, but that version was repealed by L. 2010, ch. 155, § 26.



28-172b Indigents' defense services fund.

28-172b. Indigents' defense services fund. (a) There is hereby established in the state treasury an indigents' defense services fund.

(b) Moneys in the indigents' defense services fund shall be used exclusively to provide counsel and related services for indigent defendants. Expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the state board of indigents' defense services or a person designated by the chairperson.

History: L. 1987, ch. 134, § 7; L. 1996, ch. 229, § 30; L. 2001, ch. 5, § 94; L. 2006, ch. 169, § 104; L. 2007, ch. 195, § 18; L. 2014, ch. 82, § 28; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 28-172f.



28-175 Disposition of fees and compensation not authorized to be retained by officers and employees.

28-175. Disposition of fees and compensation not authorized to be retained by officers and employees. County officers and employees shall receive no compensation, tips, fees, mileage or salaries, which compensation, tips, fees, mileage or salaries are or shall be paid to such officer or employee directly or indirectly by reason of his or her performance of the duties or obligations of such county office or employment, unless such compensation, tips, fees, mileage or salaries are specifically allowed to them by law. All such compensation, tips, fees, mileage or salaries received, directly or indirectly by them or from their respective offices from any source whatsoever, which compensation, tips, fees, mileage or salaries would not have been received except for such officer's or employee's performance of the duties or obligations of such county office or employment, including all notary fees collected by any officer, deputy or clerk in any proceeding pending or to become pending, filed or to be filed in said office, not specifically authorized to be retained by them, shall be paid over on the first and fifteenth days of each month, or if either of said dates be a Sunday or legal holiday, then on the next secular day, to the county treasurer accompanied by a sworn statement in such form as the board of county commissioners may prescribe, to the effect that all compensation, tips, fees, mileage and salaries collected are correctly set forth therein. All such compensation, tips, fees, mileage and salaries shall be placed by said treasurer to the credit of the county general fund. Any compensation, fees or other income which are specifically authorized by law to be paid to any county officer or employee from public funds of the county may be retained by them. Any officer or employee receiving compensation, tips, fees, mileage or salaries from sources other than public funds of the county which compensation, tips, fees, mileage or salaries would not have been received except for such county officer's or employee's performance of the duties or obligations of his or her office or employment, shall be reported by such officer or employee to the county clerk on or before September 10 and on the 10th day of the month following each quarter year thereafter.

History: L. 1968, ch. 266, § 1; L. 1969, ch. 201, § 13; L. 1977, ch. 112, § 14; May 14.



28-176 Laboratory analysis fee charged as separate court costs in certain cases; use of proceeds.

28-176. Laboratory analysis fee charged as separate court costs in certain cases; use of proceeds. (a) The court shall order any person convicted or diverted, or adjudicated or diverted under a preadjudication program pursuant to K.S.A. 22-2906 et seq., K.S.A. 2015 Supp. 38-2346 et seq., or 12-4414, and amendments thereto, of a misdemeanor or felony contained in chapters 21, 41 or 65 of the Kansas Statutes Annotated, and amendments thereto, or a violation of K.S.A. 8-2,144 or 8-1567, and amendments thereto, or a violation of a municipal ordinance or county resolution prohibiting the acts prohibited by such statutes, unless the municipality or county has an agreement with the laboratory providing services that sets a restitution amount to be paid by the person that is directly related to the cost of laboratory services, to pay a separate court cost of $400 for every individual offense if forensic science or laboratory services, forensic computer examination services or forensic audio and video examination services are provided, in connection with the investigation, by:

(1) The Kansas bureau of investigation;

(2) the Sedgwick county regional forensic science center;

(3) the Johnson county sheriff's laboratory;

(4) the heart of America regional computer forensics laboratory;

(5) the Wichita-Sedgwick county computer forensics crimes unit; or

(6) the Garden City police department computer, audio and video forensics laboratory.

(b) Such fees shall be in addition to and not in substitution for any and all fines and penalties otherwise provided for by law for such offense.

(c) The court shall not lessen or waive such fees unless the court has determined such person is indigent and the basis for the court's determination is reflected in the court's order.

(d) Such fees shall be deposited into the designated fund of the laboratory or forensic science or computer center that provided such services. Fees for services provided by:

(1) The Kansas bureau of investigation shall be deposited in the Kansas bureau of investigation forensic laboratory and materials fee fund which is hereby created;

(2) the Sedgwick county regional forensic science center shall be deposited in the Sedgwick county general fund;

(3) the Johnson county sheriff's laboratory shall be deposited in the Johnson county sheriff's laboratory analysis fee fund;

(4) the heart of America regional computer forensics laboratory shall be deposited in the general treasury account maintained by such laboratory;

(5) the Wichita-Sedgwick county computer forensic crimes unit shall be retained by the Sedgwick county sheriff. All funds retained by the sheriff pursuant to the provisions of this section shall be credited to a special fund of the sheriff's office; and

(6) the Garden City police department computer, audio and video forensics laboratory shall be deposited in the Garden City general fund.

(e) Disbursements from the funds and accounts described in subsection (d) shall be made for the following:

(1) Forensic science or laboratory services;

(2) forensic computer examination services;

(3) forensic audio and video examination services;

(4) purchase and maintenance of laboratory equipment and supplies;

(5) education, training and scientific development of personnel; and

(6) from the Kansas bureau of investigation forensic laboratory and materials fee fund, the destruction of seized property and chemicals as described in K.S.A. 22-2512 and 60-4117, and amendments thereto.

(f) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the Kansas bureau of investigation forensic laboratory and materials fee fund interest earnings based on:

(1) The average daily balance of moneys in the Kansas bureau of investigation forensic laboratory and materials fee fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(g) All expenditures from the Kansas bureau of investigation forensic laboratory and materials fee fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general or by a person or persons designated by the attorney general.

History: L. 1992, ch. 298, § 83; L. 1996, ch. 224, § 6; L. 2000, ch. 32, § 1; L. 2002, ch. 124, § 1; L. 2006, ch. 169, § 105; L. 2008, ch. 175, § 5; L. 2010, ch. 117, § 1; L. 2011, ch. 105, § 29; L. 2014, ch. 1, § 3; L. 2014, ch. 117, § 4; July 1.

Section was amended by L. 2014, ch. 36, § 1, but that version was repealed by L. 2014, ch. 117, § 10.



28-177 Court procedures; fees; authorized only by legislative enactment; judicial branch surcharge fund, abolished; judicial branch docket fee fund; authorized uses of moneys credited to fund.

28-177. Court procedures; fees; authorized only by legislative enactment; judicial branch surcharge fund, abolished; judicial branch docket fee fund; authorized uses of moneys credited to fund. (a) Except as provided in this section and K.S.A. 2015 Supp. 28-178, and amendments thereto, the fees established by legislative enactment shall be the only fee collected or moneys in the nature of a fee collected for court procedures. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. Court procedures shall include docket fees, filing fees or other fees related to access to court procedures. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $26.50 per fee or the amount established by the applicable statute, whichever amount is less, to fund the costs of non-judicial personnel.

(b) Such additional charge imposed by the court pursuant to K.S.A. 8-2107, 8-2110, 22-2410, 28-170, 28-172a, 59-104, 60-2001, 60-2203a, 61-2704, 61-4001 and 65-409 and K.S.A. 2015 Supp. 21-6614, 23-2510, 28-178, 28-179, 32-1049a, 38-2215, 38-2312 and 38-2314, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the judicial branch docket fee fund, which is hereby created in the state treasury.

(c) Moneys credited to the judicial branch docket fee fund shall not be expended for compensation of judges or justices of the judicial branch.

(d) All expenditures from the judicial branch docket fee fund shall be made in accordance with appropriation acts and upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief justice of the Kansas supreme court or by a person or persons designated by the chief justice.

(e) Expenditures may be made from the judicial branch docket fee fund to provide services and programs for the purpose of educating and training judicial branch officers and employees, administering the training, testing and education of municipal judges as provided in K.S.A. 12-4114, and amendments thereto, and for educating and training municipal judges and municipal court and support staff, including official hospitality. The judicial administrator is hereby authorized to fix, charge and collect fees for such services and programs. Such fees may be fixed to cover all or part of the operating expenditures incurred in providing such services and programs, including official hospitality. All fees received for such purposes and programs, including official hospitality, shall be deposited in the state treasury in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, and shall be credited to the judicial branch docket fee fund.

(f) On the effective date of this act:

(1) The director of accounts and reports shall transfer all moneys in the judicial branch surcharge fund to the judicial branch docket fee fund;

(2) all liabilities of the judicial branch surcharge fund existing prior to that date are hereby imposed on the judicial branch docket fee fund; and

(3) the judicial branch surcharge fund is hereby abolished.

History: L. 2006, ch. 215, § 1; L. 2009, ch. 116, § 16; L. 2010, ch. 62, § 8; L. 2011, ch. 87, § 8; L. 2012, ch. 66, § 8; L. 2013, ch. 125, § 8; L. 2014, ch. 82, § 29; L. 2015, ch. 81, § 14; July 1.

Section was amended twice in the 2011 session, see also 28-177a.



28-178 Same; discretionary charge by supreme court.

28-178. Same; discretionary charge by supreme court. (a) In addition to any other fees specifically prescribed by law, on and after July 1, 2015, through June 30, 2017, the supreme court may impose a charge, not to exceed $12.50 per fee, to fund the costs of non-judicial personnel, on the following:

(1) A person who requests an order or writ of execution pursuant to K.S.A. 60-2401 or 61-3602, and amendments thereto.

(2) Persons who request a hearing in aid of execution pursuant to K.S.A. 60-2419, and amendments thereto.

(3) A person requesting an order for garnishment pursuant to article 7 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto, or article 35 of chapter 61 of the Kansas Statutes Annotated, and amendments thereto.

(4) Persons who request a writ or order of sale pursuant to K.S.A. 60-2401 or 61-3602, and amendments thereto.

(5) A person who requests a hearing in aid of execution pursuant to K.S.A. 61-3604, and amendments thereto.

(6) A person who requests an attachment against the property of a defendant or any one or more of several defendants pursuant to K.S.A. 60-701 or 61-3501, and amendments thereto.

(b) The clerk of the district court shall remit all revenues received from the fees imposed pursuant to subsection (a) to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the judicial branch docket fee fund.

(c) The fees established in this section shall be the only fee collected or moneys in the nature of a fee collected for such court procedures. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee.

History: L. 2009, ch. 116, § 1; L. 2010, ch. 62, § 9; L. 2011, ch. 87, § 9; L. 2012, ch. 66, § 9; L. 2013, ch. 125, § 9; L. 2014, ch. 82, § 30; L. 2015, ch. 81, § 15; July 1.



28-179 Post-decree motion docket fee; authorized only by legislative enactment.

28-179. Post-decree motion docket fee; authorized only by legislative enactment. (a) No post-decree motion petitioning for a modification or termination of separate maintenance, for a change in legal custody, residency, visitation rights or parenting time or for a modification of child support shall be filed or docketed in the district court without payment of a docket fee in the amount of $40 on and after July 1, 2013, to the clerk of the district court.

(b) A poverty affidavit may be filed in lieu of a docket fee as established in K.S.A. 60-2001, and amendments thereto.

(c) The docket fee shall be the only costs assessed in each case for services of the clerk of the district court and the sheriff. The docket fee shall be disbursed in accordance with K.S.A. 20-362, and amendments thereto.

(d) Except as provided further, the docket fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for the docket fee. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $22 per docket fee, to fund the costs of non-judicial personnel.

History: L. 1996, ch. 234, § 2; L. 2000, ch. 171, § 22; L. 2003, ch. 101, § 11; L. 2004, ch. 95, § 4; L. 2006, ch. 195, § 16; L. 2007, ch. 162, § 3; L. 2008, ch. 95, § 12; L. 2009, ch. 116, § 22; L. 2009, ch. 143, § 19; L. 2010, ch. 62, § 14; L. 2011, ch. 87, § 14; L. 2012, ch. 66, § 10; L. 2013, ch. 125, § 10; L. 2014, ch. 82, § 31; L. 2015, ch. 81, § 16; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 60-1621a.

Section was also amended by L. 2009, ch. 82, § 5, but that version was repealed by L. 2009, ch. 143, § 37.



28-180 County clerk technology fund.

28-180. County clerk technology fund. (a) On January 1, 2015, there is hereby created in each county a county clerk technology fund.

(b) Upon receipt thereof, the county treasurer shall credit to the county clerk technology fund of the county all moneys attributable to the fees collected pursuant to subsection (b) of K.S.A. 28-115, and amendments thereto.

(c) Moneys in the county clerk technology fund shall be used by the county clerk to acquire equipment and technological services for the storing, recording, archiving, retrieving, maintaining and handling of data recorded, stored or generated in the office of the county clerk.

(d) Moneys in such fund shall not be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto. In making the budget of the county, the amounts credited to, and the amount on hand in, such special fund and the amount expended from such fund shall be shown on the budget for the information of the taxpayers of the county. Any action taken by the county clerk under this subsection shall be in accordance with K.S.A. 19-302, and amendments thereto.

(e) Moneys in such fund may be invested in accordance with the provisions of K.S.A. 10-131, and amendments thereto, with interest thereon credited to such fund.

(f) The fund shall be administered by the county treasurer who shall pay out moneys from the fund upon orders signed by the county clerk.

(g) At the end of any calendar year, if the balance in such fund exceeds $50,000 and the county clerk indicates that such amount in excess of $50,000 shall not be needed and is not designated for technology, the county commission may authorize the transfer and use of such excess moneys by other county offices for equipment or technological services relating to the land or property records filed or maintained by the county.

(h) If a charter form of government is adopted and implemented pursuant to K.S.A. 19-2680 et seq., and amendments thereto, the provisions of this section shall apply to the official, department or office which performs the duties and functions prescribed for the office of the county clerk.

History: L. 2014, ch. 140, § 16; July 1.



28-181 County treasurer technology fund.

28-181. County treasurer technology fund. (a) On January 1, 2015, there is hereby created in each county a county treasurer technology fund.

(b) Upon receipt thereof, the county treasurer shall credit to the county treasurer technology fund of the county all moneys attributable to the fees collected pursuant to subsection (b) of K.S.A. 28-115, and amendments thereto.

(c) Moneys in the county treasurer technology fund shall be used by the county treasurer to acquire equipment and technological services for the storing, recording, archiving, retrieving, maintaining and handling of data recorded, stored or generated in the office of the county treasurer.

(d) Moneys in such fund shall not be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto. In making the budget of the county, the amounts credited to, and the amount on hand in, such special fund and the amount expended from such fund shall be shown on the budget for the information of the taxpayers of the county. Any action taken by the county treasurer under this subsection shall be in accordance with K.S.A. 19-503, and amendments thereto.

(e) Moneys in such fund may be invested in accordance with the provisions of K.S.A. 10-131, and amendments thereto, with interest thereon credited to such fund.

(f) The fund shall be administered by the county treasurer who shall pay out moneys from the fund upon orders signed by the county treasurer.

(g) At the end of any calendar year, if the balance in such fund exceeds $50,000 and the county treasurer indicates that such amount in excess of $50,000 shall not be needed and is not designated for technology, the county commission may authorize the transfer and use of such excess moneys by other county offices for equipment or technological services relating to the land or property records filed or maintained by the county.

(h) If a charter form of government is adopted and implemented pursuant to K.S.A. 19-2680 et seq., and amendments thereto, the provisions of this section shall apply to the official, department or office which performs the duties and functions prescribed for the office of the county treasurer.

History: L. 2014, ch. 140, § 17; July 1.






Article 2 COUNTIES BETWEEN 130,000 AND 185,000

28-208 Prescription of compensation.

28-208. Prescription of compensation. All officers and employees herein mentioned in all counties of this state having a population of more than one hundred thirty thousand (130,000) and less than one hundred eighty-five thousand (185,000) shall receive for their services the compensation herein allowed: Provided, In such counties the board of county commissioners shall allow such reasonable sums for deputies and clerical hire, as may be necessary to properly expedite the business of the county offices.

History: L. 1937, ch. 233, § 1; L. 1949, ch. 266, § 1; L. 1953, ch. 210, § 1; L. 1957, ch. 245, § 1; L. 1961, ch. 213, § 4; L. 1963, ch. 242, § 3; June 30.



28-222 Cook and assistant for county jail; feeding prisoners.

28-222. Cook and assistant for county jail; feeding prisoners. The board of county commissioners may employ a cook and an assistant for the county jail at a reasonable wage and shall pay all expenses for feeding the prisoners in the county jail. No contract shall ever be made with the sheriffs for feeding such prisoners.

History: L. 1937, ch. 233, § 15; L. 1943, ch. 164, § 13; L. 1947, ch. 253, § 13; L. 1949, ch. 266, § 15; L. 1971, ch. 137, § 1; July 1.



28-223 Additional clerk hire; resolution.

28-223. Additional clerk hire; resolution. When no allowance is made in this act for clerical hire in any of the county offices herein provided, then the board of county commissioners shall allow such additional amount for clerical hire as may be necessary to properly expedite the business of said offices. When, in the opinion of the county commissioners, the amount of the allowance made in this act for clerical hire shall be insufficient to properly and sufficiently conduct the business of said office, then the board of county commissioners shall allow such additional amount of clerical hire as may be necessary to properly expedite the business of said office, but not exceeding, however, ten percent of the allowance herein provided: Provided, That no allowance shall be made except by resolution of the board of county commissioners made in regular session convened, setting out the reason for the said allowance as made, and the amount of the allowance: And provided further, That no allowance shall be made for more than a six months period and shall not be effective until said resolution shall have been entered upon the journal and shall have been published once in a paper of general circulation in the county and no warrants shall be issued for such additional clerk hire for any period prior to the date of said publication.

History: L. 1937, ch. 233, § 16; March 27.



28-225 Fee books.

28-225. Fee books. All of the above officers and other persons now authorized to collect fees from the public, and from any source excepting the county in which their offices are situated, shall keep fee books in forms to be prescribed by the county auditor and approved by the board of county commissioners, in which shall be entered all fees and income from any source whatsoever that may be received by them, in their official capacity.

History: L. 1937, ch. 233, § 18; March 27.



28-226 Penalties for violations; forfeiture of office.

28-226. Penalties for violations; forfeiture of office. Any officer, deputy, assistant or clerk mentioned in this act or whose salary or compensation is herein provided for or authorized, who shall ask or receive any fee or reward in money or its equivalent not authorized by this act or the laws of this state, or who shall fail to make out and file any report herein provided for, or who shall fail to pay to the county treasurer any fees or income collected by him in the time and manner prescribed by this act, or who shall fail, neglect or refuse to perform any duty enjoined upon him by this act, shall for each offense be adjudged guilty of a misdemeanor and fined in any sum not exceeding three hundred dollars or confined in the county jail for not to exceed one year or shall receive a sentence of both such fine and imprisonment. And such failure to perform any of the duties prescribed by this act shall be a forfeiture of office and upon the judgment of any court of competent jurisdiction in a civil action that such officer, deputy, assistant or clerk has forfeited such office, he shall stand suspended during any appeal therefrom. Except the fees of the county attorney in civil and criminal proceedings under the laws relating to intoxicating liquors and gambling and otherwise provided by law.

History: L. 1937, ch. 233, § 19; March 27.






Article 3 CERTAIN COUNTIES OVER 140,000

28-315 Collection and payment of fees to county.

28-315. Collection and payment of fees to county. All of the officers and other persons herein mentioned shall collect from others than the county in which said offices are located all fees now authorized by law. All such fees and income of their respective offices from every source whatsoever, including all notary fees collected by any officer, deputy or clerk in any proceeding pending or to become pending, filed or to be filed in said office, not herein specifically authorized to be retained by them, shall be paid over on the first and fifteenth days of each month, or if either of said dates be a Sunday or legal holiday, then on the next secular day, to the county treasurer, accompanied by a sworn statement in such form as the board of county commissioners may prescribe, to the effect that all fees and other income collected are correctly set forth therein. All such fees and income shall be placed by said treasurer to the credit of the county's general fund.

History: L. 1911, ch. 190, § 16; R.S. 1923, 28-315; L. 1974, ch. 168, § 2; July 1.



28-316 Fee books.

28-316. Fee books. All of the above officers and other persons now authorized to collect fees from the public, and from any source excepting the county in which their offices are situated, shall keep fee books in forms to be prescribed by the county auditor and approved by the board of county commissioners, in which shall be entered all fees and income from any source whatsoever that may be received by them.

History: L. 1911, ch. 190, § 17; March 3; R.S. 1923, 28-316.



28-317 Audit of books of county officers; office for auditor.

28-317. Audit of books of county officers; office for auditor. The county auditor shall audit the books and accounts of each county officer, monthly, and shall report in writing to the board of county commissioners the condition of the accounts of each officer collecting or handling money. Said monthly reports shall show the total fees collected and paid in to the treasury by each officer since his last report, the total fees then outstanding and unpaid, and all other information that the board of county commissioners may from time to time require. Said county auditor may be provided with an office by the board of county commissioners and shall devote such time to the performance of his duties as may be required.

History: L. 1911, ch. 190, § 18; March 3; R.S. 1923, 28-317.



28-318 Penalties for violation of 1911 act [*].

28-318. Penalties for violation of 1911 act [*]. Any officer, deputy, assistant or clerk mentioned in this act or whose salary or compensation is herein provided for or authorized, who shall ask or receive any fee or reward in money or its equivalent not authorized by this act or the laws of this state, or who shall fail to make out and file any report herein provided for, or who shall fail to pay to the county treasurer any fees or income collected by him in the time and manner prescribed by this act [*], or who shall fail, neglect or refuse to perform any duty enjoined upon him by this act [*], shall for each offense be adjudged guilty of a misdemeanor and fined in any sum not exceeding three hundred dollars or confined in the county jail for not to exceed one year or shall receive a sentence of both such fine and imprisonment. And such failure to perform any of the duties prescribed by this act shall be a forfeiture of office and upon the judgment of any court of competent jurisdiction in a civil action that such officer, deputy, assistant or clerk has forfeited such office, he shall stand suspended during any appeal therefrom. Except the fees of the county attorney in civil and criminal proceedings under the laws relating to intoxicating liquors and gambling and otherwise provided by law.

History: L. 1911, ch. 190, § 19; March 3; R.S. 1923, 28-318.

* "Act" see 28-315 to 28-319 which are only sections of act not now repealed.



28-319 Special counsel in civil litigation for county.

28-319. Special counsel in civil litigation for county. That in any civil litigation wherein the county may be either plaintiff or defendant, if the county attorney or his deputies are interested directly or indirectly, or if the board of county commissioners believes that the time at the disposal of the county attorney's office is insufficient to give proper attention to such litigation or if for any other reason the board of county commissioners deems it necessary for the protection of the public interests, it may employ special counsel for such case or cases and pay reasonable compensation therefor, not exceeding the sum of three thousand dollars in any one year.

History: L. 1911, ch. 190, § 20; March 3; R.S. 1923, 28-319.






Article 6 COUNTIES OVER 300,000

28-601 Prescription of compensation and fees.

28-601. Prescription of compensation and fees. All officers and employees herein mentioned in all counties of this state having a population of more than three hundred thousand (300,000) shall receive for their services the compensation herein allowed, and no other fees, mileage, salaries or things of value of any kind or nature whatsoever unless specifically allowed to them by law.

History: L. 1941, ch. 236, § 1; L. 1949, ch. 268, § 1; L. 1957, ch. 246, § 1; L. 1967, ch. 214, § 6; Jan. 1, 1968.



28-613 County auditor; salary; deputies, clerks, stenographers; expenses.

28-613. County auditor; salary; deputies, clerks, stenographers; expenses. The county auditor shall receive a salary in an amount prescribed by the district court of the judicial district in which such county is located; and for deputies, clerks or stenographers, to be appointed by the auditor, and other necessary and actual expenses of his office the board of county commissioners shall authorize the expenditure of such sums as the board of county commissioners shall determine to be necessary to properly expedite the business of such office.

History: L. 1941, ch. 236, § 13; L. 1943, ch. 165, § 10; L. 1945, ch. 206, §1 1; L. 1947, ch. 254, § 12; L. 1949, ch. 268, § 12; L. 1951, ch. 274, § 10; L. 1953, ch. 212, § 10; L. 1955, ch. 222, § 8; L. 1957, ch. 246, § 12; L. 1961, ch. 214, § 9; L. 1963, ch. 238, § 16; L. 1965, ch. 262, § 11; L. 1967, ch. 214, § 13; L. 1968, ch. 393, § 1; L. 1969, ch. 205, § 11; L. 1972, ch. 153, § 19; L. 1973, ch. 107, § 4; July 1.



28-615 County engineer; salary and expenses; assistants and employees; payment of compensation from county road and bridge fund, when.

28-615. County engineer; salary and expenses; assistants and employees; payment of compensation from county road and bridge fund, when. The county engineer may be appointed by the board of county commissioners to perform the necessary civil engineering work of the county. He shall receive a salary to be fixed by the county commissioners. In addition, the board of county commissioners shall pay the county engineer's actual and necessary traveling expenses incurred in the performance of his official duties upon the filing of itemized and verified vouchers signed by the county engineer and approved by the board of county commissioners. The said board shall allow the county engineer the necessary and required assistants, engineers, surveyors, superintendents, foremen, accountants, clerks and all other help needed for the performance of his duties. Allowances for such assistants or help herein referred to shall be for work actually performed per diem and such allowance shall be paid only to the person or persons employed upon sworn claims presented to the board of county commissioners.

All compensation or salaries hereinbefore provided for and for the county's civil engineering work, the building and maintenance of roads and bridges, and the various duties performed under the county engineer's supervision, shall be paid from the county road and bridge fund in counties not under the county unit system, which funds are derived from the tax levies authorized by K.S.A. 79-1947. The engineer shall not receive and retain any fees, costs, mileage, commissions or compensation of any kind for any service which he is authorized to perform because of his office, except as herein elsewhere provided, but shall turn over such fees, costs, mileage, commissions or compensation to the county treasurer, and the same shall become a part of the general revenue fund of the county.

History: L. 1941, ch. 236, § 15; L. 1943, ch. 165, § 12; L. 1945, ch. 206, § 12; L. 1947, ch. 254, § 14; L. 1949, ch. 268, § 14; L. 1953, ch. 212, § 12; L. 1957, ch. 246, § 14; L. 1961, ch. 216, § 1; L. 1965, ch. 262, § 13; L. 1967, ch. 214, § 15; L. 1969, ch. 205, § 13; L. 1972, ch. 153, § 21; L. 1973, ch. 176, § 1; July 1.



28-617 Collection and payment of fees to county; monthly statement.

28-617. Collection and payment of fees to county; monthly statement. All of the officers and other persons herein mentioned shall collect all fees and benefits now authorized by law. All such fees and other income of or thing of value received, directly or indirectly by them or from their respective offices from any source whatsoever including all notary fees collected by any officer, deputy or clerk in any proceeding pending or to become pending, filed or to be filed in said office, not herein specifically authorized to be retained by them, shall be paid over on the next secular day, after collection to the county treasurer, accompanied by a sworn statement in such form as the board of county commissioners may prescribe, to the effect that all fees and other income collected are correctly set forth therein. All such fees and income shall be placed by said treasurer to the credit of the county general fund. They shall file with the county auditor a monthly statement of all fees collected.

History: L. 1941, ch. 236, § 17; L. 1971, ch. 139, § 1; July 1.



28-618 Semiannual audits by county auditors; office.

28-618. Semiannual audits by county auditors; office. The county auditor shall audit the books and accounts of each county officer, semiannually, and shall report in writing to the board of county commissioners the condition of the accounts of each officer collecting or handling money. Said semiannual report shall show the total fees collected and paid into the treasury by each officer since his last report, the total fees then outstanding and unpaid, and all other information that the board of county commissioners may from time to time require. Said county auditor shall be provided with an office by the board of county commissioners and shall devote all his time to the performance of his duties as such auditor.

History: L. 1941, ch. 236, § 18; April 11.



28-619 Penalties for violations; forfeiture of office.

28-619. Penalties for violations; forfeiture of office. Any officer, deputy, assistant or clerk mentioned in this act or whose salary or compensation is herein provided for or authorized, who shall ask or receive any fee or reward in money or its equivalent, not authorized by this act or the laws of this state, or who shall fail to make out and file any report herein provided for, or who shall fail to pay to the county treasurer any fees or income collected by him in the time and manner prescribed by this act, or who shall fail, neglect or refuse to perform any duty enjoined upon him by this act, shall for each offense be adjudged guilty of a misdemeanor and fined in any sum not exceeding three hundred dollars or confined in the county jail for not to exceed one year or shall receive a sentence of both such fine and imprisonment. And such failure to perform any of the duties prescribed by this act shall be a forfeiture of office notwithstanding such offense may have occurred in a prior term, and upon the judgment of any court of competent jurisdiction in a civil action that such officer, deputy, assistant or clerk has forfeited such office, he shall stand suspended during any appeal therefrom.

History: L. 1941, ch. 236, § 19; April 11.



28-620 Monthly payment of salaries.

28-620. Monthly payment of salaries. All salaries provided for in this act shall be paid out of the county treasury in equal monthly installments.

History: L. 1941, ch. 236, § 20; April 11.



28-622 Increase in compensation of county employees in counties over 300,000, when; resolution.

28-622. Increase in compensation of county employees in counties over 300,000, when; resolution. The board of county commissioners of any county having a population of more than three hundred thousand (300,000) is hereby authorized to provide by resolution between August 1 and September 1 of any year in which a general election falls for an increase of not to exceed five percent (5%) per annum in the compensation and salary of any employee of the county entitled thereto by reason of the employee job classification and merit rating system of such county. Such resolution may also provide for an increase in the amount of any aggregate allowance prescribed by statute for the payment of compensation and salaries of employees.

Such additional compensation shall be paid in equal monthly installments and may be paid even though such expenditure was not included in the county budget for the period in which such additional compensation is paid.

History: L. 1970, ch. 150, § 1; July 1.



28-623 Same; protest petition; election.

28-623. Same; protest petition; election. Upon petition containing the signatures of the number of taxpayers required by K.S.A. 1969 Supp. 62-901 to summon a grand jury in such county, to be presented to the county clerk no later than October 1 following the final publication in the official county paper of the said resolution, the county commissioners shall cause to be placed on the ballot at the next general election a question to be worded in substantially the following manner:

"Shall the budget of ______________ (here insert name of county) County be increased by ______________ (here insert exact sum) dollars effective on January 1, ______________ (here insert year) for the purpose of granting increases in the salaries of those employees of this county, entitled thereto by reason of the employee job classification and merit rating system, in an amount of ______________%, (here insert exact percentage) for the period commencing January 1, next, and for two (2) calendar years; provided that said increase shall not be granted to those county officials elected by popular vote.

Yes________ No________ (Vote either 'yes' or 'no')."

and a simple majority of those voting upon the question shall prevail.

History: L. 1970, ch. 150, § 2; July 1.






Article 7 WYANDOTTE COUNTY

28-701 Compensation of certain officers and employees of Wyandotte county.

28-701. Compensation of certain officers and employees of Wyandotte county. All officers and employees of Wyandotte county shall receive for their services the compensation herein provided.

History: L. 1943, ch. 166, § 1; L. 1945, ch. 208, § 1; L. 1949, ch. 267, § 2; L. 1957, ch. 247, § 1; L. 1965, ch. 159, § 21; L. 1967, ch. 219, § 1; L. 1968, ch. 304, § 1; L. 1970, ch. 151, § 2; L. 1989, ch. 116, § 1; April 6.



28-706 Sheriff's fees, mileage and transportation; deputies; jailers; jury clerk; matron; cook; feeding prisoners.

28-706. Sheriff's fees, mileage and transportation; deputies; jailers; jury clerk; matron; cook; feeding prisoners. In addition to the salary prescribed by section 22 of this act the sheriff shall be entitled to retain the fees and mileage paid him from sources without the state of Kansas. He shall not receive any fees or mileage paid him from any county within the state of Kansas, but shall turn over such fees to the county commissioners of his county. The county commissioners of said county are to provide such deputy sheriffs with motorcycles, and other suitable means of conveyance, for the proper discharge of their duties in enforcing the traffic laws and regulations for the operation of vehicles and motor vehicles on the public highways of the county and state.

The sheriff may appoint deputy sheriffs one (1) of whom shall be designated undersheriff. The sheriff shall appoint jailers, with the approval of the board of county commissioners and one jury clerk. The sheriff may appoint a woman not related to the sheriff, as matron of the county jail. Such matron shall be a member of the sheriff's force; shall have all the authority now delegated to a deputy sheriff and shall be subject to removal for cause. The sheriff shall with the approval of the board of county commissioners also appoint a cook who is to prepare the meals for the prisoners in the county jail. The county commissioners shall pay all the expenses for feeding the prisoners in the county jail. No contract shall ever be made with the sheriff or other persons for feeding the prisoners.

History: L. 1943, ch. 166, § 6; L. 1945, ch. 208, § 6; L. 1947, ch. 255, § 5; L. 1949, ch. 267, § 7; L. 1951, ch. 275, § 1; L. 1953, ch. 214, § 5; L. 1955, ch. 224, § 4; L. 1957, ch. 247, § 6; L. 1961, ch. 217, § 5; L. 1963, ch. 239, § 5; L. 1965, ch. 159, § 5; L. 1969, ch. 204, § 10; L. 1970, ch. 151, § 1; L. 1972, ch. 153, § 26; Jan. 8, 1973.



28-713 How salaries paid.

28-713. How salaries paid. All salaries of all the officers and of their deputies, assistants, and clerks, in such counties, shall be paid monthly by warrants signed by the chairman of the board of county commissioners, attested by the county clerk, and drawn on the county treasurer.

History: L. 1943, ch. 166, § 14; March 23.



28-714 Application of 28-315 to 28-319.

28-714. Application of 28-315 to 28-319. The provisions of sections 28-315, 28-316, 28-317, 28-318 and 28-319 of the Kansas Statutes Annotated shall apply to all of the officers, deputies, assistants, clerks and other persons mentioned in the act.

History: L. 1943, ch. 166, § 15; March 23.



28-716 Salaries of officials and employees in certain counties; tax levy, use of proceeds.

28-716. Salaries of officials and employees in certain counties; tax levy, use of proceeds. In counties having a population of not less than one hundred eighty-five thousand (185,000) nor more than two hundred fifty thousand (250,000), the boards of county commissioners of said counties, in addition to the rate of levy authorized by K.S.A. 79-1946 and 79-1947, are hereby authorized to levy an additional tax of not to exceed six mills, to provide for salaries of officials and employees and other expenses as provided by law and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Said levy shall be in addition to all other expenses as provided by law.

History: L. 1949, ch. 267, § 17; L. 1951, ch. 277, § 1; L. 1953, ch. 214, § 16; L. 1955, ch. 224, § 9; L. 1957, ch. 247, § 14; L. 1963, ch. 239, § 20; L. 1965, ch. 159, § 18; L. 1979, ch. 52, § 141; July 1.



28-718 Provisions of 28-424 and 28-425 inapplicable to officers and employees where compensation increased by act.

28-718. Provisions of 28-424 and 28-425 inapplicable to officers and employees where compensation increased by act. None of the provisions of sections 28-424 and 28-425 of the General Statutes Supplement of 1961 shall be applicable to any officer or employee whose salary or compensation is increased under the provisions of this act.

History: L. 1963, ch. 239, § 21; July 1.



28-719 Sections 28-424 and 28-425 inapplicable to officers and employees where compensation increased by act.

28-719. Sections 28-424 and 28-425 inapplicable to officers and employees where compensation increased by act. None of the provisions of K.S.A. 28-424 and 28-425 shall be applicable to any officer or employee whose salary or compensation is increased under the provisions of this act.

History: L. 1965, ch. 159, § 19; Jan. 1, 1966.



28-721 Same; monthly payments.

28-721. Same; monthly payments. The additional compensation provided for herein shall be paid in monthly installments to the deputies, assistants and employees of such county.

History: L. 1967, ch. 219, § 3; Jan. 1, 1968.






Article 8 COUNTIES OF 100,000 OR LESS

28-801 Application of act.

28-801. Application of act. This act shall apply to all counties having a population of not more than one hundred thousand (100,000).

History: L. 1957, ch. 242, § 1; L. 1967, ch. 220, § 1; Jan. 1, 1968.



28-811 Additional compensation for certain county officers and employees.

28-811. Additional compensation for certain county officers and employees. All county officers, their deputies, assistants and employees, except the officers whose salaries are fixed by sections 2 to 12, both sections inclusive, of this act, and except the assistant county attorney of any county having a population of more than forty thousand (40,000) and an assessed tangible valuation of more than sixty million dollars ($60,000,000) and not more than seventy-five million dollars ($75,000,000), shall receive compensation in the amount of twenty percent (20%) of the salary fixed by statute for each such officer, deputy, assistant or employee, and such compensation shall be in addition to the salary fixed by statute. Such additional compensation shall be paid in equal monthly installments and may be paid even though such expenditure was not included in the county budget for the period in which such additional compensation is paid.

History: L. 1957, ch. 242, § 11; L. 1967, ch. 220, § 11; Jan. 1, 1968.



28-812 Monthly payment of salaries.

28-812. Monthly payment of salaries. All salaries prescribed by this act shall be paid in equal monthly installments.

History: L. 1957, ch. 242, § 12; L. 1967, ch. 220, § 16; Jan. 1, 1968.



28-813 Population determined by enumeration; salary changes effective, when.

28-813. Population determined by enumeration; salary changes effective, when. The salaries fixed by this act shall be determined by the enumeration of population by the Kansas department of agriculture and changes in salaries shall be effective beginning with the salaries for the month of January of the year succeeding the year in which the enumeration is made.

History: L. 1957, ch. 242, § 13; L. 1967, ch. 220, § 17; L. 2004, ch. 101, § 76; July 1.



28-824 Assistants, deputies, clerks, stenographers; salaries and compensation.

28-824. Assistants, deputies, clerks, stenographers; salaries and compensation. The board of county commissioners of all counties shall allow such reasonable sums for salaries and compensation of assistants, deputies, clerks and stenographers as may be necessary to properly expedite the business of the several offices of the county.

History: L. 1967, ch. 220, § 14; Jan. 1, 1968.



28-825 Appointive county officers; salaries.

28-825. Appointive county officers; salaries. The board of county commissioners of all counties shall by resolution determine and establish the salaries of all appointive county officers, not otherwise provided by law.

History: L. 1967, ch. 220, § 15; Jan. 1, 1968.



28-826 Military establishment defined.

28-826. Military establishment defined. The term "military establishment" as used in this act shall not include a missile base or site, military radar installation, or active reserve and national guard units.

History: L. 1967, ch. 220, § 18; Jan. 1, 1968.



28-827 Inapplicability of 28-424, 28-425.

28-827. Inapplicability of 28-424, 28-425. None of the provisions of K.S.A. 28-424 and 28-425 shall be applicable to any officer or employee whose salary or compensation is fixed by the provisions of this act.

History: L. 1967, ch. 220, § 19; Jan. 1, 1968.



28-828 Inapplicability of 28-424 and 28-425.

28-828. Inapplicability of 28-424 and 28-425. None of the provisions of K.S.A. 28-424 and 28-425 shall be applicable to any officer or employee whose salary or compensation is fixed by the provisions of this act.

History: L. 1969, ch. 201, § 11; July 1.



28-831 Reimbursement of certain county officers and employees where compensation reduced by changes in population.

28-831. Reimbursement of certain county officers and employees where compensation reduced by changes in population. If the salary of any officer or employee whose salary or compensation was fixed before the effective date of this act by the provisions of article 8 of chapter 28 of the Kansas Statutes Annotated, or acts amendatory thereof or supplemental thereto, has been reduced during the calendar year 1972 as a result of a change in population of the county, the board of county commissioners of such county shall reimburse such officer or employee for such loss of salary until otherwise provided by law.

History: L. 1972, ch. 155, § 1; July 1.






Article 10 COUNTIES DESIGNATED URBAN AREAS

28-1005 Fees and mileage received by sheriff to county general fund.

28-1005. Fees and mileage received by sheriff to county general fund. The sheriff shall turn over to the county treasurer for deposit in the county general fund all fees received and mileage paid him from all sources.

History: L. 1965, ch. 207, § 5; July 1.



28-1006 Fees and income collected by officials to county general fund, exceptions.

28-1006. Fees and income collected by officials to county general fund, exceptions. All county officers and employees shall collect from others than the county in which said offices are located all fees now authorized by law. All such fees and income of their respective offices from every source whatsoever, including all notary fees collected by any officer, deputy or clerk in any proceeding pending or to become pending, filed or to be filed in said office, not herein specifically authorized to be retained by them, shall be paid over on the first and fifteenth days of each month, or if either of said dates be a Sunday or legal holiday, then on the next secular day, to the county treasurer, accompanied by a sworn statement in such form as the board of county commissioners may prescribe, to the effect that all fees and other income collected are correctly set forth therein. All such fees and income shall be placed by said treasurer to the credit of the county's general fund. The county attorney may receive and retain the fees otherwise provided by law for his or her services in prosecutions and proceedings, both civil and criminal, against violators of the laws relating to intoxicating liquors and gambling.

History: L. 1965, ch. 207, § 6; L. 1969, ch. 206, § 3; L. 1971, ch. 140, § 1; L. 1976, ch. 145, § 154; L. 1977, ch. 112, § 15; May 14.



28-1007 Fee books.

28-1007. Fee books. All of the above officers and other persons now authorized to collect fees from the public, and from any source excepting the county in which their offices are situated, shall keep fee books in forms to be prescribed by the county auditor and approved by the board of county commissioners, in which shall be entered all fees and income from any source whatsoever that may be received by them, in their official capacity.

History: L. 1965, ch. 207, § 7; July 1.



28-1008 Unlawful acts; penalty; forfeiture of office.

28-1008. Unlawful acts; penalty; forfeiture of office. Any officer, deputy, assistant or clerk mentioned in this act or whose salary or compensation is herein provided for or authorized, who shall ask or receive any fee or reward in money or its equivalent not authorized by this act or the laws of this state, or who shall fail to make out and file any report herein provided for, or who shall fail to pay to the county treasurer any fees or income collected by him in the time and manner prescribed by this act, or who shall fail, neglect or refuse to perform any duty enjoined upon him by this act, shall for each offense be adjudged guilty of a misdemeanor and fined in any sum not exceeding three hundred dollars ($300) or confined in the county jail for not to exceed one (1) year or shall receive a sentence of both such fine and imprisonment. And such failure to perform any of the duties prescribed by this act shall be a forfeiture of office and upon the judgment of any court of competent jurisdiction in a civil action that such officer, deputy, assistant or clerk has forfeited such office, he shall stand suspended during any appeal therefrom. Except the fees of the county attorney in civil and criminal proceedings under the laws relating to intoxicating liquors and gambling and otherwise provided by law.

History: L. 1965, ch. 207, § 8; July 1.



28-1009 Salaries paid monthly; warrants.

28-1009. Salaries paid monthly; warrants. All salaries of all the officers and of their deputies, assistants, and clerks, in such counties, shall be paid monthly by warrants signed by the chairman of the board of county commissioners, attested by the county clerk, and drawn on the county treasurer.

History: L. 1965, ch. 207, § 9; July 1.



28-1010 Provisions of 28-424, 28-425, inapplicable to officers and employees under act.

28-1010. Provisions of 28-424, 28-425, inapplicable to officers and employees under act. None of the provisions of K.S.A. 28-424 and 28-425 shall be applicable to any officer or employee whose salary or compensation is increased under the provisions of this act.

History: L. 1965, ch. 207, § 10; July 1.



28-1011 Provisions of article 7, chapter 28, inapplicable to counties under this act.

28-1011. Provisions of article 7, chapter 28, inapplicable to counties under this act. The provisions of article 7, chapter 28 of the Kansas Statutes Annotated shall not apply to any county to which this act is applicable.

History: L. 1965, ch. 207, § 11; July 1.









Chapter 29 FENCES

Article 1 LEGAL ENCLOSURES

29-101 Enclosure of domestic animals with fence required.

29-101. Enclosure of domestic animals with fence required. All domestic animals, other than cats and dogs, shall be enclosed with a fence sufficiently close, composed of posts and rails, posts and palings, posts and planks or palisades, posts and wire, rails alone, laid up in the manner commonly called a worm fence, or turf, with ditches on each side, of stone, or a hedge in existence on July 1, 1986, composed either of thorn or Osage orange.

History: G.S. 1868, ch. 40, § 1; R.S. 1923, 29-101; L. 1986, ch. 195, § 2; July 1.



29-102 Construction and composition of fences.

29-102. Construction and composition of fences. All fences composed of posts and rails, posts and palings, posts and planks, or palisades, or of stone, or composed of posts and wires, or those composed of turf, shall be at least four feet high. Those composed of rails, commonly called a worm fence, shall be at least four and one-half feet high to the top of the rider, and shall be thoroughly staked and ridered, or if not staked and ridered shall have the corners locked with strong rails, stakes or posts. Those composed of stone shall be at least 18 inches wide at the bottom and 12 inches wide at the top. Those composed of turf shall be thoroughly staked and ridered, and shall have a ditch on the outside not less than two feet wide at the top and three feet deep. With respect to all fences composed of rails or lumber, the bottom rail, board or plank shall not be more than two feet from the ground. All such fences shall be substantially built and sufficiently close to prevent domestic animals, other than cats and dogs from going through. All hedge fences shall be of such height and thickness as will be sufficient to enclose domestic animals other than cats and dogs.

History: G.S. 1868, ch. 40, § 2; L. 1873, ch. 88, § 1; R.S. 1923, 29-102; L. 1986, ch. 195, § 3; July 1.



29-103 Fences composed of posts and wires.

29-103. Fences composed of posts and wires. In fences composed of posts and wires, the posts shall be of ordinary size for fencing purposes, and set in the ground at least two feet deep and not more than twelve feet apart, with holes through the posts or staples on the side not more than fifteen inches apart, to admit four separate strands of fence wire not smaller than No. 9, and shall be provided with rollers and levers, at suitable distances, to strain and hold the wire straight and firm.

History: G.S. 1868, ch. 40, § 3; Oct. 31; R.S. 1923, 29-103.



29-104 What deemed legal and sufficient fences.

29-104. What deemed legal and sufficient fences. Fences of the material and of the height and sufficiency aforesaid, and all brooks, rivers, creeks, ditches and constructions which shall be equivalent thereto, in the judgment of the fence viewers within whose jurisdiction the same may be, shall be deemed legal and sufficient fences.

History: G.S. 1868, ch. 40, § 4; Oct. 31; R.S. 1923, 29-104.



29-105 Barbed-wire fence deemed legal fence; construction.

29-105. Barbed-wire fence deemed legal fence; construction. (a) Except as otherwise provided in subsection (b), and in addition to fence declared by law to be a legal fence, the following shall be a legal fence: A barbed-wire fence, of not less than three wires, with the third wire from the ground not less than 44 inches nor more than 48 inches from the ground, and the bottom wire not more than 24 inches nor less than 18 inches from the ground, with the center wire equidistant, or nearly so, between upper and lower wires. All such wires shall be well stretched and barbed, barbs to average not more than nine inches apart and such barbed wire shall be composed of two wires not smaller than No. 13, or one wire not smaller than No. 9, or wires having not less than 950 pounds breaking strength. All such wires shall be securely fastened to posts, which shall not be more than two rods apart and not less than 20 inches in the ground, and set in a workmanlike manner or the posts may be not more than 48 feet apart, with slats placed perpendicularly, not more than 12 feet apart, between the posts and fastened to the wires by staples, or with holes in the slats. Suspension fences shall not be subject to the requirements of this section.

(b) The board of county commissioners of any county, by resolution, may establish for a barbed-wire fence constructed after the effective date of such resolution construction requirements which are more stringent than the requirements under subsection (a). In those cases where a barbed-wire fence is located on a county line, the least restrictive requirements for construction of such fence shall apply.

History: L. 1883, ch. 113, § 1; R.S. 1923, 29-105; L. 1986, ch. 195, § 4; July 1.



29-106 Fencing extensive tracts in certain counties; gates and hitching posts.

29-106. Fencing extensive tracts in certain counties; gates and hitching posts. That whenever any person, persons or corporations shall fence and enclose extensive tracts of land of one hundred acres or over in extent for grazing purposes in the counties of Barber, Pratt, and Russell, and all counties west of range 15, west of the sixth principal meridian, in the state of Kansas, such person, persons or corporation shall provide a suitable swinging or lifting gate, constructed in such manner that it may be easily opened or closed, whenever said fence or enclosure crosses any road established by custom and usage but not a legally established public highway. Said gate shall be so constructed as to meet conveniently the requirements of the traveling public; and in addition to said gate, shall set posts on each side of said gate, at suitable distances therefrom, and of not less than four inches in diameter and not less than seven feet in length, set not less than thirty inches in the ground, and for the purpose of tying any horse or team thereto, while any traveler is engaged in opening or closing said gate.

History: L. 1901, ch. 225, § 1; March 22; R.S. 1923, 29-106.



29-107 Penalty for interfering with such fence or leaving gates open.

29-107. Penalty for interfering with such fence or leaving gates open. Any person who shall willfully molest or interfere with said fence or enclosure described in K.S.A. 29-106, by cutting wires or otherwise mutilating or tearing down said fence, or who shall willfully leave open any gate of said fence or enclosure, shall be deemed to have committed a misdemeanor, and shall be liable to a fine not exceeding fifty dollars.

History: L. 1901, ch. 225, § 2; March 22; R.S. 1923, 29-107.



29-108 Declaration of policy relating to domestic animal trespass; liability for damages.

29-108. Declaration of policy relating to domestic animal trespass; liability for damages. It is hereby declared that the policy of this state with respect to domestic animal trespass shall be that all such animals shall be enclosed by a lawful fence. It is further declared that, unless otherwise specifically provided by law, strict or absolute liability for damages for injury to any person or property resulting from domestic animal trespass shall not arise, and, in all such cases, the principles of ordinary negligence shall apply.

History: L. 1986, ch. 195, § 1; July 1.



29-109 Electric fence deemed legal fence; construction and composition.

29-109. Electric fence deemed legal fence; construction and composition. (a) In addition to fences otherwise declared by law to be a legal fence, an electrically charged wire fence with at least one 14 gauge wire or its equivalent not more than 48 inches from the ground and which is deemed by the fence viewers in whose jurisdiction such fence is located, to be equivalent to other legal fences, is hereby deemed a legal fence. The board of county commissioners of any county, by resolution, may elect to declare that such electrically charged wire fence shall not be a legal fence within the jurisdiction of such board. No electrically charged wire fence shall be erected or maintained in contact with public utility poles or lines or in any manner where there is danger or possibility of unreasonable interference with or damage to the equipment or service of a public utility without the permission of the public utility. No utility which furnishes electricity shall have or incur any liability to any person in the event of electric power failure to or for any electric fence.

(b) The board of county commissioners of any county, by resolution, may establish for an electrically charged wire fence constructed after the effective date of such resolution construction requirements which are more stringent than the requirements under subsection (a). In those cases where an electrically charged wire fence is located on a county line, the least restrictive requirements for construction of such fence shall apply.

History: L. 1986, ch. 195, § 5; July 1.






Article 2 FENCE VIEWERS

29-201 County commissioners as fence viewers; designees.

29-201. County commissioners as fence viewers; designees. The board of county commissioners, in each county in this state, or their designees, shall be fence viewers in each township of such county. Any action taken by the board pursuant to 29-201 et seq., and amendments thereto, shall require a majority vote of the board of county commissioners. If the board appoints designees to act as fence viewers, any recommendation of such designees shall not be effective unless approved by a majority of the board of county commissioners.

History: G.S. 1868, ch. 40, § 5; R.S. 1923, 29-201; L. 1949, ch. 270, § 1; L. 2005, ch. 78, § 1; July 1.



29-202 Penalty for neglect of duty.

29-202. Penalty for neglect of duty. Any fence viewer who shall, when requested, unreasonably neglect to view any fence or to perform any duty required of him in this act, shall forfeit and pay the sum of ten dollars, and shall also be liable to the party injured for all damages consequent upon such neglect.

History: G.S. 1868, ch. 40, § 6; Oct. 31; R.S. 1923, 29-202.



29-203 Compensation and expenses.

29-203. Compensation and expenses. Each fence viewer shall be entitled to receive seven dollars and fifty cents ($7.50) as full compensation for each fence viewed, to be paid in the first instance by the party or parties requiring the services; and all expenses of the view shall be borne equally between the parties interested, except in case of a view to appraise damages for neglect or refusal to make or maintain a just proportion of a division fence, in which case the costs of view shall be paid by the party in default, to be recovered as a part of the damages assessed.

History: G.S. 1868, ch. 40, § 7; R.S. 1923, 29-203; L. 1949, ch. 270, § 2; July 1.






Article 3 PARTITION FENCES

29-301 Maintenance.

29-301. Maintenance. The owners of adjoining lands shall keep up and maintain in good repair all partition fences between them in equal shares, so long as both parties continue to occupy or improve such lands, unless otherwise agreed.

History: G.S. 1868, ch. 40, § 8; Oct. 31; R.S. 1923, 29-301.



29-302 Neglect to repair or rebuild.

29-302. Neglect to repair or rebuild. If any party neglect to repair or rebuild a partition fence, or the portion thereof which he ought to maintain, the aggrieved party may complain to the fence viewers, who, after due notice to each party, shall examine the same, and if they determine that the fence is insufficient, shall signify it, in writing, to the delinquent occupant of the land, and direct him to repair or rebuild the same within such time as they may judge reasonable.

History: G.S. 1868, ch. 40, § 9; Oct. 31; R.S. 1923, 29-302.



29-303 Complainant may repair or rebuild, when; recovery; attorney's fee.

29-303. Complainant may repair or rebuild, when; recovery; attorney's fee. If such fence be not repaired or rebuilt accordingly, the complainant may repair or rebuild it, and the same being adjudged sufficient by the fence viewers, and the value thereof, with their fees, being ascertained by them and certified under their hands, the complainant may demand of the owner of the land where the fence was deficient, the sum so ascertained; and in case of neglect to pay the same for one month after written demand, may recover it, with interest at the rate of one percent per month, by action in any court of competent jurisdiction. In any such action the court shall allow the prevailing party a reasonable sum for attorney's fee.

History: G.S. 1868, ch. 40, § 10; R.S. 1923, 29-303; L. 1949, ch. 270, § 3; July 1.



29-304 Controversies; settlement by fence viewers.

29-304. Controversies; settlement by fence viewers. When any controversy shall arise about the rights of the respective owners in partition fences, or their obligations to keep up and maintain the same in good repair, and if they cannot agree among themselves, either party may apply to the fence viewers of the township in which such fence may be situated, who, after a reasonable notice to the other party, shall proceed, on application as aforesaid, to view such fence, and assign to each party, in writing, his equal share or part of such partition fence, to be by him kept up and maintained in good repair; which assignment shall be recorded by the register of deeds of the county in a book to be provided for that purpose, and shall be final, conclusive and binding upon the parties, and upon all the succeeding occupants of the lands, and they shall be obliged thereafter to maintain their respective portions of said fence.

History: G.S. 1868, ch. 40, § 11; Oct. 31; R.S. 1923, 29-304.



29-305 Failure to erect or maintain assigned part; recovery of cost and attorney's fee.

29-305. Failure to erect or maintain assigned part; recovery of cost and attorney's fee. If a party neglect or refuse to erect or maintain the part of the fence assigned him by the fence viewers, it may be erected and maintained by the aggrieved party in the manner before provided, and he shall be entitled to recover the ascertained cost thereof, with interest at the rate of one percent per month and a reasonable attorney's fee to be fixed and allowed by the court, by action in any court of competent jurisdiction; and the amount recovered, with costs, shall be a lien against the land chargeable with the same.

History: G.S. 1868, ch. 40, § 12; L. 1901, ch. 218, § 1; R.S. 1923, 29-305; L. 1949, ch. 270, § 4; July 1.



29-306 Assignment of viewers; agreement between owners of adjoining land; recordation.

29-306. Assignment of viewers; agreement between owners of adjoining land; recordation. All assignments of the fence viewers shall be certified and signed by them and shall contain a certain description of the lands divided by such partition fence and the names of the owners thereof. Any agreement entered into prior to the effective date of this act between the owners of adjoining land in relation to the division of partition fences between them shall also contain a pertinent description of such lands, and such agreement, acknowledged or proved as conveyances of land, may be recorded in the office of the register of deeds of the proper county in the same manner as an assignment of fence viewers. Any agreement or modification of an existing agreement entered into on or after the effective date of this act between the owners of adjoining land in relation to the division of partition fences between them shall also contain a pertinent description of such lands, and such agreement, acknowledged or proved as conveyances of land, shall be recorded in the office of the register of deeds of the proper county in the same manner as an assignment of fence viewers. Any such assignment or agreement, duly recorded as provided in this article, shall be binding upon the parties and all succeeding owners of the lands.

History: G.S. 1868, ch. 40, § 13; R.S. 1923, 29-306; L. 1985, ch. 127, § 1; July 1.



29-307 Party building more than his share.

29-307. Party building more than his share. When in any controversy between owners of adjoining lands as to their respective rights in any partition fence, it shall appear to the fence viewers that either of the owners had, before any complaint made to them, voluntarily erected the whole fence, or more than his just share of the same, or otherwise become proprietor thereof, the other occupant shall pay for so much as may be assigned to him to repair or maintain, the value of which shall be ascertained and recovered in the manner hereinbefore provided.

History: G.S. 1868, ch. 40, § 14; Oct. 31; R.S. 1923, 29-307.



29-308 Partition fences to be kept in good repair.

29-308. Partition fences to be kept in good repair. All partition fences shall be kept in good repair throughout the year, unless the owners of the land on both sides otherwise agree.

History: G.S. 1868, ch. 40, § 15; Oct. 31; R.S. 1923, 29-308.



29-309 What occupants not required to contribute towards partition fence.

29-309. What occupants not required to contribute towards partition fence. No person not wishing his land enclosed, and not occupying or using it otherwise than in common, shall be compelled to contribute to erect or maintain any fence dividing between his land and that of an adjacent owner; but when he encloses or uses his land otherwise than in common, he shall contribute to the partition fence as in this act is provided.

History: G.S. 1868, ch. 40, § 16; Oct. 31; R.S. 1923, 29-309.



29-310 Proceedings when one common owner desires to occupy land in severalty.

29-310. Proceedings when one common owner desires to occupy land in severalty. When lands owned in severalty have been enclosed in common without a partition fence, and one of the owners is desirous to occupy his land in severalty and the other refuses or neglects, on demand, to divide the line where the fence should be built, or to build a sufficient fence on his part of the line when divided, the party desiring it may notify the fence viewers who shall give written notice to both owners that unless said owners agree on the erection of said fence, the viewers will, in not less than twenty nor more than 40 days, divide and assign said line and, in writing, assign a reasonable time (having regard to the season of the year) for making the fence; and if either party neglect to comply with the decision of the viewers within the time assigned, the other party, after making his own part, may make the other part, and recover the ascertained value thereof, with interest at the rate of one percent per month, together with the fees of the fence viewers as above provided and a reasonable attorney's fee to be fixed and allowed by the court.

History: G.S. 1868, ch. 40, § 17; R.S. 1923, 29-310; L. 1949, ch. 270, § 5; July 1.



29-311 Throwing land open.

29-311. Throwing land open. When one party shall desire to throw his land open and leave it unenclosed, he shall not take away any part of the partition fence belonging to him and adjoining the next enclosure, if the owner or occupant of such enclosure will, within two months after the same shall be ascertained, pay therefor such sum as the fence viewers shall, in writing, under their hands, determine to be the value of such partition fence belonging to such party.

History: G.S. 1868, ch. 40, § 18; Oct. 31; R.S. 1923, 29-311.



29-312 Rights of party not improving land adjoining partition fence.

29-312. Rights of party not improving land adjoining partition fence. If any person shall determine not to improve any part of his land adjoining any partition fence that may have been divided according to the provisions of this act, and shall give six months' notice, in writing (provided such notice be served between the first day of July and the first of October), of such determination to all the adjoining owners or occupants of lands, he shall not be required to keep up or maintain any part of such fence during the time his lands shall lie open and unimproved; and he may thereafter remove his portion thereof, if the owner or occupant of the adjoining land will not pay therefor as provided in the preceding section.

History: G.S. 1868, ch. 40, § 19; Oct. 31; R.S. 1923, 29-312.



29-313 Owner enclosing his unenclosed land shall pay for one half of partition fence.

29-313. Owner enclosing his unenclosed land shall pay for one half of partition fence. When land which has been unenclosed is enclosed, the owner thereof shall pay for one half of each partition fence between his land and the adjoining lands, the value to be ascertained and stated in writing, under their hands, by the fence viewers, in case the parties cannot agree; and if the owner enclosing as aforesaid shall neglect, for sixty days after the value has been so ascertained and demand made, to pay the same, the owners of such partition fences may recover, with interest, as hereinbefore provided; or the party enclosing may, at his election, rebuild and make half of each of such partition fences, and if he neglect so to do for sixty days after making such election, he shall be liable as before provided.

History: G.S. 1868, ch. 40, § 20; Oct. 31; R.S. 1923, 29-313.



29-314 Fence on boundary line between counties; viewers.

29-314. Fence on boundary line between counties; viewers. If the line upon which a partition fence is to be made or to be divided is the boundary line between counties or if such line is partly in one county and partly in another, two of the fence viewers shall be the chairpersons of the board of county commissioners of the respective counties. If such commissioners cannot agree, they shall select a third commissioner from the county fence viewers in the two counties, and their assignment, in order to be binding and effectual, must be recorded, as hereinbefore provided, in each of such counties. A county commissioner may appoint a designee to serve as a fence viewer in place of such commissioner.

History: G.S. 1868, ch. 40, § 21; R.S. 1923, 29-314; L. 1949, ch. 270, § 6; L. 2005, ch. 78, § 2; July 1.



29-315 Owner defined; notice; liability to tenant or occupant.

29-315. Owner defined; notice; liability to tenant or occupant. The word "owner," under the provisions of this act, shall be held to include and apply to the occupant or tenant, when the owner does not reside within the county; and no proceedings under this act shall bind the owner, unless he shall be notified; but he shall be liable to the occupant or tenant for the cost and expense of erecting and maintaining, under the provisions of this chapter, any partition fence upon the line of his land, unless there in a special agreement to the contrary.

History: G.S. 1868, ch. 40, § 22; Oct. 31; R.S. 1923, 29-315.



29-316 Fence may be built on partition line; removal.

29-316. Fence may be built on partition line; removal. A person building a fence may lay the same upon the line between his own land and the land adjacent, so that the fence may be partly on one side of such line and partly on the other; and the owner shall have the same right to remove it as if it were wholly on his own land.

History: G.S. 1868, ch. 40, § 23; Oct. 31; R.S. 1923, 29-316.



29-317 Partition fence wholly on one side of line.

29-317. Partition fence wholly on one side of line. The foregoing provisions concerning partition fences shall apply to fences standing wholly upon one side of the division line, and used as a partition fence.

History: G.S. 1868, ch. 40, § 24; Oct. 31; R.S. 1923, 29-317.



29-318 Fence on line between townships where hogs prohibited from running at large in one and not the other; damages.

29-318. Fence on line between townships where hogs prohibited from running at large in one and not the other; damages. In all cases where fences are built upon township lines, between townships in one of which hogs are prohibited from running at large and in the other of which they are not prohibited from running at large, such fence shall be built in the manner prescribed in the first article of this act [*] for fences in townships where hogs are not prohibited from running at large: Provided, That the owner of any hogs shall be liable for all damages sustained by any person in consequence of such hogs crossing such township lines by way of the highway.

History: G.S. 1868, ch. 40, § 25; Oct. 31; R.S. 1923, 29-318.

* "First article of this act," see 29-101 to 29-104.



29-319 Making partition fence hog-tight.

29-319. Making partition fence hog-tight. Whenever any owner of land enclosed in part by a partition fence desires to make hog-tight any part of the fence enclosing his premises, constructed or maintained by the owner of the adjoining land, he may attach to such partition fence, in a secure and workmanlike manner, woven wire at least two feet in height, so as to prevent hogs from getting through such fence.

History: L. 1905, ch. 264, § 1; June 8; R.S. 1923, 29-319.






Article 4 MISCELLANEOUS PROVISIONS

29-401 Liability for neglect to maintain or repair portion of partition fences.

29-401. Liability for neglect to maintain or repair portion of partition fences. If any person liable to contribute to the erection of a partition fence shall neglect or refuse to make and maintain his proportion of such fence, or shall permit the same to be out of repair, he shall not be allowed to have and maintain any action for damages incurred, but shall be liable to pay to the party injured all such damages as shall accrue to his lands and the crops, fruit trees and shrubbery thereon, and fixtures connected with the said land, such damage to be assessed by the fence viewers, on application of the party injured, one day's notice in writing having been first given to the party liable, either by delivering to him personally or by copy left at his usual place of abode, that such application for assessment of damages had been made, and the time when the fence viewers would attend to make such assessment.

History: G.S. 1868, ch. 40, § 26; Oct. 31; R.S. 1923, 29-401.



29-402 Domestic animals breaking into enclosure.

29-402. Domestic animals breaking into enclosure. If any horse, mule or ass, or any neat cattle, hogs or sheep, or other domestic animals, shall break into any enclosure, and the owner or occupant thereof shall consider himself aggrieved thereby, such person may apply to the fence viewers of the township in which such enclosure may be situate, having first given at least one day's notice, in writing, to the owner or keeper of such trespassing animal, if known to him, or by leaving a written notice at the place of abode of such person, of his intended application, and also of the time when the fence viewers will attend to examine the fence and investigate the subject of damages; and the said fence viewers shall forthwith repair to the place where such injury shall have been done, and there diligently examine the fence over or through which such trespassing animal shall have broken or entered into any such enclosure.

History: G.S. 1868, ch. 40, § 27; Oct. 31; R.S. 1923, 29-402.



29-403 Assessment of damages by fence viewers.

29-403. Assessment of damages by fence viewers. If in the opinion of said fence viewers such fence is a good and sufficient fence, according to the provisions of this act, they shall proceed, upon view and inquiry, to assess the damages sustained by such applicant from such trespassing animal or animals; which assessment, including the sum due for their services, they shall make out and certify, in writing, subscribe their names thereto, and deliver the same to the person sustaining such damage; and all expenses of the view shall be borne equally between the parties interested, except in case of a view to appraise damages for neglect or refusal to make or maintain a just proportion of a division fence, in which case the costs of view shall be paid by the party in default, to be recovered as a part of the damages assessed.

History: G.S. 1868, ch. 40, § 28; Oct. 31; R.S. 1923, 29-403.



29-404 Recovery by civil action of damages assessed; attorney's fee.

29-404. Recovery by civil action of damages assessed; attorney's fee. If any party against whom damages shall be assessed by the fence viewers under the provisions of this act shall fail or refuse to pay the damages so assessed, after the same shall have been demanded, and after receiving a copy of such assessment made by the fence viewers as aforesaid, the same may be recovered by civil action in any court of competent jurisdiction; and in all such actions the assessments of the fence viewers, subscribed by them, shall be received in all courts as prima facie evidence of the amount of damages actually sustained by the party in whose favor given and in all such actions the court shall fix and allow to the prevailing party a reasonable attorney's fee.

History: G.S. 1868, ch. 40, § 29; R.S. 1923, 29-404; L. 1949, ch. 270, § 7; July 1.



29-405 Fence not of proper height or kind; costs.

29-405. Fence not of proper height or kind; costs. If the fence viewers shall be of opinion that such fence is not of the height and sufficiency required by this act, the person calling upon them to examine the same shall pay all the costs of such view and examination, to be recovered in a civil action in the name of the said fence viewers, with costs of suit, in the district court of the county in which the defendant may reside.

History: G.S. 1868, ch. 40, § 30; R.S. 1923, 29-405; L. 1977, ch. 105, § 12; July 1.



29-406 Removal of fence built upon land of another by mistake; damages.

29-406. Removal of fence built upon land of another by mistake; damages. When a person has made a fence on an enclosure which afterwards, on making division lines, is found to be on lands of another, and the same has occurred through mistake, such first person may enter upon the land of the other and remove his fence and material within six months after such line has been run, upon his first paying or offering to pay the other party for any damages to the soil which may be occasioned thereby; and when the parties cannot agree as to the damage, the fence viewers may determine it as in other cases.

History: G.S. 1868, ch. 40, § 31; Oct. 31; R.S. 1923, 29-406.



29-407 Limitations on removal.

29-407. Limitations on removal. But such fence shall not be removed, if it was made of timber or other material taken from the land on which it is built, until the party pays to the owner of the land the value of the timber or other material, to be ascertained by the fence viewers; nor shall a fence be removed at a time when the removal will throw open or expose the crop of the other party, but it shall be removed within a reasonable time after the crop is secured, although the six months above specified have passed.

History: G.S. 1868, ch. 40, § 32; Oct. 31; R.S. 1923, 29-407.



29-408 Taking trespassing animals into possession.

29-408. Taking trespassing animals into possession. If any of the animals mentioned in this act break free of their lawful enclosure, and trespass on land owned by another person, the owner or occupant of the land may take into possession such animal trespassing, and keep the same until damages, with reasonable charges for feeding and keeping, and all costs of suit, be paid, to be recovered in any court of competent jurisdiction.

History: G.S. 1868, ch. 40, § 33; R.S. 1923, 29-408; L. 1986, ch. 195, § 8; July 1.



29-409 Cruelty to domestic animals; damages.

29-409. Cruelty to domestic animals; damages. If any person or corporation shall hurt, wound, kill, lame or destroy, or cause to be hurt, wounded, killed, lamed or destroyed, by running over or against, shooting, worrying with dogs, or otherwise, any of the animals mentioned in this act, when such animals are upon premises which are not enclosed with a sufficient fence as prescribed in this act, or when any such animals are upon the unenclosed premises of any such person or corporation, such person or corporation so offending shall satisfy and pay the owner of any such animal or animals full damages therefor, with costs.

History: G.S. 1868, ch. 40, § 34; Oct. 31; R.S. 1923, 29-409.









Chapter 31 FIRE PROTECTION

Article 1 FIRE SAFETY AND PREVENTION

31-132 Fire safety and prevention; definitions.

31-132. Fire safety and prevention; definitions. As used in this act, unless the context otherwise requires:

(a) "Person" means an individual, partnership, corporation or other association.

(b) "Nationally recognized code" or "nationally recognized fire prevention code" means any published compilation of rules and regulations relating to fire prevention which have been prepared by a nationally recognized technical trade or service association. For the purposes of this act, the fire prevention codes of the national fire protection association and standards of the American national standards institute shall constitute examples of nationally recognized fire prevention codes.

(c) "Municipality" means any incorporated city, any county or any other political subdivision of this state.

(d) "Nationally recognized building code" means any published compilation of rules and regulations relating to building construction which have been prepared by a nationally recognized technical trade or service association.

History: L. 1972, ch. 157, § 1; L. 1980, ch. 120, § 1; July 1.



31-132a Fire safety and prevention; apartment house, defined.

31-132a. Fire safety and prevention; apartment house, defined. Every building or other structure, together with any building or structure used in connection therewith, kept, used, maintained, advertised, or held out to the public to be a place where furnished or unfurnished living accommodations other than sleeping accommodations for transient guests may be rented as a single room or as a suite of rooms, containing three (3) or more single units or suites, or both, regardless of the number of tenants therein, and regardless of whether any such room or suite of rooms is occupied by an owner or operator of such a building or structure, shall, for the purpose of this act, be deemed an apartment house.

History: L. 1975, ch. 220, § 2; July 1.



31-133 Fire marshal; power and duties; rules and regulations.

31-133. Fire marshal; power and duties; rules and regulations. (a) The state fire marshal shall adopt reasonable rules and regulations, consistent with the provisions of this act, for the safeguarding of life and property from fire, explosion and hazardous materials. Such rules and regulations shall include, but not be limited to the following:

(1) The keeping, storage, use, sale, handling, transportation or other disposition of highly flammable materials, including crude petroleum or any of its products, natural gas for use in motor vehicles, and of explosives, including gunpowder, dynamite, fireworks and firecrackers; and any such rules and regulations may prescribe the materials and construction of receptacles and buildings to be used for any of such purposes;

(2) the transportation of liquid fuel over public highways in order to provide for the public safety in connection therewith;

(3) the construction, maintenance and regulation of exits and fire escapes from buildings and all other places in which people work, live or congregate from time to time for any purpose, including apartment houses, as defined by K.S.A. 31-132a, and amendments thereto. Such rules and regulations shall not apply to buildings used wholly as dwelling houses containing no more than two families;

(4) the installation and maintenance of equipment intended for fire control, detection and extinguishment in all buildings and other places in which persons work, live or congregate from time to time for any purpose, including apartment houses as defined by K.S.A. 31-132a, and amendments thereto. Such rules and regulations shall not apply to buildings used wholly as dwelling houses containing no more than two families;

(5) requiring administrators of public and private schools and educational institutions, except community colleges, colleges and universities, to conduct at least one fire drill each month at some time during school hours, aside from the regular dismissal at the close of the day's session, and prescribing the manner in which such fire drill is to be conducted;

(6) procedures for the reporting of fires and explosions occurring within the state and for the investigation thereof;

(7) procedures for reporting by health care providers of treatment of second and third degree burn wounds involving 20% or more of the victim's body and requiring hospitalization of the victim, which reporting is hereby authorized notwithstanding any provision of K.S.A. 60-427, and amendments thereto, to the contrary;

(8) requiring administrators of public and private schools and educational institutions, except community colleges, colleges and universities, to establish tornado procedures, which procedures shall provide for at least three tornado drills to be conducted each year at some time during school hours, aside from the regular dismissal at the close of the day's session, shall describe the manner in which such tornado drills are to be conducted, and shall be subject to approval by the state fire marshal;

(9) requiring administrators of community colleges, colleges and universities to establish tornado procedures, which procedures shall be subject to approval by the director of the disaster agency of the county;

(10) the development and implementation of a statewide system of hazardous materials assessment and response;

(11) the use of pyrotechnics, pyrotechnic devices and pyrotechnic materials; and

(12) other safeguards, protective measures or means adapted to render inherently safe from the hazards of fire or the loss of life by fire any building or other place in which people work, live or congregate from time to time for any purpose, except buildings used wholly as dwelling houses containing no more than two families.

(b) Any rules and regulations of the state fire marshal adopted pursuant to this section may incorporate by reference specific editions, or portions thereof, of nationally recognized fire prevention codes.

(c) The rules and regulations adopted pursuant to this section shall allow facilities in service prior to the effective date of such rules and regulations, and not in strict conformity therewith, to continue in service, so long as such facilities are not determined by the state fire marshal to constitute a distinct hazard to life or property. Any such determination shall be subject to the appeal provisions contained in K.S.A. 31-140, and amendments thereto.

History: L. 1972, ch. 157, § 2; L. 1974, ch. 172, § 1; L. 1975, ch. 219, § 1; L. 1975, ch. 220, § 1; L. 1976, ch. 200, § 1; L. 1982, ch. 168, § 1; L. 1985, ch. 128, § 1; L. 1988, ch. 127, § 1; L. 1999, ch. 65, § 1; L. 2004, ch. 1, § 7; Mar. 4.



31-133a Fire extinguishers; inspection, installation or service, certification by state fire marshal; rules and regulations; fees; remittance.

31-133a. Fire extinguishers; inspection, installation or service, certification by state fire marshal; rules and regulations; fees; remittance. (a) No business shall inspect, install or service portable fire extinguishers or automatic fire extinguishers for commercial cooking equipment without first being certified by the state fire marshal.

(b) (1) The state fire marshal shall adopt rules and regulations as provided in K.S.A. 31-134, and amendments thereto, establishing standards for inspection, installation, servicing and testing procedures and minimum insurance requirements of businesses inspecting, installing or servicing portable fire extinguishers or automatic fire extinguishers for commercial cooking equipment. The rules and regulations shall also provide for qualifications and training of any person or persons designated by such business as the person or persons upon whose qualifications and training the certification of the business is based and, on and after January 1, 1991, shall require submission of proof, satisfactory to the state fire marshal, that such qualifications and training have been met.

(2) The rules and regulations shall further provide for annual certification of such businesses for a fee of not less than $25 or more than $200 for each certification, but no fee shall be charged for any person who is an officer or employee of the state or political or taxing subdivision thereof when that person is acting on behalf of the state or political or taxing subdivision. If the person or persons upon whose qualifications and training the certification of the business is based leave such business, the certification of that business is void.

(3) The state fire marshal shall remit all moneys received for fees under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. The state treasurer shall credit 10% of each such deposit to the state general fund and shall credit the remainder of each such deposit to the fire marshal fee fund.

(c) Inspection or service of any portable fire extinguisher or automatic fire extinguisher for commercial cooking equipment by any business who is not certified by the state fire marshal as required by this section shall constitute a deceptive act or practice under the Kansas consumer protection act and shall be subject to the remedies and penalties provided by such act.

(d) As used in this section:

(1) "Automatic fire extinguisher for commercial cooking equipment" means any automatic fire extinguisher mounted directly above or in the ventilation canopy of commercial cooking equipment.

(2) "Business" means any person who inspects, services or installs portable fire extinguishers or automatic fire extinguishers for commercial cooking equipment but does not include (A) any person or authorized agent of the person who installs a portable fire extinguisher for protection of the person's own property or business or (B) any individual acting as a representative or employee of a certified business.

History: L. 1980, ch. 119, § 1; L. 1982, ch. 169, § 1; L. 1990, ch. 135, § 1; L. 1992, ch. 220, § 1; L. 2001, ch. 5, § 95; L. 2011, ch. 53, § 12; July 1.



31-134 Adoption of rules and regulations, procedure; distribution; fees; remittance; designated as fire prevention code; judicial review.

31-134. Adoption of rules and regulations, procedure; distribution; fees; remittance; designated as fire prevention code; judicial review. (a) Any rules and regulations adopted by the state fire marshal under this act shall comply with the provisions of K.S.A. 77-415 et seq., and amendments thereto, except that:

(1) In addition to the method of providing notice of the public hearing prescribed by K.S.A. 77-421, and amendments thereto, such notice shall be published three times in at least two newspapers of general circulation, with the last published notice to appear not less than 15 days prior to the public hearing.

(2) The state fire marshal shall make available for general distribution upon request copies of any nationally recognized code adopted by reference, marked so as to indicate the provisions thereof which have been so adopted. The state fire marshal may charge a fee for the copies in an amount equal to the cost of the copies and their distribution. Upon collection of any such fees, the state fire marshal shall remit to the state treasurer such fees in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. The state treasurer shall deposit the entire amount in the state treasury. The state treasurer shall credit 10% of each such deposit to the state general fund and shall credit the remainder of each such deposit to the fire marshal fee fund.

(3) In addition to the filing requirements of K.S.A. 77-416, and amendments thereto, the state fire marshal shall publish all such rules and regulations and make the same available for distribution to the general public upon request, but the fire marshal shall not be required to republish the provisions of any nationally recognized code adopted by reference if such provisions are made available for general distribution upon request to the fire marshal's office.

(b) The rules and regulations adopted by the state fire marshal under authority of this act shall be known and may be cited as the Kansas fire prevention code. Such rules and regulations shall have uniform force and effect throughout the state. No municipality shall enact or enforce any ordinance, resolution or rule or regulation inconsistent therewith, except that nothing in this act shall be construed to impair the power of any municipality to regulate the use of land by zoning or fire district regulations or to prohibit or regulate the sale, handling, use or storage of fireworks within its boundaries. Whenever a question shall arise as to whether another state statute or an enactment of a municipality is inconsistent with the provisions of the fire prevention code, it shall be the duty of the state fire marshal to make such determination after a hearing thereon with all interested parties conducted in accordance with the provisions of the Kansas administrative procedure act. Any action of the state fire marshal pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1972, ch. 157, § 3; L. 1980, ch. 120, § 3; L. 1983, ch. 130, § 1; L. 1986, ch. 318, § 24; L. 1988, ch. 356, § 67; L. 1992, ch. 220, § 2; L. 2001, ch. 5, § 96; L. 2010, ch. 17, § 44; L. 2011, ch. 53, § 13; July 1.



31-134a Same; compliance with certain building codes deemed compliance with fire prevention code.

31-134a. Same; compliance with certain building codes deemed compliance with fire prevention code. (a) A building shall be deemed to comply with the Kansas fire prevention code if the building conforms to one of the following building codes, has been issued a certificate of occupancy and conforms to any special requirements of the Kansas fire prevention code which are not covered by such building code:

(1) The 1976 or 1979 edition of the uniform building code;

(2) the 1975 or 1978 edition of the basic building code (B.O.C.A.);

(3) the 1976 or 1979 edition of the standard building code (also known as the southern standard building code); or

(4) the 2000 edition of the international building code.

(b) The state fire marshal shall adopt rules and regulations specifying those subsequent editions of the codes enumerated in subsection (a) and those editions of other nationally recognized building codes which the state fire marshal has determined provide protection equivalent to that of the Kansas fire prevention code.

(c) This section shall be part of and supplemental to K.S.A. 31-132 to 31-150, inclusive, and K.S.A. 31-150a, and amendments thereto.

History: L. 1980, ch. 120, § 2; L. 2000, ch. 6, § 1; July 1.



31-135 Advisory committees to assist fire marshal; membership; no compensation.

31-135. Advisory committees to assist fire marshal; membership; no compensation. Whenever it is deemed necessary, the state fire marshal may appoint an advisory committee or committees to assist in the formulation and revision of the state fire prevention code and in the establishment of standards for certification of members of fire departments to make arrests, carry firearms and conduct searches and seizures pursuant to K.S.A. 31-157. Any such advisory committee shall serve without compensation. The membership of the advisory committee or committees shall be selected on the basis of their individual expertise and knowledge in the area of fire prevention under consideration.

History: L. 1972, ch. 157, § 4; L. 1982, ch. 135, § 3; July 1.



31-136 Same; exemptions from regulations, when; procedure.

31-136. Same; exemptions from regulations, when; procedure. The state fire marshal shall have the power to grant exemptions from the application of specific requirements of regulations promulgated pursuant to this act. Any such exemption shall be granted only upon written request which clearly demonstrates that the enforcement of a specific requirement of a rule or regulation will cause unnecessary hardship to the petitioner, or that such exemption is necessary for the petitioner to take advantage of new methods or equipment of recognized adequacy which conforms to fundamental safety standards. The particulars of any exemption so granted shall be set forth in writing, and a copy thereof shall be retained in the office of the state fire marshal.

History: L. 1972, ch. 157, § 5; July 1.



31-137 Same; enforcement of act and regulations; investigations; entry and examination of buildings and premises; report, filing.

31-137. Same; enforcement of act and regulations; investigations; entry and examination of buildings and premises; report, filing. The state fire marshal, deputies of the fire marshal, the chief of any organized fire department of any municipality, whether such fire department is regular or volunteer, or any member of any such fire department who has been duly authorized by the chief thereof, shall enforce the provisions of this act and any rules and regulations adopted pursuant thereto. Such persons are authorized to make any investigations deemed necessary of any fire or explosion occurring within this state. Such persons shall make an investigation of any fire or explosion occurring within this state, or an attempt to cause any fire or explosion within this state, if there is reason to believe that the fire was of an incendiary origin or was an attempt to defraud an insurance company. In addition, the chief of any organized fire department of any municipality may designate other qualified persons to conduct such investigations in such municipality. In order to carry out such investigations, the state fire marshal and those persons designated by or authorized to be designated by this section shall have the right and authority at all times of day or night to enter upon or examine, in accordance with existing laws and regulations, any building or premises where any fire or explosion or attempt to cause a fire or explosion has occurred. Such persons shall make a written report of the findings of any investigation conducted pursuant to this section which shall be filed in the office of the state fire marshal.

History: L. 1972, ch. 157, § 6; L. 2004, ch. 26, § 12; July 1.



31-138 Same; hearings; information and evidence to attorney general or county attorney; prosecution; assistance by state fire marshal.

31-138. Same; hearings; information and evidence to attorney general or county attorney; prosecution; assistance by state fire marshal. The state fire marshal or any of the state fire marshal's deputies, in making the investigations authorized or required in K.S.A. 31-137, and amendments thereto, may hold a hearing with all interested parties in accordance with the provisions of subsection (a) of K.S.A. 31-141, and amendments thereto. If the state fire marshal or any of the state fire marshal's deputies, having made the investigation, shall be of the opinion that there is probable cause to believe any person has violated any provision of this act or any of the rules and regulations adopted pursuant to this act, or that any person is guilty of a criminal conduct under the laws of this state with respect to any fire or explosion, the state fire marshal shall furnish to the attorney general or the proper county attorney the names of the witnesses and all of the information and evidence obtained from the investigation, including a copy of all pertinent and material testimony taken in the case; and the attorney general or such county attorney shall take such action as the evidence and testimony justify. The state fire marshal has the right either in person or by the state fire marshal's deputy to assist in any prosecution arising therefrom.

History: L. 1972, ch. 157, § 7; L. 1988, ch. 356, § 68; July 1, 1989.



31-139 Same; right of entry to determine compliance with law and regulations; complaint; order to cease and desist.

31-139. Same; right of entry to determine compliance with law and regulations; complaint; order to cease and desist. The state fire marshal and those persons designated in K.S.A. 31-137 shall have the authority during all reasonable hours of operation to enter, in accordance with existing laws, in and upon all buildings and premises subject to this act for the purpose of examination, inspection and investigation to determine compliance with the rules and regulations promulgated under the authority of this act. Whenever the state fire marshal or any person designated in K.S.A. 31-137 finds any violation of this act or the act of which this section is amendatory, or of any of the rules or regulations issued thereunder, or any lawful order issued pursuant thereto, he may file a criminal complaint with the attorney general or the proper district or county attorney or he may issue an order to the owner or his agent to cease and desist such violations. Any order so issued may be appealed by any person aggrieved thereby, as provided in K.S.A. 31-140, but unless otherwise stated in the order, the filing or pendency of such appeal shall not abate or operate as a stay of the effect of such order.

History: L. 1972, ch. 157, § 8; L. 1974, ch. 172, § 2; July 1.



31-140 Same; appeals from orders; notice and hearing; decisions; compliance.

31-140. Same; appeals from orders; notice and hearing; decisions; compliance. Any person aggrieved by any order or ruling issued pursuant to the provisions of this act may appeal such order or ruling to the state fire marshal within 15 days from the date of the service of such order by filing a notice of such appeal in the office of the state fire marshal. The state fire marshal or a presiding officer from the office of administrative hearings shall hear such person within 30 days after the receipt of such notice of appeal, and the hearing shall be held in accordance with the provisions of the Kansas administrative procedure act. The state fire marshal shall file a decision thereon and, unless by authority of the state fire marshal the order is revoked or modified, the order shall be complied with within the time fixed in such decision.

History: L. 1972, ch. 157, § 9; L. 1988, ch. 356, § 69; L. 2004, ch. 145, § 11; July 1, 2009.



31-141 Same; powers of fire marshal in conduct of hearing; subpoena of witnesses and records; record of proceedings; statement; failure to comply with subpoena, effect; order by district court; service of process; costs, taxation.

31-141. Same; powers of fire marshal in conduct of hearing; subpoena of witnesses and records; record of proceedings; statement; failure to comply with subpoena, effect; order by district court; service of process; costs, taxation. (a) Whenever the state fire marshal or the state fire marshal's authorized representative is authorized to conduct a hearing under the provisions of K.S.A. 31-138, and amendments thereto, the state fire marshal shall have the power to administer oaths, examine and cross-examine witnesses, receive oral and documentary evidence, and shall have the power to subpoena witnesses, compel their attendance, and require the production of books, papers, records, correspondence or other documents which are deemed relevant to the inquiry. The state fire marshal at such hearing may, and upon the request of any party shall, cause to be made a stenographic record of all the evidence and all the proceedings had at such hearing. If no stenographic record is made and if a judicial review is sought, the state fire marshal shall prepare a statement of the evidence and proceedings for use on review. In case of a refusal of any person to comply with any subpoena issued hereunder or to testify with respect to any matter concerning which such person may be lawfully interrogated, the district court of Shawnee county or the county wherein such party resides, on application of the state fire marshal, may issue an order requiring such person to comply with such subpoena and to testify. Any failure to obey any such order of the court may be punished by the court as a contempt thereof. Nothing contained in this act shall require the observance at any such hearing of formal rules of pleading or evidence. Notice of such hearings and any other process caused to be issued by the state fire marshal shall be served in substantial compliance with the requirements for service of process in district court.

(b) Whenever any person shall appeal an order or ruling issued pursuant to the provisions of this act, as provided in K.S.A. 31-140, and amendments thereto, and after a hearing the decision of the state fire marshal is adverse to such person, the costs of the hearing, including witness fees, shall be taxed to such person.

History: L. 1972, ch. 157, § 10; L. 1988, ch. 356, § 70; July 1, 1989.



31-142 Judicial review of fire marshal's action.

31-142. Judicial review of fire marshal's action. Any action of the state fire marshal pursuant to K.S.A. 31-140, and amendments thereto, is subject to review in accordance with the Kansas judicial review act.

History: L. 1972, ch. 157, § 11; L. 1977, ch. 105, § 13; L. 1986, ch. 318, § 25; L. 2010, ch. 17, § 45; July 1.



31-143 Fire marshal authorized to advise and assist state civil defense director; assistance to municipalities; responsibilities and duties of state fire marshal.

31-143. Fire marshal authorized to advise and assist state civil defense director; assistance to municipalities; responsibilities and duties of state fire marshal. (a) The state fire marshal shall be authorized to advise, assist and coordinate with the state civil defense director in the development of civil defense or disaster plans, and on request shall assist any municipality in the enforcement of the state fire prevention code. He shall have the responsibility for the implementation of any fire safety programs developed by the state fire marshal and designed to minimize fire hazards and disasters in loss of life and property from these causes. Such responsibilities shall include, but are not limited to, the establishment and enforcement of fire safety practices throughout the state; preventive inspection and correction activities; coordination of fire safety programs with volunteer and paid fire companies, other state agencies and municipalities, and the state fire marshal shall analyze and evaluate Kansas fire loss statistics in order to make a determination of the problems.

(b) The state fire marshal upon request shall assist the chief of any recognized fire company or department, any legally designated fire marshal of a municipality and the personnel of other state agencies in fire prevention matters.

History: L. 1972, ch. 157, § 12; July 1.



31-144 School buildings; definition; inspection; correction of violations; closing in lieu of repair; judicial review.

31-144. School buildings; definition; inspection; correction of violations; closing in lieu of repair; judicial review. (a) As used in this act, "school building" means any building or structure operated or used for any purpose by, or located upon the land of, any school district, community college district, area vocational school, area vocational-technical school, institution under the state board of regents or any private or nonpublic school, college or university, whether or not operated for profit. The term school building does not include within its meaning any single-family dwelling or duplex constructed as part of a vocational education program or construction trades class if such single-family dwelling or duplex is to be sold, after its construction, for private use.

(b) All school buildings shall be inspected at least once each year. In all cities of the first and second class in which there is a full-time fire chief or full-time fire inspector, the inspection of the school buildings shall be conducted by such chief or inspector. The chief or inspector shall report the findings from the inspection to the state fire marshal within 30 days after such inspection. In all other cases, school buildings shall be inspected by the state fire marshal or the fire marshal's authorized assistants.

(c) The state fire marshal shall order the governing body having control of any school building or facility thereof to correct any condition in such building or facility which is in violation of this act, or any condition which the fire marshal deems dangerous, or which in any way prevents a speedy exit from such building. After any such order is rendered, such governing body shall make the changes required to comply therewith. A board of education of any school district is hereby authorized to make expenditures from its general fund or capital outlay fund to comply with such order, or the board may issue no-fund warrants in such amounts as are necessary to pay expenses incurred in complying with such order. Such no-fund warrants shall be issued, registered, paid and redeemed and bear interest as provided by K.S.A. 79-2940, and amendments thereto, except that the approval of the state board of tax appeals shall not be required. Such warrants shall recite that they are issued by the board of education of the school district under authority of this act. Any board of education issuing warrants hereunder shall make a tax levy at the same time as other tax levies are made, after such warrants are issued, sufficient to pay such warrants and the interest thereon.

(d) Whenever a board of education receives an order from the state fire marshal pursuant to subsection (c), the board, in lieu of repairing or remodeling the school building or facility as ordered by the state fire marshal, may close such building or facility as an attendance center. Whenever any board of education finds that any such order of the state fire marshal involves a cost in excess of that which the board of education finds the school district can afford, or that the changes ordered are unwarranted or unnecessary, the board may petition for review of such order in the district court of the home county of such school district. Upon receiving such petition, the district court shall appoint three disinterested commissioners, one of whom shall be a licensed architect. The commissioners shall inspect the building or facility affected by the order and report to the court its findings of fact as to the necessity for the improvements or changes ordered by the state fire marshal, together with the estimated cost of each such improvement or change and such other recommendations as the commissioners deem advisable. Upon receiving such findings of fact and recommendations, or any other evidence relating to the petition for review, the court shall enter its order affirming, reversing or modifying the order of the state fire marshal. Such order of the court may be reviewed by the appellate courts in the same manner as other orders and judgments of the district court may be reviewed.

(e) Except as provided in subsection (d), any action of the state fire marshal pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1972, ch. 157, § 13; L. 1986, ch. 318, § 26; L. 1988, ch. 128, § 1; L. 1991, ch. 230, § 2; L. 1992, ch. 280, § 52; L. 2008, ch. 109, § 57; L. 2010, ch. 17, § 46; L. 2014, ch. 141, § 51; July 1.



31-145 Powers of actual members of organized fire departments.

31-145. Powers of actual members of organized fire departments. Actual members of any organized fire department, whether regular or volunteer, of any municipality shall be vested with police power to form fire lines, to prohibit persons from interfering with firefighters in the discharge of their duties, interfering with apparatus, running over fire hose and trespassing upon private property, and shall have power to blockade any public highway temporarily while in the discharge of their official duties; and for the purpose of effectuating this police power shall have the power to make arrests for violation of any lawful orders made hereunder.

History: L. 1972, ch. 157, § 14; L. 2009, ch. 42, § 1; July 1.



31-146 Mandatory provisions of regulations governing transportation of liquid fuels; how inspections performed.

31-146. Mandatory provisions of regulations governing transportation of liquid fuels; how inspections performed. The rules and regulations promulgated by the state fire marshal for transporting liquid fuel shall require that the vehicles used in such transportation be inspected by qualified inspectors sufficiently often to insure operation with maximum safety, and the operator of any such vehicle which is subject to the jurisdiction of the state corporation commission shall file with the commission copies of all such inspector's clearance receipts for such vehicles. The inspections required herein shall be performed by inspectors in the state fire marshal's office, except that the state fire marshal may issue a private inspector's permit to any person having registered in his name in this state one (1) or more vehicles used for transporting liquid fuel, if such person maintains inspection facilities and personnel qualified to perform the inspection to the satisfaction of the state fire marshal's office.

History: L. 1972, ch. 157, § 15; July 1.



31-147 Compliance with regulations by hotels, lodging facilities and restaurants.

31-147. Compliance with regulations by hotels, lodging facilities and restaurants. Hotels, motels, rooming houses, apartment houses, adult care homes, child care facilities, hospitals, adult boarding homes and restaurants shall comply with the rules and regulations promulgated by the state fire marshal for such occupancies.

History: L. 1972, ch. 157, § 16; July 1.



31-148 Inspection of building under jurisdiction of state penal director and division of institutional management.

31-148. Inspection of building under jurisdiction of state penal director and division of institutional management. The state fire marshal at least annually shall inspect all buildings under the jurisdiction of the state penal director and the division of institutional management of the department of social welfare.

History: L. 1972, ch. 157, § 17; July 1.



31-150 Fire safety and prevention; school buildings; construction, reconstruction or renovation requirements; accessibility to persons with a disability; building plans, certification; exceptions; rules and regulations.

31-150. Fire safety and prevention; school buildings; construction, reconstruction or renovation requirements; accessibility to persons with a disability; building plans, certification; exceptions; rules and regulations. (a) Except as otherwise provided in this section, the construction, reconstruction or renovation of school buildings shall comply with the requirements of the 2000 edition of the international building code as published by the international codes council. All electric wiring shall conform to requirements of the 1999 issue of the national electric code of the national fire protection association.

(b) The construction, reconstruction or renovation of mobile, modular, portable or relocatable school buildings shall conform to the requirements of the 2000 edition of the life safety code as published by the national fire protection association.

(c) The construction, reconstruction or renovation of all school buildings shall conform to the provisions for making buildings and facilities accessible to, and usable by, persons with a disability, as required by K.S.A. 58-1301 through 58-1311, and amendments thereto.

(d) No contract shall be let for the construction, reconstruction or renovation of any school building, and it shall be illegal to pay out any public funds for the construction, reconstruction or renovation of a school building unless the plans for such building bear the seal of an architect or a professional engineer licensed by the state board of technical professions of the state of Kansas certifying that the plans meet the applicable requirements of this act.

(e) The provisions of subsections (c) and (d) shall not apply to any building or structure operated or used for any purpose by, or located upon the land of any community college, technical college, municipal university, institution under the governance of the state board of regents or other institutions of post secondary education as defined by K.S.A. 74-3249, and amendments thereto. Prior to construction, reconstruction or renovation of a building or structure, all community colleges, technical colleges, any municipal university, institutions under the governance of the state board of regents or other institutions of post secondary education as defined by K.S.A. 74-3249, and amendments thereto, shall submit to the state fire marshal a code footprint for evaluation and approval of the fire/life safety features of such building or structure.

(f) The relocation of school buildings to which the provisions of subsection (b) apply shall not be construed to be construction or reconstruction under the provisions of this section.

(g) The state fire marshal shall adopt rules and regulations specifying those subsequent editions of the codes enumerated in subsections (a) and (b) which the state fire marshal has determined provide protection equivalent to those editions specified herein. Compliance with any subsequent edition specified by such rules and regulations shall be considered compliance with the edition of the code specified by this section.

History: L. 1972, ch. 157, § 19; L. 1978, ch. 150, § 1; L. 1978, ch. 336, § 1; L. 1979, ch. 115, § 1; L. 1981, ch. 343, § 2; L. 1984, ch. 149, § 1; L. 1986, ch. 147, § 1; L. 1992, ch. 208, § 4; L. 2001, ch. 23, § 1; L. 2004, ch. 166, § 3; L. 2010, ch. 149, § 2; July 1.



31-150a Violations of fire prevention code; criminal penalty; injunction.

31-150a. Violations of fire prevention code; criminal penalty; injunction. (a) Any person who violates any provision of this act or the act of which this act is amendatory, or who violates any rule or regulation adopted pursuant thereto, or who violates any lawful order issued by the state fire marshal or by any of the persons designated in K.S.A. 31-137, and amendments thereto, shall be guilty of a class B misdemeanor, and each day that the offense continues after receipt of written notice thereof issued by the state fire marshal, or by any other person designated in K.S.A. 31-137, and amendments thereto, shall constitute a separate violation. Notice of any such violation may be sent to the responsible party by restricted mail, as defined in K.S.A. 60-103, and amendments thereto, but refusal of the addressee to receive such notice shall constitute receipt thereof, or such notice may be served personally on the responsible party by the state fire marshal or the state fire marshal's deputies.

(b) At the request of the state fire marshal or any other person designated in K.S.A. 31-137, and amendments thereto, the attorney general or the proper district or county attorney may obtain an injunction to restrain any violation designated in subsection (a), where such violation is a continuing offense or where it constitutes an immediate hazard to life or property. The application for an injunction pursuant to this subsection shall be made to the district court of the county in which the violation occurs, and any such injunction shall be governed by the provisions of article 9 of chapter 60 of the Kansas Statutes Annotated.

History: L. 1974, ch. 172, § 3; L. 1993, ch. 162, § 1; July 1.



31-157 Fire marshal deputies and investigatory personnel; law enforcement powers, when; training required, exceptions.

31-157. Fire marshal deputies and investigatory personnel; law enforcement powers, when; training required, exceptions. (a) The state fire marshal, the state fire marshal's deputies and full-time fire prevention personnel assigned investigation duties who are members of a paid fire department who have been certified by the state fire marshal pursuant to this section shall have the authority to make arrests, carry firearms and conduct searches and seizures while investigating any fire or explosion in which arson or attempted arson is suspected or in which there is an attempt or suspected attempt to defraud an insurance company. Any affidavits necessary to authorize arrests, searches or seizures pursuant to this section shall be made in accordance with K.S.A. 22-2302 and 22-2502, and amendments thereto.

(b) The state fire marshal, with the assistance of an advisory committee appointed pursuant to K.S.A. 31-135, and amendments thereto, shall adopt rules and regulations and specify the number of investigators for departments or areas and establish standards for certification of members of fire departments to make arrests, carry firearms and conduct searches and seizures pursuant to this section. No fire department personnel shall be certified to carry firearms under the provisions of this act without having first successfully completed the firearm training course or courses prescribed for law enforcement officers under K.S.A. 74-5604a, and amendments thereto.

(c) With the exception of firearms training, nothing in this section shall be construed to require persons employed prior to the effective date of this act to comply with the standards established by the state fire marshal pursuant to this section as a condition of continued employment, and such persons' failure to comply with such standards shall not make such persons ineligible for any promotional examination for which they are otherwise eligible or affect in any way any pension rights to which they are entitled on the effective date of this act.

History: L. 1982, ch. 135, § 1; L. 2012, ch. 89, § 12; July 1.



31-158 Fire safety and prevention; sale to or purchase by fire department of clothing or equipment which does not meet standards set by national fire protection association; penalty; definition.

31-158. Fire safety and prevention; sale to or purchase by fire department of clothing or equipment which does not meet standards set by national fire protection association; penalty; definition. (a) No person shall knowingly sell or offer for sale in this state to any fire department any item of clothing or equipment intended to protect firefighters from death or injury while fighting fires unless the item of clothing or equipment meets or exceeds the minimum standards established for such item of clothing or equipment by the national fire protection association, in effect on the effective date of this act.

(b) No fire department shall purchase in this state any item of clothing or equipment intended to protect firefighters from death or injury while fighting fires unless the item of clothing or equipment meets or exceeds the minimum standards established for such item of clothing or equipment by the national fire protection association, in effect on the effective date of this act.

(c) A violation of subsection (a) is a class B misdemeanor.

(d) As used in this section, "fire department" means any city, county, township or other public or private fire department.

History: L. 1988, ch. 126, § 1; July 1.



31-159 Violations of fire prevention code, administrative penalties.

31-159. Violations of fire prevention code, administrative penalties. (a) In addition to any other penalty provided by law, the state fire marshal, upon finding that any person has violated the provisions of the Kansas fire prevention code, may impose a penalty not to exceed $1,000, which shall constitute an actual and substantial economic deterrent to the violation for which the penalty is assessed.

(b) No penalty shall be imposed pursuant to this section except upon the written order of the state fire marshal to the person who committed the violation. The order shall state the violation, the penalty imposed and the right to appeal to the state fire marshal. Any such person, within 30 days after service of such order, may make written request to the fire marshal for a hearing thereon. The fire marshal shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act within 30 days after receipt of such request.

(c) Any person aggrieved by any order issued pursuant to this section may appeal such order in accordance with the provisions of the Kansas judicial review act.

(d) All moneys received from penalties imposed pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(e) If a fire safety inspection is required to meet licensing requirements of a state agency, the state fire marshal, before imposing a penalty pursuant to this section, shall make written request to the state licensing agency to take appropriate action to require compliance with the Kansas fire prevention code. If the state licensing agency fails to take such action within 60 days after receipt of the state fire marshal's notice, the state fire marshal may impose a penalty as provided by this section.

History: L. 1993, ch. 65, § 1; L. 2001, ch. 5, § 97; L. 2010, ch. 17, § 47; July 1.



31-160 Smoke detectors; citation of act.

31-160. Smoke detectors; citation of act. K.S.A. 31-160 through 31-164 shall be known and may be cited as the smoke detector act.

History: L. 1998, ch. 66, § 12; July 1.



31-161 Same; definitions.

31-161. Same; definitions. When used in this act:

(a) "Dwelling unit" means a single-family residence, multiple-family residence and each living unit in a mixed-use building.

(b) "Smoke detector" means a device or combination of devices which operate from a power supply in the dwelling unit or at the point of installation for the purpose of detecting visible or invisible particles of combustion. Such term shall include smoke detectors approved or listed for the purpose for which they are intended by an approved independent testing laboratory.

History: L. 1998, ch. 66, § 13; July 1.



31-162 Same; installation of smoke detectors required; limitations on enforcement; certain evidence inadmissible; insurance payments not affected.

31-162. Same; installation of smoke detectors required; limitations on enforcement; certain evidence inadmissible; insurance payments not affected. (a) Every single-family residence shall have at least one smoke detector on every story of the dwelling unit.

(b) Every structure which:

(1) Contains more than one dwelling unit; or

(2) contains at least one dwelling unit and is a mixed-use structure, shall contain at least one smoke detector at the uppermost ceiling of each interior stairwell and on every story in each dwelling unit.

(c) The owner of a structure shall supply and install all required smoke detectors. The owner of a structure shall test and maintain all smoke detectors, except inside rental units, the occupant shall test and maintain all smoke detectors after taking possession of the dwelling unit.

(d) The smoke detectors required in dwelling units in existence on January 1, 1999, may either be battery-powered or wired into the structure's electrical system, and need not be interconnected. The smoke detectors required in dwelling units constructed after January 1, 1999, shall be wired permanently into the structure's electrical system.

(e) For purposes of this act, manufactured homes as defined in K.S.A. 58-4202, and amendments thereto, shall be subject to the federal, manufactured home construction and safety standards established pursuant to 42 U.S.C. § 5403 in lieu of the standards set forth herein. Owners and occupants of such manufactured homes shall be subject to the testing and maintenance standards for smoke detectors required under this act.

(f) Officials responsible for the enforcement of the smoke detector act shall not enter a dwelling unit solely for the purpose of determining compliance with the provisions of the smoke detector act except when:

(1) Conducting an inspection prior to the issuance of an occupancy permit or building permit;

(2) responding to a report of a fire in a dwelling unit, except in cases of a false alarm; or

(3) conducting, at the request of the owner or occupant, a home safety inspection.

(g) Evidence of the failure of any property owner to provide an operational smoke detector in a residence as required by this section shall not be admissible in any action for the purpose of determining any aspect of civil liability.

Evidence of the failure of any occupant to properly maintain a smoke detector as required by this section shall not be admissible in any action for the purpose of determining any aspect of civil liability.

(h) The provisions of the smoke detector act shall not constitute grounds for the purpose of offsetting, reducing or denying the payment of amounts due under any contract for or policy of insurance.

History: L. 1998, ch. 66, § 14; July 1.



31-163 Same; violations; penalties.

31-163. Same; violations; penalties. Failure to place or maintain a smoke detector as provided by the smoke detector act shall be a nonclass nonperson misdemeanor. Any fine imposed for a violation of this section shall not exceed $25.

History: L. 1998, ch. 66, § 15; July 1.



31-164 Same; act in addition to local law.

31-164. Same; act in addition to local law. This law shall be in addition to any county resolution or city ordinance relating to regulation of smoke detectors.

History: L. 1998, ch. 66, § 16; July 1.



31-165 Toll-free number; hazardous materials incidents.

31-165. Toll-free number; hazardous materials incidents. The state fire marshal may provide a toll-free telephone number where persons may call the state fire marshal to request a response to a hazardous materials incident.

History: L. 1999, ch. 65, § 2; July 1.



31-170 Use of pyrotechnics; places of public assembly.

31-170. Use of pyrotechnics; places of public assembly. (a) As used in this section:

(1) "Place of public assembly" means a building or structure with an occupancy capacity of 50 or more.

(2) "Pyrotechnics" mean any controlled exothermic chemical reactions that are timed to create the effects of heat, gas, sound, dispersion of aerosols, emission of visible electromagnetic radiation or a combination of these effects to provide the maximum effect from the least volume for entertainment purposes.

(3) "Pyrotechnic device" means any device which contains pyrotechnic material and which is capable of producing a visual or audible effect for entertainment purposes.

(4) "Pyrotechnic material" means a chemical mixture used to produce visible or audible effects by combustion for entertainment purposes.

(b) (1) Except as provided by this section, the use of any pyrotechnics, pyrotechnic device or pyrotechnic material is prohibited in any building which is a place of public assembly.

(2) The use of pyrotechnics, pyrotechnic devices or pyrotechnic materials in violation of this section or any rules and regulations adopted pursuant to this section or any ordinance or resolution prohibiting or restricting such use shall constitute a common nuisance.

(c) The provisions of subsection (b) shall not apply to:

(1) Any building in which there has been installed an automatic sprinkler system which is adequate for suppression of a fire in the building or structure and such system is functioning properly;

(2) any building in which the interior and exterior walls and ceilings are constructed with or consist of fire-restrictive materials;

(3) candles that are securely supported on noncombustible bases and if the candle flame is protected;

(4) any other building, structure or use exempted by rules and regulations adopted by the state fire marshal.

(d) The state fire marshal shall adopt any rules and regulations necessary to implement the provisions of this section.

(e) Nothing in this section shall be construed as limiting the powers of cities and counties to regulate or restrict the use of pyrotechnics, pyrotechnic devices or pyrotechnic materials.

History: L. 2004, ch. 1, § 3; Mar. 4.



31-171 Roofing material; wood shakes or wood shingles; restrictive covenants, unenforceable, when.

31-171. Roofing material; wood shakes or wood shingles; restrictive covenants, unenforceable, when. (a) On and after the effective date of this act, any provision of a restrictive covenant which requires the use of wood shingles or wood shakes as a roof covering material for any residential dwelling is hereby declared to be against public policy and such provision shall be void and unenforceable unless such covenant also allows for the use of an alternative material which is comparable in appearance, flame resistant or retardant and meets or exceeds any fire prevention standards established by any building code which has been adopted as required by law applicable to such residential dwelling.

(b) The provisions of this section shall apply to any restrictive covenant in existence on the effective date of this act.

(c) The provisions of this section shall not affect the enforceability of a restrictive covenant which regulates or restricts the color, style, dimension or other aesthetic characteristics of roofing material to be used on a residential dwelling if such restrictive covenant meets the requirements of subsection (a).

History: L. 2006, ch. 96, § 1; July 1.






Article 3 BENEFIT DISTRICTS

31-301 Fire protection; creation of benefit district; procedure.

31-301. Fire protection; creation of benefit district; procedure. Whenever 51% of the resident property owners of territory located partly in two or more counties and adjacent to, or within a radius of 10 miles of a city, and the boundaries of the territory coincide with the boundaries of a common-school district or a rural high school district, shall petition the board of county commissioners of the county in which the city is located for the creation of a benefit district for the purpose of providing fire-fighting service within the benefit district by the city, it shall be the duty of the board of county commissioners subject to the provisions of K.S.A. 19-270, by resolution, to organize such benefit district and to define the limits thereof as set forth in the petition. Thereafter the board of county commissioners organizing the benefit district shall direct the county clerk of the county in which the city is located to transmit to the county clerk of any other county in which any territory of the benefit district lies, a copy of the original resolution of the board of county commissioners organizing such district.

History: L. 1951, ch. 238, § 1; L. 1986, ch. 70, § 33; May 15.



31-302 Same; governing body; election; terms; vacancies; contracts for services.

31-302. Same; governing body; election; terms; vacancies; contracts for services. (a) Any benefit district created pursuant to K.S.A. 31-301, and amendments thereto, shall be governed by a board of directors. Except as provided in subsection (b), the members of the board of education of the unified school district who reside within the boundaries of such benefit district shall be the board of directors of such benefit district.

(b) (1) If the territory of a benefit district created pursuant to K.S.A. 31-301, and amendments thereto, is located partly within Osage county and partly within Lyon county, such district shall be governed by a five-member board of directors. Except as provided by paragraph (3) of this subsection, members shall be elected for four-year terms.

(2) The members of the board of directors, as it existed prior to the effective date of this act and the fire chief of the district shall appoint three persons as members of the board as follows: One person shall be a resident of the fire district and a resident of Osage county; one member shall be a resident of the fire district and a resident of the unincorporated area of Lyon county; and one member shall be a resident of the fire district and a resident of the city of Reading. Such members shall be appointed within 30 days of the effective date of this act. The terms of all members of the board, both elected and appointed, shall expire on the second Monday in January of 1993.

(3) An election shall be held in the benefit district on the Tuesday following the first Monday in November of 1992 and of each even-numbered year thereafter for the purpose of electing the members of the board. At the first such election, two members shall be elected from the district at large to serve for two-year terms. Three members shall be elected for four-year terms and of such members: One member shall be a resident of the fire district and a resident of Osage county; one member shall be a resident of the fire district and a resident of the unincorporated area of Lyon county; and one member shall be a resident of the fire district and a resident of the city of Reading. All members not filling a vacancy and not holding office for a shorter term in compliance with this paragraph shall hold office for a term of four years from the second Monday in January next after their election and until their successors are elected and qualified. Members of the board shall be qualified electors of the district.

Vacancies occurring during a term shall be filled for the unexpired term by appointment by the remaining members of the board.

(4) Elections to choose members of the board shall be conducted, the returns made and the results ascertained in the manner provided by the general election law. Any person desiring to be a candidate as a member of the board in any election, shall file with the county election officer of the home county wherein the district is located, by 12 o'clock noon, June 10, prior to such election, a statement directing such officer to place such person's name on the ballot as a candidate in such election indicating the position for which such person is filing. There shall be no fee imposed for such filing. The county election officer in preparing the ballots shall rotate the names of candidates for each member position in such a manner that each candidate shall be given an equitable opportunity to have such candidate's name appear first on the ballot. The county election officer shall cause to be ascertained the names of all qualified electors within the district, and shall furnish lists thereof to the judges of such election. Notice of the time and place of holding each election, signed by the county election officer, shall be given in a newspaper of general circulation in the district at least 10 days before holding the election. At all elections held under the provisions of this act, only persons who are residents of the district, and who are qualified electors under the constitution, shall be entitled to vote. In addition, if a position on the board has a special residency requirement, only persons who also meet such requirement shall be entitled to vote for that position.

(5) For the purposes of this subsection home county means Lyon county.

(6) All moneys and records of the benefit district in possession of the former board of directors shall be turned over by the board to the successor board of directors. All legal obligations and contracts entered into by the former board shall become the obligations and contracts of the new board.

(c) The board of directors of the benefit district is authorized to execute contracts with the city for the furnishings of fire-fighting services to the district upon such terms and for such compensation as may be agreed upon, to adopt budgets, to receive and expend moneys and otherwise to act to carry out the provisions of this act.

History: L. 1951, ch. 238, § 2; L. 1965, ch. 266, § 1; L. 1992, ch. 161, § 1; April 30.



31-303 Same; budget; tax levies.

31-303. Same; budget; tax levies. Each year the board of directors shall file the budget of the benefit district with the clerk of the county in which the city is located. The county clerk of every other county in which any territory of the benefit district is located, on or before August 25 of each year shall certify the total amount of assessed taxable tangible property in such benefit district located in that county to the clerk of the county in which the city is located. Thereafter, the county clerk of the county in which the city is located shall determine the amount of the ad valorem tax on the taxable tangible property within the benefit district necessary to be levied for such benefit district to finance that portion of the budget to be derived from ad valorem taxes. Such levy shall not exceed the amount authorized pursuant to K.S.A. 19-3610, and amendments thereto. Upon determination of the amount of levy, the county clerk of the county in which the city is located shall certify the same to the county clerk of each of the counties in which some portion of the benefit district lies. It shall be the duty of the board of county commissioners of the counties where any territory of the benefit district lies to levy the tax upon the taxable tangible property in such benefit district. The tax levy herein authorized shall be in addition to all other tax levies authorized or limited by law.

History: L. 1951, ch. 238, § 3; L. 1977, ch. 148, § 1; L. 1993, ch. 122, § 6; July 1.



31-304 Same; disposition of tax moneys; expenditures.

31-304. Same; disposition of tax moneys; expenditures. The county treasurer of any county in which any part of the benefit district lies, except the county treasurer of the county in which the city lies, shall upon collection of the tax moneys provided for in K.S.A. 31-303 transmit the same to the county treasurer of the county in which the city is located, and said county treasurer shall credit all moneys received under this act to the benefit district. All moneys received by the benefit district may be paid out and expended by the board of directors of said benefit district for the purposes of carrying out the provisions of this act in the same manner as moneys are paid out and expended in common-school districts or in rural high-school districts, as the case may be: Provided, That if the members of the board of a unified school district who reside in the fire district shall constitute the board of directors of such benefit district such money shall be paid out and expended in accordance with regulations adopted by the board of directors.

History: L. 1951, ch. 238, § 4; L. 1965, ch. 266, § 2; July 1.



31-305 Same; issuance of bonds and no-fund warrants; procedure; purpose.

31-305. Same; issuance of bonds and no-fund warrants; procedure; purpose. (a) The governing body of any benefit district created under the provisions of K.S.A. 31-301 et seq., and amendments thereto, may issue general obligation bonds of the district for the purpose of: (1) Acquiring land; (2) purchasing, acquiring, constructing, reconstructing, equipping and furnishing buildings to house fire-fighting equipment; and (3) acquiring fire-fighting equipment. Before any bonds are issued, the governing body shall publish once each week for two consecutive weeks in a newspaper of general circulation within the district, a notice of its intention to issue such bonds and stating the purpose for which such bonds are to be issued and the amount thereof. If within 60 days after the date of the last publication of such notice, a petition signed by not less than 5% of the qualified electors residing in such district is filed with the county election officer or in the case of a district within two counties, with the county election officer of each county, no bonds shall be issued until approved by a majority of the qualified electors residing in the district voting at an election called and held therefor. The aggregate amount of outstanding bonds issued under this section shall not exceed 5% of the assessed valuation of taxable tangible property within the district. Such bonds shall be issued and any election thereon shall be called and held in the manner provided by the general bond law.

(b) The governing body of any such benefit district may issue no-fund warrants in the manner provided in K.S.A. 79-2940, and amendments thereto. All such warrants and interest thereon may be payable in approximately equal installments over a period of not to exceed five years from the first day of July following issuance. The governing body shall make a levy at the first tax levying period after such warrants are issued sufficient to pay such warrants and the interest thereon as may be required during the budget year.

History: L. 1990, ch. 360, § 1; July 1.






Article 4 ARSON REPORTING

31-401 Title.

31-401. Title. This act shall be known and may be cited as the "Kansas arson reporting-immunity act."

History: L. 1979, ch. 132, § 1; July 1.



31-402 Definitions.

31-402. Definitions. As used in this act, unless the context requires otherwise, the following words and phrases shall have the meanings ascribed to them in this section.

(a) "Authorized agencies" means:

(1) The office of state fire marshal;

(2) the office of the attorney general of Kansas;

(3) the office of a district or county attorney;

(4) all law enforcement agencies;

(5) all official fire fighting agencies;

and solely for the purposes of K.S.A. 31-403(a):

(6) The federal bureau of investigation or any other federal agency;

(7) the United States attorney's office.

(b) "Relevant" means information having any tendency to make the existence of any fact that is of consequence to the investigation or determination of the issue more probable or less probable than it would be without the evidence.

(c) Material will be "deemed important," if within the sole discretion of the "authorized agency," such material is requested by that "authorized agency."

(d) "Action" shall include nonaction or the failure to take action.

(e) "Immune," as used in K.S.A. 31-403(e) and 31-404, shall mean that a civil action may not arise from any action taken pursuant to K.S.A. 31-403 and 31-404 in the absence of gross negligence, bad faith, malice or fraud on the part of an individual, insurance company, or person acting in its behalf, or authorized agency.

(f) "Insurance company" includes the Kansas Fair Plan.

History: L. 1979, ch. 132, § 2; July 1.



31-403 Disclosure of information by insurance companies; disclosure of information by authorized agency; immunity from liability in civil actions.

31-403. Disclosure of information by insurance companies; disclosure of information by authorized agency; immunity from liability in civil actions. (a) Any authorized agency may, in writing, require an insurance company to release to the requesting agency any or all relevant information or evidence deemed important to the authorized agency which the company may have in its possession, relating to a fire loss. Relevant information may include, without limitation herein:

(1) Pertinent insurance policy information relevant to a fire loss under investigation and any application for such a policy;

(2) premium payment records;

(3) history of previous claims made by the insured; and

(4) material relating to the investigation of the loss, including statements of any person, proof of loss, and any other evidence relevant to the investigation.

(b) (1) When an insurance company has reason to believe that a fire loss in which it has an interest may be of other than accidental cause, then, for the purpose of notification and for having such fire loss investigated, the company shall, in writing, notify an authorized agency and provide it with any or all material developed from the company's inquiry into the fire loss.

(2) When an insurance company provides any one of the authorized agencies with notice of a fire loss, it shall be sufficient notice for the purpose of this act.

(3) Nothing in subsection (b) of this section shall abrogate or impair the rights or powers created under subsection (a) of this section.

(c) The authorized agency provided with information pursuant to subsections (a) or (b) of this section or K.S.A. 31-404 and in furtherance of its own purposes, may release or provide such information to any of the other authorized agencies.

(d) Any insurance company providing information to an authorized agency or agencies pursuant to subsections (a) or (b) of this section shall have the right to request relevant information relating to such fire loss from an authorized agency and receive, within a reasonable time, not to exceed thirty (30) days, the information requested from an authorized agency.

(e) Any insurance company, or person acting in its behalf, or an authorized agency which releases information, whether oral or written, pursuant to subsections (a) or (b) of this section shall be immune from any liability arising out of a civil action by reason of providing such information.

History: L. 1979, ch. 132, § 3; July 1.



31-404 Disclosure of information by an individual; immunity from liability in civil actions.

31-404. Disclosure of information by an individual; immunity from liability in civil actions. Any individual who provides information to an authorized agency, whether oral or written, concerning the damaging of any building or property by fire shall be immune from any liability arising out of a civil action by reason of providing such information.

History: L. 1979, ch. 132, § 4; July 1.



31-405 Confidentiality of information; personnel of authorized agency required to testify.

31-405. Confidentiality of information; personnel of authorized agency required to testify. (a) Except as otherwise provided in K.S.A. 31-403(c), any authorized agency or insurance company described in K.S.A. 31-402 or 31-403 which receives any information furnished pursuant to this act, shall hold the information in confidence until such time as its release is required pursuant to a criminal or civil proceeding.

(b) Any authorized agency referred to in K.S.A. 31-402, or its personnel, may be required to testify in any litigation in which the insurance company at interest is named as a party.

History: L. 1979, ch. 132, § 5; July 1.



31-406 Violation of act; penalties.

31-406. Violation of act; penalties. It is unlawful and a violation of this act to fail to release information or evidence pursuant to K.S.A. 31-403(a) or to fail to give notice and to provide material developed from an inquiry into a fire loss as provided in K.S.A. 31-403(b). Any such violation shall constitute a class C misdemeanor.

History: L. 1979, ch. 132, § 6; July 1.






Article 5 KANSAS FIREWORKS ACT

31-501 Short title; administration.

31-501. Short title; administration. (a) K.S.A. 2015 Supp. 31-501 through 31-506, and amendments thereto, shall be known and may be cited as the "Kansas fireworks act."

(b) This act shall be administered by the state fire marshal.

History: L. 2007, ch. 83, § 1; Jan. 1, 2008.



31-502 Definitions.

31-502. Definitions. As used in this act, unless the context otherwise requires:

(a) "Licensed display fireworks operator" means a person licensed to operate an outdoor display of display fireworks.

(b) "Licensed proximate pyrotechnic operator" means a person licensed to operate indoor or outdoor articles of pyrotechnic.

(c) "Manufacturer" means any person engaged in the manufacture of fireworks of any kind in the state of Kansas. Manufacturer shall also include any person engaged in the assembly of consumer fireworks or component parts into a finished item or assortment, but shall not include repackaging finished goods into an assortment.

(d) "Distributor" means any person engaged in the distribution of fireworks of any kind in the state of Kansas to include the following:

(1) Sells, delivers, transports, consigns, gives, imports, exports or otherwise furnishes consumer fireworks to any person for the purpose of resale to a retailer or any other distributor or reseller within the state of Kansas;

(2) sells, intends to sell, offer for sale, possess with intent to sell or consigns display fireworks or articles pyrotechnic to any person, distributor, municipality or any other organization within the state of Kansas; or

(3) produces, conducts or provides a licensed operator or imports any display fireworks or articles pyrotechnic of any kind within the state of Kansas for profit.

(e) "Distributor" shall not include:

(1) Anyone who transports fireworks from one state to another state through the state of Kansas and such fireworks ultimate destination is not within the state of Kansas;

(2) anyone who sells consumer fireworks during a fireworks season as a seasonal retailer;

(3) freight delivery companies or common carriers as defined in U.S. department of transportation 49 C.F.R. § 171.8; or

(4) an out-of-state person who sells, transports, delivers or gives fireworks to a licensed manufacturer or distributor.

(f) "Hobbyist manufacturer" means any person who manufactures consumer fireworks, display fireworks or articles pyrotechnic for their personal use.

(g) "Person" means any individual, partnership, firm, company, association, corporation, not-for-profit organization, municipality or limited liability corporation.

(h) "Seasonal retailer" means a person who receives consumer fireworks and sells, delivers, consigns, gives or otherwise furnishes consumer fireworks only to the public for their personal use and only during a fireworks season.

(i) "Storage" means the safekeeping of fireworks in a warehouse or magazine or comparable appropriate depository. Consumer fireworks that are located at the destination of their retail sale and that are being held in anticipation of retail sale shall not be considered as in storage.

(j) "Fireworks season" means a period in time as set forth in the regulations authorized to be adopted by the state fire marshal during a calendar year in which seasonal retailers are permitted to sell consumer fireworks to the public.

(k) "Fireworks display" means a private or public production of display fireworks or articles pyrotechnic, or both, which are intended for use and designed to produce visible or audible effects for entertainment purposes by combustion, deflagration or detonation.

History: L. 2007, ch. 83, § 2; Jan. 1, 2008.



31-503 Licensure to sell or use fireworks, requirements; permit to conduct fireworks display; fees.

31-503. Licensure to sell or use fireworks, requirements; permit to conduct fireworks display; fees. (a) Any person who intends to sell, offer for sale, possess with intent to sell, any consumer fireworks, display fireworks or articles pyrotechnic or discharge, use, display fireworks or articles pyrotechnic shall first obtain the appropriate license from the state fire marshal. This shall not include seasonal retailers.

(b) The types of license shall be as follows:

(1) Manufacturer;

(2) hobbyist manufacturer;

(3) distributor;

(4) display fireworks operator; and

(5) proximate pyrotechnic operator.

(c) Before a license holder may operate, such license holder must satisfy the requirements of this act and regulations adopted by the state fire marshal.

(d) The license holder shall be at least 21 years of age upon applying for a license.

(e) Licenses shall not be transferable.

(f) Except as otherwise provided in this section, the state fire marshal shall have the authority to fix, charge and collect fees as follows:

(1) A manufacturer license shall be valid for a period of one year. The annual license fee shall not be less than $400 or more than $600. A holder of a manufacturer license is not required to have any additional licenses in order to manufacture and sell any fireworks defined by this act.

(2) A hobbyist manufacturer license shall be valid for a period of four years. The license fee shall not be less than $50 or more than $80.

(3) A distributor license shall be valid for a period of one year. The annual fee shall not be less than $300 or more than $500.

(4) A display fireworks operator license shall be valid for a period of four years. The license fee shall not be less than $40 or more than $80.

(5) A proximate pyrotechnics operator license shall be valid for a period of four years. The license fee shall not be less than $40 or more than $80.

(g) A permit to conduct a fireworks display shall be obtained by the sponsor or operator of a fireworks display from and approved by the city or county where the fireworks display is to be discharged.

(h) No fee shall be charged for a license or permit under this section for any person who is an officer or employee of the state or any political or taxing subdivision of the state when that person is acting on behalf of the state or political or taxing subdivision.

History: L. 2007, ch. 83, § 3; Jan. 1, 2008.



31-504 Display fireworks storage facility permit, fee.

31-504. Display fireworks storage facility permit, fee. (a) The owner of any display fireworks storage facility shall obtain a storage site permit from the state fire marshal for permanent or temporary storage. Storage permits are not required for day boxes used at a display site.

(b) A storage site permit shall be valid for a period of four years. The fee for a storage site permit shall not be less than $25 or more than $75.

History: L. 2007, ch. 83, § 4; Jan. 1, 2008.



31-505 Disposition of fees.

31-505. Disposition of fees. All fees collected pursuant to this act shall be transmitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the explosives regulatory and training fund.

History: L. 2007, ch. 83, § 5; L. 2013, ch. 108, § 8; Apr. 25.



31-506 Rules and regulations.

31-506. Rules and regulations. The fire marshal shall have the authority to promulgate rules and regulations to implement and administer the provisions of this act. Any rules and regulations of the state fire marshal adopted pursuant to this act may incorporate by reference specific editions, or portions thereof, of nationally recognized fire prevention codes. All rules and regulations of the state fire marshal pertaining to fireworks regulated by this act in existence on the effective date of this act shall continue to be effective until revised, amended, revoked or nullified pursuant to law.

History: L. 2007, ch. 83, § 6; Jan. 1, 2008.



31-507 Bottle rocket; sale or use prohibited; exceptions.

31-507. Bottle rocket; sale or use prohibited; exceptions. (a) Except as provided in subsection (c):

(1) It shall be unlawful to sell, offer to sell, or to possess with intent to sell or offer for sale a bottle rocket; and

(2) it shall be unlawful to ignite, fire, set off or otherwise use a bottle rocket.

(b) Any person violating the provisions of subsection (a) shall be guilty of an unclassified misdemeanor punishable by a fine of not more than $100.

(c) The provisions of this section shall not prohibit the possession, transportation or sale of bottle rockets within Kansas by a person that is currently registered with the state fire marshal pursuant to K.S.A. 2015 Supp. 31-508, and amendments thereto, to another currently registered person or to a non-registered person provided the non-registered purchaser submits a certification for resale outside the state of Kansas to the registered seller on a form prescribed by the state fire marshal. The registered seller shall send the certification to the office of the state fire marshal and maintain a copy of the certification for one year from the date of sale.

(d) "Bottle rocket" means any pyrotechnic device which:

(1) Is classified as a class C explosive by the United States department of transportation under 49 C.F.R. § 173.53 (1990);

(2) is mounted on a stick or wire; and

(3) projects into the air when ignited, with or without reports, and includes any device with the same configuration, with or without reports, which may be classified as a pipe or trough rocket. "Bottle rocket" does not include helicopter-type rockets.

History: L. 2013, ch. 108, § 5; Apr. 25.



31-508 Same; permit to possess or transport.

31-508. Same; permit to possess or transport. (a) Any person who manufactures bottle rockets or sells bottle rockets at wholesale and who desires to possess, sell or transport any bottle rockets in this state pursuant to K.S.A. 2015 Supp. 31-507, and amendments thereto, shall register annually with the state fire marshal. Such registration shall entitle the manufacturer or wholesaler to possess, sell and transport bottle rockets in this state for the purpose of selling to another registered wholesaler or to a non-registered person provided the purchaser submits a certificate for resale outside the state of Kansas to the registered seller in accordance with K.S.A. 2015 Supp. 31-507, and amendments thereto. Registration shall be effective for one year from the date of registration.

(b) The provisions of this section shall not require registration by a purchaser when the sale occurs in Kansas and the purchaser will transport the bottle rockets out of the state of Kansas for resale and provides the registered seller with a certificate for sale outside the state in accordance with K.S.A. 2015 Supp. 31-507, and amendments thereto.

(c) The state fire marshal shall adopt rules and regulations necessary to enforce the provisions of K.S.A. 2015 Supp. 31-507, and amendments thereto, and this section.

History: L. 2013, ch. 108, § 6; Apr. 25.



31-509 Violation of act; seizure of fireworks; administrative hearing.

31-509. Violation of act; seizure of fireworks; administrative hearing. (a) If fireworks are found to be stored, possessed or transported in violation of the Kansas fireworks act or any state fire marshal regulation, such fireworks may be seized by the state fire marshal or other state or local law enforcement agency. The seizing authority shall inventory all seized items and provide a copy of the inventory to the person from whom the fireworks were seized upon completion of the seizure. Reasonable costs for the storage and destruction of such fireworks shall be assessed against the party found to be in violation of the state fireworks act or regulations, except that if a hearing is requested pursuant to subsection (b), no person shall be assessed for storage costs incurred for more than 60 days after the completion of judicial review or the expiration of the time for seeking judicial review.

(b) The owner of any fireworks seized under subsection (a) may make written demand upon the state fire marshal for a hearing pursuant to the Kansas administrative procedure act. Where, after hearing, the state fire marshal finds that there has been a violation of the provisions of the Kansas fireworks act or state fire marshal regulations, the state fire marshal may destroy or order the destruction of such fireworks or direct such other disposition of the fireworks as is deemed proper. Unless necessary to protect against a substantial threat to the public health, safety or welfare, the fireworks shall not be destroyed until the completion of judicial review or expiration of the time for seeking judicial review. If the state fire marshal finds there has been no violation, the fireworks shall be returned to their owner.

(c) Where no claimant has appeared within 60 days of the seizure, demanded the return of the fireworks and proved, to the satisfaction of the state fire marshal, the claimant's title to and right of possession of such fireworks, the state fire marshal may, without process and without liability, destroy or order the destruction of the fireworks or direct such other disposition thereof as is deemed proper.

(d) Any provision herein to the contrary notwithstanding, where the manufacture, condition, storage, packing or location of fireworks is such that their continued existence or transportation is an immediate danger to public safety, health or welfare, the state fire marshal or authorized representative thereof may apply to the court which has jurisdiction over such fireworks for an emergency ex parte order authorizing the state fire marshal or authorized representative to destroy or dispose of the fireworks without liability to the owner thereof.

History: L. 2013, ch. 108, § 1; Apr. 25.



31-510 Same; penalties.

31-510. Same; penalties. (a) In addition to any other penalty provided by law, the state fire marshal, upon finding that any person has violated the provisions of the Kansas fireworks act or any rules and regulations adopted thereunder, may impose a civil penalty as follows:

(1) For failure to obtain a license as required by K.S.A. 31-503, and amendments thereto, the civil penalty shall not exceed $1,000 per violation and, in the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(2) For all other violations, the civil penalty shall not exceed $1,000 per violation, and in the case of a continuing violation, every day such violation continues after the state fire marshal has provided the person with written notice of the violation shall be deemed a separate violation.

(b) All moneys received from penalties imposed pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 2013, ch. 108, § 2; Apr. 25.



31-511 Administrative procedure; judicial review.

31-511. Administrative procedure; judicial review. Except as otherwise provided in K.S.A. 2015 Supp. 31-510, and amendments thereto, proceedings under the Kansas fireworks act shall be conducted in accordance with the Kansas administrative procedure act. Judicial review and civil enforcement of agency actions under the Kansas fireworks act shall be in accordance with the Kansas judicial review act.

History: L. 2013, ch. 108, § 4; Apr. 25.



31-512 Explosives regulatory and training fund.

31-512. Explosives regulatory and training fund. There is hereby established in the state treasury a separate, nonlapsing fund to be known as the explosives regulatory and training fund which shall be administered by the state fire marshal. Money deposited to the credit of the fund as provided in K.S.A. 2015 Supp. 31-505, and amendments thereto, in addition to any other money made available for such purposes, shall be made available to the state fire marshal to support fireworks and explosives regulatory and training programs.

History: L. 2013, ch. 108, § 3; Apr. 25.



31-513 Acts supplemental to Kansas fireworks act.

31-513. Acts supplemental to Kansas fireworks act. K.S.A. 2015 Supp. 31-507 through 31-512, and amendments thereto, shall be part of and supplemental to the Kansas fireworks act, K.S.A. 31-501 et seq., and amendments thereto.

History: L. 2013, ch. 108, § 7; Apr. 25.






Article 6 FIRE SAFETY STANDARDS FOR CIGARETTES

31-601 Fire safety standard and firefighter protection act; citation; severability.

31-601. Fire safety standard and firefighter protection act; citation; severability. (a) This act shall be known and may be cited as the fire safety standard and firefighter protection act.

(b) If any provision of the fire safety standard and firefighter protection act is held to be unconstitutional, such holding shall not affect the validity of any remaining portion of the act.

History: L. 2008, ch. 135, § 1; July 1.



31-602 Same; definitions.

31-602. Same; definitions. As used in this act:

(a) "Agent" means any person authorized by the director to purchase and affix stamps on packages of cigarettes.

(b) "Cigarette" means any roll for smoking, whether made wholly or in part of tobacco or any other substance, irrespective of size or shape, and irrespective of tobacco or substance being flavored, adulterated or mixed with any other ingredient, if the wrapper is in greater part made of any material except tobacco.

(c) "Director," "retail dealer," "vending machine operator," "sale" and "wholesale dealer" shall have the meanings ascribed thereto in K.S.A. 79-3301, and amendments thereto.

(d) "Manufacturer" means:

(1) Any entity which manufactures or otherwise produces cigarettes or causes cigarettes to be manufactured or produced anywhere that such manufacturer intends to be sold in this state, including cigarettes intended to be sold in the United States through an importer;

(2) the first purchaser anywhere that intends to resell in the United States cigarettes manufactured anywhere that the original manufacturer or maker does not intend to be sold in the United States; or

(3) any entity that becomes a successor of an entity described in paragraph (1) or (2).

(e) "Quality control and quality assurance program" means the laboratory procedures implemented to ensure that operator bias, systematic and non-systematic methodological errors and equipment-related problems do not affect the results of the testing. Such a program ensures that the testing repeatability remains within the required repeatability values required by K.S.A. 2015 Supp. 31-603, and amendments thereto, for all test trials used to certify cigarettes in accordance with this act.

(f) "Repeatability" means the range of values within which the repeat results of cigarette test trials from a single laboratory will fall 95% of the time.

(g) "Sell" means to sell, or to offer or agree to do the same.

History: L. 2008, ch. 135, § 2; July 1.



31-603 Same; cigarette ignition strength; testing; performance standards; certification prior to sale; reports; duties of state fire marshal; exceptions.

31-603. Same; cigarette ignition strength; testing; performance standards; certification prior to sale; reports; duties of state fire marshal; exceptions. (a) Except as provided in subsection (h), no cigarettes may be sold or offered for sale in this state or offered for sale or sold to any person located in this state unless the cigarettes have been tested in accordance with the test method and meet the performance standard specified in this section, a written certification has been filed by the manufacturer with the state fire marshal in accordance with K.S.A. 2015 Supp. 31-604, and amendments thereto, and the cigarettes have been marked in accordance with K.S.A. 2015 Supp. 31-605, and amendments thereto.

(b) (1) Testing of cigarettes shall be conducted in accordance with the American society of testing and materials (ASTM) standard E2187-04, "Standard Test Method for Measuring the Ignition Strength of Cigarettes."

(2) Testing shall be conducted on 10 layers of filter paper.

(3) No more than 25% of the cigarettes tested in a test trial in accordance with this section shall exhibit full-length burns. Forty replicate tests shall comprise a complete test trial for each cigarette tested.

(4) The performance standard required by this section shall be applied only to a complete test trial.

(5) Written certifications shall be based upon testing conducted by a laboratory that has been accredited pursuant to standard ISO/IEC 17025 of the international organization for standardization (ISO) or other comparable accreditation standard required by the state fire marshal.

(6) Laboratories conducting testing in accordance with this section shall implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results. The repeatability value shall be no greater than 0.19.

(7) This section does not require additional testing if cigarettes are tested in a manner which is consistent with this act for any other purpose.

(8) Testing performed or sponsored by the state fire marshal to determine a cigarette's compliance with the performance standard required shall be conducted in accordance with this section.

(c) Each cigarette listed in a certification submitted pursuant to K.S.A. 2015 Supp. 31-604, and amendments thereto, that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard set forth in this section shall have at least two nominally identical bands on the paper surrounding the tobacco column. At least one complete band shall be located at least 15 millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there shall be at least two bands fully located at least 15 millimeters from the lighting end and 10 millimeters from the filter end of the tobacco column, or 10 millimeters from the labeled end of the tobacco column for non-filtered cigarettes.

(d) A manufacturer of a cigarette that the state fire marshal determines cannot be tested in accordance with the test method prescribed in subsection (b) shall propose a test method and performance standard for the cigarette to the state fire marshal. Upon approval of the proposed test method and a determination by the state fire marshal that the performance standard proposed by the manufacturer is equivalent to the performance standard prescribed in subsection (b)(3) of this section, the manufacturer may employ such test method and performance standard to certify such cigarette pursuant to K.S.A. 2015 Supp. 31-604, and amendments thereto. If the state fire marshal determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in this act, and the state fire marshal finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the fire safety standards of that state's law or regulation under a legal provision comparable to this section, then the state fire marshal shall authorize that manufacturer to employ the alternative test method and performance standard to certify that cigarette for sale in this state, unless the state fire marshal demonstrates a reasonable basis why the alternative test should not be accepted under this act. All other applicable requirements of this section shall apply to the manufacturer.

(e) Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for a period of three years, and shall make copies of these reports available to the state fire marshal and the attorney general upon written request. Any manufacturer who fails to make copies of these reports available within 60 days of receiving a written request shall be subject to a civil penalty not to exceed $10,000 for each day after the sixtieth day that the manufacturer does not make such copies available.

(f) The state fire marshal may adopt a subsequent ASTM standard test method for measuring the ignition strength of cigarettes upon a finding that such subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with ASTM standard E2187-04 and the performance standard in subsection (b)(3) of this section.

(g) The state fire marshal shall review the effectiveness of this section and report every three years to the legislature the state fire marshal's findings and, if appropriate, recommendations for legislation to improve the effectiveness of this act. The report and legislative recommendations shall be submitted no later than June 30 following the conclusion of each three-year period.

(h) The requirements of subsection (a) shall not prohibit: (1) A wholesale dealer, retail dealer or vending machine operator from selling their existing inventory of cigarettes on or after July 1, 2009, if the wholesale dealer, retail dealer or vending machine operator can establish that state tax stamps were affixed to such cigarettes prior to July 1, 2009, and if the wholesale dealer, retail dealer or vending machine operator can establish that the inventory was purchased prior to July 1, 2009, in comparable quantity to the inventory purchased during the same period of time in the prior year. In no event may a wholesale dealer, retail dealer or vending machine operator sell or offer for sale a cigarette in this state that does not comply with this act after July 1, 2010; or (2) the sale of cigarettes solely for the purpose of consumer testing. For purposes of this subsection, the term "consumer testing" means an assessment of cigarettes that is conducted by a manufacturer, or under the control and direction of a manufacturer, for the purpose of evaluating consumer acceptance of such cigarettes, utilizing only the quantity of cigarettes that is reasonably necessary for such assessment.

(i) The provisions of this section shall take effect and be in force from and after July 1, 2009.

History: L. 2008, ch. 135, § 3; July 1.



31-604 Same; manufacturer's certification of compliance with performance standards; recertification; fee; fire safety standard and firefighter protection act enforcement fund; administration; directory of certified cigarettes; duties of attorney general.

31-604. Same; manufacturer's certification of compliance with performance standards; recertification; fee; fire safety standard and firefighter protection act enforcement fund; administration; directory of certified cigarettes; duties of attorney general. (a) Each manufacturer shall submit to the state fire marshal a written certification attesting that: (1) Each cigarette listed in the certification has been tested in accordance with K.S.A. 2015 Supp. 31-603, and amendments thereto; and (2) each cigarette listed in the certification meets the performance standard set forth in K.S.A. 2015 Supp. 31-603, and amendments thereto.

(b) Each cigarette listed in the certification shall be described with the following information:

(1) Brand or trade name on the package;

(2) style, such as lights, ultra lights, or low tar;

(3) length in millimeters;

(4) circumference in millimeters;

(5) flavor, such as menthol, chocolate or other, if applicable;

(6) filter or non-filter;

(7) package description, such as soft pack, box or other;

(8) the name, address and telephone number of the laboratory, if different than the manufacturer that conducted the test; and

(9) the date that the testing was conducted.

(c) For the purpose of compliance with this section, the state fire marshal shall accept completed certifications and make the completed certifications available to the attorney general.

(d) Each cigarette certified under this section shall be recertified every three years. Initial cigarette certifications may be made at any time. Subsequent certifications shall be made before July 31 of the subsequent certification year.

(e) Every manufacturer shall certify cigarettes within the state before the manufacturer, retail dealer, wholesale dealer or vending machine operator legally may offer a manufacturer's cigarette for sale within the state. In order to obtain and maintain a listing on the directory created under subsection (i), a manufacturer shall consent to the jurisdiction of the Kansas courts for the purpose of enforcement of this act and shall appoint a registered agent for service of process in this state and shall identify the agent to the secretary of state.

(f) For each cigarette listed in a certification, a manufacturer shall pay to the state fire marshal a fee of $250. The state fire marshal may adjust such fee annually, by rule and regulation, to ensure that such fee defrays the actual cost of processing, testing enforcement, administration and oversight activities required by law.

(g) There is hereby established in the state treasury a separate, nonlapsing fund to be known as the fire safety standard and firefighter protection act enforcement fund which shall be administered by the state fire marshal.

(h) If a manufacturer has certified a cigarette pursuant to this section, and thereafter makes any change to such cigarette that is likely to alter its compliance with the reduced cigarette ignition propensity standards required by this act, that cigarette shall not be sold or offered for sale in this state until the manufacturer retests the cigarette in accordance with the testing standards set forth in K.S.A. 2015 Supp. 31-603, and amendments thereto, and maintains records of that retesting as required by K.S.A. 2015 Supp. 31-603, and amendments thereto. Any altered cigarette which does not meet the performance standard set forth in K.S.A. 2015 Supp. 31-603, and amendments thereto, may not be sold in this state.

(i) Not later than July 31, 2009, the attorney general shall develop a directory of all certified cigarettes under this act. The directory shall be updated as necessary and shall be posted on the attorney general's website. Unless a wholesale dealer, retail dealer or vending machine operator has actual knowledge that cigarettes do not comply with this act, the wholesale dealer, retail dealer or vending machine operator shall consider any cigarette listed on the directory posted on the website to be lawful to sell in this state for the purpose of compliance with this act by such wholesale dealer, retail dealer or vending machine operator.

(j) The provisions of this section shall take effect and be in force from and after July 1, 2009.

History: L. 2008, ch. 135, § 4; July 1.



31-605 Same; cigarette markings.

31-605. Same; cigarette markings. (a) Cigarettes that are certified by a manufacturer in accordance with K.S.A. 2015 Supp. 31-604, and amendments thereto, shall be marked with the letters "FSC," which signifies fire standards compliant, appearing in eight-point type or larger and permanently printed, stamped, engraved or embossed on the package at or near the UPC code. A manufacturer certifying cigarettes in accordance with K.S.A. 2015 Supp. 31-604, and amendments thereto, shall provide a copy of the certifications to any wholesale dealer and its agents to which the manufacturer sells cigarettes. Any wholesale dealer, agent, retail dealer or vending machine operator shall permit the state fire marshal, the director, the attorney general, and employees thereof, to inspect cigarette packaging marked in accordance with this section.

(b) The provisions of this section shall take effect and be in force from and after July 1, 2009.

History: L. 2008, ch. 135, § 5; July 1.



31-606 Same; sales in violation of act; fines, forfeiture, injunctive relief, costs.

31-606. Same; sales in violation of act; fines, forfeiture, injunctive relief, costs. (a) A manufacturer, wholesale dealer, agent or any other person or entity who knowingly sells or offers to sell cigarettes, other than through retail sale, that do not meet the performance standard of K.S.A. 2015 Supp. 31-603, and amendments thereto, are not listed on the directory as required by K.S.A. 2015 Supp. 31-604, and amendments thereto, or are not marked in accordance with K.S.A. 2015 Supp. 31-605, and amendments thereto, shall be subject to a civil penalty not to exceed $500 for each pack of such cigarettes sold or offered for sale provided that in no case shall the penalty against any such person or entity exceed $100,000 during any thirty-day period.

(b) A retail dealer or vending machine operator who knowingly sells or offers to sell cigarettes that are not listed on the directory as required by K.S.A. 2015 Supp. 31-604, and amendments thereto, or are not marked in accordance with K.S.A. 2015 Supp. 31-605, and amendments thereto, shall be subject to a civil penalty not to exceed $500 for each pack of such cigarettes sold or offered for sale, provided that in no case shall the penalty against any retail dealer or vending machine operator exceed $25,000 for sales or offers to sell during any thirty-day period.

(c) In addition to any penalty prescribed by law, any corporation, partnership, sole proprietor, limited partnership or association engaged in the manufacture of cigarettes that knowingly makes a false certification pursuant to K.S.A. 2015 Supp. 31-604, and amendments thereto, shall be subject to a civil penalty of at least $75,000 and not to exceed $250,000 for each such false certification.

(d) Any person violating any other provision in this act shall be subject to a civil penalty for a first offense not to exceed $1,000, and for a subsequent offense subject to a civil penalty not to exceed $5,000 for each such violation.

(e) Any cigarettes that have been sold or offered for sale that do not comply with the performance standard required by K.S.A. 2015 Supp. 31-603, and amendments thereto, shall be considered contraband and subject to forfeiture. Cigarettes forfeited pursuant to this section shall be destroyed. Prior to the destruction of any cigarette forfeited pursuant to this subsection, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarette.

(f) In addition to any other remedy provided by law, the state fire marshal or attorney general may file an action in the district court for a violation of this act, including petitioning for injunctive relief or to recover any costs or damages suffered by the state because of a violation of this act, including enforcement costs relating to the specific violation and attorney's fees. Each violation of this act or of rules or regulations adopted under this act constitutes a separate civil violation for which the state fire marshal or attorney general may obtain relief.

(g) Whenever any law enforcement personnel or duly authorized representative of the state fire marshal, director, or attorney general shall discover any cigarettes that have not been marked in the manner required by K.S.A. 2015 Supp. 31-605, and amendments thereto, or for which a certification has not been filed as required by K.S.A. 2015 Supp. 31-604, and amendments thereto, such personnel are hereby authorized and empowered to seize and take possession of such cigarettes with or without process or warrant. Such cigarettes shall be turned over to the division of taxation, and shall be subject to forfeiture proceedings. Cigarettes seized pursuant to this section shall be destroyed. Prior to the destruction of any cigarette seized pursuant to this subsection, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarettes.

(h) Any action taken pursuant to this section is subject to review in accordance with the Kansas judicial review act.

(i) The provisions of this section shall take effect and be in force from and after July 1, 2009.

History: L. 2008, ch. 135, § 6; L. 2010, ch. 17, § 48; July 1.



31-607 Same; powers and duties of director of taxation.

31-607. Same; powers and duties of director of taxation. (a) The director, in the regular course of conducting inspections of wholesale dealers, agents, retail dealers or vending machine operators, as authorized under the Kansas cigarette and tobacco products act or other state statutes, rules, or regulations, may inspect such cigarettes to determine if the cigarettes are marked as required by K.S.A. 2015 Supp. 31-605, and amendments thereto. If the cigarettes are not marked as required, the director may seize such contraband with or without process or warrant and shall notify the state fire marshal.

(b) The provisions of this section shall take effect and be in force from and after July 1, 2009.

History: L. 2008, ch. 135, § 7; July 1.



31-608 Same; enforcement of act; examination of records.

31-608. Same; enforcement of act; examination of records. (a) To enforce the provisions of this act, the attorney general, the director and the state fire marshal, their duly authorized representatives and other law enforcement personnel are hereby authorized to examine the books, papers, invoices and other records of any person in possession, control or occupancy of any premises where cigarettes are placed, stored or offered for sale, as well as the stock of cigarettes on the premises. Every person in the possession, control or occupancy of any premises where cigarettes are placed, stored or offered for sale, is hereby directed and required to give the attorney general, the director and the state fire marshal, their duly authorized representatives and other law enforcement personnel the means, facilities and opportunity for the examinations authorized by this section.

(b) The provisions of this section shall take effect and be in force from and after July 1, 2009.

History: L. 2008, ch. 135, § 8; July 1.



31-609 Same; cigarette fire safety standard and fire fighter protection act fund; administration; use of moneys in fund.

31-609. Same; cigarette fire safety standard and fire fighter protection act fund; administration; use of moneys in fund. (a) There is hereby established in the state treasury a separate, nonlapsing fund to be known as the cigarette fire safety standard and firefighter protection act fund which shall be administered by the state fire marshal. The fund shall consist of all moneys recovered as penalties under K.S.A. 2015 Supp. 31-606, and amendments thereto. The moneys shall be deposited to the credit of the fund and in addition to any other money made available for such purpose, shall be made available to the state entity responsible for administering the provisions of this act to support fire safety and prevention programs.

(b) The provisions of this section shall take effect and be in force from and after July 1, 2009.

History: L. 2008, ch. 135, § 9; July 1.



31-610 Same; sales outside United States.

31-610. Same; sales outside United States. (a) Nothing in this act shall be construed to prohibit any person or entity from manufacturing or selling cigarettes that do not meet the requirements of K.S.A. 2015 Supp. 31-603, and amendments thereto, if the cigarettes are or will be stamped for sale in another state or are packaged for sale outside the United States and that person or entity has taken reasonable steps to ensure that such cigarettes will not be sold or offered for sale to persons located in this state.

(b) The provisions of this section shall take effect and be in force from and after July 1, 2009.

History: L. 2008, ch. 135, § 10; July 1.



31-611 Same; rules and regulations.

31-611. Same; rules and regulations. Prior to July 1, 2009, the state fire marshal may promulgate rules and regulations necessary to effectuate the purposes of this act. Such rules and regulations shall not become effective until July 1, 2009. The state fire marshal, director and attorney general may take any other action deemed necessary to prepare for the implementation and enforcement of the fire safety standard and firefighter protection act.

History: L. 2008, ch. 135, § 11; July 1.



31-612 Same; preemption of city and county authority.

31-612. Same; preemption of city and county authority. Notwithstanding any other provision of law, a city or county shall not enact nor enforce any ordinance, resolution or other regulation conflicting with, or preempted by, any provision of this act or with any policy of this state expressed by this act, whether that policy be expressed by inclusion of a provision in this act or by exclusion of that subject from this act.

History: L. 2008, ch. 135, § 12; July 1.



31-613 Same; federal preemption.

31-613. Same; federal preemption. The provisions of the fire safety and firefighter protection act shall become null and void if a federal reduced cigarette ignition propensity standard that preempts such act is adopted and becomes effective.

History: L. 2008, ch. 135, § 13; July 1.






Article 7 STATE FIRE MARSHAL COMMISSIONED INSPECTOR ACT

31-701 Short title.

31-701. Short title. This act shall be known and may be cited as the state fire marshal commissioned inspector act.

History: L. 2009, ch. 12, § 1; July 1.



31-702 Definitions.

31-702. Definitions. As used in the state fire marshal commissioned inspector act:

(a) "Building" means any building owned, maintained or controlled by the state board of regents.

(b) "Commissioned inspector" means an employee of a state educational institution who has been appointed by the state fire marshal, pursuant to K.S.A. 75-3137, and amendments thereto, to inspect buildings in conjunction with the office of the state fire marshal.

(c) "Employee" means an employee of a state educational institution.

(d) "Local fire authority" means the fire department of the city, county, township or fire district having jurisdiction over the area in which a building is located.

(e) "State educational institution" has the meaning ascribed thereto by K.S.A. 76-711, and amendments thereto.

(f) "State fire marshal" means the state fire marshal appointed pursuant to K.S.A. 75-1510, and amendments thereto.

History: L. 2009, ch. 12, § 2; July 1.



31-703 Agreements between state fire marshal and state educational institutions; terms and limitations.

31-703. Agreements between state fire marshal and state educational institutions; terms and limitations. The state fire marshal and any state educational institution may enter into an agreement under which employees of the state educational institution are commissioned by the state fire marshal to inspect buildings. Such agreements shall include provisions relating to:

(a) The scope of the powers, duties and functions of commissioned inspectors and any limitations on such powers, duties and functions.

(b) The procedures that will be followed by commissioned inspectors in conducting inspections and reporting the results of such inspections.

(c) Subject to K.S.A. 2015 Supp. 31-704, and amendments thereto, the qualifications of an employee who may be appointed as a commissioned inspector.

(d) Subject to K.S.A. 2015 Supp. 31-704, and amendments thereto, the term or length of time an employee shall be appointed as a commissioned inspector.

(e) The procedures or conditions under which an appointment as a commissioned inspector may be revoked by the state fire marshal.

(f) Notification of the local fire authority of the time and location of inspections to be conducted by a commissioned inspector and the results of any such inspection.

(g) Any other terms the parties deem necessary or advisable.

History: L. 2009, ch. 12, § 3; July 1.



31-704 Inspectors, qualifications and term of appointment.

31-704. Inspectors, qualifications and term of appointment. (a) An employee may not be appointed as a commissioned inspector unless such employee: (1) Is a fire inspector 1, or higher; and (2) has successfully completed the Kansas building fire safety class.

(b) An employee may be appointed as a commissioned inspector for a term not to exceed one year. Upon the expiration of the term, an employee may be reappointed as a commissioned inspector.

History: L. 2009, ch. 12, § 4; July 1.



31-705 Inspectors, employment status, compensation.

31-705. Inspectors, employment status, compensation. (a) An employee of a state educational institution who is appointed as a commissioned inspector shall not be considered an employee of the office of state fire marshal.

(b) An employee of a state educational institution who is appointed as a commissioned inspector shall receive no monetary compensation from the office of the state fire marshal for performing powers, duties or functions of a commissioned inspector.

History: L. 2009, ch. 12, § 5; July 1.









Chapter 32 WILDLIFE, PARKS AND RECREATION

Article 2 FISH HATCHERY; FISH AND GAME REFUGES AND PRESERVES; RECREATIONAL GROUNDS

32-203 Game preserves; acceptance of lands granted under act of congress (39 Stat. 233).

32-203. Game preserves; acceptance of lands granted under act of congress (39 Stat. 233). That the state of Kansas hereby accepts the grant to it under and by virtue of that certain act of congress, approved June 22, 1916, entitled "An act granting to the state of Kansas title to certain lands in said state for use as a game preserve" whereby the secretary of the interior of the United States was authorized to grant to said state the public lands in sections twenty-five, twenty-six and thirty-five in township twenty-four south and sections one and two in township twenty-five south, all in range thirty-three west, sixth principal meridian, for use as a game preserve, subject to the conditions and limitations in said act contained.

History: L. 1917, ch. 202, § 1; March 8; R.S. 1923, 32-203.



32-204 Same; control of preserve.

32-204. Same; control of preserve. The lands described in K.S.A. 32-203 are hereby placed in the custody and under the control of the state forestry, fish and game commission.

History: L. 1917, ch. 202, § 2; March 8; R.S. 1923, 32-204.



32-205 Same; right-of-way across game preserve.

32-205. Same; right-of-way across game preserve. Laws 1917, chapter 202, sections 3 and 4, included by reference. [The preamble to the act recites that the route for a line of railroad had been surveyed previous to the passage of an act of congress, approved June 22, 1916, granting the state certain lands for a game preserve. Section 3 of the act grants to the Colorado, Kansas & Oklahoma Railroad Company a right-of-way across the game preserve subject to the limitations of the act of congress referred to. Section 4 of the act prescribes the condition that the railroad be constructed and in operation before January 1, 1919.]

History: R.S. 1923, 32-205.






Article 7 GENERAL PROVISIONS

32-701 Definitions.

32-701. Definitions. As used in the wildlife, parks and tourism laws of this state, unless the context otherwise requires or specifically defined otherwise:

(a) "Big game animal" means any antelope, deer or elk.

(b) "Commission" means the Kansas wildlife, parks and tourism commission created by K.S.A. 32-805, and amendments thereto.

(c) "Department" means the Kansas department of wildlife, parks and tourism.

(d) "Fish," as a verb, means take, in any manner, any fish.

(e) "Furbearing animal" means any badger, beaver, bobcat, grey fox, lynx, marten, mink, muskrat, opossum, otter, raccoon, red fox, spotted skunk, striped skunk, swift fox or weasel.

(f) "Furharvest" means:

(1) Take, in any manner, any furbearing animal; or

(2) trap or attempt to trap any coyote.

(g) "Game animal" means any big game animal, wild turkey or small game animal.

(h) "Game bird" means any grouse, partridge, pheasant, prairie chicken or quail.

(i) "Hunt" means:

(1) Take, in any manner, any wildlife other than a fish, bullfrog, furbearing animal or coyote; or

(2) take, in any manner other than by trapping, any coyote.

(j) "Motor vehicle" means a vehicle, other than a motorized wheelchair, which is self-propelled.

(k) "Motorized wheelchair" means any self-propelled vehicle designed specifically for use by a physically disabled person that is incapable of a speed in excess of 15 miles per hour.

(l) "Nonresident" means any person who has not been a bona fide resident of this state for the immediately preceding 60 days.

(m) "On a commercial basis" means for valuable consideration.

(n) "Person" means any individual or any unincorporated association, trust, partnership, public or private corporation or governmental entity, including foreign governments, or any officer, employee, agent or agency thereof.

(o) "Private water fishing impoundment" means one or more water impoundments:

(1) Constructed by man rather than natural, located wholly within the boundary of the lands owned or leased by the person operating the private water impoundments; and

(2) entirely isolated from other surface water so that the impoundment does not have any connection either continuously or at intervals, except during periods of floods, with streams or other bodies of water so as to permit the fish to move between streams or other bodies of water and the private water impoundments, except that the private water impoundments may be connected with a stream or other body of water by a pipe or conduit if fish will be prevented at all times from moving between streams or other bodies of water and the private water impoundment by screening the flow or by other means.

(p) "Resident" means any person who has maintained the person's place of permanent abode in this state for a period of 60 days immediately preceding the person's application for any license, permit, stamp or other issue of the department. Domiciliary intent is required to establish that a person is maintaining the person's place or permanent abode in this state. Mere ownership of property is not sufficient to establish domiciliary intent. Evidence of domiciliary intent includes, without limitation, the location where the person votes, pays personal income taxes or obtains a driver's license.

(q) "Secretary" means the secretary of wildlife, parks and tourism.

(r) "Small game" means any game bird, hare, rabbit or squirrel.

(s) "Species" includes any subspecies of wildlife and any other group of wildlife of the same species or smaller taxa in common spatial arrangement that interbreed when mature.

(t) "Take" means harass, harm, pursue, shoot, wound, kill, molest, trap, capture, collect, catch, possess or otherwise take, or attempt to engage in any such conduct.

(u) "Wildlife" means any member of the animal kingdom, including, without limitation, any mammal, fish, bird, amphibian, reptile, mollusk, crustacean, arthropod or other invertebrate, and includes any part, product, egg or offspring thereof, or the dead body or parts thereof. Wildlife does not include agricultural livestock (cattle, swine, sheep, goats, horses, mules and other equines) and poultry (domestic chickens, turkeys and guinea fowl).

History: L. 1989, ch. 118, § 1; L. 1992, ch. 166, § 6; L. 1993, ch. 185, § 1; L. 1995, ch. 164, § 1; L. 2004, ch. 99, § 1; L. 2012, ch. 47, § 20; July 1.



32-702 Policy statement.

32-702. Policy statement. It shall be the policy of the state of Kansas to protect, provide and improve outdoor recreation and natural resources in this state and to plan and provide for the wise management and use of the state's natural resources, thus contributing to and benefiting the public's health and its cultural, recreational and economic life. For these purposes, the secretary, the commission and the department are hereby vested with the duties and powers hereinafter set forth.

History: L. 1955, ch. 355, § 1; L. 1989, ch. 118, § 2; July 1.



32-703 State ownership of wildlife.

32-703. State ownership of wildlife. The ownership of and title to all wildlife, both resident and migratory, in the state, not held by private ownerships, legally acquired, shall be, and are hereby declared to be in the state.

History: L. 1911, ch. 198, § 11; R.S. 1923, 32-107. L. 1989, ch. 118, § 3; July 1.



32-704 Continuation of rules and regulations, fees.

32-704. Continuation of rules and regulations, fees. (a) All rules and regulations of the secretary in effect on June 30, 1989, shall remain in full force and effect until amended or revoked.

(b) Notwithstanding any other provision of law to the contrary, all fees for issues of the department, whether fixed by statute or rules and regulations, which are in effect on June 30, 1989, shall remain in full force and effect until otherwise fixed by rules and regulations of the secretary.

History: L. 1989, ch. 118, § 194; July 1.



32-705 Severability.

32-705. Severability. If any provisions of this act or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provisions or application and to this end the provisions of this act are severable.

History: L. 1989, ch. 118, § 195; July 1.






Article 8 DEPARTMENT OF WILDLIFE, PARKS AND TOURISM

32-801 Establishment of department; secretary; application of K-GOAL.

32-801. Establishment of department; secretary; application of K-GOAL. (a) In order to reorganize the administration, planning and regulation of the state's parks, wildlife and other natural resources, there is hereby established within the executive branch of government the Kansas department of wildlife, parks and tourism, which shall be administered under the direction and supervision of a secretary of wildlife, parks and tourism who shall be appointed by the governor, with the consent of the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as secretary shall exercise any power, duty or function as secretary until confirmed by the senate.

(b) The secretary shall be fully qualified by education, training and experience in wildlife, parks or natural resources, or a related field, and shall have a demonstrated executive and administrative ability to discharge the duties of the office of secretary. The secretary shall serve at the pleasure of the governor. The secretary shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary to be fixed by the governor.

(c) The provisions of the Kansas governmental operations accountability law apply to the Kansas department of wildlife, parks and tourism, and the department is subject to audit, review and evaluation under such law.

History: L. 1987, ch. 417, § 1; L. 1989, ch. 118, § 4; L. 1992, ch. 116, § 26; L. 2001, ch. 86, § 4; L. 2008, ch. 121, § 3; L. 2012, ch. 47, § 21; July 1.



32-802 Assistant secretaries; employees; offices; wildtrust program.

32-802. Assistant secretaries; employees; offices; wildtrust program. (a) The secretary shall appoint an assistant secretary for administration, an assistant secretary for wildlife, fisheries and boating and an assistant secretary for parks and tourism. The assistant secretary for administration shall be fully qualified by education, training and experience in administration. The assistant secretary for wildlife, fisheries and boating shall be fully qualified by education, training and experience in wildlife, natural resources or a related field. The assistant secretary for parks and tourism shall be fully qualified by education, training and experience in parks, tourism or related field. All assistant secretaries shall have a demonstrated executive and administrative ability to discharge the duties of the office of assistant secretary. The assistant secretaries shall serve at the pleasure of the secretary. The assistant secretaries shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary with the approval of the governor. The secretary also may appoint such other staff assistants and employees as are necessary to enable the secretary to carry out the duties of the office. Except as otherwise provided in this section, K.S.A. 75-2935 and 32-801, and amendments thereto, such staff assistants and employees shall be within the classified service under the Kansas civil service act.

(b) The assistant secretaries and such other staff assistants and employees shall have such powers, duties and functions as are assigned to them by the secretary or are prescribed by law. The assistant secretaries, staff assistants and employees shall act for and exercise the powers of the secretary to the extent authority to do so is delegated by the secretary.

(c) The assistant secretary for administration shall maintain an office in Shawnee county, Kansas. The assistant secretary for wildlife, fisheries and boating shall maintain an office in Pratt county, Kansas. The assistant secretary for parks and tourism shall maintain an office in Shawnee county, Kansas. The secretary may maintain offices and facilities to carry out the functions of the department in other locations in this state.

(d) The secretary shall supervise the wildtrust program which shall be responsible for the receipt and expenditure of moneys through gifts and donations.

History: L. 1987, ch. 417, § 2; L. 1989, ch. 118, § 5; L. 2012, ch. 47, § 22; July 1.



32-803 Department and secretary continuation of fish and game commission.

32-803. Department and secretary continuation of fish and game commission. (a) Except as otherwise provided by law, whenever the Kansas fish and game commission, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the department.

(b) Except as otherwise provided by law, whenever the director of the fish and game commission, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary.

(c) All rules and regulations of the Kansas fish and game commission or the director of the fish and game commission in existence on July 1, 1987, shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary until revised, amended, revoked or nullified pursuant to law.

(d) All orders and directives of the Kansas fish and game commission or the director of the fish and game commission in existence on the effective date of this order shall continue to be effective and shall be deemed to be orders and directives of the secretary until revised, amended or nullified pursuant to law.

(e) The secretary shall succeed to whatever right, title or interest the Kansas fish and game commission has acquired in any real property in this state, and the secretary shall hold the same for and in the name of the state of Kansas. On and after July 1, 1987, whenever any statute, contract, deed or other document concerns the power or authority of the Kansas fish and game commission or the director of the fish and game commission to acquire, hold or dispose of real property or any interest therein, the secretary shall succeed to such power or authority.

(f) The department and the secretary, respectively, shall be continuations of the Kansas fish and game commission and the office of the director of the fish and game commission.

History: L. 1987, ch. 417, § 3; L. 1989, ch. 118, § 6; July 1.



32-804 Department and secretary continuation of park and resources authority.

32-804. Department and secretary continuation of park and resources authority. (a) Except as otherwise provided by law, whenever the state park and resources authority, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the department.

(b) Except as otherwise provided by law, whenever the director of the state park and resources authority, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary.

(c) All rules and regulations of the state park and resources authority or the director of the state park and resources authority in existence on July 1, 1987, shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary until revised, amended, revoked or nullified pursuant to law.

(d) All orders and directives of the state park and resources authority or the director of the state park and resources authority in existence on the effective date of this order shall continue to be effective and shall be deemed to be orders and directives of the secretary until revised, amended or nullified pursuant to law.

(e) The secretary shall succeed to whatever right, title or interest the state park and resources authority has acquired in any real property in this state, and the secretary shall hold the same for and in the name of the state of Kansas. On and after July 1, 1987, whenever any statute, contract, deed or other document concerns the power or authority of the state park and resources authority or the director of the state park and resources authority to acquire, hold or dispose of real property or any interest therein, the secretary shall succeed to such power or authority.

(f) The department and the secretary, respectively, shall be continuations of the state park and resources authority and the director of the state park and resources authority.

History: L. 1987, ch. 417, § 4; L. 1989, ch. 118, § 7; July 1.



32-805 Wildlife, parks and tourism commission; membership; powers and duties; compensation and expenses; meetings, quorum.

32-805. Wildlife, parks and tourism commission; membership; powers and duties; compensation and expenses; meetings, quorum. (a) There is hereby created within and as a part of the department the Kansas wildlife, parks and tourism commission which shall be composed of seven members. The governor shall appoint residents of this state to be members of the commission. One member of the commission shall be chosen from each fish and wildlife administration region as established by the department. In the appointment of members of the commission, the governor shall give consideration to the appointment of licensed hunters, fishermen and furharvesters, park users and to nonconsumptive users of wildlife and park resources. No more than a majority of the members shall be of the same political party. Each member of the commission shall hold office for a term of four years and until a successor is appointed and qualified, except that in appointing the original commission members, the governor shall designate one member for a term ending July 1, 1988, one member for a term ending July 1, 1989, and two members for terms ending July 1, 1990. The governor shall fill any vacancy on the commission prior to the expiration of a term by appointment for the unexpired term.

(b) Each member of the commission shall take and subscribe an oath or affirmation as required by law before taking office.

(c) The governor may remove a commissioner after opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act. If the commissioner is removed, the governor shall file in the office of the secretary of state a complete statement of all charges made against such commissioner and the governor's findings thereon, together with a complete record of the proceedings.

(d) The commission shall have such powers, duties and functions as prescribed by law. Other than rules and regulations pertaining to personnel matters of the department, the secretary shall submit to the commission all proposed rules and regulations. The commission shall either approve, modify and approve, or reject such proposed rules and regulations. The secretary shall adopt such rules and regulations so approved or so modified and approved. Fees established for licenses, permits, stamps and other issues of the department shall be subject to the approval of the commission. It also shall be the duty of the commission to serve in an advisory capacity to the governor and the secretary in the formulation of policies and plans relating to the department.

(e) The governor shall designate one commission member to serve as chairperson of the commission. Members of the commission attending meetings of the commission, or attending a subcommittee meeting thereof authorized by the commission, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto. A majority of the members of the commission shall constitute a quorum for the transaction of business. Meetings may be called by the chairperson and shall be called on the request of a majority of the members of the commission.

History: L. 1987, ch. 417, § 5; L. 1989, ch. 118, § 8; L. 2007, ch. 143, § 2; L. 2012, ch. 47, § 23; July 1.

Revisor's Note:

Section amended twice in 2006; version amended by L. 2006, ch. 2, § 1 repealed by L. 2006, ch. 143, § 5.



32-806 Organization of department; policies governing administration; accounting for compensation from leases of real property.

32-806. Organization of department; policies governing administration; accounting for compensation from leases of real property. The secretary of wildlife, parks and tourism may organize the Kansas department of wildlife, parks and tourism in the manner the secretary deems most efficient, so long as the same is not in conflict with the provisions of this order or with the provisions of law, and the secretary may establish policies governing the transaction of business of the department and the administration of the department. The secretary shall cause any compensation received by the Kansas department of wildlife, parks and tourism, whether monetary, in-kind or otherwise, from leases of real property under the control and jurisdiction of the secretary to be accounted for and reflected in the budget of the Kansas department of wildlife, parks and tourism.

History: L. 1987, ch. 417, § 6; L. 1998, ch. 40, § 1; L. 2012, ch. 47, § 24; July 1.



32-807 Powers of secretary.

32-807. Powers of secretary. The secretary shall have the power to:

(a) Adopt, in accordance with K.S.A. 32-805, and amendments thereto, such rules and regulations as necessary to implement, administer and enforce the provisions of the wildlife, parks and tourism laws of this state;

(b) enter into such contracts and agreements as necessary or incidental to the performance of the powers and duties of the secretary;

(c) employ or contract for, and fix the compensation of, consulting engineers, attorneys, accountants and construction and financial experts, all of whom shall be in the unclassified service under the Kansas civil service act;

(d) designate an official seal and alter it at the secretary's pleasure;

(e) sue, be sued, plead and be impleaded in the name of the department;

(f) purchase, lease, accept gifts or grants of or otherwise acquire in the name of the state such water, water rights, easements, facilities, equipment, moneys and other real and personal property, and interests therein, including any property abandoned on department lands and waters, and maintain, improve, extend, consolidate, exchange and dispose of such property, as the secretary deems appropriate to carry out the intent and purposes of the wildlife, parks and tourism laws of this state;

(g) acquire, establish, develop, construct, maintain and improve state parks, state lakes, recreational grounds, wildlife areas and sanctuaries, fish hatcheries, natural areas, physical structures, dams, lakes, reservoirs, embankments for impounding water, roads, landscaping, habitats, vegetation and other property, improvements and facilities for the purposes of wildlife management, preservation of natural areas and historic sites and providing recreational or cultural opportunities and facilities to the public and for such other purposes as suitable to carry out the intent and purposes of wildlife, parks and tourism laws of this state;

(h) operate and regulate the use of state parks, state lakes, recreational grounds, wildlife areas and sanctuaries, fish hatcheries, natural areas, historic sites and other lands, waters and facilities under the jurisdiction and control of the secretary, so as to promote the public health, safety and decency and the purposes for which such lands, waters and facilities are maintained and operated and to protect and safeguard such lands, waters and facilities, including but not limited to:

(1) Regulating the demeanor, actions and activities of persons using or within such lands, waters and facilities;

(2) providing for the inspection of boats, the issuance of permits for operation of watercraft of all kinds and the charging and collection of fees for the inspection and operation of such craft;

(3) prescribing the type, style, location and equipment of all wharves, docks, anchorages, pavilions, restaurants and other structures or buildings which may be constructed along the shores or upon the water of any body of water or land controlled by the department, and providing for the licensing, inspection and supervision of such structures or buildings;

(4) granting and imposing charges for permits and for all commercial uses or purposes for which any of the properties of the department may be used;

(5) charging fees to use special facilities provided for the public or giving written authorization to lessees of the department to charge such fees; and

(6) operating, renting or leasing any such lands, waters and facilities which in the judgment of the secretary are necessary or desirable for the use and pleasure of visitors or for management of such lands, waters and facilities and fixing and collecting reasonable fees, tolls, rentals and charges for the use or operation thereof. All contracts or leases for the exercise of any concession shall be entered into only upon the basis of sealed proposals which shall be made and let by the secretary except that: (A) Where a concessionaire has an existing lease with the secretary or any agency of the federal government which the secretary desires to renew, renegotiate or acquire and sublease, such lease or sublease may be negotiated directly in accordance with rules and regulations of the secretary and without compliance with the requirements hereinbefore specified; (B) any such contract or lease for a term of 30 days or less may be made by the secretary directly in accordance with rules and regulations of the secretary; and (C) the secretary shall have authority to reject any or all proposals;

(i) have exclusive administrative control over state parks, state lakes, recreational areas, wildlife areas and sanctuaries, fish hatcheries, natural areas and other lands, waters and facilities under the jurisdiction of the secretary;

(j) provide for protection against fire and storm damage to the lands, waters and facilities under the jurisdiction of the secretary;

(k) contract with the federal government pursuant to public law 89-72 in order to acquire land by purchase, lease, agreement or otherwise on El Dorado and Hillsdale reservoir project lands;

(l) apply for, receive and accept from any federal agency any federal grants available for the purposes of the wildlife, parks and tourism laws of this state;

(m) have authority, control and jurisdiction over all matters relating to the development and conservation of wildlife and recreation resources of the state insofar as it pertains to forests, woodlands, public lands, submarginal lands, prevention of soil erosion, habitats and the control and utilization of waters, including all lakes, streams, reservoirs and dams, except that this subsection shall not prohibit any political subdivision of the state or private corporation from having full control of any lake now constructed and owned by it;

(n) conduct research in matters relating to the purposes of the wildlife, parks and tourism laws of this state and disseminate information relating thereto for the public use and benefit;

(o) publicize to the citizens of this and other states the natural resources and facilities existing in Kansas and encourage people to visit Kansas by disseminating available information as to the natural resources and recreational advantages of the state;

(p) develop public recreation as related to natural resources and implement a state recreational plan which may include, but shall not be limited to, the general location, character and extent of state lands, waters and facilities for public recreational purposes and methods for better use of lands, waters and facilities which are within the scope of the plan or the purpose of the wildlife, parks and tourism laws of this state but, before implementation of such plan or any part thereof, the secretary shall submit it to any state agency affected thereby for such agency's advice and recommendations;

(q) provide for the preservation, protection, introduction, distribution, restocking and restoration of wildlife, and the public use thereof, in this state, including, but not limited to:

(1) Establishing, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, open seasons when wildlife may be taken or transported in the state of Kansas, or in any part or area of the state designated by counties, major streams, federal impoundments or federal, state or county highways, or by other recognizable boundaries, which open seasons may be established for a specified time in one year only or for a specified time in an indefinite number of years and which open seasons on migratory birds shall not extend beyond or exceed those in effect under federal laws and regulations;

(2) establishing, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, the number of wildlife which may be taken by a person, as the legal limit for any one calendar day and for the open season, which limit on migratory fowl shall not extend beyond or exceed those limits in effect under federal laws and regulations;

(3) establishing, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, the legal size limits of fish or frogs which may be taken;

(4) establishing, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, the conditions, procedure and rules under which any person may sell, purchase, buy, deal or trade in wildlife in the state of Kansas; and

(5) capturing, propagating, transporting, selling, exchanging, giving or distributing any species of wildlife, by any means or manner, needed for stocking or restocking any lands or waters in this state, except that the power to capture any species of wildlife for any purpose shall not apply to private property except by permission of the owners of the property or in the case of an emergency threatening the public health or welfare;

(r) establish, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, the period of time that a license, permit, stamp or other issue of the department shall be in effect, unless such period is otherwise established by law, and provisions for acceptance of any issue of the department before its effective date as a valid issue if the secretary determines such acceptance best serves the public good; and

(s) do such other acts and things as necessary and proper to carry out the intent and purpose of the wildlife, parks and tourism laws of this state and to better protect, conserve, control, use, increase, develop and provide for the enjoyment of the natural resources of this state.

History: L. 1989, ch. 118, § 9; L. 1993, ch. 185, § 2; L. 2012, ch. 47, § 25; July 1.



32-808 Conservation officers and employees; training requirements; powers and authority.

32-808. Conservation officers and employees; training requirements; powers and authority. (a) The secretary shall employ conservation officers and other employees, regardless of title, to exercise law enforcement authority as provided in subsection (b), if such officers and other employees successfully complete the required course of instruction for law enforcement officers approved by the Kansas law enforcement training center pursuant to K.S.A. 74-5607a, and amendments thereto, and employees appointed on a provisional or probationary basis for a period of not more than one year, except that such provisional or probationary employee shall meet at least the criteria on appointment specified in K.S.A. 74-5605, and amendments thereto, and shall not be issued a firearm until such employee has been instructed and trained in the use thereof by the department. An employee appointed on a provisional or probationary basis, who does not receive the certificate required under subsection (a) of K.S.A. 74-5607a, and amendments thereto, within one year following the date of the person's original appointment shall not have authority to enforce the laws of the state as provided in subsection (b). The secretary may appoint conservation officers and employees of the department, including appointment in the capacity as deputy conservation officers, and may appoint Kansas law enforcement officers temporarily assigned by their employer to the department. All deputy conservation officer appointments shall be on a voluntary basis and shall expire on December 31 following the date of any such appointment.

(b) Conservation officers, deputy conservation officers and other employees who have completed the course of instruction as provided in subsection (a), provisional or probationary employees who have met the requirements of subsection (a) and any other Kansas law enforcement officers authorized to enforce the laws of the state of Kansas shall have the power and authority to:

(1) Enforce all statutory provisions of chapter 32 of the Kansas Statutes Annotated or any rules and regulations promulgated thereunder, or any other laws of the state anywhere within the state, including but not limited to chapter 8 of the Kansas Statutes Annotated, and amendments thereto, except that nothing in this act shall grant conservation officers, deputy conservation officers and other employees authority that supersedes that of the local law enforcement authority having jurisdiction over the matter. The secretary shall establish a policy under which the department's officers and other employees primarily direct such officers' and employees' efforts toward the protection, conservation and management of natural resources of this state and the provision of safe and orderly lands controlled by the department. Such officers shall also have the powers of arrest set forth in K.S.A. 22-2401, and amendments thereto, and are empowered to make arrests, pursuant to K.S.A. 22-2307, and amendments thereto, as required by any policy adopted by the secretary. A conservation officer acting under authority of this subsection shall be considered an employee of the department and shall be subject to its direction, benefits and legal protection.

(2) Serve anywhere within the state warrants issued for the examination, investigation or trial of all violations of all laws of the state as provided in subsection (b).

(3) Carry firearms or weapons, concealed or otherwise, in the performance of their duties but only if the officer or employee has completed the required course of instruction for law enforcement officers at the Kansas law enforcement training center, unless otherwise qualified pursuant to K.S.A. 74-5608a, and amendments thereto, or as to a provisional or probationary employee who has met the requirements of subsection (a).

History: L. 1927, ch. 221, § 5; L. 1939, ch. 290, § 2; L. 1943, ch. 173, § 1; L. 1945, ch. 307, § 1; L. 1947, ch. 400, § 1; L. 1949, ch. 414, § 1; L. 1953, ch. 369, § 1; L. 1959, ch. 320, § 1; L. 1961, ch. 389, § 2; L. 1967, ch. 443, § 13; L. 1969, ch. 211, § 1; L. 1974, ch. 361, § 67; L. 1978, ch. 332, § 30; L. 1982, ch. 315, § 1; L. 1985, ch. 250, § 1; L. 1985, ch. 251, § 1; L. 1985, ch. 252, § 1; L. 1989, ch. 118, § 10; L. 1993, ch. 150, § 1; L. 1997, ch. 168, § 8; May 22.



32-809 State agricultural production fund.

32-809. State agricultural production fund. (a) Unless otherwise provided by law, all moneys received from agricultural production on state-owned property under the control and jurisdiction of the secretary of wildlife, parks and tourism shall be remitted in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, to the state treasurer. The state treasurer shall deposit the entire amount in the state treasury and credit it to the state agricultural production fund, which is hereby created in the state treasury.

(b) The Kansas department of wildlife, parks and tourism shall establish separate accounts of the state agricultural production fund for each state-owned property under the control and jurisdiction of the secretary of wildlife, parks and tourism. Such accounts shall be used for costs and expenses associated with management practices as determined for each property.

(c) All expenditures from the state agricultural production fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of wildlife, parks and tourism.

History: L. 1998, ch. 40, § 2; L. 2012, ch. 47, § 26; July 1.



32-810 Department reorganization; redesignations; continuation of agency, powers, duties and functions; references to prior agency or office; rules and regulations; orders and directives.

32-810. Department reorganization; redesignations; continuation of agency, powers, duties and functions; references to prior agency or office; rules and regulations; orders and directives. (a) The Kansas department of wildlife and parks as established by K.S.A. 32-801 et seq. is hereby renamed the Kansas department of wildlife, parks and tourism and the secretary of wildlife and parks is hereby renamed the secretary of wildlife, parks and tourism.

(b) Except as otherwise provided by K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, the Kansas department of wildlife, parks and tourism and the secretary of wildlife, parks and tourism shall be the successor in every way to the powers, duties and functions of the Kansas department of wildlife and parks and the secretary of wildlife and parks in which the same were vested prior to the effective date of K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto. Every act performed in the exercise of such powers, duties and functions by or under the authority of the Kansas department of wildlife, parks and tourism or the secretary of wildlife, parks and tourism shall be deemed to have the same force and effect as if performed by the Kansas department of wildlife and parks or the secretary of wildlife and parks in which such powers, duties and functions were vested prior to the effective date of K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto.

(c) Whenever the Kansas department of wildlife and parks, or words of like effect, are referred to or designated by a statute, contract or other document, and such reference or designation is in regard to any function, power or duty of the Kansas department of wildlife and parks, such reference or designation shall be deemed to apply to the Kansas department of wildlife, parks and tourism.

(d) Whenever the secretary of wildlife and parks, or words of like effect, are referred to or designated by a statute, contract or other document, and such reference or designation is in regard to any function, power or duty of the secretary of wildlife and parks, such reference or designation shall be deemed to apply to the secretary of wildlife, parks and tourism.

(e) All rules and regulations, orders and directives of the secretary of wildlife and parks that are in effect on the effective date of K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the secretary of wildlife, parks and tourism until revised, amended, revoked or nullified pursuant to law.

History: Executive Reorganization Order No. 36, § 1; L. 2011, ch. 132, § 1; July 1.



32-811 Same; assistant secretaries.

32-811. Same; assistant secretaries. (a) The secretary of wildlife, parks and tourism shall appoint an assistant secretary for wildlife, fisheries and boating and an assistant secretary for parks and tourism. The assistant secretaries shall serve at the pleasure of the secretary of wildlife, parks and tourism. The assistant secretaries shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of wildlife, parks and tourism with the approval of the governor. The assistant secretaries shall have such powers, duties and functions as are assigned to them by the secretary or are prescribed by law. The assistant secretaries shall act for and exercise the powers of the secretary of wildlife, parks and tourism to the extent authority to do so is delegated by the secretary of wildlife, parks and tourism.

(b) The position of assistant secretary for operations as established by K.S.A. 32-802 is hereby abolished.

History: Executive Reorganization Order No. 36, § 2; L. 2011, ch. 132, § 2; July 1.



32-812 Division of tourism; director; administration.

32-812. Division of tourism; director; administration. (a) There is hereby established, within the Kansas department of wildlife, parks and tourism, the division of tourism. The head of the division of tourism shall be the director of tourism, who shall be appointed by and serve at the pleasure of the secretary of wildlife, parks and tourism. The director of tourism shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of wildlife, parks and tourism.

(b) (1) The director of tourism shall appoint, in accordance with the provisions of the Kansas civil service act, such employees as may be needed, in the judgment of the director, to carry out the powers and duties of the division of tourism.

(2) All officers and employees of the division of tourism shall act for and exercise the powers of the director of tourism to the extent that authority to do so is delegated by the director. Subject to the provisions of K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, the director of tourism may organize the division of tourism in the manner the director of tourism deems most efficient.

History: Executive Reorganization Order No. 36, § 3; L. 2011, ch. 132, § 3; July 1.



32-813 Same; abolition of division and director in department of commerce; transfer of powers, duties and functions.

32-813. Same; abolition of division and director in department of commerce; transfer of powers, duties and functions. (a) The division of travel and tourism development of the department of commerce and the office of the director of travel and tourism development of the department of commerce that were created by K.S.A. 74-5032, and amendments thereto, are hereby abolished.

(b) Except as otherwise provided by K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, all powers, duties and functions of the division of travel and tourism development and the director of travel and tourism development under K.S.A. 74-5032 and 74-5032a, and amendments thereto, are hereby transferred to and imposed upon the division of tourism and the director of tourism of the Kansas department of wildlife, parks and tourism.

History: Executive Reorganization Order No. 36, § 4; L. 2011, ch. 132, § 4; July 1.



32-814 Same; division successor to transferred powers, duties and functions; references to prior agency or office; rules and regulations; orders and directives.

32-814. Same; division successor to transferred powers, duties and functions; references to prior agency or office; rules and regulations; orders and directives. (a) Except as otherwise provided by K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, the division of tourism and the director of tourism of the Kansas department of wildlife, parks and tourism shall be the successor in every way to the powers, duties and functions of the division of travel and tourism development and the director of travel and tourism development of the department of commerce in which the same were vested prior to the effective date of K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, and that are transferred pursuant to K.S.A. 2015 Supp. 32-813, and amendments thereto. Every act performed in the exercise of such transferred powers, duties and functions by or under the authority of the division of tourism and the director of tourism of the Kansas department of wildlife, parks and tourism shall be deemed to have the same force and effect as if performed by the division of travel and tourism development and the director of travel and tourism development of the department of commerce in which such powers, duties and functions were vested prior to the effective date of K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto.

(b) Except as otherwise provided by K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, whenever the division of travel and tourism development of the department of commerce, or words of like effect, is referred to or designated by a statute, contract or other document, and such reference or designation is in regard to any function, power or duty of the division of travel and tourism development of the department of commerce, such reference or designation shall be deemed to apply to the division of tourism of the Kansas department of wildlife, parks and tourism.

(c) Except as otherwise provided by K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, whenever the director of travel and tourism development of the department of commerce, or words of like effect, are referred to or designated by a statute, contract, or other document, and such reference or designation is in regard to any function, power or duty of the director of travel and tourism development of the department of commerce, such reference or designation shall be deemed to apply to the director of tourism of the Kansas department of wildlife, parks and tourism.

(d) All rules and regulations, orders and directives of the secretary of commerce, that are in effect on the effective date of K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, and that relate to any function, power or duty of the director of travel and tourism development of the department of commerce, shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the secretary of wildlife, parks and tourism until revised, amended, revoked or nullified pursuant to law. All orders and directives of the division of travel and tourism development or the director of travel and tourism development of the department of commerce, that are in effect on the effective date of K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, and that relate to any function, power or duty of the division of travel and tourism development or the director of travel and tourism development of the department of commerce, shall continue to be effective and shall be deemed to be orders and directives of the division of tourism or the director of tourism of the Kansas department of wildlife, parks and tourism until revised, amended, revoked or nullified pursuant to law.

History: Executive Reorganization Order No. 36, § 5; L. 2011, ch. 132, § 5; July 1.



32-815 Same; transfers of appropriations; liability for compensation or salaries for transferred officers and employees.

32-815. Same; transfers of appropriations; liability for compensation or salaries for transferred officers and employees. (a) The balances of all funds or accounts thereof appropriated or reappropriated for the department of commerce relating to the powers, duties and functions transferred by K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, are hereby transferred within the state treasury to the Kansas department of wildlife, parks and tourism and shall be used only for the purpose for which the appropriation was originally made.

(b) Liability for all accrued compensation or salaries of officers and employees who are transferred to the division of tourism of the Kansas department of wildlife, parks and tourism under K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, shall be assumed and paid by the Kansas department of wildlife, parks and tourism.

History: Executive Reorganization Order No. 36, § 6; L. 2011, ch. 132, § 6; July 1.



32-816 Resolution of conflicts concerning property, powers, duties or functions; succession to property, property rights and records.

32-816. Resolution of conflicts concerning property, powers, duties or functions; succession to property, property rights and records. (a) When any conflict arises as to the disposition of any property, power, duty or function or the unexpended balance of any appropriation as a result of any abolition or transfer made by or under the authority of K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The Kansas department of wildlife, parks and tourism shall succeed to all property, property rights and records which were used for or pertain to the performance of powers, duties and functions transferred to the division of tourism of the Kansas department of wildlife, parks and tourism. Any conflict as to the proper disposition of property, personnel or records arising under K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, shall be determined by the governor, whose decision shall be final.

History: Executive Reorganization Order No. 36, § 7; L. 2011, ch. 132, § 7; July 1.



32-817 Rights saved in legal actions and proceedings.

32-817. Rights saved in legal actions and proceedings. (a) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency or program mentioned in K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, or by or against any officer of the state in such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto.

History: Executive Reorganization Order No. 36, § 8; L. 2011, ch. 132, § 8; July 1.



32-818 Transfer of officers and employees; rights and benefits preserved.

32-818. Transfer of officers and employees; rights and benefits preserved. (a) All officers and employees of the department of commerce who, immediately prior to the effective date of K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, are engaged in the exercise and performance of the powers, duties and functions transferred by K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, as well as all officers and employees of the department of commerce who are determined by the secretary of wildlife, parks and tourism to be engaged in providing administrative, technical or other support services that are essential to the exercise and performance of the powers, duties and functions transferred by K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, are hereby transferred to the division of tourism of the Kansas department of wildlife, parks and tourism. All classified officers and employees so transferred shall retain their status as classified employees.

(b) Officers and employees of the department of commerce transferred by K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, shall retain all retirement benefits and leave balances and rights which had accrued or vested prior to the date of transfer. The service of each such officer or employee so transferred shall be deemed to have been continuous. Any subsequent transfers, layoffs or abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, shall affect the classified status of any transferred person employed by the department of commerce prior to the date of transfer.

(c) Notwithstanding the effective date of K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, the provisions of K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, prescribing the transfer of officers and employees from the department of commerce to the division of tourism of the Kansas department of wildlife, parks and tourism established by K.S.A. 2015 Supp. 32-810 through 32-818, and amendments thereto, the date of transfer of each such officer or employee shall commence at the start of a payroll period.

History: Executive Reorganization Order No. 36, § 9; L. 2011, ch. 132, § 9; July 1.



32-824 Federal assistance for land and water conservation; department official agency.

32-824. Federal assistance for land and water conservation; department official agency. The state of Kansas hereby designates the department as the official state agency to apply for, accept, administer and disburse federal assistance and benefits under the provisions of the land and water conservation fund act of 1965 (78 Stat. 897, P.L. 88-578), as amended.

History: L. 1965, ch. 453, § 1; L. 1989, ch. 118, § 11; July 1.



32-825 Same; powers of department.

32-825. Same; powers of department. The department, as the administrative agency of the state for such federal assistance and benefits as may be available under the land and water conservation fund act of 1965, shall have the right and is authorized and empowered to:

(a) Apply for such assistance and benefits as may be available to the state under such act, and the state treasurer is hereby authorized and empowered to receive and disburse such moneys upon proper voucher by the department;

(b) develop, operate and maintain outdoor recreation areas and facilities of the state and acquire land, water and interest in land and water for such areas and facilities, the title of such land, water or interest to be in the state of Kansas;

(c) enter into contracts and agreements with individuals, political subdivisions, governmental agencies and the United States or any appropriate agency thereof;

(d) keep financial and other records relating thereto and furnish appropriate officials and agencies of the state and of the United States such reports and information as may be reasonably necessary to enable such officials and agencies to perform their duties under such act;

(e) coordinate its activities with and represent the interests of all individuals, agencies and political subdivisions of the state, subject to the provisions of K.S.A. 32-824, 32-825 and 32-826, in the planning, development and maintenance of outdoor recreation resources and facilities within the state; and

(f) do and perform such other acts as may be necessary to comply with federal requirements in securing for the state the assistance and benefits provided by the land and water conservation fund act of 1965.

History: L. 1965, ch. 453, § 3; L. 1988, ch. 301, § 17; L. 1989, ch. 118, § 12; July 1.



32-826 Same; restrictions.

32-826. Same; restrictions. The department shall make no commitment nor enter into any agreement pursuant to the exercise of authority under K.S.A. 32-824 and 32-825 until it has determined that sufficient funds are available to it for meeting the state's share, if any, of project costs. The department may enter into and administer agreements with the United States or any appropriate agency thereof for planning, acquisition and development projects involving participating federal-aid funds on behalf of any subdivision or subdivisions of this state, except that such subdivision or subdivisions shall be required to give necessary assurance to the department that they have available sufficient funds to meet their share, if any, of the cost of the project and that the acquired or developed areas will be operated and maintained at the expense of such subdivision or subdivisions for public outdoor recreation use.

History: L. 1965, ch. 451, § 4; L. 1988, ch. 301, § 18; L. 1989, ch. 118, § 13; July 1.



32-827 Federal assistance for development of natural resources; department official agency.

32-827. Federal assistance for development of natural resources; department official agency. The department is hereby designated as the agency of the state of Kansas for the purpose of making application for and procuring aid from the federal government in all matters pertaining to the development of natural resources insofar as it pertains to the control and utilization of waters, prevention of soil erosion and flood control and is authorized and empowered to act for and represent the state of Kansas in making application for and securing such labor, aid and projects as may be offered, designated, required or made available by the federal government.

The department shall have charge of all funds which may be procured for the purposes specified by this section and shall have charge of all projects constructed with such funds, except that this section shall not prohibit any political subdivision of the state now qualified to obtain loans or grants from the federal government from making applications for and receiving such loans or grants.

History: L. 1933, ch. 108, § 1 (Special Session); L. 1935, ch. 268, § 1; L. 1989, ch. 118, § 14; July 1.



32-828 Assent to wildlife restoration act; use of fees.

32-828. Assent to wildlife restoration act; use of fees. (a) The state of Kansas hereby assents to the provisions of the wildlife restoration act (16 U.S.C. § 669 et seq.), as amended. The secretary is hereby authorized and directed to perform such acts as necessary to the conduct and establishment of cooperative wildlife restoration projects, as defined in such act, in compliance with such act and with rules and regulations promulgated by the secretary of the interior thereunder. The state treasurer is hereby authorized to receive and disburse all money apportioned to the state in accordance with the provisions of such act.

(b) No moneys accruing to the state of Kansas from fees paid for hunting or furharvester licenses, permits or stamps shall be used for any purpose other than the administration of the department and the protection, propagation, preservation, management and investigation of wildlife.

History: L. 1938, ch. 67, § 1; L. 1989, ch. 118, § 15; July 1.



32-829 Assent to fish restoration and management projects act; use of fees.

32-829. Assent to fish restoration and management projects act; use of fees. (a) The state of Kansas hereby assents to the provisions of the fish restoration and management projects act (16 U.S.C. § 777 et seq.), as amended. The secretary is hereby authorized and directed to perform such acts as necessary to the conduct and establishment of cooperative fish restoration projects, as defined in such act, in compliance with such act and rules and regulations promulgated by the secretary of the interior thereunder. The state treasurer is hereby authorized to receive and disburse all moneys apportioned to the state in accordance with the provisions of such act.

(b) No moneys accruing to the state of Kansas from fees paid for fishing licenses, permits or stamps shall be used for any purpose other than the administration of the department and the protection, propagation, preservation, management and investigation of wildlife.

History: L. 1951, ch. 284, § 1; L. 1989, ch. 118, § 16; July 1.



32-830 Local governments; conveyances to department.

32-830. Local governments; conveyances to department. Notwithstanding any contrary provision of law, all state agencies and all counties, cities, townships and other political subdivisions are hereby authorized to lease, lend, grant or convey to the department at the request of the secretary any lands or facilities which may be necessary or convenient to the effectuation of the purposes of the department. Such lease, loan, grant or conveyance shall be upon such terms and conditions as the proper authorities of such agencies, counties, cities, townships and political subdivisions deem reasonable and fair and no advertisement, order of court or other action or formality shall be necessary, other than the regular and formal action of the authorities concerned.

History: L. 1955, ch. 355, § 12; L. 1969, ch. 374, § 6; L. 1989, ch. 118, § 17; July 1.



32-831 Cooperation with state and local agencies.

32-831. Cooperation with state and local agencies. In carrying out its functions and duties, the department shall cooperate and coordinate its activities with the state department of economic development and with all other state agencies and such municipal, county and township planning boards and commissions as are concerned with matters under the supervision of the department. The department may also cooperate and coordinate its activities with federal agencies and with other states.

All state agencies shall, upon request, furnish to the department, within a reasonable time, such available information as it shall require in the performance of its duties and functions.

The state department of transportation may construct, reconstruct, maintain and improve, in cooperation with and under the supervision of the department, access and service roads, trails and parking areas, including necessary bridges within and adjacent to lands and waters, under the supervision and control of the department. The secretary is vested with and shall exercise jurisdiction over the use of all such roads, trails and parking areas and shall adopt and enforce reasonable rules and regulations regarding their use.

History: L. 1955, ch. 355, § 11; L. 1963, ch. 407, § 10; L. 1989, ch. 118, § 18; July 1.



32-832 Cooperation with citizen-support organizations.

32-832. Cooperation with citizen-support organizations. (a) The Kansas department of wildlife, parks and tourism is authorized to cooperate with and assist citizen-support organizations. For the purposes of this act, the term "citizen-support organization" means an organization which:

(1) Is a bona fide not-for-profit organization exempt from the payment of federal income taxes pursuant to section 501(c)(3) of the federal internal revenue code of 1986, as in effect on January 1, 1990;

(2) does not engage in, and has no officer, director or member who engages in, any prohibited transaction, as defined by section 503(b) of the internal revenue code of 1986, as in effect on January 1, 1990;

(3) is domiciled in this state;

(4) the secretary determines its activities are conducted in a manner consistent with the goals, objectives and programs of the department and state policies as established by K.S.A. 32-702, and amendments thereto; and

(5) provide equal employment and membership opportunities to all persons regardless of race, color, national origin, religion, sex or age.

(b) The secretary may assist organizers of a citizen-support organization with its creation. The secretary may authorize any citizen-support organization to use under such conditions as the secretary may prescribe, department property, facilities or personnel to pursue the goals, objectives and purposes of the department.

(c) A citizen-support organization which uses department property, facilities or personnel shall provide for and disclose to the secretary an annual audit of its financial records and accounts in such manner and at such times as may be required by the secretary.

(d) A citizen-support organization which receives funding from the department shall not use such funding for purposes of lobbying as defined by K.S.A. 46-225, and amendments thereto.

History: L. 1990, ch. 137, § 1; L. 2012, ch. 47, § 27; July 1.



32-833 Authority to purchase land; conditions and limitations.

32-833. Authority to purchase land; conditions and limitations. (a) (1) Notwithstanding the provisions of K.S.A. 32-807(f), and amendments thereto, or any other provisions of law to the contrary, the secretary of wildlife, parks and tourism shall not purchase any land unless:

(A) The secretary of wildlife, parks and tourism has certified that the land proposed to be purchased is in compliance with the provisions of article 13 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, concerning control and management of noxious weeds after consultation with the county weed supervisor and has developed a written plan for controlling and managing noxious weeds on the land to be purchased;

(B) the secretary of wildlife, parks and tourism shall agree to make payment of moneys in lieu of taxes comparable to the ad valorem tax payments of surrounding lands for any land purchased which is exempt from the payment of ad valorem taxes under the laws of the state of Kansas; and

(C) the secretary of wildlife, parks and tourism has developed a management plan for the property proposed to be purchased.

(2) In addition to the requirements prescribed by this section and otherwise by law, any proposed purchase of a tract or tracts of land which are greater than 160 acres in the aggregate shall be subject to approval by act of the legislature, either as a provision in an appropriation act pertaining to the specific property to be purchased or by any other act of the legislature that approves the acquisition of the specific property proposed to be purchased, or by approval by the state finance council acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in K.S.A. 75-3711c(c), and amendments thereto.

(3) The provisions of this subsection shall not apply to any purchase of land by the secretary, which is less than 640 acres in the aggregate and owned by a private individual, if the purchase price is an amount less than such land's appraised valuation.

(b) (1) Notwithstanding the provisions of K.S.A. 32-807(f), and amendments thereto, or any other provisions of law to the contrary, the secretary of wildlife, parks and tourism shall adopt guidelines and procedures prescribing public notice requirements that the secretary shall comply with before the selling of any land which shall include, but not be limited to, the following:

(A) A written notice shall be posted in a conspicuous location on such land stating the time and date of the sale, or the date after which the land will be offered for sale, and a name and telephone number of a person who may be contacted concerning the sale of such land;

(B) the secretary shall cause to be published in a newspaper of general circulation in the county the land is located once a week for three consecutive weeks, the secretary's intent to sell the land which shall include a legal description of the land to be sold, the time and date of the sale or the date after which the land will be offered for sale, the general terms and conditions of such sale, and a name and telephone number of a person who may be contacted concerning the sale of such land; and

(C) the secretary shall publish in the Kansas register public notice of the secretary's intent to sell the land which shall include a legal description of the land to be sold, the time and date of the sale or the date after which the land will be offered for sale, the place of the sale, the general terms and conditions of such sale, and a name and telephone number of a person who may be contacted concerning the sale of such land.

(2) The secretary shall have the land appraised by three disinterested persons. In no case shall such land be sold for less than the average of its appraised value as determined by such disinterested persons.

(3) The secretary shall list such land with a real estate agent who is licensed by the Kansas real estate commission as a salesperson under the real estate brokers' and salespersons' license act, and who shall publicly advertise that such land is for sale.

(4) Prior to closing the transaction on a contract for the sale of such land, the secretary shall cause a survey to be conducted by a licensed land surveyor. Such survey shall establish the precise legal description of such land and shall be a condition precedent to the final closing on such sale.

(c) Any disposition of land by the secretary shall be in the best interest of the state.

(d) The provisions of paragraph [subsection] (a)(2) shall not apply to lands of less than 640 acres purchased with natural resource damage and restoration funds in the southeast Kansas counties of Cherokee, Crawford, Labette and Neosho.

History: L. 2006, ch. 150, § 5; L. 2011, ch. 65, § 2; L. 2012, ch. 47, § 28; L. 2015, ch. 19, § 1; July 1.



32-834 Purchase of land in Jefferson county, Kansas.

32-834. Purchase of land in Jefferson county, Kansas. (a) During the fiscal year ending June 30, 2014, in accordance with the provisions of K.S.A. 2015 Supp. 32-833, and amendments thereto, the secretary of wildlife, parks and tourism is hereby authorized to acquire by purchase the following tracts of land located in Jefferson county, Kansas, more particularly described as:

Tract 1: All of the North half of the South East Quarter, Section 10, Township 11 South, Range 19 East lying East of the center of County Road, EXCEPT a tract described as follows: Beginning at a point on the South line of the North half of the South East Quarter, 935.65 feet more or less West of the South East corner of the North half of the South East Quarter, thence West along said South line 556.76 feet to center of County Road, thence North12 degrees 02 minutes 23 seconds West 800 feet, thence North 90 degrees 00 minutes 00 seconds East 556.76 feet, thence South 12 degrees 02 minutes 23 seconds East 800 feet more or less to the point of beginning, containing 39.73 acres more or less and subject to any easement of record.

Tract 2: The Northeast Quarter (NE 1/4) of Section Ten (10), Township Eleven South (T11S), Range Nineteen East (R19E) of the 6th P.M., in Jefferson County, Kansas.

Tract 3: All that part of the South 1/2 of the Southeast 1/4 of Section 10, Township 11 South, Range 19 East of the 6th P.M., Jefferson County, Kansas, lying East of the County Road. Contains 50 acres, more or less.

Tract 4: A tract beginning at the Northeast corner of the South Half of the South Half of the Southwest Quarter (S ½ S ½ SW ¼) of Section Fifteen (15) Township Eleven (11) South, Range Nineteen (19) East of the 6th P.M., in Jefferson County, Kansas; thence South 00°23 '11" East a distance of 300.00 feet, said point being on the East line of the Southwest Quarter (SW ¼) of Section 15; thence South 50°06'43" West a distance of 1353.10 feet; thence North 39°46'11" West a distance of 161.21 feet; thence North 28 11' 59" East a distance 'of 1190.78 feet, said point being on the North line of the South Half (S ½) of the South Half (S ½) of the Southwest Quarter (SW ¼) of Section 15; thence South 89 15'55" East a distance of 576.56 feet to the Point of Beginning, said tract also being a part of the North Half (N ½) of the Northwest Quarter (NW ¼) of Section 22, Township 11 South, Range 19 East of the 6th P.M., Jefferson County, Kansas; also known as Tract 5 of Certificate of Survey re-plat in Jefferson County, Kansas, by Fred G. Roger., LS-64, on March 24, 1978, filed March 27, 1978, and recorded in Plat Book 2, Page 588, a replat of Plat Book 2, Page 575.

Tract 5: The South 120 acres of the Southeast Quarter (SE ¼) of Section Fifteen (15), Township Eleven (11) South, Range Nineteen (19) East of the 6th P.M., Jefferson County, Kansas, according to U.S. Government Survey thereof.

Tract 6: The South 60 acres of the Northeast Quarter (NE ¼), AND the North 40 acres of the Southeast Quarter (SE ¼), all in Section Fifteen (15), Township Eleven (11) South, Range Nineteen (19) East of the 6th P.M., Jefferson County, Kansas; EXCEPT all that part of the North 40 acres of the Southeast Quarter (SE 1/4) of said Section Fifteen (15), lying West of the public highway, and EXCEPT all that part of the South 60 acres of the Northeast Quarter (NE ¼) of said Section Fifteen (15), lying West of the public highway.

Tract 7: The South Half (S ½) of the Southwest Quarter of Section Fourteen (14): AND a tract beginning at the Southwest corner of the North Half (N ½) of the Southwest Quarter (SW ¼) of Section Fourteen (14); thence running North 12 rods; thence running East 57 rods; thence running South 12 rods; thence running West 57 rods to the Point of Beginning, all in Township Eleven (11) South, Range Nineteen (19) East of the 6th P.M., Jefferson County, Kansas.

Tract 8: Beginning at the Southeast corner of the North Half of the Northwest Quarter (N ½ NW ¼) of Section Twenty-two (22), Township Eleven (11) South, Range Nineteen (19) East of the 6th P.M., Jefferson County, Kansas; thence North 89 degrees 35 minutes 05 seconds West a distance of 685.11 feet, said point being on the South line of the North Half of the Northwest Quarter of Section 22; thence North 00 degrees 24 minutes 5S seconds East a distance of 361.05 feet; thence North 32 degrees 19 minutes 25 seconds West a distance of 227.14 feet; thence North 49 degrees 07 minutes 07 seconds West a distance of 176.82 feet; thence North 76 degrees 48 minutes 44 seconds East a distance of 959.44 feet, said point being on the East line of the Northwest Quarter of Section 22; thence South 00 degrees 13 minutes 24 seconds West a distance of 892.59 feet to the point of beginning; also known as Tract 7 of Certificate of Survey re-Plat In Jefferson County, Kansas, prepared by Fred G. Rogers, LS-64, on March 24, 1978, filed March 27, 1978 and recorded in Plat Book 2, Page 588.

Tract 9: The Northwest Quarter (NW 1/4) of Section 15; and the North 100 acres of the Northeast Quarter (NE 1/4) of Section 15, all in Township 11 South, Range 19 East in Jefferson County, Kansas; and All that part of the North 40 acres of the Southeast Quarter (SE 1/4) of Section 15, Township 11 South, Range 19 East, lying West of the public highway, in Jefferson County, Kansas; and All that part of the South 60 acres of the Northeast Quarter (NE 1/4) of Section 15, Township 11 South, Range 19 East, lying West of the public highway, in Jefferson County, Kansas.

(b) Prior to payment for the purchase authorized by this section, the secretary of wildlife, parks and tourism shall determine that the requirements prescribed by K.S.A. 2015 Supp. 32-833, and amendments thereto, have been met.

(c) The provisions of K.S.A. 75-3043a and 75-3739, and amendments thereto, shall not apply to the acquisition authorized by this section or any contracts required therefor.

(d) In the event that the secretary of wildlife, parks and tourism determines that the legal description of the parcel described by this section is incorrect, the secretary of wildlife, parks and tourism may purchase the property utilizing the correct legal description.

History: L. 2013, ch. 136, § 258; June 20.



32-835 Purchase of land in Cherokee county.

32-835. Purchase of land in Cherokee county. (a) Subject to the provisions of K.S.A. 2015 Supp. 32-833, and amendments thereto, the secretary of wildlife, parks and tourism is hereby authorized to acquire by purchase the following tract of land located in Cherokee county, Kansas, more particularly described as:

The Southeast Quarter (SE ¼), the Northwest Quarter (NW ¼), and the West Half of the Northeast Quarter (W ½ NE ¼), Section 29, Township 34 South, Range 22 East, in Cherokee County, Kansas, containing 397 acres more or less.

(b) Prior to payment for the purchase authorized by this section, the secretary of wildlife, parks and tourism shall determine that the requirements prescribed by K.S.A. 2015 Supp. 32-833, and amendments thereto, have been met.

(c) The provisions of K.S.A. 75-3043a and 75-3739, and amendments thereto, shall not apply to the acquisition authorized by this section or any contracts required therefor.

(d) In the event that the secretary of wildlife, parks and tourism determines that the legal description of the parcel described by this section is incorrect, the secretary of wildlife, parks and tourism may purchase the property utilizing the correct legal description.

History: L. 2014, ch. 135, § 1; July 1.



32-836 Purchase of land in Pottawatomie county.

32-836. Purchase of land in Pottawatomie county. (a) Subject to the provisions of K.S.A. 2015 Supp. 32-833, and amendments thereto, the secretary of wildlife, parks and tourism is hereby authorized to acquire by purchase the following tract of land located in Pottawatomie county, Kansas, more particularly described as:

The Southeast Quarter (SE ¼) of Section 12, Township 6 South, Range 7 East, and the Northeast Quarter (NE ¼) and the North Half (N ½) of the Southwest Quarter (SW ¼) of Section 13, Township 6 South, Range 7 East, and part of the Northeast Quarter (NE ¼) and Southeast Quarter (SE ¼) of Section 17, Township 6 South, Range 7 East, and part of the Northwest Quarter (NW ¼) and the North Half (N ½) of the Southwest Quarter (SW ¼) of Section 18, Township 6 South, Range 8 East in Pottawatomie County, Kansas, containing 484 acres more or less.

(b) Prior to payment for the purchase authorized by this section, the secretary of wildlife, parks and tourism shall determine that the requirements prescribed by K.S.A. 2015 Supp. 32-833, and amendments thereto, have been met.

(c) The provisions of K.S.A. 75-3043a and 75-3739, and amendments thereto, shall not apply to the acquisition authorized by this section or any contracts required therefor.

(d) In the event that the secretary of wildlife, parks and tourism determines that the legal description of the parcel described by this section is incorrect, the secretary of wildlife, parks and tourism may purchase the property utilizing the correct legal description.

History: L. 2014, ch. 135, § 2; July 1.



32-837 State parks.

32-837. State parks. (a) The following parks have been designated as a part of the state park system: (1) Kanopolis-Mushroom Rock state park in Ellsworth county; (2) Cross Timbers state park at Toronto Lake in Woodson county; (3) Fall River state park in Greenwood county; (4) Cedar Bluff state park in Trego county; (5) Tuttle Creek state park in Pottawatomie and Riley counties; (6) Pomona state park in Osage county; (7) Cheney state park in Kingman and Reno counties; (8) Lake Crawford state park in Crawford county; (9) Lovewell state park in Jewell county; (10) Lake Meade state park in Meade county; (11) Prairie Dog state park in Norton county; (12) Webster state park in Rooks county; (13) Wilson state park in Russell county; (14) Milford state park in Geary county; (15) Lake Scott state park in Scott county; (16) Elk City state park in Montgomery county; (17) Perry state park in Jefferson county; (18) Glen Elder state park in Mitchell county; (19) El Dorado state park in Butler county; (20) Eisenhower state park in Osage county; (21) Clinton state park in Douglas and Shawnee counties; (22) Sand Hills state park in Reno county; (23) Hillsdale state park in Miami county; (24) Kaw River state park in Shawnee county; and (25) Prairie Spirit rail trail state park in Franklin, Anderson and Allen counties.

(b) No state park named in subsection (a) shall be removed from the state park system without legislative approval.

(c) The hours that Kaw River state park in Shawnee county is open to the public may be limited to those hours that parks of the city of Topeka are open, except that such state park shall be open at all hours for prescheduled events.

History: L. 1969, ch. 374, § 1; L. 1971, ch. 252, § 1; L. 1973, ch. 317, § 1; L. 1974, ch. 330, § 1; L. 1981, ch. 305, § 1; L. 1989, ch. 118, § 23; L. 1990, ch. 138, § 2; L. 2002, ch. 64, § 3; L. 2004, ch. 130, § 1; L. 2007, ch. 85, § 1; L. 2010, ch. 162, § 1; July 1.



32-838 Eisenhower state park; name.

32-838. Eisenhower state park; name. The name of Melvern state park in Osage county is hereby changed to Eisenhower state park.

History: L. 1990, ch. 138, § 1; July 1.



32-838a Cross Timbers state park; name.

32-838a. Cross Timbers state park; name. The name of Toronto state park in Woodson county is hereby changed to Cross Timbers state park at Toronto Lake.

History: L. 2002, ch. 64, § 2; Apr. 25.



32-838b Kaw River state park; name.

32-838b. Kaw River state park; name. The name of state park no. 24 in Shawnee county is hereby changed to Kaw River state park.

History: L. 2007, ch. 85, § 2; July 1.



32-839 Steve Lloyd wetlands designated.

32-839. Steve Lloyd wetlands designated. The Cane creek area within stage 1 of the Milford lake wetlands wildlife habitat restoration project, in Clay county, near the city of Wakefield, is hereby designated as the Steve Lloyd wetlands. The secretary of wildlife, parks and tourism shall cause placement of suitable signs and an observation deck to indicate the area is the Steve Lloyd wetlands. The secretary may accept and administer gifts and donations for the purpose of obtaining and installing such signs and observation deck.

History: L. 1998, ch. 49, § 2; L. 2012, ch. 47, § 29; July 1.



32-840 Eminent domain.

32-840. Eminent domain. (a) The secretary, in the name of the state of Kansas, may exercise the right of eminent domain in accordance with the eminent domain procedure act (K.S.A. 26-501 et seq., and amendments thereto) for the purpose of acquiring lands, water and water rights necessary to:

(1) Carry out the provisions of the wildlife, parks and tourism laws of this state and the purposes for which the department is created; or

(2) protect, add to and improve state parks, state lakes, recreational areas, wildlife areas and sanctuaries, natural areas, fish hatcheries and other lands, waters and facilities provided for by K.S.A. 32-807, and amendments thereto.

(b) The taking, using and appropriating of property as authorized by subsection (a)(2) for the purposes of protecting lands, waters and facilities and their environs and preserving the view, appearance, light, air, health and usefulness thereof by reselling such property with such restrictions in the deeds of resale as will protect the property taken for such purposes is hereby declared to be taking, using and appropriating of such property for public use. The proceeds arising from the resale of any property so taken shall be used by the secretary for the purpose of improving lands, waters and facilities under the jurisdiction and control of the secretary.

(c) Upon request of the secretary, the attorney general shall proceed by proper action to acquire by condemnation all lands, or rights therein or thereon, and all water or water rights required by the department pursuant to this section.

History: L. 1927, ch. 221, § 7; L. 1943, ch. 172, § 1; L. 1989, ch. 118, § 19; L. 2012, ch. 47, § 30; July 1.



32-841 Donated lands; remission of taxes.

32-841. Donated lands; remission of taxes. Whenever any person donates or has donated real estate to the state of Kansas for use as a state park upon which real estate taxes have been levied and assessed and upon which penalties and charges have accrued, the board of county commissioners of the county in which such real estate is situated is hereby authorized and directed to remit and cancel all such taxes, penalties and charges.

History: L. 1933, ch. 124, § 1; (Special Session); L. 1989, ch. 118, § 20; July 1.



32-842 Acquisition of land under fish and wildlife coordination act; notice and hearing.

32-842. Acquisition of land under fish and wildlife coordination act; notice and hearing. (a) Prior to acquiring land under a license with the United States army corps of engineers pursuant to the fish and wildlife coordination act, the secretary shall give notice of the proposed acquisition to the board of commissioners of every county in which such land is located. The board of county commissioners shall call and hold a public hearing on the proposed acquisition. If the land is located in two or more counties, a joint public hearing may be held if approved by a majority of the boards of county commissioners of such counties. Notice of the time, date and location of the hearing shall be published once each week for two consecutive weeks in the official county newspaper. The second publication shall be no sooner than 10 days prior to the public hearing. At such hearing, the secretary or the secretary's designee shall give a description of the land proposed to be acquired and the reasons for the acquisition. After the public hearing, the secretary may enter into the license to acquire the land.

(b) The provisions of this section shall not apply to land acquired pursuant to the wildtrust program nor to licenses entered into with respect to Hillsdale reservoir project lands.

History: L. 1984, ch. 275, § 1; L. 1988, ch. 299, § 1; L. 1989, ch. 118, § 21; July 1.



32-843 Same; legislative approval.

32-843. Same; legislative approval. (a) On or before the 30th calendar day of each regular legislative session, the secretary shall transmit to the state house of representatives, the state senate and the secretary of state copies of each license entered into with the United States army corps of engineers pursuant to the fish and wildlife coordination act since the 30th day of the immediately preceding regular legislative session. The copies transmitted to the secretary of state shall be available for public inspection during regular business hours. At any time after the 30th calendar day of the regular legislative session when a license is transmitted as provided in this section, the legislature may disapprove and revoke such license by adoption of a concurrent resolution so providing. No such license shall be subject to revocation by the legislature after the 90th calendar day of such regular legislative session.

(b) The provisions of this section shall not apply to licenses entered into with respect to Hillsdale reservoir project lands.

History: L. 1984, ch. 275, § 2; L. 1988, ch. 299, § 2; L. 1989, ch. 118, § 22; July 1.



32-844 Real estate transactions proposed or entered into; report to legislature.

32-844. Real estate transactions proposed or entered into; report to legislature. (a) The secretary of wildlife, parks and tourism shall submit a report to the legislature at the beginning of each regular session detailing all real estate transactions which are proposed or agreements which have been entered into between the Kansas department of wildlife, parks and tourism and any other party, other than another state agency, which relate to any acquisition or disposition of any real estate, or interest in real estate, by the Kansas department of wildlife, parks and tourism or any such contracting party.

(b) (1) With regard to executed agreements, the report required by this section shall include for each such acquisition to be reported: (A) The legal description of the real estate or interest acquired; (B) the purchase price; (C) if appropriation of state moneys is required for the acquisition, the appraised value of the real estate or interest acquired; and (D) if the real estate or interest therein will remain subject to ad valorem property taxation.

(2) With regard to proposed real estate transactions, the report required by this section shall include for each such proposed transaction to be reported: (A) The legal description of the real estate or interest acquired; (B) if appropriation of state moneys is required for the proposed transaction, the appraised value of the real estate or interest proposed to be acquired; and (C) if the real estate or interest therein will remain subject to ad valorem property taxation.

(c) The reporting requirements of this section shall not apply to real estate or interest therein acquired under the wildtrust program until such time as the deeds are filed for record.

(d) Agreements which have been entered into and are required to be reported pursuant to this section shall be published in the Kansas register within 30 days of the execution of any such agreement.

History: L. 1993, ch. 185, § 18; L. 2006, ch. 150, § 6; L. 2012, ch. 47, § 31; July 1.



32-845 Contracts with federal agencies; legislative approval, when.

32-845. Contracts with federal agencies; legislative approval, when. (a) Neither the Kansas department of wildlife, parks and tourism, nor any officer or employee of the state on behalf of the department, shall enter into any contract for the acquisition or lease of real estate with the corps of engineers or the bureau of reclamation which will require any future appropriation unless the contract is first approved by the legislature as provided by subsection (b).

(b) A contract subject to the provisions of subsection (a) shall be approved by the legislature by:

(1) Law or concurrent resolution; or

(2) approval of the contract by the legislative coordinating council.

(c) Any contract entered into without approval of the legislature when required by this section is null and void.

(d) The provisions of this section shall not apply to contracts requiring future appropriations of only: (1) Moneys that are received from the corps of engineers or the bureau of reclamation or from a private source; or (2) moneys to be expended in response to a major disaster declared by the president of the United States. In addition, the provisions of this section shall not apply to lease renewals with the corps of engineers or bureau of reclamation, except the department shall notify the chairperson, vice-chairperson and ranking minority member of both the house and senate energy and natural resources committees on or before the first day of a legislative session of any such lease renewals pending for that calendar year.

(e) As used in this section, "future appropriation" means an appropriation for a fiscal year commencing more than one year after the date the contract is entered.

History: L. 1996, ch. 107, § 1; L. 2012, ch. 47, § 32; July 1.



32-846 Approval of agreement and lease for Milford Lake wetlands.

32-846. Approval of agreement and lease for Milford Lake wetlands. (a) Pursuant to K.S.A. 32-845, and amendments thereto, the Kansas department of wildlife, parks and tourism is hereby authorized to enter into a project cooperative agreement and related lease with the U.S. department of the army to modify and restore approximately 2,550 acres of permanent and seasonal wetland habitat located on the Republican River floodplain within the flood control pool of Milford Lake subject to the following: The proposed project shall be developed in the following three stages and moneys to pay the nonfederal share of project costs for each stage shall be secured before commencement of such stage: (1) Stage 1, in the areas of Lower Refuge, Cane Creek, Mall Creek and Smith Bottoms, totaling approximately 1,030 acres; (2) stage 2, in the areas of Quimby Creek, Smith Bottoms addition, Beichter Bottoms, East Broughton 1 and 3 and West Broughton 1 and 2, totaling approximately 895 acres; and (3) stage 3, in the areas of West Broughton 3 and 4, Martin, East Broughton 2 and 4 and Sugar Bowl, totaling approximately 415 acres.

(b) The Kansas department of wildlife, parks and tourism is hereby authorized to assume costs associated with the operation, maintenance, repair, replacement and rehabilitation of the area in each stage of the Milford Lake wetlands wildlife habitat restoration project after completion of such stage by the U.S. department of the army. Such costs shall be paid from wildlife-related fee funds of the department and from any nonstate moneys available for that purpose.

History: L. 1998, ch. 49, § 1; L. 1999, ch. 73, § 1; L. 2012, ch. 47, § 33; July 1.



32-850 Mineral leases; authorization.

32-850. Mineral leases; authorization. The secretary is hereby authorized to lease any of the lands under the secretary's control, the title of which is vested in the state of Kansas, for the production of oil, gas or other minerals, which the secretary deems valuable for that purpose. All such leases shall be on such terms and conditions as the secretary prescribes, except that such leases shall not be for a period of more than 10 years, and so long as oil, gas or other minerals are produced in paying quantities thereon.

History: L. 1945, ch. 313, § 1; L. 1989, ch. 118, § 49; July 1.



32-851 Same; procedure.

32-851. Same; procedure. Before entering into any such oil, gas or other mineral lease, the secretary shall give not less than 30 days' public notice in the Kansas register of the intention to enter the lease. Leases shall be made only upon competitive bids and shall be awarded to the highest responsible bidder. The right to reject any and all bids for leases shall be reserved by the secretary.

History: L. 1945, ch. 313, § 2; L. 1981, ch. 324, § 23; L. 1989, ch. 118, § 50; July 1.



32-852 Same; liability for damages.

32-852. Same; liability for damages. The lessee, under any oil, gas or other mineral lease executed by the secretary, shall be liable in damages to any surface lessee and to the state for any and all injury, damages or loss, caused by any negligent act or omission of the lessee, to any property of the surface lessee or to any property of the state located upon or used in connection with the lands subject to the mineral lease.

History: L. 1945, ch. 313, § 3; L. 1989, ch. 118, § 51; July 1.



32-853 Same; restriction as to uses or occupancy.

32-853. Same; restriction as to uses or occupancy. All leases entered pursuant to K.S.A. 32-850 through 32-852, and the uses or occupancy thereunder, shall not interfere materially with the purposes for which the lands subject to the mineral lease were granted to the state of Kansas.

History: L. 1945, ch. 313, § 4; L. 1989, ch. 118, § 52; July 1.



32-854 Same; disposition of proceeds.

32-854. Same; disposition of proceeds. The rentals, delay rentals, bonuses, royalties and all proceeds from mineral leases and production shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the wildlife fee fund or the park fee fund, as directed by the secretary.

History: L. 1945, ch. 313, § 5; L. 1989, ch. 118, § 53; L. 2001, ch. 5, § 98; July 1.



32-857 Revenue bonds; authority to issue.

32-857. Revenue bonds; authority to issue. (a) The secretary shall have power and is hereby authorized to issue negotiable bonds of the department, from time to time, in anticipation of the collection of revenues of a specific project or a dedicated revenue source, for the purpose of constructing, acquiring, reconstructing, improving, bettering or extending any properties which the secretary is authorized to acquire, maintain or operate hereunder and may pledge to the payment of the interest on and principal of such bonds all income received from operation of the specific project or from the dedicated revenue source. There may be included, in the cost for which bonds are to be issued, reasonable allowances for legal, engineering and fiscal services, interest during construction and for six months after the estimated date of completion of construction and other incidental expenses. Such bonds shall be authorized by resolution of the secretary and may be issued in one or more series, may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto, may be in such form either coupon or registered, may be executed in such manner, may be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, and may contain such terms, covenants and conditions as such resolution or subsequent resolution may provide. Such bonds may be issued for money or property and may be sold in such manner and upon such terms as the secretary determines, except that the interest cost to maturity of the bonds shall not exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto, payable semiannually. Pending all preparations of the definitive bonds, interim receipts or certificates in such form and with such provisions as the secretary determines may be issued to the purchaser or purchasers of bonds sold pursuant to K.S.A. 32-857 through 32-864. Such bonds and interim receipts and certificates shall be fully negotiable within the meaning of and for all purposes of the uniform negotiable instruments law of this state.

(b) Any resolution authorizing the issuance of bonds under this section may contain covenants, including but not limited to: (1) The purpose or purposes to which the proceeds of the sale of bonds may be applied, and the deposit, use and disposition thereof; (2) the use, deposit, securing of deposits and disposition of the revenues of the department in connection with a project, including the creation and maintenance of reserves; (3) the issuance of additional bonds payable from the revenues of the same project of the department or specified revenue source dedicated by the secretary; (4) the operation and maintenance of the project under the jurisdiction and control of the secretary; (5) the insurance to be carried thereon, and the use, deposit and disposition of insurance moneys; (6) books of account and the inspection and audit thereof and the accounting methods of the department; (7) the nonrendering of any free service by the department; and (8) the preservation of the properties of the department, so long as any of the bonds remain outstanding, from any mortgage, sale, lease or other encumbrance not specifically permitted by the terms of the resolution.

(c) In the discretion of the secretary, any bonds issued under the provisions of this section may be secured by a trust indenture by and between the secretary and a corporate trustee, which may be any trust company or bank having the powers of a trust company within the state. Any such trust indenture may pledge or assign the revenues from the operation of a specific project of the department or specified revenue source dedicated by the secretary for which bonds are issued, but shall not convey or mortgage any properties except such revenues. Any such trust indenture or any resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the department in relation to the acquisition of property; the construction, improvement, maintenance, repair, operation and insurance of the improvements in connection with which such bonds have been authorized; the custody, safeguarding and application of all moneys; and provisions for the employment of consulting engineers in connection with the construction or operation of such improvements. It shall be lawful for any bank or trust company incorporated under the laws of the state, which may act as depository of the proceeds of bonds or of revenues, to furnish such indemnifying bonds or to pledge such securities as may be required by the secretary. Any such trust indenture may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action by bondholders as is customary in trust agreement or trust indentures securing bonds and debentures of corporations. In addition to the foregoing, any such trust indenture may contain such other provisions as the secretary may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of any such trust indenture may be treated as a part of the cost of operation of the improvements for which the bonds are authorized.

(d) Moneys received pursuant to the authority of this section, whether as proceeds from the sale of bonds, as revenues from the operations of the properties or as specified revenue sources dedicated by the secretary, shall be deemed to be trust funds, to be held and applied solely as provided in K.S.A. 32-857 through 32-864. The resolution authorizing the issuance of bonds of any issue, or the trust indenture securing such bonds, shall provide that any officer to whom, or any bank or trust company to which, such moneys shall be paid shall act as trustee of such moneys and shall hold and apply the same for the purpose hereof, subject to such regulations as K.S.A. 32-857 through 32-864 and such resolution or trust indenture may provide. The secretary is authorized to issue bonds only in connection with a specific project and, unless otherwise provided by law, authorized to pledge for the payment of such bonds and interest thereon only the revenues derived from the operation of the specific project for which the bonds are issued or specific revenues pledged in the resolution issued by the secretary for the payment of such bonds and interest thereon for the specific project for which the bonds were issued.

(e) Bonds may be issued under the provisions of K.S.A. 32-857 through 32-864 without obtaining the consent of any department, division, commission, board, bureau or agency of the state and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by K.S.A. 32-857 through 32-864.

History: L. 1955, ch. 355, § 18; L. 1963, ch. 409, § 8; L. 1970, ch. 64, § 87; L. 1989, ch. 118, § 24; July 1.



32-858 Same; disposition of proceeds.

32-858. Same; disposition of proceeds. (a) All moneys derived from the sale of bonds as provided in K.S.A. 32-857 through 32-864, and amendments thereto, shall be paid into the state treasury and the state treasurer shall credit the same to a special account for the use of the department to pay the cost of the specific public improvement or project for which the bonds were issued as shown by the bond indenture executed in connection with the issuance of the bonds. If moneys derived from the sale of bonds exceed the amount necessary to complete the specific public improvement or project for which the bonds were issued, the secretary shall have power by resolution to direct the state treasurer to transfer any surplus from the special account to another account in the department's fee funds for the purpose of retiring the bonds. Upon making any such transfer the state treasurer shall notify the director of accounts and reports and the secretary thereof, who shall make the proper entries in the records of their respective offices to show such transfer.

(b) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the special account established in subsection (a) interest earnings based on:

(1) The average daily balance of moneys in the special account established in subsection (a) for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(c) The director of accounts and reports, upon the presentation of properly itemized and executed vouchers, approved by the secretary, is hereby authorized to draw warrants on the state treasurer against the special account created under this section.

History: L. 1955, ch. 355, § 15; L. 1963, ch. 409, § 7; L. 1975, ch. 404, § 6; L. 1987, ch. 295, § 9; L. 1989, ch. 48, § 93; L. 1989, ch. 118, § 25; L. 1989, ch. 274, § 4; L. 1992, ch. 272, § 2; L. 1996, ch. 253, § 1; May 23.



32-859 Same; form; validity; negotiability; replacement.

32-859. Same; form; validity; negotiability; replacement. (a) The bonds shall be signed by the secretary or shall bear the secretary's facsimile signature, and any coupons attached thereto shall bear the facsimile signature of the secretary. Bonds bearing the signatures of officers in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof any or all the persons whose signatures appear thereon shall have ceased to hold such office. The validity of such bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of the properties for which the bonds are issued. The resolution authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to K.S.A. 32-857 through 32-864, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.

(b) All bonds issued under the provisions of K.S.A. 32-857 through 32-864 shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the uniform negotiable instruments law of this state.

(c) The secretary may provide for the replacement of any bonds which are mutilated, destroyed or lost.

History: L. 1955, ch. 355, § 19; L. 1989, ch. 118, § 26; July 1.



32-860 Same; pledge of revenues.

32-860. Same; pledge of revenues. (a) The secretary shall, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, prescribe and collect reasonable rates, fees, tolls or charges for the services, facilities and commodities rendered and provided at each specific project of the department, the revenues of which have been pledged to the payment of bonds issued under K.S.A. 32-857 through 32-864 and shall revise such rates, fees, tolls or charges from time to time whenever necessary to insure that the revenues to be derived therefrom shall be fully sufficient to pay principal of and interest on such bonds. The gross revenues derived by the department from the operation of any part or parts of a specific project of the department may be pledged to the payment of such principal and interest. It is specifically provided that the department may, on any land under its control, erect and operate or lease cabins, hotels, lodges, restaurants and other facilities for the public and make use of the recreational facilities surrounding such improvements.

(b) The secretary may, in conjunction with any bonds issued for the erection, extension or improvement of any lodges, hotels, cabins, restaurants or other facilities in connection with a specific project, secure leases from competent and reliable individuals or corporations, which leases will provide for rental incomes sufficient to meet the requirements of principal, interest, insurance and maintenance of the property to be constructed. The determination of the secretary that the rental rates from any such lease are sufficient to meet the requirements of principal, interest, insurance and maintenance shall be final and conclusive. All personal property deemed necessary by the secretary to equip such cabins, hotels, lodges and restaurants may be purchased by the department through the purchasing division of the state department of administration. The secretary shall have the power to reject any and all bids. All revenues which may be received by the secretary for the use of such buildings, in whole or in part, shall be regarded as are other revenues of the project and shall be subject to pledge to the payment of any bonds issued in connection therewith. Each bond shall recite in substance that such bond and the interest thereon is payable from the revenues pledged to the payment thereof and that such bond does not constitute a debt of the state of Kansas or of the secretary or department within the meaning of any constitutional or statutory limitation.

(c) The department may collect rates, fees, tolls or charges for the use of specific projects which shall have been improved by funds acquired through bond issuance and such rates, fees, tolls or charges may be pledged for the payment of bonds and interest, except that no tolls or charges shall be imposed by the secretary for the use of highways or bridges unless constructed as a part of the bond project.

History: L. 1955, ch. 355, § 20; L. 1963, ch. 409, § 9; L. 1989, ch. 118, § 27; July 1.



32-861 Same; default on payment; remedies.

32-861. Same; default on payment; remedies. It may be provided in any resolution authorizing bonds under K.S.A. 32-857 through 32-864 that, in the event of a default in the payment of principal of or interest on the bonds or in the performance of any agreement or covenant contained in the resolution, and if such default continues for a prescribed period, the holders of a specified percentage of the outstanding bonds, or a trustee acting in their behalf, for the equal and proportionate benefit of the holders of all the bonds and with or without possession thereof may:

(a) By mandamus or other suit, action or proceeding at law or in equity, enforce all rights of the holders of such bonds;

(b) bring suit upon the defaulted bonds and interest thereon;

(c) by action or suit in equity require the secretary to act as if the secretary were the trustee or an express trust for the bondholders;

(d) by action or suit in equity enjoin any acts which may be unlawful or in violation of the rights of the holders of the bonds;

(e) after such notice to the secretary as the resolution may provide, declare the principal of all of the bonds due and payable; and

(f) apply as a matter of right for the appointment of a receiver who may enter and take possession of the specific project of the department and operate and maintain the same and fix, collect and receive fees and charges for the use thereof and services rendered thereby, sufficient to provide revenues adequate to carry out all of the provisions of the bond resolution and the costs and disbursements of the proceeding and of the receiver.

Subject to the provisions of the constitution of the state of Kansas, the district court of the county in which any of the real estate controlled and operated by the department is located shall have jurisdiction of any suit, action or proceeding provided for by this section and of all property involved therein.

History: L. 1955, ch. 355, § 21; L. 1963, ch. 409, § 10; L. 1983, ch. 49, § 95; L. 1989, ch. 118, § 28; July 1.



32-862 Same; tax exemptions.

32-862. Same; tax exemptions. The exercise of the powers granted by K.S.A. 32-857 through 32-864 will be in all respects for the benefit of the people of the state, for the increase of their prosperity and for the improvement of their health and living conditions, and as the operation and maintenance of projects by the department will constitute the performance of essential governmental functions, the department shall not be required to pay any taxes or assessments upon the income derived from any project or property acquired or used by the department under the provisions of K.S.A. 32-857 through 32-864. Any bonds issued under the provisions of K.S.A. 32-857 through 32-864, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

History: L. 1955, ch. 355, § 22; L. 1975, ch. 495, §18; L. 1989, ch. 118, § 29; July 1.



32-863 Same; investment.

32-863. Same; investment. Bonds issued by the secretary under the provisions of K.S.A. 32-857 through 32-864 are hereby made securities in which all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

History: L. 1955, ch. 355, § 23; L. 1989, ch. 118, § 30; July 1.



32-864 Same; refunding revenue bonds authorized.

32-864. Same; refunding revenue bonds authorized. The secretary is hereby authorized to provide by resolution for the issuance of revenue refunding bonds of the department for the purpose of refunding any bonds then outstanding which have been issued under the provisions of K.S.A. 32-857 through 32-864, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and, if deemed advisable by the secretary, for the additional purpose of constructing improvements, extensions or enlargements of the specific project in connection with which the bonds to be refunded have been issued. The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof and the rights, duties and obligations of the secretary and the department in respect of the same shall be governed by the provisions of K.S.A. 32-857 through 32-864, insofar as applicable.

History: L. 1955, ch. 355, § 24; L. 1963, ch. 409, § 11; L. 1989, ch. 118, § 31; July 1.



32-867 Resort bonds; definitions.

32-867. Resort bonds; definitions. As used in K.S.A. 32-867 through 32-873 and K.S.A. 32-874a through 32-874d, and amendments thereto, unless the context otherwise requires:

(a) "Resort" means the comprehensive collection of land, buildings and facilities authorized to be acquired, constructed and operated for the use of the public for vacation, convention or recreational purposes.

(b) "Facilities" means and includes, but is not limited to, any building, drive, access road, air strip, restaurant, lodge, pavilion, tennis court, golf course, parking lot, beach, bathhouse, dock or other improvement or any equipment necessary, in the opinion of the secretary, for use in connection with the acquisition, construction, operation or management of a resort authorized by K.S.A. 32-867 through 32-873 or K.S.A. 32-874a through 32-874d, and amendments thereto.

(c) "Site" means a geographical location selected by the secretary pursuant to K.S.A. 32-874d, and amendments thereto, for installation of a resort.

History: L. 1972, ch. 298, § 1; L. 1989, ch. 118, § 32; L. 1998, ch. 92, § 5; Apr. 16.



32-868 Same; resort sites.

32-868. Same; resort sites. The secretary may select sites and lease or acquire, construct, equip and operate, or cause to be operated, resorts for the use and enjoyment of the public upon sites to be selected in accordance with the provisions of K.S.A. 32-867 through 32-873.

History: L. 1972, ch. 298, § 2; L. 1989, ch. 118, § 33; July 1.



32-869 Same; amount of bonds authorized; payment.

32-869. Same; amount of bonds authorized; payment. The Kansas development finance authority is hereby authorized to issue, pursuant to K.S.A. 32-857 through 32-864, and amendments thereto, revenue bonds in an amount or amounts not to exceed $30,000,000 for any one resort. The proceeds from the sale of such bonds shall be used, together with any other funds available for such purpose, to construct and equip a resort on state-owned or leased property under the jurisdiction of the Kansas department of wildlife, parks and tourism. The bonds, and interest thereon, issued pursuant to this section shall be payable by the private sector developer from revenues to include, but not limited to, resort charges, rentals and fees, such payment to be in lieu of lease payments and shall never be deemed to be an obligation or indebtedness of the state within the meaning of article 11, section 6 of the Kansas constitution.

History: L. 1972, ch. 298, § 3; L. 1982, ch. 316, § 3; L. 1989, ch. 118, § 34; L. 1998, ch. 92, § 6; L. 2012, ch. 47, § 34; July 1.



32-870 Same; zoning regulations subject to secretary's approval.

32-870. Same; zoning regulations subject to secretary's approval. Upon acquisition of a site for a resort as authorized by K.S.A. 32-867 through 32-873, the secretary shall have submitted for the secretary's approval or disapproval any proposed zoning ordinance, zoning changes, changes in height or setback requirements or any other variance or exception to existing zoning regulations, plans or ordinances of any local subdivision of government affecting land located within one mile of the boundaries of the resort site acquired. Such proposed ordinance, change, variance or exception shall be submitted in writing by the governing body of the local subdivision of government having authority to adopt or make such ordinance, change, variance or exception by mailing notice thereof to the office of the secretary in Topeka. If the secretary has not disapproved such proposed ordinance, change, variance or exception within 90 days from the date such written notice was received by the secretary as herein provided, such proposed ordinance, change, variance or exception shall be deemed to be approved. If disapproved by the secretary, the proposed ordinance, change, variance or exception shall be void and the secretary shall be authorized to maintain an action to enforce the secretary's order.

History: L. 1972, ch. 298, § 4; L. 1989, ch. 118, § 35; July 1.



32-871 Same; site selection.

32-871. Same; site selection. The secretary shall select sites for resorts which are adjacent to existing or proposed federal reservoirs and are determined to be most feasible from evidence gathered by the secretary in support of the sale of bonds as authorized by K.S.A. 32-867 through 32-873. The secretary may contract for a feasibility study as an aid in determining the location of a site. In determining the exact location of a site prior to acquisition, the secretary shall consider, among other factors, ready access from both nearby interstate or interstate connected controlled access highways and public transportation systems and facilities.

History: L. 1972, ch. 298, § 5; L. 1989, ch. 118, § 36; July 1.



32-872 Same; acquisition of site; construction and operation of resort.

32-872. Same; acquisition of site; construction and operation of resort. Upon selection of any resort site, the secretary shall proceed with acquisition of the site and construction and operation of the resort under authority of K.S.A. 32-867 through 32-873 and, in aid thereof, shall have and exercise all the powers, privileges and immunities granted by law.

History: L. 1972, ch. 298, § 6; L. 1989, ch. 118, § 37; July 1.



32-873 Same; legislative approval of site and amount of bonds.

32-873. Same; legislative approval of site and amount of bonds. Notwithstanding the provisions of K.S.A. 32-867 through 32-872, the selection of any site by the secretary of wildlife, parks and tourism and secretary of commerce pursuant to K.S.A. 32-874d, and amendments thereto, shall not become final, nor shall any revenue bonds be issued for the resort development, until the site so selected and the amount of the bonds proposed to be issued have been approved by the legislature or the state finance council acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c, and amendments thereto.

History: L. 1972, ch. 298, § 8; L. 1975, ch. 428, § 4; L. 1989, ch. 118, § 38; L. 1998, ch. 92, § 7; L. 2003, ch. 154, § 8; L. 2012, ch. 47, § 35; July 1.



32-874 Lake resorts; feasibility study.

32-874. Lake resorts; feasibility study. (a) The secretary of commerce and the secretary of wildlife, parks and tourism, together, shall direct and implement a feasibility study regarding the potential of developing lake resorts in Kansas. The study shall consider ready access from nearby interstate and interstate connected controlled access highways, public transportation systems, facilities and any other factors that may affect tourism to a given site. The study shall consider only sites at existing state parks or lakes.

(b) The feasibility study shall be completed by January 1, 1998, with a joint report on the study's results and recommendations derived therefrom to be presented to the legislature, house committee on tourism, senate committee on transportation and tourism and to the governor during the 1998 legislative session.

History: L. 1997, ch. 171, § 4; L. 2012, ch. 47, § 36; July 1.



32-874a Same; incentive plan.

32-874a. Same; incentive plan. The feasibility study required under K.S.A. 32-874, and amendments thereto, being completed, the secretary of commerce, the secretary of wildlife, parks and tourism and the secretary of transportation will develop an incentive plan outlining the state of Kansas' commitment toward building a lake resort which shall include, but not limited to, infrastructure improvements, utility improvements and tax incentives to be offered for sites at, including, but not limited to the six state parks selected in the feasibility study reported to the 1998 legislature: Cheney, Clinton, El Dorado, Hillsdale, Perry and Milford.

History: L. 1998, ch. 92, § 1; L. 2003, ch. 154, § 9; L. 2012, ch. 47, § 37; July 1.



32-874b Same; negotiations with lake resort communities.

32-874b. Same; negotiations with lake resort communities. Once the state incentive packages are agreed upon, the secretary of wildlife, parks and tourism, under K.S.A. 32-807, 32-830 and 32-831, and amendments thereto, and the secretary of commerce under K.S.A. 74-5005, and amendments thereto, will take the incentive package for each lake resort site to communities adjacent to each state park, revealing what the state is willing to commit to the development of a lake resort near each lake resort community and negotiate and determine what each community is willing to offer as an incentive to have the lake resort develop near its community.

History: L. 1998, ch. 92, § 2; L. 2003, ch. 154, § 10; L. 2012, ch. 47, § 38; July 1.



32-874c Same; negotiations with federal agencies.

32-874c. Same; negotiations with federal agencies. The secretary of wildlife, parks and tourism, if necessary, shall negotiate and contract with the United States corps of engineers, bureau of reclamation, or other federal agency under K.S.A. 32-824, 32-825, 32-826 and 32-845, and amendments thereto, regarding a selected site and seek the necessary legislative approval under K.S.A. 32-843, and amendments thereto.

History: L. 1998, ch. 92, § 3; L. 2012, ch. 47, § 39; July 1.



32-874d Same; requests for proposals; advertisement; negotiations with developers.

32-874d. Same; requests for proposals; advertisement; negotiations with developers. (a) When the incentive packages for each of the lake resorts is determined, the secretary of wildlife, parks and tourism and the secretary of commerce shall develop requests for proposals which include the incentive packages for each site. The proposals received from developers under subsection (h)(6) of K.S.A. 32-807, and amendments thereto, shall be sealed.

(b) The Kansas department of wildlife, parks and tourism and the department of commerce shall advertise for proposal plans with bids for development of sites selected under K.S.A. 32-867, 32-868, 32-871 and 32-872, and amendments thereto. Advertisements for proposals with bids shall be published in the Kansas register and once each week for two consecutive weeks in a newspaper having general circulation in the community at least 60 days before the time for receiving the proposals with bids. The advertisement shall also be posted on readily accessible bulletin boards in all offices of the two departments and on the information network of Kansas. The advertisement shall identify the area to be developed, the purpose of the development and shall state that such further information as is available may be obtained from either departments' office in Topeka.

The two secretaries shall consider all proposals with bids submitted, the financial and legal ability of the private sector developers making such proposals with bids to carry them out and may negotiate with any private sector developer for a proposal with bid. The secretaries may accept such proposal with bid as it deems to be in the public interest and in furtherance of the purposes of this act.

(c) Once proposals are received from developers wishing to contract for building the resort, the secretary of wildlife, parks and tourism utilizing powers and authority granted under K.S.A. 32-807, 32-862, 32-863 and 32-867 through 32-872, and amendments thereto, and the secretary of commerce under K.S.A. 74-5005, and amendments thereto, shall select, negotiate and contract for the construction of a lake resort which shall be operated as a private concession and developed with private funding to include, but not limited to, the issuance of revenue bonds under K.S.A. 32-857 through 32-864, and amendments thereto.

(d) The secretary of wildlife, parks and tourism and the secretary of commerce may engage a private consultant to assist in the development of a contract for the selected site. Consistent with the powers and authority granted to the secretary of wildlife, parks and tourism, the secretary may waive any relevant park fees, obtain revenue from the resort and resort facilities and include penalty provisions in the contract regarding nonperformance by the operator and developer of the resort.

(e) The secretary of wildlife, parks and tourism and the secretary of commerce shall not seek approval under K.S.A. 32-873, and amendments thereto, until the requirements of subsections (a) through (d) are satisfied.

History: L. 1998, ch. 92, § 4; L. 2003, ch. 154, § 11; L. 2012, ch. 47, § 40; July 1.



32-874e Same; joint report to legislature.

32-874e. Same; joint report to legislature. The secretary of wildlife, parks and tourism and the secretary of commerce shall present a joint report concerning negotiations, site selection, and status of the resort to the legislature, house committee on tourism, senate committee on transportation and tourism and to the governor during the 1999 legislative session.

History: L. 1998, ch. 92, § 9; L. 2003, ch. 154, § 12; L. 2012, ch. 47, § 41; July 1.



32-876 Hatchery bonds; definitions.

32-876. Hatchery bonds; definitions. As used in K.S.A. 32-876 through 32-885, unless the context otherwise requires:

(a) "Hatchery" means a fish hatchery constructed, maintained, operated, equipped and stocked pursuant to K.S.A. 32-876 through 32-885.

(b) "Revenue bonds" means bonds issued pursuant to K.S.A. 32-876 through 32-885 and payable as to both principal and interest out of the income derived from hatchery stamps and, in the discretion of the secretary, out of the proceeds of any grant-in-aid which may be received from any source.

(c) "Hatchery stamps" means stamps, punches or any other method of identification of the form and design selected and prescribed in accordance with the rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto.

History: L. 1982, ch. 173, § 1; L. 1989, ch. 118, § 39; July 1.



32-877 Same; hatchery stamps to pay bonds; disposition of excess revenues.

32-877. Same; hatchery stamps to pay bonds; disposition of excess revenues. (a) For the purposes of paying the principal of and interest on revenue bonds issued and sold pursuant to K.S.A. 32-876 through 32-885, and amendments thereto, the secretary shall issue and sell hatchery stamps which shall be affixed to all fishing licenses issued by the secretary. The fee for each stamp issued shall be fixed by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto.

(b) If hatchery stamps have been issued by the secretary, no person required to purchase a fishing license shall fish within this state without first procuring a hatchery stamp and having it in possession while fishing.

(c) All moneys collected from the issuance and sale of hatchery stamps in excess of the amount required to pay the principal of and interest and premium, if any, on the revenue bonds shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the wildlife fee fund.

History: L. 1982, ch. 174, § 1; L. 1989, ch. 118, § 40; L. 1994, ch. 61, § 1; L. 2001, ch. 5, § 99; July 1.



32-878 Same; bonds authorized; pledge of revenues; covenants and agreements.

32-878. Same; bonds authorized; pledge of revenues; covenants and agreements. (a) The secretary is hereby authorized to issue and sell revenue bonds of the department for the purpose of paying all or part of the cost of acquiring a site, constructing, reconstructing, improving, expanding, equipping and stocking a fish hatchery. The revenue bonds may be issued from time to time and sold in amounts which the secretary deems necessary for such purposes.

(b) Prior to the issuance of the revenue bonds, the secretary shall:

(1) Pledge the gross revenues derived from the sale of hatchery stamps to the payment of the principal of and interest on the revenue bonds;

(2) pledge to create and maintain (A) revenue bond funds adequate to promptly pay both the principal of and interest on the revenue bonds when they become due and (B) a reasonable reserve fund;

(3) determine an interest rate to be paid on the principal of the revenue bonds not in excess of the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto;

(4) determine that the revenue bonds will be term or serial bonds maturing not later than 40 years from their date;

(5) fix the purchase price of hatchery stamps in an amount necessary to sell the revenue bonds and assure the prompt payment of the principal of and interest on the revenue bonds as they become due, and sell the revenue bonds in the manner provided by K.S.A. 10-106, and amendments thereto, at not less than 90% of the par value thereof;

(6) register the revenue bonds with the state treasurer.

(c) Prior to the issuance of the revenue bonds, the secretary may:

(1) Pledge the proceeds of any grant-in-aid, gift, donation, bequest, or other such fund, or the income from any of such sources obtained by the department directly or in trust, to the payment of the principal of and interest on the revenue bonds;

(2) covenant or contract in the resolution authorizing the issuance of revenue bonds, any and all matters consistent with the authority granted herein necessary and convenient in the determination of the secretary to sell the revenue bonds and obtain the most favorable interest rate thereon, including but not limited to, maturities, priority of liens, number of issuances, special funds for security, redemption privileges, security agreements, trust indentures, paying agencies, registration provisions and conversion privileges.

History: L. 1982, ch. 173, § 3; L. 1989, ch. 118, § 41; July 1.



32-879 Same; bonds not state indebtedness; contracts binding.

32-879. Same; bonds not state indebtedness; contracts binding. (a) Revenue bonds issued under K.S.A. 32-876 through 32-885, including refunding revenue bonds, shall be special obligations of the department in accordance with their terms and shall not constitute an indebtedness of the state of Kansas, the department or the secretary, nor shall they constitute indebtedness within the meaning of any constitutional or statutory provision limiting the incurring of indebtedness.

(b) All contracts, agreements and covenants contained in the resolution authorizing the issuance of revenue bonds shall be binding in all respects upon the department, its officials, agents, employees and successors. Such agreements, contracts and covenants shall be enforceable by appropriate legal action brought pursuant to the terms of the resolution authorizing the issuance of revenue bonds.

History: L. 1982, ch. 173, § 4; L. 1989, ch. 118, § 42; July 1.



32-880 Same; refunding revenue bonds authorized.

32-880. Same; refunding revenue bonds authorized. The secretary may issue revenue bonds for the purpose of refunding revenue bonds issued under K.S.A. 32-876 through 32-885, pursuant to the terms and authority of K.S.A. 10-116a, and amendments thereto.

History: L. 1982, ch. 173, § 5; L. 1989, ch. 118, § 43; July 1.



32-881 Same; disposition of bond proceeds.

32-881. Same; disposition of bond proceeds. The proceeds derived from the sale of all revenue bonds issued under K.S.A. 32-876 through 32-885, and amendments thereto, shall be deposited to the credit of the department in a bank, banks or depositories designated by the secretary and kept in a separate fund and used solely for the purpose for which the revenue bonds are authorized. The secretary is authorized to make all contracts and execute all instruments which the secretary deems necessary or advisable for the purpose of acquiring a site, constructing, reconstructing, improving, expanding, equipping and stocking a fish hatchery, and to provide for the manner of disbursement of the funds for such purposes. Except as provided by subsection (c) of K.S.A. 32-877, and amendments thereto, nothing contained in K.S.A. 32-876 through 32-885, and amendments thereto, shall be construed as placing in the state treasury any moneys collected under such sections or requiring such action, and the legislature hereby declares that funds deposited under this section shall not be subject to the provisions of section 24 of article 2 of the Kansas constitution.

History: L. 1982, ch. 173, § 6; L. 1989, ch. 118, § 44; L. 1994, ch. 61, § 2; July 1.



32-882 State; tax exemption.

32-882. State; tax exemption. The revenue bonds issued under K.S.A. 32-876 through 32-885 and any refunding revenue bonds authorized to be issued under such sections, and the income derived therefrom, are and shall be exempt from all state, county and municipal taxation in the state of Kansas.

History: L. 1982, ch. 173, § 7; L. 1989, ch. 118, § 45; L. 2010, ch. 44, § 17; July 1.



32-883 Same; investment.

32-883. Same; investment. Revenue bonds authorized under K.S.A. 32-876 through 32-885 shall be proper and legal investment securities for any investment funds of the state of Kansas or any department, agency or institution thereof, or any county, municipal or other public corporation or political subdivision created pursuant to the laws of the state of Kansas. Banks, trust companies and insurance companies organized under the laws of the state of Kansas and the Kansas public employees retirement system may legally and properly purchase revenue bonds issued under K.S.A. 32-876 through 32-885, and they are hereby deemed and approved as collateral security for the deposit of any and all funds and for the investment of all trust funds under the jurisdiction of the laws of the state of Kansas.

History: L. 1982, ch. 173, § 8; L. 1989, ch. 118, § 46; July 1.



32-884 Same; authority and powers conferred by act.

32-884. Same; authority and powers conferred by act. K.S.A. 32-876 through 32-885 constitute full and complete authority for the purposes set out in such sections, and no procedure or proceedings other than those required by such sections shall be necessary for the performance of the provisions thereof. The powers conferred by K.S.A. 32-876 through 32-885 shall be in addition and supplemental to and not in substitution for, and the limitations imposed by such sections shall not affect, the powers conferred on the secretary by any other law.

History: L. 1982, ch. 173, § 9; L. 1989, ch. 118, § 47; July 1.



32-885 Same; notice of intent to issue; actions to contest validity limited.

32-885. Same; notice of intent to issue; actions to contest validity limited. Prior to the issuance of any revenue bonds under authority of K.S.A. 32-876 through 32-885 and after the adoption of a resolution authorizing any revenue bonds under such sections, the secretary shall cause to be published once in the Kansas register a notice to all persons interested that the secretary has determined to issue revenue bonds under authority of K.S.A. 32-876 through 32-885. The notice shall state the amount or maximum amount of revenue bonds to be issued pursuant to such resolution, together with a brief statement of the purposes for which the proceeds are to be used, and further, that unless an action to contest the legality of the proposed revenue bonds is filed in a court of law within 30 days from the date of such publication, the right to contest the legality of any revenue bonds issued in compliance with the proceedings taken by the secretary prior to the date of such publication and the right to contest the validity of the provisions of such proceedings shall cease to exist and no court shall thereafter have authority to inquire into such matters. After the expiration of the 30 days, no one shall have any right to commence an action contesting the validity of such revenue bonds or the provisions of such proceedings and all revenue bonds shall be conclusively presumed to be legal, and no court shall thereafter have authority to inquire into such matters.

History: L. 1982, ch. 173, § 10; L. 1989, ch. 118, § 48; July 1.



32-886 Family oriented lodging sites in state parks.

32-886. Family oriented lodging sites in state parks. (a) Contingent upon a favorable response from federal agencies regarding development of shared resources, the secretary of wildlife, parks and tourism shall identify and select sites suitable for the development of commercial, family oriented lodging areas at the following state parks: Clinton, Hillsdale, Kanopolis, El Dorado, Cheney, Wilson, Milford, Tuttle Creek, Pomona and such other state parks as the secretary deems appropriate.

(b) Such identification and selection of the sites shall take into consideration the mission of the facility, the environmental considerations and the availability of needed utilities.

(c) Family oriented lodging shall not include the development of lake resorts.

History: L. 1997, ch. 99, § 1; L. 2012, ch. 47, § 42; July 1.



32-887 Same; leases for improvement and development.

32-887. Same; leases for improvement and development. The secretary of wildlife, parks and tourism is then authorized to negotiate for a long-term lease with a private sector developer for improvement and development of any selected state park site. All such leases shall be on such terms as the secretary prescribes and adhere to the purposes and considerations of K.S.A. 32-886, and amendments thereto.

History: L. 1997, ch. 99, § 2; L. 2012, ch. 47, § 43; July 1.



32-888 Same; proposals for bids; advertisement thereof; negotiations.

32-888. Same; proposals for bids; advertisement thereof; negotiations. The Kansas department of wildlife, parks and tourism shall advertise for proposal plans with bids for development of sites selected under K.S.A. 32-886, and amendments thereto. Advertisements for proposals with bids shall be published once each week for two consecutive weeks in a newspaper having general circulation in the community at least 60 days before the time for receiving the proposals with bids. The advertisement shall also be posted on readily accessible bulletin boards in all offices of the department. The advertisement shall identify the area to be developed, the purpose of the development and shall state that such further information as is available may be obtained from the department's office in Topeka.

The secretary shall consider all proposals with bids submitted, the financial and legal ability of the private sector developers making such proposals with bids to carry them out and may negotiate with any private sector developer for a proposal with bid. The secretary may accept such proposal with bid as it deems to be in the public interest and in furtherance of the purposes of this act.

History: L. 1997, ch. 99, § 3; L. 2012, ch. 47, § 44; July 1.



32-889 Same; property tax exemption; payments in lieu of taxes; disposition.

32-889. Same; property tax exemption; payments in lieu of taxes; disposition. All improvements of the selected state park site shall be exempt from ad valorem property tax but the owner or owners of the improvements shall be required to make a contract or contracts for payment of service charges in lieu of the ad valorem property tax in an amount equal to the value of the improvements as assessed by the county appraiser under the then existing tax process times 100 mills. All in lieu of moneys received will be divided equally between the county of location and the parks fee fund, established under K.S.A. 32-991, and amendments thereto.

History: L. 1997, ch. 99, § 4; July 1.






Article 9 LICENSES, PERMITS, STAMPS AND OTHER ISSUES

32-901 Park and recreation motor vehicle permits; fees; posting of information.

32-901. Park and recreation motor vehicle permits; fees; posting of information. (a) Except as otherwise provided by law or rules and regulations of the secretary, a valid park and recreation motor vehicle permit is required to use a motor vehicle in any state park, or any portion thereof, or in any other area designated by the secretary pursuant to subsection (f), which is posted in accordance with subsection (g).

(b) (1) The secretary shall issue annual and daily park and recreation motor vehicle permits, in addition to permits as provided in K.S.A. 8-134, and amendments thereto.

(2) The annual permit shall be issued for each calendar year as provided in K.S.A. 32-983, 32-984 and 32-985, and amendments thereto, and shall not be transferable. The fee for an annual permit shall be fixed by the secretary by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto. A duplicate permit may be issued upon proof of loss of the original permit for the remainder of the calendar year for a fee fixed by the secretary by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto. If the motor vehicle for which an annual permit has been issued is sold or traded during the calendar year for which the permit was issued and the original permit is surrendered to the department, a new permit effective for the remainder of the calendar year may be issued to the person who sold or traded the motor vehicle for a fee fixed by the secretary by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto. Before any duplicate or new permit is issued, the purchaser thereof must show by evidence that the purchaser was issued the original permit and that the purchaser is the holder of a valid certificate of title to the motor vehicle for which the duplicate or new permit is issued.

(3) A daily permit shall be issued for a day, shall be issued for a specific vehicle and shall not be transferable. The fee for such a daily permit shall be fixed by the secretary by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto.

(c) Except as provided in K.S.A. 8-134, and amendments thereto, the following fees shall be applicable until changed by rules and regulations of the secretary:

(1) Annual motor vehicle permit: $22.50;

(2) daily motor vehicle permit: $3.50; and

(3) the fee for a daily permit or annual permit for a motor vehicle registered in Kansas by a resident who is 65 or more years of age or who is a person with a disability and displays a special license plate or placard issued pursuant to K.S.A. 8-1,125, and amendments thereto, shall be an amount equal to 1/2 the fee fixed by the secretary for daily or annual park and recreation motor vehicle permits. A nonresident shall pay the full fee.

(d) The provisions of subsection (a) do not apply to:

(1) A motor vehicle used in the operation or maintenance of state parks or other areas under the secretary's control, emergency motor vehicles, state-owned motor vehicles, law enforcement motor vehicles or private or government motor vehicles being operated on official business for a governmental agency;

(2) a motor vehicle of a nonresident who secures a special fee, license or permit required by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto, relating to the use of the park or other area;

(3) a motor vehicle for which a special permit or pass has been issued pursuant to subsection (d);

(4) a motor vehicle in a state park or other area to which subsection (d) applies on dates designated pursuant to subsection (e); or

(5) a motor vehicle in an area or at a time not designated pursuant to subsection (f) as an area or time which requires a permit.

(e) The secretary may issue a special permit or pass for a motor vehicle used for the purpose of sightseeing, attending a church service, attending an approved special event by members of the news media or emergency reasons, as provided by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto.

(f) The secretary may designate by resolution two days each calendar year during which persons may use motor vehicles in state parks and other areas under the secretary's control without having a valid park and recreation motor vehicle permit.

(g) The secretary shall designate the state parks and other areas under the secretary's control, or portions thereof, and the time periods in which motor vehicle permits shall be required hereunder.

The secretary shall cause signs to be posted and maintained at the entrances to all such designated state parks or other areas, or portions thereof, which signs shall display a legend that a motor vehicle entering and using the state park or area, or portion thereof, is required to display on the motor vehicle a permit of the type described in this section.

(h) All fees, licenses and other charges, and rules and regulations relating to the use of and conduct of persons in a state park or other area under the secretary's control, or any facility therein, shall be posted in a convenient and conspicuous place in each such park, area or facility. Except as otherwise provided in this section, each and every person using any such park, area or facility shall be charged the same fees, licenses and every other charge.

History: L. 1965, ch. 444, § 2; L. 1966, ch. 39, § 1 (Budget Session); L. 1972, ch. 296, § 1; L. 1973, ch. 319, § 1; L. 1976, ch. 341, § 1; L. 1977, ch. 270, § 2; L. 1980, ch. 237, § 1; L. 1981, ch. 305, § 3; L. 1982, ch. 316, § 1; L. 1984, ch. 287, § 1; L. 1986, ch. 291, § 1; L. 1987, ch. 138, § 2; L. 1989, ch. 118, § 54; L. 1991, ch. 35, § 12; L. 1993, ch. 185, § 3; L. 2000, ch. 165, § 1; L. 2012, ch. 164, § 2; Jan. 1, 2013.



32-906 Fishing licenses.

32-906. Fishing licenses. (a) Except as otherwise provided by law or rules and regulations of the secretary, a valid Kansas fishing license is required to fish or to take any bullfrog in this state.

(b) The provisions of subsection (a) do not apply to fishing by:

(1) A person, or a member of a person's immediate family domiciled with such person, on land owned by such person or on land leased or rented by such person for agricultural purposes;

(2) a person who is less than 16 years of age;

(3) a resident of this state who is 75 years of age or more;

(4) a person fishing in a private water fishing impoundment unless waived pursuant to K.S.A. 32-975, and amendments thereto;

(5) a resident of an adult care home, as defined by K.S.A. 39-923, and amendments thereto, licensed by the secretary of aging [secretary for aging and disability services];

(6) a person on dates designated pursuant to subsection (f);

(7) a person fishing under a valid institutional group fishing license issued pursuant to subsection (g); or

(8) a participant in a fishing clinic sponsored or cosponsored by the department, during the period of time that the fishing clinic is being conducted.

(c) The fee for a fishing license shall be the amount prescribed pursuant to K.S.A. 32-988, and amendments thereto.

(d) Unless otherwise provided by law or rules and regulations of the secretary, a fishing license is valid throughout the state.

(e) Unless otherwise provided by law or rules and regulations of the secretary, a fishing license is valid from the date of issuance and expires on December 31 following its issuance, except that the secretary may issue a:

(1) Permanent license pursuant to K.S.A. 32-929, and amendments thereto;

(2) lifetime license pursuant to K.S.A. 32-930, and amendments thereto;

(3) nonresident fishing license valid for a period of five days; and

(4) resident or nonresident fishing license valid for a period of 24 hours.

(f) The secretary may designate by resolution two days each calendar year during which persons may fish by legal means without having a valid fishing license.

(g) The secretary shall issue an annual institutional group fishing license to each facility operating under the jurisdiction of or licensed by the secretary for aging and disability services and to any veterans administration medical center in the state of Kansas upon application by such facility or center to the secretary of wildlife, parks and tourism for such license.

All applications for facilities under the jurisdiction of the secretary for aging and disability services shall be made with the approval of the secretary for aging and disability services and shall provide such information as the secretary of wildlife, parks and tourism requires. All applications for any veterans administration medical center shall be made with the approval of the director of such facility and shall provide such information as the secretary of wildlife, parks and tourism requires. Persons who have been admitted to and are currently residing at the facility or center, not to exceed 20 at any one time, may fish under an institutional group fishing license within the state while on a group trip, group outing or other group activity which is supervised by the facility or center. Persons fishing under an institutional group fishing license shall not be required to obtain a fishing license but shall be subject to all other laws and to all rules and regulations relating to fishing.

The staff personnel of the facility or center supervising the group trip, group outing or other group activity shall have in their possession the institutional license when engaged in supervising any activity requiring the license. Such staff personnel may assist group members in all aspects of their fishing activity.

(h) The secretary may issue a special nonprofit group fishing license to any community, civic or charitable organization which is organized as a not-for-profit corporation, for use by such community, civic or charitable organization for the sole purpose of conducting group fishing activities for handicapped or developmentally disabled individuals. All applications for a special nonprofit group fishing license shall be made to the secretary or the secretary's designee and shall provide such information as required by the secretary.

Handicapped or developmentally disabled individuals, not to exceed 20 at any one time, may fish under a special nonprofit group fishing license while on a group trip, outing or activity which is supervised by the community, civic or charitable organization. Individuals fishing under a special nonprofit group fishing license shall not be required to obtain a fishing license but shall be subject to all other laws and rules and regulations relating to fishing.

The staff personnel of the community, civic or charitable organization supervising the group trip, outing or activity shall have in their possession the special nonprofit group fishing license when engaged in supervising any activity requiring the special nonprofit group fishing license. Such staff personnel may assist group members in all aspects of their fishing activity.

(i) The provisions of paragraph (b)(3) shall expire on June 30, 2020.

History: L. 1985, ch. 129, § 1; L. 1988, ch. 131, § 1; L. 1989, ch. 118, § 55; L. 1995, ch. 164, § 2; L. 2000, ch. 165, § 2; L. 2001, ch. 17, § 1; L. 2003, ch. 149, § 1; L. 2012, ch. 47, § 45; L. 2012, ch. 154, § 4; L. 2014, ch. 115, § 46; July 1.



32-911 Furharvester licenses.

32-911. Furharvester licenses. (a) Except as otherwise provided by law or rules and regulations of the secretary, a valid Kansas furharvester license is required to:

(1) Furharvest in this state; or

(2) sell, ship or offer for sale or shipment any furbearing animal or its raw fur, pelt, skin or carcass.

(b) The provisions of subsection (a)(1) do not apply to furharvesting by:

(1) A person, or a member of a person's immediate family domiciled with such person, on land owned by such person or on land leased or rented by such person for agricultural purposes;

(2) a resident of this state who is less than 14 years of age and is accompanied by a person holding a valid furharvester license;

(3) a nonresident participating in a field trial for dogs, recognized by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto; or

(4) a person authorized pursuant to subsection (g).

(c) The fee for a furharvester license shall be the amount prescribed pursuant to K.S.A. 32-988, and amendments thereto.

(d) The provisions of subsection (a)(2) shall not apply to nonresidents selling to Kansas-licensed fur dealers furbearing animals or their raw furs, pelts, skins or carcasses legally taken in another state if such nonresident has been issued and is in possession of a valid license permitting the taking or selling of such animals, furs, pelts, skins or carcasses in the issuing state.

(e) Unless otherwise provided by law or rules and regulations of the secretary, a furharvester license is valid throughout the state.

(f) Unless otherwise provided by law or rules and regulations of the secretary, a furharvester license is valid from the date of issuance and expires on December 31 following its issuance, except that a permanent license may be issued by the secretary pursuant to K.S.A. 32-929, and amendments thereto, and a lifetime license may be issued by the secretary pursuant to K.S.A. 32-930, and amendments thereto.

(g) The secretary shall adopt rules and regulations in accordance with K.S.A. 32-805, and amendments thereto, which authorize individuals not holding a valid furharvester license to accompany a person holding such a license.

History: L. 1989, ch. 118, § 56; L. 1999, ch. 120, § 1; July 1.



32-912 Furharvester education; certificate of competency.

32-912. Furharvester education; certificate of competency. No person born on or after July 1, 1966, shall furharvest in this state on land other than such person's land unless the person has been issued a furharvester certificate of competency. If such person is required by law to obtain a furharvester license, the person shall attest to or exhibit proof of possession of a valid furharvester certificate of competency to the person issuing the license at the time of purchasing the license. If such person is not required by law to obtain a furharvester license, the person shall be in possession of such certificate while furharvesting.

History: L. 1982, ch. 175, § 1; L. 1987, ch. 142, § 1; L. 1989, ch. 118, § 57; L. 2001, ch. 13, § 1; July 1.



32-913 Same; instruction requirements; designation of persons to issue certificates.

32-913. Same; instruction requirements; designation of persons to issue certificates. The secretary shall prescribe a course of instruction of not less than a total of six hours concerning the ethical, humane, safe and selective furharvesting and handling of furbearing animals and coyotes.  The secretary shall designate those persons who shall issue furharvester certificates of competency to each person who successfully completes such course of instruction, and such designation and certificate shall be valid until revoked by the secretary.

History: L. 1982, ch. 175, § 2; L. 1989, ch. 118, § 58; July 1.



32-914 Same; courses of instruction; certificates from other jurisdictions.

32-914. Same; courses of instruction; certificates from other jurisdictions. (a) The secretary shall institute and coordinate a statewide course of furharvester education and, in so doing, may cooperate with local subdivisions of government or with any reputable individual or organization. The secretary, using department personnel or other persons, may conduct such courses in furharvester education and issue furharvester certificates of competency on a temporary basis at times when and in areas where other competent agencies are unable or unwilling to meet the demand for instruction.

(b) Any similar certificate issued outside the state of Kansas by a governmental agency or a public or private association or club in compliance with an approved governmental program having as its objective the promotion of furharvester education shall be accepted as complying with the requirements of K.S.A. 32-912.

History: L. 1982, ch. 175, § 3; L. 1989, ch. 118, § 59; July 1.



32-918 Persons in arrearage under a child support order; prohibition against issuance of license, permit, stamp or tag.

32-918. Persons in arrearage under a child support order; prohibition against issuance of license, permit, stamp or tag. (a) Upon request of the secretary for children and families, the secretary of wildlife, parks and tourism shall not allow any license, permit, stamp, tag or other issue of the Kansas department of wildlife, parks and tourism to be purchased by any applicant except as provided in this section. The secretary for children and families may make such a request by providing the secretary of wildlife, parks and tourism, on a quarterly basis, a listing of names and other information sufficient to allow the secretary of wildlife, parks and tourism to match applicants against the list with reasonable accuracy. The secretary for children and families may include an individual on the listing if, at the time the listing is compiled, the individual owes arrearages under a support order in a title IV-D case or has failed, after appropriate notice, to comply with an outstanding warrant or subpoena directed to the individual in a title IV-D case. The secretary for children and families shall include an individual on the listing if, at the time the listing is compiled, the individual owes arrearages under a support order, as reported to the secretary for children and families by the court trustee or has failed, after appropriate notice, to comply with a subpoena directed to the individual by the court trustee and as reported to the secretary for children and families by the court trustee.

(b) If any applicant for a license, permit, stamp, tag or other issue of the Kansas department of wildlife, parks and tourism is not allowed to complete a purchase pursuant to this section, the vendor of the license, permit, stamp, tag or other issue of the Kansas department of wildlife, parks and tourism shall immediately deliver to the applicant a written notice, furnished by the state of Kansas, stating the basis for the action and how the applicant may dispute the action or request other relief. Such notice shall inform the applicant who owes arrearages in an IV-D case to contact the department for children and families and in a non-IV-D case to contact the court trustee.

(c) Immediately upon receiving a release executed by an authorized agent of the secretary for children and families or the court trustee, the secretary of wildlife, parks and tourism may allow the applicant to purchase any license, permit, stamp, tag or other issue of the Kansas department of wildlife, parks and tourism. The applicant shall have the burden of obtaining and delivering the release. The secretary for children and families or the court trustee may limit the duration of the release.

(d) Upon request, the secretary for children and families shall issue a release if, as appropriate:

(1) The arrearages are paid in full or a tribunal of competent jurisdiction has determined that no arrearages are owed;

(2) an income withholding order in the case has been served upon the applicant's current employer or payor;

(3) an agreement has been completed or an order has been entered setting minimum payments to defray the arrearages, together with receipt of the first minimum payment;

(4) the applicant has complied with the warrant or subpoena or the warrant or subpoena has been quashed or withdrawn; or

(5) the court trustee notifies the secretary for children and families that the applicant has paid the arrearages in full or has complied with the subpoena or the subpoena has been quashed or withdrawn.

(e) Individuals previously included in a quarterly listing may be omitted from any subsequent listing by the secretary for children and families. When a new listing takes effect, the secretary of wildlife, parks and tourism may allow any individual not included in the new listing to purchase any license, permit, stamp, tag or other issue of the Kansas department of wildlife, parks and tourism, whether or not the applicant had been included in a previous listing.

(f) Nothing in this section shall be construed to require or permit the secretary of wildlife, parks and tourism to determine any issue related to a child support order or related to the title IV-D case, including questions of mistaken identity or the adequacy of any notice provided pursuant to this section. In a title IV-D case, the secretary for children and families shall provide an opportunity for fair hearing pursuant to K.S.A. 75-3306, and amendments thereto, to any person who has been denied any license, permit, stamp, tag or other issue of the Kansas department of wildlife, parks and tourism pursuant to this section, provided that the person complies with the requirements of the secretary for children and families for requesting such fair hearing. In a non-IV-D case, the applicant shall contact the court trustee.

(g) The term "title IV-D" has the meaning ascribed thereto in K.S.A. 32-930, and amendments thereto.

(h) The secretary for children and families and the secretary of wildlife, parks and tourism may enter into an agreement for administering the provisions of this section.

(i) The secretary for children and families and the secretary of wildlife, parks and tourism may each adopt rules and regulations necessary to carry out the provisions of this section.

(j) Upon receipt of such list, the secretary of wildlife, parks and tourism shall send by first class mail, a letter to any new individual on the listing who has a current license, permit, stamp, tag or other issue of the Kansas department of wildlife, parks and tourism informing such individual of the provisions of this section.

History: L. 2006, ch. 208, § 9; L. 2007, ch. 174, § 4; L. 2012, ch. 47, § 46; L. 2014, ch. 115, § 47; July 1.



32-919 Hunting licenses.

32-919. Hunting licenses. (a) Except as otherwise provided by law or rules and regulations of the secretary, a valid Kansas hunting license is required to hunt in this state.

(b) The provisions of subsection (a) do not apply to hunting by:

(1) A person, or a member of a person's immediate family domiciled with such person, on land owned by such person or on land leased or rented by such person for agricultural purposes;

(2) a resident of this state who is less than 16 years of age;

(3) a resident of this state who is 75 years of age or more;

(4) a nonresident who is participating in a field trial for dogs, recognized by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto, if such field trial is not conducted on a controlled shooting area;

(5) a person who holds a valid permit issued to such person pursuant to subsection (f) and who hunts only waterfowl; or

(6) a resident of this state hunting only prairie dogs, moles or gophers.

(c) The fee for a hunting license shall be the amount prescribed pursuant to K.S.A. 32-988, and amendments thereto.

(d) Unless otherwise provided by law or rules and regulations of the secretary, a hunting license is valid throughout the state, except that the secretary may issue a special controlled shooting area license which is valid only for licensed controlled shooting areas.

(e) Unless otherwise provided by law or rules and regulations of the secretary, a hunting license is valid from the date of issuance and expires on December 31 following its issuance, except that:

(1) The secretary may issue a permanent license pursuant to K.S.A. 32-929, and amendments thereto;

(2) the secretary may issue a lifetime license pursuant to K.S.A. 32-930, and amendments thereto.

(f) A 48-hour waterfowl permit may be issued which authorizes hunting of waterfowl in this state subject to all other provisions of law and rules and regulations of the secretary. The fee for such permit shall be the amount prescribed pursuant to K.S.A. 32-988, and amendments thereto. Such permit is valid throughout the state, is valid from the time designated on the permit and expires 48 hours after such time. Purchase of such permit shall not affect the requirement to purchase any federal migratory bird hunting and conservation stamp or state migratory waterfowl habitat stamp.

(g) The provisions of paragraph (b)(3) shall expire on June 30, 2020.

History: L. 1989, ch. 118, § 60; L. 2000, ch. 165, § 3; L. 2008, ch. 60, § 1; L. 2012, ch. 154, § 5; Jan. 1, 2013.



32-920 Hunter education requirements; adult supervision of youths required, when; apprentice hunting license.

32-920. Hunter education requirements; adult supervision of youths required, when; apprentice hunting license.  (a) Except as provided by subsections (d) and (e), no person who is born on or after July 1, 1957, and is 16 or more years of age shall hunt in this state on land other than such person's own land unless the person has been issued a certificate of completion of an approved hunter education course. If such person is required by law to obtain a hunting license, the person shall attest to or exhibit proof of completion of such course to the person issuing the license at the time of purchasing the license. If such person is not required by law to obtain a hunting license, is less than 27 years of age but 16 or more years of age or is less than 16 but 12 or more years of age and hunting without adult supervision, the person shall be in possession of the person's certificate of completion of such course while hunting. A person may purchase for another person, under rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto, a lifetime hunting or combination hunting and fishing license without the license recipient's first having been issued a certificate of completion of an approved hunter education course.

(b) A person less than 12 years of age shall not hunt unless under the direct supervision of an adult who is 18 or more years of age.

(c) A person who is 12 or more years of age but less than 16 years of age and who has not been issued a certificate of completion of an approved hunter education course shall not hunt unless under the direct supervision of an adult who is 18 or more years of age.

(d)  A person who is 16 or more years of age may obtain two separate deferrals of completion of hunter education. Each such deferral is valid until the end of the license year in which a license is purchased. Such person may purchase an apprentice hunting license but shall not hunt unless under the direct supervision of a licensed adult who is 18 or more years of age.

(e) Completion of an approved hunter education course shall not be required to obtain a special controlled shooting area hunting license valid only for licensed controlled shooting areas.

History: L. 1972, ch. 158, § 1; L. 1981, ch. 175, § 10; L. 1983, ch. 133, § 1; L. 1985, ch. 136, § 1; L. 1987, ch. 142, § 2; L. 1987, ch. 145, § 1; L. 1987, ch. 141, § 2; L. 1989, ch. 118, § 61; L. 2000, ch. 72, § 1; L. 2000, ch. 159, § 4; L. 2002, ch. 96, § 1; L. 2004, ch. 99, § 2; L. 2005, ch. 124, § 2; L. 2007, ch. 143, § 4; L. 2014, ch. 135, § 4; July 1.



32-921 Same; instruction requirements; designation of persons to issue certificates.

32-921. Same; instruction requirements; designation of persons to issue certificates. (a) The secretary shall prescribe a course of instruction in hunter education. Except as provided in subsection (c), such course of instruction shall be not less than a total of 10 hours and shall be for persons 11 or more years of age.

(b) The secretary shall designate those persons who shall issue a certificate of completion of an approved hunter education course to each person who successfully completes such course of instruction, and such designation and certificate shall be valid until revoked by the secretary.

(c) The secretary may prescribe a special course of instruction of less than a total of 10 hours for persons residing in other jurisdictions and entering this state to hunt. The secretary shall issue a certificate of completion of an approved special hunter education course to each person who successfully completes such special course of instruction. Such certificate shall be valid only within the state through January 31 of the calendar year following completion of the course. Persons taking such special course of instruction shall submit to the department a sum of $25 upon registering for the course, of which the department shall remit $20 to the instructor.

History: L. 1972, ch. 158, § 2; L. 1985, ch. 136, § 3; L. 1989, ch. 118, § 62; L. 2004, ch. 99, § 3; Jan. 1, 2005.



32-922 Same; courses of instruction; certificates from other jurisdictions.

32-922. Same; courses of instruction; certificates from other jurisdictions. (a) The secretary shall institute and coordinate a statewide course of instruction in hunter education and, in so doing, may cooperate with local subdivisions of government, with reputable individuals, or with any reputable organization having hunter education as one of its objectives.

(b) The secretary, using department personnel or other persons, may conduct such courses in hunter education and issue certificates of completion of an approved hunter education course on a temporary basis at times when and in areas where other competent agencies are unable or unwilling to meet the demand for instruction.

(c) Any similar certificate issued outside the state of Kansas by a governmental agency, or by a public or private association or club, in compliance with an approved governmental program having hunter education as one of its objectives shall be accepted as complying with the requirements of K.S.A. 32-920.

History: L. 1972, ch. 158, § 3; L. 1989, ch. 118, § 63; July 1.



32-923 Same; issuance of certificate; fee.

32-923. Same; issuance of certificate; fee. The secretary shall issue a certificate of completion of an approved hunter education course to any resident of this state upon submission of evidence of successful completion of a hunter education course approved by the secretary prior to July 1, 1973, and such other information as requested by the secretary and upon payment of such fee as may be prescribed pursuant to K.S.A. 32-988.

History: L. 1982, ch. 172, § 1; L. 1983, ch. 133, § 2; L. 1985, ch. 136, § 2; L. 1989, ch. 118, § 64; July 1.



32-924 Same; liability insurance for persons conducting course.

32-924. Same; liability insurance for persons conducting course. The committee on surety bonds and insurance, within the limitations of appropriations made therefor, shall purchase such liability insurance as it deems necessary for the protection of persons engaged in conducting an approved hunter education course against any liability for injuries or damages arising from the conducting of such course of instruction by such persons.

History: L. 1979, ch. 276, § 1; L. 1989, ch. 118, § 65; July 1.



32-929 Permanent licenses, American Indians.

32-929. Permanent licenses, American Indians. (a) Subject to the provisions of K.S.A. 32-912 and 32-920, and amendments thereto, the secretary or the secretary's designee shall issue, free of charge, a permanent license to hunt, fish and furharvest to any person residing in the state who submits to the secretary satisfactory proof that the person: (1) Is at least 1/16 Indian by blood; and (2) maintains enrollment on a tribal membership roll maintained by a federally recognized tribe. Any such person hunting, fishing or furharvesting in this state shall be subject to the provisions of all rules and regulations relating to hunting, fishing or furharvesting.

(b) For the purposes of this section, a federally recognized tribe means an American Indian group that has petitioned for and obtained recognition by the United States department of the interior under the standards set out in 25 C.F.R. Part 83, as amended.

History: L. 1971, ch. 142, § 1; L. 1973, ch. 179, § 1; L. 1978, ch. 152, § 16; L. 1989, ch. 118, § 66; L. 1995, ch. 164, § 3; Apr. 27.



32-930 Lifetime hunting, fishing and furharvesting licenses; persons in arrearage of child support, prohibition against issuance of such licenses.

32-930. Lifetime hunting, fishing and furharvesting licenses; persons in arrearage of child support, prohibition against issuance of such licenses. (a) Except as provided in subsection (c), the secretary or the secretary's designee is authorized to issue to any Kansas resident a lifetime fishing, hunting or furharvester or combination hunting and fishing license upon proper application made therefor to the secretary or the secretary's designee and payment of a license fee as follows: (1) A total payment made at the time of purchase in the amount prescribed pursuant to K.S.A. 32-988, and amendments thereto; or (2) payment may be made over a two-year period in eight quarter-annual installments in the amount prescribed pursuant to K.S.A. 32-988, and amendments thereto. If payment is in installments, the license shall not be issued until the final installment has been paid. A person making installment payments shall not be required to obtain the appropriate annual license, and each installment payment shall be deemed to be such an annual license for a period of one year following the date of the last installment payment made. If an installment payment is not received within 30 days after it is due and owing, the secretary may consider the payments in default and may retain any payments previously received. Any lifetime license issued to a Kansas resident shall not be made invalid by reason of the holder thereof subsequently residing outside the state of Kansas. Any nonresident holder of a Kansas lifetime hunting or combination hunting and fishing license shall be eligible under the same conditions as a Kansas resident for a big game or wild turkey permit upon proper application to the secretary. Any nonresident holder of a lifetime fishing license issued before July 1, 1989, shall be eligible under the same conditions as a Kansas resident for a big game or wild turkey permit upon proper application to the secretary.

(b) For the purposes of subsection (a), the term "resident" shall have the meaning defined in K.S.A. 32-701, and amendments thereto, except that a person shall have maintained that person's place of permanent abode in this state for a period of not less than one year immediately preceding the person's application for a lifetime fishing, hunting or furharvester or combination hunting and fishing license.

(c) (1) Upon request of the secretary for children and families, the secretary of wildlife, parks and tourism shall not issue a lifetime fishing, hunting or furharvester or combination hunting and fishing license to an applicant except as provided in this subsection. The secretary for children and families may make such a request if, at the time of the request, the applicant:

(A) Owed arrearages under a support order in a title IV-D case being administered by the secretary for children and families;

(B) had outstanding a warrant or subpoena, directed to the applicant, in a title IV-D case being administered by the secretary for children and families;

(C) owes arrearages under a support order, as reported to the secretary for children and families by the court trustee; or

(D) has failed, after appropriate notice, to comply with a subpoena directed to the individual by the court trustee as reported to the secretary for children and families by the court trustee.

(2) Upon receiving a release from an authorized agent of the secretary for children and families or the court trustee, the secretary of wildlife, parks and tourism may issue the lifetime fishing, hunting or furharvester or combination hunting and fishing license. The applicant shall have the burden of obtaining and delivering the release.

(3) The secretary for children and families shall issue a release upon request if, as appropriate:

(A) The arrearages are paid in full or a tribunal of competent jurisdiction has determined that no arrearages are owed;

(B) an income withholding order has been served upon the applicant's current employer or payor;

(C) an agreement has been completed or an order has been entered setting minimum payments to defray the arrearages, together with receipt of the first minimum payment;

(D) the applicant has complied with the warrant or subpoena or the warrant or subpoena has been quashed or withdrawn; or

(E) the court trustee notifies the secretary for children and families that the applicant has paid the arrearages in full or has complied with the subpoena or the subpoena has been quashed or withdrawn.

(d) (1) Upon request of the secretary for children and families, the secretary of wildlife, parks and tourism shall suspend a lifetime fishing, hunting or furharvester or combination hunting and fishing license to a licensee as provided in this subsection. The secretary for children and families may make such a request if, at the time of the request, the applicant owed arrearages under a support order or had outstanding a warrant or subpoena as stated in subsection (c)(1).

(2) Upon receiving a release from an authorized agent of the secretary for children and families or the court trustee, the secretary of wildlife, parks and tourism may reinstate the lifetime fishing, hunting or furharvester or combination hunting and fishing license. The licensee shall have the burden of obtaining and delivering the release.

(3) The secretary for children and families shall issue a release upon request if the requirements of subsection (c)(3) are met.

(e) Nothing in subsection (c) or (d) shall be construed to require or permit the secretary of wildlife, parks and tourism to determine any issue related to a child support order or related to the title IV-D case including to resolve questions of mistaken identity or determine the adequacy of any notice relating to subsection (c) or (d) that the secretary of wildlife, parks and tourism provides to the applicant.

(f) "Title IV-D" means part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., as in effect on December 31, 2001, relating to child support enforcement services.

(g) The secretary, in accordance with K.S.A. 32-805, and amendments thereto, may adopt rules and regulations necessary to carry out the provisions of this section.

History: L. 1982, ch. 171, § 1; L. 1987, ch. 140, § 1; L. 1987, ch. 295, § 3; L. 1987, ch. 141, § 1; L. 1989, ch. 48, § 84; L. 1989, ch. 118, § 67; L. 1997, ch. 182, § 61; L. 1999, ch. 120, § 2; L. 2002, ch. 5, § 1; L. 2004, ch. 99, § 4; L. 2007, ch. 174, § 5; L. 2012, ch. 47, § 47; L. 2014, ch. 115, § 48; July 1.



32-931 Handicapped hunting and fishing permit.

32-931. Handicapped hunting and fishing permit. (a) Whenever a disabled person is unable by reason of physical infirmity to hunt and fish in the normal manner, the secretary may issue a handicapped hunting and fishing permit upon receipt of the fee prescribed pursuant to K.S.A. 32-988, permitting such person to hunt and fish from land or water vehicles, but such permit shall not authorize any person to shoot from any highway, as defined in K.S.A. 8-1424, and amendments thereto.

(b) The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations necessary to implement this section.

History: L. 1974, ch. 173, § 3; L. 1978, ch. 152, § 6; L. 1989, ch. 118, § 68; July 1.



32-932 Physical disability, crossbow permits.

32-932. Physical disability, crossbow permits. (a) Any person having a permanent disability to the extent that such person cannot physically use a conventional long bow or compound bow, as certified by a person licensed to practice the healing arts in any state, shall be authorized to hunt and take deer, antelope, elk or wild turkey with a crossbow.

(b) The secretary of wildlife, parks and tourism shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations requiring permits to hunt deer, antelope, elk or wild turkey pursuant to subsection (a) and providing for the approval of applicants for such permits and the issuance thereof. In addition, the secretary may adopt rules and regulations limiting the times and areas for hunting and taking deer, antelope, elk and wild turkey and limiting the number of deer, antelope, elk and wild turkey which may be taken pursuant to subsection (a).

(c) Falsely obtaining or using a permit authorized by this section is a class C misdemeanor.

History: L. 1989, ch. 117, § 1; L. 1997, ch. 127, § 1; L. 2002, ch. 96, § 2; L. 2012, ch. 47, § 48; July 1.



32-933 Physical or visual disability, assistance permit.

32-933. Physical or visual disability, assistance permit. (a) Any person having a permanent physical or visual disability such that the person cannot safely hunt or fish in accordance with law and rules and regulations of the department, as certified by a person licensed to practice the healing arts in any state or a person licensed to practice optometry in any state, shall be eligible to obtain a disability assistance permit. The permit shall allow the permitholder to designate another person to take, on behalf of and while accompanied by the permitholder, the permitholder's legal limit of game or fish. The person designated by the permitholder shall not be required to hold any licenses, permits, stamps or any other issues of the department otherwise required for the activity being engaged in but shall remain subject to all other laws and rules and regulations of the department for the activity being engaged in. The permitholder shall accompany into the field and be in close proximity to the person designated by the permitholder. The person designated by the permitholder shall not be a person whose fishing, hunting or furharvesting license is currently suspended, restricted or revoked. On the determination of the secretary, the disability assistance permit may designate the hunting or fishing activity for which assistance to the permitholder may be provided.

(b) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations providing for the approval of applicants for permits pursuant to subsection (a) and for the issuance of such permits.

(c) Falsely obtaining or using a permit authorized by this section is a class C misdemeanor.

History: L. 1997, ch. 127, § 2; L. 2002, ch. 96, § 3; L. 2004, ch. 75, § 1; July 1.



32-937 Big game permits; deer crossbow hunting pilot project.

32-937. Big game permits; deer crossbow hunting pilot project. (a) When used in this section:

(1) "Landowner" means a resident owner of farm or ranch land of 80 acres or more located in the state of Kansas.

(2) "Tenant" means an individual who is actively engaged in the agricultural operation of 80 acres or more of Kansas farm or ranch land for the purpose of producing agricultural commodities or livestock and who: (A) Has a substantial financial investment in the production of agricultural commodities or livestock on such farm or ranch land and the potential to realize substantial financial benefit from such production; or (B) is a bona fide manager having an overall responsibility to direct, supervise and conduct such agricultural operation and has the potential to realize substantial benefit from such production in the form of salary, shares of such production or some other economic incentive based upon such production. Evidence of tenancy, if requested, shall be provided to the department and may include, but is not limited to, natural resource conservation services records, farm service agency records, or written agricultural contract or lease documentation.

(3) "Regular season" means a statewide big game hunting season authorized annually which may include one or more seasons restricted to specific types of equipment.

(4) "Special season" means a big game hunting season in addition to a regular season authorized on an irregular basis or at different times of the year other than the regular season.

(5) "General permit" means a big game hunting permit available to Kansas residents not applying for big game permits as a landowner or tenant.

(6) "Nonresident landowner" means a nonresident of the state of Kansas who owns farm or ranch land of 80 acres or more which is located in the state of Kansas.

(7) "Nonresident permit" means a big game hunting permit available to individuals who are not Kansas residents.

(b) Except as otherwise provided by law or rules and regulations of the secretary and in addition to any other license, permit or stamp required by law or rules and regulations of the secretary, valid big game permits are required to take any big game in this state.

(c) The fee for big game permits and game tags shall be the amount prescribed pursuant to K.S.A. 32-988, and amendments thereto.

(d) Big game permits are valid throughout the state or such portion thereof as provided by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto.

(e) Unless otherwise provided by law or rules and regulations of the secretary, big game permits are valid from the date of issuance and shall expire at the end of the season for which issued.

(f) The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations for each regular or special big game hunting season and for each management unit regarding big game permits. The secretary is hereby authorized to issue big game permits pertaining to the taking of big game. Separate big game permits may be issued for each species of big game. No big game permits shall be issued until the secretary has established, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, a regular or special big game hunting season.

(g) The secretary may authorize, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, regular landowner or tenant hunt-on-your-own-land big game permits. Members of the landowner's or tenant's immediate family who are domiciled with the landowner or tenant may apply for resident big game permits as landowners or tenants, but the total number of landowner or tenant regular hunt-on-your-own-land permits issued to a landowner or tenant and a landowner's or tenant's immediate family members for each big game species shall not exceed one permit for each 80 acres owned by such landowner or operated by such tenant. Evidence of ownership or tenancy, if requested, shall be provided to the department. Such permits and applications may contain provisions and restrictions as prescribed by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto.

(h) Special hunt-on-your-own-land deer permits may be issued to a landowner's or tenant's siblings and lineal ascendants or descendants, and their spouses, whether or not a Kansas resident, by paying the required fee for a general deer permit. The total number of regular and special hunt-on-your-own-land deer permits issued to a landowner's or tenant's siblings and lineal ascendants or descendants, and their spouses, shall not exceed one deer permit for each 80 acres owned by such landowner or operated by such tenant. Evidence of ownership or tenancy, and sibling or lineal ascending or descending relations, if requested, shall be provided to the department.

(i) Fifty percent of the big game permits authorized for a regular season in any management unit shall be issued to landowners or tenants, provided that a limited number of big game permits have been authorized and landowner or tenant hunt-on-your-own-land big game permits for that unit have not been authorized. A landowner or tenant is not eligible to apply for a big game permit as a landowner or as a tenant in a management unit other than the unit or units which includes such landowner's or tenant's land. Any big game permits not issued to landowners or tenants within the time period prescribed by rules and regulations may be issued without regard to the 50% limitation.

(j) The secretary may issue, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, resident deer hunting permits available on a limited basis and valid for a designated species and sex in designated units, and antlerless-only deer permits in designated units as necessary for management purposes, and, any of the following options:

(1) Either sex white-tailed deer permits valid statewide during any season with the equipment legal for that season;

(2) either species, either sex archery permits valid statewide;

(3) either species, either sex muzzle loader permits valid in designated units; or

(4) either species, either sex firearm permits valid in designated units.

(k) The secretary may issue permits for deer to nonresident landowners, but any such permit shall be restricted to hunting only on lands owned by the nonresident landowner.

(l) The secretary may issue deer hunting permits to nonresidents, subject to the following limitations:

(1) The total number of nonresident deer permits that may be issued for a deer season in a management unit and which may be used to take antlered deer shall be established with the goal of meeting demand for those permits, using a formula developed by the department that will consider adjustment factors, including deer population trends, deer-related vehicle accidents, age structure in the harvest, deer damage, landowner desire for nonresident deer permits, general public desires and health of habitat. The 2008 permit numbers shall be based on the adjustment factors and an average of nonresident demand for permits in each management unit from the previous six years, establishing at least a 10% increase but not more than 50% increase in permit numbers in each management unit, except in unit 16, where permit numbers shall not increase more than 100%. In subsequent years, the formula shall be used to determine permit allocations based on demand and the adjustment factors.

(2) Nonresident deer permits may be restricted to a particular deer species.

(3) Nonresident deer permits shall be restricted to two adjacent deer management units.

(4) Nonresident deer hunters shall select one season at the time of application.

(5) For an additional fee, nonresident deer hunters applying for a whitetail either sex archery or muzzle loader permit in a designated mule deer unit may also apply for one of the limited number of mule deer stamps. If they are successful in both drawings, they would be issued a permit that will allow them to take either a whitetail deer or a mule deer in that unit.

(m) A big game permit shall state the species, number and sex of the big game which may be killed by the permittee. The secretary may require any big game permittee to provide survey information at the conclusion of the open season.

(n) (1) Prior to April 30, 2013, the secretary shall develop and implement a combination antlered and antlerless deer permit and adopt rules and regulations for the administration thereof.

(2) Prior to April 30, 2013, the secretary shall develop and implement a pre-rut antlerless deer rifle season by deer management unit. The provisions of this paragraph shall expire on July 1, 2015.

(3) The secretary shall develop and implement a deer crossbow hunting pilot project. Such pilot project shall be implemented in no more than four deer management units. The secretary of wildlife, parks and tourism shall study the effects of such pilot project on the deer population and the number of crossbow users in such deer management units and report to the house committee on agriculture and natural resources and the senate committee on natural resources prior to January 31, 2014. The provisions of this paragraph shall expire on January 31, 2014.

(o) The permittee shall permanently affix the carcass tag to the carcass of any big game animal immediately after killing and thereafter take such killed game to a check station as may be required in the rules and regulations, where a check station tag shall be affixed to the big game carcass if the kill is legal. The tags shall remain affixed to the carcass until the carcass is processed for storage or consumption. The permittee shall retain the carcass tag until the carcass is consumed, given to another or otherwise disposed of.

(p) The provisions of this section do not apply to big game animals sold in surplus property disposal sales of department exhibit herds or big game animals legally taken outside this state.

History: L. 1963, ch. 245, § 4; L. 1965, ch. 270, § 1; L. 1969, ch. 214, § 2; L. 1973, ch. 178, § 4; L. 1975, ch. 227, § 1; L. 1978, ch. 152, § 11; L. 1981, ch. 176, § 3; L. 1981, ch. 178, § 1; L. 1981, ch. 179, § 1; L. 1985, ch. 135, § 1; L. 1986, ch. 149, § 3; L. 1986, ch. 151, § 2; L. 1989, ch. 118, § 69; L. 1990, ch. 139, § 1; L. 1994, ch. 245, § 1; L. 1997, ch. 127, § 3; L. 1998, ch. 180, § 1; L. 1999, ch. 98, § 1; L. 2000, ch. 104, § 1; L. 2000, ch. 159, § 5; L. 2002, ch. 96, § 4; L. 2003, ch. 121, § 1; L. 2004, ch. 99, § 5; L. 2007, ch. 133, § 1; L. 2012, ch. 154, § 6; July 1.



32-938 Big game or wild turkey permits; reissuance to certain military personnel.

32-938. Big game or wild turkey permits; reissuance to certain military personnel. The Kansas department of wildlife, parks and tourism may reissue big game or wild turkey limited draw permits to military personnel forced to forfeit their limited draw permit due to deployment in the event of armed conflict or war upon application and payment of the prescribed fee to the department and sufficient proof of such deployment. The permit, if reissued, shall be the same type, season and species permit that was forfeited and shall be valid during the next available hunting season upon return from the armed conflict or war by the applicant provided that the secretary may defer the reissuance of a permit to a future hunting season if the overall demand for reissued permits exceeds the anticipated annual sustainable harvest for that species. The reissuance of a permit shall be based on a first come, first served basis.

History: L. 1991, ch. 105, § 1; L. 2004, ch. 99, § 6; L. 2007, ch. 133, § 2; L. 2012, ch. 47, § 49; July 1.



32-939 Migratory waterfowl habitat stamp.

32-939. Migratory waterfowl habitat stamp. (a) As used in this section, "migratory waterfowl" means any wild goose, duck or merganser.

(b) Except as otherwise provided by law or rules and regulations of the secretary and in addition to any other license, permit or stamp required by law or rules and regulations of the secretary, a valid state migratory waterfowl habitat stamp is required to hunt any migratory waterfowl in this state.

(c) The provisions of subsection (b) do not apply to hunting, by legal means, by a person not required by K.S.A. 32-919 to hold a hunting license.

(d) The stamp required by this section is valid throughout the state.

(e) The stamp required by this section is valid from the date of issuance and expires at 12 midnight on June 30 following its issuance.

(f) Each migratory waterfowl habitat stamp shall be validated by the signature of the stamp holder written across the face of such stamp.

History: L. 1987, ch. 135, § 1; L. 1989, ch. 118, § 70; L. 1997, ch. 108, § 1; July 1.



32-941 Commercial harvest permits.

32-941. Commercial harvest permits. (a) Except as otherwise authorized by law or rules and regulations of the secretary, a commercial harvest permit is required, in addition to any other license, permit or stamp required by law or rules and regulations of the secretary, to take any wildlife in this state on a commercial basis.

(b) Subsection (a) does not apply to:

(1) A person acting within the scope of a valid furharvester or valid fur dealer license issued to such person; or

(2) a private water fishing impoundment.

(c) Subject to the requirements of law and rules and regulations of the secretary, a person may obtain a commercial harvest permit from the secretary or the secretary's designee by making application and paying the fee prescribed pursuant to K.S.A. 32-988, and amendments thereto.

(d) The area and period of time for which a commercial harvest permit is valid shall be in accordance with rules and regulations of the secretary.

(e) Any person having a valid hunting license or any person not required to have a hunting license pursuant to K.S.A. 32-919, and amendments thereto, may annually obtain a special permit to harvest prairie rattlesnakes on a commercial basis upon payment of the fee prescribed therefor by K.S.A. 32-988, and amendments thereto. Any person may annually obtain a special nonfirearm permit to harvest prairie rattlesnakes on a commercial basis upon payment of the fee prescribed therefor by K.S.A. 32-988, and amendments thereto.

(f) The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations necessary to implement, administer and enforce the provisions of this section and to govern the taking of wildlife on a commercial basis except that, for calendar year 1993, the following provisions shall govern the commercial taking, selling, buying, trading and possession of prairie rattlesnakes:

(1) The harvest and possession of prairie rattlesnakes for commercial purposes shall occur only between the effective date of this act and June 30;

(2) the possession limit shall not exceed 30 prairie rattlesnakes;

(3) prairie rattlesnakes may be taken only by hand, snake hook or snake catchers;

(4) prairie rattlesnakes legally taken by a commercial prairie rattlesnake harvest permittee may be sold to: (A) A commercial prairie rattlesnake dealer; (B) a person legally authorized by another state to purchase prairie rattlesnakes; or (C) any other person if the prairie rattlesnakes are not purchased for resale or sold;

(5) any person desiring to purchase prairie rattlesnakes for resale or export from the state shall obtain a commercial prairie rattlesnake dealer permit;

(6) a commercial prairie rattlesnake dealer may possess and sell legally acquired prairie rattlesnakes without regard to time or numbers;

(7) the cost of a commercial prairie rattlesnake harvest permit for any person in possession of a valid hunting license issued to such person or any person not required to have a hunting license pursuant to K.S.A. 32-919, and amendments thereto, shall be $5;

(8) the cost of a commercial prairie rattlesnake harvest permit for any person without a valid hunting license shall be $20;

(9) the cost of a commercial prairie rattlesnake dealer permit shall be $50; and

(10) commercial prairie rattlesnake harvest permittees and commercial prairie rattlesnake dealer permittees shall report permit activities if requested by the department.

(g) Rules and regulations adopted by the secretary pursuant to this section may include, with regard to fishing on a commercial basis, establishment and designation of:

(1) Certain portions of the Missouri river bordering on this state and certain streams, lakes and impoundments, or parts thereof, in this state to be open to commercial fishing for such period of time as the secretary specifies;

(2) methods and equipment for the taking of fish on a commercial basis;

(3) inspections and frequency of inspections;

(4) size and specifications of seines, nets, traps and other commercial fishing equipment and methods of tagging such equipment;

(5) procedures for handling, sale or exchange of fish taken on a commercial basis;

(6) species of fish subject to commercial fishing and any size or number restrictions; and

(7) a bonding requirement for commercial fishing.

The secretary may limit commercial fishing to contract only, and the contractor shall provide such reports and information as required by the secretary. In addition to any other penalty prescribed by law for a violation of law or rules and regulations of the secretary pertaining to commercial fishing, the secretary may revoke a commercial fishing contract or refuse to issue such contract.

History: L. 1989, ch. 118, § 72; L. 1993, ch. 139, § 1; April 15.



32-942 Fur dealer licenses.

32-942. Fur dealer licenses. (a) Except as otherwise provided by law or rules and regulations of the secretary, a valid fur dealer license is required to buy, purchase or trade in raw furs, pelts, skins or carcasses of furbearing animals.

(b) Any person may secure a fur dealer license from the secretary or the secretary's designee by making application and paying the fee prescribed pursuant to K.S.A. 32-988.

(c) Any person who buys, purchases or trades in raw furs, pelts, skins or carcasses of furbearing animals shall keep a complete up-to-date record, upon forms provided by the secretary, of such information as required by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto.

(d) The secretary may establish, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, conditions and procedures under which a person may buy, purchase or trade in raw furs, pelts, skins or carcasses of furbearing animals.

History: L. 1943, ch. 171, § 8; L. 1989, ch. 118, § 73; July 1.



32-943 Controlled shooting areas; definitions.

32-943. Controlled shooting areas; definitions. As used in K.S.A. 32-943 through 32-950, and amendments thereto, unless the context otherwise requires:

(a) "Game bird" means pheasant, quail, partridge, hand-raised mallard duck, prairie chicken, grouse, exotic game bird or any other bird, except wild turkey, hunted by sportspersons.

(b) "Propagated" means birds which are pen raised, birds raised from eggs purchased for purposes of raising such birds, chicks and full-grown birds purchased to be released in the area, as well as birds hatched from eggs produced on the area.

History: L. 1955, ch. 230, § 1; L. 1989, ch. 118, § 74; L. 1999, ch. 16, § 1; L. 2004, ch. 99, § 7; Jan. 1, 2005.



32-944 Same; land requirements.

32-944. Same; land requirements. Any person owning, holding or controlling, by lease or otherwise, for a term of five or more years, any contiguous tract of land having an area of not less than 160 acres nor more than 1,280 acres, who desires to establish a controlled shooting area to propagate and shoot game birds thereon shall make application to the secretary for a license to operate a controlled shooting area. If the controlled shooting area is to be used exclusively for the propagation and shooting of hand-raised mallard ducks, the area licensed may be less than the 160 acres required above. The application shall be accompanied by the fee prescribed pursuant to K.S.A. 32-988, and amendments thereto.

History: L. 1955, ch. 230, § 2; L. 1989, ch. 118, § 75; L. 1990, ch. 140, § 1; July 1.



32-945 Controlled shooting areas; license; inspections, when required.

32-945. Controlled shooting areas; license; inspections, when required. (a) Upon receipt of a new application for a license to operate a controlled shooting area, the secretary shall inspect:

(1) The proposed licensed area described in such application;

(2) the premises and facilities where game birds are to be propagated, raised and liberated;

(3) the cover for game birds on such area; and

(4) the ability of the applicants to operate a controlled shooting area.

(b) Upon receipt of a renewal application for a license to operate a controlled shooting area, the secretary may inspect as provided in subsection (a).

(c) If the secretary finds that the area contains not less nor more than the number of acres required by K.S.A. 32-944, and amendments thereto, is contiguous and has the proper requirements and facilities for the operation of a controlled shooting area and that the issuing of the license will otherwise be in the public interest, the secretary may approve the application and issue the controlled shooting area license.

(d) A controlled shooting area license expires on June 30 of the operational year for which issued.

(e) The secretary shall limit controlled shooting areas so that the total acreage licensed as controlled shooting areas in a county does not exceed 5% of the total acreage of such county.

History: L. 1955, ch. 230, § 3; L. 1989, ch. 118, § 76; L. 1990, ch. 140, § 2; L. 1993, ch. 185, § 4; L. 1998, ch. 180, § 2; L. 2000, ch. 94, § 1; L. 2014, ch. 17, § 1; July 1.



32-946 Same; shooting season; hunting licenses.

32-946. Same; shooting season; hunting licenses. No person shall take any game bird upon a controlled shooting area by shooting in any manner except between September 1 and March 31, both dates inclusive, of each year. Controlled shooting area licensees may assess charges to persons hunting on the controlled shooting area, and such charges may include a fee per bird taken. Every person hunting on a controlled shooting area shall possess a valid hunting license or controlled shooting area hunting license, if required by law.

History: L. 1955, ch. 230, § 9; L. 1959, ch. 192, § 1; L. 1969, ch. 216, § 2; L. 1989, ch. 118, § 77; July 1.



32-947 Same; special deer permits.

32-947. Same; special deer permits. (a) Notwithstanding the provisions of subsection (g) of K.S.A. 32-937, and amendments thereto, the secretary may issue to the licensee of a private membership licensed controlled shooting area special permits for the taking of deer for purchase by persons who are permitted by the licensee to hunt on such area. The fee for each such permit shall be as prescribed pursuant to K.S.A. 32-988, and amendments thereto. No permit issued to a licensee pursuant to this subsection shall be resold by such licensee at a price which exceeds the amount the licensee paid for such permit.

(b) The provisions of K.S.A. 32-937, and amendments thereto, and rules and regulations adopted thereunder, shall be applicable to any person to whom a special permit is issued pursuant to subsection (a). Nothing in this section shall be construed as changing the distribution formula for big game permits established by K.S.A. 32-937, and amendments thereto.

(c) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, such rules and regulations as necessary to implement this section.

History: L. 1988, ch. 129, § 1; L. 1989, ch. 118, § 78; L. 2007, ch. 133, § 3; Jan. 1, 2008.



32-948 Same; rules and regulations.

32-948. Same; rules and regulations. The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations for implementing, administering and enforcing the provisions of K.S.A. 32-943 through 32-950, including, but not limited to, signing requirements, tagging and banding requirements for released or harvested game birds, harvest restrictions, release requirements and reporting requirements.

History: L. 1955, ch. 230, § 11; L. 1959, ch. 193, § 1; L. 1989, ch. 118, § 79; July 1.



32-949 Same; actions against license.

32-949. Same; actions against license. The secretary may suspend, revoke, refuse to issue or refuse to renew any controlled shooting area license if the secretary finds that the licensed area, or the operator thereof, is not complying or does not comply with the provisions of K.S.A. 32-943 through 32-950 or that the area is being operated in an unlawful or illegal manner. Orders under this section and proceedings thereon shall be subject to the provisions of the Kansas administrative procedure act.

History: L. 1955, ch. 230, § 12; L. 1988, ch. 356, § 71; L. 1989, ch. 118, § 80; July 1.



32-950 Same; judicial review of actions against license.

32-950. Same; judicial review of actions against license. Any action of the secretary pursuant to K.S.A. 32-949, and amendments thereto, is subject to review in accordance with the Kansas judicial review act upon the petitioner's filing, with the clerk of the reviewing court, a bond with a sufficient surety, conditioned on the payment of all costs of the review if the decision of the secretary is sustained.

History: L. 1955, ch. 230, § 13; L. 1986, ch. 318, § 27; L. 1989, ch. 118, § 81; L. 2006, ch. 124, § 3; L. 2010, ch. 17, § 49; July 1.



32-951 Game breeder permit.

32-951. Game breeder permit. (a) Except as provided further, a game breeder permit is required to engage in the business of raising and selling game birds, game animals, furbearing animals or such other wildlife as required by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto.

(b) Any person who desires to engage in the business described in subsection (a) may apply to the secretary for a game breeder permit. The application shall give the name and residence of the applicant, the description of the premises, the number and kind of birds or animals which it is proposed to propagate and any other information required by the secretary. The fee prescribed pursuant to K.S.A. 32-988, and amendments thereto, shall accompany the application.

(c) If the secretary determines that the application is made in good faith and that the premises are suitable for engaging in the business described in subsection (a), the secretary may issue such permit. The permit shall expire on June 30 of each year.

(d) Game breeders shall make such reports of their activities to the secretary as required by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto. In addition to any other penalty prescribed by law, failure to make such reports or to comply with the laws of the state of Kansas or rules and regulations of the secretary shall be grounds for the secretary to refuse to issue, refuse to renew, suspend or revoke such permit.

(e) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, such rules and regulations as necessary to implement the provisions of this section.

(f) Any person who is engaged in the business of raising domesticated deer shall not be required to have a game breeder permit as required by this section. As used in this section, "domesticated deer" means any member of the family cervidae which was legally obtained and is being sold or raised in a confined area for: (1) Breeding stock; (2) any carcass, skin or part of such animal; (3) exhibition; or (4) companionship.

(g) The secretary, on a quarterly basis, shall transmit to the animal health commissioner a current list of persons issued a game breeder permit issued pursuant to this section who are raising or selling any member of the family cervidae.

(h) Any person holding a game breeder permit from the secretary is hereby authorized to recapture any game bird that such game breeder is permitted to raise or sell whenever any such game bird has escaped from confinement for any reason. The authorized area for such recapture is hereby limited to a one-quarter mile radius of the game breeder's operation from which the escape from confinement occurred, provided the game breeder has the prior approval of the owner of the land upon which the recapture will occur and has notified the department prior to the recapture.

History: L. 1943, ch. 171, § 4; L. 1978, ch. 152, § 7; L. 1987, ch. 138, § 3; L. 1989, ch. 118, § 82; L. 1991, ch. 106, § 1; L. 1993, ch. 143, § 4; L. 2007, ch. 144, § 1; L. 2012, ch. 140, § 7; July 1.



32-952 Scientific, educational or exhibition permit.

32-952. Scientific, educational or exhibition permit. (a) A scientific, educational or exhibition permit is required to collect, for scientific, educational or exhibition purposes, any wildlife protected by law or rules and regulations of the secretary.

(b) Any person who desires to engage in any activity described in subsection (a) shall apply to the secretary for a scientific, educational or exhibition permit. The fee prescribed pursuant to K.S.A. 32-988 shall accompany the application. Upon receipt of the application and fee, the secretary may issue to the applicant a scientific, educational or exhibition permit to collect specimens of wildlife protected by law or rules and regulations of the secretary, subject to rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto.

(c) Wildlife protected by law or rules and regulations of the secretary may be possessed at any time by a person holding a scientific, educational or exhibition permit and may be shipped or transported within or without the state, by permission of the secretary. Application for shipment or transportation shall state the name and address of the person causing the shipping or transporting, the purposes for shipping or transporting, the number and kinds of specimens to be shipped, whether living or dead, and the name and address of the person to whom shipped or transported.

(d) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, such rules and regulations as necessary to implement this section.

History: L. 1911, ch. 198, § 25; L. 1913, ch. 199, § 4; L. 1921, ch. 196, § 12; R.S. 1923, 32-123; L. 1978, ch. 152, § 5; L. 1989, ch. 118, § 83; July 1.



32-953 Rehabilitation permit.

32-953. Rehabilitation permit. (a) Except as otherwise provided by law or rules and regulations of the secretary, a rehabilitation permit is required to perform wildlife rehabilitation services.

(b) The provisions of subsection (a) do not apply to a licensed veterinarian.

(c) Any person who desires to perform wildlife rehabilitation services may apply to the secretary for a rehabilitation permit. The fee prescribed pursuant to K.S.A. 32-988 shall accompany the application. If the secretary determines that the applicant possesses adequate facilities for and knowledge of wildlife rehabilitation, the secretary may issue a rehabilitation permit under such terms as the secretary considers necessary.

(d) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, such rules and regulations as necessary to implement the provisions of this section.

History: L. 1989, ch. 118, § 84; July 1.



32-954 Field trial permit or commercial dog training permit.

32-954. Field trial permit or commercial dog training permit. (a) Except as provided in subsection (b), a field trial permit or commercial dog training permit is required to use wild or pen-raised game birds, game animals, coyotes, furbearing animals or other wildlife in a field trial or in training dogs on a commercial basis.

(b) A field trial permit shall not be required for a licensed controlled shooting area to conduct a field trial using game birds during the controlled shooting area operation season as established by K.S.A. 32-946, and amendments thereto.

(c) Any person who desires to conduct any activity described in subsection (a) may apply to the secretary for a field trial permit or commercial dog training permit. The fee prescribed pursuant to K.S.A. 32-988, and amendments thereto, shall accompany the application. Upon receipt of the application and fee, the secretary may issue the requested permit to the applicant.

(d) Unless otherwise provided by law or rules and regulations of the secretary, a field trial permit or commercial dog training permit is valid from the date issued and expires on December 31 following its issuance.

(e) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, such rules and regulations as necessary to implement this section. The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations providing for the use of wild or pen-raised game birds, game animals, coyotes, furbearing animals or other wildlife in field trials and in training dogs, establishing conditions and restrictions regulating such use and providing for the hunting, shooting and taking of banded pen-raised game birds for a certain time on a specified area by a dog trainer or by participants in a field trial event sponsored by a recognized group.

(f) In addition to any other penalty prescribed by law, failure to comply with the wildlife laws of this state or rules and regulations of the secretary shall be grounds for the secretary to refuse to issue, refuse to renew, suspend or revoke a field trial permit or commercial dog training permit.

History: L. 1963, ch. 250, § 2; L. 1969, ch. 213, § 2; L. 1979, ch. 117, § 3; L. 1989, ch. 118, § 85; L. 2008, ch. 60, § 2; July 1.



32-955 Wildlife damage control permit.

32-955. Wildlife damage control permit. (a) A valid wildlife damage control permit is required to use sodium fluoroacetate, commonly called formula 1080. Such permit may be obtained from the secretary and shall be signed by the secretary and the extension specialist in wildlife damage control at Kansas state university. No such permit shall be issued until the extension specialist in wildlife damage control approves and recommends the use of sodium fluoroacetate.

(b) The secretary may, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, require wildlife damage control permits for wildlife damage control by use of poison, poisonous gas, smoke or ferrets or by use of any smoke gun or other device for forcing smoke or any other asphyxiating or deadly gas or liquid into the holes, dens, runways or houses of wildlife. Such permits may be issued in cooperation with the extension specialist in wildlife damage control.

(c) A permit may be issued pursuant to this section upon application to the secretary and payment of the fee prescribed pursuant to K.S.A. 32-988.

(d) The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations to administer, implement and enforce the provisions of this section.

History: L. 1989, ch. 118, § 96; July 1.



32-956 Wildlife importation permits.

32-956. Wildlife importation permits. (a) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations concerning the prohibition of certain wildlife from the waters and lands in this state. Such rules and regulations:

(1) Shall contain a list consisting of wildlife prohibited;

(2) shall provide for certain exemptions concerning the use of such wildlife for an experimental, scientific or display purpose and for the issuance of wildlife importation permits therefor; and

(3) may provide for certain exemptions concerning the use of such wildlife for such other purposes as authorized by the secretary under such conditions and restrictions as the secretary deems necessary and for the issuance of wildlife importation permits therefor.

(b) A fee may be prescribed for wildlife importation permits pursuant to K.S.A. 32-988, and amendments thereto.

History: L. 1976, ch. 201, § 1; L. 1989, ch. 118, § 95; L. 1993, ch. 185, § 5; July 1.



32-957 Nongame and endangered species conservation act; title.

32-957. Nongame and endangered species conservation act; title. K.S.A. 32-957 through 32-963, 32-1009 through 32-1012, 32-1033 and K.S.A. 32-960a and 32-960b, and amendments thereto, shall be known and may be cited as the nongame and endangered species conservation act.

History: L. 1975, ch. 221, § 1; L. 1989, ch. 118, § 88; L. 1997, ch. 113, § 1; May 1.



32-958 Same; definitions.

32-958. Same; definitions. As used in the nongame and endangered species conservation act:

(a) "Conserve," "conserving" and "conservation" mean the use of all methods and procedures for the purposes of increasing the number of individuals within species and populations of wildlife up to the optimum carrying capacity of their habitat and maintaining such numbers. Such methods and procedures include, but are not limited to, all activities associated with scientific resources management such as research, census, law enforcement, habitat acquisition and maintenance, propagation, live trapping, transplantation, regulated taking and, when and where appropriate, the periodic or total protection of species or populations of wildlife. With respect to threatened species and endangered species, the terms mean the use of all methods and procedures, including but not limited to those described above, which are necessary to bring any threatened or endangered species to the point at which the methods, procedures and measures provided for such species pursuant to the nongame and endangered species conservation act are no longer necessary.

(b) "Ecosystem" means a system of living organisms and their environment, each influencing the existence of the other and both necessary for the maintenance of life.

(c) "Endangered species" means any species of wildlife whose continued existence as a viable component of the state's wild fauna is determined to be in jeopardy. That term also includes any species of wildlife determined to be an endangered species pursuant to Pub. L. No. 93-205 (December 28, 1973), the endangered species act of 1973, and amendments thereto.

(d) "Nongame species" means any species of wildlife not legally classified a game species, furbearer, threatened species or an endangered species by statute or by rule and regulation adopted pursuant to statute.

(e) "Optimum carrying capacity" means that point at which a given habitat can support healthy populations of wildlife species, having regard to the total ecosystem, without diminishing the ability of the habitat to continue that function.

(f) "Threatened species" means any species of wildlife which appears likely, within the foreseeable future, to become an endangered species. That term also includes any species of wildlife determined to be a threatened species pursuant to Pub. L. No. 93-205 (December 28, 1973), the endangered species act of 1973, and amendments thereto.

(g) "Wildlife" means any member of the animal kingdom, including, without limitation, any mammal, fish, bird, amphibian, reptile, mollusk, crustacean, arthropod or other invertebrate, and includes any part, product, egg or offspring thereof, or the dead body or parts thereof.

History: L. 1975, ch. 221, § 2; L. 1989, ch. 118, § 89; July 1.



32-959 Same; nongame species.

32-959. Same; nongame species. (a) The secretary shall conduct investigations on nongame species in order to develop information relating to population, distribution, habitat needs, limiting factors and other biological and ecological data to determine conservation measures necessary for their continued ability to sustain themselves successfully. On the basis of such information and determinations, the secretary shall adopt rules and regulations pursuant to K.S.A. 32-963 which contain a list of the nongame species deemed by the secretary to be in need of conservation and shall develop conservation programs pursuant to K.S.A. 32-962 which are designed to insure the continued ability of such nongame species to perpetuate themselves successfully. The secretary shall conduct ongoing investigations of nongame species.

(b) The secretary shall adopt such rules and regulations pursuant to K.S.A. 32-963 which establish limitations relating to taking, possessing, transporting, exporting, processing, selling, offering for sale or shipping as are deemed necessary by the secretary to conserve such nongame species.

History: L. 1975, ch. 221, § 3; L. 1989, ch. 118, § 90; July 1.



32-960 Same; threatened or endangered species.

32-960. Same; threatened or endangered species. (a) The secretary shall determine whether any species of wildlife indigenous to the state is a threatened species or an endangered species in this state because of any of the following factors:

(1) The present or threatened destruction, modification or curtailment of its habitat or range;

(2) the overutilization of such species for commercial, sporting, scientific, educational or other purposes;

(3) disease or predation;

(4) the inadequacy of existing regulatory mechanisms; or

(5) the presence of other natural or man-made factors affecting its continued existence within this state.

(b) (1) The secretary shall make the determinations required by subsection (a) on the basis of the best scientific, commercial and other data available to the secretary and after consultation, as appropriate, with federal agencies, other interested state agencies and interested persons and organizations.

(2) In determining whether any species of wildlife is a threatened species or an endangered species in this state, the secretary shall take into consideration those actions, if any, being carried out or about to be carried out by the federal government, by other states, by other agencies of this state or political subdivisions thereof, or by nongovernmental persons or organizations which may affect the species under consideration.

(3) Species of wildlife which occur in this state and which have been determined to be threatened species or endangered species pursuant to Pub. L. No. 93-205 (December 28, 1973), the endangered species act of 1973, and amendments thereto, shall receive full consideration by the secretary to determine whether each such species is a threatened or an endangered species in this state.

(c) (1) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations pursuant to K.S.A. 32-963, and amendments thereto, which contain a list of all species of wildlife indigenous to this state which have been determined to be endangered species pursuant to this section and a list of all such species which have been determined to be threatened species pursuant to this section. Each list shall refer to the species contained therein by their scientific and common names, if any, and shall specify with respect to each such species the portion of the range of such species within this state in which it is threatened or endangered.

(2) The secretary may not add a species to nor remove a species from any such list unless the secretary has first:

(A) Published a public notice of such proposed action;

(B) notified the governor of any state which shares a common border with this state and in which the subject species is known to occur that such action is being proposed; and

(C) (i) in cases where the secretary determines that an emergency situation exists, published a public notice that such an emergency situation exists, together with a summary of facts that support such determination; or (ii) in all other cases, conducted public informational meetings to coincide with the scientific review outside the agency which will recommend action with regard to the addition of the species to or removal of the species from the list. All documents within the control and custody of the secretary that pertain to adding the species to or removing the species from the list shall be made available to the public in a local repository, such as a public library, courthouse or regional office of the department. The secretary shall also mail a notice of the proposed addition of the species to or removal of the species from the list to federal and state agencies and local and tribal governments that are or may be affected by results of the review and to all individuals and organizations that have requested notification of department action regarding the administration of this act. The secretary shall also issue news releases to publicize the proposed addition of the species to or removal of the species from the list.

(3) Upon the petition of an interested person, the secretary shall conduct a review of any listed or unlisted species of wildlife proposed to be removed from or added to either of the lists adopted pursuant to this subsection (c), but only if the secretary makes a determination and publishes a public notice that such person has presented substantial evidence which warrants such a review. Once the secretary has made a determination that a review is warranted, the process described in subsection (c)(2), including the conducting of a public information meeting, shall apply.

(d) Every five years the secretary shall conduct a review of the species listed pursuant to this act (except for those species listed pursuant to the federal endangered species act of 1973, as amended) and shall submit any proposed changes in the listings to the following for consideration: (1) Federal and state agencies and local and tribal governments that are or may be affected by results of the change; and (2) all individuals and organizations that have requested notification of departmental action regarding administration of this act. After at least 90 days for comment by the agencies, governments, individuals and organizations to which the proposed changes are submitted, the secretary shall submit to the commission proposed rules and regulations making any changes that the secretary determines should be made in the listings.

History: L. 1975, ch. 221, § 4; L. 1989, ch. 118, § 91; L. 1997, ch. 113, § 2; May 1.



32-960a Same; recovery plans; advisory committees, duties.

32-960a. Same; recovery plans; advisory committees, duties. (a) On or before January 1, 1998, the secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations establishing procedures for developing and implementing recovery plans for all species listed as in need of conservation, threatened or endangered. The secretary shall give priority to development of recovery plans for particular species based on a cumulative assessment of the scientific evidence available. Based on the priority ranking, the secretary shall develop and begin implementation of recovery plans for at least two listed species on or before January 1, 1999.

(b) Whenever a species is added to the list of threatened or endangered species, the secretary shall establish a volunteer local advisory committee composed of members broadly representative of the area affected by the addition of the species to the list. Members shall include representatives of specialists from academic institutions, agribusiness and other trade organizations, state environmental and conservation organizations and other interested organizations and individuals. In addition, the membership shall include, if appropriate, landowners and public officials representing state, local and tribal governments. To the maximum extent possible, committee membership shall evenly balance the interests of all potentially affected groups and institutions.

(c) The advisory committee shall: (1) Work with the secretary to adapt the listing of the species and the recovery plan for the species to the social and economic conditions of the affected area; and (2) disseminate information to the public about the scientific basis of the decision to list the species, the regulatory process and incentives available to landowners pursuant to this act.

(d) If a species in need of conservation receives a priority ranking to develop and begin implementation of a recovery plan, the secretary shall establish a volunteer local advisory committee in the same manner as provided by subsection (b) to work with the secretary to adapt the recovery plan and disseminate information to the public.

(e) In implementing a recovery plan for a species, the secretary shall consider any data, recommendations and information provided by the advisory committee.

History: L. 1997, ch. 113, § 3; May 1.



32-960b Same; guidelines for enforcement and permit requirements.

32-960b. Same; guidelines for enforcement and permit requirements. The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations establishing those guidelines prescribed in the operational directive of the secretary dated January 18, 1996, as the guidelines for law enforcement actions and permit requirements relating to the species listed as threatened or endangered pursuant to the Kansas nongame and endangered species conservation act and based on a determination of "intent" as it relates to lawful activities associated with normal farming and ranching practices. In addition, such rules and regulations incorporating the operational directive shall establish guidelines for enforcement activities related to development of residential and commercial property on privately owned property financed with private, nonpublic funds.

History: L. 1997, ch. 113, § 4; May 1.



32-961 Same; special permits.

32-961. Same; special permits. (a) Whenever any species is listed as a threatened species pursuant to K.S.A. 32-960, the secretary shall adopt such rules and regulations pursuant to K.S.A. 32-963 as the secretary deems necessary and advisable to provide for the conservation of such species. By rules and regulations adopted pursuant to K.S.A. 32-963, the secretary may prohibit with respect to any threatened species included in a list adopted pursuant to K.S.A. 32-960 any act which is prohibited under subsection (b) with respect to any endangered species included in a list adopted pursuant to K.S.A. 32-960.

(b) Except as otherwise specifically provided by this section or rules and regulations adopted pursuant to this section, a special permit is required for any person subject to the jurisdiction of this state to:

(1) Export from this state any endangered species included in a list adopted pursuant to K.S.A. 32-960;

(2) possess, process, sell, offer for sale, deliver, carry, transport or ship, by any means whatsoever, any such endangered species; or

(3) act in a manner contrary to any rule and regulation adopted by the secretary pursuant to authority provided by K.S.A. 32-957 through 32-963 and 32-1009 through 32-1012, which pertains to such endangered species or to any threatened species of wildlife included in a list adopted pursuant to K.S.A. 32-960.

(c) Subsection (b) does not apply to any endangered species listed pursuant to K.S.A. 32-960 and any species of wildlife determined to be an endangered species pursuant to Pub. L. 93-205 (December 28, 1973), the endangered species act of 1973, and amendments thereto, entering the state from another state or from a point outside the territorial limits of the United States and being transported to a point within or beyond the state in accordance with the terms of any federal permit or permit issued under the laws or regulations of another state.

(d) The secretary may issue special permits to authorize, under such terms and conditions as the secretary prescribes, any act described in subsection (b) or any act which is otherwise prohibited by rules and regulations adopted pursuant to subsection (a), for scientific purposes or to enhance the propagation or survival of the affected species. Application for such permit shall be made to the secretary or the secretary's designee and shall be accompanied by the fee prescribed pursuant to K.S.A. 32-988. The secretary shall maintain a list of permit applications under this subsection. Where such applications have been approved and special permits have been issued, the secretary shall maintain a list of such permits, including therein the name and address of the permittee and the terms and conditions prescribed for each such permit. The secretary shall keep such lists current and shall file copies thereof, along with any additions or amendments, with the secretary of the interior of the federal government.

(e) Threatened or endangered species included in a list adopted pursuant to K.S.A. 32-960 may be captured or destroyed without a permit by any person in an emergency situation involving an immediate and demonstrable threat to human life.

History: L. 1975, ch. 221, § 5; L. 1989, ch. 118, § 92; July 1.



32-962 Same; programs for conservation.

32-962. Same; programs for conservation. (a) The secretary shall establish such programs, including acquisition of land or aquatic habitat, as are deemed necessary for the conservation of nongame, threatened and endangered species. The secretary shall utilize all authority vested in the secretary by the laws of this state to carry out the purposes of this section with the exception that the secretary shall not utilize the power of eminent domain to carry out such programs unless a specific authorization and appropriation is made therefor by the legislature.

(b) (1) In carrying out programs authorized by this section, the secretary may enter into agreements with federal agencies, other states, other state agencies, political subdivisions of this state or private persons for administration and management of any area established under this section or utilized for conservation of nongame species, species in need of conservation or threatened or endangered species. Such programs shall include, but not be limited to, the following conservation agreements:

(A) Prelisting conservation agreement: An agreement identifying land where the contracting entity agrees to carry out management activities that increase the likelihood of species survival before a species is listed as threatened or endangered. The intent of such agreement would be to allow the contracting entity to carry out management activities specified in the agreement during the life of the agreement without penalties of law enforcement action or permitting requirements if the species is listed at a later date.

(B) Safe harbor agreement: An agreement in which the contracting entity agrees to maintain or enhance suitable, but currently unoccupied, habitat for a species listed as in need of conservation, threatened or endangered so as to increase utilization of the habitat by a listed species. The intent of such agreement would be to protect the contracting entity from any restrictions on land use that might otherwise occur if a listed species immigrates into the habitat.

(C) No take agreement: An agreement allowing the contracting entity to implement voluntary management activities that maintain, enhance, set aside or create habitat for species listed as in need of conservation, threatened or endangered. The intent of such agreement would be to provide assurance that the management activities specified in the agreement would not lead to penalties of law enforcement action or permitting requirements if future changes in land use are needed.

(2) The initial term of any agreement pursuant to subsection (b)(1) shall be five years. An agreement may be continued, with or without modification, after the five-year term, subject to review and determination by all parties. In the absence of a mutually satisfactory determination by the parties that an agreement should continue, the agreement will terminate.

(c) The governor shall review other programs administered by the governor and utilize such programs in furtherance of the purposes of the nongame and endangered species conservation act. All state agencies shall cooperate with the secretary in furtherance of the conservation of nongame, threatened and endangered species.

History: L. 1975, ch. 221, § 6; L. 1989, ch. 118, § 93; L. 1997, ch. 113, § 5; May 1.



32-963 Rules and regulations.

32-963. Rules and regulations. The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, such rules and regulations that the secretary deems necessary to implement and administer the provisions of the nongame and endangered species conservation act.

History: L. 1975, ch. 221, § 7; L. 1988, ch. 366, § 7; L. 1989, ch. 118, § 94; July 1.



32-965 Big game control; permits.

32-965. Big game control; permits. (a) As used in this section, terms have the meanings provided by K.S.A. 32-701, and amendments thereto.

(b) It shall be a goal of the department to manage big game populations in the state at levels consistent with existing habitat and landowner and community tolerance. For this purpose, the secretary is authorized to issue big game control permits, in addition to big game permits and game tags issued during regularly designated hunting seasons.

(c) For each big game control permit issued, the secretary may designate the period of time, the location and the number and type of big game that may be harvested. Use of any big game control permit shall require the permission of the landowner or tenant of the property where it is to be used.

(d) The secretary shall consult with representatives of farming and ranching organizations, county and city government associations and hunting organizations in the development, modification and implementation of a big game control permit program.

(e) The secretary, in accordance with K.S.A. 32-805, and amendments thereto, may adopt such rules and regulations as necessary to implement to the provisions of this section. Such rules and regulations shall not require an applicant for a big game control permit to attempt to alleviate a problem with big game using any means other than hunting during the regular firearms season for the appropriate species of big game animal.

History: L. 1999, ch. 98, § 3; L. 2000, ch. 104, § 2; L. 2007, ch. 133, § 4; Jan. 1, 2008.



32-966 Deer management plan to reduce motor vehicle accidents.

32-966. Deer management plan to reduce motor vehicle accidents. The secretary of wildlife, parks and tourism and the secretary of transportation shall cooperate in developing a management plan to address reduction of motor vehicle accidents involving deer in those areas of the state experiencing high numbers of such accidents. The management plan shall include methods to identify those areas and methods to inform and communicate with landowners and tenants in those areas regarding measures to reduce local deer populations.

History: L. 2000, ch. 104, § 3; L. 2007, ch. 133, § 5; L. 2012, ch. 47, § 50; July 1.



32-967 Deer management to reduce property damage.

32-967. Deer management to reduce property damage. The secretary shall identify local geographical areas in which deer populations are causing significant property damage. The secretary is hereby authorized and directed to take such actions as are necessary to reduce the deer populations in such areas for the purpose of reducing damage to private property.

History: L. 2003, ch. 121, § 6; Jan. 1, 2004.



32-968 Landowner deer management program; report; pilot project.

32-968. Landowner deer management program; report; pilot project. (a) The department is hereby authorized and directed to develop a report containing recommendations for the establishment of a landowner deer management program. The report shall include recommended procedures, requirements and guidelines to provide qualified landowners an allotment of antlered and antlerless deer permits that may be transferred by the landowner to resident or nonresident deer hunters for use on such landowner's property and may include such other recommendations as the department finds appropriate. Such report shall be presented to the senate natural resources committee and the house tourism and parks committee on or before January 15, 2004.

(b) The department is hereby authorized to implement a pilot program not to exceed five project locations for the landowner deer management program. Landowners who participate in the landowner deer management program shall not be eligible to apply for and receive nonresident deer permits pursuant to subsection (o) of K.S.A. 32-937, and amendments thereto. Deer permits authorized for the program shall be restricted to the property described in the individual plan and the number of permits shall be established in an agreement with the landowner and the department using criteria developed by the department. Permits issued through the landowner deer management program shall not be part of the nonresident deer permit allocation allowed under subsection (m) of K.S.A. 32-937, and amendments thereto. The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations providing for the implementation and evaluation of the pilot program and issuance of permits within the landowner deer management program. The provisions of this subsection shall expire January 1, 2008.

History: L. 2003, ch. 121, § 4; L. 2004, ch. 76, § 1; July 1.



32-969 Wild turkey permits; tags; definitions.

32-969. Wild turkey permits; tags; definitions. On and after January 1, 2005:

(a) Except as otherwise provided by law or rules and regulations of the secretary and in addition to any other license, permit or stamp required by law or rules and regulations of the secretary, a valid wild turkey permit and game tags are required to take any wild turkey in this state.

(b) The fee for wild turkey permits and game tags shall be the amount prescribed pursuant to K.S.A. 32-988, and amendments thereto.

(c) A wild turkey permit and game tags are valid throughout the state or such portion thereof as provided by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto.

(d) Unless otherwise provided by law or rules and regulations of the secretary, a wild turkey permit and game tags are valid from the date of issuance and shall expire at the end of the season for which issued.

(e) The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations for each regular or special wild turkey hunting season and for each management unit regarding wild turkey permits and game tags. The secretary is hereby authorized to issue wild turkey permits and game tags pertaining to the taking of wild turkeys. No wild turkey permits or game tags shall be issued until the secretary has established, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, a regular or special wild turkey hunting season.

(f) A wild turkey permit shall state the number and sex of wild turkeys which may be killed by the permittee. The secretary may require a wild turkey permittee to provide survey information at the conclusion of the open season.

(g) If required by the secretary, the permittee shall permanently affix the carcass tag to the carcass of any wild turkey immediately after killing, in accordance with rules and regulations adopted by the secretary. Thereafter, the permittee shall take such killed wild turkey to a check station as may be required in the rules and regulations, where a check station tag shall be affixed to the wild turkey carcass if the kill is legal. Any tag shall remain affixed to the carcass until the carcass is processed for storage or consumption. The permittee shall retain the carcass tag until the carcass is consumed, given to another or otherwise disposed of.

(h) Fifty percent of the wild turkey permits authorized for a regular season in any management unit shall be issued to landowners or tenants, provided that a limited number of wild turkey permits have been authorized. A landowner or tenant is not eligible to apply for a wild turkey permit as a landowner or as a tenant in a management unit other than the unit or units which include such landowner's or tenant's land. Any wild turkey permits not issued to landowners or tenants within the time period prescribed by rule and regulation may be issued without regard to the 50% limitation.

(i) Members of the immediate family who are domiciled with a landowner or tenant may apply for a resident wild turkey permit as a landowner or as a tenant, but the total number of landowner or tenant wild turkey permits issued to a landowner or tenant and a landowner's or tenant's immediate family shall not exceed one permit for each 80 acres owned by such landowner or operated by such tenant. Evidence of ownership or tenancy, if requested, shall be provided to the department.

(j) As used in this section:

(1) "Landowner" means a resident owner of farm or ranch land of 80 acres or more located in the state of Kansas.

(2) "Tenant" means an individual who is actively engaged in the agricultural operation of 80 acres or more of Kansas farm or ranch land for the purpose of producing agricultural commodities or livestock and who: (A) Has a substantial financial investment in the production of agricultural commodities or livestock on such farm or ranch land and the potential to realize substantial financial benefit from such production; or (B) is a bona fide manager having an overall responsibility to direct, supervise and conduct such agricultural operation and has the potential to realize substantial benefit from such production in the form of salary, shares of such production or some other economic incentive based upon such production. Evidence of tenancy, if requested, shall be provided to the department and may include, but is not limited to, natural resource conservation services records, farm service agency records, or written agricultural contract or lease documentation.

(3) "Regular season" means a statewide wild turkey hunting season authorized annually which may include one or more seasons restricted to specific types of equipment.

(4) "Special season" means a wild turkey hunting season in addition to a regular season authorized on an irregular basis or at different times of the year other than the regular season.

(5) "General permit" means a wild turkey hunting permit available to Kansas residents not applying for wild turkey permits as a landowner or tenant.

(6) "Nonresident permit" means a wild turkey hunting permit available to individuals who are not Kansas residents.

History: L. 2004, ch. 99, § 12; L. 2007, ch. 133, § 6; L. 2008, ch. 17, § 1; July 1.



32-970 Commission permits to take big game; issuance.

32-970. Commission permits to take big game; issuance. (a) The commission may authorize commission permits to take big game. Such permits shall be made available only to local chapters of nonprofit organizations based or operating in Kansas that actively promote wildlife conservation and the hunting and fishing heritage. Organizations that oppose hunting and fishing shall not be eligible for award of a commission permit.

(b) The issuance of commission permits shall be subject to the following limitations:

(1) Not more than one permit allowing the taking of an antelope shall be issued in a calendar year;

(2) not more than one permit allowing the taking of an elk shall be issued in a calendar year;

(3) any deer permits may comprise the entire allotment or the balance of the total quota if permits for other species are issued;

(4) a total of not more than seven commission permits shall be available in one calendar year; and

(5) commission permits shall not be included in nor reduce any limited quota permit allotments set by other rules and regulations of the secretary.

(c) Not more than one commission permit may be issued to an organization, but this limitation shall not preclude individual chapters of the same organization from being issued permits.

(d) Organizations receiving commission permits shall market the permit to the public in order to receive the maximum financial benefit available for the organization and the department.

(e) Application requests by qualified organizations shall be submitted to any member of the commission and shall be provided to the commission as a whole.

(f) The commission shall conduct a random drawing from the pool of eligible qualified organizations to award commission permits, subject to the approval of the secretary.

(g) Organizations shall not be eligible to receive a commission permit more than once in a three-year period.

(h) Organizations awarded commission permits shall pay to the department the price established by rules and regulations for the highest value for the type of permit awarded. No other compensation shall be provided to the commission or the department with regard to issuance of a commission permit. The balance of the sale price for the permit shall be retained by the organization. If the organization is Kansas hunters feeding the hungry, inc., not less than 15% of the amount retained by the organization shall be used to supplement department sponsored or approved projects. For any other organization, not less than 85% shall be used to supplement department sponsored or approved projects.

(i) Limitations established by law or by rules and regulations adopted by the secretary pursuant to K.S.A. 32-807, and amendments thereto, relating to the ability to receive a same species permit in the future shall apply to the final recipient of the commission permit.

(j) Commission permits shall only be issued in the name of the final recipient. Once a commission permit is issued in the name of the final recipient, it shall not be transferred to any other individual.

(k) Any commission permit shall be subject to the restrictions of the season, sex, equipment type or hunt units as issued on the permit by the department.

(l) The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, such rules and regulations as necessary to implement the provisions of this section.

History: L. 2005, ch. 99, § 1; L. 2007, ch. 143, § 1; L. 2008, ch. 50, § 1; Apr. 10.



32-971 Youth hunt of a lifetime and wounded warrior deer permits; issuance.

32-971. Youth hunt of a lifetime and wounded warrior deer permits; issuance. (a) The department may authorize youth hunt of a lifetime and wounded warrior deer permits to take deer. Youth hunt of a lifetime permits shall be made available only to nonprofit organizations based or operating in Kansas that actively promote hunting for youth under the age of 21 who are handicapped or experiencing life threatening illnesses. Wounded warrior deer permits shall be made available only to disabled veterans who sustained injuries in combat and have a service-connected disability of not less than 30%.

(b) The issuance of youth hunt of a lifetime and wounded warrior deer permits shall be subject to the following limitations:

(1) A total of not more than 10 youth hunt of a lifetime permits and not more than 10 wounded warrior permits shall be available in each calendar year;

(2) youth hunt of a lifetime permits and wounded warrior permits shall not be included in nor reduce any limited quota permit allotments set by other rules and regulations of the secretary.

(c) The department shall conduct a random drawing from the pool of eligible qualified organizations to award youth hunt of a lifetime or eligible individuals to award wounded warrior permits, if demand exceeds the allocation of permits, as determined by the department.

(d) Organizations awarded youth hunt of a lifetime permits and individuals awarded wounded warrior permits shall pay to the department the price established by rules and regulations for the highest value for the type of permit awarded.

(e) Youth hunt of a lifetime and wounded warrior permits shall only be issued in the name of the final recipient. Once a youth hunt of a lifetime or wounded warrior permit is issued in the name of the final recipient, it shall not be transferred to any other individual.

(f) Youth hunt of a lifetime and wounded warrior permits shall be subject to the restrictions of the season, sex, equipment type or hunt units as issued on the permit by the department.

(g) Organizations awarded youth hunt of a lifetime permits shall provide the department with a final report on the use of the permit by the final recipient not later than 30 days following the close of the season for which the permit is valid.

(h) The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, such rules and regulations as necessary to implement the provisions of this section.

History: L. 2007, ch. 143, § 3; L. 2013, ch. 17, § 1; Apr. 11.



32-974 Private water fishing impoundment; exemptions.

32-974. Private water fishing impoundment; exemptions. The owner or tenant having possession and control of a private water fishing impoundment and desiring to use it for the propagation or raising of fish for private use or to be sold or used commercially may do so without securing or holding any state license, permit or stamp and without being limited as to numbers, time or manner of taking fish from such impoundment.

History: L. 1965, ch. 269, § 1; L. 1971, ch. 147, § 1; L. 1989, ch. 118, § 86; July 1.



32-975 Same; waiver of exemptions.

32-975. Same; waiver of exemptions. The owner or tenant having possession and control of a private water fishing impoundment and desiring to secure fish stock from the state of Kansas may make application to the department for fish for stocking. If the impoundment is stocked by the department, the owner or tenant waives all of the exemptions provided by K.S.A. 32-906, 32-941 and 32-974 and thereafter, for a period of 10 years, the impoundment and fishing privileges therein shall be subject to the licensing requirements and all other laws of the state and rules and regulations of the secretary relative to fishing in the state.

History: L. 1965, ch. 269, § 2; L. 1989, ch. 118, § 87; July 1.



32-976 Private water fishing impoundments; stocking or restocking of fish prohibited, when.

32-976. Private water fishing impoundments; stocking or restocking of fish prohibited, when. Except for research, scientific or demonstration purposes, the secretary of wildlife, parks and tourism shall not stock or restock fish in any private water impoundment constructed by man and located wholly within lands owned or leased by the individual maintaining such impoundment unless the fish are secured from a private fish grower. These private waters do not include any impoundment constructed, owned, leased or operated by a federal, state or local governmental agency or by a person who has entered into an agreement with a federal, state or local governmental agency that such impoundment will be open to public access and use.

History: L. 1990, ch. 139, § 3; L. 2012, ch. 47, § 51; July 1.



32-980 Form, content; resident, nonresident; armed forces personnel; students; contributions to Kansas hunters feeding the hungry.

32-980. Form, content; resident, nonresident; armed forces personnel; students; contributions to Kansas hunters feeding the hungry. (a) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations prescribing:

(1) Procedures for, the form and content of and the requirements for applications for licenses, permits, stamps and other issues of the department, and duplicates thereof; and

(2) procedures for issuance of and the form and content of licenses, permits, stamps and other issues of the department, and duplicates thereof.

(b) The secretary shall provide for both resident and nonresident licenses, permits, stamps and other issues of the department, and duplicates thereof, except that:

(1) A nonresident who is on active duty with any branch or department of the armed forces of the United States while stationed within this state may purchase licenses, permits, stamps and other issues of the department, except a lifetime fishing, hunting or furharvester or combination hunting and fishing license as provided in K.S.A. 32-930, and amendments thereto, and may engage in any activity authorized by such license, permit, stamp or other issue under the same conditions as a resident of this state. Such person shall carry in the person's possession when fishing, hunting or furharvesting such license, permit, stamp or other issue and a card or other evidence identifying such person as being on active duty in the armed forces of the United States.

(2) A person who is on active duty with any branch or department of the armed forces of the United States and who was a resident of this state immediately prior to entry into the armed forces, and any member of the immediate family of such person who is domiciled with such person, may purchase licenses, permits, stamps and other issues of the department and may engage in any activity authorized by such license, permit, stamp or other issue under the same conditions as a resident of this state.

(3) A nonresident who is a registered full time student in residence of a public or private secondary, postsecondary or vocational school located in this state may purchase licenses, permits, stamps and other issues of the department, except a lifetime fishing, hunting or furharvester or combination hunting and fishing license as provided in K.S.A. 32-930, and amendments thereto, and may engage in any activity authorized by such license, permit, stamp or other issue under the same conditions as a resident of this state. Such person shall carry in the person's possession when fishing, hunting or furharvesting such license, permit, stamp or other issue and a card or other evidence identifying such person as a full time student.

(c) The forms adopted pursuant to this section for hunting licenses shall include a provision for the applicant to make a voluntary contribution of $2 or more to support the activities of Kansas hunters feeding the hungry, inc.

History: L. 1989, ch. 118, § 97; L. 1993, ch. 185, § 6; L. 1997, ch. 69, § 1; L. 1999, ch. 120, § 3; L. 2004, ch. 76, § 2; L. 2008, ch. 50, § 2; Apr. 10.



32-981 Duplicates.

32-981. Duplicates. If a person holds a currently valid license, permit, stamp or other issue of the department and such issue is lost or destroyed, such person may secure a duplicate issue of the same kind as the original by making application to the secretary and paying the fee prescribed pursuant to K.S.A. 32-988. A duplicate shall be issued for the remainder of the term of the original issue if:

(a) The right of the applicant to such duplicate is established to the satisfaction of the secretary and such applicant complies with the rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto, and pertaining to such duplicate; or

(b) (1) the applicant takes an oath before the issuer of the license, permit, stamp or other issue that the applicant has been issued a currently valid license, permit, stamp or other issue and it has been lost or destroyed;

(2) the applicant forwards such oath to the secretary, together with the certificate of the issuer that the applicant was issued such license, permit, stamp or other issue and a statement containing its date and number and the name of the applicant; and

(3) the right of the applicant to such duplicate is established to the satisfaction of the secretary.

(c) A duplicate issued pursuant to this section shall entitle the rightful holder thereof to the same privilege and shall expire on the same date as the original license, permit, stamp or other issue.

History: L. 1927, ch. 221, § 18; L. 1931, ch. 191, § 3; L. 1933, ch. 187, § 3; L. 1937, ch. 239, § 1; L. 1951, ch. 280, § 1; L. 1957, ch. 249, § 1; L. 1959, ch. 191, § 1; L. 1971, ch. 141, § 1; L. 1978, ch. 152, § 3; L. 1982, ch. 175, § 7; L. 1987, ch. 139, § 1; L. 1989, ch. 118, § 98; July 1.



32-982 Application; procedure.

32-982. Application; procedure. (a) Except as otherwise provided by law, any person may secure a license, permit, stamp or other issue of the department upon application to any county clerk in this state, to a person appointed pursuant to K.S.A. 32-985 or to the secretary or the secretary's designee and payment of the fee prescribed by law or pursuant to K.S.A. 32-988.

History: L. 1927, ch. 221, § 16; L. 1931, ch. 191, § 2; L. 1933, ch. 187, § 2; L. 1935, ch. 181, § 1; L. 1943; ch. 170, § 1; L. 1947, ch. 258, § 1; L. 1953, ch. 215, § 1; L. 1960, ch. 48, § 1; L. 1969, ch. 210, § 1; L. 1972, ch. 158, § 4; L. 1973, ch. 178, § 1; L. 1978, ch. 152, § 2; L. 1981, ch. 174, § 1; L. 1982, ch. 175, § 6; L. 1985, ch. 130, § 2; L. 1985, ch. 131, § 2; L. 1985, ch. 134, § 2; L. 1986, ch. 148, § 1; L. 1988, ch. 130, § 1; L. 1989, ch. 118, § 99; July 1.



32-983 Issuance by department; lost or stolen issues or fees.

32-983. Issuance by department; lost or stolen issues or fees. (a) The secretary or the secretary's designated employees shall be authorized, at the headquarters or field offices of the department, to issue any license, permit, stamp or other issue of the department. Subject to the requirements of law or rules and regulations of the secretary, such issue shall be issued to any person upon application and payment of the fee prescribed by law or pursuant to K.S.A. 32-988.

(b) Whenever any license, permit, stamp or other issue of the department, or any fee collected from the sale thereof, is lost, stolen or destroyed while in possession of a designated employee of the secretary and the secretary, upon investigation, finds that such issue or fee was lost, stolen or destroyed by a cause beyond the control of the designated employee, the secretary shall relieve the designated employee from payment for such issue or fee. Whenever the secretary finds, upon investigation, that any such issue or fee was lost, stolen or destroyed by a cause within the control of the designated employee, such employee may be liable for payment of all or a portion of the value of such issue or fee.

History: L. 1978, ch. 152, § 15; L. 1982, ch. 175, § 10; L. 1989, ch. 118, § 100; July 1.



32-984 Issuance by county clerk's office; disposition of fees.

32-984. Issuance by county clerk's office; disposition of fees. (a) The county clerk of each county or the clerk's designated employees may issue, at the county clerk's office, any license, permit, stamp or other issue of the department which the county clerk is authorized to issue pursuant to law or rules and regulations of the secretary. The county clerk shall issue such license, permit, stamp or other issue under seal.

(b) The county clerk shall pay daily to the county treasurer of the county all moneys collected by the clerk from fees for issues of the department. The county treasurer shall remit all such moneys paid to the county treasurer to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and shall be credited as provided by K.S.A. 32-990, 32-991 and 32-993, and amendments thereto.

(c) The county clerk may collect and retain a service charge fee, as provided by K.S.A. 32-989, and amendments thereto, for each issue of the department issued or sold by the clerk.

History: L. 1927, ch. 221, § 17; L. 1989, ch. 118, § 101; L. 1993, ch. 185, § 7; L. 2001, ch. 5, § 100; July 1.



32-985 Agents; designation; bond; disposition of fees.

32-985. Agents; designation; bond; disposition of fees. (a) The secretary or the county clerk of any county in this state may appoint such number of persons as necessary to serve the convenience of applicants for licenses, permits, stamps and other issues of the department and may authorize such persons to issue such licenses, permits, stamps and other issues to both residents and nonresidents of the state upon the payment of the prescribed fee.

(b) Any person appointed pursuant to this section may purchase the licenses, permits, stamps and other issues for cash from the county clerk, if appointed by the clerk, or from the secretary, if appointed by the secretary, or, in lieu thereof, such person shall be required to execute a special surety bond to the state of Kansas conditioned on payment of all moneys received from fees for licenses, permits, stamps and other issues of the department and on payment of the maximum value for all licenses, permits, stamps and issues of the department not settled for and not returned to the county clerk or secretary appointing such person. The bond shall be in a form prescribed by the secretary and the fee therefor shall be in the amount prescribed pursuant to K.S.A. 32-988 and shall be deposited in the manner prescribed by K.S.A. 32-990 and 32-991. The bond shall be in an amount fixed by the county clerk, if the person is appointed by the clerk, or in an amount fixed by the secretary, if the person is appointed by the secretary, but such amount shall not be less than the maximum amount which can be realized from the sale of the issues of the department in such person's possession. The bond shall be filed in the office of the county treasurer, if the person is appointed by the county clerk, or with the secretary, if the person is appointed by the secretary.

(c) Any person appointed pursuant to this section and electing to file a bond, upon the execution and filing of the required bond, shall be the agent of the county clerk, if appointed by the clerk, or of the secretary, if appointed by the secretary, for the issuance of licenses, permits, stamps or other issues of the department in the county, if appointed by a county clerk, or approved place of business, if appointed by the secretary, during such time as the bond is effective until the appointment expires or is revoked. Persons electing not to file a bond shall become agents immediately upon their appointment.

(d) No agent appointed pursuant to this section shall offer for sale a license, permit, stamp or other issue of the department for an amount less than the fee prescribed pursuant to law or rules and regulations of the secretary for such issue.

(e) All fees collected by the bonded agent for licenses, permits, stamps and other issues of the department shall be paid to the county clerk, if the agent is appointed by the county clerk, or to the secretary, if the agent is appointed by the secretary, at such times and places as the county clerk or secretary, as appropriate, designates, but settlement shall be made at least three days before the expiration date of the issues in the possession of the agent. Upon receipt of such fees by the county clerk, the clerk shall remit the entire amount thereof to the county treasurer in the manner provided in K.S.A. 32-984 for disposition in the manner provided for in that section. Upon receipt of such fees by the secretary, the fees shall be disposed of as provided in K.S.A. 32-990, 32-991 and 32-993. All unsold issues of the department shall be returned to the county clerk, if the agent is appointed by the clerk, or to the secretary, if the agent is appointed by the secretary.

(f) The secretary may examine, at any reasonable time, those records of any agent appointed pursuant to this section which relate to issues of the department.

(g) An agent appointed pursuant to this section may collect and retain a service charge fee as provided by K.S.A. 32-989 for services in connection with the issuing or selling of licenses, permits, stamps and other issues of the department. The agent shall receive no additional compensation from the county clerk or from the secretary for such services.

History: L. 1963, ch. 244, § 1; L. 1969, ch. 138, § 1; L. 1982, ch. 175, § 4; L. 1985, ch. 130, § 1; L. 1985, ch. 131, § 1; L. 1985, ch. 134, § 1; L. 1986, ch. 101, § 1; L. 1989, ch. 118, § 102; July 1.



32-986 Same; refunds for unsold issues.

32-986. Same; refunds for unsold issues. (a) Any agent who is appointed by a county clerk pursuant to K.S.A. 32-985 and who purchases from the county clerk any licenses, permits, stamps or other issues of the department in quantities of five or more for the purpose of resale may secure a refund for any unused issues by returning them to the county clerk from whom purchased at least 10 days before their expiration. Such refunds shall be paid from the moneys in the possession of the county treasurer received from the sale of such issues.

(b) Any agent who is appointed by the secretary pursuant to K.S.A. 32-985 and who purchases from the secretary any licenses, permits, stamps or other issues of the department in quantities of five or more for the purpose of resale may secure a refund for any unused licenses, permits, stamps or other issues by returning them to the secretary at least 10 days before their expiration. Such refunds shall be paid from the moneys of the department received from the sale of such licenses, permits, stamps or other issues.

(c) The secretary may make refunds as specified by law and shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations establishing refund procedures.

History: L. 1955, ch. 231, § 1; L. 1973, ch. 178, § 2; L. 1989, ch. 118, § 103; July 1.



32-987 Issues lost or stolen while in county clerk's possession.

32-987. Issues lost or stolen while in county clerk's possession. In the event of licenses, permits, stamps or other issues of the department which are lost, stolen or destroyed while in the possession of a county clerk or an agent appointed pursuant to K.S.A. 32-985, the secretary may make such investigation as necessary and, if the secretary finds that the licenses, permits, stamps or other issues were lost, stolen or destroyed by a cause beyond the control of the county clerk or agent, the secretary may make an adjustment of the amount due for any such licenses, permits, stamps or other issues and may entirely relieve the county clerk or agent for payment of the fees for such licenses, permits, stamps or other issues or may make such lesser adjustment as the secretary considers proper.

History: L. 1963, ch. 244, § 2; L. 1989, ch. 118, § 104; July 1.



32-988 Fees.

32-988. Fees. (a) The secretary is authorized to adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations fixing the amount of fees for the following items, subject to the following limitations and subject to the requirement that no such rules and regulations shall be adopted as temporary rules and regulations:

Big game permits

Resident (other than elk permit): maximum $100

Nonresident (other than elk permit): maximum $400

Elk permit: maximum $350

Nonresident mule deer stamp: maximum $150

Nonresident applications: maximum $25

Combination hunting and fishing licenses

Resident: maximum $50

Lifetime: maximum $1,000; or 8 quarterly payments, each maximum $150

Nonresident: maximum $200

Commercial dog training permits: maximum $25

Commercial guide permit or associate guide permit

Resident: maximum $250

Nonresident: maximum $1,000

Commercial harvest or dealer permits: maximum $200

Commercial prairie rattlesnake harvesting permits

Resident or nonresident with valid hunting license: maximum $5

Resident or nonresident nonfirearm without valid hunting license: maximum $20

Controlled shooting area operator license: maximum $400

Duplicate licenses, permits, stamps and other issues of the department: maximum $10

Falconry

Permits: maximum $300

Examinations: maximum $100

Field trial permits: maximum $25

Fishing licenses

Resident: maximum $25

Lifetime: maximum $500; or 8 quarterly payments, each maximum $75

Nonresident: maximum $75

Five-day nonresident: maximum $25

Institutional group: maximum $200

Special nonprofit group: maximum $200

Twenty-four-hour: maximum $10

Fur dealer licenses

Resident: maximum $200

Nonresident: maximum $400

Furharvester licenses

Resident: maximum $25

Lifetime: maximum $500; or 8 quarterly payments, each maximum $75

Nonresident: maximum $400

Game breeder permits: maximum $15

Handicapped hunting and fishing permits: maximum $5

Hound trainer-breeder running permits: maximum $25

Hunting licenses

Resident: maximum $25

Lifetime: maximum $500; or 8 quarterly payments, each maximum $75

Nonresident 16 or more years of age: maximum $125

Nonresident under 16 years of age: maximum $75

Controlled shooting area: maximum $25

Forty-eight-hour waterfowl permits: maximum $25

Migratory waterfowl habitat stamps: maximum $8

Mussel fishing licenses

Resident: maximum $200

Nonresident: maximum $1,500

Rabbit permits

Live trapping: maximum $200

Shipping: maximum $400

Raptor propagation permits: maximum $100

Rehabilitation permits: maximum $50

Scientific, educational or exhibition permits: maximum $10

Wildlife damage control permits: maximum $10

Wildlife importation permits: maximum $10

Wild turkey permits

Resident: maximum $100

Nonresident: maximum $400

Resident turkey tag: maximum $20

Nonresident turkey tag: maximum $30

Special permits under K.S.A. 32-961: maximum $100

Miscellaneous fees

Special events on department land or water: maximum $200

Special departmental services, materials or supplies: no maximum

Other issues of department: no maximum

Vendor bond: no maximum

(b) The fee for a landowner-tenant resident big game or wild turkey hunting permit shall be an amount equal to ½ the fee for a general resident big game or wild turkey hunting permit.

(c) The fee for a big game or wild turkey hunting permit for a resident under 16 years of age shall be an amount not to exceed ½ the fee for a general resident big game or wild turkey hunting permit.

(d) The fee for a furharvester license for a resident under 16 years of age shall be an amount equal to ½ the fee for a resident furharvester license.

(e) For a resident who is at least 65 years of age, but less than 75 years of age:

(1) The fee for an annual hunting license shall be an amount equal to 1/2 the fee for a general annual hunting license;

(2) the fee for an annual fishing license shall be an amount equal to 1/2 the fee for a general annual fishing license; and

(3) the fee for an annual combination hunting and fishing license shall be an amount equal to 1/2 the fee for a general annual combination hunting and fishing license.

(f) The secretary may establish, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, different fees for various classes and types of licenses, permits, stamps and other issuances of the department which may occur within each item as described under subsection (a).

(g) The provisions of subsection (e) shall expire on June 30, 2020.

History: L. 1978, ch. 152, § 14; L. 1981, ch. 174, § 2; L. 1982, ch. 175, § 9; L. 1985, ch. 131, § 3; L. 1985, ch. 134, § 3; L. 1986, ch. 149, § 4; L. 1986, ch. 151, § 1; L. 1987, ch. 144, § 1; L. 1989, ch. 119, § 1; L. 1989, ch. 118, § 105; L. 1989, ch. 274, § 2; L. 1990, ch. 141, § 2; L. 1990, ch. 139, § 2; L. 1993, ch. 139, § 2; L. 1994, ch. 245, § 2; L. 1995, ch. 164, § 4; L. 1999, ch. 98, § 2; L. 1999, ch. 149, § 3; L. 2000, ch. 165, § 4; L. 2001, ch. 17, § 2; L. 2001, ch. 211, § 9; L. 2003, ch. 121, § 2; L. 2004, ch. 99, § 8; L. 2007, ch. 133, § 7; L. 2012, ch. 154, § 7; Jan. 1, 2013.

Revisor's Note:

Section was also amended by L. 2001, ch. 131, § 1, but that version was repealed by L. 2001, ch. 211, § 18.



32-989 Service charge.

32-989. Service charge. (a) In addition to the fees prescribed pursuant to law or rules and regulations of the secretary, the secretary shall, and the county clerk and any agent appointed pursuant to K.S.A. 32-985, and amendments thereto, may, charge and retain a service charge fee not to exceed $1.00 for each license, permit, stamp or other issue of the department issued or sold by such secretary, county clerk or agent, except:

(1) When such service charge fee is otherwise established by law, the amount charged shall be the amount otherwise established;

(2) for licenses, permits, stamps or other issues sold by an approved telephone agent or over the internet by an approved internet agent, for which the agent may charge and receive a service fee charge negotiated by the secretary and the agent, in addition to the actual cost remitted to the department of the licenses, permits, stamps or other issues sold during a telephone or internet transaction other than the service charge per issue and the negotiated service charge fee;

(3) in the case of a migratory waterfowl habitat stamp, the service charge fee shall not exceed $.50; and

(4) the secretary shall not charge service charge fees for issues of the department issued or sold to a person appointed by the secretary pursuant to K.S.A. 32-985, and amendments thereto, to sell such issues.

(b) Any moneys collected by the secretary for fees imposed pursuant to this section shall be disposed of as provided by K.S.A. 32-990, 32-991 and 32-993, and amendments thereto. Any such moneys collected by the county clerk shall be deposited in the county general fund.

History: L. 1989, ch. 118, § 106; L. 2003, ch. 108, § 2; July 1.



32-990 Wildlife fee fund.

32-990. Wildlife fee fund. (a) Unless otherwise directed by law, all moneys received from licenses, permits, stamps and other issues of the department, and duplicates thereof, to take, propagate, rehabilitate, collect, possess, sell, import, export, transport or deal in wildlife, or parts thereof, and all moneys from sources related thereto or allied recreational pursuits, shall be remitted in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, to the state treasurer. The state treasurer shall deposit the entire amount in the state treasury and credit it to the wildlife fee fund, which is hereby created.

(b) All costs and expenses incurred by the department for the following purposes shall be paid from the wildlife fee fund:

(1) Administering, implementing and enforcing the laws of this state relating to wildlife and its protection, propagation, preservation, management, investigation and recreational use; and

(2) acquiring title to lands and rights therein or thereon, waters or water rights, and keeping, improving and maintaining the same for the purposes described in subsection (b)(1).

(c) No moneys derived from sources described in subsections (a) or (d) shall be used for any purpose other than the administration of matters which relate to wildlife and which are under the control, authorities and duties of the secretary and department as provided by law.

(d) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the wildlife fee fund interest earnings based on:

(1) The average daily balance of moneys in the wildlife fee fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(e) All expenditures from the wildlife fee fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary.

History: L. 1927, ch. 221, § 11; L. 1938, ch. 67, § 2; L. 1989, ch. 118, § 107; L. 1992, ch. 17, § 1; L. 1996, ch. 253, § 2; May 23.



32-991 Parks fee fund.

32-991. Parks fee fund. (a) Unless otherwise directed by law and except for revenues pledged to payment of revenue bonds issued in connection with specific projects, all moneys received from state park permit fees, tolls, rentals and charges derived from the use, lease or operation of state parks, or any portion thereof or facility therein, including receipts from the park and recreation motor vehicle permit and from fees for duplicate permits and other issues of the department, all moneys derived from the sale of bonds and all moneys from sources related thereto or allied recreational pursuits shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the parks fee fund, which is hereby created.

(b) All costs and expenses incurred by the department for the following purposes shall be paid from the parks fee fund:

(1) Administering, implementing and enforcing the laws of this state relating to state parks and state park facilities and their management and use; and

(2) acquiring title to lands and rights therein or thereon, waters or water rights, and keeping, improving and maintaining the same for the purposes described in subsection (b)(1).

(c) No moneys derived from sources described in subsection (a) shall be used for any purpose other than the administration of matters which relate to state parks and which are under the control, authorities and duties of the secretary and the department as provided by law.

(d) All expenditures from the parks fee fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary.

History: L. 1955, ch. 355, § 14; L. 1963, ch. 409, § 6; L. 1989, ch. 118, § 108; L. 2001, ch. 5, § 101; July 1.



32-992 Fees from lifetime licenses; wildlife conservation fund.

32-992. Fees from lifetime licenses; wildlife conservation fund. (a) All license fees from the sale of lifetime hunting, fishing or furharvester or combination hunting and fishing licenses shall be remitted in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, to the state treasurer. The state treasurer shall deposit the entire amount in the state treasury and credit:

(1) To the wildlife fee fund, an amount equal to the amount obtained by multiplying the number of such lifetime licenses issued by the current fee for an annual fishing, hunting or furharvester or combination hunting and fishing license; and

(2) to the wildlife conservation fund, which is hereby created, the remaining balance.

(b) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the wildlife conservation fund interest earnings based on:

(1) The average daily balance of moneys in the wildlife conservation fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(c) All expenditures from the wildlife conservation fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary.

History: L. 1989, ch. 118, § 109; L. 1989, ch. 274, § 7; L. 1992, ch. 272, § 3; L. 1996, ch. 253, § 3; L. 1999, ch. 120, § 5; July 1.



32-993 Migratory waterfowl propagation and protection fund.

32-993. Migratory waterfowl propagation and protection fund. (a) All moneys received pursuant to the issuance of the migratory waterfowl habitat stamp shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the migratory waterfowl propagation and protection fund, which is hereby created. All expenditures from such fund shall be in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary.

(b) No expenditure shall be made from the migratory waterfowl propagation and protection fund except for projects approved by the secretary for the purpose of protecting and propagating migratory waterfowl, including the acquisition, by purchase or lease, of migratory waterfowl habitats in this state, and for the purpose of development, restoration, maintenance or preservation of waterfowl habitats.

History: L. 1987, ch. 135, § 4; L. 1989, ch. 118, § 110; L. 2001, ch. 5, § 102; July 1.



32-994 Wildlife and parks gifts and donations fund.

32-994. Wildlife and parks gifts and donations fund. (a) All moneys received as bequests, donations or gifts by the department shall be credited to the Kansas department of wildlife and parks private gifts and donations fund which is hereby created.

(b) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the Kansas department of wildlife and parks private gifts and donations fund interest earnings based on:

(1) The average daily balance of moneys in the Kansas department of wildlife and parks private gifts and donations fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 1987, ch. 137, § 1; L. 1988, ch. 300, § 1; L. 1989, ch. 48, § 92; L. 1989, ch. 118, § 111; L. 1989, ch. 274, § 3; L. 1992, ch. 272, § 4; L. 1996, ch. 253, § 4; May 23.



32-995 Feed the hungry fund; contributions to Kansas hunters feeding the hungry; reports to legislature.

32-995. Feed the hungry fund; contributions to Kansas hunters feeding the hungry; reports to legislature. (a) The feed the hungry fund is hereby established in the state treasury. The secretary, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, shall remit to the state treasurer all moneys received by the secretary from contributions pursuant to subsection (c) of K.S.A. 32-980, and amendments thereto. Upon receipt of the remittance, the state treasurer shall deposit the entire amount in the state treasury and credit it to the fund.

(b) Moneys in the feed the hungry fund shall be disbursed quarterly to Kansas hunters feeding the hungry, inc., to support its programs.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the feed the hungry fund interest earnings based on:

(1) The average daily balance of moneys in the feed the hungry fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(d) All expenditures from the feed the hungry fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for the purposes set forth in this section.

(e) The secretary shall report annually, beginning on February 1, 2006, to the house committee on tourism and parks and the senate committee on natural resources on the state of contributions to the feed the hungry fund and the disbursements to Kansas hunters feeding the hungry, inc.

History: L. 2004, ch. 76, § 3; L. 2008, ch. 50, § 3; Apr. 10.



32-996 Wildlife restoration fund.

32-996. Wildlife restoration fund. (a) All federal moneys received pursuant to federal assistance, federal-aid funds and federal-aid grant reimbursements related to the wildlife conservation fund under the control, authorities and duties of the Kansas department of wildlife, parks and tourism, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of the remittance, the state treasurer shall deposit the entire amount in the state treasury and credit it to the wildlife conservation fund – federal, which is hereby created. The wildlife conservation fund – federal is hereby redesignated as the wildlife restoration fund.

(b) No moneys derived from sources described in subsection (a) or (c) shall be used for any purpose other than the administration of matters which relate to purposes authorized in K.S.A. 32-992, and amendments thereto, and which are under the control, authorities and duties of the secretary of wildlife, parks and tourism and the Kansas department of wildlife, parks and tourism as provided by law.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the wildlife restoration fund interest earnings based on:

(1) The average daily balance of moneys in the wildlife restoration fund, for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) All expenditures from the wildlife restoration fund, shall be made in accordance with the appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of wildlife, parks and tourism.

History: L. 2005, ch. 181, § 2; L. 2012, ch. 47, § 52; July 1.



32-997 Sport fish restoration fund.

32-997.  Sport fish restoration fund. (a) All federal moneys received pursuant to federal assistance, federal-aid funds and federal-aid grant reimbursements related to the wildlife fee fund, under the control, authorities and duties of the Kansas department of wildlife, parks and tourism shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of the remittance, the state treasurer shall deposit the entire amount in the state treasury and credit it to the wildlife fund – federal, which is hereby created. The wildlife fund – federal is hereby redesignated as the sport fish restoration fund.

(b) No moneys derived from sources described in subsection (a) or (c) shall be used for any purpose other than the administration of matters which relate to purposes authorized under K.S.A. 32-990, and amendments thereto, and which are under the control, authorities and duties of the secretary of wildlife, parks and tourism and the Kansas department of wildlife, parks and tourism as provided by law.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the sport fish restoration fund interest earnings based on:

(1) The average daily balance of moneys in the sport fish restoration fund, for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) All expenditures from the sport fish restoration fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of wildlife, parks and tourism.

History: L. 2005, ch. 181, § 3; L. 2012, ch. 47, § 53; July 1.



32-998 Wildlife, parks and tourism nonrestricted fund.

32-998. Wildlife, parks and tourism nonrestricted fund. (a) All moneys received by the Kansas department of wildlife, parks and tourism from sources other than those identified and restricted in K.S.A. 32-990, 32-991, 32-992, 32-993, 32-994 and 32-1173, and amendments thereto, or identified and allocated to a restricted fund by any appropriation act, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. The state treasurer shall deposit the entire amount of the remittance in the state treasury and credit it to the wildlife and parks nonrestricted fund, which is hereby created. The wildlife and parks nonrestricted fund is hereby redesignated as the wildlife, parks and tourism nonrestricted fund.

(b) All expenditures from the wildlife, parks and tourism nonrestricted fund may be for federal aid eligible expenditures at the discretion of the secretary.

(c) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the wildlife, parks and tourism nonrestricted fund interest earnings based on:

(1) The average daily balance of moneys in the wildlife, parks and tourism nonrestricted fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) All expenditures from the wildlife, parks and tourism nonrestricted fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary.

History: L. 2008, ch. 2, § 1; L. 2012, ch. 47, § 54; July 1.



32-999 Cabin fees, authorization and limitations.

32-999. Cabin fees, authorization and limitations. (a) The secretary of wildlife, parks and tourism is authorized, with the approval of the Kansas wildlife, parks and tourism commission, to establish fees for the public use of cabins owned or operated by the department. At a public meeting, the secretary, with consideration by the commission, shall set an amount for each fee that encourages use of such cabins and that enables the department to maintain and operate such cabins.

(b) Such fees as described in subsection (a) shall not exceed:

(1) A maximum of $250 per night;

(2) a maximum of $1,500 per week; and

(3) a maximum of $5,000 per month.

(c) Fees for the use of cabins owned and operated by the Kansas department of wildlife, parks and tourism shall be exempt from the provisions of K.S.A. 77-415 through 77-437, and amendments thereto.

History: L. 2011, ch. 65, § 1; L. 2012, ch. 47, § 55; July 1.



32-9,100 Resident senior combination hunting and fishing pass.

32-9,100. Resident senior combination hunting and fishing pass. On and after January 1, 2013, the Kansas department of wildlife, parks and tourism shall offer a resident senior combination hunting and fishing pass to residents of this state who are 65 years of age or more. The fee for such pass shall be an amount not to exceed 1/8 the fee for a general combination lifetime hunting and fishing license. The provisions of this section shall expire on June 30, 2020.

History: L. 2012, ch. 154, § 1; July 1.






Article 10 ENFORCEMENT

32-1001 Licenses, permits, stamps and other issues of the department; unlawful acts; penalties.

32-1001. Licenses, permits, stamps and other issues of the department; unlawful acts; penalties. (a) It is unlawful for any person to:

(1) Participate or engage in any activity for which such person is required to have obtained a license, permit, stamp or other issue of the Kansas department under the wildlife, parks and tourism laws of this state or under rules and regulations of the secretary unless such person has obtained a currently valid such license, permit, stamp or other issue issued to such person;

(2) fail to carry in such person's possession a currently valid license, permit, stamp or other issue of the department, issued to such person, while participating or engaging in any activity for which such person is required to have obtained such license, permit, stamp or other issue under the wildlife, parks and tourism laws of this state or under rules and regulations of the secretary;

(3) refuse to allow examination of any license, permit, stamp or other issue of the department while participating or engaging in any activity for which such person is required to have obtained such license, permit, stamp or other issue under the wildlife, parks and tourism laws of this state or under rules and regulations of the secretary, upon demand by any officer or employee of the department or any officer authorized to enforce the laws of this state or rules and regulations of the secretary;

(4) while participating or engaging in fishing or hunting: (A) Fail to carry in such person's possession a card or other evidence which such person is required to carry pursuant to K.S.A. 32-980, and amendments thereto; or (B) refuse to allow inspection of such card or other evidence upon demand of any officer or employee of the department or any officer authorized to enforce the laws of this state or rules and regulations of the secretary; or

(5) make any false representation to secure any license, permit, stamp or other issue of the department, or duplicate thereof, or to make any alteration in any such license, permit, stamp or other issue.

(b) No person charged with violating subsection (a)(1) for failure to obtain a vehicle or camping permit for use of any state park, or any portion thereof or facility therein, or any other area or facility for which a vehicle or camping permit is required pursuant to rules and regulations of the secretary shall be convicted thereof unless such person refuses to purchase such permit after receiving a permit violation notice, which notice shall require the procurement of: (1) The proper daily permit or permits and payment within 24 hours of a late payment fee of $15; or (2) an annual vehicle or camping permit, as the case may be, if such permit has been established by rule and regulation and adopted by the secretary.

(c) (1) In any prosecution charging a violation of subsection (a)(1) for failure to obtain a permit required by K.S.A. 32-901, and amendments thereto, proof that the particular vehicle described in the complaint was in violation, together with proof that the defendant named in the complaint was at the time of the violation the registered owner of such vehicle, shall constitute in evidence a prima facie presumption that the registered owner of such vehicle was the person who parked or placed such vehicle at the time when and place where the violation occurred.

(2) Proof of a written lease of, or rental agreement for, a particular vehicle described in the complaint, on the date and at the time of the violation, which lease or rental agreement includes the name and address of the person to whom the vehicle was leased or rented at the time of the violation, shall rebut the prima facie evidence that the registered owner was the person who parked or placed the vehicle at the time when and place where the violation occurred.

(d) No person who is a resident of this state and charged with violating subsection (a)(1) or (a)(2) shall be convicted thereof if such person produces in court or the office of the arresting officer the appropriate license, permit, stamp or other issue of the department, lawfully issued to such person and valid at the time of such person's arrest.

(e) Any person convicted of violating provisions of this section shall be subject to the penalties prescribed in K.S.A. 32-1031, and amendments thereto, except as provided in K.S.A. 32-1032, and amendments thereto, relating to big game and wild turkey.

History: L. 1911, ch. 198, § 10; L. 1921, ch. 196, § 3; R.S. 1923, 32-106; L. 1970, ch. 154, § 1; L. 1982, ch. 175, § 8; L. 1989, ch. 118, § 113; L. 1991, ch. 107, § 1; L. 1993, ch. 185, § 8; L. 2001, ch. 131, § 2; L. 2002, ch. 96, § 5; L. 2003, ch. 108, § 3; L. 2005, ch. 182, § 6; L. 2012, ch. 47, § 56; July 1.

Revisor's Note:

Section was also amended by L. 2001, ch. 16, § 1, but that version was repealed by L. 2001, ch. 211, § 18.



32-1002 Unlawful taking or dealing in wildlife; penalties; exceptions; carrying a handgun; use of silencers; other.

32-1002. Unlawful taking or dealing in wildlife; penalties; exceptions; carrying a handgun; use of silencers; other. (a) Unless and except as permitted by law or rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto, it is unlawful for any person to:

(1) Hunt, fish, furharvest or take any wildlife in this state by any means or manner;

(2) possess any wildlife, dead or alive, at any time or in any number, in this state;

(3) purchase, sell, exchange, ship or offer for sale, exchange or shipment any wildlife in this state;

(4) take any wildlife in this state for sale, exchange or other commercial purposes;

(5) possess any seine, trammel net, hoop net, fyke net, fish gig, fish spear, fish trap or other device, contrivance or material for the purpose of taking wildlife; or

(6) take or use, at any time or in any manner, any game bird, game animal, coyote or furbearing animal, whether pen-raised or wild, in any field trial or for training dogs.

(b) The provisions of subsections (a)(2) and (a)(3) do not apply to animals sold in surplus property disposal sales of department exhibit herds or animals legally taken outside this state, except the provisions of subsection (a)(3) shall apply to:

(1) The meat of game animals legally taken outside this state; and

(2) other restrictions as provided by rule and regulation of the secretary.

(c) The provisions of this section shall not be construed to prevent:

(1) Any person from taking starlings or English and European sparrows;

(2) owners or legal occupants of land from killing any animals when found in or near buildings on their premises or when destroying property, subject to the following: (A) The provisions of all federal laws and regulations governing protected species and the provisions of K.S.A. 32-957 through 32-963, and amendments thereto, and rules and regulations adopted thereunder; (B) it is unlawful to use, or possess with intent to use, any such animal so killed unless authorized by rules and regulations of the secretary; and (C) such owners or legal occupants shall make reasonable efforts to alleviate their problems with any such animals before killing them;

(3) any person who lawfully possesses a handgun from carrying such handgun, whether concealed or openly carried, while lawfully hunting, fishing or furharvesting; or

(4) any person who lawfully possesses a device or attachment of any kind designed, used or intended for use in suppressing the report of any firearm from using such device or attachment in conjunction with lawful hunting, fishing or furharvesting.

(d) Any person convicted of violating provisions of this section shall be subject to the penalties prescribed in K.S.A. 32-1031, and amendments thereto, except as provided in K.S.A. 32-1032, and amendments thereto, relating to big game and wild turkey.

History: L. 1989, ch. 118, § 114; L. 1993, ch. 185, § 9; L. 2005, ch. 182, § 3; L. 2011, ch. 19, § 1; L. 2012, ch. 49, § 1; L. 2015, ch. 16, § 6; July 1.



32-1003 Unlawful methods of taking wildlife; penalties.

32-1003. Unlawful methods of taking wildlife; penalties. (a) It is unlawful for any person, unless authorized by law or rules and regulations of the secretary, to:

(1) Take any game animal or furbearing animal from a motorboat, airplane, motor vehicle or other water, air or land vehicle unless such person holds a valid handicapped hunting and fishing permit issued to such person pursuant to K.S.A. 32-931, and amendments thereto;

(2) provide or receive information concerning the location of any game animal or furbearing animal by radio or other mechanical device for purposes of taking such bird or animal;

(3) use sodium fluoroacetate, commonly called formula 1080, except as permitted by rules and regulations of the secretary;

(4) use poison, poisonous gas, smoke or ferrets, or any smoke gun or other device for forcing smoke or any other asphyxiating or deadly gas or liquid into the holes, dens, runways or houses of wildlife, except as permitted by rules and regulations of the secretary;

(5) fish by placing in or upon any lake, pond, river, creek, stream or any other water, bordering on or within the state of Kansas, any deleterious substance or fishberries;

(6) place or explode any dynamite, giant powder, lime, nitroglycerine or any other explosive of any character or kind in any waters of the state of Kansas with the intent to take or stun fish;

(7) throw or cast the rays of a spotlight, headlight or other artificial light on any highway, roadway, field, grassland, woodland or forest for the purpose of spotting, locating or taking any wildlife while having in possession or control, either singly or as one of a group of persons, any rifle, pistol, shotgun, bow or other implement whereby wildlife could be taken, except that nothing in this subsection shall be construed to prohibit a person from carrying a weapon while using artificial light for conducting surveillance, actively caring for agricultural equipment or livestock or conducting activities described in subsection (c)(2) of K.S.A. 32-1002, and amendments thereto, when on land under the person's control, if the person owns such land, is in lawful possession of such land or is regularly employed for purposes of livestock or agricultural production or management on such land.

(b) Any person convicted of violating provisions of this section shall be subject to the penalties prescribed in K.S.A. 32-1031, and amendments thereto, except as provided in K.S.A. 32-1032, and amendments thereto, relating to big game and wild turkey.

History: L. 1972, ch. 160, § 1; L. 1981, ch. 175, § 6; L. 1989, ch. 118, § 115; L. 1993, ch. 185, § 10; L. 1997, ch. 77, § 1; L. 2005, ch. 182, § 4; July 1.



32-1004 Unlawful possession of wildlife or wild turkey; refusal to allow inspection of property used in taking wildlife; penalties.

32-1004. Unlawful possession of wildlife or wild turkey; refusal to allow inspection of property used in taking wildlife; penalties. (a) It is unlawful for any person to:

(1) Possess a carcass of a big game animal, taken within this state, unless a carcass tag, issued by the secretary, is attached to it in accordance with rules and regulations adopted by the secretary;

(2) possess a carcass of a wild turkey, taken in this state, unless a carcass tag, if required and issued by the secretary, is attached to it, in accordance with rules and regulations adopted by the secretary;

(3) possess a carcass of a big game animal or wild turkey, taken within the state, unless a check station tag, if required and issued by the secretary, is attached to it, in accordance with rules and regulations adopted by the secretary;

(4) possess any wildlife unlawfully killed or otherwise unlawfully taken outside this state;

(5) cause to be shipped within, from or into this state any illegally taken or possessed wildlife;

(6) intentionally import into this state, or possess or release in this state, any species of wildlife prohibited pursuant to K.S.A. 32-956, and amendments thereto;

(7) refuse to allow any conservation officer or deputy conservation officer or any law enforcement officer to inspect and count any wildlife in such person's possession; or

(8) refuse to allow any conservation officer or deputy conservation officer or any law enforcement officer to inspect any devices or facilities of such person which are used in taking, possessing, transporting, storing or processing any wildlife subject to the wildlife, parks and tourism laws of this state or rules and regulations of the secretary.

(b) The provisions of subsection (a)(1), (a)(2) and (a)(3) do not apply to animals sold in surplus property disposal sales of department exhibit herds or animals legally taken outside this state.

(c) Any person convicted of violating provisions of this section shall be subject to the penalties prescribed in K.S.A. 32-1031, and amendments thereto, except as provided in K.S.A. 32-1032, and amendments thereto, relating to big game and wild turkey.

History: L. 1989, ch. 118, § 116; L. 1993, ch. 185, § 11; L. 2004, ch. 99, § 9; L. 2005, ch. 182, § 7; L. 2008, ch. 17, § 2; L. 2012, ch. 47, § 57; July 1.



32-1005 Commercialization of wildlife.

32-1005. Commercialization of wildlife. (a) Commercialization of wildlife is knowingly committing any of the following, except as permitted by statute or rules and regulations:

(1) Capturing, killing or possessing, for profit or commercial purposes, all or any part of any wildlife protected by this section;

(2) selling, bartering, purchasing or offering to sell, barter or purchase, for profit or commercial purposes, all or any part of any wildlife protected by this section;

(3) shipping, exporting, importing, transporting or carrying; causing to be shipped, exported, imported, transported or carried; or delivering or receiving for shipping, exporting, importing, transporting or carrying all or any part of any wildlife protected by this section, for profit or commercial purposes; or

(4) purchasing, for personal use or consumption, all or any part of any wildlife protected by this section.

(b) The wildlife protected by this section and the minimum value thereof are as follows:

(1) Eagles, $1,000;

(2) deer or antelope, $1,000;

(3) elk or buffalo, $1,500;

(4) furbearing animals, except bobcats, $25;

(5) bobcats, $200;

(6) wild turkey, $200;

(7) owls, hawks, falcons, kites, harriers or ospreys, $500;

(8) game birds, migratory game birds, resident and migratory nongame birds, game animals and nongame animals, $50 unless a higher amount is specified above;

(9) fish and mussels, the value for which shall be no less than the value listed for the appropriate fish or mussels species in the monetary values of freshwater fish or mussels and fish kill counting guidelines of the American fisheries society, special publication number 30;

(10) turtles, $25 each for unprocessed turtles or $16 per pound or fraction of a pound for processed turtle parts;

(11) bullfrogs, $4, whether dressed or not dressed;

(12) any wildlife classified as threatened or endangered, $500 unless a higher amount is specified above; and

(13) any other wildlife not listed above, $25.

(c) Possession of wildlife, in whole or in part, captured or killed in violation of law and having an aggregate value of $1,000 or more, as specified in subsection (b), is prima facie evidence of possession for profit or commercial purposes.

(d) Commercialization of wildlife having an aggregate value of $1,000 or more, as specified in subsection (b), is a severity level 10, nonperson felony. Commercialization of wildlife having an aggregate value of less than $1,000, as specified in subsection (b), is a class A nonperson misdemeanor.

(e) In addition to any other penalty provided by law, a court convicting a person of the crime of commercialization of wildlife may:

(1) Confiscate all equipment used in the commission of the crime and may revoke for a period of up to 20 years all licenses and permits issued to the convicted person by the Kansas department of wildlife, parks and tourism; and

(2) order restitution to be paid to the Kansas department of wildlife, parks and tourism for the wildlife taken, which restitution shall be in an amount not less than the aggregate value of the wildlife, as specified in subsection (b).

(f) The provisions of this section shall apply only to wildlife illegally harvested and possessed by any person having actual knowledge that such wildlife was illegally harvested.

History: L. 1989, ch. 85, § 1; L. 1994, ch. 291, § 67; L. 2003, ch. 121, § 3; L. 2004, ch. 130, § 2; L. 2006, ch. 194, § 26; L. 2007, ch. 144, § 2; L. 2012, ch. 47, § 58; L. 2012, ch. 154, § 8; Jan. 1, 2013.



32-1006 Coyotes, moles, gophers.

32-1006. Coyotes, moles, gophers. (a) Except as provided by subsection (b), it is lawful for a person to take coyotes in this state at any time if such person holds a valid license to hunt or furharvest, as the case may be. It is lawful for a person to take moles or gophers in this state at any time.

(b) Unless authorized by rules and regulations of the secretary, it is unlawful for any person to take any coyote in this state at any time during the period of time designated by rules and regulations of the secretary as an open season for the hunting or taking of deer by firearm.

History: L. 1978, ch. 151, § 2; L. 1985, ch. 133, § 1; L. 1989, ch. 118, § 117; July 1.



32-1007 Coyote carcasses.

32-1007. Coyote carcasses. (a) It is unlawful for any person to publicly display the carcass of a coyote.

(b) For the purpose of this section, "carcass" means the body of the coyote, either as a part or as a whole, and either with the skin intact or removed. The skin of the coyote, when removed from the animal, shall not be considered a part of the coyote.

(c) The provisions of subsection (a) do not apply to the display of the carcass of a coyote at a fur market or the use of the carcass of a coyote for educational or training purposes.

History: L. 1979, ch. 117, § 1; L. 1989, ch. 118, § 118; July 1.



32-1008 Migratory birds.

32-1008. Migratory birds. (a) As used in this section:

(1) "Migratory birds" means such birds as are defined under the administrative provisions of the migratory bird treaty act (16 U.S.C.A. §§ 703 to 711) and regulations now in force or hereafter adopted thereunder.

(2) "Migratory waterfowl" means such birds as are defined by 16 U.S.C.A. § 718.

(b) It is unlawful to take, buy, sell or offer to sell by any means or in any manner any migratory bird or birds in Kansas except as authorized and permitted by federal regulations now in force or hereafter adopted pursuant to authority provided by the migratory bird treaty act.

(c) It is unlawful to take, buy, sell or offer to sell by any means or in any manner any migratory waterfowl in Kansas except as authorized or permitted by 16 U.S.C.A. § 718a.

History: L. 1963, ch. 247, § 1; L. 1975, ch. 224, § 1; L. 1976, ch. 202, § 1; L. 1989, ch. 118, § 119; July 1.



32-1009 Nongame species.

32-1009. Nongame species. Except as provided in rules and regulations adopted pursuant to K.S.A. 32-963, and amendments thereto, it shall be unlawful for any person to take, possess, transport, export, process, sell or offer for sale or ship nongame species deemed by the secretary to be in need of conservation pursuant to K.S.A. 32-959, and amendments thereto. Subject to the same exception, it shall further be unlawful for any common carrier knowingly to transport or receive for shipment nongame species deemed by the secretary to be in need of conservation pursuant to K.S.A. 32-959, and amendments thereto.

History: L. 1989, ch. 118, § 120; L. 2003, ch. 124, § 5; July 1.



32-1010 Threatened species.

32-1010. Threatened species. Except as otherwise specifically provided in K.S.A. 32-961 or in a special permit issued under K.S.A. 32-961 or in any rules and regulations adopted pursuant to K.S.A. 32-961, the intentional taking of any threatened species indigenous to this state, which has been determined by the secretary to be a threatened species in this state and is included in a list of such threatened species adopted pursuant to K.S.A. 32-960, shall constitute unlawful taking of a threatened species.

History: L. 1975, ch. 221, § 8; L. 1989, ch. 118, § 121; July 1.



32-1011 Endangered species.

32-1011. Endangered species. Except as otherwise specifically provided in K.S.A. 32-961 or in a special permit issued under K.S.A. 32-961 or in any rule and regulation adopted pursuant to K.S.A. 32-961, the intentional taking of any endangered species indigenous to this state, which has been determined by the secretary to be an endangered species in this state and is included in a list of such endangered species adopted pursuant to K.S.A. 32-960, shall constitute unlawful taking of an endangered species.

History: L. 1975, ch. 221, § 9; L. 1985, ch. 132, § 7; L. 1989, ch. 118, § 122; July 1.



32-1012 Application of prohibitions regarding nongame or endangered species.

32-1012. Application of prohibitions regarding nongame or endangered species. (a) Nothing in the nongame and endangered species conservation act shall be construed to:

(1) Apply retroactively to any occurrence prior to July 1, 1975;

(2) prohibit importation into the state of wildlife which may be lawfully imported into the United States or lawfully taken and removed from another state; or

(3) prohibit entry into the state or possession, transportation, exportation, processing, sale or offer for sale or shipment of any species of wildlife which is deemed to be threatened or endangered in this state but not in the state where originally taken, if the person engaging therein demonstrates by circumstantial evidence that such species of wildlife was lawfully taken and lawfully removed from such state.

(b) The provisions of this section shall not be construed to permit the possession, transportation, exportation, processing, sale or offer for sale or shipment within this state of any species of wildlife determined to be a threatened species or endangered species pursuant to Pub. L. No. 93-205 (December 28, 1973), the endangered species act of 1973, and acts amendatory thereof, except as permitted in K.S.A. 32-961.

History: L. 1975, ch. 221, § 10; L. 1989, ch. 118, § 123; July 1.



32-1013 Taking wildlife without permission on land posted "by written permission only"; penalties.

32-1013. Taking wildlife without permission on land posted "by written permission only"; penalties. (a) Any landowner or person in lawful possession of any land may post such land with signs stating that hunting, trapping or fishing on such land shall be by written permission only. It is unlawful for any person to take wildlife on land which is posted as provided in this subsection, without having in the person's possession the written permission of the owner or person in lawful possession thereof.

(b) Instead of posting land as provided in subsection (a), any landowner or person in lawful possession of any land may post such land by placing identifying purple paint marks on trees or posts around the area to be posted. Each paint mark shall be a vertical line of at least eight inches in length and the bottom of the mark shall be no less than three feet nor more than five feet high. Such paint marks shall be readily visible to any person approaching the land. Land posted as provided in this subsection shall be considered to be posted by written permission only as provided in subsection (a).

(c) A person licensed to hunt or furharvest who is following or pursuing a wounded animal on land as provided in this section posted without written permission of the landowner or person in lawful possession thereof shall not be in violation of this section while in such pursuit, except that the provisions of this subsection shall not authorize a person to remain on such land if instructed to leave by the owner or person in lawful possession of the land. Any person who fails to leave such land when instructed is subject to the provisions of subsection (b) of K.S.A. 2015 Supp. 21-5810, and amendments thereto.

(d) Any person convicted of violating provisions of this section shall be subject to the penalties prescribed in K.S.A. 32-1031, and amendments thereto, except as provided in K.S.A. 32-1032, and amendments thereto, relating to big game and wild turkey.

History: L. 1971, ch. 143, § 1; L. 1977, ch. 113, § 2; L. 1985, ch. 132, § 3; L. 1989, ch. 118, § 124; L. 2000, ch. 51, § 1; L. 2004, ch. 135, § 2; L. 2005, ch. 182, § 5; L. 2011, ch. 30, § 147; July 1.



32-1014 Obstruction or impeding of lawful activities.

32-1014. Obstruction or impeding of lawful activities. (a) No person shall willfully obstruct or impede the participation of any individual in the lawful activity of hunting, furharvesting or fishing.

(b) The provisions of this section shall not apply to the actions of law enforcement officers and personnel of the department in the performance of their official duties and shall not obstruct or impede the legal rights and normal activities of landowners or tenants including, but not limited to, farming, ranching and the right to limit trespass.

History: L. 1987, ch. 136, § 1; L. 1989, ch. 118, § 125; July 1.



32-1015 Miscellaneous violations.

32-1015. Miscellaneous violations. (a) It is unlawful for any person to:

(1) Destroy any muskrat house, beaver dam, mink run or any hole, den or runway of any furbearing animal, or cut down or destroy any tree that is the home, habitat or refuge of any furbearing animal;

(2) hunt deer in this state in an area where a firearms season for the taking of deer is occurring, or hunt elk in this state in an area where a firearms season for the taking of elk is occurring, unless such person is wearing clothing of a highly visible nature in a color, an amount worn and a location on such person's body prescribed by rules and regulations adopted by the secretary pursuant to K.S.A. 32-805, and amendments thereto;

(3) do any act or engage in any activity within any state park, state lake, recreational ground, wildlife area or sanctuary, natural area or other area under the control of the secretary which is in violation of or contrary to law or rules and regulations of the secretary;

(4) use any manner or means of taking fish which may escape from a private water fishing impoundment and kill or endanger fish in another such impoundment or in public waters;

(5) remove fish from a private water fishing impoundment without the consent of the owner or tenant having possession and control of such impoundment; or

(6) place, erect or cause to be placed or erected any seine, screen, net, weir, fishdam or other obstruction in or across any of the waters, rivers, creeks, ponds, streams, sloughs or other watercourses within the jurisdiction of this state in such a manner as will obstruct the free passage of fish up and down and through such watercourses.

(b) Subsection (a)(1) shall not be construed to prohibit a legal owner or occupant of land from cutting trees on such land.

History: L. 1989, ch. 118, § 126; L. 2010, ch. 162, § 2; July 1.



32-1031 Violations; penalties.

32-1031. Violations; penalties. (a) Unless otherwise provided by law or rules and regulations of the secretary, violation of any provision of the wildlife, parks and tourism laws of this state or rules and regulations adopted thereunder is a class C misdemeanor.

(1) Upon a second conviction of a wildlife violation that is a class C misdemeanor, a fine of not less than $250 shall be imposed.

(2) Upon a third conviction of a wildlife violation that is a class C misdemeanor, a fine of not less than $300 shall be imposed.

(3) Upon a fourth and any subsequent convictions of a wildlife violation that is a class C misdemeanor, a fine of not less than $400 shall be imposed and a minimum of not less than 7 days in the county jail shall be served.

(b) Any conviction for a wildlife violation that is a class C misdemeanor that occurs before July 1, 2005, shall not be considered for purposes of this section.

History: L. 1989, ch. 118, § 127; L. 2005, ch. 182, § 1; L. 2012, ch. 47, § 59; July 1.



32-1032 Big game and wild turkey violations; penalties.

32-1032. Big game and wild turkey violations; penalties. (a) Violation of any provision of the wildlife, parks and tourism laws of this state or rules and regulations of the secretary relating to big game or wild turkey permits and game tags, taking big game or wild turkey during a closed season, taking big game or wild turkey in violation of subsections (a)(1), (2) or (7) of K.S.A. 32-1003, and amendments thereto, or taking big game or wild turkey in violation of subsection (a)(2) or (3) of K.S.A. 32-1004, and amendments thereto, or taking big game or wild turkey in violation of K.S.A. 32-1013, and amendments thereto, is a misdemeanor, subject to the provisions of subsection (b), punishable by a fine or by imprisonment in the county jail, or by both.

(1) Upon a first or second conviction for a violation of the wildlife, parks and tourism laws of this state or the rules and regulations of the secretary relating to this section, the violator shall not be fined less than $500 nor more than $1,000 or be imprisoned in the county jail for not more than six months, or both.

(2) Upon a third conviction for a violation of the wildlife, parks and tourism laws of this state or the rules and regulations of the secretary relating to this section, the violator shall not be fined less than $1,000 and shall be imprisoned in the county jail for not less than 30 days. A third conviction shall be a class B nonperson misdemeanor.

(3) Upon a fourth conviction for a violation of the wildlife, parks and tourism laws of this state or the rules and regulations of the secretary relating to this section, the violator shall not be fined less than $1,000 and shall be imprisoned in the county jail for not less than 60 days. A fourth conviction shall be a class A nonperson misdemeanor.

(4) Upon the fifth or subsequent convictions for a violation of the wildlife, parks and tourism laws of the state or the rules and regulations of the secretary relating to this section, the violator shall not be fined less than $1,000 and shall be imprisoned in the county jail for not less than 90 days. A fifth or subsequent conviction shall be a class A nonperson misdemeanor.

Any conviction for a wildlife violation that occurs before July 1, 2005, shall not be considered for purposes of this subsection.

(b) (1) In addition to any other penalty prescribed by law, the unlawful intentional taking of a trophy big game animal shall be punishable by a fine of not less than $5,000.

(2) A trophy big game animal shall include any animal meeting the following criteria:

(A) An antlered whitetail deer having an inside spread measurement of at least 16 inches;

(B) an antlered mule deer having an inside spread measurement of at least 20 inches;

(C) an antlered elk having at least six points on one antler; or

(D) an antelope having at least one horn greater than 14 inches in length.

(3) In addition to any other penalty prescribed by law, the defendant shall pay the restitution value of any deer, elk or antelope taken in violation of K.S.A. 32-1001, 32-1002, 32-1003, 32-1004, 32-1005 or 32-1013, and amendments thereto, with a gross score of more than 125 inches for deer, 250 inches for elk and 75 inches for antelope. Such restitution value shall be in an amount not less than the value prescribed for such animal in K.S.A. 32-1005, and amendments thereto. The restitution value for deer shall equal: (gross score - 100)² x $2. The restitution value for elk shall equal: (gross score - 200)2 x $2. The restitution value for antelope shall equal: (gross score - 40)2 x $2. The gross score shall be determined by taking measurements as provided by rules and regulations of the secretary, which shall be made to the nearest 1/8 of an inch using a 1/4 inch wide flexible steel tape. All restitution collected pursuant to this subparagraph shall be paid into the state treasury and shall be credited to the wildlife fee fund created by K.S.A. 32-990, and amendments thereto.

(4) Antlers or horns may be measured pursuant to the manner described in subsection (b)(3) at any time; no drying time is required.

(5) The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, such rules and regulations that the secretary deems necessary to implement and define the terms of this section.

(c) In addition to any other penalty imposed by the convicting court, if a person is convicted of a violation of K.S.A. 32-1001, 32-1002, 32-1003, 32-1004 or 32-1013, and amendments thereto, that involves taking of a big game animal or wild turkey, or if a person is convicted of a violation of K.S.A. 32-1005, and amendments thereto, that involves commercialization of a big game animal or wild turkey:

(1) Upon the first such conviction, the court may order forfeiture of the person's hunting privileges for one year from the date of conviction and: (A) Revocation of the person's hunting license, unless such license is a lifetime hunting license; or (B) if the person possesses a lifetime hunting license, suspension of such license for one year from the date of conviction.

(2) Upon the second such conviction, the court shall order forfeiture of the person's hunting privileges for three years from the date of conviction and: (A) Revocation of the person's hunting license, unless such license is a lifetime hunting license; or (B) if the person possesses a lifetime hunting license, suspension of such license for three years from the date of conviction.

(3) Upon the third or a subsequent such conviction, the court shall order forfeiture of the person's hunting privileges for five years from the date of conviction and: (A) Revocation of the person's hunting license, unless such license is a lifetime hunting license; or (B) if the person possesses a lifetime hunting license, suspension of such license for five years from the date of conviction.

(d) If a person convicted of a violation described in subsection (c) has been issued a combination hunting and fishing license or a combination lifetime license, only the hunting portion of such license shall be revoked or suspended pursuant to subsection (c).

(e) Nothing in this section shall be construed to prevent a convicting court from suspending a person's hunting privileges or ordering the forfeiture or suspension of the person's license, permit, stamp or other issue of the department for a period longer than provided in this section, if such forfeiture or suspension is otherwise provided for by law.

History: L. 1925, ch. 175, § 2; L. 1963, ch. 245, § 5; L. 1981, ch. 175, § 2; L. 1983, ch. 132, § 1; L. 1985, ch. 132, § 1; L. 1989, ch. 118, § 128; L. 2000, ch. 104, § 4; L. 2000, ch. 159, § 6; L. 2004, ch. 99, § 10; L. 2005, ch. 182, § 2; L. 2007, ch. 33, § 1; L. 2012, ch. 47, § 60; L. 2012; ch. 154, § 9; Jan. 1, 2013.

Revisor's Note:

Only amendment in 2007 insertion of comma after "tags" in (a).



32-1033 Unlawful taking of endangered species.

32-1033. Unlawful taking of endangered species. Unlawful taking of an endangered species, as defined in K.S.A. 32-1011, is a class A misdemeanor.

History: L. 1989, ch. 118, § 129; July 1.



32-1034 Second conviction for obstruction or impeding of lawful activities.

32-1034. Second conviction for obstruction or impeding of lawful activities. (a) If a person is convicted of a violation of K.S.A. 32-1014 and such person, within two years prior to such violation, committed another violation of this [such] section which arose out of a separate set of circumstances and for which the person was convicted, such person is guilty of a misdemeanor punishable by a fine of not more than $1,000 or imprisonment for not more than one year, or both.

(b) Any person convicted of a violation of K.S.A. 32-1014 shall be liable to the person with whom the violator interfered for all costs and damages resulting therefrom.

History: L. 1989, ch. 118, § 130; July 1.



32-1040 Violations by 16- and 17-year-olds.

32-1040. Violations by 16- and 17-year-olds. The court hearing the prosecution of any child 16 or 17 years of age who is charged with a violation of any provision of the wildlife, parks and tourism laws of this state or rules and regulations adopted thereunder may impose any fine authorized by law for the offense or may order that the child be placed in a juvenile detention facility.

History: L. 1983, ch. 140, § 2; L. 1989, ch. 118, § 131; L. 1990, ch. 150, § 3; L. 2012, ch. 47, § 61; July 1.



32-1041 Forfeiture or suspension of license, permit, stamp or other issue.

32-1041. Forfeiture or suspension of license, permit, stamp or other issue. (a) (1) Upon the first conviction of violating any provision of the wildlife, parks and tourism laws of this state or rules and regulations of the secretary, and in addition to any authorized sentence imposed by the convicting court, such court may: (A) Order such person to refrain from engaging in any activity, legal or illegal, the activity for which convicted for up to one year from the date of conviction; and (B) order the forfeiture of any license, permit, stamp or other issue of the department, other than a lifetime license, which is held by the convicted person and pertains to the activity for which the person was convicted for up to one year from the date of conviction.

(2) Upon any subsequent conviction of violating any provision of the wildlife, parks and tourism laws of this state, or rules and regulations adopted thereunder, and in addition to any authorized sentence imposed by the convicting court, such court shall: (A) Order such person to refrain from any activity, legal or illegal, related to the activity for which convicted for one year from the date of conviction; and (B) order the forfeiture of any license, permit, stamp or other issue of the department, other than a lifetime license, which is held by the convicted person and pertains to the activity for which the person was convicted for one year from the date of conviction.

(b) (1) Upon the first conviction of violating any provision of the wildlife, parks and tourism laws of this state, or rules and regulations adopted thereunder, by a person who has been issued a lifetime hunting or fishing license or a combination thereof, and in addition to any authorized sentence imposed by the convicting court, such court may order the suspension of such license for up to one year from the date of conviction.

(2) Upon any subsequent conviction of violating any provision of the wildlife, parks and tourism laws of this state, or rules and regulations adopted thereunder, by a person who has been issued a lifetime hunting or fishing license or a combination thereof, and in addition to any authorized sentence imposed by the convicting court, such court shall order the suspension of such license for one year from the date of conviction.

(c) If a convicted person has been issued a combination hunting and fishing license or a combination lifetime license, only that portion of such license which pertains to the activity for which such person is convicted shall be subject to forfeiture or suspension pursuant to this section. In such case, the order of conviction shall indicate that part of the license which is forfeited or suspended, and such order shall become a temporary license under which the offender may either hunt or fish as the order indicates.

(d) Whenever a judge orders forfeiture or suspension of a license, permit, stamp or other issue of the department pursuant to this section, such license, permit, stamp or other issue shall be surrendered to the court and the judge shall forward it, along with a copy of the conviction order, to the department.

(e) A person whose license, permit, stamp or other issue of the department has been forfeited or suspended pursuant to subsection (a)(1) or (b)(1) shall not be eligible to purchase another such issue within 30 days of the conviction. A person whose license, permit, stamp or other issue of the department has been forfeited or suspended pursuant to subsection (a)(2) or (b)(2) shall not be eligible to purchase another such issue within one year from the date of conviction.

(f) A judge, upon a finding of multiple, repeated or otherwise aggravated violations by a defendant, may order forfeiture or suspension of the defendant's license, permit, stamp or other issue of the department for a period longer than otherwise provided by this section and may order the defendant to refrain from any activity, legal or illegal, related to the activity for which convicted for a period longer than otherwise provided by this section.

History: L. 1985, ch. 132, § 8; L. 1989, ch. 118, § 132; L. 2012, ch. 47, § 62; July 1.



32-1047 Seizure of wildlife, devices, equipment and firearms; disposition.

32-1047. Seizure of wildlife, devices, equipment and firearms; disposition. (a) Subject to the provisions in subsection (b), the department is hereby empowered and directed to seize and possess any wildlife which is taken, possessed, sold or transported unlawfully, and any steel trap, snare or other device or equipment used in taking or transporting wildlife unlawfully or during closed season. The department is hereby authorized to:

(1) Offer the seized item, if the item is unlawfully taken wildlife parts, to the landowner or tenant on whose property the wildlife parts were unlawfully taken, provided:

(A) The wildlife parts are no longer needed as evidence;

(B) the location of the violation can be positively ascertained;

(C) there is no dispute between landowners or tenants as to who may receive the wildlife parts;

(D) the landowner or tenant did not commit the violation for which the wildlife parts were seized; and

(E) the wildlife parts are transferred within two years of adjudication of the violation;

(2) sell the seized item, including wildlife parts with a dollar value, and remit the proceeds to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. If the seized item is a firearm that has been forfeited pursuant to K.S.A. 22-2512, and amendments thereto, then it may be sold unless: (1) The firearm is significantly altered in any manner; or (2) the sale and public possession of such firearm is otherwise prohibited by law. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the wildlife fee fund;

(3) retain the seized item for educational, scientific or department operational purposes; or

(4) destroy the seized item.

(b) The department shall give priority to disposing of unlawfully taken wildlife items in accordance with the process provided for in subsection (a)(1).

History: L. 1927, ch. 221, § 15; L. 1985, ch. 132, § 2; L. 1989, ch. 118, § 133; L. 2001, ch. 5, § 103; L. 2003, ch. 121, § 5; L. 2011, ch. 30, § 148; L. 2014, ch. 97, § 14; L. 2014, ch. 135, § 3; July 1.



32-1048 Conservation officers and employees; arrest powers.

32-1048. Conservation officers and employees; arrest powers. Any officer or other employee of the department who meets the criteria specified in subsection (a) of K.S.A. 32-808, and amendments thereto, and any other Kansas law enforcement officer authorized to enforce the laws of this state shall have the power to arrest pursuant to the authority granted in subsection (b) of K.S.A. 32-808, and amendments thereto, at any place in the state of Kansas, any person or persons found violating any laws of the state, and rules and regulations promulgated pursuant to chapter 32 of the Kansas Statutes Annotated, and amendments thereto, and to bring such persons immediately before the nearest proper judge of the district court of the county within which such violation took place for trial.

History: L. 1943, ch. 173, § 2; L. 1969, ch. 211, § 2; L. 1975, ch. 223, § 3; L. 1976, ch. 145, § 156; L. 1989, ch. 118, § 134; L. 1997, ch. 168, § 9; May 22.



32-1049 Citation; notice.

32-1049. Citation; notice. (a) Whenever a person is charged for any violation of any of the wildlife, parks and tourism laws of this state or the provisions of article 11 of chapter 32 of the Kansas Statutes Annotated, or rules and regulations adopted thereunder, punishable as a misdemeanor and is not immediately taken before a judge of the district court as required or permitted pursuant to K.S.A. 32-1048 and 32-1178, and amendments thereto, the officer shall prepare a written citation containing a notice to appear in court, the name and address of the person, the offense charged, the time and place when and where the person shall appear in court and such other pertinent information as may be necessary.

(b) The time specified in the citation must be at least five days after the alleged violation unless the person charged with the violation shall demand an earlier hearing.

(c) The place specified in the citation must be before a judge of the district court within the county in which the offense is alleged to have been committed and who has jurisdiction of the offense and is nearest or most accessible with reference to the place where the alleged violation occurred.

(d) The person charged with the violation may give a written promise to appear in court by signing at least one copy of the written citation prepared by the officer, in which event the officer shall deliver a copy of the citation to the person, and thereupon the officer shall not take the person into physical custody for the violation.

(e) Any officer violating any provisions of this section is guilty of misconduct in office and shall be subject to removal from office.

(f) In the event the form of citation provided for in this section includes information required by law and is signed by the officer preparing the same, such citation when filed with a court having jurisdiction shall be deemed to be a lawful complaint for the purpose of prosecution under law.

History: L. 1975, ch. 223, § 1; L. 1976, ch. 145, § 157; L. 1986, ch. 150, § 2; L. 1989, ch. 118, § 135; L. 2012, ch. 47, § 63; July 1.



32-1049a Failure to comply with a wildlife, parks and tourism citation; penalties; reinstatement fee for license or permit suspension; waiver, military personnel; fee authorized only by legislative enactment.

32-1049a. Failure to comply with a wildlife, parks and tourism citation; penalties; reinstatement fee for license or permit suspension; waiver, military personnel; fee authorized only by legislative enactment. (a) Failure to comply with a wildlife, parks and tourism citation means failure to:

(1) Appear before any district court in response to a wildlife, parks and tourism citation and pay in full any fine, court costs, assessments or fees imposed;

(2) fully pay or satisfy all fines, court costs, assessments or fees imposed as a part of the sentence of any district court for violation of the wildlife, parks and tourism laws of this state; or

(3) otherwise comply with a wildlife, parks and tourism citation as provided in K.S.A. 32-1049, and amendments thereto.

Failure to comply with a wildlife, parks and tourism citation is a class C misdemeanor, regardless of the disposition of the charge for which such citation, complaint or charge was originally issued.

(b) The term "citation" means any complaint, summons, notice to appear, ticket, warrant, penalty assessment or other official document issued for the prosecution of the wildlife, parks and tourism laws or rules and regulations of this state.

(c) In addition to penalties of law applicable under subsection (a) when a person fails to comply with a wildlife, parks and tourism citation or sentence for a violation of wildlife, parks and tourism laws or rules and regulations, the district court in which the person should have complied shall mail a notice to the person that if the person does not appear in the district court or pay all fines, court costs, assessments or fees, and any penalties imposed within 30 days from the date of mailing, the Kansas department of wildlife, parks and tourism shall be notified to forfeit or suspend any license, permit, stamp or other issue of the department. Upon receipt of a report of a failure to comply with a wildlife, parks and tourism citation under this section, and amendments thereto, the department shall notify the violator and suspend or forfeit the license, permit, stamp or other issue of the department held by the violator until satisfactory evidence of compliance with the wildlife, parks and tourism citation or sentence of the district court for violation of the wildlife, parks and tourism laws or rules and regulations of this state are furnished to the informing court. Upon receipt of notification of such compliance from the informing court, the department shall terminate the suspension action, unless the violator is otherwise suspended.

(d) Except as provided in subsection (e), when the district court notifies the department of a failure to comply with a wildlife, parks and tourism citation or failure to comply with a sentence of the district court imposed on violation of a wildlife, parks and tourism law or rule and regulation, the court shall assess a reinstatement fee of $50 for each charge or sentence on which the person failed to make satisfaction, regardless of the disposition of the charge for which such citation was originally issued. Such reinstatement fee shall be in addition to any fine, court costs and other assessments, fees or penalties. The court shall remit all reinstatement fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each remittance, the state treasurer shall deposit the entire amount in the state treasury and shall credit such moneys to the state general fund.

(e) The district court shall waive the reinstatement fee provided for in subsection (d), if the failure to comply with a wildlife, parks and tourism citation was the result of such person enlisting in or being drafted into the armed services of the United States of America, being called into service as a member of a reserve component of the military service of the United States of America, or volunteering for such active duty or being called into service as a member of the Kansas national guard or volunteering for such active duty and being absent from Kansas because of such military service. The state treasurer and the director of accounts and reports shall prescribe procedures for all such reimbursement payments and shall create appropriate accounts, make appropriate accounting entries and issue such appropriate vouchers and warrants as may be required to make such reimbursement payments.

(f) Except as provided further, the reinstatement fee established in subsection (d) shall be the only fee collected or moneys in the nature of a fee collected for such reinstatement. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $22 per reinstatement fee, to fund the costs of non-judicial personnel.

History: L. 2008, ch. 10, § 1; L. 2012, ch. 66, § 11; L. 2013, ch. 125, § 11; L. 2015, ch. 81, § 17; July 1.

Section was also amended by L. 2012, ch. 47, § 64, but that version was repealed by L. 2012, ch. 166, § 24.



32-1050 Appearance bond.

32-1050. Appearance bond. (a) Whenever any person is issued a citation by a conservation officer or deputy conservation officer of the wildlife and parks conservation service or by any law enforcement officer for any of the violations described in subsection (b), the officer may require such person to give bond in the amount specified in subsection (b) for the offense for which the person was charged, which bond shall be subject to forfeiture if the person does not appear at the court at the time specified in the written citation. The bond shall be a cash bond and shall be payable using cash or legal tender identified as travelers checks, certified checks, cashiers checks, personal checks and postal money orders. The cash bond shall be taken in the following manner: The officer shall furnish the person charged with a stamped envelope addressed to the judge or clerk of the court named in the written citation and the person shall place in such envelope the amount of the bond, and in the presence of the officer shall deposit the same in the United States mail. After having complied with these requirements, the person charged need not sign the citation, but the officer shall note the amount of the bond mailed on the citation and shall give a copy of such citation to the person.

(b) The offenses for which a cash bond may be required as provided in subsection (a) and the amounts thereof shall be as follows, subject to increase at the discretion of the court:

Engaging in any activity without a required valid license orpermit, other than a big game or wild turkey permit or alicense or permit for commercial activity    $100

Engaging in any activity without a required stamp or otherissue of the department    75

Engaging in any commercial activity without a requiredvalid license or permit    500

Engaging in any big game or wild turkey hunting without arequired valid big game or wild turkey permit    500

Making misrepresentation to secure license, permit, stampor other issue of the department    250

Taking wildlife, except big game or wild turkey, unlawfully(including but not limited to taking wildlife before orafter legal taking hours, during closed season, or usingunlawful equipment, means or method)    100

Carrying unplugged shotgun    75

Exceeding bag or possession limit, except big game or wildturkey — $25 for each animal in excess of the bag orpossession limit, plus    75

Exceeding big game or wild turkey bag or possession limit— $100 for each animal in excess of the bag or possessionlimit, plus    250

Unlawful transporting of wildlife    150

Taking big game or wild turkey unlawfully (including butnot limited to taking big game or wild turkey before orafter legal taking hours, during closed season, or usingunlawful equipment, means or method)    500

Failing to wear and properly display required clothingduring a big game hunting season    75

Taking wildlife when operating an amount of equipment inexcess of that legally authorized    75

Exceeding creel or possession limit — $25 for each animalin excess of the creel or possession limit, plus    75

Operating vessel without a certificate of number orregistration    50

Operating vessel without proper display of requiredidentification number    50

Failing to properly display required lights on vessel between sunset and sunrise    50

Operating vessel without correct number or approved typesof adult personal flotation devices — $25 for each adultpersonal flotation device violation, plus    50

Operating vessel without correct number or approved typesof child personal flotation devices — $50 for each childpersonal flotation device violation, plus    100

Operating vessel without required number of personalflotation devices readily accessible and in good andserviceable condition — $25 for each personal flotationdevice violation, plus    50

Operating vessel without required number or approved typesof fire extinguishers    50

Operating vessel in restricted area    50

Operating vessel without required observer or rearviewmirror on vessel    50

Operating vessel without required equipment or in excess ofcapacity plate limitations    50

Unlawful altering, destroying or removing of capacityplate    100

(c) For any violation of the wildlife, parks and tourism laws of this state or rules and regulations adopted thereunder for which a cash bond is not specified in subsection (b), the court may establish a cash bond amount.

(d) There shall be added to the amount of cash bond required pursuant to subsections (b) and (c) the amount of the docket fee as prescribed by K.S.A. 28-172a, and amendments thereto, for crimes defined in chapter 32 of the Kansas Statutes Annotated, and amendments thereto.

(e) In the event of forfeiture of any of the bonds set forth in this section, the amount added by (d) to the amount of the cash bond shall be regarded as a docket fee.

History: L. 1975, ch. 223, § 2; L. 1981, ch. 175, § 7; L. 1984, ch. 148, § 3; L. 1986, ch. 47, § 2; L. 1986, ch. 146, § 4; L. 1987, ch. 134, § 6; L. 1989, ch. 118, § 136; L. 1989, ch. 239, § 7; L. 1989, ch. 274, § 1; L. 1992, ch. 315, § 9; L. 1994, ch. 245, § 3; L. 1994, ch. 335, § 7; L. 2002, ch. 64, § 1; L. 2004, ch. 99, § 11; L. 2012, ch. 47, § 65; July 1.



32-1051 Law enforcement officers' duties.

32-1051. Law enforcement officers' duties. (a) It shall be the duty of all conservation officers and deputy conservation officers of the wildlife, parks and tourism conservation service and all law enforcement officers authorized to enforce the laws of this state to diligently inquire into and prosecute all violations of the wildlife, parks and tourism laws of this state and rules and regulations of the secretary. Any such officers having knowledge or notice of any such violation shall forthwith make complaint before a court of competent jurisdiction and venue. No such officer making complaint shall be liable for costs unless it is found by the court or jury that the complaint was filed for malicious purposes and without probable cause.

(b) Nothing in this section shall be construed to prevent the use of warnings or the issuance of warning tickets, in lieu of making a complaint, when circumstances warrant.

History: L. 1911, ch. 198, § 31; R.S. 1923, 32-131; L. 1974, ch. 446, § 15; L. 1989, ch. 118, § 137; L. 1993, ch. 185, § 12; L. 2012, ch. 47, § 66; July 1.



32-1052 Complaint and proof.

32-1052. Complaint and proof. In a prosecution of any person or persons for a violation of any of the wildlife, parks and tourism laws of this state or rules and regulations of the secretary, it shall not be necessary to:

(a) State in the complaint the true or scientific name of the wildlife involved in the alleged violation; or

(b) state in the complaint or to prove at the trial that the taking or possessing of any wildlife involved in the alleged violation was not for the sole purpose of using or preserving it as a specimen for scientific purposes.

History: L. 1911, ch. 198, § 28; R.S. 1923, 32-128; L. 1989, ch. 118, § 138; L. 2012, ch. 47, § 67; July 1.



32-1053 County or district attorneys' duties; prosecution fee.

32-1053. County or district attorneys' duties; prosecution fee. It shall be the duty of each county or district attorney to prosecute any person or persons charged with a violation of any of the wildlife, parks and tourism laws of this state or rules and regulations of the secretary. The attorney so prosecuting shall receive the fee established by law or by the court having jurisdiction over the matter for each prosecution in a district court, and such fee shall be taxed to the defendant in every case where conviction shall be had.

History: L. 1911, ch. 198, § 32; R.S. 1923, 32-132; L. 1973, ch. 134, § 37; L. 1976, ch. 145, § 155; L. 1989, ch. 118, § 139; L. 2012, ch. 47, § 68; July 1.



32-1054 Report of prosecutions.

32-1054. Report of prosecutions. It shall be the duty of every judge or clerk of the court before whom any prosecution for a violation of the wildlife, parks and tourism laws of this state or rules and regulations of the secretary is commenced or goes on appeal, within 20 days after disposition thereof or the occurrence of a failure to comply with a wildlife, parks and tourism citation, to report in writing to the department the result thereof. The report of any disposition or failure to comply with a wildlife, parks and tourism citation shall include the sentence of the court, the nature of the conviction or charge upon which the prosecution is based, the fines, fees, assessments and other penalties imposed and the forfeiture or suspension of any license, permit, stamp or other issue of the Kansas department of wildlife, parks and tourism, if any.

History: L. 1911, ch. 198, § 33; R.S. 1923, 32-133; L. 1973, ch. 134, § 38; L. 1989, ch. 118, § 140; L. 2001, ch. 185, § 3; L. 2008, ch. 10, § 2; L. 2012, ch. 47, § 69; July 1.

Revisor's Note:

Section was also amended by L. 2001, ch. 107, § 3, but that version was repealed by L. 2001, ch. 185, § 9.



32-1061 Wildlife violator compact; enactment of compact.

32-1061. Wildlife violator compact; enactment of compact. The wildlife violator compact is enacted into law and entered into by the State of Kansas with any and all jurisdictions legally joining therein in accordance with its terms. The compact is substantially as follows:

ARTICLE I

FINDINGS, DECLARATION OF POLICY,

AND PURPOSE

(a) The party states find that:

(1) Wildlife resources are managed in trust by the respective states for the benefit of all residents and visitors.

(2) The protection of their respective wildlife resources can be materially affected by the degree of compliance with state statute, law, regulation, ordinance, or administrative rule relating to the management of those resources.

(3) The preservation, protection, management, and restoration of wildlife contribute immeasurably to the aesthetic, recreational, and economic aspects of these natural resources.

(4) Wildlife resources are valuable without regard to political boundaries, therefore, all persons should be required to comply with wildlife preservation, protection, management, and restoration laws, ordinances, and administrative rules and regulations of all party states as a condition precedent to the continuance or issuance of any license to hunt, fish, trap, or possess wildlife.

(5) Violation of wildlife laws interferes with the management of wildlife resources and may endanger the safety of persons and property.

(6) The mobility of many wildlife law violators necessitates the maintenance of channels of communications among the various states.

(7) In most instances, a person who is cited for a wildlife violation in a state other than the person's home state:

(i) Must post collateral or bond to secure appearance for a trial at a later date; or

(ii) If unable to post collateral or bond, is taken into custody until the collateral or bond is posted; or

(iii) Is taken directly to court for an immediate appearance.

(8) The purpose of the enforcement practices described in paragraph (7) of this subsection is to ensure compliance with the terms of a wildlife citation by the person who, if permitted to continue on the person's way after receiving the citation, could return to the person's home state and disregard the person's duty under the terms of the citation.

(9) In most instances, a person receiving a wildlife citation in the person's home state is permitted to accept the citation from the officer at the scene of the violation and to immediately continue on the person's way after agreeing or being instructed to comply with the terms of the citation.

(10) The practice described in paragraph (7) of this subsection causes unnecessary inconvenience and, at times, a hardship for the person who is unable at the time to post collateral, furnish a bond, stand trial, or pay the fine, and thus is compelled to remain in custody until some alternative arrangement can be made.

(11) The enforcement practices described in paragraph (7) of this subsection consume an undue amount of law enforcement time.

(b) It is the policy of the party states to:

(1) Promote compliance with the statutes, laws, ordinances, regulations, and administrative rules relating to management of wildlife resources in their respective states.

(2) Recognize the suspension of wildlife license privileges or rights of any person whose license privileges or rights have been suspended by a party state and treat this suspension as if it had occurred in their state.

(3) Allow violators to accept a wildlife citation, except as provided in subsection (b) of article III, and proceed on the violator's way without delay whether or not the person is a resident in the state in which the citation was issued, provided that the violator's home state is party to this compact.

(4) Report to the appropriate party state, as provided in the compact manual, any conviction recorded against any person whose home state was not the issuing state.

(5) Allow the home state to recognize and treat convictions recorded for their residents which occurred in another party state as if they had occurred in the home state.

(6) Extend cooperation to its fullest extent among the party states for obtaining compliance with the terms of a wildlife citation issued in one party state to a resident of another party state.

(7) Maximize effective use of law enforcement personnel and information.

(8) Assist court systems in the efficient disposition of wildlife violations.

(c) The purpose of this compact is to:

(1) Provide a means through which the party states may participate in a reciprocal program to effectuate policies enumerated in subsection (b) of this article in a uniform and orderly manner.

(2) Provide for the fair and impartial treatment of wildlife violators operating within party states in recognition of the person's right of due process and the sovereign status of a party state.

ARTICLE II

DEFINITIONS

Unless the context requires otherwise, the definitions in this article apply through this compact and are intended only for the implementation of this compact:

(a) "Citation" means any summons, complaint, ticket, penalty assessment, or other official document issued by a wildlife officer or other peace officer for a wildlife violation containing an order which requires the person to respond.

(b) "Collateral" means any cash or other security deposited to secure an appearance for trial, in connection with the issuance by a wildlife officer or other peace officer of a citation for a wildlife violation.

(c) "Compliance" with respect to a citation means the act of answering the citation through appearance at a court, a tribunal, or payment of fines, costs, and surcharges, if any, or both such appearance and payment.

(d) "Conviction" means a conviction, including any court conviction, of any offense related to the preservation, protection, management, or restoration of wildlife which is prohibited by state statute, law, regulation, ordinance, or administrative rule, or a forfeiture of bail, bond, or other security deposited to secure appearance by a person charged with having committed any such offense, or payment of a penalty assessment, or a plea of nolo contendere, or the imposition of a deferred or suspended sentence by the court.

(e) "Court" means a court of law, including magistrate's court and the justice of the peace court.

(f) "Home state" means the state of primary residence of a person.

(g) "Issuing state" means the party state which issues a wildlife citation to the violator.

(h) "License" means any license, permit, or other public document which conveys to the person to whom it was issued the privilege of pursuing, possessing, or taking any wildlife regulated by statute, law, regulation, ordinance, or administrative rule of a party state.

(i) "Licensing authority" means the Kansas department of wildlife and parks or the department within each party state which is authorized by law to issue or approve licenses or permits to hunt, fish, trap, or possess wildlife.

(j) "Party state" means any state which enacts legislation to become a member of this wildlife compact.

(k) "Personal recognizance" means an agreement by a person made at the time of issuance of the wildlife citation that the person will comply with the terms of that citation.

(l) "State" means any state, territory, or possession of the United States, the District of Columbia, Commonwealth of Puerto Rico, Provinces of Canada, or other countries.

(m) "Suspension" means any revocation, denial, or withdrawal of any or all license privileges or rights, including the privilege or right to apply for, purchase, or exercise the benefits conferred by any license.

(n) "Terms of the citation" means those conditions and options expressly stated upon the citation.

(o) "Wildlife" means all species of animals, including but not necessarily limited to mammals, birds, fish, reptiles, amphibians, mollusks, and crustaceans, which are defined as "wildlife" and are protected or otherwise regulated by statute, law, regulation, ordinance, or administrative rule in a party state. "Wildlife" also means food fish and shellfish as defined by statute, law, regulation, ordinance, or administrative rule in a party state. Species included in the definition of "wildlife" vary from state to state and determination of whether a species is "wildlife" for the purposes of this compact shall be based on local law.

(p) "Wildlife law" means any statute, law, regulation, ordinance, or administrative rule developed and enacted to manage wildlife resources and the use thereof.

(q) "Wildlife officer" means any individual authorized by a party state to issue a citation for a wildlife violation.

(r) "Wildlife violation" means any cited violation of a statute, law, regulation, ordinance, or administrative rule developed and enacted to manage wildlife resources and the use thereof.

ARTICLE III

PROCEDURES FOR ISSUING STATE

(a) When issuing a citation for a wildlife violation, a wildlife officer shall issue a citation to any person whose primary residence is in a party state in the same manner as if the person were a resident of the home state and shall not require the person to post collateral to secure appearance, subject to the exceptions contained in subsection (b) of this article, if the officer receives the person's personal recognizance that the person will comply  with the terms of the citation.

(b) Personal recognizance is acceptable:

(1) If not prohibited by local law or the compact manual adopted by the secretary of the Kansas department of wildlife and parks as a regulation; and

(2) If the violator provides adequate proof of the violator's identification to the wildlife officer.

(c) Upon conviction or failure of a person to comply with the terms of a wildlife citation, the appropriate court or official shall report the conviction or failure to comply to the licensing authority of the party state in which the wildlife citation was issued. The report shall be made in accordance with procedures specified by the issuing state and shall contain the information specified in the compact manual adopted by the secretary of the Kansas department of wildlife and parks as a regulation as minimum requirements for effective processing by the home state.

(d) Upon receipt of the report of conviction or noncompliance required by subsection (c) of this article, the licensing authority of the issuing state shall transmit to the licensing authority in the home state of the violator the information in a form and content as contained in the compact manual adopted by the secretary of the Kansas department of wildlife and parks as a regulation.

ARTICLE IV

PROCEDURES FOR HOME STATE

(a) Upon receipt of a report of failure to comply with the terms of a citation from the licensing authority of the issuing state, the licensing authority of the home state shall notify the violator, shall initiate a suspension action in accordance with the home state's suspension procedures and shall suspend the violator's license or permit privileges or rights until satisfactory evidence of compliance with the terms of the wildlife citation has been furnished by the issuing state to the home state licensing authority. Due process safeguards will be accorded.

(b) Upon receipt of a report of conviction resulting in the suspension or revocation of the violator's license or permit privileges or rights from the licensing authority of the issuing state, the licensing authority of the home state shall enter such conviction in its records and shall treat such conviction as if it occurred in the home state for the purposes of the suspension of license or permit privileges.

(c) The licensing authority of the home state shall maintain a record of actions taken and make reports to issuing states as provided in the compact manual adopted by the secretary of the Kansas department of wildlife and parks as a regulation.

ARTICLE V

RECIPROCAL RECOGNITION OF

SUSPENSION

All party states shall recognize the suspension of license or permit privileges or rights of any person by any party state as if the violation on which the suspension is based had in fact occurred in their state and would have been the basis for suspension of license or permit privileges or rights in their state.

ARTICLE VI

APPLICABILITY OF OTHER LAWS

Except as expressly required by provisions of this compact, nothing herein shall be construed to affect the right of any party state to apply any of its laws relating to license or permit privileges to any person or circumstance, or to invalidate or prevent any agreement or other cooperative arrangements between a party state and a nonparty state concerning wildlife law enforcement.

ARTICLE VII

COMPACT ADMINISTRATOR

PROCEDURES

(a) For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a board of compact administrators is established. The board of compact administrators shall be composed of one representative from each of the party states to be known as the compact administrator. The compact administrator shall be appointed by the head of the licensing authority of each party state, or his or her designee, and will serve and be subject to removal in accordance with the laws of the state the administrator represents. A compact administrator may provide for the discharge of the administrator's duties and the performance of the administrator's functions as a board of compact administrators member by an alternate. An alternate may not be entitled to serve unless written notification of the alternate's identity has been given to the board of compact administrators.

(b) Each member of the board of compact administrators shall be entitled to one vote. No action of the board of compact administrators shall be binding unless taken at a meeting at which a majority of the total number of votes on the board of compact administrators is cast in favor thereof. Action by the board of compact administrators shall be only at a meeting at which a majority of the party states are represented.

(c) The board of compact administrators shall elect annually, from its membership, a chairperson and vice-chairperson.

(d) The board of compact administrators shall adopt bylaws, not inconsistent with the provisions of this compact or the laws of a party state, for the conduct of its business and shall have the power to amend and rescind its bylaws.

(e) The board of compact administrators may accept for any of its purposes and functions under this compact all donations and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any governmental agency, and may receive, utilize, and dispose of the same.

(f) The board of compact administrators may contract with or accept services or personnel from any governmental or intergovernmental agency, individual, firm, corporation, or any private nonprofit organization or institution.

(g) The board of compact administrators shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted pursuant to board of compact administrators' action shall be contained in the compact manual adopted by the secretary of the Kansas department of wildlife and parks as a regulation.

ARTICLE VIII

ENTRY INTO COMPACT AND

WITHDRAWAL

(a) This compact shall become effective when it has been adopted by at least two states.

(b) (1) Entry into the compact shall be made by resolution of ratification executed by the authorized officials of the applying state and submitted to the chairperson of the board of compact administrators.

(2) The resolution shall be in a form and content as provided in the compact manual adopted by the secretary of the Kansas department of wildlife and parks as a regulation and shall include statements that in substance are as follows:

(i) A citation of the authority by which the state is empowered to become a party to this compact;

(ii) Agreement to comply with the terms and provisions of the compact; and

(iii) That compact entry is with all states then party to the compact and with any state that legally becomes a party to the compact.

(3) The effective date of entry shall be specified by the applying state, but shall not be less than 60 days after notice has been given by the chairperson of the board of compact administrators or by the secretariat of the board of compact administrators to each party state that the resolution from the applying state has been received.

(c) A party state may withdraw from this compact by official written notice to the other party states, but a withdrawal shall not take effect until 90 days after notice of withdrawal is given. The notice shall be directed to the compact administrator of each member state. No withdrawal shall affect the validity of this compact as to the remaining party states.

ARTICLE IX

AMENDMENTS TO THE

COMPACT

(a) This compact may be amended from time to time. Amendments shall be presented in resolution form to the chairperson of the board of compact administrators and may be initiated by one or more party states.

(b) Adoption of an amendment shall require endorsement by all party states and shall become effective 30 days after the date of the last endorsement.

(c) Failure of a party state to respond to the compact chairperson within 120 days after receipt of the proposed amendment shall constitute endorsement.

ARTICLE X

CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes stated herein. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, individual, or circumstance is held invalid, the remainder of the compact shall not be affected thereby. If this compact shall be held contrary to the constitution of any party state thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

ARTICLE XI

TITLE

This compact shall be known as the wildlife violator compact.

History: L. 2005, ch. 70, § 1; July 1.



32-1062 Same; rules and regulations.

32-1062. Same; rules and regulations. The secretary of the Kansas department of wildlife, parks and tourism shall make and publish such rules and regulations, not inconsistent with law, as deemed necessary to carry out the purposes of the wildlife violator compact.

History: L. 2005, ch. 70, § 2; L. 2012, ch. 47, § 70; July 1.



32-1063 Same; suspension or revocation of license or privileges pursuant to compact; subsequent acts prohibited; penalties.

32-1063. Same; suspension or revocation of license or privileges pursuant to compact; subsequent acts prohibited; penalties. It shall be unlawful for any person whose license, privilege, or right to hunt, fish, trap, possess, or transport wildlife, having been suspended or revoked pursuant to the wildlife violator compact, to exercise that right or privilege within this state or to purchase or possess such a license which grants such right or privilege.

(a) Any person who knowingly hunts, fishes, traps, possesses, or transports any wildlife, or attempts to do any of the same, within this state in violation of such suspension or revocation pursuant to the wildlife violator compact shall be guilty of a class A nonperson misdemeanor and sentenced to the following:

(1) A fine of not less than $1,500 nor more than $5,000; and

(2) any privilege or right to hunt, fish, trap or otherwise take, possess or transport any wildlife in this state, or purchase or possess any license, permit, stamp or other issue of the Kansas department of wildlife, parks and tourism shall be forfeited or suspended for a period of not less than two years nor more than five years in addition to and consecutive to the original revocation or suspension set forth by the provisions of the compact;

(3) the sentencing judge may impose other sanctions pursuant to K.S.A. 2015 Supp. 21-6602 and 21-6604, and amendments thereto.

(b) Any person who knowingly purchases or possesses, or attempts to purchase or possess, a license to hunt, fish, trap, possess or transport wildlife in this state in violation of such suspension or revocation pursuant to the wildlife violator compact shall be guilty of a class A nonperson misdemeanor and sentenced to the following:

(1) A fine of not less than $750 nor more than $2,500; and

(2) any privilege or right to hunt, fish, trap or otherwise take, possess or transport any wildlife in this state, or purchase or possess any license, permit, stamp or other issue of the Kansas department of wildlife, parks and tourism shall be forfeited or suspended for a period of not less than two years in addition to and consecutive to the original revocation or suspension set forth by the provisions of the compact;

(3) the sentencing judge may impose other sanctions pursuant to K.S.A. 2015 Supp. 21-6602 and 21-6604, and amendments thereto.

History: L. 2005, ch. 70, § 3; L. 2011, ch. 30, § 149; L. 2012, ch. 47, § 71; July 1.



32-1064 Same; licensing authority; duties.

32-1064. Same; licensing authority; duties. As used in the compact, the term "licensing authority," with reference to this state, means the Kansas department of wildlife, parks and tourism. The secretary of wildlife, parks and tourism shall furnish to the appropriate authorities of party states any information or documents reasonably necessary to facilitate the administration of the compact.

History: L. 2005, ch. 70, § 4; L. 2012, ch. 47, § 72; July 1.



32-1065 Same; compact administrator, compensation and expenses.

32-1065. Same; compact administrator, compensation and expenses. The compact administrator provided for in article VII of the wildlife violator compact shall not be entitled to any additional compensation for service as the administrator but shall be entitled to expenses incurred in connection with the duties and responsibilities of the administrator in the same manner as for expenses incurred in connection with any other duties or responsibilities of such office or employment.

History: L. 2005, ch. 70, § 5; July 1.



32-1066 Same; board of compact administrators; appointment of state administrator.

32-1066. Same; board of compact administrators; appointment of state administrator. The secretary of the Kansas department of wildlife, parks and tourism shall appoint the director or head administrator of the department's law enforcement division or section to serve on the board of compact administrators as the compact administrator for this state as required by section 1 subsection (a) of article VII of the wildlife violator compact.

History: L. 2005, ch. 70, § 6; L. 2012, ch. 47, § 73; July 1.



32-1071 State sovereignty over non-migratory wildlife act; citation of act.

32-1071. State sovereignty over non-migratory wildlife act; citation of act. K.S.A. 2015 Supp. 32-1071 through 32-1078, and amendments thereto, may be cited as the state sovereignty over non-migratory wildlife act.

History: L. 2014, ch. 103, § 1; May 22.



32-1072 Same; authority.

32-1072. Same; authority. The legislature declares that the authority for the state sovereignty over non-migratory wildlife act is the following:

(a) The tenth amendment to the constitution of the United States guarantees to the states and their people all powers not granted to the federal government elsewhere in the constitution and reserves to the state and people of Kansas certain powers as they were understood at the time that Kansas was admitted to statehood in 1861. The guaranty of those powers is a matter of contract between the state and people of Kansas and the United States as of the time that the compact with the United States was agreed upon and adopted by Kansas in 1859 and the United States in 1861.

(b) Article II, section 1 of the constitution of the state of Kansas authorizes the legislature of the state of Kansas to exercise the legislative power of the state, including the general police powers inherent in a sovereign state.

History: L. 2014, ch. 103, § 2; May 22.



32-1073 Same; definitions.

32-1073. Same; definitions. As used in the state sovereignty over non-migratory wildlife act:

(a) "Borders of Kansas" means the boundaries of Kansas described in the act for admission of Kansas into the union, 12 stat. 126, ch. 20, § 1.

(b) "Lesser prairie chicken" means the species tympanuchus pallidicinctus.

(c) "Greater prairie chicken" means the species tympanuchus cupido.

History: L. 2014, ch. 103, § 3; May 22.



32-1074 Same; non-migratory nature of lesser and greater prairie chickens.

32-1074. Same; non-migratory nature of lesser and greater prairie chickens. (a) The lesser prairie chicken and the greater prairie chicken are non-migratory species that are native to the grasslands of Kansas.

(b) The lesser prairie chicken and the greater prairie chicken do not inhabit or swim in any static bodies of water, navigable waterways or non-navigable waterways.

(c) The existence and management of the lesser prairie chicken and the greater prairie chicken do not have a substantial effect on commerce among the states.

(d) The Kansas department of wildlife, parks and tourism, and its predecessor agencies, have successfully managed lesser prairie chickens and greater prairie chickens in the state and have provided for the adequate preservation of the habitats of such species.

History: L. 2014, ch. 103, § 4; May 22.



32-1075 Same; regulation of prairie chickens and prairie chicken habitats in Kansas.

32-1075. Same; regulation of prairie chickens and prairie chicken habitats in Kansas. (a) The state of Kansas, acting through the Kansas legislature and through the Kansas department of wildlife, parks and tourism, possesses the sole regulatory authority to govern the management, habitats, hunting and possession of lesser prairie chickens and greater prairie chickens that exist within the state of Kansas.

(b) The lesser prairie chickens and the greater prairie chickens that exist within the state and the habitats of such species, are not subject to the endangered species act of 1973, as in effect on the effective date of this act, or any federal regulation or executive action pertaining thereto, under the authority of congress to regulate interstate commerce.

(c) Any federal regulation or executive action pertaining to the endangered species act of 1973, as in effect on the effective date of this act, that purports to regulate the following has no effect within the state:

(1) The lesser prairie chicken;

(2) the greater prairie chicken;

(3) the habitats of such species;

(4) farming practices that affect such species; or

(5) other human activity that affects such species or the habitats of such species.

History: L. 2014, ch. 103, § 5; May 22.



32-1076 Same; enforcement of act.

32-1076. Same; enforcement of act. A county or district attorney, or the attorney general may seek injunctive relief in any court of competent jurisdiction to enjoin any official, agent or employee of the government of the United States or employee of a corporation providing services to the government of the United States from enforcing any federal regulation or executive action pertaining to the endangered species act of 1973, as in effect on the effective date of this act, that purports to regulate the following within the state:

(a) The lesser prairie chicken;

(b) the greater prairie chicken;

(c) the habitats of such species;

(d) farming practices that affect such species; or

(e) other human activity that affects such species or the habitats of such species.

History: L. 2014, ch. 103, § 6; May 22.



32-1077 Same; construction of act.

32-1077. Same; construction of act. (a) This act shall not be construed to infringe on the authority of the United States department of agriculture to administer conservation programs that apply to:

(1) The lesser prairie chicken;

(2) the greater prairie chicken;

(3) the habitats of such species;

(4) farming practices that affect such species; or

(5) other human activity that affects such species or habitats of such species.

(b) This act shall not be construed to infringe on the authority of the United States environmental protection agency, or the state of Kansas under delegated authority, to administer the federal water pollution prevention and control act, as in effect on the effective date of this act, or the clean air act, as in effect on the effective date of this act, to the extent it may apply to:

(1) The lesser prairie chicken;

(2) the greater prairie chicken;

(3) the habitats of such species;

(4) farming practices that affect such species; or

(5) other human activity that affects such species or habitats of such species.

(c) This act shall not be construed to infringe on the authority of the Kansas department of wildlife, parks and tourism or any private citizen of this state to operate or participate in the range wide lesser prairie chicken management plan, the stakeholder conservation strategy for the lesser prairie chicken, or any other management or conservation plan pertaining to the lesser prairie chicken that may be developed with the assistance and participation of the United States fish and wildlife service and apply to:

(1) The lesser prairie chicken;

(2) the greater prairie chicken;

(3) the habitats of such species;

(4) farming practices that affect such species; or

(5) other human activity that affects such species or habitats of such species.

History: L. 2014, ch. 103, § 7; May 22.



32-1078 Same; severability.

32-1078. Same; severability. If any provision of the state sovereignty over non-migratory wildlife act or the application to any person or circumstance is held to be invalid in any court of competent jurisdiction, such invalidity shall not affect the other provisions or application of such act. To this end, the provisions of such act are declared to be severable.

History: L. 2014, ch. 103, § 8; May 22.






Article 11 BOATING AND WATER ACTIVITIES

32-1101 Policy.

32-1101. Policy. It is the policy of this state to promote safety for persons and property in and connected with the use, operation and equipment of vessels and to promote uniformity of laws relating thereto.

History: L. 1959, ch. 321, § 1; July 1.



32-1102 Definitions.

32-1102. Definitions. As used in article 11 of chapter 32 of the Kansas Statutes Annotated, and amendments thereto, unless the context clearly requires a different meaning:

(a) "Vessel" means any watercraft designed to be propelled by machinery, oars, paddles or wind action upon a sail for navigation on the water.

(b) "Motorboat" means any vessel propelled by machinery, whether or not such machinery is the principal source of propulsion.

(c) "Owner" means a person, other than a lienholder, having the property in or title to a vessel. The term includes a person entitled to the use or possession of a vessel subject to an interest in another person, reserved or created by agreement and securing payment or performance of an obligation, but the term excludes a lessee under a lease not intended as security.

(d) "Waters of this state" means any waters within the territorial limits of this state.

(e) "Person" means an individual, partnership, firm, corporation, association or other entity.

(f) "Operate" means to navigate or otherwise use a motorboat or a vessel.

(g) "Department" means the Kansas department of wildlife, parks and tourism.

(h) "Secretary" means the secretary of wildlife, parks and tourism.

(i) "Length" means the length of the vessel measured from end to end over the deck excluding sheer.

(j) "Operator" means the person who operates or has charge of the navigation or use of a motorboat or a vessel.

(k) "Undocumented vessel" means a vessel which is not required to have, and does not have, a valid marine document issued by the United States coast guard or federal agency successor thereto.

(l) "Reportable boating accident" means an accident, collision or other casualty involving a vessel subject to this act which results in loss of life, injury sufficient to require first aid or medical attention, or actual physical damage to property, including a vessel, in excess of an amount established by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto.

(m) "Marine sewage" means any substance that contains any of the waste products, excrement or other discharges from the bodies of human beings or animals, or foodstuffs or materials associated with foodstuffs intended for human consumption.

(n) "Marine toilet" means any latrine, head, lavatory or toilet which is intended to receive marine sewage and which is located on or in any vessel.

(o) "Passenger" means any individual who obtains passage or is carried in or on a vessel.

(p) "Sail board" means a surfboard using for propulsion a free sail system comprising one or more swivel-mounted rigs (mast, sail and booms) supported in an upright position by the crew and the wind.

(q) "Dealer" means any person who:

(1) For a commission or with an intent to make a profit or gain of money or other thing of value, sells, barters, exchanges, leases or rents with the option to purchase, offers, attempts to sell, or negotiates the sale of any vessel, whether or not the vessel is owned by such person;

(2) maintains an established place of business with sufficient space to display vessels at least equal in number to the number of dealer certificates of number the dealer has been assigned; and

(3) maintains signage easily visible from the street identifying the established place of business.

(r) "Demonstrate" means to operate a vessel on the waters of this state for the purpose of selling, trading, negotiating or attempting to negotiate the sale or exchange of interests in new or used vessels or for the purpose of testing the design or operation of a vessel.

(s) "Sailboat" means any vessel, other than a sail board, that is designed to be propelled by wind action upon a sail for navigation on the water.

(t) "Boat livery" means any person offering a vessel or vessels of varying types for rent.

(u) "Cargo" means the items placed within or on a vessel and shall include any persons or objects towed on water skis, surfboards, tubes or similar devices behind the vessel.

(v) "State of principal use" means the state on the waters of which a vessel is used or to be used most during the calendar year.

(w) "Use" means to operate, navigate or employ.

(x) "Abandoned vessel" means any vessel on public waters or public or private land which remains unclaimed for a period of 15 consecutive days.

History: L. 1959, ch. 321, § 2; L. 1961, ch. 471, § 1; L. 1970, ch. 408, § 1; L. 1973, ch. 415, § 1; L. 1983, ch. 342, § 1; L. 1986, ch. 393, § 1; L. 1989, ch. 118, § 141; L. 1993, ch. 185, § 13; L. 2000, ch. 70, § 1; L. 2004, ch. 79, § 1; L. 2006, ch. 85, § 1; L. 2012, ch. 47, § 74; July 1.



32-1103 Applicable laws; rules and regulations.

32-1103. Applicable laws; rules and regulations. (a) The provisions of K.S.A. 32-1101 through 32-1104, 32-1110 through 32-1113, 32-1119, 32-1125 through 32-1128, 32-1130 through 32-1137, 32-1148 through 32-1155, 32-1166, 32-1172, 32-1173 and 32-1177 through 32-1180, and amendments thereto, and of other applicable laws of this state shall govern the operation, equipment, numbering and all other matters relating thereto whenever any vessel shall be operated on the waters of this state, or when any activity regulated by this act shall take place thereon, but nothing in this act shall be construed to prevent the adoption of any ordinance or regulation by any subdivision or municipality of this state relating to waters under the control or jurisdiction of such subdivision or municipality, and such ordinances or regulations shall be valid and enforceable so long as and to the extent that they are not contradictory to provisions of article 11 of chapter 32 of the Kansas Statutes Annotated, and amendments thereto, or rules and regulations adopted thereunder. Such ordinances or regulations shall not be adopted by such subdivision or municipality until after public notice by the enacting body. Following such adoption the enacting body shall submit the same to the secretary, setting forth the reasons which make such regulations necessary or appropriate, and requesting the approval of such regulations by the secretary. If the secretary approves such regulations they shall become operative; otherwise, such regulations shall have no effect. Notwithstanding the foregoing provisions, the secretary shall not regulate fees to be charged by political subdivisions or municipalities as to waters under their control or jurisdiction.

(b) The secretary is hereby authorized to adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations with reference to the operation of vessels on any waters within the state.

History: L. 1959, ch. 321, § 15; L. 1961, ch. 471, § 7; L. 1989, ch. 118, § 154; July 1.



32-1104 Annual reports to county assessors.

32-1104. Annual reports to county assessors. Annually, on or before the first day of February, the secretary shall furnish to the county assessor of each county in this state a list of the names and addresses of the owners of motorboats in each county and the identification numbers issued therefor by the secretary which were in effect on January 1 of each year. It shall be the duty of the county assessors of each county to check such lists against the personal property tax returns of the owners of such motorboats for any discrepancies between such lists and such personal property tax returns.

History: L. 1960, ch. 61, § 1; L. 1989, ch. 118, § 157; July 1.



32-1110 Display of number on vessel.

32-1110. Display of number on vessel. Every undocumented, mechanically propelled vessel or sailing vessel using the waters of this state, as its state of principal use, shall be numbered, except those exempted by K.S.A. 32-1113, and amendments thereto. No person shall operate or give permission for the operation of any motorboat or vessel propelled by sail on such waters unless such vessel is numbered in accordance with this act, applicable federal law or a federally approved numbering system of another state, and unless (1) the certificate of number awarded to such vessel is in full force and effect and (2) the identifying number set forth in the certificate of number is displayed on each side of the bow of such vessel, unless otherwise provided by rules and regulations of the secretary.

History: L. 1959, ch. 321, § 3; L. 1970, ch. 408, § 2; L. 1989, ch. 118, § 142; L. 2006, ch. 85, § 2; Jan. 1, 2007.



32-1111 Application for certificate of number; display, inspection, renewal; temporary permit; transfer, destruction or abandonment of vessel; vessels documented by coast guard; rules and regulations.

32-1111. Application for certificate of number; display, inspection, renewal; temporary permit; transfer, destruction or abandonment of vessel; vessels documented by coast guard; rules and regulations. (a) The owner of each vessel requiring numbering by this state shall file an application for number with the secretary on forms approved by the secretary. The application shall be signed by the owner of the vessel and shall be accompanied by the vessel registration fee prescribed pursuant to K.S.A. 32-1172, and amendments thereto, and by proof of payment of any tax imposed under the provisions of K.S.A. 12-187, 12-198, the Kansas retailers' sales tax act or the Kansas compensating tax act, and amendments thereto, as the case requires, upon forms devised and furnished by the department of revenue to every county treasurer for such purpose. Upon receipt of the application in approved form and proof of payment of sales or compensating tax, the secretary shall enter the same upon the records of the department and issue to the applicant a certificate of number stating the number awarded to the vessel and the name and address of the owner. Unless otherwise provided by rules and regulations, the owner shall paint on or attach to each side of the bow of the vessel the identification number in such manner as prescribed by rules and regulations of the secretary in order that it may be clearly visible. The number shall be maintained in legible condition. The certificate of number shall be pocket size and, unless otherwise provided by rules and regulations, shall be available at all times for inspection on the vessel for which issued, whenever such vessel is in operation. No person charged with a violation of the preceding sentence shall be convicted of such offense if such person produces in court or the office of the arresting officer a certificate of number issued and valid at the time of such person's arrest.

(b) The owner of any vessel already covered by a number in full force and effect which has been awarded to it pursuant to the then operative federal law or a federally approved numbering system of another state shall record the number prior to operating the vessel on the waters of this state in excess of the 60-day reciprocity period provided for in subsection (1) of K.S.A. 32-1113, and amendments thereto. Such recordation shall be in the manner and pursuant to the procedure required for the award of a number under this subsection, including the submission of proof of payment of sales or compensating tax, except that no additional or substitute number shall be issued.

(c) Should the ownership of a numbered vessel change, a new application form with fee and proof of payment of sales or compensating tax shall be filed with the secretary and a new certificate of number shall be awarded in the same manner as provided for in an original award of number, except that where the state of principal use remains unchanged the number may be identical with the previous one.

(d) If an agency of the United States government has in force an overall system of identification numbering for vessels within the United States, the numbering system employed pursuant to this act by the secretary shall be in conformity therewith.

(e) The secretary may award any certificate of number directly or may authorize any person to act as agent for the awarding thereof. If a person accepts such authorization, such person may be assigned a block of numbers and certificates therefor which upon award, in conformity with this act and with any rules and regulations of the secretary, shall be valid as if awarded directly by the secretary.

(f) All records of the secretary made or kept pursuant to this section shall be public records.

(g) Every certificate of number awarded pursuant to this act shall continue in full force and effect for a period of three years unless sooner terminated or discontinued in accordance with the provisions of this act. Certificates of number may be renewed by the owner in the same manner provided for in the initial securing of the number.

(h) The secretary shall fix a day and month of the year on which certificates of number due to expire during the calendar year shall lapse and no longer be of any force and effect unless renewed pursuant to this act.

(i) The owner shall furnish the secretary notice of the transfer of all or any part of such owner's interest other than the creation of a security interest in a vessel numbered in this state pursuant to subsections (a) and (b) or of the destruction or abandonment of such vessel within 15 days thereof. Such transfer, destruction, or abandonment shall terminate the certificate of number for such vessel and the certificate of number shall be surrendered to the secretary as a part of the notification of transfer, destruction, or abandonment except, that in the case of a transfer of a part interest which does not affect the owner's right to operate such vessel, such transfer shall not terminate the certificate of number.

(j) Any holder of a certificate of number shall notify the secretary within 15 days if the holder's address no longer conforms to the address appearing on the certificate and shall, as a part of such notification, furnish the secretary with a new address. The secretary may provide by rules and regulations for the surrender of the certificate bearing the former address and its replacement with a certificate bearing the new address or for the alteration of an outstanding certificate to show the new address of the holder.

(k) No number other than the number awarded to a vessel or granted reciprocity pursuant to this act shall be painted, attached, or otherwise displayed on either side of the bow of such vessel.

(l) If a certificate of number becomes lost, destroyed, mutilated or illegible, the owner of the vessel for which the same was issued may obtain a duplicate of such certificate upon application therefor to the secretary. The application shall be in writing, shall describe the circumstances of the loss or destruction and shall be accompanied by the duplicate fee prescribed pursuant to K.S.A. 32-1172, and amendments thereto.

(m) The secretary is authorized, in the secretary's discretion, to provide and have issued for vessels requiring registration and numbering under this act, a 30-day temporary registration permit for the temporary vessel registration fee prescribed pursuant to K.S.A. 32-1172, and amendments thereto.

Such permits shall be in the form as prescribed by the secretary and available for purchase or resale by any person designated by the secretary. In addition to the permit fee, any person selling such temporary permits may collect a service charge of not to exceed $1 for each permit issued.

Such temporary permit shall expire 30 days from the date of issuance.

(n) (1) The owner of any vessel documented by the United States Coast Guard and the new owner of any vessel, who upon the sale or transfer of the vessel that documents the vessel with the United States Coast Guard, shall apply for a vessel certificate of registration and pay a fee equal to the amount required for a vessel registration pursuant to K.S.A. 32-1172, and amendments thereto, before using such vessel on the waters of this state. The application shall include the county in which such vessel will be normally maintained by the owner and any other information required by the secretary.

A certificate of registration and a set of registration decals in the form prescribed by the secretary shall be issued for a documented vessel. A nonresident shall make application for a vessel certificate of registration within 60 days after acquiring a vessel in this state or bringing a vessel into this state if the vessel will be kept in this state for a period in excess of 60 consecutive days. A delinquency penalty fee of $20 shall be imposed for each 30 days of delinquency, not to exceed a total of $60. If the secretary learns that any person failed to acquire a vessel certificate of registration in accordance with this section or has sold a vessel documented by the United States Coast Guard without obtaining a certificate of registration as provided by this section, the secretary shall cancel the registration of all vessels registered in the name of the person, whether as sole owner or a co-owner, and shall notify the person that the cancellation will remain in force until the person pays the delinquency penalty fee together with all fees, charges and payments which the person should have paid in connection with the vessel certificate of registration. The secretary shall maintain a listing of such registered documented vessels, to be supplied to the county assessor of each county in the state as required under K.S.A. 32-1104, and amendments thereto. Such vessels shall not be included in the total number of registered vessels of the state applied toward the number reflected on any United States Coast Guard grants, where prohibited.

(2) The registration decals for any vessel documented by the United States Coast Guard shall be in force and effect for a period of three years so long as the vessel is owned or held by the original holder of the certificate of registration and shall be renewed upon application and payment of a registration renewal fee equal to the amount required for a vessel registration pursuant to K.S.A. 32-1172, and amendments thereto. The owner shall attach the registration decals to both sides of the forward half of the bow of the documented vessel in a place that is fully visible.

(3) Upon the sale or transfer of any vessel documented by the United States Coast Guard, the new owner shall submit, in addition to the properly assigned certificate of registration, proof of release from the documentation of the United States Coast Guard and shall comply with the provisions of this section. If the new owner elects not to document the vessel with the United States Coast Guard, the owner shall comply with the applicable provisions for registering vessels in this state.

(4) The certificate of registration shall be available at all times for inspection on the vessel for which it is issued, whenever the vessel is in operation, moored or occupied while on waters within this state.

(o) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations for the administration of the provisions of this section, including but not limited to numbering applications, certificates of number, temporary 30-day permits, display of number and reports on change of address, destruction and sale or transfer of ownership.

History: L. 1959, ch. 321, § 4; L. 1961, ch. 471, § 2; L. 1970, ch. 408, § 3; L. 1975, ch. 512, § 1; L. 1982, ch. 436, § 1; L. 1987, ch. 65, § 1; L. 1989, ch. 118, § 143; L. 1993, ch. 185, § 14; L. 2006, ch. 85, § 3; Jan. 1, 2007.



32-1112 Dealer certificates of number.

32-1112. Dealer certificates of number. (a) A licensed dealer demonstrating, displaying or exhibiting on the waters of this state any vessel of a type required to be numbered under the laws of this state may obtain from the department, in lieu of obtaining a certificate of number for each such vessel, dealer certificates of number for use in demonstrating, displaying or exhibiting any such vessel. No such dealer certificate of number shall be issued by the department except upon application to the secretary upon forms prescribed by the secretary and upon payment of the required fees. The dealer certificate of number must accompany the vessel and the number assigned by such dealer certificate must be temporarily placed on the vessel while it is being demonstrated, displayed or exhibited on the waters of this state. During the calendar year for which issued, such dealer certificate may be transferred from one such vessel to another owned or operated by such dealer. Such dealer certificate of number may be used in lieu of a regular certificate of number for the purposes of demonstrating, displaying or exhibiting vessels held in inventory of such dealer. Such dealer certificate of number may also be used on such dealer's service vessel, or substitute vessels owned by the dealer but loaned to a customer when the dealer is repairing such customer's vessel.

(b) No dealer in vessels of a type required to be numbered under the laws of this state shall cause or permit any such vessel owned by such dealer to be on the waters of this state unless the original dealer certificate of number accompanies the vessel and the number assigned by such dealer certificate is temporarily placed on the vessel as required by this section. A dealer who wishes to operate or allow operation of more than one vessel simultaneously on the waters of this state shall apply for additional dealer certificates as provided by the secretary.

(c) No dealer certificate of number shall be issued to any dealer unless such dealer at the time of making application therefor exhibits to the secretary or the secretary's agent a receipt showing that the applicant has paid all personal property taxes and sales tax levied against such dealer for the preceding year, including taxes assessed against vessels of such dealer which were assessed as stock in trade, or unless the dealer exhibits satisfactory evidence that the dealer had no taxable personal property for the preceding year. If application for registration is made before June 21, the receipt may show payment of only ½ of the preceding year's taxes.

(d) To determine the number of dealer certificates of number a dealer needs, the secretary may base the decision on the dealer's past sales, inventory and any other pertinent factors as the secretary may determine. After the end of the first year of licensure as a dealer, not more than one dealer certificate of number shall be issued to any dealer who has not reported to the secretary the sale of at least five vessels in the preceding year. There shall be no refund of fees for dealer certificates of number in the event of suspension, revocation or voluntary cancellation of such certificates of number.

(e) Any dealer of vessels may authorize use of dealer certificates of number assigned to such dealer by the following:

(1) The licensed dealer and such dealer's spouse;

(2) any employee of such dealer when the use thereof is directly connected to a particular business transaction of such dealer; and

(3) the dealer's customer when operating a vessel in connection with negotiations to purchase such vessel or during a demonstration of such vessel, as stated in a written agreement between the dealership and the customer, with such required information as deemed necessary by the secretary.

(f) Except as hereinafter provided, every dealer of vessels shall:

(1) On or before the 20th day of the month following the end of a calendar quarter, file a report for such quarter report, on a form prescribed and furnished by the secretary, listing all sales or transfers, including the name and address of the purchaser or transferee, date of sale, the serial or identification number of the vessel, and such other information as the secretary may require. The Kansas department of wildlife, parks and tourism shall make a copy of the report available to the department of revenue.

(2) Whenever a dealer sells or otherwise disposes of such dealer's business, or for any reason suspends or goes out of business as a dealer, such dealer shall notify the secretary and return the dealer's license and dealer certificates of number and, upon receipt of such notice, license and certificates of number, the secretary shall cancel the dealer's certificates of number, except that such dealer, upon payment of 50% of the annual dealer's license fee to the secretary, may have the license and dealer certificates of number assigned to the purchaser of the business.

(g) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations for the administration of provisions of this section, including, but not limited to, dealer certificate of number applications and renewals, temporary placement of numbers and possession of dealer certificates of number.

History: L. 1959, ch. 321, § 6; L. 1961, ch. 471, § 3; L. 1970, ch. 408, § 5; L. 1975, ch. 512, § 2; L. 1989, ch. 118, § 145; L. 1993, ch. 185, § 15; L. 2004, ch. 79, § 3; L. 2012, ch. 47, § 75; July 1.



32-1113 Exemptions.

32-1113. Exemptions. A vessel shall not be required to be numbered under this act if it is:

(1) Already covered by a number in full force and effect which has been awarded to it pursuant to federal law or a federally approved numbering system of another state, if such boat has not been within this state for a period in excess of 60 consecutive days.

(2) A vessel from a country other than the United States temporarily using the waters of this state.

(3) A vessel whose owner is the United States, a state or a subdivision thereof.

(4) A ship's lifeboat.

(5) A vessel belonging to a class of boats which has been exempted from numbering by the secretary if it is determined that the numbering of vessels of such class will not materially aid in their identification; and, if an agency of the federal government has a numbering system applicable to the class of vessels to which the vessel in question belongs, after the secretary has further found that the vessel would also be exempt from numbering if it were subject to the federal law.

(6) Vessel documented by the United States coast guard or federal agency successor thereto.

History: L. 1959, ch. 321, § 7; L. 1970, ch. 408, § 6; L. 1989, ch. 118, § 146; L. 1993, ch. 185, § 16; July 1.



32-1114 Dealer's licenses.

32-1114. Dealer's licenses. (a) No dealer of vessels shall be eligible to obtain dealer certificates of number pursuant to K.S.A. 32-1112, and amendments thereto, unless such dealer holds a dealer's license issued by the secretary. The application for a dealer's license shall be made to the secretary and shall contain such information as the secretary deems reasonable and pertinent for the enforcement of the provisions of this section. The application shall be accompanied by the fee required under K.S.A. 32-1172, and amendments thereto.

(b) A dealer's license shall be granted or refused within 30 days after the application is received by the secretary. The license shall expire, unless previously suspended or revoked, on December 31 of the calendar year for which the license is granted. Any application for renewal received by the secretary after February 15 shall be considered as a new application.

(c) The secretary may deny, suspend, revoke or refuse renewal of a person's dealer's license if the person has:

(1) Made a material false statement in an application for a dealer's license;

(2) filed a materially false or fraudulent tax return as certified by the director of taxation;

(3) knowingly used or permitted the use of a dealer certificate of number contrary to law;

(4) failed to notify the secretary within 10 days of any dealer certificate of number that has been lost, stolen, mutilated or destroyed; or

(5) has failed or refused to surrender the dealer's license or dealer's certificates of number to the secretary or the secretary's agent upon demand.

(d) The secretary may deny the application for the license within 30 days after receipt thereof by written notice to the applicant, stating the grounds for such denial. Upon request by the applicant whose license has been so denied, the applicant shall be granted an opportunity to be heard in accordance with the provisions of the Kansas administrative procedure act.

(e) If a licensee is a firm or corporation, it shall be sufficient cause for the denial, suspension or revocation of a license that any officer, director or trustee of the firm or corporation, or any member in case of a partnership, has been guilty of any act or omission which would be good cause for refusing, suspending or revoking a license to such party as an individual. Each licensee shall be responsible for the acts of any of the licensee's salespersons, representatives or employees while acting as the licensee's agent.

(f) Any licensee or other person aggrieved by a final order of the secretary pursuant to this section may appeal to the district court as provided by the Kansas judicial review act.

History: L. 2004, ch. 79, § 2; L. 2010, ch. 17, § 50; July 1.



32-1115 Identification numbers; unlawful acts.

32-1115. Identification numbers; unlawful acts. (a) No person shall:

(1) Intentionally deface, destroy, remove or alter any hull identification number required for a vessel, without written authorization from the secretary.

(2) Place or stamp any serial number upon a vessel other than a number assigned to the vessel by the secretary.

(b) It shall be unlawful to sell, barter, exchange or possess any vessel if the original hull identification number has been destroyed, removed, altered or defaced.

(c) This section does not prohibit:

(1) The restoration of the original hull identification number by an owner of a vessel when the restoration of such number is authorized by the secretary.

(2) Any manufacturer from placing numbers or marks in the ordinary course of business upon new vessels or parts of vessels.

(d) Any law enforcement officer having knowledge of a vessel with a hull identification number that has been destroyed, removed, altered or defaced may seize and take possession of such vessel and may arrest the owner or custodian thereof and cause prosecution to be brought in a court of competent jurisdiction.

(e) The secretary, upon request, shall assign a hull identification number to any handmade vessel.

(f) Any person who knowingly violates any provision of subsection (a) or (b) shall be guilty of a class A nonperson misdemeanor.

History: L. 2006, ch. 85, § 8; Jan. 1, 2007.



32-1116 Assembled, reconstructed or restored vessels; circumstances where existing number unidentifiable.

32-1116. Assembled, reconstructed or restored vessels; circumstances where existing number unidentifiable. (a) When application for a certificate of number is made for a vessel which has been assembled, reconstructed, reconstituted or restored from one or more vessels, or the hull identification number as required by law is unidentifiable or uncertain, the owner of such vessel shall request the secretary inquire into the origin of the vessel. Such information shall be supplied by affidavit of the owner, if requested by the secretary. If, in the determination of the secretary, the vessel contains no stolen parts, the secretary shall assign an existing or new hull identification number to the vessel and direct the location and manner to affix the hull identification number. A charge of $10 shall be paid by the owner of a vessel requesting the inquiry.

(b) Any vessel having a destroyed, removed, altered or defaced hull identification number, which was not constructed in accordance with subsection (a), and if the true identity of the vessel cannot be determined, shall be reassigned a new hull identification number by the secretary or destroyed.

History: L. 2006, ch. 85, § 9; Jan. 1, 2007.



32-1117 Handmade vessels; assignment of number and issuance of decals; display; fee.

32-1117. Handmade vessels; assignment of number and issuance of decals; display; fee. (a) Whenever the secretary assigns a hull identification number to a handmade vessel, the hull identification number shall consist of two letters designating the state followed by the letter "Z"; the next five characters shall be an identifying serial number and the last four characters shall indicate the month and year of the vessel certificate of ownership issuance.

(b) The registered owner of a handmade vessel for which a hull identification number has been assigned shall carve, burn, stamp, emboss or otherwise permanently affix the assigned number to the outboard side of the starboard side of the transom or, if there is no transom, to the outermost starboard side at the end of the hull that bears the rudder or other steering mechanism and above the waterline of the vessel in such a way that alteration, removal, or replacement would be evident. The number must be at least 1/4 inch in height.

(c) The secretary shall issue a decal which indicates the assigned hull identification number to be affixed to each vessel which has been assigned under this section. The decal shall be affixed no more than two inches below the location of the hull identification number placed pursuant to the provisions in subsection (b). Such decal, as well as a duplicate decal placed in an unexposed portion of the interior of the vessel, shall be affixed by the department.

(d) It shall be unlawful to remove, alter or deface a decal or duplicate decal which has been issued for or affixed to a vessel pursuant to the provisions of subsection (c), or to affix or otherwise display such a decal or duplicate decal on any vessel other than the vessel for which the hull identification number was assigned, without first having obtained the written permission by the department.

(e) A hull identification inspection fee of $10 shall be assessed to the owner of a vessel requesting a hull identification number pursuant to this section.

History: L. 2006, ch. 85, § 10; Jan. 1, 2007.



32-1119 Classes; light and other equipment requirements; prohibited operation.

32-1119. Classes; light and other equipment requirements; prohibited operation. (a) Motorboats subject to the provisions of this act shall be divided into four classes as follows:

Class A. Less than 16 feet in length.

Class 1. Sixteen feet or over and less than 26 feet in length.

Class 2. Twenty-six feet or over and less than 40 feet in length.

Class 3. Forty feet and over in length.

(b) Every motorboat in all weathers from sunset to sunrise shall carry and exhibit the following lights when under way, and during such time no other lights which may be mistaken for those prescribed shall be exhibited.

(1) Definitions.

(A) "Masthead light" means a white light placed over the fore and aft centerline of the vessel showing an unbroken light over an arc of the horizon of 225 degrees and so fixed as to present the light from the right ahead to 22.5 degrees abaft the beam on either side of the vessel, except that on a vessel of less than 12 meters in length, the masthead light shall be placed as nearly as practicable to the fore and aft centerline of the vessel.

(B) "Sidelights" means a green light on the starboard side and a red light on the port side each showing an unbroken light over an arc of the horizon of 112.5 degrees and so fixed as to show the light from right ahead to 22.5 degrees abaft the beam on its respective side. On a vessel of less than 20 meters in length, the sidelights may be combined in one lantern carried on the fore and aft centerline of the vessel.

(C) "Sternlight" means a white light placed as nearly as practicable at the stern showing an unbroken light over an arc of the horizon of 135 degrees and so fixed as to show the light of 67.5 degrees from right aft on each side of the vessel.

(D) "All-round light" means a light showing an unbroken light over an arc of the horizon of 360 degrees.

(2) Every motorboat of classes A and 1 shall carry the following lights:

First. An all-round light carried aft and high enough to be unobstructed.

Second. Sidelights in the fore part of the vessel and lower than the all-round light.

(3) Every motorboat of classes 2 and 3 shall carry a masthead light, sternlight and sidelights. The sidelights shall be fitted with inboard screens of sufficient height so set as to prevent these lights from being seen across the bow.

(4) Motorboats when propelled by sail alone, and sailing vessels when propelled by sail alone, shall carry sidelights and a sternlight.

(5) Manually propelled vessels shall carry, ready at hand, a lantern or flashlight showing a white light which shall be exhibited in sufficient time to avert collision.

(6) Every white light prescribed by this section shall be of such character as to be visible at a distance of at least two miles. Every colored light prescribed by this section shall be of such character as to be visible at a distance of at least one mile. The word "visible" in this subsection, when applied to lights, shall mean visible on a dark night with clear atmosphere.

(7) When propelled by sail and machinery any motorboat shall carry the lights required by this section for a motorboat propelled by machinery only.

(8) All vessels at anchor between sunset and sunrise, unless anchored at a designated site, shall carry forward, or where it can best be seen, a bright white light to show all around the horizon and visible for one mile.

(c) In lieu of the lights required by subsection (b), any vessel may carry and exhibit the lights required by the federal regulations under the inland navigational rules act of December 24, 1981 (33 U.S.C. §§ 2020-2030), as in effect on the effective date of this act, or as prescribed by rules and regulations of the secretary.

(d) Every motorboat shall be provided with an efficient whistle or other sound-producing mechanical appliance.

(e) Every motorboat of class 3 shall be provided with an efficient bell.

(f) Every vessel, other than sail boards used for wind surfing, racing shells or rowing sculls shall carry at least one coast guard approved lifesaving device of the sort prescribed by rules and regulations of the secretary, in good and serviceable condition, for each person on board, so placed as to be readily accessible. As used in this subsection, "racing shell" and "rowing scull" mean a manually propelled vessel that is recognized by national or international racing associations for use in competitive racing in which all occupants row, scull or paddle, with the exception of a coxswain, and is not designed to carry and does not carry any equipment, not solely for competitive racing.

(g) Every motorboat shall be provided with such number, size, and type of coast guard approved fire extinguishers, capable of promptly and effectually extinguishing burning gasoline, as may be prescribed by rules and regulations of the secretary, which fire extinguishers shall be at all times kept in condition for immediate and effective use and shall be so placed as to be readily accessible.

(h) The provisions of subsections (d), (e) and (g) shall not apply to outboard motorboats while competing in any race conducted pursuant to K.S.A. 32-1149, and amendments thereto, or, if such boats are designed and intended solely for racing, while engaged in such navigation as is incidental to the tuning up of the boats and engines for the race.

(i) Every motorboat shall have the carburetor or carburetors of every engine therein, except outboard motors, using gasoline as fuel, equipped with such efficient coast guard approved flame arrester, backfire trap or other similar device as may be prescribed by rules and regulations of the secretary.

(j) Every such motorboat and every such vessel, except open boats, using as fuel any liquid of a volatile nature shall be provided with such means as may be prescribed by rules and regulations of the secretary for properly and efficiently ventilating the bilges of the engine and fuel tank compartments so as to remove any explosive or inflammable gases.

(k) The secretary is hereby authorized to adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations required to carry out in the most effective manner all of the provisions of this act and to alter, modify or supplement the equipment requirements contained in this section to the extent necessary to keep these requirements in conformity with the provisions of the federal navigation laws or with the navigation rules promulgated by the United States coast guard.

(l) The secretary is hereby authorized to establish and maintain, for the operation of vessels on the waters of this state, pilot rules in conformity with the pilot rules contained in the federal navigation laws or the navigation rules promulgated by the United States coast guard.

(m) No person shall operate or give permission for the operation of a vessel which is not equipped as required by the laws of Kansas and rules and regulations of the secretary.

(n) No person shall operate a motorboat or other vessel close to swimming areas, moored boats or vessels engaged in fishing, servicing buoys or markings, or similar activities, without reducing the speed of the vessel so as to prevent wash or wake from the vessel causing damage or unnecessary inconvenience to the occupants of the area or other vessels.

History: L. 1970, ch. 408, § 4; L. 1984, ch. 381, § 1; L. 1989, ch. 118, § 144; L. 2006, ch. 85, § 4; Jan. 1, 2007.



32-1120 Restrictions on motorboat exhaust noise; compliance; penalties.

32-1120. Restrictions on motorboat exhaust noise; compliance; penalties. (a) A motorboat shall not be operated on the waters of this state under any condition or in any manner whereby the motorboat exhaust noise emits a sound level in excess of 92 decibels on the "A" weighted scale, when subjected to a stationary sound level test as prescribed by SAE J2005.

(b) The provisions of subsection (a) shall not apply to motorboats officially registered and competing in or while on trial runs 48 hours immediately preceding a regatta, race, marine parade, tournament or exhibition which has been authorized or permitted by the department.

(c) Any officer authorized to enforce the provisions of this section who has reasonable suspicion to believe that a motorboat is not in compliance with the noise levels established in this section may direct the operator of such motorboat to submit the motorboat to an on-site test to measure noise levels, with the officer on board if such officer chooses, and the operator shall comply with such request. The owner of any motorboat which violates any provision of this section shall have sixty days from the date of the violation to bring the motorboat into compliance with the provisions of this section. Thereafter, it shall be the owner's responsibility to have the motorboat tested by the department. If the motorboat fails such test, the motorboat shall not be operated on the waters of this state until the department certifies that the motorboat is in compliance with the provisions of this section. Failure to comply with a request or direction of an officer made pursuant to this subsection is a class C misdemeanor. Nothing in this section shall be construed to limit the officer's ability to enforce this section and to issue citations to the owner or operator of any motorboat during the sixty-day compliance period.

History: L. 2006, ch. 85, § 7; L. 2008, ch. 88, § 1; Apr. 24.



32-1125 Operation prohibitions.

32-1125. Operation prohibitions. (a) No person shall operate any motorboat or vessel or manipulate any water skis, surfboard or similar device in a reckless or negligent manner so as to endanger the life or property of any person.

(b) No person shall manipulate any water skis, surfboard or similar device while under the influence of alcohol or drugs, or both.

(c) No person shall operate any motorboat or vessel for pleasure riding or pull any water skis, surfboard or similar device in any waters of this state marked by buoys or otherwise designated as a mooring, launching, fishing or hunting nonboating area by a county or other political subdivision or by the secretary, except that a motorboat or vessel used for fishing may be operated in a mooring or launching nonboating area.

As used in this subsection, "waters of this state" includes, but is not limited to, any water storage reservoir impoundments over which the secretary has been granted jurisdiction by the proper agency or official of the United States government.

(d) No person shall operate or moor a vessel within a water area which is marked, by buoys or some other distinguishing device, as a bathing or swimming area or as an all-boats-prohibited area. No person shall operate a vessel for purposes other than fishing in areas marked by buoys or otherwise designated as fishing areas, and no person shall operate a vessel for purposes other than hunting in areas marked by buoys or otherwise designated as hunting areas, and in areas designated for combined use of fishing and hunting, vessels may be used for both purposes unless prohibited by federal law.

(e) No owner or person in possession of a vessel shall permit a person under 12 years of age to operate a motorboat unless accompanied and under the direct and audible supervision of a parent or other person over 17 years of age. "Direct and audible supervision" means a person on board the same vessel and in sufficiently close proximity of the operator's station to enable such person to quickly and safely assume control of such vessel if needed.

(f) No operator of a vessel shall willfully fail or refuse to bring such vessel to a stop, or otherwise flee or attempt to elude a pursuing law enforcement vehicle or vessel, when given a visual or audible signal to bring the operator's vessel to a stop. The signal may be given by hand, voice, emergency light or siren and shall be given by a uniformed law enforcement officer prominently displaying the officer's badge of office.

History: L. 1959, ch. 321, § 10; L. 1961, ch. 469, § 1; L. 1970, ch. 408, § 7; L. 1987, ch. 403, § 1; L. 1989, ch. 118, § 148; L. 1995, ch. 164, § 5; L. 2006, ch. 85, § 5; Jan. 1, 2007.



32-1126 Capacity limits.

32-1126. Capacity limits. (a) No person shall operate any vessel on any waters of this state carrying passengers or cargo beyond the safe passenger and cargo carrying capacity of the vessel as specified on the capacity plate required by subsection (b).

(b) Every vessel less than 20 feet in length designed to carry two or more persons and to be propelled by machinery as its principal source of power or designed to be propelled by oars, if manufactured or offered for sale in this state by the manufacturer after November 1, 1972, shall have permanently affixed thereto by the manufacturer a capacity plate as required by this section. Such capacity plate shall bear the following:

(1) For all vessels designed for or represented by the manufacturer as being suitable for use with outboard motor:

(A) The total weight of persons, motor, gear and other articles placed aboard which the vessel is capable of carrying with safety under normal conditions.

(B) The recommended number of persons commensurate with the weight capacity of the vessel and the presumed weight in pounds of each such person. In no instance shall such presumed weight per person be less than 150 pounds.

(C) Clear notice that the information appearing on the capacity plate is applicable under normal conditions and that the weight of the outboard motor and associated equipment is considered to be a part of total weight capacity.

(D) The maximum horsepower of the motor the vessel is designed or intended to accommodate.

(2) For all other vessels to which this section applies:

(A) The total weight of persons, gear and other articles placed aboard which the vessel is capable of carrying with safety under normal conditions.

(B) The recommended number of persons commensurate with the weight capacity of the vessel and the presumed weight in pounds of each such person. In no instance shall such presumed weight per person be less than 150 pounds.

(C) Clear notice that the information appearing on the capacity plate is applicable under normal conditions.

The secretary is authorized to adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations to carry out the provisions of this section.

The failure to affix a proper capacity plate shall constitute a separate violation for each vessel with respect to which such failure occurs.

History: L. 1970, ch. 408, § 9; L. 1970, ch. 409, § 1; L. 1979, ch. 333, § 1; L. 1989, ch. 118, § 149; July 1.



32-1127 Application of stability test criteria, when.

32-1127. Application of stability test criteria, when. (a) No person shall operate, nor shall the owner permit the operation of, any vessel on the waters of this state carrying more than 20 passengers unless such vessel satisfies the United States coast guard stability test criteria for small passenger vessels in 46 § C.F.R. 179.

(b) The owner of any vessel operating on the waters of this state and carrying more than 20 passengers shall request the United States coast guard to conduct or to supervise the conducting of a stability test in accordance with 46 C.F.R. § 179 and shall obtain and prominently display on such vessel an inspection certificate issued by the United States coast guard therefor, except that the requirements of this subsection shall be deemed to be satisfied if the United States coast guard refuses or is unable to conduct or to supervise the stability test and issue such certificate and a copy of the letter or other written notification of such refusal or inability is displayed prominently on such vessel.

History: L. 1983, ch. 342, § 2; L. 1989, ch. 118, § 150; July 1.



32-1128 Water skis and surfboards; requirements.

32-1128. Water skis and surfboards; requirements. (a) No person shall operate a vessel on any waters of this state towing a person or persons on water skis, a surfboard, or similar device, nor shall any person engage in water skiing, surfboarding, or similar activity at any time between the hours from one-half hour after sunset to one-half hour before sunrise.

(b) The provisions of subsection (a) of this section do not apply to a performer engaged in a professional exhibition or a person or persons engaged in an activity authorized under K.S.A. 32-1149, and amendments thereto.

(c) No person shall operate or manipulate any vessel, tow rope or other device by which the direction or location of water skis, a surfboard, or similar device may be affected or controlled in such a way as to cause the water skis, surfboard, or similar device, or any person thereon to collide with or strike against any object or person.

(d) No person shall operate a motorboat on any waters of this state for towing a person or persons on water skis, a surfboard, or similar device, unless the boat is equipped with a wide angle rear view mirror properly placed to provide a maximum vision of the person or persons being towed, or there is an observer in the boat in addition to the operator. The observer must be a responsible person of at least 12 years of age.

(e) The operator or observer shall observe the person or persons being towed and shall display a flag immediately after the towed person or persons enter into the water and during the time preparatory to towing or retrieving while the person or persons are still in the water. Such flag shall be a bright or brilliant orange or red color, measuring not less than 12 inches per side, mounted on a handle and displayed as to be visible from all directions. It shall be unlawful to display such flag except under the conditions listed in this subsection.

History: L. 1959, ch. 321, § 13; L. 1961, ch. 471, § 6; L. 2006, ch. 85, § 6; Jan. 1, 2007.



32-1129 Lifesaving devices.

32-1129. Lifesaving devices. (a) The operator of every vessel shall require every person 12 years of age or under to wear a United States Coast Guard approved type I, type II or type III personal flotation device while aboard or being towed by such vessel. A life belt or ring shall not satisfy the requirement of this section.

(b) Violation of subsection (a) shall constitute a class C misdemeanor.

History: L. 1989, ch. 307, § 1; July 1.



32-1130 Operating a vessel under the influence of alcohol or drugs; definitions.

32-1130. Operating a vessel under the influence of alcohol or drugs; definitions. As used in K.S.A. 32-1131 through 32-1136, and amendments thereto:

(a) "Alcohol concentration" means the number of grams of alcohol per 100 milliliters of blood or per 210 liters of breath.

(b) "Other competent evidence" includes: (1) Alcohol concentration tests obtained from samples taken three hours or more after the operation or attempted operation of a vessel; and (2) readings obtained from a partial alcohol concentration test on a breath testing machine.

(c) "Samples" includes breath supplied directly for testing, which breath is not preserved.

(d) "Vessel" and "operate" have the meanings provided by K.S.A. 32-1102, and amendments thereto.

History: L. 1987, ch. 403, § 8; L. 2013, ch. 122, § 10; Jan. 1, 2014.



32-1131 Operating vessel under influence of alcohol or drugs; crime.

32-1131. Operating vessel under influence of alcohol or drugs; crime. (a) No person shall operate or attempt to operate any vessel within this state while:

(1) The alcohol concentration in the person's blood or breath as shown by any competent evidence, including other competent evidence, as defined in paragraph (1) of subsection (b) of K.S.A. 32-1130, and amendments thereto, is .08 or more;

(2) the alcohol concentration in the person's blood or breath, at the time or within three hours after the person operated or attempted to operate the vessel, is .08 or more;

(3) the alcohol concentration in the person's blood or breath, at the time or within three hours after the person operated or attempted to operate the vessel is .02 or more and the person is less than 21 years of age;

(4) under the influence of alcohol to a degree that renders the person incapable of safely operating a vessel;

(5) under the influence of any drug or combination of drugs to a degree that renders the person incapable of safely operating a vessel; or

(6) under the influence of a combination of alcohol and any drug or drugs to a degree that renders the person incapable of safely operating a vessel.

(b) If a person is charged with a violation of this section involving drugs, the fact that the person is or has been entitled to use the drug under the laws of this state shall not constitute a defense against the charge.

(c) No person shall operate or attempt to operate any vessel within this state for three months after the date of refusal of submitting to a test if such person refuses to submit to a test pursuant to K.S.A. 32-1132, and amendments thereto.

(d) Except as provided by subsection (e), violation of this section is a misdemeanor punishable:

(1) On the first conviction, by imprisonment of not more than one year or a fine of not less than $100 nor more than $500, or both; and

(2) on the second or a subsequent conviction, by imprisonment for not less than 90 days nor more than one year and, in the court's discretion, a fine of not less than $100 nor more than $500.

(e) Subsection (d) shall not apply to or affect a person less than 21 years of age who submits to a breath or blood alcohol test requested pursuant to K.S.A. 32-1132, and amendments thereto, and produces a test result of an alcohol concentration of .02 or greater but less than .08. Such person's boating privileges upon the first occurrence shall be suspended for 30 days and upon a second or subsequent occurrence shall be suspended for 90 days.

(f) In addition to any other penalties prescribed by law or rule and regulation, any person convicted of a violation of this section shall be required to satisfactorily complete a boater safety education course of instruction approved by the secretary before such person subsequently operates or attempts to operate any vessel.

History: L. 1987, ch. 403, § 2; L. 1993, ch. 259, § 10; L. 1999, ch. 113, § 1; L. 2013, ch. 122, § 11; Jan. 1, 2014.



32-1132 Tests for alcohol or drugs; procedures.

32-1132. Tests for alcohol or drugs; procedures. (a) Any person who operates or attempts to operate a vessel within this state is deemed to have given consent, subject to the provisions of this act, to submit to one or more tests of the person's blood, breath, urine or other bodily substance to determine the presence of alcohol or drugs. The testing deemed consented to herein shall include all quantitative and qualitative tests for alcohol and drugs. A person who is dead or unconscious shall be deemed not to have withdrawn the person's consent to such test or tests, which shall be administered in the manner provided by this section.

(b) A law enforcement officer shall request a person to submit to a test or tests deemed consented to under subsection (a) if the officer has reasonable grounds to believe the person was operating or attempting to operate a vessel while under the influence of alcohol or drugs, or both, and one of the following conditions exists: (1) The person has been arrested or otherwise taken into custody for any offense involving operation or attempted operation of a vessel while under the influence of alcohol or drugs, or both, in violation of a state statute or a city ordinance; or (2) the person has been involved in a vessel accident or collision resulting in property damage, personal injury or death. The law enforcement officer directing administration of the test or tests may act on personal knowledge or on the basis of the collective information available to law enforcement officers involved in the accident investigation or arrest.

(c) If a law enforcement officer requests a person to submit to a test of blood under this section, the withdrawal of blood at the direction of the officer may be performed only by: (1) A person licensed to practice medicine and surgery or a person acting under the supervision of any such licensed person; (2) a registered nurse or a licensed practical nurse; or (3) any qualified medical technician. When presented with a written statement by a law enforcement officer directing blood to be withdrawn from a person who has tentatively agreed to allow the withdrawal of blood under this section, the person authorized herein to withdraw blood and the medical care facility where blood is withdrawn may rely on such a statement as evidence that the person has consented to the medical procedure used and shall not require the person to sign any additional consent or waiver form. In such a case, the person authorized to withdraw blood and the medical care facility shall not be liable in any action alleging lack of consent or lack of informed consent. No person authorized by this subsection to withdraw blood, nor any person assisting in the performance of a blood test nor any medical care facility where blood is withdrawn or tested that has been directed by any law enforcement officer to withdraw or test blood, shall be liable in any civil or criminal action when the act is performed in a reasonable manner according to generally accepted medical practices in the community where performed.

(d) If there are reasonable grounds to believe that there is impairment by a drug which is not subject to detection by the blood or breath test used, a urine test may be required. If a law enforcement officer requests a person to submit to a test of urine under this section, the collection of the urine sample shall be supervised by persons of the same sex as the person being tested and shall be conducted out of the view of any person other than the persons supervising the collection of the sample and the person being tested, unless the right to privacy is waived by the person being tested. The results of qualitative testing for drug presence shall be admissible in evidence and questions of accuracy or reliability shall go to the weight rather than the admissibility of the evidence.

(e) No law enforcement officer who is acting in accordance with this section shall be liable in any civil or criminal proceeding involving the action.

(f) (1) Before a test or tests are administered under this section, the person shall be given oral and written notice that: (A) There is no right to consult with an attorney regarding whether to submit to testing; (B) refusal to submit to testing may be used against the person at any trial on a charge arising out of the operation or attempted operation of a vessel while under the influence of alcohol or drugs, or both; (C) the results of the testing may be used against the person at any trial on a charge arising out of the operation or attempted operation of a vessel while under the influence of alcohol or drugs, or both; and (D) after the completion of the testing, the person has the right to consult with an attorney and may secure additional testing, which, if desired, should be done as soon as possible and is customarily available from medical care facilities and physicians. After giving the foregoing information, a law enforcement officer shall request the person to submit to testing. The selection of the test or tests shall be made by the officer. If the person refuses to submit to and complete a test as requested pursuant to this section, additional testing shall not be given. The person's refusal shall be admissible in evidence against the person at any trial on a charge arising out of the alleged operation or attempted operation of a vessel while under the influence of alcohol or drugs, or both.

(2) Failure of a person to provide an adequate breath sample or samples as directed shall constitute a refusal unless the person shows that the failure was due to physical inability caused by a medical condition unrelated to any ingested alcohol or drugs.

(3) It shall not be a defense that the person did not understand the written or oral notice required by this section.

(g) Nothing in this section shall be construed to limit the admissibility at any trial of alcohol or drug concentration testing results obtained pursuant to a search warrant.

(h) Upon the request of any person submitting to testing under this section, a report of the results of the testing shall be made available to such person.

(i) In addition to any other penalties prescribed by law or rule and regulation, any person refusing to take a test or tests when requested to do so by a law enforcement officer pursuant to this section shall be required to satisfactorily complete a boater education course of instruction approved by the secretary before such person subsequently operates or attempts to operate any vessel.

History: L. 1987, ch. 403, § 3; L. 1993, ch. 259, § 11; July 1.



32-1133 Same; additional test by own physician.

32-1133. Same; additional test by own physician. Without limiting or affecting the provisions of K.S.A. 32-1132, the person tested shall have a reasonable opportunity to have an additional test by a physician of the person's own choosing. In case the officer refuses to permit such additional testing, the testing administered pursuant to K.S.A. 32-1132 shall not be competent in evidence.

History: L. 1987, ch. 403, § 4; July 1.



32-1134 Same; tests for alcohol or drugs, use as evidence.

32-1134. Same; tests for alcohol or drugs, use as evidence. In any criminal prosecution for violation of the laws of this state relating to operating or attempting to operate a vessel while under the influence of alcohol or drugs, or both, or the commission of manslaughter while under the influence of alcohol or drugs, or both, or in any prosecution for a violation of a city ordinance relating to the operation or attempted operation of a vessel while under the influence of alcohol or drugs, or both, evidence of the concentration of alcohol or drugs in the defendant's blood, urine, breath or other bodily substance may be admitted and shall give rise to the following:

(a) If the alcohol concentration is less than .08, that fact may be considered with other competent evidence to determine if the defendant was under the influence of alcohol, or both alcohol and drugs.

(b) If the alcohol concentration is .08 or more, it shall be prima facie evidence that the defendant was under the influence of alcohol to a degree that renders the person incapable of safely operating a vessel.

(c) If there was present in the defendant's bodily substance any narcotic, hypnotic, somnifacient, stimulating or other drug which has the capacity to render the defendant incapable of safely operating a vessel, that fact may be considered to determine if the defendant was under the influence of drugs, or both alcohol and drugs, to a degree that renders the defendant incapable of safely operating a vessel.

History: L. 1987, ch. 403, § 5; L. 1999, ch. 113, § 2; July 1.



32-1135 Same; submission of other evidence.

32-1135. Same; submission of other evidence. (a) The provisions of K.S.A. 32-1134 shall not be construed as limiting the introduction of any other competent evidence bearing upon the question of whether or not the defendant was under the influence of alcohol or drugs, or both.

(b) Nothing in this act shall require any samples of blood, breath or urine to be preserved for or furnished to the person for independent testing.

History: L. 1987, ch. 403, § 6; July 1.



32-1136 Immunity from liability for damage to vessel.

32-1136. Immunity from liability for damage to vessel. A law enforcement officer, and the state or any political subdivision of the state that employs a law enforcement officer, arresting or taking custody of a person for any offense involving the operation of or attempt to operate a vessel while under the influence of alcohol or drugs, or both, shall have immunity from any civil or criminal liability for the care and custody of the vessel that was being operated by or was in the physical control of the person arrested or in custody if the law enforcement officer acts in good faith and exercises due care.

History: L. 1987, ch. 403, § 7; July 1.



32-1137 Severability.

32-1137. Severability. If any clause, paragraph, subsection or section of this act is held invalid, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid clause, paragraph, subsection or section.

History: L. 1987, ch. 403, § 9; July 1.



32-1138 Same; preliminary screening test.

32-1138. Same; preliminary screening test. A law enforcement officer may request a person who is operating or attempting to operate a vessel within this state to submit to a preliminary screening test of the person's breath to determine the alcohol concentration of the person's breath if the officer has reasonable grounds to believe that the person: (a) Has alcohol in the person's body; (b) has committed a boating law violation; or (c) has been involved in a vessel accident or collision. At the time the test is requested, the person shall be given oral notice that: (1) There is no right to consult with an attorney regarding whether to submit to testing; (2) refusal to submit to testing shall subject the person to the same fine as prescribed by K.S.A. 8-2118, and amendments thereto, for refusal to submit to a preliminary breath test; and (3) further testing may be required after the preliminary screening test. Failure to provide the notice shall not be an issue or defense in any action. The law enforcement officer then shall request the person to submit to the test. Refusal to take and complete the test as requested shall subject the person to the same fine as prescribed by K.S.A. 8-2118, and amendments thereto, for refusal to submit to a preliminary breath test. If the person submits to the test, the results shall be used for the purpose of assisting law enforcement officers in determining whether an arrest should be made and whether to request the tests authorized by K.S.A. 32-1132, and amendments thereto. A law enforcement officer may arrest a person based in whole or in part upon the results of a preliminary screening test. Such results shall not be admissible in any civil or criminal action concerning the operation of or attempted operation of a vessel except to aid the court or hearing officer in determining a challenge to the validity of the arrest or the validity of the request to submit to a test pursuant to K.S.A. 32-1132, and amendments thereto. Following the preliminary screening test, additional tests may be requested pursuant to K.S.A. 32-1132, and amendments thereto.

History: L. 1999, ch. 113, § 3; L. 2005, ch. 172, § 4; July 1.



32-1139 Boating safety education, certificate of completion required for certain operators.

32-1139. Boating safety education, certificate of completion required for certain operators. (a) On and after January 1, 2001:

(1) No person born on or after January 1, 1989, shall operate on public waters of this state any motorboat or sailboat unless the person possesses a certificate of completion of an approved boater safety education course of instruction lawfully issued to such person as provided by this act.

(2) No owner or person in possession of any motorboat or sailboat shall permit another person, who is subject to the requirements in subsection (a)(1), to operate such motorboat or sailboat unless such other person either: (A) Has been lawfully issued a certificate of completion of an approved boater safety education course of instruction as provided by this act; or (B) is legally exempt from the requirements of subsection (a)(1).

(3) The requirement in subsection (a)(1), shall not apply to a person 21 years of age or older.

(b) The requirement in subsection (a)(1) shall not apply to a person operating a motorboat or sailboat accompanied by and under the direct and audible supervision of a person over 17 years of age who either: (1) Possesses a certificate of completion of an approved boater safety education course; or (2) is legally exempt from the requirements of subsection (a)(1).

(c) No person who is charged with a violation of subsection (a)(1) shall be convicted of the violation if such person produces in court or in the office of the arresting officer a certificate of completion of an approved boater safety education course of instruction lawfully issued to such person and valid at the time of such person's arrest.

History: L. 2000, ch. 70, § 2; July 1.



32-1140 Same; approval, development and coordination by secretary; fee.

32-1140. Same; approval, development and coordination by secretary; fee. (a) The secretary shall prescribe an approved boater safety education course of instruction of not less than a total of eight hours concerning the safe operation of motorboats and sailboats. Such course of instruction must be recognized by the United States coast guard in order to gain approval of the secretary.

(b) The secretary shall institute and coordinate an approved boater safety education course of instruction through the use of department personnel, as well as through cooperation with local subdivisions of government, federal governmental entities, reputable individuals or reputable organizations having boater safety education as an objective, as the secretary deems necessary and appropriate.

(c) At the secretary's discretion, the requirement that a person complete an approved boater safety education course of instruction may be fulfilled through completion of correspondence course materials, including satisfactory completion of a written examination, recognized by the United States coast guard and approved by the secretary. Each person requesting a certificate based on completion of such correspondence course shall attest, to the satisfaction of the secretary, that the substance of the answers on the written examination were provided by that person without assistance. Persons requiring assistance to read examination questions or to mark examination answers may receive such assistance if they receive no assistance in the determination of the substance of the answers.

(d) The secretary may require, pursuant to K.S.A. 32-988, and amendments thereto, a fee to cover costs of services, material and supplies from any person enrolling in an approved boater safety education course of instruction.

History: L. 2000, ch. 70, § 3; July 1.



32-1141 Same; certificate of completion; issuance; revocation; reciprocity.

32-1141. Same; certificate of completion; issuance; revocation; reciprocity. (a) On and after January 1, 2001, the secretary may issue a certificate of completion of an approved boater safety education course of instruction to any person for course work completed prior to January 1, 2001, upon: (1) Submission to the secretary of evidence of successful completion of a boater safety education course of instruction as formerly approved by the secretary prior to January 1, 2001, and such other information as requested by the secretary; and (2) payment of the fee prescribed pursuant to K.S.A. 32-988, and amendments thereto.

(b) The secretary shall designate those persons who are authorized to issue a certificate to persons who successfully complete, on and after January 1, 2001, an approved boater safety education course of instruction and the authorization shall continue until revoked by the secretary. Certificates issued by authorized designees shall remain valid until revoked. In addition to any other penalties prescribed by statute or rules and regulations, the secretary, in the secretary's discretion, may revoke the certificate of any person convicted of a violation of any provision in article 11 of chapter 32 of the Kansas Statutes Annotated. Upon revocation of a person's certificate, the person shall be required thereafter to satisfactorily complete an approved boater safety education course of instruction before operating any motorboat or sailboat in this state.

(c) The secretary, in the secretary's discretion, may accept as complying with the requirements of this act any similar certificate issued outside the state of Kansas by a governmental agency, or by a public or private association or club, in compliance with an approved governmental program having boater safety education as one of the program's objectives and recognized by the United States coast guard.

History: L. 2000, ch. 70, § 4; July 1.



32-1142 Same; liability insurance for persons conducting course.

32-1142. Same; liability insurance for persons conducting course. The committee on surety bonds and insurance, within the limitations of appropriations made therefor, shall purchase such liability insurance as the committee deems necessary for the protection of persons engaged in conducting an approved boater safety education course of instruction against any liability for injuries or damages arising from the conducting of such course by such persons.

History: L. 2000, ch. 70, § 5; July 1.



32-1143 Sections part of article 11.

32-1143. Sections part of article 11. K.S.A. 32-1139 through 32-1143 shall be part of and supplemental to article 11 of chapter 32 of the Kansas Statutes Annotated.

History: L. 2000, ch. 70, § 6; July 1.



32-1148 Boat liveries; duties.

32-1148. Boat liveries; duties. (a) The owner of a boat livery shall cause to be kept a record of the name and address of the person or persons hiring any vessel which is designed or permitted by him or her to be operated as a motorboat; the identification number thereof; and the departure date and time, and the expected time of return. The record shall be preserved for at least six months.

(b) Neither the owner of a boat livery, nor his or her agent or employee shall permit any motorboat or any vessel designed or permitted by him or her to be operated as a motorboat to depart from his or her premises unless it shall have been provided, either by owner or renter, with the equipment required pursuant to K.S.A. 32-1119, and amendments thereto, and any rules and regulations adopted pursuant thereto.

History: L. 1959, ch. 32, § 8; L. 1989, ch. 118, § 147; July 1.



32-1149 Regattas and other water events.

32-1149. Regattas and other water events. (a) The secretary may authorize the holding of regattas, motorboat or other boat races, marine parades, tournaments or exhibitions on any waters of this state. The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations necessary to implement this section, including but not limited to: (1) Provisions addressing the safety of all vessels, participants and the public; (2) permit requirements and permit application procedures, including the providing of such information as the secretary requires; and (3) establishment of conditions under which the event shall be conducted. The application for a permit to hold such regatta, motorboat or other boat race, marine parade, tournament or exhibition shall be accompanied by the water event permit fee prescribed pursuant to K.S.A. 32-1172. The secretary, upon receipt of a proper application and the prescribed permit fee may issue a permit if it is determined that the event is in the public interest, the area requested for holding the event has sufficient accommodations and facilities for the event and the event is compatible with other uses of the area requested for the event. No such event shall be conducted without the prior authorization of the secretary in writing.

(b) The provisions of this section shall not exempt any person from compliance with applicable federal law or regulation.

History: L. 1959, ch. 321, § 14; L. 1978, ch. 152, § 13; L. 1989, ch. 118, § 153; July 1.



32-1150 Scuba diving; rules and regulations.

32-1150. Scuba diving; rules and regulations. It shall be unlawful for any person to scuba dive in the streams or impounded waters of this state unless and except in compliance with rules and regulations of the secretary. The term scuba diving shall include any person diving or submerging in a body of water with the aid of any mechanical diving or breathing device or suit.

History: L. 1967, ch. 514, § 1; L. 1969, ch. 481, § 1; L. 1989, ch. 118, § 158; July 1.



32-1151 Same; buoy required.

32-1151. Same; buoy required. Any person scuba diving in a body of water in which motorboats are operated shall place a buoy in the water at or near the point of submergence. The buoy shall bear a red flag at least twenty-one (21) inches square with a red background and white diagonal stripe that is one-fifth (1/5) the width of the flag. The white stripe must run from the top of the hoist to the bottom of the flag. It is unlawful to display this flag when diving or spear fishing is not in progress.

History: L. 1967, ch. 514, § 2; L. 1969, ch. 481, § 2; July 1.



32-1152 Sanitation; toilet facilities.

32-1152. Sanitation; toilet facilities. At such time as adequate on-shore facilities for receiving and treating marine sewage are available, as determined by the secretary of health and environment, no person shall operate, launch, moor, dock or use any vessel on the waters of the state, except as hereinafter provided, when said vessel has located on or in the vessel a marine toilet designed to or intended to discharge marine sewage to other than an on-shore receiving and treating facility operating under a valid permit as issued under the provisions of K.S.A. 65-165.

History: L. 1973, ch. 415, § 2; L. 1975, ch. 462, § 127; July 1.



32-1153 Same; sewage disposal.

32-1153. Same; sewage disposal. It shall be unlawful to place, leave, discharge or cause to be left, placed or discharged into or near the waters of this state any receptacle containing sewage, whether by the owner, operator or guest of a vessel.

History: L. 1973, ch. 415, § 3; July 1.



32-1154 Same; rules and regulations.

32-1154. Same; rules and regulations. The secretary of health and environment shall adopt such rules and regulations as are necessary to properly administer and enforce the provisions of K.S.A. 32-1152 through 32-1154, inclusive. The secretary in adopting rules and regulations shall provide that any vessel having lawful registration from other than the state of Kansas and having marine toilets designed or intended to discharge marine sewage to the waters of the state, may be operated, launched, moored, docked or used on the waters of the state, if such vessel is in compliance with all applicable state and federal marine toilet requirements applicable and associated with the vessel registration. All vessels located on waters of this state may be inspected at any time for the purpose of determining if such vessel is in compliance with this act, and the secretary or the designees of the secretary shall have all powers necessary to properly enforce such rules and regulations.

History: L. 1973, ch. 415, § 4; L. 1975, ch. 462, § 128; July 1.



32-1155 Applications for license of vessels to indicate presence of marine toilets.

32-1155. Applications for license of vessels to indicate presence of marine toilets. All applications for license or renewal application shall identify the presence of marine toilets constructed as required, and the department shall identify the presence of such toilets upon the certificate of number when issued to an applicant.

History: L. 1973, ch. 415, § 6; L. 1989, ch. 118, § 160; July 1.



32-1156 Abandonment of a vessel; removal from public waterway, when.

32-1156. Abandonment of a vessel; removal from public waterway, when. (a) No person shall abandon a vessel upon a public waterway or upon public or private property without the consent of the owner or person in lawful possession or control of the property.

(b) The abandonment of any vessel in a manner prohibited by subsection (a) is prima facie evidence that the last registered owner of record is responsible for the abandonment, unless such owner has notified the department or other appropriate law enforcement agency of such owner's relinquishment of title or registration or interest therein. The person so responsible shall be required to pay the cost of removal and disposition of the vessel.

(c) A law enforcement officer of this state may remove a vessel from a public waterway when:

(1) The vessel is left unattended and is adrift, moored, docked, beached or made fast to land in such a position as to interfere with navigation or in such a condition as to create a hazard to other vessels using the waterway, to public safety or to the property of another.

(2) The vessel is found upon a waterway and a report has previously been made that the vessel has been stolen or embezzled.

(3) The person in charge of the vessel is by reason of physical injuries or illness incapacitated to such an extent as to be unable to provide for its custody or removal.

(4) A law enforcement officer arresting a person operating or in control of the vessel for an alleged offense, and the officer is required or permitted to take, and does take, the person arrested into custody without unnecessary delay.

(5) The vessel seriously interferes with navigation or otherwise poses a critical and immediate danger to navigation or to the public health, safety or welfare.

History: L. 2006, ch. 85, § 11; Jan. 1, 2007.



32-1157 Same; notification of parties having interests in vessel; failure to reclaim; use, sale or destruction by law enforcement agency.

32-1157. Same; notification of parties having interests in vessel; failure to reclaim; use, sale or destruction by law enforcement agency. (a) A law enforcement officer may attempt to identify the registered owner of a vessel abandoned on private property by inspection of the vessel and any trailer to which it is attached and may supply the information to the real property owner upon which vessel is presumed abandoned. The real property owner must declare by affidavit the reasons why such real property owner believes the property to be abandoned. The real property owner must give 5-days' notice to the last registered vessel owner before causing the removal of the vessel. If the last registered owner is unknown or cannot be notified, the vessel may immediately be removed to a secure location designated by a law enforcement officer.

(b) A law enforcement officer, within 48 hours after directing the removal of an abandoned vessel on a public waterway or public or private property, shall notify the department of the status of the vessel.

(c) A law enforcement officer who has custody of an abandoned vessel, if the law enforcement agency knows or can reasonably discover the name and address of the owner of the vessel or any person who holds a security interest in the vessel, shall notify the owner or the holder of the security interest of the location of the vessel and the method by which the vessel may be claimed. This notice must be sent by certified or registered mail.

(d) If the abandoned vessel is held by a law enforcement agency as evidence in the investigation or prosecution of a criminal offense, the notice required by subsection (c) shall be sent:

(1) Upon the decision of the law enforcement agency or prosecuting attorney not to pursue or prosecute the case;

(2) upon the conviction of the person who committed the offense; or

(3) if the case is otherwise terminated.

(e) Failure to reclaim the vessel within 180 days after the date the notice is mailed constitutes a waiver of interest in the vessel by any person having an interest in the vessel and the vessel shall be deemed abandoned for all purposes.

(f) If all recorded interests in a vessel are waived, as provided in subsection (e) or by written disclaimer, the department may issue a certificate of ownership to the law enforcement agency that has custody of the vessel. If necessary, the secretary may assign a hull number to the vessel. This subsection shall not preclude the subsequent return of a vessel, or any component part thereof, by a law enforcement agency to the registered owner of the vessel upon presentation by the registered owner of satisfactory proof of ownership.

(g) A law enforcement agency to which a certificate of ownership is issued pursuant to subsection (f) may use, sell or destroy the vessel and shall keep a record of the disposition of the vessel. If the law enforcement agency:

(1) Sells the vessel, all proceeds from the sale of the vessel shall become the property of the law enforcement agency.

(2) Destroys the vessel, the law enforcement agency shall, within 10 days, give notice of the destruction of the vessel to the department.

History: L. 2006, ch. 85, § 12; Jan. 1, 2007.



32-1158 Notice of destruction or abandonment of vessel by owner; surrender of certificates of number and ownership.

32-1158. Notice of destruction or abandonment of vessel by owner; surrender of certificates of number and ownership. (a) The registered owner of a destroyed or abandoned vessel that is numbered pursuant to chapter 32 of the Kansas Statutes Annotated, and amendments thereto, shall provide the notice required by K.S.A. 32-1111, and amendments thereto, to the secretary in writing. The written notice must be signed by the registered owner and notarized.

(b) The written notice provided pursuant to subsection (a) must indicate the reason for the destruction or abandonment of the vessel and the current location and condition of the vessel.

(c) The registered owner shall surrender to the secretary the certificate of number and the certificate of ownership issued for the motorboat, if in existence, at the time the owner provides the written notice to the secretary pursuant to subsection (a).

(d) Once a vessel has been destroyed or abandoned, the secretary shall print the word "salvage" on each subsequent certificate of number which it issues for that vessel.

History: L. 2006, ch. 85, § 13; Jan. 1, 2007.



32-1159 Preservation of evidence of criminal offenses; liability for storage fees.

32-1159. Preservation of evidence of criminal offenses; liability for storage fees. (a) If a law enforcement officer has probable cause to believe that a vessel or its contents contain evidence tending to show that a criminal offense has been committed or that a particular person has committed an offense, the officer may take whatever steps are reasonable to ensure the preservation of the evidence, including safe storage of the vessel or its contents.

(b) If a criminal conviction is obtained as a result of an action taken pursuant to subsection (a), the person convicted shall pay any storage fees incurred pursuant to that subsection. If a conviction is not obtained, the law enforcement agency that seized the vessel pursuant to subsection (a) shall pay any storage fees incurred.

History: L. 2006, ch. 85, § 14; Jan. 1, 2007.



32-1166 Vessels exempt from provisions of act.

32-1166. Vessels exempt from provisions of act. The provisions of K.S.A. 32-1110, 32-1111, 32-1119 and 32-1125 shall not apply to vessels used solely on lakes, ponds or streams privately owned or leased and not open to the general public.

History: L. 1970, ch. 408, § 10; Jan. 1, 1971.



32-1172 Fees.

32-1172. Fees. The secretary is authorized to adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations fixing the amount of fees for the following items, subject to the following limitations and subject to the requirement that no such rules and regulations shall be adopted as temporary rules and regulations:

Dealer certificate of number: maximum $50Additional dealer certificates: maximum $10

Dealer license: maximum $50

Duplicate registrations, certificates or permits: maximum $10

Vessel registrations: maximum $30

Water event permits: maximum $50

Special departmental services, materials or supplies: no maximum

History: L. 1989, ch. 118, § 161; L. 2001, ch. 131, § 3; L. 2004, ch. 79, § 4; Jan. 1, 2005.



32-1173 Same; disposition.

32-1173. Same; disposition. All moneys received pursuant to K.S.A. 32-1101 through 32-1104, 32-1110 through 32-1113, 32-1119, 32-1125 through 32-1128, 32-1130 through 32-1137, 32-1148 through 32-1155, 32-1166, 32-1172, 32-1173, 32-1177 through 32-1180 and K.S.A. 2015 Supp. 32-1116 and 32-1117, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215 and 74-7336, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount as prescribed by K.S.A. 74-7336, and amendments thereto, in the state treasury to the credit of the boating fee fund, which is hereby created, to be dedicated and used to administer and enforce the provisions of K.S.A. 32-1101 through 32-1104, 32-1110 through 32-1113, 32-1119, 32-1125 through 32-1128, 32-1130 through 32-1137, 32-1148 through 32-1155, 32-1166, 32-1172, 32-1173, 32-1177 through 32-1180 and K.S.A. 2015 Supp. 32-1115 through 32-1117, 32-1120 and 32-1156 through 32-1159, and amendments thereto. When sufficient moneys are available from the fees so collected, the secretary may use the same to construct or repair boating facilities, ramps and docks at public waters within this state.

History: L. 1959, ch. 321, § 18; L. 1989, ch. 118, § 155; L. 2001, ch. 5, § 104; L. 2006, ch. 85, § 15; Jan. 1, 2007.



32-1174 Boating safety financial assistance fund.

32-1174.  Boating safety financial assistance fund. (a) All federal moneys received pursuant to federal assistance, federal-aid funds or federal-aid grant reimbursements related to boating or boating programs under the control, authorities and duties of the Kansas department of wildlife, parks and tourism shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of the remittance, the state treasurer shall deposit the entire amount in the state treasury and credit it to the boating fund – federal, which is hereby created, to be dedicated and used for the purposes authorized in K.S.A. 32-1173, and amendments thereto. The boating fund – federal is hereby redesignated as the boating safety financial assistance fund.

(b) No moneys derived from sources described in subsection (a) or (c) shall be used for any purpose other than the administration of matters which are under the control, authorities and duties of the secretary of wildlife, parks and tourism and the Kansas department of wildlife, parks and tourism as provided by law.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the boating safety financial assistance fund, interest earnings based on:

(1) The average daily balance of moneys in the boating safety financial assistance fund, for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) All expenditures from the boating safety financial assistance fund, shall be made in accordance with the appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of wildlife, parks and tourism.

History: L. 2005, ch. 181, § 1; L. 2012, ch. 47, § 76; July 1.



32-1177 Accident reports.

32-1177. Accident reports. (a) It shall be the duty of the operator of a vessel involved in a collision, accident or other casualty, so far as the operator can do so without serious danger to the operator's own vessel, crew, and passengers (if any), to render to other persons affected by the collision, accident or other casualty such assistance as practicable and as necessary in order to save them from or minimize any danger caused by the collision, accident or other casualty, and also to give the operator's name, address and identification of the operator's vessel, in writing, to any person injured and to the owner of any property damaged in the collision, accident or other casualty.

(b) In the case of collision, accident or other casualty involving a vessel, the operator thereof, if the collision, accident or other casualty results in death or injury to a person or damage to property in excess of the amount established by rules and regulations of the secretary shall file with the department a full description of the collision, accident or other casualty, including such additional information as required by rules and regulations adopted by the secretary pursuant to K.S.A. 32-805, and amendments thereto.

History: L. 1959, ch. 321, § 11; L. 1989, ch. 118, § 151; L. 1993, ch. 185, § 17; July 1.



32-1178 Same; transmittal to federal agency.

32-1178. Same; transmittal to federal agency. In accordance with any request duly made by an authorized official or agency of the United States, any information compiled or otherwise available to the department pursuant to subsection (b) of K.S.A. 32-1177, and amendments thereto, shall be transmitted to such official or agency of the United States.

History: L. 1959, ch. 321, § 12; L. 1961, ch. 471, § 5; L. 1989, ch. 118, § 152; July 1.



32-1179 Peace officers' powers.

32-1179. Peace officers' powers. Every peace officer of this state and its subdivisions or caretakers at federally impounded waters shall have the authority to enforce the provisions of this act and in the exercise thereof shall have the authority to stop and board any vessel subject to this act.

History: L. 1959, ch. 321, § 17; July 1.



32-1180 Penalties for violations.

32-1180. Penalties for violations. Unless otherwise provided by statute or rules and regulations of the secretary, violation of K.S.A. 32-1101 through 32-1104, 32-1110 through 32-1113, 32-1119, 32-1125 through 32-1128, 32-1130 through 32-1137, 32-1148 through 32-1155, 32-1166, 32-1172, 32-1173, 32-1177 through 32-1180 and K.S.A. 2015 Supp. 32-1120 and 32-1156, and amendments thereto, or rules and regulations adopted thereunder is a class C misdemeanor.

History: L. 1973, ch. 415, § 5; L. 1989, ch. 118, § 159; L. 2006, ch. 85, § 16; Jan. 1, 2007.






Article 12 KANSAS LOCAL GOVERNMENT OUTDOOR RECREATION GRANTS

32-1201 Short Title.

32-1201. Short Title. The provisions of K.S.A. 32-1201 through 32-1203, and amendments thereto, shall be known and may be cited as the Kansas local government outdoor recreation grant program act.

History: L. 1998, ch. 70, § 1; July 1.



32-1202 Definitions.

32-1202. Definitions. As used in the Kansas local government outdoor recreation grant act:

(a) "Local government" means any county, city or township or any two or more such local governments acting jointly pursuant to intergovernmental agreements or as otherwise authorized by statute.

(b) "Capital improvement project" means a capital improvement project to establish, develop, renovate or repair an outdoor recreational facility, including the acquisition of land, acquisition and installation of equipment, construction, renovation or repair of outdoor recreational facilities, and including renovations and repairs to provide safety improvements and handicapped accessibility and other improvements, including improvements to attain compliance with the requirements imposed under the federal Americans with disabilities act.

(c) "Outdoor recreational facility" means any public park or other outdoor recreational area or facility, including, but not limited to, parks, open spaces, trails, swimming pools, playgrounds and playing courts and fields.

History: L. 1998, ch. 70, § 2; July 1.



32-1203 Grants for local government outdoor recreation facilities program guidelines; portion of grants for handicapped accessibility and related purposes.

32-1203. Grants for local government outdoor recreation facilities program guidelines; portion of grants for handicapped accessibility and related purposes. (a) In accordance with the provisions of this act, the secretary of wildlife, parks and tourism shall develop and administer a grant program to award grants to Kansas local governments for capital improvements for local government outdoor recreation facilities. The grants shall be awarded annually on a competitive basis in accordance with guidelines and criteria prescribed by rules and regulations adopted by the secretary of wildlife, parks and tourism. Each grant shall be matched by the local government receiving the grant on the basis of $1 provided by the local government for each $1 provided under the grant for the capital improvement.

(b) The secretary of wildlife, parks and tourism shall designate annually a portion of all moneys appropriated for local government outdoor recreation grants for renovations and repairs to provide safety improvements and handicapped accessibility and other improvements, including improvements to attain compliance with the requirements imposed under the federal Americans with disabilities act.

History: L. 1998, ch. 70, § 3; L. 2012, ch. 47, § 77; July 1.






Article 13 DANGEROUS REGULATED ANIMALS

32-1301 Definitions.

32-1301. Definitions. As used in this act:

(a) "Person" means any individual, firm, partnership, corporation, association, municipality or other business entity.

(b) "Wildlife sanctuary" means a not-for-profit organization exempt from federal income taxation pursuant to section 501 (c)(3) of the internal revenue code of 1986, as in effect on July 1, 2006, that:

(1) Operates a place of refuge where abused, neglected, unwanted, impounded, abandoned, orphaned or displaced dangerous regulated animals are provided care for such animal's lifetime;

(2) does not conduct any commercial activity with respect to any dangerous regulated animal possessed by the organization;

(3) does not sell, trade, auction, lease or loan dangerous regulated animals, or parts thereof, which the organization possesses;

(4) does not breed any dangerous regulated animal of which the organization possesses, except as an integral part of the species survival plan of the American zoo and aquarium association;

(5) does not conduct any activity that is not inherent to the dangerous regulated animal's nature;

(6) does not use the dangerous regulated animal for any type of entertainment purposes; and

(7) operates a refuge in compliance with regulations promulgated by the United States department of agriculture for dangerous regulated animals, except non-native, venomous snakes, under the animal welfare act, public law 89-544, as amended and in effect on July 1, 2006, and the regulations and standards adopted under such act in effect on July 1, 2006, relating to operations, animal health and husbandry. All dangerous regulated animals shall be caged in compliance with the provisions set forth in K.S.A. 2015 Supp. 32-1306, and amendments thereto.

(c) "Possess" means to own, care for, have custody of or control.

(d) "Dangerous regulated animal" means a live or slaughtered parts of:

(1) Lions, tigers, leopards, jaguars, cheetahs and mountain lions, or any hybrid thereof;

(2) bears or any hybrid thereof; and

(3) all non-native, venomous snakes.

(e) "Local animal control authority" means an agency of the county or city that is responsible for animal control operations in such governmental entity's jurisdiction and includes the animal control officer, as defined by K.S.A. 47-1701, and amendments thereto, of such county or city. If the county or city does not have an animal control officer, for cities of the first class, the chief law enforcement officer shall have the local animal control authority duties and responsibilities pursuant to this act and for all other cities and counties, the county sheriff shall have the local animal control authority duties and responsibilities pursuant to this act.

(f) "Registered designated handler" means a person who is registered or would be required to be registered pursuant to K.S.A. 2015 Supp. 32-1310, and amendments thereto.

History: L. 2006, ch. 131, § 1; July 1.



32-1302 Unlawful acts; compliance with USDA regulations; USDA license.

32-1302. Unlawful acts; compliance with USDA regulations; USDA license. (a) Except as provided in this section, it is unlawful for a person to possess, slaughter, sell, purchase or otherwise acquire a dangerous regulated animal.

(b) On and after October 1, 2006, a person who possesses a dangerous regulated animal shall be in compliance with regulations promulgated by the United States department of agriculture for dangerous regulated animals, except non-native, venomous snakes, under the animal welfare act, public law 89-544, as amended and in effect on July 1, 2006, and the regulations and standards adopted under such act in effect on July 1, 2006, relating to operations, animal health and husbandry; and to provide adequate veterinary care for dangerous regulated animals. All dangerous regulated animals shall be caged in compliance with the provisions set forth in K.S.A. 2015 Supp. 32-1306, and amendments thereto.

(c) Except as provided in subsection (d), a person shall not take possession of a dangerous regulated animal or allow dangerous regulated animals in such person's possession to breed.

(d) A person who possesses a valid United States department of agriculture license, is in compliance with the United States department of agriculture animal welfare act, regulations and standards on July 1, 2006, and, within 10 years preceding July 1, 2006, has not been convicted of a felony under the laws of Kansas or a crime under a law of another jurisdiction which is substantially the same as a felony, may breed, purchase or otherwise acquire new dangerous regulated animals after July 1, 2006, in order to:

(1) Maintain the operating inventory of dangerous regulated animals possessed on July 1, 2006;

(2) sell dangerous regulated animals to other United States department of agriculture licensed and compliant facilities within Kansas for replacement purposes as provided in paragraph (1); and

(3) sell dangerous regulated animals outside Kansas.

History: L. 2006, ch. 131, § 2; July 1.



32-1303 Registration with local animal control authority; notification; microchip implant; inspection.

32-1303. Registration with local animal control authority; notification; microchip implant; inspection. (a) On and after September 1, 2006, a person who possesses a dangerous regulated animal shall notify, in writing, and register the dangerous regulated animal with the local animal control authority.

(b) The notification shall include the person's name, address, telephone number and a complete inventory of each dangerous regulated animal that the person possesses. The inventory shall include the following information: Number and species of each dangerous regulated animal; the microchip identification number and manufacturer of such microchip for each dangerous regulated animal, if available; the exact location where each dangerous regulated animal is kept; the age, sex, color, weight, scars and any distinguishing marks of each dangerous regulated animal; and the name of any person who is a registered designated handler.

(c) When a person who possesses a dangerous regulated animal has a microchip implanted in such animal for identification, the name of the microchip manufacturer and the microchip identification number shall be provided to the local animal control authority. If a dangerous regulated animal is sedated for any reason and such animal does not have a microchip implanted, a microchip shall be implanted in such animal. Within 30 days after the microchip is implanted, the name of the microchip manufacturer and the microchip identification number shall be provided to the local animal control authority. Within 30 days of acquisition, a person acquiring ownership of an offspring with a microchip implanted shall comply with microchip information reporting requirements of this subsection.

(d) A local animal control authority may inspect the premises where dangerous regulated animals are physically located.

History: L. 2006, ch. 131, § 3; July 1.



32-1304 Fees; liability coverage or bond.

32-1304. Fees; liability coverage or bond. (a) The local animal control authority may charge the following annual fees:

(1) Premises inspection fee not more than $100.

(2) Dangerous regulated animal registration fee, per animal, not more than $50. The maximum amount charged for such animal registration per person is $500.

(3) Additional premise inspection fee, if the person acquires and possesses another type of dangerous regulated animal, not more than $100.

(b) A certificate of registration shall be issued by the local animal control authority to the person for each dangerous regulated animal and inspection upon payment of the fee.

(c) Any person who possesses a dangerous regulated animal shall maintain liability insurance coverage or secure a bond in an amount of not less than $250,000 for each occurrence for liability damages for destruction of or damage to property and death or bodily injury to a person caused by the dangerous regulated animal. The person possessing the animal shall provide a copy of the policy for liability insurance or proof of the bond to the local animal control authority. Any insurer shall notify the local animal control authority, in writing, of any expiration, reduction or cancellation of liability insurance, furnished as required by this subsection, not later than 10 days before the expiration, reduction or cancellation takes effect. Any surety company who secures the performance of the bond shall notify the local animal control authority, in writing, of any expiration, reduction or cancellation of the bond, furnished as required by this subsection, not later than 10 days before the expiration, reduction or cancellation takes effect.

(d) Any fees charged and collected shall be retained by the local animal control authority to be used to implement the provisions of this act.

History: L. 2006, ch. 131, § 4; July 1.



32-1305 Health and ownership records; change of address notification; escape notification.

32-1305. Health and ownership records; change of address notification; escape notification. (a) A person who possesses a dangerous regulated animal shall meet the requirements set forth in this section.

(b) A person who possesses a dangerous regulated animal shall maintain health and ownership records on each dangerous regulated animal and shall maintain the records for the life of the animal. If possession of the dangerous regulated animal is transferred to another person, a copy of the health and ownership records shall accompany the animal.

(c) A person who possesses a dangerous regulated animal shall maintain an ongoing program of veterinary care which includes a veterinary visit to the premises at least annually.

(d) A person who possesses a dangerous regulated animal shall notify the local animal control authority in writing within 10 days of a change in address or location where the dangerous regulated animal is kept.

(e) A person with a United States department of agriculture license for dangerous regulated animals shall forward a copy of such person's United States department of agriculture inspection report to the local animal control authority within 30 days of receipt of the inspection report.

(f) A person who possesses a dangerous regulated animal shall prominently display a sign on the structure where the animal is housed indicating that a dangerous regulated animal is on the premises.

(g) A person who possesses a dangerous regulated animal shall immediately notify local law enforcement officials of any escape of a dangerous regulated animal. The person who possesses the dangerous regulated animal is liable for any costs incurred by any person, city, county or state agency resulting from the escape of a dangerous regulated animal unless the escape is due to a criminal act by another person or a natural event.

(h) A person who possesses a dangerous regulated animal shall maintain a written recovery plan in the event of the escape of a dangerous regulated animal. The person shall maintain live traps or other equipment necessary to assist in the recovery of the dangerous regulated animal.

(i) If requested by the local animal control authority, a person may not move a dangerous regulated animal from such animal's location unless the person notifies the local animal control authority prior to moving the animal. The notification shall include the date and the location where the animal is moved. This subsection shall not apply to a dangerous regulated animal transported to a licensed veterinarian.

(j) If a person who possesses a dangerous regulated animal can no longer care for the animal, the person shall take the appropriate steps to find long-term placement for the dangerous regulated animal.

History: L. 2006, ch. 131, § 5; July 1.



32-1306 Cage and care requirements; physical contact prohibition.

32-1306. Cage and care requirements; physical contact prohibition. (a) All dangerous regulated animals shall be confined within a cage of sufficient strength and design for the purposes of maintaining and housing or transporting the animal. The requirements for sufficient caging shall be established by rules and regulations adopted by the secretary of wildlife, parks and tourism. Any cage or confinement structure shall be constructed in such a manner that prohibits physical contact with any person other than such persons listed in subsection (d).

(b) No dangerous regulated animal shall be allowed to be tethered, leashed or chained outdoors, or allowed to run at large.

(c) A dangerous regulated animal shall not be mistreated, neglected, abandoned or deprived of necessary food, water and sustenance.

(d) A dangerous regulated animal shall not be allowed to come into physical contact with any person other than the person possessing the animal, the registered designated handler or a veterinarian administering medical examination, treatment or care.

(e) A dangerous regulated animal shall not be brought to any public property or commercial or retail establishment, except to bring the animal to a licensed veterinarian or veterinarian clinic.

History: L. 2006, ch. 131, § 6; L. 2012, ch. 47, § 78; July 1.



32-1307 Seizure of animals; access to premises; notice; hearing; costs.

32-1307. Seizure of animals; access to premises; notice; hearing; costs. (a) Any dangerous regulated animal may be seized by the local animal control authority as provided in this section.

(b) The local animal control authority, upon issuance of a notice of inspection, shall be granted access at reasonable times to premises where the local animal control authority has reason to believe a violation of this act is occurring or has occurred.

(c) If a person who possesses a dangerous regulated animal is not in compliance with the requirements of this act, the local animal control authority shall take possession of the animal for custody and care, following the procedures in this subsection.

(d) Upon request of a person possessing a dangerous regulated animal, the local animal control authority may allow the animal to remain in the physical custody of the owner for 30 days, during which time the owner shall take all necessary actions to come in compliance with this act. During the 30-day period, the local animal control authority may inspect, at any reasonable time, the premises where the animal is kept.

(e) If a person who possesses a dangerous regulated animal is not in compliance with this act following the 30-day period described in subsection (d), the local animal control authority shall seize the animal and place it in a holding facility that is appropriate for the species for up to 10 days. The authority taking custody of an animal under this subsection shall provide a notice of the seizure by delivering or mailing it to the person possessing such dangerous regulated animal, by posting a copy of the notice at the premise where the animal is taken into custody, or by delivering it to a person residing on the premise. The notice shall include:

(1) A description of the animal seized; the authority for and purpose of the seizure; the time, place and circumstances under which the animal was seized; and a contact person and telephone number;

(2) a statement that a person from whom a dangerous regulated animal was seized may post security to prevent disposition of the animal and may request a hearing concerning the seizure and that failure to do so within five business days of the date of the notice will result in disposition of the animal;

(3) a statement that actual costs of the care, keeping and disposal of the dangerous regulated animal are the responsibility of the person from whom the animal was seized, except to the extent that a court or hearing officer finds that the seizure was not substantially justified by law; and

(4) a form that can be used by a person from whom a dangerous regulated animal was seized for requesting a hearing under this subsection.

(f) If a person from whom the dangerous regulated animal was seized makes a request within five business days of the seizure, a hearing must be held within five business days of the request to determine the validity of the seizure and disposition of the animal. The judge or hearing officer may authorize the return of the animal to the person from whom the animal was seized if the judge or hearing officer finds:

(1) That the person can and will provide the care required by law for the dangerous regulated animal; and

(2) the dangerous regulated animal is physically fit.

(g) If a judge or hearing officer orders a permanent disposition of the dangerous regulated animal, the local animal control authority may take steps to find long-term placement for the animal with a wildlife sanctuary, or an appropriate United States department of agriculture licensed facility.

(h) A person from whom a dangerous regulated animal is seized is liable for all actual costs of care, keeping and disposal of the animal, except to the extent that a court or hearing officer finds that the seizure was not substantially justified by law. The costs shall be paid in full or a mutually satisfactory arrangement for payment shall be made between the local animal control authority and the person claiming an interest in the animal before return of the animal to the person.

(i) A person from whom a dangerous regulated animal has been seized under this subsection may prevent disposition of the animal by posting security in the amount sufficient to provide for the actual costs of care and keeping of the animal. The security shall be posted within five business days of the seizure, inclusive of the day of the seizure.

(j) If circumstances exist threatening the life of a person or the life of any animal, any law enforcement agency or the local animal control authority shall seize a dangerous regulated animal without an opportunity for hearing or court order, or destroy the animal.

(k) Upon proper determination by a licensed veterinarian, any dangerous regulated animal taken into custody under this section may be immediately euthanized when the dangerous regulated animal is suffering and is beyond cure through reasonable care and treatment.

(l) The agency or authority taking custody of the dangerous regulated animal may recover all costs incurred under this section.

History: L. 2006, ch. 131, § 7; July 1.



32-1308 Exemptions.

32-1308. Exemptions. Exemptions to the provisions set forth in this act are as follows:

(a) Institutions accredited by the American zoo and aquarium association or the zoological association of America shall be exempt from K.S.A. 2015 Supp. 32-1302 and 32-1303, and amendments thereto.

(b) A wildlife sanctuary registered with the local animal control authority shall be exempt from K.S.A. 2015 Supp. 32-1302, and amendments thereto.

(c) The Kansas department of wildlife, parks and tourism, or a person issued a permit by the secretary pursuant to K.S.A. 32-952, and amendments thereto, shall be exempt from this act.

(d) A licensed or accredited research or medical institution shall be exempt from K.S.A. 2015 Supp. 32-1302 and 32-1303, and amendments thereto.

(e) A United States department of agriculture licensed exhibitor of dangerous regulated animals while transporting or as part of a circus, carnival, rodeo or fair shall be exempt from this act.

History: L. 2006, ch. 131, § 8; L. 2012, ch. 47, § 79; July 1.



32-1309 Selling or transferring animals.

32-1309. Selling or transferring animals. Nothing in this act shall preclude a person who holds a valid United States department of agriculture license from selling or transferring the entire business and the dangerous regulated animals covered by such license to another person who holds a valid United States department of agriculture license.

History: L. 2006, ch. 131, § 9; July 1.



32-1310 Reports to the department of wildlife, parks and tourism; registered designated handler, fee; educational training programs; rules and regulations.

32-1310. Reports to the department of wildlife, parks and tourism; registered designated handler, fee; educational training programs; rules and regulations. (a) Annually, on or before April 1, a local animal control authority shall report to the secretary of wildlife, parks and tourism on dangerous regulated animals registered with the local animal control authority during the preceding calendar year. The report shall include all registration information submitted to the local animal control authority under subsection (b) of K.S.A. 2015 Supp. 32-1303, and amendments thereto, and information on enforcement actions taken under this act.

(b) It shall be a violation of this act for a person who does not own the dangerous regulated animal, to care for, have custody or control of such animal unless such person is a registered designated handler. Any such person applying for a designated handler registration shall file an application on a form prescribed by the local animal control authority. Application for such registration shall be accompanied by an application fee not exceeding $25. If the local animal control authority finds the applicant to be qualified to be a registered designated handler after meeting the training, experience and ability requirements determined by the secretary of wildlife, parks and tourism, the local animal control authority shall issue a designated handler registration which shall expire at the end of the calendar year.

(c) The secretary of wildlife, parks and tourism shall provide educational training programs for the local animal control authority concerning the provisions of this act and the handling of dangerous regulated animals.

(d) The secretary of wildlife, parks and tourism shall adopt rules and regulations:

(1) Establishing training, experience and ability requirements for registered designated handlers; and

(2) to implement the provisions of this act.

History: L. 2006, ch. 131, § 10; L. 2012, ch. 47, § 80; July 1.



32-1311 Requirements of county resolutions or city ordinances; compliance with act.

32-1311. Requirements of county resolutions or city ordinances; compliance with act. A county or city may adopt resolutions or ordinances governing dangerous regulated animals that are more restrictive than this act. Such resolution or ordinance may include, but not be limited to, additional animals to the definition of a dangerous regulated animal, additional caging standards, and stricter care and treatment provisions. If a county or city already has a resolution or ordinance in existence that is substantially the same or more restrictive, such county or city shall be in compliance with this act.

History: L. 2006, ch. 131, § 11; July 1.



32-1312 Penalty.

32-1312. Penalty. Any person who knowingly violates this act is guilty of a class A nonperson misdemeanor.

History: L. 2006, ch. 131, § 12; July 1.






Article 14 TOURISM

32-1401 Contracts for promotional advertising services; bidding exemption.

32-1401. Contracts for promotional advertising services; bidding exemption. The secretary of wildlife, parks and tourism is hereby authorized to negotiate and enter into contracts for promotional advertising services for the performance of the powers, duties and functions of the Kansas department of wildlife, parks and tourism. All such contracts shall be exempt from the competitive bidding requirements of K.S.A. 75-3739, and amendments thereto.

History: L. 2012, ch. 47, § 1; July 1.



32-1402 Division of tourism, establishment, administration and purpose; director of tourism, appointment, authority and compensation.

32-1402. Division of tourism, establishment, administration and purpose; director of tourism, appointment, authority and compensation. There is hereby established within and as a part of the Kansas department of wildlife, parks and tourism a division of tourism, the head of which shall be the director of tourism. The purpose of the division of tourism shall be to increase the number of visitors to Kansas by promoting the state as a travel and learning opportunity to both Kansans and non-Kansans alike. Under the supervision of the secretary of wildlife, parks and tourism, the director of tourism shall administer the division of tourism. The secretary of wildlife, parks and tourism shall appoint the director of tourism and the director shall serve at the pleasure of the secretary. The director of tourism shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of wildlife, parks and tourism and approved by the governor.

History: L. 1982, ch. 340, § 1; L. 1985, ch. 256, § 14; L. 1986, ch. 296, § 15; L. 2012, ch. 47, § 97; July 1.



32-1403 Division of tourism development; powers.

32-1403. Division of tourism development; powers. The division of tourism of the Kansas department of wildlife, parks and tourism is hereby authorized and empowered to:

(a) Encourage and promote the traveling public to visit this state by publicizing information as to the recreational, historic and natural advantages of the state and its facilities for transient travel and to contract with organizations for the purpose of promoting tourism within the state;

(b) request other state agencies such as, but not limited to, the Kansas water office the department of commerce and the department of transportation, for assistance and all such agencies shall coordinate information and their respective efforts with the department to most efficiently and economically carry out the purpose and intent of this subsection; and

(c) Solicit and receive moneys from any public or private source and administer a program of matching grants to provide assistance to those entities described in K.S.A. 2015 Supp. 32-1420, and amendments thereto, in the promotion of tourism and the development of quality tourist attractions in this state.

History: L. 1982, ch. 340, § 1; L. 1985, ch. 256, § 14; L. 1986, ch. 296, § 15; L. 2012, ch. 47, § 97; July 1.



32-1410 Establishment; composition, voting and nonvoting members; terms, vacancies; chairperson and vice-chairperson; meetings; quorum; travel expenses, sources.

32-1410. Establishment; composition, voting and nonvoting members; terms, vacancies; chairperson and vice-chairperson; meetings; quorum; travel expenses, sources. (a) There is hereby established the council on travel and tourism. The council shall consist of 17 voting members as follows: (1) The chairperson of the standing committee on commerce of the senate, or a member of the senate appointed by the president of the senate; (2) the vice-chairperson of the standing committee on commerce of the senate, or a member of the senate appointed by the president of the senate; (3) the ranking minority member of the standing committee on commerce of the senate, or a member of the senate appointed by the minority leader of the senate; (4) the chairperson of the standing committee on tourism and parks of the house of representatives, or its successor committee, or a member of the house of representatives appointed by the speaker of the house of representatives; (5) the vice-chairperson of the standing committee on tourism and parks of the house of representatives, or its successor committee, or a member of the house of representatives appointed by the speaker of the house of representatives; (6) the ranking minority member of the standing committee on tourism and parks of the house of representatives, or its successor committee, or a member of the house of representatives appointed by the minority leader of the house of representatives; and (7) eleven members appointed by the governor. Of the 11 members appointed by the governor, one shall be appointed from a list of three nominations made by the travel industry association of Kansas, one shall be an individual engaged in the lodging industry and appointed from a list of three nominations made by the Kansas restaurant and hospitality association, one shall be an individual engaged in the restaurant industry and appointed from a list of three nominations made by the Kansas restaurant and hospitality association, one shall be appointed from a list of three nominations made by the petroleum marketers and convenience store association of Kansas, one shall be appointed from a list of three nominations by the Kansas sport hunting association and six shall be appointed to represent the general public. In addition to the voting members of the council, four members of the council shall serve ex officio: The secretary of commerce, the secretary of transportation, the secretary of wildlife, parks and tourism and the executive director of the state historical society. Each ex officio member of the council may designate an officer or employee of the state agency of the ex officio member to serve on the council in place of the ex officio member. The ex officio members of the council, or their designees, shall be nonvoting members of the council and shall provide information and advice to the council.

(b) Legislator members shall be appointed for terms coinciding with the terms for which such members are elected. Of the 11 members first appointed by the governor, six shall be appointed for terms of three years and five shall be appointed for terms of two years as determined by the governor. Thereafter, all members appointed by the governor shall be appointed for terms of three years. All members appointed to fill vacancies in the membership of the council and all members appointed to succeed members appointed to membership on the council shall be appointed in like manner as that provided for the original appointment of the member succeeded.

(c) On July 1 of each year the council shall elect a chairperson and vice-chairperson from among its members. The council shall meet at least four times each year at the call of the chairperson of the council. Nine voting members of the council shall constitute a quorum.

(d) Members of the council attending meetings of such council, or attending a subcommittee meeting thereof authorized by such council, shall be paid amounts for mileage as provided in subsection (c) of K.S.A. 75-3223, and amendments thereto, or a lesser amount as determined by the Kansas department of wildlife, parks and tourism. Amounts paid under this subsection to ex officio members of the council, or their designees, shall be from appropriations to the state agencies of which such members are officers or employees upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief administrative officers of such agencies. Amounts paid under this subsection to voting members of the council shall be from moneys available for the payment of such amounts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the council.

History: L. 1987, ch. 279, § 1; L. 1997, ch. 171, § 5; L. 2003, ch. 83, § 1; L. 2003, ch. 154, § 84; L. 2012, ch. 47, § 108; July 1.



32-1411 Duties; reports.

32-1411. Duties; reports. The council on travel and tourism shall:

(a) Advise the Kansas department of wildlife, parks and tourism in the development and implementation of the state's tourism marketing and business development program including, but not limited to, long-range strategies for attracting visitors to the state;

(b) report to the Kansas department of wildlife, parks and tourism information for preparation of the annual budget for the division of travel and tourism development;

(c) identify and review tourism related issues and current state policies and programs which directly or indirectly affect travel and tourism in the state and, as appropriate, recommend the adoption of new, or the modification of existing, policies and programs; and

(d) perform such other acts as may be necessary in carrying out the duties of the council.

History: L. 1987, ch. 279, § 2; L. 1996, ch. 205, § 4; L. 1997, ch. 171, § 6; L. 2003, ch. 154, § 85; L. 2012, ch. 47, § 109; July 1.



32-1412 State tourism fund, establishment, administration, expenditures, budget estimates; legislative approval of itemized expenditures.

32-1412. State tourism fund, establishment, administration, expenditures, budget estimates; legislative approval of itemized expenditures. (a) There is hereby established in the state treasury the state tourism fund. All moneys credited to the state tourism fund shall only be used for expenditures for the purposes of developing new tourism attractions in Kansas and to significantly expand existing tourism attractions in Kansas. Both public and private entities shall be eligible to apply for funds under the provisions of this act.

(b) The secretary of wildlife, parks and tourism shall administer the provisions of this act. The secretary may adopt rules and regulations establishing criteria for obtaining grants and other expenditures from such fund and other matters deemed necessary for the administration of this act.

(c) All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of wildlife, parks and tourism or the secretary's designee.

(d) The secretary of wildlife, parks and tourism shall prepare and submit budget estimates for all proposed expenditures from the state tourism fund in accordance with the provisions of K.S.A. 75-3717 and 75-3717b, and amendments thereto. Such budget estimates shall include detailed information regarding all proposed expenditures for programs, projects, activities and other matters and shall set forth separately each program, project, activity or other expenditure for which the proposed expenditures from the state tourism fund for a fiscal year are for an amount that is equal to $50,000 or more. Appropriations for the Kansas department of wildlife, parks and tourism of moneys in the state tourism fund for each program, project, activity or other expenditure for a fiscal year for an amount that is equal to $50,000 or more shall be made as a separate item of appropriation.

(e) The legislature shall approve or disapprove of any itemized expenditure from the state tourism fund.

(f) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the state tourism fund established in subsection (a) interest earnings based on:

(1) The average daily balance of moneys in the state tourism fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 1997, ch. 171, § 1; L. 2003, ch. 154, § 86; L. 2012, ch. 47, § 110; July 1.



32-1413 Same; oversight, inclusion of expenditures in department of commerce budget.

32-1413. Same; oversight, inclusion of expenditures in department of commerce budget. (a) The council on travel and tourism, established under K.S.A. 2015 Supp. 32-1410, and amendments thereto, shall oversee all matters concerning the state tourism fund and expenditures therefrom.

(b) The council, by a majority vote, shall determine for inclusion in the Kansas department of wildlife, parks and tourism budget expenditures from the state tourism fund.

History: L. 1997, ch. 171, § 2; L. 2003, ch. 154, § 87; L. 2012, ch. 47, § 111; July 1.



32-1420 Matching grant program to assist tourism and tourist attractions development; eligibility; administration by secretary; rules and regulations.

32-1420. Matching grant program to assist tourism and tourist attractions development; eligibility; administration by secretary; rules and regulations. (a) There is hereby established a state matching grant program to provide assistance in the promotion of tourism and development of quality tourist attractions within the state of Kansas. Grants awarded under this program shall be limited to not more than 40% of the cost of any proposed project. Applicants shall not utilize any state moneys to meet the matching requirements under the provisions of this program. Both public and private entities shall be eligible to apply for a grant under the provisions of this act. Not less than 75% of all moneys granted under this program shall be allocated to public entities or entities exempt from taxation under the provisions of 501(c)(3) of the federal internal revenue code of 1986 and amendments thereto. No more than 20% of moneys granted to public or nonprofit entities shall be granted to any single such entity. Furthermore, no more than 20% of moneys granted to private entities shall be granted to any single such entity. The secretary of wildlife, parks and tourism shall administer the provisions of this act and the secretary may adopt rules and regulations establishing criteria for qualification for a matching grant and such other matters deemed necessary by the secretary for the administration of this act.

(b) For the purpose of K.S.A. 2015 Supp. 32-1420 through 32-1422, and amendments thereto, "tourist attraction" means a site that is of significant interest to tourists as a historic, cultural, scientific, educational, recreational or architecturally unique site, or as a site of natural scenic beauty or an area naturally suited for outdoor recreation, however, under no circumstances shall "tourist attraction" mean a race track facility, as defined in K.S.A. 74-8802, and amendments thereto, or any casino or other establishment which operates class three games, as defined in the 1991 version of 25 U.S.C. § 2703.

History: L. 1990, ch. 284, § 1; L. 1993, ch. 248, § 1; L. 2003, ch. 154, § 38; L. 2012, ch. 47, § 99; July 1.



32-1421 Kansas tourist attraction evaluation committee; composition; organization; powers and duties.

32-1421. Kansas tourist attraction evaluation committee; composition; organization; powers and duties. (a) There is hereby established the Kansas tourist attraction evaluation committee within the Kansas department of wildlife, parks and tourism. The committee shall consist of three members, all of whom shall have appropriate experience and expertise in the area of travel and tourism. The members of the committee shall be appointed by the secretary of wildlife, parks and tourism and shall serve at the secretary's pleasure.

(b) The committee shall screen, evaluate and approve or disapprove all applications for matching grants by those entities described in K.S.A. 2015 Supp. 32-1420, and amendments thereto, for the promotion of tourism and the development of tourist attractions in the state. The committee shall also provide technical advice upon request to any local tourist attraction upon ways to improve its operations.

(c) The director of tourism shall serve as a nonvoting chairperson of the committee and the committee shall annually elect a vice-chairperson from among its members. The committee shall meet upon call of the chairperson or upon call of any two of its members. Two voting members shall constitute a quorum for the transaction of business.

(d) All members of the committee shall serve without compensation or any other allowances authorized under the provisions of article 32 of chapter 75 of the Kansas Statutes Annotated.

History: L. 1990, ch. 284, § 3; L. 2012, ch. 47, § 100; July 1.



32-1422 Kansas tourist attraction matching grant development fund; administration; authorized uses; interest earned transferred from general fund.

32-1422. Kansas tourist attraction matching grant development fund; administration; authorized uses; interest earned transferred from general fund. (a) There is hereby established the Kansas tourist attraction matching grant development fund in the state treasury. The Kansas tourist attraction matching grant development fund shall be administered by the secretary of wildlife, parks and tourism. All moneys in the Kansas tourist attraction matching grant development fund shall be used to provide matching grants to provide assistance in the promotion of tourism and the development of quality tourist attractions within this state in accordance with this act.

(b) All moneys received pursuant to subsection (c) of K.S.A. 74-5032a, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas tourist attraction matching grant development fund.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the Kansas tourist attraction matching grant development fund interest earnings based on:

(1) The average daily balance of moneys in the Kansas tourist attraction matching grant development fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 1990, ch. 284, § 4; L. 1992, ch. 272, § 10; L. 1996, ch. 253, § 25; L. 2001, ch. 5, § 326; L. 2003, ch. 154, § 39; L. 2012, ch. 47, § 101; July 1.



32-1430 Citation of act.

32-1430. Citation of act. This act may be cited as the agritourism promotion act.

History: L. 2004, ch. 97, § 1; July 1.



32-1431 Purpose.

32-1431. Purpose. The purpose of this act is to promote rural tourism and rural economic development by encouraging owners or operators of farms, ranches, and rural attractions, including historic, cultural, and natural attractions, to invite members of the public to view, observe and participate in such operations and attractions for recreational or entertainment purposes. This act shall be liberally construed to effectuate that purpose.

History: L. 2004, ch. 97, § 2; July 1.



32-1432 Definitions.

32-1432. Definitions. As used in K.S.A. 2015 Supp. 32-1430 through 32-1438, and amendments thereto:

(a) "Agritourism activity" means any activity which allows members of the general public, for recreational, entertainment or educational purposes, to view or enjoy rural activities, including, but not limited to, farming activities, ranching activities or historic, cultural or natural attractions. An activity may be an agritourism activity whether or not the participant pays to participate in the activity. An activity is not an agritourism activity if the participant is paid to participate in the activity.

(b) "Inherent risks of a registered agritourism activity" means those dangers or conditions which are an integral part of such agritourism activity including, but not limited to, certain hazards such as surface and subsurface conditions; natural conditions of land, vegetation, and waters; the behavior of wild or domestic animals; and ordinary dangers of structures or equipment ordinarily used in farming or ranching operations. "Inherent risks of a registered agritourism activity" also includes the potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to follow instructions given by the registered agritourism operator or failing to exercise reasonable caution while engaging in the registered agritourism activity.

(c) "Participant" means any person who engages in a registered agritourism activity.

(d) "Registered agritourism activity" means any agritourism activity registered with the secretary pursuant to K.S.A. 2015 Supp. 32-1433, and amendments thereto.

(e) "Registered agritourism location" means a specific parcel of land which is registered with the secretary pursuant to K.S.A. 2015 Supp. 32-1433, and amendments thereto, and where a registered agritourism operator engages in registered agritourism activities.

(f) "Registered agritourism operator" means any person who is engaged in the business of providing one or more agritourism activities and is registered with the secretary pursuant to K.S.A. 2015 Supp. 32-1433, and amendments thereto.

(g) "Secretary" means the secretary of wildlife, parks and tourism.

History: L. 2004, ch. 97, § 3; L. 2012, ch. 47, § 102; July 1.



32-1433 Registration of agritourism operators.

32-1433. Registration of agritourism operators. (a) Any person who is engaged in the business of providing one or more agritourism activities may register with the secretary of wildlife, parks and tourism. The registration shall contain all of the following:

(1) Information describing the agritourism activity which the person conducts or intends to conduct.

(2) Information describing the location where the person conducts or intends to conduct such agritourism activity.

(b) The secretary shall maintain a list of all registered agritourism operators, the registered agritourism activities conducted by each operator and the registered agritourism location where the operator conducts such activities. Such list shall be made available to the public. The secretary, in conjunction with other agritourism and rural economic efforts of the secretary, shall promote and publicize registered agritourism operators, activities and locations to advance the purpose of this act by promoting and encouraging tourism.

(c) Registration pursuant to this section shall be for a period of five years.

(d) No fee shall be charged to persons registering under this section.

History: L. 2004, ch. 97, § 4; L. 2012, ch. 47, § 103; July 1.



32-1434 Warning notice requirements.

32-1434. Warning notice requirements. (a) At every registered agritourism location, the registered agritourism operator shall post and maintain signage which contains the warning notice specified in subsection (c). This section shall be deemed satisfied if such signage is placed in a clearly visible location at or near the registered agritourism location. The warning notice specified in subsection (c) shall appear on the sign in black letters, with each letter to be a minimum of one inch in height.

(b) Every written contract entered into by a registered agritourism operator for the providing of a registered agritourism activity shall contain in clearly readable print the warning notice and language specified in subsection (c).

(c) The signs described in subsection (a) and the contracts described in subsection (b) shall contain the following warning notice:

WARNING

Under Kansas law, there is no liability for an injury or death of a participant in a registered agritourism activity conducted at this registered agritourism location if such injury or death results from the inherent risks of such agritourism activity. Inherent risks of agritourism activities include, but shall not be limited to, the potential of you as a participant to act in a negligent manner that may contribute to your injury or death and the potential of another participant to act in a negligent manner that may contribute to your injury or death. You are assuming the risk of participating in this registered agritourism activity.

(d) Upon request, the registered agritourism operator shall provide to any participant a written description of the registered agritourism activity, as set forth in the registration pursuant to K.S.A. 2015 Supp. 32-1433, and amendments thereto, for which this act limits the registered agritourism operator's liability at the registered agritourism location.

History: L. 2004, ch. 97, § 5; July 1.



32-1435 Assumption of risk by participant; pleading.

32-1435. Assumption of risk by participant; pleading. Except as provided in K.S.A. 2015 Supp. 32-1436, and amendments thereto, any participant is assuming the inherent risks of a registered agritourism activity when such participant engages in such agritourism activity. In any action for damages arising from the operation of a registered agritourism activity, the registered agritourism operator, pursuant to K.S.A. 60-208, and amendments thereto, shall plead an affirmative defense of assumption of risk by the participant.

History: L. 2004, ch. 97, § 6; July 1.



32-1436 Liability of operator.

32-1436. Liability of operator. Nothing in this act shall prevent or limit the liability of a registered agritourism operator if:

(a) The registered agritourism operator injures the participant by willful or wanton conduct; or

(b) the registered agritourism operator has actual knowledge of a dangerous condition in the land, facilities or equipment used in the registered agritourism activity or the dangerous propensity of a particular animal used in such activity and does not make such dangerous condition known to the participant and such dangerous condition causes the participant to sustain injuries.

History: L. 2004, ch. 97, § 7; July 1.



32-1437 Same; limitation of.

32-1437. Same; limitation of. Any limitation on legal liability afforded to a registered agritourism operator by this act shall be in addition to any other limitation of legal liability otherwise provided by law. Nothing in this act, nor failure by any person to comply with the provisions of this act, shall be construed to limit, restrict or impede the application of K.S.A. 58-3202 et seq., and amendments thereto, to any person, and a registered agritourism operator entitled to coverage under K.S.A. 58-3202 et seq., and amendments thereto, shall be entitled to the full limits of liability afforded under K.S.A. 58-3202 et seq., and amendments thereto.

History: L. 2004, ch. 97, § 8; July 1.



32-1438 Kansas income tax credit allowed for certain costs of liability insurance for corporations; report to legislature.

32-1438. Kansas income tax credit allowed for certain costs of liability insurance for corporations; report to legislature. (a) For taxable years commencing on and after December 31, 2003, December 31, 2004, December 31, 2005, December 31, 2006, and December 31, 2007, there shall be allowed as a credit against the tax liability of a taxpayer imposed under the Kansas income tax act, an amount equal to 20% of the cost of liability insurance paid by a registered agritourism operator who operates an agritourism activity on the effective date of this act. No tax credit claimed pursuant to this subsection shall exceed $2,000. If the amount of such tax credit exceeds the taxpayer's income tax liability for such taxable year, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of tax credit has been deducted from tax liability, except that no such tax credit shall be carried forward for deduction after the third taxable year succeeding the taxable year in which the tax credit is claimed.

(b) For the first five taxable years commencing after a taxpayer opens such taxpayer's business, after the effective date of this act, there shall be allowed as a credit against the tax liability of a taxpayer imposed under the Kansas income tax act, an amount equal to 20% of the cost of liability insurance paid by a registered agritourism operator who starts an agritourism activity after the effective date of this act. No tax credit claimed pursuant to this subsection shall exceed $2,000. If the amount of such tax credit exceeds the taxpayer's income tax liability for such taxable year, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of tax credit has been deducted from tax liability, except that no such tax credit shall be carried forward for deduction after the third taxable year succeeding the taxable year in which the tax credit is claimed.

(c) The secretary of wildlife, parks and tourism shall adopt rules and regulations establishing criteria for determining those costs which qualify as costs of liability insurance for agritourism activities of a registered agritourism operator.

(d) On or before the 15th day of the regular legislative session in 2006, the secretary of commerce shall submit to the senate standing committee on commerce and the house standing committee on tourism and parks a report on the implementation and use of the tax credit provided by this section.

(e) As used in this section, terms have the meanings provided by K.S.A. 2015 Supp. 32-1432, and amendments thereto.

(f) For tax year 2013 and all tax years thereafter, the income tax credit provided by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and shall be applied only against such taxpayer's corporate income tax liability.

History: L. 2004, ch. 97, § 9; L. 2012, ch. 135, § 4; L. 2013, ch. 133, § 14; July 1.

Section was amended twice in the 2012 session; see also 32-1438a.









Chapter 33 STATUTE OF FRAUDS; FRAUDULENT CONVEYANCES

Article 1 STATUTE OF FRAUDS

33-101 Trusts.

33-101. Trusts. All gifts and conveyances of goods and chattels, made in trust to the use of the person or persons making the same shall, to the full extent of both the corpus and income made in trust to such use, be void and of no effect, regardless of motive, as to all past, present or future creditors; but otherwise shall be valid and effective.

History: G.S. 1868, ch. 43, § 1; R.S. 1923, 33-101; L. 1949, ch. 274, § 1; June 30.



33-102 Transfers to delay or defraud creditors or purchasers.

33-102. Transfers to delay or defraud creditors or purchasers. Every gift, grant or conveyance of lands, tenements, hereditaments, rents, goods or chattels, and every bond, judgment or execution, made or obtained with intent to hinder, delay or defraud creditors of their just and lawful debts or damages, or to defraud or to deceive the person or persons who shall purchase such lands, tenements, hereditaments, rents, goods or chattels, shall be deemed utterly void and of no effect.

History: G.S. 1868, ch. 43, § 2; Oct. 31; R.S. 1923, 33-102.



33-103 Sale of personal property without change of possession; exceptions.

33-103. Sale of personal property without change of possession; exceptions. Except as otherwise provided in the uniform commercial code, every sale or conveyance of personal property unaccompanied by an actual and continued change of possession shall be deemed to be void as against purchasers without notice and existing or subsequent creditors, until it is shown that such sale was made in good faith and upon sufficient consideration. This section shall not interfere with the provisions of law relating to security agreements.

History: G.S. 1868, ch. 43, § 3; R.S. 1923, 33-103; L. 1965, ch. 564, § 414; Jan. 1, 1966.



33-104 Loan of goods and chattels.

33-104. Loan of goods and chattels. Except as otherwise provided by law, where any loan of goods and chattels shall be pretended to have been made to any person with whom (or those claiming under him) possession shall have remained for the space of five years, such goods and chattels shall be deemed the property of the person having had such possession, unless a reservation of the right of such goods and chattels shall have been made to the lender in writing, and such writing shall have been recorded within six months from the time of making such loan, in the register's office for the county where one or both of the parties shall then have resided.

History: G.S. 1868, ch. 43, § 4; R.S. 1923, 33-104; L. 1989, ch. 120, § 14; July 1.



33-105 Leases or estates exceeding one year in duration.

33-105. Leases or estates exceeding one year in duration. No leases, estates or interests of, in or out of lands, exceeding one year in duration, shall at any time hereafter be assigned or granted, unless it be by deed or note, in writing, signed by the party so assigning or granting the same, or their agents thereunto lawfully authorized by writing, or by act and operation of law.

History: G.S. 1868, ch. 43, § 5; Oct. 31; R.S. 1923, 33-105.



33-106 Specific cases where writing required.

33-106. Specific cases where writing required. No action shall be brought whereby to charge a party upon any special promise to answer for the debt, default or miscarriage of another person; or to charge any executor or administrator upon any special promise to answer damages out of his own estate; or to charge any person upon any agreement made upon consideration of marriage; or upon any contract for the sale of lands, tenements, or hereditaments, or any interest in or concerning them; or upon any agreement that is not to be performed within the space of one year from the making thereof, unless the agreement upon which such action shall be brought, or some memorandum or note thereof, shall be in writing and signed by the party to be charged therewith, or some other person thereunto by him or her lawfully authorized in writing.

History: G.S. 1868, ch. 43, § 6; L. 1905, ch. 266, § 1; March 21; R.S. 1923, 33-106.






Article 2 UNIFORM FRAUDULENT TRANSFER ACT

33-201 Definitions.

33-201. Definitions. As used in this act:

(a) "Affiliate" means:

(1) A person who directly or indirectly owns, controls or holds with power to vote, 20% or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(A) As a fiduciary or agent without sole discretionary power to vote the securities; or

(B) solely to secure a debt, if the person has not exercised the power to vote;

(2) a corporation 20% or more of whose outstanding voting securities are directly or indirectly owned, controlled or held with power to vote, by the debtor or a person who directly or indirectly owns, controls or holds, with power to vote, 20% or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(A) As a fiduciary or agent without sole power to vote the securities; or

(B) solely to secure a debt, if the person has not in fact exercised the power to vote;

(3) a person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or

(4) a person who operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets.

(b) "Asset" means property of a debtor.  "Asset" does not include:

(1) Property to the extent it is encumbered by a valid lien; or

(2) property to the extent it is generally exempt under nonbankruptcy law.

(c) "Claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured.

(d) "Creditor" means a person who has a claim.

(e) "Debt" means liability on a claim.

(f) "Debtor" means a person who is liable on a claim.

(g) "Insider" includes:

(1) If the debtor is an individual:

(A) A relative of the debtor or of a general partner of the debtor;

(B) a partnership in which the debtor is a general partner;

(C) a general partner in a partnership described in clause (B); or

(D) a corporation of which the debtor is a director, officer or person in control;

(2) if the debtor is a corporation:

(A) A director of the debtor;

(B) an officer of the debtor;

(C) a person in control of the debtor;

(D) a partnership in which the debtor is a general partner;

(E) a general partner in a partnership described in clause (D); or

(F) a relative of a general partner, director, officer or person in control of the debtor;

(3) if the debtor is a partnership:

(A) A general partner in the debtor;

(B) a relative of a general partner in, a general partner of, or a person in control of the debtor;

(C) another partnership in which the debtor is a general partner;

(D) a general partner in a partnership described in clause (C); or

(E) a person in control of the debtor;

(4) an affiliate, or an insider of an affiliate as if the affiliate were the debtor; and

(5) a managing agent of the debtor.

(h) "Lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien or a statutory lien.

(i) "Person" means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust or any other legal or commercial entity.

(j) "Property" means anything that may be the subject of ownership.

(k) "Relative" means an individual related by consanguinity within the third degree as determined by the common law, a spouse or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree.

(l) "Transfer" means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease, and creation of a lien or other encumbrance.

(m) "Valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.

History: L. 1998, ch. 13, § 1; Jan. 1, 1999.



33-202 Insolvency.

33-202. Insolvency. (a) A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets at a fair valuation.

(b) A debtor who is generally not paying such debtor's debts as they become due is presumed to be insolvent.

(c) A partnership is insolvent under subsection (a) if the sum of the partnership's debts is greater than the aggregate, at a fair valuation, of all of the partnership's assets and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.

(d) Assets under this section do not include property that has been transferred, concealed or removed with intent to hinder, delay or defraud creditors or that has been transferred in a manner making the transfer voidable under this act.

(e) Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.

History: L. 1998, ch. 13, § 2; Jan. 1, 1999.



33-203 Value.

33-203. Value. (a) Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.

(b) For the purposes of subsection (a)(2) of K.S.A. 33-204 and 33-205, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust or security agreement.

(c) A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.

History: L. 1998, ch. 13, § 3; Jan. 1, 1999.



33-204 Transfers fraudulent as to present and future creditors.

33-204. Transfers fraudulent as to present and future creditors. (a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

(1) With actual intent to hinder, delay or defraud any creditor of the debtor; or

(2) without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

(A) Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(B) intended to incur, or believed or reasonably should have believed that such debtor would incur, debts beyond such debtor's ability to pay as they became due.

(b) In determining actual intent under subsection (a)(1), consideration may be given, among other factors, to whether:

(1) The transfer or obligation was to an insider;

(2) the debtor retained possession or control of the property transferred after the transfer;

(3) the transfer or obligation was disclosed or concealed;

(4) before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;

(5) the transfer was of substantially all the debtor's assets;

(6) the debtor absconded;

(7) the debtor removed or concealed assets;

(8) the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(9) the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(10) the transfer occurred shortly before or shortly after a substantial debt was incurred; and

(11) the debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor.

History: L. 1998, ch. 13, § 4; Jan. 1, 1999.



33-205 Transfers fraudulent as to present creditors.

33-205. Transfers fraudulent as to present creditors. (a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

(b) A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time, and the insider had reasonable cause to believe that the debtor was insolvent.

History: L. 1998, ch. 13, § 5; Jan. 1, 1999.



33-206 When transfer is made or obligation is incurred.

33-206. When transfer is made or obligation is incurred. For the purposes of this act:

(a) A transfer is made:

(1) With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

(2) with respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this act that is superior to the interest of the transferee;

(b) if applicable law permits the transfer to be perfected as provided in paragraph (1) and the transfer is not so perfected before the commencement of an action for relief under this act, the transfer is deemed made immediately before the commencement of the action;

(c) if applicable law does not permit the transfer to be perfected as provided in paragraph (1), the transfer is made when it becomes effective between the debtor and the transferee;

(d) a transfer is not made until the debtor has acquired rights in the asset transferred;

(e) an obligation is incurred:

(1) If oral, when it becomes effective between the parties; or

(2) if evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.

History: L. 1998, ch. 13, § 6; Jan. 1, 1999.



33-207 Remedies of creditors.

33-207. Remedies of creditors. (a) In an action for relief against a transfer or obligation under this act, a creditor, subject to the limitations in K.S.A. 33-208, may obtain:

(1) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim;

(2) an attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by K.S.A. 60-701 et seq., and amendments thereto, or other appropriate provision of law;

(3) subject to applicable principles of equity and in accordance with applicable rules of civil procedure:

(A) An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

(B) appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

(C) any other relief the circumstances may require.

(b) If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.

History: L. 1998, ch. 13, § 7; Jan. 1, 1999.



33-208 Defenses, liability and protection of transferee.

33-208. Defenses, liability and protection of transferee. (a) A transfer or obligation is not voidable under subsection (a)(1) of K.S.A. 33-204 against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

(b) Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under subsection (a)(1) of K.S.A. 33-207, the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (c), or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:

(1) The first transferee of the asset or the person for whose benefit the transfer was made; or

(2) any subsequent transferee other than a good faith transferee who took for value or from any subsequent transferee.

(c) If the judgment under subsection (b) is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(d) Notwithstanding voidability of a transfer or an obligation under this act, a good faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation to:

(1) A lien on or a right to retain any interest in the asset transferred;

(2) enforcement of any obligation incurred; or

(3) a reduction in the amount of the liability on the judgment.

(e) A transfer is not voidable under subsection (a)(2) of K.S.A. 33-204 or 33-205 if the transfer results from:

(1) Termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(2) enforcement of a security interest in compliance with article 9 of the uniform commercial code.

(f) A transfer is not voidable under subsection (b) of K.S.A. 33-205:

(1) To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien;

(2) if made in the ordinary course of business or financial affairs of the debtor and the insider; or

(3) if made pursuant to good faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.

History: L. 1998, ch. 13, § 8; Jan. 1, 1999.



33-209 Extinguishment of cause of action.

33-209. Extinguishment of cause of action. A cause of action with respect to a fraudulent transfer or obligation under this act is extinguished unless action is brought:

(a) Under subsection (a)(1) of K.S.A. 33-204, within four years after the transfer was made or the obligation was incurred or, if later, within one year after the transfer or obligation was or could reasonably have been discovered by the claimant;

(b) under subsection (a)(2) of K.S.A. 33-204 or subsection (a) of K.S.A. 33-205, within four years after the transfer was made or the obligation was incurred; or

(c) under subsection (b) of K.S.A. 33-205, within one year after the transfer was made or the obligation was incurred.

History: L. 1998, ch. 13, § 9; Jan. 1, 1999.



33-210 Supplementary provisions.

33-210. Supplementary provisions. Unless displaced by the provisions of this act, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency or other validating or invalidating cause, supplement its provisions.

History: L. 1998, ch. 13, § 10; Jan. 1, 1999.



33-211 Uniformity of application and construction.

33-211. Uniformity of application and construction. This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

History: L. 1998, ch. 13, § 11; Jan. 1, 1999.



33-212 Title of act.

33-212. Title of act. This act may be cited as the uniform fraudulent transfer act.

History: L. 1998, ch. 13, § 12; Jan. 1, 1999.









Chapter 34 GRAIN AND FORAGE

Article 1 PUBLIC WAREHOUSES; DEPARTMENT OF AGRICULTURE

34-101 Warehouses; supervision of; warehouse fee fund created.

34-101. Warehouses; supervision of; warehouse fee fund created. (a) The Kansas department of agriculture shall have supervision and regulation of all warehouses operated under the Kansas public warehouse laws relating to storage of grain.

(b) The Kansas department of agriculture shall have the authority to cooperate with any private entity or organization or local, state or national organization or agency, whether voluntary or created by the law of any state, or by national law, engaged in work or activities similar to the work and activities of the department, and to enter into contracts and agreements with such entities, organizations or agencies for carrying on a joint campaign of development, education and publicity.

(c) No provision of this section shall be construed to prohibit or prevent the secretary of agriculture or any authorized representatives from inspecting any weighing or measuring device or otherwise performing any of the secretary's duties pursuant to any provision of chapter 83 of Kansas Statutes Annotated, and amendments thereto.

(d) (1) There is hereby created the warehouse fee fund in the state treasury. The secretary shall remit all moneys received by or for the secretary from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the warehouse fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary.

(2) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the warehouse fee fund interest earnings based on:

(A) The average daily balance of moneys in the warehouse fee fund for the preceding month; and

(B) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 1907, ch. 222, § 1; L. 1915, ch. 229, § 1; L. 1919, ch. 285, § 4; R.S. 1923, 34-101; L. 1933, ch. 189, § 1; L. 1959, ch. 194, § 1; L. 1990, ch. 142, § 1; L. 1991, ch. 108, § 1; Revived, L. 1997, ch. 167, § 2; L. 1997, ch. 167, § 3; L. 2001, ch. 5, § 105; L. 2004, ch. 101, § 192; July 1.



34-101b Warehouse examining procedures; federal cooperation; contracts.

34-101b. Warehouse examining procedures; federal cooperation; contracts. (a) The secretary of agriculture is authorized and empowered to enter into contracts and agreements necessary to cooperate with the commodity credit corporation, a public corporation organized under the laws of the United States or other federal agencies to make uniform the procedures followed in examining state licensed public grain warehouses and to make available to the commodity credit corporation or other federal agencies the information acquired under such examining procedures by state warehouse examiners.

(b) The secretary of agriculture is authorized and empowered to enter into contracts and agreements necessary to cooperate with governmental agencies of this state, other states, agencies of the federal government and private associations in order to carry out the purpose and provisions of this chapter and the United States warehouse act, 7 U.S.C.A., section 241, et seq. Notwithstanding any other provisions of this chapter, such agreements may relate to a joint program for licensing and bonding. Such a program may be designed to avoid duplication of effort on the part of the licensing authority and requirements for operation, and promote more efficient enforcement of the provisions of this chapter and comparable provisions of the laws of the states of Nebraska, Colorado, Missouri and Oklahoma.

History: L. 1955, ch. 233, § 1; L. 1996, ch. 43, § 1; L. 1997, ch. 160, § 11; Sept. 1.



34-101c Warehouse examining procedures; contracts with federal corporations and agencies; disposition of moneys received; warehouse fee fund.

34-101c. Warehouse examining procedures; contracts with federal corporations and agencies; disposition of moneys received; warehouse fee fund. Any contracts entered into pursuant to K.S.A. 34-101b, and amendments thereto, may provide for reimbursement to the Kansas department of agriculture by the commodity credit corporation for such services so performed and furnished, and any money received pursuant to the terms of such contracts shall be deposited in the warehouse fee fund.

History: L. 1955, ch. 233, § 2; L. 1973, ch. 2, § 11; L. 1997, ch. 160, § 12; L. 2004, ch. 101, § 162; July 1.



34-102 Duties of secretary; penalties.

34-102. Duties of secretary; penalties. (a) The secretary shall:

(1) Adopt any rules and regulations necessary to enforce the laws of this state relating to storage of grain and management of public warehouses;

(2) investigate all complaints of, and to the extent possible correct occurrences of, fraud or oppression in the grain trade; and

(3) investigate and, at the secretary's discretion, monitor a grain handling facility when the secretary believes it is operating as a public grain warehouse without a valid federal or state warehouse license.

(b) Violation of any provision of this section is a class B misdemeanor.

(c) No provision of this section shall be construed to prohibit or prevent either the secretary of agriculture or the secretary's authorized representatives from inspecting any weighing or measuring device or otherwise performing any of the secretary's duties pursuant to any provision of chapter 83 of Kansas Statutes Annotated, and amendments thereto.

History: L. 1907, ch. 222, § 3; L. 1915, ch. 229, § 2; L. 1921, ch. 199, § 1; R.S. 1923, 34-102; L. 1933, ch. 189, § 5; L. 1983, ch. 135, § 4; L. 1989, ch. 121, § 1;. L. 1990, ch. 364, § 2; L. 1997, ch. 160, § 13; Sept. 1.



34-111 Duties of attorney general and county or district attorney.

34-111. Duties of attorney general and county or district attorney. (a) The secretary shall have the duty to report in writing to the attorney general and to the county or district attorney of the county where the grain warehouse is located:

(1) Any finding by an examiner of the department that there is a substantial shortage in the amount of grain in a grain warehouse and that the shortage is not adequately accounted for; and

(2) any complaint which is referred to the secretary pursuant to K.S.A. 34-121, and amendments thereto, and which the secretary reasonably believes is a basis for prosecution.

(b) In any criminal prosecution against a warehouseman for a violation of any provision of this act, it shall be the duty of the attorney general to prosecute the suit to a final determination. Upon request by the attorney general, the county or district attorney of the county or district where the suit is being prosecuted shall assist the attorney general in the prosecution.

History: L. 1907, ch. 222, § 18; R.S. 1923, 34-111; L. 1982, ch. 179, § 1; L. 1983, ch. 136, § 1; L. 1997, ch. 160, § 14; Sept. 1.



34-125 Charges by grain warehouses; minimum-maximum schedule; determined by the secretary.

34-125. Charges by grain warehouses; minimum-maximum schedule; determined by the secretary. (a) The secretary, prior to June 1 each year, shall determine a schedule of maximum and minimum charges to be made by public grain warehouses, licensed under the laws of the state of Kansas, for the storage of grain and for such other and extraordinary services performed or to be performed by such licensed public grain warehousemen during the ensuing license year. Such charges made by such warehouse shall be filed with the Kansas department of agriculture and such warehouse shall not be required to refile such charges unless such warehouse is changing such charges that are posted or until such time that the charges are changed by the secretary.

(b) If any of such charges be changed from those previously in effect the secretary shall notify all currently licensed public warehousemen of such schedule of maximum and minimum charges.

History: L. 1953, ch. 218, § 5; L. 1967, ch. 227, § 1; L. 1996, ch. 43, § 3; L. 1997, ch. 160, § 15; L. 2004, ch. 101, § 163; July 1.



34-126 Policy of Kansas concerning high-quality grain.

34-126. Policy of Kansas concerning high-quality grain. It is declared to be the policy of the state of Kansas to: (1) Promote the production of high-quality grain; (2) promote storage and handling practices which will assist in the maintenance of grain quality; and (3) promote the marketing of grain of high quality to both domestic and foreign buyers. The objective of this policy is to provide greater economic incentives for production and sale of high-quality grain.

History: L. 1987, ch. 146, § 1; July 1.



34-128 Abolishment of state grain inspection department; transfer of limited powers and duties.

34-128. Abolishment of state grain inspection department; transfer of limited powers and duties. On and after September 1, 1997:

(a) The Kansas state grain inspection department established by K.S.A. 34-101 is hereby abolished.

(b) Except as otherwise provided by this act, all of the powers, duties and functions of the Kansas state grain inspection department and the director of the Kansas state grain inspection department concerning public warehouses are hereby transferred to and conferred and imposed upon the department of agriculture and the secretary of agriculture.

(c) Except as otherwise provided by this act, all of the powers, duties and functions of the Kansas state grain inspection department and the director of the Kansas state grain inspection department concerning grain inspection are hereby governed by the grain inspection, packers, stockyards administration of the United States department of agriculture.

History: L. 1997, ch. 160, § 1; Aug. 1.



34-129 Same; transfer of limited powers, duties and functions from grain inspection to department of agriculture; successor thereto; rules and regulations; title to property.

34-129. Same; transfer of limited powers, duties and functions from grain inspection to department of agriculture; successor thereto; rules and regulations; title to property. On and after September 1, 1997:

(a) Except as otherwise provided by this act, the department of agriculture and the secretary of agriculture shall be the successor in every way to the powers, duties and functions of the Kansas state grain inspection department and the director of the Kansas state grain inspection department concerning public warehouses in which the same were vested prior to the effective date of this section. Every act performed in the exercise of such powers, duties and functions by or under the authority of the department of agriculture and the secretary of agriculture shall be deemed to have the same force and effect as if performed by the Kansas state grain inspection department and the director of the Kansas state grain inspection department, respectively, in which such powers, duties and functions were vested prior to the effective date of this section.

(b) Except as otherwise provided by this act, whenever the Kansas state grain inspection department, or words of like effect concerning public warehouses, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the department of agriculture.

(c) Except as otherwise provided by this act, whenever the director of the Kansas state grain inspection department, or words of like effect concerning public warehouses, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary of agriculture.

(d) All rules and regulations of the Kansas state grain inspection department and the director of the Kansas state grain inspection department concerning public warehouses in existence on the effective date of this section shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary of agriculture until revised, amended, revoked or nullified pursuant to law.

(e) All orders and directives of the Kansas state grain inspection department and the director of the Kansas state grain inspection department concerning public warehouses in existence on the effective date of this section shall continue to be effective and shall be deemed to be orders and directives of the department of agriculture until revised, amended or nullified pursuant to law.

(f) On the effective date of this act, the department of agriculture shall succeed to whatever right, title or interest the Kansas state grain inspection department has acquired in any real property in this state concerning public warehouses, and the department shall hold the same for and in the name of the state of Kansas. On and after the effective date of this act, whenever any statute, contract, deed or other document concerns the power or authority of the Kansas state grain inspection department and the director of the Kansas state grain inspection department concerning public warehouses to acquire, hold or dispose of real property or any interest therein, the department of agriculture shall succeed to such power or authority.

(g) The department of agriculture and the secretary of agriculture shall be continuations of the Kansas state grain inspection department and the director of the Kansas state grain inspection department concerning public warehouses.

History: L. 1997, ch. 160, § 2; Aug. 1.



34-130 Same; officers and employees transferred; benefits and rights.

34-130. Same; officers and employees transferred; benefits and rights. Except as otherwise provided in this act, on September 1, 1997, officers and employees who, immediately prior to such date, were in positions engaged in the performance of powers, duties or functions of the Kansas state grain inspection department concerning public warehouses which are transferred by this act, or who become a part of the department of agriculture, or the powers, duties and functions of which are transferred to the department of agriculture, and if, in the opinion of the secretary of agriculture, those positions are necessary to perform the powers, duties and functions of the department of agriculture concerning public warehouses, shall be transferred to, and shall become officers and employees of the department of agriculture. Any such officer or employee shall retain all retirement benefits and all rights of civil service which had accrued to or vested in such officer or employee prior to the effective date of this section. The service of each such officer and employee so transferred shall be deemed to have been continuous. All transfers of personnel positions in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder.

History: L. 1997, ch. 160, § 3; Aug. 1.



34-131 Same; abolishment of positions determined to be unnecessary.

34-131. Same; abolishment of positions determined to be unnecessary. (a) Those positions in the grain inspection department which, in the opinion of the secretary of agriculture, are not necessary to perform the powers, duties and functions of the department of agriculture concerning public warehouses shall be abolished upon September 1, 1997. Thirty-day notice prior to September 1, 1997, shall be given by the secretary to employees in those positions determined to be unnecessary by the secretary. No bumping rights shall attach to the positions deemed unnecessary by the secretary of agriculture. No further action shall be required in order to abolish these positions.

(b) The provisions of this section shall take effect on and after August 1, 1997.

History: L. 1997, ch. 160, § 4; Aug. 1.



34-132 Same; conflicts as to power, function or duty to be resolved by governor.

34-132. Same; conflicts as to power, function or duty to be resolved by governor. On and after September 1, 1997:

(a) When any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of any abolition, transfer, attachment or change made by or under authority of this act, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The Kansas department of agriculture shall succeed to all property and records concerning public warehouses which were used for or pertain to the performance of the powers, duties and functions transferred to the Kansas department of agriculture. Any conflict as to the proper disposition of property or records arising under this section, and resulting from the transfer or attachment of any state agency, or all or part of the powers, duties and functions thereof, shall be determined by the governor, whose decision shall be final.

History: L. 1997, ch. 160, § 5; L. 2004, ch. 101, § 164; July 1.



34-133 Same; legal custody of records transferred; no abatement of suits, actions or proceedings.

34-133. Same; legal custody of records transferred; no abatement of suits, actions or proceedings. On and after September 1, 1997:

(a) The Kansas department of agriculture shall have the legal custody of all records, memoranda, writings, entries, prints, representations or combinations thereof of any act, transaction, occurrence or event of the Kansas state grain inspection department concerning public warehouses and any agency or office transferred thereto under this act.

(b) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency mentioned in this act, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of this act. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(c) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1997, ch. 160, § 6; L. 2004, ch. 101, § 165; July 1.



34-134 Same; balance of funds and liabilities transferred.

34-134. Same; balance of funds and liabilities transferred. On and after September 1, 1997:

(a) The balance of all funds appropriated and reappropriated to the Kansas state grain inspection department concerning public warehouses is hereby transferred to the Kansas department of agriculture and shall be used only for the purpose for which the appropriation was originally made.

(b) The liability for all accrued compensation or salaries of officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the Kansas state grain inspection department concerning public warehouses, or who become a part of the Kansas department of agriculture, or the powers, duties and functions of which are transferred to the Kansas department of agriculture, shall be assumed and paid by the Kansas department of agriculture.

History: L. 1997, ch. 160, § 7; L. 2004, ch. 101, § 166; July 1.



34-135 Same; transfer of property; valuing and selling property; fee fund transferred.

34-135. Same; transfer of property; valuing and selling property; fee fund transferred. (a) On and after September 1, 1997, the department of agriculture shall succeed to whatever right, title or interest the Kansas state grain inspection department has acquired in any property in this state concerning grain inspection, including equipment and supplies from the protein laboratories and inspection laboratories. The director of Kansas correctional industries, or the director's designee, pursuant to the director's duties as operator of the state surplus property program, shall place a fair market value on such property. Upon receipt of such fair market value, the secretary shall offer for sale, at the fair market value, all property acquired in such transfer in a single lot to the entity that has been designated by the grain inspection, packers and stockyards administration as the official agency pursuant to the United States grain standards act. If such designated agency declines to purchase such property, the secretary shall offer for sale such property to the general public. All revenue received pursuant to such sale shall be deposited in the state treasury and credited to the grain inspection fee fund.

(b) On September 1, 1997, the grain inspection fee fund and all records of the grain inspection fee fund are hereby transferred to the secretary of agriculture for the purposes of this section.

(c) On and after September 1, 1997, all expenditures from the grain inspection fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or the secretary's designee. On and after September 1, 1997, the secretary of agriculture shall pay all outstanding liabilities of the grain inspection fee fund as evidenced by encumbrances of moneys credited to the grain inspection fee fund. After such payment of all outstanding liabilities of the grain inspection fee fund, the secretary of agriculture shall transfer the amount of money equal to the amount of money credited to the grain inspection fee fund on December 1, 1993, from the grain inspection fee fund to the warehouse fee fund, created in K.S.A. 34-101, and amendments thereto. The remaining moneys credited to the grain inspection fee fund shall be maintained in such fund. Such moneys shall be expended only if necessary to reestablish or designate a state agency pursuant to statute to perform the duties and functions of grain inspection. On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the warehouse fee fund interest earnings based on:

(1) The average daily balance of moneys in the grain inspection fee fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) The secretary may maintain the leases of the grain inspection department until October 1, 1997.

History: L. 1997, ch. 160, § 8; Aug. 1.



34-136 Rules and regulations.

34-136. Rules and regulations. On and after September 1, 1997, the secretary of agriculture may adopt rules and regulations necessary for the administration and enforcement of the provisions of chapter 160 of the 1997 Session Laws of Kansas, and amendments thereto.

History: L. 1997, ch. 167, § 1; Sept. 1.






Article 2 INSPECTING, SAMPLING, STORING, WEIGHING AND GRADING GRAIN; TERMINAL AND LOCAL WAREHOUSES

34-223 Definitions.

34-223. Definitions. As used in chapter 34 of Kansas Statutes Annotated, and amendments thereto:

(a) "Action" includes counterclaim, setoff and suit in equity.

(b) "Delivery" means voluntary transfer of possessions from one person to another.

(c) "Fungible grain" means grain of which any unit is, from its nature or by mercantile custom, treated as the equivalent of any other unit.

(d) "Grain" means wheat, corn, oats, barley, rye, soybeans, grain sorghums and any grains upon which federal grain standards are established, also seeds generally stored by warehouses, if special permission is granted by the secretary.

(e) "Holder of a receipt" means a person who has both actual possession of such receipt and a right of property therein.

(f) "Order" means an order by endorsement of the receipt.

(g) "Owner" does not include mortgagee or pledgee.

(h) "Person" includes individuals, corporations, partnerships and all associations of two or more persons having a joint or common interest.

(i) "To purchase" includes to take as mortgagee or pledgee.

(j) "Receipt" means a warehouse receipt or receipts.

(k) "Value" means any consideration sufficient to support a simple contract and includes an antecedent or preexisting obligation, whether for money or not, where a receipt is taken either in satisfaction thereof or as security therefor.

(l) "Public warehouseman" means a person lawfully engaged in the business of storing grain for the public.

(m) "Public warehouse" or "public grain warehouse" means every elevator or other building in which grain is received for storage or transfer for the public.

(n) "Secretary" means the secretary of agriculture.

(o) "Department" means the Kansas department of agriculture.

(p) "Grain bank grain" means any grain that has been received into any public warehouse to be held for the account of the depositor and returned to the depositor at a later date either as whole or processed grain.

(q) "Storage grain" or "stored grain" means grain that has been received in any public warehouse located in this state, and such grain is not purchased by the lessee, owner or manager of such warehouse.

History: L. 1931, ch. 194, § 1; L. 1945, ch. 210, § 1; L. 1984, ch. 150, § 7; L. 1997, ch. 160, § 16; L. 2004, ch. 101, § 193; July 1.



34-227b Rules for operation of grain bank grain.

34-227b. Rules for operation of grain bank grain. Grain bank grain shall be considered as storage grain and shall be subject to the laws and rules and regulations pertaining thereto until such time as such grain is either processed or removed from the warehouse. The secretary is authorized to adopt and enforce reasonable rules and regulations necessary in the conduct of grain bank operations in public warehouses.

History: L. 1967, ch. 239, § 2; L. 1997, ch. 160, § 17; Sept. 1.



34-228 Warehouseman's license; application; financial statement; waiver; qualifications; license fee; examination of warehouse.

34-228. Warehouseman's license; application; financial statement; waiver; qualifications; license fee; examination of warehouse. (a) Any person desiring to engage in business as a public warehouseman in this state shall, before the transaction of any such business, make written application to the secretary for a license for each separate warehouse or, if the applicant owns more than one warehouse at one point, all of such warehouses may be incorporated in one application, at which the person desires to engage in such business. The application for a license shall be on a form designated by the secretary and shall contain the individual name and address of each person interested as principal in the business and, if the business is operated or to be operated by a corporation, setting forth the names of the president and secretary, and such further information as the secretary may require.

(b) (1) Every application for a public warehouse license shall be accompanied by a current financial statement. The statement shall include such information as required by the secretary to administer and enforce the public warehouse laws of this state, including, but not limited to a current balance sheet, statement of income, including profit and loss, statement of retained earnings and statement of changes in financial position. The applicant shall certify under oath that the statement as prepared accurately reflects the financial condition of the applicant as of the date specified and presents fairly the results of operations of the applicant's public warehouse business for the period specified. The financial statement shall be prepared in accordance with generally accepted accounting principles and shall be accompanied by: (A) A report of audit or review conducted by an independent certified public accountant or an independent public accountant in accordance with standards established by the American institute of certified public accountants and the accountant's certifications, assurances, opinions, comments and notes with respect to the statement; or (B) a compilation report of the financial statement, prepared by a grain commission firm or management firm which is authorized pursuant to rules and regulations of the federal commodity credit corporation to provide compilation reports of financial statements of warehousemen.

(2) Except as otherwise provided, the secretary, upon request of an applicant, may grant a waiver of the requirements of this subsection for a period of not more than 30 days if the applicant furnishes evidence of good and substantial reasons for the waiver. The secretary may extend such waiver beyond 30 days for grain stored in an alternative location other than a location identified in the public warehouse license, if the secretary determines that the owner of the grain would suffer substantial hardship to require the grain to be stored at a location identified in the license. The secretary may determine what constitutes substantial hardship and what length of time the grain may be stored at such alternative location.

(c) (1) Every applicant for a license to operate one or more public warehouses and every person licensed to operate one or more warehouses shall at all times maintain total net worth liable for the payment of any indebtedness arising from the conduct of the warehouse or warehouses equal to at least $.25 per bushel of the storage capacity of the warehouse or warehouses except: (A) No person shall be granted a license or shall continue to be licensed unless the person has a net worth of at least $25,000; and (B) any deficiency in net worth required above the $25,000 minimum may be supplied by an increase in the amount of the applicant's or licensee's bond or letter of credit as provided by K.S.A. 34-229, and amendments thereto.

(2) In determining total net worth: (A) Credit may be given for insurable property such as buildings, machinery, equipment and merchandise inventory only to the extent that the property is protected by insurance against loss or damage by fire; and (B) capital stock, as such, shall not be considered a liability.

(d) No license shall be issued to a person or entity not previously licensed in this state and making application for an original license who, in this state or any other jurisdiction, within the 10 years immediately prior to the date of the application of the person or entity for a license, has been convicted of or has pleaded guilty or nolo contendere to any crime which would constitute:

(1) Embezzlement;

(2) any felony defined in any statute contained in article 37 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 58 of chapter 21 of the Kansas Statutes Annotated, or subsection (a)(6) of K.S.A. 2015 Supp. 21-6412, and amendments thereto;

(3) unauthorized delivery of stored goods;

(4) any felony defined in any statute contained in chapter 34 of the Kansas Statutes Annotated, and amendments thereto; or

(5) a violation of the United States warehouse act (7 U.S.C. § 241 et seq.).

(e) The secretary may investigate any applicant making application for an original license for the purpose of determining if such person would be qualified to receive such license under the provisions of this section.

(f) (1) Every application for a public warehouse license shall be accompanied by a license fee which shall be determined and fixed by the secretary by rules and regulations. The license fee shall not be more than the applicable amount shown in the following fee schedule plus not more than $500 for each functional unit:

Capacity in Bushels  ANNUAL FEE

Not more than

1 to 100,000  $500.00

100,001 to 150,000  525

150,001 to 250,000  550

250,001 to 300,000  600

300,001 to 350,000  625

350,001 to 400,000  650

400,001 to 450,000  700

450,001 to 500,000  725

500,001 to 600,000  775

600,001 to 700,000  800

700,001 to 800,000  850

800,001 to 900,000  875

900,001 to 1,000,000  900

1,000,001 to 1,750,000  1225

1,750,001 to 2,500,000  1400

2,500,001 to 5,000,000  1750

5,000,001 to 7,500,000  2100

7,500,001 to 10,000,000  2375

10,000,001 to 12,500,000  2600

12,500,001 to 15,000,000  2800

15,000,001 to 17,500,000  3000

17,500,001 to 20,000,000  3225

For each 2,500,000 bushels or fractionover 20,000,000 bushels  350

(2) Whenever a licensed warehouseman purchases or acquires additional facilities, the warehouseman, if otherwise qualified, may acquire a license for the remainder of an unexpired license period by paying to the secretary a license fee computed as follows: If the unexpired license period is nine months or more, the annual fee; if the unexpired license period is more than six months and less than nine months, 75% of the annual fee; if the unexpired license period is more than three months and not more than six months, 50% of the annual fee; and if the unexpired license period is three months or less than three months, 25% of the annual fee.

(3) In addition to any other applicable fee, the secretary shall charge and collect a fee each time a public warehouse license is amended in an amount of not more than $300 which shall be determined and fixed by the secretary by rules and regulations.

(4) Nothing in this subsection shall be construed to authorize a refund for any unused portion of an issued license.

(g) The secretary shall examine each warehouse operated by a licensed public warehouseman at least once in each 12-month period. The licensed public warehouseman may request additional examinations of any warehouse operated by the warehouseman. The cost of additional examinations when requested by the warehouseman shall be charged to the warehouseman requesting the examination. The cost of each additional examination requested by a warehouseman shall be an amount determined therefor in accordance with an hourly rate fixed by the secretary of not more than $50 per hour, subject to a minimum charge of four hours for the examination, plus amounts for subsistence expense at the rate fixed under K.S.A. 75-3207a, and amendments thereto, and for mileage expense in accordance with the schedule of charges established under K.S.A. 75-4607, and amendments thereto. The secretary, at the secretary's discretion, may make additional examinations of a warehouse and if a discrepancy is found on that examination, or if one was found on the last previous examination, the cost of the examination shall be paid by the warehouseman.

(h) When the secretary authorizes a grain handling facility to be physically monitored, pursuant to subsection (a)(3) of K.S.A. 34-102, and amendments thereto, the cost and expenses of the monitoring shall be paid by the owner of the facility at the same rates fixed in subsection (g).

(i) As used in this section, "functional unit" means a public warehouse which has the capacity to store, weigh in and weigh out grain. Any outlying storage facility which is not a functional unit shall have its storage capacity included as part of the combined capacity of the warehouseman's nearest functional unit.

History: L. 1931, ch. 194, § 6; L. 1955, ch. 232, § 5; L. 1957, ch. 253, § 1; L. 1962, ch. 34, § 2; L. 1967, ch. 229, § 1; L. 1973, ch. 2, § 13; L. 1975, ch. 440, § 6; L. 1982, ch. 178, § 2; L. 1983, ch. 137, § 1; L. 1984, ch. 151, § 1; L. 1984, ch. 150, § 8; L. 1985, ch. 137, § 3; L. 1987, ch. 147, § 1; L. 1989, ch. 121, § 3; L. 1990, ch. 142, § 3; L. 1995, ch. 191, § 1; L. 1996, ch. 42, § 1; L. 1997, ch. 160, § 18; L. 1998, ch. 46, § 1; L. 2000, ch. 30, § 1; L. 2011, ch. 30, § 150; July 1.



34-229 Bond or letter of credit; amount; conditions; multiple warehouses; actions thereon; certificate of information, penalty for failure to post.

34-229. Bond or letter of credit; amount; conditions; multiple warehouses; actions thereon; certificate of information, penalty for failure to post. (a) Every applicant for a public warehouse license upon notification by the secretary of the amount of bond or letter of credit required, shall promptly file with the secretary a bond with good corporate surety qualified under the laws of the state of Kansas or letter of credit pursuant to subsection (d). The amount of the bond or letter of credit to be furnished for each warehouse shall be $.20 per bushel for the first 1,000,000 bushels of licensed capacity; $.15 per bushel for the next 1,000,000 of licensed capacity; and $.10 per bushel for all licensed capacity over 2,000,000 bushels. Except as provided further, in no event shall the bond or letter of credit be for an amount less than $10,000 nor more than $500,000.

(b) If an applicant for a license or a licensee at any time does not have the total net worth required by K.S.A. 34-228, and amendments thereto, an amount equal to the deficiency shall be added to the amount of the bond required by subsection (a) or letter of credit required by subsection (d).

(c) The bond shall be in favor of the state of Kansas for the benefit of all persons interested, their legal representatives, attorneys or assigns and shall be conditioned on the faithful performance of all the licensee's duties as a public warehouseman and such additional obligations as assumed by the warehouseman under contracts with a federal agency relating to storage of grain in each warehouse. Any person injured by the breach of any obligation of the warehouseman may commence suit on the bond or letter of credit in any court of competent jurisdiction to recover damages that the person has sustained, but any suit commenced shall either be a class action or shall join as parties plaintiff or parties defendant or other persons who may be affected by such suit on the bond or letter of credit. No bond shall be canceled by the surety on less than 60 days' notice by mail to the secretary and the principal except that no such notice shall be required for cancellation of any bond by reason of nonpayment of the premium thereon. The liability of the surety on the bond may continue for each successive license period the bond covers. The total liability of the surety shall be limited to the amount stated on the current bond or on an appropriate rider or endorsement to the current bond. It is the intent of this statute that the bonds be nonaccumulative, that stacking of bonds not occur in excess of the face value of the current bond.

(d) In lieu of a bond, a warehouseman may file with the secretary an irrevocable letter of credit in the amount equal to or greater than the amount of bond required in subsection (a). Such irrevocable letter of credit shall: (1) Be issued by a financial institution which is insured by the federal deposit insurance corporation or issued by farm credit institutions chartered by the farm credit administration; (2) be issued for a period at least six months longer than the expiration date of the underlying license; (3) provide for payment to the state of Kansas for the security liability of the warehouseman; and (4) be on a form approved by the secretary.

(e) If a person applies for licenses for two or more separate public warehouses in this state, the person may give a single bond or letter of credit covering all the applications, and the amount of the bond or letter of credit shall be the total amounts which would be required for the applications if separate bonds or letters of credit were given. In computing the amount of the single bond or letter of credit the warehouseman may add together the capacity of all warehouses to be covered by the bond or letter of credit and use the aggregate capacity for the purpose of computing the bond or letter of credit. If a warehouseman elects to provide a single bond or letter of credit for a number of warehouses, the total assets of all the warehouses shall be subject to liabilities of each individual warehouse.

(f) Whenever the director determines that any bond or letter of credit given by any warehouseman is inadequate and insufficient security against any loss that might arise under the terms of the bond or letter of credit, the secretary shall require any additional bond or letter of credit that the secretary considers necessary to provide adequate security. If the secretary considers the financial condition of the surety upon any warehouseman and the warehouseman's bond or letter of credit to be impaired, the secretary shall require any substituted or additional bond or letter of credit that the secretary considers necessary.

(g) In all actions hereafter commenced in which judgment is rendered against any surety company on any surety bond furnished or any financial institution on any letter of credit issued under the provisions of this section, if it appears from the evidence that the surety company or financial institution has refused without just cause to pay the loss upon demand, the court shall allow the plaintiff a reasonable sum as attorney fees to be recovered and collected as a part of the costs. When a tender is made by the surety company or financial institution before the commencement of the action in which judgment is rendered and the amount recovered is not in excess of the tender, no such costs shall be allowed.

(h) Each licensed public warehouseman shall obtain a certificate setting forth the amount and terms of the bond or letter of credit filed with the secretary pursuant to this section, the name of the corporate surety or financial institution therefor and such other information as the secretary may prescribe by rules and regulations. The certificate of bond or letter of credit information shall be posted in a conspicuous place in the office room of the licensed warehouse, adjacent to the license posted as required by K.S.A. 34-230, and amendments thereto, at all times during the operation of the warehouse.

(i) Transaction of any public warehouse business at any public warehouse without having the certificate of bond or letter of credit information displayed in the office room of the public warehouse as required by this section is a class C nonperson misdemeanor.

History: L. 1931, ch. 194, § 7; L. 1955, ch. 232, § 6; L. 1957, ch. 253, § 2; L. 1963, ch. 251, § 2; L. 1983, ch. 137, § 2; L. 1984, ch. 151, § 2; L. 1985, ch. 137, § 4; L. 1986, ch. 153, § 1; L. 1987, ch. 147, § 3; L. 1993, ch. 159, § 1; L. 1997, ch. 160, § 19; L. 2000, ch. 30, § 2; Mar. 30.



34-230 License; issuance, when; renewal; posting; suspension or revocation; appeal.

34-230. License; issuance, when; renewal; posting; suspension or revocation; appeal. (a) Upon receiving the application and financial statement required by this act, the secretary shall make an investigation and inspection of the warehouse or warehouses covered by the application. The secretary may issue a license to the applicant if:

(1) The applicant furnishes the bond or letter of credit required by K.S.A. 34-229, and amendments thereto;

(2) the warehouse or warehouses are found suitable for the proper storage of grain for which a license is applied for; and

(3) the applicant complies with all requirements for licensure prescribed by this act and rules and regulations adopted under this act.

(b) Every license shall be dated and shall designate the name of the licensee and the location of the licensed warehouse or warehouses.

(c) Each license shall expire one year from the date of its issuance except that, for the purpose of equitably distributing application dates of warehouse licenses throughout each calendar year, the secretary may issue licenses for periods longer than one year but not longer than two years. Licenses for periods longer than one year shall be charged the annual license fee, plus a monthly fee in proportion to the annual license fee for the number of months the license is issued beyond one year.

(d) Any licensee making application for renewal of a license shall submit the application, together with the licensee's financial statement and any additional information required, at least 30 days prior to the date of expiration of the licensee's current license. For each day that the licensee is late in submitting the application and required information, the licensee shall be penalized an additional fee of $5.

(e) The license shall be posted in a conspicuous place in the office room of the licensed warehouse at all times during the operation of the warehouse.

(f) If a licensee is convicted of any violation of the provisions of this act or if the secretary determines that a licensee does not comply with any requirement for licensure or has violated any provision of this act or of the rules and regulations adopted under this act, the secretary may at the secretary's discretion suspend or revoke the license of the licensee. All proceedings for the suspension or revocation of licenses shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(g) The licensee, if dissatisfied with the order of the secretary, may appeal in the manner provided by law.

History: L. 1931, ch. 194, § 8; L. 1955, ch. 232, § 7; L. 1957, ch. 253, § 3; L. 1967, ch. 230, § 1; L. 1982, ch. 180, § 2; L. 1983, ch. 137, § 3; L. 1984, ch. 151, § 3; L. 1986, ch. 152, § 2; L. 1988, ch. 356, § 72; L. 1990, ch. 143, § 1; L. 1997, ch. 160, § 20; L. 2000, ch. 30, § 3; Mar. 30.



34-230a Hearings; powers of secretary.

34-230a. Hearings; powers of secretary. The secretary shall have power in the conduct of any hearing authorized to be held by the secretary to examine, or cause to be examined, under oath, any person, and to examine or cause to be examined, books and records of any licensee; to hear testimony and take proof material for the secretary's information in the discharge of such duties under this act; to administer or cause to be administered oaths; and for any such purposes to issue subpoenas, to require the attendance of witnesses and the production of books which shall be effective in any part of this state. Any district court, or any judge thereof, either in term time or in vacation, may by order duly entered, require the attendance of witnesses and the production of relevant books and records subpoenaed by the secretary. The court or judge may compel obedience to the court's or judge's order by proceedings for contempt.

History: L. 1955, ch. 232, § 8; L. 1976, ch. 145, § 158; L. 1997, ch. 160, § 21; Sept. 1.



34-230b Injunction proceedings; how prosecuted.

34-230b. Injunction proceedings; how prosecuted. The secretary may enjoin a warehouseman from violating or continuing to violate the provisions of chapter 34 of the Kansas Statutes Annotated, and amendments thereto, and the rules and regulations adopted by the secretary pursuant to such laws by filing injunction proceedings in the district court. In any such proceedings the district court, if it deems it proper, may order such warehouseman to not receive any more grain into such warehouse or to deliver any grain therefrom except as the court by its order shall direct. Such injunction proceeding shall be prosecuted by the attorney general or the county attorney of the proper county upon request of the secretary.

History: L. 1955, ch. 232, § 9; L. 1997, ch. 160, § 22; Sept. 1.



34-231 Penalty for failure to obtain license; refusal to reissue revoked license, when.

34-231. Penalty for failure to obtain license; refusal to reissue revoked license, when. (a) Transaction of any public warehouse business at any public warehouse without a currently valid public warehouse license for that warehouse or without having the license displayed in the office room of the warehouse is a class C misdemeanor.

(b) The secretary may refuse to renew any license or grant a new one to any person whose license has been revoked within one year from the time of the revocation.

History: L. 1931, ch. 194, § 9; L. 1970, ch. 156, § 1; L. 1983, ch. 135, § 7; L. 1997, ch. 160, § 23; Sept. 1.



34-233 Storage in public warehouses; grain samples; weight certificates.

34-233. Storage in public warehouses; grain samples; weight certificates. (a) Every public warehouseman shall receive for storage or shipment, so far as the available capacity of the warehouse shall permit, all grain in a suitable condition for storage tendered to the warehouseman in the usual course of business, without discrimination of any kind. A representative sample of grain offered for storage shall be taken and agreed upon both by the owner and the warehouseman as being a true and representative sample of the lot of grain offered for storage.

(b) If the owner of the grain and the warehouseman agree as to the grade, the grain may be stored and warehouse receipt issued on the agreed grade, but either party shall have an official inspection if such party so elects at the time of storing the grain by submitting an agreed sample to an inspector designated by the secretary. The fees for the inspection of such sample shall be paid by the warehouseman and added to the storage charges of the grain.

(c) All grain taken into a public warehouse shall be carefully weighed by the warehouseman or one of the warehouseman's employees and a certificate of weight in the form approved by the secretary shall be issued and the weight so shown by the certificate shall be stated on the warehouse receipt. When grain is delivered out of storage at a public warehouse and if either of the parties to the transaction requests or if any dispute or disagreement arises between the party receiving and the party delivering the grain, the same method of determining the grade shall be used as prescribed for taking grain into storage. Any warehouseman desiring to issue warehouse receipts against the warehouseman's own grain in store may do so by complying with the regulations governing the methods of taking samples of grain tendered for storage and the secretary may designate the manner in which a sample shall be taken if grain is delivered on warehouse receipts at the public warehouses.

History: L. 1931, ch. 194, § 11; L. 1967, ch. 231, § 1; L. 1984, ch. 150, § 9; L. 1990, ch. 142, § 4; L. 1997, ch. 160, § 24; Sept. 1.



34-234 Withholding grain from storage; notice; penalty for refusal to comply.

34-234. Withholding grain from storage; notice; penalty for refusal to comply. (a) If an owner or consignee of grain is dissatisfied with the inspection or grade of any lot of grain or for any reason wants to receive the owner's or consignee's grain without its passing into store, the owner or consignee may have the grain withheld from going into the public warehouse (whether or not the grain has previously been consigned to the public warehouse) by giving notice to the person or entity possessing the grain at the time of giving the notice. The grain shall be withheld from going into store and be delivered to the owner or consignee subject only to those proper charges that are a lien upon the grain before the notice is given. If the grain is in railroad cars, it shall be removed by the owner or consignor within 24 hours after the notice is given to the railroad company having the grain in its possession, and the railroad company shall place the grain in a proper and convenient place for unloading.

(b) Notice that grain is not to be delivered into storage may also be given to the proprietor of any public warehouse to which it would otherwise have been delivered, and after notice is given, the warehouse shall not take the grain into storage.

(c) If, after notice is given as provided in this section, the person or entity in possession of grain refuses to allow the owner or consignee to have the grain or the warehouse takes the grain into storage, the person, entity or proprietor of the warehouse is guilty of a class C misdemeanor and shall be liable to the owner or consignee of the grain for damages for conversion.

History: L. 1931, ch. 194, § 12; L. 1970, ch. 156, § 2; L. 1983, ch. 135, § 8; July 1.



34-235 Schedule of charges; approval by secretary; changes in schedule.

34-235. Schedule of charges; approval by secretary; changes in schedule. The owner, operator or manager of any public warehouse before being licensed under the laws of this state to conduct a grain warehouse shall file with the secretary a schedule of charges to be made by such owner, operator or manager for storage of grain if licensed. The secretary shall have authority to determine whether such schedule of charges is reasonable and proper, but in no case shall such schedule of charges filed by a local public warehouse be less than the schedule of minimum charges or exceed the schedule of maximum charges as established by the secretary pursuant to the provisions of K.S.A. 34-125, and amendments thereto.

The amount to be charged for storage of grain as listed on the warehouseman's schedule of charges filed with the secretary as hereinabove provided shall include the cost of receiving, unloading, loading, insuring, handling (except extraordinary handling), storage and delivery of grain and no additional or special charge shall be made for any such services. Any licensee may change such licensee's schedule of charges by sending the proposed new schedule to the secretary in writing and shall state the reasons therefor. It shall be unlawful for any public warehouseman to assess any charge other than those charges listed in such warehouseman's schedule of charges as filed with the secretary. Every public warehouseman shall keep posted and exposed at a conspicuous place on the premises of such public warehouse, which place shall be accessible to the public, a copy of such warehouseman's current approved schedule of charges.

History: L. 1931, ch. 194, § 13; L. 1953, ch. 218, § 6; L. 1957, ch. 254, § 1; L. 1975, ch. 228, § 1; L. 1990, ch. 142, § 5; L. 1997, ch. 160, § 25; Sept. 1.



34-236 Insurance.

34-236. Insurance. (a) Every public warehouseman shall at all times keep the grain stored in such warehouseman's warehouse insured in some reliable insurance company authorized to do business in the state of Kansas. Such grain is to be insured for its full market value, less the deductible amount provided herein, against loss by fire, internal explosion, lightning, and tornado and failure to do so shall make the public warehouseman liable for the same on such warehouseman's bond or letter of credit for the benefit of the owner or owners and the owners of warehouse receipts and storage receipts issued by any public warehouse shall have a first lien, to the extent of the value of the grain at the time of destruction at the place where stored, on all such insurance for any loss or injury sustained by them on account of the destruction or injury of such grain by fire, internal explosion, lightning or tornado or any other cause covered by such insurance policy.

(b) Fraud or criminal act of the warehouseman to which the holder of a warehouse receipt or other interested person is not a party shall not deprive the holder of a warehouse receipt or storage receipt or other interested person of such person's right of recovery under such policy of insurance. Nothing in this act shall be construed to require the insurer to pay any loss or damage in excess of the amount of insurance effective under its policy or to pay for any loss or damage not insured against by its policy. In case of a fire, lightning or tornado, which shall destroy all or part of the grain stored in any public warehouse, the public warehouseman shall, upon demand by the owner of the grain, or holder of any warehouse receipt, or receipts, for such grain, and upon being presented with the warehouse receipt, or receipts, make settlement for the value of the grain covered by the warehouse receipt, or receipts, after deducting the warehouse charges, at the market value of same, basing said value at the average price paid for grain of the same grade at the station where the public warehouse is located on the date of the destruction. Without in any way limiting the warehouseman's liability under this section, the warehouseman may carry a standard form of insurance policy approved for grain warehousemen with a total deductible provision on the contents not to exceed $10,000, except that the secretary upon a finding that it is necessary to protect the public may order that a warehouseman's total deductible provision be an amount less than $10,000 as specified by the secretary.

History: L. 1931, ch. 194, § 14; L. 1945, ch. 211, § 1; L. 1970, ch. 156, § 3; L. 1973, ch. 180, § 1; L. 1989, ch. 121, § 4; L. 1997, ch. 160, § 26; L. 2000, ch. 30, § 4; Mar. 30.



34-237 Drying, cleaning and safekeeping of grain; removal and sale of out of condition grain, notice.

34-237. Drying, cleaning and safekeeping of grain; removal and sale of out of condition grain, notice. (a) Any public warehouseman on the written request of the owner of any grain stored in a private bin, upon the surrender of the receipt, or receipts, therefor, may be permitted to dry, clean or otherwise change the condition or value of any such lot of grain; but in such case it shall only be delivered as such separate lot, without reference to the grade it may be made by such process of drying or cleaning.

(b) Nothing in this section shall prevent any warehouseman from removing grain within such warehouseman's warehouse for its preservation or safekeeping, but no warehouseman shall be held liable for damage to grain stored in special bins by heating, unless such damage be caused by the act of the warehouseman. In case any public warehouseman shall discover that any portion of the grain stored in a special bin in such warehouseman's warehouse is out of condition or becoming so, and it is not in such warehouseman's power to preserve the same, the warehouseman shall immediately give notice to the owner, if known, and, if not known, by public notice by advertising in a newspaper of general circulation in the city in which such warehouse is situated, and by posting a notice on the warehouse bulletin board or other public place of its actual condition, as near as the warehouseman can ascertain. The warehouseman shall state in such notice the kind and grade of grain and the bin in which it is stored, and shall also state in such notice the receipts outstanding upon which such grain will be delivered, giving the numbers, amount and date of each, and shall give the name of the party for whom such grain was stored, the date it was received and the amount of it, and the enumeration of receipts and identification of grain so described shall embrace as near as possible the quantity of grain contained in such bins, and such grain shall be delivered upon return and cancellation of such receipts, and the unreceipted grain upon the request of the owner or holder of the receipt or receipts.

(c) Nothing herein contained shall be held to relieve the public warehouseman from exercising proper care and vigilance in preserving such grain after such publication of its condition, but such grain shall be kept separate and apart from all direct contact with other grain, and shall not be mixed with other grain while in store in such warehouse. Any public warehouseman guilty of any act or neglect, the effect of which is to depreciate property stored in the public warehouse under the warehouseman's control, shall be liable on the warehouseman's bond or letter of credit therefor to the person damaged thereby.

(d) Nothing in this section shall be construed so as to permit any public warehouseman to deliver any grain stored in a special bin or by itself, as provided in this act, to any but the owners of the lot, or holder of the warehouse receipt, or receipts. In case the grain declared out of condition as herein provided for shall not be removed from store by the owner or holder of the warehouse receipt, or receipts, thereof within 20 days from the date of the notice of its being out of condition, it shall be lawful for the public warehouseman where the grain is stored to sell the same at public auction for account of said owner, or holder, of the warehouse receipt, or receipts, by giving 10 days' notice by advertising in a newspaper (daily, if there is such) published in the city or town where such public warehouse is located.

History: L. 1931, ch. 194, § 15; L. 1970, ch. 156, § 4; L. 2000, ch. 30, § 5; Mar. 30.



34-238 Warehouse receipts; issuance; furnishing by secretary.

34-238. Warehouse receipts; issuance; furnishing by secretary. (a) Warehouse receipts may be issued by any licensed public warehouseman and must be issued in the manner and form prescribed by this act.

(b) The form of all receipts shall be approved by the secretary. All of the expense incurred shall be paid by the department. The secretary shall distribute the warehouse receipts to licensed public warehouses at cost.

(c) All warehouse receipts shall be written upon warehouse receipt forms furnished by the department.

History: L. 1931, ch. 194, § 16; L. 1939, ch. 197, § 1; L. 1955, ch. 232, § 10; L. 1973, ch. 2, § 14; L. 1983, ch. 135, § 9; L. 1997, ch. 160, § 27; Sept. 1.



34-239 Form of receipt for storage grain.

34-239. Form of receipt for storage grain. Every receipt issued for grain stored in a warehouse licensed under this act shall embody within its written or printed terms: (a) The location of the warehouse where the grain is stored; (b) the statement whether the grain received will be delivered to bearer, to a specified person, or to a specified person or his order; (c) the date of the issuance of the receipt; (d) the rate of the storage charges or the basis for such charges; (e) the net weight and percentage of dockage, together with the grade; (f) the words, nonnegotiable, not negotiable, or negotiable, according to the nature of the receipt, clearly and conspicuously printed or stamped thereon; (g) the signature of the warehouseman which may be made by his authorized agent; (h) if the receipt for grain of which the warehouseman is owner either wholly or jointly, or in common with others, the facts about such ownership; (i) a statement of the amount of the advances made or the liability incurred, for which the warehouseman claims a lien, but if the precise amount of such advances made, or of such liabilities incurred, be at the time of the issuance of the receipts unknown to the warehouseman, or to his agent who issues it, a statement of the fact that advances have been made, or liabilities incurred and the purpose thereof, is sufficient.

A warehouseman shall be liable to any person injured thereby for all damages caused by the omission from a negotiable receipt of any of the terms herein required.

History: L. 1931, ch. 194, § 17; July 1.



34-240 Warehouseman's receipt on own grain valid.

34-240. Warehouseman's receipt on own grain valid. Any public warehouseman operating a warehouse in this state may make a valid sale or pledge of any warehouse receipts issued for grain of which the warehouseman is the owner, either solely or jointly or in common with others, and the recital of such ownership in the receipts shall constitute notice to all the world of the right to sell or pledge the same and of the title or specific lien of the transferee or pledgee upon the warehouseman's grain represented by such receipts.

History: L. 1931, ch. 194, § 18; L. 1993, ch. 159, § 2; July 1.



34-241 Transfer of grain between warehouses; form of receipt; procedure.

34-241. Transfer of grain between warehouses; form of receipt; procedure. If grain is delivered for storage in any licensed public warehouse and the warehouseman's storage is limited, the public warehouseman may transfer grain for storage to another licensed public warehouse where storage is available. The owner of the grain may designate the receiving licensed public warehouse if a written contract to that effect has been entered into and agreed upon between the owner of the grain and the warehouseman prior to the deposit of the grain. Upon receipt of the grain by the receiving warehouseman, from the originating warehouseman, a negotiable warehouse receipt must be issued upon the demand of the owner of the grain. The warehouse receipt must be returned to the originating warehouseman, and the originating warehouseman shall deliver it to the owner upon payment of freight and all legal charges and upon the owner's surrender of any trust receipts which may have been issued by the originating warehouseman for such grain. If the grain is transferred to a receiving licensed warehouse designated by the owner of the grain, the warehouseman, in addition to his current posted public warehouse charges, may make an additional charge of one and one-half cents (1 1/2¢) per bushel for risk and shrinkage in transit and shall also assess the transportation and all legal charges against the owner of the grain.

History: L. 1931, ch. 194, § 19; L. 1939, ch. 197, § 2; L. 1967, ch. 232, § 1; L. 1969, ch. 217, § 2; July 1.



34-241a Identity preserved grain; definition; form of receipt; options for shipment to other warehouse; charges.

34-241a. Identity preserved grain; definition; form of receipt; options for shipment to other warehouse; charges. (a) "Identity preserved grain" means grain which is segregated from all other grain by mutual consent of the warehouseman and the depositor. The form of receipt to cover identity preserved grain taken for storage by public warehouses and to be transported to, and stored in, another licensed public warehouse shall be on a form approved by the secretary and shall embody within its written or printed terms: (1) The date of the issuance of the receipts; (2) the name of the elevator issuing the same and its location; (3) the rate of storage or the basis for such charges; (4) the net weight and percentage of dockage, together with the grade; (5) the words "trust receipt" and "not negotiable" clearly and conspicuously printed or stamped thereon; (6) the signature of the warehouseman which may be made by his authorized agent; (7) a statement of the amount of the advances made, or the liabilities incurred, for which the warehouse claims a lien. If the precise amount of advances made or liabilities incurred is, at the time of the issuance of the receipt, unknown to the warehouseman or to the warehouseman's agent who issues it, a statement of the fact that the advances have been made, or liabilities incurred, and the purpose thereof, is sufficient.

(b) The warehouseman, at the warehouseman's option, may ship carlots or trucklots of identity preserved grain to another licensed public warehouse. The owner of the grain may designate the receiving licensed public warehouse if a written contract to that effect has been entered into and agreed upon between the owner of the grain and the warehouseman prior to the deposit of the grain. The charges for handling and storage shall not exceed the current posted public warehouse charges. In addition to the public warehouse charges, the warehouseman may make an additional charge of one and one-half cents (1 1/2¢) per bushel for risk and shrinkage in transit and shall also assess the transportation and all legal charges against the owner of the grain.

History: L. 1969, ch. 217, § 1; L. 1997, ch. 160, § 28; Sept. 1.



34-242 Same; numbering; required information.

34-242. Same; numbering; required information. All warehouse receipts issued by any public warehouse shall be numbered consecutively and no two receipts bearing the same number shall be issued from the same warehouse during any one year. If the grain was received from a railroad car, wagon, truck or other means, the manner of its receipt shall be stated on its face.

History: L. 1931, ch. 194, § 20; L. 1967, ch. 233, § 1; L. 1970, ch. 157, § 1; L. 1984, ch. 150, § 10; July 1.



34-243 Definition of nonnegotiable receipt.

34-243. Definition of nonnegotiable receipt. A receipt in which it is stated that the grain received will be delivered to the depositors or to any other specified person is a nonnegotiable receipt.

History: L. 1931, ch. 194, § 21; July 1.



34-244 Definition of negotiable receipt.

34-244. Definition of negotiable receipt. A receipt in which it is stated that the grain received will be delivered to the bearer, or to the order of any person named in such receipt, is a negotiable receipt. No provision shall be inserted in a negotiable receipt that will make it nonnegotiable. Such provisions, if inserted, shall be void.

History: L. 1931, ch. 194, § 22; July 1.



34-245 Failure to mark nonnegotiable or not negotiable.

34-245. Failure to mark nonnegotiable or not negotiable. A nonnegotiable receipt shall be plainly printed or stamped on its face by the warehouseman issuing it "nonnegotiable" or "not negotiable." In case of the warehouseman's failure to do so, a holder of the receipt, or receipts, who purchased it for value, supposing it to be negotiable, may, at his option, treat such receipt as imposing upon the warehouseman the same liability he would have incurred, had the receipt been negotiable. This section shall not apply, however, to letters of memorandum, or written acknowledgment of an informal character.

History: L. 1931, ch. 194, § 23; July 1.



34-246 Warehouse receipts; issuance and cancellation; division; consolidation.

34-246. Warehouse receipts; issuance and cancellation; division; consolidation. (a) No warehouse receipt shall be issued except upon actual delivery of grain into store in the warehouse from which it purports to be issued. No receipt or receipts may be issued for a greater quantity of grain than was contained in the lot or parcel so received for storage and not more than one receipt may be issued for the same lot of grain, except in cases where a receipt for a part of a lot is desired and then the aggregate receipts for a particular lot shall cover that lot and no more.

(b) In cases where a part of the grain represented by a receipt or receipts is delivered out of store and a remainder is left, a new receipt or receipts shall be issued in the form and manner as prescribed by the secretary. It shall be stated on the face of the new receipt or receipts that such new receipt or receipts represent the balance of the original receipt or receipts. The new receipt or receipts shall bear thereon the number or numbers of the original receipt or receipts and the original receipt or receipts, upon which a part of the grain has been delivered, shall be canceled in the manner as if all of the grain has been delivered. In case it is desirable to divide one receipt into two or more, or in case it is desirable to consolidate two or more receipts into one and the warehouseman consents thereto, the original receipt or receipts shall be canceled in the same manner as if the grain had been delivered from store. The new receipt or receipts shall express on the face thereof that such new receipt or receipts represent a part of another receipt or the consolidation of other receipts, as the case may be, and the number and date of the original receipt or receipts shall also appear on the new receipt or receipts issued in lieu thereof. No consolidation of receipts differing more than 30 days in date shall be permitted.

(c) All new receipts issued for old ones canceled as provided in this section shall bear the notation of the date of the receipt or receipts as originally issued. All receipts issued on grain in special bins shall bear the number of the bin and the notation "special bin." All divisions or consolidations shall bear the bin number of the original receipt and the notation "special bin." Upon delivery of grain from store upon any receipt issued by a public warehouse, such receipt shall be plainly marked across its face "canceled" with the date and the name of the person canceling the same and thereafter shall be void and shall not again be put in circulation. No grain shall be delivered twice upon the same receipt.

History: L. 1931, ch. 194, § 24; L. 1939, ch. 197, § 3; L. 1984, ch. 150, § 11; L. 1997, ch. 160, § 29; Sept. 1.



34-249a Warehousemen to furnish on demand of secretary information regarding certain receipts and amounts of grain; monthly statement, contents, signature.

34-249a. Warehousemen to furnish on demand of secretary information regarding certain receipts and amounts of grain; monthly statement, contents, signature. (a) Every public warehouseman conducting a public warehouse, upon demand of the secretary, shall furnish such secretary, in such form as may be required, information regarding receipts issued or canceled, amounts of grain liabilities, amounts of unencumbered grain and total amounts of grain in the public warehouse.

(b) The secretary shall require from each public warehouseman a monthly statement of stocks of grain as of the last day of the preceding month for each licensed warehouse location. The statement shall contain such information and be in such form as may be prescribed by the secretary. Each such statement shall be signed by the licensed public warehouseman.

History: L. 1970, ch. 158, § 1; L. 1985, ch. 137, § 5; L. 1993, ch. 159, § 3; L. 1997, ch. 160, § 30; L. 2011, ch. 30, § 151; July 1.



34-250 Obligation of warehouseman to deliver.

34-250. Obligation of warehouseman to deliver. A warehouseman, in the absence of some lawful excuse provided by this act, is bound to deliver the grain upon a demand made either by the holder of a receipt for the grain, or by the depositor, if such demand is accompanied with: (a) An offer to satisfy the warehouseman's lien; (b) an offer to surrender the receipt, if negotiable, with such endorsements as would be necessary for the negotiation of the receipt; and (c) a readiness and willingness to sign, when the grain is delivered, an acknowledgement that it has been delivered, if such acknowledgement is requested by the warehouseman. In case the warehouseman refuses or fails to deliver the grain in compliance with the demand by the holder or depositor so accompanied, the burden shall be upon the warehouseman to establish the existence of a lawful excuse for such refusal.

History: L. 1931, ch. 194, § 28; July 1.



34-251 Inspection of warehouses; procedures; access; scale tests; confidentiality of certain information, exception; penalty for disclosure.

34-251. Inspection of warehouses; procedures; access; scale tests; confidentiality of certain information, exception; penalty for disclosure. (a) All persons owning property, or who may be interested in the same, in any public warehouse and all duly authorized examiners of such property shall be at full liberty to inspect and to examine any and all property stored in any public warehouse in the state at all times during regular business hours. All proper facilities shall be extended to such persons by the public warehouseman and the warehouseman's agents and employees for such examinations and inspection. The secretary shall inspect, or cause to be inspected by a duly authorized examiner, every warehouse, the business thereof and the mode of conducting the same at such times as the secretary deems necessary. The property, books, records, accounts, papers and proceedings kept at such warehouses, so far as they relate to the operation or management of public storage, which have reference only to the quantity, quality and insurance on grain in storage, shall be subject to examination and inspection of the secretary or the secretary's duly authorized examiner at all times during regular business hours. All scales or weighing or measuring devices used for weighing or measuring of property in public warehouses shall be subject to tests by any duly authorized inspector or weighmaster or by the secretary or the secretary's authorized representative at any time when required by any such officer, or by any person or agent whose property has been or is to be weighed on such scales.

(b) Any public warehouseman who uses scales for grain weighing that have been found on inspection to be inaccurate and that have not been pronounced correct and properly sealed shall be liable to be proceeded against as hereinafter provided.

(c) No inspector or employee of the department shall disclose any information obtained by such inspector or employee in the course of employment which is relative to the affairs or transactions of any warehouseman, other than as permitted by this act, without first having obtained the express permission in writing of such warehouseman or of the secretary, except when ordered to do so by a court of competent jurisdiction. Upon application of any person, the secretary may disclose or direct any inspector or employee of the department to disclose any information which, in the opinion of the secretary, the person making the application is entitled to receive. If any inspector or employee discloses any such information except as permitted by this act, the inspector or employee shall be guilty of a misdemeanor.

History: L. 1931, ch. 194, § 29; L. 1984, ch. 150, § 12; L. 1990, ch. 364, § 5; L. 1997, ch. 160, § 31; Sept. 1.



34-252 Justification of warehouseman in delivering.

34-252. Justification of warehouseman in delivering. A warehouseman is justified in delivering the grain, subject to the provisions of the three following sections, to one who is: (a) The person lawfully entitled to the possession of the grain, or his agent; (b) a person who is either himself entitled to the delivery by the terms of a nonnegotiable receipt issued for the grain, or who has written authority from the person so entitled either endorsed upon the receipt or written upon another paper; or (c) a person in possession of a negotiable receipt by the terms of which the grains are deliverable to him or order or to bearer, or which has been endorsed to him or in blank by the person to whom delivery was promised by the terms of the receipts or by his mediate or immediate endorsee.

History: L. 1931, ch. 194, § 30; July 1.



34-253 Warehouseman's liability for misdelivery.

34-253. Warehouseman's liability for misdelivery. Where a warehouseman delivers the grain to one who is not in fact lawfully entitled to the possession of same, the warehouseman shall be liable as for conversion to all having a right of property or possession in the grain if he delivered the grain otherwise than as authorized by subdivisions (b) and (c) of the preceding section, and though he delivered the grain as authorized by said subdivisions he shall be so liable if prior to such delivery he had either been requested by or on behalf of the person lawfully entitled to a right of property or possession in the grain not to make such delivery, or had information that the delivery about to be made was one not lawfully entitled to possession of the grain.

History: L. 1931, ch. 194, § 31; July 1.



34-254 Negotiable receipts must be canceled when grain delivered.

34-254. Negotiable receipts must be canceled when grain delivered. Except as provided in K.S.A. 34-276, where a warehouseman delivers grain for which he has issued a negotiable receipt, the negotiation of which would transfer the right to the possession of the grain, and fails to take up and cancel the receipt, he shall be liable to anyone who purchases for value in good faith such receipt for failure to deliver the grain to him, whether such purchaser acquired title to the receipt before or after the delivery of the grain by the warehouseman.

History: L. 1931, ch. 194, § 32; July 1.



34-255 Cancellation of receipts upon partial delivery of grain liability.

34-255. Cancellation of receipts upon partial delivery of grain liability. Except as provided in K.S.A. 34-276, when a warehouseman delivers part of the grain for which he had issued a negotiable receipt and fails to take up and cancel such receipt, he shall be liable to anyone who purchases for value in good faith such receipt, for failure to deliver all the grain specified in the receipt, whether such purchaser acquired title to the receipt before or after the delivery of any portion of the grain by the warehouseman.

History: L. 1931, ch. 194, § 33; L. 1970, ch. 159, § 1; July 1.



34-256 Altered receipts.

34-256. Altered receipts. The alteration of a receipt shall not excuse the warehouseman who issued it from any liability if such alteration was (a) immaterial, (b) authorized, or (c) made without fraudulent intent. If the alteration was authorized, the warehouseman shall be liable according to the terms of the receipt as altered. If the alteration was unauthorized, but made without fraudulent intent, the warehouseman shall be liable according to the terms of the receipt, as they were before alteration. Material and fraudulent alteration of a receipt shall not excuse the warehouseman who issued it from liability to deliver, according to the terms of the receipt as originally issued, the grain for which it was issued, but shall excuse him from any other liability to the person who made the alteration and to any person who took with notice of the alteration. Any purchaser of the receipt for value without notice of the alteration shall acquire the same rights against the warehouseman which such purchaser would have acquired if the receipt had not been altered at the time of the purchase.

History: L. 1931, ch. 194, § 34; July 1.



34-257a Lost or destroyed receipts; duplicate receipt, when; form of duplicate.

34-257a. Lost or destroyed receipts; duplicate receipt, when; form of duplicate. Where a negotiable warehouse receipt has been lost or destroyed, the warehouseman shall issue a new receipt upon the same terms, subject to the same conditions, and bearing on its face the number and the date of the receipt in lieu of which it is issued, and a plain and conspicuous statement that it is a duplicate receipt issued in lieu of a lost or destroyed receipt, upon compliance by the claimant with the following conditions: Before issuing a duplicate receipt, the warehouseman shall require the claimant therefor to make and file with the warehouseman (1) an affidavit stating that the applicant is lawfully entitled to the possession of the original receipt; that the applicant has not negotiated or assigned it; how the original receipt was lost or destroyed; and if lost, that diligent effort has been made to find the receipt without success, and (2) a bond in the amount double the value, at the time the bond is given, of the grain represented by the lost or destroyed receipt. Such bond shall be in the form approved by the secretary and shall be conditioned to indemnify the warehouseman or any holder or other person entitled to the grain against all loss, liability or expense which he may sustain by reason of the issuance of such duplicate receipt. Such bond shall have as surety thereon a corporate surety company which is authorized to do business under the laws of the state of Kansas and is subject to service of process in this state in a suit on the bond.

History: L. 1967, ch. 235, § 1; L. 1997, ch. 160, § 32; Sept. 1.



34-258 Effect of duplicate receipt.

34-258. Effect of duplicate receipt. A receipt upon the face of which the word "duplicate" is plainly placed is a representation and warranty by the warehouseman that such a receipt is an accurate copy of an original receipt properly issued and uncanceled at the date of issue of the duplicate but shall impose upon him no other liability.

History: L. 1931, ch. 194, § 36; July 1.



34-259 Warehouseman cannot set up title in himself.

34-259. Warehouseman cannot set up title in himself. No title or right to the possession of the grain, on the part of the warehouseman, unless such title or right is derived directly or indirectly from a transfer made by the depositor or his transferee at the time of or subsequent to the deposit for storage, or from the warehouseman's lien, shall excuse the warehouseman from liability for refusing to deliver the grain according to the terms of the receipt.

History: L. 1931, ch. 194, § 37; July 1.



34-260 Interpleader of adverse claimants.

34-260. Interpleader of adverse claimants. If more than one person claim the title or possession of the grain, the warehouseman may, either as a defense to an action brought against him for nondelivery of the grain, or by an original suit, whichever is appropriate, require all known claimants to interplead.

History: L. 1931, ch. 194, § 38; July 1.



34-261 Warehouseman has reasonable time to determine validity of claims or compel interpleader.

34-261. Warehouseman has reasonable time to determine validity of claims or compel interpleader. If some one other than the depositor or person claiming under him asserts a claim to the title or possession of the grain and the warehouseman has information of such claim, the warehouseman shall be excused from liability for refusing to deliver the grain either to the depositor or person claiming under him, or to the adverse claimant, until the warehouseman has had a reasonable time to ascertain the validity of the adverse claim or to bring legal proceedings to compel all claimants to interplead.

History: L. 1931, ch. 194, § 39; July 1.



34-262 Adverse title no defense.

34-262. Adverse title no defense. Except as provided in the two preceding sections and in K.S.A. 34-276, no right of title of a third person shall be a defense to an action brought by the depositor or person claiming under him against the warehouseman for failure to deliver the grain according to the terms of the receipt.

History: L. 1931, ch. 194, § 40; July 1.



34-263 Liability for care of grain.

34-263. Liability for care of grain. Except as herein provided, a warehouseman shall be liable for any loss or injury to the grain caused by his failure to exercise such care in regard to it as a reasonably careful owner of similar grain would exercise.

History: L. 1931, ch. 194, § 41; July 1.



34-264 Attachment or levy upon grain for which a negotiable receipt has been given.

34-264. Attachment or levy upon grain for which a negotiable receipt has been given. If grain is delivered to a warehouseman by the owner, or by a person whose act in conveying the title to a purchaser in good faith for value would bind the owner, and a negotiable receipt is issued for it, such grain cannot thereafter, while in the possession of the warehouseman, be attached by garnishment or otherwise, or be levied under an execution unless the receipt be first surrendered to the warehouseman, or its negotiation enjoined. The warehouseman shall in no case be compelled to deliver up actual possession of the grain until the receipt is surrendered to him or impounded by the courts.

History: L. 1931, ch. 194, § 42; July 1.



34-265 Creditor's remedies to reach negotiable receipts.

34-265. Creditor's remedies to reach negotiable receipts. A creditor whose debtor is the owner, or holder, of a negotiable receipt shall be entitled to such aid from courts of appropriate jurisdiction, by injunction or otherwise, in attaching such receipts or in satisfying the claim by means thereof, as is allowed by law or in equity in regard to property which cannot readily be attached or levied by ordinary legal process.

History: L. 1931, ch. 194, § 43; July 1.



34-266 Claims included in warehouseman's lien.

34-266. Claims included in warehouseman's lien. Subject to the provisions of K.S.A. 34-270, a warehouseman shall have a lien on grain deposited or on the proceeds thereof in his hands for all lawful charges for storage and preservation of the grain; also for all lawful claims for money advanced, interest, insurance, transportation, labor, weighing, cooperage and other charges and expenses in relation to such grain; also for reasonable charges and expenses for notice and advertisements of sale, and for sale of grain where default has been made in satisfying the warehouseman's lien.

History: L. 1931, ch. 194, § 44; July 1.



34-267 Against what property the lien may be enforced.

34-267. Against what property the lien may be enforced. Subject to the provisions of K.S.A. 34-270, a warehouseman's lien may be enforced: (a) Against all grain, whenever deposited, belonging to the person who is liable as debtor for the claims in regard to which the lien is asserted; and (b) against all grain belonging to others which has been deposited at any time by the person who is liable as debtor for the claims in regard to which the lien is asserted, if such person had been so intrusted with the possession of the grain that a pledge of the same by him at the time of the deposit to one who took the grain in good faith for value would have been valid.

History: L. 1931, ch. 194, § 45; July 1.



34-268 How lien may be lost.

34-268. How lien may be lost. A warehouseman loses his lien upon grain: (a) By surrendering possession thereof; or (b) by refusing to deliver the grain when a demand is made with which he is bound to comply with the provisions of this act.

History: L. 1931, ch. 194, § 46; July 1.



34-269 Negotiable receipt must state charges for which lien is claimed.

34-269. Negotiable receipt must state charges for which lien is claimed. If a negotiable receipt is issued for grain, the warehouseman shall have no lien thereon, except for charges for storage on such grain subsequent to the date of the receipt, unless the receipt expressly enumerates other charges for which a lien is claimed. In such cases there shall be a lien for the charges enumerated so far as they are within the terms of K.S.A. 34-267, although the amount of the charges so enumerated is not stated in the receipt.

History: L. 1931, ch. 194, § 47; July 1.



34-270 Warehouseman need not deliver until lien is satisfied.

34-270. Warehouseman need not deliver until lien is satisfied. A warehouseman having a lien valid as against the person demanding the grain may refuse to deliver the grain to him until the lien is satisfied.

History: L. 1931, ch. 194, § 48; July 1.



34-271 Warehouseman's lien does not preclude other remedies.

34-271. Warehouseman's lien does not preclude other remedies. Whether a warehouseman has or has not a lien upon the grain, he is entitled to all remedies allowed by law to a creditor against his debtor, for the collection from the depositor of all charges and advances which the depositor has expressly or impliedly contracted with the warehouseman to pay.

History: L. 1931, ch. 194, § 49; July 1.



34-272 Satisfaction of lien by sale; notice required.

34-272. Satisfaction of lien by sale; notice required. A warehouseman's lien for a claim which has become due may be satisfied as follows: The warehouseman shall give a written notice to the person on whose account the grain is held, and to any other person known by the warehouseman to claim an interest in the grain. Such notice shall be given by delivery in person or by registered letter addressed to the last known place of business or abode of the person to be notified.

The notice shall contain: (a) An itemized statement of the warehouseman's claim showing the sum due at the time of the notice and the date or dates when it became due; (b) a brief description of the grain against which the lien exists; (c) a demand that the amount of the claim as stated in the notice, and of such further claim as shall accrue, shall be paid on or before a day mentioned, not less than ten days from the delivery of the notice, if it is personally delivered, or from the time when the notice should reach its destination, according to the due course of post, if the notice is sent by mail; (d) a statement that unless the claim is paid within the time specified the grain will be advertised for sale and sold at auction at a specified time and place. In accordance with the terms of a notice so given, a sale of the grain at auction may be had to satisfy any valid claim of the warehouseman for which he has a lien on the grain. The sale shall be had in the place where the lien was acquired, or, if such place is manifestly unsuitable for the purpose, at the nearest suitable place.

After the time for the payment of the claim specified in the notice to the depositor has elapsed, an advertisement of the sale, describing the grain to be sold, and stating the name of the owner or person on whose account the grain is held, and the time and place of the sale, shall be published once a week for two consecutive weeks in a newspaper of general circulation published in the place where such sale is to be held, if there be any such newspaper; but if there be no newspapers published at such place, then such advertisement of the same shall, at the option of the warehouseman, be published once a week for two consecutive weeks in some newspaper of general circulation or by posting the same in at least four conspicuous places in such place for not less than fifteen days before the date of sale. And no sale shall be held in less than fifteen days from the time of the first publication or the first posting of such advertisement.

History: L. 1931, ch. 194, § 50; July 1.



34-273 Sale of perishable grain or grain that will injure other property; warehouseman's duty of care; liability for neglect.

34-273. Sale of perishable grain or grain that will injure other property; warehouseman's duty of care; liability for neglect. (a) In case any public warehouseman discovers that any grain stored in such warehouseman's warehouse, other than in special bins, is out of condition or is becoming so and that it is not in such warehouseman's power to preserve the grain, such warehouseman shall immediately give such notice of that fact as is reasonable and possible under the circumstances to the owner of such grain or to the person in whose name the grain is stored and shall also give notice of that fact to the secretary.

(b) The secretary, unless otherwise requested by the owner of such grain or the person in whose name the grain is stored, shall cause an inspection to be made of the grain. If it is found on such inspection that the grain is out of condition, or is becoming so, and the owner of the grain fails to promptly remove it, the warehouseman may sell the grain upon giving the same public notice of sale as is required by this act for the sale of grain to satisfy the lien of a warehouseman, except that the grain may be sold at either public or private sale without advertising if, in the opinion of the secretary, such grain should be sold without delay and written authority to make sale without advertisement is given by the secretary to the warehouseman. For the purpose of this section, the owner of such grain shall be deemed to be the holder of warehouse receipts of the oldest dates then in circulation or uncanceled and the grain represented by which has not previously been declared out of condition.

(c) Nothing herein contained shall be held to relieve any warehouseman from exercising due care and vigilance in preserving any such grain after discovery that the same is out of condition, or is becoming so, but such grain shall be kept separate and apart from all direct contact with other grain and shall not be mixed with other grain while in store in such warehouse. Any public warehouseman guilty of any act of neglect which has the effect of depreciating property stored in a public warehouse under the warehouseman's control, shall be liable on the warehouseman's bond or letter of credit therefor to the person damaged thereby. After grain has been sold as authorized by this section, the warehouseman shall not be liable thereafter for the delivery of such grain even though the receipt therefor is negotiable, but shall be liable as a trustee for the amount of the proceeds of such sale in excess of the amount of any lawful charges for which the warehouseman had a lien at the time of such sale.

History: L. 1931, ch. 194, § 51; L. 1984, ch. 150, § 13; L. 1997, ch. 160, § 33; L. 2000, ch. 30, § 6; Mar. 30.



34-274 Disposition of proceeds of sale.

34-274. Disposition of proceeds of sale. All grains sold for the satisfaction of warehouseman's lien shall be sold at public sale to the highest and best bidder for cash in hand. From proceeds of such sale, the warehouseman shall satisfy his lien, including the reasonable charges of notice, advertisement and sale. The balance, if any, of such proceeds shall be held by the warehouseman, and delivered on demand to the person to whom he would have been bound to deliver or justified in delivering the grain. At any time before the grain is sold any person claiming a right of property or possession therein may pay the warehouseman the amount necessary to satisfy his lien and to pay the reasonable expenses and liabilities incurred in serving notice and advertising and preparing for the sale up to the time of such payment. The warehouseman shall deliver the grain to the person making such payment if he is a person entitled, under the provisions of this act, to the possession of the grain on payment of charges thereon. Otherwise the warehouseman shall retain possession of the grain according to the terms of the original contract of deposit.

History: L. 1931, ch. 194, § 52; July 1.



34-275 Other methods of enforcing liens not precluded.

34-275. Other methods of enforcing liens not precluded. The remedy for enforcing a lien herein provided does not preclude any other remedies allowed by law for the enforcement of a lien against personal property nor bar the right to recover so much of the warehouseman's claim as shall not be paid by the proceeds of the sale of the property.

History: L. 1931, ch. 194, § 53; July 1.



34-276 Effect of sale.

34-276. Effect of sale. After the grain has been lawfully sold to satisfy warehouseman's lien, or has been lawfully sold or disposed of for any other cause, the warehouseman shall not thereafter be liable for failure to deliver the grain to the depositor or owner of the grain, or to a holder of a receipt given for the grain when it was deposited, even if such receipt be negotiable. After such lawful sale, the proceeds of such sale, after deducting any lawful liens, shall be held for the benefit of the owner, or the holder of the receipt or receipts.

History: L. 1931, ch. 194, § 54; July 1.



34-277 Negotiations of negotiable receipts by delivery.

34-277. Negotiations of negotiable receipts by delivery. (a) Where, by the terms of the receipt, the warehouseman undertakes to deliver the goods to the bearer, or (b) where, by the terms of the receipt, the warehouseman undertakes to deliver the grain to the order of a specified person, and such person or a subsequent endorsee of the receipt has endorsed it in blank or to bearer. Where, by the terms of a negotiable receipt, the grain is deliverable to bearer or where a negotiable receipt has been endorsed in blank or to bearer, any holder may endorse the same to himself or to any other specified person, and in such case the receipt shall thereafter be negotiated only by the endorsement of such endorsee.

History: L. 1931, ch. 194, § 55; July 1.



34-278 Negotiations of negotiable receipts by endorsement.

34-278. Negotiations of negotiable receipts by endorsement. A negotiable receipt may be negotiated by the endorsement of the person to whose order the grain is by the terms of the receipt deliverable. Such endorsement may be in blank, to the bearer, or to a specified person. If endorsed to a specified person it may be again negotiated by the endorsement of such person in blank, to bearer, or to another specified person. Subsequent negotiation may be made in like manner.

History: L. 1931, ch. 194, § 56; July 1.



34-279 Transfer of receipt.

34-279. Transfer of receipt. A receipt which is not in such form that it can be negotiated by delivery may be transferred by the holder by delivery to a purchaser or donee. A nonnegotiable receipt cannot be negotiated, and the endorsement of such a receipt gives the transferee no additional right.

History: L. 1931, ch. 194, § 57; July 1.



34-280 Who may negotiate a receipt.

34-280. Who may negotiate a receipt. A negotiable receipt may be negotiated: (a) By the owner, thereof; or (b) by any person to whom the possession or custody of the receipt has been entrusted by the owner, or holder, if, by the terms of the receipt, the warehouseman undertakes to deliver the grain to the order of the person to whom the possession or custody of the receipt has been entrusted, or if at the time of such entrusting the receipt is in such form that it may be negotiated by delivery.

History: L. 1931, ch. 194, § 58; July 1.



34-281 Rights of person to whom a receipt has been negotiated.

34-281. Rights of person to whom a receipt has been negotiated. A person to whom a negotiable receipt has been duly negotiated acquires thereby: (a) Such title to the grain as the person negotiating the receipt to him had or had ability to convey to a purchaser in good faith for value and also such title to the grain as the depositor to whose order the grain was to be delivered by the terms of the receipt had or had ability to convey to a purchaser in good faith for value; and (b) the direct obligation of the warehouseman to hold possession of the grain for him according to the terms of the receipt as fully as if the warehouseman had contracted directly with him.

History: L. 1931, ch. 194, § 59; July 1.



34-282 Rights of person to whom a receipt has been transferred, but not negotiated.

34-282. Rights of person to whom a receipt has been transferred, but not negotiated. A person to whom a receipt has been transferred, but not negotiated, acquires thereby, as against the transferer, the title to the grain, subject to the terms of any agreement with the transferer. If the receipt is nonnegotiable such person also acquires the right to notify the warehouseman of the transfer to him of such receipt, and thereby to acquire the direct obligation of the warehouseman to hold possession of the grain for him, according to the terms of the receipt. Prior to the notification of the warehouseman by the transferer of a nonnegotiable receipt, the title of the transferee to the grain and the right to acquire the obligation of the warehouseman may be defeated by the levy of an attachment or execution upon the grain by a creditor of the transferer, or by a notification to the warehouseman by the transferer or a subsequent purchaser from the transferer of a subsequent sale of the grain by the transferer.

History: L. 1931, ch. 194, § 60; July 1.



34-283 Transfer of negotiable receipt without endorsement.

34-283. Transfer of negotiable receipt without endorsement. Where a negotiable receipt is transferred for value by delivery, and the endorsement of the transfer [transferer] is essential for negotiation, the transferee acquires a right against the transferer to compel him to endorse the receipt unless a contrary intention appears. The negotiation shall take effect as of the time when the endorsement is actually made.

History: L. 1931, ch. 194, § 61; July 1.



34-284 Warranties on sale of receipt.

34-284. Warranties on sale of receipt. A person who for value negotiates or transfers a receipt by endorsement or delivery including one who assigns for value a claim secured by a receipt unless a contrary intention appears, warrant: (a) That the receipt is genuine; (b) that he has a legal right to negotiate or transfer it; (c) that he has knowledge of no fact which would impair the validity or worth of the receipt, and (d) that he has a right to transfer the title to the grain, and that the grain is merchantable or fit for a particular purpose whenever such warranties would have been implied if the contract of the parties had been to transfer the grain without receipts represented thereby.

History: L. 1931, ch. 194, § 62; July 1.



34-285 Endorser not a guarantor.

34-285. Endorser not a guarantor. The endorsement of a receipt shall not make the endorser liable for any failure on the part of the warehouseman or previous endorsers of the receipt to fulfill their respective obligations.

History: L. 1931, ch. 194, § 63; July 1.



34-286 No warranty implied from accepting payment of a debt.

34-286. No warranty implied from accepting payment of a debt. A mortgagee, or pledgee, or holder for security, of a receipt who in good faith demands or receives payment of the debt for which such receipt is security whether from a party to a draft drawn for such debts, or from any other person, shall not by so doing be deemed to represent or to warrant the genuineness of such receipt or the quantity or quality of the grain therein described.

History: L. 1931, ch. 194, § 64; July 1.



34-287 When negotiations not impaired by fraud, mistake or duress.

34-287. When negotiations not impaired by fraud, mistake or duress. The validity of the negotiation of a receipt is not impaired by the fact that such negotiation was a breach of duty on the part of the person making the negotiation, or by the fact that the owner of the receipt was induced by fraud, mistake or duress to entrust the possession or custody of the receipt to such person, if the person to whom the receipt was subsequently negotiated paid value therefor without notice of the breach of duty or fraud, mistake or duress.

History: L. 1931, ch. 194, § 65; July 1.



34-288 Effect of negotiation of receipt on previous sale, mortgage or pledge.

34-288. Effect of negotiation of receipt on previous sale, mortgage or pledge. When a person having sold, mortgaged or pledged grain which is in a warehouse and for which a negotiable receipt has been issued, or having sold, mortgaged, or pledged the negotiable receipt representing such grain, continues in possession of the negotiable receipt, the subsequent negotiation thereof by that person under any sale, or other disposition thereof, to any person receiving the same in good faith, for value and without notice of the previous sale, mortgage or pledge, shall have the same effect as if the first purchaser of the grain or receipt had expressly authorized the subsequent negotiations.

History: L. 1931, ch. 194, § 66; July 1.



34-289 Rights of purchaser for value in good faith of negotiable receipt.

34-289. Rights of purchaser for value in good faith of negotiable receipt. Where a negotiable receipt has been issued for grain, no seller's lien or right of stoppage in transit shall defeat the rights of any purchaser for value in good faith to whom such receipt has been negotiated, whether such negotiation be prior or subsequent to the notification to the warehouseman who issued such receipt of the seller's claim to a lien or right of stoppage in transit. Nor shall the warehouseman be obliged to deliver or be justified in delivering the grain to an unpaid seller unless the receipt is first surrendered for cancellation.

History: L. 1931, ch. 194, § 67; July 1.



34-293 Issuance of receipt for warehouseman's grain; statement of ownership; penalty for violation.

34-293. Issuance of receipt for warehouseman's grain; statement of ownership; penalty for violation. If a warehouseman owns, solely, jointly or in common with others, any grain which is deposited or held by the warehouseman, the warehouseman or any officer, agent or servant of the warehouseman who knows of this ownership and who issues or aids in issuing for that grain a negotiable receipt which does not state the warehouseman's ownership is guilty of a severity level 10, nonperson felony.

History: L. 1931, ch. 194, § 71; L. 1983, ch. 135, § 10; L. 1993, ch. 291, § 218; July 1.



34-295 Negotiation of receipt for grain not owned or encumbered grain with intent to defraud; penalty.

34-295. Negotiation of receipt for grain not owned or encumbered grain with intent to defraud; penalty. Any person who takes a negotiable receipt for grain for which the person does not have title or upon which there is a lien or mortgage and who negotiates the receipt for value with intent to defraud or without disclosing the person's lack of title or the existence of the lien or mortgage is guilty of a severity level 10, nonperson felony.

History: L. 1931, ch. 194, § 73; L. 1983, ch. 135, § 11; L. 1993, ch. 291, § 219; July 1.



34-295a Warehouse records and accounts; required information; authorized methods of maintaining; examination by secretary; period to be retained.

34-295a. Warehouse records and accounts; required information; authorized methods of maintaining; examination by secretary; period to be retained. (a) Every public warehouseman conducting a warehouse under the statutes contained in article 2 of chapter 34 of the Kansas Statutes Annotated, and amendments thereto, shall keep in a place of safety complete and correct records and accounts pertaining to the licensed warehouse including, but not limited to:

(1) Records and accounts of all commodities received therein and withdrawn therefrom;

(2) all unissued receipts and tickets in the public warehouseman's possession;

(3) all receipts and tickets issued by the public warehouseman; and

(4) the receipts and tickets returned and cancelled by the public warehouseman.

(b) Such accounts and records shall be sufficient to provide all information required to prepare a current financial statement and other reports required under subsection (b) of K.S.A. 34-228, and amendments thereto, and to determine the total net worth of the public warehouseman under subsection (c) of K.S.A. 34-228, and amendments thereto. Such accounts and records may be kept and maintained on paper or on computer disks, tapes or other electronically accessed media, or any combination thereof, and shall be available for inspection and review by the secretary or an authorized representative of the secretary at all times during business hours. The capability to provide a computer printout or other printed version of any such accounts and records that are kept and maintained on computer disks, tapes or other electronically accessed media shall be maintained to make copies of such accounts and records for examination by the secretary or an authorized representative of the secretary.

(c) Such records and accounts shall be retained by the public warehouseman for such period as may be prescribed by the secretary. Copies of receipts or other documents evidencing ownership of any commodity or liability as a warehouseman shall be retained so long as such documents are outstanding and any such document which has been cancelled shall be retained for a period of not less than six years from the date of cancellation.

History: L. 1967, ch. 237, § 1; L. 1985, ch. 137, § 6; L. 1997, ch. 160, § 34; Sept. 1.



34-295b Same; separation from other records; inspection.

34-295b. Same; separation from other records; inspection. All such records and accounts shall be kept separate and distinct from the records and accounts of any other business, and shall be subject to the inspection by the secretary or an authorized representative of the secretary at all reasonable times.

History: L. 1967, ch. 237, § 2; L. 1997, ch. 160, § 35; Sept. 1.



34-296 Laws applicable to receipts.

34-296. Laws applicable to receipts. In any case not provided for in this act, the rules of law and equity including the law merchant and in particular the rules relating to the law of principal and agent and to the effect of fraud, misrepresentation, duress or coercion, mistake, bankruptcy or other invalidating cause shall govern.

History: L. 1931, ch. 194, § 74; July 1.



34-297 Effect on prior receipts.

34-297. Effect on prior receipts. The provisions of this act do not apply to receipts made and delivered prior to the taking effect of this act.

History: L. 1931, ch. 194, § 75; July 1.



34-298 Penalty for violation of act; revocation of license; notice and opportunity for hearing.

34-298. Penalty for violation of act; revocation of license; notice and opportunity for hearing. (a) Unless otherwise provided in this act, any person or entity that violates any provision of this act is guilty of a class A nonperson misdemeanor.

(b) If, after notice and opportunity for a hearing are given in accordance with the Kansas administrative procedure act, the secretary finds that the provisions of this act have been violated by any person holding a license to conduct a public warehouse in this state, the secretary shall revoke the person's license. No new license shall be granted to the person whose license is revoked or to anyone engaged, either directly or indirectly, in the public warehouse business with that person for a period of one year.

History: L. 1931, ch. 194, § 76; L. 1983, ch. 135, § 12; L. 1988, ch. 356, § 73; L. 1997, ch. 160, § 36; L. 2010, ch. 60, § 7; July 1.



34-299 Disposition of grain upon license expiration; sale of unclaimed grain; disposition of proceeds.

34-299. Disposition of grain upon license expiration; sale of unclaimed grain; disposition of proceeds. (a) It shall be the duty of any person operating a public warehouse in Kansas under this act, who desires to discontinue the operation of a public warehouse at least 30 days prior to the expiration of such warehouse license, to notify: (1) all holders of warehouse receipts and all parties storing grain in such warehouse, if known; (2) if not known, by public notice, by advertising in a newspaper of general circulation in the city in which such warehouse is situated; and (3) the secretary, of such person's intention to discontinue the public warehouse business.

(b) It shall be the duty of the owners of such grain to remove, or cause to be removed, their grain from the warehouse, before the expiration of the license. If for any cause the grain is not removed from the warehouse, it shall be the duty of the warehouseman to sell for the account of the depositor the grain at the best market price obtainable and remit the funds to the secretary. The secretary shall deposit the funds with the state treasurer to be held for the account of the depositor. If and when the depositor, or holder of claim, shall appear and present a valid claim to the secretary for the funds so deposited, the secretary shall issue a voucher to the state treasurer withdrawing said funds to the order of the claimant.

History: L. 1931, ch. 194, § 77; L. 1967, ch. 236, § 1; L. 1997, ch. 160, § 37; Sept. 1.



34-2,101 Relation of this act to the federal warehouse act.

34-2,101. Relation of this act to the federal warehouse act. The provisions of this act relating to licensing, bonding and supervision of warehouses shall not be construed to apply to any public warehouseman who is, or shall hereafter be, duly licensed under the federal warehouse act, except that the provisions of K.S.A. 34-2,112, and amendments thereto, shall apply to all state and federally licensed warehouses.

History: L. 1931, ch. 194, § 79; L. 2002, ch. 159, § 30; May 23.



34-2,102 Invalidation of any part of this act.

34-2,102. Invalidation of any part of this act. That if any clause, sentence, paragraph, or part of this act shall, for any reason, be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, or part thereof directly involved in the controversy in which such judgment shall be returned.

History: L. 1931, ch. 194, § 80; July 1.



34-2,103 Interpretation of act.

34-2,103. Interpretation of act. This act shall be liberally interpreted and construed to effectuate its general purpose.

History: L. 1931, ch. 194, § 81; July 1.



34-2,104 Deficit in grain stored in warehouse or grain handling facility; action by secretary for possession; audit and investigation; temporary receiver; receivership.

34-2,104. Deficit in grain stored in warehouse or grain handling facility; action by secretary for possession; audit and investigation; temporary receiver; receivership. (a) Whenever it appears to the satisfaction of the secretary that a licensed warehouseman does not have possession of sufficient commodities to cover the outstanding receipts and scale tickets issued or assumed by the warehouseman or when a licensed warehouseman refuses to submit records or property to a lawful examination, the secretary may give notice to the warehouseman to comply with all or any of the following requirements:

(1) Cover any existing shortage;

(2) give additional bond or letter of credit as requested by the secretary;

(3) submit to any examination that the secretary considers necessary.

If the warehouseman fails to comply with the terms of the notice within 24 hours from the date of its issuance or within such further time as the secretary allows, the secretary may petition the district court of any county in which is located one of the principal places of business of the licensed warehouseman for an order authorizing the department to take possession of and maintain all or a portion of any and all commodities located in the licensed warehouse or warehouses of the warehouseman and all pertinent records and property.

Upon receipt of the secretary's verified petition setting forth the circumstances of the warehouseman's failure to comply and further stating reasons why immediate possession and maintenance by the department is necessary for the protection of depositors, warehouse receipt holders or sureties, the court shall forthwith issue an order authorizing the department to take immediate possession of and maintain the commodities, records and property for the purposes stated in this section. A copy of the petition and order shall be sent to the warehouseman.

(b) At any time within 10 days after the department takes possession, the warehouseman may file with the court a response to the petition of the secretary stating reasons why the department should not be allowed to retain possession. The court shall set the matter for hearing on a date not less than five nor more than 15 days from the date of the filing of the warehouseman's response. The order placing the department in possession shall not be stayed nor set aside until the court after hearing determines that possession should be restored to the warehouseman.

(c) Upon taking possession, the secretary shall give written notice of its action to the surety on the bond or the financial institution which issued the letter of credit of the warehouseman and may notify the holders of record, as shown by the warehouseman's records, of all receipts and scale tickets issued for commodities, to present their receipts or scale tickets for inspection or to account for them. The secretary then may cause an audit and other investigation to be made of the affairs of the warehouse, especially with respect to the commodities in which there is an apparent shortage, to determine the amount of the shortage and compute the shortage as to each depositor as shown in the warehouseman's records, if practicable. The secretary shall notify the warehouseman and the surety on the warehouseman's bond or the financial institution which issued the letter of credit of the approximate amount of the shortage and notify each depositor affected by the shortage by sending notice to the depositor's last known address as shown by the records of the warehouse.

The department shall retain possession and continue maintenance of commodities, records and property under this section until the warehouseman or the surety on the warehouseman's bond or the financial institution which issued the letter of credit has satisfied the claims of all depositors or until the department is ordered by the court to surrender possession.

(d) If during or after the audit or other investigation provided for in this section, or at any other time, the secretary has evidence that the warehouseman is insolvent or is unable to satisfy the claims of all depositors, or the grain handling facility is operating without a valid federal or state license, the secretary shall forthwith petition the district court for an order appointing a receiver, under article 13 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto, to operate or liquidate the business of the warehouseman or unlicensed facility in accordance with the law. The petition may be accompanied by a verified application requesting that the court appoint the secretary to act as temporary receiver until a receiver is appointed. The court may appoint the secretary as temporary receiver in an ex parte proceeding.

(e) While acting as temporary receiver, the secretary shall have all the powers of a receiver and may appoint a special deputy director to take charge of the affairs of the warehouse until a receiver is appointed. The special deputy shall qualify, give bond and receive reasonable compensation as determined by the secretary, subject to the approval of the district court. The compensation shall be paid by the insolvent warehouse or unlicensed facility or, upon appointment of a receiver, may be allowed by the court as costs in the case.

(f) All necessary expenses incurred by the department or any receiver appointed under this section in carrying out the provisions of this section may be recovered from the warehouseman, owner or operator of the unlicensed grain handling facility in a separate civil action brought by the secretary in the district court or may be recovered at the same time and as a part of the seizure or receivership action filed under this section. As a part of the expenses so incurred, there is authorized to be included the cost of adequate liability insurance necessary to protect the department, the receiver, and others engaged in carrying out the provisions of this section.

(g) A receiver shall have five months from the date of the receiver's appointment for the settlement and completion of the receivership. For cause shown, this period may be extended by the court, not exceeding three months at a time.

History: L. 1967, ch. 238, § 1; L. 1983, ch. 138, § 1; L. 1989, ch. 121, § 5; L. 1997, ch. 160, § 38; L. 2000, ch. 30, § 7; Mar. 30.



34-2,105 Same; no defense in criminal action.

34-2,105. Same; no defense in criminal action. Nothing in this act nor any action under this act shall be a defense or partial defense in any prosecution under any criminal statute.

History: L. 1967, ch. 238, § 2; April 26.



34-2,106 Same; severability.

34-2,106. Same; severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1967, ch. 238, § 3; April 26.



34-2,107 Priority of owner's interest in stored grain defined.

34-2,107. Priority of owner's interest in stored grain defined. The owner of grain held in storage by a public warehouseman, as defined in K.S.A. 34-223, in this state, whether such grain is held under open storage or pursuant to the issuance of a warehouse receipt, shall have a prior right to such grain against any other person, subject only to the payment of accrued warehouse charges and the satisfaction of any lien or liens upon such grain and valid against the owner thereof, until the grain is either removed from storage by the owner or sold by the owner.

As used in this section, the term "open storage" means the storage of grain pursuant to the issuance of a scale ticket regardless of whether the grain is retained in the warehouse or elsewhere; and the term "owner" means the holder of any warehouse receipt or receipts or of any scale ticket or tickets for grain held in storage by a public warehouseman.

History: L. 1981, ch. 180, § 1; July 1.



34-2,109 Warehouseman's annual statement of depositor's grain.

34-2,109. Warehouseman's annual statement of depositor's grain. (a) Every public warehouseman shall submit, annually, to each depositor of open storage or grain bank grain, a statement of grain stored in the public warehouse. The statement shall include, but not be limited to, the following information:

(1) Type of grain deposited;

(2) the total bushels or pounds stored;

(3) the year storage of grain began; and

(4) the storage rate.

(b) The provisions of this section are supplemental to the provisions of chapter 34 of Kansas Statutes Annotated.

History: L. 1983, ch. 134, § 1; July 1.



34-2,110 Warehouseman's annual statement of depositors to secretary.

34-2,110. Warehouseman's annual statement of depositors to secretary. Every public warehouseman shall make available to the secretary a verified composite statement of depositors of open storage grain or grain bank grain. The composite statement shall contain the same information as in K.S.A. 34-2,109, and amendments thereto.

History: L. 1983, ch. 134, § 2; L. 1997, ch. 160, § 39; Sept. 1.



34-2,111 Grain purchase contracts with delayed payment or delayed pricing; required provisions; standby letter of credit, posted notice.

34-2,111. Grain purchase contracts with delayed payment or delayed pricing; required provisions; standby letter of credit, posted notice. (a) Whenever a public warehouseman offers to purchase grain pursuant to a grain purchase contract which includes provision for deferred payment or delayed pricing of the grain, the public warehouseman shall inform the seller that such grain purchase contract is a voluntary extension of credit and is not protected by the surety bond or letter of credit, pursuant to K.S.A. 34-229, and amendments thereto, of the public warehouseman.

(b) Each grain purchase contract which contains a provision for deferred payment or delayed pricing, or both such provisions, shall be in writing and shall include the following statement: "THIS CONTRACT CONSTITUTES A VOLUNTARY EXTENSION OF CREDIT BY THE SELLER TO THE PUBLIC WAREHOUSEMAN AND IS NOT PROTECTED BY THE SURETY BOND OR LETTER OF CREDIT OF THE PUBLIC WAREHOUSEMAN." The statement shall be prominently displayed in capital letters which are at least as large as 10-point type and shall be followed by a signature line which has the following statement in parentheses under the line: "Must be signed by seller." Such statements and signature line shall be framed in a box and placed on the first page of the grain purchase contract as a part thereof so that it stands out from the other provisions of the grain purchase contract.

(c) If a public warehouseman has entered into a written grain purchase contract with a seller that produced the grain and if such grain purchase contract provides for either deferred payment or delayed pricing, or both, then, upon demand of the seller made after delivery of such grain to the public warehouseman, the public warehouseman shall cause a financial institution to issue to the seller a standby letter of credit in the amount of the unpaid balance under the grain purchase contract at the time such demand is made. Each public warehouseman who offers to enter into such a grain purchase contract with any seller that produced the grain shall post a sign providing public notice of the availability of such standby letter of credit.

(d) As used in this section:

(1) "Deferred payment" means any payment to be made under the terms of a grain purchase contract after delivery of the grain to the public warehouseman;

(2) "delayed pricing" means any method of pricing grain under the terms of a grain purchase contract after such grain has been delivered to the public warehouseman;

(3) "financial institution" means any institution whose deposits, shares or accounts are insured by a federal agency or banks for cooperatives created under title III of the farm credit act of 1971;

(4) "standby letter of credit" means a letter of credit within the meaning of K.S.A. 84-5-103(1)(a), and amendments thereto, which, by its terms:

(A) Is irrevocable;

(B) is nontransferable;

(C) names the seller that produced the grain as beneficiary;

(D) shall not expire earlier than 60 days after the final payment is due under the terms of the underlying grain purchase contract; and

(E) cannot be drawn upon by the beneficiary in the absence of a default in payment under the terms of the underlying grain purchase contract;

(5) "unpaid balance" means that portion of the purchase price, together with interest thereon, if any, remaining unpaid to the seller under the terms of a grain purchase contract at the time the seller makes demand as provided in this section. Where the grain purchase contract provides for delayed pricing and the price has not been established at the time demand is made by the seller, then, for the purposes of this section only, the unpaid balance shall be determined as though the price had been established at the time of the closing of the relevant futures market on the last trading day before demand is made by the seller under this section.

(e) As used in this section, the words and phrases defined in K.S.A. 34-223, and amendments thereto, shall have the meanings ascribed to them in that statute.

(f) This section shall be construed as supplemental to the statutes contained in article 2 of chapter 34 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1985, ch. 137, § 1; L. 1985, ch. 138, § 1; L. 1986, ch. 154, § 1; L. 2000, ch. 30, § 8; Mar. 30.



34-2,112 Voidable sale of grain to warehouseman; insufficient funds check.

34-2,112. Voidable sale of grain to warehouseman; insufficient funds check. (a) Whenever any amount of grain is received in any public warehouse from a producer and is sold by the producer, or if a grain producer delivers grain for sale pursuant to an agreement with the public warehouseman for deferred payment or deferred pricing, and if upon demand for payment by the producer, the warehouseman fails to make full payment as due or makes payment by check that fails because of insufficient funds to clear the bank or other financial institution on which it is drawn within 15 days after the date the check is issued or the demand is made, excluding Saturdays, Sundays and holidays, the sale of such amount of grain may be voided by the producer by notifying the public warehouseman in writing that the sale is void. In any such case, the public warehouseman shall include such amount of grain in the public warehouseman's daily position record and other records as an open storage obligation upon receiving such written notice voiding the sale.

(b) As used in this section, the words and phrases defined in K.S.A. 34-223, and amendments thereto, shall have the meanings ascribed to them in that statute.

(c) This section shall be construed as supplemental to the statutes contained in article 2 of chapter 34 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1987, ch. 147, § 2; L. 2002, ch. 159, § 31; May 23.



34-2,113 Sample of commodity; procedure; powers of secretary.

34-2,113. Sample of commodity; procedure; powers of secretary. (a) The secretary of agriculture or the authorized representative of the secretary may sample any commodity contained in a licensed warehouse whenever indications of quality problems with the potential of causing a loss of value are observed. Observations indicating the following may serve as the basis for the sample provided for by this section: (1) Odor consistent with spoiled or rotten grain; (2) insect damage; (3) distinct discoloration of the kernels; (4) insect webbing; (5) sprouting from the kernels; (6) crust on the top layer of the grain; or (7) any other evidence consistent with grain quality.

(b) If obtaining the sample requires the assistance of the warehouseman, that assistance shall be provided within a reasonable time of the request of the secretary or the secretary's authorized representative.

(c) Upon obtaining a sample, the secretary or the authorized representative of the secretary shall make the sample available to the warehouseman for review.

(d) If after examination of the sample or samples a quality problem is still suspected the secretary may:

(1) Order the warehouseman to have all commodities suspected of quality problems sampled and officially graded in a manner sufficient to accurately determine the nature and extent of the problem;

(2) arrange for the sampling and grading of the suspected commodities, if the warehouseman fails to do so within the time ordered by the secretary and assess the costs to the warehouseman; and

(3) order the warehouseman to take immediate management and handling steps in response to the quality problem.

(e) Any failure by a warehouseman to maintain grain quality, comply with any order of the secretary related to quality or to remit funds to cover sampling and grading costs shall be deemed a violation of the provisions of article 2 of chapter 34 of the Kansas Statutes Annotated, and amendments thereto.

(f) The provisions of this section shall be part of and supplemental to article 2 of chapter 34 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2005, ch. 61, § 1; July 1.









Chapter 35 HOLIDAYS AND DAYS OF COMMEMORATION

Article 1 LEGAL HOLIDAYS

35-107 Legal public holidays designated.

35-107. Legal public holidays designated. (a) On and after January 1, 2006, the following days are declared to be legal public holidays and are to be observed as such:

New Year's Day, January 1;

Martin Luther King, Jr. Day, the third Monday in January;

President's Day, the third Monday in February;

Memorial Day, the last Monday in May;

Independence Day, July 4;

Labor Day, the first Monday in September;

Columbus Day, the second Monday in October;

Veterans' Day, the eleventh day in November;

Thanksgiving Day, the fourth Thursday in November;

Christmas Day, December 25.

(b) Any reference in the laws of this state concerning observance of legal holidays shall on and after January 1, 2006, be considered as a reference to the day or days prescribed in subsection (a) for the observance of such legal holiday or holidays.

History: L. 1969, ch. 218, § 1; L. 1973, ch. 181, § 1; L. 2005, ch. 111, § 1; July 1.



35-108 Commercial paper, agreements, written instruments and judicial proceedings not affected.

35-108. Commercial paper, agreements, written instruments and judicial proceedings not affected. The provisions of this act shall not be construed to affect commercial paper, the making or execution of agreements or instruments in writing or interfere with judicial proceedings.

History: L. 1969, ch. 218, § 2; Jan. 1, 1971.






Article 2 DAYS OF COMMEMORATION

35-201 Family day.

35-201. Family day. That the Sunday following Thanksgiving Day in November of each year shall be set aside and designated as "Family Day"; and public and private organizations and individuals in this state are urged to take appropriate action on this day to properly recognize and dedicate this Family Day.

History: L. 1971, ch. 148, § 1; July 1.



35-202 Display of flag on Mother's Day.

35-202. Display of flag on Mother's Day. The governor of this state is hereby authorized and requested to issue annually a proclamation calling upon our state officials to display the United States flag on all state and school buildings, and the people of the state to display the flag at their homes, lodges, churches, places of business and other suitable places, on the second Sunday in May, known as Mother's Day.

History: L. 1923, ch. 253, § 1; June 9; R.S. 1923, 75-115.



35-203 General Pulaski's Memorial Day.

35-203. General Pulaski's Memorial Day. The governor of the state of Kansas is authorized and directed to issue a proclamation calling upon officials of the government to display the flag of the United States on all governmental buildings on October eleventh of each year and inviting the people of the state of Kansas to observe the day in schools and churches, or other suitable places, with appropriate ceremonies in commemoration of the death of General Casimir Pulaski.

History: L. 1935, ch. 276, § 1; May 15.



35-204 Arbor Day; display of flag; observance.

35-204. Arbor Day; display of flag; observance. (a) The last Friday in April of each year is hereby designated as Arbor Day in the state of Kansas.

(b) Each year the governor may issue a proclamation calling upon our state officials to display the United States flag on all state and school buildings and inviting the people of the state to observe the day in schools and other suitable places, with appropriate ceremonies.

History: L. 1941, ch. 356, § 1; L. 2001, ch. 89, § 1; July 1.



35-205 Native American Day; Native American Legislative Day at the Capitol.

35-205. Native American Day; Native American Legislative Day at the Capitol. (a) The fourth Saturday of September of the present year of our Lord 1945, and the fourth Saturday of September of each year thereafter is hereby designated as "Native American Day."

(b) The first Wednesday of February of 2014, and the first Wednesday of February of each year thereafter is hereby designated as "Native American Legislative Day at the Capitol."

History: L. 1945, ch. 347, § 1; L. 2013, ch. 79, § 1; Apr. 25.



35-206 Pearl Harbor Remembrance Day.

35-206. Pearl Harbor Remembrance Day. December 7 of each year is hereby designated as Pearl Harbor Remembrance Day in the state of Kansas. Officials of the state and political subdivisions of this state are requested to display the flag of the United States on all public buildings on such date and the citizens of this state are requested to observe such date individually and in appropriate ceremonies in special tribute to both those members of the armed forces of the United States who lost their lives and those who survived the attack on Pearl Harbor, Territory of Hawaii, December 7, 1941.

History: L. 1988, ch. 287, § 1; July 1.



35-207 Dwight D. Eisenhower Day.

35-207. Dwight D. Eisenhower Day. October 14 of each year is hereby designated as Dwight D. Eisenhower Day in the state of Kansas. Officials of the state and political subdivisions of this state are requested to display the flag of the United States on all public buildings on such date and the people of this state are invited to observe this day in schools and other suitable places with appropriate ceremonies in special tribute to and in commemoration of the life and legacy of Dwight D. Eisenhower.

History: L. 1999, ch. 144, § 1; July 1.



35-208 National day of the cowboy.

35-208. National day of the cowboy. (a) The last Saturday in July of each year is hereby designated as national day of the cowboy in the state of Kansas.

(b) The governor of this state is hereby authorized and directed to issue annually a proclamation calling upon our state officials to display the United States flag on all state buildings on the last Friday of July of each year, declaring the last Saturday in July to be the national day of the cowboy and inviting people of the state to observe the day with appropriate ceremonies.

(c) The governor of this state is hereby authorized and directed to display the national day of the cowboy flag on the grounds of the state capitol building on the last Friday of July of each year.

(d) The Kansas department of agriculture shall provide education and outreach concerning the national day of the cowboy to the public.

History: L. 2014, ch. 133, § 14; July 1.









Chapter 36 HOTELS, LODGINGHOUSES AND RESTAURANTS

Article 1 LICENSES, RULES AND REGULATIONS

36-131 Place of assembly defined.

36-131. Place of assembly defined. As used in this act, the term "place of assembly" means any public building, resort, hotel, as such term is defined by K.S.A. 36-501, "food service establishment," as such term is defined by K.S.A. 36-501, or other similar place.

History: L. 1976, ch. 203, § 1; July 1.



36-132 Gas stove connections; approval of state fire marshal.

36-132. Gas stove connections; approval of state fire marshal. Within any place of assembly flexible metal gas connectors may be used in connection with natural gas-fired movable cooking equipment, if such flexible metal gas connectors are of a design and construction approved by the state fire marshal for such purposes as provided by K.S.A. 36-133.

History: L. 1976, ch. 203, § 2; July 1.



36-133 Same; duties of fire marshal.

36-133. Same; duties of fire marshal. The state fire marshal is hereby authorized and directed to approve the design and construction for flexible metal gas connectors authorized for use under K.S.A. 36-132.

History: L. 1976, ch. 203, § 3; July 1.



36-134 Same; penalty.

36-134. Same; penalty. Any person, firm or corporation using a flexible metal gas connector in connection with natural gas-fired movable cooking equipment which does not meet the design and construction requirements approved by the state fire marshal pursuant to K.S.A. 36-133 shall be guilty of a class C misdemeanor.

History: L. 1976, ch. 203, § 4; July 1.






Article 2 LIENS OF HOTEL AND LODGINGHOUSE KEEPERS

36-201 Liens for charges and advances to guests or boarders; apartment defined.

36-201. Liens for charges and advances to guests or boarders; apartment defined. That the keeper of any inn, hotel, boardinghouse, apartment house, or rooming house as defined in chapter 204 of the Laws of 1913, and for the operation of which it is necessary for the keeper to obtain a license under the laws of the state of Kansas, shall have a lien on the baggage and other property in and about such inn, hotel, boardinghouse, apartment house, or rooming house brought to the same by or under the control of his guests or boarders, for the proper charges due him from such guests or boarders for the accommodation, board and lodging, and for all money paid for or advanced to them not to exceed the sum of two hundred dollars, and for such other extras as are furnished at the request of such guests. The term "apartments" as herein used shall include only apartments which are rented furnished.

History: L. 1913, ch. 205, § 1; L. 1923, ch. 149, § 1; June 9; R.S. 1923, 36-201.



36-202 Detention of baggage and property; priority of liens.

36-202. Detention of baggage and property; priority of liens. That said innkeeper, hotelkeeper, boardinghouse keeper, apartment-house keeper, or rooming-house keeper shall have the right to detain such baggage and other property until the amount of such charges is paid, and such baggage and other property shall be exempt from attachment or execution until such innkeeper, hotelkeeper, boardinghouse keeper, apartment-house keeper, or rooming-house keeper's lien and the cost of satisfying it are paid: Provided, Such lien shall not supersede a valid existing lien of record.

History: L. 1913, ch. 205, § 2; L. 1923, ch. 149, § 2; June 9; R.S. 1923, 36-202.



36-203 Period of detention; sale of property; notices.

36-203. Period of detention; sale of property; notices. That said innkeeper, hotelkeeper, boardinghouse keeper, apartment-house keeper, or rooming-house keeper shall retain such baggage and other property upon which he has a lien for a period of ninety days, at the expiration of which time if such lien is not satisfied, he may sell such baggage and other property at public auction, first giving notice of the time and place of sale by posting at least three notices thereof in public places in the county where the inn, hotel, boardinghouse, apartment house, or rooming house is situated, and also by mailing a copy of such notice addressed to said guest or boarder at the place of residence designated by the register of such inn, hotel, boardinghouse, apartment house, or rooming house.

History: L. 1913, ch. 205, § 3; L. 1923, ch. 149, § 3; June 9; R.S. 1923, 36-203.



36-204 Proceeds of sale.

36-204. Proceeds of sale. That after satisfying the lien and any cost that may accrue, any residue remaining shall, on demand, within six months, be paid to such guest or boarder, and if not so demanded within six months from date of sale, such residue shall be deposited by such innkeeper, hotelkeeper, boardinghouse keeper, apartment-house keeper, or rooming-house keeper with the treasurer of the county in which the inn, hotel, boardinghouse, apartment house, or rooming house is situated, together with a statement of the innkeeper, hotelkeeper, boardinghouse keeper, apartment-house keeper, or rooming-house keeper's claim and the cost of enforcing the same, a copy of the notice given, and the amount received for the goods sold at said sale.

History: L. 1913, ch. 205, § 4; L. 1923, ch. 149, § 4; June 9; R.S. 1923, 36-204.



36-205 Disposition of surplus proceeds.

36-205. Disposition of surplus proceeds. Said residue shall be retained by the county treasurer for a period of one year, and if not claimed within that time by the owner thereof, the county treasurer shall remit the same as provided in K.S.A. 20-2801.

History: L. 1913, ch. 205, § 5; L. 1923, ch. 149, § 5; R.S. 1923, 36-205; L. 1973, ch. 106, § 6; June 1.



36-208 Credit agreements.

36-208. Credit agreements. The provisions of K.S.A. 36-206 and 36-207 shall not apply where there has been an agreement in writing for delay in payment for a period not to exceed sixty days.

History: L. 1913, ch. 205, § 8; L. 1923, ch. 149, § 8; June 9; R.S. 1923, 36-208.






Article 4 LIABILITY FOR PROPERTY OF GUESTS

36-401 Hotel and motel keepers; definitions.

36-401. Hotel and motel keepers; definitions. That "hotel" and "motel" for the purposes of this act shall mean and include every building or group of buildings or other structures or group of structures including every cabin camp, tourist cabin, motel or other lodging unit kept, used, maintained, advertised, or held out to the public as a place where sleeping accommodations are offered for pay, to guests, in which four (4) or more rooms are used for the accommodations for such guests.

History: L. 1959, ch. 196, § 1; June 30.



36-402 Same; liability for loss or damage to property of guests limited, when.

36-402. Same; liability for loss or damage to property of guests limited, when. (a) No hotel or motel keeper in this state shall be liable for the loss of, or damage to, any baggage, luggage, wearing apparel, personal effects or other like property of a guest, lodger or boarder in an amount in excess of two hundred fifty dollars ($250), unless the same has actually been delivered by such guest, lodger or boarder, to such hotel or motel keeper, or his authorized agent or clerk in the registration office of such hotel, or motel for safekeeping, in which event a receipt for each such article shall thereupon issue or in lieu thereof such hotel or motel keeper shall assume liability in a larger amount with reference to such property.

(b) No hotel or motel keeper in this state shall be liable for the loss of, or damage to, merchandise for sale or samples belonging to a guest, lodger or boarder unless the guest, lodger or boarder upon entering the hotel or motel, shall give notice of having merchandise for sale or samples in his possession, together with an itemized list of such property, to the hotel or motel keeper, or his authorized agent or clerk in the registration office of the hotel or motel. No hotel or motel keeper shall be liable for any loss of such property designated in this subsection (b), after notice and itemized statement having been given and delivered as aforesaid, in an amount in excess of two hundred fifty dollars ($250), unless such hotel or motel keeper by specific agreement in writing, individually, or by an authorized agent or clerk in charge of the registration office of the hotel or motel, shall voluntarily assume liability for a larger amount with reference to such property. The hotel or motel keeper shall not be compelled to receive such guests, lodgers or boarders with merchandise for sale or samples.

(c) With respect to money, jewelry, diamonds, or other valuable stones, articles of silver and gold, tickets, certificates or other like valuables, no hotel or motel keeper shall be liable for the loss thereof or damage thereto unless the same, together with an itemized list thereof, has actually been delivered by such guest, lodger or boarder, to such hotel or motel keeper, or his authorized agent or clerk in the registration office of such hotel or motel, and the receipt thereof acknowledged by the delivery to such guest or boarder of a claim check or receipt of the hotel or motel for such property. No hotel or motel keeper shall be liable for the loss of any property specified in this paragraph (c), after delivery of such property and the receipt therefor as aforesaid, in an amount in excess of two hundred fifty dollars ($250), unless such hotel or motel keeper by a specific agreement in writing individually, or by an authorized agent or clerk in charge of the registration office of such hotel or motel, shall voluntarily assume liability in a larger amount in reference to such property.

(d) No hotel or motel keeper in this state shall be liable for the loss of, or damage to, any other property not heretofore described in K.S.A. 36-402, in an amount in excess of two hundred fifty dollars ($250), unless such hotel or motel keeper by a specific agreement in writing, individually, or by an authorized agent or clerk in charge of the registration office of such hotel or motel, shall voluntarily assume liability in a larger amount with reference to any such property.

History: L. 1959, ch. 196, § 2; June 30.



36-403 Posting copy of law.

36-403. Posting copy of law. A complete copy of this act and the act of which this act is amendatory shall be posted in every guest room of every hotel or motel.

History: L. 1959, ch. 196, § 3; L. 1969, ch. 219, § 7; July 1.






Article 5 FOOD SERVICE AND LODGING ESTABLISHMENTS

36-501 Definitions.

36-501. Definitions. (a) K.S.A. 36-501 through 36-520, and amendments thereto, shall be known and may be cited as the lodging inspection act.

(b) As used in the lodging inspection act, the following words and phrases shall have the following meanings:

(1) "Hotel" means every building or other structure which is kept, used, maintained, advertised or held out to the public as a place where sleeping accommodations are offered for pay primarily to transient guests and in which four or more rooms are used for the accommodation of such guests, regardless of whether such building or structure is designated as a cabin camp, tourist cabin, motel or other type of lodging unit.

(2) "Rooming house" means every building or other structure which is kept, used, maintained, advertised or held out to the public to be a place where sleeping accommodations are furnished for pay to transient or permanent guests and in which eight or more guests may be accommodated, but which does not maintain common facilities for the serving or preparation of food for such guests.

(3) "Boarding house" means every building or other structure which is kept, maintained, advertised or held out to the public to be a place where sleeping accommodations are furnished for pay to transient or permanent guests and in which eight or more guests may be accommodated, and which maintains common facilities for the serving or preparation of food for such guests. The term "boarding house" shall not include facilities licensed under paragraph (5) of subsection (a) of K.S.A. 75-3307b, and amendments thereto.

(4) "Lodging establishment" means a hotel, rooming house, guest house or boarding house.

(5) "Food" has the same meaning as provided in K.S.A. 65-656, and amendments thereto.

(6) "Guest house" means every building or other structure which is kept, used, maintained, advertised or held out to the public to be a place where sleeping accommodations are furnished for pay to transient or permanent guests. A guest house shall accommodate no more than seven guests in no more than three rooms furnished with sleeping accommodations, regardless of whether common facilities for the serving or preparation of food are maintained.

(7) "Person" means an individual, partnership, corporation or other association of persons.

(8) "Municipality" means any city or county of this state.

(9) "Secretary" means the secretary of agriculture and the secretary's authorized representatives.

(10) "Department" means the Kansas department of agriculture.

History: L. 1975, ch. 314, § 5; L. 1986, ch. 324, § 1; L. 2008, ch. 84, § 9; L. 2012, ch. 145, § 3; July 1.



36-502 License for lodging establishment required; application, form; inspection; denial, hearing; designation of type of unit; display; duplicate; fees; existing licenses continued in effect.

36-502. License for lodging establishment required; application, form; inspection; denial, hearing; designation of type of unit; display; duplicate; fees; existing licenses continued in effect. (a) It shall be unlawful for any person to engage in the business of conducting a lodging establishment unless such person shall have in effect a valid license therefor issued by the secretary. Applications for such licenses shall be made on forms prescribed by the secretary, and each such application shall be accompanied by the appropriate license fee required by subsection (c). Prior to the issuance of any such license, the secretary shall inspect or cause to be inspected the lodging establishment designated in the application, to determine that it complies with the standards for lodging establishments promulgated pursuant to this act. If such lodging establishment is found to be in compliance, and the completed application and accompanying fees have been submitted, the secretary shall issue the license. If such lodging establishment is found not to be in compliance, the secretary shall deny such application after providing notice and opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act.

(b) Each license shall designate whether the licensed lodging unit is a hotel, rooming house or boarding house. Any person obtaining a license to engage in the business of conducting a rooming house or boarding house shall not have the right to use the name "hotel" in connection with such business. Every license issued hereunder shall be displayed conspicuously in the lodging establishment for which it is issued, and no such license shall be transferable to any other person or location. Whenever any such license is lost, destroyed or mutilated, a duplicate license shall be issued to any otherwise qualified licensee upon application therefor and the payment of a fee in the amount of $5.

(c) The fee for a license to conduct a lodging establishment in this state for all or any part of any calendar year shall be $30, except that the fee for any lodging establishment containing 10 sleeping rooms shall be $40 and for every additional 10 rooms therein, an additional fee of $10 shall be charged. All lodging establishments which are newly constructed, newly converted to use as a lodging establishment or have a change of ownership shall pay an application fee which may be adjusted in accordance with the type of establishment or based on other criteria as determined by the secretary, but in no event shall any application fee exceed $200 in addition to the license fee.

(d) Any lodging establishment that also has a food establishment license shall have a fee set by rule and regulation of the secretary. Such fee shall not exceed the fees for lodging establishments as provided in subsection (c).

(e) A guest house shall not be required to have a lodging license, but such guest house shall be required to be inspected if the secretary receives a complaint concerning such guest house and shall be subject to the temporary closure provisions of subsection (b) of K.S.A. 36-515a, and amendments thereto.

(f) A lodging establishment operated in connection with any premises licensed, registered or permitted by the secretary of health and environment, the secretary of social and rehabilitation services, the secretary of corrections or the secretary of aging, which is inspected and regulated pursuant to the respective law or rule and regulation of such secretary, shall not require a license as provided in this section, and the secretary of agriculture shall not be authorized to inspect or cause such premises to be inspected. This subsection shall not apply to a lodging establishment whose primary function is not in connection with any premises licensed, registered or permitted pursuant to the respective law or rule and regulation of such secretary.

History: L. 1975, ch. 314, § 6; L. 1978, ch. 154, § 1; L. 1984, ch. 313, § 55; L. 2008, ch. 84, § 10; L. 2011, ch. 73, § 2; L. 2012, ch. 145, § 4; July 1.



36-505 Renewal of licenses; application, form, fee; remedial action; failure to renew, restoration fee.

36-505. Renewal of licenses; application, form, fee; remedial action; failure to renew, restoration fee. Except as otherwise provided in this section, any license issued under the provisions of this act shall expire on March 31 following the date of issuance, and may be renewed by making application to the secretary on or before the expiration date. Application for renewal of a license shall be made on a form prescribed by the secretary and shall be accompanied by the license fee required for the issuance of an original license. If, for any reason, a licensee fails to renew a license prior to the expiration date, the licensee may obtain a renewal of such license within 30 days following the expiration date by complying with the foregoing provisions of this section and paying a $25 late fee. If the licensee does not renew within the 30-day period, then the license is treated as expired and the licensee must apply for a new license.

History: L. 1975, ch. 314, § 9; L. 1984, ch. 313, § 58; L. 1993, ch. 196, § 2; L. 2012, ch. 145, § 5; July 1.



36-506 Rules and regulations establishing standards for lodging establishments.

36-506. Rules and regulations establishing standards for lodging establishments. (a) The secretary is hereby authorized and empowered to administer and enforce the provisions of the lodging inspection act, and rules and regulations adopted thereunder. The secretary shall adopt rules and regulations establishing minimum standards for the safe and sanitary operation of lodging establishments and the administration and enforcement thereof. Such rules and regulations shall relate to:

(1) Water supply;

(2) heating;

(3) lighting;

(4) ventilation;

(5) toilet and other sanitary facilities;

(6) conditions increasing the hazards of fire, accidents or other calamities;

(7) bedding and furnishings;

(8) sewage disposal;

(9) such other minimum conditions which the secretary deems necessary for the operation and maintenance of a lodging establishment in a safe and sanitary manner; and

(10) licensure of lodging establishments and fees related to the licensure and inspection thereof.

(b) The standards promulgated pursuant to the rules and regulations adopted hereunder shall be designed to ensure the health, comfort and safety of the guests in lodging establishments. Such standards may be based upon or incorporate by reference specific editions, or portions thereof, of nationally recognized codes establishing lodging standards. Such standards shall be applicable uniformly throughout the state, except that the secretary may establish different standards for each of the various classes of lodging establishments. Any provision of an ordinance or resolution of any municipality, prescribing safety and sanitation standards for lodging establishments, which does not conform to the minimum standards promulgated by the secretary pursuant to this section, shall be null and void; but nothing herein shall be construed as precluding any municipality from establishing by ordinance or resolution standards which are more stringent than those established by the secretary.

History: L. 1975, ch. 314, § 10; L. 2008, ch. 84, § 14; L. 2012, ch. 145, § 6; July 1.



36-510 Enforcement of act by secretary; contracts providing for enforcement by municipalities, fire marshal or secretary of agriculture authorized.

36-510. Enforcement of act by secretary; contracts providing for enforcement by municipalities, fire marshal or secretary of agriculture authorized. (a) The secretary shall be responsible for the enforcement of the lodging standards promulgated pursuant to this act, but the secretary is hereby authorized and empowered to contract with the governing body of any municipality for the enforcement of all or any portion of such standards, whenever the secretary shall determine that such municipality has adequate personnel to provide proper enforcement. Any municipality entering into a contract with the secretary to enforce such standards shall act as an agent of the secretary in carrying out such duties, and no such municipality shall charge any lodging establishment a fee for services performed as an agent of the secretary under such contract which is in addition to and separate from any fee such establishment is required to pay to the secretary under the provisions of this act. Such municipality shall enforce such standards within such municipalities of this state as are designated in the contract. Any inspection of lodging establishments by officers, employees or agents of any such municipality, and any notice of noncompliance issued as a result of any such inspection, shall have the same force and effect as if such had been done by the secretary.

(b) The secretary and the state fire marshal are hereby authorized and empowered to enter into a contract authorizing the state fire marshal and the fire marshal's deputies or lawful agents to enforce all or any portion of the lodging standards promulgated pursuant to this act. Such contract shall designate specific lodging establishments, or types of lodging establishments, wherein such authority may be exercised. Any inspection of such establishments by the state fire marshal or the fire marshal's deputies or lawful agents, to determine compliance with lodging standards established pursuant to this act, and any notice of noncompliance issued as a result of any such inspection, shall have the same force and effect as if such had been done by the secretary.

Such contract also may provide similar authority for the secretary and the secretary's officers, employees and agents with respect to enforcement of all or any portion of the Kansas fire prevention code in specified lodging establishments, or in types of lodging establishments. Any inspection of such establishments by the secretary, or the secretary's officers, employees and agents, to determine compliance with the Kansas fire prevention code, shall have the same force and effect as if performed by the state fire marshal or the marshal's deputies and agents.

History: L. 1975, ch. 314, § 14; L. 1976, ch. 205, § 3; L. 1984, ch. 313, § 61; L. 2008, ch. 84, § 16; L. 2009, ch. 59, § 6; L. 2012, ch. 145, § 7; July 1.



36-512 Disposition of moneys; food service inspection reimbursement fund created.

36-512. Disposition of moneys; food service inspection reimbursement fund created. (a) The secretary shall remit all moneys received by the secretary under the provisions of this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Except for moneys remitted under subsection (b), upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(b) The secretary shall remit all moneys received by the secretary from fees from food service establishments located in a municipality where food service inspection services are provided by a local agency under contract with the secretary to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the food service inspection reimbursement fund which is hereby created. On July 1, 1988, and on the first day of each month thereafter, the director of accounts and reports shall transfer from the food service inspection reimbursement fund to the state general fund an amount equal to 10% of all money credited to such fund during the preceding month. Expenditures from the food service inspection reimbursement fund shall be made to reimburse each local agency under contract with the secretary for food service inspection services in an amount equal to 80% of the money received from food service establishments in the municipality served by the local agency. All expenditures from the food service inspection reimbursement fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or a person designated by the secretary.

History: L. 1975, ch. 314, § 16; L. 1983, ch. 286, § 9; L. 1985, ch. 139, § 1; L. 1988, ch. 135, § 1; L. 2001, ch. 5, § 106; L. 2011, ch. 53, § 14; July 1.



36-515 Violation of standards; denial, suspension, revocation or refusal to renew or modify license; violation of act declared to be misdemeanor; injunctive relief.

36-515. Violation of standards; denial, suspension, revocation or refusal to renew or modify license; violation of act declared to be misdemeanor; injunctive relief. (a) After notice and opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act, the secretary may deny, suspend, revoke, refuse to renew or modify the license to operate a lodging establishment if the licensee failed to comply with the standards, provisions or requirements established pursuant to the lodging inspection act, or any rule or regulation adopted thereunder.

(b) The secretary may seek injunctive relief from the district court to enjoin any operator of a lodging establishment from conducting business when such operator has:

(1) Failed to make application for or to obtain a license for such purpose as required by the lodging inspection act;

(2) had such license suspended, denied or revoked; or

(3) failed to comply with the standards established pursuant to the lodging inspection act, or rules and regulations adopted thereunder.

History: L. 1975, ch. 314, § 19; L. 1982, ch. 181, § 2; L. 2009, ch. 59, § 7; L. 2012, ch. 145, § 8; July 1.



36-515a Temporary suspension of license without notice or hearing; limitations.

36-515a. Temporary suspension of license without notice or hearing; limitations. (a) If the secretary finds that the public health or safety is endangered by the continued operation of a lodging establishment, the secretary may suspend temporarily the license of such establishment, or if the lodging establishment is a guest house, order the temporary closure thereof, without notice or hearing in accordance with the emergency provisions of the Kansas administrative procedure act.

(b) In no case shall a temporary suspension of a license or closure of a guest house under this section be in effect for a period of time in excess of 90 days. At the end of such period of time, the lodging establishment shall be reinstated to full licensure or, if such lodging establishment is a guest house, allowed to reopen, unless the secretary has suspended or revoked the license, obtained an injunction against such licensee or operator, or the license has expired as otherwise provided under the lodging inspection act.

History: L. 1982, ch. 181, § 4; L. 1984, ch. 313, § 63; L. 2012, ch. 145, § 9; July 1.



36-515b Civil penalty for violation of act; procedure.

36-515b. Civil penalty for violation of act; procedure. (a) Any person who violates any provision of the lodging inspection act or any rule and regulation adopted pursuant thereto, in addition to any other penalty provided by law, may incur a civil penalty imposed under subsection (b) in an amount not to exceed $500 for each violation and, in the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(b) The secretary, upon a finding that a person has violated any provision of the lodging inspection act or any rule and regulation adopted pursuant thereto, after notice and an opportunity for a hearing in accordance with the Kansas administrative procedure act, may impose a civil penalty within the limits provided in this section upon such person, which civil penalty shall be in an amount to constitute an actual and substantial economic deterrent to the violation for which the civil penalty is assessed.

(c) Any party aggrieved by an order of the secretary made under this section may appeal such order to the district court in the manner provided by the Kansas judicial review act.

(d) Any penalty recovered pursuant to the provisions of this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

.

History: L. 1982, ch. 181, § 5; L. 1985, ch. 140, § 1; L. 2001, ch. 5, § 107; L. 2008, ch. 84, § 17; L. 2010, ch. 17, § 52; L. 2012, ch. 145, § 10; July 1.



36-516 Gas stoves in public places, vents required; penalty for violation.

36-516. Gas stoves in public places, vents required; penalty for violation. (a) No person shall install or own any gas stove in any public building, resort, hotel, restaurant, tourist camp or other similar public place in this state unless such stove is properly connected with a chimney or other outlet or combination of outlets.

(b) Any violation of the provisions of this section is a class C misdemeanor.

History: L. 1977, ch. 147, § 1; July 1.



36-517 Lodging establishments; smoke detectors for deaf and hearing impaired.

36-517. Lodging establishments; smoke detectors for deaf and hearing impaired. Every licensed lodging establishment designated as a hotel shall provide at no additional charge to deaf and hearing impaired guests, upon request of such guests, portable smoke detectors of the type suitable for providing visual warning to such guests, or a room equipped with fixed visual warning smoke detectors or a ground floor guest room accessible to the out-of-doors. Each licensed lodging establishment designated as a hotel shall have available for such guests not less than one portable visual warning smoke detector, or one room equipped with a fixed visual warning smoke detector or one ground floor guest room accessible to the out-of-doors for each 50 guest rooms of such lodging establishment, except that no such lodging establishment designated as a hotel shall be required to have more than a total of six portable visual warning smoke detectors, or six rooms equipped with fixed visual warning smoke detectors or six ground floor guest rooms accessible to the out-of-doors nor shall any such lodging establishment have less than one such smoke detector, or one room equipped with a fixed visual warning smoke detector or one ground floor guest room accessible to the out-of-doors.

History: L. 1988, ch. 134, § 1; L. 2012, ch. 145, § 11; July 1.



36-518 Inspections of lodging establishments; compliance; rules and regulations.

36-518. Inspections of lodging establishments; compliance; rules and regulations. (a) Except as provided in subsections (e) and (f) of K.S.A. 36-502, and amendments thereto, the secretary shall inspect or cause to be inspected every lodging establishment in this state. Any lodging establishment in this state shall be inspected upon receipt of a complaint indicating that such lodging establishment does not comply with the applicable standards promulgated in the lodging inspection act or rules and regulations adopted thereunder. The secretary or the secretary's lawful agent shall have the right of entry and access thereto, at any reasonable time.

(b) Whenever, upon inspection, it is determined that any lodging establishment does not comply with the applicable standards promulgated in the lodging inspection act or rules and regulations adopted thereunder, the secretary shall give written or electronic notice to the owner, proprietor, licensee or agent in charge of such establishment of the changes or alterations necessary to comply with such standards. Such notice shall:

(1) Order the establishment to comply with the applicable standards within a period of time specified in the notice, which shall be not less than 10 days, except that a shorter period of time may be provided in the notice whenever the secretary believes it essential to protect the public health and safety; and

(2) state that the license for such establishment, if applicable, shall be subject to suspension or revocation for failure to comply with the applicable standards within the time specified.

(c) The licensee or operator of any establishment given notice pursuant to this section may apply to the secretary for an extension of the time specified in the notice. The secretary shall review such application and may grant or deny such application or modify the provisions of the notice with respect to the time for compliance with any of the particulars stated in the notice.

(d) Upon reinspection of any lodging establishment given notice pursuant to this section, if it is determined that such establishment does not comply with the applicable standards promulgated in the lodging inspection act and rules and regulations adopted thereunder, the secretary, after providing notice and an opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act, may suspend or revoke the license issued for such establishment.

(e) The secretary is authorized to receive lodging inspection reports from qualified individuals, private entities or public entities to determine compliance with lodging standards promulgated pursuant to the lodging inspection act, and amendments thereto. The secretary is authorized to promulgate such rules and regulations as are necessary to receive such inspection reports.

History: L. 2009, ch. 59, § 1; L. 2011, ch. 73, § 3; L. 2012, ch. 145, § 12; July 1.



36-519 Secretary; cease and desist orders.

36-519. Secretary; cease and desist orders. If the secretary determines that any person has engaged in or is engaging in any act or practice constituting a violation of any provision of the lodging inspection act, and amendments thereto, or any rules and regulations or orders issued thereunder, the secretary, after notice and an opportunity for a hearing in accordance with the Kansas administrative procedure act, may require that such person cease and desist from the unlawful act or practice and take such affirmative action as in the judgment of the secretary will carry out the purposes of the violated or potentially violated provision of this act or rules and regulations or orders issued thereunder.

History: L. 2009, ch. 59, § 2; L. 2012, ch. 145, § 13; July 1.



36-520 Lodging fee fund.

36-520. Lodging fee fund. There is hereby created the lodging fee fund. The secretary shall remit all license fees received by the secretary under the provisions of K.S.A. 36-502, and amendments thereto, and all license renewal fees for lodging establishments under K.S.A. 36-505, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the lodging fee fund. All expenditures from the lodging fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person designated by the secretary.

History: L. 2011, ch. 73, § 1; L. 2012, ch. 145, § 14; July 1.






Article 6 RIGHTS AND DUTIES OF INNKEEPERS AND GUESTS

36-601 Definitions.

36-601. Definitions. As used in this act:

(a) "Hotel" means the same as provided in K.S.A. 36-501, and amendments thereto;

(b) "innkeeper" means the owner, operator, manager or keeper of a hotel;

(c) "minor" means an unemancipated person under the age of 18 years;

(d) "alcoholic liquor" means the same as provided in subsection (b) of K.S.A. 41-102, and amendments thereto;

(e) "cereal malt beverage" means the same as provided in subsection (a) of K.S.A. 41-2701, and amendments thereto;

(f) "controlled substance" means the same as provided in K.S.A. 2015 Supp. 21-5701, and amendments thereto.

History: L. 1997, ch. 144, § 1; L. 2009, ch. 32, § 45; July 1.



36-602 Innkeeper's right to refuse or deny accommodations; when; who.

36-602. Innkeeper's right to refuse or deny accommodations; when; who. An innkeeper shall have the right to refuse or deny any accommodations, facilities or privileges of a hotel to:

(a) Any person who is unwilling or unable to pay for accommodations and services of the hotel. The innkeeper shall have the right to require the prospective guest to demonstrate such prospective guest's ability to pay by cash, valid credit card or a validated check;

(b) any minor. The innkeeper may require a parent or legal guardian of a minor or a representative of the entity responsible for payment of the accommodation to: (1) Accept in writing liability of the guest room costs, taxes, all charges by the minor and any damages to the guest room, hotel and its furnishings caused by the minor while a guest at the hotel; and (2) provide the innkeeper with a valid credit card number to cover the guest room costs, taxes, charges by the minor and any damages to the guest room or its furnishings caused by the minor; or (3) if the credit card is not an option, give the innkeeper an advance cash payment to cover the guest room costs and taxes for all room nights reserved for the minor, plus reasonable cash deposit not to exceed $250 towards the payment of any charges by the minor for any damages to the guest room, hotel and its furnishings. The innkeeper shall refund such cash deposit to the extent not used to cover any such charges or any damages as determined by the innkeeper following room inspection at check-out;

(c) any person who is engaged in disorderly conduct as defined in K.S.A. 2015 Supp. 21-6203, and amendments thereto; and

(d) any person who is on record by the hotel as having violated the provisions contained in K.S.A. 36-604, and amendments thereto, in the past.

Any innkeeper who refuses or denies such accommodations, facilities or privileges of a hotel for any of the reasons specified in subsections (a) through (d) shall not be liable in any civil or criminal action or for any fine or penalty based upon such refusal or denial, except that such accommodation, facilities or privilege of a hotel shall not be refused or denied based upon the person's race, religion, color, sex, disability, origin or ancestry.

History: L. 1997, ch. 144, § 2; L. 2011, ch. 30, § 152; July 1.



36-603 Identification of guest; parent required to accept liability of minor guest.

36-603. Identification of guest; parent required to accept liability of minor guest. Every guest of the hotel may be required by the innkeeper to produce a valid identification satisfactory to the innkeeper, containing a photograph of the guest and setting forth the name, age and residence of the guest. If the guest is a minor, the innkeeper may also require a parent of such guest to register and to accept, in writing, liability for the guest's room costs, taxes and all charges by such minor and any damages to the guest room, hotel, its furnishings and lost revenue caused by such minor while a guest at the hotel.

History: L. 1997, ch. 144, § 3; May 1.



36-604 Ejection of person from hotel premises; when.

36-604. Ejection of person from hotel premises; when. An innkeeper may eject a person from the hotel premises, without return of such person's room rental payment, for any of the following reasons:

(a) Nonpayment of the hotel's charges for accommodations or services;

(b) the person is engaged in disorderly conduct as defined in K.S.A. 2015 Supp. 21-6203, and amendments thereto, or has been the subject of complaints from other guests of the hotel;

(c) the person is using the premises for an unlawful act, including but not limited to the unlawful use or possession of controlled substances by such person in violation of K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto, or the use of the premises for the consumption of alcoholic liquor or cereal malt beverage by any person under the age of 21 years in violation of K.S.A. 41-727, and amendments thereto;

(d) the person has brought property onto the hotel premises which may be dangerous to other persons pursuant to K.S.A. 2015 Supp. 21-6301 through 21-6312, and amendments thereto;

(e) the person is not a registered guest of the hotel;

(f) the person has exceeded the limitations for guest room occupancy established by the hotel;

(g) the person has obtained the accommodation under false pretenses;

(h) the person is a minor and is not under the supervision of the adult who has obtained the accommodation;

(i) the person has violated any federal, state or local laws or regulations relating to the hotel; or

(j) the person has violated any rule of the hotel which is posted in a conspicuous place and manner in the hotel as provided in K.S.A. 36-605, and amendments thereto, except that no such rule may authorize the innkeeper to eject or to refuse or deny service or accommodations to a person because of race, religion, color, sex, disability, national origin or ancestry.

History: L. 1997, ch. 144, § 4; L. 2009, ch. 32, § 46; L. 2011, ch. 30, § 153; July 1.



36-605 Posting of act by innkeeper.

36-605. Posting of act by innkeeper. The innkeeper shall post a copy of this act together with all rules of the lodging establishment, in a conspicuous place at or near the guest registration desk or inside each guest room at the hotel.

History: L. 1997, ch. 144, § 5; May 1.









Chapter 37 IMPEACHMENT

Article 1

37-101 Impeachment defined.

37-101. Impeachment defined. An impeachment is the prosecution by the house of representatives before the senate, of the governor or other officer, under the constitution, for misdemeanor in office.

History: G.S. 1868, ch. 49, § 1; Oct. 31; R.S. 1923, 37-101.



37-102 Articles of impeachment.

37-102. Articles of impeachment. The articles of impeachment are the written accusation of the officer, drawn up and approved by the house of representatives.

History: G.S. 1868, ch. 49, § 2; Oct. 31; R.S. 1923, 37-102.



37-103 What stated in articles.

37-103. What stated in articles. The articles of impeachment shall state with reasonable certainty the misdemeanor in office for which the officer is impeached, and if there be more than one, they shall be stated separately and distinctly.

History: G.S. 1868, ch. 49, § 3; Oct. 31; R.S. 1923, 37-103.



37-104 Appointment of board of managers.

37-104. Appointment of board of managers. When the articles of impeachment have been approved by the house of representatives, and an impeachment ordered, a board of managers shall be appointed by the house, of its own members, to prosecute it, whose chairman within five days shall lay the same before the senate.

History: G.S. 1868, ch. 49, § 4; Oct. 31; R.S. 1923, 37-104.



37-105 Day for hearing; summons.

37-105. Day for hearing; summons. The senate shall appoint a day for hearing the impeachment, and the accused shall be required by a summons issued by the secretary of the senate to appear on that day. The summons shall be served by delivering a copy of the same and of the articles of impeachment to the accused in person, if to be found, or leaving the copies at his residence, with some member of his family over sixteen years of age.

History: G.S. 1868, ch. 49, § 5; Oct. 31; R.S. 1923, 37-105.



37-106 Subpoenas; disobedience of process.

37-106. Subpoenas; disobedience of process. The secretary of the senate, at the request of the chairman of the board of managers, or of the accused, shall issue subpoenas for witnesses, and for producing books and papers; and in case of disobedience of the process, the senate shall order the secretary to issue process for arresting the witnesses and seizing the books and papers, which process may be executed by any sheriff, constable, or coroner.

History: G.S. 1868, ch. 49, § 6; Oct. 31; R.S. 1923, 37-106.



37-107 Attendance of witnesses and production of books and papers; enforcement penalty.

37-107. Attendance of witnesses and production of books and papers; enforcement penalty. The senate shall have power to compel the attendance of witnesses, and to compel them to testify, and to compel the production of books and papers, and may enforce any order or process by fine and imprisonment to such an extent as may be necessary.

History: G.S. 1868, ch. 49, § 7; Oct. 31; R.S. 1923, 37-107.



37-108 Fees, privileges and mileage of witnesses; fees of officers.

37-108. Fees, privileges and mileage of witnesses; fees of officers. Witnesses shall have the same compensation for travel and attendance, and the same exemptions in going, remaining and returning, as witnesses in the district court; and officers executing the process and orders of the senate shall have the same fees as are allowed sheriffs for like services in the district court.

History: G.S. 1868, ch. 49, § 8; Oct. 31; R.S. 1923, 37-108.



37-109 Oath of president and members of senate.

37-109. Oath of president and members of senate. Before the senate shall proceed to try the impeachment, the president of the senate, and every senator present, shall take the following oath or affirmation: "I do solemnly swear (or affirm), that I will faithfully and impartially try the impeachment against A.B., and do justice according to the law and the evidence."

History: G.S. 1868, ch. 49, § 9; Oct. 31; R.S. 1923, 37-109.



37-110 Absence of senator as affecting right to vote.

37-110. Absence of senator as affecting right to vote. The senate shall determine what amount of absence of a senator, during the trial, shall exclude the senator from voting in the final decision.

History: G.S. 1868, ch. 49, § 10; Oct. 31; R.S. 1923, 37-110.



37-111 Costs.

37-111. Costs. If the accused is acquitted he shall be entitled to his costs, to be taxed by the secretary of the senate and paid by the state, and if convicted he shall pay the costs, unless the senate otherwise decide.

History: G.S. 1868, ch. 49, § 11; Oct. 31; R.S. 1923, 37-111.



37-112 Adjournments.

37-112. Adjournments. The senate when organized and sitting as a court for the trial of an impeachment shall have power to adjourn from time to time, and hold sessions after the adjournment of legislature.

History: G.S. 1868, ch. 49, § 12; Oct. 31; R.S. 1923, 37-112.



37-113 Powers of board of managers.

37-113. Powers of board of managers. The board of managers appointed by the house shall have all necessary powers for conducting the prosecution of such trials, and shall appoint their own officers.

History: G.S. 1868, ch. 49, § 13; Oct. 31; R.S. 1923, 37-113.



37-114 Compensation of officers and members of senate.

37-114. Compensation of officers and members of senate. The officers and members of the senate, while sitting as a court of impeachment when the legislature is not in session, shall receive compensation and travel expenses and subsistence expenses or allowances as provided in K.S.A. 75-3212, as amended.

History: G.S. 1868, ch. 49, § 14; R.S. 1923, 37-114; L. 1973, ch. 211, § 7; April 16.



37-115 Compensation of members of board of managers of house.

37-115. Compensation of members of board of managers of house. Each member of the board of managers of the house while actually employed upon such impeachment when the legislature is not in session, shall receive compensation and travel expenses and subsistence expenses or allowances as provided in K.S.A. 75-3212, as amended.

History: G.S. 1868, ch. 49, § 15; R.S. 1923, 37-115; L. 1973, ch. 211, § 8; April 16.



37-116 Duty and pay of attorney general.

37-116. Duty and pay of attorney general. The attorney general shall be associated with the board of managers in the trial of any case of impeachment, but he shall not receive any additional pay for such services.

History: G.S. 1868, ch. 49, § 16; Oct. 31; R.S. 1923, 37-116.



37-117 Warrants for expenses.

37-117. Warrants for expenses. Expenditures to carry out the provisions of chapter 37 of Kansas Statutes Annotated, and amendments thereto, shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairman or vice chairman of the legislative coordinating council.

History: G.S. 1868, ch. 49, § 17; R.S. 1923, 37-117; L. 1973, ch. 211, § 9; April 16.









Chapter 38 MINORS

Article 1 GENERAL PROVISIONS

38-101 Period of minority.

38-101. Period of minority. The period of minority extends in all persons to the age of eighteen (18) years, except that every person sixteen (16) years of age or over who is or has been married shall be considered of the age of majority in all matters relating to contracts, property rights, liabilities and the capacity to sue and be sued.

History: G.S. 1868, ch. 67, § 1; L. 1917, ch. 184, § 1; L. 1919, ch. 229, §1; R.S. 1923, 38-101; L. 1965, ch. 274, § 1; L. 1972, ch. 161, § 5; L. 1978, ch. 155, § 1; July 1.



38-102 Minor bound by contracts, when.

38-102. Minor bound by contracts, when. Except as otherwise provided in K.S.A. 38-615 through K.S.A. 38-622, and amendments thereto, a minor is bound not only by contracts for necessaries, but also by the minor's other contracts, unless the minor disaffirms them within a reasonable time after the minor attains the minor's majority and restores to the other party all money or property received by the minor by virtue of the contract and remaining within the minor's control at any time after the minor attaining the minor's majority.

History: G.S. 1868, ch. 67, § 2; R.S. 1923, 38-102; L. 2000, ch. 174, § 9; July 1.



38-103 Contracts that may not be disaffirmed.

38-103. Contracts that may not be disaffirmed. No contract can be thus disaffirmed in cases where, on account of the minor's own misrepresentations as to his majority, or from his having engaged in business as an adult, the other party had good reasons to believe the minor capable of contracting.

History: G.S. 1868, ch. 67, § 3; Oct. 31; R.S. 1923, 38-103.



38-104 Payment for personal services.

38-104. Payment for personal services. When a contract for the personal service of a minor has been made with him alone, and those services are afterwards performed, payment made therefor to such minor in accordance with the terms of the contract is a full satisfaction for those services, and the parent or guardian cannot recover therefor.

History: G.S. 1868, ch. 67, § 4; Oct. 31; R.S. 1923, 38-104.



38-108 District court may confer rights of majority.

38-108. District court may confer rights of majority. That the district courts for the several counties in this state shall have authority to confer upon minors the rights of majority, concerning contracts and real and personal property, and to authorize and empower minors to purchase, hold, possess and control in their own person and right, and without the intervention or control of a guardian or trustee, any goods, chattels, rights, interests in lands, tenements and effects by such minor lawfully acquired or inherited; and such minor shall have full power to hold, convey and dispose of the same, and to make contracts and be subject to all the liabilities incident thereto, sue and be sued, and in all respects to exercise and enjoy all rights of property and of contracts in the same manner and to the same extent as persons at the age of majority.

History: L. 1875, ch. 114, § 1; May 15; R.S. 1923, 38-108.



38-109 Petition for rights of majority; notice; hearing; decree.

38-109. Petition for rights of majority; notice; hearing; decree. Any minor, desiring to obtain the rights of majority for the purposes named in the preceding section, may, by his or her next friend, file a petition in the district court of the county in which such minor shall reside, setting forth, first, the age of the minor petitioner, and that said petitioner is then and has been a bona fide resident of such county for at least one year next preceding the filing of the petition;second, the cause for which petitioner seeks to obtain the rights of majority. Such petition shall be filed as in other cases and notice of the hearing on said petition shall be given by publishing such notice for three consecutive weeks in some newspaper authorized by law to publish legal notices and the time of the hearing on said petition shall be not less than thirty days after the date of the first publication of said notice.

Upon proof in open court of the truth of the allegations in such petition and that said petitioner is a person of sound mind and able to transact his or her own affairs and that the interest of the petitioner shall be promoted thereby, the court may, in its discretion, order and decree that the petitioner be empowered to exercise the rights of majority for any and all purposes mentioned in K.S.A. 38-108, or any acts amendatory thereof or supplemental thereto; and thereupon such order and decree shall be entered on the records of said court; and thereafter all acts by said petitioner done and performed concerning any contract, rights in action, or interests in real or personal property, shall have the same force, validity and effect as if made by a person of full age.

History: L. 1875, ch. 114, § 2; R.S. 1923, 38-109; L. 1943, ch. 176, § 1; June 28.



38-110 Costs of proceedings under 38-108 to 38-110.

38-110. Costs of proceedings under 38-108 to 38-110. The costs of proceedings under this act shall be taxed against the minor petitioner, and the same shall be paid before the entry of the decree herein provided for.

History: L. 1875, ch. 114, § 3; May 15; R.S. 1923, 38-110.



38-111 When minors may be excluded from courtroom during trials or hearings.

38-111. When minors may be excluded from courtroom during trials or hearings. During the trial of an action or the hearing of any proceeding or examination in which vulgar, obscene or immoral evidence is elicited or produced, the police judge trying the case or the judge of the district court hearing the proceeding or examination, may expel and exclude any or all minors from the courtroom and place of trial or hearing.

History: L. 1885, ch. 144, § 1; R.S. 1923, 38-111; L. 1976, ch. 145, § 159; Jan. 10, 1977.



38-112 Children's homes; powers of corporations.

38-112. Children's homes; powers of corporations. Any corporation heretofore or hereafter organized under the laws of the state of Kansas having for its purpose the care and maintenance of destitute and friendless children, and being authorized by law to surrender said children for adoption, is hereby authorized and empowered to receive and retain such children, and provide them with homes until they reach their majority, and to stand at all times in loco parentis to such children, until it surrenders the same to individuals for adoption.

History: L. 1889, ch. 134, § 1; R.S. 1923, 38-112; L. 1947, ch. 262, § 1; June 30.



38-115 Same; donations and bequests; appropriations by cities or counties over 30,000.

38-115. Same; donations and bequests; appropriations by cities or counties over 30,000. It shall be lawful for such corporation to receive donations and bequests and to apply the same to the support of said home; and the proper authorities of any city or county having a population of more than thirty thousand are hereby authorized and empowered to make such appropriation for the benefit of such home as they shall from time to time deem expedient.

History: L. 1889, ch. 134, § 4; March 19; R.S. 1923, 38-115.



38-116 Same; purchase and sale of property.

38-116. Same; purchase and sale of property. Said corporation shall have the power to purchase and sell such real and personal property as the board of directors may deem to be for the interest of the corporation.

History: L. 1889, ch. 134, § 5; March 19; R.S. 1923, 38-116.



38-120 Recovery from parents for malicious or willful acts by certain children; limitations.

38-120. Recovery from parents for malicious or willful acts by certain children; limitations. Any person receiving bodily injury or any person, partnership, corporation, political subdivision or other entity whose property has been damaged or destroyed shall be entitled to recover damages in an appropriate action at law in a court of competent jurisdiction from the parents of any child, living with the parents, who maliciously or willfully injured such person or damaged or destroyed such property while under the age of 18 years. Such recovery shall be limited to the actual damages in an amount not to exceed $5,000, in addition to taxable court costs, unless the court or jury finds that the malicious or willful act of such minor causing such injury, damage or destruction is the result of parental neglect, in which event the $5,000 limitation does not apply. Recovery under this section for bodily injury shall be limited to actual medical expenses.

History: L. 1959, ch. 203, § 1; L. 1965, ch. 275, § 1; L. 1978, ch. 156, § 1; L. 1995, ch. 257, § 5; July 1.



38-122 Consent by parent for surgery and other procedures on child.

38-122. Consent by parent for surgery and other procedures on child. Any parent, including a parent who is a minor, whether married or unmarried, may consent to the performance upon his or her child of a medical, surgical or post mortem procedure by a physician licensed to practice medicine or surgery. The consent of a parent who is a minor shall not be voidable because of such minority, but for such purpose a parent who is a minor shall be deemed to have the same legal capacity to act and shall have the same powers and obligations as has a person of legal age.

History: L. 1967, ch. 241, § 1; July 1.



38-123 Consent for medical care of unmarried pregnant minor.

38-123. Consent for medical care of unmarried pregnant minor. Notwithstanding any other provision of the law, an unmarried pregnant minor where no parent or guardian is available may give consent to the furnishing of hospital, medical and surgical care related to her pregnancy, and such consent shall not be subject to disaffirmance because of minority. The consent of a parent or guardian of an unmarried pregnant minor shall not be necessary in order to authorize hospital, medical and surgical care related to her pregnancy, where no parent or guardian is available.

History: L. 1967, ch. 241, § 2; July 1.



38-123a Donation of blood by persons over 16; compensation.

38-123a. Donation of blood by persons over 16; compensation. Any person 16 years of age or older shall be eligible to donate blood voluntarily without the necessity of obtaining parental permission or authorization. No person 16 or 17 years of age shall receive compensation for any such donation without parental permission or authorization.

History: L. 1969, ch. 221, § 1; L. 1972, ch. 161, § 6; L. 1975, ch. 229, § 1; L. 2006, ch. 184, § 2; July 1.



38-123b Consent by minor 16 or over to hospital, medical or surgical treatment or procedures.

38-123b. Consent by minor 16 or over to hospital, medical or surgical treatment or procedures. Notwithstanding any other provision of the law, any minor sixteen (16) years of age or over, where no parent or guardian is immediately available, may give consent to the performance and furnishing of hospital, medical or surgical treatment or procedures and such consent shall not be subject to disaffirmance because of minority. The consent of a parent or guardian of such a minor shall not be necessary in order to authorize the proposed hospital, medical or surgical treatment or procedures.

History: L. 1969, ch. 220, § 1; July 1.



38-134 Information concerning child provided to foster parent by secretary for children and families.

38-134. Information concerning child provided to foster parent by secretary for children and families. (a) As used in this section:

(1) "Child" means a person under 18 years of age who has been removed from the home of a relative as a result of judicial determination and whose placement and care is the responsibility of the secretary.

(2) "Family foster home" means a private home in which care is given for 24 hours a day for children away from their parent or guardian and which is licensed under K.A.R. 28-4-311 et seq.

(3) "Foster family" means all persons living in the foster home other than foster children.

(4) "Foster parent" means the licensee who is responsible for the care of foster children.

(5) "Secretary" means the secretary for children and families.

(b) In order to assist the foster family to make an informed decision regarding their acceptance of a particular child, to help the foster family anticipate problems which may occur during the child's placement and to help the foster family meet the needs of the child in a constructive manner, the secretary shall seek to obtain and shall provide the following information to the foster parent as the information becomes available to the secretary:

(1) Strengths, needs and general behavior of the child;

(2) circumstances which necessitated placement;

(3) information about the child's family and the child's relationship to the family which may affect the placement;

(4) important life experiences and relationships which may affect the child's feelings, behavior, attitudes or adjustment;

(5) medical history of the child, including third-party coverage which may be available to the child; and

(6) education history, to include present grade placement, special strengths and weaknesses.

History: L. 1990, ch. 144, § 1; L. 2014, ch. 115, § 49; July 1.



38-135 Definitions; immunization of minor children.

38-135. Definitions; immunization of minor children. As used in this act:

(a) "Health care provider" means a person licensed to practice medicine and surgery by the state board of healing arts, a person who holds a temporary permit to practice medicine and surgery issued by the state board of healing arts, a person engaged in a postgraduate training program in medicine and surgery approved by the state board of healing arts, a medical care facility licensed by the department of health and environment, a health maintenance organization issued a certificate of authority by the commissioner of insurance, a licensed professional nurse, a licensed practical nurse, a licensed physician assistant, a professional corporation organized pursuant to the professional corporation law of Kansas by persons who are authorized by such law to form such a corporation and who are health care providers as defined by this subsection, a Kansas limited liability company organized for the purpose of rendering professional services by its members who are health care providers as defined by this subsection and who are legally authorized to render the professional services for which the limited liability company is organized, a partnership of persons who are health care providers as defined by this subsection or a Kansas not-for-profit corporation organized for the purpose of rendering professional services by persons who are health care providers as defined by this subsection.

(b) "Parent" means:

(1) A minor's parent by birth or adoption;

(2) a minor's legal guardian; or

(3) any person who under court order is authorized to give consent for a minor.

History: L. 1995, ch. 183, § 2; L. 2000, ch. 162, § 13; Feb. 1, 2001.



38-136 Immunization of minor children; written delegation of consent by parent.

38-136. Immunization of minor children; written delegation of consent by parent. (a) Subject to the provisions of this section, a parent may delegate in writing the parent's authority to consent to the immunization of a minor to any of the following individuals, not in order of priority:

(1) A grandparent by birth or adoption;

(2) an adult brother or sister or half brother or half sister, by birth or adoption;

(3) an adult aunt or uncle by birth or adoption;

(4) a stepparent; or

(5) another adult who has care and control of the minor.

(b) A grandparent, brother or sister, aunt or uncle or stepparent of a minor who is the primary caregiver of a minor and who may consent to the immunization of the minor under subsection (a) may delegate in writing the authority to consent to immunization of the minor to another person listed in subsection (a).

(c) A health care provider may rely on a notarized document from another state, territory or country that contains substantially the same information as is required in any immunization consent rules and regulations of the department of health and environment if the document is presented for consent by a person listed in subsection (a).

(d) A person who consents to immunization of a minor under this act shall provide the health care provider with sufficient and accurate health information about the minor for whom the consent is given and, if necessary, sufficient and accurate health information about the minor's family to enable the person providing the consent and the health care provider to determine adequately the risks and benefits inherent in the proposed immunization and determine whether the immunization is advisable.

History: L. 1995, ch. 183, § 3; July 1.



38-137 Same; consent for immunization by person other than parent, when.

38-137. Same; consent for immunization by person other than parent, when. (a) Subject to the provisions of this section, the following individuals, not in order of priority, may consent to the immunization of a minor if a parent is not reasonably available and the authority to consent is not denied under subsection (b):

(1) A grandparent by birth or adoption;

(2) an adult brother or sister or half brother or half sister, by birth or adoption;

(3) an adult aunt or uncle by birth or adoption;

(4) a stepparent; or

(5) another adult who has care and control of the minor.

(b) A person may not consent to the immunization of a minor under subsection (a) if:

(1) The person has actual knowledge that the parent has expressly refused to give consent to the immunization; or

(2) the parent has told the person that the person may not consent to the immunization of the minor or, in the case of a written authorization, has withdrawn the authorization in writing.

(c) For purposes of this section, a parent is not reasonably available if:

(1) The location of the parent is unknown;

(2) (A) a reasonable effort made by a person listed in subsection (a) to locate and communicate with the parent for the purpose of obtaining consent has failed; and (B) not more than 90 days have passed since the date that the effort was made; or

(3) the parent has been contacted by a person listed in subsection (a) and requested to consent to the immunization of the minor, and the parent: (A) Has not acted on the request; and (B) has not expressly denied authority to the person listed in subsection (a) to consent to immunization of the minor.

(d) A person authorized to consent to the immunization of a minor under this section shall confirm in writing that the parent is not reasonably available and the written confirmation shall be included in the minor's medical record.

History: L. 1995, ch. 183, § 4; July 1.



38-138 Health care provider to provide information to person consenting to immunization.

38-138. Health care provider to provide information to person consenting to immunization. The responsibility of a health care provider to provide information to a person consenting to the immunization of a minor as provided by K.S.A. 38-136 and 38-137 is the same as the health care provider's responsibility to a parent.

History: L. 1995, ch. 183, § 5; July 1.



38-139 Health care provider has immunity if relying on consent.

38-139. Health care provider has immunity if relying on consent. (a) In the absence of willful misconduct or gross negligence, a health care provider who accepts the health history and other information given by a person who is delegated the authority to consent to the immunization of a minor as provided by K.S.A. 38-136 or 38-137 shall not be liable for an adverse reaction related to an immunization of the minor resulting from factual errors in the health history or information given by the person to the health care provider.

(b) In the absence of willful misconduct or gross negligence, a health care provider who relies on the consent of a person delegated the authority to consent to the immunization of a minor as provided by K.S.A. 38-136 or 38-137 shall not be liable for damages arising from reliance on such consent.

(c) Except for acts of willful misconduct or gross negligence, a person who consents to the immunization of a minor as provided by K.S.A. 38-136 or 38-137 shall not be liable for damages arising from any such immunization administered by a person authorized by law to administer immunizations in this state.

History: L. 1995, ch. 183, § 6; July 1.



38-140 Consent to immunize under 38-2217 or 38-2316 not affected.

38-140. Consent to immunize under 38-2217 or 38-2316 not affected. The provisions of K.S.A. 38-135 through 38-140 shall not affect authority to consent to immunization of a minor pursuant to K.S.A. 2015 Supp. 38-2217 or 38-2316, and amendments thereto, or pursuant to any other law.

History: L. 1995, ch. 183, § 7; L. 2006, ch. 169, § 106; L. 2007, ch. 195, § 19; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 38-140a.



38-141 Parents' rights to exercise primary control over the upbringing of their children; cause of action.

38-141. Parents' rights to exercise primary control over the upbringing of their children; cause of action. (a) As used in this section:

(1) "Child" means a person under 18 years of age; and

(2) "parent" means and includes a natural parent, an adoptive parent, a stepparent or a guardian or conservator of a child who is liable by law to maintain, care for or support the child.

(b) It shall be the public policy of this state that parents shall retain the fundamental right to exercise primary control over the care and upbringing of their children in their charge. It is further the public policy of this state that children shall have the right to protection from abuse and neglect.

(c) Nothing in subsection (b) shall be interpreted to expand, diminish or in any way alter the scope of the rights of parents or children to the extent such rights exist as of the effective date of this act.

(d) Any parent may maintain a cause of action in state court or in any court of competent jurisdiction for claims arising under the principles established in subsection (b). Any person authorized by law to act on behalf of a child may maintain a cause of action in the name of such child in any court of competent jurisdiction for claims arising under the principles established in subsection (b).

History: L. 1996, ch. 229, § 159; July 1.



38-142 Grandparents as caregivers act; citation.

38-142. Grandparents as caregivers act; citation. The provisions of K.S.A. 2015 Supp. 38-142 through 38-148, and amendments thereto, shall be known and may be cited as the grandparents as caregivers act.

History: L. 2006, ch. 208, § 1; July 1.



38-143 Same; definitions.

38-143. Same; definitions.  As used in the grandparents as caregivers act:

(a) "Program" means the grandparents as caregivers program.

(b) "Secretary" means the secretary for children and families.

(c) "Department" means the Kansas department for children and families.

History: L. 2006, ch. 208, § 2; L. 2014, ch. 115, § 50; July 1.



38-144 Grandparents as caregivers program; administration.

38-144. Grandparents as caregivers program; administration. (a) In accordance with the provisions of the grandparents as caregivers act and subject to the provisions of appropriation acts, the secretary shall establish a grandparents as caregivers program within the Kansas department for children and families. The program shall be administered in a manner which recognizes that:

(1) The relationship between a child and a parent differs from the relationship between a child and a grandparent;

(2) society and the demands and needs of the members of society change between the time a person raises a child and the time the same person raises a grandchild;

(3) caring for a grandchild often places additional financial, social and psychological strain on grandparents with fixed incomes;

(4) different parenting skills are necessary when raising a grandchild, and many grandparents do not possess such skills, are not aware of how to obtain such skills and cannot afford access to the services necessary to obtain such skills;

(5) grandparents acting as caregivers need a support structure, including counseling for both the grandparent and grandchild, respite care, transportation assistance and child care; and

(6) grandparents are often unaware of medical and other assistance, including cash assistance for which they may be eligible.

History: L. 2006, ch. 208, § 3; L. 2014, ch. 115, § 51; July 1.



38-145 Same; eligibility requirements.

38-145. Same; eligibility requirements. (a) If a person meets the financial eligibility requirements developed by the secretary, a grandparent shall be eligible to participate in the program if such grandparent:

(1) Is 50 years of age or older;

(2) has the grandchild placed in such grandparent's custody by the state, is the legal guardian of the grandchild or has other legal custody of the grandchild; and

(3) has an annual household income of less than 130% of the federal poverty level.

(b) A grandparent shall not be eligible to participate in the program if the parent or parents of the child reside with such grandparent.

(c) The secretary annually shall review the eligibility of grandparents participating in the program. Grandparents shall be required to meet eligibility requirements each year to continue in the program.

History: L. 2006, ch. 208, § 4; July 1.



38-146 Same; eligibility of persons other than grandparent.

38-146. Same; eligibility of persons other than grandparent. If there are no grandparents of a child who are willing to participate in the program, the secretary may include in the program any other close relative who becomes the legal guardian of the child or obtains legal custody of the child, as granted by a court of competent jurisdiction or through placement by the secretary. In order to participate, such relative must meet the eligibility requirements of subsections (a)(1), (a)(2) and (a)(3) of K.S.A. 2015 Supp. 38-145, and amendments thereto. A relative qualifying for the program pursuant to this section shall be considered a grandparent for purposes of this act.

History: L. 2006, ch. 208, § 5; July 1.



38-147 Same; duties of secretary of SRS; reimbursement of costs; counseling and ancillary or support services; medical assistance.

38-147. Same; duties of secretary of SRS; reimbursement of costs; counseling and ancillary or support services; medical assistance. By January 1, 2007, and subject to the provisions of appropriation acts, the secretary:

(a) Shall reimburse grandparents in the program for the cost of the care of the grandchild in the amount of $200 per grandchild per month but not to exceed a total of $600 per month. Such reimbursements shall not be considered income in determining eligibility for public assistance benefits under other state programs and, to the extent allowed by federal law, under federal programs, with the exception of temporary assistance for needy families which may not be received for those same grandchildren. Grandparents in the program shall continue to receive reimbursement until the child reaches the age of 18 or the age of 21, if such child is in full-time attendance at a secondary school, postsecondary educational institution as defined by K.S.A. 74-3201b, and amendments thereto, or an institution as defined by K.S.A. 74-32,163, and amendments thereto, or is in a state accredited job training program. Grandparents annually shall submit to the secretary a sworn statement that the child is living with and receiving support from the grandparents. A child attending a postsecondary educational institution or an institution shall be considered as living with the grandparents. The parent of any child receiving or for which assistance is received through the program shall remain liable for the support of the child as required by law;

(b) may provide continuing counseling for the child and grandparent under the program;

(c) may provide ancillary or support services including, but not limited to, respite care, child care, clothing allowances, parenting skills training, childhood immunizations and other health screening and transportation assistance. Eligibility for services pursuant to the program shall be based on the same eligibility criteria used for other benefits provided by the department; and

(d) may provide a medical card and other medical assistance to each child under the program.

History: L. 2006, ch. 208, § 6; July 1.



38-148 Same; annual report to the legislature; rules and regulations.

38-148. Same; annual report to the legislature; rules and regulations. (a) The secretary, on or before the first day of the regular legislative session, shall report annually to the legislature:

(1) The number of children participating in the program and the breakdown of where these children were placed, with either a grandparent or other close relative;

(2) the number of children moved from a foster care placement or other state custody to a grandparent or other close relative;

(3) an overview of the moneys spent on the program; and

(4) the cost-savings analysis of implementing the program by having the children placed with a grandparent or other close relative instead of being placed in state custody.

(b) The secretary may adopt any rules and regulations necessary to implement the provisions of this act.

History: L. 2006, ch. 208, § 7; July 1.



38-149 Same; entitlement not created.

38-149. Same; entitlement not created. The provisions of the grandparents as caregivers act shall not be construed to create an entitlement for participants in the program.

History: L. 2006, ch. 208, § 8; July 1.






Article 3 DEPENDENT OR NEGLECTED CHILDREN

38-306 Institution to have custody and control of child.

38-306. Institution to have custody and control of child. No parent or guardian or other person who by instrument of writing surrenders or has heretofore surrendered the custody of a child to any children's aid society, or institution shall thereafter, contrary to the terms of such instruments, be entitled to the custody of or any control or authority over or any right to interfere with any such child, and these same conditions shall prevail where a child is or has been delivered to such children's aid society or institution by action of any proper court.

History: L. 1901, ch. 106, § 6; March 15; R.S. 1923, 38-306.



38-315 Unlawful placing or receiving of child from another state; penalty.

38-315. Unlawful placing or receiving of child from another state; penalty. No association which is incorporated under the laws of any other state than the state of Kansas shall place any child in any family home within the boundaries of the state of Kansas, either with or without indenture or for adoption, unless the said association shall have furnished the board of administration with such guaranty as they may require that no child will be brought into the state of Kansas by such society or its agents having any contagious or incurable disease, or having any deformity, or being of feeble mind or vicious character, and that said association will receive and remove from the state any child brought into the state of Kansas by its agent which shall become a public charge within the period of five years after being brought into the state. Any person who shall receive to be placed in a home, or shall place in a home, any child in behalf of any association incorporated in any other state than the state of Kansas which shall not have complied with the requirements of this act shall be imprisoned in the county jail not more than thirty days, or fined not less than five dollars or more than one hundred dollars, or both, in the discretion of the court.

History: L. 1901, ch. 106, § 15; March 15; R.S. 1923, 38-315.



38-319 Policy of state to identify and encourage adoption of certain hard-to-place children; financial support.

38-319. Policy of state to identify and encourage adoption of certain hard-to-place children; financial support. It is hereby declared to be the policy of this state to identify and encourage the adoption of certain hard-to-place children now living in or likely to be placed in foster homes or institutions, and to secure for such children the benefits and security of permanent homes in which such children can receive continuous parental care, guidance, protection and love, and to reduce the number of such children who must be placed or remain in foster homes or institutions until they become adults. It is further declared to be the policy of this state to secure the right of such children to a stable and permanent family life by insuring that no child need be deprived of such care by a family otherwise qualified to adopt. It is further declared to be the policy of this state to reduce the total cost to the state of foster home and institutional care by means of the program of adoption support authorized in this act.

History: L. 1972, ch. 162, § 1; July 1.



38-320 Definitions.

38-320. Definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Department" means the Kansas department for children and families or any division thereof.

(b) "Secretary" means the secretary for children and families or the secretary's designee.

History: L. 1972, ch. 162, § 2; L. 1974, ch. 175, § 1; L. 2014, ch. 115, § 52; July 1.



38-321 Administration of program of adoption support; rules and regulations.

38-321. Administration of program of adoption support; rules and regulations. The secretary is hereby authorized and directed to adopt such rules and regulations as may be necessary to assist in the administration of the program of adoption support authorized by this act. The regulations adopted pursuant to this act also shall provide for the periodic review of the amount and continued eligibility for such adoption support sufficient to protect the interest of the child, the family and the public, and shall provide for appeal procedures.

History: L. 1972, ch. 162, § 3; L. 1974, ch. 175, § 2; July 1.



38-322 Eligibility of child for adoption support.

38-322. Eligibility of child for adoption support. Before a child may become eligible for adoption support under this act, it shall be necessary that:

(a) The child shall be or have been a child hard to place in adoption due to attitudes of society toward his: Age; racial or ethnic background; mental, emotional or physical handicap; or membership in a sibling group; and

(b) The child shall have resided in a foster home or child-care institution or, in the judgment of the secretary, is both eligible for, and likely to be placed in, either a foster home or institution.

History: L. 1972, ch. 162, § 4; L. 1974, ch. 175, § 3; July 1.



38-323 Termination of adoption support.

38-323. Termination of adoption support. Adoption support under this act shall not continue: (a) Beyond the time that the adopted child reaches eighteen (18) years of age, unless such adopted person is participating in an educational or training program approved by the secretary, in which case adoption support under this act shall continue until such adopted person becomes twenty-one (21) years of age or until such adopted person ceases participation in an educational or training program approved by the secretary, whichever occurs first; or (b) beyond the time that the adopted child becomes emancipated, dies or otherwise ceases to need support.

History: L. 1972, ch. 162, § 5; L. 1979, ch. 121, § 1; July 1.



38-324 Adoption support; eligibility of prospective parent; amount of payments.

38-324. Adoption support; eligibility of prospective parent; amount of payments. A prospective parent seeking adoption support hereunder shall be a person who has the character, judgment, sense of responsibility and disposition which makes him or her suitable as an adoptive parent under the provisions of K.S.A. 59-2101 et seq., and who lacks the financial means fully to care for such child. Factors to be considered by the secretary in setting the amount of any payment or payments to be made pursuant to this act shall include: The size of the family, including the adoptive child; the usual living expenses of the family; the special needs of any family members; and the family income. Whenever it appears to the secretary that the adoptive parents are no longer in need of adoption support, such support shall be terminated.

History: L. 1972, ch. 162, § 6; L. 1974, ch. 175, § 4; July 1.



38-325 Acceptance and use of funds by director for purposes of act; payments.

38-325. Acceptance and use of funds by director for purposes of act; payments. Within the limits of appropriations made for the care of children in foster homes and child-care institutions, the secretary is hereby authorized to make funds available to carry out the provisions of this act and, for such purposes, to contract with any public agency or licensed child placement agency or adoptive parent. The secretary is authorized further to accept funds from other sources including federal, private and other public funding sources to carry out the purposes of this act. Payments may be continuing or lump sum payments of adoptive support. In lieu of or in addition to continuing payments, the secretary may make one or more specific lump sum payments for or on behalf of the child, either to the adoptive parent or directly to other persons to assist in correcting any condition causing such child to be hard to place for adoption.

History: L. 1972, ch. 162, § 7; L. 1974, ch. 175, § 5; July 1.



38-326 Limitation on amount of adoption support.

38-326. Limitation on amount of adoption support. In no event shall adoption support under this act exceed the usual cost to the department for the monthly cost of care in a foster home, including medical services and other special grants as determined by the secretary.

History: L. 1972, ch. 162, § 8; L. 1974, ch. 175, § 6; July 1.



38-327 Recommendations by child placing agency; preplacement study or supervision of home.

38-327. Recommendations by child placing agency; preplacement study or supervision of home. Any child placing agency having a child in foster care or institutional care may recommend to the secretary support of the adoption of such child and may include in its recommendation any other information likely to assist the secretary in carrying out the functions vested in him by this act. Such agency may be retained by the secretary to make the required replacement study or supervision of the prospective adoptive home.

History: L. 1972, ch. 162, § 9; L. 1974, ch. 175, § 7; July 1.



38-328 Court may waive costs.

38-328. Court may waive costs. The district court may waive the court costs and other related costs for any adoptions under the provisions of this act.

History: L. 1972, ch. 162, § 10; L. 1976, ch. 145, § 162; Jan. 10, 1977.



38-329 Citation of act.

38-329. Citation of act. This act shall be known and may be cited as the "adoption support act of 1972."

History: L. 1972, ch. 162, § 11; July 1.



38-335 Interstate compact; declaration of need and policy.

38-335. Interstate compact; declaration of need and policy. (a) It is hereby found and declared that: (1) Adoptive families of special needs children who move to other states often have difficulty in obtaining medical services due to reluctance by medical providers to accept Kansas medical cards; (2) as a consequence, adoptive placements for special needs children have been disrupted in the past due to the inability to receive medical services in the state of residence; and (3) the best interests of special needs children and their adoptive families who move to other states would be served by assuring a continuation of adoption assistance as long as there is a need and by providing a mechanism through which medical services can be provided in the state of residence.

(b) It shall, therefore, be the policy of this state, in adopting the interstate compact on adoption and medical assistance, to cooperate fully with other states in providing for continuing adoption assistance and medical services for special needs children who move.

History: L. 1985, ch. 141, § 1; July 1.



38-336 Enactment of compact.

38-336. Enactment of compact. The interstate compact on adoption and medical assistance is hereby enacted into law and entered into by this state with any other state or states legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON ADOPTION AND MEDICAL ASSISTANCE

The contracting states solemnly agree that:

ARTICLE I. FINDINGS

The party states find that:

(a) In order to obtain adoptive families for children with special needs, prospective adoptive parents must be assured of substantial assistance (usually on a continuing basis) in meeting the high costs of supporting and providing for the special needs and services required by such children.

(b) The states have a fundamental interest in promoting adoption for children with special needs because the care, emotional stability and general support and encouragement required by such children to surmount their physical, mental or emotional conditions can be best, and often only, obtained in family homes with a normal parent-child relationship.

(c) The states obtain advantages from providing adoption assistance because the customary alternative is for the state to defray the entire cost of meeting all the needs of such children.

(d) The special needs involved are for the emotional, physical maintenance of the child, and medical support and services.

(e) The necessary assurances of adoption assistance for children with special needs, in those instances where children and adoptive parents are in states other than the one undertaking to provide the assistance, is to establish and maintain suitable substantive guarantees and workable procedures for interstate payments to assist with the necessary child maintenance, procurement of services and medical assistance.

ARTICLE II. PURPOSES

The purposes of this compact are to:

(a) Strengthen protections for the interests of the children with special needs on behalf of whom adoption assistance is committed to be paid, when such children are in or move to states other than the one committed to make adoption assistance payments.

(b) Provide substantive assurances and procedures which will promote the delivery of medical and other services on an interstate basis to children through programs of adoption assistance established by the laws of the party states.

ARTICLE III. DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

(a) "Child with special needs" means a minor who has not yet attained the age at which the state normally discontinues children's services or 21, where the state determines that the child's mental or physical handicaps warrant the continuation of assistance, for whom the state has determined the following:

(1) That the child cannot or should not be returned to the home of such child's parents;

(2) that there exists with respect to the child a specific factor or condition (such as ethnic background, age or membership in a minority or sibling group, or the presence of factors such as medical condition or physical, mental or emotional handicaps) because of which it is reasonable to conclude that such child cannot be placed with adoptive parents without providing adoption assistance;

(3) that, except where it would be against the best interests of the child because of such factors as the existence of significant emotional ties with prospective adoptive parents while in the care of such parents as a foster child, a reasonable, but unsuccessful, effort has been made to place the child with appropriate adoptive parents without providing adoption assistance payments.

(b) "Adoption assistance" means the payment or payments for maintenance of a child, which payment or payments are made or committed to be made pursuant to the adoption assistance program established by the laws of a party state.

(c) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands or a territory or possession of the United States.

(d) "Adoption assistance state" means the state that is signatory to an adoption assistance agreement in a particular case.

(e) "Residence state" means the state of which the child is a resident by virtue of the residence of the adoptive parents.

(f) "Parents" means the singular or plural of the word "parent."

ARTICLE IV. ADOPTION ASSISTANCE

(a) Each state shall determine the amounts of adoption assistance and other aid which it will give to children with special needs and their adoptive parents in accordance with its own laws and programs. The adoption assistance and other aid may be made subject to periodic reevaluation of eligibility by the adoption assistance state in accordance with its laws. The provisions of this article and of article V are subject to the limitation set forth in this paragraph.

(b) The adoption assistance and medical assistance services and benefits to which this compact applies are those provided to children with special needs and their adoptive parents from the time of the final decree of adoption or the interlocutory decree of adoption, as the case may be, pursuant to the laws of the adoption assistance state. In addition to the content required by subsequent provisions of this article for adoption assistance agreements, each such agreement shall state whether the initial adoption assistance period thereunder begins with the final or interlocutory decree of adoption. Aid provided by party states to children with special needs during the preadoptive placement period or earlier shall be under the foster care or other programs of the states and, except as provided in paragraph (c) of this article, shall not be governed by the provisions of this compact.

(c) Every case of adoption assistance shall include an adoption assistance agreement between the adoptive parents and the agency of the state undertaking to provide the adoption assistance. Every such agreement shall contain provisions for the fixing of actual or potential interstate aspects of the adoption assistance, as follows:

(1) An express commitment that the adoption assistance shall be payable without regard for the state of residence of the adoptive parents, both at the outset of the agreement period and at all times during its continuance.

(2) A provision setting forth with particularity the types of child care and services toward which the adoption assistance state will make payments.

(3) A commitment to make medical assistance available to the child in accordance with article V of this compact.

(4) An express declaration that the agreement is for the benefit of the child, the adoptive parents and the state and that it is enforceable by any or all of them.

(d) Any services or benefits provided by the residence state and the adoption assistance state for a child may be facilitated by the party states on each other's behalf. To this end, the personnel of the child welfare agencies of the party states will assist each other and beneficiaries of adoption assistance agreements with other party states in implementing benefits expressly included in adoption assistance agreements. However, it is recognized and agreed that in general children to whom adoption assistance agreements apply are eligible for benefits under the child welfare, education, rehabilitation, mental health and other programs of their state of residence on the same basis as other resident children.

(e) Adoption assistance payments, when made on behalf of a child in another state, shall be made on the same basis and in the same amounts as they would be made if the child were in the state making the payments.

ARTICLE V. MEDICAL ASSISTANCE

(a) Children for whom a party state is committed in accordance with the terms of an adoption assistance agreement to make adoption assistance payments are eligible for medical assistance during the entire period for which such payments are to be provided. Upon application therefor, the adoptive parents of a child on whose behalf a party state's duly constituted authorities have entered into an adoption assistance agreement, the adoptive parents shall receive a medical assistance identification made out in the child's name. The identification shall be issued by the medical assistance program of the residence state and shall entitle the child to the same benefits, pursuant to the same procedures, as any other child who is a resident of the state and covered by medical assistance, whether or not the adoptive parents are eligible for medical assistance.

(b) The identification shall bear no indication that an adoption assistance agreement with another state is the basis for issuance. However, if the identification is issued on account of an outstanding adoption assistance agreement to which another state is a signatory, the records of the issuing state and the adoption assistance state shall show the fact, shall contain a copy of the adoption assistance agreement and any amendment or replacement therefor, and all other pertinent information. The adoption assistance and medical assistance programs of the adoption assistance state shall be notified of the identification issuance.

(c) A state which has issued a medical assistance identification pursuant to this compact, which identification is valid and currently in force, shall accept, process and pay medical assistance claims thereon as on any other medical assistance eligibilities of residents.

(d) An adoption assistance state which provides medical services or benefits to children covered by its adoption assistance agreements, which services or benefits are not provided for those children under the medical assistance program of the residence state, may enter into cooperative arrangements with the residence state to facilitate the delivery and administration of such services and benefits. However, any such arrangements shall not be inconsistent with this compact nor shall they relieve the residence state of any obligation to provide medical assistance in accordance with its laws and this compact.

(e) A child whose residence is changed from one party to another party state shall be eligible for medical assistance under the medical assistance program of the new state of residence.

ARTICLE VI. JOINDER AND WITHDRAWAL

(a) This compact shall be open to joinder by any state. It shall enter into force as to a state when its duly constituted and empowered authority has executed it.

(b) In order that the provisions of this compact may be accessible to and known by the general public and so that its status as law in each of the party states may be fully implemented, the full text of the compact, together with a notice of its execution, shall be caused to be published by the authority which has executed it in each party state. Copies of the compact shall be made available upon request made of the executing authority in any state.

(c) Withdrawal from this compact shall be by written notice sent by the authority which executed it to the appropriate officials of all other party states, but no such notice shall take effect until one year after it is given in accordance with the requirements of this paragraph.

(d) All adoption assistance agreements outstanding and to which a party state is signatory at the time when its withdrawal from this compact takes effect shall continue to have the effects given to them pursuant to this compact, until they expire or are terminated in accordance with their provisions. Until such expiration or termination, all beneficiaries of the agreements involved shall continue to have all rights and obligations conferred or imposed by this compact and the withdrawing state shall continue to administer the compact to the extent necessary to accord and implement fully the rights and protections preserved hereby.

History: L. 1985, ch. 141, § 2; July 1.



38-337 Compact administrator; appointment; duties.

38-337. Compact administrator; appointment; duties. Pursuant to the compact, the governor may designate an officer who shall be the compact administrator and who, acting jointly with similar officers of other party states, shall adopt rules and regulations to carry out more effectively the terms of the compact. The compact administrator shall serve subject to the pleasure of the governor. The compact administrator shall cooperate with all departments, agencies and officers of this state and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement or agreements entered into by this state hereunder.

History: L. 1985, ch. 141, § 3; July 1.



38-338 Supplementary agreements.

38-338. Supplementary agreements. The compact administrator may enter into supplementary agreements with appropriate officials of other states pursuant to the compact. If a supplementary agreement requires or contemplates the use of any institution or facility of this state or requires or contemplates the provision of any service by this state, the supplementary agreement shall have no force or effect until approved by the head of the department or agency under whose jurisdiction the institution or facility is operated or whose department or agency will be charged with the rendering of the service.

History: L. 1985, ch. 141, § 4; July 1.



38-339 Financial arrangements.

38-339. Financial arrangements. The compact administrator, subject to the approval of the director of accounts and reports, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into under the compact.

History: L. 1985, ch. 141, § 5; July 1.



38-340 Enforcement of compact.

38-340. Enforcement of compact. The courts, departments, agencies and officers of this state and its subdivisions shall enforce this compact and shall do all things appropriate to the effectuation of its purposes and intent which may be within their respective jurisdictions.

History: L. 1985, ch. 141, § 6; July 1.






Article 5 DETENTION AND PARENTAL HOMES OR FARMS

38-501 Establishment by county commissioners; petition; election.

38-501. Establishment by county commissioners; petition; election. (a) The county commissioners of any county having a population of more than 20,000 may provide a detention home or juvenile farm for the purpose of caring for children who are under 18 years of age and who are delinquent, miscreant, juvenile offenders, wayward, deprived or children in need of care.

(b) Upon presentation to the board of county commissioners of any county of this state of a petition signed by at least 15% of the voters of the county, the board shall call an election to be held at the date of the next general election and shall submit at such election the question of establishing a detention home or juvenile farm. The question shall appear upon the ballot as follows:

For the detention home (or juvenile farm)    ☐

Against the detention home (or juvenile farm)    ☐

If a majority of the votes cast for and against such proposition shall be in favor of such establishment, the board of county commissioners shall proceed to establish the same as herein provided.

(c) In the establishment of a detention home or juvenile farm or in any home or farm previously established, the commissioners shall provide separate quarters for those children who are delinquent, miscreant or juvenile offenders and those children who are wayward, deprived or children in need of care. Until a properly equipped juvenile farm has been provided, the county commissioners may lease or rent a suitable building or part thereof, for a term not to exceed five years, to be used for those purposes.

History: L. 1907, ch. 177, § 7; L. 1923, ch. 108, § 1; R.S. 1923, 38-501; L. 1976, ch. 145, § 163; L. 1983, ch. 140, § 8; July 1.



38-502 Management; purpose.

38-502. Management; purpose. The detention home shall be in the charge of a person or persons who shall be under the supervision of the judge of the district court. The inmates of the detention home shall be controlled as far as possible through parental care. The children shall be placed in the public schools if possible, or the commissioners may provide for separate instruction within the home. The detention home is to supplement the work of the district court and to be used instead of any jail or prison, but it shall be the policy of the judge of the district court, court services officer and the person or persons in charge of the detention home to make the detention home a temporary home and as soon as possible to provide for the return of the inmates of the home to their biological parents, adoptive parents or legal guardians.

History: L. 1907, ch. 177, § 8; R.S. 1923, 38-502; L. 1975, ch. 52, § 12; L. 1976, ch. 145, § 164; L. 1984, ch. 112, § 11; July 1.



38-503 Same; record; monthly report.

38-503. Same; record; monthly report. It shall be the duty of the matron or superintendent of the detention home to keep a complete record of all inmates of the home, including age, sex, time of admission, and time of discharge, conduct and character, state of health at time of admission and dismissal, and shall make a monthly report to the judge of the district court on a blank provided for the same.

History: L. 1907, ch. 177, § 9; R.S. 1923, 38-503; L. 1976, ch. 145, § 165; Jan. 10, 1977.



38-504 Same; support and maintenance; tax levy, use of proceeds; salary of matron or superintendent.

38-504. Same; support and maintenance; tax levy, use of proceeds; salary of matron or superintendent. For the support and maintenance of the detention home or juvenile farm and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the county commissioners shall make an estimate of the cost and levy a tax, as in the case of providing for other expenses of the county, and all expenses of the said detention home or juvenile farm shall be accorded as a part of the expenses of the said district court of the said county. The salary of the matron or superintendent shall be fixed by the county commissioners, and warrants shall be drawn for the payment of said salary and all other bills regularly allowed by the said commissioners on account of said expenses for the maintenance of said detention home or juvenile farm.

History: L. 1907, ch. 177, § 10; R.S. 1923, 38-504; L. 1976, ch. 145, § 166; L. 1979, ch. 52, § 142; July 1.



38-505 Establishment by county commissioners or upon petition of electors.

38-505. Establishment by county commissioners or upon petition of electors. In every county having a city whose population is not less than 53,000, the board of county commissioners may by unanimous vote, and shall upon petition of 30% of the electors of the county, procure the necessary ground and erect and maintain suitable buildings for a parental home for children within the county who are homeless, deprived, wayward, miscreant, delinquent, children in need of care or juvenile offenders.

History: L. 1915, ch. 276, § 1; L. 1919, ch. 211, § 1; R.S. 1923, 38-505; L. 1982, ch. 182, § 127; Jan. 1, 1983.



38-506 Admission of children.

38-506. Admission of children. Any child who is homeless, deprived, wayward, miscreant, delinquent, a child in need of care or a juvenile offender may be kept at the home provided for by this act, upon order of the judge of the district court.

History: L. 1915, ch. 276, § 2; R.S. 1923, 38-506; L. 1976, ch. 145, § 167; L. 1983, ch. 140, § 9; July 1.



38-507 Purchase of buildings; tax levy, use of proceeds.

38-507. Purchase of buildings; tax levy, use of proceeds. For the purchase of the necessary ground and the erection of a suitable building or buildings for the purposes herein provided for and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the board of county commissioners may, by unanimous vote, levy a tax on all taxable tangible property of the county and also may, by unanimous vote, levy an annual tax for the support and maintenance of such home and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, which taxes shall be levied and collected as in case of providing for other expenses of the county.

History: L. 1915, ch. 276, § 3; R.S. 1923, 38-507; L. 1970, ch. 100, § 32; L. 1975, ch. 162, § 28; L. 1979, ch. 52, § 143; July 1.



38-508 Same; management; advisory board; appointment; terms.

38-508. Same; management; advisory board; appointment; terms. The home herein provided for shall be in the charge of a person or persons to be selected by the judge of the district court. Such managers shall receive and have the advisory assistance of a board consisting of five (5) residents of such county who shall be named by the board of county commissioners, two (2) whose terms shall be for four (4) years, one whose term shall be for three (3) years, one whose term shall be for two (2) years, and one for one year, and upon the expiration of such terms appointments shall be made for four (4) years, and such advisory board shall at all times have access to the home and every department thereof and shall be entitled to familiarity with every detail in its management.

History: L. 1915, ch. 276, § 4; R.S. 1923, 38-508; L. 1975, ch. 52, § 13; L. 1976, ch 145, § 168; Jan. 10, 1977.



38-509 Supervision.

38-509. Supervision. The home herein provided for shall be under the supervision of the board of county commissioners except as otherwise provided for in the provision of chapter 177 [*], Session Laws of 1907, entitled, "An act amendatory of and supplemental to chapter 190 of the Laws of 1905 entitled 'An act to establish a juvenile court and to provide for dependent and neglected children,' and chapter 190 [38-401 to 38-415] of the laws of 1905."

History: L. 1915, ch. 276, § 5; April 10; R.S. 1923, 38-509.

* "Chapter 177," as revised and amended see 38-416 to 38-427 and 38-501 to 38-504.



38-510 Salaries and expenses.

38-510. Salaries and expenses. The members of the advisory board shall receive no compensation. The salaries of the managers in charge shall be fixed by the board of county commissioners and warrants shall be drawn for the payment of such salaries and all other bills regularly allowed by said board of county commissioners, on account of expenses incurred for the maintenance of said home.

History: L. 1915, ch. 276, § 6; April 10; R.S. 1923, 38-510.



38-511 Land and buildings for farm.

38-511. Land and buildings for farm. In every county containing a city the population of which is not less than 70,000, the board of county commissioners may, as hereinafter provided, procure the necessary ground within the county and erect and maintain suitable buildings and improvements for a juvenile farm for boys under 16 years of age who are deprived, wayward, miscreant, delinquent, children in need of care or juvenile offenders.

History: L. 1923, ch. 114, § 1; R.S. 1923, 38-511; L. 1982, ch. 182, § 128; Jan. 1, 1983.



38-512 Petition; election; separate election for establishment of farm for girls.

38-512. Petition; election; separate election for establishment of farm for girls. In any such county the board of county commissioners shall upon presentation of a petition signed by electors of said county, equal to ten percent of the vote cast for secretary of state at the last preceding general election, submit to a vote of the people the question of the purchase of the necessary ground in said county and the establishment thereon of a juvenile farm for boys. Said question may be submitted at a special election called for that purpose, or at a general election, but said special election may be held at the same time as the city election, in which event a special ballot upon such question shall be provided for the voters at such election. Such question shall appear upon the ballot as follows:

For the "detention home" or juvenile farm    ☐

Against the "detention home" or juvenile farm    ☐

And if a majority of the votes cast for and against such proposition shall be in favor of such establishment, the board of county commissioners shall proceed to establish and maintain the same as herein provided. In like manner a detention home or juvenile farm for girls may be provided in any county containing a city the population of which is not less than 70,000; but propositions for the establishment of more than one home may not be submitted at the same election.

History: L. 1923, ch. 114, § 2; March 8; R.S. 1923, 38-512.



38-513 Purchase of juvenile farms; tax levy, use of proceeds.

38-513. Purchase of juvenile farms; tax levy, use of proceeds. For the purchase, improvement, support and maintenance of such juvenile farm, or farms and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the county commissioners shall make an estimate of the cost and levy a tax as in the case of providing for other expenses of the county, upon all taxable tangible property of said county.

History: L. 1923, ch. 114, § 3; R.S. 1923, 38-513; L. 1970, ch. 100, § 33; L. 1975, ch. 162, § 29; L. 1979, ch. 52, § 144; July 1.



38-514 Same; commitments to farm.

38-514. Same; commitments to farm. Any boy or girl over whom the judge of the district court is by law given jurisdiction and authority, may be committed to such home, in the discretion of said court.

History: L. 1923, ch. 114, § 4; R.S. 1923, 38-514; L. 1976, ch. 145, § 169; Jan. 10, 1977.



38-515 Detention homes and juvenile farms for girls; person in charge and advisory board; appointment, term, compensation.

38-515. Detention homes and juvenile farms for girls; person in charge and advisory board; appointment, term, compensation. Detention homes or juvenile farms for girls established under the provisions of K.S.A. 38-511 to 38-514, inclusive, and amendments thereto, shall be in the charge of a person or persons to be selected by the judge of the district court. Such person or persons shall receive and have the advisory assistance of a board consisting of five (5) residents of such county who shall be appointed by the board of county commissioners. Each member shall be appointed for a term of four (4) years, and such advisory board shall at all times have access to the home and each department thereof and shall be entitled to familiarity with every detail in its management. The members of such advisory board shall receive no compensation. The salary of the person or persons in charge of the home or farm shall be fixed by the board of county commissioners and warrants shall be drawn for the payment of such salary and all other bills regularly allowed by said board of county commissioners on account of the expenses incurred for the maintenance of said home.

History: L. 1929, ch. 194, § 1; L. 1975, ch. 52, § 14; L. 1976, ch. 145, § 170; Jan. 10, 1977.



38-523 Farm or home; election; petition; bonds or tax levy.

38-523. Farm or home; election; petition; bonds or tax levy. The board of county commissioners of any county having a population of more than 120,000 wherein territory has been designated as an urban area may acquire the necessary grounds and erect and provide for the maintenance of suitable buildings, improvements, facilities and equipment for a juvenile farm or detention home for children under the age of 18 years who are deprived, wayward, miscreant, delinquent, children in need of care or juvenile offenders. In any such county the board of county commissioners may submit the question of the establishing, improving and equipping the detention home or juvenile farm to the qualified electors of the county, at a general election or at a special election called for that purpose. Upon the presentation of a petition signed by more than 2,500 of the qualified electors of the county, as determined by the election commissioner from the poll books in the elections office, the board of county commissioners shall be required to submit the question to the voters at a general election or at a special election called for such purpose. There shall also be submitted at the same election the question of whether the funds required for the establishing, improving and equipping of such detention home or juvenile farm and grounds shall be raised by the issuance of bonds in an amount not exceeding $150,000 or by a special tax levy of one mill on each dollar of assessed taxable tangible property in the county, for a period of one year.

If a majority of those voting on such proposition vote in favor of establishing the detention home or juvenile farm and shall elect to raise the funds necessary therefor by the issuance of bonds, the county commissioners may issue general obligation bonds of the county in the sum determined necessary by the board to purchase the land and establish, improve and equip the detention home or juvenile farm and grounds, but the sum shall not exceed $150,000. The bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law. The bonds shall not be subject to nor within any bonded debt limitation prescribed by the laws of the state and shall not be considered or included in applying any other law limiting bonded indebtedness.

If a majority of those voting on the proposition vote in favor of establishing the detention home or juvenile farm and grounds, and elect to raise the funds necessary therefor by a special tax levy, the county commissioners shall levy a tax upon all of the taxable tangible property in the county in the amount determined necessary to purchase the property and improve and equip the detention home or juvenile farm and grounds, but the tax so levied shall not exceed one mill on each dollar of the assessed tangible valuation in the county for one year. The tax levy herein authorized shall be in addition to all other tax levies authorized or limited by law, and shall not be subject to nor within the aggregate tax levy limits prescribed by K.S.A. 79-1947, or amendments thereto.

History: L. 1959, ch. 152, § 1; L. 1982, ch. 182, § 129; Jan. 1, 1983.



38-524 Same; donations; regulations.

38-524. Same; donations; regulations. The county may receive donations and bequests of either money or property for the purpose of establishing and maintaining such detention home or juvenile farm and grounds. The judge of the district court shall make all regulations necessary for the supervision and conducting of said detention home or juvenile farm and grounds.

History: L. 1959, ch. 152, § 2; L. 1965, ch. 276, § 1; L. 1976, ch. 145, § 171; Jan. 10, 1977.



38-525 Same; commitments to home.

38-525. Same; commitments to home. Any boy or girl over whom the judge of the district court is by law given jurisdiction and authority, may be committed to such home, in the discretion of said court.

History: L. 1959, ch. 152, § 3; L. 1976, ch. 145, § 172; Jan. 10, 1977.



38-526 Same; management; advisory board; compensation; salary of person in charge, how paid.

38-526. Same; management; advisory board; compensation; salary of person in charge, how paid. The detention home or district farm shall be in charge of a person or persons to be selected by the judge of the district court. The judge of the district court shall appoint two (2) members of an advisory board and the board of county commissioners by resolution shall appoint three (3) members of said advisory board which shall consist of five (5) members who shall be persons other than county commissioners and shall serve at the pleasure of the appointing authority. The advisory board shall consult with and advise the person or persons in charge of the home or farm and judge of the district court concerning the problems at the home or farm; and said judge may delegate such supervisory powers as the judge may see fit to the board, and the board is authorized to exercise the powers so delegated. The members of such advisory board shall receive no compensation. The salary of the person or persons in charge of the home or farm shall be fixed by the judge of the district court and shall be payable from funds collected for the maintenance of such home or farm.

History: L. 1959, ch. 152, § 4; L. 1965, ch. 276, § 2; L. 1975, ch. 52, § 15; L. 1976, ch. 145, § 173; Jan. 10, 1977.



38-528 Homes for children under 18; petition; election; lease of building; control of home.

38-528. Homes for children under 18; petition; election; lease of building; control of home. The boards of county commissioners of any two (2) or more counties jointly may provide a detention home or juvenile farm for the purpose of caring for children under eighteen (18) years of age who are in the custody of the judge of the district court; or upon presentation to the board of county commissioners of each of such counties of a petition signed by at least fifteen percent (15%) of the voters of said county as determined by the total vote cast for the office of secretary of state at the last preceding general election, said boards shall each call an election to be held at the date of the next succeeding election and shall submit at such election the question of establishing such joint detention home or juvenile farm. Such question shall appear upon the ballot as follows:

For the "detention home" (juvenile farm)    ☐

Against the "detention home" (juvenile farm)    ☐

And if a majority of the votes cast for and against such proposition in each such county shall be in favor of such establishment, the boards of county commissioners of such counties shall proceed to establish the same as herein provided. Until a properly equipped home or farm has been provided, such boards of county commissioners may lease or rent a suitable building or part thereof, for a term not to exceed five (5) years to be used for such purposes.

Control of the home or farm shall be under a board of directors composed of the judge of the district court and one county commissioner of each of the participating counties.

History: L. 1963, ch. 252, § 1; L. 1976, ch. 145, § 174; Jan. 10, 1977.



38-529 Same; agreement for joint action by county commissioners; resolution; specifications for agreement; approval by attorney general.

38-529. Same; agreement for joint action by county commissioners; resolution; specifications for agreement; approval by attorney general. Before the boards of county commissioners shall provide a detention home or juvenile farm as authorized by K.S.A. 38-528, said boards shall enter into an agreement for joint or co-operative action pursuant to the provisions of this act. Appropriate action by resolution by each of such boards of county commissioners shall be necessary before any such agreement may enter into force. Such agreement shall specify the following:

(a) Its duration.

(b) The precise organization, composition and nature of any separate legal or administrative entity created thereby together with the powers delegated thereto.

(c) Its purpose or purposes.

(d) The manner of financing the joint undertaking and of establishing and maintaining a budget therefor.

(e) The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination.

(f) Any other necessary and proper matters.

In the event that the agreement does not establish a separate legal entity to conduct the joint undertaking, the agreement shall, in addition to items (a), (c), (d), (e) and (f) listed above, contain the following: (1) Provision for an administrator or a joint board responsible for administering the joint undertaking; and in the case of a joint board, each county party to the agreement shall be represented; and (2) the manner of acquiring, holding and disposing of real and personal property used in the joint undertaking.

Every agreement made hereunder shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general who shall determine whether the agreement is in proper form and compatible with the laws of this state. The attorney general shall approve any agreement submitted to him hereunder unless he shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the boards of county commissioners concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure of the attorney general to disapprove an agreement submitted hereunder within ninety (90) days of its submission shall constitute approval thereof.

History: L. 1963, ch. 252, § 2; June 30.



38-530 Same; filing of agreement with registers of deeds and secretary of state.

38-530. Same; filing of agreement with registers of deeds and secretary of state. Prior to its entry into force, an agreement made pursuant to this act shall be filed with the register of deeds of each of the counties participating in such joint undertaking and with the secretary of state.

History: L. 1963, ch. 252, § 3; June 30.



38-531 Same; management; purpose.

38-531. Same; management; purpose. The detention home shall be in the charge of a person or persons who shall be under the supervision of the judge of the district court of the county in which the detention home is located. The inmates of the detention home shall be controlled as far as possible through parental care. The children shall be placed in the public schools if possible, or the boards of county commissioners of the counties party to the joint undertaking may provide for separate instruction within the home. The detention home shall supplement the work of the district court and shall be used instead of any jail or prison, but it shall be the policy of the judge of the district court, court services officer and the person or persons in charge of the detention home to make the detention home a temporary home and as soon as possible to provide for the return of the inmates of the home to their biological parents, adoptive parents or legal guardians.

History: L. 1963, ch. 252, § 4; L. 1975, ch. 52, § 16; L. 1976, ch. 145, § 175; L. 1984, ch. 112, § 12; July 1.



38-532 Same; duties of matron or superintendent; records and reports.

38-532. Same; duties of matron or superintendent; records and reports. It shall be the duty of the matron or superintendent of the detention home to keep a complete record by counties of all inmates of the home, including age, sex, time of admission, and time of discharge, conduct and character, state of health at time of admission and dismissal, and shall make a monthly report to the judge of the district court of each county party to the joint undertaking and to the judge of the district court of any other county from which juveniles have been received into the home. Such monthly report shall be made on a uniform form which shall be provided by the judge of the district court of the county in which the detention home is located.

History: L. 1963, ch. 252, § 5; L. 1976, ch. 145, § 176; Jan. 10, 1977.



38-533 Same; maintenance and improvement; tax levy, use of proceeds.

38-533. Same; maintenance and improvement; tax levy, use of proceeds. For the purposes of paying its share of the cost of the purchase, improvement, support and maintenance of such detention home or juvenile farm as determined by the agreement for the joint undertaking and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the board of county commissioners of each county party to the agreement shall levy an annual tax on all the assessed taxable tangible property of the county.

History: L. 1963, ch. 252, § 6; L. 1970, ch. 100, § 35; L. 1975, ch. 162, § 30; L. 1979, ch. 52, § 145; July 1.



38-534 Same; issuance of bonds in counties party to undertaking, when; election provisions.

38-534. Same; issuance of bonds in counties party to undertaking, when; election provisions. The board of county commissioners of any county party to a joint undertaking as authorized by this act is hereby empowered by resolution and order of said board to submit to the qualified electors of the county at a general or special election the question of the issuance of the bonds of said county in an amount not exceeding two hundred thousand dollars ($200,000) for the purpose of providing funds for the construction, enlargement, remodeling, equipping and furnishing the said detention home or juvenile farm and the acquisition of necessary ground therefor or for any one or more of such purposes. Action by the board of county commissioners as herein authorized may be compelled by there being presented to said board a petition signed by twenty-five percent (25%) of the electors of said county as evidenced by the total vote cast in said county for secretary of state at the last preceding general election.

The board of county commissioners shall submit the question to the qualified electors of the county at the next general election to be held in the county, or if no general election shall be held within six (6) months from the date said petition is presented, then at a special election which shall be called for that purpose, if requested in the petition. On submitting any such proposition to the electors of the county at a general or special election the ballots shall have printed thereon the nature of the proposal, and if a majority of the votes cast at such general or special election, shall be in favor of the issuance of bonds for the purpose of constructing, enlarging, remodeling, equipping and furnishing the same, and the purchase of such ground as may be necessary, or for any one or more of such purposes, it shall be the duty of the board of county commissioners to take action forthwith for the issuance of such bonds: Provided, That no such bonds shall be issued until and unless the other county or counties shall likewise have authorized the issuance of bonds for such purpose or purposes in the amount agreed upon by the boards of county commissioners parties to the joint undertaking.

The question of the issuance of bonds may be submitted to the electors of the county at the same time and as a part of the submission of the question of establishing of a detention home or juvenile farm as authorized by K.S.A. 38-528. All bonds issued under the authority of this section shall be issued, sold, delivered and retired in accordance with the provisions of the general bond law.

History: L. 1963, ch. 252, § 7; June 30.



38-535 Same; disposition of taxes collected and proceeds of bonds issued.

38-535. Same; disposition of taxes collected and proceeds of bonds issued. All taxes collected under the authority of this act and all the proceeds of bonds issued under the authority of this act shall be paid over to the county treasurer of the county in which such detention home or juvenile farm is located or to be located. The county treasurer of such county shall place said moneys in a special fund or funds and the same shall be disbursed for the purposes for which the taxes were levied or the bonds issued in like manner as if all of such moneys had been derived from tax levies or bonds issued by the county in which such detention home or juvenile home is located or to be located and in accordance with the agreement entered into by the participating counties.

History: L. 1963, ch. 252, § 8; June 30.



38-536 Care for children under 18 in custody of district court.

38-536. Care for children under 18 in custody of district court. The county commissioners of each county having a population of more than one hundred thirty thousand (130,000) and less than one hundred eighty-five thousand (185,000) inhabitants in this state may provide parental, detention or juvenile homes or schools or youth centers for the purpose of caring for children under eighteen (18) years of age in the custody or under the jurisdiction of the district court.

History: L. 1967, ch. 242, § 1; L. 1976, ch. 145, § 177; Jan. 10, 1977.



38-537 Maintenance and support; tax levy, use of proceeds.

38-537. Maintenance and support; tax levy, use of proceeds. For the improvement, support, operation and maintenance of such home, school or youth center and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the county commissioners shall levy a tax as in the case of providing for other expenses of the county on all taxable tangible property of said county.

History: L. 1967, ch. 242, § 2; L. 1970, ch. 100, § 36; L. 1975, ch. 162, § 31; L. 1979, ch. 52, § 146; July 1.



38-538 Superintendent or director; board of directors; appointment; terms; duties.

38-538. Superintendent or director; board of directors; appointment; terms; duties. The parental detention or juvenile home or school or youth center shall be under the supervision of a superintendent or a director and other staff and employees, who shall be selected by and under the direction and supervision of the detention or parental home or youth center board of directors. The board of directors shall consist of six citizens of the county appointed and qualified as provided by this section. The judges of the district court of the county shall appoint three members of the board of directors as follows: A person expert in the care and treatment of both physical and emotional illnesses of children, a member of the board of education of the school system of the city of the first class within the county and a practicing member of the bar of the county. The board of county commissioners shall appoint three persons as follows: A person expert in law enforcement within the county; a person expert in business methods, bookkeeping, record keeping and accounting; and a representative or citizen at large. The members of the board of directors shall serve terms of three years commencing July 1 of the year of their appointment and ending at the expiration of three years unless terminated by resignation or inability to serve, the inability to be determined by the appointing authority. The board of directors shall establish program principles for the care and treatment of children committed to the center and shall generally supervise the operation of the center consistent with the revised Kansas code for care of children and the Kansas juvenile justice code and good child care principles.

History: L. 1967, ch. 242, § 3; L. 1970, ch. 162, § 1; L. 1982, ch. 182, § 130; L. 2006, ch. 200, § 92; Jan. 1, 2007.



38-539 Bequests and donations.

38-539. Bequests and donations. The county commissioners may receive donations and bequests of either money or property for the use of the parental, detention or juvenile home or school or youth center.

History: L. 1967, ch. 242, § 4; July 1.



38-540 Commitment to home by district court.

38-540. Commitment to home by district court. Any boy or girl over whom the judge of the district court is by law given jurisdiction and authority, may be committed to such home in the discretion of said court.

History: L. 1967, ch. 242, § 5; L. 1976, ch. 145, § 178; Jan. 10, 1977.



38-541 Youth camps for children under 18; board of directors.

38-541. Youth camps for children under 18; board of directors. The boards of county commissioners of any two (2) or more counties jointly may provide a youth camp or home for the purpose of caring for children under eighteen (18) years of age who are in the custody of the judge of the district court or other courts of records.

Control of the youth camp or home shall be under a board of directors composed of the members of the boards of county commissioners of the participating counties and the judge of the district court of one of such counties to be selected by the county commissioner members of such board.

History: L. 1970, ch. 163, § 1; L. 1976, ch. 145, § 179; Jan. 10, 1977.



38-542 Agreements for establishment; contents; conditions.

38-542. Agreements for establishment; contents; conditions. Before the boards of county commissioners shall provide a youth camp or home as authorized by K.S.A. 38-541, said boards shall enter into an agreement for joint or co-operative action pursuant to the provisions of this act. Appropriate action by resolution by each of such boards of county commissioners shall be necessary before any such agreement may enter into force. Such agreement shall specify the following:

(a) Its duration.

(b) The precise organization, composition and nature of any separate legal or administrative entity created thereby together with the powers delegated thereto.

(c) Its purpose or purposes.

(d) The manner of financing the joint undertaking and of establishing and maintaining a budget therefor.

(e) The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination.

(f) Any other necessary and proper matters.

In the event that the agreement does not establish a separate legal entity to conduct the joint undertaking, the agreement shall, in addition to items (a), (c), (d), (e) and (f) listed above, contain the following: (1) Provision for an administrator or a joint board responsible for administering the joint undertaking; and in the case of a joint board, each county party to the agreement shall be represented; and (2) the manner of acquiring, holding and disposing of real and personal property used in the joint undertaking.

Every agreement made hereunder shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general who shall determine whether the agreement is in proper form and compatible with the laws of this state. Failure of the attorney general to disapprove an agreement submitted hereunder within ninety (90) days of its submission shall constitute approval thereof.

History: L. 1970, ch. 163, § 2; July 1.



38-543 Agreements to be filed.

38-543. Agreements to be filed. Prior to its entry into force, an agreement made pursuant to this act shall be filed with the register of deeds of each of the counties participating in such joint undertaking and with the secretary of state.

History: L. 1970, ch. 163, § 3; July 1.



38-544 Management; purpose.

38-544. Management; purpose. The youth camp or home shall be in charge of a superintendent who shall be under the supervision of the board of directors. The youths who are placed in the youth camp or home shall be controlled as far as possible through parental care. The youths shall be placed in the public schools if possible, or the boards of county commissioners of the counties party to the joint undertaking may provide for separate instruction within the youth camp or home. The youth camp or home shall supplement the work of the district court and may be used instead of any jail or prison, but it shall be the policy of the judge of the district court, probation officer and the superintendent of the youth camp or home to make the youth camp or home a temporary home, and as soon as possible to provide for the return of youths placed in the youth camp or home to their biological parents, adoptive parents or legal guardians.

History: L. 1970, ch. 163, § 4; L. 1976, ch. 145, § 180; L. 1984, ch. 112, § 13; July 1.



38-545 Same; records and reports of superintendent.

38-545. Same; records and reports of superintendent. It shall be the duty of the superintendent of the youth camp or home to keep a complete record by counties of all youths placed in the youth camp or home, including age, sex, time of admission, and time of discharge, conduct and character, state of health at time of admission and dismissal, and shall make a monthly report to the judge of the district court of each county party to the joint undertaking and to the judge of any other county from which juveniles have been received into the youth camp or home. Such monthly report shall be made on a form prescribed by the board of directors.

History: L. 1970, ch. 163, § 5; L. 1976, ch. 145, § 181; Jan. 10, 1977.



38-546 Same; maintenance and improvement; tax levy, use of proceeds; publication of resolution; protest petition and election.

38-546. Same; maintenance and improvement; tax levy, use of proceeds; publication of resolution; protest petition and election. For the purposes of paying its share of the cost of the purchase, improvement, support and maintenance of such youth camp or home as determined by the agreement for the joint undertaking and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the board of county commissioners of each county party to the agreement shall levy an annual tax on all the assessed taxable tangible property of the county, which tax in any one year shall not exceed a rate of one mill. Before any such tax shall be levied, the board of county commissioners of the county shall publish a resolution once each week for two consecutive weeks in the official newspaper of such county stating the amount of the tax proposed to be levied, the purpose for which such levy is proposed to be made and that if within thirty (30) days following the last publication of such resolution a petition signed by electors equal in number to not less than five percent (5%) of the electors of such county which voted for secretary of state at the last preceding general election shall be filed in the office of the county election officer of such county requesting an election upon the proposition to levy such tax, that no such tax shall be levied without the question of levying the same having been first submitted to and been approved by a majority of the electors of such county voting at an election called and held thereon. If a valid petition is filed within the time specified with the county election officer of the county no tax shall be levied until the question of levying the same shall have been submitted to and been approved by a majority of the electors of the county voting at an election called and held thereon. No such levies shall be made until and unless the other county or counties shall likewise have authorized the levy of taxes for such purpose or purposes in the amount agreed upon by the board of county commissioners parties to the joint undertaking. All elections called and held under the provisions of this section shall be called and held in the manner provided for the calling and holding of elections under the general bond law. One-half (1/2) mill of such tax levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to or within any tax levy limit or aggregate tax levy limit prescribed by article 19 of chapter 79 of the Kansas Statutes Annotated or of any other law of this state.

History: L. 1970, ch. 163, § 6; L. 1979, ch. 52, § 147; July 1.



38-547 Bond issues; protest petitions for election; limitations upon issuance.

38-547. Bond issues; protest petitions for election; limitations upon issuance. The boards of county commissioners of counties party to a joint undertaking as authorized by this act may by resolution provide for the issuance of bonds of such counties in an amount not exceeding two hundred thousand dollars ($200,000) for the purpose of providing funds for the construction, enlargement, remodeling, equipping and furnishing of a youth camp or home and the acquisition of necessary ground therefor or for any one or more of such purposes. Resolutions authorizing the issuance of bonds under the provisions of this act shall be published in the official county papers of the counties party to such joint undertaking and shall be published once each week for two (2) consecutive weeks therein. Such resolution shall state the amount of bonds proposed to be issued, the purpose for which the proceeds shall be used and shall state that if within thirty (30) days following the last publication of such resolution a petition signed by electors equal in number to not less than five percent (5%) of the electors of such county which voted for secretary of state at the last preceding general election shall be filed in the office of the county election officer of such county requesting an election upon the proposition to issue such bonds, that no such bonds shall be issued without the question of issuing the same having been first submitted to and been approved by a majority of the electors of such county voting at the election called and held thereon. If a valid petition is filed within the time specified with the county election officer of either county no bonds shall be issued by the board of county commissioners of either county until the question of their issuance shall have been submitted to and been approved by the electors of both counties voting at elections called and held thereon. On submitting any such proposition to the electors of the county at a general or special election the ballots shall have printed thereon the nature of the proposal, and if a majority of the votes cast at such general or special election, shall be in favor of the issuance of bonds for the purpose of constructing, enlarging, remodeling, equipping and furnishing the same, and the purchase of such ground as may be necessary, or for any one or more of such purposes, the board of county commissioners shall take action for the issuance of such bonds: Provided, That no such bonds shall be issued until and unless the other county or counties shall likewise have authorized the issuance of bonds for such purpose or purposes in the amount agreed upon by the boards of county commissioners parties to the joint undertaking.

All bonds issued under the authority of this section shall be issued, sold, delivered and retired in accordance with the provisions of the general bond law.

History: L. 1970, ch. 163, § 7; July 1.



38-548 Same; proceeds of tax levy into special fund.

38-548. Same; proceeds of tax levy into special fund. All taxes collected under the authority of this act, except for amounts to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, and all the proceeds of bonds issued under the authority of this act shall be paid over to the county treasurer of the county in which such youth camp or home is located or to be located. The county treasurer of such county shall place said moneys in a special fund or funds and the same shall be disbursed for the purposes for which the taxes were levied or the bonds issued in like manner as if all of such moneys had been derived from tax levies or bonds issued by the county in which such youth camp or home is located or to be located and in accordance with the agreement entered into by the participating counties. Such county treasurer shall execute to the state of Kansas a corporate surety bond issued by a company authorized to do business in the state of Kansas to be approved by the board of directors in an amount fixed by such board at not less than one and one-third times the maximum amount of moneys on hand at any time in such special fund. The board of directors may apply for and accept a grant, gift or aid from the state or federal government or from any private source, and if so accepted the same shall be deposited to the credit of the special fund provided for in this section.

History: L. 1970, ch. 163, § 8; L. 1979, ch. 52, § 148; July 1.



38-549 No-fund warrants.

38-549. No-fund warrants. The board of directors of any youth camp or home may adopt a resolution at any time before tax moneys are available under authority of this act, and such resolution may provide for the issuance of no-fund warrants in an amount not to exceed the amount which would be produced by a one mill levy on the assessed taxable tangible property in the contracting counties. Such no-fund warrants may be issued without the approval of the state board of tax appeals, and in all other respects shall be issued in accordance to statutes related to no-fund warrants.

History: L. 1970, ch. 163, § 9; L. 2008, ch. 109, § 58; L. 2014, ch. 141, § 52; July 1.



38-550 Contracts for care of youths; expense determination and payment.

38-550. Contracts for care of youths; expense determination and payment. The board of directors of any youth camp or home may contract with the board of county commissioners of any county for the payment of expenses for any youth residing in the county of such board of county commissioners, when such youth is placed in a youth camp or home. In the absence of such a contract, no youth shall be so placed unless he resides in one of the contracting counties or unless such expenses are paid by the state board of social welfare or some person or agency other than one of the contracting counties. Such expenses shall be determined by the board of the directors from time to time and shall be in an amount which is sufficient to defray all costs and expenses of the youth camp or home allocated and apportioned to such youth.

History: L. 1970, ch. 163, § 10; July 1.



38-553 Definitions.

38-553. Definitions. As used in this act, unless the context otherwise requires:

(a) "Youth camp and home" means a parental home operated by a board of directors as provided in this act.

(b) "Youth" means child adjudicated to be a delinquent child, miscreant child, wayward child, traffic offender, truant, deprived child, child in need of care or juvenile offender.

History: L. 1970, ch. 163, § 13; L. 1982, ch. 182, § 131; Jan. 1, 1983.



38-554 Youth residential and detention facilities in Sedgwick county; administration and control; budget; tax levy, use of proceeds.

38-554. Youth residential and detention facilities in Sedgwick county; administration and control; budget; tax levy, use of proceeds. The board of county commissioners of Sedgwick county shall authorize an expenditure per annum for allowed expenses incurred in the operation of public youth residential and detention facilities.

The administration and control of such facilities shall be under the supervision of the board of county commissioners. The board of county commissioners shall set an annual budget of the costs and expenses for the purchase, improvement, operation and maintenance of the facilities and payment of salaries of staff members. The board of county commissioners shall levy a tax as in the case of providing for other expenses of the county on the assessed taxable valuation of the county for such purpose and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1970, ch. 164, § 2; L. 1972, ch. 153, § 22; L. 1973, ch. 175, § 38; L. 1974, ch. 361, § 50; L. 1975, ch. 162, § 32; L. 1976, ch. 207, § 3; L. 1979, ch. 122, § 3; L. 1979, ch. 123, § 1; L. 1986, ch. 156, § 1; July 1.



38-555 Public youth residential facilities in Johnson county; staff requirements; budget; tax levy, use of proceeds.

38-555. Public youth residential facilities in Johnson county; staff requirements; budget; tax levy, use of proceeds. In Johnson county the operation of public youth residential facilities shall be under the supervision and control of the district court. The chief judge of the district court shall determine staff requirements and appoint and supervise staff members of such facilities in accordance with the personnel policies and compensation plan adopted by the board of county commissioners. The board of county commissioners shall set an annual budget of the costs and expenses for the purchase, improvement, operation and maintenance of such facilities and payment of salaries of staff members. The county commissioners shall levy a tax as in the case of providing for other expenses of the county on the assessed taxable valuation of such county for the purpose and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1972, ch. 165, § 2; L. 1973, ch. 185, § 1; L. 1973, ch. 175, § 39; L. 1974, ch. 361, § 51; L. 1975, ch. 162, § 33; L. 1976, ch. 207, § 4; L. 1979, ch. 122, § 4; L. 1979, ch. 123, § 2; L. 1988, ch. 136, § 1; L. 1999, ch. 57, § 43; July 1.






Article 6 CHILD LABOR

38-601 Children under 14, employment.

38-601. Children under 14, employment. No child under fourteen (14) years of age shall be at any time employed at any occupation or trade in any business or service, except as provided by K.S.A. 38-614.

History: L. 1917, ch. 227, § 1; R.S. 1923, 38-601; L. 1973, ch. 183, § 1; July 1.



38-602 Children under 18, employment; rules and regulations.

38-602. Children under 18, employment; rules and regulations. No child under eighteen (18) years of age shall be at any time employed in any occupation, trade or business which is in any way dangerous or injurious to the life, health, safety, morals or welfare of such minor. The state labor commissioner is hereby authorized and empowered, from time to time, to hold public hearings to determine work, trade or occupations which are within the prohibition of this section, and he shall adopt appropriate rules and regulations, after public hearings thereon, prohibiting or regulating employment of minors in any work, trade or occupation found to be dangerous or injurious to the life, health, safety, morals or welfare of minors under the age of eighteen (18) years: Provided, That no child under the age of eighteen (18) shall be employed in any of the occupations declared by the United States secretary of labor to be within the hazardous occupation regulations issued pursuant to the child labor provisions of the fair labor standards act on July 1, 1973.

History: L. 1917, ch. 227, § 2; R.S. 1923, 38-602; L. 1943, ch. 178, § 1; L. 1973, ch. 183, § 2; July 1.



38-603 Children under 16, employment.

38-603. Children under 16, employment. (a) No child under sixteen (16) years of age, who is employed in any of the several vocations mentioned in this act, or in the transmission of merchandise or messages, or any hotel, restaurant or mercantile establishment shall be employed before 7 a.m., or after 10 p.m., except on any evening that does not precede a school day, nor more than eight (8) hours in any one calendar day, nor more than forty (40) hours in any one week.

(b) The provisions of this section shall not apply to any student engaged in school food service preparation nor shall such provisions apply to the employment of a student-learner who is enrolled in a course of study and training in a cooperative vocational training program under a recognized state or local educational authority, or in a course of study in a substantially similar program conducted by a private school: Provided, That such a student-learner is employed under a written agreement which shall provide: (1) That the work of the student-learner shall be incidental to his training, and shall be under the supervision of a teacher-coordinator employed by the school; and (2) that a schedule of organized and progressive work processes to be performed on the job shall have been prepared. Such a written agreement shall carry the name of the student-learner, and shall be signed by the employer and the school coordinator or principal.

History: L. 1917, ch. 227, § 3; R.S. 1923, 38-603; L. 1973, ch. 183, § 3; July 1.



38-604 Work permit required; exception.

38-604. Work permit required; exception. That all persons, firms, or corporations employing children under sixteen (16) years of age in any of the vocations mentioned in this act, shall be required to first obtain and keep on file and accessible to any inspector or officer charged with the enforcement of this act, the work permit as hereinafter provided for: Provided, That if such children are enrolled in or attending any secondary school within the state, no such work permit shall be required.

History: L. 1917, ch. 227, § 4; R.S. 1923, 38-604; L. 1972, ch. 163, § 1; July 1.



38-605 Notice of hours of labor.

38-605. Notice of hours of labor. That every employer shall keep posted in a conspicuous place near the principal entrance, in any establishment where children under sixteen years of age are employed, permitted or suffered to work, a notice stating the maximum number of hours such child may be required, or permitted to work, on each day of the week, the hours of commencing and stopping work and the hours allowed for dinner or other meals. The form for such notice shall be furnished by the state labor commissioner, and the employment of any child for a longer time in any day than so stated, or at any time other than as stated in said notice, shall be deemed a violation of the provisions of this act.

History: L. 1917, ch. 227, § 5; May 26; R.S. 1923, 38-605.



38-606 Work permits, requirements before issuance.

38-606. Work permits, requirements before issuance. The superintendent of schools or his or her duly authorized representative, or the judge of the district court, shall issue a work permit only after he or she has received, examined, approved, and filed the following papers duly executed, namely:

First. A written statement signed by the person for whom the child expects to work, or by some one duly authorized by such person, stating the occupation at which he or she intends to employ such child.

Second. The school record of such child properly filled out and signed by the principal of the school last attended, setting forth that such child has completed the course of study prescribed for elementary schools by the state board of education. In case such school record is not available then the official issuing the permit shall cause such child to be examined to determine whether or not such child has the educational qualifications equivalent to a completion of the elementary course of study prescribed by the state board of education, and shall file in the office a statement setting forth the result of such examination: Provided, That a permit may be issued to allow a child who has not completed the course of study provided for herein to work when school is not in session in the district in which such child resides, subject to all the other limitations of this act.

Third. Evidence of age of the child, showing that the child is fourteen years of age; and that the state labor commissioner shall be, and hereby is authorized, empowered, and directed to make and prescribe, and from time to time to change and amend such rules and regulations, not in conflict with this act, as he or she may deem necessary and proper to secure satisfactory evidence of the age of the child applying for a work permit: Provided, however, That the evidence of age, and the manner of preparing and producing such evidence, required under such rules and regulations, shall comply substantially with the requirements as to proof of age prescribed by any rules and regulations made pursuant to the act of congress entitled, "An act to prevent interstate commerce in the products of child labor, and for other purposes, approved September 1, 1916," and any amendments thereto hereafter made.

History: L. 1917, ch. 227, § 6; R.S. 1923, 38-606; L. 1976, ch. 145, § 183; Jan. 10, 1977.



38-607 Contents of permit.

38-607. Contents of permit. That every work permit shall state the name, sex, the date and place of birth, and the place of residence, and describe the color of the hair and eyes, and the height and weight of such child, and shall contain a statement of the proof of age accepted and shall verify that the papers required by the preceding sections have been duly examined, approved, and filed, and that the child named in such permit has appeared before the official issuing the permit and has been examined. Every such permit shall be signed in the presence of the official issuing the same, by the child in whose name it is issued. It shall show the date of its issue.

History: L. 1917, ch. 227, § 7; May 26; R.S. 1923, 38-607.



38-608 Blanks for permits; duplicates; permit as evidence of age.

38-608. Blanks for permits; duplicates; permit as evidence of age. That the permits provided for under this act shall be issued upon blanks furnished by the state labor commissioner and shall be made out in duplicate; one of such duplicates shall be forthwith returned to the state labor commissioner, by the party issuing the same, with a statement of the character and substance of the evidence offered prior to the issuance of such permit. Such permit shall be sufficient protection to the employer of any child as to the age of such child, except when such employer has actual knowledge of the falsity of such permit.

History: L. 1917, ch. 227, § 8; May 26; R.S. 1923, 38-608.



38-609 Return of permit on termination of employment.

38-609. Return of permit on termination of employment. That on the termination of the employment of a child whose work permit is on file, such permit shall be returned by the employer within two days to the official who issued the same; upon receipt of which the official shall transmit the same or a copy of the same to the state labor commissioner.

History: L. 1917, ch. 227, § 9; May 26; R.S. 1923, 38-609.



38-610 Revocation of permit.

38-610. Revocation of permit. That whenever it shall appear to the state labor commissioner that any permit has been improperly or illegally issued or that the physical or moral welfare of such child could be best served by the revocation of such permit, he may forthwith revoke the same, and shall then notify the person employing such child and the child holding such permit of such revocation.

History: L. 1917, ch. 227, § 10; May 26; R.S. 1923, 38-610.



38-611 Duties of inspector and county attorney.

38-611. Duties of inspector and county attorney. That it shall be the duty of the state labor commissioner, and his deputies, to inspect the permits and lists hereinabove provided for, to examine children employed in factories, workshops, theaters, elevators, packing houses and mines, and the vocations mentioned in K.S.A. 38-601 and 38-602, as to their age and education, and to file complaints in any court of competent jurisdiction to enforce the provisions of this act, and it shall be the duty of the county attorney of the proper county to appear and prosecute all complaints so filed.

History: L. 1917, ch. 227, § 11; May 26; R.S. 1923, 38-611.



38-612 Penalty for unlawful employment.

38-612. Penalty for unlawful employment. That any person, firm or corporation employing any person or child in violation of any provision of this act, or permitting or conniving at such violation, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum not less than twenty-five dollars nor more than one hundred dollars, or by imprisonment in the county jail for a period of not less than thirty days nor more than ninety days.

History: L. 1917, ch. 227, § 12; May 26; R.S. 1923, 38-612.



38-613 Federal aid, labor commissioner authorized to receive.

38-613. Federal aid, labor commissioner authorized to receive. The state labor commissioner is hereby authorized to receive any federal aid or assistance that is authorized by law to be expended for purposes relating to article 6 of chapter 38 of the Kansas Statutes Annotated.

History: L. 1973, ch. 183, § 4; July 1.



38-614 Activities not considered employment; performance prohibited, when.

38-614. Activities not considered employment; performance prohibited, when. For the purposes of article 6 of chapter 38 of the Kansas Statutes Annotated, and amendments thereto, the following shall not be considered employment:

(1) Children employed by their parents in nonhazardous occupations;

(2) domestic service;

(3) casual labor in or around a private home;

(4) delivery or messenger work;

(5) delivering or distributing newspapers or shopping news;

(6) agricultural, horticultural, livestock or dairying pursuits and employments incident thereto; and

(7) except as provided by K.S.A. 38-615 through 38-622, and amendments thereto, children employed as actors, actresses or performers in motion pictures, theatrical, radio or television productions.

Such exempt services shall not be performed by a child attending school during hours in which the public school is in session in the district in which such child resides.

History: L. 1973, ch. 183, § 5; L. 1982, ch. 183, § 1; L. 2000, ch. 174, § 10; July 1.



38-615 Employment of minor child entertainers; definitions.

38-615. Employment of minor child entertainers; definitions. As used in this act:

(a) "Artistic or creative services" includes, but is not limited to, services as an actor, actress, dancer, musician, comedian, singer, stunt-person, voice-over artist or other performer or entertainer, or as a song writer, musical producer or arranger, writer, director, producer, production executive, choreographer, composer, conductor or designer.

(b) "Casting agency" means an agency that provides one or more performers for a fee.

(c) "Gross earnings" means an amount of $5,000 or more paid directly to the minor pursuant to the contract, including the payment of any advances to the minor pursuant to the contract, but excluding deductions to offset those advances or other expenses incurred by the employer pursuant to the contract.

(d) "Minor child" means any unemancipated child in the period of minority as defined in K.S.A. 38-101, and amendments thereto.

History: L. 2000, ch. 174, § 1; July 1.



38-616 Same; infants, requirements; violations, penalty.

38-616. Same; infants, requirements; violations, penalty. (a) No infant under the age of one month may be employed on any motion picture set or location unless a licensed physician and surgeon who is board-certified in pediatrics provides written certification that the infant is at least 15 days old and, in the physician's medical opinion, the infant was carried to full term, was of normal birth weight, is physically capable of handling the stress of filmmaking and the infant's lungs, eyes, heart and immune system are sufficiently developed to withstand the potential risks.

(b) Any parent, guardian or employer of a minor child and any officer or agent of an employer of a minor child, who directly or indirectly violates subsection (a) or who causes or permits a violation of subsection (a), with respect to that minor child, is guilty of a class B misdemeanor.

History: L. 2000, ch. 174, § 2; July 1.



38-617 Same; earnings sole property of minor child.

38-617. Same; earnings sole property of minor child. The earnings and accumulations of a minor child related to a contract of a type described in K.S.A. 38-618, and amendments thereto, shall remain the sole legal property of the minor child.

History: L. 2000, ch. 174, § 3; July 1.



38-618 Same; contracts affected.

38-618. Same; contracts affected. This section applies to the following contracts entered into on or after January 1, 2001, between a minor child and any third-party or parties:

(a) A contract pursuant to which a person is employed or agrees to render artistic or creative services, either directly or through a third party, including, but not limited to, a personal services corporation.

(b) A contract pursuant to which a person agrees to: (1) Purchase or otherwise secure, sell, lease, license or otherwise dispose of literary, musical or dramatic properties, or use of a person's likeness, voice recording, performance or story of or incidents in such person's life, either tangible or intangible or any rights therein to use in motion pictures, television, the production of sound recordings in any format now known or hereafter devised, the legitimate or living stage, or otherwise in the entertainment field.

(c) A contract pursuant to which a person is employed or agrees to render services as a participant or player in a sport.

(d) Where a minor child renders services as an extra, background performer or in a similar capacity, through a casting agency, the casting agency or service shall be considered the minor child's employer for the purposes of this act.

History: L. 2000, ch. 174, § 4; July 1.



38-619 Same; disaffirmance precluded upon judicial approval of contract; approval procedure.

38-619. Same; disaffirmance precluded upon judicial approval of contract; approval procedure. (a) A contract, otherwise valid, of a type described in K.S.A. 38-618, and amendments thereto, entered into during one's minority, cannot be disaffirmed on that ground, either during the minority of the person entering into the contract or at any time thereafter, if the contract has been approved by the district court in any county in which the minor resides or is employed or in which any party to the contract has its principal office in this state for the transaction of business.

(b) Approval of the district court may be given upon petition of any party to the contract, after such reasonable notice to all other parties to the contract as is fixed by the district court, with opportunity for such other parties to appear and be heard.

(c) Approval of the district court given under this section extends to the whole of the contract and all of its terms and provisions, including, but not limited to, any optional or conditional provisions contained in the contract for extension, prolongation or termination of the term of the contract.

(d) For the purposes of any proceeding under this act, a parent or legal guardian entitled to the physical custody, care and control of the minor child at the time of the proceeding shall be considered the minor child's guardian ad litem for the proceeding, unless the district court shall determine that appointment of a different individual as guardian ad litem is required in the best interests of the minor child.

History: L. 2000, ch. 174, § 5; July 1.



38-620 Same; portion of earnings to be set aside in trust fund or savings plan; appointment of trustee; requirements of trust fund; fiduciary relationship established.

38-620. Same; portion of earnings to be set aside in trust fund or savings plan; appointment of trustee; requirements of trust fund; fiduciary relationship established. (a) A parent or guardian, as the case may be, entitled to the physical custody, care and control of a minor child who enters into a contract of a type described in K.S.A. 38-618, and amendments thereto, shall provide a certified copy of the minor child's birth certificate indicating the minor child's minority to the other party or parties to the contract, and in addition, in the case of a guardian, a certified copy of the court document appointing the person as the minor child's legal guardian.

(b) (1) Notwithstanding any other statute, in an order approving a minor child's contract of a type described in K.S.A. 38-618, and amendments thereto, the court shall require that 15% of the minor child's gross earnings pursuant to the contract be set aside by the minor child's employer and preserved for the benefit of the minor child, either in a trust fund or other savings plan approved by the district court.

(2) The district court shall require that at least one parent or legal guardian entitled to the physical custody, care and control of the minor child at the time the order is issued be appointed as trustee of the funds ordered to be set aside for the benefit of the minor child, unless the district court shall determine that appointment of a different individual, individuals, entity or entities as trustee or trustees is required in the best interest of the minor child.

(3) The trustee or trustees of the funds ordered to be set aside shall promptly provide the minor child's employer with the name, address and telephone number of the financial institution where the funds will be held, the name of the account, the number of the account, the name of the minor child beneficiary, the name of the trustee or trustees of the account and any additional information needed by the minor child's employer to deposit into the account the portion of the minor child's gross earnings in accordance with the order. The trustee or trustees shall attach to the written statement a true and accurate photocopy of any information received from the financial institution confirming the creation of the account, such as an account agreement, account terms, passbook or other similar writings.

(4) The minor child's employer shall deposit or disburse the funds as required by the order within 15 business days of receiving the order and receiving from the trustee or trustees the account information required by this section. Notwithstanding any other statute, pending receipt of the trustee's statement, the minor's employer shall hold for the benefit of the minor the percentage ordered by the court of the minor's gross earnings pursuant to the contract.

(5) When making the initial deposit of funds pursuant to the order, the minor child's employer shall provide the financial institution with a copy of the order.

(6) Once the minor child's employer deposits the set aside funds into a trust fund or other savings plan approved by the district court, the minor child's employer shall have no further obligation or duty to monitor or account for the funds. The trustee or trustees of the trust fund or other savings plan shall be the only individual, individuals, entity or entities with the obligation or duty to monitor and account for those funds once they have been deposited by the minor child's employer. The trustee or trustees shall do an annual accounting of the funds held in trust, in an account or other savings plan, in accordance with K.S.A. 59-1606, and amendments thereto.

(7) The district court shall have continuing jurisdiction over the trust fund or other savings plan established pursuant to the order and may at any time, on good cause shown, order that the trust fund or other savings plan be amended or terminated, notwithstanding the provisions of the declaration of trust or other savings plan. If the beneficiary is a minor child, an order amending or terminating a trust fund or other savings plan may be made only after reasonable notice to the beneficiary, to the parent or guardian, if any, and to the trustee or trustees of the funds, with opportunity for all parties to appear and be heard.

(8) The trustee or trustees of the funds ordered to be set aside shall promptly notify the minor child's employer in writing of any change in facts that affect the employer's obligation or ability to set aside the funds in accordance with the order, including, but not limited to, a change of financial institution or account number or the existence of a new or amended order issued pursuant to paragraph (b)(7) amending or terminating the employer's obligations under the original order. The written notification shall include the information set forth in paragraph (b)(3) and shall be accompanied by a true and accurate photocopy of the new or amended order.

(9) A parent or legal guardian, as the case may be, entitled to the physical custody, care and control of the minor child, the minor child through a guardian ad litem or the trustee or trustees, may at any time petition the court to request an increase in the percentage of gross earnings that are set aside for the benefit of the minor child.

(c) (1) Notwithstanding any other statute, for any minor child's contract of a type described in K.S.A. 38-618, and amendments thereto, that is not being submitted for approval by the district court pursuant to K.S.A. 38-618, and amendments thereto, or for which the district court has issued a final order denying approval, 15% of the minor child's gross earnings pursuant to the contract shall be set aside by the minor child's employer either in a trust fund or other savings plan and preserved for the benefit of the minor child in accordance with K.S.A. 38-621, and amendments thereto. At least one parent or legal guardian, as the case may be, entitled to the physical custody, care and control of the minor, shall be the trustee of the funds set aside for the benefit of the minor, unless the court, upon petition by the parent or legal guardian, the minor, through the minor child's guardian ad litem, or the trustee or trustees of the trust, shall determine that appointment of a different individual, individuals, entity or entities as trustee or trustees is required in the best interest of the minor.

(2) A parent or guardian, as the case may be, entitled to the physical custody, care and control of the minor child, shall promptly provide the minor child's employer with a true and accurate photocopy of the trustee's statement and attachments pursuant to subsection (c) of K.S.A. 38-621, and amendments thereto, and in addition, in the case of a guardian, a certified copy of the district court document appointing the person as the minor child's legal guardian.

(3) The minor child's employer shall deposit 15% of the minor child's gross earnings pursuant to the contract within 15 business days of receiving the trustee's statement and attachments pursuant to subsection (c) of K.S.A. 38-621, and amendments thereto, or if the district court denies approval of the contract, within 15 business days of receiving a final order denying approval of the contract. Notwithstanding any other statute, pending receipt of the trustee's statement and attachments or the final district court order, the minor child's employer shall hold for the benefit of the minor child the 15% of the minor child's gross earnings pursuant to the contract.

(4) Once the minor child's employer deposits the set aside funds into a trust fund or other savings plan pursuant to K.S.A. 38-621, and amendments thereto, the minor child's employer shall have no further obligation or duty to monitor or account for the funds. The trustee or trustees of the trust fund or other savings plan shall be the only individual, individuals, entity or entities with the obligation or duty to monitor and account for these funds once they have been deposited by the minor child's employer. The trustee or trustees shall do an annual accounting of the funds held in trust, in an account or other savings plan, in accordance with K.S.A. 59-1606, and amendments thereto.

(5) The district court, in any county in which the minor child resides or in which the trust fund or other savings plan is established, at any time, on good cause shown, may order that the trust fund or other savings plan be amended or terminated, notwithstanding the provisions of the declaration of trust or other savings plan upon petition by the parent or legal guardian, the minor through a guardian ad litem or the trustee or trustees. If the beneficiary is a minor child, an order amending or terminating a trust fund or other savings plan may be made only after reasonable notice to the beneficiary, to the parent or guardian, if any, and to the trustee or trustees of the funds, with opportunity for all parties to appear and be heard.

(6) A parent or guardian, entitled to the physical custody, care and control of the minor child, shall promptly notify the minor child's employer in writing of any change in facts that affect the employer's obligation or ability to set aside funds for the benefit of the minor child in accordance with this section, including, but not limited to, a change of financial institution or account number or the existence of a new or amended order issued pursuant to paragraph (c)(5) amending or terminating the employer's obligations under this section. The written notification shall be accompanied by a true and accurate photocopy of the trustee's statement and attachments pursuant to subsection (c) of K.S.A. 38-621, and amendments thereto, or a true and accurate photocopy of the new or amended order.

(d) Where a parent or guardian is entitled to the physical custody, care and control of a minor child who enters into a contract of a type described in K.S.A. 38-618, and amendments thereto, the relationship between the parent or guardian and the minor child is a fiduciary relationship that is governed by the law of trust, whether or not a district court has issued a formal order to that effect. With respect to all earnings and accumulations of the minor child under the contract, the parent or guardian shall pay all liabilities incurred by the minor child under the contract, including, but not limited to, payments for taxes on all earnings, including taxes on the amounts set aside under subsections (b) and (c) of this section, and payments for personal or professional services rendered to the minor child or the business related to the contract. Nothing in this subdivision shall be construed to alter any other existing responsibilities of a parent or legal guardian to provide for the support of a minor child.

History: L. 2000, ch. 174, § 6; July 1.



38-621 Same; establishment of trust fund or savings plan; requirements; withdrawals by beneficiary; trustee powers and duties.

38-621. Same; establishment of trust fund or savings plan; requirements; withdrawals by beneficiary; trustee powers and duties. (a) A parent or legal guardian entitled to the physical custody, care and control of the minor child shall establish a trust fund or other savings plan pursuant to this section at a bank, savings and loan institution, credit union or brokerage firm or company registered under the investment company act of 1940 within seven business days after the minor child's contract is signed by the minor child and the employer, unless a similar trust fund or other savings plan has been previously established for the purpose of preserving for the benefit of the minor child the portion of the minor child's gross earnings pursuant to paragraph (1) of subsection (b) of K.S.A. 38-620, and amendments thereto, or the contract described by paragraph (1) of subsection (c) of K.S.A. 38-620, and amendments thereto. At least one parent or guardian shall be the trustee of the trust fund or other savings plan for the benefit of the minor child.

(b) Except as otherwise provided in this section, prior to the date on which the beneficiary of the trust funds or other savings plan attains 18 years of age or the issuance of a declaration of right of majority of the minor child under K.S.A. 38-109, and amendments thereto, no withdrawal by the beneficiary may be made of funds on deposit in the trust fund or other savings plan without written order of the district court pursuant to paragraph (7) of subsection (b) or paragraph (5) of subsection (c) of K.S.A. 38-620, and amendments thereto. Upon reaching 18 years of age, or obtaining the issuance of a declaration of right of majority under K.S.A. 38-109, and amendments thereto, the beneficiary may withdraw the funds on deposit in the trust fund or other savings plan only after providing a certified copy of the beneficiary's birth certificate to the financial institution where the trust fund or other savings plan is located.

(c) The trustee or trustees shall prepare a written statement within 10 business days after the minor's contract is signed by the minor and the employer, under penalty of perjury, that shall include the name, address and telephone number of the financial institution, the name of the account, the number of the account, the name of the minor child beneficiary, the name of the trustee or trustees of the account and any additional information needed by the minor child's employer to deposit into the account the portion of the minor child's gross earnings prescribed by paragraph (1) of subsection (b) or paragraph (1) of subsection (c) of K.S.A. 38-620, and amendments thereto. The trustee or trustees shall attach to the written statement a true and accurate photocopy of any information received from the financial institution confirming the creation of the account, such as an account agreement, account terms, passbook or other similar writings.

(d) If the trust fund or other savings plan is established in the United States, it shall be established either with a financial institution that is and remains insured at all times by the federal deposit insurance corporation, the securities investor protection corporation, or the national credit union share insurance fund or their respective successors or with a company that is and remains registered under the investment company act of 1940. If the trust fund or other savings plan is established outside the United States, the financial institution shall be a first-class international bank. The trustee or trustees of the trust fund or other savings plan shall be the only individual, individuals, entity or entities with the obligation or duty to ensure that the funds remain in a financial institution insured in accordance with this section.

(e) Upon application by the trustee or trustees to the financial institution or company where the trust fund or other savings plan is held, the trust funds may be handled by the trustee or trustees in any of the following methods:

(1) The trustee or trustees may transfer funds to another account at the same financial institution or company, provided that the funds transferred shall continue to be subject to this act.

(2) The trustee or trustees may transfer funds to another financial institution or company, provided that the funds transferred shall continue to be subject to this act and that the trustee or trustees have provided written notification to the financial institution or company to which the funds will be transferred that the funds are subject to this section and written notice of the requirements of this act.

(3) The trustee or trustees may use all or a part of the funds to purchase, in the name of and for the benefit of the minor child: (A) Mutual funds offered by a company registered under the investment company act of 1940, so long as those mutual funds are broad-based index funds or invest broadly across the domestic or a foreign regional economy and are not sector funds or with a company that is and remains registered under the investment company act of 1940 as authorized by this section; or (B) government securities and bonds, certificates of deposit, money market instruments, money market accounts or mutual funds investing solely in those government securities and bonds, certificates, instruments and accounts that are available at the financial institution where the trust fund or other savings plan is held, so long as that the funds remain in trust at a financial institution insured by the federal deposit insurance corporation, the securities investor protection corporation, or the national credit union share insurance fund if within the United States, or maintained in a first-class international bank if not within the United States, if those purchases have a maturity date on or before the date upon which the minor child will attain 18 years of age, and any proceeds accruing from those purchases will be redeposited into that account or accounts or used to further purchase any of those or similar securities, bonds, certificates, instruments, funds or accounts.

History: L. 2000, ch. 174, § 7; July 1.



38-622 Same; rules and regulations.

38-622. Same; rules and regulations. The state department of labor may adopt rules and regulations setting out standards for minor children on motion picture sets as may be necessary to protect the safety and well being of minor children and to carry out the purposes of this act.

History: L. 2000, ch. 174, § 8; L. 2004, ch. 179, § 1; July 1.






Article 10 INTERSTATE COMPACT FOR JUVENILES

38-1008 Interstate compact for juveniles.

38-1008. Interstate compact for juveniles. This act may be cited as the Interstate Compact for Juveniles.

THE INTERSTATE COMPACT

FOR JUVENILES

ARTICLE I

PURPOSE

The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this compact, through means of joint and cooperative action among the compacting states to: (a) ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state; (b) ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected; (c) return juveniles who have run away, absconded or escaped from supervision or control or have been accused of an offense to the state requesting their return; (d) make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services; (e) provide for the effective tracking and supervision of juveniles; (f) equitably allocate the costs, benefits and obligations of the compacting states; (g) establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders; (h) insure immediate notice to jurisdiction where defined offenders are authorized to travel or to relocate across state lines; (i) establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this compact; (j) establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of Compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators; (k) monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct non-compliance; (l) coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and (m) coordinate the implementation and operation of the compact with the Interstate Compact for the Placement of Children, the Interstate Compact for Adult Offender Supervision and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

(a) "By-laws" means: those by-laws established by the Interstate Commission for its governance, or for directing or controlling its actions or conduct.

(b) "Compact Administrator" means: the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

(c) "Compacting State" means: any state which has enacted the enabling legislation for this compact.

(d) "Commissioner" means: the voting representative of each compacting state appointed pursuant to Article III of this compact.

(e) "Court" means: any court having jurisdiction over delinquent, neglected, or dependent children.

(f) "Deputy Compact Administrator" means: the individual, if any, in each compacting state appointed to act on behalf of a Compact Administrator pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

(g) "Interstate Commission" means: the Interstate Commission for Juveniles created by Article III of this compact.

(h) "Juvenile" means: any person defined as a juvenile in any member state or by the rules of the Interstate Commission, including:

(1) Accused Delinquent - a person charged with an offense that, if committed by an adult, would be a criminal offense:

(2) Adjudicated Delinquent - a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(3) Accused Status Offender - a person charged with an offense that would not be a criminal offense if committed by an adult;

(4) Adjudicated Status Offender - a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(5) Non-Offender - a person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

(i) "Non-Compacting state" means: any state which has not enacted the enabling legislation for this compact.

(j) "Probation or Parole" means: any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

(k) "Rule" means: a written statement by the Interstate Commission promulgated pursuant to Article VI of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule.

(l) "State" means: a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

ARTICLE III

INTERSTATE COMMISSION FOR

JUVENILES

(a) The compacting states hereby create the "Interstate Commission for Juveniles." The commission shall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(b) The Interstate Commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council for Interstate Juvenile Supervision created hereunder. The commissioner shall be the compact administrator, deputy compact administrator or designee from that state who shall serve on the Interstate Commission in such capacity under or pursuant to the applicable law of the compacting state.

(c) In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners, but who are members of interested organizations. Such non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, Interstate Compact for Adult Offender Supervision, Interstate Compact for the Placement of Children, juvenile justice and juvenile corrections officials, and crime victims. All non-commissioner members of the Interstate Commission shall be ex-officio (non-voting) members. The Interstate Commission may provide in its by-laws for such additional ex-officio (non-voting) members, including members of other national organizations, in such numbers as shall be determined by the commission.

(d) Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission.

(e) The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

(f) The Interstate Commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the by-laws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact managed by an executive director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its by-laws and rules, and performs such other duties as directed by the Interstate Commission or set forth in the by-laws.

(g) Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The by-laws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

(h) The Interstate Commission's by-laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(i) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the Rules or as otherwise provided in the Compact. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing any person of a crime, or formally censuring any person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigative records compiled for law enforcement purposes;

(7) Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

(8) Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

(9) Specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

(j) For every meeting closed pursuant to this provision, the Interstate Commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

(k) The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall insofar as is reasonably possible conform to up-to-date technology, and coordinate its information functions with the appropriate repository of records.

ARTICLE IV POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The commission shall have the following powers and duties:

(1) To provide for dispute resolution among compacting states.

(2) To promulgate rules to effect the purposes and obligations as enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

(3) To oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this compact and any by-laws adopted and rules promulgated by the Interstate Commission.

(4) To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the by-laws, using all necessary and proper means, including but not limited to the use of judicial process.

(5) To establish and maintain offices which shall be located within one or more of the compacting states.

(6) To purchase and maintain insurance and bonds.

(7) To borrow, accept, hire or contract for services of personnel.

(8) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its power and duties hereunder.

(9) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel.

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

(13) To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact.

(14) To sue and be sued.

(15) To adopt a seal and by-laws governing the management and operation of the Interstate Commission.

(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(17) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(18) To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in such activity.

(19) To establish uniform standards of the reporting, collecting and exchanging of data.

(20) The Interstate Commission shall maintain its corporate books and records in accordance with the By-laws.

ARTICLE V

ORGANIZATION AND OPERATION OF

THE INTERSTATE COMMISSION

Section (a) By-laws

(1) The Interstate Commission shall, by a majority of the members present and voting, within twelve months after the first Interstate Commission meeting, adopt by-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(A) Establishing the fiscal year of the Interstate Commission;

(B) Establishing an executive committee and such other committees as may be necessary;

(C) Provide for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission;

(D) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(E) Establishing the titles and responsibilities of the officers of the Interstate Commission;

(F) Providing a mechanism for concluding the operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the Compact after the payment and/or reserving of all of its debts and obligations.

(G) Providing "start-up" rules for initial administration of the compact; and

(H) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section (b) Officers and Staff

(1) The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the by-laws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

(2) The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

Section (c) Qualified Immunity, Defense and Indemnification

(1) The Commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that any such person shall not be protected from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

(2) The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

(3) The Interstate Commission shall defend the executive director or the employees or representatives of the Interstate Commission and, subject to the approval of the Attorney General of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

(4) The Interstate Commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE VI

RULEMAKING FUNCTIONS OF THE

INTERSTATE COMMISSION

(a) The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

(b) Rulemaking shall occur pursuant to the criteria set forth in this article and the by-laws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000), or such other administrative procedures act, as the Interstate Commission deems appropriate consistent with due process requirements under the U.S. Constitution as now or hereafter interpreted by the U.S. Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Commission.

(c) When promulgating a rule, the Interstate Commission shall, at a minimum:

(1) publish the proposed rule's entire text stating the reason(s) for that proposed rule;

(2) allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available;

(3) provide an opportunity for an informal hearing if petitioned by ten (10) or more persons; and

(4) promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

(d) Allow, not later than sixty days after a rule is promulgated, any interested person to file a petition in the United States District Court of the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

(e) If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.

(f) The existing rules governing the operation of the Interstate Compact on Juveniles superseded by this act shall be null and void twelve (12) months after the first meeting of the Interstate Commission created hereunder.

(g) Upon determination by the Interstate Commission that a state-of-emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than ninety (90) days after the effective date of the emergency rule.

ARTICLE VII

OVERSIGHT, ENFORCEMENT AND

DISPUTE RESOLUTION BY THE

INTERSTATE COMMISSION

Section (a) Oversight

(1) The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in non-compacting states which may significantly affect compacting states.

(2) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall be received by all the judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission, it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section (b) Dispute Resolution

(1) The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its bylaws and rules.

(2) The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and between compacting and non-compacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(3) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

ARTICLE VIII

THE STATE COUNCIL

(a) The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(b) The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

(c) The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(d) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE IX

THE STATE COUNCIL

Each member state shall create a State Council for Interstate Juvenile Supervision. While each state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and the compact administrator, deputy compact administrator or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council will advise and may exercise oversight and advocacy concerning that state's participation in Interstate Commission activities and other duties as may be determined by that state, including but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE X

COMPACTING STATES, EFFECTIVE DATE

AND AMENDMENT

(a) Any state, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands as defined in Article II of this compact is eligible to become a compacting state.

(b) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2004 or upon enactment into law by the 35th jurisdiction. Thereafter it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the Interstate Commission on a non-voting basis prior to adoption of the compact by all states and territories of the United States.

(c) The Interstate Commission may propose amendments to the compact for enactment by the compacting states. No amendments shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI

WITHDRAWAL, DEFAULT, TERMINATION

AND JUDICIAL ENFORCEMENT

Section (a) Withdrawal

(1) Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

(2) The effective date of withdrawal is the effective date of the repeal.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

Section (b) Technical Assistance, Fines, Suspension, Termination and Default

(1) If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the by-laws or duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

(A) Remedial training and technical assistance as directed by the Interstate Commission;

(B) Alternative Dispute Resolution;

(C) Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission; and

(D) Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the by-laws and rules have been exhausted and the Interstate Commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or the Chief Judicial Officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the by-laws, or duly promulgated rules and any other grounds designated in commission by-laws and rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

(2) Within sixty days of the effective date of termination of a defaulting state, the Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer, the Majority and Minority Leaders of the defaulting state's legislature, and the state council of such termination.

(3) The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

(4) The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(5) Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section (c) Judicial Enforcement

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and by-laws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

Section (d) Dissolution of Compact

(1) The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one compacting state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the by-laws.

ARTICLE XII

SEVERABILITY AND CONSTRUCTION

(a) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(b) The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIII

BINDING EFFECT OF COMPACT

AND OTHER LAWS

Section (a) Other Laws

(1) Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

(2) All compacting states' laws other than state Constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

Section (b) Binding Effect of the Compact

(1) All lawful actions of the Interstate Commission, including all rules and by-laws promulgated by the Interstate Commission, are binding upon the compacting states.

(2) All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

(3) Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

(4) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

History: L. 2004, ch. 15, § 1; Aug. 26, 2008.



38-1009 Same; effective date.

38-1009. Same; effective date. This act shall take effect and be in force from and after the later of July 1, 2004, or upon enactment into law by the 35th state and its publication in the statute book.

History: L. 2004, ch. 15, § 3; Aug. 26, 2008.



38-1010 Same; administrator.

38-1010. Same; administrator. The governor shall designate an officer who shall be the interstate compact for juveniles compact administrator. The compact administrator shall serve subject to the pleasure of the governor. The compact administrator shall cooperate with all departments, agencies and officers of this state and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement or agreements entered into by this state hereunder.

History: L. 2009, ch. 3, § 1; Mar. 26.



38-1011 Kansas council for interstate juvenile supervision; membership; duties.

38-1011. Kansas council for interstate juvenile supervision; membership; duties. (a) There is hereby established the Kansas council for interstate juvenile supervision. The council shall consist of the following members:

(1) The interstate compact for juveniles compact administrator or the compact administrator's designee;

(2) the chief justice of the supreme court or the chief justice's designee;

(3) the attorney general or the attorney general's designee;

(4) a person representing crime victims groups appointed by the attorney general;

(5) the commissioner of the juvenile justice authority or the commissioner's designee;

(6) one member of the house of representatives appointed by the speaker of the house of representatives; and

(7) one member of the senate appointed by the president of the senate.

(b) The appointments shall be made within 30 days after the effective date of this act. The initial meeting of the council shall be convened within 60 days after the effective date of this act by the commissioner of juvenile justice at a time and place designated by the commissioner of juvenile justice. The council shall elect a chairperson and may elect any additional officers from among its members necessary to discharge its duties.

(c) Meetings of the council subsequent to its initial meeting shall be held and conducted in accordance with policies and procedures established by the council.

(d) The council shall meet upon call of its chairperson as necessary to carry out its duties under this act.

(e) Each member of the council appointed by the chief justice or the attorney general shall be appointed for a term of four years. All other members shall be appointed for a term of two years and shall continue to serve during that time as long as the member occupies the position which made the member eligible for the appointment. Each member shall continue in office until a successor is appointed and qualifies. Members shall be eligible for reappointment, and appointment may be made to fill an unexpired term.

(f) The council shall oversee and administer the state's participation in the interstate compact for juveniles, K.S.A. 2015 Supp. 38-1008, and amendments thereto, and shall develop policies concerning the operations and procedures of the compact within the state.

(g) Each member of the council shall receive compensation, subsistence allowances, mileage and other expenses as provided for in K.S.A. 75-3223, and amendments thereto, for each day or part thereof actually spent on council activities.

History: L. 2009, ch. 3, § 2; Mar. 26.






Article 12 INTERSTATE COMPACT ON PLACEMENT OF CHILDREN

38-1201 Legislative findings and policy.

38-1201. Legislative findings and policy. It is hereby found and declared: (1) That finding suitable homes for children who have lost or never had them requires the full attention and resources of the state of Kansas; (2) that the needs of children and of adults cannot be met by restricting child placement services and supervision to the state of Kansas; (3) that would-be parents and children have need for love and security and fulfillment that can be met only when children in need of placement are matched with adults who can care for them; (4) a variety of circumstances makes interstate placements of children essential and offers compelling reasons for an interstate compact under which the jurisdictional, administrative and human rights and obligations involved can be protected.

It shall therefore be the policy of this state, in adopting the interstate compact on the placement of children, to cooperate fully with other states in providing that no children shall be sent or brought into any other party state for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this interstate compact.

History: L. 1976, ch. 206, § 1; July 1.



38-1202 Enactment of compact.

38-1202. Enactment of compact. The interstate compact on the placement of children is hereby enacted into law and entered into with any other state or states legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON THE PLACEMENT OF CHILDREN

The contracting states solemnly agree that:

ARTICLE I. Purpose and Policy

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

(d) Appropriate jurisdictional arrangements for the care of children will be promoted.

ARTICLE II. Definitions

As used in this compact: (a) "Child" means a person who, by reason of minority, is legally subject to parental, guardianship or similar control.

(b) "Sending agency" means a party state; officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state, a person, corporation, association, charitable agency or other entity which sends, brings, or causes to be sent or brought any child to another party state.

(c) "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

(d) "Placement" means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility.

ARTICLE III. Conditions for Placement

(a) No sending agency shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(b) Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state.  The notice shall contain:

(1) The name, date and place of birth of the child.

(2) The identity and address or addresses of the parents or legal guardian.

(3) The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring, or place the child.

(4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d) The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

ARTICLE IV. Penalty for Illegal Placement

The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state.  Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws.  In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.

ARTICLE V. Retention of Jurisdiction

(a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state.  Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law.  The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement.  Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

(c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state, nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) hereof.

ARTICLE VI. Institutional Care of Delinquent Children

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to his being sent to such other party jurisdiction for institutional care and the court finds that:

(1) Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

(2) Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

ARTICLE VII. Compact Administrator

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE VIII. Limitations

This compact shall not apply to: (a) The sending or bringing of a child into a receiving state by his parent, step-parent, grandparent, adult brother or sister, adult uncle or aunt, or his guardian and leaving the child with any such relative or non-agency guardian in the receiving state.

(b) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

ARTICLE IX. Enactment and Withdrawal

This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of Congress, the Government of Canada or any province thereof.  It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law.  Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two (2) years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other party jurisdiction.  Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

ARTICLE X. Construction and Severability

The provisions of this compact shall be liberally construed to effectuate the purposes thereof.  The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby.  If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History: L. 1976, ch. 206, § 2; July 1.



38-1203 Compact administrator; appointment; duties.

38-1203. Compact administrator; appointment; duties. Pursuant to said compact, the governor is hereby authorized and empowered to designate an officer who shall be the compact administrator and who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms of the compact.  Said compact administrator shall serve subject to the pleasure of the governor.  The compact administrator is hereby authorized, empowered and directed to cooperate with all departments, agencies and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement or agreements entered into by this state hereunder.

History: L. 1976, ch. 206, § 3; July 1.



38-1204 Supplementary agreements.

38-1204. Supplementary agreements. The compact administrator is hereby authorized and empowered to enter into supplementary agreements with appropriate officials of other states pursuant to the compact.  In the event that such supplementary agreement shall require or contemplate the use of any institution or facility of this state or require or contemplate the provision of any service by this state, said supplementary agreement shall have no force or effect until approved by the head of the department or agency under whose jurisdiction said institution or facility is operated or whose department or agency will be charged with the rendering of such service.

History: L. 1976, ch. 206, § 4; July 1.



38-1205 Financial arrangements.

38-1205. Financial arrangements. The compact administrator, subject to the approval of the state director of accounts and reports, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into thereunder.

History: L. 1976, ch. 206, § 5; July 1.



38-1206 Enforcement of compact; duties of state departments, agencies and officers; failure to comply with provisions of compact by any professional, penalty.

38-1206. Enforcement of compact; duties of state departments, agencies and officers; failure to comply with provisions of compact by any professional, penalty. The courts, departments, agencies and officers of this state and its subdivisions shall enforce this compact and shall do all things appropriate to the effectuation of its purposes and intent which may be within their respective jurisdictions. Failure to comply with the provisions of the interstate compact on the placement of children by any professional providing services related to the placement of children is a class C misdemeanor. For the purposes of this section, "professional" means any person who receives payment or compensation for providing services related to the placement of children for adoption.

History: L. 1976, ch. 206, § 6; L. 1990, ch. 145, § 34; July 1.






Article 15 KANSAS CODE FOR CARE OF CHILDREN

38-1518 Fingerprints and photographs.

38-1518. Fingerprints and photographs. (a) Fingerprints or photographs shall not be taken of any person under 18 years of age who is taken into custody for any purpose, except:

(1) As authorized by K.S.A. 2015 Supp. 38-2313, and amendments thereto; or

(2) if authorized by a judge of the district court having jurisdiction.

(b) Fingerprints and photographs taken under subsection (a)(2) shall be kept readily distinguishable from those of persons of the age of majority.

(c) Fingerprints and photographs taken under subsection (a)(2) may be sent to a state or federal repository only if authorized by a judge of the district court having jurisdiction.

(d) Nothing in this section shall preclude the custodian of the child from authorizing photographs or fingerprints of the child to be used in any action under the Kansas parentage act, K.S.A. 2015 Supp. 23-2201 et seq., and amendments thereto.

(e) This section shall be part of and supplemental to the Kansas code for care of children.

History: L. 1984, ch. 157, § 1; L. 1992, ch. 312, § 4; L. 2006, ch. 169, § 107; L. 2012, ch. 162, § 58; May 31.






Article 17 UNIFORM TRANSFERS TO MINORS ACT

38-1701 Title of act.

38-1701. Title of act. This act may be cited as the Kansas uniform transfers to minors act.

History: L. 1985, ch. 143, § 24; July 1.



38-1702 Definitions.

38-1702. Definitions. In this act:

(1) "Adult" means an individual who has attained the age of 21 years.

(2) "Benefit plan" means an employer's plan for the benefit of an employee or partner.

(3) "Broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others.

(4) "Conservator" means a person appointed or qualified by a court to act as general, limited, or temporary guardian of a minor's property or a person legally authorized to perform substantially the same functions.

(5) "Court" means district court.

(6) "Custodial property" means (i) any interest in property transferred to a custodian under this act and (ii) the income from and proceeds of that interest in property.

(7) "Custodian" means a person so designated under K.S.A. 38-1710 or a successor or substitute custodian designated under K.S.A. 38-1719.

(8) "Financial institution" means a bank, trust company, savings institution, or credit union, chartered and supervised under state or federal law.

(9) "Legal representative" means an individual's personal representative or conservator.

(10) "Member of the minor's family" means the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.

(11) "Minor" means an individual who has not attained the age of 21 years.

(12) "Person" means an individual, corporation, organization, or other legal entity.

(13) "Personal representative" means an executor, administrator, successor personal representative, or special administrator of a decedent's estate or a person legally authorized to perform substantially the same functions.

(14) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

(15) "Transfer" means a transaction that creates custodial property under K.S.A. 38-1710.

(16) "Transferor" means a person who makes a transfer under this act.

(17) "Trust company" means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers.

History: L. 1985, ch. 143, § 1; July 1.



38-1703 Scope and jurisdiction.

38-1703. Scope and jurisdiction. (a) This act applies to a transfer that refers to this act in the designation under subsection (a) of K.S.A. 38-1710 by which the transfer is made if at the time of the transfer, the transferor, the minor, or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to this act despite a subsequent change in residence of a transferor, the minor, or the custodian, or the removal of custodial property from this state.

(b) A person designated as custodian under this act is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

(c) A transfer that purports to be made and which is valid under the uniform transfers to minors act, the uniform gifts to minors act, or a substantially similar act, of another state is governed by the law of the designated state and may be executed and is enforceable in this state if at the time of the transfer, the transferor, the minor, or the custodian is a resident of the designated state or the custodial property is located in the designated state.

History: L. 1985, ch. 143, § 2; July 1.



38-1704 Nomination of custodian.

38-1704. Nomination of custodian. (a) A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: "as custodian for _____________(name of minor) under the Kansas uniform transfers to minors act." The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines, or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment, or in a writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer, or other obligor of the contractual rights.

(b) A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under subsection (a) of K.S.A. 38-1710.

(c) The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under K.S.A. 38-1710. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to K.S.A. 38-1710.

History: L. 1985, ch. 143, § 3; July 1.



38-1705 Transfer by gift or exercise of power of appointment.

38-1705. Transfer by gift or exercise of power of appointment. A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to K.S.A. 38-1710.

History: L. 1985, ch. 143, § 4; July 1.



38-1706 Transfer authorized by will or trust.

38-1706. Transfer authorized by will or trust. (a) A personal representative or trustee may make an irrevocable transfer pursuant to K.S.A. 38-1710 to a custodian for the benefit of a minor as authorized in the governing will or trust.

(b) If the testator or settlor has nominated a custodian under K.S.A. 38-1704 to receive the custodial property, the transfer must be made to that person.

(c) If the testator or settlor has not nominated a custodian under K.S.A. 38-1704, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under subsection (a) of K.S.A. 38-1710.

History: L. 1985, ch. 143, § 5; July 1.



38-1707 Other transfer by fiduciary.

38-1707. Other transfer by fiduciary. (a) Subject to subsection (c), a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to K.S.A. 38-1710, in the absence of a will or under a will or trust that does not contain an authorization to do so.

(b) Subject to subsection (c), a conservator may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to K.S.A. 38-1710.

(c) A transfer under subsection (a) or (b) may be made only if (i) the personal representative, trustee, or conservator considers the transfer to be in the best interest of the minor, (ii) the transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement, or other governing instrument, and (iii) the transfer is authorized by the court if it exceeds $10,000 in value.

History: L. 1985, ch. 143, § 6; July 1.



38-1708 Transfer by obligor.

38-1708. Transfer by obligor. (a) Subject to subsections (b) and (c), a person not subject to K.S.A. 38-1706 or 38-1707 who holds property of or owes a liquidated debt to a minor not having a conservator may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to K.S.A. 38-1710.

(b) If a person having the right to do so under K.S.A. 38-1704 has nominated a custodian under that section to receive the custodial property, the transfer must be made to that person.

(c) If no custodian has been nominated under K.S.A. 38-1704, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, a transfer under this section may be made to an adult member of the minor's family or to a trust company unless the property exceeds $10,000 in value.

History: L. 1985, ch. 143, § 7; July 1.



38-1709 Receipt for custodial property.

38-1709. Receipt for custodial property. A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to this act.

History: L. 1985, ch. 143, § 8; July 1.



38-1710 Manner of creating custodial property and effecting transfer; designation of initial custodian; control.

38-1710. Manner of creating custodial property and effecting transfer; designation of initial custodian; control. (a) Custodial property is created and a transfer is made whenever:

(1) An uncertificated security or a certificated security in registered form is either:

(i) Registered in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for __________ (name of minor) under the Kansas uniform transfers to minors act"; or

(ii) delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (b);

(2) money is paid or delivered to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ______ (name of minor) under the Kansas uniform transfers to minors act";

(3) the ownership of a life or endowment insurance policy or annuity contract is either:

(i) Registered with the issuer in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for _________ (name of minor) under the Kansas uniform transfers to minors act"; or

(ii) assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: "as custodian for ________ (name of minor) under the Kansas uniform transfers to minors act";

(4) an irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer, or other obligor that the right is transferred to the transferor, an adult other than the transferor, or a trust company, whose name in the notification is followed in substance by the words: "as custodian for _________ (name of minor) under the Kansas uniform transfers to minors act";

(5) an interest in real property is recorded in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for _________ (name of minor) under the Kansas uniform transfers to minors act";

(6) a certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either:

(i) Issued in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ______ (name of minor) under the Kansas transfers to minors act"; or

(ii) delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words: "as custodian for _________ (name of minor) under the Kansas transfers to minors act"; or

(7) an interest in any property not described in paragraphs (1) through (6) is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in subsection (b).

(b) An instrument in the following form satisfies the requirements of paragraphs (1)(ii) and (7) of subsection (a):

"TRANSFER UNDER THE [NAME OF

ENACTING STATE] UNIFORM TRANSFERS

TO MINORS ACT

I, ________________ (name of transferor or name

and representative capacity if a fiduciary) hereby transfer to

_____________________________ (name of custodian), as

custodian for ___________________ (name of minor) under

the [Name of enacting state] uniform transfers to minors act,

the following: (insert a description of the custodial property

sufficient to identify it).

Dated: ___________

_________________________     (Signature)

__________________ (name of custodian) acknowledges re-

ceipt of the property described above as custodian for the mi-

nor named above under the[Name of enacting state] uniform

transfers to minors act.

Dated:____________________

__________________"   (Signature of Custodian)

(c) A transferor shall place the custodian in control of the custodial property as soon as practicable.

History: L. 1985, ch. 143, § 9; July 1.



38-1711 Single custodianship.

38-1711. Single custodianship. A transfer may be made only for one minor, and only one person may be the custodian. All custodial property held under this act by the same custodian for the benefit of the same minor constitutes a single custodianship.

History: L. 1985, ch. 143, § 10; July 1.



38-1712 Validity and effect of transfer.

38-1712. Validity and effect of transfer. (a) The validity of a transfer made in a manner prescribed in this act is not affected by:

(1) Failure of the transferor to comply with subsection (c) of K.S.A. 38-1710 concerning possession and control;

(2) designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under subsection (a) of K.S.A. 38-1710; or

(3) death or incapacity of a person nominated under K.S.A. 38-1704 or designated under K.S.A. 38-1710 as custodian or the disclaimer of the office by that person.

(b) A transfer made pursuant to K.S.A. 38-1710 is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties, and authority provided in this act, and neither the minor nor the minor's legal representative has any right, power, duty, or authority with respect to the custodial property except as provided in this act.

(c) By making a transfer, the transferor incorporates in the disposition all the provisions of this act and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights, and immunities provided in this act.

History: L. 1985, ch. 143, § 11; July 1.



38-1713 Care of custodial property.

38-1713. Care of custodial property. (a) A custodian shall:

(1) Take control of custodial property;

(2) register or record title to custodial property if appropriate; and

(3) collect, hold, manage, invest, and reinvest custodial property.

(b) In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor.

(c) A custodian may invest in or pay premiums on life insurance or endowment policies on (i) the life of the minor only if the minor or the minor's estate is the sole beneficiary, or (ii) the life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate, or the custodian in the capacity of custodian, is the irrevocable beneficiary.

(d) A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor's interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words: "as a custodian for _________ (name of minor) under the Kansas uniform transfers to minors act."

(e) A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor has attained the age of 14 years.

History: L. 1985, ch. 143, § 12; July 1.



38-1714 Powers of custodian.

38-1714. Powers of custodian. (a) A custodian, acting in a custodial capacity, has all the rights, powers, and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers, and authority in that capacity only.

(b) This section does not relieve a custodian from liability for breach of K.S.A. 38-1713.

History: L. 1985, ch. 143, § 13; July 1.



38-1715 Use of custodial property.

38-1715. Use of custodial property. (a) A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to (i) the duty or ability of the custodian personally or of any other person to support the minor, or (ii) any other income or property of the minor which may be applicable or available for that purpose.

(b) On petition of an interested person or the minor if the minor has attained the age of 14 years, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

(c) A delivery, payment, or expenditure under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.

History: L. 1985, ch. 143, § 14; July 1.



38-1716 Custodian's expenses, compensation and bond.

38-1716. Custodian's expenses, compensation and bond. (a) A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

(b) Except for one who is a transferor under K.S.A. 38-1705, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

(c) Except as provided in subsection (f) of K.S.A. 38-1719, a custodian need not give a bond.

History: L. 1985, ch. 143, § 15; July 1.



38-1717 Exemption of third person from liability.

38-1717. Exemption of third person from liability. A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:

(1) The validity of the purported custodian's designation;

(2) the propriety of, or the authority under this act for, any act of the purported custodian;

(3) the validity or propriety under this act of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

(4) the propriety of the application of any property of the minor delivered to the purported custodian.

History: L. 1985, ch. 143, § 16; July 1.



38-1718 Liability to third persons.

38-1718. Liability to third persons. (a) A claim based on (i) a contract entered into by a custodian acting in a custodial capacity, (ii) an obligation arising from the ownership or control of custodial property, or (iii) a tort committed during the custodianship, may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

(b) A custodian is not personally liable:

(1) On a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(2) for an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

(c) A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.

History: L. 1985, ch. 143, § 17; July 1.



38-1719 Renunciation, resignation, death or removal of custodian; designation of successor custodian.

38-1719. Renunciation, resignation, death or removal of custodian; designation of successor custodian. (a) A person nominated under K.S.A. 38-1704 or designated under K.S.A. 38-1710 as custodian may decline to serve by delivering a valid disclaimer to the person who made the nomination or to the transferor or the transferor's legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing, and eligible to serve was nominated under K.S.A. 38-1704, the person who made the nomination may nominate a substitute custodian under K.S.A. 38-1704; otherwise the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under subsection (a) of K.S.A. 38-1710. The custodian so designated has the rights of a successor custodian.

(b) A custodian at any time may designate a trust company or an adult other than a transferor under K.S.A. 38-1705 as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated, or is removed.

(c) A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of 14 years and to the successor custodian and by delivering the custodial property to the successor custodian.

(d) If a custodian is ineligible, dies, or becomes incapacitated without having effectively designated a successor and the minor has attained the age of 14 years, the minor may designate as successor custodian, in the manner prescribed in subsection (b), an adult member of the minor's family, a conservator of the minor, or a trust company. If the minor has not attained the age of 14 years or fails to act within 60 days after the ineligibility, death, or incapacity, the conservator of the minor becomes successor custodian. If the minor has no conservator or the conservator declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family, or any other interested person may petition the court to designate a successor custodian.

(e) A custodian who declines to serve under subsection (a) or resigns under subsection (c), or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

(f) A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the person of the minor, the conservator of the minor, or the minor if the minor has attained the age of 14 years may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under K.S.A. 38-1705 or to require the custodian to give appropriate bond.

History: L. 1985, ch. 143, § 18; July 1.



38-1720 Accounting by and determination of liability of custodian.

38-1720. Accounting by and determination of liability of custodian. (a) A minor who has attained the age of 14 years, the minor's guardian of the person or legal representative, an adult member of the minor's family, a transferor, or a transferor's legal representative may petition the court: (i) For an accounting by the custodian or the custodian's legal representative; or (ii) for a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under K.S.A. 38-1718 to which the minor or the minor's legal representative was a party.

(b) A successor custodian may petition the court for an accounting by the predecessor custodian.

(c) The court, in a proceeding under this act or in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

(d) If a custodian is removed under subsection (f) of K.S.A. 38-1719, the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.

History: L. 1985, ch. 143, § 19; July 1.



38-1721 Termination of custodianship.

38-1721. Termination of custodianship. The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor's estate upon the earlier of:

(1) The minor's attainment of 21 years of age with respect to custodial property transferred under K.S.A. 38-1705 or 38-1706;

(2) the minor's attainment of the age of 18 years with respect to custodial property transferred under K.S.A. 38-1707 or 38-1708; or

(3) the minor's death.

History: L. 1985, ch. 143, § 20; July 1.



38-1722 Applicability.

38-1722. Applicability. This act applies to a transfer within the scope of K.S.A. 38-1703 made after its effective date if:

(1) The transfer purports to have been made under the Kansas uniform gifts to minors act; or

(2) the instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the uniform gifts to minors act" or "as custodian under the uniform transfers to minors act" of any other state, and the application of this act is necessary to validate the transfer.

History: L. 1985, ch. 143, § 21; July 1.



38-1723 Effect on existing custodianships.

38-1723. Effect on existing custodianships. (a) Any transfer of custodial property as now defined in this act made before the effective date of this act is validated notwithstanding that there was no specific authority in the Kansas uniform gifts to minors act for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

(b) This act applies to all transfers made before the effective date of this act in a manner and form prescribed in the Kansas uniform gifts to minors act, except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on the effective date of this act.

History: L. 1985, ch. 143, § 22; July 1.



38-1724 Uniformity of application and construction.

38-1724. Uniformity of application and construction. This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

History: L. 1985, ch. 143, § 23; July 1.



38-1725 Severability.

38-1725. Severability. If any provisions of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end provisions of this act are severable.

History: L. 1985, ch. 143, § 25; July 1.



38-1726 Effect of repeals.

38-1726. Effect of repeals. To the extent that this act, by virtue of subsection (b) of K.S.A. 38-1723, does not apply to transfers made in a manner prescribed in the Kansas gifts to minors act or to the powers, duties, and immunities conferred by transfers in that manner upon custodians and persons dealing with custodians, the repeal of the Kansas gifts to minors act of the enacting state does not affect those transfers or those powers, duties, and immunities.

History: L. 1985, ch. 143, § 26; July 1.






Article 18 ABOLISHMENT OF CORPORATION FOR CHANGE; CITIZEN REVIEW BOARDS

38-1808 Family and children investment fund; family and children trust account, permanent families account, and family and children endowment account; authorized expenditures; receipts; interest.

38-1808. Family and children investment fund; family and children trust account, permanent families account, and family and children endowment account; authorized expenditures; receipts; interest. (a) There is hereby established in the state treasury the family and children investment fund. The family and children investment fund shall be administered as provided in this section.

(b) There shall be credited to the family and children investment fund appropriations, gifts, grants, contributions, matching funds and participant payments.

(c) (1) There is hereby created the family and children trust account in the family and children investment fund. The secretary for children and families shall administer the family and children trust account.

(2) Moneys credited to the family and children trust account shall be used for the following purposes: (A) Matching federal moneys to purchase services relating to community-based programs for the broad range of child abuse and neglect prevention activities; (B) providing start-up or expansion grants for community-based prevention projects for the broad range of child abuse and neglect prevention activities; (C) studying and evaluating community-based prevention projects for the broad range of child abuse and neglect prevention activities; (D) preparing, publishing, purchasing and disseminating educational material dealing with the broad range of child abuse and neglect prevention activities; and (E) payment of the administrative costs of the family and children trust account and of that portion of the Kansas children's cabinet, established pursuant to K.S.A. 38-1901, and amendments thereto, which are attributable to the family and children trust account, and that portion of the administrative costs of the board of trustees, of the Kansas public employees retirement system established by K.S.A. 74-4905, and amendments thereto, which are attributable to the family and children endowment account of the family and children investment fund. No moneys in the family and children trust account shall be used for the purpose of providing services for the voluntary termination of pregnancy.

(3) Expenditures from the family and children trust account shall be subject to the approval of the Kansas children's cabinet established pursuant to K.S.A. 38-1901, and amendments thereto. All expenditures from the family and children trust account shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for children and families or a person designated by the secretary.

(d) (1) There is hereby created the permanent families account in the family and children investment fund. The judicial administrator of the courts shall administer this account.

(2) Moneys credited to the permanent families account shall be used for the following purposes: (A) Not more than 12% of the amount credited to the permanent families account during the fiscal year may be used to provide technical assistance to district courts or local groups wanting to establish a local citizen review board or a court-appointed special advocate program, including but not limited to such staff as necessary to provide such assistance, and to provide services necessary for the administration of such board or program, including but not limited to grants administration, accounting, data collection, report writing and training of local citizen review board staff; (B) grants to court-appointed special advocate programs, upon application approved by the chief judge of the judicial district where the program is located; and (C) grants to district courts, upon application of the chief judge of the judicial district, for expenses of establishment, operation and evaluation of local citizen review boards in the judicial district, including costs of: (i) Employing local citizen review board coordinators and clerical staff; (ii) telephone, photocopying and office equipment and supplies for which there are shown to be no local funds available; (iii) mileage of staff and board members; and (iv) training staff and board members.

(3) In addition to the other duties and powers provided by law, in administering the permanent families account, the judicial administrator shall:

(A) Accept and receive grants, loans, gifts or donations from any public or private entity in support of programs administered by the judicial administrator and assist in the development of supplemental funding sources for local and state programs;

(B) consider applications for and make such grants from the permanent families account as authorized by law; and

(C) receive reports from local citizen review boards established pursuant to K.S.A. 38-2207, and amendments thereto, regarding the status of children under the supervision of the district courts and regarding systemic barriers to permanence for children, assure that appropriate data is maintained regularly and compiled at least once a year by such boards on all cases reviewed and assure that the effectiveness of such boards is evaluated on an ongoing basis, using, where possible, random selection of local citizen review boards and cases for the evaluation and including client outcome data to determine effectiveness.

(4) All expenditures from the permanent families account shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the judicial administrator or a person designated by the judicial administrator.

(e) The family and children endowment account of the family and children investment fund shall constitute and shall be administered as an endowment for the purposes for which expenditures may be made from the family and children trust account of the family and children investment fund. The family and children endowment account of the family and children investment fund shall be invested by the board of trustees of the Kansas public employees retirement system established by K.S.A. 74-4905, and amendments thereto. All interest or other income of the investments of the moneys in the family and children trust endowment account of the family and children investment fund, after payment of any management and administrative fees, shall be considered income of the family and children trust account of the family and children investment fund and shall be deposited in the state treasury to the credit of the family and children trust account of the family and children investment fund.

(f) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the family and children investment fund interest earnings based on:

(1) The average daily balance of moneys in the family and children investment fund for the preceding month, excluding all amounts credited to the family and children endowment account of the family and children investment fund; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 1992, ch. 313, § 8; L. 1993, ch. 243, § 2; L. 1996, ch. 253, § 6; L. 1997, ch. 156, § 81; L. 1999, ch. 172, § 7; L. 2000, ch. 159, § 7; L. 2014, ch. 115, § 53; July 1.



38-1813 Local citizen review board; duties and powers.

38-1813. Local citizen review board; duties and powers. (a) The local citizen review board shall have the duty, authority and power to:

(1) Review each case of a child who is the subject of a child in need of care petition or who has been adjudicated a child in need of care or who is a juvenile offender referred by the judge, receive verbal information from all persons with pertinent knowledge of the case and have access to materials contained in the court's files on the case;

(2) determine the progress which has been made to acquire a permanent home for the child in need of care or toward rehabilitation for the juvenile offender;

(3) suggest an alternative case goal if progress has been insufficient; and

(4) make recommendations to the judge regarding further actions on the case.

(b) The initial review by the local citizen review board may take place any time after a petition is filed for a child in need of care and after adjudication for a juvenile offender. A review must occur within six months after the initial disposition hearing.

(c) The local citizen review board will review each referred case at least once each year.

(d) The judge shall consider the local citizen review board recommendations in making an authorized disposition pursuant to K.S.A. 2015 Supp. 38-2255, and amendments thereto, or in issuing a sentence pursuant to 38-1663, and amendments thereto, and may incorporate the citizen review board's recommendations into an order in lieu of the six-month review hearing.

(e) Three members of the local citizen review board must be present to review a case.

(f) The court shall provide a place for the reviews to be held. The local citizen review board members shall travel to the county of the family residence of the child being reviewed to hold the review.

History: L. 1992, ch. 313, § 14; L. 1995, ch. 101, § 1; L. 1996, ch. 229, § 103; L. 2006, ch. 200, § 96; Jan. 1, 2007.

Revisor's Note:

Provisions moved to 38-2208 and 38-2308.



38-1816 Corporation for change; abolishment.

38-1816. Corporation for change; abolishment. On July 1, 1997, the corporation for change established by K.S.A. 38-1803 is hereby abolished.

History: L. 1997, ch. 156, § 27; May 22.



38-1817 Family and children trust account transferred to Kansas department for children and families.

38-1817. Family and children trust account transferred to Kansas department for children and families. On and after July 1, 1997:

(a) Whenever the corporation for change, or words of like effect, is referred to or designated by a statute, contract or other document, and such reference relates to the family and children trust account of the family and children investment fund, such reference or designation shall be deemed to apply to the Kansas department for children and families.

(b) Whenever the executive director or the chairperson of the board of directors of the corporation for change, or words of like effect, is referred to or designated by a statute, contract or other document, and such reference relates to the family and children trust account of the family and children investment fund, such reference or designation shall be deemed to apply to the secretary for children and families.

(c) All orders and directives of the corporation for change or of the executive director or the chairperson of the board of directors of the corporation for change which are in existence on the effective date of this act and which relate to the family and children trust account of the family and children investment fund, shall continue to be effective and shall be deemed to be orders and directives of the Kansas department for children and families until revised, amended or nullified pursuant to law.

(d) The Kansas department for children and families shall succeed to whatever right, title or interest the corporation for change has acquired in any real property in this state with moneys from the family and children trust account of the family and children investment fund, and the Kansas department for children and families shall hold the same for and in the name of the state of Kansas. On and after the effective date of this act, whenever any statute, contract, deed or other document concerns the power or authority of the corporation for change or of the executive director or the chairperson of the board of directors of the corporation for change to acquire, hold or dispose of real property or any interest therein and such power or authority relates to the children and family trust account of the family and children investment fund or to real property or any interest therein acquired with moneys from such account prior to the effective date of this act, the Kansas department for children and families shall succeed to such power or authority.

History: L. 1997, ch. 156, § 28; L. 2014, ch. 115, § 54; July 1.



38-1818 Permanent families account transferred to judicial administrator of the courts.

38-1818. Permanent families account transferred to judicial administrator of the courts. On and after July 1, 1997:

(a) Whenever the corporation for change, or words of like effect, is referred to or designated by a statute, contract or other document and such reference or designation relates to the permanent families account of the family and children investment fund, such reference or designation shall be deemed to apply to the judicial administrator of the courts.

(b) Whenever the executive director or the chairperson of the board of directors of the corporation for change, or words of like effect, is referred to or designated by a statute, contract or other document and such reference or designation refers to the permanent families account of the children and families investment fund, such reference or designation shall be deemed to apply to the judicial administrator of the courts.

(c) All orders and directives of the corporation for change or of the executive director or the chairperson of the board of directors of the corporation for change in existence on the effective date of this act which refer to the permanent families account of the children and families investment fund shall continue to be effective and shall be deemed to be orders and directives of the judicial administrator of the courts until revised, amended or nullified pursuant to law.

(d) The judicial administrator of the courts shall succeed to whatever right, title or interest the corporation for change has acquired in any real property in this state acquired with moneys from the permanent families account of the family and children investment fund prior to the effective date of this act, and the judicial administrator of the courts shall hold the same for and in the name of the state of Kansas. On and after the effective date of this act, whenever any statute, contract, deed or other document concerns the power or authority of the corporation for change or of the executive director or the chairperson of the board of directors of the corporation for change to acquire, hold or dispose of real property or any interest therein, and such power or authority relates to the permanent families account of the family and children investment fund or to real property or any interest therein acquired with moneys from such account prior to the effective date of this act, the judicial administrator of the courts shall succeed to such power or authority.

History: L. 1997, ch. 156, § 29; May 22.



38-1819 Transfer of employees.

38-1819. Transfer of employees. On and after July 1, 1997:

(a) Except as otherwise provided in this act, officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the corporation for change, which relate to the family and children trust account of the family and children investment fund prior to the effective date of this act and which are transferred to the Kansas department for children and families, and who, in the opinion of the secretary for children and families, are necessary to perform the powers, duties and functions of the Kansas department for children and families, shall be transferred to and shall become officers and employees of the Kansas department for children and families. Any such officer or employee shall retain all retirement benefits and all rights of civil service which had accrued to or vested in such officer or employee prior to the effective date of this section. The service of each such officer and employee so transferred shall be deemed to have been continuous. All transfers and any abolition of personnel positions in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder.

(b) Except as otherwise provided in this act, officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the corporation for change, which relate to the permanent families account of the family and children investment fund prior to the effective date of this act and which are transferred by this act to the judicial administrator of the courts, and who, in the opinion of the judicial administrator of the courts, are necessary to perform the powers, duties and functions of the office of judicial administration under this act, shall be transferred to, and shall become officers and employees of the office of judicial administration. Any such officer or employee shall retain all retirement benefits and all rights of civil service which had accrued to or vested in such officer or employee prior to the effective date of this section. The service of each such officer and employee so transferred shall be deemed to have been continuous. All transfers and any abolition of personnel positions in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder.

History: L. 1997, ch. 156, § 30; L. 2014, ch. 115, § 55; July 1.



38-1820 Conflicts as to power, function or duty to be resolved by governor.

38-1820. Conflicts as to power, function or duty to be resolved by governor. On and after July 1, 1997:

(a) When any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of any abolition, transfer, attachment or change made by or under authority of this act, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The Kansas department for children and families shall succeed to all property and records which were used for or pertain to the performance of the powers, duties and functions transferred to the Kansas department for children and families by this act. Any conflict as to the proper disposition of property or records arising under this section, and resulting from the transfer or attachment of any state agency, or all or part of the powers, duties and functions thereof, shall be determined by the governor, whose decision shall be final.

(c) The judicial administrator of the courts shall succeed to all property and records which were used for or pertain to the performance of the powers, duties and functions transferred to the judicial administrator of the courts. Any conflict as to the proper disposition of property or records arising under this section, and resulting from the transfer or attachment of any state agency, or all or part of the powers, duties and functions thereof, shall be determined by the governor, whose decision shall be final.

History: L. 1997, ch. 156, § 31; L. 2014, ch. 115, § 56; July 1.



38-1821 Legal custody of records transferred; no abatement of suits, actions or proceedings.

38-1821. Legal custody of records transferred; no abatement of suits, actions or proceedings. On and after July 1, 1997:

(a) The Kansas department for children and families shall have the legal custody of all records, memoranda, writings, entries, prints, representations or combinations thereof of any act, transaction, occurrence or event of the corporation for change which relates to the family and children trust account of the family and children investment fund transferred to the Kansas department for children and families under this act.

(b) The judicial administrator of the courts shall have the legal custody of all records, memoranda, writings, entries, prints, representations or combinations thereof of any act, transaction, occurrence or event of the corporation for change which relates to the permanent families account of the family and children investment fund transferred to the judicial administrator of the courts under this act.

(c) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency mentioned in this act, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of this act. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(d) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1997, ch. 156, § 32; L. 2014, ch. 115, § 57; July 1.



38-1822 Balance of funds and liabilities transferred.

38-1822. Balance of funds and liabilities transferred. On and after July 1, 1997:

(a) The balance of all funds received by the corporation for change and maintained in interest-bearing accounts in Kansas banks or Kansas savings and loan associations pursuant to K.S.A. 38-1809, prior to its repeal, shall be transferred to and deposited in the state treasury and credited to the family and children investment fund.

(b) The liability for all accrued compensation or salaries of officers and employees who are transferred to the Kansas department for children and families as provided for by this act and who become a part of the Kansas department for children and families, shall be assumed and paid by the Kansas department for children and families.

(c) The liability for all accrued compensation or salaries of officers and employees who are transferred to the office of judicial administration as provided for by this act and who become part of the office of judicial administration, shall be assumed and paid by the judicial administrator of the courts.

History: L. 1997, ch. 156, § 33; L. 2014, ch. 115, § 58; July 1.






Article 19 ADVISORY COMMITTEE ON CHILDREN AND FAMILIES

38-1901 Kansas children's cabinet; membership and terms; qualifications; substantial interests prohibited; duties; expense allowances.

38-1901. Kansas children's cabinet; membership and terms; qualifications; substantial interests prohibited; duties; expense allowances. On and after the effective date of this act:

(a) The advisory committee on children and families is hereby redesignated and shall be known and referred to as the Kansas children's cabinet.

(b) The Kansas children's cabinet shall consist of 15 members as follows: (1) The secretary of health and environment, or the secretary's designee; (2) the secretary for children and families, or the secretary's designee; (3) a member of the state board of regents selected by the state board of regents, or such member's designee; (4) the commissioner of education, or the commissioner's designee; (5) the commissioner of juvenile justice, or the commissioner's designee; (6) a member of the Kansas supreme court selected by the Kansas supreme court, or such member's designee; (7) five members of the public who are interested in and knowledgeable about the needs of children and families shall be appointed by the governor, which, subject to the provisions of subsection (e), may include persons who are children's advocates, members of organizations with experience in programs that benefit children or other individuals who have experience with children's programs and services; (8) one person appointed by the speaker of the house of representatives; (9) one person appointed by the minority leader of the house of representatives; (10) one person appointed by the president of the senate; and (11) one person appointed by the minority leader of the senate. The members designated by clauses (1), (2), (3), (4), (5) and (6) of this subsection shall be nonvoting members of the Kansas children's cabinet. All other members shall be voting members.

(c) (1) Except as provided in paragraph (2) of this subsection, the members of the Kansas children's cabinet appointed by the governor, speaker, president and minority leaders shall serve for terms of four years and until their successors are appointed and qualified. The governor shall appoint a chairperson of the committee from among the members appointed by the governor. The chairperson shall serve in such office throughout such member's current term of office and until a successor is appointed and qualified. The members of the Kansas children's cabinet may elect any additional officers from among its members necessary to carry out the duties and functions of the Kansas children's cabinet.

(2) Of the members first appointed by the governor, two shall be appointed for terms of two years, two shall be appointed for terms of three years and the member selected by the governor to be the chairperson shall be appointed for a term of four years. The member first appointed by the speaker of the house of representatives shall be appointed for a term of one year, the member first appointed by the minority leader of the house of representatives shall be appointed for a term of two years, the member first appointed by the president of the senate shall be appointed for a term of three years and the member first appointed by the minority leader of the senate shall be appointed for a term of four years. The governor shall designate the term for which each of the members first appointed by the governor shall serve.

(3) All members appointed to fill vacancies in the membership of the Kansas children's cabinet and all members appointed to succeed members appointed to membership on the Kansas children's cabinet shall be appointed in like manner as that provided for the original appointment of the member succeeded. All members appointed to fill vacancies of a member of the Kansas children's cabinet appointed by the governor, the speaker of the house of representatives, the minority leader of the house of representatives, the president of the senate or the minority leader of the senate shall be appointed to fill the unexpired term of such member.

(d) Not more than three members of the Kansas children's cabinet appointed by the governor under subsection (b)(7) shall be members of the same political party.

(e) (1) No person shall serve on the Kansas children's cabinet if such person has knowingly acquired a substantial interest in any business. Any such person who knowingly acquires such an interest shall vacate such member's position on the Kansas children's cabinet.

(2) For purposes of this subsection, "substantial interest" means any of the following:

(A) If an individual or an individual's spouse, either individually or collectively, has owned within the preceding 12 months a legal or equitable interest exceeding $5,000 or 5% of any business, whichever is less, the individual has a substantial interest in that business.

(B) If an individual or an individual's spouse, either individually or collectively, has received during the preceding calendar year compensation which is or will be required to be included as taxable income on federal income tax returns of the individual and spouse in an aggregate amount of $2,000 from any business or combination of businesses, the individual has a substantial interest in that business or combination of businesses.

(C) If an individual or an individual's spouse holds the position of officer, director, associate, partner or proprietor of any business, the individual has a substantial interest in that business, irrespective of that amount of compensation received by the individual or the individual's spouse.

(D) If an individual or an individual's spouse receives compensation which is a portion or percentage of each separate fee or commission paid to a business or combination of businesses, the individual has a substantial interest in any client or customer who pays fees or commissions to the business or combination of businesses from which fees or commissions the individual or the individual's spouse, either individually or collectively, received an aggregate of $2,000 or more in the preceding calendar year.

(3) As used in this subsection, "client or customer" means a business or combination of businesses.

(4) As used in this subsection, "business" means any entity which is eligible to receive funds from the children's initiatives fund, as provided in K.S.A. 38-2102, and amendments thereto, from the children's initiatives accountability fund, established by K.S.A. 38-2103, and amendments thereto, or from the family and children trust account of the family and children investment fund, as provided in K.S.A. 38-1808, and amendments thereto.

(f) The Kansas children's cabinet shall meet upon the call of the chairperson as necessary to carry out the duties and functions of the Kansas children's cabinet. A quorum of the Kansas children's cabinet shall be five voting members.

(g) The Kansas children's cabinet shall have and perform the following functions:

(1) Assist the governor in developing and implementing a coordinated, comprehensive service delivery system to serve the children and families of Kansas;

(2) identify barriers to service and gaps in service due to strict definitions of boundaries between departments and agencies;

(3) facilitate interagency and interdepartmental cooperation toward the common goal of serving children and families;

(4) investigate and identify methodologies for the combining of funds across departmental boundaries to better serve children and families;

(5) propose actions needed to achieve coordination of funding and services across departmental lines;

(6) encourage and facilitate joint planning and coordination between the public and private sectors to better serve the needs of children and families; and

(7) perform the duties and functions prescribed by K.S.A. 38-2103, and amendments thereto.

(h) Members of the Kansas children's cabinet shall not be paid compensation, but shall receive subsistence allowances, mileage and other expenses as provided by K.S.A. 75-3223, and amendments thereto. The subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto, shall be paid from available appropriations of the Kansas department for children and families except that expenses of members who are employed by a state agency shall be reimbursed by that state agency.

(i) On the effective date of this act, the advisory committee on children and families is hereby abolished and all powers, duties, functions, records and other property of the advisory committee on children and families are hereby transferred to the Kansas children's cabinet created by this section. Except as otherwise specifically provided by this act, the Kansas children's cabinet shall be a continuation of the advisory committee on children and families as it existed prior to the effective date of this act.

History: L. 1997, ch. 156, § 34; L. 1999, ch. 172, § 8; L. 2014, ch. 115, § 59; July 1.






Article 20 INSURANCE COVERAGE FOR CHILDREN

38-2001 Insurance coverage for children; development of plan; provisions of coverage; powers and duties of the secretary of health and environment; program funding.

38-2001. Insurance coverage for children; development of plan; provisions of coverage; powers and duties of the secretary of health and environment; program funding. (a) The department of health and environment shall develop and submit a plan consistent with federal guidelines established under section 4901 of public law 105-33 (42 U.S.C. § 1397aa et seq.; title XXI).

(b) The plan developed under subsection (a) shall be a capitated managed care plan covering Kansas children from zero to 19 years which:

(1) Contains benefit levels at least equal to those for the early and periodic screening, diagnosis and treatment program;

(2) provides for presumptive eligibility for children where applicable;

(3) provides continuous eligibility for 12 months once a formal determination is made that a child is eligible subject to subsection (e);

(4) has performance based contracting with measurable outcomes indicating age appropriate utilization of plan services to include, but not limited to, such measurable services as immunizations, vision, hearing and dental exams, emergency room utilization, annual physical exams and asthma;

(5) shall use the same prior authorization standards and requirements as used for health care services under medicaid to further the goal of seamlessness of coverage between the two programs;

(6) shall provide targeted low-income children, as defined under section 4901 of public law 105-33 (42 U.S.C. § 1397aa, et seq.), coverage subject to appropriations;

(7) shall provide coverage, subject to appropriation of funds and eligibility requirements, for children residing in a household having a gross household income (A) for 2009, at or under 225% of the 2008 federal poverty income guidelines and (B) for 2010 and subsequent years, at or under 250% of the 2008 federal poverty income guidelines; the participants receiving coverage shall contribute to the payment for such coverage through a sliding-fee scale based upon ability to pay as established by rules and regulations of the secretary of health and environment; and

(8) contains a provision which requires the newly enrolled participants with a family income over 200% of the federal poverty income guidelines to wait at least 8 months before participating in this program, if such participants previously had comprehensive health benefit coverage through an individual policy or a health benefit plan provided by any health insurer as defined in K.S.A. 40-4602, and amendments thereto. This waiting period provision shall not apply when the prior coverage ended due to loss of employment other than the voluntary termination, change to a new employer that does not provide an option for dependent coverage, discontinuation of health benefits to all employees, expiration of COBRA coverage period or any other situations where the prior coverage ended due to reasons unrelated to the availability of this program.

(c) The secretary of health and environment is authorized to contract with entities authorized to transact health insurance business in this state to implement the health insurance coverage plan pursuant to subsection (a) providing for several plan options to enrollees which are coordinated with federal and state child health care programs, except that when contracting to provide managed mental health care services the secretary of health and environment shall assure that contracted entities demonstrate the ability to provide a full array of mental health services in accordance with the early and periodic screening, diagnosis and treatment plan. The secretary of health and environment shall not develop a request for proposal process which excludes community mental health centers from the opportunity to bid for managed mental health care services.

(d) When developing and implementing the plan in subsection (a), the secretary of health and environment to the extent authorized by law:

(1) Shall include provisions that encourage contracting insurers to utilize and coordinate with existing community health care institutions and providers;

(2) may work with public health care providers and other community resources to provide educational programs promoting healthy lifestyles and appropriate use of the plan's health services;

(3) shall plan for outreach and maximum enrollment of eligible children through cooperation with local health departments, schools, child care facilities and other community institutions and providers;

(4) shall provide for a simplified enrollment plan;

(5) shall provide cost sharing as allowed by law;

(6) shall not count the caring program for children, the Kansas health insurance association plan or any charity health care plan as insurance under subsection (e)(1);

(7) may provide for payment of health insurance premiums, including contributions to a health savings account if applicable, and, in conjunction with an employer sponsored insurance premium assistance plan, may provide that supplemental benefits be purchased outside of the capitated managed care plan, if it is determined cost effective, taking into account the number of children to be served and the benefits to be provided;

(8) may provide that prescription drugs, transportation services and dental services are purchased outside of the capitated managed care plan to improve the efficiency, accessibility and effectiveness of the program; and

(9) shall include a provision that requires any individual to be a citizen or an alien lawfully admitted to the United States for purposes of establishing eligibility for benefits under the plan and to present satisfactory documentary evidence of citizenship or lawful admission of the individual. The criteria for determining whether the documentation is satisfactory shall be no more restrictive than the criteria used by the social security administration to determine citizenship. A document issued by a federally-recognized Indian tribe evidencing membership or enrollment in, or affiliation with, such tribe, such as a tribal enrollment card or certificate of degree of Indian blood shall be satisfactory documentary evidence of citizenship or lawful admission.

(e) A child shall not be eligible for coverage and shall lose coverage under the plan developed under subsection (a) of K.S.A. 38-2001, and amendments thereto, if such child's family has not paid the enrollee's applicable share of any premium due.

If the family pays all of the delinquent premiums owed during the year, such child will again be eligible for coverage for the remaining months of the continuous eligibility period.

(f) The plan developed under section 4901 of public law 105-33 (42 U.S.C. § 1397aa et seq., and amendments thereto) is not an entitlement program. The availability of the plan benefits shall be subject to funds appropriated. The secretary of health and environment shall not utilize waiting lists, but shall monitor costs of the program and make necessary adjustments to stay within the program's appropriations.

(g) Eligibility and benefits under the plan prescribed by subsection (b)(7) are not and shall not be construed to be entitlements, are for legal residents of the state of Kansas and are subject to availability of state and federal funds and to any state and federal requirements and the provisions of appropriation acts. If the secretary of health and environment determines that the available federal funds and the state funds appropriated are insufficient to sustain coverage for the income eligibility levels prescribed by subsection (b)(7), a lower income level shall be adopted and implemented by the secretary of health and environment, within the limits of appropriations available therefor, and all such changes shall be published by the secretary of health and environment in the Kansas register.

History: L. 1998, ch. 125, § 1; L. 1999, ch. 36, § 1; L. 2001, ch. 54, § 1; L. 2004, ch. 157, § 2; L. 2008, ch. 164, § 22; L. 2012, ch. 102, § 3; July 1.



38-2002 Same; rules and regulations.

38-2002. Same; rules and regulations. (a) The secretary of health and environment shall adopt rules and regulations as necessary to implement and administer the provisions of this act.

(b) All rules and regulations adopted on and after July 1, 2013, and prior to July 1, 2014, to implement this section shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary of health and environment until revised, amended, revoked or nullified pursuant to law.

History: L. 1998, ch. 125, § 2; L. 2014, ch. 42, § 1; July 1.



38-2003 Same; abortion exclusion; "health benefits coverage" defined.

38-2003. Same; abortion exclusion; "health benefits coverage" defined. (a) (1) None of the funds appropriated to implement this act shall be expended for any abortion.

(2) None of the funds appropriated to implement this act shall be expended for health benefits coverage that includes coverage of abortion.

(3) The term "health benefits coverage" means the package of services covered by entities in subsection (c) of K.S.A. 38-2001, and amendments thereto, authorized to transact health insurance business in this state pursuant to a contract or other arrangement entered into under sections of this act.

(b) The limitations established in subsection (a) shall not apply to an abortion:

(1) If the pregnancy is the result of an act of rape, aggravated indecent liberties with a child or incest; or

(2) if necessary to save the life of the pregnant woman.

History: L. 1998, ch. 125, § 3; Apr. 30.



38-2004 Same; eligibility for coverage.

38-2004. Same; eligibility for coverage. The secretary in contracting for capitated managed health care for children shall include in the pool of persons to be covered those eligible children covered by the Kansas medicaid program as law allows.

History: L. 1998, ch. 125, § 4; Apr. 30.



38-2005 Same; contracts.

38-2005. Same; contracts. The secretary shall enter into contracts as deemed appropriate to carry out the provisions of this act. Administrative services under this program shall be contracted with private entities. Nothing in this act precludes the secretary from entering into a contract with the agency medicaid management information system fiscal agent.

History: L. 1998, ch. 125, § 5; Apr. 30.



38-2006 Same; duty of secretary to advise and consult.

38-2006. Same; duty of secretary to advise and consult. The secretary of social and rehabilitation services shall advise and consult with the secretary of health and environment on issues relating to children's health status.

History: L. 1998, ch. 125, § 6; L. 2008, ch. 110, § 2; L. 2012, ch. 102, § 4; July 1.



38-2007 Same; report on funding alternatives and performance.

38-2007. Same; report on funding alternatives and performance. For the purpose of financially empowering parents to choose a health plan for a child, the secretary should review and report both verbally and in writing to the standing committee on public health and welfare of the senate and the standing committee on children and seniors of the house of representatives prior to each legislative session with recommendations regarding the following items:

(a) Direct transfer of the annual premium for a plan chosen by an eligible low-income family to the insurer;

(b) The use of a refundable tax credit for an eligible low-income family to apply toward the purchase of a child's health care coverage. Such refundable tax credit would cover most or all of the cost of the insurance with the parents paying any difference. Additionally, an eligible low-income family would receive full benefit of the credit, regardless of how small their income tax obligation was; and

(c) The status of the Kansas insurance coverage for children's program including all performance measures relating to the Kansas insurance coverage for children's program.

History: L. 1998, ch. 125, § 7; L. 2013, ch. 134, § 3; July 1.



38-2009 Kansas insurance coverage for children fund, credits, expenditures.

38-2009. Kansas insurance coverage for children fund, credits, expenditures. (a) There is hereby established in the state treasury the Kansas insurance coverage for children fund.

(b) The secretary is authorized to apply for and receive grants, gifts and donations from nonfederal sources for the purposes set out under this act.

(c) The secretary shall remit all moneys received under subsection (b) to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas insurance coverage for children fund.

(d) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the Kansas insurance coverage for children fund interest earnings based on: (1) The average daily balance of moneys in such fund for the preceding month; and (2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(e) All expenditures from the Kansas insurance coverage for children fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or the secretary's designee for the purposes of this act.

History: L. 1998, ch. 125, § 10; L. 2001, ch. 5, § 108; July 1.



38-2010 Severability.

38-2010. Severability. If any provision or clause of this act or application thereof to any person or circumstances is held invalid, such invalidity shall not affect the other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1998, ch. 125, § 12; Apr. 30.






Article 21 KANSAS ENDOWMENT FOR YOUTH FUND, CHILDREN'S INITIATIVES FUND AND RELATED FUNDS; DISPOSITION OF TOBACCO LITIGATION SETTLEMENT PROCEEDS

38-2101 Kansas endowment for youth fund; tobacco litigation settlement agreement proceeds, disposition; investment, management and administration of fund.

38-2101. Kansas endowment for youth fund; tobacco litigation settlement agreement proceeds, disposition; investment, management and administration of fund. (a) There is hereby established in the state treasury the Kansas endowment for youth fund which shall constitute a trust fund and shall be invested, managed and administered in accordance with the provisions of this act by the board of trustees of the Kansas public employees retirement system established by K.S.A. 74-4905, and amendments thereto.

(b) All of the moneys received by the state pursuant to the tobacco litigation settlement agreements entered into by the attorney general on behalf of the state of Kansas, or pursuant to any judgment rendered, regarding the litigation against tobacco industry companies and related entities, shall be deposited in the state treasury and credited to the Kansas endowment for youth fund. All such moneys shall constitute an endowment which shall remain credited to the Kansas endowment for youth fund except as provided in this section or in K.S.A. 38-2102, and amendments thereto, for transfers to the children's initiatives fund. Expenditures may be made from the Kansas endowment for youth fund for the payment of the operating expenses of the Kansas children's cabinet and the board of trustees, including the expenses of investing and managing the moneys, which are attributable to the Kansas endowment for youth fund. All moneys credited to the Kansas endowment for youth fund shall be invested to provide an ongoing source of investment earnings available for periodic transfer to the children's initiatives fund in accordance with this act. All expenditures from the Kansas endowment for youth fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the board of trustees of the Kansas public employees retirement system or by the chairperson's designee.

(c) On the effective date of this act, the director of accounts and reports shall transfer all moneys credited to the children's health care programs fund to the Kansas endowment for youth fund and the children's health care programs fund is hereby abolished. On and after July 1, 1999, whenever the children's health care programs fund, or words of like effect, is referred to or designated by statute, contract or other document, such reference or designation shall be deemed to apply to the Kansas endowment for youth fund.

History: L. 1999, ch. 172, § 1; July 1.



38-2102 Children's initiatives fund; purposes; requirements for funded programs; transfers from Kansas endowment for youth fund, adjustments for increased or reduced tobacco litigation settlement agreement proceeds.

38-2102. Children's initiatives fund; purposes; requirements for funded programs; transfers from Kansas endowment for youth fund, adjustments for increased or reduced tobacco litigation settlement agreement proceeds. (a) There is hereby established in the state treasury the children's initiatives fund which shall be administered in accordance with this section and the provisions of appropriation acts.

(b) All moneys credited to the children's initiatives fund shall be used for the purposes of providing additional funding for programs, projects, improvements, services and other purposes directly or indirectly beneficial to the physical and mental health, welfare, safety and overall well-being of children in Kansas as provided by appropriation or other acts of the legislature. In allocating or appropriating moneys in the children's initiatives fund, the legislature shall emphasize programs and services that are data-driven and outcomes-based and may emphasize programs and services that are generally directed toward improving the lives of children and youth by combating community-identified risk factors associated with children and youth becoming involved in tobacco, alcohol, drugs or juvenile delinquency. Programs funded must have a clearly articulated objective to be achieved with any funds received. As a condition precedent to funding, every program must demonstrate that the program's design is supported by credible research, that the program as implemented will constitute best practices in the field, that data is available to benchmark the program's desired outcomes and that an evaluation and assessment component is part of the program design and that such evaluation is capable of determining program performance, needed program modifications to enhance performance, ways in which the program could be modified for transfer to other venues, and when performance no longer justifies funding. Community-based programs must demonstrate the availability of sufficient community leadership and the capacity to appropriately implement and administer the program that is funded. Programs which require community mobilization to successfully achieve program objectives must demonstrate a specific strategy to obtain the requisite levels of community mobilization. Moneys allocated or appropriated from the children's initiatives fund shall not be used to replace or substitute for moneys appropriated from the state general fund in the immediately preceding fiscal year.

(c) All expenditures from the children's initiatives fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved in the manner prescribed by law.

(d) (1) On July 1, 2000, or as soon thereafter as moneys are available, the director of accounts and reports shall transfer, in the following order of priority, (A) first, $70,740,000 from the Kansas endowment for youth fund to the state general fund and (B) second, $30,000,000 from the Kansas endowment for youth fund to the children's initiatives fund.

(2) On July 1, 2001, or as soon thereafter as moneys are available, the director of accounts and reports shall transfer $40,000,000 from the Kansas endowment for youth fund to the children's initiatives fund and shall transfer $10,000,000 from the Kansas endowment for youth fund to the state general fund.

(3) On July 1, 2002, or as soon thereafter as moneys are available, the director of accounts and reports shall transfer $45,000,000 from the Kansas endowment for youth fund to the children's initiatives fund.

(4) On July 1 of each fiscal year thereafter, or as soon thereafter as moneys are available, the director of accounts and reports shall transfer from the Kansas endowment for youth fund to the children's initiatives fund the amount equal to 102.5% of the amount transferred from the Kansas endowment for youth fund to the children's initiatives fund pursuant to this section during the immediately preceding fiscal year.

(5) If the amounts to be received during any fiscal year under the tobacco litigation settlement agreements entered into by the attorney general on behalf of the state of Kansas, or pursuant to any judgment rendered, regarding the litigation against tobacco industry companies and related entities, are reduced or increased from the amount that was anticipated to be received for such fiscal year, as of the time the settlement agreements were entered into, then the legislature may adjust the amount otherwise provided by this subsection to be transferred from the Kansas endowment for youth fund to the children's initiatives fund for such fiscal year by including provisions in appropriation acts for such fiscal year that proportionally reduce or increase, as appropriate, the amount otherwise provided by this subsection to be transferred from the Kansas endowment for youth fund to the children's initiatives fund for such fiscal year. In addition, for purposes of circumstances related to the investment of moneys in the Kansas endowment for youth fund or other circumstances or matters deemed sufficient by the legislature, the legislature may adjust the amount otherwise provided by this subsection to be transferred from the Kansas endowment for youth fund to the children's initiatives fund for any fiscal year by including provisions in appropriation acts for such fiscal year that proportionally reduce or increase, as appropriate, the amount otherwise provided by this subsection to be transferred from the Kansas endowment for youth fund to the children's initiatives fund for such fiscal year.

(e) It is the intent of the legislature that, except as provided by this section, no amounts shall be transferred from the Kansas endowment for youth fund to the children's initiatives fund or to any other fund during any state fiscal year.

(f) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the Kansas endowment for youth fund interest earnings based on (1) the average daily balance of moneys in the children's initiatives fund for the preceding month and (2) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 1999, ch. 172, § 2; July 1.



38-2103 Kansas children's cabinet, duties concerning children's initiatives fund; reviews, assessments and evaluations of uses of moneys; audits; children's initiatives accountability fund, interest.

38-2103. Kansas children's cabinet, duties concerning children's initiatives fund; reviews, assessments and evaluations of uses of moneys; audits; children's initiatives accountability fund, interest. (a) The Kansas children's cabinet established by K.S.A. 38-1901, and amendments thereto, shall advise the governor and the legislature regarding the uses of the moneys credited to the children's initiatives fund.

(b) The Kansas children's cabinet shall review, assess and evaluate all uses of the moneys in the children's initiatives fund. The Kansas children's cabinet shall study and shall initiate studies, assessments and evaluations, by contract or otherwise, through institutions of higher education and other appropriate research entities to identify best practices and to measure and otherwise determine the efficiency and efficacy of practices that are utilized in programs, projects, improvements, services and other purposes for which moneys are allocated or appropriated from the children's initiatives fund. The costs of such reviews, assessments and evaluations shall be paid from the children's initiatives accountability fund.

(c) There shall be conducted performance audits and other audit work by the legislative post auditor upon request by the Kansas children's cabinet and as directed by the legislative post audit committee in accordance with the provisions of the legislative post audit act. The purpose of such performance audits and other audit work shall be to provide interested parties with the program evaluation and research needed to make informed decisions for the uses of moneys credited to the children's initiatives fund. The auditor to conduct such performance audit or other audit work shall be specified in accordance with K.S.A. 46-1122, and amendments thereto, and if the legislative post audit committee specifies under such statute that a firm, as defined by K.S.A. 46-1112, and amendments thereto, is to perform all or part of the audit work of such audit, such firm shall be selected and shall perform such audit work as provided in K.S.A. 46-1123, and amendments thereto, and K.S.A. 46-1125 through 46-1127, and amendments thereto. The audit work required pursuant to this subsection shall be conducted in accordance with generally accepted governmental auditing standards. The post auditor shall compute the reasonably anticipated cost of the audit work performed by a firm for such performance audit or other audit work pursuant to this subsection, subject to review and approval by the contract audit committee established by K.S.A. 46-1120, and amendments thereto, and the Kansas children's cabinet shall pay such cost from the children's initiatives accountability fund. If all or part of the audit work for such performance audit or other audit work is performed by the division of post audit and the division of post audit incurs costs in addition to those attributable to the operations of the division of post audit in the performance of other duties and responsibilities, the post auditor shall charge the Kansas children's cabinet for such additional costs and the Kansas children's cabinet shall pay such charges from the children's initiatives accountability fund. The payment of any such costs and any such charges shall be a transaction between the division of post audit and the Kansas children's cabinet and such transaction shall be settled in accordance with the provisions of K.S.A. 75-5516, and amendments thereto. All moneys received by the division of post audit for such costs and charges shall be credited to the audit services fund.

(d) There is hereby established in the state treasury the children's initiatives accountability fund which shall be administered in accordance with this section and the provisions of appropriation acts. The governor shall recommend and the legislature shall provide for moneys to be credited annually to the children's initiatives accountability fund by transfers or other provisions of appropriation acts.

(e) All moneys credited to the children's initiatives accountability fund shall be used for the purposes of providing funding for assessment and evaluation of programs, projects, improvements, services and other purposes for which moneys are allocated or appropriated from the children's initiatives fund. All expenditures from the children's initiatives accountability fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved in the manner prescribed by law.

(f) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the Kansas endowment for youth fund interest earnings based on (1) the average daily balance of moneys in the children's initiatives accountability fund for the preceding month and (2) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 1999, ch. 172, § 3; July 1.



38-2104 Management and investment of Kansas endowment for youth fund and family and children endowment account of the family and children investment fund; investment standards and objectives; contracts with investment advisors and other consultants, requirements.

38-2104. Management and investment of Kansas endowment for youth fund and family and children endowment account of the family and children investment fund; investment standards and objectives; contracts with investment advisors and other consultants, requirements. (a) The board of trustees is responsible for the management and investment of the fund and shall discharge the board's duties with respect to the fund solely in the interests of the beneficiaries of the fund for the exclusive purpose of providing investment revenue for the purposes for which the moneys may be used and defraying reasonable expenses of administering the fund and shall invest and reinvest moneys in the fund and acquire, retain, manage, including the exercise of any voting rights and disposal of investments of the fund within the limitations and according to the powers, duties and purposes as prescribed by this section.

(b) Moneys in the fund shall be invested and reinvested to achieve the investment objective which is preservation of the fund to provide benefits to the beneficiaries of the fund and accordingly providing that the moneys are as productive as possible, subject to the standards set forth in this act. No moneys in the fund shall be invested or reinvested if the sole or primary investment objective is for economic development or social purposes or objectives.

(c) In investing and reinvesting moneys in the fund and in acquiring, retaining, managing and disposing of investments of the fund, the board of trustees shall exercise the judgment, care, skill, prudence and diligence under the circumstances then prevailing, which persons of prudence, discretion and intelligence acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of like character and with like aims by diversifying the investments of the fund so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so, and not in regard to speculation but in regard to the permanent disposition of similar funds, considering the probable income as well as the probable safety of their capital.

(d) In the discharge of such management and investment responsibilities the board of trustees may contract for the services of one or more professional investment advisors or other consultants in the management and investment of moneys in the fund and otherwise in the performance of the duties of the board of trustees under this act.

(e) The board of trustees shall require that each person contracted with under subsection (d) to provide services shall obtain commercial insurance which provides for errors and omissions coverage for such person in an amount to be specified by the board of trustees. The amount of such coverage specified by the board of trustees shall be at least the greater of $500,000 or 1% of the funds entrusted to such person up to a maximum of $10,000,000. The board of trustees shall require a person contracted with under subsection (d) to provide services give a fidelity bond in a penal sum as may be fixed by law or, if not so fixed, as may be fixed by the board of trustees, with corporate surety authorized to do business in this state. Such persons contracted with the board of trustees pursuant to subsection (d) and any persons contracted with such persons to perform the functions specified in subsection (b) shall be deemed to be fiduciary agents of the board of trustees in the performance of contractual obligations.

(f) (1) Subject to the objective set forth in subsection (b) and the standards set forth in subsection (c), the board of trustees shall formulate and adopt policies and objectives for the investment and reinvestment of moneys in the fund and the acquisition, retention, management and disposition of investments of the fund. Such policies and objectives shall be in writing and shall include:

(A) Specific asset allocation standards and objectives;

(B) establishment of criteria for evaluating the risk versus the potential return on a particular investment; and

(C) a requirement that all investment advisors, and any managers or others with similar duties and responsibilities as investment advisors, shall immediately report all instances of default on investments to the board of trustees and provide such board of trustees with recommendations and options, including, but not limited to, curing the default or withdrawal from the investment.

(2) The board of trustees shall review such policies and objectives, make changes considered necessary or desirable and readopt such policies and objectives on an annual basis.

(g) (1) Except as provided in subsection (d) and this subsection, the custody of money and securities of the fund shall remain in the custody of the state treasurer, except that the board of trustees may arrange for the custody of such money and securities as it considers advisable with one or more member banks or trust companies of the federal reserve system or with one or more banks in the state of Kansas, or both, to be held in safekeeping by the banks or trust companies for the collection of the principal and interest or other income or of the proceeds of sale.

(2) The state treasurer and the board of trustees shall collect the principal and interest or other income of investments or the proceeds of sale of securities in the custody of the state treasurer and shall pay such moneys when so collected into the state treasury to the credit of the fund.

(3) The principal and interest or other income or the proceeds of sale of securities as provided in paragraph (1) of this subsection shall be reported to the state treasurer and the board of trustees and credited to the fund.

(h) All interest or other income of the investments of the moneys in the fund, after payment of any management fees, shall be considered income of the fund and shall be deposited in the state treasury to the credit of the fund.

(i) As used in this section:

(1) "Board of trustees" means the board of trustees of the Kansas public employees retirement system established by K.S.A. 74-4905 and amendments thereto.

(2) "Fiduciary" means a person who, with respect to the fund, is a person who:

(A) Exercises any discretionary authority with respect to administration of the fund;

(B) exercises any authority to invest or manage assets of the fund or has any authority or responsibility to do so;

(C) provides investment advice for a fee or other direct or indirect compensation with respect to the assets of the fund or has any authority or responsibility to do so;

(D) provides actuarial, accounting, auditing, consulting, legal or other professional services for a fee or other direct or indirect compensation with respect to the fund or has any authority or responsibility to do so; or

(E) is a member of the board of trustees or of the staff of the board of trustees.

(3) "Fund" means the Kansas endowment for youth fund and the family and the children endowment account of the family and children investment fund.

(4) With respect to the investment of moneys in the Kansas endowment for youth fund, "purposes for which the moneys may be used" means the purposes for which the moneys in the children's initiatives fund may be used, as provided in K.S.A. 38-2102, and amendments thereto, and "beneficiaries of the fund" means the beneficiaries of the children's initiatives fund, as provided by K.S.A. 38-2102, and amendments thereto.

(5) With respect to the investment of moneys in the family and children endowment account of the family and children investment fund, "purposes for which the moneys may be used" means the purposes for which the moneys in the family and children trust account of the family and children investment fund may be used, as provided in subsection (c) of K.S.A. 38-1808, and amendments thereto, and "beneficiaries of the fund" means the beneficiaries of the family and children trust account of the family and children investment fund may be used, as provided in subsection (c) of K.S.A. 38-1808, and amendments thereto.

History: L. 1999, ch. 172, § 4; July 1.



38-2105 Reports to governor and legislature, actual and estimated receipts and investment earnings to Kansas endowment for youth fund.

38-2105. Reports to governor and legislature, actual and estimated receipts and investment earnings to Kansas endowment for youth fund. The board of trustees of the Kansas public employees retirement system shall report to the governor and to the legislature on the moneys credited to the Kansas endowment for youth fund and investment earnings thereon at least once each calendar quarter and on a monthly basis upon request of the governor, the president of the senate or the speaker of the house of representatives. In addition, the board of trustees shall submit a report on or before October 1 of each year to the director of the budget, the director of the legislative research department and the chairpersons of the senate committee on ways and means and the house of representatives committee on appropriations detailing the board's estimates as to the amounts of moneys that would be available for transfer from the Kansas endowment for youth fund to the children's initiatives fund during the ensuing fiscal year. The director of the budget and the governor shall use the information in such report in the preparation of the governor's budget report under K.S.A. 75-3721, and amendments thereto.

History: L. 1999, ch. 172, § 5; July 1.






Article 22 REVISED KANSAS CODE FOR CARE OF CHILDREN

38-2201 Citation; construction of code; policy of state.

38-2201. Citation; construction of code; policy of state. K.S.A. 2015 Supp. 38-2201 through 38-2283, and amendments thereto, shall be known as and may be cited as the revised Kansas code for care of children.

(a) Proceedings pursuant to this code shall be civil in nature and all proceedings, orders, judgments and decrees shall be deemed to be pursuant to the parental power of the state. Any orders pursuant to this code shall take precedence over any similar order under chapter 23 of the Kansas Statutes Annotated, and amendments thereto, the Kansas family law code, article 11 of chapter 38 of the Kansas Statutes Annotated, and amendments thereto, determination of parentage, article 21 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto, adoption and relinquishment act, article 30 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto, guardians and conservators, or article 31 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto, protection from abuse act, until jurisdiction under this code is terminated.

(b) The code shall be liberally construed to carry out the policies of the state which are to:

(1) Consider the safety and welfare of a child to be paramount in all proceedings under the code;

(2) provide that each child who comes within the provisions of the code shall receive the care, custody, guidance control and discipline that will best serve the child's welfare and the interests of the state, preferably in the child's home and recognizing that the child's relationship with such child's family is important to the child's well being;

(3) make the ongoing physical, mental and emotional needs of the child decisive considerations in proceedings under this code;

(4) acknowledge that the time perception of a child differs from that of an adult and to dispose of all proceedings under this code without unnecessary delay;

(5) encourage the reporting of suspected child abuse and neglect;

(6) investigate reports of suspected child abuse and neglect thoroughly and promptly;

(7) provide for the protection of children who have been subject to physical, mental or emotional abuse or neglect or sexual abuse;

(8) provide preventative and rehabilitative services, when appropriate, to abused and neglected children and their families so, if possible, the families can remain together without further threat to the children;

(9) provide stability in the life of a child who must be removed from the home of a parent; and

(10) place children in permanent family settings, in absence of compelling reasons to the contrary.

(c) Nothing in this code shall be construed to permit discrimination on the basis of disability.

(1) The disability of a parent shall not constitute a basis for a determination that a child is a child in need of care, for the removal of custody of a child from the parent, or for the termination of parental rights without a specific showing that there is a causal relation between the disability and harm to the child.

(2) In cases involving a parent with a disability, determinations made under this code shall consider the availability and use of accommodations for the disability, including adaptive equipment and support services.

History: L. 2006, ch. 200, § 1; L. 2010, ch. 75, § 4; L. 2011, ch. 24, § 3; L. 2012, ch. 162, § 59; May 31.



38-2202 Definitions.

38-2202. Definitions. As used in the revised Kansas code for care of children, unless the context otherwise indicates:

(a) "Abandon" or "abandonment" means to forsake, desert or, without making appropriate provision for substitute care, cease providing care for the child.

(b) "Adult correction facility" means any public or private facility, secure or nonsecure, which is used for the lawful custody of accused or convicted adult criminal offenders.

(c) "Aggravated circumstances" means the abandonment, torture, chronic abuse, sexual abuse or chronic, life threatening neglect of a child.

(d) "Child in need of care" means a person less than 18 years of age at the time of filing of the petition or issuance of an ex parte protective custody order pursuant to K.S.A. 2015 Supp. 38-2242, and amendments thereto, who:

(1) Is without adequate parental care, control or subsistence and the condition is not due solely to the lack of financial means of the child's parents or other custodian;

(2) is without the care or control necessary for the child's physical, mental or emotional health;

(3) has been physically, mentally or emotionally abused or neglected or sexually abused;

(4) has been placed for care or adoption in violation of law;

(5) has been abandoned or does not have a known living parent;

(6) is not attending school as required by K.S.A. 72-977 or 72-1111, and amendments thereto;

(7) except in the case of a violation of K.S.A. 41-727, K.S.A. 74-8810(j), K.S.A. 79-3321(m) or (n), or K.S.A. 2015 Supp. 21-6301(a)(14), and amendments thereto, or, except as provided in paragraph (12), does an act which, when committed by a person under 18 years of age, is prohibited by state law, city ordinance or county resolution but which is not prohibited when done by an adult;

(8) while less than 10 years of age, commits any act which if done by an adult would constitute the commission of a felony or misdemeanor as defined by K.S.A. 2015 Supp. 21-5102, and amendments thereto;

(9) is willfully and voluntarily absent from the child's home without the consent of the child's parent or other custodian;

(10) is willfully and voluntarily absent at least a second time from a court ordered or designated placement, or a placement pursuant to court order, if the absence is without the consent of the person with whom the child is placed or, if the child is placed in a facility, without the consent of the person in charge of such facility or such person's designee;

(11) has been residing in the same residence with a sibling or another person under 18 years of age, who has been physically, mentally or emotionally abused or neglected, or sexually abused;

(12) while less than 10 years of age commits the offense defined in K.S.A. 2015 Supp. 21-6301(a)(14), and amendments thereto; or

(13) has had a permanent custodian appointed and the permanent custodian is no longer able or willing to serve.

(e) "Citizen review board" is a group of community volunteers appointed by the court and whose duties are prescribed by K.S.A. 2015 Supp. 38-2207 and 38-2208, and amendments thereto.

(f) "Civil custody case" includes any case filed under chapter 23 of the Kansas Statutes Annotated, and amendments thereto, the Kansas family law code, article 11, of chapter 38 of the Kansas Statutes Annotated, and amendments thereto, determination of parentage, article 21 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto, adoption and relinquishment act, or article 30 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto, guardians and conservators.

(g) "Court-appointed special advocate" means a responsible adult other than an attorney guardian ad litem who is appointed by the court to represent the best interests of a child, as provided in K.S.A. 2015 Supp. 38-2206, and amendments thereto, in a proceeding pursuant to this code.

(h) "Custody" whether temporary, protective or legal, means the status created by court order or statute which vests in a custodian, whether an individual or an agency, the right to physical possession of the child and the right to determine placement of the child, subject to restrictions placed by the court.

(i) "Extended out of home placement" means a child has been in the custody of the secretary and placed with neither parent for 15 of the most recent 22 months beginning 60 days after the date at which a child in the custody of the secretary was removed from the home.

(j) "Educational institution" means all schools at the elementary and secondary levels.

(k) "Educator" means any administrator, teacher or other professional or paraprofessional employee of an educational institution who has exposure to a pupil specified in K.S.A. 72-89b03(a), and amendments thereto.

(l) "Harm" means physical or psychological injury or damage.

(m) "Interested party" means the grandparent of the child, a person with whom the child has been living for a significant period of time when the child in need of care petition is filed, and any person made an interested party by the court pursuant to K.S.A. 2015 Supp. 38-2241, and amendments thereto, or Indian tribe seeking to intervene that is not a party.

(n) "Jail" means:

(1) An adult jail or lockup; or

(2) a facility in the same building or on the same grounds as an adult jail or lockup, unless the facility meets all applicable standards and licensure requirements under law and there is: (A) Total separation of the juvenile and adult facility spatial areas such that there could be no haphazard or accidental contact between juvenile and adult residents in the respective facilities; (B) total separation in all juvenile and adult program activities within the facilities, including recreation, education, counseling, health care, dining, sleeping and general living activities; and (C) separate juvenile and adult staff, including management, security staff and direct care staff such as recreational, educational and counseling.

(o) "Juvenile detention facility" means any secure public or private facility used for the lawful custody of accused or adjudicated juvenile offenders which must not be a jail.

(p) "Juvenile intake and assessment worker" means a responsible adult authorized to perform intake and assessment services as part of the intake and assessment system established pursuant to K.S.A. 75-7023, and amendments thereto.

(q) "Kinship care" means the placement of a child in the home of the child's relative or in the home of another adult with whom the child or the child's parent already has a close emotional attachment.

(r) "Law enforcement officer" means any person who by virtue of office or public employment is vested by law with a duty to maintain public order or to make arrests for crimes, whether that duty extends to all crimes or is limited to specific crimes.

(s) "Multidisciplinary team" means a group of persons, appointed by the court under K.S.A. 2015 Supp. 38-2228, and amendments thereto, which has knowledge of the circumstances of a child in need of care.

(t) "Neglect" means acts or omissions by a parent, guardian or person responsible for the care of a child resulting in harm to a child, or presenting a likelihood of harm, and the acts or omissions are not due solely to the lack of financial means of the child's parents or other custodian. Neglect may include, but shall not be limited to:

(1) Failure to provide the child with food, clothing or shelter necessary to sustain the life or health of the child;

(2) failure to provide adequate supervision of a child or to remove a child from a situation which requires judgment or actions beyond the child's level of maturity, physical condition or mental abilities and that results in bodily injury or a likelihood of harm to the child; or

(3) failure to use resources available to treat a diagnosed medical condition if such treatment will make a child substantially more comfortable, reduce pain and suffering, or correct or substantially diminish a crippling condition from worsening. A parent legitimately practicing religious beliefs who does not provide specified medical treatment for a child because of religious beliefs shall not for that reason be considered a negligent parent; however, this exception shall not preclude a court from entering an order pursuant to K.S.A. 2015 Supp. 38-2217(a)(2), and amendments thereto.

(u) "Parent" when used in relation to a child or children, includes a guardian and every person who is by law liable to maintain, care for or support the child.

(v) "Party" means the state, the petitioner, the child, any parent of the child and an Indian child's tribe intervening pursuant to the Indian child welfare act.

(w) "Permanency goal" means the outcome of the permanency planning process which may be reintegration, adoption, appointment of a permanent custodian or another planned permanent living arrangement.

(x) "Permanent custodian" means a judicially approved permanent guardian of a child pursuant to K.S.A. 2015 Supp. 38-2272, and amendments thereto.

(y) "Physical, mental or emotional abuse" means the infliction of physical, mental or emotional harm or the causing of a deterioration of a child and may include, but shall not be limited to, maltreatment or exploiting a child to the extent that the child's health or emotional well-being is endangered.

(z) "Placement" means the designation by the individual or agency having custody of where and with whom the child will live.

(aa) "Relative" means a person related by blood, marriage or adoption but, when referring to a relative of a child's parent, does not include the child's other parent.

(bb) "Secretary" means the secretary of the department for children and families or the secretary's designee.

(cc) "Secure facility" means a facility, other than a staff secure facility which is operated or structured so as to ensure that all entrances and exits from the facility are under the exclusive control of the staff of the facility, whether or not the person being detained has freedom of movement within the perimeters of the facility, or which relies on locked rooms and buildings, fences or physical restraint in order to control behavior of its residents. No secure facility shall be in a city or county jail.

(dd) "Sexual abuse" means any contact or interaction with a child in which the child is being used for the sexual stimulation of the perpetrator, the child or another person. Sexual abuse shall include allowing, permitting or encouraging a child to engage in the sale of sexual relations or commercial sexual exploitation of a child, or to be photographed, filmed or depicted in pornographic material. Sexual abuse also shall include allowing, permitting or encouraging a child to engage in aggravated human trafficking, as defined in K.S.A. 2015 Supp. 21-5426(b), and amendments thereto, if committed in whole or in part for the purpose of the sexual gratification of the offender or another.

(ee) "Shelter facility" means any public or private facility or home, other than a juvenile detention facility or staff secure facility, that may be used in accordance with this code for the purpose of providing either temporary placement for children in need of care prior to the issuance of a dispositional order or longer term care under a dispositional order.

(ff) "Staff secure facility" means a facility described in K.S.A. 2015 Supp. 65-535, and amendments thereto: (1) That does not include construction features designed to physically restrict the movements and activities of juvenile residents who are placed therein; (2) that may establish reasonable rules restricting entrance to and egress from the facility; and (3) in which the movements and activities of individual juvenile residents may, for treatment purposes, be restricted or subject to control through the use of intensive staff supervision. No staff secure facility shall be in a city or county jail.

(gg) "Transition plan" means, when used in relation to a youth in the custody of the secretary, an individualized strategy for the provision of medical, mental health, education, employment and housing supports as needed for the adult and, if applicable, for any minor child of the adult, to live independently and specifically provides for the supports and any services for which an adult with a disability is eligible including, but not limited to, funding for home and community based services waivers.

(hh) "Youth residential facility" means any home, foster home or structure which provides 24-hour-a-day care for children and which is licensed pursuant to article 5 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2006, ch. 200, § 2; L. 2008, ch. 169, § 1; L. 2009, ch. 99, § 1; L. 2010, ch. 75, § 5; L. 2011, ch. 30, § 155; L. 2012, ch. 162, § 60; L. 2013, ch. 120, § 31; L. 2015, ch. 94, § 12; July 1.



38-2203 Jurisdiction; age of child, presumptions; precedence of certain orders.

38-2203. Jurisdiction; age of child, presumptions; precedence of certain orders. (a) Proceedings concerning any child who may be a child in need of care shall be governed by this code, except in those instances when the court knows or has reason to know that an Indian child is involved in the proceeding, in which case, the Indian child welfare act of 1978, 25 U.S.C. § 1901 et seq., applies. The Indian child welfare act may apply to: The filing to initiate a child in need of care proceeding, K.S.A. 2015 Supp. 38-2234, and amendments thereto; ex parte custody orders, K.S.A. 2015 Supp. 38-2242, and amendments thereto; temporary custody hearing, K.S.A. 2015 Supp. 38-2243, and amendments thereto; adjudication, K.S.A. 2015 Supp. 38-2247, and amendments thereto; burden of proof, K.S.A. 2015 Supp. 38-2250, and amendments thereto; disposition, K.S.A. 2015 Supp. 38-2255, and amendments thereto; permanency hearings, K.S.A. 2015 Supp. 38-2264, and amendments thereto; termination of parental rights, K.S.A. 2015 Supp. 38-2267, 38-2268 and 38-2269, and amendments thereto; establishment of permanent custodianship, K.S.A. 2015 Supp. 38-2268 and 38-2272, and amendments thereto; the placement of a child in any foster, pre-adoptive and adoptive home and the placement of a child in a guardianship arrangement under article 30 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto.

(b) Subject to the uniform child custody jurisdiction and enforcement act, K.S.A. 2015 Supp. 23-37,101 through 23-37,405, and amendments thereto, the district court shall have original jurisdiction of proceedings pursuant to this code.

(c) The court acquires jurisdiction over a child by the filing of a petition pursuant to this code or upon issuance of an ex parte order pursuant to K.S.A. 2015 Supp. 38-2242, and amendments thereto. When the court acquires jurisdiction over a child in need of care, jurisdiction may continue until the child has: (1) Become 18 years of age, or until June 1 of the school year during which the child became 18 years of age if the child is still attending high school unless there is no court approved transition plan, in which event jurisdiction may continue until a transition plan is approved by the court or until the child reaches the age of 21; (2) been adopted; or (3) been discharged by the court. Any child 18 years of age or over may request, in writing to the court, that the jurisdiction of the court cease. The court shall give notice of the request to all parties and interested parties and 30 days after receipt of the request, jurisdiction will cease.

(d) When it is no longer appropriate for the court to exercise jurisdiction over a child, the court, upon its own motion or the motion of a party or interested party at a hearing or upon agreement of all parties or interested parties, shall enter an order discharging the child. Except upon request of the child pursuant to subsection (c), the court shall not enter an order discharging a child until June 1 of the school year during which the child becomes 18 years of age if the child is in an out-of-home placement, is still attending high school and has not completed the child's high school education.

(e) When a petition is filed under this code, a person who is alleged to be under 18 years of age shall be presumed to be under that age for the purposes of this code, unless the contrary is proved.

(f) A court's order issued in a proceeding pursuant to this code, shall take precedence over such orders in a civil custody case, a proceeding under article 31 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto, protection from abuse act, or a comparable case in another jurisdiction, except as provided by K.S.A. 2015 Supp. 23-37,101 through 23-37,405, and amendments thereto, uniform child custody jurisdiction and enforcement act.

History: L. 2006, ch. 200, § 3; L. 2008, ch. 169, § 2; L. 2009, ch. 99, § 2; L. 2010, ch. 75, § 6; L. 2011, ch. 24, § 4; L. 2012, ch. 162, § 61; May 31.



38-2204 Venue.

38-2204. Venue. (a) Venue of any case involving a child in need of care shall be in the county of the child's residence or in the county where the child is found.

(b) Upon application of any party or interested party and after notice to all other parties and interested parties, the court in which the petition was originally filed alleging that a child is a child in need of care may order the proceedings transferred to the court of the county where: (1) The child is physically present; (2) the parent or parents reside; or (3) other proceedings are pending in this state concerning custody of the child. The judge of the court in which the case is pending shall consult with the judge of the proposed receiving court prior to transfer of the case. If the judges do not agree that the case should be transferred or if a hearing is requested, a hearing shall be held on the desirability of the transfer, with notice to parties or interested parties, the secretary and the proposed receiving court. If the judge of the transferring court orders the case transferred, the order of transfer shall include findings stating why the case is being transferred and, if available, the names and addresses of all interested parties to whom the receiving court should provide notice of any further proceedings. The receiving court shall accept the case. Upon a judge ordering a transfer of venue, the clerk shall transmit the contents of the official file and a complete copy of the social file to the court to which venue is transferred, and, upon receipt of the record, the receiving court shall assume jurisdiction as if the proceedings were originally filed in that court. The transferring judge, if an adjudicatory hearing has been held, shall also transmit recommendations as to disposition. The court may return the case to the court where it originated if the child is not present in the receiving county or, the receiving county is not the residence of the child's parent or parents.

History: L. 2006, ch. 200, § 4; Jan. 1, 2007.



38-2205 Right to counsel; guardian ad litem.

38-2205. Right to counsel; guardian ad litem. (a) Appointment of guardian ad litem and attorney for child; duties. Upon the filing of a petition, the court shall appoint an attorney to serve as guardian ad litem for a child who is the subject of proceedings under this code. The guardian ad litem shall make an independent investigation of the facts upon which the petition is based and shall appear for and represent the best interests of the child. When the child's position is not consistent with the determination of the guardian ad litem as to the child's best interests, the guardian ad litem shall inform the court of the disagreement. The guardian ad litem or the child may request the court to appoint a second attorney to serve as attorney for the child, and the court, on good cause shown, may appoint such second attorney. The attorney for the child shall allow the child and the guardian ad litem to communicate with one another but may require such communications to occur in the attorney's presence.

(b) Attorney for parent or custodian. A parent of a child alleged or adjudged to be a child in need of care may be represented by an attorney, in connection with all proceedings under this code. At the first hearing in connection with proceedings under this code, the court shall distribute a pamphlet, designed by the court, to the parents of a child alleged or adjudged to be a child in need of care, to advise the parents of their rights in connection with all proceedings under this code.

(1) If at any stage of the proceedings a parent desires but is financially unable to employ an attorney, the court shall appoint an attorney for the parent. It shall not be necessary to appoint an attorney to represent a parent who fails or refuses to attend the hearing after having been properly served with process in accordance with K.S.A. 2015 Supp. 38-2237, and amendments thereto. A parent or custodian who is not a minor, a mentally ill person or a disabled person may waive counsel either in writing or on the record.

(2) The court shall appoint an attorney for a parent who is a minor, a mentally ill person or a disabled person unless the court determines that there is an attorney retained who will appear and represent the interests of the person in the proceedings under this code.

(3) As used in this subsection: (A) "Mentally ill person" shall have the meaning ascribed thereto in K.S.A. 59-2946, and amendments thereto; and (B) "disabled person" shall have the meaning ascribed thereto in K.S.A. 77-201, and amendments thereto.

(c) Attorney for interested parties. A person who, pursuant to K.S.A. 2015 Supp. 38-2241, and amendments thereto, is an interested party in a proceeding involving a child alleged to be a child in need of care may be represented by an attorney in connection with all proceedings under this code. At the first hearing in connection with proceedings under this code, the court shall distribute a pamphlet, designed by the court, to interested parties in a proceeding involving a child alleged or adjudged to be a child in need of care, to advise interested parties of their rights in connection with all proceedings under this code. It shall not be necessary to appoint an attorney to represent an interested party who fails or refuses to attend the hearing after having been properly served with process in accordance with K.S.A. 2015 Supp. 38-2237, and amendments thereto. If at any stage of the proceedings a person who is an interested party under subsection (d) of K.S.A. 2015 Supp. 38-2241, and amendments thereto, desires but is financially unable to employ an attorney, the court may appoint an attorney for the interested party.

(d) Continuation of representation. A guardian ad litem appointed to represent the best interests of a child or a second attorney appointed for a child as provided in subsection (a), or an attorney appointed for a parent or custodian shall continue to represent the client at all subsequent hearings in proceedings under this code, including any appellate proceedings, unless relieved by the court upon a showing of good cause or upon transfer of venue.

(e) Fees for counsel. An attorney appointed pursuant to this section shall be allowed a reasonable fee for services, which may be assessed as an expense in the proceedings as provided in K.S.A. 2015 Supp. 38-2215, and amendments thereto.

History: L. 2006, ch. 200, § 5; Jan. 1, 2007.



38-2206 Appointment of special advocate.

38-2206. Appointment of special advocate. (a) The court at any stage of a proceeding pursuant to this code may appoint a special advocate for the child who shall serve until discharged by the court and whose primary duties shall be to advocate the best interests of the child and assist the child in obtaining a permanent, safe and homelike placement. The court-appointed special advocate shall have such qualifications and perform such specific duties and responsibilities as prescribed by rule of the supreme court.

(b) Any person participating in a judicial proceeding as a court-appointed special advocate shall be presumed prima facie to be acting in good faith and in so doing shall be immune from any civil liability that otherwise might be incurred or imposed.

History: L. 2006, ch. 200, § 6; Jan. 1, 2007.



38-2207 Citizen review boards; members.

38-2207. Citizen review boards; members. (a) Subject to the availability of funds in the permanent families account of the family and children investment fund for citizen review boards, and subject to a request from a judicial district, there shall be citizen review boards in judicial districts, or portions of such districts.

(b) The chief judge of the judicial district, or  another judge designated by the chief judge, shall appoint three to seven citizens from the community to serve on each citizen review board. Such members shall represent the various socioeconomic and ethnic groups of the judicial district, and shall have a special interest in children. Such judge may also appoint alternates when necessary.

(c) The term of appointment shall be two years and members may be reappointed.

(d) Members shall serve without compensation but may be reimbursed for mileage for out-of-county reviews.

(e) Each citizen review board shall meet quarterly and may meet monthly if the number of cases to review requires such meetings.

(f) Members and alternates appointed to citizen review boards shall receive at least six hours of training before reviewing a case.

History: L. 2006, ch. 200, § 7; Jan. 1, 2007.



38-2208 Same; duties and powers.

38-2208. Same; duties and powers. (a) The citizen review board shall have the duty, authority and power to:

(1) Review each case referred to them, and such additional cases as the board deems appropriate, of a child who is the subject of a child in need of care petition or who has been adjudicated a child in need of care, receive verbal information from all persons with pertinent knowledge of the case and have access to materials contained in the court's files on the case;

(2) determine the progress which has been made to acquire a permanent home for the child in need of care;

(3) suggest an alternative case goal if progress has been insufficient; and

(4) make recommendations to the judge regarding further actions on the case.

(b) The initial review by the citizen review board may take place any time after a petition is filed for a child in need of care.

(c) In any case referred to a citizen review board, the court shall conduct a hearing at least once each year.

(d) The judge shall consider the citizen review board recommendations in making an authorized dispositional order pursuant to K.S.A. 2015 Supp. 38-2255, and amendments thereto, and may incorporate the citizen review board's recommendations into an order in lieu of a hearing.

(e) Three members of the citizen review board shall be present to review a case.

(f) The court shall provide a place for the reviews to be held. The citizen review board members shall travel to the county of the family residence of the child being reviewed to hold the review.

History: L. 2006, ch. 200, § 8; L. 2010, ch. 75, § 7; July 1.



38-2209 Confidentiality of child in need of care records; penalties; immunities.

38-2209. Confidentiality of child in need of care records; penalties; immunities. (a) Confidentiality requirements. In order to protect the privacy of children who are the subject of a child in need of care record or report, the records identified in this section shall be confidential and shall not be disclosed except as provided in K.S.A. 2015 Supp. 38-2210 through 38-2213, and amendments thereto. Confidential records that are disclosed pursuant to K.S.A. 2015 Supp. 38-2210 through 38-2213, and amendments thereto, shall not be further disclosed except to persons or entities authorized to receive them as provided in those sections, or by being presented as admissible evidence.

(1) Court records. Court records include both the official file and the social file.

(A) Official file. The official file of proceedings pursuant to this code shall consist of the pleadings, process, service of process, orders, writs and journal entries reflecting hearings held and judgments and decrees entered by the court. The official file shall be kept separate from other records of the court.

(B) Social file. The social file of proceedings pursuant to this code shall consist of reports and information received by the court, other than the official file. The social file shall be kept separate from other records of the court.

(2) Agency records. Agency records shall consist of all records and reports in the possession or control of the secretary or any agent of the secretary or of a juvenile intake and assessment agency concerning children alleged or adjudicated to be in need of care.

(3) Law enforcement records. Law enforcement records shall consist of all records and reports in the possession of a law enforcement agency concerning children alleged or adjudicated to be in need of care and shall, to the extent practical, be kept separate from other records held by a law enforcement agency.

(b) Penalties for improper disclosure of confidential records. No individual, association, partnership, corporation or other entity shall willfully or knowingly disclose, permit or encourage disclosure of the contents of records or reports in violation of the confidentiality requirements of this section. The court in a child in need of care proceeding may impose a civil penalty of up to $1,000 on any person or entity that violates this section. Violation of this section is a class A nonperson misdemeanor.

(c) Immunity. The following immunities shall apply to the disclosure of confidential information:

(1) Anyone who participates in providing or receiving information without malice under the provisions of K.S.A. 2015 Supp. 38-2210 through 38-2213, and amendments thereto, shall have immunity from any civil liability that might otherwise be incurred or imposed. Any such participant shall have the same immunity with respect to participation in any judicial proceedings resulting from providing or receiving information.

(2) The sharing of any information pursuant to this code by any person licensed or registered by the behavioral science regulatory board shall not be subject to review under any rules or regulations adopted by the behavioral sciences regulatory board.

(d) Risk of harm to child or others. Access to or disclosure of information pursuant to K.S.A. 2015 Supp. 38-2210 through 38-2213, and amendments thereto, is not required if the person or entity in possession of a record or report has reason to believe the person requesting such information may harm a child or other person as a result of such access or disclosure. The court may enter an order compelling or prohibiting access to, or disclosure of information.

History: L. 2004, ch. 178, § 1; July 1.



38-2210 Parties exchanging information.

38-2210. Parties exchanging information. To facilitate investigation and ensure the provision of necessary services to children who may be in need of care and such children's families, the following persons and entities with responsibilities concerning a child who is alleged or adjudicated to be in need of care shall freely exchange information:

(a) The secretary.

(b) The commissioner of juvenile justice.

(c) The law enforcement agency receiving such report.

(d) Members of a court appointed multidisciplinary team.

(e) An entity mandated by federal law or an agency of any state authorized to receive and investigate reports of a child known or suspected to be in need of care.

(f) A military enclave or Indian tribal organization authorized to receive and investigate reports of a child known or suspected to be in need of care.

(g) A county or district attorney with responsibility for filing a petition pursuant to K.S.A. 2015 Supp. 38-2214, and amendments thereto.

(h) A court services officer who has taken a child into custody pursuant to K.S.A. 2015 Supp. 38-2231, and amendments thereto.

(i) An intake and assessment worker.

(j) Any community corrections program which has the child under court ordered supervision.

(k) The department of health and environment or persons authorized by the department of health and environment pursuant to K.S.A. 65-512, and amendments thereto, for the purpose of carrying out responsibilities relating to licensure or registration of child care providers as required by article 5 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2004, ch. 178, § 2; July 1.



38-2211 Access to official and social file; preservation of records.

38-2211. Access to official and social file; preservation of records. (a) Access to the official file. The following persons or entities shall have access to the official file of a child in need of care proceeding pursuant to this code:

(1) The court having jurisdiction over the proceedings, including the presiding judge and any court personnel designated by the judge.

(2) The parties to the proceedings and their attorneys.

(3) The guardian ad litem for a child who is the subject of the proceeding.

(4) A court appointed special advocate for a child who is the subject of the proceeding or a paid staff member of a court appointed special advocate program.

(5) Any individual, or any public or private agency or institution, having custody of the child under court order or providing educational, medical or mental health services to the child or any placement provider or potential placement provider as determined by the secretary or court services officer.

(6) A citizen review board.

(7) The commissioner of juvenile justice or any agents designated by the commissioner.

(8) Any other person when authorized by a court order, subject to any conditions imposed by the order.

(9) The commission on judicial performance in the discharge of the commission's duties pursuant to article 32 of chapter 20 of the Kansas Statutes Annotated, and amendments thereto.

(b) Access to the social file. The following persons or entities shall have access to the social file of a child in need of care proceeding pursuant to this code:

(1) The court having jurisdiction over the proceeding, including the presiding judge and any court personnel designated by the judge.

(2) The attorney for a party to the proceeding or the person or persons designated by an Indian tribe that is a party.

(3) The guardian ad litem for a child who is the subject of the proceeding.

(4) A court appointed special advocate for a child who is the subject of the proceeding or a paid staff member of a court appointed special advocate program.

(5) A citizen review board.

(6) The secretary.

(7) The commissioner of juvenile justice or any agents designated by the commissioner.

(8) Any other person when authorized by a court order, subject to any conditions imposed by the order.

(c) Preservation of records. The Kansas state historical society shall be allowed to take possession for preservation in the state archives of any court records related to proceedings under the Kansas code for care of children whenever such records otherwise would be destroyed. No such records in the custody of the Kansas state historical society shall be disclosed directly or indirectly to anyone for 70 years after creation of the records, except as provided in subsections (a) and (b). Pursuant to subsections (a)(8) and (b)(8), a judge of the district court may allow inspection for research purposes of any court records in the custody of the Kansas state historical society related to proceedings under the Kansas code for care of children.

History: L. 1982, ch. 182, § 6; L. 1988, ch. 139, § 1; L. 1992, ch. 318, § 1; L. 1996, ch. 229, § 32; L. 2004, ch. 178, § 3; L. 2008, ch. 145, § 7; L. 2009, ch. 143, § 15; July 1.

Revisor's Note:

Section was amended twice in the 2008 session, see also 38-2211a.



38-2212 Appropriate and necessary access; exchange of information; court ordered disclosure; limited public information.

38-2212. Appropriate and necessary access; exchange of information; court ordered disclosure; limited public information. (a) Principle of appropriate access. Information contained in confidential agency records concerning a child alleged or adjudicated to be in need of care may be disclosed as provided in this section. Disclosure shall in all cases be guided by the principle of providing access only to persons or entities with a need for information that is directly related to achieving the purposes of this code.

(b) Free exchange of information. Pursuant to K.S.A. 2015 Supp. 38-2210, and amendments thereto, the secretary and juvenile intake and assessment agencies shall participate in the free exchange of information concerning a child who is alleged or adjudicated to be in need of care.

(c) Necessary access. The following persons or entities shall have access to information from agency records. Access shall be limited to information reasonably necessary to carry out their lawful responsibilities, to maintain their personal safety and the personal safety of individuals in their care, or to educate, diagnose, treat, care for or protect a child alleged to be in need of care. Information authorized to be disclosed pursuant to this subsection shall not contain information which identifies a reporter of a child who is alleged or adjudicated to be a child in need of care.

(1) A child named in the report or records, a guardian ad litem appointed for the child and the child's attorney.

(2) A parent or other person responsible for the welfare of a child, or such person's legal representative.

(3) A court-appointed special advocate for a child, a citizen review board or other advocate which reports to the court.

(4) A person licensed to practice the healing arts or mental health profession in order to diagnose, care for, treat or supervise: (A) A child whom such service provider reasonably suspects may be in need of care; (B) a member of the child's family; or (C) a person who allegedly abused or neglected the child.

(5) A person or entity licensed or registered by the secretary of health and environment or approved by the secretary of social and rehabilitation services to care for, treat or supervise a child in need of care.

(6) A coroner or medical examiner when such person is determining the cause of death of a child.

(7) The state child death review board established under K.S.A. 22a-243, and amendments thereto.

(8) An attorney for a private party who files a petition pursuant to subsection (b) of K.S.A. 2015 Supp. 38-2233, and amendments thereto.

(9) A foster parent, prospective foster parent, permanent custodian, prospective permanent custodian, adoptive parent or prospective adoptive parent. In order to assist such persons in making an informed decision regarding acceptance of a particular child, to help the family anticipate problems which may occur during the child's placement, and to help the family meet the needs of the child in a constructive manner, the secretary shall seek and shall provide the following information to such person's as the information becomes available to the secretary:

(A) Strengths, needs and general behavior of the child;

(B) circumstances which necessitated placement;

(C) information about the child's family and the child's relationship to the family which may affect the placement;

(D) important life experiences and relationships which may affect the child's feelings, behavior, attitudes or adjustment;

(E) medical history of the child, including third-party coverage which may be available to the child; and

(F) education history, to include present grade placement, special strengths and weaknesses.

(10) The state protection and advocacy agency as provided by subsection (a)(10) of K.S.A. 65-5603 or subsection (a)(2)(A) and (B) of K.S.A. 74-5515, and amendments thereto.

(11) Any educational institution to the extent necessary to enable the educational institution to provide the safest possible environment for its pupils and employees.

(12) Any educator to the extent necessary to enable the educator to protect the personal safety of the educator and the educator's pupils.

(13) Any other federal, state or local government executive branch entity or any agent of such entity, having a need for such information in order to carry out such entity's responsibilities under the law to protect children from abuse and neglect.

(d) Specified access. The following persons or entities shall have access to information contained in agency records as specified. Information authorized to be disclosed pursuant to this subsection shall not contain information which identifies a reporter of a child who is alleged or adjudicated to be a child in need of care.

(1) Information from confidential agency records of the department of social and rehabilitation services, a law enforcement agency or any juvenile intake and assessment worker of a child alleged or adjudicated to be in need of care shall be available to members of the standing house or senate committee on judiciary, house committee on corrections and juvenile justice, house committee on appropriations, senate committee on ways and means, legislative post audit committee and any joint committee with authority to consider children's and families' issues, when carrying out such member's or committee's official functions in accordance with K.S.A. 75-4319, and amendments thereto, in a closed or executive meeting. Except in limited conditions established by 2/3 of the members of such committee, records and reports received by the committee shall not be further disclosed. Unauthorized disclosure may subject such member to discipline or censure from the house of representatives or senate. The secretary of social and rehabilitation services shall not summarize the outcome of department actions regarding a child alleged to be a child in need of care in information available to members of such committees.

(2) The secretary of social and rehabilitation services may summarize the outcome of department actions regarding a child alleged to be a child in need of care to a person having made such report.

(3) Information from confidential reports or records of a child alleged or adjudicated to be a child in need of care may be disclosed to the public when:

(A) The individuals involved or their representatives have given express written consent; or

(B) the investigation of the abuse or neglect of the child or the filing of a petition alleging a child to be in need of care has become public knowledge, provided, however, that the agency shall limit disclosure to confirmation of procedural details relating to the handling of the case by professionals.

(e) Court order. Notwithstanding the provisions of this section, a court of competent jurisdiction, after in camera inspection, may order disclosure of confidential agency records pursuant to a determination that the disclosure is in the best interests of the child who is the subject of the reports or that the records are necessary for the proceedings of the court and otherwise admissible as evidence. The court shall specify the terms of disclosure and impose appropriate limitations.

(f) (1) Notwithstanding any other provision of law to the contrary, except as provided in paragraph (4), in the event that child abuse or neglect results in a child fatality or near fatality, reports or records of a child alleged or adjudicated to be in need of care received by the secretary, a law enforcement agency or any juvenile intake and assessment worker shall become a public record and subject to disclosure pursuant to K.S.A. 45-215, and amendments thereto.

(2) Within seven days of receipt of a request in accordance with the procedures adopted under K.S.A. 45-220, and amendments thereto, the secretary shall notify any affected individual that an open records request has been made concerning such records. The secretary or any affected individual may file a motion requesting the court to prevent disclosure of such record or report, or any select portion thereof. If the affected individual does not file such motion within seven days of notification, and the secretary has not filed a motion, the secretary shall release the reports or records. If such motion is filed, the court shall consider the effect such disclosure may have upon an ongoing criminal investigation, a pending prosecution, or the privacy of the child, if living, or the child's siblings, parents or guardians. The court shall make written findings on the record justifying the closing of the records and shall provide a copy of the journal entry to the affected parties and the individual requesting disclosure pursuant to the Kansas open records act, K.S.A. 45-215 et seq., and amendments thereto.

(3) For reports or records requested pursuant to this subsection, the time limitations specified in this subsection shall control to the extent of any inconsistency between this subsection and K.S.A. 45-218, and amendments thereto. As used in this section, "near fatality" means an act that, as certified by a person licensed to practice medicine and surgery, places the child in serious or critical condition.

(4) Nothing in this subsection shall allow the disclosure of reports, records or documents concerning the child and such child's biological parents which were created prior to such child's adoption. Nothing herein is intended to require that an otherwise privileged communication lose its privileged character.

History: L. 1982, ch. 182, § 7; L. 1983, ch. 140, § 14; L. 1985, ch. 145, § 1; L. 1988, ch. 138, § 2; L. 1990, ch. 147, § 1; L. 1992, ch. 318, § 2; L. 1996, ch. 229, § 33; L. 1997, ch. 156, § 41; L. 1998, ch. 171, § 7; L. 1999, ch. 116, § 43; L. 2000, ch. 150, § 5; L. 2002, ch. 135, § 1; L. 2004, ch. 178, § 4; L. 2010, ch. 75, § 8; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 144, § 1, but that version was repealed by L. 2004, ch. 178, § 7.

Section was neither amended nor repealed in the 2014 session by L. 2014, ch. 115.



38-2213 Records of law enforcement agencies; limited disclosure; exchange of information; access; court ordered disclosure.

38-2213. Records of law enforcement agencies; limited disclosure; exchange of information; access; court ordered disclosure. (a) Principle of limited disclosure. Information contained in confidential law enforcement records concerning a child alleged or adjudicated to be in need of care may be disclosed as provided in this section. Disclosure shall in all cases be guided by the principle of providing access only to persons or entities with a need for information that is directly related to achieving the purposes of this code.

(b) Free exchange of information. Pursuant to K.S.A. 2015 Supp. 38-2210, and amendments thereto, a law enforcement agency shall participate in the free exchange of information concerning a child who is alleged or adjudicated to be in need of care.

(c) Access to information in law enforcement records. In order to discharge their official duties, the following persons or entities shall have access to confidential law enforcement records concerning a child alleged or adjudicated to be in need of care.

(1) The court having jurisdiction over the proceedings, including the presiding judge and any court personnel designated by the judge.

(2) The secretary.

(3) The commissioner of juvenile justice.

(4) Law enforcement officers or county or district attorneys or their staff.

(5) Any juvenile intake and assessment worker.

(6) Members of a court-appointed multidisciplinary team.

(7) Any other federal, state or local government executive branch entity, or any agent of such entity, having a need for such information in order to carry out such entity's responsibilities under law to protect children from abuse and neglect.

(8) Persons or entities allowed access pursuant to subsection (f) of K.S.A. 2015 Supp. 38-2212, and amendments thereto.

(d) Necessary access. The following persons or entities shall have access to information from law enforcement records when reasonably necessary to carry out their lawful responsibilities, to maintain their personal safety and the personal safety of individuals in their care, or to educate, diagnose, treat, care for or protect a child alleged or adjudicated to be in need of care. Information authorized to be disclosed in this subsection shall not contain information which identifies a reporter of a child alleged or adjudicated to be a child in need of care.

(1) Any individual, or public or private agency authorized by a properly constituted authority to diagnose, care for, treat or supervise a child who is the subject of a report or record of child abuse or neglect, including physicians, psychiatrists, nurses, nurse practitioners, psychologists, licensed social workers, child development specialists, physician assistants, community mental health workers, alcohol and drug abuse counselors, and licensed or registered child care providers.

(2) School administrators shall have access to but shall not copy law enforcement records and may disclose information to teachers, paraprofessionals and other school personnel as necessary to meet the educational needs of the child or to protect the safety of students and school employees.

(3) The department of health and environment or persons authorized by the department of health and environment pursuant to K.S.A. 65-512, and amendments thereto, for the purposes of carrying out responsibilities relating to licensure or registration of child care providers as required by article 5 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto.

(e) Legislative access. Information from law enforcement records of a child alleged or adjudicated to be in need of care shall be available to members of the standing house or senate committee on judiciary, house committee on corrections and juvenile justice, house committee on appropriations, senate committee on ways and means, legislative post audit committee and any joint committee with authority to consider children's and families' issues, when carrying out such member's or committee's official functions in accordance with K.S.A. 75-4319, and amendments thereto, in a closed or executive meeting. Except in limited conditions established by 2/3 of the members of such committee, records and reports received by the committee shall not be further disclosed. Unauthorized disclosure may subject such member to discipline or censure from the house of representatives or senate.

(f) Court order. Notwithstanding the provisions of this section, a court of competent jurisdiction, after in camera inspection, may order disclosure of confidential law enforcement records pursuant to a determination that the disclosure is in the best interests of the child who is the subject of the reports or that the records are necessary for the proceedings of the court and otherwise admissible as evidence. The court shall specify the terms of disclosure and impose appropriate limitations.

History: L. 1982, ch. 182, § 8; L. 1983, ch. 140, § 15; L. 1984, ch. 153, § 2; L. 1992, ch. 318, § 3; L. 1996, ch. 229, § 35; L. 1997, ch. 156, § 42; L. 2004, ch. 178, § 5; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 144, § 2, but that version was repealed by L. 2004, ch. 178, § 7.



38-2214 Duties of county or district attorney.

38-2214. Duties of county or district attorney. It shall be the duty of the county or district attorney or the county or district attorney's designee to prepare and file the petition alleging a child to be a child in need of care, and to appear at the hearing on the petition and to present evidence as necessary, at all stages of the proceedings, that will aid the court in making appropriate decisions. The county or district attorney or the county or district attorney's designee shall also have the other duties required by this code. Pursuant to a written agreement between the secretary and the county or district attorney, the attorneys for the secretary may perform the duties of the county or district attorney after disposition has been determined by the court.

History: L. 2006, ch. 200, § 9; Jan. 1, 2007.



38-2215 Docket fee; authorized only by legislative enactment; expenses; assessment.

38-2215. Docket fee; authorized only by legislative enactment; expenses; assessment. (a) Docket fee. The docket fee for proceedings under this code, if one is assessed as provided in this section, shall be $34. Only one docket fee shall be assessed in each case. Except as provided further, the docket fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for the docket fee. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $22 per docket fee, to fund the costs of non-judicial personnel.

(b) Expenses. The expenses for proceedings under this code, including fees and mileage allowed witnesses and fees and expenses approved by the court for appointed attorneys, shall be paid by the board of county commissioners from the general fund of the county.

(c) Assessment of docket fee and expenses. (1) Docket fee. The docket fee may be assessed or waived by the court conducting the initial dispositional hearing and the docket fee may be assessed against the complaining witness or person initiating the proceedings or a party or interested party other than the state, a political subdivision of the state, an agency of the state or of a political subdivision of the state, or a person acting in the capacity of an employee of the state or of a political subdivision of the state. Any docket fee received shall be remitted to the state treasurer pursuant to K.S.A. 20-362, and amendments thereto.

(2) Expenses. Expenses may be assessed against the complaining witness, a person initiating the proceedings, a party or an interested party, other than the state, a political subdivision of the state, an agency of the state or of a political subdivision of the state or a person acting in the capacity of an employee of the state or of a political subdivision of the state. When expenses are recovered from a person against whom they have been assessed the general fund of the county shall be reimbursed in the amount of the recovery. If it appears to the court in any proceedings under this code that expenses were unreasonably incurred at the request of any party the court may assess that portion of the expenses against the party.

(d) Cases in which venue is transferred. If venue is transferred from one county to another, the court from which the case is transferred shall send to the receiving court a statement of expenses paid from the general fund of the sending county. If the receiving court collects any of the expenses owed in the case, the receiving court shall pay to the sending court an amount proportional to the sending court's share of the total expenses owed to both counties. The expenses of the sending county shall not be an obligation of the receiving county except to the extent that the sending county's proportion of the expenses is collected by the receiving court. All amounts collected shall first be applied toward payment of the docket fee.

History: L. 2006, ch. 200, § 10; L. 2008, ch. 95, § 9; L. 2009, ch. 116, § 17; L. 2010, ch. 62, § 10; L. 2011, ch. 87, § 10; L. 2012, ch. 66, § 12; L. 2013, ch. 125, § 12; L. 2015, ch. 81, § 18; July 1.



38-2216 Expense of care and custody of child.

38-2216. Expense of care and custody of child. (a) How paid. (1) If a child alleged or adjudged to be a child in need of care is not eligible for assistance under K.S.A. 39-709, and amendments thereto, expenses for the care and custody of the child shall be paid out of the general fund of the county in which the proceedings are brought. For the purpose of this section, a child who is a nonresident of the state of Kansas or whose residence is unknown shall have residence in the county where the proceedings are instituted.

(2) When a law enforcement officer has taken a child into custody as authorized by subsection (b) of K.S.A. 2015 Supp. 38-2231, and amendments thereto, and delivered the child to a person or facility designated by the secretary or when custody of a child is awarded to the secretary, the expenses of the care and custody of the child may be paid by the secretary, even though the child does not meet the eligibility standards of K.S.A. 39-709, and amendments thereto.

(3) When the custody of a child is awarded to the secretary, the expenses of the care and custody of the child shall not be paid out of the county general fund.

(4) Nothing in this section shall be construed to mean that any person shall be relieved of legal responsibility to support a child.

(b) Reimbursement to county general fund. (1) When expenses for the care and custody of a child alleged or adjudged to be a child in need of care have been paid out of the county general fund, the court may fix a time and place for hearing on the question of requiring payment or reimbursement of all or part of the expenses by a person who by law is liable to maintain, care for or support the child.

(2) The court, after notice to the person who by law is liable to maintain, care for or support the child, may hear and dispose of the matter and may enter an order relating to payment of expenses for care and custody of the child. If the person willfully fails or refuses to pay the sum, the person may be adjudged in contempt of court and punished accordingly.

(3) The county may bring a separate action against a person who by law is liable to maintain, care for or support a child alleged or adjudged to be a child in need of care for the reimbursement of expenses paid out of the county general fund for the care and custody of the child.

(c) Reimbursement to secretary. (1) When expenses for the care and custody of a child alleged or adjudged to be a child in need of care have been paid by the secretary, the secretary may recover the expenses pursuant to K.S.A. 39-709, 39-718b or 39-755, and amendments thereto, or as otherwise provided by law, from any person who by law is liable to maintain, care for or support the child.

(2) The secretary shall have the power to compromise and settle any claim due or any amount claimed to be due to the secretary from any person who by law is liable to maintain, care for or support the child.

History: L. 2006, ch. 200, § 11; Jan. 1, 2007.



38-2217 Health services.

38-2217. Health services. (a) Physical or mental care and treatment. (1) When a child less than 18 years of age is alleged to have been physically, mentally or emotionally abused or neglected or sexually abused, no consent shall be required to medically examine the child to determine whether the child has been abused or neglected. Unless the child is alleged or suspected to have been abused by the parent or guardian, the investigating officer shall notify or attempt to notify the parent or guardian of the medical examination of the child.

(2) When the health or condition of a child who is subject to jurisdiction of the court requires it, the court may consent to the performing and furnishing of hospital, medical, surgical or dental treatment or procedures, including the release and inspection of medical or dental records. A child, or parent of any child, who is opposed to certain medical procedures authorized by this subsection may request an opportunity for a hearing thereon before the court. Subsequent to the hearing, the court may limit the performance of matters provided for in this subsection or may authorize the performance of those matters subject to terms and conditions the court considers proper.

(3) The custodian or agent of the custodian is the personal representative for the purpose of consenting to disclosure of otherwise protected health information and may give consent to the following:

(A) Dental treatment for the child by a licensed dentist;

(B) diagnostic examinations of the child, including but not limited to the withdrawal of blood or other body fluids, x-rays and other laboratory examinations;

(C) releases and inspections of the child's medical history records;

(D) immunizations for the child;

(E) administration of lawfully prescribed drugs to the child;

(F) examinations of the child including, but not limited to, the withdrawal of blood or other body fluids or tissues for the purpose of determining the child's parentage; and

(G) subject to limitations in K.S.A. 59-3075(e)(4), (5) and (6), and amendments thereto, medical or surgical care determined by a physician to be necessary for the welfare of such child, if the parents are not available or refuse to consent.

(4) When the court has adjudicated a child to be in need of care, the custodian or an agent designated by the custodian is the personal representative for the purpose of consenting to disclosure of otherwise protected health information and shall have authority to consent to the performance and furnishing of hospital, medical, surgical or dental treatment or procedures or mental care or treatment other than inpatient treatment at a state psychiatric hospital, including the release and inspection of medical or hospital records, subject to terms and conditions the court considers proper and subject to the limitations of K.S.A. 59-3075 (e)(4), (5) and (6), and amendments thereto.

(5) Any health care provider who in good faith renders hospital, medical, surgical, mental or dental care or treatment to any child or discloses protected health information as authorized by this section shall not be liable in any civil or criminal action for failure to obtain consent of a parent.

(6) Nothing in this section shall be construed to mean that any person shall be relieved of legal responsibility to provide care and support for a child.

(b) Care and treatment requiring court action. If it is brought to the court's attention, while the court is exercising jurisdiction over the person of a child under this code, that the child may be a mentally ill person as defined in K.S.A. 59-2946, and amendments thereto, or a person with an alcohol or substance abuse problem as defined in K.S.A. 59-29b46, and amendments thereto, the court may:

(1) Direct or authorize the county or district attorney or the person supplying the information to file the petition provided for in K.S.A. 59-2957, and amendments thereto, and proceed to hear and determine the issues raised by the application as provided in the care and treatment act for mentally ill persons or the petition provided for in K.S.A. 59-29b57, and amendments thereto, and proceed to hear and determine the issues raised by the application as provided in the care and treatment act for persons with an alcohol or substance abuse problem; or

(2) authorize that the child seek voluntary admission to a treatment facility as provided in K.S.A. 59-2949, and amendments thereto, or K.S.A. 59-29b49, and amendments thereto.

The application to determine whether the child is a mentally ill person or a person with an alcohol or substance abuse problem may be filed in the same proceedings as the petition alleging the child to be a child in need of care, or may be brought in separate proceedings. In either event, the court may enter an order staying any further proceedings under this code until all proceedings have been concluded under the care and treatment act for mentally ill persons or the care and treatment act for persons with an alcohol or substance abuse problem.

History: L. 2006, ch. 200, § 12; L. 2008, ch. 169, § 4; July 1.



38-2218 Educational decisions; educational advocates for exceptional children.

38-2218. Educational decisions; educational advocates for exceptional children. (a) When the court has granted legal custody of a child in a hearing under the code to an agency, association or individual, the custodian or an agent designated by the custodian shall have authority to make educational decisions for the child if the parents of the child are unknown or unavailable. When the custodian of the child is the secretary, and the parents of the child are unknown or unavailable, and the child appears to be an exceptional child who requires special education, the secretary shall immediately notify the state board of education, or a designee of the state board, and the school district in which the child is residing that the child is in need of an education advocate. As used in this section, a parent is unavailable if:

(1) Repeated attempts have been made to contact the parent to provide notice of an IEP meeting and secure the parent's participation and such attempts have been unsuccessful;

(2) having been provided actual notice of an IEP meeting, the parent has failed or refused to attend and participate in the meeting; or

(3) the parent's whereabouts are unknown so that notice of an IEP meeting cannot be given to the parent. As soon as possible after notification, the state board of education, or its designee, shall appoint an education advocate for the child.

(b) If the secretary changes the placement of a pupil from one school district to another or to another school within the same district, it shall be the duty of the secretary to transfer, or make provision for the transfer, of all school records of such pupil to the district or school to which the pupil is transferred. Such school records shall be transferred at the same time that the pupil is transferred or as soon as possible thereafter.

(c) As used in this section, the terms "exceptional child," "special education," and "education advocate" have the meanings respectively ascribed thereto in the special education for exceptional children act, K.S.A. 72-961 et seq., and amendments thereto. The term "pupil" means a child living in a school district as a result of a placement therein by the secretary pursuant to this code.

History: L. 2006, ch. 200, § 13; Jan. 1, 2007.



38-2219 Evaluation of development or needs of child.

38-2219. Evaluation of development or needs of child. (a) Of the child. (1) Psychological or emotional. During proceedings under this code, the court, on its own motion or the motion of the guardian ad litem for the child, a party or interested party, may order an evaluation and written report of the psychological or emotional development or needs of a child who is the subject of the proceedings. The court may refer the child to a state institution for the evaluation if the secretary advises the court that the facility is a suitable place to care for, treat or evaluate the child and that space is available. The expenses of transportation to and from the state facility may be paid as a part of the expenses of temporary care and custody. The child may be referred to a mental health center or qualified professional for evaluation and the expenses of the evaluation may be considered as expenses of the proceedings and assessed as provided in this code. If the court orders an evaluation as provided in this section, a parent of the child shall have the right to obtain an independent evaluation at the expense of the parent.

(2) Medical. During proceedings under this code, the court may order an examination and report of the medical condition and needs of a child who is the subject of the proceedings. The court may also order a report from any physician who has been attending the child stating the diagnosis, condition and treatment afforded the child.

(3) Educational. During proceedings under this code, the court may order the chief administrative officer of the school which the child attends or attended to provide to the court information that is readily available which the school officials believe would properly indicate the educational needs of the child. The order may direct that the school conduct an educational needs assessment of the child and send a report of the assessment to the court. The educational needs assessment may include a meeting involving any of the following: The child's parents; the child's teachers; the school psychologist; a school special services representative; a representative of the secretary; the child's court-appointed special advocate; the child's foster parents, legal guardian and permanent custodian; a court services officer; and other persons that the chief administrative officer of the school or the officer's designee considers appropriate.

(b) Physical, psychological or emotional status of parent or custodian. During proceedings under this code, the court may order: (1) An examination, evaluation and report of the physical, mental or emotional status or needs of a parent, a person residing with a parent or any person being considered as one to whom the court may grant custody; and

(2) written reports from any qualified person concerning the parenting skills or ability to provide for the physical, mental or emotional needs and future development of a child by a parent or any person being considered as one to whom the court may grant custody.

(c) Confidentiality of reports. (1) Reports of court ordered examination or evaluation. No confidential relationship of physician and patient, psychologist and client or social worker and client shall arise from an examination or evaluation ordered by the court.

(2) Report from private physician, psychologist or therapist. When any interested party or party to proceedings under this code wishes the court to have the benefit of information or opinion from a physician, psychologist, registered marriage and family therapist or social worker with whom there is a confidential relationship, the party or interested party may waive the confidential relationship but restrict the information to be furnished or testimony to be given to those matters material to the issues before the court. If requested, the court may make an in camera examination of the proposed witness or the file of the proposed witness and excise any matters that are not material to the issues before the court.

(d) Reports prepared by a court-appointed special advocate or by the secretary. All reports prepared by a court-appointed special advocate or by the secretary shall be filed with the court and shall be made available as provided in subsection (e).

(e) Availability of reports. (1) All reports provided for in this section shall be filed with the court and shall be made available to counsel for any party or interested party prior to any scheduled hearing on any matter addressed by the report. If any party or interested party is not represented by counsel, the report shall be made available to that party.

(2) All reports provided for in this section may be read by the court at any stage of a proceeding under this code, but no fact or conclusion derived from a report shall be used as the basis for an order of the court unless the information has been admitted into evidence following an opportunity for any party or interested party to examine, under oath, the person who prepared the report. If the court is in possession of a report that has not been offered into evidence, the court shall inquire whether there is an objection to admitting the report into evidence. If there is no objection, the court may admit the report into evidence.

History: L. 2006, ch. 200, § 14; L. 2007, ch. 57, § 2; Apr. 5.



38-2220 Parentage.

38-2220. Parentage. (a) If the court determines that the information contained in the petition concerning parentage of the child may be incomplete or incorrect, the court shall determine whether the question has been previously adjudicated and whether service of process should be made on some additional person.

(b) If it appears that the issue of parentage needs to be adjudicated, the court shall stay child support proceedings, if any are pending in the case, with respect to that alleged parent and child relationship, until the dispute is resolved by agreement, by a separate action under the Kansas parentage act, K.S.A. 2015 Supp. 23-2201 et seq., and amendments thereto, or otherwise. Nothing in this subsection shall be construed to limit the power of the court to carry out the purposes of the code.

History: L. 2006, ch. 200, § 15; L. 2012, ch. 162, § 62; May 31.



38-2221 Fingerprints and photographs.

38-2221. Fingerprints and photographs. (a) Fingerprints or photographs of a person alleged or adjudicated to be a child in need of care may be taken:

(1) By a person authorized to investigate an allegation or suspicion of child abuse or neglect to obtain and preserve evidence or to determine the identity of a child;

(2) as authorized by K.S.A. 38-1611, and amendments thereto; or

(3) if authorized by a judge of the district court having jurisdiction.

(b) Fingerprints and photographs taken under subsection (a)(3):

(1) Shall be kept separate from those of persons of the age of majority; and

(2) may be sent to a state or federal repository only if authorized by a judge of the district court having jurisdiction.

(c) Nothing in this section shall preclude the custodian of the child from authorizing photographs or fingerprints of the child to:

(1) Be used in any action under the Kansas parentage act, K.S.A. 2015 Supp. 23-2201 et seq., and amendments thereto;

(2) assist in the apprehension of a runaway child;

(3) assist in the adoption or other permanent placement of a child; or

(4) provide the child or the child's parents with a history of the child's life and development.

(d) For purposes of this section, the term photograph means an image or likeness of a child made or reproduced by any medium or means.

History: L. 2006, ch. 200, § 16; L. 2012, ch. 162, § 63; May 31.



38-2222 Public information and educational program; reporting of suspected abuse or neglect.

38-2222. Public information and educational program; reporting of suspected abuse or neglect. The secretary shall conduct a continuing public information and educational program concerning the reporting of suspected abuse or neglect for local staff of the Kansas department for children and families, for persons required to report under this code and for other appropriate persons.

History: L. 2006, ch. 200, § 17; L. 2014, ch. 115, § 60; July 1.



38-2223 Reporting of certain abuse or neglect of children; persons reporting; reports, made to whom; penalties; immunity from liability.

38-2223. Reporting of certain abuse or neglect of children; persons reporting; reports, made to whom; penalties; immunity from liability. (a) Persons making reports. (1) When any of the following persons has reason to suspect that a child has been harmed as a result of physical, mental or emotional abuse or neglect or sexual abuse, the person shall report the matter promptly as provided in subsections (b) and (c);

(A) The following persons providing medical care or treatment: Persons licensed to practice the healing arts, dentistry and optometry, persons engaged in postgraduate training programs approved by the state board of healing arts, licensed professional or practical nurses and chief administrative officers of medical care facilities;

(B) the following persons licensed by the state to provide mental health services: Licensed psychologists, licensed masters level psychologists, licensed clinical psychotherapists, licensed social workers, licensed marriage and family therapists, licensed clinical marriage and family therapists, licensed professional counselors, licensed clinical professional counselors and registered alcohol and drug abuse counselors;

(C) teachers, school administrators or other employees of an educational institution which the child is attending and persons licensed by the secretary of health and environment to provide child care services or the employees of persons so licensed at the place where the child care services are being provided to the child;

(D) firefighters, emergency medical services personnel, law enforcement officers, juvenile intake and assessment workers, court services officers, community corrections officers, case managers appointed under K.S.A. 2015 Supp. 23-3508, and amendments thereto, and mediators appointed under K.S.A. 2015 Supp. 23-3502, and amendments thereto; and

(E) any person employed by or who works as a volunteer for any organization, whether for profit or not-for-profit, that provides social services to pregnant teenagers, including, but not limited to, counseling, adoption services and pregnancy education and maintenance.

(2) In addition to the reports required under subsection (a)(1), any person who has reason to suspect that a child may be a child in need of care may report the matter as provided in subsection (b) and (c).

(b) Form of report. (1) The report may be made orally and shall be followed by a written report if requested. Every report shall contain, if known: The names and addresses of the child and the child's parents or other persons responsible for the child's care; the location of the child if not at the child's residence; the child's gender, race and age; the reasons why the reporter suspects the child may be a child in need of care; if abuse or neglect or sexual abuse is suspected, the nature and extent of the harm to the child, including any evidence of previous harm; and any other information that the reporter believes might be helpful in establishing the cause of the harm and the identity of the persons responsible for the harm.

(2) When reporting a suspicion that a child may be in need of care, the reporter shall disclose protected health information freely and cooperate fully with the secretary and law enforcement throughout the investigation and any subsequent legal process.

(c) To whom made. Reports made pursuant to this section shall be made to the secretary, except as follows:

(1) When the Kansas department for children and families is not open for business, reports shall be made to the appropriate law enforcement agency. On the next day that the department is open for business, the law enforcement agency shall report to the department any report received and any investigation initiated pursuant to K.S.A. 2015 Supp. 38-2226, and amendments thereto. The reports may be made orally or, on request of the secretary, in writing.

(2) Reports of child abuse or neglect occurring in an institution operated by the Kansas department for aging and disability services or the commissioner of juvenile justice shall be made to the attorney general. All other reports of child abuse or neglect by persons employed by or of children of persons employed by the Kansas department for aging and disability services and the Kansas department for children and families shall be made to the appropriate law enforcement agency.

(d) Death of child. Any person who is required by this section to report a suspicion that a child is in need of care and who knows of information relating to the death of a child shall immediately notify the coroner as provided by K.S.A. 22a-242, and amendments thereto.

(e) Violations. (1) Willful and knowing failure to make a report required by this section is a class B misdemeanor. It is not a defense that another mandatory reporter made a report.

(2) Intentionally preventing or interfering with the making of a report required by this section is a class B misdemeanor.

(3) Any person who willfully and knowingly makes a false report pursuant to this section or makes a report that such person knows lacks factual foundation is guilty of a class B misdemeanor.

(f) Immunity from liability. Anyone who, without malice, participates in the making of a report to the secretary or a law enforcement agency relating to a suspicion a child may be a child in need of care or who participates in any activity or investigation relating to the report or who participates in any judicial proceeding resulting from the report shall have immunity from any civil liability that might otherwise be incurred or imposed.

History: L. 2006, ch. 200, § 18; L. 2011, ch. 44, § 1; L. 2012, ch. 162, § 64; L. 2014, ch. 115, § 61; July 1.



38-2224 Same; employer prohibited from imposing sanctions on employee making report or cooperating in investigation; penalty.

38-2224. Same; employer prohibited from imposing sanctions on employee making report or cooperating in investigation; penalty. (a) No employer shall terminate the employment of, prevent or impair the practice or occupation of, or impose any other sanction on, any employee because the employee made an oral or written report to, or cooperated with an investigation by, a law enforcement agency or the secretary relating to harm inflicted upon a child which was suspected by the employee of having resulted from the physical, mental or emotional abuse or neglect or sexual abuse of the child.

(b) Violation of this section is a class B misdemeanor.

History: L. 2006, ch. 200, § 19; Jan. 1, 2007.



38-2225 Same; reporting of certain abuse or neglect of children in institutions operated by the secretary; rules and regulations.

38-2225. Same; reporting of certain abuse or neglect of children in institutions operated by the secretary; rules and regulations. The secretary shall adopt rules and regulations governing the reporting of suspected child abuse or neglect that occurs in an institution operated by the secretary. Such rules and regulations shall specify those types of incidents which are required to be reported.

History: L. 2006, ch. 200, § 20; Jan. 1, 2007.



38-2226 Investigation of reports; coordination between agencies.

38-2226. Investigation of reports; coordination between agencies. (a) Investigation for child abuse or neglect. The secretary and law enforcement officers shall have the duty to receive and investigate reports of child abuse or neglect for the purpose of determining whether the report is valid and whether action is required to protect a child. Any person or agency which maintains records relating to the involved child which are relevant to any investigation conducted by the secretary or law enforcement agency under this code shall provide the secretary or law enforcement agency with the necessary records to assist in investigations. In order to provide such records, the person or agency maintaining the records shall receive from the secretary or law enforcement: (1) A written request for information; and (2) a written notice that the investigation is being conducted by the secretary or law enforcement. If the secretary and such officers determine that no action is necessary to protect the child but that a criminal prosecution should be considered, such law enforcement officers shall make a report of the case to the appropriate law enforcement agency.

(b) Joint investigations. When a report of child abuse or neglect indicates: (1) That there is serious physical harm to, serious deterioration of or sexual abuse of the child; and (2) that action may be required to protect the child, the investigation shall be conducted as a joint effort between the secretary and the appropriate law enforcement agency or agencies, with a free exchange of information between them pursuant to K.S.A. 2015 Supp. 38-2210, and amendments thereto. If a statement of a suspect is obtained by either agency, a copy of the statement shall be provided to the other.

(c) Investigation of certain cases. Suspected child abuse or neglect which occurs in an institution operated by the secretary shall be investigated by the attorney general. Any other suspected child abuse or neglect by persons employed by the Kansas department for children and families shall be investigated by the appropriate law enforcement agency.

(d) Coordination of investigations by county or district attorney. If a dispute develops between agencies investigating a reported case of child abuse or neglect, the appropriate county or district attorney shall take charge of, direct and coordinate the investigation.

(e) Investigations concerning certain facilities. Any investigation involving a facility subject to licensing or regulation by the secretary of health and environment shall be promptly reported to the state secretary of health and environment.

(f) Cooperation between agencies. Law enforcement agencies and the secretary shall assist each other in taking action which is necessary to protect a child regardless of which agency conducted the initial investigation.

(g) Cooperation between school personnel and investigative agencies. (1) Educational institutions, the secretary and law enforcement agencies shall cooperate with each other in the investigation of reports of suspected child abuse or neglect. The secretary and law enforcement agencies shall have access to a child in a setting designated by school personnel on the premises of an educational institution. Attendance at an interview conducted on such premises shall be at the discretion of the agency conducting the interview, giving consideration to the best interests of the child. To the extent that safety and practical considerations allow, law enforcement officers on such premises for the purpose of investigating a report of suspected child abuse or neglect shall not be in uniform.

(2) The secretary or a law enforcement officer may request the presence of school personnel during an interview if the secretary or officer determines that the presence of such person might provide comfort to the child or facilitate the investigation.

History: L. 2006, ch. 200, § 21; L. 2014, ch. 115, § 62; July 1.



38-2227 Child advocacy centers.

38-2227. Child advocacy centers. (a) A child advocacy center in this state shall:

(1) Be a private, nonprofit incorporated agency or a governmental entity.

(2) Have a neutral, child-focused facility where forensic interviews take place with children in appropriate cases of suspected or alleged physical, mental or emotional abuse or sexual abuse. All agencies shall have a place to interact with the child as investigative or treatment needs require.

(3) Have a minimum designated staff that is supervised and approved by the local board of directors or governmental entity.

(4) Have a multidisciplinary team that meets on a regularly scheduled basis or as the caseload of the community requires. The team shall include, but not be limited to, representatives from the state or local office prosecuting such case, law enforcement, child protective services, mental health services, a victim's advocate, child advocacy center staff and medical personnel.

(5) Provide case tracking of child abuse cases seen through the center. A center shall also collect data on the number of child abuse cases seen at the center, by sex, race, age, and other relevant data, the number of cases referred for prosecution, and the number of cases referred for medical services or mental health therapy.

(6) Provide medical exam services or mental health therapy, or both, on site at the child advocacy center, or provide referrals for medical exams or mental health therapy, or both, to a facility not on the site of the child advocacy center.

(7) Have an interagency commitment, in writing, covering those aspects of agency participation in a multidisciplinary approach to the handling of cases involving physical, mental or emotional abuse.

(8) Provide that child advocacy center employees and volunteers at the center are trained and screened in accordance with K.S.A. 65-516, and amendments thereto.

(9) Provide training for child advocacy center staff who interview children in forensic children's interview technique.

(b) Any child advocacy center within this state that meets the standards prescribed by this section shall be eligible to receive state funds that are appropriated by the legislature.

History: L. 2006, ch. 200, § 22; Jan. 1, 2007.



38-2228 Multidisciplinary team.

38-2228. Multidisciplinary team. The court on its own motion or upon request may, at any time, appoint a multidisciplinary team to assist in gathering information regarding a child who may be or is a child in need of care. The team may be a standing multidisciplinary team or may be appointed for a specific child. Any person appointed as a member of a multidisciplinary team may decline to serve and shall incur no civil liability as the result of declining to serve.

History: L. 2006, ch. 200, § 23; Jan. 1, 2007.



38-2229 Investigation of abuse or neglect; subpoena; request to quash.

38-2229. Investigation of abuse or neglect; subpoena; request to quash. (a) The secretary, a law enforcement officer, or a multidisciplinary team appointed pursuant to K.S.A. 2015 Supp. 38-2228, and amendments thereto, may request disclosure of documents, reports or information in regard to a child, who is the subject of a report of abuse or neglect, by making a written verified application to the district court. Upon a finding by the court that there is probable cause to believe the information sought will assist in the investigation of a report of child abuse or neglect, the court may issue a subpoena, subpoena duces tecum or an order for the production of the requested documents, reports or information and directing the documents, reports or information to be delivered to the applicant at a specific time, date and place.

(b) The time and date of delivery shall not be sooner than five days after the service of the subpoena or order, excluding Saturdays, Sundays, holidays, and days on which the office of the clerk of the court is not accessible. The court issuing the subpoena or order shall keep all applications filed pursuant to this subsection and a copy of the subpoena or order in a special file maintained for that purpose. Upon receiving service of a subpoena, subpoena duces tecum or an order for production pursuant to this section, the person or agency served shall give oral or written notice of service to any person known to have a right to assert a privilege or assert a right of confidentiality in regard to the documents, reports or information sought at least seven days before the date of delivery.

(c) Any parent, child, guardian ad litem, person or entity subpoenaed or subject to an order of production or person or entity who claims a privilege or right of confidentiality may request in writing that the court issuing the subpoena or order of production quash the subpoena, subpoena duces tecum or order for production issued pursuant to this section. The request shall automatically stay the operation of the subpoena, subpoena duces tecum or order for production and the documents, reports or information requested shall not be delivered until the issuing court has held a hearing to determine if the documents, reports or information are subject to the claimed privilege or right of confidentiality, and whether it is in the best interests of the child for the subpoena or order to produce to be honored. The request to quash shall be filed with the district court issuing the subpoena or order at least 24 hours prior to the specified time and date of delivery, excluding Saturdays, Sundays, holidays, or days on which the office of the clerk of the court is not accessible, and a copy of the written request must be given to the person subpoenaed or subject to the order for production at least 24 hours prior to the specified time and date of delivery.

History: L. 2006, ch. 200, § 24; L. 2010, ch. 135, § 46; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 11, § 3, but that version was repealed by L. 2010, ch. 135, § 225.



38-2230 Same; duties of the department for children and families.

38-2230. Same; duties of the department for children and families. Whenever any person furnishes information to the secretary that a child appears to be a child in need of care, the department shall make a preliminary inquiry to determine whether the interests of the child require further action be taken. Whenever practicable, the inquiry shall include a preliminary investigation of the circumstances which were the subject of the information, including the home and environmental situation and the previous history of the child. If reasonable grounds to believe abuse or neglect exist, immediate steps shall be taken to protect the health and welfare of the abused or neglected child as well as that of any other child under the same care who may be harmed by abuse or neglect. After the inquiry, if the secretary determines it is not otherwise possible to provide those services necessary to protect the interests of the child, the secretary shall recommend to the county or district attorney that a petition be filed.

History: L. 2006, ch. 200, § 25; Jan. 1, 2007.



38-2231 Child under 18, when law enforcement officers or court services officers may take into custody; sheltering a runaway.

38-2231. Child under 18, when law enforcement officers or court services officers may take into custody; sheltering a runaway. (a) A law enforcement officer or court services officer shall take a child under 18 years of age into custody when:

(1) The law enforcement officer or court services officer has a court order commanding that the child be taken into custody as a child in need of care; or

(2) the law enforcement officer or court services officer has probable cause to believe that a court order commanding that the child be taken into custody as a child in need of care has been issued in this state or in another jurisdiction.

(b) A law enforcement officer shall take a child under 18 years of age into custody when the officer:

(1)  Reasonably believes the child will be harmed if not immediately removed from the place or residence where the child has been found;

(2)  has probable cause to believe that the child is a missing person and a verified missing person entry for the child can be found in the national crime information center missing person system; or

(3) reasonably believes the child is a victim of human trafficking, aggravated human trafficking or commercial sexual exploitation of a child.

(c) (1) If a person provides shelter to a child whom the person knows is a runaway, such person shall promptly report the child's location either to a law enforcement agency or to the child's parent or other custodian.

(2) If a person reports a runaway's location to a law enforcement agency pursuant to this section and a law enforcement officer of the agency has reasonable grounds to believe that it is in the child's best interests, the child may be allowed to remain in the place where shelter is being provided, subject to subsection (b), in the absence of a court order to the contrary. If the child is allowed to so remain, the law enforcement agency shall promptly notify the secretary of the child's location and circumstances.

(d) Except as provided in subsections (a) and (b), a law enforcement officer may temporarily detain and assume temporary custody of any child subject to compulsory school attendance, pursuant to K.S.A. 72-1111, and amendments thereto, during the hours school is actually in session and shall deliver the child pursuant to subsection (g) of K.S.A. 2015 Supp. 38-2232, and amendments thereto.

History: L. 2006, ch. 200, § 26; L. 2013, ch. 120, § 32; Jan. 1, 2014.



38-2232 Child under 18 taken into custody; duties of officers; referral of cases for proceedings under this code and interstate compact on juveniles; placed in shelter facility or with other person; application of law enforcement officer; release of child.

38-2232. Child under 18 taken into custody; duties of officers; referral of cases for proceedings under this code and interstate compact on juveniles; placed in shelter facility or with other person; application of law enforcement officer; release of child. (a) (1) To the extent possible, when any law enforcement officer takes into custody a child under the age of 18 years without a court order, the child shall forthwith be delivered to the custody of the child's parent or other custodian unless there are reasonable grounds to believe that such action would not be in the best interests of the child.

(2) Except as provided in subsection (b), if the child is not delivered to the custody of the child's parent or other custodian, the child shall forthwith be delivered to a shelter facility designated by the court, court services officer, juvenile intake and assessment worker, licensed attendant care center or other person or, if the child is 15 years of age or younger, or 16 or 17 years of age if the child has no identifiable parental or family resources or shows signs of physical, mental, emotional or sexual abuse, to a facility or person designated by the secretary.

(3) If, after delivery of the child to a shelter facility, the person in charge of the shelter facility at that time and the law enforcement officer determine that the child will not remain in the shelter facility and if the child is presently alleged, but not yet adjudicated, to be a child in need of care solely pursuant to subsection (d)(9) or (d)(10) of K.S.A. 2015 Supp. 38-2202, and amendments thereto, the law enforcement officer shall deliver the child to a juvenile detention facility or other secure facility, designated by the court, where the child shall be detained for not more than 24 hours, excluding Saturdays, Sundays, legal holidays, and days on which the office of the clerk of the court is not accessible.

(4) No child taken into custody pursuant to this code shall be placed in a juvenile detention facility or other secure facility, except as authorized by this section and by K.S.A. 2015 Supp. 38-2242, 38-2243 and 38-2260, and amendments thereto.

(5) It shall be the duty of the law enforcement officer to furnish to the county or district attorney, without unnecessary delay, all the information in the possession of the officer pertaining to the child, the child's parents or other persons interested in or likely to be interested in the child and all other facts and circumstances which caused the child to be taken into custody.

(b) (1) When any law enforcement officer takes into custody any child as provided in subsection (b)(2) of K.S.A. 2015 Supp. 38-2231, and amendments thereto, proceedings shall be initiated in accordance with the provisions of the interstate compact on juveniles, K.S.A. 38-1001 et seq., and amendments thereto, or K.S.A. 2015 Supp. 38-1008, and amendments thereto, when effective. Any child taken into custody pursuant to the interstate compact on juveniles may be detained in a juvenile detention facility or other secure facility.

(2) When any law enforcement officer takes into custody any child as provided in subsection (b)(3) of K.S.A. 2015 Supp. 38-2231, and amendments thereto, the law enforcement officer shall place the child in protective custody and may deliver the child to a staff secure facility. The law enforcement officer shall contact the department for children and families to begin an assessment to determine safety, placement and treatment needs for the child. Such child shall not be placed in a juvenile detention facility or other secure facility, except as authorized by this section and by K.S.A. 2015 Supp. 38-2242, 38-2243 and 38-2260, and amendments thereto.

(c) Whenever a child under the age of 18 years is taken into custody by a law enforcement officer without a court order and is thereafter placed as authorized by subsection (a), the facility or person shall, upon written application of the law enforcement officer, have physical custody and provide care and supervision for the child. The application shall state:

(1) The name and address of the child, if known;

(2) the names and addresses of the child's parents or nearest relatives and persons with whom the child has been residing, if known; and

(3) the officer's belief that the child is a child in need of care and that there are reasonable grounds to believe that the circumstances or condition of the child is such that the child would be harmed unless placed in the immediate custody of the shelter facility or other person.

(d) A copy of the application shall be furnished by the facility or person receiving the child to the county or district attorney without unnecessary delay.

(e) The shelter facility or other person designated by the court who has custody of the child pursuant to this section shall discharge the child not later than 72 hours following admission, excluding Saturdays, Sundays, legal holidays, and days on which the office of the clerk of the court is not accessible, unless a court has entered an order pertaining to temporary custody or release.

(f) In absence of a court order to the contrary, the county or district attorney or the placing law enforcement agency shall have the authority to direct the release of the child at any time.

(g) When any law enforcement officer takes into custody any child as provided in subsection (d) of K.S.A. 2015 Supp. 38-2231, and amendments thereto, the child shall forthwith be delivered to the school in which the child is enrolled, any location designated by the school in which the child is enrolled or the child's parent or other custodian.

History: L. 2006, ch. 200, § 27; L. 2009, ch. 99, § 3; L. 2010, ch. 11, § 4; L. 2013, ch. 120, § 33; Jan. 1, 2014.



38-2233 Filing of petition on referral by the department for children and families or other person; filing by individual.

38-2233. Filing of petition on referral by the department for children and families or other person; filing by individual. (a) Whenever the secretary or any other person refers a case to the county or district attorney for the purpose of filing a petition alleging that a child is a child in need of care, the county or district attorney shall review the facts, recommendations and any other evidence available and determine if the circumstances warrant filing a petition.

(b) Any individual may file a petition alleging a child is a child in need of care and the individual may be represented by the individual's own attorney in the presentation of the case.

(c) When a petition is filed alleging an infant surrendered pursuant to K.S.A. 2015 Supp. 38-2282, and amendments thereto, is a child in need of care, the petition shall include a request that the court find that reintegration is not a viable alternative. Such petition also shall include a request to terminate the parental rights of the parents of such infant. An expedited hearing shall be granted on any petition filed pursuant to this subsection.

History: L. 2006, ch. 200, § 28; Jan. 1, 2007.



38-2234 Pleadings.

38-2234. Pleadings. (a) Filing and contents of petition. (1) A petition filed to commence an action pursuant to this code shall be filed with the clerk of the district court and shall state, if known:

(A) The name, date of birth and residence address of the child;

(B) the name and residence address of the child's parents;

(C) the name and address of the child's nearest known relative if no parent can be found;

(D) the name and residence address of any persons having custody or control of the child; and

(E) plainly and concisely in the language of the statutory definition, the basis for the petition.

(2) The petition shall also state the specific facts which are relied upon to support the allegation referred to in the preceding paragraph including any known dates, times and locations.

(3) The proceedings shall be entitled: "In the Interest of ______________."

(4) The petition shall contain a request that the court find the child to be a child in need of care.

(5) The petition shall contain a request that the parent or parents be ordered to pay child support. The request for child support may be omitted with respect to a parent already ordered to pay child support for the child and shall be omitted with respect to one or both parents upon written request of the secretary.

(6) If the petition requests custody of the child to the secretary or a person other than the child's parent, the petition shall specify the efforts known to the petitioner to have been made to maintain the family and prevent the transfer of custody, or it shall specify the facts demonstrating that an emergency exists which threatens the safety to the child.

(7) If the petition requests removal of the child from the child's home, in addition to the information required by K.S.A. 2015 Supp. 38-2234 (a)(6), and amendments thereto, the petition shall specify the facts demonstrating that allowing the child to remain in the home would be contrary to the welfare of the child or that placement is in the best interests of the child and the child is likely to sustain harm if not removed from the home.

(8) The petition shall contain the following statement: "If you do not appear in court the court will be making decisions without your input which could result in:

(A) The permanent or temporary removal of the child from the custody of the parent or present legal guardian;

(B) an order requiring one or both parents to pay child support until the permanent termination of one or both of the parents' parental rights;

(C) the permanent termination of one or both of the parents' parental rights; and

(D) the appointment of a permanent custodian for the child.

If you cannot attend the hearing you may send a written response to the petition to the clerk of the court."

(9) The petition shall contain the following statement: "You may receive further notices of other hearings, proceedings and actions in this case which you may attend. These notices will be sent to you by first class mail to your last known address or an address you provide to the court. It is your responsibility to keep the court informed of your current address."

(b) Motions. Motions may be made orally or in writing. The motion shall state with particularity the grounds for the motion and shall state the relief or order sought.

History: L. 2006, ch. 200, § 29; Jan. 1, 2007.



38-2235 Procedure upon filing of petition.

38-2235. Procedure upon filing of petition. (a) Upon the filing of a petition under this code the court shall proceed by one of the following methods:

(1) The court shall issue summons pursuant to K.S.A. 2015 Supp. 38-2236, and amendments thereto, setting the matter for hearing within 30 days of the date the petition is filed. The summons, with a copy of the petition attached, shall be served pursuant to K.S.A. 2015 Supp. 38-2237, and amendments thereto.

(2) If the child has been taken into protective custody under the provisions of K.S.A. 2015 Supp. 38-2242, and amendments thereto, and a temporary custody hearing is held as required by K.S.A. 2015 Supp. 38-2243, and amendments thereto, a copy of the petition shall be served at the hearing on each party and interested party in attendance and a record of service made a part of the proceedings. The court shall announce the time of the next hearing. Process shall be served on any party or interested party not at the temporary custody hearing pursuant to subsection (a)(1). Upon the written request of the petitioner or the county or district attorney, separate or additional summons shall be issued to any party and interested party.

(b) If the petition requests custody to the secretary, the court shall cause a copy of the petition to be provided to the secretary upon filing.

History: L. 2006, ch. 200, § 30; Jan. 1, 2007.



38-2236 Summons; persons to be served; notice of hearing.

38-2236. Summons; persons to be served; notice of hearing. (a) Persons to be served. The summons and a copy of the petition shall be served on:

(1) The child alleged to be a child in need of care by serving the guardian ad litem appointed for the child;

(2) the parents or parent having legal custody or who may be ordered to pay child support by  the court;

(3) the person with whom the child is residing; and

(4) any other person designated by the county or district attorney.

(b) A copy of the petition and notice of hearing shall be mailed by first class mail to the child's grandparents with whom the child does not reside.

History: L. 2006, ch. 200, § 31; Jan. 1, 2007.



38-2237 Service of process.

38-2237. Service of process. Summons, notice of hearings and other process may be served by one of the following methods:

(a) Personal and residence service. Personal and residence service is completed by service in substantial compliance with the provisions of K.S.A. 60-303, and amendments thereto. Personal service upon an individual outside the state shall be made in substantial compliance with the applicable provisions of K.S.A. 60-308, and amendments thereto.

(b) Service by return receipt delivery. Service by return receipt delivery is completed upon mailing or sending only in accordance with the provisions of subsection (c) of K.S.A. 60-303, and amendments thereto.

(c) First class mail service. Service may be made by first class mail, addressed to the individual to be served at the usual place of residence of the person with postage prepaid, and is completed upon the person appearing before the court in response thereto. If the person fails to appear, the summons, notice or other process shall be delivered by personal service, residential service, certified mail service or publication service.

(d) Service upon confined parent. If a parent of a child who is the subject of proceedings under this code is confined in a state or federal penal institution, state or federal hospital or other institution, service shall be made by return receipt delivery to addressee only to both the person in charge of the institution and the confined parent in care of the person in charge of the institution or that person's designee. Personal service on a confined parent who is present in the courtroom cures any defect in notice to the person in charge of the institution.

(e) Service by publication. If service cannot be completed after due diligence using any other method provided in this section, service may be made by publication in accordance with this subsection. Before service by publication, the petitioner, or someone on behalf of the petitioner, shall file an affidavit which shall state the affiant has made an attempt, but unsuccessful, with due diligence to ascertain the names or residences, or both, of the persons. The notice shall be published once a week for two consecutive weeks in the newspaper authorized to publish legal notices in the county where the petition is filed. If a parent cannot be served by other means and due diligence has revealed with substantial certainty that the parent is residing in a particular locality, publication shall also be in a newspaper authorized to publish legal notices in that locality.

History: L. 2006, ch. 200, § 32; L. 2007, ch. 36, § 1; L. 2008, ch. 169, § 5; July 1.



38-2238 Proof of service.

38-2238. Proof of service. Proof of service shall be made as follows:

(a) Personal or residential service. (1) Every officer to whom summons or other process is delivered for service within the state shall make written report of the place, manner and date of service of the process.

(2) Every officer to whom summons or other process shall be delivered for service outside this state shall make written report of the place, manner and time of service.

(3) If the process is, by order of the court, delivered to a person other than an officer for service that person shall report the place, manner and time of service by affidavit.

(b) Service by mail. The clerk or a deputy clerk shall make a written report of service by mail.

(c) Publication service. Service by publication shall be reported by an affidavit showing the dates upon and the newspaper in which the notice was published. A copy of the published notice shall be attached to the affidavit.

(d) Amendment of report. The judge may allow an amendment of a report of service at any time and upon terms as are deemed just to correctly reflect the true manner of service.

History: L. 2006, ch. 200, § 33; Jan. 1, 2007.



38-2239 Service of other pleadings.

38-2239. Service of other pleadings. (a) Proceedings upon filing. Upon the filing of a subsequent pleading, other than a petition, indicating the necessity for a hearing, the court shall fix the time and place for the hearing.

(b) Notice. The notice of hearing shall be given by the clerk, unless otherwise ordered by the court. The notice shall be dated the day it is issued, contain the name of the court and the caption in the case.

(c) Notification by first class mail. Unless other provisions of this code expressly require service of process, notice of motions and other pleadings filed subsequent to the petition in connection with the case and any hearings to be held on such motions or other pleadings may be provided by first class mail, postage prepaid, to any party or interested party who has been served in accordance with K.S.A. 2015 Supp. 38-2237, and amendments thereto. Such notice shall be sent to the last address provided to the court by the party or interested party in question. Failure to appear shall not invalidate notice by first class mail. Notice by mail is not required if the court orally notifies a party or interested party of the time and place of the hearing.

History: L. 2006, ch. 200, § 34; Jan. 1, 2007.



38-2240 Subpoenas; witness fees.

38-2240. Subpoenas; witness fees. (a) Subject to K.S.A. 2015 Supp. 38-2241, and amendments thereto, a party or interested party shall be entitled to the use of subpoenas and other compulsory process to obtain the attendance of witnesses. Except as otherwise provided by this code, subpoenas and other compulsory processes shall be issued and served in the same manner and the disobedience thereof punished the same as in other civil cases.

(b) The court shall have the power to compel the attendance of witnesses from any county in the state for proceedings under this code.

(c) Only witnesses who have been subpoenaed shall be allowed witness fees and mileage. No witness shall be entitled to be paid fees or mileage before the witness' actual appearance at court.

History: L. 2006, ch. 200, § 35; Jan. 1, 2007.



38-2241 Additional parties.

38-2241. Additional parties. (a) Jurisdiction of the court. Parties and interested parties in a child in need of care proceedings are subject to the jurisdiction of the court.

(b) Rights of parties. Subject to the authority of the court to rule on the admissibility of evidence and provide for the orderly conduct of the proceedings, the rights of parties to participate in a child in need of care proceeding include, but are not limited to:

(1) Notice in accordance with K.S.A. 2015 Supp. 38-2236 and 38-2239, and amendments thereto;

(2) present oral or written evidence and argument, to call and cross-examine witnesses; and

(3) representation by an attorney in accordance with K.S.A. 2015 Supp. 38-2205, and amendments thereto.

(c) Grandparents as interested parties. (1) A grandparent of the child shall be an interested party to a child in need of care proceeding.

(2) Grandparents shall have the participatory rights of parties pursuant to subsection (b), except that the court may restrict those rights if the court finds that it would be in the best interests of the child. A grandparent may not be prevented under this paragraph from attending the proceedings, having access to the child's official file in the court records or making a statement to the court.

(d) Persons with whom the child has been residing as interested parties. (1) Any person with whom the child has resided for a significant period of time within six months of the date the child in need of care petition is filed shall be made an interested party, if such person notifies the court of such person's desire to become an interested party. Notification may be made in writing, orally or by appearance at the initial or a subsequent hearing on the child in need of care petition.

(2) Persons with interested party status under this subsection shall have the participatory rights of parties pursuant to subsection (b), except that the court may restrict those rights if the court finds that it would be in the best interests of the child.

(e) Other interested parties. (1) Any person with whom the child has resided at any time, who is within the fourth degree of relationship to the child, or to whom the child has close emotional ties may, upon motion, be made an interested party if the court determines that it is in the best interests of the child.

(2) Any other person or Indian tribe seeking to intervene that is not a party may, upon motion, be made an interested party if the court determines that the person or tribe has a sufficient relationship with the child to warrant interested party status or that the person's or tribe's participation would be beneficial to the proceedings.

(3) The court may, upon its own motion, make any person an interested party if the court determines that interested party status would be in the best interests of the child.

(f) Procedure for determining, denying or terminating interested party status. (1) Upon the request of the court, the secretary shall investigate the advisability of granting interested party status under this section and report findings and recommendations to the court.

(2) The court may deny or terminate interested party status under this subsection if the court determines, after notice and a hearing, that a person does not qualify for interested party status or that there is good cause to deny or terminate interested party status.

(3) A person who is denied interested party status or whose status as an interested party has been terminated may petition for review of the denial or termination by the chief judge of the district in which the court having jurisdiction over the child in need of care proceeding is located, or a judge designated by the chief judge. The chief judge or the chief judge's designee shall review the denial or termination within 30 days of receiving the petition. The child in need of care proceeding shall not be stayed pending resolution of the petition for review.

History: L. 2006, ch. 200, § 36; L. 2008, ch. 169, § 6; L. 2011, ch. 60, § 3; July 1.



38-2242 Ex parte orders of protective custody; application; determination of probable cause; period of time; placement; procedures; orders for removal of child from custody of parent, limitations.

38-2242. Ex parte orders of protective custody; application; determination of probable cause; period of time; placement; procedures; orders for removal of child from custody of parent, limitations. (a) The court, upon verified application, may issue ex parte an order directing that a child be held in protective custody and, if the child has not been taken into custody, an order directing that the child be taken into custody. The application shall state for each child:

(1) The applicant's belief that the child is a child in need of care;

(2) that the child is likely to sustain harm if not immediately removed from the home;

(3) that allowing the child to remain in the home is contrary to the welfare of the child; and

(4) the facts relied upon to support the application, including efforts known to the applicant to maintain the family unit and prevent the unnecessary removal of the child from the child's home, or the specific facts supporting that an emergency exists which threatens the safety of the child.

(b) (1) The order of protective custody may be issued only after the court has determined there is probable cause to believe the allegations in the application are true. The order shall remain in effect until the temporary custody hearing provided for in K.S.A. 2015 Supp. 38-2243, and amendments thereto, unless earlier rescinded by the court.

(2) No child shall be held in protective custody for more than 72 hours, excluding Saturdays, Sundays, legal holidays, and days on which the office of the clerk of the court is not accessible, unless within the 72-hour period a determination is made as to the necessity for temporary custody in a temporary custody hearing. The time spent in custody pursuant to K.S.A. 2015 Supp. 38-2232, and amendments thereto, shall be included in calculating the 72-hour period. Nothing in this subsection shall be construed to mean that the child must remain in protective custody for 72 hours. If a child is in the protective custody of the secretary, the secretary shall allow at least one supervised visit between the child and the parent or parents within such time period as the child is in protective custody. The court may prohibit such supervised visit if the court determines it is not in the best interest of the child.

(c) (1) Whenever the court determines the necessity for an order of protective custody, the court may place the child in the protective custody of:

(A) A parent or other person having custody of the child and may enter a restraining order pursuant to subsection (e);

(B) a person, other than the parent or other person having custody, who shall not be required to be licensed under article 5 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto;

(C) a youth residential facility;

(D) a shelter facility;

(E) a staff secure facility, notwithstanding any other provision of law, if the child has been subjected to human trafficking or aggravated human trafficking, as defined by K.S.A. 2015 Supp. 21-5426, and amendments thereto, or commercial sexual exploitation of a child, as defined by K.S.A. 2015 Supp. 21-6422, and amendments thereto, or the child committed an act which, if committed by an adult, would constitute a violation of K.S.A. 2015 Supp. 21-6419, and amendments thereto; or

(F) the secretary, if the child is 15 years of age or younger, or 16 or 17 years of age if the child has no identifiable parental or family resources or shows signs of physical, mental, emotional or sexual abuse.

(2) If the secretary presents the court with a plan to provide services to a child or family which the court finds will assure the safety of the child, the court may only place the child in the protective custody of the secretary until the court finds the services are in place. The court shall have the authority to require any person or entity agreeing to participate in the plan to perform as set out in the plan. When the child is placed in the protective custody of the secretary, the secretary shall have the discretionary authority to place the child with a parent or to make other suitable placement for the child. When the child is placed in the temporary custody of the secretary and the child has been subjected to human trafficking or aggravated human trafficking, as defined by K.S.A. 2015 Supp. 21-5426, and amendments thereto, or commercial sexual exploitation of a child, as defined by K.S.A. 2015 Supp. 21-6422, and amendments thereto, or the child committed an act which, if committed by an adult, would constitute a violation of K.S.A. 2015 Supp. 21-6419, and amendments thereto, the secretary shall have the discretionary authority to place the child in a staff secure facility, notwithstanding any other provision of law. When the child is presently alleged, but not yet adjudicated, to be a child in need of care solely pursuant to subsection (d)(9) or (d)(10) of K.S.A. 2015 Supp. 38-2202, and amendments thereto, the child may be placed in a juvenile detention facility or other secure facility pursuant to an order of protective custody for a period of not to exceed 24 hours, excluding Saturdays, Sundays, legal holidays, and days on which the office of the clerk of the court is not accessible.

(d) The order of protective custody shall be served pursuant to subsection (a) of K.S.A. 2015 Supp. 38-2237, and amendments thereto, on the child's parents and any other person having legal custody of the child. The order shall prohibit the removal of the child from the court's jurisdiction without the court's permission.

(e) If the court issues an order of protective custody, the court may also enter an order restraining any alleged perpetrator of physical, sexual, mental or emotional abuse of the child from residing in the child's home; visiting, contacting, harassing or intimidating the child, other family member or witness; or attempting to visit, contact, harass or intimidate the child, other family member or witness. Such restraining order shall be served by personal service pursuant to subsection (a) of K.S.A. 2015 Supp. 38-2237, and amendments thereto, on any alleged perpetrator to whom the order is directed.

(f) (1) The court shall not enter the initial order removing a child from the custody of a parent pursuant to this section unless the court first finds probable cause that: (A) (i) The child is likely to sustain harm if not immediately removed from the home;

(ii) allowing the child to remain in home is contrary to the welfare of the child; or

(iii) immediate placement of the child is in the best interest of the child; and

(B) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the child from the child's home or that an emergency exists which threatens the safety to the child.

(2) Such findings shall be included in any order entered by the court. If the child is placed in the custody of the secretary, the court shall provide the secretary with a written copy of any orders entered upon making the order.

History: L. 2006, ch. 200, § 37; L. 2009, ch. 99, § 4; L. 2010, ch. 11, § 5; L. 2010, ch. 155, § 12; L. 2013, ch. 120, § 34; Jan. 1, 2014.

Revisor's Note:

Section was also amended by L. 2010, ch. 75, § 9, but that version was repealed by L. 2010, ch. 155, § 26.



38-2243 Orders of temporary custody; notice; hearing; procedure; findings; placement; orders for removal of child from custody of parent, limitations.

38-2243. Orders of temporary custody; notice; hearing; procedure; findings; placement; orders for removal of child from custody of parent, limitations. (a) Upon notice and hearing, the court may issue an order directing who shall have temporary custody and may modify the order during the pendency of the proceedings as will best serve the child's welfare.

(b) A hearing pursuant to this section shall be held within 72 hours, excluding Saturdays, Sundays, legal holidays, and days on which the office of the clerk of the court is not accessible, following a child having been taken into protective custody.

(c) Whenever it is determined that a temporary custody hearing is required, the court shall immediately set the time and place for the hearing. Notice of a temporary custody hearing shall be given to all parties and interested parties.

(d) Notice of the temporary custody hearing shall be given at least 24 hours prior to the hearing. The court may continue the hearing to afford the 24 hours prior notice or, with the consent of the party or interested party, proceed with the hearing at the designated time. If an order of temporary custody is entered and the parent or other person having custody of the child has not been notified of the hearing, did not appear or waive appearance and requests a rehearing, the court shall rehear the matter without unnecessary delay.

(e) Oral notice may be used for giving notice of a temporary custody hearing where there is insufficient time to give written notice. Oral notice is completed upon filing a certificate of oral notice.

(f) The court may enter an order of temporary custody after determining there is probable cause to believe that the: (1) Child is dangerous to self or to others; (2) child is not likely to be available within the jurisdiction of the court for future proceedings; (3) health or welfare of the child may be endangered without further care; (4) child has been subjected to human trafficking or aggravated human trafficking, as defined by K.S.A. 2015 Supp. 21-5426, and amendments thereto, or commercial sexual exploitation of a child, as defined by K.S.A. 2015 Supp. 21-6422, and amendments thereto; or (5) child committed an act which, if committed by an adult, would constitute a violation of K.S.A. 2015 Supp. 21-6419, and amendments thereto.

(g) (1) Whenever the court determines the necessity for an order of temporary custody the court may place the child in the temporary custody of:

(A) A parent or other person having custody of the child and may enter a restraining order pursuant to subsection (h);

(B) a person, other than the parent or other person having custody, who shall not be required to be licensed under article 5 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto;

(C) a youth residential facility;

(D) a shelter facility;

(E) a staff secure facility, notwithstanding any other provision of law, if the child has been subjected to human trafficking or aggravated human trafficking, as defined by K.S.A. 2015 Supp. 21-5426, and amendments thereto, or commercial sexual exploitation of a child, as defined by K.S.A. 2015 Supp. 21-6422, and amendments thereto, or the child committed an act which, if committed by an adult, would constitute a violation of K.S.A. 2015 Supp. 21-6419, and amendments thereto; or

(F) the secretary, if the child is 15 years of age or younger, or 16 or 17 years of age if the child has no identifiable parental or family resources or shows signs of physical, mental, emotional or sexual abuse.

(2) If the secretary presents the court with a plan to provide services to a child or family which the court finds will assure the safety of the child, the court may only place the child in the temporary custody of the secretary until the court finds the services are in place. The court shall have the authority to require any person or entity agreeing to participate in the plan to perform as set out in the plan. When the child is placed in the temporary custody of the secretary, the secretary shall have the discretionary authority to place the child with a parent or to make other suitable placement for the child. When the child is placed in the temporary custody of the secretary and the child has been subjected to human trafficking or aggravated human trafficking, as defined by K.S.A. 2015 Supp. 21-5426, and amendments thereto, or commercial sexual exploitation of a child, as defined by K.S.A. 2015 Supp. 21-6422, and amendments thereto, or the child committed an act which, if committed by an adult, would constitute a violation of K.S.A. 2015 Supp. 21-6419, and amendments thereto, the secretary shall have the discretionary authority to place the child in a staff secure facility, notwithstanding any other provision of law. When the child is presently alleged, but not yet adjudicated to be a child in need of care solely pursuant to subsection (d)(9) or (d)(10) of K.S.A. 2015 Supp. 38-2202, and amendments thereto, the child may be placed in a juvenile detention facility or other secure facility, but the total amount of time that the child may be held in such facility under this section and K.S.A. 2015 Supp. 38-2242, and amendments thereto, shall not exceed 24 hours, excluding Saturdays, Sundays, legal holidays, and days on which the office of the clerk of the court is not accessible. The order of temporary custody shall remain in effect until modified or rescinded by the court or an adjudication order is entered but not exceeding 60 days, unless good cause is shown and stated on the record.

(h) If the court issues an order of temporary custody, the court may also enter an order restraining any alleged perpetrator of physical, sexual, mental or emotional abuse of the child from residing in the child's home; visiting, contacting, harassing or intimidating the child; or attempting to visit, contact, harass or intimidate the child, other family members or witnesses. Such restraining order shall be served by personal service pursuant to subsection (a) of K.S.A. 2015 Supp. 38-2237, and amendments thereto, on any alleged perpetrator to whom the order is directed.

(i) (1) The court shall not enter the initial order removing a child from the custody of a parent pursuant to this section unless the court first finds probable cause that: (A) (i) The child is likely to sustain harm if not immediately removed from the home;

(ii) allowing the child to remain in home is contrary to the welfare of the child; or

(iii) immediate placement of the child is in the best interest of the child; and

(B) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the child from the child's home or that an emergency exists which threatens the safety to the child.

(2) Such findings shall be included in any order entered by the court. If the child is placed in the custody of the secretary, upon making the order the court shall provide the secretary with a written copy.

(j) If the court enters an order of temporary custody that provides for placement of the child with a person other than the parent, the court shall make a child support determination pursuant to K.S.A. 2015 Supp. 38-2277, and amendments thereto.

History: L. 2006, ch. 200, § 38; L. 2008, ch. 169, § 7; L. 2009, ch. 99, § 5; L. 2010, ch. 11, § 6; L. 2010, ch. 155, § 13; L. 2013, ch. 120, § 35; Jan. 1, 2014.

Revisor's Note:

Section was also amended by L. 2010, ch. 75, § 10, but that version was repealed by L. 2010, ch. 155, § 26.



38-2244 Order for informal supervision; restraining orders.

38-2244. Order for informal supervision; restraining orders. (a) At any time after filing a petition, but prior to an adjudication, the court may enter an order for continuance and informal supervision without an adjudication if no party objects. Upon granting the continuance, the court shall include in the order any conditions with which the parties and interested parties are expected to comply and provide the parties and interested parties with a copy of the order. The conditions may include appropriate dispositional alternatives authorized by K.S.A. 2015 Supp. 38-2255, and amendments thereto.

(b) An order for informal supervision may remain in force for a period of up to six months and may be extended, upon hearing, for an additional six-month period for a total of one year. For a child under an order for informal supervision who remains in the custody of such child's parent, such one-year period may be extended if no party objects, upon hearing, for up to an additional one year, with reviews by the court occurring at least every six months.

(c) The court after notice and hearing may revoke or modify the order with respect to a party or interested party upon a showing that the party or interested party, being subject to the order for informal supervision, has substantially failed to comply with the terms of the order, or that modification would be in the best interests of the child. Upon revocation, proceedings shall resume pursuant to this code.

(d) Persons subject to the order for informal supervision who successfully complete the terms and period of supervision shall not again be proceeded against in any court based solely upon the allegations in the original petition and the proceedings shall be dismissed.

(e) If the court issues an order for informal supervision pursuant to this section, the court may also enter an order restraining any alleged perpetrator of physical, mental or emotional abuse or sexual abuse of the child from residing in the child's home, visiting, contacting, harassing or intimidating the child, other family member or witness; or attempting to visit, contact, harass or intimidate the child, other family member or witness. The restraining order shall be served by personal service pursuant to subsection (a) of K.S.A. 2015 Supp. 38-2237, and amendments thereto, on any alleged perpetrator to whom the order is directed.

(f) Lack of service on a parent shall not preclude an informal supervision under the provisions of this section. If an order of informal supervision is entered which effects change in custody, any parent not served pursuant to K.S.A. 2015 Supp. 38-2237, and amendments thereto, who has not consented to the informal supervision, may request reconsideration of the order of informal supervision. The court shall hear the request without unnecessary delay. If the informal supervision order effects a change in custody, efforts to accomplish service pursuant to K.S.A. 2015 Supp. 38-2237, and amendments thereto, shall continue.

History: L. 2006, ch. 200, § 39; L. 2008, ch. 169, § 8; July 1.



38-2245 Discovery.

38-2245. Discovery. (a) After a hearing and a finding that discovery procedures, as described in K.S.A. 60-226 through 60-237, and amendments thereto, will expedite the proceedings, the judge may allow discovery subject to limitations.

(b) Upon request of any party or interested party, any other party or interested party shall disclose the names of all potential witnesses.

History: L. 2006, ch. 200, § 40; Jan. 1, 2007.



38-2246 Continuances.

38-2246. Continuances. All proceedings under this code shall be disposed of without unnecessary delay. Continuances shall not be granted unless good cause is shown.

History: L. 2006, ch. 200, § 41; Jan. 1, 2007.



38-2247 Attendance at proceedings; confidentiality.

38-2247. Attendance at proceedings; confidentiality. (a) Adjudication. Proceedings prior to and including adjudication under this code shall be open to attendance by any person unless the court determines that closed proceedings or the exclusion of that person would be in the best interests of the child or is necessary to protect the privacy rights of the parents.

(1) The court may not exclude the guardian ad litem, parties and interested parties.

(2) Members of the news media shall comply with supreme court rule 1001.

(b) Disposition. Proceedings pertaining to the disposition of a child adjudicated to be in need of care shall be closed to all persons except the parties, the guardian ad litem, interested parties and their attorneys, officers of the court, a court appointed special advocate and the custodian.

(1) Other persons may be permitted to attend with the consent of the parties or by order of the court, if the court determines that it would be in the best interests of the child or the conduct of the proceedings, subject to such limitations as the court determines to be appropriate.

(2) The court may exclude any person if the court determines that such person's exclusion would be in the best interests of the child or the conduct of the proceedings.

(c) Notwithstanding subsections (a) and (b) of this section, the court shall permit the attendance at the proceedings of up to two people designated by the parent of the child, both of whom have participated in a parent ally orientation program approved by the judicial administrator.

(1) Such parent ally orientation program shall include, but not be limited to, information concerning the confidentiality of the proceedings; the child and parent's right to counsel; the definitions and jurisdiction pursuant to the Kansas code for care of children; the types and purposes of the hearings; options for informal supervision and dispositions; placement options; the parents' obligation to financially support the child while the child is in the state's custody; obligations of the secretary for children and families; obligations of entities that contract with the Kansas department for children and families for family preservation, foster care and adoption; the termination of parental rights; the procedures for appeals; and the basic rules regarding court procedure.

(2) The court may remove the parent's ally or allies from a proceeding if such ally becomes disruptive in the present proceeding or has been found disruptive in a prior proceeding.

(d) Preservation of confidentiality. If information required to be kept confidential by K.S.A. 2015 Supp. 38-2209, and amendments thereto, is to be introduced into evidence and there are persons in attendance who are not authorized to receive the information, the court may exclude those persons during the presentation of the evidence or conduct an in camera inspection of the evidence.

History: L. 2006, ch. 200, § 42; L. 2008, ch. 169, § 9; L. 2014, ch. 115, § 63; July 1.



38-2248 Stipulations and no contest statements.

38-2248. Stipulations and no contest statements. (a) In any proceedings under this code, parents, persons with whom the child has been residing pursuant to subsection (d) of K.S.A. 2015 Supp. 38-2241, and amendments thereto, and guardians ad litem may stipulate or enter no contest statements to all or part of the allegations in the petition.

(b) Prior to the acceptance of any stipulation or no contest statement, other than to names, ages, parentage or other preliminary matters, the court shall ask each of the persons listed in subsection (a) the following questions:

(1) Do you understand that you have a right to a hearing on the allegations contained in the petition?

(2) Do you understand that you may be represented by an attorney and, if you are a parent and financially unable to employ an attorney, the court will appoint an attorney for you, if you so request?

(3) One of the following: (A) Do you understand that a stipulation is an admission that the statements in the petition are true or (B) Do you understand that a no contest statement neither admits nor denies the statement in the petition but allows the court to find that the statements in the petition are true?

(4) Do you understand that, if the court accepts your stipulation or no contest statement, you will not be able to appeal that finding, the court may find the child to be a child in need of care and the court will then make further orders as to the care, custody and supervision of the child?

(5) Do you understand that, if the court finds the child to be a child in need of care, the court is not bound by any agreement or recommendation of the parties as to disposition and placement of the child?

(c) Before accepting a stipulation the court shall find that there is a factual basis for the stipulation.

(d) Before an adjudication based on a no contest statement, the court shall find from a proffer of evidence that there is a factual basis.

(e) In proceedings other than termination of parental rights proceedings under this code if all persons listed in subsection (a) do not stipulate or enter no contest statements, the court shall hear evidence as to those persons, if they are present. The case may proceed by proffer as to persons not present, unless they appear by counsel and have instructed counsel to object.

(f) In evidentiary hearings for termination of parental rights under this code, the case may proceed by proffer as to parties not present, unless they appear by counsel and have instructed counsel to object.

History: L. 2006, ch. 200, § 43; L. 2008, ch. 169, § 10; July 1.



38-2249 Rules of evidence.

38-2249. Rules of evidence. (a) In all proceedings under this code, the rules of evidence of the code of civil procedure shall apply, except that no evidence relating to the condition of a child shall be excluded solely on the ground that the matter is or may be the subject of a physician-patient privilege, psychologist-client privilege or social worker-client privilege.

(b) The judge presiding at all hearings under this code shall not consider or rely upon any report not properly admitted according to the rules of evidence, except as provided by K.S.A. 2015 Supp. 38-2219, and amendments thereto.

(c) In any proceeding in which a child less than 13 years of age is alleged to have been physically, mentally or emotionally abused or neglected or sexually abused, a recording of an oral statement of the child, or of any witness less than 13 years of age, made before the proceeding began, is admissible in evidence if:

(1) The court determines that the time, content and circumstances of the statement provide sufficient indicia of reliability;

(2) no attorney for any party or interested party is present when the statement is made;

(3) the recording is both visual and aural and is recorded on film, videotape or by other electronic means;

(4) the recording equipment is capable of making an accurate recording, the operator of the equipment is competent and the recording is accurate and has not been altered;

(5) the statement is not made in response to questioning calculated to lead the child to make a particular statement or is clearly shown to be the child's statement and not made solely as a result of a leading or suggestive question;

(6) every voice on the recording is identified;

(7) the person conducting the interview of the child in the recording is present at the proceeding and is available to testify or be cross-examined by any party or interested party; and

(8) each party or interested party to the proceeding is afforded an opportunity to view the recording before it is offered into evidence.

(d) On motion of any party to a proceeding pursuant to the code in which a child less than 13 years of age is alleged to have been physically, mentally or emotionally abused or neglected or sexually abused, the court may order that the testimony of the child, or of any witness less than 13 years of age, be taken:

(1) In a room other than the courtroom and be televised by closed-circuit equipment in the courtroom to be viewed by the court and the parties and interested parties to the proceeding; or

(2) outside the courtroom and be recorded for showing in the courtroom before the court and the parties and interested parties to the proceeding if:

(A) The recording is both visual and aural and is recorded on film, videotape or by other electronic means;

(B) the recording equipment is capable of making an accurate recording, the operator of the equipment is competent and the recording is accurate and has not been altered;

(C) every voice on the recording is identified; and

(D) each party and interested party to the proceeding is afforded an opportunity to view the recording before it is shown in the courtroom.

(e) At the taking of testimony under subsection (d):

(1) Only an attorney for each party, interested party, the guardian ad litem for the child or other person whose presence would contribute to the welfare and well-being of the child and persons necessary to operate the recording or closed-circuit equipment may be present in the room with the child during the child's testimony;

(2) only the attorneys for the parties may question the child; and

(3) the persons operating the recording or closed-circuit equipment shall be confined to an adjacent room or behind a screen or mirror that permits such person to see and hear the child during the child's testimony, but does not permit the child to see or hear such person.

(f) If the testimony of a child is taken as provided by subsection (d), the child shall not be compelled to testify in court during the proceeding.

(g) (1) Any objection to a recording under subsection (d)(2) that such proceeding is inadmissible must be made by written motion filed with the court at least seven days before the commencement of the adjudicatory hearing. An objection under this subsection shall specify the portion of the recording which is objectionable and the reasons for the objection. Failure to file an objection within the time provided by this subsection shall constitute waiver of the right to object to the admissibility of the recording unless the court, in its discretion, determines otherwise.

(2) The provisions of this subsection shall not apply to any objection to admissibility for the reason that the recording has been materially altered.

History: L. 2006, ch. 200, § 44; L. 2007, ch. 57, § 1; Apr. 5.



38-2250 Degree of proof.

38-2250. Degree of proof. The petitioner must prove by clear and convincing evidence that the child is a child in need of care.

History: L. 2006, ch. 200, § 45; Jan. 1, 2007.



38-2251 Adjudication.

38-2251. Adjudication. (a) If the court finds that the child is not a child in need of care, the court shall enter an order dismissing the proceedings.

(b) If the court finds that the child is a child in need of care, the court shall enter an order adjudicating the child to be a child in need of care and may proceed to enter other orders as authorized by this code.

(c) A final adjudication or dismissal shall be entered within 60 days from the date of the filing of the petition, unless good cause for a continuance is shown on the record.

History: L. 2006, ch. 200, § 46; L. 2008, ch. 169, § 11; L. 2010, ch. 75, § 11; July 1.



38-2252 Predispositional alternative; placement with person other than child's parent; conference; recommendations; immunity.

38-2252. Predispositional alternative; placement with person other than child's parent; conference; recommendations; immunity. (a) Before placement pursuant to this code of a child with a person other than the child's parent, the secretary, the court or the court services officer, at the direction of the court, may convene a conference of persons determined by the court, the secretary or the court services officer to have a potential interest in determining a placement which is in the best interests of the child. Such persons shall be given any information relevant to the determination of the placement of the child, including the needs of the child and any other information that would be helpful in making a placement in the best interests of the child. After presentation of the information, such persons shall be permitted to discuss and recommend to the secretary or the court services officer the person or persons with whom it would be in the child's best interest to be placed. Unless the secretary or the court services officer determines that there is good cause to place the child with a person other than as recommended, the child shall be placed in accordance with the recommendations.

(b) A person participating in a conference pursuant to this section shall have immunity from any civil liability that might otherwise be incurred or imposed as a result of the person's participation.

History: L. 2006, ch. 200, § 47; Jan. 1, 2007.



38-2253 Dispositional hearing; purpose; time.

38-2253. Dispositional hearing; purpose; time. (a) At a dispositional hearing, the court shall receive testimony and other relevant information with regard to the safety and well being of the child and may enter orders regarding:

(1) Case planning which sets forth the responsibilities and timelines necessary to achieve permanency for the child; and

(2) custody of the child.

(b) An order of disposition may be entered at the time of the adjudication if notice has been provided pursuant to K.S.A. 2015 Supp. 38-2254, and amendments thereto, but shall be entered within 30 days following adjudication, unless delayed for good cause shown.

(c) If the dispositional hearing meets the requirements of K.S.A. 2015 Supp. 38-2265, and amendments thereto, the dispositional hearing may serve as a permanency hearing.

History: L. 2006, ch. 200, § 48; Jan. 1, 2007.



38-2254 Same; notice.

38-2254. Same; notice. (a) Unless waived by the persons entitled to notice, the court shall require notice of the time and place of the dispositional hearing be given to the parties.

(b) The court shall require notice and the right to be heard as to proposals for living arrangements for the child, the services to be provided the child and the child's family, and the proposed permanency goal for the child to the following:

(1) The child's foster parent or parents or permanent custodian providing care for the child;

(2) preadoptive parents for the child, if any;

(3) the child's grandparents at their last known addresses or if no grandparent is living or if no living grandparent's address is known, to the closest relative of each of the child's parents whose address is known;

(4) the person having custody of the child; and

(5) upon request, by any person having close emotional ties with the child and who is deemed by the court to be essential to the deliberations before the court.

(c) The notice required by this subsection shall be given by first class mail, not less than 10 business days before the hearing.

(d) Individuals receiving notice pursuant to subsection (b) shall not be made a party or interested party to the action solely on the basis of this notice and the right to be heard. The right to be heard shall be at a time and in a manner determined by the court and does not confer an entitlement to appear in person at government expense.

(e) The provisions of this subsection shall not require additional notice to any person otherwise receiving notice of the hearing pursuant to K.S.A. 2015 Supp. 38-2239, and amendments thereto.

History: L. 2006, ch. 200, § 49; L. 2008, ch. 169, § 12; July 1.



38-2255 Authorized dispositions; prohibitions.

38-2255. Authorized dispositions; prohibitions. (a) Considerations. Prior to entering an order of disposition, the court shall give consideration to:

(1) The child's physical, mental and emotional condition;

(2) the child's need for assistance;

(3) the manner in which the parent participated in the abuse, neglect or abandonment of the child;

(4) any relevant information from the intake and assessment process; and

(5) the evidence received at the dispositional hearing.

(b) Custody with a parent. The court may place the child in the custody of either of the child's parents subject to terms and conditions which the court prescribes to assure the proper care and protection of the child, including, but not limited to:

(1) Supervision of the child and the parent by a court services officer;

(2) participation by the child and the parent in available programs operated by an appropriate individual or agency; and

(3) any special treatment or care which the child needs for the child's physical, mental or emotional health and safety.

(c) Removal of a child from custody of a parent. The court shall not enter the initial order removing a child from the custody of a parent pursuant to this section unless the court first finds probable cause that: (1) (A) The child is likely to sustain harm if not immediately removed from the home;

(B) allowing the child to remain in home is contrary to the welfare of the child; or

(C) immediate placement of the child is in the best interest of the child; and

(2) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the child from the child's home or that an emergency exists which threatens the safety to the child.

The court shall not enter an order removing a child from the custody of a parent pursuant to this section based solely on the finding that the parent is homeless.

(d) Custody of a child removed from the custody of a parent. If the court has made the findings required by subsection (c), the court shall enter an order awarding custody to: A relative of the child or to a person with whom the child has close emotional ties who shall not be required to be licensed under article 5 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto; any other suitable person; a shelter facility; a youth residential facility; a staff secure facility, notwithstanding any other provision of law, if the child has been subjected to human trafficking or aggravated human trafficking, as defined by K.S.A. 2015 Supp. 21-5426, and amendments thereto, or commercial sexual exploitation of a child, as defined by K.S.A. 2015 Supp. 21-6422, and amendments thereto, or the child committed an act which, if committed by an adult, would constitute a violation of K.S.A. 2015 Supp. 21-6419, and amendments thereto; or, if the child is 15 years of age or younger, or 16 or 17 years of age if the child has no identifiable parental or family resources or shows signs of physical, mental, emotional or sexual abuse, to the secretary. Custody awarded under this subsection shall continue until further order of the court.

(1) When custody is awarded to the secretary, the secretary shall consider any placement recommendation by the court and notify the court of the placement or proposed placement of the child within 10 days of the order awarding custody. After providing the parties or interested parties notice and opportunity to be heard, the court may determine whether the secretary's placement or proposed placement is contrary to the welfare or in the best interests of the child. In making that determination the court shall consider the health and safety needs of the child and the resources available to meet the needs of children in the custody of the secretary. If the court determines that the placement or proposed placement is contrary to the welfare or not in the best interests of the child, the court shall notify the secretary, who shall then make an alternative placement.

(2) The custodian designated under this subsection shall notify the court in writing at least 10 days prior to any planned placement with a parent. The written notice shall state the basis for the custodian's belief that placement with a parent is no longer contrary to the welfare or best interest of the child. Upon reviewing the notice, the court may allow the custodian to proceed with the planned placement or may set the date for a hearing to determine if the child shall be allowed to return home. If the court sets a hearing on the matter, the custodian shall not return the child home without written consent of the court.

(3) The court may grant any person reasonable rights to visit the child upon motion of the person and a finding that the visitation rights would be in the best interests of the child.

(4) The court may enter an order restraining any alleged perpetrator of physical, mental or emotional abuse or sexual abuse of the child from residing in the child's home; visiting, contacting, harassing or intimidating the child, other family member or witness; or attempting to visit, contact, harass or intimidate the child, other family member or witness. Such restraining order shall be served by personal service pursuant to subsection (a) of K.S.A. 2015 Supp. 38-2237, and amendments thereto, on any alleged perpetrator to whom the order is directed.

(5) The court shall provide a copy of any orders entered within 10 days of entering the order to the custodian designated under this subsection.

(e) Further determinations regarding a child removed from the home. If custody has been awarded under subsection (d) to a person other than a parent, a permanency plan shall be provided or prepared pursuant to K.S.A. 2015 Supp. 38-2264, and amendments thereto. If a permanency plan is provided at the dispositional hearing, the court may determine whether reintegration is a viable alternative or, if reintegration is not a viable alternative, whether the child should be placed for adoption or a permanent custodian appointed. In determining whether reintegration is a viable alternative, the court shall consider:

(1) Whether a parent has been found by a court to have committed one of the following crimes or to have violated the law of another state prohibiting such crimes or to have aided and abetted, attempted, conspired or solicited the commission of one of these crimes: (A) Murder in the first degree, K.S.A. 21-3401, prior to its repeal, or K.S.A. 2015 Supp. 21-5402, and amendments thereto; (B) murder in the second degree, K.S.A. 21-3402, prior to its repeal, or K.S.A. 2015 Supp. 21-5403, and amendments thereto; (C) capital murder, K.S.A. 21-3439, prior to its repeal, or K.S.A. 2015 Supp. 21-5401, and amendments thereto; (D) voluntary manslaughter, K.S.A. 21-3403, prior to its repeal, or K.S.A. 2015 Supp. 21-5404, and amendments thereto; or (E) a felony battery that resulted in bodily injury;

(2) whether a parent has subjected the child or another child to aggravated circumstances;

(3) whether a parent has previously been found to be an unfit parent in proceedings under this code or in comparable proceedings under the laws of another state or the federal government;

(4) whether the child has been in extended out of home placement;

(5) whether the parents have failed to work diligently toward reintegration;

(6) whether the secretary has provided the family with services necessary for the safe return of the child to the home; and

(7) whether it is reasonable to expect reintegration to occur within a time frame consistent with the child's developmental needs.

(f) Proceedings if reintegration is not a viable alternative. If the court determines that reintegration is not a viable alternative, proceedings to terminate parental rights and permit placement of the child for adoption or appointment of a permanent custodian shall be initiated unless the court finds that compelling reasons have been documented in the case plan why adoption or appointment of a permanent custodian would not be in the best interests of the child. If compelling reasons have not been documented, the county or district attorney shall file a motion within 30 days to terminate parental rights or a motion to appoint a permanent custodian within 30 days and the court shall hold a hearing on the motion within 90 days of its filing. No hearing is required when the parents voluntarily relinquish parental rights or consent to the appointment of a permanent custodian.

(g) Additional Orders. In addition to or in lieu of any other order authorized by this section:

(1) The court may order the child and the parents of any child who has been adjudicated a child in need of care to attend counseling sessions as the court directs. The expense of the counseling may be assessed as an expense in the case. No mental health provider shall charge a greater fee for court-ordered counseling than the provider would have charged to the person receiving counseling if the person had requested counseling on the person's own initiative.

(2) If the court has reason to believe that a child is before the court due, in whole or in part, to the use or misuse of alcohol or a violation of K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto, by the child, a parent of the child, or another person responsible for the care of the child, the court may order the child, parent of the child or other person responsible for the care of the child to submit to and complete an alcohol and drug evaluation by a qualified person or agency and comply with any recommendations. If the evaluation is performed by a community-based alcohol and drug safety program certified pursuant to K.S.A. 8-1008, and amendments thereto, the child, parent of the child or other person responsible for the care of the child shall pay a fee not to exceed the fee established by that statute. If the court finds that the child and those legally liable for the child's support are indigent, the fee may be waived. In no event shall the fee be assessed against the secretary.

(3) If child support has been requested and the parent or parents have a duty to support the child, the court may order one or both parents to pay child support and, when custody is awarded to the secretary, the court shall order one or both parents to pay child support. The court shall determine, for each parent separately, whether the parent is already subject to an order to pay support for the child. If the parent is not presently ordered to pay support for any child who is subject to the jurisdiction of the court and the court has personal jurisdiction over the parent, the court shall order the parent to pay child support in an amount determined under K.S.A. 2015 Supp. 38-2277, and amendments thereto. Except for good cause shown, the court shall issue an immediate income withholding order pursuant to K.S.A. 2015 Supp. 23-3101 et seq., and amendments thereto, for each parent ordered to pay support under this subsection, regardless of whether a payor has been identified for the parent. A parent ordered to pay child support under this subsection shall be notified, at the hearing or otherwise, that the child support order may be registered pursuant to K.S.A. 2015 Supp. 38-2279, and amendments thereto. The parent shall also be informed that, after registration, the income withholding order may be served on the parent's employer without further notice to the parent and the child support order may be enforced by any method allowed by law. Failure to provide this notice shall not affect the validity of the child support order.

History: L. 2006, ch. 200, § 50; L. 2009, ch. 99, § 6; L. 2009, ch. 143, § 16; L. 2010, ch. 75, § 12; L. 2011, ch. 69, § 1; L. 2012, ch. 162, § 65; L. 2013, ch. 120, § 36; Jan. 1, 2014.

Revisor's Note:

Section was also amended by L. 2009, ch. 32, § 47, but that version was repealed by L. 2009, ch. 143, § 37.

Section was amended twice in the 2010 session, see also 38-2255a.

Section was amended twice in the 2011 session, see also 38-2255b.



38-2256 Rehearing.

38-2256. Rehearing. After the entry of any dispositional order, the court may rehear the matter on its own motion or the motion of a party or interested party. Upon notice, pursuant to K.S.A. 2015 Supp. 38-2254, and amendments thereto, and after the rehearing, the court may enter any dispositional order authorized by this code, except that a child support order which has been registered under K.S.A. 2015 Supp. 38-2279, and amendments thereto, may only be modified pursuant to K.S.A. 2015 Supp. 38-2279, and amendments thereto.

History: L. 2006, ch. 200, § 51; Jan. 1, 2007.



38-2257 Permanency planning at disposition.

38-2257. Permanency planning at disposition. If a child is placed outside the child's home at the dispositional hearing and no permanency plan is made a part of the record of the hearing, a written permanency plan shall be prepared pursuant to K.S.A. 2015 Supp. 38-2263, and amendments thereto.

History: L. 2006, ch. 200, § 52; Jan. 1, 2007.



38-2258 Change of placement; notice; opportunity for hearing; removal from home of parent, findings by court.

38-2258. Change of placement; notice; opportunity for hearing; removal from home of parent, findings by court. (a) Except as provided in K.S.A. 2015 Supp. 38-2255(d)(2) and 38-2259, and amendments thereto, if a child has been in the same foster home or shelter facility for six months or longer, or has been placed by the secretary in the home of a parent or relative, the secretary shall give written notice of any plan to move the child to a different placement unless the move is to the selected preadoptive family for the purpose of facilitating adoption. The notice shall be given to: (1) The court having jurisdiction over the child; (2) the petitioner; (3) the attorney for the parents, if any; (4) each parent whose address is available; (5) the foster parent or custodian from whose home or shelter facility it is proposed to remove the child; (6) the child, if 12 or more years of age; (7) the child's guardian ad litem; (8) any other party or interested party; and (9) the child's court appointed special advocate.

(b) The notice shall state the placement to which the secretary plans to transfer the child and the reason for the proposed action. The notice shall be mailed by first class mail 30 days in advance of the planned transfer, except that the secretary shall not be required to wait 30 days to transfer the child if all persons enumerated in subsection (a)(2) through (8) consent in writing to the transfer.

(c) Within 14 days after receipt of the notice, any person enumerated in subsection (a)(2) through (8) receiving notice as provided above may request, either orally or in writing, that the court conduct a hearing to determine whether or not the change in placement is in the best interests of the child concerned. When the request has been received, the court shall schedule a hearing and immediately notify the secretary of the request and the time and date the matter will be heard. The court shall give notice of the hearing to persons enumerated in subsection (a)(2) through (9). If the court does not receive a request for hearing within the specified time, the change in placement may occur prior to the expiration of the 30 days. The secretary shall not change the placement of the child, except for the purpose of adoption, unless the change is approved by the court.

(d) When, after the notice set out above, a child in the custody of the secretary is removed from the home of a parent after having been placed in the home of a parent for a period of six months or longer, the secretary shall request a finding that: (1) (A) The child is likely to sustain harm if not immediately removed from the home;

(B) allowing the child to remain in home is contrary to the welfare of the child; or

(C) immediate placement of the child is in the best interest of the child; and

(2) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the child from the child's home or that an emergency exists which threatens the safety to the child.

(e) The secretary shall present to the court in writing the efforts to maintain the family unit and prevent the unnecessary removal of the child from the child's home. In making the findings, the court may rely on documentation submitted by the secretary or may set the date for a hearing on the matter. If the secretary requests such finding, the court, not more than 45 days from the date of the request, shall provide the secretary with a written copy of the findings by the court for the purpose of documenting these orders.

History: L. 2006, ch. 200, § 53; L. 2008, ch. 169, § 13; L. 2010, ch. 75, § 13; L. 2011, ch. 91, § 20; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 38-2258a.



38-2259 Emergency change of placement; removal from home of parent, findings of court.

38-2259. Emergency change of placement; removal from home of parent, findings of court. (a) When an emergency exists requiring immediate action to assure the safety and protection of the child or the secretary is notified that the foster parents or shelter facility refuse to allow the child to remain, the secretary may transfer the child to another foster home or shelter facility without prior court approval. The secretary shall notify the court of the action at the earliest practical time. When the child is removed from the home of a parent after having been placed in the home for a period of six months or longer, the secretary shall present to the court in writing the specific nature of the emergency and reasons why it is contrary to the welfare of the child to remain in the placement and request a finding by the court whether remaining in the home is contrary to the welfare of the child. If the court enters an order the court shall make a finding as to whether an emergency exists. The court shall provide the secretary with a copy of the order. In making the finding, the court may rely on documentation submitted by the secretary or may set the date for a hearing on the matter. If the secretary requests such a finding, the court shall provide the secretary with a written copy of the finding by the court not more than 45 days from the date of the request.

(b) The court shall not enter an order approving the removal of a child from the home of a parent pursuant to this section unless the court first finds probable cause that: (1) (A) The child is likely to sustain harm if not immediately removed from the home;

(B) allowing the child to remain in home is contrary to the welfare of the child; or

(C) immediate placement of the child is in the best interest of the child; and

(2) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the child from the child's home or that an emergency exists which threatens the safety to the child.

History: L. 2006, ch. 200, § 54; L. 2008, ch. 169, § 14; July 1.



38-2260 Placement; order directing child to remain in present or future placement, application for determination that child has violated order; procedure; authorized dispositions; limitations on facilities used for placement; computation of time limitations.

38-2260. Placement; order directing child to remain in present or future placement, application for determination that child has violated order; procedure; authorized dispositions; limitations on facilities used for placement; computation of time limitations. (a) Valid court order. During proceedings under this code, the court may enter an order directing a child who is the subject of the proceedings to remain in a present or future placement if:

(1) The child and the child's guardian ad litem are present in court when the order is entered;

(2) the court finds that the child has been adjudicated a child in need of care pursuant to subsections (d)(6), (d)(7), (d)(8), (d)(9), (d)(10) or (d)(12) of K.S.A. 2015 Supp. 38-2202, and amendments thereto, and that the child is not likely to be available within the jurisdiction of the court for future proceedings;

(3) the child and the guardian ad litem receive oral and written notice of the consequences of violation of the order; and

(4) a copy of the written notice is filed in the official case file.

(b) Application. Any person may file a verified application for determination that a child has violated an order entered pursuant to subsection (a) and for an order authorizing holding the child in a secure facility or juvenile detention facility. The application shall state the applicant's belief that the child has violated the order entered pursuant to subsection (a) without good cause and the specific facts supporting the allegation.

(c) Ex parte order. After reviewing the application filed pursuant to subsection (b), the court may enter an ex parte order directing that the child be taken into custody and held in a secure facility or juvenile detention facility designated by the court, if the court finds probable cause that the child violated the court's order to remain in placement without good cause. Pursuant to K.S.A. 2015 Supp. 38-2237, and amendments thereto, the order shall be served on the child's parents, the child's legal custodian and the child's guardian ad litem.

(d) Preliminary hearing. Within 24 hours following a child's being taken into custody pursuant to an order issued under subsection (c), the court shall hold a preliminary hearing to determine whether the child admits or denies the allegations of the application and, if the child denies the allegations, to determine whether probable cause exists to support the allegations.

(1) Notice of the time and place of the preliminary hearing shall be given orally or in writing to the child's parents, the child's legal custodian and the child's guardian ad litem.

(2) At the hearing, the child shall have the right to a guardian ad litem and shall be served with a copy of the application.

(3) If the child admits the allegations or enters a no contest statement and if the court finds that the admission or no contest statement is knowledgeable and voluntary, the court shall proceed without delay to the placement hearing pursuant to subsection (f).

(4) If the child denies the allegations, the court shall determine whether probable cause exists to hold the child in a secure facility or juvenile detention facility pending an evidentiary hearing pursuant to subsection (e). After hearing the evidence, if the court finds that: (A) There is probable cause to believe that the child has violated an order entered pursuant to subsection (a) without good cause; and (B) placement in a secure facility or juvenile detention facility is necessary for the protection of the child or to assure the presence of the child at the evidentiary hearing pursuant to subsection (e), the court may order the child held in a secure facility or juvenile detention facility pending the evidentiary hearing.

(e) Evidentiary hearing. The court shall hold an evidentiary hearing on an application within 72 hours of the child's being taken into custody. Notice of the time and place of the hearing shall be given orally or in writing to the child's parents, the child's legal custodian and the child's guardian ad litem. At the evidentiary hearing, the court shall determine by a clear and convincing evidence whether the child has:

(1) Violated a court order entered pursuant to subsection (a) without good cause;

(2) been provided at the hearing with the rights enumerated in subsection (d)(2); and

(3) been informed of:

(A) The nature and consequences of the proceeding;

(B) the right to confront and cross-examine witnesses and present evidence;

(C) the right to have a transcript or recording of the proceedings; and

(D) the right to appeal.

(f) Placement. (1) If the child admits violating the order entered pursuant to subsection (a) or if, after an evidentiary hearing, the court finds that the child has violated such an order, the court shall immediately proceed to a placement hearing. The court may enter an order awarding custody of the child to:

(A) A parent or other legal custodian;

(B) a person other than a parent or other person having custody, who shall not be required to be licensed under article 5 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto;

(C) a youth residential facility; or

(D) the secretary, if the secretary does not already have legal custody of the child.

(2) The court may authorize the custodian to place the child in a secure facility or juvenile detention facility, if the court determines that all other placement options have been exhausted or are inappropriate, based upon a written report submitted by the secretary, if the child is in the secretary's custody, or submitted by a public agency independent of the court and law enforcement, if the child is in the custody of someone other than the secretary. The report shall detail the behavior of the child and the circumstances under which the child was brought before the court and made subject to the order entered pursuant to subsection (a).

(3) The authorization to place the child in a secure facility or juvenile detention facility pursuant to this subsection shall expire 60 days, inclusive of weekend and legal holidays, after its issue. The court may grant extensions of such authorization for two additional periods, each not to exceed 60 days, upon rehearing pursuant to K.S.A. 2015 Supp. 38-2256, and amendments thereto.

(g) Payment. The secretary shall only pay for placement and services for a child placed in a secure facility or juvenile detention facility pursuant to subsection (f) upon receipt of a valid court order authorizing secure care placement.

(h) Limitations on facilities used. Nothing in this section shall authorize placement of a child in an adult jail or lockup.

(i) Time limits, computation. Except as otherwise specifically provided by subsection (f), Saturdays, Sundays, legal holidays, and days on which the office of the clerk of the court is not accessible shall not be counted in computing any time limit imposed by this section.

History: L. 2006, ch. 200, § 55; L. 2008, ch. 169, § 15; L. 2010, ch. 11, § 7; Apr. 1.



38-2261 Reports made by foster parents.

38-2261. Reports made by foster parents. The secretary shall notify the foster parent or parents that the foster parent or parents have a right to submit a report. Copies of the report shall be available to the parties and interested parties. The report made by foster parents shall be on a form created and provided by the Kansas department for children and families.

History: L. 2006, ch. 200, § 56; L. 2014, ch. 115, § 64; July 1.



38-2262 Placement; testimony of certain children.

38-2262. Placement; testimony of certain children. At any hearing under the code, the court, if requested by the child, shall allow the child to address the court, if the child is 10 years of age or older.

History: L. 2006, ch. 200, § 57; L. 2011, ch. 24, § 5; July 1.



38-2263 Permanency planning.

38-2263. Permanency planning. (a) The goal of permanency planning is to assure, in so far as is possible, that children have permanency and stability in their living situations and that the continuity of family relationships and connections is preserved. In planning for permanency, the safety and well being of children shall be paramount.

(b) Whenever a child is subject to the jurisdiction of the court pursuant to the code, an initial permanency plan shall be developed for the child and submitted to the court within 30 days of the initial order of the court. If the child is in the custody of the secretary, or the secretary is providing services to the child, the secretary shall prepare the plan. Otherwise, the plan shall be prepared by the person who has custody or, if directed by the court, by a court services officer.

(c) A permanency plan is a written document prepared, where possible, in consultation with the child's parents and which:

(1) Describes the permanency goal which, if achieved, will most likely give the child a permanent and safe living arrangement;

(2) describes the child's level of physical health, mental and emotional health, and educational functioning;

(3) provides an assessment of the needs of the child and family;

(4) describes the services to be provided the child, the child's parents and the child's foster parents, if appropriate;

(5) includes a description of the tasks and responsibilities designed to achieve the plan and to whom assigned; and

(6) includes measurable objectives and time schedules for achieving the plan.

(d) In addition to the requirements of subsection (c), if the child is in an out of home placement, the permanency plan shall include:

(1) A plan for reintegration of the child's parent or parents or if reintegration is determined not to be a viable alternative, a statement for the basis of that conclusion and a plan for another permanent living arrangement;

(2) a description of the available placement alternatives;

(3) a justification for the placement selected, including a description of the safety and appropriateness of the placement; and

(4) a description of the programs and services which will help the child prepare to live independently as an adult.

(e) If there is a lack of agreement among persons necessary for the success of the permanency plan, the person or entity having custody of the child shall notify the court which shall set a hearing on the plan.

(f) A permanency plan may be amended at any time upon agreement of the plan participants. If a permanency plan requires amendment which changes the permanency goal, the person or entity having custody of the child shall notify the court which shall set a permanency hearing pursuant to K.S.A. 2015 Supp. 38-2264 and 38-2265, and amendments thereto.

History: L. 2006, ch. 200, § 58; Jan. 1, 2007.



38-2264 Permanency hearing; purpose; procedure; time for hearing; authorized orders.

38-2264. Permanency hearing; purpose; procedure; time for hearing; authorized orders. (a) A permanency hearing is a proceeding conducted by the court or by a citizen review board for the purpose of determining progress toward accomplishment of a permanency plan as established by K.S.A. 2015 Supp. 38-2263, and amendments thereto.

(b) The court or a citizen review board shall hear and the court shall determine whether and, if applicable, when the child will be:

(1) Reintegrated with the child's parents;

(2) placed for adoption;

(3) placed with a permanent custodian; or

(4) if the secretary has documented compelling reasons why it would not be in the child's best interests for a placement in one of the placements pursuant to paragraphs (1), (2) or (3) placed in another planned permanent arrangement.

(c) The court shall enter a finding as to whether reasonable efforts have been made by appropriate public or private agencies to rehabilitate the family and achieve the permanency goal in place at the time of the hearing.

(d) A permanency hearing shall be held within 12 months of the date the court authorized the child's removal from the home and not less frequently than every 12 months thereafter.

(e) If the court determines at any time other than during a permanency hearing that reintegration may not be a viable alternative for the child, a permanency hearing shall be held no later than 30 days following that determination.

(f) When the court finds that reintegration continues to be a viable alternative, the court shall determine whether and, if applicable, when the child will be returned to the parent. The court may rescind any of its prior dispositional orders and enter any dispositional order authorized by this code or may order that a new plan for the reintegration be prepared and submitted to the court. If reintegration cannot be accomplished as approved by the court, the court shall be informed and shall schedule a hearing pursuant to this section. No such hearing is required when the parents voluntarily relinquish parental rights or consent to appointment of a permanent custodian.

(g) If the court finds reintegration is no longer a viable alternative, the court shall consider whether: (1) The child is in a stable placement with a relative; (2) services set out in the case plan necessary for the safe return of the child have been made available to the parent with whom reintegration is planned; or (3) compelling reasons are documented in the case plan to support a finding that neither adoption nor appointment of a permanent custodian are in the child's best interest. If reintegration is not a viable alternative and either adoption or appointment of a permanent custodian might be in the best interests of the child, the county or district attorney or the county or district attorney's designee shall file a motion to terminate parental rights or a motion to appoint a permanent custodian within 30 days and the court shall set a hearing on such motion within 90 days of the filing of such motion.

(h) If the court enters an order terminating parental rights to a child, or an agency has accepted a relinquishment pursuant to K.S.A. 59-2124, and amendments thereto, the requirements for permanency hearings shall continue until an adoption or appointment of a permanent custodian has been accomplished. If the court determines that reasonable efforts or progress have not been made toward finding an adoptive placement or appointment of a permanent custodian or placement with a fit and willing relative, the court may rescind its prior orders and make others regarding custody and adoption that are appropriate under the circumstances. Reports of a proposed adoptive placement need not contain the identity of the proposed adoptive parents.

(i) If permanency with one parent has been achieved without the termination of the other parent's rights, the court may, prior to dismissing the case, enter child custody orders, including residency and parenting time that the court determines to be in the best interests of the child. The court shall complete a parenting plan pursuant to K.S.A. 2015 Supp. 23-3213, and amendments thereto.

(1) Before entering a custody order under this subsection, the court shall inquire whether a custody order has been entered or is pending in a civil custody case by a court of competent jurisdiction within the state of Kansas.

(2) If a civil custody case has been filed or is pending, a certified copy of the custody, residency and parenting time orders shall be filed in the civil custody case. The court in the civil custody case may, after consultation with the court in the child in need of care case, enter an order declaring that the custody order in the child in need of care case shall become the custody order in the civil custody case.

(3) A district court, on its own motion or upon the motion of any party, may order the consolidation of the child in need of care case with any open civil custody case involving the child and both of the child's parents. Custody, residency and parenting time orders entered in consolidated child in need of care and civil custody cases take precedence over any previous orders affecting both parents and the child that were entered in the civil custody case regarding the same or related issues. Following entry of a custody order in a consolidated case, the court shall dismiss the child in need of care case and, if necessary, return the civil custody case to the original court having jurisdiction over it.

(4) If no civil custody case has been filed, the court may direct the parties to file a civil custody case and to file the custody orders from the child in need of care case in that case. Costs of the civil custody case may be assessed to the parties.

(5) Nothing in this subsection shall operate to expand access to information that is confidential under K.S.A. 38-2209, and amendments thereto, and the confidentiality of such information shall be preserved in all filings in a civil custody case.

(j) When permanency has been achieved to the satisfaction of the court, the court shall enter an order closing the case.

History: L. 2006, ch. 200, § 59; L. 2008, ch. 169, § 16; L. 2010, ch. 75, § 14; L. 2012, ch. 162, § 66; May 31.



38-2265 Same; notice.

38-2265. Same; notice. (a) The court shall require notice of the time and place of the permanency hearing be given to the parties and interested parties. The notice shall state that the person receiving the notice shall have the right to be heard at the hearing.

(b) The court shall require notice and the right to be heard to the following:

(1) The child's foster parent or parents or permanent custodian providing care for the child;

(2) preadoptive parents for the child, if any;

(3) the child's grandparents at their last known addresses or, if no grandparent is living or if no living grandparent's address is known, to the closest relative of each of the child's parents whose address is known;

(4) the person having custody of the child; and

(5) upon request, by any person having close emotional ties with the child and who is deemed by the court to be essential to the deliberations before the court.

(c) The notices required by this subsection shall be given by first class mail, not less than 10 business days before the hearing.

(d) Individuals receiving notice pursuant to subsection (b) shall not be made a party or interested party to the action solely on the basis of this notice and the right to be heard. The right to be heard shall be at a time and in a manner determined by the court and does not confer an entitlement to appear in person at government expense.

(e) The provisions of this section shall not require additional notice to any person otherwise receiving notice of the hearing pursuant to K.S.A. 2015 Supp. 38-2239, and amendments thereto.

History: L. 2006, ch. 200, § 60; L. 2008, ch. 169, § 17; July 1.



38-2266 Request for termination of parental rights or appointment of permanent custodian.

38-2266. Request for termination of parental rights or appointment of permanent custodian. (a) Either in the original petition filed under this code or in a motion made in an existing proceeding under this code, any party or interested party may request that either or both parents be found unfit and the parental rights of either or both parents be terminated or a permanent custodian be appointed.

(b) Whenever a pleading is filed requesting termination of parental rights or appointment of a permanent custodian, the pleading shall contain a statement of specific facts which are relied upon to support the request, including dates, times and locations to the extent known.

(c) In any case in which a parent of a child cannot be located by the exercise of due diligence, service by publication notice shall be ordered upon the parent.

History: L. 2006, ch. 200, § 61; Jan. 1, 2007.



38-2267 Procedure upon receipt of request.

38-2267. Procedure upon receipt of request. (a) Upon receiving a petition or motion requesting termination of parental rights or appointment of permanent custodian, the court shall set the time and place for the hearing, which shall be held within 90 days. A continuance shall be granted only if the court finds it is in the best interests of the child. Upon motion of a party, the chief judge shall reassign a petition or motion requesting termination of parental rights from a district magistrate judge to a district judge pursuant to subsection (e) of K.S.A. 20-302b, and amendments thereto.

(b) (1) The court shall give notice of the hearing: (A) To the parties and interested parties, as provided in K.S.A. 2015 Supp. 38-2236 and 38-2237, and amendments thereto; (B) to all the child's grandparents at their last known addresses or, if no grandparent is living or if no living grandparent's address is known, to the closest relative of each of the child's parents whose address is known; (C) in any case in which a parent of a child cannot be located by the exercise of due diligence, to the parents nearest relative who can be located, if any; and (D) to the foster parents, preadoptive parents or relatives providing care.

(2) This notice shall be given by return receipt delivery not less than 10 business days before the hearing. Individuals receiving notice pursuant to this subsection shall not be made a party or interested party to the action solely on the basis of this notice.

(3) The provisions of this subsection shall not require additional service to any party or interested party who could not be located by the exercise of due diligence in the initial notice of the filing of a petition for a child in need of care.

(c) At the beginning of the hearing the court shall determine that due diligence has been used in determining the identity and location of the persons listed in subsection (b) and in accomplishing service of process.

(d) Prior to a hearing on a petition, a motion requesting termination of parental rights or a motion for appointment of a permanent custodian, the court shall appoint an attorney to represent any parent who fails to appear and may award a reasonable fee to the attorney for services. The fee may be assessed as an expense in the proceedings.

History: L. 2006, ch. 200, § 62; Jan. 1, 2007.



38-2268 Voluntary relinquishment; voluntary permanent custodianship; consent to adoption.

38-2268. Voluntary relinquishment; voluntary permanent custodianship; consent to adoption. (a) Prior to a hearing to consider the termination of parental rights, if the child's permanency plan is either adoption or appointment of a custodian, with the consent of the guardian ad litem and the secretary, either or both parents may relinquish parental rights to the child, consent to an adoption or consent to appointment of a permanent custodian.

(b) Relinquishment of child to secretary. (1) Any parent or parents may relinquish a child to the secretary, and if the secretary accepts the relinquishment in writing, the secretary shall stand in loco parentis to the child and shall have and possess over the child all rights of a parent, including the power to place the child for adoption and give consent thereto.

(2) All relinquishments to the secretary shall be in writing, in substantial conformity with the form for relinquishment contained in the appendix of forms following K.S.A. 59-2143, and amendments thereto, and shall be executed by either parent of the child.

(3) The relinquishment shall be in writing and shall be acknowledged before a judge of a court of record or before an officer authorized by law to take acknowledgments. If the relinquishment is acknowledged before a judge of a court of record, it shall be the duty of the court to advise the relinquishing parent of the consequences of the relinquishment.

(4) Except as otherwise provided, in all cases where a parent has relinquished a child to the agency pursuant to K.S.A. 59-2111 through 59-2143, and amendments thereto, all the rights of the parent shall be terminated, including the right to receive notice in a subsequent adoption proceeding involving the child. Upon such relinquishment, all the rights of the parents to such child, including such parent's right to inherit from or through such child, shall cease.

(5) If a parent has relinquished a child to the secretary based on a belief that the child's other parent would relinquish the child to the secretary or would be found unfit, and this does not occur, the rights of the parent who has relinquished a child to the secretary shall not be terminated.

(6) A parent's relinquishment of a child shall not terminate the right of the child to inherit from or through the parent.

(c) Permanent custody. (1) A parent may consent to appointment of an individual as permanent custodian and if the individual accepts the consent, such individual shall stand in loco parentis to the child and shall have and possess over the child all the rights of a legal guardian.

(2) All consents to appointment of a permanent custodian shall be in writing and shall be executed by either parent of the child.

(3) The consent shall be in writing and shall be acknowledged before a judge of a court of record or before an officer authorized by law to take acknowledgments. If the consent is acknowledged before a judge of a court of record, it shall be the duty of the court to advise the consenting parent of the consequences of the consent.

(4) If a parent has consented to appointment of a permanent custodian based upon a belief that the child's other parent would so consent or would be found unfit, and this does not occur, the consent shall be null and void.

(d) Adoption. If the parental rights of one parent have been terminated or that parent has relinquished parental rights to the secretary, the other parent may consent to the adoption of the child by persons approved by the secretary or approved by the court. The consent shall follow the form contained in the appendix of forms following K.S.A. 59-2143, and amendments thereto.

History: L. 2006, ch. 200, § 63; L. 2008, ch. 169, § 18; L. 2014, ch. 126, § 5; July 1.



38-2269 Factors to be considered in termination of parental rights; appointment of permanent custodian.

38-2269. Factors to be considered in termination of parental rights; appointment of permanent custodian. (a) When the child has been adjudicated to be a child in need of care, the court may terminate parental rights or appoint a permanent custodian when the court finds by clear and convincing evidence that the parent is unfit by reason of conduct or condition which renders the parent unable to care properly for a child and the conduct or condition is unlikely to change in the foreseeable future.

(b) In making a determination of unfitness the court shall consider, but is not limited to, the following, if applicable:

(1) Emotional illness, mental illness, mental deficiency or physical disability of the parent, of such duration or nature as to render the parent unable to care for the ongoing physical, mental and emotional needs of the child;

(2) conduct toward a child of a physically, emotionally or sexually cruel or abusive nature;

(3) the use of intoxicating liquors or narcotic or dangerous drugs of such duration or nature as to render the parent unable to care for the ongoing physical, mental or emotional needs of the child;

(4) physical, mental or emotional abuse or neglect or sexual abuse of a child;

(5) conviction of a felony and imprisonment;

(6) unexplained injury or death of another child or stepchild of the parent or any child in the care of the parent at the time of injury or death;

(7) failure of reasonable efforts made by appropriate public or private agencies to rehabilitate the family;

(8) lack of effort on the part of the parent to adjust the parent's circumstances, conduct or conditions to meet the needs of the child; and

(9) whether the child has been in extended out of home placement as a result of actions or inactions attributable to the parent and one or more of the factors listed in subsection (c) apply.

(c) In addition to the foregoing, when a child is not in the physical custody of a parent, the court, shall consider, but is not limited to, the following:

(1) Failure to assure care of the child in the parental home when able to do so;

(2) failure to maintain regular visitation, contact or communication with the child or with the custodian of the child;

(3) failure to carry out a reasonable plan approved by the court directed toward the integration of the child into a parental home; and

(4) failure to pay a reasonable portion of the cost of substitute physical care and maintenance based on ability to pay.

In making the above determination, the court may disregard incidental visitations, contacts, communications or contributions.

(d) A finding of unfitness may be made as provided in this section if the court finds that the parents have abandoned the child, the custody of the child was surrendered pursuant to K.S.A. 2015 Supp. 38-2282, and amendments thereto, or the child was left under such circumstances that the identity of the parents is unknown and cannot be ascertained, despite diligent searching, and the parents have not come forward to claim the child within three months after the child is found.

(e) If a person is convicted of a felony in which sexual intercourse occurred, or if a juvenile is adjudicated a juvenile offender because of an act which, if committed by an adult, would be a felony in which sexual intercourse occurred, and as a result of the sexual intercourse, a child is conceived, a finding of unfitness may be made.

(f) The existence of any one of the above factors standing alone may, but does not necessarily, establish grounds for termination of parental rights.

(g) (1) If the court makes a finding of unfitness, the court shall consider whether termination of parental rights as requested in the petition or motion is in the best interests of the child. In making the determination, the court shall give primary consideration to the physical, mental and emotional health of the child. If the physical, mental or emotional needs of the child would best be served by termination of parental rights, the court shall so order. A termination of parental rights under the code shall not terminate the right of a child to inherit from or through a parent. Upon such termination all rights of the parent to such child, including, such parent's right to inherit from or through such child, shall cease.

(2) If the court terminates parental rights, the court may authorize adoption pursuant to K.S.A. 2015 Supp. 38-2270, and amendments thereto, appointment of a permanent custodian pursuant to K.S.A. 2015 Supp. 38-2272, and amendments thereto, or continued permanency planning.

(3) If the court does not terminate parental rights, the court may authorize appointment of a permanent custodian pursuant to K.S.A. 2015 Supp. 38-2272, and amendments thereto, or continued permanency planning.

(h) If a parent is convicted of an offense as provided in subsection (a)(7) of K.S.A. 2015 Supp. 38-2271, and amendments thereto, or is adjudicated a juvenile offender because of an act which if committed by an adult would be an offense as provided in subsection (a)(7) of K.S.A. 2015 Supp. 38-2271, and amendments thereto, and if the victim was the other parent of a child, the court may disregard such convicted or adjudicated parent's opinions or wishes in regard to the placement of such child.

(i) A record shall be made of the proceedings.

(j) When adoption, proceedings to appoint a permanent custodian or continued permanency planning has been authorized, the person or agency awarded custody of the child shall within 30 days submit a written plan for permanent placement which shall include measurable objectives and time schedules.

History: L. 2006, ch. 200, § 64; L. 2008, ch. 169, § 19; July 1.



38-2270 Custody for adoption.

38-2270. Custody for adoption. (a) When parental rights have been terminated and it appears that adoption is a viable alternative, the court shall enter one of the following orders:

(1) An order granting custody of the child, for adoption proceedings, to the secretary or a corporation organized under the laws of the state of Kansas authorized to care for and surrender children for adoption as provided in K.S.A. 38-112 et seq., and amendments thereto. The person, secretary or corporation shall have authority to place the child in a family home, and give consent for the legal adoption of the child which shall be the only consent required to authorize the entry of an order or decree of adoption.

(2) An order granting custody of the child to proposed adoptive parents and consenting to the adoption of the child by the proposed adoptive parents.

(b) In making an order under subsection (a), the court shall give preference, to the extent that the court finds it is in the best interests of the child, first to granting such custody for adoption to a relative of the child and second to granting such custody to a person with whom the child has close emotional ties.

(c) Discharge upon adoption. When an adoption decree has been filed with the court in the child in need of care case, the secretary's custody shall cease, the court's jurisdiction over the child shall cease and the court shall enter an order to that effect.

History: L. 2006, ch. 200, § 65; Jan. 1, 2007.



38-2271 Presumption of unfitness, when; burden of proof.

38-2271. Presumption of unfitness, when; burden of proof. (a) It is presumed in the manner provided in K.S.A. 60-414, and amendments thereto, that a parent is unfit by reason of conduct or condition which renders the parent unable to fully care for a child, if the state establishes, by clear and convincing evidence, that:

(1) A parent has previously been found to be an unfit parent in proceedings under K.S.A. 2015 Supp. 38-2266 et seq., and amendments thereto, or comparable proceedings under the laws of another jurisdiction;

(2) a parent has twice before been convicted of a crime specified in article 34, 35, or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or articles 54, 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6104, 21-6325, 21-6326 or 21-6418 through 21-6421, and amendments thereto, or comparable offenses under the laws of another jurisdiction, or an attempt or attempts to commit such crimes and the victim was under the age of 18 years;

(3) on two or more prior occasions a child in the physical custody of the parent has been adjudicated a child in need of care as defined by K.S.A. 2015 Supp. 38-2202(d)(1), (d)(3), (d)(5) or (d)(11), and amendments thereto, or comparable proceedings under the laws of another jurisdiction;

(4) the parent has been convicted of causing the death of another child or stepchild of the parent;

(5) the child has been in an out-of-home placement, under court order for a cumulative total period of one year or longer and the parent has substantially neglected or willfully refused to carry out a reasonable plan, approved by the court, directed toward reintegration of the child into the parental home;

(6) (A) the child has been in an out-of-home placement, under court order for a cumulative total period of two years or longer; (B) the parent has failed to carry out a reasonable plan, approved by the court, directed toward reintegration of the child into the parental home; and (C) there is a substantial probability that the parent will not carry out such plan in the near future;

(7) a parent has been convicted of capital murder, K.S.A. 21-3439, prior to its repeal, or K.S.A. 2015 Supp. 21-5401, and amendments thereto, murder in the first degree, K.S.A. 21-3401, prior to its repeal, or K.S.A. 2015 Supp. 21-5402, and amendments thereto, murder in the second degree, K.S.A. 21-3402, prior to its repeal, or K.S.A. 2015 Supp. 21-5403, and amendments thereto, voluntary manslaughter, K.S.A. 21-3403, prior to its repeal, or K.S.A. 2015 Supp. 21-5404, and amendments thereto, human trafficking or aggravated human trafficking, K.S.A. 21-3446 or 21-3447, prior to their repeal, or K.S.A. 2015 Supp. 21-5426, and amendments thereto, or commercial sexual exploitation of a child, K.S.A. 2015 Supp. 21-6422, and amendments thereto, or comparable proceedings under the laws of another jurisdiction or, has been adjudicated a juvenile offender because of an act which if committed by an adult would be an offense as provided in this subsection, and the victim of such murder was the other parent of the child;

(8) a parent abandoned or neglected the child after having knowledge of the child's birth or either parent has been granted immunity from prosecution for abandonment of the child under K.S.A. 21-3604(b), prior to its repeal, or K.S.A. 2015 Supp. 21-5605(d), and amendments thereto; or

(9) a parent has made no reasonable efforts to support or communicate with the child after having knowledge of the child's birth;

(10) a father, after having knowledge of the pregnancy, failed without reasonable cause to provide support for the mother during the six months prior to the child's birth;

(11) a father abandoned the mother after having knowledge of the pregnancy;

(12) a parent has been convicted of rape, K.S.A. 21-3502, prior to its repeal, or K.S.A. 2015 Supp. 21-5503, and amendments thereto, or comparable proceedings under the laws of another jurisdiction resulting in the conception of the child; or

(13) a parent has failed or refused to assume the duties of a parent for two consecutive years next preceding the filing of the petition. In making this determination the court may disregard incidental visitations, contacts, communications or contributions.

(b) The burden of proof is on the parent to rebut the presumption of unfitness by a preponderance of the evidence. In the absence of proof that the parent is presently fit and able to care for the child or that the parent will be fit and able to care for the child in the foreseeable future, the court shall terminate parental rights in proceedings pursuant to K.S.A. 2015 Supp. 38-2266 et seq., and amendments thereto.

History: L. 2006, ch. 200, § 66; L. 2011, ch. 30, § 157; L. 2015, ch. 94, § 13; July 1.



38-2272 Appointment of permanent custodian.

38-2272. Appointment of permanent custodian. (a) A permanent custodian may be appointed:

(1) With the consent and agreement of the parents and approval by the court;

(2) after a finding of unfitness pursuant to K.S.A. 2015 Supp. 38-2269, and amendments thereto; or

(3) after termination of parental rights pursuant to K.S.A. 2015 Supp. 38-2270, and amendments thereto.

(b) Upon the appointment of a permanent custodian, the secretary's custody of the child shall cease. The court's jurisdiction over the child shall continue unless the court enters an order terminating jurisdiction.

(c) Subject to subsection (d), a permanent custodian shall stand in loco parentis and shall exercise all of the rights and responsibilities of a parent except the permanent custodian shall not:

(1) Consent to an adoption of the child; and

(2) be subject to court ordered child support or medical support.

(d) When the court retains jurisdiction after appointment of a permanent custodian, the court, in its order, may impose limitations or conditions upon the rights and responsibilities of the permanent custodian including, but not limited to, the right to:

(1) Determine contact with the biological parent;

(2) consent to marriage;

(3) consent to psychosurgery, removal of a bodily organ or amputation of a limb;

(4) consent to sterilization;

(5) consent to behavioral and medical experiments;

(6) consent to withholding life-prolonging medical treatment;

(7) consent to placement in a treatment facility; or

(8) consent to placement in a psychiatric hospital or an institution for the developmentally disabled.

(e) Absent a judicial finding of unfitness or court-ordered limitations pursuant to subsection (d), a permanent custodian may share parental responsibilities with a parent of the child as the permanent custodian determines is in the child's best interests. Sharing parental responsibilities does not relieve the permanent custodian of legal responsibility for the child.

(f) Parental consent to appointment of a permanent custodian shall be in writing and shall be acknowledged before a judge of a court of record or before an officer authorized by law to take acknowledgments. If the consent is acknowledged before a judge of a court of record, it shall be the duty of the court before which the consent is acknowledged to advise the consenting parent of the consequences of the consent, including the following:

(1) Do you understand that your parental rights are not being terminated and you can be ordered to pay child support and medical support for your child?

(2) Do you understand that to get the rights you still have with your child, you must keep the court up to date about how to contact you? This means that the court needs to always have your current address and telephone number.

(3) Do you understand that if your child is ever placed for adoption, the court will try to let you know by using the information you have given them? If your address and telephone number are not up to date, you might not know your child is placed for adoption.

(4) Do you understand that if you want information about your child's health or education, you will have to keep the information you give the court about where you are up to date because the information will be sent to the latest address the court has?

(5) Do you understand that you may be able to have some contact with your child, but only if the permanent custodian decides it is in the child's best interests and if the court allows the contact?

(6) Do you understand that unless the court orders differently, the permanent custodian has the right to make the following decisions about your child: The amount and type of contact you have with the child; consent to your child's marriage; consent to medical treatment; consent to mental health treatment; consent to placement in a psychiatric hospital or an institution for the developmentally disabled; consent to behavioral and medical experiments; consent to sterilization and consent to withholding life-prolonging medical treatment?

(g) (1) A consent is final when executed, unless the parent whose consent is at issue, prior to issuance of the order appointing a permanent custodian, proves by clear and convincing evidence that the consent was not freely and voluntarily given. The burden of proving the consent was not freely and voluntarily given shall rest with that parent.

(2) If a parent has consented to appointment of a permanent custodian based upon a belief that the child's other parent would so consent or would be found unfit, and this does not occur, the consent shall be null and void.

(h) If a permanent custodian is appointed after a judicial finding of parental unfitness without a termination of parental rights, the parent shall retain only the following rights and responsibilities:

(1) The obligation to pay child support and medical support; and

(2) the right to inherit from the child.

(3) The right to consent to adoption of the child. All other parental rights transfer to the permanent custodian.

(i) If a permanent custodian is appointed after termination of parental rights, the parent retains no right or responsibilities to the child.

(j) Prior to appointing a permanent custodian, the court shall receive and consider an assessment of any potential permanent custodian as provided in K.S.A. 59-2132, and amendments thereto. In making an order appointing a permanent custodian the court shall give preference, to the extent that the court finds it in the child's best interests, to first appointing a permanent custodian who is a relative of the child or second a person with whom the child has close emotional ties.

(k) If permanent custodians are divorced, such custodian's marriage is annulled or the court orders separate maintenance, the court in that case has jurisdiction to make custody determinations between the permanent custodians.

History: L. 2006, ch. 200, § 67; L. 2010, ch. 75, § 15; July 1.



38-2273 Appeals; procedure; verification; continuing jurisdiction.

38-2273. Appeals; procedure; verification; continuing jurisdiction. (a) An appeal may be taken by any party or interested party from any order of temporary custody, adjudication, disposition, finding of unfitness or termination of parental rights.

(b) An appeal from an order entered by a district magistrate judge who is not regularly admitted to practice law in Kansas shall be to a district judge. The appeal shall be heard on the basis of the record within 30 days from the date the notice of appeal is filed. If no record was made of the proceedings, the trial shall be de novo.

(c) Procedure on appeal shall be governed by article 21 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto.

(d) Notwithstanding any other provision of law to the contrary, appeals under this section shall have priority over all other cases.

(e) Every notice of appeal, docketing statement and brief shall be verified by the appellant if the appellant has been personally served at any time during the proceedings. Failure to have the required verification shall result in the dismissal of the appeal.

(f) While a case is on appeal from the district court, the district court or magistrate court shall continue to have jurisdiction over all issues not specifically appealed and shall conduct timely permanency hearings.

History: L. 2006, ch. 200, § 68; L. 2010, ch. 75, § 16; L. 2014, ch. 71, § 4; July 1.



38-2274 Temporary orders pending appeal; status of orders appealed from.

38-2274. Temporary orders pending appeal; status of orders appealed from. (a) Pending the determination of the appeal, any order appealed from shall continue in force unless modified by temporary orders as provided in subsection (b).

(b) The court on appeal, pending a hearing, may modify the order appealed from and may make any temporary orders concerning the care and custody of the child that the court considers advisable.

History: L. 2006, ch. 200, § 69; Jan. 1, 2007.



38-2275 Fees and expenses.

38-2275. Fees and expenses. (a) When an appeal is taken pursuant to this code, fees if the guardian ad litem or of an attorney appointed to represent a parent shall be fixed by the district court. The fees, together with the costs of transcripts and records on appeal, shall be taxed as expenses on appeal. The court on appeal may assess the fees and expenses against a party or interested party or order that they be paid from the general fund of the county.

(b) When the court orders the fees and expenses assessed against a party or interested party, such fees shall be paid from the county general fund, subject to reimbursement by the party or interested party against whom the fees were assessed. The county may enforce the order as a civil judgment, except the county shall not be required to pay the docket fee or fee for execution.

History: L. 2006, ch. 200, § 70; Jan. 1, 2007.



38-2276 Prohibiting detainment or placement of child in jail.

38-2276. Prohibiting detainment or placement of child in jail. No child under 18 years of age shall be detained or placed in any jail pursuant to the code.

History: L. 2006, ch. 200, § 71; Jan. 1, 2007.



38-2277 Determination of child support.

38-2277. Determination of child support. (a) In determining the amount of a child support order under the code, the court shall apply the Kansas child support guidelines adopted pursuant to K.S.A. 20-165, and amendments thereto.

(b) If the appropriate amount of support under the Kansas child support guidelines cannot be determined because any necessary fact is not proven by evidence or by stipulation of the appropriate parent, the court shall apply one or more of the following presumptions:

(1) Both parents have only gross earned income equal to 40 hours per week at the federal minimum wage then in effect;

(2) neither parent's income is subject to adjustment for any reason;

(3) the number of children is as alleged in the petition;

(4) the age of each child is as alleged in the petition or, if unknown, is between seven and 15 years;

(5) no adjustment for child care, health or dental insurance or income tax exemption is appropriate; or

(6) neither parent is entitled to any other credit or adjustment.

(c) If the county or district attorney determines that: (1) A parent will contest the amount of support resulting from application of the guidelines; (2) the parent is or may be entitled to an adjustment pursuant to the guidelines; and (3) it is in the child's best interests to resolve the support issue promptly and with minimal hostility, the county or district attorney may enter into a stipulation with the parent as to the amount of child support for that parent. The amount of support may be based upon one or more of the presumptions in subsection (b). Except for good cause or as otherwise provided in K.S.A. 2015 Supp. 38-2279, and amendments thereto, a stipulation under this subsection shall be binding upon the court and all parties or interested parties. The criteria for application of this subsection shall be incorporated into the journal entry or judgment form.

History: L. 2006, ch. 200, § 72; Jan. 1, 2007.



38-2278 Journal entry for child support.

38-2278. Journal entry for child support. When child support is ordered pursuant to the code, a separate journal entry or judgment form shall be made for each parent ordered to pay child support. The journal entry or judgment form shall be entitled:

"In the matter of __________ and __________"

(obligee's name)  (obligor's name)

and shall contain no reference to the privileged official file or social file in the case except the facts necessary to establish personal jurisdiction over the parent, the name and date of birth of each child, and findings of fact and conclusions of law directly related to the child support obligation. If the court issues an income withholding order for the parent, it shall be captioned in the same manner.

History: L. 2006, ch. 200, § 73; Jan. 1, 2007.



38-2279 Withholding order for child support; filing; service; jurisdiction; consolidation with child in need of care case; modification.

38-2279. Withholding order for child support; filing; service; jurisdiction; consolidation with child in need of care case; modification. (a) A person entitled to receive child support under an order issued pursuant to the code may file with the clerk of the district court in the county in which the judgment was rendered the original child support order and the original income withholding order, if any. If the original child support or income withholding order is unavailable for any reason, a certified or authenticated copy of the order may be substituted. The clerk of the district court shall number the child support order as a case filed under chapter 60 of the Kansas Statutes Annotated, and amendments thereto, and enter the numbering of the case on the appearance docket of the case. Registration of a child support order under this section shall be without cost or docket fee.

(b) If the number assigned to a case under the code appears in the caption of a document filed pursuant to this section, the clerk of the district court may obliterate that number and replace it with the new case number assigned pursuant to this section.

(c) The filing of the child support order shall constitute registration under this section. Upon registration of the child support order, all matters related to that order, including, but not limited to, modification of the order, shall proceed under the new case number except as otherwise provided in this section. Registration of a child support order under this section does not confer jurisdiction in the registration case for custody, residency or parenting time issues.

(d) The person registering a child support order shall serve a copy of the registered child support order and income withholding order, if any, upon the party or interested parties by first-class mail. The person registering the child support order shall file, in the official file for each child affected, either a copy of the registered order showing the new case number or a statement that includes the caption, new case number and date of registration of the child support order.

(e) If the secretary is entitled to receive payment under an order which may be registered under this section, the county or district attorney shall take the actions permitted or required in subsections (a) and (d) upon request of the secretary.

(f) A child support order registered pursuant to this section shall have the same force and effect as an original child support order entered under chapter 60 of the Kansas Statutes Annotated, and amendments thereto, including, but not limited to:

(1) The registered order shall become a lien on the real estate of the judgment debtor in the county from the date of registration;

(2) execution or other action to enforce the registered order may be had from the date of registration;

(3) the registered order may itself be registered pursuant to any law, including, but not limited to, the uniform interstate family support act, K.S.A. 23-9,101 et seq., and amendments thereto; and

(4) if any installment of support due under the registered order becomes a dormant judgment, it may be revived pursuant to K.S.A. 60-2404, and amendments thereto.

(g) Subject to the provisions of K.S.A. 23-9,207, and amendments thereto, the court in the registration case shall have continuing jurisdiction over the child support action and the parties thereto and subject matter and, except as otherwise provided in subsection (h) or (i), may modify any prior support order if a material change in circumstances is shown irrespective of the present domicile of the child or parents. If more than three years have passed since the date of the original support order or the most recent modification order, a material change in circumstances need not be shown. The court may make a modification of child support retroactive to a date at least one month after the date that the motion to modify was filed with the court.

(h) At the direction of the judge in the child in need of care case, the registration case may be consolidated with the child in need of care case pursuant to the code of civil procedure so long as the child in need of care case is open. While the cases are consolidated, any motion to modify the registered support order shall be filed in the child in need of care case. If any support rights are assigned, the assignee shall be treated as an interested party in the consolidated cases for all proceedings involving the support order. Nothing in this subsection shall be construed to prevent or limit enforcement of the support order.

(i) If the person requesting modification of current support shows that the support order was based upon one or more of the presumptions provided in K.S.A. 2015 Supp. 38-2277, and amendments thereto, or upon a stipulation pursuant to subsection (c) of K.S.A. 2015 Supp. 38-2277, and amendments thereto, the court shall apply the Kansas child support guidelines adopted pursuant to K.S.A. 20-165, and amendments thereto, without requiring a showing that a material change of circumstances has occurred, without regard to any previous presumption or stipulation used to determine the amount of the child support order and irrespective of the present domicile of the child or parents.

History: L. 2006, ch. 200, § 74; L. 2010, ch. 75, § 17; July 1.



38-2280 Remedies supplemental not substitute.

38-2280. Remedies supplemental not substitute. The remedies provided in this code with respect to child support are in addition to and not in substitution for any other remedy.

History: L. 2006, ch. 200, § 75; Jan. 1, 2007.



38-2281 Family services and community intervention fund; child in need of care, purpose of expenditure of moneys.

38-2281. Family services and community intervention fund; child in need of care, purpose of expenditure of moneys. There is hereby established in the state treasury the family services and community intervention fund which shall be administered by the secretary. The secretary may accept money from any source for the purposes for which money in the family services and community intervention fund may be expended. Moneys received shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the family services and community intervention fund. All moneys in the family services and community intervention fund shall be used for the purpose of assisting state, county or local governments or political subdivisions thereof or community agencies to provide services, intervention and support services to children alleged or adjudged to be a child in need of care, especially those youth at risk because of such child's own actions or behaviors and not due to abuse or neglect by a parent, guardian or other person responsible for such child's care. The purpose of the family services and community intervention fund shall be to enhance the ability of families and children to resolve problems within the family and community by the collaboration of governmental and local service providers that might otherwise result in a child becoming subject to the jurisdiction of the court. All expenditures from the family services and community intervention fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary.

History: L. 2006, ch. 200, § 76; Jan. 1, 2007.



38-2282 Newborn infant protection act.

38-2282. Newborn infant protection act. (a) This section shall be known and may be cited as the newborn infant protection act.

(b) A parent or other person having lawful custody of an infant which is 45 days old or younger and which has not suffered bodily harm may surrender physical custody of the infant to any employee who is on duty at a police station, sheriff's office, law enforcement center, fire station, city or county health department or medical care facility as defined by K.S.A. 65-425, and amendments thereto. Such employee shall take physical custody of an infant surrendered pursuant to this section. A parent or other person voluntarily surrendering an infant under this subsection shall not be required to reveal personally identifiable information, but may be offered the opportunity to provide information concerning the infant's familial or medical history.

(c) A person or facility to whom an infant is delivered pursuant to this subsection shall not reveal the name or other personally identifiable information of the person who delivered the infant unless there is a reasonable suspicion that the infant has been abused, and such person or such facility shall be immune from civil or criminal liability for any action taken pursuant to this subsection.

(d) As soon as possible after a person takes physical custody of an infant under this section, such person shall notify a local law enforcement agency that the person has taken physical custody of an infant pursuant to this section. Upon receipt of such notice a law enforcement officer from such law enforcement agency shall take custody of the infant as an abandoned infant. The law enforcement agency shall deliver the infant to a facility or person designated by the secretary pursuant to K.S.A. 2015 Supp. 38-2232, and amendments thereto.

(e) Any person, city or county or agency thereof or medical care facility taking physical custody of an infant surrendered pursuant to this section shall perform any act necessary to protect the physical health or safety of the infant, and shall be immune from liability for any injury to the infant that may result therefrom.

(f) Upon request, all medical records of the infant shall be made available to the Kansas department for children and families and given to the person awarded custody of such infant. The medical facility providing such records shall be immune from liability for such records release.

History: L. 2006, ch. 200, § 77; L. 2014, ch. 70, § 1; L. 2014, ch. 115, § 65; July 1.



38-2283 Application to existing cases.

38-2283. Application to existing cases. (a) In addition to all actions concerning a child in need of care commenced on or after January 1, 2007, this code also applies to proceedings commenced before January 1, 2007, unless the court finds that application of a particular provision of the code would substantially interfere with the effective conduct of judicial proceedings or prejudice the rights of a party or an interested party, in which case the particular provision of this code does not apply and the previous code applies.

(b) If a right is acquired, extinguished or barred upon the expiration of a prescribed period that has commenced to run under any other statute before January 1, 2007, that statute continues to apply to the right, even if it has been repealed or superceded.

History: L. 2006, ch. 200, § 78; Jan. 1, 2007.



38-2284 Precedence of certain orders issued under revised Kansas code for care of children and revised Kansas juvenile justice code.

38-2284. Precedence of certain orders issued under revised Kansas code for care of children and revised Kansas juvenile justice code. Any order issued pursuant to the revised Kansas code for care of children or the revised Kansas juvenile justice code, shall take precedence over any order under article 21 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto (adoption and relinquishment act), or article 30 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto (guardians and conservators), until jurisdiction under the revised Kansas code for care of children or the revised Kansas juvenile justice code is terminated.

History: L. 2010, ch. 75, § 1; L. 2011, ch. 24, § 6; July 1.



38-2285 Awarding high school diplomas; requirements.

38-2285. Awarding high school diplomas; requirements. (a) The board of education of a school district shall award a high school diploma to any person requesting a diploma if such person: (1) Is at least 17 years of age; (2) is enrolled or resides in such school district; (3) is or has been a child in the custody of the secretary, or in the custody of a federally recognized Indian tribe in this state, at any time on or after such person's 14th birthday; and (4) has achieved at least the minimum high school graduation requirements adopted by the state board of education.

(b) This section shall be part of and supplemental to the revised Kansas code for care of children.

History: L. 2011, ch. 60, § 1; L. 2013, ch. 79, § 2; Apr. 25.



38-2286 Child removed from custody of parent, substantial consideration of grandparent.

38-2286. Child removed from custody of parent, substantial consideration of grandparent. (a) Notwithstanding the provisions of other statutes, when a child is removed from the custody of a parent and not placed with the child's other parent, a grandparent who requests custody shall receive substantial consideration when evaluating what custody, visitation or residency arrangements are in the best interests of the child. Such evaluation of custody, visitation or residency arrangements shall be stated on the record.

(b) In deciding whether to give custody to a grandparent, the court should be guided by the best interests of the child and should consider all relevant factors including, but not limited to, the following:

(1) The wishes of the parents, child and grandparent;

(2) the extent to which the grandparent has cared for, nurtured and supported the child;

(3) the intent and circumstances under which the child is placed with the grandparent, including whether domestic violence is a factor and whether the child is placed to allow the parent to seek work or attend school; and

(4) the physical and mental health of all individuals involved.

(c) If the court does not give custody of a child to a grandparent pursuant to subsection (b) and the child is placed in the custody of the secretary for children and families, a grandparent who requests placement of the child in such grandparent's home shall receive substantial consideration in the evaluation of the secretary's placement of the child. The secretary shall consider all relevant factors, including, but not limited to, all factors listed in subsection (b) in deciding whether to place the child in the home of such grandparent. If the secretary decides that the child is not to be placed in the home of such grandparent, the secretary shall prepare and maintain a written report providing the specific reasons for such finding.

(d) The provisions of this section shall not apply to actions filed under the Kansas adoption and relinquishment act, K.S.A. 59-2111 et seq., and amendments thereto.

(e) This section shall be part of and supplemental to the revised Kansas code for care of children.

History: L. 2012, ch. 115, § 1; L. 2014, ch. 115, § 66; July 1.



38-2287 Child in custody, victim of certain conduct; special assessment to determine safety, placement and treatment needs.

38-2287. Child in custody, victim of certain conduct; special assessment to determine safety, placement and treatment needs. (a) Whenever a child is in custody, as defined in K.S.A. 2015 Supp. 38-2202, and amendments thereto, and such child has been subjected to human trafficking or aggravated human trafficking, as defined by K.S.A. 2015 Supp. 21-5426, and amendments thereto, or commercial sexual exploitation of a child, as defined by K.S.A. 2015 Supp. 21-6422, and amendments thereto, or the child committed an act which, if committed by an adult, would constitute a violation of K.S.A. 2015 Supp. 21-6419, and amendments thereto, the court shall refer the child to the secretary of the department for children and families for an assessment to determine safety, placement and treatment needs for the child. The secretary shall use a research-based assessment tool to assess such needs and shall make appropriate recommendations to the court.

(b) When any law enforcement officer takes into custody any child as provided in subsection (b)(3) of K.S.A. 2015 Supp. 38-2231, and amendments thereto, the law enforcement officer shall contact the department for children and families to begin an assessment to determine safety, placement and treatment needs for the child. The secretary of the department for children and families shall use a rapid response team to begin such assessment for appropriate and timely placement.

(c) This section shall be part of and supplemental to the revised Kansas code for care of children.

(d) This section shall take effect on and after January 1, 2014.

History: L. 2013, ch. 120, § 5; July 1.



38-2288 CINC placement in a juvenile detention facility.

38-2288. CINC placement in a juvenile detention facility. (a) Notwithstanding any other provision of law, no child alleged or found to be a child in need of care may be placed in a juvenile detention facility unless:

(1) Such placement is necessary to protect the safety of the child and is authorized by subsection (b) of K.S.A. 2015 Supp. 38-2232, and amendments thereto, or K.S.A. 2015 Supp. 38-2242, 38-2243 or 38-2260, and amendments thereto; or

(2) the child is also alleged to be a juvenile offender and such placement is authorized by K.S.A. 2015 Supp. 38-2330 or 38-2343, and amendments thereto.

(b) This section shall be part of and supplemental to the revised Kansas code for care of children.

History: L. 2014, ch. 126, § 2; July 1.






Article 23 REVISED KANSAS JUVENILE JUSTICE CODE

38-2301 Citation; goals of the code; policy development.

38-2301. Citation; goals of the code; policy development. This act shall be known and may be cited as the revised Kansas juvenile justice code. The primary goals of the juvenile justice code are to promote public safety, hold juvenile offenders accountable for their behavior and improve their ability to live more productively and responsibly in the community. To accomplish these goals, juvenile justice policies developed pursuant to the revised Kansas juvenile justice code shall be designed to: (a) Protect public safety; (b) recognize that the ultimate solutions to juvenile crime lie in the strengthening of families and educational institutions, the involvement of the community and the implementation of effective prevention and early intervention programs; (c) be community based to the greatest extent possible; (d) be family centered when appropriate; (e) facilitate efficient and effective cooperation, coordination and collaboration among agencies of the local, state and federal government; (f) be outcome based, allowing for the effective and accurate assessment of program performance; (g) be cost-effectively implemented and administered to utilize resources wisely; (h) encourage the recruitment and retention of well-qualified, highly trained professionals to staff all components of the system; (i) appropriately reflect community norms and public priorities; and (j) encourage public and private partnerships to address community risk factors.

History: L. 2006, ch. 169, § 1; Jan. 1, 2007.



38-2302 Definitions.

38-2302. Definitions. As used in this code, unless the context otherwise requires:

(a) "Commissioner" means the commissioner of juvenile justice or the commissioner's designee.

(b) "Conditional release" means release from a term of commitment in a juvenile correctional facility for an aftercare term pursuant to K.S.A. 2015 Supp. 38-2369, and amendments thereto, under conditions established by the commissioner.

(c) "Court-appointed special advocate" means a responsible adult, other than an attorney appointed pursuant to K.S.A. 2015 Supp. 38-2306, and amendments thereto, who is appointed by the court to represent the best interests of a child, as provided in K.S.A. 2015 Supp. 38-2307, and amendments thereto, in a proceeding pursuant to this code.

(d) "Educational institution" means all schools at the elementary and secondary levels.

(e) "Educator" means any administrator, teacher or other professional or paraprofessional employee of an educational institution who has exposure to a pupil specified in subsections (a)(1) through (5) of K.S.A. 72-89b03, and amendments thereto.

(f) "Institution" means the following institutions: The Atchison juvenile correctional facility, the Larned juvenile correctional facility and the Kansas juvenile correctional complex.

(g) "Investigator" means an employee of the juvenile justice authority assigned by the commissioner with the responsibility for investigations concerning employees at the juvenile correctional facilities and juveniles in the custody of the commissioner at a juvenile correctional facility.

(h) "Jail" means: (1) An adult jail or lockup; or

(2) a facility in the same building as an adult jail or lockup, unless the facility meets all applicable licensure requirements under law and there is: (A) Total separation of the juvenile and adult facility spatial areas such that there could be no haphazard or accidental contact between juvenile and adult residents in the respective facilities; (B) total separation in all juvenile and adult program activities within the facilities, including recreation, education, counseling, health care, dining, sleeping and general living activities; and (C) separate juvenile and adult staff, including management, security staff and direct care staff such as recreational, educational and counseling.

(i) "Juvenile" means a person to whom one or more of the following applies, the person: (1) Is 10 or more years of age but less than 18 years of age; (2) is alleged to be a juvenile offender; or (3) has been adjudicated as a juvenile offender and continues to be subject to the jurisdiction of the court.

(j) "Juvenile correctional facility" means a facility operated by the commissioner for the commitment of juvenile offenders.

(k) "Juvenile corrections officer" means a certified employee of the juvenile justice authority working at a juvenile correctional facility assigned by the commissioner with responsibility for maintaining custody, security and control of juveniles in the custody of the commissioner at a juvenile correctional facility.

(l) "Juvenile detention facility" means a public or private facility licensed pursuant to article 5 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, which is used for the lawful custody of alleged or adjudicated juvenile offenders.

(m) "Juvenile intake and assessment worker" means a responsible adult authorized to perform intake and assessment services as part of the intake and assessment system established pursuant to K.S.A. 75-7023, and amendments thereto.

(n) "Juvenile offender" means a person who commits an offense while 10 or more years of age but less than 18 years of age which if committed by an adult would constitute the commission of a felony or misdemeanor as defined by K.S.A. 2015 Supp. 21-5102, and amendments thereto, or who violates the provisions of K.S.A. 41-727, subsection (j) of K.S.A. 74-8810 or subsection (a)(14) of K.S.A. 2015 Supp. 21-6301, and amendments thereto, but does not include: (1) A person 14 or more years of age who commits a traffic offense, as defined in subsection (d) of K.S.A. 8-2117, and amendments thereto;

(2) a person 16 years of age or over who commits an offense defined in chapter 32 of the Kansas Statutes Annotated, and amendments thereto;

(3) a person under 18 years of age who previously has been:

(A) Convicted as an adult under the Kansas criminal code;

(B) sentenced as an adult under the Kansas criminal code following termination of status as an extended jurisdiction juvenile pursuant to K.S.A. 2015 Supp. 38-2364, and amendments thereto; or

(C) convicted or sentenced as an adult in another state or foreign jurisdiction under substantially similar procedures described in K.S.A. 2015 Supp. 38-2347, and amendments thereto, or because of attaining the age of majority designated in that state or jurisdiction.

(o) "Law enforcement officer" means any person who by virtue of that person's office or public employment is vested by law with a duty to maintain public order or to make arrests for crimes, whether that duty extends to all crimes or is limited to specific crimes.

(p) "Parent" when used in relation to a juvenile, includes a guardian and every person who is, by law, liable to maintain, care for or support the juvenile.

(q) "Risk assessment tool" means an instrument administered to juveniles which delivers a score, or group of scores, describing, but not limited to describing, the juvenile's potential risk to the community.

(r) "Sanctions house" means a facility which is operated or structured so as to ensure that all entrances and exits from the facility are under the exclusive control of the staff of the facility, whether or not the person being detained has freedom of movement within the perimeters of the facility, or which relies on locked rooms and buildings, fences or physical restraint in order to control the behavior of its residents. Upon an order from the court, a licensed juvenile detention facility may serve as a sanctions house.

(s) "Warrant" means a written order by a judge of the court directed to any law enforcement officer commanding the officer to take into custody the juvenile named or described therein.

(t) "Youth residential facility" means any home, foster home or structure which provides 24-hour-a-day care for juveniles and which is licensed pursuant to article 5 of chapter 65 or article 70 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2006, ch. 169, § 2; L. 2008, ch. 101, § 1; L. 2010, ch. 4, § 2; L. 2011, ch. 30, § 158; July 1.



38-2303 Time limitations for commencement of proceeding.

38-2303. Time limitations for commencement of proceeding. (a) Proceedings under this code involving acts committed by a juvenile which, if committed by an adult, would constitute a violation of any of the following statutes may be commenced at any time: (1) Rape as defined in K.S.A. 21-3502, prior to its repeal, or K.S.A. 2015 Supp. 21-5503, and amendments thereto; (2) aggravated criminal sodomy as defined in K.S.A. 21-3506, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5504, and amendments thereto; (3) murder as described in K.S.A. 21-3401, 21-3402 or 21-3439, prior to their repeal, or K.S.A. 2015 Supp. 21-5401, 21-5402 or 21-5403, and amendments thereto; (4) terrorism as defined in K.S.A. 21-3449, prior to its repeal, or K.S.A. 2015 Supp. 21-5421, and amendments thereto; or (5) illegal use of weapons of mass destruction as defined in K.S.A. 21-3450, prior to its repeal, or K.S.A. 2015 Supp. 21-5422, and amendments thereto.

(b) Except as provided by subsections (c) and (e), a proceeding under this code for any act committed by a juvenile which, if committed by an adult, would constitute a violation of any of the following statutes shall be commenced within five years after its commission if the victim is less than 16 years of age: (1) Lewd and lascivious behavior as defined in K.S.A. 21-3508, prior to its repeal, or K.S.A. 2015 Supp. 21-5513, and amendments thereto; (2) unlawful voluntary sexual relations as defined in K.S.A. 21-3522, prior to its repeal, or K.S.A. 2015 Supp. 21-5507, and amendments thereto; or (3) aggravated incest as defined in K.S.A. 21-3603, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5604, and amendments thereto.

(c) Except as provided in subsection (e), a proceeding under this code for any act committed by a juvenile which, if committed by an adult, would constitute a sexually violent crime as defined in K.S.A. 22-3717, and amendments thereto:

(1) When the victim is 18 years of age or older shall be commenced within 10 years or one year from the date on which the identity of the suspect is conclusively established by DNA testing, whichever is later; or

(2) when the victim is under 18 years of age shall be commenced within 10 years of the date the victim turns 18 years of age or one year from the date on which the identity of the suspect is conclusively established by DNA testing, whichever is later.

(3) For the purposes of this subsection, "DNA" means deoxyribonucleic acid.

(d) Except as provided by subsection (e), proceedings under this code not governed by subsections (a), (b) or (c) shall be commenced within two years after the act giving rise to the proceedings is committed.

(e) The period within which the proceedings must be commenced shall not include any period in which:

(1) The accused is absent from the state;

(2) the accused is so concealed within the state that process cannot be served upon the accused;

(3) the fact of the offense is concealed; or

(4) whether or not the fact of the offense is concealed by the active act or conduct of the accused, there is substantial competent evidence to believe two or more of the following factors are present: (A) The victim was a child under 15 years of age at the time of the offense; (B) the victim was of such age or intelligence that the victim was unable to determine that the acts constituted an offense; (C) the victim was prevented by a parent or other legal authority from making known to law enforcement authorities the fact of the offense whether or not the parent or other legal authority is the accused; and (D) there is substantial competent expert testimony indicating the victim psychologically repressed such victim's memory of the fact of the offense, and in the expert's professional opinion the recall of such memory is accurate, free of undue manipulation, and substantial corroborating evidence can be produced in support of the allegations contained in the complaint or information; but in no event may a proceeding be commenced as provided in subsection (e)(4) later than the date the victim turns 28 years of age. Corroborating evidence may include, but is not limited to, evidence the alleged juvenile offender committed similar acts against other persons or evidence of contemporaneous physical manifestations of the offense. Parent or other legal authority shall include, but not be limited to, natural and stepparents, grandparents, aunts, uncles or siblings.

(f) An offense is committed either when every element occurs, or, if a legislative purpose to prohibit a continuing offense plainly appears, at the time when the course of conduct or the alleged juvenile offender's complicity therein is terminated. Time starts to run on the day after the offense is committed.

(g) A proceeding under this code is commenced when a complaint or information is filed, or an indictment returned, and a warrant thereon is delivered to the sheriff or other officer for execution. No such proceeding shall be deemed to have been commenced if the warrant so issued is not executed without unreasonable delay.

History: L. 2006, ch. 169, § 3; L. 2011, ch. 30, § 159; L. 2014, ch. 123, § 1; July 1.



38-2304 Jurisdiction; presumption of age of juvenile; placement with department for children and families or juvenile justice authority; costs; precedence of certain orders. Jurisdiction; presumption of age of juvenile; placement with department for children and families or juvenile justice authority; costs; precedence of certain orders.

38-2304. Jurisdiction; presumption of age of juvenile; placement with department for children and families or juvenile justice authority; costs; precedence of certain orders. (a) Except as provided in K.S.A. 2015 Supp. 38-2347, and amendments thereto, proceedings concerning a juvenile shall be governed by the provisions of this code.

(b) The district court shall have original jurisdiction to receive and determine proceedings under this code.

(c) When a complaint is filed under this code, the juvenile shall be presumed to be subject to this code, unless the contrary is proved.

(d) Once jurisdiction is acquired by the district court over an alleged juvenile offender, except as otherwise provided in subsection (e), jurisdiction shall continue until one of the following occurs:

(1) The complaint is dismissed;

(2) the juvenile is adjudicated not guilty at trial;

(3) the juvenile, after being adjudicated guilty and sentenced:

(i) Successfully completes the term of probation or order of assignment to community corrections;

(ii) is discharged by the commissioner pursuant to K.S.A. 2015 Supp. 38-2376, and amendments thereto;

(iii) reaches the juvenile's 21st birthday and no exceptions apply that extend jurisdiction beyond age 21;

(4) the court terminates jurisdiction; or

(5) the offender is convicted of a new felony while the offender is incarcerated in a juvenile correctional facility pursuant to K.S.A. 38-1671, prior to its repeal, or K.S.A. 2015 Supp. 38-2373, and amendments thereto, for an offense, which if committed by an adult would constitute the commission of a felony.

(e) Once jurisdiction is acquired by the district court over an alleged juvenile offender, it shall continue beyond the juvenile offender's 21st birthday but no later than the juvenile offender's 23rd birthday if either or both of the following conditions apply:

(1) The juvenile offender is sentenced pursuant to K.S.A. 2015 Supp. 38-2369, and amendments thereto, and the term of the sentence including successful completion of aftercare extends beyond the juvenile offender's 21st birthday; or

(2) the juvenile offender is sentenced pursuant to an extended jurisdiction juvenile prosecution and continues to successfully serve the sentence imposed pursuant to the revised Kansas juvenile justice code.

(f) Termination of jurisdiction pursuant to this section shall have no effect on the juvenile offender's continuing responsibility to pay restitution ordered.

(g) (1) If a juvenile offender, at the time of sentencing, is in an out of home placement in the custody of the secretary for children and families under the Kansas code for care of children, the sentencing court may order the continued placement of the juvenile offender as a child in need of care unless the offender was adjudicated for a felony or a second or subsequent misdemeanor. If the adjudication was for a felony or a second or subsequent misdemeanor, the continued placement cannot be ordered unless the court finds there are compelling circumstances which, in the best interest of the juvenile offender, require that the placement should be continued. In considering whether compelling circumstances exist, the court shall consider the reports and recommendations of the foster placement, the contract provider, the secretary for children and families, the presentence investigation and all other relevant factors. If the foster placement refuses to continue the juvenile in the foster placement the court shall not order continued placement as a child in need of care.

(2) If a placement with the secretary for children and families is continued after sentencing, the secretary shall not be responsible for any costs of sanctions imposed under this code.

(3) If the juvenile offender is placed in the custody of the juvenile justice authority, the secretary for children and families shall not be responsible for furnishing services ordered in the child in need of care proceeding during the time of the placement pursuant to the revised Kansas juvenile justice code. Nothing in this subsection shall preclude the juvenile offender from accessing other services provided by the Kansas department for children and families or any other state agency if the juvenile offender is otherwise eligible for the services.

(h) A court's order issued in a proceeding pursuant to this code, shall take precedence over such orders in a proceeding under chapter 23 of the Kansas Statutes Annotated, and amendments thereto, the Kansas family law code, a proceeding under article 31 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto, protection from abuse act, a proceeding under article 21 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto, adoption and relinquishment act, a proceeding under article 30 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto, guardians and conservators, or a comparable case in another jurisdiction, except as provided by K.S.A. 2015 Supp. 23-37,101 et seq., and amendments thereto, uniform child custody jurisdiction and enforcement act.

History: L. 2006, ch. 169, § 4; L. 2007, ch. 198, § 7; L. 2008, ch. 169, § 20; L. 2010, ch. 75, § 18; L. 2011, ch. 24, § 7; L. 2012, ch. 162, § 67; L. 2014, ch. 115, § 67; July 1.



38-2305 Venue.

38-2305. Venue. (a) Venue for proceedings in any case involving a juvenile shall be in any county where any act of the alleged offense was committed.

(b) Except as provided in subsection (c), venue for sentencing proceedings shall be in the county of the juvenile offender's residence or, if the juvenile offender is not a resident of this state, in the county where the adjudication occurred. When the sentencing hearing is to be held in a county other than where the adjudication occurred, upon adjudication, the judge shall contact the sentencing court and advise the judge of the transfer. The adjudicating court shall send immediately to the sentencing court a facsimile or electronic copy of the complaint, the adjudication journal entry or judge's minutes, if available, and any recommendations in regard to sentencing. The adjudicating court shall also send to the sentencing court a complete copy of the official and social files in the case by mail or electronic means within seven days of the adjudication.

(c) If the juvenile offender is adjudicated in a county other than the county of the juvenile offender's residence, the sentencing hearing may be held in the county in which the adjudication was made or, if there are not any ongoing proceedings under the Kansas code for care of children, in the county of the residence of the custodial parent, parents, guardian or conservator if the adjudicating judge, upon motion, finds that it is in the interest of justice. If there are ongoing proceedings under the revised Kansas code for care of children, then the sentencing hearing shall be held in the county in which the proceedings under the revised Kansas code for care of children are being held.

History: L. 2006, ch. 169, § 5; L. 2010, ch. 5, § 4; L. 2010, ch. 155, § 14; L. 2011, ch. 48, § 2; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 38-2305a.

Section was also amended by L. 2010, ch. 70, § 7, and L. 2010, ch. 75, § 19, but those versions were repealed by L. 2010, ch. 155, § 26.



38-2306 Right to an attorney.

38-2306. Right to an attorney. (a) Appointment of attorney to represent juvenile. A juvenile is entitled to have the assistance of an attorney at every stage of the proceedings. If a juvenile appears before any court without an attorney, the court shall inform the juvenile and the juvenile's parent of the right to employ an attorney. Upon failure to retain an attorney, the court shall appoint an attorney to represent the juvenile. The expense of the appointed attorney may be assessed to the juvenile, the parent, or both, as part of the expenses of the case.

(b) Continuation of representation. An attorney appointed for a juvenile shall continue to represent the juvenile at all subsequent court hearings in the proceeding under this code, including appellate proceedings, unless relieved by the court upon a showing of good cause or upon transfer of venue.

(c) Attorney fees. An attorney appointed pursuant to this section shall be allowed a reasonable fee for services, which may be assessed as an expense in the proceedings as provided in K.S.A. 2015 Supp. 38-2314, and amendments thereto.

History: L. 2006, ch. 169, § 6; Jan. 1, 2007.



38-2307 Court-appointed special advocate; immunity from liability; supreme court rules.

38-2307. Court-appointed special advocate; immunity from liability; supreme court rules. (a) In addition to the attorney appointed pursuant to K.S.A. 2015 Supp. 38-2306, and amendments thereto, the court at any stage of a proceeding pursuant to this code may appoint a volunteer court-appointed special advocate for a juvenile who shall serve until discharged by the court and whose primary duties shall be to advocate the best interests of the juvenile and assist the juvenile in obtaining a permanent, safe and appropriate placement. The court-appointed special advocate shall have such qualifications and perform such specific duties and responsibilities as prescribed by rule of the supreme court.

(b) Any person participating in a judicial proceeding as a court-appointed special advocate shall be presumed prima facie to be acting in good faith and in so doing shall be immune from any civil liability that otherwise might be incurred or imposed.

(c) The supreme court shall promulgate rules governing court-appointed special advocate programs related to proceedings in the district courts pursuant to this code.

History: L. 2006, ch. 169, § 7; Jan. 1, 2007.



38-2308 Local citizen review board; duties and powers.

38-2308. Local citizen review board; duties and powers. (a) The local citizen review board created pursuant to K.S.A. 2015 Supp. 38-2207, and amendments thereto, shall have the duty, authority and power to:

(1) Review each case of a child who is a juvenile offender referred by the judge, receive verbal information from all persons with pertinent knowledge of the case and have access to materials contained in the court's files on the case;

(2) determine the progress which has been toward rehabilitation for the juvenile offender; and

(3) make recommendations to the judge regarding further actions on the case.

(b) The initial review by the local citizen review board may take place any time after adjudication for a juvenile offender. A review shall occur within six months after the initial disposition hearing.

(c) The local citizen review board shall review each referred case at least once each year.

(d) The judge shall consider the local citizen review board recommendations in issuing a sentence pursuant to K.S.A. 2015 Supp. 38-2361, and amendments thereto.

(e) Three members of the local citizen review board must be present to review a case.

(f) The court shall provide a place for the reviews to be held. The local citizen review board members shall travel to the county of the family residence of the child being reviewed to hold the review.

History: L. 2006, ch. 169, § 8; Jan. 1, 2007.



38-2309 Court records; disclosure; preservation of records.

38-2309. Court records; disclosure; preservation of records. (a) Official file. The official file of proceedings pursuant to this code shall consist of the complaint, process, service of process, orders, writs and journal entries reflecting hearings held, judgments and decrees entered by the court. The official file shall be kept separate from other records of the court.

(b) The official file shall be open for public inspection, unless the judge determines that opening the official file for public inspection is not in the best interests of a juvenile who is less than 14 years of age. Information identifying victims and alleged victims of sex offenses, as defined in article 35 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6419 through 21-6422, and amendments thereto, or human trafficking or aggravated human trafficking, as defined in K.S.A. 21-3446 or 21-3447, prior to their repeal, or K.S.A. 2015 Supp. 21-5426, and amendments thereto, shall not be disclosed or open to public inspection under any circumstances. Nothing in this section shall prohibit the victim or alleged victim of any sex offense from voluntarily disclosing such victim's identity. An official file closed pursuant to this section and information identifying the victim or alleged victim of any sex offense shall be disclosed only to the following:

(1) A judge of the district court and members of the staff of the court designated by the judge;

(2) parties to the proceedings and their attorneys;

(3) any individual or any public or private agency or institution: (A) Having custody of the juvenile under court order; or (B) providing educational, medical or mental health services to the juvenile;

(4) the juvenile's court appointed special advocate;

(5) any placement provider or potential placement provider as determined by the commissioner or court services officer;

(6) law enforcement officers or county or district attorneys, or their staff, when necessary for the discharge of their official duties;

(7) the Kansas racing commission, upon written request of the commission chairperson, for the purpose provided by K.S.A. 74-8804, and amendments thereto, except that information identifying the victim or alleged victim of any sex offense shall not be disclosed pursuant to this subsection;

(8) juvenile intake and assessment workers;

(9) the commissioner;

(10) any other person when authorized by a court order, subject to any conditions imposed by the order; and

(11) the commission on judicial performance in the discharge of the commission's duties pursuant to article 32 of chapter 20 of the Kansas Statutes Annotated, and amendments thereto.

(c) Social file. Reports and information received by the court, other than the official file, shall be privileged and open to inspection only by attorneys for the parties, juvenile intake and assessment workers, court appointed special advocates, juvenile community corrections officers, the juvenile's guardian ad litem, if any, or upon order of a judge of the district court or appellate court. The reports shall not be further disclosed without approval of the court or by being presented as admissible evidence.

(d) Preservation of records. The Kansas state historical society shall be allowed to take possession for preservation in the state archives of any court records related to proceedings under the Kansas juvenile justice code or the revised Kansas juvenile justice code whenever such records otherwise would be destroyed. The Kansas state historical society shall make available for public inspection any unexpunged docket entry or official file in its custody concerning any juvenile 14 or more years of age at the time an offense is alleged to have been committed by the juvenile. No other such records in the custody of the Kansas state historical society shall be disclosed directly or indirectly to anyone for 70 years after creation of the records, except as provided in subsections (b) and (c). A judge of the district court may allow inspection for research purposes of any court records in the custody of the Kansas state historical society related to proceedings under the Kansas juvenile justice code or the revised Kansas juvenile justice code.

(e) Relevant information, reports and records, shall be made available to the department of corrections upon request, and a showing that the former juvenile has been convicted of a crime and placed in the custody of the secretary of corrections.

History: L. 2006, ch. 169, § 9; L. 2008, ch. 145, § 8; L. 2010, ch. 112, § 4; L. 2011, ch. 30, § 160; L. 2015, ch. 94, § 14; July 1.



38-2310 Records of law enforcement officers, agencies and municipal courts concerning certain juveniles; disclosure. [See Revisor's Note]

38-2310. Records of law enforcement officers, agencies and municipal courts concerning certain juveniles; disclosure. [See Revisor's Note] (a) All records of law enforcement officers and agencies and municipal courts concerning an offense committed or alleged to have been committed by a juvenile under 14 years of age shall be kept readily distinguishable from criminal and other records and shall not be disclosed to anyone except:

(1) The judge of the district court and members of the staff of the court designated by the judge;

(2) parties to the proceedings and their attorneys;

(3) the Kansas department for children and families;

(4) the juvenile's court appointed special advocate, any officer of a public or private agency or institution or any individual having custody of a juvenile under court order or providing educational, medical or mental health services to a juvenile;

(5) any educational institution, to the extent necessary to enable the educational institution to provide the safest possible environment for its pupils and employees;

(6) any educator, to the extent necessary to enable the educator to protect the personal safety of the educator and the educator's pupils;

(7) law enforcement officers or county or district attorneys, or their staff, when necessary for the discharge of their official duties;

(8) the central repository, as defined by K.S.A. 22-4701, and amendments thereto, for use only as a part of the juvenile offender information system established under K.S.A. 2015 Supp. 38-2326, and amendments thereto;

(9) juvenile intake and assessment workers;

(10) the department of corrections;

(11) juvenile community corrections officers;

(12) any other person when authorized by a court order, subject to any conditions imposed by the order; and

(13) as provided in subsection (c).

(b) The provisions of this section shall not apply to records concerning:

(1) A violation, by a person 14 or more years of age, of any provision of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, or of any city ordinance or county resolution which relates to the regulation of traffic on the roads, highways or streets or the operation of self-propelled or nonself-propelled vehicles of any kind;

(2) a violation, by a person 16 or more years of age, of any provision of chapter 32 of the Kansas Statutes Annotated, and amendments thereto; or

(3) an offense for which the juvenile is prosecuted as an adult.

(c) All records of law enforcement officers and agencies and municipal courts concerning an offense committed or alleged to have been committed by a juvenile 14 or more years of age shall be subject to the same disclosure restrictions as the records of adults. Information identifying victims and alleged victims of sex offenses, as defined in article 35 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, K.S.A. 2015 Supp. 21-6419 through 21-6422, and amendments thereto, or human trafficking or aggravated human trafficking, as defined in K.S.A. 21-3446 or 21-3447, prior to their repeal, or K.S.A. 2015 Supp. 21-5426, and amendments thereto, shall not be disclosed or open to public inspection under any circumstances. Nothing in this section shall prohibit the victim or any alleged victim of any sex offense from voluntarily disclosing such victim's identity.

(d) Relevant information, reports and records, shall be made available to the department of corrections upon request and a showing that the former juvenile has been convicted of a crime and placed in the custody of the secretary of corrections.

(e) All records, reports and information obtained as a part of the juvenile intake and assessment process for juveniles shall be confidential, and shall not be disclosed except as provided by statutory law and rules and regulations promulgated by the commissioner.

(1) Any court of record may order the disclosure of such records, reports and other information to any person or entity.

(2) The head of any juvenile intake and assessment program, certified by the commissioner of juvenile justice, may authorize disclosure of such records, reports and other information to:

(A) A person licensed to practice the healing arts who has before that person a juvenile whom the person reasonably suspects may be abused or neglected;

(B) a court-appointed special advocate for a juvenile or an agency having the legal responsibility or authorization to care for, treat or supervise a juvenile;

(C) a parent or other person responsible for the welfare of a juvenile, or such person's legal representative, with protection for the identity of persons reporting and other appropriate persons;

(D) the juvenile, the attorney and a guardian ad litem, if any, for such juvenile;

(E) the police or other law enforcement agency;

(F) an agency charged with the responsibility of preventing or treating physical, mental or emotional abuse or neglect or sexual abuse of children, if the agency requesting the information has standards of confidentiality as strict or stricter than the requirements of the Kansas code for care of children or the revised Kansas juvenile justice code, whichever is applicable;

(G) members of a multidisciplinary team under this code;

(H) an agency authorized by a properly constituted authority to diagnose, care for, treat or supervise a child who is the subject of a report or record of child abuse or neglect;

(I) any individual, or public or private agency authorized by a properly constituted authority to diagnose, care for, treat or supervise a juvenile who is the subject of a report or record of child abuse or neglect, specifically including the following: Physicians, psychiatrists, nurses, nurse practitioners, psychologists, licensed social workers, child development specialists, physician assistants, community mental health workers, addiction counselors and licensed or registered child care providers;

(J) a citizen review board pursuant to K.S.A. 2015 Supp. 38-2207, and amendments thereto;

(K) an educational institution to the extent necessary to enable such institution to provide the safest possible environment for pupils and employees of the institution;

(L) any educator to the extent necessary for the protection of the educator and pupils; and

(M) any juvenile intake and assessment worker of another certified juvenile intake and assessment program.

History: L. 2006, ch. 169, § 10; L. 2011, ch. 30, § 161; L. 2014, ch. 115, § 68; L. 2015, ch. 94, § 15; July 1.

Revisor's Note:

Section was also amended by L. 2014, ch. 131, § 2, but that version was repealed by L. 2015. ch. 94, § 27.

Section was amended twice in the 2015 session, see also 38-2310a.



38-2310a Records of law enforcement officers, agencies and municipal courts concerning certain juveniles; disclosure. [See Revisor's Note]

38-2310a. Records of law enforcement officers, agencies and municipal courts concerning certain juveniles; disclosure. [See Revisor's Note] (a) All records of law enforcement officers and agencies and municipal courts concerning an offense committed or alleged to have been committed by a juvenile under 14 years of age shall be kept readily distinguishable from criminal and other records and shall not be disclosed to anyone except:

(1) The judge of the district court and members of the staff of the court designated by the judge;

(2) parties to the proceedings and their attorneys;

(3) the Kansas department for children and families;

(4) the juvenile's court appointed special advocate, any officer of a public or private agency or institution or any individual having custody of a juvenile under court order or providing educational, medical or mental health services to a juvenile;

(5) any educational institution, to the extent necessary to enable the educational institution to provide the safest possible environment for its pupils and employees;

(6) any educator, to the extent necessary to enable the educator to protect the personal safety of the educator and the educator's pupils;

(7) law enforcement officers or county or district attorneys, or their staff, when necessary for the discharge of their official duties;

(8) the central repository, as defined by K.S.A. 22-4701, and amendments thereto, for use only as a part of the juvenile offender information system established under K.S.A. 2015 Supp. 38-2326, and amendments thereto;

(9) juvenile intake and assessment workers;

(10) the department of corrections;

(11) juvenile community corrections officers;

(12) any other person when authorized by a court order, subject to any conditions imposed by the order; and

(13) as provided in subsection (c).

(b) The provisions of this section shall not apply to records concerning:

(1) A violation, by a person 14 or more years of age, of any provision of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, or of any city ordinance or county resolution which relates to the regulation of traffic on the roads, highways or streets or the operation of self-propelled or nonself-propelled vehicles of any kind;

(2) a violation, by a person 16 or more years of age, of any provision of chapter 32 of the Kansas Statutes Annotated, and amendments thereto; or

(3) an offense for which the juvenile is prosecuted as an adult.

(c) All records of law enforcement officers and agencies and municipal courts concerning an offense committed or alleged to have been committed by a juvenile 14 or more years of age shall be subject to the same disclosure restrictions as the records of adults. Information identifying victims and alleged victims of sex offenses, as defined in article 35 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6419 through 21-6421, and amendments thereto, shall not be disclosed or open to public inspection under any circumstances. Nothing in this section shall prohibit the victim or any alleged victim of any sex offense from voluntarily disclosing such victim's identity.

(d) Relevant information, reports and records, shall be made available to the department of corrections upon request and a showing that the former juvenile has been convicted of a crime and placed in the custody of the secretary of corrections.

(e) All records, reports and information obtained as a part of the juvenile intake and assessment process for juveniles shall be confidential, and shall not be disclosed except as provided by statutory law and rules and regulations promulgated by the commissioner thereunder.

(1) Any court of record may order the disclosure of such records, reports and other information to any person or entity.

(2) The head of any juvenile intake and assessment program, certified by the commissioner of juvenile justice, may authorize disclosure of such records, reports and other information to:

(A) A person licensed to practice the healing arts who has before that person a juvenile whom the person reasonably suspects may be abused or neglected;

(B) a court-appointed special advocate for a juvenile or an agency having the legal responsibility or authorization to care for, treat or supervise a juvenile;

(C) a parent or other person responsible for the welfare of a juvenile, or such person's legal representative, with protection for the identity of persons reporting and other appropriate persons;

(D) the juvenile, the attorney and a guardian ad litem, if any, for such juvenile;

(E) the police or other law enforcement agency;

(F) an agency charged with the responsibility of preventing or treating physical, mental or emotional abuse or neglect or sexual abuse of children, if the agency requesting the information has standards of confidentiality as strict or stricter than the requirements of the Kansas code for care of children or the revised Kansas juvenile justice code, whichever is applicable;

(G) members of a multidisciplinary team under this code;

(H) an agency authorized by a properly constituted authority to diagnose, care for, treat or supervise a child who is the subject of a report or record of child abuse or neglect;

(I) any individual, or public or private agency authorized by a properly constituted authority to diagnose, care for, treat or supervise a juvenile who is the subject of a report or record of child abuse or neglect, specifically including the following: Physicians, psychiatrists, nurses, nurse practitioners, psychologists, licensed social workers, child development specialists, physician assistants, community mental health workers, alcohol and drug abuse counselors and licensed or registered child care providers;

(J) a citizen review board pursuant to K.S.A. 2015 Supp. 38-2207, and amendments thereto;

(K) an educational institution to the extent necessary to enable such institution to provide the safest possible environment for pupils and employees of the institution;

(L) any educator to the extent necessary for the protection of the educator and pupils; and

(M) any juvenile intake and assessment worker of another certified juvenile intake and assessment program.

History: L. 2006, ch. 169, § 10; L. 2011, ch. 30, § 161; L. 2014, ch. 115, § 68; L. 2015, ch. 100, § 8; July 1.

Revisor's Note:

Section was amended twice in the 2015 session, see also 38-2310.



38-2311 Records of diagnostic, treatment or medical records concerning juveniles; penalties.

38-2311. Records of diagnostic, treatment or medical records concerning juveniles; penalties. (a) When the court has exercised jurisdiction over any juvenile the diagnostic, treatment or medical records shall be privileged and shall not be disclosed except:

(1) Upon the written consent of the former juvenile or, if the juvenile is under 18 years of age, by the parent of the juvenile;

(2) upon a determination by the head of the treatment facility, who has the records, that disclosure is necessary for the further treatment of the juvenile;

(3) when any court having jurisdiction of the juvenile orders disclosure;

(4) when authorized by K.S.A. 2015 Supp. 38-2316, and amendments thereto;

(5) when requested orally or in writing by any attorney representing the juvenile, but the records shall not be further disclosed by the attorney unless approved by the court or presented as admissible evidence;

(6) upon a written request of a juvenile intake and assessment worker in regard to a juvenile when the information is needed for screening and assessment purposes or placement decisions, but the records shall not be further disclosed by the worker unless approved by the court;

(7) upon a determination by the juvenile justice authority that disclosure of the records is necessary for further treatment of the juvenile; or

(8) upon a determination by the department of corrections that disclosure of the records is necessary for further treatment of the juvenile.

(b) Intentional violation of this section is a class C nonperson misdemeanor.

(c) Nothing in this section shall operate to extinguish any right of a juvenile established by attorney-client, physician-patient, psychologist-client or social worker-client privileges.

(d) Relevant information, reports and records shall be made available to the department of corrections upon request and a showing that the juvenile has been placed in the custody of the secretary of corrections.

History: L. 2006, ch. 169, § 11; Jan. 1, 2007.



38-2312 Expungement of records; docket fee.

38-2312. Expungement of records; docket fee. (a) Except as provided in subsection (b) and (c), any records or files specified in this code concerning a juvenile may be expunged upon application to a judge of the court of the county in which the records or files are maintained. The application for expungement may be made by the juvenile, if 18 years of age or older or, if the juvenile is less than 18 years of age, by the juvenile's parent or next friend.

(b) There shall be no expungement of records or files concerning acts committed by a juvenile which, if committed by an adult, would constitute a violation of K.S.A. 21-3401, prior to its repeal, or K.S.A. 2015 Supp. 21-5402, and amendments thereto, murder in the first degree; K.S.A. 21-3402, prior to its repeal, or K.S.A. 2015 Supp. 21-5403, and amendments thereto, murder in the second degree; K.S.A. 21-3403, prior to its repeal, or K.S.A. 2015 Supp. 21-5404, and amendments thereto, voluntary manslaughter; K.S.A. 21-3404, prior to its repeal, or K.S.A. 2015 Supp. 21-5405, and amendments thereto, involuntary manslaughter; K.S.A. 21-3439, prior to its repeal, or K.S.A. 2015 Supp. 21-5401, and amendments thereto, capital murder; K.S.A. 21-3442, prior to its repeal, or K.S.A. 2015 Supp. 21-5405(a)(3), and amendments thereto, involuntary manslaughter while driving under the influence of alcohol or drugs; K.S.A. 21-3502, prior to its repeal, or K.S.A. 2015 Supp. 21-5503, and amendments thereto, rape; K.S.A. 21-3503, prior to its repeal, or K.S.A. 2015 Supp. 21-5506(a), and amendments thereto, indecent liberties with a child; K.S.A. 21-3504, prior to its repeal, or K.S.A. 2015 Supp. 21-5506(b), and amendments thereto, aggravated indecent liberties with a child; K.S.A. 21-3506, prior to its repeal, or K.S.A. 2015 Supp. 21-5504(b), and amendments thereto, aggravated criminal sodomy; K.S.A. 21-3510, prior to its repeal, or K.S.A. 2015 Supp. 21-5508(a), and amendments thereto, indecent solicitation of a child; K.S.A. 21-3511, prior to its repeal, or K.S.A. 2015 Supp. 21-5508(b), and amendments thereto, aggravated indecent solicitation of a child; K.S.A. 21-3516, prior to its repeal, or K.S.A. 2015 Supp. 21-5510, and amendments thereto, sexual exploitation of a child; K.S.A. 21-3603, prior to its repeal, or K.S.A. 2015 Supp. 21-5604(b), and amendments thereto, aggravated incest; K.S.A. 21-3608, prior to its repeal, or K.S.A. 2015 Supp. 21-5601(a), and amendments thereto, endangering a child; K.S.A. 21-3609, prior to its repeal, or K.S.A. 2015 Supp. 21-5602, and amendments thereto, abuse of a child; or which would constitute an attempt to commit a violation of any of the offenses specified in this subsection.

(c) Notwithstanding any other law to the contrary, for any offender who is required to register as provided in the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, there shall be no expungement of any conviction or any part of the offender's criminal record while the offender is required to register as provided in the Kansas offender registration act.

(d) When a petition for expungement is filed, the court shall set a date for a hearing on the petition and shall give notice thereof to the county or district attorney. The petition shall state: (1) The juvenile's full name; (2) the full name of the juvenile as reflected in the court record, if different than (1); (3) the juvenile's sex and date of birth; (4) the offense for which the juvenile was adjudicated; (5) the date of the trial; and (6) the identity of the trial court. Except as otherwise provided by law, a petition for expungement shall be accompanied by a docket fee in the amount of $176. On and after July 1, 2015, through June 30, 2017, the supreme court may impose a charge, not to exceed $19 per case, to fund the costs of non-judicial personnel. All petitions for expungement shall be docketed in the original action. Any person who may have relevant information about the petitioner may testify at the hearing. The court may inquire into the background of the petitioner.

(e) (1) After hearing, the court shall order the expungement of the records and files if the court finds that:

(A) (i) The juvenile has reached 23 years of age or that two years have elapsed since the final discharge; or

(ii) one year has elapsed since the final discharge for an adjudication concerning acts committed by a juvenile which, if committed by an adult, would constitute a violation of K.S.A. 2015 Supp. 21-6419, and amendments thereto;

(B) since the final discharge of the juvenile, the juvenile has not been convicted of a felony or of a misdemeanor other than a traffic offense or adjudicated as a juvenile offender under the revised Kansas juvenile justice code and no proceedings are pending seeking such a conviction or adjudication; and

(C) the circumstances and behavior of the petitioner warrant expungement.

(2) The court may require that all court costs, fees and restitution shall be paid.

(f) Upon entry of an order expunging records or files, the offense which the records or files concern shall be treated as if it never occurred, except that upon conviction of a crime or adjudication in a subsequent action under this code the offense may be considered in determining the sentence to be imposed. The petitioner, the court and all law enforcement officers and other public offices and agencies shall properly reply on inquiry that no record or file exists with respect to the juvenile. Inspection of the expunged files or records thereafter may be permitted by order of the court upon petition by the person who is the subject thereof. The inspection shall be limited to inspection by the person who is the subject of the files or records and the person's designees.

(g) A certified copy of any order made pursuant to subsection (a) or (d) shall be sent to the Kansas bureau of investigation, which shall notify every juvenile or criminal justice agency which may possess records or files ordered to be expunged. If the agency fails to comply with the order within a reasonable time after its receipt, such agency may be adjudged in contempt of court and punished accordingly.

(h) The court shall inform any juvenile who has been adjudicated a juvenile offender of the provisions of this section.

(i) Nothing in this section shall be construed to prohibit the maintenance of information relating to an offense after records or files concerning the offense have been expunged if the information is kept in a manner that does not enable identification of the juvenile.

(j) Nothing in this section shall be construed to permit or require expungement of files or records related to a child support order registered pursuant to the revised Kansas juvenile justice code.

(k) Whenever the records or files of any adjudication have been expunged under the provisions of this section, the custodian of the records or files of adjudication relating to that offense shall not disclose the existence of such records or files, except when requested by:

(1) The person whose record was expunged;

(2) a private detective agency or a private patrol operator, and the request is accompanied by a statement that the request is being made in conjunction with an application for employment with such agency or operator by the person whose record has been expunged;

(3) a court, upon a showing of a subsequent conviction of the person whose record has been expunged;

(4) the secretary for aging and disability services, or a designee of the secretary, for the purpose of obtaining information relating to employment in an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services of any person whose record has been expunged;

(5) a person entitled to such information pursuant to the terms of the expungement order;

(6) the Kansas lottery, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(7) the governor or the Kansas racing commission, or a designee of the commission, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for executive director of the commission, for employment with the commission, for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission or for licensure, renewal of licensure or continued licensure by the commission;

(8) the Kansas sentencing commission; or

(9) the Kansas bureau of investigation, for the purposes of:

(A) Completing a person's criminal history record information within the central repository in accordance with K.S.A. 22-4701 et seq., and amendments thereto; or

(B) providing information or documentation to the federal bureau of investigation, in connection with the national instant criminal background check system, to determine a person's qualification to possess a firearm.

(l) The provisions of subsection (k)(9) shall apply to all records created prior to, on and after July 1, 2011.

History: L. 2006, ch. 169, § 12; L. 2010, ch. 62, § 11; L. 2011, ch. 87, § 11; L. 2012, ch. 66, § 13; L. 2013, ch. 120, § 37; L. 2014, ch. 82, § 32; L. 2015, ch. 81, § 19; July 1.

Section was amended three times in the 2011 session; see also 38-2312a and 38-2312b.

Section was also amended by L. 2011, ch. 30, § 162, but that version was repealed by L. 2011, ch. 100, § 22.

Section was amended twice in the 2013 session, see also 38-2312c.



38-2313 Fingerprints and photographs.

38-2313. Fingerprints and photographs. (a) Fingerprints or photographs shall not be taken of any juvenile who is taken into custody for any purpose, except that:

(1) Fingerprints or photographs of a juvenile may be taken if authorized by a judge of the district court having jurisdiction;

(2) a juvenile's fingerprints shall be taken, and photographs of a juvenile may be taken, immediately upon taking the juvenile into custody or upon first appearance or in any event before final sentencing, before the court for an offense which, if committed by an adult, would constitute the commission of a felony, a class A or B misdemeanor or assault, as defined in subsection (a) of K.S.A. 2015 Supp. 21-5412, and amendments thereto;

(3) fingerprints or photographs of a juvenile may be taken under K.S.A. 21-2501, and amendments thereto, if the juvenile has been: (A) Prosecuted as an adult pursuant to K.S.A. 2015 Supp. 38-2347, and amendments thereto; or (B) taken into custody for an offense described in subsection (n)(1) or (n)(2) of K.S.A. 2015 Supp. 38-2302, and amendments thereto;

(4) fingerprints or photographs shall be taken of any juvenile admitted to a juvenile correctional facility; and

(5) photographs may be taken of any juvenile placed in a juvenile detention facility. Photographs taken under this paragraph shall be used solely by the juvenile detention facility for the purposes of identification, security and protection and shall not be disseminated to any other person or agency except after an escape and necessary to assist in apprehension.

(b) Fingerprints and photographs taken under subsection (a)(1) or (a)(2) shall be kept readily distinguishable from those of persons of the age of majority. Fingerprints and photographs taken under subsections (a)(3) and (a)(4) may be kept in the same manner as those of persons of the age of majority.

(c) Fingerprints and photographs of a juvenile shall not be sent to a state or federal repository, except that:

(1) Fingerprints and photographs may be sent to the state and federal repository if authorized by a judge of the district court having jurisdiction;

(2) a juvenile's fingerprints shall, and photographs of a juvenile may, be sent to the state and federal repository if taken under subsection (a)(2) or (a)(4); and

(3) fingerprints or photographs taken under subsection (a)(3) shall be processed and disseminated in the same manner as those of persons of the age of majority.

(d) Fingerprints or photographs of a juvenile may be furnished to another juvenile justice agency, as defined by K.S.A. 2015 Supp. 38-2325, and amendments thereto, if the other agency has a legitimate need for the fingerprints or photographs.

(e) Any fingerprints or photographs of an alleged juvenile offender taken under the provisions of subsection (a)(2) of K.S.A. 38-1611, prior to its repeal, may be sent to a state or federal repository on or before December 31, 2006.

(f) Any law enforcement agency that willfully fails to submit any fingerprints or photographs required by this section shall be liable to the state for the payment of a civil penalty, recoverable in an action brought by the attorney general, in an amount not exceeding $500 for each report not made. Any civil penalty recovered under this subsection shall be paid into the state general fund.

(g) The director of the Kansas bureau of investigation shall adopt any rules and regulations necessary to implement, administer and enforce the provisions of this section, including time limits within which fingerprints shall be sent to a state or federal repository when required by this section.

(h) Nothing in this section shall preclude the custodian of a juvenile from authorizing photographs or fingerprints of the juvenile to be used in any action under the Kansas parentage act, K.S.A. 2015 Supp. 23-2201 et seq., and amendments thereto.

History: L. 2006, ch. 169, § 13; L. 2007, ch. 23, § 1; L. 2011, ch. 30, § 163; L. 2012, ch. 162, § 68; May 31.



38-2314 Docket fee; authorized only by legislative enactment; expenses; assessment.

38-2314. Docket fee; authorized only by legislative enactment; expenses; assessment. (a) Docket fee. The docket fee for proceedings under this code, if one is assessed as provided by this section, shall be $34. Only one docket fee shall be assessed in each case. Except as provided further, the docket fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for the docket fee. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $22 per docket fee, to fund the costs of non-judicial personnel.

(b) Expenses. The expenses for proceedings under this code, including fees and mileage allowed witnesses and fees and expenses approved by the court for appointed attorneys, shall be paid by the board of county commissioners from the general fund of the county.

(c) Assessment of docket fee and expenses. (1) Docket fee. The docket fee may be assessed or waived by the court conducting the initial sentencing hearing and may be assessed against the juvenile or the parent of the juvenile. Any docket fee received shall be remitted to the state treasurer pursuant to K.S.A. 20-362, and amendments thereto.

(2) Expenses. Expenses may be waived or assessed against the juvenile or a parent of the juvenile. When expenses are recovered from a party against whom they have been assessed the general fund of the county shall be reimbursed in the amount of the recovery.

(3) Prohibited assessment. Docket fees or expenses shall not be assessed against the state, a political subdivision of the state, an agency of the state or of a political subdivision of the state or a person acting in the capacity of an employee of the state or of a political subdivision of the state.

(d) Cases in which venue is transferred. If venue is transferred from one county to another, the court from which the case is transferred shall send to the receiving court a statement of expenses paid from the general fund of the sending county. If the receiving court collects any of the expenses owed in the case, the receiving court shall pay to the sending court an amount proportional to the sending court's share of the total expenses owed to both counties. The expenses of the sending county shall not be an obligation of the receiving county except to the extent that the sending county's proportionate share of the expenses is collected by the receiving court. Unless otherwise ordered by the court, all amounts collected shall first be applied toward payment of restitution, then toward the payment of the docket fee.

History: L. 2006, ch. 169, § 14; L. 2008, ch. 95, § 10; L. 2009, ch. 116, § 18; L. 2010, ch. 62, § 12; L. 2011, ch. 87, § 12; L. 2012, ch. 66, § 14; L. 2013, ch. 125, § 14; L. 2015, ch. 81, § 20; July 1.



38-2315 Expense of care and custody of juvenile.

38-2315. Expense of care and custody of juvenile. (a) How paid. (1) If a juvenile, subject to this code, is not eligible for assistance under K.S.A. 39-709, and amendments thereto, expenses for the care and custody of the juvenile shall be paid out of the general fund of the county in which the proceedings are initiated. Upon entry of a written order transferring venue pursuant to K.S.A. 2015 Supp. 38-2305, and amendments thereto, expenses shall be paid by the receiving county. For the purpose of this section, a juvenile who is a nonresident of the state of Kansas or whose residence is unknown shall have residence in the county where the proceedings are initiated.

(2) When the custody of a juvenile is awarded to the commissioner, the expenses for the care and custody of the juvenile from the date of custody forward shall not be paid out of the county general fund, except as provided in subsection (d) or K.S.A. 2015 Supp. 38-2373, and amendments thereto. In no event shall the payment authorized by this subsection exceed the state approved rate.

(3) Nothing in this section shall be construed to mean that any person shall be relieved of the legal responsibility to support a juvenile.

(b) Reimbursement to county general fund. (1) When expenses for the care and custody of a juvenile subject to this code have been paid out of the county general fund of any county in this state, the court may assess the expenses to the person who by law is liable to maintain, care for or support the juvenile and shall inform the person assessed the expenses of such person's right to a hearing. If a hearing is requested, it shall be granted and the court shall fix a time and place for hearing on the question of requiring payment or reimbursement of all or part of the expenses by a person who by law is liable to maintain, care for or support the juvenile.

(2) After notice to the person who by law is liable to maintain, care for or support the juvenile, the court, if requested, may hear and dispose of the matter and may enter an order relating to payment of expenses for care and custody of the juvenile. If the person willfully fails or refuses to pay the sum, the person may be adjudged in contempt of court and punished accordingly.

(3) Any county which makes payment to maintain, care for or support a juvenile subject to this code, may bring a separate action against a person who by law is liable to maintain, care for or support such juvenile for the reimbursement of expenses paid out of the county general fund for the care and custody of the juvenile.

(c) Reimbursement to the commissioner. When expenses for the care and custody of a juvenile subject to this code have been paid by the commissioner, the commissioner may recover the expenses as provided by law from any person who by law is liable to maintain, care for or support the juvenile. The commissioner shall have the power to compromise and settle any claim due or any amount claimed to be due to the commissioner from any person who by law is liable to maintain, care for or support the juvenile. The commissioner may contract with a state agency, contract with an individual or hire personnel to collect the reimbursements required under this subsection.

(d) Interlocal agreements. When a county has made an interlocal agreement to maintain, care for or support alleged juvenile offenders or juvenile offenders who are residents of another county and such other county is a party to the interlocal agreement with the county which performs the actual maintenance, care and support of the alleged juvenile offender or juvenile offender, such county of residence may pay from its county general fund to the other county whatever amount is agreed upon in the interlocal agreement irrespective of any amount paid or to be paid by the juvenile justice authority. The juvenile justice authority shall not diminish the amount it would otherwise reimburse any such county for maintaining, caring for and supporting any such juvenile because of any payment under such an interlocal agreement.

History: L. 2006, ch. 169, § 15; Jan. 1, 2007.



38-2316 Health services.

38-2316. Health services. (a) Physical care and treatment. (1) When the health or condition of a juvenile who is subject to the jurisdiction of the court requires it, the court may consent to hospital, medical, surgical or dental treatment or procedures including the release and inspection of medical or dental records.

(2) When the health or condition of a juvenile requires it and the juvenile has been placed in the custody of the commissioner or a person other than a parent or placed in or committed to a facility, the custodian or an agent designated by the custodian shall be the personal representative for the purpose of consenting to disclosure of otherwise protected health information and have authority to consent to hospital, medical, surgical or dental treatment or procedures including the release and inspection of medical or dental records, subject to terms and conditions the court considers proper. A juvenile or parent of a juvenile who is opposed to certain medical procedures authorized by this section may request an opportunity for a hearing thereon before the court. Subsequent to the hearing, the court may authorize or limit the performance of the proposed treatment subject to the terms and conditions the court considers proper. The provisions of this subsection shall also apply to juvenile felons, as defined in K.S.A. 38-16,112, prior to its repeal, and juveniles in the custody of the department of corrections pursuant to K.S.A. 2015 Supp. 38-2366, and amendments thereto, who have been placed in a juvenile correctional facility pursuant to K.S.A. 75-5206, and amendments thereto.

(3) Any health care provider, who in good faith renders hospital, medical, surgical or dental care or treatment to any juvenile after a consent has been obtained as authorized by this section, shall not be liable in any civil or criminal action for failure to obtain consent of a parent.

(4) Nothing in this section shall be construed to mean that any person shall be relieved of legal responsibility to provide care and support for a juvenile.

(b) Mental care and treatment. If it is brought to the court's attention, while the court is exercising jurisdiction over a juvenile under this code, that the juvenile may be a mentally ill person as defined in K.S.A. 59-2946, and amendments thereto, the court may:

(1) Direct or authorize the county or district attorney or the person supplying the information to file the petition provided for in K.S.A. 59-2957, and amendments thereto, and proceed to hear and determine the issues raised by the application as provided in the care and treatment act for mentally ill persons; or

(2) authorize the juvenile to seek voluntary admission to a treatment facility as provided in K.S.A. 59-2949, and amendments thereto.

The application to determine whether the juvenile is a mentally ill person may be filed in the same proceedings as the petition alleging the juvenile to be a juvenile offender or may be brought in separate proceedings. In either event, the court may enter an order staying any further proceedings under this code until all proceedings have been concluded under the care and treatment act for mentally ill persons.

History: L. 2006, ch. 169, § 16; Jan. 1, 2007.



38-2317 Infectious disease testing and counseling; disclosure of results; penalties.

38-2317. Infectious disease testing and counseling; disclosure of results; penalties. (a) As used in this section:

(1) "Adjudicated person" means a person found to be a juvenile offender or a person found not to be a juvenile offender because of mental disease or defect.

(2) "Laboratory confirmation" means positive test results from a confirmation test approved by the secretary of health and environment.

(3) "Sexual act" means contact between the penis and the vulva, the penis and the anus, the mouth and the penis, the mouth and the vulva or the mouth and the anus. For purposes of this definition contact involving the penis occurs upon penetration, however slight.

(4) "Infectious disease test" means a test approved by the secretary of health and environment.

(5) "Body fluids" means blood, semen or vaginal secretions or any body fluid visibly contaminated with blood.

(6) "Infectious disease" means any disease communicable from one person to another through contact with bodily fluids.

(b) At the time of the first appearance before the court of a person charged with an offense involving a sexual act committed while the person was a juvenile, or in which it appears from the nature of the charge that the transmission of body fluids from one person to another may have been involved, the judge shall inform the person or the parent or legal guardian of the person of the availability of infectious disease testing and counseling and shall cause each alleged victim of the offense and if the alleged victim is a minor, the parent, if any, to be notified that infectious disease testing and counseling are available.

(c) If the victim of the offense or if the victim is a minor, if the victim's parent requests the court to order infectious disease tests of the alleged offender or if the person charged with the offense stated to law enforcement officers that such person has an infectious disease or is infected with an infectious disease, or used words of like effect, the court shall order the person charged with the offense to submit to infectious disease tests.

(d) For any offense by an adjudicated person which the court determines, from the facts of the case, involved or was likely to have involved the transmission of body fluids from one person to another or involved a sexual act, the court: (1) May order the adjudicated person to submit to infectious disease tests; or (2) shall order the adjudicated person to submit to infectious disease tests if a victim of the offense, or the parent or legal guardian of the victim if the victim is a minor, requests the court to make such order. If an infectious disease test is ordered under this subsection, a victim who is an adult shall designate a health care provider or counselor to receive the information on behalf of the victim. If a victim is a minor, the parent or legal guardian of the victim shall designate the health care provider or counselor to receive the information. If testing for HIV or hepatitis B infection results in a negative reaction, the court shall order the adjudicated person to submit to another test for HIV or hepatitis B infection six months after the first test was administered.

(e) The results of infectious disease tests ordered under this section shall be disclosed to the court which ordered the test, to the adjudicated person, or the parent or legal guardian of the adjudicated person, and to each person designated under subsection (d) by a victim or by the parent or legal guardian of a victim. If infectious disease tests ordered under this section results in a laboratory confirmation, the results shall be reported to the secretary of health and environment and to: (1) The commissioner of juvenile justice, in the case of a juvenile offender or a person not adjudicated because of mental disease or defect, for inclusion in such offender's or person's medical file; or (2) the secretary of corrections, in the case of a person under 16 years of age who has been convicted as an adult, for inclusion in such person's medical file. The secretary of health and environment shall provide to each victim of the crime or sexual act, at the option of such victim, counseling regarding the human immunodeficiency virus and hepatitis B, testing for HIV or hepatitis B infection in accordance with K.S.A. 65-6001 et seq., and amendments thereto, and referral for appropriate health care and services.

(f) The costs of any counseling and testing provided under subsection (e) by the secretary of health and environment shall be paid from amounts appropriated to the department of health and environment for that purpose. The court shall order the adjudicated person to pay restitution to the department of health and environment for the costs of any counseling provided under this section and the costs of any test ordered or otherwise performed under this section.

(g) When a court orders an adjudicated person to submit to infectious disease tests under this section, the withdrawal of the blood may be performed only by: (1) A person licensed to practice medicine and surgery or a person acting under the supervision of any such licensed person; (2) a licensed professional nurse or a licensed practical nurse; or (3) a qualified medical technician. No person authorized by this subsection to withdraw blood, no person assisting in the performance of infectious disease tests nor any medical care facility where blood is withdrawn or tested that has been ordered by the court to withdraw or test blood shall be liable in any civil or criminal action when the test is performed in a reasonable manner according to generally accepted medical practices.

(h) The results of tests or reports, or information therein, obtained under this section shall be confidential and shall not be divulged to any person not authorized by this section or authorized in writing by the juvenile to receive the results or information. Any violation of this section is a class C nonperson misdemeanor.

History: L. 2006, ch. 169, § 17; L. 2008, ch. 169, § 21; July 1.



38-2318 Determination of parentage.

38-2318. Determination of parentage. When there is a dispute with respect to parentage, the court may stay child support proceedings, if any are pending in the case, until the dispute is resolved by a separate action under the Kansas parentage act, K.S.A. 2015 Supp. 23-2201 et seq., and amendments thereto. Nothing in this section shall be construed to limit the power of the court to carry out the purposes of the revised Kansas juvenile justice code.

History: L. 2006, ch. 169, § 18; L. 2012, ch. 162, § 69; May 31.



38-2319 Determination of child support.

38-2319. Determination of child support. (a) The court shall order child support unless good cause is shown why such support should not be ordered. In determining the amount of a child support order under the revised Kansas juvenile justice code, the court shall apply the Kansas child support guidelines adopted pursuant to K.S.A. 20-165, and amendments thereto.

(b) If necessary to carry out the intent of this section, the court may refer the matter to the secretary for children and families for child support enforcement.

History: L. 2006, ch. 169, § 19; L. 2014, ch. 115, § 69; July 1.



38-2320 Journal entry for child support.

38-2320. Journal entry for child support. When child support is ordered pursuant to the revised Kansas juvenile justice code, a separate journal entry or judgment form shall be made for each parent ordered to pay child support. The journal entry or judgment form shall be entitled:

"In the matter of __________ and __________"

(obligee's name)  (obligor's name)

and shall contain no reference to the official file or social file in the case except the facts necessary to establish personal jurisdiction over the parent, the name and date of birth of each child and findings of fact and conclusions of law directly related to the child support obligation. If the court issues an income withholding order for the parent, the order shall be captioned in the same manner.

History: L. 2006, ch. 169, § 20; Jan. 1, 2007.



38-2321 Withholding order for child support; filing; service.

38-2321. Withholding order for child support; filing; service. (a) A party entitled to receive child support under an order issued pursuant to the revised Kansas juvenile justice code may file with the clerk of the district court in the county in which the judgment was rendered the original child support order and the original income withholding order, if any. If the original child support or income withholding order is unavailable for any reason, a certified or authenticated copy of the order may be substituted. The clerk of the district court shall number the child support order as a case filed under chapter 60 of the Kansas Statutes Annotated, and amendments thereto, and enter the numbering of the case on the appearance docket of the case. Registration of a child support order under this section shall be without cost or docket fee.

(b) If the number assigned to a case under the revised Kansas juvenile justice code appears in the caption of a document filed pursuant to this section, the clerk of the district court may obliterate that number and replace it with the new case number assigned pursuant to this section.

(c) The filing of the child support order shall constitute registration under this section. Upon registration of the child support order, all matters related to that order, including, but not limited to, modification of the order, shall proceed under the new case number. Registration of a child support order under this section does not confer jurisdiction in the registration case for custody or parenting time issues.

(d) The party registering a child support order shall serve a copy of the registered child support order and income withholding order, if any, upon the parties by first-class mail. The party registering the child support order shall file, in the official file for each child affected, either a copy of the registered order showing the new case number or a statement that includes the caption, new case number and date of registration of the child support order.

(e) If the commissioner of juvenile justice is entitled to receive payment under an order which may be registered under this section, the county or district attorney shall take the actions permitted or required in subsections (a) and (d) on behalf of the commissioner, unless otherwise requested by the commissioner.

(f) A child support order registered pursuant to this section shall have the same force and effect as an original child support order entered under chapter 60 of the Kansas Statutes Annotated, and amendments thereto, including, but not limited to:

(1) The registered order shall become a lien on the real estate of the judgment debtor in the county from the date of registration;

(2) execution or other action to enforce the registered order may be had from the date of registration;

(3) the registered order may itself be registered pursuant to any law, including, but not limited to, the uniform interstate family support act, article 9 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto;

(4) if any installment of support due under the registered order becomes a dormant judgment, it may be revived pursuant to K.S.A. 60-2404, and amendments thereto; and

(5) the court shall have continuing jurisdiction over the parties and subject matter and, except as otherwise provided in subsection (g), may modify any prior support order when a material change in circumstances is shown irrespective of the present domicile of the child or parent. The court may make a modification of child support retroactive to a date at least one month after the date that the motion to modify was filed with the court.

(g) If a motion to modify the child support order is filed within three months after the date of registration pursuant to this section, if no motion to modify the order has previously been heard, and if the moving party shows that the support order was based upon a stipulation pursuant to subsection (b)(2) of K.S.A. 2015 Supp. 38-2319, and amendments thereto, the court shall apply the Kansas child support guidelines adopted pursuant to K.S.A. 20-165, and amendments thereto, without requiring any party to show that a material change of circumstances has occurred, without regard to any previous presumption or stipulation used to determine the amount of the child support order, and irrespective of the present domicile of the child or parent. Nothing in this subsection shall prevent or limit enforcement of the support order during the three months after the date of registration.

History: L. 2006, ch. 169, § 21; Jan. 1, 2007.



38-2322 Remedies supplemental not substitute.

38-2322. Remedies supplemental not substitute. The remedies provided in this code with respect to child support are in addition to and not in substitution for any other remedy.

History: L. 2006, ch. 169, § 22; Jan. 1, 2007.



38-2323 Placement under juvenile justice code; assignment of support right.

38-2323. Placement under juvenile justice code; assignment of support right. (a) In any case in which the commissioner pays for the expenses of care and custody of a juvenile pursuant to the code, an assignment of all past, present and future support rights of the juvenile in custody possessed by either parent or other person entitled to receive support payments for the juvenile is, by operation of law, conveyed to the commissioner. Such assignment shall become effective upon placement of a juvenile in the custody of the commissioner or upon payment of the expenses of care and custody of a juvenile by the commissioner without the requirement that any document be signed by the parent or other person entitled to receive support payments for the juvenile. When the commissioner pays for the expenses of care and custody of a juvenile or a juvenile is placed in the custody of the commissioner, the parent or other person entitled to receive support payments for the juvenile is also deemed to have appointed the commissioner, or the commissioner's designee, as attorney in fact to perform the specific act of negotiating and endorsing all drafts, checks, money orders or other negotiable instruments representing support payments received by the commissioner on behalf of the juvenile. This limited power of attorney shall be effective from the date the assignment to support rights becomes effective and shall remain in effect until the assignment of support rights has been terminated in full.

(b) If an assignment of support rights is deemed to have been made pursuant to subsection (a), support payments shall be made to the juvenile justice authority.

(c) If a court has ordered support payments to be made to an applicant for or recipient of financial assistance or other person whose support rights are assigned, the commissioner shall file a notice of the assignment with the court ordering the payments without the requirement that a copy of the notice be provided to the obligee or obligor. The notice shall not require the signature of the applicant, recipient or obligee on any accompanying assignment document. The notice shall include:

(1) A statement that the assignment is in effect;

(2) the name of any juvenile and the caretaker or other adult for whom support has been ordered by the court;

(3) the number of the case in which support was ordered; and

(4) a request that the payments ordered be made to the commissioner of juvenile justice.

(d) Upon receipt of the notice and without the requirement of a hearing or order, the court shall forward all support payments, including those made as a result of any garnishment, contempt, attachment, income withholding, income assignment or release of lien process, to the commissioner until the court receives notification of the termination of the assignment.

(e) If the claim of the commissioner for repayment of the costs of care and custody of a juvenile under the revised Kansas juvenile justice code is not satisfied when such aid is discontinued, the commissioner shall file a notice of partial termination of assignment of support rights with the court which will preserve the assignment in regard to unpaid support rights which were due and owing at the time of the discontinuance of such aid. A copy of the notice of the partial termination of the assignment need not be provided to the obligee or obligor. The notice shall include:

(1) A statement that the assignment has been partially terminated;

(2) the name of any juvenile and the caretaker or other adult for whom support has been ordered by the court;

(3) the number of the case in which support was ordered; and

(4) the date the assignment was partially terminated.

(f) Upon receipt of the notice and without the requirement of a hearing or order, the court shall forward to the commissioner all payments made to satisfy support arrearages due and owing as of the date the assignment of support rights was partially terminated until the court receives notification of the termination of the assignment.

(g) If the commissioner or the commissioner's designee has a notice of assignment of support rights pursuant to subsection (c) or a notice of partial termination of assignment of support rights pursuant to subsection (e) on file with the court ordering support payments, the commissioner shall be considered a necessary party in interest concerning any legal action to enforce, modify, settle, satisfy or discharge an assigned support obligation and, as such, shall be given notice by the party filing such action in accordance with the rules of civil procedure.

(h) Upon written notification by the commissioner's designee that assigned support has been collected pursuant to K.S.A. 44-718 or 75-6201 et seq., and amendments thereto, or section 464 of title IV, part D, of the federal social security act, or any other method of direct payment to the commissioner, the clerk of the court or other record keeper where the support order was established, shall enter the amounts collected by the commissioner in the court's payment ledger or other record to insure that the obligor is credited for the amounts collected.

(i) An assignment of support rights pursuant to subsection (a) shall remain in full force and effect so long as the commissioner is providing public assistance in accordance with a plan under which federal moneys are expended on behalf of the juvenile for the expenses of a juvenile in the commissioner's care or custody pursuant to the code. Upon discontinuance of all such assistance and support enforcement services, the assignment shall remain in effect as to unpaid support obligations due and owing at the time of the discontinuance of assistance until the claim of the commissioner for repayment of the unreimbursed portion of any assistance is satisfied. Nothing herein shall affect or limit the rights of the commissioner under an assignment of rights to payment for medical care from a third party pursuant to K.S.A. 40-2,161, and amendments thereto.

History: L. 2006, ch. 169, § 23; Jan. 1, 2007.



38-2324 Liability of parent or guardian for assistance provided juvenile, exceptions.

38-2324. Liability of parent or guardian for assistance provided juvenile, exceptions. (a) Except as provided in subsection (b), a juvenile's parent shall be liable to repay to the commissioner of juvenile justice, or any other person or entity who provides services pursuant to a court order issued under the code, any assistance expended on the juvenile's behalf, regardless of the specific program under which the assistance is or has been provided. Such services shall include, but not be limited to, probation, conditional release, aftercare supervision, case management and community corrections. When more than one person is legally obligated to support the juvenile, liability to the commissioner or other person or entity shall be joint and several. The commissioner or other person or entity shall have the power and authority to file a civil action in the name of the commissioner or other person or entity for repayment of the assistance, regardless of the existence of any other action involving the support of the juvenile.

(b) With respect to an individual parent, the provisions of subsection (a) shall not apply to:

(1) Assistance provided on behalf of any person other than the juvenile of the parent;

(2) assistance provided during a month in which the needs of the parent were included in the assistance provided to the juvenile; or

(3) assistance provided during a month in which the parent has fully complied with the terms of an order of support for the juvenile, if a court of competent jurisdiction has considered the issue of support. For the purposes of this subsection, if an order is silent on the issue of support, it shall not be presumed that the court has considered the issue of support. Amounts paid for a particular month pursuant to a judgment under this section shall be credited against the amount accruing for the same month under any other order of support for the juvenile, up to the amount of the current support obligation for that month.

(c) When the assistance provided during a month is on behalf of more than one person, the amount of assistance provided on behalf of one person for that month shall be determined by dividing the total assistance by the number of people on whose behalf assistance was provided.

(d) Actions authorized herein are in addition to and not in substitution for any other remedies.

History: L. 2006, ch. 169, § 24; Jan. 1, 2007.



38-2325 Juvenile offender information system; definitions.

38-2325. Juvenile offender information system; definitions. As used in K.S.A. 2015 Supp. 38-2326, and amendments thereto, unless the context otherwise requires:

(a) "Central repository" has the meaning provided by K.S.A. 22-4701, and amendments thereto.

(b) "Director" means the director of the Kansas bureau of investigation.

(c) "Juvenile offender information" means data relating to juveniles alleged or adjudicated to be juvenile offenders and offenses committed or alleged to have been committed by juveniles in proceedings pursuant to the Kansas juvenile code, the Kansas juvenile justice code or the revised Kansas juvenile justice code.

(d) "Juvenile justice agency" means any county or district attorney, law enforcement agency of this state or of any political subdivision of this state, court of this state or of a municipality of this state, administrative agency of this state or any political subdivision of this state, juvenile correctional facility or juvenile detention facility.

(e) "Reportable event" means:

(1) Issuance of a warrant to take a juvenile into custody;

(2) taking a juvenile into custody pursuant to this code;

(3) release of a juvenile who has been taken into custody pursuant to this code, without the filing of a complaint;

(4) dismissal of a complaint filed pursuant to this code;

(5) a trial in a proceeding pursuant to this code;

(6) a sentence in a proceeding pursuant to this code;

(7) commitment to or placement in a youth residential facility, juvenile detention facility or juvenile correctional facility pursuant to this code;

(8) release or discharge from commitment or jurisdiction of the court pursuant to this code;

(9) escaping from commitment or absconding from placement pursuant to this code;

(10) entry of a mandate of an appellate court that reverses the decision of the trial court relating to a reportable event;

(11) an order authorizing prosecution as an adult;

(12) the issuance of an intake and assessment report;

(13) the report from a reception and diagnostic center; or

(14) any other event arising out of or occurring during the course of proceedings pursuant to this code and declared to be reportable by rules and regulations of the director.

History: L. 2006, ch. 169, § 25; Jan. 1, 2007.



38-2326 Same; establishment and maintenance.

38-2326. Same; establishment and maintenance. (a) In order to properly advise the three branches of government on the operation of the juvenile justice system, there is hereby established within and as a part of the central repository, a juvenile offender information system. The system shall serve as a repository of juvenile offender information which is collected by juvenile justice agencies and reported to the system.

(b) Except as otherwise provided by this subsection, every juvenile justice agency shall report juvenile offender information, whether collected manually or by means of an automated system, to the central repository, in accordance with rules and regulations adopted pursuant to this section. A juvenile justice agency shall report to the central repository those reportable events involving a violation of a county resolution or city ordinance only when required by rules and regulations adopted by the director.

(c) Reporting methods may include:

(1) Submission of juvenile offender information by a juvenile justice agency directly to the central repository;

(2) if the information can readily be collected and reported through the court system, submission to the central repository by the office of judicial administrator; or

(3) if the information can readily be collected and reported through juvenile justice agencies that are part of a geographically based information system, submission to the central repository by the agencies.

(d) The director may determine, by rules and regulations, the statutorily required reportable events to be reported by each juvenile justice agency, in order to avoid duplication in reporting.

(e) Juvenile offender information maintained in the juvenile offender information system is confidential and shall not be disseminated or publicly disclosed in a manner which enables identification of any individual who is a subject of the information, except that the information shall be open to inspection by law enforcement agencies of this state, by the Kansas department for children and families if related to an individual in the secretary's custody or control, by the juvenile justice authority if related to an individual in the commissioner's custody or control, by the department of corrections if related to an individual in the custody and control of the secretary of corrections, by educational institutions to the extent necessary to provide the safest possible environment for pupils and employees, by any educator to the extent necessary for the protection of the educator and pupils, by the officers of any public institution to which the individual is committed, by county and district attorneys, by attorneys for the parties to a proceeding under this code, by an intake and assessment worker or upon order of a judge of the district court or an appellate court. Such information shall reflect the offense level and whether such offense is a person or nonperson offense.

(f) Any journal entry of a trial of adjudication shall state the number of the statute under which the juvenile is adjudicated to be a juvenile offender and specify whether each offense, if done by an adult, would constitute a felony or misdemeanor, as defined in K.S.A. 2015 Supp. 21-5102, and amendments thereto.

(g) Any law enforcement agency that willfully fails to make any report required by this section shall be liable to the state for the payment of a civil penalty, recoverable in an action brought by the attorney general, in an amount not exceeding $500 for each report not made. Any civil penalty recovered under this subsection shall be paid into the state general fund.

(h) The director shall adopt any rules and regulations necessary to implement, administer and enforce the provisions of this section.

(i) The director shall develop incentives to encourage the timely entry of juvenile offender information into the central repository.

History: L. 2006, ch. 169, § 26; L. 2011, ch. 30, § 164; L. 2014, ch. 115, § 70; July 1.



38-2327 Commencement of proceedings; duties of county or district attorney.

38-2327. Commencement of proceedings; duties of county or district attorney. An action under this code shall be commenced by filing a verified complaint with the court and the issuance of process on the complaint. It shall be the duty of each county or district attorney to prepare and file the complaint alleging a juvenile to be a juvenile offender and to prosecute the case.

History: L. 2006, ch. 169, § 27; Jan. 1, 2007.



38-2328 Pleadings.

38-2328. Pleadings. (a) Complaint. (1) The complaint shall be in writing and shall state:

(A) The name, date of birth and residence address of the alleged juvenile offender, if known;

(B) the name and residence address of the alleged juvenile offender's parent, if known, and, if no parent can be found, the name and address of the nearest known relative;

(C) the name and residence address of any persons having custody or control of the alleged juvenile offender;

(D) plainly and concisely the essential facts constituting the offense charged and, if the statement is drawn in the language of the statute, ordinance or resolution alleged to have been violated, it shall be considered sufficient; and

(E) for each count, the official or customary citation of the statute, ordinance or resolution which is alleged to have been violated, but error in the citation or its omission shall not be grounds for dismissal of the complaint or for reversal of an adjudication if the error or omission did not prejudice the juvenile.

(2) The proceedings shall be entitled: "In the matter of ____________, a juvenile."

(3) The complaint shall contain a request that parents be ordered to pay child support in the event the juvenile is removed from the home.

(4) The precise time of the commission of an offense need not be stated in the complaint, but it is sufficient if shown to have been within the statute of limitations, except where the time is an indispensable element of the offense.

(5) At the time of filing, the prosecuting attorney shall endorse upon the complaint the names of all known witnesses. The names of other witnesses that afterward become known to the prosecuting attorney may be endorsed at such times as the court prescribes by rule or otherwise.

(b) Motions. Motions may be made orally or in writing. The motion shall state with particularity the grounds for the motion and shall state the relief or order sought. Motions available in civil and criminal procedure are available to the parties under this code.

History: L. 2006, ch. 169, § 28; Jan. 1, 2007.



38-2329 Notice of defense of alibi or mental disease or defect.

38-2329. Notice of defense of alibi or mental disease or defect. A juvenile whose defense to the allegations in the complaint is that of alibi or mental disease or defect shall give written notice to the county or district attorney and the court of such juvenile's proposed defense not less than 14 days prior to the adjudicatory hearing. For good cause shown the court may allow such notice to be given at a later time. The notice shall include the names and addresses of witnesses that the juvenile plans to call to provide evidence in support of the defense. Upon receipt of the notice of the defense of mental disease or defect, the court may order an independent examination of and report on the juvenile.

History: L. 2006, ch. 169, § 29; L. 2010, ch. 135, § 50; July 1.



38-2330 Juvenile taken into custody, when; procedure; release; detention in jail.

38-2330. Juvenile taken into custody, when; procedure; release; detention in jail. (a) A law enforcement officer may take a juvenile into custody when:

(1) Any offense has been or is being committed in the officer's view;

(2) the officer has a warrant commanding that the juvenile be taken into custody;

(3) the officer has probable cause to believe that a warrant or order commanding that the juvenile be taken into custody has been issued in this state or in another jurisdiction for an act committed therein;

(4) the officer has probable cause to believe that the juvenile is committing or has committed an act which, if committed by an adult, would constitute:

(A) A felony; or

(B) a misdemeanor and: (i) The juvenile will not be apprehended or evidence of the offense will be irretrievably lost unless the juvenile is immediately taken into custody; or (ii) the juvenile may cause injury to self or others or damage to property or may be injured unless immediately taken into custody;

(5) the officer has probable cause to believe that the juvenile has violated an order for electronic monitoring as a term of probation; or

(6) the officer receives a written statement pursuant to subsection (c).

(b) A court services officer, juvenile community corrections officer or other person authorized to supervise juveniles subject to this code, may take a juvenile into custody when: (1) There is a warrant commanding that the juvenile be taken into custody; (2) the officer has probable cause to believe that a warrant or order commanding that the juvenile be taken into custody has been issued in this state or in another jurisdiction for an act committed therein; or (3) there is probable cause to believe that the juvenile has violated a term of probation or placement.

(c) Any court services officer, juvenile community corrections officer or other person authorized to supervise juveniles subject to this code, may arrest a juvenile without a warrant or may request any other officer with power of arrest to arrest a juvenile without a warrant by giving the officer a written statement setting forth that the juvenile, in the judgment of the court services officer, juvenile community corrections officer or other person authorized to supervise juveniles subject to this code, has violated the condition of the juvenile's release. The written statement delivered with the juvenile by the arresting officer to the official in charge of a juvenile detention facility or other place of detention shall be sufficient warrant for the detention of the juvenile.

(d) (1) A juvenile taken into custody by a law enforcement officer shall be brought without unnecessary delay to an intake and assessment worker if an intake and assessment program exists in the jurisdiction, or before the court for proceedings in accordance with this code or, if the court is not open for the regular conduct of business, to a court services officer, a juvenile intake and assessment worker, a juvenile detention facility or youth residential facility which the court or the commissioner shall have designated. The officer shall not take the juvenile to a juvenile detention facility unless the juvenile meets one or more of the criteria listed in subsection (b) of K.S.A. 2015 Supp. 38-2331, and amendments thereto. If the juvenile meets one or more of such criteria, the officer shall first consider whether taking the juvenile to an available nonsecure facility is more appropriate.

(2) It shall be the duty of the officer to furnish the county or district attorney and the juvenile intake and assessment worker if the officer has delivered the juvenile to the worker, with all of the information in the officer's possession pertaining to the juvenile, the juvenile's parent or other persons interested in or likely to be interested in the juvenile and all other facts and circumstances which caused the juvenile to be arrested or taken into custody.

(e) In the absence of a court order to the contrary, the court or officials designated by the court, the county or district attorney or the law enforcement agency taking a juvenile into custody shall have the authority to direct the release prior to the time specified by subsection (a) of K.S.A. 2015 Supp. 38-2343, and amendments thereto. In addition, if an agreement is established pursuant to K.S.A. 2015 Supp. 38-2346, and amendments thereto, a juvenile intake and assessment worker shall have the authority to direct the release of a juvenile prior to a detention hearing after the completion of the intake and assessment process if the juvenile intake and assessment worker has reason to believe that if released the juvenile will appear for further proceedings and will not be dangerous to self or others.

(f) Whenever a person 18 years of age or more is taken into custody by a law enforcement officer for an alleged offense which was committed prior to the time the person reached the age of 18, the officer shall notify and refer the matter to the court for proceedings pursuant to this code, except that the provisions of this code relating to detention hearings shall not apply to that person. If detention is necessary, the person shall be detained in jail. Unless the law enforcement officer took the person into custody pursuant to a warrant issued by the court and the warrant specifies the amount of bond or indicates that the person may be released on personal recognizance, the person shall be taken before the court of the county where the alleged act took place or, at the request of the person, the person shall be taken, without delay, before the nearest court. The court shall fix the terms and conditions of an appearance bond upon which the person may be released from custody. The provisions of article 28 of chapter 22 of the Kansas Statutes Annotated and K.S.A. 22-2901, and amendments thereto, relating to appearance bonds and review of conditions and release shall be applicable to appearance bonds provided for in this section.

History: L. 2006, ch. 169, § 30; Jan. 1, 2007.



38-2331 Criteria for detention of juvenile in detention facility.

38-2331. Criteria for detention of juvenile in detention facility. (a) If no prior order removing a juvenile from the juvenile's home pursuant to K.S.A. 2015 Supp. 38-2334 or 38-2335, and amendments thereto, has been made, the court shall not enter an order removing a juvenile from the custody of a parent pursuant to this section unless the court first finds probable cause that:

(1) (A) The juvenile is likely to sustain harm if not immediately removed from the home;

(B) allowing the juvenile to remain in home is contrary to the welfare of the juvenile; or

(C) immediate placement of the juvenile is in the juvenile's best interest; and

(2) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the juvenile from the juvenile's home or that an emergency exists which threatens the safety of the juvenile. The court shall state the basis for each finding in writing.

(b) Except as provided in subsection (c), a juvenile may be placed in a juvenile detention facility pursuant to subsection (c) or (d) of K.S.A. 2015 Supp. 38-2330 or subsection (e) of K.S.A. 2015 Supp. 38-2343, and amendments thereto, if one or more of the following conditions are met:

(1) There is oral or written verification that the juvenile is a fugitive sought for an offense in another jurisdiction, that the juvenile is currently an escapee from a juvenile detention facility or that the juvenile has absconded from a placement that is court ordered or designated by the juvenile justice authority.

(2) There is probable cause to believe that the juvenile has committed an offense which if committed by an adult would constitute a felony or any crime described in article 55 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6419 through 21-6421, and amendments thereto.

(3) The juvenile has been adjudicated for a nonstatus offense and is awaiting final court action on that offense.

(4) The juvenile has a record of failure to appear in court or there is probable cause to believe that the juvenile will flee the jurisdiction of the court.

(5) The juvenile has a history of violent behavior toward others.

(6) The juvenile exhibited seriously assaultive or destructive behavior or self-destructive behavior at the time of being taken into custody.

(7) The juvenile has a record of adjudication or conviction of one or more offenses which if committed by an adult would constitute a felony.

(8) The juvenile is a juvenile offender who has been expelled from placement in a nonsecure facility as a result of the current alleged offense.

(9) The juvenile has been taken into custody by any court services officer, juvenile community corrections officer or other person authorized to supervise juveniles subject to this code pursuant to subsection (b) of K.S.A. 2015 Supp. 38-2330, and amendments thereto.

(10) The juvenile has violated probation or conditions of release.

(c) No person 18 years of age or more shall be placed in a juvenile detention center.

History: L. 2006, ch. 169, § 31; L. 2011, ch. 30, § 165; L. 2012, ch. 69, § 1; July 1.



38-2332 Prohibiting placement or detention of juvenile in jail; exceptions; review of records and determination of compliance by juvenile justice authority.

38-2332. Prohibiting placement or detention of juvenile in jail; exceptions; review of records and determination of compliance by juvenile justice authority. (a) No juvenile shall be detained or placed in any jail pursuant to the revised Kansas juvenile justice code except as provided by subsections (b), (c) and (d).

(b) Upon being taken into custody, a juvenile may be detained temporarily in a jail, in quarters with sight and sound separation from adult prisoners, for the purpose of identifying and processing the juvenile and transferring the juvenile to a youth residential facility or juvenile detention facility. If a juvenile is detained in jail under this subsection, the juvenile shall be detained only for the minimum time necessary, not to exceed six hours, and in no case overnight.

(c) The provisions of this section shall not apply to detention of a juvenile:

(1) (A) Against whom a motion has been filed requesting prosecution as an adult pursuant to subsection (a)(2) of K.S.A. 2015 Supp. 38-2347, and amendments thereto; and (B) who has received the benefit of a detention hearing pursuant to K.S.A. 2015 Supp. 38-2331, and amendments thereto;

(2) whose prosecution as an adult or classification as an extended jurisdiction juvenile has been authorized pursuant to K.S.A. 2015 Supp. 38-2347, and amendments thereto; or

(3) who has been convicted previously as an adult under the code of criminal procedure or the criminal laws of another state or foreign jurisdiction.

(d) The provisions of this section shall not apply to the detention of any person 18 years of age or more who is taken into custody and is being prosecuted in accordance with the provisions of the revised Kansas juvenile justice code.

(e) The Kansas juvenile justice authority or the authority's contractor shall have authority to review jail records to determine compliance with the provisions of this section.

History: L. 2006, ch. 169, § 32; Jan. 1, 2007.



38-2333 Juvenile less than 14, admission or confession from interrogation.

38-2333. Juvenile less than 14, admission or confession from interrogation. (a) When the juvenile is less than 14 years of age, no admission or confession resulting from interrogation while in custody or under arrest may be admitted into evidence unless the confession or admission was made following a consultation between the juvenile's parent or attorney as to whether the juvenile will waive the right to an attorney and the right against self-incrimination. It shall be the duty of the facility where the juvenile has been delivered to make a reasonable effort to contact the parent immediately upon the juvenile's arrival unless the parent is the alleged victim or alleged codefendant of the crime under investigation.

(b) When a parent is the alleged victim or alleged codefendant of the crime under investigation and the juvenile is less than 14 years of age, no admission or confession may be admitted into evidence unless the confession or admission resulting from interrogation while in custody or under arrest was made following a consultation between the juvenile and an attorney, or a parent who is not involved in the investigation of the crime, as to whether the juvenile will waive the right to an attorney and the right against self-incrimination. It shall be the duty of the facility where the juvenile has been delivered to make reasonable effort to contact a parent who is not involved in the investigation of the crime immediately upon such juvenile's arrival.

(c) After an attorney has been appointed for the juvenile in the case, the parent may not waive the juvenile's rights.

History: L. 2006, ch. 169, § 33; Jan. 1, 2007.



38-2334 Removing juvenile from custody of parent; probable cause; foster care.

38-2334. Removing juvenile from custody of parent; probable cause; foster care. (a) The court shall not issue the first warrant or enter an order removing a juvenile from the custody of a parent pursuant to this section unless the court first finds probable cause that: (1) (A) The juvenile is likely to sustain harm if not immediately removed from the home;

(B) allowing the juvenile to remain in home is contrary to the welfare of the juvenile; or

(C) immediate placement of the juvenile is in the juvenile's best interest; and

(2) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the juvenile from the juvenile's home or that an emergency exists which threatens the safety of the juvenile. The court shall enter its determination in the warrant or order.

(b) When a juvenile has been in foster care and has been placed at home or allowed a trial home visit for a period of six months or more and is again removed from the home, the court shall again make a determination pursuant to subsection (a).

History: L. 2006, ch. 169, § 34; Jan. 1, 2007.



38-2335 Same; custody of commissioner or secretary for children and families; reasonable efforts to maintain family unit; foster care.

38-2335. Same; custody of commissioner or secretary for children and families; reasonable efforts to maintain family unit; foster care. (a) The court shall not issue the first warrant or enter an order removing a juvenile from the custody of a parent pursuant to this section unless the court first finds probable cause that: (1) (A) The juvenile is likely to sustain harm if not immediately removed from the home;

(B) allowing the juvenile to remain in home is contrary to the welfare of the juvenile; or

(C) immediate placement of the juvenile is in the juvenile's best interest; and

(2) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the juvenile from the juvenile's home or that an emergency exists which threatens the safety of the juvenile. The court shall enter its determination in the warrant or order.

(3) If the juvenile is in the custody of the commissioner, the commissioner shall prepare a report for the court documenting such reasonable efforts.

(4) If the juvenile is in the custody of the secretary for children and families under the Kansas code for the care of children, the secretary shall prepare a report for the court documenting such reasonable efforts.

(5) In all other cases, the person preparing the predisposition report shall include documentation of such reasonable efforts in the report.

(b) If the court determines that reasonable efforts to maintain the family unit and prevent unnecessary removal of a juvenile were not made, the court shall determine whether such reasonable efforts were unnecessary because:

(1) A court of competent jurisdiction has determined that the parent has subjected the juvenile to aggravated circumstances;

(2) a court of competent jurisdiction has determined that the parent has been convicted of a murder of another child of the parent; voluntary manslaughter of another child of the parent; aiding or abetting, attempting, conspiring or soliciting to commit such a murder or such a voluntary manslaughter; or a felony assault that results in serious bodily injury to the juvenile or another child of the parent;

(3) the parental rights of the parent with respect to a sibling have been terminated involuntarily; or

(4) an emergency exists requiring protection of the juvenile and efforts to maintain the family unit and prevent unnecessary removal of the juvenile from the home were not possible.

(c) Nothing in this section shall be construed to prohibit the court from issuing a warrant or entering an order authorizing or requiring removal of the juvenile from the home if the juvenile presents a risk to public safety.

(d) When the juvenile has been in foster care and has been placed at home or allowed a trial home visit for a period of six months or more and is again removed from the home, the court shall again make a determination pursuant to subsections (a) and (b).

History: L. 2006, ch. 169, § 35; L. 2014, ch. 115, § 71; July 1.



38-2336 Proceedings upon filing of complaint.

38-2336. Proceedings upon filing of complaint. Upon the filing of a complaint under this code, the court shall proceed by one of the following methods:

(a) At any time the juvenile is not being detained, the court may issue summons with copies of the complaint attached stating the place of the hearing and time at which the juvenile is required to appear and answer the offenses charged in the complaint. The hearing shall be within 30 days of the date the complaint is filed. The summons and the complaint shall be delivered to a law enforcement agency or a person specially appointed to serve them.

(b) If the juvenile is being detained for a detention hearing as provided in K.S.A. 2015 Supp. 38-2343, and amendments thereto, at the detention hearing a copy of the complaint shall be served on the juvenile and each parent or other person with whom the juvenile has been residing who is in attendance at the hearing and a record of the service made a part of the proceedings. The court shall announce the time that the juvenile is ordered to appear again before the court for further proceedings. If no parent appears at the hearing, the court shall summon the parent or parents as provided in subsection (a).

(c) If the court is without sufficient information to accomplish service of summons, the court may issue a warrant pursuant to K.S.A. 2015 Supp. 38-2342, and amendments thereto.

History: L. 2006, ch. 169, § 36; Jan. 1, 2007.



38-2337 Summons; persons upon whom served; form.

38-2337. Summons; persons upon whom served; form. (a) Persons upon whom served. The summons and a copy of the complaint shall be served on the juvenile; if the juvenile's whereabouts are known, any person having legal custody of the juvenile; the person with whom the juvenile is residing; and any other person designated by the county or district attorney.

(b) Form. The summons shall be issued by the clerk, dated the day it is issued, contain the name of the court, the caption of the case and be in a form that complies with the code.

History: L. 2006, ch. 169, § 37; Jan. 1, 2007.



38-2338 Service of process.

38-2338. Service of process. (a) Summons, notice of hearing or other process may be served pursuant to K.S.A. 60-303, and amendments thereto, or as provided in subsection (b).

(b) Service may be made by first-class mail, addressed to the individual to be served at the usual place of residence of the person with postage prepaid, and is completed upon the person appearing before the court in response thereto. If the person fails to appear when served by first-class mail, the summons, notice or other process shall be pursuant to K.S.A. 60-303, and amendments thereto.

History: L. 2006, ch. 169, § 38; Jan. 1, 2007.



38-2339 Proof of service.

38-2339. Proof of service. Proof of service shall be made as follows:

(a) Personal or residential service. (1) Every officer to whom summons or other process shall be delivered for service within the state shall make written report of the place, manner and date of service of the process.

(2) If the process, by order of the court, is delivered to a person other than an officer for service, the person shall report the place, manner and time of service by affidavit.

(b) Service by mail. The clerk or a deputy clerk shall make service by mail and shall make a written report of the service.

(c) Amendment of report. The judge may allow an amendment of a report of service at any time and upon the terms as are deemed just to correctly reflect the true manner of service.

History: L. 2006, ch. 169, § 39; Jan. 1, 2007.



38-2340 Service of other pleadings.

38-2340. Service of other pleadings. (a) Proceedings upon filing. Upon the filing of a subsequent pleading requesting or indicating the necessity for a hearing, the court shall fix the time and place for the hearing.

(b) Form of notice. The notice of hearing shall be given by the clerk, dated the day it is issued, contain the name of the court and the caption in the case.

(c) Method and report of service. Notice of hearing and motions or other pleadings subsequent to the complaint shall be served and report of service shall be made in the same manner as service of the complaint and summons.

History: L. 2006, ch. 169, § 40; Jan. 1, 2007.



38-2341 Subpoenas and witness fees.

38-2341. Subpoenas and witness fees. (a) A party shall be entitled to the use of subpoenas and other compulsory process to obtain the attendance of witnesses. Except as otherwise provided by this code, the subpoenas and other compulsory process shall be issued and served and the disobedience thereof shall be punished in the same manner as in other civil cases.

(b) The court shall have the power to compel the attendance of witnesses from any county in the state and from out of state for proceedings under this code.

(c) Only witnesses who have been subpoenaed shall be allowed witness fees and mileage. No witness shall be entitled to be paid the fee or mileage before the witness' actual appearance at court.

History: L. 2006, ch. 169, § 41; Jan. 1, 2007.



38-2342 Issuance of warrants.

38-2342. Issuance of warrants. The court may issue a warrant commanding the juvenile be taken into custody if there is probable cause to believe: (a) That an offense was committed and it was committed by the juvenile; (b) the juvenile violated probation, conditional release, conditions of release or placement; or (c) the juvenile has escaped from a facility. The warrant shall designate where or to whom the juvenile is to be taken if the court is not open for the regular conduct of business. The warrant shall describe the offense or violation charged in the complaint or the applicable circumstances of the juvenile's absconding or escaping.

History: L. 2006, ch. 169, § 42; Jan. 1, 2007.



38-2343 Detention hearing; waiver; notice; attorney for juvenile; procedure; removal from custody of parent; audio-video communications.

38-2343. Detention hearing; waiver; notice; attorney for juvenile; procedure; removal from custody of parent; audio-video communications. (a) Basis for extended detention; findings and placement. Whenever a juvenile is taken into custody, the juvenile shall not remain in detention for more than 48 hours, excluding Saturdays, Sundays, legal holidays, and days on which the office of the clerk of the court is not accessible, from the time the initial detention was imposed, unless the court determines after hearing, within the 48-hour period, that further detention is necessary because detention is warranted in light of all relevant factors, including, but not limited to, the criteria listed in K.S.A. 2015 Supp. 38-2331, and amendments thereto, and the juvenile is dangerous to self or others or is not likely to appear for further proceedings.

(1) If the juvenile is in custody on the basis of a new offense which would be a felony or misdemeanor if committed by an adult and no prior judicial determination of probable cause has been made, the court shall determine whether there is probable cause to believe that the juvenile has committed the alleged offense.

(2) If the court finds the juvenile is dangerous to self or others, the juvenile may be detained in a juvenile detention facility or youth residential facility which the court shall designate.

(3) If the court finds the juvenile is not likely to appear for further proceedings, the juvenile may be detained in a juvenile detention facility or youth residential facility which the court shall designate or may be released upon the giving of an appearance bond in an amount specified by the court and on the conditions the court may impose, in accordance with the applicable provisions of article 28 of chapter 22 of the Kansas Statutes Annotated, and amendments thereto.

(4) In the absence of the necessary findings, the court shall order the juvenile released or placed in temporary custody as provided in subsection (g).

(b) Waiver of detention hearing. The detention hearing may be waived in writing by the juvenile and the juvenile's attorney with approval of the court. The right to a detention hearing may be reasserted in writing by the juvenile or the juvenile's attorney or parent at anytime not less than 48 hours prior to trial.

(c) Notice of hearing. Whenever it is determined that a detention hearing is required the court shall immediately set the time and place for the hearing. Except as otherwise provided by subsection (c)(1) of K.S.A. 2015 Supp. 38-2332, and amendments thereto, notice of the detention hearing shall be given at least 24 hours prior to the hearing, unless waived.

When there is insufficient time to give written notice, oral notice may be given and is completed upon filing a certificate of oral notice with the clerk.

(d) Attorney for juvenile. At the time set for the detention hearing if no retained attorney is present to represent the juvenile, the court shall appoint an attorney, and may recess the hearing for 24 hours, excluding Saturdays, Sundays and legal holidays, to obtain attendance of the attorney appointed.

(e) Hearing. The detention hearing is an informal procedure to which the ordinary rules of evidence do not apply. The court may consider affidavits, professional reports and representations of counsel to make the necessary findings, if the court determines that these materials are sufficiently reliable. If probable cause to believe that the juvenile has committed an alleged offense is contested, the court shall allow the opportunity to present contrary evidence or information upon request. If the court orders the juvenile to be detained in a juvenile detention facility, the court shall record the specific findings of fact upon which the order is based.

(f) Rehearing. (1) If detention is ordered and the parent was not notified of the hearing and did not appear and later requests a rehearing, the court shall rehear the matter without unnecessary delay.

(2) Within 14 days of the detention hearing, if the juvenile had not previously presented evidence regarding the determination of probable cause to believe that the juvenile has committed an offense, the juvenile may request a rehearing to contest the determination of probable cause to believe that the juvenile has committed an offense. The rehearing request shall identify evidence or information that the juvenile could not reasonably produce at the detention hearing. If the court determines that the evidence or information could not reasonably be produced at the detention hearing, the court shall rehear the matter without unnecessary delay.

(g) Temporary custody. If the court determines that detention is not necessary but finds that release to the custody of a parent is not in the best interests of the juvenile, the court may place the juvenile in the temporary custody of some suitable person willing to accept temporary custody or the commissioner. Such finding shall be made in accordance with K.S.A. 2015 Supp. 38-2334 and 38-2335, and amendments thereto.

(h) Audio-video communications. Detention hearings may be conducted by two-way electronic audio-video communication between the juvenile and the judge in lieu of personal presence of the juvenile or the juvenile's attorney in the courtroom from any location within Kansas in the discretion of the court. The juvenile may be accompanied by the juvenile's attorney during such proceedings or the juvenile's attorney may be personally present in court as long as a means of confidential communication between the juvenile and the juvenile's attorney is available.

History: L. 2006, ch. 169, § 43; L. 2010, ch. 135, § 51; L. 2012, ch. 69, § 2; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 11, § 8, but that version was repealed by L. 2010, ch. 135, § 225.



38-2344 First appearance; plea.

38-2344. First appearance; plea. (a) When the juvenile appears without an attorney in response to a complaint, the court shall inform the juvenile of the following:

(1) The nature of the charges in the complaint;

(2) the right to hire an attorney of the juvenile's own choice;

(3) the duty of the court to appoint an attorney for the juvenile if no attorney is hired by the juvenile or parent; and

(4) that the court may require the juvenile or parent to pay the expense of a court appointed attorney.

Upon request the court shall give the juvenile or parent an opportunity to hire an attorney. If no request is made or the juvenile or parent is financially unable to hire an attorney, the court shall forthwith appoint an attorney for the juvenile. The court shall afford the juvenile an opportunity to confer with the attorney before requiring the juvenile to plead to the allegations of the complaint.

(b) When the juvenile appears with an attorney in response to a complaint, the court shall require the juvenile to plead guilty, nolo contendere or not guilty to the allegations stated in the complaint, unless there is an application for and approval of an immediate intervention program. Prior to making this requirement, the court shall inform the juvenile of the following:

(1) The nature of the charges in the complaint;

(2) the right of the juvenile to be presumed innocent of each charge;

(3) the right to jury trial without unnecessary delay;

(4) the right to confront and cross-examine witnesses appearing in support of the allegations of the complaint;

(5) the right to subpoena witnesses;

(6) the right of the juvenile to testify or to decline to testify; and

(7) the sentencing alternatives the court may select as the result of the juvenile being adjudicated a juvenile offender.

(c) If the juvenile pleads guilty to the allegations contained in a complaint or pleads nolo contendere, the court shall determine, before accepting the plea and entering a sentence: (1) That there has been a voluntary waiver of the rights enumerated in subsections (b)(2), (3), (4), (5) and (6); and (2) that there is a factual basis for the plea.

(d) If the juvenile pleads not guilty, the court shall schedule a time and date for trial to the court.

(e) First appearance may be conducted by two-way electronic audio-video communication between the juvenile and the judge in lieu of personal presence of the juvenile or the juvenile's attorney in the courtroom from any location within Kansas in the discretion of the court. The juvenile may be accompanied by the juvenile's attorney during such proceedings or the juvenile's attorney may be personally present in court as long as a means of confidential communication between the juvenile and the juvenile's attorney is available.

History: L. 2006, ch. 169, § 44; L. 2011, ch. 60, § 4; July 1.



38-2345 Nolo contendere.

38-2345. Nolo contendere. A plea of nolo contendere is a formal declaration that the juvenile does not contest the charge. When a plea of nolo contendere is accepted the court shall adjudicate the juvenile to be a juvenile offender. The plea cannot be used against the juvenile as an admission in any other action based on the same act.

History: L. 2006, ch. 169, § 45; Jan. 1, 2007.



38-2346 Immediate intervention programs.

38-2346. Immediate intervention programs. (a) Except as provided in subsection (b), each county or district attorney may adopt a policy and establish guidelines for an immediate intervention program by which a juvenile may avoid prosecution. In addition to the county or district attorney adopting policies and guidelines for the immediate intervention programs, the court, the county or district attorney and the director of the intake and assessment center, pursuant to a written agreement, may develop local programs to:

(1) Provide for the direct referral of cases by the county or district attorney or the intake and assessment worker, or both, to youth courts, restorative justice centers, hearing officers or other local programs as sanctioned by the court.

(2) Allow intake and assessment workers to issue a summons, as defined in subsection (e) or if the county or district attorney has adopted appropriate policies and guidelines, allow law enforcement officers to issue such a summons.

(3) Allow the intake and assessment centers to directly purchase services for the juvenile and the juvenile's family.

(4) Allow intake and assessment workers to direct the release of a juvenile prior to a detention hearing after the completion of the intake and assessment process if the juvenile intake and assessment worker has reason to believe that if released the juvenile will appear for further proceedings and is not dangerous to self or others.

(b) An immediate intervention program shall provide that an alleged juvenile offender is ineligible for such program if the juvenile faces pending charges as a juvenile offender, for committing acts which, if committed by an adult, would constitute:

(1) A violation of K.S.A. 8-1567, and amendments thereto, and the juvenile: (A) Has previously participated in an immediate intervention program instead of prosecution of a complaint alleging a violation of that statute or an ordinance of a city in this state which prohibits the acts prohibited by that statute; (B) has previously been adjudicated of a violation of that statute or a violation of a law of another state or of a political subdivision of this or any other state, which law prohibits the acts prohibited by that statute; or (C) during the time of the alleged violation was involved in a motor vehicle accident or collision resulting in personal injury or death; or

(2) a violation of an off-grid crime, a severity level 1, 2 or 3 felony for nondrug crimes, a drug severity level 1 or 2 felony for drug crimes committed prior to July 1, 2012, or a drug severity level 1, 2 or 3 felony for drug crimes committed on or after July 1, 2012.

(c) An immediate intervention program may include a stipulation, agreed to by the juvenile, the juvenile's attorney and the attorney general or county or district attorney, of the facts upon which the charge is based and a provision that if the juvenile fails to fulfill the terms of the specific immediate intervention agreement and the immediate intervention proceedings are resumed, the proceedings, including any proceedings on appeal, shall be conducted on the record of the stipulation of facts.

(d) The county or district attorney may require the parent of a juvenile to be a part of the immediate intervention program.

(e) "Summons" means a written order issued by an intake and assessment worker or a law enforcement officer directing that a juvenile appear before a designated court at a stated time and place to answer a pending charge.

(f) The provisions of this section shall not be applicable in judicial districts that adopt district court rules pursuant to K.S.A. 20-342, and amendments thereto, for the administration of immediate intervention programs by the district court.

History: L. 2006, ch. 169, § 46; L. 2012, ch. 150, § 45; July 1.



38-2347 Prosecution as an adult; extended jurisdiction juvenile prosecution; burden of proof; authorization.

38-2347. Prosecution as an adult; extended jurisdiction juvenile prosecution; burden of proof; authorization.  (a) (1) Except as otherwise provided in this section, at any time after commencement of proceedings under this code against a juvenile and prior to the beginning of an evidentiary hearing at which the court may enter a sentence as provided in K.S.A. 2015 Supp. 38-2356, and amendments thereto, the county or district attorney or the county or district attorney's designee may file a motion requesting that the court authorize prosecution of the juvenile as an adult under the applicable criminal statute. The juvenile shall be presumed to be a juvenile unless good cause is shown to prosecute the juvenile as an adult. No juvenile less than 12 years of age shall be prosecuted as an adult.

(2) The alleged juvenile offender shall be presumed to be an adult if the alleged juvenile offender was: (A) 14, 15, 16 or 17 years of age at the time of the offense or offenses alleged in the complaint, if any such offense: (i) If committed by an adult, would constitute an off-grid crime, a person felony or a nondrug severity level 1 through 6 felony; (ii) committed prior to July 1, 2012, if committed by an adult prior to July 1, 2012, would constitute a drug severity level 1, 2 or 3 felony; (iii) committed on or after July 1, 2012, if committed by an adult on or after July 1, 2012, would constitute a drug severity level 1, 2, 3 or 4 felony; or (iv) was committed while in possession of a firearm; or (B) charged with a felony or with more than one offense, one or more of which constitutes a felony, after having been adjudicated or convicted in a separate juvenile proceeding as having committed an offense which would constitute a felony if committed by an adult and the adjudications or convictions occurred prior to the date of the commission of the new act charged and prior to the beginning of an evidentiary hearing at which the court may enter a sentence as provided in K.S.A. 2015 Supp. 38-2356, and amendments thereto. If the juvenile is presumed to be an adult, the burden is on the juvenile to rebut the presumption by a preponderance of the evidence.

(3) At any time after commencement of proceedings under this code against a juvenile offender and prior to the beginning of an evidentiary hearing at which the court may enter a sentence as provided in K.S.A. 2015 Supp. 38-2356, and amendments thereto, the county or district attorney or the county or district attorney's designee may file a motion requesting that the court designate the proceedings as an extended jurisdiction juvenile prosecution.

(4) If the county or district attorney or the county or district attorney's designee files a motion to designate the proceedings as an extended jurisdiction juvenile prosecution and the juvenile was 14, 15, 16 or 17 years of age at the time of the offense or offenses alleged in the complaint and: (A) Charged with an offense: (i) If committed by an adult, would constitute an off-grid crime, a person felony or a nondrug severity level 1 through 6 felony; (ii) committed prior to July 1, 2012, if committed by an adult prior to July 1, 2012, would constitute a drug severity level 1, 2 or 3 felony; (iii) committed on or after July 1, 2012, if committed by an adult on or after July 1, 2012, would constitute a drug severity level 1, 2, 3 or 4 felony; or (iv) was committed while in possession of a firearm; or (B) charged with a felony or with more than, one offense, one or more of which constitutes a felony, after having been adjudicated or convicted in a separate juvenile proceeding as having committed an act which would constitute a felony if committed by an adult and the adjudications or convictions occurred prior to the date of the commission of the new offense charged, the burden is on the juvenile to rebut the designation of an extended jurisdiction juvenile prosecution by a preponderance of the evidence. In all other motions requesting that the court designate the proceedings as an extended jurisdiction juvenile prosecution, the juvenile is presumed to be a juvenile. The burden of proof is on the prosecutor to prove the juvenile should be designated as an extended jurisdiction juvenile.

(b) The motion also may contain a statement that the prosecuting attorney will introduce evidence of the offenses alleged in the complaint and request that, on hearing the motion and authorizing prosecution as an adult or designating the proceedings as an extended jurisdiction juvenile prosecution under this code, the court may make the findings required in a preliminary examination provided for in K.S.A. 22-2902, and amendments thereto, and the finding that there is no necessity for further preliminary examination.

(c) (1) Upon receiving the motion, the court shall set a time and place for hearing. The court shall give notice of the hearing to the juvenile, each parent, if service is possible, and the attorney representing the juvenile. The motion shall be heard and determined prior to any further proceedings on the complaint.

(2) At the hearing, the court shall inform the juvenile of the following:

(A) The nature of the charges in the complaint;

(B) the right of the juvenile to be presumed innocent of each charge;

(C) the right to trial without unnecessary delay and to confront and cross-examine witnesses appearing in support of the allegations of the complaint;

(D) the right to subpoena witnesses;

(E) the right of the juvenile to testify or to decline to testify; and

(F) the sentencing alternatives the court may select as the result of the juvenile being prosecuted under an extended jurisdiction juvenile prosecution.

(d) If the juvenile fails to appear for hearing on the motion after having been served with notice of the hearing, the court may hear and determine the motion in the absence of the juvenile. If the court is unable to obtain service of process and give notice of the hearing, the court may hear and determine the motion in the absence of the alleged juvenile offender after having given notice of the hearing at least once a week for two consecutive weeks in the official county newspaper of the county where the hearing will be held.

(e) In determining whether or not prosecution as an adult should be authorized or designating the proceeding as an extended jurisdiction juvenile prosecution, the court shall consider each of the following factors:

(1) The seriousness of the alleged offense and whether the protection of the community requires prosecution as an adult or designating the proceeding as an extended jurisdiction juvenile prosecution;

(2) whether the alleged offense was committed in an aggressive, violent, premeditated or willful manner;

(3) whether the offense was against a person or against property. Greater weight shall be given to offenses against persons, especially if personal injury resulted;

(4) the number of alleged offenses unadjudicated and pending against the juvenile;

(5) the previous history of the juvenile, including whether the juvenile had been adjudicated a juvenile offender under this code or the Kansas juvenile justice code and, if so, whether the offenses were against persons or property, and any other previous history of antisocial behavior or patterns of physical violence;

(6) the sophistication or maturity of the juvenile as determined by consideration of the juvenile's home, environment, emotional attitude, pattern of living or desire to be treated as an adult;

(7) whether there are facilities or programs available to the court which are likely to rehabilitate the juvenile prior to the expiration of the court's jurisdiction under this code; and

(8) whether the interests of the juvenile or of the community would be better served by criminal prosecution or extended jurisdiction juvenile prosecution.

The insufficiency of evidence pertaining to any one or more of the factors listed in this subsection, in and of itself, shall not be determinative of the issue. Subject to the provisions of K.S.A. 2015 Supp. 38-2354, and amendments thereto, written reports and other materials relating to the juvenile's mental, physical, educational and social history may be considered by the court.

(f) (1) The court may authorize prosecution as an adult upon completion of the hearing if the court finds from a preponderance of the evidence that the alleged juvenile offender should be prosecuted as an adult for the offense charged. In that case, the court shall direct the alleged juvenile offender be prosecuted under the applicable criminal statute and that the proceedings filed under this code be dismissed.

(2) The court may designate the proceeding as an extended jurisdiction juvenile prosecution upon completion of the hearing if the juvenile has failed to rebut the presumption or the court finds from a preponderance of the evidence that the juvenile should be prosecuted under an extended jurisdiction juvenile prosecution.

(3) After a proceeding in which prosecution as an adult is requested pursuant to subsection (a)(2), and prosecution as an adult is not authorized, the court may designate the proceedings to be an extended jurisdiction juvenile prosecution.

(4) A juvenile who is the subject of an extended jurisdiction juvenile prosecution shall have the right to a trial by jury, to the effective assistance of counsel and to all other rights of a defendant pursuant to the Kansas code of criminal procedure. Each court shall adopt local rules to establish the basic procedures for extended jurisdiction juvenile prosecution in such court's jurisdiction.

(g) If the juvenile is present in court and the court also finds from the evidence that it appears a felony has been committed and that there is probable cause to believe the felony has been committed by the juvenile, the court may direct that there is no necessity for further preliminary examination on the charges as provided for in K.S.A. 22-2902, and amendments thereto. In that case, the court shall order the juvenile bound over to the district judge having jurisdiction to try the case.

(h) If the juvenile is convicted, the authorization for prosecution as an adult shall attach and apply to any future prosecutions of the juvenile which are or would be cognizable under this code. If the juvenile is not convicted, the authorization for prosecution as an adult shall not attach and shall not apply to future prosecutions of the juvenile which are or would be cognizable under this code.

(i) If the juvenile is prosecuted as an adult under subsection (a)(2) and is not convicted in adult court of an offense listed in subsection (a)(2) but is convicted or adjudicated of a lesser included offense, the juvenile shall be a juvenile offender and receive a sentence pursuant to K.S.A. 2015 Supp. 38-2361, and amendments thereto.

History: L. 2006, ch. 169, § 47; L. 2012, ch. 150, § 46; L. 2014, ch. 126, § 6; July 1.



38-2348 Proceedings to determine competency.

38-2348. Proceedings to determine competency. (a) For the purpose of this section, a person charged as a juvenile is incompetent for adjudication as a juvenile offender if, because of mental illness or defect, such person is unable to:

(1) Understand the nature and purpose of the proceedings; or

(2) make or assist in making a defense.

Whenever the words "competent," "competency," "incompetent" and "incompetency" are used without qualification in this code, such words shall refer to the standard for incompetency described in this subsection.

(b) (1) If at any time after such person has been charged as a juvenile there is reason to believe that the juvenile is incompetent for adjudication as a juvenile offender, the proceedings shall be suspended and the court before whom the case is pending shall conduct a hearing to determine the competency of the juvenile. Such a hearing may be held upon the motion of the juvenile's attorney or the prosecuting attorney, or upon the court's own motion.

(2) The court shall determine the issue of competency. To facilitate in this determination, the court may: (A) Appoint a licensed psychiatrist or psychologist to examine the juvenile; or (B) designate a private or public mental health facility to conduct a psychiatric or psychological examination and report to the court. If the examining psychiatrist, psychologist or private or public mental health facility determines that further examination is necessary, the court may commit the juvenile for not more than 60 days to any appropriate public or private institution for examination and report to the court. For good cause shown, the commitment may be extended for another 60 days. No statement made by the juvenile in the course of any examination provided for by this section, whether the examination is with or without the consent of the juvenile, shall be admitted in evidence against the juvenile in any hearing.

(3) Unless the court finds the attendance of the juvenile would be injurious to the juvenile's health, the juvenile shall be present personally at all proceedings under this section.

(c) If the juvenile is found to be competent, the proceedings which have been suspended shall be resumed.

(d) If the juvenile is found to be incompetent, the juvenile shall remain subject to the jurisdiction of the court and shall be committed for evaluation and treatment pursuant to K.S.A. 2015 Supp. 38-2349 and 38-2350, and amendments thereto. One or both parents of the juvenile may be ordered to pay child support pursuant to the Kansas child support guidelines. Upon application of the juvenile and in the discretion of the court, the juvenile may be released to any appropriate private institution upon terms and conditions prescribed by the court.

(e) If at any time after proceedings have been suspended under this section, there are reasonable grounds to believe that a juvenile who has been adjudged incompetent is now competent, the court in which the case is pending shall conduct a hearing to determine the juvenile's present mental condition. Reasonable notice of the hearings shall be given to the prosecuting attorney, the juvenile and the juvenile's attorney of record, if any. If the court, following the hearing, finds the juvenile to be competent, the pending proceedings shall be resumed.

History: L. 2006, ch. 169, § 48; Jan. 1, 2007.



38-2349 Same; commitment of incompetent.

38-2349. Same; commitment of incompetent. (a) A juvenile who is found to be incompetent pursuant to K.S.A. 2015 Supp. 38-2348, and amendments thereto, shall be committed for evaluation and treatment to any appropriate public or private institution for a period not to exceed 90 days. Within 90 days of the juvenile's commitment to the institution, the chief medical officer of the institution shall certify to the court whether the juvenile has a substantial probability of attaining competency for hearing in the foreseeable future.

(b) If the chief medical officer of the institution certifies that a probability of attaining competency does exist, the court shall order the juvenile to remain in an appropriate public or private institution until the juvenile attains competency or for a period of six months from the date of the original commitment, whichever occurs first. If the juvenile does not attain competency within six months from the date of the original commitment, the court shall order the county or district attorney to commence proceedings pursuant to article 29 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto. If the juvenile appears to have attained competency, the institution shall promptly notify the court in which the case is pending. Upon notice the court shall hold a hearing to determine competency pursuant to subsection (e) of K.S.A. 2015 Supp. 38-2348, and amendments thereto.

(c) If the chief medical officer of the institution certifies that a probability of attaining competency does not exist, the court shall order the county or district attorney to commence proceedings pursuant to article 29 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2006, ch. 169, § 49; Jan. 1, 2007.



38-2350 Same; juvenile not mentally ill person.

38-2350. Same; juvenile not mentally ill person. (a) If, after proceedings as required by K.S.A. 2015 Supp. 38-2349, and amendments thereto, it is determined that a juvenile who has been found incompetent is not a mentally ill person subject to involuntary commitment for care and treatment as defined in subsection (f) of K.S.A. 59-2946, and amendments thereto, the juvenile shall remain in the institution where committed pursuant to K.S.A. 2015 Supp. 38-2348, and amendments thereto. The secretary for children and families shall promptly notify the court in which the proceedings are pending and the commissioner of the result of the proceedings. The court shall then proceed pursuant to subsection (c).

(b) If a juvenile has been found to be a mentally ill person and committed to a state psychiatric hospital for evaluation and treatment pursuant to K.S.A. 2015 Supp. 38-2349, and amendments thereto, but thereafter is to be discharged because such juvenile is not a mentally ill person subject to involuntary commitment for care and treatment as defined in subsection (f) of K.S.A. 59-2946, and amendments thereto, the treatment facility shall promptly notify the court in which the proceedings are pending that the juvenile is to be discharged. The court shall then proceed pursuant to subsection (c).

(c) Unless the court finds pursuant to subsection (c) of K.S.A. 2015 Supp. 38-2348, and amendments thereto, that the proceedings shall be resumed, within seven days after receiving notice pursuant to subsection (a) or (b), the court shall order the juvenile to be discharged from commitment and shall dismiss the charges without prejudice. The period of limitation for the prosecution for the crime charged shall not continue to run until the juvenile has been determined to have attained competency pursuant to subsection (e) of K.S.A. 2015 Supp. 38-2348, and amendments thereto.

History: L. 2006, ch. 169, § 50; L. 2010, ch. 135, § 52; L. 2014, ch. 115, § 72; July 1.



38-2351 Duty of parents and others to appear at all proceedings involving alleged juvenile offender; failure, contempt.

38-2351. Duty of parents and others to appear at all proceedings involving alleged juvenile offender; failure, contempt. (a) Any parent or person with whom a juvenile resides who is served with a summons as provided in K.S.A. 2015 Supp. 38-2337, and amendments thereto, shall appear with the juvenile at all proceedings concerning the juvenile, unless excused by the court having jurisdiction of the matter.

(b) Any person required by this code to be present at all juvenile proceedings who fails to comply, without good cause, with the provisions of subsection (a) may be proceeded against for indirect contempt of court pursuant to the provisions of K.S.A. 20-1204a et seq., and amendments thereto.

(c) As used in this section, "good cause" for failing to appear includes, but is not limited to, a situation where a parent:

(1) Does not have physical custody of the juvenile and resides outside of Kansas;

(2) has physical custody of the juvenile, but resides outside of Kansas and appearing in court will result in undue hardship to such parent; or

(3) resides in Kansas, but is outside of the state at the time of the juvenile proceeding for reasons other than avoiding appearance before the court and appearing in court will result in undue hardship to such parent.

(d) If the parent of any juvenile cannot be found or fails to appear, the court may proceed with the case without the presence of such parent.

History: L. 2006, ch. 169, § 51; Jan. 1, 2007.



38-2352 Time of hearing.

38-2352. Time of hearing. All cases filed under the code shall be heard without unnecessary delay. Continuances may be granted to either party for good cause shown.

History: L. 2006, ch. 169, § 52; Jan. 1, 2007.



38-2353 Hearings; open to the public; restrictions.

38-2353. Hearings; open to the public; restrictions. (a) All hearings shall be open to the public, unless the judge determines that opening the hearing to the public is not in the best interests of the victim or of any juvenile who at the time of the alleged offense was less than 16 years of age.

(b) If the court determines that opening the court proceedings to the public is not in the best interest of the juvenile, the court may exclude all persons except the juvenile, the juvenile's parents, attorneys for parties, officers of the court, the witness testifying and the victim, as defined in subsection (b) of K.S.A. 74-7333, and amendments thereto, or such members of the victim's family, as defined in subsection (c)(2) of K.S.A. 74-7335, and amendments thereto, as the court deems appropriate. Upon agreement of all parties, the court shall allow other persons to attend the hearing unless the court finds the presence of the persons would be disruptive to the proceedings.

(c) As used in this section, "hearings" shall include detention, first appearance, adjudicatory, sentencing and all other hearings held under this code. Nothing in this section shall limit the judge's authority to sequester witnesses.

History: L. 2006, ch. 169, § 53; Jan. 1, 2007.



38-2354 Rules of evidence.

38-2354. Rules of evidence. Except as provided in K.S.A. 2015 Supp. 38-2343 and 38-2360, and amendments thereto, the rules of evidence of the code of civil procedure shall apply in all hearings pursuant to this code. The presiding judge shall not consider, read or rely upon any report not properly admitted according to the rules of evidence.

History: L. 2006, ch. 169, § 54; L. 2012, ch. 69, § 3; July 1.



38-2355 Degree of proof.

38-2355. Degree of proof. In all proceedings on complaints pursuant to the code the state must prove beyond a reasonable doubt that the juvenile committed the act or acts charged in the complaint or a lesser included offense as defined in subsection (b) of section K.S.A. 2015 Supp. 21-5109, and amendments thereto.

History: L. 2006, ch. 169, § 55; L. 2011, ch. 30, § 166; July 1.



38-2356 Adjudication.

38-2356. Adjudication. (a) If the court finds that the evidence fails to prove an offense charged or a lesser included offense as defined in subsection (b) of K.S.A. 2015 Supp. 21-5109, and amendments thereto, the court shall enter an order dismissing the charge.

(b) If the court finds that the juvenile committed the offense charged or a lesser included offense as defined in subsection (b) of K.S.A. 2015 Supp. 21-5109, and amendments thereto, the court shall adjudicate the juvenile to be a juvenile offender and may issue a sentence as authorized by this code.

(c) If the court finds that the juvenile committed the acts constituting the offense charged or a lesser included offense as defined in subsection (b) of K.S.A. 2015 Supp. 21-5109, and amendments thereto, but is not responsible because of mental disease or defect, the juvenile shall not be adjudicated as a juvenile offender and shall be committed to the custody of the secretary for aging and disability services and placed in a state hospital. The juvenile's continued commitment shall be subject to annual review in the manner provided by K.S.A. 22-3428a, and amendments thereto, for review of commitment of a defendant suffering from mental disease or defect, and the juvenile may be discharged or conditionally released pursuant to that section. The juvenile also may be discharged or conditionally released in the same manner and subject to the same procedures as provided by K.S.A. 22-3428, and amendments thereto, for discharge of or granting conditional release to a defendant found suffering from mental disease or defect. If the juvenile violates any conditions of an order of conditional release, the juvenile shall be subject to contempt proceedings and returned to custody as provided by K.S.A. 22-3428b, and amendments thereto.

(d) A copy of the court's order shall be sent to the school district in which the juvenile offender is enrolled or will be enrolled.

History: L. 2006, ch. 169, § 56; L. 2011, ch. 30, § 167; L. 2014, ch. 115, § 73; July 1.



38-2357 Jury trials in certain cases.

38-2357. Jury trials in certain cases. (a) Method of trial. A juvenile is entitled to a trial by one of the following means:

(1) The trial of a felony or misdemeanor case shall be to the court unless the juvenile requests a jury trial in writing within 30 days from the date of the juvenile's entry of a plea of not guilty. The time requirement provided in this subsection regarding when a jury trial shall be requested may be waived in the discretion of the court upon a finding that imposing such a time requirement would cause undue hardship or prejudice to the juvenile.

(A) A jury in a felony case shall consist of 12 members. However, the parties may agree in writing, at any time before the verdict, with the approval of the court, that the jury shall consist of any number less than 12.

(B) A jury in a misdemeanor case shall consist of six members.

(C) When the trial is to a jury, questions of law shall be decided by the court and issues of fact shall be determined by the jury.

(D) Except as otherwise provided by law, the rules and procedures applicable to jury trials in felony cases shall apply to jury trials in misdemeanor cases.

(2) The trial of cigarette or tobacco infraction or traffic infraction cases shall be to the court.

(b) Selection of jury panel. (1) When a jury trial is held, the judge shall summon from the source and in the manner provided for the summoning of other petit jurors in the district court in the county. A sufficient number of jurors shall be called so that after the exercise of peremptory challenges, as provided in this section, there will remain a sufficient number of jurors to enable the court to cause 12 jurors to be sworn in felony cases and six jurors to be sworn in misdemeanor cases. When drawn, a list of prospective jurors and their addresses shall be filed in the office of the clerk of the court and shall be a public record. The qualifications of jurors and grounds for exemption from jury service in civil cases shall be applicable in juvenile trials, except as otherwise provided by law. An exemption from service on a jury is not a basis for challenge, but is the privilege of the person exempted.

(2) The county or district attorney and the juvenile's attorney shall conduct the examination of prospective jurors. The court may conduct an additional examination. The court may limit the examination by the juvenile's attorney or the county or district attorney if the court believes such examination to be harassment, is causing unnecessary delay or serves no useful purpose.

(3) Each party may challenge any prospective juror for cause. All challenges for cause must be made before the jury is sworn to try the case. Challenges for cause shall be tried by the court. A juror may be challenged for cause on any of the following grounds:

(A) The juror is related to the juvenile, or a person alleged to have been injured by the offense charged or the person on whose complaint the adjudication was begun, by consanguinity within the sixth degree, or is the spouse of any person so related.

(B) The juror is the attorney, client, employer, employee, landlord, tenant, debtor, creditor or a member of the household of the juvenile or a person alleged to have been injured by the offense charged or the person on whose complaint the adjudication was instituted.

(C) The juror is or has been a party adverse to the juvenile or the juvenile's parents in a civil action, or has complained against the juvenile in an adjudication or been accused by the juvenile in a criminal prosecution.

(D) The juror has served on a public body which has inquired into the events that are the subject of the adjudication or on any other investigatory body which inquired into the facts of the offense charged.

(E) The juror was a witness to the act or acts alleged to constitute the offense.

(F) The juror occupies a fiduciary relationship to the juvenile or the juvenile's parents or a person alleged to have been injured by the offense or the person on whose complaint the adjudication was instituted.

(G) The juror's state of mind with reference to the case or any of the parties is such that the court determines there is doubt that the juror can act impartially and without prejudice to the substantial rights of any party.

(4) Peremptory challenges shall be allowed as follows:

(A) Each juvenile charged with an offense which, if committed by an adult, would constitute:

(i)  An off-grid felony or a nondrug or drug felony ranked at severity level 1 shall be allowed 12 peremptory challenges;

(ii) a nondrug felony ranked at severity level 2, 3, 4, 5 or 6, or a drug felony ranked at severity level 2 or 3, shall be allowed eight peremptory challenges;

(iii) an unclassified felony, a nondrug severity level 7, 8, 9 or 10, or a drug severity level 4 felony, shall be allowed six peremptory challenges; and

(iv) a misdemeanor shall be allowed three peremptory challenges.

(B) The state shall be allowed the same number of peremptory challenges as all juveniles.

(C) The most serious penalty offense charged against each juvenile furnishes the criterion for determining the allowed number of peremptory challenges for that juvenile.

(D) Additional peremptory challenges shall not be allowed when separate counts are charged in the complaint.

(5) After the parties have interposed all of their challenges to jurors, or have waived further challenges, the jury shall be sworn to try the case.

(6) A trial judge may empanel one or more alternate or additional jurors whenever, in the judge's discretion, the judge believes it advisable to have such jurors available to replace jurors who, prior to the time the jury retires to consider its verdict, become or are found to be unable to perform their duties. Such jurors shall be selected in the same manner, have the same qualifications and be subject to the same examination and challenges and take the same oath and have the same functions, powers and privileges as the regular jurors. Such jurors may be selected at the same time as the regular jurors or after the jury has been empaneled and sworn, in the judge's discretion. Each party shall be entitled to one peremptory challenge to such alternate jurors. Such alternate jurors shall be seated near the other jurors, with equal power and facilities for seeing and hearing the proceedings in the case, and they must attend at all times upon the trial of the cause in company with the other jurors. They shall obey the orders of and be bound by the admonition of the court upon each adjournment, but if the regular jurors are ordered to be kept in custody during the trial of the cause, such alternate jurors also shall be kept in confinement with the other jurors. Upon final submission of the case to the jury, the alternate jurors may be discharged or they may be retained separately and not discharged until the final decision of the jury. If the alternate jurors are not discharged on final submission of the case and if any regular juror shall be discharged from jury service in any such action prior to the jury reaching its verdict, the court shall draw the name of an alternate juror who shall replace the juror so discharged and be subject to the same rules and regulations as though such juror had been selected as one of the original jurors.

(7) Any objection to the manner in which a jury panel has been selected or drawn shall be raised by a motion to discharge the jury panel. The motion shall be made at least five days prior to the date set for trial if the names and addresses of the panel members and the grounds for objection thereto are known to the parties or can be learned by an inspection of the records of the clerk of the district court at that time; in other cases the motion must be made prior to the time when the jury is sworn to try the case. For good cause shown, the court may entertain the motion at any time thereafter. The motion shall be in writing and shall state facts which, if true, show that the jury panel was improperly selected or drawn. If the motion states facts which, if true, show that the jury panel was improperly selected or drawn, it shall be the duty of the court to conduct a hearing. The burden of proof shall be on the movant. If the court finds that the jury panel was improperly selected or drawn, the court shall order the jury panel discharged and the selection or drawing of a new panel in the manner provided by law.

(8) If a juror has personal knowledge of any fact material to the case, the juror must inform the court and shall not speak of such fact to other jurors out of court. If a juror has personal knowledge of a fact material to the case, gained from sources other than evidence presented at trial and shall speak of such fact to other jurors without the knowledge of the court or the juvenile, the juror may be adjudged in contempt and punished accordingly.

(c) View of place of offense. Whenever in the opinion of the court it is proper for the jurors to have a view of the place in which any material fact occurred, it may order them to be conducted in a body under the charge of an officer to the place, which shall be shown to them by some person appointed by the court for that purpose. They may be accompanied by the juvenile, the juvenile's attorney and the county or district attorney. While the jurors are thus absent, no person other than the officer and the person appointed to show them the place shall speak to them on any subject connected with the trial. The officer or person appointed to show them the place shall speak to the jurors only to the extent necessary to conduct them to and identify the place or thing in question.

(d) Submission of case to the jury. (1) At the close of the evidence, or at such earlier time during the trial as the judge reasonably directs, any party may file written requests that the court instruct the jury on the law as set forth in the requests.

(A) The judge shall instruct the jury at the close of the evidence before argument and the judge, in the judge's discretion, after the opening statements, may instruct the jury on such matters as in the judge's opinion will assist the jury in considering the evidence as it is presented.

(B) The judge shall instruct the jury as to the offense charged and any lesser included offense in cases where there is some evidence which would reasonably justify an adjudication for some lesser included offense that is:

(i) A lesser degree of the same offense;

(ii) an offense where all elements of the lesser offense are identical to some of the elements of the offense charged;

(iii) an attempt to commit the offense charged; or

(iv) an attempt to commit an offense defined under subsection (d)(1)(B)(i) or (ii).

(C) The court shall pass upon the objections to the instructions and shall either give each instruction as requested or proposed or refuse to do so, or give the requested instruction with modification. All instructions given or requested must be filed as a part of the record of the case. The court reporter shall record all objections to the instructions given or refused by the court, together with modifications made, and the rulings of the court. No party may assign as error the giving or failure to give an instruction, including a lesser included offense instruction, unless the party objects thereto before the jury retires to consider its verdict. The attorney making the objection shall specify the matter to which the party objects and the basis of the objection unless the instruction or the failure to give an instruction is clearly erroneous. Opportunity shall be given to make the objections out of the hearing of the jury.

(2) When the jury has been instructed, unless the case is submitted to the jury on either side or on both sides without argument, the county or district attorney may commence and may conclude the argument. If there is more than one alleged juvenile offender, the court shall determine their relative order in presentation of evidence and argument. In arguing the case, comment may be made upon the law of the case as given in the instructions, as well as upon the evidence.

(e) Motion for judgment of acquittal. (1) The court on motion of a juvenile or on its own motion shall order the entry of judgment of acquittal of one or more offenses charged in the complaint after the evidence on either side is closed if the evidence is insufficient to sustain a finding of guilt for such offense or offenses. If a juvenile's motion for judgment of acquittal at the close of the evidence offered by the county or district attorney is not granted, the juvenile may offer evidence without having reserved the right.

(2) If a motion for judgment of acquittal is made at the close of all the evidence, the court may reserve decision on the motion, submit the case to the jury and decide the motion either before the jury returns a verdict or after it returns a verdict of guilty or is discharged without having returned a verdict.

(3) If the jury returns a verdict of guilty or is discharged without having returned a verdict, a motion for judgment of acquittal may be made or renewed within seven days after the jury is discharged or within such further time as the court may fix during the seven-day period. If a verdict of guilty is returned, the court may on such motion set aside the verdict and enter judgment of acquittal. It shall not be necessary to the making of such a motion that a similar motion has been made prior to the submission of the case to the jury.

(f) Jury deliberation. (1) When the case is finally submitted to the jury, they shall retire for deliberation. They must be kept together in some convenient place under charge of a duly sworn officer until they agree upon a verdict, or are discharged by the court, subject to the discretion of the court to permit them to separate temporarily at night, and at their meals. The officer in charge of the jury shall not communicate to the jury, or allow any communications to be made to them, unless by order of the court; and before their verdict is rendered, the officer in charge of the jury shall not communicate to any person the state of their deliberations, or the verdict agreed upon. No person other than members of the jury shall be present in the jury room during deliberations.

(2) If the jury is permitted to separate, either during the trial or after the case is submitted to them, they shall be admonished by the court that it is their duty not to converse with, or allow themselves to be addressed by any other person on any subject of the trial, and that it is their duty not to form or express an opinion thereon until the case is finally submitted to them, and that such admonition shall apply to every subsequent separation of the jury.

(3) After the jury has retired for deliberation, if they desire to be informed as to any part of the law or evidence arising in the case, they may request the officer to conduct them to the court, where the information on the point of the law shall be given, or the evidence shall be read or exhibited to them in the presence of the juvenile, unless the juvenile is voluntarily absent, and the juvenile's attorney, after notice to the county or district attorney.

(4) The jury may be discharged by the court on account of the sickness of a juror or other accident or calamity, or other necessity to be found by the court requiring their discharge, or by consent of both parties, or after they have been kept together until it satisfactorily appears that there is no probability of their agreeing.

(g) Verdict, procedure. The verdict shall be written, signed by the presiding juror and read by the clerk to the jury, and the inquiry made whether it is the jury's verdict. If any juror disagrees, the jury must be sent out again; but if no disagreement is expressed, and neither party requires the jury to be polled, the verdict is complete and the jury discharged from the case. If the verdict is defective in form only, it may be corrected by the court, with the assent of the jury, before it is discharged.

(h) Mistrials. (1) The trial court may terminate the trial and order a mistrial at any time that the court finds termination is necessary because:

(A) It is physically impossible to proceed with the trial in conformity with the law;

(B) there is a legal defect in the proceedings which would make any judgment entered upon a verdict reversible as a matter of law and the juvenile requests or consents to the declaration of a mistrial;

(C) prejudicial conduct, in or outside the courtroom, makes it impossible to proceed with the trial without injustice to either the juvenile or the state;

(D) the jury is unable to agree upon a verdict;

(E) false statements of a juror on voir dire prevent a fair trial; or

(F) the trial has been interrupted pending a determination of the juvenile's competency to stand trial.

(2) When a mistrial is ordered, the court shall direct that the case be retained on the docket for trial or such other proceedings as may be proper and that the juvenile may be held in custody pending such further proceedings pursuant to this code.

History: L. 2006, ch. 169, § 57; L. 2011, ch. 60, § 5; July 1.



38-2358 Recorded statement of child victim admissible in certain cases; limitations.

38-2358. Recorded statement of child victim admissible in certain cases; limitations. (a) In any proceeding pursuant to the code in which a child less than 13 years of age is alleged to be a victim of the offense, a recording of an oral statement of the child, made before the proceeding began, is admissible in evidence if:

(1) The court determines that the time, content and circumstances of the statement provide sufficient indicia of reliability;

(2) no attorney for any party is present when the statement is made;

(3) the recording is both visual and aural and is recorded on film or videotape or by other electronic means;

(4) the recording equipment is capable of making an accurate recording, the operator of the equipment is competent and the recording is accurate and has not been altered;

(5) the statement is not made in response to questioning calculated to lead the child to make a particular statement or is clearly shown to be the child's statement and not made solely as a result of a leading or suggestive question;

(6) every voice on the recording is identified;

(7) the person conducting the interview of the child in the recording is present at the proceeding and is available to testify or be cross-examined by any party;

(8) each party to the proceeding is afforded an opportunity to view the recording before it is offered into evidence, and a copy of a written transcript is provided to the parties; and

(9) the child is available to testify.

(b) If a recording is admitted in evidence under this section, any party to the proceeding may call the child to testify and be cross-examined, either in the courtroom or as provided by K.S.A. 2015 Supp. 38-2359, and amendments thereto.

History: L. 2006, ch. 169, § 58; Jan. 1, 2007.



38-2359 Record by electronic means of testimony of child victim admissible in certain cases, limitations; objections; restrictions.

38-2359. Record by electronic means of testimony of child victim admissible in certain cases, limitations; objections; restrictions. (a) On motion of the attorney for any party to a proceeding pursuant to the Kansas juvenile offenders code in which a child less than 13 years of age is alleged to be a victim of the offense, the court may order that the testimony of the child be taken:

(1) In a room other than the courtroom and be televised by closed-circuit equipment in the courtroom to be viewed by the court and the finder of fact in the proceeding; or

(2) outside the courtroom and be recorded for showing in the courtroom before the court and the finder of fact in the proceeding if: (A) The recording is both visual and aural and is recorded on film or videotape or by other electronic means; (B) the recording equipment is capable of making an accurate recording, the operator of the equipment is competent and the recording is accurate and has not been altered; (C) every voice on the recording is identified; and (D) each party to the proceeding is afforded an opportunity to view the recording before it is shown in the courtroom, and a copy of a written transcript is provided to the parties. The state must establish by clear and convincing evidence that to require the child who is the alleged victim to testify in open court will so traumatize the child as to prevent the child from reasonably communicating to the jury or render the child unavailable to testify. The court shall make such an individualized finding before the state is permitted to proceed under this section.

(b) At the taking of testimony under this section:

(1) Only the attorneys for the juvenile, the state and the child; any person whose presence would contribute to the welfare and well-being of the child; and persons necessary to operate the recording or closed-circuit equipment may be present in the room with the child during the child's testimony;

(2) only the attorneys may question the child;

(3) the persons operating the recording or closed-circuit equipment shall be confined to an adjacent room or behind a screen or mirror that permits them to see and hear the child during the child's testimony but does not permit the child to see or hear them; and

(4) the court shall permit the juvenile to observe and hear the testimony of the child in person, but shall ensure that the child cannot hear or see the juvenile.

(c) If the testimony of a child is taken as provided by this section, the child shall not be compelled to testify in court during the proceeding.

(d) (1) Any objection by any party to the proceeding that the recording under subsection (a)(2) is inadmissible must be made by written motion filed with the court at least seven days before the commencement of the proceeding. An objection under this subsection shall specify the portion of the recording which is objectionable and the reasons for the objection. Failure to file an objection within the time provided by this subsection shall constitute waiver of the right to object to the admissibility of the recording unless the court, in its discretion, determines otherwise.

(2) The provisions of this subsection shall not apply to any objection to admissibility for the reason that the recording has been materially altered.

History: L. 2006, ch. 169, § 59; Jan. 1, 2007.



38-2360 Post-adjudication orders and hearings.

38-2360. Post-adjudication orders and hearings. (a) At any time after the juvenile has been adjudicated to be a juvenile offender, the court shall order one or more of the tools described in this subsection to be submitted to assist the court unless the court finds that adequate and current information is available from a previous investigation, report or other sources:

(1) An evaluation and written report by a mental health or a qualified professional stating the psychological or emotional development or needs of the juvenile. The court also may order a report from any mental health or qualified professional who has previously evaluated the juvenile stating the psychological or emotional development needs of the juvenile. If the court orders an evaluation as provided in this section, a parent of the juvenile shall have the right to obtain an independent evaluation at the expense of the parent.

(2) A report of the medical condition and needs of the juvenile. The court also may order a report from any physician who has been attending the juvenile, stating the diagnosis, condition and treatment afforded the juvenile.

(3) An educational needs assessment of the juvenile from the chief administrative officer of the school which the juvenile attends or attended to provide to the court information that is readily available which the school officials feel would properly indicate the educational needs of the juvenile. The educational needs assessment may include a meeting involving any of the following: (A) The juvenile's parents; (B) the juvenile's teacher or teachers; (C) the school psychologist; (D) a school special services representative; (E) a representative of the commissioner; (F) the juvenile's court appointed special advocate; (G) the juvenile's foster parents or legal guardian; and (H) other persons that the chief administrative officer of the school, or the officer's designee, deems appropriate.

(4) Any other presentence investigation and report from a court services officer which includes: (A) The circumstances of the offense; (B) the attitude of the complainant, victim or the victim's family; (C) the record of juvenile offenses; (D) the social history of the juvenile; (E) the present condition of the juvenile; and (F) a summary of the results from a standardized risk assessment tool or instrument. Except where specifically prohibited by law, all local governmental public and private educational institutions and state agencies shall furnish to the officer conducting the predispositional investigation the records the officer requests. Predispositional investigations shall contain other information prescribed by the court.

(5) The court in its discretion may direct that the parents submit a domestic relations affidavit.

(b) Expenses for post adjudication tools may be waived or assessed pursuant to subsection (c)(2) of K.S.A. 2015 Supp. 38-2314, and amendments thereto.

(c) Except as otherwise prohibited by law or policy, the court shall make any of the reports ordered pursuant to subsection (a) available to the attorneys and shall allow the attorneys a reasonable time to review the report before ordering the sentencing of the juvenile offender.

(d) At any time prior to sentencing, the judge, at the request of a party, shall hear additional evidence as to proposals for reasonable and appropriate sentencing of the case.

History: L. 2006, ch. 169, § 60; L. 2014, ch. 126, § 7; July 1.



38-2361 Sentencing alternatives.

38-2361. Sentencing alternatives. (a) Upon adjudication as a juvenile offender pursuant to K.S.A. 2015 Supp. 38-2356, and amendments thereto, modification of sentence pursuant to K.S.A. 2015 Supp. 38-2367, and amendments thereto, or violation of a condition of sentence pursuant to K.S.A. 2015 Supp. 38-2368, and amendments thereto, and subject to K.S.A. 2015 Supp. 38-2365(a), and amendments thereto, the court may impose one or more of the following sentencing alternatives. In the event that any sentencing alternative chosen constitutes an order authorizing or requiring removal of the juvenile from the juvenile's home and such findings either have not previously been made or the findings are not or may no longer be current, the court shall make determinations as required by K.S.A. 2015 Supp. 38-2334 and 38-2335, and amendments thereto.

(1) Place the juvenile on probation through court services or community corrections for a fixed period, subject to terms and conditions the court deems appropriate consistent with juvenile justice programs in the community.

(2) Order the juvenile to participate in a community based program available in such judicial district subject to the terms and conditions the court deems appropriate. This alternative shall not be ordered with the alternative in paragraph (12) and when ordered with the alternative in paragraph (10) shall constitute a recommendation. Requirements pertaining to child support may apply if custody is vested with other than a parent.

(3) Place the juvenile in the custody of a parent or other suitable person, subject to terms and conditions consistent with juvenile justice programs in the community. This alternative shall not be ordered with the alternative in paragraph (10) or (12). Requirements pertaining to child support may apply if custody is vested with other than a parent.

(4) Order the juvenile to attend counseling, educational, mediation or other sessions, or to undergo a drug evaluation pursuant to subsection (b).

(5) Suspend or restrict the juvenile's driver's license or privilege to operate a motor vehicle on the streets and highways of this state pursuant to subsection (c).

(6) Order the juvenile to perform charitable or community service work.

(7) Order the juvenile to make appropriate reparation or restitution pursuant to subsection (d).

(8) Order the juvenile to pay a fine not exceeding $1,000 pursuant to subsection (e).

(9) Place the juvenile under a house arrest program administered by the court pursuant to K.S.A. 2015 Supp. 21-6609, and amendments thereto.

(10) Place the juvenile in the custody of the secretary of corrections as provided in K.S.A. 2015 Supp. 38-2365, and amendments thereto. This alternative shall not be ordered with the alternative in paragraph (3) or (12). Except for a mandatory drug and alcohol evaluation, when this alternative is ordered with alternatives in paragraphs (2), (4) and (9), such orders shall constitute a recommendation by the court. Requirements pertaining to child support shall apply under this alternative.

(11) Commit the juvenile to a sanctions house for a period no longer than 28 days subject to the provisions of subsection (g).

(12) Commit the juvenile directly to the custody of the secretary of corrections for a period of confinement in a juvenile correctional facility and a period of aftercare pursuant to K.S.A. 2015 Supp. 38-2369, and amendments thereto. The provisions of K.S.A. 2015 Supp. 38-2365, and amendments thereto, shall not apply to juveniles committed pursuant to this provision, provided however, that 21 days prior to the juvenile's release from a juvenile correctional facility, the secretary of corrections or designee shall notify the court of the juvenile's anticipated release date. The court shall set and hold a permanency hearing pursuant to K.S.A. 2015 Supp. 38-2365, and amendments thereto, within seven days after the juvenile's release. This alternative may be ordered with the alternative in paragraph (7). Requirements pertaining to child support shall apply under this alternative.

(b) If the court orders the juvenile to attend counseling, educational, mediation or other sessions, or to undergo a drug and alcohol evaluation pursuant to subsection (a)(4), the following provisions apply:

(1) The court may order the juvenile offender to participate in counseling or mediation sessions or a program of education, including placement in an alternative educational program approved by a local school board. The costs of any counseling or mediation may be assessed as expenses in the case. No mental health center shall charge a fee for court-ordered counseling greater than what the center would have charged the person receiving the counseling if the person had requested counseling on the person's own initiative. No mediator shall charge a fee for court-ordered mediation greater than what the mediator would have charged the person participating in the mediation if the person had requested mediation on the person's own initiative. Mediation may include the victim but shall not be mandatory for the victim; and

(2) if the juvenile has been adjudicated to be a juvenile by reason of a violation of a statute that makes such a requirement, the court shall order and, if adjudicated for any other offense, the court may order the juvenile to submit to and complete a drug and alcohol evaluation by a community-based drug and alcohol safety action program certified pursuant to K.S.A. 8-1008, and amendments thereto, and to pay a fee not to exceed the fee established by that statute for such evaluation. The court may waive the mandatory evaluation if the court finds that the juvenile completed a drug and alcohol evaluation, approved by the community-based alcohol and drug safety action program, within 12 months before sentencing. If the evaluation occurred more than 12 months before sentencing, the court shall order the juvenile to resubmit to and complete the evaluation and program as provided herein. If the court finds that the juvenile and those legally liable for the juvenile's support are indigent, the court may waive the fee. In no event shall the fee be assessed against the secretary of corrections or the department of corrections nor shall the fee be assessed against the secretary of the department for children and families or the Kansas department for children and families if the juvenile is in the secretary's care, custody and control.

(c) If the court orders suspension or restriction of a juvenile offender's driver's license or privilege to operate a motor vehicle on the streets and highways of this state pursuant to subsection (a)(5), the following provisions apply:

(1) The duration of the suspension ordered by the court shall be for a definite time period to be determined by the court. Upon suspension of a license pursuant to this subsection, the court shall require the juvenile offender to surrender the license to the court. The court shall transmit the license to the division of motor vehicles of the department of revenue, to be retained until the period of suspension expires. At that time, the licensee may apply to the division for return of the license. If the license has expired, the juvenile offender may apply for a new license, which shall be issued promptly upon payment of the proper fee and satisfaction of other conditions established by law for obtaining a license unless another suspension or revocation of the juvenile offender's privilege to operate a motor vehicle is in effect. As used in this subsection, "highway" and "street" have the meanings provided by K.S.A. 8-1424 and 8-1473, and amendments thereto. Any juvenile offender who does not have a driver's license may have driving privileges revoked. No Kansas driver's license shall be issued to a juvenile offender whose driving privileges have been revoked pursuant to this section for a definite time period to be determined by the court; and

(2) in lieu of suspending a juvenile offender's driver's license or privilege to operate a motor vehicle on the highways of this state, the court may enter an order which places conditions on the juvenile offender's privilege of operating a motor vehicle on the streets and highways of this state, a certified copy of which the juvenile offender shall be required to carry any time the juvenile offender is operating a motor vehicle on the streets and highways of this state. The order shall prescribe a definite time period for the conditions imposed. Upon entering an order restricting a juvenile offender's license, the court shall require the juvenile offender to surrender such juvenile offender's license to the court. The court shall transmit the license to the division of vehicles, together with a copy of the order. Upon receipt thereof, the division of vehicles shall issue without charge a driver's license which shall indicate on its face that conditions have been imposed on the juvenile offender's privilege of operating a motor vehicle and that a certified copy of the order imposing the conditions is required to be carried by the juvenile offender when operating a motor vehicle on the streets and highways of this state. If the juvenile offender is a nonresident, the court shall cause a copy of the order to be transmitted to the division and the division shall forward a copy of it to the motor vehicle administrator of the juvenile offender's state of issuance. The court shall furnish to any juvenile offender whose driver's license has had conditions imposed on it under this section a copy of the order, which shall be recognized as a valid Kansas driver's license until the division issues the restricted license provided for in this subsection. Upon expiration of the period of time for which conditions are imposed pursuant to this subsection, the juvenile offender may apply to the division for the return of the license previously surrendered by the juvenile offender. In the event the license has expired, the juvenile offender may apply to the division for a new license, which shall be issued immediately by the division upon payment of the proper fee and satisfaction of the other conditions established by law unless such juvenile offender's privilege to operate a motor vehicle on the streets and highways of this state has been suspended or revoked prior thereto. If any juvenile offender violates any of the conditions imposed under this subsection, the juvenile offender's driver's license or privilege to operate a motor vehicle on the streets and highways of this state shall be revoked for a period as determined by the court in which the juvenile offender is convicted of violating such conditions.

(d) The following provisions apply to the court's determination of whether to order reparation or restitution pursuant to subsection (a)(7):

(1) The court shall order the juvenile to make reparation or restitution to the aggrieved party for the damage or loss caused by the juvenile offender's offense unless it finds compelling circumstances that would render a plan of reparation or restitution unworkable. If the court finds compelling circumstances that would render a plan of reparation or restitution unworkable, the court shall enter such findings with particularity on the record. In lieu of reparation or restitution, the court may order the juvenile to perform charitable or social service for organizations performing services for the community; and

(2) restitution may include, but shall not be limited to, the amount of damage or loss caused by the juvenile's offense. Restitution may be made by payment of an amount fixed by the court or by working for the parties sustaining loss in the manner ordered by the court. An order of monetary restitution shall be a judgment against the juvenile that may be collected by the court by garnishment or other execution as on judgments in civil cases. Such judgment shall not be affected by the termination of the court's jurisdiction over the juvenile offender.

(e) If the court imposes a fine pursuant to subsection (a)(8), the following provisions apply:

(1) The amount of the fine may not exceed $1,000 for each offense. The amount of the fine should be related to the seriousness of the offense and the juvenile's ability to pay. Payment of a fine may be required in a lump sum or installments;

(2) in determining whether to impose a fine and the amount to be imposed, the court shall consider that imposition of a fine is most appropriate in cases where the juvenile has derived pecuniary gain from the offense and that imposition of a restitution order is preferable to imposition of a fine; and

(3) any fine imposed by court shall be a judgment against the juvenile that may be collected by the court by garnishment or other execution as on judgments in civil cases. Such judgment shall not be affected by the termination of the court's jurisdiction over the juvenile.

(f) Before the court places the juvenile in a detention center as part of probation or community corrections pursuant to subsection (a)(1), places the juvenile under a house arrest program pursuant to subsection (a)(9), places the juvenile in the custody of the secretary of corrections pursuant to subsection (a)(10), commits the juvenile to a sanctions house pursuant to subsection (a)(11) or commits the juvenile directly to the custody of the secretary of corrections for a period of confinement in a juvenile correctional facility pursuant to subsection (a)(12), the court shall administer a risk assessment tool, as described in K.S.A. 2015 Supp. 38-2360, and amendments thereto, or review a risk assessment tool that was administered within the past six months to the juvenile.

(g) If the court commits the juvenile to a sanctions house pursuant to subsection (a)(11), the following provisions shall apply:

(1) The court may order commitment for up to 28 days for the same offense or violation of sentencing condition. The court shall review the commitment every seven days and, may shorten the initial commitment or, if the initial term is less than 28 days, may extend the commitment;

(2) if, in the sentencing order, the court orders a sanctions house placement for a verifiable probation violation and such probation violation occurs, the juvenile may immediately be taken to a sanctions house and detained for no more than 48 hours, excluding Saturdays, Sundays, holidays, and days on which the office of the clerk of the court is not accessible, prior to court review of the placement. The court and all parties shall be notified of the sanctions house placement; and

(3) a juvenile over 18 years of age and less than 23 years of age at sentencing shall be committed to a county jail, in lieu of a sanctions house, under the same time restrictions imposed by paragraph (1), but shall not be committed to or confined in a juvenile detention facility.

(h) Any order issued by the judge pursuant to this section shall be in effect immediately upon entry into the court's minutes.

(i) In addition to the requirements of K.S.A. 2015 Supp. 38-2373, and amendments thereto, if a person is under 18 years of age and convicted of a felony or adjudicated as a juvenile offender for an offense if committed by an adult would constitute the commission of a felony, the court shall forward a signed copy of the journal entry to the secretary of corrections within 30 days of final disposition.

(j) Except as further provided, if a juvenile has been adjudged to be a juvenile offender for an offense that if committed by an adult would constitute the commission of: (1) Aggravated human trafficking, as defined in K.S.A. 2015 Supp. 21-5426(b), and amendments thereto, if the victim is less than 14 years of age; (2) rape, as defined in K.S.A. 2015 Supp. 21-5503(a)(3), and amendments thereto; (3) aggravated indecent liberties with a child, as defined in K.S.A. 2015 Supp. 21-5506(b)(3), and amendments thereto; (4) aggravated criminal sodomy, as defined in K.S.A. 2015 Supp. 21-5504(b)(1) or (b)(2), and amendments thereto; (5) commercial sexual exploitation of a child, as defined in K.S.A. 2015 Supp. 21-6422, and amendments thereto, if the victim is less than 14 years of age; (6) sexual exploitation of a child, as defined in K.S.A. 2015 Supp. 21-5510(a)(1) or (a)(4), and amendments thereto, if the victim is less than 14 years of age; or (7) an attempt, conspiracy or criminal solicitation, as defined in K.S.A. 2015 Supp. 21-5301, 21-5302 or 21-5303, and amendments thereto, of an offense defined in paragraphs (1) through (6); the court shall issue an order prohibiting the juvenile from attending the attendance center that the victim of the offense attends. If only one attendance center exists, for which the victim and juvenile are eligible to attend, in the school district where the victim and the juvenile reside, the court shall hear testimony and take evidence from the victim, the juvenile, their families and a representative of the school district as to why the juvenile should or should not be allowed to remain at the attendance center attended by the victim. After such hearing, the court may issue an order prohibiting the juvenile from attending the attendance center that the victim of the offense attends.

(k) The sentencing hearing shall be open to the public as provided in K.S.A. 2015 Supp. 38-2353, and amendments thereto.

History: L. 2006, ch. 169, § 61; L. 2010, ch. 11, § 9; L. 2010, ch. 155, § 15; L. 2011, ch. 30, § 168; L. 2013, ch. 120, § 38; L. 2014, ch. 115, § 74; L. 2015, ch. 32, § 1; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 75, § 20, and L. 2010, ch. 122, § 6, but those versions were repealed by L. 2010, ch. 155, § 26.



38-2362 Orders relating to parents.

38-2362. Orders relating to parents. (a) When sentencing a juvenile offender, the court may order a juvenile offender's parent to participate in any evidence-based program designed to rehabilitate the juvenile, including, but not limited to: (1) Counseling, mediation sessions or an alcohol and drug evaluation and treatment program ordered as part of the juvenile offender's sentence under K.S.A. 2015 Supp. 38-2361, and amendments thereto; or (2) parenting classes.

(1)[(3)] Upon entering an order requiring a juvenile offender's parent to attend counseling sessions or mediation, the court shall give the parent notice of the order. The notice shall inform the parent of the parent's right to request a hearing within 14 days after entry of the order and the parent's right to employ an attorney to represent the parent at the hearing or, if the parent is financially unable to employ an attorney, the parent's right to request the court to appoint an attorney to represent the parent.

(2)[(4)] If the parent does not request a hearing within 14 days after entry of the order, the order shall take effect at that time.

(3)[(5)] If the parent requests a hearing, the court shall set the matter for hearing and, if requested, shall appoint an attorney to represent the parent. The expense and fees of the appointed attorney may be allowed and assessed as provided by K.S.A. 2015 Supp. 38-2306, and amendments thereto.

(b) In addition to any other orders provided for by this section, the parent of a juvenile offender may be held responsible for the costs of sanctions or the support of the juvenile offender as follows:

(1) The board of county commissioners of a county may provide by resolution that the parent of any juvenile offender placed under a house arrest program pursuant to subsection (a)(9) of K.S.A. 2015 Supp. 38-2361, and amendments thereto, shall be required to pay to the county the cost of such house arrest program. The board of county commissioners shall prepare a sliding financial scale based on the ability of the parent to pay for such a program.

(2) If child support has been requested and a parent has a duty to support the juvenile offender, the court may order, and when custody is placed with the commissioner shall order, one or both parents to pay child support. The court shall determine, for each parent separately, whether the parent already is subject to an order to pay support for the juvenile. If the parent currently is not ordered to pay support for the juvenile and the court has personal jurisdiction over the parent, the court shall order the parent to pay child support in an amount determined under K.S.A. 2015 Supp. 38-2319, and amendments thereto. Except for good cause shown, the court shall issue an immediate income withholding order pursuant to K.S.A. 2015 Supp. 23-3101 et seq., and amendments thereto, for each parent ordered to pay support under this subsection, regardless of whether a payor has been identified for the parent. A parent ordered to pay child support under this subsection shall be notified, at the hearing or otherwise, that the child support order may be registered pursuant to K.S.A. 2015 Supp. 38-2321, and amendments thereto. The parent also shall be informed that, after registration, the income withholding order may be served on the parent's employer without further notice to the parent and the child support order may be enforced by any method allowed by law. Failure to provide this notice shall not affect the validity of the child support order.

History: L. 2006, ch. 169, § 62; L. 2010, ch. 135, § 53; L. 2012, ch. 162, § 70; L. 2014, ch. 123, § 2; July 1.



38-2363 Duty of parents and others to aid in enforcement of court orders; failure, contempt.

38-2363. Duty of parents and others to aid in enforcement of court orders; failure, contempt. A parent, or adult with whom a juvenile resides, may be ordered by the court to report any probation violations or conditional release contract violations, aid in enforcing terms and conditions of probation or conditional release or other orders of the court or any of the above. Any person placed under an order to report any probation violations or conditional release contract violations, aid in enforcing terms and conditions of probation or conditional release or other orders of the court or any of the above who fails to do so may be proceeded against for indirect contempt of court as provided in K.S.A. 20-1204a et seq., and amendments thereto.

History: L. 2006, ch. 169, § 63; Jan. 1, 2007.



38-2364 Extended jurisdiction juvenile prosecution; violating conditions of stayed juvenile sentence; hearing.

38-2364. Extended jurisdiction juvenile prosecution; violating conditions of stayed juvenile sentence; hearing. (a) If an extended jurisdiction juvenile prosecution results in a guilty plea or finding of guilt, the court shall:

(1) Impose one or more juvenile sentences under K.S.A. 2015 Supp. 38-2361, and amendments thereto; and

(2) impose an adult criminal sentence, the execution of which shall be stayed on the condition that the juvenile offender not violate the provisions of the juvenile sentence and not commit a new offense.

(b) When it appears that a person sentenced as an extended jurisdiction juvenile has violated one or more conditions of the juvenile sentence or is alleged to have committed a new offense, the court, without notice, may revoke the stay and juvenile sentence and direct that the juvenile offender be immediately taken into custody and delivered to the secretary of corrections pursuant to K.S.A. 2015 Supp. 21-6712, and amendments thereto. The court shall notify the juvenile offender and such juvenile offender's attorney of record, in writing by personal service, as provided in K.S.A. 60-303, and amendments thereto, or certified mail, return receipt requested, of the reasons alleged to exist for revocation of the stay of execution of the adult sentence. If the juvenile offender challenges the reasons, the court shall hold a hearing on the issue at which the juvenile offender is entitled to be heard and represented by counsel. After the hearing, if the court finds by a preponderance of the evidence that the juvenile committed a new offense or violated one or more conditions of the juvenile's sentence, the court shall revoke the juvenile sentence and order the imposition of the adult sentence previously ordered pursuant to subsection (a)(2) or, upon agreement of the county or district attorney and the juvenile offender's attorney of record, the court may modify the adult sentence previously ordered pursuant to subsection (a)(2). Upon such finding, the juvenile's extended jurisdiction status is terminated, and juvenile court jurisdiction is terminated. The ongoing jurisdiction for any adult sanction, other than the commitment to the department of corrections, is with the adult court. The juvenile offender shall be credited for time served in a juvenile correctional or detention facility on the juvenile sentence as service on any authorized adult sanction.

(c) Upon becoming 18 years of age, any juvenile who has been sentenced pursuant to subsection (a) and is serving the juvenile sentence, may move for a court hearing to review the sentence. If the sentence is continued, the court shall set a date of further review in no later than 36 months.

History: L. 2006, ch. 169, § 64; L. 2010, ch. 163, § 1; L. 2011, ch. 30, § 169; July 1.



38-2365 Juvenile offender placed in custody of commissioner; placement; permanency plan; progress report to court; hearing; notification; termination of parental rights.

38-2365. Juvenile offender placed in custody of commissioner; placement; permanency plan; progress report to court; hearing; notification; termination of parental rights. (a) When a juvenile offender has been placed in the custody of the commissioner, the commissioner shall have a reasonable time to make a placement. If the juvenile offender has not been placed, any party who believes that the amount of time elapsed without placement has exceeded a reasonable time may file a motion for review with the court. In determining what is a reasonable amount of time, matters considered by the court shall include, but not be limited to, the nature of the underlying offense, efforts made for placement of the juvenile offender and the availability of a suitable placement. The commissioner shall notify the court, the juvenile's attorney of record and the juvenile's parent, in writing, of the initial placement and any subsequent change of placement as soon as the placement has been accomplished. The notice to the juvenile offender's parent shall be sent to such parent's last known address or addresses. The court shall have no power to direct a specific placement by the commissioner, but may make recommendations to the commissioner. The commissioner may place the juvenile offender in an institution operated by the commissioner, a youth residential facility or any other appropriate placement. If the court has recommended an out-of-home placement, the commissioner may not return the juvenile offender to the home from which removed without first notifying the court of the plan.

(b) If a juvenile is in the custody of the commissioner, the commissioner shall prepare and present a permanency plan at sentencing or within 30 days thereafter. If a permanency plan is already in place under a child in need of care proceeding, the court may adopt the plan under the present proceeding. The written permanency plan shall provide for reintegration of the juvenile into such juvenile's family or, if reintegration is not a viable alternative, for other permanent placement of the juvenile. Reintegration may not be a viable alternative when: (1) The parent has been found by a court to have committed murder in the first degree, K.S.A. 21-3401, prior to its repeal, or K.S.A. 2015 Supp. 21-5402, and amendments thereto, murder in the second degree, K.S.A. 21-3402, prior to its repeal, or K.S.A. 2015 Supp. 21-5403, and amendments thereto, capital murder, K.S.A. 21-3439, prior to its repeal, or K.S.A. 2015 Supp. 21-5401, and amendments thereto, voluntary manslaughter, K.S.A. 21-3403, prior to its repeal, or K.S.A. 2015 Supp. 21-5404, and amendments thereto, of a child or violated a law of another state which prohibits such murder or manslaughter of a child;

(2) the parent aided or abetted, attempted, conspired or solicited to commit such murder or voluntary manslaughter of a child;

(3) the parent committed a felony battery that resulted in bodily injury to the juvenile who is the subject of this proceeding or another child;

(4) the parent has subjected the juvenile who is the subject of this proceeding or another child to aggravated circumstances as defined in K.S.A. 38-1502, and amendments thereto;

(5) the parental rights of the parent to another child have been terminated involuntarily; or

(6) the juvenile has been in extended out-of-home placement as defined in K.S.A. 2015 Supp. 38-2202, and amendments thereto.

(c) If the juvenile is placed in the custody of the commissioner, the plan shall be prepared and submitted by the commissioner. If the juvenile is placed in the custody of a facility or person other than the commissioner, the plan shall be prepared and submitted by a court services officer. If the permanency goal is reintegration into the family, the permanency plan shall include measurable objectives and time schedules for reintegration.

(d) During the time a juvenile remains in the custody of the commissioner, the commissioner shall submit to the court, at least every six months, a written report of the progress being made toward the goals of the permanency plan submitted pursuant to subsections (b) and (c) and the specific actions taken to achieve the goals of the permanency plan. If the juvenile is placed in foster care, the court may request the foster parent to submit to the court, at least every six months, a report in regard to the juvenile's adjustment, progress and condition. Such report shall be made a part of the juvenile's court social file. The court shall review the plan submitted by the commissioner and the report, if any, submitted by the foster parent and determine whether reasonable efforts and progress have been made to achieve the goals of the permanency plan. If the court determines that progress is inadequate or that the permanency plan is no longer viable, the court shall hold a hearing pursuant to subsection (e).

(e) When the commissioner has custody of the juvenile, a permanency hearing shall be held no more than 12 months after the juvenile is first placed outside such juvenile's home and at least every 12 months thereafter. Juvenile offenders who have been in extended out-of-home placement shall be provided a permanency hearing within 30 days of a request from the commissioner. The court may appoint a guardian ad litem to represent the juvenile offender at the permanency hearing. At each hearing, the court shall make a written finding whether reasonable efforts have been made to accomplish the permanency goal and whether continued out-of-home placement is necessary for the juvenile's safety.

(f) Whenever a hearing is required under subsection (e), the court shall notify all interested parties of the hearing date, the commissioner, foster parent and preadoptive parent or relatives providing care for the juvenile and hold a hearing. Individuals receiving notice pursuant to this subsection shall not be made a party to the action solely on the basis of this notice and opportunity to be heard. After providing the persons receiving notice an opportunity to be heard, the court shall determine whether the juvenile's needs are being adequately met; whether services set out in the permanency plan necessary for the safe return of the juvenile have been made available to the parent with whom reintegration is planned; and whether reasonable efforts and progress have been made to achieve the goals of the permanency plan.

(g) If the court finds reintegration continues to be a viable alternative, the court shall determine whether and, if applicable, when the juvenile will be returned to the parent. The court may rescind any of its prior dispositional orders and enter any dispositional order authorized by this code or may order that a new plan for the reintegration be prepared and submitted to the court. If reintegration cannot be accomplished as approved by the court, the court shall be informed and shall schedule a hearing pursuant to subsection (h). No such hearing is required when the parent voluntarily relinquishes parental rights or agrees to appointment of a permanent guardian.

(h) When the court finds any of the following conditions exist, the county or district attorney or the county or district attorney's designee shall file a petition alleging the juvenile to be a child in need of care and requesting termination of parental rights pursuant to the Kansas code for care of children: (1) The court determines that reintegration is not a viable alternative and either adoption or permanent guardianship might be in the best interests of the juvenile;

(2) the goal of the permanency plan is reintegration into the family and the court determines after 12 months from the time such plan is first submitted that progress is inadequate; or

(3) the juvenile has been in out-of-home placement for a cumulative total of 15 of the last 22 months, excluding trial home visits and juvenile in runaway status.

Nothing in this subsection shall be interpreted to prohibit termination of parental rights prior to the expiration of 12 months.

(i) A petition to terminate parental rights is not required to be filed if one of the following exceptions is documented to exist: (1) The juvenile is in a stable placement with relatives;

(2) services set out in the case plan necessary for the safe return of the juvenile have not been made available to the parent with whom reintegration is planned; or

(3) there are one or more documented reasons why such filing would not be in the best interests of the juvenile. Documented reasons may include, but are not limited to: The juvenile has close emotional bonds with a parent which should not be broken; the juvenile is 14 years of age or older and, after advice and counsel, refuses to be adopted; insufficient grounds exist for termination of parental rights; the juvenile is an unaccompanied refugee minor; or there are international legal or compelling foreign policy reasons precluding termination of parental rights.

History: L. 2006, ch. 169, § 65; L. 2010, ch. 163, § 2; L. 2011, ch. 30, § 170; July 1.



38-2366 Juvenile offenders in custody of DOC; placement; notification to court; detainment; prohibition on admittance to juvenile correctional facility.

38-2366. Juvenile offenders in custody of DOC; placement; notification to court; detainment; prohibition on admittance to juvenile correctional facility. (a) When a juvenile offender who is:

(1) Under 16 years of age at the time of the sentencing, has been prosecuted and convicted as an adult or under the extended jurisdiction juvenile prosecution, and has been placed in the custody of the secretary of the department of corrections, the secretary shall notify the sheriff having the offender in custody to convey such juvenile offender at a time designated by the department of corrections to a juvenile correctional facility. The secretary shall notify the court, in writing, of the initial placement of the offender in the specific juvenile correctional facility as soon as the placement has been accomplished.

(2) At least 16 but less than 18 years of age at the time of sentencing, has been prosecuted and convicted as an adult or under the extended jurisdiction juvenile prosecution, and has been placed in the custody of the secretary, the secretary shall notify the sheriff having the offender in custody to convey such juvenile offender at a time designated by the department of corrections to a juvenile correctional facility or adult correctional institution. The secretary shall notify the court, in writing, of the initial placement of the offender in the specific juvenile correctional facility or adult correctional institution as soon as the placement has been accomplished.

The secretary shall not permit the juvenile offender to remain detained in any jail for more than 72 hours, excluding Saturdays, Sundays, legal holidays, and days on which the office of the clerk of the court is not accessible, after the secretary has received the written order of the court placing the offender in the custody of the secretary. If such placement cannot be accomplished, the offender may remain in jail for an additional period of time, not exceeding 10 days, which is specified by the secretary and approved by the court.

(b) Except as provided in subsection (a), a juvenile who has been prosecuted and convicted as an adult shall not be eligible for admission to a juvenile correctional facility. All other conditions of the offender's sentence imposed under this code, including restitution orders, may remain intact.

History: L. 2006, ch. 169, § 66; L. 2010, ch. 11, § 10; L. 2015, ch. 32, § 2; Apr. 16.



38-2367 Modification of sentence.

38-2367. Modification of sentence. (a) At any time after the entry of an order of custody or placement of a juvenile offender, the court, upon the court's own motion or the motion of the commissioner or parent or any party, may modify the sentence imposed. Upon receipt of the motion, the court shall fix a time and place for hearing and provide notice to the movant and to the current custodian and placement of the juvenile offender and to each party to the proceeding. Except as established in subsection (b), after the hearing, if the court finds that the sentence previously imposed is not in the best interests of the juvenile offender, the court may rescind and set aside the sentence, and enter any sentence pursuant to K.S.A. 2015 Supp. 38-2361, and amendments thereto, except that a child support order which has been registered under K.S.A. 2015 Supp. 38-2321, and amendments thereto, may only be modified pursuant to K.S.A. 2015 Supp. 38-2321, and amendments thereto.

(b) If the court determines that it is in the best interests of the juvenile offender to be returned to the custody of the parent or parents, the court shall so order.

(c) The court shall rescind an order granting custody to a parent only if the court first finds probable cause that: (1) (A) The juvenile is likely to sustain harm if not immediately removed from the home;

(B) allowing the juvenile to remain in home is contrary to the welfare of the juvenile; or

(C) immediate placement of the juvenile is in the juvenile's best interest; and

(2) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the juvenile from the juvenile's home or that an emergency exists which threatens the safety of the juvenile. The court shall state the basis of each finding.

(d) Any time within 60 days after a court has committed a juvenile offender to a juvenile correctional facility the court may modify the sentence and enter any other sentence, except that a child support order which has been registered under K.S.A. 2015 Supp. 38-2321, and amendments thereto, may only be modified pursuant to K.S.A. 2015 Supp. 38-2321, and amendments thereto.

(e) Any time after a court has committed a juvenile offender to a juvenile correctional facility, the court may, upon motion by the commissioner, modify the sentence and enter any other sentence if the court determines that:

(1) The medical condition of the juvenile justifies a reduction in sentence; or

(2) the juvenile's exceptional adjustment and habilitation merit a reduction in sentence.

History: L. 2006, ch. 169, § 67; Jan. 1, 2007.



38-2368 Violation of condition of probation or placement.

38-2368. Violation of condition of probation or placement. (a) If it is alleged that a juvenile offender has violated a condition of probation or of a court-ordered placement, the county or district attorney, the victim of the offense committed by the offender, the assigned court services officer or the current custodian and placement of the juvenile offender may file a report with the court describing the alleged violation. The court shall provide copies of the report to the parties to the proceeding. The court, upon the court's own motion or the motion of the commissioner or any party, shall set the matter for hearing and may issue a warrant pursuant to K.S.A. 2015 Supp. 38-2342, and amendments thereto. Upon receipt of the motion, the court shall fix a time and place for hearing and provide notice to the movant and to the current custodian and placement of the juvenile offender and to each party to the proceeding. Except as set out in subsection (b), if the court finds by a preponderance of the evidence that the juvenile offender violated a condition of probation or placement, the court may extend or modify the terms of probation or placement or enter another sentence pursuant to K.S.A. 2015 Supp. 38-2361, and amendments thereto, except that a child support order which has been registered under K.S.A. 2015 Supp. 38-2321, and amendments thereto, may only be modified pursuant to K.S.A. 2015 Supp. 38-2321, and amendments thereto.

(b) The court shall not enter an order removing a juvenile from the custody of a parent pursuant to this section unless the court first finds probable cause that: (1) (A) The juvenile is likely to sustain harm if not immediately removed from the home;

(B) allowing the juvenile to remain in home is contrary to the welfare of the juvenile; or

(C) immediate placement of the juvenile is in the juvenile's best interest; and

(2) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the juvenile from the juvenile's home or that an emergency exists which threatens the safety of the juvenile. The court shall state the basis of each finding in writing.

History: L. 2006, ch. 169, § 68; Jan. 1, 2007.



38-2369 Sentencing juvenile offenders; placement matrix; placements based on offense committed; aftercare term.

38-2369. Sentencing juvenile offenders; placement matrix; placements based on offense committed; aftercare term. (a) For the purpose of committing juvenile offenders to a juvenile correctional facility, the following placements shall be applied by the judge in felony or misdemeanor cases. If used, the court shall establish a specific term of commitment as specified in this subsection, unless the judge conducts a departure hearing and finds substantial and compelling reasons to impose a departure sentence as provided in K.S.A. 2015 Supp. 38-2371, and amendments thereto. Before a juvenile offender is committed to a juvenile correctional facility pursuant to this section, the court shall administer a risk assessment tool, as described in K.S.A. 2015 Supp. 38-2360, and amendments thereto, or review a risk assessment tool that was administered within the past six months to the juvenile.

(1) Violent Offenders. (A) The violent offender I is defined as an offender adjudicated as a juvenile offender for an offense which, if committed by an adult, would constitute an off-grid felony. Offenders in this category may be committed to a juvenile correctional facility for a minimum term of 60 months and up to a maximum term of the offender reaching the age of 22 years, six months. The aftercare term for this offender is set at a minimum term of six months and up to a maximum term of the offender reaching the age of 23 years.

(B) The violent offender II is defined as an offender adjudicated as a juvenile offender for an offense which, if committed by an adult, would constitute a nondrug severity level 1, 2 or 3 felony. Offenders in this category may be committed to a juvenile correctional facility for a minimum term of 24 months and up to a maximum term of the offender reaching the age 22 years, six months. The aftercare term for this offender is set at a minimum term of six months and up to a maximum term of the offender reaching the age of 23 years.

(2) Serious Offenders. (A) The serious offender I is defined as an offender adjudicated as a juvenile offender for an offense:

(i) Which, if committed by an adult, would constitute a nondrug severity level 4, 5 or 6 person felony;

(ii) committed prior to July 1, 2012, which, if committed by an adult prior to July 1, 2012, would constitute a drug severity level 1 or 2 felony; or

(iii) committed on or after July 1, 2012, which, if committed by an adult on or after July 1, 2012, would constitute a drug severity level 1, 2 or 3 felony.

Offenders in this category may be committed to a juvenile correctional facility for a minimum term of 18 months and up to a maximum term of 36 months. The aftercare term for this offender is set at a minimum term of six months and up to a maximum term of 24 months.

(B) The serious offender II is defined as an offender adjudicated as a juvenile offender for an offense which, if committed by an adult, would constitute a nondrug severity level 7, person felony with one prior felony adjudication. Offenders in this category may be committed to a juvenile correctional facility for a minimum term of nine months and up to a maximum term of 18 months. The aftercare term for this offender is set at a minimum term of six months and up to a maximum term of 24 months.

(C) The serious offender III is defined as an offender adjudicated as a juvenile offender for an offense which, if committed by an adult, would constitute a nondrug severity level 8, 9 or 10 person felony with one prior felony adjudication. Offenders in this category may only be committed to a juvenile correctional facility if the judge conducts a departure hearing and finds substantial and compelling reasons to impose a departure sentence as provided in K.S.A. 2015 Supp. 38-2371, and amendments thereto. If a departure sentence is imposed, offenders in this category may be committed to a juvenile correctional facility for a minimum term of nine months and up to a maximum term of 18 months. The aftercare term for this offender is set at a minimum term of six months and up to a maximum term of 24 months.

(3) Chronic Offenders. (A) The chronic offender I, chronic felon is defined as an offender adjudicated as a juvenile offender for an offense:

(i) Which, if committed by an adult, would constitute one present nonperson felony adjudication and two prior felony adjudications;

(ii) committed prior to July 1, 2012, which, if committed by an adult prior to July 1, 2012, would constitute one present drug severity level 3 felony adjudication and two prior felony adjudications; or

(iii) committed on or after July 1, 2012, which, if committed by an adult on or after July 1, 2012, would constitute one present drug severity level 4 felony adjudication and two prior felony adjudications.

Offenders in this category may only be committed to a juvenile correctional facility if the judge conducts a departure hearing and finds substantial and compelling reasons to impose a departure sentence as provided in K.S.A. 2015 Supp. 38-2371, and amendments thereto. If a departure sentence is imposed, offenders in this category may be committed to a juvenile correctional facility for a minimum term of six months and up to a maximum term of 18 months. The aftercare term for this offender is set at a minimum term of six months and up to a maximum term of 12 months.

(B) The chronic offender II, escalating felon is defined as an offender adjudicated as a juvenile offender for an offense:

(i) Which, if committed by an adult, would constitute one present felony adjudication and either two prior misdemeanor adjudications or one prior person or nonperson felony adjudication;

(ii) which, if committed by an adult, would constitute one present felony adjudication and two prior drug severity level 4 or 5 adjudications;

(iii) committed prior to July 1, 2012, which, if committed by an adult prior to July 1, 2012, would constitute one present drug severity level 3 felony adjudication and either two prior misdemeanor adjudications or one prior person or nonperson felony adjudication;

(iv) committed prior to July 1, 2012, which, if committed by an adult prior to July 1, 2012, would constitute one present drug severity level 3 felony adjudication and two prior drug severity level 4 or 5 adjudications;

(v) committed on or after July 1, 2012, which, if committed by an adult on or after July 1, 2012, would constitute one present drug severity level 4 felony adjudication and either two prior misdemeanor adjudications or one prior person or nonperson felony adjudication; or

(vi) committed on or after July 1, 2012, which, if committed by an adult on or after July 1, 2012, would constitute one present drug severity level 4 felony adjudication and two prior drug severity level 4 or 5 adjudications.

Offenders in this category may only be committed to a juvenile correctional facility if the judge conducts a departure hearing and finds substantial and compelling reasons to impose a departure sentence as provided in K.S.A. 2015 Supp. 38-2371, and amendments thereto. If a departure sentence is imposed, offenders in this category may be committed to a juvenile correctional facility for a minimum term of six months and up to a maximum term of 18 months. The aftercare term for this offender is set at a minimum term of six months and up to a maximum term of 12 months.

(C) The chronic offender III, escalating misdemeanant is defined as an offender adjudicated as a juvenile offender for an offense:

(i) Which, if committed by an adult, would constitute one present misdemeanor adjudication and either two prior misdemeanor adjudications or one prior person or nonperson felony adjudication and two placement failures;

(ii) which, if committed by an adult, would constitute one present misdemeanor adjudication and two prior drug severity level 4 or 5 felony adjudications and two placement failures;

(iii) Which, if committed by an adult, would constitute one present drug severity level 4 felony adjudication and either two prior misdemeanor adjudications or one prior person or nonperson felony adjudication and two placement failures;

(iv) which, if committed by an adult, would constitute one present drug severity level 4 felony adjudication and two prior drug severity level 4 or 5 felony adjudications and two placement failures;

(v) committed on or after July 1, 2012, which, if committed by an adult on or after July 1, 2012, would constitute one present drug severity level 5 felony adjudication and either two prior misdemeanor adjudications or one prior person or nonperson felony adjudication and two placement failures; or

(vi) committed on or after July 1, 2012, which, if committed by an adult on or after July 1, 2012, would constitute one present drug severity level 5 felony adjudication and two prior drug severity level 4 or 5 adjudications and two placement failures.

Offenders in this category may only be committed to a juvenile correctional facility if the judge conducts a departure hearing and finds substantial and compelling reasons to impose a departure sentence as provided in K.S.A. 2015 Supp. 38-2371, and amendments thereto. If a departure sentence is imposed, offenders in this category may be committed to a juvenile correctional facility for a minimum term of three months and up to a maximum term of six months. The aftercare term for this offender is set at a minimum term of three months and up to a maximum term of six months.

(4) Conditional Release Violators. Upon finding the juvenile violated a requirement or requirements of conditional release, the court may:

(A) Subject to the limitations in K.S.A. 2015 Supp. 38-2366(a), and amendments thereto, commit the offender directly to a juvenile correctional facility for a minimum term of three months and up to a maximum term of six months. The aftercare term for this offender shall be a minimum of two months and a maximum of six months, or the length of the aftercare originally ordered, whichever is longer.

(B) Enter one or more of the following orders:

(i) Recommend additional conditions be added to those of the existing conditional release.

(ii) Order the offender to serve a period of sanctions pursuant to K.S.A. 2015 Supp. 38-2361(g), and amendments thereto.

(iii) Revoke or restrict the juvenile's driving privileges as described in K.S.A. 2015 Supp. 38-2361(c), and amendments thereto.

(C) Discharge the offender from the custody of the secretary of corrections, release the secretary of corrections from further responsibilities in the case and enter any other appropriate orders.

(b) As used in this section:

(1) "Placement failure" means a juvenile offender in the custody of the secretary of corrections has significantly failed the terms of conditional release or has been placed out-of-home in a community placement accredited by the secretary of corrections and has significantly violated the terms of that placement or violated the terms of probation.

(2) "Adjudication" includes out-of-state juvenile adjudications. An out-of-state offense, which if committed by an adult would constitute the commission of a felony or misdemeanor, shall be classified as either a felony or a misdemeanor according to the adjudicating jurisdiction. If an offense which if committed by an adult would constitute the commission of a felony is a felony in another state, it will be deemed a felony in Kansas. The state of Kansas shall classify the offense, which if committed by an adult would constitute the commission of a felony or misdemeanor, as person or nonperson. In designating such offense as person or nonperson, reference to comparable offenses shall be made. If the state of Kansas does not have a comparable offense, the out-of-state adjudication shall be classified as a nonperson offense.

(c) All appropriate community placement options shall have been exhausted before a chronic offender III, escalating misdemeanant shall be placed in a juvenile correctional facility. A court finding shall be made acknowledging that appropriate community placement options have been pursued and no such option is appropriate.

(d) The secretary of corrections shall work with the community to provide on-going support and incentives for the development of additional community placements to ensure that the chronic offender III, escalating misdemeanant sentencing category is not frequently utilized.

(e) Any juvenile offender committed to a juvenile correctional facility who is adjudicated for an offense committed while such juvenile was committed to a juvenile correctional facility, may be adjudicated to serve a consecutive term of commitment in a juvenile correctional facility.

History: L. 2006, ch. 169, § 69; L. 2012, ch. 33, § 1; L. 2012, ch. 150, § 47; L. 2014, ch. 126, § 8; L. 2015, ch. 32, § 3; July 1.



38-2370 Good time credits; rules and regulations.

38-2370. Good time credits; rules and regulations. (a) For purposes of determining release of a juvenile offender, a system shall be developed whereby good behavior is the expected norm and negative behavior will be punished.

(b) The commissioner shall adopt rules and regulations to carry out the provisions of this section regarding good time calculations. Such rules and regulations shall provide circumstances upon which a juvenile offender may earn good time credits through participation in programs which may include, but not be limited to, education programs, work participation, treatment programs, vocational programs, activities and behavior modification. Such good time credits may also include the juvenile offender's willingness to examine and confront the past behavior patterns that resulted in the commission of the juvenile's offense.

History: L. 2006, ch. 169, § 70; L. 2014, ch. 126, § 9; July 1.



38-2371 Departure sentences; hearing; order; findings of fact; limitations.

38-2371. Departure sentences; hearing; order; findings of fact; limitations. (a) (1) Whenever a person is adjudicated as a juvenile offender, the court upon motion of the state, shall hold a hearing to consider imposition of a departure sentence. The motion shall state that a departure is sought and the reasons and factors relied upon. The hearing shall be scheduled so that the parties have adequate time to prepare and present arguments regarding the issues of departure sentencing. The victim of a crime or the victim's family shall be notified of the right to be present at the hearing for the convicted person by the county or district attorney. The parties may submit written arguments to the court prior to the date of the hearing and may make oral arguments before the court at the hearing. The court shall review the victim impact statement, if available. Prior to the hearing, the court shall transmit to the juvenile offender or the juvenile offender's attorney and the prosecuting attorney copies of the predispositional investigation report.

(2) At the conclusion of the hearing or within 21 days thereafter, the court shall issue findings of fact and conclusions of law regarding the issues submitted by the parties, and shall enter an appropriate order.

(3) If a factual aspect of a crime is a statutory element of the crime, or is used to determine crime severity, that aspect of the current crime of conviction may be used as an aggravating factor only if the criminal conduct constituting that aspect of the current crime of conviction is significantly different from the usual criminal conduct captured by the aspect of the crime. Subject to this provision, the nonexclusive lists of aggravating factors provided in K.S.A. 2015 Supp. 21-6815 and 21-6816, and amendments thereto, may be considered in determining whether substantial and compelling reasons exist.

(b) If the court decides to depart on its own volition, without a motion from the state, the court must notify all parties of its intent and allow reasonable time for either party to respond if they request. The notice shall state that a departure is intended by the court and the reasons and factors relied upon.

(c) In each case in which the court imposes a sentence that deviates from the presumptive sentence, the court shall make findings of fact as to the reasons for departure regardless of whether a hearing is requested.

(d) If the sentencing judge departs from the presumptive sentence, the judge shall state on the record at the time of sentencing the substantial and compelling reasons for the departure. When a departure sentence is appropriate, the sentencing judge may depart from the matrix as provided in this section. When a sentencing judge departs in setting the duration of a presumptive term of imprisonment:

(1) The presumptive term of imprisonment set in such departure shall not total more than double the maximum duration of the presumptive imprisonment term;

(2) the court shall have no authority to reduce the minimum term of confinement as defined within the placement matrix; and

(3) the maximum term for commitment of any juvenile offender to a juvenile correctional facility is age 22 years, 6 months.

(e) A departure sentence may be appealed as provided in K.S.A. 2015 Supp. 38-2380, and amendments thereto.

History: L. 2006, ch. 169, § 71; L. 2010, ch. 135, § 54; L. 2011, ch. 30, § 171; July 1.



38-2372 Computation of sentence.

38-2372. Computation of sentence. In any action pursuant to the revised Kansas juvenile justice code in which the juvenile is adjudicated upon a plea of guilty or trial by court or jury or upon completion of an appeal, the judge, if sentencing the juvenile to incarceration, shall direct that, for the purpose of computing juvenile's sentence and release, eligibility and conditional release dates thereunder, that such sentence is to be computed from a date, to be specifically designated by the court in the sentencing order. Such date shall be established to reflect and shall be computed as an allowance for the time which the juvenile has spent incarcerated pending the disposition of the juvenile's case. In recording the date of commencement of such sentence, the date as specifically set forth by the court shall be used as the date of sentence and all good time calculations authorized by law are to be allowed on such sentence from such date as though the juvenile were actually incarcerated in a juvenile correctional facility.

History: L. 2006, ch. 169, § 72; L. 2014, ch. 126, § 10; July 1.



38-2373 Commitment to juvenile correctional facility; transfers.

38-2373. Commitment to juvenile correctional facility; transfers. (a) Actions by the court. (1) When a juvenile offender has been committed to a juvenile correctional facility, the clerk of the court shall forthwith notify the commissioner of the commitment and provide the commissioner with a certified copy of the complaint, the journal entry of the adjudication and sentencing. The court shall provide those items from the social file which could relate to a rehabilitative program. If the court wishes to recommend placement of the juvenile offender in a specific juvenile correctional facility, the recommendation shall be included in the sentence. After the court has received notice of the juvenile correctional facility designated as provided in subsection (b), it shall be the duty of the court or the sheriff of the county to deliver the juvenile offender to the facility at the time designated by the commissioner.

(2) When a juvenile offender is residing in a juvenile correctional facility and is required to go back to court for any reason, the county demanding the juvenile's presence shall be responsible for transportation, detention, custody and control of such offender. In these cases, the county sheriff shall be responsible for all transportation, detention, custody and control of such offender.

(b) Actions by the commissioner. (1) Within three days, excluding Saturdays, Sundays and legal holidays, after receiving notice of commitment as provided in subsection (a), the commissioner shall notify the committing court of the facility to which the juvenile offender should be conveyed, and when to effect the immediate transfer of custody and control to the juvenile justice authority. The date of admission shall be no more than five days, excluding Saturdays, Sundays and legal holidays, after the notice to the committing court. Until received at the designated facility, the continuing detention, custody, and control of and transport for a juvenile offender sentenced to a direct commitment to a juvenile correctional facility shall be the responsibility of the committing county.

(2) Except as provided by K.S.A. 2015 Supp. 38-2332, and amendments thereto, the commissioner may make any temporary out-of-home placement the commissioner deems appropriate pending placement of the juvenile offender in a juvenile correctional facility, and the commissioner shall notify the court, local law enforcement agency and school district in which the juvenile will be residing if the juvenile is still required to attend a secondary school of that placement.

(c) Transfers. During the time a juvenile offender remains committed to a juvenile correctional facility, the commissioner may transfer the juvenile offender from one juvenile correctional facility to another.

History: L. 2006, ch. 169, § 73; L. 2010, ch. 163, § 3; L. 2011, ch. 91, § 21; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 38-2373a.



38-2374 Same; conditional release; procedure; supervision; notification; aftercare services.

38-2374. Same; conditional release; procedure; supervision; notification; aftercare services. (a) When a juvenile offender has satisfactorily completed the term of incarceration at the juvenile correctional facility to which the juvenile offender was committed or placed, the person in charge of the juvenile correctional facility shall have authority to release the juvenile offender under appropriate conditions and for a specified period of time. Prior to release from a juvenile correctional facility, the commissioner shall consider any recommendations made by the juvenile offender's community case management officer.

(b) At least 21 days prior to releasing a juvenile offender as provided in subsection (a), the person in charge of the juvenile correctional facility shall notify the committing court of the date and conditions upon which it is proposed the juvenile offender is to be released. The person in charge of the juvenile correctional facility shall notify the school district in which the juvenile offender will be residing if the juvenile is still required to attend a school. Such notification to the school shall include the name of the juvenile offender, address upon release, contact person with whom the juvenile offender will be residing upon release, anticipated date of release, anticipated date of enrollment in school, name and phone number of case worker, crime or crimes of adjudication if not confidential based upon other statutes, conditions of release and any other information the commissioner deems appropriate. To ensure the educational success of the student, the community case manager or a representative from the residential facility where the juvenile offender will reside shall contact the principal of the receiving school in a timely manner to review the juvenile offender's case. If such juvenile offender's offense would have constituted an off-grid crime, a nondrug felony crime ranked at severity level 1, 2, 3, 4 or 5, or a drug felony crime ranked at severity level 1, 2 or 3, on or after July 1, 1993, or a drug felony crime ranked at severity level 4 on or after July 1, 2012, if committed by an adult, the person in charge of the juvenile correctional facility shall notify the county or district attorney of the county where the offender was adjudicated a juvenile offender of the date and conditions upon which it is proposed the juvenile offender is to be released. The county or district attorney shall give written notice at least seven days prior to the release of the juvenile offender to: (1) Any victim of the juvenile offender's crime who is alive and whose address is known to the court or, if the victim is deceased, to the victim's family if the family's address is known to the court; and (2) the local law enforcement agency. Failure to notify pursuant to this section shall not be a reason to postpone a release. Nothing in this section shall create a cause of action against the state or county or an employee of the state or county acting within the scope of the employee's employment as a result of the failure to notify pursuant to this section.

(c) Upon receipt of the notice required by subsection (b), the court shall review the terms of the proposed conditional release and may recommend modifications or additions to the terms.

(d) If, during the conditional release, the juvenile offender is not returning to the county from which committed, the person in charge of the juvenile correctional facility shall also give notice to the court of the county in which the juvenile offender is to be residing.

(e) To assure compliance with conditional release from a juvenile correctional facility, the commissioner shall have the authority to prescribe the manner in which compliance with the conditions shall be supervised. When requested by the commissioner, the appropriate court may assist in supervising compliance with the conditions of release during the term of the conditional release. The commissioner may require the parent of the juvenile offender to cooperate and participate with the conditional release.

(f) For acts committed before July 1, 1999, the juvenile justice authority shall notify at least 45 days prior to the discharge of the juvenile offender the county or district attorney of the county where the offender was adjudicated a juvenile offender of the release of such juvenile offender, if such juvenile offender's offense would have constituted a class A, B or C felony before July 1, 1993, or an off-grid crime, a nondrug crime ranked at severity level 1, 2, 3, 4 or 5 or a drug crime ranked at severity level 1, 2 or 3, on or after July 1, 1993, or a drug crime ranked at severity level 4 on or after July 1, 2012, if committed by an adult. The county or district attorney shall give written notice at least 30 days prior to the release of the juvenile offender to: (1) Any victim of the juvenile offender's crime who is alive and whose address is known to the court or, if the victim is deceased, to the victim's family if the family's address is known to the court; and (2) the local law enforcement agency. Failure to notify pursuant to this section shall not be a reason to postpone a release. Nothing in this section shall create a cause of action against the state or county or an employee of the state or county acting within the scope of the employee's employment as a result of the failure to notify pursuant to this section.

(g) Conditional release programs shall include, but not be limited to, the treatment options of aftercare services.

History: L. 2006, ch. 169, § 74; L. 2010, ch. 135, § 56; L. 2012, ch. 150, § 48; July 1.



38-2375 Same; conditional release; failure to obey; authorized dispositions.

38-2375. Same; conditional release; failure to obey; authorized dispositions. If it is alleged that a juvenile offender who has been conditionally released from a juvenile correctional facility has failed to obey the specified conditions of release, any officer assigned to supervise compliance with the conditions of release or the county or district attorney may file a report with the committing court or the court of the county in which the juvenile offender resides describing the alleged violation. The court shall provide copies of the report to the parties to the proceedings. The court, upon the court's own motion or the county or district attorney, shall set the matter for hearing. The movant shall provide notice of the motion and hearing to each party to the proceeding and the current custodian and placement of the juvenile offender. If the court finds that a condition of release has been violated, the court may modify or impose additional conditions of release that the court considers appropriate or order that the juvenile offender be returned to the juvenile correctional facility to serve the conditional release revocation incarceration and aftercare term set by the court pursuant to the placement matrix as provided in K.S.A. 2015 Supp. 38-2369, and amendments thereto.

History: L. 2006, ch. 169, § 75; Jan. 1, 2007.



38-2376 Same; discharge from commitment; notification.

38-2376. Same; discharge from commitment; notification. (a) When a juvenile offender has reached the age of 23 years, has been convicted as an adult while serving a term of incarceration at a juvenile correctional facility, or has completed the prescribed terms of incarceration at a juvenile correctional facility, together with any conditional release following the program, the juvenile shall be discharged by the commissioner from any further obligation under the commitment unless the juvenile was sentenced pursuant to an extended jurisdiction juvenile prosecution upon court order and the commissioner transfers the juvenile to the custody of the secretary of corrections. The discharge shall operate as a full and complete release from any obligations imposed on the juvenile offender arising from the offense for which the juvenile offender was committed.

(b) At least 45 days prior to the discharge of the juvenile offender, the juvenile justice authority shall notify the court and the county or district attorney of the county where the offender was adjudicated a juvenile offender of the pending discharge of such juvenile offender, the offense would have constituted a class A, B or C felony before July 1, 1993, or an off-grid crime, a nondrug crime ranked at severity level 1, 2, 3, 4 or 5 or a drug crime ranked at severity level 1, 2 or 3, on or after July 1, 1993, or a drug crime ranked at severity level 4 on or after July 1, 2012, if committed by an adult. The county or district attorney shall give written notice at least 30 days prior to the discharge of the juvenile offender pursuant to K.S.A. 2015 Supp. 38-2379, and amendments thereto.

History: L. 2006, ch. 169, § 76; L. 2007, ch. 198, § 8; L. 2012, ch. 150, § 49; July 1.



38-2377 Notification of pending release; hearing; maximum term of imprisonment.

38-2377. Notification of pending release; hearing; maximum term of imprisonment. (a) The commissioner shall notify the county or district attorney, the court, the local law enforcement agency and the school district in which the juvenile offender will be residing of such pending release at least 45 days before release if the juvenile is still required to attend school, if the juvenile offender has committed an act prior to July 1, 1999, which, if committed by a person 18 years of age or over, would have constituted: (1) A class A or B felony, before July 1, 1993; or (2) an off-grid crime, a nondrug crime ranked at severity level 1, 2, 3, 4 or 5 or a drug crime ranked at severity level 1, 2 or 3, if the offense was committed on or after July 1, 1993, and, if such juvenile is to be released. The county or district attorney shall give written notice at least 30 days prior to discharge of the juvenile offender pursuant to K.S.A. 2015 Supp. 38-2379, and amendments thereto. The county attorney, district attorney or the court on its own motion may file a motion with the court for a hearing to determine if the juvenile offender should be retained in the custody of the commissioner, pursuant to K.S.A. 2015 Supp. 38-2376, and amendments thereto. The court shall fix a time and place for hearing and shall notify each party of the time and place.

(b) Following the hearing if the court orders the commissioner to retain custody, the juvenile offender shall not be held in a juvenile correctional facility for longer than the maximum term of imprisonment which could be imposed upon an adult convicted of the offense or offenses which the juvenile offender has been adjudicated to have committed.

(c) As used in this section, "maximum term of imprisonment" means the greatest maximum sentence authorized by computing terms as consecutive when required by K.S.A. 2015 Supp. 21-6606, and amendments thereto.

History: L. 2006, ch. 169, § 77; L. 2011, ch. 30, § 172; July 1.



38-2378 School district involvement in discharge plan.

38-2378. School district involvement in discharge plan. The commissioner and the school district in which a juvenile offender will be residing shall plan for the juvenile offender's release or discharge if the juvenile offender is required to attend school. The commissioner shall send the educational records for the juvenile and notice of the offenses the juvenile committed to the school district that the juvenile will be attending.

History: L. 2006, ch. 169, § 78; Jan. 1, 2007.



38-2379 Written notice by county or district attorney.

38-2379. Written notice by county or district attorney. (a) When a statute requires that the county or district attorney shall give written notice at least 30 days prior to the release of the juvenile offender, such notice shall be given to:

(1) Any victim of the juvenile offender's crime who is alive and whose address is known to the court or, if the victim is deceased, to the victim's family if the family's address is known to the court;

(2) the local law enforcement agency; and

(3) the school district in which the juvenile offender will be residing if the juvenile is still required to attend school.

(b) Failure to notify pursuant to this section shall not be a reason to postpone a release. Nothing in this section shall create a cause of action against the state or county of an employee of the state or county acting within the scope of the employee's employment as a result of the failure to notify pursuant to this section.

History: L. 2006, ch. 169, § 79; Jan. 1, 2007.



38-2380 Orders appealable by juvenile; appeal of departure sentence, procedure.

38-2380. Orders appealable by juvenile; appeal of departure sentence, procedure. (a) Order authorizing prosecution as an adult or extended jurisdiction juvenile prosecution. (1) Unless the juvenile offender has consented to the order, a juvenile offender may take an appeal from an order authorizing prosecution as an adult. The appeal shall be taken only after conviction as an adult and in the same manner as criminal appeals, except that where the prosecution has resulted in a judgment of conviction upon a plea of guilty or nolo contendere, an appeal may be taken from the order authorizing prosecution pursuant to K.S.A. 2015 Supp. 38-2347, and amendments thereto, notwithstanding the provisions of subsection (a) of K.S.A. 22-3602, and amendments thereto.

(2) If on appeal the order authorizing prosecution as an adult is reversed but the finding of guilty is affirmed or the conviction was based on a plea of guilty or nolo contendere, the juvenile shall be deemed adjudicated to be a juvenile offender. On remand the district court shall proceed with sentencing.

(b) Orders of adjudgment and sentencing. The juvenile offender may appeal from an order of adjudication or sentencing, or both. The appeal shall be pursuant to K.S.A. 2015 Supp. 38-2382, and amendments thereto.

(1) Pending review of the sentence, the sentencing court or the appellate court may order the juvenile confined or placed on conditional release, including bond.

(2) On appeal from a judgment or conviction entered for an offense committed on or after July 1, 1999, the appellate court shall not review:

(A) Any sentence that is within the presumptive sentence for the crime; or

(B) any sentence resulting from an agreement between the state and the juvenile which the sentencing court approves on the record.

(3) In any appeal from a judgment of conviction imposing a sentence that departs from the presumptive sentence, sentence review shall be limited to whether the sentencing court's findings of fact and reasons justifying a departure:

(A) Are supported by the evidence in the record; and

(B) constitute substantial and compelling reasons for departure.

(4) In any appeal, the appellate court may review a claim that:

(A) A sentence that departs from the presumptive sentence resulted from partiality, prejudice, oppression or corrupt motive;

(B) the sentencing court erred in either including or excluding recognition of prior convictions or adjudications; or

(C) the sentencing court erred in ranking the crime severity level of the current crime or in determining the appropriate classification of a prior conviction or juvenile adjudication for criminal history purposes.

(5) The appellate court may reverse or affirm the sentence. If the appellate court concludes that the trial court's factual findings are not supported by evidence in the record or do not establish substantial and compelling reasons for a departure, it shall remand the case to the trial court for resentencing.

(6) The appellate court shall issue a written opinion whenever the judgment of the sentencing court is reversed. The court may issue a written opinion in any other case when it is believed that a written opinion will provide guidance to sentencing judges and others in implementing the placement. The appellate courts may provide by rule for summary disposition of cases arising under this section when no substantial question is presented by the appeal.

(7) A review under summary disposition shall be made solely upon the record that was before the sentencing court. Written briefs shall not be required unless ordered by the appellate court and the review and decision shall be made in an expedited manner according to rules adopted by the supreme court.

(c) Priority. Appeals under this section shall have priority over other cases except those having statutory priority.

History: L. 2006, ch. 169, § 80; Jan. 1, 2007.



38-2381 Appeals by prosecution.

38-2381. Appeals by prosecution. (a) An appeal may be taken by the prosecution from an order:

(1) Dismissing proceedings when jeopardy has not attached;

(2) denying authorization to prosecute a juvenile as an adult;

(3) quashing a warrant or a search warrant;

(4) suppressing evidence or suppressing a confession or admission; or

(5) upon a question reserved by the prosecution.

(b) An appeal upon a question reserved by the prosecution shall be taken within 14 days after the juvenile has been adjudged to be a juvenile offender. Other appeals by the prosecution shall be taken within 14 days after the entry of the order appealed.

History: L. 2006, ch. 169, § 81; L. 2010, ch. 135, § 57; July 1.



38-2382 Appeals; procedure.

38-2382. Appeals; procedure. (a) An appeal from a district magistrate judge who is not regularly admitted to practice law in Kansas shall be to a district judge. The appeal shall be by trial de novo unless the parties agree to a de novo review on the record of the proceedings. The appeal shall be heard within 30 days from the date the notice of appeal was filed.

(b) Appeals from a district judge, or a district magistrate judge who is regularly admitted to practice law in Kansas, shall be to the court of appeals.

(c) Procedure on appeal shall be governed by article 21 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2006, ch. 169, § 82; L. 2014, ch. 71, § 5; July 1.



38-2383 Temporary orders pending appeal; status of orders appealed from.

38-2383. Temporary orders pending appeal; status of orders appealed from. (a) Pending the determination of an appeal, any order appealed from shall continue in force unless modified by temporary orders as provided in subsection (b).

(b) While an appeal is pending, the district court may modify the order appealed from and may make temporary orders concerning the care and custody of the juvenile as the court considers advisable.

History: L. 2006, ch. 169, § 83; Jan. 1, 2007.



38-2384 Fees and expenses.

38-2384. Fees and expenses. When an appeal is taken pursuant to this code, fees of an attorney appointed to represent the juvenile offender shall be fixed by the district court. The fees, together with the costs of transcripts and records on appeal, shall be taxed as expenses on appeal. The court on appeal may assess the fees and expenses against the appealing party or order that they be paid from the county general fund. When the court orders the fees and expenses assessed against the appealing party:

(a) The fees and expenses shall be paid from the county general fund, subject to reimbursement by the appealing party; and

(b) the county may enforce the order as a civil judgment, except the county shall not be required to pay the docket fee or fee for execution.

History: L. 2006, ch. 169, § 84; Jan. 1, 2007.



38-2385 Certification of juvenile corrections officers; basic course of instruction; in-service training.

38-2385. Certification of juvenile corrections officers; basic course of instruction; in-service training. (a) The commissioner may adopt rules and regulations establishing standards of training and provisions for certifying juvenile corrections officers.

(b) Except as provided in subsection (c), no person shall receive a permanent appointment as a juvenile corrections officer unless awarded a certificate by the commissioner which attests to satisfactory completion of a basic course of instruction. Such course of instruction shall be approved by the commissioner and shall consist of not less than 160 hours of instruction. The certificate shall be effective during the term of a person's employment, except that any person who has terminated employment with the commissioner for a period exceeding one year shall be required to be certified again.

(c) The commissioner may award a certificate which attests to the satisfactory completion of a basic course of instruction to any person who has been duly certified under the laws of another state or territory if, in the opinion of the commissioner, the requirements for certification in the other jurisdiction are equal to or exceed the requirements for certification in this state. The commissioner may waive any number of hours or courses required to complete the basic course of instruction for any person who, in the opinion of the commissioner, has received sufficient training or experience that such hours of instruction would be unduly burdensome or duplicitous.

(d) Every juvenile corrections officer shall receive not less than 40 hours of in-service training annually.

History: L. 2006, ch. 169, § 85; Jan. 1, 2007.



38-2386 Law enforcement power; special investigators.

38-2386. Law enforcement power; special investigators. (a) The superintendent of any juvenile correctional facility operated by the commissioner, all persons on the staff of the juvenile justice authority who are in the chain of command from the commissioner of juvenile justice to the juvenile corrections officer and every juvenile corrections officer, regardless of rank and every investigator, while acting within the scope of their duties as employees of the juvenile justice authority, shall possess such powers and duties of a law enforcement officer as are necessary for performing such duties for the purpose of regaining or maintaining custody, security and control of any person in the custody of the commissioner and may exercise such powers and duties anywhere within the state of Kansas. Such powers and duties may be exercised outside the state of Kansas for the purpose of maintaining custody, security and control of any person in the custody of the commissioner being transported or escorted by anyone authorized to so act. Such employees of the juvenile justice authority shall be responsible to and shall be at all times under the supervision and control of the commissioner of juvenile justice or the commissioner's designee.

(b) The commissioner shall have the authority to appoint and designate special investigators. Each special investigator designated by the commissioner is hereby vested with the power and authority of peace and police officers and shall have the authority to:

(1) Make arrests;

(2) conduct searches and seizures;

(3) maintain custody, security and control of any person in the custody of the commissioner; and

(4) generally enforce all the criminal laws of the state as violations of those laws are encountered during the routine performance of duty.

(c) No special investigator may carry firearms while performing such duties without having first successfully completed the training course prescribed for law enforcement officers under the Kansas law enforcement training act, K.S.A. 74-5601 et seq., and amendments thereto.

(d) Each special investigator designated shall:

(1) Be vested with law enforcement authority;

(2) be in classified service under the Kansas civil service act; and

(3) be subject to the requirements of the Kansas law enforcement training act, K.S.A. 74-5601 et seq., and amendments thereto.

(e) The commissioner may adopt rules and regulations prescribing additional training required for such special investigators.

History: L. 2006, ch. 169, § 86; L. 2012, ch. 56, § 1; July 1.



38-2387 Application to existing cases.

38-2387. Application to existing cases. (a) In addition to all actions concerning a juvenile offender commenced on or after January 1, 2007, this code also applies to proceedings commenced before January 1, 2007, unless the court finds that application of a particular provision of the code would substantially interfere with the effective conduct of judicial proceedings or prejudice the rights of a party, in which case the particular provision of this code does not apply and the previous code applies.

(b) If a right is acquired, extinguished or barred upon the expiration of a prescribed period that has commenced to run under any other statute before January 1, 2007, that statute continues to apply to the right, even if it has been repealed or superceded.

History: L. 2006, ch. 169, § 87; Jan. 1, 2007.



38-2388 Awarding high school diplomas; requirements.

38-2388. Awarding high school diplomas; requirements. (a) The board of education of a school district shall award a high school diploma to any person requesting a diploma if such person: (1) Is at least 17 years of age; (2) is enrolled or resides in such school district; (3) is or has been a child in the custody of the commissioner at any time on or after such person's 14th birthday; and (4) has achieved at least the minimum high school graduation requirements adopted by the state board of education.

(b) This section shall be part of and supplemental to the revised Kansas juvenile justice code.

History: L. 2011, ch. 60, § 2; July 1.



38-2389 Alternative means of adjudication; exceptions; withdrawal; appeal.

38-2389. Alternative means of adjudication; exceptions; withdrawal; appeal. (a) Findings and purpose. The following findings and declaration of purpose apply to this section.

(1) The legislature finds that personal and familial circumstances may contribute to the commission of offenses by juveniles who represent a minimal threat to public safety and that in such cases it would further the interests of society and the juvenile to take an approach to adjudication that combines less formal procedures, appropriate disciplinary sanctions for misconduct and the provision of necessary services.

(2) It is the purpose of this section to provide prosecutors with an alternative means of adjudication for juvenile offenders who present a minimal threat to public safety and both the juvenile and society would benefit from such approach.

(b) Designation. A county or district attorney with jurisdiction over the offense who believes that proceedings under this section are appropriate may, in such county or district attorney's discretion, designate an alleged juvenile offender for adjudication under this section and not seek application of a placement within the placement matrix pursuant to K.S.A. 2015 Supp. 38-2369, and amendments thereto, if the alleged juvenile offender's act, if committed by an adult, would constitute a misdemeanor.

(1) The county or district attorney shall make such designation in the original complaint or by written notice filed with the court and served on the juvenile, the juvenile's counsel and the juvenile's parent or legal guardian within 14 days after the filing of the complaint.

(2) The filing of a written application for diversion under K.S.A. 2015 Supp. 38-2346, and amendments thereto, shall toll the running of the 14-day period and shall resume upon the issuance of a written denial of diversion.

(c) Exceptions. Except as provided in this subsection, the provisions of the revised Kansas juvenile justice code, K.S.A. 2015 Supp. 38-2301 et seq., and amendments thereto, shall apply in any adjudication under this section.

(1) If during the proceedings the court determines that there is probable cause to believe that the juvenile is a child in need of care as defined by K.S.A. 2015 Supp. 38-2202, and amendments thereto, the court shall refer the matter to the county or district attorney, who shall file a petition as provided in K.S.A. 2015 Supp. 38-2234, and amendments thereto, and refer the family to the Kansas department for children and families for services.

(A) If the court presiding over the proceeding under this section finds, in accordance with K.S.A. 2015 Supp. 38-2334 and 38-2335, and amendments thereto, that the juvenile should be removed from the home, the court may place the juvenile in the temporary custody of the secretary for children and families or any person, other than the child's parent, willing to accept temporary custody.

(B) If the child in need of care case is presided over by a different judge, the county or district attorney shall notify the court presiding over the proceedings under this section of pertinent orders entered in the child in need of care case.

(2) Notwithstanding any other provision of law, no juvenile shall be committed to a juvenile correctional facility pursuant to subsection (a)(12) of K.S.A. 2015 Supp. 38-2361, and amendments thereto, for an offense adjudicated under this section or for the violation of a term or condition of the disposition for such an offense.

(3) Notwithstanding any other provision of law, no adjudication under this section or violation of the terms and conditions of the disposition, including a placement failure, shall be used against the juvenile in a proceeding on a subsequent offense committed as a juvenile or as an adult. For purposes of this section, ''used against the juvenile'' includes, but is not limited to, establishing an element of a subsequent offense, raising the severity level of a subsequent offense or enhancing the sentence for a subsequent offense.

(4) Upon completion of the case and the termination of the court's jurisdiction, the court shall order the adjudication expunged, and the provisions of subsections (a), (b), (c), (d), (e), (i), (k) and (l) of K.S.A. 2015 Supp. 38-2312, and amendments thereto, shall not apply to such expungement.

(5) Notwithstanding any other provision of law, a juvenile shall not be required to register as an offender under the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, as a result of adjudication under this section.

(6) The provisions of K.S.A. 2015 Supp. 38-2309 and 38-2310, and amendments thereto, shall not apply to proceedings under this section.

(7) The provisions of K.S.A. 2015 Supp. 38-2347, and amendments thereto, shall not apply to proceedings under this section.

(8) The provisions of subsection (g)(1) of K.S.A. 2015 Supp. 38-2304, and amendments thereto, shall not apply to proceedings under this section.

(9) The trial of offenses under this section shall be to the court and the right to a trial by jury under K.S.A. 2015 Supp. 38-2357, and amendments thereto, shall not apply.

(d) Withdrawal. At any time prior to the beginning of a hearing at which the court may enter an order adjudicating the child as a juvenile offender, the county or district attorney may withdraw the designation for proceedings under this section by providing notice to the court, the juvenile, the juvenile's attorney and guardian ad litem, if any, and the juvenile's parent or legal guardian. Upon withdrawal of the designation, this section shall no longer apply and the case shall proceed and the court shall grant a continuance upon request.

(e) Appeal. An adjudication under this section is an appealable order pursuant to K.S.A. 2015 Supp. 38-2380, and amendments thereto.

(f) This section shall be part of and supplemental to the revised Kansas juvenile justice code.

History: L. 2014, ch. 126, § 1; July 1.



38-2390 Legislative cost study analysis of youth residential centers.

38-2390. Legislative cost study analysis of youth residential centers. (a) On or before January 15, 2015, the secretary of corrections shall perform the actions required by this section and report on such actions to the house committee on corrections and juvenile justice, the senate committee on federal and state affairs and the joint committee on corrections and juvenile justice oversight.

(b) The secretary shall conduct a cost study analysis of all youth residential centers for juvenile offenders under contract to provide services to the department of corrections. The cost study analysis shall:

(1) Include detailed analysis of allowable expenses necessary to meet the minimum requirements for: (A) Licensure of a youth residential center by the department of health and environment; (B) service under contracts with the department of corrections; and (C) compliance with the prison rape elimination act, 42 U.S.C. § 15601 et seq.; and

(2) identify any cost associated with program or other expenses which add [adds] value to the services provided to juvenile offenders by youth residential centers in addition to such minimum requirements.

(c) The secretary shall evaluate program needs within youth residential centers for juvenile offenders and compare such needs with program availability. The secretary shall propose modifications to the legislature which align program availability with program needs.

(d) The secretary shall develop a fee schedule for youth residential services for juvenile offenders to include daily payment rates necessary for base service and rates for program component additions to such base service.

(e) The secretary shall develop a plan for performance-based incentive payment opportunities and a plan for integration of such payment opportunities into the fee schedule developed pursuant to subsection (d). The secretary shall also develop a plan to measure performance and evaluate the effectiveness of juvenile offender service providers.

History: L. 2014, ch. 126, § 3; July 1.









Chapter 39 MENTALLY ILL, INCAPACITATED AND DEPENDENT PERSONS; SOCIAL WELFARE

Article 1 LEGAL RESIDENCE

39-110 Return of nonresidents to place of residence; how costs paid; arbitration with certain other states concerning legal residence.

39-110. Return of nonresidents to place of residence; how costs paid; arbitration with certain other states concerning legal residence. Any person who has not resided in the state of Kansas one year continuously prior to application for admission to a state hospital, state hospital and training center, or the Kansas neurological institute, may be returned by the secretary for aging and disability services either before or after such person's admission to the state of which such person is a resident. No such person shall be so returned unless arrangements to receive such person have been made in the state to which such person is to be returned. The cost of the return to the person's place of residence shall be paid: First, by the person if funds are available; second, by such person's responsible relatives if funds are available; and third, by the state institution concerned if no other funds are available. The secretary for aging and disability services is hereby empowered, authorized and directed to enter into agreements with the authorities of other states which shall adopt legislation consistent with this act for the arbitration of disputed questions between such states and the state of Kansas respecting the residence of such persons.

History: L. 1957, ch. 261, § 1; L. 1963, ch. 254, § 7; L. 1965, ch. 284, § 1; L. 2014, ch. 115, § 75; July 1.



39-111 State legal residence requirements; waiver, when.

39-111. State legal residence requirements; waiver, when. No person shall be admitted to a state hospital, a state hospital and training center, Kansas neurological institute, an institution for the education of the deaf, or an institution for the education of the blind, who has not lived in the state of Kansas at least one year continuously immediately prior to application for admission thereto. The residence of a minor child shall follow and be the same as the child's parents. The secretary for children and families or the secretary for aging and disability services, as applies, may waive the residence requirement in cases where the residence cannot be ascertained, or where the particular circumstances of the case constitute a medical emergency so that in the secretary's judgment a sufficient reason exists for the temporary suspension of the residence requirement.

History: L. 1957, ch. 260, § 1; L. 1963, ch. 254, § 6; L. 2014, ch. 115, § 76; July 1.






Article 3 RELIEF AND CARE OF DEPENDENT PERSONS

39-333 Discontinuance of asylum or farm and disposition of property; election, when.

39-333. Discontinuance of asylum or farm and disposition of property; election, when. Any asylum or farm provided by the board of county commissioners for the purpose may be discontinued by such board, and the property, real and personal, relating thereto, which belongs to the county, may be sold, leased, or otherwise disposed of, or applied in such manner as may be best for the interests of the county: Provided, That no asylum or farm which exceeds in value the sum of three thousand dollars shall be sold by said county commissioners unless the question of selling said asylum or farm shall be first submitted to a vote of the people at some general or special election, and a majority of all the votes cast at an election held for that purpose shall be in favor of such sale.

History: L. 1862, ch. 163, § 34; G.S. 1868, ch. 79, § 34; L. 1870, ch. 89, § 2; March 10; R.S. 1923, 39-333.



39-343 Sale of asylum or farm in counties over 25,000; sale price and terms.

39-343. Sale of asylum or farm in counties over 25,000; sale price and terms. That the board of county commissioners in all counties having a population of over 25,000, and having a county asylum or county farm of the value of not more than fifteen thousand dollars, such value to be ascertained and determined as hereinafter provided, be and they are hereby authorized, if in their judgment it is advisable, to sell the same for not less than three fourths of the appraised value thereof, upon such terms and conditions as they deem proper and just, upon first giving thirty days' notice in the official county paper of the time, place, terms and conditions of said sale.

History: L. 1909, ch. 100, § 1; March 25; R.S. 1923, 39-343.



39-344 Sale of asylum or farm in counties over 25,000; appraisement procedure.

39-344. Sale of asylum or farm in counties over 25,000; appraisement procedure. Before said sale, and to determine the value of said property, the district judge of said county, upon application in writing to the board of county commissioners, shall appoint three appraisers, who before entering upon the discharge of their duties, and within five days after notice of their appointment, shall take an oath in substance as follows: That they will support the constitution of the state of Kansas and faithfully discharge their duties as appraisers of the county farm or asylum of ________ county, Kansas; that immediately upon taking said oath said appraisers shall view said property and appraise the same and file a report with the clerk of the district court.

And on the filing of said report the clerk of said court shall give thirty days' notice in the official paper of said county, which notice shall state the day and hour when said report of said commissioners will come on for hearing before said court for confirmation; that if twenty-five or more resident taxpayers shall, within twenty days after the return of the appraisement hereinbefore provided for, file their objections thereto in writing, attacking the correctness of such appraisement, stating wherein the same is incorrect, duly verified by one or more of such taxpayers, it shall be the duty of the court to pass upon said objections, and for that purpose the court may hear testimony for or against said confirmation, and upon a full hearing shall approve said appraisement if the same is fair and just; and if in the judgment of said court said appraisement is unfair, then said court shall make a finding as to the actual value of said property, which finding shall be conclusive. Said hearing may be held at chambers.

History: L. 1909, ch. 100, § 2; R.S. 1923, 39-344; L. 1976, ch. 145, § 189; Jan. 10, 1977.



39-348 Same; election for sale as formerly required under 39-347.

39-348. Same; election for sale as formerly required under 39-347. When it shall become necessary, under the provisions of this act, to submit to the vote of the electors of any county the question of selling the county farm or asylum, or the question of building any permanent building thereon, said question or questions shall be submitted at a general election or at a special election to be called as provided in sections 2 [19-1504] and 3 [19-1505] of chapter 141 of the Session Laws of 1907, insofar as they are applicable; that on each ballot shall be printed "County farm or asylum proposition"; on each of said ballots for the sale of county farm or asylum there shall also be printed in brevier and lower-case type, "Shall the county farm or asylum be sold?" Opposite and after said proposition on said ballot shall be printed two squares, one above the other.

Preceding the upper one of said squares shall be printed the word "Yes," and preceding the lower one of said squares shall be printed the word "No"; immediately above said proposition and across the entire width of said ballot shall be printed in pica type the following: "To vote in favor of said proposition make an × in the square after the word 'Yes,' and to vote against said proposition make an × in the square after the word 'No.' " On each of said ballots for the building, improving, remodeling or repairing the buildings on said county farm there shall be printed in brevier and lower-case type, "Shall ________ dollars be raised for improvements?" In all other respects said ballot shall conform with section 3 [19-1505] of chapter 141 of the Session Laws of 1907. If at such election a majority of those voting on said proposition, or either of them, shall be in favor of the same, then the board of county commissioners of said county is empowered to sell said property or raise said fund, or both, as the case may be.

History: R.S. 1923, 39-348; Dec. 27.



39-349 Same; use of proceeds of sale or levy.

39-349. Same; use of proceeds of sale or levy. Any board of county commissioners that may sell the county farm or county asylum theretofore used in caring for the poor of said county as provided for in chapter 100 [39-343 to 39-348] of the Session Laws of Kansas for the year 1909, as amended by Laws 1919, chapter 162 [39-345, 39-347], may use such funds or any part thereof, and may use funds collected from the tax levy as provided in said chapter, or any part thereof, in the purchasing of land and in the erection of suitable buildings thereon and in making other necessary improvements, and providing necessary equipment for the establishment of a county asylum to be used in caring for the poor of said county.

History: L. 1911, ch. 147, § 1; March 11; R.S. 1923, 39-349.



39-350 Same; maintenance of asylums.

39-350. Same; maintenance of asylums. The county asylum as provided for in K.S.A. 39-349 shall be maintained and conducted in accordance with the provisions of law now existing regarding county asylums.

History: L. 1911, ch. 147, § 2; March 11; R.S. 1923, 39-350.



39-351 Supplemental nature of 39-349 to 39-351.

39-351. Supplemental nature of 39-349 to 39-351. This act shall not be construed as repealing any existing law except so far as it may conflict herewith, but shall be construed as supplemental to the said chapter 100 [39-343 to 39-348] of the Session Laws of Kansas for the year 1909.

History: L. 1911, ch. 147, § 3; March 11; R.S. 1923, 39-351.



39-365 Proceeds from sale of certain county farm realty to special building fund; use.

39-365. Proceeds from sale of certain county farm realty to special building fund; use. That the board of county commissioners of any county which has, prior to the effective date of this act, been authorized to sell real property, the same being part of a county farm, by a majority vote of the legal electors of such county voting at an election held for such purpose, may sell such real property, and place the moneys derived from the sale in a special building fund. Such special building fund may be expended by said board of county commissioners to repair or construct and equip a building for the housing, maintenance and care of social welfare clients. Such expenditures may be made during the remainder of the calendar year 1951 even though such expenditures were not included in the budget for such period.

History: L. 1951, ch. 230, § 1; March 29.



39-366 Building for the poor in certain counties; issuance of bonds.

39-366. Building for the poor in certain counties; issuance of bonds. The board of county commissioners of any county which has prior to the effective date of this act submitted, with or without authority of law, to a vote of the electors of said county the question of issuing general obligation bonds in an amount not exceeding five hundred thousand dollars ($500,000) for the purpose of providing funds to pay the cost of erecting and equipping a building for the poor, and at least seventy percent (70%) of the legal electors voting on such question shall have voted in favor thereof, is hereby authorized and empowered to construct and equip a building for the poor, and to pay the cost thereof may issue general obligation bonds of the county in an amount not exceeding the maximum amount submitted and approved at such election. All bonds issued under the authority of this act shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law and shall not be subject to or within any bonded debt limitation prescribed by any other law of this state and shall not be considered or included in applying any other law limiting bonded indebtedness. Whenever bonds are issued under authority of this act, no bonds shall be issued for the same purpose under authority of any other law.

History: L. 1955, ch. 174, § 1; April 8.



39-367 Sale of all or part of county farm in certain counties between 9,000 and 10,000.

39-367. Sale of all or part of county farm in certain counties between 9,000 and 10,000. The board of county commissioners in all counties having a population of not less than nine thousand (9,000) and not more than ten thousand (10,000) and having a valuation of not less than twenty-nine million dollars ($29,000,000) and not more than thirty-one million dollars ($31,000,000), and having a county farm of the value of not more than thirty-two thousand dollars ($32,000), such value to be ascertained and determined as hereinafter provided, be and they are hereby authorized, if in their judgment it is advisable, to sell the same in whole or in part for not less than three-fourths of the appraised value thereof, upon such terms and conditions as they deem proper and just, upon first giving thirty (30) days' notice in the official county paper of the time, place, terms and conditions of said sale.

History: L. 1963, ch. 176, § 1; March 21.



39-368 Same; appraisement; report; notice; hearing for confirmation; objections; approval or finding as to actual value.

39-368. Same; appraisement; report; notice; hearing for confirmation; objections; approval or finding as to actual value. Before said sale, and to determine the value of said property, the district judge of said county, upon application in writing of the board of county commissioners, shall appoint three (3) appraisers, who before entering upon the discharge of their duties, and within five (5) days after notice of their appointment, shall take an oath in substance as follows: That they will support the constitution of the state of Kansas and faithfully discharge their duties as appraisers of the county farm of ______________ (name of county) county, Kansas; that immediately upon taking said oath said appraisers shall view said property and appraise the same, both as to each of the logically divisible parts of such property and as to the whole of such property, and file a report with the clerk of the district court. And on the filing of said report the county clerk of said county shall give thirty (30) days' notice in the official paper of said county, which notice shall state the day and hour when said report of said commissioners will come on for hearing before said court for confirmation; that if twenty-five (25) or more resident taxpayers shall, within twenty (20) days after the return of the appraisement hereinbefore provided for, file their objections thereto in writing, attacking the correctness of such appraisement, stating wherein the same is incorrect, duly verified by one or more of such taxpayers, it shall be the duty of the court to pass upon said objections, and for that purpose the court may hear testimony for or against said confirmation, and upon a full hearing shall approve said appraisement and the sale price if the same is fair and just; and if in the judgment of said court said appraisement and the sale price is unfair, then said court shall make a finding as to the actual value of said property, which finding shall be conclusive. Said hearing may be held at chambers.

History: L. 1963, ch. 176, § 2; L. 1976, ch. 145, § 190; Jan. 10, 1977.






Article 4 HOSPITAL TREATMENT AND HOSPITALIZATION

39-415 Counties between 175,000 and 250,000; definitions.

39-415. Counties between 175,000 and 250,000; definitions. As used in this act: (a) The words "medically indigent" shall mean a person who is unable to pay for hospitalization and who is not receiving or who is not eligible for medical assistance under K.S.A. 39-701 et seq., and amendments thereto, at the time of application for hospitalization hereunder.

(b) The word "hospitalization" shall mean the routine services ordinarily rendered in a hospital as a hospital is defined in K.S.A. 65-425 and licensed under K.S.A. 65-427.

History: L. 1951, ch. 237, § 1; L. 1976, ch. 209, § 1; July 1.



39-416 County hospital fund for medically indigent persons in certain counties; tax levy, use of proceeds.

39-416. County hospital fund for medically indigent persons in certain counties; tax levy, use of proceeds. The board of county commissioners in any county having a population of not less than 175,000 or more than 250,000 may levy each year a tax upon all taxable tangible property in their respective counties and the proceeds thereof, except for an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, shall be placed into a separate fund designated as "the county hospital fund," which fund is hereby created, and shall be used only to provide and pay for hospitalization for medically indigent persons who have resided in any such county for a period of not less than one year immediately preceding any application for hospitalization as a medically indigent person, and resided in the state for not less than two years during the four years immediately preceding any application for hospitalization as a medically indigent person. The provisions of this act shall not abrogate or amend any other existing laws relating to hospitalization of any person or persons.

History: L. 1951, ch. 237, § 2; L. 1957, ch. 265, § 1; L. 1970, ch. 100, § 38; L. 1975, ch. 162, § 34; L. 1979, ch. 52, § 151; July 1.



39-417 Same; rules and regulations.

39-417. Same; rules and regulations. Hospitalization shall be on a case basis and the payment therefor as provided under K.S.A. 39-416 aforesaid shall be furnished under such rules and regulations as the board of county commissioners shall from time to time adopt.

History: L. 1951, ch. 237, § 3; June 30.



39-418 Same; hospital advisory council; appointment; duties; monthly publication of recipients' names and addresses.

39-418. Same; hospital advisory council; appointment; duties; monthly publication of recipients' names and addresses. The board of county commissioners within 90 days after the taking effect of this act shall appoint a hospital advisory council consisting of not more than five citizens residents of such county selected so as to provide a representative on said council from the hospital of the university of Kansas medical center and a representative from each of the other hospitals located in the county. Said council shall advise and consult with the board of county commissioners and make recommendations in the formation and establishment of rules and regulations as provided in K.S.A. 39-417.

The members of the hospital advisory council shall serve without compensation and shall serve at the will and pleasure of such board of county commissioners: Provided, Disbursements of the county hospital fund shall be by voucher, approved by the board of county commissioners, which vouchers shall be paid in the same manner as are other county vouchers and shall be subject to the same auditing procedure as are other county vouchers: Provided further, That there be published monthly in the official county paper, the names and addresses of each person for whom payment is made under this act, and the amount of each warrant issued to a hospital in payment of each case shall be separately stated in said publication.

History: L. 1951, ch. 237, § 4; June 30.






Article 7 SOCIAL WELFARE

39-701 Purposes of act.

39-701. Purposes of act. It is hereby declared the purpose and policy of the state in supervising the directing of the welfare work therein, to provide an effective uniform system of welfare work for the state; to promote efficiency in the work; and to comply with the conditions provided for obtaining federal grants for welfare work as set forth in federal laws and federal rules and regulations. It is not the policy of the state to discourage or interfere with the universally recognized moral obligations of kindred to provide, when possible, for the support of dependent relatives, but rather it is the policy of the state to assist the needy and where necessary, the relatives in providing the necessary assistance for dependents.

History: L. 1937, ch. 327, § 1; L. 1973, ch. 186, § 1; Jan. 1, 1974.



39-702 Definitions.

39-702. Definitions.  The following words and phrases when used in this act shall, for the purposes of this act, have the meanings respectively ascribed to them in this section:

(a) "Secretary" means the secretary for children and families, unless otherwise specified.

(b) "Applicants" means all persons who, as individuals, or in whose behalf requests are made of the secretary for aid or assistance.

(c) "Social welfare service" may include such functions as giving assistance, the prevention of public dependency, and promoting the rehabilitation of dependent persons or those who are approaching public dependency.

(d) "Assistance" includes such items or functions as the giving or providing of money, food assistance, food, clothing, shelter, medicine or other materials, the giving of any service, including instructive or scientific. The definitions of social welfare service and assistance in this section shall be deemed as partially descriptive and not limiting.

(e) "Temporary assistance to needy families" means financial assistance with respect to or on behalf of a dependent child or dependent children and includes financial assistance for any month to meet the needs of the relative or qualifying caretaker with whom any dependent child is living.

(f) "Medical assistance" means the payment of all or part of the cost of necessary: (1) Medical, remedial, rehabilitative or preventive care and services which are within the scope of services to be provided under a medical care plan developed by the secretary pursuant to this act and furnished by health care providers who have a current approved provider agreement with the secretary; and (2) transportation to obtain care and services which are within the scope of services to be provided under a medical care plan developed by the secretary pursuant to this act.

(g) "Dependent children" means needy children under the age of 18, or who are under the age of 19 and are full-time students in secondary schools or the equivalent educational program who are in the care of a biological or adoptive parent, court appointed guardian, conservator or legal custodian and who are living with any relative, including first cousins, uncles, aunts, and persons of preceding generations are denoted by prefixes of grand, great, or great-great, and including the spouses or former spouses of any persons named in the above groups, in a place of residence maintained by one or more of such relatives as their own home.

(h) "The blind" means not only those who are totally and permanently devoid of vision, but also those persons whose vision is so defective as to prevent the performance of ordinary activities for which eyesight is essential.

(i) "Recipient" means a person who has received assistance under the terms of this act.

(j) "Intake office" means the place where the secretary shall maintain an office for receiving applications.

(k) "Adequate consideration" means consideration equal, or reasonably proportioned to the value of that for which it is given.

(l) "Title IV-D" means part D of title IV of the federal social security act (42 U.S.C. § 651 et seq.), as in effect on May 1, 1997.

(m) "TANF diversion assistance" means a one-time voluntary payment option in lieu of ongoing TANF assistance. The diversion payment is available to applicants who have not received TANF assistance as an adult, and is designed to meet a crisis or emergency hardship that would endanger such applicants' ability to remain employed or to accept an offer of employment. Any household that includes such recipient accepting the diversion payment is ineligible to receive on-going TANF assistance for 12 months after receipt of the diversion payment. Any recipient who receives a diversion payment is limited to 42 months of TANF cash assistance in a lifetime, unless such recipient shall meet a hardship criteria as defined by the secretary.

(n) "Non-cooperation" means the failure of the applicant or recipient to comply with all requirements provided in state and federal law, rules and regulations and agency policy.

History: L. 1937, ch. 327, § 2; L. 1951, ch. 288, § 1; L. 1953, ch. 391, § 34; L. 1955, ch. 236, § 1; L. 1957, ch. 268, § 1; L. 1963, ch. 255, § 1; L. 1967, ch. 245, § 1; L. 1969, ch. 226, § 1; L. 1973, ch. 186, § 2; L. 1978, ch. 159, § 1; L. 1981, ch. 185, § 1; L. 1983, ch. 143, § 1; L. 1997, ch. 182, § 68; L. 2015, ch. 42, § 8; July 1.



39-708a Payment of claims to medical vendors not filed within fiscal year; limitation.

39-708a. Payment of claims to medical vendors not filed within fiscal year; limitation. (a) Except as otherwise provided in subsection (b), the director of accounts and reports shall accept for payment from an agent or intermediary authorized to make medical payment reviews and to determine the amount due to medical vendors for the care of needy persons, in accordance with agreements entered into by the secretary under the provisions of subsections (s) and (x) of K.S.A. 39-708c, and amendments thereto, notwithstanding the fact that such claims were not submitted or processed for payment within the fiscal year in which the service was rendered.

(b) No claim filed more than 12 months after the time the service was rendered shall be allowed or paid except that payment to medical vendors may be made on claims submitted more than 12 months after the service was rendered: (1) If the services were provided to a child who at the time of service was in the custody of the secretary, or a child for whom the agency has entered into an adoptive support agreement if the medical vendor did not have actual knowledge of that fact prior to the expiration of the 12-month period; (2) if the claim was submitted to medicare within 12 months of the date of service, paid or denied for payment by medicare, and subsequently submitted for payment to the state medical assistance program within 30 days of the medicare payment or denial date; (3) if the claim is determined payable by reason of administrative appeals, court action or agency error; (4) if the claim is for emergency services rendered by providers located outside the state who are not already enrolled as state medical assistance program providers; or (5) if the claim arises out of circumstances described under items (1), (2), (3) or (4) and is determined not to be payable under any such item, but the secretary determines that such claim is the result of extraordinary circumstances.

History: L. 1969, ch. 228, § 1; L. 1973, ch. 186, § 4; L. 1989, ch. 123, § 1; L. 1994, ch. 55, § 1; July 1.



39-708c Powers and duties of secretary for children and families; community work experience programs; disbursal of property including food stamps; division of services for the blind; children and youth service program; medical care for needy persons; payment schedules for health care providers; centralized payment of welfare expenditures.

39-708c. Powers and duties of secretary for children and families; community work experience programs; disbursal of property including food stamps; division of services for the blind; children and youth service program; medical care for needy persons; payment schedules for health care providers; centralized payment of welfare expenditures. (a) The secretary for children and families shall develop state plans, as provided under the federal social security act, whereby the state cooperates with the federal government in its program of assisting the states financially in furnishing assistance and services to eligible individuals. The secretary shall undertake to cooperate with the federal government on any other federal program providing federal financial assistance and services in the field of social welfare not inconsistent with this act. The secretary is not required to develop a state plan for participation or cooperation in all federal social security act programs or other federal programs that are available. The secretary shall also have the power, but is not required, to develop a state plan in regard to assistance and services in which the federal government does not participate.

(b) The secretary shall have the power and duty to determine the general policies relating to all forms of social welfare which are administered or supervised by the secretary and to adopt the rules and regulations therefor.

(c) The secretary shall hire, in accordance with the provisions of the Kansas civil service act, such employees as may be needed, in the judgment of the secretary, to carry out the provisions of this act. The secretary shall advise the governor and the legislature on all social welfare matters covered in this act.

(d) The secretary shall establish and maintain intake offices throughout the state. The secretary may establish and create area offices to coordinate and supervise the administration of the intake offices located within the area. The number and location of intake offices and area offices shall be within the discretion of the secretary. Each intake office shall be open at least 12 hours of each working week on a regularly scheduled basis. The secretary shall supervise all social welfare activities of the intake offices and area offices. The secretary may lease office or business space, but no lease or rental contract shall be for a period to exceed 10 years. A person desiring public assistance, or if the person is incapable or incapacitated, a relative, friend, personal representative or conservator of the person shall make application at the intake office. When it is necessary, employees may take applications elsewhere at any time. The applications shall contain a statement of the amount of property, both personal and real, in which the applicant has an interest and of all income which the applicant may have at the time of the filing of the application and such other information as may be required by the secretary. When a husband and wife are living together the combined income or resources of both shall be considered in determining the eligibility of either or both for assistance unless otherwise prohibited by law. The form of application, the procedure for the determination of eligibility and the amount and kind of assistance or service shall be determined by the secretary.

(e) The secretary shall provide special inservice training for employees of the secretary and may provide the training as a part of the job or at accredited educational institutions.

(f) The secretary shall establish an adequate system of financial records. The secretary shall make annual reports to the governor and shall make any reports required by federal agencies.

(g) The secretary shall sponsor, operate or supervise community work experience programs whereby recipients of assistance shall work out a part or all of their assistance and conserve work skills and develop new skills. The compensation credited to recipients for the programs shall be based upon an hourly rate equal to or in excess of the federal minimum wage hourly rate. The programs shall be administered by the secretary. In the programs, the secretary shall provide protection to the recipient under the workmen's compensation act or shall provide comparable protection and may enter into cooperative arrangements with other public officials and agencies or with private not-for-profit corporations providing assistance to needy persons in developing, subject to the approval of the secretary, the programs under this section.

(h) The secretary may receive, have custody of, protect, administer, disburse, dispose of and account for federal or private commodities, equipment, supplies and any kind of property, including food stamps or coupons, which are given, granted, loaned or advanced to the state of Kansas for social welfare works, and for any other purposes provided for by federal laws or rules and regulations or by private devise, grant or loan, or from corporations organized to act as federal agencies, and to do all things and acts which are necessary or required to perform the functions and carry out the provisions of federal laws, rules and regulations under which such commodities, equipment, supplies and other property may be given, granted, loaned or advanced to the state of Kansas, and to act as an agent of the federal government when designated as an agent, and do and perform all things and acts that may be required by the federal laws or rules and regulations not inconsistent with the act.

(i) The secretary may assist other departments, agencies and institutions of the state and federal government and of other states under interstate agreements, when so requested, by performing services in conformity with the purpose of this act.

(j) The secretary shall have authority to lease real and personal property whenever the property is not available through the state or a political subdivision of the state, for carrying on the functions of the secretary.

(k) All contracts shall be made in the name of the secretary for children and families and in that name the secretary may sue and be sued on such contracts. The grant of authority under this subsection shall not be construed to be a waiver of any rights retained by the state under the 11th amendment to the United States constitution and shall be subject to and shall not supersede the provisions of any appropriations act of this state.

(l) All moneys and property of any kind whatsoever received from the Kansas emergency relief committee or from any other state department or political subdivision of the state shall be used by the secretary in the administration and promotion of social welfare in the state of Kansas. The property may be given, loaned or placed at the disposal of any county, city or state agency engaged in the promotion of social welfare.

(m) The secretary shall prepare annually, at the time and in the form directed by the governor, a budget covering the estimated receipts and expenditures of the secretary for the ensuing year.

(n) The secretary shall have authority to make grants of funds, commodities or other needed property to local units of government under rules and regulations adopted by the secretary for the promotion of social welfare in local units of government.

(o) The secretary shall have authority to sell any property in the secretary's possession received from any source whatsoever for which there is no need or use in the administration or the promotion of social welfare in the state of Kansas.

(p) The secretary shall adopt a seal.

(q) The secretary shall initiate or cooperate with other agencies in developing programs for the prevention of blindness, the restoration of eyesight and the vocational rehabilitation of blind persons and shall establish a division of services for the blind. The secretary may initiate or cooperate with other agencies in developing programs for the prevention and rehabilitation of other handicapped persons.

(r) The secretary shall develop a children and youth service program and shall administer or supervise program activities including the care and protection of children who are deprived, defective, wayward, miscreant, delinquent or children in need of care. The secretary shall cooperate with the federal government through its appropriate agency or instrumentality in establishing, extending and strengthening such services and undertake other services to children authorized by law. Nothing in this act shall be construed as authorizing any state official, agent or representative, in carrying out any of the provisions of this act, to take charge of any child over the objection of either of the parents of such child or of the person standing in loco parentis to such child except pursuant to a proper court order.

(s) The secretary shall develop plans financed by federal funds or state funds or both for providing medical care for needy persons. The secretary, in developing the plan, may enter into an agreement with an agent or intermediary for the purpose of performing certain functions, including the making of medical payment reviews, determining the amount due the medical vendors from the state in accordance with standards set by the secretary, preparing and certifying to the secretary lists of medical vendors and the amounts due them and other related functions determined by the secretary. The secretary may also provide medical, remedial, preventive or rehabilitative care and services for needy persons by the payment of premiums to the federal social security system for the purchase of supplemental medical insurance benefits as provided by the federal social security act and amendments thereto. Medicaid recipients who were residents of a nursing facility on September 1, 1991, and who subsequently lost eligibility in the period September 1, 1991, through June 30, 1992, due to an increase in income shall be considered to meet the 300% income cap eligibility test.

(t) The secretary shall carry on research and compile statistics relative to the entire social welfare program throughout the state, including all phases of dependency, defectiveness, delinquency and related problems; develop plans in cooperation with other public and private agencies for the prevention as well as treatment of conditions giving rise to social welfare problems.

(u) The secretary may receive grants, gifts, bequests, money or aid of any character whatsoever, for state welfare work. All moneys coming into the hands of the secretary shall be deposited in the state social welfare fund provided for in this act.

(v) The secretary may enter into agreements with other states or the welfare department of other states, in regard to the manner of determining the state of residence in disputed cases, the manner of returning persons to the place of residence and the bearing or sharing of the costs.

(w) The secretary shall perform any other duties and services necessary to carry out the purposes of this act and promote social welfare in the state of Kansas, not inconsistent with the state law.

(x) The secretary shall establish payment schedules for each group of health care providers. Any payment schedules which are a part of the state medicaid plan shall conform to state and federal law. The secretary shall not be required to make any payments under the state medicaid plan which do not meet requirements for state and federal financial participation.

(1) The secretary shall consider budgetary constraints as a factor in establishing payment schedules so long as the result complies with state and federal law.

(2) The secretary shall establish payment schedules for providers of hospital and adult care home services under the medicaid plan that are reasonable and adequate to meet the costs which must be incurred by efficiently and economically operated facilities in order to provide care and services in conformity with applicable state and federal laws, regulations, and quality and safety standards. The secretary shall not be required to establish rates for any such facility that are in excess of the minimum necessary to efficiently and economically meet those standards regardless of any excess costs incurred by any such facility.

(y) The secretary shall maintain a system of centralized payment for all welfare expenditures.

History: L. 1973, ch. 186, § 3; L. 1975, ch. 237, § 1; L. 1978, ch. 159, § 2; L. 1980, ch. 272, § 1; L. 1982, ch. 182, § 132; L. 1983, ch. 143, § 2; L. 1985, ch. 114, § 24; L. 1990, ch. 152, § 1; L. 1992, ch. 322, § 5; L. 1995, ch. 153, § 1; L. 1996, ch. 229, § 104; L. 2014, ch. 115, § 77; July 1.



39-708d Same; lease of office or business space.

39-708d. Same; lease of office or business space. Notwithstanding any of the provisions contained in subsection (d) of K.S.A. 39-708c, and amendments thereto, the secretary for children and families may lease office or business space for a period exceeding 10 years if the proposed lease has been presented to the joint committee on state building construction for advice and consultation.

History: L. 1998, ch. 127, § 6; L. 2014, ch. 115, § 78; July 1.



39-709 Eligibility requirements of applicants for and recipients of assistance, available resources; failure to comply with reporting and other requirements, penalties; automatic assignment of support rights; lien procedures and enforcement; prohibition of medicaid expansion.

39-709. Eligibility requirements of applicants for and recipients of assistance, available resources; failure to comply with reporting and other requirements, penalties; automatic assignment of support rights; lien procedures and enforcement; prohibition of medicaid expansion. (a) General eligibility requirements for assistance for which federal moneys are expended. Subject to the additional requirements below, assistance in accordance with plans under which federal moneys are expended may be granted to any needy person who:

(1) Has insufficient income or resources to provide a reasonable subsistence compatible with decency and health. Where a husband and wife or cohabiting partners are living together, the combined income or resources of both shall be considered in determining the eligibility of either or both for such assistance unless otherwise prohibited by law. The secretary, in determining need of any applicant for or recipient of assistance shall not take into account the financial responsibility of any individual for any applicant or recipient of assistance unless such applicant or recipient is such individual's spouse, cohabiting partner or such individual's minor child or minor stepchild if the stepchild is living with such individual. The secretary in determining need of an individual may provide such income and resource exemptions as may be permitted by federal law. For purposes of eligibility for temporary assistance for needy families, for food assistance and for any other assistance provided through the Kansas department for children and families under which federal moneys are expended, the secretary for children and families shall consider one motor vehicle owned by the applicant for assistance, regardless of the value of such vehicle, as exempt personal property and shall consider any equity in any boat, personal water craft, recreational vehicle, recreational off-highway vehicle or all-terrain vehicle, as defined by K.S.A. 8-126, and amendments thereto, or any additional motor vehicle owned by the applicant for assistance to be a nonexempt resource of the applicant for assistance except that any additional motor vehicle used by the applicant, the applicant's spouse or the applicant's cohabiting partner for the primary purpose of earning income may be considered as exempt personal property in the secretary's discretion.

(2) Is a citizen of the United States or is an alien lawfully admitted to the United States and who is residing in the state of Kansas.

(b) Temporary assistance for needy families. Assistance may be granted under this act to any dependent child, or relative, subject to the general eligibility requirements as set out in subsection (a), who resides in the state of Kansas or whose parent or other relative with whom the child is living resides in the state of Kansas. Such assistance shall be known as temporary assistance for needy families. On and after January 1, 2017, the department shall conduct an electronic check for any false information provided on an application for TANF and other benefits programs administered by the department. Where the husband and wife or cohabiting partners are living together, both shall register for work under the program requirements for temporary assistance for needy families in accordance with criteria and guidelines prescribed by rules and regulations of the secretary.

(1) As used in this subsection, "family group" or "household" means the applicant or recipient for TANF, child care subsidy or employment services and all individuals living together in which there is a relationship of legal responsibility or a qualifying caretaker relationship. This will include a cohabiting boyfriend or girlfriend living with the person legally responsible for the child. The family group shall not be eligible for TANF if the family group contains at least one adult member who has received TANF, including the federal TANF assistance received in any other state, for 36 calendar months beginning on and after October 1, 1996, unless the secretary determines a hardship exists and grants an extension allowing receipt of TANF until the 48-month limit is reached. No extension beyond 48 months shall be granted. Hardship provisions for a recipient include:

(A) Is a caretaker of a disabled family member living in the household;

(B) has a disability which precludes employment on a long-term basis or requires substantial rehabilitation;

(C) needs a time limit extension to overcome the effects of domestic violence/sexual assault;

(D) is involved with prevention and protection services (PPS) and has an open social service plan; or

(E) is determined by the 36th month to have an extreme hardship other than what is designated in criteria listed in subparagraphs (A) through (E). This determination will be made by the executive review team.

(2) All adults applying for TANF shall be required to complete a work program assessment as specified by the Kansas department for children and families, including those who have been disqualified for or denied TANF due to non-cooperation, drug testing requirements or fraud. Adults who are not otherwise eligible for TANF, such as ineligible aliens, relative/non-relative caretakers and adults receiving supplemental security income are not required to complete the assessment process. During the application processing period, applicants must complete at least one module or its equivalent of the work program assessment to be considered eligible for TANF benefits, unless good cause is found to be exempt from the requirements. Good cause exemptions shall only include:

(A) The applicant can document an existing certification verifying completion of the work program assessment;

(B) the applicant has a valid offer of employment or is employed a minimum of 20 hours a week;

(C) the applicant is a parenting teen without a GED or high school diploma;

(D) the applicant is enrolled in job corps;

(E) the applicant is working with a refugee social services agency; or

(F) the applicant has completed the work program assessment within the last 12 months.

(3) The department for children and families shall maintain a sufficient level of dedicated work program staff to enable the agency to conduct work program case management services to TANF recipients in a timely manner and in full accordance with state law and agency policy.

(4) TANF mandatory work program applicants and recipients shall participate in work components that lead to competitive, integrated employment. Components are defined by the federal government as being either primary or secondary. In order to meet federal work participation requirements, households need to meet at least 30 hours of participation per week, at least 20 hours of which need to be primary and at least 10 hours may be secondary components in one parent households where the youngest child is six years of age or older. Participation hours shall be 55 hours in two parent households (35 hours per week if child care is not used). The maximum assignment is 40 hours per week per individual. For two parent families to meet the federal work participation rate both parents must participate in a combined total of 55 hours per week, 50 hours of which must be in primary components, or one or both parents could be assigned a combined total of 35 hours per week (30 hours of which must be primary components) if department for children and families paid child care is not received by the family. Single parent families with a child under age six meet the federal participation requirement if the parent is engaged in work or work activities for at least 20 hours per week in a primary work component. The following components meet federal definitions of primary hours of participation: Full or part-time employment, apprenticeship, work study, self-employment, job corps, subsidized employment, work experience sites, on-the-job training, supervised community service, vocational education, job search and job readiness. Secondary components include: Job skills training, education directly related to employment such as adult basic education and English as a second language, and completion of a high school diploma or GED.

(5) A parent or other adult caretaker personally providing care for a child under the age of three months in their TANF household is exempt from work participation activities until the month the child turns three months of age. Such three-month limitation shall not apply to a parent or other adult caretaker who is personally providing care for a child born significantly premature, with serious medical conditions or with a disability as defined by the secretary, in consultation with the secretary of health and environment, and adopted in the rules and regulations. The three-month period is defined as two consecutive months starting with the month after childbirth. The exemption for caring for a child under three months cannot be claimed:

(A) By either parent when two parents are in the home and the household meets the two-parent definition for federal reporting purposes;

(B) by one parent or caretaker when the other parent or caretaker is in the home, and available, capable and suitable to provide care and the household does not meet the two-parent definition for federal reporting purposes;

(C) by a person age 19 or younger when such person is pregnant or a parent of a child in the home and the person does not possess a high school diploma or its equivalent. Such person shall become exempt the month such person turns age 20;

(D) by any adult in the TANF assistance plan when at least one adult has reached the 36 months of TANF cash assistance; or

(E) by any person assigned to a work participation activity for substance use disorders.

(6) TANF work experience placements shall be reviewed after 90 days and are limited to six months per 48-month lifetime limit. A client's progress shall be reviewed prior to each new placement regardless of the length of time they are at the work experience site.

(7) TANF participants with disabilities shall engage in required employment activities to the maximum extent consistent with their abilities. TANF participants shall provide current documentation by a qualified medical practitioner that details the abilities to engage in employment and any limitations in work activities along with the expected duration of such limitations. Disability is defined as a physical or mental impairment constituting or resulting in a substantial impediment to employment for such individual.

(8) Non-cooperation is the failure of the applicant or recipient to comply with all requirements provided in state and federal law, federal and state rules and regulations and agency policy. The period of ineligibility for TANF benefits based on non-cooperation with work programs shall be as follows:

(A) For a first penalty, three months and full cooperation with work program activities;

(B) for a second penalty, six months and full cooperation with work program activities;

(C) for a third penalty, one year and full cooperation with work program activities; and

(D) for a fourth or subsequent penalty, 10 years.

(9) Individuals that have not cooperated with TANF work programs shall be ineligible to participate in the food assistance program. The comparable penalty shall be applied to only the individual in the food assistance program who failed to comply with the TANF work requirement. The agency shall impose the same penalty to the member of the household who failed to comply with TANF requirements. The penalty periods are three months, six months, one year, or 10 years.

(10) Non-cooperation is the failure of the applicant or recipient to comply with all requirements provided in state and federal law, federal and state rules and regulations and agency policy. The period of ineligibility for child care subsidy or TANF benefits based on parents' non-cooperation with child support services shall be as follows:

(A) For the first penalty, three months and cooperation with child support services prior to regaining eligibility;

(B) for a second penalty, six months and cooperation with child support services prior to regaining eligibility;

(C) for a third penalty, one year and cooperation with child support services prior to regaining eligibility; and

(D) for a fourth penalty, 10 years.

(11) Individuals that have not cooperated without good cause with child support services shall be ineligible to participate in the food assistance program. The period of disqualification ends once it has been determined that such individual is cooperating with child support services.

(12) Any individual who is found to have committed fraud or is found guilty of the crime of theft pursuant to K.S.A. 39-720 and K.S.A. 2015 Supp. 21-5801, and amendments thereto, in either the TANF or child care program shall render all adults in the family unit ineligible for TANF assistance. Adults in the household who were determined to have committed fraud or were convicted of the crime of theft pursuant to K.S.A. 39-720 and K.S.A. 2015 Supp. 21-5801, and amendments thereto, shall render themselves and all adult household members ineligible for their lifetime for TANF, even if fraud was committed in only one program. Households who have been determined to have committed fraud or were convicted of the crime of theft pursuant to K.S.A. 39-720 and K.S.A. 2015 Supp. 21-5801, and amendments thereto, shall be required to name a protective payee as approved by the secretary or the secretary's designee to administer TANF benefits or food assistance on behalf of the children. No adult in a household may have access to the TANF cash assistance benefit.

(13) (A) Food assistance shall not be provided to any person convicted of a felony offense occurring on or after July 1, 2015, which includes as an element of such offense the manufacture, cultivation, distribution, possession or use of a controlled substance or controlled substance analog. For food assistance, the individual shall be permanently disqualified if they have been convicted of a state or federal felony offense occurring on or after July 1, 2015, involving possession or use of a controlled substance or controlled substance analog.

(B) Notwithstanding the provisions of subparagraph (A), an individual shall be eligible for food assistance if the individual enrolls in and participates in a drug treatment program approved by the secretary, submits to and passes a drug test and agrees to submit to drug testing if requested by the department pursuant to a drug testing plan.

An individual's failure to submit to testing or failure to successfully pass a drug test shall result in ineligibility for food assistance until a drug test is successfully passed. Failure to successfully complete a drug treatment program shall result in ineligibility for food assistance until a drug treatment plan approved by the secretary is successfully completed, the individual passes a drug test and agrees to submit to drug testing if requested by the department pursuant to a drug testing plan.

(C) The provisions of subparagraph (B) shall not apply to any individual who has been convicted for a second or subsequent felony offense as provided in subparagraph (A).

(14) No TANF cash assistance shall be used to purchase alcohol, cigarettes, tobacco products, lottery tickets, concert tickets, professional or collegiate sporting event tickets or tickets for other entertainment events intended for the general public or sexually oriented adult materials. No TANF cash assistance shall be used in any retail liquor store, casino, gaming establishment, jewelry store, tattoo parlor, massage parlor, body piercing parlor, spa, nail salon, lingerie shop, tobacco paraphernalia store, vapor cigarette store, psychic or fortune telling business, bail bond company, video arcade, movie theater, swimming pool, cruise ship, theme park, dog or horse racing facility, parimutuel facility, or sexually oriented business or any retail establishment which provides adult-oriented entertainment in which performers disrobe or perform in an unclothed state for entertainment, or in any business or retail establishment where minors under age 18 are not permitted. TANF cash assistance transactions for cash withdrawals from automated teller machines shall be limited to $25, per transaction and to one transaction per day. No TANF cash assistance shall be used for purchases at points of sale outside the state of Kansas. The secretary for children and families is authorized to raise or rescind the automated teller machine withdrawal limit established by this section in order to ensure continued appropriation of the TANF block grant through compliance with the provisions of the middle class tax relief and job creation act of 2012 which govern adequate access to cash assistance.

(15) (A) The secretary for children and families shall place a photograph of the recipient, if agreed to by such recipient of public assistance, on any Kansas benefits card issued by the Kansas department for children and families that the recipient uses in obtaining food, cash or any other services. When a recipient of public assistance is a minor or otherwise incapacitated individual, a parent or legal guardian of such recipient may have a photograph of such parent or legal guardian placed on the card.

(B) Any Kansas benefits card with a photograph of a recipient shall be valid for voting purposes as a public assistance identification card in accordance with the provisions of K.S.A. 25-2908, and amendments thereto.

(C) As used in this paragraph and its subparagraphs, "Kansas benefits card" means any card issued to provide food assistance, cash assistance or child care assistance, including, but not limited to, the vision card, EBT card and Kansas benefits card.

(16) The secretary for children and families shall adopt rules and regulations:

(A) In determining eligibility for the child care subsidy program, including an income of a cohabiting partner in a child care household; and

(B) in determining and maintaining eligibility for non-TANF child care, requiring that all included adults shall be employed a minimum of 20 hours per week or more as defined by the secretary or meet the following specific qualifying exemptions:

(i) Adults who are not capable of meeting the requirement due to a documented physical or mental condition;

(ii) adults who are former TANF recipients who need child care for employment after their TANF case has closed and earned income is a factor in the closure in the two months immediately following TANF closure;

(iii) adult parents included in a case in which the only child receiving benefits is the child of a minor parent who is working on completion of high school or obtaining a GED; or

(iv) adults who are participants in a mandatory food assistance education and training program.

The department for children and families shall provide child care for the pursuit of any degree or certification if the occupation has at least an average job outlook listed in the occupational outlook of the U.S. department of labor, bureau of labor statistics. For occupations with less than an average job outlook, educational plans shall require approval of the secretary or secretary's designee. Child care may also be approved if the student provides verification of a specific job offer that will be available to such student upon completion of the program. Child care for post-secondary education shall be allowed for a lifetime maximum of 24 months per adult. The 24 months may not have to be consecutive. Students shall be engaged in paid employment for a minimum of 15 hours per week. In a two-parent adult household, child care would not be allowed if both parents are adults and attending a formal education or training program at the same time. The household may choose which one of the parents is participating as a post-secondary student. The other parent shall meet another approvable criteria for child care subsidy.

(17) The secretary for children and families is prohibited from requesting or implementing a waiver or program from the U.S. department of agriculture for the time limited assistance provisions for able-bodied adults aged 18 through 49 without dependents in a household under the food assistance program. The time on food assistance for able-bodied adults aged 18 through 49 without dependents in the household shall be limited to three months in a 36-month period if such adults are not meeting the requirements imposed by the U.S. department of agriculture that they must work for at least 20 hours per week or participate in a federally approved work program or its equivalent.

(18) Eligibility for the food assistance program shall be limited to those individuals who are citizens or who meet qualified non-citizen status as determined by U.S. department of agriculture. Non-citizen individuals who are unable or unwilling to provide qualifying immigrant documentation, as defined by the U.S. department of agriculture, residing within a household shall not be included when determining the household's size for the purposes of assigning a benefit level to the household for food assistance or comparing the household's monthly income with the income eligibility standards. The gross non-exempt earned and unearned income and resources of disqualified individuals shall be counted in its entirety as available to the remaining household members.

(19) The secretary for children and families shall not enact the state option from the U.S. department of agriculture for broad-based categorical eligibility for households applying for food assistance according to the provisions of 7 C.F.R. § 273.2(j)(2)(ii).

(20) No federal or state funds shall be used for television, radio or billboard advertisements that are designed to promote food assistance benefits and enrollment. No federal or state funding shall be used for any agreements with foreign governments designed to promote food assistance.

(21) (A) The secretary for children and families shall not apply gross income standards for food assistance higher than the standards specified in 7 U.S.C. § 2015(c) unless expressly required by federal law. Categorical eligibility exempting households from such gross income standards requirements shall not be granted for any non-cash, in-kind or other benefit unless expressly required by federal law.

(B) The secretary for children and families shall not apply resource limits standards for food assistance that are higher than the standards specified in 7 U.S.C. § 2015(g)(1) unless expressly required by federal law. Categorical eligibility exempting households from such resource limits shall not be granted for any non-cash, in-kind or other benefit unless expressly required by federal law.

(c) Temporary assistance for needy families; assignment of support rights and limited power of attorney. By applying for or receiving temporary assistance for needy families such applicant or recipient shall be deemed to have assigned to the secretary on behalf of the state any accrued, present or future rights to support from any other person such applicant may have in such person's own behalf or in behalf of any other family member for whom the applicant is applying for or receiving aid. In any case in which an order for child support has been established and the legal custodian and obligee under the order surrenders physical custody of the child to a caretaker relative without obtaining a modification of legal custody and support rights on behalf of the child are assigned pursuant to this section, the surrender of physical custody and the assignment shall transfer, by operation of law, the child's support rights under the order to the secretary on behalf of the state. Such assignment shall be of all accrued, present or future rights to support of the child surrendered to the caretaker relative. The assignment of support rights shall automatically become effective upon the date of approval for or receipt of such aid without the requirement that any document be signed by the applicant, recipient or obligee. By applying for or receiving temporary assistance for needy families, or by surrendering physical custody of a child to a caretaker relative who is an applicant or recipient of such assistance on the child's behalf, the applicant, recipient or obligee is also deemed to have appointed the secretary, or the secretary's designee, as an attorney-in-fact to perform the specific act of negotiating and endorsing all drafts, checks, money orders or other negotiable instruments representing support payments received by the secretary in behalf of any person applying for, receiving or having received such assistance. This limited power of attorney shall be effective from the date the secretary approves the application for aid and shall remain in effect until the assignment of support rights has been terminated in full.

(d) Requirements for medical assistance for which federal moneys or state moneys or both are expended. (1) When the secretary has adopted a medical care plan under which federal moneys or state moneys or both are expended, medical assistance in accordance with such plan shall be granted to any person who is a citizen of the United States or who is an alien lawfully admitted to the United States and who is residing in the state of Kansas, whose resources and income do not exceed the levels prescribed by the secretary. In determining the need of an individual, the secretary may provide for income and resource exemptions and protected income and resource levels. Resources from inheritance shall be counted. A disclaimer of an inheritance pursuant to K.S.A. 59-2291, and amendments thereto, shall constitute a transfer of resources. The secretary shall exempt principal and interest held in irrevocable trust pursuant to K.S.A. 16-303(c), and amendments thereto, from the eligibility requirements of applicants for and recipients of medical assistance. Such assistance shall be known as medical assistance.

(2) For the purposes of medical assistance eligibility determinations on or after July 1, 2004, if an applicant or recipient owns property in joint tenancy with some other party and the applicant or recipient of medical assistance has restricted or conditioned their interest in such property to a specific and discrete property interest less than 100%, then such designation will cause the full value of the property to be considered an available resource to the applicant or recipient. Medical assistance eligibility for receipt of benefits under the title XIX of the social security act, commonly known as medicaid, shall not be expanded, as provided for in the patient protection and affordable care act, public law 111-148, 124 stat. 119, and the health care and education reconciliation act of 2010, public law 111-152, 124 stat. 1029, unless the legislature expressly consents to, and approves of, the expansion of medicaid services by an act of the legislature.

(3) (A) Resources from trusts shall be considered when determining eligibility of a trust beneficiary for medical assistance. Medical assistance is to be secondary to all resources, including trusts, that may be available to an applicant or recipient of medical assistance.

(B) If a trust has discretionary language, the trust shall be considered to be an available resource to the extent, using the full extent of discretion, the trustee may make any of the income or principal available to the applicant or recipient of medical assistance. Any such discretionary trust shall be considered an available resource unless: (i) At the time of creation or amendment of the trust, the trust states a clear intent that the trust is supplemental to public assistance; and (ii) the trust: (a) Is funded from resources of a person who, at the time of such funding, owed no duty of support to the applicant or recipient of medical assistance; or (b) is funded not more than nominally from resources of a person while that person owed a duty of support to the applicant or recipient of medical assistance.

(C) For the purposes of this paragraph, "public assistance" includes, but is not limited to, medicaid, medical assistance or title XIX of the social security act.

(4) (A) When an applicant or recipient of medical assistance is a party to a contract, agreement or accord for personal services being provided by a nonlicensed individual or provider and such contract, agreement or accord involves health and welfare monitoring, pharmacy assistance, case management, communication with medical, health or other professionals, or other activities related to home health care, long term care, medical assistance benefits, or other related issues, any moneys paid under such contract, agreement or accord shall be considered to be an available resource unless the following restrictions are met: (i) The contract, agreement or accord must be in writing and executed prior to any services being provided; (ii) the moneys paid are in direct relationship with the fair market value of such services being provided by similarly situated and trained nonlicensed individuals; (iii) if no similarly situated nonlicensed individuals or situations can be found, the value of services will be based on federal hourly minimum wage standards; (iv) such individual providing the services will report all receipts of moneys as income to the appropriate state and federal governmental revenue agencies; (v) any amounts due under such contract, agreement or accord shall be paid after the services are rendered; (vi) the applicant or recipient shall have the power to revoke the contract, agreement or accord; and (vii) upon the death of the applicant or recipient, the contract, agreement or accord ceases.

(B) When an applicant or recipient of medical assistance is a party to a written contract for personal services being provided by a licensed health professional or facility and such contract involves health and welfare monitoring, pharmacy assistance, case management, communication with medical, health or other professionals, or other activities related to home health care, long term care, medical assistance benefits or other related issues, any moneys paid in advance of receipt of services for such contracts shall be considered to be an available resource.

(5) Any trust may be amended if such amendment is permitted by the Kansas uniform trust code.

(e) Eligibility for medical assistance of resident receiving medical care outside state. A person who is receiving medical care including long-term care outside of Kansas whose health would be endangered by the postponement of medical care until return to the state or by travel to return to Kansas, may be determined eligible for medical assistance if such individual is a resident of Kansas and all other eligibility factors are met. Persons who are receiving medical care on an ongoing basis in a long-term medical care facility in a state other than Kansas and who do not return to a care facility in Kansas when they are able to do so, shall no longer be eligible to receive assistance in Kansas unless such medical care is not available in a comparable facility or program providing such medical care in Kansas. For persons who are minors or who are under guardianship, the actions of the parent or guardian shall be deemed to be the actions of the child or ward in determining whether or not the person is remaining outside the state voluntarily.

(f) Medical assistance; assignment of rights to medical support and limited power of attorney; recovery from estates of deceased recipients. (1) (A) Except as otherwise provided in K.S.A. 39-786 and 39-787, and amendments thereto, or as otherwise authorized on and after September 30, 1989, under section 303 of the federal medicare catastrophic coverage act of 1988, whichever is applicable, by applying for or receiving medical assistance under a medical care plan in which federal funds are expended, any accrued, present or future rights to support and any rights to payment for medical care from a third party of an applicant or recipient and any other family member for whom the applicant is applying shall be deemed to have been assigned to the secretary on behalf of the state. The assignment shall automatically become effective upon the date of approval for such assistance without the requirement that any document be signed by the applicant or recipient. By applying for or receiving medical assistance the applicant or recipient is also deemed to have appointed the secretary, or the secretary's designee, as an attorney in fact to perform the specific act of negotiating and endorsing all drafts, checks, money orders or other negotiable instruments, representing payments received by the secretary in on behalf of any person applying for, receiving or having received such assistance. This limited power of attorney shall be effective from the date the secretary approves the application for assistance and shall remain in effect until the assignment has been terminated in full. The assignment of any rights to payment for medical care from a third party under this subsection shall not prohibit a health care provider from directly billing an insurance carrier for services rendered if the provider has not submitted a claim covering such services to the secretary for payment. Support amounts collected on behalf of persons whose rights to support are assigned to the secretary only under this subsection and no other shall be distributed pursuant to K.S.A. 39-756(d), and amendments thereto, except that any amounts designated as medical support shall be retained by the secretary for repayment of the unreimbursed portion of assistance. Amounts collected pursuant to the assignment of rights to payment for medical care from a third party shall also be retained by the secretary for repayment of the unreimbursed portion of assistance.

(B) Notwithstanding the provisions of subparagraph (A), the secretary of health and environment, or the secretary's designee, is hereby authorized to and shall exercise any of the powers specified in subparagraph (A) in relation to performance of such secretary's duties pertaining to medical subrogation, estate recovery or any other duties assigned to such secretary in article 74 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto.

(2) The amount of any medical assistance paid after June 30, 1992, under the provisions of subsection (d) is: (A) A claim against the property or any interest therein belonging to and a part of the estate of any deceased recipient or, if there is no estate, the estate of the surviving spouse, if any, shall be charged for such medical assistance paid to either or both; and (B) a claim against any funds of such recipient or spouse in any account under K.S.A. 9-1215, 17-2263, 17-2264, 17-5828 or 17-5829, and amendments thereto. There shall be no recovery of medical assistance correctly paid to or on behalf of an individual under subsection (d) except after the death of the surviving spouse of the individual, if any, and only at a time when the individual has no surviving child who is under 21 years of age or is blind or permanently and totally disabled. Transfers of real or personal property by recipients of medical assistance without adequate consideration are voidable and may be set aside. Except where there is a surviving spouse, or a surviving child who is under 21 years of age or is blind or permanently and totally disabled, the amount of any medical assistance paid under subsection (d) is a claim against the estate in any guardianship or conservatorship proceeding. The monetary value of any benefits received by the recipient of such medical assistance under long-term care insurance, as defined by K.S.A. 40-2227, and amendments thereto, shall be a credit against the amount of the claim provided for such medical assistance under this subsection. The secretary of health and environment is authorized to enforce each claim provided for under this subsection. The secretary of health and environment shall not be required to pursue every claim, but is granted discretion to determine which claims to pursue. All moneys received by the secretary of health and environment from claims under this subsection shall be deposited in the social welfare fund. The secretary of health and environment may adopt rules and regulations for the implementation and administration of the medical assistance recovery program under this subsection.

(3) By applying for or receiving medical assistance under the provisions of article 7 of chapter 39 of the Kansas Statutes Annotated, and amendments thereto, such individual or such individual's agent, fiduciary, guardian, conservator, representative payee or other person acting on behalf of the individual consents to the following definitions of estate and the results therefrom:

(A) If an individual receives any medical assistance before July 1, 2004, pursuant to article 7 of chapter 39 of the Kansas Statutes Annotated, and amendments thereto, which forms the basis for a claim under paragraph (2), such claim is limited to the individual's probatable estate as defined by applicable law; and

(B) if an individual receives any medical assistance on or after July 1, 2004, pursuant to article 7 of chapter 39 of the Kansas Statutes Annotated, and amendments thereto, which forms the basis for a claim under paragraph (2), such claim shall apply to the individual's medical assistance estate. The medical assistance estate is defined as including all real and personal property and other assets in which the deceased individual had any legal title or interest immediately before or at the time of death to the extent of that interest or title. The medical assistance estate includes, without limitation assets conveyed to a survivor, heir or assign of the deceased recipient through joint tenancy, tenancy in common, survivorship, transfer-on-death deed, payable-on-death contract, life estate, trust, annuities or similar arrangement.

(4) The secretary of health and environment or the secretary's designee is authorized to file and enforce a lien against the real property of a recipient of medical assistance in certain situations, subject to all prior liens of record and transfers for value to a bona fide purchaser of record. The lien must be filed in the office of the register of deeds of the county where the real property is located within one year from the date of death of the recipient and must contain the legal description of all real property in the county subject to the lien.

(A) After the death of a recipient of medical assistance, the secretary of health and environment or the secretary's designee may place a lien on any interest in real property owned by such recipient.

(B) The secretary of health and environment or the secretary's designee may place a lien on any interest in real property owned by a recipient of medical assistance during the lifetime of such recipient. Such lien may be filed only after notice and an opportunity for a hearing has been given. Such lien may be enforced only upon competent medical testimony that the recipient cannot reasonably be expected to be discharged and returned home. A six-month period of compensated inpatient care at a nursing home or other medical institution shall constitute a determination by the department of health and environment that the recipient cannot reasonably be expected to be discharged and returned home. To return home means the recipient leaves the nursing or medical facility and resides in the home on which the lien has been placed for a continuous period of at least 90 days without being readmitted as an inpatient to a nursing or medical facility. The amount of the lien shall be for the amount of assistance paid by the department of health and environment until the time of the filing of the lien and for any amount paid thereafter for such medical assistance to the recipient. After the lien is filed against any real property owned by the recipient, such lien will be dissolved if the recipient is discharged, returns home and resides upon the real property to which the lien is attached for a continuous period of at least 90 days without being readmitted as an inpatient to a nursing or medical facility. If the recipient is readmitted as an inpatient to a nursing or medical facility for a continuous period of less than 90 days, another continuous period of at least 90 days shall be completed prior to dissolution of the lien.

(5) The lien filed by the secretary of health and environment or the secretary's designee for medical assistance correctly received may be enforced before or after the death of the recipient by the filing of an action to foreclose such lien in the Kansas district court or through an estate probate court action in the county where the real property of the recipient is located. However, it may be enforced only:

(A) After the death of the surviving spouse of the recipient;

(B) when there is no child of the recipient, natural or adopted, who is 20 years of age or less residing in the home;

(C) when there is no adult child of the recipient, natural or adopted, who is blind or disabled residing in the home; or

(D) when no brother or sister of the recipient is lawfully residing in the home, who has resided there for at least one year immediately before the date of the recipient's admission to the nursing or medical facility, and has resided there on a continuous basis since that time.

(6) The lien remains on the property even after a transfer of the title by conveyance, sale, succession, inheritance or will unless one of the following events occur:

(A) The lien is satisfied. The recipient, the heirs, personal representative or assigns of the recipient may discharge such lien at any time by paying the amount of the lien to the secretary of health and environment or the secretary's designee;

(B) the lien is terminated by foreclosure of prior lien of record or settlement action taken in lieu of foreclosure; or

(C) the value of the real property is consumed by the lien, at which time the secretary of health and environment or the secretary's designee may force the sale for the real property to satisfy the lien.

(7) If the secretary for aging and disability services or the secretary of health and environment, or both, or such secretary's designee has not filed an action to foreclose the lien in the Kansas district court in the county where the real property is located within 10 years from the date of the filing of the lien, then the lien shall become dormant, and shall cease to operate as a lien on the real estate of the recipient. Such dormant lien may be revived in the same manner as a dormant judgment lien is revived under K.S.A. 60-2403 et seq., and amendments thereto.

(8) Within seven days of receipt of notice by the secretary for children and families or the secretary's designee of the death of a recipient of medical assistance under this subsection, the secretary for children and families or the secretary's designee shall give notice of such recipient's death to the secretary of health and environment or the secretary's designee.

(9) All rules and regulations adopted on and after July 1, 2013, and prior to July 1, 2014, to implement this subsection shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary of health and environment until revised, amended, revoked or nullified pursuant to law.

(g) Placement under the revised Kansas code for care of children or revised Kansas juvenile justice code; assignment of support rights and limited power of attorney. In any case in which the secretary for children and families pays for the expenses of care and custody of a child pursuant to K.S.A. 2015 Supp. 38-2201 et seq. or 38-2301 et seq., and amendments thereto, including the expenses of any foster care placement, an assignment of all past, present and future support rights of the child in custody possessed by either parent or other person entitled to receive support payments for the child is, by operation of law, conveyed to the secretary. Such assignment shall become effective upon placement of a child in the custody of the secretary or upon payment of the expenses of care and custody of a child by the secretary without the requirement that any document be signed by the parent or other person entitled to receive support payments for the child. When the secretary pays for the expenses of care and custody of a child or a child is placed in the custody of the secretary, the parent or other person entitled to receive support payments for the child is also deemed to have appointed the secretary, or the secretary's designee, as attorney in fact to perform the specific act of negotiating and endorsing all drafts, checks, money orders or other negotiable instruments representing support payments received by the secretary on behalf of the child. This limited power of attorney shall be effective from the date the assignment to support rights becomes effective and shall remain in effect until the assignment of support rights has been terminated in full.

(h) No person who voluntarily quits employment or who is fired from employment due to gross misconduct as defined by rules and regulations of the secretary or who is a fugitive from justice by reason of a felony conviction or charge or violation of a condition of probation or parole imposed under federal or state law shall be eligible to receive public assistance benefits in this state. Any recipient of public assistance who fails to timely comply with monthly reporting requirements under criteria and guidelines prescribed by rules and regulations of the secretary shall be subject to a penalty established by the secretary by rules and regulations.

(i) If the applicant or recipient of temporary assistance for needy families is a mother of the dependent child, as a condition of the mother's eligibility for temporary assistance for needy families the mother shall identify by name and, if known, by current address the father of the dependent child except that the secretary may adopt by rules and regulations exceptions to this requirement in cases of undue hardship. Any recipient of temporary assistance for needy families who fails to cooperate with requirements relating to child support services under criteria and guidelines prescribed by rules and regulations of the secretary shall be subject to a penalty established by the secretary.

(j) By applying for or receiving child care benefits or food assistance, the applicant or recipient shall be deemed to have assigned, pursuant to K.S.A. 39-756, and amendments thereto, to the secretary on behalf of the state only accrued, present or future rights to support from any other person such applicant may have in such person's own behalf or in behalf of any other family member for whom the applicant is applying for or receiving aid. The assignment of support rights shall automatically become effective upon the date of approval for or receipt of such aid without the requirement that any document be signed by the applicant or recipient. By applying for or receiving child care benefits or food assistance, the applicant or recipient is also deemed to have appointed the secretary, or the secretary's designee, as an attorney in fact to perform the specific act of negotiating and endorsing all drafts, checks, money orders or other negotiable instruments representing support payments received by the secretary in behalf of any person applying for, receiving or having received such assistance. This limited power of attorney shall be effective from the date the secretary approves the application for aid and shall remain in effect until the assignment of support rights has been terminated in full. An applicant or recipient who has assigned support rights to the secretary pursuant to this subsection shall cooperate in establishing and enforcing support obligations to the same extent required of applicants for or recipients of temporary assistance for needy families.

(k) (1) A program of drug screening for applicants for cash assistance as a condition of eligibility for cash assistance and persons receiving cash assistance as a condition of continued receipt of cash assistance shall be established, subject to applicable federal law, by the secretary for children and families on and before January 1, 2014. Under such program of drug screening, the secretary for children and families shall order a drug screening of an applicant for or a recipient of cash assistance at any time when reasonable suspicion exists that such applicant for or recipient of cash assistance is unlawfully using a controlled substance or controlled substance analog. The secretary for children and families may use any information obtained by the secretary for children and families to determine whether such reasonable suspicion exists, including, but not limited to, an applicant's or recipient's demeanor, missed appointments and arrest or other police records, previous employment or application for employment in an occupation or industry that regularly conducts drug screening, termination from previous employment due to unlawful use of a controlled substance or controlled substance analog or prior drug screening records of the applicant or recipient indicating unlawful use of a controlled substance or controlled substance analog.

(2) Any applicant for or recipient of cash assistance whose drug screening results in a positive test may request that the drug screening specimen be sent to a different drug testing facility for an additional drug screening. Any applicant for or recipient of cash assistance who requests an additional drug screening at a different drug testing facility shall be required to pay the cost of drug screening. Such applicant or recipient who took the additional drug screening and who tested negative for unlawful use of a controlled substance and controlled substance analog shall be reimbursed for the cost of such additional drug screening.

(3) Any applicant for or recipient of cash assistance who tests positive for unlawful use of a controlled substance or controlled substance analog shall be required to complete a substance abuse treatment program approved by the secretary for children and families, secretary of labor or secretary of commerce, and a job skills program approved by the secretary for children and families, secretary of labor or secretary of commerce. Subject to applicable federal laws, any applicant for or recipient of cash assistance who fails to complete or refuses to participate in the substance abuse treatment program or job skills program as required under this subsection shall be ineligible to receive cash assistance until completion of such substance abuse treatment and job skills programs. Upon completion of both substance abuse treatment and job skills programs, such applicant for or recipient of cash assistance may be subject to periodic drug screening, as determined by the secretary for children and families. Upon a second positive test for unlawful use of a controlled substance or controlled substance analog, a recipient of cash assistance shall be ordered to complete again a substance abuse treatment program and job skills program, and shall be terminated from cash assistance for a period of 12 months, or until such recipient of cash assistance completes both substance abuse treatment and job skills programs, whichever is later. Upon a third positive test for unlawful use of a controlled substance or controlled substance analog, a recipient of cash assistance shall be terminated from cash assistance, subject to applicable federal law.

(4) If an applicant for or recipient of cash assistance is ineligible for or terminated from cash assistance as a result of a positive test for unlawful use of a controlled substance or controlled substance analog, and such applicant for or recipient of cash assistance is the parent or legal guardian of a minor child, an appropriate protective payee shall be designated to receive cash assistance on behalf of such child. Such parent or legal guardian of the minor child may choose to designate an individual to receive cash assistance for such parent's or legal guardian's minor child, as approved by the secretary for children and families. Prior to the designated individual receiving any cash assistance, the secretary for children and families shall review whether reasonable suspicion exists that such designated individual is unlawfully using a controlled substance or controlled substance analog.

(A) In addition, any individual designated to receive cash assistance on behalf of an eligible minor child shall be subject to drug screening at any time when reasonable suspicion exists that such designated individual is unlawfully using a controlled substance or controlled substance analog. The secretary for children and families may use any information obtained by the secretary for children and families to determine whether such reasonable suspicion exists, including, but not limited to, the designated individual's demeanor, missed appointments and arrest or other police records, previous employment or application for employment in an occupation or industry that regularly conducts drug screening, termination from previous employment due to unlawful use of a controlled substance or controlled substance analog or prior drug screening records of the designated individual indicating unlawful use of a controlled substance or controlled substance analog.

(B) Any designated individual whose drug screening results in a positive test may request that the drug screening specimen be sent to a different drug testing facility for an additional drug screening. Any designated individual who requests an additional drug screening at a different drug testing facility shall be required to pay the cost of drug screening. Such designated individual who took the additional drug screening and who tested negative for unlawful use of a controlled substance and controlled substance analog shall be reimbursed for the cost of such additional drug screening.

(C) Upon any positive test for unlawful use of a controlled substance or controlled substance analog, the designated individual shall not receive cash assistance on behalf of the parent's or legal guardian's minor child, and another designated individual shall be selected by the secretary for children and families to receive cash assistance on behalf of such parent's or legal guardian's minor child.

(5) If a person has been convicted under federal or state law of any offense which is classified as a felony by the law of the jurisdiction and which has as an element of such offense the manufacture, cultivation, distribution, possession or use of a controlled substance or controlled substance analog, and the date of conviction is on or after July 1, 2013, such person shall thereby become forever ineligible to receive any cash assistance under this subsection unless such conviction is the person's first conviction. First-time offenders convicted under federal or state law of any offense which is classified as a felony by the law of the jurisdiction and which has as an element of such offense the manufacture, cultivation, distribution, possession or use of a controlled substance or controlled substance analog, and the date of conviction is on or after July 1, 2013, such person shall become ineligible to receive cash assistance for five years from the date of conviction.

(6) Except for hearings before the Kansas department for children and families or, the results of any drug screening administered as part of the drug screening program authorized by this subsection shall be confidential and shall not be disclosed publicly.

(7) The secretary for children and families may adopt such rules and regulations as are necessary to carry out the provisions of this subsection.

(8) Any authority granted to the secretary for children and families under this subsection shall be in addition to any other penalties prescribed by law.

(9) As used in this subsection:

(A) "Cash assistance" means cash assistance provided to individuals under the provisions of article 7 of chapter 39 of the Kansas Statutes Annotated, and amendments thereto, and any rules and regulations adopted pursuant to such statutes.

(B) "Controlled substance" means the same as in K.S.A. 2015 Supp. 21-5701, and amendments thereto, and 21 U.S.C. § 802.

(C) "Controlled substance analog" means the same as in K.S.A. 2015 Supp. 21-5701, and amendments thereto.

History: L. 1937, ch. 327, § 8a; L. 1939, ch. 200, § 2; L. 1947, ch. 266, § 1; L. 1949, ch. 275, § 1; L. 1951, ch. 288, § 3; L. 1953, ch. 220, § 1; L. 1955, ch. 236, § 2; L. 1957, ch. 269, § 1; L. 1961, ch. 230, § 1; L. 1963, ch. 255, § 3; L. 1965, ch. 287, § 1; L. 1967, ch. 245, § 3; L. 1968, ch. 380, § 1; L. 1969, ch. 226, § 3; L. 1973, ch. 186, § 5; L. 1976, ch. 210, § 2; L. 1978, ch. 159, § 3; L. 1980, ch. 125, § 1; L. 1981, ch. 186, § 1; L. 1982, ch. 90, § 2; L. 1982, ch. 185, §§ 1, 2; L. 1983, ch. 143, § 3; L. 1985, ch. 149, § 1; L. 1985, ch. 115, § 43; L. 1986, ch. 165, § 1; L. 1986, ch. 137, § 23; L. 1988, ch. 143, § 8; L. 1989, ch. 124, § 2; L. 1989, ch. 125, § 1; L. 1992, ch. 150, § 7; L. 1993, ch. 180, § 1; L. 1994, ch. 265, § 8; L. 2004, ch. 146, § 1; L. 2006, ch. 169, § 108; L. 2007, ch. 195, § 20; L. 2008, ch. 12, § 1; L. 2013, ch. 80, § 1; L. 2013, ch. 133, § 15; L. 2014, ch. 42, § 2; L. 2014, ch. 117, § 5; L. 2015, ch. 42, § 9; L. 2015, ch. 98, § 2; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 39-709d.

Section was also amended by L. 2013, ch. 112, § 23, but that version was repealed by L. 2013, ch. 133, § 37.

Section was amended by L. 2014, ch. 80, § 2, but that version was repealed by L. 2014, ch. 117, § 10.

Section was also amended by L. 2015, ch. 38, § 150, but that version was repealed by L. 2015, ch. 98, § 4.



39-709b Information concerning applicants for and recipients of assistance; confidentiality, exceptions; publication of statistics.

39-709b. Information concerning applicants for and recipients of assistance; confidentiality, exceptions; publication of statistics. (a) Information concerning applicants for and recipients of assistance from the secretary shall be confidential and privileged and shall only be available to the secretary and the officers and employees of the secretary except as set forth in this section. Unless otherwise prohibited by law, such information shall be disclosed to an applicant, recipient or outside source under the following conditions:

(1) Information shall be disclosed to the post auditor in accordance with and subject to the provisions of K.S.A. 46-1106(g), and amendments thereto;

(2) information shall be disclosed to an applicant or recipient in accordance with and subject to rules and regulations adopted by the secretary; and

(3) information may be disclosed to an outside source if such disclosure:

(A) Has been consented to in writing by the applicant or recipient and the applicant or recipient has been granted access by the secretary to the information to be disclosed, except that in an emergency information may be disclosed without a written consent if such disclosure is deemed by the secretary to be in the best interests of the applicant or recipient;

(B) is directly connected to the administration of the secretary's program;

(C) is directly connected to an investigation, prosecution, or criminal or civil proceeding conducted in connection with the administration of the secretary's program;

(D) is authorized by a state plan developed by the secretary pursuant to the federal social security act or any other federal program providing federal financial assistance and services in the field of social welfare; or

(E) concerns the intent of an applicant or recipient to commit a crime and in this case such information and the information necessary to prevent the crime shall be disclosed to the appropriate authorities.

(b) Nothing in this section shall be construed to prohibit the publication of aggregate non-identifying statistics which are so classified as to prevent the identification of specific applicants or recipients.

History: L. 1978, ch. 159, § 4; L. 1985, ch. 153, § 1; L. 2015, ch. 42, § 10; July 1.



39-709c Report to legislature; medical assistance expenditures and amounts recovered; recommendations for legislation therefor.

39-709c. Report to legislature; medical assistance expenditures and amounts recovered; recommendations for legislation therefor. On or before the first day of each regular session of the legislature, the secretary shall prepare and submit to the president of the senate and the speaker of the house of representatives a report of the total amount of moneys expended by the department for medical assistance, the amount of moneys recovered pursuant to K.S.A. 39-709, and amendments thereto, and any recommendations for legislation necessary to insure that the factors or methods used to determine eligibility for medical assistance more accurately represent the resources of an applicant for, or recipient of, medical assistance.

History: L. 2004, ch. 146, § 2; L. 2015, ch. 42, § 11; July 1.



39-709e Exercise of state's option from federal law making certain drug abusers ineligible for public assistance.

39-709e. Exercise of state's option from federal law making certain drug abusers ineligible for public assistance. (a) Except as provided in K.S.A. 39-709, and amendments thereto, under the authority of subsection (d)(1)(A) of 21 U.S.C. § 862a, the state of Kansas hereby exercises its option out of subsection (a) of 21 U.S.C. § 862a, which makes any individual ineligible for certain state and federal assistance if that individual has been convicted under federal or state law of any offense which is classified as a felony by the law of the jurisdiction and which has as an element of such offense the possession, use or distribution of a controlled substance as defined by subsection (6) of 21 U.S.C. § 802, only if, after such conviction, such individual has:

(1) Been assessed by a licensed substance abuse treatment provider as not requiring substance abuse treatment; or

(2) been assessed by a licensed substance abuse treatment provider and such provider recommended substance abuse treatment and such individual:

(A) Is participating in a licensed substance abuse treatment program; or

(B) has successfully completed a licensed substance abuse treatment program.

(b) An individual shall be disqualified for any state or federal assistance permitted by this section if confirmation of illegal drug use is found as a result of testing that occurs while the individual is on probation, parole, conditional release or postrelease supervision or during required substance abuse treatment. Thereafter, such disqualified individual may reapply for assistance after 30 days.

History: L. 2006, ch. 162, § 1; L. 2013, ch. 80, § 2; July 1.



39-709f Medical assistance program and managed care organizations; contract; prompt payment.

39-709f. Medical assistance program and managed care organizations; contract; prompt payment. (a) Any contract between the Kansas medical assistance program and any managed care organization serving the state of Kansas shall require the processing and full payment of the allowed amount or processing and denial by the managed care organization of all clean claims within 30 days after receipt of the clean claim, and the processing and full payment of the allowed amount or processing and denial by the managed care organization of all claims within 90 days after receipt of the claim. The contract shall also include a late payment provision that requires the managed care organization to pay interest to the provider at the rate of 12% per annum for each month that the managed care organization has neither processed and fully paid the allowed amount nor processed and denied a submitted claim or clean claim after the time limits set forth in this section. The Kansas medical assistance program shall also require managed care organizations to include a provision outlining the provider's rights under this section in the managed care organization's contracts with providers. A provider that has a claim that remains unpaid by a managed care organization after the time limits set forth in this section may bring a direct cause of action against the managed care organization for the interest provided for in this section in addition to the amount of the unpaid claim.

(b) For the purposes of this section, the terms "claim" and "clean claim" shall be assigned the same meanings as provided by 42 C.F.R. § 447.45(b).

(c) The secretary of health and environment shall adopt rules and regulations to carry out the provisions of this section, and amendments thereto.

History: L. 2014, ch. 80, § 1; July 1.



39-710 Social welfare fund; deposits; disbursements; unpaid cancelled warrants, crediting; appropriations.

39-710. Social welfare fund; deposits; disbursements; unpaid cancelled warrants, crediting; appropriations. There is hereby created in the office of the state treasurer a fund to be known and designated as the social welfare fund. All moneys received by the secretary as grants, gifts, bequests or state aid for the purpose of state welfare work, shall be deposited by the secretary in the social welfare fund. All disbursements made from the social welfare fund shall be made by the filing of vouchers in the office of the director of accounts and reports, signed and approved by the secretary, and upon the filing of the same, the director of accounts and reports is hereby authorized and directed to draw his or her warrants upon the state treasurer for same, all of such warrants to be delivered by the director of accounts and reports to the secretary. All balances accruing from unpaid cancelled warrants issued pursuant to this section, notwithstanding the provisions of K.S.A. 10-812 to the contrary, shall be credited to the social welfare fund.

The secretary is hereby authorized and empowered to receive from the federal government, or any of its agencies, any funds made available under existing laws, rules or regulations or that may hereafter be made available for social welfare purposes including administrative expenses and may expend the same in the social welfare program of the state of Kansas in accordance with the rules, regulations and requirements under which such funds are made available to such secretary. The state share of social welfare expenditures shall be appropriated from the state general fund and the social welfare fund.

History: L. 1937, ch. 327, § 9; L. 1939, ch. 200, § 3; L. 1947, ch. 267, § 1; L. 1949, ch. 276, § 1; L. 1967, ch. 245, § 5; L. 1969, ch. 226, § 4; L. 1972, ch. 169, § 1; L. 1973, ch. 186, §7; L. 1979, ch. 130, § 1; July 1.



39-711a Meal services for the aging; use of school lunch facilities under agreement with local board of education.

39-711a. Meal services for the aging; use of school lunch facilities under agreement with local board of education.  The board of education of any school district may enter into an agreement with any private nonprofit organization or any public board, council or agency, which is authorized to provide meals for the aged by the secretary for aging and disability services acting as an agent of the federal government in establishing and administering food service programs for the aged under any federal law, which agreement may provide for use of school lunch facilities to be used for preparation and service of meals for the aged. Such meals may be served on or off of school premises and school district employees may participate in providing such services to the extent authorized by such an agreement. Nothing in this act shall be deemed to authorize diversion of any federal funds from the purpose for which the same are provided, nor to authorize the keeping of accounts of federal moneys in a manner contrary to any act of congress or rules or directives promulgated pursuant thereto.

History: L. 1974, ch. 287, § 1; L. 2014, ch. 115, § 79; July 1.



39-713c Homes for children.

39-713c. Homes for children. The secretary shall find suitable homes for children who are deprived, wayward, miscreant, delinquent or children in need of care referred to the secretary by the district court, and place and supervise the children in such homes. This shall not prevent the use of licensed private child-placing agencies by the secretary or district court when desired.

History: L. 1973, ch. 186, § 9; L. 1976, ch. 145, § 191; L. 1982, ch. 182, § 133; L. 1996, ch. 229, § 105; July 1, 1997.



39-713d Funeral and cemetery expenses; limitations.

39-713d. Funeral and cemetery expenses; limitations. (a) The secretary, on the death of a recipient of assistance, if the estate of the deceased or other available resources are insufficient to pay the decedent's funeral and burial expenses, may pay funeral and cemetery expenses in amounts which shall not be more than the maximum amounts fixed for such purposes by rules and regulations adopted by the secretary.

(b) Whenever a cemetery lot has been purchased or acquired for a recipient of assistance, either before or after death, and such cemetery lot was not purchased or acquired with public funds, the cost of such cemetery lot shall not be deducted from the funeral expenses authorized by this section.

History: L. 1973, ch. 186, § 10; L. 1983, ch. 144, § 1; July 1.



39-714 County home; admission; treatment; ownership by two counties; tax levy, use of proceeds; issuance of bonds in certain counties.

39-714. County home; admission; treatment; ownership by two counties; tax levy, use of proceeds; issuance of bonds in certain counties. The poor farm or infirmary of any county shall be referred to as "the county home." The board of county commissioners shall supervise the county home. Persons shall be admitted to the county home by the board of county commissioners when it appears that the person will benefit more by living in the county home than at some other place and in some other manner; but nothing herein shall be construed as requiring the county or the board of county commissioners to admit or keep any person needing public assistance in the county home.

Persons cared for at the county home shall be provided with proper clothing, sufficient food, clean quarters, and means of recreation. Persons admitted to the county home may be assigned tasks in accordance with their ability, age, and physical health. A strict account shall be kept of the cost of operating the county home and the income produced by the activities of the home, including all farming, dairying, poultry, and other operations. The board of county commissioners shall appoint a properly qualified person for the management of the county home and such other employees as they deem necessary. Nothing herein shall be considered as affecting any existing contract between a county and the superintendent of the county poor farm. The superintendent shall be under the supervision of the board of county commissioners as regards the assistance of the persons admitted to the county home and the kind and amount of work, if any, which they may be required to do.

It shall be lawful for the board of county commissioners, whenever they deem it advisable, to purchase a tract of land in the name of the county, and thereupon to build, erect, establish, organize, and maintain a home for persons eligible to public assistance; and when two or more counties shall have jointly purchased any tract of land and erected an asylum for the poor, they shall have power to continue such joint ownership during their pleasure as a county home; and it shall be lawful for the county commissioners of two or more counties jointly to purchase lands, erect buildings, and make improvements, and do other things proper and necessary for the maintenance of a county home and to make such orders regarding joint supervisions as may be agreed upon. To raise the sum necessary for the purchase of land and the erection of buildings and the furnishing of the same, and the making of improvements and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the board of county commissioners shall have the power to levy a tax on the taxable tangible valuation of such county; and after the levy of said tax and before the collection thereof it shall be lawful for the board of county commissioners to issue warrants in an amount not in excess of the sum that will be raised by said tax levy. Any county with a population of more than one hundred forty thousand (140,000) now having or which may hereafter have a county home, the board of county commissioners of such county may reconstruct, build additions and equip such additions thereto for the purpose of providing adequate facilities commensurate to decency and health for those persons being cared for at the county home.

For the purpose of paying for such reconstruction and building of additions thereto, the board of county commissioners may issue and sell general obligation bonds of such county, not exceeding the total sum of two hundred thousand dollars ($200,000), but before any such bonds may be issued the board of county commissioners shall, by resolution, declare its intent to issue such bonds, and such resolution shall be published in three successive issues of the official county paper whereupon such bonds may be issued unless a petition in opposition to such bond issue signed by not less than three hundred (300) of the qualified electors of such county, is filed with the county clerk of such county within thirty (30) days following the last publication of the resolution by the board of county commissioners. In the event such petition is filed it shall be the duty of the board of county commissioners to submit the question to the voters at an election called for such purpose or at the next general election. None of the debt limitations prescribed by law for any such county shall apply to any bonds issued under the authority conferred by this section. Nothing herein shall prevent the county from issuing poor bonds as provided by law.

History: L. 1937, ch. 327, § 12a; L. 1953, ch. 222, § 1; L. 1973, ch. 186, § 11; L. 1975, ch. 162, § 35; L. 1979, ch. 52, § 152; July 1.



39-717 Illegal disposition; purchase, acquisition or possession of assistance; criminal penalties; exemption of assistance from legal process.

39-717. Illegal disposition; purchase, acquisition or possession of assistance; criminal penalties; exemption of assistance from legal process. (a) Assistance granted under the provisions of this act shall not:

(1) Be sold or otherwise disposed of to others by the client or by anyone else except under the rules and regulations of the secretary for children and families or the secretary of health and environment; or

(2) knowingly be purchased, acquired or possessed by anyone unless the purchase, acquisition or possession is authorized by the rules and regulations of the secretary for children and families, the Kansas department of health and environment or the laws under which the assistance was granted.

(b) (1) Any person convicted of violating the provisions of this section shall be guilty of a class A nonperson misdemeanor if the value of the assistance sold or otherwise disposed of, purchased, acquired or possessed was less than $1,000.

(2) Any person convicted of violating the provisions of this section shall be guilty of a severity level 9, nonperson felony if the value of the assistance sold or otherwise disposed of, purchased, acquired or possessed was at least $1,000 but less than $25,000.

(3) Any person convicted of violating the provisions of this section shall be guilty of a severity level 7, nonperson felony if the value of the assistance sold or otherwise disposed of, purchased, acquired or possessed was $25,000 or more.

(c) None of the money paid, payable, or to be paid, or any tangible assistance received under this act shall be subject to execution, levy, attachment, garnishment, or other legal process, or to the operation of any bankruptcy or insolvency law.

History: L. 1937, ch. 327, § 15; L. 1980, ch. 126, § 1; L. 1983, ch. 145, § 1; L. 1993, ch. 291, § 225; L. 1994, ch. 291, § 72; L. 2006, ch. 194, § 27; L. 2014, ch. 115, § 80; July 1.



39-718b Liability of parent or guardian for assistance provided child, exceptions.

39-718b. Liability of parent or guardian for assistance provided child, exceptions. (a) Except as provided in subsection (b), a child's parent, parents or guardian shall be liable to repay to the secretary for children and families any assistance expended on the child's behalf, regardless of the specific program under which the assistance is or has been provided. When more than one person is legally obligated to support the child, liability to the secretary shall be joint and several. The secretary shall have the power and authority to file a civil action in the name of the secretary for repayment of the assistance, regardless of the existence of any other action involving the support of the child.

(b) With respect to an individual parent or guardian, the provisions of subsection (a) shall not apply to:

(1) Assistance provided on behalf of any person other than the child of the parent or guardian;

(2) assistance provided during a month in which the needs of the parent or guardian were included in the assistance provided to the child; or

(3) assistance provided during a month in which the parent or guardian has fully complied with the terms of an order of support for the child, if a court of competent jurisdiction has considered the issue of support. For the purposes of this subsection, if an order is silent on the issue of support, it shall not be presumed that the court has considered the issue of support. Amounts paid for a particular month pursuant to a judgment under this act shall be credited against the amount accruing for the same month under any other order of support for the child, up to the amount of the current support obligation for that month.

(c) When the assistance provided during a month is on behalf of more than one person, the amount of assistance provided on behalf of one person for that month shall be determined by dividing the total assistance by the number of people on whose behalf assistance was provided.

(d) Except as provided in subsection (b), a child's parent, parents or guardian shall be liable to repay to an agency or subdivision of another state any assistance substantially similar to that defined in subsection (d) of K.S.A. 39-702, and amendments thereto, which has been expended in the other state on the child's behalf, regardless of the specific program under which the assistance is or has been provided. When more than one person is legally obligated to support the child, liability to the agency or subdivision shall be joint and several.

(e) Actions authorized herein are in addition to and not in substitution for any other remedies.

History: L. 1988, ch. 218, § 5; L. 2014, ch. 115, § 81; July 1.



39-719a Recovery of medical assistance paid; obligation of third party; payment by secretary secondary costs paid proportionately by parties as determined by court.

39-719a. Recovery of medical assistance paid; obligation of third party; payment by secretary secondary costs paid proportionately by parties as determined by court. (a) Where medical assistance has been paid by the secretary and a third party has a legal obligation to pay such medical expenses to or on behalf of the recipient, the secretary may recover the same from the recipient or from the third party and shall be in all respects subrogated to the rights of the recipient in such cases except as provided under K.S.A. 39-786 and 39-787, and amendments thereto, or under section 303 and amendments thereto of the federal medicare catastrophic coverage act of 1988, whichever is applicable.  Payment of medical assistance by the secretary shall be secondary to any other insurance coverage or third party with a legal obligation to pay such medical expenses to or on behalf of the recipient.

(b) Pursuant to this section unless otherwise agreed, the court shall fix attorney fees, which shall be paid proportionately by the secretary and the injured person, such person's dependents or personal representatives, in the amounts determined by the court. Attorney fees to be paid by the secretary shall be fixed by the court in an amount not to exceed 1/3 of the medical assistance recovered pursuant to subsection (a) for cases settled prior to trial, or in an amount not to exceed 2/5 of the medical assistance recovered pursuant to subsection (a) in cases when a trial is convened.

(c) In the event of a recovery pursuant to K.S.A. 60-258a, and amendments thereto, the secretary's right of subrogation shall be reduced by the percentage of negligence attributable to the injured person.

History: L. 1953, ch. 224, § 1; L. 1967, ch. 245, § 7; L. 1969, ch. 226, § 6; L. 1970, ch. 168, § 1; L. 1973, ch. 186, § 12; L. 1988, ch. 143, § 9; L. 1989, ch. 124, § 3; L. 1991, ch. 119, § 1; July 1.



39-719b Duty of recipient to report changes which affect eligibility; actions by secretary; recovery of assistance obtained by ineligible recipient.

39-719b. Duty of recipient to report changes which affect eligibility; actions by secretary; recovery of assistance obtained by ineligible recipient. If at any time during the continuance of assistance to any person, the recipient thereof becomes possessed of any property or income in excess of the amount ascertained at the time of granting assistance, or if any of the recipient's circumstances which affect eligibility to receive assistance change from the time of determination of eligibility, it shall be the duty of the recipient to notify the secretary immediately of the receipt or possession of such property, income, or of such change in circumstances affecting eligibility and said secretary may, after investigation, cancel or modify the assistance payment in accordance with the circumstances.

Any assistance paid shall be recoverable by the secretary as a debt due to the state. If during the life or on the death of any person receiving assistance, it is found that the recipient was possessed of income or property in excess of the amount reported or ascertained at the time of granting assistance, and if it be shown that such assistance was obtained by an ineligible recipient, the total amount of the assistance may be recovered by the secretary as a fourth class claim from the estate of the recipient or in an action brought against the recipient while living.

History: L. 1953, ch. 224, § 2; L. 1973, ch. 186, § 13; L. 1977, ch. 151, § 1; July 1.



39-719c Proof deemed prima facie evidence assistance unlawfully received.

39-719c. Proof deemed prima facie evidence assistance unlawfully received. In any action or proceeding for the recovery of assistance paid to an alleged ineligible recipient of assistance, proof that the recipient of assistance possesses or did possess property or income which does or would have rendered him ineligible to receive such assistance shall be deemed prima facie evidence that such assistance was unlawfully received.

History: L. 1953, ch. 224, § 3; June 30.



39-719e Medical benefit plan providers to provide information identifying covered medical assistance recipients; procedures; enforcement.

39-719e. Medical benefit plan providers to provide information identifying covered medical assistance recipients; procedures; enforcement. (a) Upon the request of the secretary for aging and disability services or the Kansas department of health and environment, or both, each medical benefit plan provider that provides or maintains a medical benefit plan, that provides any hospital or medical services or any other health care or other medical benefits or services, or both, in Kansas, shall provide the secretary with information, to the extent known by the medical benefit plan provider, identifying each person who is covered by such medical benefit plan or who is otherwise provided any such hospital or medical services or any other such health care or other medical benefits or services, or both, in Kansas under such medical benefit plan. The information shall be provided in such form as is prescribed by the secretary for the purpose of comparing such information with medicaid beneficiary information maintained by the secretary to assist in identifying other health care or medical benefit coverage available to medicaid beneficiaries. The secretary shall reimburse each medical benefit plan provider that provides information under this section for the reasonable cost of providing such information.

(b) All information provided by medical benefit plan providers under this section shall be confidential and shall not be disclosed pursuant to the provisions of the open records act or under the provisions of any other law. Such information may be used solely for the purpose of determining whether medical assistance has been paid or is eligible to be paid by the secretary for which a recovery from a medical benefit plan provider is due under K.S.A. 39-719a, and amendments thereto.

(c) Failure to provide information pursuant to a request by the secretary for aging and disability services or the Kansas department of health and environment, or both, under this section shall constitute a failure to reply to an inquiry of the commissioner of insurance and shall be subject to the penalties applicable thereto under K.S.A. 40-2,125, and amendments thereto. If a medical plan provider fails to provide information to the secretary for aging and disability services or the Kansas department of health and environment, or both, pursuant to a request under this section, the secretary shall notify the commissioner of such failure. The commissioner of insurance may pursue each such failure to provide such information in accordance with K.S.A. 40-2,125, and amendments thereto.

(d) As used in this section:

(1) "Medical benefit plan" means any accident and health insurance or any other policy, contract, plan or agreement that provides benefits or services, or both, for any hospital or medical services or any other health care or medical benefits or services, or both, in Kansas, whether or not such benefits or services, or both, are provided pursuant to individual, group, blanket or certificates of accident and sickness insurance, any other insurance providing any accident and health insurance, or any other policy, contract, plan or agreement providing any such benefits or services, or both, in Kansas, and includes any policy, plan, contract or agreement offered in Kansas pursuant to the federal employee retirement income security act of 1974 (ERISA) that provides any hospital or medical services or any other health care or medical benefits or services, or both, in Kansas; and

(2) "medical benefit plan provider" means any insurance company, nonprofit medical and hospital service corporation, health maintenance organization, fraternal benefit society, municipal group-funded pool, group-funded workers compensation pool or any other entity providing or maintaining a medical benefit plan.

(e) No medicaid provider who rendered professional services to a medicaid beneficiary and was paid by the secretary for such services shall be liable to the medical benefit plan provider for any amounts recovered pursuant to this act or pursuant to the provisions of K.S.A. 39-719a, and amendments thereto.

History: L. 1997, ch. 91, § 1; L. 2013, ch. 97, § 8; July 1.



39-720 Penalty relating to fraudulent acts; civil actions, evidence.

39-720. Penalty relating to fraudulent acts; civil actions, evidence. Any person who obtains or attempts to obtain, or aids or abets any other person to obtain, by means of a willfully false statement or representation, or by impersonation, collusion, or other fraudulent device, assistance to which the applicant or client is not entitled, shall be guilty of the crime of theft, as defined in section K.S.A. 2015 Supp. 21-5801, and amendments thereto. Such person shall be required to remit to the secretary the amount of any assistance given such person under such fraudulent act. In any civil action for the recovery of assistance on the grounds the assistance was fraudulently obtained, proof that the recipient of the assistance possesses or did possess resources which does or would have rendered such person ineligible to receive such assistance shall be deemed prima facie evidence that such assistance was fraudulently obtained.

History: L. 1937, ch. 327, § 18; L. 1951, ch. 288, § 5; L. 1972, ch. 170, §1; L. 1973, ch. 186, § 14; L. 2011, ch. 30, § 173; July 1.



39-721 Severability clause.

39-721. Severability clause. If any section or part of a section of this act shall be held unconstitutional by any court, it shall be conclusively presumed that the legislature would have passed this act without such invalid section or part of a section and the remaining provisions shall be given full force and effect, as if the part held unconstitutional had not been included herein.

History: L. 1937, ch. 327, § 19; April 9.



39-739 Sight handicapped persons; reports to state board of health; forms.

39-739. Sight handicapped persons; reports to state board of health; forms. Every health and social agency, attending or consulting physician or nurse, shall report in writing to the state board of health, the name, age and residence of all patients or persons who are handicapped in vision, and who come within the definition of "the blind" as defined in K.S.A. 39-702: Provided,The reporter may omit such registration upon the objection of the adult blind. Such report shall be made within thirty (30) days after a first consultation, interview or meeting of the agency, physician or nurse, and the blind person, and shall be on a form prescribed by the state board of health.

History: L. 1949, ch. 279, § 1; June 30.



39-740 Same; records available to secretary for children and families.

39-740. Same; records available to secretary for children and families. The records relating to the blind, as filed in the office of the state board of health, shall be available to the secretary for children and families at all times.

History: L. 1949, ch. 279, § 2; L. 2014, ch. 115, § 82; July 1.



39-744 Transfer of powers, duties and functions.

39-744. Transfer of powers, duties and functions. From and after January 1, 1974: (a) All the powers, duties and functions of the existing county social welfare boards and the existing county directors are hereby transferred to and conferred and imposed, respectively, upon the secretary for children and families and the director of social services.

(b) The secretary for children and families and the director of social services shall be the successors in every way, respectively to the powers, duties and functions of the county social welfare boards and county directors in which the same were vested prior to the effective date of this act. Every act performed in the exercise of such powers, duties and functions by or under the authority of the secretary for children and families or the director of social services, respectively, shall be deemed to have the same force and effect as if performed by the county social welfare boards or county directors, respectively, in which such functions were vested prior to the effective date of this act.

(c) Whenever the county social welfare board, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary for children and families.

(d) Whenever the county director, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the director of social services.

History: L. 1973, ch. 186, § 15; L. 2014, ch. 115, § 83; July 1.



39-745 Transition; preservation of civil rights of action and proceedings; criminal actions not to abate.

39-745. Transition; preservation of civil rights of action and proceedings; criminal actions not to abate. From and after January 1, 1974: (a) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any existing state or county agency mentioned in this act, or by or against any officer of the state or county in his official capacity or in relation to the discharge of his official duties, shall abate by reason of the taking effect of reorganization under the provisions of this act.

(b) No criminal action commenced or which could have been commenced by the state or county shall abate by the taking effect of this act.

History: L. 1973, ch. 186, § 16; Jan. 1, 1974.



39-746 Positions of certain officers and employees abolished; transfer of employees; rights preserved.

39-746. Positions of certain officers and employees abolished; transfer of employees; rights preserved. Effective July 1, 1973, all positions of officers and employees appointed by county social welfare boards are hereby abolished. All authorized classified positions and officers and employees employed in such positions under the state civil service act by county boards of social welfare immediately prior to such date are hereby transferred to the secretary of social and rehabilitation services. All officers and employees employed in non-classified positions in the county welfare departments immediately prior to such date, except county home or home for the aged employees, are hereby transferred to the secretary of social and rehabilitation services and into the state civil service system on classified positions with permanent status at the nearest salary step in the salary range and with accrued vacation leave and accrued sick leave as certified by the county welfare boards. All officers and employees transferred to the secretary of social and rehabilitation services as provided herein shall retain all retirement benefits and all rights of civil service which have accrued to such officers and employees prior to the effective date of this act and their service shall be deemed to have been continuous.

History: L. 1973, ch. 186, § 17; July 1.



39-751 Program for home maintenance; duties of secretary for children and families.

39-751. Program for home maintenance; duties of secretary for children and families. The secretary for children and families shall hereby establish, maintain and improve, within the limits of funds appropriated therefor, including any grants or funds received from federal agencies and other sources, a program, the purpose of which shall be to aid the aged, the physically disabled and needy families in maintaining and repairing their respective homes. The secretary shall establish standards to determine the eligibility of persons to receive such aid. Such program shall be initially implemented for a period of one year in any county having a population of more than 150,000 and less than 180,000.

History: L. 1975, ch. 420, § 1; L. 2014, ch. 115, § 84; July 1.



39-752 Same; appointment of supervisors.

39-752. Same; appointment of supervisors. The secretary shall employ, subject to the approval of the finance council, supervisors to carry out such program. Such supervisors shall be within the classified service under the Kansas civil service act.

History: L. 1975, ch. 420, § 2; July 1.



39-753 Title IV-D child support enforcement services; duties of secretary; rules and regulations.

39-753. Title IV-D child support enforcement services; duties of secretary; rules and regulations. For the purpose of providing title IV-D child support enforcement services, the secretary for children and families shall:

(a) Enter into contracts or agreements necessary to administer title IV-D services.

(b) Maintain and operate a central registry, within the organizational unit of the Kansas department for children and families responsible for providing child support services, for the location of absent parents.

(c) Develop guidelines for coordinating activities of any governmental department, board, commission, bureau or agency in providing information necessary for the location of absent parents.

(d) Coordinate any activity on a state level in searching for an absent parent.

(e) Assist in the location of any parent or other person as required or permitted under title IV-D.

(f) Initiate and maintain legal actions necessary to implement the requirements of title IV-D.

(g) Assist in establishing paternity and in securing and enforcing orders for support in title IV-D cases.

(h) Utilize, in appropriate cases, support enforcement and collection and location services available through the federal department of health and human services, including, but not limited to, the services of federal courts, the federal parent locator services and the treasury department, if authorized or required by federal law.

(i) Accept, on behalf of the state, assignment of support rights pursuant to K.S.A. 39-709 or 39-756, and amendments thereto.

(j) Adopt rules and regulations necessary to provide title IV-D services and to enable the state to meet requirements set forth in title IV-D.

(k) Maintain and operate an automated system to manage title IV-D information and to perform such activities as may be required or permitted by title IV-D. The automated system shall include a registry, to be known as the "state case registry," that contains such records with respect to each title IV-D case as may be required by title IV-D.

(l) Have authority to settle, negotiate and forgive any debts or liabilities to the agency.

History: L. 1976, ch. 210, § 1; L. 1997, ch. 182, § 69; L. 2014, ch. 115, § 85; L. 2015, ch. 42, § 12; July 1.



39-754 Support rights assigned to secretary; secretary's rights; court record of support collected by secretary.

39-754. Support rights assigned to secretary; secretary's rights; court record of support collected by secretary.  (a) If an assignment of support rights is deemed to have been made pursuant to K.S.A. 39-709 or 39-756, and amendments thereto, support payments shall be made to the Kansas department for children and families.

(b) If a court has ordered support payments to be made to an applicant for or recipient of financial assistance or other person whose support rights are assigned, the secretary for children and families shall file a notice of the assignment with the court ordering the payments without the requirement that a copy of the notice be provided to the obligee or obligor. The notice shall not require the signature of the applicant, recipient or obligee on any accompanying assignment document. The notice shall include:

(1) A statement that the assignment is in effect;

(2) the name of any child and the caretaker or other adult for whom support has been ordered by the court;

(3) the number of the case in which support was ordered; and

(4) a request that the payments ordered be made to the secretary for children and families.

(c) Upon receipt of the notice and without the requirement of a hearing or order, the court shall forward all support payments, including those made as a result of any garnishment, contempt, attachment, income withholding, income assignment or release of lien process, to the secretary for children and families until the court receives notification of the termination of the assignment.

(d) If the claim of the secretary for repayment of the unreimbursed portion of aid to families with dependent children, medical assistance or the child's share of the costs of care and custody of a child under K.S.A. 2015 Supp. 38-2201 et seq. or 38-2301 et seq., and amendments thereto, is not satisfied when such aid is discontinued, the secretary shall file a notice of partial termination of assignment of support rights with the court which will preserve the assignment in regard to unpaid support rights which were due and owing at the time of the discontinuance of such aid. A copy of the notice of the partial termination of the assignment need not be provided to the obligee or obligor. The notice shall include:

(1) A statement that the assignment has been partially terminated;

(2) the name of any child and the caretaker or other adult for whom support has been ordered by the court;

(3) the number of the case in which support was ordered; and

(4) the date the assignment was partially terminated.

(e) Upon receipt of the notice and without the requirement of a hearing or order, the court shall forward all payments made to satisfy support arrearages due and owing as of the date the assignment of support rights was partially terminated to the secretary for children and families until the court receives notification of the termination of the assignment.

(f) If the secretary for children and families or the secretary's designee has on file with the court ordering support payments, a notice of assignment of support rights pursuant to subsection (b) or a notice of partial termination of assignment of support rights pursuant to subsection (d), the secretary shall be considered a necessary party in interest concerning any legal action to enforce, modify, settle, satisfy or discharge an assigned support obligation and, as such, shall be given notice by the party filing such action in accordance with the rules of civil procedure.

(g) Upon written notification by the secretary's designee that assigned support has been collected pursuant to K.S.A. 44-718 or 75-6201 et seq., and amendments thereto, or section 464 of title IV, part D, of the federal social security act, or any other method of direct payment to the secretary, the clerk of the court or other record keeper where the support order was established, shall enter the amounts collected by the secretary for children and families in the court's payment ledger or other record to insure that the obligor is credited for the amounts collected.

History: L. 1976, ch. 210, § 3; L. 1980, ch. 125, § 2; L. 1982, ch. 186, § 1; L. 1985, ch. 115, § 45; L. 2006, ch. 169, § 109; L. 2007, ch. 195, § 21; L. 2014, ch. 115, § 86; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 39-754a.



39-755 Actions by secretary to establish parentage and to enforce support rights; necessary parties to proceedings; counsel; orders; application of section.

39-755. Actions by secretary to establish parentage and to enforce support rights; necessary parties to proceedings; counsel; orders; application of section. (a) In cases where the secretary for children and families is deemed to have an assignment of support rights in accordance with the provisions of K.S.A. 39-709, and amendments thereto, the secretary is authorized to bring a civil action in the name of the state of Kansas or of the obligee whose support rights are assigned to enforce such support rights, establish an order for medical support and, when appropriate or necessary, to establish the parentage of a child. The secretary may also enforce any assigned support order or file a motion to modify any such order.

(b) The secretary for children and families shall be deemed to hold the interests of all persons, officials and agencies having an interest in the assignment. The court shall determine, in accordance with applicable provisions of law, the parties necessary to the proceeding and whether independent counsel should be appointed to represent any party to the assignment or any other person having an interest in the support right. In any action or proceeding brought by the secretary for children and families to establish paternity or to establish, modify or enforce a support obligation, the department for children and families' attorney or the attorneys with whom the agency contracts to provide legal services shall represent the Kansas department for children and families. Nothing in this section shall be construed to modify any statutory mandate, authority or confidentiality required by any governmental agency. Any representation by such attorney shall not be construed to create an attorney-client relationship between the attorney and any party other than the Kansas department for children and families.

(c) Any support order made by the court in such a proceeding shall direct that payments be made to the secretary for children and families so long as there is in effect an assignment of support rights to the secretary and, upon notification by the secretary to the court that the assignment is terminated, that payments be made to the person or family.

(d) The provisions of this section shall also apply to cases brought by the secretary on behalf of persons who have applied for services pursuant to K.S.A. 39-756, and amendments thereto.

(e) In all child support actions initiated before the effective date of the governor's 2012 executive reorganization order 41, whenever the department of social and rehabilitation services, or words of like effect, are referred to or designated in case names and captions, pleadings, and all filings of any kind used by the department for children and families in the ordinary course of business with any court, business, agency, person or political subdivision of this state, such reference or designation shall be deemed to apply to the Kansas department for children and families.

History: L. 1976, ch. 210, § 4; L. 1980, ch. 125, § 3; L. 1985, ch. 115, § 46; L. 1986, ch. 137, § 24; L. 1994, ch. 292, § 13; L. 2014, ch. 115, § 87; July 1.



39-756 Support enforcement services available to certain persons; assignment of support rights; limited power of attorney; continuation of services after discontinuance of public assistance; fees for services; distribution of collections; attorneys representing Kansas department for children and families; attorney-client relationship.

39-756. Support enforcement services available to certain persons; assignment of support rights; limited power of attorney; continuation of services after discontinuance of public assistance; fees for services; distribution of collections; attorneys representing Kansas department for children and families; attorney-client relationship. (a) (1) The secretary for children and families shall make support enforcement services required under part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., and federal regulations promulgated pursuant thereto, including, but not limited to, the location of parents, the establishment of paternity and the enforcement of child support obligations, available to persons not subject to the requirements of K.S.A. 39-709, and amendments thereto, and not receiving support enforcement services pursuant to subsection (b). Persons who previously received public assistance but who are not receiving support enforcement services pursuant to subsection (b) may apply for or receive support enforcement services pursuant to this subsection.

(2) By applying for or receiving support enforcement services pursuant to subsection (a)(1), the applicant or recipient shall be deemed to have assigned to the secretary on behalf of the state any accrued, present or future rights to support from any other person such applicant may have in behalf of any family member, including the applicant, for whom the applicant is applying for or receiving support enforcement services. The assignment shall automatically become effective upon the date of application for or receipt of support enforcement services, whichever is earlier, and shall remain in full force and effect so long as the secretary provides support enforcement services on behalf of the applicant, recipient or child. By applying for or receiving support enforcement services pursuant to subsection (a)(1), the applicant, recipient or obligee is also deemed to have appointed the secretary or the secretary's designee as an attorney in fact to perform the specific act of negotiating and endorsing all drafts, checks, money orders or other negotiable instruments representing support payments received by the secretary in behalf of any person for whom the secretary is providing support enforcement services. This limited power of attorney shall be effective from the date support rights are assigned and shall remain in effect until the assignment is terminated in full.

(3) Nothing in this subsection shall affect or limit any existing assignment or claim for repayment of any unreimbursed portion of assistance pursuant to K.S.A. 39-709, and amendments thereto, or affect or limit any subsequent assignment of support rights.

(b) (1) Upon discontinuance of all public assistance giving rise to an assignment of support rights pursuant to K.S.A. 39-709, and amendments thereto, the secretary shall continue to provide all appropriate support enforcement services required under title IV-D of the federal social security act for the persons who were receiving assistance, unless the recipient requests that support enforcement services be discontinued.

(2) When support enforcement services are provided pursuant to subsection (b)(1), the assignment of support rights and limited power of attorney pursuant to K.S.A. 39-709, and amendments thereto, shall remain in full force and effect. When the secretary is no longer providing support enforcement services related to support obligations accruing after the date assistance was discontinued, the assignment of support rights shall remain in effect to the extent provided in K.S.A. 39-756a, and amendments thereto.

(3) Nothing in this subsection shall affect or limit any existing assignment or claim for repayment of any unreimbursed portion of assistance pursuant to K.S.A. 39-709, and amendments thereto, or affect or limit any subsequent assignment of support rights.

(c) The secretary shall fix by rules and regulations fees for services rendered pursuant to this section. Such fees shall conform to the requirements of title IV-D of the federal social security act. Any fees imposed by the secretary upon a person required to make payments under a support order shall be in addition to any amount the person is required to pay as support.

(d) Except as otherwise provided in this subsection, assigned support that is collected while a person is receiving services pursuant to subsection (a) or (b) shall be distributed as required by title IV-D of the federal social security act. If federal law authorizes the secretary to elect to distribute more support to any families than would otherwise be permitted, the secretary may make such election by adopting rules and regulations for that purpose.

(e) If any attorney provides legal services on behalf of the secretary in any case in which the secretary is furnishing title IV-D services, such attorney shall have an attorney-client relationship only with the secretary. The provisions of this subsection shall apply whether the attorney is an employee of the state, a contractor subject to the requirements of K.S.A. 75-5365, and amendments thereto, or an employee of such a contractor. Nothing in this subsection shall be construed to modify any statutory mandate, authority or confidentiality required by any governmental agency. No action by such attorney shall be construed to create an attorney-client relationship between the attorney and any person, other than the secretary.

History: L. 1976, ch. 210, § 5; L. 1982, ch. 187, § 1; L. 1989, ch. 125, § 2; L. 2006, ch. 169, § 110; L. 2007, ch. 174, § 3; L. 2014, ch. 115, § 88; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 39-756b.

Section was amended twice in the 2007 session, see also 39-756d.



39-756a Time assignment of support rights under 39-709 remains in effect; assignment of rights to payment for medical care unaffected.

39-756a. Time assignment of support rights under 39-709 remains in effect; assignment of rights to payment for medical care unaffected.  An assignment of support rights pursuant to K.S.A. 39-709, and amendments thereto, shall remain in full force and effect so long as the secretary is providing public assistance in accordance with a plan under which federal moneys are expended on behalf of the applicant, recipient or child for: (a) Temporary assistance for needy families; (b) medical assistance; or (c) the expenses of a child in the secretary's care or custody pursuant to K.S.A. 2015 Supp. 38-2201 et seq. or 38-2301 et seq., and amendments thereto, or so long as the secretary is providing support services pursuant to K.S.A. 39-756, and amendments thereto. Upon discontinuance of all such assistance and support services, the assignment shall remain in effect as to unpaid support obligations due and owing at the time of the discontinuance of assistance until the claim of the secretary for repayment of the unreimbursed portion of any assistance is satisfied. If the secretary's claim for reimbursement is only for medical assistance, the assignment shall only remain in effect as to unpaid support obligations due and owing at the time of the discontinuance of medical assistance that are designated as medical support. Nothing herein shall affect or limit the rights of the secretary under an assignment of rights to payment for medical care from a third party pursuant to K.S.A. 39-709, and amendments thereto.

History: L. 1989, ch. 125, § 3; L. 2006, ch. 169, § 111; L. 2007, ch. 195, § 23; L. 2015, ch. 42, § 13; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 39-756c.



39-757 Secretary to deposit moneys received under 39-709 and 39-756 with state treasurer; dispositions; expenditure from funds.

39-757. Secretary to deposit moneys received under 39-709 and 39-756 with state treasurer; dispositions; expenditure from funds. (a) The secretary for children and families shall remit all moneys received by or for the secretary from the enforcement of rights assigned to the secretary under subsection (b) of K.S.A. 39-709, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury as follows: (1) Amounts to be distributed pursuant to part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., to the state shall be credited to the title IV-D aid to families with dependent children fee fund, and all expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary; and (2) amounts to be distributed pursuant to part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., to applicants for or recipients of aid under subsection (b) of K.S.A. 39-709, and amendments thereto, shall be credited to the title IV-D aid to families with dependent children claims fund, and all expenditures from such fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary.

(b) The secretary for children and families shall remit all moneys received by or for the secretary under K.S.A. 39-756, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury as follows: (1) Amounts to be distributed pursuant to part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., to the state shall be credited to the title IV-D fee fund, and all expenditures from such fund shall be made in accordance with appropriate [appropriation] acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary; and (2) amounts to be distributed pursuant to part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., to persons who under K.S.A. 39-756, and amendments thereto, are eligible for services specified in such section shall be credited to the title IV-D claims fund, and all expenditures from such fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary.

(c) Money shall be deposited in the funds established by subsections (a) and (b) of this section and shall be distributed from such funds in accordance with the provisions of part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq.

History: L. 1976, ch. 210, § 6; L. 2001, ch. 5, § 109; L. 2014, ch. 115, § 89; July 1.



39-758 Location of absent parents or their assets; cooperation of governmental units with secretary; availability of information.

39-758. Location of absent parents or their assets; cooperation of governmental units with secretary; availability of information. (a) State, county and local units of government, their officers and employees, shall cooperate with the secretary for children and families in locating absent parents or their assets and shall on request supply the secretary for children and families with available information about an absent parent or the absent parent's assets including, but not limited to, the location, employment status, income, date of birth and social security number of the absent parent or any information concerning medical or health insurance coverage for dependents.

(b) Upon written request, federal and state agencies conducting locator activities under title IV-D shall be eligible to receive information leading to the location of an individual if the information is contained within any system used by this state to locate an individual for purposes relating to motor vehicles or law enforcement.

(c) Information received by the secretary for children and families under this section shall be available upon request to persons authorized to receive such information.

Any person receiving such information shall be subject to the provisions of K.S.A. 39-759, and amendments thereto. Information of the department of revenue shall be subject to the limitations of K.S.A. 79-3234, and amendments thereto.

(d) Any person or entity providing access to information pursuant to this section, including, but not limited to, access by automated processes, shall not be liable to any person for good faith actions in providing the access or information. The provisions of this subsection shall not apply to information of the department of revenue.

(e) Notwithstanding any prohibition to the contrary which may apply to information of the department of revenue, the secretary may enter into an agreement with any agency or official in this state to permit the secretary and the secretary's designees access to information for the purposes of this section. Such an agreement shall not be construed to be a contract for the performance of support enforcement services pursuant to K.S.A. 75-5365, and amendments thereto.

History: L. 1976, ch. 210, § 8; L. 1982, ch. 188, § 1; L. 1997, ch. 182, § 70; L. 2014, ch. 115, § 90; July 1.



39-759 Unlawful acts relating to information concerning absent parents; penalty.

39-759. Unlawful acts relating to information concerning absent parents; penalty. (a) With respect to information obtained by the secretary under K.S.A. 39-758, 39-7,136, 39-7,143 or 39-7,150, and amendments thereto, or K.S.A. 2015 Supp. 75-5366 and 75-5667, and amendments thereto, any person who willfully requests, obtains or seeks to obtain confidential information except in accordance with any law permitting such disclosure shall be guilty of a class B nonperson misdemeanor. With respect to information obtained by the secretary under K.S.A. 39-758, 39-7,136, 39-7,143 or 39-7,150, and amendments thereto, or K.S.A. 2015 Supp. 75-5366 and 75-5367, and amendments thereto, any person who willfully requests, obtains or seeks to obtain confidential information under false pretenses or who willfully communicates or seeks to communicate such information to any person except in accordance with any law permitting such disclosure shall be guilty of a severity level 10, nonperson felony. If the offender is an officer or employee of the state or a political subdivision of the state, such officer or employee shall be dismissed from office. If the offender's supervisor does not dismiss the offender, such supervisor shall be dismissed from office. Any violation of this subsection by a IV-D contractor or an agent of a IV-D contractor shall be grounds for termination of the IV-D contract and the contract shall be terminated. The provisions of this subsection shall be a complete defense in any civil action concerning such dismissal, termination of the IV-D contract or termination of a contractor's relationship with an individual offender. When the individual is hired as an officer or employee of the state or a political subdivision or hired by a IV-D contractor, such individual shall be given verbal and written notice of the provisions of this subsection. Such individual shall sign a statement stating that such information was received.

(b)  The secretary shall safeguard, to the extent required by title IV-D or any other provision of law, any confidential information handled by the secretary. Unauthorized use or disclosure of information relating to proceedings or actions to establish paternity or to establish or enforce a support obligation is prohibited, except that nothing in this provision shall prevent the secretary or the secretary's designees from using or disclosing information, or authorizing use or disclosure of information, as needed in the administration of the IV-D program or as authorized by title IV-D.

The release of information concerning the location of one party to another party against whom a protective order with respect to the former party has been entered is prohibited. The release of information concerning the location of one party to another party is prohibited if the secretary has reason to believe that the release of such information may result in physical or emotional harm to the former party. For purposes of this subsection, "has reason to believe" means that the former party has claimed good cause for refusing to cooperate in IV-D activities, so long as the claim is pending or has been approved. Such good cause shall relate to one of the following: (1) The child was conceived as a result of incest or rape; (2) there are legal proceedings for adoption of the child pending before a court; (3) the custodial parent is currently being assisted by a public or licensed private social agency in determining whether to keep the child or relinquish the child for adoption; (4) there is documented evidence to support the claim that the child may be physically or emotionally harmed; or (5) there is documented evidence to support the claim that the custodial parent may be physically or emotionally harmed so seriously as to reduce the capacity to adequately care for the child.

(c) The provisions of this section shall be in addition to any other prohibition against further disclosure, remedy or sanction provided by law.

History: L. 1976, ch. 210, § 9; L. 1997, ch. 182, § 71; L. 2008, ch. 136, § 3; July 1.



39-760 Establishment of system for reporting suspected abuse or fraud in welfare or medical assistance programs; notice of existence of system.

39-760. Establishment of system for reporting suspected abuse or fraud in welfare or medical assistance programs; notice of existence of system. (a) The secretary of health and environment and the secretary for children and families are hereby directed to establish a system for the reporting of suspected abuse or fraud in connection with state welfare or medical assistance programs, either by recipients or health care providers. The system shall be designed to permit any person in the state at any time to place a toll-free call into the system and report suspected cases of welfare abuse or suspected cases of health care provider fraud.

(b) The secretary of health and environment and the secretary for children and families are further directed to publicize the system throughout the state.

(c) Notice of the existence of the system established pursuant to this section shall be displayed prominently in the office or facility of every health care provider who provides services under the state medical assistance program.

(d) The secretary of health and environment shall notify annually each recipient of state medical assistance of the toll-free number of the system established pursuant to this section and the purpose thereof. If possible, such notice shall be printed on the medical cards issued to recipients by the secretary.

History: L. 1978, ch. 372, § 1; L. 2008, ch. 164, § 21; L. 2012, ch. 102, § 5; L. 2014, ch. 115, § 91; July 1.



39-782 Hearing required prior to certifying adult care home for participation in state medical assistance program as intermediate care facility for mental health; notice.

39-782. Hearing required prior to certifying adult care home for participation in state medical assistance program as intermediate care facility for mental health; notice. Prior to certifying an adult care home for participation in the state medical assistance program as an intermediate care facility for mental health, the secretary for aging and disability services shall hold a public hearing in the area in which the facility is located. At least 10 days prior to the hearing, the secretary for aging and disability services shall give notice in a newspaper of general circulation in the area in which the facility is located that the facility has applied for certification for participation in the state medical assistance program as an intermediate care facility for mental health and that a public hearing is to be held to obtain public comment in regard to such application. In addition, the notice shall state the time and place of the public hearing and the manner in which interested parties may present their views at the hearing. The secretary for aging and disability services shall consider the public comments at the hearing in determining whether to grant such certification.

History: L. 1986, ch. 164, § 1; L. 2014, ch. 115, § 92; July 1.



39-783 Notice to affected health care provider groups of reduction in scope or reimbursement of services under medical assistance program; contents; effect of failure to give notice.

39-783. Notice to affected health care provider groups of reduction in scope or reimbursement of services under medical assistance program; contents; effect of failure to give notice. The secretary for aging and disability services or the Kansas department of health and environment shall mail a written notice to all affected health care provider groups of each reduction in the scope or reimbursement of services provided under the medical assistance program of the Kansas department for aging and disability services or the Kansas department of health and environment at least 10 days prior to the effective date of any such reduction. The written notice shall include a complete and accurate description of the proposed reductions. The secretary for aging and disability services or the Kansas department of health and environment shall not implement any such reduction in the medical assistance program until 10 days after the date that the written notice prescribed by this section is mailed to the affected provider groups. The failure to give notice as prescribed by this section shall not constitute or provide grounds for any cause of action concerning the medical assistance program and no such failure to give notice shall invalidate any action of the secretary for aging and disability services or the Kansas department of health and environment concerning the medical assistance program.

History: L. 1987, ch. 328, § 1; L. 2014, ch. 115, § 93; July 1.



39-784 Fees for providing home health services for recipients served under medicaid home and community based services program; disposition; Kansas department for aging and disability services temporary deposit fund.

39-784. Fees for providing home health services for recipients served under medicaid home and community based services program; disposition; Kansas department for aging and disability services temporary deposit fund. (a) The secretary for aging and disability services is hereby authorized to fix, charge and collect reasonable fees for providing home care services to recipients served under the medicaid home and community based services program.

(b) All moneys received for fees collected pursuant to subsection (a) shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas department for aging and disability services temporary deposit fund.

History: L. 1988, ch. 326, § 1; L. 2001, ch. 5, § 110; L. 2014, ch. 115, § 94; July 1.



39-785 Definitions.

39-785. Definitions. As used in K.S.A. 2015 Supp. 21-5606, K.S.A. 39-709 and K.S.A. 39-785 to 39-790, inclusive, and amendments thereto:

(a) "Adult care home" means a nursing facility licensed under the adult care home licensure act.

(b) "Excess shelter allowance" means, for the applicant or recipient's spouse, the amount by which the sum of (1) the spouse's expense for rent or mortgage payment, including principal and interest, taxes and insurance and, in the case of a condominium or cooperative, required maintenance charges excluding utilities, for the spouse's principal residence, and (2) the standard utility allowance under section 5(e) of the food stamp act of 1977, exceeds 30% of the maximum amount of income allowed under K.S.A. 39-787, and amendments thereto.

(c) "Home and community based services" means those services provided under the state medical assistance program under waivers as defined in title XIX of the federal social security act in accordance with the plan adopted under subsection (s) of K.S.A. 39-708c, and amendments thereto, to recipients who would require admission to an adult care home if such services were not otherwise provided.

(d) "Income" means earned income and unearned income as defined under the state medical assistance program in accordance with the plan adopted under subsection (s) of K.S.A. 39-708c, and amendments thereto, to determine eligibility of applicants for medical assistance.

(e) "Institution" means an adult care home or a long-term care unit of a medical care facility.

(f) "Medical assistance" has the meaning provided under K.S.A. 39-702, and amendments thereto.

(g) "Qualified applicant" means a person who (1) applies for medical assistance and (2) is receiving long-term care in an institution or would be eligible for home and community based services if receiving medical assistance.

(h) "Qualified recipient" means a person who (1) receives medical assistance and (2) is receiving long-term care in an institution or is receiving home and community based services.

(i) "Resources" means cash or other liquid assets or any real or personal property that an individual or spouse owns and could convert to cash to be used for such individual's support and maintenance. If the individual has the right, authority or power to liquidate the property, or such individual's share of the property, it is a resource. If a property right cannot be liquidated, the property will not be considered a resource of the individual or spouse.

(j) "Secretary" means the secretary for aging and disability services.

(k) "Exempt income" means income which is not considered in determining eligibility for medical assistance under the plan adopted under subsection (s) of K.S.A. 39-708c, and amendments thereto.

(l) "Nonexempt income" means income which is considered in determining eligibility for medical assistance under the plan adopted under subsection (s) of K.S.A. 39-708c, and amendments thereto.

(m) "Exempt resources" means resources which are not considered in determining eligibility for medical assistance under the plan adopted under subsection (s) of K.S.A. 39-708c, and amendments thereto.

(n) "Nonexempt resources" means resources which are considered in determining eligibility for medical assistance under the plan adopted under subsection (s) of K.S.A. 39-708c, and amendments thereto.

(o) "Long-term care" means care which exceeds or is projected to exceed three months, including the month care begins.

History: L. 1988, ch. 143, § 1; L. 1992, ch. 322, § 8; L. 2011, ch. 30, § 174; L. 2014, ch. 115, § 95; July 1.



39-786 Division of aggregate resources authorized for purpose of determining medical assistance eligibility; conditions and limitations; written interspousal agreement; written statement of Kansas department for children and families; lien authorized, limitations; rules and regulations; increase in dollar amounts based on consumer price index.

39-786. Division of aggregate resources authorized for purpose of determining medical assistance eligibility; conditions and limitations; written interspousal agreement; written statement of Kansas department for children and families; lien authorized, limitations; rules and regulations; increase in dollar amounts based on consumer price index. (a) For the purpose of determining medical assistance eligibility pursuant to K.S.A. 39-709, and amendments thereto, and the right to and obligation of medical support for the purposes of K.S.A. 39-709 and 39-719a, and amendments thereto, a qualified applicant or qualified recipient and such applicant's or recipient's spouse may divide their aggregate resources, whether owned jointly or singly, into separate shares as provided by this section. Subject to the provisions of subsection (g), if a qualified applicant or qualified recipient and such applicant's or recipient's spouse so divide their aggregate resources:

(1) Only the separate nonexempt resources of the applicant or recipient shall be considered in determining eligibility for medical assistance: (A) If the applicant's or recipient's spouse is not applying for or receiving medical assistance, in the month following the month in which the applicant or recipient enters an institution to receive long-term care or begins to receive home and community based services, or at any time thereafter; or (B) if the applicant's or recipient's spouse is applying for or receiving medical assistance, in the seventh month following the month in which the applicant or recipient enters an institution to receive long-term care or begins to receive home and community based services, or at any time thereafter;

(2) the Kansas department for children and families, in determining the eligibility of the applicant or recipient for long-term institutional care or home and community based services, shall not take into account the separate nonexempt resources of the applicant's or recipient's spouse and shall not require proof of adequate consideration for any transfer made in dividing resources in accordance with this section;

(3) the resources received by the qualified applicant's or qualified recipient's spouse pursuant to this section shall not be considered to be available to the applicant or recipient for future medical support and the qualified applicant's or qualified recipient's spouse shall have no duty of future medical support of the qualified applicant or qualified recipient from such resources;

(4) except as otherwise provided in this section, neither the secretary nor the state may recover from the resources received by the qualified applicant's or qualified recipient's spouse pursuant to this section any amounts paid for future medical assistance provided to the qualified applicant or qualified recipient; and

(5) neither the secretary nor the state shall be subrogated to or assigned any future right of the qualified applicant or qualified recipient to medical support from the resources of the qualified applicant's or qualified recipient's spouse.

(b) If a qualified applicant or qualified recipient and such applicant's or recipient's spouse choose to divide their aggregate resources pursuant to this section, the division shall be in such a manner that the qualified applicant's or qualified recipient's spouse owns singly aggregate nonexempt resources with a value which is the greater of: (A) $12,000, subject to adjustment under subsection (i); or (B) the lesser of (i) the spousal share computed under subsection (c) or (ii) four times the amount described in clause (A).

(c) There shall be computed, as of the beginning of a continuous period of long-term care of the qualified applicant or qualified recipient: (A) The total value of the nonexempt resources to the extent the qualified applicant or qualified recipient or such applicant's or recipient's spouse has an ownership interest; and (B) a spousal share which is equal to 1/2 of such total value.

(d) A division of resources pursuant to this section shall be evidenced by a written interspousal agreement, signed by both spouses or their personal representatives, to divide the resources as provided by this section and to make any transfers necessary to carry out the division. In the case of a qualified applicant, a notice of intent to divide resources shall be filed with the secretary at the time of application. In the case of a qualified recipient, such notice shall be filed with the secretary at the time the recipient and the recipient's spouse desire to divide resources. The division shall apply to resources owned on the date the notice of intent is filed and the division shall be presumed to take place on that date if a copy of the agreement to divide resources and evidence, satisfactory to the secretary, of completion of any transfers necessary to effect the division are filed with the secretary within 90 days after the notice of intent is filed or within such additional time as permitted by the secretary, in the secretary's discretion, for good cause shown.

(e) Once a qualified applicant for or qualified recipient of medical assistance has divided resources with a spouse pursuant to this section, such applicant or recipient may not thereafter again divide resources under this section with such spouse or any subsequent spouse.

(f) The Kansas department for children and families shall furnish to each qualified applicant or qualified recipient and such applicant's or recipient's spouse, and any personal representative thereof, a clear and simple written statement that:

(1) The total resources of the qualified applicant or qualified recipient and of the applicant's or recipient's spouse may be divided hereunder;

(2) upon such a division, the spouse's nonexempt resources will not be considered in determining eligibility of the applicant or recipient for long-term institutional care or home and community based services and the spouse shall not be required to use the resources received by the spouse pursuant to this section to provide future medical support to the qualified applicant or qualified recipient;

(3) a lien for medical assistance paid may be imposed against the property of the qualified applicant or qualified recipient and the property of the applicant's or recipient's spouse but only to the extent authorized under this section.

(g) If a qualified recipient of medical assistance and such recipient's spouse have divided their resources as provided by this section, the secretary, may establish, enforce and foreclose a lien for any amount of medical assistance provided the recipient but only to the extent authorized under 42 U.S.C. § 1396p, as in effect on the effective date of this act.

(h) The secretary shall adopt such rules and regulations as necessary to implement and enforce the provisions of this section.

(i) The dollar amounts specified in subsection (b) and K.S.A. 39-787(a), and amendments thereto, shall be increased by the same percentage as the percentage increase in the consumer price index for all urban consumers, all items, the United States city average, between September 1987, and the September before the calendar year involved.

History: L. 1988, ch. 143, § 2; L. 2014, ch. 115, § 96; July 1.



39-787 Division of aggregate income authorized for purpose of determining medical assistance eligibility; conditions and limitations; written interspousal agreement; written statement of secretary for children and families; rules and regulations.

39-787. Division of aggregate income authorized for purpose of determining medical assistance eligibility; conditions and limitations; written interspousal agreement; written statement of secretary for children and families; rules and regulations. (a) For the purpose of determining medical assistance eligibility pursuant to K.S.A. 39-709, and amendments thereto, and the right to and obligation of medical support for the purposes of K.S.A. 39-709 and 39-719a, and amendments thereto, a qualified applicant or qualified recipient and such applicant's or recipient's spouse may divide their aggregate income, whether received jointly or singly, into separate shares as provided by this section so that the spouse retains the first $9,000 plus any allowable excess shelter allowance up to a maximum total of $14,400 of the aggregate nonexempt income. If a qualified applicant or qualified recipient and such applicant's or recipient's spouse so divide their aggregate income:

(1) Only the separate nonexempt income of the qualified applicant or qualified recipient shall be considered in determining eligibility for medical assistance: (A) If the applicant's or recipient's spouse is not applying for or receiving medical assistance, in the month following the month in which the applicant or recipient enters an institution to receive long-term care or begins to receive home and community based services, or at any time thereafter; or (B) if the applicant or recipient and the applicant's or recipient's spouse share the same residence and the applicant's or recipient's spouse is applying for or receiving medical assistance, in the seventh month following the month in which the applicant or recipient enters an institution to receive long-term care or begins to receive home and community based services, or at any time thereafter;

(2) the secretary for children and families, in determining the eligibility of the applicant or recipient for long-term institutional care or home and community based services, shall not take into account the separate nonexempt income of the applicant's or recipient's spouse and shall not require proof of adequate consideration for any assignment made in dividing income;

(3) of the annual income of the qualified applicant's or qualified recipient's spouse, only that portion exceeding $9,000 plus any allowable excess shelter allowance up to a maximum total of $14,400 shall be considered to be available to the qualified applicant or qualified recipient for future medical support and the qualified applicant's or qualified recipient's spouse shall have a duty of future medical support of the qualified applicant or qualified recipient only to the extent that such spouse's annual income exceeds $9,000 plus any allowable excess shelter allowance up to a maximum total of $14,400;

(4) neither the secretary nor the state may recover from the income of the qualified applicant's or qualified recipient's spouse, for future medical assistance provided to the qualified applicant or qualified recipient: (A) Any amount in any calendar year when the income of such spouse is less than $9,000 plus any allowable excess shelter allowance up to a maximum total of $14,400; or (B) an amount in any calendar year which would reduce such spouse's income to less than $9,000 plus any allowable excess shelter allowance up to a maximum total of $14,400 for such calendar year; and

(5) the secretary's subrogation rights on behalf of the state shall be subject to the limitation of subsection (a)(4).

(b) A division of income pursuant to this section shall be evidenced by a written interspousal agreement, signed by both spouses or their personal representatives, to divide income as provided by this section and to carry out the division. In the case of a qualified applicant, a notice of intent to divide income shall be filed with the secretary at the time of application. In the case of a qualified recipient, such notice shall be filed with the secretary.

(c) The secretary for children and families shall furnish to each qualified applicant or qualified recipient and such applicant's or recipient's spouse, and any personal representative thereof, a clear and simple written statement that the total income of the qualified applicant or qualified recipient and of the applicant's or recipient's spouse may be divided hereunder and that, upon such a division, the spouse's income will not be considered in determining eligibility of the applicant or recipient for long-term institutional care or home and community based services and the spouse shall be required to use only that portion of the spouse's annual income which exceeds $9,000 plus any allowable excess shelter allowance up to a maximum total of $14,400 to provide future medical support to the applicant or recipient.

(d) The secretary shall adopt such rules and regulations as necessary to implement and enforce the provisions of this section.

History: L. 1988, ch. 143, § 3; L. 2014, ch. 115, § 97; July 1.



39-788 Act not in conflict with federal statute or regulation until final determination by federal secretary of health and human services that conflict exists; judicial review of such determination; notification of appropriate committees of legislature.

39-788. Act not in conflict with federal statute or regulation until final determination by federal secretary of health and human services that conflict exists; judicial review of such determination; notification of appropriate committees of legislature. (a) No provision of this act shall be considered to be in conflict with any federal statute or regulation until after a final determination by the secretary of the United States department of health and human services finding such a conflict.

(b) If the secretary of the United States department of health and human services makes an initial determination that any provision of this act is in conflict with any federal statute or regulation, the secretary for aging and disability services or the department of health and environment, or both, shall take all available and necessary steps to obtain a final determination reversing that decision. If a final determination is made that this act conflicts with federal law, the secretary for aging and disability services or the department of health and environment, or both, shall immediately request that the attorney general seek judicial review of the determination and shall immediately notify the appropriate policy and fiscal committees of the legislature.

History: L. 1988, ch. 143, § 4; L. 2014, ch. 115, § 98; July 1.



39-789 Persons unable to give consent for transfers eligible for assistance under act; court order of maintenance, conservatorship or property and income division required.

39-789. Persons unable to give consent for transfers eligible for assistance under act; court order of maintenance, conservatorship or property and income division required. Assistance shall not be withheld from any institutionalized person or any person seeking home and community based services who would otherwise qualify for assistance under this act but who, by reason of being a disabled person as defined by K.S.A. 77-201, and amendments thereto, is unable to give the consent prerequisite to the property and income transfers described in this act, provided that the spouse of the individual seeking assistance seeks a court order of maintenance, an order of conservatorship or of property and income division pursuant to this act within one year from the beginning of the first benefit period.

History: L. 1988, ch. 143, § 5; L. 2002, ch. 114, § 54; July 1.



39-790 Court-ordered child support obligation or family maintenance allowance not available income.

39-790. Court-ordered child support obligation or family maintenance allowance not available income. For division of income purposes, a court-ordered child support obligation or family maintenance allowance to a prior spouse or spouses shall not be considered available income.

History: L. 1988, ch. 143, § 6; May 1.



39-791 Application of 39-785 through 39-790 suspended; expiration of section.

39-791. Application of 39-785 through 39-790 suspended; expiration of section. Upon the date payments commence under title XIX of the federal social security act as authorized by subsection (g)(1)(A) of section 303 and amendments thereto of the federal medicare catastrophic coverage act of 1988 for calendar quarters beginning on and after September 30, 1989, the provisions of K.S.A. 39-785, 39-786, 39-787, 39-788, 39-789 and 39-790 are hereby suspended.  The provisions of this section shall expire on the date payments under title XIX of the federal social security act authorized by subsection (g)(1)(A) of section 303 and amendments thereto of the federal medicare catastrophic coverage act of 1988 cease to be made pursuant to an act of the congress of the United States which repeals such section or directs that payments authorized under subsection (g)(1)(A) of such section not be made.

History: L. 1989, ch. 124, § 4; July 1.



39-7,100 Home and community based services program; definitions; program requirements; demonstration projects.

39-7,100. Home and community based services program; definitions; program requirements; demonstration projects. (a) As used in this section:

(1) "Home and community based services programs" mean the programs established under the state medical assistance program under plans or waivers as defined in the federal social security act in accordance with the plans or waivers adopted by the secretary for aging and disability services to provide attendant care services to individuals in need of in-home care who would require admission to an institution if the attendant care services were not otherwise provided.

(2) "Secretary" means the secretary for aging and disability services.

(b) The secretary as part of the home and community based services programs, subject to social security act grant requirements, shall provide that:

(1) Priority recipients of attendant care services shall be those individuals in need of in-home care who are at the greatest risk of being placed in an institutional setting;

(2) individuals in need of in-home care who are recipients of attendant care services and the parents or guardians of individuals who are minors at least 16 years of age and who are in need of in-home care shall have the right to choose the option to make decisions about, direct the provisions of and control the attendant care services received by such individuals including, but not limited to, selecting, training, managing, paying and dismissing of an attendant;

(3) any proposals to provide attendant care services solicited by the secretary shall be selected based on service priorities developed by the secretary, except that priority shall be given to proposals that will serve those at greatest risk of being placed in an institution as determined by the secretary;

(4) providers, where appropriate, shall include individuals in need of in-home care in the planning, startup, delivery and administration of attendant care services and the training of personal care attendants; and

(5) within the limits of appropriations therefor, the home and community based services programs shall serve eligible individuals in need of in-home care throughout this state.

(c) Within the limits of appropriations therefor, the secretary may initiate demonstration projects to test new ways of providing attendant care services and may conduct specific research into ways to best provide attendant care services in both urban and rural environments.

History: L. 1989, ch. 191, § 2; L. 1990, ch. 233, § 4; L. 1996, ch. 271, § 13; L. 2014, ch. 115, § 99; July 1.



39-7,100a Home and community based services; expansion to include services provided under senior care act; funding.

39-7,100a. Home and community based services; expansion to include services provided under senior care act; funding. The secretary for aging and disability services shall apply for appropriate waivers to applicable federal medicaid provisions to permit an expansion of home and community based services to include the services provided under the Kansas senior care act and to obtain medicaid funding therefor.

History: L. 1996, ch. 271, § 17; L. 2014, ch. 115, § 100; July 1.



39-7,100b Individuals with disabilities; reinstatement of eligibility; home and community based services; definitions; rules and regulations.

39-7,100b. Individuals with disabilities; reinstatement of eligibility; home and community based services; definitions; rules and regulations. (a) As used in this section:

(1) "Certified business" shall have the meaning ascribed thereto in K.S.A. 75-3740, and amendments thereto;

(2) "home and community based services programs" shall have the meaning ascribed thereto in K.S.A. 39-7,100, and amendments thereto;

(3) "individuals with disabilities" or "individual with a disability" shall have the meaning ascribed thereto in K.S.A. 75-3740, and amendments thereto;

(4) "medicaid program" means the Kansas program of medical assistance for which federal or state moneys, or any combination thereof, are expended, or any successor federal or state, or both, health insurance program or waiver granted thereunder;

(5) "physical or mental impairment" shall have the meaning ascribed thereto in K.S.A. 75-3740, and amendments thereto; and

(6) "secretary" means the secretary for aging and disability services or the secretary's designee.

(b) There is a rebuttable presumption that an individual with a disability shall be eligible for reinstatement to the level of home and community based services or other medicaid program services such person was entitled to on the day preceding the day such person stopped receiving home and community based services or other medicaid program services if:

(1) Such individual had received home and community based services or other medicaid program services pursuant to an application filed with the Kansas department for aging and disability services, and entitlement to receive or receipt of home and community based services or other medicaid program services terminated due to employment for a certified business, not medical recovery or any other reason; and

(2) the individual with a disability is currently under a physical or mental impairment that was the basis for the finding of disability that gave rise to the entitlement for the services specified in subsection (b)(1). Upon reinstatement to the medicaid program to receive home and community based services or other medicaid program services, such individual shall receive services and not wait to receive services under such program.

(c) The secretary may promulgate rules and regulations as necessary to effectuate the purpose of this section.

(d) This section shall take effect on and after January 1, 2013.

History: L. 2012, ch. 163, § 8; July 1.



39-7,112 Implementation of managed care system to provide medicaid services; contracts; areas of state selected for implementation; waivers; managed care implementation committee; reports; managed care project at university of Kansas medical center terminated.

39-7,112. Implementation of managed care system to provide medicaid services; contracts; areas of state selected for implementation; waivers; managed care implementation committee; reports; managed care project at university of Kansas medical center terminated. (a) Subject to applicable federal guidelines and regulations, the provisions of appropriations acts and the provisions of this section, the secretary of social and rehabilitation services shall, consistent with guidelines developed by the managed care implementation committee established under subsection (d), negotiate and enter into contracts with one or more service providers to implement a managed care system in accordance with this section to provide medicaid services for Kansas medicaid-eligible residents which may utilize capitation and other reimbursement methodologies.  No contract entered into under this section shall be subject to the competitive bid requirements of K.S.A. 75-3739, and amendments thereto. The services to be provided for such residents under the contracts shall be provided through a system of managed care as specified in the contracts.

(b) The implementation of the managed care system shall be commenced on or before July 1, 1995, for the population of Kansas medicaid-eligible residents who are recipients of aid to families with dependent children or who are children or pregnant women in one or more areas of the state selected by the secretary of social and rehabilitation services.  The areas of the state covered by the capitated managed care system shall be expanded in phases so that it is implemented for such population of Kansas medicaid-eligible residents throughout the state on or before June 30, 1997.  If the secretary of social and rehabilitation services determines that implementing a managed care system is not feasible in certain areas of the state, the secretary shall design and implement an alternative managed care system for such areas for such population of Kansas medicaid-eligible residents for the initial implementation on or before July 1, 1995, and for the expansion in phases throughout the state on or before June 30, 1997.

(c) If the secretary of social and rehabilitation services determines that waivers from program or other requirements of the federal government are needed to carry out the provisions of this section and to maximize federal matching and other funds with respect to the managed care system under this section, the secretary shall apply to the federal department of health and human services, or other appropriate federal agency, for such waivers.  If the secretary determines that waivers are needed, the managed care system under this section shall not commence until such waivers are granted by the appropriate federal agency.

(d) The secretary of social and rehabilitation services shall appoint a managed care implementation committee under K.S.A. 75-5313, and amendments thereto, of not less than 15 members to advise the secretary on matters relating to the implementation of the managed care system under this section. The membership of the managed care implementation committee shall be composed of one member nominated by Kansas legal services; 1/2 of the members, other than the member nominated by Kansas legal services, shall be acute care medicaid providers experienced in managed care appointed from nominees submitted by acute care medicaid providers; and 1/2 of the members, other than the member nominated by Kansas legal services, shall be representatives of the department of social and rehabilitation services and representatives of the private sector as the secretary of social and rehabilitation services may specify.  Private sector representatives shall include persons who are experienced in the area of managed care and persons who are representatives of the populations served or advocacy groups.  The managed care implementation committee shall make findings and recommendations concerning the managed care system established under this section and shall report such findings and recommendations to the legislative coordinating council, or to a special committee appointed by the council for such purpose and such other purposes as may be prescribed by the legislative coordinating council, and to appropriate standing and joint committees of the legislature on or before the commencement of the 1995 regular legislative session. Members of the managed care implementation committee shall not be paid compensation, but shall receive subsistence allowances, mileage or other expenses as authorized by K.S.A. 75-5313, and amendments thereto, for attending meetings, or subcommittee meetings, of the managed care implementation committee.

(e) The secretary of social and rehabilitation services shall make periodic reports of implementation plans and progress regarding the implementation of the managed care system under this section, to the managed care implementation committee, appropriate standing committees and joint committees of the legislature, and to the legislative coordinating council or to any special committee that is appointed by the legislative coordinating council for this purpose and such other purposes as may be prescribed by the council.

(f) The managed care project at the university of Kansas medical center financed by appropriation act of the 1993 regular session of the legislature is hereby terminated and no expenditures shall be made therefor.

History: L. 1994, ch. 287, § 1; July 1.



39-7,116 Definitions.

39-7,116. Definitions. As used in this act:

(a) "Restrictive drug formulary" means a list of prescription-only drugs established by the department which excludes in whole or in part reimbursement by the department for such drugs under a program administered by the department.

(b) The words and phrases used in this section shall have the same meanings as are ascribed to such words and phrases under K.S.A. 65-1626, and amendments thereto.

(c) "Physician" means a person licensed to practice medicine and surgery.

(d)  "Department" means the department of health and environment.

History: L. 1990, ch. 214, § 1; L. 2005, ch. 187, § 22; L. 2005, ch. 187, § 51; L. 2012, ch. 102, § 6; July 1.



39-7,118 Drug utilization review program.

39-7,118. Drug utilization review program. The secretary of health and environment shall implement a drug utilization review program with the assistance of a medicaid drug utilization review board as provided in K.S.A. 39-7,119, and amendments thereto, to assure the appropriate utilization of drugs by patients receiving medical assistance under the medicaid program. The drug utilization review program shall include:

(a) Monitoring of prescription information including overutilization and underutilization of prescription-only drugs;

(b) making periodic reports of findings and recommendations to the secretary of health and environment and the United States department of health and human services regarding the activities of the board, drug utilization review programs, summary of interventions, assessments of education interventions and drug utilization review cost estimates;

(c) providing for prospective and retrospective drug utilization review, as specified in the federal omnibus budget reconciliation act of 1990 (public law 101-508);

(d) monitoring provider and recipient compliance with program objectives;

(e) providing educational information on state program objectives, directly or by contract, to private and public sector health care providers to improve prescribing and dispensing practices;

(f) reviewing the increasing costs of purchasing prescription drugs and making recommendations on cost containment;

(g) reviewing profiles of medicaid beneficiaries who have multiple prescriptions above a level specified by the board; and

(h) recommending any modifications or changes to the medicaid prescription drug program.

History: L. 1990, ch. 214, § 3; L. 1994, ch. 254, § 1; L. 2002, ch. 180, § 6; L. 2005, ch. 187, § 23; L. 2005, ch. 187, § 52; L. 2012, ch. 102, § 7; July 1.



39-7,119 Same; medicaid drug utilization review board created; members; terms; chairperson; closed or executive meetings; required meetings.

39-7,119. Same; medicaid drug utilization review board created; members; terms; chairperson; closed or executive meetings; required meetings. (a) There is hereby created the medicaid drug utilization review board which shall be responsible for the implementation of retrospective and prospective drug utilization programs under the Kansas medicaid program.

(b) Except as provided in subsection (i), the board shall consist of at least seven members appointed as follows:

(1) Two licensed physicians actively engaged in the practice of medicine, nominated by the Kansas medical society and appointed by the secretary of health and environment from a list of four nominees;

(2) one licensed physician actively engaged in the practice of osteopathic medicine, nominated by the Kansas association of osteopathic medicine and appointed by the secretary of health and environment from a list of four nominees;

(3) two licensed pharmacists actively engaged in the practice of pharmacy, nominated by the Kansas pharmacy association and appointed by the secretary of health and environment from a list of four nominees;

(4) one person licensed as a pharmacist and actively engaged in academic pharmacy, appointed by the secretary of health and environment from a list of four nominees provided by the university of Kansas; and

(5) one licensed professional nurse actively engaged in long-term care nursing, nominated by the Kansas state nurses association and appointed by the secretary of health and environment from a list of four nominees.

(c) The secretary of health and environment may add two additional members so long as no class of professional representatives exceeds 51% of the membership.

(d) The physician and pharmacist members shall have expertise in the clinically appropriate prescribing and dispensing of outpatient drugs.

(e) The appointments to the board shall be for terms of three years. In making the appointments, the secretary of health and environment shall provide for geographic balance in the representation on the board to the extent possible. Subject to the provisions of subsection (i), members may be reappointed.

(f) The board shall elect a chairperson from among board members who shall serve a one-year term. The chairperson may serve consecutive terms.

(g) The board, in accordance with K.S.A. 75-4319, and amendments thereto, may recess for a closed or executive meeting when it is considering matters relating to identifiable patients or providers.

(h) All actions of the medicaid drug utilization review board shall be upon the affirmative vote of five members of the board and the vote of each member present when action was taken shall be recorded by roll call vote.

(i) Upon the expiration of the term of office of any member of the medicaid drug utilization review board on or after the effective date of this act and in any case of a vacancy existing in the membership position of any member of the medicaid drug utilization review board on or after the effective date of this act, a successor shall be appointed by the secretary of health and environment so that as the terms of members expire, or vacancies occur, members are appointed and the composition of the board is changed in accordance with the following and such appointment shall be made by the secretary of health and environment in the following order of priority:

(1) One member shall be a licensed pharmacist who is actively performing or who has experience performing medicaid pharmacy services for a hospital and who is nominated by the Kansas hospital association and appointed by the secretary of health and environment from a list of two or more nominees;

(2) one member shall be a licensed pharmacist who is actively performing or who has experience performing medicaid pharmacy services for a licensed adult care home and who is nominated by the state board of pharmacy and appointed by the secretary of health and environment from a list of two or more nominees;

(3) one member shall be a licensed physician who is actively engaged in the general practice of allopathic medicine and who has practice experience with the state medicaid plan and who is nominated by the Kansas medical society and appointed by the secretary of health and environment from a list of two or more nominees;

(4) one member shall be a licensed physician who is actively engaged in mental health practice providing care and treatment to persons with mental illness, who has practice experience with the state medicaid plan and who is nominated by the Kansas psychiatric society and appointed by the secretary of health and environment from a list of two or more nominees;

(5) one member shall be a licensed physician who is the medical director of a nursing facility, who has practice experience with the state medicaid plan and who is nominated by the Kansas medical society and appointed by the secretary of health and environment from a list of two or more nominees;

(6) one member shall be a licensed physician who is actively engaged in the general practice of osteopathic medicine, who has practice experience with the state medicaid plan and who is nominated by the Kansas association of osteopathic medicine and who is appointed by the secretary of health and environment from a list of two or more nominees;

(7) one member shall be a licensed pharmacist who is actively engaged in retail pharmacy, who has practice experience with the state medicaid plan and who is nominated by the state board of pharmacy and appointed by the secretary of health and environment from a list of two or more nominees;

(8) one member shall be a licensed pharmacist who is actively engaged in or who has experience in research pharmacy and who is nominated jointly by the Kansas task force for the pharmaceutical research and manufacturers association and the university of Kansas and appointed by the secretary of health and environment from a list of two or more jointly nominated persons; and

(9) one member shall be a licensed advanced practice registered nurse or physician assistant actively engaged in the practice of providing the health care and treatment services such person is licensed to perform, who has practice experience with the state medicaid plan and who is nominated jointly by the Kansas state nurses' association and the Kansas academy of physician assistants and appointed by the secretary of health and environment from a list of two or more jointly nominated persons.

(j) The medicaid drug utilization review board shall meet at least quarterly and such meetings shall be open to the public and shall provide an opportunity for public comments. The board shall post notice of such meetings at least 14 business days before the scheduled meetings.

History: L. 1994, ch. 254, § 2; L. 2002, ch. 180, § 7; L. 2005, ch. 187, § 24; L. 2005, ch. 187, § 53; L. 2011, ch. 114, § 51; L. 2012, ch. 102, § 8; L. 2015, ch. 63, § 2; July 1.



39-7,120 Limitations on restrictions of patient access to prescription-only drugs through prior authorization or restrictive formulary; rules and regulations; factors to consider.

39-7,120. Limitations on restrictions of patient access to prescription-only drugs through prior authorization or restrictive formulary; rules and regulations; factors to consider. (a) The secretary of health and environment may implement prior authorization of any new prescription-only drugs until such drugs are reviewed by the medicaid drug utilization review board at the next scheduled meeting. New drugs shall be approved for use when such drugs are used within package insert guidelines approved by the federal food and drug administration and clinically reputable compendia, such as the United States pharmacopeia, as approved by the secretary of health and environment, during the period before such drugs are reviewed by the medicaid drug utilization review board. The secretary of health and environment may not implement permanent prior authorization until 30 days after receipt of comments by the medicaid drug utilization review board.

(b) When considering recommendations from the medicaid drug utilization review board regarding the prior authorization of a drug, the secretary of health and environment shall consider the net economic impact of such prior authorization, including, but not limited to, the costs of specific drugs, rebates or discounts pursuant to 42 U.S.C. § 1396r-8, dispensing costs, dosing requirements and utilization of other drugs or other medicaid health care services which may be related to the prior authorization of such drug.

History: L. 1994, ch. 254, § 4; L. 2002, ch. 180, § 8; L. 2005, ch. 187, § 25; L. 2005, ch. 187, § 54; L. 2012, ch. 102, § 9; L. 2015, ch. 63, § 3; July 1.



39-7,121 Electronic pharmacy claims management system; limitations on utilization of system.

39-7,121. Electronic pharmacy claims management system; limitations on utilization of system. (a) The department of health and environment shall establish and implement an electronic pharmacy claims management system in order to provide for the on-line adjudication of claims and for electronic prospective drug utilization review.

(b) The system shall provide for electronic point-of-sale review of drug therapy using predetermined standards to screen for potential drug therapy problems including incorrect drug dosage, adverse drug-drug interactions, drug-disease contraindications, therapeutic duplication, incorrect duration of drug treatment, drug-allergy interactions and clinical abuse or misuse.

(c) The department of health and environment shall not utilize this system, or any other system or program to require that a recipient has utilized or failed with a drug usage or drug therapy prior to allowing the recipient to receive the product or therapy recommended by the recipient's physician.

History: L. 1994, ch. 254, § 6; L. 2005, ch. 187, § 26; L. 2005, ch. 187, § 55; L. 2012, ch. 102, § 10; July 1.



39-7,121a State medicaid preferred drug formulary; advisory committee; evaluation of drugs and drug classes; rebates; discounts and services; review of formulary.

39-7,121a. State medicaid preferred drug formulary; advisory committee; evaluation of drugs and drug classes; rebates; discounts and services; review of formulary. (a) The department of health and environment may establish an advisory committee pursuant to K.S.A. 75-5616, and amendments thereto, to advise the department of health and environment in the development of a preferred formulary listing of covered drugs by the state medicaid program.

(b) The department of health and environment shall evaluate drugs and drug classes for inclusion in the state medicaid preferred drug formulary based on safety, effectiveness and clinical outcomes of such treatments. In addition, the department of health and environment shall evaluate drugs and drug classes to determine whether inclusion of such drugs or drug classes in a starter dose program would be clinically efficacious and cost effective. If the factors of safety, effectiveness and clinical outcomes among drugs being considered in the same class indicate no therapeutic advantage, then the department of health and environment shall consider the cost effectiveness and the net economic impact of such drugs in making recommendations for inclusion in the state medicaid preferred drug formulary. Drugs which do not have a significant, clinically meaningful therapeutic advantage in terms of safety, effectiveness or clinical outcomes over other drugs in the same class which have been selected for the preferred drug formulary may be excluded from the preferred drug formulary and may be subject to prior authorization in accordance with state and federal law, except, prior to July 1, 2003, where a prescriber has personally written "dispense as written" or "D.A.W.," or has signed the prescriber's name on the "dispense as written" signature line in accordance with K.S.A. 65-1637, and amendments thereto.

(c) The department of health and environment shall consider the net economic impact of drugs selected or excluded from the preferred formulary and may gather information on the costs of specific drugs, rebates or discounts pursuant to 42 U.S.C. § 1396r-8, dispensing costs, dosing requirements and utilization of other drugs or other medicaid health care services.

(d) The department of health and environment may accept all services, including, but not limited to, disease state management, associated with the delivery of pharmacy benefits under the state medicaid program having a determinable cost effect in addition to the medicaid prescription drug rebates required pursuant to 42 U.S.C. § 1396r-8.

(e) The state medicaid preferred drug formulary shall be submitted to the medicaid drug utilization review board for review and policy recommendations.

History: L. 2002, ch. 180, § 1; L. 2005, ch. 187, § 27; L. 2005, ch. 187, § 56; L. 2012, ch. 102, § 11; July 1.



39-7,121b Limitations on restrictions on medications used to treat mental illness; medications available without restrictions; review by mental health medication advisory committee and medicaid drug utilization review board; mental health medication advisory committee established; members; meetings.

39-7,121b. Limitations on restrictions on medications used to treat mental illness; medications available without restrictions; review by mental health medication advisory committee and medicaid drug utilization review board; mental health medication advisory committee established; members; meetings. (a) No requirements for prior authorization or other restrictions on medications used to treat mental illnesses may be imposed on medicaid recipients, except on medications subject to guidelines developed by the medicaid drug utilization review board according to subsection (b). None of the following shall be construed as restrictions under this subsection:

(1) Any alert to a pharmacist that does not deny the claim and can be overridden by the pharmacist;

(2) prescriber education activities; or

(3) the consolidation of dosing regimens to equivalent doses.

(b) The mental health medication advisory committee shall provide recommendations to the medicaid drug utilization review board for the purpose of developing guidelines. The medicaid drug utilization review board may accept the recommendations of the mental health medication advisory committee in whole and such recommendations shall take effect immediately upon such approval. The medicaid drug utilization review board may reject the recommendations of the mental health medication advisory committee in whole and such recommendations shall be referred back to the mental health medication advisory committee for further consideration. No medication guidelines related to mental health medications shall be adopted by the medicaid drug utilization review board without recommendations made by the mental health medication advisory committee.

(c) For the medications used to treat mental illness that are available for use on July 1, 2015, the medicaid drug utilization review board shall review all such medications prior to July 1, 2016. For medications used to treat mental illness that do not exist on July 1, 2015, but are later developed or believed to be effective in the treatment of mental illness, the medicaid drug utilization board shall review all such medications within six months of presentation to the medicaid drug utilization review board.

(d) The mental health medication advisory committee is hereby established.

(1) The mental health medication advisory committee shall be appointed by the secretary of health and environment and consist of nine members; including the secretary of health and environment, or the secretary's designee, who shall be the chair of the committee; two persons licensed to practice medicine and surgery with board certification in psychiatry nominated by the Kansas psychiatric society, one of whom specializes in geriatric mental health; two persons licensed to practice medicine and surgery with board certification in psychiatry nominated by the association of community mental health centers of Kansas, one of whom specializes in pediatric mental health; two pharmacists nominated by the Kansas pharmacists association; one person licensed to practice medicine and surgery nominated by the Kansas medical society; and one advanced practice registered nurse engaged in a role of mental health nominated by the Kansas state nurses association. All nominating bodies shall provide two nominees for each position for which they provide nominations, with the secretary selecting the appointee from the provided nominees.

(2) The mental health medication advisory committee shall meet upon the request of the chair of the mental health medication advisory committee, but shall meet at least one time each quarter.

(3) Members of the mental health medication advisory committee are entitled to compensation and expenses as provided in K.S.A. 75-3223, and amendments thereto. Members of the committee attending committee meetings shall be paid mileage and all other applicable expenses, provided such expenses are consistent with policies established by the secretary of health and environment.

History: L. 2002, ch. 180, § 2; L. 2015, ch. 63, § 4; July 1.



39-7,121c Certain medications not subject to prior authorization.

39-7,121c. Certain medications not subject to prior authorization. A prescription medication prescribed for a medicaid recipient or a person who becomes eligible for medicaid assistance shall not be subject to any requirement for prior authorization under the state medicaid plan unless (a) such prescription, including all authorized refills, has expired, or (b) the practitioner who prescribed the medication for such recipient prescribes a different medication.

History: L. 2002, ch. 180, § 3; June 6.



39-7,121d Program of differential dispensing fees for certain pharmacies; provisions for differential ingredient cost reimbursement; prescriber's unique identification number.

39-7,121d. Program of differential dispensing fees for certain pharmacies; provisions for differential ingredient cost reimbursement; prescriber's unique identification number. (a) The state medicaid plan shall include provisions for a program of differential dispensing fees for pharmacies that provide prescriptions for adult care homes under a unit dose system in accordance with rules and regulations of the state board of pharmacy and that participate in the return of unused medications program under the state medicaid plan.

(b) The state medicaid plan shall include provisions for differential ingredient cost reimbursement of generic and brand name pharmaceuticals. The department of health and environment shall set the rates for differential cost reimbursement of generic and brand name pharmaceuticals by rules and regulations.

(c) The state medicaid plan shall require that every pharmacy claim form under the plan include the prescriber's unique identification number.

History: L. 2002, ch. 180, § 4; L. 2005, ch. 187, § 28; L. 2005, ch. 187, § 57; L. 2007, ch. 195, § 24; L. 2012, ch. 102, § 12; July 1.

Revisor's Note:

Section amended twice effective  2006, see also 39-7,121f.



39-7,121e Limitation of reimbursement to multisource generic equivalent drugs, when; pharmacists not required to dispense certain drugs.

39-7,121e. Limitation of reimbursement to multisource generic equivalent drugs, when; pharmacists not required to dispense certain drugs. (a) Except where a prescriber has personally written "dispense as written" or "D.A.W.," or has signed the prescriber's name on the "dispense as written" signature line in accordance with K.S.A. 65-1637, and amendments thereto, the department of health and environment may limit reimbursement for a prescription under the medicaid program to the multisource generic equivalent drug.

(b) No pharmacist participating in the medical assistance program shall be required to dispense a prescription-only drug that will not be reimbursed by the medical assistance program.

History: L. 2002, ch. 180, § 5; L. 2005, ch. 187, § 29; L. 2005, ch. 187, § 58; L. 2012, ch. 102, § 13; July 1.



39-7,121g Donor human breast milk; hospital eligible for reimbursement, when; rules and regulations; federal waiver.

39-7,121g. Donor human breast milk; hospital eligible for reimbursement, when; rules and regulations; federal waiver. (a) The department of health and environment shall reimburse a medical care facility for prescribed medically necessary donor human breast milk provided to a recipient of medical assistance under the Kansas program of medical assistance if:

(1) Such recipient is:

(A) An infant under the age of three months;

(B) critically ill; and

(C) in the neonatal intensive care unit of the hospital;

(2) a person licensed to practice medicine and surgery orders the donor human breast milk for the recipient;

(3) the department determines that the donor human breast milk is medically necessary for the recipient;

(4) the parent or legal guardian of the recipient signs and dates an informed consent form indicating the risks and benefits of using banked donor human breast milk; and

(5) the donor human breast milk is obtained from a donor human breast milk bank that meets the quality requirements established by the department of health and environment.

(b) An electronic prior authorization system that uses the best medical evidence and care and treatment guidelines consistent with national standards shall be used by the department to determine medical necessity.

(c) The department shall promulgate rules and regulations necessary to implement the provisions of this section prior to July 1, 2016.

(d) The department shall implement and administer the provisions of this section in a manner consistent with applicable federal laws and regulations. The department shall seek any necessary approvals of the federal government that are required for the implementation of this section.

(e) As used in this section:

(1) "Department" means the department of health and environment.

(2) "Medical care facility" shall mean the same as in K.S.A. 65-425, and amendments thereto.

History: L. 2015, ch. 63, § 1; July 1.



39-7,123 State individual assistance support trust fund; agreements with trusts; interest transfers; expenditures and administration; rules and regulations.

39-7,123. State individual assistance support trust fund; agreements with trusts; interest transfers; expenditures and administration; rules and regulations. (a) As used in this section: "Individual assistance support trust" means a trust created by a not-for-profit corporation which is a 501(c)(3) organization under the federal internal revenue code of 1986 and which was organized for the purpose of receiving money pursuant to an agreement under this section.

(b) There is hereby established in the state treasury the state individual assistance support trust fund.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the state individual assistance support trust fund interest earnings based on:

(1) The average daily balance of moneys in the state individual assistance support trust fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) The secretary for children and families may accept moneys from an individual assistance support trust for deposit in the state individual assistance support trust fund pursuant to an agreement with the individual assistance support trust for purposes of matching federal funds. The individual assistance support trust may retain 5% of any grant it receives for purposes of this section. The secretary shall deposit 10% of such moneys in the state general fund and 5% of such moneys shall be deposited in the state general fund and credited to the social welfare fund. The balance of such moneys shall be deposited in a separate account in the state individual assistance support trust fund for each grant so received. The moneys in each such account shall be expended by the secretary, in accordance with rules and regulations of the secretary, only for the purpose of matching federal funds in accordance with the terms of the agreement. Interest earned on moneys in the trust fund and transferred to the trust fund under subsection (c) shall be prorated in accordance with procedures approved by the director of accounts and reports and credited monthly to each such account.

(e) If the secretary determines that the moneys cannot be used for the purpose of matching federal funds in a manner consistent with the rules and regulations of the secretary and the agreement, or upon the request of the individual assistance support trust, the remaining moneys in such account, together with any accumulated interest thereon, shall be paid to the individual assistance support trust which deposited such moneys in the state individual assistance support trust fund.

(f) The secretary shall adopt rules and regulations and procedures as may be necessary or useful for the administration of the trust fund. All payments and disbursements from the trust fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person designated by the secretary.

History: L. 1994, ch. 265, § 14; L. 1996, ch. 253, § 7; L. 2014, ch. 115, § 108; July 1.



39-7,124 Aid to families with dependent children; no grant payments for unmarried minor who has a child unless residing with parent; exceptions.

39-7,124. Aid to families with dependent children; no grant payments for unmarried minor who has a child unless residing with parent; exceptions. (a) Notwithstanding the provisions of any other law to the contrary, no aid to families with dependent children grant payment shall be made on behalf of a minor under the age of 18 years who has never married and who has a child or is pregnant unless such minor resides with a parent, legal guardian or other adult relative or in a foster home, maternity home or other adult-supervised living arrangement.

(b) Exceptions to this section shall be allowed in any of the following circumstances in accordance with requirements of the federal family support act of 1988:

(1) The individual has no parent or legal guardian who is living or the whereabouts of the individual's parent or legal guardian are unknown;

(2) the state determines that the physical health or safety of the individual or the individual's child would be jeopardized; or

(3) the individual has lived apart from the individual's parent or legal guardian for a period of at least one year prior to the birth of the child or applying for benefits.

History: L. 1994, ch. 265, § 1; July 1.



39-7,125 Same; reduction in incremental aid for certain additional children, exception; adjustment to earned income disregard.

39-7,125. Same; reduction in incremental aid for certain additional children, exception; adjustment to earned income disregard. (a) (1) In determining the amount of aid to families with dependent children for a family with fewer than three dependent children at the beginning of any period of time such assistance is received by such family, the secretary for children and families shall revise the schedule of benefits to be paid to such recipient family by eliminating: (A) In the case of the birth of the third dependent child born to such family while receiving aid to families with dependent children, 50% of the increment in aid to families with dependent children benefits for which that family would otherwise be eligible as a result of such birth; and (B) in the case of the birth of the fourth or subsequent dependent child, 100% of the increment in aid to families with dependent children benefits for which that family would otherwise be eligible as a result of such birth.

(2) The secretary for children and families shall provide instead that a recipient family with fewer than three dependent children at the time such assistance is first received by such family, may receive additional benefits only pursuant to subsection (a)(3) or subsection (c).

(3) Each such family shall benefit from any general increase in the amount of aid to families with dependent children benefits which is provided to all program recipients.

(b) (1) In determining the amount of aid to families with dependent children to a recipient family with three or more dependent children at the beginning of any period of time such assistance is received by such family, the secretary for children and families shall revise the schedule of benefits to be paid to such recipient family by eliminating: (A) In the case of the birth of the first child born to such family while receiving aid to families with dependent children, 50% of the increment in benefits under the program for which that family would otherwise be eligible as a result of such birth; and (B) in the case of the birth of each subsequent dependent child, 100% of the increment in benefits under the program for which that family would otherwise be eligible as a result of such birth.

(2) The secretary for children and families shall provide instead that a recipient family with three or more dependent children at the time such assistance is first received by such family may receive additional benefits only pursuant to subsection (b)(3) or subsection (c).

(3) Each such family shall benefit from any general increase in the amount of aid to families with dependent children benefits which is provided to all program recipients.

(c) The secretary for children and families shall provide: (1) That in computing the amount of aid to families with dependent children available to any family in which one or more adults have earned income from bona fide employment, as defined by rules and regulations of the secretary for children and families, the provisions of subsection (a)(1) and subsection (b)(1), which limit the amount of assistance a family can receive, shall not apply; (2) in the case of a family with two adults and only one of whom is employed, the monthly earned income disregard shall increase by an amount equal to not more than 100% of that which the family would have otherwise received by parenting an additional child; and (3) in any family each employed individual shall receive the earnings disregards specified in K.S.A. 39-7,127, and amendments thereto.

(d) For purposes of this section: (1) Any child born to an adult while that adult is ineligible for aid to families with dependent children pursuant to a penalty imposed by the secretary for children and families for failure to comply with benefit eligibility requirements shall be considered to be born while the adult is a recipient of aid to families with dependent children; (2) each child in a multiple birth shall be entitled to receive the same incremental increase in benefits as the first child in such birth; and (3) the birth of any child which results from a pregnancy which exists at the time aid to families with dependent children is first received after June 30, 1994, shall not be considered to be the birth of a third or subsequent child for the purpose of applying the provisions of subsection (a)(1) or subsection (b)(1) which limit the amount of assistance a family can receive for aid to families with dependent children.

History: L. 1994 ch. 265, § 17; L. 1994, ch. 359, § 1; L. 2014, ch. 115, § 109; July 1.



39-7,127 Same; work-and-earn incentive program; waivers from federal program requirements before implementation.

39-7,127. Same; work-and-earn incentive program; waivers from federal program requirements before implementation. (a) The secretary for children and families shall make program modifications to the aid to families with dependent children program of the Kansas department for children and families, to include a work-and-earn incentive program containing provisions such that:

(1) If an individual's earned income is considered, the individual shall be allowed a work-and-earn incentive adjustment to assistance which shall be determined in accordance with policies prescribed by rules and regulations adopted by the secretary for children and families and shall include an incentive disregard of the amount equal to a $90 work expense plus 40% of the gross monthly earned income above the $90 with (A) the individual's eligibility continuing until the family's total income exceeds the maximum income limit established by the secretary for children and families in rules and regulations, (B) no time limit on the incentive disregard, and (C) no application of any other time-limited, work-related income disregard when the work-and-earn incentive program is applicable; and

(2) if an individual's earned income is considered, the individual shall be allowed the work expense deduction referenced in paragraph (1) of this subsection from the earned income, which shall include, as provided in rules and regulations of the secretary for children and families, generally all work-related expenses, other than day care, and includes specifically: Taxes, transportation expenses, meal expenses and acquisition and maintenance expense for required uniforms.

(b) The secretary for children and families shall seek waivers from program requirements of the federal government as may be needed to carry out the provisions of this section and to maximize federal matching and other funds with respect to the provisions of this section. The secretary for children and families shall implement the provisions of this section only if such waivers to federal program requirements have been obtained from the federal government.

History: L. 1994, ch. 265, § 13; L. 2014, ch. 115, § 110; July 1.



39-7,128 Same; eligibility determination; exclusion of income earned and saved by minor for educational purposes; rules and regulations.

39-7,128. Same; eligibility determination; exclusion of income earned and saved by minor for educational purposes; rules and regulations. In determining eligibility for aid to families with dependent children or grant determinations relating thereto, the secretary for children and families shall exclude from income and resources any income earned by a minor and saved by the minor for educational purposes for the minor. This earned income shall be income earned by the minor and saved for educational purposes in accordance with rules and regulations of the secretary for children and families which define earned income for the purposes of this section and specify the method by which such income may be dedicated to educational purposes to ensure that such income is used in a manner to comply with the provisions of this section.

History: L. 1994, ch. 265, § 5; L. 2014, ch. 115, § 111; July 1.



39-7,129 Same; compliance with child immunization and vaccination requirements for continuing eligibility for aid.

39-7,129. Same; compliance with child immunization and vaccination requirements for continuing eligibility for aid. The secretary for children and families shall adjust, by rules and regulations, the program requirements for aid to families with dependent children provided through the Kansas department for children and families to include requirements that, as a condition for continued eligibility for aid to families with dependent children, the family comply with laws providing for immunization and vaccination of children attending school or a child care facility. The secretary of health and environment shall provide to the secretary for children and families current information on the requirements of these laws which relate to the immunization and vaccination of children.

History: L. 1994, ch. 265, § 15; L. 2010, ch. 161, § 2; L. 2014, ch. 115, § 112; July 1.



39-7,130 Same; requiring waiver applications for certain federal eligibility requirements for two-parent families, women in first month of pregnancy, and children in foster care.

39-7,130. Same; requiring waiver applications for certain federal eligibility requirements for two-parent families, women in first month of pregnancy, and children in foster care. (a) The secretary for children and families shall seek a waiver under federal law to allow two-parent families otherwise eligible for aid to families with dependent children to be eligible even though the principal wage earner may be working more than the allowable hours per month and have not worked in the required quarters of the year or earned less than required in such quarters of the year, or both; to allow pregnant women otherwise eligible for aid to families with dependent children to be eligible for aid to families with dependent children from the first month of pregnancy; and to allow children otherwise eligible for aid to families with dependent children foster care to be eligible even though the child's family does not meet aid to families with dependent children criteria.

(b) As used in this section, terms have the meanings provided by K.S.A. 39-702, and amendments thereto.

History: L. 1994, ch. 265, § 7; L. 2014, ch. 115, § 113; July 1.



39-7,131 Same; application for waivers of federal requirements prior to implementation of act.

39-7,131. Same; application for waivers of federal requirements prior to implementation of act. Where required, the secretary for children and families shall apply for waiver of federal law or regulation as necessary to implement the provisions of this act. The secretary for children and families shall not implement any provision of this act if the secretary determines that implementing such provision would have the effect of spending more state general funds than appropriated or reducing or eliminating federal matching funds or other federal funds.

History: L. 1994, ch. 265, § 16; L. 2014, ch. 115, § 114; July 1.



39-7,132 Aid to families with dependent children; financial support for persons otherwise eligible for such aid; Kansas income tax credit for corporations; agreement with secretary, use of moneys.

39-7,132.  Aid to families with dependent children; financial support for persons otherwise eligible for such aid; Kansas income tax credit for corporations; agreement with secretary, use of moneys. (a) Any person who agrees to provide financial support to a person who would otherwise be eligible to receive aid to families with dependent children and who has entered into an agreement with the secretary for children and families for this purpose, in accordance with rules and regulations adopted by the secretary for children and families establishing the terms and conditions of such agreement, shall receive a credit against the tax liability imposed under the Kansas income tax act as provided under K.S.A. 79-32,200, and amendments thereto.

(b) Moneys received by the secretary under this section shall be used to match available federal moneys for providing aid to families with dependent children in the following manner: (1) The portion equal to 80% of such moneys shall be credited to the state general fund; (2) the portion equal to 15% of such moneys shall be used by the secretary to match available federal moneys and shall be added by the secretary to the grant of the recipient family; and (3) the remaining portion equal to 5% of such moneys shall be credited to the social welfare fund for administrative expenses and one-time grants.

(c) For tax year 2013 and all tax years thereafter, the income tax credit provided by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and shall be applied only against such taxpayer's corporate income tax liability.

History: L. 1994, ch. 265, § 2; L. 2012, ch. 135, § 1; L. 2014, ch. 115, § 115; July 1.



39-7,133 Severability of act.

39-7,133. Severability of act. If any provision or clause of this act [*] or application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1994, ch. 265, § 18; July 1.

* This act, see 39-7,122 through 39-7,133, 75-5364, 75-5365, 79-32,117h and 79-32,103 and amendments made to 39-709, 39-7,104, 39-7,105, 39-7,107 and 79-32,117.



39-7,134 Establishment of system.

39-7,134. Establishment of system. The secretary for children and families is hereby directed to establish a system for disseminating information and advice to and making referrals of persons seeking to enforce child support orders, whether or not the person or child is receiving public assistance.

History: L. 1985, ch. 115, § 55; L. 2014, ch. 115, § 116; July 1.



39-7,135 Title IV-D agency designated; maintenance of Kansas payment center for collection and disbursement of support payments; contracts for administration and operation; disposition of certain payments under unclaimed property act.

39-7,135. Title IV-D agency designated; maintenance of Kansas payment center for collection and disbursement of support payments; contracts for administration and operation; disposition of certain payments under unclaimed property act. (a) The Kansas department for children and families, the title IV-D agency for the state, shall maintain a central unit for collection and disbursement of support payments to meet the requirements of title IV-D and this section. Such central unit shall be known as the Kansas payment center. The name "Kansas payment center" shall be reserved for use by the state of Kansas for the functions of the central unit and shall not be used by any entity without the consent of the secretary for children and families.

The department may contract with another entity for development, enhancement or operation, in whole or in part, of such central unit. The Kansas payment center shall be subject to the following conditions and limitations:

(1) The Kansas payment center shall be subject to the Kansas supreme court rule concerning official child support and maintenance records established pursuant to subsection (c).

(2) No contract shall include provisions allowing the contractor to be paid, in whole or in part, on the basis of an amount per phone call received by the center nor allowing the contractor to be paid an amount per check issued for checks that were issued in error by the center. Nothing in this paragraph shall be construed to prevent the secretary for children and families from compensating on the basis of an amount per phone call any contractor that does not process receipts or disbursements under this section.

(3) Any contract for processing receipts or disbursements under this section shall include penalty provisions for noncompliance with federal regulations relating to the timeliness of collections and disbursements and shall include a monetary penalty of $100 for each erroneous transaction, whether related to collection or disbursement. Penalties shall be collected as and when assessed. Of the penalty, $25 shall be allocated to the obligee and $75 shall be allocated to the Kansas department for children and families.

(4) Designees of the secretary for children and families and designees of the office of judicial administration shall have full access to all data, subject to the provisions of title IV-D of the federal social security act, 42 U.S.C. § 651 et seq. Designees of the secretary for children and families, all district court clerks and court trustees shall have access to records of the Kansas payment center sufficient to allow them to assist in the process of matching support payments to the correct accounts.

(5) The Kansas payment center shall provide sufficient customer service staff during regular business hours. Obligors and obligees shall be provided 24-hour access to information about the status of receipts and disbursements, including, but not limited to, date of receipt by the center, date of processing by the center and date of disbursement to the obligee.

(b) The Kansas payment center shall have, by operation of law, a limited power of attorney to perform the specific act of endorsing and negotiating all drafts, checks, money orders or other negotiable instruments representing support payments received by the center. Nothing in this subsection shall be construed as affecting the property rights or interests of any person in such negotiable instruments. The provisions of this subsection shall apply to any negotiable instrument received by the center on or after October 1, 2000.

(c) The Kansas supreme court, by court rule, shall establish the procedure for the creation, maintenance and correction of official child support and maintenance records for use as official court records.

(d) The department shall collaborate with the Kansas supreme court to maintain the Kansas payment center, which shall include all support payments subject to the requirements of title IV-D of the federal social security act, 42 U.S.C. § 651 et seq., and, except as specifically directed otherwise by the court pursuant to K.S.A. 2015 Supp. 23-2712 and 23-2802 and articles 29, 30 and 31 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, all other support payments due under a court order entered in this state.

(e) Any provision in any support order or income withholding order entered in this state which requires remittance of support payments to the clerk of the district court or district court trustee shall be deemed to require remittance of support payments to the Kansas payment center, regardless of the date the support or income withholding order was entered.

(f) (1) Except as otherwise provided in this subsection, payments received by the Kansas payment center which cannot be matched to any account nor returned to the payor shall be transferred to the state treasurer in accordance with the unclaimed property act.

(2) Except as otherwise provided in this subsection, disbursements which cannot be delivered to the payee after a good faith effort to locate the payee shall be transferred to the state treasurer in accordance with the unclaimed property act.

(3) To the extent that the secretary for children and families would be required to treat as federal program income any amount transferable to the state treasurer pursuant to this subsection or the unclaimed property act, such amount shall not be presumed abandoned but shall be held by the secretary until the amount may be delivered to the true owner. The secretary and the state treasurer shall collaborate on procedures for locating the true owner and confirming claims to amounts so held.

History: L. 1985, ch. 115, § 14; L. 1986, ch. 137, § 15; L. 1994, ch. 301, § 25; L. 1999, ch. 57, § 41; L. 2001, ch. 195, § 3; L. 2003, ch. 111, § 1; L. 2006, ch. 74, § 1; L. 2011, ch. 26, § 41; L. 2012, ch. 162, § 71; L. 2014, ch. 115, § 117; July 1.



39-7,136 Access to information relating to a IV-D case.

39-7,136. Access to information relating to a IV-D case. Pursuant to a subpoena for records issued under the code of civil procedure or K.S.A. 39-7,144, and amendments thereto, the secretary or a title IV-D agency of another state shall have access to information related to a IV-D case that is in the custody or control of an individual or private entity as follows:

(a) Each party to a paternity or child support proceeding in any case included in the state case registry shall provide, and update as appropriate, information about the location and identity of the party. To the extent such information exists, it shall include but not be limited to the person's full name, social security number, residential and mailing addresses, telephone number, driver's license number and the name, address and telephone number of the person's employer.

(b) Any employer shall promptly provide information on the employment, compensation and benefits of any individual employed by such person or entity as an employee or contractor.

(c) Any person or entity holding customer records of a public utility or cable television company shall comply with a subpoena for information about an individual consisting of the individual's name, address, employer, or employer's address as reflected in such records.

(d) A financial institution shall promptly provide information upon request about an individual or the individual's property of liabilities.

(e) Confidential information received by the secretary under this section shall be subject to the safeguards of K.S.A. 39-759 and amendments thereto.

(f) This section shall be part of and supplemental to article 7 of chapter 39 of the Kansas Statutes Annotated.

History: L. 1997, ch. 182, § 3; July 3.



39-7,137 Construction.

39-7,137. Construction. (a) Nothing in K.S.A. 39-7,137 through 39-7,152 and amendments thereto shall be construed as a waiver by the state of Kansas of immunity from suit under the 11th amendment to the constitution of the United States or as allowing any jurisdiction outside this state to impose sanctions or penalties against the state of Kansas, any agency or instrumentality thereof, its officers or employees.

(b) K.S.A. 39-7,137 through 39-7,152 and amendments thereto shall be part of and supplemental to article 7 of chapter 39 of the Kansas Statutes Annotated.

History: L. 1997, ch. 182, § 6; July 3.



39-7,138 Definitions.

39-7,138. Definitions. The following definitions shall apply in any IV-D administrative proceeding related to K.S.A. 39-7,137 through 39-7,152, and amendments thereto, except where the context requires otherwise.

(a) "Account" means a demand deposit account, checking or negotiable withdrawal order account, savings account, time deposit account or money-market mutual fund account.

(b) "Arrearages" means past due support under any support order of any tribunal of this or any other state, including, but not limited to, the unpaid balance of any costs awarded, public assistance debt or accrued interest.

(c) "Business day" means a day on which state offices in Kansas are open for regular business.

(d) "Cash asset" means any intangible property that consistently maintains a fair market value of one dollar per unit. It shall be presumed that any account held by a financial institution and from which the obligor may make cash withdrawals, with or without penalty, consists entirely of cash assets.

(e) "Current support" includes, but is not limited to, the duty to provide for a child's ongoing medical needs through cash, insurance coverage or other means. "Current support" does not include any periodic amount specified to defray arrearages.

(f) "Custodial parent" means the parent or other person receiving IV-D services on the child's behalf and may include an agency acting in loco parentis, a guardian, or a blood or adoptive relative with whom the child resides.

(g) "Duty of support" means any duty to support another person that is imposed or imposable by law or by any order, decree or judgment of any tribunal, whether interlocutory or final or whether incidental to a proceeding for divorce, judicial separation, separate maintenance or otherwise, including, but not limited to, the duty to provide current support, the duty to provide medical support, the duty to pay birth expenses, the duty to pay a public assistance debt and the duty to pay arrearages.

(h) "Financial institution" means any financial institution as defined in 469A of the federal social security act, 42 U.S.C. § 469A, and amendments thereto.

(i) "Holder" means any person who is or may be in possession or control of any cash asset of the responsible parent.

(j) "IV-D" or "title IV-D" means part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., and amendments thereto, as in effect on May 1, 1997. "IV-D services" means those services the secretary provides pursuant to title IV-D.

(k) "Party" means the secretary, the responsible parent, the custodial parent or the child or any assignee or other successor in interest to any of them.

(l) "Public assistance debt" means the obligation to reimburse public assistance as described in K.S.A. 39-718b or 39-719, and amendments thereto, or in any similar law of this or any other state.

(m) "Responsible parent" means, if a child is receiving or has received IV-D services from the secretary, the mother, father or alleged father of the child.

(n) "Secretary" means the secretary for children and families or a designee of the secretary.

(o) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. The term "state" includes an Indian tribe and includes any jurisdiction declared a foreign reciprocating country by the United States secretary of state and any foreign jurisdiction that has established procedures for issuance and enforcement of child support orders which are substantially similar to the procedures of this state. It shall be presumed that a foreign jurisdiction which is the subject of an unrevoked declaration by the attorney general pursuant to K.S.A. 2015 Supp. 23-3601, and amendments thereto, is a state as defined in this subsection.

(p) "Support order" means any order by which a person's duty of support is established, including, but not limited to, any order modifying a prior support order.

(q) "Tribunal" means any court, administrative agency or quasi-judicial entity authorized to establish, modify or enforce support orders or to determine parentage. With respect to support orders entered in this state, the courts are the tribunals in Kansas.

History: L. 1997, ch. 182, § 7; L. 2012, ch. 162, § 72; L. 2014, ch. 115, § 118; July 1.



39-7,139 Powers and remedies of the secretary concerning IV-D services.

39-7,139. Powers and remedies of the secretary concerning IV-D services. (a) The powers and remedies provided in this section are cumulative and do not affect any other powers of the secretary or the availability of remedies under other law.

(b) In any case for which the secretary is providing IV-D services, the secretary, subject to de novo court review as provided in subsection (c), may:

(1) Obtain access to information as authorized by law;

(2) subpoena records pursuant to K.S.A. 39-7,144, and amendments thereto;

(3) order genetic tests pursuant to K.S.A. 39-7,145, and amendments thereto;

(4) order minimum payments to defray arrearages pursuant to K.S.A. 39-7,146, and amendments thereto;

(5) enforce any duty of support by income withholding pursuant to the income withholding act and K.S.A. 39-7,147 et seq., and amendments thereto;

(6) enforce any duty of support by administrative levy pursuant to K.S.A. 39-7,150, and amendments thereto;

(7) perfect any lien against property;

(8) order executions against property pursuant to K.S.A. 60-2401, and amendments thereto; and

(9) change the payee of any support order pursuant to K.S.A. 39-7,151, and amendments thereto.

(c) In any action by the secretary pursuant to subsection (b), an aggrieved person has the right to file a petition with the district court pursuant to chapter 60 of the Kansas Statutes Annotated, and amendments thereto, for de novo court review of such action by the secretary. An aggrieved person shall not be required to first exhaust administrative remedies that may be available to such person. If such person files a petition for de novo review and a request for an administrative hearing has already been docketed, such administrative hearing shall be stayed until the court has reviewed and rendered a decision on such petition. The secretary for children and families shall be a necessary party to the action. In any action under this subsection, the court may grant relief that would have been available to the parties in an administrative hearing conducted pursuant to K.S.A. 75-3306, and amendments thereto.

(d) In any action by the secretary pursuant to subsection (b), the secretary shall give written notice to the party, clearly and conspicuously, of the right to a de novo court review pursuant to subsection (c).

(e) The secretary may designate employees of the secretary to serve as authorized agents to exercise powers of the secretary in IV-D administrative proceedings. By written contract, the secretary may designate other persons to serve as authorized agents to exercise specific powers of the secretary in IV-D cases.

History: L. 1997, ch. 182, § 8; L. 2014, ch. 115, § 119; July 1.



39-7,140 Jurisdiction; service; notice.

39-7,140. Jurisdiction; service; notice. (a) The secretary shall have jurisdiction over:

(1) Any person receiving IV-D services from the secretary;

(2) any person within or without this state who may be made subject to the jurisdiction of the courts of this state for the purpose of determining the person's duty of support or for establishing or enforcing a support order;

(3) any person without this state who may be made subject to the jurisdiction of the secretary for IV-D purposes by the laws of the jurisdiction in which the person resides or may be found; and

(4) any person who may be made subject to the jurisdiction of the courts of this state because the person is or may be in possession or control of property of the responsible parent, is or may be indebted to the responsible parent or is or may be the responsible parent's payor as defined in the income withholding act and amendments thereto.

(b) The jurisdiction of the secretary over any person shall commence at the time the person is served with an initial notice or order in any IV-D administrative proceeding or, for a person receiving IV-D services from the secretary, at the time the secretary's IV-D services begin.  "Initial notice or order" includes a subpoena, an order for genetic tests, a notice of lien, an income withholding order and an order to restrict transfer.

The secretary's jurisdiction over the responsible parent shall continue so long as IV-D administrative proceedings are pending or so long as a duty of support exists, whichever is longer, regardless of the responsible parent's subsequent departure from this state.

(c) Except as provided in subsection (d) or as otherwise specifically required by law, service of any subpoena, notice or order in any IV-D administrative proceeding upon any person shall be by regular mail addressed to the person's last known address.  Service by mail is complete upon mailing.  Nothing in this subsection shall prevent the secretary and any person from agreeing to an alternative method of service, including but not limited to electronic data transfer.  Any person accepting an alternative method of service under this subsection shall not be liable to any person solely because of the method of service.

(d) Service upon the responsible parent of an order for genetic tests shall be made only by personal service or registered mail, return receipt requested.

(e) If service of any notice or order in a IV-D administrative proceeding must be made only by personal service or registered mail, return receipt requested is qualified to serve the notice or order [*].

(f) Except as otherwise provided in this subsection, substantial compliance with the requirements for any method of service provided by this section shall effect valid service if, upon review, the hearing officer or tribunal finds that, notwithstanding some irregularity or omission, the person served was made aware that an action or proceeding was pending in which the person's person, status or property could be affected.

After commencement of any IV-D administrative proceeding, service upon the secretary of any notice or document in the same IV-D administrative proceeding at any address other than the current address provided by the secretary shall not be effective service upon or notice to the secretary.

History: L. 1997, ch. 182, § 9; July 3.

* Subsection apparently should have read: "(e) Service of any notice or order in a IV-D administrative proceeding must be made only by personal service or registered mail, return receipt requested."



39-7,141 Waiver of rights.

39-7,141. Waiver of rights. Except to the extent precluded by another provision of law, a person may waive any right conferred upon that person with respect to any IV-D proceeding.  Anyone seeking waiver shall advise the person of the right to seek independent legal advice.  Such waiver may be revoked in writing within 20 days following the date of such waiver.

History: L. 1997, ch. 182, § 10; July 3.



39-7,142 Administrative orders.

39-7,142. Administrative orders. (a) The provisions of this section shall apply to all orders entered by an authorized agent of the secretary in any IV-D administrative proceeding under K.S.A. 39-7,137 through 39-7,152 and amendments thereto.

(b) Every administrative order entered shall specify:

(1) Identifying information about the IV-D case;

(2) the mailing address of the Kansas office providing IV-D services;

(3) any finding of fact required by law; and

(4) when review of the administrative order is available and how to request review.

(c) Each administrative order shall be signed and dated by the secretary's authorized agent. The date of entry shall be the date the administrative order is signed by the secretary's authorized agent. The administrative order shall be effective as of the date of entry except to the extent that the order's effectiveness is stayed.

(d) A copy of the administrative order shall be served on each person required to comply with the administrative order, on the responsible parent, and on any other person required by law to receive a copy of the administrative order.

(e) The secretary may correct any technical error arising from oversight or omission or any clerical mistake that is discovered in any administrative order. Except as otherwise provided in this section, the amendment may be made at any time upon the secretary's own initiative or upon request of any person and after such notice, if any, that the secretary determines appropriate. If a review is pending, an amendment under this section may be made only with leave of the presiding officer. The amendment shall relate back to the date of the original administrative order, except that any person who has relied in good faith upon the original administrative order shall not be prejudiced by the relation back of any amendment under this section. A copy of the amended administrative order shall be served upon the same parties as the original administrative order, with a statement explaining the change, when review of the amended administrative order is available and how to request review. For the purpose of determining whether review of the amended order is available, the date the amended order was served upon the person requesting review shall be treated as the date the amended administrative order was entered.

History: L. 1997, ch. 182, § 11; July 3.



39-7,143 Same; enforceability.

39-7,143. Same; enforceability. (a) Subject to subsection (b), an administrative subpoena or order whose effect has not been stayed shall be enforceable pursuant to the civil enforcement provisions of the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto, from the date of the subpoena's issuance or the order's entry.

(b) A subpoena issued pursuant to K.S.A. 39-7,144, and amendments thereto or an order to restrict transfer or to verify information entered pursuant to K.S.A. 39-7,150, and amendments thereto, shall not be enforceable more than two years after the date of issuance or entry, as shown on the face of the subpoena or order.

History: L. 1997, ch. 182, § 12; L. 2010, ch. 17, § 53; July 1.



39-7,144 Subpoena; service; enforceability.

39-7,144. Subpoena; service; enforceability. (a) In any title IV-D case, the secretary may issue a subpoena pursuant to this section to obtain information about the responsible parent's whereabouts or finances if the information is needed to establish, modify or enforce a support order. The subpoena shall require the person to whom it is directed to produce a copy of the records designated in the subpoena or, if applicable, to complete a form furnished pursuant to subsection (c). At least 14 days shall be allowed for compliance with the subpoena. A subpoena issued pursuant to this section shall be subject to defenses which would apply if the subpoena had been issued by a court of this state.

(b) A subpoena issued pursuant to this section shall be served only by personal service or registered mail, return receipt requested.

(c) The secretary may furnish with the subpoena a form requesting specific information from the records of the person to whom the subpoena is directed.  The person may elect to furnish the copy of the designated records or to complete the form in full. If the person completes the form in full and returns it to the secretary's authorized agent by mail or otherwise within the time allowed, it shall be sufficient compliance with the subpoena.

(d) Except as otherwise provided in this subsection or subsection (c), the person to whom a subpoena is directed shall comply with the subpoena by delivering to the secretary's authorized agent by mail or otherwise a sworn statement and a true and correct copy of the records designated in the subpoena. The sworn statement shall certify that the copy delivered by the person is a true and correct copy of the records designated in the subpoena. When more than one person has custody of the records or has knowledge of the facts required to be stated in the sworn statement, more than one sworn statement may be made.

If the person has none of the records designated in the subpoena, or only part thereof, the person shall so state in the sworn statement and shall send a copy of those records of which the person has custody.

(e) Before the time specified in the subpoena for compliance therewith, the person to whom the subpoena is directed may request: (1) An administrative hearing to review all or part of the subpoena by complying with procedures established by the secretary for requesting such a review; or (2) a de novo court review pursuant to K.S.A. 39-7,139, and amendments thereto. The person shall comply with any portion of the subpoena for which review is not requested. If the subpoena is served by mail, the time for requesting review shall be extended by three days. If the request for review is made within the time allowed, the effect of the subpoena shall be stayed pending resolution of the review. Upon request, the presiding officer may limit the stay to the matters under review.

(f) Except as otherwise provided in this subsection, a subpoena issued pursuant to this section whose effect has not been stayed may be enforced pursuant to the civil enforcement provisions of the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto, after the time for compliance with the subpoena has expired. A subpoena issued pursuant to this section shall not be enforceable more than two years after the date of issuance shown on the face of the subpoena.

History: L. 1997, ch. 182, § 13; L. 2010, ch. 17, § 54; July 1.



39-7,145 Genetic tests.

39-7,145. Genetic tests. (a) This section shall not apply if an action to establish the father's duty of support on behalf of the child is pending before any tribunal. As used in this section, "mother" means the natural mother of the child whose parentage is in issue.

(b) Except as otherwise provided in subsection (d), genetic tests may be ordered by the secretary if the alleged father consents and the necessary persons are available for testing. Except as otherwise provided in subsection (e), the secretary shall pay the costs of genetic tests, subject to recoupment from the father if paternity is established. For purposes of this section, a person receiving title IV-D services is not available for testing if a claim for good cause not to cooperate under title IV-D is pending or has been determined in the person's favor or if the person ceases to receive title IV-D services for any reason.

(c) A copy of the order for genetic tests shall be served upon persons required to comply with the order only by personal service or registered mail, return receipt requested. The order shall specify the time and place the person is required to appear for testing, which shall be at least ten days after the date the order is entered.

(d) If a presumption of paternity arises pursuant to subsection (a) of K.S.A. 2015 Supp. 23-2208, and amendments thereto, because the mother married or attempted to marry any man, the secretary shall not order genetic testing unless a court of this state or an appropriate tribunal in another state has found that determining the child's biological father is in the child's best interests. If a tribunal subsequently determines that the prohibition of this subsection applied at the time genetic tests were ordered by the secretary, any support order based in whole or in part upon the genetic tests may be set aside only as provided in K.S.A. 60-260, and amendments thereto.

(e) Upon receiving the results of genetic testing, the secretary shall promptly send a copy of the results to the parties, together with notice of the time limits for requesting any additional genetic tests or for challenging the results pursuant to K.S.A. 2015 Supp. 23-2212, and amendments thereto, how to make such request or challenge, and any associated costs. The notice shall state the consequences pursuant to K.S.A. 2015 Supp. 23-2212, and amendments thereto, of failing to act within the time allowed by the statute. Any additional genetic tests shall be at the expense of the person making the request for additional genetic tests. Failure of the person requesting additional tests to make advance payment as required by the secretary shall be deemed withdrawal of the request.

(f) Any person required to comply with an order issued pursuant to this section may request: (1) An administrative hearing pursuant to K.S.A. 75-3306, and amendments thereto, by complying with procedures established by the secretary within ten days after entry of the order; or (2) a de novo court review pursuant to K.S.A. 39-7,139, and amendments thereto. If the order is served on the person by mail, the time for requesting review shall be extended by three days. An order issued pursuant to this section shall be subject to defenses that would apply if the order had been issued by a court of this state. If the request for review is made within the time allowed, the effect of the order shall be stayed with respect to the person requesting review pending resolution of the review.

(g) An order issued pursuant to this section whose effect has not been stayed may be enforced pursuant to the civil enforcement provisions of the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto, after the time for compliance with the order has expired.

History: L. 1997, ch. 182, § 14; L. 2010, ch. 17, § 55; L. 2012, ch. 162, § 73; May 31.



39-7,146 Arrearages.

39-7,146. Arrearages. (a) If the responsible parent owes any arrearages, the secretary may serve upon the responsible parent an order for minimum payments to defray the arrearages. The order shall identify the amount of unpaid arrearages and the minimum periodic payment the obligor is required to make to defray the arrearages. The amount specified for the minimum periodic payment shall be in addition to any current support order. The order shall state that failure to request review of the stated amount of arrearages may bar any later challenge to the amount. The order shall be served on the responsible parent only by personal service or registered mail, return receipt requested.

(b) The secretary shall adopt guidelines for determining minimum payments to defray arrearages that may be ordered pursuant to this section. To the extent that information is known, the following factors shall be considered:  the financial condition of the child, custodial parent and responsible parent; the amount of the current support order; the existence of other dependents; and the total of unpaid arrearages.

(c) Unless stayed, an order issued pursuant to this section shall be effective 30 days after the date of entry. The responsible parent may request: (1) An administrative hearing pursuant to K.S.A. 75-3306, and amendments thereto, by complying with procedures established by the secretary within ten days after entry of the order; or (2) a de novo court review pursuant to K.S.A. 39-7,139, and amendments thereto. If the order is served by mail, the time shall be extended by three days.

(d) If, after an order issued pursuant to this section becomes effective, the responsible parent fails to make the minimum payments to defray arrearages, the order may be enforced pursuant to the civil enforcement provisions of the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto.

History: L. 1997, ch. 182, § 15; L. 2010, ch. 17, § 56; July 1.



39-7,147 Income withholding order.

39-7,147. Income withholding order. (a) Except as otherwise provided in K.S.A. 39-7,149 or K.S.A. 2015 Supp. 23-3103, and amendments thereto, if no income withholding order is in effect to enforce a support order in a title IV-D case, an income withholding order may be entered by the secretary. A notice of intent to initiate income withholding, as described in K.S.A. 2015 Supp. 23-3103, and amendments thereto, shall be served on the responsible parent at least seven days before the secretary issues the income withholding order. If the amount of arrearages is less than the amount of current support due for one month, the requirements of subsection (d) must be met. The income withholding order shall conform to the requirements of the income withholding act, and amendments thereto and shall have the same force and effect as an income withholding order issued by a district court of this state.

(b) If an income withholding order is issued by the secretary to enforce a support order entered by a court of this state, the original document shall be delivered for filing to the clerk of the court that entered the support order. Thereafter, if the secretary is no longer providing title IV-D services in the case, the clerk of the district court shall use the income withholding order issued by the secretary in the same manner as an income withholding order issued by the court.

(c) If an income withholding order is issued by the secretary to enforce a support order entered by a tribunal of another state, the secretary shall transmit a copy of the income withholding order to the tribunal of the other state.

(d) If there are no arrearages or the amount of arrearages under the support order is less than the amount of current support due for one month, the secretary may initiate income withholding only if:

(1) Any arrearages are owed;

(2) a medical child support order exists;

(3) the secretary determines that immediate issuance of the income withholding order was required by K.S.A. 2015 Supp. 23-3103, and amendments thereto, or by a similar law of another state, but no income withholding order was entered;

(4) the responsible parent consents;

(5) required payments have been received after the due date at least twice within the preceding 12 months, regardless of whether any arrearages are owed; or

(6) the support order was entered by a tribunal of another state.

(e) If the support order was entered by or registered with a court of this state, the notice of intent to initiate income withholding shall be served on the responsible parent by personal service, first-class mail or registered mail, return receipt requested. In all other cases, the notice of intent to initiate income withholding shall be served upon the responsible parent only by personal service or registered mail, return receipt requested.

History: L. 1997, ch. 182, § 16; L. 2012, ch. 162, § 74; L. 2013, ch. 124, § 11; July 1.



39-7,148 Same; modification or termination.

39-7,148. Same; modification or termination. (a) At any time after issuing an income withholding order, the secretary shall: (1) Modify or terminate the income withholding order because of a modification or termination of the underlying support order; (2) modify the amount of income withheld to reflect payment in full of the arrearages; (3) modify or terminate the income withholding order to reflect the final order in a fair hearing pursuant to K.S.A. 75-3306, and amendments thereto; or (4) modify, or when appropriate terminate, an income withholding order consisting in whole or in part of a medical withholding order because of a modification or termination of the underlying medical child support order.

(b) In addition to modifications required by subsection (a), at any time the secretary may issue a modified income withholding order: (1) To change the amount to be withheld to defray arrearages; or (2) to conform the terms of a medical withholding order to the requirements of a payer. The provisions of this subsection shall apply only to income withholding orders issued pursuant to K.S.A. 39-7,147, and amendments thereto, including any modifications of such orders.

(c) The secretary shall provide notice of any proposed modification to the responsible parent by personal service, first-class mail or registered mail, return receipt requested, at least 14 days before entry of the modified income withholding order. The responsible parent may request: (1) An administrative hearing pursuant to K.S.A. 75-3306, and amendments thereto, for review of the proposed modification by complying with procedures established by the secretary within ten days after service of the notice; or (2) a de novo court review pursuant to K.S.A. 39-7,139, and amendments thereto. If the notice is served by mail, the time for requesting review shall be extended by three days. If the proposed modification increases the total amount to be withheld from the responsible parent's income, entry of the modified income withholding order shall be stayed pending resolution of the review. In all other instances, entry of the proposed modification shall be stayed only for cause. The issues in the administrative hearing shall be limited to whether the amount of current support is as stated in the proposed modification and whether the total arrearages are less than the proposed installment to defray arrearages.

(d) The responsible parent may request that the secretary terminate an income withholding order for cash support if: (1) Withholding has not previously been terminated and reinitiated; and (2) there is a written agreement among the parties that provides for an alternative arrangement. If an income withholding order is terminated and the obligor subsequently accrues any arrearages, the secretary may issue another income withholding order as provided in K.S.A. 39-7,147, and amendments thereto.

(e) If the income withholding order includes both a medical withholding order and an income withholding order for cash support, modification or termination of one portion of the income withholding order shall not modify or terminate any other portion of the income withholding order except as expressly provided in the order.

(f) The provisions of K.S.A. 39-7,147, and amendments thereto, relating to transmitting income withholding orders to the tribunal that issued the underlying support order, shall apply to any order issued modifying or terminating income withholding that is issued pursuant to this section.

History: L. 1997, ch. 182, § 17; L. 2013, ch. 124, § 12; July 1.



39-7,149 Same; hearing.

39-7,149. Same; hearing. (a) The responsible parent may request: (1) An administrative hearing pursuant to K.S.A. 75-3306, and amendments thereto, for review of a notice of intent to initiate income withholding served pursuant to K.S.A. 39-7,147 and amendments thereto by complying with procedures established by the secretary within seven days after service of the notice of intent; or (2) a de novo court review pursuant to K.S.A. 39-7,139, and amendments thereto. If the notice is served by mail, the time for requesting review shall be extended by three days. The request for review shall specify the mistake of fact alleged to be the basis for the stay or any applicable defense under this section. If the amount of the current support order or the amount of arrearages is challenged, the request shall specify the amount that is uncontested.

(b) The issues on review shall be limited to whether a mistake of fact existed at the time the notice to the responsible parent was prepared or, if specified in the request for review, whether a defense exists under this section. As used in this section, "mistake of fact" means an incorrect statement of the amount of current support due, the amount of arrearages, the amount of income to be withheld or the identity of the responsible parent.

(c) Except as otherwise provided in this subsection, the presiding officer shall immediately authorize issuance of an income withholding order upon request of the secretary if the identity of the responsible parent is not contested and the uncontested facts in the case show that the requirements of subsection (d) of K.S.A. 39-7,147 and amendments thereto have been met. If a defense under subsection (g) has been alleged, the presiding officer shall authorize immediate issuance of an income withholding order only if the uncontested arrearages equal or exceed the amount of support due for one month. A copy of the request shall be served on the responsible parent. The income withholding order authorized by this subsection shall specify an amount sufficient to satisfy the order for current support and to defray any arrearages, but only to the extent that each amount is not contested. Any income withholding order issued pursuant to this subsection shall be effective until modified or terminated.

(d) Entry of the income withholding order may be stayed only to the extent permitted by the income withholding act, and amendments thereto, or this section. A request for review under this section shall stay issuance of the administrative income withholding order until further order of the presiding officer.

(e) Within 45 days of the date the notice of intent to initiate income withholding was served on the responsible parent, the presiding officer shall provide the responsible parent an opportunity to present the responsible parent's case, determine if an income withholding order may be issued and notify the responsible parent and the secretary whether or not withholding is to occur.

(f) In addition to any other circumstances warranting issuance of an income withholding order under this section and notwithstanding any claim made pursuant to subsection (g), if the presiding officer finds that a notice of intent to initiate income withholding was served on the responsible parent and that there were arrearages, as of the date the notice was prepared, in an amount equal to or greater than the amount of support payable for one month, the presiding officer shall authorize issuance of an income withholding order.  Subsequent payments to defray arrearages shall not prevent issuance of an income withholding order under this subsection unless there is no current support due and all arrearages are satisfied.

(g) If an income withholding order was not entered at the time the support order was entered because the tribunal found that there was good cause not to order immediate income withholding or that the parties had entered into an agreement for an alternative arrangement, the responsible parent may request that income withholding be stayed pursuant to this subsection.

If the responsible parent shows that the tribunal issuing the support order found good cause not to require immediate income withholding and that the basis for the finding of good cause still exists, the presiding officer shall stay issuance of the income withholding order unless subsection (f) applies.

If the responsible parent shows that the tribunal issuing the support order did not require immediate income withholding based upon an agreement of the interested parties for an alternative arrangement, the presiding officer may stay issuance of the income withholding order unless the presiding officer finds that: (1) Subsection (f) applies; (2) the agreement was not in writing; (3) the agreement was not approved by all interested parties, including any IV-D agency involved in the case at the time of the agreement; (4) the terms of the agreement or alternative arrangement are not being met; (5) the agreement or alternative arrangement is not in the best interests of the child; or (6) the agreement or alternative arrangement places an unnecessary burden upon the custodial parent, the responsible parent, or a public office.

(h) If the proposed administrative income withholding order specifies a periodic amount to defray arrearages, the presiding officer may order a reduction in the periodic amount to defray arrearages only if the total arrearages owed are less than the periodic amount to defray arrearages.

History: L. 1997, ch. 182, § 18; July 3.



39-7,150 Administrative levy on cash assets.

39-7,150. Administrative levy on cash assets. (a) Upon determining that arrearages exist in a title IV-D case, the secretary may enforce the support order by an administrative levy upon the responsible parent's cash assets. Any retirement fund that may be revoked or terminated by the responsible parent and is composed of cash assets shall be subject to administrative levy under this section, notwithstanding any other provision of law unless the retirement fund has any primary beneficiary other than the responsible parent or the responsible parent's spouse.

(b) To initiate an administrative levy under this section, the secretary shall serve an order to restrict transfer upon the holder of any cash asset of the responsible parent. The secretary may include with the order to restrict transfer an order to verify information concerning the cash asset. Except as otherwise provided pursuant to subsection (i), the order to restrict transfer shall be served only by personal service or registered mail, return receipt requested.

(c) The order to restrict transfer shall attach, upon receipt by the holder, the interest of the responsible parent in any cash asset in the possession or control of the holder subject to any prior attachment or lien or any right of setoff that the holder may have against such assets. If the total value of all attachable cash assets is less than $25 at that time, no interest shall be attached by the order to restrict transfer. Upon attachment, the holder shall not transfer any of the attached assets without the consent of the secretary until further order of the secretary.

(d) Any cash asset held by the responsible parent in joint tenancy with rights of survivorship shall be presumed to be owned entirely by the responsible parent. The burden of proving otherwise shall be upon any person asserting ownership of any attached cash asset. Neither the holder nor the secretary shall be liable to the joint owners if the ownership of the cash assets is later proven not to be the responsible parent's.

(e) The holder shall promptly notify any co-owner of the cash asset or account about the attachment if the co-owner's interest appears to be affected by the attachment.

(f) If an order to restrict transfer is issued, the secretary shall simultaneously send notice to the responsible parent by only personal service or registered mail, return receipt requested. The notice shall state when review is available and how to request review.

(g) If the secretary includes with the order to restrict transfer an order to verify information, the holder shall comply with the terms of the order to verify information within 14 days of receipt.

(h) If the time allowed to request an administrative hearing has elapsed and the proposed levy has not been challenged or the challenge has been resolved, in whole or in part, in favor of the secretary, the secretary shall issue an order to the holder to disburse the attached funds.

(i) If the holder is a financial institution that has entered into an agreement with the secretary, the agreement may provide for alternative methods of: (1) Notifying the financial institution to restrict transfer of cash assets or to disburse proceeds of the order; (2) resolving disputes between the financial institution and the secretary concerning an administrative levy; and (3) exchanging any data related to the IV-D program.

(j) The exemptions contained in article 23 of chapter 60 shall apply to any attachment under this section.

(k) The responsible parent, the holder or any co-owner may contest any order entered under this section that affects the person's rights or duties. The aggrieved person may request: (1) An administrative hearing pursuant to K.S.A. 75-3306, and amendments thereto, by complying with procedures established by the secretary within ten days after entry of the order being contested; or (2) a de novo court review pursuant to K.S.A. 39-7,139, and amendments thereto. If the order is served on the person by mail, the person's time for requesting review shall be extended by three days.

(l) Except as otherwise provided in this subsection, the effect of an order to restrict transfer may be stayed pending resolution of any administrative hearing only upon request and only if the person requesting the stay posts a cash or surety bond or provides other unencumbered security equal in value to the amount of the attached assets. Upon notice and opportunity for hearing, the presiding officer may stay or limit the effect of an order to restrict transfer if the request for stay is accompanied by a sworn statement that the responsible parent is not the owner of the attached assets.

The effect of an order to verify information or an order to disburse attached funds shall be stayed only at the discretion of the presiding officer.

(m) An order issued pursuant to this section whose effect has not been stayed may be enforced pursuant to the civil enforcement provisions of the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto, after the time for compliance with the order has expired. An order issued pursuant to this section shall not be enforceable more than two years after the date of entry shown on the face of the order.

History: L. 1997, ch. 182, § 19; L. 2010, ch. 17, § 57; July 1.



39-7,151 Redirecting support payments; assignment; change of payee.

39-7,151. Redirecting support payments; assignment; change of payee. (a) Nothing in this section shall be construed to prevent the secretary from redirecting support payments by filing a notice of assignment pursuant to K.S.A. 39-754, and amendments thereto, or to require the secretary to issue an order to change payee in lieu of filing such a notice of assignment.

(b) If a support order has been entered in any IV-D case, the secretary may enter an order to change the payee. The order may be directed to the clerk of court or any other payer under the support order and shall require payments to be made and disbursed as provided in the order to change payee until further notice. The order to change payee shall be served on the clerk of the court or other payer by only personal service or registered mail, return receipt requested. The secretary shall serve a copy of the order to change payee on the responsible parent and the custodial parent and, if the previous payee is a real party in interest, upon the previous payee by only personal service or registered mail, return receipt requested. An order to change payee may be entered pursuant to this section only if the payer is subject, or may be made subject, to the jurisdiction of the courts of this state. The jurisdiction of the secretary over the payer for purposes of this section shall commence when the payer is served with the order to change payee and shall continue so long as the order to change payee is in effect and has not been superseded.

(c) If an order to change payee is directed to any payer other than the clerk of court, a copy shall also be filed with the tribunal that issued the support order.

(d) If the underlying support order was entered or has been registered in this state, no order to change payee issued by any IV-D agency shall be effective to require any payer, other than a clerk of court, to send payments to any location other than to the clerk of court where the support order was entered or registered, a location specified in the support order or a location specified by court rule. If the clerk of court receives an order to change payee from anyone other than the secretary and a notice of assignment pursuant to K.S.A. 39-754, and amendments thereto, or a conflicting order to change payee is still in effect, the clerk of court may at any time request an administrative hearing pursuant to K.S.A. 75-3306, and amendments thereto, by complying with procedures established by the secretary.

(e) If the underlying support order was not entered and has not been registered in this state, any person whose interest may be prejudiced by the order to change payee may request: (1) An administrative hearing pursuant to K.S.A. 75-3306, and amendments thereto, by complying with procedures established by the secretary within 10 days after entry of the order being contested; or (2) a de novo court review pursuant to K.S.A. 39-7,139, and amendments thereto. If the order is served on the person by mail, the person's time for requesting review shall be extended by three days.

(f) An order to change payee issued by a IV-D agency in another state shall have the same force and effect in this state, and be subject to the same limitations, as an order to change payee issued by the secretary under this section. Upon request of a IV-D agency in another state, the secretary may enforce such an order to change payee as though it had been issued by the secretary for children and families. By serving an order to change payee related to a support order entered in this state, such IV-D agency shall be deemed to have consented to the jurisdiction of this state to determine how payments will be directed to maintain accurate payment records and rapid disbursement of support collections.

(g) As used in this section, "clerk of court" includes any district court trustee generally designated to process support payments and includes any disbursement unit or entity that may be established by court rule to process support payments.

(h) In an administrative hearing pursuant to K.S.A. 75-3306, and amendments thereto, the effect of an order to change payee may be stayed only upon request and only if the new payee is a person or entity other than the clerk of the court.

(i) An order issued pursuant to this section whose effect has not been stayed may be enforced pursuant to the civil enforcement provisions of the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto, after the time for compliance with the order has expired.

History: L. 1997, ch. 182, § 20; L. 2010, ch. 17, § 58; L. 2014, ch. 115, § 120; July 1.



39-7,152 Execution; arrearages.

39-7,152. Execution; arrearages. If arrearages have accrued under a support order entered by or registered with a court of this state, the secretary may issue execution pursuant to K.S.A. 60-2401 and amendments thereto.

History: L. 1997, ch. 182, § 21; July 3.



39-7,155 Past due child support or failure to comply with subpoena, restricted driving privileges; certification by secretary; notice; hearing.

39-7,155. Past due child support or failure to comply with subpoena, restricted driving privileges; certification by secretary; notice; hearing. (a) The secretary of revenue shall restrict a person's driving privileges pursuant to K.S.A. 8-255, and amendments thereto, upon request of the secretary for children and families if the secretary for children and families certifies, as provided in this section, that the person owes past due support or has failed to comply with a warrant or subpoena in a title IV-D case. The secretary for children and families shall provide the secretary of revenue identifying information about each person so certified. When this section requires the division to place restrictions on a person's driving privileges, the division shall restrict the person's driving privileges only under the circumstances provided by subsections (a)(1), (a)(2), (a)(3) and (a)(4) of K.S.A. 8-292, and amendments thereto.

(b) A restriction of driving privileges under this section shall continue until the secretary for children and families decertifies the person and the person meets requirements for receiving a driver's license.

(c) The secretary for children and families is authorized to certify a person to the secretary of revenue for restriction of the person's driving privileges if:

(1) The person owes past due support in a title IV-D case equal to or greater than $500 or has failed, after appropriate notice, to comply with an outstanding warrant or subpoena directed to the person in a title IV-D case; and

(2) at least 30 days have elapsed from the date written notice of the proposed certification was mailed to the person and no timely request for review has been made or such review has been resolved in favor of the secretary for children and families.

(d) The secretary for children and families shall mail to the person a notice of the proposed certification to restrict driving privileges by certified mail, return receipt requested, addressed to the person at the person's last known address. The notice shall describe the basis of the proposed certification, compliance actions that the person may take to prevent certification, how the person may request a fair hearing pursuant to K.S.A. 75-3306, and amendments thereto, the time frame the person shall meet to prevent certification, how the person may be decertified once certification occurs and how the person may obtain additional information.

(e) If, within the time frame stated in the notice, the person demonstrates to the secretary for children and families that the person has met applicable requirements of subsection (a) of K.S.A. 2015 Supp. 39-7,156, and amendments thereto, the secretary shall not certify the person under this section so long as the person remains in compliance. Nothing in this subsection shall be construed to prevent the secretary from issuing a new notice of proposed certification if the person ceases to be in compliance, owes past due support equal to or greater than $500 in a different title IV-D case or fails to comply with a different warrant or subpoena in a title IV-D case.

(f) If a timely request for fair hearing pursuant to K.S.A. 75-3306, and amendments thereto, is made, certification by the secretary for children and families shall be stayed pending resolution of the fair hearing.

(g) As used in this section, "title IV-D case" means a case being administered by the secretary for children and families pursuant to part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq.

History: L. 2006, ch. 186, § 1; L. 2014, ch. 115, § 121; July 1.



39-7,156 Same; prevention of certification.

39-7,156. Same; prevention of certification. (a) A person may prevent certification pursuant to subsection (e) of K.S.A. 2015 Supp. 39-7,155, and amendments thereto, or may request decertification if:

(1) The arrearages are paid in full or a tribunal of competent jurisdiction has determined that no arrearage is owed;

(2) an income withholding order in the case has been served upon the person's current employer or payor;

(3) an agreement has been completed or an order has been entered setting minimum payments to defray the arrearage, together with receipt of the first minimum payment; or

(4) the person has complied with the warrant or subpoena or the warrant or subpoena has been quashed or withdrawn.

(b) The burden of showing that the applicable requirements of subsection (a) have been met shall be upon the person seeking to prevent certification or to be decertified. If the secretary for children and families is satisfied that the person has met the necessary requirements and the person has been certified pursuant to K.S.A. 2015 Supp. 39-7,155, and amendments thereto, the secretary shall decertify the person immediately.

History: L. 2006, ch. 186, § 2; L. 2014, ch. 155, § 122; July 1.



39-7,157 Same; termination of proceedings; issuance of driver's license.

39-7,157. Same; termination of proceedings; issuance of driver's license. If a person previously certified pursuant to K.S.A. 2015 Supp. 39-7,155, and amendments thereto, is decertified by the secretary for children and families, the secretary of revenue shall immediately terminate any proceedings under K.S.A. 2015 Supp. 39-7,155, and amendments thereto, and, if the person's driving privileges have been restricted, may issue a driver's license to the person if the person meets requirements to receive a license. Nothing in this section shall be construed to prevent or stay any proceeding by the secretary of revenue to suspend, revoke or restrict the person's driving privileges on any other grounds.

History: L. 2006, ch. 186, § 3; L. 2014, ch. 115, § 123; July 1.



39-7,158 Agreement between secretary of revenue and secretary for children and families; rules and regulations.

39-7,158. Agreement between secretary of revenue and secretary for children and families; rules and regulations. (a) The secretary for children and families and the secretary of revenue may enter into an agreement for administering the provisions of K.S.A. 2015 Supp. 39-7,155 through 39-7,157, and amendments thereto, including time frames for implementation.

(b) The secretary for children and families and the secretary of revenue may each adopt rules and regulations necessary to carry out the provisions of K.S.A. 2015 Supp. 39-7,155 through 39-7,157, and amendments thereto.

History: L. 2006, ch. 186, § 4; L. 2014, ch. 115, § 124; July 1.



39-7,159 Comprehensive and coordinated system of long-term care services; cooperation by Kansas department for aging and disability services, Kansas department for children and families and department of health and environment.

39-7,159. Comprehensive and coordinated system of long-term care services; cooperation by Kansas department for aging and disability services, Kansas department for children and families and department of health and environment. (a) In the state of Kansas, long-term care services, including home and community based services, shall be provided through a comprehensive and coordinated system throughout the state.

(b) The system shall:

(1) Emphasize a delivery concept of self-direction, individual choice, home and community settings and privacy;

(2) ensure transparency, accountability, safety and high quality services;

(3) increase expedited eligibility determination;

(4) provide timely services;

(5) utilize informal services; and

(6) ensure the moneys follow the person into the community.

(c) All persons receiving services pursuant to this section shall be offered the appropriate services which are determined to be in aggregate the most economical available with regard to state general fund expenditures. For those persons moving from a nursing facility to the home and community based services, the nursing facility reimbursement shall follow the person into the community.

(d) The Kansas department for aging and disability services, the Kansas department for children and families and the department of health and environment shall design and implement the system, in consultation with stakeholders and advocates related to long-term care services.

(e) The Kansas department for aging and disability services and the Kansas department for children and families, in consultation with the department of health and environment, shall submit an annual report on the long-term care system to the governor and the legislature annually, during the first week of the regular session.

History: L. 2008, ch. 168, § 1; L. 2012, ch. 102, § 14; L. 2014, ch. 115, § 125; July 1.



39-7,160 Robert G. (Bob) Bethell joint committee on home and community based services and KanCare oversight; members; meetings; reporting; compensation and expenses.

39-7,160. Robert G. (Bob) Bethell joint committee on home and community based services and KanCare oversight; members; meetings; reporting; compensation and expenses. (a) There is hereby established the Robert G. (Bob) Bethell joint committee on home and community based services and KanCare oversight. The joint committee shall review the number of individuals who are transferred from state or private institutions and long-term care facilities to the home and community based services and the associated cost savings and other outcomes of the money-follows-the-person program. The joint committee shall review the funding targets recommended by the interim report submitted for the 2007 legislature by the joint committee on legislative budget and use them as guidelines for future funding planning and policy making. The joint committee shall have oversight of savings resulting from the transfer of individuals from state or private institutions to home and community based services. As used in K.S.A. 2015 Supp. 39-7,159 through 39-7,162, and amendments thereto, "savings" means the difference between the average cost of providing services for individuals in an institutional setting and the cost of providing services in a home and community based setting. The joint committee shall study and determine the effectiveness of the program and cost-analysis of the state institutions or long-term care facilities based on the success of the transfer of individuals to home and community based services. The joint committee shall consider the issues of whether sufficient funding is provided for enhancement of wages and benefits of direct individual care workers and their staff training and whether adequate progress is being made to transfer individuals from the institutions and to move them from the waiver waiting lists to receive home and community based services. The joint committee shall review and ensure that any proceeds resulting from the successful transfer be applied to the system of provision of services for long-term care and home and community based services. The joint committee shall monitor and study the implementation and operations of the home and community based service programs, the children's health insurance program, the program for the all-inclusive care of the elderly and the state medicaid programs including, but not limited to, access to and quality of services provided and any financial information and budgetary issues. Any state agency shall provide data and information on KanCare programs, including, but not limited to, pay for performance measures, quality measures and enrollment and disenrollment in specific plans, KanCare provider network data and appeals and grievances made to the KanCare ombudsman, to the joint committee, as requested.

(b) The joint committee shall consist of 11 members of the legislature appointed as follows: (1) Two members of the house committee on health and human services appointed by the speaker of the house of representatives; (2) one member of the house committee on health and human services appointed by the minority leader of the house of representatives; (3) two members of the senate committee on public health and welfare appointed by the president of the senate; (4) one member of the senate committee on public health and welfare appointed by the minority leader of the senate; (5) two members of the house of representatives appointed by the speaker of the house of representatives, one of whom shall be a member of the house committee on appropriations; (6) one member of the house of representatives appointed by the minority leader of the house of representatives; and (7) two members of the senate appointed by the president of the senate, one of whom shall be a member of the senate committee on ways and means.

(c) Members shall be appointed for terms coinciding with the legislative terms for which such members are elected or appointed. All members appointed to fill vacancies in the membership of the joint committee and all members appointed to succeed members appointed to membership on the joint committee shall be appointed in the manner provided for the original appointment of the member succeeded.

(d) The members originally appointed as members of the joint committee shall meet upon the call of the member appointed by the speaker of the house of representatives, who shall be the first chairperson, within 30 days of the effective date of this act. The vice-chairperson of the joint committee shall be appointed by the president of the senate. Chairperson and vice-chairperson shall alternate annually between the members appointed by the speaker of the house of representatives and the president of the senate. The ranking minority member shall be from the same chamber as the chairperson. On and after the effective date of this act, the joint committee shall meet at least once in January and once in April when the legislature is in regular session and at least once for two consecutive days during each of the third and fourth calendar quarters, on the call of the chairperson, but not to exceed six meetings in a calendar year, except additional meetings may be held on call of the chairperson when urgent circumstances exist which require such meetings. Six members of the joint committee shall constitute a quorum.

(e) (1) At the beginning of each regular session of the legislature, the committee shall submit to the president of the senate, the speaker of the house of representatives, the house committee on health and human services and the senate committee on public health and welfare a written report on numbers of individuals transferred from the state or private institutions to the home and community based services including the average daily census in the state institutions and long-term care facilities, savings resulting from the transfer certified by the secretary for aging and disability services in a quarterly report filed in accordance with K.S.A. 2015 Supp. 39-7,162, and amendments thereto, and the current balance in the home and community based services savings fund of the Kansas department for aging and disability services.

(2) Such report submitted under this subsection shall also include, but not be limited to, the following information on the KanCare program:

(A) Quality of care and health outcomes of individuals receiving state medicaid services under the KanCare program, as compared to the provision of state medicaid services prior to January 1, 2013;

(B) integration and coordination of health care procedures for individuals receiving state medicaid services under the KanCare program;

(C) availability of information to the public about the provision of state medicaid services under the KanCare program, including, but not limited to, accessibility to health services, expenditures for health services, extent of consumer satisfaction with health services provided and grievance procedures, including quantitative case data and summaries of case resolution by the KanCare ombudsman;

(D) provisions for community outreach and efforts to promote the public understanding of the KanCare program;

(E) comparison of the actual medicaid costs expended in providing state medicaid services under the KanCare program after January 1, 2013, to the actual costs expended under the provision of state medicaid services prior to January 1, 2013, including the manner in which such cost expenditures are calculated;

(F) comparison of the estimated costs expended in a managed care system of providing state medicaid services under the KanCare program after January 1, 2013, to the actual costs expended under the KanCare program of providing state medicaid services after January 1, 2013;

(G) comparison of caseload information for individuals receiving state medicaid services prior to January 1, 2013, to the caseload information for individuals receiving state medicaid services under the KanCare program after January 1, 2013; and

(H) all written testimony provided to the joint committee regarding the impact of the provision of state medicaid services under the KanCare program upon residents of adult care homes.

(3) The joint committee shall consider the external quality review reports and quality assessment and performance improvement program plans of each managed care organization providing state medicaid services under the KanCare program in the development of the report submitted under this subsection.

(4) The report submitted under this subsection shall be published on the official website of the legislative research department.

(f) Members of the committee shall have access to any medical assistance report and caseload data generated by the Kansas department of health and environment division of health care finance. Members of the committee shall have access to any report submitted by the Kansas department of health and environment division of health care finance to the centers for medicare and medicaid services of the United States department of health and human services.

(g) Members of the committee shall be paid compensation, travel expenses and subsistence expenses or allowance as provided in K.S.A. 75-3212, and amendments thereto, for attendance at any meeting of the joint committee or any subcommittee meeting authorized by the committee.

(h) In accordance with K.S.A. 46-1204, and amendments thereto, the legislative coordinating council may provide for such professional services as may be requested by the joint committee.

(i) The joint committee may make recommendations and introduce legislation as it deems necessary in performing its functions.

History: L. 2008, ch. 168, § 2; L. 2013, ch. 94, § 1; L. 2015, ch. 55, § 1; July 1.



39-7,162 Home and community based services savings fund administered by secretary for aging and disability services; certification, transfer and expenditures.

39-7,162. Home and community based services savings fund administered by secretary for aging and disability services; certification, transfer and expenditures. (a) (1) There is hereby established the home and community based services savings fund in the state treasury which shall be administered by the secretary for aging and disability services. All savings resulting from transferring individuals from the institutions to home and community based services shall be deposited in this fund. All expenditures from the home and community based services savings fund shall be in accordance with the provisions of appropriation acts upon vouchers approved by the secretary for aging and disability services or the secretary's designee.

(2) Whenever an individual, who is residing in an institution, transfers to home and community based services, the secretary for aging and disability services shall determine the savings attributable to such transfer and shall certify the amount or amounts of such savings to the director of accounts and reports. Upon receipt of each such certification, the director of accounts and reports shall transfer the amount or amounts specified in such certification from the funds and accounts specified to the home and community based services savings fund of the Kansas department for aging and disability services in accordance with such certification. The secretary for aging and disability services shall transmit a copy of each such certification to the director of the budget and to the director of legislative research.

(b) The secretary shall certify to the Robert G. (Bob) Bethell joint committee on home and community based services and KanCare oversight at the beginning of each calendar quarter the amount of savings resulting from transferring individuals from institutions to home and community based services that have been transferred during the preceding calendar quarter to the home and community based services savings fund from each institution during the preceding quarter.

History: L. 2008, ch. 168, § 4; L. 2013, ch. 94, § 2; July 1.






Article 9 ADULT CARE HOMES

39-923 Definitions.

39-923. Definitions. (a) As used in this act:

(1) "Adult care home" means any nursing facility, nursing facility for mental health, intermediate care facility for people with intellectual disability, assisted living facility, residential health care facility, home plus, boarding care home and adult day care facility; all of which are classifications of adult care homes and are required to be licensed by the secretary for aging and disability services.

(2) "Nursing facility" means any place or facility operating 24 hours a day, seven days a week, caring for six or more individuals not related within the third degree of relationship to the administrator or owner by blood or marriage and who, due to functional impairments, need skilled nursing care to compensate for activities of daily living limitations.

(3) "Nursing facility for mental health" means any place or facility operating 24 hours a day, seven days a week, caring for six or more individuals not related within the third degree of relationship to the administrator or owner by blood or marriage and who, due to functional impairments, need skilled nursing care and special mental health services to compensate for activities of daily living limitations.

(4) "Intermediate care facility for people with intellectual disability" means any place or facility operating 24 hours a day, seven days a week, caring for four or more individuals not related within the third degree of relationship to the administrator or owner by blood or marriage and who, due to functional impairments caused by intellectual disability or related conditions, need services to compensate for activities of daily living limitations.

(5) "Assisted living facility" means any place or facility caring for six or more individuals not related within the third degree of relationship to the administrator, operator or owner by blood or marriage and who, by choice or due to functional impairments, may need personal care and may need supervised nursing care to compensate for activities of daily living limitations and in which the place or facility includes apartments for residents and provides or coordinates a range of services including personal care or supervised nursing care available 24 hours a day, seven days a week, for the support of resident independence. The provision of skilled nursing procedures to a resident in an assisted living facility is not prohibited by this act. Generally, the skilled services provided in an assisted living facility shall be provided on an intermittent or limited term basis, or if limited in scope, a regular basis.

(6) "Residential health care facility" means any place or facility, or a contiguous portion of a place or facility, caring for six or more individuals not related within the third degree of relationship to the administrator, operator or owner by blood or marriage and who, by choice or due to functional impairments, may need personal care and may need supervised nursing care to compensate for activities of daily living limitations and in which the place or facility includes individual living units and provides or coordinates personal care or supervised nursing care available on a 24-hour, seven-days-a-week basis for the support of resident independence. The provision of skilled nursing procedures to a resident in a residential health care facility is not prohibited by this act. Generally, the skilled services provided in a residential health care facility shall be provided on an intermittent or limited term basis, or if limited in scope, a regular basis.

(7) "Home plus" means any residence or facility caring for not more than 12 individuals not related within the third degree of relationship to the operator or owner by blood or marriage unless the resident in need of care is approved for placement by the secretary for children and families, and who, due to functional impairment, needs personal care and may need supervised nursing care to compensate for activities of daily living limitations. The level of care provided to residents shall be determined by preparation of the staff and rules and regulations developed by the Kansas department for aging and disability services. An adult care home may convert a portion of one wing of the facility to a not less than five-bed and not more than 12-bed home plus facility provided that the home plus facility remains separate from the adult care home, and each facility must remain contiguous. Any home plus that provides care for more than eight individuals after the effective date of this act shall adjust staffing personnel and resources as necessary to meet residents' needs in order to maintain the current level of nursing care standards. Personnel of any home plus who provide services for residents with dementia shall be required to take annual dementia care training.

(8) "Boarding care home" means any place or facility operating 24 hours a day, seven days a week, caring for not more than 10 individuals not related within the third degree of relationship to the operator or owner by blood or marriage and who, due to functional impairment, need supervision of activities of daily living but who are ambulatory and essentially capable of managing their own care and affairs.

(9) "Adult day care" means any place or facility operating less than 24 hours a day caring for individuals not related within the third degree of relationship to the operator or owner by blood or marriage and who, due to functional impairment, need supervision of or assistance with activities of daily living.

(10) "Place or facility" means a building or any one or more complete floors of a building, or any one or more complete wings of a building, or any one or more complete wings and one or more complete floors of a building, and the term "place or facility" may include multiple buildings.

(11) "Skilled nursing care" means services performed by or under the immediate supervision of a registered professional nurse and additional licensed nursing personnel. Skilled nursing includes administration of medications and treatments as prescribed by a licensed physician or dentist; and other nursing functions which require substantial nursing judgment and skill based on the knowledge and application of scientific principles.

(12) "Supervised nursing care" means services provided by or under the guidance of a licensed nurse with initial direction for nursing procedures and periodic inspection of the actual act of accomplishing the procedures; administration of medications and treatments as prescribed by a licensed physician or dentist and assistance of residents with the performance of activities of daily living.

(13) "Resident" means all individuals kept, cared for, treated, boarded or otherwise accommodated in any adult care home.

(14) "Person" means any individual, firm, partnership, corporation, company, association or joint-stock association, and the legal successor thereof.

(15) "Operate an adult care home" means to own, lease, establish, maintain, conduct the affairs of or manage an adult care home, except that for the purposes of this definition the word "own" and the word "lease" shall not include hospital districts, cities and counties which hold title to an adult care home purchased or constructed through the sale of bonds.

(16) "Licensing agency" means the secretary for aging and disability services.

(17) "Skilled nursing home" means a nursing facility.

(18) "Intermediate nursing care home" means a nursing facility.

(19) "Apartment" means a private unit which includes, but is not limited to, a toilet room with bathing facilities, a kitchen, sleeping, living and storage area and a lockable door.

(20) "Individual living unit" means a private unit which includes, but is not limited to, a toilet room with bathing facilities, sleeping, living and storage area and a lockable door.

(21) "Operator" means an individual registered pursuant to the operator registration act, K.S.A. 2015 Supp. 39-973 et seq., and amendments thereto, who may be appointed by a licensee to have the authority and responsibility to oversee an assisted living facility or residential health care facility with fewer than 61 residents, a home plus or adult day care facility.

(22) "Activities of daily living" means those personal, functional activities required by an individual for continued well-being, including, but not limited to, eating, nutrition, dressing, personal hygiene, mobility and toileting.

(23) "Personal care" means care provided by staff to assist an individual with, or to perform activities of daily living.

(24) "Functional impairment" means an individual has experienced a decline in physical, mental and psychosocial well-being and as a result, is unable to compensate for the effects of the decline.

(25) "Kitchen" means a food preparation area that includes a sink, refrigerator and a microwave oven or stove.

(26) The term "intermediate personal care home" for purposes of those individuals applying for or receiving veterans' benefits means residential health care facility.

(27) "Paid nutrition assistant" means an individual who is paid to feed residents of an adult care home, or who is used under an arrangement with another agency or organization, who is trained by a person meeting nurse aide instructor qualifications as prescribed by 42 C.F.R. § 483.152, 42 C.F.R. § 483.160 and 42 C.F.R. § 483.35(h), and who provides such assistance under the supervision of a registered professional or licensed practical nurse.

(28) "Medicaid program" means the Kansas program of medical assistance for which federal or state moneys, or any combination thereof, are expended, or any successor federal or state, or both, health insurance program or waiver granted thereunder.

(29) "Licensee" means any person or persons acting jointly or severally who are licensed by the secretary for aging and disability services pursuant to the adult care home licensure act, K.S.A. 39-923 et seq., and amendments thereto.

(b) The term "adult care home" shall not include institutions operated by federal or state governments, except institutions operated by the director of the Kansas commission on veterans affairs office, hospitals or institutions for the treatment and care of psychiatric patients, child care facilities, maternity centers, hotels, offices of physicians or hospices which are certified to participate in the medicare program under 42 code of federal regulations, chapter IV, § 418.1 et seq., and amendments thereto, and which provide services only to hospice patients, or centers approved by the centers for medicare and medicaid services as a program for all-inclusive care for the elderly (PACE) under 42 code of federal regulations, chapter IV, part 460 et seq., and amendments thereto, which provides services only to PACE participants.

(c) Nursing facilities in existence on the effective date of this act changing licensure categories to become residential health care facilities shall be required to provide private bathing facilities in a minimum of 20% of the individual living units.

(d) Facilities licensed under the adult care home licensure act on the day immediately preceding the effective date of this act shall continue to be licensed facilities until the annual renewal date of such license and may renew such license in the appropriate licensure category under the adult care home licensure act subject to the payment of fees and other conditions and limitations of such act.

(e) Nursing facilities with less than 60 beds converting a portion of the facility to residential health care shall have the option of licensing for residential health care for less than six individuals but not less than 10% of the total bed count within a contiguous portion of the facility.

(f) The licensing agency may by rule and regulation change the name of the different classes of homes when necessary to avoid confusion in terminology and the agency may further amend, substitute, change and in a manner consistent with the definitions established in this section, further define and identify the specific acts and services which shall fall within the respective categories of facilities so long as the above categories for adult care homes are used as guidelines to define and identify the specific acts.

History: L. 1961, ch. 231, § 1; L. 1967, ch. 246, § 1; L. 1972, ch. 171, § 1; L. 1975, ch. 462, § 39; L. 1978, ch. 161, § 11; L. 1982, ch. 189, § 1; L. 1983, ch. 146, § 1; L. 1992, ch. 322, § 7; L. 1994, ch. 6, § 2; L. 1994, ch. 279, § 2; L. 1995, ch. 143, § 1; L. 1998, ch. 200, § 3; L. 2002, ch. 197, § 7; L. 2003, ch. 149, § 2; L. 2004, ch. 146, § 3; L. 2011, ch. 62, § 1; L. 2012, ch. 113, § 2; L. 2014, ch. 94, § 1; L. 2014, ch. 117, § 6; L. 2015, ch. 56, § 9; May 21.

Section was amended twice in the 2012 session, see also 39-923a.

Section was amended by L. 2014, ch. 83, § 4, but that version was repealed by L. 2014, ch. 117, § 10.



39-924 Purpose of act.

39-924. Purpose of act. The purpose of this act is the development, establishment, and enforcement of standards: (1) For the care, treatment, health, safety, welfare and comfort of individuals in adult care homes licensed by the secretary for aging and disability services; and (2) for the construction, general hygiene, maintenance and operation of said adult care homes, which, in the light of advancing knowledge, will promote safe and adequate accommodation, care and treatment of such individuals in adult care homes.

History: L. 1961, ch. 231, § 2; L. 1972, ch. 171, § 2; L. 1975, ch. 462, § 40; L. 2003, ch. 149, § 3; L. 2014, ch. 115, § 126; July 1.



39-925 Administration of act; transfer of administration to secretary for aging and disability services; appointment of officer to administer the act; contracts.

39-925. Administration of act; transfer of administration to secretary for aging and disability services; appointment of officer to administer the act; contracts.  (a) The administration of the adult care home licensure act is hereby transferred from the secretary of health and environment to the secretary for aging and disability services, except as otherwise provided by this act. On the effective date of this act, the administration of the adult care home licensure act shall be under authority of the secretary for aging and disability services as the licensing agency in conjunction with the state fire marshal, and shall have the assistance of the county, city-county or multicounty health departments, local fire and safety authorities and other agencies of government in this state. The secretary for aging and disability services shall appoint an officer to administer the adult care home licensure act and such officer shall be in the unclassified service under the Kansas civil service act.

(b) The secretary for aging and disability services shall be a continuation of the secretary of health and environment as to the programs transferred and shall be the successor in every way to the powers, duties and functions of the secretary of health and environment for such programs, except as otherwise provided by this act. On and after the effective date of this act, for each of the programs transferred, every act performed in the exercise of such powers, duties and functions by or under the authority of the secretary for aging and disability services shall be deemed to have the same force and effect as if performed by the secretary of health and environment in whom such powers were vested prior to the effective date of this act.

(c) (1) No suit, action or other proceeding, judicial or administrative, which pertains to any of the transferred adult care home survey, certification and licensing programs, and reporting of abuse, neglect or exploitation of adult care home residents, which is lawfully commenced, or could have been commenced, by or against the secretary of health and environment in such secretary's official capacity or in relation to the discharge of such secretary's official duties, shall abate by reason of the transfer of such programs. The secretary for aging and disability services shall be named or substituted as the defendant in place of the secretary of health and environment in any suit, action or other proceeding involving claims arising from facts or events first occurring either on or before the effective date of this act or thereafter.

(2) No suit, action or other proceeding, judicial or administrative, pertaining to the adult care home survey, certification and licensing programs or to the reporting of abuse, neglect or exploitation of adult care home residents which otherwise would have been dismissed or concluded shall continue to exist by reason of any transfer under this act.

(3) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

(4) Any final appeal decision of the department of health and environment entered pursuant to K.S.A. 39-923 et seq., and amendments thereto, K.S.A. 39-1401 et seq., and amendments thereto, or the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto, currently pertaining to adult care home certification, survey and licensing or reporting of abuse, neglect or exploitation of adult care home residents, transferred pursuant to this act shall be binding upon and applicable to the secretary for aging and disability services and the Kansas department for aging and disability services.

(5) All orders and directives under the adult care home licensure act by the secretary of health and environment in existence immediately prior to the effective date of the transfer of powers, duties and functions by this act, shall continue in force and effect and shall be deemed to be duly issued orders, and directives of the secretary for aging and disability services, until reissued, amended or nullified pursuant to law.

(d) All rules and regulations of the department of health and environment adopted pursuant to K.S.A. 39-923 et seq., and amendments thereto, and in effect on the effective date of this act, which promote the safe, proper and adequate treatment and care of individuals in adult care homes shall continue to be effective and shall be deemed to be rules and regulations of the secretary for aging and disability services, until revised, amended, revoked or nullified by the secretary for aging and disability services, or otherwise, pursuant to law.

(e) All contracts shall be made in the name of "secretary for aging and disability services" and in that name the secretary for aging and disability services may sue and be sued on such contracts. The grant of authority under this subsection shall not be construed to be a waiver of any rights retained by the state under the 11th amendment to the United States constitution and shall be subject to and shall not supersede the provisions of any appropriation act of this state.

History: L. 1961, ch. 231, § 3; L. 1975, ch. 462, § 41; L. 1980, ch. 182, § 10; L. 2003, ch. 149, § 4; L. 2010, ch. 17, § 59; L. 2014, ch. 94, § 10; July 1.



39-926 License required to operate home; compliance with regulations.

39-926. License required to operate home; compliance with regulations. It shall be unlawful for any person or persons acting jointly or severally to operate an adult care home within this state except upon license first had and obtained for that purpose from the secretary for aging and disability services as the licensing agency upon application made therefor as provided in this act, and compliance with the requirements, standards, rules and regulations, promulgated under its provisions.

History: L. 1961, ch. 231, § 4; L. 1972, ch. 171, § 3; L. 1975, ch. 462, § 42; L. 1978, ch. 162, § 11; L. 2003, ch. 149, § 5; L. 2014, ch. 115, § 127; July 1.



39-926a Limitation on number of persons licensed to operate adult care home; application of section; section supplemental to adult care home licensure act.

39-926a. Limitation on number of persons licensed to operate adult care home; application of section; section supplemental to adult care home licensure act. (a) Except as otherwise provided in this section, no more than three different persons shall be licensed to operate any one adult care home under the adult care home licensure act, and no license to operate any one adult care home shall be issued under that act to more than three different persons.  The provisions of this section shall not apply to any license to operate an adult care home which is in effect on the effective date of this act and which is issued to more than three different persons, or the renewal of any such license,  unless subsequent to the effective date of this act three or fewer persons operate the adult care home or the license to operate the  adult care home is denied or revoked.

(b) This section shall be part of and supplemental to the adult care home licensure act.

History: L. 1983, ch. 141, § 1; April 21.



39-927 Application for license; contents; application for license to operate new intermediate nursing care home for people with intellectual disability; limitations.

39-927. Application for license; contents; application for license to operate new intermediate nursing care home for people with intellectual disability; limitations. An application for a license to operate an adult care home shall be made in writing to the licensing agency upon forms provided by it and shall be in such form and shall contain such information as the licensing agency shall require, which may include affirmative evidence of the applicant's ability to comply with such reasonable standards and rules and regulations as are adopted under the provisions of this act. The application shall be signed by the person or persons seeking to operate an adult care home, as specified by the licensing agency, or by a duly authorized agent of any person so specified. Any nonprofit corporation operating a nursing facility for people with intellectual disability which, on the effective date of this act, includes more than one residential building located on one site or on contiguous sites may apply for a license to operate a new nursing facility for people with intellectual disability which includes more than one residential building located on one site or on contiguous sites and may apply for one license for each residential building located on the new site, except that total resident population at any such location shall not exceed 75 residents.

History: L. 1961, ch. 231, § 5; L. 1972, ch. 171, § 4; L. 1976, ch. 280, § 21; L. 1982, ch. 189, § 2; L. 1985, ch. 150, § 1; L. 1992, ch. 322, § 9; L. 2012, ch. 91, § 18; July 1.



39-928 Issuance of license, when; inspections and investigations; reports; time license effective; nontransferable; display; contents of license.

39-928. Issuance of license, when; inspections and investigations; reports; time license effective; nontransferable; display; contents of license. Upon receipt of an application for license, the licensing agency with the approval of the state fire marshal shall issue a license if the applicant is fit and qualified and if the adult care home facilities meet the requirements established under this law. The licensing agency, the state fire marshal, and the county, city-county or multicounty health departments or their designated representatives shall make such inspections and investigations as are necessary to determine the conditions existing in each case and a written report of such inspections and investigations and the recommendations of the state fire marshal and the county, city-county or multicounty health department or their authorized agents shall be filed with the licensing agency. The licensing agency and the state fire marshal may designate and use county, city-county or multicounty health departments and local fire and safety authorities as their agents in making such inspections and investigations as are deemed necessary or advisable. Such local authorities are hereby authorized, empowered and directed to perform such duties as are designated. A copy of any inspection reports required by this section shall be furnished to the applicant.

A license, unless sooner suspended or revoked, shall remain in effect upon filing by the licensee, and approval by the licensing agency and the state fire marshal or their duly authorized agents, of an annual report upon such uniform dates and containing such information in such form as the licensing agency prescribes and payment of an annual fee. Each license shall be issued only for the premises and persons named in the application and shall not be transferable or assignable. It shall be posted in a conspicuous place in the adult care home. If the annual report is not so filed and annual fee is not paid, such license is automatically canceled. Any license granted under the provisions of this act shall state the type of facility for which license is granted, number of residents for which granted, the person or persons to whom granted, the date and such additional information and special limitations as are deemed advisable by the licensing agency.

History: L. 1961, ch. 231, § 6; L. 1972, ch. 171, § 5; L. 1980, ch. 182, § 11; L. 1989, ch. 126, § 1; July 1.



39-929 Provisional license, approval; terms; extension.

39-929. Provisional license, approval; terms; extension. A provisional license may be issued to any adult care home, the facilities of which are temporarily unable to conform to all the standards, requirements, rules and regulations established under the provisions of this act: Provided, however, That the issuance of such provisional license shall be approved by the state fire marshal. A provisional license may be issued to provide time to make necessary corrections for not more than six (6) months. One additional successive six-month provisional license may be granted at the discretion of the licensing agency. A change of ownership during the provisional licensing period will not extend the time for the requirements to be met that were the basis for the provisional license nor entitle the new owner to an additional provisional license.

History: L. 1961, ch. 231, § 7; L. 1972, ch. 171, § 6; July 1.



39-930 License fee; disposition.

39-930. License fee; disposition. (a) The fee for license to operate an adult care home shall be a base amount plus an additional amount for each bed of such home which shall be paid to the secretary for aging and disability services before the license is issued. The fee shall be fixed by rules and regulations of the secretary for aging and disability services. The amount received for the license fee shall be deposited in the state treasury in accordance with K.S.A. 75-4215, and amendments thereto, and shall be credited to the state licensure fee fund, which is hereby created in the state treasury and which shall be administered by the Kansas department for aging and disability services.

(b) If the evaluation and inspection was made by a county, city-county or multicounty health department at the direction of the secretary for aging and disability services and the papers required are completed and filed with the secretary, then the amount equal to 40% of the fee collected shall be paid to such county, city-county or multicounty health department. If a facility has a change of administrator after the commencement of the licensing period, the fee shall be $15 and shall be deposited in the state treasury and credited to the state licensure fee fund.

(c) All expenditures from the state licensure fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for aging and disability services or by the secretary's designee.

History: L. 1961, ch. 231, § 8; L. 1972, ch. 171, § 7; L. 1975, ch. 462, § 43; L. 1980, ch. 182, § 12; L. 1982, ch. 189, § 3; L. 1983, ch. 286, § 1; L. 1988, ch. 145, § 1; L. 2003, ch. 149, § 6; L. 2007, ch. 138, § 1; L. 2014, ch. 115, § 128; July 1.



39-931 Denial, suspension or revocation of license; emergency orders; settlement agreements; certain licensure limitations.

39-931. Denial, suspension or revocation of license; emergency orders; settlement agreements; certain licensure limitations. (a) Whenever the licensing agency finds a substantial failure to comply with the requirements, standards or rules and regulations established under this act or that a receiver has been appointed under K.S.A. 39-958, and amendments thereto, it shall make an order denying, suspending or revoking the license after notice and a hearing in accordance with the provisions of the Kansas administrative procedure act, K.S.A. 77-501 et seq., and amendments thereto. Any applicant or licensee who is aggrieved by the order may appeal such order in accordance with the provisions of the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto.

(b) Except as provided in subsection (c), whenever the licensing agency denies, suspends or revokes a license under this section, the applicant or licensee shall not be eligible to apply for a new license or reinstatement of a license for a period of two years from the date of denial, suspension or revocation.

(c) (1) Any applicant or licensee issued an emergency order by the licensing agency denying, suspending or revoking a license under this section may apply for a new license or reinstatement of a license at any time upon submission of a written waiver of any right conferred upon such applicant or licensee under the Kansas administrative procedure act, K.S.A. 77-501 et seq., and amendments thereto, and the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto, to the licensing agency in a settlement agreement or other manner as approved by the licensing agency.

(2) Any licensee issued a notice of intent to take disciplinary action by the licensing agency under this section may enter into a settlement agreement or other manner as approved by the licensing agency, with the licensing agency, at any time upon submission of a written waiver of any right conferred upon such licensee under the Kansas administrative procedure act, K.S.A. 77-501 et seq., and amendments thereto, and the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto.

(d) No person shall operate an intermediate care facility for people with intellectual disability of five beds or less, as defined by subsection (a)(4) of K.S.A. 39-923, and amendments thereto, within this state unless such person:

(A) Is issued a license by the licensing agency on or before January 1, 2012; or

(B) participated in the medicaid program as an intermediate care facility for people with intellectual disability of five beds or less, on or before January 1, 2012.

History: L. 1961, ch. 231, § 9; L. 1975, ch. 462, § 44; L. 1978, ch. 162, § 12; L. 1982, ch. 258, § 1; L. 1983, ch. 147, § 1; L. 1984, ch. 313, § 65; L. 2010, ch. 17, § 60; L. 2012, ch. 113, § 3; July 1.



39-931a Same; grounds; person defined.

39-931a. Same; grounds; person defined. (a) As used in this section, the term "person" means any person who is an applicant for a license to operate an adult care home or who is the licensee of an adult care home and who has any direct or indirect ownership interest of 25% or more in an adult care home or who is the owner, in whole or in part, of any mortgage, deed of trust, note or other obligation secured, in whole or in part, by such facility or any of the property or assets of such facility, or who, if the facility is organized as a corporation, is an officer or director of the corporation, or who, if the facility is organized as a partnership, is a partner.

(b) Pursuant to K.S.A. 39-931, and amendments thereto, the licensing agency may deny a license to any person and may suspend or revoke the license of any person who:

(1) Has willfully or repeatedly violated any provision of law or rules and regulations adopted pursuant to article 9 of chapter 39 of the Kansas Statutes Annotated and amendments thereto;

(2) has had a license to operate an adult care home denied, suspended, revoked or limited, has been censured or has had other disciplinary action taken, or an application for a license denied, by the proper licensing authority of another state, territory, District of Columbia or other country, a certified copy of the record of such action of the other jurisdiction being conclusive evidence thereof;

(3) has failed or refused to comply with the medicaid requirements of title XIX of the social security act, or medicaid regulations under chapter IV of title 42 of the code of federal regulations, a certified copy of the record of such action being conclusive evidence thereof;

(4) has failed or refused to comply with the medicare requirements of chapter 7 of title 42 of the United States code, or medicare regulations under chapter IV of title 42 of the code of federal regulations, a certified copy of the record of such action being conclusive evidence thereof;

(5) has been convicted of a felony;

(6) has failed to assure that nutrition, medication and treatment of residents, including the use of restraints, are in accordance with acceptable medical practices;

(7) has aided, abetted, sanctioned or condoned any violation of law or rules and regulations adopted pursuant to article 9 of chapter 39 of the Kansas Statutes Annotated; or

(8) has willfully admitted a person to a nursing facility in violation of K.S.A. 39-968, and amendments thereto.

History: L. 1978, ch. 161, § 9; L. 1992, ch. 322, § 3; L. 1994, ch. 147, § 2; L. 2012, ch. 113, § 4; July 1.



39-932 Adoption and enforcement of rules, regulations and standards.

39-932. Adoption and enforcement of rules, regulations and standards.    The licensing agency shall adopt, amend, promulgate and enforce such rules, regulations and standards as may be deemed practicable, reasonable and necessary with respect to all adult care homes, to be licensed hereunder and as may be designed to further the accomplishment of the purpose of this law in promoting safe, proper and adequate treatment and care of individuals in adult care homes in the interest of public health, safety and welfare. Such rules and regulations may prescribe minimum standards and requirements relating to the location, building, construction, size, equipment and facilities of adult care homes, the number and kind of residents allowed, the types of care offered, the records to be kept, the kind and frequency of reports and inventories to be made, and may generally establish such requirements as may be deemed necessary to protect the health, safety, hygiene, welfare and comfort of the residents.

Adult care homes which are in operation at the time of promulgation of any applicable rules and regulations or minimum standards under this act shall be given a reasonable time, under the particular circumstances not to exceed twelve (12) months from the date of such promulgation, within which to comply with such rules and regulations and minimum standards. The licensing agency may further establish by regulation a system whereby it may, on the basis of the investigations and evaluations herein provided for, uniformly rate adult care homes in terms of the quality and quantity of services and facilities provided.

History: L. 1961, ch. 231, § 10; 1972, ch. 171, § 8; July 1.



39-932a Adult care homes in less than an entire building.

39-932a. Adult care homes in less than an entire building. The licensing agency shall provide by rules and regulations for the licensing of adult care homes in any one or more complete floors of a building, or any one or more complete wings of a building, or any one or more complete wings and one or more complete floors of a building, in addition to licensing of adult care homes in entire buildings. In the case of adult care homes in less than an entire building, the licensing agency shall prescribe acceptable use and occupancy of the balance of such building, and shall prohibit those uses and occupancies which are deemed to be contrary to the public interest.

History: L. 1967, ch. 246, § 2; April 21.



39-933 Inspections and investigations; regulations for changes in facilities.

39-933. Inspections and investigations; regulations for changes in facilities. The licensing agency shall make or cause to be made by the county, city-county or multicounty health departments such inspections and investigations as it deems necessary. The licensing agency may prescribe by regulation that any licensee or applicant desiring to make specified types of alterations or additions to its facilities or to construct new facilities shall submit plans and specifications therefor, before commencing such alterations, additions or new construction, to the licensing agency for preliminary inspection and approval or recommendations with respect to compliance with the regulations and standards herein authorized. Necessary conferences and consultations may be provided.

History: L. 1961, ch. 231, § 11; L. 1980, ch. 182, § 13; July 1.



39-934 Certain information confidential.

39-934. Certain information confidential. Information received by the licensing agency through filed reports, inspections, or as otherwise authorized under this law, shall not be disclosed publicly in such manner as to identify individuals.

History: L. 1961, ch. 231, § 12; L. 1972, ch. 171, § 9; L. 1975, ch. 238, § 1; July 1.



39-935 Inspections; reporting; access to premises; exit interviews; unannounced inspections; inspection reports, posting and access; risk management program, when required; admissibility of reports.

39-935. Inspections; reporting; access to premises; exit interviews; unannounced inspections; inspection reports, posting and access; risk management program, when required; admissibility of reports. (a) Inspections shall be made and reported in writing by the authorized agents and representatives of the licensing agency and state fire marshal, and of the county, city-county and multicounty health departments as often and in the manner and form prescribed by the rules and regulations promulgated under the provisions of this act. Access shall be given to the premises of any adult care home at any time upon presenting adequate identification to carry out the requirements of this section and the provisions and purposes of this act, and failure to provide such access shall constitute grounds for denial or revocation of license. A copy of any inspection reports required by this section shall be furnished to the applicant, except that a copy of the preliminary inspection report signed jointly by a representative of the adult care home and the inspector shall be left with the applicant when an inspection under this section is completed. This preliminary inspection report shall constitute the final record of deficiencies assessed against the adult care home during the inspection, all deficiencies shall be specifically listed and no additional deficiencies based upon the data developed at that time shall be assessed at a later time. An exit interview shall be conducted in conjunction with the joint signing of the preliminary inspection report.

(b) The authorized agents and representatives of the licensing agency shall conduct at least one unannounced inspection of each adult care home within 15 months of any previous inspection for the purpose of determining whether the adult care home is complying with applicable statutes and rules and regulations relating to the health and safety of the residents of the adult care home. The statewide average interval between inspections shall not exceed 12 months.

(c) Every adult care home shall post in a conspicuous place a notice indicating that the most recent inspection report and related documents may be examined in the office of the administrator of the adult care home. Upon request, every adult care home shall provide to any person a copy of the most recent inspection report and related documents, provided the person requesting such report agrees to pay a reasonable charge to cover copying costs.

(d) Each nursing facility that provides skilled nursing care, nursing facility for mental health that provides skilled nursing care or assisted living facility may establish and maintain a risk management program which shall consist of: (1) A system for investigation and analysis of the frequency and causes of reportable incidents within the facility; (2) measures to minimize the occurrence of reportable incidents and the resulting injuries within the facility; and (3) a reporting system based upon the duty of all health care providers staffing the facility and all agents and employees of the facility directly involved in the delivery of health care services to report reportable incidents to the chief of the medical staff, chief administrative officer or risk manager of the facility. Any reports and records reviewed, obtained or prepared by the Kansas department for aging and disability services in connection with any reportable incidents referred for investigation under such risk management program, including any reports and records reflecting the results of an inspection or survey under this chapter or in accordance with the regulations, guidelines and procedures issued by the United States secretary of health and human services under Titles XVIII and XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. § 301, as amended, shall not be admissible in any civil action under the laws of the state of Kansas unless the court determines on the record, following a hearing outside the presence of the jury, that the proffered evidence excerpted from any report, record, inspection or survey is relevant and substantially related to the plaintiff's allegations and otherwise admissible under the rules of evidence set forth in article 4, chapter 60 of the Kansas Statutes Annotated, and amendments thereto. This subsection shall not be construed to limit or impair a person's or entity's discovery of or access to any such report, record, inspection or survey under state or federal law; limit or impair the authority of the Kansas department for aging and disability services to investigate complaints or reportable incidents under state or federal law; or diminish or expand the department on aging's* discovery of or access to quality assessment and assurance committee records under state or federal law.

History: L. 1961, ch. 231, § 13; L. 1972, ch. 171, § 10; L. 1977, ch. 152, § 1; L. 1978, ch. 162, § 13; L. 1980, ch. 182, § 14; L. 1989, ch. 126, § 2; L. 2005, ch. 127, § 1; L. 2014, ch. 115, § 129; July 1.

* Reference should be to the Kansas department for aging and disability services.



39-936 Statement on admission; qualified personnel; education and training of unlicensed personnel; examination and fees; state registry established; refresher course required; supplier of medication; limitations on involuntary transfer or discharge of resident; effect of reliance upon spiritual means or prayer for healing by resident.

39-936. Statement on admission; qualified personnel; education and training of unlicensed personnel; examination and fees; state registry established; refresher course required; supplier of medication; limitations on involuntary transfer or discharge of resident; effect of reliance upon spiritual means or prayer for healing by resident. (a) The presence of each resident in an adult care home shall be covered by a statement provided at the time of admission, or prior thereto, setting forth the general responsibilities and services and daily or monthly charges for such responsibilities and services. Each resident shall be provided with a copy of such statement, with a copy going to any individual responsible for payment of such services and the adult care home shall keep a copy of such statement in the resident's file. No such statement shall be construed to relieve any adult care home of any requirement or obligation imposed upon it by law or by any requirement, standard or rule and regulation adopted pursuant thereto.

(b) A qualified person or persons shall be in attendance at all times upon residents receiving accommodation, board, care, training or treatment in adult care homes. The licensing agency may establish necessary standards and rules and regulations prescribing the number, qualifications, training, standards of conduct and integrity for such qualified person or persons attendant upon the residents.

(c) (1) The licensing agency shall require unlicensed employees of an adult care home, except an adult care home licensed for the provision of services to people with intellectual disability which has been granted an exception by the secretary for aging and disability services upon a finding by the licensing agency that an appropriate training program for unlicensed employees is in place for such adult care home, employed on and after the effective date of this act who provide direct, individual care to residents and who do not administer medications to residents and who have not completed a course of education and training relating to resident care and treatment approved by the secretary for aging and disability services or are not participating in such a course on the effective date of this act to complete successfully 40 hours of training in basic resident care skills. Any unlicensed person who has not completed 40 hours of training relating to resident care and treatment approved by the secretary for aging and disability services shall not provide direct, individual care to residents. The 40 hours of training shall be supervised by a registered professional nurse and the content and administration thereof shall comply with rules and regulations adopted by the secretary for aging and disability services. The 40 hours of training may be prepared and administered by an adult care home or by any other qualified person and may be conducted on the premises of the adult care home. The 40 hours of training required in this section shall be a part of any course of education and training required by the secretary for aging and disability services under subsection (c)(2). Training for paid nutrition assistants shall consist of at least eight hours of instruction, at a minimum, which meets the requirements of 42 C.F.R. § 483.160.

(2) The licensing agency may require unlicensed employees of an adult care home, except an adult care home licensed for the provision of services to people with intellectual disability which has been granted an exception by the secretary for aging and disability services upon a finding by the licensing agency that an appropriate training program for unlicensed employees is in place for such adult care home, who provide direct, individual care to residents and who do not administer medications to residents and who do not meet the definition of paid nutrition assistant under paragraph (a)(27) of K.S.A. 39-923, and amendments thereto, after 90 days of employment to successfully complete an approved course of instruction and an examination relating to resident care and treatment as a condition to continued employment by an adult care home. A course of instruction may be prepared and administered by any adult care home or by any other qualified person. A course of instruction prepared and administered by an adult care home may be conducted on the premises of the adult care home which prepared and which will administer the course of instruction. The licensing agency shall not require unlicensed employees of an adult care home who provide direct, individual care to residents and who do not administer medications to residents to enroll in any particular approved course of instruction as a condition to the taking of an examination, but the secretary for aging and disability services shall prepare guidelines for the preparation and administration of courses of instruction and shall approve or disapprove courses of instruction. Unlicensed employees of adult care homes who provide direct, individual care to residents and who do not administer medications to residents may enroll in any approved course of instruction and upon completion of the approved course of instruction shall be eligible to take an examination. The examination shall be prescribed by the secretary for aging and disability services, shall be reasonably related to the duties performed by unlicensed employees of adult care homes who provide direct, individual care to residents and who do not administer medications to residents and shall be the same examination given by the secretary for aging and disability services to all unlicensed employees of adult care homes who provide direct, individual care to residents and who do not administer medications.

(3) The secretary for aging and disability services shall fix, charge and collect a fee to cover all or any part of the costs of the licensing agency under this subsection (c). The fee shall be fixed by rules and regulations of the secretary for aging and disability services. The fee shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(4) The secretary for aging and disability services shall establish a state registry containing information about unlicensed employees of adult care homes who provide direct, individual care to residents and who do not administer medications in compliance with the requirements pursuant to PL 100-203, Subtitle C, as amended November 5, 1990.

(5) No adult care home shall use an individual as an unlicensed employee of the adult care home who provides direct, individual care to residents and who does not administer medications unless the facility has inquired of the state registry as to information contained in the registry concerning the individual.

(6) Beginning July 1, 1993, the adult care home must require any unlicensed employee of the adult care home who provides direct, individual care to residents and who does not administer medications and who since passing the examination required under paragraph (2) of this subsection has had a continuous period of 24 consecutive months during none of which the unlicensed employee provided direct, individual care to residents to complete an approved refresher course. The secretary for aging and disability services shall prepare guidelines for the preparation and administration of refresher courses and shall approve or disapprove courses.

(d) Any person who has been employed as an unlicensed employee of an adult care home in another state may be so employed in this state without an examination if the secretary for aging and disability services determines that such other state requires training or examination, or both, for such employees at least equal to that required by this state.

(e) All medical care and treatment shall be given under the direction of a physician authorized to practice under the laws of this state and shall be provided promptly as needed.

(f) No adult care home shall require as a condition of admission to or as a condition to continued residence in the adult care home that a person change from a supplier of medication needs of their choice to a supplier of medication selected by the adult care home. Nothing in this subsection (f) shall be construed to abrogate or affect any agreements entered into prior to the effective date of this act between the adult care home and any person seeking admission to or resident of the adult care home.

(g) Except in emergencies as defined by rules and regulations of the licensing agency and except as otherwise authorized under federal law, no resident may be transferred from or discharged from an adult care home involuntarily unless the resident or legal guardian of the resident has been notified in writing at least 30 days in advance of a transfer or discharge of the resident.

(h) No resident who relies in good faith upon spiritual means or prayer for healing shall, if such resident objects thereto, be required to undergo medical care or treatment.

History: L. 1961, ch. 231, § 14; L. 1972, ch. 171, § 11; L. 1977, ch. 152, § 2; L. 1978, ch. 162, § 14; L. 1979, ch. 131, § 1; L. 1983, ch. 148, § 1; L. 1983, ch. 286, § 10; L. 1989, ch. 126, § 3; L. 1992, ch. 250, § 1; L. 1994, ch. 3, § 1; L. 2001, ch. 5, § 111; L. 2003, ch. 149, § 7; L. 2004, ch. 146, § 4; L. 2012, ch. 91, § 19; L. 2014, ch. 115, § 130; July 1.



39-937 Compliance with other laws and regulations.

39-937. Compliance with other laws and regulations. All pertinent laws of this state and lawfully adopted ordinances and rules and regulations shall be strictly complied with in the operation of any adult care home in this state.

History: L. 1961, ch. 231, § 15; L. 1972, ch. 171, § 12; July 1.



39-938 Compliance with requirements and rules and regulations; exceptions.

39-938. Compliance with requirements and rules and regulations; exceptions. Adult care homes shall comply with all the lawfully established requirements and rules and regulations of the secretary for aging and disability services and the state fire marshal, and any other agency of government so far as pertinent and applicable to adult care homes, their buildings, operators, staffs, facilities, maintenance, operation, conduct, and the care and treatment of residents. The administrative rules and regulations of the state board of cosmetology and of the Kansas board of barbering shall not apply to adult care homes.

History: L. 1961, ch. 231, § 16; L. 1972, ch. 171, § 13; L. 1975, ch. 462, § 45; L. 1990, ch. 225, § 23; L. 2003, ch. 149, § 8; L. 2014, ch. 115, § 131; July 1.



39-939 Unlawful acts.

39-939. Unlawful acts. It shall be unlawful in any adult care home to house, care for or permit: (a) Any resident to stay in any unapproved room, area, or detached building.

(b) Abuse, neglect, or cruel treatment of any resident.

(c) The admission to resident status of any person who is known to suffer from any disease or condition for which the home is not authorized to provide care under the provisions of this act or the terms and conditions of its license.

History: L. 1961, ch. 231, § 17; L. 1972, ch. 171, § 14; July 1.



39-940 Forms for application, reports, records and inspections; records open to inspection; unlawful acts.

39-940. Forms for application, reports, records and inspections; records open to inspection; unlawful acts. (a) The secretary for aging and disability services may prescribe and supply necessary forms for applications, reports, records and inspections for adult care homes. All prescribed records shall be open to inspection by the designated agents of the agencies administering this act.

(b) It shall be unlawful to:

(1) Make false entries in such records;

(2) omit any information required or make any false report concerning any adult care home; or

(3) file or cause to be filed such false or incomplete records or reports with the Kansas department for aging and disability services or with any agency administering this act, knowing that such records or reports are false or incomplete.

History: L. 1961, ch. 231, § 18; L. 1972, ch. 171, § 15; L. 1975, ch. 462, § 46; L. 1981, ch. 187, § 1; L. 2003, ch. 149, § 9; L. 2014, ch. 115, § 132; July 1.



39-941 Adult care homes; license and regulation; certain organizations exempt.

39-941. Adult care homes; license and regulation; certain organizations exempt. Nothing in this act shall be construed to apply to any licensed general hospital or any nursing care facility operated by and in conjunction with a licensed hospital, or to an adult care home operated by a bona fide nonprofit religious order exclusively for the care of members of such order, and no rules, regulations, or standards shall be made or established under this act for any adult care home, conducted in accordance with the practice and principles of the body known as the Church of Christ Scientist, except as to the construction, sanitary and safe conditions of the premises, cleanliness of operation, and its physical equipment.  Any organization exempted by this provision may apply for and receive a license, provided it meets the requirements of this act.

History: L. 1961, ch. 231, § 19; L. 1972, ch. 171, § 16; L. 1977, ch. 153, § 1; May 13.



39-942 License in effect on effective date of act continued in effect; exceptions.

39-942. License in effect on effective date of act continued in effect; exceptions. All licenses, issued under the provisions of chapter 39, article 9, of the Kansas Statutes Annotated, for adult care homes or homes for the aged in force upon the taking effect of this act shall continue in force until the date of expiration unless sooner suspended or revoked as provided in this act: Provided, That all persons with such licenses in force upon the effective date of this act shall be permitted no less than four (4) months from their effective date to comply with the rules, regulations and standards promulgated under the authority of this act wherein those rules, regulations and standards differ in any substantial respect from those in force and effect immediately prior to the effective date hereof under the provisions of chapter 39, article 9 of the Kansas Statutes Annotated.

History: L. 1961, ch. 231, § 20; L. 1972, ch. 171, § 17; July 1.



39-943 Penalties.

39-943. Penalties. Any person operating an adult care home in this state without a license under this law shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than $100, or by imprisonment in the county jail for a period of not more than six months, or by both such fine and imprisonment. Any person who shall violate any other provision of this act or the requirements of any rules and regulations promulgated hereunder shall be guilty of a misdemeanor and shall upon conviction thereof be punished by a fine of not more than $100, or by imprisonment in the county jail for a period of not more than six months, or by both such fine and imprisonment.

History: L. 1961, ch. 231, § 21; L. 1972, ch. 171, § 18; L. 1982, ch. 189, § 4; Jan. 1, 1983.



39-944 Injunctions and other process.

39-944. Injunctions and other process. Notwithstanding the existence or pursuit of any other remedy, the secretary for aging and disability services, as the licensing agency, in the manner provided by the Kansas judicial review act, may maintain an action in the name of the state of Kansas for injunction or other process against any person or agency to restrain or prevent the operation of an adult care home without a license under this act.

History: L. 1961, ch. 231, § 22; L. 1972, ch. 171, § 19; L. 1975, ch. 462, § 47; L. 1982, ch. 189, § 5; L. 1984, ch. 313, § 66; L. 2003, ch. 149, § 10; L. 2010, ch. 17, § 61; L. 2014, ch. 115, § 133; July 1.



39-945 Correction orders; issuance; contents.

39-945. Correction orders; issuance; contents. A correction order may be issued by the secretary for aging and disability services or the secretary's designee to a person licensed to operate an adult care home whenever the state fire marshal or the marshal's representative or a duly authorized representative of the secretary for aging and disability services inspects or investigates an adult care home and determines that the adult care home is not in compliance with the provisions of article 9 of chapter 39 of the Kansas Statutes Annotated or rules and regulations promulgated thereunder which individually or jointly affects significantly and adversely the health, safety, nutrition or sanitation of the adult care home residents. The correction order shall be served upon the licensee either personally or by certified mail, return receipt requested. The correction order shall be in writing, shall state the specific deficiency, cite the specific statutory provision or rule and regulation alleged to have been violated, and shall specify the time allowed for correction.

History: L. 1978, ch. 161, § 1; L. 1980, ch. 127, § 1; L. 1988, ch. 146, § 1; L. 2003, ch. 149, § 11; L. 2014, ch. 115, § 134; July 1.



39-946 Civil penalty; issuance; notice of assessment; factors in determining amount of civil penalty; enforcement.

39-946. Civil penalty; issuance; notice of assessment; factors in determining amount of civil penalty; enforcement. (a) If upon reinspection by the state fire marshal or the marshal's representative or a duly authorized representative of the secretary for aging and disability services, which reinspection shall be conducted within 14 days from the day the correction order is served upon the licensee, it is found that the licensee of the adult care home which was issued a correction order has not corrected the deficiency or deficiencies specified in the order, the secretary for aging and disability services may assess a civil penalty in an amount not to exceed $500 per day per deficiency against the licensee of an adult care home for each day subsequent to the day following the time allowed for correction of the deficiency as specified in the correction order that the adult care home has not corrected the deficiency or deficiencies listed in the correction order, but the maximum assessment shall not exceed $2,500. A written notice of assessment shall be served upon the licensee of an adult care home either personally or by certified mail, return receipt requested.

(b) Before the assessment of a civil penalty, the secretary for aging and disability services shall consider the following factors in determining the amount of the civil penalty to be assessed: (1) The severity of the violation; (2) the good faith effort exercised by the adult care home to correct the violation; and (3) the history of compliance of the ownership of the adult care home with the rules and regulations. If the secretary for aging and disability services finds that some or all deficiencies cited in the correction order have also been cited against the adult care home as a result of any inspection or investigation which occurred within 18 months prior to the inspection or investigation which resulted in such correction order, the secretary for aging and disability services may double the civil penalty assessed against the licensee of the adult care home, the maximum not to exceed $5,000.

(c) All civil penalties assessed shall be due and payable within 10 days after written notice of assessment is served on the licensee, unless a longer period of time is granted by the secretary. If a civil penalty is not paid within the applicable time period, the secretary for aging and disability services may file a certified copy of the notice of assessment with the clerk of the district court in the county where the adult care home is located. The notice of assessment shall be enforced in the same manner as a judgment of the district court.

History: L. 1978, ch. 161, § 2; L. 1980, ch. 127, § 2; L. 1988, ch. 146, § 2; L. 2003, ch. 149, § 12; L. 2014, ch. 115, § 135; July 1.



39-947 Appeals to secretary; hearing; disposition of civil penalties.

39-947. Appeals to secretary; hearing; disposition of civil penalties. Any licensee against whom a civil penalty has been assessed under K.S.A. 39-946, and amendments thereto, may appeal such assessment within 10 days after receiving a written notice of assessment by filing with the secretary for aging and disability services written notice of appeal specifying why such civil penalty should not be assessed. Such appeal shall not operate to stay the payment of the civil penalty. Upon receipt of the notice of appeal, the secretary for aging and disability services shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act. If the secretary for aging and disability services sustains the appeal, any civil penalties collected shall be refunded forthwith to the appellant licensee with interest at the rate established by K.S.A. 16-204, and amendments thereto, from the date of payment of the civil penalties to the secretary for aging and disability services. If the secretary for aging and disability services denies the appeal and no appeal from the secretary is taken to the district court in accordance with the provisions of the Kansas judicial review act, the secretary for aging and disability services shall dispose of any civil penalties collected as provided in K.S.A. 39-949, and amendments thereto.

History: L. 1978, ch. 161, § 3; L. 1980, ch. 127, § 3; L. 1984, ch. 313, § 67; L. 2003, ch. 149, § 13; L. 2010, ch. 17, § 62; L. 2014, ch. 115, § 136; July 1.



39-947a Informal dispute resolution; written request; procedure.

39-947a. Informal dispute resolution; written request; procedure. (a) Upon receipt of a statement of deficiencies, an adult care home administrator may within 10 calendar days after receipt of a statement make a written request to the secretary for aging and disability services for informal dispute resolution by an independent review panel. The administrator may make one request for informal dispute resolution per inspection to dispute any deficiencies with which such administrator disagrees. The informal dispute resolution may be based upon the statement of deficiencies and any other materials submitted; however, the department shall provide the administrator with a face to face informal dispute resolution meeting upon request by the administrator.

(b) A written request for informal dispute resolution shall:

(1) State the specific deficiencies being disputed;

(2) provide a detailed explanation of the basis for the dispute; and

(3) include any supporting documentation, including any information that was not available at the time of the inspection.

(c) Upon receipt of the written request provided for in subsection (a), the secretary for aging and disability services shall appoint a panel of three persons to compose the independent review panel. One member shall be an employee from the Kansas department for aging and disability services adult care home survey unit, provided that the individual did not participate in the survey in dispute. Two members shall be appointed from outside of the survey unit and may be employees of the Kansas department for aging and disability services, or a health care professional or consumer not employed by the Kansas department for aging and disability services.

(d) A request for informal dispute resolution shall not delay the timely correction of any deficiency. A facility may not seek a delay of any enforcement action against it on the grounds that the informal dispute resolution has not been completed before the effective date of the enforcement action. Any decision or proposed resolution of the independent review panel shall be advisory to the secretary of aging.*

(e) Costs of the panel including traveling expenses and other expenses of the review shall be paid by the Kansas department for aging and disability services.

(f) The secretary for aging and disability services shall by rules and regulations implement the provisions of this section.

(g) This act shall be a part of and supplemental to the adult care home licensure act.

History: L. 2004, ch. 162, § 1; L. 2014, ch. 115, § 137; July 1.

* Reference should be to the secretary for aging and disability services.



39-948 Appeals to district court; disposition of civil penalties.

39-948. Appeals to district court; disposition of civil penalties. (a) A licensee may appeal to the district court from a decision of the secretary for aging and disability services under K.S.A. 39-947, and amendments thereto. The appeal shall be tried in accordance with the provisions of the Kansas judicial review act.

(b) An appeal to the district court or to an appellate court shall not stay the payment of the civil penalty. If the court sustains the appeal, the secretary for aging and disability services shall refund forthwith the payment of any civil penalties to the licensee with interest at the rate established by K.S.A. 16-204, and amendments thereto, from the date of payment of the civil penalties to the secretary. If the court denies the appeal, the secretary for aging and disability services shall dispose of any civil penalties collected as provided in K.S.A. 39-949, and amendments thereto.

History: L. 1978, ch. 161, § 4; L. 1980, ch. 127, § 4; L. 1984, ch. 313, § 68; L. 2003, ch. 149, § 14; L. 2010, ch. 17, § 63; L. 2014, ch. 115, § 138; July 1.



39-949 Disposition of moneys.

39-949. Disposition of moneys. All civil penalties collected pursuant to the provisions of this act shall be deposited in the state general fund.

History: L. 1978, ch. 161, § 5; July 1.



39-950 Rules and regulations.

39-950. Rules and regulations. The secretary for aging and disability services may adopt rules and regulations necessary to carry out the provisions of this act.

History: L. 1978, ch. 161, § 6; L. 2003, ch. 149, § 15; L. 2014, ch. 115, § 139; July 1.



39-951 Authority granted under act additional and not limiting.

39-951. Authority granted under act additional and not limiting. The authority granted to the secretary for aging and disability services under this act is in addition to other statutory authority the secretary for aging and disability services has to require the licensing and operation of adult care homes and is not to be construed to limit any of the powers and duties of the secretary for aging and disability services under article 9 of chapter 39 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1978, ch. 161, § 7; L. 2003, ch. 149, § 16; L. 2014, ch. 115, § 140; July 1.



39-952 Correction order not issued, when.

39-952. Correction order not issued, when. The secretary for aging and disability services or the secretary's designee shall not issue a correction order to a person licensed to operate an adult care home because of a violation of a provision of article 9 of chapter 39 of the Kansas Statutes Annotated, and amendments thereto, or a rule and regulation adopted thereunder which was caused by any person licensed by the state board of healing arts to practice a branch of the healing arts if such person licensed by the state board of healing arts is not an owner, operator or employee of the adult care home and if the person licensed to operate the adult care home shows that such person has exercised reasonable diligence in notifying the person licensed by the state board of healing arts to practice a branch of the healing arts of such person's duty to the residents of the adult care home.

History: L. 1978, ch. 161, § 8; L. 1999, ch. 87, § 1; L. 2003, ch. 149, § 17; L. 2014, ch. 115, § 141; July 1.



39-953 Citation of act.

39-953. Citation of act. K.S.A. 39-923 to 39-944, inclusive, and acts amendatory thereof or supplemental thereto, and K.S.A. 39-931a and 39-945 to 39-952, inclusive, and acts amendatory thereof or supplemental thereto, shall be known and may be cited as the adult care home licensure act.

History: L. 1978, ch. 161, § 10; July 1.



39-953a Order prohibiting new admissions to adult care home; when issued; proceedings; remedy not limiting.

39-953a. Order prohibiting new admissions to adult care home; when issued; proceedings; remedy not limiting.  (a) At any time the secretary for aging and disability services initiates any action concerning an adult care home in which it is alleged that there has been a substantial failure to comply with the requirements, standards or rules and regulations established under the adult care home licensure act, that conditions exist in the adult care home which are life threatening or endangering to the residents of the adult care home, that the adult care home is insolvent, or that the adult care home has deficiencies which significantly and adversely affect the health, safety, nutrition or sanitation of the adult care home residents, the secretary for aging and disability services may issue an order, pursuant to the emergency proceedings provided for under the Kansas administrative procedure act, prohibiting any new admissions into the adult care home until further determination by the secretary for aging and disability services. This remedy granted to the secretary for aging and disability services is in addition to any other statutory authority the secretary for aging and disability services has relating to the licensure and operation of adult care homes and is not be construed to limit any of the powers and duties of the secretary for aging and disability services under the adult care home licensure act.

(b) This section shall be part of and supplemental to the adult care home licensure act.

History: L. 1988, ch. 146, § 3; L. 2003, ch. 149, § 18; L. 2014, ch. 115, § 142; July 1.



39-953b Annual report of violations resulting in issuance of correction orders and civil penalties.

39-953b. Annual report of violations resulting in issuance of correction orders and civil penalties. (a) The secretary shall issue annually to each adult care home a report summarizing by category of licensure, violation and frequency of occurrence those violations which have resulted in the issuance of correction orders and civil penalties within the preceding twelve-month period.

(b) This section shall be part of and supplemental to the adult care home licensure act.

History: L. 1988, ch. 146, § 4; July 1.



39-954 Application for receiver; order appointing; qualifications of persons designated and method of selection, rules and regulations.

39-954. Application for receiver; order appointing; qualifications of persons designated and method of selection, rules and regulations. (a) The secretary for aging and disability services, the owner of an adult care home, or the person licensed to operate an adult care home may file an application with the district court for an order appointing the secretary for aging and disability services or the designee of the secretary as receiver to operate an adult care home whenever: (1) Conditions exist in the adult care home that are life threatening or endangering to the residents of the adult care home; (2) the adult care home is insolvent; or (3) the secretary for aging and disability services has issued an order revoking the license of the adult care home.

(b) The secretary for aging and disability services may adopt rules and regulations setting forth the necessary qualifications of persons to be designated receivers and a method for selecting designees.

History: L. 1978, ch. 162, § 1; L. 1985, ch. 151, § 1; L. 2003, ch. 149, § 19; L. 2014, ch. 115, § 143; July 1.



39-955 Filing application for receivership; contents.

39-955. Filing application for receivership; contents. The application for receivership shall be filed in the district court in the county where the adult care home is located.  The application shall be verified and set forth the specific reasons therefor.

History: L. 1978, ch. 162, § 2; July 1.



39-956 Service of copies of application for receivership; posting in adult care home.

39-956. Service of copies of application for receivership; posting in adult care home. The applicant shall serve those persons set forth in K.S.A. 39-954 with copies of the application.  Service of process shall be as provided for under the code of civil procedure.  The applicant shall also send five (5) copies of the application for receivership to the adult care home.  The adult care home shall post the copies of the application in conspicuous places within the adult care home.

History: L. 1978, ch. 162, § 3; July 1.



39-957 Answer to application for receivership.

39-957. Answer to application for receivership. A party shall file an answer to the application within five (5) days after the service of the application upon such person.

History: L. 1978, ch. 163, § 4; July 1.



39-958 Priority of application for receivership in district court; evidence; appointment of receiver; certain statutes inapplicable to license granted receiver; length of license.

39-958. Priority of application for receivership in district court; evidence; appointment of receiver; certain statutes inapplicable to license granted receiver; length of license. (a) The application for receivership shall be given priority by the district court and shall be heard no later than the seventh day following the filing of the application. A continuance of no more than 10 days may be granted by the district court for good cause. The district court shall give all parties who have filed an answer the opportunity to present evidence pertaining to the application. If the district court finds that the facts warrant the granting of the application, the court shall appoint the secretary for aging and disability services or the designee of the secretary as receiver to operate the home.

(b) Upon the appointment of a receiver under this section, the receiver shall be granted a license by the licensing agency to operate an adult care home as provided under the provisions of article 9 of chapter 39 of the Kansas Statutes Annotated, and amendments thereto. The provisions of article 9 of chapter 39 of the Kansas Statutes Annotated, and amendments thereto, relating to inspection prior to granting a license to operate an adult care home and relating to payment of license fees shall not apply to a license granted to a receiver under this section, and such license shall remain in effect during the existence of the receivership and shall expire on the termination of the receivership. The receiver shall make application for the license on forms provided for this purpose by the licensing agency.

History: L. 1978, ch. 162, § 5; L. 2003, ch. 149, § 20; L. 2014, ch. 115, § 144; July 1.



39-959 Powers and duties of receiver.

39-959. Powers and duties of receiver. A receiver appointed in accordance with the provisions of this act shall have the following powers and duties:

(a) Conduct the day to day business operations of the adult care home;

(b) reimburse the owner or licensee, as appropriate, a fair monthly rental for the adult care home, taking into account all relevant factors, including the condition of such adult care home and set-offs arising from improvements made by the receiver;

(c) give fair compensation to the owner or licensee, as appropriate, for all property taken or used during the course of the receivership if such person has not previously received compensation for the property being taken or used;

(d) correct or eliminate any deficiency in the adult care home that concerns the health, safety, nutrition, or sanitation of the residents of the adult care home and is life threatening or endangering;

(e) enter into contracts as necessary to carry out his or her duties as receiver and incur expenses for individual items of repairs, improvements or supplies without the procurement of competitive bids, if otherwise required by law, where the total amount of such individual item does not exceed five hundred dollars ($500);

(f) collect incoming payments from all sources and apply them to the costs incurred in the performance of his or her functions as receiver including the compensation of the receiver, if any;

(g) honor all existing leases, mortgages, chattel mortgages and security interests;

(h) operate the adult care home so as to provide safe and adequate health care for the residents of the adult care home;

(i) provide for the orderly transfer of all residents in the adult care home to other adult care homes or make other provisions for their continued safety and health care, as necessary;

(j) other powers and duties as authorized or imposed by the district court.

History: L. 1978, ch. 162, § 6; July 1.



39-960 Expenditures from moneys appropriated for purposes of act; when authorized; repayment.

39-960. Expenditures from moneys appropriated for purposes of act; when authorized; repayment. The secretary for aging and disability services, upon request of a receiver, may authorize expenditures from moneys appropriated for purposes set forth in this act if incoming payments from the operation of the adult care home are less than the cost incurred by the receiver in the performance of the receiver's functions as receiver or for purposes of initial operating expenses of the receivership. Any payments made by the secretary for aging and disability services pursuant to this section shall be owed by the owner or licensee and repaid to the secretary for aging and disability services when the receivership is terminated pursuant to K.S.A. 39-963, and amendments thereto, and until repaid shall constitute a lien against all non-exempt personal and real property of the owner or licensee.

History: L. 1978, ch. 162, § 7; L. 1984, ch. 158, § 1; L. 2014, ch. 115, § 145; July 1.



39-961 Kansas department for aging and disability services to assist receiver; expenses of department; repayment.

39-961. Kansas department for aging and disability services to assist receiver; expenses of department; repayment. (a) The personnel and facilities of the Kansas department for aging and disability services shall be available to the receiver for the purposes of carrying out the receiver's duties as receiver as authorized by the secretary for aging and disability services.

(b) The Kansas department for aging and disability services shall itemize and keep a ledger showing costs of personnel and other expenses establishing the receivership and assisting the receiver and such amount shall be owed by the owner or licensee to the Kansas department for aging and disability services. Such department shall submit a bill for such expenses to the receiver for inclusion in the receiver's final accounting. Any amount so billed and until repaid shall constitute a lien against all nonexempt personal and real property of the owner or licensee.

History: L. 1978, ch. 162, § 8; L. 1984, ch. 158, § 2; L. 2003, ch. 149, § 21; L. 2014, ch. 115, § 146; July 1.



39-962 Supervision of district court; final accounting; removal.

39-962. Supervision of district court; final accounting; removal. The receiver shall be subject to the supervision of the district court.  The receiver shall file a final accounting with the district court upon the termination of the receivership.  The receiver shall be subject to removal by the district court for good cause.

History: L. 1978, ch. 162, § 9; July 1.



39-963 Termination of receivership; circumstances; accounting and disposition of money; court orders for recovery of certain expenses and costs.

39-963. Termination of receivership; circumstances; accounting and disposition of money; court orders for recovery of certain expenses and costs. (a) The court shall terminate the receivership only under any of the following circumstances:

(1) Twenty-four months after the date on which the receivership was ordered;

(2) a new license, other than the license granted to the receiver under K.S.A. 39-958, and amendments thereto, has been granted to operate the adult care home; or

(3) at such time as all of the residents in the adult care home have been provided alternative modes of health care, either in another adult care home or otherwise.

(b) (1) At the time of termination of the receivership, the receiver shall render a full and complete accounting to the district court and shall make disposition of surplus money at the direction of the district court.

(2) The court may make such additional orders as are appropriate to recover the expenses and costs to the Kansas department for aging and disability services and the secretary for children and families incurred pursuant to K.S.A. 39-960 or 39-961, and amendments thereto.

History: L. 1978, ch. 162, § 10; L. 1984, ch. 158, § 3; L. 2003, ch. 149, § 22; L. 2014, ch. 115, § 147; July 1.



39-964 Procedures for and review and enforcement of administrative actions.

39-964. Procedures for and review and enforcement of administrative actions. (a) The provisions of the Kansas administrative procedure act and the Kansas judicial review act shall govern all administrative proceedings conducted pursuant to K.S.A. 39-945 through 39-963, and amendments thereto, except to the extent that the provisions of the above-named acts would conflict with the procedures set forth in the above-mentioned statutes.

(b) This section shall be a part of and supplemental to article 9 of chapter 39 of the Kansas Statutes Annotated.

History: L. 1984, ch. 313, § 69; L. 2010, ch. 17, § 64; July 1.



39-965 Penalties for violations posing serious physical harm to resident.

39-965. Penalties for violations posing serious physical harm to resident. (a) If the secretary for aging and disability services determines that an adult care home is in violation of or has violated any requirements, standards or rules and regulations established under the adult care home licensure act which violation can reasonably be determined to have resulted in, caused or posed serious physical harm to a resident, the secretary for aging and disability services in accordance with proceedings under the Kansas administrative procedure act, may assess a civil penalty against the licensee of such adult care home in an amount of not to exceed $1,000 per day per violation for each day the secretary finds that the adult care home was not in compliance with such requirements, standards or rules and regulations but the maximum assessment shall not exceed $10,000.

(b) All civil penalties assessed shall be due and payable in accordance with subsection (c) of K.S.A. 39-946 and K.S.A. 39-947, and amendments thereto.

(c) The secretary for aging and disability services may adopt rules and regulations which shall include due process procedures for the issuance of civil penalties relating to nursing facilities.

(d) The authority to assess civil penalties granted to the secretary for aging and disability services under this section is in addition to any other statutory authority of the secretary relating to the licensure and operation of adult care homes and is not to be construed to limit any of the powers and duties of the secretary for aging and disability services under the adult care home licensure act.

(e) This section shall be part of and supplemental to the adult care home licensure act.

History: L. 1992, ch. 322, § 1; L. 2003, ch. 149, § 23; L. 2014, ch. 115, § 148; July 1.



39-967 Skilled nursing home or intermediate nursing care home means nursing facility.

39-967. Skilled nursing home or intermediate nursing care home means nursing facility. Wherever the terms "skilled nursing home" or "intermediate nursing care home", or words of like effect, are referred to or designated by a statute or rule and regulation, such reference or designation shall be deemed to mean "nursing facility."

History: L. 1992, ch. 322, § 13; June 4.



39-968 Client assessment, referral and evaluation program; definitions; implementation; data entry form; requirements; duties of secretary for aging and disability services; long-term care resource information; rules and regulations; voluntary oversight council; annual report.

39-968. Client assessment, referral and evaluation program; definitions; implementation; data entry form; requirements; duties of secretary for aging and disability services; long-term care resource information; rules and regulations; voluntary oversight council; annual report. (a) To achieve a quality of life for Kansans with long-term care needs in an environment of choice that maximizes independent living capabilities and recognizes diversity, this act establishes a program which is intended to encourage a wide array of quality, cost-effective and affordable long-term care choices. This program shall be known as client assessment, referral and evaluation (CARE). The purposes of CARE is for data collection and individual assessment and referral to community-based services and appropriate placement in long-term care facilities.

(b) As used in this section:

(1) "Assessment services" means evaluation of an individual's health and functional status to determine the need for long-term care services and to identify appropriate service options which meet these needs utilizing the client assessment, referral and evaluation (CARE) form.

(2) "Health care data governing board" means the board abolished by K.S.A. 65-6803, and amendments thereto.

(3) "Medical care facility" shall have the meaning ascribed to such term under K.S.A. 65-425, and amendments thereto.

(4) "Nursing facility" shall have the meaning ascribed to such term under K.S.A. 39-923, and amendments thereto.

(5) "Secretary" means the secretary for aging and disability services.

(c) There is hereby established the client assessment, referral and evaluation (CARE) program. The CARE program shall be administered by the secretary for aging and disability services and shall be implemented on a phased-in basis in accordance with the provisions of this section.

(d)  All rules and regulations adopted by the health care data governing board relating to client assessment, referral and evaluation (CARE) data entry form shall be deemed to be the rules and regulations of the department of health and environment until revised, revoked or nullified pursuant to law. The purpose of this form is for data collection and referral services. Such form shall be concise and questions shall be limited to those necessary to carry out the stated purposes. The client assessment, referral and evaluation (CARE) data entry form shall include, but not be limited to, the preadmission screening and annual resident review (PASARR) questions. Prior to the adoption of the client assessment, referral and evaluation (CARE) data entry form by the health care data governing board, the secretary for aging and disability services shall approve the form. The client assessment, referral and evaluation (CARE) data entry form shall be used by all persons providing assessment services.

(e) (1) Each individual prior to admission to a nursing facility as a resident of the facility shall receive assessment services to be provided by the secretary for aging and disability services, with the assistance of area agencies on aging, except: (A) Such assessment services shall be provided by a medical care facility to a patient of the medical care facility who is considering becoming a resident of a nursing facility upon discharge from the medical care facility; and (B) as authorized by rules and regulations adopted by the secretary for aging and disability services pursuant to subsection (i).

(2) The provisions of this subsection (e) shall not apply to any individual exempted from preadmission screening and annual resident review under 42 code of federal regulations 483.106.

(f) The secretary for aging and disability services shall cooperate with the area agencies on aging providing assessment services under this section.

(g) The secretary for aging and disability services shall assure that each area agency on aging shall compile comprehensive resource information for use by individuals and agencies related to long-term care resources including all area offices of the Kansas department for children and families and local health departments. This information shall include, but not be limited to, resources available to assist persons to choose alternatives to institutional care.

(h) Nursing facilities and medical care facilities shall make available information referenced in subsection (g) to each person seeking admission or upon discharge as appropriate. Any person licensed to practice the healing arts as defined in K.S.A. 65-2802, and amendments thereto, shall make the same resource information available to any person identified as seeking or needing long-term care. Each senior center and each area agency on aging shall make available such information.

(i) The secretary shall adopt rules and regulations to govern such matters as the secretary deems necessary for the administration of this act.

(j) (1) There is hereby established an eleven-member voluntary oversight council which shall meet monthly for the purpose of assisting the secretary for aging and disability services in restructuring the assessment and referral program in a manner consistent with this act and shall meet quarterly thereafter for the purpose of monitoring and advising the secretary regarding the CARE program. The council shall be advisory only, except that the secretary for aging and disability services shall file with the council each six months the secretary's response to council comments or recommendations.

(2) The secretary for aging and disability services shall appoint two representatives of hospitals, two representatives of nursing facilities, two consumers and two representatives of providers of home and community-based services. The secretary of health and environment and the secretary for children and families, or their designees, shall be members of the council in addition to the eight appointed members. The secretary for aging and disability services shall serve as chairperson of the council. The appointive members of the council shall serve at the pleasure of their appointing authority. Members of the voluntary oversight council shall not be paid compensation, subsistence allowances, mileage or other expenses as otherwise may be authorized by law for attending meetings, or subcommittee meetings, of the council.

(k) The secretary for aging and disability services shall report to the governor and to the legislature on or before December 31, 1995, and each year thereafter on or before such date, an analysis of the information collected under this section. In addition, the secretary for aging and disability services shall provide data from the CARE data forms to the department of health and environment. Such data shall be provided in such a manner so as not to identify individuals.

History: L. 1994, ch. 147, § 1; L. 2008, ch. 110, § 3; L. 2012, ch. 102, § 15; L. 2014, ch. 115, § 149; July 1.



39-969 Criminal history record information.

39-969. Criminal history record information. (a) The secretary for aging and disability services shall upon request receive from the Kansas bureau of investigation, without charge, such criminal history record information relating to criminal convictions as necessary for the purpose of determining initial and continuing qualifications of an operator.

(b) This section shall be part of and supplemental to the adult care home licensure act.

History: L. 1995, ch. 143, § 8; L. 2003, ch. 149, § 24; L. 2014, ch. 115, § 150; July 1.



39-970 Operation of adult care home precluded, when; access of secretary of health and environment to certain records; background check of employees, civil liability, fee for information request; provision of criminal history record information by secretary; licensed or registered professional service providers, volunteers and certain employees exempt; certain persons in custody of secretary of corrections exempt; report of convictions and adjudications by the Kansas bureau of investigation.

39-970. Operation of adult care home precluded, when; access of secretary of health and environment to certain records; background check of employees, civil liability, fee for information request; provision of criminal history record information by secretary; licensed or registered professional service providers, volunteers and certain employees exempt; certain persons in custody of secretary of corrections exempt; report of convictions and adjudications by the Kansas bureau of investigation. (a) (1) No person shall knowingly operate an adult care home if, in the adult care home, there works any person who has been convicted of or has been adjudicated a juvenile offender because of having committed an act which if done by an adult would constitute the commission of capital murder, pursuant to K.S.A. 21-3439, prior to its repeal, or K.S.A. 2015 Supp. 21-5401, and amendments thereto, first degree murder, pursuant to K.S.A. 21-3401, prior to its repeal, or K.S.A. 2015 Supp. 21-5402, and amendments thereto, second degree murder, pursuant to K.S.A. 21-3402(a), prior to its repeal, or K.S.A. 2015 Supp. 21-5403(a), and amendments thereto, voluntary manslaughter, pursuant to K.S.A. 21-3403, prior to its repeal, or K.S.A. 2015 Supp. 21-5404, and amendments thereto, assisting suicide, pursuant to K.S.A. 21-3406, prior to its repeal, or K.S.A. 2015 Supp. 21-5407, and amendments thereto, mistreatment of a dependent adult or mistreatment of an elder person, pursuant to K.S.A. 21-3437, prior to its repeal, or K.S.A. 2015 Supp. 21-5417, and amendments thereto, human trafficking, pursuant to K.S.A. 21-3446, prior to its repeal, or K.S.A. 2015 Supp. 21-5426(a), and amendments thereto, aggravated human trafficking, pursuant to K.S.A. 21-3447, prior to its repeal, or K.S.A. 2015 Supp. 21-5426(b), and amendments thereto, rape, pursuant to K.S.A. 21-3502, prior to its repeal, or K.S.A. 2015 Supp. 21-5503, and amendments thereto, indecent liberties with a child, pursuant to K.S.A. 21-3503, prior to its repeal, or K.S.A. 2015 Supp. 21-5506(a), and amendments thereto, aggravated indecent liberties with a child, pursuant to K.S.A. 21-3504, prior to its repeal, or K.S.A. 2015 Supp. 21-5506(b), and amendments thereto, aggravated criminal sodomy, pursuant to K.S.A. 21-3506, prior to its repeal, or K.S.A. 2015 Supp. 21-5504(b), and amendments thereto, indecent solicitation of a child, pursuant to K.S.A. 21-3510, prior to its repeal, or K.S.A. 2015 Supp. 21-5508(a), and amendments thereto, aggravated indecent solicitation of a child, pursuant to K.S.A. 21-3511, prior to its repeal, or K.S.A. 2015 Supp. 21-5508(b), and amendments thereto, sexual exploitation of a child, pursuant to K.S.A. 21-3516, prior to its repeal, or K.S.A. 2015 Supp. 21-5510, and amendments thereto, sexual battery, pursuant to K.S.A. 21-3517, prior to its repeal, or K.S.A. 2015 Supp. 21-5505(a), and amendments thereto, aggravated sexual battery, pursuant to K.S.A. 21-3518, prior to its repeal, or K.S.A. 2015 Supp. 21-5505(b), and amendments thereto, commercial sexual exploitation of a child, pursuant to K.S.A. 2015 Supp. 21-6422, and amendments thereto, an attempt to commit any of the crimes listed in this subsection (a)(1), pursuant to K.S.A. 21-3301, prior to its repeal, or K.S.A. 2015 Supp. 21-5301, and amendments thereto, a conspiracy to commit any of the crimes listed in this subsection (a)(1), pursuant to K.S.A. 21-3302, prior to its repeal, or K.S.A. 2015 Supp. 21-5302, and amendments thereto, or criminal solicitation of any of the crimes listed in this subsection (a)(1), pursuant to K.S.A. 21-3303, prior to its repeal, or K.S.A. 2015 Supp. 21-5303, and amendments thereto, or similar statutes of other states or the federal government. The provisions of subsection (a)(2)(C) shall not apply to any person who is employed by an adult care home on July 1, 2010, and while continuously employed by the same adult care home.

(2) A person operating an adult care home may employ an applicant who has been convicted of any of the following if five or more years have elapsed since the applicant satisfied the sentence imposed or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence; or if five or more years have elapsed since the applicant has been finally discharged from the custody of the commissioner of juvenile justice or from probation or has been adjudicated a juvenile offender, whichever time is longer: A felony conviction for a crime which is described in: (A) Article 34 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 54 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6104, 21-6325, 21-6326 or 21-6418, and amendments thereto, except those crimes listed in subsection (a)(1); (B) articles 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6419 through 21-6421, and amendments thereto, except those crimes listed in subsection (a)(1) and K.S.A. 21-3605, prior to its repeal, or K.S.A. 2015 Supp. 21-5606, and amendments thereto; (C) K.S.A. 21-3701, prior to its repeal, or K.S.A. 2015 Supp. 21-5801, and amendments thereto; (D) an attempt to commit any of the crimes listed in this subsection (a)(2), pursuant to K.S.A. 21-3301, prior to its repeal, or K.S.A. 2015 Supp. 21-5301, and amendments thereto; (E) a conspiracy to commit any of the crimes listed in subsection (a)(2), pursuant to K.S.A. 21-3302, prior to its repeal, or K.S.A. 2015 Supp. 21-5302, and amendments thereto; (F) criminal solicitation of any of the crimes listed in subsection (a)(2), pursuant to K.S.A. 21-3303, prior to its repeal, or K.S.A. 2015 Supp. 21-5303, and amendments thereto; or (G) similar statutes of other states or the federal government.

(b) No person shall operate an adult care home if such person has been found to be in need of a guardian or conservator, or both as provided in K.S.A. 59-3050 through 59-3095, and amendments thereto. The provisions of this subsection shall not apply to a minor found to be in need of a guardian or conservator for reasons other than impairment.

(c) The secretary for aging and disability services shall have access to any criminal history record information in the possession of the Kansas bureau of investigation regarding any criminal history information, convictions under K.S.A. 21-3437, 21-3517 and 21-3701, prior to their repeal, or K.S.A. 2015 Supp. 21-5417, 21-5505(a) and 21-5801, and amendments thereto, adjudications of a juvenile offender which if committed by an adult would have been a felony conviction, and adjudications of a juvenile offender for an offense described in K.S.A. 21-3437, 21-3517 and 21-3701, prior to their repeal, or K.S.A. 2015 Supp. 21-5417, 21-5505(a) and 21-5801, and amendments thereto, concerning persons working in an adult care home. The secretary shall have access to these records for the purpose of determining whether or not the adult care home meets the requirements of this section. The Kansas bureau of investigation may charge to the Kansas department for aging and disability services a reasonable fee for providing criminal history record information under this subsection.

(d) For the purpose of complying with this section, the operator of an adult care home shall request from the Kansas department for aging and disability services information regarding any criminal history information, convictions under K.S.A. 21-3437, 21-3517 and 21-3701, prior to their repeal, or K.S.A. 2015 Supp. 21-5417, 21-5505(a) and 21-5801, and amendments thereto, adjudications of a juvenile offender which if committed by an adult would have been a felony conviction, and adjudications of a juvenile offender for an offense described in K.S.A. 21-3437, 21-3517 and 21-3701, prior to their repeal, or K.S.A. 2015 Supp. 21-5417, 21-5505(a) and 21-5801, and amendments thereto, and which relates to a person who works in the adult care home, or is being considered for employment by the adult care home, for the purpose of determining whether such person is subject to the provision of this section. For the purpose of complying with this section, the operator of an adult care home shall receive from any employment agency which provides employees to work in the adult care home written certification that such employees are not prohibited from working in the adult care home under this section. For the purpose of complying with this section, information relating to convictions and adjudications by the federal government or to convictions and adjudications in states other than Kansas shall not be required until such time as the secretary for aging and disability services determines the search for such information could reasonably be performed and the information obtained within a two-week period. For the purpose of complying with this section, a person who operates an adult care home may hire an applicant for employment on a conditional basis pending the results from the Kansas department for aging and disability services of a request for information under this subsection. No adult care home, the operator or employees of an adult care home or an employment agency, or the operator or employees of an employment agency, shall be liable for civil damages resulting from any decision to employ, to refuse to employ or to discharge from employment any person based on such adult care home's compliance with the provisions of this section if such adult care home or employment agency acts in good faith to comply with this section.

(e) The secretary for aging and disability services shall charge each person requesting information under this section a fee equal to cost, not to exceed $10, for each name about which an information request has been submitted to the department under this section.

(f) (1) The secretary for aging and disability services shall provide each operator requesting information under this section with the criminal history record information concerning any criminal history information and convictions under K.S.A. 21-3437, 21-3517 and 21-3701, prior to their repeal, or K.S.A. 2015 Supp. 21-5417, 21-5505(a) and 21-5801, and amendments thereto, in writing and within three working days of receipt of such information from the Kansas bureau of investigation. The criminal history record information shall be provided regardless of whether the information discloses that the subject of the request has been convicted of an offense enumerated in subsection (a).

(2) When an offense enumerated in subsection (a) exists in the criminal history record information, and when further confirmation regarding criminal history record information is required from the appropriate court of jurisdiction or Kansas department of corrections, the secretary shall notify each operator that requests information under this section in writing and within three working days of receipt from the Kansas bureau of investigation that further confirmation is required. The secretary shall provide to the operator requesting information under this section information in writing and within three working days of receipt of such information from the appropriate court of jurisdiction or Kansas department of corrections regarding confirmation regarding the criminal history record information.

(3) Whenever the criminal history record information reveals that the subject of the request has no criminal history on record, the secretary shall provide notice to each operator requesting information under this section, in writing and within three working days after receipt of such information from the Kansas bureau of investigation.

(4) The secretary for aging and disability services shall not provide each operator requesting information under this section with the juvenile criminal history record information which relates to a person subject to a background check as is provided by K.S.A. 2015 Supp. 38-2326, and amendments thereto, except for adjudications of a juvenile offender for an offense described in K.S.A. 21-3701, prior to its repeal, or K.S.A. 2015 Supp. 21-5801, and amendments thereto. The secretary shall notify the operator that requested the information, in writing and within three working days of receipt of such information from the Kansas bureau of investigation, whether juvenile criminal history record information received pursuant to this section reveals that the operator would or would not be prohibited by this section from employing the subject of the request for information and whether such information contains adjudications of a juvenile offender for an offense described in K.S.A. 21-3701, prior to its repeal, or K.S.A. 2015 Supp. 21-5801, and amendments thereto.

(5) An operator who receives criminal history record information under this subsection shall keep such information confidential, except that the operator may disclose such information to the person who is the subject of the request for information. A violation of this paragraph shall be an unclassified misdemeanor punishable by a fine of $100.

(g) No person who works for an adult care home and who is currently licensed or registered by an agency of this state to provide professional services in the state and who provides such services as part of the work which such person performs for the adult care home shall be subject to the provisions of this section.

(h) A person who volunteers in an adult care home shall not be subject to the provisions of this section because of such volunteer activity.

(i) An operator may request from the Kansas department for aging and disability services criminal history information on persons employed under subsections (g) and (h).

(j) No person who has been employed by the same adult care home since July 1, 1992, shall be subject to the provisions of this section while employed by such adult care home.

(k) The operator of an adult care home shall not be required under this section to conduct a background check on an applicant for employment with the adult care home if the applicant has been the subject of a background check under this act within one year prior to the application for employment with the adult care home. The operator of an adult care home where the applicant was the subject of such background check may release a copy of such background check to the operator of an adult care home where the applicant is currently applying.

(l) No person who is in the custody of the secretary of corrections and who provides services, under direct supervision in nonpatient areas, on the grounds or other areas designated by the superintendent of the Kansas soldiers' home or the Kansas veterans' home shall be subject to the provisions of this section while providing such services.

(m) For purposes of this section, the Kansas bureau of investigation shall report any criminal history information, convictions under K.S.A. 21-3437, 21-3517 and 21-3701, prior to their repeal, or K.S.A. 2015 Supp. 21-5417, 21-5505(a) and 21-5801, and amendments thereto, adjudications of a juvenile offender which if committed by an adult would have been a felony conviction, and adjudications of a juvenile offender for an offense described in K.S.A. 21-3437, 21-3517 and 21-3701, prior to their repeal, or K.S.A. 2015 Supp. 21-5417, 21-5505(a) and 21-5801, and amendments thereto, to the secretary for aging and disability services when a background check is requested.

(n) This section shall be part of and supplemental to the adult care home licensure act.

History: L. 1997, ch. 161, § 1; L. 1998, ch. 144, § 1; L. 2001, ch. 197, § 1; L. 2002, ch. 114, § 55; L. 2003, ch. 98, § 1; L. 2006, ch. 169, § 112; L. 2010, ch. 16, § 1; L. 2011, ch. 30, § 175; L. 2014, ch. 115, § 151; L. 2015, ch. 94, § 16; July 1.



39-971 Quality enhancement wage pass-through program; eligible employees; quarterly wage audits; limitations on use of pass-through moneys; "nursing facilities" defined.

39-971. Quality enhancement wage pass-through program; eligible employees; quarterly wage audits; limitations on use of pass-through moneys; "nursing facilities" defined. (a) Notwithstanding any provision of law to the contrary, and within the limits of appropriations therefor, the secretary of health and environment and the secretary for aging and disability services shall establish a quality enhancement wage pass-through program as part of the state medicaid plan to allow nursing facilities electing to participate in such program a payment option of not to exceed $4 per resident day designed to increase salaries or benefits, or both, for those employees providing direct care and support services to residents of nursing facilities. The categories of employees eligible to receive the wage pass-through are the following: Nurse aides, medication aides, restorative-rehabilitation aides, licensed mental health technicians, plant operating and maintenance personnel, nonsupervisory dietary personnel, laundry personnel, housekeeping personnel and nonsupervisory activity staff. The program shall establish a pass-through wage payment system designed to reimburse facilities during the reimbursement period in which the pass-through wage payment costs are incurred.

(b) Nursing facilities shall have the option to elect to participate in the quality enhancement wage pass-through program. The wage pass-through moneys are to be paid to nursing facilities outside of cost center limits or occupancy penalties as a pass-through labor cost reimbursement. The pass-through cost shall be included in the cost report base.

(c) The quality enhancement wage pass-through program shall require quarterly wage audits for all nursing facilities participating in the program. The quarterly wage audits will require facilities to submit cost information within 45 days of the end of each quarter reporting on the use of the wage pass-through payment under the quality enhancement wage pass-through program. This quarterly wage audit process shall be used to assure that the wage pass-through payment was used to increase salaries and benefits to direct care and other support staff as specified in this subsection or to hire additional staff that fall into the eligible personnel categories specified in this subsection.

(d) No wage pass-through moneys shall be expended to increase management compensation or facility profits. A nursing facility participating in the quality enhancement wage pass-through program which fails to file quarterly enhancement audit reports shall be terminated from the program and shall repay all amounts which the nursing facility has received under the quality enhancement wage pass-through program for that reporting period.

(e) All expenditures for the quality enhancement wage pass-through program shall be made only from moneys specifically appropriated therefor.

(f) As used in this section, "nursing facility" means a nursing facility as defined under K.S.A. 39-923, and amendments thereto, or an intermediate care facility for people with intellectual disability as defined under K.S.A. 39-923, and amendments thereto.

History: L. 1999, ch. 101, § 1; L. 2012, ch. 91, § 20; L. 2014, ch. 115, § 152; July 1.



39-972 Residents receiving long-term care in medicaid approved institution; personal needs fund; supplemental income.

39-972. Residents receiving long-term care in medicaid approved institution; personal needs fund; supplemental income. (a) The head of the designated state medicaid agency shall authorize for each resident and each resident spouse of a nursing facility receiving long-term care in a medicaid approved institution to retain a certain amount of money a month in a personal needs fund. Subject to the provisions of this section, such amount shall be prescribed in rules and regulations adopted by the head of the designated state medicaid agency, except that the amount shall not be less than $50 on and after July 1, 2006 through June 30, 2007, and on and after July 1, 2007, not less than $60.

(b) The head of the designated state medicaid agency shall authorize for persons receiving long-term care in a medicaid approved institution who also receive supplemental security income payments of a certain amount of money per month to supplement such income. Subject to the provisions of this section, such amount shall be prescribed in rules and regulations adopted by the head of the designated state medicaid agency, except that the amount shall not be less than $30.

(c) On or before July 1, 2007, and each year thereafter, the director of the budget shall certify to the head of the designated state medicaid agency the annual average increase in the chained consumer price index for all urban consumers for the preceding calendar year published by the United States department of labor and the head of the designated state medicaid agency may make adjustments for cost of living increases in the amount of moneys that can be retained in the personal needs funds pursuant to subsections (a) and (b) in an amount not to exceed such increase.

History: L. 2006, ch. 208, § 10; July 1.



39-973 Operator registration act.

39-973. Operator registration act. K.S.A. 2015 Supp. 39-973 through 39-980, and amendments thereto, shall be known and may be cited as the operator registration act.

History: L. 2014, ch. 94, § 2; July 1.



39-974 Same; definitions.

39-974. Same; definitions. As used in the operator registration act:

(a) "Operator" means an individual registered pursuant to the operator registration act who may be appointed by a licensee to have authority and responsibility to oversee an adult care home.

(b) "Secretary" means the secretary for aging and disability services.

(c) "Department" means the Kansas department for aging and disability services.

(d) "Adult care home" means an assisted living facility or residential health care facility licensed for less than 61 residents, home plus or adult day care as defined by K.S.A. 39-923, and amendments thereto, or by the rules and regulations of the licensing agency adopted pursuant to such section for which a license is required under article 9 of chapter 39 of the Kansas Statutes Annotated, and amendments thereto.

(e) "Licensee" shall have the meaning ascribed to such term in K.S.A. 39-923, and amendments thereto.

History: L. 2014, ch. 94, § 3; July 1.



39-975 Same; registration of operators; rules and regulations.

39-975. Same; registration of operators; rules and regulations. (a) On and after July 1, 2014, no person shall represent that such person is an operator unless such person is registered under the operator registration act as an operator. A violation of this subsection is a class C misdemeanor.

(b) The secretary shall adopt by rules and regulations a system for registering operators. Such rules and regulations shall include qualifications for registration. Such rules and regulations shall require, at a minimum, that the applicant:

(1) Be at least 21 years of age;

(2) (A) Possess a high school diploma or equivalent, with one year relevant experience as determined by the secretary;

(B) possess an associate's degree in a relevant field as determined by the secretary; or

(C) possess a baccalaureate degree;

(3) has successfully completed a course approved by the secretary on principles of assisted living;

(4) has passed an examination approved by the secretary on principles of assisted living and such other requirements as may be established by the secretary by rules and regulations;

(5) has filed an application; and

(6) has paid the required application fee.

History: L. 2014, ch. 94, § 4; July 1.



39-976 Same; operator registration on adult care home administrator license required.

39-976. Same; operator registration on adult care home administrator license required. On and after July 1, 2014, no adult care home shall be operated unless under the supervision of an operator who holds a valid registration as an operator issued pursuant to the operator registration act or an adult care home administrator who holds a valid license as a licensed adult care home administrator pursuant to K.S.A. 65-3501 et seq., and amendments thereto.

History: L. 2014, ch. 94, § 5; July 1.



39-977 Same; waiver of registration requirements, when.

39-977. Same; waiver of registration requirements, when. (a) Upon application and within two years of July 1, 2014, the secretary may waive the requirements of (b)(2) and (b)(6) of section 4, and amendments thereto, and grant a registration to any applicant so long as the applicant: (1) Has completed the operator course prior to July 1, 2014, that was approved by the secretary; and (2) has passed an examination prior to July 1, 2014, that was approved by the secretary.

(b) A person who has completed the operator course approved by the secretary and has passed an examination that was approved by the secretary prior to July 1, 2014, and does not apply within two years of July 1, 2014, shall be considered to have a registration that has lapsed for failure to renew.

History: L. 2014, ch. 94, § 6; July 1.



39-978 Same; registration renewal.

39-978. Same; registration renewal. (a) Every individual who holds a valid registration as an operator shall apply to the department for renewal of such registration in accordance with rules and regulations adopted by the secretary.

(b) Upon making an application for a renewal of registration, such individual shall pay a renewal fee to be fixed by rules and regulations and shall submit evidence satisfactory to the secretary that during the period immediately preceding application for renewal the applicant has completed continuing education requirements as provided by the rules and regulations. Any individual who submits an application for a renewal of registration within 30 days after the date of expiration shall also pay a late renewal fee fixed by rules and regulations. Any individual who submits an application for a renewal of registration after the 30-day period following the date of expiration shall be considered as having a registration that has lapsed for failure to renew and shall be reissued a registration only after the individual has been reinstated under subsection (d).

(c) The department shall issue a registration to an operator upon receipt of an application for renewal of registration, the renewal fee and the evidence required for approval.

(d) An operator who allows their registration to lapse by failing to renew may be reinstated upon payment of the renewal fee, the reinstatement fee and submission of evidence demonstrating satisfactory completion of any applicable program or a course of study established by the secretary for reinstatement of persons whose registrations have lapsed for failure to renew. The secretary shall adopt rules and regulations establishing appropriate requirements for reinstatement of persons whose registrations have lapsed for failure to renew.

(e) The expiration date of registrations issued or renewed shall be established by rules and regulations of the secretary. Subject to the provisions of this subsection, each registration shall be renewable on a biennial basis upon the filing of a renewal application prior to the expiration of an existing registration and upon payment of the renewal fee established pursuant to rules and regulations. To provide for a system of biennial renewal of registrations, the secretary may provide by rules and regulations that registrations issued or renewed for the first time after July 1, 2014, may expire less than two years from the date of issuance or renewal. In each case in which a registration is issued or renewed for a period of time less than two years, the secretary shall prorate to the nearest whole month the registration or renewal fee established pursuant to rules and regulations. No proration shall be made under this subsection on delinquent registration renewals.

History: L. 2014, ch. 94, § 7; July 1.



39-979 Same; fees.

39-979. Same; fees. All fees under the operator registration act shall be established by rules and regulations of the secretary. The amounts received for such fees shall be deposited in the state treasury in accordance with K.S.A. 75-4215, and amendments thereto, and shall be credited to the state licensure fee fund administered by the department pursuant to K.S.A. 39-930, and amendments thereto.

History: L. 2014, ch. 94, § 8; July 1.



39-980 Same; suspension, denial of, revocation of or refusal to renew registration; hearing; powers of secretary.

39-980. Same; suspension, denial of, revocation of or refusal to renew registration; hearing; powers of secretary. (a) The secretary may deny, refuse to renew, suspend or revoke a registration where the operator or applicant:

(1) Has obtained, or attempted to obtain, a registration by means of fraud, misrepresentation or concealment of material facts;

(2) has a finding of abuse, neglect or exploitation against a resident of an adult care home as defined in K.S.A. 39-1401, and amendments thereto;

(3) has been convicted of a crime found by the secretary to have direct bearing on whether the registrant or applicant can be entrusted to serve the public in the position of an operator;

(4) has violated a lawful order or rule or regulation of the secretary;

(5) had disciplinary action taken against such operator on a professional or occupational healthcare credential issued by this state or by another jurisdiction; or

(6) has violated any provisions of the operator registration act.

(b) Such denial, refusal to renew, suspension or revocation of a registration may be ordered by the secretary after notice and hearing on the matter in accordance with the provisions of the Kansas administrative procedure act.

(c) A person whose registration has been revoked may apply to the secretary for reinstatement. The secretary shall have discretion to accept or reject an application for reinstatement and may hold a hearing to consider such reinstatement. An applicant for reinstatement shall submit an application for reinstatement and a reinstatement fee established by the secretary and fulfill the requirements under subsection (d) of K.S.A. 2015 Supp. 39-978, and amendments thereto.

History: L. 2014, ch. 94, § 9; July 1.






Article 10 DAY CARE PROGRAMS FOR CHILDREN WITH INTELLECTUAL OR OTHER DISABILITIES

39-1001 Purpose of act.

39-1001. Purpose of act. The purpose of this act shall be to aid in development, maintenance, improvement or expansion of day care programs for children with intellectual or other disabilities in this state.

History: L. 1965, ch. 291, § 1; L. 2012, ch. 91, § 21; July 1.



39-1002 Secretary for children and families designated as official to accept and disburse funds.

39-1002. Secretary for children and families designated as official to accept and disburse funds. The secretary for children and families hereinafter referred to as the secretary is hereby designated as the official of this state authorized to accept and disburse funds made available to the secretary for grants-in-aid to eligible local community organizations for day care programs for children with intellectual or other disabilities. The secretary is authorized to accept any moneys made available to the state by the federal government or any agency thereof and to accept and account for state appropriations, gifts and donations from any other sources.

History: L. 1965, ch. 291, § 2; L. 2012, ch. 91, § 22; L. 2014, ch. 115, § 153; July 1.



39-1003 Secretary not to exercise authority until funds available and standards satisfied; assumption of obligations by local authorities.

39-1003. Secretary not to exercise authority until funds available and standards satisfied; assumption of obligations by local authorities. The secretary shall make no commitment or enter into any agreement pursuant to exercising authority under this act until the secretary determines that sufficient funds are available to meet the state's share of the costs.  The secretary shall not enter into any such agreement until the secretary determines that standards approved by the secretary have been satisfied. The secretary shall also receive assurance that the local organizations applying for aid have sufficient funds available to meet any obligations assumed under the agreement.

History: L. 1965, ch. 291, § 3; L. 1984, ch. 293, § 3; July 1.



39-1005 Purpose of grants-in-aid.

39-1005. Purpose of grants-in-aid. The purpose of grants-in-aid shall be: (a) To encourage the development of local community initiative in broadening the scope of noninstitutional care and training programs for people with intellectual or other disabilities; (b) to maintain minimum standards for the operations of such programs; (c) to review the experience of individual programs as they develop; and (d) to foster the progress of day care programs to successively higher levels of quality and service. Grants-in-aid under the provisions of this act shall only supplement local funds, shall not exceed one-half of the cost of operating expenses of day care centers for children with intellectual or other disabilities and shall not be used for the purchase or construction of buildings.

History: L. 1965, ch. 291, § 5; L. 2012, ch. 91, § 23; July 1.



39-1006 Day care programs defined.

39-1006. Day care programs defined. Day care programs shall be those which provide day service for development in self-help, social, recreational, and work skills for people with intellectual and other disabilities, giving priority to providing services for young people with severe intellectual and other disabilities.

History: L. 1965, ch. 291, § 6; L. 2012, ch. 91, § 24; July 1.



39-1007 Eligible community organizations.

39-1007. Eligible community organizations. Eligible local community organizations shall be organizations which are nonprofit charitable agencies operating day care programs under public or private auspices, excluding public schools, and serving people with intellectual or other disabilities without regard to race, religion, or color, or national origin. Such organizations shall be licensed in accordance with the provisions of article 5 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1965, ch. 291, § 7; L. 2012, ch. 91, § 25; July 1.



39-1008 Grants-in-aid; approval or rejection; effect.

39-1008. Grants-in-aid; approval or rejection; effect. All applications for grants-in-aid shall be submitted to the secretary for his approval or rejection. If approved, the secretary shall be authorized to enter into agreements and expend funds for grants-in-aid as hereinbefore provided.

History: L. 1965, ch. 291, § 8; June 30.






Article 11 PHYSICALLY DISABLED PERSONS

39-1101 Rights of persons with disabilities.

39-1101. Rights of persons with disabilities. It is hereby declared to be the policy of this state to encourage and enable the blind, the visually disabled and persons who are otherwise disabled to participate fully in the social and economic life of the state and to engage in remunerative employment. Such persons shall have the same right as the able-bodied to the full and free use of the streets, highways, sidewalks, walkways, public buildings, public facilities and other public places; and such persons are entitled to full and equal accommodations, advantages, facilities and privileges of: (a) All common carriers, airplanes, motor vehicles, railroad trains, motor buses, street cars, boats or any other public conveyances or modes of transportation; (b) hotels, lodging places and places of public accommodation, amusement or resort, including food service establishments and establishments for sale of food; and (c) other places to which the general public is invited, subject only to the conditions and limitations established by law and applicable alike to all persons.

History: L. 1969, ch. 54, § 1; L. 1984, ch. 159, § 1; L. 2003, ch. 64, § 2; July 1.



39-1102 Same; use of guide dog by legally blind person.

39-1102. Same; use of guide dog by legally blind person. Every legally blind person shall have the right to be accompanied by a guide dog, specially selected, trained and tested for the purpose, in or upon any of the places listed in K.S.A. 39-1101, and amendments thereto, in the acquisition and use of rental, residential housing and in the purchase and use of residential housing without being required to pay an extra charge for the guide dog, except that such person shall be liable for any damage done to the premises or facilities by such dog.

History: L. 1969, ch. 54, § 2; L. 1987, ch. 155, § 1; L. 2003, ch. 64, § 3; July 1.



39-1103 Same; unlawful to interfere with rights.

39-1103. Same; unlawful to interfere with rights. Any person, firm, corporation, or the agent of any person, firm or corporation, who denies or interferes with the exercise of the rights recognized in K.S.A. 39-1101, 39-1102, 39-1107, 39-1108 or 39-1109, and amendments thereto, is guilty of a misdemeanor.

History: L. 1969, ch. 54, § 3; L. 1989, ch. 127, § 2; L. 1992, ch. 205, § 13; L. 2003, ch. 64, § 4; July 1.



39-1104 Same; safety day; proclamation; contents.

39-1104. Same; safety day; proclamation; contents. Each year, the governor shall take suitable public notice of October 15 as white cane safety day. He shall issue a proclamation in which:

(a) He comments upon the significance of the white cane;

(b) he calls upon the citizens of the state to observe the provisions of the white cane law and to take precautions necessary to the safety of the disabled;

(c) he reminds the citizens of the state of the policies with respect to the disabled herein declared, and urges the citizens to cooperate in giving effect to them;

(d) he emphasizes the need of the citizens to be aware of the presence of disabled persons in the community and to keep safe and functional for the disabled the streets, highways, sidewalks, walkways, public buildings, public facilities, other public places, places of public accommodation, amusement and resort and other places to which the public is invited, and to offer assistance to disabled persons upon appropriate occasions.

History: L. 1969, ch. 54, § 5; July 1.



39-1105 Same; employment.

39-1105. Same; employment. It is the policy of this state that the blind, the visually handicapped and persons who are otherwise physically disabled shall be employed in the service of the state, political subdivisions of the state, the public schools and in all other employment supported in whole or in part by public funds, on the same terms and conditions as the able-bodied, unless it is shown that the particular disability prevents the performance of the work involved.

History: L. 1969, ch. 54, § 6; July 1.



39-1106 Same; name and citation of act.

39-1106. Same; name and citation of act. This act shall be known and may be cited as the Kansas white cane law.

History: L. 1969, ch. 54, § 7; July 1.



39-1107 Same; use of hearing assistance dog by person with hearing impairment.

39-1107. Same; use of hearing assistance dog by person with hearing impairment. Every hearing impaired person has the right to be accompanied by a hearing assistance dog, specially selected, trained and tested for the purpose of hearing assistance, in or upon any of the places listed in K.S.A. 39-1101, and amendments thereto, in the acquisition and use of rental, residential housing and in the purchase and use of residential housing without being required to pay an extra charge for the hearing assistance dog. The hearing impaired person shall be liable for any damage done to the premises or facilities by such dog.

History: L. 1982, ch. 184, § 1; L. 2003, ch. 64, § 5; July 1.



39-1108 Same; use of service dog by person with disability.

39-1108. Same; use of service dog by person with disability. Every person with a disability shall have the right to be accompanied by a service dog, specially selected, trained and tested for the purpose which shall include, but not be limited to, pulling a wheelchair, opening doors and picking up objects, in or upon any of the places listed in K.S.A. 39-1101, and amendments thereto, in the acquisition and use of rental, residential housing and in the purchase and use of residential housing without being required to pay an extra charge for the service dog. Such person shall be liable for any damage done to the premises by such dog.

History: L. 1989, ch. 127, § 1; L. 1992, ch. 205, § 14; L. 2003, ch. 64, § 6; July 1.



39-1109 Use of assistance dog while training.

39-1109. Use of assistance dog while training. Any professional trainer, from a recognized training center, of an assistance dog, while engaged in the training of such dog, shall have the right to be accompanied by such dog in or upon any of the places listed in K.S.A. 39-1101, and amendments thereto, without being required to pay an extra charge for such dog. Such trainer shall be liable for any damage done to the premises of facilities by such dog.

History: L. 1992, ch. 205, § 12; L. 2003, ch. 64, § 7; July 1.



39-1110 Use of professional therapy dog while training.

39-1110. Use of professional therapy dog while training. Any qualified handler of a professional therapy dog when accompanied by such dog and when using any conveyance of public transportation available to all members of the general public, and when renting and using accommodations in motels, hotels and other temporary lodging places shall have the right to be accompanied by such dog in such places. Any owner or employee of a business or retail establishment to which the public is invited, including establishments which serve or sell food, shall admit a professional therapy dog, accompanied by its qualified handler, to the business. The qualified handler shall be liable for any damage done by the dog to any such conveyance or facility.

History: L. 2003, ch. 64, § 8; July 1.



39-1111 Procedure for verification of person's right to be accompanied by assistance dog or professional therapy dog.

39-1111. Procedure for verification of person's right to be accompanied by assistance dog or professional therapy dog. (a) If a question arises as to whether an assistance dog qualifies under this act to accompany a person with a disability in or upon any place set forth in K.S.A. 39-1101, and amendments thereto, the person with a disability may produce for the employee or person responsible for such place an identification card or letter conforming to the requirements of this subsection. Upon production of such identification card or letter, the assistance dog shall be allowed to accompany the person with a disability in or upon such place.

(1) If the assistance dog has been trained by a training facility, school or trainer, the identification card or letter shall be provided by the training facility, school or trainer that trained the dog and shall contain the following information: (A) The legal name of the dog's user; (B) the name, address and telephone number of the facility, school or trainer who trained the dog; (C) whether the dog is designated as a guide, hearing assistance or service dog; and (D) a picture or digital photographic likeness of the dog user and the dog. If a card is used, the picture or digital photographic likeness shall be on the card. If a letter is used, the picture or digital photographic likeness shall either be printed as a part of the letter or be affixed to the letter.

(2) If the assistance dog has been trained by the person using the dog, the identification card or letter shall contain the following information: (A) The legal name of the dog's user; (B) the dog user's address; (C) a statement that the dog has been trained to mitigate the dog user's disability; and (D) a picture or digital photographic likeness of the dog user and the dog. If a card is used, the picture or digital photographic likeness shall be on the card. If a letter is used, the picture or digital photographic likeness shall either be printed as a part of the letter or be affixed to the letter.

(b) If a question arises as to whether a dog handler is qualified, or whether the dog accompanying the handler is qualified as a professional therapy dog, to enter in or upon the places set forth in K.S.A. 2015 Supp. 39-1110, and amendments thereto, an employee or person responsible for such places may request, and the qualified handler shall produce, an identification card or letter, provided by the training facility, school or trainer who trained the dog. Such card or letter shall contain the following information: (1) The legal name of the qualified dog handler; (2) the name, address and telephone number of the facility, school or trainer who trained the dog; (3) information documenting that the dog is trained to provide therapeutic supports; and (4) a picture or digital photographic likeness of the qualified handler and the dog. If a card is used, the picture or digital photographic likeness shall be on the card. If a letter is used, the picture or digital photographic likeness shall either be printed as a part of the letter or be affixed to the letter.

(c) If a question arises as to whether an individual accompanied by a dog is a professional trainer, from a recognized training center, of an assistance dog, in order to enter in or upon a place set forth in K.S.A. 39-1101, and amendments thereto, an employee or person responsible for such place may request, and the trainer shall produce, an identification card provided by the recognized training center containing the following information: (1) The legal name of the trainer; (2) the name of the training center; (3) the address and telephone number of the training center; (4) the types of functions for which dogs are trained by the center; and (5) a picture or digital photographic likeness of the trainer.

(d) An identification card or letter produced for inspection pursuant to this section shall be promptly returned to the person with a disability, the qualified handler or the professional trainer after inspection.

History: L. 2003, ch. 64, § 9; July 1.



39-1112 Unlawful misrepresentations.

39-1112. Unlawful misrepresentations. It is a class A nonperson misdemeanor for any person to:

(a) Represent that such person has the right to be accompanied by an assistance dog in or upon any place listed in K.S.A. 39-1101, and amendments thereto, or that such person has a right to be accompanied by a professional therapy dog in or upon any place listed in K.S.A. 2015 Supp. 39-1110, and amendments thereto, unless such person has the right to be accompanied in or upon such place by such dog pursuant to this act; or

(b) represent that such person has a disability for the purpose of acquiring an assistance dog unless such person has such disability.

History: L. 2003, ch. 64, § 10; July 1.



39-1113 Assistance dogs and professional therapy dogs; definitions.

39-1113. Assistance dogs and professional therapy dogs; definitions. As used in this act and in K.S.A. 39-1101 through 39-1109, and amendments thereto:

(a) "Assistance dog" means any guide dog, hearing assistance dog or service dog.

(b) "Guide dog" means a dog which has been specially selected, trained and tested for the purpose of guiding a person who is legally blind.

(c) "Hearing assistance dog" means a dog which is specially selected, trained and tested to alert or warn individuals who are deaf or hard of hearing to specific sounds.

(d) "Professional therapy dog" means a dog which is selected, trained and tested to provide specific physical or therapeutic functions, under the direction and control of a qualified handler who works with the dog as a team, and as a part of the handler's occupation or profession. Such dogs, with their handlers, perform such functions in institutional settings, community based group settings, or when providing services to specific persons who have disabilities. "Professional therapy dog" does not include dogs, certified or not, which are used by volunteers for pet visitation therapy.

(e) "Service dog" means a dog which has been specially selected, trained and tested to perform a variety of tasks for persons with disabilities. These tasks include, but are not limited to: Pulling wheelchairs, lending balance support, picking up dropped objects or providing assistance in, or to avoid, a medical crisis, or to otherwise mitigate the effects of a disability.

(f) The presence of a dog for comfort, protection or personal defense does not qualify a dog as being trained to mitigate an individual's disability and therefor does not qualify the dog as an assistance dog covered under the provisions of this act.

History: L. 2003, ch. 64, § 1; July 1.






Article 12 REHABILITATION PROGRAMS FOR ADULTS WITH INTELLECTUAL AND OTHER DISABILITIES

39-1201 Purpose of act.

39-1201. Purpose of act. The purpose of this act will be to aid in development, maintenance, improvement or expansion of rehabilitation facilities and half-way houses serving adults with intellectual and other disabilities in this state.

History: L. 1969, ch. 227, § 1; L. 2012, ch. 91, § 26; July 1.



39-1202 Secretary for aging and disability services designated as official to accept and disburse funds.

39-1202. Secretary for aging and disability services designated as official to accept and disburse funds. The secretary for aging and disability services, hereinafter referred to as the secretary, is hereby designated as the official of this state authorized to accept and disburse funds made available to said secretary for grants in aid to eligible local community organizations for rehabilitation facilities and half-way houses for adults with intellectual and other disabilities. The secretary is authorized to accept any moneys made available to the state by the federal government or any agency thereof, and to accept and account for state appropriations, gifts and donations from any other sources.

History: L. 1969, ch. 227, § 2; L. 2012, ch. 91, § 27; L. 2014, ch. 115, § 154; July 1.



39-1204 Secretary not to exercise authority until funds available and standards satisfied; assumption of obligations by local authorities.

39-1204. Secretary not to exercise authority until funds available and standards satisfied; assumption of obligations by local authorities. The secretary shall make no commitment nor enter into any agreement pursuant to exercising authority under this act until the secretary determines that sufficient funds are available to meet the state's share of the cost.  The secretary shall not enter into any such agreement until the secretary determines that standards approved by the secretary have been satisfied. The secretary shall also receive assurance that the local community organizations applying for grants-in-aid have sufficient funds available to meet any obligations assumed under the agreement.

History: L. 1969, ch. 227, § 4; L. 1984, ch. 293, § 4; July 1.



39-1205 Purpose of grants-in-aid.

39-1205. Purpose of grants-in-aid. The purpose of grants-in-aid shall be: (a) To encourage the development of local community initiative in broadening the scope of noninstitutional care and training programs for people with intellectual or other disabilities; (b) to maintain minimum standards in the operation of such programs; (c) to review the experiences of the individual community programs as they develop or maintain their programs; (d) to foster the progress of rehabilitation programs and half-way house programs to higher levels of quality and service. Grants-in-aid under the provisions of this act shall only supplement funds, shall not exceed 1/2 of the cost of operating expense of rehabilitation facilities or half-way houses for adults with intellectual or other disabilities and shall not be used for the purchase or construction of buildings.

History: L. 1969, ch. 227, § 5; L. 2012, ch. 91, § 28; July 1.



39-1206 Rehabilitation facilities defined.

39-1206. Rehabilitation facilities defined. Rehabilitation facilities shall be those which conduct a program of rehabilitation for individuals whose earning capacity is impaired by age, or physical or mental deficiency, or injury, or cultural deprivation, or emotional instability. These programs may provide remunerative employment or other occupational evaluation and training for educational or therapeutic activities. The half-way house may or may not be affiliated with a rehabilitation facility.

History: L. 1969, ch. 227, § 6; July 1.



39-1207 Eligible local community organizations defined.

39-1207. Eligible local community organizations defined. Eligible local community organizations shall be organizations which are nonprofit, charitable agencies, operating sheltered workshop programs and half-way house programs under private auspices and serving people with intellectual or other disabilities without regard to race, religion, color, ancestry or national origin. Such organizations shall be licensed in accordance with the provisions of existing statutes.

History: L. 1969, ch. 227, § 7; L. 2012, ch. 91, § 29; July 1.



39-1208 Agreements with and grants-in-aid to charitable organizations for employment of disabled persons.

39-1208. Agreements with and grants-in-aid to charitable organizations for employment of disabled persons. The secretary for children and families, subject to appropriations made for such purposes by the legislature, is hereby authorized to enter into agreements with and to make grants-in-aid to organizations or institutions engaging in charitable and benevolent activities, with the purpose of developing employment for persons with physical disabilities in Kansas, including adults with severe cerebral palsy. Contracts entered into by the secretary for children and families may provide for the purchase of land, including improved property, construction or alteration of improvements thereon, and the purchase or lease of equipment required for operation of facilities for the use of disabled persons.

History: L. 1974, ch. 370, § 1; L. 2014, ch. 115, § 155; July 1.



39-1209 Same; local government or state agency purchase of products from organizations approved for grants-in-aid.

39-1209. Same; local government or state agency purchase of products from organizations approved for grants-in-aid. If articles or products are purchased by a local governmental agency or a state agency from an institution or organization approved for a grant-in-aid under this act, the secretary for children and families may request waiver of competitive bid requirements and in the case of state agencies the director of purchases is authorized to waive such conditions if he determines that it would be in the public interest to negotiate at current supply prices. All such purchases by state agencies shall be made through the division of purchases of the state department of administration.

History: L. 1974, ch. 370, § 2; L. 2014, ch. 115, § 156; July 1.



39-1210 Furnishing or selling surplus equipment, supplies and materials to organizations designated in 39-1208 for manufacturing certain motor-vehicle plates and decals; disposition of moneys.

39-1210. Furnishing or selling surplus equipment, supplies and materials to organizations designated in 39-1208 for manufacturing certain motor-vehicle plates and decals; disposition of moneys. (a) In the event that any organization or institution designated in K.S.A. 39-1208, and amendments thereto, is a party to any contract authorized by K.S.A. 8-147, and amendments thereto, for the manufacture and distribution of motor-vehicle number plates, registration decals, prorate license plates and prorate backing plates, the secretary of corrections shall transfer all surplus equipment, supplies and materials used in the manufacture or distribution of said plates or decals to the secretary of revenue who may furnish such equipment pursuant to long-term lease agreements to any such organization or institution and may sell such supplies and materials to any such organization or institution if such contract provides therefor. Any sale of such supplies and materials shall be at a price agreed upon by the secretary of revenue and such institution or organization in the contract for sale, and such contract shall not be subject to the provisions of K.S.A. 75-3739, and amendments thereto.

(b) All moneys received by the secretary of revenue pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the correctional industries account.

History: L. 1974, ch. 370, § 3; L. 1975, ch. 35, § 3; L. 2001, ch. 5, § 112; July 1.






Article 13 COMMUNITY BASED SERVICES FOR CHILDREN

39-1301 Purpose of act.

39-1301. Purpose of act. (a) The purpose of this act shall be to aid in development, maintenance, improvement or expansion of community based group boarding homes for children and youth and community based services for children and youth in this state.

(b) Any community based group boarding homes for children and youth that provide services for juvenile offenders only pursuant to K.S.A. 39-1301 et seq., and amendments thereto, shall be under the authority of the commissioner of juvenile justice for the purposes of K.S.A. 39-1301 et seq., and amendments thereto. All other community based group boarding homes for children and youth shall be under the authority of the secretary for the purposes of K.S.A. 39-1301 et seq., and amendments thereto.

History: L. 1973, ch. 190, § 1; L. 1996, ch. 229, § 106; July 1, 1997.



39-1302 Secretary for children and families authorized to accept and disburse grant-in-aid funds, gifts and appropriations to organizations providing group boarding homes and services for children and youth.

39-1302. Secretary for children and families authorized to accept and disburse grant-in-aid funds, gifts and appropriations to organizations providing group boarding homes and services for children and youth. The secretary for children and families, referred to in this act as secretary, is hereby designated as the official agency of this state authorized to accept and disburse funds made available to the secretary or the commissioner of juvenile justice for grants-in-aid to eligible local community organizations for community based group boarding homes for children and youth or to eligible local community based services for children and youth. The secretary may accept any moneys made available to the state by the federal government or any agency thereof and accept and account for state appropriations, gifts and donations from any other sources.

History: L. 1973, ch. 190, § 2; L. 1996, ch. 229, § 107; L. 2014, ch. 115, § 157; July 1.



39-1303 Agreements by secretary or commissioner, conditions; standards for homes and services; publication; availability of local funds.

39-1303. Agreements by secretary or commissioner, conditions; standards for homes and services; publication; availability of local funds. The secretary or the commissioner of juvenile justice shall make no commitment nor enter into any agreement under authority of this act until the secretary or commissioner has determined that sufficient funds have been appropriated to meet the state's share of the cost thereof. The secretary or commissioner shall not enter into any such agreement until the secretary or commissioner has published standards relating to such homes and services, and such standards have been complied with by those with whom such contracts are made. The secretary or commissioner shall not enter into any such agreement until the secretary or commissioner has been provided adequate assurance that the local organizations applying for aid has sufficient funds available to meet any obligations assumed under the agreement entered into.

History: L. 1973, ch. 190, § 3; L. 1996, ch. 229, § 108; July 1, 1997.



39-1304 Purpose of grants-in-aid.

39-1304. Purpose of grants-in-aid. The purpose of grants-in-aid made under this act shall be: (a) To encourage the development of local community initiative in establishing, maintaining, and operating community based group boarding homes for children and youth or community based services for children and youth; (b) to maintain minimum standards for the operations of such programs; (c) to review the experience of individual programs as they develop; (d) to foster the progress of community based group boarding homes for children and youth and community based services to children and youth to successively higher levels of quality and service.

History: L. 1973, ch. 190, § 4; July 1.



39-1305 Community based group boarding homes for children and youth; defined.

39-1305. Community based group boarding homes for children and youth; defined. "Community based group boarding homes for children and youth" means any shelter facility, juvenile detention facility or youth residential facility, as defined by K.S.A. 2015 Supp. 38-2202 and 38-2302, and amendments thereto.

History: L. 1973, ch. 190, § 5; L. 1982, ch. 182, § 134; L. 2006, ch. 169, § 113; L. 2007, ch. 195, § 25; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 39-1305a.



39-1306 Eligibility for grants-in-aid, conditions.

39-1306. Eligibility for grants-in-aid, conditions. To be eligible for grants-in-aid under this act, local community organizations shall be organizations which are nonprofit charitable agencies operating community based group boarding homes for children and youth or providing community based services for children and youth under public or private auspices (excluding public schools), and serving eligible children and youth without regard to race, religion, or color, or national origin. In the case of boarding homes, to be eligible hereunder, any such organization shall be licensed in accordance with the provisions of article 5 of chapter 65 of the Kansas Statutes Annotated.

History: L. 1973, ch. 190, § 6; July 1.



39-1307 Application for grants-in-aid; agreements.

39-1307. Application for grants-in-aid; agreements. All applications for grants-in-aid under this act shall be submitted to the secretary or commissioner, whichever is applicable, for approval or rejection. Whenever any such application is approved, the secretary or commissioner may enter into agreements for grants-in-aid as authorized in this act.  The secretary shall expend funds for grants-in-aid as authorized in this act for all community based group boarding homes for children and youth.  Any funds for grants-in-aid for such homes under the authority of the commissioner shall be expended upon written approval by the commissioner and communicated to the secretary.

History: L. 1973, ch. 190, § 7; L. 1975, ch. 239, § 1; L. 1996, ch. 229, § 109; July 1, 1997.






Article 14 REPORTING ABUSE, NEGLECT OR EXPLOITATION OF CERTAIN PERSONS

39-1401 Abuse, neglect or exploitation of residents; definitions.

39-1401. Abuse, neglect or exploitation of residents; definitions. As used in this act:

(a) "Resident" means:

(1) Any resident, as defined by K.S.A. 39-923, and amendments thereto; or

(2) any individual kept, cared for, treated, boarded or otherwise accommodated in a medical care facility; or

(3) any individual, kept, cared for, treated, boarded or otherwise accommodated in a state psychiatric hospital or state institution for people with intellectual disability.

(b) "Adult care home" has the meaning ascribed thereto in K.S.A. 39-923, and amendments thereto.

(c) "In need of protective services" means that a resident is unable to perform or obtain services which are necessary to maintain physical or mental health, or both.

(d) "Services which are necessary to maintain physical and mental health" include, but are not limited to, the provision of medical care for physical and mental health needs, the relocation of a resident to a facility or institution able to offer such care, assistance in personal hygiene, food, clothing, adequately heated and ventilated shelter, protection from health and safety hazards, protection from maltreatment the result of which includes, but is not limited to, malnutrition, deprivation of necessities or physical punishment and transportation necessary to secure any of the above stated needs, except that this term shall not include taking such person into custody without consent, except as provided in this act.

(e) "Protective services" means services provided by the state or other governmental agency or any private organizations or individuals which are necessary to prevent abuse, neglect or exploitation. Such protective services shall include, but not be limited to, evaluation of the need for services, assistance in obtaining appropriate social services and assistance in securing medical and legal services.

(f) "Abuse" means any act or failure to act performed intentionally or recklessly that causes or is likely to cause harm to a resident, including:

(1) Infliction of physical or mental injury;

(2) any sexual act with a resident when the resident does not consent or when the other person knows or should know that the resident is incapable of resisting or declining consent to the sexual act due to mental deficiency or disease or due to fear of retribution or hardship;

(3) unreasonable use of a physical restraint, isolation or medication that harms or is likely to harm a resident;

(4) unreasonable use of a physical or chemical restraint, medication or isolation as punishment, for convenience, in conflict with a physician's orders or as a substitute for treatment, except where such conduct or physical restraint is in furtherance of the health and safety of the resident or another resident;

(5) a threat or menacing conduct directed toward a resident that results or might reasonably be expected to result in fear or emotional or mental distress to a resident;

(6) fiduciary abuse; or

(7) omission or deprivation by a caretaker or another person of goods or services which are necessary to avoid physical or mental harm or illness.

(g) "Neglect" means the failure or omission by one's self, caretaker or another person with a duty to provide goods or services which are reasonably necessary to ensure safety and well-being and to avoid physical or mental harm or illness.

(h) "Caretaker" means a person or institution who has assumed the responsibility, whether legally or not, for the care of the resident voluntarily, by contract or by order of a court of competent jurisdiction.

(i) "Exploitation" means misappropriation of resident property or intentionally taking unfair advantage of an adult's physical or financial resources for another individual's personal or financial advantage by the use of undue influence, coercion, harassment, duress, deception, false representation or false pretense by a caretaker or another person.

(j) "Medical care facility" means a facility licensed under K.S.A. 65-425 et seq., and amendments thereto, but shall not include, for purposes of this act, a state psychiatric hospital or state institution for people with intellectual disability, including Larned state hospital, Osawatomie state hospital and Rainbow mental health facility, Kansas neurological institute and Parsons state hospital and training center.

(k) "Fiduciary abuse" means a situation in which any person who is the caretaker of, or who stands in a position of trust to, a resident, takes, secretes, or appropriates the resident's money or property, to any use or purpose not in the due and lawful execution of such person's trust.

(l) "State psychiatric hospital" means Larned state hospital, Osawatomie state hospital and Rainbow mental health facility.

(m) "State institution for people with intellectual disability" means Kansas neurological institute and Parsons state hospital and training center.

(n) "Report" means a description or accounting of an incident or incidents of abuse, neglect or exploitation under this act and for the purposes of this act shall not include any written assessment or findings.

(o) "Law enforcement" means the public office which is vested by law with the duty to maintain public order, make arrests for crimes and investigate criminal acts, whether that duty extends to all crimes or is limited to specific crimes.

(p) "Legal representative" means an agent designated in a durable power of attorney, power of attorney or durable power of attorney for health care decisions or a court appointed guardian, conservator or trustee.

(q) "Financial institution" means any bank, trust company, escrow company, finance company, saving institution or credit union, chartered and supervised under state or federal law.

(r) "Governmental assistance provider" means an agency, or employee of such agency, which is funded solely or in part to provide assistance within the Kansas senior care act, K.S.A. 75-5926 et seq., and amendments thereto, including medicaid and medicare.

No person shall be considered to be abused, neglected or exploited or in need of protective services for the sole reason that such person relies upon spiritual means through prayer alone for treatment in accordance with the tenets and practices of a recognized church or religious denomination in lieu of medical treatment.

History: L. 1980, ch. 124, § 1; L. 1983, ch. 149, § 1; L. 1989, ch. 128, § 1; L. 1990, ch. 153, § 1; L. 1998, ch. 200, § 4; L. 2003, ch. 91, § 2; L. 2012, ch. 91, § 30; July 1.



39-1402 Abuse, neglect or exploitation of residents; reporting abuse, neglect or exploitation or need of protective services; persons required to report; contents of report; posting notice of requirements of act; penalty for failure to report.

39-1402. Abuse, neglect or exploitation of residents; reporting abuse, neglect or exploitation or need of protective services; persons required to report; contents of report; posting notice of requirements of act; penalty for failure to report. (a) Any person who is licensed to practice any branch of the healing arts, a licensed psychologist, a licensed master level psychologist, a licensed clinical psychotherapist, a chief administrative officer of a medical care facility, an adult care home administrator or operator, a licensed social worker, a licensed professional nurse, a licensed practical nurse, a licensed marriage and family therapist, a licensed clinical marriage and family therapist, licensed professional counselor, licensed clinical professional counselor, registered alcohol and drug abuse counselor, a teacher, a bank trust officer and any other officers of financial institutions, a legal representative or a governmental assistance provider who has reasonable cause to believe that a resident is being or has been abused, neglected or exploited, or is in a condition which is the result of such abuse, neglect or exploitation or is in need of protective services, shall report immediately such information or cause a report of such information to be made in any reasonable manner to the Kansas department for aging and disability services with respect to residents defined under subsection (a)(1) of K.S.A. 39-1401, and amendments thereto, to the department of health and environment with respect to residents defined under subsection (a)(2) of K.S.A. 39-1401, and amendments thereto, and to the Kansas department for children and families and appropriate law enforcement agencies with respect to all other residents. Reports made to one department which are required by this subsection to be made to the other department shall be referred by the department to which the report is made to the appropriate department for that report, and any such report shall constitute compliance with this subsection. Reports shall be made during the normal working week days and hours of operation of such departments. Reports shall be made to law enforcement agencies during the time the departments are not open for business. Law enforcement agencies shall submit the report and appropriate information to the appropriate department on the first working day that such department is open for business. A report made pursuant to K.S.A. 65-4923 or 65-4924, and amendments thereto, shall be deemed a report under this section.

(b) The report made pursuant to subsection (a) shall contain the name and address of the person making the report and of the caretaker caring for the resident, the name and address of the involved resident, information regarding the nature and extent of the abuse, neglect or exploitation, the name of the next of kin of the resident, if known, and any other information which the person making the report believes might be helpful in an investigation of the case and the protection of the resident.

(c) Any other person, not listed in subsection (a), having reasonable cause to suspect or believe that a resident is being or has been abused, neglected or exploited, or is in a condition which is the result of such abuse, neglect or exploitation or is in need of protective services may report such information to the Kansas department for aging and disability services with respect to residents defined under subsection (a)(1) of K.S.A. 39-1401, and amendments thereto, to the department of health and environment with respect to residents defined under subsection (a)(2) of K.S.A. 39-1401, and amendments thereto, and to the Kansas department for children and families with respect to all other residents. Reports made to one department which are to be made to the other department under this section shall be referred by the department to which the report is made to the appropriate department for that report.

(d) Notice of the requirements of this act and the department to which a report is to be made under this act shall be posted in a conspicuous public place in every adult care home and medical care facility in this state.

(e) Any person required to report information or cause a report of information to be made under subsection (a) who knowingly fails to make such report or cause such report to be made shall be guilty of a class B misdemeanor.

History: L. 1980, ch. 124, § 2; L. 1983, ch. 149, § 2; L. 1985, ch. 152, § 1; L. 1986, ch. 299, § 6; L. 1990, ch. 153, § 2; L. 1998, ch. 200, § 5; L. 2001, ch. 154, § 3; L. 2003, ch. 91, § 3; L. 2003, ch. 149, § 26; L. 2014, ch. 115, § 158; July 1.



39-1403 Same; immunity from liability of certain persons; employer prohibited from imposing sanctions on employee making report.

39-1403. Same; immunity from liability of certain persons; employer prohibited from imposing sanctions on employee making report. (a) Anyone participating in the making of any report pursuant to this act, or in any follow-up activity to or investigation of such report or any other report of abuse, neglect or exploitation of an adult or who testifies in any administrative or judicial proceeding arising from such report shall not be subject to any civil liability on account of such report, investigation or testimony, unless such person acted in bad faith or with malicious purpose.

(b) No employer shall terminate the employment of, prevent or impair the practice or occupation of or impose any other sanction on any employee solely for the reason that such employee made or caused to be made a report under this act.

History: L. 1980, ch. 124, § 3; L. 1983, ch. 149, § 3; L. 1990, ch. 153, § 3; L. 2003, ch. 91, § 4; July 1.



39-1404 Same; duties of Kansas department for aging and disability services and department of health and environment; personal visit; investigation and evaluation; information provided to certain persons.

39-1404. Same; duties of Kansas department for aging and disability services and department of health and environment; personal visit; investigation and evaluation; information provided to certain persons. (a) The department of health and environment or the Kansas department for aging and disability services upon receiving a report that a resident is being, or has been, abused, neglected or exploited, or is in a condition which is the result of such abuse, neglect or exploitation or is in need of protective services shall:

(1) When a criminal act has occurred or has appeared to have occurred, immediately notify, in writing, the appropriate law enforcement agency;

(2) make a personal visit with the involved resident:

(A) Within 24 hours when the information from the reporter indicates imminent danger to the health or welfare of the involved resident;

(B) within three working days for all reports of suspected abuse, when the information from the reporter indicates no imminent danger; or

(C) within five working days for all reports of neglect or exploitation when the information from the reporter indicates no imminent danger.

(3) Complete, within 30 working days of receiving a report, a thorough investigation and evaluation to determine the situation relative to the condition of the involved resident and what action and services, if any, are required. The investigation shall include, but not be limited to, consultation with those individuals having knowledge of the facts of the particular case; and

(4) prepare, upon a completion of the evaluation of each case, a written assessment which shall include an analysis of whether there is or has been abuse, neglect or exploitation; recommended action; a determination of whether protective services are needed; and any follow up.

(b) The department which investigates the report shall inform the complainant, upon request of the complainant, that an investigation has been made and, if the allegations of abuse, neglect or exploitation have been substantiated, that corrective measures will be taken if required upon completion of the investigation or sooner if such measures do not jeopardize the investigation.

(c) The Kansas department for aging and disability services may inform the chief administrative officer of a facility as defined by K.S.A. 39-923, and amendments thereto, within 30 days of confirmed findings of resident abuse, neglect or exploitation.

History: L. 1980, ch. 124, § 4; L. 1983, ch. 149, § 4; L. 1990, ch. 153, § 4; L. 1997, ch. 161, § 5; L. 1998, ch. 200, § 6; L. 2003, ch. 91, § 5; L. 2003, ch. 149, § 27; L. 2014, ch. 115, § 159; July 1.



39-1405 Same; protective services; injunction.

39-1405. Same; protective services; injunction. (a) The secretary for aging and disability services shall forward to the Kansas department for children and families any finding with respect to residents defined under (a)(1) of K.S.A. 39-1401, and amendments thereto, who may be in need of protective services. The secretary of health and environment shall forward to the Kansas department for children and families any finding with respect to residents defined under (a)(2) of K.S.A. 39-1401, and amendments thereto, who may be in need of protective services. If the secretary for children and families determines that a resident is in need of protective services, the secretary for children and families shall provide the necessary protective services, if a resident consents, or if the resident lacks capacity to consent, the secretary may obtain consent from such resident's legal representative. If a resident or such resident's legal representative, or both, fails to consent and the secretary for children and families has reason to believe that such a resident lacks capacity to consent, the secretary for children and families shall determine pursuant to K.S.A. 39-1408, and amendments thereto, whether a petition for appointment of a guardian or conservator, or both, should be filed.

(b) If the caretaker or legal representative, or both, of a resident who has consented to the receipt of reasonable and necessary protective services refuses to allow the provision of such services to such resident, the secretary for children and families may seek to obtain an injunction enjoining the caretaker or legal representative, or both, from interfering with the provision of protective services to the resident. The petition in such action shall allege specific facts sufficient to show that the resident is in need of protective services and consents to their provision and that the caretaker or legal representative, or both, refuses to allow the provision of such services. If the judge, by clear and convincing evidence, finds that the resident is in need of protective services and has been prevented by the caretaker or legal representative, or both, from receiving such services, the judge shall issue an order enjoining the caretaker or legal representative, or both, from interfering with the provision of protective services to the resident. The court may appoint a new legal representative if the court deems that it is in the best interest of the resident.

History: L. 1980, ch. 124, § 5; L. 1990, ch. 153, § 5; L. 2003, ch. 91, § 6; L. 2003, ch. 149, § 28; L. 2014, ch. 115, § 160; July 1.



39-1406 Same; persons authorized access to relevant records; authority to take actions to assist residents.

39-1406. Same; persons authorized access to relevant records; authority to take actions to assist residents. Any person, department or agency authorized to carry out the duties enumerated in this act, including investigating law enforcement agencies and the long-term care ombudsman shall have access to all relevant records. The authority of the secretary for children and families, the secretary of health and environment, and the secretary for aging and disability services under this act shall include, but not be limited to, the right to initiate or otherwise take those actions necessary to assure the health, safety and welfare of any resident, subject to any specific requirement for individual consent of the resident.

History: L. 1980, ch. 124, § 6; L. 1990, ch. 153, § 6; L. 2003, ch. 91, § 7; L. 2003, ch. 149, § 29; L. 2014, ch. 115, § 161; July 1.



39-1407 Consent of resident to protective services; court authorization.

39-1407. Consent of resident to protective services; court authorization. If a resident does not consent to the receipt of reasonable and necessary protective services, or if such person withdraws the consent, such services shall not be provided or continued, except that if the secretary for children and families has reason to believe that such resident lacks capacity to consent, the secretary may seek court authorization to provide necessary services, as provided in K.S.A. 39-1408, and amendments thereto.

History: L. 1980, ch. 124, § 7; L. 2003, ch. 91, § 8; L. 2014, ch. 115, § 162; July 1.



39-1408 Same; petition for appointment of guardian or conservator; appointment of attorney to represent resident, when.

39-1408. Same; petition for appointment of guardian or conservator; appointment of attorney to represent resident, when. (a) If the secretary for children and families finds that a resident is being or has been abused, neglected or exploited or is in a condition which is the result of such abuse, neglect or exploitation and lacks capacity to consent to reasonable and necessary protective services, the secretary may petition the district court for appointment of a guardian or conservator, or both, for the resident pursuant to the provisions of the act for obtaining a guardian or conservator, or both, in order to obtain such consent.

(b) In any proceeding in district court pursuant to provisions of this act, the district court shall appoint an attorney to represent the resident if the resident is without other legal representation.

History: L. 1980, ch. 124, § 8; L. 1990, ch. 153, § 7; L. 2003, ch. 91, § 9; L. 2014, ch. 115, § 163; July 1.



39-1409 Same; assistance of appropriate public or private agencies, groups or individuals.

39-1409. Same; assistance of appropriate public or private agencies, groups or individuals. In performing the duties set forth in this act, the secretary for children and families, the secretary of health and environment, the secretary for aging and disability services or an appropriate law enforcement agency may request the assistance of the staffs and resources of all appropriate state departments, agencies and commissions and local health departments and may utilize any other public or private agency, group or individual who is appropriate and who may be available to assist such department or agency in the investigation and determination of whether a resident is being, or has been, abused, neglected or exploited or is in a condition which is a result of such abuse, neglect or exploitation, except that any internal investigation conducted by any caretaker under investigation shall be limited to the least serious category of report as specified by the secretary of health and environment, the secretary for aging and disability services or the secretary for children and families, as applicable.

History: L. 1980, ch. 124, § 9; L. 1990, ch. 153, § 8; L. 1998, ch. 200, § 7; L. 2003, ch. 91, § 10; L. 2003, ch. 149, § 30; L. 2014, ch. 115, § 164; July 1.



39-1410 Review subsequent to authorization of protective services; continuation of protective services; reevaluations.

39-1410. Review subsequent to authorization of protective services; continuation of protective services; reevaluations. Subsequent to the authorization for the provision of necessary protective services, the secretary for children and families shall initiate a review of each case within 45 days, to determine whether continuation of, or modification in, the services provided is warranted. A decision to continue the provision of such services should be made in concert with appropriate personnel from other involved state and local groups, agencies and departments, and shall comply with the consent provisions of this act. Reevaluations of such case shall be made not less than every six months thereafter.

History: L. 1980, ch. 124, § 10; L. 2014, ch. 115, § 165; July 1.



39-1411 Register of reports; findings forwarded to certain state regulatory authorities; consideration of findings; certain information confidential and not subject to open records act; disclosure of certain individuals prohibited.

39-1411. Register of reports; findings forwarded to certain state regulatory authorities; consideration of findings; certain information confidential and not subject to open records act; disclosure of certain individuals prohibited. (a) The secretary for aging and disability services shall maintain a register of the reports received and investigated by the Kansas department for aging and disability services under K.S.A. 39-1402 and 39-1403, and amendments thereto, and the findings, evaluations and actions recommended by the Kansas department for aging and disability services with respect to such reports. The secretary of health and environment shall maintain a register of the reports received and investigated by the department of health and environment under K.S.A. 39-1402 and 39-1403, and amendments thereto, and the findings, evaluations and actions recommended by the department of health and environment with respect to such reports. The findings, evaluations and actions shall be subject to the Kansas administrative procedure act and any requirements of state or federal law relating thereto except that the secretary shall not be required to conduct a hearing in cases forwarded to the appropriate state authority under subsection (b). The register shall be available for inspection by personnel of the department of health and environment or the Kansas department for aging and disability services as specified by the secretary of health and environment or the secretary for aging and disability services and to such other persons as may be required by federal law and designated by the secretary of health and environment or the secretary for aging and disability services by rules and regulations. Information from the register shall be provided as specified in K.S.A. 65-6205, and amendments thereto.

(b) The secretary for aging and disability services shall forward any finding of abuse, neglect or exploitation alleged to be committed by a provider of services licensed, registered or otherwise authorized to provide services in this state to the appropriate state authority which regulates such provider. The secretary of health and environment shall forward any finding of abuse, neglect or exploitation alleged to be committed by a provider of services licensed, registered or otherwise authorized to provide services in this state to the appropriate state authority which regulates such provider. The appropriate state regulatory authority, after notice to the alleged perpetrator and a hearing on such matter if requested by the alleged perpetrator, may consider the finding in any disciplinary action taken with respect to the provider of services under the jurisdiction of such authority. The secretary for aging and disability services may consider the finding of abuse, neglect or exploitation in any licensing action taken with respect to any adult care home or medical care facility under the jurisdiction of the secretary for aging and disability services. The secretary of health and environment may consider the finding of abuse, neglect or exploitation in any licensing action taken with respect to any medical care facility under the jurisdiction of the secretary of health and environment.

(c) If the investigation of the department of health and environment or the Kansas department for aging and disability services indicates reason to believe that the resident is in need of protective services, that finding and all information relating to that finding shall be forwarded by the secretary of health and environment or the secretary for aging and disability services to the secretary for children and families.

(d) Except as otherwise provided in this section, the report received by the department of health and environment or the Kansas department for aging and disability services and the written findings, evaluations and actions recommended shall be confidential and shall not be subject to the open records act. Except as otherwise provided in this section, the name of the person making the original report to the department of health and environment or the Kansas department for aging and disability services or any person mentioned in such report shall not be disclosed unless such person specifically requests or agrees in writing to such disclosure or unless a judicial or administrative proceeding results therefrom. In the event that an administrative or judicial action arises, no use of the information shall be made until the judge or presiding officer makes a specific finding, in writing, after a hearing, that under all the circumstances the need for the information outweighs the need for confidentiality. Except as otherwise provided in this section, no information contained in the register shall be made available to the public in such a manner as to identify individuals.

History: L. 1990, ch. 153, § 9; L. 1991, ch. 121, § 1; L. 1997, ch. 161, § 6; L. 2000, ch. 146, § 1; L. 2003, ch. 149, § 31; L. 2014, ch. 115, § 166; July 1.



39-1412 Transfer of certain powers, duties and functions of secretary of health and environment to secretary of aging; preservation of certain actions.

39-1412. Transfer of certain powers, duties and functions of secretary of health and environment to secretary of aging; preservation of certain actions. (a) On July 1, 2003, certain powers, duties and functions of the secretary of health and environment under K.S.A. 39-1401 through 39-1411, and amendments thereto, are hereby transferred from the secretary of health and environment to the secretary of aging, as provided by this act.

(b) No suit, action or other proceeding, judicial or administrative, which pertains to any of the transferred reporting of abuse, neglect or exploitation of adult care home residents, which is lawfully commenced, or could have been commenced, by or against the secretary of health and environment in such secretary's official capacity or in relation to the discharge of such secretary's official duties, shall abate by reason of the transfer of such program. The secretary of aging shall be named or substituted as the defendant in place of the secretary of health and environment in any suit, action or other proceeding involving claims arising from facts or events first occurring either on or before the date the pertinent program is transferred or on any date thereafter.

(c) No suit, action or other proceeding, judicial or administrative, pertaining to the reporting of abuse, neglect or exploitation of adult care home residents which otherwise would have been dismissed or concluded shall continue to exist by reason of any transfer under this act.

(d) Any final appeal decision of the department of health and environment entered pursuant to K.S.A. 39-1401 et seq., and amendments thereto, or the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto, currently pertaining to reporting of abuse, neglect or exploitation of adult care home residents, transferred pursuant to this act shall be binding upon and applicable to the secretary of aging and the department on aging.

History: L. 2003, ch. 149, § 25; L. 2010, ch. 17, § 65; July 1.



39-1430 Abuse, neglect or exploitation of certain adults; definitions.

39-1430. Abuse, neglect or exploitation of certain adults; definitions. As used in this act:

(a) "Adult" means an individual 18 years of age or older alleged to be unable to protect their own interest and who is harmed or threatened with harm, whether financial, mental or physical in nature, through action or inaction by either another individual or through their own action or inaction when: (1) Such person is residing in such person's own home, the home of a family member or the home of a friend; (2) such person resides in an adult family home as defined in K.S.A. 39-1501, and amendments thereto; or (3) such person is receiving services through a provider of community services and affiliates thereof operated or funded by the Kansas department for children and families or the Kansas department for aging and disability services or a residential facility licensed pursuant to K.S.A. 75-3307b, and amendments thereto. Such term shall not include persons to whom K.S.A. 39-1401 et seq., and amendments thereto, apply.

(b) "Abuse" means any act or failure to act performed intentionally or recklessly that causes or is likely to cause harm to an adult, including:

(1) Infliction of physical or mental injury;

(2) any sexual act with an adult when the adult does not consent or when the other person knows or should know that the adult is incapable of resisting or declining consent to the sexual act due to mental deficiency or disease or due to fear of retribution or hardship;

(3) unreasonable use of a physical restraint, isolation or medication that harms or is likely to harm an adult;

(4) unreasonable use of a physical or chemical restraint, medication or isolation as punishment, for convenience, in conflict with a physician's orders or as a substitute for treatment, except where such conduct or physical restraint is in furtherance of the health and safety of the adult;

(5) a threat or menacing conduct directed toward an adult that results or might reasonably be expected to result in fear or emotional or mental distress to an adult;

(6) fiduciary abuse; or

(7) omission or deprivation by a caretaker or another person of goods or services which are necessary to avoid physical or mental harm or illness.

(c) "Neglect" means the failure or omission by one's self, caretaker or another person with a duty to supply or provide goods or services which are reasonably necessary to ensure safety and well-being and to avoid physical or mental harm or illness.

(d) "Exploitation" means misappropriation of an adult's property or intentionally taking unfair advantage of an adult's physical or financial resources for another individual's personal or financial advantage by the use of undue influence, coercion, harassment, duress, deception, false representation or false pretense by a caretaker or another person.

(e) "Fiduciary abuse" means a situation in which any person who is the caretaker of, or who stands in a position of trust to, an adult, takes, secretes, or appropriates their money or property, to any use or purpose not in the due and lawful execution of such person's trust or benefit.

(f) "In need of protective services" means that an adult is unable to provide for or obtain services which are necessary to maintain physical or mental health or both.

(g) "Services which are necessary to maintain physical or mental health or both" include, but are not limited to, the provision of medical care for physical and mental health needs, the relocation of an adult to a facility or institution able to offer such care, assistance in personal hygiene, food, clothing, adequately heated and ventilated shelter, protection from health and safety hazards, protection from maltreatment the result of which includes, but is not limited to, malnutrition, deprivation of necessities or physical punishment and transportation necessary to secure any of the above stated needs, except that this term shall not include taking such person into custody without consent except as provided in this act.

(h) "Protective services" means services provided by the state or other governmental agency or by private organizations or individuals which are necessary to prevent abuse, neglect or exploitation. Such protective services shall include, but shall not be limited to, evaluation of the need for services, assistance in obtaining appropriate social services, and assistance in securing medical and legal services.

(i) "Caretaker" means a person who has assumed the responsibility, whether legally or not, for an adult's care or financial management or both.

(j) "Secretary" means the secretary for the Kansas department for children and families.

(k) "Report" means a description or accounting of an incident or incidents of abuse, neglect or exploitation under this act and for the purposes of this act shall not include any written assessment or findings.

(l) "Law enforcement" means the public office which is vested by law with the duty to maintain public order, make arrests for crimes, investigate criminal acts and file criminal charges, whether that duty extends to all crimes or is limited to specific crimes.

(m) "Involved adult" means the adult who is the subject of a report of abuse, neglect or exploitation under this act.

(n) "Legal representative," "financial institution" and "governmental assistance provider" shall have the meanings ascribed thereto in K.S.A. 39-1401, and amendments thereto.

No person shall be considered to be abused, neglected or exploited or in need of protective services for the sole reason that such person relies upon spiritual means through prayer alone for treatment in accordance with the tenets and practices of a recognized church or religious denomination in lieu of medical treatment.

History: L. 1989, ch. 129, § 1; L. 1998, ch. 200, § 8; L. 2003, ch. 91, § 11; L. 2014, ch. 115, § 167; July 1.



39-1431 Abuse, neglect or exploitation of certain adults; reporting abuse, neglect or exploitation or need of protective services; persons required to report; penalty for failure to report; posting notice of requirements of act.

39-1431. Abuse, neglect or exploitation of certain adults; reporting abuse, neglect or exploitation or need of protective services; persons required to report; penalty for failure to report; posting notice of requirements of act. (a) Any person who is licensed to practice any branch of the healing arts, a licensed psychologist, a licensed master level psychologist, a licensed clinical psychotherapist, the chief administrative officer of a medical care facility, a teacher, a licensed social worker, a licensed professional nurse, a licensed practical nurse, a licensed dentist, a licensed marriage and family therapist, a licensed clinical marriage and family therapist, licensed professional counselor, licensed clinical professional counselor, registered alcohol and drug abuse counselor, a law enforcement officer, a case manager, a rehabilitation counselor, a bank trust officer or any other officers of financial institutions, a legal representative, a governmental assistance provider, an owner or operator of a residential care facility, an independent living counselor and the chief administrative officer of a licensed home health agency, the chief administrative officer of an adult family home and the chief administrative officer of a provider of community services and affiliates thereof operated or funded by the Kansas department for aging and disability services or licensed under K.S.A. 75-3307b, and amendments thereto, who has reasonable cause to believe that an adult is being or has been abused, neglected or exploited or is in need of protective services shall report, immediately from receipt of the information, such information or cause a report of such information to be made in any reasonable manner. An employee of a domestic violence center shall not be required to report information or cause a report of information to be made under this subsection. Other state agencies receiving reports that are to be referred to the Kansas department for children and families and the appropriate law enforcement agency, shall submit the report to the department and agency within six hours, during normal work days, of receiving the information. Reports shall be made to the Kansas department for children and families during the normal working week days and hours of operation. Reports shall be made to law enforcement agencies during the time the Kansas department for children and families is not in operation. Law enforcement shall submit the report and appropriate information to the Kansas department for children and families on the first working day that the Kansas department for children and families is in operation after receipt of such information.

(b) The report made pursuant to subsection (a) shall contain the name and address of the person making the report and of the caretaker caring for the involved adult, the name and address of the involved adult, information regarding the nature and extent of the abuse, neglect or exploitation, the name of the next of kin of the involved adult, if known, and any other information which the person making the report believes might be helpful in the investigation of the case and the protection of the involved adult.

(c) Any other person, not listed in subsection (a), having reasonable cause to suspect or believe that an adult is being or has been abused, neglected or exploited or is in need of protective services may report such information to the Kansas department for children and families. Reports shall be made to law enforcement agencies during the time the Kansas department for children and families is not in operation.

(d) A person making a report under subsection (a) shall not be required to make a report under K.S.A. 39-1401 to 39-1410, inclusive, and amendments thereto.

(e) Any person required to report information or cause a report of information to be made under subsection (a) who knowingly fails to make such report or cause such report not to be made shall be guilty of a class B misdemeanor.

(f) Notice of the requirements of this act and the department to which a report is to be made under this act shall be posted in a conspicuous public place in every adult family home as defined in K.S.A. 39-1501, and amendments thereto, and every provider of community services and affiliates thereof operated or funded by the Kansas department for aging and disability services or other facility licensed under K.S.A. 75-3307b, and amendments thereto, and other institutions included in subsection (a).

History: L. 1989, ch. 129, § 2; L. 1998, ch. 200, § 9; L. 2001, ch. 154, § 4; L. 2003, ch. 91, § 12; L. 2014, ch. 115, § 168; July 1.



39-1432 Same; immunity from liability of certain persons; employer prohibited from imposing sanctions on employee making report; attorney fees awarded, when.

39-1432. Same; immunity from liability of certain persons; employer prohibited from imposing sanctions on employee making report; attorney fees awarded, when. (a) Anyone participating in the making of any report pursuant to this act, or in any follow-up activity to the report, including providing records upon request of the Kansas department for children and families, or investigation of such report or who testifies in any administrative or judicial proceeding arising from such report shall not be subject to any civil liability on account of such report, investigation or testimony, unless such person acted in bad faith or with malicious purpose.

(b) No employer shall terminate the employment of, prevent or impair the practice or occupation of or impose any other sanction on any employee solely for the reason that such employee made or caused to be made a report, or cooperated with an investigation, under this act. A court, in addition to other damages and remedies, may assess reasonable attorney fees against an employer who has been found to have violated the provisions of this subsection.

History: L. 1989, ch. 129, § 3; L. 2003, ch. 91, § 13; L. 2004, ch. 153, § 1; L. 2014, ch. 115, § 169; July 1.



39-1433 Same; duties of Kansas department for children and families; personal visit; investigation and evaluation; findings referred to appropriate regulating authority, when; information provided to certain persons.

39-1433. Same; duties of Kansas department for children and families; personal visit; investigation and evaluation; findings referred to appropriate regulating authority, when; information provided to certain persons. (a) The Kansas department for children and families upon receiving a report that an adult is being, or has been abused, neglected, or exploited or is in need of protective services, shall:

(1) When a criminal act has occurred or has appeared to have occurred, immediately notify, in writing, the appropriate law enforcement agency;

(2) make a personal visit with the involved adult:

(A) Within 24 hours when the information from the reporter indicates imminent danger to the health or welfare of the involved adult;

(B) within three working days for all reports of suspected abuse, when the information from the reporter indicates no imminent danger;

(C) within five working days for all reports of neglect or exploitation when the information from the reporter indicates no imminent danger.

(3) Complete, within 30 working days of receiving a report, a thorough investigation and evaluation to determine the situation relative to the condition of the involved adult and what action and services, if any, are required. The evaluation shall include, but not be limited to, consultation with those individuals having knowledge of the facts of the particular case. If conducting the investigation within 30 working days would interfere with an ongoing criminal investigation, the time period for the investigation shall be extended, but the investigation and evaluation shall be completed within 90 working days. If a finding is made prior to the conclusion of the criminal investigation, the investigation and evaluation may be reopened and a new finding made based on any additional evidence provided as a result of the criminal investigation. If the alleged perpetrator is licensed, registered or otherwise regulated by a state agency, such state agency also shall be notified upon completion of the investigation or sooner if such notification does not compromise the investigation.

(4) Prepare, upon completion of the investigation of each case, a written assessment which shall include an analysis of whether there is or has been abuse, neglect or exploitation, recommended action, a determination of whether protective services are needed, and any follow-up.

(b) The secretary for children and families shall forward any finding of abuse, neglect or exploitation alleged to have been committed by a provider of services licensed, registered or otherwise authorized to provide services in this state to the appropriate state authority which regulates such provider. The appropriate state regulatory authority may consider the finding in any disciplinary action taken with respect to the provider of services under the jurisdiction of such authority.

(c) The Kansas department for children and families shall inform the complainant, upon request of the complainant, that an investigation has been made and if the allegations of abuse, neglect or exploitation have been substantiated, that corrective measures will be taken, upon completion of the investigation or sooner, if such measures do not jeopardize the investigation.

(d) The Kansas department for children and families may inform the chief administrative officer of community facilities licensed pursuant to K.S.A. 75-3307b, and amendments thereto, of confirmed findings of resident abuse, neglect or exploitation.

History: L. 1989, ch. 129, § 4; L. 1998, ch. 200, § 10; L. 2003, ch. 91, § 14; L. 2005, ch. 30, § 1; L. 2014, ch. 115, § 170; July 1.



39-1434 Statewide register; report, assessment or written evaluation not public record; disclosure of certain individuals prohibited.

39-1434. Statewide register; report, assessment or written evaluation not public record; disclosure of certain individuals prohibited. (a) The secretary for children and families shall maintain a statewide register of the reports, assessments received and the analyses, evaluations and the actions recommended. The register shall be available for inspection by personnel of the Kansas department for children and families and as provided in K.S.A. 2015 Supp. 65-6205, and amendments thereto.

(b) Neither the report, assessment or the written evaluation analysis shall be deemed a public record or be subject to the provisions of the open records act. The name of the person making the original report or any person mentioned in such report shall not be disclosed unless the person making the original report specifically requests or agrees in writing to such disclosure or unless a judicial proceeding results therefrom. No information contained in the statewide register shall be made available to the public in such a manner as to identify individuals.

History: L. 1989, ch. 129, § 5; L. 1997, ch. 161, § 7; L. 2014, ch. 115, § 171; July 1.



39-1435 Same; assistance of state departments and agencies and other public and private agencies; law enforcement assistance.

39-1435. Same; assistance of state departments and agencies and other public and private agencies; law enforcement assistance. In performing the duties set forth in this act, the secretary for children and families may request the assistance of all state departments, agencies and commissions and may utilize any other public or private agencies, groups or individuals who are appropriate and who may be available. Law enforcement shall be contacted to assist the Kansas department for children and families when the information received on the report indicates that an adult, residing in such adult's own home or the home of another individual, an adult family home, a community development disabilities facility or residential facility is in a life threatening situation.

History: L. 1989, ch. 129, § 6; L. 1998, ch. 200, § 11; L. 2014, ch. 115, § 172; July 1.



39-1436 Same; access to relevant records; confidentiality requirements.

39-1436. Same; access to relevant records; confidentiality requirements. (a) As provided in this section, any person or agency which maintains records relating to the involved adult which are relevant to any investigation conducted by the Kansas department for children and families or a law enforcement agency under this act shall provide the Kansas department for children and families or a law enforcement agency with the necessary records to assist in investigations. In order to provide such records, the person or agency maintaining the records shall receive from the Kansas department for children and families:

(1) A written request for information;

(2) a written notice that an investigation is being conducted by the department; and

(3) certification or confirmation that the department has sent written notice to the involved adult or the involved adult's guardian. Any such information shall be subject to the confidentiality requirements of K.S.A. 39-1434, and amendments thereto.

(b) The Kansas department for children and families or a law enforcement agency shall have access to all relevant records in accordance with the provisions of subsection (a).

History: L. 1989, ch. 129, § 7; L. 2003, ch. 91, § 15; L. 2004, ch. 153, § 2; L. 2014, ch. 115, § 173; July 1.



39-1437 Same; protective services; duties of secretary of social and rehabilitation services; injunction.

39-1437. Same; protective services; duties of secretary of social and rehabilitation services; injunction. (a) If the secretary determines that an involved adult is in need of protective services, the secretary shall provide the necessary protective services if the adult consents, or if the adult lacks capacity to consent, the secretary may obtain consent from such adult's legal representative. If the involved adult fails to consent and the secretary has reason to believe that the involved adult lacks capacity to consent, the secretary shall determine whether a petition for appointment of a guardian or conservator, or both, should be filed. If such determination is made, the secretary may petition the district court for appointment of a guardian or conservator, or both, for an involved adult pursuant to the provisions of the act for obtaining a guardian or conservator, or both.

(b) If the caretaker or legal representative of an involved adult who has consented to the receipt of reasonable and necessary protective services refuses to allow the provision of such services to the adult, the secretary may seek an injunction enjoining the caretaker or legal representative from interfering with the provision of protective services to the adult. The petition in such action shall allege specific facts sufficient to show that the adult is in need of protective services and consents to their provision and that the caretaker or legal representative refuses to allow the provision of such services. If the judge finds, by clear and convincing evidence, that the adult is in need of protective services and has been prevented by the caretaker or legal representative from receiving such services, the judge shall issue an order enjoining the caretaker or legal representative from interfering with the provision of protective services to the adult. The court may appoint a new legal representative, if the court deems that it is in the best interest of the adult.

History: L. 1989, ch. 129, § 8; L. 2003, ch. 91, § 16; July 1.



39-1438 Same; when protective services not provided.

39-1438. Same; when protective services not provided. If an involved adult does not consent to the receipt of reasonable and necessary protective services, or if such adult withdraws the consent, such services shall not be provided or continued.

History: L. 1989, ch. 129, § 9; July 1.



39-1439 Same; district court appointment of attorney to represent involved adult, when.

39-1439. Same; district court appointment of attorney to represent involved adult, when. In any proceeding in district court pursuant to provisions of this act, the district court shall appoint an attorney to represent the involved adult if the adult is without other legal representation.

History: L. 1989, ch. 129, § 10; July 1.



39-1440 Same; review subsequent to authorization of protective services; continuation of protective services; reevaluations.

39-1440. Same; review subsequent to authorization of protective services; continuation of protective services; reevaluations. Subsequent to the authorization for the provision of necessary protective services, the secretary shall initiate a review of each case within 60 days to determine where continuation of, or modification in, the services provided is warranted.  A decision to continue the provision of such services shall comply with the consent provisions of this act.  Reevaluations of the need for protective services shall be made not less than every six months thereafter.

History: L. 1989, ch. 129, § 11; L. 1998, ch. 200, § 12; July 1.



39-1441 Same; authority of secretary of social and rehabilitation services; toll-free telephone number.

39-1441. Same; authority of secretary of social and rehabilitation services; toll-free telephone number. The authority of the secretary under this act shall include, but is not limited to, the right to initiate or otherwise take those actions necessary to assure the health, safety and welfare of an involved adult, subject to any specific requirements for individual consent of the adult.  The secretary may establish a toll-free telephone number for the reporting of instances of abuse, neglect or exploitation under this act.

History: L. 1989, ch. 129, § 12; July 1.



39-1442 Same; least restrictive actions to be taken.

39-1442. Same; least restrictive actions to be taken. Any actions taken under this act shall be consistent with providing protective services and accommodations in a manner no more restrictive of an individual's personal liberty and no more intrusive than necessary to achieve acceptable and treatment objectives.

History: L. 1989, ch. 129, § 13; July 1.



39-1443 Investigation of adult abuse; coordination and cooperation between agencies.

39-1443. Investigation of adult abuse; coordination and cooperation between agencies. (a) Investigation of adult abuse. The Kansas department for children and families and law enforcement officers shall have the duty to receive and investigate reports of adult abuse, neglect, exploitation or fiduciary abuse for the purpose of determining whether the report is valid and whether action is required to protect the adult from further abuse or neglect. If the department and such officers determine that no action is necessary to protect the adult but that a criminal prosecution should be considered, the department and such law enforcement officers shall make a report of the case to the appropriate law enforcement agency.

(b) Joint investigations. When a report of adult neglect, adult abuse, exploitation or fiduciary abuse indicates: (1) That there is serious physical injury to or serious deterioration or sexual abuse or exploitation of the adult; and (2) that action may be required to protect the adult, the investigation may be conducted as a joint effort between the Kansas department for children and families and the appropriate law enforcement agency or agencies, with a free exchange of information between such agencies. Upon completion of the investigation by the law enforcement agency, a full report shall be provided to the Kansas department for children and families.

(c) Coordination of investigations by county or district attorney. If a dispute develops between agencies investigating a reported case of adult abuse, neglect, exploitation or fiduciary abuse, the appropriate county or district attorney shall take charge of, direct and coordinate the investigation.

(d) Investigations concerning certain facilities. Any investigation by a law enforcement agency involving a facility subject to licensing or regulation by the secretary of health and environment shall be reported promptly to the state secretary of health and environment, upon conclusion of the investigation or sooner if such report does not compromise the investigation.

(e) Cooperation between agencies. Law enforcement agencies and the Kansas department for children and families shall assist each other in taking action which is necessary to protect the adult regardless of which party conducted the initial investigation.

History: L. 2003, ch. 91, § 1; L. 2014, ch. 115, § 174; July 1.






Article 15 ADULT FAMILY HOMES

39-1501 Adult family homes; definitions.

39-1501. Adult family homes; definitions. As used in this act:

(a) "Adult family home" means a private residence in which care is provided for not less than 24 hours in any week for one or two adult clients who: (1) Are not related within the third degree of relationship to the owner or provider by blood or marriage; and (2) by reason of aging, illness, disease or physical or mental infirmity are unable to live independently but are essentially capable of managing their own care and affairs. The home does not furnish skilled nursing care, supervised nursing care or personal care. Adult family home does not mean adult care home.

(b) "Skilled nursing care," "supervised nursing care" and "personal care" have the meanings respectively ascribed thereto in K.S.A. 39-923, and amendments thereto.

(c) "Physician" means any person licensed by the state board of healing arts to practice medicine and surgery.

(d) "Secretary" means the secretary for aging and disability services.

History: L. 1983, ch. 142, § 1; L. 1995, ch. 143, § 3; L. 2014, ch. 115, § 175; July 1.



39-1502 Same; registration; forms.

39-1502. Same; registration; forms. Any person maintaining an adult family home shall apply for registration of such home with the secretary on forms furnished by the secretary.

History: L. 1983, ch. 142, § 2; April 21.



39-1503 Same; registration; application for renewal; duties of secretary.

39-1503. Same; registration; application for renewal; duties of secretary. (a) Upon receipt of an application for registration of a private residence as an adult family home and upon certification by the applicant that no person residing therein has an infectious or communicable disease or health condition, the secretary shall determine the suitability of the residence for registration as an adult family home.  If the secretary determines that the residence for which registration is sought, and the applicant therefor, can satisfactorily meet the requirements provided in K.S.A. 39-1504, the secretary shall register the residence as an adult family home annually from the date of such registration.

(b) Application for renewal of the registration shall be made to the secretary no later than 30 days prior to the annual expiration of that registration. The secretary, within 15 days of the receipt of such application, shall cause to be made an on-site investigation of the residence. If the secretary determines that the requirements of subsection (a) of this section are met, the secretary shall again register the residence as an adult family home.

History: L. 1983, ch. 142, § 3; April 21.



39-1504 Same; requirements for registration.

39-1504. Same; requirements for registration. The secretary shall administer the adult family home registration program in accordance with the following requirements:

(a) (1) The home shall meet health standards and safety regulations of the community and the provisions of chapter 20 of the national fire protection association, life safety code, pamphlet no. 101, 1981 edition.

(2) The home shall have a written plan to get persons out of the home rapidly in case of fire, tornado or other emergency.

(3) No more than two clients shall be in residence at any one time.

(4) The home shall have adequate living and sleeping space for clients.

(5) Each room shall have an operable outside window.

(6) Electric fans shall be made available to reduce the temperature if there is no air conditioning. Rooms shall be heated, lighted, ventilated and available.

(7) Sleeping rooms shall have space for personal items.

(8) Each client shall have a bed which is clean and in good condition.

(9) Lavatory and toilet facilities shall be accessible, available and in working order.

(10) The kitchen shall be clean with appliances in good working order.

(b) (1) A healthy and safe environment shall be maintained for clients.

(2) There shall be a telephone in the home.

(3) The provider may assist a client with the taking of medications when the medication is in a labeled bottle which clearly shows a physician's orders and when the client requires assistance because of tremor, visual impairment, or similar reasons due to health conditions. The provider may assist or perform for the client such physical activities which do not require daily supervision such as assistance with eating, bathing and dressing, help with brace or walker and transferring from wheelchairs.

(4) There shall be no use of corporal punishment, restraints or punitive measures.

(5) The house shall be free from accumulated dirt, trash and vermin.

(6) Meals shall be planned and prepared for adequate nutrition, and for diets if directed by a physician.

(c) (1) The provider shall be at least 18 years of age and in good health at the time of initial application for registration. A written statement must be received from a physician, nurse practitioner, or physician assistant stating that the applicant and the members of the applicant's household are free of any infectious or communicable disease or health condition and are physically and mentally healthy. Such statements shall be renewed every two years.

(2) The provider shall not be totally dependent on the income from the clients for support of the provider or the provider's family.

(3) A criminal conviction shall not necessarily exclude registration as an adult family home; but an investigation thereof will be made as part of the determination of the suitability of the home.

(4) The provider shall be responsible for supervision at all times and shall be in charge of the home and provision of care, or shall have a responsible person on call. Any such substitute responsible person shall meet the same requirements as the provider.

(5) The provider is responsible for encouraging the client to seek and utilize available services when needed.

(6) The provider shall comply with the requirements of state and federal regulations concerning civil rights and section 504 of the federal rehabilitation act of 1973.

(7) The provider shall assure that clients have the privilege of privacy as well as the right to see relatives, friends and participate in regular community activities.

(8) The provider shall keep client information confidential. The use or disclosure of any information concerning a client for any purpose is prohibited except on written consent of the client or upon order of the court.

(9) The provider shall maintain contact with an assigned social worker and shall allow the secretary and authorized representatives of the secretary access to the home and grounds and to the records related to clients in residence.

(10) The provider shall inform the social worker immediately of any unscheduled client absence from the home.

(11) The provider is responsible for helping clients maintain their clothing.

(12) The provider shall furnish or help clients arrange for transportation.

(13) The provider shall help a client arrange for emergency and regular medical care when necessary.

(14) The provider shall submit any information relating to the operation of the adult family home which is required by the secretary.

History: L. 1983, ch. 142, § 4; L. 2004, ch. 117, § 2; July 1.



39-1505 Same; assessing compliance; suspension or revocation of registration; unannounced inspections.

39-1505. Same; assessing compliance; suspension or revocation of registration; unannounced inspections. (a) The secretary may enter an adult family home at any time determined by the secretary to be necessary for the purpose of assessing compliance with the requirements provided in K.S.A. 39-1504.

(b) If at any time the secretary determines that inadequate care is being provided to a client by an adult family home, the secretary may suspend or revoke the registration of the adult family home or provide protective services for the client in accordance with the provisions of article 14 of chapter 39 of Kansas Statutes Annotated or may take both such actions.

(c) Authorized agents and representatives of the secretary shall conduct at least one unannounced inspection of each adult family home during each year for the purpose of determining whether the adult family home is complying with the provisions of this act and applicable rules and regulations relating to the health and safety of the clients of the adult family home.

History: L. 1983, ch. 142, § 5; April 21.






Article 16 MENTAL HEALTH REFORM

39-1601 Citation of act.

39-1601. Citation of act. K.S.A. 39-1601 through 39-1612 and amendments thereto shall be known and may be cited as the mental health reform act.

History: L. 1990, ch. 92, § 1; July 1.



39-1602 Definitions.

39-1602. Definitions. As used in K.S.A. 39-1601 through 39-1612, and amendments thereto:

(a) "Targeted population" means the population group designated by rules and regulations of the secretary as most in need of mental health services which are funded, in whole or in part, by state or other public funding sources, which group shall include adults with severe and persistent mental illness, severely emotionally disturbed children and adolescents, and other individuals at risk of requiring institutional care.

(b) "Community based mental health services" includes, but is not limited to, evaluation and diagnosis, case management services, mental health inpatient and outpatient services, prescription and management of psychotropic medication, prevention, education, consultation, treatment and rehabilitation services, twenty-four-hour emergency services, and any facilities required therefor, which are provided within one or more local communities in order to provide a continuum of care and support services to enable mentally ill persons, including targeted population members, to function outside of inpatient institutions to the extent of their capabilities. Community based mental health services also include assistance in securing employment services, housing services, medical and dental care, and other support services.

(c) "Mental health center" means any community mental health center organized pursuant to the provisions of K.S.A. 19-4001 to 19-4015, inclusive, and amendments thereto, or mental health clinic organized pursuant to the provisions of K.S.A. 65-211 to 65-215, inclusive, and amendments thereto, and licensed in accordance with the provisions of K.S.A. 75-3307b, and amendments thereto.

(d) "Secretary" means the secretary for aging and disability services.

(e) "Department" means the Kansas department for aging and disability services.

(f) "State psychiatric hospital" means Osawatomie state hospital, Rainbow mental health facility or Larned state hospital.

(g) "Mental health reform phased program" means the program in three phases for the implementation of mental health reform in Kansas as follows:

(1) The first phase covers the counties in the Osawatomie state hospital catchment area and is to commence on July 1, 1990, and is to be completed by June 30, 1994;

(2) the second phase covers the counties in the Topeka state hospital catchment area and is to commence on July 1, 1992, and is to be completed by June 30, 1996; and

(3) the third phase covers the counties in the Larned state hospital catchment area and is to commence on July 1, 1993, and is to be completed by June 30, 1997.

(h) "Screening" means the process performed by a participating community mental health center, pursuant to a contract entered into with the secretary under K.S.A. 39-1610, and amendments thereto, to determine whether a person, under either voluntary or involuntary procedures, can be evaluated or treated, or can be both evaluated and treated, in the community or should be referred to the appropriate state psychiatric hospital for such treatment or evaluation or for both treatment and evaluation.

(i) "Osawatomie state hospital catchment area" means, except as otherwise defined by rules and regulations of the secretary adopted pursuant to K.S.A. 39-1613, and amendments thereto, the area composed of the following counties: Allen, Anderson, Atchison, Bourbon, Brown, Butler, Chase, Chautauqua, Cherokee, Clay, Coffey, Cowley, Crawford, Doniphan, Douglas, Elk, Franklin, Geary, Greenwood, Jackson, Jefferson, Jewell, Johnson, Labette, Leavenworth, Linn, Lyon, Marshall, Miami, Mitchell, Montgomery, Morris, Nemaha, Neosho, Osage, Pottawatomie, Republic, Riley, Sedgwick, Shawnee, Wabaunsee, Washington, Wilson, Woodson and Wyandotte.

(j) "Larned state hospital catchment area" means, except as otherwise defined by rules and regulations of the secretary adopted pursuant to K.S.A. 39-1613, and amendments thereto, the area composed of the following counties: Barber, Barton, Cheyenne, Clark, Comanche, Decatur, Dickinson, Edwards, Ellis, Ellsworth, Finney, Ford, Gove, Graham, Grant, Gray, Greeley, Hamilton, Harper, Harvey, Haskell, Hodgeman, Kearny, Kingman, Kiowa, Lane, Lincoln, Logan, Marion, McPherson, Meade, Morton, Ness, Norton, Osborne, Pawnee, Phillips, Pratt, Rawlins, Reno, Rice, Rooks, Rush, Russell, Saline, Scott, Seward, Sheridan, Sherman, Smith, Stafford, Stanton, Stevens, Sumner, Thomas, Trego, Wallace and Wichita.

(k) "Catchment area" means the Osawatomie state hospital catchment area or the Larned state hospital catchment area.

(l) "Participating mental health center" means a mental health center which has entered into a contract with the secretary for aging and disability services to provide screening, treatment and evaluation, court ordered evaluation and other treatment services pursuant to the care and treatment act for mentally ill persons, in keeping with the phased concept of the mental health reform act.

History: L. 1990, ch. 92, § 2; L. 1993, ch. 225, § 2; L. 1996, ch. 167, § 51; L. 2014, ch. 115, § 176; July 1.



39-1603 Powers and duties of secretary for aging and disability services.

39-1603. Powers and duties of secretary for aging and disability services. In addition to powers and duties otherwise provided by law, the secretary shall have the following powers and duties:

(a) To function as the sole state agency to develop a comprehensive plan to meet the needs of persons who have mental illness;

(b) to evaluate and coordinate all programs, services and facilities for persons who have mental illness presently provided by agencies receiving state and federal funds and to make appropriate recommendations regarding such services, programs and facilities to the governor and the legislature;

(c) to evaluate all programs, services and facilities within the state for persons who have mental illness and determine the extent to which present public or private programs, services and facilities meet the needs of such persons;

(d) to solicit, accept, hold and administer on behalf of the state any grants, devises or bequests of money, securities or property to the state of Kansas for services to persons who have mental illness or purposes related thereto;

(e) to provide consultation and assistance to communities and groups developing local and area services for persons who have mental illness;

(f) to assist in the provision of services for persons who are mentally ill in local communities whenever possible, with primary control and responsibility for the provision of services with mental health centers, and to assure that such services are provided in the least restrictive environment;

(g) to adopt rules and regulations for targeted population members which provide that, within the limits of appropriations therefor, no person shall be inappropriately denied necessary mental health services from any mental health center or state psychiatric hospital and that each targeted population member shall be provided such services in the least restrictive manner;

(h) to establish and implement policies and procedures within the programs and activities of the Kansas department for aging and disability services so that funds from the state shall follow persons who are mentally ill from state facilities into community programs;

(i) to provide the least restrictive treatment and most appropriate community based care as well as rehabilitation for Kansas residents who are mentally ill persons through coordinated utilization of the existing network of mental health centers and state psychiatric hospitals;

(j) to establish standards for the provision of community support services and for other community based mental health services provided by mental health centers in consultation with representatives of mental health centers, consumers of mental health services and family members of consumers of mental health services;

(k) to assure the establishment of specialized programs within each mental health center throughout the state in order to provide appropriate care for designated targeted population members;

(l) to establish service requirements for programs within mental health centers which will ensure that targeted population members receive the most effective community treatment possible;

(m) to ensure the development and continuation of high quality community based mental health services, including programs for targeted population members, in each mental health center service delivery area through the provision of technical assistance, consultation and funding;

(n) to establish standards for the provision of community based mental health programs through community programs in consultation with representatives of mental health centers, private and public service providers, families and consumer advocates;

(o) to monitor the establishment and the continuing operation of all state funded community based mental health services to ensure that programs providing these services comply with established standards;

(p) to review and approve the annual coordinated services plan of each mental health center during each fiscal year ending after June 30, 1991, and to withhold state funds from any mental health center which is not being administered substantially in accordance with the provisions of the annual coordinated services plan and budget submitted to the secretary by the mental health center;

(q) to establish state policies for the disbursement of federal funds within the state and for state administration of federal programs providing services or other assistance to persons who have mental illness consistent with relevant federal law, rules and regulations, policies and procedures;

(r) to adopt rules and regulations to ensure the protection of persons receiving mental health services, which shall include an appeal procedure at the state and local levels;

(s) to establish procedures and systems to evaluate the results and outcomes pursuant to K.S.A. 39-1610, and amendments thereto, and as otherwise provided for under this act; and

(t) to adopt such rules and regulations as may be necessary to administer the provisions of K.S.A. 39-1601 through 39-1612, and amendments thereto, which are consistent with appropriations available for the administration of such provisions.

History: L. 1990, ch. 92, § 3; L. 2014, ch. 115, § 177; July 1.



39-1604 Secretary for aging and disability services to adopt state assessment of needs; plan to develop and operate a state system; development by mental health centers of community assessment of needs and plan for community based services; annual review and update of assessment of needs and plan; coordinated services plan.

39-1604. Secretary for aging and disability services to adopt state assessment of needs; plan to develop and operate a state system; development by mental health centers of community assessment of needs and plan for community based services; annual review and update of assessment of needs and plan; coordinated services plan. (a) On or before October 1, 1991, and in accordance with rules and regulations adopted under K.S.A. 39-1603, and amendments thereto, the secretary shall develop and adopt a state assessment of needs and a plan to develop and operate a state system to provide mental health services for persons who are residents of Kansas, including all targeted population members designated by rules and regulations adopted by the secretary. The plan for the state system shall include coordinating and assisting in the provision of community based mental health services in the service delivery areas of mental health centers, including the services provided by state psychiatric hospitals and the provision of state financial assistance. On or before March 1, 1992, the secretary shall adopt a state plan for an integrated system to coordinate and assist in the provision of community based mental health services within Kansas. The assessment of needs and plan for the state shall be reviewed and updated by the secretary on an annual basis.

(b) The secretary shall assist and coordinate the development by each mental health center of a community assessment of needs and a plan for the community system to provide community based mental health services for persons who reside in the service delivery area of the mental health center, including all targeted population members. The secretary shall review and approve, or return, with recommendations for revision and resubmittal, all such assessments of needs and plans in accordance with criteria prescribed by rules and regulations adopted under K.S.A. 39-1603, and amendments thereto. If necessary services for a service delivery area cannot be provided by the mental health center or in order to ensure that a continuum of services will be provided in a service delivery area, the secretary may require the provision of services for a service delivery area through contracts between two or more mental health centers.

(c) Each mental health center shall annually review and update such assessment of needs and plan for the service delivery area. If the assessment of needs or the plan for the community system to provide community based mental health services are not in compliance with the criteria prescribed by rules and regulations under K.S.A. 39-1603, and amendments thereto, the secretary shall withhold all or part of the state financial assistance provided to the mental health center.

(d) On or before October 1, 1991, and annually on or before such date thereafter, each mental health center shall submit a coordinated services plan addressing the service needs of the targeted population to the secretary for aging and disability services for review and approval. The annual coordinated services plan shall be developed according to the standards established by rules and regulations adopted by the secretary for aging and disability services.

History: L. 1990, ch. 92, § 4; L. 2014, ch. 115, § 178; July 1.



39-1605 Governor's behavioral health services planning council; composition of council; chairperson; terms of members; vacancies; vice-chairperson; compensation.

39-1605. Governor's behavioral health services planning council; composition of council; chairperson; terms of members; vacancies; vice-chairperson; compensation. (a) There is hereby established the governor's behavioral health services planning council. The council shall consist of 34 members.

(b) So the composition of the council is in compliance with the requirements of public law 102-321 and supplementary federal acts, membership on the council will be in accordance with the following:

(1) Nine members shall be state agency representatives who shall include:

(A) The secretary for aging and disability services or the secretary's designee;

(B) the secretary for children and families shall appoint one member for each of the following areas: Vocational rehabilitation and children and family services;

(C) the deputy secretary of juvenile services of the department of corrections or the deputy secretary's designee;

(D) the commissioner of education;

(E) the secretary of corrections;

(F) the secretary of commerce. If a commissioner or secretary is unable to participate, the commissioner or secretary shall appoint a designee as the official member of the council; and

(G) the secretary for aging and disability services shall appoint one member for each of the following areas: Substance use disorder services and medical services.

(2) The governor shall appoint the following persons to the council:

(A) One member shall be a person licensed to practice medicine and surgery with board certification in psychiatry;

(B) two members shall be executive directors of mental health centers;

(C) one member shall be a representative of a behavioral health advocacy group;

(D) one member shall be a substance use disorder prevention professional;

(E) one member shall be an executive director of a substance use disorder treatment center;

(F) one member shall be a judge of the district court or a district magistrate judge;

(G) 17 members shall be individuals who are not state employees or providers of behavioral health services. Of the 17 members, four members shall be adult consumers with serious and persistent mental illness; two members shall be immediate family members of adult consumers with serious and persistent mental illnesses; four members shall be family members of minor children or youth with severe emotional disturbance; one member shall be a youth at least 16 years of age but not more than 18 years of age at the time of appointment with severe emotional disturbance; two members shall be adults in recovery from substance use disorders; one member shall be a family member of an adult with a substance use disorder; one member shall be a mentor to an adult with a substance use disorder; and two members shall be members of the general public.

(3) One member shall be the governor's tribal liaison.

(c) A member of the council prior to the effective date of this act whose term expires after June 30, 2013, shall continue to serve as a member of the council until the expiration of the term of the member. Except as otherwise provided in this subsection and in subsection (d), each member appointed to the council by the governor on and after July 1, 2013, shall be appointed for a term of four years. Of the nine new members authorized by this act, four shall be appointed for an initial term of two years and five shall be appointed for an initial term of four years as specified by the governor.

(d) Each member of the council shall serve until a successor is appointed and qualified. In the case of a vacancy on the council, a successor of like qualifications shall be appointed or designated to fill the unexpired term in accordance with subsection (b).

(e) The governor shall designate the chairperson of the council. The members of the council shall elect a vice-chairperson.

(f) Members of the governor's behavioral health services planning council attending meetings of the council, or attending a subcommittee meeting thereof authorized by the council, shall be paid amounts provided in K.S.A. 75-3223(e), and amendments thereto, from the administration account of the state general fund appropriated for the Kansas department for aging and disability services.

(g) Whenever the governor's mental health services planning council, or words of like effect, are referred to in a statute, contract or other document, such reference or designation shall be deemed to apply to the governor's behavioral health services planning council.

History: L. 1990, ch. 92, § 5; L. 1997, ch. 73, § 1; L. 2003, ch. 154, § 13; L. 2013, ch. 54, § 1; L. 2015, ch. 55, § 2; July 1.



39-1606 Meetings of governor's behavioral health services planning council; duties of council; visits to state psychiatric hospitals and other providers; annual reports.

39-1606. Meetings of governor's behavioral health services planning council; duties of council; visits to state psychiatric hospitals and other providers; annual reports. (a) The governor's behavioral health services planning council shall hold regular quarterly meetings and such other meetings as the chairperson of such council deems advisable, and in addition shall meet at such other times upon the call of the secretary.

(b) It is the duty of the governor's behavioral health services planning council to:

(1) Confer, advise and consult with the secretary with respect to the policies governing the management and operation of all state psychiatric hospitals and facilities and community based behavioral health services;

(2) serve as an advocate for targeted population members and other individuals with mental illness, behavioral health or emotional problems;

(3) monitor, review and evaluate, not less than once each year, the allocation and adequacy of behavioral health services within the state;

(4) perform such other planning, reviewing and evaluating of behavioral health services in this state, as may be requested by the secretary or as may be prescribed by law; and

(5) consult with and advise the governor, from time to time, with reference to the management, conduct and operation of state psychiatric hospitals and behavioral health programs.

(c) A member or members of the governor's behavioral health services planning council, at least once each year, shall visit each state psychiatric hospital and may visit other providers of community based behavioral health services for the purpose of inspecting the state psychiatric hospital, mental health center or the facility of other such providers of community based behavioral health services. Such visits shall be made at such times and in such manner as the council determines at a regular meeting.

(d) The governor's behavioral health services planning council shall make annual reports to the governor and the members of the legislature and may make such recommendations as it deems advisable for appropriate legislation.

History: L. 1990, ch. 92, § 6; L. 2013, ch. 54, § 2; July 1.



39-1607 Mental health and developmental disabilities; certain powers, duties and functions.

39-1607. Mental health and developmental disabilities; certain powers, duties and functions. All those powers, duties, functions of adult services, which were part of the adult services community and day living program, or similar programs prior to March 1, 1991, and which provide mental health services to persons, including persons residing in intermediate care facilities that provide mental health services, are powers, duties and functions of mental health and developmental disabilities.

History: L. 1990, ch. 92, § 7; L. 1995, ch. 234, § 15; Jan. 1, 1996.



39-1608 Mental health centers to develop community assessment of needs and plan to provide community based mental health services; approval by secretary; annual reviews and reports; amendments to plan; rules and regulations; guidelines for conduct of assessments of need, for development and operation of system of services and for periodic reporting to the secretary.

39-1608. Mental health centers to develop community assessment of needs and plan to provide community based mental health services; approval by secretary; annual reviews and reports; amendments to plan; rules and regulations; guidelines for conduct of assessments of need, for development and operation of system of services and for periodic reporting to the secretary. (a) On or before October 1, 1991, and in accordance with rules and regulations adopted by the secretary each mental health center shall prepare and adopt a community assessment of needs and a plan to provide community based mental health services for persons who are residents of the service delivery area of the mental health center and shall submit such assessment of needs and plan to the secretary for approval. Among other provisions, such plan shall include the provision of services to all targeted population members who apply therefor.

(b) Each mental health center shall conduct annual reviews of the community assessment of needs for the service delivery area and shall report annually to the secretary the results of such reviews and any amendments to the community assessment of needs or the plan to provide community based mental health services which are adopted. The amendments to such plan shall be subject to approval by the secretary in accordance with criteria prescribed by rules and regulations adopted by the secretary.

(c) Prior to October 1, 1991, the secretary shall adopt rules and regulations prescribing guidelines for the conduct of community assessments of need, for the development and operation of systems to provide community based mental health services within the service delivery area of the mental health center, and for periodic reporting to the secretary on the operations under such systems in accordance with this act.

History: L. 1990, ch. 92, § 8; July 1.



39-1609 Provision of community based mental health services; technical and financial assistance.

39-1609. Provision of community based mental health services; technical and financial assistance. (a) Each mental health center may provide community based mental health services under the system established in accordance with this act and approved by the secretary either by directly providing such services or by providing such services through contracts with service providers, including other mental health centers, or both directly and through contracts with such service providers.

(b) Subject to and in accordance with the provisions of this act and appropriations acts, the secretary shall assist in the establishment and development of community based mental health services in each county by providing counties and mental health centers with technical assistance and financial assistance.

History: L. 1990, ch. 92, § 9; July 1.



39-1610 Participating mental health centers; services provided; disbursement of funds for services; mental health reform phased program; admission and discharge criteria for patients; contracts for nonclinical services.

39-1610. Participating mental health centers; services provided; disbursement of funds for services; mental health reform phased program; admission and discharge criteria for patients; contracts for nonclinical services. (a) Prior to January 1, 1991, for the Osawatomie state hospital catchment area, prior to July 1, 1992, for the Topeka state hospital catchment area and prior to July 1, 1993, for the Larned state hospital catchment area, the secretary shall enter into contracts with mental health centers so that there is a participating mental health center for each area of the state. Each participating mental health center entering into a contract with the secretary under this section shall provide screening, treatment and evaluation, court ordered evaluation and other treatment services pursuant to the care and treatment act for mentally ill persons.

(b) Subject to the provisions of this act and appropriations acts, the secretary shall administer and disburse funds to each mental health center for the coordination and provision of mental health services for all persons who are residents of the service delivery area of such mental health center.

(c) Subject to and in accordance with the provisions of this act and appropriations acts, the secretary shall undertake, in cooperation with participating mental health centers, the establishment and implementation of the mental health reform phased program.

(1) Beginning with the Osawatomie state hospital catchment area, the secretary shall enter into contracts with participating mental health centers to reduce the rated bed capacity of the Osawatomie state hospital as follows:

(A) One unit of 20 to 30 beds for adults shall be closed by June 30, 1991;

(B) by June 30, 1992, an additional unit or units comprising 20 to 30 beds shall be closed for adolescents; and

(C) by June 30, 1993, an additional unit or units comprising 20 to 30 adult beds shall be closed.

(2) For the Topeka state hospital catchment area, the secretary shall enter into contracts with participating mental health centers to reduce the rated bed capacity of Topeka state hospital as follows:

(A) One or more units comprising 20 to 30 adolescent beds shall be closed by June 30, 1993;

(B) an additional unit or units comprising 20 to 30 adult beds shall be closed by June 30, 1994; and

(C) an additional unit or units comprising 20 to 30 adult beds shall be closed by June 30, 1995.

(3) For the Larned state hospital catchment area, the secretary shall enter into contracts with participating mental health centers to reduce the rated bed capacity of Larned state hospital by closing one or more units comprising 20 to 30 adult beds in each of the fiscal years ending June 30, 1994, June 30, 1995, and June 30, 1996.

(d) The staff of each state psychiatric hospital and the staff of the participating mental health centers in the catchment area of the state psychiatric hospital shall develop and implement admission and discharge criteria for all patients. The provisions of this section shall be incorporated into all contracts entered into between the secretary and the participating mental health centers.

(e) A participating mental health center may expend funds received from the secretary to contract with a contracting agency for the purchase of administrative, financial and other nonclinical services from such contracting agency as may be needed to assist the participating mental health center to carry out the provisions of the contract entered into by the center with the secretary.

History: L. 1990, ch. 92, § 10; L. 1996, ch. 167, § 52; Apr. 18.



39-1611 Pilot project to provide psychiatric and substance abuse services for medicaid eligible residents less than 21 years of age; contract for such services; reports and information.

39-1611. Pilot project to provide psychiatric and substance abuse services for medicaid eligible residents less than 21 years of age; contract for such services; reports and information. Subject to applicable federal guidelines and regulations and the provisions of appropriations acts, the secretary shall negotiate and enter into a contract for a pilot project to be conducted during the fiscal year ending June 30, 1992. If the secretary conducts a pilot project under this section, the pilot project may be conducted to provide the medicaid services related to psychiatric and substance abuse services for Kansas medicaid eligible residents who are less than 21 years of age on the basis of a described set of such services to a predetermined population as prescribed by the contract. The contract shall not be subject to the competitive bid requirements of K.S.A. 75-3739 and amendments thereto. The services to be provided for such residents under the contract shall include but not be limited to case management services, day treatment, outpatient services and emergency services. The contract may be entered into by the secretary with a single mental health center or with a contracting agency to provide such services through a mental health center or other qualified service providers, or both, within an area of Kansas determined by the secretary. In determining the location of the pilot project and the area in which such services shall be provided, the secretary shall consider both those areas in which such services are being provided currently for such residents by mental health centers and those areas of Kansas in which such services can be provided for such residents at the time the pilot project is to commence under the contract. The secretary shall submit a preliminary report on the results of the pilot project to the committee on ways and means of the senate and the committee on appropriations of the house of representatives at the beginning of the 1992 regular session of the legislature. The secretary shall submit additional reports and information regarding the pilot project as requested by such committees during such legislative session.

History: L. 1990, ch. 92, § 11; July 1.



39-1612 Act does not require mental health centers to make expenditures not approved by governing board of center.

39-1612. Act does not require mental health centers to make expenditures not approved by governing board of center. Nothing in the mental health reform act shall authorize the secretary or the Kansas department for aging and disability services to require that mental health centers make expenditures other than expenditures approved for the mental health center by the governing board of the center.

History: L. 1990, ch. 92, § 12; L. 2014, ch. 115, § 179; July 1.



39-1613 Catchment areas for state psychiatric hospitals; rules and regulations, guidelines.

39-1613. Catchment areas for state psychiatric hospitals; rules and regulations, guidelines. (a) The secretary for aging and disability services is hereby authorized to adopt rules and regulations to define and redefine the Osawatomie state hospital catchment area and Larned state hospital catchment area as may be necessary in the opinion of the secretary for aging and disability services to accommodate shifts in populations in need of mental health services within available community mental health facility and state institution capacities and resources and in accordance with the following:

(1) Each such catchment area shall be defined by contiguous counties that are designated by name;

(2) no county shall be included in more than one such catchment area;

(3) each county shall be included in the Osawatomie state hospital catchment area or Larned state hospital catchment area; and

(4) No designated community mental health center shall be included in more than one such catchment area.

(b) Each rule and regulation adopted, amended or revived under this section shall be published in its entirety in the Kansas register in the first issue published after such adoption, amendment or revival.

History: L. 1993, ch. 225, § 1; L. 2014, ch. 115, § 180; July 1.






Article 17 CHILDREN, ADOLESCENTS, FAMILIES; INTERAGENCY PROVISION OF SERVICES

39-1701 Interagency provision of services for children, adolescents and families act; purpose and intention of act.

39-1701. Interagency provision of services for children, adolescents and families act; purpose and intention of act. This act shall be known and may be cited as the interagency provision of services for children, adolescents and families act. It is the purpose and intention of this act to provide for regional interagency councils which will collaborate in the provision of services for children and adolescents in this state who require multiple levels and kinds of specialized services which are beyond the capability of one agency.  Such services shall be provided in accord with the identified needs of each such child or adolescent, and in the least restrictive environment.

History: L. 1992, ch. 264, § 1; July 1.



39-1702 Definitions.

39-1702. Definitions. As used in this act:

(a) "Children and adolescents who require multiple levels and kinds of specialized services which are beyond the capability of one agency" means children and adolescents who are residents of Kansas, and with respect to whom there is documentation that: (1) Various agencies have acknowledged the need for a certain type of service and have taken action to provide that level of care; (2) various agencies have collaborated to develop a program plan to meet the needs of the child or adolescent; and (3) various agencies have collaborated to develop programs and funding to meet the need of the child or adolescent, and that existing or alternative programs and funding have been exhausted or are insufficient or inappropriate in view of the distinctive nature of the situation of the child or adolescent.

(b) "Agency" means and includes county health departments, area offices of the department of social and rehabilitation services, district offices of the department of health and environment, local offices of the department of labor, boards of education of public school districts, community mental health centers, community facilities for people with intellectual or developmental disabilities, or both, district courts, county commissions, and law enforcement agencies.

(c) "Authorized decision makers" means agency representatives who have the authority to commit the resources of the agency they represent in the provision of services to any child or adolescent whose needs are brought before a regional interagency council.

(d) "District court" means the chief judge for a judicial district.

(e) "Parent" means a natural parent, an adoptive parent, a stepparent, a foster care provider of a child or adolescent for whom services are needed from more than one agency, or a person acting as parent of a child or adolescent for whom services are needed from more than one agency.

(f) "Person acting as parent" means a guardian or conservator, or a person, other than a parent, who is liable by law to maintain, care for, or support a child or adolescent, or who has actual care and custody of the child or adolescent and is contributing the major portion of the cost of support of the child or adolescent, or who has actual care and control of the child or adolescent with the written consent of a person who has legal custody of the child or adolescent, or who has been granted custody of the child or adolescent, by a court of competent jurisdiction.

History: L. 1992, ch. 264, § 2; L. 1999, ch. 57, § 46; L. 2004, ch. 179, § 3; L. 2012, ch. 91, § 31; July 1.



39-1703 System of regional interagency councils; establishment; purpose; rules and regulations.

39-1703. System of regional interagency councils; establishment; purpose; rules and regulations. There is hereby established a system of regional interagency councils to coordinate or assure delivery of services for children and adolescents who require multiple levels and kinds of specialized services which are beyond the capability of one agency. The secretary for aging and disability services shall adopt rules and regulations to implement the provisions of this act.

History: L. 1992, ch. 264, § 3; L. 2014, ch. 115, § 181; July 1.



39-1704 Regional interagency councils; convening of; purpose; chairperson; composition; procedure and meetings; duties; confidentiality.

39-1704. Regional interagency councils; convening of; purpose; chairperson; composition; procedure and meetings; duties; confidentiality. (a) Subject to the provisions of subsection (b), the director, or an appointed designee of the director, of each area office of the Kansas department for children and families shall convene a regional interagency council to coordinate or assure delivery of services at such area office to children and adolescents who require multiple levels and kinds of specialized services which are beyond the capability of one agency. The director, or the appointed designee of the director, shall serve as chairperson of the council convened by such director or designee.

(b) In those areas where the secretary for children and families determines that councils or committees already exist for the purpose of enhancing interagency cooperation and collaboration of service delivery, a regional interagency council as described in subsection (a) need not be convened.

(c) Each regional interagency council shall consist of: (1) Authorized decision makers who are representative of agencies; (2) parents; (3) community business representatives; and (4) such other persons as directors of area offices of the Kansas department for children and families may determine.

(d) Each regional interagency council shall establish its own internal procedures and shall meet as often as needed to:

(1) Review all cases referred to them by one of the agencies represented or by a family member;

(2) develop a plan, negotiated with a family member and, where appropriate, the child or adolescent, for the provision of services to the child or adolescent and family whose case has been referred. This plan shall include a description of each needed service and shall specify the agency responsible for providing the service within the timeline specified by the council;

(3) maintain information sufficient to assess the effectiveness of the interagency council in meeting the service needs of children and adolescents and their families;

(4) make an annual report to the joint committee on children and families and to the Kansas commission on children, youth and families regarding the local assessment;

(5) determine what service needs are not being met in their region and develop and plan to meet these service needs;

(6) make an annual report to the joint committee on children and families and to the Kansas commission on children, youth and families regarding the service needs which are not being met and the plan to meet these service needs;

(7) establish interagency agreements as necessary for coordination of services to children and adolescents and their families who are served by more than one agency;

(8) refer any problems with service coordination to the joint committee on children and families and to the Kansas commission on children, youth and families; and

(9) ensure that members of the council receive training in collaborative teaming as needed.

(e) Each regional interagency council and its members are responsible for maintaining confidentiality by securing appropriate authorizations from a parent or person acting as parent of a child or adolescent for release of confidential information received by the council.

History: L. 1992, ch. 264, § 4; L. 2014, ch. 115, § 182; July 1.






Article 18 DEVELOPMENTAL DISABILITIES REFORM

39-1801 Citation of act.

39-1801. Citation of act. The provisions of K.S.A. 39-1801 through 39-1810 shall be known and may be cited as the developmental disabilities reform act.

History: L. 1995, ch. 234, § 1; Jan. 1, 1996.



39-1802 Policy of state.

39-1802. Policy of state. It is the policy of this state to assist persons who have a developmental disability to have:

(a) Services and supports which allow persons opportunities of choice to increase their independence and productivity and integration and inclusion into the community;

(b) access to a range of services and supports appropriate to such persons; and

(c) the same dignity and respect as persons who do not have a developmental disability.

History: L. 1995, ch. 234, § 2; Jan. 1, 1996.



39-1803 Definitions.

39-1803. Definitions. As used in the developmental disabilities reform act:

(a) "Adaptive behavior" means the effectiveness or degree with which an individual meets the standards of personal independence and social responsibility expected of that person's age, cultural group and community.

(b) "Affiliate" means an entity or person that meets standards set out in rules and regulations adopted by the secretary relating to the provision of services and that contracts with a community developmental disabilities organization.

(c) "Community services" means services provided to meet the needs of persons with developmental disabilities relating to work, living in the community, and individualized supports and services.

(d) "Community developmental disability organization" means any community facility for people with intellectual disability that is organized pursuant to K.S.A. 19-4001 through 19-4015, and amendments thereto.

(e) "Community service provider" means a community developmental disability organization or affiliate thereof.

(f) "Developmental disability" means:

(1) Intellectual disability; or

(2) a severe, chronic disability, which:

(A) Is attributable to a mental or physical impairment, a combination of mental and physical impairments or a condition which has received a dual diagnosis of intellectual disability and mental illness;

(B) is manifest before 22 years of age;

(C) is likely to continue indefinitely;

(D) results, in the case of a person five years of age or older, in a substantial limitation in three or more of the following areas of major life functioning: Self-care, receptive and expressive language development and use, learning and adapting, mobility, self-direction, capacity for independent living and economic self-sufficiency;

(E) reflects a need for a combination and sequence of special interdisciplinary or generic care, treatment or other services which are lifelong, or extended in duration and are individually planned and coordinated; and

(F) does not include individuals who are solely and severely emotionally disturbed or seriously or persistently mentally ill or have disabilities solely as a result of the infirmities of aging.

(g) "Institution" means state institution for people with intellectual disability as defined by subsection (c) of K.S.A. 76-12b01, and amendments thereto, or intermediate care facility for people with intellectual disabilities of nine beds or more as defined by subsection (a)(4) of K.S.A. 39-923, and amendments thereto.

(h) "Intellectual disability" means substantial limitations in present functioning that is manifested during the period from birth to age 18 years and is characterized by significantly subaverage intellectual functioning existing concurrently with deficits in adaptive behavior including related limitations in two or more of the following applicable adaptive skill areas: Communication, self-care, home living, social skills, community use, self-direction, health and safety, functional academics, leisure and work.

(i) "Secretary" means the secretary for aging and disability services.

History: L. 1995, ch. 234, § 3; L. 2012, ch. 91, § 32; L. 2014, ch. 115, § 183; July 1.



39-1804 Implementation of act; powers and duties of secretary for aging and disability services; reports.

39-1804. Implementation of act; powers and duties of secretary for aging and disability services; reports. (a) Except as otherwise specifically provided in this act and subject to appropriations of federal and state funds, the secretary, after consultation with representatives of community developmental disability organizations, community service providers, families and consumer advocates, shall implement and administer the provisions of the developmental disabilities reform act in accordance with the following policies. Persons with developmental disabilities shall:

(1) Be provided assistance to obtain food, housing, clothing and medical care; protection from abuse, neglect and exploitation; and a range of services and supports which assist in the determination of individual needs; and

(2) receive assistance in determining their needs; be provided information about all service options available to meet those needs; have coordination of services delivered; be assisted and supported in living with their families, or independently; be assisted in finding transportation to support access to the community; and receive individually planned habilitation, education, training, employment and recreation subject to supports and services available in the community of their choice.

(b) To accomplish the policies set forth in subsection (a), the secretary, subject to the provisions of appropriation acts, shall annually propose and implement a plan including, but not limited to, financing thereof which shall: (1) Provide for an organized network of community services for persons with developmental disabilities; (2) maximize the availability of federal resources to supplement state and local funding for such systems; and (3) reduce reliance on separate, segregated settings in institutions or the community for persons with developmental disabilities.

(c) The secretary shall report to the legislature the number of persons with developmental disabilities eligible to receive community services and shall make a progress report on the implementation of the annual plans and the progress made to accomplish a comprehensive community services system for persons with developmental disabilities.

(d) The secretary shall prepare and submit budget estimates for the Kansas department for aging and disability services to the division of the budget and the legislature and shall establish and implement policies and procedures within the programs and activities of the department so that funds for state-level programs and activities for persons who are developmentally disabled are allocated between services delivered in institutions and community services.

(e) Subject to the provisions of this act and appropriation acts, the secretary shall administer and disburse funds to each community developmental disability organization for the coordination and provision of community services.

(f) The secretary shall establish procedures and systems to evaluate the results and outcomes of the implementation of this act to assure the attainment of maximum quality and efficient delivery of community services.

History: L. 1995, ch. 234, § 4; L. 2014, ch. 115, § 184; July 1.



39-1805 Powers and duties of community developmental disability organization.

39-1805. Powers and duties of community developmental disability organization. In addition to any other power and duty prescribed by law, and subject to appropriations, a community developmental disability organization shall have the power and duty to:

(a) Directly or by subcontract, serve as a single point of application or referral for services, and assist all persons with a developmental disability to have access to and an opportunity to participate in community services, except in those circumstances in which the secretary determines, subject to an immediate hearing before the district court located in the county in which the person with a developmental disability resides, participation in community services is not the appropriate placement for such person because such person is presently likely to cause harm to self or others;

(b) provide either directly or by subcontract, services to persons with a developmental disability, including, but not limited to, eligibility determination; explanation of available services and service providers; case management services, if requested; assistance in establishing new providers, if requested; and advocacy for participation in community services;

(c) organize a council of community members, consumers or their family members or guardians, and community service providers, composed of a majority of consumers or their family members or guardians who shall meet not less than quarterly to address systems issues, including, but not limited to, planning and implementation of services; and develop and implement a method by which consumer complaints, interagency and other intrasystem disputes are resolved;

(d) provide, directly or by subcontract, information about affiliate and referral services to persons with a developmental disability whose particular needs can be met in the community or through government; and

(e) ensure that affiliates have the option to review referrals and waiting lists on a periodic basis to contact potential consumers with information concerning their services.

History: L. 1995, ch. 234, § 5; Jan. 1, 1996.



39-1806 Establishment of system of funding, quality assurance and contracting.

39-1806. Establishment of system of funding, quality assurance and contracting. To carry out the provisions of this act, the secretary shall establish after consultation with representatives of community developmental disability organizations and affiliates thereof, and families and consumer advocates:

(a) A system of adequate and reasonable funding or reimbursement for the delivery of community services that:

(1) For persons moving from institutions into the community, directs funding to follow in an amount not less than that which is required to reimburse community service providers for services as set forth in such person's plan for transfer from the institution to community services including expenses of relocation and initiation of services;

(2) consolidates federal and state funding sources;

(3) requires an independent, professional review of the rate structures on a biennial basis resulting in a recommendation to the legislature regarding rate adjustments. Such recommendation shall be adequate to support: (A) A system of employee compensation competitive with local conditions; (B) training and technical support to attract and retain qualified employees; (C) a quality assurance process which is responsive to consumers' needs  and which maintains the standards of quality service; (D) risk management and insurance costs; and (E) program management and coordination responsibilities;

(b) a system of quality assurance based on standards set out in rules and regulations adopted by the secretary which insures effective service delivery, fiscal accountability and networking cooperation and which allows community service providers to present evidence of attainment of national accreditation or compliance with state or federal laws or rules and regulations, or both, to indicate compliance with such standards; and

(c) a system of contracting that:

(1) Authorizes open and equitable negotiation between contracting parties or their designated agent or agents;

(2) authorizes mediation by an independent entity chosen by the parties to the contract in the event of contract disputes and if mediation is not completed prior to the end of any existing contract, authorizes an extension of time of such existing contract or entering into a temporary contract;

(3) requires achievement and maintenance of community services standards by community service providers;

(4) includes compensation for community services which meet the individualized needs of persons with developmental disabilities for community services; and

(5) requires community developmental disability organizations to contract with those affiliates from whom a person with a developmental disability chooses services.

History: L. 1995, ch. 234, § 6; Jan. 1, 1996.



39-1807 Failure of community service provider to comply with requirements, standards or laws; inspection and review of operations by secretary; mediation; written plan of correction; civil penalties; emergency orders.

39-1807. Failure of community service provider to comply with requirements, standards or laws; inspection and review of operations by secretary; mediation; written plan of correction; civil penalties; emergency orders. Whenever the secretary finds a community service provider has failed to comply with the requirements, standards or rules and regulations established pursuant to this act or any other provision of law, the secretary shall have the power to inspect and review the operations of the community service provider and identify deficiencies. The secretary and such community service provider shall choose an independent entity to mediate any dispute regarding the secretary's finding that such community service provider has failed to comply with such requirements, standards or rules and regulations and the secretary's identified deficiencies. If such mediation is not able to resolve any such dispute and the secretary finds that the community service provider has still failed to comply with such requirements, standards or rules and regulations, the secretary shall require a written plan of correction. If, after notice and an opportunity for hearing pursuant to the Kansas administrative procedure act, the secretary finds the community service provider has failed to carry out the plan of correction within 30 days of the submission of the plan of correction, the secretary may assess a civil penalty in an amount not to exceed $125 per day for each day the provider has failed to carry out the plan of correction. The secretary may extend the time in which the provider has to comply with the plan of correction for good cause. The secretary may require the community service provider to maintain consumers in place until alternative community services can be secured with reasonable compensation for actual costs and to remove the designation as community service provider, except that in the event the secretary makes written findings of fact that there appears to be a situation involving imminent danger to the health, safety or welfare of the person with a developmental disability unless immediate action is taken, the secretary may issue an emergency order. Such emergency order shall be subject to the same procedures under K.S.A. 77-536 and amendments thereto. Upon entry of such an emergency order, the secretary shall promptly notify the community service provider subject to the order: (1) The content of the order; (2) the reasons therefor; and (3) that upon written request within 15 days after service of the order, the matter will be set for a hearing which shall be conducted in accordance with the provisions of the Kansas administrative procedure act. If no hearing is requested and none is ordered by the secretary, the order will remain in effect until it is modified or vacated by the secretary. If a hearing is requested or ordered, the secretary, after notice of and opportunity for hearing to the community service provider subject to the order, by written findings of fact and conclusions of law, shall vacate, modify or make permanent the order.

History: L. 1995, ch. 234, § 7; Jan. 1, 1996.



39-1808 Act does not require community service provider to make certain expenditures.

39-1808. Act does not require community service provider to make certain expenditures. Nothing in this act shall authorize the secretary to require a community service provider to make expenditures not in compliance with contracts or agreements entered into by the governing board of such provider.

History: L. 1995, ch. 234, § 8; Jan. 1, 1996.



39-1809 Act does not create any entitlement to services.

39-1809. Act does not create any entitlement to services. Nothing in this act shall create any entitlement to services.

History: L. 1995, ch. 234, § 9; Jan. 1, 1996.



39-1810 Rules and regulations.

39-1810. Rules and regulations. The secretary may adopt rules and regulations to carry out the provisions of this act.

History: L. 1995, ch. 234, § 10; Jan. 1, 1996.



39-1811 Community developmental disability services; maximization of federal financial participation; use of revenue derived therefrom; report to legislature.

39-1811. Community developmental disability services; maximization of federal financial participation; use of revenue derived therefrom; report to legislature. (a) In carrying out the provisions of subsection (b)(2) of K.S.A. 39-1804, and amendments thereto, the secretary shall ensure annually that all available state funds appropriated for community developmental disability services are used as match or certified match to secure federal financial participation to the maximum extent feasible.

(b) In addition, the secretary shall ensure that funding provided to any community developmental disability organization or any affiliate thereof by any taxing subdivision of the state is utilized as certified match for federal financial participation to the maximum extent feasible. Any public funding identified under this section shall be retained at the local level and the authority for the use of such revenues shall be subject to the statutory authority under which such funds are collected and expended and to any agreements entered into by the local authority with the community service provider or community developmental disability organization to which such funds have been granted, appropriated or otherwise transferred. No community developmental disability organization or affiliate shall use any funding received pursuant to this section to supplant funds previously received from any taxing subdivision of the state. In the event that such funding provided by any taxing subdivision of the state becomes unavailable for any reason, the state shall have no obligation, except as otherwise provided by law, to provide funding in the amount no longer available in order to retain the same level of federal financial participation.

(c) All actions of the secretary to maximize the availability of federal financial participation shall be in accordance with applicable federal statutes and regulations.

(d) Except as otherwise provided in this section, revenue derived from the maximization of federal financial participation shall be used exclusively (1) to increase the reimbursement rate above the state fiscal year 2001 levels for the home and community based services developmental disabilities waiver for day, residential, and individual and family supports, provided on or after July 1, 2001, based on an apportionment agreed to by the secretary and the community developmental disability organizations; or (2) for other medicaid reimbursable services for persons with developmental disabilities based upon an agreement entered into by the secretary and community developmental disability organizations by written contract. The secretary shall not be required to utilize more than $15,000,000 in funding provided to community developmental disability organizations and their affiliates by any taxing subdivision of the state as match for additional federal financial participation in any state fiscal year.

(e) The secretary shall require that the council of community members in each service area convene representatives of the community developmental disability organization, community service providers, families, consumers and other community stakeholders to develop and implement community capacity building plans annually, to improve the quality and efficiency of service delivery. Each such local plan shall: (1) Identify strengths within the local service area, including natural and community supports; (2) identify barriers to meeting the independence, productivity, integration and inclusion goals of the developmental disabilities reform act; and (3) identify key goals that will be addressed in the service area to develop and maintain such community capacity.

(f) The secretary shall report to the legislature on or before the 15th day of each regular session on the results of plans to maximize federal financial participation and on the results of community capacity building plans developed and implemented within each service area.

(g) This section shall be construed to be part of and supplemental to the developmental disabilities reform act.

History: L. 2001, ch. 197, § 5; L. 2002, ch. 197, § 1; July 1.






Article 19 KANSAS DEPARTMENT FOR AGING AND DISABILITY SERVICES, KANSAS DEPARTMENT FOR CHILDREN AND FAMILIES

39-1901 Kansas department for aging and disability services; secretary for aging and disability services; powers, duties or functions; references to prior agency; rules and regulations.

39-1901. Kansas department for aging and disability services; secretary for aging and disability services; powers, duties or functions; references to prior agency; rules and regulations. The department on aging is hereby renamed the Kansas department for aging and disability services. Except as otherwise provided by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, whenever the department on aging, or words of like effect, are referred to or designated by any statute, rule and regulation, contract or any other document regardless of whether such reference is in regard to any of the powers, duties or functions transferred pursuant to K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, or not, such reference or designation shall be deemed to apply to the Kansas department for aging and disability services. Except as otherwise provided by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, whenever the secretary of aging, or words of like effect, are referred to or designated by any statute, rule and regulation, contract or any other document regardless of whether such reference is in regard to any of the powers, duties or functions transferred pursuant to K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, or not, such reference or designation shall be deemed to apply to the secretary for aging and disability services.

History: Executive Reorganization Order No. 41, § 1; L. 2012, ch. 185, § 1; July 1.



39-1902 Kansas department for children and families; secretary for children and families; powers, duties or functions; references to prior agency; rules and regulations.

39-1902. Kansas department for children and families; secretary for children and families; powers, duties or functions; references to prior agency; rules and regulations. The department of social and rehabilitation services is hereby renamed the Kansas department for children and families. Whenever the department of social and rehabilitation services, or words of like effect, are referred to or designated by any statute, rule and regulation, contract or any other document regardless of whether such reference is in regard to any of the powers, duties or functions transferred pursuant to K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, or not, such reference or designation shall be deemed to apply to the Kansas department for children and families. Except as otherwise provided by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, whenever the secretary of social and rehabilitation services, or words of like effect, are referred to or designated by any statute, rule and regulation, contract or any other document regardless of whether such reference is in regard to any of the powers, duties or functions transferred pursuant to K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, or not, such reference or designation shall be deemed to apply to the secretary for children and families.

History: Executive Reorganization Order No. 41, § 2; L. 2012, ch. 185, § 2; July 1.



39-1903 Disability and behavioral health services section; administered by secretary for aging and disability services; programs transferred.

39-1903. Disability and behavioral health services section; administered by secretary for aging and disability services; programs transferred. (a) The disability and behavioral health services section of the Kansas department for children and families is hereby transferred to the Kansas department for aging and disability services and shall be a part thereof. The disability and behavioral health services section transferred to the Kansas department for aging and disability services by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, shall be administered by the secretary for aging and disability services.

The programs to be transferred by this section are:

(1) Mental health and substance abuse, serious emotionally disturbed, developmental disability, physical disability, traumatic brain injury, autism, technology assistance and money-follows-the-person medicaid waivers and programs;

(2) licensure and regulation of community mental health centers, as defined by K.S.A. 75-3307b, and amendments thereto;

(3) regulation of community developmental disability organizations, as defined by K.S.A. 75-3307b, and amendments thereto;

(4) licensure of private psychiatric hospitals, as defined by K.S.A. 75-3307b, and amendments thereto;

(5) licensure and regulation of facilities and providers of residential services, as defined by K.S.A. 75-3307b, and amendments thereto;

(6) licensure and regulation of providers of addiction and prevention services, as defined by K.S.A. 75-5375 et seq; and

(7) any other programs and related grants administered by the disability and behavioral health services section of the Kansas department for children and families prior to the effective date of K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto.

(b) Except as otherwise provided by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, all powers, duties and functions of the secretary for children and families pertaining to the disability and behavioral health services section transferred by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, including that agency’s designation as the medicaid single state authority for substance abuse and for mental health, are hereby transferred to and imposed upon the secretary for aging and disability services.

(c) The Kansas department for aging and disability services shall be the successor in every way to the powers, duties and functions of the Kansas department for children and families pertaining to the disability and behavioral health services section transferred by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto. Every act performed in the exercise of such transferred powers, duties and functions by or under the authority of the Kansas department for aging and disability services shall be deemed to have the same force and effect as if performed by the Kansas department for children and families in which such powers, duties and functions were vested prior to the effective date of K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto.

History: Executive Reorganization Order No. 41, § 3; L. 2012, ch. 185, § 3; July 1.



39-1904 Kansas department for aging and disability services; programs and operation of institutions transferred.

39-1904. Kansas department for aging and disability services; programs and operation of institutions transferred. (a) All institutions, as defined by subsection (b) of K.S.A. 76-12a01, and amendments thereto, and the programs operated by such institutions are hereby transferred from the Kansas department for children and families to the Kansas department for aging and disability services.

All such institutions shall be administered by the secretary for aging and disability services.

(b) Except as otherwise provided by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, all powers, duties and functions of the secretary for children and families pertaining to the programs and operation of the institutions, as defined by subsection (b) of K.S.A. 76-12a01, and amendments thereto, are hereby transferred to and imposed upon the secretary for aging and disability services.

(c) The Kansas department for aging and disability services shall be the successor in every way to the powers, duties and functions of the Kansas department for children and families pertaining to the programs and operation of institutions that are transferred by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto. Every act performed in the exercise of such transferred powers, duties and functions by or under the authority of the Kansas department for aging and disability services shall be deemed to have the same force and effect as if performed by the Kansas department for children and families in which such powers, duties and functions were vested prior to the effective date of K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto.

History: Executive Reorganization Order No. 41, § 4; L. 2012, ch. 185, § 4; July 1.



39-1905 Kansas department for aging and disability services; references to the Kansas department for children and families; powers duties, functions, rules and regulations, orders and directives transferred; organization of programs by secretary.

39-1905. Kansas department for aging and disability services; references to the Kansas department for children and families; powers duties, functions, rules and regulations, orders and directives transferred; organization of programs by secretary. (a) Whenever the Kansas department for children and families, the secretary for children and families, or words of like effect, is referred to or designated by a statute, contract or other document and such reference is in regard to any of the powers, duties or functions transferred to the Kansas department for aging and disability services from the Kansas department for children and families by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, such reference or designation shall be deemed to apply to the Kansas department for aging and disability services or the secretary for aging and disability services.

(b) All rules and regulations, orders and directives of the Kansas department for children and families, or the secretary for children and families, or words of like effect, which relate to the functions transferred by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, and which are in effect on the effective date of K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the Kansas department for aging and disability services and the secretary for aging and disability services until revised, amended, revoked or nullified pursuant to law.

(c) The secretary for aging and disability services shall determine the manner in which disability and behavioral health programs are organized within the Kansas department for aging and disability services.

(d) The secretary for aging and disability services shall determine the manner in which programs provided by the institutions, as defined by subsection (b) of K.S.A. 76-12a01, and amendments thereto, are organized within the Kansas department for aging and disability services.

History: Executive Reorganization Order No. 41, § 5; L 2012, ch. 185, § 5; July 1.



39-1906 Kansas department for aging and disability services; disability behavioral health and institution functions; appointment and transfer of officers and employees; rights and benefits preserved.

39-1906. Kansas department for aging and disability services; disability behavioral health and institution functions; appointment and transfer of officers and employees; rights and benefits preserved. (a) The secretary for aging and disability services shall appoint such officers and employees as may be needed to carry out the powers and duties which the secretary assigns to disability and behavioral health functions and institution functions of the Kansas department for aging and disability services.

(b) All officers and employees in the Kansas department for children and families who, immediately prior to the effective date of K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, were engaged in the exercise and performance of the powers, duties and functions transferred by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, and who are determined by the secretary for aging and disability services to be necessary for the exercise and performance of the powers, duties and functions transferred by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, are hereby transferred to the Kansas department for aging and disability services. In addition, all officers and employees who are determined jointly by the secretary for aging and disability services and the secretary for children and families to have been engaged in providing necessary administrative, technical or other support to the disability and behavioral health services section and to the institutions, as defined in subsection (b) of K.S.A. 76-12a01, and amendments thereto, immediately prior to the effective date of K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, are hereby transferred to the Kansas department for aging and disability services. All classified employees so transferred shall retain their status as classified employees. Thereafter, the secretary for aging and disability services may convert vacant classified positions to positions in the unclassified service under the Kansas civil service act.

(c) Officers and employees who are transferred by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, to the Kansas department for aging and disability services shall retain all retirement benefits and leave balances and rights which had accrued or vested prior to the date of transfer. The service of each such officer or employee so transferred shall be deemed to have been continuous. Any subsequent transfers, layoffs, or abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, shall affect the classified status of any transferred person employed by the Kansas department for children and families prior to the date of transfer.

(d) Notwithstanding the effective date of K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, the provisions of this section prescribing the transfer of officers and employees from the Kansas department for children and families to the Kansas department for aging and disability services shall be administered so that the date of transfer of such personnel shall be the start of a payroll period.

History: Executive Reorganization Order No. 41, § 6; L. 2012, ch. 185, § 6; July 1.



39-1907 Kansas department for aging and disability services; transfer of Kansas department for children and families appropriations; liability for compensation or salaries for transferred officers and employees; problem gambling and addictions grant fund.

39-1907. Kansas department for aging and disability services; transfer of Kansas department for children and families appropriations; liability for compensation or salaries for transferred officers and employees; problem gambling and addictions grant fund. (a) The balances of all funds or accounts thereof appropriated or reappropriated for the Kansas department for children and families relating to the powers, duties and functions transferred by this order are hereby transferred within the state treasury to the Kansas department for aging and disability services and shall be used only for the purpose for which the appropriation was originally made.

(b) Liability for all accrued compensation or salaries of officers and employees who are transferred to the Kansas department for aging and disability services under K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, shall be assumed and paid by the Kansas department for aging and disability services.

(c) The problem gambling and addictions grant fund and all fees, grant funds and loan repayment funds of the Kansas department for children and families dedicated to programs transferred by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, shall be transferred to the Kansas department for aging and disability services.

History: Executive Reorganization Order No. 41, § 7; L. 2012, ch. 185, § 7; July 1.



39-1908 Kansas department for aging and disability services; parts of health occupations credentialing program transferred; criminal history record check program transferred; licensure and certification of certain persons transferred.

39-1908. Kansas department for aging and disability services; parts of health occupations credentialing program transferred; criminal history record check program transferred; licensure and certification of certain persons transferred. (a) The following parts of the health occupations credentialing program of the department of health and environment under the Kansas act on credentialing, K.S.A. 65-5001 through 65-5011, and amendments thereto, shall be transferred to [the Kansas department for aging and disability services] and shall be administered by the secretary for aging and disability services:

(1) Licensure of adult care home administrators, as defined by subsection (c) of K.S.A. 65-3501, and amendments thereto;

(2) licensure of dieticians, as defined by subsection (f) of K.S.A. 65-5902, and amendments thereto;

(3) certification of residential care facility operators, as defined by subsection (a)(21) of K.S.A. 39-923, and amendments thereto;

(4) certification of activity directors, as defined by subsection (a) of K.A.R. 26-39-100 on the effective date of K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto;

(5) certification of social service designees, as defined by subsection (ppp) of K.A.R. 26-39-100 on the effective date of K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto;

(6) certification of nurse aides, as defined by subsection (pp) of K.A.R. 26-39-100 on the effective date of K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto;

(7) certification of medication aides, as defined by subsection (mm) of K.A.R. 26-39-100 on the effective date of K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto;

(8) certification of home health aides, as defined by subsection (d) of K.S.A. 65-5101, and amendments thereto; and

(9) maintenance of the Kansas nurse aide registry under subsection (c) of K.S.A. 39-936, and amendments thereto, and K.S.A. 39-1411, and amendments thereto.

(b) The criminal history record check program, as authorized by individual credentialing statutes or rules and regulations, K.S.A. 39-969, and amendments thereto, K.S.A. 39-970, and amendments thereto, and subsection (b) of K.S.A. 22-4707, and amendments thereto, is hereby transferred from the department of health and environment to the Kansas department for aging and disability services and shall be a part thereof.

(c) The licensure of adult care home administrators, the licensure of dieticians, the certification of residential care facility operators, the certification of activity directors, the certification of social service designees, the certification of nurse aides, the certification of medication aides, the certification of home health aides, the board of adult care home administrators, the maintenance of the Kansas nurse aide registry and the criminal history record check program shall be administered by the secretary for aging and disability services. Nothing in K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, shall change or diminish the authority of the board of adult care home administrators established by K.S.A. 65-3506, and amendments thereto.

(d) Except as otherwise provided by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, all powers, duties and functions of the secretary of health and environment pertaining to the licensure of adult care home administrators, the licensure of dieticians, the certification of residential care facility operators, the certification of activity directors, the certification of social service designees, the certification of nurse aides, the certification of medication aides, the certification of home health aides, the board of adult care home administrators, the Kansas nurse aide registry and the criminal record check program transferred by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, are hereby transferred to and imposed upon the secretary for aging and disability services.

(e) The Kansas department for aging and disability services shall be the successor in every way to the powers, duties and functions of the department of health and environment pertaining to those portions of the health occupations credentialing program transferred by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto. Every act performed in the exercise of such transferred powers, duties and functions by or under the authority of the Kansas department for aging and disability services shall be deemed to have the same force and effect as if performed by the department of health and environment in which such powers, duties and functions were vested prior to the effective date of K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto.

History: Executive Reorganization Order No. 41, § 8; L. 2012, ch. 185, § 8; July 1.



39-1909 Kansas department for aging and disability services; psychiatric residential treatment facility licensure program transferred; powers, duties and functions of program transferred.

39-1909. Kansas department for aging and disability services; psychiatric residential treatment facility licensure program transferred; powers, duties and functions of program transferred. (a) The psychiatric residential treatment facility licensure program of the department of health and environment is hereby transferred to the Kansas department for aging and disability services and shall be a part thereof. The psychiatric residential treatment facility licensure program shall be administered by the secretary for aging and disability services. As used in this section, “psychiatric residential treatment facility licensure program” means that portion of the licensure program of the department of health and environment under K.S.A. 65-501 et seq., for licensure of child care facilities, as defined by subsection (c) of K.S.A. 65-503, and amendments thereto, that are psychiatric residential treatment facilities, as defined by subsection (k) of K.A.R. 28-4-1200 on the effective date of K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, and subsection (g)(3) of K.S.A. 72-8187, and amendments thereto.

(b) Except as otherwise provided by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, all powers, duties and functions of the secretary of health and environment pertaining to the psychiatric residential treatment facility licensure program transferred by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, are hereby transferred to and imposed upon the secretary for aging and disability services.

(c) The Kansas department for aging and disability services shall be the successor in every way to the powers, duties and functions of the department of health and environment pertaining to the psychiatric residential treatment facility licensure program transferred by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto. Every act performed in the exercise of such transferred powers, duties and functions by or under the authority of the Kansas department for aging and disability services shall be deemed to have the same force and effect as if performed by the department of health and environment in which such powers, duties and functions were vested prior to the effective date of K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto.

History: Executive Reorganization Order No. 41,§ 9; L. 2012, ch. 185, § 9; July 1.



39-1910 Kansas department for aging and disability services; references to the department of health and environment; powers, duties, functions, rules and regulations, orders and directives transferred; organization of certain entities and programs.

39-1910. Kansas department for aging and disability services; references to the department of health and environment; powers, duties, functions, rules and regulations, orders and directives transferred; organization of certain entities and programs. (a) Whenever the department of health and environment, the secretary of health and environment, or words of like effect are referred to or designated by a statute, contract or other document and such reference is in regard to any of the powers, duties or functions transferred from the department of health and environment to the Kansas department for aging and disability services by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, such reference or designation shall be deemed to apply to the Kansas department for aging and disability services or the secretary for aging and disability services.

(b) All rules and regulations, orders and directives of the department of health and environment which relate to the functions transferred to the Kansas department for aging and disability services by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, and which are in effect on the effective date of K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the Kansas department for aging and disability services until revised, amended, revoked or nullified pursuant to law.

(c) The secretary for aging and disability services shall determine the manner in which the licensure of adult care home administrators, the licensure of dieticians, the certification of residential care facility operators, the certification of activity directors, the certification of social service designees, the certification of nurse aides, the certification of medication aides, the certification of home health aides, the board of adult care home administrators, the maintenance of the Kansas nurse aide registry programs and the criminal history record check program are organized within the Kansas department for aging and disability services.

(d) The secretary for aging and disability services shall determine the manner in which the psychiatric residential treatment facility licensure program shall be organized within the Kansas department for aging and disability services.

History: Executive Reorganization Order No. 41, § 10; L. 2012, ch. 185, § 10; July 1.



39-1911 Kansas department for aging and disability services; licensure and certification of certain persons, maintenance of certain programs; appointment and transfer of officers and employees; rights and benefits preserved.

39-1911. Kansas department for aging and disability services; licensure and certification of certain persons, maintenance of certain programs; appointment and transfer of officers and employees; rights and benefits preserved. (a) The secretary for aging and disability services shall appoint such officers and employees as may be needed to carry out the powers and duties which the secretary assigns to the licensure of adult care home administrators, the licensure of dieticians, the certification of residential care facility operators, the certification of activity directors, the certification of social service designees, the certification of nurse aides, the certification of medication aides, the certification of home health aides, the maintenance of the Kansas nurse aide registry programs, the criminal history record check program and the psychiatric residential treatment facility licensure program of the Kansas department for aging and disability services.

(b) All officers and employees in the department of health and environment who, immediately prior to the effective date of K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, were engaged in the exercise and performance of the powers, duties and functions transferred by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, and who are determined by the secretary for aging and disability services to be necessary for the exercise and performance of such powers, duties and functions transferred by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, are hereby transferred to the Kansas department for aging and disability services. In addition, all officers and employees who are determined jointly by the secretary for aging and disability services and the secretary of health and environment to have been engaged in providing necessary administrative, technical or other support to the transferred programs are hereby transferred to the Kansas department for aging and disability services. All classified employees so transferred shall retain their status as classified employees. Thereafter, the secretary for aging and disability services may convert vacant classified positions to positions in the unclassified service under the Kansas civil service act.

(c) Officers and employees in the department of health and environment transferred by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, shall retain all retirement benefits and leave balances and rights which had accrued or vested prior to the date of transfer. The service of each such employee so transferred shall be deemed to have been continuous. Any subsequent transfers, layoffs or abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, shall affect the classified status of any transferred person employed by the department of health and environment prior to the date of transfer.

(d) Notwithstanding the effective date of K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, the provisions of this section prescribing the transfer of officers and employees from the department of health and environment to the Kansas department for aging and disability services shall be administered so that the date of transfer of such personnel shall be the start of a payroll period.

History: Executive Reorganization Order No. 41, § 11; L. 2012, ch. 185, § 11; July 1.



39-1912 Kansas department for aging and disability services; transfer of department of health and environment appropriations; liability for compensation or salaries for transferred officers and employees; transferred fees, grant funds and loan repayment funds.

39-1912. Kansas department for aging and disability services; transfer of department of health and environment appropriations; liability for compensation or salaries for transferred officers and employees; transferred fees, grant funds and loan repayment funds. (a) The balances of all funds or accounts thereof appropriated or reappropriated for the department of health and environment relating to the powers, duties and functions transferred by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, are hereby transferred within the state treasury to the Kansas department for aging and disability services and shall be used only for the purpose for which the appropriation was originally made.

(b) Liability for all accrued compensation or salaries of officers and employees who are transferred to the Kansas department for aging and disability services under K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, shall be assumed and paid by the Kansas department for aging and disability services.

(c) Subject to the acts of the legislature, all fees, grant funds and loan repayment funds in the department of health and environment dedicated to programs transferred by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, shall be transferred to the Kansas department for aging and disability services.

History: Executive Reorganization Order No. 41, § 12; L. 2012, ch. 185, § 12; July 1.



39-1913 Kansas department for aging and disability services; property, property rights and records; conflicts as to disposition of property, personnel or records determined by governor.

39-1913. Kansas department for aging and disability services; property, property rights and records; conflicts as to disposition of property, personnel or records determined by governor. (a) The Kansas department for aging and disability services shall succeed to all property, property rights and records which were used for or pertain to the performance of powers, duties and functions transferred to it by K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto. Any conflict as to the proper disposition of property, personnel or records arising under K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, shall be determined by the governor, whose decision shall be final.

(b) When any conflict arises as to any power, duty or function resulting from any transfer made by or under the authority of K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, such conflict shall be resolved by the governor, whose decision shall be final.

History: Executive Reorganization Order No. 41, § 13; L. 2012, ch. 185, § 13; July 1.



39-1914 Rights saved in legal actions and proceedings.

39-1914. Rights saved in legal actions and proceedings. (a) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency or program mentioned in K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto, or by or against any officer of the state in such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of K.S.A. 2015 Supp. 39-1901 through 39-1914, and amendments thereto.

History: Executive Reorganization Order  No. 41, § 14; L. 2012, ch. 185, § 14; July 1.









Chapter 40 INSURANCE

Article 1 INSURANCE DEPARTMENT

40-101 Name.

40-101. Name. This act shall be known as the insurance code of the state of Kansas.

History: L. 1927, ch. 231, 40-101; June 1.



40-102 Insurance department; creation; commissioner of insurance, duties and salary.

40-102. Insurance department; creation; commissioner of insurance, duties and salary. There is hereby established a department to be known as the insurance department, which shall have a chief officer entitled the commissioner of insurance who shall receive, except as otherwise provided in K.S.A. 75-3111a, and amendments thereto, a salary at a biweekly pay rate of $3,307.81, and such officer shall be charged with the administration of all laws relating to insurance, insurance companies and fraternal benefit societies doing business in this state, and all other duties which are or may be imposed upon such officer by law.

History: L. 1927, ch. 231, 40-102; L. 1945, ch. 322, § 4; L. 1949, ch. 431, § 4; L. 1953, ch. 383, § 9; L. 1959, ch. 337, § 11; L. 1961, ch. 413, § 9; L. 1965, ch. 458, § 29; L. 1967, ch. 443, § 20; L. 1968, ch. 325, § 1; L. 1972, ch. 153, § 49; L. 1973, ch. 175, § 67; L. 1974, ch. 361, § 59; L. 1976, ch. 380, § 17; L. 1978, ch. 308, § 48; L. 1978, ch. 350, § 1; L. 1982, ch. 354, § 19; L. 1985, ch. 278, § 12; L. 1992, ch. 116, § 27; L. 1992, ch. 296, § 10; L. 1995, ch. 256, § 10; L. 1998, ch. 196, § 2; L. 2008, ch. 159, § 12; June 15.

Revisor's Note:

Prior to the amendment of K.S.A. 40-102 by section 12 of chapter 159 of the 2008 Session Laws of Kansas which increased the biweekly compensation for the commissioner of insurance for fiscal year 2009 and thereafter, additional biweekly compensation was provided for each fiscal year during fiscal years 1999 through 2008. For fiscal year 2008, additional biweekly compensation was provided for the commissioner of insurance so that the aggregate biweekly compensation provided by law was $3,227.13 per biweekly pay period. See section 160(f) of chapter 167 of the 2007 Session Laws of Kansas.



40-103 Supervision of commissioner.

40-103. Supervision of commissioner. The commissioner of insurance shall have general supervision, control and regulation of corporations, companies, associations, societies, exchanges, partnerships, or persons authorized to transact the business of insurance, indemnity or suretyship in this state and shall have the power to make all reasonable rules and regulations necessary to enforce the laws of this state relating thereto.

History: L. 1927, ch. 231, 40-103; June 1.



40-104 Supervision over transactions.

40-104. Supervision over transactions. The commissioner of insurance shall have supervision of all transactions relating to the organization or reorganization of insurance companies organized under the laws of this state, and shall also supervise the sale of all stock certificates, bonds or other evidences of interest or indebtedness issued by any such companies. The commissioner of insurance shall supervise in this state the sale of stock certificates, bonds or other evidences of interest or indebtedness by companies organized under the laws of any other state or country.

History: L. 1927, ch. 231, 40-104; L. 1931, ch. 201, § 1; May 28.



40-105 Powers, duties, authority and jurisdiction conferred on commissioner of insurance.

40-105. Powers, duties, authority and jurisdiction conferred on commissioner of insurance. All laws relating to the powers, duties, authority and jurisdiction of the commissioner of insurance of this state not hereby repealed are hereby adopted and the present superintendent of insurance is declared to be the commissioner of insurance for the term for which he was elected as such superintendent. All pending actions brought by or against the superintendent of insurance may be continued without change in title and shall be binding upon the parties to the same extent as though substitution of his new style of office had been made. All insurance companies as defined in section 40-201 of this code and fraternal benefit societies which have been heretofore granted charters by the state charter board and which are now licensed by the superintendent of insurance shall be deemed legally organized and existing and shall be in no way affected by any provision of this act concerning the organization of such companies or fraternal benefit societies.

History: L. 1927, ch. 231, 40-105; June 1.



40-106 Commissioner, election, term; vacancy.

40-106. Commissioner, election, term; vacancy. At the general election held in 1978 and each four (4) years thereafter, there shall be elected a commissioner of insurance for the state of Kansas, whose term of office shall be four (4) years beginning on the second Monday in January next succeeding such commissioner's election. In case of a vacancy in such office the governor shall appoint some suitable person to serve for the unexpired term and until a successor is elected and qualified.

History: L. 1927, ch. 231, 40-106; L. 1976, ch. 179, § 1; Jan. 1, 1977.



40-107 Oath of commissioner.

40-107. Oath of commissioner. Before entering upon the duties of his office the commissioner of insurance shall take the proper official oath, which shall be filed and recorded in the office of the secretary of state.

History: L. 1927, ch. 231, 40-107; L. 1957, ch. 271, § 1; L. 1967, ch. 434, §11; July 1.



40-108 Annual report of commissioner; record of proceedings.

40-108. Annual report of commissioner; record of proceedings. The commissioner of insurance shall make an annual report to the governor of the general conduct and condition of the insurance companies, including fraternal benefit societies, doing business in this state. The commissioner of insurance shall keep and preserve in a permanent form a full record of the commissioner's proceedings, including a concise statement of the condition of each company reported, visited or examined by the commissioner.

History: L. 1927, ch. 231, 40-108; L. 1943, ch. 269, § 10; L. 1997, ch. 46, § 1; July 1.



40-109 Qualifications; personal attention to duties; interest in insurance company.

40-109. Qualifications; personal attention to duties; interest in insurance company. The commissioner of insurance shall be an elector of this state, and shall be a person well versed and experienced in the business of insurance and matters relating thereto; and he shall give his personal presence and attention to the duties of his office; but in no case shall such commissioner of insurance be in the employment of any insurance company or have any official connection with any insurance company, or any financial interest in any insurance company other than as a policyholder.

History: L. 1927, ch. 231, 40-109; June 1.



40-110 Assistants and employees; salaries; oaths; authority of assistants; responsibility.

40-110. Assistants and employees; salaries; oaths; authority of assistants; responsibility. (a) The commissioner of insurance is hereby authorized to appoint an assistant commissioner of insurance, actuaries, two special attorneys who shall have been regularly admitted to practice, an executive secretary, policy examiners, two field representatives, and a secretary to the commissioner. Such appointees shall each receive an annual salary to be determined by the commissioner of insurance, within the limits of available appropriations. The commissioner is also authorized to appoint, within the provisions of the civil service law, and available appropriations, other employees as necessary to administer the provisions of this act. The field representatives authorized by this section may be empowered to conduct inquiries, investigations or to receive complaints. Such field representatives shall not be empowered to make, or direct to be made, an examination of the affairs and financial condition of any insurance company in the process of organization, or applying for admission or doing business in this state.

(b) The appointees authorized by this section shall take the proper official oath and shall be in no way interested, except as policyholders, in any insurance company. In the absence of the commissioner of insurance the assistant commissioner shall perform the duties of the commissioner of insurance, but shall in all cases execute papers in the name of the commissioner of insurance, as assistant. The commissioner of insurance shall be responsible for all acts of an official nature done and performed by the commissioner's assistant or any person employed in such office. All the appointees authorized by this section shall hold their office at the will and pleasure of the commissioner of insurance.

History: L. 1927, ch. 231, 40-110; L. 1931, ch. 8, § 5; L. 1933, ch. 286, § 12; L. 1937, ch. 329, § 4; L. 1939, ch. 207, § 1; L. 1941, ch. 255, § 1; L. 1943, ch. 277, § 1; L. 1945, ch. 323, § 1; L. 1947, ch. 416, § 1; L. 1949, ch. 423, § 2; L. 1955, ch. 240, § 1; L. 1959, ch. 208, § 1; L. 1963, ch. 257, § 1; L. 1965, ch. 294, § 1; L. 1998, ch. 174, § 31; L. 2007, ch. 141, § 1; July 1.



40-111 Seal of commissioner of insurance.

40-111. Seal of commissioner of insurance. The seal of the commissioner of insurance shall be one inch and three-fourths in diameter, surrounded by the words "Commissioner of Insurance of Kansas," with such device as the governor and the commissioner of insurance may prescribe, an impression of which shall be filed in the office of the secretary of state; and every certificate, assignment or authority executed by the commissioner of insurance in pursuance of any authority conferred by law, and sealed with his seal of office, shall be received as evidence, and may be recorded in the proper recording offices in the same manner and with like effect as a deed regularly acknowledged before an officer authorized by law to take acknowledgments; and copies of any paper or record in the office of the commissioner of insurance, certified by him, and authenticated by his seal, shall in all cases be evidence equally and in like manner as the original.

History: L. 1927, ch. 231, 40-111; June 1.



40-112 Insurance department service regulation fund; disposition of fees and certain taxes; assessments for maintenance and expenses of department; credit for payments to other states; exemptions; penalties and interest; transfers from state general fund, temporary insufficiencies.

40-112. Insurance department service regulation fund; disposition of fees and certain taxes; assessments for maintenance and expenses of department; credit for payments to other states; exemptions; penalties and interest; transfers from state general fund, temporary insufficiencies. (a) For the purpose of maintaining the insurance department and the payment of expenses incident thereto, there is hereby established the insurance department service regulation fund in the state treasury which shall be administered by the commissioner of insurance. All expenditures from the insurance department service regulation fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the commissioner of insurance or by a person or persons designated by the commissioner.

(b) On and after the effective date of this act, all fees received by the commissioner of insurance pursuant to any statute and 1% of taxes received pursuant to K.S.A. 40-252, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the insurance department service regulation fund.

(c) Except as otherwise provided by this section, the commissioner of insurance shall make an annual assessment on each group of affiliated insurers whose certificates of authority to do business in this state are in good standing at the time of the assessment. The total amount of all such assessments for a fiscal year shall be equal to the amount sufficient which, when combined with the total amount to be credited to the insurance department service regulation fund pursuant to subsection (b) is equal to the amount approved by the legislature to fund the insurance company regulation program. With respect to each group of affiliated insurers, such assessment shall be in proportion to the amount of total assets of the group of affiliated insurers as reported to the commissioner of insurance pursuant to K.S.A. 40-225, and amendments thereto, for the immediately preceding calendar year, shall not be less than $500 and shall not be more than the amount equal to .0000015 of the amount of total assets of the group of affiliated insurers or $25,000, whichever is less. The total assessment for any fiscal year shall not increase by any amount greater than 15% of the total budget approved by the legislature to fund the insurance company regulation program for the fiscal year immediately preceding the fiscal year for which the assessment is made. In the event the total amount of the assessment would be less than the aggregate amount resulting by assessing the $500 minimum on each insurer, the commissioner may establish a lower minimum to be assessed equally on each insurer.

(d) If, by the laws of any state other than Kansas or by the retaliatory laws of any state other than Kansas, any insurer domiciled in Kansas shall be required to pay any fee or tax in such other state of licensure, and the fee or tax is due and payable either because the insurance department service regulation fee imposed by this section on insurers licensed in Kansas and organized or domiciled in such other state is greater than the comparable fee or tax assessed in such other state, or such other state has no comparable fee or tax but requires payment on a retaliatory basis, then to the extent such fee or tax amounts are legally due and are paid in such other state, any insurer domiciled in Kansas may claim a dollar-for-dollar credit for such fees paid against insurer's annual premium taxes due the state of Kansas under K.S.A. 40-252, and amendments thereto, or privilege fee due the state of Kansas under K.S.A. 40-3213, and amendments thereto, but such credit shall only be calculated on the amount which would not have been required to be paid in such other state of licensure in the absence of the existence of the insurance department service regulation fee imposed by this section, and in no event shall the credit permitted by this section exceed 90% of the insurer's annual premium tax or privilege fee due the state of Kansas. The insurance commissioner shall prescribe the forms for reporting such credits.

(e) Assessments payable under this section shall be past due if not paid to the insurance department within 45 days of the billing date of such assessment. A penalty equal to 10% of the amount assessed shall be imposed upon any past due payment and the total amount of the assessment and penalty shall bear interest at the rate of 1.5% per month or any portion thereof.

(f) When there exists in the insurance department service regulation fund a deficiency which would render such fund temporarily insufficient during any fiscal year to meet the insurance department's funding requirements, the commissioner of insurance shall certify the amount of the insufficiency. Upon receipt of any such certification, the director of accounts and reports shall transfer an amount of moneys equal to the amount so certified from the state general fund to the insurance department service regulation fund. On June 30 of any fiscal year during which an amount or amounts are certified and transferred under this subsection, the director of accounts and reports shall provide for the repayment of the amounts so transferred and shall transfer the amount equal to the total of all such amounts transferred during the fiscal year from the insurance department service regulation fund to the state general fund.

(g) Any unexpended balance in the insurance department service regulation fund at the close of a fiscal year shall remain credited to the insurance department service regulation fund for use in the succeeding fiscal year and shall be used to reduce future assessments or to accommodate cash flow demands on the fund.

(h) The commissioner of insurance shall exempt the assessment of any insurer which, as of December 31 of the calendar year preceding the assessment, has a surplus of less than two times the minimum amount of surplus required for a certificate of authority on and after May 1, 1994, and which is subject to the premium tax or privilege fee liability imposed on insurers organized under the laws of this state. The commissioner of insurance may also exempt or defer, in whole or in part, the assessment of any other insurer if, in the opinion of the commissioner of insurance, immediate payment of the total assessment would be detrimental to the solvency of the insurer.

(i) As used in this section:

(1) "Affiliates" or "affiliated" has the meaning ascribed by K.S.A. 40-3302, and amendments thereto;

(2) "group" or "group of affiliated insurers" means the affiliated insurers of a group and also includes an individual, unaffiliated insurer; and

(3) "insurer" means any insurance company, as defined by K.S.A. 40-201, and amendments thereto, any fraternal benefit society, as defined by K.S.A. 40-738, and amendments thereto, any reciprocal or interinsurance exchange under K.S.A. 40-1601 through 40-1614, and amendments thereto, any mutual insurance company organized to provide health care provider liability insurance under K.S.A. 40-12a01 through 40-12a09, and amendments thereto, any nonprofit dental service corporation under K.S.A. 40-19a01 through 40-19a14, and amendments thereto, any nonprofit medical and hospital service corporation under K.S.A. 40-19c01 through 40-19c11, and amendments thereto, any health maintenance organization, as defined by K.S.A. 40-3202, and amendments thereto, or any captive insurance company, as defined by K.S.A. 40-4301, and amendments thereto, which is authorized to do business in Kansas.

History: L. 1992, ch. 154, § 1; L. 1997, ch. 8, § 2; L. 1998, ch. 174, § 32; L. 1999, ch. 95, § 1; L. 2001, ch. 5, § 113; July 1.



40-113 Criminal anti-fraud division; powers and duties.

40-113. Criminal anti-fraud division; powers and duties. (a) There is hereby established within the insurance department a criminal anti-fraud division of the Kansas insurance department. The criminal anti-fraud division shall accept information and complaints regarding possible insurance fraud. The criminal anti-fraud division shall also investigate possible violations of Kansas criminal statutes pertaining to and related to insurance fraud. The criminal anti-fraud division shall prepare criminal cases for prosecution by special assistant attorneys general and shall assist in prosecution of those cases.

(b) Complaints of insurance fraud shall be accepted from Kansas consumers, other divisions within the insurance department, other state and federal law enforcement agencies, and insurance companies. The criminal anti-fraud division's investigators shall prepare clear and concise reports concerning investigations and preserve evidence.

(c) The criminal anti-fraud division will assist in the preparation and presentation of criminal cases and perform other such duties in the prevention, detection and prosecution of insurance fraud as may be necessary. Said preparation should include affidavits, interviews, preservation of evidence and securing the attendance of individuals involved in the case. In presenting the prosecution's case, members of the criminal anti-fraud division shall testify as to the facts of the case.

History: L. 2007, ch. 146, § 1; July 1.






Article 2 GENERAL PROVISIONS

40-201 Insurance company defined.

40-201. Insurance company defined. For the purposes of this article the term "insurance company" shall, unless otherwise provided, apply to all corporations, companies, associations, societies, persons or partnerships writing contracts of insurance, indemnity or suretyship upon any type of risk or loss: Provided, however, That this definition shall not be held to include fraternal benefit societies as defined in section 40-701 of this code or hospitals or hospital associations which have been in operation ten years or more.

History: L. 1927, ch. 231, 40-201; L. 1935, ch. 193, § 1; March 14.



40-201a Service contract; exempt from regulation.

40-201a. Service contract; exempt from regulation. (a) The marketing, sale, offering for sale, issuance, making, proposing to make and administration of a service contract shall not be construed to be the business of insurance and shall be exempt from regulation as insurance pursuant to chapter 40 of the Kansas Statutes Annotated, and amendments thereto.

(b) For the purposes of this section, "service contract" means a contract or agreement for a separate or additional consideration, for any specified duration, to service, repair, replace or maintain all or any part of any structural component, appliance or utility system of any residential property, consumer good or other property; or to indemnify for service, repair, replacement or maintenance for consumer good or other property, due to a defect in materials, workmanship, normal wear and tear; or as a result of power surges or as a result of accidental damage from the handling of any consumer good or other property, with or without additional provision for indemnity payments, when service repair or replacement is not reasonably, commercially or economically feasible. Service contract also includes any nonconsumer commercial service contract. Service contract does not include an automobile club service as defined in K.S.A. 40-2507, and amendments thereto.

(c) (1) No service contract which is exempt from regulation as insurance pursuant to chapter 40 of the Kansas Statutes Annotated, and amendments thereto, pursuant to this section shall contain any provision for consequential damages unless such consequential damages are caused by the failure of service, repair, replacement or maintenance rendered under the service contract.

(2) No service contract which is exempt from regulation as insurance pursuant to chapter 40 of the Kansas Statutes Annotated, and amendments thereto, pursuant to this section shall contain any provision, except as exempt by this section, which would otherwise be covered by a contract of property or liability insurance issued in this state.

History: L. 2005, ch. 140, § 1; L. 2006, ch. 73, § 1; July 1.



40-202 Code inapplicable to certain lodges, societies, persons and associations.

40-202. Code inapplicable to certain lodges, societies, persons and associations. Nothing contained in this code shall apply to:

(a) Grand or subordinate lodges of any fraternal benefit society which admits to membership only persons engaged in one or more hazardous occupations in the same or similar line of business or to fraternal benefit societies as defined in and organized under article 7 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, unless they be expressly designated;

(b) the employees of a particular person, firm, or corporation;

(c) mercantile associations which simply guarantee insurance to each other in the same lines of trade and do not solicit insurance from the general public;

(d) the Swedish mutual aid association of Rapp, Osage county, Kansas;

(e) the Scandia mutual protective insurance company, of Chanute, Kansas;

(f) the Seneca and St. Benedict mutual fire insurance company of Nemaha county, Kansas;

(g) the mutual insurance system practiced in the Mennonite church, in accordance with an old custom, either by the congregation themselves or by special associations, of its members in Kansas;

(h) the Kansas state high-school activities association;

(i) the mutual aid association of the church of the brethren; or

(j) a voluntary noncontractual mutual aid arrangement whereby the needs of participants are announced and accommodated through subscriptions to a monthly publication.

History: L. 1927, ch. 231, 40-202; L. 1931, ch. 202, § 1; L. 1935, ch. 194, § 1; L. 1941, ch. 256, § 1; L. 1947, ch. 271, § 1; L. 1951, ch. 291, § 1; L. 1970, ch. 173, § 1; L. 1994, ch. 108, § 1; L. 2008, ch. 134, § 4; July 1.



40-203 Name of company or society; submission of name to commissioner.

40-203. Name of company or society; submission of name to commissioner. No insurance company or fraternal benefit society organized under the laws of this state shall adopt the name of any existing company or society, or any name so similar as to mislead the public. No foreign insurance company or society shall be licensed in this state which bears the name of any company or society already licensed in this state, or of any insurance company or fraternal benefit society organized under the laws of this state, or any name so similar as to mislead the public. The commissioner shall require the name of every domestic insurer to be submitted to him prior to commencement of business and may reject any name so submitted when it is so similar to that of any other corporation as to mislead or tend to mislead the public.

History: L. 1927, ch. 231, 40-203; L. 1968, ch. 4, § 1; L. 1994, ch. 48, § 1; July 1.



40-204 Unlawful to offer stock for sale without permit from commissioner; void shares, when.

40-204. Unlawful to offer stock for sale without permit from commissioner; void shares, when. It shall be unlawful for any insurance company or health maintenance organization, its agents or representatives, to offer the stock of such company for sale unless it shall have first obtained from the commissioner of insurance a permit authorizing and providing the terms of such sale. Any share of stock issued by an insurance company or health maintenance organization without a permit of the commissioner authorizing the same in effect at the time of issue, shall be void. Any share of stock issued under a permit of the commissioner shall be void unless its provisions conform to the provisions, if any, required by the permit.

History: L. 1927, ch. 231, 40-204; L. 1965, ch. 295, § 1; L. 1996, ch. 169, § 1; July 1.



40-205 Application for permit to offer stock for sale; contents; duties of commissioner; findings; issuance or denial of permit; terms of permit; report by insurer; amendment or suspension of permit; notice and hearing; revocation, when; rules and regulations.

40-205. Application for permit to offer stock for sale; contents; duties of commissioner; findings; issuance or denial of permit; terms of permit; report by insurer; amendment or suspension of permit; notice and hearing; revocation, when; rules and regulations. Each insurance company or health maintenance organization applicant for a permit to offer its stock for sale shall file with the commissioner an application therefor, verified by its president and secretary. The application shall set forth:

(a) The name of the company and the address of its principal office.

(b) The names and addresses of its officers.

(c) An itemized account of its financial condition, including the amount and character of its assets and liabilities.

(d) A detailed statement of the plan by which it proposes to offer its stock for sale and if the company has written no business in this state within the three years last preceding the date of the application, a detailed statement of any plan upon which it proposes to transact business in this state.

(e) A description of the stock it proposes to issue.

(f) Copies of any contracts, agreements or documents of any nature which have been made or are proposed to be made by the company or by those persons managing it or owning more than 10% of its stock which concern the stock to be offered.

(g) A copy of any prospectus or advertisement or other description of its operation proposed to be used in connection with the offer of stock.

(h) Such additional information concerning the company, its condition and affairs as the commissioner requires.

Upon the filing of such application the commissioner shall examine it and the papers and documents filed therewith. The commissioner may, if deemed advisable, cause to be made a detailed examination, audit and investigation of the applicant and its affairs.

The commissioner shall issue a permit if the commissioner finds that:

(1) The plan by which the applicant proposes to offer its stock and transact its business is not unfair, unjust or inequitable.

(2) The applicant company intends to fairly and honestly transact its business.

(3) The stock the applicant company proposes to issue and the methods to be used by it are not such as will work a fraud upon the purchaser thereof, or upon other stockholders or policyholders of the applicant company.

Otherwise, the commissioner shall issue an order denying the application and notify the applicant in writing of such decision. The commissioner may prescribe in the permit the amounts, considerations, terms and conditions governing the issue and disposal of the stock and the permit shall authorize such issue and disposal only in accordance with its provisions. The commissioner may impose conditions requiring the deposit in escrow of stock and the impoundment of the proceeds from the sale thereof, limiting the expense in connection with the sale thereof, and otherwise requiring such method of dealing as the commissioner deems reasonable and either necessary or advisable to insure the disposition of the proceeds of such stock in the manner and for the purposes provided in the permit.

Every permit shall recite in bold type that the issuance thereof is permissive only and does not constitute a recommendation or endorsement of the stock permitted to be issued. The commissioner shall not issue a permit for the sale of any stock of a domestic insurer or health maintenance organization in any case where the commissioner finds that the expense of organization and promotion of the company or the expense of the proposed sale of stock will exceed 12 1/2% of the total amount actually paid for the capital stock.

Every insurer authorized by the commissioner to sell its stock shall thereafter, at such times and in such form as the commissioner requires, make and file in the commissioner's office a report setting forth:

(a) The stock sold by it under the authority of any permit issued by the commissioner;

(b) the proceeds derived therefrom;

(c) the disposition of such proceeds; and

(d) such other information concerning its property, officers or affairs, and relating to or affecting the value of such securities as the commissioner requires.

The commissioner may from time to time for cause order the amendment, alteration or suspension of any permit granted pursuant to this act. After issuing such order the commissioner may on the commissioner's motion, or if within 15 days requested in writing by the company affected the commissioner shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act. If upon the completion of such hearing the commissioner finds that cause for such order still exists, the commissioner may continue the order in effect or if the order has been one of suspension the commissioner may revoke the permit. Otherwise the prior order shall be vacated. The commissioner of insurance shall be specifically authorized to adopt such rules and regulations as are reasonable and necessary to carry out the purposes and provisions of this act.

History: L. 1927, ch. 231, 40-205; L. 1965, ch. 295, § 2; L. 1988, ch. 356, § 74; L. 1996, ch. 169, § 2; July 1.



40-205a Application for license to sell stock of insurance company or health maintenance organization, fee.

40-205a. Application for license to sell stock of insurance company or health maintenance organization, fee. No person shall do any act toward selling the stock of any insurance company or health maintenance organization unless such person first obtains from the commissioner of insurance written authority to engage in the business of selling the stock of such company. Such applicant shall first be appointed in writing by the president or secretary of the company for which such applicant intends to sell stock. The applicant for such license shall file with the commissioner of insurance the applicant's written application for a license authorizing the applicant to engage in the business of selling such stock. The applicant shall make sworn answers to such interrogatories as the commissioner of insurance shall require. The fee charged for the issuance of such license shall be $100 and shall be paid to the commissioner of insurance by the company requesting such license.

History: L. 1931, ch. 208, § 1; L. 1996, ch. 169, § 3; July 1.



40-205b Denial of application to sell stock as agent; hearing.

40-205b. Denial of application to sell stock as agent; hearing. The commissioner of insurance shall have the power to deny any applicant's application, if the applicant is not of a good business reputation, if the best interests of the public will not be served under such license, or for any other good cause appearing to the commissioner of insurance. Any applicant may request a hearing on the question of granting or refusing a license. Upon such request, the commissioner of insurance shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1931, ch. 208, § 2; L. 1984, ch. 313, § 70; July 1, 1985.



40-205c Revocation of agent's license; hearing.

40-205c. Revocation of agent's license; hearing. Whenever the commissioner of insurance is in possession of information indicating that any licensed agent is not of good business repute, or does not serve the interest of the public under such license, or for any other good cause, the commissioner of insurance may issue an order requiring such agent to show cause why the agent's license should not be revoked, and in any such order the commissioner of insurance shall fix the time and place for a hearing which shall be conducted in accordance with the provisions of the Kansas administrative procedure act. After the hearing, the commissioner of insurance shall have the right to continue or revoke the license according to the findings made at such hearing.

History: L. 1931, ch. 208, § 3; L. 1984, ch. 313, § 71; July 1, 1985.



40-205d Appeal of commission's decision.

40-205d. Appeal of commission's decision. Any person aggrieved by the commission's decision shall have the right to appeal the decision in accordance with the provisions of the Kansas judicial review act.

History: L. 1931, ch. 208, § 4; L. 1984, ch. 313, § 72; L. 2010, ch. 17, § 66; July 1.



40-205e Penalty.

40-205e. Penalty. The punishment for failure of a person to have a license as required by this act shall be a fine of not to exceed $500, or imprisonment in the county jail not to exceed six months, or both.

History: L. 1931, ch. 208, § 5; March 16.



40-207 Secretary and certain officers to give bond.

40-207. Secretary and certain officers to give bond. The board of directors or other managing body of every insurance company organized under the laws of this state shall require the secretary, and all other officers having the care and handling of the funds and securities of the company, to give a good and sufficient bond to cover the term for which they are elected, appointed or employed, conditioned for the faithful accounting and disbursement of all money that may come into their hands; such bond to be in an amount named and to be approved by the board of directors, and other governing body, and to be held by a custodian to be designated by such board or body, and the expense of providing such a bond may be charged to the operating expense of the company.

History: L. 1927, ch. 231, 40-207; June 1.



40-208 Examination by commissioner before issuance of certificate.

40-208. Examination by commissioner before issuance of certificate. Every insurance company organized under the laws of this state having fulfilled the conditions precedent required by this code shall notify the commissioner of insurance who shall, prior to issuing any certificate of authority, make an examination, or cause the same to be made by some disinterested person appointed by him for that purpose. The corporators or officers of such company shall be required to certify under oath to the person making such examination that the money, notes, stocks, bonds, mortgages, deeds of trust and all obligations exhibited to him are the bona fide property of the company.

History: L. 1927, ch. 231, 40-208; June 1.



40-209 Foreign companies; requirements to transact business, waiver thereof; certificate of authority; application of corporation code and other laws.

40-209. Foreign companies; requirements to transact business, waiver thereof; certificate of authority; application of corporation code and other laws. (a) Any insurance company organized under the laws of any other country, state or territory, upon application, may be authorized to transact business in this state, when possessed of the required amount of paid-up capital and surplus, or surplus only if a mutual company, and:

(1) Has made the deposit required by this code with the department of insurance of this or any other state in the United States;

(2) participates to the extent possible in the insurance regulatory information system administered by the national association of insurance commissioners;

(3) has submitted an examination report of its financial condition and affairs which has been conducted by the insurance department of the state of domicile within five years of the date of application unless the commissioner determines that an earlier report will satisfy the purpose of this provision;

(4) demonstrates that any majority ownership interests are in sound financial condition;

(5) is not owned, managed or controlled by persons previously convicted of criminal activity involving fraud or embezzlement or offenses of a similar nature;

(6) has been in operation at least three years and has been the subject of an examination of its affairs and financial condition other than its organizational examination. This requirement does not apply to subsidiary or affiliate companies with substantially the same management of an admitted company, a continuing corporation resulting from merger or consolidation or a company whose admission is determined by the commissioner to be in the best public interest;

(7) the company will not require immediate regulatory attention by the department upon admission pursuant to K.S.A. 40-222b, and amendments thereto.

(b) The authority shall not be granted, continued or renewed to any insurance company which is controlled, as such word is defined in subsection (c) of K.S.A. 40-3302, and amendments thereto, by another state of the United States or by a foreign government, or by any political subdivision of either.

(c) Every such company shall file a certified copy of its charter or deed of settlement with the commissioner of insurance, together with a statement, under oath of the president, vice-president or other chief officer and the secretary of the company for which they act, stating the name of the company, the place where located, and the amount of its capital, with a detailed statement of the facts and items required from companies organized under the laws of this state and a copy of the last annual report, if any was made, under any law of the state or country in which such company was incorporated.

(d) Upon the application of any such insurance company for a certificate of authority to transact business in this state, the commissioner of insurance shall be satisfied that the company is possessed of money and other admitted assets in excess of its liabilities, as herein provided, and that it has otherwise complied with all the other requirements of this code. The commissioner shall thereupon issue a certificate of authority to such company authorizing it to transact the classes of insurance permitted under its articles of incorporation and by the provisions of this code.

(e) The funds of any such insurance company, in excess of the minimum paid-up capital required by this code, may at all times be invested in such securities as are or may be authorized by the laws of the state in which such company is organized or in which it has and maintains its United States deposit.

(f) (1) Except as provided in paragraph (2), the commissioner of insurance may, upon renewal of a certificate of authority waive any of the above requirements except those relating to assets, capital and surplus.

(2) The commissioner of insurance may, at the commissioner's discretion, waive any of the above requirements for prescription drug plan sponsors as defined by 42 U.S.C. § 1395w-151, as in effect on January 1, 2006.

(g) Whenever any insurance company organized under the laws of any other country, state or territory is issued a certificate of authority to transact insurance in this state by the commissioner of insurance pursuant to this section, such company shall not be required to comply with the provisions of the general corporation code relating to foreign corporations, nor shall any such company be required to file with the secretary of state its articles of incorporation, charter, bylaws or other documents, or any amendments thereof, unless specifically required to do so by law.

History: L. 1927, ch. 231, 40-209; L. 1957, ch. 272, § 1; L. 1972, ch. 53, § 4; L. 1982, ch. 190, § 1; L. 1984, ch. 161, § 1; L. 2006, ch. 75, § 1; L. 2007, ch. 150, § 3; July 1.



40-209b Same; act supplemental.

40-209b. Same; act supplemental. That this act is supplemental to and in no wise derogatory of or amending or repealing any existing statutes prescribing the powers and duties of the state insurance department.

History: L. 1931, ch. 210, § 2; May 28.



40-210 Foreign companies outside United States; permission to transact business; assets; condition.

40-210. Foreign companies outside United States; permission to transact business; assets; condition. To determine whether any insurance company organized under the laws of any government or state, other than one of the United States, may be permitted to transact the business of insurance, indemnity or suretyship in this state, the commissioner of insurance shall observe and be governed by the following rule: Such company shall be credited with all assets, at their actual value, which it may have deposited for the security of its policyholders within the United States in the insurance departments or with the chief financial officers of the several states of the United States, and with all assets it may have deposited for like purpose with and in the name of trustees appointed by such company, residents of the United States, approved by the chief officer of the insurance department of the state where such trustees reside or the commissioner of insurance of this state: Provided, That the plainly expressed terms and conditions of the deed or instrument under and by virtue of which such deposit is made and held by trustees are such that, until all liabilities secured by such deposit are canceled, there shall at all times be one or more acting trustees thereunder competent and authorized to hold, control and manage such trust to the full extent and for all the purposes for which it was created.

Any of the assets of the trust may be released therefrom upon substitution of other legally qualified assets of at least equivalent value. Assets in excess of the deposits required by law may be released from the trust upon the authority of the supervisory official designated in the trust agreement, which trust agreement shall have been approved by the chief officer of the insurance department of the state where such deed is filed or the commissioner of insurance of this state. A statement showing all assets deposited or released from the trust shall be furnished the commissioner of insurance of this state at such times as he, in his discretion may require, but not less than once each year: And provided further, That such company shall only have credit for such assets so deposited as are permitted under the laws of its domicile, but such assets shall be of a quality substantially as high as those permitted for investment by like domestic insurers.

History: L. 1927, ch. 231, 40-210; L. 1951, ch. 292, § 1; June 30.



40-211 Amount of deposit of foreign company outside United States.

40-211. Amount of deposit of foreign company outside United States. No insurance company organized under the laws of any government or state other than one of the United States, shall be permitted to transact the business of insurance in this state unless the aggregate of such deposits shall be at least one hundred thousand dollars in excess of all its liabilities in the United States for unpaid losses, unearned premiums on risks not expired, and all other liabilities in the United States.

History: L. 1927, ch. 231, 40-211; June 1.



40-212 Credit for reinsured risks.

40-212. Credit for reinsured risks. In considering the liabilities of any insurance company organized under the laws of any government or state other than one of the United States, it shall not be credited with risks reinsured, except for such risks as are reinsured in companies doing business in the United States, and which are or might, under the statutes of this state, be permitted to do business in this state.

History: L. 1927, ch. 231, 40-212; June 1.



40-213 Unlawful transfer of premium notes.

40-213. Unlawful transfer of premium notes. It shall be unlawful for any insurance company or any agent thereof who shall have accepted premium notes in payment for policies of insurance to sell or assign such note or notes prior to the delivery of the policy or policies to the insured.

History: L. 1927, ch. 231, 40-213; June 1.



40-214 Conditions under which insurance may be written; certificate of authority; revocation, when; unlawful acts.

40-214. Conditions under which insurance may be written; certificate of authority; revocation, when; unlawful acts. It shall be unlawful for any person, company, corporation or fraternal benefit society to transact the business of insurance, indemnity or suretyship, or do any act toward transacting such business, unless such person, company, corporation or fraternal benefit society shall have been duly authorized under the laws of this state to transact such business and shall have received proper written authority from the commissioner of insurance in conformity with the provisions of the laws of this state relative to insurance, indemnity and suretyship, and further, it shall be unlawful for any insurance company to effect contracts of insurance in this state on the life or person of residents of this state or on property located in this state except through persons duly licensed and certified in accordance with the insurance laws of this state and subject to the provisions of K.S.A. 40-245, and amendments thereto. Neither the enrollment of individuals under a group policy nor the inclusion of insurance in a credit transaction under an arrangement for its purchase by the creditor in compliance with the applicable provisions of the uniform consumer credit code shall constitute the effecting of a contract of insurance.

It shall be unlawful for any insurance company organized under the laws of this state to do business in any other state or territory of the United States without being first legally admitted and authorized to do business under the laws of such state or territory, and the insurance commissioner may revoke the license of any insurance company organized under the laws of this state and doing business in another state or territory without being first authorized so to do, and may require said company to pay the taxes upon the business so unlawfully written to the state or territory in which the business was written as provided by the laws of said state or territory. A company shall be considered admitted and authorized for the purposes of this section when it has been legally authorized to operate in such other state or territory as a nonadmitted insurer.

History: L. 1927, ch. 231, 40-214; L. 1929, ch. 196, § 1; L. 1959, ch. 209, § 1; L. 1974, ch. 184, § 2; L. 1979, ch. 133, § 1; July 1.



40-215 Duration of licenses and certificates.

40-215. Duration of licenses and certificates. All certificates and licenses granted under this code shall continue in force until suspended, revoked, or otherwise terminated by the commissioner of insurance.

History: L. 1927, ch. 231, 40-215; L. 1978, ch. 167, § 1; July 1.



40-216 Business prohibited until certain filings made; contracts effective on filing; filing of contracts on behalf of insurer by rating organization or another insurer; contracts written in foreign language; suspension or modification of filing requirements by commissioner; hearing, order.

40-216. Business prohibited until certain filings made; contracts effective on filing; filing of contracts on behalf of insurer by rating organization or another insurer; contracts written in foreign language; suspension or modification of filing requirements by commissioner; hearing, order. (a) (1) No insurance company shall hereafter transact business in this state until certified copies of its charter and amendments thereto shall have been filed with and approved by the commissioner of insurance. A copy of the bylaws and amendments thereto of insurance companies organized under the laws of this state shall also be filed with and approved by the commissioner of insurance. The commissioner may also require the filing of such other documents and papers as are necessary to determine compliance with the laws of this state.

(2) (A) Except as provided in subparagraph (B), each contract of insurance or indemnity issued or delivered in this state shall be effective on filing, or any subsequent date selected by the insurer, unless the commissioner disapproves such contract of insurance or indemnity within 30 days after filing because the contract of insurance or indemnity does not comply with Kansas law.

(B) The following contracts of insurance or indemnity shall not be subject to the provisions of subsection (A):

(i) Contracts pertaining to large risks as defined in subsection (i) of K.S.A. 40-955, and amendments thereto, which are exempt from the filing requirements of this section;

(ii) personal lines contracts filed in accordance with paragraph (3) of this section;

(iii) any form filing for the basic coverage required by K.S.A. 40-3401 et seq., and amendments thereto; and

(iv) form filing for workers compensation.

No form filing listed in clauses (iii) and (iv) of this subparagraph shall be used in this state by any insurer until such form filing has been approved by the commissioner.

(3) Each personal lines contract of insurance or indemnity issued or delivered in this state shall be on file for a period of 30 days before becoming effective unless the commissioner disapproves such personal lines contract of insurance or indemnity within 30 days after filing because the contract of insurance or indemnity does not comply with Kansas law. For the purposes of this paragraph, the term "personal lines" shall mean insurance for noncommercial automobile, homeowners, dwelling, fire and renters insurance policies as defined by the commissioner by rules and regulations.

(4) Under such rules and regulations as the commissioner of insurance shall adopt, the commissioner may, by written order, suspend or modify the requirement of filing forms of contracts of insurance or indemnity, which cannot practicably be filed before they are used. Such orders, rules and regulations shall be made known to insurers and rating organizations affected thereby. The commissioner may make an examination to ascertain whether any forms affected by such order meet the standards of this code.

(5) The failure of any insurance company to comply with this section shall not constitute a defense to any action brought on its contracts. An insurer may satisfy its obligation to file its contracts of insurance or indemnity either individually or by authorizing the commissioner to accept on its behalf the filings made by a licensed rating organization or another insurer.

(b) The commissioner of insurance shall allow any insurance company authorized to transact business in this state to deliver to any person in this state any contract of insurance or indemnity, including any explanatory materials, written in any language other than the English language under the following conditions:

(1) The insured or applicant for insurance who is given a copy of the same contract of insurance or indemnity or explanatory materials written in the English language;

(2) the English language version of the contract for insurance or indemnity or explanatory materials delivered shall be the controlling version; and

(3) any contract of insurance or indemnity or explanatory materials written in any language other than English shall contain a disclosure statement printed in both the English language and the other language used, stating the English version of the contract of insurance or indemnity is the official or controlling version and that the version is written in any language other than English is furnished for informational purposes only.

(c) All contracts of insurance or indemnity that are required to be filed with the commissioner of insurance shall be accompanied by any version of such contract of insurance or indemnity written in any language other than the English language.

(d) Any insurance company or insurer, including any agent or employee thereof, who knowingly misrepresents the content of a contract of insurance or indemnity or explanatory materials written in a language other than the English language shall be deemed to have violated the unfair trade practice law.

(e) For the purposes of this section, the term "contract of insurance or indemnity" shall include any rider, endorsement or application pertaining to such contract of insurance or indemnity.

(f) (1) If at any time after a filing becomes effective, the commissioner finds that such filing does not comply with this act, after the commissioner shall send written notice to every insurer and rating organization making such filing that a hearing concerning such filing will be held in not less than 10 days.

(2) After the hearing, the commissioner shall issue an order stating:

(A) The reasons why such filing failed to comply with the act; and

(B) the date, within a reasonable time after the date the order is issued, upon which such filing shall no longer be effective.

(3) A copy of the commissioner's order shall be sent to every insurer and rating organization that made such filing.

(4) No order issued pursuant to this subsection shall affect any contract or policy made or issued under such filing prior to the date specified upon which such filing shall no longer be effective.

History: L. 1927, ch. 231, 40-216; L. 1967, ch. 248, § 2; L. 1979, ch. 134, § 1; L. 1999, ch. 63, § 1; L. 2004, ch. 159, § 5; L. 2006, ch. 130, § 1; L. 2007, ch. 150, § 1; L. 2008, ch. 54, § 1; L. 2014, ch. 101, § 1; July 1.



40-217 Contents of policies of foreign company.

40-217. Contents of policies of foreign company. The policies of any insurance company not organized under the laws of this state may, with the approval of the commissioner of insurance, contain any provision which the laws of the state, territory, district, or country under which the company is organized require in such policies, and the policies of any insurance company organized under the law of this state, may, when issued or delivered in any other state, territory, district, or country, contain any provisions required by the laws of the state, territory, district or country in which the same are issued or delivered.

History: L. 1927, ch. 231, 40-217; June 1.



40-218 Actions and garnishment proceedings against insurance companies; process; venue; procedure; fee; record of commissioner.

40-218. Actions and garnishment proceedings against insurance companies; process; venue; procedure; fee; record of commissioner. Every insurance company, or fraternal benefit society, on applying for authority to transact business in this state, and as a condition precedent to obtaining such authority, shall file in the insurance department its written consent, irrevocable, that any action or garnishment proceeding may be commenced against such company or fraternal benefit society in the proper court of any county in this state in which the cause of action shall arise or in which the plaintiff may reside by the service of process on the commissioner of insurance of this state, and stipulating and agreeing that such service shall be taken and held in all courts to be as valid and binding as if due service had been made upon the president or chief officer of such corporation. Such consent shall be executed by the president and secretary of the company and shall be accompanied by a duly certified copy of the order or resolution of the board of directors, trustees or managers authorizing the president and secretary to execute the same. The summons or order of garnishment, accompanied by a fee of $25, shall be directed to the commissioner of insurance, and shall require the defendant or garnishee to answer or otherwise respond by a certain day, not less than 40 days from the date the summons or order of garnishment is served on the commissioner.

Service on the commissioner of insurance of any process, notice or demand against an insurance company or fraternal benefit society shall be made by delivering to and leaving with the commissioner or the commissioner's designee, the original of the process and two copies of the process and the petition, notice of demand, or the clerk of the court may send the original process and two copies of both the process and petition, notice or demand directly to the commissioner by certified mail, return receipt requested. In the event that any process, notice or demand is served on the commissioner, the commissioner shall immediately cause a copy thereof to be forwarded by certified mail, return receipt requested to the insurance company or fraternal benefit society address to its general agent if such agent resides in this state or to the secretary of the insurance company or fraternal benefit society sued at its registered or principal office in any state in which it is domesticated. The commissioner of insurance shall make return of the summons to the court from whence it issued, showing the date of its receipt, the date of forwarding such copies, and the name and address of each person to whom a copy was forwarded. Such return shall be under the hand and seal of office, and shall have the same force and effect as a due and sufficient return made on process directed to a sheriff. The commissioner of insurance shall keep a suitable record in which shall be docketed every action commenced against an insurance company, the time when commenced, the date and manner of service; also the date of the judgment, its amount and costs, and the date of payment thereof, which shall be certified from time to time by the clerk of the court.

History: L. 1927, ch. 231, 40-218; L. 1963, ch. 258, § 1; L. 1992, ch. 154, § 2; L. 1999, ch. 133, § 1; L. 2007, ch. 122, § 1; L. 2008, ch. 143, § 2; July 1.



40-219 Failure of company to pay judgment.

40-219. Failure of company to pay judgment. Whenever any insurance company shall become liable to pay any loss to any person in this state, and shall neglect or refuse for three months after final judgment to pay the same, there being no appeal pending, and no supersedeas bond filed, the company may be enjoined from doing any business in this state until the judgment is fully paid.

History: L. 1927, ch. 231, 40-219; June 1.



40-220 Action against insurance company to be brought in this state; injunction.

40-220. Action against insurance company to be brought in this state; injunction. It shall be unlawful for any person who is a resident of this state to bring or maintain any action arising in this state, at law or in equity, against any insurance company organized under the laws of this state except in some court of competent jurisdiction of this state; and any such insurance company shall be entitled to a writ of injunction against the maintenance of any such action and against the enforcement of any judgment which may be procured in violation of this section.

History: L. 1927, ch. 231, 40-220; June 1.



40-221a Reinsurance of risks of and by Kansas companies.

40-221a. Reinsurance of risks of and by Kansas companies. (a) Any insurance company organized under the laws of this state may (1) with the consent of the commissioner of insurance, cede all of its risks to any other solvent insurance company authorized to transact business in this state or accept all of the risks of any other company, (2) accept all or any part of an individual risk or all or any part of a particular class of risks which it is authorized to insure, and (3) cede all or any part of an individual risk or all or any part of a particular class of risks to another solvent insurer or insurers having the power to accept such reinsurance.

(b) Any insurance company organized under the laws of this state may take credit as an asset or as a deduction from loss and unearned premium reserves on such ceded risks to the extent reinsured by an insurer or insurers authorized to transact business in this state, but such credit on ceded risks reinsured by any insurer which is not authorized to transact business in this state may be taken in an amount not exceeding:

(1) The amount of deposits by, and funds withheld from, the assuming insurer pursuant to express provision therefor in the reinsurance contract, as security for the payment of the obligations thereunder, if such deposits or funds are held subject to withdrawal by, and under the control of, the ceding insurer or are placed in trust for such purposes in a qualified United States financial institution, if withdrawals from such trust cannot be made without the consent of the ceding company;

(2) the amount of a clean and irrevocable letter of credit issued by a qualified United States financial institution if such letter of credit is initially issued for a term of at least one year and by its terms is automatically renewed at each expiration date for at least an additional one-year term unless at least 30 days prior written notice of intention not to renew is given to the ceding company by the issuing qualified United States financial institution or the assuming company and provided that such letter of credit is issued under arrangements satisfactory to the commissioner of insurance as constituting security to the ceding insurer substantially equal to that of a deposit under paragraph (1) of this subsection; or

(3) the amount of loss and unearned premium reserves on such ceded risks to an assuming insurer which maintains a trust fund in a qualified United States financial institution, as defined in (b)(3)(D), for the payment of the valid claims of its United States ceding insurers, their assigns and successors in interest. The assuming insurer shall report annually to the commissioner information substantially the same as that required to be reported on the national association of insurance commissioners annual statement form by licensed insurers to enable the commissioner to determine the sufficiency of the trust fund. In the case of a single assuming insurer, the trust shall consist of a trusteed account representing the assuming insurer's liability attributable to business written in the United States and, in addition, the assuming insurer shall maintain a trusteed surplus of not less than $20,000,000. In the case of a group including incorporated and individual unincorporated underwriters, the trust shall consist of a trusteed account representing the group's liabilities attributable to business written in the United States and, in addition, the group shall maintain a trusteed surplus of which $100,000,000 shall be held jointly for the benefit of United States ceding insurers of any member of the group; the incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of solvency regulation and control by the group's domiciliary regulator as are the unincorporated members; and the group shall make available to the commissioner an annual certification of the solvency of each underwriter by the group's domiciliary regulator and its independent public accountants.

(A) Such trust must be in a form approved by the commissioner of insurance. The trust instrument shall provide that contested claims shall be valid and enforceable upon the final order of any court of competent jurisdiction in the United States. The trust shall vest legal title to its assets in the trustees of the trust for its United States ceding insurers, their assigns and successors in interest. The trust and the assuming group or insurer shall be subject to examination as determined by the commissioner. The trust, described herein, must remain in effect for as long as the assuming group or insurer shall have outstanding obligations due under the reinsurance agreements subject to the trust.

(B) No later than February 28 of each year the trustees of the trust shall report to the commissioner in writing setting forth the balance of the trust and listing the trust's investments at the preceding year end and shall certify the date of termination of the trust, if so planned, or certify that the trust shall not expire prior to the next following December 31.

(C) The credit authorized under subsection (b)(3) shall not be allowed unless the assuming group or insurer agrees in the reinsurance agreements:

(i) That in the event of the failure of the assuming group or insurer to perform its obligations under the terms of the reinsurance agreement, the assuming group or insurer, at the request of the ceding insurer, shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, will comply with all requirements necessary to give such court jurisdiction, and will abide by the final decision of such court or of any appellate court in the event of an appeal; and

(ii) to designate the commissioner or a designated attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the ceding company.

(iii) This provision is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if such an obligation to do so is created in the agreement.

(D) (i) For the purposes of paragraphs (1) and (3) of subsection (b), a "qualified United States financial institution" means, for purposes of those provisions of this law specifying those institutions that are eligible to act as a fiduciary of a trust, an institution that:

(aa) Is organized, or (in the case of a U.S. branch or agency office of a foreign banking organization) licensed, under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers; and

(bb) is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies.

(ii) For the purposes of paragraph (2) of subsection (b), "qualified United States financial institution" means, for the purpose of those provisions of this law specifying those institutions that are eligible to issue a letter of credit, an institution that:

(aa) Is organized or (in the case of a United States office of a foreign banking organization) licensed, under the laws of the United States or any state thereof;

(bb) is regulated, supervised and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(cc) has been determined by the insurance commissioner to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.

In making determinations under this clause, the commissioner may consult with the securities valuation office of the national association of insurance commissioners.

(c) No credit shall be allowed, as an admitted asset or deduction from liability, to any ceding insurer organized under the laws of this state for reinsurance, unless the reinsurance contract provides, in substance, that in the event of the insolvency of the ceding insurer, the reinsurance shall be payable under a contract reinsured by the assuming insurer on the basis of the liability of the ceding company under the contract or contracts reinsured, as approved by the liquidation court, without diminution because of the insolvency of the ceding company. Any reinsurance agreement entered into with a domestic insurer which may be canceled on less than 90 days' notice, and which cancellation would constitute a material cancellation as defined by K.S.A. 40-2,156a, and amendments thereto, must provide in the reinsurance agreement, in substance, for a run-off of the reinsurance in force at the date of cancellation, unless the agreement is canceled for nonpayment of premium or fraud in the inducement. Reinsurance payments shall be made directly to the ceding insurer or to its domiciliary liquidator except: (1) Where the reinsurance contract or policy reinsured specifically provides another payee of such reinsurance in the event of the insolvency of the ceding insurer; or (2) where the assuming insurer, with the consent of the direct insured, has assumed such policy obligations of the ceding insurer as direct obligations of the assuming insurer to the payees under such policies and in substitution for the obligations of the ceding insurer to such payees.

(d) The reinsurance agreement may provide that the domiciliary liquidator of an insolvent ceding insurer shall give written notice to the assuming insurer of the pendency of a claim against such ceding insurer on the contract reinsured within a reasonable time after such claim is filed in the liquidation proceeding. During the pendency of such claim, any assuming insurer may investigate such claim and interpose, at its own expense, in the proceeding where such claim is to be adjudicated any defenses which it deems available to the ceding insurer, or its liquidator. Such expense may be filed as a claim against the insolvent ceding insurer to the extent of a proportionate share of the benefit which may accrue to the ceding insurer solely as a result of the defense undertaken by the assuming insurer. Where two or more assuming insurers are involved in the same claim and a majority in interest elect to interpose a defense to such claim, the expense shall be apportioned in accordance with the terms of the reinsurance agreement as though such expense had been incurred by the ceding insurer.

History: L. 1965, ch. 296, § 2; L. 1967, ch. 249, § 1; L. 1970, ch. 175, § 1; L. 1974, ch. 185, § 1; L. 1985, ch. 157, § 1; L. 1995, ch. 155, § 1; L. 1996, ch. 78, § 1; L. 1998, ch. 174, § 29; L. 1999, ch. 66, § 1; L. 2002, ch. 20, § 1; July 1.



40-222 Examination of condition of company, when; report, disclosure; suspension or revocation of certificate; notice and hearing.

40-222. Examination of condition of company, when; report, disclosure; suspension or revocation of certificate; notice and hearing. (a) Whenever the commissioner of insurance deems it necessary but at least once every five years, the commissioner may make, or direct to be made, a financial examination of any insurance company in the process of organization, or applying for admission or doing business in this state. In addition, at the commissioner's discretion the commissioner may make, or direct to be made, a market regulation examination of any insurance company doing business in this state.

(b) In scheduling and determining the nature, scope and frequency of examinations of financial condition, the commissioner shall consider such matters as the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants and other criteria as set forth in the examiner's handbook adopted by the national association of insurance commissioners and in effect when the commissioner exercises discretion under this subsection.

(c) For the purpose of such examination, the commissioner of insurance or the persons appointed by the commissioner, for the purpose of making such examination shall have free access to the books and papers of any such company that relate to its business and to the books and papers kept by any of its agents and may examine under oath, which the commissioner or the persons appointed by the commissioner are empowered to administer, the directors, officers, agents or employees of any such company in relation to its affairs, transactions and condition.

(d) The commissioner may also examine or investigate any person, or the business of any person, in so far as such examination or investigation is, in the sole discretion of the commissioner, necessary or material to the examination of the company, but such examination or investigation shall not infringe upon or extend to any communications or information accorded privileged or confidential status under any other laws of this state.

(e) In lieu of examining the financial condition of a foreign or alien insurance company, the commissioner of insurance may accept the report of the examination made by or upon the authority of the company's state of domicile or port-of-entry state until January 1, 1994. Thereafter, such reports as they relate to financial condition may only be accepted if:

(1) The insurance department conducting the examination was at the time of the examination accredited under the national association of insurance commissioners' financial regulation standards and accreditation program; or

(2) the examination is performed under the supervision of an accredited insurance department, or with the participation of one or more examiners who are employed by such an accredited insurance department and who after a review of the examination work papers and report state under oath that the examination was performed in a manner consistent with the standards and procedures required by their insurance department.

(f) Upon determining that an examination should be conducted, the commissioner or the commissioner's designee shall appoint one or more examiners to perform the examination and instruct them as to the scope of the examination. In conducting an examination of financial condition, the examiner shall observe those guidelines and procedures set forth in the examiners' handbook adopted by the national association of insurance commissioners. The commissioner may also employ such other guidelines or procedures as the commissioner may deem appropriate.

(g) The refusal of any company, by its officers, directors, employees or agents, to submit to examination or to comply with any reasonable written request of the examiners shall be grounds for suspension or refusal of, or nonrenewal of any license or authority held by the company to engage in an insurance or other business subject to the commissioner's jurisdiction. Any such proceedings for suspension, revocation or refusal of any license or authority shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(h) When making an examination under this act, the commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants or other professionals and specialists as examiners, the reasonable cost of which shall be borne by the company which is the subject of the examination.

(i) Nothing contained in this act shall be construed to limit the commissioner's authority to terminate or suspend any examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state.

(j) Nothing contained in this act shall be construed to limit the commissioner's authority to use and, if appropriate, to make public any final or preliminary examination report in the furtherance of any legal or regulatory action which the commissioner may, in the commissioner's sole discretion, deem appropriate.

(k) (1) No later than 30 days following completion of the examination or at such earlier time as the commissioner shall prescribe, the examiner in charge shall file with the department a verified written report of examination under oath. No later than 30 days following receipt of the verified report, the department shall transmit the report to the company examined, together with a notice which shall afford such company examined a reasonable opportunity of not more than 30 days to make a written submission or rebuttal with respect to any matters contained in the examination report.

(2) Within 30 days of the end of the period allowed for the receipt of written submissions or rebuttals, the commissioner shall fully consider and review the report, together with any written submissions or rebuttals and any relevant portions of the examiners workpapers and enter an order:

(A) Adopting the examination report as filed or with modification or corrections. If the examination report reveals that the company is operating in violation of any law, regulation or prior order of the commissioner, the commissioner may order the company to take any action the commissioner considers necessary and appropriate to cure such violations; or

(B) rejecting the examination report with directions to the examiners to reopen the examination for purposes of obtaining additional data, documentation or information, and refiling pursuant to subsection (k); or

(C) call and conduct a fact-finding hearing in accordance with K.S.A. 40-281, and amendments thereto, for purposes of obtaining additional documentation, data, information and testimony.

(3) All orders entered as a result of revelations contained in the examination report shall be accompanied by findings and conclusions resulting from the commissioner's consideration and review of the examination report, relevant examiner workpapers and any written submissions or rebuttals. Within 30 days of the issuance of the adopted report, the company shall file affidavits executed by each of its directors stating under oath that they have received a copy of the adopted report and related orders.

(4) Upon the adoption of the examination report, the commissioner shall hold the content of the examination report as private and confidential information for a period of 30 days except to the extent provided in paragraph (5). Thereafter, the commissioner may open the report for public inspection so long as no court of competent jurisdiction has stayed its publication.

(5) (A) Except as provided in paragraph (B), nothing contained in this act shall prevent or be construed as prohibiting the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, at any time to:

(i) The insurance department of this or any other state or country;

(ii) law enforcement officials of this or any other state or agency of the federal government or any other country; or

(iii) officials of any agency of another country.

(B) The commissioner shall not share any information listed in paragraph (A) unless the agency or office receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with this act.

(6) In the event the commissioner determines that regulatory action is appropriate as a result of any examination, the commissioner may initiate any proceedings or actions as provided by law.

(7) All working papers, recorded information, documents and copies thereof produced by, obtained by or disclosed to the commissioner or any other person in the course of an examination made under this act including analysis by the commissioner pertaining to either the financial condition or the market regulation of a company must be given confidential treatment and are not subject to subpoena and may not be made public by the commissioner or any other person, except to the extent otherwise specifically provided in K.S.A. 45-215 et seq., and amendments thereto. Access may also be granted to the national association of insurance commissioners and its affiliates. Such parties must agree in writing prior to receiving the information to provide to it the same confidential treatment as required by this section, unless the prior written consent of the company to which it pertains has been obtained.

(8) Whenever it appears to the commissioner of insurance from such examination or other satisfactory evidence that the solvency of any such insurance company is impaired, or that it is doing business in violation of any of the laws of this state, or that its affairs are in an unsound condition so as to endanger its policyholders, the commissioner of insurance shall give the company a notice and an opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act. If the hearing confirms the report of the examination, the commissioner shall suspend the certificate of authority of such company until its solvency shall have been fully restored and the laws of the state fully complied with. The commissioner may, if there is an unreasonable delay in restoring the solvency of such company and in complying with the law, revoke the certificate of authority of such company to do business in this state. Upon revoking any such certificate the commissioner shall commence an action to dissolve such company or to enjoin the same from doing or transacting business in this state.

History: L. 1927, ch. 231, 40-222; L. 1978, ch. 164, § 1; L. 1984, ch. 162, § 1; L. 1984, ch. 313, § 73; L. 1991, ch. 124, § 2; L. 2007, ch. 26, § 1; L. 2008, ch. 35, § 1; L. 2014, ch. 101, § 2; July 1.



40-222a Examination of corporations organizing domestic insurance companies.

40-222a. Examination of corporations organizing domestic insurance companies. The commissioner may, whenever he deems it necessary, examine the affairs of any corporation organized under any law of this state, or having an office in this state, which corporation is engaged in, or advertising that it is engaged in, or receiving stock subscription for the formation of a domestic insurance company; or any corporation which is holding the capital stock of any domestic insurance company for the purpose of controlling the management thereof. Each such company or corporation, its officers, directors, employees, and agents, shall produce the corporate books and papers in its or their possession relating to its business or affairs, and any other person may be required to produce any corporate book or paper in his custody deemed to be relevant to such examination, for the inspection of the commissioner, or any person appointed by the commissioner for such examination.

History: L. 1967, ch. 250, § 1; July 1.



40-222b Insurance company in hazardous financial condition; order of commissioner, notice and hearing; requirements which may be imposed; transfer of special deposit to guaranty fund, when.

40-222b. Insurance company in hazardous financial condition; order of commissioner, notice and hearing; requirements which may be imposed; transfer of special deposit to guaranty fund, when. (a) Whenever the financial condition of any insurance company, hereinafter referred to as "company," authorized to do business in this state attains a condition such that the continued operation of the company might be hazardous to the insuring public, the commissioner, after notice and hearing in accordance with the provisions of the Kansas administrative procedure act, may order the company to take such action as may be reasonably necessary to rectify the existing condition, including, but not necessarily limited to, one or more of the following measures:

(1) Require the company to reduce the volume of new, renewal or new and renewal business being accepted to an amount and for the period of time specified by the commissioner in the manner prescribed by the commissioner's order;

(2) require the submission of such reinsurance contracts for approval and make such requirements relative to the company's reinsurance program as the commissioner deems necessary to protect the interests of Kansas policyholders;

(3) require the company to reinsure on a bulk or portfolio basis all or any part of its Kansas business with a company duly authorized to transact such business in this state;

(4) require a contribution to surplus which will increase the company's surplus for such a period of time, and by such an amount, and in such a manner, as the commissioner may deem necessary and essential;

(5) require the company to maintain a special deposit with the commissioner of insurance of this state in cash or securities of the kinds in which a domestic insurer is permitted to invest its funds under the provisions of K.S.A. 40-2a01 to 40-2a05, inclusive, 40-2a07 and 40-2a10, and amendments thereto, if other than a life insurance company, or K.S.A. 40-2b01 to 40-2b06, inclusive, and 40-2b16, and amendments thereto, if a life insurance company.

Such securities held as a special deposit shall at all times have a market value at least equal to the gross reserves that would reasonably be required to discharge the company's liabilities for the claims and claims' expenses of Kansas policyholders and claimants. The amount of the special deposit required of any life insurance company may be reduced by policy loans and deferred and uncollected premiums related to the company's Kansas business. Any special deposit required by this subsection shall be for the protection and benefit of Kansas policyholders and claimants only and shall not be withdrawn until the commissioner abrogates the requirements imposed by any order issued or agreement reached pursuant to the provisions of this section. The provisions of this subsection shall not apply to any insurance company organized under the laws of this state;

(6) require the company to maintain a general deposit with the commissioner of insurance in this state in cash or securities of the kinds authorized by K.S.A. 40-2a01 et seq., and amendments thereto, if other than a life insurance company, or K.S.A. 40-2b01, and amendments thereto, if a life insurance company unless such statutes specifically exclude such securities for deposit. Any general deposit required by this subsection shall be in an amount designated by the commissioner for the protection and benefit of those persons and entities referred to in K.S.A. 40-3641, and amendments thereto, and shall not be withdrawn until the commissioner abrogates the requirements imposed by any order issued or agreement reached pursuant to the provisions of this section. The provisions of this subsection shall only apply to insurance companies organized under the laws of this state.

(b) Whenever a guaranty fund, established pursuant to article 29 or 30 of chapter 40 of the Kansas Statutes Annotated, is activated for the protection of Kansas policyholders and claimants of an insurance company that has made a special deposit under the provisions of this section, the commissioner shall transfer the special deposit to such guaranty fund under an agreement approved by the commissioner which will provide protection to all Kansas policyholders and claimants. Any funds from such special deposit which remain after the payment of all claims and claims' expenses of Kansas policyholders and claimants shall be returned to the insurance supervisory official of the company's state of domicile. If a Kansas domestic insurance company has made a deposit under the provisions of this section, any distribution of such deposit shall be made in accordance with the provisions of K.S.A. 40-3641, and amendments thereto.

History: L. 1972, ch. 177, § 1; L. 1986, ch. 169, § 1; L. 1988, ch. 356, § 75; L. 1991, ch. 125, § 55; July 1.



40-222c Same; insurance company defined.

40-222c. Same; insurance company defined. As used in this act: The term "insurance company" shall mean and include all corporations, companies, associations, societies, fraternal benefit societies, reciprocal exchanges, persons or partnerships writing contracts of insurance, indemnity or suretyship in this state upon any type of risk or loss except insurance companies transacting business pursuant to the provisions of K.S.A. 40-202.

History: L. 1972, ch. 177, § 2; L. 1997, ch. 8, § 3; July 1.



40-222d Same; company deemed to be in hazardous financial condition, when.

40-222d. Same; company deemed to be in hazardous financial condition, when. For the purposes of this act a company may be deemed to be in a hazardous financial condition when the commissioner has determined, after notice and hearing as provided in K.S.A. 40-222b, that the loss experience of the company, when reviewed in conjunction with the kinds and nature of risks insured, the financial condition of the company and its ownership or the ratio of the annual premium volume in proportion to the company's policyholders surplus creates a condition that would make further assumption of risks hazardous to the insuring public.

History: L. 1972, ch. 177, § 3; July 1.



40-222e Same; suspension, revocation or refusal to renew certificate.

40-222e. Same; suspension, revocation or refusal to renew certificate. Whenever any insurance company subject to the provisions of this act fails to comply with any requirement imposed pursuant to this act, the commissioner may suspend or revoke such company's certificate of authority to transact business in this state pursuant to the provisions of K.S.A. 40-222 or the commissioner may refuse to renew such company's certificate of authority.

History: L. 1972, ch. 177, § 4; July 1.



40-222f Examination of condition of company; definitions.

40-222f. Examination of condition of company; definitions. As used in this act:

(a) "Commissioner" means the commissioner of insurance of this state;

(b) "company" means any person engaging in or proposing or attempting to engage in any transaction or kind of insurance or surety business and any person or group of persons who may otherwise be subject to the administrative, regulatory or taxing authority of the commissioner;

(c) "department" means the department of insurance of this state;

(d) "examiner" means any individual or firm having been authorized by the commissioner to conduct an examination under this act;

(e) "insurer" shall have the meaning ascribed to the term "insurance company" by K.S.A. 40-222(c),[*] and amendments thereto; and

(f) "person" means any individual, aggregation of individuals, trust, association, partnership or corporation, or any affiliate thereof.

History: L. 1991, ch. 124, § 1; Jan. 1, 1992.

* Reference should be to 40-222c.



40-223 Fees for examinations; compensation and expenses for examiners.

40-223. Fees for examinations; compensation and expenses for examiners. (a) (1) Except as provided in K.S.A. 40-110 and 40-253, and amendments thereto, any person who makes any examination under the provisions of this act may receive, as full compensation for such person's services, on a per diem basis an amount fixed by the commissioner, which shall not exceed the amount recommended by the national association of insurance commissioners, for such time necessarily and actually occupied in going to and returning from the place of such examination and for such time the examiner is necessarily and actually engaged in making such examination including any day within the regular workweek when the examiner would have been so engaged had the company or society been open for business, together with such necessary and actual expenses for traveling and subsistence as the examiner shall incur because of the performance of such services.

(2) For the purposes of this act, "necessary and actual expenses" shall be limited, whether for travel within the state or travel outside the state, to those limitations expressed in K.S.A. 75-3207, and amendments thereto, which pertain to official travel outside the state. The daily charge shall be calculated by dividing the amount the examiner is authorized by the commissioner of insurance to charge per week by the number of days in the regular workweek of the company or society being examined.

(b) (1) All of such compensation, expenses, the employer's share of the federal insurance contributions act taxes, the employer's contribution to the Kansas public employees retirement system as provided in K.S.A. 74-4920, and amendments thereto, the self-insurance assessment for the workers compensation act as provided in K.S.A. 44-576, and amendments thereto, the employer's cost of the state health care benefits program under K.S.A. 75-6507, and amendments thereto, a pro rata amount determined by the commissioner to provide vacation and sick leave for the examiner not to exceed the number of days allowed state officers and employees in the classified service pursuant to regulations promulgated in accordance with the Kansas civil service act, all outside consulting and data processing fees necessary to perform any examination, and a pro rata amount determined by the commissioner not to exceed an annual aggregate of $18,000 to fund the purchase, maintenance and enhancement of examination equipment and computer software shall be paid to the commissioner of insurance by the insurance company or society so examined, on demand of the commissioner.

(2) The amount paid for all outside consulting and data processing fees necessary to perform any financial examination at any one company or society, including examination of such company's or society's subsidiaries or any combination thereof, and the pro rata amount to fund the purchase of examination equipment and computer software shall not collectively total more than:

(A) $50,000 for any insurance company or society which has less than $200,000,000 in gross premiums, both direct and assumed, in the preceding calendar year; or

(B) $500,000 for any insurance company or society which has $200,000,000 or more in gross premiums, both direct and assumed, in the preceding calendar year.

(3) The amount paid for all outside consulting and data processing fees necessary to perform any market regulation examination at any one company or society, including examination of such company's or society's subsidiaries, or any combination thereof, and the pro rata amount to fund the purchase of examination equipment and computer software shall not collectively total more than $25,000.

(c) Such demand shall be accompanied by the sworn statement of the person making such examination, setting forth in separate items the number of days necessarily and actually occupied in going to and returning from the place of such examination, the number of days the examiners were necessarily and actually engaged in making such examination including those days within the regular workweek while the examination was in progress and the company or society had closed for business, and the necessary and actual expenses for traveling and subsistence, incurred in and on account of such services.

(d) A duplicate of every such sworn statement shall be kept on file in the office of the commissioner of insurance. All moneys so paid to the commissioner of insurance shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the insurance company examination fund. The state treasurer shall issue duplicate receipts therefor, one to be delivered to the commissioner of insurance and the other to be filed with the director of accounts and reports.

History: L. 1927, ch. 231, 40-223; L. 1947, ch. 272, § 1; L. 1953, ch. 225, § 1; L. 1957, ch. 273, § 1; L. 1963, ch. 259, § 1; L. 1967, ch. 251, § 1; L. 1971, ch. 156, § 1; L. 1972, ch. 172, § 1; L. 1974, ch. 186, § 1; L. 1977, ch. 158, § 1; L. 1980, ch. 128, § 1; L. 1984, ch. 329, § 13; L. 1988, ch. 149, § 1; L. 1991, ch. 126, § 1; L. 2001, ch. 5, § 114; L. 2012, ch. 137, § 1; L. 2015, ch. 83, § 3; July 1.



40-223a Insurance company annual statement examination fund established; purpose.

40-223a. Insurance company annual statement examination fund established; purpose. A fund, designated "insurance company annual statement examination fund" in an amount not to exceed twenty-eight thousand dollars ($28,000) shall be set apart and maintained for the commissioner of insurance from insurance company tax and fee collections. Such fund shall be held by the state treasurer for the payment of expenses and salaries incurred in the auditing of securities deposited with the commissioner and examination of the annual statements required by K.S.A. 40-225 and shall be limited to the amount necessary to compensate and reimburse no more than five (5) examiners for a period of time not exceeding ninety (90) days in any one calendar year.

History: L. 1971, ch. 157, § 1; L. 1979, ch. 135, § 1; July 1.



40-223b Same; compensation and expenses of examiners.

40-223b. Same; compensation and expenses of examiners. Any person or persons who shall conduct a securities audit or annual statement examinations under the provisions of this act shall be regularly employed examiners and shall receive as full compensation for their services the amount provided by K.S.A. 40-223 together with such necessary and actual expenses for traveling and subsistence as shall be incurred in and on account of the performance of such services. For the purposes of this act, "necessary and actual expenses" shall be limited as provided in K.S.A. 75-3207 which pertain to official travel outside the state.

History: L. 1971, ch. 157, § 2; L. 1979, ch. 135, § 2; July 1.



40-223c Same; duties of commissioner; warrants of director of accounts and reports.

40-223c. Same; duties of commissioner; warrants of director of accounts and reports. At such monthly intervals as he deems necessary and subject to the limitations applicable to this act, the commissioner shall certify the amount of compensation and expense reimbursement due on a voucher to the director of accounts and reports for payment of such amount. Upon receipt of such voucher, properly executed, the director of accounts and reports shall issue his warrant to the state treasurer for the payment out of the revolving fund provided for by this act.

History: L. 1971, ch. 157, § 3; March 16.



40-223d Same; insufficiency of fund; transfer from general fund, limitation; files.

40-223d. Same; insufficiency of fund; transfer from general fund, limitation; files. In the event such fund as established by this act is, at any time, insufficient to provide the amount necessary to compensate and reimburse the examiners as provided herein, the commissioner shall certify the amount of additional funds required to the director of accounts and reports who shall promptly transfer the required amount from the state general revenue fund to the insurance company annual statement examination fund and notify the state treasurer who shall make proper entry on his records: Provided, That such additional funds shall not exceed the amount of five thousand dollars ($5,000) per fiscal year. The commissioner shall maintain in his files for a period of five (5) years from its date a duplicate of said voucher and a statement which shall set forth the reasons such fund was deficient.

History: L. 1971, ch. 157, § 4; March 16.



40-223e Training insurance company examiners; establishment of revolving fund for financing training.

40-223e. Training insurance company examiners; establishment of revolving fund for financing training. A revolving fund, designated as the "insurance company examiner training fund" in an amount not to exceed forty thousand dollars ($40,000) shall be set apart and maintained for the commissioner of insurance from insurance company tax and fee collections. Such fund shall be held by the state treasurer for the payment of enrollment costs of training for insurance company examiners and for the expenses and salaries incurred by the examiners while receiving the training, and shall be limited to the amount necessary to provide training to and compensate and reimburse those individuals who in the opinion of the commissioner would benefit from the training.

History: L. 1974, ch. 182, § 1; March 14.



40-223f Same; compensation and expenses of persons receiving training.

40-223f. Same; compensation and expenses of persons receiving training. Any person or persons who shall receive training or payment for salaries or expenses under the provisions of this act shall be regularly employed examiners and shall receive as full compensation while in training the amount provided by K.S.A. 40-223, together with such necessary and actual expenses for traveling and subsistence as shall be incurred while in training. For the purposes of this act, "necessary and actual expenses" shall be limited as provided in K.S.A. 75-3207 which relates to official travel outside the state.

History: L. 1974, ch. 182, § 2; March 14.



40-223g Same; payments from revolving fund.

40-223g. Same; payments from revolving fund. At such monthly intervals as he deems necessary and subject to the limitations applicable to this act, the commissioner shall certify the amount of enrollment fees, compensation and expense reimbursement due on a voucher to the director of accounts and reports for payment of such amount. Upon receipt of such voucher, properly executed, the director of accounts and reports shall issue his warrant to the state treasurer for the payment out of the revolving fund provided for by this act.

History: L. 1974, ch. 182, § 3; March 14.



40-223h Property and casualty actuarial opinion letter law; citation of act.

40-223h. Property and casualty actuarial opinion letter law; citation of act. K.S.A. 2015 Supp. 40-223h through 40-223j, and amendments thereto, shall be known and may be cited as the property and casualty actuarial opinion letter law.

History: L. 2008, ch. 63, § 1; July 1.



40-223i Same; actuarial opinion, contents; procedure.

40-223i. Same; actuarial opinion, contents; procedure. (a) Unless otherwise exempted by the commissioner, every property and casualty insurance company doing business in this state shall annually submit to the commissioner the opinion of an appointed actuary entitled "Statement of Actuarial Opinion." Such opinion shall be filed in accordance with the appropriate NAIC property and casualty annual statement instructions.

(b) (1) Every property and casualty insurance company domiciled in this state that is required to submit a statement of actuarial opinion shall annually submit an actuarial opinion summary, written by the company's appointed actuary. This actuarial opinion summary shall be filed in accordance with the appropriate NAIC property and casualty annual statement instructions and shall be considered as a document supporting the actuarial opinion required in subsection (a).

(2) A property and casualty insurance company licensed but not domiciled in this state shall provide the actuarial opinion summary to the commissioner upon request.

(c) (1) An actuarial report, including all underlying work papers as required by the appropriate NAIC property and casualty annual statement instructions, shall be prepared to support each actuarial opinion.

(2) The commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting actuarial report or work papers if:

(A) The property and casualty insurance company fails to provide a supporting actuarial report or work papers, or both, at the request of the commissioner; or

(B) the commissioner determines that the supporting actuarial report or work papers provided by the insurance company is otherwise unacceptable to the commissioner.

(d) The property and casualty insurance company's appointed actuary shall not be liable for damages to any person other than the insurance company and the commissioner for any act, error, omission, decision or conduct with respect to the actuary's opinion, except in cases of fraud or willful misconduct on the part of the appointed actuary.

(e) This section shall take effect on January 1, 2009.

History: L. 2008, ch. 63, § 2; July 1.



40-223j Same; authority of commissioner; rules and regulations.

40-223j. Same; authority of commissioner; rules and regulations. (a) The statement of actuarial opinion shall be provided with the annual statement in accordance with the appropriate NAIC property and casualty annual statement instructions and shall be treated as a public document.

(b) (1) Any document, material or other information, in the control or possession of the department that is furnished to the commissioner pursuant to this act or obtained by the commissioner in an investigation pursuant to this section shall be kept confidential by the commissioner. Such information shall not be made public or subject to subpoena, other than by the commissioner and then only for the purpose of enforcement actions taken by the commissioner pursuant to this act or any other provision of the insurance laws of this state.

(2) (A) This subsection shall not be construed to limit the commissioner's authority to release the documents to the actuarial board for counseling and discipline so long as the material is required for the purpose of professional disciplinary proceedings and that the actuarial board for counseling and discipline establishes procedures satisfactory to the commissioner for preserving the confidentiality of the documents.

(B) This subsection shall not be construed to limit the commissioner's authority to use the documents, materials or other information in furtherance of any regulatory or legal action brought as part of the commissioner's official duties.

(3) Neither the commissioner nor any person who received documents, materials or other information while acting under the authority of the commissioner shall be required to testify in any private civil action concerning any confidential documents, materials or information subject to paragraph (1).

(4) The commissioner may share or exchange any documents, materials or other information, including confidential and privileged documents referred to in paragraph (1), received in the performance of the commissioner's duties under this act, with:

(A) The NAIC and its affiliates and subsidiaries;

(B) the actuarial board for counseling and discipline or any other entity which regulates actuaries;

(C) other state, federal or international regulatory agencies; and

(D) other state, federal or international law enforcement authorities.

(5) (A) The sharing or exchanging of documents, materials or other information under this subsection shall be conditioned upon the recipient's authority and agreement to maintain the confidential and privileged status, if any, of the documents, materials or other information being shared or exchanged.

(B) No waiver of an existing privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing such documents, materials or information as authorized by this subsection.

(6) The commissioner of insurance is hereby authorized to adopt such rules and regulations establishing protocols governing the exchange of information as may be necessary to implement and carry out the provisions of this act.

(c) The provisions of subsection (b)(2) shall expire on July 1, 2020, unless the legislature acts to reenact such provision. The provisions of subsection (b)(2) shall be reviewed by the legislature prior to July 1, 2020.

(d) For the purposes of this section: (1) "Commissioner" shall mean the commissioner of insurance.

(2) "NAIC" shall mean the national association of insurance commissioners.

History: L. 2008, ch. 63, § 3; L. 2015, ch. 24, § 1; July 1.



40-224 When disbursements to be made only on voucher or affidavit.

40-224. When disbursements to be made only on voucher or affidavit. No insurance company organized under the laws of this state shall make any disbursement of one hundred dollars or more unless the same be evidenced by a voucher signed by or on behalf of the person, firm, or corporation receiving the money and correctly describing the consideration for the payment. If the expenditure be for both services and disbursements, the voucher shall set forth the services rendered and an itemized statement of the disbursements made. If the expenditure be in connection with any matter pending before any legislative or public body, or before any department or officer of any state or government, the voucher shall correctly describe, in addition, the nature of the matter and of the interest of such company therein. When such voucher cannot be obtained, the expenditure shall be evidenced by an affidavit describing the character and object of the expenditure, and stating the reason for not obtaining such voucher.

History: L. 1927, ch. 231, 40-224; June 1.



40-225 Company participation in insurance regulatory information system; annual statements of condition to be filed with commissioner; authority of commission to require annual audit and financial report; forms; inquiries of commissioner.

40-225. Company participation in insurance regulatory information system; annual statements of condition to be filed with commissioner; authority of commission to require annual audit and financial report; forms; inquiries of commissioner. Every insurance company or fraternal benefit society doing business in this state shall, if the statement of condition required below is compatible, participate in the insurance regulatory information system administered by the national association of insurance commissioners and shall annually, on January 1 or within 60 days thereafter, file with the commissioner of insurance a statement of its condition as of the preceding December 31. The commissioner may upon request, and for good cause shown grant a reasonable extension of time within which such statement may be filed. Such statement shall be made upon the form and be prepared in accordance with the instructions and accounting practices and procedures prescribed and adopted from time to time by the national association of insurance commissioners with such additions or amendments thereto as shall seem to the commissioner of insurance best adapted to elicit from such companies a true exhibit of their condition.

The commissioner may require any insurer, fraternal benefit society, mutual nonprofit hospital and medical service corporation, health maintenance organization or any prepaid service plan operating under article 19a of chapter 40 of the Kansas Statutes Annotated to have an annual audit by an independent certified public accountant and file an audited financial report in accordance with rules and regulations adopted to effectuate such requirement.

The commissioner of insurance shall, on or before December 1 of each year, furnish, upon request, to each company required to make such report two or more printed forms as herein prescribed. The commissioner may also at any time address any proper inquiries to any such insurance company or fraternal benefit society or its officers in relation to its condition or any other matter connected with its transactions. Each company, society or officer addressed shall promptly and truthfully reply in writing to all such inquiries, and such replies shall be verified if the commissioner of insurance requires. If the national association of insurance commissioners does not prescribe such a form as is contemplated by this section for any insurance company or fraternal benefit society doing business in this state, the commissioner of insurance shall prescribe and adopt a form to be used by such companies. The statement of any insurance company organized under the laws of a country other than the United States may, in the discretion of the commissioner of insurance, include only its assets, liabilities and transactions in the United States.

In accordance with rules and regulations adopted by the commissioner, the information contained on the statement of condition required by this section shall be provided the commissioner, or the national association of insurance commissioners, or both, by electronically readable means.

History: L. 1927, ch. 231, 40-225; L. 1957, ch. 274, § 1; L. 1968, ch. 360, § 1; L. 1986, ch. 169, § 2; L. 1988, ch. 150, § 1; L. 1993, ch. 90, § 1; L. 1994, ch. 97, § 1; L. 1997, ch. 8, § 4; July 1.



40-229 Valuation of securities.

40-229. Valuation of securities. All bonds or other evidences of debt having a fixed term and rate held by any insurance company or fraternal benefit society authorized to do business in this state may, if amply secured and not in default as to principal or interest, be valued as follows: If purchased at par, at the par value; if purchased above or below par, on the basis of the purchase price adjusted so as to bring the value to par at maturity and so as to yield in the meantime the effective rate of interest at which the purchase was made: Provided, That the purchase price shall in no case be taken at a higher figure than the actual market value at the time of purchase: And provided further, That the commissioner of insurance shall have full discretion in determining the method of calculating values according to the foregoing rule.

History: L. 1927, ch. 231, 40-229; June 1.



40-229a Security deposits; deposit with financial institution; custodian and arrangements acceptable to commissioner; release and exchange of assets; income; forms prescribed and provided by commissioner; facsimile, electronic or digital signatures not recognized; inspection of securities on deposit; no liability of state or officers or employees for default of institution; audit of deposits with commissioner; title to assets; redeposit with clearing corporation; security and safety of deposits, rules and regulations.

40-229a. Security deposits; deposit with financial institution; custodian and arrangements acceptable to commissioner; release and exchange of assets; income; forms prescribed and provided by commissioner; facsimile, electronic or digital signatures not recognized; inspection of securities on deposit; no liability of state or officers or employees for default of institution; audit of deposits with commissioner; title to assets; redeposit with clearing corporation; security and safety of deposits, rules and regulations. (a) (1) (A) All cash, securities or other assets, excluding real estate and mortgages, deposited with the commissioner of insurance pursuant to the provisions of the insurance code of the state of Kansas shall be deposited with any Kansas financial institution acceptable to the commissioner through which a custodial or controlled account, a joint custody receipt arrangement or any combination of these or other measures that are acceptable to the commissioner is used.

(B) All such deposits shall be held by such financial institution on behalf of the commissioner in trust for the use and benefit of such company and such company's policyholders and creditors. Such assets shall be released from such deposits only upon written approval of the commissioner.

(C) All income from deposits belong to the depositing organization and shall be paid to it as it becomes available. The commissioner, upon written approval, may direct the financial institution to permit exchange of securities or assets upon deposit of specified substituted securities or assets.

(D) An authorized signature form must be submitted to the commissioner of insurance prior to acceptance of any deposit. Each signature on the authorized signature form must be the original handwritten name of each signee. No copies, facsimiles, electronic or digital signatures will be recognized on this form.

(E) All forms for deposit, withdrawal or exchange shall be prescribed, prepared and furnished by the commissioner and no facsimile signatures shall be used or recognized.

(F) The commissioner or assistant commissioner of insurance or insurance department employee authorized by the commissioner may at any time inspect the securities on deposit in any such financial institution.

(G) Nothing in this act shall be construed to hold the state of Kansas, the commissioner, assistant commissioner or authorized employee liable either personally or officially for any default of such financial institution.

(2) All deposits made with the commissioner shall be audited by the commissioner and the state treasurer not less frequently than once each three years. The commissioner may accept an audit performed by another governmental agency acceptable to the commissioner, in lieu of this audit requirement.

(b) Assets deposited pursuant to this section shall be held by the custodian on behalf of the commissioner as in trust for the use and benefit of the depositing organization. Such assets shall remain the specific property of the organization and shall not be subject to the claim of any third party against the custodian.

(c) The custodian is authorized to redeposit such assets with a clearing corporation as defined in K.S.A. 84-8-102, and amendments thereto, if such clearing corporation is domiciled in the United States. The custodian is authorized to hold such assets through the federal reserve bank book-entry system.

(d) The commissioner shall adopt rules and regulations to establish requirements relating to deposits under this section appropriate to assure the security and safety of such deposits, including, but not limited to, the following:

(1) Capital and surplus of the custodian;

(2) title in which deposited assets are held;

(3) records to be kept by the custodian and the commissioner's access thereto;

(4) periodic reports by the custodian to the commissioner;

(5) responsibility of the custodian to indemnify the depositor for loss of deposited assets;

(6) withdrawal or exchange of deposited assets; and

(7) authority of the commissioner to terminate the deposit if the condition of the custodian should threaten the security of the deposited assets.

(e) As used in this section:

(1) "Commissioner" means the commissioner of insurance; and

(2) "financial institution" means a federal home loan bank, a savings and loan association and savings bank organized under the laws of the United States or another state, a national bank, state bank or trust company, which have main or branch offices in this state, shall at all times during which such federal home loan bank, savings and loan association, savings bank, national bank, state bank or trust company acts as a custodian be:

(A) No less than adequately capitalized as determined by the standards adopted by the regulator charged with establishing standards for, and assessing, the institution's solvency;

(B) regulated by either state or federal banking laws, the federal home loan bank act, as amended or is a member of the federal reserve system; and

(C) legally qualified to accept custody of securities.

(3) "Main office" and "branch" shall have the meanings ascribed to such terms in K.S.A. 9-1408, and amendments thereto.

History: L. 1996, ch. 25, § 1; L. 1997, ch. 64, § 1; L. 2007, ch. 45, § 1; L. 2009, ch. 83, § 22; L. 2014, ch. 15, § 1; July 1.



40-230a Deposit of securities purchased from sale of stock during organization period.

40-230a. Deposit of securities purchased from sale of stock during organization period. The proceeds from the sale of stock during the period of organization of any insurance company now being or hereafter to be organized under the laws of this state shall be immediately invested in such securities as are permitted by law, and such securities shall be immediately deposited in accordance with K.S.A. 40-229a. An amount equal to the maximum promotion expense allowed by law may be deducted from the proceeds of such sales.

History: L. 1931, ch. 209, § 1; L. 1996, ch. 25, § 2; July 1.



40-231 Dealing in goods, wares and merchandise prohibited; exceptions.

40-231. Dealing in goods, wares and merchandise prohibited; exceptions. (a) Except as otherwise provided in subsection (b), no insurance company shall directly or indirectly deal or trade in goods, wares, merchandise or other commodities.

(b) This section shall not prohibit an insurance company: (1) From entering into an agreement to provide administrative services to a person, firm or corporation with respect to legally constituted plans of insurance or indemnity; (2) from directly or indirectly dealing or trading in goods, wares, merchandise or other commodities which are insured by the insurance company or which may be sold under judicial process or otherwise; or (3) from negotiating and entering into contracts for alternative rates of payment with health care providers or other parties who have arranged for alternative rates of payment with health care providers, and offering the benefit of such alternative rates to insureds who select such providers.

History: L. 1927, ch. 231, 40-231; L. 1978, ch. 168, § 1; L. 1985, ch. 158, § 1; May 2.



40-232 Sale of stock with insurance.

40-232. Sale of stock with insurance. It shall be unlawful for any insurance company, or any officer or agent thereof, or any other person or persons connected with such company, to sell the stock of any company or corporation in connection with the writing or selling of a policy of insurance or to offer any special inducement of any kind or character whatsoever in connection with the selling of such policy: Provided, That it shall be lawful for any insurance company organized under the laws of this state to sell or provide for the sale of its capital stock with the writing and selling of its policies of insurance if the amount for which such stock is sold, less the commission allowed by law for the sale of stock in insurance companies, is, when received, paid to and becomes a part of the capital and surplus of such insurance company.

History: L. 1927, ch. 231, 40-232; June 1.



40-233 Dividends, interest or bonus; payment from earned surplus.

40-233. Dividends, interest or bonus; payment from earned surplus. It is unlawful for the directors, trustees, managers or officers of an insurance company organized under the laws of this state, directly or indirectly, to make or pay dividends on its capital stock, or pay any interest, bonus or other allowance in lieu of dividends except out of earned surplus as distinguished from contributed surplus. Earned surplus shall be calculated after reserving a sum equal to all liabilities of the company and may include all or part of surplus arising from unrealized capital gains or revaluation of assets. Any dividends or payments made contrary to the provisions of this section shall subject the company to a forfeiture of its charter.

History: L. 1927, ch. 231, 40-233; L. 1935, ch. 196, § 1; L. 1993, ch. 45, § 1; July 1.



40-234 Unearned premium reserves of insurance companies; domestic title insurance companies; noncancelable policies, additional reserves.

40-234. Unearned premium reserves of insurance companies; domestic title insurance companies; noncancelable policies, additional reserves. Unless otherwise specifically provided in this code, the unearned premiums or reserves of any insurance company shall consist of a sum equal to a pro rata amount of the premiums received on all unexpired risks. The "sum of the digits" or "rule of 78" unearned premium reserve method may be used only on policies where the exposure to risk is decreasing in equal amounts during the contract period and where premium refunds on such policies would be computed using only the "sum of the digits" or "rule of 78" method if such method places a sound value on its liabilities. Any domestic title insurance company engaged exclusively in the business of insuring titles to real estate shall establish and maintain, in addition to a special reserve in adequate amount to cover its liability as to losses incurred under policies issued by it, a reserve for unearned premiums on its policies and guarantees in force and such reserve shall, at all times and for all purposes, be considered a separate and distinct trust fund and shall be deemed and shall constitute unearned portions of the original premiums and shall be charged as a reserve liability of the insurer in determining its financial condition. The unearned premium reserve shall be retained and held by such domestic title insurance company for the protection of the policyholders' interest in policies which have not expired. Except upon liquidation, dissolution or insolvency, assets equal to the amount of such reserve shall not be subject to distribution among depositors or other creditors or stockholder of such title insurance company until all claims of policyholders or holders of other title insurance contracts or agreements of such domestic title insurance company have been paid in full and all liability on the policies or other title insurance contracts or agreements, whether contingent or actual, has been discharged or lawfully reinsured. Income from the investment of the amount of such reserve shall be the unrestricted property of such title insurance company. The amount of the unearned premium reserve of every such domestic title insurance company shall be computed in accordance with the provisions of this section. Any such company, other than companies engaged exclusively in the business of insuring titles to real estate, issuing noncancelable policies shall, in addition to the reserve required under this section, accumulate an additional reserve of 3% per annum on all premiums received on such policies, and such reserves required shall be held and regarded as an absolute liability of the company.

History: L. 1927, ch. 231, 40-234; L. 1931, ch. 203, § 1; L. 1935, ch. 197, § 1; L. 1971, ch. 159, § 1; L. 1979, ch. 136, § 1; L. 1985, ch. 159, § 1; July 1.



40-234a Reserves required for accident and health policies; unearned premium reserves.

40-234a. Reserves required for accident and health policies; unearned premium reserves. For all individual accident and health and group accident and health insurance policies, the insurer shall maintain reserves which shall place a sound value on its liabilities under such policies and which shall not be less than the reserves according to the standards set forth in regulations issued by the commissioner and, unless otherwise specifically provided herein, less than the gross pro rata unearned premium reserve for such policies. For all individual accident and health and group accident and health insurance policies where the exposure to risk is decreasing in equal amounts during the contract period and where premium refunds on such policies would be computed using only the "sum of the digits" or "rule of 78" method, the insurer shall maintain unearned premium reserves which shall not be less than the gross unearned premium reserves computed using the "sum of the digits" or "rule of 78" unearned premium reserve method.

History: L. 1967, ch. 258, § 1; L. 1980, ch. 129, § 1; L. 1985, ch. 159, § 2; July 1.



40-234b Unearned premium reserves required for domestic title insurance companies.

40-234b. Unearned premium reserves required for domestic title insurance companies. The unearned premium reserve required to be maintained by any domestic title insurance company engaged exclusively in the business of insuring titles to real estate shall consist of:

(1) The amount of the unearned premium reserve held as of the effective date of this act; and

(2) the amount of all additions required to be made to such reserve by this act, less the withdrawal therefrom as required by this section.

On or after the effective date of this act, a domestic title insurance company engaged exclusively in the business of insuring titles to real estate shall add to its unearned premium reserve, in respect to each title insurance policy, leasehold policy, contract or reinsurance agreement issued by it, a sum equal to one dollar fifty cents ($1.50) plus twelve and one-half cents (12 1/2¢) for each one thousand dollars ($1,000) (or major portion of any fraction thereof) of the face amount of net retained liability on each such policy, contract or reinsurance agreement, under the terms of which such domestic title insurer reinsures all or a portion of any risk assumed by another title insurer qualified to do business in this state, and shall separately record the aggregate amount so set aside and reserved in respect to such policies, contracts or agreements written in each calendar year. The amounts set aside as additions to the unearned premium reserve shall be deducted from income in determining net profits of any such domestic title insurance company. The entire amount of the unearned premium reserve held, as of the effective date of this act, by any domestic title insurance company engaged exclusively in the business of insuring titles to real estate shall be presumed to have been added to the reserve of such title insurer in the calendar year during which this act becomes effective, and such entire amount shall be released from said reserve and restored to income under the formula hereinafter set forth in this section. For the purposes of determining the amounts of the unearned premium reserve that shall be withdrawn pursuant to this section, all policies, contracts or other agreements of title insurance, or reinsurance agreements of title insurance shall be considered as dated July 1 in the year of issue. The aggregate of the amounts set aside in unearned premium reserve by any domestic title insurance company engaged exclusively in the business of insuring titles to real estate in any calendar year pursuant to this section shall be released from said reserve and shall be restored to income pursuant to the following formula: One-twentieth (1/20th) of said aggregate sum on July 1 of each of the twenty (20) years next succeeding the year of addition to the reserve. If substantially the entire liability under all policies, contracts of title insurance and reinsurance agreements of any title insurance company shall be reinsured, the value of the consideration received by a reinsuring title insurance company authorized solely to transact the business of title insurance, shall constitute in its entirety, unearned premium portions of original premiums and shall be added to its unearned premium reserve, and shall be deemed, for recovery purposes, to have been provided for liabilities assumed during the year of such reinsurance. The amount of such addition to the unearned premium reserve of such assuming title insurance company shall not be less than two-thirds of the amount of the unearned premium reserve required to be maintained by the ceding title insurance company at the time of such reinsurance.

History: L. 1971, ch. 159, § 2; July 1.



40-234c Unearned premium reserves required of foreign title insurance company.

40-234c. Unearned premium reserves required of foreign title insurance company. The unearned premium reserve of a title insurance company not organized under the laws of the state of Kansas transacting business in this state shall be computed as prescribed or permitted by the laws of the insurer's domicile.

History: L. 1971, ch. 159, § 3; L. 2008, ch. 71, § 1; July 1.



40-235 Misrepresentations regarding policy terms; title insurance policies, search and examination requirements.

40-235. Misrepresentations regarding policy terms; title insurance policies, search and examination requirements. (a) No insurance company or fraternal benefit society doing business in this state, and no officer, director, solicitor or other agent thereof, shall make, issue or circulate, or cause to be issued or circulated, any estimate, illustration, circular or statement of any sort misrepresenting the terms of any policy issued or to be issued by it or the benefits or advantages promised thereby, or the dividends or share of the surplus to be received thereon, or shall use any name or title of any policy or class of policies misrepresenting the true nature thereof. No officer, director, solicitor or agent of any insurance company shall make any misrepresentation to any person insured in any company for the purpose of inducing or tending to induce a policyholder in any company to lapse, forfeit or surrender such policyholder's insurance.

(b) No preliminary or final policy or contract of insurance of the class authorized to be transacted in this state pursuant to paragraph (e) of K.S.A. 40-1102, and amendments thereto, and as further defined in subsection (g) of K.S.A. 40-1136, and amendments thereto, may be written unless and until the insurance company or its agent has caused to be conducted a reasonable search and examination of the title to the property involved and has caused to be made a determination of insurability of title and the risk in accordance with sound underwriting practices.

(1) For owner's policies of title insurance and loan policies of title insurance insuring purchase money mortgages, such search and examination shall be conducted by a title insurance agent or an employee of a title insurance company licensed to do business in this state or an abstracter licensed to do business in this state. The search and examination shall be based upon a search of all applicable records of the county, state and federal offices in which the real estate is located, as may pertain to the marketability of title for a minimum period of 25 years, or from the date of the previously issued title insurance policy, whichever period is less.

(2) For the purposes of this provision, "sound underwriting practices" shall be defined as underwriting practices promulgated by the underwriter which has an agency agreement with the licensed title insurance company or which comply with the seventh edition of the title standards promulgated by the Kansas bar association as copyrighted in 2005.

History: L. 1927, ch. 231, 40-235; L. 1983, ch. 153, § 1; L. 2006, ch. 91, § 1; July 1.



40-236 Statements made with intent to injure company.

40-236. Statements made with intent to injure company. It shall be unlawful for any person to make, utter, circulate or transmit to another or others any derogatory statement, untrue in fact, as to any insurance company lawfully engaged in business in this state, or in the process of organization, with intent to injure any such company; or to counsel, aid, procure or induce another to originate, make, utter, circulate or transmit any such statement with like intent.

History: L. 1927, ch. 231, 40-236; June 1.



40-237 Contracts and promissory notes by minors.

40-237. Contracts and promissory notes by minors. Minors may consummate contracts respecting insurance the same as adults, and any policy, certificate or other evidence of such contract shall be binding upon the minor to the same extent, as though of legal age, and any minor entering into any such insurance contract also may enter into a promissory note or installment contract for the payment of the first or subsequent premiums due under such insurance contract, the same as an adult, and any such promissory note or installment contract shall be binding upon such minor to the same extent as though he were of legal age: Provided, That all such contracts made by a minor shall have the written consent of either a parent, guardian, or conservator: Provided further, That if any insurance company or any insurance agent accepts from a minor a promissory note or installment contract for the payment of the first or subsequent premiums on a policy of life insurance, said note or contract shall be cosigned by a person over the age of eighteen (18) years, and a copy of said note or contract shall be furnished all parties thereto. A copy of said note or contract shall be furnished to the consenting parent, guardian, or conservator.

History: L. 1927, ch. 231, 40-237; L. 1965, ch. 297, § 1; L. 1971, ch. 160, §1; L. 1972, ch. 161, § 10; July 1.



40-238 Resident general agents of foreign companies.

40-238. Resident general agents of foreign companies. Any insurance company not organized under the laws of this state may appoint one or more general agents or managers in this state, with authority to appoint other agents of said company in this state. A certified copy of such appointment shall be filed with the commissioner of insurance. Agents for any such company in this state may be appointed by the president, vice-president, chief manager or secretary thereof, in writing, with or without the seal of the company.

History: L. 1927, ch. 231, 40-238; June 1.



40-239 Definition; insurance agent.

40-239. Definition; insurance agent. An insurance agent is hereby defined to be an individual, corporation, association, partnership or other legal entity authorized in writing, by any insurance company or health maintenance organization lawfully qualified to transact the business of insurance, suretyship or indemnity in this state or authorized to operate as a health maintenance organization in this state, to negotiate or effect contracts of insurance, suretyship or indemnity on behalf of any such insurance company or health maintenance organization; or any member of a partnership or association, or any stockholder, officer or agent of a corporation, permitted by law to negotiate or effect such contracts, where such partnership, association or corporation holds a direct agency appointment from any insurance company or health maintenance organization. All such agents shall thereby become liable to all the duties, requirements, liabilities and penalties as provided in this code.

History: L. 1927, ch. 231, 40-239; L. 1988, ch. 151, § 1; L. 1996, ch. 169, § 4; July 1.



40-240g Rules and regulations.

40-240g. Rules and regulations. The commissioner is hereby authorized to adopt such rules and regulations as may be necessary to carry out the provisions of this act.

History: L. 1988, ch. 151, § 6; July 1.



40-241 Examination of individual applicants for agents' licenses; fee; classes of insurance; issuance of license, when; record of licenses issued and companies' agents certified to represent; auto rental agency insurance license.

40-241. Examination of individual applicants for agents' licenses; fee; classes of insurance; issuance of license, when; record of licenses issued and companies' agents certified to represent; auto rental agency insurance license. Any applicant or prospective applicant for an agent's license, if an individual, shall be given an examination by the commissioner or the commissioner's designee to determine whether such applicant possesses the competence and knowledge of the kinds of insurance and transactions under the license applied for, or to be applied for, of the duties and responsibilities of such a license and of the pertinent provisions of the laws of this state. The applicant shall be tested on each class or subclassification of insurance which may be written. An examination fee prescribed in rules and regulations adopted by the commissioner shall be paid by the applicant and shall be required for each class of insurance for each attempt to pass the examination. Such examination fee shall be in addition to the certification fee required under K.S.A. 40-252, and amendments thereto. There shall be four classes of insurance for the purposes of this act:

(1) Life;

(2) accident and health;

(3) casualty and allied lines; and

(4) property and allied lines.

An insurance license may be issued as a subclassification of casualty and allied lines to any auto rental agency. An auto rental agency may offer or sell insurance only in connection with and incidental to the rental of motor vehicles, whether at the rental office, at the point of delivery of a vehicle, or by preselection of coverage in a master, corporate or group rental agreement, in any of the following general categories: (1) Personal accident insurance covering risks of travel, (2) motor vehicle liability insurance, (3) personal effects insurance providing coverage to renters and other occupants of the motor vehicle, (4) roadside assistance and emergency sickness protection programs, and (5) any other travel or auto-related coverage an auto rental company may offer in connection with and incidental to rental of motor vehicles. No insurance may be issued by an auto rental agency unless the rental period of the rental agreement does not exceed 90 consecutive days and brochures and other written material clearly and correctly explaining insurance coverages offered by the agency are available for prospective renters and clear and complete disclosures are provided to prospective renters that such coverage may be duplicative of other insurance owned by the renter, that purchase of insurance coverage is not a condition for renting a motor vehicle and describing the process for filing a claim.

Auto rental agencies employing representatives shall conduct a training program for each representative, providing instruction on the kinds of insurance coverage offered by the agency.

No auto rental agency shall offer or solicit any insurance other than the coverages described in this section without an insurance license. No auto rental employee or auto rental agency shall advertise or otherwise hold themselves out as licensed insurers, insurance agents or insurance brokers.

The commissioner of insurance shall adopt rules and regulations with respect to the scope, subclassification, type and conduct of such examination. Examinations shall be given to applicants at least twice a month in Topeka, Kansas, and at least quarterly in other convenient locations in the state of Kansas. The commissioner shall publish or arrange for the publication of information and material which applicants can use to prepare for such examination. One or more rating organizations, advisory organizations or other associations may be designated by the commissioner to assist in, or assume responsibility for, distribution of the study manuals to applicants and other interested parties. Persons purchasing the study manual shall be charged a reasonable fee established or approved by the commissioner. In the event the publication and distribution of the study material or the development and conduct of examinations is delegated to private firms, organizations or associations and the state incurs no expense or obligation, the provisions of K.S.A. 75-3738 to 75-3744, inclusive, and amendments thereto, shall not apply. If the commissioner of insurance finds that the individual applicant is trustworthy, competent and has satisfactorily completed the examination, the commissioner shall forthwith issue to the applicant a license as an insurance agent but the issuance of such license shall confer no authority to transact business in this state until the agent has been certified by a company pursuant to K.S.A. 40-241i, and amendments thereto. If such applicant fails to satisfactorily complete the examination, the examination may be retaken following a waiting period of not less than seven days from the date of the last attempt. If the applicant again fails to satisfactorily complete the examination, it may be retaken following another waiting period of not less than seven days from the date of the most recent attempt. Thereafter, the examination may be retaken following a waiting period of not less than six months from the date of the most recent attempt, except that following a waiting period of two years from the date of the applicant's last examination attempt an applicant will be treated as a new applicant and new examination and waiting periods shall apply.

History: L. 1927, ch. 231, 40-241; L. 1931, ch. 204, § 1; L. 1963, ch. 261, § 2; L. 1971, ch. 162, § 1; L. 1978, ch. 164, § 3; L. 1982, ch. 193, § 1; L. 1982, ch. 194, § 1; L. 1986, ch. 171, § 1; L. 1988, ch. 151, § 3; L. 1989, ch. 131, § 2; L. 1992, ch. 19, § 2; L. 1996, ch. 45, § 2; L. 1999, ch. 91, § 3; L. 2004, ch. 159, § 1; May 27.



40-241h Waiver of examination in certain cases.

40-241h. Waiver of examination in certain cases. No insurance agent shall be required to take an examination for an agent's license for any class or subclassification of business which he was engaged in writing prior to April 25, 1971, on behalf of any insurance company or association which the insurance code of this state was made applicable by K.S.A. 40-202: Provided, That said insurance agent shall be subject to all the requirements of K.S.A. 40-241 before being licensed to sell insurance on behalf of any other company or association.

History: L. 1971, ch. 163, § 1; April 3.



40-241j Annual report of agents contracted with and payment of certification fees; audit.

40-241j. Annual report of agents contracted with and payment of certification fees; audit. Each company admitted to this state shall report annually to the commissioner all agents the company has contracted with during the prior calendar year and shall pay the certification fees set forth in K.S.A. 40-252, and amendments thereto. The commissioner may audit agent or representative certification forms and fees to ensure proper reporting and receipt of fees. Any costs associated with auditing such forms shall be borne by the company or auto rental agency audited.

History: L. 1978, ch. 164, § 5; L. 1982, ch. 196, § 1; L. 1999, ch. 91, § 6; July 1.



40-241k Rules and regulations; establishing fees for agents.

40-241k. Rules and regulations; establishing fees for agents. The commissioner may adopt rules and regulations establishing reasonable fees necessary to accommodate the cost of issuing duplicate agents' licenses, certifications of individual agent qualifications or credentials to other supervisory authorities and similar functions performed by the commissioner for the benefit of insurance agents or companies or both.

History: L. 1983, ch. 154, § 2; July 1.



40-244 Representations without complying with code.

40-244. Representations without complying with code. It shall be unlawful for any person, without conforming to the provisions of this code, to represent himself or herself to be the agent of any insurance company, or, as agent, to negotiate, effect or attempt to effect any contracts of insurance, suretyship or indemnity or renewal thereof within this state.

History: L. 1927, ch. 231, 40-244; June 1.



40-246a Penalties for violating 40-246; hearings.

40-246a. Penalties for violating 40-246; hearings. The commissioner of insurance shall have the power to examine any agent, nonresident agent, company or assured if the commissioner has cause to believe that any provision of this act has been violated. At such hearing all pertinent records, files and policies shall be produced for examination by the commissioner. The insurance commissioner shall collect double the amount of the tax provided by law from any insurance company, agent or nonresident agent receiving premiums in violation of the manner prescribed in this act, and may suspend or revoke the license of any company, agent or nonresident agent willfully failing to comply therewith. Any agent or nonresident agent who shall write business in any company not authorized to transact business in this state or as otherwise provided by law shall be personally liable for such tax. Any assured who shall knowingly insure such assured's property contrary to the provisions of this act or with a company not authorized to do business in this state, shall be personally liable for double the amount of the tax provided by law on the premiums paid for such insurance.

Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1933, ch. 69, § 2 (Special Session); L. 1988, ch. 356, § 76; July 1, 1989.



40-246b Excess coverage license to effect insurance or reinsurance in nonadmitted companies; application; fee; affidavit; records; revocation or suspension of license; agent authorized to place business with excess coverage licensees; required information.

40-246b. Excess coverage license to effect insurance or reinsurance in nonadmitted companies; application; fee; affidavit; records; revocation or suspension of license; agent authorized to place business with excess coverage licensees; required information. (a) Upon receipt of a proper application, the commissioner of insurance may issue an excess lines coverage license to any licensed property and casualty agent of this state or any other state. Any agent so licensed may negotiate for insureds whose home state is this state, the types of contracts of fire insurance enumerated in K.S.A. 40-901, and amendments thereto, and the type of casualty insurance contracts enumerated in K.S.A. 40-1102, and amendments thereto, or reinsurance, or to place risks, or to effect insurance or reinsurance for persons or corporations other than such agent, with insurers not authorized to do business in this state. An agent, as defined in K.S.A. 2015 Supp. 40-4902, and amendments thereto, may place the kind or kinds of business specified in this act for which such agent is licensed pursuant to K.S.A. 2015 Supp. 40-4903 and subsection (d) of 40-4906, and amendments thereto, with an insurer not authorized to do business in this state by placing such business with a person licensed pursuant to the provisions of this act and may share in the applicable commissions on such business. Before any such license shall be issued, the applicant shall submit proper application on a form prescribed by the commissioner, which application shall be accompanied by a fee of $50. Such license shall be renewable each year on May 1, upon the payment of a $50 fee.

(b) The agent so licensed shall on or before March 1 of each year, file with the insurance department of this state, a sworn affidavit or statement to the effect that, after diligent effort, such agent has been unable to secure the amount of insurance required to protect the property, person, or firm described in such agent's affidavit or statement from loss or damage in regularly admitted companies during the preceding year. Mere rate differential shall not be grounds for placing a particular risk in a nonadmitted carrier when an admitted carrier would accept such risk at a different rate. The licensed excess coverage agent must, prior to placing insurance with an insurer not authorized to do business in this state, obtain the written consent of the prospective named insured and provide such insured the following information in a form promulgated by the commissioner:

(1) A statement that the coverage will be obtained from an insurer not authorized to do business in this state;

(2) a statement that the insurer's name appears on the list of companies maintained by the commissioner pursuant to K.S.A. 40-246e, and amendments thereto;

(3) a notice that the insurer's financial condition, policy forms, rates and trade practices are not subject to the review or jurisdiction of the commissioner;

(4) a statement that the protection of the guaranty associations is not afforded to policyholders of the insurer; and

(5) a statement or notice with respect to any other information deemed necessary by the commissioner pertinent to insuring with an insurer not authorized to do business in this state.

(c) In the event the insured desires that coverage be bound with an insurer not admitted to this state and it is not possible to obtain the written consent of the insured prior to binding the coverage, the excess lines agent may bind the coverage after advising the insured of the information set out above and shall obtain written confirmation that the insured desires that coverage be placed with an insurer not admitted to this state within 30 days after binding coverage.

(d) When business comes to a licensed excess lines agent in which this state is the home state for placement with an insurer not authorized to do business in this state from an agent not licensed as an excess lines agent, it shall be the responsibility of the licensed excess lines agent to ascertain that the insured has been provided the preceding information and has consented to being insured with an insurer not authorized to do business in this state. Each excess lines agent shall keep a separate record book in such agent's office showing the transactions of fire and casualty insurance and reinsurance placed in companies not authorized to do business in this state, the amount of gross premiums charged thereon, the insurer with which the policy was placed, the date, term and number of the policy, the location and nature of the risk, the name of the insured and such other information as the commissioner may require and such record shall be available at all times for inspection by the commissioner of insurance or the commissioner's authorized representatives. The commissioner may revoke or suspend any license issued pursuant to the provisions of this act in the same manner and for the same reasons prescribed by K.S.A. 2015 Supp. 40-4909, and amendments thereto.

Any policy issued under the provisions of this statute shall have stamped or endorsed in a prominent manner thereon, the following: This policy is issued by an insurer not authorized to do business in Kansas and, as such, the form, financial condition and rates are not subject to review by the commissioner of insurance and the insured is not protected by any guaranty fund.

If business is placed with a nonadmitted company that is subsequently determined to be insolvent, the excess lines agent placing such business with such company is relieved of any responsibility to the insured as it relates to such insolvency, if the excess lines agent has satisfactorily complied with all requirements of this section pertaining to notification of the insured, has properly obtained the written consent of the insured and has used due diligence in selecting the insurer. It shall be presumed that due diligence was used in selecting the insurer if such insurer was on the list compiled pursuant to K.S.A. 40-246e, and amendments thereto, at the time coverage first became effective.

History: L. 1955, ch. 242, § 1; L. 1975, ch. 242, § 1; L. 1982, ch. 198, § 1; L. 1996, ch. 45, § 3; L. 2004, ch. 159, § 2; L. 2011, ch. 61, § 8; May 19.



40-246c Excess coverage license to effect insurance or reinsurance in nonadmitted companies; accounting of gross premiums and tax thereon; penalty.

40-246c. Excess coverage license to effect insurance or reinsurance in nonadmitted companies; accounting of gross premiums and tax thereon; penalty. (a) On March 1 of each year, each licensed agent shall collect and pay to the commissioner a tax of 6% on the total gross premiums charged, less any return premiums, for surplus lines insurance transacted by the licensee pursuant to the license for insureds whose home state is this state.

(b) The tax on any portion of the premium unearned at termination of insurance, if any, having been credited by the state to the licensee shall be returned to the policyholder directly by the surplus lines licensee or through the producing broker. The surplus lines licensee is prohibited from rebating any part of the tax for any reason.

(c) The individual responsible for filing the statement shall be the agent who signs the policy or the agent of record with the company. The commissioner of insurance shall collect double the amount of tax herein provided from any licensee or other responsible individual as herein described who shall fail, refuse or neglect to transmit the required affidavit or statement or shall fail to pay the tax imposed by this section, to the commissioner within the period specified.

History: L. 1955, ch. 242, § 2; L. 1982, ch. 198, § 2; L. 1992, ch. 154, § 3; L. 2011, ch. 61, § 9; L. 2015, ch. 83, § 6; Jan. 1, 2016.



40-246d Same; revocation or suspension of license, when.

40-246d. Same; revocation or suspension of license, when. The commissioner may, in the manner prescribed by law, revoke or suspend the license of any agent issued pursuant to either K.S.A. 40-241, and amendments thereto or K.S.A. 2015 Supp. 40-4906, and amendments thereto, of the Kansas Statutes Annotated when such agent shall engage in any transaction permitted only to licensees under the provisions of K.S.A. 40-246b, and amendments thereto, without first obtaining the license as required by K.S.A. 40-246b, and amendments thereto.

History: L. 1955, ch. 242, § 3; L. 2005, ch. 145, § 2; July 1.



40-246e List of nonadmitted insurers authorized to write excess coverage on Kansas risks; requirements; removal from list.

40-246e. List of nonadmitted insurers authorized to write excess coverage on Kansas risks; requirements; removal from list. The commissioner shall maintain a list of insurers not authorized to do business in this state for review by any interested person. Only those insurers who have filed a certified copy of their most recent annual statement with the commissioner in the form prescribed by K.S.A. 40-225, and amendments thereto, or, if domiciled outside the United States, have filed their most recent annual statement with the national association of insurance commissioners may appear on the list. No excess lines agent shall place insurance on a Kansas domiciled risk with an insurer whose name does not appear on this list. No company shall appear on the list whose capital or surplus as shown on the annual statement does not equal or exceed $4,500,000. Individual unincorporated insurers not listed by the national association of insurance commissioners may appear on the list if they are authorized to transact an insurance business in at least one state of the United States, possess assets which are held in trust for the benefit of American policyholders in the sum of not less than $50,000,000 and pay the filing fee required by this section. Insurance exchanges who issue contracts on behalf of their members and pay the filing fee required by this section may appear on the list if their individual members have a capital or surplus equal to or in excess of $1,500,000 and the aggregate capital or surplus of all members of the exchange is at least $15,000,000. A nonrefundable filing fee of $200 shall be required of any insurer submitting its annual statement for review by the commissioner for inclusion on such list. The commissioner shall remove an insurer's name from the listing only when: (a) The insurer requests such removal; or (b) the insurer fails to file its latest annual statement and required filing fee prior to May 1 of each year as required by this section; or (c) the commissioner is notified by the insurance supervisory authority of any state of the United States that such insurer has had its authority to transact business restricted; or has been declared insolvent or placed in receivership, conservatorship, rehabilitation or any similar status wherein the business of the insurer is formally supervised by an insurance supervisory authority; or (d) the commissioner is notified by the N.A.I.C. that any insurer domiciled outside the United States has been declared insolvent or placed in receivership, conservatorship, rehabilitation or any similar status wherein the business of the insurer is formally supervised by an insurance supervisory authority pursuant to an order by any court of competent jurisdiction; or (e) the insurer has failed to effectuate reasonably prompt, fair and equitable payment of just losses and claims in this state; or (f) the insurer encourages, promotes or rewards an agent to violate the provisions of K.S.A. 40-246b, and amendments thereto. There shall be no liability on the part of and no cause of action of any nature shall arise against the commissioner, the commissioner's employees, or the state of Kansas as a result of any insurer's name appearing or not appearing on the list required by this section if such list is constructed and maintained in good faith and without malice.

History: L. 1982, ch. 198, § 3; L. 1992, ch. 268, § 1; L. 2011, ch. 61, § 10; May 19.



40-246g Surplus lines producer; exempt commercial purchaser.

40-246g. Surplus lines producer; exempt commercial purchaser. (a) A surplus lines producer seeking to place non-admitted insurance for an exempt commercial purchaser is not required to file the signed statement under K.S.A. 40-246b, and amendments thereto, if the surplus lines producer has disclosed to the exempt commercial purchaser that such insurance may or may not be available from the admitted market that may provide greater protection with more regulatory oversight and the exempt commercial purchaser has subsequently requested in writing the surplus lines producer to procure or place such insurance from a nonadmitted insurer.

(b) This section shall take effect on and after January 1, 2016.

History: L. 2015, ch. 83, § 7; July 1.



40-246h Commissioner; rules and regulations.

40-246h. Commissioner; rules and regulations. (a) The commissioner of insurance may adopt such rules and regulations as are reasonable, necessary and incidental to the enforcement and administration of the provisions of K.S.A. 2015 Supp. 40-246b through 40-246e and 40-246g, and amendments thereto. Such rules and regulations shall be adopted no later than January 1, 2017.

(b) This section shall take effect on and after January 1, 2016.

History: L. 2015, ch. 83, § 8; July 1.



40-246i Definitions.

40-246i. Definitions. The following definitions shall apply to K.S.A. 40-246b through 40-246e, and amendments thereto, and K.S.A. 2015 Supp. 40-246g, and amendments thereto:

(a) "Exempt commercial purchaser" means any person purchasing commercial insurance that, at the time of placement, meets the following requirements:

(1) The person employs or retains a qualified risk manager to negotiate insurance coverage;

(2) the person has paid aggregate nationwide commercial property and casualty insurance premiums in excess of $100,000 in the immediately preceding 12 months; and

(3) the person:

(A) Possesses a net worth in excess of $20,040,000, except that this amount shall be adjusted every five years by rules and regulations of the commissioner of insurance to account for the percentage change in the consumer price index;

(B) generates annual revenues in excess of $55,100,000, except that this amount shall be adjusted every five years by rules and regulations of the commissioner of insurance to account for the percentage change in the consumer price index;

(C) employs more than 500 full-time or full-time-equivalent employees per insured entity or is a member of an affiliated group employing more than 1,000 employees in the aggregate;

(D) is a not-for-profit organization or public entity generating annual budgeted expenditures of at least $33,060,000, except that this amount shall be adjusted every five years by rules and regulations of the commissioner of insurance to account for the percentage change in the consumer price index; or

(E) is a municipality with a population in excess of 50,000 persons.

(b) "Home state" (1) In general, except as provided in subparagraph (2), the term "home state" means, with respect to an insured:

(A) The state in which an insured maintains its principal place of business or, in the case of an individual, the individual's principal residence; or

(B) if 100% of the insured risk is located out of the state referred to in paragraph (1)(A), the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated.

(2) Affiliated groups. If more than one insured from an affiliated group are named insureds on a single non-admitted insurance contract, the term "home state" means the home state, as determined pursuant to paragraph (1), of the member of the affiliated group that has the largest percentage of premium attributed to it under such insurance contract.

(c) "Nonadmitted insurer" means an insurer that is not authorized or admitted to transact the business of insurance under the law of the home state, but does not include a risk retention group as that term is defined in 15 U.S.C. § 3901(a)(4), as in effect on July 1, 2015.

(d) "Principal place of business" means, with respect to determining the home state of the insured, the state where the insured maintains its headquarters and where the insured's high-level officers direct, control and coordinate the business activities of the insured.

(e) "Surplus lines insurance" means insurance procured by a surplus lines licensee from a surplus lines insurer as permitted under the law of the home state. "Surplus lines insurance" shall also mean excess lines insurance as may be defined by applicable state law.

(f) This section shall take effect on and after January 1, 2016.

History: L. 2015, ch. 83, § 5; July 1.



40-247 Insurance agent or broker failing to pay premium to company; penalty.

40-247. Insurance agent or broker failing to pay premium to company; penalty. (a) An insurance agent or broker who acts in negotiating or renewing or continuing a contract of insurance including any type of annuity by an insurance company lawfully doing business in this state, and who receives any money or substitute for money as a premium for such a contract from the insured, whether such agent or broker shall be entitled to an interest in same or otherwise, shall be deemed to hold such premium in trust for the company making the contract. If such agent or broker fails to pay the same over to the company after written demand made upon such agent or broker, less such agent's or broker's commission and any deductions, to which by the written consent of the company such agent or broker may be entitled, such failure shall be prima facie evidence that such agent or broker has used or applied the premium for a purpose other than paying the same over to the company.

(b) (1) An agent or broker who violates the provisions of this section shall be guilty of a:

(A) Severity level 7, nonperson felony if the value of the insurance premium is $25,000 or more;

(B) severity level 9, nonperson felony if the value of the insurance premium is at least $1,000 but less than $25,000; or

(C) class A nonperson misdemeanor if the value of the insurance premium is less than $1,000.

(2) If the value of the insurance premium is less than $1,000 and such agent or broker has, within five years immediately preceding commission of the crime, been convicted of violating this section two or more times shall be guilty of a severity level 9, nonperson felony.

History: L. 1927, ch. 231, 40-247; L. 1992, ch. 288, § 10; L. 1993, ch. 291, § 226; L. 1994, ch. 291, § 73; L. 2006, ch. 194, § 28; May 25.



40-248 Discontinuance of business.

40-248. Discontinuance of business. When any insurance company organized under the laws of this state shall desire to discontinue its business, the commissioner of insurance shall, upon application of such company, give notice of such intention in a paper published and having general circulation in the county in which such company or its general agency is located, at least once a week for six weeks, the expense of publication to be paid by the company. After such publication the commissioner of insurance shall authorize the release of the securities held under K.S.A. 40-229a, if the commissioner, upon the commissioner's own examination or the examination of some competent, disinterested person or persons appointed by the commissioner, is satisfied with the exhibition of the books and papers of the company. The president and the secretary shall affirm that all debts, judgments and liabilities of every kind are satisfied.

The commissioner of insurance may also from time to time authorize the release to such company or its assigns any portion of its securities, on being satisfied that an equal proportion of the debts and liabilities of every kind that are due or may become due has been satisfied. The amount of securities retained by the commissioner shall be not less than twice the amount of remaining liabilities.

History: L. 1927, ch. 231, 40-248; L. 1996, ch. 25, § 3; July 1.



40-249 Policies to be issued within two years.

40-249. Policies to be issued within two years. If any insurance company organized under the laws of this state shall not commence to issue policies within two years from the granting of its charter, its corporate powers shall thereby expire and the district court of the county in which the home office of such company is located may, upon petition of the commissioner of insurance, or of any person interested, proceed to wind up its affairs.

History: L. 1927, ch. 231, 40-249; June 1.



40-250 Companies subject to act.

40-250. Companies subject to act. All the provisions of this code relating to insurance companies organized under the laws of any other state of the United States, or its officers, agents or employees, shall apply to any company organized under the laws of the United States, its officers, agents or employees.

History: L. 1927, ch. 231, 40-250; June 1.



40-251 Insurance commissioner; legal representation; judicial review of actions.

40-251. Insurance commissioner; legal representation; judicial review of actions. (a) The attorney general shall represent the commissioner of insurance in any action to enforce a rule and regulation or order of the commissioner.

(b) Any action of the commissioner of insurance pursuant to law shall be subject to review in accordance with the Kansas judicial review act. The action for review shall be against the commissioner of insurance, not in the commissioner's individual name but in the commissioner's representative capacity.

(c) The state of Kansas shall represent the commissioner of insurance in any action brought against the commissioner in the commissioner's individual name where such activity was in connection with the performance of the commissioner's official duties.

History: L. 1927, ch. 231, 40-251; L. 1967, ch. 255, § 1; L. 1986, ch. 318, § 28; L. 2010, ch. 17, § 67; July 1.



40-252 Schedules of fees and taxes for insurance companies and fraternal benefit societies; credits; deductions; returns; time for payment.

40-252. Schedules of fees and taxes for insurance companies and fraternal benefit societies; credits; deductions; returns; time for payment. Every insurance company or fraternal benefit society organized under the laws of this state or doing business in this state shall pay to the commissioner of insurance fees and taxes specified in the following schedule:

A

Insurance companies organized under the laws of this state:

1.  Capital stock insurance companies and mutual legal reserve life insurance companies:Filing application for sale of stock or certificates ofindebtedness  $25

Admission fees:Examination of charter and other documents  500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

2.  Mutual life, accident and health associations:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

3.  Mutual fire, hail, casualty and multiple line insurers and reciprocal or interinsurance exchanges:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

In addition to the above fees and as a condition precedent to the continuation of the certificate of authority provided in this code, all such companies shall pay a fee of $2 for each agent certified by the company and shall also pay a tax annually upon all premiums received on risk located in this state at the rate of 1% for tax year 1997, and 2% for all tax years thereafter per annum less (1) for tax years prior to 1984, any taxes paid on business in this state pursuant to the provisions of K.S.A. 40-1701 to 40-1707, inclusive, and 75-1508, and amendments thereto, and (2) for tax years 1984 and thereafter, any taxes paid on business in this state pursuant to the provisions of K.S.A. 75-1508, and amendments thereto, and the amount of the firefighters relief tax credit determined by the commissioner of insurance. The amount of the firefighters relief tax credit for a company for the current tax year shall be determined by the commissioner of insurance by dividing (A) the total amount of credits against the tax imposed by this section for taxes paid by all such companies on business in this state under K.S.A. 40-1701 to 40-1707, inclusive, and amendments thereto, for tax year 1983, by (B) the total amount of taxes paid by all such companies on business in this state under K.S.A. 40-1703, and amendments thereto, for the tax year immediately preceding the current tax year, and by multiplying the result so obtained by (C) the amount of taxes paid by the company on business in this state under K.S.A. 40-1703, and amendments thereto, for the current tax year.

In the computation of the gross premiums all such companies shall be entitled to deduct any premiums returned on account of cancellations, including funds accepted before January 1, 1997, and declared and taxed as annuity premiums which, on or after January 1, 1997, are withdrawn before application to the purchase of annuities, all premiums received for reinsurance from any other company authorized to do business in this state, dividends returned to policyholders and premiums received in connection with the funding of a pension, deferred compensation, annuity or profit-sharing plan qualified or exempt under sections 401, 403, 404, 408, 457 or 501 of the United States internal revenue code of 1986. Funds received by life insurers for the purchase of annuity contracts and funds applied by life insurers to the purchase of annuities shall not be deemed taxable premiums or be subject to tax under this section for tax years commencing on or after January 1, 1997.

B

Fraternal benefit societies organized under the laws of this state:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

C

Mutual nonprofit hospital service corporations, nonprofit medical service corporations, nonprofit dental service corporations, nonprofit optometric service corporations and nonprofit pharmacy service corporations organized under the laws of this state:

1.  Mutual nonprofit hospital service corporations:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

2.  Nonprofit medical service corporations:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

3.  Nonprofit dental service corporations:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

4.  Nonprofit optometric service corporations:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

5.  Nonprofit pharmacy service corporations:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

In addition to the above fees and as a condition precedent to the continuation of the certificate of authority, provided in this code, every corporation or association shall pay annually to the commissioner of insurance a tax in an amount equal to 1% for tax year 1997, and 2% for all tax years thereafter per annum of the total of all premiums, subscription charges, or any other term which may be used to describe the charges made by such corporation or association to subscribers for hospital, medical or other health services or indemnity received during the preceding year. In such computations all such corporations or associations shall be entitled to deduct any premiums or subscription charges returned on account of cancellations and dividends returned to members or subscribers.

D

Insurance companies organized under the laws of any other state, territory or country:

1.  Capital stock insurance companies and mutual legal reserve life insurance companies:Filing application for sale of stock or certificates ofindebtedness  $25

Admission fees:Examination of charter and other documents  500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

In addition to the above fees all such companies shall pay $5 for each agent certified by the company, except as otherwise provided by law.

As a condition precedent to the continuation of the certificate of authority, provided in this code, every company organized under the laws of any other state of the United States or of any foreign country shall pay a tax upon all premiums received during the preceding year at the rate of 2% per annum.

In the computation of the gross premiums all such companies shall be entitled to deduct any premiums returned on account of cancellations, including funds accepted before January 1, 1997, and declared and taxed as annuity premiums which, on or after January 1, 1997, are withdrawn before application to the purchase of annuities, dividends returned to policyholders and all premiums received for reinsurance from any other company authorized to do business in this state and premiums received in connection with the funding of a pension, deferred compensation, annuity or profit-sharing plan qualified or exempt under sections 401, 403, 404, 408, 457 or 501 of the United States internal revenue code of 1986. Funds received by life insurers for the purchase of annuity contracts and funds applied by life insurers to the purchase of annuities shall not be deemed taxable premiums or be subject to tax under this section for tax years commencing on or after January 1, 1997.

2. Mutual life, accident and health associations:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

In addition to the above fees, every such company organized under the laws of any other state of the United States shall pay $5 for each agent certified by the company, and shall pay a tax annually upon all premiums received at the rate of 2% per annum.

In the computation of the gross premiums all such companies shall be entitled to deduct any premiums returned on account of cancellations, including funds accepted before January 1, 1997, and declared and taxed as annuity premiums which, on or after January 1, 1997, are withdrawn before application to the purchase of annuities, dividends returned to policyholders and all premiums received for reinsurance from any other company authorized to do business in this state and premiums received in connection with the funding of a pension, deferred compensation, annuity or profit-sharing plan qualified or exempt under sections 401, 403, 404, 408, 457 or 501 of the United States internal revenue code of 1986. Funds received by life insurers for the purchase of annuity contracts and funds applied by life insurers to the purchase of annuities shall not be deemed taxable premiums or be subject to tax under this section for tax years commencing on or after January 1, 1997.

3.  Mutual fire, casualty and multiple line insurers and reciprocal or interinsurance exchanges:

Admission fees:Examination of charter and other documents and issuanceof certificate of authority  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

In addition to the above fees, every such company or association organized under the laws of any other state of the United States shall pay a fee of $5 for each agent certified by the company and shall also pay a tax annually upon all premiums received at the rate of 2% per annum.

For tax years 1998 and thereafter, the annual tax shall be reduced by the "applicable percentage" of (1) any taxes paid on business in this state pursuant to the provisions of K.S.A. 75-1508, and amendments thereto, and (2) the amount of the firefighters relief tax credit determined by the commissioner of insurance. The amount of the firefighters relief tax credit for a company taxable under this subsection for the current tax year shall be determined by the commissioner of insurance by dividing (A) the total amount of taxes paid by all such companies on business in this state under K.S.A. 40-1701 to 40-1707, and amendments thereto, for tax year 1983 as then in effect, by (B) the total amount of taxes paid by all such companies on business in this state under K.S.A. 40-1703, and amendments thereto, for the tax year immediately preceding the current tax year, and by multiplying the result so obtained by (C) the amount of taxes paid by the company on business in this state under K.S.A. 40-1703, and amendments thereto, for the current tax year. The "applicable percentage" shall be as follows:

Tax Year  Applicable Percentage

1998  10%

1999  20%

2000  40%

2002  50%

2003  60%

2004  70%

2005  80%

2006  90%

2007  and thereafter100%

In the computation of the gross premiums all such companies shall be entitled to deduct any premiums returned on account of cancellations, all premiums received for reinsurance from any other company authorized to do business in this state, and dividends returned to policyholders.

E

Fraternal benefit societies organized under the laws of any other state, territory or country:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

F

Mutual nonprofit hospital service corporations, nonprofit medical service corporations, nonprofit dental service corporations, nonprofit optometric service corporations and nonprofit pharmacy service corporations organized under the laws of any other state, territory or country:

1.  Mutual nonprofit hospital service corporations:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

2.  Nonprofit medical service corporations, nonprofit dental service corporations, nonprofit optometric service corporations and nonprofit pharmacy service corporations:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

In addition to the above fees and as a condition precedent to the continuation of the certificate of authority, provided in this code, every corporation or association shall pay annually to the commissioner of insurance a tax in an amount equal to 2% per annum of the total of all premiums, subscription charges, or any other term which may be used to describe the charges made by such corporation or association to subscribers in this state for hospital, medical or other health services or indemnity received during the preceding year. In such computations all such corporations or associations shall be entitled to deduct any premiums or subscription charges returned on account of cancellations and dividends returned to members or subscribers.

G

Payment of Taxes.

For the purpose of insuring the collection of the tax upon premiums, assessments and charges as set out in subsection A, C, D or F, every insurance company, corporation or association shall at the time it files its annual statement, as required by the provisions of K.S.A. 40-225, and amendments thereto, make a return, generated by or at the direction of its president and secretary or other chief officers, under penalty of K.S.A. 2015 Supp. 21-5824, and amendments thereto, to the commissioner of insurance, stating the amount of all premiums, assessments and charges received by the companies or corporations in this state, whether in cash or notes, during the year ending on the December 31 next preceding.

Commencing in 1985 and annually thereafter the estimated taxes shall be paid as follows: On or before June 15 and December 15 of such year an amount equal to 50% of the full amount of the prior year's taxes as reported by the company shall be remitted to the commissioner of insurance. As used in this paragraph, "prior year's taxes" includes (1) taxes assessed pursuant to this section for the prior calendar year, (2) fees and taxes assessed pursuant to K.S.A. 40-253, and amendments thereto, for the prior calendar year, and (3) taxes paid for maintenance of the department of the state fire marshal pursuant to K.S.A. 75-1508, and amendments thereto, for the prior calendar year.

Upon the receipt of such returns the commissioner of insurance shall verify the same and assess the taxes upon such companies, corporations or associations on the basis and at the rate provided herein and the balance of such taxes shall thereupon become due and payable giving credit for amounts paid pursuant to the preceding paragraph, or the commissioner shall make a refund if the taxes paid in the prior June and December are in excess of the taxes assessed.

H

The fee prescribed for the examination of charters and other documents shall apply to each company's initial application for admission and shall not be refundable for any reason.

History: L. 1927, ch. 231, 40-252; L. 1965, ch. 299, § 1; L. 1970, ch. 183, § 1; L. 1972, ch. 174, § 15; L. 1974, ch. 295, § 2; L. 1975, ch. 243, § 15; L. 1976, ch. 311, § 4; L. 1978, ch. 164, § 7; L. 1980, ch. 131, § 1; L. 1981, ch. 189, § 1; L. 1984, ch. 161, § 2; L. 1984, ch. 165, § 9; L. 1985, ch. 160, § 1; L. 1987, ch. 159, § 15; L. 1997, ch. 175, § 3; L. 1998, ch. 10, § 1; L. 2007, ch. 122, § 3; L. 2011, ch. 30, § 176; July 1.



40-252a Insurance company tax and fee refund revolving fund; use; duties of commissioner and director of accounts and reports; procedure.

40-252a. Insurance company tax and fee refund revolving fund; use; duties of commissioner and director of accounts and reports; procedure. A revolving fund, designated "insurance company tax and fee refund," in an amount not to exceed three thousand dollars ($3,000) shall be set apart and maintained for the insurance commissioner from insurance company tax and fee collections which shall be held by the state treasurer for the payment of all such refunds due an insurance company or companies. If the commissioner of insurance finds that the tax and/or fee paid by such company or companies is in excess of the amount legally due the state, the commissioner shall certify the amount of the overpayment on a voucher to the director of accounts and reports for refund of such tax and/or fee. Upon receipt of such voucher, properly executed, the director of accounts and reports shall issue his warrant to the state treasurer for the payment out of the revolving fund provided for in this section. In the event such fund as established by this section is, at any time, insufficient to provide the amount of tax and fee refunds due the insurance company or companies, then the commissioner shall certify the amount of additional funds required to the director of accounts and reports who shall promptly transfer the said required amount from the state general revenue fund to the insurance company tax and fee revolving fund, and notify the state treasurer, who shall make proper entry on his records. The commissioner shall maintain in his files for a period of five (5) years from its date a duplicate of said voucher and a statement which shall set forth the reasons such refunds have been made.

History: L. 1963, ch. 263, § 1; March 9.



40-252b Fees, charges and taxes under 40-252; in lieu of all other license fees and taxes; exceptions.

40-252b. Fees, charges and taxes under 40-252; in lieu of all other license fees and taxes; exceptions. For taxable years commencing on and after January 1, 1998, the fees, charges and taxes provided for by K.S.A. 40-252, and amendments thereto, shall be in lieu of all other license fees, premium or occupation taxes, income taxes, intangible property taxes, or other fees levied or assessed upon the basis of income, premiums, gross receipts and intangible property by this state and any municipality, county or other political subdivision of this state, and no municipality, county or other political subdivision of this state shall impose any license fee or privilege, premium, income, intangible property or gross receipts tax or fee upon any insurance company or corporation taxed under the provisions of K.S.A. 40-252, and amendments thereto and organized under the laws of this state or doing business in this state, or upon any of its agents or representatives for the privilege of doing an insurance business therein. This section shall not be construed to prohibit the levy and collection of (a) state, county or municipal taxes upon the real and tangible personal property of such company, (b) tax for the purpose of maintaining the office of the fire marshal of this state as provided in K.S.A. 75-1508, and amendments thereto, (c) the firemen's relief fund tax as provided for in K.S.A. 40-1701 through 40-1707, and amendments thereto, and (d) municipal occupation taxes levied upon any basis other than income, intangible property, premiums or gross receipts.

History: L. 1970, ch. 183, § 4; L. 1997, ch. 175, § 4; July 1.



40-252c Same; credits; definitions.

40-252c. Same; credits; definitions. (a) Every insurance company organized under the laws of this state and required by this act to pay a premium tax or privilege fee pursuant to K.S.A. 40-252, and amendments thereto, shall be entitled to a credit, on the premium taxes or privilege fees imposed by K.S.A. 40-252, and amendments thereto, of 25% of such taxes or fees if at least 30% of such insurance company's admitted assets is invested in Kansas securities.

(b) For the purpose of this section: (1) The term "insurance company" shall mean any insurance company, mutual nonprofit hospital corporation, nonprofit medical service corporation or any corporation, society or association to which K.S.A. 40-252, and amendments thereto, applies;

(2) The term "admitted assets" shall mean the assets treated as admitted assets in the annual statement required to be filed with the commissioner of insurance pursuant to this act and K.S.A. 40-225, and amendments thereto; and

(3) The term "Kansas securities" shall mean real estate in this state, bonds of the state of Kansas, bonds or interest bearing warrants of any county, city, town, school district or municipality or subdivision of the state of Kansas, notes or bonds secured by mortgages or other liens on real estate located in the state of Kansas, cash deposits in regularly established national or state banks in this state on the basis of the average monthly deposits throughout the calendar year, policy loans secured by the legal reserve on policies insuring residents of the state of Kansas, and any other Kansas property or securities in which, by the laws of the state of Kansas, such insurance companies may invest their funds. The provisions of this section shall not be applicable to any taxable year after tax year 1998.

History: L. 1970, ch. 183, § 5; L. 1997, ch. 175, § 5; July 1.



40-252d Credit against premium tax for salaries paid to Kansas employees.

40-252d. Credit against premium tax for salaries paid to Kansas employees. (a) For tax years 2001 and thereafter, each company required to pay a tax on premiums under subsections A, C, D or F of K.S.A. 40-252, and amendments thereto, shall be allowed as a credit against such tax 15% of the salaries paid to Kansas employees. Before taking into account any other credit or offset against the tax on premiums imposed under K.S.A. 40-252, and amendments thereto, the credit allowed under this section may not reduce such tax by more than 1.125% of premiums taxable thereunder for tax years 2001 and thereafter, or 1% of premiums taxable thereunder for tax years 2001 and thereafter if such credit is calculated in accordance with the provisions of subsection (c).

(b) As used in this section, unless the context otherwise requires:

(1) "Affiliate" means an insurance company which, directly or indirectly, through one or more intermediaries, controls, is controlled by or is under common control with another insurance company. "Affiliate" also includes any company or business entity other than an insurance company which, directly or indirectly, through one or more intermediaries, controls, is controlled by or is under common control with an insurance company and which performs insurance company operations for an insurance company. For purposes of this definition, control exists if any company or business entity, directly or indirectly, owns, holds with the power to vote or holds proxies representing all the voting stock or other voting securities of any other company or business entity.

(2) "Insurance company" or "company" means any entity subject to a tax on premiums under subsections A, C, D or F of K.S.A. 40-252, and amendments thereto, including the attorney-in-fact authorized by and acting for the subscribers of a reciprocal insurer or inter-insurance exchange under powers of attorney. For the purpose of this section, a reciprocal and its attorney-in-fact will be considered a single entity.

(3) "Insurance company operations" means one or more or any combination of the following functions or services performed in connection with the development, sale and administration of products giving rise to receipts subject to a tax on premiums under subsection A, C, D or F of K.S.A. 40-252, and amendments thereto: Actuarial, medical, legal, investments, accounting, auditing, underwriting, policy issuance, information, policyholder services, premium collection, claims, advertising and publications, public relations, human resources, marketing, sales office staff, training of sales and service personnel, and clerical, managerial and other support for any such functions or services.

(4) "Kansas employees" means persons who are employed in Kansas and who are common law employees of an insurance company or its affiliate. "Kansas employees" does not include independent contractors or any person to the extent such person's compensation is based on commissions.

(5) "Salaries" means gross compensation paid to Kansas employees as reported to the State of Kansas for income tax purposes for the calendar year for which a tax on premiums is imposed under K.S.A. 40-252, and amendments thereto, but only to the extent compensation is paid for insurance company operations performed in Kansas for an insurance company or its insurance company affiliates subject to the tax on premiums under subsection A, C, D or F of K.S.A. 40-252, and amendments thereto. "Salaries" does not include compensation based on commissions.

(c) For an insurance company having affiliates:

(1) Salaries paid by a noninsurance company affiliate shall be allocated among insurance company affiliates pursuant to the agreement between or among the insurance company and its affiliates.

(2) The gross amount of all premiums of an insurance company subject to tax under subsection A, C, D or F of K.S.A. 40-252, and amendments thereto and those of its insurance company affiliates subject to such tax may be aggregated. In addition, all salaries paid to Kansas employees may be aggregated. Subject to the limitation on the salary credit set forth in subsection (a) of this section, the total allowable salary credit may be determined as if all the aggregated premiums were received and all the aggregated salaries were paid by one insurance company. Once the total allowable salary credit is determined for all insurance company affiliates, the total credit may be allocated among the insurance company and its insurance company affiliates at the discretion of the insurance company on a per insurance company basis, subject to the limitation on the salary credit as set forth in subsection (a) of this section.

(d) The computation of salaries, the allowable salary credit and the allocation of the credit among insurance company affiliates shall be made on forms supplied by the commissioner of insurance.

(e) For purposes of calculating any tax due under K.S.A. 40-253, and amendments thereto, from a taxpayer not organized under the laws of this state, the credit allowed by this section shall be treated as a tax paid under K.S.A. 40-252, and amendments thereto.

History: L. 1997, ch. 175, § 7; L. 2001, ch. 205, § 1; July 1.



40-252e Small insurance company credit against premium tax.

40-252e. Small insurance company credit against premium tax. For tax years 1998 and thereafter, a foreign or domestic insurance company required to pay a tax on premiums under subsection A, C, D or F of K.S.A. 40-252, and amendments thereto and writing less than $15,000,000 in premiums in all states shall be allowed as a small company credit against such tax the amount computed as follows:

(a) Subtract the total dollar amount of all premiums written by the company in all states from $15,000,000;

(b) Divide the result obtained in (a) by 15,000,000;

(c) Multiply the quotient obtained in (b) by 90,000 with the resulting credit not to exceed $30,000. No credit under this section shall be allowed unless the company has paid salaries for which a salary credit is allowed under K.S.A. 40-252d.

Before taking into account any other credit or offset against the tax on premiums imposed under K.S.A. 40-252, and amendments thereto, the employment credit allowed under K.S.A. 40-252d, and amendments thereto and the small company credit allowed under this section, taken together, may not reduce such tax by more than 1% of premiums taxable under K.S.A. 40-252, and amendments thereto, for tax year 1998 or by more than 1.25% of premiums taxable under K.S.A. 40-252, and amendments thereto, for tax years 1999 and thereafter. For purposes of calculating any tax due under K.S.A. 40-253, and amendments thereto, from a taxpayer not organized under the laws of this state, the credit allowed by this section shall be treated as a tax paid under K.S.A. 40-252, and amendments thereto.

History: L. 1997, ch. 175, § 8; July 1.



40-252f Credit for insurance companies for certain business investment expenses in qualified business facilities; eligibility; definitions.

40-252f. Credit for insurance companies for certain business investment expenses in qualified business facilities; eligibility; definitions. (a) For tax years 2007, and thereafter, a foreign or domestic insurance company required to pay a tax on premiums under subsection (A), (C), (D) or (F) of K.S.A. 40-252, and amendments thereto, shall be allowed credits against such tax in amounts equal to the amount of such credits allowable under K.S.A. 74-50,132, 79-32,153 and 79-32,160a, and amendments thereto, when:

(1) Such credits are earned but not used by a related corporation not required to pay a tax on premiums under K.S.A. 40-252, and amendments thereto;

(2) the value of such credits is made available to the related corporation through a reduction in costs charged to the related corporation by such insurance company or the transfer of funds to the related corporation in an amount equal to the credit claimed by the insurance company; and

(3) when the entity earning the credits is engaged in a contract that is subject to the federal acquisition regulations for services related to the administration of the federal medicare program and has engaged in the investment in a qualified business facility as defined in K.S.A. 79-32,154, and amendments thereto, with respect to the acquisition or retention of a contract to administer the federal medicare program.

(b) In each tax year that the related corporation assigns to an insurance company its right to credits under this section, the related corporation must file and submit a signed waiver to the commissioner of insurance and the secretary of revenue on a form supplied by the secretary of revenue.

(c) "Related corporation" shall mean a corporation or partnership controlled by the insurance company. For the purposes of this act, "controlled by the insurance company" shall mean:

(1) In the case of a corporation, ownership, directly or indirectly, of stock possessing at least 80% of the total combined voting power of all classes of stock entitled to vote and at least 80% of all other classes of stock of the corporation; and

(2) in the case of a partnership ownership of at least 80% of the capital or profits interest in such partnership.

History: L. 2007, ch. 62, § 1; Apr. 5.



40-252g Same; expiration of act.

40-252g. Same; expiration of act. The provisions of this act shall expire on July 1, 2012, provided that any credits earned under this act prior to such date but unused as of such date may continue to be used until exhausted.

History: L. 2007, ch. 62, § 2; Apr. 5.



40-253 Payment of fees and taxes in other states by Kansas companies; retaliatory measures, when.

40-253. Payment of fees and taxes in other states by Kansas companies; retaliatory measures, when. Whenever the existing or future laws of any other state or country shall require from insurance companies or fraternal benefit societies organized under the laws of this state, applying to do business in such other state or country, any deposit of securities in such state or country for the protection of policyholders therein or any payment for taxes, fines, penalties, certificates of authority, licenses, fees, or compensation for examination, including taxes or fees based on fire premiums, greater than the amount required for such purpose from insurance companies or agents of other states by the then existing laws of this state, then, and in every case, all companies and agents of any such state or country, doing business in this state shall make the same deposit, for a like purpose, with the commissioner of insurance of this state, and pay to the commissioner of insurance for taxes, fines, penalties, certificates of authority, licenses, fees, or compensation for examination, including taxes or fees based on fire premiums, an amount equal to the amount of such charges and payments imposed by the laws of such other state or country upon the companies of this state and the agents thereof. The provisions of this section shall not apply to special purpose assessments or guaranty association assessments both under the laws of this state and under the laws of any other state or country, and any tax offset or credit for any such assessment shall, for purposes of this section, be treated as a tax paid both under the laws of this state and under the laws of any other state or country.

History: L. 1927, ch. 231, 40-253; L. 1951, ch. 293, § 1; L. 1967, ch. 256, §1; L. 1997, ch. 175, § 6; July 1.



40-253a Payment of fees and taxes in other states by Kansas companies; retaliatory measures; effect of certain tax credits.

40-253a. Payment of fees and taxes in other states by Kansas companies; retaliatory measures; effect of certain tax credits. For purposes of calculating any tax due under K.S.A. 40-253, and amendments thereto, from a taxpayer not organized under the laws of this state, the credits allowed pursuant to K.S.A. 40-2813, 74-50,132, 79-32,153, 79-32,160 and 79-32,196, and amendments thereto, shall be treated as tax paid under K.S.A. 40-252, and amendments thereto.

History: L. 1998, ch. 136, § 9; Apr. 30.



40-256 Attorney fees in actions on insurance policies; exception.

40-256. Attorney fees in actions on insurance policies; exception. That in all actions hereafter commenced, in which judgment is rendered against any insurance company as defined in K.S.A. 40-201, and including in addition thereto any fraternal benefit society and any reciprocal or interinsurance exchange on any policy or certificate of any type or kind of insurance, if it appear from the evidence that such company, society or exchange has refused without just cause or excuse to pay the full amount of such loss, the court in rendering such judgment shall allow the plaintiff a reasonable sum as an attorney's fee for services in such action, including proceeding upon appeal, to be recovered and collected as a part of the costs: Provided, however, That when a tender is made by such insurance company, society or exchange before the commencement of the action in which judgment is rendered and the amount recovered is not in excess of such tender no such costs shall be allowed.

History: L. 1931, ch. 212, § 1; L. 1957, ch. 276, § 1; L. 1967, ch. 257, § 1; L. 1972, ch. 175, § 1; July 1.



40-257 Invalidity of code of 1927.

40-257. Invalidity of code of 1927. If any section, subsection, paragraph or provision of this act shall be held to be invalid by any court for any reason, it shall be conclusively presumed that this act would have been passed by the legislature without such invalid section, subsection, paragraph or provision and such finding or construction shall not in any way affect the remainder of this act.

History: L. 1927, ch. 231, § 2; June 1.



40-258 Actions to recover death benefits based on certain policies; distribution.

40-258. Actions to recover death benefits based on certain policies; distribution. Where any person shall die and no personal representative is or has been appointed, a civil action for the recovery of death benefits based on any policy of insurance, wherein the beneficiary is not named or the beneficiary named is the estate of the decedent and where the face amount of the insurance provided in the policy is one thousand dollars or less, may be brought by the widow, or, where there is no widow, by the next of kin of such deceased. The amount recovered in any such action shall inure to the exclusive benefit of the widow and children, if any, or next of kin, to be distributed in the same manner as personal property of the deceased.

History: L. 1943, ch. 153, § 1; June 28.



40-259 Continuity of management of domestic companies in national emergency; declaration of purpose.

40-259. Continuity of management of domestic companies in national emergency; declaration of purpose. The legislature declares that it is desirable for the general welfare and in particular for the welfare of insurance beneficiaries, policyholders, injured claimants and others that the business of domestic insurance companies be continued notwithstanding the event of a national emergency.

The specific purpose of this chapter is to facilitate the continued operation of domestic insurance companies in the event that a national emergency is caused by an attack on the United States or by a nuclear, atomic or other disaster which makes it impossible or impracticable for a company to conduct its business in strict accord with applicable provisions of law, its bylaws, or its charter.

History: L. 1965, ch. 312, § 1; June 30.



40-260 Same; adoption of emergency bylaws; effect.

40-260. Same; adoption of emergency bylaws; effect. The board of directors of any domestic insurance company may at any time adopt emergency bylaws, subject to repeal or change by action of those having power to adopt regular bylaws for the company, which shall be operative during such a national emergency and which may, notwithstanding any different provisions of the regular bylaws, or of the applicable statutes, or of the company's charter, make any provision that may be reasonably necessary for the operation of the company during the period of such emergency.

History: L. 1965, ch. 312, § 2; June 30.



40-261 Same; effective provisions of law if emergency bylaws not adopted at time emergency occurs.

40-261. Same; effective provisions of law if emergency bylaws not adopted at time emergency occurs. In the event that the board of directors of a domestic insurance company has not adopted emergency bylaws, the following provisions shall become effective upon the occurrence of such national emergency:

(1) Three (3) directors shall constitute a quorum for the transaction of business at all meetings of the board.

(2) Any vacancy in the board may be filled by a majority of the remaining directors, though less than a quorum, or by a sole remaining director.

(3) If there are no surviving directors, but at least three (3) vice-presidents of the company survive, the three (3) vice-presidents with the longest term of service shall be the directors and shall possess all of the powers of the previous board of directors and such powers as are granted herein or by subsequently enacted legislation. By majority vote such emergency board of directors may elect other directors. If there are not at least three (3) surviving vice-presidents, the commissioner of insurance or duly designated person exercising the powers of commissioner of insurance shall appoint three (3) persons as directors who shall possess all of the powers of the previous board of directors and such powers as are granted herein or by subsequently enacted legislation, and these persons by majority vote may elect other directors.

History: L. 1965, ch. 312, § 3; June 30.



40-262 Same; succession national emergency lists; basis; conditions.

40-262. Same; succession national emergency lists; basis; conditions. At any time the board of directors of a domestic insurance company may, by resolution, provide that in the event of such a national emergency and in the event of the death or incapacity of the president, the secretary or the treasurer of the company such officers, or any of them, shall be succeeded in the office by the person named or described in a succession list adopted by the board of directors. Such list may be on the basis of named persons or position titles, shall establish the order of priority and may prescribe the conditions under which the powers of the office shall be exercised.

History: L. 1965, ch. 312, § 4; June 30.



40-263 Same; home or principal office; alternate locations.

40-263. Same; home or principal office; alternate locations. At any time the board of directors of a domestic insurance company may, by resolution, provide that in the event of such a national emergency the home office or principal place of business of the company shall be at such location as is named or described in the resolution. Such resolution may provide for alternate locations and establish an order of preference.

History: L. 1965, ch. 312, § 5; June 30.



40-264 Statement of ownership of equity shares in domestic stock companies filed with commissioner, when; changes.

40-264. Statement of ownership of equity shares in domestic stock companies filed with commissioner, when; changes. Every person who is directly or indirectly the beneficial owner of more than ten percent (10%) of any class of any equity security of a domestic stock insurance company, or who is a director or an officer of such company, shall file in the office of the commissioner of insurance on or before January 31, 1966, or within ten (10) days after he becomes such beneficial owner, director or officer, a statement, in such form as the commissioner may prescribe, of the amount of all equity securities of such company of which he is the beneficial owner, and within ten (10) days after the close of each calendar month thereafter, if there has been a change in such ownership during such month, shall file in the office of the commissioner a statement, in such form as the commissioner may prescribe, indicating his ownership at the close of the calendar month and such changes in his ownership as have occurred during such calendar month.

History: L. 1965, ch. 309, § 1; June 30.



40-265 Profits from sale or purchase of equity securities to inure to benefit of company, when; actions for recovery; exemption.

40-265. Profits from sale or purchase of equity securities to inure to benefit of company, when; actions for recovery; exemption. For the purpose of preventing the unfair use of information which may have been obtained by such beneficial owner, director or officer by reason of his relationship to such company, any profit realized by him from any purchase and sale, or any sale and purchase, of any equity security of such company within any period of less than six (6) months, unless such security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the company, irrespective of any intention on the part of such beneficial owner, director or officer in entering into such transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six (6) months. Suit to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the company, or by the owner of any security of the company in the name and in behalf of the company if the company shall fail or refuse to bring such suit within sixty (60) days after request or shall fail diligently to prosecute the same thereafter; but no such suit shall be brought more than two (2) years after the date such profit was realized. This section shall not be construed to cover any transaction where such beneficial owner was not such both at the time of the purchase and sale, or the sale and purchase, of the security involved, or any transaction or transactions which the commissioner by rules and regulations may exempt as not comprehended within the purpose of this section.

History: L. 1965, ch. 309, § 2; June 30.



40-266 Unlawful acts in connection with sale of equity securities.

40-266. Unlawful acts in connection with sale of equity securities. It shall be unlawful for any such beneficial owner, director or officer, directly or indirectly, to sell any equity security of such company if the person selling the security or his principal (i) does not own the security sold, or (ii) if owning the security, does not deliver it against such sale within twenty (20) days thereafter, or does not within five (5) days after such sale deposit it in the mails or other usual channels of transportation; but no person shall be deemed to have violated this section if he proves that notwithstanding the exercise of good faith he was unable to make such delivery or deposit within such time, or that to do so would cause undue inconvenience or expense.

History: L. 1965, ch. 309, § 3; June 30.



40-267 Provisions of 40-265, 40-266 inapplicable to certain sales; rules and regulations.

40-267. Provisions of 40-265, 40-266 inapplicable to certain sales; rules and regulations. The provisions of K.S.A. 40-265 shall not apply to any purchase and sale, or sale and purchase, and the provisions of K.S.A. 40-266 shall not apply to any sale, of an equity security of a domestic stock insurance company not then or theretofore held by him in an investment account, by a dealer in the ordinary course of his business and incident to the establishment or maintenance by him of a primary or secondary market (otherwise than on an exchange as defined in the securities exchange act of 1934) for such security. The commissioner shall, by such rules and regulations as he deems necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market to conform to the provisions of K.S.A. 40-265 and 40-266.

History: L. 1965, ch. 309, § 4; June 30.



40-268 Provisions of 40-264 to 40-266 inapplicable to arbitrage transactions; exception.

40-268. Provisions of 40-264 to 40-266 inapplicable to arbitrage transactions; exception. The provisions of K.S.A. 40-264, 40-265 and 40-266 shall not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules and regulations as the commissioner may adopt in order to carry out the purposes of this act.

History: L. 1965, ch. 309, § 5; June 30.



40-269 Equity security defined.

40-269. Equity security defined. The term "equity security" when used in this act means any stock or similar security; or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right, or any other security which the commissioner shall deem to be of similar nature and consider necessary or appropriate, by such rules and regulations as he may prescribe in the public interest or for the protection of investors, to treat as an equity security.

History: L. 1965, ch. 309, § 6; June 30.



40-270 Provisions of 40-264 to 40-266 inapplicable to equity securities of domestic companies, when.

40-270. Provisions of 40-264 to 40-266 inapplicable to equity securities of domestic companies, when. The provisions of K.S.A. 40-264, 40-265 and 40-266 shall not apply to equity securities of a domestic stock insurance company if (a) such securities shall be registered, or shall be required to be registered, pursuant to section 12 [*] of the securities exchange act of 1934, as amended, or if (b) such domestic stock insurance company shall not have any class of its equity securities held of record by one hundred (100) or more persons on the last business day of the year next preceding the year in which equity securities of the company would be subject to the provisions of K.S.A. 40-264, 40-265 and 40-266 except for the provisions of this subsection (b).

History: L. 1965, ch. 309, § 7; June 30.

* 15 U.S.C.A. 78l.



40-271 Rules and regulations by commissioner.

40-271. Rules and regulations by commissioner. The commissioner shall have the power to make such rules and regulations as may be necessary for the execution of the functions vested in him by K.S.A. 40-264 to 40-270, and may for such purpose classify domestic stock insurance companies, securities, and other persons or matters within his jurisdiction. No provision of K.S.A. 40-264, 40-265 and 40-266 imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule or regulation of the commissioner, notwithstanding that such rule or regulation may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.

History: L. 1965, ch. 309, § 8; June 30.



40-272 Regulations regarding proxies, consents or authorization concerning securities of domestic companies.

40-272. Regulations regarding proxies, consents or authorization concerning securities of domestic companies. The commissioner of insurance shall have specific authority to prescribe rules and regulations regarding proxies, consents or authorizations in respect of securities issued by domestic insurance companies and such rules and regulations shall conform to those prescribed by the national association of insurance commissioners.

History: L. 1965, ch. 313, § 1; June 30.



40-273 Joint underwriting and joint reinsurance; filing requirements; changes; prohibitions.

40-273. Joint underwriting and joint reinsurance; filing requirements; changes; prohibitions. Every group, association or other organization of insurers which engages in joint underwriting or joint reinsurance through such group, association or other organization or by standing agreement among the members thereof, shall file with the commissioner (1) a copy of its constitution, its articles of agreement or association or its articles or certificates of incorporation or other contractual provisions governing the activities of such group, association or other organization and of its bylaws, rules and regulations governing its activities; (2) a list of its members; (3) the name and address of a resident of this state upon whom notices or orders of the commissioner or other process may be served; and (4) an agreement that the commissioner may examine such underwriting group, association or other organization in accordance with 40-222 of the Kansas Statutes Annotated, unless such examination has been made by the state where the principal office of such group, association or other organization of insurers is located and that such examination is made available to the Kansas insurance department. Every such group, association or other organization shall notify the commissioner promptly of every change in its constitution, its articles or certificates of incorporation, agreement or association or other contractual provisions governing the activities of such group, association or other organization and of its bylaws, rules and regulations governing the conduct of its activities; its list of members; and the name and address of the resident of this state upon whom notices or orders of the commissioner or other process may be served.

No such group, association or organization shall engage in any unfair or unreasonable practice with respect to such activities.

History: L. 1965, ch. 311, § 1; June 30.



40-274 Same; solicitation; countersignature requirements.

40-274. Same; solicitation; countersignature requirements. Whenever the affiliate companies of any joint underwriting group described in K.S.A. 40-273 issue policies in this state that obligate more than one (1) insurer, severally or jointly, the solicitation of such policies must be accomplished by a licensed resident agent for at least one (1) of the companies assuming direct liability on the risk: Provided, That such policy must be countersigned by a licensed resident agent for each company assuming direct liability as provided in K.S.A. 40-246: Provided further, Such countersignature requirement may be accomplished by means of an endorsement on which the signatures of licensed resident agents of all companies assuming direct liability on the policy are placed.

History: L. 1967, ch. 248, § 1; July 1.



40-275 Advance or partial payment not admissible as admission against interest or admission of liability; credit; no recovery; limitation of actions.

40-275. Advance or partial payment not admissible as admission against interest or admission of liability; credit; no recovery; limitation of actions. No advance payment or partial payment of damages, predicated on possible tort liability, as an accommodation to an injured person, or on his behalf to others, or to the heirs at law or dependents of a deceased person of medical expenses, loss of earnings and other actual out of pocket expenses, because of an injury, death claim, property loss or potential claim against any person, firm, trust or corporation, shall be admissible into evidence as an admission against interest or admission of liability by such party or self insurer, or if paid by an insurer of such party, as the insurer's recognition of such liability with respect to such injured or deceased person, or with respect to any other claim arising from the same accident or event. Any such payments shall, however, constitute a credit and be deductible from any final settlement made or judgment rendered with respect to such injured or deceased person. In the event of a trial involving such a claim, the fact that such payments have been made shall not be brought to the attention of the jury: Provided, If after an advance payment or partial payment is made as herein provided for, and thereafter it shall be determined by final judgment of a court of competent jurisdiction that the person, firm, trust or corporation is not liable for an amount sufficient to satisfy the advance payment or partial payment, such person, firm, trust or corporation shall have no right of action for the recovery of any such a payment: Provided further, That the period fixed for the limitation for the commencement of actions shall commence on the date of the last payment or partial payment made hereunder.

History: L. 1967, ch. 267, § 1; L. 1969, ch. 232, § 1; July 1.



40-276 Cancellation of automobile liability insurance; definitions.

40-276. Cancellation of automobile liability insurance; definitions. As used in this act: "Policy of automobile liability insurance" means a policy insuring against the liability of the insured for the death, disability or damages of another and against loss or damage to the property of another, arising from the use of an automobile that is issued to cover the following types of automobiles owned by an individual or by husband and wife, including automobiles hired under a long term contract and written on a specified car basis:

(a) A motor vehicle of the private passenger or station wagon type that is not used as a public or livery conveyance for passengers, nor rented to others;

(b) Any other four-wheel motor vehicle with a load capacity of one thousand five hundred (1,500) pounds or less which is not used in the occupation, profession or business of the named insured, other than farming: Provided, That the term "policy of automobile liability insurance" shall not include policies of automobile liability insurance (1) issued through the Kansas automobile assigned risk plan, (2) insuring more than four automobiles, nor (3) insuring the automobile hazard of garages, automobile sales agencies, repair shops, service stations or public parking places.

History: L. 1967, ch. 271, § 1; Jan. 1, 1968.



40-276a Automobile liability insurance policies; denial of renewal; notice; conditions; exceptions.

40-276a. Automobile liability insurance policies; denial of renewal; notice; conditions; exceptions. (a) Any insurance company that denies renewal of an automobile liability insurance policy in this state shall give at least 30 days written notice to the named insured, at his last known address, or cause such notice to be given by a licensed agent of its intention not to renew such policy. No insurance company shall deny the renewal of an automobile liability insurance policy except in one or more of the following circumstances or as permitted in subsection (b):

(1) When such insurance company is required or has been permitted by the commissioner of insurance, in writing, to reduce its premium volume in order to preserve the financial integrity of such insurer;

(2) when such insurance company ceases to transact such business in this state;

(3) when such insurance company is able to show competent medical evidence that the insured has a physical or mental disablement that impairs his ability to drive in a safe and reasonable manner;

(4) when unfavorable underwriting factors, pertinent to the risk, are existent, and of a substantial nature, which could not have reasonably been ascertained by the company at the initial issuance of the policy or the last renewal thereof;

(5) when the policy has been continuously in effect for a period of five years. Such five-year period shall begin at the first policy anniversary date following the effective date of the policy, except that if such policy is renewed or continued in force after the expiration of such period or any subsequent five-year period, the provisions of this subsection shall apply in any such subsequent period; or

(6) when any of the reasons specified as reasons for cancellation in K.S.A. 40-277 are existent, except that (A) when failure to renew is based upon termination of agency contract, obligation to renew will be satisfied if the insurer has manifested its willingness to renew, and (B) obligation to renew is terminated on the effective date of any other automobile liability insurance procured by the named insured with respect to any automobile designated in both policies.

Renewal of a policy shall not constitute a waiver or estoppel with respect to grounds for cancellation which existed before the effective date of such renewal. Nothing in this section shall require an insurance company to renew an automobile liability insurance policy if such renewal would be contrary to restrictions of membership in the company which are contained in the articles of incorporation or the bylaws of such company.

(b) (1) No insurance company shall refuse to renew a policy until after June 30, 2002, based on an insured's failure to maintain membership in a bona fide association, until both the insurance company and bona fide association have complied with the requirements of this subsection. No insurance company shall refuse to renew any coverage continuously in effect before July 1, 2002, unless:

(A) The application for insurance and the insurance policy shall clearly disclose that both the payment of dues and current membership in the bona fide association are prerequisites to obtaining or renewing the insurance;

(B) the bona fide association has filed a certification with the commissioner of insurance verifying the eligibility of the insurance company to refuse to renew an insurance policy based on the membership in the bona fide association; and

(C) any money paid to the bona fide association as a membership fee:

(i) Shall not be used by the insurance company directly or indirectly to defray any costs or expenses in connection with the sale or purchase of the insurance; and

(ii) shall be set independently of any factor used by the insurance company to make any judgment or determination about the eligibility of any individual to purchase or renew such insurance. For the purposes of this provision, the individual may be a member of the bona fide organization or an employee or dependent of such a member.

(2) (A) Upon request the bona fide association shall file a statement with the commissioner of insurance verifying that the bona fide association meets the requirements of this paragraph.

(B) For the purposes of this subsection, "bona fide association" means an association which:

(i) Has been in active existence for at least five consecutive years immediately preceding the date the statement is filed;

(ii) has been formed and maintained in good faith for purposes other than obtaining or providing insurance and does not condition membership in the association on the purchase of insurance;

(iii) has articles of incorporation and bylaws or other similar governing documents;

(iv) has a relationship with one or more specific insurance companies and identifies each such insurance company; and

(v) and does not condition membership in the association or set membership fees on the eligibility of any individual to purchase or renew the insurance or on any factor that the insurance company could not lawfully consider when setting rates. For the purposes of this provision, the individual may be a member of the bona fide organization or an employee or dependent of such a member.

(3) Membership fees collected by the bona fide association shall not be deemed to be premiums of the insurance company that issued the coverage unless the bona fide association:

(A) Uses any portion of such membership fees directly or indirectly to defray any costs or expenses in connection with the sale or purchase of the insurance; or

(B) sets or adjusts membership fees for any member of the bona fide association based on any factor used by the insurance company that issues the insurance to make any judgment or determination about the eligibility of any individual to purchase or renew the insurance. For the purposes of this provision, the individual may be a member of the bona fide organization or an employee or dependent of such a member.

(4) If the membership fees are determined to constitute premiums pursuant to paragraph (3) of this subsection, the insurance company shall not refuse to renew a policy as otherwise permitted by this subsection.

History: L. 1972, ch. 176, § 1; L. 2002, ch. 58, § 1; July 1.



40-277 Automobile liability insurance policies; limitations on policy conditions for cancellation.

40-277. Automobile liability insurance policies; limitations on policy conditions for cancellation. No insurance company shall issue a policy of automobile liability insurance in this state unless the cancellation condition of the policy or endorsement thereon includes the following limitations pertaining to cancellation by the insurance company:

After this policy has been in effect for 60 days, or if the policy is a renewal, effective immediately, the company shall not exercise its right to cancel the insurance afforded under (here insert the appropriate coverage references) solely because of age or unless

1. The named insured fails to discharge when due any obligations in connection with the payment of premium for this policy or any installment thereof whether payable directly or under any premium finance plan; or

2. the insurance was obtained through fraudulent misrepresentation; or

3. the insured violates any of the terms and conditions of the policy; or

4. the named insured or any other operator, either resident in the same household, or who customarily operates an automobile insured under the policy,

(a) has had such person's driver's license suspended or revoked during the policy period, or

(b) is or becomes subject to epilepsy or heart attacks, and such individual cannot produce a certificate from a physician testifying to such person's ability to operate a motor vehicle, or

(c) is or has been convicted during the 36 months immediately preceding the effective date of the policy or during the policy period, for:

(1) Any felony, or

(2) criminal negligence, resulting in death, homicide or assault, arising out of the operation of a motor vehicle, or

(3) operating a motor vehicle while in an intoxicated condition or while under the influence of drugs, or

(4) leaving the scene of an accident without stopping to report, or

(5) theft of a motor vehicle, or

(6) making false statements in an application for a driver's license, or

(7) a third moving violation, committed within a period of 18 months, of (i) any regulation limiting the speed of motor vehicles, (ii) any of the provisions in the motor vehicle laws of any state, the violation of which constitutes a misdemeanor or traffic infraction, or (iii) any ordinance traffic infraction, or ordinance which prohibits the same acts as a misdemeanor statute of the uniform act regulating traffic on highways, whether or not the violations were repetitious of the same offense or were different offenses.

History: L. 1967, ch. 271, § 2; L. 1984, ch. 39, § 47; Jan. 1, 1985.



40-278 Cancellation or nonrenewal of automobile liability policy; notice of availability of Kansas automobile insurance plan.

40-278. Cancellation or nonrenewal of automobile liability policy; notice of availability of Kansas automobile insurance plan. When a policy of automobile liability insurance as defined in K.S.A. 40-276 is canceled, or nonrenewed other than for nonpayment of premium by an insurance company, such insurer shall notify the named insured of his possible eligibility for such coverage through the Kansas automobile insurance plan. Such notice shall accompany or be included in the notice of cancellation, or nonrenewal, given by the insurer and shall state that such notice of availability of the Kansas automobile insurance plan is given pursuant to the provisions of this act.

History: L. 1967, ch. 271, § 3; L. 1972, ch. 176, § 2; July 1.



40-281 Hearings by commissioner on any matter relating to insurance; procedure; subpoena.

40-281. Hearings by commissioner on any matter relating to insurance; procedure; subpoena. (a) The commissioner of insurance is hereby authorized to hold a fact-finding hearing on any matter relating to the business of insurance, whenever he shall have reason to believe that such a proceeding by him would be in the public interest. The commissioner shall give to all interested parties reasonable notice of any such hearing, and said notice shall contain the time, place and purpose of the hearing. Notice of the hearing may be sent by registered mail, and any hearing held in accordance with notice thereof shall not be affected by the failure of any party to attend or remain in attendance.

(b) At the time and place fixed for such hearing, all interested parties shall have an opportunity to be heard and to present such material as the commissioner deems relevant to the matter at issue, but the observance of formal rules of pleading or evidence at any such hearing shall not be required unless requested by any party subpoenaed to appear at such hearing. The commissioner may adjourn any hearing from time to time by announcement thereof at the hearing.

(c) The commissioner, upon such hearing, may administer oaths, examine and cross-examine witnesses, receive oral and documentary evidence, and shall have the power to subpoena witnesses, compel their attendance, and require the production of books, papers, records, correspondence or other documents deemed relevant to the inquiry. In case of a refusal of any person to comply with any subpoena issued hereunder or to testify with respect to any matter concerning which he may be lawfully interrogated, the district court of Shawnee county or the county where such person resides, on application of the commissioner, may issue an order requiring such person to comply with such subpoena and to testify, and any failure to obey any such order of the court may be punished by the court as a contempt thereof. The commissioner may cause to be made a stenographic record of all the evidence and all of the proceedings had at any such hearing.

(d) Nothing in this act shall be construed as affecting the filing of rates required by articles 9 and 11 of chapter 40 of the Kansas Statutes Annotated.

History: L. 1967, ch. 266, § 1; July 1.



40-282 Extension of credit to policyholder by insurance agent; conditions; request for cancellation of insurance for nonpayment of policyholder's account; exceptions.

40-282. Extension of credit to policyholder by insurance agent; conditions; request for cancellation of insurance for nonpayment of policyholder's account; exceptions. (a) Any insurance agent, as defined in K.S.A. 40-239, and amendments thereto, may extend credit to policyholders in connection with the issuance or servicing of policies procured or negotiated by such agent but any such credit so extended shall satisfy one of the following conditions, unless otherwise authorized by law:

(1) If credit is extended to policyholders for a period of not more than 30 days from the date the premium is due, and such credit is not evidenced by a written instrument, there shall be no interest charged for such credit; or

(2) if credit is extended to policyholders for a period of more than 30 days from the date the premium is due, and such credit is not evidenced by a written instrument, interest may be charged for credit extended after 30 days at a rate not exceeding 1 1/2% per month on the unpaid balance; or

(3) if the extension of credit to a policyholder is evidenced by a written instrument setting forth the terms, and signed by the policyholder, any interest charged for such credit shall be clearly stated in the instrument but it shall not exceed the legal rate of interest authorized in K.S.A. 16-207, and amendments thereto.

(b) Any insurance agent extending credit to policyholders as provided in subsection (a) (1) or (2) of this section may request the company to cancel such insurance according to the terms of the policies for nonpayment of the policyholders' accounts, except as provided in K.S.A. 40-277, and amendments thereto, and except for policies paid by an escrow agent, or paid direct by an insured to an insurance company, or where the insured specified that payment apply to a specific policy and all premiums due on that policy have been paid, or where the unearned premium is collateral for a loan under K.S.A. 40-2601et seq., and amendments thereto.

The insurance agent shall notify the policyholder of the requested cancellation in writing at the time the request is made to the insurance company.

Such insurance agent shall have a lien on any return premium for all policies of the same policyholder to the extent of amounts owed by the policyholder.

History: L. 1968, ch. 73, § 1; L. 1980, ch. 132, § 1; L. 1984, ch. 166, § 1; July 1.



40-283 Same; interest not subject to certain provisions.

40-283. Same; interest not subject to certain provisions. The provisions of K.S.A. 40-252, 40-928 and 40-1113 shall not apply to any interest permitted or required by this act; nor shall such interest be subject to the provisions of any rules or regulations, adopted pursuant to or to carry out the foregoing statutory provisions, and which are in conflict with the provisions of this act.

History: L. 1968, ch. 73, § 2; July 1.



40-283a Premium financing or extension of credit for term exceeding one year prohibited; renewal of agreement at expiration of term.

40-283a. Premium financing or extension of credit for term exceeding one year prohibited; renewal of agreement at expiration of term. From and after the effective date of this act, no life insurance company authorized to do business in this state nor any insurance agent thereof shall enter into or arrange for an agreement with a purchaser or prospective purchaser of any life insurance policy to finance the cost of any premium or extend credit in the amount of any premium for a term exceeding one year. At the expiration of any such term, such life insurance company or agent may enter into or arrange for a new agreement to finance the cost of any premiums or extend credit in the amount of any premium for an additional term of not to exceed one year.

History: L. 1976, ch. 213, § 1; July 1.



40-284 Uninsured motorist coverage and underinsured motorist coverage; rejection; antistacking provision; exclusions or limitations of coverage; subrogation rights of underinsured motorist coverage insurer.

40-284. Uninsured motorist coverage and underinsured motorist coverage; rejection; antistacking provision; exclusions or limitations of coverage; subrogation rights of underinsured motorist coverage insurer. (a) No automobile liability insurance policy covering liability arising out of the ownership, maintenance, or use of any motor vehicle shall be delivered or issued for delivery in this state with respect to any motor vehicle registered or principally garaged in this state, unless the policy contains or has endorsed thereon, a provision with coverage limits equal to the limits of liability coverage for bodily injury or death in such automobile liability insurance policy sold to the named insured for payment of part or all sums which the insured or the insured's legal representative shall be legally entitled to recover as damages from the uninsured owner or operator of a motor vehicle because of bodily injury, sickness or disease, including death, resulting therefrom, sustained by the insured, caused by accident and arising out of ownership, maintenance or use of such motor vehicle, or providing for such payment irrespective of legal liability of the insured or any other person or organization. No insurer shall be required to offer, provide or make available coverage conforming to this section in connection with any excess policy, umbrella policy or any other policy which does not provide primary motor vehicle insurance for liabilities arising out of the ownership, maintenance, operation or use of a specifically insured motor vehicle.

(b) Any uninsured motorist coverage shall include an underinsured motorist provision which enables the insured or the insured's legal representative to recover from the insurer the amount of damages for bodily injury or death to which the insured is legally entitled from the owner or operator of another motor vehicle with coverage limits equal to the limits of liability provided by such uninsured motorist coverage to the extent such coverage exceeds the limits of the bodily injury coverage carried by the owner or operator of the other motor vehicle.

(c) The insured named in the policy shall have the right to reject, in writing, the uninsured motorist coverage required by subsections (a) and (b) which is in excess of the limits for bodily injury or death set forth in K.S.A. 40-3107, and amendments thereto. A rejection by an insured named in the policy of the uninsured motorist coverage shall be a rejection on behalf of all parties insured by the policy. Unless the insured named in the policy requests such coverage in writing, such coverage need not be provided in any subsequent policy issued by the same insurer for motor vehicles owned by the named insured, including, but not limited to, supplemental, renewal, reinstated, transferred or substitute policies where the named insured had rejected the coverage in connection with a policy previously issued to the insured by the same insurer.

(d) Coverage under the policy shall be limited to the extent that the total limits available cannot exceed the highest limits of any single applicable policy, regardless of the number of policies involved, persons covered, claims made, vehicles or premiums shown on the policy or premiums paid or vehicles involved in an accident.

(e) Any insurer may provide for the exclusion or limitation of coverage:

(1) When the insured is occupying or struck by an uninsured automobile or trailer owned or provided for the insured's regular use;

(2) when the uninsured automobile is owned by a self-insurer or any governmental entity;

(3) when there is no evidence of physical contact with the uninsured motor vehicle and when there is no reliable competent evidence to prove the facts of the accident from a disinterested witness not making claim under the policy;

(4) to the extent that workers' compensation benefits apply;

(5) when suit is filed against the uninsured motorist without notice to the insurance carrier; and

(6) to the extent that personal injury protection benefits apply.

(f) An underinsured motorist coverage insurer shall have subrogation rights under the provisions of K.S.A. 40-287, and amendments thereto. If a tentative agreement to settle for liability limits has been reached with an underinsured tortfeasor, written notice must be given by certified mail to the underinsured motorist coverage insurer by its insured. Such written notice shall include written documentation of pecuniary losses incurred, including copies of all medical bills and written authorization or a court order to obtain reports from all employers and medical providers. Within 60 days of receipt of this written notice, the underinsured motorist coverage insurer may substitute its payment to the insured for the tentative settlement amount. The underinsured motorist coverage insurer is then subrogated to the insured's right of recovery to the extent of such payment and any settlement under the underinsured motorist coverage. If the underinsured motorist coverage insurer fails to pay the insured the amount of the tentative tort settlement within 60 days, the underinsured motorist coverage insurer has no right of subrogation for any amount paid under the underinsured motorist coverage.

History: L. 1968, ch. 273, § 1; L. 1981, ch. 191, § 1; L. 1984, ch. 167, § 1; L. 1986, ch. 173, § 1; L. 1988, ch. 152, § 1; July 1.



40-285 Same; uninsured motor vehicle includes vehicle whose insurer is insolvent.

40-285. Same; uninsured motor vehicle includes vehicle whose insurer is insolvent. For the purpose of this act, the term "uninsured motor vehicle" shall, subject to the terms and conditions of such coverage, be deemed to include an insured motor vehicle where the liability insurer thereof is unable to make payment with respect to the legal liability of its insured within the limits specified herein because of insolvency.

History: L. 1968, ch. 273, § 2; July 1.



40-286 Same; extent of insurer's insolvency protection.

40-286. Same; extent of insurer's insolvency protection. An insurer's insolvency protection shall be applicable only to accidents occurring during a policy period in which its insured's uninsured motorist coverage is in effect where the liability insurer of the tortfeasor becomes insolvent within two (2) years after such an accident: Provided, That nothing herein contained shall be construed to prevent any insurer from affording insolvency protection under terms and conditions more favorable to its insureds than is provided hereunder.

History: L. 1968, ch. 273, § 3; July 1.



40-287 Same; subrogation rights.

40-287. Same; subrogation rights. The policy or endorsement affording the coverage specified in K.S.A. 40-284 may further provide that payment to any person of sums as damages under such coverage shall operate to subrogate the insurer to any cause of action in tort which such person may have against any other person or organization legally responsible for the bodily injury or death because of which such payment is made, and the insurer shall be subrogated, to the extent of such payment, to the proceeds of any settlement or judgment that may thereafter result from the exercise of any rights of recovery of such person against any person or organization legally responsible for said bodily injury or death for which payment is made by the insurer. Such insurer may enforce such rights in its own name or in the name of the person to whom payment has been made, as their interest may appear, by proper action in any court of competent jurisdiction.

History: L. 1968, ch. 273, § 4; July 1.



40-288 Same; provisions of article 22 of chapter 40 not required.

40-288. Same; provisions of article 22 of chapter 40 not required. The standard provisions as set out in article 22 of chapter 40, of the Kansas Statutes Annotated, or amendments thereto, shall not be required in the coverage provided by this act.

History: L. 1968, ch. 273, § 5; July 1.



40-293a Kansas riot reinsurance reimbursement fund abolished; transfer of moneys therein to general fund.

40-293a. Kansas riot reinsurance reimbursement fund abolished; transfer of moneys therein to general fund. As soon as possible after the effective date of this act, the director of accounts and reports shall transfer all moneys in the Kansas riot reinsurance reimbursement fund to the state general fund. After such transfer, the Kansas riot reinsurance reimbursement fund is hereby abolished.

History: L. 1979, ch. 138, § 1; July 1.



40-295 Automobile insurance policies; discrimination on basis of age of insured prohibited in issuance, extension or renewal.

40-295. Automobile insurance policies; discrimination on basis of age of insured prohibited in issuance, extension or renewal. No insurance company licensed to do business in the state of Kansas shall in the issuance, extension or renewal of any policy or contract of automobile insurance or the acceptance of any application therefor discriminate unfairly solely because of the age of the person to be insured: Provided, That nothing herein shall be construed to interfere with the application of any applicable rate classification with respect to such policy or contract of insurance pursuant to article 11 of chapter 40 of the Kansas Statutes Annotated. Any insurance company violating the provisions of this act shall be subject to the penalties authorized by K.S.A. 40-1120.

History: L. 1971, ch. 171, § 1; July 1.



40-296 Same; offer of insurance by one of group of affiliated insurors, effect.

40-296. Same; offer of insurance by one of group of affiliated insurors, effect. An offer of insurance by any one of a group of affiliated insurors shall constitute compliance with this act on behalf of an insurance company and all of its affiliates: Provided, however, That the premium charged in the affiliate company shall be at no higher rate than the then current rate charged by the affiliate company for such classification.

History: L. 1971, ch. 171, § 2; July 1.



40-297 Same; group of affiliated insurors defined.

40-297. Same; group of affiliated insurors defined. The term "group of affiliated insurors" as used in K.S.A. 40-296 shall mean two or more insurance companies which are under substantially the same management and/or financial control.

History: L. 1971, ch. 171, § 3; July 1.



40-298 Sale of insurance in connection with sale and financing of automobile; definitions.

40-298. Sale of insurance in connection with sale and financing of automobile; definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Automobile dealer" means a new vehicle dealer or a used vehicle dealer as defined by K.S.A. 8-126, and amendments thereto;

(b) "Automobile" means a passenger vehicle as defined by K.S.A. 8-126, and amendments thereto;

(c) "Dealer" means any automobile dealer or lending agency;

(d) "Lending agency" means any person engaged in the business of financing or lending money to any person to be used in the purchase or financing of a motor vehicle; and

(e) "Person" means any individual, partnership, corporation or other association of persons.

History: L. 1972, ch. 178, § 1; L. 2013, ch. 92, § 4; July 1.



40-299 Sale of physical damage insurance in connection with sale and financing of automobile; acknowledgment by purchaser, form; suspension, or revocation of license.

40-299. Sale of physical damage insurance in connection with sale and financing of automobile; acknowledgment by purchaser, form; suspension, or revocation of license. Whenever any dealer, or any agent, officer or employee of such dealer, who also is an insurance agent, as defined by K.S.A. 40-239, shall provide only for automobile physical damage insurance in connection with the sale and financing of an automobile, such dealer, agent, officer or employee also must obtain a written acknowledgment by the purchaser of the automobile that the insurance coverage so provided for such automobile does not include automobile liability insurance sufficient to fulfill the requirements of the Kansas automobile injury reparations act. Such acknowledgment shall be made in the manner and form prescribed by the commissioner of insurance, and a copy thereof shall be furnished the purchaser. The insurance agent's license of any such dealer, agent, officer or employee who fails to obtain the acknowledgment required herein shall be subject to suspension or revocation by the commissioner pursuant to the provisions of K.S.A. 40-242.

History: L. 1972, ch. 178, § 2; L. 1974, ch. 187, §1; July 1.



40-2,100 Insurance coverage to include reimbursement or indemnity for services performed by optometrist, dentist or podiatrist.

40-2,100. Insurance coverage to include reimbursement or indemnity for services performed by optometrist, dentist or podiatrist. Notwithstanding any provision of any individual, group or blanket policy of accident and sickness, medical or surgical expense insurance coverage or any provision of a policy, contract, plan or agreement for medical service, issued on or after the effective date of this act, whenever such policy, contract, plan or agreement provides for reimbursement or indemnity for any service which is within the lawful scope of practice of any practitioner licensed under the healing arts act of this state, reimbursement or indemnification under such policy contract, plan or agreement shall not be denied when such services are performed by an optometrist, dentist or podiatrist acting within the lawful scope of their license.

History: L. 1973, ch. 194, § 1; July 1.



40-2,101 No policies, contracts or agreements for medical service shall deny reimbursement or indemnification for any service within scope of practice licensed under Kansas healing arts act.

40-2,101. No policies, contracts or agreements for medical service shall deny reimbursement or indemnification for any service within scope of practice licensed under Kansas healing arts act. Notwithstanding any provision of any individual, group or blanket policy of accident and sickness, medical or surgical expense insurance coverage or any provision of a policy, contract, plan or agreement for medical service, issued on or after the effective date of this act, whenever such policy, contract, plan or agreement provides for reimbursement or indemnity for any service which is within the lawful scope of practice of any practitioner licensed under the Kansas healing arts act, reimbursement or indemnification under such policy contract, plan or agreement shall not be denied when such service is rendered by any such licensed practitioner within the lawful scope of his license.

History: L. 1973, ch. 195, § 1; July 1.



40-2,102 Coverage for newly born and adopted children; coverage for immunizations; notification of birth or adoption; mandatory option to cover delivery expenses of birth mother of adopted child.

40-2,102. Coverage for newly born and adopted children; coverage for immunizations; notification of birth or adoption; mandatory option to cover delivery expenses of birth mother of adopted child. (a) (1) All individual and group health insurance policies providing coverage on an expense incurred basis, individual and group service or indemnity type contracts issued by a profit or nonprofit corporation and all contracts issued by health maintenance organizations organized or authorized to transact business in this state which provides coverage for a family member of the enrollee, insured or subscriber shall, as to such family members' coverage, also provide that the health insurance benefits applicable for children shall be payable with respect to a: (A) Newly born child of the enrollee, insured or subscriber from the moment of birth; (B) newly born child adopted by the enrollee, insured or subscriber from the moment of birth if a petition for adoption as provided in K.S.A. 59-2128, and amendments thereto, was filed within 31 days of the birth of the child; or (C) child adopted by the enrollee, insured or subscriber from the date the petition for adoption as provided in K.S.A. 59-2128, and amendments thereto, was filed or (D) child placed in enrollee, insured or subscriber's home by a child placement agency as defined by K.S.A. 65-503, and amendments thereto, for the purpose of adoption from the date of placement as certified by the enrollee, insured or subscriber. In no case shall the time from the date of placement to the date the petition for adoption as provided in K.S.A. 59-2128, and amendments thereto, was filed exceed 280 days.

(2) The coverage for newly born children shall consist of: (A) Coverage of injury or sickness including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities; and (B) routine and necessary immunizations for all newly born children of the insured or subscriber. For purposes of this paragraph "routine and necessary immunizations" shall consist of at least five doses of vaccine against diphtheria, pertussis, tetanus; at least four doses of vaccine against polio and Haemophilus B (Hib); and three doses of vaccine against Hepatitis B; two doses of vaccine against measles, mumps and rubella; one dose of vaccine against varicella and such other vaccines and dosages as may be prescribed by the secretary of health and environment. The required benefits shall apply to immunizations administered to each newly born child from birth to 72 months of age and shall not be subject to any deductible, copayment or coinsurance requirements.

(3) If payment of a specific premium or subscription fee is required to provide coverage for a child, the policy or contract may require that notification of birth of a newly born child or the filing of the petition for adoption or certification that a child has been placed in the home for adoption as defined by subsection (a)(1)(D) and payment of the required premium or fees must be furnished to the health maintenance organization, insurer or nonprofit service or indemnity corporation within 31 days after the date of birth or the filing of the petition for adoption or certification that a child has been placed in the home for adoption as defined by subsection (a)(1)(D) in order to have the coverage continue beyond such 31-day period.

(4) The contract issued by a health maintenance organization may provide that the benefits required pursuant to this subsection shall be covered benefits only if the services are rendered by a provider who is designated by and affiliated with the health maintenance organization.

(b) (1) All individual and group health insurance policies providing coverage on an expense incurred basis, individual and group service or indemnity type contracts issued by a profit or nonprofit corporation and all contracts issued by health maintenance organizations organized or authorized to transact business in this state which provides coverage for a family member of the enrollee, insured or subscriber, as to such family members' coverage, shall also offer an option whereby the health insurance benefits shall include delivery and obstetrical expenses at birth of the birth mother of a child adopted within 90 days of birth of such child by the enrollee, insured or subscriber subject to the same limitations contained in such policy or contract applicable to the enrollee, insured or subscriber. Such offer of an option regarding such delivery and obstetrical expense shall be made to the enrollee of a health maintenance organization and to the insured and, to the individual subscribers in the case of a group health insurance policy.

(2) Contracts issued by a health maintenance organization may provide that the benefits required pursuant to paragraph (1) of this subsection, shall be covered benefits only if the services are rendered by a provider who is designated by and affiliated with the health maintenance organization.

History: L. 1974, ch. 190, § 4; L. 1990, ch. 145, § 35; L. 1995, ch. 183, § 1; L. 1997, ch. 95, § 1; July 1.



40-2,103 Application of designated statutes.

40-2,103. Application of designated statutes. The requirements of K.S.A. 40-2,100, 40-2,101, 40-2,102, 40-2,104, 40-2,105, 40-2,114, 40-2,160, 40-2,165 through 40-2,170, inclusive, 40-2250, K.S.A. 2015 Supp. 40-2,105a, 40-2,105b, 40-2,184, 40-2,190 and 40-2,194, and amendments thereto, shall apply to all insurance policies, subscriber contracts or certificates of insurance delivered, renewed or issued for delivery within or outside of this state or used within this state by or for an individual who resides or is employed in this state.

History: L. 1974, ch. 190, § 5; L. 1984, ch. 168, § 1; L. 1989, ch. 133, § 1; L. 1990, ch. 162, § 4; L. 1991, ch. 129, § 1; L. 1996, ch. 96, § 2; L. 1999, ch. 128, § 5; L. 1999, ch. 162, § 3; L. 2001, ch. 178, § 4; L. 2010, ch. 120, § 4; L. 2011, ch. 111, § 9; L. 2014, ch. 62, § 7; July 1.



40-2,104 Insurance coverage to include reimbursement for services performed by licensed psychologist.

40-2,104. Insurance coverage to include reimbursement for services performed by licensed psychologist. Notwithstanding any provision of an individual or group policy or contract of health and accident insurance, delivered within the state whenever such policy or contract shall provide for reimbursement for any service within the lawful scope of practice of a duly licensed psychologist within the state of Kansas, the insured, or any other person covered by the policy or contract shall be allowed and entitled to reimbursement for such service irrespective of whether it was provided or performed by a duly licensed physician or a duly licensed psychologist.

History: L. 1974, ch. 189, § 1; L. 1986, ch. 299, § 7; June 1.



40-2,105 Insurance coverage under individual or small employer group policies for services rendered in treatment of mental illness, alcoholism, drug abuse or substance use disorders; limitations; exceptions.

40-2,105. Insurance coverage under individual or small employer group policies for services rendered in treatment of mental illness, alcoholism, drug abuse or substance use disorders; limitations; exceptions. (a) On or after the effective date of this act, every insurer which issues any individual policy of accident and sickness insurance or group policy of accident and sickness insurance to a small employer as defined in K.S.A. 40-2209d, and amendments thereto, which provides medical, surgical or hospital expense coverage for other than specific diseases or accidents only and which provides for reimbursement or indemnity for services rendered to a person covered by such policy in a medical care facility, must provide for reimbursement or indemnity under such individual policy or under such small employer group policy, except as provided in subsection (d), which shall be limited to not less than 45 days per year for in-patient treatment of mental illness in a medical care facility licensed under the provisions of K.S.A. 65-429, and amendments thereto, and not less than 30 days per year when such person is confined for treatment of alcoholism, drug abuse or substance use disorders in a treatment facility for alcoholics licensed under the provisions of K.S.A. 65-4014, and amendments thereto, a treatment facility for drug abusers licensed under the provisions of K.S.A. 65-4605, and amendments thereto, a community mental health center or clinic licensed under the provisions of K.S.A. 75-3307b, and amendments thereto, or a psychiatric hospital licensed under the provisions of K.S.A. 75-3307b, and amendments thereto. Such individual policy or such small employer group policy shall also provide for reimbursement or indemnity, except as provided in subsection (d), of the costs of treatment of such person for mental illness, alcoholism, drug abuse and substance use disorders subject to the same deductibles, copayments, coinsurance, out-of-pocket expenses and treatment limitations as apply to other covered services, limited to not less than $15,000 in such person's lifetime, with no annual limits, in the facilities enumerated when in-patient treatment is not necessary for the treatment or by a physician licensed or psychologist licensed to practice under the laws of the state of Kansas.

(b) For the purposes of this section "mental illness, alcoholism, drug abuse or substance use" means disorders specified in the diagnostic and statistical manual of mental disorders, fourth edition, (DSM-IV, 1994) of the American psychiatric association.

(c) The provisions of this section shall be applicable to health maintenance organizations organized under article 32 of chapter 40 of the Kansas Statutes Annotated.

(d) There shall be no coverage under the provisions of this section for any assessment against any person required by a diversion agreement or by order of a court to attend an alcohol and drug safety action program certified pursuant to K.S.A. 8-1008, and amendments thereto, or for evaluations and diagnostic tests ordered or requested in connection with criminal actions, divorce, child custody or child visitation proceedings.

(e) The provisions of this section shall not apply to any medicare supplement policy of insurance, as defined by the commissioner of insurance by rule and regulation.

(f) Treatment limitations include limits on the frequency of treatment, number of visits, days of coverage or other similar limits on the scope or duration of treatment.

(g) Utilization review for mental illness shall be consistent with provisions in K.S.A. 40-22a01 through 40-22a12, and amendments thereto.

History: L. 1977, ch. 161, § 1; L. 1978, ch. 166, § 1; L. 1986, ch. 299, § 8; L. 1986, ch. 174, § 1; L. 1996, ch. 170, § 1; L. 1997, ch. 190, § 15; L. 1998, ch. 174, § 1; L. 2001, ch. 178, § 5; L. 2004, ch. 128, § 2; L. 2009, ch. 136, § 7; July 1.



40-2,105a Kansas mental health parity act; insurance coverage for services rendered in the treatment of mental illnesses, alcoholism, drug abuse or substance use disorders; limitations.

40-2,105a. Kansas mental health parity act; insurance coverage for services rendered in the treatment of mental illnesses, alcoholism, drug abuse or substance use disorders; limitations. (a) (1) Any group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides medical, surgical or hospital expense coverage shall include, coverage for diagnosis and treatment of mental illnesses and alcoholism, drug abuse or other substance use disorders. Reimbursement or indemnity shall be provided for treatment in a medical care facility licensed under the provisions of K.S.A. 65-429, and amendments thereto, treatment facilities licensed under K.S.A. 65-4605, and amendments thereto, a community mental health center or clinic licensed under the provisions of K.S.A. 75-3307b, and amendments thereto, a psychiatric hospital licensed under the provisions of K.S.A. 75-3307b, and amendments thereto, or by a physician or psychologist licensed to practice under the laws of the state of Kansas. Such coverage shall be subject to the same deductibles, copayments, coinsurance, out-of-pocket expenses, treatment limitations and other limitations as apply to other covered services.

(2) The coverage shall include treatment for in-patient care and out-patient care for mental illness, alcoholism, drug abuse or substance use disorders.

(b) For the purposes of this section, "mental illness, alcoholism, drug abuse or substance use" means any disorder as such terms are defined in the diagnostic and statistical manual of mental disorders, fourth edition, (DSM-IV, 1994) of the American psychiatric association.

(c) The provisions of this section shall be applicable to health maintenance organizations organized under article 32 of chapter 40 of the Kansas Statutes Annotated.

(d) The provisions of this section shall not apply to any small employer group policy, as defined under K.S.A. 40-2209, and amendments thereto, providing medical, surgical or hospital expense coverage or to any medicare supplement policy of insurance, as defined by the commissioner of insurance by rule and regulation.

(e) The provisions of this section shall be applicable to the Kansas state employees health care benefits program and municipal funded pools.

(f) The provisions of this section shall not apply to any policy or certificate which provides coverage for any specified disease, specified accident or accident only coverage, credit, dental, disability income, hospital indemnity, long-term care insurance as defined by K.S.A. 40-2227, and amendments thereto, vision care or any other limited supplemental benefit nor to any medicare supplement policy of insurance as defined by the commissioner of insurance by rule and regulation, any coverage issued as a supplement to liability insurance, workers compensation or similar insurance, automobile medical-payment insurance or any insurance under which benefits are payable with or without regard to fault, whether written on a group, blanket or individual basis.

(g) Treatment limitations include limits on the frequency of treatment, number of visits, days of coverage or other similar limits on the scope or duration of treatment.

(h) There shall be no coverage under the provisions of this section for any assessment against any person required by a diversion agreement or by order of a court to attend an alcohol and drug safety action program certified pursuant to K.S.A. 8-1008, and amendments thereto, or for evaluations and diagnostic tests ordered or requested in connection with criminal actions, divorce, child custody or child visitation proceedings.

(i) Utilization review for mental illness shall be consistent with provisions in K.S.A. 40-22a01 through 40-22a12, and amendments thereto.

History: L. 2001, ch. 178, § 1; L. 2009, ch. 136, § 8; July 1.



40-2,105b Same; insurance coverage for psychotherapeutic drugs used for treatment of mental illness.

40-2,105b. Same; insurance coverage for psychotherapeutic drugs used for treatment of mental illness. On and after January 1, 2002, any group health insurance policy, nonprofit medical and hospital service corporation contract, fraternal benefit society, health maintenance organization, municipal group funded pool and state employee benefit program which provides coverage for prescription drugs, other than prescription drugs administered in a hospital or physician's office shall provide coverage for psychotherapeutic drugs used for the treatment of mental illness under terms and conditions no less favorable than coverage provided for other prescription drugs.

History: L. 2001, ch. 178, § 2; July 1.



40-2,105c Same; exemption.

40-2,105c. Same; exemption. The provisions of K.S.A. 40-2249a, and amendments thereto, shall not apply to this act.

History: L. 2001, ch. 178, § 3; July 1.



40-2,105d Citation of act.

40-2,105d. Citation of act. K.S.A. 2015 Supp. 40-2,105a, 40-2,105b and 40-2,105c, and amendments thereto, shall be known as the Kansas mental health parity act.

History: L. 2001, ch. 178, § 7; July 1.



40-2,106 Definitions.

40-2,106. Definitions. For the purposes of this act: (1) "Independent insurance agent" means any licensed agent representing an insurance company on an independent contractor basis and not as an employee. This term shall include only those agents not obligated by contract to place insurance accounts with any insurance company or group of companies.

(2) "Insurance company" means any property or casualty insurance company admitted to the state of Kansas, except the term shall not include any company which requires membership in the company, as contained in the articles of incorporation or bylaws of such company, as a prerequisite to insuring that member.

(3) "Commissioner" means the commissioner of insurance.

History: L. 1977, ch. 163, § 1; L. 1982, ch. 199, § 1; July 1.



40-2,107 Minimum notice requirements for cancellation of insurance agency contract by insurance company.

40-2,107. Minimum notice requirements for cancellation of insurance agency contract by insurance company. (a) Insurance companies may contract with independent insurance agents as to binding authority, policy services, adjusting services, commissions and other subjects of interest between agent and company. Such contracts which have been effective for more than one year shall not be terminated or amended by the company except by mutual agreement or unless 180 days' prior notice has been tendered to the agent, except that this shall not apply to terminations for fraud, material misrepresentation or failure to pay such agent's account less the agent's commission and any disputed items within 10 days after written demand by the company. During such notice period all contractual conditions existing prior to such notice shall continue.

(b) Any independent insurance agent whose contract with an insurance company has been terminated under the provisions of subsection (a) shall have until the policy renewal date, but not more than one year, to place the business written under such terminated contract with another insurance company.

History: L. 1977, ch. 163, § 2; L. 1982, ch. 199, § 2; L. 1985, ch. 161, § 1; July 1.



40-2,108 Same; rules and regulations by commissioner.

40-2,108. Same; rules and regulations by commissioner. The commissioner shall promulgate such rules and regulations as are necessary to carry out the provisions of this act. Violations of this act shall be violations of the unfair trade practices act, K.S.A. 40-2407 and 40-2411. This act shall not apply if the commissioner determines nonrenewal or policy limitation is necessary to preserve insurance company solvency or protect policyholders interests.

History: L. 1977, ch. 163, § 3; July 1.



40-2,109 Mental or physical handicaps; rate discrimination prohibited; enforcement.

40-2,109. Mental or physical handicaps; rate discrimination prohibited; enforcement. (a) No insurance company shall charge unfair discriminatory premiums, policy fees or rates for, or refuse to provide, any policy or contract of life insurance, life annuity or policy containing disability coverage for a person solely because the applicant therefor has a mental or physical handicap unless the rate differential, or refusal to provide, is based on sound actuarial principles or is related to actual or reasonably anticipated experience. No insurance company shall unfairly discriminate in the payments of dividends, other benefits payable under a policy, or in any of the terms and conditions of such policy or contract solely because the owner of the policy or contract has a mental or physical handicap unless the difference is based on sound actuarial principles or is related to actual or reasonably anticipated experience.

(b) Nothing in this section shall be construed as requiring an insurance company to provide insurance coverage against a mental or physical handicap which the applicant or policyholder has already sustained.

(c) Enforcement of the provisions of this section shall be in accordance with article 24 of chapter 40 of the Kansas Statutes Annotated, and acts amendatory thereof and supplemental thereto.

History: L. 1978, ch. 169, § 1; L. 1980, ch. 133, § 1; July 1.



40-2,110 Reporting fire losses; rules and regulations; report forms.

40-2,110. Reporting fire losses; rules and regulations; report forms. (a) Every property or casualty insurance company transacting business in this state shall file with the state fire marshal, directly or through a reporting service, a monthly report of each fire loss paid which exceeds five hundred dollars ($500) and an annual report setting forth the total number of fire losses and the total amount of losses paid.

(b) The state fire marshal shall adopt rules and regulations prescribing the contents of the reports required to be filed pursuant to the provisions of subsection (a) and prescribing the time for filing such reports. The state fire marshal shall make report forms available upon request.

History: L. 1980, ch. 136, § 1; July 1.



40-2,111 Definitions.

40-2,111. Definitions. As used in K.S.A. 40-2,111 through 40-2,113, and amendments thereto: (a) "Adverse underwriting decision" means: Any of the following actions with respect to insurance transactions involving insurance coverage which is individually underwritten:

(1) A declination of insurance coverage;

(2) a termination of insurance coverage;

(3) an offer to insure at higher than standard rates, with respect to life, health or disability insurance coverage; or

(4) the charging of a higher rate on the basis of information which differs from that which the applicant or policyholder furnished, with respect to property or casualty insurance coverage.

(b) "Declination of insurance coverage" means a denial, in whole or in part, by an insurance company or agent of requested insurance coverage.

(c) "Health care institution" means any medical care facility, adult care home, drug abuse and alcoholic treatment facility, home-health agency certified for federal reimbursement, mental health center or mental health clinic licensed by the secretary for aging and disability services, kidney disease treatment center, county, city-county or multicounty health departments and health-maintenance organization.

(d) "Health care provider" means any person licensed to practice any branch of the healing arts, licensed dentist, licensed professional nurse, licensed practical nurse, licensed advanced practice registered nurse, licensed optometrist, licensed physical therapist, licensed social worker, licensed physician assistant, licensed podiatrist or licensed psychologist.

(e) "Institutional source" means any natural person, corporation, association, partnership or governmental or other legal entity that provides information about an individual to an agent or insurance company, other than:

(1) An agent;

(2) the individual who is the subject of the information; or

(3) a natural person acting in a personal capacity rather than a business or professional capacity.

(f) "Insurance transaction" means any transaction involving insurance, but not including group insurance coverage, primarily for personal, family or household needs rather than business or professional needs.

(g) "Medical-record information" means personal information which:

(1) Relates to an individual's physical or mental condition, medical history or medical treatment; and

(2) is obtained from a health care provider or health care institution, from the individual, or from the individual's spouse, parent or legal guardian.

(h) "Termination of insurance coverage" or "termination of an insurance policy" means either a cancellation, nonrenewal or lapse of an insurance policy, in whole or in part, for any reason other than:

(1) The failure to pay a premium as required by the policy; or

(2) at the request or direction of the insured.

History: L. 1981, ch. 190, § 1; L. 1986, ch. 299, § 9; L. 2000, ch. 162, § 15; L. 2003, ch. 128, § 18; L. 2011, ch. 114, § 52; L. 2014, ch. 115, § 185; July 1.



40-2,112 Adverse underwriting decisions; reasons required to be furnished; refunds of premiums; time for making decision.

40-2,112. Adverse underwriting decisions; reasons required to be furnished; refunds of premiums; time for making decision. (a) In the event of an adverse underwriting decision the insurance company, health maintenance organization or agent responsible for the decision shall either provide the applicant, policyholder or individual proposed for coverage with the specific reason or reasons for the adverse underwriting decision in writing or advise such persons that upon written request they may receive the specific reason or reasons in writing.

(b) Upon receipt of a written request within 60 business days from the date of the mailing of notice or other communication of an adverse underwriting decision to an applicant, policyholder or individual proposed for coverage, the insurance company, health maintenance organization or agent shall furnish to such person within 21 business days of the receipt of such written request:

(1) The specific reason or reasons for the adverse underwriting decision, in writing, if such information was not initially furnished in writing pursuant to subsection (a); or

(2) if specific items of medical-record information are supplied by a health care institution or health care provider it shall be disclosed either directly to the individual about whom the information relates or to a health care provider designated by the individual and licensed to provide health care with respect to the condition to which the information relates, whichever the insurance company, health maintenance organization or agent prefers; and

(3) the names and addresses of the institutional sources that supplied the specific items of information given pursuant to subsection (b)(2) if the identity of any health care provider or health care institution is disclosed either directly to the individual or to the designated health care provider, whichever the insurance company, health maintenance organization or agent prefers.

(c) The obligations imposed by this section upon an insurance company, health maintenance organization or agent may be satisfied by another insurance company, health maintenance organization or agent authorized to act on its behalf.

(d) The company, health maintenance organization or the agent, whichever is in possession of the money, shall refund to the applicant, policy holder or individual proposed for coverage, the difference between the payment and the earned premium, if any, in the event of a declination of insurance coverage, termination of insurance coverage, or any other adverse underwriting decision.

(1) If coverage is in effect, such refund may accompany the notice of the adverse underwriting decision or such refund may separately be returned in not more than 10 days from the date of such notice. The notice shall contain language indicating that any refund due will be returned in not more than 10 days from the date on such notice. The refund requirement shall not apply to life insurance if the company or health maintenance organization includes with the notice of the adverse underwriting decision an offer of coverage to an applicant for life insurance under a different policy or at an increased premium. If such a counter-offer is made by the insurer, the insured or the insured's legal representative shall have 10 business days after receipt thereof in which to notify the company or health maintenance organization of acceptance of the counter-offer, during which time coverage will be deemed to be in effect under the terms of the policy for which application has been made, but such coverage shall not extend beyond 30 calendar days following the date of issuance of the counter-offer by the insurance company or health maintenance organization. The insurance company or health maintenance organization shall promptly refund the premium upon notice of the insured's refusal to accept the counter-offer or upon expiration of such 30 calendar day period, whichever occurs first.

(2) If coverage is not in effect and payment therefor is in the possession of the company, health maintenance organization or the agent, the underwriting decision shall be made within 20 business days from receipt of the application by the agent unless the underwriting decision is dependent upon substantive information available only from an independent source. In such cases, the underwriting decision shall be made within 10 business days from receipt of the external information by the party that makes the decision. The refund may accompany the notice of an adverse underwriting decision, or such refund may separately be returned in not more than 10 days from the date of such notice. The notice shall contain language indicating that any refund due will be returned in not more than 10 days from the date on such notice.

History: L. 1981, ch. 190, § 2; L. 1989, ch. 140, § 1; L. 1990, ch. 163, § 1; L. 1994, ch. 355, § 1; L. 2013, ch. 97, § 5; July 1.



40-2,113 Nonliability for information relating to adverse underwriting decision.

40-2,113. Nonliability for information relating to adverse underwriting decision. There shall be no liability on the part of and no cause of action of any nature shall arise against any insurer, its authorized representative, its agents, its employees, or any firm, person, health care provider, hospital or corporation furnishing to the insurer information as to reasons for any adverse underwriting decision, for any statement made by any of them in any written notice of any adverse underwriting decision, for the providing of information pertaining thereto, or for statements made or evidence submitted at any hearings conducted in connection therewith, if such information was provided in good faith and without malice.

History: L. 1981, ch. 190, § 3; July 1.



40-2,114 Insurance coverage to include reimbursement for services performed by licensed specialist social worker.

40-2,114. Insurance coverage to include reimbursement for services performed by licensed specialist social worker. Notwithstanding any provision of an individual or group policy or contract of health and accident insurance, delivered within the state, whenever such policy or contract shall provide for reimbursement for any service within the lawful scope of practice of a duly licensed specialist social worker authorized to engage in private, independent practice under subsection (a) of K.S.A. 75-5353, and amendments thereto, within the state of Kansas, the insured, or any other person covered by the policy or contract shall be allowed and entitled to reimbursement for such service, unless subject coverage in those insurance plans in existence on or before March 15, 1989, is refused in writing by the policyholder prior to March 15, 1989, irrespective of whether it was provided or performed by a duly licensed physician or a duly licensed specialist social worker authorized to engage in private, independent practice under subsection (a) of K.S.A. 75-5353, and amendments thereto.

History: L. 1982, ch. 204, § 1; L. 1989, ch. 133, § 2; July 1.



40-2,115 Liability insurance coverage for punitive damages assessed against certain persons.

40-2,115. Liability insurance coverage for punitive damages assessed against certain persons. (a) It is not against the public policy of this state for a person or entity to obtain insurance covering liability for punitive or exemplary damages assessed against such insured as the result of acts or omissions, intentional or otherwise, of such insured's employees, agents or servants, or of any other person or entity for whose acts such insured shall be vicariously liable, without the actual prior knowledge of such insured.

(b) The type of coverage specified in subsection (a) may be provided by insurance companies doing business in this state.

History: L. 1984, ch. 160, § 1; April 26.



40-2,116 Definitions.

40-2,116. Definitions. As used in this act:

(a) "Contracting facility" means a health facility which has entered into a contract with a service corporation to provide services to subscribers of the service corporation.

(b) "Contracting professional provider" means a professional provider who has entered into a contract with a service corporation to provide services to subscribers of the service corporation.

(c) "Health facility" means a medical care facility as defined in K.S.A. 65-425, and amendments thereto; psychiatric hospital licensed under K.S.A. 75-3307b, and amendments thereto; adult care home, which term shall be limited to nursing facility, assisted living facility and residential health care facility as such terms are defined in K.S.A. 39-923, and amendments thereto; and kidney disease treatment center, including centers not located in a medical care facility.

(d) "Professional provider" means a provider, other than a contracting facility, of services for which benefits are provided under contracts issued by a service corporation.

(e) "Service corporation" means a nonprofit medical and hospital service corporation organized under the provisions of K.S.A. 40-19c01 et seq., and amendments thereto.

History: L. 1984, ch. 173, § 1; L. 1985, ch. 208, § 2; L. 1992, ch. 322, § 10; L. 1995, ch. 143, § 4; L. 1997, ch. 8, § 5; July 1.



40-2,117 Provision of health services by professional provider; allowable charges.

40-2,117. Provision of health services by professional provider; allowable charges. Whenever a professional provider provides services or otherwise renders care to a subscriber of a service corporation under arrangements which such professional provider has established with a contracting facility, and the subscriber does not have a choice of obtaining those services from a contracting professional provider, the professional provider rendering those services shall accept the service corporation's allowable charge level as full payment and may bill the subscriber only for deductibles, coinsurance, shared payments and noncovered services as stipulated in the contract between the subscriber and the service corporation.

History: L. 1984, ch. 173, § 2; Jan. 1, 1985.



40-2,118 Fraudulent insurance act defined; penalty; notification of commissioner, when; antifraud plan.

40-2,118. Fraudulent insurance act defined; penalty; notification of commissioner, when; antifraud plan. (a) For purposes of this act a "fraudulent insurance act" means an act committed by any person who, knowingly and with intent to defraud, presents, causes to be presented or prepares with knowledge or belief that it will be presented to or by an insurer, purported insurer, broker or any agent thereof, any written, electronic, electronic impulse, facsimile, magnetic, oral, or telephonic communication or statement as part of, or in support of, an application for the issuance of, or the rating of an insurance policy for personal or commercial insurance, or a claim for payment or other benefit pursuant to an insurance policy for commercial or personal insurance which such person knows to contain materially false information concerning any fact material thereto; or conceals, for the purpose of misleading, information concerning any fact material thereto.

(b) An insurer that has knowledge or a good faith belief that a fraudulent insurance act is being or has been committed shall provide to the commissioner, on a form prescribed by the commissioner, any and all information and such additional information relating to such fraudulent insurance act as the commissioner may require.

(c) Any other person that has knowledge or a good faith belief that a fraudulent insurance act is being or has been committed may provide to the commissioner, on a form prescribed by the commissioner, any and all information and such additional information relating to such fraudulent insurance act as the commissioner may request.

(d) (1) Each insurer shall have antifraud initiatives reasonably calculated to detect fraudulent insurance acts. Antifraud initiatives may include fraud investigators, who may be insurer employees or independent contractors and an antifraud plan submitted to the commissioner no later than July 1, 2007. Each insurer that submits an antifraud plan shall notify the commissioner of any material change in the information contained in the antifraud plan within 30 days after such change occurs. Such insurer shall submit to the commissioner in writing the amended antifraud plan.

The requirement for submitting any antifraud plan, or any amendment thereof, to the commissioner shall expire on the date specified in subsection (d)(2) unless the legislature reviews and reenacts the provisions of subsection (d)(2) pursuant to K.S.A. 45-229, and amendments thereto.

(2) Any antifraud plan, or any amendment thereof, submitted to the commissioner for informational purposes only shall be confidential and not be a public record and shall not be subject to discovery or subpoena in a civil action unless following an in camera review, the court determines that the antifraud plan is relevant and otherwise admissible under the rules of evidence set forth in article 4 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto. The provisions of this paragraph shall expire on July 1, 2016, unless the legislature reviews and reenacts this provision pursuant to K.S.A. 45-229, and amendments thereto, prior to July 1, 2016.

(e) Except as otherwise specifically provided in K.S.A. 2015 Supp. 21-5812(a), and amendments thereto, and K.S.A. 44-5,125, and amendments thereto, a fraudulent insurance act shall constitute a severity level 6, nonperson felony if the amount involved is $25,000 or more; a severity level 7, nonperson felony if the amount is at least $5,000 but less than $25,000; a severity level 8, nonperson felony if the amount is at least $1,000 but less than $5,000; and a class C nonperson misdemeanor if the amount is less than $1,000. Any combination of fraudulent acts as defined in subsection (a) which occur in a period of six consecutive months which involves $25,000 or more shall have a presumptive sentence of imprisonment regardless of its location on the sentencing grid block.

(f) In addition to any other penalty, a person who violates this statute shall be ordered to make restitution to the insurer or any other person or entity for any financial loss sustained as a result of such violation. An insurer shall not be required to provide coverage or pay any claim involving a fraudulent insurance act.

(g) This act shall apply to all insurance applications, ratings, claims and other benefits made pursuant to any insurance policy.

History: L. 1985, ch. 155, § 1; L. 1994, ch. 43, § 1; L. 2006, ch. 128, § 1; L. 2006, ch. 194, § 29; L. 2007, ch. 150, § 4; L. 2011, ch. 11, § 6; L. 2011, ch. 91, § 22; L. 2015, ch. 45, § 4; July 1.



40-2,118a Fraudulent insurance act defined; penalty; notification of commissioner, when; antifraud plan.

40-2,118a. Fraudulent insurance act defined; penalty; notification of commissioner, when; antifraud plan. From and after July 1, 2011, (a) For purposes of this act a "fraudulent insurance act" means an act committed by any person who, knowingly and with intent to defraud, presents, causes to be presented or prepares with knowledge or belief that it will be presented to or by an insurer, purported insurer, broker or any agent thereof, any written statement as part of, or in support of, an application for the issuance of, or the rating of an insurance policy for personal or commercial insurance, or a claim for payment or other benefit pursuant to an insurance policy for commercial or personal insurance which such person knows to contain materially false information concerning any fact material thereto; or conceals, for the purpose of misleading, information concerning any fact material thereto.

(b) An insurer that has knowledge or a good faith belief that a fraudulent insurance act is being or has been committed shall provide to the commissioner, on a form prescribed by the commissioner, any and all information and such additional information relating to such fraudulent insurance act as the commissioner may require.

(c) Any other person that has knowledge or a good faith belief that a fraudulent insurance act is being or has been committed may provide to the commissioner, on a form prescribed by the commissioner, any and all information and such additional information relating to such fraudulent insurance act as the commissioner may request.

(d) (1) Each insurer shall have antifraud initiatives reasonably calculated to detect fraudulent insurance acts. Antifraud initiatives may include: Fraud investigators, who may be insurer employees or independent contractors; or an antifraud plan submitted to the commissioner no later than July 1, 2007. Each insurer that submits an antifraud plan shall notify the commissioner of any material change in the information contained in the antifraud plan within 30 days after such change occurs. Such insurer shall submit to the commissioner in writing the amended antifraud plan.

The requirement for submitting any antifraud plan, or any amendment thereof, to the commissioner shall expire on the date specified in paragraph (2) of this subsection unless the legislature reviews and reenacts the provisions of paragraph (2) pursuant to K.S.A. 45-229, and amendments thereto.

(2) Any antifraud plan, or any amendment thereof, submitted to the commissioner for informational purposes only shall be confidential and not be a public record and shall not be subject to discovery or subpoena in a civil action unless following an in camera review, the court determines that the antifraud plan is relevant and otherwise admissible under the rules of evidence set forth in article 4 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto. The provisions of this paragraph shall expire on July 1, 2016, unless the legislature reviews and reenacts this provision pursuant to K.S.A. 45-229, and amendments thereto, prior to July 1, 2016.

(e) Except as otherwise specifically provided in K.S.A. 21-3718, and amendments thereto, and K.S.A. 44-5,125, and amendments thereto, a fraudulent insurance act shall constitute a severity level 6, nonperson felony if the amount involved is $25,000 or more; a severity level 7, nonperson felony if the amount is at least $5,000 but less than $25,000; a severity level 8, nonperson felony if the amount is at least $1,000 but less than $5,000; and a class C nonperson misdemeanor if the amount is less than $1,000. Any combination of fraudulent acts as defined in subsection (a) which occur in a period of six consecutive months which involves $25,000 or more shall have a presumptive sentence of imprisonment regardless of its location on the sentencing grid block.

(f) In addition to any other penalty, a person who violates this statute shall be ordered to make restitution to the insurer or any other person or entity for any financial loss sustained as a result of such violation. An insurer shall not be required to provide coverage or pay any claim involving a fraudulent insurance act.

(g) This act shall apply to all insurance applications, ratings, claims and other benefits made pursuant to any insurance policy.

History: L. 2011, ch. 61, § 3; May 19.

Section is similar to existing statute, see also 40-2,118.



40-2,119 Same; immunity from civil liability for certain persons.

40-2,119. Same; immunity from civil liability for certain persons. In the absence of fraud, bad faith or malice, no person or insurer shall be subject to civil liability for libel, slander or any other relevant cause of action:

(a) For filing reports or furnishing other information required by chapter 40 of the Kansas Statutes Annotated, and amendments thereto, or required by the commissioner under the authority granted in chapter 40 of the Kansas Statutes Annotated, and amendments thereto;

(b) for any information relating to suspected fraudulent insurance acts furnished to or received from law enforcement officials, their agents and employees;

(c) for any information relating to suspected fraudulent insurance acts furnished to or received from other persons subject to the provisions of chapter 40 of the Kansas Statutes Annotated, and amendments thereto;

(d) for any such information furnished in reports to the insurance department, regulatory agencies of any other state, the national association of insurance commissioners or any organization established to detect and prevent fraudulent insurance acts, their agents, employees or designees; or

(e) for the publication of any report or bulletin related to the official activities of the insurance department by the commissioner or any employee of the insurance department. Nothing herein is intended to abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person.

History: L. 1985, ch. 155, § 2; L. 2006, ch. 128, § 2; July 1.



40-2,120 Business or professional property or casualty insurance; cancellation, when.

40-2,120. Business or professional property or casualty insurance; cancellation, when. No policy of property or casualty insurance, other than accident and sickness, used primarily for business or professional needs that has been in effect for 90 days or more may be canceled except for one of the following reasons:

(a) Nonpayment of premium;

(b) the policy was issued because of a material misrepresentation;

(c) any insured violated any of the material terms and conditions of the policy;

(d) unfavorable underwriting factors, specific to the insured, exist that were not present at the inception of the policy;

(e) a determination by the commissioner that continuation of coverage could place the insurer in a hazardous financial condition or in violation of the laws of this state; or

(f) a determination by the commissioner that the insurer no longer has adequate reinsurance to meet the insurer's needs.

History: L. 1986, ch. 168, § 1; July 1.



40-2,121 Same; nonrenewal; notice required.

40-2,121. Same; nonrenewal; notice required. Any insurance company that denies renewal or substitution of similar coverage for the same exposures under any property or casualty insurance policy which is used primarily for business or professional needs shall give at least 60 days' written notice to the named insured at such person's last known address of the insurance company's intention not to renew such policy. The company may satisfy this obligation by causing such notice to be given by a licensed agent.

History: L. 1986, ch. 168, § 2; July 1.



40-2,122 Cancellation or nonrenewal of policy; written explanation required.

40-2,122. Cancellation or nonrenewal of policy; written explanation required. Any insurance company doing business in this state shall provide to an insured a written explanation specifically detailing the reasons why such company canceled or denied renewal of an existing policy of insurance. There shall be no liability on the part of and no cause of action of any nature shall arise against any insurer, its authorized representative, its agents, its employees, or any firm, person or corporation furnishing to the insurer information as to reasons for cancellation or denial of renewal of an existing policy of insurance, for any statement made by any of them in any written notice of cancellation or denial of renewal of an existing policy of insurance, for the providing of information pertaining thereto, or for statements made or evidence submitted at any hearings conducted in connection therewith, if such information was provided in good faith and without malice.

History: L. 1986, ch. 168, § 3; July 1.



40-2,123 Insurers authorized to discontinue certain business in state, when; enforcement.

40-2,123. Insurers authorized to discontinue certain business in state, when; enforcement. (a) From and after January 1, 1989, an insurer may cease to transact insurance in this state, or discontinue the writing or renewal of one or more kinds of property or casualty insurance specified in K.S.A. 40-901 and 40-1102, and amendments thereto, or classes of property or casualty insurance risks which were actively solicited or written:

(1) After 60 days' notice to the commissioner;

(2) upon loss of adequate reinsurance;

(3) when deemed to be in hazardous financial condition; or

(4) when deemed to be insolvent or potentially insolvent.

(b) The commissioner is authorized to extend the notice period required by paragraph (1) of subsection (a) by adoption of a rule and regulation establishing such longer period of time, not exceeding 60 additional days, as may be necessary to maintain adequate insurance markets following severe or repetitive wind, hailstorms or other unusual events that affect the insurance environment.

(c) Enforcement of the provisions of this section shall be in accordance with article 24 of chapter 40 of the Kansas Statutes Annotated, and acts amendatory thereof and supplemental thereto.

History: L. 1988, ch. 155, § 6; L. 1994, ch. 72, § 1; July 1.



40-2,124 Certain property and casualty rate filings not affected by certain rate regulation statutes.

40-2,124. Certain property and casualty rate filings not affected by certain rate regulation statutes. Nothing in K.S.A. 40-927, 40-928, 40-929, 40-1112 and 40-1113, and amendments thereto, shall alter the basis for approval or disapproval of consent to rate or unique and unusual rate filings for individual risks nor shall any provision of such statutes require that all present approved rates be refiled.

History: L. 1988, ch. 155, § 7; May 26.



40-2,125 Violation of insurance laws; failure to file reports; penalties; emergency temporary cease and desist orders; definitions.

40-2,125. Violation of insurance laws; failure to file reports; penalties; emergency temporary cease and desist orders; definitions. (a) If the commissioner determines after notice and opportunity for a hearing that any person has engaged or is engaging in any act or practice constituting a violation of any provision of Kansas insurance statutes or any rule and regulation or order thereunder, the commissioner may in the exercise of discretion, order any one or more of the following:

(1) Payment of a monetary penalty of not more than $1,000 for each and every act or violation, unless the person knew or reasonably should have known such person was in violation of the Kansas insurance statutes or any rule and regulation or order thereunder, in which case the penalty shall be not more than $2,000 for each and every act or violation;

(2) suspension or revocation of the person's license or certificate if such person knew or reasonably should have known that such person was in violation of the Kansas insurance statutes or any rule and regulation or order thereunder; or

(3) that such person cease and desist from the unlawful act or practice and take such affirmative action as in the judgment of the commissioner will carry out the purposes of the violated or potentially violated provision.

(b) If any person fails to file any report or other information with the commissioner as required by statute or fails to respond to any proper inquiry of the commissioner, the commissioner, after notice and opportunity for hearing, may impose a civil penalty of up to $1,000, for each violation or act, along with an additional penalty of up to $500 for each week thereafter that such report or other information is not provided to the commissioner.

(c) If the commissioner makes written findings of fact that there is a situation involving an immediate danger to the public health, safety or welfare or the public interest will be irreparably harmed by delay in issuing an order under subsection (a)(3), the commissioner may issue an emergency temporary cease and desist order. Such order, even when not an order within the meaning of K.S.A. 77-502, and amendments thereto, shall be subject to the same procedures as an emergency order issued under K.S.A. 77-536, and amendments thereto. Upon the entry of such an order, the commissioner shall promptly notify the person subject to the order that: (1) It has been entered; (2) the reasons therefor; and (3) that upon written request within 15 days after service of the order the matter will be set for a hearing which shall be conducted in accordance with the provisions of the Kansas administrative procedure act. If no hearing is requested and none is ordered by the commissioner, the order will remain in effect until it is modified or vacated by the commissioner. If a hearing is requested or ordered, the commissioner, after notice of and opportunity for hearing to the person subject to the order, shall by written findings of fact and conclusions of law vacate, modify or make permanent the order.

(d) For purposes of this section:

(1) "Person" means any individual, corporation, association, partnership, reciprocal exchange, inter-insurer, Lloyd's insurer, fraternal benefit society and any other legal entity engaged in the business of insurance, rating organization, third party administrator, nonprofit dental service corporation, nonprofit medical and hospital service corporation, automobile club, premium financing company, health maintenance organization, insurance holding company, mortgage guaranty insurance company, risk retention or purchasing group, prepaid legal and dental service plan, captive insurance company, automobile self-insurer or reinsurance intermediary. The term "person" shall not include insurance agents and brokers as such terms are defined in K.S.A. 2015 Supp. 40-4902, and amendments thereto.

(2) "Commissioner" means the commissioner of insurance of this state.

History: L. 1989, ch. 132, § 1; L. 1997, ch. 24, § 1; L. 2008, ch. 134, § 5; July 1.



40-2,126 Interest due on insurance settlements, when.

40-2,126. Interest due on insurance settlements, when. Except as otherwise provided by K.S.A. 40-447, 40-3110 and 44-512a, and amendments thereto, each insurance company, fraternal benefit society and any reciprocal or interinsurance exchange licensed to transact the business of insurance in this state which fails or refuses to pay any amount due under any contract of insurance within the time prescribed herein shall pay interest on the amount due. If payment is to be made to the claimant and the same is not paid within 30 calendar days after the amount of the payment is agreed to between the claimant and the insurer, interest at the rate of 18% per annum shall be payable from the date of such agreement. If payment is to be made to any other person for providing repair or other services to the claimant and the same is not paid within 30 calendar days following the date of completion of such services and receipt of the billing statement, interest at the rate of 18% per annum shall be payable on the amount agreed to between the claimant and the insurer from the date of receipt of the billing statement.

History: L. 1989, ch. 130, § 1; July 1.



40-2,127 Same; application to multiple payments.

40-2,127. Same; application to multiple payments. For purposes of this act, if a claimant agrees to accept other than a lump sum payment, the interest payable as provided by K.S.A. 40-2,126 shall apply separately with respect to each payment.

History: L. 1989, ch. 130, § 2; July 1.



40-2,128 Same; rules and regulations.

40-2,128. Same; rules and regulations. The commissioner of insurance is hereby authorized to adopt such rules and regulations as may be necessary to carry out the provisions of this act.

History: L. 1989, ch. 130, § 3; July 1.



40-2,129 Managing general agents; title of act.

40-2,129. Managing general agents; title of act. This act may be cited as the managing general agents act.

History: L. 1990, ch. 158, § 1; Jan. 1, 1991.



40-2,130 Managing general agents; definitions.

40-2,130. Managing general agents; definitions. As used in this act:

(a) "Actuary" means a person who is a member in good standing of the American academy of actuaries.

(b) "Commissioner" means the commissioner of insurance of this state.

(c) "Insurer" means any person, firm, association or corporation duly licensed in this state as an insurance company.

(d) "Managing general agent" or "MGA" means any person, firm, association or corporation who manages all or part of the insurance business of an insurer, including the management of a separate division, department or underwriting office, and acts as an agent for such insurer whether known as a managing general agent, manager or other similar term, who, with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross written premium equal to or more than 5% of the policyholder surplus as reported in the last annual statement of the insurer in any one quarter or year together with one or more of the following:

(1) Adjusts or pays claims in excess of an amount determined by the commissioner; or

(2) negotiates reinsurance on behalf of the insurer.

(e) Notwithstanding the above, the following persons shall not be considered as MGAs for the purposes of this act:

(1) An employee of the insurer;

(2) a United States manager of the United States branch of an alien insurer;

(3) an underwriting manager which, pursuant to contract, manages all the insurance operations of the insurer, is under common control with the insurer, subject to the holding company regulatory act, and whose compensation is not based on the volume of premiums written;

(4) an attorney-in-fact of a reciprocal exchange or inter-insurance exchange as described in K.S.A. 40-1602, and amendments thereto; and

(5) an administrator registered in accordance with K.S.A. 40-3810, and amendments thereto.

(f) "Underwrite" means the authority to accept or reject risk on behalf of the insurer.

History: L. 1990, ch. 158, § 2; L. 1994, ch. 47, § 1; July 1.



40-2,131 Same; licensure requirements; bond.

40-2,131. Same; licensure requirements; bond. (a) No person, firm, association or corporation shall act in the capacity of an MGA with respect to risks located in this state for an insurer licensed in this state unless such person is a licensed producer in this state.

(b) No person, firm, association or corporation shall act in the capacity of an MGA representing an insurer domiciled in this state with respect to risks located outside this state unless such person is licensed as a producer in this state pursuant to the provisions of the uniform insurance agents licensing act, K.S.A. 2015 Supp. 40-4901 et seq., and amendments thereto.

(c) The commissioner may require a bond in an amount acceptable to the commissioner for the protection of the insurer.

(d) For the purposes of this section, the term "producer" shall have the meaning ascribed to it in K.S.A. 2015 Supp. 40-4902, and amendments thereto.

History: L. 1990, ch. 158, § 3; L. 2004, ch. 159, § 3; L. 2005, ch. 163, § 1; July 1.



40-2,132 Same; written contract to be in force prior to placement of business with insurer, minimum provisions governing relationship.

40-2,132. Same; written contract to be in force prior to placement of business with insurer, minimum provisions governing relationship. No person, firm, association or corporation acting in the capacity of an MGA shall place business with an insurer unless there is in force a written contract between the parties which sets forth the responsibilities of each party, specifies the division of responsibilities where both parties have responsibility for a particular function, and contains the following minimum provisions:

(a) The insurer may terminate the contract for cause upon written notice to the MGA. The insurer may suspend the underwriting authority of the MGA during the pendency of any dispute regarding the cause for termination.

(b) The MGA will render accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis.

(c) All funds collected for the account of an insurer will be held by the MGA in a fiduciary capacity in a bank which is a member of the federal reserve system. This account shall be used for all payments on behalf of the insurer. The MGA may retain no more than three months estimated claim payments and allocated loss adjustment expenses.

(d) Separate records of business written by the MGA will be maintained. The insurer shall have access and right to copy all accounts and records related to its business in a form usable by the insurer, and the commissioner shall have access to all books, bank accounts and records of the MGA in a form usable to the commissioner. Such records shall be retained until the insurer and business to which they pertain has been the subject of an examination pursuant to the provisions of K.S.A. 40-222 and amendments thereto.

(e) The contract may not be assigned in whole or part by the MGA.

(f) Appropriate underwriting guidelines including:

(1) The maximum annual premium volume;

(2) the basis of the rates to be charged;

(3) the types of risks which may be written;

(4) maximum limits of liability;

(5) applicable exclusions;

(6) territorial limitations;

(7) policy cancellation provisions; and

(8) the maximum policy period.

The insurer shall have the right to cancel or non-renew any policy of insurance subject to the applicable laws and regulations relating to the cancellation and non-renewal of insurance policies.

(g) If the contract permits the MGA to settle claims on behalf of the insurer:

(1) All claims must be reported to the company in a timely manner.

(2) A copy of the claim file will be sent to the insurer at its request or as soon as it becomes known that the claim:

(A) Has the potential to exceed an amount determined by the commissioner or exceeds the limit set by the company, whichever is less;

(B) involves a coverage dispute;

(C) may exceed the MGA's claims settlement authority;

(D) is open for more than six months; or

(E) is closed by payment of an amount set by the commissioner or an amount set by the company, whichever is less.

(3) All claim files will be the joint property of the insurer and MGA. However, upon an order of liquidation of the insurer such files shall become the sole property of the insurer or its estate, but the MGA shall have reasonable access to and the right to copy the files on a timely basis.

(4) Any settlement authority granted to the MGA may be terminated for cause upon the insurer's written notice to the MGA or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination.

(h) Where electronic claims files are in existence, the contract shall address the timely transmission of the data.

(i) If the contract provides for a sharing of interim profits by the MGA and the MGA has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments or by any other manner, interim profits will not be paid to the MGA until one year after they are earned for property insurance business and five years after they are earned on casualty business and not until the profits have been verified pursuant to K.S.A. 40-2,133.

(j) The MGA shall not:

(1) Bind reinsurance or retrocessions on behalf of the insurer, except that the MGA may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules;

(2) commit the insurer to participate in insurance or reinsurance syndicates;

(3) appoint any agent or broker without assuring that the agent or broker is lawfully licensed to transact the type of insurance for which such agent or broker is appointed;

(4) without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which shall not exceed 1% of the insurer's policyholder's surplus as of December 31 of the last completed calendar year;

(5) collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer without prior approval of the insurer. If prior approval is given, a report shall be promptly forwarded to the insurer;

(6) permit its subagent or broker to serve on its board of directors;

(7) jointly employ an individual who is employed with the insurer; or

(8) appoint a sub-MGA.

History: L. 1990, ch. 158, § 4; Jan. 1, 1991.



40-2,133 Same; utilization by insurer; acts required to be performed by and prohibitions on insurer.

40-2,133. Same; utilization by insurer; acts required to be performed by and prohibitions on insurer. (a) No insurer may utilize or continue to utilize the services of an MGA on and after the effective date of this act unless such utilization is in compliance with this act.

(b) The insurer shall have on file an independent financial examination in a form acceptable to the commissioner of each MGA with which it has done business.

(c) If an MGA establishes loss reserves, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the MGA. Such requirement shall be in addition to any other required loss reserve certification.

(d) The insurer shall periodically, but not less frequently than semi-annually, conduct an on-site review of the underwriting and claims processing operations of the MGA.

(e) Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer who shall not be affiliated with the MGA.

(f) Within 30 days of entering into or termination of a contract with an MGA, the insurer shall provide written notification of such appointment or termination to the commissioner. Notices of appointment of an MGA shall include (1) a statement of duties which the applicant is expected to perform on behalf of the insurer, (2) the lines of insurance for which the applicant is to be authorized to act, (3) a notification fee in the amount of $100, (4) and any other information the commissioner may request.

(g) An insurer shall each quarter review its books and records to determine if any agent or broker has become, by operation of subsection (d) of K.S.A. 40-2,130, and amendments thereto, an MGA as defined in that subsection. If the insurer determines that an agent or broker has become an MGA pursuant to the above, the insurer shall promptly notify the agent or broker and the commissioner of such determination, and the insurer and agent or broker shall fully comply with the provisions of this act within 30 days.

(h) An insurer shall not appoint to its board of directors an officer, director, employee or controlling shareholder of its MGAs. This subsection shall not apply to relationships governed by the applicable provisions of article 33 of chapter 40 of the Kansas Statutes Annotated.

History: L. 1990, ch. 158, § 5; L. 1992, ch. 154, § 4; July 1.



40-2,134 Same; acts deemed to be acts of insurer; examination.

40-2,134. Same; acts deemed to be acts of insurer; examination. The acts of the MGA are considered to be the acts of the insurer on whose behalf it is acting. An MGA may be examined pursuant to K.S.A. 40-222 and 40-223, and amendments thereto, as if it were the insurer.

History: L. 1990, ch. 158, § 6; Jan. 1, 1991.



40-2,135 Same; sanctions for violations; rights of policyholders, claimants and auditors not restricted.

40-2,135. Same; sanctions for violations; rights of policyholders, claimants and auditors not restricted. (a) If the commissioner finds after a hearing conducted in accordance with the Kansas administrative procedure act that any person has violated any provision of this act, the commissioner may order each of the following, any combination thereof or all of the following:

(1) For each separate violation, a penalty in an amount of $5,000;

(2) revocation or suspension of the agent's or broker's license;

(3) the MGA to reimburse the insurer, the rehabilitator or liquidator of the insurer for any losses incurred by the insurer caused by a violation of this act committed by the MGA.

(b) Nothing contained in this act is intended to or shall in any manner limit or restrict the rights of policyholders, claimants and auditors.

History: L. 1990, ch. 158, § 7; L. 1994, ch. 47, § 2; July 1.



40-2,136 Same; rules and regulations.

40-2,136. Same; rules and regulations. The commissioner may adopt rules and regulations deemed to be necessary for the implementation and administration of this act.

History: L. 1990, ch. 158, § 8; Jan. 1, 1991.



40-2,137 Assessment of costs of certain administrative hearings, guidelines, procedure.

40-2,137. Assessment of costs of certain administrative hearings, guidelines, procedure. (a) The costs incurred by the department of insurance in conducting any administrative hearing authorized by article 33 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, shall be assessed against insurers or rating organizations that are parties to the hearing in such proportion as the commissioner of insurance may determine upon consideration of all relevant circumstances including: (1) The nature of the hearing; (2) whether the hearing was instigated by, or for the benefit of a particular party or parties; (3) whether there is a successful party on the merits of the proceeding; (4) the relative levels of participation by the parties; and (5) with the exception of hearings held under article 33 of chapter 40 of the Kansas Statutes Annotated, only when the disapproval of rates in question is upheld, a rating organization's license is suspended or revoked or a penalty is imposed as a result of the hearing.

(b) For purposes of this section costs incurred shall mean the presiding officer fees, cost of making a record and publishing notices, and travel expenses of department of insurance officers and employees, but costs incurred shall not include presiding officer fees or cost of making a record unless the department has retained the services of the office of administrative hearings or outside experts to perform such functions.

(c) Any costs assessed hereunder shall be made by the commissioner as part of the final order or decision arising out of the proceeding. Such order or decision shall include findings and conclusions in support of the assessment of costs. This section shall not be construed as permitting the payment of travel expenses unless calculated in accordance with the applicable laws and rules and regulations of the state of Kansas. The commissioner as part of such order or decision may require all assessments for presiding officer fees and cost of making a record, if any, to be paid directly to the office of administrative hearings by the party or parties assessed for such costs.

History: L. 1990, ch. 173, § 3; L. 1990, ch. 159, § 1; L. 2004, ch. 145, § 13; July 1, 2005.



40-2,138 Investments by insurance companies governed by state law notwithstanding federal preemption.

40-2,138. Investments by insurance companies governed by state law notwithstanding federal preemption. Notwithstanding the provisions of section 106 of the secondary mortgage market enhancement act of 1984, P.L. 98-440 (15 U.S.C. § 77r-1), the provisions of articles 2a and 2b of chapter 40 of the Kansas Statutes Annotated relating to the qualifications, limitations and kinds of investments that insurance companies domiciled in Kansas may purchase and hold shall apply.

History: L. 1991, ch. 122, § 1; L. 1992, ch. 118, § 3; July 1.



40-2,153 Insurance coverage to allow choice of pharmacy providers.

40-2,153. Insurance coverage to allow choice of pharmacy providers. (a) Every policy, contract, plan or agreement delivered to any group in this state which provides benefits or services, or both, for hospital and medical services that is offered by an accident and health insurance company or by a health maintenance organization as defined in K.S.A. 40-3202, and amendments thereto, except when the health maintenance organization owns and operates its own pharmacies and such health maintenance organization is in operation on the effective date of this act, by a preferred provider organization or by an individual practice association or by a similar mechanism shall provide for written notice to the commissioner of insurance of the creation of a pharmacy network not less than 90 days prior to the effective date of any contract for pharmacy services. All notices shall identify a contact person or office of such plan, the address of such person or office and the geographic area to be served by such contract. The commissioner of insurance shall cause to be published in the Kansas register on a weekly basis a copy of all notices received by the commissioner in the preceding week.

(b) If such policy, contract, plan or agreement provides or contracts for the services of a pharmacy network, such policy, contract, plan or agreement shall permit participation of at least one pharmacy for each Kansas county in which that plan has participating employers or physicians. In no event shall a plan have less than one pharmacy within 30 miles of a plan physician or employer in a Kansas county designated pursuant to K.S.A. 76-375, and amendments thereto, as an underserved area and within 10 miles in any other county. The provisions of this subsection shall apply only if the plan has a written offer to participate in the pharmacy network from a registered pharmacy located in such Kansas county under the same terms and conditions of the policy, contract, plan or agreement as those offered to any other provider of pharmacy services.

(c) No such policy, contract, plan or agreement, except as permitted in this subsection, shall permit or mandate any difference in coverage for or impose any different conditions, including copayment fees, whether the prescription benefits are provided through direct contact with a pharmacy or by use of an out-of-state mail order pharmacy so long as the provider selected is a participant in the plan involved. The limitations of this subsection shall not apply to any pharmacy services owned and operated by an accident and health insurance company, its commonly owned affiliate or subsidiary, health maintenance organization, individual practice association or other similar mechanism.

(d) Any provision in an accident and health insurance policy, contract, plan or agreement offered in this state which violates the provisions of this section is void.

(e) Nothing in this section shall apply to any policy, plan, contract or agreement operating pursuant to the federal employee retirement income security act of 1974 (ERISA).

(f) The department of insurance shall enforce the provisions of this section with regard to any policy, contract, plan or agreement issued under authority of chapter 40 of the Kansas Statutes Annotated.

History: L. 1994, ch. 253, § 1; L. 1997, ch. 8, § 7; July 1.



40-2,154 Medicaid eligibility and coverage; prohibitions.

40-2,154. Medicaid eligibility and coverage; prohibitions. No insurance company, health maintenance organization, nonprofit medical and hospital, dental, optometric, or pharmacy corporations, or self-funded health benefit plan whether an employee welfare benefit plan pursuant to section 607(1) of the employee retirement income security act of 1974 (ERISA) as amended or not, shall:

(a) (1) Refuse to insure, refuse to continue to insure;

(2) limit the amount, extent or kind of coverage available; or

(3) charge a different rate for the same coverage;

to any individual solely because of medicaid eligibility of the individual covered or applying for coverage or any relative of such individual.

(b) Impose requirements on any agency or official assigned the rights of any individual eligible for or covered by medicaid that are different from requirements applicable to an agent or assignee of any other individual.

(c) Exclude, limit or otherwise restrict coverage because medicaid benefits as permitted by title XIX of the social security act of 1965 are or may be available for the same accident or illness.

History: L. 1994, ch. 18, § 1; March 17.



40-2,155 Motor vehicle glass replacement; prohibitions; rights of the insured.

40-2,155. Motor vehicle glass replacement; prohibitions; rights of the insured. (a) Any insurance company, including such company's agents and adjusters, that issues or renews a policy of insurance in this state covering, in whole or in part, a motor vehicle may not:

(1) Require that a person insured under such policy use a particular company or location for providing motor vehicle glass replacement, glass repair services or glass products insured in whole or in part by such policy; or

(2) engage in any act or practice of intimidation, coercion or threat for or against an insured person or infer or mislead such insured person to use a particular company or location to provide motor vehicle glass replacement, glass repair services or glass products insured in whole or in part under the terms of an insurance policy.

(b) (1) An insurance company may provide an insured with a list that includes the names of particular companies or locations providing motor vehicle glass replacement, glass repair services or glass products if some of the listed companies or locations are reasonably close and convenient to the insured. The insurance company may restrict the list to those companies or locations that meet reasonable standards of quality, service and safety.

(2) The insured may use a nonlisted company or location at the insured's sole discretion, and subject to the provisions of paragraph (3) of this subsection and subsection (c), the insurance company will fully and promptly pay for the cost of motor vehicle glass replacement, glass repair services or glass products provided, less any deductible under the terms of the policy.

(3) If the insured does not use a list as provided in paragraph (1) of subsection (b), the insurer may require the insured to obtain not more than three competitive bids to establish the cost of motor vehicle glass replacement, glass repair services or glass products provided.

(c) This section does not require an insurer to pay more for motor vehicle glass replacement, glass repair services or glass products than the lowest prevailing market price.

(d) Notwithstanding the provisions of this section, an insurance company may agree to pay the full cost of glass replacement or repair.

(e) For purposes of this section, "lowest prevailing market price" means the lowest market price in a local area.

History: L. 1994, ch. 302, § 11; July 1.



40-2,156 Acquisitions and dispositions of assets or nonrenewals, cancellations or revisions of reinsurance agreements; report; confidential.

40-2,156. Acquisitions and dispositions of assets or nonrenewals, cancellations or revisions of reinsurance agreements; report; confidential. (a) Every insurer domiciled in this state shall file a report with the commissioner disclosing material acquisitions and dispositions of assets or material nonrenewals, cancellations or revisions of ceded reinsurance agreements unless such acquisitions and dispositions of assets or material nonrenewals, cancellations or revisions of ceded reinsurance agreements have been submitted to the commissioner for review, approval or information purposes pursuant to other provisions of chapter 40 of the Kansas Statutes Annotated and amendments thereto and rules and regulations of the commissioner or other requirements.

(b) The report required in subsection (a) is due within 15 days after the end of the calendar month in which any of the transactions specified in subsection (c) occur.

(c) One complete copy of the report, including any exhibits or other attachments filed as part thereof, shall be filed with:

(1) The insurance department of the insurer's state of domicile; and

(2) the national association of insurance commissioners.

(d) All reports obtained by or disclosed to the commissioner pursuant to this act, shall be given confidential treatment and shall not be subject to subpoena and shall not be made public by the commissioner, the national association of insurance commissioners or any other person, except to insurance departments of other states, without the prior written consent of the insurer to which the report pertains unless the commissioner, after giving the insurer who would be affected thereby, notice and an opportunity to be heard, determines that the interest of policyholders, shareholders or the public will be served by the publication of such report, in which event the commissioner may publish all or any part thereof as the commissioner deems appropriate.

History: L. 1994, ch. 89, § 1; July 1.



40-2,156a Reporting requirements for material nonrenewal, cancellation of revision or ceded reinsurance agreements.

40-2,156a. Reporting requirements for material nonrenewal, cancellation of revision or ceded reinsurance agreements. (a) No nonrenewals, cancellations or revisions of ceded reinsurance agreements need be reported pursuant to K.S.A. 40-2,156, and amendments thereto, if the nonrenewals, cancellations or revisions are not material. For purposes of this act, a material nonrenewal, cancellation or revision is one that affects:

(1) As respects property and casualty business, including accident and health business written by a property and casualty insurer:

(A) More than 50% of the insurer's total ceded written premium; or

(B) more than 50% of the insurer's total ceded indemnity and loss adjustment reserves.

(2) As respects life, annuity and accident and health business: more than 50% of the total reserve credit taken for business ceded, on an annualized basis, as indicated in the insurer's most recent annual statement.

(3) As respects either property and casualty or life, annuity, and accident and health business, either of the following events shall constitute a material revision which must be reported:

(A) An authorized reinsurer representing more than 10% of a total cession is replaced by one or more unauthorized reinsurers; or

(B) previously established collateral requirements have been reduced or waived as respects one or more unauthorized reinsurers representing collectively more than 10% of a total cession.

(b) No filing is required pursuant to subsection (a) if:

(1) As respects property and casualty business, including accident and health business written by a property and casualty insurer, the insurer's total ceded written premium represents, on an annualized basis, less than 10% of its total written premium for direct and assumed business; or

(2) as respects life, annuity and accident and health business: the total reserve credit taken for business ceded represents, on an annualized basis, less than 10% of the statutory reserve requirement prior to any cession.

(c) The following information is required to be disclosed in any report of a material nonrenewal, cancellation or revision of ceded reinsurance agreements:

(1) The effective date of the nonrenewal, cancellation or revision;

(2) the description of the transaction with an identification of the initiator thereof;

(3) the purpose of, or reason for, the transaction; and

(4) the identity of the replacement reinsurers, if applicable.

(d) Insurers are required to report all material nonrenewals, cancellations or revisions of ceded reinsurance agreements on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or 100% reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than $1,000,000 total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than 5% of the insurer's capital and surplus.

History: L. 1997, ch. 166, § 1; July 1.



40-2,157 Material acquisitions or dispositions of assets, defined; assets subject to act; information required to be disclosed.

40-2,157. Material acquisitions or dispositions of assets, defined; assets subject to act; information required to be disclosed. (a) Acquisitions or dispositions of assets need not be reported pursuant to subsection (a) of K.S.A. 40-2,156, if the acquisitions or dispositions are not material. For purposes of this act, a material acquisition or disposition is one, or the aggregate of a series of related acquisitions or dispositions in a 30 day period, that is non-recurring, not in the ordinary course of business and involves more than 5% of the reporting insurer's total admitted assets as reported in its most recent statement of financial condition filed with the commissioner.

(b) (1) Asset acquisitions subject to this act include every purchase, lease, exchange, merger, consolidation, succession or other acquisition except the construction or development of real property by or for the reporting insurer or the acquisition of materials for such purpose.

(2) Asset dispositions subject to this act include every sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment (whether for the benefit of creditors or otherwise), abandonment, destruction or other disposition.

(c) The following information is required to be disclosed in any report of a material acquisition or disposition of assets:

(1) Date of the transaction;

(2) manner of acquisition or disposition;

(3) description of the assets involved;

(4) nature and amount of the consideration given or received;

(5) purpose of, or reason for, the transaction;

(6) manner by which the amount of consideration was determined;

(7) gain or loss recognized or realized as a result of the transaction; and

(8) name or names of the person or persons from whom the assets were acquired or to whom they were disposed.

History: L. 1994, ch. 89, § 2; July 1.



40-2,159 Reports on a nonconsolidated basis; exception.

40-2,159. Reports on a nonconsolidated basis; exception. Insurers are required to report all material acquisitions and dispositions of assets and all material nonrenewals, cancellations or revisions of ceded reinsurance agreements on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or 100% reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than $1,000,000 total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than 5% of the insurer's capital and surplus.

History: L. 1994, ch. 89, § 4; July 1.



40-2,160 Coverage for minimum inpatient care following birth of child.

40-2,160. Coverage for minimum inpatient care following birth of child. (a) As used in this section:

(1) "Health plan" means any insurer or corporation which issues individual and group health insurance policies providing coverage on an expense-incurred basis, individual and group service or indemnity-type contracts issued by a profit or nonprofit corporation and all contracts issued by health maintenance organizations organized or authorized to transact business in this state;

(2) "attending physician" means the person licensed to practice medicine and surgery who is responsible for the care provided to the mother or newborn.

(b) Any health plan which provides coverage for maternity services, including benefits for childbirth, shall provide coverage for at least 48 hours of inpatient care following a vaginal delivery and at least 96 hours of inpatient care following delivery by caesarean section for a mother and newly born child in a medical care facility.

(c) Any decision to shorten the length of inpatient stay to less than that provided under subsection (b) shall be made by the attending physician. No health plan may terminate the service of, penalize or otherwise provide financial disincentives in response to any attending physician who orders care consistent with the provisions of this section.

(d) Notwithstanding the provisions of subsection (b), any health plan which provides coverage for postdelivery care provided to a mother and newly born child in the home, shall not be required to provide coverage of inpatient care under subsection (b), unless such inpatient care is determined to be medically necessary by the attending physician.

(e) All health plans shall provide written notice, as currently required, to all enrollees, insureds or subscribers regarding the coverage required by this section.

History: L. 1996, ch. 96, § 1; Apr. 11.



40-2,161 Coverage for children in the custody of the commissioner of juvenile justice.

40-2,161. Coverage for children in the custody of the commissioner of juvenile justice. On and after July 1, 1997:

(a) All individual and group health insurance policies providing coverage on an expense incurred basis, individual and group service or indemnity type contracts issued by a profit or nonprofit corporation and all contracts issued by health maintenance organizations organized or authorized to transact business in this state which provides coverage for a family member of the enrollee, insured or subscriber shall, as to such family members' coverage, also provide that the health insurance benefits applicable for children shall be payable with respect to a child in the custody of the commissioner of juvenile justice.

(b) The contract issued by a health maintenance organization may provide that the benefits required pursuant to this subsection shall be covered benefits only if the services are rendered by a provider who is designated by and affiliated with the health maintenance organization.

History: L. 1996, ch. 229, § 15; July 1.



40-2,162 Change of domicile of insurer or mutual holding company, requirements; continuation of certificate of authority, agent appointments, licenses, rates and other items; rules and regulations.

40-2,162. Change of domicile of insurer or mutual holding company, requirements; continuation of certificate of authority, agent appointments, licenses, rates and other items; rules and regulations. (a) An insurer organized under the laws of any other state and admitted to do business in this state for the purpose of writing insurance may become a domestic insurer by complying with all of the requirements of law relative to the organization and licensing of a domestic insurer of the same type and by designating the insurer's principal place of business at a place in this state. The domestic insurer will be entitled to like certificates and licenses to transact business in this state, and shall be subject to the authority and jurisdiction of this state.

(b) A mutual holding company organized under the laws of any other state may become a domestic mutual holding company by complying with all of the requirements of law relative to the organization of a domestic mutual holding company and by designating the mutual holding company's principal place of business at a place in this state. The domestic mutual holding company shall be subject to the authority and jurisdiction of this state.

(c) A domestic insurer, upon the approval of the commissioner of insurance, may transfer the insurer's domicile to any other state in which it is admitted to transact the business of insurance, and upon such a transfer shall cease to be a domestic insurer, and shall be admitted to this state if qualified as a foreign insurer. The commissioner of insurance shall approve the proposed transfer unless the commissioner determines the transfer is not in the interest of the policyholders of this state.

(d) The certificate of authority, agents' appointments and licenses, rates and other items which the commissioner allows, in the commissioner's discretion, that are in existence at the time an insurer licensed to transact the business of insurance in this state transfers the insurer's corporate domicile to this or any other state by merger, consolidation or any other lawful method shall continue in full force and effect upon transfer if the insurer remains duly qualified to transact the business of insurance in this state. For purposes of existing authorizations and all other corporate purposes, the insurer or mutual holding company is deemed the same entity as it was prior to the transfer of its domicile. All outstanding policies of a transferring insurer shall remain in full force and effect and need not be endorsed as to the new name of the company or the company's new location unless so ordered by the commissioner. A transferring insurer shall file new policy forms with the commissioner on or before the effective date of the transfer, but may use existing policy forms with appropriate endorsements if allowed by, and under such conditions as approved by, the commissioner. However, every transferring insurer or mutual holding company shall notify the commissioner of the details of the proposed transfer and shall file promptly any resulting amendments to corporate documents filed or required to be filed with the commissioner.

(e) The commissioner may promulgate rules and regulations to carry out the purposes of this act.

(f) A foreign insurer or mutual holding company shall file restated articles of incorporation and certificate of domestication with the secretary of state in a form prescribed by the secretary of state and approved by the insurance commissioner to transfer to this state. A domestic insurer shall file with the secretary of state a certificate or order issued by the insurance commissioner approving the transfer to another state. An insurer who has transferred to this state prior to the effective date of this subsection, with the approval of the insurance commissioner pursuant to this act, shall be deemed in compliance with the provisions of this act.

History: L. 1997, ch. 25, § 1; L. 1998, ch. 23, § 1; L. 1999, ch. 22, § 1; Apr. 1.



40-2,163 Coverage for certain expenses relating to care and treatment of diabetes; educational expenses; exceptions.

40-2,163. Coverage for certain expenses relating to care and treatment of diabetes; educational expenses; exceptions. (a) This section shall be known and may be cited as the "diabetes coverage act."

(b) Any individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides coverage for accident and health services and which is delivered, issued for delivery, amended or renewed on or after January 1, 1999, also, shall provide coverage for equipment, and supplies, limited to hypodermic needles and supplies used exclusively with diabetes management and outpatient self-management training and education, including medical nutrition therapy, for the treatment of insulin dependent diabetes, insulin-using diabetes, gestational diabetes and noninsulin using diabetes if prescribed by a health care professional legally authorized to prescribe such services and supplies under the law. Such coverage shall include coverage for insulin only if such coverage also includes coverage of prescription drugs.

(c) Diabetes outpatient self-management training and education shall be provided by a certified, registered or licensed health care professional with expertise in diabetes.  The coverage for outpatient self-management training and education shall be required pursuant to this section only if ordered by a health care professional legally authorized to prescribe such services and the diabetic: (1) Is treated at a program approved by the American diabetes association; (2) is treated by a person certified by the national certification board for diabetes educators; or (3) is, as to nutritional education, treated by a licensed dietitian pursuant to a treatment plan authorized by such healthcare professional.

(d) (1) The benefits provided in this act shall be subject to the same annual deductible or co-insurance and the same requirement of medical necessity established for all other covered benefits within a given policy. In the case of a policy requiring that services be provided by or upon referral from a primary care physician, the benefits provided by this act shall be subject to such requirement.

(2) Private third party payors may not reduce or eliminate coverage due to the requirements of this act.

(3) Enforcement of the provisions of this act shall be performed by the commissioner of insurance.

(e) The provisions of this act shall not apply to any medicare supplement policy of insurance, as defined by the commissioner of insurance by rule and regulation, any policy of long-term care insurance, as defined by K.S.A. 40-2227, and amendments thereto, any specified disease or specified accident coverage or any accident only coverage as defined by the commissioner of insurance by rule and regulation, whether written on a group, blanket, or individual basis.

History: L. 1998, ch. 174, § 28; July 1.



40-2,164 Coverage of prostate cancer screening.

40-2,164. Coverage of prostate cancer screening. (a) Any individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides coverage for accident and health services and which is delivered, issued for delivery, amended or renewed on or after July 1, 1998, also, shall provide coverage for prostate cancer screening for men 40 years of age or over who are symptomatic or in a high-risk category and for all men 50 years of age or older. The screening shall consist, at a minimum, of a prostate-specific antigen blood test and a digital rectal examination. A policy, provision, contract, plan or agreement may apply to prostate cancer screening the same deductibles, coinsurance and other limitations as apply to other covered services.

(b) The provisions of this section shall not apply to any medicare supplement policy of insurance, as defined by the commissioner of insurance by rule and regulation, any policy of long-term care insurance, as defined by K.S.A. 40-2227, and amendments thereto, any specified disease or specified accident coverage or any accident only coverage as defined by the commissioner of insurance by rule and regulation, whether written on a group, blanket or individual basis.

History: L. 1998, ch. 174, § 30; July 1.



40-2,165 Coverage of general anesthesia in conjunction with dental care for certain individuals.

40-2,165. Coverage of general anesthesia in conjunction with dental care for certain individuals. (a) Any individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides coverage for accident and health services and which is delivered, issued for delivery, amended or renewed on or after July 1, 1999, also, shall provide coverage for the administration of general anesthesia and medical care facility charges for dental care provided to the following covered persons:

(1) A child five years of age and under; or

(2) a person who is severely disabled; or

(3) a person has a medical or behavioral condition which requires hospitalization or general anesthesia when dental care is provided.

(b) A policy, provision, contract, plan or agreement may:

(1) Apply to the covered procedures under this section the same deductibles, coinsurance, network requirements and other limitations, including but not limited to medical necessity determinations, as apply to other covered services;

(2) require prior authorization for hospitalization for the covered procedures under this section in the same manner that prior authorization is required for hospitalization for other covered diseases or conditions.

(c) The provisions of this section shall not apply to any policy or certificate providing coverage for any specified disease, specified accident or accident-only coverage, credit, dental, disability income, hospital indemnity, long-term care, as defined by K.S.A. 40-2227, and amendments thereto, medicare supplement, as defined by the commissioner of insurance by rules and regulations, vision care or other limited-benefit supplemental insurance, nor any coverage issued as a supplement to liability insurance, workers' compensation or similar insurance, automobile medical-payment insurance, or any insurance under which benefits are payable with or without regard to fault, whether written on a group, blanket or individual basis.

(d) Nothing herein shall be construed to require any individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, fraternal benefit society or health maintenance organization to provide benefits for any dental procedures.

(e) The provisions of this section shall apply to the state health care benefits program and municipal self-funded pools.

(f) As used in this section "medical care facility" shall have the meaning ascribed to the term in K.S.A. 65-425, and amendments thereto.

History: L. 1999, ch. 162, § 1; July 1.



40-2,166 Coverage of reconstructive breast surgery.

40-2,166. Coverage of reconstructive breast surgery. (a) Any individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides coverage for accident and health services and which is delivered, issued for delivery, amended or renewed on or after July 1, 1999, and which provides medical and surgical benefits with respect to a mastectomy shall provide, in a case of a participant or beneficiary who is receiving benefits in connection with a mastectomy and who elects breast reconstruction in connection with such mastectomy, coverage for:

(1) Reconstruction of the breast on which the mastectomy has been performed;

(2) surgery and reconstruction of the other breast to produce a symmetrical appearance; and

(3) prostheses and physical complications in all stages of mastectomy, including lymphedemas.

Such coverage shall be provided in a manner determined in consultation with the attending physician and the patient. Such coverage may be subject to annual deductibles and coinsurance provisions as may be deemed appropriate and as are consistent with those established for other benefits under the plan or coverage.

(b) Each individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides coverage for accident and health services which provides medical and surgical benefits with respect to a mastectomy shall provide written notice, as currently required, to all enrollees, insureds or subscribers regarding the coverage required by this section.

(c) No individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides coverage for accident and health services which provides medical and surgical benefits with respect to a mastectomy shall:

(1) Deny to a patient eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the plan, solely for the purpose of avoiding the requirements of this section; and

(2) penalize or otherwise reduce or limit the reimbursement of an attending provider, or provide incentives (monetary or otherwise) to an attending provider, to induce such provider to provide care to an individual participant or beneficiary in a manner inconsistent with this section.

(d) The provisions of this section shall not apply to any policy or certificate which provides coverage for any specified disease, specified accident or accident only coverage, credit, dental, disability income, hospital indemnity, long-term care insurance as defined by K.S.A. 40-2227, and amendments thereto, vision care or any other limited supplemental benefit nor to any medicare supplement policy of insurance as defined by the commissioner of insurance by rule and regulation, any coverage issued as a supplement to liability insurance, workers' compensation or similar insurance, automobile medical-payment insurance or any insurance under which benefits are payable with or without regard to fault, whether written on a group, blanket or individual basis.

History: L. 1999, ch. 162, § 2; July 1.



40-2,166a Coverage for osteoporosis.

40-2,166a. Coverage for osteoporosis. (a) Any individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization, municipal group-funded pool and the state employee health care benefits plan which provides coverage for hospital, medical and surgical services, other than medicare supplement or accident-only policies which are delivered, issued for delivery, amended or renewed on or after July 1, 2001, shall include coverage for services related to diagnosis, treatment and management of osteoporosis when such services are provided by a person licensed to practice medicine and surgery in this state, for individuals with a condition or medical history for which bone mass measurement is medically necessary for such individual. Such policy, provision, contract, plan or agreement may apply to such services the same deductibles, coinsurance and other limitations as apply to other covered services.

(b) The provisions of this section shall not apply to any policy or certificate which provides coverage for any specified disease, specified accident or accident only coverage, credit, dental, disability income, hospital indemnity, long-term care insurance as defined by K.S.A. 40-2227, and amendments thereto, vision care or any other limited supplemental benefit nor to any medicare supplement policy of insurance as defined by the commissioner of insurance by rule and regulation, any coverage issued as a supplement to liability insurance, workers compensation or similar insurance, automobile medical-payment insurance or any insurance under which benefits are payable with or without regard to fault, whether written on a group, blanket or individual basis.

History: L. 2001, ch. 198, § 2; July 1.



40-2,167 Off-label use of prescription drugs; definitions.

40-2,167. Off-label use of prescription drugs; definitions. As used in K.S.A. 40-2,167 through 40-2,170, and amendments thereto, unless the context clearly indicates otherwise:

(a) "Peer-reviewed medical literature" means a published scientific study in a journal or other publication in which original manuscripts have been published only after having been critically reviewed for scientific accuracy, validity and reliability by unbiased independent experts, and that has been determined by the international committee of medical journal editors to have met the uniform requirements for manuscripts submitted to biomedical journals. Peer-reviewed medical literature does not include publications or supplements to publications that are sponsored to a significant extent by a pharmaceutical manufacturing company or health carrier.

(b) "Off-label use of drugs" means prescribing prescription drugs for treatments other than those stated in the labeling approved by the federal food and drug administration.

(c) "Standard reference compendia" means the United States pharmacopeia drug information, the American hospital formulary service drug information or the American Medical Association drug evaluation.

History: L. 1999, ch. 128, § 1; May 6.



40-2,168 Same; coverage for cancer treatment; exclusion from coverage prohibited.

40-2,168. Same; coverage for cancer treatment; exclusion from coverage prohibited. An insurance company, nonprofit health service corporation, nonprofit medical and hospital service corporation or health maintenance organization that provides coverage for prescription drugs may not issue, deliver, execute or renew any health insurance policy or health service contract on an individual, group, blanket, franchise or association basis which excludes coverage of a prescription drug for cancer treatment on the grounds the prescription drug has not been approved by the federal food and drug administration for that covered indication if the prescription drug is recognized for treatment of the indication in one of the standard reference compendia or in substantially accepted peer-reviewed medical literature.  The prescribing physician shall submit to the insurer documentation supporting the proposed off-label use or uses if requested by the insurer.

History: L. 1999, ch. 128, § 2; May 6.



40-2,169 Same; commissioner of insurance, powers.

40-2,169. Same; commissioner of insurance, powers. The commissioner of insurance may direct an insurer or contractor regulated by this act to make payments as required by this act.

History: L. 1999, ch. 128, § 3; May 6.



40-2,170 Same; coverage not affected, when.

40-2,170. Same; coverage not affected, when. This act shall not be construed to affect the prescribing and coverage of off-label use of drugs for any indication not specified in K.S.A. 40-2,168, nor does this act alter existing law regarding provisions limiting the coverage of prescription drugs that have not been approved by the federal food and drug administration; does not require coverage for any prescription drug when the federal food and drug administration has determined its use to be contraindicated; and does not require coverage for experimental drugs not otherwise approved for any indication by the federal food and drug administration.

History: L. 1999, ch. 128, § 4; May 6.



40-2,184 Coverage for orally administered anticancer medication.

40-2,184. Coverage for orally administered anticancer medication. (a) Any individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization, municipal group-funded pool and the state employee health care benefits plan which provides coverage for prescription drugs and which is delivered, issued for delivery, amended or renewed on and after July 1, 2011, shall provide coverage for a prescribed, orally administered anticancer medication used to kill or slow the growth of cancerous cells on a basis no less favorable than intravenously administered or injected cancer medications that are covered as medical benefits.

(b) Any policy, provision, contract, plan or agreement under this section may apply the same deductibles, coinsurance and other limitations as apply to other covered services.

(c) (1) From and after the effective date of this act, the provisions of this section shall apply to the state employees health care benefits program.

(2) Pursuant to the provisions of K.S.A. 40-2249a, and amendments thereto, on or before March 1, 2011, the state health care benefits commission shall submit to the president of the senate and to the speaker of the house of representatives, a report indicating the impact the provisions of this section has had on the state health care benefits program, including data on the utilization and costs of such coverage. Such report shall also include a recommendation whether such coverage should continue for the state health care benefits program or whether additional utilization and cost data is required.

History: L. 2010, ch. 120, § 3; July 1.



40-2,185 Dental health insurance; fee setting provision, limitation on.

40-2,185. Dental health insurance; fee setting provision, limitation on. No contract issued or renewed after July 1, 2010, between a health insurer and a dentist who is a participating provider with respect to such health insurer's health benefit plan shall contain any provision which requires the dentist who provides any service to an insured under such health benefit plan at a fee set or prescribed by the health insurer unless such service is a covered service.

History: L. 2010, ch. 91, § 1; July 1.



40-2,186 Same; definitions.

40-2,186. Same; definitions. For the purposes of this act:

(a) "Covered service" means a service which is reimbursable under the health benefit plan subject to any deductible, coinsurance, waiting period, frequency limitation, annual or lifetime benefit maximum or other contractual limitation contained in the health benefit plan.

(b) "Health benefit plan" shall have the meaning ascribed to it in K.S.A. 40-4602, and amendments thereto. Health benefit plan shall also include:

(1) Any subscription agreement issued by a nonprofit dental service corporation.

(2) Any policy of health insurance purchased by an individual.

(3) To the extent permitted by law, the health insurance plan for Kansas children established pursuant to K.S.A. 38-2001 et seq., and amendments thereto.

(4) To the extent permitted by law, the state medical assistance program under medicaid established pursuant to K.S.A. 39-708c, and amendments thereto.

(c) "Health insurer" shall have the meaning ascribed to it in K.S.A. 40-4602, and amendments thereto. Health insurer shall also include a nonprofit dental service corporation as such term is used in K.S.A. 40-19a01 et seq., and amendments thereto.

(d) "Insured" shall have the meaning ascribed to it in K.S.A. 40-4602, and amendments thereto. Insured shall also include a subscriber to a subscription agreement issued by a nonprofit dental service corporation as such term is used in K.S.A. 40-19a01 et seq., and amendments thereto.

(e) "Participating provider" shall have the meaning ascribed to it in K.S.A. 40-4602, and amendments thereto. Participating provider shall also include any dentist who has entered into a participation agreement with a nonprofit dental service corporation.

(f) "Provider" shall have the meaning ascribed to it in K.S.A. 40-4602, and amendments thereto. Provider shall also include any dentist licensed by the Kansas dental board.

History: L. 2010, ch. 91, § 2; July 1.



40-2,190 Abortion coverage; separate coverage; when required.

40-2,190. Abortion coverage; separate coverage; when required. (a) Any individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization, municipal group-funded pool and the state employee health care benefits plan which is delivered, issued for delivery, amended or renewed on or after July 1, 2011, shall exclude coverage for elective abortions, unless the procedure is necessary to preserve the life of the mother. Coverage for abortions may be obtained through an optional rider for which an additional premium is paid. The premium for the optional rider shall be calculated so that it fully covers the estimated cost of covering elective abortions per enrollee as determined on an average actuarial basis.

(b) No health insurance exchange established within this state or any health insurance exchange administered by the federal government or its agencies within this state shall offer health insurance contracts, plans, or policies that provide coverage for elective abortions, nor shall any health insurance exchange operating within this state offer coverage for elective abortions through the purchase of an optional rider.

(c) For the purposes of this section:

(1) "Abortion" means the use or prescription of any instrument, medicine, drug or any other substance or device to terminate the pregnancy of a woman known to be pregnant with an intention other than to increase the probability of a live birth, to preserve the life or health of the child after live birth, or to remove a dead unborn child who died as the result of natural causes in utero, accidental trauma or a criminal assault on the pregnant woman or her unborn child and which causes the premature termination of the pregnancy.

(2) "Elective" means an abortion for any reason other than to prevent the death of the mother upon whom the abortion is performed; provided, that an abortion may not be deemed one to prevent the death of the mother based on a claim or diagnosis that she will engage in conduct which will result in her death.

(d) The provisions of this section shall be effective from and after July 1, 2011.

History: L. 2011, ch. 111, § 8; June 2.



40-2,191 Abortion coverage; severability clause.

40-2,191. Abortion coverage; severability clause. From and after July 1, 2011, any provisions of K.S.A. 2015 Supp. 40-2,190, and amendments thereto, or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of such section which can be given effect without the invalid provisions or application, and to this end, the provisions of K.S.A. 2015 Supp. 40-2,190, and amendments thereto, are severable.

History: L. 2011, ch. 111, § 11; June 2.



40-2,192 Mandate lite health benefit plan act.

40-2,192. Mandate lite health benefit plan act. (a) This section shall apply to all insurers transacting business in the state offering individual or group sickness and accident insurance. Such insurers also may offer a mandate lite health benefit plan. A group or individual carrier may also offer a mandate lite health benefit plan.

(b) A mandate lite health benefit plan means an individual or group sickness and accident insurance plan that does not contain one or more of the Kansas-mandated benefits other than K.S.A. 40-2,100 and 40-2,166, and amendments thereto.

(c) The mandate lite health benefit plan shall contain the definitions of group or individual sickness and accident insurance with respect to major medical benefits and standard provisions or rights of coverage.

(d) The mandate lite health benefit plan may be issued on a group or individual basis.

(e) The insured shall be provided with a written notice that one or more of the state-mandated benefits are not included in the mandate lite health benefit plan.

(1) The mandate lite health benefit plan shall specify the health services that are included and shall specifically list the health services that will be limited or not covered from the list of state-mandated coverage other than K.S.A. 40-2,100 and 40-2,166, and amendments thereto.

(2) The insurer is required to retain a signed copy of this notice on file as a part of the original application as evidence that the insured has acknowledged such notice.

(3) Such signed copy may be in original form, electronic file form or in any other reproducible file form as may be consistent with the insurer's method of retaining application copies.

(f) The definition of preexisting conditions may not be more restrictive than the definition of preexisting conditions normally used for the corresponding regular individual or group insurance contracts.

(g) The mandate lite health benefit plan may offer:

(1) Various optional combinations of coverage for generic, formulary and non-formulary drugs.

(2) The mandate lite health benefit plan may offer drug discount plans.

(h) A mandate lite health benefit plan may charge additional premiums for each optional benefit offered. Optional benefits may include mandated benefits that are not included in the mandate lite health benefit plan.

(i) This section shall be known and may be cited as the mandate lite health benefit plan act.

History: L. 2013, ch. 97, § 12; July 1.



40-2,193 Specially designed policies; short-term policies.

40-2,193. Specially designed policies; short-term policies. (a) For the purposes of this section:

(1) "Specially designed policy'' means an insurance policy that by design may not meet all or part of the definitions of a group or individual sickness and accident insurance policy and includes temporary sickness and accident insurance on a short-term basis.

(2) "Short-term'' means an insurance policy period of six months or 12 months, based upon policy design, which offers not more than one renewal period with or without a requirement of medical re-underwriting or medical requalification.

(A) Because a short-term policy addresses the special needs for temporary coverage, a short-term policy is not subject to continuation provisions of the health insurance portability and accountability act of 1996 (public law 104-191).

(B) Because a short-term policy addresses the special needs for temporary coverage, a short-term policy shall be exempt from medical loss ratio calculations associated with individual sickness and accident insurance issued within the state unless such calculation excludes any monthly administration fee associated with the sale of such policy.

(b) Specially designed policies shall include policies designed to provide sickness and accident insurance for specific coverage of benefits or services that may be excluded as benefits or services cited under K.S.A. 2015 Supp. 40-2,192, and amendments thereto. Specially designed policies may include the following stand-alone policies and coverages:

(1) Chiropractic plans;

(2) acupuncture coverage plans;

(3) holistic medical treatment plans;

(4) podiatrist plans;

(5) pharmacy plans;

(6) psychiatric plans;

(7) allergy plans; and

(8) such other stand-alone plans or combinations of plans of accepted traditional and nontraditional medical practice as shall be allowable for exclusion from group or individual plans under   K.S.A. 2015 Supp. 40-2,192, and amendments thereto.

(c) No specially designed policy shall be deemed to be included under the definition of group sickness and accident insurance, including short-term, limited-duration health insurance, issued or renewed inside or outside of this state and covering persons residing in this state.

History: L. 2013, ch. 97, § 14; July 1.



40-2,194 Coverage for autism spectrum disorder.

40-2,194. Coverage for autism spectrum disorder. (a) (1) (A) Any large group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides coverage for accident and health services and which is delivered, issued for delivery, amended or renewed on or after January 1, 2015, shall provide coverage for the diagnosis and treatment of autism spectrum disorder in any covered individual whose age is less than 12 years.

(B) Any grandfathered individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides coverage for accident and health services and which is delivered, issued for delivery, amended or renewed on or after January 1, 2016, shall provide coverage for the diagnosis and treatment of autism spectrum disorder in any covered individual whose age is less than 12 years.

(2) Such coverage shall be provided in a manner determined in consultation with the autism services provider and the patient. Services provided by autism services providers under this section shall include applied behavior analysis when required by a licensed physician, licensed psychologist or licensed specialist clinical social worker but otherwise shall be limited to the care, services and related equipment prescribed or ordered by a licensed physician, licensed psychologist or licensed specialist clinical social worker.

(3) Coverage provided under this section for applied behavior analysis shall be subject to a limitation of:

(A) 1,300 hours per calendar year for four years beginning on the later of the date of diagnosis or January 1, 2015, for any covered individual diagnosed with autism spectrum disorder between birth and five years of age; and

(B) except as provided in subparagraph (A), 520 hours per calendar year for any covered individual less than 12 years of age.

Upon prior approval by the health benefit plan, such maximum benefit limit may be exceeded if the provision of applied behavior analysis services beyond the maximum limit is medically necessary for such individual. Any payment made by an insurer on behalf of a covered individual for any care, treatment, intervention, service or item, the provision of which was for the treatment of a health condition unrelated to such covered individual's autism spectrum disorder, shall not be applied toward any maximum benefit established under this paragraph. Except for the coverage for applied behavior analysis, no coverage required under this section shall be subject to the age and hour limitations described in this paragraph.

(4) On or after January 1, 2015, through June 30, 2016, reimbursement shall be allowed only for services provided by a provider licensed, trained and qualified to provide such services or by an autism specialist or an intensive individual service provider as such terms are defined by the Kansas department for aging and disability services Kansas autism waiver. On or after July 1, 2016, reimbursement shall be allowed only for services provided by an autism service provider licensed or exempt from licensure under the applied behavior analysis licensure act, except that reimbursement shall be allowed for services provided by an autism specialist, an intensive individual service provider or any other individual qualified to provide services under the home and community based services autism waiver administered by the Kansas department for aging and disability services.

(5) Any insurer or other entity which administers claims for services provided for the treatment of autism spectrum disorder under this section shall have the right and obligation to deny any claim for services based upon medical necessity or a determination that the covered individual has reached the maximum medical improvement for the covered individual's autism spectrum disorder.

(6) Except for inpatient services, if an insured is receiving treatment for autism spectrum disorder, such insurer shall have the right to review the treatment plan not more than once in a period of six consecutive months, unless the insurer and the insured's treating physician or psychologist agree that a more frequent review is necessary. Any such agreement regarding the right to review a treatment plan more frequently shall apply only to a particular insured being treated for autism spectrum disorder and shall not apply to all individuals being treated for autism spectrum disorder by a physician or psychologist. The cost of obtaining any review or treatment plan shall be borne by the insurer.

(7) No insurer can terminate coverage, or refuse to deliver, execute, issue, amend, adjust or renew coverage to an individual solely because the individual is diagnosed with or has received treatment for autism spectrum disorder.

(b) For the purposes of this section:

(1) "Applied behavior analysis" means the design, implementation and evaluation of environmental modifications, using behavioral stimuli and consequences, to produce socially significant improvement in human behavior, including the use of direct observation, measurement and functional analysis of the relationship between environment and behavior.

(2) "Autism spectrum disorder" means a neurobiological disorder, an illness of the nervous system, which includes:

(A) "Autistic disorder," which is:

(i) Six or more items from (a), (b) and (c) of this subparagraph, with at least two items from (a) of this subparagraph, and one item each from (b) and (c) of this subparagraph:

(a) Qualitative impairment in social interaction, as manifested by at least two of the following:

(1) Marked impairment in the use of multiple nonverbal behaviors such as eye-to-eye gaze, facial expression, body postures and gestures to regulate social interaction;

(2) failure to develop peer relationships appropriate to developmental level;

(3) a lack of spontaneous seeking to share enjoyment, interests or achievements with other people; or

(4) lack of social or emotional reciprocity;

(b) qualitative impairments in communication as manifested by at least one of the following:

(1) Delay in, or total lack of, the development of spoken language;

(2) in individuals with adequate speech, marked impairment in the ability to initiate or sustain a conversation with others;

(3) stereotyped and repetitive use of language or idiosyncratic language; or

(4) lack of varied, spontaneous make-believe play or social imitative play appropriate to developmental level;

(c) restricted repetitive and stereotyped patterns of behavior, interests and activities, as manifested by at least one of the following:

(1) Encompassing preoccupation with one or more stereotyped and restricted patterns of interest that is abnormal either in intensity or focus;

(2) apparently inflexible adherence to specific, nonfunctional routines or rituals;

(3) stereotyped and repetitive motor mannerisms; or

(4) persistent preoccupation with parts of objects;

(ii) delays or abnormal functioning in at least one of the following areas, with onset prior to age three years, including social interaction, language as used in social communication or symbolic or imaginative play; and

(iii) the disturbance is not better accounted for by Rett's disorder or childhood disintegrative disorder;

(B) "Asperger's disorder," which is:

(i) a qualitative impairment in social interaction, as manifested by at least two of the following:

(a) Marked impairment in the use of multiple nonverbal behaviors such as eye-to-eye gaze, facial expression, body postures and gestures to regulate social interaction;

(b) failure to develop peer relationships appropriate to developmental level;

(c) lack of spontaneous seeking to share enjoyment, interests or achievements with other people; or

(d) lack of social or emotional reciprocity;

(ii) restricted repetitive and stereotyped patterns of behavior, interests and activities, as manifested by at least one of the following:

(a) Encompassing preoccupation with one or more stereotyped and restricted patterns of interest that is abnormal either in intensity or focus;

(b) apparently inflexible adherence to specific, nonfunctional routines or rituals;

(c) stereotyped and repetitive motor mannerisms; or

(d) persistent preoccupation with parts of objects;

(iii) the disturbance causes clinically significant impairment in social, occupational or other important areas of functioning;

(iv) there is no clinically significant general delay in language;

(v) there is no clinically significant delay in cognitive development or in the development of age-appropriate self-help skills, adaptive behavior (other than in social interaction), and curiosity about the environment in childhood; and

(vi) criteria are not met for another specific pervasive developmental disorder or schizophrenia;

(C) "pervasive developmental disorder not otherwise specified," is a severe and pervasive impairment in the development of reciprocal social interaction associated with impairment in either verbal or nonverbal communication skills or with the presence of stereotyped behavior, interests and activities, but the criteria are not met for a specific pervasive developmental disorder, schizophrenia, schizotypal personality disorder, or avoidant personality disorder;

(D) "Rett's disorder," includes:

(i) All of the following:

(a) Apparently normal prenatal and perinatal development;

(b) apparently normal psychomotor development through the first five months after birth; and

(c) normal head circumference at birth;

(ii) onset of all of the following after the period of normal development:

(a) Deceleration of head growth between ages five and 48 months;

(b) loss of previously acquired purposeful hand skills between ages five and 30 months with the subsequent development of stereotyped hand movements;

(c) loss of social engagement early in the course of development;

(d) appearance of poorly coordinated gait or trunk movements; and

(e) severely impaired expressive and receptive language development with severe psychomotor retardation;

(E) "childhood disintegrative disorder," is:

(i)  Apparently normal development for at least the first two years after birth as manifested by the presence of age-appropriate verbal and nonverbal communication, social relationships, play and adaptive behavior;

(ii) clinically significant loss of previously acquired skills in at least two of the following areas: Expressive or receptive language, social skills or adaptive behavior, bowel or bladder control or play and motor skills;

(iii) abnormalities of functioning in at least two of the following areas: Qualitative impairment in social interaction; qualitative impairments in communication; restricted, repetitive and stereotyped patterns of behavior, interests and activities, including motor stereotypies and mannerisms; and

(iv) the disturbance is not better accounted for by another specific pervasive developmental disorder or by schizophrenia.

(3) "Diagnosis of autism spectrum disorder" means any medically necessary assessment, evaluation or test performed by a licensed physician, licensed psychologist or licensed specialist clinical social worker to determine whether an individual has autism spectrum disorder.

(4) "Grandfathered health benefit plan" shall have the meaning ascribed to such term in 42 U.S.C. § 18011. The term "grandfathered health benefit plan" includes both small employer group health benefit plans that are grandfathered and individual health benefit plans that are grandfathered.

(5) "Health benefit plan" shall have the meaning ascribed to such term in K.S.A. 40-4602, and amendments thereto.

(6) "Large employer" means, in connection with a group health benefit plan with respect to a calendar year and a plan year, an employer who employed an average of at least 101 employees on business days during the preceding calendar year and who employs at least one employee on the first day of the plan year.

(7) "Small employer" means, in connection with a group health benefit plan with respect to a calendar year and a plan year, an employer who employed an average of at least one but not more than 100 employees on business days during the preceding calendar year and who employs at least one employee on the first day of the plan year.

(c) If an individual has been diagnosed as having autism spectrum disorder meeting the diagnostic criteria described in the edition of the diagnostic and statistical manual of mental disorders available at the time of diagnosis, then that individual shall not be required to undergo any additional or repeated evaluation based upon the adoption of a subsequent edition of the diagnostic and statistical manual of mental disorders adopted by rules and regulations of the behavioral sciences regulatory board in order to remain eligible for coverage under this section.

(d) Except as otherwise provided in subsection (a), no individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides coverage for accident and health services and which provides coverage with respect to autism spectrum disorder shall:

(1) Impose on the coverage required by this section any dollar limits, deductibles or coinsurance provisions that are less favorable to an insured than the dollar limits, deductibles or coinsurance provisions that apply to physical illness generally under the accident and sickness insurance policy; or

(2) impose on the coverage required by this section any limit upon the number of visits that a covered individual may make for treatment of autism spectrum disorder.

(e) The provisions of this section shall not apply to any policy or certificate which provides coverage for any specified disease, specified accident or accident-only coverage, credit, dental, disability income, hospital indemnity, long-term care insurance as defined by K.S.A. 40-2227, and amendments thereto, vision care or any other limited supplemental benefit nor to any medicare supplement policy of insurance as defined by the commissioner of insurance by rules and regulations, any coverage issued as a supplement to liability insurance, workers' compensation or similar insurance, automobile medical-payment insurance or any insurance under which benefits are payable with or without regard to fault, whether written on a group, blanket or individual basis.

(f) This section shall not be construed as limiting benefits that are otherwise available to an individual under any individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides coverage for accident and health services.

(g) The provisions of K.S.A. 40-2249a, and amendments thereto, shall not apply to the provisions of this section.

(h) The commissioner of the department of insurance shall grant a small employer with a group health benefit plan a waiver from the provisions of this section, if the small employer demonstrates to the commissioner by actual claims experience over any consecutive twelve-month period that compliance with this section has increased the cost of the health insurance policy by an amount of two and a half percent or greater over the period of a calendar year in premium costs to the small employer.

(i) Nothing contained in this section shall require coverage for or payment of full or partial day care or habilitation services, community support services, services at intermediate care facilities, school-based rehabilitative services or overnight, boarding and extended stay services at facilities for autism patients. Only services actually rendered on an hourly basis or fractional portion thereof by certified applied behavior analysis (ABA) providers as herein defined shall be required to be covered under this section. Nothing in this section shall require coverage or payment hereunder for services that are otherwise provided, authorized or required to be provided by public or private schools receiving any state or federal funding for such services.

History: L. 2014, ch. 62, § 1; L. 2015, ch. 83, § 1; Jan. 1, 2016.






Article 2a INVESTMENTS BY OTHER THAN LIFE INSURANCE COMPANIES

40-2a01 United States government obligations; call options.

40-2a01. United States government obligations; call options. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed or guaranteed by the United States of America, or by any agency or instrumentality thereof. Such insurance company may write call options on government obligations permitted under this section which it owns. Call options may be purchased for the sole purpose of closing out a position taken previously with respect to one or more options having been written. The purchase of a call option for any reason other than as a closing transaction and the writing of naked (uncovered) call options are hereby prohibited.

Any United States government obligation owned by an insurance company obligated under an unexpired written call option shall be valued at the lesser of the striking price or value established in accordance with the method of valuation as prescribed by the commissioner of insurance for financial reporting purposes.

"Striking price" means the price per United States government obligation, exclusive of selling costs, the company would receive should the call option be exercised by the holder.

History: L. 1972, ch. 173, § 1; L. 1989, ch. 134, § 1; July 1.



40-2a02 State, District of Columbia, territorial and municipal obligations.

40-2a02. State, District of Columbia, territorial and municipal obligations. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed or guaranteed by the District of Columbia, or by any state, insular or territorial possession of the United States of America, or by any county, city, town, school, road, drainage or other district, located within any state, insular or territorial possession of the United States of America, or by any political or civil subdivision or governmental authority of any such state, district or insular or territorial possession, or by any agency or instrumentality of or authority related to any one or more such states, districts, or insular or territorial possessions, or political or civil subdivisions.

History: L. 1972, ch. 173, § 2; July 1.



40-2a03 Canadian government, provincial and municipal obligations.

40-2a03. Canadian government, provincial and municipal obligations. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed or guaranteed by the Dominion of Canada, or by any province thereof, or by any municipality, district, agency or instrumentality thereof.

History: L. 1972, ch. 173, § 3; July 1.



40-2a04 Foreign government obligations.

40-2a04. Foreign government obligations. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed or guaranteed by any foreign government, except as provided in K.S.A. 40-2a03, and amendments thereto, in an amount not to exceed 5% of its admitted assets as shown by the company's last annual report as filed with the state commissioner of insurance or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains.  The 5% limitation shall be in addition to any investments in foreign nations required by virtue of a company doing business in a foreign nation.

History: L. 1972, ch. 173, § 4; L. 1987, ch. 160, § 1; July 1.



40-2a05 Business entity obligations; definitions.

40-2a05. Business entity obligations; definitions. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed or guaranteed by a business entity organized under the laws of the United States of America, or of any state, district, insular or territorial possession thereof, or of the Dominion of Canada or any province thereof which are designated "1" or "2" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO at the time of acquisition; or which meet the following qualifications:

(a) If fixed-interest bearing obligations, the average fixed charges shall have been covered at least 11/2 times by the average net earnings available for fixed charges of the last five years, and the business entity shall have earnings in two of the last three fiscal years immediately preceding the date of acquisition. In the case of obligations of finance companies, the coverage shall be at least 11/4 times;

(b) if income, or other contingent interest obligations, the net earnings available for fixed charges of the business entity for the five fiscal years next preceding the date of acquisition of the obligations shall have averaged per year not less than 11/2 times the sum of the fixed charges and the maximum contingent interest to which the business entity is subject as of the date of acquisition, and the company shall have earnings in two of the last three fiscal years immediately preceding the date of acquisition. In the case of obligations of finance companies, the coverage shall be at least 11/4 times;

(c) the business entity or a predecessor thereof must have been in existence for a period of not less than five years;

(d) investments in any obligations under this act shall not be eligible if the business entity is in default on any fixed obligations as of the date of acquisition. Statements adjusted to show the actual condition at the time of acquisition or at effect of new financing (known commercially as pro forma statements) may be used when determining investments in this act or in compliance with requirements.

(e) As used in this section:

(1) The term "fixed charges" includes actual interest incurred in each year on funded and unfunded debt. In the testing of obligations where interest is partially or entirely contingent upon earnings, fixed charges shall include contingent interest payments;

(2) the term "net earnings available for fixed charges" means income, before deducting interest on funded and unfunded debt and after deducting operating and maintenance expenses, taxes other than income taxes, depreciation and depletion. Extraordinary, nonrecurring items of income or expense shall be excluded;

(3) the term "business entity" includes a sole proprietorship, corporation, limited liability company, association partnership, joint stock company, joint venture, mutual fund, trust, joint tenancy or similar form of business organization, whether organized for profit or not-for-profit;

(4) the term "NAIC" means the national association of insurance commissioners; and

(5) the term "SVO" means the securities valuation office of the NAIC or any successor office established by the NAIC.

History: L. 1972, ch. 173, § 5; L. 1987, ch. 160, § 2; L. 1991, ch. 130, § 1; L. 2015, ch. 7, § 1; July 1.



40-2a06 Equipment trust obligations or conditional sales contract.

40-2a06. Equipment trust obligations or conditional sales contract. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds, certificates or other evidences of indebtedness secured by any transportation or other equipment used wholly or in part within the United States of America or Dominion of Canada, that provide a right to receive determined rental, purchase or other fixed obligatory payments adequate to retire the obligations and also provide for vesting of title to such equipment free from incumbrance in a corporate trustee, or for creation of a first lien on such equipment.

History: L. 1972, ch. 173, § 6; July 1.



40-2a07 Preferred and guaranteed stocks; definitions.

40-2a07. Preferred and guaranteed stocks; definitions. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in preferred stocks of, or stocks guaranteed by, a corporation incorporated under the laws of the United States of America, or of any state, district, insular or territorial possession thereof, or of the Dominion of Canada, or any province thereof, in an amount not to exceed 25% of its admitted assets as shown by the company's last annual report, as filed with the state commissioner of insurance, or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains, and which meets the following qualifications:

(a) All bonds or other evidences of indebtedness and preferred stocks shown on the last published annual statement of the issuing corporation, if any, senior to the preferred stock acquired must be eligible as investments under K.S.A. 40-2a05 or 40-2a07, and amendments thereto, as of the date of acquisition;

(b) if cumulative preferred, not in arrears as to dividends, or if noncumulative, has paid full dividends in each of the last three years;

(c) sinking fund payments are on a current basis;

(d) if net earnings available for fixed charges for the most recently completed three fiscal year period is at least equal to 1 1/4 times the aggregate fixed charges, plus full contingent interest and preferred dividend requirements of the preferred stock under consideration and those on a parity therewith or having a priority thereto, for the same period; and

(e) the corporation or a predecessor thereof, must have been in existence for a period of not less than five years.

(f) As used in this section:

(1) "Fixed charges" shall include actual interest incurred in each year on funded and unfunded debt; and

(2) "net earnings" shall mean income, before deducting interest on funded and unfunded debt, and after deducting operating and maintenance expenses, depreciation and depletion, and all taxes (including income taxes). Extraordinary, nonrecurring items of income or expense shall be excluded.

History: L. 1972, ch. 173, § 7; L. 1987, ch. 160, § 3; July 1.



40-2a08 Equity interests; call options.

40-2a08.  Equity interests; call options. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in the equity interests of any business entity organized and doing business under the laws of the United States of America, or of any state, district, insular or territorial possession thereof; or of the Dominion of Canada or any province thereof; or of any other country or subdivision thereof; in an amount, based upon cost, not exceeding 15% of its admitted assets as shown by the company's last annual report as filed with the state commissioner of insurance or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains. Such insurance company may write exchange traded, covered call options on equity interests it owns and may purchase call options for the sole purpose of closing out a position taken previously with respect to one or more options having been written. The purchase of a call option for any reason other than as a closing transaction and the writing of naked (uncovered) call options are hereby prohibited. Investments in equity interests and the writing of call options shall be further limited as provided in subsections (a) through (g) except that subsections (a) through (e) shall only apply to an amount that exceeds 7.5% of any insurance company's admitted assets.

(a) The obligations, if any, shown on the last published annual statement of such business entity must be eligible for investment under K.S.A. 40-2a05, and amendments thereto;

(b) cash dividends have been paid during each of the last three years preceding the date of acquisition;

(c) the equity interest is registered with a national securities exchange regulated under the securities exchange act of 1934, as amended, or is regularly traded on a national or regional basis;

(d) the business entity shall have earnings in three of the last five years preceding the date of acquisition;

(e) at no time shall an insurance company invest in more than 5% of the outstanding equity interests of any one such business entity, nor an amount more than 2% of the investing insurance company's admitted assets in the outstanding equity interests of any one such business entity, determined on the basis of the cost of such equity interests to the insurance company at the time of purchase;

(f) an equity interest owned by an insurance company that is obligated under an unexpired written call option shall be valued at the lesser of the striking price or current market value. For the purposes of this subsection, "striking price" means the price per equity interest, exclusive of selling costs, the company would receive should the call option be exercised by the holder;

(g) the provisions of subsections (b) and (d) shall not apply, if at the time of acquisition:

(1) The issuing business entity has net assets of $10,000,000 or more;

(2) the issuing business entity has a net worth of $1,000,000 or more; and

(3) the issuing business entity has an aggregate market value of $500,000,000 or more.

(h) As used in this section:

(1) "Business entity" includes a sole proprietorship, corporation, limited liability company, association, partnership, joint stock company, joint venture, mutual fund, trust, joint tenancy or other similar form of business organization, whether organized for profit or not-for-profit.

(2) "Equity interest" means any of the following:

(A) Common stock;

(B) trust certificate;

(C) equity investment in an investment company other than a money market mutual fund permitted under K.S.A. 40-2a22, and amendments thereto;

(D) investment in a common trust fund of a bank regulated by a federal or state agency;

(E) an ownership interest in minerals, oil or gas, the rights to which have been separated from the underlying fee interest in the real estate where the minerals, oil or gas are located;

(F) instruments which are mandatorily, or at the option of the issuer, convertible to equity;

(G) limited partnership interests;

(H) member interests in limited liability companies;

(I) warrants or other rights to acquire equity interests that are created by the person that owns or would issue the equity to be acquired; or

(J) any other security representing an ownership interest in a business entity.

History: L. 1972, ch. 173, § 8; L. 1978, ch. 172, § 1; L. 1983, ch. 156, § 1; L. 1987, ch. 160, § 4; L. 1995, ch. 22, § 1; L. 2014, ch. 43, § 1; July 1.



40-2a09 Stock in any insurance company, health maintenance organization, incorporated insurance agency or holding corporation.

40-2a09. Stock in any insurance company, health maintenance organization, incorporated insurance agency or holding corporation. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in:

(a) Stock in any insurance company or health maintenance organization, notwithstanding subsection (e) of K.S.A. 40-2a08, and amendments thereto. Before more than 5% of the outstanding shares of stock of any insurance company or health maintenance organization is acquired, or a tender offer made therefor, prior written approval of the commissioner of insurance must be secured;

(b) stock in an incorporated insurance agency: (1) If 5% or less of the outstanding shares of stock of such agency is acquired, the provisions of K.S.A. 40-2a08, and amendments thereto, shall apply; (2) if more than 5% of the outstanding shares of such incorporated agency is acquired, or a tender offer is made therefor, the prior approval of the commissioner of insurance shall be required and the provisions of subsection (d) of K.S.A. 40-2a08, and amendments thereto, shall apply. In valuing the stock of the agency, the assets of the agency shall be valued as if held directly by an insurance company; and (3) if majority interest in an incorporated insurance agency results from the organization of an agency by the insurance company to which this act applies, such investments shall be subject to the provisions of K.S.A. 40-2a16, and amendments thereto, until it has produced earnings for three out of five consecutive years. Such stock shall not be eligible for deposit with the commissioner of insurance as part of the legal reserve of such insurance company;

(c) stock in a holding corporation: (1) If 5% or less of the outstanding shares of stock of such holding corporation is acquired, the provisions of K.S.A. 40-2a08, and amendments thereto, shall apply; (2) if at least 55% of the holding corporation's voting stock is acquired, the prior approval of the commissioner shall be required and the provisions of K.S.A. 40-2a08, and amendments thereto, shall not apply. No insurer may purchase in excess of 5% of the outstanding voting stock of a holding corporation unless such insurer acquires at least 55% of such stock, nor shall the officers and directors of an insurer collectively own or control, directly or indirectly, more than 25% of such stock. The commissioner may direct an insurer to divest of its ownership in a holding corporation acquired pursuant to this subsection if it appears to the commissioner that the continued ownership or operation of the holding corporation is not in the best interest of the policyholders, or if the insurer's ownership in the holding corporation is less than 55% of the outstanding voting stock of the holding corporation, or if the officers and directors of the insurer collectively own or control, directly or indirectly, more than 25% of such stock. A holding corporation acquired pursuant to this subsection shall not acquire any investment not permitted for insurance companies other than life pursuant to article 2a of chapter 40 of the Kansas Statutes Annotated, and amendments thereto. In valuing the stock of any holding corporation acquired under this subsection in the annual financial statement of the insurer, value shall be assigned to the holding corporation's assets as though the assets were owned directly by the insurer. A percentage of the holding corporation's assets exactly equal to the insurer's ownership interest in the holding corporation will be added to the assets of the insurer in application of the insurer's investment limitations set forth in article 2a of chapter 40 of the Kansas Statutes Annotated, and amendments thereto. Stock in a holding corporation acquired under this subsection shall not be eligible for deposit with the commissioner of insurance as part of the legal reserves of such insurer.

History: L. 1972, ch. 173, § 9; L. 1979, ch. 139, § 1; L. 1982, ch. 200, § 1; L. 1983, ch. 156, § 2; L. 1987, ch. 161, § 1; L. 1994, ch. 86, § 1; July 1.



40-2a10 Bank certificates of deposit.

40-2a10. Bank certificates of deposit. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in certificates of deposit in a federally insured bank.

History: L. 1972, ch. 173, § 10; July 1.



40-2a11 Savings and loan shares or deposits.

40-2a11. Savings and loan shares or deposits. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in shares or savings deposits in a federally insured savings and loan association.

History: L. 1972, ch. 173, § 11; July 1.



40-2a12 Real estate bonds and mortgages.

40-2a12. Real estate bonds and mortgages. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in:

(a) Bonds, notes, obligations or other evidences of indebtedness directly or indirectly secured by mortgages or deeds of trust which are a first or second lien upon otherwise unencumbered real property and appurtenances thereto within the United States of America or any insular or territorial possession of the United States of America, or the Dominion of Canada, and upon leasehold estates in real property wherein the term of such including any options to extend is not less than 15 years beyond the maturity of the loan as made or extended. At the date of acquisition the total indebtedness secured by such lien shall not exceed 90% of the market value of the property upon which it is a lien. These limitations shall not apply to obligations described in subsections (b), (c), (d) and (e) of this section. For the purpose of this section a mortgage or deed of trust shall not be deemed to be other than a first or second lien upon property within the meaning of this section by reason of the existence of taxes or assessments against real property and appurtenances thereto that are not delinquent, instruments creating or reserving mineral, oil or timber rights, rights of way, joint driveways, sewer rights, rights in walls or by reason of building restrictions or other like restrictive covenants, or when such real estate is subject to lease in whole or in part whereby rents or profits are reserved to the owner or when there is in existence a fixed obligation or lien against the property where an escrow account or indemnification bond is or has been established or obtained sufficient to cover the maximum liability created by such obligation or lien;

(b) bonds, notes or other evidences of indebtedness representing loans and advances of credit that have been issued, guaranteed or insured by the United States government or any agency or instrumentality thereof. Any uninsured or nonguaranteed portion shall not exceed 75% of the total amount;

(c) contracts of sale, purchase money mortgages or deeds of trust secured by property obtained through foreclosure or in settlement or satisfaction of any indebtedness;

(d) bonds, notes, obligations or other evidences of indebtedness directly or indirectly secured by mortgages or deeds of trust which are a first or second lien upon otherwise unencumbered personal and real property, including a leasehold of real estate, under lease, purchase contract or lease purchase contract to any governmental body or instrumentality whose obligations qualify under K.S.A. 40-2a01, 40-2a02 or 40-2a03, and amendments thereto, or to a corporation whose obligations qualify under K.S.A. 40-2a05, and amendments thereto, if there is adequate rental, after making allowances of lessors' or sellers' obligations and liabilities, if any, under the terms of the lease or contract, to retire the loan as to payment of principal and interest and such rentals are pledged or assigned to the lender;

(e) bonds, notes or other evidences of indebtedness representing loans and advances of credit that have been issued, guaranteed or insured, in accordance with the terms and provisions of an act of the federal parliament of the Dominion of Canada approved March 18, 1954, cited as the "national housing act, 1954," as heretofore and hereafter amended;

(f) mortgages or deeds of trust upon improved real property to be occupied as a personal residence by an officer of the insurer, if the mortgage is at an interest rate that is no less than the prevailing rate of the insurer's existing portfolio of mortgage loans. Mortgages or deeds of trust entered into pursuant to this subsection shall be subject to the conditions set forth in subsection (a) of this section relating to mortgages or deeds of trust generally.

History: L. 1972, ch. 173, § 12; L. 1983, ch. 156, § 3; L. 2015, ch. 7, § 2; July 1.



40-2a13 Real estate.

40-2a13. Real estate. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in real estate only if acquired or used for the following purposes and in the following manner:

(a) Such as shall be requisite for its convenient present and reasonable future accommodations in the transaction of its business. In the erection or purchase of any buildings for such purpose, additional space may be included for home office rental income;

(b) such as shall have been mortgaged to it in good faith, by way of security for loans previously contracted or for money due;

(c) such as shall have been conveyed to it in satisfaction of debts previously contracted in their legitimate business or for money due;

(d) such as shall have been purchased at sales upon judgments, decrees or mortgages obtained or made for such debts; or

(e) such as shall have been acquired for development or income purposes.

It shall not be lawful for any such company to purchase, hold or convey real estate in any other case or for any other purpose, except nothing in this section shall be deemed to prohibit any such company from purchasing the principal residence owned and inhabited by an employee or prospective employee who is being transferred by the company to a different community; and all such real estate as may be acquired as aforesaid and which shall not be necessary for the accommodation of such company in the transaction of its business, except real estate acquired for development or income purposes shall be sold and disposed of within five years after such company shall have acquired title thereto, unless the company shall procure a certificate from the commissioner of insurance that the interests of the company will suffer materially by a forced sale thereof, in which event the sale may be postponed for such period as the commissioner of insurance shall direct in the certificate. If the company so elects, real estate other than farm properties, which has been acquired under subsections (c) and (d) may be held by it for income purposes. The company's aggregate investment in real estate as herein provided shall not exceed 20% of the admitted assets of the company as shown by its last annual report as filed with the commissioner of insurance or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains.

History: L. 1972, ch. 173, § 13; L. 1982, ch. 201, § 1; L. 1983, ch. 156, § 4; L. 1987, ch. 160, § 5; July 1.



40-2a14 Collateral loans.

40-2a14. Collateral loans. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in loans secured by collateral consisting of a pledge of bonds, securities, stock or evidences of indebtedness qualified in article 2a of chapter 40 of the Kansas Statutes Annotated, and amendments thereto. Except the amount of the loan shall not exceed 80% of the market value of the asset securing the loan. In addition, all restrictions, limitations or conditions placed on any investment authorized within article 2a of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, shall apply to the collateral pledged to the payment of loans authorized in this section.

History: L. 1972, ch. 173, § 14; L. 2014, ch. 43, § 2; July 1.



40-2a16 Leeway clause.

40-2a16. Leeway clause. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in investments whether or not qualified and permitted under this act and notwithstanding any conditions or limitations prescribed therein, in an aggregate amount not more than 10% of its admitted assets as shown by the company's last annual report as filed with the commissioner of insurance or a more recent quarterly financial statement filed with the commissioner, except that investments shall not be permitted in insolvent organizations or organizations in default with respect to the payment of principal or interest.

History: L. 1972, ch. 173, § 16; L. 1983, ch. 156, § 5; L. 2015, ch. 7, § 3; July 1.



40-2a17 International bank for reconstruction and development, inter-American development bank and African development bank.

40-2a17. International bank for reconstruction and development, inter-American development bank and African development bank. Any insurance company other than life organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed, or guaranteed by the international bank for reconstruction and development, the inter-American development bank or by the African development bank.

History: L. 1972, ch. 173, § 17; L. 1986, ch. 175, § 1; April 24.



40-2a18 Real estate investment trusts.

40-2a18. Real estate investment trusts. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in shares of beneficial interest in or obligations issued by a real estate investment trust qualified under sections 856 through 858 of the federal internal revenue code which meet the following qualifications:

(a) The obligations shown on the last published annual statement of such trust must meet the qualifications specified for corporate obligations in subsections (a) through (d) of K.S.A. 40-2a05.

(b) Cash dividends have been paid during each of the last three (3) years preceding the date of acquisition.

(c) The shares are registered on a national securities exchange regulated under the securities exchange act of 1934, as amended, or regularly traded on a national or regional basis.

(d) The trust shall have earnings in three (3) of the last five (5) years preceding date of acquisition.

(e) No insurance company shall own more than five percent (5%) of the total number of shares of any one such trust, nor invest more than two percent (2%) of its admitted assets in shares of any one such trust.

Shares in each such trust which has over one-half (1/2) of its assets invested in ownership of real estate or which has such ownership as its stated investment objective shall be considered a real estate investment for purposes of conforming with the limitation on real estate ownership imposed in K.S.A. 40-2a13.

History: L. 1972, ch. 173, § 18; July 1.



40-2a19 Prior lawful investments.

40-2a19. Prior lawful investments. All investments owned by any insurance company other than life at the time this act becomes effective and purchased pursuant to and in accordance with prior investment laws of this state shall be deemed in compliance with this act.

History: L. 1972, ch. 173, § 19; July 1.



40-2a20 Adoption of nominee name; designation of bank as trustee.

40-2a20. Adoption of nominee name; designation of bank as trustee. (a) Any insurance company other than life organized under any law of this state, with the direction or approval of a majority of its board of directors or authorized committee thereof, may:

(1) Adopt a nominee name unique to such insurance company in which such insurance company's securities may be registered;

(2) designate a state or national bank, a trust company or a federal home loan bank having trust powers to obtain a nominee name for such insurance company in which such insurance company's securities may be registered; or

(3) designate a state or national bank or a trust company having trust powers as trustee to make any investment authorized by this act in the name of such trustee or such trustee's nominee.

(b) Under the provisions of paragraphs (2) and (3) of subsection (a), the designated state or national bank, trust company or the federal home loan bank may arrange for such securities to be held in a clearing corporation. Such arrangement must be in accordance with a written agreement, approved by the commissioner of insurance, between the insurance company and its designated bank or trust company and must impose the same degree of responsibility on the bank or trust company as if such securities were held in definitive form by such bank or trust company.

(c) As used in this section "clearing corporation" means: (1) A corporation defined in subsection (5) of K.S.A. 84-8-102, and amendments thereto;

(2) any organization or system for clearance and settlement of securities transactions which is operated or owned by a bank, trust company or other entity that is subject to regulation by the United States federal reserve board or the United States comptroller of the currency; or

(3) any clearing agency registered with the securities and exchange commission pursuant to the securities exchange act of 1934, section 17A.

History: L. 1975, ch. 240, § 1; L. 1986, ch. 176, § 1; L. 1996, ch. 81, § 1; L. 1996, ch. 202, § 90; L. 2009, ch. 83, § 23; L. 2011, ch. 21, § 1; July 1.



40-2a21 Securities lending, repurchase and reverse repurchase transactions; requirements; definitions.

40-2a21. Securities lending, repurchase and reverse repurchase transactions; requirements; definitions. As used in this section:

(a) (1) Acceptable collateral means:

(A) With respect to securities lending transactions, cash, cash equivalents, letters of credit, direct obligations of or securities that are fully guaranteed as to principal and interest by, the government of the United States or any agency of the United States, specifically including the federal national mortgage association and the federal home loan mortgage corporation, and with respect to lending foreign securities, sovereign debt rated 1 by the SVO, all to the extent authorized by K.S.A. 40-2a01 et seq., and amendments thereto;

(B) with respect to repurchase transactions, cash, cash equivalents and direct obligations of, or securities that are fully guaranteed as to principal and interest by the government of the United States or any agency of the United States specifically including the federal national mortgage association and the federal home loan mortgage corporation, all to the extent authorized by K.S.A. 40-2a01 et seq., and amendments thereto; and

(C) with respect to reverse repurchase transactions, cash and cash equivalents to the extent authorized by K.S.A. 40-2a01 et seq., and amendments thereto.

(2) "Cash equivalents" means short-term, highly rated and highly liquid investments or securities readily convertible to known amounts of cash without penalty and so near maturity that they present insignificant risk of change in value.  For purposes of this definition:

(A) "Short-term" means investments with a remaining term to maturity of 90 days or less;

(B) "highly rated" means an investment rated "P-1" by Moody's Investor's Service, Inc. or "A-1" by Standard and Poor's, or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO; and

(C) cash equivalents include government money market mutual funds and money market mutual funds rated 1 by the SVO.

(3) "Equivalent securities" means:

(A) In a securities lending transaction, securities that are identical to the loaned securities including the amount thereof, except as to certificate number if held in physical form, provided that if any different security shall be exchanged for any loaned security by recapitalization, merger, consolidation or other corporate action, such different security shall be deemed to be the loaned security;

(B) in a repurchase transaction, securities that are identical to the purchased securities including the amount of the purchased securities, except as to certificate number if held in physical form; and

(C) in a reverse repurchase transaction, securities that are identical to the sold securities including the amount of the sold securities, except as to certificate number if held in physical form.

(4) "Letters of credit" means clean, irrevocable and unconditional letters of credit issued or confirmed by, and payable and presentable at, financial institutions on the list of financial institutions meeting the standards for issuing letters of credit pursuant to the purposes and procedures of the securities valuation office or any successor publication. To constitute acceptable collateral for the purposes of this section, a letter of credit must have an expiration date beyond the term of the subject transaction.

(5) "Market value" means for the purpose of this section:

(A) With respect to cash and letters of credit, the amounts thereof; and

(B) with respect to any security as of any date, the price for the security on that date obtained from a generally recognized source, or the most recent quotation from such a source, plus accrued but unpaid income thereon to the extent not included in such price as of that date.

(6) "Qualified business entity" means a business entity which is, or is a subsidiary or affiliate of:

(A) An issuer of obligations or preferred stock which are rated 1 or 2 by the SVO or an issuer of obligations, preferred stock or derivative instruments which are rated the equivalent of 1 or 2 by the SVO or by a nationally recognized statistical rating organization recognized by the SVO; or

(B) a primary dealer in United States government securities, as recognized by the federal reserve bank of New York.

(7) "Repurchase transaction" means a transaction in which an insurer purchases securities from a business entity which is obligated to repurchase the purchased securities or equivalent securities from the insurer at a specified price, and either within a specified period of time or upon demand.

(8) "Reverse repurchase transaction" means a transaction in which an insurer sells securities to a business entity and is obligated to repurchase the sold securities or equivalent securities from the business entity at a specified price and either within a specified period of time or upon demand.

(9) "Securities lending transaction" means a transaction in which securities are loaned by an insurer to a business entity which is obligated to return the loaned securities or equivalent securities to the insurer, within a specified period of time or upon demand.

(10) "Substantially similar securities" means securities that meet all the criteria for substantially similar securities specified in the NAIC accounting practices and procedures manual, as amended, and in an amount that constitutes good delivery form.

(11) "SVO" means the securities valuation office of the national association of insurance commissioners or any successor office established by the national association of insurance commissioners.

(b) Any property and casualty insurance company organized under any law of this state may enter into securities lending, repurchase and reverse repurchase transactions, subject to the following requirements:

(1) The insurer's board of directors shall adopt a resolution authorizing investments under this section and a written plan which specifies guidelines and objectives to be followed, such as:

(A) A description of how cash received will be invested or used for general corporate purposes of the insurer;

(B) operational procedures to manage interest rate risk, counterparty default risk and the use of acceptable collateral in a manner that reflects the liquidity needs of the transaction; and

(C) the extent to which an insurer may engage in these transactions.

(2) The insurer shall enter into a written agreement for all transactions authorized in this section. Such agreement shall adequately identify each security to which the agreement applies and shall require that each transaction terminate on a specified date no more than one year from its inception or upon earlier demand of the insurer. In a repurchase transaction, the agreement must also state that in the event of default by the party agreeing to repurchase the securities described in the agreement at the terms contained in the agreement, title to the described securities must pass immediately to the insurance company without recourse.  Such agreement shall be with the counterparty business entity. For securities lending transactions the agreement may be with an agent acting on behalf of the insurer, if such agent is a qualified business entity, and if such agreement:

(A) Requires the agent to enter into separate agreements with each counterparty that are consistent with the requirements of this section; and

(B) prohibits securities lending transactions under the agreement with the agent or its affiliates.

(3) Cash received in a transaction under this section shall be invested in accordance with K.S.A. 40-2a01 et seq., and amendments thereto, and in a manner that recognizes the liquidity needs of the transaction, or shall be used by the insurer for its general corporate purposes. For so long as the transaction remains outstanding, the insurer, its agent or custodian shall maintain, in the United States, as to acceptable collateral received in a transaction under this section, either physically or through book entry systems of the federal reserve or through a clearing corporation as permitted by K.S.A. 40-2a20, and amendments thereto: (A) Possession of the acceptable collateral; or (B) a perfected security interest in the acceptable collateral.

(4) For purposes of calculating the limitations of K.S.A. 40-2a01 et seq., and amendments thereto, securities lending, repurchase and reverse repurchase transactions shall not be considered investments in the counterparty, or in any issue of securities issued by the counterparty, or in the jurisdiction in which the counterparty is located. For purposes of calculations made to determine compliance with this part 4 of subsection (b), no effect will be given to the insurer's future obligation to resell securities in the case of a repurchase transaction, or to repurchase securities in the case of a reverse repurchase transaction. An insurer may not enter into a transaction under this section if, as a result of and after giving effect to the transaction:

(A) The aggregate amount of all securities then loaned or sold to, or purchased from, any one business entity pursuant to this section would exceed 5% of its admitted assets. In calculating the amount sold to or purchased from a business entity pursuant to repurchase or reverse repurchase transactions, effect may be given to netting provisions under a master written agreement; or

(B) the aggregate amount of all securities then loaned or sold to, or purchased from, all business entities under this section, without the effect of netting referred to in subpart (A), would exceed 40% of its admitted assets.

(5) In a securities lending transaction, the insurer shall receive acceptable collateral having a market value as of the transaction date at least equal to 102% of the market value of the securities loaned by the insurer in such transaction as of that date. If at any time the market value of such acceptable collateral is less than the market value of the loaned securities, the business entity to which the securities are loaned shall be obligated to deliver additional acceptable collateral, the market value of which, together with the market value of all acceptable collateral then held in connection with the transaction, equals at least 102% of the market value of the loaned securities.

(6) In a reverse repurchase transaction, the insurer shall receive acceptable collateral having a market value as of the transaction date at least equal to 95% of the market value of the securities transferred by the insurer in such transaction as of that date. If at any time the market value of such acceptable collateral is less than 95% of the market value of the securities so transferred, the business entity shall be obligated to deliver additional acceptable collateral, the market value of which, together with the market value of all acceptable collateral then held in connection with the transaction, at least equals 95% of the market value of the transferred securities.

(7) In a repurchase transaction, the insurer shall receive as acceptable collateral transferred securities having a market value at least equal to 102% of the purchase price paid by the insurer for such securities. If at any time the market value of such acceptable collateral is less than 100% of the purchase price paid by the insurer, the business entity shall be obligated to provide additional acceptable collateral, the market value of which, together with the market value of all acceptable collateral then held in connection with the transaction, equals at least 102% of such purchase price.  Securities acquired by an insurer in a repurchase transaction shall not be sold in a reverse repurchase transaction, loaned in a securities lending transaction, or otherwise pledged.

(c) Unless otherwise specified, an investment limitation computed on the basis of an insurer's admitted assets or capital and surplus shall relate to the amount required as shown on the insurer's last annual report as filed with the commissioner of insurance or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains. For purposes of computing any limitation based upon admitted assets, the insurer shall deduct from the amount of its admitted assets the amount of the liability recorded on such statutory balance sheet for:

(1) The return of acceptable collateral received in a reverse repurchase or a securities lending transaction; and

(2) the amount reported as borrowed money in the most recently filed financial statement to the extent not included in subpart (1).

History: L. 1982, ch. 201, § 2; L. 1996, ch. 27, § 1; July 1.



40-2a22 Investment companies; money market mutual funds.

40-2a22. Investment companies; money market mutual funds. (a) Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in shares of a corporation registered and operated as an open-end regulated investment company in accordance with the investment company act of 1940, as amended.

(b) Investments under this section, other than investments in money market mutual funds as described in subsection (c), shall be further limited as follows:

(1) The insurance company's aggregate investment under this provision and K.S.A. 40-2a08, and amendments thereto, combined shall not exceed 25% of its admitted assets as shown by the company's last annual report as filed with the state commissioner of insurance or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains;

(2) the investment company in which the insurance company acquires shares shall have assets of not less than $25,000,000 at the date of purchase;

(3) the insurance company shall not acquire more than 15% of the outstanding shares of any one investment company;

(4) investments in the shares of any one investment company shall not exceed 10% of the admitted assets of the insurance company as shown by the company's last annual report as filed with the commissioner of insurance, as determined on the basis of the cost of such shares to the insurance company at time of purchase.

(c) Investments in money market mutual funds shall not be subject to the limitations contained in subsection (b) when the assets of the fund represent qualified investments described in K.S.A. 40-2a01, 40-2a02, 40-2a03, 40-2a04, 40-2a05 and 40-2a21, and amendments thereto. Investments in money market mutual funds shall be further limited as follows:

(1) The investment company in which the insurance company acquires shares shall have assets of not less than $25,000,000 at the date of purchase; and

(2) investments in the shares of any one investment company shall not exceed 20% of the admitted assets of the insurance company as shown by the company's last annual report as filed with the commissioner of insurance, or a more recent quarterly financial statement as filed with the insurance commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains, as determined on the basis of the cost of such shares to the insurance company at the time of purchase.

History: L. 1983, ch. 156, § 15; L. 1985, ch. 162, § 1; L. 1987, ch. 160, § 6; L. 1995, ch. 96, § 1; July 1.



40-2a24 Financial futures contracts; definitions; use for hedging purposes; definitions.

40-2a24. Financial futures contracts; definitions; use for hedging purposes; definitions. (a) Any insurance company other than life organized under any law of this state may use financial instruments under this section to engage in hedging transactions and certain income generation transactions or as these terms may be further defined in regulations promulgated by the commissioner. The insurance company shall be able to demonstrate to the commissioner the intended hedging characteristics and the ongoing effectiveness of the financial instrument transaction or combination of the transactions through cash flow testing or other appropriate analysis.

(b) As used in this section:

(1) "Cap" means an agreement obligating the seller to make payments to the buyer, each payment based on the amount by which a reference price or level or the performance or value of one or more underlying interest exceeds a predetermined number, sometimes called the strike rate or price.

(2) "Collar" means an agreement to receive payments as the buyer of an option, cap or floor and to make payments as the seller of a different option, cap or floor.

(3) (A) "Financial instrument" means an agreement, option, instrument or any series or combination thereof:

(i) To make or take delivery of, or assume or relinquish, a specified amount of one or more underlying interests, or to make a cash settlement in lieu thereof; or

(ii) which has a price, performance, value or cash flow based primarily upon the actual or expected price, level, performance, value or cash flow of one or more underlying interests.

(B) Financial instruments include options, warrants, caps, floors, collars, swaps, forwards, future and any other agreements, options or instruments substantially similar thereto, or any series or combination thereof.

(4) "Financial instrument transaction" means a transaction involving the use of one or more financial instruments.

(5) "Floor" means an agreement obligating the seller to make payments to the buyer in which each payment is based on the amount that a predetermined number, sometimes called the floor rate or price, exceeds a reference price, level, performance or value of one or more underlying interests.

(6) "Forward" means an agreement (other than a future) to make or take delivery of, or effect a cash settlement based on the actual or expected price, level, performance or value of one or more underlying interests.

(7) "Future" means an agreement traded on a qualified exchange, to make or take delivery of, or effect a cash settlement based on the actual or expected price, level, performance or value of one or more underlying interests.

(8) "Hedging transaction" means a financial instrument transaction which is entered into and maintained to reduce:

(A) The risk of a change in the value, yield, price, cash flow or quantity of assets or liabilities which the insurer has acquired or incurred or anticipates acquiring or incurring; or

(B) the currency exchange-rate risk or the degree of exposure as to assets or liabilities which an insurer has acquired or incurred or anticipates acquiring or incurring.

(9) "Income generation transaction" means a financial instrument transaction involving the writing of the covered call options which is intended to generate income or enhance return.

(10) "Option" means an agreement giving the buyer the right to buy or receive, sell or deliver, enter into, extend or terminate, or effect a cash settlement based on the actual or expected price, level, performance or value of one or more underlying interests.

(11) "Potential exposure" means:

(A) As to a futures position, the amount of the initial margin required for that position; or

(B) as to swaps' collars and forwards, .5% times the notional amount times the square root of the remaining years of maturity.

(12) "Swap" means an agreement to exchange for net payments at one or more times based on the actual or expected price, level, performance or value of one or more underlying interests.

(13) "Underlying interest" means the assets, other interests, or a combination thereof, underlying a financial instrument, such as any one or more securities, currencies, rates, indices, commodities or financial instruments.

(14) "Warrants" means an option to purchase or sell the underlying securities or investments at a given price and time or at a series of prices and times outlined in the warrant agreement. Warrants may be issued alone or in connection with the sale of other securities, as part of a merger or recapitalization agreement, or to facilitate divestiture of the securities of another corporation.

(c) An insurance company may enter into financial instrument transactions for the purpose of hedging except that the transaction shall not cause any of the following limits to be exceeded:

(1) The aggregate statement value of options, caps, floors and warrants not attached to any other security or investment purchase in hedging transactions may not exceed 110% of the excess of such insurer's capital and surplus as shown on the company's last annual or quarterly report filed with the commissioner of insurance over the minimum requirements of a new stock or mutual company to qualify for a certificate of authority to write the kind of insurance which the insurer is authorized to write;

(2) the aggregate statement value of options, caps and floors written in hedging transactions may not exceed 3% of the insurance company's admitted assets; and

(3) the aggregate potential exposure of collars, swaps, forwards and futures used in hedging transactions may not exceed 5% of the insurance company's admitted assets.

(d) An insurance company may enter into the following types of income generation transactions if:

(1) Selling covered call options on noncallable fixed income securities or financial instruments based on fixed income securities, but the aggregate statement value of assets subject to call during the complete term of the call options sold, plus the face value of fixed income securities underlying any financial instrument subject to call, may not exceed 10% of the insurance company's admitted assets; and

(2) selling covered call options on equity securities, if the insurance company holds in its portfolio the equity securities subject to call during the complete term of the call option sold.

(e) Upon request of the insurance company, the commissioner may approve additional transactions involving the use of financial instruments in excess of the limits of subsection (c) or for other risk management purposes, excluding replication transactions, pursuant to regulations promulgated by the commissioner.

(f) For the purposes of this section, the value or amount of an investment acquired or held under this section, unless otherwise specified in this code, shall be the value at which assets of an insurer are required to be reported for statutory accounting purposes as determined in accordance with procedures prescribed in published accounting and valuation standards of the national association of insurance commissioners (NAIC), including the purposes and procedures of the securities valuation office, the valuation of securities manual, the accounting practices and procedures manual, the annual statement instructions or any successor valuation procedures officially adopted by the NAIC.

(g) Prior to engaging in transactions in financial instruments, an insurer shall develop and adequately document policies and procedures regarding investment strategies and objectives, recordkeeping needs and reporting matters. Such policies and procedures shall address authorized investments, investment limitations, authorization and approval procedures, accounting and reporting procedures and controls and shall provide for review of activity in financial instruments by the insurer's board of directors or such board's designee.

Recordkeeping systems must be sufficiently detailed to permit internal auditors and insurance department examiners to determine whether operating personnel have acted in accordance with established policies and procedures, as provided in this section. Insurer records must identify for each transaction the related financial instruments contracts.

History: L. 1985, ch. 156, § 2; L. 1996, ch. 83, § 1; July 1.



40-2a25 Mortgage related securities.

40-2a25. Mortgage related securities. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in:

(a) Mortgage related securities issued or guaranteed by the federal home loan mortgage corporation and federal national mortgage association but the amount invested in any one such issue shall not exceed the greater of $750,000 or two percent of the admitted assets of the company as shown by its last annual report or a more recent quarterly financial statement filed with the commissioner of insurance;

(b) mortgage related securities issued by or in the name of any private entity which are designated "1" or "2" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO at the time of acquisition. The investment in any one such issue shall not exceed two percent of the admitted assets of the company as shown by its last annual report or a more recent quarterly financial statement filed with the commissioner of insurance.

(c) For purposes of this section, "mortgage related securities" shall mean a security that either:

(1) Represents ownership of one or more promissory notes or certificates of interest or participation in such notes, including any rights designed to assure servicing of, or the receipt or timeliness of receipt by the holders of such notes, certificates, or participations of amounts payable under, such notes, certificates, or participations, which notes:

(A) Are directly secured by a first lien on a single parcel of real estate, including stock allocated to a dwelling unit in a residential cooperative housing corporation, upon which is located a dwelling or mixed residential and commercial structure, or on a residential manufactured home as defined in U.S.C. § 5402(6) of title 42, whether such manufactured home is considered real or personal property under the laws of the state in which it is to be located; and

(B) were originated by a savings and loan association, savings bank, commercial bank, credit union, insurance company, or similar institution which is supervised and examined by a federal or state authority, or by a mortgagee approved by the secretary of housing and urban development pursuant to U.S.C. §§ 1709 and 1715b of title 12, or, where such notes involve a lien on the manufactured home, by any such institution or by any financial institution approved for insurance by the secretary of housing and urban development pursuant to U.S.C. § 1703 of title 12; or

(2) is secured by one or more promissory notes or certificates of interest or participations in such notes, with or without recourse to the issuer thereof, and, by its terms, provides for payments of principal in relation to payments, or reasonable projections of payments, on notes meeting the requirements of subparagraphs (1)(A) and (B) or certificates of interest or participations in promissory notes meeting such requirements.

For the purposes of this paragraph, the term "promissory note," when used in connection with a manufactured home, shall also include a loan, advance, or credit sale as evidenced by a retail installment sales contract or other instrument; or

(3) involve offers or sales of one or more promissory notes directly secured by a first lien on a single parcel of real estate upon which is located a dwelling or other residential or commercial structure, and participation interests in such notes:

(A) Where such securities are originated by a savings and loan association, savings bank, commercial bank, or similar banking institution which is supervised and examined by a federal or state authority, and are offered and sold subject to the following conditions:

(i) The minimum aggregate sales price per purchaser shall not be less than $250,000;

(ii) the purchaser shall pay cash either at the time of the sale or within 60 days thereof; and

(iii) each purchaser shall buy for such purchaser's own account only; or

(B) where such securities are originated by a mortgagee approved by the secretary of housing and urban development pursuant to U.S.C. §§ 1709 and 1715b of title 12 and are offered or sold subject to the three conditions specified in subparagraph (3)(A) to any institution described in such subparagraph or to any insurance company subject to the supervision of the insurance commissioner, or any agency or officer performing like function, of any state or territory of the United States or the District of Columbia, or the federal home loan mortgage corporation, the federal national mortgage association, or the government national mortgage association.

Transactions between any of the entities described in subparagraph (3)(A) or (3)(B) involving nonassignable contracts to buy or sell the foregoing securities which are to be completed within two years, where the seller of the foregoing securities pursuant to any such contract is one of the parties described in subparagraph (3)(A) or (3)(B) who may originate such securities and the purchaser of such securities pursuant to any such contract is any institution described in subparagraph (3)(A) or any insurance company described in subparagraph (3)(B), the federal home loan mortgage corporation, federal national mortgage association, or the government national mortgage association and where the foregoing securities are subject to the three conditions for sale set forth in subparagraphs (3)(A)(i) through (iii).

History: L. 1992, ch. 118, § 1; L. 2015, ch. 7, § 4; July 1.



40-2a26 Medium and lower grade obligations; definitions.

40-2a26. Medium and lower grade obligations; definitions. As used in K.S.A. 40-2a27 of this act:

(a) "Medium grade obligations" means obligations which are designated "3" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO.

(b) "Lower grade obligations" means obligations which are designated "4," "5" or "6" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO.

(c) "Admitted assets" means the amount shown on the insurer's last annual report as filed with the state commissioner of insurance or a more recent quarterly financial statement filed with the commissioner.

(d) "Aggregate amount" of medium grade and lower grade obligations means the aggregate statutory statement value thereof.

(e) "Institution" means a corporation, a joint-stock company, an association, a trust, a business partnership, a business joint venture or similar entity.

(f) "Insurance company" or "insurer" means an insurance company other than life organized under the laws of this state.

History: L. 1992, ch. 121, § 1; L. 2015, ch. 7, § 5; July 1.



40-2a27 Same; limitations; exceptions; insurance company required to adopt written investment plan.

40-2a27. Same; limitations; exceptions; insurance company required to adopt written investment plan. (a) No insurance company shall acquire, directly or indirectly, any medium grade or lower grade obligation of any institution if, after giving effect to any such acquisition, the aggregate amount of all medium grade and lower grade obligations then held by such insurer would exceed 20% of its admitted assets. Within this limitation no more than 10% of its admitted assets shall consist of lower grade obligations; no more than three percent of its admitted assets shall consist of obligations designated "5" or "6" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO; and, no more than one percent of its admitted assets shall consist of obligations designated "6" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO. Attaining or exceeding the limit of any one category shall not preclude an insurer from acquiring obligations in other categories subject to the specific and multi-category limits.

(b) No insurer organized under the laws of this state may invest more than one percent of its admitted assets in medium grade obligations issued, guaranteed or insured by any one institution, nor may it invest more than one-half of one percent of its admitted assets in lower grade obligations issued, guaranteed or insured by any one institution. In no event shall such insurer invest more than one percent of its admitted assets in any medium or lower grade obligations issued, guaranteed or insured by any one institution.

(c) Nothing contained in this act shall prohibit an insurer from acquiring any obligations which it has committed to acquire if the insurer would have been permitted to acquire that obligation pursuant to this act on the date on which such insurer committed to purchase that obligation.

(d) Notwithstanding the limitations of subsection (b), an insurer may acquire an obligation of an institution in which the insurer already has one or more obligations, if the obligation is acquired in order to protect an investment previously made in the obligations of the institution, except all such acquired obligations shall not exceed one-half of one percent of the insurer's admitted assets.

(e) Nothing contained in this act shall prohibit an insurer to which this act applies from acquiring an obligation as a result of a restructuring of a medium or lower grade obligation already held or require such insurer to sell or otherwise dispose of any obligation legally acquired prior to the effective date of this act.

(f) Nothing contained in this act shall permit or be construed as permitting an insurer to exceed, alter or otherwise circumvent any of the limitations or restrictions applicable to the investments authorized by article 2a of chapter 40 of the Kansas Statutes Annotated, and amendments thereto.

(g) The board of directors of any insurance company organized under the laws of this state which acquires or invests, directly or indirectly, more than two percent of its admitted assets in medium grade and lower grade obligations, shall adopt a written plan for the making of such investments. The plan, in addition to guidelines with respect to the quality of the issues invested in, shall contain diversification standards acceptable to the commissioner which may include, but not be limited to, standards for issuer, industry, duration, liquidity and geographic location.

History: L. 1992, ch. 121, § 2; L. 2005, ch. 87, § 1; L. 2014, ch. 43, § 3; L. 2015, ch. 7, § 6; July 1.



40-2a28 Investment in asset-backed securities; conditions; definitions.

40-2a28. Investment in asset-backed securities; conditions; definitions. (a) Any insurance company other than life organized under any law of this state may invest, by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof, in asset-backed securities, subject to the following:

(1) To be an admitted asset under this section, an asset-backed security must, at the time of acquisition, be designated "1" or "2" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO;

(2) the investment in any one issue of asset-backed securities shall not exceed 2% of the admitted assets of the investing insurance company as shown by its last annual report or a more recent quarterly financial statement filed with the commissioner. Each issue designated as provided in paragraph (1) shall constitute a single issue regardless of any other obligations or securities issued by the same or any affiliated issuer.

(b) As used in this section:

(1) "Asset-backed security" means any security or other instrument representing or evidencing an interest in, a loan to, a participation in a loan to, or any other right to receive payments from a business entity of any type or form, which has as its primary business activity the acquisition and holding of financial assets, directly or through a trustee, for the benefit of such business entity's debt or equity holders;

(2) "financial asset" means a single asset or a pool of assets consisting of interest-bearing obligations or other contractual obligations representing or constituting the right to receive payment from the asset or pool of assets;

(3) "NAIC" means the national association of insurance commissioners; and

(4) "SVO" means the securities valuation office of the NAIC or any successor office established by the NAIC.

History: L. 1995, ch. 23, § 2; L. 2014, ch. 43, § 4; L. 2015, ch. 7, § 7; July 1.






Article 2b INVESTMENTS BY LIFE INSURANCE COMPANIES

40-2b01 United States government obligations; call options.

40-2b01. United States government obligations; call options. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed or guaranteed by the United States of America, or by any agency or instrumentality thereof. Such life insurance company may write call options on government obligations permitted under this section which it owns. Call options may be purchased for the sole purpose of closing out a position taken previously with respect to one or more options having been written. The purchase of a call option for any reason other than as a closing transaction and the writing of naked (uncovered) call options are hereby prohibited.

Any United States government obligation owned by an insurance company obligated under an unexpired written call option shall be valued at the lesser of the striking price or value established in accordance with the method of valuation as prescribed by the commissioner of insurance for financial reporting purposes.

"Striking price" means the price per United States government obligation, exclusive of selling costs, the company would receive should the call option be exercised by the holder.

History: L. 1972, ch. 179, § 1; L. 1989, ch. 134, § 2; July 1.



40-2b02 State, District of Columbia, territorial and municipal obligations.

40-2b02. State, District of Columbia, territorial and municipal obligations. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed or guaranteed by the District of Columbia, or by any state, insular or territorial possession of the United States of America, or by any county, city, town, school, road, drainage or other district, located within any state, or insular or territorial possession of the United States of America, or by any political or civil subdivision or governmental authority of any such state, or insular or territorial possession, or by any agency or instrumentality of any such state, or insular or territorial possession, political or civil subdivision, or governmental authority.

History: L. 1972, ch. 179, § 2; July 1.



40-2b03 Canadian government, provincial and municipal obligations.

40-2b03. Canadian government, provincial and municipal obligations. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed or guaranteed by the Dominion of Canada, or by any province thereof, or by any municipality, district, agency or instrumentality thereof.

History: L. 1972, ch. 179, § 3; July 1.



40-2b04 Investments in foreign jurisdictions and currencies; definitions.

40-2b04. Investments in foreign jurisdictions and currencies; definitions. (a) As used in this section:

(1) "Business entity" means a sole proprietorship, corporation, limited liability company, association, partnership, joint-stock company, joint venture, mutual fund, trust, joint tenancy or other similar form of business organization, whether organized for-profit or not-for-profit.

(2) "Domestic jurisdiction" means the United States, Canada, and a state or political subdivision of the United States or Canada.

(3) "Foreign currency" means a currency other than that of the United States or Canada.

(4) "Foreign investment" means an investment in a foreign jurisdiction or in an asset domiciled in a foreign jurisdiction. An investment shall not be deemed to be foreign if the issuing business entity, qualified primary credit source or qualified guarantor is a domestic jurisdiction or a business entity domiciled in a domestic jurisdiction, unless:

(A) The issuing business entity is a shell business entity; and

(B) the investment is not assumed, accepted, guaranteed or insured or otherwise backed by a domestic jurisdiction or a business entity, that is not a shell business entity, domiciled in a domestic jurisdiction.

(5) "Foreign jurisdiction" means a jurisdiction outside of the United States or Canada.

(6) "Qualified guarantor" means a guarantor against which an insurer has a direct claim for full and timely payment evidenced by a contractual right for which an enforcement action can be brought in a domestic jurisdiction.

(7) "Qualified primary credit source" means the credit source to which an insurer looks for payment as to an investment and against which an insurer has a direct claim for full and timely payment evidenced by a contractual right for which an enforcement action can be brought in a domestic jurisdiction.

(8) "Shell business entity" means a business entity having no economic substance except as a vehicle for owning interests in assets issued, owned or previously owned by a business entity domiciled in a foreign jurisdiction.

(9) "SVO" means the securities valuation office of the national association of insurance commissioners or any successor office established by the national association of insurance commissioners.

(b) Any life insurance company organized under any law of this state may invest, by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof, in foreign investments of the same types as those that an insurer is permitted to acquire under article 2b of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, if:

(1) The aggregate amount of foreign investments then held by the insurer does not exceed 20% of its admitted assets; and

(2) the aggregate amount of foreign investments then held by the insurer in a single foreign jurisdiction does not exceed 10% of its admitted assets for jurisdictions that have a sovereign debt rating of SVO 1, or 3% of its admitted assets for any other foreign jurisdiction.

(c) Any life insurance company organized under any law of this state may invest, by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof, in investments of the same types as those that an insurer is permitted to acquire under article 2b of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, which are denominated in foreign currencies, whether or not they are foreign investments acquired under subsection (b), if:

(1) The aggregate amount of investments then held by the insurer denominated in foreign currencies does not exceed 10% of its admitted assets; and

(2) the aggregate amount of investments then held by the insurer denominated in the foreign currency of a single foreign jurisdiction does not exceed 10% of its admitted assets for jurisdictions that have a sovereign debt rating of SVO 1, or 3% of its admitted assets for any other foreign jurisdiction.

(d) Notwithstanding the provisions of K.S.A. 40-2b13, and amendments thereto, the insurer's total foreign investments and investments denominated in foreign currencies shall not exceed the limitations set forth in subsections (b) and (c).

(e) The investment limitations in subsections (b) and (c) computed on the basis of an insurer's admitted assets shall relate to the amount as shown on the insurer's last annual report as filed with the commissioner of insurance or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains.

(f) Investments acquired under this section shall be aggregated with investments of the same types made under all other sections of article 2b of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, and in a similar manner, for purposes of determining compliance with the limits, if any, contained in the other sections.

History: L. 1972, ch. 179, § 4; L. 1987, ch. 160, § 7; L. 1996, ch. 35, § 1; L. 2015, ch. 7, § 8; July 1.



40-2b05 Business entity obligations; definitions.

40-2b05. Business entity obligations; definitions. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed, or guaranteed by a business entity organized under the laws of the United States of America, or of any state, district, insular or territorial possession thereof; or of the Dominion of Canada or any province thereof which are designated "1" or "2" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO at the time of acquisition; or which meet the following qualifications:

(a) If fixed-interest bearing obligations, the average fixed charges shall have been covered at least 11/2 times by the average net earnings available for fixed charges of the last five years, and the business entity shall have earnings in two of the last three fiscal years immediately preceding the date of acquisition. In the case of obligations of finance companies, the coverage shall be at least 11/4 times;

(b) if income, or other contingent interest obligations, the net earnings available for fixed charges of the business entity for the five fiscal years next preceding the date of acquisition of the obligations shall have averaged per year not less than 11/2 times the sum of the fixed charges and the maximum contingent interest to which the business entity is subject as of the date of acquisition, and the business entity shall have earnings in two of the last three fiscal years immediately preceding the date of acquisition. In the case of obligations of finance companies, the coverage shall be at least 11/4 times;

(c) the business entity or a predecessor thereof must have been in existence for a period of not less than five years;

(d) investments in any obligations under this act shall not be eligible if the business entity is in default on any fixed obligations as of the date of acquisition. Statements adjusted to show the actual condition at the time of acquisition or at effect of new financing (known commercially as pro forma statements) may be used when determining investments in this act or in compliance with requirements.

(e) (1) The term "fixed charges" includes actual interest incurred in each year on funded and unfunded debt. In the testing of obligations where interest is partially or entirely contingent upon earnings fixed charges shall include contingent interest payments;

(2) the term "net earnings available for fixed charges" means income, before deducting interest on funded and unfunded debt and after deducting operating and maintenance expenses, taxes other than income taxes, depreciation and depletion. Extraordinary, nonrecurring items of income or expense shall be excluded;

(3) the term "business entity" includes a sole proprietorship, corporation, limited liability company, association, partnership, joint stock company, joint venture, mutual fund, trust, joint tenancy or similar form of business organization, whether organized for profit or not-for-profit;

(4) the term "NAIC" means the national association of insurance commissioners;

(5) the term "SVO" means the securities valuation office of the NAIC or any successor office established by the NAIC.

History: L. 1972, ch. 179, § 5; L. 1987, ch. 160, § 8; L. 1991, ch. 130, § 2; L. 2015, ch. 7, § 9; July 1.



40-2b06 Preferred and guaranteed stocks; definitions.

40-2b06. Preferred and guaranteed stocks; definitions. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in preferred stocks of, or stocks guaranteed by, a corporation incorporated under the laws of the United States of America, or of any state, district, insular or territorial possession thereof, or of the Dominion of Canada, or any province thereof; in an amount not to exceed 25% of its admitted assets as shown by the company's last annual report, as filed with the state commissioner of insurance, or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains, and which meets the following qualifications:

(a) All bonds or other evidences of indebtedness and preferred stocks shown on the last published annual statement of the issuing corporation, if any, senior to the preferred stock acquired must be eligible as investments under K.S.A. 40-2b05 or 40-2b06, and amendments thereto, as of the date of acquisition;

(b) if cumulative preferred, not in arrears as to dividends, or if noncumulative, has paid full dividends in each of the last three years;

(c) sinking fund payments are on a current basis;

(d) if net earnings available for fixed charges for the most recently completed three fiscal year period is at least equal to 1 1/4 times the aggregate fixed charges, plus full contingent interest and preferred dividend requirements of the preferred stock under consideration and those on a parity therewith or having a priority thereto, for the same period; and

(e) the corporation must have been in existence for a period of not less than five years.

(f) (1) "Fixed charges" shall include actual interest incurred in each year on funded and unfunded debt; and

(2) "net earnings" shall mean income, before deducting interest on funded and unfunded debt, and after deducting operating and maintenance expenses, depreciation and depletion and all taxes, including income taxes. Extraordinary, nonrecurring items of income or expenses shall be excluded.

History: L. 1972, ch. 179, § 6; L. 1983, ch. 156, § 6; L. 1987, ch. 160, § 9; July 1.



40-2b07 Equity interests; call options.

40-2b07.  Equity interests; call options. Any life insurance company organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in the equity interests of any business entity organized and doing business under the laws of the United States or any state, or of the District of Columbia, or of the Dominion of Canada or any province of the Dominion of Canada, in an amount, based upon cost, not exceeding 15% of its admitted assets as shown by the company's last annual report as filed with the state commissioner of insurance or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains. Such life insurance company may write exchange traded, covered call options on equity interests it owns and may purchase call options for the sole purpose of closing out a position taken previously with respect to one or more options having been written. The purchase of a call option for any reason other than as a closing transaction and the writing of naked, uncovered, call options are hereby prohibited. Investments in equity interests and the writing of call options shall be further limited as provided in subsections (a) through (g) except that subsections (a) through (e) shall only apply to an amount that exceeds 7.5% of a life insurance company's admitted assets.

(a) The obligations, if any, shown on the last published annual statement of such business entity must be eligible for investment under K.S.A. 40-2b05, and amendments thereto;

(b) cash dividends have been paid during each of the last three years preceding the date of acquisition;

(c) the equity interest is registered with a national securities exchange regulated under the securities exchange act of 1934, as amended, or is regularly traded on a national or regional basis;

(d) the business entity shall have earnings in three of the last five years preceding the date of acquisition;

(e) at no time shall an insurance company invest in more than 5% of the outstanding equity interests of any one such business entity, nor an amount more than 2% of the investing insurance company's admitted assets in the outstanding equity interests of any one such business entity, determined on the basis of the cost of such equity interests to the insurance company at time of purchase;

(f) an equity interest owned by an insurance company that is obligated under an unexpired written call option shall be valued at the lesser of the striking price or current market value. For the purposes of this subsection, "striking price" means the price per equity interest, exclusive of selling costs, the company would receive should the call option be exercised by the holder;

(g) the provisions of subsections (b) and (d) shall not apply if at the time of acquisition:

(1) The issuing business entity has net assets of $10,000,000 or more;

(2) the issuing business entity has a net worth of $1,000,000 or more; and

(3) the issuing business entity has an aggregate market value of $500,000,000 or more.

(h) As used in this section:

(1) "Business entity" includes a sole proprietorship, corporation, limited liability company, association, partnership, joint stock company, joint venture, mutual fund, trust, joint tenancy or similar form of business organization, whether organized for profit or not-for-profit.

(2) "Equity interest" means any of the following:

(A) Common stock;

(B) trust certificate;

(C) equity investment in an investment company other than a money market mutual fund permitted under K.S.A. 40-2b24, and amendments thereto;

(D) investment in a common trust fund of a bank regulated by a federal or state agency;

(E) an ownership interest in minerals, oil or gas, the rights to which have been separated from the underlying fee interest in the real estate where the minerals, oil or gas are located;

(F) instruments which are mandatorily, or at the option of the issuer, convertible to equity;

(G) limited partnership interests;

(H) member interests in limited liability companies;

(I) warrants or other rights to acquire equity interests that are created by the person that owns or would issue the equity to be acquired; or

(J) any other security representing an ownership interest in a business entity.

History: L. 1972, ch. 179, § 7; L. 1978, ch. 172, § 2; L. 1983, ch. 156, § 7; L. 1987, ch. 160, § 10; L. 1995, ch. 22, § 2; L. 2014, ch. 43, § 5; July 1.



40-2b08 Equipment trust obligations or conditional sales contracts.

40-2b08. Equipment trust obligations or conditional sales contracts. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds, certificates or other evidences of indebtedness secured by any transportation or other equipment used in the United States of America or Dominion of Canada, that provide a right to receive determined rental, purchase or other fixed obligatory payments adequate to retire the obligations and also provide for vesting of title to such equipment free from encumbrance in a corporate trustee, or for creation of a first lien on such equipment.

History: L. 1972, ch. 179, § 8; July 1.



40-2b09 Real estate bonds, mortgages, tax lien certificates.

40-2b09. Real estate bonds, mortgages, tax lien certificates. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in:

(a) Bonds, notes, obligations or other evidences of indebtedness directly or indirectly secured by mortgages or deeds of trust which are a first or second lien upon otherwise unencumbered real property and appurtenances thereto within the United States of America, or any insular or territorial possession of the United States, or the Dominion of Canada, and upon leasehold estates in real property wherein the term of such including any options to extend is not less than 15 years beyond the maturity of the loan as made or extended. At the date of acquisition the total indebtedness secured by such lien shall not exceed 90% of the market value of the property upon which it is a lien, unless that portion of the total indebtedness in excess of 90% of market value is insured by a mortgage insurance company authorized by the commissioner of insurance to do business in this state. These limitations shall not apply to obligations described in subsections (b), (c), (d), (e) and (f). For the purpose of this section a mortgage or deed of trust shall not be deemed to be other than a first or second lien upon property within the meaning of this section by reason of the existence of taxes or assessments against real property and appurtenances thereto that are not delinquent, instruments creating or reserving mineral, oil, or timber rights, rights of way, joint driveways, sewer rights, rights in walls or by reason of building restrictions or other like restrictive covenants, or when such real estate is subject to lease in whole or in part whereby rents or profits are reserved to the owner or when there is in existence a fixed obligation or lien against the property where an escrow account or indemnification bond is or has been established or obtained sufficient to cover the maximum liability created by such obligation or lien;

(b) bonds, notes, or other evidences of indebtedness representing loans and advances of credit that have been issued, guaranteed or insured by the United States government or any agency or instrumentality thereof or insured by any insurance company authorized to transact such business in this state. Any uninsured or nonguaranteed portion shall not exceed 75% of the total amount;

(c) contracts of sale, purchase money mortgages or deeds of trust secured by property obtained through foreclosure, or in settlement or satisfaction of any indebtedness;

(d) bonds, notes, obligations, or other evidences of indebtedness directly or indirectly secured by mortgages or deeds of trust which are a first or second lien upon otherwise unencumbered personal or real or both personal and real property, including a leasehold of real estate, under lease, purchase contract, or lease purchase contract to any governmental body or instrumentality whose obligations qualify under K.S.A. 40-2b01, 40-2b02 or 40-2b03, and amendments thereto, or to a corporation whose obligations qualify under K.S.A. 40-2b05, and amendments thereto, if there is adequate rental, after making allowance of lessors' or sellers' obligations and liabilities, if any, under the terms of the lease or contract, to retire the loan as to payments of principal and interest and such rentals are pledged or assigned to the lender;

(e) bonds, notes or other evidences of indebtedness representing loans and advances of credit that have been issued, guaranteed or insured, in accordance with the terms and provisions of an act of the federal parliament of the Dominion of Canada approved March 18, 1954, cited as the national housing act, 1954, as heretofore and hereafter amended;

(f) participation in mortgage lending, including, without limitation, the types of mortgage lending set forth in subsections (a) and (d), is specifically permitted in this section as between Kansas domiciled life insurance companies, or, between Kansas domiciled life insurance companies and life insurance companies organized under the laws of another country, state, or territory, or, between a Kansas domiciled life insurance company and its affiliates, or, between Kansas domiciled life insurance companies and banks, trust companies or savings and loan associations, upon unencumbered real property and appurtenances thereto. At the date of acquisition the total indebtedness assumed by such lien shall not exceed 90% of the market value of the property upon which it is a lien, unless that portion of the total indebtedness in excess of 90% of market value is insured by a mortgage insurance company authorized by the commissioner of insurance to do business in this state;

(g) mortgages or deeds of trust upon improved real property to be occupied as a personal residence by an officer of the insurer, if the mortgage is at an interest rate that is no less than the prevailing rate of the insurer's existing portfolio of mortgage loans. Mortgages or deeds of trust entered into pursuant to this subsection shall be subject to the conditions set forth in subsection (a) relating to mortgages or deeds of trust generally;

(h) tax lien certificates issued by local taxing authorities, which for reporting in the annual statement may be pooled by state and year of issue, but the amount invested shall not exceed 10% of the admitted assets of the company as shown by its last annual report or a more recent quarterly financial statement filed with the commissioner of insurance.

History: L. 1972, ch. 179, § 9; L. 1983, ch. 156, § 8; L. 1996, ch. 22, § 1; L. 2015, ch. 7, § 10; July 1.



40-2b10 Real estate.

40-2b10. Real estate. No life insurance company organized under the laws of this state shall purchase, hold or convey real estate, except for the purposes and in the manner herein set forth:

(a) Such as shall be requisite for its convenient present and future accommodation in the transaction of its business. In the erection or purchase of any buildings for such purpose, additional space may be included for home office rental income;

(b) such as shall have been mortgaged to it in good faith, by way of security for loans previously contracted or for money due;

(c) such as shall have been conveyed to it in satisfaction of debts previously contracted in their legitimate business or for money due;

(d) such as shall have been purchased at sales upon judgments, decrees or mortgages obtained or made for such debts; or

(e) such as shall have been acquired for development or income purposes.

It shall not be lawful for any such company to purchase, hold or convey real estate in any other case or for any other purpose, except nothing in this section shall be deemed to prohibit any such company from purchasing the principal residence owned and inhabited by an employee or prospective employee who is being transferred by the company to a different community; and all such real estate as may be acquired as aforesaid, and which shall not be necessary for the accommodation of such company in the transaction of its business, except real estate acquired for development or income purposes, shall be sold and disposed of within five years after such company shall have acquired title thereto, unless the company shall procure a certificate from the commissioner of insurance that the interests of the company will suffer materially by a forced sale thereof in which event the sale may be postponed for such period as the commissioner of insurance shall direct in such certificate. If the company so elects, real estate other than farm properties, which has been acquired under subsections (c) and (d) may be held by it for income purposes. The company's aggregate investment in real estate as herein provided shall not exceed 20% of the admitted assets of the company, as shown by its last annual report as filed with the commissioner of insurance or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains.

History: L. 1972, ch. 179, § 10; L. 1982, ch. 201, § 3; L. 1983, ch. 156, § 9; L. 1987, ch. 160, § 11; July 1.



40-2b11 Policy loans.

40-2b11. Policy loans. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in loans upon the security of the policies of the company and constituting a lien thereon in an amount not exceeding the legal reserve thereon.

History: L. 1972, ch. 179, § 11; July 1.



40-2b12 Collateral loans.

40-2b12. Collateral loans. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in loans secured by collateral consisting of a pledge of bonds, mortgages, securities, stock or evidence of indebtedness qualified in article 2b of chapter 40 of the Kansas Statutes Annotated, and amendments thereto. Except, the amount of the loan shall not exceed 80% of the market value of the asset securing the loan. In addition, all restrictions, limitations or conditions placed on any investment authorized within article 2b of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, shall apply to the collateral pledged to the payment of loans authorized in this section.

History: L. 1972, ch. 179, § 12; L. 2014, ch. 43, § 6; July 1.



40-2b13 Leeway clause.

40-2b13. Leeway clause. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in investments whether or not qualified and permitted under this act and notwithstanding any conditions or limitations prescribed therein, in an aggregate amount not more than 10% of its admitted assets as shown by the company's last annual report as filed with the insurance commissioner or a more recent quarterly financial statement filed with the commissioner, except that investments shall not be permitted in insolvent organizations or organizations in default with respect to the payment of principal or interest.

History: L. 1972, ch. 179, § 13; L. 1983, ch. 156, § 10; L. 2015, ch. 7, § 11; July 1.



40-2b15 Savings and loan shares or deposits.

40-2b15. Savings and loan shares or deposits. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in shares or savings deposits in a federally insured savings and loan association.

History: L. 1972, ch. 179, § 15; July 1.



40-2b16 Bank certificates of deposit.

40-2b16. Bank certificates of deposit. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in certificates of deposit in a federally insured bank.

History: L. 1972, ch. 179, § 16; July 1.



40-2b17 International bank for reconstruction and development, inter-American development bank and African development bank.

40-2b17. International bank for reconstruction and development, inter-American development bank and African development bank. Any life insurance company organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed or guaranteed by the international bank for reconstruction and development, the inter-American development bank or by the African development bank.

History: L. 1972, ch. 179, § 17; L. 1986, ch. 175, § 2; April 24.



40-2b18 Real estate investment trusts.

40-2b18. Real estate investment trusts. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in shares of beneficial interest in or obligations issued by a real estate investment trust qualified under sections 856 through 858 of the federal internal revenue code which meet the following qualifications:

(a) The obligations shown on the last published annual statement of such trust must meet the qualifications specified for corporate obligations in subsections (a) through (d) of K.S.A. 40-2b05;

(b) cash dividends have been paid during each of the last three (3) years preceding the date of acquisition;

(c) the shares are registered on a national securities exchange regulated under the securities exchange act of 1934 as amended;

(d) the trust shall have earnings in three (3) of the last five (5) years preceding date of acquisition;

(e) no insurance company shall own more than five percent (5%) of the total number of shares of any one such trust, nor invest more than two percent (2%) of its admitted assets in shares of any one such trust.

Shares in each trust which has over one-half (1/2) of its assets invested in ownership of real estate or which has such ownership as its stated investment objective shall be considered a real estate investment for purposes of conforming with the limitation on real estate ownership imposed in K.S.A. 40-2b10.

History: L. 1972, ch. 179, § 18; July 1.



40-2b19 Prior lawful investments.

40-2b19. Prior lawful investments. All investments owned by any life insurance company at the time this act becomes effective and purchased pursuant to and in accordance with prior investment laws of this state shall be deemed in compliance with this act.

History: L. 1972, ch. 179, § 19; July 1.



40-2b20 Adoption of nominee name; designation of bank or trust company as trustee; defining clearing corporation.

40-2b20. Adoption of nominee name; designation of bank or trust company as trustee; defining clearing corporation. (a) Any life insurance company organized under any law of this state, with the direction or approval of a majority of its board of directors, may:

(1) Adopt a nominee name unique to such insurance company in which such insurance company's securities may be registered;

(2) designate a state or national bank, a trust company or a federal home loan bank having trust powers to obtain a nominee name for such insurance company in which such insurance company's securities may be registered; or

(3) designate a state or national bank or a trust company having trust powers as trustee to make any investment authorized by this act in the name of such trustee or such trustee's nominee.

(b) Under the provisions of paragraphs (2) and (3) of subsection (a), the designated state or national bank, the trust company or the federal home loan bank may arrange for such securities to be held in a clearing corporation. Such arrangement must be in accordance with a written agreement, approved by the commissioner of insurance, between the insurance company and its designated bank or trust company and must impose the same degree of responsibility on the bank or trust company as if such securities were held in definitive form by such bank or trust company.

(c) As used in this section "clearing corporation" means: (1) A corporation defined in subsection (3) of K.S.A. 84-8-102, and amendments thereto;

(2) any organization or system for the clearance and settlement of securities transactions which is operated or owned by a bank, trust company or other entity that is subject to regulation by the United States federal reserve board or the United States comptroller of the currency; or

(3) any clearing agency registered with the securities and exchange commission pursuant to the securities exchange act of 1934, section 17A.

History: L. 1972, ch. 179, § 20; L. 1983, ch. 156, § 11; L. 1986, ch. 176, § 2; L. 1995, ch. 87, § 1; L. 2009, ch. 83, § 24; L. 2012, ch. 18, § 1; July 1.



40-2b21 Securities lending, repurchase and reverse repurchase transactions; requirements; definitions.

40-2b21. Securities lending, repurchase and reverse repurchase transactions; requirements; definitions. (a) As used in this section:

(1) "Acceptable collateral" means:

(A) With respect to securities lending transactions: Cash, cash equivalents, letters of credit, direct obligations of, or securities that are fully guaranteed as to principal and interest by, the government of the United States or any agency of the United States, specifically including the federal national mortgage association and the federal home loan mortgage corporation, and with respect to lending foreign securities, sovereign debt rated 1 by the SVO, all to the extent authorized by K.S.A. 40-2b01 et seq., and amendments thereto;

(B) with respect to repurchase transactions: Cash, cash equivalents, and direct obligations of, or securities that are fully guaranteed as to principal and interest by, the government of the United States or any agency of the United States, specifically including the federal national mortgage association and the federal home loan mortgage corporation, all to the extent authorized by K.S.A. 40-2b01 et seq., and amendments thereto; and

(C) with respect to reverse repurchase transactions: Cash and cash equivalents to the extent authorized by K.S.A. 40-2b01 et seq., and amendments thereto.

(2) "Cash equivalents" mean short-term, highly rated, and highly liquid investments or securities readily convertible to known amounts of cash without penalty and so near maturity that they present insignificant risk of change in value. For purposes of this definition:

(A) "Short-term" means investments with a remaining term to maturity of 90 days or less;

(B) "highly rated" means an investment rated "P-1" by Moody's Investor's Service, Inc. or "A-1" by Standard and Poor's, or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO; and

(C) cash equivalents include government money market mutual funds and money market mutual funds rated 1 by the SVO.

(3) "Equivalent securities" mean:

(A) In a securities lending transaction, securities that are identical to the loaned securities including the amount thereof, except as to certificate number if held in physical form, except if any different security is exchanged for any loaned security by recapitalization, merger, consolidation or other corporate action, such different security shall be deemed to be the loaned security.

(B) In a repurchase transaction, securities that are identical to the purchased securities including the amount of the purchased securities, except as to certificate number if held in physical form.

(C) In a reverse repurchase transaction, securities that are identical to the sold securities including the amount of the sold securities, except as to certificate number if held in physical form.

(4) "Letters of credit" means clean, irrevocable and unconditional letters of credit issued or confirmed by, and payable and presentable at, financial institutions on the list of financial institutions meeting the standards for issuing letters of credit pursuant to the purposes and procedures of the securities valuation office or any successor publication. To constitute acceptable collateral for the purposes of this section, a letter of credit must have an expiration date beyond the term of the subject transaction.

(5) "Market value" means for the purpose of this section:

(A) With respect to cash and letters of credit, the amounts thereof; and

(B) with respect to any security as of any date, the price for the security on that date obtained from a generally recognized source, or the most recent quotation from such a source, plus accrued but unpaid income thereon to the extent not included in such price as of that date.

(6) "Qualified business entity" means a business entity which is, or is a subsidiary or affiliate of:

(A) An issuer of obligations or preferred stock which are rated 1 or 2 by the SVO or an issuer of obligations, preferred stock, or derivative instruments which are rated the equivalent of 1 or 2 by the SVO or by a nationally recognized statistical rating organization recognized by the SVO; or

(B) A primary dealer in United States government securities, as recognized by the federal reserve bank of New York.

(7) "Repurchase transaction" means a transaction in which an insurer purchases securities from a business entity which is obligated to repurchase the purchased securities or equivalent securities from the insurer at a specified price, and either within a specified period of time or upon demand.

(8) "Reverse repurchase transaction" means a transaction in which an insurer sells securities to a business entity and is obligated to repurchase the sold securities or equivalent securities from the business entity at a specified price and either within a specified period of time or upon demand.

(9) "Securities lending transaction" means a transaction in which securities are loaned by an insurer to a business entity which is obligated to return the loaned securities or equivalent securities to the insurer, within a specified period of time or upon demand.

(10) "Substantially similar securities" mean securities that meet all the criteria for substantially similar securities specified in the NAIC accounting practices and procedures manual, as amended, and in an amount that constitutes good delivery form.

(11) "SVO" means the securities valuation office of the National Association of Insurance Commissioners or any successor office established by the National Association of Insurance Commissioners.

(b) Any life insurance company organized under any law of this state may enter into securities lending, repurchase and reverse repurchase transactions, subject to the following requirements:

(1) The insurer's board of directors shall adopt a resolution authorizing investments under this section and a written plan which specifies guidelines and objectives to be followed, such as:

(A) A description of how cash received will be invested or used for general corporate purposes of the insurer;

(B) operational procedures to manage interest rate risk, counterparty default risk and the use of acceptable collateral in a manner that reflects the liquidity needs of the transaction; and

(C) the extent to which an insurer may engage in these transactions.

(2) The insurer shall enter into a written agreement for all transactions authorized in this section. Such agreement shall adequately identify each security to which the agreement applies and shall require that each transaction terminate on a specified date no more than one year from its inception or upon earlier demand of the insurer. In a repurchase transaction, the agreement must also state that in the event of default by the party agreeing to repurchase the securities described in the agreement at the terms contained in the agreement, title to the described securities must pass immediately to the insurance company without recourse. Such agreement shall be with the counterparty business entity, except for securities lending transactions the agreement may be with an agent acting on behalf of the insurer, if such agent is a qualified business entity, and if such agreement:

(A) Requires the agent to enter into separate agreements with each counterparty that are consistent with the requirements of this section; and

(B) prohibits securities lending transactions under the agreement with the agent or its affiliates.

(3) Cash received in a transaction under this section shall be invested in accordance with K.S.A. 40-2b01 et seq., and amendments thereto, and in a manner that recognizes the liquidity needs of the transaction, or shall be used by the insurer for its general corporate purposes. For so long as the transaction remains outstanding, the insurer, its agent or custodian shall maintain in the United States, as acceptable collateral received in a transaction under this section, either physically or through book entry systems of the federal reserve or through clearing corporations as permitted by K.S.A. 40-2b20, and amendments thereto, (A) possession of the acceptable collateral; or (B) a perfected security interest in the acceptable collateral.

(4) For purposes of calculating the limitations of K.S.A. 40-2b01 et seq., and amendments thereto, securities lending, repurchase and reverse repurchase transactions shall not be considered investments in the counterparty, or in any issue of securities issued by the counterparty, or in the jurisdiction in which the counterparty is located. For purposes of calculations made to determine compliance with this subpart (4), no effect will be given to the insurer's future obligation to resell securities in the case of a repurchase transaction, or to repurchase securities in the case of a reverse repurchase transaction. An insurer may not enter into a transaction under this section if, as a result of and after giving effect to the transaction:

(A) The aggregate amount of all securities then loaned or sold to, or purchased from, any one business entity pursuant to this section would exceed 5% of its admitted assets. In calculating the amount sold to or purchased from a business entity pursuant to repurchase or reverse repurchase transactions, effect may be given to netting provisions under a master written agreement; or

(B) the aggregate amount of all securities then loaned or sold to, or purchased from, all business entities under this section, without the effect of netting referred to in subpart (A), would exceed 40% of its admitted assets.

(5) In a securities lending transaction, the insurer shall receive acceptable collateral having a market value as of the transaction date at least equal to 102% of the market value of the securities loaned by the insurer in such transaction as of that date. If at any time the market value of such acceptable collateral is less than the market value of the loaned securities, the business entity to which the securities are loaned shall be obligated to deliver additional acceptable collateral, the market value of which, together with the market value of all acceptable collateral then held in connection with the transaction, equals at least 102% of the market value of the loaned securities.

(6) In a reverse repurchase transaction (other than a dollar roll transaction), the insurer shall receive acceptable collateral having a market value as of the transaction date at least equal to 95% of the market value of the securities transferred by the insurer in such transaction as of that date. If at any time the market value of such acceptable collateral is less than 95% of the market value of the securities so transferred, the business entity shall be obligated to deliver additional acceptable collateral, the market value of which, together with the market value of all acceptable collateral then held in connection with the transaction, equals at least 95% of the market value of the transferred securities.

(7) In a dollar roll transaction, the insurer shall receive cash in an amount at least equal to the market value of the securities transferred by the insurer in such transaction as of the transaction date.

(8) In a repurchase transaction, the insurer shall receive as acceptable collateral transferred securities having a market value equal at least to 102% of the purchase price paid by the insurer for such securities. If at any time the market value of such acceptable collateral is less than 100% of the purchase price paid by the insurer, the business entity shall be obligated to provide additional acceptable collateral, the market value of which, together with the market value of all acceptable collateral then held in connection with the transaction, equals at least 102% of such purchase price. Securities acquired by an insurer in a repurchase transaction shall not be sold in a reverse repurchase transaction, loaned in a securities lending transaction or otherwise pledged.

(c) Unless otherwise specified, an investment limitation computed on the basis of an insurer's admitted assets or capital and surplus shall relate to the amount as shown on the insurer's last annual report as filed with the commissioner of insurance or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains. For purposes of computing any limitation based upon admitted assets, the insurer shall deduct from the amount of its admitted assets the amount of the liability recorded on such statutory balance sheet for:

(1) The return of acceptable collateral received in a reverse repurchase or a securities lending transaction; and

(2) the amount reported as borrowed money in the most recently filed financial statement to the extent not included in subpart (1).

History: L. 1982, ch. 201, § 4; L. 1996, ch. 28, § 1; July 1.



40-2b23 Stock in any insurance company, health maintenance organization, incorporated insurance agency or holding corporation.

40-2b23. Stock in any insurance company, health maintenance organization, incorporated insurance agency or holding corporation. Any life insurance company heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in:

(a) Stock in any insurance company or health maintenance organization, notwithstanding subsection (e) of K.S.A. 40-2b07, and amendments thereto. Before more than 5% of the outstanding shares of stock of any insurance company or health maintenance organization is acquired, or a tender offer made therefor, prior written approval of the commissioner of insurance must be secured;

(b) stock in an incorporated insurance agency: (1) If 5% or less of the outstanding shares of such incorporated agency is acquired, the provisions of K.S.A. 40-2b07, and amendments thereto, shall apply; (2) if more than 5% of the outstanding shares of such incorporated agency is acquired, or a tender offer is made therefor, the prior approval of the commissioner of insurance shall be required and the provisions of subsection (d) of K.S.A. 40-2b07, and amendments thereto, shall apply. In valuing the stock of the agency, the assets of the agency shall be valued as if held directly by an insurance company; and (3) if majority interest in an incorporated insurance agency results from the organization of an agency by the insurance company to which this act applies, such investments shall be subject to the provisions of K.S.A. 40-2b13, and amendments thereto, until they have produced earnings for three out of five consecutive years. Such stock shall not be eligible for deposit with the commissioner of insurance as part of the legal reserve of such insurance company;

(c) stock in a holding corporation: (1) If 5% or less of the outstanding shares of stock of such holding corporation is acquired, the provisions of K.S.A. 40-2b07, and amendments thereto, shall apply; (2) if at least 55% of the holding corporation's voting stock is acquired, the prior approval of the commissioner of insurance shall be required and the provisions of K.S.A. 40-2b07, and amendments thereto, shall not apply. No insurer may purchase in excess of 5% of the outstanding voting stock of a holding corporation unless such insurer acquires at least 55% of such stock, nor shall the officers and directors of an insurer collectively own or control, directly or indirectly, more than 25% of such stock. The commissioner of insurance may direct an insurer to divest of its ownership in a holding corporation acquired pursuant to this subsection if it appears to the commissioner that the continued ownership or operation of the holding corporation is not in the best interest of the policyholders, or if the insurer's ownership in the holding corporation is less than 55% of the outstanding voting stock of the holding corporation, or if the officers and directors of the insurer collectively own or control, directly or indirectly, more than 25% of such stock. A holding corporation acquired pursuant to this subsection shall not acquire any investment not permitted for life insurance companies pursuant to article 2b of chapter 40 of the Kansas Statutes Annotated, and amendments thereto. In valuing the stock of any holding corporation acquired under this subsection in the annual financial statement of the insurer, value shall be assigned to the holding corporation's assets as though the assets were owned directly by the insurer. A percentage of the holding corporation's assets exactly equal to the insurer's ownership interest in the holding corporation will be added to the assets of the insurer in application of the insurer's investment limitations set forth in article 2b of chapter 40 of the Kansas Statutes Annotated, and amendments thereto. Stock in a holding corporation acquired under this subsection shall not be eligible for deposit with the commissioner of insurance as part of the legal reserves of such insurer.

History: L. 1983, ch. 156, § 13; L. 1987, ch. 161, § 2; L. 1994, ch. 86, § 2; July 1.



40-2b24 Investment companies; money market mutual funds.

40-2b24. Investment companies; money market mutual funds. (a) Any life insurance company heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in shares of a corporation registered and operated as an open-end regulated investment company in accordance with the investment company act of 1940, as amended.

(b) Investments under this section, other than investments in money market mutual funds as described in subsection (c), shall be further limited as follows:

(1) The insurance company's aggregate investment under this provision and K.S.A. 40-2b07, and amendments thereto, combined shall not exceed 25% of its admitted assets as shown by the company's last annual report as filed with the commissioner of insurance or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains;

(2) the investment company in which the insurance company acquires shares shall have assets of not less than $25,000,000 at the date of purchase;

(3) the insurance company shall not acquire more than 15% of the outstanding shares of any one investment company;

(4) investments in the shares of any one investment company shall not exceed 10% of the admitted assets of the insurance company as shown by the company's last annual report as filed with the commissioner of insurance, as determined on the basis of the cost of such shares to the insurance company at time of purchase.

(c) Investments in money market mutual funds shall not be subject to the limitations contained in subsection (b) when the assets of the fund represent qualified investments described in K.S.A. 40-2b01, 40-2b02, 40-2b03, 40-2b04, 40-2b05 and 40-2b21, and amendments thereto. Investments in money market mutual funds shall be further limited as follows:

(1) The investment company in which the insurance company acquires shares shall have assets of not less than $25,000,000 at the date of purchase; and

(2) investments in the shares of any one investment company shall not exceed 20% of the admitted assets of the insurance company as shown by the company's last annual report as filed with the commissioner of insurance, or a more recent quarterly financial statement as filed with the insurance commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains, as determined on the basis of the cost of such shares to the insurance company at the time of purchase.

History: L. 1983, ch. 156, § 14; L. 1985, ch. 162, § 2; L. 1987, ch. 160, § 12; L. 1995, ch. 96, § 2; July 1.



40-2b25 Financial futures contracts; definitions; use for hedging purposes; replication transactions; rules and regulations.

40-2b25. Financial futures contracts; definitions; use for hedging purposes; replication transactions; rules and regulations. (a) Any life insurance company heretofore or hereafter organized under any law of this state may use financial instruments under this section to engage in hedging transactions, replication transactions and certain income generation transactions or as these terms may be further defined in regulations promulgated by the commissioner. For each hedging transaction in which a life insurance company engages, such life insurance company shall be able to demonstrate to the commissioner the intended hedging characteristics and the ongoing effectiveness of the financial instrument transaction or combination of the transactions through cash flow testing or other appropriate analysis.

(b) As used in this section:

(1) "Cap" means an agreement obligating the seller to make payments to the buyer, each payment based on the amount by which a reference price or level or the performance or value of one or more underlying interest exceeds a predetermined number, sometimes called the strike rate or price.

(2) "Collar" means an agreement to receive payments as the buyer of an option, cap or floor and to make payments as the seller of a different option, cap or floor.

(3) "Commissioner" means the commissioner of insurance as defined in K.S.A. 40-102, and amendments thereto.

(4) "Counterparty" means the business entity with which a life insurance company enters into financial instrument transactions.

(5) "Crediting basis amount" means the amount of interest credited to an insured's account value for the percentage of change on an underlying index.

(6) (A) "Financial instrument" means an agreement, option, instrument or any series or combination thereof:

(i) To make or take delivery of, or assume or relinquish, a specified amount of one or more underlying interests, or to make a cash settlement in lieu thereof; or

(ii) which has a price, performance, value or cash flow based primarily upon the actual or expected price, level, performance, value or cash flow of one or more underlying interests.

(B) Financial instruments include options, warrants, caps, floors, collars, swaps, forwards, future and any other agreements, options or instruments substantially similar thereto, or any series or combination thereof.

(7) "Financial instrument transaction" means a transaction involving the use of one or more financial instruments.

(8) "Floor" means an agreement obligating the seller to make payments to the buyer in which each payment is based on the amount that a predetermined number, sometimes called the floor rate or price, exceeds a reference price, level, performance or value of one or more underlying interests.

(9) "Forward" means an agreement (other than a future) to make or take delivery of, or effect a cash settlement based on the actual or expected price, level, performance or value of one or more underlying interests.

(10) "Future" means an agreement traded on a qualified exchange, to make or take delivery of, or effect a cash settlement based on the actual or expected price, level, performance or value of one or more underlying interests.

(11) "Hedging transaction" means a financial instrument transaction which is entered into and maintained to reduce:

(A) The risk of a change in the value, yield, price, cash flow or quantity of assets or liabilities which the insurer has acquired or incurred or anticipates acquiring or incurring; or

(B) the currency exchange-rate risk or the degree of exposure as to assets or liabilities which an insurer has acquired or incurred or anticipates acquiring or incurring.

(12) "Income generation transaction" means a financial instrument transaction involving the writing of covered call options which is intended to generate income or enhance return.

(13) "Option" means an agreement giving the buyer the right to buy or receive, sell or deliver, enter into, extend or terminate, or effect a cash settlement based on the actual or expected price, level, performance or value of one or more underlying interests.

(14) "Potential exposure" means:

(A) As to a futures position, the amount of the initial margin required for that position; or

(B) as to swaps, collars and forwards, .5% times the notional amount times the square root of the remaining years to maturity.

(15) "Replication transaction" means a financial instrument transaction or combination of financial instrument transactions effected either separately or in conjunction with cash market investments included in a life insurance company's investment portfolio in order to replicate the investment characteristic of another authorized transaction, investment or instrument or operate as a substitute for cash market transactions. A financial instrument transaction entered into by a life insurance company as a hedging transaction, as defined in paragraph (11), or income generation transaction, as defined in paragraph (12), authorized pursuant to this section shall not be considered a replication transaction.

(16) "SVO" means the securities valuation office of the national association of insurance commissioners or any successor office established by the national association of insurance commissioners.

(17) "Swap" means an agreement to exchange for net payments at one or more times based on the actual or expected price, level, performance or value of one or more underlying interests.

(18) "Underlying index" means the index, market or financial futures contract used to determine the crediting basis amount.

(19) "Underlying interest" means the assets, other interests, or a combination thereof, underlying a financial instrument, such as any one or more securities, currencies, rates, indices, commodities or financial instruments.

(20) "Warrants" means an option to purchase or sell the underlying securities or investments at a given price and time or at a series of prices and times outlined in the warrant agreement. Warrants may be issued alone or in connection with the sale of other securities, as part of a merger or recapitalization agreement, or to facilitate divestiture of the securities of another corporation.

(c) A life insurance company may enter into financial instrument transactions for the purpose of hedging except that the transaction shall not cause any of the following limits to be exceeded:

(1) The aggregate statement value of options, caps, floors and warrants not attached to any other security or investment purchase in hedging transactions may not exceed 110% of the excess of such insurer's capital and surplus as shown on the company's last annual or quarterly report filed with the commissioner over the minimum requirements of a new stock or mutual company to qualify for a certificate of authority to write the kind of insurance which the insurer is authorized to write;

(2) the aggregate statement value of options, caps and floors written in hedging transactions may not exceed 3% of the life insurance company's admitted assets; and

(3) the aggregate potential exposure of collars, swaps, forwards and futures used in hedging transactions may not exceed 5% of the life insurance company's admitted assets.

(d) A life insurance company may enter into the following types of income generation transactions if:

(1) Selling covered call options on noncallable fixed income securities or financial instruments based on fixed income securities, but the aggregate statement value of assets subject to call during the complete term of the call options sold, plus the face value of fixed income securities underlying any financial instrument subject to call, may not exceed 10% of the life insurance company's admitted assets; and

(2) selling covered call options on equity securities, if the life insurance company holds in its portfolio the equity securities subject to call during the complete term of the call option sold.

(e) A life insurance company may enter into replication transactions if:

(1) Such life insurance company would otherwise be authorized to invest its funds under this article in the asset being replicated;

(2) the asset being replicated is subject to all provisions and limitation (including quantitative limits) on the making thereof specified in this article with respect to investments by such life insurance company, as if the transaction constituted a direct investment by such life insurance company in the asset being replicated;

(3) as a result of giving effect to the replication transaction, the aggregate statement value of all assets being replicated does not exceed 10% of such life insurance company's admitted assets; and

(4) the replication transaction is entered into in accordance with the requirements concerning replication transactions contained in the SVO purposes and procedures manual of the SVO entitled "Purposes and procedures manual of the securities valuation office of the national association of insurance commissioners" as published on December 31, 1999, or any later version as established in rules and regulations adopted by the commissioner.

(f) The limitations set forth in subsection (c) regarding financial instrument transactions for the purpose of hedging and in subsection (d) regarding income generation transactions shall not apply to any investments made by a life insurance company where such investments are used only to hedge the crediting basis amount an insured receives on a particular insurance policy which is determined by an underlying index, provided, however, that such investments shall not in the aggregate amount exceed 10% of the life insurance company's admitted assets as shown on the company's last annual or quarterly report, without the prior written approval of the commissioner. All investments made pursuant to this subsection shall only be made with counterparties that have a rating designated as "1" by the national association of insurance commissioners (NAIC) in its most recently published valuations of securities manual or supplement thereto, or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO.

(g) Upon request of the life insurance company, the commissioner may approve additional transactions involving the use of financial instruments in excess of the limits of subsection (c) or for other risk management purposes pursuant to regulations promulgated by the commissioner.

(h) For the purposes of this section, the value or amount of an investment acquired or held under this section, unless otherwise specified in this code, shall be the value at which assets of an insurer are required to be reported for statutory accounting purposes as determined in accordance with procedures prescribed in published accounting and valuation standards of the national association of insurance commissioners (NAIC), including the purposes and procedures of the securities valuation office, the valuation of securities manual, the accounting practices and procedures manual, the annual statement instructions or any successor valuation procedures officially adopted by the NAIC.

(i) Prior to engaging in transactions in financial instruments, an insurer shall develop and adequately document policies and procedures regarding investment strategies and objectives, recordkeeping needs and reporting matters. Such policies and procedures shall address authorized investments, investment limitations, authorization and approval procedures, accounting and reporting procedures and controls and shall provide for review of activity in financial instruments by the insurer's board of directors or such board's designee.

Recordkeeping systems must be sufficiently detailed to permit internal auditors and insurance department examiners to determine whether operating personnel have acted in accordance with established policies and procedures, as provided in this section. Insurer records must identify for each transaction the related financial instruments contracts.

(j) The commissioner shall have the authority to adopt rules and regulations necessary to implement this section.

History: L. 1985, ch. 156, § 1; L. 1995, ch. 102, § 1; L. 2000, ch. 7, § 1; L. 2001, ch. 93, § 1; July 1.



40-2b26 Mortgage related securities.

40-2b26. Mortgage related securities. Any life insurance company heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in:

(a) Mortgage related securities issued or guaranteed by the federal home loan mortgage corporation and federal national mortgage association but the amount invested in any one such issue shall not exceed the greater of $750,000 or two percent of the admitted assets of the company as shown by its last annual report or a more recent quarterly financial statement filed with the commissioner of insurance;

(b) mortgage related securities issued by or in the name of any private entity which are designated "1" or "2" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO at the time of acquisition. The investment in any one such issue shall not exceed two percent of the admitted assets of the company as shown by its last annual report or a more recent quarterly financial statement filed with the commissioner of insurance;

(c) for purposes of this section "mortgage related securities" shall mean a security that either:

(1) Represents ownership of one or more promissory notes or certificates of interest or participation in such notes, including any rights designed to assure servicing of, or the receipt or timeliness of receipt by the holders of such notes, certificates, or participations of amounts payable under, such notes, certificates, or participations, which notes:

(A) Are directly secured by a first lien on a single parcel of real estate, including stock allocated to a dwelling unit in a residential cooperative housing corporation, upon which is located a dwelling or mixed residential and commercial structure, or on a residential manufactured home as defined in U.S.C. § 5402(6) of title 42, whether such manufactured home is considered real or personal property under the laws of the state in which it is to be located; and

(B) were originated by a savings and loan association, savings bank, commercial bank, credit union, insurance company, or similar institution which is supervised and examined by a federal or state authority, or by a mortgagee approved by the secretary of housing and urban development pursuant to U.S.C. §§ 1709 and 1715b of title 12, or, where such notes involve a lien on the manufactured home, by any such institution or by any financial institution approved for insurance by the secretary of housing and urban development pursuant to U.S.C. § 1703 of title 12; or

(2) is secured by one or more promissory notes or certificates of interest or participations in such notes, with or without recourse to the issuer thereof, and, by its terms, provides for payments of principal in relation to payments, or reasonable projections of payments, on notes meeting the requirements of subparagraphs (1)(A) and (B) or certificates of interest or participations in promissory notes meeting such requirements.

For the purposes of this paragraph, the term "promissory note," when used in connection with a manufactured home, shall also include a loan, advance, or credit sale as evidenced by a retail installment sales contract or other instrument; or

(3) involve offers or sales of one or more promissory notes directly secured by a first lien on a single parcel of real estate upon which is located a dwelling or other residential or commercial structure, and participation interests in such notes:

(A) Where such securities are originated by a savings and loan association, savings bank, commercial bank, or similar banking institution which is supervised and examined by a federal or state authority, and are offered and sold subject to the following conditions:

(i) The minimum aggregate sales price per purchaser shall not be less than $250,000;

(ii) the purchaser shall pay cash either at the time of the sale or within 60 days thereof; and

(iii) each purchaser shall buy for such purchaser's own account only; or

(B) where such securities are originated by a mortgagee approved by the secretary of housing and urban development pursuant to U.S.C. §§ 1709 and 1715b of title 12 and are offered or sold subject to the three conditions specified in subparagraph (3)(A) to any institution described in such subparagraph or to any insurance company subject to the supervision of the insurance commissioner, or any agency or officer performing like function, of any state or territory of the United States or the District of Columbia, or the federal home loan mortgage corporation, the federal national mortgage association or the government national mortgage association.

Transactions between any of the entities described in subparagraph (3)(A) or (3)(B) involving nonassignable contracts to buy or sell the foregoing securities which are to be completed within two years, where the seller of the foregoing securities pursuant to any such contract is one of the parties described in subparagraph (3)(A) or (3)(B) who may originate such securities and the purchaser of such securities pursuant to any such contract is any institution described in subparagraph (3)(A) or any insurance company described in subparagraph (3)(B), the federal home loan mortgage corporation, federal national mortgage association, or the government national mortgage association and where the foregoing securities are subject to the three conditions for sale set forth in subparagraphs (3)(A)(i) through (iii);

(d) for purposes of this section:

(1) "NAIC" means the national association of insurance commissioners; and

(2) "SVO" means the securities valuation office of the NAIC or any successor office established by the NAIC.

History: L. 1992, ch. 118, § 2; L. 2015, ch. 7, § 12; July 1.



40-2b27 Medium and lower grade obligations; definitions.

40-2b27. Medium and lower grade obligations; definitions. As used in K.S.A. 40-2b28:

(a) "Medium grade obligations" means obligations which are designated "3" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO.

(b) "Lower grade obligations" means obligations which are designated "4," "5" or "6" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO.

(c) "Admitted assets" means the amount shown on the insurer's last annual report as filed with the state commissioner of insurance or a more recent quarterly financial statement filed with the commissioner.

(d) "Aggregate amount" of medium grade and lower grade obligations means the aggregate statutory statement value thereof.

(e) "Institution" means a corporation, a joint-stock company, an association, a trust, a business partnership, a business joint venture or similar entity.

(f) "Insurance company" or "insurer" means any life insurance company organized under the laws of this state.

(g) "NAIC" means the national association of insurance commissioners.

(h) "SVO" means the securities valuation office of the NAIC or any successor office established by the NAIC.

History: L. 1992, ch. 121, § 3; L. 2015, ch. 7, § 13; July 1.



40-2b28 Same; limitations; exceptions; insurance company required to adopt written investment plan.

40-2b28. Same; limitations; exceptions; insurance company required to adopt written investment plan. (a) No insurance company shall acquire, directly or indirectly, any medium grade or lower grade obligation of any institution if, after giving effect to any such acquisition, the aggregate amount of all medium grade and lower grade obligations then held by such insurer would exceed 20% of its admitted assets. Within this limitation no more than 10% of its admitted assets shall consist of lower grade obligations; no more than three percent of its admitted assets shall consist of obligations designated "5" or "6" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO; and, no more than one percent of its admitted assets shall consist of obligations designated "6" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO. Attaining or exceeding the limit of any one category shall not preclude an insurer from acquiring obligations in other categories subject to the specific and multi-category limits.

(b) No insurer organized under the laws of this state may invest more than one percent of its admitted assets in medium grade obligations issued, guaranteed or insured by any one institution nor may it invest more than one-half of one percent of its admitted assets in lower grade obligations issued, guaranteed or insured by any one institution. In no event, shall such insurer invest more than one percent of its admitted assets in any medium or lower grade obligations issued, guaranteed or insured by any one institution.

(c) Nothing contained in this act shall prohibit an insurer from acquiring any obligations which it has committed to acquire if the insurer would have been permitted to acquire that obligation pursuant to this act on the date on which such insurer committed to purchase that obligation.

(d) Notwithstanding the limitations of subsection (b), an insurer may acquire an obligation of an institution in which the insurer already has one or more obligations, if the obligation is acquired in order to protect an investment previously made in the obligations of the institution, except that all such acquired obligations shall not exceed one-half of one percent of the insurer's admitted assets.

(e) Nothing contained in this act shall prohibit an insurer to which this act applies from acquiring an obligation as a result of a restructuring of a medium or lower grade obligation already held or require such insurer to sell or otherwise dispose of any obligation legally acquired prior to the effective date of this act.

(f) Nothing contained in this act shall permit or be construed as permitting an insurer to exceed, alter or otherwise circumvent any of the limitations or restrictions applicable to the investments authorized by article 2b of chapter 40 of the Kansas Statutes Annotated, and amendments thereto.

(g) The board of directors of any insurance company organized under the laws of this state which acquires or invests, directly or indirectly, more than two percent of its admitted assets in medium grade and lower grade obligations, shall adopt a written plan for the making of such investments. The plan, in addition to guidelines with respect to the quality of the issues invested in, shall contain diversification standards acceptable to the commissioner which may include, but not be limited to, standards for issuer, industry, duration, liquidity and geographic location.

History: L. 1992, ch. 121, § 4; L. 2005, ch. 87, § 2; L. 2014, ch. 43, § 7; L. 2015, ch. 7, § 14; July 1.



40-2b29 Investment in asset-backed securities; conditions; definitions.

40-2b29. Investment in asset-backed securities; conditions; definitions. (a) Any life insurance company organized under any law of this state may invest, by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof, in asset-backed securities, subject to the following:

(1) To be an admitted asset under this section, an asset-backed security must, at the time of acquisition, be designated "1" or "2" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO; and

(2) the investment in any one issue of asset-backed securities shall not exceed 2% of the admitted assets of the life insurance company as shown by its last annual report or a more recent quarterly financial statement filed with the commissioner. Each issue designated as provided in paragraph (1) shall constitute a single issue regardless of any other obligations or securities issued by the same or any affiliated issuer.

(b) As used in this section:

(1) "Asset-backed security" means any security or other instrument representing or evidencing an interest in, a loan to, a participation in a loan to, or any other right to receive payments from a business entity of any type or form, which has as its primary business activity the acquisition and holding of financial assets, directly or through a trustee, for the benefit of such business entity's debt or equity holders;

(2) "financial asset" means a single asset or a pool of assets consisting of interest-bearing obligations or other contractual obligations representing or constituting the right to receive payment from the asset or pool of assets;

(3) "NAIC" means the national association of insurance commissioners; and

(4) "SVO" means the securities valuation office of the NAIC or any successor office established by the NAIC.

History: L. 1995, ch. 23, § 1; L. 2014, ch. 43, § 8; L. 2015, ch. 7, § 15; July 1.






Article 2c RISK-BASED CAPITAL REQUIREMENTS

40-2c01 Risk-based capital requirements; definitions.

40-2c01. Risk-based capital requirements; definitions. As used in this act:

(a) "Adjusted RBC report" means an RBC report which has been adjusted by the commissioner in accordance with K.S.A. 40-2c04, and amendments thereto.

(b) "Corrective order" means an order issued by the commissioner specifying corrective actions which the commissioner has determined are required to address an RBC level event.

(c) "Domestic insurer" means any insurance company or risk retention group which is licensed and organized in this state.

(d) "Foreign insurer" means any insurance company or risk retention group not domiciled in this state which is licensed or registered to do business in this state pursuant to article 41 of chapter 40 of the Kansas Statutes Annotated or K.S.A. 40-209, and amendments thereto.

(e) "NAIC" means the national association of insurance commissioners.

(f) "Life and health insurer" means any insurance company licensed under article 4 or 5 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, or a licensed property and casualty insurer writing only accident and health insurance.

(g) "Property and casualty insurer" means any insurance company licensed under articles 9, 10, 11, 12, 12a, 15 or 16 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, but shall not include monoline mortgage guaranty insurers, financial guaranty insurers and title insurers.

(h) "Negative trend" means, with respect to a life and health insurer, a negative trend over a period of time, as determined in accordance with the "trend test calculation" included in the RBC instructions defined in subsection (j).

(i) "RBC" means risk-based capital.

(j) "RBC instructions" means the risk-based capital instructions promulgated by the NAIC, which are in effect on December 31, 2014, or any later version promulgated by the NAIC as may be adopted by the commissioner under K.S.A. 2015 Supp. 40-2c29, and amendments thereto.

(k) "RBC level" means an insurer's company action level RBC, regulatory action level RBC, authorized control level RBC, or mandatory control level RBC where:

(1) "Company action level RBC" means, with respect to any insurer, the product of 2.0 and its authorized control level RBC;

(2) "regulatory action level RBC" means the product of 1.5 and its authorized control level RBC;

(3) "authorized control level RBC" means the number determined under the risk-based capital formula in accordance with the RBC instructions; and

(4) "mandatory control level RBC" means the product of .70 and the authorized control level RBC.

(l) "RBC plan" means a comprehensive financial plan containing the elements specified in K.S.A. 40-2c06, and amendments thereto. If the commissioner rejects the RBC plan, and it is revised by the insurer, with or without the commissioner's recommendation, the plan shall be called the "revised RBC plan."

(m) "RBC report" means the report required by K.S.A. 40-2c02, and amendments thereto.

(n) "Total adjusted capital" means the sum of:

(1) An insurer's capital and surplus or surplus only if a mutual insurer; and

(2) such other items, if any, as the RBC instructions may provide.

(o) "Commissioner" means the commissioner of insurance.

History: L. 1994, ch. 138, § 1; L. 1996, ch. 134, § 1; L. 1997, ch. 53, § 1; L. 1998, ch. 15, § 1; L. 1999, ch. 31, § 1; L. 2000, ch. 170, § 8; L. 2001, ch. 61, § 1; L. 2002, ch. 158, § 22; L. 2003, ch. 21, § 1; L. 2004, ch. 159, § 7; L. 2005, ch. 28, § 1; L. 2006, ch. 122, § 1; L. 2007, ch. 40, § 1; L. 2008, ch. 134, § 3; L. 2009, ch. 83, § 21; L. 2010, ch. 108, § 3; L. 2011, ch. 15, § 1; L. 2012, ch. 19, § 1; L. 2013, ch. 38, § 1; L. 2014, ch. 16, § 1; L. 2015, ch. 24, § 2; July 1.

Revisor's Note:

Identical amendments to section enacted in 2008, see also 40-2c01a.



40-2c02 Risk-based capital report.

40-2c02. Risk-based capital report. Every domestic insurer, concurrent with or prior to submission of the annual statement required by K.S.A. 40-225, and amendments thereto, shall prepare and submit to the commissioner a report of its RBC levels as of the end of the calendar year just ended in a form and containing such information as is required by the RBC instructions. In addition, every domestic insurer shall file its RBC report:

(a) With the NAIC in accordance with the RBC instructions; and

(b) with the insurance commissioner in any state in which the insurer is authorized to do business, if such insurance commissioner has notified the insurer of its request in writing, in which case the insurer shall file its RBC report not later than the later of:

(1) Fifteen days from the receipt of notice to file its RBC report with that state; or

(2) the filing date otherwise specified in this subsection.

History: L. 1994, ch. 138, § 2; July 1.



40-2c03 Determination of risk-based capital.

40-2c03. Determination of risk-based capital. (a) A life and health insurer's RBC shall be determined in accordance with the formula set forth in the RBC instructions. The formula shall take into account and may adjust for the covariance between:

(1) The risk with respect to the insurer's assets;

(2) the risk of adverse insurance experience with respect to the insurer's liabilities and obligations;

(3) the interest rate risk with respect to the insurer's business; and

(4) all other business risks and such other relevant risks as are set forth in the RBC instructions;

determined in each case by applying the factors in the manner set forth in the RBC instructions.

(b) A property and casualty insurer's RBC shall be determined in accordance with the formula set forth in the RBC instructions. The formula shall take into account and may adjust for the covariance between:

(1) Asset risk;

(2) credit risk;

(3) underwriting risk; and

(4) all other business risks and such other relevant risks as are set forth in the RBC instructions;

determined in each case by applying the factors in the manner set forth in the RBC instructions.

(c) An excess of capital over the amount produced by the risk-based capital requirements contained in this act and the formulas, schedules and instructions referenced in this act is desirable in the business of insurance. Accordingly, insurers should seek to maintain capital above the RBC levels required by this act. Additional capital is used and useful in the insurance business and helps to secure an insurer against various risks inherent in, or affecting, the business of insurance and not accounted for or only partially measured by the risk-based capital requirements contained in this act.

History: L. 1994, ch. 138, § 3; L. 1996, ch. 134, § 2; July 1.



40-2c04 Risk-based capital report; adjustment.

40-2c04. Risk-based capital report; adjustment. If a domestic insurer files an RBC report which in the judgment of the commissioner is inaccurate, the commissioner shall adjust the RBC report to correct the inaccuracy and shall notify the insurer of the adjustment. The notice shall contain a statement of the reason for the adjustment. An RBC report as so adjusted is referred to as an adjusted RBC report.

History: L. 1994, ch. 138, § 4; July 1.



40-2c05 Risk-based capital; company action level event; defined.

40-2c05. Risk-based capital; company action level event; defined. "Company action level event" means any of the following events:

(a) The filing of an RBC report by an insurer which indicates that:

(1) The insurer's total adjusted capital is greater than or equal to its regulatory action level RBC but less than its company action level RBC; or

(2) (A) a life and health insurer has total adjusted capital which is greater than or equal to its company action level RBC but less than the product of its authorized control level RBC and 3.0 and has a negative trend; or

(B) a property and casualty insurer has total adjusted capital which is greater than or equal to its company action level RBC but less than the product of its authorized control level RBC and 3.0 and triggers the trend test calculation included in the RBC instructions as defined in K.S.A. 40-2c01, and amendments thereto.

(b) The notification by the commissioner to the insurer of an adjusted RBC report that indicates the event described in subsection (a)(1) or (2), unless the insurer challenges the adjusted RBC report pursuant to K.S.A. 40-2c19, and amendments thereto, and such challenge has not been rejected by the commissioner.

History: L. 1994, ch. 138, § 5; L. 1996, ch. 134, § 3; L. 2009, ch. 19, § 1; L. 2013, ch. 38, § 2; July 1.



40-2c06 Risk-based capital; company action level event; submission of RBC plan.

40-2c06. Risk-based capital; company action level event; submission of RBC plan. In the event of a company action level event, the insurer shall prepare and submit to the commissioner an RBC plan which shall:

(a) Identify the conditions in the insurer's operation which contribute to the company action level event;

(b) contain proposals of corrective actions which the insurer intends to take that would be expected to result in the elimination of the company action level event;

(c) provide projections of the insurer's financial results in the current year and at least the four succeeding years, both in the absence of the proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory operating income, net income, capital and surplus or surplus only with respect to a mutual insurer. The projections for both new and renewal business may include separate projections for each major line of business and separately identify each significant income, expense and benefit component;

(d) identify the key assumptions impacting the insurer's projections and the sensitivity of the projections to the assumptions; and

(e) identify the quality of, and problems associated with, the insurer's business, including, but not limited to, its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business and use of reinsurance in each case, if any.

History: L. 1994, ch. 138, § 6; July 1.



40-2c07 Risk-based capital plan; submission.

40-2c07. Risk-based capital plan; submission. The RBC plan shall be submitted:

(a) Within 45 days of the company action level event; or

(b) within 45 days after notification to the insurer that the commissioner has rejected the insurer's challenge to an adjusted RBC report pursuant to K.S.A. 40-2c19.

History: L. 1994, ch. 138, § 7; July 1.



40-2c08 Risk-based capital plan; notification by commissioner.

40-2c08. Risk-based capital plan; notification by commissioner. Within 60 days after the submission by an insurer of an RBC plan to the commissioner, the commissioner shall notify the insurer whether the RBC plan shall be implemented or is, in the judgment of the commissioner, unsatisfactory. If the commissioner determines the RBC plan is unsatisfactory, the notification to the insurer shall state the reasons for the determination, and may state proposed revisions which, in the judgment of the commissioner, will render the RBC plan satisfactory. Upon notification from the commissioner, the insurer shall prepare a revised RBC plan and shall submit the revised RBC plan to the commissioner:

(a) Within 45 days after the notification from the commissioner; or

(b) within 45 days after a notification to the insurer that the commissioner has, pursuant to K.S.A. 40-2c19, rejected the insurer's challenge to the commissioner's original findings as authorized by this section.

History: L. 1994, ch. 138, § 8; July 1.



40-2c09 Risk-based capital plan; notification a regulatory action level event.

40-2c09. Risk-based capital plan; notification a regulatory action level event. In the event of a notification by the commissioner to an insurer that the insurer's RBC plan or revised RBC plan is unsatisfactory, the commissioner, subject to the insurer's right to a hearing under K.S.A. 40-2c19, may specify in the notification that the notification constitutes a regulatory action level event.

History: L. 1994, ch. 138, § 9; July 1.



40-2c10 Domestic insurer to file RBC plan in any state authorized to do business.

40-2c10. Domestic insurer to file RBC plan in any state authorized to do business. Every domestic insurer that files an RBC plan or revised RBC plan with the commissioner shall file a copy of the RBC plan or revised RBC plan with the insurance commissioner in any state in which the insurer is authorized to do business if:

(a) Such state has an RBC provision substantially similar to K.S.A. 40-2c20; and

(b) the insurance commissioner of that state has notified the insurer of such insurance commissioner's request for the filing in writing, in which case the insurer shall file a copy of the RBC plan or revised RBC plan in that state no later than the later of:

(1) Fifteen days after the receipt of notice to file a copy of its RBC plan or revised RBC plan with the state; or

(2) the date on which the final RBC plan or revised RBC plan is filed under K.S.A. 40-2c07 and 40-2c08.

History: L. 1994, ch. 138, § 10; July 1.



40-2c11 Regulatory action level event; defined.

40-2c11. Regulatory action level event; defined. "Regulatory action level event" means, with respect to any insurer, any of the following events:

(a) The filing of an RBC report by the insurer which indicates that the insurer's total adjusted capital is greater than or equal to its authorized control level RBC but less than its regulatory action level RBC;

(b) the notification by the commissioner to an insurer of an adjusted RBC report that indicates the result described in subsection (a) if the insurer does not challenge the adjusted RBC report pursuant to K.S.A. 40-2c19, and amendments thereto;

(c) the filing of an adjusted RBC report that indicates the result described in subsection (a) if the commissioner has rejected the insurer's challenge after a hearing held pursuant to K.S.A. 40-2c19, and amendments thereto;

(d) the failure of the insurer to file an RBC report by the filing date, unless the insurer has provided an explanation for such failure which is satisfactory to the commissioner and has cured the failure within 10 days after the filing date;

(e) the failure of the insurer to submit an RBC plan to the commissioner within the time period set forth in K.S.A. 40-2c07, and amendments thereto;

(f) notification by the commissioner to the insurer that:

(1) The RBC plan or revised RBC plan submitted by the insurer is, in the judgment of the commissioner, unsatisfactory; and

(2) (A) the insurer has not challenged the determination pursuant to K.S.A. 40-2c19, and amendments thereto; or

(B) the commissioner has rejected such challenge.

(g) Notification by the commissioner to the insurer that the insurer has failed to adhere to its RBC plan or revised RBC plan, but only if such failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event in accordance with its RBC plan or revised RBC plan and the commissioner has so stated in the notification, if:

(1) The insurer has not challenged such determination pursuant to K.S.A. 40-2c19, and amendments thereto; or

(2) the commissioner has rejected such challenge.

History: L. 1994, ch. 138, § 11; L. 1996, ch. 134, § 4; July 1.



40-2c12 Regulatory action level event; commissioner's duties.

40-2c12. Regulatory action level event; commissioner's duties. In the event of a regulatory action level event, the commissioner shall:

(a) Require the insurer to prepare and submit an RBC plan or, if applicable, a revised RBC plan;

(b) perform such examination or analysis as the commissioner deems necessary of the assets, liabilities and operations of the insurer including a review of its RBC plan or revised RBC plan; and

(c) subsequent to the examination or analysis, issue a corrective order specifying such actions as the commissioner determines are required.

History: L. 1994, ch. 138, § 12; July 1.



40-2c13 Corrective actions; submission of RBC plans, when.

40-2c13. Corrective actions; submission of RBC plans, when. In determining corrective actions, the commissioner may take into account such factors as are deemed relevant with respect to the insurer based upon the commissioner's examination or analysis of the assets, liabilities and operations of the insurer, including, but not limited to, the results of any sensitivity tests undertaken pursuant to the RBC instructions. The RBC plan or revised RBC plan shall be submitted:

(a) Within 45 days after the occurrence of the regulatory action level event;

(b) within 45 days after the notification to the insurer that the commissioner has rejected the insurer's challenge to an adjusted RBC report pursuant to K.S.A. 40-2c19, and amendments thereto; or

(c) within 45 days after notification to the insurer that the commissioner has rejected the insurer's challenge to a revised RBC plan pursuant to K.S.A. 40-2c19, and amendments thereto.

History: L. 1994, ch. 138, § 13; L. 1996, ch. 134, § 5; July 1.



40-2c14 Review of RBC plans; expenses.

40-2c14. Review of RBC plans; expenses. The commissioner may retain actuaries and investment experts and other consultants as may be necessary in the judgment of the commissioner to review the insurer's RBC plan or revised RBC plan, examine or analyze the assets, liabilities and operations of the insurer and formulate the corrective order with respect to the insurer. The reasonable fees, costs and expenses relating to consultants shall be borne by the affected insurer or other party as directed by the commissioner.

History: L. 1994, ch. 138, § 14; July 1.



40-2c15 Authorized control level event; defined.

40-2c15. Authorized control level event; defined. "Authorized control level event" means any of the following events:

(a) The filing of an RBC report by the insurer which indicates that the insurer's total adjusted capital is greater than or equal to its mandatory control level RBC but less than its authorized control level RBC;

(b) the notification by the commissioner to the insurer of an adjusted RBC report that indicates the event described in subsection (a) if:

(1) The insurer does not challenge the adjusted RBC report pursuant to K.S.A. 40-2c19, and amendments thereto; or

(2) the commissioner has rejected such challenge;

(c) the failure of the insurer to respond, in a manner satisfactory to the commissioner, to a corrective order if the insurer has not challenged the corrective order under K.S.A. 40-2c19, and amendments thereto; or

(d) if the commissioner has rejected the challenge to the corrective order or modified the corrective order pursuant to K.S.A. 40-2c19, and amendments thereto, the failure of the insurer to respond, in a manner satisfactory to the commissioner, to the corrective order subsequent to rejection or modification by the commissioner.

History: L. 1994, ch. 138, § 15; L. 1996, ch. 134, § 6; July 1.



40-2c16 Authorized control level event; commissioner's duties.

40-2c16. Authorized control level event; commissioner's duties. In the event of an authorized control level event with respect to an insurer, the commissioner shall:

(a) Take such actions as are required under K.S.A. 40-2c11 through 40-2c14 regarding an insurer with respect to which a regulatory action level event has occurred; or

(b) if the commissioner deems it to be in the best interests of the policyholders and creditors of the insurer and of the public, take such actions as are necessary to cause the insurer to be placed under regulatory control pursuant to K.S.A. 40-3605 et seq., and amendments thereto. In the event the commissioner takes such actions, the authorized control level event shall be deemed sufficient grounds for the commissioner to take action under K.S.A. 40-3605 et seq., and amendments thereto, and the commissioner shall have the rights, powers and duties with respect to the insurer as are set forth in K.S.A. 40-3605 et seq., and amendments thereto. In the event the commissioner takes actions under this subsection pursuant to an adjusted RBC report, the insurer shall be entitled to such protections as are afforded to insurers under the provisions of K.S.A. 77-601 et seq., and amendments thereto, pertaining to summary proceedings.

History: L. 1994, ch. 138, § 16; July 1.



40-2c17 Mandatory control event; defined.

40-2c17. Mandatory control event; defined. "Mandatory control event" means any of the following events:

(a) The filing of an RBC report which indicates that the insurer's total adjusted capital is less than its mandatory control level RBC;

(b) notification by the commissioner to the insurer of an adjusted RBC report that indicates the event described in subsection (a) if:

(1) The insurer does not challenge the adjusted RBC report pursuant to K.S.A. 40-2c19; or

(2) the commissioner has rejected such challenge.

History: L. 1994, ch. 138, § 17; July 1.



40-2c18 Mandatory control level event; commissioner's actions.

40-2c18. Mandatory control level event; commissioner's actions. In the event of a mandatory control level event with respect to: (a) A life and health insurer, the commissioner shall take actions as are necessary to cause the insurer to be placed under regulatory control under K.S.A. 40-3605 et seq., and amendments thereto. In that event, the mandatory control level event shall be deemed sufficient grounds for the commissioner to take action under K.S.A. 40-3605 et seq., and amendments thereto, and the commissioner shall have the rights, powers, and duties with respect to the insurer as are set forth in K.S.A. 40-3605 et seq., and amendments thereto. In the event the commissioner takes actions pursuant to an adjusted RBC report, the insurer shall be entitled to such protections as are afforded to insurers under the provisions of K.S.A. 77-601 et seq., and amendments thereto, pertaining to summary proceedings. Notwithstanding any of the foregoing, the commissioner may forego action for up to 90 days after the mandatory control level event if there is a reasonable expectation that the mandatory control level event may be eliminated within the 90-day period;

(b) A property and casualty insurer, the commissioner shall take such actions as are necessary to place the insurer under regulatory control under K.S.A. 40-3605 et seq., and amendments thereto, or, in the case of an insurer which is writing no business and which is running-off its existing business, may allow the insurer to continue its run-off under the supervision of the commissioner. In either event, the mandatory control level event shall be deemed sufficient grounds for the commissioner to take action under K.S.A. 40-3605 et seq., and amendments thereto and the commissioner shall have the rights, powers and duties with respect to the insurer as are set forth in K.S.A. 40-3605 et seq., and amendments thereto.  If the commissioner takes actions pursuant to an adjusted RBC report, the insurer shall be entitled to such protections as are afforded to insurers under the provisions of K.S.A. 77-601 et seq., and amendments thereto, pertaining to summary proceedings. Notwithstanding any of the foregoing, the commissioner may forego action for up to 90 days after the mandatory control level event if there is a reasonable expectation that the mandatory control level event may be eliminated with the 90-day period.

History: L. 1994, ch. 138, § 18; L. 1996, ch. 134, § 7; July 1.



40-2c19 Hearing under Kansas administrative procedure act.

40-2c19. Hearing under Kansas administrative procedure act. (a) Upon notification to an insurer by the commissioner of an adjusted RBC report; or

(b) upon notification to an insurer by the commissioner that:

(1) The insurer's RBC plan or revised RBC plan is unsatisfactory; and

(2) such notification constitutes a regulatory action level event with respect to such insurer; or

(c) upon notification to any insurer by the commissioner that the insurer has failed to adhere to its RBC plan or revised RBC plan and that such failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event with respect to the insurer in accordance with its RBC plan or revised RBC plan; or

(d) upon notification to an insurer by the commissioner of a corrective order with respect to the insurer,

the insurer shall have the right to a hearing under the Kansas administrative procedure act, at which the insurer may challenge any determination or action by the commissioner. The insurer shall notify the commissioner of its request for a hearing within five days after the notification by the commissioner under subsections (a), (b), (c) or (d). Upon receipt of the insurer's request for a hearing, the commissioner shall set a date for the hearing, which date shall be no less than 10 nor more than 30 days after receipt of the insurer's request. Such hearing shall be governed by K.S.A. 77-513 through 77-532, and amendments thereto.

History: L. 1994, ch. 138, § 19; July 1.



40-2c20 RBC reports, plans and corrective orders are confidential; not to be used by commissioner for rate making.

40-2c20. RBC reports, plans and corrective orders are confidential; not to be used by commissioner for rate making. (a) All RBC reports, RBC plans and any corrective orders, including the working papers and the results of any analysis of an insurer performed under this act shall be kept confidential by the commissioner.  This information shall not be made public or subject to subpoena, other than by the commissioner and then only for the purpose of enforcement actions taken by the commissioner pursuant to this act or any other provision of the insurance laws of this state.

(b) RBC instructions, RBC reports, adjusted RBC reports, RBC plans and revised RBC plans are intended solely for use by the commissioner in monitoring the solvency of insurers and the need for possible corrective action with respect to insurers and shall not be used by the commissioner for ratemaking nor considered or introduced as evidence in any rate proceeding nor used by the commissioner to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance which an insurer or any affiliate is authorized to write.

History: L. 1994, ch. 138, § 20; L. 1996, ch. 134, § 8; July 1.



40-2c21 Comparison of insurer's total adjusted capital to RBC levels, prohibited generally.

40-2c21. Comparison of insurer's total adjusted capital to RBC levels, prohibited generally. The comparison of an insurer's total adjusted capital to any of its RBC levels is a regulatory tool, and shall not be used to rank insurers generally. Therefore, except as otherwise required under the provisions of this act, the making, publishing, disseminating, circulating or placing before the public, or causing, directly or indirectly to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing an assertion, representation or statement with regard to the RBC levels of any insurer, or of any component derived in the calculation, by any insurer, agent, broker or other person engaged in any manner in the insurance business is prohibited. Notwithstanding the foregoing, if any materially false statement with respect to the comparison regarding an insurer's total adjusted capital to any of its RBC levels or an inappropriate comparison of any other amount to the insurer's RBC levels is published in any written publication and the insurer is able to demonstrate to the commissioner with substantial proof the falsity or misrepresentative nature of such statement, the insurer may publish a rebuttal if the sole purpose of such publication is to rebut the materially false or improper statement.

History: L. 1994, ch. 138, § 21; July 1.



40-2c22 Provisions of act supplemental to other provisions of law.

40-2c22. Provisions of act supplemental to other provisions of law. The provisions of this act are supplemental to any other provisions of the laws of this state, and shall not preclude nor limit any other powers or duties of the commissioner under such laws, including, but not limited to K.S.A. 40-222b and 40-3605 et seq., and amendments thereto.

History: L. 1994, ch. 138, § 22; July 1.



40-2c23 Foreign insurer RBC report, when.

40-2c23. Foreign insurer RBC report, when. Any foreign insurer shall, upon the written request of the commissioner, submit to the commissioner an RBC report as of the end of the calendar year just ended the later of:

(a) The date an RBC report would be required to be filed by a domestic insurer under this act; or

(b) fifteen days after the request is received by the foreign insurer.

Any foreign insurer, at the written request of the commissioner, shall submit promptly to the commissioner a copy of any RBC plan that is filed with the insurance commissioner of any other state.

History: L. 1994, ch. 138, § 23; July 1.



40-2c24 Commissioner may require foreign insurer to file RBC plan, when.

40-2c24. Commissioner may require foreign insurer to file RBC plan, when. In the event of a company action level event, regulatory action level event or authorized control level event with respect to any foreign insurer as determined under the RBC statute applicable in the state of domicile of the insurer or, if no RBC provision is in force in that state, under the provisions of this act, if the insurance commissioner of the state of domicile of the foreign insurer fails to require the foreign insurer to file an RBC plan in the manner specified under the RBC statute or, if there are no RBC provisions in force in the state, under K.S.A. 40-2c05, 40-2c06, 40-2c07, 40-2c08, 40-2c09 and 40-2c10, and amendments thereto, the commissioner may require the foreign insurer to file an RBC plan with the commissioner. In such event, the failure of the foreign insurer to file an RBC plan with the commissioner shall be grounds to order the insurer to cease and desist from writing new insurance business in this state.

History: L. 1994, ch. 138, § 24; L. 1996, ch. 134, § 9; July 1.



40-2c25 Mandatory control level event; foreign insurer; liquidation of property.

40-2c25. Mandatory control level event; foreign insurer; liquidation of property. In the event of a mandatory control level event with respect to any foreign insurer, if no domiciliary receiver has been appointed with respect to the foreign insurer under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign insurer, the commissioner may make application to the district court as permitted under K.S.A. 40-3605 et seq., and amendments thereto with respect to the liquidation of property of foreign insurers found in this state, and the occurrence of the mandatory control level event shall be considered adequate grounds for the application.

History: L. 1994, ch. 138, § 25; July 1.



40-2c26 Notices by commissioner; effective, when.

40-2c26. Notices by commissioner; effective, when. All notices by the commissioner to an insurer which may result in regulatory action under this act shall be effective upon dispatch if transmitted by registered or certified mail, or in the case of any other transmission shall be effective upon the insurer's receipt of such notice.

History: L. 1994, ch. 138, § 26; July 1.



40-2c27 Invalidity of act.

40-2c27. Invalidity of act. If any provisions of this act, or the application of the act to any person or circumstance, is held invalid, such determination shall not affect the provisions or applications of this act which can be given effect without the invalid provision or application, and to that end the provisions of this act are severable.

History: L. 1994, ch. 138, § 27; July 1.



40-2c28 Property and casualty insurer exempt; when.

40-2c28. Property and casualty insurer exempt; when. The commissioner may exempt from the application of K.S.A. 40-2c01 through 40-2c27, and amendments thereto, any domestic property and casualty insurer which:

(a) Writes direct business only in this state;

(b) writes direct annual premiums of $2,000,000 or less; and

(c) assumes no reinsurance in excess of 5% of direct premiums written.

History: L. 1996, ch. 134, § 10; July 1.



40-2c29 RBC; rules and regulations; conditions.

40-2c29. RBC; rules and regulations; conditions. On and after July 1, 2009, the commissioner may adopt by rules and regulations, any later version of the RBC instructions promulgated by the NAIC, which are consistent with the provisions of this act, including the provisions of K.S.A. 40-2c03, and amendments thereto, provided that before any later version may be adopted by the commissioner in rules and regulations, the commissioner shall prepare an impact statement indicating the projected impact upon domestic insurers and notify any affected insurer of the projected impact. If the projected impact is likely to cause the amount of a domestic insurer's total adjusted capital or its RBC report for the previous year to vary by more than 2.5% or to cause a domestic insurer's control level to change upon application of the later version of the risk-based capital instructions, then such later version shall not be adopted in rules and regulations until such later version is approved by legislative action.

History: L. 2009, ch. 83, § 20; Apr. 23.






Article 2d HEALTH ORGANIZATION RISK-BASED CAPITAL REQUIREMENTS

40-2d01 Risk-based capital requirements; definitions.

40-2d01. Risk-based capital requirements; definitions. As used in K.S.A. 40-2d01 through 40-2d30, and amendments thereto:

(a) "Adjusted RBC report" means an RBC report which has been adjusted by the commissioner in accordance with K.S.A. 40-2d04, and amendments thereto.

(b) "Corrective order" means an order issued by the commissioner specifying corrective actions which the commissioner has determined are required.

(c) "Domestic health organization" means any health organization which is licensed and organized in this state.

(d) "Foreign health organization" means any health organization not domiciled in this state which is licensed to do business in this state pursuant to articles 19a, 19c or 32 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto.

(e) "NAIC" means the national association of insurance commissioners.

(f) "Health organization" means a health maintenance organization, limited health service organization, dental or vision plan, hospital, medical and dental indemnity or service corporation or other managed care organization licensed under articles 19a, 19c or 32 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto. This definition shall not include an organization that is licensed as either a life and health insurer or a property and casualty insurer under articles 4, 5, 9, 10, 11, 12, 12a, 15 or 16 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, and that is otherwise subject to either the life or property and casualty RBC requirements in K.S.A. 40-2c01 et seq., and amendments thereto.

(g) "RBC" means risk-based capital.

(h) "RBC instructions" means the risk-based capital instructions for managed care organizations promulgated by the NAIC which are in effect on December 31, 1999, or any later version as adopted by the commissioner in rules and regulations.

(i) "RBC level" means a health organization's company action level RBC, regulatory action level RBC, authorized control level RBC, or mandatory control level RBC where:

(1) "Company action level RBC" means, with respect to any health organization, the product of 2.0 and its authorized control level RBC;

(2) "regulatory action level RBC" means the product of 1.5 and its authorized control level RBC;

(3) "authorized control level RBC" means the number determined under the risk-based capital formula in accordance with the RBC instructions; and

(4) "mandatory control level RBC" means the product of .70 and the authorized control level RBC.

(j) "RBC plan" means a comprehensive financial plan containing the elements specified in K.S.A. 40-2d05, and amendments thereto. If the commissioner rejects the RBC plan, and it is revised by the health organization, with or without the commissioner's recommendation, the plan shall be called the "revised RBC plan."

(k) "RBC report" means the report required by K.S.A. 40-2d02, 40-2d03 and 40-2d04, and amendments thereto.

(l) "Total adjusted capital" means the sum of:

(1) A health organization's capital and surplus as determined in accordance with the annual financial statements required to be filed under articles 19a, 19c or 32 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto; and

(2) such other items, if any, as the RBC instructions may provide.

(m) "Commissioner" means the commissioner of insurance.

History: L. 2000, ch. 147, § 2; July 1.



40-2d02 Risk-based capital report.

40-2d02. Risk-based capital report. (a) Except as provided in paragraph (b), every domestic health organization shall prepare and submit to the commissioner, on or before March 1, a report of its RBC levels as of the end of the calendar year just ended in a form and containing such information as is required by the RBC instructions. In addition, every domestic health organization shall file its RBC report:

(1) With the NAIC in accordance with the RBC instructions; and

(2) with the insurance commissioner in any state in which the health organization is authorized to do business, if such insurance commissioner has notified the health organization of its request in writing, in which case, the health organization shall file its RBC report not later than the later of:

(A) 15 days from the receipt of notice to file its RBC report with that state; or

(B) the filing date otherwise specified in this subsection.

(b) The risk-based capital requirements of this section shall not apply to any health organization contracting with the Kansas department for children and families to provide services provided under title XIX and title XXI of the social security act or any other public benefits, provided the public benefit contracts represent at least 90% of the premium volume of the health organization.

History: L. 2000, ch. 147, § 3; L. 2014, ch. 115, § 186; July 1.



40-2d03 Determination of risk-based capital.

40-2d03. Determination of risk-based capital. (a) A health organization's RBC shall be determined in accordance with the formula set forth in the RBC instructions. The formula shall take into account and may adjust for the covariance between:

(1) Asset risk;

(2) credit risk;

(3) underwriting risk; and

(4) all other business risks and such other relevant risks as are set forth in the RBC instructions; determined in each case by applying the factors in the manner set forth in the RBC instructions.

(b) An excess of capital over the amount produced by the risk-based capital requirements contained in this act and the formulas, schedules and instructions referenced in this act is desirable in the business of insurance. Accordingly, each health organization should seek to maintain capital above the RBC levels required by this act. Additional capital is used and useful in the insurance business and helps to secure a health organization against various risks inherent in, or affecting, the business of insurance and not accounted for or only partially measured by the risk-based capital requirements contained in this act.

History: L. 2000, ch. 147, § 4; July 1.



40-2d04 Risk-based capital report; adjustment.

40-2d04. Risk-based capital report; adjustment. If a domestic health organization files an RBC report which in the judgment of the commissioner is inaccurate, the commissioner shall adjust the RBC report to correct the inaccuracy and shall notify such health organization of the adjustment. The notice shall contain a statement of the reason for the adjustment. A RBC report as so adjusted is referred to as an adjusted RBC report.

History: L. 2000, ch. 147, § 5; July 1.



40-2d05 Risk-based capital; company action level event; defined.

40-2d05. Risk-based capital; company action level event; defined. "Company action level event" means any of the following events:

(a) The filing of an RBC report by a health organization which indicates that:

(1) The health organization's total adjusted capital is greater than or equal to its regulatory action level RBC but less than its company action level RBC; or

(2) the health organization has total adjusted capital which is greater than or equal to its company action level RBC but less than the product of its authorized control level RBC and 3.0, and triggers the trend test determined in accordance with the trend test calculation included in the health RBC instructions as defined in K.S.A. 40-2d01, and amendments thereto.

(b) The notification by the commissioner to the health organization of an adjusted RBC report that indicates the event described in subsection (a) if:

(1) The health organization does not challenge the adjusted RBC report pursuant to K.S.A. 40-2d19, and amendments thereto; or

(2) the commissioner has rejected such challenge after a hearing.

History: L. 2000, ch. 147, § 6; L. 2013, ch. 39, § 1; July 1.



40-2d06 Risk-based capital; company action level event; submission of RBC plan.

40-2d06. Risk-based capital; company action level event; submission of RBC plan. In the event of a company action level event, the health organization shall prepare and submit to the commissioner an RBC plan which shall:

(a) Identify the conditions in the health organization's operation which contribute to the company action level event;

(b) contain proposals of corrective actions which the health organization intends to take that would be expected to result in the elimination of the company action level event;

(c) provide projections of the health organization's financial results in the current year and at least the two succeeding years, both in the absence of the proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory balance sheets, operating income, net income, capital and surplus, and RBC levels. The projections for both new and renewal business may include separate projections for each major line of business and separately identify each significant income, expense and benefit component;

(d) identify the key assumptions impacting the health organization's projections and the sensitivity of the projections to the assumptions; and

(e) identify the quality of, and problems associated with, the health organization's business, including, but not limited to, its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business and use of reinsurance in each case, if any.

History: L. 2000, ch. 147, § 7; July 1.



40-2d07 Risk-based capital report; submission.

40-2d07. Risk-based capital report; submission. The RBC plan shall be submitted:

(a) Within 45 days of the company action level event; or

(b) within 45 days after notification to the health organization that the commissioner has rejected the health organization's challenge to an adjusted RBC report pursuant to K.S.A. 40-2d19, and amendments thereto.

History: L. 2000, ch. 147, § 8; July 1.



40-2d08 Risk-based capital plan; notification by commissioner.

40-2d08. Risk-based capital plan; notification by commissioner. Within 60 days after the submission by a health organization of an RBC plan to the commissioner, the commissioner shall notify the health organization whether the RBC plan shall be implemented or is, in the judgment of the commissioner, unsatisfactory. If the commissioner determines the RBC plan is unsatisfactory, the notification to the health organization shall state the reasons for the determination, and may state proposed revisions which, in the judgments of the commissioner, will render the RBC plan satisfactory. Upon notification from the commissioner, the health organization shall prepare a revised RBC plan and shall submit the revised RBC plan to the commissioner:

(a) Within 45 days after the notification from the commissioner; or

(b) within 45 days after a notification to the health organization that the commissioner has, pursuant to K.S.A. 40-2d19, and amendments thereto, rejected the health organization's challenge to the commissioner's original findings as authorized by this section.

History: L. 2000, ch. 147, § 9; July 1.



40-2d09 Risk-based capital plan; notification of a regulatory action event.

40-2d09. Risk-based capital plan; notification of a regulatory action event. In the event of a notification by the commissioner to a health organization that the health organization's RBC plan or revised RBC plan is unsatisfactory, the commissioner, subject to the health organization's right to a hearing under K.S.A. 40-2d19, and amendments thereto, may specify in the notification that the notification constitutes a regulatory action level event.

History: L. 2000, ch. 147, § 10; July 1.



40-2d10 Domestic health organization to file RBC plan in any state authorized to do business.

40-2d10. Domestic health organization to file RBC plan in any state authorized to do business. Every domestic health organization that files an RBC plan or revised RBC plan with the commissioner shall file a copy of the RBC plan or revised RBC plan with the insurance commissioner in any state in which the health organization is authorized to do business if:

(a) Such state has an RBC provision substantially similar to K.S.A. 40-2d20, and amendments thereto; and

(b) the insurance commissioner of that state has notified the health organization of such insurance commissioner's request for the filing in writing, in which case the health organization shall file a copy of the RBC plan or revised RBC plan in that state no later than the later of:

(1) 15 days after the receipt of notice to file a copy of its RBC plan or revised RBC plan with the state; or

(2) the date on which the final RBC plan or revised RBC plan is filed under K.S.A. 40-2d07 or 40-2d08, and amendments thereto.

History: L. 2000, ch. 147, § 11; July 1.



40-2d11 Regulatory action level event.

40-2d11. Regulatory action level event. "Regulatory action level event" means, with respect to any health organization, any of the following events:

(a) The filing of an RBC report by the health organization which indicates that the health organization's total adjusted capital is greater than or equal to its authorized control level RBC but less than its regulatory action level RBC;

(b) the notification by the commissioner to the health organization of an adjusted RBC report that indicates the event described in subsection (a) if:

(1) The health organization does not challenge the adjusted RBC report pursuant to K.S.A. 40-2d19, and amendments thereto; or

(2) the commissioner has rejected such challenge after a hearing; and

(c) the failure of the health organization to file an RBC report by the filing date, unless the health organization has provided an explanation for such failure which is satisfactory to the commissioner and has cured the failure within 10 days after the filing date;

(d) the failure of the health organization to submit an RBC plan to the commissioner within the time period set forth in K.S.A. 40-2d07, and amendments thereto;

(e) notification by the commissioner to the health organization that:

(1) The RBC plan or revised RBC plan submitted by the health organization is, in the judgment of the commissioner, unsatisfactory; and

(2) (A) the health organization has not challenged the determination pursuant to K.S.A. 40-2d19, and amendments thereto; or

(B) the commissioner has rejected such challenge.

(f) Notification by the commissioner to the health organization that the health organization has failed to adhere to its RBC plan or revised RBC plan, but only if such failure has a substantial adverse effect on the ability of the health organization to eliminate the company action level event in accordance with its RBC plan or revised RBC plan and the commissioner has so stated in the notification, if:

(1) The health organization has not challenged such determination pursuant to K.S.A. 40-2d19, and amendments thereto; or

(2) the commissioner has rejected such challenge after a hearing.

History: L. 2000, ch. 147, § 12; July 1.



40-2d12 Regulatory action level event; commissioner's duties.

40-2d12. Regulatory action level event; commissioner's duties. In the event of a regulatory action level event, the commissioner shall:

(a) Require the health organization to prepare and submit an RBC plan or, if applicable, a revised RBC plan;

(b) perform such examination or analysis as the commissioner deems necessary of the assets, liabilities and operations of the health organization including a review of its RBC plan or revised RBC plan; and

(c) subsequent to the examination or analysis, issue a corrective order specifying such actions as the commissioner determines are required.

History: L. 2000, ch. 147, § 13; July 1.



40-2d13 Corrective actions; submission of RBC plans, when.

40-2d13. Corrective actions; submission of RBC plans, when. In determining corrective actions, the commissioner may take into account such factors as are deemed relevant with respect to the health organization based upon the commissioner's examination or analysis of the assets, liabilities and operations of the health organization, including, but not limited to, the results of any sensitivity tests undertaken pursuant to the RBC instructions. The RBC plan or revised RBC plan shall be submitted:

(a) Within 45 days after the occurrence of the regulatory action level event;

(b) within 45 days after the notification to the health organization that the commissioner has rejected the health organization's challenge to an adjusted RBC report pursuant to K.S.A. 40-2d19, and amendments thereto; or

(c) within 45 days after notification to the health organization that the commissioner has rejected the health organization's challenge to a revised RBC plan pursuant to K.S.A. 40-2d19, and amendments thereto.

History: L. 2000, ch. 147, § 14; July 1.



40-2d14 Review of RBC plans; expenses.

40-2d14. Review of RBC plans; expenses. The commissioner may retain actuaries and investment experts and other consultants as may be necessary in the judgment of the commissioner to review the health organization's RBC plan or revised RBC plan, examine or analyze the assets, liabilities and operations of the health organization and formulate the corrective order with respect to the health organization. The reasonable fees, costs and expenses relating to consultants shall be borne by the affected health organization or other party as directed by the commissioner.

History: L. 2000, ch. 147, § 15; July 1.



40-2d15 Authorized control level event; defined.

40-2d15. Authorized control level event; defined. "Authorized control level event" means any of the following events:

(a) The filing of an RBC report by the health organization which indicates that the health organization's total adjusted capital is greater than or equal to its mandatory control level RBC but less than its authorized control level RBC;

(b) the notification by the commissioner to the health organization of an adjusted RBC report that indicates the event described in subsection (a) if:

(1) The health organization does not challenge the adjusted RBC report pursuant to K.S.A. 40-2d19, and amendments thereto; or

(2) the commissioner has rejected such challenge after a hearing;

(c) the failure of the health organization to respond, in a manner satisfactory to the commissioner, to a corrective order if the health organization has not challenged the corrective order under K.S.A. 40-2d19, and amendments thereto; or

(d) if the commissioner has rejected the challenge to the corrective order or modified the corrective order pursuant to K.S.A. 40-2d19, and amendments thereto, the failure of the health organization to respond, in a manner satisfactory to the commissioner, to the corrective order subsequent to rejection or modification by the commissioner.

History: L. 2000, ch. 147, § 16; July 1.



40-2d16 Authorized control level event; commissioner's duties.

40-2d16. Authorized control level event; commissioner's duties. In the event of an authorized control level event with respect to a health organization, the commissioner:

(a) Shall take such actions as are required under K.S.A. 40-2d11 through 40-2d14, and amendments thereto, regarding a health organization with respect to which a regulatory action level event has occurred; or

(b) if the commissioner deems it to be in the best interests of the policyholders and creditors of the health organization and of the public, shall take such actions as are necessary to cause the health organization to be placed under regulatory control pursuant to K.S.A. 40-3605 et seq., and amendments thereto. In the event the commissioner takes such actions, the authorized control level event shall be deemed sufficient grounds for the commissioner to take action under K.S.A. 40-3605 et seq., and amendments thereto, and the commissioner shall have the rights, powers and duties with respect to the health organization as are set forth in K.S.A. 40-3605 et seq., and amendments thereto. In the event the commissioner takes actions under this subsection pursuant to an adjusted RBC report, the health organization shall be entitled to such protections as are afforded to health organizations under the provisions of K.S.A. 77-501 et seq., and amendments thereto, pertaining to summary proceedings.

History: L. 2000, ch. 147, § 17; July 1.



40-2d17 Mandatory control event; defined.

40-2d17. Mandatory control event; defined. "Mandatory control event" means any of the following events:

(a) The filing of an RBC report by the health organization which indicates that the health organization's total adjusted capital is less than its mandatory control level RBC;

(b) the notification by the commissioner to the health organization of an adjusted RBC report that indicates the event described in subsection (a) if:

(1) The health organization does not challenge the adjusted RBC report pursuant to K.S.A. 40-2d19, and amendments thereto; or

(2) the commissioner has rejected such challenge.

History: L. 2000, ch. 147, § 18; July 1.



40-2d18 Mandatory control level event; commissioner's actions.

40-2d18. Mandatory control level event; commissioner's actions. In the event of a mandatory control level event the commissioner shall take actions as are necessary to cause the health organization to be placed under regulatory control under K.S.A. 40-3605 et seq., and amendments thereto. In that event, the mandatory control level event shall be deemed sufficient grounds for the commissioner to take action under K.S.A. 40-3605 et seq., and amendments thereto, and the commissioner shall have the rights, powers and duties with respect to the health organization as are set forth in K.S.A. 40-3605 et seq., and amendments thereto. In the event the commissioner takes actions pursuant to an adjusted RBC report, the health organization shall be entitled to such protections as are afforded to health organizations under the provisions of K.S.A. 77-501 et seq., and amendments thereto, pertaining to summary proceedings. Notwithstanding any of the foregoing, the commissioner may forego action for up to 90 days after the mandatory control level event if there is a reasonable expectation that the mandatory control level event may be eliminated within the 90-day period.

History: L. 2000, ch. 147, § 19; July 1.



40-2d19 Hearing under Kansas administrative procedure act.

40-2d19. Hearing under Kansas administrative procedure act. (a) Upon notification to a health organization by the commissioner of an adjusted RBC report; or

(b) upon notification to an health organization by the commissioner that:

(1) The health organization's RBC plan or revised RBC plan is unsatisfactory; and

(2) such notification constitutes a regulatory action level event with respect to such health organization; or

(c) upon notification to any health organization by the commissioner that the health organization has failed to adhere to its RBC plan or revised RBC plan and that such failure has a substantial adverse effect on the ability of the health organization to eliminate the company action level event with respect to the health organization in accordance with its RBC plan or revised RBC plan; or

(d) upon notification to an health organization by the commissioner of a corrective order with respect to the health organization, the health organization shall have the right to a hearing under the Kansas administrative procedure act, at which the health organization may challenge any determination or action by the commissioner. The health organization shall notify the commissioner of its request for a hearing within five days after the notification by the commissioner under subsections (a), (b), (c) or (d). Upon receipt of the health organization's request for a hearing, the commissioner shall set a date for the hearing, which date shall be no less than 10 nor more than 30 days after receipt of the health organization's request. Such hearing shall be governed by K.S.A. 77-513 through 77-532, and amendments thereto.

History: L. 2000, ch. 147, § 20; July 1.



40-2d20 RBC reports, plans and corrective orders are confidential; not to be used for rate making.

40-2d20. RBC reports, plans and corrective orders are confidential; not to be used for rate making. (a) All RBC reports, RBC plans and any corrective orders, including the working papers and the results of any analysis of a health organization performed under this act shall be kept confidential by the commissioner. This information shall not be made public or subject to subpoena, other than by the commissioner and then only for the purpose of enforcement actions taken by the commissioner pursuant to this act or any other provision of the insurance laws of this state.

(b) RBC instructions, RBC reports, adjusted RBC reports, RBC plans and revised RBC plans are intended solely for use by the commissioner in monitoring the solvency of health organizations and the need for possible corrective action with respect to health organizations and shall not be used by the commissioner for ratemaking nor considered or introduced as evidence in any rate proceeding nor used by the commissioner to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance which an health organization or any affiliate is authorized to write.

(c) (1) The commissioner may share or exchange any documents, materials or other information, including confidential and privileged documents referred to in subsection (a), received in the performance of the commissioner's duties under this act, with:

(A) The NAIC;

(B) other state, federal or international regulatory agencies; and

(C) other state, federal or international law enforcement authorities.

(2) (A) The sharing or exchanging of documents, materials or other information under this subsection shall be conditioned upon the recipient's authority and agreement to maintain the confidential and privileged status, if any, of the documents, materials or other information being shared or exchanged.

(B) No waiver of an existing privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized by paragraph (1) of subsection (c).

(3) The commissioner of insurance is hereby authorized to adopt such rules and regulations establishing protocols governing the exchange of information as may be necessary to implement and carry out the provisions of this act.

History: L. 2000, ch. 147, § 21; July 1.



40-2d21 Comparison of health organization's total adjusted capital to RBC levels, prohibited generally.

40-2d21. Comparison of health organization's total adjusted capital to RBC levels, prohibited generally. The comparison of a health organization's total adjusted capital to any of its RBC levels is a regulatory tool, and shall not be used to rank health organizations generally. Therefore, except as otherwise required under the provisions of this act, the making, publishing, disseminating, circulating or placing before the public, or causing, directly or indirectly to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing an assertion, representation or statement with regard to the RBC levels of any health organization, or of any component derived in the calculation, by any health organization, agent, broker or other person engaged in any manner in the insurance business is prohibited. Notwithstanding the foregoing, if any materially false statement with respect to the comparison regarding a health organization's total adjusted capital to any of its RBC levels or an inappropriate comparison of any other amount to the health organization's RBC levels is published in any written publication and the health organization is able to demonstrate to the commissioner with substantial proof the falsity or misrepresentative nature of such statement, the health organization may publish a rebuttal if the sole purpose of such publication is to rebut the materially false or improper statement.

History: L. 2000, ch. 147, § 22; July 1.



40-2d22 Provisions of act supplemental to other provisions of law.

40-2d22. Provisions of act supplemental to other provisions of law. The provisions of this act are supplemental to any other provisions of the laws of this state, and shall not preclude nor limit any other powers or duties of the commissioner under such laws, including but not limited to K.S.A. 40-3605 et seq., and amendments thereto.

History: L. 2000, ch. 147, § 23; July 1.



40-2d23 Foreign health organization; RBC report.

40-2d23. Foreign health organization; RBC report. Any foreign health organization, upon the written request of the commissioner, shall submit to the commissioner an RBC report as of the end of the calendar year just ended the later of:

(a) The date an RBC report would be required to be filed by a domestic health organization under this act; or

(b) Fifteen days after the request is received by the foreign health organization.

Any foreign health organization, at the written request of the commissioner, shall submit promptly to the commissioner a copy of any RBC plan that is filed with the insurance commissioner of any other state.

History: L. 2000, ch. 147, § 24; July 1.



40-2d24 Commissioner may require foreign health insurer to file RBC plan, when.

40-2d24. Commissioner may require foreign health insurer to file RBC plan, when. In the event of a company action level event, regulatory action level event or authorized control level event with respect to any foreign health organization as determined under the RBC statute applicable in the state of domicile of the health organization or, if no RBC provision is in force in that state, under the provisions of this act, if the insurance commissioner of the state of domicile of the foreign health organization fails to require the foreign health organization to file an RBC plan in the manner specified under the RBC statute or, if there are no RBC provisions in force in the state, under K.S.A. 40-2d05, 40-2d06, 40-2d07, 40-2d08, 40-2d09 and 40-2d10, and amendments thereto, the commissioner may require the foreign health organization to file an RBC plan with the commissioner. In such event, the failure of the foreign health organization to file an RBC plan with the commissioner shall be grounds to order the health organization to cease and desist from writing new insurance business in this state.

History: L. 2000, ch. 147, § 25; July 1.



40-2d25 Mandatory control level event; foreign health organization; liquidation of property.

40-2d25. Mandatory control level event; foreign health organization; liquidation of property. In the event of a mandatory control level event with respect to any foreign health organization, if no domiciliary receiver has been appointed with respect to the foreign health organization under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign health organization, the commissioner may make application to the district court as permitted under K.S.A. 40-3605 et seq., and amendments thereto with respect to the liquidation of property of foreign health organizations found in this state, and the occurrence of the mandatory control level event shall be considered adequate grounds for the application.

History: L. 2000, ch. 147, § 26; July 1.



40-2d26 Notices by commissioner; effective, when.

40-2d26. Notices by commissioner; effective, when. All notices by the commissioner to a health organization which may result in regulatory action under this act shall be effective upon dispatch if transmitted by registered or certified mail, or in the case of any other transmission shall be effective upon the health organization's receipt of such notice.

History: L. 2000, ch. 147, § 27; July 1.



40-2d27 Invalidity of act.

40-2d27. Invalidity of act. If any provision of this act, or the application of the act to any person or circumstance, is held invalid, such determination shall not affect the provisions or applications of this act which can be given effect without the invalid provision or application, and to that end the provisions of this act are severable.

History: L. 2000, ch. 147, § 28; July 1.



40-2d28 Regulatory action provisions; phase in.

40-2d28. Regulatory action provisions; phase in. (a) Any regulatory action based upon any RBC report required to be filed by a health organization for such health organization's operations during calendar years 2000 and 2001 shall be subject to the following:

(1) In the event of a company action level event with respect to any health organization, the commissioner shall take no regulatory action under this act with respect to such health organization.

(2) In the event of a regulatory action level event with respect to any health organization under either subsection (a) or (b) of K.S.A. 40-2d11, and amendments thereto, the commissioner shall take such action with respect to such health organization under K.S.A. 40-2d05 through 40-2d10, inclusive, and amendments thereto, as the commissioner deems necessary.

(3) In the event of a regulatory action level event with respect to any health organization under any of subsections (c), (d), (e) or (f) of K.S.A. 40-2d11, and amendments thereto, or an authorized control level event, the commissioner shall take such action with respect to such health organization under K.S.A. 40-2d11 through 40-2d14, inclusive, and amendments thereto, as the commissioner deems necessary.

(4) In the event of a mandatory control level event with respect to any health organization, the commissioner shall take action with respect to such health organization as required under K.S.A. 40-2d15 and 40-2d16, and amendments thereto.

(b) The provisions of subsection (a) shall not limit the right of the commissioner to proceed as authorized by any other provision of chapter 40 of the Kansas Statutes Annotated, and amendments thereto or any rule and regulation adopted thereunder.

History: L. 2000, ch. 147, § 29; July 1.



40-2d29 Rules and regulations.

40-2d29. Rules and regulations. The commissioner may adopt reasonable rules and regulations necessary for the implementation of this act.

History: L. 2000, ch. 147, § 30; July 1.



40-2d30 Health organization risk-based capital act; citation.

40-2d30. Health organization risk-based capital act; citation. K.S.A. 40-2d01 through 40-2d30, inclusive, and amendments thereto, shall constitute and may be cited as the health organization risk-based capital act.

History: L. 2000, ch. 147, § 31; July 1.






Article 3 ORGANIZATION, MERGER OR CONSOLIDATION OF STOCK COMPANIES

40-301 Definition of insurance company.

40-301. Definition of insurance company. For the purpose of this article the term "insurance company" shall apply to domestic insurance companies having a capital stock; and may include foreign insurance companies having a capital stock when reference is made to the union, merger, consolidation and re-insurance of insurance companies.

History: L. 1927, ch. 231, 40-301; L. 1933, ch. 200, § 1; June 5.



40-302 Minimum capital; par value of stock.

40-302. Minimum capital; par value of stock. Every insurance company organized under the provisions of this article shall have a minimum capital as provided by the articles of this code relative to the particular purpose or purposes for which such company is organized, and the shares of capital stock shall have a par value which shall be fixed by the articles of incorporation.

History: L. 1927, ch. 231, 40-302; June 1.



40-303 Powers of board of directors.

40-303. Powers of board of directors. The board of directors of any insurance company organized under this article shall have power to adopt a seal, and make such bylaws and amendments thereto, not inconsistent with the constitution and laws of this state, as may be deemed necessary for the regulation and management of its affairs.

History: L. 1927, ch. 231, 40-303; June 1.



40-304 Subscription of stock.

40-304. Subscription of stock. After filing a copy of its charter with the commissioner of insurance, and receiving a certificate of authority for the sale of stock as provided in this code, the persons named in the charter shall be commissioners to open books for the subscription of stock in the company, at such times and places as they shall deem convenient and proper, and shall keep the same open until the full amount specified in the certificate of incorporation is subscribed.

History: L. 1927, ch. 231, 40-304; June 1.



40-305 Directors; numbers; election; oath.

40-305. Directors; numbers; election; oath. The affairs of any such insurance company, now existing or hereafter organized under the laws of this state, shall be managed by a board of directors. The board of directors shall consist of one or more members, the number of which shall be fixed by the bylaws, unless the articles of incorporation establish the number of directors, in which case a change in the number of directors shall be made only by amendment of the articles.

The directors shall be elected by ballot, and each full-paid share of stock shall be entitled to one vote. Shares may be voted by proxy, signed by the person legally entitled to vote the same. Each stockholder shall have the right to cast as many votes in the aggregate as shall equal the number of shares of stock held by him, multiplied by the number of directors to be elected, and each stockholder may cast the whole number of votes for one candidate, or may divide his votes among two or more candidates. A majority of the total number of directors shall constitute a quorum for the transaction of business, unless the articles of incorporation or the bylaws require a greater number.

History: L. 1927, ch. 231, 40-305; L. 1971, ch. 164, § 1; L. 1997, ch. 102, § 1; L. 2005, ch. 41, § 1; July 1.



40-306 Officers and agents; signatures to contracts.

40-306. Officers and agents; signatures to contracts. (a) Every insurance company having capital stock, now existing or hereafter organized under the laws of this state, shall have such officers with such titles and duties as shall be stated in the bylaws or in a resolution of the board of directors which is not inconsistent with the bylaws.

(b) Officers shall be chosen in such manner and shall hold their offices for such terms as are prescribed by the bylaws or determined by the board of directors or other governing body.

(c) The board of directors shall have power to appoint any agents necessary for transacting the business of the company, pay such salaries and require such bonds as they may deem reasonable; and it shall be their duty to keep full and correct entries of their transactions, which shall at all times be open to the inspection of the stockholders.

History: L. 1927, ch. 231, 40-306; L. 1973, ch. 192, § 1; L. 2004, ch. 128, § 4; L. 2005, ch. 41, § 2; July 1.



40-307 Amendment of charter; increase or decrease of capital.

40-307. Amendment of charter; increase or decrease of capital. Any such insurance company may by a two-thirds vote of its paid-up stockholders amend its charter. The amendment shall be filed with the secretary of state and a certified copy thereof filed with the commissioner of insurance. No amendment to increase or decrease the capital stock shall be approved by the secretary of state until there has been filed with the secretary of state a certificate from the commissioner of insurance showing that the interests of all policyholders and all liabilities and obligations of the company have been properly safeguarded. Such increase or decrease in the capital stock may be carried out as provided under the general corporation laws of this state: Provided, however, That the decrease herein provided for shall not be construed to permit any such company to decrease its capital stock to an amount less than the minimum capital required for such a company by this code.

History: L. 1927, ch. 231, 40-307; L. 1949, ch. 280, § 1; June 30.



40-308 Transfer of stock; application of dividends on notes or obligations of stockholders.

40-308. Transfer of stock; application of dividends on notes or obligations of stockholders. The shares of stock of any insurance company shall be deemed personal property and shall be transferred on the books of the company in such manner as the bylaws thereof may direct; but no transfer of stock shall be valid against an insurance company so long as the registered holder thereof shall be liable as principal debtor, surety or otherwise to the insurance company for any debt which shall be due or unpaid, nor in such case shall any dividend, interest or profit be paid on such stock so long as such liability continues, and such dividends, interest or profit shall be retained by the insurance company and applied to the discharge of such liabilities, and no stock shall be transferred on the books of any insurance company without the consent of the board of directors where the registered holder thereof is indebted to the insurance company.

History: L. 1927, ch. 231, 40-308; June 1.



40-309 Union, merger or consolidation; reinsurance.

40-309. Union, merger or consolidation; reinsurance. (a) (1) Any insurance company and any health maintenance organization of this state may unite, merge or consolidate with any other company or companies of this or any other state engaged in like business and having similar corporate powers, upon such terms and conditions, including the reinsurance of the business in force, as may be approved at a meeting of the stockholders of any such company or companies of this state, called for that purpose, such approval to be by vote of stockholders owning not less than two-thirds of the shares of stock of any such company or companies of this state. The agreement for such union, merger, consolidation and reinsurance shall be subject to the approval of the commissioner of insurance. There shall be filed with the commissioner of insurance a verified schedule by the actuaries of the companies or health maintenance organizations interested showing that the legal reserve for the policyholders of each of the several companies is of the amount required by law.

(2) Where companies of other states are uniting, consolidating, merging and reinsuring with a company or health maintenance organization of this state the commissioner of insurance also shall approve in the same manner such amendments to the articles of incorporation of such companies of this state as may be necessary and proper. Such agreement shall provide for payment in cash to any dissenting stockholder of an amount equal to the fair value of the stock if the stockholder shall refuse to assent to the union, merger or consolidation.

(3) When a company or health maintenance organization of this state shall be merged, consolidated or united with a company organized under the laws of any other state, the commissioner of insurance in the commissioner's order of approval shall direct that the assets of the domestic company or health maintenance organization be delivered to the company with which the domestic company is united, merged or consolidated.

(b) For the purposes of this section the term "health maintenance organization" shall have the meaning ascribed to it in K.S.A. 40-3202, and amendments thereto.

History: L. 1927, ch. 231, 40-309; L. 1933, ch. 200, § 2; L. 1972, ch. 53, § 5; L. 1978, ch. 173, § 1; L. 1996, ch. 25, § 4; L. 2007, ch. 122, § 2; July 1.



40-310 Additional kinds of insurance authorized; surplus and deposit requirements.

40-310. Additional kinds of insurance authorized; surplus and deposit requirements. (a) Any insurance company organized under article 3 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, may make and issue contracts of insurance, in addition to those specified in subsections (a) through (g) of K.S.A. 40-901, and amendments thereto, which include such amount and kind of insurance against legal liability for injury, damage or loss to the person or property of others, and for medical, hospital and surgical expense related to such injury, as the commissioner of insurance deems to be reasonably incidental to insurance of real or personal property against fire or other perils under policies covering residential properties involving not more than two families with or without incidental office, professional, private school or studio occupancy by an insured, whether or not the premium or rate charged for certain perils so covered is specified in the policy. Any provision of K.S.A. 40-901 or 40-902, and amendments thereto, to the contrary notwithstanding: (1) No insurer having paid-up capital stock of at least $600,000 and a bona fide net surplus of at least $400,000 but less than $1,500,000 paid-up capital and surplus combined authorized as to property insurance only shall, pursuant to this subsection (a), retain risk as to any one subject of insurance as to hazards other than property insurance hazards in an amount exceeding 3% of its surplus to policyholders; and (2) no insurer having at least paid-up capital stock of $450,000 and a bona fide net surplus of at least $300,000 but less than $1,000,000 paid-up capital stock and surplus combined authorized as to property insurance only shall, pursuant to subsection (a), retain any risk other than property insurance hazards, and all such companies shall reinsure all such risks as to hazards other than property insurance hazards.

(b) It is required when a company is acting under this section that its board of directors authorize such action by the affirmative vote of at least 2/3 of its membership. Any company which has acted under this section shall certify such action to the commissioner of insurance, together with a statement showing its financial status and a net surplus sufficient to warrant such action.

(c) Any company operating under this section shall maintain unearned premium reserves equal to a pro rata amount of the premiums received on all unexpired risks and such unearned premium reserves shall be held and regarded as an absolute liability of the company.

History: L. 1994, ch. 87, § 2; April 7.






Article 4 GENERAL PROVISIONS RELATING TO LIFE INSURANCE COMPANIES

40-401 Formation of company on stock or mutual plan; powers of companies; combination policies; specified disease and critical illness riders; organizational requirements; guaranty funds; deposits with joint custodians; withdrawals, when; paid-up capital stock, surplus and deposit requirements; rules and regulations.

40-401. Formation of company on stock or mutual plan; powers of companies; combination policies; specified disease and critical illness riders; organizational requirements; guaranty funds; deposits with joint custodians; withdrawals, when; paid-up capital stock, surplus and deposit requirements; rules and regulations. Any 10 or more persons, a majority of whom are citizens of this state, may associate in accordance with the provisions of this code and form an incorporated company, upon either the stock or mutual plan, to make insurance upon the lives of persons and every insurance appertaining thereto or connected therewith and to grant, purchase or dispose of annuities, and to issue funding agreements, guaranteed investment contracts and synthetic guaranteed investment contracts. Such companies may incorporate: (a) In their policies provisions or conditions for the waiver of premiums or for the granting of an annuity to the insured, or for special surrender values or other benefits in the event the insured shall from any cause become unemployed or totally and permanently disabled; (b) in their policies provisions for acceleration of life or annuity benefits in advance of the time they would otherwise be payable subject to such reserve and other regulatory standards as the commissioner may prescribe by rules and regulations, except that any provision providing for acceleration of life or annuity benefits for persons diagnosed as having a medical condition usually requiring continuous confinement for the rest of the person's life in a nursing home or other eligible facility as defined in the policy, may also provide for acceleration of benefits upon diagnosis of such condition even if the person is not confined in a nursing home or similar facility; (c) in their policies and annuity contracts provisions or conditions for waiver of surrender charges upon terms and conditions as specified in the policy or contract, subject to rules and regulations adopted by the commissioner of insurance; or (d) in their policies provisions for the payment of a larger sum if death is caused by accident than if it results from any other causes.

Prior to the payment of any accelerated benefit, the insurer shall receive from any assignee or irrevocable beneficiary of the policy a signed acknowledgment of concurrence for the payment. For the purposes of this section, "totally and permanently disabled" means disabled continuously for a period, such period to be specified in any such provision, of not less than 60 days nor more than one year, except this provision shall not apply to and specifically excludes group life insurance. Such company may make insurance on the health of individuals, against accidental personal injury, disablement or death and against loss, liability or expense on account thereof. Such company so transacting such health and accident insurance business, or either kind, shall maintain statutory and separate reserves for such business, shall issue such contracts only in separate policies except as otherwise permitted herein and shall make separate reports to the commissioner of insurance of the premiums received and expenses and losses incurred in connection with such business, except that such reports will not be required for accelerated benefits incorporated in a life or annuity policy. Long-term care insurance meeting the applicable requirements of K.S.A. 40-2227 and 40-2228, and amendments thereto, may be incorporated in life insurance policies and annuities if approved by the commissioner.

The business of life insurance in this state shall not be in any way conducted or transacted by any company which in this state makes insurance on marine, fire, inland or any other like risks, except that: (a) Life, health and accident insurance on the group or industrial plan may be combined in one policy, which shall show the premium charged for life insurance and the premium charged for health and accident insurance, and the insured, at the insured's option, may discontinue either and by payment of the stated premium continue the other; and (b) (1) specified disease or critical illness riders, or both, meeting the applicable requirements of K.S.A. 40-2201 et seq., and amendments thereto, and article 4 of the Kansas administrative regulations, may be incorporated in life insurance policies which shall show the premium charged for specified disease or critical illness, or both, insurance and the premium charged for life insurance; and (2) the insured, at the insured's option, may discontinue the disease or critical illness rider, or both, and continue the life insurance policy by payment of the stated premium. The amount of capital stock of a company organized on the stock plan shall be not less than $600,000.

Companies organized on the mutual plan shall be required to have applications from at least 200 persons for insurance upon their lives, aggregating not less than $400,000, upon which one full annual premium in cash shall have been paid. No such company shall transact any business of insurance until, if a stock company, all the capital stock named in its charter has been paid in cash including all contributions to surplus to be made by the original purchasers of such stock. The surplus shall be at least $600,000, and at least $400,000 in securities authorized by this code shall have been deposited with the commissioner of insurance pursuant to K.S.A. 40-229a, and amendments thereto, and if a mutual company, a guaranty fund of at least $1,200,000, and at least $400,000 of which shall be in securities as authorized in this code and deposited with the commissioner of insurance pursuant to K.S.A. 40-229a, and amendments thereto. The guaranty fund may be returned to the contributors with interest at 6% per annum whenever the surplus shall equal the amount of such guaranty fund and interest, and no company shall transact any business of insurance unless it shall maintain the capital or surplus or both required of a company commencing to transact business, or, if a mutual company, the required number and amount of applications for insurance have been received and the annual premiums collected in cash. The securities deposited pursuant to this section shall be held by the commissioner of insurance in trust for the benefit and protection of the policyholders or creditors, or both, of the company depositing the same and may be withdrawn only upon order of the commissioner of insurance.

The commissioner of insurance may adopt rules and regulations to implement the provisions of this section.

History: L. 1927, ch. 231, 40-401; L. 1965, ch. 300, § 1; L. 1969, ch. 237, § 1; L. 1975, ch. 242, § 2; L. 1984, ch. 169, § 1; L. 1989, ch. 135, § 1; L. 1990, ch. 164, § 1; L. 1993, ch. 92, § 1; L. 1995, ch. 46, § 1; L. 1996, ch. 25, § 5; L. 2005, ch. 42, § 1; L. 2010, ch. 103, § 1; L. 2013, ch. 109, § 1; July 1.



40-402 Paid-up capital stock, surplus; deposit of securities.

40-402. Paid-up capital stock, surplus; deposit of securities. It shall not be lawful for any life insurance company organized or incorporated under the laws of the United States or of any other state of the United States to transact business in this state unless, if a stock company, it shall have and maintain a paid-up capital stock of at least $600,000 and a surplus of at least $600,000, and shall have deposited $400,000, or if a mutual company, a surplus of at least $1,200,000, and shall have deposited $400,000 in approved securities for the benefit of all of its policyholders or creditors, or both, with the commissioner, superintendent of insurance or chief financial officer of the state in which such company is incorporated, or, if such company is incorporated under the laws of the United States, with some financial officer of the United States, or if incorporated under the laws of any foreign government, such deposit shall be made with such an officer in any state of the United States. Any such company not having such deposit made in the state in which it is organized, or with some officer of the United States, shall make such deposit in this state in the manner prescribed by K.S.A. 40-229a.

History: L. 1927, ch. 231, 40-402; L. 1965, ch. 300, § 2; L. 1969, ch. 237, §2; L. 1984, ch. 169, § 2; L. 1996, ch. 25, § 6; July 1.



40-403b Same; foreign companies.

40-403b. Same; foreign companies. Any life insurance company organized under the laws of another country, state, or territory and authorized to do business in the state of Kansas, shall, within the limitations of the powers vested in it by the laws of the state wherein it was incorporated, be permitted to invest its capital, reserve and surplus funds within the state of Kansas in the same manner, to the same extent and in the same investments as are permitted to domestic life insurance companies organized under the laws of this state: Provided, That nothing herein contained shall be so construed as to prohibit any such foreign company from investing its capital, reserve, and surplus funds as permitted by its charter and the laws of its domiciliary state: And provided further, That such company shall not engage in the agricultural or horticultural business of producing, planting, raising, harvesting or gathering of wheat, corn, barley, oats, rye or potatoes, or the milking of cows for dairy purposes.

History: L. 1947, ch. 283, § 1; April 12.



40-409 Valuation of policies; compensation of actuary; standard valuation law; commissioners' reserve valuation method; lapse rates; aggregate reserves; calculations; Kansas companies doing business in another state; annual opinion by actuary on reserves; confidential; valuation manual; principle-based valuation; single state exemption.

40-409. Valuation of policies; compensation of actuary; standard valuation law; commissioners' reserve valuation method; lapse rates; aggregate reserves; calculations; Kansas companies doing business in another state; annual opinion by actuary on reserves; confidential; valuation manual; principle-based valuation; single state exemption. (a) For the purposes of this section, the following definitions apply on or after the operative date of the valuation manual:

(1) "Accident and health insurance" means contracts that incorporate morbidity risk and provide protection against economic loss resulting from accident, sickness or medical conditions and as may be specified in the valuation manual;

(2) "appointed actuary" means a qualified actuary who is appointed in accordance with the valuation manual to prepare the actuarial opinion required in subsection (b-1);

(3) "company" means an entity which: (A) Has written, issued or reinsured life insurance contracts, accident and health insurance contracts or deposit-type contracts in this state and has at least one such policy in force or on claim; or (B) has written, issued or reinsured life insurance contracts, accident and health insurance contracts or deposit-type contracts in any state and is required to hold a certificate of authority to write life insurance, accident and health insurance or deposit-type contracts in this state;

(4) "deposit-type contract" means contracts that do not incorporate mortality or morbidity risks and as may be specified in the valuation manual;

(5) "life insurance" means contracts that incorporate mortality risk, including annuity and pure endowment contracts, and as may be specified in the valuation manual;

(6) "NAIC" means the national association of insurance commissioners;

(7) "policyholder behavior" means any action a policyholder, contract holder or any other person with the right to elect options, such as a certificate holder, may take under a policy or contract subject to this act including, but not limited to, lapse, withdrawal, transfer, deposit, premium payment, loan, annuitization or benefit elections prescribed by the policy or contract, but excluding events of mortality or morbidity that result in benefits prescribed in their essential aspects by the terms of the policy or contract;

(8) "principle-based valuation" means a reserve valuation that uses one or more methods or one or more assumptions determined by the insurer and is required to comply with subsection (h), as specified in the valuation manual;

(9) "qualified actuary" means an individual who is qualified to sign the applicable statement of actuarial opinion in accordance with the American academy of actuaries qualification standards for actuaries who sign such statements and who meet the requirements specified in the valuation manual;

(10) "tail risk" means a risk that occurs either where the frequency of low probability events is higher than expected under a normal probability distribution or where there are observed events of very significant size or magnitude; and

(11) "valuation manual" means the manual of valuation instructions adopted by the NAIC as specified in this section or as subsequently amended.

(a-1) (1) Every life insurance company transacting business in this state shall annually file, on or before March 1 of each year, with the commissioner of insurance a certified valuation of its policies in force as of December 31 of the preceding year.

(2) Policies and contracts issued prior to the operative date of the valuation manual.

(A) It shall be the duty of the commissioner of insurance to annually make or cause to be made net valuations of all the outstanding policies and additions thereto of every life insurance company transacting business in this state prior to the operative date of the valuation manual, except that in the case of an alien company such valuation shall be limited to its insurance transactions in the United States. In making the valuations of life insurance companies organized under the laws of this state, the valuation shall include unpaid dividends, and all other policy obligations. Whenever the laws of any other state of the United States shall authorize the valuation of life insurance policies by some designated state officer according to the same standard as herein provided, or some other standard which will require a reserve not less than the standard herein provided, the valuation made according to the standard by such officer of the policies and other obligations of any life insurance company not organized under the laws of this state, and certified by such officer, may be received as true and correct, and no further valuation of the same shall be required of such company by the commissioner of insurance. It shall be the duty of the commissioner of insurance, whenever requested so to do by any life insurance company organized under the laws of this state, to make annual valuations of all the outstanding policies and additions thereto of every such company and deliver to such company certificates of such valuation, specifying the amount of the company's reserve on policies thus valued. And for the performance of the duties prescribed by this section the commissioner of insurance shall be authorized to employ an actuary, whose compensation shall be paid by the company whose policies, additions, unpaid dividends or other outstanding policy obligations are valued, upon a certificate by the commissioner of insurance showing the compensation due therefor.

(B) The provisions set forth in subsections (d) and (e) shall apply to all policies and contracts, as appropriate, subject to this section issued on or after the operative date of K.S.A. 40-428, and amendments thereto, and prior to the operative date of the valuation manual, and the provisions set forth in subsections (g) and (h) shall not apply to any such policies and contracts.

(C) The minimum standard for the valuation of policies and contracts issued prior to the operative date of K.S.A. 40-428, and amendments thereto, shall be that provided in subsection (c).

(3) Policies and contracts issued on or after the operative date of the valuation manual.

(A) The commissioner shall annually value, or cause to be valued, the reserve liabilities, hereinafter called reserves, for all outstanding life insurance contracts, annuity and pure endowment contracts, accident and health contracts and deposit-type contracts of every company issued on or after the operative date of the valuation manual. In lieu of the valuation of the reserves required of a foreign or alien company, the commissioner may accept a valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when the valuation complies with the minimum standard provided in this section.

(B) The provisions set forth in subsections (g) and (h) shall apply to all policies and contracts issued on or after the operative date of the valuation manual.

(4) Any such company which at any time shall have adopted any standards of valuation producing greater aggregate reserves than those calculated according to the minimum standards hereinafter provided may, with the approval of the commissioner of insurance, adopt any lower standard of valuation, but not lower than the minimum herein provided.

(b) This subsection shall become operative for the year ending December 31, 1995, and each subsequent calendar year, prior to the operative date of the valuation manual.

(1) Every life insurance company doing business in this state shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by regulation are computed appropriately, are based on assumptions which satisfy contractual provisions, are consistent with prior reported amounts and comply with applicable laws of this state. The commissioner shall adopt an administrative regulation defining the specific application, scope and content of this opinion.

(2) Except as otherwise provided by law or rules and regulations of the commissioner, every life insurance company shall also annually include in the opinion required by paragraph (1), an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including but not limited to the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, making adequate provision for the company's obligations under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts.

(3) The commissioner may provide for a transition period for establishing any higher reserves which the qualified actuary deems necessary in order to render the opinion required by this section.

(4) Each opinion required by paragraph (2) shall comply with the following provisions:

(A) A memorandum, in form and substance acceptable to or prescribed by the commissioner shall be prepared to support each actuarial opinion; and

(B) if the insurance company fails to provide a supporting memorandum within a period specified or the commissioner determines that the supporting memorandum provided by the insurance company fails to meet the prescribed standards or is otherwise unacceptable to the commissioner, the commissioner is authorized to employ an actuary whose compensation and expenses shall be paid by the company whose policies, additions, unpaid dividends or other outstanding policy or contractual obligations are valued upon a certificate by the commissioner showing the compensation and expenses due therefor.

(5) Every opinion of the actuary shall comply with the following provisions:

(A) The opinion shall be submitted with the annual statement required by K.S.A. 40-225, and amendments thereto, reflecting the valuation of such reserve liabilities for each year ending on or after December 31, 1995;

(B) the opinion shall apply to all business in force including individual and group health insurance plans;

(C) the opinion shall be based on standards adopted from time to time by the actuarial standards board of the American academy of actuaries and on such additional standards as the commissioner prescribes;

(D) in the case of an opinion required to be submitted by an insurance company not domiciled in this state, the commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state;

(E) for the purposes of this subsection, "qualified actuary" means a member in good standing of the American academy of actuaries;

(F) except in cases of fraud or willful misconduct, the qualified actuary shall not be liable for damages to any person, other than the insurance company and the commissioner, for any act, error, omission, decision or conduct with respect to the actuary's opinion required by this act; and

(G) any memorandum in support of the opinion, and any other material provided by the company to the commissioner in connection with the opinion, shall be kept confidential by the commissioner and shall not be made public and shall not be subject to subpoena, other than for the purpose of defending an action seeking damages from any person by reason of any action required by this subsection or by rules and regulations adopted pursuant to this subsection. Notwithstanding the provisions of this paragraph, the memorandum or other material may be released by the commissioner: (i) With the written consent of the company; or (ii) to the American academy of actuaries upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the commissioner for preserving the confidentiality of the memorandum or other material. Once any portion of the confidential memorandum is cited by the company in its marketing or is cited before any governmental agency other than a state insurance department or is released by the company to the news media, all portions of the confidential memorandum shall be no longer confidential.

(b-1) This subsection shall become operative after the operative date of the valuation manual.

(1) Every company with outstanding life insurance contracts, accident and health insurance contracts or deposit-type contracts in this state and subject to regulation by the commissioner shall annually submit the opinion of the appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts and comply with applicable laws of this state. The valuation manual will prescribe the specifics of this opinion including any items deemed to be necessary to its scope.

(2) Every company with outstanding life insurance contracts, accident and health insurance contracts or deposit-type contracts in this state and subject to regulation by the commissioner, except as exempted in the valuation manual, shall also annually include in the opinion required by paragraph (1), an opinion of the same appointed actuary as to whether the reserves and related actuarial items, including, but not limited to, the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including, but not limited to, the benefits under and expenses associated with the policies and contracts.

(3) Each opinion required by subsection (b-1) shall be governed by the following provisions:

(A) A memorandum, in form and substance as specified in the valuation manual, and acceptable to the commissioner, shall be prepared to support each actuarial opinion; and

(B) if the insurance company fails to provide a supporting memorandum at the request of the commissioner within a period specified in the valuation manual or the commissioner determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the valuation manual or is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting memorandum required by the commissioner.

(4) Every opinion subject to subsection (b-1) shall be governed by the following provisions:

(A) The opinion shall be in form and substance as specified in the valuation manual and acceptable to the commissioner;

(B) the opinion shall be submitted with the annual statement reflecting the valuation of such reserve liabilities for each year ending on or after the operative date of the valuation manual;

(C) the opinion shall apply to all policies and contracts subject to subsection (b-1)(2), plus other actuarial liabilities as may be specified in the valuation manual;

(D) the opinion shall be based on standards adopted from time to time by the actuarial standards board or its successor, and on such additional standards as may be prescribed in the valuation manual;

(E) in the case of an opinion required to be submitted by a foreign or alien company, the commissioner may accept the opinion filed by such company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state;

(F) except in cases of fraud or willful misconduct, the appointed actuary shall not be liable for damages to any person, other than the insurance company and the commissioner, for any act, error, omission, decision or conduct with respect to the appointed actuary's opinion; and

(G) disciplinary action by the commissioner against the company or the appointed actuary shall be defined in rules and regulations by the commissioner.

(c) This subsection shall apply to only those policies and contracts issued prior to the operative date of K.S.A. 40-428, and amendments thereto, the standard nonforfeiture law, except as provided in subsection (d).

For the purpose of such valuations and for making special examinations of the condition of life insurance companies, as provided by the laws of this state, and for valuing all outstanding policies of every life insurance company, the method and basis of valuation shall be the same as prescribed by the insurance code of this state in the valuation of such contracts before June 1, 1927. The legal minimum standard for the valuation of life insurance contracts issued on or after June 1, 1927, shall be the one-year preliminary-term method of valuation, except as hereinafter modified, on the basis of the American experience table of mortality with interest at 4% per annum. If the premium charged for term insurance under limited-payment life preliminary-term policy providing for the payment of all premiums thereon in less than 20 years from the date of policy, or under an endowment preliminary-term policy, exceeds that charged for life insurance under twenty-payment life preliminary-term policy of the same company, the reserve thereon at the end of any year, including the first, shall not be less than the reserve on a twenty-payment life preliminary-term policy issued in the same year and at the same age, together with an amount which shall be equivalent to the accumulation of a net level premium sufficient to provide for a pure endowment at the end of the premium-payment period, equal to the difference between the value at the end of such period of such a twenty-payment life preliminary-term policy and the full net level premium reserve at such time of such a limited-payment life or endowment policy. The premium-payment period is the period during which premiums are concurrently payable, under such twenty-payment life preliminary-term policy and such limited-payment life or endowment policy. Policies issued on the preliminary-term method shall contain a clause specifying that the reserve thereof shall be computed in accordance with the modified preliminary-term method of valuation provided therein. Except as otherwise provided for group annuity and pure endowment contracts in paragraphs (1-a) and (1-b) of subsection (d), the legal minimum standard for the valuation of annuities shall be McClintock's "table of mortality among annuitants," with interest at 4% per annum, but annuities deferred 10 or more years and written in connection with life insurance shall be valued on the same basis as that used in computing the consideration or premiums therefor, or upon any higher standard at the option of the company. The commissioner of insurance may, in the commissioner's discretion, vary the above standard of interest and mortality in cases of companies organized under the laws of a foreign country and in particular cases of invalid lives or other extra hazards.

Reserves for all such policies and contracts may be calculated, at the option of the company, according to any standards which produce greater aggregate reserves for all such policies and contracts than the minimum reserves required by this subsection.

(d) Standard valuation law. This subsection shall apply to only those policies and contracts issued on or after the operative date of K.S.A. 40-428, and amendments thereto, the standard nonforfeiture law, except as otherwise provided in paragraphs (1-a) and (1-b) for group annuity and pure endowment contracts issued prior to such operative date, and except as provided in subsection (e).

(1) Except as otherwise provided in paragraphs (1-a) and (1-b), the minimum standard for the valuation of all such policies and contracts shall be the commissioners' reserve valuation methods defined in paragraphs (2), (2-a) and (5), 3½% interest or in the case of policies and contracts, other than annuity and pure endowment contracts, issued on or after July 1, 1973, 4% interest for such policies issued prior to July 1, 1978, 5½% interest for single premium life insurance policies and 4½% interest for all other such policies issued on or after July 1, 1978, and the following specified tables:

(A) For ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in such policies—the commissioners' 1941 standard ordinary mortality table for such policies issued prior to the operative date of K.S.A. 40-428(d-1), and amendments thereto, the commissioners' 1958 standard ordinary mortality table and the commissioners' 1958 extended term insurance table, as applicable, for such policies issued on or after the operative date of K.S.A. 40-428(d-1), and amendments thereto, and prior to the operative date of K.S.A. 40-428(d-3), and amendments thereto, provided that for any category of such policies issued on female risks, the modified net premiums and present values, referred to in subsection (d)(2), may be calculated, according to an age not more than six years younger than the actual age of the insured; and for such policies issued on or after the operative date of K.S.A. 40-428(d-3), and amendments thereto: (i) The commissioners' 1980 standard ordinary mortality table; or (ii) at the election of the company for any one or more specified plans of life insurance, the commissioners' 1980 standard ordinary mortality table with ten-year select mortality factors; or (iii) any ordinary mortality table, adopted after 1980 by the NAIC, that is approved by rules and regulations promulgated by the commissioner for use in determining the minimum standard of valuation for such policies.

(B) For all industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in such policies—the 1941 standard industrial mortality table for such policies issued prior to the operative date of K.S.A. 40-428(d-2), and amendments thereto, and for such policies issued on or after such operative date the commissioners' 1961 standard industrial mortality table or any industrial mortality table, adopted after 1980 by the NAIC, that is approved by rules and regulations promulgated by the commissioner for use in determining the minimum standard of valuation for such policies.

(C) For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies, and excluding annuities involving life contingencies provided or available under optional modes of settlement in life insurance policies or annuity contracts—the 1937 standard annuity mortality table, or, at the option of the company, the annuity mortality table for 1949, ultimate, or any modification of either of these tables approved by the commissioner.

(D) For group annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies—the group annuity mortality table for 1951, any modification of such table approved by the commissioner, or at the option of the company, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts.

(E) For total and permanent disability benefits in or supplementary to ordinary policies or contracts—for policies or contracts issued on or after January 1, 1961, either the tables of period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 disability study of the society of actuaries, with due regard to the type of benefit, any tables of disablement rates and termination rates, adopted after 1980 by the NAIC, that are approved by rules and regulations promulgated by the commissioner for use in determining the minimum standard of valuation for such policies, or, at the option of the company, the class (3) disability table (1926); and for policies issued prior to January 1, 1961, the class (3) disability table (1926). Any such table shall, for active lives, be combined with a mortality table permitted for calculating the reserve for life insurance policies.

(F) For accidental death benefits in or supplementary to policies—for policies issued on or after January 1, 1961, either the 1959 accidental death benefits table, any accidental death benefits table, adopted after 1980 by the NAIC, that is approved by rules and regulations promulgated by the commissioner for use in determining the minimum standard of valuation for such policies, or, at the option of the company, the inter-company double indemnity mortality table; and for policies issued prior to January 1, 1961, the inter-company double indemnity mortality table. Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies.

(G) For group life insurance, life insurance issued on the substandard basis, annuities involving life contingencies provided or available under optional modes of settlement in life insurance policies or annuity contracts and other special benefits—such tables as may be approved by the commissioner of insurance.

(H) For all credit life insurance having initial terms of 10 years or less, excluding any disability and accidental death benefits in such policies, the 1980 commissioners' extended term mortality table or any later version as established in rules and regulations adopted by the commissioner of insurance.

(1-a) Except as provided in paragraph (1-b), the minimum standard of valuation for individual annuity and pure endowment contracts issued on or after the operative date of this paragraph (1-a), as defined herein, and for all annuities and pure endowments purchased on or after such operative date under group annuity and pure endowment contracts, shall be the commissioners' reserve valuation methods defined in paragraphs (2) and (2-a) and the following tables and interest rates:

(A) For individual annuity and pure endowment contracts issued prior to July 1, 1978, excluding any disability and accidental death benefits in such contracts—the 1971 individual annuity mortality table, or any modification of this table approved by the commissioner of insurance, and 6% interest for single premium immediate annuity contracts, and 4% interest for all other individual annuity and pure endowment contracts.

(B) For individual single premium immediate annuity contracts issued on or after July 1, 1978, excluding any disability and accidental death benefits in such contracts—the 1971 individual annuity mortality table, or any individual annuity mortality table, adopted after 1980 by the NAIC, that is approved by rules and regulations promulgated by the commissioner for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the commissioner, and 7½% interest.

(C) For individual annuity and pure endowment contracts issued on or after July 1, 1978, other than single premium immediate annuity contracts, excluding any disability and accidental death benefits in such contracts—the 1971 individual annuity mortality table, or any individual annuity mortality table, adopted after 1980 by the NAIC, that is approved by rules and regulations promulgated by the commissioner for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the commissioner, and 5½% interest for single premium deferred annuity and pure endowment contracts and 4½% interest for all other such individual annuity and pure endowment contracts.

(D) For all annuities and pure endowments purchased prior to July 1, 1978, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts—the 1971 group annuity mortality table, or any modification of this table approved by the commissioner of insurance, and 6% interest.

(E) For all annuities and pure endowments purchased on or after July 1, 1978, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts—the 1971 group annuity mortality table, or any group annuity mortality table, adopted after 1980 by the NAIC, that is approved by rules and regulations promulgated by the commissioner for use in determining the minimum standard of valuation for such annuities and pure endowments, or any modification of these tables approved by the commissioner, and 7½% interest.

After July 1, 1973, any company may file with the commissioner of insurance a written notice of its election to comply with the provisions of this paragraph after a specified date before January 1, 1979, which shall be the operative date of this paragraph for such company. A company may elect a different operative date for individual annuity and pure endowment contracts from that elected for group annuity and pure endowment contracts. If a company makes no such election, the operative date of this paragraph for such company shall be January 1, 1979.

(1-b) (A) Applicability of this paragraph:

(1) The interest rates used in determining the minimum standard for the valuation of:

(a) Life insurance policies issued in a particular calendar year, on or after the operative date of K.S.A. 40-428(d-3), and amendments thereto;

(b) individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1983;

(c) annuities and pure endowments purchased in a particular calendar year on or after January 1, 1983, under group annuity and pure endowment contracts; and

(d) the net increase, if any, in a particular calendar year after January 1, 1983, in amounts held under guaranteed interest contracts shall be the calendar year statutory valuation interest rates as defined in this paragraph (1-b).

(B) Calendar year statutory valuation interest rates:

(1) The calendar year statutory valuation interest rates, I, shall be determined as follows and the results rounded to the nearer 1/4%:

(a) For life insurance,

I = .03 + W (R1 - .03) + W/2 (R2 - .09);

(b) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options,

I = .03 + W (R - .03)

where R1 is the lesser of R and .09,

R2 is the greater of R and .09,

R is the reference interest rate defined in this paragraph and W is the weighting factor defined in this paragraph.

(c) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in (b) above, the formula for life insurance stated in (a) above shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of 10 years and the formula for single premium immediate annuities stated in (b) above shall apply to annuities and guaranteed interest contracts with guarantee duration of 10 years or less.

(d) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in (b) above shall apply.

(e) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in (b) above shall apply.

(2) However, if the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this sentence differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than ½%, the calendar year statutory valuation interest rate for such life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year. For purposes of applying the immediately preceding sentence, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980, using the reference interest rate defined for 1979, and shall be determined for each subsequent calendar year regardless of when K.S.A. 40-428(d-3), and amendments thereto, becomes operative.

(C) Weighting factors:

(1) The weighting factors referred to in the formulas stated above are given in the following tables:

(a) Weighting factors for life insurance:

Guarantee Duration (Years)  Weighting Factors

10 or less     .50

More than 10, but not more than 20     .45

More than 20     .35

For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values, or both, which are guaranteed in the original policy;

(b) Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options:

.80

(c) Weighting factors for other annuities and for guaranteed interest contracts, except as stated in (b) above, shall be as specified in tables (i), (ii) and (iii) below, according to the rules and definitions in (iv), (v) and (vi) below:

(i) For annuities and guaranteed interest contracts valued on an issue year basis:

Weighting FactorGuarantee Duration (Years)  for Plan Type

A  B  C

5 or less     .80  .60  .50

More than five, but not more than 10     .75  .60  .50

More than 10, but not more than 20 .    .65  .50  .45

More than 20     .45  .35  .35

(ii)

Plan Type

A  B  C

For annuities and guaranteed interest con-tracts valued on a change in fund basis,the factors shown in (i) above increasedby     .15  .25  .05

(iii)

Plan Type

A  B  C

For annuities and guaranteed interest con-tracts valued on an issue year basis (otherthan those with no cash settlement options)which do not guarantee interest on con-siderations received more than one yearafter issue or purchase and for annuities and guaranteed interest contracts valued on achange in fund basis which do not guaranteeinterest rates on considerations receivedmore than 12 months beyond the valuationdate, the factors shown in (i) or derived in(ii) increased by    .05  .05  .05

(iv) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of 20 years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

(v) Plan type as used in the above tables is defined as follows:

Plan type A: At any time policyholder may withdraw funds only: (1) With an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer; or (2) without such adjustment but in installments over five years or more; or (3) as an immediate life annuity; or (4) no withdrawal permitted.

Plan type B: Before expiration of the interest rate guarantee, policyholder may withdraw funds only: (1) With an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer; or (2) without such adjustment but in installments over five years or more; or (3) no withdrawal permitted. At the end of interest rate guarantee, funds may be withdrawn without such adjustment in a single sum or installments over less than five years.

Plan type C: Policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than five years either: (1) Without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company; or (2) subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

(vi) A company may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in this paragraph (1-b), an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

(D) Reference interest rate:

(1) The reference interest rate referred to in paragraph(1-b)(B) shall be defined as follows:

(a) For all life insurance, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year next preceding the year of issue, of Moody's corporate bond yield average—monthly average corporates, as published by Moody's investors service, inc.

(b) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or year of purchase, of Moody's corporate bond yield average—monthly average corporates, as published by Moody's investors service, inc.

(c) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in (b) above, with guarantee duration in excess of 10 years, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's corporate bond yield average—monthly average corporates, as published by Moody's investors service, inc.

(d) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in (b) above, with guaranteed duration of 10 years or less, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's corporate bond yield average—monthly average corporates, as published by Moody's investors service, inc.

(e) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's corporate bond yield average—monthly average corporates, as published by Moody's investors service, inc.

(f) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in (b) above, the average over a period of 12 months, ending on June 30 of the calendar year of the change in the fund, of Moody's corporate bond yield average—monthly average corporates, as published by Moody's investors service, inc.

(E) Alternative method for determining reference interest rates:

(1) In the event that Moody's corporate bond yield average—monthly average corporates is no longer published by Moody's investors service, inc., or in the event that the NAIC determines that Moody's corporate bond yield average—monthly average corporates as published by Moody's investors service, inc., is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, which is adopted by the NAIC and approved by regulation promulgated by the commissioner, may be substituted.

(2) Commissioners' reserve valuation method. Except as otherwise provided in paragraphs (2-a) and (5), reserves according to the commissioners' reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums, shall be the excess, if any, of the present value, at the date of valuation, of such future guaranteed benefits provided for by such policies, over the then present value of any future modified net premiums therefor.

The modified net premiums for any such policy shall be such uniform percentage of the respective contract premiums for benefits such that the present value, at the date of issue of the policy, of all such modified net premiums shall be equal to the sum of the then present value of such benefits provided for by the policy and the excess of (A) over (B), as follows:

(A) A net level annual premium equal to the present value, at the date of issue, of such benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of such policy on which a premium falls due. Such net level annual premium shall not exceed the net level annual premium on the nineteen-year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of such policy.

(B) A net one-year term premium for such benefits provided for in the first policy year.

Except for any life insurance policy issued on or after January 1, 1985, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the reserve according to the commissioners' reserve valuation method as of any policy anniversary occurring on or before the assumed ending date defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than such excess premium shall, except as otherwise provided in paragraph (5), be the greater of the reserve as of such policy anniversary calculated as described in this paragraph and the reserve as of such policy anniversary calculated as described in this paragraph, but with: (i) The value defined in subparagraph (A) of this paragraph being reduced by 15% of the amount of such excess first-year premium; (ii) all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date; (iii) the policy being assumed to mature on such date as an endowment; and (iv) the cash surrender value provided on such date being considered as an endowment benefit. In making the above comparison the mortality and interest bases stated in paragraphs (1) and (1-b) shall be used.

Reserves according to the commissioners' reserve valuation method for: (i) Life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums; (ii) group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the internal revenue code, as now or hereafter amended; (iii) disability and accidental death benefits in all policies and contracts; and (iv) all other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, shall be calculated by a method consistent with the principles of this paragraph (2).

Reserves according to the commissioners' reserve valuation method for universal life contracts issued after December 31, 2006, providing for death benefits that are guaranteed to remain in effect if specified conditions, as defined in the universal life insurance contract are met by the contract owner, shall calculate the value of the guarantee by a method consistent with the principles of this paragraph (2). The use of anticipated lapse rates in such calculations shall not exceed 2% per annum.

(2-a) This section shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the internal revenue code, as now or hereafter amended.

Reserves according to the commissioners' annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in such contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by such contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of such contract, that become payable prior to the end of such respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in such contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of such contracts to determine nonforfeiture values.

(3) In no event shall a company's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, be less than the aggregate reserves calculated in accordance with the methods set forth in paragraphs (2), (2-a), (5) and (6) and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for such policies.

(3-a) In no event shall the aggregate reserves for all policies, contracts and benefits be less than the aggregate reserves determined by the appointed actuary rendering the opinion required by subsection (b) and (b-1).

(4) Reserves for any category of policies, contracts or benefits as established by the commissioner of insurance may be calculated at the option of the company, according to any standards which produce greater aggregate reserves for such category than those calculated according to the minimum standard herein provided, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be greater than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided in the policies or contracts.

(5) If in any contract year the gross premium charged by any life insurance company on any policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for such policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for such policy or contract, or the reserve calculated by the method actually used for such policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium.

The minimum valuation standards of mortality and rate of interest referred to in this section are those standards stated in paragraphs (1) and (1-b).

Except for any life insurance policy issued on or after January 1, 1988, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the foregoing provisions of this paragraph (5) shall be applied as if the method actually used in calculating the reserve for such policy were the method described in paragraph (2), ignoring the third paragraph of paragraph (2). The minimum reserve at each policy anniversary of such a policy shall be the greater of the minimum reserve calculated in accordance with paragraph (2), including the third paragraph of paragraph (2), and the minimum reserve calculated in accordance with this paragraph (5).

(6) In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance or annuity which is of such a nature that the minimum reserves cannot be determined by the methods described in paragraphs (2), (2-a) and (5), the reserves which are held under any such plan must:

(A) Be appropriate in relation to the benefits and the pattern of premiums for that plan, and

(B) be computed by a method which is consistent with the principles of this standard valuation law, as determined by regulations promulgated by the commissioner.

(e) Any company organized under the laws of this state, which shall desire to do business in any other states wherein it is not permitted to issue or deliver policies valued as provided in subsection (d), may value its policies issued and delivered in such other states as provided in subsection (c).

(f) For accident and sickness contracts issued prior to the operative date of the valuation manual, the commissioner shall adopt rules and regulations establishing the minimum standard of valuation and may adopt other rules and regulations necessary to administer the provisions of this section. For accident and health insurance contracts issued on or after the operative date of the valuation manual, the standard prescribed in the valuation manual is the minimum standard of valuation required under subsection (a-1)(3).

(g) Valuation manual for policies issued on or after the operative date of the valuation manual.

(1) For policies issued on or after the operative date of the valuation manual, the standard prescribed in the valuation manual is the minimum standard of valuation required under subsection (a-1)(3), except as provided under paragraphs (5) or (7).

(2) The operative date of the valuation manual is January 1 of the first calendar year following the first July 1 as of which all of the following have occurred:

(A) The valuation manual has been adopted by the NAIC by an affirmative vote of at least 42 members, or 3/4 of the members voting, whichever is greater;

(B) the standard valuation law, as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions, has been enacted by states representing greater than 75% of the direct premiums written as reported in the following annual statements submitted for 2008: (i) Life, accident and health annual statements; (ii) health annual statements; or (iii) fraternal annual statements; and

(C) the standard valuation law, as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions, has been enacted by at least 42 of the following 55 jurisdictions: (i) The 50 states of the United States; (ii) American Samoa; (iii) the American Virgin Islands; (iv) the District of Columbia; (v) Guam; and (vi) Puerto Rico.

(3) Unless a change in the valuation manual specifies a later effective date, changes to the valuation manual shall be effective on January 1 following the date when the change to the valuation manual has been adopted by the NAIC by an affirmative vote representing:

(A) At least 3/4 of the members of the NAIC voting, but not less than a majority of the total membership; and

(B) members of the NAIC representing jurisdictions totaling greater than 75% of the direct premiums written as reported in the following annual statements most recently available prior to the vote in subparagraph (A): (i) Life, accident and health insurance statements; (ii) health annual statements; or (iii) fraternal annual statements, pursuant to K.S.A. 40-225, and amendments thereto.

(4) The valuation manual must specify all of the following:

(A) Minimum valuation standards for and definitions of the policies or contracts subject to subsection (a-1)(3). Such minimum valuation standards shall be:

(i) The commissioner's reserve valuation method for life insurance contracts, other than annuity contracts, subject to subsection (a-1)(3);

(ii) the commissioner's annuity reserve valuation method for annuity contracts subject to subsection (a-1)(3); and

(iii) minimum reserves for all other policies or contracts subject to subsection (a-1)(3);

(B) which policies or contracts or types of policies or contracts that are subject to the requirements of a principle-based valuation in subsection (h)(1) and the minimum valuation standards consistent with those requirements;

(C) for policies and contracts subject to a principle-based valuation under subsection (h):

(i) Requirements for the format of reports to the commissioner under subsection (h)(2)(C) and which shall include information necessary to determine if the valuation is appropriate and in compliance with this section;

(ii) assumptions shall be prescribed for risks over which the company does not have significant control or influence; and

(iii) procedures for corporate governance and oversight of the actuarial function, and a process for appropriate waiver or modification of such procedures;

(D) for policies not subject to a principle-based valuation under subsection (h), the minimum valuation standard shall either:

(i) Be consistent with the minimum standard of valuation prior to the operative date of the valuation manual; or

(ii) develop reserves that quantify the benefits and guarantees, and the funding, associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring.

(E) other requirements, including, but not limited to, those relating to reserve methods, models for measuring risk, generation of economic scenarios, assumptions, margins, use of company experience, risk measurement, disclosure, certifications, reports, actuarial opinions and memorandums, transition rules and internal controls; and

(F) the data and form of the data required under subsection (i), with whom the data must be submitted, and may specify other requirements including data analyses and reporting of analyses.

(5) In the absence of a specific valuation requirement or if a specific valuation requirement in the valuation manual is not, in the opinion of the commissioner, in compliance with this section, then the company shall, with respect to such requirements, comply with minimum valuation standards prescribed by the commissioner by rules and regulations.

(6) The commissioner may engage a qualified actuary, at the expense of the company, to perform an actuarial examination of the company and opine on the appropriateness of any reserve assumption or method used by the company, or to review and opine on a company's compliance with any requirement set forth in this section. The commissioner may rely upon the opinion, regarding provisions contained within this section, of a qualified actuary engaged by the commissioner of another state, district or territory of the United States. As used in this paragraph, the term "engage" includes employment and contracting.

(7) The commissioner may require a company to change any assumption or method that in the opinion of the commissioner is necessary in order to comply with requirements of the valuation manual or this section; and the company shall adjust the reserves as required by the commissioner. The commissioner may take other disciplinary action as permitted pursuant to K.S.A. 77-501 et seq., and amendments thereto.

(h) Requirements of a principle-based valuation.

(1) A company must establish reserves using a principle-based valuation that meets the following conditions for policies or contracts as specified in the valuation manual:

(A) Quantify the benefits and guarantees, and the funding, associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring during the lifetime of the contracts. For policies or contracts with significant tail risk, a level of conservatism that reflects conditions appropriately adverse to quantify the tail risk;

(B) incorporate assumptions, risk analysis methods and financial models and management techniques that are consistent with, but not necessarily identical to, those utilized within the company's overall risk assessment process, while recognizing potential differences in financial reporting structures and any prescribed assumptions or methods;

(C) incorporate assumptions that are derived in one of the following manners:

(i) The assumption is prescribed in the valuation manual; and

(ii) for assumptions that are not prescribed, the assumptions shall be established utilizing the company's available experience, to the extent it is relevant and statistically credible; or to the extent that company data is not available, relevant or statistically credible, be established utilizing other relevant, statistically credible experience; and

(D) provide margins for uncertainty, including adverse deviation and estimation error, such that the greater the uncertainty the larger the margin and resulting reserve.

(2) A company using a principle-based valuation for one or more policies or contracts subject to this subsection as specified in the valuation manual shall:

(A) Establish procedures for corporate governance and oversight of the actual valuation function consistent with those described in the valuation manual;

(B) provide to the commissioner and the board of directors an annual certification of the effectiveness of the internal controls with respect to the principle-based valuation. Such controls shall be designed to assure that all material risks inherent in the liabilities and associated assets subject to such valuation are included in the valuation, and that valuations are made in accordance with the valuation manual. The certification shall be based on the controls in place as of the end of the preceding calendar year; and

(C) develop, and file with the commissioner upon request, a principle-based valuation report that complies with standards prescribed in the valuation manual.

(3) A principle-based valuation may include a prescribed formulaic reserve component.

(i) Experience reporting for policies in force on or after the operative date of the valuation manual.

A company shall submit mortality, morbidity, policyholder behavior or expense experience and other data as prescribed in the valuation manual.

(j) Confidentiality.

(1) For purposes of this subsection, "confidential information" means:

(A) A memorandum in support of an opinion submitted under subsections (b) or (b-1) and any other documents, materials and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in connection with such memorandum;

(B) all documents, materials and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in the course of an examination made under subsection (g)(6); except, that if an examination report or other material prepared in connection with an examination made under K.S.A. 40-222, and amendments thereto, is not held as private and confidential information under K.S.A. 40-222, and amendments thereto, an examination report or other material prepared in connection with an examination made under subsection (g)(6) shall not be "confidential information" to the same extent as if such examination report or other material had been prepared under K.S.A. 40-222, and amendments thereto;

(C) any reports, documents, materials and other information developed by a company in support of, or in connection with, an annual certification by the company under subsection (h)(2)(B) evaluating the effectiveness of the company's internal controls with respect to a principle-based valuation and any other documents, materials and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in connection with such reports, documents, materials or other information;

(D) any principle-based valuation report developed under subsection (h)(2)(C) and any other documents, materials and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in connection with such report; and

(E) any documents, materials, data and other information submitted by a company under subsection (i), collectively, "experience data," and any other documents, materials, data and other information, including, but not limited to, all working papers, and copies thereof, created or produced in connection with such experience data, in each case that include any potentially company-identifying or personally identifiable information, that is provided to or obtained by the commissioner, together with any "experience data," the "experience materials," and any other documents, materials, data and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in connection with such experience materials.

(2) Privilege for, and confidentiality of, confidential information.

(A) Except as provided in this subsection, a company's confidential information is confidential by law and privileged, and shall not be subject to K.S.A. 45-215 et seq., and amendments thereto, shall not be subject to subpoena and shall not be subject to discovery or admissible in evidence in any private civil action; except, that the commissioner is authorized to use the confidential information in the furtherance of any regulatory or legal action brought against the company as a part of the commissioner's official duties.

(B) Neither the commissioner nor any person who received confidential information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential information.

(C) In order to assist in the performance of the commissioner's duties, the commissioner may share confidential information: (i) With other state, federal and international regulatory agencies and with the NAIC and its affiliates and subsidiaries; and (ii) in the case of confidential information specified in subsections (j)(1)(A) and (j)(1)(D) only, with the actuarial board for counseling and discipline or its successor upon request stating that the confidential information is required for the purpose of professional disciplinary proceedings and with state, federal and international law enforcement officials; in the case of (i) and (ii), provided that such recipient agrees, and has the legal authority to agree, to maintain the confidentiality and privileged status of such documents, materials, data and other information in the same manner and to the same extent as required for the commissioner.

(D) The commissioner may receive documents, materials, data and other information, including otherwise confidential and privileged documents, materials, data or information, from the NAIC and its affiliates and subsidiaries, from regulatory or law enforcement officials of other foreign or domestic jurisdictions and from the actuarial board for counseling and discipline or its successor and shall maintain as confidential or privileged any document, material, data or other information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or other information.

(E) The commissioner may enter into agreements governing sharing and use of information consistent with this subsection (j)(2).

(F) No waiver of any applicable privilege or claim of confidentiality in the confidential information shall occur as a result of disclosure to the commissioner under this subsection or as a result of sharing as authorized in subsection (j)(2)(C).

(G) A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under this subsection (j)(2) shall be available and enforced in any proceeding in, and in any court of, this state.

(H) In this subsection, "regulatory agency," "law enforcement agency" and the "NAIC" include, but are not limited to, their employees, agents, consultants and contractors.

(3) Notwithstanding subsection (j)(2), any confidential information specified in subsections (j)(1)(A) and (j)(1)(D):

(A) May be subject to subpoena for the purpose of defending an action seeking damages from the appointed actuary submitting the related memorandum in support of an opinion submitted under subsections (b) or (b-1) or principle-based valuation report developed under subsection (h)(2)(C) of this section by reason of an action required by this section or by rules and regulations promulgated hereunder;

(B) may otherwise be released by the commissioner with the written consent of the company; and

(C) once any portion of a memorandum in support of an opinion submitted under subsections (b) or (b-1) or a principle-based valuation report developed under subsection (h)(2)(C) is cited by the company in its marketing or is publicly volunteered to or before a governmental agency other than a state insurance department or is released by the company to the news media, all portions of such memorandum or report shall no longer be confidential.

(k) Single state exemption.

(1) The commissioner may exempt specific product forms or product lines of a domestic company that is licensed and doing business only in Kansas from the requirements of subsection (g) if:

(A) The commissioner has issued an exemption in writing to the company and has not subsequently revoked the exemption in writing; and

(B) the company computes reserves using assumptions and methods used prior to the operative date of the valuation manual in addition to any requirements established by the commissioner and promulgated by rules and regulations.

(2) For any company granted an exemption under this subsection, subsections (b), (b-1), (d) and (f) shall be applicable. With respect to any company applying this exemption, any reference to subsection (g) found in subsections (b), (b-1), (d) and (f) shall not be applicable.

History: L. 1927, ch. 231, 40-409; L. 1947, ch. 277, § 1; L. 1957, ch. 280, § 1; L. 1959, ch. 213, § 1; L. 1965, ch. 302, § 1; L. 1973, ch. 193, § 1; L. 1978, ch. 175, § 1; L. 1980, ch. 129, § 2; L. 1982, ch. 202, § 1; L. 1994, ch. 101, § 1; L. 2004, ch. 128, § 1; L. 2007, ch. 105, § 1; L. 2015, ch. 10, § 1; July 1.



40-410 Cancellation of policy for nonpayment of premiums; notice, when; policyowner defined.

40-410. Cancellation of policy for nonpayment of premiums; notice, when; policyowner defined. It shall be unlawful for any life insurance company, other than fraternal, doing business in this state within six (6) months after default in payment of any premium or installment of premium, to forfeit or cancel any life insurance policy on account of nonpayment of any such premium or installment of premium thereon, without first giving notice in writing to the policyowner of such policy of its intention to forfeit or cancel the same: Provided, however, That this section shall not apply to any policy under the terms of which the premium is to be paid weekly, biweekly or monthly and under which a grace period of at least four (4) weeks is granted for the payment of every premium after the first, during which time the insurance shall continue in force, and shall not apply to general or blanket contracts insuring groups of lives. Policyowner as used herein shall be the owner of the policy as shown by the records of the life insurance company. When the policyowner is other than the insured, the company, upon specific written request by the insured to the company at its home office at any time before a premium is due, shall thereafter furnish the insured a duplicate of any notice required to be sent to the policyowner hereunder.

History: L. 1927, ch. 231, 40-410; L. 1959, ch. 214, § 1; June 30.



40-411 Notice of intention to cancel policy for nonpayment of premium; time for payment.

40-411. Notice of intention to cancel policy for nonpayment of premium; time for payment. Before any such cancellation or forfeiture can be made for the non-payment of any such premium the insurance company shall notify the policyowner of any such policy that the premium thereon, stating the amount thereof, is due and unpaid, and of its intention to forfeit or cancel the same, and such policyowner shall have the right, at any time within thirty (30) days after such notice has been duly deposited in the post office, postage prepaid, and addressed to such policyowner to the address last known by such company, to pay such premium: Provided, That in lieu of the notice hereinbefore provided, in the case of policies providing for a period of grace of not less than thirty (30) days, or one month, for the payment of premiums and containing any provision for cancellation or forfeiture in case of nonpayment of premiums at the end of such period, the insurance company may, not more than thirty (30) days prior to the date specified in such policy when any premium will become due and payable without grace, in like manner notify the policyowner under any such policy, of the date when such premium will fall due, stating the amount thereof, and its intention to forfeit or cancel the same if such premium be not paid within the period of grace provided in the policy; and any attempt on the part of such insurance company, within six (6) months after default in the payment of any premium, to cancel or forfeit any such policy without the notice herein provided shall be null and void. The affidavit of any responsible officer, clerk or agent of the corporation authorized to mail such notice, that the notice required by this section has been duly addressed and mailed by the corporation issuing such policy shall be prima facie evidence that such notice has been duly given.

History: L. 1927, ch. 231, 40-411; L. 1959, ch. 214, § 2; June 30.



40-412 When action to be maintained on insurance contract.

40-412. When action to be maintained on insurance contract. No action shall be maintained upon or in respect to any contract of life insurance heretofore or hereafter made, upon which any premium shall remain unpaid after the expiration of the period specified in the policy for the payment of such premium, for the enforcement of any right under such contract which is by the terms of the policy conditioned upon the payment of such premium, or which is by the terms of the policy subject to termination or cancellation for failure to pay such premium, unless such action, or an action to reinstate such policy as a premium-paying policy, shall be commenced within six months after the expiration of the period specified in the policy for the payment of the premium so remaining unpaid in cases of failure to pay which may hereafter occur, or within six months from the date hereof in cases of failure to pay which have heretofore occurred.

History: L. 1927, ch. 231, 40-412; June 1.



40-413 Death of beneficiary in policy; duties of insurance company.

40-413. Death of beneficiary in policy; duties of insurance company. In case any life insurance company organized under the laws of this state shall have issued or may hereafter issue any policy of insurance upon the life of any person or persons for another's benefit in which the right to change the beneficiary is not reserved, and such beneficiary dies during the lifetime of the person or persons whose life or lives are insured by such insurance policy or policies, it shall be lawful for such company to receive from the person or persons whose lives are insured an affidavit setting forth the facts in the case; and if it shall appear from such affidavit that the affiants have theretofore paid the annual premium on such policy or policies, and intended thereby to insure for the benefit of the person or persons named in such policy or policies as beneficiary, that such person or persons are dead, and that such policy or policies have not been assigned or transferred to any person or persons, and nominating or appointing some other person or persons as beneficiary in place of such deceased in such policy or policies named, it shall then be the duty of such insurance company to take up and cancel such policies, at the request of the assured, and issue in like terms another policy or policies upon the life or lives of such insured for the benefit of the beneficiary in such affidavit nominated.

History: L. 1927, ch. 231, 40-413; June 1.



40-414 Exemption of interests in policies; exceptions.

40-414. Exemption of interests in policies; exceptions. (a) If a life insurance company or fraternal benefit society issues any policy of insurance or beneficiary certificates upon the life of an individual and payable at the death of the insured, or in any given number of years, to any person or persons having an insurable interest in the life of the insured, the policy and its reserves, or their present value, shall inure to the sole and separate use and benefit of the beneficiaries named in the policy and shall be free from:

(1) The claims of the insured or the insured's creditors and representatives;

(2) the claims of any policyholder or the policyholder's creditors and representatives, subject to the provisions of subsection (b);

(3) all taxes, subject to the provisions of subsection (d); and

(4) the claims and judgments of the creditors and representatives of any person named as beneficiary in the policy of insurance.

(b) The nonforfeiture value of a life insurance policy shall not be exempt from:

(1) Claims of the creditors of a policyholder who files a bankruptcy petition under 11 U.S.C. § 101 et seq. on or within one year after the date the policy is issued; or

(2) the claim of any creditor of a policyholder if execution on judgment for the claim is issued on or within one year after the date that the policy is issued.

(c) Nothing in this section shall be construed as restricting the right of the insured to change the beneficiary if the policy reserves that right to the insured.

(d) Nothing in this section shall be construed as exempting from taxation any real estate which may at any time be carried by any life insurance company as a part of its legal reserve.

(e) The provisions of subsection (b) shall apply only to life insurance policies purchased on or after July 1, 1988.

(f) The provisions of subsection (b) shall not apply to that portion of the nonforfeiture value of a life insurance policy, issued on or within one year of the filing of a bankruptcy petition under 11 U.S.C. § 101 et seq. or an execution on judgment for the claim of the creditor, which is derived from the surrender of a life insurance policy issued more than one year prior to such bankruptcy petition or such execution.

History: L. 1927, ch. 231, 40-414; L. 1933, ch. 71, § 1 (Special Session); L. 1984, ch. 170, § 1; L. 1988, ch. 217, § 1; July 1.



40-414a Trust provisions in contracts; restrictions on alienation; exemptions.

40-414a. Trust provisions in contracts; restrictions on alienation; exemptions. When a contract of annuity, a policy of insurance, or other contract of a life insurance company authorized to do business in this state is entered into with any person for the benefit of another, and such contract so provides, a person entitled to any of the proceeds retained thereunder by said company or to interest thereon shall not be permitted to commute, anticipate, encumber, alienate, or assign the principal or interest thereon, or any part thereof, nor shall any part of such principal or interest be subject to the claims of creditors of any such person, nor be in any way subject to such person's debts, contracts, or engagements, or to any judicial process to levy upon or attach such proceeds for payment of such claims or demands, and such contracts shall be valid and enforceable.

History: L. 1933, ch. 204, § 1; June 5.



40-415 Insurance to go to estate of insured when beneficiary dies before insured.

40-415. Insurance to go to estate of insured when beneficiary dies before insured. In all cases of the death of the beneficiary in any insurance policy before the death of the insured, and thereafter the insured dies without having named another beneficiary and without having disposed of said insurance by will, then said insurance shall go to the estate of the insured, the same as other property not exempt.

History: L. 1927, ch. 231, 40-415; June 1.



40-416 Subsequent agreements.

40-416. Subsequent agreements. A life insurance company may enter into subsequent agreements in writing with the insured, which need not be attached to the policy, to extend the time for the payment of any premium, or part thereof, upon condition that failure to comply with the terms of such agreement shall lapse the policy as provided in said agreement. Subject to such lien as may be created to secure any indebtedness contracted by the insured in consideration of such extension, said agreement shall not impair any right existing under the policy.

History: L. 1927, ch. 231, 40-416; June 1.



40-417 Fraud and perjury; penalty.

40-417. Fraud and perjury; penalty. Any solicitor, agent, examining physician or other person who shall knowingly or willfully make any false or fraudulent statement or representation in or with reference to any application for life insurance, or who shall make any such statement for the purpose of obtaining any fee, commission, money or benefits from any company transacting business under this act shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not more than five hundred dollars or imprisonment in the county jail for not more than one year, or both, at the discretion of the court; and any person who shall willfully make a false statement of any material fact or thing in a sworn statement as to death or disability for the purpose of procuring payment of a benefit named in a policy or certificate shall be deemed guilty of perjury.

History: L. 1927, ch. 231, 40-417; June 1.



40-418 Materiality of misrepresentation in obtaining policy.

40-418. Materiality of misrepresentation in obtaining policy. No misrepresentation made in obtaining or securing a policy of insurance on the life or lives of any person or persons, citizens of this state, shall be deemed material or render the policy void unless the matter misrepresented shall have actually contributed to the contingency or event on which the policy is to become due and payable.

History: L. 1927, ch. 231, 40-418; June 1.



40-419 Tender of premiums with defense of misrepresentation.

40-419. Tender of premiums with defense of misrepresentation. In suits brought upon life policies heretofore or hereafter issued, no defense based upon misrepresentation in obtaining or securing the same shall be valid unless the defendant, at or before the trial, shall deposit in court for the benefit of the plaintiff the premiums received on such policies.

History: L. 1927, ch. 231, 40-419; June 1.



40-419a Refund upon cancellation of individual term policy; calculation.

40-419a. Refund upon cancellation of individual term policy; calculation. Upon the cancellation of any individual term life insurance policy by the owner thereof, the insurance company shall not refuse to refund unearned premiums for the remainder of the term for which premiums were paid. The amount of unearned premiums to be refunded shall equal the difference between the total premium paid and the amount derived by multiplying 1/3 of the quarterly rate by the number of months the policy was in effect. For the purposes of this section, "term life insurance" means a life insurance policy that provides a benefit only if the insured dies within a period stated in the policy and is issued for level, increasing or decreasing amounts for a stated period or to a stated age.

History: L. 1991, ch. 131, § 1; July 1.



40-420 Contents of insurance policy; exceptions.

40-420. Contents of insurance policy; exceptions. No life insurance company authorized to transact the business of insurance in this state shall issue or deliver in this state any policy of life insurance other than industrial insurance, annuities and pure endowments with or without return of premiums or of premiums and interest unless the same shall contain in substance the following provisions:

(1) A provision that all premiums after the first shall be payable in advance, either at the home office of the company or to an agent of the company, and that the insured is entitled to a grace period of not less than 30 days within which time the payment of any premium after the first may be made, during which period of grace the policy shall continue in full force. In case the policy becomes a claim during the grace period, the amount of any overdue premium and any remaining unpaid installments of the annual premium for the policy year of death may be deducted in any settlement under the policy.

(2) A provision that, except as otherwise expressly provided by law, the policy together with the application, if a copy thereof be endorsed upon or attached to the policy, shall constitute the entire contract between the parties and shall be incontestable after it has been in force during the lifetime of the insured for a period of not more than two years from its date, except for nonpayment of premiums and except for violations of the conditions, if any, relating to naval or military service, or to aeronautics and, except also at the option of the company, with respect to provisions relative to benefits in the event of total and permanent disability and provisions which grant additional insurance specifically against death by accident or by accidental means; that all statements made by the insured shall, in the absence of fraud, be deemed representations and not warranties; and that no such statement or statements shall be used in defense of a claim under the policy unless contained in a written application, and unless a copy of such statement or statements be endorsed upon or attached to the policy when issued.

(3) A provision that if it shall be found at any time before final settlement under the policy, that the age of the insured or the age of any other person considered in determining the premium has been misstated, the amount payable under the policy shall be such as the premium would have purchased at the correct age or ages, according to the company's published rate at date of issue.

(4) A provision that the policy shall participate in the surplus of the company, and any policy containing provision for the payment of a dividend at the end of the first or second policy year, and annually thereafter, may also provide that the dividends payable at the end of the first and second policy year shall be paid subject to the payment of the premiums for the next ensuing year; and the insured under any annual dividend policy shall have the right each year to have the dividend arising from such participation paid in cash, and if the policy shall provide other dividend options, it shall further provide which of the options shall be effective if the insured shall not elect any such other option on or before the expiration of the period of grace allowed for the payment of the premium. This provision shall not apply to any form of paid-up insurance, temporary insurance or pure endowment insurance, issued or granted in exchange for lapsed or surrendered policies, or to nonparticipating policies.

(5) Except as provided in K.S.A. 40-420a through 40-420d, inclusive, and amendments thereto, a provision that after the premium shall have been paid for three years, the company at any time, while the policy is in force, will advance, on proper assignment or pledge of the policy and on the sole security thereof, at a specified rate of interest not to exceed 8% per annum, a sum equal to, or at the option of the insured less than, the amount required by K.S.A. 40-429, and amendments thereto, under the conditions specified thereby; and that the company will deduct from such loan value any existing indebtedness on the policy not already deducted in determining such value and any unpaid balance of the premium for the current policy year, and may collect interest in advance on the loan to the end of the current policy year. This provision shall not be required in term insurance, nor shall it apply to temporary insurance or pure endowment insurance, issued or granted in exchange for lapsed or surrendered policies. The policy may further provide that if the interest on the loan is not paid when due, it shall be added to the existing loan, and shall bear interest at the same rate.

(6) A provision for nonforfeiture benefits and cash surrender values in accordance with the requirements of subsection (a) of K.S.A. 40-427, or K.S.A. 40-428, and amendments thereto.

(7) A provision specifying the options to which the policyholder is entitled in the event of default in a premium payment.

(8) A table showing in figures the loan values and the options available under the policy each year upon default in premium payments during at least the first 20 years of the policy, or during the premium-paying period if less than 20 years.

(9) A provision that if in event of default in premium payments the value of the policy shall have been applied to the purchase of other insurance as provided in this section, and if such insurance shall be in force and the original policy shall not have been surrendered to the company and canceled, the policy may be reinstated within three years from such default, upon evidence of insurability satisfactory to the company and payment of arrears of premiums and the payment or reinstatement of any other indebtedness to the company upon its policy, with interest on its premium at the rate of not exceeding 6% per annum payable annually and with interest on the indebtedness at a rate as provided in K.S.A. 40-420a through 40-420d, inclusive, and amendments thereto, and that such reinstated policy shall be contestable only on account of fraud or misrepresentation of material facts pertaining to the reinstatement; for the same period of time after reinstatement as provided in the policy with respect to original issue.

(10) A provision that when a policy shall become a claim by the death of the insured, settlement shall be made upon receipt of due proof of death.

(11) A table showing the amount of installments, if any, in which the policy may provide its proceeds may be payable.

(12) Title on the face and on the back of the policy, briefly describing its form.

(13) A provision with respect to the company's obligation to refund unearned premiums upon cancellation of a term life insurance policy as defined in accordance with the requirements of K.S.A. 40-419a, and amendments thereto, except this provision is required to be printed only in term life insurance policies with an original issue date after the effective date of this act.

Any of the foregoing provisions or portions thereof not applicable to single-premium or nonparticipating or term policies shall to that extent not be incorporated therein; and any such policy may be issued or delivered in this state which in the opinion of the insurance commissioner contains provisions on any one or more of the several foregoing requirements more favorable to the policyholder than hereinbefore required. The provisions of this section shall not apply to policies of reinsurance, or to policies issued or granted in exchange for lapsed or surrendered policies, or to policies of group insurance.

History: L. 1927, ch. 231, 40-420; L. 1939, ch. 209, § 1; L. 1947, ch. 277, §2; L. 1978, ch. 176, § 1; L. 1982, ch. 203, § 5; L. 1991, ch. 131, § 2; July 1.



40-420a Policy loan interest rates; purpose.

40-420a. Policy loan interest rates; purpose. The purpose of this act is to permit and set guidelines for life insurers to include in life insurance policies issued after the effective date of this act a provision for periodic adjustment of policy loan interest rates.

History: L. 1982, ch. 203, § 1; July 1.



40-420b Same; definitions.

40-420b. Same; definitions. For purposes of this act the "published monthly average" means:

(a) Moody's corporate bond yield average—monthly average corporates as published by Moody's investors service, inc., or any successor thereto; or

(b) in the event that Moody's corporate bond yield average—monthly average corporates is no longer published, a substantially similar average, established by regulation issued by the commissioner.

History: L. 1982, ch. 203, § 2; July 1.



40-420c Same; methods to determine interest rates; definitions.

40-420c. Same; methods to determine interest rates; definitions. (a) Policies issued on or after the effective date of this act shall provide for policy loan interest rates as follows:

(i) A provision permitting a maximum interest rate of not more than 8% per annum; or

(ii) a provision permitting an adjustable maximum interest rate established from time to time by the life insurer as permitted by law.

(b) The rate of interest charged on a policy loan made under paragraph (ii) of subsection (a) shall not exceed the higher of the following:

(i) The published monthly average for the calendar month ending two months before the date on which the rate is determined; or

(ii) the rate used to compute the cash surrender values under the policy during the applicable period plus 1% per annum.

(c) If the maximum rate of interest is determined pursuant to paragraph (ii) of subsection (a), the policy shall contain a provision setting forth the frequency at which the rate is to be determined for that policy.

(d) The maximum rate for each policy must be determined at regular intervals at least once every 12 months, but not more frequently than once in any three-month period. At the intervals specified in the policy:

(i) The rate being charged may be increased whenever such increase as determined under subsection (b) would increase that rate by 1/2% or more per annum;

(ii) the rate being charged must be reduced whenever such reduction as determined under subsection (b) would decrease that rate 1/2% or more per annum.

(e) The life insurer shall:

(i) Notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan;

(ii) notify the policyholder with respect to premium loans of the initial rate of interest on the loan as soon as it is reasonably practical to do so after making the initial loan. Notice need not be given to the policyholder when a further premium loan is added, except as provided in paragraph (iii) of this subsection;

(iii) send to policyholders with loans reasonable advance notice of any increase in the rate; and

(iv) include in the notices required above the substance of the pertinent provisions of subsections (a) and (c).

(f) The loan value of the policy shall be determined in accordance with the provisions of K.S.A. 40-429 and 40-2611 and K.S.A. 40-420, and amendments thereto, but no policy shall terminate in a policy year as the sole result of change in the interest rate during that policy year, and the life insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no change during that policy year.

(g) The substance of the pertinent provisions of subsections (a) and (c) shall be set forth in the policies to which they apply.

(h) For purposes of this section:

(i) The rate of interest on policy loans permitted under this section includes the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy.

(ii) The term "policy loan" includes any premium loan made under a policy to pay one or more premiums that were not paid to the life insurer as they fell due.

(iii) The term "policyholder" includes the owner of the policy or the person designated to pay premiums as shown on the records of the life insurer.

(iv) The term "policy" includes certificates issued by a fraternal benefit society and annuity contracts which provide for policy loans.

(i) No other provision of law shall apply to policy loan interest rates unless made specifically applicable to such rates.

History: L. 1982, ch. 203, § 3; July 1.



40-420d Same; applicability to policies.

40-420d. Same; applicability to policies. The provisions of this act shall not apply to any insurance contract issued before the effective date of this act, unless the policyholder agrees in writing to the applicability of such provisions.

History: L. 1982, ch. 203, § 4; July 1.



40-421 Provisions insurance policy not to contain.

40-421. Provisions insurance policy not to contain. From and after the first day of January, 1928, no policy of life insurance, other than industrial insurance, annuities and pure endowments with or without return of premiums or of premiums and interest, shall be issued or delivered in this state or be issued by a life insurance company organized under the laws of this state if it contain any of the following provisions:

(1) A provision by which the policy shall purport to be issued or take effect more than six months before the original application for the insurance was made.

(2) A provision for any mode of settlement at maturity after the expiration of the contestable period of the policy of less value than the amount insured on the face of the policy plus dividend additions, if any, less any indebtedness to the company on or secured by the policy, and less any premium that may by the terms of the policy be deducted. This paragraph shall not apply to any nonforfeiture provision which employs the method provided by subsection 6 of section 40-420 of this code less indebtedness, if any, to purchase automatic paid-up or extended insurance, nor to readjustment because of misstatement of age, nor to any liability in event of violation of the conditions described in paragraph (2) section 40-420.

(3) A provision for forfeiture of the policy for failure to repay any loan on the policy, or to pay interest on such loan, while the total indebtedness on the policy, including interest, is less than the loan value thereof.

(4) A provision to the effect that the agent soliciting the insurance is the agent of the person insured under said policy, or making the acts or representations of such agent binding upon the person so insured under said policy.

(5) A provision to the effect that payment of dividends on any form of participating policies shall be deferred for more than five years.

History: L. 1927, ch. 231, 40-421; L. 1939, ch. 210, § 1; June 30.



40-422 Industrial life insurance; definitions.

40-422. Industrial life insurance; definitions. As used in this act "industrial life insurance" means either that form of life insurance under which the premiums are payable weekly, or that under which the premiums are payable monthly or oftener if the face amount of insurance provided in the policy is less than one thousand dollars and the words "industrial policy" are printed in prominent type on the face of the policy.

History: L. 1941, ch. 258, § 1; June 30.



40-423 Same; contents of industrial life insurance policy; exceptions; surrender.

40-423. Same; contents of industrial life insurance policy; exceptions; surrender. From and after the first day of July, 1947, no policy of industrial life insurance shall be delivered or issued for delivery in this state, unless the same shall contain, in substance, the following provisions, and shall be subject to the provisions of this act:

(1) A provision that the insured is entitled to a grace period of four weeks within which the payment of any premium after the first may be made, during which period of grace the policy shall continue in full force, but in case the policy becomes a claim during said grace period before the overdue premiums are paid, the amount of overdue premiums may be deducted in any settlement under the policy.

(2) A provision that all premiums shall be payable in advance, either at the office of the company or to a duly authorized agent of the company.

(3) A provision that, except as otherwise expressly provided by law, the policy together with the application, if a copy thereof be endorsed thereupon or attached to the policy, shall constitute the entire contract between the parties.

(4) A provision that the policy shall be incontestable after it has been in force during the lifetime of the insured for a period of not more than two years from its date, except for nonpayment of premiums and except for violations of conditions, if any, relating to naval or military service in time of war or to aeronautics and, except also at the option of the company, with respect to provisions relative to benefits in the event of total and permanent disability and provisions which grant additional insurance specifically against death by accident or accidental means.

(5) A provision that if it shall be found at any time before final settlement under the policy, that the age of the insured or the age of any other person considered in determining the premium has been misstated, the amount payable under the policy shall be such as the premium would have purchased at the correct age or ages, according to the company's published rate at date of issue.

(6) If a participating policy, a provision indicating the conditions under which the company shall annually ascertain and apportion any divisible surplus accruing on the policy.

(7) A provision for nonforfeiture benefits (which may be a stipulated form of insurance) in accordance with the requirements of subsection (b) of K.S.A. 40-427 or 40-428.

(8) If more than one option is provided, a provision as to which of such options shall apply in the event of the insured's failure to notify the company of his selection of an option.

(9) A provision for cash surrender values in accordance with the requirements of subsection (b) of K.S.A. 40-427 or 40-428.

(10) A table showing in figures the nonforfeiture options available under the policy every year upon default in payment of premiums during at least the first twenty years of the policy, or during the premium-paying period if less than twenty years, and a provision that the company will furnish upon request an extension of such table beyond the years shown in the policy.

(11) A provision that if in event of default in premium payments the value of the policy shall have been applied to the purchase of other insurance as provided in this section, and if such insurance shall be in force and the original policy shall not have been surrendered to the company and canceled, the policy may be reinstated within two years from such default, upon evidence of insurability satisfactory to the company and payment of arrears of premiums and the payment or reinstatement of any other indebtedness to the company upon said policy, with interest on said premiums and indebtedness at a rate of not exceeding six percentum per annum payable annually, and that such reinstated policy may be contestable on account of fraud or misrepresentations of material facts pertaining to the reinstatement only for the same period of time after reinstatement as provided in the policy with respect to original issue.

(12) A provision that when a policy shall become a claim by the death of the insured, settlement shall be made upon receipt of due proof of death.

(13) A title on the face and on the back of the policy, briefly describing its form.

Any of the foregoing provisions or portions thereof, not applicable to single-premium or nonparticipating or term policies, shall to that extent not be incorporated therein. The provisions of this section shall not apply to policies issued or granted in exchange for lapsed or surrendered policies: Provided, That any stipulated form of insurance provided for under subsection (7) of this section, may be surrendered for a cash surrender value, in an amount and under the conditions specified in subsection (b) of K.S.A. 40-427 or 40-428 (the standard nonforfeiture law).

History: L. 1941, ch. 258, § 2; L. 1947, ch. 277, § 6; July 1.



40-424 Same; designation of beneficiary; change of; payments.

40-424. Same; designation of beneficiary; change of; payments. Upon proper written request, a named beneficiary shall be designated in, or be endorsed on a policy of industrial life insurance, to receive the benefits thereof on the death of the insured, and there shall be reserved the power to change the beneficiary at any time upon proper written request to the company at its home office, accompanied by the policy for endorsement of the change thereon by the company. The company shall have the right to refuse to designate a beneficiary if evidence satisfactory to the company of such beneficiary's insurable interest in the life of the insured is not furnished on request.

The policy may provide in substance that any payment thereunder may be made or any nonforfeiture benefit may be granted to the insured or to the insured's estate or to any relative by blood or connection by marriage of the insured, or, to the extent of such portion of any payment under the policy as may reasonably appear to the company to be due to such person, to any other person equitably entitled thereto by reason of having incurred expense occasioned by the maintenance or illness or burial of the insured. If the policy shall be in force at the death of the insured, the proceeds thereof shall be payable to the named beneficiary if living, but unless proof of claim in the manner and form required by the policy, accompanied by delivery of the policy for surrender, has been made by such beneficiary within fifteen days after the death of the insured, then upon the expiration of said fifteen days, or if the beneficiary is the estate of the insured, or is a minor, or is not legally qualified to give a valid release or dies before the insured, the company may pay to any person permitted by the policy.

History: L. 1941, ch. 258, § 3; June 30.



40-425 Same; cash surrender value and value of stipulated form to be equal.

40-425. Same; cash surrender value and value of stipulated form to be equal. The cash surrender value and the value of any stipulated form of insurance granted under subsections (7) and (9) of K.S.A. 40-423, shall be equal provided that the amount of paid-up insurance may be taken to either the next lower or next higher dollar and the period of extended insurance may be taken to either the beginning or end of the week in which such extended insurance would otherwise expire.

History: L. 1941, ch. 258, § 4; L. 1947, ch. 277, § 7; July 1.



40-426 Same; commissioner may authorize policies more favorable.

40-426. Same; commissioner may authorize policies more favorable. Any policy of industrial life insurance may be delivered or issued for delivery in this state which in the opinion of the insurance commissioner contains provisions on any one or more of the several foregoing requirements more favorable to policyholders than provided by this act.

History: L. 1941, ch. 258, § 5; June 30.



40-427 Nonforfeiture benefits and cash surrender values in life policies issued prior to the operative date of 40-428.

40-427. Nonforfeiture benefits and cash surrender values in life policies issued prior to the operative date of 40-428. (a) This subsection shall apply only to policies of life insurance (other than industrial life insurance) issued prior to the operative date of K.S.A. 40-428 (the standard nonforfeiture law).

The nonforfeiture benefits referred to in subsection (6) of K.S.A. 40-420, shall be available to the insured in event of default in premium payments, after premiums shall have been paid for three years, and shall be a stipulated form of insurance, effective from the due date of the defaulted premium, the net value of which shall be at least equal to the reserve at the date of default on the policy and on dividend additions thereto, if any, exclusive of the reserve on account of return premium insurance and on total and permanent disability and additional accidental death benefits (the policy to specify the mortality table and rate of interest adopted for computing such reserves), less a percentage (not more than two and one-half) of the amount insured by the policy and of existing dividend additions thereto, if any, and less any existing indebtedness to the company on or secured by the policy: Provided, That the policy may be surrendered to the company at its home office within one month of the due date of defaulted premium for a specific cash value at least equal to the sum which would otherwise be available for the purchase of insurance as aforesaid: Provided further, That the company may defer payment for not more than six months after the application therefor is made. This subsection shall not apply to term insurance of twenty years or less. The policy may also specify that in event of default in a premium payment before the options become available the reserve on any dividend additions then in force may at the option of the company be paid in cash or applied as a net premium to the purchase of paid-up term insurance for any amount not in excess of the face of the original policy.

(b) This subsection shall apply only to policies of industrial life insurance issued prior to the operative date of K.S.A. 40-428 (the standard nonforfeiture law).

The nonforfeiture benefits referred to in section (7) of K.S.A. 40-423, shall be available in event of default in premium payments after premiums shall have been paid for five full years and shall be a stipulated form of insurance effective from the due date of the defaulted premium, the net value of which shall not be less than the reserve on the policy at the end of the last completed quarter of the policy year for which premiums have been paid, and all dividend additions thereto, if any, exclusive of any reserve on total and permanent disability and additional accidental death benefits (the policy to specify the mortality table, rate of interest, and method of valuation adopted for computing such reserve), less a maximum percentage (not more than two and one-half percentum) of the amount insured by the policy and of existing dividend additions thereto, if any, and less any existing indebtedness to the company on or secured by the policy. The policy shall also specify said percentage, or other rule of calculation so as to permit determination of the values, to be specified for each year for which required values are not included in the policy. The cash surrender value referred to in subsection (9) of K.S.A. 40-423, shall be available upon surrender of the policy to the company at its home office within the period of grace after the due date of the defaulted premium and shall be equal to the net value of the stipulated form of insurance otherwise available: Provided, That the company may defer payment for not more than six months after the application therefor is made. After premiums have been paid for five full years the cash surrender value at any time of any stipulated form of insurance shall be the full reserve at the date of surrender.

History: L. 1947, ch. 277, § 3; July 1.



40-428 Standard nonforfeiture law.

40-428. Standard nonforfeiture law. (a) The term "operative date of the valuation manual" means the January 1 of the first calendar year that the valuation manual as defined in K.S.A. 40-409, and amendments thereto, is effective.

(1) In the case of policies issued on or after the operative date of this section, as defined in subsection (d-1), (d-2), (d-3) or (i), no policy of life insurance, except as stated in subsection (h) shall be delivered or issued for delivery in this state unless it shall contain in substance the following provisions, or corresponding provisions which in the opinion of the commissioner of insurance are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements hereinafter specified and are essentially in compliance with subsection (g).

(A) In the event of default in any premium payment, the company will grant, upon proper request not later than 60 days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of such due date, of such amount as may be hereinafter specified.

In lieu of such stipulated paid-up nonforfeiture benefit, the company may substitute, upon proper request not later than 60 days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits.

(B) Upon surrender of the policy within 60 days after the due date of any premium payment in default after premiums have been paid for at least three full years in the case of ordinary insurance or five full years in the case of industrial insurance, the company will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of such amount as may be hereinafter specified.

(C) A specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than 60 days after the due date of the premium in default.

(D) If the policy shall have become paid-up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the company will pay, upon surrender of the policy within 30 days after any policy anniversary, a cash surrender value of such amount as may be hereinafter specified.

(E) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. In the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary either during the first 20 policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the company on the policy.

(F) A statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to any statute of the state in which the policy is delivered; and an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the company on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that such method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and, a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which such values and benefits are consecutively shown in the policy.

Any of the foregoing provisions or portions thereof not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy with the consent of the insurance commissioner.

The company shall reserve the right to defer the payment of any cash surrender value for a period of six months after demand therefor with surrender of the policy. During such period of deferment, any interest or dividends that would accrue in the absence of a surrender of the policy shall continue to accrue until such surrender value is paid.

(b) Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required by subsection (a), shall be an amount not less than the excess, if any, of the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of: (1) The then present value of the adjusted premiums as defined in subsections (d), (d-1), (d-2) and (d-3), corresponding to premiums which would have fallen due on and after such anniversary; and (2) the amount of any indebtedness to the company on the policy.

For any policy issued on or after the operative date of subsection (d-3) as defined therein, which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in the first paragraph of this subsection shall be an amount not less than the sum of the cash surrender value as defined in such paragraph for an otherwise similar policy issued at the same age without such rider or supplemental policy provision and the cash surrender value as defined in such paragraph for a policy which provides only the benefits otherwise provided by such rider or supplemental policy provision.

For any family policy issued on or after the operative date of subsection (d-3) as defined therein, which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's age 71, the cash surrender value referred to in the first paragraph of this subsection shall be an amount not less than the sum of the cash surrender value as defined in such paragraph for an otherwise similar policy issued at the same age without such term insurance on the life of the spouse and the cash surrender value as defined in such paragraph for a policy which provides only the benefits otherwise provided by such term insurance on the life of the spouse.

Any cash surrender value available within 30 days after any policy anniversary under any policy paid-up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, whether or not required by subsection (a), shall be an amount not less than the present value, on such anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the company on the policy.

(c) Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy, or, if none is provided for, that cash surrender value which would have been required by this section in the absence of the condition that premiums shall have been paid for at least a specified period.

(d) This subsection (d) shall not apply to policies issued on and after the operative date of subsection (d-3), as defined therein. Except as provided in the third paragraph of this subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts stated in the policy as extra premiums to cover impairments or special hazards, that the present value, at the date of issue of the policy, of all such adjusted premiums shall be equal to the sum of: (1) The then present value of the future guaranteed benefits provided for by the policy; (2) two percent of the amount of insurance, if the insurance be uniform in amount, or of the equivalent uniform amount, as hereinafter defined, if the amount of insurance varies with duration of the policy; (3) forty percent of the adjusted premium for the first policy year; (4) twenty-five percent of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole life issued at the same age for the same amount of insurance, whichever is less. In applying the percentages specified in (3) and (4) above, no adjusted premium shall be deemed to exceed 4% of the amount of insurance or uniform amount equivalent thereto. The date of issue of a policy for the purpose of this subsection shall be the date as of which the rated age of the insured is determined.

In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of this subsection shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy. In the case of a policy issued at an age less than 10 years the equivalent uniform amount of insurance may be based upon the amount of insurance after age 10.

The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to: (a) The adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits, increased, during the period for which premiums for such term insurance benefits are payable, by (b) the adjusted premiums for such term insurance, the foregoing items (a) and (b) being calculated separately and as specified in the first two paragraphs of this subsection except that, for the purposes of (2), (3) and (4) of the first such paragraph, the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in (b) shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in (a).

Except as otherwise provided in subsections (d-1) and (d-2), all adjusted premiums and present values referred to in this section shall for all policies of ordinary insurance be calculated on the basis of the commissioners' 1941 standard ordinary mortality table. For any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated, according to an age not more than three years younger than the actual age of the insured. Such calculations for all policies of industrial insurance shall be made on the basis of the 1941 standard industrial mortality table. All calculations shall be made on the basis of the rate of interest, not exceeding 31/2% per annum, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than 130% of the rates of mortality according to such applicable table. If the rate of mortality used exceeds 100% the rate shall be stated in the policy. For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the commissioner of insurance.

(d-1) This subsection (d-1) shall not apply to ordinary policies issued on or after the operative date of subsection (d-3), as defined therein. In the case of ordinary policies issued on or after the operative date of this subsection (d-1) as defined herein, all adjusted premiums, as defined in subsection (d), and present values referred to in this section shall be calculated on the basis of the commissioners' 1958 standard ordinary mortality table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. Such rate of interest shall not exceed 31/2% per annum, except that a rate of interest not exceeding 4% per annum may be used for policies issued on or after July 1, 1973, and prior to July 1, 1978, and a rate of interest not exceeding 51/2% per annum may be used for policies issued on or after July 1, 1978, except that for any single premium whole life or endowment insurance policy a rate of interest not exceeding 61/2% per annum may be used. For any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six years younger than the actual age of the insured. In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners' 1958 extended term insurance table. For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the commissioner.

After the effective date of this subsection (d-1), any company may file with the commissioner a written notice of its election to comply with the provisions of this subsection after a specified date. After the filing of such notice, then upon such specified date, which shall be the operative date of this subsection for such company, this subsection shall become operative with respect to the ordinary policies thereafter issued by such company. Any company, having filed such notice of election to comply with this subsection, and desiring to withdraw from such election as to future policies may file with the commissioner of insurance a written notice of such withdrawal after a specified date, and of its intention to value all its future policies in accordance with the provisions of law applicable to the basis used prior to such election and to provide nonforfeiture benefits and cash surrender values in future policies as required for the basis used prior to such election.

(d-2) This subsection (d-2) shall not apply to industrial policies issued on or after the operative date of subsection (d-3), as defined therein. In the case of industrial policies issued on or after the operative date of this subsection (d-2) as defined herein, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the commissioners' 1961 standard industrial mortality table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. Such rate of interest shall not exceed 31/2% per annum, except that a rate of interest not exceeding 4% per annum may be used for policies issued on or after July 1, 1973, and prior to July 1, 1978, and a rate of interest not exceeding 51/2% per annum may be used for policies issued on or after July 1, 1978, except that for any single premium whole life or endowment insurance policy a rate of interest not exceeding 61/2% per annum may be used. In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners' 1961 industrial extended term insurance table. For insurance issued on a substandard basis, the calculations of such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the commissioner.

After the effective date of this subsection (d-2), any company may file with the commissioner a written notice of its election to comply with the provisions of this subsection after a specified date. After the filing of such notice, then upon such specified date, which shall be the operative date of this subsection for such company, this subsection shall become operative with respect to the industrial policies thereafter issued by such company. Any company having filed such notice of election to comply with this subsection, and desiring to withdraw from such election as to future policies may file with the commissioner of insurance a written notice of such withdrawal after a specified date, and of its intention to value all its future policies in accordance with provisions of law applicable to the basis used prior to such elections and to provide nonforfeiture benefits and cash surrender values in future policies as required for the basis used prior to such election.

(d-3) (1) This subsection shall apply to all policies issued on or after the operative date of this subsection (d-3), as defined herein. Except as provided in the seventh paragraph of this subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of: (A) The then present value of the future guaranteed benefits provided for by the policy; (B) one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years; and (C) one hundred twenty-five percent of the nonforfeiture net level premium as hereinafter defined. In applying the percentage specified in (C) above, no nonforfeiture net level premium shall be deemed to exceed 4% of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years. The date of issue of a policy for the purpose of this subsection shall be the date as of which the rated age of the insured is determined.

(2) The nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of such policy on which a premium falls due.

(3) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of any such change in the benefits or premiums the future adjusted premiums, nonforfeiture net level premiums and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.

(4) Except as otherwise provided in the seventh paragraph of this subsection, the recalculated future adjusted premiums for any such policy shall be such uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all such future adjusted premiums shall be equal to the excess of: (A) The sum of: (i) The then present value of the then future guaranteed benefits provided for by the policy; and (ii) the additional expense allowance, if any, over (B) the then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy.

(5) The additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of: (A) One percent of the excess, if positive, of the average amount of insurance at the beginning of each of the first 10 policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first 10 policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and (B) one hundred twenty-five percent of the increase, if positive, in the nonforfeiture net level premium.

(6) The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing (A) by (B) where (A) equals the sum of: (i) The nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred; and (ii) the present value of the increase in future guaranteed benefits provided for by the policy; and

(B) equals the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due.

(7) Notwithstanding any other provisions of this subsection to the contrary, in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, such policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values for such substandard policy may be calculated as if it were issued to provide such higher uniform amounts of insurance on the standard basis.

(8) All adjusted premiums and present values referred to in this section shall for all policies of ordinary insurance be calculated on the basis of: (A) The commissioners' 1980 standard ordinary mortality table; or (B) at the election of the company for any one or more specified plans of life insurance, the commissioners' 1980 standard ordinary mortality table with ten-year select mortality factors; shall for all policies of industrial insurance be calculated on the basis of the commissioners' 1961 standard industrial mortality table; and shall for all policies issued in a particular calendar year be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this subsection for policies issued in that calendar year. Except:

(i) At the option of the company, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this subsection, for policies issued in the immediately preceding calendar year.

(ii) Under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by subsection (a), shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of such paid-up nonforfeiture benefit and paid-up dividend additions, if any.

(iii) A company may calculate the amount of any guaranteed paid-up nonforfeiture benefit including any paid-up additions under the policy on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values.

(iv) In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners' 1980 extended term insurance table for policies of ordinary insurance and not more than the commissioners' 1961 industrial extended term insurance table for policies of industrial insurance.

(v) For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on appropriate modifications of the aforementioned tables.

(vi) For policies issued prior to the operative date of the valuation manual, any ordinary mortality tables, adopted after 1980 by the national association of insurance commissioners, that are approved by rules and regulations promulgated by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the commissioners' 1980 standard ordinary mortality table with or without ten-year select mortality factors or for the commissioners' 1980 extended term insurance table.

For policies issued on or after the operative date of the valuation manual, the valuation manual shall provide the commissioners' standard mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the commissioners' 1980 standard ordinary mortality table with or without ten-year select mortality factors or for the commissioners' 1980 extended term insurance table. If the commissioner approves by rules and regulations any commissioners' standard ordinary mortality table adopted by the national association of insurance commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual, then that minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual.

(G) For policies issued prior to the operative date of the valuation manual, any industrial mortality tables, adopted after 1980 by the national association of insurance commissioners, that are approved by rules and regulations promulgated by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the commissioners' 1961 standard industrial mortality table or the commissioners' 1961 industrial extended term insurance table.

For policies issued on or after the operative date of the valuation manual, the valuation manual shall provide the commissioners' standard mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the commissioners' 1961 standard industrial mortality table or the commissioners' 1961 industrial extended term insurance table. If the commissioner approves by rules and regulations any commissioners' standard industrial mortality table adopted by the national association of insurance commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual, then that minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual.

(9) The nonforfeiture interest rate is defined below:

(A) For policies issued prior to the operative date of the valuation manual, the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be equal to 125% of the calendar year statutory valuation interest rate for such policy as defined in the standard valuation law, rounded to the nearer 1/4%, except that, the nonforfeiture interest rate shall not be less than 4%.

(B) For policies issued on or after the operative date of the valuation manual, the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be provided by the valuation manual.

(10) Notwithstanding any other provision of this code to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.

(11) After the effective date of subsection (d-3), any company may file with the commissioner a written notice of its election to comply with the provisions of this subsection after a specified date before January 1, 1989, which shall be the operative date of this subsection for such company. If a company makes no such election, the operative date of this subsection for such company shall be January 1, 1989.

(e) In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance which is of such a nature that minimum values cannot be determined by the methods described in subsections (a), (b), (c), (d), (d-1), (d-2) or (d-3) herein, then:

(1) The commissioner must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by subsections (a), (b), (c), (d), (d-1), (d-2) or (d-3) herein;

(2) the commissioner must be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds;

(3) the cash surrender values and paid-up nonforfeiture benefits provided by such plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this standard nonforfeiture law, as determined by regulations promulgated by the commissioner.

(f) Any cash surrender value and any paid-up nonforfeiture benefit, available under any such policy in the event of default in the payment of any premium due at any time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the beginning of the policy year in which the default occurs. All values referred to in subsections (b), (c), (d), (d-1), (d-2) and (d-3) may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall be not less than the amounts used to provide such additions. Notwithstanding the provisions of subsection (b), additional benefits payable: (1) In the event of death or dismemberment by accident or accidental means; (2) in the event of total and permanent disability; (3) as reversionary annuity or deferred reversionary annuity benefits; (4) as term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this section would not apply; (5) as term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of a child, if such term insurance expires before the child's age is 26, is uniform in amount after the child's age is one, and has not become paid-up by reason of the death of a parent of the child; and (6) as other policy benefits additional to life insurance and endowment benefits, and premiums for all such additional benefits, shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section, and no such additional benefits shall be required to be included in any paid-up nonforfeiture benefits.

(g) This subsection, in addition to all other applicable subsections of this section, shall apply to all policies issued on or after January 1, 1986. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount which does not differ by more than .2% of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years, from the sum of: (1) The greater of zero and the basic cash value hereinafter specified; and (2) the present value of any existing paid-up additions less the amount of any indebtedness to the company under the policy.

The basic cash value shall be equal to the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the company, if there had been no default, less the then present value of the nonforfeiture factors, as hereinafter defined, corresponding to premiums which would have fallen due on and after such anniversary. The effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in subsection (b) or (d), whichever is applicable, shall be the same as are the effects specified in subsection (b) or (d), whichever is applicable on the cash surrender values defined in that subsection.

The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in subsection (d) or (d-3), whichever is applicable. Except as is required by the next succeeding sentence of this paragraph, such percentage:

(a) Must be the same percentage for each policy year between the second policy anniversary and the later of: (1) The fifth policy anniversary; and (2) the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least .2% of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years; and

(b) must be such that no percentage after the later of the two policy anniversaries specified in the preceding item (a) may apply to fewer than five consecutive policy years.

No basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in subsection (d) or (d-3), whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

All adjusted premiums and present values referred to in this subsection shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other sections of this act. The cash surrender values referred to in this subsection shall include any endowment benefits provided for by the policy.

Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in subsections (a), (b), (c), (d-3), and (f). The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed as items (1) through (6) in subsection (f) shall conform with the principles of this subsection (g).

(h) This section shall not apply to any of the following: (1) Reinsurance; (2) group insurance; (3) pure endowment; (4) annuity or reversionary annuity contract; (5) term policy of uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy; (6) term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium calculated as specified in subsections (d), (d-1), (d-2) and (d-3), is less than the adjusted premium so calculated, on a term policy of uniform amount, or renewal thereof, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy; (7) policy, which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in subsections (b), (c), (d), (d-1), (d-2) and (d-3), exceeds 21/2% of the amount of insurance at the beginning of the same policy year; nor (8) policy which shall be delivered outside this state through an agent or other representative of the company issuing the policy.

For purposes of determining the applicability of this section, the age at expiry for a joint term life insurance policy shall be the age at expiry of the oldest life.

(i) After the effective date of this act, any company may file with the commissioner of insurance a written notice of its election to comply with the provisions of this section other than as provided in subsections (d-1), (d-2), (d-3), (e) and (g) after a specified date. After the filing of such notice, then upon such specified date, which shall be the operative date for such company, such provisions shall become operative with respect to all policies thereafter issued by such company.

(j) Any company, having filed written notices as provided in the preceding subsection (i), and desiring to withdraw from such election as to future policies may file with the commissioner of insurance a written notice of such withdrawal after a specified date, and of its intention to value all its future policies in accordance with the provisions of K.S.A. 40-409(b), and amendments thereto, and to provide nonforfeiture benefits and cash surrender values in future policies in accordance with K.S.A. 40-427. After the filing of such withdrawal notice, then upon such specified date, K.S.A. 40-409(b), and amendments thereto, and K.S.A. 40-427 shall become operative with respect to all policies thereafter issued by such company in this state.

History: L. 1947, ch. 277, § 4; L. 1957, ch. 280, § 2; L. 1959, ch. 213, § 2; L. 1965, ch. 302, § 2; L. 1973, ch. 193, § 2; L. 1978, ch. 175, § 2; L. 1982, ch. 202, § 2; L. 2008, ch. 134, § 1; L. 2015, ch. 10, § 2; July 1.



40-429 Loan provisions in policies.

40-429. Loan provisions in policies. (a) In the case of those policies issued prior to the operative date of K.S.A. 40-428 (the standard nonforfeiture law) the loan value referred to in subsection (5) of K.S.A. 40-420, shall be the reserve at the end of the current policy year on the policy and on the dividend additions thereto, if any, exclusive of the reserve on account of return premium insurance and of total and permanent disability and additional accidental death benefits, less a sum not more than two and one-half percentum of the amount insured by the policy and of any dividend additions thereto (the policy to specify the mortality table and rate of interest adopted for computing such reserve). Such policies may further provide that such loan may be deferred for not exceeding six months after the application therefor is made.

(b) In the case of policies issued on or after the operative date of K.S.A. 40-428 (the standard nonforfeiture law) the loan value referred to in subsection (5) of K.S.A. 40-420, shall be the cash surrender value at the end of the current policy year as required by K.S.A. 40-428. The company shall reserve the right to defer such loan, except when made to pay premiums, for six months after application therefor is made.

History: L. 1947, ch. 277, § 5; July 1.



40-431 Definition of due date for the payment of premiums and of when premium in default.

40-431. Definition of due date for the payment of premiums and of when premium in default. For the purpose of this act the due date for the payment of premiums shall be construed to mean the date specified in the policy when any premium will be due and payable without grace, and the premiums shall be deemed to be in default if not paid on or before said date, but this shall not be deemed to preclude the right to pay the premium during the grace period.

History: L. 1947, ch. 277, § 9; July 1.



40-432 Invalidity of part.

40-432. Invalidity of part. If any clause, sentence, section, provision, or part of this act shall be adjudged to be unconstitutional or invalid for any reason by any court of competent jurisdiction, such judgment shall not invalidate, impair, or affect the remainder of this act, which shall remain in full force and effect.

History: L. 1947, ch. 277, § 10; July 1.



40-433 Group life insurance; types of policies and requirements.

40-433. Group life insurance; types of policies and requirements. No policy of group life insurance shall be delivered in this state unless it conforms to one of the following descriptions:

(1) A policy issued by an insurance company organized under the laws of the state of Kansas on its employees and agents, which agents for the purpose of this act only shall be deemed employees, the beneficiaries under such policies to be persons designated by each insured, or a policy issued to an employer, or to the trustees of a fund established by an employer, which employer or trustees shall be deemed the policyholder, to insure employees of the employer for the benefit of persons other than the employer, both subject to the following requirements:

(a) The employees eligible for insurance under the policy shall be all of the employees of the employer, or all of any class or classes thereof determined by conditions pertaining to their employment. The policy may provide that the term "employees" shall include the employees of one or more subsidiary corporations, and the employees, individual proprietors, and partners of one or more affiliated corporations, proprietors or partnerships if the business of the employer and of such affiliated corporations, proprietors or partnerships is under common control through stock ownership, contract or otherwise. The policy may provide that the term "employees" shall include the individual proprietor or partners if the employer is an individual proprietor or a partnership. The policy may provide that the term "employees" shall include retired employees. No director of a corporate employer shall be eligible for insurance under the policy unless such person is otherwise eligible as a bona fide employee of the corporation by performing services other than the usual duties of a director. No individual proprietor or partner shall be eligible for insurance under the policy unless the proprietor or partner is actively engaged in and devotes a substantial part of their time to the conduct of the business of the proprietor or partnership. A policy issued to insure the employees of a public body may provide that the term "employees" shall include elected or appointed officials.

(b) The premium for the policy may be paid by the policyholder, either wholly from the employer's funds or funds contributed by the employer, or partly from such funds and partly from funds contributed by the insured employees or entirely by the employees at their option. A policy on which no part of the premium is to be derived from funds contributed by the insured employees shall insure all eligible employees, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer or except those who reject the coverage in writing.

(c) The amounts of insurance under the policy shall be based upon some plan, precluding individual selection either by the employees or by the employer or trustees.

(2) A policy issued to a creditor, who shall be deemed the policyholder, to insure debtors of the creditor, subject to the following requirements:

(a) The debtors eligible for insurance under the policy shall be all of the debtors of the creditor whose indebtedness is repayable in installments, or all of any class or classes thereof determined by conditions pertaining to the indebtedness or to the purchase giving rise to the indebtedness.

(b) The premium for the policy shall be paid by the policyholder, either from the creditor's funds or from charges collected from the insured debtors, or from both. A policy on which part or all of the premium is to be derived from the collection from the insured debtors of identifiable charges not required of uninsured debtors shall not include, in the class or classes of debtors eligible for insurance, debtors under obligations outstanding at its date of issue without evidence of individual insurability unless at least 75% of the then eligible debtors elect to pay the required charges. A policy on which no part of the premium is to be derived from the collection of such identifiable charges shall insure all eligible debtors, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer.

(c) The policy may be issued only if the group of eligible debtors is then receiving new entrants at the rate of at least 100 persons yearly, or may reasonably be expected to receive at least 100 new entrants during the first policy year, and only if the policy reserves to the insurer the right to require evidence of individual insurability if less than 75% of the new entrants become insured.

(d) The amount of insurance on the life of any debtor shall at no time exceed the amount owed by that debtor which is repayable in installments to the creditor.

(e) The insurance shall be payable to the policyholder. Such payment shall reduce or extinguish the unpaid indebtedness of the debtor to the extent of such payment.

(3) A policy issued to a labor union, which shall be deemed the policyholder, to insure members of such union for the benefit of persons other than the union or any of its officials, representatives or agents, subject to the following requirements:

(a) The members eligible for insurance under the policy shall be all of the members of the union, or all of any class or classes thereof determined by conditions pertaining to their employment, or to membership in the union, or both.

(b) The premium for the policy may be paid by the policyholder, either wholly from the union's funds, or partly from such funds and partly from funds contributed by the insured members specifically for their insurance or entirely by the insured members at their option. A policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance shall insure all eligible members, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer or except those who reject coverage in writing.

(c) The amounts of insurance under the policy shall be based upon some plan precluding individual selection either by the members or by the union.

(4) A policy issued to the trustees of a fund established in this state by two or more employers if a majority of the employees to be insured of each employer are located within the state, or to the trustees of a fund established by one or more labor unions, or by one or more employers and one or more labor unions, which trustees shall be deemed the policyholder, to insure employees of the employers or members of the unions for the benefit of persons other than the employers or the unions, subject to the following requirements:

(a) The persons eligible for insurance shall be all of the employees of the employers or all of the members of the unions, or all of any class or classes thereof determined by conditions pertaining to their employment, or to membership in the unions, or to both. The policy may provide that the term "employees" shall include retired employees and the individual proprietor or partners if any employer is an individual proprietor or a partnership. No director of a corporate employer shall be eligible for insurance under the policy unless such person is otherwise eligible as a bona fide employee of the corporation by performing services other than the usual duties of a director. No individual proprietor or partner shall be eligible for insurance under the policy unless the proprietor or partner is actively engaged in and devotes a substantial part of their time to the conduct of the business of the proprietor or partnership. The policy may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship.

(b) The premium for the policy may be paid by the trustees either wholly from funds contributed by the employer or employers of the insured persons, or by the union or unions, or by both, or partly from such funds and partly from funds contributed by the insured employees or wholly from funds contributed by the employees or members at their option. The policy shall insure all eligible persons, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer or except those who reject coverage in writing.

(c) The amounts of insurance under the policy shall be based upon some plan precluding individual selection either by the insured persons or by the policyholder, employers, or union.

(5) A policy issued to an association which has been organized and is maintained for purposes other than that of obtaining insurance, insuring at least 25 members, employees, or employees of members of the association for the benefit of persons other than the association or its officers. The term "employees" as used herein shall be deemed to include retired employees. The premiums for the policies shall be paid by the policyholder, either wholly from association funds, or funds contributed by the members of such association or by employees of such members or any combination thereof. The amounts of insurance under the policy shall be based upon some plan precluding individual selection either by the insured person or by the association or by the member.

(6) Any policy issued pursuant to this section may be extended to insure the employees against loss due to the death of their spouses, their children, their grandchildren, their spouse's children, their spouse's grandchildren, their parents, their spouse's parents, or any class or classes thereof, subject to the following requirements:

(a) The premium for the insurance may be paid by the policyholder, either from the employer's funds or from funds contributed by the insured employees, or from both. If no part of the premium is to be derived from funds contributed by the employees, all eligible employees, excluding any as to whose family members' evidence of insurability is not satisfactory to the insurer, shall be insured with respect to their spouses, their children, their grandchildren, their spouse's children, their spouse's grandchildren, their parents, [or] their spouse's parents.

(b) Upon termination of the insurance with respect to the spouse of an employee by reason of the employee's termination of employment or death, the spouse insured pursuant to this section shall have the same conversion rights as to the insurance on such spouse's life as is provided for the employee under K.S.A. 40-434, and amendments thereto.

(c) Notwithstanding the provisions of K.S.A. 40-434, and amendments thereto, only one certificate need be issued for delivery to an insured person if a statement concerning any dependent's coverage is included in such certificate.

(7) A policy may be issued to any other group which the commissioner of insurance finds is the proper subject of a group life insurance policy or contract. Any such group shall be subject to any appropriate conditions or provisions relating thereto which the commissioner may establish or require, consistent with the provisions of this act, and such conditions and provisions shall be included in the policy or contract.

History: L. 1951, ch. 301, § 1; L. 1955, ch. 241, § 1; L. 1957, ch. 281, § 1; L. 1965, ch. 308, § 1; L. 1967, ch. 260, § 1; L. 1969, ch. 233, § 1; L. 1972, ch. 181, § 1; L. 1975, ch. 244, § 1; L. 1977, ch. 159, § 1; L. 1980, ch. 134, § 1; L. 1987, ch. 163, § 1; L. 1988, ch. 153, § 1; L. 1989, ch. 136, § 1; L. 1993, ch. 190, § 3; L. 1994, ch. 67, § 1; L. 1997, ch. 50, § 1; L. 2004, ch. 128, § 16; L. 2006, ch. 122, § 3; L. 2008, ch. 134, § 6; L. 2011, ch. 111, § 1; July 1.



40-433a Same; provision granting employee right of assignment of benefits.

40-433a. Same; provision granting employee right of assignment of benefits. Any policy of group life insurance issued under the authority granted in K.S.A. 40-433 subsection (1) may, at the option of the insurer, contain a provision granting to any employee insured under the policy the inalienable right to irrevocably or revocably assign all rights, privileges, benefits, or other incidents of ownership conferred upon the employee by the policy by filing such assignment with the insurer and the policyholder.

History: L. 1969, ch. 234, § 2; July 1.



40-434 Same; policy provisions required.

40-434. Same; policy provisions required. No policy of group life insurance shall be delivered in this state unless it contains in substance the following provisions, or provisions which in the opinion of the commissioner are more favorable to the persons insured, or at least as favorable to the persons insured and more favorable to the policyholder: Provided, however, (a) That provisions 6 to 10 inclusive, shall not apply to policies issued to a creditor to insure debtors of such creditor; (b) that the standard provisions required for individual life insurance policies shall not apply to group life insurance policies; and (c) that if the group life insurance policy is on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision or provisions, which in the opinion of the commissioner is or are equitable to the insured persons and to the policyholder, but nothing herein shall be construed to require that group life insurance policies contain the same nonforfeiture provisions as are required for individual life insurance policies:

(1) A provision that the policyholder is entitled to a grace period of thirty-one (31) days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force, unless the policyholder shall have given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during such grace period.

(2) A provision that the validity of the policy shall not be contested, except for nonpayment of premiums, after it has been in force for two (2) years from its date of issue; and that no statement made by any person insured under the policy relating to his insurability shall be used in contesting the validity of the insurance with respect to which such statement was made after such insurance has been in force prior to the contest for a period of two (2) years during such person's lifetime nor unless it is contained in a written instrument signed by him.

(3) A provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties, and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to such person or to his beneficiary.

(4) A provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of his coverage.

(5) A provision specifying an equitable adjustment of premiums or of benefits or of both to be made in the event the age of a person insured has been misstated, such provision to contain a clear statement of the method of adjustment to be used.

(6) A provision that any sum becoming due by reason of the death of the person insured shall be payable to the beneficiary designated by the person insured, subject to the provisions of the policy in the event there is no designated beneficiary as to all or any part of such sum living at the death of the person insured, and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of such sum not exceeding two hundred fifty dollars ($250) to any person appearing to the insurer to be equitably entitled thereto by reason of having incurred funeral or other expenses incident to the last illness or death of the person insured.

(7) A provision that the insurer will issue to the policyholder for delivery to each person insured an individual certificate setting forth a statement as to the insurance protection to which he is entitled, to whom the insurance benefits are payable, and the rights and conditions set forth in (8), (9) and (10) following.

(8) A provision that if the insurance, or any portion of it, on a person covered under the policy ceases because of termination of employment or of membership in the class or classes eligible for coverage under the policy, such person shall be entitled to have issued to him by the insurer, without evidence of insurability, an individual policy of life insurance without disability or other supplementary benefits: Provided, Application for the individual policy shall be made, and the first premium paid to the insurer, within thirty-one (31) days after such termination: And provided further, That, (a) the individual policy shall, at the option of such person, be on any one of the forms except term insurance, then customarily issued by the insurer at the age and for the amount applied for; (b) the individual policy shall be in an amount not in excess of the amount of life insurance which ceases because of such termination less, in the case of a person whose membership in the class or classes eligible for coverage terminates but who continues in employment in another class, the amount of any life insurance for which such person is or becomes eligible under any other group policy within thirty-one (31) days after such termination: Provided, That any amount of insurance which shall have matured on or before the date of such termination as an endowment payable to the person insured, whether in one sum or in installments or in the form of an annuity, shall not, for the purposes of this provision, be included in the amount which is considered to cease because of such termination; and (c) the premium on the individual policy shall be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which such person then belongs, and to his age attained on the effective date of the individual policy.

(9) A provision that if the group policy terminates or is amended so as to terminate the insurance of any class of insured persons, every person insured thereunder at the date of such termination whose insurance terminates and who has been so insured for at least five (5) years prior to such termination date shall be entitled to have issued to him by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided by (8) above, except that the group policy may provide that the amount of such individual policy shall not exceed the smaller of (a) the amount of the person's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which he is or becomes eligible under any group policy issued or reinstated by the same or another insurer within thirty-one (31) days after such termination, and (b) two thousand dollars ($2,000).

(10) A provision that if a person insured under the group policy dies during the period within which he would have been entitled to have an individual policy issued to him in accordance with (8) or (9) above and before such an individual policy shall have become effective, the amount of life insurance which he would have been entitled to have issued to him under such individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made.

(11) In the case of a policy issued to a creditor to insure debtors of such creditor, a provision that the insurer will furnish to the policyholder for delivery to each debtor insured under the policy a form which shall contain the name and home office address of the insurer; the name or names of the debtor; the premium paid or the premium payable and method of computation thereof, or other amount of payment, if any is required of the debtor; a statement specifying when the debtor's insurance becomes effective and when and under what conditions it shall terminate, or in lieu thereof, the month, day and year the insurance begins and terminates; any exceptions, limitations, or restrictions; and a statement that the life of the debtor is insured under the policy and that any death benefit paid thereunder by reason of his death shall be applied first to reduce or extinguish the indebtedness.

History: L. 1951, ch. 301, § 2; L. 1969, ch. 234, § 1; July 1.



40-435 Group life insurance; conversion privileges; notice.

40-435. Group life insurance; conversion privileges; notice. If any individual insured under a group life insurance policy delivered in this state becomes entitled under the terms of such policy to have an individual policy of life insurance issued to such insured without evidence of insurability, subject to making application and payment of the first premium within the period specified in such policy, and if such individual is not given notice of the existence of such right at least 15 days prior to the expiration date of such period, then, in such event the individual shall have an additional period within which to exercise such right, but, except as provided in subsection (10) of K.S.A. 40-434, and amendments thereto, nothing contained in this section shall be construed to continue any insurance beyond the period provided in such policy. The additional period shall expire 15 days next after the individual is given such notice but in no event shall such additional period extend beyond 60 days next after the expiration date of the period provided in such policy. Written notice presented to the individual or mailed by the policyholder to the last known address of the individual or mailed by the insurer to the last known address of the individual as furnished by the policyholder shall constitute notice for the purpose of this section.

History: L. 1951, ch. 301, § 3; L. 1994, ch. 17, § 1; March 17.



40-436 Establishment of separate accounts; investment and handling; contracts for benefits in variable amounts; limitation and regulation of issuance; authority of commissioner; rules and regulations.

40-436. Establishment of separate accounts; investment and handling; contracts for benefits in variable amounts; limitation and regulation of issuance; authority of commissioner; rules and regulations. (a) Any domestic life insurance company may after adoption of a resolution by its board of directors, establish one or more separate accounts, and may allocate to such separate account or accounts any amounts, including without limitation proceeds applied under optional modes of settlement or under dividend options, paid to the company which are to be applied under the terms of an individual or group life or annuity contract, funding agreement or guaranteed investment contract, issued in connection therewith to provide benefits payable in fixed or in variable amounts, or in both, and such contracts may provide other benefits.

(b) The amounts allocated to each such account and accumulations thereon may be invested and reinvested in any class of investments which may be authorized in the contracts without regard to any requirements or limitations prescribed by the laws of this state governing the investments of life insurance companies. To the extent that the company's reserve liability with regard to (1) benefits guaranteed as to amount and duration, and (2) funds guaranteed as to principal amount or stated rate of interest is maintained in any separate account, a portion of the assets of such separate account at least equal to such reserve liability shall be invested in accordance with the laws of this state governing the investments of life insurance companies. The investments in such separate account or accounts shall not be taken into account in applying the investment limitations applicable to other investments of the company.

(c) The income, if any, and gains and losses, realized or unrealized, on each account shall be credited to or charged against the amounts allocated to the account in accordance with the contracts, without regard to other income, gains or losses of the company.

(d) Assets allocated to a separate account shall be valued at their market value on the date of valuation, or if there is no readily available market, then in accordance with the terms of the contracts. The portion of the assets of such separate account at least equal to the company's reserve liability with regard to the guaranteed benefits and funds referred to in subsection (b) hereof, if any, shall be valued in accordance with the rules otherwise applicable to the company's assets.

(e) Amounts allocated to a separate account in the exercise of the power granted by this act shall be owned by the company, and the company shall not be, nor hold itself out to be, a trustee with respect to such amounts. If and to the extent so provided under the applicable contracts, that portion of the assets of any such separate account equal to the reserves and other contract liabilities with respect to such account shall not be chargeable with liability arising out of any other business the company may conduct.

(f) The company shall maintain in each such separate account assets with a value at least equal to the reserves and other contract liabilities with respect to such account, except as may otherwise be approved by the commissioner of insurance. No sale, exchange or other transfer of assets may be made by a company between any of its separate accounts or between any other investment account and one or more of its separate accounts unless, in case of a transfer into a separate account, such transfer is made solely to establish the account or to support the operation of the contracts with respect to the separate account to which the transfer is made, and unless such transfer, whether into or from a separate account, is made (1) by a transfer of cash, or (2) by a transfer of securities having a readily determinable market value, provided that such transfer of securities is approved by the commissioner. The commissioner may approve other transfers among such accounts if, in his opinion, such transfers would not be inequitable.

(g) If any contract provides for payment of benefits in variable amounts, it shall contain a statement of the essential features of the procedure to be followed by the company in determining the dollar amount of such variable benefits. Any such contract, including a group contract, and any certificate issued thereunder shall state that such dollar amount may decrease or increase and shall contain on its first page a statement that the benefits thereunder are on a variable basis.

(h) A foreign or alien life insurance company authorized to do business in this state may be authorized to issue or deliver contracts in this state providing for payments which vary directly according to investment experience only if authorized to issue such contracts under the laws of its domicile.

(i) No domestic life insurance company shall be authorized to issue such contracts, and no foreign or alien life insurance company shall be authorized to issue or deliver such contracts in this state, until such company has satisfied the commissioner that its condition and methods of operation in connection with the issuance of such contracts will not be such as to render its operation hazardous to the public or to its policyholders in this state. In determining the qualification of a company to issue or deliver such contracts in this state, the commissioner shall consider, among other things, the history and financial condition of the company; the character, responsibility, and general fitness of the officers and directors of the company; and in the case of a foreign or alien company, whether the regulation provided by the laws of its domicile provides a degree of protection to policyholders and the public substantially equal to that provided by this section and the rules and regulations issued by the commissioner pursuant thereto. The state of entry of an alien company shall be deemed its place of domicile for this purpose.

(j) Every life insurance company which issues or delivers such contracts in this state shall file with the commissioner, in addition to the annual statement required by K.S.A. 40-225, and amendments thereto, such other periodic or special reports as the commissioner may prescribe.

(k) Any domestic life insurance company which establishes one or more separate accounts pursuant to this section, may amend its charter or bylaws to provide for special voting rights and procedures for the owners of contracts under such separate account relating to investment policy, investment advisory services and selection of independent public accountants, in relation to the administration of the assets in any such separate account and such other matters as the company deems necessary in the management of the assets in any such separate account. This provision shall not in any way affect existing laws pertaining to the voting rights of the company's policyholders.

(l) The commissioner shall have the sole and exclusive jurisdiction and authority to regulate the issuance and sale of such contracts and to promulgate such reasonable rules and regulations as may be necessary to carry out the purposes and provisions of this act, and such contracts, the companies which issue them, and the agents or other persons who sell them, shall not be subject to the provisions of article 12 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto, nor to the jurisdiction of the securities commissioner of this state.

History: L. 1967, ch. 259, § 1; L. 1968, ch. 382, § 1; L. 1972, ch. 182, § 1; L. 2005, ch. 42, § 2; July 1.



40-437 Establishment of separate accounts; application of other laws; variable life contracts, provisions required; reserve liability requirements.

40-437. Establishment of separate accounts; application of other laws; variable life contracts, provisions required; reserve liability requirements. Except for subsections (1), (4), (5), (6), (7), (8), (9) and (11) of K.S.A. 40-420; subsections (1), (2) and (3) of K.S.A. 40-421; K.S.A. 40-427, 40-428, 40-428a, 40-429 and subsection (1) of K.S.A. 40-434, and except as otherwise provided in this act, all pertinent provisions of the insurance laws of this state shall apply to separate accounts and contracts relating thereto. Any individual variable life insurance or annuity contract, delivered or issued for delivery in this state shall contain grace, reinstatement and nonforfeiture provisions appropriate to such a contract. Any group variable life insurance contract, delivered or issued for delivery in this state, shall contain a grace provision appropriate to such a contract. The reserve liability for variable contracts shall be established in accordance with actuarial procedures that recognize the variable nature of the benefits provided and any mortality guarantees.

History: L. 1967, ch. 259, § 2; L. 1968, ch. 382, § 2; L. 1972, ch. 182, § 2; L. 1978, ch. 175, § 3; July 1.



40-438 Same; severability.

40-438. Same; severability. If any provision of this act or application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1967, ch. 259, § 3; July 1.



40-439 Assignment of rights and privileges under life and accident and health insurance policies.

40-439. Assignment of rights and privileges under life and accident and health insurance policies. No provision in K.S.A. 40-434 and 40-435 or any other law shall be construed as prohibiting a person whose life is insured under a policy of group life or accident and health insurance or the policyowner of an individual life or accident and health policy from making an assignment of all or any part of his rights and privileges under such policy including specifically, but not by way of limitation, any right to designate a beneficiary or beneficiaries thereunder and any right to have an individual policy issued to him in accordance with subsections (8), (9) or (10) of K.S.A. 40-434 and 40-435. Subject to the terms of the policy relating to assignment of such rights and privileges thereunder, such an assignment by an insured or the policyowner, made either before or after the effective date of this section, is valid for the purpose of vesting in the assignee, in accordance with any provisions included therein as to the time at which it is to be effective, all of such rights and privileges so assigned, but without prejudice to the insurer on account of any payment it may make or individual policy it may issue in accordance with subsections (8), (9) or (10) of K.S.A. 40-434 and 40-435 prior to receipt of notice of the assignment.

History: L. 1969, ch. 239, § 1; July 1.



40-440 Same; act acknowledges existing right of assignment.

40-440. Same; act acknowledges existing right of assignment. This act acknowledges, declares and codifies the existing right of assignment of interests under individual and group life and accident and health insurance policies.

History: L. 1969, ch. 239, § 2; July 1.



40-441 Designation of trustee under will as beneficiary of life insurance policy.

40-441. Designation of trustee under will as beneficiary of life insurance policy. A policy of life insurance may designate as beneficiary a trustee or trustees named or to be named by will, if the designation is made in accordance with the provisions of the policy and the requirements of the insurance company. Immediately after the proving of the will the proceeds of such insurance shall be paid to the trustee or trustees named therein to be held and disposed of under the terms of the will as they exist at the death of the testator, but if no qualified trustee makes claim to the proceeds from the insurance company within one (1) year after the death of the insured, or if satisfactory evidence is furnished the insurance company within such one-year period showing that no trustee can qualify to receive the proceeds, payment shall be made by the insurance company to those thereafter entitled. The proceeds of the insurance as collected by the trustee or trustees shall not be subject to debts of the insured to any greater extent than if such proceeds were payable to any other named beneficiary other than the estate of the insured. Nothing in this section shall be construed as invalidating previous life insurance policy beneficiary designations naming trustees of trusts established by will.

History: L. 1970, ch. 178, § 1; L. 2010, ch. 44, § 18; July 1.



40-442 Issuance of life insurance policy; filing of form prior to issuance.

40-442. Issuance of life insurance policy; filing of form prior to issuance. No individual policy of life insurance shall be issued or delivered to any person in this state nor shall any application, rider or endorsement be used in connection therewith, until a copy of the form thereof has been filed with the commissioner of insurance.

History: L. 1971, ch. 155, § 1; July 1.



40-443 Same; approval of commissioner.

40-443. Same; approval of commissioner. No such policy shall be issued, nor shall any application, rider or endorsement be used in connection therewith, until such policy, application, rider or endorsement has been approved by the commissioner or until thirty (30) days after the filing of any such form, whichever first occurs.

History: L. 1971, ch. 155, § 2; July 1.



40-444 Same; disapproval of policy form; notice, requirements; hearing.

40-444. Same; disapproval of policy form; notice, requirements; hearing. The commissioner may, within 30 days after the filing of any such form, disapprove such form if it contains a provision or provisions which are unjust, unfair, inequitable, misleading, deceptive or encourage misrepresentation of such policy. If the commissioner notifies the insurer who has filed any such form that it does not comply with the provisions of this section or K.S.A. 40-420 and 40-421, and amendments thereto, it shall be unlawful thereafter for such insurer to issue such form or use it in connection with any policy. In such notice, the commissioner shall specify the reasons for disapproval and state that a hearing will be granted within 20 days after request in writing by the insurer. Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1971, ch. 155, § 3; L. 1988, ch. 356, § 77; July 1, 1989.



40-445 Same; withdrawal of approval; notice and hearing; unlawful for insurer to issue or use such form.

40-445. Same; withdrawal of approval; notice and hearing; unlawful for insurer to issue or use such form. The commissioner may at any time, after a hearing conducted in accordance with the provisions of the Kansas administrative procedure act, of which not less than 20 days written notice shall have been given to the insurer, withdraw approval of any such form on any of the grounds stated in this act. It shall be unlawful for the insurer to issue such form or use it in connection with any policy after the effective date of such withdrawal of approval.

History: L. 1971, ch. 155, § 4; L. 1988, ch. 356, § 78; July 1, 1989.



40-447 Payment of life insurance proceeds; interest required to be paid, when.

40-447. Payment of life insurance proceeds; interest required to be paid, when. (a) Notwithstanding any other provision of law, each insurer admitted to transact life insurance in the state of Kansas which fails or refuses to pay the proceeds of, or payments under, any policy of life insurance issued by it within 10 days after the date of receipt of due proof of death in the manner and form requested by the policy, shall pay interest on any moneys payable and unpaid after the expiration of such 10-day period at an annual rate of not less than the current rate of interest on death proceeds left on deposit with the insurer plus 1% computed from the date of said receipt.

(b) Nothing in this section shall be construed to allow any insurer admitted to transact life insurance in this state to withhold payment of money payable under a life insurance policy to any beneficiary for a period longer than reasonably necessary to transmit such payment.

(c) In any case in which interest on the proceeds of, or payments under, any policy of life insurance becomes payable pursuant to subsection (a), the insurer shall notify the named beneficiary or beneficiaries at their last known address that interest will be paid on the proceeds of, or payments under, such policy from the date of receipt of due proof of death of the named insured. Such notice shall specify the rate of interest to be paid.

(d) This section shall not require the payment of interest in any case in which the beneficiary elects in writing delivered to the insurer to receive the proceeds of, or payments under, the policy by any means other than a lump sum payment thereof.

(e) The commissioner of insurance may adopt such rules and regulations necessary to provide for the enforcement and administration of this act.

History: L. 1977, ch. 155, § 1; L. 1987, ch. 164, § 1; July 1.



40-448 Transfer of domicile of domestic company; approval of commissioner; admittance as foreign insurer; deposit of securities; certificate of secretary of state; continuation of existing authority and policies; nonrecognition of transfer for certain purposes.

40-448. Transfer of domicile of domestic company; approval of commissioner; admittance as foreign insurer; deposit of securities; certificate of secretary of state; continuation of existing authority and policies; nonrecognition of transfer for certain purposes. (a) Any life insurance company that was originally incorporated under the laws of this state on March 28, 1907, may, with the approval of the commissioner of insurance, transfer its domicile to any other state in which it is admitted to transact the business of insurance. Every such transferring insurer shall notify the commissioner of insurance of the details of the proposed transfer and shall file promptly any resulting amendments to its articles of incorporation or bylaws. The commissioner of insurance may require additional information, hold hearings, and take such other action as may be necessary to evaluate the proposed transfer. The commissioner of insurance shall approve any such proposed transfer and issue written evidence thereof in the form required by the state to which the transfer shall be made, unless it is determined that such transfer is not in the interest of the policyholders of this state. Upon such transfer the company shall cease to be a domestic insurer and shall be admitted to transact the business of insurance in this state if qualified as a foreign insurer.  Upon such transfer the transferring company shall no longer be required to deposit securities pursuant to K.S.A. 40-401, 40-404 or any other provision of chapter 40 of the Kansas Statutes Annotated, and amendments thereto; however, the commissioner of insurance shall retain an amount of securities equal to the legal reserves on all policies owned by residents of this state in force at the time of such transfer, and the transferring company shall periodically deposit with the commissioner of insurance additional securities so that at all times the amount on deposit is at least equal to the legal reserves of such policies.

(b) Upon approving any such transfer, the commissioner of insurance shall file with the secretary of state, in accordance with subsections (c) and (d) of K.S.A. 17-6003, and amendments thereto, a certificate stating that the commissioner of insurance has approved transfer of the company's domicile to another state and the state to which the company will transfer its domicile. One hundred and eighty days after the filing of such certificate, or on such earlier date as may be communicated in writing by the president and secretary of the transferring company to the secretary of state, the secretary of state shall issue a certificate that the company has transferred its domicile to the state designated by the commissioner of insurance, and thereupon the existence of the corporation as a domestic corporation shall terminate, if the certificate of the secretary of state shall be recorded in the office of the register of deeds of the county in which the corporation maintained its registered office in this state in compliance with the requirements of subsection (d) of K.S.A. 17-6003, and amendments thereto.

(c) At the discretion of the commissioner of insurance, the certificate of authority, agents' appointments and certificates, rates, forms and other documents required as a precedent to the holding of a Kansas certificate of authority, which are in existence at the time any insurer transfers its domicile to any other state pursuant to subsections (a) and (b), shall continue in full force and effect upon such transfer if such insurer remains duly qualified to transact the business of insurance in this state. All in force policies of any transferring insurer shall remain in full force and effect and shall be endorsed as necessary to display the new name and location of the company.

(d) The transferring company shall not be treated as discontinuing its business for purposes of K.S.A. 40-248 or any other provision of chapter 40 of the Kansas Statutes Annotated, and amendments thereto. The transferring company shall not be treated as uniting, merging or consolidating with any other company for purposes of K.S.A. 40-309 or any other provision of chapter 40 of the Kansas Statutes Annotated, and amendments thereto. The transfer shall not be treated as a merger or acquisition of control for purposes of K.S.A. 40-3304 or any other provision of chapter 40 of the Kansas Statutes Annotated and amendments thereto.

(e) The commissioner of insurance of this state may promulgate rules and regulations to carry out the purposes of this act.

History: L. 1990, ch. 155, § 1; July 1.



40-449 Policies covering debtors, replacement by creditor; limitation on contestation.

40-449. Policies covering debtors, replacement by creditor; limitation on contestation. Whenever any creditor substitutes or replaces a policy of life insurance covering debtors of a creditor in exchange for charges collected from the insured debtors, the insurance company issuing the replacement or substitute policy shall not be entitled to contest the payment of benefits in the event of the debtor's death to any greater extent than the replaced life insurance would have been contestable by the insurer providing the replaced coverage had a replacement not occurred. This prohibition shall not apply to any amount of insurance provided by the replacement policy which exceeds the amount of insurance provided by the replaced policy.

History: L. 1990, ch. 156, § 1; July 1.



40-450 Life insurance; insurable interests; assignments to charitable, benevolent, educational and religious institutions.

40-450. Life insurance; insurable interests; assignments to charitable, benevolent, educational and religious institutions. (a) A person of competent legal capacity may insure such person's own life and, either at the time the contract of insurance is entered into or thereafter, name any person as the beneficiary thereof irrespective of whether the person named has an insurable interest in the life of the insured. However, except as provided in this section, no person shall procure or cause to be procured any insurance policy upon the life of another person unless the benefits under such policy are payable to the personal representative of the person insured, or to a person having, at the time such contract of insurance was entered into, an insurable interest in the person insured.

(b) A charitable, benevolent, educational and religious institution qualified under section 501(c) of the internal revenue code shall be deemed to have an insurable interest in the life of an individual insured who has executed a written consent to the assignment of the insurance contract to such institution if such institutional assignee is named as the irrevocable beneficiary thereof.

(c) If the beneficiary, assignee or other payee under any contract made in violation of this section receives from the insurer any benefits thereunder accruing upon the death of the person insured, the personal representative of the insured may maintain an action to recover such benefits from the person so receiving the benefits.

(d) Life insurance contracts may be entered into in which the person paying the consideration has no insurable interest in the life of the person insured if a charitable, benevolent, educational or religious institution qualified under section 501(c) of the internal revenue code is irrevocably designated as the beneficiary. In making such contracts the person paying the premium shall make and sign the application therefor as owner. The application must also be signed by the person whose life is to be insured. Such a contract shall be valid and binding among the parties thereto notwithstanding the absence otherwise of an insurable interest in the life of the person insured.

(e) The provisions of this section shall apply to all insurance contracts in force on and after the effective date of this act and to the procurement, assignment and designation of beneficiaries thereof whenever made.

History: L. 1991, ch. 123, § 1; April 25.



40-451 Coverage temporarily effective, when; written receipt for premium may exclude, void or limit coverage; refund of unearned premium.

40-451. Coverage temporarily effective, when; written receipt for premium may exclude, void or limit coverage; refund of unearned premium. (a) When an application for an individual life insurance policy and an initial premium therefor has been received by an insurance company or agent acting on behalf of such company, the coverage for which application is made shall, subject to the limitations in subsection (b), be deemed to be temporarily in effect until the insurance company or agent has, in the event of an adverse underwriting decision, as defined in K.S.A. 40-2,111, and amendments thereto, notified in writing the applicant of such adverse underwriting decision and returned any unearned premium in accordance with K.S.A. 40-2,112, and amendments thereto.

(b) When an application for an individual life insurance policy and an initial premium therefor has been received, the receipt for the premium shall be in writing and may:

(1) Exclude coverage if the proposed insured commits suicide;

(2) void coverage if the application contains material misrepresentation or is fraudulently completed;

(3) limit the coverage otherwise provided by subsection (a) by specifying for each proposed insured the amount and type of temporary coverage granted; and

(4) void coverage if a check or draft received in payment of the premium is not honored for payment when presented.

(c) When an application for an individual life insurance policy and an initial premium therefor has been received, the receipt for the premium shall be in writing and provide for a refund of any unearned premium pursuant to K.S.A. 40-2,112, and amendments thereto.

History: L. 1992, ch. 236, § 1; July 1.



40-452 Life insurance; employer's insurable interest in employees; when.

40-452. Life insurance; employer's insurable interest in employees; when. (a) An employer, or a trust which is sponsored by an employer for the benefit of its employees, shall have an insurable interest in each of the lives of the employer's employees, directors or retired employees. Notwithstanding the provisions of K.S.A. 40-433, and amendments thereto, the employer or trust may insure such employees', directors' or retired employees' lives for such employer's or trust's benefit on an individual or group basis with the consent of the insured.

(b) The consent requirement of subsection (a) shall be deemed to be satisfied if: (1) The employee, director or retired employee is provided with a written notice that the employer or trust intends to obtain life insurance coverage with respect to such person's life; and (2) the employee, director or retired employee fails to provide written notification to the employer or trust, within 30 days from the date that the notice was transmitted, that such person does not consent to the employer obtaining life insurance coverage on such person's life. It shall be unlawful for the employer or trust to retaliate against any person for refusing to consent to the issuance of life insurance on such person's life.

(c) The extent of the employer's or trust's insurable interest in nonmanagement and retired employees shall be limited to an amount commensurate with the aggregate projected liabilities to such employees under all employee welfare benefit plans, as defined in 29 U.S.C. § 1002(1), calculated in accordance with generally accepted actuarial principles.

(d) For purposes of this section, "employer", means any individual, sole proprietorship, partnership, limited liability company, corporation or any other entity that is legally doing business in this state; the term shall also include all entities or persons which are controlled by or affiliated with any of the foregoing. The determination of whether any entity or person is controlled by or affiliated with another shall be made by applying the principles set forth in subsections (b) or (c) of section 414 of the internal revenue code of 1986, as in effect on January l, 1993, except that all references therein to "80%" shall be changed to 51%.

(e) This section shall not be interpreted to define all instances in which an insurable interest exists.

(f) The provisions of this section shall apply to all insurance contracts in force on or after the effective date of this section.

History: L. 1993, ch. 190, § 1; April 22.



40-453 Life insurance; insurable interest.

40-453. Life insurance; insurable interest. (a) Determination of the existence and extent of the insurable interest under any life insurance policy shall be made at the time the contract of insurance becomes effective but need not exist at the time the loss occurs. In the case of life insurance policies issued or renewed for a specific term, an insurable interest shall not exist for any policy term with respect to any person previously insured by the policy who has, in writing, requested the insurer to terminate or nonrenew the insurance applicable to such person's life.

(b) Notwithstanding the provisions of subsection (a), an employer's or a trust's insurable interest in any employee, director or previous employee cannot be terminated by such employee, director or previous employee with respect to employee benefit plans described in 29 U.S.C. § 1002(3).

History: L. 1993, ch. 190, § 2; April 22.



40-461 Structured settlement protection act; definitions.

40-461. Structured settlement protection act; definitions. For purposes of this act: (a) "Annuity issuer" means an insurer that has issued a contract to fund periodic payments under a structured settlement.

(b) "Dependents" include a payee's spouse and minor children and all other persons for whom the payee is legally obligated to provide support, including alimony.

(c) "Discounted present value" means the present value of future payments determined by discounting such payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the United States internal revenue service.

(d) "Gross advance amount" means the sum payable to the payee or for the payee's account as consideration for a transfer of structured settlement payment rights before any reductions for transfer expenses or other deductions to be made from such consideration.

(e) "Independent professional advice" means advice of an attorney, certified public accountant, actuary or other licensed professional adviser.

(f) "Interested parties" means, with respect to any structured settlement, the payee, any beneficiary irrevocably designated under the annuity contract to receive payments following the payee's death, the annuity issuer, the structured settlement obligor and any other party that has continuing rights or obligations under such structured settlement.

(g) "Net advance amount" means the gross advance amount less the aggregate amount of the actual and estimated transfer expenses required to be disclosed under subsection (e) of K.S.A. 2015 Supp. 40-462, and amendments thereto.

(h) "Payee" means an individual who receives tax free payments under a structured settlement and proposes to make a transfer of payment rights thereunder.

(i) "Periodic payments" include both recurring payments and scheduled future lump sum payments.

(j) "Qualified assignment agreement" means an agreement providing for a qualified assignment within the meaning of section 130 of the United States internal revenue code.

(k) "Responsible administrative authority" means, with respect to a structured settlement, any government authority vested by law with exclusive jurisdiction over the settled claim resolved by such structured settlement.

(l) "Settled claim" means the original tort claim resolved by a structured settlement.

(m) "Structured settlement" means an arrangement for periodic payment of damages for personal injuries or sickness established by settlement or judgment in resolution of a tort claim.

(n) "Structured settlement agreement" means the agreement, judgment, stipulation or release embodying the terms of a structured settlement.

(o) "Structured settlement obligor" means, with respect to any structured settlement, the party that has the continuing obligation to make periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement.

(p) "Structured settlement payment rights" means rights to receive periodic payments under a structured settlement, whether from the structured settlement obligor or the annuity issuer, where:

(1) The payee is domiciled in this state or the domicile or principal place of business of the structured settlement obligor or the annuity issuer is located in this state;

(2) the structured settlement agreement was approved by a court or responsible administrative authority in this state; or

(3) the structured settlement agreement is expressly governed by the laws of this state.

(q) "Terms of the structured settlement" include the terms of the structured settlement agreement, the annuity contract, any qualified assignment agreement and any order or other approval of any court or responsible administrative authority or other government authority that authorized or approved such structured settlement.

(r) "Transfer" means any sale, assignment, pledge, hypothecation or other alienation or encumbrance of structured settlement payment rights made by a payee for consideration. Transfer does not include the creation or perfection of a security interest in structured settlement payment rights under a blanket security agreement entered into with an insured depository institution, in the absence of any action to redirect the structured settlement payments to such insured depository institution, or an agent or successor in interest thereof, or otherwise to enforce such blanket security interest against the structured settlement payment rights.

(s) "Transfer agreement" means the agreement providing for a transfer of structured settlement payment rights.

(t) "Transfer expenses" means all expenses of a transfer that are required under the transfer agreement to be paid by the payee or deducted from the gross advance amount, including, without limitation, court filing fees, attorneys fees, escrow fees, lien recordation fees, judgment and lien search fees, finders' fees, commissions and other payments to a broker or other intermediary. Transfer expenses do not include any preexisting obligations of the payee payable for the payee's account from the proceeds of a transfer.

(u) "Transferee" means a party acquiring or proposing to acquire structured settlement payment rights through a transfer.

History: L. 2005, ch. 57, § 1; July 1.



40-462 Same; disclosure statement, contents.

40-462. Same; disclosure statement, contents. The transferee shall provide to the payee a separate disclosure statement not less than three days prior to the date on which a payee signs a transfer agreement. Such disclosure statement shall set forth in bold type no smaller than 14 points:

(a) The amounts and due dates of the structured settlement payments to be transferred.

(b) The aggregate amount of such payments.

(c) The discounted present value of the payments to be transferred, which shall be identified as the calculation of current value of the transferred structured settlement payments under federal standards for valuing annuities, and the amount of the applicable federal rate used in calculating such discounted present value.

(d) The gross advance amount.

(e) An itemized listing of all applicable transfer expenses, other than attorneys' fees and related disbursements payable in connection with the transferee's application for approval of the transfer, and the transferee's best estimate of the amount of any such fees and disbursements.

(f) The net advance amount.

(g) The amount of any penalties or liquidated damages payable by the payee in the event of any breach of the transfer agreement by the payee.

(h) A statement that the payee has the right to cancel the transfer agreement, without penalty or further obligation, not later than the third business day after the date the agreement is signed by the payee.

History: L. 2005, ch. 57, § 2; July 1.



40-463 Same; approval of transfer; required findings.

40-463. Same; approval of transfer; required findings. (a) No direct or indirect transfer of structured settlement payment rights shall be effective and no structured settlement obligor or annuity issuer shall be required to make any payment directly or indirectly to any transferee of structured settlement payment rights unless the transfer has been approved in advance in a final court order or order of a responsible administrative authority based on express findings by such court or responsible administrative authority that the:

(1) Transfer is in the best interest of the payee, taking into account the welfare and support of the payee's dependents;

(2) payee has been advised in writing by the transferee to seek independent professional advice regarding the transfer and has either received such advice or knowingly waived such advice in writing; and

(3) transfer does not contravene any applicable statute or the order of any court or other government authority.

History: L. 2005, ch. 57, § 3; July 1.



40-464 Same; discharge of structured settlement obligor and annuity issuer, when; liability of transferee.

40-464. Same; discharge of structured settlement obligor and annuity issuer, when; liability of transferee. Following a transfer of structured settlement payment rights under this act: (a) The structured settlement obligor and the annuity issuer shall be discharged and released from any and all liability for the transferred payments as to all parties except the transferee.

(b) The transferee shall be liable to the structured settlement obligor and the annuity issuer:

(1) If the transfer contravenes the terms of the structured settlement, for any taxes incurred by such parties as a consequence of the transfer; and

(2) for any other liabilities or costs, including reasonable costs and attorneys' fees, arising from compliance by such parties with the order of the court or responsible administrative authority or arising as a consequence of the transferee's failure to comply with this act.

(c) Neither the annuity issuer nor the structured settlement obligor may be required to divide any periodic payment between the payee and any transferee or assignee or between two or more transferees or assignees.

(d) Any further transfer of structured settlement payment rights by the payee may be made only after compliance with all of the requirements of this act.

History: L. 2005, ch. 57, § 4; July 1.



40-465 Same; application for approval of transfer of structured settlement payment rights; procedure.

40-465. Same; application for approval of transfer of structured settlement payment rights; procedure. (a) An application for approval of a transfer of structured settlement payment rights shall be made by the transferee and may be brought in:

(1) The county in which the payee resides;

(2) the county in which the structured settlement obligor or the annuity issuer maintains its principal place of business; or

(3) any court or before any responsible administrative authority which approved the structured settlement agreement.

(b) The transferee shall file with the court or responsible administrative authority and serve on all interested parties a notice of the proposed transfer and the application for its authorization not less than 20 days prior to the scheduled hearing on any application for approval of a transfer of structured settlement payment rights under K.S.A. 2015 Supp. 40-463, and amendments thereto. Such notice shall include:

(1) A copy of the transferee's application;

(2) a copy of the transfer agreement;

(3) a copy of the disclosure statement required under K.S.A. 2015 Supp. 40-462, and amendments thereto;

(4) a listing of each of the payee's dependents, together with each dependent's age;

(5) notification that any interested party is entitled to support, oppose or otherwise respond to the transferee's application, either in person or by counsel, by submitting written comments to the court or responsible administrative authority or by participating in the hearing; and

(6) notification of the time and place of the hearing and notification of the manner in which and the time, which shall not be less than 15 days after service of the transferee's notice, by which written responses to the application must be filed in order to be considered by the court or responsible administrative authority.

History: L. 2005, ch. 57, § 5; July 1.



40-466 Same; limitations on provisions of transfer agreement.

40-466. Same; limitations on provisions of transfer agreement. (a) The provisions of this act may not be waived by any payee.

(b) Any transfer agreement entered into by a payee who resides in this state on or after the effective date of this act shall provide that disputes under such transfer agreement, including any claim that the payee has breached the agreement, shall be determined in and under the laws of this state. No such transfer agreement shall authorize the transferee or any other party to confess judgment or consent to entry of judgment against the payee.

(c) No transfer of structured settlement payment rights shall extend to any payments that are life-contingent unless, prior to the date on which the payee signs the transfer agreement, the transferee has established and has agreed to maintain procedures reasonably satisfactory to the annuity issuer and the structured settlement obligor for:

(1) Periodically confirming the payee's survival; and

(2) giving the annuity issuer and the structured settlement obligor prompt written notice in the event of the payee's death.

(d) No payee who proposes to make a transfer of structured settlement payment rights shall incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee or any assignee based on any failure of such transfer to satisfy the conditions of this act.

(e) No provision of this act shall be construed to authorize any transfer of structured settlement payment rights in contravention of any law or to imply the validity of any transfer under a transfer agreement entered into prior to the effective date of this act.

(f) Compliance with the requirements of K.S.A. 2015 Supp. 40-462, and amendments thereto, and fulfillment of the conditions of K.S.A. 2015 Supp. 40-463, and amendments thereto, shall be solely the responsibility of the transferee in any transfer of structured settlement payment rights. Neither the structured settlement obligor nor the annuity issuer shall bear any responsibility for, or any liability arising from, non-compliance with such requirements or failure to fulfill such conditions.

History: L. 2005, ch. 57, § 6; July 1.



40-467 Same; citation of act; applicability to workers compensation.

40-467. Same; citation of act; applicability to workers compensation. (a) K.S.A. 2015 Supp. 40-461 through 40-467, and amendments thereto, shall be known as and may be cited as the structured settlement protection act.

(b) No provision of this act shall apply to any settlement of any claim for or award of workers compensation.

History: L. 2005, ch. 57, § 7; July 1.



40-4,101 Standard nonforfeiture law for individual deferred annuities; citation of act.

40-4,101. Standard nonforfeiture law for individual deferred annuities; citation of act. (a) K.S.A. 2015 Supp. 40-4,101 through 40-4,113, and amendments thereto, shall be known as the standard nonforfeiture law for individual deferred annuities.

(b) For the purposes of this act, the term "commissioner" shall mean the commissioner of insurance.

History: L. 2004, ch. 18, § 1; July 1.



40-4,102 Same; application.

40-4,102. Same; application. This act shall not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the federal internal revenue code, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced or reversionary annuity, nor to any contract which shall be delivered outside this state through an agent or other representative of the company issuing the contract.

History: L. 2004, ch. 18, § 2; July 1.



40-4,103 Same; nonforfeiture requirements.

40-4,103. Same; nonforfeiture requirements. (a) Except as stated in K.S.A. 2015 Supp. 40-4,102, and amendments thereto, in the case of any annuity contract issued on or after the operative date of this act as defined in K.S.A. 2015 Supp. 40-4,113, and amendments thereto, no annuity contract, shall be delivered or issued for delivery in this state unless such annuity contract contains in substance the following provisions, or corresponding provisions which in the opinion of the commissioner are at least as favorable to the holder of such annuity contract, upon cessation of payment of considerations under the annuity contract:

(1) That upon cessation of payment of considerations under an annuity contract, or upon the written request of the owner of an annuity contract, the company shall grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in K.S.A. 2015 Supp. 40-4,105, 40-4,106, 40-4,107, 40-4,108 and 40-4,110, and amendments thereto;

(2) if an annuity contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of such annuity contract at or prior to the commencement of any annuity payments, the company shall pay in lieu of a paid-up annuity benefit a cash surrender benefit of such amount as is specified in K.S.A. 2015 Supp. 40-4,105, 40-4,106, 40-4,108 and 40-4,110, and amendments thereto. The company may reserve the right to defer the payment of the cash surrender benefit for a period not to exceed six months after demand therefor with surrender of the annuity contract after making a written request to and receiving written approval from the commissioner. The request shall address the necessity and equitability to all policyholders of the deferral;

(3) a statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender or death benefits that are guaranteed under the annuity contract, together with sufficient information to determine the amounts of the benefits; and

(4) a statement that any paid-up annuity, cash surrender or death benefits that may be available under the annuity contract are not less than the minimum benefits required by any statute of the state in which the annuity contract is delivered and an explanation of the manner in which the benefits are altered by the existence of any additional amounts credited by the company to the annuity contract, any indebtedness to the company on the annuity contract or any prior withdrawals from or partial surrenders of the annuity contract.

(b) Notwithstanding the requirements of this section, a deferred annuity contract may provide that if no considerations have been received under a contract for a period of two full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the annuity contract arising from prior consideration paid would be less than $20 monthly, the company may, at its option, terminate the annuity contract by payment in cash of the then present value of the portion of the paid-up annuity benefit, calculated on the basis on the mortality table, if any, and interest rate specified in the annuity contract for determining the paid-up annuity benefit, and by this payment shall be relieved of any further obligation under the annuity contract.

History: L. 2004, ch. 18, § 3; July 1.



40-4,104 Same; minimum values; rules and regulations.

40-4,104. Same; minimum values; rules and regulations. The minimum values as specified in K.S.A. 2015 Supp. 40-4,105, 40-4,106, 40-4,107, 40-4,108 and 40-4,110, and amendments thereto, of any paid-up annuity, cash surrender or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this section and amendments thereto.

(a) (1) The minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at rates of interest as indicated in subsection (b) of the net considerations, as hereinafter defined, paid prior to such time, decreased by the sum of subparagraphs (A) through (D) below:

(A) Any prior withdrawals from or partial surrenders of the contract accumulated at rates of interest as indicated in subsection (b).

(B) An annual contract charge of $50, accumulated at rates of interest as indicated in subsection (b).

(C) Any premium tax paid by the company for the contract, accumulated at rates of interest as indicated in subsection (b).

(D) The amount of any indebtedness to the company on the contract, including interest due and accrued.

(2) The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to 87.5% of the gross considerations credited to the annuity contract during that contract year.

(b) The interest rate used in determining minimum nonforfeiture amounts shall be an annual rate of interest determined as the lesser of three percent per annum and the following, which shall be specified in the annuity contract if the interest rate will be reset:

(1) The five-year constant maturity treasury rate reported by the federal reserve as of a date, or average over a period, rounded to the nearest 1/20th of one percent, specified in the contract no longer than 15 months prior to the annuity contract's issue date or redetermination date of paragraph (4) of subsection (b) of this section and amendments thereto;

(2) reduced by 125 basis points;

(3) where the resulting interest rate is not less than one percent; and

(4) the interest rate shall apply for an initial period and may be redetermined for additional periods. The redetermination date, basis and period, if any, shall be stated in the annuity contract. The basis is the date or average over a specified period that produces the value of the five-year constant maturity treasury rate to be used at each redetermination date.

(c) During the period or term that an annuity contract provides substantive participation in an equity indexed benefit, such annuity contract may increase the reduction described in paragraph (2) of subsection (b) above by up to an additional 100 basis points to reflect the value of the equity index benefit. The present value at the issue date of such annuity contract, and at each redetermination date thereafter, of the additional reduction shall not exceed the market value of the benefit. The commissioner may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. Lacking such a demonstration that is acceptable to the commissioner, the commissioner may disallow or limit the additional reduction.

(d) The commissioner may adopt rules and regulations to implement the provisions of subsection (c) of this section, and amendments thereto, and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for annuity contracts that provide substantive participation in an equity index benefit and for such other annuity contracts that the commissioner determines adjustments are justified.

History: L. 2004, ch. 18, § 4; July 1.



40-4,105 Same; computation of present value.

40-4,105. Same; computation of present value. Any paid-up annuity benefit available under an annuity contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Present value shall be computed using the mortality table, if any, and the interest rates specified in the annuity contract for determining the minimum paid-up annuity benefits guaranteed in such annuity contract.

History: L. 2004, ch. 18, § 5; July 1.



40-4,106 Same; calculation of cash surrender value.

40-4,106. Same; calculation of cash surrender value. For annuity contracts that provide cash surrender benefits, the cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit that would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, such present value being calculated on the basis of an interest rate not more than one percent higher than the interest rate specified in the contract for accumulating the net considerations to determine maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the annuity contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such annuity contracts shall at least equal to the cash surrender benefit.

History: L. 2004, ch. 18, § 6; July 1.



40-4,107 Same; calculation of paid-up annuity benefits.

40-4,107. Same; calculation of paid-up annuity benefits. For annuity contracts that do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the annuity contract arising from considerations paid prior to the time the annuity contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the annuity contract for accumulating the net considerations to determine maturity value, and increased by any additional amounts credited by the company to the annuity contract. For annuity contracts that do not provide any death benefits prior to the commencement of any annuity payments, present values shall be calculated on the basis of such interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

History: L. 2004, ch. 18, § 7; July 1.



40-4,108 Same; maturity date.

40-4,108. Same; maturity date. For the purpose of determining the benefits calculated under K.S.A. 2015 Supp. 40-4,106 and 40-4,107, and amendments thereto, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the annuity contract, but shall not be deemed to be later than the anniversary of such annuity contract next following the annuitant's 70th birthday or the 10th anniversary of such annuity contract, whichever is later.

History: L. 2004, ch. 18, § 8; July 1.



40-4,109 Same; disclosure of death benefits.

40-4,109. Same; disclosure of death benefits. Any annuity contract that does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in such contract that such benefits are not provided.

History: L. 2004, ch. 18, § 9; July 1.



40-4,110 Same; inclusion of lapse of time considerations.

40-4,110. Same; inclusion of lapse of time considerations. Any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary under any annuity contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the annuity contract occurs.

History: L. 2004, ch. 18, § 10; July 1.



40-4,111 Same; proration of values; additional benefits.

40-4,111. Same; proration of values; additional benefits. For any annuity contract which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of K.S.A. 2015 Supp. 40-4,105, 40-4,106, 40-4,107, 40-4,108 and 40-4,110, and amendments thereto, additional benefits payable in the event of total and permanent disability, as reversionary annuity or deferred reversionary annuity benefits, or as other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits that may be required by this act. The inclusion of such benefits shall not be required in any paid-up benefits, unless the additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits.

History: L. 2004, ch. 18, § 11; July 1.



40-4,112 Same; rules and regulations.

40-4,112. Same; rules and regulations. The commissioner may adopt rules and regulations reasonably necessary to implement the provisions of this act.

History: L. 2004, ch. 18, § 12; July 1.



40-4,113 Same; effective date.

40-4,113. Same; effective date. (a) After the effective date of this act, a company may elect to apply its provisions to annuity contracts on a contract form-by-contract form basis before the second anniversary of the effective date of this act.

(b) In all other instances, this act shall become operative with respect to all annuity contracts issued by the company on or after the second anniversary of this act.

History: L. 2004, ch. 18, § 13; July 1.






Article 5 MUTUAL LIFE INSURANCE COMPANIES

40-501 Formation.

40-501. Formation. Mutual life insurance companies may be organized as provided in section 40-401 of this code for the purposes therein specified.

History: L. 1927, ch. 231, 40-501; June 1.



40-502 Directors and officers; vacancies; elections.

40-502. Directors and officers; vacancies; elections. (a) The affairs of any mutual life insurance company now existing or hereafter organized under the laws of this state shall be managed by a board of not more than 25 nor less than five directors. Any vacancy in the board shall be filled by the remaining members until the next annual meeting of the policyholders, at which time a successor shall be elected to fill the unexpired term.

(b) The director shall be elected by ballot, and each person who is a policyholder shall be entitled to one vote. Policyholders may vote by proxy, signed by the person legally entitled to vote the same. Each policyholder shall have the right to cast as many votes in the aggregate as shall equal the number of directors to be regularly elected, and each policyholder, in person or by proxy, may cast the whole number of votes for one candidate or may divide such policyholder's votes among two or more candidates. A majority of the number of directors shall constitute a quorum for the transaction of business.

(c) Every mutual life insurance company, now existing or hereafter organized under the laws of this state, shall have such officers with such titles and duties as shall be stated in the bylaws or in a resolution of the board of directors which is not inconsistent with the bylaws.

(d) Officers shall be chosen in such manner and shall hold their offices for such terms as are prescribed by the bylaws or determined by the board of directors or other governing body.

History: L. 1927, ch. 231, 40-502; L. 2005, ch. 41, § 3; L. 2007, ch. 30, § 1; July 1.



40-503 Seal; bylaws.

40-503. Seal; bylaws. The board of directors of any mutual life insurance company shall have power to adopt a seal and make such bylaws and amendments thereto, not inconsistent with the constitution and laws of this state, as may be deemed necessary for the regulation and management of its affairs.

History: L. 1927, ch. 231, 40-503; June 1.



40-504 Certificate of authority; procedure and fee; duties of attorney general.

40-504. Certificate of authority; procedure and fee; duties of attorney general. Any corporation heretofore organized and existing pursuant to law for the purpose of making insurance on the lives of individuals, may take advantage and have the benefit of this act by filing in the office of the commissioner of insurance a declaration of the company, signed by the president and secretary, giving the name of the corporation, a copy of the bylaws, the form of application adopted by them, and a copy of the policy contract proposed to be issued to individuals, together with a fee of one hundred dollars. The commissioner of insurance shall submit all documents to the attorney general for his examination, and if found by him to be in accordance with the law he shall certify to and deliver the same to the commissioner of insurance, who shall retain such documents on file, and upon compliance by said company with the provisions of this code the commissioner of insurance shall issue his certificate authorizing said company to do business in this state under the provisions of this code.

History: L. 1927, ch. 231, 40-504; June 1.



40-505 Suspension of business.

40-505. Suspension of business. Whenever the directors of any mutual life insurance company organized under the laws of this state shall deem it to the best interest of the policyholders to suspend business, it may secure propositions from other solvent life insurance companies authorized to do business in this state, whether foreign or domestic, and whether companies possessing a capital stock or organized on the mutual plan, to reinsure its policies. That upon securing such proposition or propositions, the same shall be formulated and the substance transmitted by mail to each policyholder, and a regular or special meeting of the policyholders shall be called for the purpose of determining whether said company shall go into liquidation, and also of voting upon said proposition of reinsurance. If at such meeting two thirds of the number of the holders of outstanding policies of such company shall vote, either in person or by proxy, to go into liquidation and to accept any one of said propositions for reinsurance, the board of directors may make a contract in accordance therewith, and upon due execution thereof transfer and turn over to the said reinsuring corporation so much of the assets of such mutual life insurance company as are embraced in said proposal or contract as consideration therefor: Provided, That any dissenting policyholder may withdraw his equitable share of the assets of such company in lieu of accepting such reinsurance contract: Provided, That nothing in this act shall be construed as legalizing any attempted reinsurance or transfer heretofore made by any such company.

History: L. 1927, ch. 231, 40-505; June 1.



40-506 Issuance of participating and nonparticipating insurance and annuities by mutual life insurance companies.

40-506. Issuance of participating and nonparticipating insurance and annuities by mutual life insurance companies. Any mutual life insurance company, upon authorization of its board of directors, may issue both participating and nonparticipating insurance and annuities and may determine the right to participate and the extent of participation of any class or classes or policies. Any such classification or determination shall be reasonable and shall not unfairly discriminate as between policyholders within the same such classifications. Life insurers may issue both participating and nonparticipating policies only if the right or absence of right to participate is reasonably related to the premium charged. A separate account shall be established for nonparticipating policies, and adequate provision shall be made so that the interests of participating policyholders are in no way adversely affected by reason of the issuance of such nonparticipating policies. The total number of nonparticipating life insurance and annuity policies issued in any one fiscal year by any mutual life insurance company shall not exceed the total number of participating life insurance and annuity policies issued by that company in the same fiscal year. Mutual life insurance companies issuing such nonparticipating business shall be further subject to such regulation in issuing nonparticipating policies as the insurance commissioner shall consider appropriate. Nonparticipating insurance and annuities is that type of insurance and annuities which is not entitled to receive dividends. Participating insurance and annuities is defined as insurance and annuities on which the owner thereof is entitled to receive dividends as may be apportioned by the board of directors of the company pursuant to K.S.A. 40-420.

History: L. 1972, ch. 181, § 2; July 1.



40-507 Merger or consolidation; order of commissioner directing delivery of assets.

40-507. Merger or consolidation; order of commissioner directing delivery of assets. (a) Every mutual life insurance company formed under authority of K.S.A. 40-501 et seq., and amendments thereto may:

(1) Merge or consolidate with any other domestic mutual life insurance company;

(2) merge or consolidate with any other non-domestic mutual life insurance company if such merger or consolidation is authorized by the laws of the state or territory in which such nondomestic company is organized;

(3) merge or consolidate with a nondomestic nonprofit health services corporation or nonprofit medical and hospital service corporation if such merger or consolidation would be permitted by the state regulatory official or officials having jurisdiction over such nondomestic nonprofit health services corporation or nonprofit medical and hospital service corporation and the surviving or resulting company is a domestic mutual life insurance company; and

(4) by virtue of such merger or consolidation, do the kinds of insurance business in the manner and for the purposes for which a mutual life insurance company may be organized in this state or in the manner and for the purposes for which a nondomestic mutual life insurance company may be licensed or authorized to do business in this state.

(b) When a mutual life insurance company of this state shall be merged or consolidated with a mutual life insurance company organized under the laws of any other state, the commissioner of insurance in an order of approval shall direct that the assets of the domestic company be delivered to the company with which the domestic company is merged or consolidated.

History: L. 1972, ch. 53, § 10; L. 1980, ch. 135, § 2; L. 1996, ch. 25, § 7; L. 1997, ch. 29, § 1; July 1.



40-508 Same; merger and consolidation defined.

40-508. Same; merger and consolidation defined. As used in this act:

(a) "Merger" means the union of two (2) or more companies into a single company which is one of the companies so uniting.

(b) "Consolidation" means the joining of two (2) or more companies in a manner so that a single new consolidated company results therefrom.

History: L. 1980, ch. 135, § 1; July 1.



40-509 Same; resolution of boards of directors.

40-509. Same; resolution of boards of directors. (a) The board of directors of each of the mutual insurers proposing to merge or consolidate shall, by resolution adopted by at least a majority of all the members of each board, approve a joint agreement of merger or consolidation, as the case may be, between the insurer parties, setting forth the terms and conditions of the merger or consolidation, the mode of carrying the same into effect and such other provisions as are deemed advisable.

(b) Upon approving such an agreement, each board by resolution shall direct the same be submitted to the commissioner of insurance subject to disapproval as provided in K.S.A. 40-510 and to the approval of the policyholders of the respective insurers as provided in K.S.A. 40-511.

History: L. 1980, ch. 135, § 3; July 1.



40-510 Same; merger or consolidation of companies; filing agreement with commissioner; hearing; disapproval, grounds; notice of disapproval.

40-510. Same; merger or consolidation of companies; filing agreement with commissioner; hearing; disapproval, grounds; notice of disapproval. (a) No merger or consolidation of a domestic mutual insurer shall be effectuated unless, in advance of a proposed merger or consolidation, the agreement therefor and any other information requested by the commissioner of insurance has been filed with the commissioner and has not been disapproved in writing. If the domestic insurer is not then impaired, the commissioner of insurance shall act with respect to the agreement for merger or consolidation after a hearing thereon conducted in accordance with the provisions of the Kansas administrative procedure act. An agreement shall be effectuated in accordance with its terms unless the commissioner of insurance disapproves the same within 60 days after the date of filing, subject to the commissioner's right to have a reasonable extension of time not to exceed an additional 60 days upon written notice to the insurers involved. The commissioner of insurance may disapprove an agreement, upon one or more of the following grounds, if the agreement:

(1) Is inequitable to the policyholders of any domestic insurer involved;

(2) would materially reduce the financial security of policyholders of the domestic insurer in this state and elsewhere;

(3) would materially tend to lessen competition in this state as to the kinds of insurance involved or would tend to create a monopoly therein; or

(4) is subject to any other reasonable objections.

(b) If the commissioner of insurance disapproves an agreement, notice shall be given to the insurers proposing to merge or consolidate specifying the reasons for disapproval.

History: L. 1980, ch. 135, § 4; L. 1988, ch. 356, § 79; July 1, 1989.



40-511 Same; approval by two-thirds vote of policyholders; notice of meeting; summary of agreement.

40-511. Same; approval by two-thirds vote of policyholders; notice of meeting; summary of agreement. (a) After a proposed agreement of merger or consolidation has been filed with the commissioner of insurance and has not been disapproved in accordance with K.S.A. 40-510, and if the insurer is then unimpaired, such agreement shall be submitted to the domestic insurer's policyholders for approval at a regular or special meeting of the policyholders.

(b) Not less than twenty (20) days before any such meeting, written notices of the meeting and of the proposed merger or consolidation shall be given to each policyholder of each insurer. The notice shall state the day, hour, place and purposes of the meeting and be accompanied by a brief summary of the agreement of merger or consolidation, as the case may be. The notice and summary shall be subject to approval by the commissioner of insurance. Notice and accompanying summary shall be deemed given when enclosed in an envelope addressed to each policyholder at the address last of record with the insurer and deposited postage paid in a depository of the United States post office. In the event of a merger, if at the year end prior to the date of merger the total admitted assets, as reflected by the most recent annual statement filed with the commissioner of insurance of the company that is to survive, are equal to or greater than five (5) times that of the total admitted assets, as reflected by the most recent annual statement filed with the commissioner of insurance, of the company or companies that are not to survive, in lieu of notice by mail, notice, subject to approval by the commissioner, may be given to the policyholders of the larger insurer by publication in a newspaper of general circulation in either of the two (2) largest cities in each state in which the insurers are authorized to transact an insurance business.

(c) Upon receiving the affirmative vote of two-thirds (2/3) of all votes cast by policyholders present or represented by written proxy at each meeting, such agreement shall be deemed to have been approved. Each policyholder of the insurers shall be bound by such vote without right of dissent other than the right to vote against the proposal at the meeting. A dissenting policyholder shall have no right or equity as to assets of the insurer except as expressly provided in the policyholder's policy or policies. Should any such agreement fail to receive the required number of votes, it shall be null and void.

History: L. 1980, ch. 135, § 5; July 1.



40-512 Same; impaired insurer.

40-512. Same; impaired insurer. If a domestic mutual insurer is impaired in that the insurer's surplus is less than the amount required for authority to transact the kinds of insurance being transacted by the insurer, the commissioner of insurance may approve the agreement of merger or consolidation with a hearing thereon conducted in accordance with the provisions of the Kansas administrative procedure act, and the same may be effectuated without approval of the impaired insurer's policyholders.

History: L. 1980, ch. 135, § 6; L. 1988, ch. 356, § 80; July 1, 1989.



40-513 Same; articles of merger or consolidation, requirements.

40-513. Same; articles of merger or consolidation, requirements. After a proposed agreement of merger or consolidation has been filed with the commissioner of insurance and has not been disapproved and after approval of the policyholders, if required, upon agreement of merger or consolidation the articles of merger or consolidation, as the case may be, shall be executed under the seal of each insurer, shall be verified by a duly authorized officer of each insurer and shall set forth, as applicable:

(a) The name of the surviving or new corporation;

(b) the time and place of the meeting of the directors at which the agreement of merger or consolidation was approved and, except when pursuant to K.S.A. 40-512 the agreement was not submitted to a vote of the policyholders of the insurer, the time and place of the meeting of the policyholders of each insurer at which the agreement of merger or consolidation, as the case may be, was approved, the kind and period of notice given to the policyholders and the total vote by which the agreement was approved;

(c) in the case of a merger into a surviving insurer, any changes desired to be made in the articles of the surviving insurer, or in the case of a consolidation into a new domestic insurer, all of the statements required by law to be set forth in the original articles in the case of the formation of a domestic insurer;

(d) the number, names and addresses of the persons to be the directors of the surviving or new insurer; and

(e) the agreement of merger or consolidation.

History: L. 1980, ch. 135, § 7; July 1.



40-514 Same; articles of merger or consolidation, examination by commissioner; approval; filings; effect of commissioner's approval.

40-514. Same; articles of merger or consolidation, examination by commissioner; approval; filings; effect of commissioner's approval. (a) The commissioner of insurance shall examine the articles of merger or consolidation and if the same are in order shall endorse the approval thereon, and the entire proceedings shall be filed and recorded in the office of the secretary of state, a copy of the same certified by the secretary of state to be filed in the office of the commissioner of insurance. Within fifteen (15) days after said approval by the commissioner of insurance, a certified copy of said articles also shall be filed by the officers of the new or surviving company in the office of the register of deeds in the counties wherein the registered offices and home offices of the merging or consolidating companies were located and in the county wherein the registered office and home office of the surviving or new company shall be located and in the office of the register of deeds of each county in this state in which any of the companies involved shall have real property at the time of merger or consolidation.

(b) The merger or consolidation shall be effective upon the commissioner's endorsing approval, which date of approval shall be the date of consolidation or merger of said companies.

(c) The companies involved shall thereupon be one company under the name adopted in and by said agreement, possessing all the rights, privileges, immunities, powers and franchises theretofore vested in each of them.

(d) The separate existence of all the companies to the agreement of merger or consolidation, except the surviving or new company, shall cease.

(e) All property, real, personal and mixed, and all debts due on whatever account, including assessments payable from members and policyholders and all other choses in action and all and every other interest of, or belonging to or due to, each of the companies merged or consolidated shall be deemed to be transferred to and vested in such surviving or new company without further act or deed. The title to any real estate or any interest therein under the laws of this state vested in any of the companies shall not revert or be in any way impaired by reason of such merger or consolidation.

(f) Such surviving or new company shall be responsible and liable for all of the liabilities and obligations of each of the companies merged or consolidated. Any claim existing or action pending by or against any companies merged or consolidated may be prosecuted to judgment as if such merger or consolidation had not taken place, or such surviving or new company may be substituted in its place. Neither the rights of creditors nor liens upon the property of any such companies shall be impaired by such merger or consolidation, but such liens shall be limited to the property upon which they were liens immediately prior to the time of such merger or consolidation, unless otherwise provided in the agreement of merger or consolidation.

(g) In the case of merger, the articles of incorporation of the surviving company shall be supplanted, amended or superseded to the extent, if any, that any provision or provisions of such articles of incorporation shall be revised in the agreement of merger, and the articles of incorporation shall be deemed to be thereby and to that extent amended.

(h) In the case of a consolidation, the new articles of incorporation shall be deemed to be the articles of incorporation of such new corporation.

(i) The surviving or new company may, for the purpose of complying with the requirements of the law relating to age of a company, elect to be the age of any of the merging or consolidating companies and shall for this purpose be considered as having such age. Such election shall be set forth in the agreement of merger or consolidation.

(j) The surviving or new company shall maintain the reserves and deposits as required by law of other like kinds of companies doing like kinds of insurance business.

(k) The surviving or new company after merger or consolidation shall be subject to the same fees, taxes, or penalties and other requirements of law as other like kinds of companies doing like kinds of insurance business.

History: L. 1980, ch. 135, § 8; July 1.



40-515 Same; compensation of directors and officers; criminal penalties.

40-515. Same; compensation of directors and officers; criminal penalties. (a) No director or officer of any company party to a merger or a consolidation, except as fully expressed in the agreement of merger or consolidation, shall receive any fee, commission, other compensation or valuable consideration whatever, directly or indirectly, for in any manner aiding, promoting or assisting in such merger or consolidation.

(b) Any person violating the provisions of this section shall be fined not less than one thousand dollars ($1,000) and not more than five thousand dollars ($5,000) or imprisoned in the county jail for not more than one year, or both, and shall forfeit any office held in the merged or consolidated company.

History: L. 1980, ch. 135, § 9; July 1.



40-516 Same; act supplemental to insurance code; severability.

40-516. Same; act supplemental to insurance code; severability. (a) Nothing contained in this act shall be construed to enlarge the charter powers of any insurance company except in conformity with the provisions of the proposed articles of incorporation of the merged or consolidated company as provided in this act, nor to authorize any insurance company to do any kind of insurance business not authorized by its charter or articles of incorporation, nor to authorize any insurance company to do any kind of insurance business in this state not authorized by its license or certificate of authority to do business in this state.

(b) This act shall be part of and supplemental to the insurance code of the state of Kansas.

(c) If any provision of this act or the application of such provision to any person or circumstance shall be held invalid, the remainder of this act and the application of such provision to persons and circumstances other than those as to which it is held invalid shall not be affected thereby.

History: L. 1980, ch. 135, § 10; July 1.






Article 6 MUTUAL ASSESSMENT LIFE ASSOCIATIONS

40-601 Mutual assessment life associations; types of insurance permitted; liability of policyholders; deposit of securities.

40-601. Mutual assessment life associations; types of insurance permitted; liability of policyholders; deposit of securities. Mutual assessment life associations hereafter organized and admitted under this article, as well as those now transacting business in this state upon the mutual assessment life insurance plan, may insure the lives of their members and provide every insurance applicable thereto or connected therewith, including personal injury, disability, old age, accumulation and annuity benefits, and shall reserve in their policies and articles of incorporation the right to collect additional amounts, assessments or premiums so that the liability of policyholders shall not be limited to fixed, level or stipulated premiums. Any such domestic association shall at all times have and maintain on deposit with the commissioner of insurance pursuant to K.S.A. 40-229a approved securities in the sum of $10,000 as a guaranty fund for the benefit of its policyholders, and such deposit shall be in addition to all other deposits required by this article.

History: L. 1927, ch. 231, 40-601; L. 1996, ch. 25, § 8; July 1.



40-602 Formation; directors and officers; annual meeting.

40-602. Formation; directors and officers; annual meeting. Five or more persons of lawful age, citizens of this state, may associate themselves together for the purpose of forming a mutual assessment life association. The persons named in the articles of incorporation shall constitute the directors or trustees of the association for the first year, and shall have power to fill all vacancies occurring in the board in the manner provided in the bylaws of the association. Upon complying with the requirements of section 40-216, they may proceed to complete their organization by the election, by ballot, of a president and vice-president from among their number, and a secretary and treasurer, and such other officers as may be necessary for the complete performance of all the business and objects of the association herein provided, to serve for one year, or until their successors are elected and qualified. Such directors and officers shall be elected annually thereafter, at such times as shall be fixed in the bylaws. The directors or trustees shall be elected by the certificate or policyholders at each annual meeting, each certificate or policyholder to be entitled to one vote for every director to be elected. Notice of the annual meeting shall be given by the secretary, by publication in some daily newspaper having general circulation in this state, at least once each week for four consecutive weeks just prior to such meeting. The policies issued by such associations, as well as all other associations now transacting business in this state or hereinafter admitted, which policies shall include a copy of the application and medical examination, shall constitute the entire contract between the association and its members.

History: L. 1927, ch. 231, 40-602; June 1.



40-603 What policy to state.

40-603. What policy to state. All policies or certificates issued by any such association shall state in large type that the association is organized on the mutual assessment life insurance plan.

History: L. 1927, ch. 231, 40-603; June 1.



40-604 Regulations and restrictions.

40-604. Regulations and restrictions. It shall be unlawful for such association to make insurance on the health of individuals, or to contract the payment to any member or his beneficiaries a sum greater than three thousand dollars, unless such corporation or association shall have a membership sufficient to pay the face value of the certificate or policy in full with one single assessment to make insurance on the life of any person until such person has first been subjected to a medical examination by a regular practicing physician, and found to be insurable, except when insurance is granted against accident or disablement only; to make insurance on the life of any person above sixty years of age; to issue joint life certificates or policies granting insurance on the life of more than one person under one certificate or policy, unless each person insured under such certificate or policy shall be named and assessed individually for their full pro rata share.

History: L. 1927, ch. 231, 40-604; June 1.



40-605 Policy not contestable; assessment to pay policy on maturity; payment to beneficiary.

40-605. Policy not contestable; assessment to pay policy on maturity; payment to beneficiary. From and after January 1, 1928, it shall be unlawful for any association to issue or deliver in this state a policy unless the same shall contain in substance provision that except as otherwise expressly provided by law the policy shall be incontestable after it has been in force during the lifetime of the insured for a period not more than two years from its date, except for nonpayment of premiums and except for violations of the conditions of the policy relating to military and naval service in time of war, and at the option of the company, provisions relative to benefits in the event of total and permanent disability and provisions which grant additional insurance specifically against death by accident may also be excepted; but upon the maturity of any policy or certificate, the secretary of the association shall proceed to make the necessary assessment with which to raise funds to pay the same and upon receipt of such fund shall within thirty days pay the same over to the beneficiary under such maturing certificate or policy.

History: L. 1927, ch. 231, 40-605; June 1.



40-606 Suspension of business and reinsurance.

40-606. Suspension of business and reinsurance. Any mutual assessment life association may suspend business and reinsure its outstanding certificates or policies as provided by section 40-505 of this code.

History: L. 1927, ch. 231, 40-606; June 1.



40-607 Regulations and restrictions of foreign mutual assessment life associations.

40-607. Regulations and restrictions of foreign mutual assessment life associations. Foreign mutual assessment life associations shall be admitted to this state upon complying with the requirements of section 40-209, provided such associations are required by the laws of the states of their domicile to, or they do voluntarily, maintain the reserves, segregate the same and value their policies in accordance with the provisions of section 40-608. Such foreign mutual assessment life associations shall file with the commissioner of insurance, a certificate showing that such association has on deposit with a state official of its home state, approved securities in the sum of at least two hundred thousand dollars, or shall make such deposit with the commissioner of insurance of this state.

History: L. 1927, ch. 231, 40-607; June 1.



40-608 Reserve funds; reports.

40-608. Reserve funds; reports. On and after January 1, 1928, every assessment life association transacting business under the provisions of this article shall hold and maintain upon every contract of life insurance thereafter issued assets in excess of other liabilities to provide for reserves not less than the minimum reserves prescribed herein. The basis for minimum reserves under this act shall be the American experience table of mortality and interest at four percentum per annum. Contracts may provide for not more than one-year preliminary-term insurance by incorporating therein a clause plainly showing that the first year's insurance under such contracts is term insurance, purchased by the whole or a part of the contribution to be received during the first contract year, and such contracts may be valued on the basis of the mortality table and interest rate above prescribed by the preliminary-term plan modified as follows: If the premium or contribution charged for any contract exceeds that charged for like insurance under twenty-payment life preliminary-term contracts of the same association, the reserve thereon at the end of any year, including the first, shall not be less than the reserve on a twenty-payment life preliminary-term contract issued in the same year and at the same age, together with an amount which shall be equivalent to the accumulation of a level net premium sufficient to provide for a pure endowment at the end of the premium-paying period equal to the difference between the value at the end of such period of such a twenty-payment life preliminary-term contract and the full level net premium reserve at such time of such a contract.

The premium-paying period is the period during which premiums are concurrently payable under such twenty-payment life preliminary-term contract and such other contract. Under any contract providing, in addition to the regular contributions, for the payment concurrently of additional contributions to the extent needed to pay its share of claims and expenses and to maintain the tabular reserves required by this act, or requiring any such additional amount to be charged as an indebtedness not exceeding the tabular reserves on the contract and providing for terminating the contract whenever such charges shall equal the tabular reserves, no liability shall be charged in any valuation for any deficiency in future contributions so long as such payments are actually collected or such charges are actually made. If any contracts are issued on or after January 1, 1928, which do not contain the above provisions, the association shall maintain as to such contracts the reserves as provided in K.S.A. 40-409, and amendments thereto.

The assets representing the reserves on all contracts issued on and after January 1, 1928, and on such other contracts as the association shall designate upon which a reserve at least equal to the minimum reserve prescribed herein has been accumulated, shall be deposited in the form of approved securities in this state as provided in K.S.A. 40-229a or with the proper official or institution of some other state, for the sole and separate use and benefit of such contracts and the insured and beneficiaries thereunder, and no other contracts, insured, beneficiaries or claimants shall have or acquire any right or interest therein; and provisions shall be made for requiring during each calendar year from such contracts as are not included under this section, contributions, which, together with available assets not so held separate, shall be sufficient to provide for the shares of claims, expenses and other current liabilities to be borne by such contracts as are not included herein. No such separation shall be required whenever reserves on all outstanding contracts are maintained in accordance with the provisions of this code. Such association may accumulate, maintain and distribute a surplus or surpluses over and above such reserves and shall do so as the bylaws of the association may provide in conformity with this code.

Nothing herein shall be construed as giving to any individual contract, insured or beneficiary any right or claim to any reserves or surplus or to any part thereof other than in the manner and to the extent provided in the contract or bylaws of the association; nor as making any such reserves, except the reserves required herein, a liability in determining the solvency of the association. Unless an association shall provide otherwise, the actual mortality experienced on all outstanding contracts shall be determined and distributed between all such outstanding contracts in proportion of the cost of insurance on the basis herein provided or such other mortality table approximating the experience of the association as it may provide. Every association may include in contracts issued hereunder, provisions for total and permanent disability benefits, accidental death benefits, and the payment of the benefits in installments or annuities. It shall maintain for all such added benefits, any additional reserves as may be prescribed by the commissioner of insurance, which additional reserves shall be subject to the provisions herein for segregation of reserves.

An association may provide in its contracts for cash surrender and loan values to an amount not exceeding the reserve, or for the equivalent paid-up or extended term insurance based upon a rate of mortality not lower than and a rate of interest not higher than that used in determining the reserve provided herein. Whenever the assets held separately for contracts issued on and after January 1, 1928, and such other contracts designated as provided herein, shall exceed the reserves thereon by not less than five percentum of such reserves, any excess assets derived from mortality savings, savings from expense loadings, and investment gains may be apportioned, distributed and used as provided by the association.

In addition to the annual report required by law, every such association shall report annually to the commissioner of insurance on or before March 1, the valuation of outstanding contracts issued on and after January 1, 1928, or designated as provided herein, and in force on the preceding December 31. The report shall contain a statement of the rate of earning of the mean invested assets, the interest earnings at such rate on the segregated portion of the assets, the interest required to maintain the reserves, the expected or tabular mortality, the actual mortality experienced, and the amount of reserve released by death and lapse, stated separately. Such report shall be certified by the actuary of the association. Such valuation shall be reported in such manner and such other reports shall be made and such information furnished as the commissioner of insurance may require.

History: L. 1927, ch. 231, 40-608; L. 1996, ch. 25, § 9; July 1.



40-609 Act not to apply to certain associations.

40-609. Act not to apply to certain associations. This article shall not apply to any association of religious or secret societies now existing or under the supervision of a grand or supreme lodge, nor to any class of mechanics, express, telegraph or railroad employees formed for the mututal benefit of the members thereof and their families, exclusively.

History: L. 1927, ch. 231, 40-609; June 1.






Article 7 FRATERNAL BENEFIT SOCIETIES

40-738 Definitions.

40-738. Definitions. Any incorporated society, order or supreme lodge, without capital stock, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and which provides benefits in accordance with this act, is hereby declared to be a fraternal benefit society.

History: L. 1988, ch. 154, § 1; Jan. 1, 1989.



40-739 Operation on lodge system; subordinate lodges required to hold regular meetings; lodges for children.

40-739. Operation on lodge system; subordinate lodges required to hold regular meetings; lodges for children. (a) A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated or admitted in accordance with its laws, rules and ritual. Subordinate lodges shall be required by the laws of the society to hold regular meetings at least once in each month in furtherance of the purposes of the society.

(b) A society may, at its option, organize and operate lodges for children under the minimum age for adult membership. Membership and initiation in local lodges shall not be required of such children, nor shall they have a voice or vote in the management of the society.

History: L. 1988, ch. 154, § 2; Jan. 1, 1989.



40-740 Representative form of government; election and voting criteria.

40-740. Representative form of government; election and voting criteria. A society has a representative form of government when:

(a) It has a supreme governing body constituted in one of the following ways:

(1) Assembly. The supreme governing body is an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's laws. A society may provide for election of delegates by mail. The elected delegates shall constitute a majority in number and shall not have less than 2/3 of the votes and not less than the number of votes required to amend the society's laws. The assembly shall be elected and shall meet at least once every four years and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws.

(2) Direct election. The supreme governing body is a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's laws. A society may provide for election of the board by mail.  Each term of a board member shall not exceed four years. Vacancies on the board between elections may be filled in the manner prescribed by the society's laws. Those persons elected to the board shall constitute a majority in number and not less than the number of votes required to amend the society's laws. A person filling the unexpired term of an elected board member shall be considered to be an elected member. The board shall meet at least quarterly to conduct the business of the society.

(b) The officers of the society are elected by the supreme governing body or by the board of directors;

(c) only benefit members are eligible for election to the supreme governing body, the board of directors or any intermediate assembly; and

(d) each voting member shall have one vote.  No vote may be cast by proxy.

History: L. 1988, ch. 154, § 3; Jan. 1, 1989.



40-741 Definitions.

40-741. Definitions. As used in this act:

(a) "Agent" means an individual as defined in K.S.A. 40-239, and amendments thereto.

(b) "Benefit contract" means the agreement for provision of benefits authorized by subsection (a) of K.S.A. 40-742, as that agreement is described in K.S.A. 40-749.

(c) "Benefit member" means an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract.

(d) "Certificate" means the document issued as written evidence of the benefit contract.

(e) "Commissioner" means the commissioner of insurance of this state.

(f) "Premiums" means premiums, rates, dues or other required contributions by whatever name known, which are payable under the certificate.

(g) "Laws" means the society's articles of incorporation, constitution and bylaws, however designated.

(h) "Rules" means all rules, regulations or resolutions adopted by the supreme governing body or board of directors which are intended to have general application to the members of the society.

(i) "Society" means fraternal benefit society, unless otherwise indicated.

(j) "Lodge" means subordinate member units of the society, known as camps, courts, councils, branches or by any other designation.

History: L. 1988, ch. 154, § 4; Jan. 1, 1989.



40-742 Operation for benefit of members; authorized insurance business and purposes; specification of persons who may be covered; adoption of laws and rules governing society's operation.

40-742. Operation for benefit of members; authorized insurance business and purposes; specification of persons who may be covered; adoption of laws and rules governing society's operation. (a) A society shall operate for the benefit of members and their beneficiaries by:

(1) Providing the following benefits:

(A) Death benefits;

(B) endowment benefits;

(C) annuity benefits;

(D) temporary or permanent disability benefits;

(E) hospital, medical or nursing benefits; and

(F) such other benefits as authorized for life insurers and which are not inconsistent with this article;

(2) operating for one or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic or religious purposes for the benefit of its members, which may also be extended to others.

Such purposes may be carried out directly by the society, or indirectly through subsidiary corporations or affiliated organizations.

(b) A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits in subsection (a), consistent with providing benefits to members and their dependents. A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person.

(c) Every society shall have the power to adopt laws and rules for the government of the society, the admission of its members, and the management of its affairs. It shall have the power to change, alter, add to or amend such laws and rules and shall have such other powers as are necessary and incidental to carrying into effect the objects and purposes of the society.

History: L. 1988, ch. 154, § 5; Jan. 1, 1989.



40-743 Laws and rules; provisions relating to membership to be specified.

40-743. Laws and rules; provisions relating to membership to be specified. (a) A society shall specify in its laws or rules:

(1) Eligibility standards for each and every class of membership, provided that if benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than age 15 and not greater than age 21;

(2) the process for admission to membership for each membership class; and

(3) the rights and privileges of each membership class, provided that only benefit members shall have the right to vote on the management of the insurance affairs of the society.

(b) A society may also admit social members who shall have no voice or vote in the management of the insurance affairs of the society.

(c) Membership rights in the society are personal to the member and are not assignable.

History: L. 1988, ch. 154, § 6; Jan. 1, 1989.



40-744 Location of principal office; supreme governing body, location of meetings, minutes of proceedings; official publication for notices; mailings; grievance or complaint procedures.

40-744. Location of principal office; supreme governing body, location of meetings, minutes of proceedings; official publication for notices; mailings; grievance or complaint procedures. (a) The principal office of any domestic society shall be located in this state. The meetings of its supreme governing body may be held in any state, district, province or territory wherein such society has at least one subordinate lodge, or in such other location as determined by the supreme governing body, and all business transacted at such meetings shall be as valid in all respects as if such meetings were held in this state. The minutes of the proceedings of the supreme governing body and of the board of directors shall be in the English language.

(b) (1) A society may provide in its laws for an official publication in which any notice, report or statement required by law to be given to members, including notice of election, may be published. Such required reports, notices and statements shall be printed conspicuously in the publication. If the records of a society show that two or more members have the same mailing address, an official publication mailed to one member is deemed to be mailed to all members at the same address unless a member requests a separate copy.

(2) Not later than June 1 of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society, or, in lieu thereof, such synopsis may be published in the society's official publication.

(c) A society may provide in its laws or rules for grievance or complaint procedures for members.

History: L. 1988, ch. 154, § 7; Jan. 1, 1989.



40-745 Personal liability of supreme governing body officers and members; indemnification and reimbursement for expenses and liabilities of directors, officers, employees and agents of society and other entities; liability insurance.

40-745. Personal liability of supreme governing body officers and members; indemnification and reimbursement for expenses and liabilities of directors, officers, employees and agents of society and other entities; liability insurance. (a) The officers and members of the supreme governing body or any subordinate body of a society shall not be personally liable for any benefits provided by a society.

(b) Any person may be indemnified and reimbursed by any society for expenses reasonably incurred by, and liabilities imposed upon, such person in connection with or arising out of any action, suit or proceeding, whether civil, criminal, administrative or investigative, or threat thereof, in which the person may be involved by reason of the fact that such person is or was a director, officer, employee or agent of the society or of any firm, corporation or organization which such person served in any capacity at the request of the society. A person shall not be so indemnified or reimbursed (1) in relation to any matter in such action, suit or proceeding as to which such person shall finally be adjudged to be or have been guilty of breach of a duty as a director, officer, employee or agent of the society or (2) in relation to any matter in such action, suit or proceeding, or threat thereof, which has been made the subject of a compromise settlement, unless in either such case the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society and, in a criminal action or proceeding, in addition, had no reasonable cause to believe that such conduct was unlawful. The determination whether the conduct of such person met the standard required in order to justify indemnification and reimbursement in relation to any matter described in subpoints (1) or (2) of the preceding sentence may only be made by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to such action, suit or proceeding or by a court of competent jurisdiction. The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of no contest, as to such person shall not in itself create a conclusive presumption that the person did not meet the standard of conduct required in order to justify indemnification and reimbursement. The foregoing right of indemnification and reimbursement shall not be exclusive of other rights to which such person may be entitled as a matter of law and shall inure to the benefit of such person's heirs, executors and administrators.

(c) A society shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the society, or who is or was serving at the request of the society as a director, officer, employee or agent of any other firm, corporation or organization against any liability asserted against such person and incurred by such person in any such capacity or arising out of such person's status as such, whether or not the society would have the power to indemnify the person against such liability under this section.

History: L. 1988, ch. 154, § 8; Jan. 1, 1989.



40-746 Society's laws nonwaivable by subordinate bodies, officers or members.

40-746. Society's laws nonwaivable by subordinate bodies, officers or members. The laws of the society may provide that no subordinate body, nor any of its subordinate officers or members, shall have the power or authority to waive any of the provisions of the laws of the society. Such provision shall be binding on the society and every member and beneficiary of a member.

History: L. 1988, ch. 154, § 9; Jan. 1, 1989.



40-747 Beneficiary designations; payment of funeral benefits to persons incurring expense therefor; payment of proceeds when no lawful beneficiary.

40-747. Beneficiary designations; payment of funeral benefits to persons incurring expense therefor; payment of proceeds when no lawful beneficiary. (a) The owner of a benefit contract shall have the right at all times to change the beneficiary or beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable.  A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.

(b) A society may make provision for the payment of funeral benefits to the extent of such portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled thereto by reason of having incurred expense occasioned by the burial of the member, provided the portion so paid shall not exceed $1,500.

(c) If, at the death of any person insured under a benefit contract, there is no lawful beneficiary to whom the proceeds shall be payable, the amount of such benefit, except to the extent that funeral benefits may be paid as hereinbefore provided, shall be payable to the estate of the deceased insured the same as other property not exempt, provided that if the owner of the certificate is other than the insured, such proceeds shall be payable to such owner.

History: L. 1988, ch. 154, § 10; Jan. 1, 1989.



40-748 Benefits not subject to attachment, garnishment or process.

40-748. Benefits not subject to attachment, garnishment or process. No money or other benefit, charity, relief or aid to be paid, provided or rendered by any society, shall be liable to attachment, garnishment or other process, or to be seized, taken, appropriated or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or any other person who may have a right thereunder, either before or after payment by the society.

History: L. 1988, ch. 154, § 11; Jan. 1, 1989.



40-749 Benefit contracts; certificate to be issued to owners; statements on application representations; effect of amendments to society's laws; contracts on lives of minors; impairment of reserves; copies of documents to be received as evidence; certificates to be filed with commissioner; standard contract provision requirements; transfer of contract to minor on attaining minimum age; assignment of contracts.

40-749. Benefit contracts; certificate to be issued to owners; statements on application representations; effect of amendments to society's laws; contracts on lives of minors; impairment of reserves; copies of documents to be received as evidence; certificates to be filed with commissioner; standard contract provision requirements; transfer of contract to minor on attaining minimum age; assignment of contracts. (a) Every society authorized to do business in this state shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided thereby. The certificate, together with any riders or endorsements attached thereto, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments thereof, shall constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall so state. A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate. All statements on the application shall be representations and not warranties. Any waiver of this provision shall be void.

(b) Any changes, additions or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate shall bind the owner and the beneficiaries and shall govern and control the benefit contract in all respects the same as though such changes, additions or amendments had been made prior to and were in force at the time of the application for insurance, except that no change, addition or amendment shall destroy or diminish benefits which the society contracted to give the owner as of the date of issuance, except that the consent of a parent, guardian or conservator shall not be required for an application for insurance by a minor.

(c) Any person upon whose life a benefit contract is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application and be subject to requirements as provided in K.S.A. 40-237, and amendments thereto.

(d) A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired, its board of directors or corresponding body may require that there shall be paid by the owner to the society the amount of the owner's equitable proportion of such deficiency as ascertained by its board, and that if the payment is not made either (1) it shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates; or (2) in lieu of, or in combination with (1), the owner may accept a proportionate reduction in benefits under the certificate.  The society may specify the manner of the election and which alternative is to be presumed if no election is made.

(e) Copies of any of the documents mentioned in this section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof.

(f) No certificate shall be delivered or issued for delivery in this state unless a copy of the form has been filed with the commissioner of insurance in the manner provided for like policies issued by life insurers in this state. Every life, accident, health or disability insurance certificate and every annuity certificate issued on or after one year from the effective date of this act shall meet the standard contract provision requirements not inconsistent with this act for like policies issued by life insurers in this state, except that a society may provide for a grace period for payment of premiums of one full month in its certificates. The certificate shall also contain a provision stating the amount of premiums which are payable under the certificate and a provision reciting or setting forth the substance of any sections of the society's laws or rules in force at the time of issuance of the certificate which, if violated, will result in the termination or reduction of benefits payable under the certificate. If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.

(g) Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control of ownership to the insured at an age specified in the certificate. A society may require approval of an application for membership in order to effect this transfer, and may provide in all other respects for the regulation, government and control of such certificates and all rights, obligations and liabilities incident thereto and connected therewith.  Ownership rights prior to such transfer shall be specified in the certificate.

(h) A society may specify the terms and conditions on which benefit contracts may be assigned.

History: L. 1988, ch. 154, § 12; Jan. 1, 1989.



40-750 Valuation of paid-up nonforfeiture benefits, cash surrender values and loan or other options.

40-750. Valuation of paid-up nonforfeiture benefits, cash surrender values and loan or other options. (a) For certificates issued prior to one year after the effective date of this act, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall comply with the provisions of law applicable immediately prior to the effective date of this act.

(b) For certificates issued on or after one year from the effective date of this act for which reserves are computed on the commissioner's 1941 standard ordinary mortality table, the commissioner's 1941 standard industrial table or the commissioner's 1958 standard ordinary mortality table, or the commissioner's 1980 standard mortality table, or any more recent table made applicable to life insurers, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall not be less than the corresponding amount ascertained in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits based upon such tables.

History: L. 1988, ch. 154, § 13; Jan. 1, 1989.



40-751 Investment of funds.

40-751. Investment of funds. A society shall invest its funds only in such investments as are authorized by the laws of this state for the investment of assets of life insurers and subject to the limitations thereon. Any foreign or alien society permitted or seeking to do business in this state which invests its funds in accordance with the laws of the state, district, territory, country or province in which it is incorporated shall be held to meet the requirements of this section for the investment of funds.

History: L. 1988, ch. 154, § 14; Jan. 1, 1989.



40-752 Holding of assets; creation of special funds; establishment of separate accounts; issuance of contracts on variable basis.

40-752. Holding of assets; creation of special funds; establishment of separate accounts; issuance of contracts on variable basis. (a) All assets shall be held, invested and disbursed for the use and benefit of the society, and no member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment on the surrender of any part thereof except as provided in the benefit contract.

(b) A society may create, maintain, invest, disburse and apply any special fund or funds necessary to carry out any purpose permitted by the laws of such society.

(c) A society may, pursuant to resolution of its supreme governing body, establish and operate one or more separate accounts and issue contracts on a variable basis, subject to the provisions of law regulating life insurers establishing such accounts and issuing such contracts. To the extent the society deems it necessary in order to comply with any applicable federal or state laws, or any rules issued thereunder, the society may adopt special procedures for the conduct of the business and affairs of a separate account, may, for persons having beneficial interests therein, provide special voting and other rights, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants, and selection of a committee to manage the business and affairs of the account, and may issue contracts on a variable basis to which subsections (b) and (d) of K.S.A. 40-749 shall not apply.

History: L. 1988, ch. 154, § 15; Jan. 1, 1989.



40-753 Insurance laws application to societies.

40-753. Insurance laws application to societies. Except as herein provided, societies shall be governed by this act and shall be exempt from all other provisions of the insurance laws of this state unless they be expressly designated therein or unless it is specifically made applicable by this act.

History: L. 1988, ch. 154, § 16; Jan. 1, 1989.



40-754 Standards of valuation for certificates; mortality tables; maintenance of reserves in excess of those required.

40-754. Standards of valuation for certificates; mortality tables; maintenance of reserves in excess of those required. (a) Standards of valuation for certificates issued prior to one year after the effective date of this act shall be those provided by the laws applicable immediately prior to the effective date of this act.

(b) The minimum standards of valuation for certificates issued on or after one year from the effective date of this article shall be based on the following tables:

(1) For certificates of life insurance - the commissioner's 1941 standard ordinary mortality table, the commissioner's 1941 standard industrial mortality table, the commissioner's 1958 standard ordinary mortality table, the commissioner's 1980 standard ordinary mortality table or any more recent table made applicable to life insurers;

(2) for annuity and pure endowment certificates, for total and permanent disability benefits, for accidental death benefits and for non-cancellable accident and health benefits - such tables as are authorized for use by life insurers in this state.

All of the above shall be under valuation methods and standards, including interest assumptions, in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits.

(c) The commissioner of insurance may, in the exercise of discretion, accept other standards for valuation if it is found that the reserves produced thereby will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard herein prescribed. The commissioner of insurance may, in the exercise of discretion, vary the standards of mortality applicable to all benefit contracts on substandard lives or other extra hazardous lives by any society authorized to do business in this state.

(d) Any society, with the consent of the commissioner of insurance of the state of domicile of the society and under such conditions, if any, which the commissioner may impose, may establish and maintain reserves on its certificates in excess of the reserves required thereunder, but the contractual rights of any benefit member shall not be affected thereby.

History: L. 1988, ch. 154, § 17; Jan. 1, 1989.



40-755 Annual statement to include valuation of certificates in force; certification or verification of actuary.

40-755. Annual statement to include valuation of certificates in force; certification or verification of actuary. As part of the annual statement herein required, each society shall, on or before the first day of March, file with the commissioner of insurance a valuation of its certificates in force on December 31 last preceding, providing the commissioner of insurance may, in the exercise of discretion for cause shown, extend the time for filing such valuation for not more than two calendar months. Such valuation shall be done in accordance with the standards specified in K.S.A. 40-754. Such valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the department of insurance of the state of domicile of the society.

History: L. 1988, ch. 154, § 18; L. 1997, ch. 24, § 2; July 1.



40-756 Licenses continued in force upon payment of fees; certified copy of license prima facie evidence licensee is society.

40-756. Licenses continued in force upon payment of fees; certified copy of license prima facie evidence licensee is society. Societies which are now authorized to transact business in this state, and all societies hereafter licensed, may continue such business as provided in K.S.A. 40-215, and amendments thereto, upon payment of the fee prescribed in K.S.A. 40-252, and amendments thereto. A duly certified copy or duplicate of such license shall be prima facie evidence that the licensee is a fraternal benefit society within the meaning of this act.

History: L. 1988, ch. 154, § 19; Jan. 1, 1989.



40-757 Examinations; notice and opportunity to respond; payment of expenses.

40-757. Examinations; notice and opportunity to respond; payment of expenses. (a) The commissioner of insurance or the commissioner's designee may examine any domestic, foreign or alien society transacting or applying for admission to transact business in this state in the same manner as authorized for examination of domestic, foreign or alien insurers. Requirements of notice and an opportunity to respond before findings are made public as provided in the laws regulating insurers shall also be applicable to the examination of societies.

(b) The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined or whose certificates are valued, upon statements furnished by the commissioner of insurance.

History: L. 1988, ch. 154, § 20; Jan. 1, 1989.



40-758 Foreign and alien societies to procure license to transact business in state; filing and other requirements.

40-758. Foreign and alien societies to procure license to transact business in state; filing and other requirements. No foreign or alien society shall transact business in this state without a license issued by the commissioner of insurance as provided in K.S.A. 40-214, and amendments thereto. Any such society desiring admission to this state shall:

(a) Comply substantially with the requirements and limitations of this act applicable to domestic societies and the applicable provisions of K.S.A. 40-209, and amendments thereto;

(b) file with the commissioner of insurance:

(1) A duly certified copy of its articles of incorporation;

(2) a copy of its bylaws, certified by its secretary or corresponding officer;

(3) a power of attorney to the commissioner of insurance as prescribed in K.S.A. 40-777;

(4) a statement of its business, under oath of its president and secretary or corresponding officers, in a form prescribed by the commissioner of insurance, duly verified by an examination made by the supervising insurance official of its home state or other state, territory, province or country, satisfactory to the commissioner of insurance;

(5) a certificate from the proper official of its home state, territory, province or country that the society is legally incorporated and licensed to transact business therein;

(6) copies of its certificate forms; and

(7) such other information as the commissioner of insurance may deem necessary; and

(c) show that its assets are invested in accordance with the provisions of this act.

History: L. 1988, ch. 154, § 21; Jan. 1, 1989.



40-759 Deficiencies in operation by domestic society; notice to correct; show cause requirement upon failure to correct; injunction or quo warranto action by attorney general; recommencement of business; liquidation; receiver; procedures applicable to society voluntarily discontinuing business.

40-759. Deficiencies in operation by domestic society; notice to correct; show cause requirement upon failure to correct; injunction or quo warranto action by attorney general; recommencement of business; liquidation; receiver; procedures applicable to society voluntarily discontinuing business. (a) When the commissioner of insurance upon investigation finds that a domestic society: (1) Has exceeded its powers; (2) has failed to comply with any provisions of this act; (3) is not fulfilling its contracts in good faith; (4) has a membership of less than 400 after an existence of one year or more; or (5) is conducting business fraudulently or in a manner hazardous to its members, creditors, the public or the business, the commissioner shall notify the society of such deficiency or deficiencies and state in writing the reasons for dissatisfaction. The commissioner shall at once issue a written notice to the society requiring that the deficiency or deficiencies which exist are corrected. After such notice the society shall have a 30-day period in which to comply with the commissioner's request for correction. If the society fails to comply, the commissioner shall notify the society of such findings of noncompliance and require the society to show cause on a date named why it should not be enjoined from carrying on any business until the violation complained of shall have been corrected or why an action in quo warranto should not be commenced against the society.

(b) If on such date the society does not present good and sufficient reasons why it should not be so enjoined or why such action should not be commenced, the commissioner of insurance may present the facts relating thereto to the attorney general who shall, if deeming the circumstances to warrant, commence an action to enjoin the society from transacting business or in quo warranto.

(c) The court shall thereupon notify the officers of the society of a hearing. If after a full hearing it appears that the society should be so enjoined or liquidated or a receiver appointed, the court shall enter the necessary order. No society so enjoined shall have the authority to do business until:

(1) The commissioner of insurance finds that the violation complained of has been corrected;

(2) the costs of such action shall have been paid by the society if the court finds that the society was in default as charged;

(3) the court has dissolved its injunction; and

(4) the commissioner of insurance has reinstated the certificate of authority.

(d) If the court orders the society liquidated, it shall be enjoined from carrying on any further business, whereupon the receiver of the society shall proceed at once to take possession of the books, papers, money and other assets of the society and, under the direction of the court, proceed forthwith to close the affairs of the society and to distribute its funds to those entitled thereto.

(e) No action under this section shall be recognized in any court of this state unless brought by the attorney general upon request of the commissioner of insurance. Whenever a receiver is to be appointed for a domestic society, the court shall appoint the commissioner of insurance as such receiver.

(f) The provisions of this section relating to hearing by the commissioner of insurance, action by the attorney general at the request of the commissioner of insurance, hearing by the court, injunction and receivership shall be applicable to a society which shall voluntarily determine to discontinue business.

History: L. 1988, ch. 154, § 22; Jan. 1, 1989.



40-760 Deficiencies in operation by foreign or alien society; notice to correct; show cause requirement upon failure to correct; suspension, revocation or refusal of authority to do business; certain contracts authorized to be continued.

40-760. Deficiencies in operation by foreign or alien society; notice to correct; show cause requirement upon failure to correct; suspension, revocation or refusal of authority to do business; certain contracts authorized to be continued. (a) When the commissioner of insurance upon investigation finds that a foreign or alien society transacting or applying to transact business in this state: (1) Has exceeded its powers; (2) has failed to comply with any of the provisions of this article; (3) is not fulfilling its contracts in good faith; or (4) is conducting its business fraudulently or in a manner hazardous to its members or creditors or the public, the commissioner shall notify the society of such deficiency or deficiencies and state in writing the reasons for dissatisfaction. The commissioner shall at once issue a written notice to the society requiring that the deficiency or deficiencies which exist be corrected. After such notice the society shall have a 30-day period in which to comply with the commissioner's request for correction. If the society fails to comply, the commissioner shall notify the society of such findings of noncompliance and require the society to show cause on a date named why its license should not be suspended, revoked or refused.  If on such date the society does not present good and sufficient reason why its authority to do business in this state should not be suspended, revoked or refused, the commissioner may suspend or refuse the license of the society to do business in this state until satisfactory evidence is furnished to the commissioner that such suspension or refusal should be withdrawn, or the commissioner may revoke the authority of the society to do business in this state.

(b) Nothing contained in this section shall be construed to prevent any such society from continuing in good faith all contracts made in this state during the time such society was legally authorized to transact business herein.

History: L. 1988, ch. 154, § 23; Jan. 1, 1989.



40-761 Application or petition for injunction required to be made by attorney general on request of commissioner.

40-761. Application or petition for injunction required to be made by attorney general on request of commissioner. No application or petition for injunction against any domestic, foreign or alien society, or lodge thereof, shall be recognized in any court of this state unless made by the attorney general upon request of the commissioner of insurance.

History: L. 1988, ch. 154, § 24; Jan. 1, 1989.



40-762 Agents, licensing, certification and examination; exemption therefrom for certain agents, representatives and members; society to maintain record of exempted representatives; information thereof and of change of exempt status to be furnished to commissioner; continuing education requirements.

40-762. Agents, licensing, certification and examination; exemption therefrom for certain agents, representatives and members; society to maintain record of exempted representatives; information thereof and of change of exempt status to be furnished to commissioner; continuing education requirements. (a) Except as otherwise provided in this section, agents of societies shall be licensed and certified in accordance with the provisions of the laws regulating the licensing and revocation, suspension or termination of licenses of resident and nonresident agents and shall be subject to the same license, certification and examination fees as apply to agents of insurance companies similarly situated, except that no examination shall be required of a person who is an agent of a society immediately prior to the effective date of this act, but this exception shall apply only for the particular kind of insurance for which such person was acting as agent.

(b) No examination or license shall be required of any regular salaried officer, employee or member of a licensed society who devotes substantially all of their services to activities other than the solicitation of fraternal insurance contracts from the public and who receives for the solicitation of such contracts no commission or other compensation directly dependent upon the amount of business obtained.

(c) Any agent, representative or member of a society who devotes, or intends to devote, less than 50% of their time to the solicitation and procurement of insurance contracts for such society shall be exempt from the requirements of subsection (a). Any person who in the preceding calendar year has solicited and procured life insurance contracts on behalf of any society in a total amount of insurance in excess of $50,000, or, in the case of any other kind or kinds of insurance which the society might write, on the persons of more than 25 individuals and who has received or will receive a commission or other compensation therefor, shall be presumed to be devoting, or intending to devote, 50% of their time to the solicitation or procurement of insurance contracts for such society.

(d) Each society shall maintain a record of its representatives exempted from licensing pursuant to subsection (c) and furnish the names and residence addresses of such persons to the commissioner on or before April 30 of each year. Each society shall furnish such information to the commissioner within 30 days of the employment or termination of employment of any such exempted person subsequent to April 30 of each year.

(e) Each society shall notify the commissioner within 30 days after any person exempted pursuant to subsection (c) ceases to qualify for such exemption. The commissioner shall forthwith send a notice to such person requiring that person to qualify by examination not sooner than 30 days nor later than 90 days from receipt of the notice.  Thereafter, such person shall be subject to continuing education requirements for full-time insurance agents writing life, health and accident insurance.

History: L. 1988, ch. 154, § 25; Jan. 1, 1989.



40-763 Societies and agents subject to law regulating trade practices; construction and application thereof.

40-763. Societies and agents subject to law regulating trade practices; construction and application thereof. Every society and agent authorized to do business in this state shall be subject to the provisions of article 24 of chapter 40 of the Kansas Statutes Annotated, but nothing in such provisions shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.

History: L. 1988, ch. 154, § 26; Jan. 1, 1989.



40-764 Formation requirements; incorporators; articles of incorporation; documents to be filed with commissioner; bond; preliminary certificate of authority, expiration; solicitation of members upon receipt of preliminary certificate; conditions precedent to incurring liabilities or paying benefits; issuance of certificate of authority; societies incorporated on act's effective date not required to reincorporate.

40-764. Formation requirements; incorporators; articles of incorporation; documents to be filed with commissioner; bond; preliminary certificate of authority, expiration; solicitation of members upon receipt of preliminary certificate; conditions precedent to incurring liabilities or paying benefits; issuance of certificate of authority; societies incorporated on act's effective date not required to reincorporate. A domestic society organized on or after the effective date of this act shall be formed as follows:

(a) Seven or more citizens of the United States, a majority of whom are citizens of this state, who desire to form a fraternal benefit society, may make, sign and acknowledge before some officer competent to take acknowledgment of deeds, articles of incorporation in which shall be stated:

(1) The proposed corporate name of the society, which shall not so closely resemble the name of any society or insurance company as to be misleading or confusing;

(2) the purposes for which it is being formed and the mode in which its corporate powers are to be exercised. Such purposes shall not include more liberal powers than are granted by this act;

(3) the names and residences of the incorporators and the names, residences and official titles of all the officers, trustees, directors or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all such officers shall be elected by the supreme governing body, which election shall be held not later than one year from the date of issuance of the permanent certificate of authority.

(b) Such articles of incorporation, duly certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications therefor, and circulars to be issued by the society and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year shall be filed with the commissioner of insurance, who may require such further information as deemed necessary. The bond, with sureties approved by the commissioner of insurance, shall be in such amount, not less than $300,000 nor more than $1,500,000, as required by the commissioner of insurance. All documents filed shall be in the English language. If the purposes of the society conform to the requirements of this act and all provisions of the law have been complied with, the commissioner of insurance shall so certify, retain and file the articles of incorporation and furnish the incorporators a preliminary certificate of authority authorizing the society to solicit members as hereinafter provided.

(c) No preliminary certificate of authority granted under the provisions of this section shall be valid after one year from its date or after such further period, not exceeding one year, as may be authorized by the commissioner of insurance upon cause shown, unless the 500 applicants hereinafter required have been secured and the organization has been completed as herein provided. The articles of incorporation and all other proceedings thereunder shall become null and void in one year from the date of the preliminary certificate of authority, or at the expiration of the extended period, unless the society shall have completed its organization and received a certificate of authority to do business as hereinafter provided.

(d) Upon receipt of a preliminary certificate of authority from the commissioner of insurance, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates, and shall issue to each such applicant a receipt for the amount so collected. No society shall incur any liability other than for the return of such advance premium, nor issue any certificate, nor pay, allow, or offer or promise to pay or allow, any benefit to any person until:

(1) Actual bona fide applications for benefits shall have been secured on not less than 500 applicants, and any necessary evidence of insurability has been furnished to and approved by the society;

(2) at least 10 subordinate lodges have been established into which the 500 applicants have been admitted;

(3) there has been submitted to the commissioner of insurance, under oath of the president or secretary, or corresponding officer of the society, a list of such applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted and premiums therefor; and

(4) it shall have been shown to the commissioner of insurance, by sworn statement of the treasurer, or corresponding officer of such society, that at least 500 applicants have paid in cash premiums which in the aggregate amount to at least $150,000. Such advance premiums shall be held in trust during the period of organization. If the society has not qualified for a certificate of authority within one year as herein provided, such premiums shall be returned to the applicants.

(e) The commissioner of insurance may make such examination and require such further information as the commissioner deems advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, the commissioner shall issue to the society a certificate of authority to that effect and that the society is authorized to transact business pursuant to the provisions of this act. The certificate of authority shall be prima facie evidence of the existence of the society at the date of such certificate. The commissioner of insurance shall cause a record of such certificate of authority to be made. A certified copy of such record may be given in evidence with like effect as the original certificate of authority.

(f) Any incorporated society authorized to transact business in this state at the time this act becomes effective shall not be required to reincorporate.

History: L. 1988, ch. 154, § 27; Jan. 1, 1989.



40-765 Amendment of domestic society's laws; procedures; approval by commissioner; amendments or synopsis thereof to be furnished to members; amendments and additions to be furnished to commissioner; printed copies prima facie evidence of legal adoption.

40-765. Amendment of domestic society's laws; procedures; approval by commissioner; amendments or synopsis thereof to be furnished to members; amendments and additions to be furnished to commissioner; printed copies prima facie evidence of legal adoption. (a) A domestic society may amend its laws in accordance with the provisions thereof by action of its supreme governing body at any regular or special meeting thereof or, if its laws so provide, by referendum. Such referendum may be held in accordance with the provisions of its laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members or by the vote of local lodges. A society may provide for voting by mail. No amendment submitted for adoption by referendum shall be adopted unless, within six months from the date of submission thereof, a majority of the members voting shall have signified their consent to such amendment by one of the methods herein specified.

(b) No amendment to the laws of any domestic society shall take effect unless approved by the commissioner of insurance. The commissioner shall approve such amendment if it has been duly adopted and is not inconsistent with any requirement of the laws of this state or with the character, objects and purposes of the society.  Unless the commissioner shall disapprove an amendment within 30 days after it is filed, such amendment shall be considered approved. The approval or disapproval of the commissioner shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office. If the commissioner disapproves such amendment, the reasons therefor shall be stated in such written notice.

(c) Within 90 days from the approval thereof by the commissioner, all such amendments, or a synopsis thereof, shall be furnished to all members of the society either by mail or by publication in full in the official publication of the society. The affidavit of any officer of the society or of anyone authorized by it to mail any amendments or synopsis thereof, stating facts which show that such amendments or synopsis thereof has been duly addressed and mailed, shall be prima facie evidence that such amendments or synopsis thereof have been furnished the addressee.

(d) Every foreign or alien society authorized to do business in this state shall file with the commissioner of insurance a duly certified copy of all amendments of or additions to its laws within 60 days after the enactment thereof.

(e) Printed copies of the laws as amended, certified by the secretary or corresponding officer of the society, shall be prima facie evidence of the legal adoption thereof.

History: L. 1988, ch. 154, § 28; Jan. 1, 1989.



40-766 Establishment and operation of not for profit institutions to further purposes of society; compensation for institutions' services; annual statement to include property held for such purposes.

40-766. Establishment and operation of not for profit institutions to further purposes of society; compensation for institutions' services; annual statement to include property held for such purposes. A society may create, maintain and operate, or may establish organizations to operate, not for profit institutions to further purposes permitted by subsection (a)(2) of K.S.A. 40-742. Such institutions may furnish services free or at a reasonable charge. Any real or personal property owned, held or leased by the society for this purpose shall be reported in every annual statement.

History: L. 1988, ch. 154, § 29; Jan. 1, 1989.



40-767 Reinsurance; limitations; credit for reserves on ceded risks.

40-767. Reinsurance; limitations; credit for reserves on ceded risks. (a) A domestic society may, by a reinsurance agreement, cede any individual risk or risks in whole or in part to an insurer, other than another fraternal benefit society, having the power to make such reinsurance and authorized to do business in this state, or if not so authorized, one which is approved by the commissioner of insurance, but no such society may reinsure substantially all of its insurance in force without the written permission of the commissioner. It may take credit for the reserves on such ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability to a ceding society for reinsurance made, ceded, renewed or otherwise becoming effective after the effective date of this act unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.

(b) Notwithstanding the limitation in subsection (a), a society may reinsure the risks of another society in a consolidation or merger approved by the commissioner under K.S.A. 40-768.

History: L. 1988, ch. 154, § 30; Jan. 1, 1989.



40-768 Consolidation or merger of domestic society; documents and evidence to be filed with commissioner; approval of commissioner; effective date; societies incorporated under laws of foreign state; transfer of rights and property to society resulting or remaining after transaction; affidavit prima facie evidence of furnishing notice or documents.

40-768. Consolidation or merger of domestic society; documents and evidence to be filed with commissioner; approval of commissioner; effective date; societies incorporated under laws of foreign state; transfer of rights and property to society resulting or remaining after transaction; affidavit prima facie evidence of furnishing notice or documents. (a) A domestic society may consolidate or merge with any other society by complying with the provisions of this section. It shall file with the commissioner of insurance:

(1) A certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;

(2) a sworn statement by the president and secretary or corresponding officers of each society showing the financial condition thereof on a date fixed by the commissioner but not earlier than December 31, next preceding the date of the contract;

(3) a certificate of such officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a 2/3 vote of the supreme governing body of each society, such vote being conducted at a regular or special meeting of each such body, or, if the society's laws so permit, by mail; and

(4) evidence that at least 60 days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication of each society.

(b) If the commissioner finds that the contract is in conformity with the provisions of this section, that the financial statements are correct and that the consolidation or merger is just and equitable to the members of each society, the commissioner shall approve the contract and issue a certificate to such effect. Upon such approval, the contract shall be in full force and effect unless any society which is a party to the contract is incorporated under the laws of any other state or territory. In such event the consolidation or merger shall not become effective unless and until it has been approved as provided by the laws of such state or territory and a certificate of such approval filed with the commissioner, or, if the laws of such state or territory contain no such provision, then the consolidation or merger shall not become effective unless and until it has been approved by the commissioner of insurance of such state or territory and a certificate of such approval filed with the commissioner of insurance of this state.

(c) Upon the consolidation or merger becoming effective as herein provided, all the rights, franchises and interests of the consolidated or merged societies in and to every species of property, real, personal or mixed, and things in action belonging to such societies shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyance or real property may be evidenced by proper deeds. The title to any real estate or interest therein, vested under the laws of this state in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger but shall vest absolutely in the society resulting from or remaining after such consolidation or merger.

(d) The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that such notice or document has been duly addressed and mailed, shall be prima facie evidence that such notice or document has been furnished the addressees.

History: L. 1988, ch. 154, § 31; Jan. 1, 1989.



40-769 Conversion of society into mutual or stock life insurance company.

40-769. Conversion of society into mutual or stock life insurance company. Any fraternal benefit society incorporated under the laws of the state of Kansas may reorganize and convert itself into a mutual life insurance company or into a stock life insurance company by conforming with the provisions of K.S.A. 40-770 through 40-776.  Nothing contained herein shall affect any conversion of a fraternal benefit society carried out under the laws of this state prior to the effective date of this act.

History: L. 1988, ch. 154, § 32; Jan. 1, 1989.



40-770 Same; submission of proposal to supreme legislative body; notice to be furnished members and policyholders; meeting of subordinate lodges or branches on proposal; election of delegates to supreme legislative body; approval of plan by commissioner; options for members or policyholders upon conversion.

40-770. Same; submission of proposal to supreme legislative body; notice to be furnished members and policyholders; meeting of subordinate lodges or branches on proposal; election of delegates to supreme legislative body; approval of plan by commissioner; options for members or policyholders upon conversion. A proposal to make a conversion may be submitted to either a regular or a special meeting of the supreme legislative body of any such fraternal benefit society by action of either the supreme legislative body or by the directors of such society.  At least 40 days prior to the meeting of the supreme legislative body which is to consider such proposed conversion, there shall be mailed to each member or policyholder of the society, to the post office address shown by the records of the society, and to each subordinate lodge or branch of the society a written or printed notice of such proposed conversion. Such notice shall be given either personally or by mail to each member or policyholder entitled to vote. If mailed, such notice shall be deemed to be delivered when deposited in the United States mail at the address as it appears on the records of the company. Such notice, whether the meeting is annual, periodic or special, shall state the place, day, hour and purpose of the meeting, and a copy of the plan for such proposed conversion shall be included in or enclosed with such notice. Within 30 days after the delivery of such notice, each subordinate lodge or branch shall in regular or called meeting vote upon the proposal and may give instructions to its representative or delegate to such forthcoming meeting of either district or the supreme legislative body as provided by laws of such society. If any such subordinate lodge, branch or district shall fail to elect delegates to such supreme meeting, any vacancy thus occurring shall be filled as provided by the laws of such society. At such meeting of the supreme governing body of such society, in addition to the duly accredited delegates, any member of such society may attend and be heard on the subject of the proposed conversion. No such society shall convert itself into a mutual or stock life insurance company except upon such terms and conditions as in the opinion of the commissioner of insurance shall fully protect the rights and interests of its members and policyholders, and the plan of such proposed conversion shall be submitted to and approved by the commissioner before it is submitted to the members or policyholders and the subordinate lodges or branches as hereinbefore provided. Any plan for converting any fraternal benefit society into a stock company under the provisions hereof shall offer to each member or policyholder the following three options:

First: Any member not desiring to participate in the new organization shall be entitled to surrender their policy or certificate and receive thereon its net cash surrender value plus their share of the divisible free surplus, such share being determined by dividing the amount of such divisible free surplus by the proportion that such member's cash value bears to total cash values of all policies and certificates in force, such values being computed as of the end of the year preceding the date of conversion.

Second: Any member desiring to do so may permit their policy or certificate to be taken over by the new organization without surrendering any rights or being subject to any additional payments or penalties other than those called for in their contract.

Third: Each member or policyholder in the new organization may retain their insurance as provided in the second option, and in addition, shall be entitled to purchase their proportionate share of the capital stock in the new company, as hereinafter set forth.

Each of these options shall be submitted to the members at the same time. In the event of the failure of any member or policyholder to elect any of such options within 90 days as specified within the plan, such member shall be deemed to have elected the second of such options.

History: L. 1988, ch. 154, § 33; Jan. 1, 1989.



40-771 Same; adoption of resolution by delegates to supreme legislative body; certificate to be filed with commissioner by directors of society; contents.

40-771. Same; adoption of resolution by delegates to supreme legislative body; certificate to be filed with commissioner by directors of society; contents. If, pursuant to such notice and convening of the regular or special meeting of the supreme legislative body, there shall be adopted a resolution by delegates representing lodges which comprise not less than 60% of the total membership of the society, authorizing the conversion of the fraternal benefit society into a mutual or stock life insurance company, the directors of such society shall file with the commissioner of insurance and the secretary of state a certificate setting forth the following:

(a) The name of the society, and the new name of the corporation by which it shall thereafter be known. If the new name of the corporation shall change from the former name of the society, it shall not adopt the same name as that of any other society or life insurance company doing business in this state or a name similar to that of any other such society or life insurance company doing business in this state;

(b)  the objective of the corporation;

(c) the location of its principal offices, which must be within the state of Kansas, and the names of the principal officers of such corporation, who shall serve until their successors are elected and qualified;

(d) the period, if any, for the duration of the corporation;

(e) the amount of the capital stock authorized, if any, and the number of shares into which it is divided, and the amount of capital stock to be immediately paid in, which shall not be less than $100,000 and generally comply with the laws of the state of Kansas governing the organization of insurance companies; and

(f) any other provisions which the supreme or governing body may choose to insert to protect the membership of the retiring society and insure the business and the conduct of the affairs of the new corporation.

History: L. 1988, ch. 154, § 34; Jan. 1, 1989.



40-772 Same; report of meeting to be filed with commissioner.

40-772. Same; report of meeting to be filed with commissioner. A report of such meeting of the supreme legislative body certified to by the presiding officers under the corporate seal of such society shall also be filed with the commissioner.

History: L. 1988, ch. 154, § 35; Jan. 1, 1989.



40-773 Same; conversion into stock company; purchase of stock; notice to members or policyholders of right to purchase; preference; limitation; nonmembers of society.

40-773. Same; conversion into stock company; purchase of stock; notice to members or policyholders of right to purchase; preference; limitation; nonmembers of society. If such fraternal benefit society is converting into a stock life insurance company, it shall be the duty of such fraternal benefit society to advise every member or policyholder of the right to subscribe for and purchase the stock of such stock life insurance company and of the amount of such stock for which such member or policyholder is entitled to subscribe and all other terms and conditions. The amount of such capital stock available to each member or policyholder shall be determined as set forth in the plan of proposed conversion. Exercise of such right shall be limited to 90 days after notice. Notice of such right shall be written or printed on a form approved by the commissioner of insurance and shall be given either personally or by mail. If mailed, such notice shall be deemed to be delivered when deposited in the United States mail, with postage prepaid, addressed to the member or policyholder at the address as it appears on the records of the society.

No portion of the stock shall be offered for public sale until the membership of the society shall have had preference in the purchase thereof. No one member shall be allowed to subscribe for or purchase more than 25% of the capital stock of the new company if there are other members applying in writing for the purchase of stock whose subscriptions are not filled. If the membership shall not have subscribed for the total capital stock authorized, others who were not members of the society at the time of the conversion may be permitted to subscribe for stock and be allowed equal rights in the ownership thereof with all other stockholders.

History: L. 1988, ch. 154, § 36; Jan. 1, 1989.



40-774 Same; status of corporation upon conversion; reserves on policies issued prior to conversion; succession to rights and property of society; power of commissioner to order divestiture or revaluation.

40-774. Same; status of corporation upon conversion; reserves on policies issued prior to conversion; succession to rights and property of society; power of commissioner to order divestiture or revaluation. When any fraternal benefit society shall have complied with the provisions of this act and the other laws of this state regulating the incorporation of life insurance companies and shall receive from the commissioner of insurance its charter or certificate of authority to transact business as a life insurance company, its reorganization and conversion into such company shall be complete. Such reorganized and converted corporation shall be deemed in law to have all the rights, privileges, powers and authority of any other corporation organized for doing a life insurance business in the state of Kansas and be controlled by the laws applying thereto. Such reorganized and converted corporation shall be obligated to maintain reserves attributable to policies or certificates of insurance issued prior to such conversion on the respective bases provided in such policies or certificates of insurance or in the laws applicable at their respective dates of issue, but in no event on a basis providing lower reserves than the national fraternal congress table of mortality with interest assumed at the rate of 4% per annum.

The new corporation shall be deemed in law to be a continuation of the business of the fraternal benefit society when the reorganization and conversion shall have been accomplished by the formation of a new company or by amendment to its former charter, and such reorganized corporation shall succeed to and become invested with all and singular the rights, privileges, franchises, and all property, real, personal, or mixed of the former society, and all debts due on any account and all other things and choses in action, theretofore belonging to such fraternal benefit society, and all property rights, privileges, franchises, and all other interest shall thereafter be as effectually the property of such organized and converted corporation as they were the property of the former fraternal benefit society, and the title to any real estate by deed or otherwise vested in the former fraternal benefit society shall forthwith vest in such organized converted corporation, and the title thereto shall not in any way be impaired by reason of such change or reincorporation. The commissioner of insurance shall have the power and authority to require such converted company to dispose of or revalue any security, investment or asset regarded as ineligible for the converted company upon reasonable notice and terms to such converted company.

History: L. 1988, ch. 154, § 37; Jan. 1, 1989.



40-775 Same; preservation of rights of members, policyholders and creditors of society as obligations of new corporation; appointment of commissioner as process agent.

40-775. Same; preservation of rights of members, policyholders and creditors of society as obligations of new corporation; appointment of commissioner as process agent. The rights of all members, policyholders and creditors, and the standing of all claims under the former fraternal benefit society shall be preserved unimpaired under the new corporation, and all debts, liabilities and duties of the former fraternal benefit society shall thenceforth attach to the reorganized corporation and may be enforced against it to the same extent as if the debts and liabilities had been incurred or contracted by the new corporation, and all outstanding benefit certificates or policies issued by the fraternal benefit society shall be valid obligations of the new corporation without the issuance of new policies. There shall be filed an instrument appointing the commissioner of insurance and the commissioner's successor or successors in office the true and lawful attorney of such company for service of process, containing the same provisions and having the same effect as the instrument required by K.S.A. 40-777.

History: L. 1988, ch. 154, § 38; Jan. 1, 1989.



40-776 Same; obligation of new corporation to perform obligations of society; preservation of pending legal actions.

40-776. Same; obligation of new corporation to perform obligations of society; preservation of pending legal actions. Such organized and converted corporation shall be obliged to carry out and perform all of the obligations of every kind and character owing by the former fraternal benefit society to the holders of its policies or beneficial certificates, and the same may be enforced against it to the extent as if the policies and benefit certificates had been issued by it after conversion.  Any pending actions at law wherein the former fraternal benefit society was a party shall be unaffected by the conversion thereof and shall be prosecuted by or against such reorganized and converted corporation the same as if the conversion had not taken place.

History: L. 1988, ch. 154, § 39; Jan. 1, 1989.



40-777 Appointment of commissioner as process agent; time for society to file pleadings after receiving copy of notice.

40-777. Appointment of commissioner as process agent; time for society to file pleadings after receiving copy of notice. Every society authorized to do business in this state shall appoint in writing the commissioner of insurance as agent for service of process as provided in K.S.A. 40-218, and amendments thereto. No such service shall require a society to file its answer, pleading or defense in less than 30 days from the date of mailing the copy of the service to a society. Legal process shall not be served upon a society except in the manner herein provided.

History: L. 1988, ch. 154, § 40; Jan. 1, 1989.



40-778 Review of commissioner's decisions.

40-778. Review of commissioner's decisions. All decisions and findings of the commissioner of insurance made under the provisions of this act shall be subject to review by proper proceedings in any court of competent jurisdiction in this state.

History: L. 1988, ch. 154, § 41; Jan. 1, 1989.



40-779 Penalties for violations.

40-779. Penalties for violations. (a) A person who knowingly makes any false or fraudulent statement or representation in or with reference to any application for membership or for the purpose of obtaining money from or a benefit in any society shall, upon conviction, be fined not less than $100 nor more than $500, or imprisoned in the county jail not less than 30 days nor more than one year, or both.

(b) Any person who willfully makes a false or fraudulent statement in any verified report or declaration under oath required or authorized by this act, or of any material fact or thing contained in a sworn statement concerning the death or disability of an insured for the purpose of procuring payment of a benefit named in the certificate, shall be guilty of perjury and shall be subject to the penalties therefor prescribed by law.

(c) Any person who solicits membership for, or in any manner assists in procuring membership in, any society not licensed to do business in this state shall, upon conviction, be fined not less than $50 nor more than $200.

(d) Any person guilty of a willful violation of, or neglect or refusal to comply with, the provisions of this act for which a penalty is not otherwise prescribed shall, upon conviction, be subject to a fine not exceeding $200.

History: L. 1988, ch. 154, § 42; Jan. 1, 1989.



40-780 Application of act to exempted societies and organizations; information required by commissioner.

40-780. Application of act to exempted societies and organizations; information required by commissioner. (a) Nothing contained in this act shall be construed to affect or apply to societies and organizations exempted by K.S.A. 40-202, and amendments thereto.

(b) The commissioner of insurance may require from any society or association, by examination or otherwise, such information as will enable the commissioner to determine whether such society or association is exempt from the provisions of this act.

History: L. 1988, ch. 154, § 43; Jan. 1, 1989.



40-781 Rules and regulations.

40-781. Rules and regulations. The commissioner of insurance may adopt such rules and regulations as are reasonable, necessary and incidental to the enforcement and administration of the provisions of this act.

History: L. 1988, ch. 154, § 44; Jan. 1, 1989.



40-782 Severability of act.

40-782. Severability of act. If any section, paragraph, sentence or phrase of this act shall be declared unconstitutional or void for any reason, such fact shall not in any way affect the remaining sections, paragraphs, sentences or phrases of this act, but the same shall continue in full force and effect.

History: L. 1988, ch. 154, § 45; Jan. 1, 1989.






Article 8 BURIAL INSURANCE

40-806 Continued transactions by burial insurance corporations engaging in business on January 1, 1961; conditions; limitation on risks.

40-806. Continued transactions by burial insurance corporations engaging in business on January 1, 1961; conditions; limitation on risks. Any corporation already organized under the laws of this state and transacting the business of burial insurance on January 1, 1961, may continue the transaction of such business as provided by the laws of this state prior to the effective date of this act, except that such corporation may write burial insurance in an amount not exceeding three thousand dollars ($3,000) on any one life. If and when such a corporation alters its capital structure it must then comply with all of the requirements relating to capital stock life insurance companies organized under other provisions of the insurance code of the state of Kansas.

History: L. 1961, ch. 234, § 1; L. 1979, ch. 140, § 1; July 1.






Article 9 GENERAL PROVISIONS RELATING TO FIRE INSURANCE COMPANIES

40-901 Kinds of business authorized; paid-up capital and surplus requirements; limitations on size of a single risk.

40-901. Kinds of business authorized; paid-up capital and surplus requirements; limitations on size of a single risk. It shall be lawful for any stock fire insurance company organized under the laws of this state, the United States, or any other country, state or territory, and authorized to transact business in this state, having a paid-up capital of not less than $450,000, a surplus of $300,000 and a deposit equal to the minimum capital stock to make contracts of insurance or to cede or receive reinsurance thereon, for such of the following kinds of business as are specified in its articles of incorporation, namely:

(a) To make insurance upon property or any valuable interest thereon against loss or damage caused by fire, lightning, or other electrical disturbances, earthquake, windstorm, cyclone, tornado, tempest, hail, frost, snow, ice, sleet, weather or climatic condition, including excess or deficiency of moisture, flood, rain, or drought, a rising of the waters of the ocean or its tributaries, bombardment, invasion, insurrection, riot, civil war or commotion, military or usurped power, explosion, other than the explosion of steam boilers, or the breaking of flywheels, against loss or damage from any cause to trees, crops and farm products.

(b) To make insurance against loss or damage to property and against the liability of the insured for loss or damage to the property of others caused by water entering through leaks or openings in buildings or from the breakage or leakage of sprinklers, pumps, water pipes, plumbing and all tanks, apparatus, conduits and containers designated to bring water into buildings or for its storage or utilization therein, or caused by the falling of a tank, tank platform or supports, and against loss or damage from any cause to such sprinklers, pumps, water pipes, plumbing, tanks, apparatus, conduits or containers.

(c) To make insurance upon teams, automobiles and all vehicles, airplanes, seaplanes, dirigibles and other aircraft: (1) Against all loss or damage to the same, their fittings and contents from any cause, including the hazards of burglary, theft or other criminal act, vandalism or malicious mischief. (2) Against loss or damage to property, including legal liability therefor, caused by the operation, maintenance and use of the same.

(d) To make insurance against loss or damage to vessels, craft, aircraft, automobiles and vehicles of every kind, excluding automobiles operating under their own power or while in storage not incidental to transportation, as well as all goods, freights, cargoes, merchandise, effects, disbursements, profits, moneys, bullion, precious stones, securities, choses in action, evidence of debt, valuable papers, bottomry and respondentia interests, and all kinds of property and interests herein in respect to, pertaining to or in connection with any or all risks or perils of navigation, transit or transportation, including war risks, on or under any seas or waters, on land or in the air, or while being assembled, packed, crated, baled, compressed or similarly prepared for shipment or while awaiting the same, or during any delays, storage, transshipment or reshipment incidental thereto; including marine builders' risks and war risks; and from loss or damage to persons or property in connection with or appertaining to marine, inland marine, transit or transportation insurance, including loss or damage to either, arising out of or in connection with the construction, repair, operation, maintenance or use of the subject matter of such primary insurance (but not including life insurance or surety bonds), but except as herein specified shall not mean insurance against loss by reason of bodily injury to the person.

(e) Against loss or damage to property from any casualty, power to insure against which is not prohibited by the laws of this state or exclusively delegated by this code to any other class or kind of company.

(f) And against consequential loss or damage arising from any of the causes above enumerated.

(g) Against loss or damage to horses, cattle, other livestock and domestic animals by accident, theft or death, or against any known or contingent event whatever which may lawfully be the subject of insurance.

And generally to do and perform all other matters and things proper to promote these objects. No insurance company organized under the laws of this state transacting business in this state shall expose itself to loss on any one risk or hazard to an amount exceeding 10% of its paid-up capital and surplus, unless the excess shall be reinsured in some other company duly authorized to transact similar business in this state or as otherwise provided in the insurance code, and no insurance company not organized under the laws of this state and transacting business in this state shall expose itself to loss on any one risk or hazard to an amount exceeding 10% of its paid-up capital and surplus unless the excess shall be reinsured either in some company duly authorized to transact similar business in this state or as provided by the laws of such company's domiciliary state. Any stock company with charter powers so to do and having a paid-up capital stock of at least $900,000 and a surplus of at least $600,000, may in addition to the kinds and classes of business mentioned in this section, transact the kinds and classes of business mentioned in K.S.A. 40-1102, and amendments thereto, including surety bonds and except as herein specified, insurance against loss by reason of bodily injuries as provided for in K.S.A. 40-1102, and amendments thereto, and shall maintain all reserves required by law for the kinds and class of business transacted. Any company executing suretyship obligations shall be subject to the provisions of K.S.A. 40-1107, and amendments thereto. Until May 1, 1989, stock insurers which were authorized to transact business in Kansas after January 1, 1969, but before January 1, 1984, shall be required to have paid-up capital stock, surplus and deposits equal to that which was required by this section prior to the passage of this act. After May 1, 1989, such companies shall comply with the paid-up capital stock, surplus and deposit requirements provided by this act.

Until May 1, 1989, companies doing business in this state on January 1, 1969, shall be required to have a paid-up capital stock, surplus and deposit equal to that required of such companies prior to the passage of this act. On and after May 1, 1989, companies doing business in this state on January 1, 1969, shall be required to have a paid-up capital stock, surplus and deposit equal to that required of all other companies to whom this section applies immediately prior to the passage of this act.

On and after May 1, 1994, companies doing business in this state on January 1, 1969, shall comply with the paid-up capital, surplus and deposit requirements provided by this act.

No provision of this act shall require insurance companies doing business in this state on January 1, 1969, which have subsequently become authorized to transact business in accordance with a different article of chapter 40 of the Kansas Statutes Annotated to comply with the paid-up capital, surplus and deposit requirements of this act until May 1, 1994.

History: L. 1927, ch. 231, 40-901; L. 1951, ch. 294, § 1; L. 1965, ch. 300, §3; L. 1967, ch. 261, § 1; L. 1969, ch. 237, § 3; L. 1970, ch. 179,§ 1; L. 1971, ch. 167, § 1; L. 1972, ch. 184, § 1; L. 1984, ch. 169, § 3; July 1.



40-902 Deposit of securities by stock insurance company.

40-902. Deposit of securities by stock insurance company. Every stock fire insurance company organized under the laws of this state, shall deliver to the commissioner of insurance cash or securities of the kinds in which such a company is permitted to invest its funds under the provisions of this code, in an amount equal to not less than the minimum capital stock required of such a company by the preceding section, and such cash or securities shall be deposited pursuant to K.S.A. 40-229a for the benefit of its policyholders and creditors.

History: L. 1927, ch. 231, 40-902; L. 1969, ch. 237, § 4; L. 1996, ch. 25, § 10; July 1.



40-905 Statement of value in policy; evidence of ownership of property; exceptions.

40-905. Statement of value in policy; evidence of ownership of property; exceptions. (a) (1) Whenever any policy of insurance or an increase in the amount of coverage in an existing policy of insurance shall be written to insure any improvements upon real property in this state against loss by fire, tornado, windstorm or lightning, and the property insured shall be wholly destroyed, without criminal fault on the part of the insured or the insured's assigns, the amount of insurance written in such policy shall be taken conclusively to be the true value of the property insured, and the true amount of loss and measure of damages, and the payment of money as a premium for insurance shall be prima facie evidence that the party paying for such insurance is the owner of the property insured.

(2) Improvements on real property shall not be required to be insured for more than the reasonably estimated replacement cost of such improvements. Nothing herein shall prohibit a policy or endorsement to a policy as described in this subsection from containing an inflation guard provision or similar provision. Nothing in this section shall be deemed to create a private cause of action. For the purposes of this paragraph, "improvements on real property" means a fixture, building or other structure attached to real property and intended as a permanent addition to such real property.

(b) The provisions of subsection (a) shall not apply to:

(1) New policies of fire insurance or existing policies of fire insurance where there has been an increase in the amount of coverage of 25% or more, until such policies have been in effect for at least 60 days. If there is a total loss by fire within the sixty-day period and the insurer pays less than the face value of the policy, the insurer shall refund the difference in premium between the amount of insurance purchased and the premium applicable for the amount of the loss actually paid. This paragraph shall not apply to a loss by fire caused by lightning.

(2) Builder's risk policies of insurance covering property in the process of being constructed.  The value of the property insured shall be the actual value of the property at the time of the loss.

History: L. 1927, ch. 231, 40-905; L. 1981, ch. 192, § 1; L. 2005, ch. 163, § 9; July 1.



40-906 Inspection and description of premises.

40-906. Inspection and description of premises. It shall be the duty of every person, corporation, association, partnership, company or individual issuing any policy insuring real property of any description against loss by fire or any of the risks usually insured against in their insurance policies, by itself or its agents, to make careful examination of the premises insured, and to place in such policy a full, complete and correct description of the property or premises insured thereby; and no failure to properly and fully describe such property or premises, nor any erroneous statement in the description of such property or premises, shall be a defense in any action to collect for loss thereon or thereunder when such description shall be sufficient to enable a person of ordinary intelligence to find and fully identify the property or premises upon which said insurance was written and upon which premiums have been paid, and this notwithstanding any provisions contained in the policy.

History: L. 1927, ch. 231, 40-906; June 1.



40-907 Vacancy of premises.

40-907. Vacancy of premises. Any condition or stipulation in an application, policy or contract of fire insurance hereafter made making the policy void in case the insured premises become vacant, shall not prevent recovery on such policy if it shall be shown by the plaintiff that the insured premises had ceased to be vacant and were occupied at the time of the loss.

History: L. 1927, ch. 231, 40-907; June 1.



40-908 Attorney fees in certain actions.

40-908. Attorney fees in certain actions. That in all actions now pending, or hereafter commenced in which judgment is rendered against any insurance company on any policy given to insure any property in this state against loss by fire, tornado, lightning or hail, the court in rendering such judgment shall allow the plaintiff a reasonable sum as an attorney's fee for services in such action including proceeding upon appeal to be recovered and collected as a part of the costs: Provided, however, That when a tender is made by such insurance company before the commencement of the action in which judgment is rendered and the amount recovered is not in excess of such tender no such costs shall be allowed.

History: L. 1927, ch. 231, 40-908; L. 1929, ch. 199, § 1; L. 1967, ch. 257, §2; July 1.



40-924 Proof of loss by fire or tornado; insurer to furnish blanks and directions.

40-924. Proof of loss by fire or tornado; insurer to furnish blanks and directions. In case of destruction or damage of property by fire or tornado where the same is insured against fire or tornado, it shall be the duty of the insuring company or companies, within ten days after receiving notice thereof and upon written request, to furnish to the insured proper blanks upon which to make the required proof of such loss with full directions as to what proof is required, and if any such company fails to comply with this section the failure of the insured to make proper proof of loss prior to the suit shall be no defense to a suit upon the policy, and in all cases the insured shall have a reasonable time in which to make such proof after the blanks and directions are received: Provided, however, That the furnishing of such blanks and directions shall in no wise be construed as an admission of liability by the insuring company or companies.

History: L. 1931, ch. 213, § 1; March 16.



40-938 Same; false or misleading information; penalties.

40-938. Same; false or misleading information; penalties. No person or organization shall willfully withhold information from, or knowingly give false or misleading information to, the commissioner, any statistical agency designated by the commissioner, any rating organization, or any insurer, which will affect the rates or premiums chargeable under this act. If the commissioner finds that any person or organization has violated this section, the commissioner, after notice and the opportunity for hearing, may impose a penalty of not more than $500 for each such violation. If the commissioner determines that such violation was willful, the commissioner may impose a penalty of not more than $2,000 for each such violation. Such penalties may be in addition to any other penalty provided by law.

History: L. 1947, ch. 278, § 14; L. 1997, ch. 24, § 3; July 1.



40-951 Fire and casualty insurance rates; purpose of act.

40-951. Fire and casualty insurance rates; purpose of act. The purpose of this act is to:

(a) Protect policyholders and the public against the adverse effects of excessive, inadequate or unfairly discriminatory rates;

(b) encourage, as the most effective way to produce rates that conform to the standards of paragraph (a), independent action by and reasonable price competition among insurers;

(c) provide formal regulatory controls for use if independent action and price competition fail;

(d) authorize cooperative action among insurers in the rate making process, and to regulate such cooperation in order to prevent practices that tend to bring about monopoly or to lessen or destroy competition;

(e) encourage the most efficient and economic marketing practices; and

(f) regulate the business of insurance in a manner that will preclude application of federal antitrust laws.

History: L. 1997, ch. 154, § 1; July 1.



40-952 Same; application of act.

40-952. Same; application of act. (a) This act applies to fire and casualty insurance, including fidelity, surety and guarantee bonds, on risks or operations in this state except reinsurance, accident and health insurance, insurance against loss of or damage to, or against liability arising out of the ownership, maintenance or use of any aircraft.

(b) As used herein, the term "fire insurance" shall be construed to apply to and include the classes of insurance described in K.S.A. 40-901. The term "casualty insurance" shall be construed to apply to and include the classes of insurance described in (b), (c), (d), (e), (i), (j), (k), (l) and (m) of K.S.A. 40-1102 and amendments thereto, and paragraphs (b), (d), (e), (f), (g) and (h) of K.S.A. 40-1203, and amendments thereto, and the classes of insurance governed by Article 12a, Chapter 40, Kansas Statutes Annotated.

(c) For title insurance rate filing purposes, only those charges made in connection with the issuance, sale and servicing of title insurance policies or real estate transactions by title insurance companies, agencies and agents on property located in counties having a population of more than 10,000 shall be subject to filing requirements of this act. Charges made for the assumption of risk under title insurance policies which shall be construed as premium for the purposes of K.S.A. 40-252, and amendments thereto, shall include risk premium, underwriting expenses such as searching charges, examination charges, to include any such charges retained by agents of the title insurer, charges for determining insurability and every other charge related to the issuance of the title insurance policy. Services provided by agents which are not related to insurance, such as performance of real estate closings or extension of the abstract of title, may be charged but not included as premium. No provision of this act shall apply to the filing or regulation of title insurance rates other than the requirements imposed by this section.

Every insurance agent, agency or company authorized to transact title insurance in this state shall file with the commissioner every manual of classification, rules and rates, every rating plan, every rate card and every modification of the foregoing which may be used in connection with providing title insurance or other services in connection with real estate transactions on property located in counties having a population of 10,000 or more. No charge may be made by any title insurance agent, agency or company that has not been filed with the commissioner as required by this section. Any service customarily provided by a title insurance agent or affiliated entity that is not included in the rates shall be disclosed when the rates are filed with the commissioner.

(d) This act shall also apply to reciprocal or interinsurance exchanges organized or operating under article 16 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, with respect to the classes of insurance enumerated in this section.

History: L. 1997, ch. 154, § 2; July 1.



40-953 Same; excessive, inadequate or unfairly discriminatory rates or rates resulting in destruction of competition, standards.

40-953. Same; excessive, inadequate or unfairly discriminatory rates or rates resulting in destruction of competition, standards. Rates shall not be excessive, inadequate or unfairly discriminatory, nor shall an insurer charge any rate which if continued will have or tend to have the effect of destroying competition or creating a monopoly. Rates are presumed not to be excessive if a reasonable degree of market competition exists at the consumer level with respect to the class of business to which they apply. Rates in a noncompetitive market are excessive if they are producing or are likely to produce unreasonably high profits for the insurance provided or if expenses are unreasonably high in relation to services rendered. A competitive market in a type of insurance subject to this act is presumed to exist unless the commissioner after notice of hearing determines and orders that a reasonable degree of competition does not exist in the market. Such order shall expire no later than one year after issuance unless the commissioner renews the rule after a hearing and a finding of the continued lack of a reasonable degree of competition. In determining whether a reasonable degree of market competition exists, the commissioner shall consider all relevant tests, including: (1) The number, market share, and concentration of insurers, as measured by the 1992 horizontal merger guidelines published in the Federal Register September 10, 1992 (57 FR 41552), actively engaged in the class of business; (2) the existence of rate differentials in that class of business; (3) ease of entry into the market; and (4) whether long-run profitability for insurers in that class of business is unreasonably high in relation to its riskiness. If such competition does not exist, rates are excessive if they are likely to produce a long run profit that is unreasonably high in relation to the riskiness of the class of business, or if expenses are unreasonably high in relation to the services rendered.

Rates are inadequate if they are clearly insufficient, together with the investment income attributable to them, to sustain projected losses and expenses in the class of business to which they apply.

One rate is unfairly discriminatory in relation to another in the same class if it clearly fails to reflect equitably the differences in expected losses and expenses. Rates are not unfairly discriminatory because different premiums result for policyholders with like loss exposures but different expense factors or like expense factors but different loss exposures, so long as the rates reflect the differences with reasonable accuracy. Rates are not unfairly discriminatory if they are averaged broadly among persons insured under a group, franchise, mass marketed plan or blanket policy.

History: L. 1997, ch. 154, § 3; July 1.



40-954 Same; determining factors; expense provisions; classification of risks; modification for individual risks; contingencies and allowances for profit; exemptions; mandatory rating plan use.

40-954. Same; determining factors; expense provisions; classification of risks; modification for individual risks; contingencies and allowances for profit; exemptions; mandatory rating plan use. In determining whether rates are not excessive or inadequate or not unfairly discriminatory:

(a) Due consideration shall be given to:

(1) Past and prospective loss and expense experience within and outside the state;

(2) catastrophe hazards and contingencies;

(3) trends within and outside this state;

(4) loadings for leveling premium rates over time;

(5) dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers and the investment income of the insurer; and

(6) all other relevant factors within and outside the state, including the judgment of technical personnel.

(b) The expense provisions included in the rates to be used by an insurer may reflect the operating methods of the insurer, or group of insurers, and, so far as it is credible, its own expense experience.

(c) Risks may be classified in any reasonable way for the establishment of rates and minimum premiums, except that no classification may be based on race, color, creed or national origin and classifications in automobile insurance may not be based on physical disability of an insured. Rates thus produced may be modified for individual risks in accordance with rating plans, schedules, individual risk premium modification plans and expense reduction plans that establish reasonable standards for measuring probable variations in experience, hazards, expenses or any combination of those factors.

Such standards shall permit recognition of expected differences in loss or expense characteristics, and shall be designed so that such plans are reasonable and equitable in their application, and are not unfairly discriminatory, violative of public policy or otherwise contrary to the best interests of the people of this state. This section shall not prevent the development of new or innovative rating methods which otherwise comply with this act.

(d) Rates may be modified for individual risks, upon written application of the insured, stating the insured's reasons therefore, filed with and not disapproved by the commissioner within 10 days after filings.

(e) The rates may contain provisions for contingencies and an allowance permitting a reasonable profit. In determining the reasonableness of the profit, consideration shall be given to the investment income attributable to the line of insurance.

(f) The commissioner may by rule exempt any person or class of persons, line of insurance, or any market segment from any or all of the provisions of this chapter, if and to the extent that the commissioner finds their application unnecessary to achieve the purposes of this act.

(g) Once it has been filed, use of any rating plan shall be mandatory and such plan shall be applied uniformly for eligible risks in a manner that is not unfairly discriminatory.

History: L. 1997, ch. 154, § 4; L. 2011, ch. 113, § 4; July 1.



40-955 Same; rate filings; review and approval of certain lines; effective dates; exemptions from filing; certain workers compensation policies; rules and regulations.

40-955. Same; rate filings; review and approval of certain lines; effective dates; exemptions from filing; certain workers compensation policies; rules and regulations. (a) Every insurer shall file with the commissioner, except as to inland marine risks where general custom of the industry is not to use manual rates or rating plans, every manual of classifications, rules and rates, every rating plan, policy form and every modification of any of the foregoing which it proposes to use. Every such filing shall indicate the proposed effective date and the character and extent of the coverage contemplated and shall be accompanied by the information upon which the insurer supports the filings. A filing and any supporting information shall be open to public inspection after it is filed with the commissioner, except that disclosure shall not be required for any information contained in a filing or in any supporting documentation for the filing when such information is either a trade secret or copyrighted. For the purposes of this section, the term "trade secret" shall have the meaning ascribed to it in K.S.A. 60-3320, and amendments thereto. An insurer may satisfy its obligations to make such filings by authorizing the commissioner to accept on its behalf the filings made by a licensed rating organization or another insurer. Nothing contained in this act shall be construed to require any insurer to become a member or subscriber of any rating organization.

(b) Certificate of insurance forms must be filed with the commissioner of insurance and approved prior to use. Notwithstanding the "large risk" filing exemption in subsection (j), a certificate of insurance cannot be used to modify, alter or amend the insurance policy it describes. The certificate of insurance shall contain the following or similar language: The certificate of insurance neither affirmatively nor negatively amends, extends or alters the coverage afforded by the policies listed thereon. An industry standard setting organization may be authorized by the commissioner of insurance to file certificate of insurance forms on behalf of authorized insurers.

(c) Any rate filing for the basic coverage required by K.S.A. 40-3401 et seq., and amendments thereto, loss costs filings for workers compensation, and rates for assigned risk plans established by article 21 of chapter 40 of the Kansas Statutes Annotated or rules and regulations established by the commissioner shall require approval by the commissioner before its use by the insurer in this state. As soon as reasonably possible after such filing has been made, the commissioner shall in writing approve or disapprove the same, except that any filing shall be deemed approved unless disapproved within 30 days of receipt of the filing.

(d) Any other rate filing, except personal lines filings, shall become effective on filing or any prospective date selected by the insurer, subject to the commissioner disapproving the same if the rates are determined to be inadequate, excessive, unfairly discriminatory or otherwise fails to meet the requirements of this act. Personal lines rate filings shall be on file for a waiting period of 30 days before becoming effective, subject to the commissioner disapproving the same if the rates are determined to be inadequate, excessive, unfairly discriminatory or otherwise fail to meet requirements of this act. The term "personal lines" shall mean insurance for noncommercial automobile, homeowners, dwelling fire-and-renters insurance policies, as defined by the commissioner by rules and regulations. A filing complies with this act unless it is disapproved by the commissioner within the waiting period or pursuant to subsection (f).

(e) In reviewing any rate filing the commissioner may require the insurer or rating organization to provide, at the insurer's or rating organization's expense, all information necessary to evaluate the reasonableness of the filing, to include payment of the cost of an actuary selected by the commissioner to review any rate filing, if the department of insurance does not have a staff actuary in its employ.

(f) (1) (A) If a filing is not accompanied by the information required by this act, the commissioner shall promptly inform the company or organization making the filing. The filing shall be deemed to be complete when the required information is received by the commissioner or the company or organization certifies to the commissioner the information requested is not maintained by the company or organization and cannot be obtained.

(B) If the commissioner finds a filing does not meet the requirements of this act, the commissioner shall send to the insurer or rating organization that made the filing, written notice of disapproval of the filing, specifying in what respects the filing fails to comply and stating the filing shall not become effective.

(C) If at any time after a filing becomes effective, the commissioner finds a filing does not comply with this act, the commissioner shall after a hearing held on not less than 10 days' written notice to every insurer and rating organization that made the filing issue an order specifying in what respects the filing failed to comply with the act, and stating when, within a reasonable period thereafter, the filing shall be no longer effective. Copies of the order shall be sent to such insurer or rating organization. The order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order.

(2) (A) In the event an insurer or organization has no legally effective rate because of an order disapproving rates, the commissioner shall specify an interim rate at the time the order is issued. The interim rate may be modified by the commissioner on the commissioner's own motion or upon motion of an insurer or organization.

(B) The interim rate or any modification thereof shall take effect prospectively in contracts of insurance written or renewed 15 days after the commissioner's decision setting interim rates.

(C) When the rates are finally determined, the commissioner shall order any overcharge in the interim rates to be distributed appropriately, except refunds to policyholders the commissioner determines are de minimis may not be required.

(3) (A) Any person or organization aggrieved with respect to any filing that is in effect may make written application to the commissioner for a hearing thereon, except that the insurer or rating organization that made the filing may not proceed under this subsection. The application shall specify the grounds to be relied on by the applicant.

(B) If the commissioner finds the application is made in good faith, that the applicant would be so aggrieved if the applicant's grounds are established, and that such grounds otherwise justify holding such a hearing, the commissioner shall, within 30 days after receipt of the application, hold a hearing on not less than 10 days' written notice to the applicant and every insurer and rating organization that made such filing.

(C) Every rating organization receiving a notice of hearing or copy of an order under this section, shall promptly notify all its members or subscribers affected by the hearing or order. Notice to a rating organization of a hearing or order shall be deemed notice to its members or subscribers.

(g) No insurer shall make or issue a contract or policy except in accordance with filings which have been filed or approved for such insurer as provided in this act.

(1) On an application for personal motor vehicle insurance where the applicant has applied for collision or comprehensive coverage, the applicant shall be allowed to identify a lienholder listed on the certificate of title for the motor vehicle described in the application.

(2) On an application for property insurance on real property, the applicant shall be allowed to identify a mortgagee listed on a mortgage for the real property described in the application.

(h) The commissioner may adopt rules and regulations to allow suspension or modification of the requirement of filing and approval of rates as to any kind of insurance, subdivision or combination thereof, or as to classes of risks, the rates for which cannot practicably be filed before they are used.

(i) Except for workers compensation and employer's liability line, the following categories of commercial lines risks are considered special risks which are exempt from the filing requirements in this section: (1) Risks that are written on an excess or umbrella basis; (2) commercial risks, or portions thereof, that are not rated according to manuals, rating plans, or schedules including "a" rates; (3) large risks; and (4) special risks designated by the commissioner, including but not limited to risks insured under highly protected risks rating plans, commercial aviation, credit insurance, boiler and machinery, inland marine, fidelity, surety and guarantee bond insurance risks.

(j) For the purposes of this subsection, "large risk" means: (1) An insured that has total insured property values of $5,000,000 or more; (2) an insured that has total annual gross revenues of $10,000,000 or more; or (3) an insured that has in the preceding calendar year a total paid premium of $50,000 or more for property insurance, $50,000 or more for general liability insurance, or $100,000 or more for multiple lines policies.

(k) The exemption for any large risk contained in subsection (h) shall not apply to workers compensation and employer's liability insurance, insurance purchasing groups, and the basic coverage required by K.S.A. 40-3401 et seq., and amendments thereto.

(l) Underwriting files, premium, loss and expense statistics, financial and other records pertaining to special risks written by any insurer shall be maintained by the insurer and shall be subject to examination by the commissioner.

(m) (1) Any entity that purchases a workers compensation policy for the covered employees of more than one employer pursuant to a shared employment relationship with each employer must purchase the workers compensation policy on a separate multiple coordinate policy basis. Such workers compensation policies must be issued pursuant to K.S.A. 44-501 et seq., and amendments thereto, from an insurer holding a certificate of authority to do business in this state and providing workers compensation coverage.

(2) The commissioner of insurance may allow an insurer to issue coverage through a master policy if the commissioner is satisfied that the insurer is able to track and report individual client experience to the advisory organization in an acceptable fashion. All such master policies must be filed with the commissioner for prior approval.

(3) The commissioner of insurance shall be authorized to adopt such rules and regulations as are reasonable and necessary to carry out the purpose and the provisions of this subsection.

History: L. 1997, ch. 154, § 5; L. 1999, ch. 63, § 2; L. 2006, ch. 124, § 1; L. 2007, ch. 150, § 2; L. 2011, ch. 34, § 1; L. 2011, ch. 113, § 2; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 40-955a.



40-955b Same; rate filings; premium variance, when allowed.

40-955b. Same; rate filings; premium variance, when allowed. (a) Insurers may increase or decrease premiums on a given risk basis without documentation up to 40% based on any factor, except the rate adjustment made pursuant to this section cannot:

(1) Be based upon the race, creed, national origin or religion of the insured.

(2) Apply to insurance covering:

(A) Risks of a personal nature, including insurance for homeowners, tenants, private passenger nonfleet automobiles, mobile homes and other property and casualty insurance for personal, family or household needs;

(B) farms and ranches, including crop insurance;

(C) workers compensation; or

(D) coverage required by K.S.A. 40-3401 et seq., and amendments thereto.

(b) By rules and regulations adopted in accordance with the rules and regulations filing act, the commissioner of insurance may broaden the range of plus or minus 40% for any line or type of insurance subject to K.S.A. 40-955, and amendments thereto, if the commissioner of insurance finds that the:

(1) Utilization of this section by the insurance industry has produced a significant number of rate modifications at or near the upper limit and at the lower limit of the allowable range of modification; and

(2) modifiers at and near the upper and lower limits of the allowable range of modification appear to be predominantly correlated with individual risk factors that relate to expected losses and expenses.

(c) By rules and regulations adopted in accordance with the rules and regulations filing act, the commissioner of insurance may reduce the range of plus or minus 40% for any line or type of insurance subject to K.S.A. 40-955, and amendments thereto, if the commissioner of insurance finds that modifiers at or near the upper or lower limits of the allowable range of modification are not predominantly correlated with individual risk factors that relate to expected losses and expenses, but such reduction shall not reduce the range to less than plus or minus 25%.

(d) Any insurer aggrieved by the commissioner's findings pursuant to this section may appeal the same pursuant to the Kansas administrative procedure act.

History: L. 2006, ch. 130, § 3; July 1.



40-956 Same; rating organizations; licensure, fee, suspension or revocation; subscriber discrimination and certain rules prohibited; examinations, costs; authorized cooperation and transactions.

40-956. Same; rating organizations; licensure, fee, suspension or revocation; subscriber discrimination and certain rules prohibited; examinations, costs; authorized cooperation and transactions. (a) Any corporation, association, partnership or individual whether located in or out of the state, may apply for license as a rating organization for such kinds of insurance or subdivisions thereof as are specified in its application and shall file therewith: (1) A copy of its constitution, articles of agreement or association or certificate of incorporation, and its bylaws and rules governing the conduct of its business; (2) a list of its members and subscribers; (3) the name and address of a resident of the state upon whom service of process or orders of the commissioner may be served and an irrevocable agreement to accept such service or notices; and (4) a statement of its qualification as a rating organization. Every rating organization shall notify the commissioner promptly of every change in its organizational structure, members or subscribers and the person upon whom service or notices may be made. If the commissioner finds the applicant is qualified, the commissioner shall issue a license specifying the kinds of insurance or subdivisions thereof for which the applicant is authorized to act as a rating organization. Every such application shall be granted or denied in whole or in part by the commissioner within 60 days of the date of its filing. Licenses issued pursuant to this section shall continue in force until May 1 next after their date unless suspended or revoked by the commissioner. The fee for such license shall be $25 annually. Licenses issued pursuant to this section may be suspended or revoked by the commissioner, after hearing upon notice, in the event the rating organization ceases to meet the requirements of this section.

(b) Every rating organization shall furnish its rating services without discrimination to its members and subscribers. Subject to rules which have been approved by the commissioner as reasonable, each rating organization shall permit any insurer or group pool, not a member, to be a subscriber to its rating service for any kind of insurance or subdivision thereof for which it is authorized to act as a rating organization. The reasonableness of any rule in its application to subscribers, or the refusal of any rating organization to admit an insurer or group pool as a subscriber, at the request of any subscriber, pool or any insurer shall be reviewed by the commissioner at a hearing.

(c) No rating organization shall adopt any rule, the effect of which would be to prohibit or regulate the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers.

(d) The commissioner, at least once in five years, shall make or cause to be made an examination of each rating organization licensed in this state. The reasonable costs of such examination shall be paid by the rating organization examined, upon presentation to it of a detailed account of such cost. The officers, managers, agents and employees of such rating organization may be examined under oath and shall exhibit all books, records, accounts, documents or agreements governing its method of operation. The commissioner may waive such examination upon proof such rating organization has, within a reasonably recent period, been examined by the insurance supervisory official of another state, and upon filing with the commissioner a copy of the report of such examination.

(e) Cooperation among rating organizations or among rating organizations and insurers in rate making or in other matters within the scope of this act is hereby authorized, provided the filings resulting from such cooperation are subject to all the provisions of this act which are applicable to filings generally. The commissioner may review such cooperative activities and practices and if, after a hearing, the commissioner finds any such activity or practice is unfair, unreasonable or otherwise inconsistent with this act or other provision of the insurance laws of this state, the commissioner may issue a written order requiring discontinuance of such activities or practices.

(f) Any rating organization may provide for the examination of policies, daily reports, binders and other transaction with its members or subscribers, providing it makes reasonable rules governing those activities, which rules shall be approved by the commissioner. Such rules shall contain a provision that in the event any insurer does not within 60 days furnish satisfactory evidence to the rating organization of the correction of any error or omissions previously called to its attention by the rating organization, it shall be the duty of the rating organization to notify the commissioner thereof. All information submitted for examination shall be confidential.

(g) Any rating organization may subscribe for or purchase actuarial, technical or other services, and such services shall be available to all members and subscribers without discrimination. Any rating organization may collect, compile and distribute past and current premiums of individual insurers.

History: L. 1997, ch. 154, § 6; July 1.



40-957 Same; advisory organizations; required filings; insurers and rating organizations prohibited from relying on statistics, when.

40-957. Same; advisory organizations; required filings; insurers and rating organizations prohibited from relying on statistics, when. (a) Every group, association or other organizations of insurers, whether located within or outside this state, assisting insurers which make their own filings or rating organizations in rate making, by the collection and furnishing of loss or expense statistics, or by the submission of recommendations, but which does not make filings under this act, shall be known as an advisory organization.

(b) Every advisory organization shall file with the commissioner: (1) A copy of its constitution, articles of agreement or association, its certificate of incorporation and its bylaws, rules and regulations governing its activities; (2) a list of its members; (3) the name and address of a resident of this state upon whom notices or orders of the commissioner or process issued at the commissioner's direction may be served, with its written agreement to accept such notices or service; and (4) an agreement the commissioner may examine such advisory organization in accordance with this act.

(c) If, after a hearing, the commissioner finds the furnishing of such information or assistance involves an act or practice which is unfair or unreasonable or otherwise inconsistent with this act or the insurance laws of this state, the commissioner may issue a written order requiring the discontinuance of the act or practice. No insurer or rating organization shall support its filings by statistics or adopt rate making recommendations furnished to it by an advisory organization which has not complied with this section or with an order of the commissioner issued under this section. If the commissioner finds such insurer or rating organization to be in violation of this subsection the commissioner may issue an order requiring the discontinuance of such violation.

History: L. 1997, ch. 154, § 7; July 1.



40-958 Same; deviations from rating organization filings.

40-958. Same; deviations from rating organization filings. Every member of or subscriber to a rating organization shall adhere to the filings made on its behalf by such organization, except any such insurer may make independent filings or may deviate from the manual of classifications, rules and rates or rating plans filed by the rating organization for a kind of insurance, or a subdivision thereof, by filing notice of intent to do so with the commissioner. Those deviations shall take effect upon filing such notice, except for those lines which require prior approval of the commissioner, in which case they shall become effective on approval by the commissioner or 30 days after the notice is filed with the commissioner, whichever is sooner.

History: L. 1997, ch. 154, § 8; July 1.



40-959 Same; appeal of rating organization decision; hearing; order.

40-959. Same; appeal of rating organization decision; hearing; order. Any member of or subscriber to a rating organization may appeal to the commissioner from the decision of such rating organization in approving or rejecting any proposed change in or addition to the filings of such rating organization and the commissioner, after a hearing, shall issue an order approving the decision of such rating organization or directing it to give further consideration to such proposal, or, if such appeal is from the action or decision of the rating organization in rejecting a proposed addition to its filings, the commissioner may, in the event the commissioner finds such action or decision was unreasonable or unfair, issue an order directing the rating organization to make an addition to its filing, on behalf of its members and subscribers, in a manner consistent with the commissioner's findings, within a reasonable time after the issuance of such order.

History: L. 1997, ch. 154, § 9; July 1.



40-960 Same; information to be furnished insureds; grievance procedures; appeals to commissioner.

40-960. Same; information to be furnished insureds; grievance procedures; appeals to commissioner. Every rating organization and every insurer which makes its own rates, within a reasonable time after receiving written request therefor, shall furnish to any insured affected by a rate made by it, or to the authorized representative of such insured, all pertinent information as to such rate. Every rating organization and every insurer which makes its own rates shall provide within this state reasonable means whereby any person aggrieved by the application of its rating system may be heard, in person or by authorized representative, on written request to review the manner in which such rating system has been applied in connection with the insurance afforded such person. If the rating organization or insurer fails to grant or reject such request within 30 days after it is made, the applicant may proceed in the same manner as if such application has been rejected. Any party affected by the action of such rating organization or such insurer on such request, within 30 days after written notice of such action, may appeal to the commissioner, who, after a hearing, may affirm or reverse such action.

History: L. 1997, ch. 154, § 10; July 1.



40-961 Same; statistical plans for reporting loss and expense data; rules and regulations.

40-961. Same; statistical plans for reporting loss and expense data; rules and regulations. (a) The commissioner shall develop statistical plans which shall be used by each insurer in the recording and reporting of its loss and expense experience, in order that the experience of all insurers may be made available at least annually in such form and detail as may be necessary to aid the commissioner in determining whether rating systems comply with the standards set forth in this act. Such plans may also provide for the recording and reporting of expense experience items which are specially applicable to this state. In promulgating such plans, the commissioner shall give due consideration to the rating systems on file with the commissioner and, in order that such plans may be as uniform as is practicable among the several states, to the form of the plans used for such rating systems in other states. The commissioner may designate one or more rating organizations or other agencies to assist the commissioner in gathering such experience and making compilations thereof, and such compilations shall be made available, by the commissioner to insurers and rating organizations.

(b) Reasonable plans may be developed by the commissioner for interchange of data necessary for the application of rating plans.

(c) In order to further uniform administration of rate regulatory laws, the commissioner and every insurer and rating organization may exchange information and experience data with insurance supervisory officials, insurers and rating organizations in other states and may consult with them with respect to rate making and the application of rating systems.

(d) The commissioner may make reasonable rules and regulations necessary to effect the purposes of this act.

History: L. 1997, ch. 154, § 11; July 1.



40-962 Same; withholding or giving false or misleading information prohibited.

40-962. Same; withholding or giving false or misleading information prohibited. No person or organization shall willfully withhold information from, or knowingly give false or misleading information to the commissioner, any statistical agency designated by the commissioner, any rating organization or any insurer, which will affect the rates or premiums chargeable under this act.

History: L. 1997, ch. 154, § 12; July 1.



40-963 Same; violations; penalties.

40-963. Same; violations; penalties. The commissioner, if the commissioner finds any person or organization has violated any provision of this act, may impose a penalty of not more than $500 for each violation, but, if the commissioner finds such violation to be willful, may impose a penalty of not more than $2,000 for each such violation. Such penalties may be in addition to any other penalty provided by law. The commissioner may suspend the license of any rating organization or insurer which fails to comply with an order of the commissioner within the time limited by such order, or any extension thereof which the commissioner may grant.

History: L. 1997, ch. 154, § 13; July 1.



40-964 Same; hearings under administrative procedure act.

40-964. Same; hearings under administrative procedure act. Any hearing required or requested under this act shall be conducted in accordance with the Kansas administrative procedure act.

History: L. 1997, ch. 154, § 14; July 1.



40-965 Same; review of commissioner's actions; rates pending final determination of court.

40-965. Same; review of commissioner's actions; rates pending final determination of court. The filing of a petition for review of any action of the commissioner under this act, shall act as a stay of any such action, if it provides for a change in any rating system resulting in an increase or decrease in premiums. Any insurer affected by such order may continue to charge rates which obtained prior to the commissioner's order to increase or decrease rates, on condition that the difference in premiums shall be deposited with the commissioner of insurance by the insurer and, on the final determination of the suit, shall be paid by the commissioner to the insurer if the court shall find the insurer entitled to it, or to the holders of policies written by the insurer, after the rate complained of was ordered by the commissioner as the court may deem just and equitable. The court, at its discretion, in lieu of such deposit, may require of the insurer a bond with such sureties and in such sum as the court may approve.

History: L. 1997, ch. 154, § 15; July 1.



40-966 Same; premiums; account charged in accordance with act; rebates and other inducements prohibited.

40-966. Same; premiums; account charged in accordance with act; rebates and other inducements prohibited. No broker or agent shall knowingly charge, demand or receive a premium for any policy of insurance except in accordance with the provisions of this act. No insurer or employee thereof, and no broker or agent shall pay, allow, or give, or offer to pay, allow to give, directly or indirectly, as an inducement to insurance, or after insurance has been effected, any rebate, discount, abatement, credit or reduction of the premium named in a policy of insurance, or any special favor or advantage in the dividends or other benefits to accrue thereon, or any valuable consideration or inducement whatever, not specified in the policy of insurance, except to the extent provided for in an applicable filing. No insured named in a policy of insurance, or any employee of such insured shall knowingly receive or accept directly or indirectly, any such rebate, discount, abatement, credit or reduction of premium, or any such special favor or valuable consideration or inducement. Nothing in this section shall be construed as prohibiting the payment of commissions or other compensation to duly licensed agents and brokers, nor as prohibiting any insurer from allowing or returning to its participating policyholder, members or subscribers, dividends, savings or unabsorbed premium deposits. As used in this section the word "insurance" includes suretyship and the word "policy" includes bond.

History: L. 1997, ch. 154, § 16; July 1.



40-967 Same; severability.

40-967. Same; severability. If any section, subsection, subdivision, paragraph, sentence or clause of this act is held invalid or unconstitutional, such decision shall not affect the remaining portions of this act.

History: L. 1997, ch. 154, § 17; July 1.



40-970 Property/casualty flex-rating regulatory improvement act; rate increase or decrease, limitation on.

40-970. Property/casualty flex-rating regulatory improvement act; rate increase or decrease, limitation on. Notwithstanding the requirements of K.S.A. 40-952 and 40-955, and amendments thereto, a filing made by an insurer for personal insurance under this section that provides for an overall statewide rate increase or decrease of no more than 12% in the aggregate for all coverages that are subject to the filing may take effect the date it is filed. The 12% limitation shall not apply on an individual insured basis. No more than one rate filing may be made by an insurer pursuant to the expedited process provided in this section during any period of 12 consecutive months, unless the combination of such rate filing and all other rate filings made by such insurer within the preceding period of 12 consecutive months does not result in an overall statewide increase or decrease of more than 12% in the aggregate for all coverages that are subject to such filing.

History: L. 2008, ch. 144, § 2; July 1.



40-971 Same; rates in excess of limitation of preceding section.

40-971. Same; rates in excess of limitation of preceding section. Any rate filing which falls outside the limitations specified in K.S.A. 2015 Supp. 40-970, and amendments thereto, shall be subject to K.S.A. 40-952 and 40-955, and amendments thereto, unless such filing is otherwise exempt pursuant to another provision of Chapter 40 of the Kansas Statutes Annotated, and acts amendatory thereof and supplemental thereto.

History: L. 2008, ch. 144, § 3; July 1.



40-972 Same; procedure; duties of commissioner.

40-972. Same; procedure; duties of commissioner. (a) Any filing submitted pursuant to K.S.A. 2015 Supp. 40-970, and amendments thereto, shall be deemed to comply with state law unless the commissioner determines that the filing is inadequate or unfairly discriminatory. If the commissioner determines that the filing is inadequate or unfairly discriminatory, the commissioner shall issue a written order specifying in detail:

(1) Each provision of Chapter 40 of the Kansas Statutes Annotated, and acts amendatory thereof and supplemental thereto, the insurer has violated;

(2) the reasons the filing is inadequate or unfairly discriminatory; and

(3) stating a reasonable future date on which the filing shall be considered no longer effective.

(b) If the commissioner issues an order pursuant to this section more than 30 days after the date on which the commissioner received the rate filing, the effect of such order shall be prospective only and shall not affect any contract issued or made before the effective date of such order.

History: L. 2008, ch. 144, § 4; July 1.



40-973 Same; effect on existing policy, limitation on

40-973. Same; effect on existing policy, limitation on. Within the limitation specified in K.S.A. 2015 Supp. 40-970, and amendments thereto, no rate increase may be implemented with regard to an individual existing policy, unless such increase is applied at the time of a renewal or conditional renewal of an existing policy and the insurer mails or delivers to the named insured, at the address shown in the policy, a written notice that clearly and conspicuously discloses its intention to change the rate, at least 30 days in advance of the end of the insured's policy period. A notice of renewal or conditional renewal that clearly and conspicuously discloses the renewal premium applicable to the policy shall be deemed to comply with this section.

History: L. 2008, ch. 144, § 5; July 1.



40-974 Same; definitions.

40-974. Same; definitions. For purposes of K.S.A. 2015 Supp. 40-970 through 40-975:

(a) "Commissioner" means the commissioner of insurance.

(b) "Personal insurance" shall have the meaning ascribed to it in K.S.A. 2015 Supp. 40-5103 (l), and amendments thereto.

(c) "Unfairly discriminatory" shall have the meaning ascribed to it in K.S.A. 40-953, and amendments thereto. The term "unfairly discriminatory" includes a rate for a risk that is classified in whole or in part on the basis of race, color, creed or national origin.

History: L. 2008, ch. 144, § 6; July 1.



40-975 Same; citation of act.

40-975. Same; citation of act. K.S.A. 2015 Supp. 40-970 through 40-975, and amendments thereto, shall be known and may be cited as the property/casualty flex-rating regulatory improvement act.

History: L. 2008, ch. 144, § 7; July 1.






Article 10 MUTUAL FIRE AND TORNADO COMPANIES

40-1001 Mutual company for insurance against fire, lightning, tornado, hail or explosion; exceptions; extended coverage endorsements; limitations.

40-1001. Mutual company for insurance against fire, lightning, tornado, hail or explosion; exceptions; extended coverage endorsements; limitations. Any number of persons not less than twenty-five (25), citizens of this state, each of whom shall be a property owner and who shall own collectively property of not less than one hundred thousand dollars ($100,000) in value in one of the classes as hereinafter set forth, which they desire to have insured, may form an incorporated company for the purpose of the mutual insurance of its members against loss or damage by fire, lightning, tornado, hail or explosion, other than the explosion of steam boilers or the breaking of flywheels, and those classes of coverage included in the extended coverage endorsement as provided in K.S.A. 40-1002. The extended coverage endorsement shall be deemed to include the classes of coverage now or hereafter defined by statute or by ruling of the commissioner of insurance: Provided, Explosion, other than the explosion of steam boilers or the breaking of flywheels, insurance and the classes of coverage included in the extended coverage endorsement shall be written only on property included in the first class under the provisions of K.S.A. 40-1002, and any amendments thereto.

History: L. 1927, ch. 231, 40-1001; L. 1943, ch. 185, § 1; L. 1953, ch. 230, §1; June 30.



40-1001a Authority to insure glass breakage, vandalism and theft in addition to coverage under K.S.A. 40-1001; reserve fund and security deposit; requirements.

40-1001a. Authority to insure glass breakage, vandalism and theft in addition to coverage under K.S.A. 40-1001; reserve fund and security deposit; requirements. Any company licensed pursuant to the provisions of K.S.A. 40-1001, and amendments thereto, and operating under the provisions thereof, may so long as they maintain a minimum reserve fund equal to not less than $10,000 per $1,000,000 of fire insurance in force, and having deposited lawful securities with the insurance commissioner pursuant to K.S.A. 40-229a in an amount of not less than $50,000, be granted authority to issue contracts of insurance covering in addition to those kinds set forth in K.S.A. 40-1001, and amendments thereto, the perils of glass breakage, vandalism including malicious mischief and theft. Such additional authority shall be evidenced by proper resolution of the board of directors and authorized by the affirmative vote of at least two-thirds of the members present in person or by proxy at a special or annual meeting of members. Any company after having taken such action shall certify such action to the commissioner of insurance immediately, together with a statement showing its current financial status and a reserve fund sufficient to warrant such action, and such company shall apply for an amended certificate of authority to include such additional perils.

History: L. 1969, ch. 235, § 1; L. 1996, ch. 25, § 11; July 1.



40-1002 Classification of insurable property.

40-1002. Classification of insurable property. In companies organized under the provisions of this article, the property to be insured shall be classified as follows:

(1) Dwelling houses, barns, except livery or hotel barns, accompanying outbuildings and their contents, schoolhouses, schoolhouse furniture, churches, church furniture, community, lodge or township halls, and community, lodge or township hall furniture, farm implements, hay, grain other than hail on growing crops, wool and other products, livestock, wagons, carriages, harness, household goods, wearing apparel, provisions, musical instruments, and libraries, being upon farms as farm property, or in dwellings, or in accompanying outbuildings, or in schoolhouses, or in churches, that constitute detached risks in villages and cities and belonging to the members of the company. All risks in cities and villages which shall be fifteen feet or more from any contiguous risk shall be deemed detached within the meaning of this section.

(2) To include all risks on buildings used for merchandising and manufacturing, and the goods, wares, machinery and implements contained therein; and all other property not included in the first class.

The business of each class shall be conducted separately and independently of the other, and in no case shall an assessment be made by the company upon the premium notes of one class to pay the losses or expenses of the other class; and any company doing business under this article may elect to confine their business to either the first or second class, or to embrace both; and whenever any change is made in the character of their business in this respect, it shall be done at a regular meeting of the directors and by the vote of two-thirds of all the directors, which resolution shall be filed with the bylaws in the office of the secretary of state: Provided, That any company, organized under the provisions of this article to write insurance of the first class, having not less than ten million dollars of insurance in force, and having a reserve fund of not less than five thousand dollars for each one million dollars of insurance in force, fire and wind to be counted separately and the reserve to be based upon the sum of both such fire and wind, may write insurance on any risk mentioned and described as "second class." No such company shall hold, without reinsurance, aggregate "second class" risks in one block of more than five percent of its reserve funds: Provided, That any company confining its risks solely to those of "first class" shall at no time carry risks in cities and villages to exceed twenty-five percent of the amount of the total insurance in force: Provided further, That no such business of the "second class" shall be written and placed with the business of the "first class," until the writing of such risks of the second class shall have been approved by an affirmative vote of two-thirds of all the directors in regular session assembled or at a meeting of the board of directors called for that specific purpose.

History: L. 1927, ch. 231, 40-1002; June 1.



40-1003 No policy issued until required application, premium notes and securities received.

40-1003. No policy issued until required application, premium notes and securities received. No company formed hereafter for the purpose of doing an insurance business under the provisions of this article shall have power to issue policies until applications in good faith have been received for insurance in one class to the amount of at least one hundred thousand dollars, and cash or deposit notes have been received in advance, for the same, nor until such company shall have assets in cash or securities other than deposit notes of at least twenty-five thousand dollars.

History: L. 1927, ch. 231, 40-1003; L. 1943, ch. 186, § 1; June 28.



40-1004 Directors; election; vacancy.

40-1004. Directors; election; vacancy. In companies organized under the provisions of this article, the number of directors shall not be more than 25 or less than five. Unless written balloting is required by the bylaws, directors shall be elected by voice vote. Each person who is a policyholder shall be entitled to one vote. A policyholder may vote by proxy, signed by the person legally entitled to vote such proxy. A majority of the board of directors shall be a quorum for the transaction of business. Vacancies in the board shall be filled by the remaining members until the next annual meeting.

History: L. 1927, ch. 231, 40-1004; L. 2007, ch. 30, § 2; July 1.



40-1005 Annual meeting of members; proxies.

40-1005. Annual meeting of members; proxies. The annual meeting shall be held on or before March 1 in each year, on a day fixed by the bylaws of such company, at the principal office of the company, and every person insured shall be entitled to as many votes as there are directors to be elected, and an equal additional number of votes as are provided for in the bylaws of the company which shall provide for a number of votes based on policies in force, or a number of votes based upon insurance in force, or based upon the amount of premiums paid, or any combination thereof. Votes may be cast by proxy or in person, distributing them among the same or a less number of candidates to be elected, or concentrating them upon one (1) candidate, as may be thought fit; and a plurality shall elect, but no member shall hold and use the proxies of more than twenty-five (25) policyholders.

History: L. 1927, ch. 231, 40-1005; L. 1967, ch. 264, § 1; L. 1976, ch. 215, § 1; July 1.



40-1006 Officers; election; term.

40-1006. Officers; election; term. The directors shall elect a president and such other officers with such titles and duties as shall be stated in the bylaws or in a resolution of the board of directors which is not inconsistent with the bylaws. Officers chosen in such manner shall hold their offices for such terms as are prescribed by the bylaws or determined by the board of directors.

History: L. 1927, ch. 231, 40-1006; L. 2007, ch. 30, § 3; July 1.



40-1007 Deposit notes.

40-1007. Deposit notes. In companies organized under the provisions of this article, if deposit notes be given, all such notes taken by them in consideration of premiums on their policies shall be assessable and collectible in part or in whole for the purpose of paying any losses which have accrued or may accrue during the continuance of the policy, and to defray expenses as provided in the charter and bylaws of the company; and all such notes shall have inserted on their face the following words, to wit: "It is hereby understood and agreed that this note is not transferable." The directors shall have the right to determine the amount of the deposit note to be given and the part of the premium to be paid in cash, and endorsed thereon; but in no case shall the face of the note be more than five times the amount of the cash payment endorsed thereon. Nor shall the cash payment in any case be less than one annual rate.

History: L. 1927, ch. 231, 40-1007; June 1.



40-1008 Liability for losses; assessments; indebtedness.

40-1008. Liability for losses; assessments; indebtedness. Every person who effects insurance in any company organized under the provisions of this article, and also such person's heirs, executors, administrators and assigns, continuing to be so insured, shall thereby become members of the company during the period of insurance and shall be bound to pay losses and such necessary expenses as accrue in and to the company in proportion to the original amount of such person's deposit note or notes or cash deposit as made for one annual rate. The directors shall annually at or before the annual meeting, levy a sufficient assessment on all deposit notes to liquidate all liabilities of the company existing at the time of the assessment, and they shall make such assessments oftener when necessary. They may also, at or before the annual meeting of each year, estimate the rate of assessment on the deposit notes which the experience of the company indicates will be necessary to provide for the losses and expenses for the ensuing year and make and collect assessments in advance on all deposit notes of the company deemed by the board sufficient to pay such losses and expenses.

In determining the rate of assessments to be made the directors shall not include either the guarantee fund, the reserve fund, or the unused portion of the cash premiums on hand, as funds available for the payment of accrued liabilities, but shall levy such assessments on the notes as may be necessary in order to require the makers thereof to pay their ratable shares of all losses and expenses already accrued and estimated to accrue within the ensuing year. The notices of assessment may be given in such number of different lists throughout the year as the board deems advisable, having regard to the dates of the policies. The sums to be paid on any assessment by each member shall always be in proportion to the original amount of such member's deposit note or notes for one annual rate and shall be paid to the company within thirty (30) days next after notice of such assessment is given in the manner provided in the bylaws. The company shall not be liable to the insured for any loss that may occur during the period from the day on which an assessment on such insured's deposit note is due and the date of the payment thereof. No such company shall borrow money or create a debt, unless for the purpose of necessary office buildings, to continue beyond the period when such assessment may be collected and applied to the payment thereof, and no member shall be assessed for liabilities prior to such member's membership.

History: L. 1927, ch. 231, 40-1008; L. 1976, ch. 215, § 2; July 1.



40-1009 Recovery of assessments or on notes; cash policies not assessable.

40-1009. Recovery of assessments or on notes; cash policies not assessable. If any member shall for the space of thirty days after the publication of said notice assessment, and service of such upon such member by mail, postpaid, directed to him at his post office as written in or upon his application for insurance, neglect or refuse to pay the sum assessed upon him, the directors may sue for and recover the whole amount of his deposit note or notes, with cost of suit; but execution shall only issue for assessments and cost as they accrue. If the whole amount of the deposit notes and cash in the possession of the company and belonging thereto shall be insufficient to pay the loss or losses due the members of the company, such members shall receive as payment in full for their respective losses a proportionate share of the whole amount of said notes and cash, but no member shall ever be liable to such company, or to any other person, for more than the whole amount of his deposit note, if written on the assessment plan. Cash policies are not assessable.

History: L. 1927, ch. 231, 40-1009; L. 1931, ch. 206, § 1; May 28.



40-1010 Suits for collection of assessments; liability of officers and directors; suits against company for losses.

40-1010. Suits for collection of assessments; liability of officers and directors; suits against company for losses. Suits for the collection of any assessment made upon the deposit note of the insured may be brought in a court of competent jurisdiction in the county in which the insured resides; and the officers and directors of any company so formed who shall willfully refuse or neglect to perform the duties imposed upon them by the provisions of this article shall be liable in their individual capacity to the person sustaining such loss. Suits at law may be brought and maintained against any such company by the members thereof for losses sustained, if payment is withheld after such losses have become due.

History: L. 1927, ch. 231, 40-1010; L. 1973, ch. 134, § 40; July 1, 1974.



40-1011 Property to be assessed and taxed.

40-1011. Property to be assessed and taxed. All moneys, notes or other property belonging to such company shall be assessed and taxed as provided in the general revenue laws of this state.

History: L. 1927, ch. 231, 40-1011; June 1.



40-1012 Bylaws.

40-1012. Bylaws. The directors of any company organized under the provisions of this article may make such bylaws, not in conflict with the constitution or laws of this state, as two-thirds of the whole number of directors shall adopt, and any amendments of such bylaws may be adopted in the same manner, by being presented to the secretary and be included in his notice to directors of either a regular or a special meeting of the board of directors. Such bylaws may provide for the compensation of the officers of the company, the manner of making proof of loss, and the adjustment of losses, and may provide that any member of said company failing to pay any assessment legally made on his, her or their deposit note or notes, according to the constitution and bylaws of the said company, may be excluded from all benefit of insurance during all the time in which he, she or they may be so in default; and may provide for all other rules and regulations needful for the transaction of the business of the company.

History: L. 1927, ch. 231, 40-1012; L. 1933, ch. 73, § 1 (Special Session); Dec. 30.



40-1013 Classification of risks.

40-1013. Classification of risks. Any such company may classify the property insured therein at the time of issuing policies thereon under different rates, corresponding as nearly as may be to the greater or lesser risk from fire, or lightning, tornado or hail, and loss which may attach to each building or other property insured.

History: L. 1927, ch. 231, 40-1013; June 1.



40-1014 Term of policies.

40-1014. Term of policies. Companies organized under the provisions of this article may issue policies for a term of not more than five years.

History: L. 1927, ch. 231, 40-1014; June 1.



40-1015 Withdrawal of member of company; return premium; cancellation of policy, notice.

40-1015. Withdrawal of member of company; return premium; cancellation of policy, notice. Any member of such company may withdraw therefrom by surrendering his policy, together with a notice in writing to the secretary of his intention so to do. Return premium, if any, shall be computed on shortrate basis. The company shall have power to cancel and terminate any policy or any part thereof by mailing a notice of such cancellation and the company's check for the unearned pro rata premium thereon to the insured at the last post-office address furnished by the insured to the company or by delivery of such notice and unearned premium to the insured in person.

History: L. 1927, ch. 231, 40-1015; L. 1931, ch. 206, § 2; May 28.



40-1016 Limitation on amount of risk; reinsurance.

40-1016. Limitation on amount of risk; reinsurance. No such company shall expose itself to loss on any one risk or hazard, either by one or more policies, to an amount exceeding ten percent of all its resources at the date of the policy, unless such excess be reinsured, except in organizing the company policies may be issued up to one thousand dollars, and such company may reinsure such portion of its risk as the board of directors deem for the best interest of its policyholders.

History: L. 1927, ch. 231, 40-1016; June 1.



40-1017 Execution and contents of policy.

40-1017. Execution and contents of policy. Such companies may issue policies of insurance, signed by the president and secretary, agreeing, in the name of the company, to pay all loss or damage not exceeding the amount insured. The company may issue more than one policy to one person, firm or corporation having separate or detached buildings, if such buildings may be insured under the provisions of this article and the bylaws of the company. Every policy issued other than for a cash premium shall have attached thereto a copy of the note and every policy, whether issued for a cash premium or on the note plan, shall have attached thereto a copy of the application, if one is required to be inserted therein by the bylaws of the company, and a printed copy of such portion of the bylaws and rules and regulations of the company as applies to the risk insured thereunder, and the policy as thus issued shall be and constitute the entire contract between the company and the insured.

History: L. 1927, ch. 231, 40-1017; L. 1931, ch. 206, § 3; May 28.



40-1018 Reserve fund.

40-1018. Reserve fund. A reserve fund equal to not less than ten percentum nor more than twenty-five percentum, as the board of directors may determine, of the premiums received on insurance shall be set apart and maintained out of the cash receipts of the company until such reserve fund shall amount to at least four thousand dollars per million dollars of insurance in force, after which the percent of the cash receipts that shall be added to this reserve may be reduced at the discretion of the board of directors. And whenever the cash in the hands of the treasurer of any such company, not included in the reserve fund, is insufficient to pay any loss that may accrue, then such deficiency shall be taken from the reserve fund, but such reserve fund shall not be reduced below one half until an assessment shall be made upon the deposit notes held by the company sufficient to fully reimburse the reserve fund. Any such diminution of the reserve fund shall be held to be a liability to be provided for by assessments on the deposit notes. Such part of the reserve fund of the company as is not needed for immediate use of the company shall be invested by the directors in such securities as are authorized by this code. Any other reserves that have been accumulated by the company may be made a part of this reserve fund.

History: L. 1927, ch. 231, 40-1018; June 1.



40-1019 Statement for annual meeting.

40-1019. Statement for annual meeting. It shall be the duty of the president and secretary of each mutual company to prepare annually, under oath, a full, true and complete statement of the condition of said company on the thirty-first day of December, and present the same to the annual meeting immediately following.

History: L. 1927, ch. 231, 40-1019; L. 1976, ch. 215, § 3; July 1.



40-1020 Other corporations as members of company; vote.

40-1020. Other corporations as members of company; vote. Any public corporation, quasi-public corporation or private corporation of this state shall have power to be a member of a company organized under the provisions of this article, to execute deposit notes and to vote by any one of its officers at the annual meeting of such company.

History: L. 1927, ch. 231, 40-1020; June 1.



40-1021 Guarantee fund.

40-1021. Guarantee fund. Any insurance company organized under this article having done business not less than two years and having at least one million dollars at risk, and having assets other than deposit notes amounting to not less than twenty-five thousand dollars may, for the better protection of its policyholders, create a guarantee fund, with the privilege of increasing it from time to time.

History: L. 1927, ch. 231, 40-1021; June 1.



40-1022 Creation and investment of such fund; liability.

40-1022. Creation and investment of such fund; liability. Any such insurance company may create such a guarantee fund by setting apart not more than fifty percentum of the excess of this fund over and above the amount of all current liabilities for losses and expenses, and may increase the fund from time to time out of its revenue over and above such liabilities, and such funds shall be invested as provided in section 40-227. The guarantee funds of mutual companies shall be liable for the claims against the company only after all other resources have been exhausted.

History: L. 1927, ch. 231, 40-1022; June 1.



40-1023 Scope of insurance by companies having guarantee fund; foreign companies.

40-1023. Scope of insurance by companies having guarantee fund; foreign companies. Companies organized under this article having a guarantee fund as provided herein to the amount of twenty-five thousand dollars may issue policies of insurance against loss or damage by fire, lightning, tornado, cyclone and hail on dwelling houses, barns, sheds, outbuildings, hay, grain other than hail on growing crops, wool and other products, cribs and their contents, livestock, wagons, carriages, harness, farm implements, machinery, furniture, household goods, wearing apparel, provisions, musical instruments and libraries, being upon farms as farm property or in dwellings or in accompanying outbuildings that constitute detached risks in towns or villages. A detached dwelling as understood in this section shall be construed to be a dwelling not nearer than five feet to any other building. Such companies having a guarantee fund of one hundred thousand dollars or more may issue policies of insurance on the above-described kinds of property situated in or out of this state. Any mutual insurance company organized and incorporated under the laws of any other state and licensed by the insurance department of that state, having a reserve or fund of one hundred thousand dollars or more, may be licensed by the insurance department of this state upon proper showing and paying the fees specified in this code.

History: L. 1927, ch. 231, 40-1023; June 1.



40-1024 Cash or notes in payment of premiums; liability of members of company.

40-1024. Cash or notes in payment of premiums; liability of members of company. Any company organized under this article having a guarantee fund of not less than twenty-five thousand dollars may except in payment of the premiums on its policies cash or time notes payable in assessments at such time and place as provided in such note or notes, but the members of such company shall not be liable to the company or any other person to exceed the amount of their premiums or deposit notes and interest due thereon.

History: L. 1927, ch. 231, 40-1024; June 1.



40-1025 Notice of creation of guarantee fund; examination; certificate of authority.

40-1025. Notice of creation of guarantee fund; examination; certificate of authority. When a company organized under this article shall have created a guarantee fund, the secretary shall notify the commissioner of insurance, who shall immediately examine the securities, notes and standing of said company, and if upon such examination he finds that it has complied with the law, he shall issue it a certificate of authority to do business and issue policies in accordance with this article.

History: L. 1927, ch. 231, 40-1025; June 1.



40-1026 Reinsurance of risks; assessment.

40-1026. Reinsurance of risks; assessment. The directors of a company organized under this article may reinsure its risks, whenever they deem it for the best interest of the company, by first obtaining the consent of the commissioner of insurance, and shall make an assessment to pay for the reinsuring of its risks as above provided; but if the company has a guarantee fund, the deposit notes shall not be assessed to reinsure policies, premiums for which have been paid in cash.

History: L. 1927, ch. 231, 40-1026; June 1.



40-1027 Mutual fire and tornado companies; paid-up capital and surplus requirements.

40-1027. Mutual fire and tornado companies; paid-up capital and surplus requirements. (a) Any insurance company organized and existing as a mutual fire and tornado insurance company of the state of Kansas, and having a bona fide net surplus of $450,000, and having deposited with the commissioner of insurance lawful securities for the protection of its policyholders or creditors, or both in the amount of $150,000, shall have the authority and right to make and issue contracts of insurance or to cede or accept reinsurance on any portion of any risk for the following kinds of insurance, namely:

(1) To make insurance upon property or any valuable interest therein against loss or damage caused by fire, lightning or other electrical disturbances, earthquake, windstorm, cyclone, tornado, tempest, hail, frost, snow, ice, sleet, weather or climatic condition, including excess or deficiency of moisture, flood, rain, or drought; a rising of the waters of the ocean or its tributaries, bombardment, invasion, insurrection, riot, civil war or commotion, military or usurped power, explosion, other than the explosion of steam boilers, or the breaking of flywheels, against loss or damage from any cause to trees, crops and farm products.

(2) To make insurance against loss or damage to property and against the liability of the insured for loss or damage to the property of others caused by water entering through leaks or openings in buildings or from the breakage or leakage of sprinklers, pumps, water pipes, plumbing and all tanks, apparatus, conduits and containers designated to bring water into buildings or for its storage or utilization therein; or caused by the falling of a tank, tank platform or supports, and against loss or damage from any cause to such sprinklers, pumps, water pipes, plumbing, tanks, apparatus, conduits or containers.

(3) And against consequential loss or damage arising from any of the causes above enumerated. And generally to do and perform all other matters and things proper to promote these objects. It shall be requisite to so acting, for its board of directors to authorize the same by the affirmative vote of at least 2/3 of its membership. Any company having taken action as herein provided shall certify such action to the commissioner of insurance, together with a statement showing its financial status and a net surplus sufficient to warrant such action. Any company operating hereunder shall maintain unearned premium reserves equal to a pro rata amount of the premiums received on all unexpired risks and such unearned premium reserves shall be held and regarded as an absolute liability of the company. For the purpose of this section the unearned premium reserve for policies written on the note plan shall be determined by the amount of cash collected on said notes in excess of the percentage earned on policies written for a cash premium. Until May 1, 1989, such companies which were authorized to transact business in Kansas on January 1, 1984, shall be required to have surplus and deposit equal to that which was required by this section prior to the passage of this act.

(b) Any insurance company organized and existing as a mutual fire and tornado insurance company of the state of Kansas shall have the authority and right to make and issue contracts of insurance in addition to those specified in subsection (a) of this section, which include such amount and kind of insurance against legal liability for injury, damage or loss to the person or property of others, and for medical, hospital, and surgical expense related to such injury, as the commissioner of insurance deems to be reasonably incidental to insurance of real or personal property against fire or other perils under policies covering residential properties involving not more than two families with or without incidental office, professional, private school or studio occupancy by an insured, whether or not the premium or rate charged for certain perils so covered is specified in the policy. Any provision of K.S.A. 40-1016, and amendments thereto, to the contrary notwithstanding: (i) No insurer having a bona fide net surplus of at least $600,000 but less than $1,500,000 authorized as to property insurance only shall, pursuant to this subsection, retain risk as to any one subject of insurance as to hazards other than property insurance hazards in an amount exceeding 3% of its surplus to policyholders; and (ii) no insurer having a bona fide net surplus of less than $600,000 authorized as to property insurance only shall, pursuant to this subsection, retain any risk other than property insurance hazards, and all such companies shall reinsure all such risks as to hazards other than property insurance hazards. Until May 1, 1989, companies which were authorized to transact business in Kansas on January 1, 1984, shall be required to have surplus and deposit equal to that which was required by this section prior to the passage of this act. After May 1, 1989, such companies shall comply with the surplus and deposit requirements provided by this act.

Until May 1, 1989, companies doing business in this state on January 1, 1969, shall be required to have a surplus and deposit equal to that required of such companies prior to the passage of this act. On and after May 1, 1989, companies doing business in this state on January 1, 1969, shall be required to have a surplus and deposit equal to that required of all other companies to whom this section applies immediately prior to the passage of this act.

On and after May 1, 1994, companies doing business in this state on January 1, 1969, shall comply with the surplus and deposit requirements provided by this act.

History: L. 1931, ch. 206, § 4; L. 1937, ch. 253, § 1; L. 1961, ch. 236, § 1; L. 1965, ch. 300, § 9; L. 1969, ch. 237, §5; L. 1979, ch. 142, § 1; L. 1984, ch. 169, § 4; July 1.



40-1028 Consolidation of business into one class; vote of directors.

40-1028. Consolidation of business into one class; vote of directors. Any mutual fire and tornado insurance company organized and existing under the provisions of sections 40-1001 to 40-1026 inclusive of chapter 231 of the Laws of 1927, and amendments thereof, and having such reserve funds as are required by law to be maintained by such companies may consolidate its business into one class and may thereafter issue all its policies and conduct all of its business and keep all its accounts in a single class: Provided, however, That before such change shall be made in the manner of conducting its business, the board of directors of such company shall by vote of not less than two-thirds of all its members resolve to conduct the business of the company under the provisions of this section.

History: L. 1931, ch. 206, § 5; May 28.



40-1029 Advances of money and issuance of certificates of indebtedness.

40-1029. Advances of money and issuance of certificates of indebtedness. Any mutual fire and tornado insurance company organized under the laws of this state pursuant to K.S.A. 40-1001 et seq., and amendments thereto may accept advances of money and issue certificates of indebtedness thereon subject to the terms and conditions prescribed by K.S.A. 40-1209, and amendments thereto.

History: L. 1992, ch. 35, § 2; April 9.






Article 11 GENERAL PROVISIONS RELATIVE TO CASUALTY, SURETY AND FIDELITY COMPANIES

40-1101 Insurance company defined.

40-1101. Insurance company defined. Unless otherwise provided, the words "insurance company" as used in this article shall be construed to include any corporation having a capital stock as provided by section 40-1103, and organized for one or more of the purposes set out in section 40-1102.

History: L. 1927, ch. 231, 40-1101; June 1.



40-1102 Kinds of insurance and reinsurance authorized; limitations; paid-up capital and surplus requirements.

40-1102. Kinds of insurance and reinsurance authorized; limitations; paid-up capital and surplus requirements. Any insurance company, other than a life insurance company, organized under the laws of this state or authorized to transact business in this state may make all or any one or more of the kinds of insurance and reinsurance comprised in any one of the following numbered classes, subject to and in accordance with its articles of incorporation and the provisions of this code:

(1) (a) To insure against bodily injury or death by accident and against disablement resulting from sickness and every insurance appertaining thereto;

(b) to insure against the liability of the insured for the death or disability of or damages suffered by an employee or other person, and to insure the obligations accepted by or imposed upon employers under the laws for workmen's compensation;

(c) to insure against loss of or damage to, or destruction of property of the insured, or to the property interests of the insured, and to insure against such loss or damage to the property of others or to the property interests of others, for which loss or damage the insured may be liable;

(d) to become surety or guarantor for any person, copartnership or corporation in any position or place of trust or as custodian of money or property, public or private; to become a surety or guarantor for the performance by any person, copartnership or corporation of any lawful obligation, undertaking, agreement or contract of any kind, except contracts or policies of insurance;

(e) to insure titles to property and against loss by reason of defective titles or encumbrances;

(f) to insure the correctness of searches for all instruments, liens, and charges affecting property;

(g) to insure against loss by reason of the insufficiency of the security conveyed or pledged under mortgage or deed of trust;

(h) to insure the payment of bonds and notes secured by mortgages or deeds of trust, and to buy and sell mortgages or deeds of trust upon real property and interest therein;

(i) to insure against loss or damage which may result from the failure of debtors to pay their obligations to the insured, and including the incidental power to acquire and dispose of debts so insured, and to collect any debts owed to such insurer or to any person so insured by the insurer;

(j) to insure the payment of money for personal services under contracts of hiring;

(k) to make inspections of and issue certificates of inspections upon elevators, boilers, machinery and all mechanical apparatus and appliances appertaining thereto;

(l) to insure against loss of use or occupancy caused by or resulting from any of the risks comprised within this class;

(m) to insure against the cost of legal services; and

(n) to insure against liability, loss or damage from any other risk, hazard, or contingency which may lawfully be the subject of insurance, and specific authority for the transaction of which has not been exclusively delegated to any other class or kind of company. Any company writing insurance against the loss or damage caused by fire, lightning, or by the perils of either marine or inland navigation or transportation, to buildings or other structures erected upon land, to piers, wharves, bulkheads, warehouses, marine vessels, railroad engines, rolling stock or equipment of railroads, or carrying charges for shipments of freight shall have a paid-up capital stock of at least $900,000, a surplus of at least $600,000, and shall have deposited, pursuant to K.S.A. 40-229a, and amendments thereto, for the protection of its policyholders or creditors, or both with the commissioner of insurance securities authorized by K.S.A. 40-227, and amendments thereto, in an amount equal to not less than the minimum capital stock required by such a company, and shall maintain all reserves required by law for the kinds and classes of business transacted. The deposit required by this section for insurance companies not organized under the laws of this state may be deposited as provided herein or with the insurance department of any other state in the United States.

History: L. 1927, ch. 231, 40-1102; L. 1937, ch. 254, § 1; L. 1951, ch. 295, §1; L. 1965, ch. 300, § 8; L. 1969, ch. 237, § 6; L. 1971, ch. 167,§ 2; L. 1972, ch. 184, § 2; L. 1984, ch. 169, § 5; L. 1996, ch. 25, § 12; L. 2015, ch. 45, § 1; July 1.



40-1103 Paid-up capital stock and surplus required; deposits of securities; amount.

40-1103. Paid-up capital stock and surplus required; deposits of securities; amount. No insurance company hereafter organized under the laws of this state shall be authorized to commence the transaction of either of the numbered classes of business specified in K.S.A. 40-1102, and amendments thereto, in this state unless it has a capital stock of at least $450,000 and a surplus of at least $300,000, both fully paid in cash, and shall have deposited with the commissioner of insurance pursuant to K.S.A. 40-229a securities authorized by K.S.A. 40-2a01 et seq., and amendments thereto, in an amount equal to not less than the minimum capital stock required of such company for the protection of its policyholders or creditors, or both. Until May 1, 1989, companies which were authorized to transact business in Kansas after January 1, 1969, but before January 1, 1984, shall be required to have paid-up capital stock, surplus and deposits equal to that which was required by this section prior to the passage of this act. After May 1, 1989, such companies shall comply with the paid-up capital stock, surplus and deposit requirements provided by this act.

Until May 1, 1989, companies doing business in this state on January 1, 1969, shall be required to have a paid-up capital stock, surplus and deposit equal to that required of such companies prior to the passage of this act. On and after May 1, 1989, companies doing business in this state on January 1, 1969, shall be required to have a paid-up capital stock, surplus and deposit equal to that required of all other companies to whom this section applies immediately prior to the passage of this act.

No provision of this act shall require any insurance company which was authorized in Kansas prior to January 1, 1984, for only the classes of insurance specified in subsections (e) and (f) of K.S.A. 40-1102, and amendments thereto, to comply with any paid-up capital, surplus and deposit requirements other than the paid-up capital, surplus and deposit requirements which were applicable to the company prior to passage of this act.

History: L. 1927, ch. 231, 40-1103; L. 1965, ch. 300, § 4; L. 1969, ch. 237, §7; L. 1971, ch. 167, § 3; L. 1972, ch. 184, § 3; L. 1984, ch. 169, § 6; L. 1996, ch. 25, § 13; July 1.



40-1104 Regulation of foreign companies; capital stock and surplus required.

40-1104. Regulation of foreign companies; capital stock and surplus required. Except as authorized in K.S.A. 40-209, 40-401, and 40-501, and amendments thereto, no insurance company organized under the laws of any other state, district, territory or possession of the United States shall hereafter transact any of the kinds or classes of business specified in K.S.A. 40-1102, and amendments thereto, in this state unless at the time of its application to transact such business in this state it has capital, surplus and deposits equal to that required of a similar domestic insurance company. Until May 1, 1989, companies which were authorized to do business in Kansas after January 1, 1969, but before January 1, 1984, shall be required to have capital stock, surplus and deposits equal to that required by this section prior to the passage of this act. After May 1, 1989, such companies shall comply with the paid-up capital stock, surplus and deposit requirements provided by this act.

Until May 1, 1989, companies doing business in this state on January 1, 1969, shall be required to have a paid-up capital stock, surplus and deposit equal to that required of such companies prior to the passage of this act. On and after May 1, 1989, companies doing business in this state on January 1, 1969, shall be required to have a paid-up capital stock, surplus and deposit equal to that required of all other companies to whom this section applies immediately prior to the passage of this act.

On and after May 1, 1994, companies doing business in this state on January 1, 1969, shall comply with the paid-up capital, surplus and deposit requirements provided by this act.

No insurance company organized under the laws of a country other than the United States shall hereafter be authorized to transact such business in this state unless it shall satisfy the commissioner of insurance of this state that it has on deposit with American trustees, or with the proper officer or officers of a state or states of the United States, or both, satisfactory securities equal in value to the total of the capital and surplus required of a similar domestic insurance company, and that such securities are held in trust for the fulfillment by the company of all its obligations within the United States. Every such foreign insurance company, when applying for admission to transact business in this state, shall file with the commissioner of insurance: (1) A copy of its charter or deed of trust or settlement and bylaws; and (2) a verified detailed statement of all the items, matter and other information in regard to its affairs required by law to be stated in the annual report of a similar domestic insurance company.

No provision of this act shall require insurance companies doing business in this state on January 1, 1969, which have subsequently become authorized to transact business in accordance with a different article of chapter 40 of the Kansas Statutes Annotated to comply with the paid-up capital, surplus and deposit requirements of this act until May 1, 1994.

No provision of this act shall require any insurance company which was authorized in Kansas prior to January 1, 1984, for only the classes of insurance specified in subsections (e) and (f) of K.S.A. 40-1102, and amendments thereto, to comply with any paid-up capital, surplus and deposit requirements other than the paid-up capital, surplus and deposit requirements which were applicable to the company prior to passage of this act.

History: L. 1927, ch. 231, 40-1104; L. 1965, ch. 300, § 5; L. 1969, ch. 237, §8; L. 1984, ch. 169, § 7; July 1.



40-1105 Revocation of certificate of authority, when.

40-1105. Revocation of certificate of authority, when. Whenever the surplus of any domestic or foreign insurance company authorized to transact any of the kinds or classes of business specified in section 40-1102 of this article shall be less than the minimum surplus required by law, the commissioner of insurance shall revoke the certificate of authority of such corporation to do business, in accordance with the hearing provisions set forth in K.S.A. 40-222.

History: L. 1927, ch. 231, 40-1105; L. 1967, ch. 265, § 1; July 1.



40-1107 Maximum amount of one risk or hazard; exceptions.

40-1107. Maximum amount of one risk or hazard; exceptions. No insurance company organized under the laws of this state and transacting business in this state shall, except as otherwise provided in K.S.A. 40-1107a, expose itself to loss on any one risk or hazard to an amount exceeding ten percent (10%) of its paid-up capital and surplus unless the excess shall be reinsured in some other company duly authorized to transact similar business in this state or as otherwise provided in the insurance code and no insurance company not organized under the laws of this state and transacting business in this state shall, except as otherwise provided in K.S.A. 40-1107a, expose itself to loss on any one risk or hazard to an amount exceeding ten percent (10%) of its paid-up capital and surplus unless the excess shall be reinsured either in some company duly authorized to transact similar business in this state or as provided by the laws of such company's domiciliary state.

History: L. 1927, ch. 231, 40-1107; L. 1967, ch. 268, § 1; L. 1971, ch. 168, §1; July 1.



40-1107a Same; title insurance company; exceptions.

40-1107a. Same; title insurance company; exceptions. No title insurance company organized under the laws of this state, engaged exclusively in the business of insuring titles to real estate, shall expose itself to a loss on any one risk or hazard to an amount exceeding fifty percent (50%) of its paid-up capital and surplus, unless the excess shall be reinsured in some company duly authorized to transact similar business in this state or in any other state, provided such a company not authorized to do business in this state meets or exceeds the financial requirements as to capital and surplus of a title insurance company doing business in this state; and no title insurance company not organized under the laws of this state engaged exclusively in the business of insuring titles to real estate, transacting business in this state, shall expose itself to a loss on any one risk or hazard in this state to an amount exceeding fifty percent (50%) of its paid-up capital and surplus, unless the excess shall be reinsured either in some company duly authorized to transact similar business in this state or in any other state, provided such a company not authorized to do business in this state meets or exceeds the financial requirements as to capital and surplus of a title insurance company doing business in this state. Any title insurance company organized under the laws of this state may take credit as an asset or as a deduction from loss and unearned premium reserves on such ceded risks to the extent reinsured.

History: L. 1971, ch. 168, § 2; July 1.



40-1108 Reserves of surety company.

40-1108. Reserves of surety company. (a) An insurance company transacting surety business shall at all times keep and maintain adequate reserves on its suretyship obligations as follows: (1) An unearned premium reserve of fifty percentum of the current annual premiums upon all outstanding suretyship obligations: Provided, That the commissioner of insurance, in estimating the condition of such an insurance company, may charge it with a premium reserve equal to the unearned portions of the gross premiums charged, computed on each risk, from the date of the issuance of such suretyship obligation; and (2) a loss reserve at least equal to the aggregate estimated amounts due or to become due on account of all losses and claims of which the corporation has received notice: Provided, That such loss reserve shall also include the estimated liability on any notices received by the insurance company of the occurrence of any event which may result in a loss, and the estimated liability of all losses which have occurred but on which no notice has been received.

(b) For the purpose of such reserves, the insurance company shall keep a complete and itemized record showing all losses and claims on which it has received notice, including all notices received by it of the occurrence of any event which may result in a loss; and, in its annual statement to the commissioner of insurance, shall include a schedule showing all losses and claims of which the insurance company has received notice during the year for which the statement is made and which remains unpaid and undisposed of on December thirty-first of such year, and shall also include a schedule showing all the losses and claims of the insurance company unpaid on December thirty-first of the year next preceding, specifying whether the claims have been settled or remain unadjusted, and setting opposite each claim the amount of the reserve carried or maintained against it.

(c) Whenever, in the judgment of the commissioner of insurance, the loss reserves on the suretyship obligations of any insurance company, calculated in accordance with the provisions of this section, are inadequate, he may, in his discretion, require such insurance company to maintain additional reserves.

History: L. 1927, ch. 231, 40-1108; June 1.



40-1110 Supplemental coverages or endorsements in connection with liability policies.

40-1110. Supplemental coverages or endorsements in connection with liability policies. In connection with insurance against bodily injury liability, burglary, robbery or theft, whether issued by a stock or mutual company, or other insurer, such stock or mutual company or other insurer may also issue endorsements, or supplemental coverages to cover, irrespective of legal liability of the insured, medical, surgical, hospital, funeral or other expenses sustained by the named insured or other person and incurred as a result of bodily injury, sickness or disease caused by accident, or during the commission of a burglary, robbery or theft which is insured against in the basic policy to which such endorsements or supplemental coverages are added. The endorsement or supplemental coverage may also provide benefits to injured persons and death benefits to dependents, beneficiaries or personal representatives of persons who are killed on account of the bodily injury or death of any person including the named insured, irrespective of legal liability of the insured, if such injury or death is caused by accident or, in the case of an automobile liability policy, if such injury or death is caused by accident and sustained by the insured while in or upon, entering into or alighting from or through being struck by an automobile. The standard provisions as set out in article 22 of chapter 40 of the Kansas Statutes Annotated, or amendments thereto, shall not be required in such endorsements.

History: L. 1941, ch. 260, § 1; L. 1951, ch. 297, § 1; L. 1957, ch. 284, § 1; L. 1968, ch. 273, § 6; July 1.



40-1112a Discount for motor vehicle insurance, when; conditions.

40-1112a. Discount for motor vehicle insurance, when; conditions. (a) Any rates, rating schedules, or rating manuals for the liability, personal injury protection, and collision coverages of a motor vehicle insurance policy submitted to or filed with the insurance commissioner shall provide for an appropriate reduction in premium charges as to such coverages for a three-year period after the principal operator of the covered vehicle successfully completes a motor vehicle accident prevention course approved by the national safety council or a governmental agency such as the state board of education. The rates, rating schedule or rating manuals required by subsection (a) shall be submitted to or filed with the commissioner of insurance at the time of the next regular filing with the commissioner after the effective date of this act. Any discount used by an insurer shall be presumed appropriate unless credible data demonstrates otherwise. Only one discount shall be allowed for each qualified person.

(b) The premium reduction required by this section shall be effective for an insured for a three-year period after successful completion of the approved course, except that the insurer may require, as a condition of providing and maintaining the discount, that the insured for a three-year period after course completion not be involved in an accident for which the insured is at fault, nor be convicted of more than one moving violation.

(c) Upon successfully completing the approved course, each person shall be issued a certificate by the organization offering the course which shall be used to qualify for the premium discount required by this section.

(d) This section shall not apply in the event the approved course is specified by an administrative order of the director of vehicles or by a court order as a result of a moving traffic violation.

(e) Each participant shall take an approved course every three years to continue to be eligible for the reduction in premiums.

History: L. 1992, ch. 310, § 1; L. 1999, ch. 17, § 1; July 1.



40-1119 Same; false or misleading information; penalty.

40-1119. Same; false or misleading information; penalty. No person or organization shall willfully withhold information from, or knowingly give false or misleading information to the commissioner, any statistical agency designated by the commissioner, any rating organization, or any insurer, which will affect the rates or premiums chargeable under this act. If the commissioner finds that any person or organization has violated this section, the commissioner, after notice and the opportunity for hearing, may impose a penalty of not more than $500 for each such violation. If the commissioner determines that such violation was willful, the commissioner may impose a penalty of not more than $2,000 for each such violation. Such penalties may be in addition to any other penalty provided by law.

History: L. 1945, ch. 215, § 9; L. 1965, ch. 303, § 13; L. 1997, ch. 24, § 4; July 1.



40-1126 Reports by insurers of health care providers of any actions to state board of healing arts.

40-1126. Reports by insurers of health care providers of any actions to state board of healing arts. (a) Every insurer providing professional liability insurance to a health care provider who is licensed, registered or certified by the state board of healing arts and covered by the health care stabilization fund established pursuant to subsection (a) of K.S.A. 40-3403, and amendments thereto, or entity with whom the insurer contracts for purposes of complying with this act shall report to the state board of healing arts any action for damages for personal injuries or loss claimed to have been caused by error, omission, or negligence in performance of such insured's professional services or based on a claimed performance of professional services without consent, upon final disposition of the action.

(b) Reports of the information required by subsection (a) shall be filed with the state board of healing arts no later than 30 days following the final disposition of the action.

(c) Failure to report the information required by subsection (a) shall constitute a violation of K.S.A. 40-1120, and amendments thereto, and shall be subject to penalties applicable thereto.

History: L. 1975, ch. 241, § 1; L. 1976, ch. 216, § 1; L. 1977, ch. 160, § 1; L. 1978, ch. 178, § 1; L. 1986, ch. 231, § 3; L. 1988, ch. 246, § 11; L. 1994, ch. 196, § 1; L. 1996, ch. 65, § 1; July 1.



40-1127 Same; content of reports.

40-1127. Same; content of reports. The reports required by subsection (a) of K.S.A. 40-1126 shall contain: (a) The insured's name and license number issued by the state board of healing arts; (b) date of occurrence which created the action; and (c) the name of the plaintiff and the injured party, if different.

History: L. 1975, ch. 241, § 2; L. 1976, ch. 216, § 2; L. 1977, ch. 160, § 2; L. 1978, ch. 178, § 2; L. 1994, ch. 196, § 2; July 1.



40-1128 Same; disclosure.

40-1128. Same; disclosure. The state board of healing arts shall make such reports available to the public in a manner which will not reveal the names of any person or facility involved.

History: L. 1975, ch. 241, § 3; L. 1976, ch. 216, § 3; L. 1996, ch. 65, § 2; July 1.



40-1129 Same; no liability.

40-1129. Same; no liability. There shall be no liability on the part of and no cause of action of any nature shall arise against any insurer reporting hereunder or its agents or employees, or the state board of healing arts or the board's employees, for any action taken by them pursuant to this act.

History: L. 1975, ch. 241, § 4; L. 1996, ch. 65, § 3; July 1.



40-1134 Title insurance companies; policy requirements.

40-1134. Title insurance companies; policy requirements. (a) Any title insurance company insuring titles to real estate located within Kansas shall specify in any policy issued when the governing body of a municipal or quasi-municipal corporation in which the property is located has filed with the register of deeds of the county or counties in which such municipal or quasi-municipal corporation is located, a certified copy of any ordinance or resolution creating or establishing any public improvement or special benefit district or any other district having the power to impose special assessments upon taxable tangible real property in the district as required by K.S.A. 12-153, and amendments thereto, provided the municipal or quasi-municipal corporation creating such public improvement or special benefit district has particularly described: (1) The external boundaries of the district by metes and bounds; (2) all platted areas block or parcel in any addition, or subdivision; and (3) in all unplatted areas, every tract or parcel not otherwise specifically identified, which is or will be affected by such public improvement or special benefit district.

(b) No title insurance company shall exempt itself from the provisions of subsection (a) by means of a general exclusion in the title insurance policy.

History: L. 1983, ch. 151, § 1; July 1.



40-1135 Title insurance agencies; purpose.

40-1135. Title insurance agencies; purpose. The purpose of K.S.A. 40-1135 through 40-1141 is to provide the state of Kansas with a comprehensive body of law for the effective regulation and supervision of title insurance agencies engaged in settlement and closing of the sale of an interest in real estate.

History: L. 1999, ch. 95, § 8; July 1.



40-1136 Same; definitions.

40-1136. Same; definitions. As used in this act, unless the context otherwise requires:

(a) "Commissioner" means the commissioner of insurance of the state of Kansas.

(b) "Escrow" means written instruments, money or other items deposited by one party with a depository, escrow agent or escrow for delivery to another party upon the performance of a specified condition or the happening of a certain event.

(c) "Person" means a natural person, partnership, association, cooperative, corporation, trust or other legal entity.

(d) "Qualified financial institution" means an institution that is:

(1) Organized or (in the case of a U.S. branch or agency office of a foreign banking organization) licensed under the laws of the United States or any state and has been granted authority to operate with fiduciary powers;

(2) regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies;

(3) insured by the appropriate federal entity; and

(4) qualified under any additional rules established by the commissioner.

(e) "Title insurance agent" or "agent" means an authorized person, other than a bona fide employee of the title insurer who, on behalf of the title insurer, performs the following acts, in conjunction with the issuance of a title insurance report or policy:

(1) Determines insurability and issues title insurance reports or policies, or both, based upon the performance or review of a search, or an abstract of title;

(2) collects or disburses premiums, escrow or security deposits or other funds;

(3) handles escrow, settlements or closings;

(4) solicits or negotiates title insurance business; or

(5) records closing documents.

(f) "Title insurer" or "insurer" means a company organized under laws of this state for the purpose of transacting the business of title insurance and any foreign or non-U.S. title insurer licensed in this state to transact the business of title insurance.

(g) "Title insurance policy" or "policy" means a contract insuring or indemnifying owners of, or other persons lawfully interested in, real or personal property or any interest in real property, against loss or damage arising from any or all of the following conditions existing on or before the policy date and not excepted or excluded:

(1) Defects in or liens or encumbrances on the insured title;

(2) unmarketability of the insured title;

(3) invalidity, lack of priority, or unenforceability of liens or encumbrances on the stated property;

(4) lack of legal right of access to the land; or

(5) unenforceability of rights in title to the land.

History: L. 1999, ch. 95, § 9; July 1.



40-1137 Same; agents, authorized activities; use of client funds; escrow accounts, audit.

40-1137. Same; agents, authorized activities; use of client funds; escrow accounts, audit. A title insurance agent may operate as an escrow, settlement or closing agent, provided that:

(a) All funds deposited with the title insurance agent in connection with an escrow, settlement or closing shall be submitted for collection to, invested in or deposited in a separate fiduciary trust account or accounts in a qualified financial institution no later than the close of the next business day, in accordance with the following requirements:

(1) The funds shall be the property of the person or persons entitled to them under the provisions of the escrow, settlement or closing agreement and shall be segregated for each depository by escrow, settlement or closing in the records of the title insurance agent in a manner that permits the funds to be identified on an individual basis;

(2) the funds shall be applied only in accordance with the terms of the individual instructions or agreements under which the funds were accepted; and

(3) an agent shall not retain any interest on any money held in an interest-bearing account without the written consent of all parties to the transaction.

(b) Funds held in an escrow account shall be disbursed only:

(1) Pursuant to written authorization of buyer and seller;

(2) pursuant to a court order; or

(3) when a transaction is closed according to the agreement of the parties.

(c) A title insurance agent shall not commingle the agent's personal funds or other moneys with escrow funds. In addition, the agent shall not use escrow funds to pay or to indemnify against the debts of the agent or of any other party. The escrow funds shall be used only to fulfill the terms of the individual escrow and none of the funds shall be utilized until the necessary conditions of the escrow have been met. All funds deposited for real estate closings, including closings involving refinances of existing mortgage loans, which exceed $2,500 shall be in one of the following forms:

(1) Lawful money of the United States;

(2) wire transfers such that the funds are unconditionally received by the title insurance agent or the agent's depository;

(3) cashier's checks, certified checks, teller's checks or bank money orders issued by a federally insured financial institution and unconditionally held by the title insurance agent;

(4) funds received from governmental entities, federally chartered instrumentalities of the United States or drawn on an escrow account of a real estate broker licensed in the state or drawn on an escrow account of a title insurer or title insurance agent licensed to do business in the state; or

(5) other negotiable instruments which have been on deposit in the escrow account at least 10 days.

(d) Each title insurance agent shall have an annual audit made of its escrow, settlement and closing deposit accounts, conducted by a certified public accountant or by a title insurer for which the title insurance agent has a licensing agreement. The title insurance agent shall provide a copy of the audit report to the commissioner within 30 days after the close of the calendar year for which an audit is required. Title insurance agents who are attorneys and who issue title insurance policies as part of their legal representation of clients are exempt from the requirements of this subsection. However, the title insurer, at its expense, may conduct or cause to be conducted an annual audit of the escrow, settlement and closing accounts of the attorney. Attorneys who are exclusively in the business of title insurance are not exempt from the requirements of this subsection.

(e) The commissioner may promulgate rules and regulations setting forth the standards of the audit and the form of audit report required.

(f) If the title insurance agent is appointed by two or more title insurers and maintains fiduciary trust accounts in connection with providing escrow and closing settlement services, the title insurance agent shall allow each title insurer reasonable access to the accounts and any or all of the supporting account information in order to ascertain the safety and security of the funds held by the title insurance agent.

(g) Nothing in this section is intended to amend, alter or supersede other laws of this state or the United States, regarding an escrow holder's duties and obligations.

History: L. 1999, ch. 95, § 10; L. 2000, ch. 26, § 1; L. 2009, ch. 33, § 1; July 1.



40-1138 Same; agent record requirements; inspection.

40-1138. Same; agent record requirements; inspection. (a) The title insurance agent shall maintain sufficient records of its escrow operations and escrow trust accounts so that the commissioner may adequately ensure that the title insurance agent is in compliance with all provisions of K.S.A. 40-1135 through 40-1141, and amendments thereto. The commissioner may prescribe the specific record entries and documents to be kept and the length of time for which the records must be maintained.

(b) The title insurance agent shall make available for inspection by the commissioner, or the commissioner's representatives, all records relating to the title insurance agent's escrow, settlement and closing business, and any other fiduciary trust accounts required to be kept by the title insurance agent. Such availability for inspection shall include any records to which subsection (f) of K.S.A. 40-1137, and amendments thereto, applies.

History: L. 1999, ch. 95, § 11; July 1.



40-1139 Same; financial responsibility requirements.

40-1139. Same; financial responsibility requirements. (a) The title insurance agent who handles escrow, settlement or closing accounts shall file with the commissioner a surety bond or irrevocable letter of credit in a form acceptable to the commissioner, issued by an insurance company or financial institution authorized to conduct business in this state, securing the applicant's or the title insurance agent's faithful performance of all duties and obligations set out in K.S.A. 40-1135 through 40-1141, and amendments thereto.

(b) The terms of the bond or irrevocable letter of credit shall be:

(1) The surety bond shall provide that such bond may not be terminated without 30 days prior written notice to the commissioner.

(2) An irrevocable letter of credit shall be issued by a bank which is insured by the federal deposit insurance corporation or its successor if such letter of credit is initially issued for a term of at least one year and by its terms is automatically renewed at each expiration date for at least an additional one-year term unless at least 30 days prior written notice of intention not to renew is given to the commissioner of insurance.

(c) The amount of the surety bond or irrevocable letter of credit for those agents servicing real estate transactions on property located in counties having a certain population shall be required as follows:

(1) $100,000 surety bond or irrevocable letter of credit in counties having a population of 40,001 and over;

(2) $50,000 surety bond or irrevocable letter of credit in counties having a population of 20,001 to 40,000; and

(3) $25,000 surety bond or irrevocable letter of credit in counties having a population of 20,000 or under.

(d) The surety bond or irrevocable letter of credit shall be for the benefit of any person suffering a loss if the title insurance agent converts or misappropriates money received or held in escrow, deposit or trust accounts while acting as a title insurance agent providing any escrow or settlement services.

History: L. 1999, ch. 95, § 12; July 1.



40-1140 Same; rules and regulations; commissioner's orders.

40-1140. Same; rules and regulations; commissioner's orders. The commissioner may issue rules, regulations and orders necessary to carry out the provisions of K.S.A. 40-1135 through 40-1141, and amendments thereto.

History: L. 1999, ch. 95, § 13; July 1.



40-1141 Same; violations and penalties.

40-1141. Same; violations and penalties. If the commissioner determines that the title insurance agent or any other person has violated this act, or any rules and regulation or order promulgated thereunder, after notice and opportunity to be heard, the commissioner may order that such person be subject to the penalties provided in K.S.A. 40-2406 et seq., and amendments thereto.

History: L. 1999, ch. 95, § 14; July 1.






Article 12 MUTUAL INSURANCE COMPANIES OTHER THAN LIFE

40-1201 Authority for formation; directors and officers; elections.

40-1201. Authority for formation; directors and officers; elections. (a) Any number of persons, not less than 20, a majority of whom shall be citizens of this state, by complying with the provisions of this code, may become a body corporate for the purpose of carrying on the business of mutual insurance as herein provided.

(b) The affairs of any such mutual insurance company, now existing or hereafter organized under the laws of this state, shall be managed by a board of not more than 25 nor less than five directors. Any vacancy in the board shall be filled by the remaining members until the next annual meeting of the policyholders, at which time a successor shall be elected to fill the unexpired term.

(c) Unless written balloting is required by the bylaws, directors shall be elected by voice vote. Each person who is a policyholder shall be entitled to one vote. A policyholder may vote by proxy, signed by the person legally entitled to vote such proxy.

(d) A majority of the total number of directors shall constitute a quorum for the transaction of business.

(e) Every such mutual insurance company, now existing or hereafter organized under the laws of this state, shall have such officers with such titles and duties as shall be stated in the bylaws or in a resolution of the board of directors which is not inconsistent with the bylaws. Officers shall be chosen in such manner and shall hold their offices for such terms as are prescribed by the bylaws or determined by the board of directors or other governing body.

History: L. 1927, ch. 231, 40-1201; L. 2007, ch. 30, § 4; July 1.



40-1202 Articles of incorporation; name.

40-1202. Articles of incorporation; name. The persons proposing to form any such company shall subscribe and acknowledge articles of incorporation specifying:

(a) The name, which shall contain the word "mutual," the purpose for which formed, and the location of such company's principal or home office, which shall be within this state.

(b) The names and addresses of those composing the board of not less than five directors in which the management shall be vested until the first meeting of the members.

(c) The names and addresses of the incorporators.

History: L. 1927, ch. 231, 40-1202; June 1.



40-1203 Kinds of insurance authorized.

40-1203. Kinds of insurance authorized. Any company organized under the provisions of this article is empowered and authorized to make contracts of insurance or to cede or accept reinsurance on any portion of any risk for such of the following kinds of insurance as are specified in its articles of incorporation, namely:

(a) Against loss or damage to property and loss of use and occupancy by fire, lightning, windstorm, tornado, cyclone, hail, tempest, flood, earthquake, frost or snow, bombardment, invasion, insurrection, riot, civil war or commotion, military or usurped power, explosion — fire ensuing, and explosion — no fire ensuing, except explosion by steam boilers or flywheels, against loss or damage by water caused by the breakage or leakage of sprinklers, pumps, or other apparatus, water pipes, plumbing, or their fixtures, erected for extinguishing fires, against accidental injury to such sprinklers, pumps, other apparatus, water pipes, plumbing or fixtures, against loss or damage to any goods on the premises of the assured, and loss or damage to the property of another for which the assured is liable, caused by the leakage of roofs, leaders and spouting, or by rain and snow driven through broken and open windows and skylights, or caused by the contents of any tank, or impact of any falling tank, tank platform or supports erected in or upon any building; against the risks of inland transportation and navigation; upon automobiles, aircraft or other vehicles, whether or not operated under their own power, against loss or damage by any of the causes or risks specified in this subsection, including also explosion, transportation, collision, liability for damage to property resulting from owning, maintaining or using automobiles, aircraft or other vehicles, and including burglary and theft, but not including loss or damage by reason of bodily injury to the person.

(b) Against loss, expense or liability by reason of bodily injury or death by accident, disability, sickness or disease suffered by others for which the insured may be liable or have assumed liability, including workmen's compensation.

(c) Against bodily injury or death by accident and disability by sickness.

(d) Against any or all loss, expense and liability resulting from the ownership, maintenance or use of any automobile, aircraft or other vehicle.

(e) Against loss or liability to persons or property resulting from explosion or accidents to boilers, containers, pipes, engines, flywheels, elevators and machinery in connection therewith, and against loss of use and occupancy caused thereby, and to make inspections and issue certificates of inspection thereon.

(f) To guarantee the fidelity of persons in positions of trust, private or public, and to act as surety on official bonds and for the performance of other obligations.

(g) To insurance [insure] against the breakage of glass, local or in transit.

(h) To insure against property loss or damage by burglary, robbery and larceny, any breaking and entry, or entry without breaking, of any house, building, ship, vessel or railroad car, and loss or damage by forgery.

(i) Against loss from interruption of trade or business which may be the result of any accident or casualty.

(j) Against loss or damage by any hazard upon any risk not provided in this section, which is not prohibited by statute or at common law from being the subject of insurance, excepting life insurance.

History: L. 1927, ch. 231, 40-1203; June 1.



40-1204 Certification of authority; conditions for issuance.

40-1204. Certification of authority; conditions for issuance. The commissioner of insurance shall issue a certificate of authority to such company, when it has fully complied with the following conditions:

(a) It shall hold bona fide applications for insurance upon which it shall issue simultaneously, or it shall have in force, at least 200 policies to at least 200 members for the same kind of insurance upon not less than 200 separate risks of any single class each within the maximum single risk described herein.

(b) No such insurance company organized under the laws of this state and transacting business in this state shall expose itself to loss on any one risk or hazard to an amount exceeding 10% of its surplus unless the excess shall be reinsured in some other company duly authorized to transact similar business in this state or as otherwise provided in the insurance code and no such insurance company not organized under the laws of this state and transacting business in this state shall expose itself to loss on any one risk or hazard to an amount exceeding 10% of its surplus unless the excess shall be reinsured either in some company duly authorized to transact similar business in this state or as provided by the laws of such company's domiciliary state.

(c) It shall have collected the full consideration according to its filed rate on each contract applied for. The total of such considerations shall be held in cash or securities in which such insurance companies are authorized by law to invest, and it shall be in the possession of a residue of lawful assets over and above all liabilities in an amount not less than the capital and surplus required of a domestic stock insurance company transacting the same kinds of insurance. Pursuant to K.S.A. 40-229a, such company shall deposit with the commissioner of insurance lawful securities in an amount equal to not less than the minimum capital stock required of a domestic stock insurance company transacting the same kinds of insurance.

History: L. 1927, ch. 231, 40-1204; L. 1939, ch. 211, § 2; L. 1965, ch. 300, § 6; L. 1967, ch. 268, § 2; L. 1969, ch. 237, § 9; L. 1971, ch. 169, § 1; L. 1979, ch. 143, § 1; L. 1984, ch. 169, § 8; L. 1996, ch. 25, § 14; July 1.



40-1205 Corporate membership; personal liability.

40-1205. Corporate membership; personal liability. Any public or private corporation, board or association in this state or elsewhere may make applications, enter into agreements for and hold policies in any such mutual insurance company. Any officer, stockholder, trustee or legal representative of any such corporation, board, association or estate may be recognized as acting for or on its behalf for the purpose of such membership, but shall not be personally liable upon such contract of insurance by reason of acting in such representative capacity. The right of any corporation organized under the laws of this state to participate as a member of any such mutual insurance company is hereby declared to be incidental to the purpose for which such corporation is organized and as fully granted as the rights and powers expressly conferred.

History: L. 1927, ch. 231, 40-1205; June 1.



40-1206 Number of votes of members.

40-1206. Number of votes of members. Every member of the company shall be entitled to one vote, or to a number of votes based upon the insurance in force, the number of policies held, or the amount of premiums paid, as may be provided in the bylaws.

History: L. 1927, ch. 231, 40-1206; June 1.



40-1207 Premiums, premium deposits; limitation on liability of policyholder; acceptance of notes for premiums in certain cases; determination of unearned premium reserves on certain policies.

40-1207. Premiums, premium deposits; limitation on liability of policyholder; acceptance of notes for premiums in certain cases; determination of unearned premium reserves on certain policies. Such policies shall provide for a premium or premium deposit payable in cash, and in no event shall the holder of any such policy be liable for a greater amount than the premium or premium deposit expressed in the policy. Any insurance company organized and existing as a mutual fire insurance company of the state of Kansas shall have the authority and right to accept notes for premium on farm property. The unearned premium reserve on policies written on the installment note plan shall be determined by the amount of cash collected in excess of the percentage earned on policies written for a cash premium, and in no case shall the cash collected on such installment note policies be less than the percentage earned on policies written for a cash premium.

History: L. 1927, ch. 231, 40-1207; L. 1939, ch. 211, § 4; L. 1947, ch. 280, § 1; L. 1971, ch. 170, § 1; L. 1979, ch. 143, § 2; July 1.



40-1208 Reserves.

40-1208. Reserves. Such company shall have and maintain unearned premium and other reserves upon the same basis as that required of domestic stock insurance companies transacting the same kind of insurance.

History: L. 1927, ch. 231, 40-1208; L. 1979, ch. 143, § 3; July 1.



40-1209 Advancements to company; annual report; commission or promotion expenses prohibited; approval of commissioner to issue or retire certificates of indebtedness.

40-1209. Advancements to company; annual report; commission or promotion expenses prohibited; approval of commissioner to issue or retire certificates of indebtedness. Any director, officer or member of any such company, or any other person, may advance to such company any sum or sums of money necessary for the purposes of its business or to enable it to comply with any of the requirements of the laws of this state, and such moneys and such interest thereon as may have been agreed upon, not exceeding an amount equal to 1 1/2 percentage points below the maximum rate of interest prescribed by subsection (b) of K.S.A. 16-207, and amendments thereto, for real estate transactions.  The rate of interest to be applied to any specific certificate of indebtedness shall be calculated using the most immediate prior month's usury rate published by the secretary of state in the Kansas register. The sum or sums of money advanced pursuant to this authorization and any interest thereon shall be payable only out of the surplus remaining after providing for all reserves and other liabilities, and shall not otherwise be a liability or claim against the company or any of its assets. No commission or promotion expenses shall be paid in connection with the advance of any such money to the company, and the amount of such advance shall be reported in each annual statement. [Provided, however,]* Such certificates of indebtedness shall not be issued nor retired and no interest thereon shall be paid without the approval of the commissioner of insurance who must be satisfied that all requirements of the law have been met.

History: L. 1927, ch. 231, 40-1209; L. 1939, ch. 211, § 5; L. 1992, ch. 35, § 1; April 9.

* Bracketed wording should have been deleted.



40-1210 Foreign mutual insurance companies; paid-up capital and surplus requirements.

40-1210. Foreign mutual insurance companies; paid-up capital and surplus requirements. Any such mutual insurance company organized under the laws of any other country, state or territory, having a surplus and deposit equal to that required of a domestic company writing the same kind of business and having complied with the other requirements of this code, shall be authorized to transact business in this state.

No provision of this act shall require insurance companies doing business in this state on January 1, 1969, which have subsequently become authorized to transact business in accordance with a different article of chapter 40 of the Kansas Statutes Annotated to comply with the surplus and deposit requirements of this act until May 1, 1994.

History: L. 1927, ch. 231, 40-1210; L. 1939, ch. 211, § 6; L. 1984, ch. 169, § 9; July 1.



40-1211 Premium tax; in lieu of certain other taxes.

40-1211. Premium tax; in lieu of certain other taxes. The taxable premiums or premium receipts of any mutual insurance company organized in or admitted to this state, for the purpose of taxation under any law of this state, shall be the gross premiums received for direct insurance upon property or risks in this state, deducting amounts received for reinsurance and deducting premiums upon policies not taken, premiums returned on canceled policies, and any refund or return made to policyholders other than for losses. The taxes and fees paid by mutual insurance companies into the state treasury through the commissioner of insurance shall be in lieu of all fees, licenses and taxes, state, county and municipal, except such taxes on real estate and tangible personal property as may be levied under other provisions of law.

History: L. 1927, ch. 231, 40-1211; June 1.



40-1213 Certain existing companies or associations.

40-1213. Certain existing companies or associations. Any mutual company or association existing under any article other than article 12 of this code may by resolution of its board of directors, duly approved by the majority of the members at a meeting specially called for that purpose, and duly certified by the president and secretary, and filed with and approved by the commissioner of insurance, elect and adopt and become subject to the provisions of this article, in lieu of any act or acts theretofore governing such company or association. Any company or association so electing and fully complying with this article, may thereafter effect such kinds of insurance as authorized by this article and specified in its certificate of incorporation then in force, or as then or thereafter amended, together with such additional kinds of insurance as are specified in such resolution and authorized by this article.

History: L. 1927, ch. 231, 40-1213; L. 1939, ch. 211, § 7; June 30.



40-1215 Charter and other papers to be filed; approval; authorization.

40-1215. Charter and other papers to be filed; approval; authorization. Before any such mutual company shall solicit initial applications for insurance or sell certificates of indebtedness, it shall file with the commissioner of insurance a certified copy of its charter, bylaws, policy forms, and application therefor and rates covering all classifications of insurance to be written and a copy of the certificate of indebtedness to be issued, and receive written approval of all documents filed and written authorization from the commissioner of insurance for the solicitation of application and the sale of certificates of indebtedness.

History: L. 1939, ch. 211, § 1; June 30.



40-1216 Merger or consolidation of certain mutual companies other than life.

40-1216. Merger or consolidation of certain mutual companies other than life. Definitions as used in this act:

(1) The term "merger" means the union of two (2) or more companies into a single company which is one of the companies so uniting.

(2) The term "consolidation" means the joining of two (2) or more companies in any manner so that a single new consolidated company results therefrom.

History: L. 1957, ch. 289, § 1; June 29.



40-1217 Merger or consolidation of certain mutual companies other than life; powers of merged company.

40-1217. Merger or consolidation of certain mutual companies other than life; powers of merged company. Any, other than life, solvent domestic mutual insurance company, organized pursuant to the provisions of K.S.A. chapter 40, article 10, 12 or 15, may:

(1) Merge or consolidate with any other, other than life, solvent domestic mutual insurance company as hereinafter provided.

(2) Merge or consolidate with any other, other than life, solvent non-domestic mutual insurance company which is authorized to do an insurance business in this state if such merger or consolidation is authorized by the laws of the state or territory in which such non-domestic company is organized as hereinafter provided.

(3) By virtue of such merger or consolidation, do the kinds of insurance business in the manner and for the purposes for which a, other than life, mutual insurance company may be organized in this state or in the manner and for the purposes for which a, other than life, non-domestic mutual insurance company may be licensed or authorized to do business in this state.

History: L. 1957, ch. 289, § 2; L. 1970, ch. 180, § 1; July 1.



40-1218 Same; procedure.

40-1218. Same; procedure. Such merger or consolidation shall be made under the conditions, provisions, and restrictions, and with the powers herein set forth to wit: The directors of each company shall enter into a joint agreement, under the corporate seal of each company, for the merger or consolidation of said companies, prescribing the terms and conditions thereof, the mode of carrying the same into effect, the name of the surviving or new company, the number and names of the directors and other officers thereof, and who shall be the first directors and officers, and their places of residence, and how and when directors and officers shall be chosen, with such other details as required by this act and as they shall deem necessary to perfect the said merger or consolidation. Said agreement shall not be effective unless the same shall be approved by the policyholders of said companies and the commissioner of insurance in the manner hereinafter provided.

History: L. 1957, ch. 289, § 3; L. 1972, ch. 53, § 6; July 1.



40-1219 Same; vote of policyholders on agreement; meetings of policyholders, notice; required votes.

40-1219. Same; vote of policyholders on agreement; meetings of policyholders, notice; required votes. (a) Except as otherwise provided herein, the agreement of merger or consolidation shall be submitted to a vote of the policyholders of each company at an annual, periodic or special meeting of policyholders of each such company. The right of a policyholder to vote shall be governed by the laws of the domiciliary state and the bylaws of the company. Written or printed notice shall be given not less than 20 days before each such meeting, either personally or by mail, to each policyholder entitled to vote. If mailed, such notice shall be deemed to be delivered when deposited in the United States mail, with postage prepaid, addressed to the policyholder, at such policyholder's address as it appears on the records of the company. Such notice, whether the meeting is annual, periodic or special, shall state the place, day, hour and purpose of the meeting, and a copy or a summary of the agreement of merger or consolidation, as the case may be, shall be included in or enclosed with such notice.

(b) In the case of consolidation the proposed articles of incorporation of the new company must be set out in full in or enclosed with such notice and in the case of merger, any amendments to the articles of incorporation of the continuing company as may be desired or necessary to provide for the purposes of the merger or to comply with law, must be set out separately and in full in or enclosed with such notice clearly showing the nature of such amendments. The policyholders may vote in person or by proxy. Two-thirds of the votes cast by the policyholders of each such company, as are represented at the meeting in person or by proxy, must be in favor of the agreement in order to approve any such agreement. Should the agreement fail to receive the required number of votes it shall be null and void.

(c) The provisions of subsections (a) and (b) shall not apply to the surviving company of any merger or consolidation to which this act applies whose surplus as regards policyholders is greater than 25 times the surplus as regards policyholders of the nonsurviving company or companies. For purposes of this section, the surplus as regards policyholders of the respective companies shall be those reflected by the most recent statement of financial condition filed with and accepted by the commissioner pursuant to K.S.A. 40-225 and amendments thereto.

History: L. 1957, ch. 289, § 4; L. 1993, ch. 2, § 1; Feb. 25.



40-1219a Same; approval of policyholders of merger or consolidation of certain mutual companies not required.

40-1219a. Same; approval of policyholders of merger or consolidation of certain mutual companies not required. Notwithstanding the provisions of K.S.A. 40-1219, and amendments thereto, if a domestic mutual insurer is impaired in that the insurer's surplus is less than the amount required for authority to transact the kinds of insurance being transacted by the insurer or the insurer has attained a financial condition such that its continued operation might be hazardous to the insuring public pursuant to K.S.A. 40-222b, and amendments thereto, the commissioner of insurance may approve the agreement of merger or consolidation after a hearing thereon conducted in accordance with the provisions of the Kansas administrative procedure act. Approval of the merger or consolidation by the policyholders of the insurers that are a party to the transaction is not required.

History: L. 1993, ch. 11, § 1; July 1.



40-1220 Same; application for approval of agreement by commissioner of insurance and policyholders; requirements.

40-1220. Same; application for approval of agreement by commissioner of insurance and policyholders; requirements. Upon approval of the agreement of merger or consolidation by the policyholders of each of such companies, as hereinbefore provided, the merging or consolidating companies by their officers shall file a verified joint application in duplicate for approval with the commissioner of insurance accompanied by or containing the following:

(1) Two (2) duplicate originals of the agreement.

(2) Affidavits of officers of each of the companies setting forth the facts necessary to show that all requirements of law with respect to notices to persons entitled to vote have been complied with.

(3) If the surviving or the new company shall be a domestic company and any non-domestic company is a party to the merger or consolidation and the laws of the state or territory under which such non-domestic company is incorporated require approval of a merger or consolidation by an official of such state or territory, a certificate of approval of such official: Provided, That if the laws of the domiciliary state or territory of such non-domestic company require prior or joint approval by the proper supervisory official of this state, the Kansas insurance commissioner may act in unison or jointly with the proper official of such other state in the consideration of the application for approval of the agreement of merger or consolidation.

(4) An instrument appointing the commissioner of insurance and his successor or successors in office the true and lawful attorney of such company for service of process, containing the same provisions and having the same effect as the instrument required by K.S.A. 40-218.

(5) A certification by the secretary of each company for his respective company setting forth the number of policyholders of such company, the number of policyholders represented in person and the number represented by proxy at the meeting at which the agreement was considered, and the number of votes cast by said policyholders for and against such agreement.

(6) In the case of a merger, if the articles of incorporation of the surviving company are to be amended, such amendments.

(7) In the case of a consolidation, a copy of the articles of incorporation of the new company, and if a non-domestic company, such articles to be certified by the public official with whom the original is required to be filed in its domiciliary state or territory.

(8) A financial statement of each of the merging or consolidating companies as of a date not earlier than thirty (30) days prior to the date of the application to merge or consolidate.

(9) When the application for the approval of the merger or consolidation is filed with the commissioner of insurance for his action there shall also be filed a certificate executed by the president or a vice-president and attested by the secretary or an assistant secretary, or the executive officers corresponding thereto, and under the corporate seal of each of the companies party to the agreement of merger or consolidation, verified by the affidavits of such officers, setting forth all fees, commissions or other compensations, or valuable considerations paid or to be paid, directly or indirectly, to any person in any manner securing, aiding, promoting or assisting in any such merger or consolidation.

History: L. 1957, ch. 289, § 5; June 29.



40-1221 Same; approval by commissioner.

40-1221. Same; approval by commissioner. The commissioner of insurance shall examine the application and accompanying papers, and, if he finds the same to be in accordance with the provisions of this act and not inconsistent with the laws and the constitutions of this state and the United States and not injurious to the interests of the policyholders and creditors of such companies, he shall endorse his approval thereon.

History: L. 1957, ch. 289, § 6; L. 1972, ch. 53, § 7; July 1.



40-1222 Same; filing of approved or disapproved application or agreement; effect of consolidation or merger.

40-1222. Same; filing of approved or disapproved application or agreement; effect of consolidation or merger. The commissioner of insurance, upon approval or disapproval of said application, shall cause the same to be so endorsed and the entire proceedings to be filed and recorded in the office of the secretary of state and a copy of the same certified by the secretary of state to be filed in the office of the commissioner of insurance. Within fifteen (15) days after approval by the commissioner of insurance, a certified copy of the approved application and agreement shall also be filed by the officers of the new or surviving company in the office of the register of deeds in the county wherein the registered office and home offices of the merging or consolidating companies were located and in the county wherein the registered office and home office of the surviving or new company shall be located and in the office of the register of deeds of each county in this state in which any of the companies, parties to the agreement, shall have real property at the time of merger or consolidation. When approved by the commissioner of insurance, the said agreement shall be deemed effective and the date when so approved shall be the date of consolidation or merger of said companies, and:

(1) The said companies shall thereupon be one (1) company under the name adopted in and by said agreement, possessing all the rights, privileges, immunities, powers, and franchises theretofore vested in each of them.

(2) The separate existence of all the companies to the agreement of merger or consolidation except the surviving or new company shall cease.

(3) All property, real, personal and mixed, and all debts due on whatever account, including assessments payable from members and policyholders and all other choses in action and all and every other interest of, or belonging to or due to, each of the companies merged or consolidated shall be deemed to be transferred to and vested in such surviving or new company without further act or deed; and the title to any real estate, or any interest therein, under the laws of this state vested in any of the companies shall not revert or be in any way impaired by reason of such merger or consolidation.

(4) Such surviving or new company shall thenceforth be responsible and liable for all of the liabilities and obligations of each of the companies so merged or consolidated; and claim existing or action pending by or against any of such companies may be prosecuted to judgment as if such merger or consolidation had not taken place, or such surviving or new company may be substituted in its place; neither the rights of creditors nor liens upon the property of any of such companies shall be impaired by such merger or consolidation, but such liens shall be limited to the property upon which they were liens immediately prior to the time of such merger or consolidation, unless otherwise provided in the agreement of merger or consolidation.

(5) In the case of merger, the articles of incorporation of the surviving company shall be supplanted, amended or superseded to the extent, if any, that any provision or provisions of such articles of incorporation shall be revised in the agreement of merger (as provided in K.S.A. 40-1219 and 40-1220) and the articles of incorporation shall be deemed to be thereby and to that extent amended.

(6) In the case of a consolidation the new articles of incorporation shall be deemed to be the articles of incorporation of such new corporation.

(7) The surviving or new company may, for the purpose of complying with the requirements of the law relating to age of a company, elect to be the age of any of the merging or consolidating companies and shall for this purpose be considered as having such age: Provided, however, That such election shall be set forth in the application for approval of the agreement of merger or consolidation.

(8) The surviving or new company shall maintain the reserves and deposits as required by law of other like kinds of companies doing like kinds of insurance business.

(9) The surviving or new company after merger or consolidation shall be subject to the same fees, taxes, or penalties and other requirements of law as other like kinds of companies doing like kinds of insurance business.

History: L. 1957, ch. 289, § 7; L. 1972, ch. 53, § 8; July 1.



40-1223 Same; rights of dissatisfied policyholders; appraisement of interest; award; costs; judgment, when.

40-1223. Same; rights of dissatisfied policyholders; appraisement of interest; award; costs; judgment, when. If any policyholder, who shall be entitled to vote and is residing in this state at the time of the merger or consolidation, shall be dissatisfied with or object to such merger or consolidation and shall have voted against the same at the meeting of policyholders, it shall be lawful for any such policyholder, within thirty (30) days after the approval of said agreement of merger or consolidation by the commissioner of insurance and upon reasonable notice to the merged or consolidated company, to apply by petition to the district court of the county in which the registered or home office of such merged or consolidated company may be situated to appoint three (3) qualified disinterested persons to estimate and appraise the interest or cash value of such interest in the company of which he was a policyholder prior to the merger or consolidation. The persons so appointed shall appraise the interest or the cash value of such interest of such policyholder in such company at the full value thereof, without regard to any appreciation or depreciation in consequence of the said merger or consolidation. Said appointed persons shall receive as full compensation for their services a sum not to exceed one hundred dollars ($100) per day for the actual and necessary time in making such estimate or appraisal as may be directed by the court which shall become a part of the costs.

Upon such petition it shall be the duty of said court to make such appointment, and the award of the persons so appointed, or a majority of them, when confirmed by the said court, shall be final and conclusive and such award shall become an obligation of the new or surviving company. The costs in such proceeding shall be shared equally by the petitioner and the merged or consolidated company, except that the court in any case may assess the costs in such proceeding as it may deem just and equitable under the particular facts and circumstances of the case. Upon the payment of the award made to any policyholder the interest of such policyholder shall cease. In case the award and costs, or both, as aforesaid, shall not be so paid within thirty (30) days after the said award shall have been confirmed by said court, the award and costs, or both, so found and confirmed, shall be a judgment against the party named by the court, and may be collected as other judgments in said court are by law recoverable.

History: L. 1957, ch. 289, § 8; L. 1970, ch. 180, § 2; L. 1972, ch. 53, § 9; July 1.



40-1224 Same; fees of officers or directors, prohibited unless disclosed; penalty.

40-1224. Same; fees of officers or directors, prohibited unless disclosed; penalty. (1) No director or officer of any company party to a merger or consolidation, except as fully expressed in the agreement of merger or consolidation, shall receive any fee, commission, other compensation or valuable consideration, whatever, directly or indirectly, for in any manner aiding, promoting or assisting in such merger or consolidation.

(2) Any person violating the provisions of the preceding section shall be fined not less than one thousand dollars ($1,000), and not more than five thousand dollars ($5,000) or imprisoned in the county jail for not more than one (1) year, or both, and shall forfeit any office he holds in the merged or consolidated company.

History: L. 1957, ch. 289, § 9; June 29.



40-1225 Same; construction of act; invalidity of part.

40-1225. Same; construction of act; invalidity of part. (1) Nothing contained in this act shall be construed to enlarge the charter powers of any insurance company except in conformity with the provisions of the proposed articles of incorporation of the merged or consolidated company as provided in this act, nor to authorize any insurance company to do any kind of insurance business not authorized by its charter or articles of incorporation, nor to authorize any insurance company to do any kind of insurance business in this state not authorized by its license or certificate of authority to do business in this state.

(2) This act shall be construed as a part of and supplementary to the insurance code of the state of Kansas.

(3) If any provision of this act, or the application of such provision to any person or circumstances, shall be held invalid the remainder of the act, and the application of such provision to persons and circumstances other than those as to which it is held invalid, shall not be affected thereby.

History: L. 1957, ch. 289, § 10; June 29.



40-1226 Additional kinds of insurance authorized; surplus and deposit requirements.

40-1226. Additional kinds of insurance authorized; surplus and deposit requirements. (a) Any insurance company organized and existing under article 12 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, may make and issue contracts of insurance, in addition to the kinds of insurance specified in K.S.A. 40-1203, and amendments thereto, which include such amount and kind of insurance against legal liability for injury, damage or loss to the person or property of others, and for medical, hospital and surgical expense related to such injury, as the commissioner of insurance deems to be reasonably incidental to insurance of real or personal property against fire or other perils under policies covering residential properties involving not more than two families with or without incidental office, professional, private school or studio occupancy by an insured, whether or not the premium or rate charged for certain perils so covered is specified in the policy. Any provision of K.S.A. 40-1204, and amendments thereto, to the contrary notwithstanding: (1) No insurer having a bona fide net surplus of at least $1,000,000 but less than $1,500,000 authorized as to property insurance only shall, pursuant to this subsection (a), retain risk as to any one subject of insurance as to hazards other than property insurance hazards in an amount exceeding 3% of its surplus to policyholders; and (2) no insurer which has a bona fide net surplus of less than $1,000,000 but at least $750,000 authorized as to property insurance only shall, pursuant to this subsection (a), retain any risk other than property insurance hazards, and all such companies shall reinsure all such risks as to hazards other than property insurance hazards.

(b) It is required when a company is acting under subsection (a) that its board of directors authorize such action by the affirmative vote of at least 2/3 of its membership. Any company which has acted under this section shall certify such action to the commissioner of insurance, together with a statement showing its financial status and a net surplus sufficient to warrant such action.

(c) Any company operating under this section shall maintain unearned premium reserves equal to a pro rata amount of the premiums received on all unexpired risks, and such unearned premium reserves shall be held and regarded as an absolute liability of the company.

History: L. 1994, ch. 87, § 1; April 7.






Article 12a MUTUAL INSURANCE COMPANIES ORGANIZED TO PROVIDE HEALTH CARE PROVIDER LIABILITY INSURANCE

40-12a01 Definitions.

40-12a01. Definitions. As used in this act: (a) "Health care provider" means any person licensed to practice any branch of the healing arts by the board of healing arts or any hospital licensed under the provisions of K.S.A. 65-425 et seq., and amendments thereto, or a private psychiatric hospital authorized under K.S.A. 75-3307b, and amendments thereto;

(b) "person" means an individual, corporation, partnership, association, joint stock company, trust, unincorporated organization or any similar entity;

(c) "affiliate" means a person that directly or indirectly, through one or more intermediaries, employs, controls or is controlled by, or is under common control with a health care provider;

(d) "commissioner" means the commissioner of insurance; and

(e) "association" means any organization whose income is exempt from taxation pursuant to section 501(a) of the internal revenue code of 1986, and amendments thereto, as in effect on the effective date of this act, due to such association's compliance with section 501(c)(6) of such code, and amendments thereto, as in effect on the effective date of this act.

History: L. 1988, ch. 147, § 1; L. 1999, ch. 87, § 2; Mar. 1, 2000.



40-12a02 Formation and operation; purpose.

40-12a02. Formation and operation; purpose. (a) Except as otherwise provided in this act, the provisions of article 12 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, shall control the formation and operation of companies organized under this act.

(b) Any association of health care providers domiciled within the state of Kansas which has been in existence for three years or more, may, as provided in this act, form an insurance company for the purpose of issuing contracts of insurance providing insurance for health care providers which are members of the association, the member's employees, directors, professional associations and affiliates.

(c) Any two or more such associations of health care providers, may form an insurance company for the purpose of issuing contracts of insurance providing insurance for such association's respective members, the member's employees, directors, professional associations and affiliates.

(d) In addition to other requirements of law, any plan or agreement for the sale, merger, consolidation or change of control of any company organized under the provisions of this act shall not be effective unless such plan or agreement has been approved by resolution of the governing board of directors or board of trustees of the association which formed such company.

History: L. 1988, ch. 147, § 2; L. 1997, ch. 52, § 1; L. 2014, ch. 56, § 2; July 1.



40-12a03 Board of directors; selection; officers.

40-12a03. Board of directors; selection; officers. The affairs of the company shall be managed by a board of directors of not less than five nor more than 25 persons selected by the association or associations forming the company. Directors shall not be required to be policyholders. The persons named as directors in the charter shall constitute the directors for the first year, and, at their first meeting, they shall select a president, secretary and treasurer and such other officers as may be necessary. Thereafter, directors shall be selected in accordance with the bylaws.

History: L. 1988, ch. 147, § 3; April 28.



40-12a04 Articles of incorporation.

40-12a04. Articles of incorporation. The persons proposing to form any such company shall subscribe, acknowledge and file with the commissioner articles of incorporation specifying:

(a) The name, which shall contain the word "mutual," the names of persons initially associated, the method by which other persons may be admitted to the company as members, the purposes for which the company is organized and the location of such company's principal or home office, which shall be within this state. The articles of incorporation shall provide for bylaws and for the amendment of the articles of incorporation and the bylaws.

(b) The names and addresses of those persons composing the board.

(c) The names and addresses of the incorporators.

History: L. 1988, ch. 147, § 4; L. 1997, ch. 52, § 2; July 1.



40-12a05 Bylaws.

40-12a05. Bylaws. The bylaws shall provide for a governing body for the company, the manner of election thereof, and the specific kinds of insurance or indemnification which will be offered. The bylaws may provide for the transfer of risks to other insurance companies or for reinsurance.

History: L. 1988, ch. 147, § 5; L. 1997, ch. 52, § 3; July 1.



40-12a06 Insurance authorized to be written; authority to contract with joint underwriting authority and write insurance under plan.

40-12a06. Insurance authorized to be written; authority to contract with joint underwriting authority and write insurance under plan. (a) Any company organized under the provisions of this act shall be empowered to make contracts of insurance as provided herein and to cede to any insurer or accept from any insurer reinsurance on any portion of any such risk for the kinds of insurance authorized by article 12 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto.

(b) Any company organized under the provisions of this act shall be empowered to contract with the governing board of any plan created pursuant to K.S.A. 40-3413, and amendments thereto, to issue policies to any applicant for liability insurance under the provisions of any such plan, to service and manage such policies and in all respects to administer and carry out the functions of any plan as the same may be authorized by the contract. Policies may be issued to persons and corporations under the provisions of such contract even though the insured is not a member of the association of health care providers forming the insurance company. No provision of this act or of article 12 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, regarding the voting rights of members or the payment of dividends shall apply to policies issued under this subsection.

History: L. 1988, ch. 147, § 6; L. 1990, ch. 166, § 1; L. 1997, ch. 52, § 4; L. 2014, ch. 56, § 3; July 1.



40-12a07 Certificate of authority; issuance; conditions; limitation on amount of risk; surplus; deposit of securities.

40-12a07. Certificate of authority; issuance; conditions; limitation on amount of risk; surplus; deposit of securities. The commissioner shall issue a certificate of authority when any company, organized under this act, has fully complied with the following conditions:

(a) The company holds bona fide applications for insurance upon which it shall issue at least 20 policies to at least 20 members. If the company is in compliance with all other provisions of this act, the commissioner shall not revoke or refuse to renew the certificate of authority because membership has declined to less than 20 members.

(b) No insurance company organized pursuant to this act shall expose itself to loss on any one risk or hazard to an amount exceeding 20% of its surplus unless the excess is reinsured.

(c) It shall have collected, in accordance with the method provided in the articles of incorporation or the bylaws, the full consideration according to its filed rate on each contract for which application has been made. The total of such consideration shall be held in cash or securities in which such insurance companies are authorized to invest, or one or more clean and irrevocable letters of credit, and it shall possess and thereafter maintain a surplus of lawful assets or letters of credit over and above liabilities in an amount not less than the capital and surplus required of a domestic stock insurance company transacting the same kinds of insurance. Pursuant to K.S.A. 40-229a, the company shall deposit with the commissioner securities in which such insurance companies are authorized to invest, or one or more clean and irrevocable letters of credit, for the benefit of the commissioner, in an amount not less than the minimum capital stock required of a domestic stock insurance company. For the purpose of this act, letters of credit shall be in the form allowed by K.S.A. 40-221a(b)(2), and amendments thereto, drawn on the account of a health care provider for the benefit of the company, or for the benefit of the commissioner if the letter of credit is on deposit in accordance with this section.

History: L. 1988, ch. 147, § 7; L. 1996, ch. 25, § 15; July 1.



40-12a08 Liability of insureds; certain distributions precluded; distribution of dividends.

40-12a08. Liability of insureds; certain distributions precluded; distribution of dividends. No insured shall be liable for any amounts other than the annual premium. The business of the company shall be conducted so as to preclude any distribution of income, profit or property of the company to the individual members thereof except in payment of dividends, debts, claims or indemnities or upon the final dissolution of the company. Dividends may be credited to a member's account and distributed in accordance with a plan adopted by the board of directors.

History: L. 1988, ch. 147, § 8; L. 1997, ch. 52, § 5; L. 2013, ch. 97, § 7; July 1.



40-12a09 Annual statement.

40-12a09. Annual statement. Each company organized pursuant to this act shall file an annual statement each year in accordance with the requirements for domestic insurers writing the same kind of insurance.

History: L. 1988, ch. 147, § 9; L. 2000, ch. 147, § 1; L. 2014, ch. 56, § 4; July 1.






Article 13 MUTUAL INDEMNITY ASSOCIATIONS

40-1312 Mutual indemnity associations transacting business on June 30, 1961, authorized to continue; conditions.

40-1312. Mutual indemnity associations transacting business on June 30, 1961, authorized to continue; conditions. Any corporation organized under the provisions of article 13, chapter 40 of the Kansas Statutes Annotated and now transacting business as a mutual indemnity association may continue the transaction of such business: Provided, That, on or before May 1, 1962, every such corporation shall comply fully with the provisions of the insurance code of this state relating to mutual insurance companies other than life as set out in article 12, chapter 40 of the Kansas Statutes Annotated, and acts amendatory thereof or supplemental thereto.

History: L. 1961, ch. 237, § 1; June 30.






Article 15 MUTUAL HAIL INSURANCE COMPANIES

40-1501 Formation of companies; membership fee.

40-1501. Formation of companies; membership fee. Any number of persons, not less than four hundred, residing in this state, who collectively own not less than twenty thousand acres of growing grain, in this state, which they desire to insure against loss or damage by hail, and who shall actually subscribe for such insurance to the amount of two hundred thousand dollars, in not less than four hundred separate risks, located in not less than ten counties, and upon not more than five risks of one hundred sixty acres each in any one township, may form an incorporated company for the purpose of mutually insuring growing grain against loss or damage by hail: Provided, That each subscriber shall have paid a membership fee of five dollars, for which duplicate receipts have been executed conditioned for the return thereof at the end of one year from date of first subscription if the company has not then completed its organization, the original receipt to be delivered to the member subscribing, and the duplicate receipt, together with the fee, shall within thirty days after the execution thereof be deposited with the commissioner of insurance, until a certificate of authority to transact business has been granted by the commissioner of insurance, if granted within one year from date of first subscription, otherwise to be returned to the subscribing member.

History: L. 1927, ch. 231, 40-1501; June 1.



40-1502 Statement of incorporators to be filed; contents of charter; deposit of securities; certificate of authority.

40-1502. Statement of incorporators to be filed; contents of charter; deposit of securities; certificate of authority. Such persons so desiring to incorporate shall file in the office of the commissioner of insurance a statement signed and duly acknowledged by all of the incorporators stating their purpose of forming a company as expressed in the first section of this article, for the transaction of the business of hail insurance, the number of acres of growing grain owned by each, the amount of insurance subscribed for, the description and location of the grain, the address of each subscriber, and a certified copy of the charter. The charter shall set forth the corporate title of the organization, which title shall include the word "mutual," the place of business, the home or general office thereof, the intended duration of the company, the directors chosen, and the specific purpose for which the organization is formed. No certificate of authority shall be issued by the commissioner of insurance until there shall have been deposited with the commissioner by such company cash or securities in an amount not less than $20,000, which shall not be withdrawn until all claims for hail damage be paid in full.

History: L. 1927, ch. 231, 40-1502; L. 1929, ch. 200, § 1; L. 1996, ch. 25, § 16; July 1.



40-1503 Application for insurance; premium; insured as members of company.

40-1503. Application for insurance; premium; insured as members of company. Any person desiring insurance shall make application on blanks furnished by the company, and shall pay the annual premium in cash or by giving a note. If a note be given it shall be a lien on the property insured, when recorded as chattel mortgages are recorded. Every person who effects insurance in any company organized under the provisions of this article, and also their heirs, executors, administrators and assigns, continuing to be so insured, shall thereby become members of the company during the period of insurance, and shall be bound to pay for losses and such expenses as accrue to the company and to maintain the reserve fund hereinafter required in proportion to the amount of the annual premium paid by such person. In companies organized under the provisions of this article all notes taken by them in consideration of premiums on their policies shall be assessable and collectible in part or in whole for the purpose of paying all losses and expenses that may accrue to the company and maintain the reserve fund hereinafter required: Provided, however, That such expenses shall in no event exceed fifty percentum of the premiums received by the company in cash and notes.

History: L. 1927, ch. 231, 40-1503; June 1.



40-1504 Assessments; adjustment and payment of losses; losses paid when adjusted, when.

40-1504. Assessments; adjustment and payment of losses; losses paid when adjusted, when. The directors of every such company on the first day of August of each year, or as soon thereafter as practicable, shall meet and review all adjustments and determine the rate of assessment necessary to pay all losses and expenses in full, and to maintain the reserve fund hereinafter required, and shall levy such assessment at once. All assessments shall be due at the home office of the company not later than thirty days after the date such assessment is made. All losses shall be adjusted by the company promptly upon receipt of notice thereof, in compliance with the provisions of such policy, and all adjusted losses shall be paid prior to December 1. Any company may pay its losses as soon as adjusted if such company shall have submitted its plan for payment of such losses together with all of its reinsurance contracts and a current financial statement to the commissioner of insurance, and shall have secured the written approval of such plan. The commissioner shall not approve any plan unless it is clearly indicated that the company will be able to meet all of its obligations when due.

History: L. 1927, ch. 231, 40-1504; L. 1953, ch. 232, § 1; L. 1959, ch. 215, §1; June 30.



40-1505 Recovery of assessments; limitation of liability of member.

40-1505. Recovery of assessments; limitation of liability of member. If any member shall for the space of thirty days after receiving notice, neglect or refuse to pay the sum assessed against him, the company may sue for and recover the amount of his deposit note or notes, with cost of suit; but execution shall only issue for assessments and costs as they accrue. If the assets of the company shall be insufficient to pay the losses due the members, in any one year, such members shall receive as payment in full for their respective losses a proportionate share of the assets of the company: Provided, That in calculating the pro rata amount to be paid each member on account of his loss, the total amount of the salaries and commissions heretofore paid any officer of the company, during such year, shall be considered as a part of the assets of the company and such officer shall receive the same proportionate share of his salary and commissions as the members receive of their claims and shall be liable to the company for any salary and commissions in excess of the amount of his proportionate share of such salary and commissions as aforesaid. The commissioner of insurance shall not renew the certificate of authority of such company until the provisions of this section have been fully complied with: Provided further, That no member shall be liable to such a company for more than the whole amount of his premium.

History: L. 1927, ch. 231, 40-1505; June 1.



40-1506 Reserve fund; investment.

40-1506. Reserve fund; investment. Whenever the losses and expenses in any year shall be less than the amount of the entire premium income of the year, the remainder of the premium income shall be set apart in the reserve fund: Provided, That when the reserve fund shall equal seven thousand five hundred dollars the company may return to the members so much of the premium income in excess of the amount required for losses and expenses as may exceed ten percentum of the total premium income of the year. Whenever the company's premium income of the year is insufficient to pay the losses and expenses of the year the company shall pay such obligations from the reserve fund. Such part of the reserve fund of the company as is not needed for immediate use of the company shall be invested as provided by section 40-227.

History: L. 1927, ch. 231, 40-1506; June 1.



40-1507 Annual meeting; voting of members.

40-1507. Annual meeting; voting of members. The annual meeting shall be held in the month of January of each year, at the principal office of the company and every member shall be entitled to as many votes as there are directors to be elected, and shall cast the same in person or by proxy and a plurality shall elect.

History: L. 1927, ch. 231, 40-1507; June 1.



40-1508 Officers; election; term.

40-1508. Officers; election; term. The directors shall at their annual meeting elect a president and such other officers with such titles and duties as shall be stated in the bylaws or in a resolution of the board of directors which is not inconsistent with the bylaws. Officers shall be chosen in such manner and shall hold their offices for such terms as are prescribed by the bylaws or determined by the board of directors.

History: L. 1927, ch. 231, 40-1508; L. 2007, ch. 30, § 5; July 1.



40-1509 Meetings of directors.

40-1509. Meetings of directors. The annual meeting of the board of directors shall be held immediately following the annual meeting of the members of the company when practicable, but in no event later than five days thereafter, for the election of its officers and the transaction of such other business as may be necessary. The board of directors may meet at such times as may be designated in the bylaws of the company.

History: L. 1927, ch. 231, 40-1509; June 1.



40-1510 Powers and duties of directors; bylaws; duties and compensation of officers; rates of insurance and membership fees.

40-1510. Powers and duties of directors; bylaws; duties and compensation of officers; rates of insurance and membership fees. The board of directors of such company shall manage and control its affairs, and shall adopt such bylaws as may be necessary, and may prescribe the duties of its officers and agents and fix their compensation, and may alter and amend its bylaws at any annual meeting of the board of directors by a majority vote of the whole number of directors. All bylaws adopted shall forthwith be certified to the commissioner of insurance for his approval or disapproval. They shall also fix the rates of insurance, and the membership fees if any are charged.

History: L. 1927, ch. 231, 40-1510; June 1.



40-1511 Directors; election; vacancy.

40-1511. Directors; election; vacancy. In companies organized under the provisions of this article the number of directors shall not be more than 25 nor less than five. Unless written balloting is required by the bylaws, directors shall be elected by voice vote. Each person who is a policyholder shall be entitled to one vote. A policyholder may vote by proxy, signed by the person legally entitled to vote such proxy. A majority of the board of directors shall be a quorum for the transaction of business. Vacancies in the board shall be filled by the remaining members until the next annual meeting.

History: L. 1927, ch. 231, 40-1511; L. 2007, ch. 30, § 6; July 1.



40-1512 Policies; liability; membership.

40-1512. Policies; liability; membership. Any company organized under the provisions of this article may issue policies to its members on growing crops against loss or damage by hail. Every policy shall contain a printed copy of the application and also a copy of the bylaws, which shall become a part of the contract between the company and the assured; and all policies of the company shall be signed by the president and secretary. The liability of every such company shall not cease prior to August 1 or later than December 1 in the year in which the policy was written; but the membership, for voting purposes only, shall extend to the last day of February in the year following that in which the policy was written.

History: L. 1927, ch. 231, 40-1512; L. 1953, ch. 232, § 2; June 30.



40-1513 Misrepresentations by assured.

40-1513. Misrepresentations by assured. No oral or written misrepresentation made by the assured or in his behalf, in the negotiation of insurance, shall be deemed material or defeat or void the policy, or prevent its attaching, unless made with intent to deceive and defraud, or unless the matter misrepresented increases the risk.

History: L. 1927, ch. 231, 40-1513; June 1.



40-1514 Withdrawal by policyholder.

40-1514. Withdrawal by policyholder. Any member may withdraw from the company by surrendering his policy for cancellation, and by the full payment of the premium or note therefor, actually delivered to the company in cash, in which case the company shall retain the customary short rate. In case of loss, upon maturity of any note given as consideration the company may deduct such note in settlement of any claim which may arise. Cancellation by any company of its contract of insurance shall be made upon proper notice to the policyholder and by the return to the assured of the unearned premium.

History: L. 1927, ch. 231, 40-1514; June 1.



40-1515 Uniform rates for same class of risks.

40-1515. Uniform rates for same class of risks. No mutual hail insurance company shall charge or receive, directly or indirectly, a higher or greater rate for insurance against destruction or damage by hail of any property within the state than it charges for other risks in this state of the same kind or class, consideration being given to the location of the risk and the hazards thereof.

History: L. 1927, ch. 231, 40-1515; June 1.



40-1516 Unlawful acts of foreign companies; reinsurance therewith by domestic company prohibited.

40-1516. Unlawful acts of foreign companies; reinsurance therewith by domestic company prohibited. It shall be unlawful for any mutual hail insurance company organized under the laws of any other state to transact any business directly or indirectly in this state, and it shall be unlawful for any mutual hail insurance company organized under the laws of this state to reinsure its business with any mutual hail insurance company organized under the laws of any other state.

History: L. 1927, ch. 231, 40-1516; June 1.



40-1517 Attorney's fee in actions.

40-1517. Attorney's fee in actions. Any member of a company organized under the provisions of this article, who shall sue such company for loss or damage claimed to be due him under his policy and who shall recover judgment in such action for an amount larger than may have been tendered him by such company in settlement of his claim, shall be entitled to recover from such company in addition to such loss or damage, a reasonable attorney's fee, which shall be included in such judgment and be collected and paid as a part thereof.

History: L. 1927, ch. 231, 40-1517; June 1.



40-1518 Reinsurance; approval of commissioner.

40-1518. Reinsurance; approval of commissioner. Any mutual hail insurance company organized in this state may by policy, treaty or other agreement cede to or accept from any insurance company or other insurer, reinsurance upon the whole or any part of any risk with or without contingent liability or participation, or with or without membership in such insurance company: Provided, No such reinsurance shall be effected with any company or insurer until approved by written order of the commissioner of insurance filed in his office.

History: L. 1927, ch. 231, 40-1518; L. 1957, ch. 285, § 1; March 27.



40-1519 Insuring or reinsuring growing crops against direct loss or damage by fire, when; insuring harvested crops being transported for any loss.

40-1519. Insuring or reinsuring growing crops against direct loss or damage by fire, when; insuring harvested crops being transported for any loss. Any insurance company organized and doing business as provided in K.S.A. 40-1501, and amendments thereto, in addition to the class of business authorized in such section, may make and issue contracts of insurance upon growing crops against direct loss or damage by fire and for any loss caused while the harvested crop is being transported to the initial place of storage or to an initial market location of such crops or to cede or accept reinsurance on any portion of any such risk. Such company shall have a bona fide net surplus exceeding all liabilities and reserve funds required by law of not less than $100,000 of which $50,000 shall be invested and deposited as provided in K.S.A. 40-227 and 40-230, and amendments thereto, for the protection of all policyholders. Before issuing any such contracts or accepting any such reinsurance, the board of directors of such company shall by a majority vote of the whole number of directors as provided in K.S.A. 40-1510, and amendments thereto, authorize the writing of such fire coverage. The company shall file with the commissioner of insurance a certified copy of the resolution of the board of directors taking such action and a certified copy of its amended bylaws and amended charter as provided in K.S.A. 40-216, and amendments thereto.

History: L. 1953, ch. 231, § 1; L. 1995, ch. 231, § 1; May 4.






Article 16 RECIPROCAL OR INTERINSURANCE CONTRACTS

40-1601 Exchange contracts authorized.

40-1601. Exchange contracts authorized. Persons of this state, hereby designated subscribers, are hereby authorized to exchange reciprocal or interinsurance contracts with each other, or with persons of other states and countries, providing indemnity among themselves from any loss which may be the subject of legal insurance, excepting life insurance.

History: L. 1927, ch. 231, 40-1601; L. 2000, ch. 170, § 17; July 1.



40-1602 Execution of contracts by attorney-in-fact.

40-1602. Execution of contracts by attorney-in-fact. Reciprocal insurance contracts may be executed by an attorney-in-fact, duly authorized and acting for the subscribers of a reciprocal, and such attorney-in-fact may be a corporation. The office or offices of such attorney-in-fact may be maintained at such place or places as may be designated by the subscribers in the power of attorney.

History: L. 1927, ch. 231, 40-1602; L. 2000, ch. 170, § 18; July 1.



40-1603 Domestic reciprocal; attorney-in-fact; declarations.

40-1603. Domestic reciprocal; attorney-in-fact; declarations. (a) The attorney-in-fact of a domestic reciprocal shall file with the commissioner of insurance a declaration verified by the oath of such attorney-in-fact, or when such attorney-in-fact is a corporation by the oath of a chief officer thereof, setting forth:

(1) The name of the attorney-in-fact, and the name of the domestic reciprocal.

(2) The kind or kinds of insurance to be effected or exchanged.

(3) A copy of the form of power of attorney and subscriber's agreement or other authority of such attorney-in-fact under which such insurance is to be effected or exchanged.

(4) The location of the office or offices from which such contracts or agreements are to be issued.

(5) That except as to the kinds of insurance hereinafter specifically mentioned in this subdivision, applications shall have been made for indemnity upon at least 100 separate risks aggregating not less than $1,500,000, represented by executed contracts or bona fide applications to become concurrently effective. In the case of employers' liability or workers compensation insurance, applications shall have been made for indemnity upon at least 100 separate risks, covering a total annual payroll of not less than $2,500,000, as represented by executed contracts or bona fide applications to become concurrently effective.

(6) That there is in the possession of such attorney-in-fact, and available for the payment of losses, assets conforming to the requirements of K.S.A. 40-1605, and amendments thereto.

(7) A financial statement in form prescribed for the annual statement.

(8) An instrument authorizing service of process as provided in this article.

(b) No declaration shall be required under this section for any reciprocal organized in this state as a result of a conversion under the provisions of K.S.A. 40-1620, and amendments thereto.

History: L. 1927, ch. 231, 40-1603; L. 2000, ch. 170, § 19; July 1.



40-1604 Statements filed by attorney-in-fact with commissioner; amount of indemnity.

40-1604. Statements filed by attorney-in-fact with commissioner; amount of indemnity. There shall be filed with the commissioner of insurance a statement under oath by the attorney-in-fact giving the maximum amount of indemnity upon any single risk, and such attorney-in-fact, whenever and as often as such attorney-in-fact shall be required, shall file with the commissioner of insurance a statement verified by such attorney-in-fact's oath, to the effect that the reciprocal has not assumed on any one risk an amount greater than 10% of its surplus, unless the excess shall be reinsured (1) in some other insurance company duly authorized to transact similar business in this state or as otherwise provided in the insurance code; or (2) as provided by the laws of the state in which the principal office of the reciprocal is located.

History: L. 1927, ch. 231, 40-1604; L. 1967, ch. 268, § 3; L. 2000, ch. 170, § 20; July 1.



40-1605 Maintenance of unearned premiums and reserves; surplus funds; conditions.

40-1605. Maintenance of unearned premiums and reserves; surplus funds; conditions. (a) At all times, each reciprocal shall maintain the same unearned premium and loss or claim reserves, in cash or securities authorized by the laws of the state in which the reciprocal is domiciled, as required for domestic stock and mutual companies writing the same classes of insurance.

(b) No reciprocal shall be licensed to transact the business of insurance in this state unless such reciprocal shall have and maintain a surplus equal to the capital and surplus required of a domestic stock insurance company transacting the same kinds of insurance.

(c) Each reciprocal shall have lawful securities on deposit, for the protection of all subscribers or creditors, or both, of the reciprocal, with the department of insurance of this or any other state in the United States in an amount equal to the minimum capital stock required of a domestic stock insurance company transacting the same kinds of insurance.

History: L. 1927, ch. 231, 40-1605; L. 1955, ch. 243, § 1; L. 1965, ch. 300, § 7; L. 1969, ch. 237, § 10; L. 1979, ch. 144, §1; L. 1984, ch. 169, § 10; L. 2000, ch. 170, § 21; July 1.



40-1606 Advancements to company; conditions.

40-1606. Advancements to company; conditions. If at any time it appears that the amount of funds required in K.S.A. 40-1605, and amendments thereto, has not been accumulated or maintained, then the attorney-in-fact or any other interested party may advance to a reciprocal any funds required in such reciprocal's operations. The funds so advanced shall not be treated as a liability of the reciprocal and interest shall not be paid or funds repaid except with the approval of the supervising insurance official of the state in which the reciprocal is domiciled. Any such advance and interest shall be repaid only out of the surplus funds of the reciprocal.

History: L. 1927, ch. 231, 40-1606; L. 2000, ch. 170, § 22; July 1.



40-1607 Service of process upon commissioner; fee; suits by and against subscribers.

40-1607. Service of process upon commissioner; fee; suits by and against subscribers. Concurrently with the filing of the declaration provided for by the terms of K.S.A. 40-1603, and amendments thereto, the attorney-in-fact shall file with the commissioner of insurance an instrument in writing, executed by such attorney-in-fact for the reciprocal conditioned that upon the issuance of the certificate of authority provided for in K.S.A. 40-1610, and amendments thereto, service of process may be had upon the commissioner in all suits in this state arising out of such policies, contracts or agreements, which service shall be valid and binding upon the reciprocal. Such service of process shall be executed in accordance with the provisions of K.S.A. 40-218, and amendments thereto. Any reciprocal operating under the laws of this state may sue or be sued in the declared name of the reciprocal.

History: L. 1927, ch. 231, 40-1607; L. 1953, ch. 233, § 1; L. 2000, ch. 170, § 23; July 1.



40-1608 Bond of attorney and employees.

40-1608. Bond of attorney and employees. The attorney-in-fact of a reciprocal, or any employee having the care and handling of the funds and securities of a reciprocal, shall maintain a good and sufficient bond running to the board of directors of the reciprocal conditioned for the faithful accounting and disbursement of all money that may come into such attorney-in-fact's or employee's hands; such bond may be executed by a surety company or may be a personal bond approved by the commissioner of insurance. Such bond shall be fixed in an amount and approved by the board of directors or other governing body of such reciprocal. In lieu of filing the bond, the attorney-in-fact may maintain on deposit with the commissioner an equivalent amount in approved securities which are subject to the same conditions as the bond.

History: L. 1927, ch. 231, 40-1608; L. 2000, ch. 170, § 24; July 1.



40-1609 Power of corporation to exchange contracts.

40-1609. Power of corporation to exchange contracts. Any corporation now or hereafter organized under the laws of this state, shall, in addition to the right, powers and franchises specified in its articles of incorporation, have full power and authority to exchange contracts of the kind and character herein mentioned. The right to exchange such contracts is hereby declared to be incidental to the purposes for which such corporations are organized and as much granted as the rights and powers expressly conferred.

History: L. 1927, ch. 231, 40-1609; June 1.



40-1610 Certificate of authority; revocation or suspension.

40-1610. Certificate of authority; revocation or suspension. Each reciprocal shall procure from the commissioner a certificate of authority stating that all of the requirements of this article have been complied with. Upon such compliance and the payment of the fees required by this article, the commissioner shall issue such certificate of authority. The commissioner may revoke or suspend any certificate of authority issued hereunder in case of breach of any of the conditions imposed by this article after reasonable notice has been given to the reciprocal in writing, so that such reciprocal may appear and show cause why such action should not be taken. The certificate of authority shall continue in full force and effect until such certificate is suspended or revoked or a new certificate of authority is issued or specifically refused.

History: L. 1927, ch. 231, 40-1610; L. 2000, ch. 170, § 25; July 1.



40-1611 Levies and taxes on premiums; payment; deductions.

40-1611. Levies and taxes on premiums; payment; deductions. (a) Each reciprocal shall pay to the commissioner of insurance levies and taxes in the amount and as specified in K.S.A. 40-252, 40-1703, 40-1704 and 75-1508, and amendments thereto. All such levies and taxes on premiums shall be applicable to premiums received on or after January 1, 1957. The above fees, levies and taxes shall be in lieu of all license fees and taxes of whatever character in this state and in calculating all such levies and taxes such reciprocal shall be permitted to deduct therefrom premiums returned on account of cancellations, all premiums received for reinsurance from any other company authorized to do business in this state, and savings paid or credited to subscriber policyholders.

(b) For the purpose of payment of the levies and taxes specified in K.S.A. 40-252, 40-1703, 40-1704 and 75-1508, and amendments thereto, a reciprocal and its attorney-in-fact shall be considered to be the same entity.

History: L. 1927, ch. 231, 40-1611; L. 1957, ch. 286, § 1; L. 1965, ch. 299, § 2; L. 2000, ch. 170, § 26; L. 2007, ch. 54, § 1; July 1.



40-1612 Certain provisions of code to reciprocals.

40-1612. Certain provisions of code to reciprocals. In addition to the provisions of this article, the provisions set forth in the following sections of the Kansas Statutes Annotated, and amendments thereto, which govern other types of insurance companies shall apply to reciprocals to the extent that such provisions do not conflict with the provisions of this article: Sections 40-208, 40-209, 40-214, 40-215, 40-216, 40-218, 40-220, 40-221a, 40-222, 40-223, 40-224, 40-225, 40-229, 40-229a, 40-231, 40-233, 40-234, 40-234a, 40-235, 40-236, 40-237, 40-238, 40-239, 40-240, 40-241, 40-242, 40-244, 40-245, 40-246, except as to contracts written through traveling salaried representatives to whom no commissions are paid, 40-246a, 40-247, 40-248, 40-249, 40-250, 40-251, 40-253, 40-256, 40-281, 40-2,125, 40-2,126, 40-2,127, 40-2,128, 40-2,156, 40-2,156a, 40-2,157, 40-2,159, 40-952, 40-2001, 40-2002, 40-2003, 40-2004, 40-2005, 40-2006 and 40-2404 and article 2a of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, and any other provision of law pertaining to insurance which specifically refers to reciprocals.

History: L. 1927, ch. 231, 40-1612; L. 1953, ch. 234, § 1; L. 2000, ch. 170, § 27; L. 2013, ch. 97, § 9; July 1.



40-1613 Authority to write fidelity and surety bonds; conditions.

40-1613. Authority to write fidelity and surety bonds; conditions. Under authority given by the commissioner, a reciprocal may engage in the business of writing fidelity and surety bonds but only upon the condition that such reciprocal shall have and maintain an amount of surplus equal to the total of capital and surplus required of domestic stock insurance companies transacting the same kind of business and any such reciprocal shall be deemed a stock insurance company for the purposes of K.S.A. 40-214, 40-239 to 40-247, inclusive, 40-252, 40-1107 and 40-1108 of the Kansas Statutes Annotated, and amendments thereto. No fidelity or surety bond shall be issued by any such reciprocal until the form of such bond shall have been submitted to and accepted by the commissioner. Any fidelity or surety bonds executed pursuant to this act shall be received and accepted as company, corporation or corporate bonds.

History: L. 1943, ch. 183, § 1; L. 2000, ch. 170, § 28; July 1.



40-1615 Merger of Armed Forces Cooperative Insuring Association with Armed Forces Insurance Exchange; definitions.

40-1615. Merger of Armed Forces Cooperative Insuring Association with Armed Forces Insurance Exchange; definitions. As used in this act:

(a) "Armed Forces Cooperative Insuring Association" means the association organized as an unincorporated cooperative association operating within the federal enclave of Ft. Leavenworth, Kansas.

(b) "Armed Forces Insurance Exchange" means the unincorporated reciprocal exchange operating in Leavenworth, Kansas, under the laws of the state of Kansas.

(c) "Armed Forces Insurance Corporation" means the attorney-in-fact for Armed Forces Insurance Exchange, incorporated under the laws of the state of Kansas.

(d) "Insurance entity" means the Armed Forces Cooperative Insuring Association or Armed Forces Insurance Exchange, or both.

(e) "Merger" means the union of two or more insurance entities into a single insurance entity which is one of the insurance entities uniting.

History: L. 1992, ch. 72, § 1; May 7.



40-1616 Same; approval; assumption of policies and business by surviving entity.

40-1616. Same; approval; assumption of policies and business by surviving entity. (a) Armed Forces Cooperative Insuring Association may, with the approval of the commissioner of insurance, merge with Armed Forces Insurance Exchange as provided by this act, the surviving insurance entity to be Armed Forces Insurance Exchange.

(b) By virtue of such merger, all in force policies of Armed Forces Cooperative Insuring Association shall be assumed by Armed Forces Insurance Exchange and may be rewritten in the name of the surviving insurance entity upon expiration.

(c) Business assumed in any state or territory of the United States where Armed Forces Insurance Exchange is not legally authorized to do business under the laws of such state or territory shall not violate, for the purposes of this act, the provisions of K.S.A. 40-214, and amendments thereto, provided such business is not renewed upon its expiration or the entity obtains authorization from such state or territory to transact or continue such business.

History: L. 1992, ch. 72, § 2; May 7.



40-1617 Same; merger agreement; approval; submission to insurance commissioner.

40-1617. Same; merger agreement; approval; submission to insurance commissioner. (a) The board of directors of Armed Forces Cooperative Insuring Association and the board of directors of Armed Forces Insurance Corporation shall enter into a written agreement on behalf of their respective insurance entities for the merger of such insurance entities, prescribing the terms and conditions of the merger, which shall include the method of carrying the merger into effect, the name of the surviving insurance entity and such other provisions as are deemed advisable.

(b) Upon approval of such agreement by the boards of directors of both Armed Forces Cooperative Insuring Association and Armed Forces Insurance Corporation, at meetings called for the purpose of considering such agreement, each board of directors shall by resolution direct that the agreement be submitted to the commissioner of insurance of this state for approval.

History: L. 1992, ch. 72, § 3; May 7.



40-1618 Same; information required to be filed with insurance commissioner; notice and hearing on merger; approval, when; costs.

40-1618. Same; information required to be filed with insurance commissioner; notice and hearing on merger; approval, when; costs. (a) No merger under this act shall occur unless, in advance of the proposed merger, the following information has been filed with the commissioner of insurance: (1) The agreement of merger; (2) a verified schedule by the actuaries of the insurance entities interested in merging, showing that the legal reserves for the subscribers of each insurance entity as of December 31 of the preceding year are not less than the amount that would be required of a Kansas domestic reciprocal or interinsurance exchange; (3) a pro forma financial statement showing that, upon approval of the merger by the commissioner of insurance, the surviving insurance entity will continue to satisfy the financial requirements to transact all of the line or lines of insurance in all jurisdictions where it is presently authorized to transact business; and (4) any other information which may be requested by the commissioner of insurance.

(b) After notice and a hearing in accordance with the Kansas administrative procedure act, the commissioner of insurance shall approve the merger unless the commissioner of insurance determines that any one of the following exist or would result from the merger, in which event the commissioner of insurance shall disapprove the merger: (1) The insurance entities proposing to merge have not complied with the provisions of this act; (2) the merger of the two insurance entities is not in the best interests of the subscribers of Armed Forces Insurance Exchange; (3) after the merger, Armed Forces Insurance Exchange would be in violation of any of the laws of this state; or (4) the effect of the merger would be to substantially lessen competition in insurance in this state.

(c) The parties proposing to merge under this act shall bear all costs associated with the hearing required by this section.

History: L. 1992, ch. 72, § 4; May 7.



40-1619 Same; construction of act; exemption from certain provisions of law.

40-1619. Same; construction of act; exemption from certain provisions of law. (a) Nothing contained in this act shall be construed to enlarge the powers of any insurance entity or to authorize any insurance entity to transact any kind of insurance business which it is not presently authorized to transact in this state or any other state or territory of the United States.

(b) No merger under this act shall be subject to the provisions of K.S.A. 40-3304, and amendments thereto.

History: L. 1992, ch. 72, § 5; May 7.



40-1620 Conversion of insurance company into insurance reciprocal; conversion plan requirements; approval; definitions.

40-1620. Conversion of insurance company into insurance reciprocal; conversion plan requirements; approval; definitions. (a) Any insurance company may convert to a Kansas insurance reciprocal in accordance with a plan for the conversion of the insurance company into an insurance reciprocal filed with and approved by the commissioner.

(b) The commissioner may establish reasonable requirements and procedures for the submission and approval of a conversion plan authorized by subsection (a).

(c) No conversion plan shall be approved under this section unless such conversion plan includes:

(1) A provision for the conversion of existing stockholder or policyholder interests in the insurance company into reciprocal or exchange subscriber interests in the insurance reciprocal so that each subscriber's interest in the resulting Kansas insurance reciprocal shall be fairly proportionate to such subscriber's interest in the insurance company;

(2) a provision for the amendment of the insurance company's existing articles of incorporation or other chartering document to a subscriber's agreement which complies with the provisions of K.S.A. 40-1602, 40-1603 and 40-1626, and amendments thereto;

(3) a copy of the proposed subscriber's agreement;

(4) proof of the approval or adoption of the conversion plan by not less than 2/3 of the shares or policyholders entitled to vote, represented either in person or by proxy, at a duly called regular or special meeting of the stockholders or policyholders of the insurance company at which a quorum, as determined by the bylaws or other chartering documents of the insurance company, is present;

(5) a transition plan for the change of governance of the insurance company from the board of directors and officer structure of the insurance company to the insurance reciprocal which shall be governed by article 16 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto; and

(6) any other information required by the commissioner.

(d) The commissioner shall approve the conversion plan if the commissioner finds that the proposed conversion will:

(1) Not be detrimental to the interests of the stockholders or policyholders of the insurance company;

(2) not be detrimental to the interests of the state of Kansas; and

(3) not render the insurer incapable of fulfilling the insurer's contractual obligations.

(e) Upon approval of a conversion plan under this section, the commissioner shall issue a new or amended certificate of authority, which shall be deemed to be the final act of conversion at which time the insurance company shall concurrently become an insurance reciprocal. The insurance reciprocal shall be deemed to be a continuation of the insurance company and deemed to have been organized at the time the converted insurance company was organized.

(f) Each insurance reciprocal created pursuant to this section shall comply with all provisions of K.S.A. 40-1612, and amendments thereto.

(g) Any conversion of an insurance company to a reciprocal shall not be subject to the provisions of K.S.A. 40-3304, and amendments thereto.

(h) For the purposes of this section, "insurance company" means a stock or mutual insurance company.

History: L. 1999, ch. 110, § 6; L. 2000, ch. 170, § 29; July 1.



40-1621 Same; hearing on conversion plan.

40-1621. Same; hearing on conversion plan. Within 15 days of the date of the commissioner's approval or denial of the conversion plan submitted in accordance with K.S.A. 40-1620, and amendments thereto, the insurance company shall have the right to request a hearing by filing a written request with the commissioner. The commissioner shall conduct the hearing in accordance with the provisions of the Kansas administrative procedure act within 30 days after such request is filed. Any action of the commissioner pursuant to this section is subject to review in accordance with the provisions of the Kansas judicial review act.

History: L. 1999, ch. 110, § 7; L. 2010, ch. 17, § 68; July 1.



40-1622 Same; act supplemental to article 16.

40-1622. Same; act supplemental to article 16. The provisions of K.S.A. 40-1620 and 40-1621, and 40-1623, 40-1624, 40-1625, 40-1626, 40-1627, 40-1628, 40-1629 and 40-1630, and amendments thereto, shall be supplemental to article 16 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1999, ch. 110, § 8; L. 2000, ch. 170, § 30; July 1.



40-1623 Definitions.

40-1623. Definitions. As used in this act:

(a) "Attorney-in-fact" means the person designated and authorized by subscribers as having authority to obligate them on reciprocal insurance contracts.

(b) "Commissioner" means the commissioner of insurance.

(c) "Person" means any association, aggregate of individuals, business, company, corporation, individual, joint-stock company, Lloyds-type of organization, organization, cooperative, partnership, receiver, trustee or society, with power to enter into contractual undertakings within or without the state.

(d) "Reciprocal" means an aggregation of subscribers under a common name.

(e) "Reciprocal insurance" means insurance resulting from the mutual exchange of insurance contracts among persons in an unincorporated association under a common name through an attorney-in-fact having authority to obligate each person both as insured and insurer.

(f) "Subscriber" means a person obligated under a reciprocal insurance agreement.

History: L. 2000, ch. 170, § 9; July 1.



40-1624 Reciprocal; business name.

40-1624. Reciprocal; business name. Every reciprocal shall have and use a business name that includes the word "reciprocal," "interinsurer," "interinsurance," "exchange," "underwriters" or "underwriting." The name of the reciprocal shall not be so similar to any other name or title previously adopted by a similar organization, or by any other insurance company or association, as in the opinion of the commissioner of insurance is calculated to result in confusion or deception.

History: L. 2000, ch. 170, § 10; July 1.



40-1625 Reciprocal; board of directors; requirements on; powers and duties.

40-1625. Reciprocal; board of directors; requirements on; powers and duties. The board of directors exercising the subscribers' rights in a domestic reciprocal shall be selected under rules adopted by the subscribers. At least 3/4 of the board of directors of a domestic reciprocal shall be composed of subscribers or representatives of subscribers, other than the attorney-in-fact or any person employed by, representing or having a financial interest in the attorney-in-fact. An individual shall not be considered to be employed by, representing or having a financial interest in the attorney-in-fact if such individual is a subscriber or a representative of a subscriber of the reciprocal. The board of directors shall supervise the finances of the reciprocal and the reciprocal's operations to the extent required to assure their conformity with the subscriber's agreement and power of attorney and shall exercise any other powers conferred on it by the subscriber's agreement. The board of directors may also be referred to as a subscribers advisory committee, board of trustees or by such other name as the board chooses.

History: L. 2000, ch. 170, § 11; July 1.



40-1626 Subscriber's agreement; requirements.

40-1626. Subscriber's agreement; requirements. (a) Every subscriber of a domestic reciprocal may execute a subscriber's agreement and power of attorney setting forth the rights, privileges and obligations of the subscriber as an underwriter and as a policyholder, and the powers and duties of the attorney-in-fact. If a domestic reciprocal does not require execution of a subscriber's agreement and power of attorney, the reciprocal shall include on its policies a statement that the subscriber shall be bound by the terms and conditions of the then current subscriber's agreement and power of attorney on file with the attorney-in-fact and the commissioner of insurance, and each subscriber shall by operation of law be bound by such subscriber's agreement and power of attorney as if individually executed. Without additional execution, notice or acceptance, every subscriber of a reciprocal agrees to be bound by any modification of the terms of the power of attorney and subscriber's agreement which is jointly made by the attorney-in-fact and the board of directors pursuant to K.S.A. 40-1616, and amendments thereto, and which shall be on file with the attorney-in-fact and the commissioner of insurance. The subscriber's agreement and power of attorney shall contain in substance the following provisions:

(1) A designation and appointment of the attorney-in-fact to act for and bind the subscriber in all transactions relating to or arising out of the operations of the reciprocal;

(2) a provision empowering the attorney-in-fact:

(A) To accept service of process on behalf of the reciprocal; and

(B) to appoint the commissioner as an agent of the reciprocal upon whom may be served all lawful process against or notice to the reciprocal; and

(3) the maximum amount to be deducted from advance premiums or deposits to be paid the attorney-in-fact, and the items of expense, in addition to losses, to be paid by the reciprocal.

(b) The subscriber's agreement may:

(1) Provide for the right of substitution of the attorney-in-fact and revocation of the power of attorney;

(2) impose any restrictions upon the exercise of the power agreed upon by the subscribers;

(3) provide for the exercise of any right reserved to the subscribers directly or through the board of directors; or

(4) contain other lawful provisions deemed to be advisable.

History: L. 2000, ch. 170, § 12; July 1.



40-1627 Modification of power of attorney; filing requirements.

40-1627. Modification of power of attorney; filing requirements. Any modification of the terms of the power of attorney and subscriber's agreement of a domestic reciprocal shall be made jointly by the attorney-in-fact and the board of directors. Any such modification shall be filed with the attorney-in-fact and the commissioner of insurance. By operation of law any such filing shall bind all subscribers the same as if each subscriber individually had adopted and executed the modified, altered or amended subscriber's agreement and power of attorney. No modification shall be effective retroactively, nor shall such modification affect any insurance contract issued prior to the date of such modification.

History: L. 2000, ch. 170, § 13; July 1.



40-1628 Reciprocal; return of savings to subscriber accounts.

40-1628. Reciprocal; return of savings to subscriber accounts. A reciprocal may return to its subscribers any savings or credit which accrues to such subscriber's accounts.

History: L. 2000, ch. 170, § 14; July 1.



40-1629 Domestic reciprocal; liquidation; requirements on.

40-1629. Domestic reciprocal; liquidation; requirements on. Upon the liquidation of a domestic reciprocal, the assets remaining after discharge of its indebtedness and policy obligations, the return of any contributions of the attorney-in-fact or any other person made as provided in K.S.A. 40-1606, and amendments thereto, and the return of any unused deposits, savings or credits, shall be distributed. The distribution shall be made to the persons who were its subscribers within the 12 months prior to the final termination of such reciprocal's license in accordance with a formula approved by the commissioner of insurance or the court.

History: L. 2000, ch. 170, § 15; July 1.



40-1630 Reciprocal; assessable insurance policies, prohibition against issuance.

40-1630. Reciprocal; assessable insurance policies, prohibition against issuance. No reciprocal shall issue any assessable insurance policies. The subscribers of a reciprocal shall not be personally liable for the payment of the reciprocal's debts or obligations. Any judgment against a reciprocal shall be binding only upon the reciprocal and not upon each of the reciprocal's subscribers.

History: L. 2000, ch. 170, § 16; July 1.






Article 17 FIREFIGHTERS RELIEF ACT

40-1701 Definitions.

40-1701. Definitions. As used in the firefighters relief act:

(a) "Firefighters relief association" or "firemen's relief association" means an association incorporated under the laws of this state composed of members of a fire department which is (1) a public fire department under the control of the governing body of an incorporated city, township, county or fire district or (2) a private fire department operated by a not-for-profit corporation which provides all of the fire protection services for an incorporated city, township, county or fire district pursuant to a contract with the governing body thereof, and which in either case has fire apparatus and necessary equipment therefor that is in serviceable condition for fire duty and has a value of $5,000 or more; and

(b) "insurance company" means every company, corporation, firm or association transacting the business of fire insurance in this state.

History: L. 1927, ch. 231, 40-1701; L. 1957, ch. 287, § 1; L. 1984, ch. 165, § 2; July 1.



40-1702 Return of accounts of premiums by insurance companies; filing of plats of areas provided fire protection.

40-1702. Return of accounts of premiums by insurance companies; filing of plats of areas provided fire protection. (a) On or before April 1 of each year, every insurance company doing business in this state shall return to the commissioner of insurance a just and true account, generated by or at the direction of its president and secretary or other chief officers, under penalty of K.S.A. 2015 Supp. 21-5824, and amendments thereto, of all premiums received for fire and lightning insurance covering risks located within this state during the year ending December 31, or the fire and lightning portion of any other insurance transacted by the insurance company covering risks within this state. Every insurance company shall include in its return an account of all premiums received for fire and lightning insurance covering risks located within this state.

(b) Each firefighters relief association shall prepare and file with the commissioner a plat drawn to scale showing the area provided fire protection service by the fire department of the firefighters relief association and the location of each fire department house. No such plat shall include any part of any area served by another fire department.

History: L. 1927, ch. 231, 40-1702; L. 1941, ch. 257, § 1; L. 1957, ch. 287, § 2; L. 1979, ch. 145, § 1; L. 1984, ch. 165, § 3; L. 2007, ch. 122, § 4; L. 2011, ch. 30, § 178; July 1.



40-1703 Assessment of tax of premiums, payment.

40-1703. Assessment of tax of premiums, payment. On or before April 1 of each year, every insurance company shall deliver and pay to the commissioner of insurance a tax at the rate of 2% of the total amount of all premiums on fire and lightning insurance written covering risks located within this state during the preceding calendar year.

History: L. 1927, ch. 231, 40-1703; L. 1941, ch. 257, § 2; L. 1957, ch. 287, § 3; L. 1979, ch. 145, § 2; L. 1984, ch. 165, § 4; July 1.



40-1704 Books of account; fraud.

40-1704. Books of account; fraud. Every insurance company shall keep accurate books of account of all fire and lightning insurance written by them covering risks located within this state. In the case of any fraud or dishonesty in the returns made by an insurance company, as provided in K.S.A. 40-1702, and amendments thereto, the commissioner of insurance shall investigate the returns and collect the amount which the commissioner finds to be due.

History: L. 1927, ch. 231, 40-1704; L. 1941, ch. 257, § 3; L. 1957, ch. 287, § 4; L. 1979, ch. 145, § 3; L. 1984, ch. 165, § 5; July 1.



40-1706 Financial reports of firefighters relief associations, filing, proceedings for improper expenditures; authorized disposition of tax proceeds; determination and payment of amounts to state and local associations; procedures upon dissolution of local associations; handling and investment of moneys by local association, restrictions.

40-1706. Financial reports of firefighters relief associations, filing, proceedings for improper expenditures; authorized disposition of tax proceeds; determination and payment of amounts to state and local associations; procedures upon dissolution of local associations; handling and investment of moneys by local association, restrictions. (a) On or before April 1 of each year, every firefighters relief association which holds funds received under the firefighters relief act shall submit to the commissioner of insurance a verified account showing in full the receipts and disbursements and general condition of such funds for the year ending on the preceding December 31. If such account or other information shows such funds are not being expended for the purposes authorized by the firefighters relief act, the commissioner of insurance shall notify the county attorney of the county in which any such firefighters relief association is located and the county attorney shall institute proceedings to recover for the use of the firefighters relief association all moneys expended for purposes not in accordance with the provisions of the firefighters relief act. The commissioner of insurance shall hold any funds of such firefighters relief association until the commissioner is notified by the district or county attorney that such condition has been corrected.

(b) (1) All moneys received by the commissioner of insurance from the tax imposed by K.S.A. 40-1703, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state firefighters relief fund which is hereby created in the state treasury.

(2) The state firefighters relief fund shall be administered by the commissioner of insurance. An amount equal to not more than the amount authorized for expenditure during the current fiscal year by appropriations enacted by the legislature may be set aside in the state firefighters relief fund and expended by the commissioner of insurance for the administrative expenses of the department of insurance under the firefighters relief act, subject to the provisions of appropriations acts.

(c) Prior to August 1, 1987, and each August 1 thereafter, except as provided in subsections (b) and (d), of the total amount of moneys credited to the state firefighters relief fund as of July 1 of the same year the amounts determined as prescribed in subsections (c)(1) through (c)(6) shall be paid as provided therein.

(1) An amount equal to 3% of such total amount shall be paid by the commissioner of insurance to the treasurer of the Kansas state firefighters association, inc. for fire prevention and fire extinguishment education and study.

(2) An amount equal to 5% of such total amount shall be paid by the commissioner of insurance to the Kansas state firefighters association, inc. which shall be set aside as a death benefit fund to provide such benefits as determined by the association in accordance with the constitution and bylaws thereof, except the amount paid under this subsection (c)(2) shall not be more than the lesser of $100,000 or the result obtained by subtracting the balance in the death benefit fund of the association on July 1 from $100,000.

(3) The amount of $1,000 shall be paid by the commissioner of insurance to each firefighters relief association.

(4) The remaining amount of the moneys credited to the state firefighters relief fund, after the amounts are reserved or paid for the purposes authorized by subsections (b)(2), (c)(1), (c)(2) and (c)(3), shall be paid by the commissioner of insurance to firefighters relief associations so that the amount received by each firefighters relief association bears the same proportion to the total amount to be paid as the amount such firefighters relief association received from the amounts collected from the tax imposed by K.S.A. 40-1703, and amendments thereto, for all of calendar year 1983, bears to the total amount paid to all firefighters relief associations from the taxes collected for all of calendar year 1983, subject to adjustments made to correct for errors in the payments distributed and as otherwise provided pursuant to this subsection (c)(4), adjustments made pursuant to subsection (c)(5) for firefighters relief associations that did not receive a payment from taxes paid for all of calendar year 1983 and adjustments pursuant to subsection (c)(6) for redeterminations based upon changed circumstances. The commissioner of insurance may make adjustments in the amounts of payments for the current year made under this subsection (c)(4) for errors in the payments distributed for the prior year, except that adjustments may be made in the payments to be distributed by August 1, 1987, for any errors in the payments distributed during the period from July 1, 1984, through June 30, 1987, and an adjustment shall be made in the payment to be distributed by August 1, 1987, for each firefighters relief association which was in existence for only part of calendar year 1983 and which received a payment for calendar year 1983 based on the taxes received for only part of calendar year 1983, to reflect the total of the payments that would most probably have been received by such firefighters relief association during the period from August 1, 1984, through June 30, 1987, if such firefighters relief association had been in existence for all of calendar year 1983, reduced by the payments actually received by such firefighters relief association during the period from August 1, 1984, through June 30, 1987. For purposes of all payments under subsection (c)(4) after the adjusted payment distributed by August 1, 1987, such firefighters relief association shall be considered to have received for calendar year 1983, the amount it most probably would have received if it had been in existence for all of calendar year 1983, which shall be the amount having the same proportional relationship to 365 days as the amount actually received for calendar year 1983 has to the number of days that such firefighters relief association was in existence during calendar year 1983, subject to adjustments pursuant to subsection (c)(6) for redeterminations based upon changed circumstances.

(5) Whenever a firefighters relief association is to receive a payment under subsection (c)(4) but did not receive a payment from any of the taxes collected for calendar year 1983, the commissioner of insurance shall determine for the nonreceiving association, from such information as is made available to the commissioner by the nonreceiving association, the amount the nonreceiving association would most probably have received if it had actually received such a payment from the taxes collected for all of calendar year 1983, with appropriate adjustments based on payments to firefighters relief associations of fire departments providing fire protection services within geographic areas having similar populations and assessed tangible property valuation as the geographic area provided fire protection services by the fire department of each such nonreceiving association. The commissioner shall make such determination as follows:

(A) One-half of the amount due shall be determined based upon the population figure provided by the association pursuant to administrative rules and regulations adopted by the commissioner. The determination of this 1/2 of the amount due shall be made in accordance with the following formula:

(i) An association which received a payment from the taxes collected for all of calendar year 1983 and which has a population similar to that of the nonreceiving association shall be ascertained;

(ii) the payment the comparable association received from taxes collected for all of calendar year 1983 shall be divided by two;

(iii) the population of the area served by the nonreceiving association shall be divided by the population of the area served by the association to which the nonreceiving association is being compared, to produce an adjustment factor reflecting the variance in population size; and

(iv) the amount received from taxes collected for all of calendar year 1983 by the association with the comparable population shall be multiplied by the population adjustment factor obtained in paragraph (iii) of this subsection (c)(5)(A).

(B) The remaining 1/2 of the amount due shall be determined based upon the assessed tangible property valuation figure provided by the nonreceiving association pursuant to administrative rules and regulations adopted by the commissioner. The determination of the remaining 1/2 of the amount due shall be made in accordance with the following formula:

(i) An association which received a payment from the taxes collected for all of calendar year 1983 and which has an assessed tangible property valuation as of November 1, 1989, similar to that of the nonreceiving association shall be ascertained;

(ii) the payment the comparable association received from taxes collected for all of calendar year 1983 shall be divided by two;

(iii) the assessed tangible property valuation of the area served by the nonreceiving association shall be divided by the assessed tangible property valuation of the area served by the association to which the nonreceiving association is being compared, to produce an adjustment factor reflecting the variance in assessed tangible property valuation; and

(iv) the amount received from taxes collected for all of calendar year 1983 by the association with the comparable assessed tangible property valuation shall be multiplied by the valuation adjustment factor obtained in paragraph (iii) of this subsection (c)(5)(B).

(C) The amount obtained in paragraph (iv) of subsection (c)(5)(A) shall be added to the amount obtained in paragraph (iv) of subsection (c)(5)(B) to determine the total amount the nonreceiving association most probably would have received if it had actually received a payment from the taxes collected for all of calendar year 1983. The amount a nonreceiving association most probably would have received if it had actually received a payment from taxes collected for all of calendar year 1983 shall be divided by the total amount paid to all firefighters relief associations from the taxes collected for all of calendar year 1983 to determine the proportionate amount due the nonreceiving association for the current and succeeding years and thereafter such association shall not be considered to be a nonreceiving association. The commissioner of insurance shall include the amount so determined within the computations prescribed by subsection (c)(4) for payments thereunder.

(6) One or more firefighters relief associations may apply, prior to October 1 of any year, to the commissioner of insurance for a redetermination of the proportionate amounts payable to all firefighters relief associations under subsection (c)(4) and, upon receipt of such application, the commissioner of insurance shall hold one joint hearing in accordance with the provisions of the Kansas administrative procedure act prior to December 1 of such year, at which all applicants shall be heard and may present information. The commissioner of insurance may redetermine such proportionate amounts based upon such information as is presented to or otherwise made available by the applicants to the commissioner and may make a finding of changed circumstances. However, increases in the assessed tangible property valuation resulting from a statewide reappraisal conducted pursuant to K.S.A. 79-1476 et seq., and amendments thereto, shall not constitute a changed circumstance. Upon making such finding, the commissioner of insurance may include such redetermination within the computations prescribed by subsection (c)(4) for payments in subsequent years. Any increase or reduction in the amounts to be distributed as a result of a finding of changed circumstances by the commissioner shall be proportionately distributed among all firefighters relief associations. An application for redetermination shall not be made by any firefighters relief association more often than once every three years, but this restriction shall not apply with respect to applications for redetermination submitted in calendar year 1989 that were based in whole or in part on an increase in the assessed tangible property valuation resulting from statewide reappraisal.

(d) Except as otherwise provided in this section, whenever any firefighters relief association fails to qualify for funds, as provided in the firefighters relief act, for a period of two consecutive years, the funds on deposit with such association shall be returned by the district or county attorney to the commissioner of insurance. The commissioner of insurance shall remit all such funds to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state firefighters relief fund. The commissioner of insurance shall pay such amount of funds to the Kansas state firefighters association, inc. for fire prevention and fire extinguishment education and study.

(e) When a firefighters relief association fails to qualify for payments under the firefighters relief act as a result of the territory which it serves being consolidated, merged or annexed with another governmental unit having a qualified firefighters relief association, the funds and obligations of such disqualified association shall be transferred to the surviving firefighters relief association and the disqualified association shall dissolve forthwith under the existing laws of this state.

(f) When any firefighter, the spouse of such firefighter or those dependent upon any member of a disqualified association is receiving reasonable benefits from such association at the time of disqualification, the benefits shall be continued in accordance with the resolution of such disqualified association and shall be paid by the surviving association if the disqualification resulted from consolidation, merger or annexation and shall be paid by the district or county attorney if disqualification resulted from reasons other than consolidation, merger or annexation. Nothing in the firefighters relief act shall be construed as a bar to the lawful receipt of such benefits.

(g) The treasurer of a firefighters relief association shall give bond for the safekeeping of funds received under the firefighters relief act and for faithful performance in such sum with such sureties as may be approved by the governing body of such city, township, county or fire district. All the moneys so received shall be set apart and used by the firefighters relief association of such cities, townships, counties or fire districts solely and entirely for the objects and purposes of the firefighters relief act and shall be paid to and distributed by the firefighters relief associations of such cities, townships, counties or fire districts under such provisions as shall be made by the governing body thereof. All such expenditures or payments shall be subject to the continued availability of moneys distributed to the association from the tax imposed by K.S.A. 40-1703, and amendments thereto, in amounts sufficient for such expenditures. In all cases involving expenditures or payments in an amount of $1,500 or more prior certification shall be obtained from an attorney designated by the governing body of the city, township, county or fire district that such expenditure or payment complies with the requirements of the firefighters relief act.

(h) The officers of a firefighters relief association may invest any amount, not to exceed 90% of all such moneys, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in purchasing bonds of the city, township, county or fire district in which such firefighters relief association is located. When such investments are not obtainable, United States government bonds may be purchased or municipal bonds or other obligations issued by any municipality of the state of Kansas as defined in K.S.A. 10-1101, and amendments thereto, which are general obligations of the municipality issuing the same. Such investment shall be approved by the governing body of such city, township, county or fire district.

History: L. 1927, ch. 231, 40-1706; L. 1935, ch. 200, § 1; L. 1941, ch. 257, § 5; L. 1957, ch. 287, § 6; L. 1967, ch. 269, § 1; L. 1977, ch. 54, § 32; L. 1979, ch. 145, § 4; L. 1984, ch. 165, § 7; L. 1987, ch. 168, § 1; L. 1988, ch. 356, § 97; L. 1990, ch. 167, § 1; L. 2001, ch. 5, § 115; July 1.



40-1707 Authorized uses of moneys received by firefighters relief associations; cessation of private fire department, transfer of association funds to state firefighters association, inc.

40-1707. Authorized uses of moneys received by firefighters relief associations; cessation of private fire department, transfer of association funds to state firefighters association, inc. (a) Except as otherwise provided in the firefighters relief act, all moneys received by a firefighters relief association under the provisions of the firefighters relief act shall be held in trust and used as a fund:

(1) For the relief of any member of the fire department of such city, township, county or fire district when injured or physically disabled in or by reason of the discharge of such member's duties as a firefighter;

(2) for the payment of a death benefit when any member of such fire department is killed in the discharge of such member's duties as a firefighter, or who dies from the effect of injuries so received or from disease contracted by reason of such member's duties as a firefighter, to the beneficiary or beneficiaries as designated by the member or, in the event that no beneficiary has been designated to receive such death benefit, to the following persons in the following priority:

(A) If there is a spouse and there are no natural or adopted children of the deceased member, the death benefit shall be for the spouse;

(B) if there are one or more natural or adopted children and spouse of the deceased member, 1/2 of the death benefit shall be for the spouse and the remaining 1/2 of the death benefit shall be for the children, in equal shares thereof;

(C) if there are one or more natural or adopted children and there is no spouse of the deceased member, the death benefit shall be for the children, in equal shares thereof;

(D) if there is a father or mother, or both, and there are no natural or adopted children and no spouse of the deceased member, the death benefit shall be for the father or mother, or to both in equal shares thereof if there are both;

(E) if there are one or more siblings and there is no father or mother or spouse and there are no natural or adopted children of the deceased member, the death benefit shall be for the siblings, in equal shares thereof; and

(F) if there are no siblings, no father or mother, no natural or adopted children and no spouse of the deceased member, the death benefit shall be for the estate of the deceased member;

(3) for the payment of the necessary funeral expenses of any member of such fire department when killed in the discharge of such duties as a firefighter, or in the case of death resulting from injuries so received or disease contracted by reason of such member's duties as a firefighter;

(4) for the further purpose of paying a pension to members of full-paid fire departments who are unfit for service after having served for a period of not less than 20 years with the department, such pension not to exceed 1/2 of the monthly salary at the date of retirement; or

(5) for the purchase of insurance which would provide for any or all of the foregoing purposes for which such fund is authorized to be expended.

(b) In any city of the second class which maintains a fire department consisting of both salaried and volunteer firefighters, such moneys may be expended for the purchase of, or payment of premiums on, policies of life, accident, or accident and health insurance upon members of the fire department of such city, which policies may be owned either by the firefighters relief association of such city or by the individual members thereof but, before any premium is paid on such policies of insurance, the provisions thereof shall be approved by such firefighters relief association as suitable to carry out the objects for which such association was established.

(c) (1) In any fire department consisting of volunteer firefighters, such moneys may be used to establish an annuity for each firefighter who served for not less than 20 years with such fire department and who attended and fought not less than 75% of the fires which were attended by such fire department during such period of time and which the firefighter was available to attend, as verified by the governing body of such fire department, but such annuity shall not exceed the amount paid to fully paid members of fire departments of comparable size to such volunteer department. In any full-paid or any volunteer fire department such moneys may be expended for the purchase of group term, group permanent or individual permanent life insurance contracts for members of such department. Any benefits or coverage accruing to individual members of the department under such policies shall be and shall remain the property of the firefighters relief association except as follows:

(A) A member that has completed 10 years of service with the department and has been covered under such policy for a continuous period of not less than five years, a member who suffers a total and permanent disability or death, or a member who retires under the retirement plan in effect for the fire department, shall, upon termination of employment, be entitled to any benefits or coverage available to an individual member under the provisions of the contract; and

(B) A member that has not fulfilled one of the requirements set forth in paragraph (A) of this subsection (c)(1) shall, upon termination of employment, be entitled to the same proportion of benefits or coverage available to an individual member as such member's individual premium contributions bear to the total premiums paid on the policy at the time of termination. Any additional coverage or benefits may be obtained by reimbursing the firefighters relief association an equitable and reasonable amount in accordance with procedures set forth in the bylaws of the association.

(2) Prior to the purchase of any annuity contract for and on behalf of any volunteer firefighter, the provisions thereof shall be approved and the adequacy of the funds available for such purpose shall be established by such firefighters relief association.

(d) The moneys paid by the commissioner of insurance to the Kansas state firefighters association, inc., as provided in subsection (c) of K.S.A. 40-1706, and amendments thereto, shall be used by the Kansas state firefighters association, inc., in accordance with that statute and as may be regulated by such association in this state at the annual meetings of the Kansas state firefighters association, inc., which shall be held annually at places to be selected by such association within this state. The Kansas state firefighters association, inc., shall make an annual accounting to the commissioner of insurance of all moneys paid to such association as provided in K.S.A. 40-1706, and amendments thereto.

(e) In the city of El Dorado, in Butler county, which city has by election established a firemen's pension fund under the provisions of K.S.A. 14-10a01 to 14-10a15, inclusive, and amendments thereto, the firefighters relief association of such city may, when the money and securities belonging to such association exceed $35,000, grant from time to time sums not exceeding 1/2 the earnings of the fund and not exceeding 1/2 the yearly amount received from the commissioner of insurance under this act to the city to be credited to the firemen's pension fund of such city.

(f) Any such firefighters relief association is hereby authorized to loan part or all of such funds to the city, township, county or fire district in which such association is located, to be used by such city, township, county or fire district in the improvement of its fire department and equipment thereof, and such city, township, county or fire district is hereby authorized to borrow the same and issue to the treasurer of such firefighters relief association its warrant therefor bearing interest payable semiannually, at a rate not to exceed 6% per annum.

(g) The commissioner of insurance is hereby authorized to adopt such rules and regulations as are necessary to effect the purposes of the firefighters relief act.

(h) All assets of any firefighters relief association, which is composed of members of a private fire department and which has ceased to provide fire protection services for an incorporated city, township, county or fire district, shall be transferred to and shall become the property of the firefighters relief association for the fire department which is the immediate successor of such private fire department, after satisfaction of any outstanding obligations. If there is no firefighters relief association for the immediately succeeding fire department, such assets shall become the property of the Kansas state firefighters association, inc., as of the date such private fire department ceased to provide such fire protection services, after satisfaction of any outstanding obligations. The Kansas state firefighters association, inc. shall use all such assets for fire prevention and fire extinguishment education and study.

History: L. 1927, ch. 231, 40-1707; L. 1929, ch. 201, § 1; L. 1941, ch. 257, § 6; L. 1943, ch. 187, § 1; L. 1953, ch. 235, § 1; L. 1957, ch. 287, § 7; L. 1974, ch. 188, § 1; L. 1978, ch. 180, §1; L. 1981, ch. 193, § 1; L. 1984, ch. 165, § 8; L. 1987, ch. 168, § 2; July 1.



40-1708 Citation of act.

40-1708. Citation of act. The provisions of K.S.A. 40-1701 to 40-1707, inclusive, and amendments to those statutes, shall be known and may be cited as the firefighters relief act.

History: L. 1984, ch. 165, § 1; July 1.



40-1709 Firefighter health insurance; continuation.

40-1709. Firefighter health insurance; continuation. (a) (1) Except as provided in paragraph (2), whenever a municipality provides for the payment of premiums for any health benefit plan for its firefighters, it shall pay premiums for the continuation of coverage under COBRA for the surviving spouse and eligible dependent children under the age of 26 years of a firefighter who dies in the line of duty. Premiums for continuation of coverage under COBRA shall be paid for 18 months.

(2) A municipality may not be required to pay the premiums described in paragraph (1) for a surviving spouse:

(A) On or after the end of the 18th calendar month after the date of death of the deceased firefighter;

(B) upon the remarriage of the deceased firefighter's surviving spouse; or

(C) upon the deceased firefighter's surviving spouse reaching the age of 65.

(b) For the purposes of this section:

(1) "Firefighter" means an actual member of an organized fire department, of a municipality, whether regular or volunteer.

(2) "Health benefit plan" shall have the meaning ascribed to it in K.S.A. 40-4602, and amendments thereto.

(3) "Municipality" means [a] city, county or township.

(4) "Postsecondary educational institution" shall have the meaning ascribed to it in K.S.A. 74-3201b, and amendments thereto.

History: L. 2012, ch. 152, § 1; L. 2013, ch. 109, § 3; July 1.






Article 19a NONPROFIT DENTAL SERVICE CORPORATIONS

40-19a01 Citation of act.

40-19a01. Citation of act. This act shall be known and may be cited as "the nonprofit dental service corporation act."

History: L. 1972, ch. 174, § 1; July 1.



40-19a02 Organization; purposes; function as administrative agent for group programs.

40-19a02. Organization; purposes; function as administrative agent for group programs. Nonprofit corporations may be organized for the purpose of entering into contracts with participating dentists to provide or administer professional service for subscribers on such bases as may be designated in the corporation's contracts with purchasing groups, individuals and government agencies. Such corporations may provide service or indemnity benefits. Compensation for professional services shall be either on a scheduled basis or on the basis of usual, customary and reasonable charges. Inherent in the authority provided hereby is the right of any such corporation to function as an administrative agent with respect to any group dental care program installed by a private organization for its employees or members, or with respect to any dental care program initiated by any local, state or federal governmental body.

History: L. 1972, ch. 174, § 2; July 1.



40-19a03 Membership of corporation; participating agreements from dentists; board of directors.

40-19a03. Membership of corporation; participating agreements from dentists; board of directors. The membership of a nonprofit dental service corporation organized under this act shall be comprised of the dentists who have executed participating agreements with the corporation: Provided, however, That no such corporation shall be issued a certificate of authority to engage in business until it shall have demonstrated, to the satisfaction of the commissioner of insurance that it has obtained participating agreements from at least fifty percent (50%) of the dentists licensed to practice, and engaged in practice, in the state of Kansas. The affairs of the corporation shall be managed by a board of directors comprised of ten (10) members, four (4) of whom shall be elected from among the corporations' participating dentists and six (6) of whom shall be appointed from among the general public of the state of Kansas. With respect to the public members of the board, two (2) shall be appointed by the governor of the state of Kansas and the remainder by the commissioner of insurance. The terms of office of all directors shall be as defined in the bylaws of the corporation. The directors shall take the oath of office as in other corporations and duplicates of such subscribed oaths shall be forwarded to the commissioner of insurance for filing in his office. The bylaws shall specify the number of directors necessary to constitute a quorum which shall be not less than one more than one-half of the number of directors.

History: L. 1972, ch. 174, § 3; July 1.



40-19a04 Contracts; authorization.

40-19a04. Contracts; authorization. Corporations organized under the provisions of this act are empowered and authorized to enter into contracts with groups and individuals to provide professional service through their participating dentists and to indemnify covered persons who obtain professional services through nonparticipating dentists. The services covered under such contracts shall be of such type and kind as such corporation, through its board of directors, may determine. Such contracts shall constitute direct obligations of the participating dentists to the corporation's contract purchasers. Nothing in any contract to be made by any such corporation with a participating dentist or contract purchaser shall have the effect of imposing upon any participating dentist any obligation or liability for any act, omission or default of any other participating dentist or such corporation. Such corporations may also enter into contracts with any health maintenance organization, partnership, domestic or foreign corporation or association in the state of Kansas or in other states or possessions of the United States or Canada, or with any local, state, or federal governments, or units thereof, so that:

(a) Reciprocity of benefits may be provided to subscribers of such corporations.

(b) Transfer of subscribers from one corporation to another may be effected, if authorized under the contract with the group or the subscriber, in order to conform to the subscriber's place of residence.

(c) Uniform benefits may be provided for all employees and the dependents of such employees of corporations and other organizations transacting business in Kansas and elsewhere, and a composite rate, a rate representing predicted, or actual, composite experience, of the areas involved may be charged for such employees and their dependents.

(d) Service or indemnity benefits for dental care for the subscribers, members or policyholders of such corporations or associations may be provided but not to exceed reasonable and customary charges that a subscriber may incur for these services, or the ceding or accepting of reinsurance may be done.

(e) Administrative, accounting, data processing, cost control, marketing, claims processing, fiscal and other services may be provided for a dental care or other health service plan with any agency, instrumentality or political subdivision of the United States or the state of Kansas, or with any person, corporation, health maintenance organization, partnership, group or association providing such dental care or other health service plan under any applicable state or federal law.  Such contract may authorize such corporation to accept, receive and administer in trust, funds directly or indirectly made available for the purposes set forth in the contract.

(f) Administrative, accounting, data processing, cost control, marketing, claims processing, fiscal and other services may be provided to employers or voluntary employees' beneficiary associations where such employers or voluntary employees' beneficiary associations provide indemnity for dental care or other health services to their employees or members under the terms of a plan of indemnification. Such contract may authorize such corporation to accept, receive and administer in trust, funds directly or indirectly made available for the purposes set forth in the contract. Contracts entered into pursuant to the provisions of this subsection shall provide for recoupment of all expenses incurred by the corporation in performing the services required by the contract and shall not adversely affect the interests of subscribers. Such corporation may enter into contracts with participating dentists to provide professional services and other health services for such employees or members.

(g) Experimental or demonstration projects may be undertaken to determine the relative advantages and disadvantages of various alternative methods of providing service or indemnity benefits for health services. Such projects may include payment systems to providers designed to encourage providers to use their facilities and personnel more efficiently and thereby to reduce the total costs of professional services and other health services involved without adversely affecting the quality of such services.

History: L. 1972, ch. 174, § 4; L. 1984, ch. 171, § 1; July 1.



40-19a05 Certificate of authority; conditions.

40-19a05. Certificate of authority; conditions. The commissioner of insurance shall issue a certificate of authority to such corporation upon compliance with the following conditions: (1) It shall file with the commissioner of insurance a certified copy of its charter and bylaws, copies of the subscription agreement forms and the rating formula that it proposes to use and the form of its agreement with its participating dentists, all of which shall be approved by the commissioner of insurance. (2) It shall demonstrate to the satisfaction of the commissioner of insurance that it has conformed with the requirement of section 2 [*] of this act with respect to achieving the minimum percentage of participating dentists therein specified. Any such corporation shall be in possession of lawful assets over and above all liability in an amount not less than ten thousand dollars ($10,000), and shall file with the commissioner of insurance a financial statement certified by at least two executive officers. Before issuing a certificate of authority, the commissioner shall cause an examination to be made of the affairs of the corporation as provided by K.S.A. 40-208.

History: L. 1972, ch. 174, § 5; July 1.

* Reference apparently should be to section 3, see 40-19a03.



40-19a06 Subscription agreements.

40-19a06. Subscription agreements. (a) No subscription agreement, except as provided in subsection (d) of this section, between any such corporation and a subscriber, shall entitle more than one person to benefits, except that a "family subscription agreement" may be issued, at an established subscription charge, to a husband and wife, or husband, wife and their dependent child or children and any other person dependent upon the policyholder. Only the subscriber must be named in the subscription agreement.

(b) Every subscription agreement entered into by any such corporation with any subscriber thereto shall be in writing and a certificate stating the terms and conditions thereof shall be furnished to the subscriber to be kept by him. No such certificate shall be made, issued or delivered in this state unless it contains the following provisions: (1) A statement of the nature of the benefits to be furnished and the period during which they will be furnished, and if there are any benefits to be excepted, a detailed statement of such exceptions printed as hereinafter specified; (2) a statement of the terms and conditions, if any, upon which the subscription agreement may be cancelled or otherwise terminated at the option of either party; (3) a statement that the subscription agreement includes the endorsements thereon and attached papers, if any, and contains the entire contract; (4) a statement that no statement by the subscriber in his application for a subscription agreement shall avoid the subscription agreement or be used in any legal proceeding thereunder, unless such application or an exact copy thereof is included in or attached to such subscription agreement, and that no agent or representative of such corporation, other than an officer or officers designated therein, is authorized to change the subscription agreement or waive any of its provisions; (5) a statement that if the subscriber defaults in making any payments under the subscription agreement, the subsequent acceptance of a payment by the corporation or by one of its duly authorized agents shall reinstate the subscription agreement but with respect to sickness and injury, only to cover such sickness as may be first manifested more than ten (10) days after the date of such acceptance; (6) a statement of the period of grace which will be allowed the subscriber for making any payment due under the subscription agreement. Such period shall not be less than ten (10) days.

(c) In every such subscription agreement made, issued or delivered in this state: (1) All printed portions shall be plainly printed; (2) the exceptions of the subscription agreement shall appear with the same prominence as the benefits to which they apply; and (3) if the subscription agreement contains any provisions purporting to make any portion of the articles of incorporation or bylaws of the corporation a part of the subscription agreement, such portion shall be set forth in full.

(d) A dental service corporation may issue a group or blanket subscription agreement provided the group of persons thereby covered conforms to the requirements of law applicable to companies writing group or blanket sickness and accident insurance policies and provided such subscription agreement and the individual certificates issued to members of the group shall comply in substance with this section. Any such subscription agreement may provide for the adjustment of the subscription charges based upon the experience thereunder at the end of the first year or of any subsequent year of insurance thereunder and such readjustment may be made retroactive in the form of a rate credit or a cash refund.

History: L. 1972, ch. 174, § 6; July 1.



40-19a08 Subscription charges.

40-19a08. Subscription charges. Such corporation shall maintain unearned subscription charges and other reserves upon the same basis as that required of domestic stock insurance companies transacting the same kind of insurance.

History: L. 1972, ch. 174, § 8; July 1.



40-19a09 Advance of money; reports.

40-19a09. Advance of money; reports. Any director, officer or member of any such corporation, or any other person may advance to such corporation any sum or sums of money necessary for the purposes of its business or to enable it to comply with any of the requirements of the laws of this state, and such moneys and such interest thereon as may have been agreed upon, not exceeding five percent (5%) per annum, shall be payable only out of the surplus remaining after providing for all reserves and other liabilities and shall not otherwise be a liability or claim against the corporation or any of its assets. No commission or promotion expenses shall be paid in connection with the advance of any such money to the corporation, and the amount of such advance shall be reported in each annual statement.

History: L. 1972, ch. 174, § 9; July 1.



40-19a10 Insurance code sections applicable; medicaid coverage.

40-19a10. Insurance code sections applicable; medicaid coverage. (a) Such corporations shall be subject to the provisions of K.S.A. 40-214, 40-215, 40-216, 40-218, 40-219, 40-222, 40-223, 40-224, 40-225, 40-229, 40-230, 40-231, 40-235, 40-236, 40-237, 40-247, 40-248, 40-249, 40-250, 40-251, 40-252, 40-2,102, 40-2a01 et seq., 40-2215 to 40-2220, inclusive, 40-2253, 40-2401 to 40-2421, inclusive, 40-3301 to 40-3313, inclusive, K.S.A. 40-2,125, 40-2,154 and 40-2,161, and amendments thereto, except as the context otherwise requires, and shall not be subject to any other provisions of the insurance code except as expressly provided in this act.

(b) No policy, agreement, contract or certificate issued by a corporation to which this section applies shall contain a provision which excludes, limits or otherwise restricts coverage because medicaid benefits as permitted by title XIX of the social security act of 1965 are or may be available for the same accident or illness.

(c) Violation of subsection (b) shall be subject to the penalties prescribed by K.S.A. 40-2407 and 40-2411, and amendments thereto.

History: L. 1972, ch. 174, § 10; L. 1974, ch. 190, § 3; L. 1976, ch. 217, § 7; L. 1976, ch. 218, § 8; L. 1991, ch. 133, § 3; L. 1991, ch. 134, § 5; L. 1993, ch. 132, § 1; L. 1994, ch. 18, § 2; L. 1996, ch. 229, § 111; L. 2013, ch. 97, § 10; July 1.



40-19a11 Disbursement limitations; administrative expenses defined.

40-19a11. Disbursement limitations; administrative expenses defined. (a) No corporation subject to the provisions of this act shall during any one year disburse more than 5% of the aggregate amount of the payments received pursuant to K.S.A. 40-19a02, and amendments thereto, during that year as expenditures for solicitation, except that during the first year after the issuance of a permit, such corporation may so disburse not more than 20% of such amount, during the second year not more than 15%, and during the third year not more than 10%.

(b) No such corporation shall, during any one year, disburse more than 12% of the aggregate amount of the payments received pursuant to K.S.A. 40-19a02, and amendments thereto, during that year as administrative expenses, except that during the first two years after the issuance of the permit, such corporation may disburse not more than 20% of the payments received pursuant to K.S.A. 40-19a02, and amendments thereto. The term, "administrative expenses," as used in this section, shall include all expenditures for nonprofessional services and, in general, all expenses not directly connected with the furnishing of the benefits specified in this act, but not including expenses referred to in subsection (a).

History: L. 1972, ch. 174, § 11; L. 2015, ch. 45, § 3; July 1.



40-19a12 Surplus; how distributed.

40-19a12. Surplus; how distributed. Any surplus accumulated by a corporation subject to this act beyond a reserve fund equal to the amount disbursed during the preceding year for care received by subscribers and beyond the reserves required by K.S.A. 40-19a08, shall within one year after its accumulation be distributed to subscribers either in the form of increased benefits or rebate of subscription charges.

History: L. 1972, ch. 174, § 12; July 1.



40-19a13 Workmen's compensation law unaffected.

40-19a13. Workmen's compensation law unaffected. No provisions of this act or of any subscription agreement for dental service, between a corporation subject to the provisions of this act and a subscriber shall in any way affect the operation of K.S.A. 44-501 et seq., and amendments thereto, constituting the workmen's compensation law.

History: L. 1972, ch. 174, § 13; July 1.



40-19a14 Transaction of business by foreign corporation.

40-19a14. Transaction of business by foreign corporation. A nonprofit dental service corporation organized under the laws of any other state may be authorized to transact business in this state, subject to the approval of the commissioner of insurance, only in such areas as form a natural extension of the consumer-market area in which such corporation operates or where the interests of the subscribers are better served.

History: L. 1972, ch. 174, § 14; July 1.






Article 19c NONPROFIT MEDICAL AND HOSPITAL SERVICE CORPORATIONS

40-19c01 Citation of act.

40-19c01. Citation of act. K.S.A. 40-19c01 to 40-19c11, inclusive, shall be known and may be cited as the "nonprofit medical and hospital service corporation act."

History: L. 1980, ch. 137, § 19; July 1.



40-19c02 Merger or consolidation; application and approval by insurance commissioner; penalties.

40-19c02. Merger or consolidation; application and approval by insurance commissioner; penalties. (a) Any nonprofit hospital service corporation organized under the mutual nonprofit hospital service corporation act or nonprofit medical service corporation organized under the nonprofit medical service corporation act may:

(1) Merge or consolidate with any other nonprofit medical or hospital service corporation as hereinafter provided;

(2) merge or consolidate with any other nonprofit medical or hospital service corporation which is authorized to do business in this state if such merger or consolidation is authorized by the laws of the state or territory in which such nondomestic nonprofit medical or hospital service corporation is organized as hereinafter provided;

(3) by virtue of such merger or consolidation, do the kinds of business in the manner and for the purposes for which a nonprofit medical or hospital service corporation or a combination thereof, may be organized in this state or in the manner and for the purposes for which a nonprofit medical or hospital service corporation, or both, may be licensed or authorized to do business in this state.

(b) Such merger or consolidation shall be made under the conditions, provisions, and restrictions, and with the powers herein set forth to wit: The directors of each corporation shall enter into a joint agreement, under the corporate seal of each corporation for the merger or consolidation of said corporations, prescribing the terms and conditions thereof, the mode of carrying the same into effect, the name of the surviving or new corporation, the number and names of the directors and other officers thereof, and who shall be the first directors and officers, and their places of residence, and how and when directors and officers shall be chosen, with such other details as required by this act and as they shall deem necessary to perfect the said merger or consolidation. Said agreement shall not be effective unless the same shall be approved by the commissioner of insurance in the manner hereinafter provided.

(c) Upon approval of the agreement of merger or consolidation by the directors of each of such corporations, as hereinbefore provided, the merging or consolidating corporations by their officers shall file a verified joint application in duplicate for approval with the commissioner of insurance accompanied by or containing the following:

(1) Two (2) duplicate originals of the agreement;

(2) affidavits of officers of each of the corporations setting forth the facts necessary to show that all requirements of law have been complied with;

(3) if the surviving or the new corporation shall be a domestic corporation and any nondomestic corporation is a party to the merger or consolidation and the laws of the state or territory under which such nondomestic corporation is incorporated require approval of a merger or consolidation by an official of such state or territory, a certificate of approval of such official. If the laws of the domiciliary state or territory of such nondomestic corporation require prior or joint approval by the proper supervisory official of this state, the Kansas insurance commissioner may act in unison or jointly with the proper official of such other state in the consideration of the application for approval of the agreement of merger or consolidation;

(4) an instrument appointing the commissioner of insurance and the commissioner's successor or successors in office the true and lawful attorney of such corporation for service of process, containing the same provisions and having the same effect as the instrument required by K.S.A. 40-218, and amendments thereto;

(5) in the case of a merger, if the articles of incorporation of the surviving corporation are to be amended, such amendments;

(6) in the case of a consolidation, a copy of the articles of incorporation of the new corporation, and if a nondomestic corporation, such articles to be certified by the public official with whom the original is required to be filed in its domiciliary state or territory;

(7) a financial statement of each of the merging or consolidating corporations as of a date not earlier than thirty (30) days prior to the date of the application to merge or consolidate; and

(8) when the application for the approval of the merger or consolidation is filed with the commissioner of insurance for action there shall also be filed a certificate executed by the president or a vice-president and attested by the secretary or an assistant secretary, or the executive officers corresponding thereto, and under the corporate seal of each of the corporations party to the agreement of merger or consolidation, verified by the affidavits of such officers, setting forth all fees, commissions or other compensations, or valuable considerations paid or to be paid, directly or indirectly, to any person in any manner securing, aiding, promoting or assisting in any such merger or consolidation.

(d) The commissioner of insurance shall examine the application and accompanying papers, and, if the commissioner finds the same to be in accordance with the provisions of this act and not inconsistent with the laws and the constitutions of this state and the United States and not injurious to the interests of the subscribers and creditors of such corporations, the commissioner shall endorse approval thereon.

(e) The commissioner of insurance, upon approval or disapproval of said application, shall cause the same to be so endorsed and the entire proceedings to be filed and recorded in the office of the secretary of state and a copy of the same certified by the secretary of state to be filed in the office of the commissioner of insurance. Within fifteen (15) days after approval by the commissioner of insurance, a certified copy of the approved application and agreement shall also be filed by the officers of the new or surviving corporation in the office of the register of deeds in the county wherein the registered office and home offices of the merging or consolidating corporations were located and in the county wherein the registered office and home office of the surviving or new corporation shall be located and in the office of the register of deeds of each county in this state in which any of the corporations, parties to the agreement, shall have real property at the time of merger or consolidation. When approved by the commissioner of insurance, the said agreement shall be deemed effective and the date when so approved shall be the date of consolidation or merger of said corporations, and:

(1) The said corporations shall thereupon be one (1) corporation under the name adopted in and by said agreement, possessing all the rights, privileges, immunities, powers, and franchises theretofore vested in each of them.

(2) The separate existence of all the corporations to the agreement of merger or consolidation except the surviving or new corporation shall cease.

(3) All property, real, personal and mixed, and all debts due on whatever account, including premiums due from subscribers and all other choses in action and all and every other interest of, or belonging to or due to, each of the corporations merged or consolidated shall be deemed to be transferred to and vested in such surviving or new corporation without further act or deed; and the title to any real estate, or any interest therein, under the laws of this state vested in any of the corporations shall not revert or be in any way impaired by reason of such merger or consolidation.

(4) Such surviving or new corporation shall thenceforth be responsible and liable for all of the liabilities and obligations of each of the corporations so merged or consolidated; any claim existing or action pending by or against any of such corporations may be prosecuted to judgment as if such merger or consolidation had not taken place, or such surviving or new corporation may be substituted in its place; neither the rights of creditors nor liens upon the property of any of such corporations shall be impaired by such merger or consolidation, but such liens shall be limited to the property upon which they were liens immediately prior to the time of such merger or consolidation, unless otherwise provided in the agreement of merger or consolidation.

(5) In the case of merger, the articles of incorporation of the surviving corporation shall be supplanted, amended or superseded to the extent, if any, that any provision or provisions of such articles of incorporation shall be revised in the agreement of merger and the articles of incorporation shall be deemed to be thereby and to that extent amended.

(6) In the case of a consolidation the new articles of incorporation shall be deemed to be the articles of incorporation of such new corporation.

(7) The surviving or new corporation may, for the purpose of complying with the requirements of the law relating to age of a corporation, elect to be the age of any of the merging or consolidating corporations and shall for this purpose be considered as having such age. Such election shall be set forth in the application for approval of the agreement of merger or consolidation.

(8) The surviving or new corporation shall maintain the reserves and deposits as required by law of other like kinds of corporations doing like kinds of business.

(9) The surviving or new corporation after merger or consolidation shall be subject to the same fees, taxes, or penalties and other requirements of law as other like kinds of corporations doing like kinds of business.

(f) (1) No director or officer of any corporation party to a merger or consolidation, except as fully expressed in the agreement of merger or consolidation, shall receive any fee, commission, other compensation or valuable consideration, whatever, directly or indirectly, for in any manner aiding, promoting or assisting in such merger or consolidation.

(2) Any person violating the provisions of paragraph (1) of subsection (f) shall be fined not less than one thousand dollars ($1,000), and not more than five thousand dollars ($5,000) or imprisoned in the county jail for not more than one (1) year, or both, and shall forfeit any office such person holds in the merged or consolidated corporation.

(g) Nothing contained in this section shall be construed to enlarge the charter powers of any nonprofit medical or nonprofit hospital service corporation except in conformity with the provisions of the proposed articles of incorporation of the merged or consolidated corporation as provided in this act, nor to authorize any such corporation to do any kind of business not authorized by its charter or articles of incorporation, nor to authorize any such corporation to do any kind of business in this state not authorized by its license or certificate of authority to do business in this state.

History: L. 1980, ch. 137, § 20; July 1.



40-19c03 Organization; purposes; board of directors.

40-19c03. Organization; purposes; board of directors. Nonprofit corporations may be organized under the nonprofit medical and hospital service corporation act for the purpose of entering into contracts with participating health care providers and participating hospitals to provide professional and hospital services for subscribers as may be designated in subscription agreements. Such corporations shall also indemnify subscribers as designated in subscription agreements for services which may be received from nonparticipating health care providers or nonparticipating hospitals. Such corporations may also provide service or indemnity for other health services or facilities but not to exceed reasonable and customary charges that a subscriber may incur for these services. The affairs of any such corporation shall be managed by a board of directors of not less than 15 members as specified by the articles of incorporation composed of: Persons licensed under the Kansas healing arts act and trustees or administrators of hospitals who participate in providing professional and institutional service to subscribers and members of the public exclusive of persons licensed under the Kansas healing arts act and hospital trustees or administrators who, at the time of their election, are subscribers. Beginning with the election of directors immediately following the effective date of this act, the board of directors at all times shall include at least one person licensed under the Kansas healing arts act to practice allopathic medicine and surgery, osteopathic medicine and surgery and chiropractic. Two members of the public who are subscribers shall be appointed to the board of directors by the governor of the state of Kansas. The members of the public, exclusive of physicians and hospital trustees or administrators, shall at all times comprise a majority of the membership of the board of directors. The directors shall take the oath of office as in other corporations and duplicates of such subscribed oaths shall be forwarded at the time of election to the commissioner of insurance for filing. The bylaws shall specify the number of directors necessary to constitute a quorum which shall not be less than 10 members.

History: L. 1980, ch. 137, § 21; L. 1990, ch. 168, § 1; July 1.



40-19c04 Contracts.

40-19c04. Contracts. A corporation organized under the provisions of the nonprofit medical and hospital service corporation act is empowered and authorized to enter into contracts to provide professional and hospital service for its subscribers with health care providers licensed to practice in the state of Kansas and with hospitals, including municipal, county, proprietary and charitable hospitals, as may be licensed by the secretary of health and environment for such types and kinds of service such corporation may determine. The governing bodies of municipal or county hospitals are hereby authorized and empowered to contract with corporations organized under this act to provide hospital service for the subscribers of such corporations. Such contracts shall constitute direct obligations of the participating health care providers and hospitals to the subscribers. Nothing in any contract to be made by any such corporation with a participating health care provider, participating hospital or subscriber shall have the effect of imposing upon any participating health care provider or hospital any obligation or liability for any act, omission or default of any other participating health care providers or hospitals or of such corporation.

Such corporations may also enter into contracts with any health maintenance organization, partnership, domestic or foreign corporation or association in the state of Kansas or in other states, territories, possessions of the United States or in Canada, or with any local, state or federal governments or units thereof, so that:

(1) Reciprocity of benefits may be provided to subscribers of such corporations;

(2) transfer of subscribers from one corporation to another may be effected to conform to the subscriber's place of residence;

(3) uniform benefits may be provided for all employees and the dependents of such employees of corporations and other organizations transacting business in Kansas and elsewhere, and a composite rate (a rate representing the composite experience) of the areas involved may be charged for such employees and their dependents;

(4) service or indemnity benefits for medical care or other health services for the subscribers, members or policyholders of such corporations or associations may be provided but not to exceed reasonable and customary charges that a subscriber may incur for these services;

(5) administrative, accounting, data processing, cost control, marketing, claims processing, fiscal and other services may be provided for a hospital care or other health service plan with any agency, instrumentality or political subdivision of the United States or the state of Kansas, or with any person, corporation, health maintenance organization, partnership, group, or association providing such hospital care or other health service plan under any applicable state or federal law. Such contract may authorize such corporation to accept, receive, and administer in trust, funds directly or indirectly made available for the purposes set forth in said contract;

(6) reinsurance or joint assumption of risks may be undertaken between two or more corporations organized under the provisions of this act. Such contracts may provide for experience rating, the sharing of premiums, claims and expenses by the participating corporation, or for acceptance or ceding of the whole or portions of the risk on a reinsurance basis;

(7) administrative, accounting, data processing, cost control, marketing, claims processing, fiscal and other services may be provided to employers or voluntary employees' beneficiary associations where such employers or voluntary employees' beneficiary associations provide indemnity for hospital care or other health services to their employees or members under the terms of a plan of indemnification. Such contract may authorize such corporation to accept, receive and administer in trust, funds directly or indirectly made available for the purposes set forth in said contract. Contracts entered into pursuant to the provisions of this subsection shall provide for recoupment of all expenses incurred by the corporation in performing the services required by said contract and shall not adversely affect the interests of subscribers. Such corporation may enter into contracts with participating hospitals and health care providers to provide hospital services, professional services and other health services for such employees or members; and

(8) experimental and demonstration projects may be undertaken to determine the relative advantages and disadvantages of various alternative methods of providing service or indemnity benefits for hospital care or other health services.  Such projects may include payment systems to providers designed to encourage providers to use their facilities and personnel more efficiently and thereby to reduce the total costs of hospital care, professional services and other health services involved without adversely affecting the quality of such services.

History: L. 1980, ch. 137, § 22; L. 1990, ch. 168, § 2; July 1.



40-19c05 Certificate of authority; conditions.

40-19c05. Certificate of authority; conditions. The commissioner of insurance shall issue a certificate of authority to such corporation upon compliance with the following conditions: (1) It shall file with the commissioner of insurance a certified copy of its articles of incorporation, bylaws, and the subscription agreement forms and premiums and contracts with participating health care providers and participating hospitals it proposes to use all of which shall be approved by the commissioner of insurance; (2) it shall file with the commissioner of insurance contracts with at least 20 participating hospitals having a total of not less than 300 beds, and contracts with at least 50 participating health care providers; and (3) it shall hold bona fide applications for hospital service and medical service upon which it shall have collected a minimum of two months' premiums from at least 200 subscribers upon which it shall issue subscription agreements simultaneously. The total of such premiums shall be held in cash and shall not be disbursed until the subscription agreements are in force. Any such corporation shall be in possession of lawful assets over and above all liability in an amount not less than $5,000, and shall file with the commissioner of insurance a financial statement certified by at least two executive officers.

Before issuing a certificate of authority the commissioner shall cause an examination to be made of the affairs of the corporation as provided by K.S.A. 40-208, and amendments thereto.

History: L. 1980, ch. 137, § 23; L. 1990, ch. 168, § 3; July 1.



40-19c06 Subscription agreements; contents; continuation of subscription agreements; converted subscription agreements.

40-19c06. Subscription agreements; contents; continuation of subscription agreements; converted subscription agreements. (a) No subscription agreement, except as provided in subsection (d), between a corporation organized under the nonprofit medical and hospital service corporation act and a subscriber, shall entitle more than one person to benefits, except that a "family subscription agreement" may be issued, at an established subscription charge, to a husband and wife, or husband, wife, and their dependent child or children and any other person dependent upon the subscriber. Only the subscriber must be named in the subscription agreement.

(b) Every subscription agreement entered into by any such corporation with any subscriber shall be in writing and a certificate stating the terms and conditions shall be furnished to the subscriber to be kept by the subscriber. No such certificate form shall be made, issued or delivered in this state unless it contains the following provisions: (1) A statement of the nature of the benefits to be furnished and the period during which they will be furnished, and if there are any benefits to be excepted, a detailed statement of such exceptions printed as hereinafter specified; (2) a statement of the terms and conditions, if any, upon which the subscription agreement may be canceled or otherwise terminated at the option of either party; (3) a statement that the subscription agreement includes the endorsements and attached papers, if any, and contains the entire contract; (4) a statement that no statement by the subscriber in the application for a subscription agreement shall avoid the subscription agreement or be used in any legal proceeding, unless such application or an exact copy is included in or attached to such subscription agreement, and that no agent or representative of such corporation, other than an officer or officers designated therein, is authorized to change the subscription agreement or waive any of its provisions; (5) a statement that if the subscriber defaults in making any payments under the subscription agreement, the subsequent acceptance of a payment by the corporation or by one of its duly authorized agents shall reinstate the subscription agreement but with respect to sickness and injury, only to cover such sickness as may be first manifested more than 10 days after the date of such acceptance; (6) a statement of the period of grace which will be allowed the subscriber for making any payment due under the subscription agreement. Such period shall not be less than 10 days; and (7) if applicable, a statement of the kind of hospital in which the subscriber may receive benefits and the types of benefits to which the subscriber may be entitled to in such kinds of hospitals. The subscriber shall be entitled to benefits in any nonparticipating hospital in Kansas which is licensed by the secretary of health and environment and in which the average length of stay of patient is similar to the average length of stay in participating hospitals. The agreements issued by any corporation currently or previously organized under this act may include provisions allowing for direct payment of benefits only to contracting health care providers.

(c) In every such subscription agreement made, issued or delivered in this state: (1) All printed portions shall be plainly printed; (2) the exceptions of the subscription agreement shall appear with the same prominence as the benefits to which they apply; (3) if the subscription agreement contains any provisions purporting to make any portion of the articles of incorporation or bylaws of the corporation a part of the subscription agreement, such portion shall be set forth in full; and (4) there shall be a brief description of the subscription agreement on the first page and on its filing back.

(d) Any such corporations may issue a group or blanket subscription agreement, provided the group of persons insured conforms to the requirements of law applicable to other companies writing group or blanket sickness and accident insurance policies and provided such subscription agreement and the individual certificates issued to members of the group shall comply in substance with this section. Any such subscription agreement may provide for the adjustment of the premiums based upon the experience at the end of the first year or of any subsequent year of insurance, and such readjustment may be made retroactive in the form of a rate credit or a cash refund.

(e) (1) Any group subscription agreement issued pursuant to subsection (d) shall provide that an employee or member or such employee's or member's covered dependents whose insurance under the group subscription agreement has been terminated for any reason, including discontinuance of the group in its entirety or with respect to an insured class, and who has been continuously insured under the group subscription agreement or under any group policy or subscription agreement providing similar benefits which it replaces for at least three months immediately prior to termination, shall be entitled to have such coverage nonetheless continued under the group policy for a period of 18 months and at the end of such eighteen-month period of continuation, such employee or member or such employee's or member's covered dependents shall be entitled to obtain, at the employee's, member's or dependent's option either:

(A) A converted subscription agreement providing coverage equal to 80% of that afforded under the group subscription agreement for basic hospital, surgical and medical benefits. Persons selecting this option shall also be entitled to obtain major medical expense coverage which will provide hospital, medical and surgical expense benefits to an aggregate maximum of not less than $50,000. The major medical expense coverage may be subject to a copayment by the covered person of not more than 20% of covered charges and a deductible stated on a per person, per family, per illness, per benefit period, or per year basis or a combination of such bases of not more than $500 per person subject to a maximum annual deductible of $750 per family; or

(B) a subscription agreement which imposes a deductible of not less than $1,000 per subscriber and not less than $2,000 per family and subjects the covered person to a copayment of not more than 20% of covered charges with a $1,000 maximum copayment per subscriber and $2,000 maximum copayment per family per contract year and providing a lifetime maximum benefit of not less than $1,000,000.

(2) The requirements imposed by this subsection (e) shall not apply to a group subscription agreement which provides benefits for specific diseases or for accidental injuries only or any group subscription agreement issued to an employer subject to the continuation and conversion obligations set forth at title I, subtitle B, part 6 of the employee retirement income security act of 1974 or at title XXII of the public health service act, as each act was in effect on January 1, 1987, to the extent federal law provides the employee or member or such employee's or member's covered dependents with equal or greater continuation or conversion rights, or any employee or member or such employee's or member's covered dependents whose termination of insurance under the group subscription agreement occurred because:

(A) Such person failed to pay any required contribution after receiving reasonable notice of such required contribution from the insurer in accordance with rules and regulations adopted by the commissioner of insurance;

(B) any discontinued group coverage was replaced by similar group coverage within 31 days; or the employee or member is or could be covered by medicare (title XVIII of the United States social security act as added by the social security amendments of 1965 or as later amended or superseded);

(C) coverage for the employee or member, or any covered dependent thereof, was terminated for cause as permitted by the group policy or certificate of coverage approved by the commissioner; or

(D) the employee or member is or could be covered to the same extent by any other insured or lawful self-insured arrangement which provides expense incurred hospital, surgical or medical coverage and benefits for individuals in a group under which the person was not covered prior to such termination. In the event the group policy is terminated and not replaced the insurer may issue an individual policy or certificate in lieu of a conversion policy or the continuation of group coverage required herein if the individual policy or certificate provides substantially similar coverage for the same or less premium as the group subscription agreement. In any event, the employee or member  shall have the option to be issued a conversion policy which meets the requirements set forth in this subsection (e) in lieu of the right to continue group coverage.

(3) Written application for the converted subscription agreement shall be made and the first premium paid to the insurer not later than 31 days after termination of the group coverage and shall become effective the day following the termination of insurance under the group subscription agreement. In addition, the converted subscription agreement shall be subject to the provisions contained in paragraphs (2), (3), (4), (5), (6), (7), (8), (9), (10), (13), (14), (15), (16), (17), (18), (19), and (20) of subsection (j) of K.S.A. 40-2209, and amendments thereto.

History: L. 1980, ch. 137, § 24; L. 1984, ch. 172, § 3; L. 1987, ch. 169, § 1; L. 1988, ch. 157, § 1; L. 1992, ch. 196, § 1; L. 1998, ch. 174, § 2; L. 2005, ch. 145, § 1; L. 2008, ch. 164, § 3; July 1.



40-19c08 Advance of money; reports.

40-19c08. Advance of money; reports. Any director, officer or member of any corporation organized under the nonprofit medical and hospital service corporation act, or any other person may advance to such corporation any sum or sums of money necessary for the purposes of its business or to enable it to comply with any of the requirements of the laws of this state, and such moneys and such interest thereon as may have been agreed upon, not exceeding four percentum per annum, shall be payable only out of the surplus remaining after providing for all reserves and other liabilities and shall not otherwise be a liability or claim against the corporation or any of its assets. No commission or promotion expenses shall be paid in connection with the advance of any such money to the corporation, and the amount of such advance shall be reported in each annual statement.

History: L. 1980, ch. 137, § 26; July 1.



40-19c09 Corporation and insurance code sections applicable; medicaid coverage.

40-19c09. Corporation and insurance code sections applicable; medicaid coverage. (a) Corporations organized under the nonprofit medical and hospital service corporation act shall be subject to the provisions of the Kansas general corporation code, articles 60 to 74, inclusive, of chapter 17 of the Kansas Statutes Annotated, and amendments thereto, applicable to nonprofit corporations, to the provisions of K.S.A. 40-214, 40-215, 40-216, 40-218, 40-219, 40-222, 40-223, 40-224, 40-225, 40-229, 40-230, 40-231, 40-235, 40-236, 40-237, 40-247, 40-248, 40-249, 40-250, 40-251, 40-252, 40-2,100, 40-2,101, 40-2,102, 40-2,103, 40-2,104, 40-2,105, 40-2,116, 40-2,117, 40-2,125, 40-2,153, 40-2,154, 40-2,160, 40-2,161, 40-2,163 through 40-2,170, inclusive, 40-2a01 et seq., 40-2111 to 40-2116, inclusive, 40-2215 to 40-2220, inclusive, 40-2221a, 40-2221b, 40-2229, 40-2230, 40-2250, 40-2251, 40-2253, 40-2254, 40-2401 to 40-2421, inclusive, and 40-3301 to 40-3313, inclusive, K.S.A. 2015 Supp. 40-2,105a, 40-2,105b, 40-2,184, 40-2,190 and 40-2,194, and amendments thereto, except as the context otherwise requires, and shall not be subject to any other provisions of the insurance code except as expressly provided in this act.

(b) No policy, agreement, contract or certificate issued by a corporation to which this section applies shall contain a provision which excludes, limits or otherwise restricts coverage because medicaid benefits as permitted by title XIX of the social security act of 1965 are or may be available for the same accident or illness.

(c) Violation of subsection (b) shall be subject to the penalties prescribed by K.S.A. 40-2407 and 40-2411, and amendments thereto.

History: L. 1980, ch. 137, § 27; L. 1984, ch. 173, § 5; L. 1986, ch. 178, § 2; L. 1988, ch. 159, § 3; L. 1990, ch. 162, § 5; L. 1990, ch. 162, § 6; L. 1991, ch. 133, § 2; L. 1991, ch. 134, § 3; L. 1993, ch. 231, § 2; L. 1994, ch. 18, § 4; L. 1994, ch. 321, § 1; L. 1996, ch. 96, § 4; L. 1997, ch. 156, § 83; L. 1998, ch. 174, § 3; L. 1999, ch. 128, § 6; L. 1999, ch. 162, § 4; L. 2001, ch. 178, § 6; L. 2010, ch. 120, § 5; L. 2011, ch. 111, § 10; L. 2013, ch. 97, § 11; L. 2014, ch. 62, § 8; July 1.



40-19c10 Disbursements for soliciting of subscribers and administrative expenses limited; administrative expenses defined; controlling costs.

40-19c10. Disbursements for soliciting of subscribers and administrative expenses limited; administrative expenses defined; controlling costs. (a) No corporation subject to the provisions of the nonprofit medical and hospital service corporation act shall during any one year disburse more than 5% of the aggregate amount of the payments received from subscribers during that year as expenditures for the soliciting of subscribers, except that during the first year after the issuance of a permit, such corporation may so disburse not more than 20% of such amount, during the second year not more than 15% and during the third year not more than 10%.

(b) No such corporation shall, during any one year, disburse a sum greater than 10% of the payments received from subscribers during that year as administrative expenses. As used in this section the term "administrative expenses" shall include all expenditures for nonprofessional services including all activities, contractual arrangements and projects authorized by K.S.A. 40-19c04, and in general, all expenses not directly connected with the furnishing of the benefits specified in this act, but not including expenses referred to in subsection (a) hereof.

(c) Each corporation organized under the nonprofit medical and hospital service corporation act shall devote a reasonable effort to control costs, including both its administrative costs and cost charged to it by participating hospitals and health care providers. Such effort shall include, but not be limited to, a continuing attempt by such corporation through a combination of education, persuasion and financial incentives and disincentives to control cost and to encourage participating health care providers and hospitals to control cost by: (1) Elimination of duplicative or unnecessary services, facilities, and equipment; (2) nonprovider participation in the affairs of the corporation; (3) subscriber support of cost containment activities; (4) promotion of sound management practices in participating hospitals; (5) promotion of efficient delivery of health care services by participating health care providers; (6) implementation of sound management practices within the nonprofit medical and hospital service corporation; (7) promotion of alternative forms of health care; and (8) engagement in, and evaluation of, cost control experiments, including incentive reimbursement and utilization and peer review programs.

History: L. 1980, ch. 137, § 28; L. 1990, ch. 168, § 5; July 1.



40-19c11 Transaction of business by foreign corporation.

40-19c11. Transaction of business by foreign corporation. A nonprofit mutual medical and hospital service corporation or similar entities organized under the laws of any other state or territory may be authorized to transact business in this state subject to the approval of the commissioner of insurance and the applicable provisions of this act, only in such areas that form part of a natural medical area of the area in which such corporation operates or where the interests of the subscribers are better served. Where a nonprofit medical and hospital service corporation organized under the laws of any other state or territory has merged with a corporation organized under the nonprofit medical and hospital service corporation act and such foreign corporation is the surviving corporation, such foreign corporation may be authorized to transact business in this state without territorial limitations.

History: L. 1980, ch. 137, § 29; July 1.



40-19c12 Corporations mandated to convert to mutual status; procedure; effective date; existing rights and obligations not impaired.

40-19c12. Corporations mandated to convert to mutual status; procedure; effective date; existing rights and obligations not impaired. Any nonprofit medical and hospital service corporation organized pursuant to the provisions of article 19c of chapter 40 of the Kansas Statutes Annotated shall, without reincorporation, adopt and (at its option) shall either become subject to the provisions of article 5 of chapter 40 of the Kansas Statutes Annotated, governing mutual life insurance companies, or of article 12 of chapter 40 of the Kansas Statutes Annotated, governing mutual companies other than life, by the adoption of a resolution of its board of directors declaring the election of the nonprofit medical and hospital service corporation to become subject to the provisions of article 5 or 12 of chapter 40 of the Kansas Statutes Annotated. After the adoption of such resolution, the board of directors shall adopt such amendments to the articles of incorporation and bylaws of the corporation as shall be necessary and shall file the same with the commissioner of insurance, together with a plan for mutualization setting forth provisions for fulfilling the conditions necessary to effect the mutualization and a designated date upon which such mutualization shall become effective if such conditions are fulfilled. Upon the designated date set forth in the plan, but not later than July 1, 1992, the nonprofit medical and hospital service corporation shall become subject to the provisions of law so elected, and shall not be governed by article 19c of chapter 40 of the Kansas Statutes Annotated thereafter. The existing contract rights and obligations of such corporation, of subscribers and of health care providers shall not be impaired by such conversion to mutual status.

History: L. 1991, ch. 134, § 8; July 1.






Article 20 UNAUTHORIZED INSURERS PROCESS ACT

40-2001 Purpose; legislative declaration.

40-2001. Purpose; legislative declaration. The purpose of this act is to subject certain insurers to the jurisdiction of courts of this state in suits by or on behalf of insureds or beneficiaries under insurance contracts.

The legislature declares that it is a subject of concern that many residents of this state hold policies of insurance issued or delivered in this state by insurers while not authorized to do business in this state, thus presenting to such residents the often insuperable obstacle of resorting to distant forums for the purpose of asserting legal rights under such policies. In furtherance of such state interest, the legislature herein provides a method of substituted service of process upon such insurers and declares that in so doing it exercises its powers to protect its residents and to define, for the purpose of this statute, what constitutes doing business in this state, and also exercises powers and privileges available to the state by virtue of Public Law 15, 79th Congress of the United States, Chapter 20, 1st Session, S. 340, [*] which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states.

History: L. 1949, ch. 283, § 1; June 30.

* U.S.C.A. §§ 1011 to 1015.



40-2002 Commissioner as process agent for unauthorized insurer; service of process.

40-2002. Commissioner as process agent for unauthorized insurer; service of process. (a) Any of the following acts in this state, effected by mail or otherwise, by an unauthorized foreign or alien insurer: (1) The issuance or delivery of contracts of insurance to residents of this state or to corporations authorized to do business therein; (2) the solicitation of applications for such contracts; (3) the collection of premiums, membership fees, assessments or other considerations for such contracts; or (4) any other transaction of insurance business, is equivalent to and shall constitute an appointment by such insurer of the commissioner of insurance and his successor or successors in office, to be its true and lawful attorney, upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of an insured or beneficiary arising out of any such contract of insurance, and any such act shall be signification of its agreement that such service of process is of the same legal force and validity as personal service of process in this state upon such insurer.

(b) Such service of process shall be made by delivering to and leaving with the commissioner of insurance or some person in apparent charge of his office two copies thereof and the payment to him of such fees as may be prescribed by law. The commissioner of insurance shall forthwith mail by registered mail one of the copies of such process to the defendant at its last known principal place of business, and shall keep a record of all process so served upon him. Such service of process is sufficient, provided notice of such service and a copy of the process are sent within ten days thereafter by registered mail by plaintiff or plaintiff's attorney to the defendant at its last known principal place of business, and the defendant's receipt, or receipt issued by the post office with which the letter is registered; showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.

(c) Service of process in any such action, suit or proceeding shall in addition to the manner provided in subsection (b) of this section be valid if served upon any person within the state who, in this state on behalf of such insurer, is

(1) soliciting insurance, or

(2) making, issuing or delivering any contract of insurance, or

(3) collecting or receiving any premium, membership fee, assessment or other consideration for insurance; and a copy of such process is sent within ten days thereafter by registered mail by the plaintiff or plaintiff's attorney to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.

(d) No plaintiff or complainant shall be entitled to a judgment by default under this section until the expiration of thirty days from the date of the filing of the affidavit of compliance.

(e) Nothing in this section contained shall limit or abridge the right to serve any process, notice or demand upon any insurer in any other manner now or hereafter permitted by law.

History: L. 1949, ch. 283, § 2; June 30.



40-2003 Bond of unauthorized insurer before pleading in action; continuance; setting aside service.

40-2003. Bond of unauthorized insurer before pleading in action; continuance; setting aside service. (a) Before any unauthorized foreign or alien insurer shall file or cause to be filed any pleading in any action, suit or proceeding instituted against it, such unauthorized insurer shall deposit with the clerk of the court in which such action, suit or proceeding is pending cash or securities or file with such clerk a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in such action; or (2) procure a certificate of authority to transact the business of insurance in this state.

(b) The court in any action, suit or proceeding, in which service is made in the manner provided in subsection (b) or (c) of K.S.A. 40-2002 may, in its discretion, order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of subsection (a) of this section and to defend such action.

(c) Nothing in subsection (a) of this section is to be construed to prevent an unauthorized foreign or alien insurer from filing a motion to quash a writ or to set aside service thereof made in the manner provided in subsections (b) or (c) of K.S.A. 40-2002 on the ground either (1) that such unauthorized insurer has not done any of the acts enumerated in subsection (a) of K.S.A. 40-2002, or (2) that the person on whom service was made pursuant to subsection (c) of K.S.A. 40-2002 was not doing any of the acts therein enumerated.

History: L. 1949, ch. 283, § 3; June 30.



40-2004 Attorney fees.

40-2004. Attorney fees. In any action in which any judgment is rendered against an unauthorized, foreign or alien insurer upon a contract of insurance issued or delivered in this state to a resident thereof or to a corporation authorized to do business therein, if it appears from the evidence that such insurer has refused to pay such loss, the court in rendering such judgment shall allow the plaintiff a reasonable sum as an attorney's fee to be recovered and collected as part of its costs: Provided, however, That when a tender is made by such insurer before the commencement of the action in which judgment is rendered and the amount recovered is not in excess of such tender, no such costs shall be allowed.

History: L. 1949, ch. 283, § 4; June 30.



40-2005 Invalidity of part.

40-2005. Invalidity of part. If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1949, ch. 283, § 5; June 30.



40-2006 Title of act.

40-2006. Title of act. This act may be cited as the unauthorized insurers process act.

History: L. 1949, ch. 283, § 6; June 30.






Article 21 MISCELLANEOUS PROVISIONS

40-2101 Apportionment agreements among insurers as to persons unable to procure certain insurance.

40-2101. Apportionment agreements among insurers as to persons unable to procure certain insurance. Agreements may be made among insurers with respect to the equitable apportionment among them of insurance which may be afforded applicants who are in good faith, entitled to but who are unable to procure such insurance through ordinary methods and such insurers may agree among themselves on the use of reasonable rate modifications for such insurance provided that such apportionment agreements and rate modifications are approved by the commissioner of insurance.

History: L. 1951, ch. 300, § 1; April 1.



40-2102 Apportionment or assignment of risk of certain motor vehicle bodily injury and property damage liability insurance; filing of plan; requirements; governing board of plan; membership; meetings, term of office and duties; review of plan; approval; disapproval; procedure; amendment; preparation of plan by commissioner; unreasonable or unfair activities by insurer or rating organization.

40-2102. Apportionment or assignment of risk of certain motor vehicle bodily injury and property damage liability insurance; filing of plan; requirements; governing board of plan; membership; meetings, term of office and duties; review of plan; approval; disapproval; procedure; amendment; preparation of plan by commissioner; unreasonable or unfair activities by insurer or rating organization. Every insurer undertaking to transact in the state of Kansas the business of automobile and motor vehicle bodily injury and property damage liability insurance and every rating organization which files rates for such insurance shall cooperate in the preparation and submission to the commissioner of insurance of a plan or plans for the equitable apportionment among insurers of applicants for insurance who are in good faith, entitled to but who are unable to procure through ordinary methods, such insurance. Such plan or plans shall provide:

(a) Reasonable rules governing the equitable distribution of risks by direct insurance, reinsurance or otherwise and their assignment to insurers, including provisions requiring, at the request of the applicant, an immediate assumption of the risk by an insurer or insurers upon completion of an application, payment of the specified premium and deposit the application and the premium in the United States mail, postage prepaid and addressed to the plan's office;

(b) rates and rate modifications applicable to such risks which shall be reasonable, adequate and not unfairly discriminatory;

(c) the limits of liability which the insurer shall be required to assume;

(d) a method whereby applicants for insurance, insureds and insurers may have a hearing on grievances and the right of appeal to the commissioner;

(e) for every such plan or plans, there shall be a governing board to be appointed by the commissioner of insurance which shall meet at least annually to review and prescribe operating rules, and which shall consist of the following members:

(1) Seven members who shall be appointed as follows: Three of such members shall be representatives of foreign insurance companies, two members shall be representatives of domestic insurance companies and two members shall be licensed independent insurance agents. Such members shall be appointed for a term of three years, except that the initial appointment shall include two members appointed for a two-year term and two members appointed for a one-year term as designated by the commissioner; and

(2) Two members representative of the general public interest with such members to be appointed for a term of two years.

The commissioner shall review the plan as soon as reasonably possible after filing in order to determine whether it meets the requirements set forth in (a), (b), (c) and (d) above. As soon as reasonably possible after the plan has been filed the commissioner shall in writing approve or disapprove the same. Any plan shall be deemed approved unless disapproved within 45 days. Subsequent to the waiting period the commissioner may disapprove any plan on the ground that it does not meet the requirements set forth in (a), (b), (c) and (d) above, but only after a hearing held upon not less than 10 days' written notice to every insurer and rating organization affected specifying the matter to be considered at such hearing, and only by an order specifying in what respect the commissioner finds that such plan fails to meet such requirements, and stating when within a reasonable period thereafter such plan shall be deemed no longer effective. Such order shall not affect any assignment made or policy issued or made prior to the expiration of the period set forth in such order. Amendments to such plan or plans shall be prepared, and filed and reviewed in the same manner as herein provided with respect to the original plan or plans.

If no plan meeting the standards set forth in (a), (b), (c) and (d) is submitted to the commissioner within the period stated in any order disapproving an existing plan the commissioner shall, if necessary to carry out the purpose of this section after hearing, prepare and promulgate a plan meeting such requirements. If, after a hearing conducted in accordance with the provisions of the Kansas administrative procedure act, the commissioner finds that any activity or practice of any insurer or rating organization in connection with the operation of such plan or plans is unfair or unreasonable or otherwise inconsistent with the provisions of this subsection the commissioner may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this subsection and requiring discontinuance of such activity or practice.

History: L. 1951, ch. 300, § 2; L. 1969, ch. 238, § 7; L. 1978, ch. 182, § 1; L. 1988, ch. 356, § 103; July 1, 1989.



40-2103 Same; payment of commissions.

40-2103. Same; payment of commissions. An insurer participating in the plan approved by the commissioner may pay a commission with respect to insurance assigned under the plan to an agent licensed for any other insurer participating in the plan or to any insurer participating in the plan.

History: L. 1951, ch. 300, § 3; April 1.



40-2104 Same; invalidity of part.

40-2104. Same; invalidity of part. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1951, ch. 300, § 4; April 1.



40-2105 Stock and membership records of stock or mutual life or stock fire or stock casualty companies; inspection.

40-2105. Stock and membership records of stock or mutual life or stock fire or stock casualty companies; inspection. The officer who shall have charge of the stock or membership records of any stock or mutual life, or any stock fire or stock casualty insurance company organized under the laws of this state, shall at any meeting of stockholders or members have available the stock or membership records as will show who are stockholders or members. Such records shall be available for inspection and examination only by designated company employees and by such committee as shall be appointed prior to or at said meeting by the president or presiding officer to determine the number of shares or members present in person or by proxy and entitled to vote. Except as to membership records and records pertaining to stock issued and outstanding and the holders thereof, every stockholder or member shall have the right to examine in person or by agent or attorney, at any reasonable time for any reasonable purpose, the bylaws, books of account and minutes of the proceedings of the stockholders or members and directors, and to make copies of or extracts from them.

History: L. 1957, ch. 288, § 1; April 16.



40-2106 Same; demand for examination; specification of mismanagement; hearing; powers and duties of commissioner.

40-2106. Same; demand for examination; specification of mismanagement; hearing; powers and duties of commissioner. Any member or stockholder of any stock or mutual life, stock fire or stock casualty insurance company organized under the laws of this state may make demand to examine the membership records or records pertaining to stock issued and outstanding and the holders thereof of such company by filing a verified application with the commissioner of insurance of this state setting forth specification of mismanagement on the part of the officers of such company. Upon the filing of such application, the commissioner of insurance shall conduct a hearing thereon in accordance with the provisions of the Kansas administrative procedure act. Unless the commissioner finds from the evidence produced at such hearing that there is reasonable cause to believe that the officers of such company have mismanaged the affairs of such company, such application shall be denied; otherwise, such commissioner shall make such order as the commissioner deems suitable for the protection of the policyholders, members and stockholders as to permitting such inspection or a modified or limited inspection as will best safeguard the interests of all concerned and will avoid injury or damage to such company or its members or stockholders.

History: L. 1957, ch. 288, § 2; L. 1988, ch. 356, § 104; July 1, 1989.



40-2107 Same; definitions.

40-2107. Same; definitions. For the purpose of this act the word "members" shall be construed to include policyholders of a mutual life insurance company and the words "membership records" shall be construed to include policyholder records of a mutual life insurance company.

History: L. 1957, ch. 288, § 3; April 16.



40-2108 Apportionment agreements among insurers as to persons unable to procure workmen's compensation and employer liability policies.

40-2108. Apportionment agreements among insurers as to persons unable to procure workmen's compensation and employer liability policies. Agreements may be made among insurers with respect to the equitable apportionment among them of insurance which may be afforded applicants who are in good faith, entitled to but who are unable to procure such insurance through ordinary methods and such insurers may agree among themselves on the use of reasonable rate modifications for such insurance: Provided, That such apportionment agreements and rate modifications are approved by the commissioner of insurance.

History: L. 1961, ch. 239, § 1; June 30.



40-2109 Apportionment or assignment of risk of certain workers compensation and employer's liability insurance; filing of plan; requirements; governing board of plan; membership, meetings, term of office and duties; review of plan; approval; disapproval; procedure; amendment; preparation of plan by commissioner; unreasonable or unfair activities by insurer or rating organization.

40-2109. Apportionment or assignment of risk of certain workers compensation and employer's liability insurance; filing of plan; requirements; governing board of plan; membership, meetings, term of office and duties; review of plan; approval; disapproval; procedure; amendment; preparation of plan by commissioner; unreasonable or unfair activities by insurer or rating organization. Every insurer undertaking to transact in this state the business of either workers compensation or employer's liability insurance or both, and every rating organization which files rates for such insurance shall cooperate in the preparation and submission to the commissioner of insurance of a plan or plans, for the equitable apportionment among insurers of applicants for insurance who are in good faith, entitled to but who are unable to procure through ordinary methods, such insurance. Such plan or plans shall provide:

(a) Reasonable rules governing the equitable distribution of risks by direct insurance, reinsurance or otherwise and their assignment to insurers;

(b) rates and rate modifications applicable to such risks which shall be reasonable, adequate and not unfairly discriminatory;

(c) a method whereby applicants for insurance, insured and insurers may have a hearing on grievances and the right of appeal to the commissioner;

(d) for every such plan or plans, there shall be a governing board to be appointed by the commissioner of insurance which shall meet at least annually to review and prescribe operating rules, and which shall consist of the following members:

(1) Seven members who shall be appointed as follows: Three of such members shall be representatives of foreign insurance companies, two members shall be representatives of domestic insurance companies and two members shall be licensed independent insurance agents. Such members shall be appointed for a term of three years, except that the initial appointment shall include two members appointed for a two-year term and two members appointed for a one-year term, as designated by the commissioner; and

(2) Two members representative of the general public interest with such members to be appointed for a term of two years.

The commissioner shall review the plan as soon as reasonably possible after filing in order to determine whether it meets the requirements set forth in subsections (a) and (c) above. As soon as reasonably possible after the plan has been filed the commissioner shall in writing approve or disapprove the same, except that any plan shall be deemed approved unless disapproved within 45 days. Subsequent to the waiting period the commissioner may disapprove any plan on the ground that it does not meet the requirements set forth in subsections (a), (b) and (c) above, but only after a hearing held upon not less than 10 days' written notice to every insurer and rating organization affected specifying the matter to be considered at such hearing, and only by an order specifying in what respect the commissioner finds that such plan fails to meet such requirements and stating when within a reasonable period thereafter such plan shall be deemed no longer effective. Such order shall not affect any assignment made or policy issued or made prior to the expiration of the period set forth in such order. Amendments to such plan or plans shall be prepared, and filed and reviewed in the same manner as herein provided with respect to the original plan or plans.

If no plan meeting the standards set forth in subsections (a), (b) and (c) is submitted to the commissioner within the period stated in any order, disapproving an existing plan the commissioner shall, if necessary to carry out the purpose of this section after hearing, prepare and promulgate a plan meeting such requirements. When such plan or plans or amendments thereto have been approved or promulgated, no insurer shall thereafter issue a policy of workers compensation or employer's liability insurance or undertake to transact such business in this state unless such insurer shall participate in such an approved or promulgated plan. If, after a hearing conducted in accordance with the provisions of the Kansas administrative procedure act, the commissioner finds that any activity or practice of any insurer or rating organization in connection with the operation of such plan or plans is unfair or unreasonable or otherwise inconsistent with the provisions of this section the commissioner may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this section and requiring discontinuance of such activity or practice.

(e) The commissioner shall approve rates and rate modifications for each plan that provides workers compensation insurance. This provision shall not prohibit the application of surcharges, experience modifications or other rating variables.

History: L. 1961, ch. 239, § 2; L. 1969, ch. 238, § 8; L. 1988, ch. 356, § 105; L. 1993, ch. 286, § 23; L. 2011, ch. 113, § 3; July 1.



40-2110 Same; payment of commissions.

40-2110. Same; payment of commissions. An insurer participating in the plan approved by the commissioner may pay a commission with respect to insurance assigned under the plan to an agent licensed for any other insurer participating in the plan or to any insurer participating in the plan.

History: L. 1961, ch. 239, § 3; June 30.



40-2111 Apportionment or assignment of risk for certain insurance; filing of plan; requirements; governing board of plan, membership, meetings, terms of office and duties; accident and sickness insurance report.

40-2111. Apportionment or assignment of risk for certain insurance; filing of plan; requirements; governing board of plan, membership, meetings, terms of office and duties; accident and sickness insurance report. (a) Every insurer authorized to issue a policy of accident and sickness insurance as defined in K.S.A. 40-2201, and amendments thereto, or undertaking to transact in the state of Kansas the kinds of insurance specified in subsection (a), (b) or (c) of K.S.A. 40-901, and amendments thereto, or subsection (b) or (c) of K.S.A. 40-1102, and amendments thereto, and every rating organization which makes rates for such insurance, shall at the discretion of the commissioner of insurance, cooperate in the preparation of and submission to the commissioner and participate in a plan or plans for the equitable apportionment among insurers of applicants for insurance who are, in good faith, entitled to such kinds of insurance, or subdivisions or combinations thereof, but who are unable to procure the same through ordinary methods. This section shall not apply to the kinds of insurance specified in K.S.A. 40-2102 and 40-2108, and amendments thereto.

(b) Such plan or plans shall provide:

(1) Reasonable rules governing the equitable distribution of risks, by direct insurance, reinsurance or otherwise, and their assignment to insurers;

(2) rates and rate modifications applicable to such risks which shall be reasonable, adequate and not unfairly discriminatory;

(3) the extent of liability which each insurer shall be required to assume; and

(4) a method whereby applicants for insurance, insureds, agents and insurers may have a hearing on grievances and the right of appeal of the commissioner.

For every such plan or plans, there shall be a governing board, to be appointed by the commissioner of insurance, which shall meet at least annually to review and prescribe operating rules, and which shall consist of the following members:

(A) Seven members who shall be appointed as follows: Three members shall be representatives of foreign insurance companies, two members shall be representatives of domestic insurance companies and two members shall be licensed independent insurance agents. Such members shall be appointed for a term of three years, except that the initial appointment shall include two members appointed for a two-year term and two members appointed for a one-year term, as designated by the commissioner; and

(B) Two members representative of the general public interest, with such members to be appointed for a term of two years.

(c) With regard to accident and sickness insurance, prior to the implementation of a plan under this section: (1) Every insurer shall report to the commissioner at such time as the commissioner may require, on a form prescribed by the commissioner, information concerning each instance of declination of insurance coverage, termination of insurance coverage and offering to insure at higher than standard rates, with respect to the type of insurance proposed to be provided under this section; (2) the commissioner shall report to the governor and to the legislature, no later than the commencement of the 1988 regular session of the Kansas legislature, data obtained under the provisions of this section along with a proposed plan, including an analysis of the cost impact thereof, developed in accordance with this section; (3) the legislature shall have an opportunity to review the data and comment on whether there is a need for implementation of the plan; and (4) approval by the legislature must be obtained.

History: L. 1969, ch. 238, § 1; L. 1986, ch. 178, § 1; July 1.



40-2112 Review of plan; approval; disapproval; notice and hearing; order specifying defect in plan; amendment of plan; assignment made under plan.

40-2112. Review of plan; approval; disapproval; notice and hearing; order specifying defect in plan; amendment of plan; assignment made under plan. The commissioner of insurance shall review any plan proposed pursuant to K.S.A. 40-2111, as soon as reasonably possible after the same is filed, in order to determine whether it meets the requirements set forth in said K.S.A. 40-2111; and as soon as reasonably possible after the plan has been filed, the commissioner shall in writing approve or disapprove the same: Provided, That any plan shall be deemed approved unless disapproved within forty-five (45) days after its submission, but subsequent to any plan receiving approval in such manner, the commissioner may disapprove said plan if it does not meet the requirements set forth in K.S.A. 40-2111, but only after: (1) A hearing has been held upon not less than ten (10) days' written notice to every insurer and rating organization which would be affected by such ruling, specifying the matter to be considered at such hearing; and (2) the commissioner has issued an order specifying in what respect he finds that such plan fails to meet such requirements, and stating when, within a reasonable period thereafter, such plan shall be deemed no longer effective. Such order shall not affect any assignment made or any policy issued or made prior to the expiration of the period set forth in said order, and it shall require that amendments of such plan or plans shall be prepared, filed and reviewed in the same manner as herein provided with respect to the original plan or plans.

History: L. 1969, ch. 238, § 2; July 1.



40-2113 Preparation of plan by commissioner, when; unreasonable or unfair activity or practice by insurer or rating organization; hearing; order.

40-2113. Preparation of plan by commissioner, when; unreasonable or unfair activity or practice by insurer or rating organization; hearing; order. If no plan, meeting the standards set forth in K.S.A. 40-2111, and amendments thereto, is submitted to the commissioner within the period stated in any order disapproving an existing plan, the commissioner shall, if necessary to carry out the purpose of this section, and after hearing, prepare and promulgate a plan meeting such requirements. The commissioner may designate one or more rating organizations or other agencies to assist in the preparation, operation and promulgation of such a plan. If, after a hearing conducted in accordance with the provisions of the Kansas administrative procedure act, the commissioner finds that any activity or practice of any insurer or rating organization in connection with the operation of such plan or plans is unfair or unreasonable, or otherwise inconsistent with the provisions of this subsection, the commissioner may issue a written order specifying in what respects such activity or practice is unfair or unreasonable, or otherwise inconsistent with the provisions of this subsection, and requiring discontinuance of such activity or practice.

History: L. 1969, ch. 238, § 3; L. 1988, ch. 356, § 106; July 1, 1989.



40-2114 Participating insurer may pay commission to other participating insurer or agent.

40-2114. Participating insurer may pay commission to other participating insurer or agent. Any insurer participating in the plan approved by the commissioner may pay a commission with respect to insurance assigned under the plan to an agent licensed for any other insurer participating in the plan or to any insurer participating in the plan.

History: L. 1969, ch. 238, § 4; July 1.



40-2115 Hearings; compliance with 40-281 and the Kansas administrative procedure act.

40-2115. Hearings; compliance with 40-281 and the Kansas administrative procedure act. Any hearing held by the commissioner of insurance pursuant to the provisions of this act shall be in substantial compliance with the provisions of K.S.A. 40-281, and amendments thereto, unless the hearing involves an order as defined in K.S.A. 77-502, and amendments thereto, in which case the hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1969, ch. 238, § 5; L. 1988, ch. 356, § 107; July 1, 1989.



40-2116 Rules and regulations.

40-2116. Rules and regulations. The commissioner may establish rules and regulations necessary to carry out the provisions of this act.

History: L. 1969, ch. 238, § 6; July 1.



40-2117 Uninsurable health insurance plan; citation of act.

40-2117. Uninsurable health insurance plan; citation of act. This act shall be known and may be cited as the Kansas uninsurable health insurance plan act.

History: L. 1992, ch. 209, § 1; July 1.



40-2118 Uninsurable health insurance plan; definitions.

40-2118. Uninsurable health insurance plan; definitions. As used in this act, unless the context otherwise requires, the following words and phrases shall have the meanings ascribed to them in this section:

(a) "Administering carrier" means the insurer or third-party administrator designated in K.S.A. 40-2120, and amendments thereto.

(b) "Association" means the Kansas health insurance association established in K.S.A. 40-2119, and amendments thereto.

(c) "Board" means the board of directors of the association.

(d) "Church plan" means a plan as defined under section 3(33) of the Employee Retirement Income Security Act of 1974.

(e) "Commissioner" means the commissioner of insurance.

(f) "Creditable coverage" means with respect to an individual, coverage of the individual under any of the following:

(1) A group health plan;

(2) health insurance coverage;

(3) part A or part B of Title XVIII of the Social Security Act;

(4) title XIX of the Social Security Act, other than coverage consisting solely of benefit under Section 1928;

(5) chapter 55 of Title 10, United States Code;

(6) a medical care program of the Indian Health Service or of a tribal organization;

(7) a state health benefit risk pool;

(8) a health plan offered under Chapter 89 of Title 5, United States Code;

(9) a public health plan as defined under regulations promulgated by the secretary of health and human services;

(10) a health benefit plan under section 5(e) of the Peace Corps Act (22 U.S.C. § 2504(d)); and

(11) a state children's health insurance program established pursuant to title XXI of the Social Security Act.

(g) "Dependent" means a resident spouse or resident unmarried child under the age of 19 years, a child who is a student under the age of 23 years and who is financially dependent upon the parent, or a child of any age who is disabled and dependent upon the parent.

(h) "Excess loss" means the total dollar amount by which claims expense incurred for any issuer of a medicare supplement policy or certificate delivered or issued for delivery to persons in this state eligible for medicare by reason of disability and who are under age 65 exceeds 65% of the premium earned by such issuer during a calendar year.

(i) "Federally defined eligible individual" means an individual:

(1) For whom, as of the date the individual seeks coverage under this section, the aggregate of the periods of creditable coverage is 18 or more months and whose most recent prior coverage was under a group health plan, government plan or church plan;

(2) who is not eligible for coverage under a group health plan, Part A or B of Title XVII of the Social Security Act, or a state plan under Title XIX of the Social Security Act, or any successor program, and who does not have any other health insurance coverage;

(3) with respect to whom the most recent coverage was not terminated for factors relating to nonpayment of premiums or fraud; and

(4) who if offered the option of continuation coverage under COBRA or under a similar program, elected such continuation coverage, and has exhausted such continuation coverage.

(j) "Federally defined eligible individuals for FTAA" means an individual who is:

(1) Legally domiciled in this state; and

(2) eligible for the credit for health insurance costs under section 35 of the internal revenue code of 1986.

(k) "FTAA" means federal trade adjustment assistance under the federal trade adjustment assistance reform act of 2002, public law 107-210.

(l) "Governmental plan" means a plan as defined under section 3(32) of the Employee Retirement Income Security Act of 1974 and any plan maintained for its employees by the government of the United States or by any agency or instrumentality of such government.

(m) "Group health plan" means an employee benefit plan as defined by section 3(1) of the Employee Retirement Income Security Act of 1974 to the extent that the plan provides any hospital, surgical or medical expense benefits to employees or their dependents (as defined under the terms of the plan) directly or through insurance, reimbursement or otherwise.

(n) "Health insurance" means any hospital or medical expense policy, health, hospital or medical service corporation contract, and a plan provided by a municipal group-funded pool, or a health maintenance organization contract offered by an employer or any certificate issued under any such policies, contracts or plans. "Health insurance" does not include policies or certificates covering only accident, credit, dental, disability income, long-term care, hospital indemnity, medicare supplement, specified disease, vision care, coverage issued as a supplement to liability insurance, insurance arising out of a workers compensation or similar law, automobile medical-payment insurance, or insurance under which benefits are payable with or without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(o) "Health maintenance organization" means any organization granted a certificate of authority under the provisions of the health maintenance organization act.

(p) "Insurance arrangement" means any plan, program, contract or any other arrangement under which one or more employers, unions or other organizations provide to their employees or members, either directly or indirectly through a group-funded pool, trust or third-party administrator, health care services or benefits other than through an insurer.

(q) "Insurer" means any insurance company, fraternal benefit society, health maintenance organization and nonprofit hospital and medical service corporation authorized to transact health insurance business in this state.

(r) "Medicaid" means the medical assistance program operated by the state under title XIX of the federal social security act.

(s) "Medicare" means coverage under both parts A and B of title XVIII of the federal social security act, 42 U.S.C. § 1395.

(t) "Medicare supplement policy" means a group or individual policy of accident and sickness insurance or a subscriber contract of hospitals and medical service associations or health maintenance organizations, other than a policy issued pursuant to a contract under section 1876 of the federal social security act (42 U.S.C. §§ 1395 et seq.) or an issued policy under a demonstration project specified in 42 U.S.C. § 1395ss(g)(1), which is advertised, marketed or designed primarily as a supplement to reimbursements under medicare for the hospital, medical or surgical expenses of persons eligible for medicare.

(u) "Member" means all insurers and insurance arrangements participating in the association.

(v) "Plan" means the Kansas uninsurable health insurance plan created pursuant to this act.

(w) "Plan of operation" means the plan to create and operate the Kansas uninsurable health insurance plan, including articles, bylaws and operating rules, adopted by the board pursuant to K.S.A. 40-2119, and amendments thereto.

History: L. 1992, ch. 209, § 2; L. 1997, ch. 190, § 7; L. 1999, ch. 106, § 1; L. 2004, ch. 159, § 8; L. 2010, ch. 108, § 2; July 1.



40-2119 Same; Kansas health insurance association, membership, board of directors; plan of operation, approval of commissioner; powers and duties of association; reinsurance program for medicare supplement policies.

40-2119. Same; Kansas health insurance association, membership, board of directors; plan of operation, approval of commissioner; powers and duties of association; reinsurance program for medicare supplement policies. (a) There is hereby created a nonprofit legal entity to be known as the Kansas health insurance association. All insurers and insurance arrangements providing health care benefits in this state shall be members of the association. The association shall operate under a plan of operation established and approved under subsection (b) of this section and shall exercise its powers through a board of directors established under this section.

(b) (1) The board of directors of the association shall be selected by members of the association subject to the approval of the commissioner. To select the initial board of directors, and to initially organize the association, the commissioner shall give notice to all members in this state of the time and place of the organizational meeting. In determining voting rights at the organizational meeting, each member shall be entitled to one vote in person or by proxy. If the board of directors is not selected within 60 days after the organizational meeting, the commissioner shall appoint the initial board. In approving or selecting members of the board, the commissioner shall consider, among other things, whether all members are fairly represented. Members of the board may be reimbursed from the moneys of the plan for expenses incurred by them as members of the board of directors but shall not otherwise be compensated by the plan for their services.

(2) The board shall submit to the commissioner a plan of operation for the association and any amendments thereto necessary or suitable to assure the fair, reasonable and equitable administration of the plan. The plan of operation shall become effective upon approval in writing by the commissioner consistent with the date on which the coverage under this act must be made available. The commissioner shall, after notice and hearing, approve the plan of operation if it is determined to be suitable to assure the fair, reasonable and equitable administration of the plan and provides for the sharing of association losses on an equitable proportionate basis among the members of the association. If the board fails to submit a suitable plan of operation within 180 days after its appointment, or at any time thereafter fails to submit suitable amendments to the plan of operation, the commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules and regulations as are necessary or advisable to effectuate the provisions of this section. Such rules and regulations shall continue in force until modified by the commissioner or superseded by a plan of operation submitted by the board and approved by the commissioner. The plan of operation shall, in addition to requirements enumerated elsewhere in this act:

(A) Establish procedures for the handling and accounting of assets and moneys of the plan;

(B) select an administering carrier in accordance with K.S.A. 40-2120, and amendments thereto;

(C) establish procedures for the collection of assessments from all members to provide for claims paid under the plan and for administrative expenses incurred or estimated to be incurred during the period for which the assessment is made. The level of payments shall be established by the board pursuant to K.S.A. 40-2121, and amendments thereto. Assessments shall be due and payable within 30 days of receipt of the assessment notice;

(D) establish appropriate cost control measures, including but not limited to, preadmission review, case management, utilization review and exclusions and limitations with respect to treatment and services under the plan; and

(E) develop and implement a program to publicize the existence of the plan, the eligibility requirements and procedures for enrollment and to maintain public awareness of the plan.

(F) Establish benefit levels, lifetime maximum benefits, and other coverage and eligibility parameters, and establish such other requirements and procedures as are necessary to assure the availability of a benefit program or programs conforming with the requirements of a qualified high risk pool as set forth in section 111 of Public Law 104-191 and amendments thereto.

(c) The association shall have the general powers and authority enumerated by this subsection in accordance with the plan of operation approved by the commissioner under subsection (b). The association shall have the general powers and authority granted under the laws of this state to insurers licensed to transact the kind of health service or insurance included under K.S.A. 40-2123, and amendments thereto, and in addition thereto, the specific authority and duty to:

(1) Enter into contracts as are necessary or proper to carry out the provisions and purposes of this act, including the authority, with the approval of the commissioner, to enter into contracts with similar plans of other states for the joint performance of common administrative functions, or with persons or other organizations for the performance of administrative functions;

(2) sue or be sued, including taking any legal actions necessary or proper for recovery of any assessments for, on behalf of, or against participating members;

(3) take such legal action as necessary to avoid the payment of improper claims against the association or the coverage provided by or through the plan;

(4) establish appropriate rates, rate schedules, rate adjustments, expense allowances, agents' referral fees, claim reserve formulas and any other actuarial function appropriate to the operation of the plan. During the first two years of operation of the plan, rates shall be established in an amount that is estimated by the board to cover all claims that may be made against the plan and the expenses of operating the plan. In following years, rates for coverage shall be reasonable in terms of the benefits provided, the risk experience and expenses of providing the coverage, except that such rates shall not exceed 150% of the average premium rate charged for similar coverage in the private market. Rates and rate schedules may be adjusted for appropriate risk factors such as age, sex and geographic location in claims costs and shall take into consideration appropriate risk factors in accordance with established actuarial and underwriting practices, however particular health conditions or illnesses shall not constitute appropriate risk factors;

(5) assess members of the association in accordance with the provisions of K.S.A. 40-2121, and amendments thereto;

(6) design the policies of insurance to be offered by the plan which shall cover at least the expenses enumerated in subsection (b) of K.S.A. 40-2123, and amendments thereto, but with such limitations and optional benefit levels as the plan prescribes;

(7) issue policies of insurance in accordance with the requirements of this act; and

(8) appoint from among members appropriate legal, actuarial and other committees as necessary to provide technical assistance in the operation of the plan, policy and other contract design, and any other function within the authority of the association.

(d) The association shall administer a reinsurance program for medicare supplement policies issued to Kansas residents who are eligible for medicare by reason of disability. All medicare supplement insurers issuing or renewing medicare supplement policies in this state shall be participants in such reinsurance program. (1) On or before May 1, 2000, and each year thereafter, each issuer of a medicare supplement policy in the state shall provide to the association a calendar year accounting of the medicare supplement policies delivered or issued for delivery in the state and covering persons eligible for medicare by reason of disability who are under age 65. (2) The accounting for medicare supplement policies covering persons eligible by reason of disability and under age 65 shall include the total number of such persons covered, the total premium earned on such persons, and the total claims expense incurred with respect to such persons during such year as paid through March 31, without estimates for incurred but not reported claims. (3) The association shall use such reports to develop the assessment required under subsection (d) of K.S.A. 40-2121, and amendments thereto.

History: L. 1992, ch. 209, § 3; L. 1996, ch. 98, § 1; L. 1997, ch. 190, § 8; L. 1999, ch. 106, § 2; July 1.



40-2120 Same; plan administering carrier, selection, functions.

40-2120. Same; plan administering carrier, selection, functions. (a) The board shall select an insurer or third-party administrator to administer the plan. The board shall evaluate bids submitted by interested parties based on criteria established by the board which shall include:

(1) The bidder's proven ability to handle individual accident and health insurance;

(2) the efficiency of the bidder's claim paying procedure;

(3) an estimate of total charges for administering the plan; and

(4) the bidder's ability to administer the plan in a cost efficient manner.

(b) The administering carrier so selected shall serve for a period of three years subject to removal for cause. At least one year prior to the expiration of each three-year period of service, the board shall invite all interested parties, including the current administering carrier, to submit bids to serve as the administering carrier for the succeeding three-year period. Selection of the administering carrier for the succeeding period shall be made at least six months prior to the end of the current three-year period. The administering carrier shall be paid as provided in the plan of operation.

(c) The administering carrier shall perform all administrative, eligibility and administrative claims payment functions relating to the plan, including:

(1) Establishing a billing procedure for collection of premiums from insured persons. Billings shall be made on a periodic basis as determined by the board, which shall not be more frequent than a monthly billing;

(2) performing all necessary functions to assure timely payment of benefits to covered persons under the plan including making available information relating to the proper manner of submitting a claim for benefits to the plan, distributing forms upon which submission shall be made and evaluating the eligibility of each claim for payment under the plan;

(3) accepting payments of premiums from insured persons and remitting such payments to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the uninsurable health insurance plan fund established in K.S.A. 40-2126, and amendments thereto;

(4) submitting regular reports to the board regarding the operation of the plan. The frequency, content and form of the reports shall be as determined by the board;

(5) determining net written and earned premiums, the expense of administration, and the paid and incurred losses for each year and reporting such information to the board and the commissioner in a form and manner prescribed by the commissioner.

History: L. 1992, ch. 209, § 4; L. 2001, ch. 5, § 116; July 1.



40-2121 Same; member assessments; credit for loss assessments against premium and privilege tax liability.

40-2121. Same; member assessments; credit for loss assessments against premium and privilege tax liability. (a) Following the close of each fiscal year, the administering carrier shall determine the net premiums, the plan expenses of administration and the incurred losses for the year.  Any net loss of the plan determined after taking into account amounts transferred pursuant to subsection (h) of K.S.A. 79-4804, and amendments thereto, investment income and other appropriate gains and losses shall be assessed by the board to all members of the association in proportion to their respective shares of total health insurance premiums received in this state during the calendar year coinciding with or ending during the fiscal year of the association or any other equitable basis as may be provided in the plan of operation.  For health maintenance organization members and insurance arrangements, the proportionate share of losses shall be determined through application of an equitable formula based upon claims paid on the value of services provided. In sharing losses, the board may abate or defer in whole or in part the assessment of a member if, in the opinion of the board, payment of the assessment would endanger the ability of the member to fulfill its contractual obligations. Health insurance benefits paid by an insurance arrangement that are less than an amount determined by the board to justify the cost of collection shall not be considered for purposes of determining assessments. Net gains, if any, shall be held at interest to offset future losses or allocated to reduce future premiums. In addition to any annual assessment at the close of the fiscal year of the plan authorized by this subsection, the board may provide for interim assessments of the members of the association, subject to the approval of the commissioner, as may be necessary to assure the financial capability of the association in meeting the incurred or estimated claims expenses of the plan and the operating and administrative expenses of the plan.

(b) In addition to any assessment authorized by subsection (a), the board may assess the members of the association for any initial costs associated with developing and implementing the plan to the extent such costs exceed the funds transferred to the uninsurable health insurance plan fund pursuant to K.S.A. 40-2125, and amendments thereto.  Such assessment shall be allocated among the members of the association in the manner prescribed by subsection (a) of this section or any other equitable formula established by the board.  Assessments under this subsection shall not be subject to the credit against premium tax under subsection (c).

(c) For taxable years commencing after December 31, 1995, and prior to January 1, 1998, 80% of any assessment made against a member of the association pursuant to subsection (a) of this section may be claimed by such member as a credit against such member's premium or privilege tax liability imposed by K.S.A. 12-2624, 40-252 or 40-3213, and amendments thereto, for the taxable year in which such assessment is paid. For the tax year commencing after December 31, 1997, 70% of any assessment made against a member of the association pursuant to subsection (a) of this section may be claimed by such member as a credit against such member's premium tax liability imposed by K.S.A. 12-2624, 40-252 or 40-3213, and amendments thereto, for the taxable year in which such assessment is paid.

For the tax year commencing after December 31, 1998, 65% of any assessment made against a member of the association pursuant to subsection (a) of this section may be claimed by such member as a credit against such member's premium tax liability imposed by K.S.A. 12-2624, 40-252 or 40-3213, and amendments thereto, for the taxable year in which such assessment is paid.

For the tax year commencing after December 31, 1999, 60% of any assessment made against a member of the association pursuant to subsection (a) of this section may be claimed by such member as a credit against such member's premium tax liability imposed by K.S.A. 12-2624, 40-252 or 40-3213, and amendments thereto, for the taxable year in which such assessment is paid.

(d) In addition to the assessments otherwise authorized herein, the board shall assess all issuers of medicare supplement policies covering persons within this state to the extent necessary to assure that the excess losses, if any, are distributed among such issuers of medicare supplement policies in a ratio equal to the percentage market share in Kansas of each such issuer for medicare supplement policies covering persons eligible for medicare by reason of age. The association shall also assess to such issuers of medicare supplement policies the costs the association incurs in operating the reinsurance program, making assessments, and collecting and distributing moneys, which shall be assessed pro rata to such issuers based on the market share of such issuers of medicare supplement policies covering persons eligible for medicare by reason of age. Such assessment shall occur not later than July 1 of each year, based on such excess losses and such market shares for the immediately preceding calendar year. Issuers of medicare supplement policies shall remit the amount so assessed to the association within the time frames established by the board for payment of assessment otherwise authorized herein. The association shall pay to any issuer of medicare supplement policies entitled thereto such amount as is necessary to result in the equalization among all issuers of medicare supplement policies in Kansas of excess losses in a proportion equivalent to the percentage market share in Kansas of each issuer of medicare supplement policies covering persons eligible for medicare by reason of age. The amount of such assessments received by an insurer shall not be accounted for as premium income nor shall such amounts be subject to premium tax. The amount of such assessments shall not be available for use in premium tax credits provided for under subsection (c) of K.S.A. 40-2122, and amendments thereto. The association shall have the ability to enforce assessments through its board.

History: L. 1992, ch. 209, § 5; L. 1996, ch. 98, § 2; L. 1997, ch. 190, § 9; L. 1999, ch. 106, § 3; L. 2000, ch. 34, § 1; July 1.



40-2122 Same; persons eligible for plan coverage; termination upon cessation of eligibility; notice of availability of coverage.

40-2122. Same; persons eligible for plan coverage; termination upon cessation of eligibility; notice of availability of coverage. (a) The following individuals shall be eligible for plan coverage provided they meet the criteria set forth in subsection (b):

(1) Any person who has been a resident of this state for at least six months;

(2) any person who is a legal domiciliary of this state who previously was covered under the high risk pool of another state, provided they apply for coverage under the plan within 63 days of losing such other coverage for reasons other than fraud or nonpayment of premiums;

(3) any federally defined eligible individual who is a legal domiciliary of this state; or

(4) any federally defined eligible individual for FTAA.

(b) Those individuals who are eligible for plan coverage under subsection (a) must provide evidence satisfactory to the administering carrier that such person meets one of the following criteria:

(1) Such person has had health insurance coverage involuntarily terminated for any reason other than nonpayment of premium;

(2) such person has applied for health insurance and been rejected by two carriers because of health conditions;

(3) Such person is a child under the age of 19 years and has been unable to purchase or obtain coverage under an individual health insurance policy providing health insurance coverage, because such coverage is not available for sale in the county in which the child resides;

(4) such person has applied for health insurance and has been quoted a premium rate which is in excess of the plan rate;

(5) such person has been accepted for health insurance subject to a permanent exclusion of a preexisting disease or medical condition;

(6) such person is a federally defined eligible individual; or

(7) such person is a federally defined eligible individual for FTAA.

(c) Each resident dependent of a person who is eligible for plan coverage shall also be eligible for plan coverage.

(d) The following persons shall not be eligible for coverage under the plan:

(1) Any person who is eligible for medicare or is eligible for medicaid benefits;

(2) any person who has had coverage under the plan terminated less than 12 months prior to the date of the current application, except that this provision shall not apply with respect to an applicant who is a federally defined eligible individual;

(3) any person who has received accumulated benefits from the plan equal to or in excess of the lifetime maximum benefits under the plan prescribed by K.S.A. 40-2124, and amendments thereto;

(4) any person having access to accident and health insurance through an employer-sponsored group or self-insured plan, including coverage under the consolidated omnibus budget reconciliation act (COBRA), except that the requirement for exhaustion of any available COBRA or state continuation is waived whenever such person:

(A) Is eligible for the credit for health care costs under section 35 of the internal revenue code of 1986; and

(B) has three months of prior creditable coverage as described in subsection (c) of K.S.A. 40-2124, and amendments thereto; or

(5) any person who is eligible for any other public or private program that provides or indemnifies for health services.

(e) Any person who ceases to meet the eligibility requirements of this section may be terminated at the end of a policy period.

(f) All plan members, insurers and insurance arrangements shall notify in writing persons denied health insurance coverage, for any reason, of the availability of coverage through the Kansas health insurance association.

History: L. 1992, ch. 209, § 6; L. 1995, ch. 129, § 1; L. 1997, ch. 190, § 10; L. 1998, ch. 174, § 4; L. 1999, ch. 30, § 1; L. 2004, ch. 159, § 9; L. 2011, ch. 111, § 6; June 2.



40-2123 Same; expenses and services covered under plan; exclusions; plan not subject to coverages mandated by other laws.

40-2123. Same; expenses and services covered under plan; exclusions; plan not subject to coverages mandated by other laws. (a) The plan shall offer coverage to every eligible person pursuant to which such person's covered expenses shall be indemnified or reimbursed subject to the provisions of K.S.A. 40-2124, and amendments thereto.

(b) Except for those expenses set forth in subsection (c) of this section, expenses covered under the plan shall include expenses for:

(1) Services of persons licensed to practice medicine and surgery which are medically necessary for the diagnosis or treatment of injuries, illnesses or conditions;

(2) services of advanced registered nurse practitioners who hold a certificate of qualification from the board of nursing to practice in an expanded role or physicians assistants acting under the direction of a supervising physician when such services are provided at the direction of a person licensed to practice medicine and surgery and meet the requirements of paragraph (b)(1) above;

(3) services of licensed dentists when such procedures would otherwise be performed by persons licensed to practice medicine and surgery;

(4) emergency care, surgery and treatment of acute episodes of illness or disease as defined in the plan and provided in a general hospital or ambulatory surgical center as such terms are defined in K.S.A. 65-425, and amendments thereto;

(5) medically necessary diagnostic laboratory and x-ray services;

(6) drugs and controlled substances prescribed by a practitioner, as defined in K.S.A. 65-1626, and amendments thereto, or drugs and controlled substances prescribed by a mid-level practitioner as defined in K.S.A. 65-1626, and amendments thereto. Coverage for outpatient prescriptions shall be subject to a mandatory 50% coinsurance provision, and coverage for prescriptions administered to inpatients shall be subject to a coinsurance provision as established in the plan; and

(7) subject to the approval of the commissioner, the board shall also review and recommend the inclusion of coverage for mental health services and such other primary and preventive health care services as the board determines would not materially impair affordability of the plan.

(c) Expenses not covered under the plan shall include expenses for:

(1) Illness or injury due to an act of war;

(2) services rendered prior to the effective date of coverage under this plan for the person on whose behalf the expense is incurred;

(3) services for which no charge would be made in the absence of insurance or for which the insured bears no legal obligation to pay;

(4) (A) services or charges incurred by the insured which are otherwise covered by:

(i) Medicare or state law or programs;

(ii) medical services provided for members of the United States armed forces and their dependents or for employees of such armed forces;

(iii) military service-connected disability benefits;

(iv) other benefit or entitlement programs provided for by the laws of the United States (except title XIX of the social security act of 1965);

(v) workers compensation or similar programs addressing injuries, diseases, or conditions incurred in the course of employment covered by such programs;

(vi) benefits payable without regard to fault pursuant to any motor vehicle or other liability insurance policy or equivalent self-insurance.

(B) This exclusion shall not apply to services or charges which exceed the benefits payable under the applicable programs listed above and which are otherwise eligible for payment under this section.

(5) Services the provision of which is not within the scope of the license or certificate of the institution or individual rendering such service;

(6) that part of any charge for services or articles rendered or prescribed which exceeds the rate established by K.S.A. 40-2131, and amendments thereto, for such services;

(7) services or articles not medically necessary;

(8) care which is primarily custodial or domiciliary in nature;

(9) cosmetic surgery unless provided as the result of an injury or medically necessary surgical procedure;

(10) eye surgery if corrective lenses would alleviate the problem;

(11) experimental services or supplies not generally recognized as the normal mode of treatment for the illness or injury involved;

(12) service of a blood donor and any fee for failure of the insured to replace the first three pints of blood provided in each calendar year; and

(13) personal supplies or services provided by a health care facility or any other nonmedical or nonprescribed supply or service.

(d) Except as expressly provided for in this act, no law requiring the coverage or the offer of coverage of a health care service or benefit shall apply to the plan.

(e) A plan may incorporate provisions that will direct covered persons to the most appropriate lowest cost health care provider available.

History: L. 1992, ch. 209, § 7; L. 1993, ch. 132, § 5; L. 1997, ch. 184, § 1; L. 1999, ch. 115, § 6; L. 2007, ch. 177, § 28; L. 2014, ch. 131, § 3; July 1, 2015.



40-2124 Same; deductible and copayment provisions; maximum lifetime benefit; preexisting conditions exclusion; reduction of plan benefits for duplicate coverage; recovery of benefits paid for noncovered expenses.

40-2124. Same; deductible and copayment provisions; maximum lifetime benefit; preexisting conditions exclusion; reduction of plan benefits for duplicate coverage; recovery of benefits paid for noncovered expenses. (a) Coverage under the plan shall be subject to both deductible and coinsurance provisions set by the board. The plan shall offer to current participants and new enrollees no fewer than four choices of deductible and copayment options. Coverage shall contain a coinsurance provision for each service covered by the plan, and such copayment requirement shall not be subject to a stop-loss provision. Such coverage may provide for a percentage or dollar amount of coinsurance reduction at specific thresholds of copayment expenditures by the insured.

(b) Coverage under the plan shall be subject to a maximum lifetime benefit of $4,000,000 per covered individual.

(c) Coverage under the plan shall exclude charges or expenses incurred during the first 90 days following the effective date of coverage as to any condition:

(1) Which manifested itself during the six-month period immediately prior to the application for coverage in such manner as would cause an ordinarily prudent person to seek diagnosis, care or treatment; or

(2) for which medical advice, care or treatment was recommended or received in the six-month period immediately prior to the application for coverage. In succeeding years of operation of the plan, coverage of preexisting conditions may be excluded as determined by the board, except that no such exclusion shall exceed 180 calendar days, and no exclusion shall be applied to either a federally defined eligible individual provided that application for coverage is made not later than 63 days following the applicant's most recent prior creditable coverage or an individual under the age of 19 years who is eligible for enrollment in the plan under paragraph (3) of subsection (b) of K.S.A. 40-2122, and amendments thereto. For any individual who is eligible for the credit for health insurance costs under section 35 of the internal revenue code of 1986, the preexisting conditions limitation will not apply whenever such individual has maintained creditable health insurance coverage for an aggregate period of three months, not counting any period prior to a 63-day break in coverage, as of the date on which such individual seeks to enroll in coverage provided by this act.

(d) (1) Benefits otherwise payable under plan coverage shall be reduced by all amounts paid or payable through any other health insurance, or insurance arrangement, and by all hospital and medical expense benefits paid or payable under any workers compensation coverage, automobile medical payment or liability insurance whether provided on the basis of fault or nonfault, and by any hospital or medical benefits paid or payable under or provided pursuant to any state or federal law or program.

(2) The association shall have a cause of action against an eligible person for the recovery of the amount of benefits paid which are not covered expenses. Benefits due from the plan may be reduced or refused as a set-off against any amount recoverable under this section.

History: L. 1992, ch. 209, § 8; L. 1994, ch. 125, § 1; L. 1997, ch. 190, § 11; L. 2004, ch. 159, § 10; L. 2008, ch. 164, § 4; L. 2011, ch. 111, § 7; L. 2013, ch. 97, § 6; July 1.



40-2125 Same; loans to finance plan commencement, repayment.

40-2125. Same; loans to finance plan commencement, repayment. Upon request of the commissioner to provide for amounts that may be required to assist in financing the commencement of operations of the plan, the pooled money investment board shall loan to the uninsurable health insurance plan fund not to exceed $500,000 on July 15, 1992, July 15, 1993, July 15, 1994, and July 15, 1995. The total of the amounts so loaned shall be repaid from the uninsurable health insurance plan fund over the period of 10 fiscal years after fiscal year 1994 in accordance with appropriation acts. Amounts loaned under this section shall not bear interest.

History: L. 1992, ch. 209, § 9; July 1.



40-2126 Same; uninsurable health insurance plan fund; transfers to fund plan losses; transfer of plan surplus to fund.

40-2126. Same; uninsurable health insurance plan fund; transfers to fund plan losses; transfer of plan surplus to fund. There is hereby created in the state treasury a fund to be known and designated as the uninsurable health insurance plan fund. Periodically, the plan shall compare the premiums earned to the losses and expenses sustained by the plan. If there is any excess of losses and expenses over premiums earned, an amount determined by the commissioner to be necessary to fund such excess losses and expenses shall be transferred from the uninsurable health insurance plan fund to the plan to pay claims and expenses resulting from its operation. If there is any surplus of premiums earned over losses and expenses, such surplus shall be transferred to the uninsurable health insurance plan fund from the plan. All expenditures from the uninsurable health insurance plan fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the commissioner or a person or persons designated by the commissioner.

History: L. 1992, ch. 209, § 10; July 1.



40-2127 Same; annual financial report to commissioner; financial examination by commissioner.

40-2127. Same; annual financial report to commissioner; financial examination by commissioner. (a) Not later than July 1, 1993, and July 1 of each succeeding year, the board shall submit an audited financial report for the plan for the preceding calendar year to the commissioner in a form provided or prescribed by the commissioner.

(b) The financial status of the plan shall be subject to examination by the commissioner or the commissioner's designee. Such examination shall be conducted at least once every five years. The commissioner shall transmit a copy of the results of such examination to the legislature by February 1 of the year following the year in which the examination is conducted.

History: L. 1992, ch. 209, § 11; L. 2015, ch. 83, § 4; July 1.



40-2128 Same; submission of financial report to joint committee on health care decisions for the 90's; information required.

40-2128. Same; submission of financial report to joint committee on health care decisions for the 90's; information required. The commissioner shall submit annually to the joint committee on health care decisions for the 90's the financial report of the plan, the number of individuals covered and the specific coverage of the plan. The report shall compare the provider reimbursement rates to those of medicaid and medicare, and include the number of participating providers and their locations and other information as the joint committee shall request.

History: L. 1992, ch. 209, § 12; July 1.



40-2129 Same; commissioner's recommendations for plan improvements to joint committee, when.

40-2129. Same; commissioner's recommendations for plan improvements to joint committee, when. If, by July 1, 1995, operation of the Kansas uninsurable health insurance plan has inadequate participation; or activity in the health insurance marketplace materially impairs affordability or marketability of the plan; or the commissioner deems other factors jeopardize the operation of the plan, the commissioner shall develop and submit to the joint committee on health care decisions for the 90's recommendations the commissioner deems necessary to ensure the successful operation of the plan.

History: L. 1992, ch. 209, § 13; July 1.



40-2130 Same; form directing withholding or withdrawal of life-sustaining procedures to be provided applicants for coverage; retention upon execution.

40-2130. Same; form directing withholding or withdrawal of life-sustaining procedures to be provided applicants for coverage; retention upon execution. The association or a member insurer thereof shall provide every applicant for health coverage under the provisions of this act with a form for making a declaration directing the withholding or withdrawal of life-sustaining procedures in a terminal condition in substantial conformance with subsection (c) of K.S.A. 65-28,103, and amendments thereto. If such applicant elects to execute such declaration the applicant shall submit a copy of such declaration to the association or member insurer thereof, and such copy shall be retained and made a part of the applicant's permanent records.

History: L. 1992, ch. 209, § 14; July 1.



40-2131 Same; health service provider agreements; charge to insured not permitted, when.

40-2131. Same; health service provider agreements; charge to insured not permitted, when. Unless otherwise specified by the plan, as a prerequisite for payment from the plan, each provider of health services to persons covered under the plan shall enter into a provider agreement with the association under which reimbursement for services provided shall be at rates established by the board. Providers shall not charge persons covered under the plan with the exception of authorized deductible and co-pay requirements and noncovered services if the recipient has been informed in advance of the noncoverage.

History: L. 1992, ch. 209, § 15; July 1.



40-2132 Long-term care partnership act; citation of act.

40-2132. Long-term care partnership act; citation of act. K.S.A. 2015 Supp. 40-2132 through 40-2137, and amendments thereto, shall be known and may be cited as the "long-term care partnership program act."

History: L. 2008, ch. 51, § 1; July 1.



40-2133 Same; definitions.

40-2133. Same; definitions. As used in K.S.A. 2015 Supp. 40-2132 through 40-2137, and amendments thereto: (a) "Asset disregard" means, with regard to the state's medical assistance program, disregarding any assets or resources in an amount equal to the insurance benefit payments that are made to or on behalf of an individual who is a beneficiary under a qualified long-term care insurance partnership policy.

(b) "Long-term care insurance policy" means a policy as defined in K.S.A. 40-2227, and amendments thereto.

(c) "Long-term care partnership program" means a qualified state long-term care insurance partnership as defined in section 1917(b) of the social security act, 42 U.S.C. § 1396p.

(d) "Long-term care partnership program policy" means a qualified long-term care insurance policy that the commissioner of insurance certifies as meeting the requirements of section 1917(b) of the social security act, 42 U.S.C. §  1396p, section 6021 of the federal deficit reduction act of 2005, public law 109-171, and any applicable federal regulations or guidelines.

(e) "Medicaid" means the program of medical assistance operated by the state under title XIX of the federal social security act, 42 U.S.C. §§ 1396 et seq., and amendments thereto.

(f) "State plan amendment" means the amendment to the state's medicaid state plan implementing the state qualified long-term care insurance partnership program authorized in section 6020 of the federal deficit reduction act of 2005, public law 109-171, and any applicable federal regulations or guidelines.

History: L. 2008, ch. 51, § 2; July 1.



40-2134 Same; department of health and environment duties; long-term care partnership policies, benefits of; duties of certain state agencies.

40-2134. Same; department of health and environment duties; long-term care partnership policies, benefits of; duties of certain state agencies. (a) Subject to the provisions of subsection (e), the department of health and environment in conjunction with the Kansas department of insurance shall establish a long-term care partnership program in Kansas to provide for the financing of long-term care through a combination of private insurance and medical assistance. The long-term care partnership program shall:

(1) Provide incentives for individuals to insure against the costs of providing for their long-term care needs;

(2) provide a mechanism for individuals to qualify for coverage under medical assistance while having certain assets disregarded for eligibility determinations and recovery; and

(3) reduce the financial burden on the state's medical assistance program by encouraging the pursuit of private initiatives using qualified long-term care partnership insurance policies.

(b) An individual who is a beneficiary of a Kansas long-term care partnership program policy shall be eligible for assistance under the state's medical assistance program using the asset disregard as provided under subsection (e).

(c) The department of health and environment shall pursue reciprocal agreements with other states to extend the asset disregard to Kansas residents who purchased long-term care partnership policies in other states that are compliant with title VI, section 6021 of the federal deficit reduction act of 2005, public law 109-171, and any applicable federal regulations or guidelines.

(d) As provided under subsection (e), certain assets of an individual who has received benefits from a qualified long-term care partnership policy shall not be considered when determining:

(1) The individual's medical assistance eligibility; and

(2) any subsequent recovery by the state for a payment for medical services or long-term care services made by the medical assistance program on behalf of the individual.

(e) Under the individual's long-term care insurance policy if the individual is a beneficiary of a qualified long-term care partnership program policy at the time the individual applies for benefits under the Kansas medical assistance program, the assets an individual may own and retain under Kansas medical assistance program and still qualify for benefits under the program shall be increased dollar-for-dollar for each dollar paid out after the effective date of the state plan amendment, or after the issue date of a policy exchanged, whichever is later.

(f) If the long-term care partnership program established by this act is discontinued, any individual who purchased a Kansas long-term care partnership program policy before the date the program was discontinued shall be eligible to receive asset disregard if allowed as provided by title VI, section 6021 of the federal deficit reduction act of 2005, public law 109-171.

(g) The department of health and environment, the Kansas department for children and families, the Kansas department for aging and disability services and the department of insurance shall post, on their respective websites, information on how to access the national clearinghouse established under the federal deficit reduction act of 2005, public law 109-171, when the national clearinghouse becomes available to consumers.

History: L. 2008, ch. 51, § 3; L. 2012, ch. 102, § 16; L. 2014, ch. 115, § 187; July 1.



40-2135 Same; duties of commissioner.

40-2135. Same; duties of commissioner. The commissioner of insurance shall: (a) Determine the level of inflation protection reasonably necessary to protect individuals who purchase a Kansas long-term care partnership program policy.

(b) Not impose any requirement affecting the terms or benefits of qualified long-term partnership program policies other than the requirements of section 1917 (b) of the social security act, 42 U.S.C. § 1396p, section 6021 of the federal deficit reduction act of 2005, public law 109-171, or any applicable federal regulation or guidelines unless the commissioner imposes such a requirement on all long-term care insurance policies sold in this state without regard to whether the policy is covered under the partnership or is offered in connection with such partnership.

History: L. 2008, ch. 51, § 4; July 1.



40-2136 Same; duties of issuers of long-term care partnership policies; exchange of certain long-term policies.

40-2136. Same; duties of issuers of long-term care partnership policies; exchange of certain long-term policies. Each issuer of qualified long-term care partnership program policies in this state shall: (a) Provide regular reports to both the secretary of the United States department of human services in accordance with federal law and regulations and to the secretary of health and environment and the commissioner of insurance as provided in section 6021 of the federal deficit reduction act of 2005, public law 109-171.

(b) Provide to consumers a notice explaining the benefits associated with a partnership policy and indicating that at the time issued, the policy is a qualified state long-term care insurance partnership policy at a time and in a manner to be determined by the commissioner of insurance.

(c) Submit a partnership certification form signed by an officer of the company with all policies submitted for certification as partnership policies.

(d) Obtain verification that producers receive training required by the commissioner of insurance before a producer is permitted to sell, solicit or negotiate the insurer's long-term care insurance products, maintain records of compliance, and make the verification available to the commissioner of insurance upon request.

(e) Maintain records with respect to the training of its producers concerning the distribution of its partnership policies that will allow the department of insurance to provide assurance to the department of health and environment that producers have received the training required by the commissioner of insurance and that producers have demonstrated an understanding of the partnership policies and their relationship to public and private coverage of long-term care, including medical assistance in this state. These records shall be maintained and made available to the commissioner of insurance upon request.

(f) (1) Offer, on a one-time basis, in writing, to all existing policyholders that were issued long-term care coverage of the type certified by the insurer on or after February 8, 2006, the option to exchange their existing long-term care coverage for coverage that is intended to qualify under Kansas' long-term care partnership program. The mandatory offer of an exchange shall only apply to products issued by the insurer that are comparable to the type of policy form, such as group policies and individual policies and on the policy series that the company has certified as partnership qualified;

(2) the offer shall remain open for a minimum of 45 days from the date of mailing by the insurer;

(3) the offer shall be made on a nondiscriminatory basis without regard to the age or health status of the insured. However, the insurer may underwrite if the policy is amended to provide additional benefits or the exchange would require the issuance of a new policy. Any portion of the policy that was issued prior to the exchange date shall be priced based on the policyholder's age when the policy was originally issued. Any portion of the policy that is added as a result of the exchange may be priced based on the policyholder's age at the time of the exchange;

(4) if there is no change in coverage material to the risk, policies exchanged under this provision shall not be subject to any medical underwriting;

(5) notwithstanding paragraphs (1) and (3), an insurer is not required to offer an exchange to an individual who is eligible for benefits within an elimination period, who is, or who has been in claim status or who would not be eligible to apply for coverage due to issue age or plan design limitations under the new policy. The insurer may require that policyholders meet all eligibility requirements, including plan design, underwriting, if applicable and payment of the required premium;

(6) policies issued pursuant to this section shall be considered exchanges and not replacements and are not subject to K.A.R. 40-4-37i; and

(7) a policy received in an exchange after the effective date of the long-term care partnership program act is treated as newly issued and is eligible for partnership policy status. For purposes of applying the medicaid rules relating to Kansas' long-term care partnership program, the addition of a rider, endorsement or change in schedule page for a policy may be treated as giving rise to an exchange.

History: L. 2008, ch. 51, § 5; L. 2009, ch. 83, § 25; L. 2012, ch. 102, § 17; July 1.



40-2137 Same; rules and regulations.

40-2137. Same; rules and regulations. The commissioner of insurance may promulgate rules and regulations as necessary to carry out the provisions of this act.

History: L. 2008, ch. 51, § 6; July 1.



40-2138 Payment of claims by property insurer; requirements; dual endorsement not required.

40-2138. Payment of claims by property insurer; requirements; dual endorsement not required. (a) For insurance policies issued or renewed on or after July 1, 2010, a property insurer shall transmit claims payments directly to the primary policyholder by check or other allowable payment method, payable to the primary policyholder only, without requiring dual endorsement from any mortgageholder or lienholder for amounts payable under the insurance policy for personal property and contents, additional living expenses and other covered items that are not subject to a recorded security interest.

(b) This section shall be a part of and supplemental to the insurance code of the state of Kansas.

History: L. 2010, ch. 103, § 2; July 1.



40-2139 Commissions not administrative expenses for purposes of medical loss ratio.

40-2139. Commissions not administrative expenses for purposes of medical loss ratio. (a) Any portion of the health insurance premiums paid by consumers that are in fact passed through as commissions shall not be considered a part of administrative expenses and shall be excluded from all determinations of the medical loss ratio calculations when totaling the ratio of premiums paid by a consumer used for claims versus administrative expenses for a policy. Any portion of premiums identified as commissions must be paid to a nonemployee in order to be excluded. Any portion of the premiums retained by the insurance company or its employees must be considered as a part of the calculation of the medical loss ratio as administrative related income.

(b) For the purposes of this section, "commission" means commissions to agents, consultation fees, counseling fees, consultant fees, and similar advising or sales compensation to a nonemployee licensed agent.

History: L. 2013, ch. 97, § 13; July 1.



40-2140 Law enforcement officer health insurance; continuation.

40-2140. Law enforcement officer health insurance; continuation. (a) (1) Except as provided in paragraph (2), whenever a state agency or municipality provides for the payment of premiums for any health benefit plan for law enforcement officers employed by such state agency or such municipality, the state agency or municipality shall pay premiums for the continuation of coverage under COBRA for the surviving spouse and eligible dependent children under the age of 26 years of a law enforcement officer who dies in the line of duty. Premiums for continuation of coverage under COBRA shall be paid for 18 months.

(2) Neither the state agency nor the municipality may be required to pay the premiums described in paragraph (1) for a surviving spouse:

(A) On or after the end of the 18th calendar month after the date of death of the deceased law enforcement officer;

(B) upon the remarriage of the deceased law enforcement officer's surviving spouse; or

(C) upon the deceased law enforcement officer's surviving spouse reaching the age of 65.

(b) For the purposes of this section:

(1) "Health benefit plan" shall have the meaning ascribed to such term in K.S.A. 40-4602, and amendments thereto.

(2) "Law enforcement officer" means an employee employed by:

(A) A law enforcement agency whose principal duties are engagement in the enforcement of law and maintenance of order within this state and its political subdivisions and who is certified pursuant to the provisions of the Kansas law enforcement training act, K.S.A. 74-5601 et seq., and amendments thereto; or

(B) the Kansas department of corrections.

(3) "Municipality" means a city, county or township.

(4) "State agency" shall have the meaning ascribed to such term in K.S.A. 75-3701, and amendments thereto.

History: L. 2013, ch. 109, § 2; L. 2014, ch. 101, § 4; July 1.



40-2141 Emergency personnel health insurance; continuation.

40-2141. Emergency personnel health insurance; continuation. (a) (1) Except as provided in paragraph (2), whenever a municipality provides for the payment of premiums for any health benefit plan for its emergency personnel, it shall pay premiums for the continuation of coverage under COBRA for the surviving spouse and eligible dependent children under the age of 26 years of any emergency personnel who dies in the line of duty. Premiums for continuation of coverage under COBRA shall be paid for 18 months.

(2) A municipality may not be required to pay the premiums described in paragraph (1) for a surviving spouse:

(A) On or after the end of the 18th calendar month after the date of death of the deceased emergency personnel;

(B) upon the remarriage of the deceased emergency personnel's surviving spouse; or

(C) upon the deceased emergency personnel's surviving spouse reaching the age of 65.

(b) For the purposes of this section:

(1) "Emergency personnel" means an attendant as such term is defined in K.S.A. 65-6112, and amendments thereto.

(2) "Health benefit plan" shall have the meaning ascribed to it in K.S.A. 40-4602, and amendments thereto.

(3) "Municipality" means a city or county.

History: L. 2014, ch. 101, § 3; July 1.






Article 22 UNIFORM POLICY PROVISIONS

40-2201 Accident and sickness policy; definition.

40-2201. Accident and sickness policy; definition. (a) The term "policy of accident and sickness insurance" as used herein includes any policy or contract insuring against loss resulting from sickness or bodily injury or death by accident, or both, issued by a stock, or mutual company or association or any other insurer.

(b) The term "policy of stop loss or excess loss insurance coverage" means a policy, contract, endorsement, attachments, amendments or other modifications that insure against losses of the policyholder issued by a stock, or mutual company or association or any other insurer.

History: L. 1951, ch. 296, § 1; L. 1997, ch. 190, § 24; July 1.



40-2202 Same; form of policy; policies issued to nonresidents.

40-2202. Same; form of policy; policies issued to nonresidents. (a) No policy of accident and sickness insurance shall be delivered or issued for delivery to any person in this state unless:

(1) The entire money and other considerations therefor are expressed therein;

(2) the time at which the insurance takes effect and terminates is expressed therein;

(3) it purports to insure only one person, except that a policy may insure, originally or by subsequent amendment, upon the application of an adult member of a family who shall be deemed the policyholder, any two or more eligible members of such family, including husband, wife, dependent children or any children under a specified age which shall not exceed nineteen years and any other person dependent upon the policyholder;

(4) the style, arrangement and over-all appearance of the policy give no undue prominence to any portion of the text, and unless every printed portion of the text of the policy and of any endorsements or attached papers is plainly printed in lightfaced type of a style in general use, the size of which shall be uniform and not less than 10-point with a lower-case unspaced alphabet length not less than 120-point (the "text" shall include all printed matter except the name and address of the insurer, name or title of the policy, the brief description if any, and captions and subcaptions);

(5) the exceptions and reductions of indemnity are set forth in the policy and, except those which are set forth in K.S.A. 40-2203, and amendments thereto, are printed, at the insurer's option, either included with the benefit provision to which they apply, or under an appropriate caption such as "Exceptions," or "Exceptions and reductions," provided, that if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of such exception or reduction shall be included with the benefit provision to which it applies;

(6) each such form, including riders and endorsements, shall be identified by a form number in the lower left-hand corner of the first page thereof;

(7) it contains no provision purporting to make any portion of the charter, rules, constitution, or bylaws of the insurer a part of the policy unless such portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates or classification of risks, or short-rate table filed with the commissioner of insurance; and

(8) any provision purporting to base the payment of benefits on "usual, customary and reasonable charges" or a standard of similar import is specifically defined and the determination of payable benefits is developed from a statistically valid sample which: (A) Equitably recognizes geographic variations; (B) is produced at least every six months; and (C) is collected on the basis of the most current codes and nomenclature developed and maintained by recognized authorities.

(b) If any policy is issued by an insurer domiciled in this state for delivery to a person residing in another state, and if the official having responsibility for the administration of the insurance laws of such other state shall have advised the commissioner of insurance that any such policy is not subject to approval or disapproval by such official, the commissioner of insurance may by ruling require that such policy meet the standards set forth in subsection (a) of this section and in K.S.A. 40-2203, and amendments thereto.

History: L. 1951, ch. 296, § 2; L. 1994, ch. 16, § 1; L. 2004, ch. 128, § 5; July 1.



40-2203 Uniform policy provisions; rules and regulations for filing or submission of policies.

40-2203. Uniform policy provisions; rules and regulations for filing or submission of policies. (A) Required provisions. Except as provided in paragraph (C) of this section every such policy delivered or issued for delivery to any person in this state shall contain the provisions specified in this subsection in the words in which the same appear in this section, but the insurer, at its option, may substitute for one or more of such provisions corresponding provisions of different wording approved by the commissioner of insurance which are in each instance not less favorable in any respect to the insured or the beneficiary. Such provisions shall be preceded individually by the caption appearing in this subsection or at the option of the insurer, by such appropriate individual or group captions or subcaptions as the commissioner of insurance may approve.

(1) A provision as follows: "Entire contract; changes: This policy, including the endorsement and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval be endorsed hereon or attached hereto. No agent has authority to change this policy or to waive any of its provisions."

(2) A provision as follows: "Time limit on certain defenses: (a) After two years from the date of issue of this policy no misstatements, except fraudulent misstatement, made by the applicant in the application for such policy shall be used to void the policy or to deny a claim for loss incurred or disability (as defined in the policy) commencing after the expiration of such two-year period."

The foregoing policy provision shall not be so construed as to affect any legal requirement for avoidance of a policy or denial of a claim during such initial two year period, nor to limit the application of subsections (B)(1), (2), (3), (4) and (5) in the event of misstatement with respect to age or occupation or other insurance.

A policy which the insured has the right to continue in force subject to its terms by the timely payment of premium (1) until at least age 50, or (2) in the case of a policy issued after age 44, for at least five years from its date of issue, may contain in lieu of the foregoing the following provision (from which the clause in parentheses may be omitted at the insurer's option) under the caption "Incontestable": "After this policy has been in force for a period of two years during the lifetime of the insured (excluding any period during which the insured is disabled), it shall become incontestable as to the statements contained in the application."

(b) "No claim for loss incurred or disability (as defined in the policy) commencing after two years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss has existed prior to the effective date of coverage of this policy."

(3) A provision as follows: "Grace period: A grace period of __________" (insert a number not less than "7" for weekly premium policies, "10" for monthly premium policies and "31" for all other policies) "days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force." A policy which contains a cancellation provision may add, at the end of the above provision, "subject to the right of the insurer to cancel in accordance with the cancellation provision hereof." A policy in which the insurer reserves the right to refuse any renewal shall have, at the beginning of the above provision, "Unless not less than five days prior to the premium due date the insurer has delivered to the insured or has mailed to the last address as shown by the records of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted."

(4) A provision as follows: "Reinstatement: If any renewal premium be not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent duly authorized by the insurer to accept such premium without requiring in connection therewith an application for reinstatement shall reinstate the policy. If the insurer or such agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of such application by the insurer or, lacking such approval, upon the 45th day following the date such conditional receipt unless the insurer has previously notified the insured in writing of its disapproval of such application. The reinstated policy shall cover only loss resulting from such accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than ten days after such date. In all other respects the insured and insurer shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed hereon or attached hereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than 60 days prior to the date of reinstatement." The last sentence of the above provision may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums (1) until at least age 50 or, (2) in the case of a policy issued after age 44, for at least five years from its date of issue.

(5) A provision as follows: "Notice of claim: Written notice of claim must be given to the insurer within 20 days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurer at ______________" (insert the location of such office as the insurer may designate for the purpose), "or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer." In a policy providing a loss-of-time benefit which may be payable for at least two years, an insurer may at its option insert the following between the first and second sentences of the above provisions: "Subject to the qualification set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two years, he shall, at least once in every six months after having given notice of claim, give to the insurer notice of continuance of said disability, except in the event of legal incapacity. The period of six months following any filing of proof by the insured or any payment by the insurer on account of such claim or any denial of liability in whole or in part by the insurer shall be excluded in applying this provision. Delay in the giving of such notice shall not impair the insured's right to any indemnity which would otherwise have accrued during the period of six months preceding the date on which such notice is actually given.

(6) A provision as follows: "Claim forms: The insurer, upon receipt of a notice of claim, will furnish to the claimant such forms as are usually furnished by it for filing proofs of loss. If such forms are not furnished within 15 days after the giving of such notice the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made."

(7) A provision as follows: "Proofs of loss: Written proof of loss must be furnished to the insurer at its said office in case of claim for loss for which this policy provides any periodic payment contingent upon continuing loss within 90 days after the termination of the period for which the insurer is liable and in case of claim for any other loss within 90 days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one year from the time proof is otherwise required."

(8) A provision as follows: "Time of payment of claims: Indemnities payable under this policy for any loss other than loss for which this policy provides any periodic payment will be paid immediately upon receipt of due written proof of such loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid ______" (insert period for payment which must not be less frequently than monthly) "and any balance remaining unpaid upon the termination of liability will be paid immediately upon receipt of due written proof."

(9) A provision as follows: "Payment of claims: Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured's death, at the option of the insurer, may be paid either to such beneficiary or to such estate. All other indemnities will be payable to the insured." The following provisions, or either of them, may be included with the foregoing provision at the option of the insurer: "If any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the insurer may pay such indemnity, up to an amount not exceeding $______" (insert an amount which shall not exceed $1,000), "to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurer to be equitably entitled thereto. Any payment made by the insurer in good faith pursuant to this provision shall fully discharge the insurer to the extent of such payment. Subject to any written direction of the insured in the application or otherwise all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical, or surgical services may, at the insurer's option and unless the insured requests otherwise in writing not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services; but it is not required that the service be rendered by a particular hospital or person."

(10) A provision as follows: "Physical examinations and autopsy: The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law."

(11) A provision as follows: "Legal actions: No action at law or in equity shall be brought to recover on this policy prior to the expiration of 60 days after written proof of loss has been furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of five years after the time written proof of loss is required to be furnished."

(12) A provision as follows: "Change of beneficiary: Unless the insured makes an irrevocable designation of beneficiary, the right to change of beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy."

The first clause of this provision, relating to the irrevocable designation of beneficiary, may be omitted at the insurer's option.

(13) A provision as follows: "Cancellation by insured: The insured may cancel this policy at any time by written notice delivered or mailed to the insurer, effective upon receipt of such notice or on such later date as may be specified in such notice. In the event of cancellation or death of the insured, the insurer will promptly return the unearned portion of any premium paid. The earned premium shall be computed by the use of the short-rate table last filed with the state official having supervision of insurance in the state where the insured resided when the policy was issued. Cancellation shall be without prejudice to any claim originating prior to the effective date of cancellation." When approved by the commissioner, the "cancellation" provision appearing in subsection (B)(8) may be substituted for the above.

(B) Other provisions: Except as provided in paragraph (C) of this section, no such policy delivered or issued for delivery to any person in this state shall contain provisions respecting the matters set forth below unless such provisions are in the words in which the same appear in this section, but the insurer may, at its option, use in lieu of any such provision a corresponding provision of different wording approved by the commissioner of insurance which is not less favorable in any respect to the insured or the beneficiary. Any such provision contained in the policy shall be preceded individually by the appropriate caption appearing in this subsection or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the commissioner of insurance may approve.

(1) A provision as follows: "Change of occupation: If the insured be injured or contract sickness after having changed his occupation to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous occupation. If the insured changes his occupation to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly, and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss or prior to the date of proof of change in occupation."

(2) A provision as follows: "Misstatement of age: If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age."

(3) A provision as follows: "Other insurance in this insurer: If an accident or sickness or accident and sickness policy or policies previously issued by the insurer to the insured be in force concurrently herewith, making the aggregate indemnity for __________" (insert type of coverage or coverages) "in excess of _______" (insert maximum limit of indemnity or indemnities) "the excess insurance shall be void and all premiums paid for such excess shall be returned to the insured or to his estate"; or, in lieu thereof: "Insurance effective at any one time on the insured under a like policy or policies in this insurer is limited to one such policy elected by the insured, his beneficiary or his estate, as the case may be, and the insurer will return all premiums paid for all other such policies."

(4) A provision as follows: "Insurance with other insurers: If there be other valid coverage, not with this insurer, providing benefits for the same loss on a provision of service basis or on an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense incurred coverage of this policy shall be for such proportion of the loss as the amount which would otherwise have been payable hereunder plus the total of the like amounts under all such other valid coverages for the same loss of which this insurer had notice bears to the total like amounts under all valid coverages for such loss, and for the return of such portion of the premiums paid as shall exceed the pro rata portion for the amount so determined. For the purpose of applying this provision when other coverage is on a provision of service basis, the 'like amount' of such other coverage shall be taken as the amount which the services rendered would have cost in the absence of such coverage." If the foregoing policy provision is included in a policy which also contains the next following policy provision there shall be added to the caption of the foregoing provision the phrase "__________ expense incurred benefits." The insurer, at its option, may include in this provision a definition of "other valid coverage," approved as to form by the commissioner of insurance, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and by hospital or medical service organizations, and to any other coverage the inclusion of which may be approved by the commissioner of insurance. In the absence of such definition such term shall not include group insurance, automobile medical payments insurance, or coverage provided by hospital or medical service organizations or by union welfare plans or employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workmen's compensation or employer's liability statute) whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision no third party liability coverage shall be included as "other valid coverage." The provisions of this paragraph shall not apply to any individual policy of accident and sickness insurance, as defined in K.S.A. 40-2201, and amendments thereto.

(5) A provision as follows: "Insurance with other insurers: If there be other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability for such benefits under this policy shall be for such proportion of the indemnities otherwise provided hereunder for such loss as the like indemnities of which the insurer had notice (including the indemnities under this policy) bear to the total amount of all like indemnities for such loss, and the return of such portion of the premium paid as shall exceed the pro rata portion for the indemnities thus determined." If the foregoing policy provision is included in a policy which also contains the next preceding policy provision there shall be added to the caption of the foregoing provision the phrase "__________ other benefits." The insurer, at its option, may include in this provision a definition of "other valid coverage," approved as to form by the commissioner of insurance, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and to any other coverage the inclusion of which may be approved by the commissioner of insurance. In the absence of such definition such term shall not include group insurance, or benefits provided by union welfare plans or by employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workers compensation or employer's liability statute) whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision no third-party liability coverage shall be included as "other valid coverage." The provisions of this paragraph shall not apply to any individual policy of accident and sickness insurance, as defined in K.S.A. 40-2201, and amendments thereto.

(6) A provision as follows: "Relation of earnings to insurance: If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or the average monthly earnings for the period of two years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such two years as shall exceed the pro rata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of $200 or the sum of the monthly benefits specified in such coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time." The foregoing policy provision may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums (1) until at least age 50, or (2) in the case of a policy issued after age 44, for at least five years from its date of issue. The insurer, at its option, may include in this provision a definition of "valid loss of time coverage," approved as to form by the commissioner of insurance, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, or to any other coverage the inclusion of which may be approved by the commissioner of insurance or any combination of such coverages. In the absence of such definition such term shall not include any coverage provided for such insured pursuant to any compulsory benefit statute (including any workers compensation or employer's liability statute), or benefits provided by union welfare plans or by employer or employee benefit organizations.

(7) A provision as follows: "Unpaid premium: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom."

(8) A provision as follows: "Cancellation: The insurer may cancel this policy at any time by written notice delivered to the insured, or mailed to his last address as shown by the records of the insurer, stating when, not less than five days thereafter, such cancellation shall be effective; and after the policy has been continued beyond its original term the insured may cancel this policy at any time by written notice delivered or mailed to the insurer, effective upon receipt or on such later date as may be specified in such notice. In the event of cancellation, the insurer will return promptly the unearned portion of any premium paid. If the insured cancels, the earned premium shall be computed by the use of the short-rate table last filed with the state official having supervision of insurance in the state where the insured resided when the policy was issued. If the insurer cancels, the earned premium shall be computed pro rata. Cancellation shall be without prejudice to any claim originating prior to the effective date of cancellation."

(9) A provision as follows: "Conformity with state statutes: Any provision of this policy which, on its effective date, is in conflict with the statutes of the state in which the insured resides on such date is hereby amended to conform to the minimum requirements of such statutes."

(10) A provision as follows: "Illegal occupation: The insurer shall not be liable for any loss to which a contributing cause was the insured's commission of or attempt to commit a felony or to which a contributing cause was the insured's being engaged in an illegal occupation."

(11) A provision as follows: "Intoxicants and narcotics: The insurer shall not be liable for any loss sustained or contracted in consequence of the insured's being intoxicated or under the influence of any narcotic unless administered on the advice of a physician."

(C) Inapplicable or inconsistent provisions: If any provision of this section is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy the insurer, with the approval of the commissioner of insurance, shall omit from such policy any inapplicable provision or part of a provision, and shall modify any inconsistent provision or part of the provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

(D) Order of certain policy provisions: The provisions which are the subject of subsection (A) and (B) of this section, or any corresponding provisions which are used in lieu thereof in accordance with such subsections, shall be printed in the consecutive order of the provisions in such subsections or, at the option of the insurer, any such provision may appear as a unit in any part of the policy, with other provisions to which it may be logically related, provided the resulting policy, shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered or issued.

(E) Third-party ownership: The word "insured," as used in this act, shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits and rights provided therein.

(F) Requirements of other jurisdictions: (1) Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this state, may contain any provision which is not less favorable to the insured or the beneficiary than the provisions of this act and which is prescribed or required by the law of the state under which the insurer is organized.

(2) Any policy of a domestic insurer, when issued for delivery in any other state or country, may contain any provision permitted or required by the laws of such other state or country.

(G) Filing procedure: The commissioner of insurance may make such reasonable rules and regulations concerning the procedure for the filing or submission of policies subject to this act as are necessary, proper or advisable to the administration of this act. This provision shall not abridge any other authority granted the commissioner of insurance by law.

(H) (1) No policy issued by an insurer to which this section applies shall contain a provision which excludes, limits or otherwise restricts coverage because medicaid benefits as permitted by title XIX of the social security act of 1965 are or may be available for the same accident or illness.

(2) Violation of this subsection shall be subject to the penalties prescribed by K.S.A. 40-2407 and 40-2411, and amendments thereto.

History: L. 1951, ch. 296, § 3; L. 1965, ch. 304, § 1; L. 1989, ch. 138, § 1; L. 1993, ch. 132, § 6; L. 2015, ch. 45, § 6; July 1.



40-2204 Conforming to statute; construction of policies in conflict.

40-2204. Conforming to statute; construction of policies in conflict. (A) Other policy provisions: No policy provision which is not subject to K.S.A. 40-2203 shall make a policy, or any portion thereof, less favorable in any respect to the insured or the beneficiary than the provisions thereof which are subject to this act.

(B) Policy conflicting with this act. A policy delivered or issued for delivery to any person in this state in violation of this act shall be held valid but shall be construed as provided in this act. When any provision in a policy subject to this act is in conflict with any provision of this act, the rights, duties and obligations of the insurer, the insured and the beneficiary shall be governed by the provisions of this act.

History: L. 1951, ch. 296, § 4; June 30.



40-2205 Statements made in application for policy; effect.

40-2205. Statements made in application for policy; effect. (A) The insured shall not be bound by any statement made in an application for a policy unless a copy of such application is attached to or endorsed on the policy when issued as a part thereof. If any such policy delivered or issued for delivery to any person in this state shall be reinstated or renewed, and the insured or the beneficiary or assignee of such policy shall make written request to the insurer for a copy of the application, if any, for such reinstatement or renewal, the insurer shall within fifteen (15) days after the receipt of such request at its home office or any branch office of the insurer, deliver or mail to the person making such request, a copy of such application. If such copy shall not be so delivered or mailed, the insurer shall be precluded from introducing such application as evidence in any action or proceeding based upon or involving such policy or its reinstatement or renewal.

(B) No alteration of any written application for any such policy shall be made by any person other than the applicant without his written consent, except that insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant.

(C) The falsity of any material statement in the application for any policy covered by this act may not bar the right to recovery thereunder unless the false statement has actually contributed to the contingency or event on which the policy is to become due and payable: Provided, however, That any recovery resulting from the operation of this section shall not bar the right to render the policy void in accordance with its provisions.

History: L. 1951, ch. 296, § 5; L. 1963, ch. 264, § 1; L. 1965, ch. 305, § 1; June 30.



40-2206 Notice acknowledged by insurer not waiver of rights.

40-2206. Notice acknowledged by insurer not waiver of rights. The acknowledgment by any insurer of the receipt of notice given under any policy covered by this act, or the furnishing of forms for filing proofs of loss, or the acceptance of such proofs, or the investigation of any claim thereunder shall not operate as a waiver of any of the rights of the insurer in defense of any claim arising under such policy.

History: L. 1951, ch. 296, § 6; June 30.



40-2207 Age; limit; misstatement by insured.

40-2207. Age; limit; misstatement by insured. If any such policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if such date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force subject to any right of cancellation until the end of the period for which premium has been accepted. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective, or would have ceased prior to the acceptance of such premium or premiums, then the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy.

History: L. 1951, ch. 296, § 7; June 30.



40-2208 Nonapplication to certain policies.

40-2208. Nonapplication to certain policies. Nothing in this act shall apply to or affect: (1) Any policy or contract of reinsurance; (2) life insurance, endowment or annuity contracts, or contracts supplemental thereto which contain only such provisions relating to accident and sickness insurance as (a) provide additional benefits in case of death or dismemberment or loss of sight by accident, or by as (b) operate to safeguard such contracts against lapse; or to give a special surrender value or special benefit or an annuity in the event that the insured or annuitant shall become totally and permanently disabled, as defined by the contract or supplemental contract; (3) fraternal benefit societies; or (4) endorsements or supplemental coverages, as authorized by K.S.A. 40-1110; (5) except as to K.S.A. 40-2209 and 40-2210, or any amendments thereto, any blanket or group policies of sickness and accident insurance; and (6) except as to K.S.A. 40-2211 and 40-2212, or any amendments thereto, any policy or workmen's compensation insurance or liability insurance with or without supplementary expense coverage therein.

History: L. 1951, ch. 296, § 8; L. 1957, ch. 284, § 2; June 29.



40-2209 Group sickness and accident insurance; eligibility for coverage; open enrollment; late enrollment; special enrollment; preexisting conditions; exclusions; renewal or continuation of benefits, exceptions; factors for eligibility; participation requirements designed for groups through negotiations; provisions required in policies; disability income policies with benefits integrated with social security; continued coverage and converted policies, conditions required; excluding or restricting coverage because medicaid benefits available, prohibited; penalties.

40-2209. Group sickness and accident insurance; eligibility for coverage; open enrollment; late enrollment; special enrollment; preexisting conditions; exclusions; renewal or continuation of benefits, exceptions; factors for eligibility; participation requirements designed for groups through negotiations; provisions required in policies; disability income policies with benefits integrated with social security; continued coverage and converted policies, conditions required; excluding or restricting coverage because medicaid benefits available, prohibited; penalties. (a) (1) Group sickness and accident insurance is declared to be that form of sickness and accident insurance covering groups of persons, with or without one or more members of their families or one or more dependents. Except at the option of the employee or member and except employees or members enrolling in a group policy after the close of an open enrollment opportunity, no individual employee or member of an insured group and no individual dependent or family member may be excluded from eligibility or coverage under a policy providing hospital, medical or surgical expense benefits both with respect to policies issued or renewed within this state and with respect to policies issued or renewed outside this state covering persons residing in this state. For purposes of this section, an open enrollment opportunity shall be deemed to be a period no less favorable than a period beginning on the employee's or member's date of initial eligibility and ending 31 days thereafter.

(2) An eligible employee, member or dependent who requests enrollment following the open enrollment opportunity or any special enrollment period for dependents as specified in subsection (3) shall be considered a late enrollee. An accident and sickness insurer may exclude a late enrollee, except during an open enrollment period. However, an eligible employee, member or dependent shall not be considered a late enrollee if:

(A) The individual:

(i) Was covered under another group policy which provided hospital, medical or surgical expense benefits or was covered under section 607(1) of the employee retirement income security act of 1974 (ERISA) at the time the individual was eligible to enroll;

(ii) states in writing, at the time of the open enrollment period, that coverage under another group policy which provided hospital, medical or surgical expense benefits was the reason for declining enrollment, but only if the group policyholder or the accident and sickness insurer required such a written statement and provided the individual with notice of the requirement for a written statement and the consequences of such written statement;

(iii) has lost coverage under another group policy providing hospital, medical or surgical expense benefits or under section 607(1) of the employee retirement income security act of 1974 (ERISA) as a result of the termination of employment, reduction in the number of hours of employment, termination of employer contributions toward such coverage, the termination of the other policy's coverage, death of a spouse or divorce or legal separation or was under a COBRA continuation provision and the coverage under such provision was exhausted; and

(iv) requests enrollment within 30 days after the termination of coverage under the other policy; or

(B) a court has ordered coverage to be provided for a spouse or minor child under a covered employee's or member's policy.

(3) (A) If an accident and sickness insurer issues a group policy providing hospital, medical or surgical expenses and makes coverage available to a dependent of an eligible employee or member and such dependent becomes a dependent of the employee or member through marriage, birth, adoption or placement for adoption, then such group policy shall provide for a dependent special enrollment period as described in subsection (3)(B) of this section during which the dependent may be enrolled under the policy and in the case of the birth or adoption of a child, the spouse of an eligible employee or member may be enrolled if otherwise eligible for coverage.

(B) A dependent special enrollment period under this subsection shall be a period of not less than 30 days and shall begin on the later of (i) the date such dependent coverage is made available, or (ii) the date of the marriage, birth or adoption or placement for adoption.

(C) If an eligible employee or member seeks to enroll a dependent during the first 30 days of such a dependent special enrollment period, the coverage of the dependent shall become effective: (i) in the case of marriage, not later than the first day of the first month beginning after the date the completed request for enrollment is received; (ii) in the case of the birth of a dependent, as of the date of such birth; or (iii) in the case of a dependent's adoption or placement for adoption, the date of such adoption or placement for adoption.

(4) (A) No group policy providing hospital, medical or surgical expense benefits issued or renewed within this state or issued or renewed outside this state covering residents within this state shall limit or exclude benefits for specific conditions existing at or prior to the effective date of coverage thereunder. Such policy may impose a preexisting conditions exclusion, not to exceed 90 days following the date of enrollment for benefits for conditions whether mental or physical, regardless of the cause of the condition for which medical advice, diagnosis, care or treatment was recommended or received in the 90 days prior to the effective date of enrollment. Any preexisting conditions exclusion shall run concurrently with any waiting period.

(B) Such policy may impose a waiting period after full-time employment starts before an employee is first eligible to enroll in any applicable group policy.

(C) A health maintenance organization which offers such policy which does not impose any preexisting conditions exclusion may impose an affiliation period for such coverage, provided that: (i) such application period is applied uniformly without regard to any health status related factors and (ii) such affiliation period does not exceed two months. The affiliation period shall run concurrently with any waiting period under the plan.

(D) A health maintenance organization may use alternative methods from those described in this subsection to address adverse selection if approved by the commissioner.

(E) For the purposes of this section, the term "preexisting conditions exclusion" shall mean, with respect to coverage, a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the date of enrollment for such coverage whether or not any medical advice, diagnosis, care or treatment was recommended or received before such date.

(F) For the purposes of this section, the term "date of enrollment" means the date the individual is enrolled under the group policy or, if earlier, the first day of the waiting period for such enrollment.

(G) For the purposes of this section, the term "waiting period" means with respect to a group policy the period which must pass before the individual is eligible to be covered for benefits under the terms of the policy.

(5) Genetic information shall not be treated as a preexisting condition in the absence of a diagnosis of the condition related to such information.

(6) A group policy providing hospital, medical or surgical expense benefits may not impose any preexisting condition exclusion relating to pregnancy as a preexisting condition.

(7) A group policy providing hospital, medical or surgical expense benefits may not impose any preexisting condition waiting period in the case of a child who is adopted or placed for adoption before attaining 18 years of age and who, as of the last day of a 30-day period beginning on the date of the adoption or placement for adoption, is covered by a policy specified in subsection (a). This subsection shall not apply to coverage before the date of such adoption or placement for adoption.

(8) Such policy shall waive such a preexisting conditions exclusion to the extent the employee or member or individual dependent or family member was covered by (A) a group or individual sickness and accident policy, (B) coverage under section 607(1) of the employees retirement income security act of 1974 (ERISA), (C) a group specified in K.S.A. 40-2222, and amendments thereto, (D) part A or part B of title XVIII of the social security act, (E) title XIX of the social security act, other than coverage consisting solely of benefits under section 1928, (F) a state children's health insurance program established pursuant to title XXI of the social security act, (G) chapter 55 of title 10 United States code, (H) a medical care program of the Indian health service or of a tribal organization, (I) the Kansas uninsurable health plan act pursuant to K.S.A. 40-2217 et seq., and amendments thereto or a similar health benefits risk pool of another state, (J) a health plan offered under chapter 89 of title 5, United States code, (K) a health benefit plan under section 5(e) of the peace corps act (22 U.S.C. § 2504(e)), or (L) a group subject to K.S.A. 12-2616 et seq., and amendments thereto, which provided hospital, medical and surgical expense benefits within 63 days prior to the effective date of coverage with no gap in coverage. A group policy shall credit the periods of prior coverage specified in subsection (a)(7) without regard to the specific benefits covered during the period of prior coverage. Any period that the employee or member is in a waiting period for any coverage under a group health plan or is in an affiliation period shall not be taken into account in determining the continuous period under this subsection.

(b) (1) An accident and sickness insurer which offers group policies providing hospital, medical or surgical expense benefits shall provide a certification as described in subsection (b)(2): (A) At the time an eligible employee, member or dependent ceases to be covered under such policy or otherwise becomes covered under a COBRA continuation provision; (B) in the case of an eligible employee, member or dependent being covered under a COBRA continuation provision, at the time such eligible employee, member or dependent ceases to be covered under a COBRA continuation provision; and (C) on the request on behalf of such eligible employee, member or dependent made not later than 24 months after the date of the cessation of the coverage described in subsection (b)(1)(A) or (b)(1)(B), whichever is later.

(2) The certification described in this subsection is a written certification of (A) the period of coverage under a policy specified in subsection (a) and any coverage under such COBRA continuation provision, and (B) any waiting period imposed with respect to the eligible employee, member or dependent for any coverage under such policy.

(c) Any group policy may impose participation requirements, define full-time employees or members and otherwise be designed for the group as a whole through negotiations between the group sponsor and the insurer to the extent such design is not contrary to or inconsistent with this act.

(d) (1) An accident and sickness insurer offering a group policy providing hospital, medical or surgical expense benefits must renew or continue in force such coverage at the option of the policyholder or certificateholder except as provided in paragraph (2) below.

(2) An accident and sickness insurer may nonrenew or discontinue coverage under a group policy providing hospital, medical or surgical expense benefits based only on one or more of the following circumstances:

(A) If the policyholder or certificateholder has failed to pay any premium or contributions in accordance with the terms of the group policy providing hospital, medical or surgical expense benefits or the accident and sickness insurer has not received timely premium payments;

(B) if the policyholder or certificateholder has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of such coverage;

(C) if the policyholder or certificateholder has failed to comply with a material plan provision relating to employer contribution or group participation rules;

(D) if the accident and sickness insurer is ceasing to offer coverage in such group market in accordance with subsections (d)(3) or (d)(4);

(E) in the case of accident and sickness insurer that offers coverage under a policy providing hospital, medical or surgical expense benefits through an enrollment area, there is no longer any eligible employee, member or dependent in connection with such policy who lives, resides or works in the medical service enrollment area of the accident and sickness insurer or in the area for which the accident and sickness insurer is authorized to do business; or

(F) in the case of a group policy providing hospital, medical or surgical expense benefits which is offered through an association or trust pursuant to subsections (f)(3) or (f)(5), the membership of the employer in such association or trust ceases but only if such coverage is terminated uniformly without regard to any health status related factor relating to any eligible employee, member or dependent.

(3) In any case in which an accident and sickness insurer which offers a group policy providing hospital, medical or surgical expense benefits decides to discontinue offering such type of group policy, such coverage may be discontinued only if:

(A) The accident and sickness insurer notifies all policyholders and certificateholders and all eligible employees or members of such discontinuation at least 90 days prior to the date of the discontinuation of such coverage;

(B) the accident and sickness insurer offers to each policyholder who is provided such group policy providing hospital, medical or surgical expense benefits which is being discontinued the option to purchase any other group policy providing hospital, medical or surgical expense benefits currently being offered by such accident and sickness insurer; and

(C) in exercising the option to discontinue coverage and in offering the option of coverage under subparagraph (B), the accident and sickness insurer acts uniformly without regard to the claims experience of those policyholders or certificateholders or any health status related factors relating to any eligible employee, member or dependent covered by such group policy or new employees or members who may become eligible for such coverage.

(4) If the accident and sickness insurer elects to discontinue offering group policies providing hospital, medical or surgical expense benefits or group coverage to a small employer pursuant to K.S.A. 40-2209f, and amendments thereto, such coverage may be discontinued only if:

(A) The accident and sickness insurer provides notice to the insurance commissioner, to all policyholders or certificateholders and to all eligible employees and members covered by such group policy providing hospital, medical or surgical expense benefits at least 180 days prior to the date of the discontinuation of such coverage;

(B) all group policies providing hospital, medical or surgical expense benefits offered by such accident and sickness insurer are discontinued and coverage under such policies are not renewed; and

(C) the accident and sickness insurer may not provide for the issuance of any group policies providing hospital, medical or surgical expense benefits in the discontinued market during a five year period beginning on the date of the discontinuation of the last such group policy which is nonrenewed.

(e) An accident and sickness insurer offering a group policy providing hospital, medical or surgical expense benefits may not establish rules for eligibility (including continued eligibility) of any employee, member or dependent to enroll under the terms of the group policy based on any of the following factors in relation to the eligible employee, member or dependent: (A) Health status, (B) medical condition, including both physical and mental illness, (C) claims experience, (D) receipt of health care, (E) medical history, (F) genetic information, (G) evidence of insurability, including conditions arising out of acts of domestic violence, or (H) disability. This subsection shall not be construed to require a policy providing hospital, medical or surgical expense benefits to provide particular benefits other than those provided under the terms of such group policy or to prevent a group policy providing hospital, medical or surgical expense benefits from establishing limitations or restrictions on the amount, level, extent or nature of the benefits or coverage for similarly situated individuals enrolled under the group policy.

(f) Group accident and health insurance may be offered to a group under the following basis:

(1) Under a policy issued to an employer or trustees of a fund established by an employer, who is the policyholder, insuring at least two employees of such employer, for the benefit of persons other than the employer. The term "employees" shall include the officers, managers, employees and retired employees of the employer, the partners, if the employer is a partnership, the proprietor, if the employer is an individual proprietorship, the officers, managers and employees and retired employees of subsidiary or affiliated corporations of a corporation employer, and the individual proprietors, partners, employees and retired employees of individuals and firms, the business of which and of the insured employer is under common control through stock ownership contract, or otherwise. The policy may provide that the term "employees" may include the trustees or their employees, or both, if their duties are principally connected with such trusteeship. A policy issued to insure the employees of a public body may provide that the term "employees" shall include elected or appointed officials.

(2) Under a policy issued to a labor union which shall have a constitution and bylaws insuring at least 25 members of such union.

(3) Under a policy issued to the trustees of a fund established by two or more employers or business associations or by one or more labor unions or by one or more employers and one or more labor unions, which trustees shall be the policyholder, to insure employees of the employers or members of the union or members of the association for the benefit of persons other than the employers or the unions or the associations. The term "employees" shall include the officers, managers, employees and retired employees of the employer and the individual proprietor or partners if the employer is an individual proprietor or partnership. The policy may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship.

(4) A policy issued to a creditor, who shall be deemed the policyholder, to insure debtors of the creditor, subject to the following requirements: (a) The debtors eligible for insurance under the policy shall be all of the debtors of the creditor whose indebtedness is repayable in installments, or all of any class or classes determined by conditions pertaining to the indebtedness or to the purchase giving rise to the indebtedness. (b) The premium for the policy shall be paid by the policyholder, either from the creditor's funds or from charges collected from the insured debtors, or from both.

(5) A policy issued to an association which has been organized and is maintained for the purposes other than that of obtaining insurance, insuring at least 25 members, employees, or employees of members of the association for the benefit of persons other than the association or its officers. The term "employees" shall include retired employees. The premiums for the policies shall be paid by the policyholder, either wholly from association funds, or funds contributed by the members of such association or by employees of such members or any combination thereof.

(6) Under a policy issued to any other type of group which the commissioner of insurance may find is properly subject to the issuance of a group sickness and accident policy or contract.

(g) Each such policy shall contain in substance: (1) A provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties, and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to such person or the insured's beneficiary.

(2) A provision setting forth the conditions under which an individual's coverage terminates under the policy, including the age, if any, to which an individual's coverage under the policy shall be limited, or, the age, if any, at which any additional limitations or restrictions are placed upon an individual's coverage under the policy.

(3) Provisions setting forth the notice of claim, proofs of loss and claim forms, physical examination and autopsy, time of payment of claims, to whom benefits are payable, payment of claims, change of beneficiary, and legal action requirements. Such provisions shall not be less favorable to the individual insured or the insured's beneficiary than those corresponding policy provisions required to be contained in individual accident and sickness policies.

(4) A provision that the insurer will furnish to the policyholder, for the delivery to each employee or member of the insured group, an individual certificate approved by the commissioner of insurance setting forth in summary form a statement of the essential features of the insurance coverage of such employee or member, the procedure to be followed in making claim under the policy and to whom benefits are payable. Such certificate shall also contain a summary of those provisions required under paragraphs (2) and (3) of this subsection (g) in addition to the other essential features of the insurance coverage. If dependents are included in the coverage, only one certificate need be issued for each family unit.

(h) No group disability income policy which integrates benefits with social security benefits, shall provide that the amount of any disability benefit actually being paid to the disabled person shall be reduced by changes in the level of social security benefits resulting either from changes in the social security law or due to cost of living adjustments which become effective after the first day for which disability benefits become payable.

(i) A group policy of insurance delivered or issued for delivery or renewed which provides hospital, surgical or major medical expense insurance, or any combination of these coverages, on an expense incurred basis, shall provide that an employee or member or such employee's or member's covered dependents whose insurance under the group policy has been terminated for any reason, including discontinuance of the group policy in its entirety or with respect to an insured class, and who has been continuously insured under the group policy or under any group policy providing similar benefits which it replaces for at least three months immediately prior to termination, shall be entitled to have such coverage nonetheless continued under the group policy for a period of 18 months and have issued to the employee or member or such employee's or member's covered dependents by the insurer, at the end of such eighteen-month period of continuation, a policy of health insurance which conforms to the applicable requirements specified in this subsection. This requirement shall not apply to a group policy which provides benefits for specific diseases or for accidental injuries only or a group policy issued to an employer subject to the continuation and conversion obligations set forth at title I, subtitle B, part 6 of the employee retirement income security act of 1974 or at title XXII of the public health service act, as each act was in effect on January 1, 1987, to the extent federal law provides the employee or member or such employee's or member's covered dependents with equal or greater continuation or conversion rights; or an employee or member or such employee's or member's covered dependents shall not be entitled to have such coverage continued or a converted policy issued to the employee or member or such employee's or member's covered dependents if termination of the insurance under the group policy occurred because:

(1) The employee or member or such employee's or member's covered dependents failed to pay any required contribution after receiving reasonable notice of such required contribution from the insurer in accordance with rules and regulations adopted by the commissioner of insurance; (2) any discontinued group coverage was replaced by similar group coverage within 31 days; (3) the employee or member is or could be covered by medicare (title XVIII of the United States social security act as added by the social security amendments of 1965 or as later amended or superseded); (4) the employee or member is or could be covered to the same extent by any other insured or lawful self-insured arrangement which provides expense incurred hospital, surgical or medical coverage and benefits for individuals in a group under which the person was not covered prior to such termination; or (5) coverage for the employee or member, or any covered dependent thereof, was terminated for cause as permitted by the group policy or certificate of coverage approved by the commissioner. In the event the group policy is terminated and not replaced the insurer may issue an individual policy or certificate in lieu of a conversion policy or the continuation of group coverage required herein if the individual policy or certificate provides substantially similar coverage for the same or less premium as the group policy. In any event, the employee or member shall have the option to be issued a conversion policy which meets the requirements set forth in this subsection in lieu of the right to continue group coverage.

(j) The continued coverage and the issuance of a converted policy shall be subject to the following conditions:

(1) Written application for the converted policy shall be made and the first premium paid to the insurer not later than 31 days after termination of coverage under the group policy or not later than 31 days after notice is received pursuant to paragraph (20) of this subsection.

(2) The converted policy shall be issued without evidence of insurability.

(3) The employer shall give the employee and such employee's covered dependents reasonable notice of the right to continuation of coverage. The terminated employee or member shall pay to the insurance carrier the premium for the eighteen-month continuation of coverage and such premium shall be the same as that applicable to members or employees remaining in the group. Failure to pay such premium shall terminate coverage under the group policy at the end of the period for which the premium has been paid. The premium rate charged for converted policies issued subsequent to the period of continued coverage shall be such that can be expected to produce an anticipated loss ratio of not less than 80% based upon conversion, morbidity and reasonable assumptions for expected trends in medical care costs. In the event the group policy is terminated and is not replaced, converted policies may be issued at self-sustaining rates that are not unreasonable in relation to the coverage provided based on conversion, morbidity and reasonable assumptions for expected trends in medical care costs. The frequency of premium payment shall be the frequency customarily required by the insurer for the policy form and plan selected, provided that the insurer shall not require premium payments less frequently than quarterly.

(4) The effective date of the converted policy shall be the day following the termination of insurance under the group policy.

(5) The converted policy shall cover the employee or member and the employee's or member's dependents who were covered by the group policy on the date of termination of insurance. At the option of the insurer, a separate converted policy may be issued to cover any dependent.

(6) The insurer shall not be required to issue a converted policy covering any person if such person is or could be covered by medicare (title XVIII of the United States social security act as added by the social security amendments of 1965 or as later amended or superseded). Furthermore, the insurer shall not be required to issue a converted policy covering any person if:

(A) (i) Such person is covered for similar benefits by another hospital, surgical, medical or major medical expense insurance policy or hospital or medical service subscriber contract or medical practice or other prepayment plan or by any other plan or program, or

(ii) such person is eligible for similar benefits (whether or not covered therefor) under any arrangement of coverage for individuals in a group, whether on an insured or uninsured basis, or

(iii) similar benefits are provided for or available to such person, pursuant to or in accordance with the requirements of any state or federal law, and

(B) the benefits provided under the sources referred to in clause (A)(i) above for such person or benefits provided or available under the sources referred to in clauses (A)(ii) and (A)(iii) above for such person, together with the benefits provided by the converted policy, would result in over-insurance according to the insurer's standards. The insurer's standards must bear some reasonable relationship to actual health care costs in the area in which the insured lives at the time of conversion and must be filed with the commissioner of insurance prior to their use in denying coverage.

(7) A converted policy may include a provision whereby the insurer may request information in advance of any premium due date of such policy of any person covered as to whether:

(A) Such person is covered for similar benefits by another hospital, surgical, medical or major medical expense insurance policy or hospital or medical service subscriber contract or medical practice or other prepayment plan or by any other plan or program;

(B) such person is covered for similar benefits under any arrangement of coverage for individuals in a group, whether on an insured or uninsured basis; or

(C) similar benefits are provided for or available to such person, pursuant to or in accordance with the requirements of any state or federal law.

(8) The converted policy may provide that the insurer may refuse to renew the policy and the coverage of any person insured for the following reasons only:

(A) Either the benefits provided under the sources referred to in clauses (A)(i) and (A)(ii) of paragraph (6) for such person or benefits provided or available under the sources referred to in clause (A)(iii) of paragraph (6) for such person, together with the benefits provided by the converted policy, would result in over-insurance according to the insurer's standards on file with the commissioner of insurance, or the converted policyholder fails to provide the requested information;

(B) fraud or material misrepresentation in applying for any benefits under the converted policy; or

(C) other reasons approved by the commissioner of insurance.

(9) An insurer shall not be required to issue a converted policy which provides coverage and benefits in excess of those provided under the group policy from which conversion is made.

(10) If the converted policy provides that any hospital, surgical or medical benefits payable may be reduced by the amount of any such benefits payable under the group policy after the termination of the individual's insurance or the converted policy includes provisions so that during the first policy year the benefits payable under the converted policy, together with the benefits payable under the group policy, shall not exceed those that would have been payable had the individual's insurance under the group policy remained in force and effect, the converted policy shall provide credit for deductibles, copayments and other conditions satisfied under the group policy.

(11) Subject to the provisions and conditions of this act, if the group insurance policy from which conversion is made insures the employee or member for major medical expense insurance, the employee or member shall be entitled to obtain a converted policy providing catastrophic or major medical coverage under a plan meeting the following requirements:

(A) A maximum benefit at least equal to either, at the option of the insurer, paragraphs (i) or (ii) below:

(i) The smaller of the following amounts:

The maximum benefit provided under the group policy or a maximum payment of $250,000 per covered person for all covered medical expenses incurred during the covered person's lifetime.

(ii) The smaller of the following amounts:

The maximum benefit provided under the group policy or a maximum payment of $250,000 for each unrelated injury or sickness.

(B) Payment of benefits at the rate of 80% of covered medical expenses which are in excess of the deductible, until 20% of such expenses in a benefit period reaches $1,000, after which benefits will be paid at the rate of 100% during the remainder of such benefit period. Payment of benefits for outpatient treatment of mental illness, if provided in the converted policy, may be at a lesser rate but not less than 50%.

(C) A deductible for each benefit period which, at the option of the insurer, shall be (i) the sum of the benefits deductible and $100, or (ii) the corresponding deductible in the group policy. The term "benefits deductible," as used herein, means the value of any benefits provided on an expense incurred basis which are provided with respect to covered medical expenses by any other hospital, surgical, or medical insurance policy or hospital or medical service subscriber contract or medical practice or other prepayment plan, or any other plan or program whether on an insured or uninsured basis, or in accordance with the requirements of any state or federal law and, if pursuant to the conditions of paragraph (13), the converted policy provides both basic hospital or surgical coverage and major medical coverage, the value of such basic benefits.

If the maximum benefit is determined by clause (A)(ii) of this paragraph, the insurer may require that the deductible be satisfied during a period of not less than three months if the deductible is $100 or less, and not less than six months if the deductible exceeds $100.

(D) The benefit period shall be each calendar year when the maximum benefit is determined by clause (A)(i) of this paragraph or 24 months when the maximum benefit is determined by clause (A)(ii) of this paragraph.

(E) The term "covered medical expenses," as used above, shall include at least, in the case of hospital room and board charges 80% of the average semiprivate room and board rate for the hospital in which the individual is confined and twice such amount for charges in an intensive care unit. Any surgical schedule shall be consistent with those customarily offered by the insurer under group or individual health insurance policies and must provide at least a $1,200 maximum benefit.

(12) The conversion privilege required by this act shall, if the group insurance policy insures the employee or member for basic hospital or surgical expense insurance as well as major medical expense insurance, make available the plans of benefits set forth in paragraph (11). At the option of the insurer, such plans of benefits may be provided under one policy.

The insurer may also, in lieu of the plans of benefits set forth in paragraph (11), provide a policy of comprehensive medical expense benefits without first dollar coverage. The policy shall conform to the requirements of paragraph (11). An insurer electing to provide such a policy shall make available a low deductible option, not to exceed $100, a high deductible option between $500 and $1,000, and a third deductible option midway between the high and low deductible options.

(13) The insurer, at its option, may also offer alternative plans for group health conversion in addition to those required by this act.

(14) In the event coverage would be continued under the group policy on an employee following the employee's retirement prior to the time the employee is or could be covered by medicare, the employee may elect, in lieu of such continuation of group insurance, to have the same conversion rights as would apply had such person's insurance terminated at retirement by reason of termination of employment or membership.

(15) The converted policy may provide for reduction of coverage on any person upon such person's eligibility for coverage under medicare (title XVIII of the United States social security act as added by the social security amendments of 1965 or as later amended or superseded) or under any other state or federal law providing for benefits similar to those provided by the converted policy.

(16) Subject to the conditions set forth above, the continuation and conversion privileges shall also be available:

(A) To the surviving spouse, if any, at the death of the employee or member, with respect to the spouse and such children whose coverage under the group policy terminates by reason of such death, otherwise to each surviving child whose coverage under the group policy terminates by reason of such death, or, if the group policy provides for continuation of dependents' coverage following the employee's or member's death, at the end of such continuation;

(B) to the spouse of the employee or member upon termination of coverage of the spouse, while the employee or member remains insured under the group policy, by reason of ceasing to be a qualified family member under the group policy, with respect to the spouse and such children whose coverage under the group policy terminates at the same time; or

(C) to a child solely with respect to such child upon termination of such coverage by reason of ceasing to be a qualified family member under the group policy, if a conversion privilege is not otherwise provided above with respect to such termination.

(17) The insurer may elect to provide group insurance coverage which complies with this act in lieu of the issuance of a converted individual policy.

(18) A notification of the conversion privilege shall be included in each certificate of coverage.

(19) A converted policy which is delivered outside this state must be on a form which could be delivered in such other jurisdiction as a converted policy had the group policy been issued in that jurisdiction.

(20) The insurer shall give the employee or member and such employee's or member's covered dependents: (A) Reasonable notice of the right to convert at least once during the eighteen-month continuation period; or (B) for persons covered under 29 U.S.C. §§ 1161 et seq., notice of the right to a conversion policy required by this subsection (d) shall be given at least 30 days prior to the end of the continuation period provided by 29 U.S.C. §§ 1161 et seq. or from the date the employer ceases to provide any similar group health plan to any employee. Such notices shall be provided in accordance with rules and regulations adopted by the commissioner of insurance.

(k) (1) No policy issued by an insurer to which this section applies shall contain a provision which excludes, limits or otherwise restricts coverage because medicaid benefits as permitted by title XIX of the social security act of 1965 are or may be available for the same accident or illness.

(2) Violation of this subsection shall be subject to the penalties prescribed by K.S.A. 40-2407 and 40-2411, and amendments thereto.

(l) The commissioner is hereby authorized to adopt such rules and regulations as may be necessary to carry out the provisions of this section.

History: L. 1951, ch. 296, § 9; L. 1965, ch. 306, § 1; L. 1967, ch. 273, § 1; L. 1977, ch. 162, § 1; L. 1978, ch. 181, § 1; L. 1980, ch. 138, § 1; L. 1981, ch. 195, § 1; L. 1984, ch. 172, § 4; L. 1987, ch. 169, § 2; L. 1988, ch. 160, § 1; L. 1991, ch. 134, § 1; L. 1992, ch. 196, § 2; L. 1993, ch. 132, § 7; L. 1994, ch. 81, § 1; L. 1994, ch. 355, § 3; L. 1996, ch. 182, § 6; L. 1997, ch. 190, § 1; L. 1998, ch. 174, § 5; L. 1999, ch. 15, § 1; L. 2004, ch. 159, § 11; L. 2008, ch. 164, § 5; L. 2009, ch. 136, § 10; July 1.



40-2209a Applicability of 1978 amendments to K.S.A. 40-1805, 40-1905 and 40-2209.

40-2209a. Applicability of 1978 amendments to K.S.A. 40-1805, 40-1905 and 40-2209. The amendments in this act to K.S.A. 40-1805, 40-1905 and 40-2209 shall be applicable only to policy contracts delivered or issued for delivery in this state on or after the effective date of this act.

History: L. 1978, ch. 181, § 4; Nov. 1.



40-2209b Small employer health care plans; purpose of act.

40-2209b. Small employer health care plans; purpose of act. The purpose and intent of this act are to promote the availability of health insurance coverage to small employers regardless of their health status or claims experience, to prevent abusive rating practices, to require disclosure of rating practices to purchasers, to establish rules regarding renewability of coverage, to establish limitations on the use of pre-existing condition exclusions, to provide for development of "basic" and "standard" health benefit plans to be offered to all small employers, to provide for establishment of a reinsurance program, and to improve the overall fairness and efficiency of the small group health insurance market.

History: L. 1992, ch. 200, § 1; July 1.



40-2209c Same; application of act; construction of 40-2209.

40-2209c. Same; application of act; construction of 40-2209. The provisions of this act shall apply to health benefit plans covering small employers as defined herein. Where the provisions of K.S.A. 40-2209, and amendments thereto, are not inconsistent with these provisions, they shall be construed as supplemental to and not in derogation or limitation of any requirements, prohibitions or restrictions contained herein.

History: L. 1992, ch. 200, § 2; July 1.



40-2209d Same; definitions.

40-2209d. Same; definitions. As used in this act:

(a) "Actuarial certification" means a written statement by a member of the American academy of actuaries or other individual acceptable to the commissioner that a small employer carrier is in compliance with the provisions of K.S.A. 40-2209h, and amendments thereto, based upon the person's examination, including a review of the appropriate records and of the actuarial assumptions and methods used by the small employer carrier in establishing premium rates for applicable health benefit plans.

(b) "Approved service area" means a geographical area, as approved by the commissioner to transact insurance in this state, within which the carrier is authorized to provide coverage.

(c) "Base premium rate" means, for each class of business as to a rating period, the lowest premium rate charged or that could have been charged under the rating system for that class of business, by the small employer carrier to small employers with similar case characteristics for health benefit plans with the same or similar coverage.

(d) "Carrier" or "small employer carrier" means any insurance company, nonprofit medical and hospital service corporation, nonprofit optometric, dental, and pharmacy service corporations, municipal group-funded pool, fraternal benefit society or health maintenance organization, as these terms are defined by the Kansas Statutes Annotated, that offers health benefit plans covering eligible employees of one or more small employers in this state.

(e) "Case characteristics" means, with respect to a small employer, the geographic area in which the employees reside; the age and sex of the individual employees and their dependents; the appropriate industry classification as determined by the carrier, and the number of employees and dependents and such other objective criteria as may be approved family composition by the commissioner. "Case characteristics" shall not include claim experience, health status and duration of coverage since issue.

(f) "Class of business" means all or a separate grouping of small employers established pursuant to K.S.A. 40-2209g, and amendments thereto.

(g) "Commissioner" means the commissioner of insurance.

(h) "Department" means the insurance department.

(i) "Dependent" means the spouse or child of an eligible employee, subject to applicable terms of the health benefits plan covering such employee and the dependent eligibility standards established by the board.

(j) "Eligible employee" means an employee who works on a full-time basis, with a normal work week of 30 or more hours, and includes a sole proprietor, a partner of a partnership or an independent contractor, provided such sole proprietor, partner or independent contractor is included as an employee under a health benefit plan of a small employer but does not include an employee who works on a part-time, temporary or substitute basis.

(k) "Financially impaired" means a member which, after the effective date of this act, is not insolvent but is:

(1) Deemed by the commissioner to be in a hazardous financial condition pursuant to K.S.A. 40-222d, and amendments thereto; or

(2) placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

(l) "Health benefit plan" means any hospital or medical expense policy, health, hospital or medical service corporation contract, and a plan provided by a municipal group-funded pool, or a health maintenance organization contract offered by an employer or any certificate issued under any such policies, contracts or plans. Health benefit plan also includes a cafeteria plan authorized by 26 U.S.C. section 125 which offers the option of receiving health insurance coverage through a high deductible health plan and the establishment of a health savings account. In order for an eligible individual to obtain a high deductible health plan through the cafeteria plan, such individual shall present evidence to the employer that such individual has established a health savings account in compliance with 26 U.S.C. section 223, and any amendments and regulations. "Health benefit plan" does not include policies or certificates covering only accident, credit, dental, disability income, long-term care, hospital indemnity, medicare supplement, specified disease, vision care, coverage issued as a supplement to liability insurance, insurance arising out of a workers compensation or similar law, automobile medical-payment insurance, or insurance under which benefits are payable with or without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(m) "Health savings account" shall have the same meaning ascribed to it as in subsection (d) of 26 U.S.C. section 223.

(n) "High deductible health plan" shall mean a policy or contract of health insurance or health care plan that meets the criteria established in subsection (c) of 26 U.S.C. section 223 and any regulations promulgated thereunder.

(o) "Index rate" means, for each class of business as to a rating period for small employers with similar case characteristics, the arithmetic average of the applicable base premium rate and the corresponding highest premium rate.

(p) "Initial enrollment period" means the period of time specified in the health benefit plan during which an individual is first eligible to enroll in a small employer health benefit plan. Such period shall be no less favorable than a period beginning on the employee's or member's date of initial eligibility and ending 31 days thereafter.

(q) "Late enrollee" means an eligible employee or dependent who requests enrollment in a small employer's health benefit plan following the initial enrollment period provided under the terms of the first plan for which such employee or dependent was eligible through such small employer, however an eligible employee or dependent shall not be considered a late enrollee if:

(1) The individual:

(A) Was covered under another employer-provided health benefit plan or was covered under section 607(1) of the employee retirement income security act of 1974 (ERISA) at the time the individual was eligible to enroll;

(B) states in writing, at the time of the initial eligibility, that coverage under another employer health benefit plan was the reason for declining enrollment but only if the group policyholder or the accident and sickness issuer required such a written statement and provided the individual with notice of the requirement for a written statement and the consequences of such written statement;

(C) has lost coverage under another employer health benefit plan or under section 607(1) of the employee retirement income security act of 1974 (ERISA) as a result of the termination of employment, reduction in the number of hours of employment, termination of employer contributions toward such coverage, the termination of the other plan's coverage, death of a spouse, or divorce or legal separation; and

(D) requests enrollment within 63 days after the termination of coverage under another employer health benefit plan; or

(2) the individual is employed by an employer who offers multiple health benefit plans and the individual elects a different health benefit plan during an open enrollment period; or

(3) a court has ordered coverage to be provided for a spouse or minor child under a covered employee's plan.

(r) "New business premium rate" means, for each class of business as to a rating period, the lowest premium rate charged or offered, or which could have been charged or offered, by the small employer carrier to small employers with similar case characteristics for newly issued health benefit plans with the same or similar coverage.

(s) "Preexisting conditions exclusion" means a policy provision which excludes or limits coverage for charges or expenses incurred during a specified period not to exceed 90 days following the insured's effective date of enrollment as to a condition, whether physical or mental, regardless of the cause of the condition for which medical advice, diagnosis, care or treatment was recommended or received in the six months immediately preceding the effective date of enrollment.

(t) "Premium" means moneys paid by a small employer or eligible employees or both as a condition of receiving coverage from a small employer carrier, including any fees or other contributions associated with the health benefit plan.

(u) "Rating period" means the calendar period for which premium rates established by a small employer carrier are assumed to be in effect but any period of less than one year shall be considered as a full year.

(v) "Waiting period" means a period of time after full-time employment begins before an employee is first eligible to enroll in any applicable health benefit plan offered by the small employer.

(w) "Small employer" means any person, firm, corporation, partnership or association eligible for group sickness and accident insurance pursuant to subsection (a) of K.S.A. 40-2209, and amendments thereto, actively engaged in business whose total employed work force consisted of, on at least 50% of its working days during the preceding year, of at least two and no more than 50 eligible employees, the majority of whom were employed within the state. In determining the number of eligible employees, companies which are affiliated companies or which are eligible to file a combined tax return for purposes of state taxation, shall be considered one employer. Except as otherwise specifically provided, provisions of this act which apply to a small employer which has a health benefit plan shall continue to apply until the plan anniversary following the date the employer no longer meets the requirements of this definition.

(x) "Affiliate" or "affiliated" means an entity or person who directly or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, a specified entity or person.

History: L. 1992, ch. 200, § 3; L. 1994, ch. 355, § 4; L. 1996, ch. 182, § 7; L. 1997, ch. 190, § 2; L. 1998, ch. 174, § 6; L. 2008, ch. 164, § 6; July 1.



40-2209e Same; plans subject to act; certain laws inapplicable to plans; individual policies not subject to act.

40-2209e. Same; plans subject to act; certain laws inapplicable to plans; individual policies not subject to act. (a) Any individual or group health benefit plan issued to a group authorized by subsection (a) of K.S.A. 40-2209, and amendments thereto, shall be subject to the provisions of this act if it provides health care benefits covering employees of a small employer and if it meets any one of the following conditions:

(1) Any portion of the premium is paid by a small employer, or any covered individual, whether through wage adjustments, reimbursement, withholding or otherwise;

(2) the health benefit plan is treated by the employer or any of the covered individuals as part of a plan or program for the purposes of section 106 or section 162 of the United States internal revenue code; or

(3) with the permission of the board, the carrier elects to renew or continue a health benefit plan covering employees of an employer who no longer meets the definition of a "small employer."

(b) For purposes of this act an aggregation of two or more small employers covered under a trust arrangement or a policy issued to an association of small employers pursuant to K.S.A. 40-2209, and amendments thereto, shall permit employee or member units of more than two but less than 51 employees or members and their dependents to participate in any health benefit plan to which this act applies. Any group which includes employee or member units of 50 or fewer employees shall be subject to the provisions of this act notwithstanding its inclusion of employee or member units with more than 50 employees or members.

(c)  Except as expressly provided in this act, no health benefit plan offered to a small employer shall be subject to:

(1) Any law that would inhibit any carrier from contracting with providers or groups of providers with respect to health care services or benefits;

(2) any law that would impose any restriction on the ability to negotiate with providers regarding the level or method of reimbursing care or services provided under the health benefit plan.

(d) Individual policies of accident and sickness insurance issued to individuals and their dependents totally independent of any group, association or trust arrangement permitted under K.S.A. 40-2209, and amendments thereto, shall not be subject to the provisions of this act.

History: L. 1992, ch. 200, § 4; L. 1994, ch. 355, § 5; L. 1998, ch. 174, § 7; July 1.



40-2209f Same; preexisting conditions exclusion, waiver; late enrollee exclusion; underwriting and rating; waiting periods; uniform employer coverage eligibility requirements; minimum participation and contribution requirements.

40-2209f. Same; preexisting conditions exclusion, waiver; late enrollee exclusion; underwriting and rating; waiting periods; uniform employer coverage eligibility requirements; minimum participation and contribution requirements. Health benefit plans covering small employers that are issued or renewed within this state or outside this state covering persons residing in this state shall be subject to the following provisions, as applicable:

(a) Such policy may impose a preexisting conditions exclusion, not to exceed 90 days following the date of enrollment, for conditions whether physical or mental, regardless of the cause of the condition for which medical advice, diagnosis, care or treatment was recommended or received in the six months prior to the effective date of enrollment. Any preexisting conditions exclusion shall run concurrently with any waiting period.

(b) Such policy shall waive such a preexisting conditions exclusion to the extent the employee or member or individual dependent or family member was covered by (1) a group or individual sickness and accident policy, (2) coverage under section 607(1) of the employees retirement income security act of 1974 (ERISA), (3) a group specified in K.S.A. 40-2222, and amendments thereto, (4) part A or part B of title XVIII of the social security act, (5) title XIX of the social security act, other than coverage consisting solely of benefits under section 1928, (6) chapter 55 of title 10 United States code, (7) a state children's health insurance program established pursuant to title XXI of the social security act, (8) medical care program of the Indian health service or of a tribal organization, (9) the Kansas uninsurable health plan act pursuant to K.S.A. 40-2217 et seq., and amendments thereto or similar health benefits risk pool of another state, (10) a health plan offered under chapter 89 of title 5, United States code, (11) a health benefit plan under section 5(e) of the peace corps act (22 U.S.C. § 2504 (e) or (12) a group subject to K.S.A. 12-2616 et seq., and amendments thereto which provided hospital, medical and surgical expense benefits within 63 days prior to the effective date of coverage under a health benefit plan with no gap in coverage. A group policy shall credit the periods of prior coverage specified in this subsection without regard to the specific benefits covered during the period of prior coverage. Any period that the employee or member is in a waiting period for any coverage under a group health plan or is in an affiliation period shall be taken into account in determining the continuous period under this subsection.

(c) A carrier may exclude a late enrollee except during an open enrollment period.

(d) Except as expressly provided by this act, every carrier doing business in the small employer market retains the authority to underwrite and rate individual accident and sickness insurance policies, and to rate small employer groups using generally accepted actuarial practices.

(e) No health benefit plan issued by a carrier may limit or exclude, by use of a rider or amendment applicable to a specific individual, coverage by type of illness, treatment, medical condition or accident, except for preexisting conditions as permitted under subsection (a).

(f) In the absence of the small employer's decision to the contrary, all health benefit plans shall make coverage available to all the eligible employees of a small employer without a waiting period. The decision of whether to impose a waiting period for eligible employees of a small employer shall be made by the small employer, who may only choose from the waiting periods offered by the carrier. No waiting period shall be greater than 90 days and shall permit coverage to become effective no later than the first day of the month immediately following completion of the waiting period.

(g) (1) Except as provided in subsection (f), requirements used by a small employer carrier in determining whether to provide coverage to a small employer, including requirements for minimum participation of eligible employees and minimum employer contributions, shall be applied uniformly among all small employers with the same number of eligible employees applying for coverage or receiving coverage from the small employer carrier.

(2) A small employer carrier may vary application of minimum participation requirements and minimum employer contribution requirements only by the size of the small employer group.

(3) (A) Except as provided in provision (B), in applying minimum participation requirements with respect to a small employer, a small employer carrier shall not consider employees or dependents who have qualifying existing coverage in a health benefit plan sponsored by another employer in determining whether the applicable percentage of participation is met.

(B) With respect to a small employer, a small employer carrier may consider employees or dependents who have coverage under another health benefit plan sponsored by such small employer in applying minimum participation requirements.

(h) For the purposes of this section, the term "preexisting conditions exclusion" shall mean, with respect to coverage, a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the date of enrollment for such coverage whether or not any medical advice, diagnosis, care or treatment was recommended or received before such date.

(i) For the purposes of this section, the term "date of enrollment" means the date the individual is enrolled under the group policy or, if earlier, the first day of the waiting period for such enrollment.

(j) For the purposes of this section, the term "waiting period" means with respect to a group policy the period which must pass before the individual is eligible to be covered for benefits under the terms of the policy.

History: L. 1992, ch. 200, § 5; L. 1994, ch. 355, § 6; L. 1997, ch. 190, § 3; L. 1998, ch. 174, § 8; L. 2000, ch. 34, § 2; July 1.



40-2209g Same; establishment of business classes by carrier; limitation.

40-2209g. Same; establishment of business classes by carrier; limitation. From and after January 1, 1993: (a) A small employer carrier may establish a class of business only to reflect substantial differences in expected claims experience or administrative costs related to the following reasons:

(1) The small employer carrier uses more than one type of system for the marketing and sale of health benefit plans to small employers;

(2) the small employer carrier has acquired a class of business from another small employer carrier; or

(3) the small employer carrier provides coverage to one or more association groups that meet the requirements of subsection (f)(5) of K.S.A. 40-2209, and amendments thereto.

(b) A small employer carrier may establish up to nine separate classes of business under subsection (a).

(c) The commissioner may adopt rules and regulations to provide for a period of transition in order for a small employer carrier to come into compliance with subsection (b) in the instance of acquisition of an additional class of business from another small employer carrier.

(d) The commissioner may approve the establishment of additional classes of business upon application to the commissioner and a finding by the commissioner that such action would enhance the efficiency and fairness of the small employer marketplace.

History: L. 1992, ch. 200, § 6; L. 1998, ch. 174, § 9; July 1.



40-2209h Same; rating; transfer of small employer from one business class to another, limitations; suspension of business class and rate limitations.

40-2209h. Same; rating; transfer of small employer from one business class to another, limitations; suspension of business class and rate limitations. From and after January 1, 1993: (a) Premium rates applicable to Kansas residents for health benefit plans subject to this act shall be subject to the following provisions:

(1) The index rate for a rating period for any class of business shall not exceed the index rate for any other class of business by more than 20%.

(2) For a class of business, the premium rates charged during a rating period to small employers with similar case characteristics for the same or similar coverage, or the rates that could be charged to such employers under the rating system for that class of business, shall not vary from the index rate by more than 25% of the index rate.

(3) The percentage increase in the premium rate charged to a small employer for a new rating period may not exceed the sum of the following:

(A) The percentage change in the new business premium rate measured from the first day of the prior rating period to the first day of the new rating period. In the case of a health benefit plan into which the small employer carrier is no longer enrolling new small employers, the small employer carrier shall use the percentage change in the base premium rate, if such change does not exceed, on a percentage basis, the change in the new business premium rate for the most similar health benefit plan into which the small employer carrier is actively enrolling new small employers;

(B) any adjustment, not to exceed 15% annually and adjusted pro rata for rating periods of less than one year, due to the claim experience, health status or duration of coverage of the employees or dependents of the small employer as determined from the small employer carrier's rate manual for the class of business; and

(C) any adjustment due to change in coverage or change in the case characteristics of the small employer, as determined from the small employer carrier's rate manual for the class of business.

(4) Adjustments in rates for claim experience, health status and duration of coverage shall not be charged to individual employees or dependents. Any such adjustment shall be applied uniformly to the rates charged for all employees and dependents of the small employer.

(5) A small employer carrier may utilize industry as a case characteristic in establishing premium rates, if the highest rate factor associated with any industry classification does not exceed the lowest rate factor associated with any industry classification by more than 30% for each year until the earlier of the first acquisition of coverage from a small employer carrier which did not previously provide coverage to that small employer or the first renewal date on or after December 31, 1996, and 15% each year thereafter.

(6) A premium rate for a rating period may exceed the ranges set forth in paragraphs (1) and (2) until the earlier of the first acquisition of coverage from a small employer carrier which did not previously provide coverage to that small employer or the first renewal date on or after December 31, 1996. If premium rates for a small employer covered by a small employer carrier prior to January 1, 1993, are below the lowest range as set forth in paragraphs (1) and (2), such small employer carrier must at least increase that small employer's rates commencing with renewals on or after December 31, 1995, to equally distribute the needed increase to get that small employer's rates within the range over the renewal opportunities remaining so that the small employer's renewal rates on or after December 31, 1999, would be within the ranges. In such case, the percentage increase in the premium rate charged to a small employer for a new rating period shall not exceed the sum of the following:

(A) The percentage change in the new business premium rate measured from the first day of the prior rating period to the first day of the new rating period. In the case of a health benefit plan into which the small employer carrier is no longer enrolling new small employers, the small employer carrier shall use the percentage change in the base premium rate, if such change does not exceed, on a percentage basis, the change in the new business premium rate for the most similar health benefit plan into which the small employer carrier is actively enrolling new small employers.

(B) Any adjustment due to change in coverage or change in the case characteristics of the small employer, as determined from the carrier's rate manual for the class of business.

(7) (A) Small employer carriers shall apply rating factors, including case characteristics, consistently with respect to all small employers in a class of business. Rating factors shall produce premiums for identical groups which differ only by amounts attributable to plan design and do not reflect differences due to the nature of the groups assumed to select particular health benefit plans.

(B) A small employer carrier shall treat all health benefit plans issued or renewed in a class of business in the same calendar month as having the same rating period.

(8) For the purposes of this subsection, a health benefit plan that utilizes a restricted provider network shall not be considered similar coverage to a health benefit plan that does not utilize such a network, if utilization of the restricted provider network results in substantial differences in claims costs.

(9) A small employer carrier shall not use case characteristics, other than age, gender, industry, geographic area, family composition, and group size without prior approval of the commissioner.

(10) The commissioner may establish regulations to implement the provisions of this section and to assure that rating practices used by small employer carriers are consistent with the purposes of this act, including:

(A) Assuring that differences in rates charged for health benefit plans by small employer carriers are reasonable and reflect objective differences in plan design, not including differences due to the nature of the groups assumed to select particular health benefit plans; and

(B) prescribing the manner in which case characteristics may be used by small employer carriers.

(b) A small employer carrier shall not transfer a small employer involuntarily into or out of a class of business. A small employer carrier shall not offer to transfer a small employer into or out of a class of business unless such offer is made to transfer all small employers in the class of business without regard to case characteristics, claim experience, health status or duration of coverage.

(c) The commissioner may suspend for a specified period the application of subsection (a)(1) as to the premium rates applicable to one or more small employers included within a class of business of a small employer carrier for one or more rating periods upon a filing by the small employer carrier and a finding by the commissioner either that the suspension is reasonable in light of the financial condition of the small employer carrier or that the suspension would enhance the efficiency and fairness of the marketplace for small employer health insurance.

(d) Upon written application of the group policyholders, the commissioner may suspend the application of K.S.A. 40-2209g and 40-2209h, and amendments thereto, to any group whose fundamental structure or composition would otherwise be adversely affected.

History: L. 1992, ch. 200, § 7; L. 1994, ch. 355, § 7; L. 1995, ch. 183, § 8; July 1.



40-2209i Same; carrier sales solicitations, disclosures required.

40-2209i. Same; carrier sales solicitations, disclosures required. From and after January 1, 1993: In connection with the offering for sale of any health benefit plan to a small employer, each carrier shall make a reasonable disclosure as part of its solicitation and sales materials, of:

(a) The extent to which premium rates for a specific small employer are established or adjusted in part based upon the actual or expected variation in claims costs or actual or expected variation in health condition of the employees and dependents of such small employer;

(b) the provisions concerning such carrier's right to change premium rates and the factors other than claims experience which affect changes in premium rates; and

(c) provisions relating to renewability of policies and contracts; and

(d) the provision relating to any pre-existing condition provision.

History: L. 1992, ch. 200, § 8; July 1.



40-2209j Same; actuarial certification of underwriting and rating compliance.

40-2209j. Same; actuarial certification of underwriting and rating compliance. From and after January 1, 1993: Compliance with the underwriting and rating requirements contained in this act shall be demonstrated through actuarial certification. Carriers offering health benefit plans to small employers shall on or before March 15 file annually with the commissioner an actuarial certification stating that the underwriting and rating methods of the carrier:

(a) Comply with accepted actuarial practices;

(b) are uniformly applied to health benefit plans covering small employers; and

(c) comply with the provisions of this act.

History: L. 1992, ch. 200, § 9; July 1.



40-2209m Same; marketing of coverage; prohibited activities; agents and brokers; written denial of coverage; third-party administrators; treatment of affiliated carriers.

40-2209m. Same; marketing of coverage; prohibited activities; agents and brokers; written denial of coverage; third-party administrators; treatment of affiliated carriers. (a) Each small employer carrier shall actively market health benefit plan coverage to eligible small employers in the state.

(b) (1) Except as provided in paragraph (2), no small employer carrier, agent or broker shall, directly or indirectly, engage in the following activities:

(A) Encouraging or directing small employers to refrain from filing an application for coverage with the small employer carrier because of the health status, claims experience, industry, occupation or geographic location of the small employer;

(B) encouraging or directing small employers to seek coverage from another carrier because of the health status, claims experience, industry, occupation or geographic location of the small employer.

(2) The provisions of paragraph (1) shall not apply with respect to information provided by a small employer carrier or producer to a small employer regarding the established geographic service area or a restricted network provision of a small employer carrier.

(c) (1) Except as provided in paragraph (2), no small employer carrier shall, directly or indirectly, enter into any contract, agreement or arrangement with an agent or broker that provides for or results in the compensation paid to such person for the sale of a health benefit plan to be varied because of the health status, claims experience, industry, occupation or geographic location of the small employer.

(2) Paragraph (1) shall not apply with respect to a compensation arrangement that provides compensation to an agent or broker on the basis of percentage of premium, provided that the percentage shall not vary because of the health status, claims experience, industry, occupation or geographic area of the small employer.

(d)  No small employer carrier shall terminate, fail to renew or limit its contract or agreement of representation with an agent or broker for any reason related to the health status, claims experience, occupation, or geographic location of the small employers placed by the agent or broker with the small employer carrier.

(e) No small employer carrier, agent or broker shall induce or otherwise encourage a small employer to separate or otherwise exclude an employee from health coverage or benefits provided in connection with the employee's employment.

(f) Denial by a small employer carrier of an application for coverage from a small employer shall be in writing and shall state the reason or reasons for the denial.

(g) The commissioner may adopt rules and regulations setting forth additional standards to provide for the fair marketing and broad availability of health benefit plans to small employers in this state.

(h) If a small employer carrier enters into a contract, agreement or other arrangement with a third-party administrator to provide administrative, marketing or other services related to the offering of health benefit plans to small employers in this state, the third-party administrator shall be subject to this section as if it were a small employer carrier.

(i) Except as provided in paragraph (l) [(j)], for the purposes of this act, carriers that are affiliated companies or that are eligible to file a consolidated tax return shall be treated as one carrier and any restrictions or limitations imposed by this act shall apply as if all health benefit plans issued to small employers in this state by such affiliated carriers were issued by one carrier.

(j) An affiliated carrier that is a health maintenance organization having a certificate of authority under K.S.A. 40-3201 et seq., and amendments thereto, may be considered to be a separate carrier for the purpose of this act.

History: L. 1992, ch. 200, § 12; L. 1998, ch. 174, § 10; L. 2000, ch. 34, § 3; July 1.



40-2209n Same; rules and regulations.

40-2209n. Same; rules and regulations. The commissioner may adopt rules and regulations necessary to carry out the provisions of this act.

History: L. 1992, ch. 200, § 13; July 1.



40-2209o Same; violations, penalties.

40-2209o. Same; violations, penalties. Violations of this act shall be treated as violations of the unfair trade practices act and subject to the penalties prescribed by K.S.A. 40-2407 and 40-2411 and amendments thereto.

History: L. 1992, ch. 200, § 14; July 1.



40-2209p Same; required coverage for all applying small employers; medical service enrollment, limitations; denial of coverage, when; definitions.

40-2209p. Same; required coverage for all applying small employers; medical service enrollment, limitations; denial of coverage, when; definitions. (a) On and after July 1, 1997, and subject to any exclusions set out in subsections (b) through (e), each accident and sickness insurer that offers or renews policies providing hospital, medical or surgical expense benefits to a small employer must: (1) Accept every small employer that applies for such coverage; and (2) accept for enrollment all eligible employees or dependents under such policy who apply for enrollment during the period in which the eligible employee or dependent first becomes eligible to enroll under the terms of the policy.

(b) (1) In the case of an accident and health insurer that offers a policy providing hospital, medical or surgical expense benefits to a small employer through a medical service enrollment area the accident and health insurer may:

(A) Limit the small employers that may apply for such coverage to those with eligible employees or dependents who live, work or reside in the medical service enrollment area for such policy; and

(B) within the medical service enrollment area of such policy, deny coverage to such small employer if the accident and sickness insurer has demonstrated to the commissioner that: (i) It will not have the capacity to deliver services adequately to small employees and dependents of any additional small employers because of its obligations to existing small employer group policyholders or certificateholders and to eligible employees and dependents; and (ii) it will apply this paragraph uniformly to all small employers without regard to the claims experience of those small employers and their employees and dependents and without regard to the health status factors of any employees or dependents.

(2) An accident and sickness insurer which denies coverage to a small employer under any policy providing hospital, medical or surgical expense benefits in any medical service enrollment area in accordance with subsection (b)(1)(B) may not offer such policies to small employers within such medical service enrollment area for a period of 180 days after coverage is denied.

(c) (1) An accident and sickness insurer may deny coverage to a small employer under a policy providing hospital, medical or surgical expense benefits if the accident and sickness insurer has demonstrated to the commissioner that:

(A) It does not have the financial reserves necessary to underwrite additional coverage; and

(B) it is applying this paragraph uniformly to all small employers in this state without regard to the claims experience of the small employers and their employees and dependents and without regard to any health status factors of any employees or dependents.

(2) An accident and health insurer upon denying coverage to small employers under policies providing hospital, medical or surgical expense benefits in accordance with subsection (c)(1) may not offer any policies providing hospital, medical or surgical expense benefits to any small employer for a period of 180 days after the date such policies are denied or until the accident and health insurer has demonstrated to the commissioner that it has sufficient financial reserves to underwrite additional coverage, whichever is later.

(d) The requirements of subsection (a) shall not be construed to preclude an accident and health insurer from establishing employer contribution rules or group participation rules for the offering of policies providing hospital, medical or surgical expense benefits to small employers.

(e) The requirements of subsection (a) shall not apply to small employer group policies offered by an accident and health insurer if such coverage is made available only through one or more associations.

(f) As used in this subsection the following mean:

(1) "Dependent" means those persons as defined in subsection (k) of K.S.A. 40-2209d, and amendments thereto;

(2) "employee" means those persons as defined in subsection (1) of K.S.A. 40-2209d,                                                                                                                                                                                                                                          and amendments thereto;

(3) "employer contribution rule" means a requirement relating to the minimum level or amount of employer                                                                                                   contribution toward the premium for enrollment of employees and dependents;

(4) "group participation rule" means a requirement relating to the minimum number of employees and dependents that must be enrolled in relation to a specified percentage or number of eligible employees or dependents;

(5) "health status related factors" means: (A) a physical or mental illness medical condition, (B) claims experience, (C) receipt of health care, (D) medical history, (E) genetic information, (F) evidence of insurability including conditions arising out of acts of domestic violence and (H) disability; and

(6) "small employer" means those employers as defined by subsection (z) of K.S.A. 40-2209d, and amendments thereto.

History: L. 1997, ch. 190, § 6; July 1.



40-2210 Blanket sickness and accident insurance; payments, when blanket disability income policy is integrated with social security benefits.

40-2210. Blanket sickness and accident insurance; payments, when blanket disability income policy is integrated with social security benefits. (A) Blanket sickness and accident insurance is hereby declared to be that form of sickness and accident insurance covering special groups of persons as enumerated in one of the following paragraphs (1) to (8) inclusive: (1) Under a policy or contract issued to any common carrier, or to any operator, owner or lessee of a means of transportation, who or which shall be deemed the policyholder, covering a group defined as all persons who may become passengers on such common carrier or such means of transportation.

(2) Under a policy or contract issued to a college, school or other institutions of learning, a school district or districts, or school jurisdictional unit, or to the head, or principal; or governing board of any such educational unit, who or which shall be deemed the policyholder, covering students, teachers or other employees.

(3) Under a policy or contract issued to any volunteer fire department, first aid, civil defense, or other such volunteer organization, which shall be deemed the policyholder, covering all the members of such department or group, defined by reference to specified hazards incident to an activity or activities or operations sponsored or supervised by such policyholder.

(4) Under a policy or contract issued to a sports team, camp or sponsor thereof, which shall be deemed the policyholder, covering ten (10) or more members, campers, employees, officials or supervisors.

(5) Under a policy or contract issued to an employer, who shall be deemed the policyholder, covering any group of employees, dependents or guests, defined by reference to specified hazards incident to an activity or activities or operations of the policyholder.

(6) Under a policy or contract issued to any religious, charitable, recreational, educational, or civic organization, or branch thereof, which shall be deemed the policyholder, covering any group of members or participants defined by reference to specified hazards incident to an activity or activities or operations sponsored or supervised by such policyholder.

(7) Under a policy or contract issued to a newspaper or other publisher, which shall be deemed the policyholder, covering its carriers.

(8) Under a policy or contract issued to any other type of group which the commissioner of insurance may find properly subject to the issuance of blanket sickness and accident policy or contract.

(B) Every such blanket policy shall contain provisions which in the opinion of the commissioner are not less favorable to the policyholder and the individual insured than the following:

(1) A provision that the policy, including endorsements and a copy of the application, if any, of the policyholder and the persons insured shall constitute the entire contract between the parties, and that any statement made by the policyholder or by a person insured shall in absence of fraud, be deemed a representation and not a warranty, and that no such statements shall be used in defense to a claim under the policy, unless contained in a written application. Such person, his or her beneficiary, or assignee, shall have the right to make written request to the insurer for a copy of such application and the insurer shall, within fifteen (15) days after the receipt of such request at its home office or any branch office of the insurer, deliver or mail to the person making such request a copy of such application. If such copy shall not be so delivered or mailed, the insurer shall be precluded from introducing such application as evidence in any action based upon or involving any statements contained therein.

(2) A provision that written notice of sickness or of injury must be given to the insurer within twenty (20) days after the date when such a sickness or injury occurred. Failure to give notice within such time shall not invalidate nor reduce any claim if it shall be shown not to have been reasonably possible to give such notice and that notice was given as was reasonably possible.

(3) A provision that the insurer will furnish either to the claimant or to the policyholder for delivery to the claimant such forms as are usually furnished by it for filing proof of loss. If such forms are not furnished before the expiration of fifteen (15) days after giving of such notice, the claimant shall be deemed to have complied with the requirements of the policy as to proof of loss upon submitting, within the time fixed in the policy for filing proof of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made.

(4) A provision that in the case of claim for loss of time for disability, written proof of such loss must be furnished to the insurer within ninety (90) days after the commencement of the period for which the insurer is liable, and that subsequent written proofs of the continuance of such disability must be furnished to the insurer at such intervals as the insurer may reasonably require, and that in the case of claim for any other loss, written proof of such loss must be furnished to the insurer within ninety (90) days after the date of such loss. Failure to furnish such proof within such time shall not invalidate nor reduce any claim if it shall be shown not to have been reasonably possible to furnish such proof and that such proof was furnished as soon as was reasonably possible.

(5) A provision that all benefits payable under the policy other than benefits for loss of time will be payable immediately upon receipt of due written proof of such loss, and that, subject to due proof of loss, all accrued benefits payable under the policy for loss of time will be paid not less frequently than monthly during the continuance of the period for which the insurer is liable, and that any balance remaining unpaid at the termination of such period will be paid immediately upon receipt of such proof.

(6) A provision that the insurer at its own expense, shall have the right and opportunity to examine the person of the insured when and so often as it may reasonably require during the pendency of claim under the policy and also the right and opportunity to make an autopsy where it is not prohibited by law.

(7) A provision that no action at law or in equity shall be brought to recover under the policy prior to the expiration of sixty (60) days after written proof of loss has been furnished in accordance with the requirements of the policy and that no action shall be brought after the expiration of five (5) years after the time written proof of loss is required to be furnished.

(C) Each person insured under such blanket sickness and accident policy or contract shall, except where authorization is otherwise given by the commissioner of insurance, be furnished a memorandum approved by the commissioner of insurance setting forth the essential coverages of the contract, including the conditions under which an individual's coverage may be terminated under the policy and the age, if any, to which the coverage shall be limited, reduced, or restricted; the procedure to be followed in making claim under the policy; and, to whom benefits under the policy are payable. Such certificates shall also contain a summary of the provisions set forth in (B) of this subsection.

(D) All benefits under any blanket sickness and accident policy shall be payable to the person insured, or to his or her designated beneficiary or beneficiaries, or to his or her estate, except that if the person insured be a minor, such benefits may be made payable to his or her parents, guardian, or other person actually supporting him or her.

(E) No blanket disability income policy which integrates benefits with social security benefits, shall provide that the amount of any disability benefit actually being paid to the disabled person shall be reduced by changes in the level of social security benefits resulting either from changes in the social security law or due to cost of living adjustments which become effective after the first day for which disability benefits become payable.

History: L. 1951, ch. 296, § 10; L. 1965, ch. 306, § 2; L. 1977, ch. 162, § 2; July 1.



40-2211 Workmen's compensation; insolvency of insured.

40-2211. Workmen's compensation; insolvency of insured. Every policy issued by any insurance corporation, association or organization to assure the payment of compensation under the workmen's compensation act, shall contain a provision to the effect that the insurance carrier shall not be relieved from the payment of compensation for injuries, or death sustained by injuries, if the insured becomes insolvent or is discharged in bankruptcy during the period that the policy is in operation, and the compensation, or any part of it, is due and unpaid.

History: L. 1951, ch. 296, § 11; June 30.



40-2212 Same; notice of injury or death; jurisdiction; lien of employee; payment to employee, agent or dependents.

40-2212. Same; notice of injury or death; jurisdiction; lien of employee; payment to employee, agent or dependents. Every policy issued by any insurance corporation, association or organization to assure the payment of compensation, under the workmen's compensation act, shall contain a clause providing that between any employer and the insurer, notice to and knowledge of the occurrence of injury or death on the part of the insured shall be notice and knowledge on the part of the insurer; and jurisdiction of the insured shall be jurisdiction of the insurer and the insurer shall be bound by every agreement, adjudgment, award, or judgment rendered against the insured. Every such policy shall provide that the employee shall have first lien upon any amount becoming due on account of such policy to the insured from the insurer and that in case of the legal incapacity, inability, or disability of the insured to receive the amount due and pay it over to the insured employee, or his dependents, said insurer shall pay the same direct to such employee, his agent, or to a trustee for him or his dependents to the extent of discharging any obligation of the insured to said employee or his dependents.

History: L. 1951, ch. 296, § 12; June 30.



40-2213 Prior policy, rider or endorsement.

40-2213. Prior policy, rider or endorsement. A policy, rider or endorsement, which could have been lawfully used or delivered or issued for delivery to any person in this state immediately before the effective date of this act may be used or delivered or issued for delivery to any such person during five (5) years after the effective date of this act without being subject to the provisions of K.S.A. 40-2202, 40-2203 or 40-2204.

History: L. 1951, ch. 296, § 13; June 30.



40-2215 Forms and premium rates, filing, duties of commissioner; procedure; rules and regulations, violations, penalties.

40-2215. Forms and premium rates, filing, duties of commissioner; procedure; rules and regulations, violations, penalties. (a) No individual policy of accident and sickness insurance as defined in K.S.A. 40-2201, and amendments thereto, shall be issued or delivered to any person in this state nor shall any application, rider or endorsement be used in connection therewith, until a copy of the form thereof and of the classification of risks and the premium rates pertaining thereto, have been filed with the commissioner of insurance.

(b) No group or blanket policy or certificate of accident and sickness insurance providing hospital, medical or surgical expense benefits shall be issued or delivered to any person in this state, nor shall any application, rider or endorsement be used in connection therewith, until a copy of the form thereof and of the classification of risks and the premium rates pertaining thereto has been filed with the commissioner of insurance.

(c) (1) No such policy shall be issued, nor shall any application, rider or endorsement be used in connection therewith, until the expiration of 30 days after it has been filed unless the commissioner gives written approval thereof.

(2) (A) The commissioner shall create a requirements document containing filing requirements for each type of insurance. Such requirements document shall contain a list of all product filing requirements for each type of insurance that is required to be filed. For each type of insurance, such requirements document shall contain an appropriate citation to each requirement contained in any statute, rule and regulation and published bulletins in this state having the force and effect of law. Such requirements document shall be available on the insurance department internet website.

(B) The commissioner shall update the requirements document referred to in subparagraph (A) no less frequently than annually. The commissioner shall update the requirements document referred to in subparagraph (A) within 30 days after the effective date of any change in law, rule and regulation or bulletin published by the commissioner having the force and effect of law in this state.

(3) A filer shall submit with each policy form filing a document indicating the location within the policy form or any supplemental document for information establishing compliance with each requirement contained in the requirements documents referenced in subparagraph (A) of paragraph (2) of this subsection. A filer shall certify that the policy form, including any accompanying supplemental document, meets all requirements of state law.

(d) (1) Any risk classifications, premium rates, rating formulae, and all modifications thereof applicable to Kansas residents shall not establish an unreasonable, excessive or unfairly discriminatory rate or, with respect to group or blanket sickness and accident policies providing hospital, medical or surgical expense benefits issued pursuant to K.S.A. 40-2209 or 40-2210, and amendments thereto, discriminate against any individuals eligible for participation in a group, or establish rating classifications within a group that are based on medical conditions. In no event shall the rates charged to any group to which this subsection applies increase by more than 75% during any annual period unless the insurer can clearly document a material and significant change in the risk characteristics of the group.

(2) All rates for sickness and accident insurance providing hospital, medical or surgical expense benefits covering Kansas residents shall be made in accordance with the following provisions and due consideration shall be given to:

(A) Past and prospective loss experience;

(B) past and prospective expenses;

(C) adequate contingency reserves; and

(D) all other relevant factors within and without the state.

(3) Nothing in this act is intended to prohibit or discourage reasonable competition or discourage or prohibit uniformity of rates except to the extent necessary to accomplish the aforementioned purpose. The commissioner is hereby authorized to issue such rules and regulations as are necessary and not inconsistent with this act.

(e) All parties in the filing process shall act in good faith and with due diligence in performance of their duties pursuant to this section.

(f) (1) Within 30 days of receipt of the initial filing, the commissioner shall review and approve such filing or provide notice of any deficiency or disapprove the initial filing. Any notice of deficiency or disapproval shall be in writing and based only on the specific provisions of applicable statutes, regulations or bulletins published by the commissioner having the force and effect of law in this state and contained in the requirements document created by the commissioner pursuant to subparagraph (A) of paragraph (2) of subsection (c). The notice of deficiency or disapproval shall provide specific reasons for notice of deficiencies or disapproval. Such reasons shall contain sufficient detail for the filer to bring the policy form into compliance, and shall cite each specific statute, rule and regulation or bulletin having the force and effect of law in this state upon which the notice of deficiency or disapproval is based. Any notice of disapproval provided by the commissioner shall state that a hearing will be granted within 20 days after receipt of a written request therefor by the insurer. At the end of the 30 day period, the policy form shall be deemed approved if the commissioner has taken no action.

(2) In addition to the statutes, regulations or bulletins described in paragraph (2) of subsection (c), the commissioner may disapprove a filing or provide a notice of deficiency for any form for which the commissioner determines that the benefits provided therein are unreasonable in relation to the premium charged; or if such form contains any provisions which are unjust, unfair, inequitable, misleading, deceptive or encourage misrepresentation of such policy. Any notice of disapproval provided by the commissioner pursuant to this paragraph shall state that a hearing will be granted within 20 days after receipt of a written request therefor by the insurer.

(3) If the insurer has received a disapproval or notice of deficiency or disapproval regarding a policy form, it shall be unlawful for an insurer to issue such policy form or use such policy form in connection with any policy until that policy form has received a later approval by the commissioner.

(4) Within 30 days of receipt of the commissioner's notice of deficiency or disapproval, a filer may resubmit a policy form that corrects any deficiencies or resubmit a disapproved policy form and a revised certification. Any policy form not resubmitted to the commissioner within 30 days of the notice of deficiency shall be deemed withdrawn. Any disapproved policy form not resubmitted to the commissioner within 30 days of the notice of disapproval shall be deemed disapproved.

(5) (A) Within 30 days of receipt of a resubmitted filing and certification, the commissioner shall review the resubmitted filing and certification, and shall approve or disapprove such resubmitted filing and certification. Any notice of disapproval pertaining to the resubmitted filing and certification shall be in writing and provide a detailed description of the reasons for the disapproval in sufficient detail for the filer to bring the policy form into compliance. The notice of disapproval shall cite each specific statute, rule and regulation or bulletin having the force and effect of law in this state upon which the disapproval is based. No further extension of time may be taken unless the filer has introduced new provisions in the resubmitted filing and certification or the filer has materially modified any substantive provisions of the policy form, in which case the commissioner may extend the time for review by an additional 30 days. At the end of this 30 day review period, the policy form shall be deemed approved if the commissioner has taken no action.

(B) (i) Subject to clause (ii) of this subparagraph, the commissioner may not disapprove a resubmitted policy form for reasons other than those initially set forth in the original notice of deficiencies or disapproval sent pursuant to paragraph (1) of this subsection.

(ii) The commissioner may disapprove a resubmitted policy form for reasons other than those initially set forth in the original notice of deficiencies or disapproval sent pursuant to this subsection if:

(a) The filer has introduced new provisions in the resubmitted policy form and certification;

(b) the filer has materially modified any substantive provisions of the policy form;

(c) there has been a change in any statute, rule and regulation or published bulletin in this state having the force and effect of law; or

(d) there has been reviewer error and the written disapproval fails to state a specific provision of applicable statute, regulation or bulletin published by the commissioner having the force and effect of law in this state that is necessary to have the policy form conform to the requirements of law.

(6) At the end of the review period, the policy form shall be deemed approved if the commissioner has taken no action.

(7) Notwithstanding any other provision in this section, the commissioner may return a grossly inadequate filing to the filer without triggering any of the time deadlines set forth in this section. For purposes of this paragraph, the term "grossly inadequate filing" means a filing that fails to provide key information, including state-specific information, regarding a product, policy or rate, or that demonstrates an insufficient understanding of what is required to comply with state statutes or regulations.

(g) Except in cases of a material error or omission in a policy form that has been approved or deemed approved pursuant to the provisions of this act, the commissioner shall not:

(1) Retroactively disapprove that filing; or

(2) with respect to those policy forms, examine the filer during a routine or targeted market conduct examination for compliance with any later-enacted policy form filing requirements.

(h) If a rate filing or marketing material is required to be filed or approved by state law for a specific policy form, the time frames for review, approval or disapproval, resubmission, and re-review of those rate filings or marketing materials shall be the same as those provided for in subsection (f) for the review of policy forms.

(i) For purposes of this section:

(1) "Accident and sickness carrier" means an entity licensed to offer accident and sickness insurance in this state, or subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the commissioner, that contracts or offers to contract to provide, deliver, arrange for, pay for or reimburse any of the costs of health care services or any insurer that provides policies of supplemental, disability income, medicare supplement or long-term care insurance.

(2) "Commissioner" means the commissioner of insurance.

(3) "Health care services" means services for the diagnosis, prevention, treatment, cure or relief of a health condition, illness or disease.

(4) "Policy form" means any policy, contract, certificate, rider, endorsement, evidence of coverage of any amendments thereto that are required by law to be filed with the commissioner for approval prior to their sale or issuance for sale in this state.

(5) "Supplemental documents" means any documents required to be filed in support of policy forms that may or may not be subject to approval.

(6) "Type of insurance" means any hospital or medical expense policy, health, hospital or medical service corporation contract, and a plan provided by a municipal group-funded pool, or a health maintenance organization contract offered by an employer or any certificate issued under any such policies, contracts or plans, policies or certificates covering only accident, credit, dental, disability income, long-term care, hospital indemnity, medicare supplement, specified disease, vision care, coverage issued as a supplement to liability insurance.

(j) This section shall apply to any individual or group policy form issued by an accident and health carrier required to be filed with the commissioner for review or approval.

(k) Violations of subsection (d) shall be treated as violations of the unfair trade practices act and subject to the penalties prescribed by K.S.A. 40-2407 and 40-2411, and amendments thereto.

(l) Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1965, ch. 304, § 2; L. 1986, ch. 318, § 36; L. 1988, ch. 356, § 108; L. 1991, ch. 134, § 2; L. 2008, ch. 38, § 1; July 1.



40-2216 Purpose of act.

40-2216. Purpose of act. The purpose of this act shall be to provide reasonable standardization and simplification of terms and coverages of individual accident and sickness insurance policies and subscriber contracts of non-profit hospital, medical and dental service corporations to facilitate public understanding and comparison, to eliminate provisions contained in individual accident and sickness insurance policies and subscriber contracts of non-profit hospital, medical, and dental service corporations which may be misleading or unreasonably confusing in connection either with the purchase of such coverages or with the settlement of claims, and to provide for full disclosure in the sale of accident and sickness coverages.

History: L. 1976, ch. 218, § 1; July 1.



40-2217 Definitions.

40-2217. Definitions. For the purposes of this act:

(a) The term "form" means policies, riders, endorsements, applications, subscriber contracts, or other documents required to be filed pursuant to K.S.A. 40-216 or 40-19a07, and amendments thereto.

(b) The term "accident and sickness insurance" means insurance written under K.S.A. 40-401, K.S.A. 40-1102(1)(a), other than credit insurance, and coverages written under K.S.A. 40-19a02, and amendments thereto. For purposes of this act nonprofit dental service corporations shall be deemed to be engaged in the business of insurance.

(c) The term "policy" means the entire contract between the insurer and the insured, including the policy, riders, endorsements, and the application if attached, and such term includes subscriber agreements issued by nonprofit dental service corporations.

History: L. 1976, ch. 218, § 2; L. 1997, ch. 8, § 8; July 1.



40-2218 Establishment of benefit standards for accident and sickness policies or subscriber contracts; delivery or issuance of policy or contract not meeting standards prohibited, exceptions; identification of policies and contracts.

40-2218. Establishment of benefit standards for accident and sickness policies or subscriber contracts; delivery or issuance of policy or contract not meeting standards prohibited, exceptions; identification of policies and contracts. (a) The commissioner of insurance shall issue rules and regulations to establish standards for benefits under each of the following categories of coverage in individual policies, other than conversion policies issued pursuant to a contractual conversion privilege under a group policy, of accident and sickness insurance or subscriber contracts:

(1) Basic hospital expense coverage;

(2) basic medical-surgical expense coverage;

(3) hospital confinement indemnity coverage;

(4) major medical expense coverage;

(5) disability income protection coverage;

(6) accident only coverage; and

(7) specified disease or specified accident coverage.

(b) Nothing in this section shall preclude the issuance of any policy or contract which combines two (2) or more of the categories of coverage enumerated in paragraphs (1) through (6) of subsection (a).

(c) No policy or contract shall be delivered or issued for delivery in this state which does not meet the prescribed standards for the categories of coverage listed in paragraphs (1) through (7) of subsection (a) which are contained within the policy or contract unless the commissioner finds such policy or contract, including those affording supplemental coverage, will fulfill a reasonable public need and such policy or contract meets the requirements set forth in K.S.A. 40-2215 or unless the outline of coverage required by K.S.A. 40-2219 clearly sets forth wherein such policy does not provide the standards for benefits promulgated by the commissioner.

(d) The commissioner shall prescribe the method of identification of policies and contracts based upon coverages provided.

History: L. 1976, ch. 218, § 3; July 1.



40-2219 Outline of coverage to accompany policy at issuance or to be delivered at time of application; format and contents of outline.

40-2219. Outline of coverage to accompany policy at issuance or to be delivered at time of application; format and contents of outline. (a) In order to provide for full and fair disclosure in the sale of individual accident and sickness insurance policies or subscriber contracts of a non-profit hospital, medical or dental service corporation, no such policy or contract shall be delivered or issued for delivery in this state unless: (1) The outline of coverage described in subsection (b) either accompanies the policy; or (2) in all other cases, the outline of coverage described in subsection (b) is delivered to the applicant at the time application is made and an acknowledgment of receipt or certificate of delivery of such outline is provided the insurer with the application. In the event the policy is issued on a basis other than that applied for, the outline of coverage properly describing the policy or contract must accompany the policy or contract when it is delivered and clearly state that it is not the policy or contract for which application was made.

(b) The commissioner shall prescribe the format and content of the outline of coverage required by subsection (a). "Format" means style, arrangement and overall appearance, including such items as the size, color, and prominence of type and the arrangement of text and captions. Such outline of coverage shall include:

(1) A statement identifying the applicable category or categories of coverage provided by the policy or contract as prescribed in K.S.A. 40-2218;

(2) a description of the principal benefits and coverage provided in the policy or contract;

(3) a statement of the exceptions, reductions and limitations contained in the policy or contract;

(4) a statement of the renewal provisions including any reservation by the insurer or non-profit hospital, medical, or dental service corporation of a right to change premiums;

(5) a statement that the outline is a summary of the policy or contract issued or applied for and that the policy or contract should be consulted to determine governing contractual provisions.

History: L. 1976, ch. 218, § 4; July 1.



40-2220 Coverage of loss from pre-existing conditions required, when.

40-2220. Coverage of loss from pre-existing conditions required, when. Notwithstanding the provisions of K.S.A. 40-2203 (A) (2) (b), if an insurer or a non-profit hospital, medical, or dental service corporation elects to use a simplified application form, with or without a question as to the applicant's health at the time of application, but without any questions concerning the insured's health history or medical treatment history, the policy must cover any loss occurring after twelve (12) months from any pre-existing condition not specifically excluded from coverage by terms of the policy, and, except as so provided, the policy or contract shall not include wording that would permit a defense based upon pre-existing conditions.

History: L. 1976, ch. 218, § 5; July 1.



40-2221 Medicare supplement policies; rules and regulations to establish standards; denial of coverage prohibited, when.

40-2221. Medicare supplement policies; rules and regulations to establish standards; denial of coverage prohibited, when. In addition to any other statutory authority not inconsistent herewith, the commissioner shall adopt rules and regulations establishing specific standards for medicare supplement policies delivered or issued for delivery in this state. The standards so established shall equal, or may exceed, the minimum standards and requirements permitted by section 1395SS(b)(B) of the federal social security act (42 U.S.C. § 1395 et seq.). In addition, an issuer of a medicare supplement policy: (a) Shall not deny coverage to an applicant under 65 years of age who becomes eligible for a medicare by reason of disability if such person makes application for medicare supplement policy within six months of the first day on which such person enrolls for benefits under medicare part B;

(b) may not condition the issuance or effectiveness of a medicare supplement policy issued to a person eligible for medicare by reason of disability because of the health status, claims experience, receipt of health care, or medical condition of such applicant if such applicant makes application for a medicare supplement policy during the six month period beginning with the first day of the month in which such applicant enrolls for benefits under medicare part B;

(c) shall make available to persons eligible for medicare by reason of disability each type of medicare supplement policy such issuer makes available to person eligible for medicare by reason of age; and

(d) shall not charge individuals who become eligible for medicare by reason of disability and who are under the age of 65 premium rates for any medical supplemental insurance benefit plan offered by the issuer that exceeds the issuer's premium rates charged for such plan to individuals who are age 65.

History: L. 1981, ch. 194, § 1; L. 1992, ch. 58, § 1; L. 1996, ch. 24, § 1; L. 1999, ch. 106, § 4; July 1.



40-2221a Same; notice required prior to termination; reinstatement.

40-2221a. Same; notice required prior to termination; reinstatement. (a) Except as otherwise provided in K.S.A. 40-2221b, no medicare supplement policy of insurance, as defined by the commissioner of insurance by rules and regulations, issued or delivered in this state shall be terminated for failure to pay premiums when due unless the insurer sends to the insured a notice, addressed to the insured's last address of record with such insurer, indicating the policy terminated due to failure to pay the required premium as of the premium due date. Such notice shall be enclosed in an envelope on the front of which the following language appears in bold-faced type in a conspicuous place: IMPORTANT—-PREMIUM RENEWAL NOTICE ENCLOSED. Such notice shall be sent no later than 45 days following the date on which premium was due, and shall inform the insured of the amount of premium that would be required to reinstate the policy and of the time within which such premium must be remitted to the insurer to effect such reinstatement. Except as provided in subsection (b), upon payment of the required premium by the insured to the insurer within 45 days of the insurer's having mailed such notice, the policy shall be automatically reinstated as continuous coverage without lapse by the insurer without imposing upon the insured any new exclusions, reductions or waiting periods and without requiring of the insured proof of insurability.

(b) Medicare supplement policies of insurance, as defined by the commissioner of insurance by rules and regulations, shall be reinstated in the event of lapse if the insurer is provided proof of cognitive impairment or the loss of functional capacity within five months after termination and the insured requests such reinstatement. Collection of past due premium will be allowed, where appropriate. The standard of proof of cognitive impairment or loss of functional capacity shall be established by clinical diagnosis by a person licensed to practice medicine and surgery and qualified to make such diagnosis.

History: L. 1988, ch. 159, § 1; L. 1996, ch. 182, § 8; July 1.



40-2221b Same; when provisions of 40-2221a not applicable.

40-2221b. Same; when provisions of 40-2221a not applicable. The provisions of K.S.A. 40-2221a shall not apply to: (a) An insurance contract which is billed for by the insurer to other than the insured or a guardian, conservator or trustee of the insured;

(b) an insurance contract billed for by the insurer to the insured on a preauthorized check or bank draft basis; and

(c) an insurance contract for which the insurer has sent the proper notice as provided under this act more than twice in the preceding 12 months.

History: L. 1988, ch. 159, § 2; July 1.



40-2222 Health coverage; jurisdiction of commissioner; exceptions.

40-2222. Health coverage; jurisdiction of commissioner; exceptions. (a) Any person or other entity which provides coverage in this state for medical, surgical, chiropractic, physical therapy, speech pathology, audiology, professional mental health, dental, hospital, or optometric expenses, whether such coverage is by direct payment, reimbursement, or otherwise, shall be presumed to be subject to the jurisdiction of the commissioner of insurance unless the person or other entity:

(1) Is a professional association of architects incorporated in Kansas on October 4, 1954, which provides coverage for the payment of expenses described herein to or for the members of the association or dependents through a trust established November 1, 1986, and complies with K.S.A. 40-2222a, and amendments thereto;

(2) is a professional association of dentists incorporated in Kansas on July 3, 1972, which provides coverage for the payment of expenses described herein to or for the members of the association or dependents through a trust established November 1, 1985, and complies with K.S.A. 40-2222a, and amendments thereto;

(3) (A) is a trade association of banks incorporated in Kansas on August 9, 1978, which provides coverage for the payment of expenses described herein to or for the members of the association or dependents through a trust established July 1, 1989, and complies with K.S.A. 40-2222a, and amendments thereto; or

(B) is a trade organization of banks incorporated in Kansas on June 1, 1982, which provides coverage for expenses described herein to or for members of the association or dependents, and complies with K.S.A. 40-2222a, and amendments thereto;

(4) is a trade association of truckers incorporated in Kansas on July 1, 1985, which provides coverage for the payment of expenses described herein to or for the members of the association or dependents through a trust established January 1, 1990, and complies with K.S.A. 40-2222a, and amendments thereto;

(5) is an association of physicians practicing in the Kansas City metropolitan area, incorporated in Missouri on March 5, 1891, and qualified as a foreign corporation in Kansas on May 19, 1987, which provides coverage for the payment of expenses described herein to or for the members of the association, their employees and dependents through a trust established November 1, 1984, and complies with K.S.A. 40-2222a, and amendments thereto;

(6) is organized as a farmers' cooperative under the Kansas cooperative marketing act, K.S.A. 17-1601 et seq., and amendments thereto, on January 13, 1983, and is an association of farmers' cooperatives and other like associations operated on a cooperative basis and their affiliated companies, which provides benefits for employees, and family members of such employees, of such associations, and complies with K.S.A. 40-2222a, and amendments thereto;

(7) is any other qualified trade, merchant, retail, or professional association or business league incorporated in Kansas which complies with K.S.A. 40-2222a, and amendments thereto;

(8) conclusively shows by submission of an appropriate certificate, license, letter or other document issued by the United States department of labor that such person or entity is not subject to Kansas law; or

(9) conclusively shows that it is subject to the jurisdiction of an agency of this state or the federal government. For purposes of this act, tax exempt status under section 501(c) of the federal internal revenue code of 1986 shall not be deemed to be jurisdiction of the federal government.

(b) For the purposes of this section, a qualified trade, merchant, retail or professional association or business league shall mean any bona fide trade, merchant, retail or professional association or business league that:

(1) Has been in existence for at least five calendar years; and

(2) is comprised of five or more employers.

History: L. 1983, ch. 150, § 1; L. 1991, ch. 135, § 1; L. 2013, ch. 27, § 1; L. 2014, ch. 44, § 1; July 1.



40-2222a Same; associations not subject to jurisdiction of commissioner to provide applicants with written notice of nature of coverage.

40-2222a. Same; associations not subject to jurisdiction of commissioner to provide applicants with written notice of nature of coverage. At the time the initial application for coverage is taken with respect to new applicants and upon the first renewal, reinstatement or extension of coverage following the effective date of this act with respect to persons previously covered, each association described in subsection (a) of K.S.A. 40-2222, and amendments thereto, shall provide a written notice stating that:

(a) The coverage is not provided by an insurance company;

(b) the plan is not subject to the laws and regulations relating to insurance companies;

(c) the plan is not under the jurisdiction of the commissioner of insurance; and

(d) if the plan does not pay medical expenses that are eligible for payment under the plan for any reason, the individuals covered by the plan may be liable for such expenses.

History: L. 1991, ch. 135, § 2; L. 2014, ch. 44, § 2; July 1.



40-2222b Same; premium tax, rate, computation, return and payment.

40-2222b. Same; premium tax, rate, computation, return and payment. (a) As a condition precedent to continuation of the exemption provided by K.S.A. 40-2222, and amendments thereto, each association described in subsection (a) of K.S.A. 40-2222, and amendments thereto, shall, no later than May 1 of each year, pay a tax at the rate of 1% per annum upon the annual Kansas gross premium collected during the preceding calendar year. In the computation of the tax, such associations shall be entitled to deduct any annual Kansas gross premiums returned on account of cancellation or dividends returned to members or expenditures used for the purchase of reinsurance or stop-loss coverage.

(b) Every association subject to taxation under the provisions of this section shall pay the tax imposed and make a return under oath to the commissioner of insurance under such rules and regulations and in such form and manner as the commissioner may prescribe.

History: L. 1991, ch. 135, § 3; L. 2014, ch. 44, § 3; July 1.



40-2223 Same; examination; subject to insurance laws.

40-2223. Same; examination; subject to insurance laws. Any person or entity unable to show under K.S.A. 40-2222 that it is subject to the jurisdiction of an agency of this state or the federal government shall: (a) Submit to an examination by the insurance commissioner to determine the organization and solvency of the person or the entity; (b) be subject to all applicable provisions of chapter 40 of the Kansas Statutes Annotated. Any examination conducted under this section shall be performed in accordance with K.S.A. 40-222 and 40-223, and amendments thereto.

History: L. 1983, ch. 150, § 2; July 1.



40-2224 Same; disclosure to purchaser required.

40-2224. Same; disclosure to purchaser required. Any person who advertises, sells, transacts or administers coverage in this state described in K.S.A. 40-2222, shall, if that coverage is not fully insured by an insurer authorized to transact insurance business in this state, advise any purchaser, prospective purchaser and covered person of such lack of insurance or other coverage.

History: L. 1983, ch. 150, § 3; July 1.



40-2225 Long-term care insurance; name and citation of act.

40-2225. Long-term care insurance; name and citation of act. This act may be known and cited as the long-term care insurance act.

History: L. 1987, ch. 156, § 1; Jan. 1, 1988.



40-2226 Same; application and construction of act.

40-2226. Same; application and construction of act. The requirements of this act shall apply to policies delivered or issued for delivery in this state on or after the effective date of this act.  This act is not intended to supersede the obligation of entities subject to this act to comply with the substance of other applicable insurance laws insofar as they do not conflict with this act, except that laws and rules and regulations designed and intended to apply to medicare supplement insurance policies shall not be applied to long-term care insurance. A policy which is not primarily advertised, marketed or offered as long-term care insurance need not meet the requirements of this act.

History: L. 1987, ch. 156, § 2; Jan. 1, 1988.



40-2227 Same; definitions.

40-2227. Same; definitions. As used in this act, unless the context requires otherwise:

(a) "Long-term care insurance" means any insurance policy primarily advertised, marketed, offered or designed to provide coverage for not less than 12 consecutive months for each covered person on an expense incurred, indemnity, prepaid, or other basis, for one or more necessary or diagnostic, preventive, therapeutic, rehabilitative, maintenance, custodial, residential or personal care services, provided in a setting other than an acute care unit of a hospital. Such term includes group and individual policies or riders whether issued by insurers, fraternal benefit societies, nonprofit medical and hospital service corporations, prepaid health plans, health maintenance organizations, or any similar organization. Long-term care insurance shall not include any insurance policy which is offered primarily to provide basic medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income protection coverage, accident-only coverage, specified disease or specified accident coverage, or limited benefit health coverage, but the inclusion or attachment of long-term care insurance coverage to one of the foregoing products shall not exempt it from the requirements of this act.

(b) "Applicant" means:

(1) In the case of an individual long-term care insurance policy, the person who seeks to contract for such benefits; and

(2) in the case of a group long-term care insurance policy, the proposed certificateholder.

(c) "Certificate" means any certificate issued under a group long-term care insurance policy, which policy has been delivered or issued for delivery in this state.

(d) "Commissioner" means the insurance commissioner of this state.

(e) "Group long-term care insurance" means a long-term care insurance policy delivered or issued for delivery in this state and issued to a group as defined in K.S.A. 40-2209, and amendments thereto. No group long-term care insurance coverage may be offered to a resident of this state under a group policy issued in another state to a group defined in K.S.A. 40-2209, and amendments thereto, unless this state, or another state having statutory and regulatory long-term care insurance requirements substantially similar to those adopted in this state, has made a determination that such requirements have been met.

(f) "Policy" means, except as otherwise provided in subsection (e) of this section, any individual or group policy, contract, subscriber agreement, rider or endorsement delivered or issued for delivery in this state by an insurer, fraternal benefit society, nonprofit medical and hospital service corporation, prepaid health plan, health maintenance organization or any similar organization.

History: L. 1987, ch. 156, § 3; L. 1997, ch. 8, § 9; July 1.



40-2228 Same; rules and regulations; prohibitions; preexisting condition provisions; delivery of outline of coverage upon application required.

40-2228. Same; rules and regulations; prohibitions; preexisting condition provisions; delivery of outline of coverage upon application required. (a) The commissioner may adopt reasonable rules and regulations:

(1) To establish specific standards for policy provisions of long-term care insurance policies. Such standards shall be in addition to and in accordance with applicable laws of this state, and shall address terms of renewability, initial and subsequent conditions of eligibility, nonduplication of coverage provisions, coverage of dependents, preexisting conditions, termination of insurance, probationary periods, limitations, exceptions, reductions, elimination periods, requirements for replacement, recurrent conditions and definitions of terms, except that no regulation shall limit the number of days contained in an elimination period of confinement in a nursing facility or for all confinements in a nursing facility which are due to the same or related causes and separated from each other by less than 180 days; and

(2) to specify prohibited policy provisions not otherwise specifically authorized by statute which, in the opinion of the commissioner, are unjust, unfair or unfairly discriminatory to any person insured under a long-term care insurance policy.

(b) Rules and regulations adopted by the commissioner shall:

(1) Recognize the unique, developing and experimental nature of long-term care insurance; and

(2) recognize the appropriate distinctions necessary between group and individual long-term care insurance policies.

(c) The commissioner may adopt rules and regulations establishing loss-ratio standards for long-term care insurance policies if a specific reference to long-term care insurance policies is contained in the rules and regulations.

(d) No long-term care insurance policy may:

(1) Be canceled, nonrenewed, or otherwise terminated solely on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificateholder; or

(2) contain a provision establishing any new waiting period in the event existing coverage is converted to or replaced by a new or other form within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder.

(e) (1) No long-term insurance policy or certificate shall use a definition of preexisting condition which is more restrictive than the following: "Preexisting condition" means a condition for which medical advice or treatment was recommended by, or received from a provider of health care services, within six months preceding the effective date of coverage of an insured person.

(2) No long-term care insurance policy shall exclude coverage for a loss or confinement which is the result of a preexisting condition unless such loss or confinement begins within six months following the effective date of coverage of an insured person.

(3) The commissioner may extend the limitation periods set forth in subsections (e)(1) and (e)(2) above as to specific age group categories or specific policy forms upon finding that the extension is not contrary to the best interest of the public.

(4) The definition of preexisting condition shall not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant, and, on the basis of the answers on that application, from underwriting in accordance with that insurer's established underwriting standards.

(f) No long-term care insurance policy shall require prior institutionalization as a condition precedent to the payment of benefits.

(g) In order to provide for fair disclosure in the sale of long-term care insurance policies:

(1) An outline of coverage shall be delivered to an applicant for a long-term care insurance policy at the time of application. In the case of direct response solicitations, the insurer shall deliver the outline of coverage upon the applicant's request, but regardless of request, shall make such delivery no later than at the time of policy delivery. Such outline of coverage shall include:

(A) A description of the principal benefits and coverage provided in the policy;

(B) a statement of the principal exclusions, reductions and limitations contained in the policy;

(C) a statement of the renewal provisions, including any reservation in the policy of a right to change premiums; and

(D) a statement that the outline of coverage is a summary of the policy issued or applied for, and that the policy should be consulted to determine governing contractual provisions.

(2) A certificate issued pursuant to a group long-term care insurance policy which policy is delivered or issued for delivery in this state shall include the information required by subsection (g)(4) of K.S.A. 40-2209, and amendments thereto.

(h) No policy shall be advertised, marketed or offered as long-term care insurance unless it complies with the provisions of this act.

History: L. 1987, ch. 156, § 4; L. 1997, ch. 190, § 5; L. 1998, ch. 174, § 11; L. 2002, ch. 168, § 1; July 1.



40-2228a Long-term care policies and certificates; reinstatement of lapsed policies or certificates due to cognitive impairment or loss of functional capacity.

40-2228a. Long-term care policies and certificates; reinstatement of lapsed policies or certificates due to cognitive impairment or loss of functional capacity. The provisions of K.S.A. 40-2228a through 40-2228e shall apply to all individual and group long-term care policies or certificates that are issued to residents of this state on and after the effective date of this act.

History: L. 1996, ch. 182, § 1; July 1.



40-2228b Same; notice of lapse or termination; designation of person in addition to applicant to receive notice, waiver; change of designation.

40-2228b. Same; notice of lapse or termination; designation of person in addition to applicant to receive notice, waiver; change of designation. (a) No long-term care policy or certificate shall be issued until the insurer has received from the applicant either a written designation of at least one person, in addition to the applicant, who is to receive notice of lapse or termination of the policy or certificate for nonpayment of premium, or a written waiver dated and signed by the applicant electing not to designate additional persons to receive such notice.

(b) The applicant has the right to designate at least one person who is to receive the notice of termination, in addition to the insured. Designation of an additional person to receive notice of lapse or termination shall not constitute acceptance of any liability by such person for services provided to the insured. The designation shall include the full name and home address of such additional person.

(c) The policy or certificate shall include a waiver stated in clear terms in the case of an applicant who elects not to designate an additional person. The waiver shall state that the applicant has the right to designate at least one person other than the applicant who will receive notice of any lapse or termination of the long-term care policy or certificate and that the applicant elects not to designate an additional person to receive such notice.

(d) The insurer shall notify the insured of the right to change this written designation, no less often than once every two years.

History: L. 1996, ch. 182, § 2; July 1.



40-2228c Same; payment of premiums through payroll or pension deduction plan; requirements under 40-2228b; application or enrollment form.

40-2228c. Same; payment of premiums through payroll or pension deduction plan; requirements under 40-2228b; application or enrollment form. When the policyholder or certificateholder pays premiums for a long-term care insurance policy or certificate through a payroll or pension deduction plan, the requirements contained in K.S.A. 40-2228b need not be met until 60 days after the policyholder or certificateholder is no longer on such a payment plan. The application or enrollment form for such policies or certificates shall clearly indicate the payment plan selected by the applicant.

History: L. 1996, ch. 182, § 3; July 1.



40-2228d Same; lapse or termination of policy or certificate; requirements; notice.

40-2228d. Same; lapse or termination of policy or certificate; requirements; notice. No long-term care policy or certificate shall lapse or be terminated for nonpayment of premium unless the insurer, at least 30 days before the effective date of the lapse or termination, has given notice by first-class mail to the insured at the insured's last known address and to any person designated by the insured pursuant to K.S.A. 40-2228b to receive notice of lapse or termination. Notice shall not be given until 30 days after a premium is due and unpaid and will be deemed to have been given five days after the date of mailing.

History: L. 1996, ch. 182, § 4; July 1.



40-2228e Same; reinstatement, conditions.

40-2228e. Same; reinstatement, conditions. Long-term care insurance policies or certificates shall include a provision which provides for reinstatement of coverage, in the event of lapse if the insurer is provided proof of cognitive impairment or the loss of functional capacity. This option shall be available to the insured if requested within five months after termination and shall allow for the collection of past due premium, where appropriate. The standard of proof of cognitive impairment or loss of functional capacity shall not be more stringent than the benefit eligibility criteria for cognitive impairment or the loss of functional capacity contained in the policy or certificate.

History: L. 1996, ch. 182, § 5; July 1.



40-2228f Long-term care insurance prompt payment act; effective date.

40-2228f. Long-term care insurance prompt payment act; effective date. (a) K.S.A. 2015 Supp. 40-2228f through 40-2228h, and amendments thereto, shall be known as the Kansas long-term care insurance prompt payment act and shall apply to any policy of long-term care insurance issued or renewed in this state.

(b) The provisions of the Kansas long-term care prompt payment act shall take effect and be in force on and after January 1, 2008.

History: L. 2007, ch. 150, § 5; July 1.



40-2228g Same; definitions.

40-2228g. Same; definitions. As used in K.S.A. 2015 Supp. 40-2228f through 40-2228h, and amendments thereto:

(a) The term "clean claim" means a claim that has no defect or impropriety, including any lack of required substantiating documentation, or particular circumstance requiring special treatment that prevents timely payment from being made on the claim under the Kansas long-term care insurance prompt payment act.

(b) The term "claim" means a written proof of loss as defined in paragraph (7) of subsection (A) of K.S.A. 40-2203, and amendments thereto, or an electronic proof of loss which contains the information required by paragraph (7) of subsection (A) of K.S.A. 40-2203, and amendments thereto.

(c) The term "long-term care insurance" shall have the meaning ascribed to it in K.S.A. 40-2227, and amendments thereto.

History: L. 2007, ch. 150, § 6; July 1.



40-2228h Same; claims; procedures; rules and regulations.

40-2228h. Same; claims; procedures; rules and regulations. (a) Within 30 days after receipt of any claim, and amendments thereto, any insurer issuing a policy of long-term care insurance shall pay a clean claim for reimbursement in accordance with this section or send a written or electronic notice acknowledging receipt of and the status of the claim. Such notice shall include the date such claim was received by the insurer and state that:

(1) The insurer refuses to reimburse all or part of the claim and specify each reason for denial; or

(2) additional information is necessary to determine if all or any part of the claim will be reimbursed and what specific additional information is necessary.

(b) If any insurer issuing a policy of long-term care insurance fails to comply with subsection (a), such insurer shall pay interest at the rate of 1% per month on the amount of the claim that remains unpaid 30 days after the receipt of the claim. The interest paid pursuant to this subsection shall be included in any late reimbursement without requiring the person who filed the original claim to make any additional claim for such interest.

(c) After receiving a request for additional information, the person claiming reimbursement shall submit all additional information requested by the insurer within 30 days after receipt of the request for additional information. Failure to furnish such additional information within the time required shall not invalidate nor reduce the claim if it was not reasonably possible to give such information within such time, provided such proof is furnished as soon as possible as defined (within the time prescribed) in paragraph (7) of subsection (A) of K.S.A. 40-2203, and amendments thereto.

(d) Within 30 days after receipt of all the requested additional information, an insurer issuing a policy of long-term care insurance shall pay a clean claim in accordance with this section or send a written or electronic notice that states:

(1) Such insurer refuses to reimburse all or part of the claim; and

(2) specifies each reason for denial. Any insurer issuing a policy of long-term care insurance that fails to comply with this subsection shall pay interest on any amount of the claim that remains unpaid at the rate of 1% per month.

(e) The provisions of subsection (b) shall not apply when there is a good faith dispute about the legitimacy of the claim, or when there is a reasonable basis supported by specific information that such claim was submitted fraudulently.

(f) Any violation of this act by an insurer issuing a policy of long-term care insurance with flagrant and conscious disregard of the provisions of this act or with such frequency as to constitute a general business practice shall be considered a violation of the unfair trade practices act in K.S.A. 40-2401 et seq., and amendments thereto.

(g) The commissioner of insurance shall adopt rules and regulations necessary to carry out the provisions of the Kansas long-term care insurance prompt payment act.

History: L. 2007, ch. 150, § 7; July 1.



40-2229 Mammogram and pap smear coverage; policies to which mandated coverage applicable.

40-2229. Mammogram and pap smear coverage; policies to which mandated coverage applicable. Except as otherwise provided, this act applies to any individual, group or blanket policy of accident and sickness, medical or surgical expense coverage and any provision of a policy, contract, plan or agreement for medical service including any contract of a health maintenance organization as defined by K.S.A. 40-3202, and amendments thereto, delivered, renewed or issued for delivery on or after the effective date of this act within or outside of this state or used within this state by or for an individual who resides or is employed in this state. The provisions of this act shall not apply to any medicare supplement policy of insurance, as defined by the commissioner of insurance by rule and regulation, any policy of long-term care insurance, as defined by K.S.A. 40-2227, and amendments thereto, any specified disease or specified accident coverage or any accident only coverage as defined by the commissioner of insurance by rule and regulation whether written on a group, blanket or individual basis.

History: L. 1988, ch. 158, § 1; July 1.



40-2230 Same; when reimbursement or indemnification required; deductibles, coinsurance and other limitations permissible.

40-2230. Same; when reimbursement or indemnification required; deductibles, coinsurance and other limitations permissible. Notwithstanding any provision of any policy, provision, contract, plan or agreement to which this act applies, whenever reimbursement or indemnity for laboratory or x-ray services are covered, reimbursement or indemnification shall not be denied for mammograms or pap smears when performed at the direction of a person licensed to practice medicine and surgery by the board of healing arts within the lawful scope of such person's license, including services performed at a mobile facility certified by the federal health care financing administration and performing mammography testing by American cancer society guidelines. A policy, provision, contract, plan or agreement may apply to mammograms or pap smears the same deductibles, coinsurance and other limitations as apply to other covered services.

History: L. 1988, ch. 158, § 2; L. 1994, ch. 141, § 1; April 14.



40-2231 Continuing care contracts; definitions.

40-2231. Continuing care contracts; definitions. As used in this act:

(a) "Continuing care contract" means an agreement pursuant to which a provider undertakes to furnish to a person, not related by consanguinity or affinity to the provider, shelter and medical or nursing services or other health-related benefits which require a present or deferred transfer of assets or an entrance fee in the amount of $5,000 or equivalent value or such greater amount as set by the commissioner in rules and regulations in addition to or in lieu of periodic charges. Continuing care contract shall also mean an agreement of any other provider who voluntarily applies for a certificate pursuant to K.S.A. 40-2235.

(b) "Entrance fee" means the total of any initial or deferred transfer to, or for the benefit of, a provider of a sum of money or other property made or promised to be made as full or partial consideration for acceptance of a person as a resident pursuant to a continuing care contract.

(c) "Home" means the facility or facilities occupied, or planned to be occupied, by five or more residents where the provider undertakes pursuant to the continuing care contract to provide continuing care to such residents.

(d) "Provider" or "continuing care provider" means the person, corporation, partnership, association or other legal entity which agrees to provide continuing care to residents in a home.

(e) "Resident" means an individual or individuals who have entered into an agreement with a provider for continuing care in a home.

(f) "Commissioner" means commissioner of insurance of the state of Kansas.

History: L. 1989, ch. 73, § 1; July 1.



40-2232 Same; provider's annual disclosure statement; contents; requirement to furnish.

40-2232. Same; provider's annual disclosure statement; contents; requirement to furnish. A provider shall be required to complete an annual disclosure statement prescribed by the commissioner and shall be required to deliver the disclosure statement to individuals who are prospective residents, or current residents who request such disclosure statement. The text of the disclosure statement shall contain the following information:

(a) The name and business address of the provider and a statement of whether the provider is an individual, partnership, corporation or any other legal entity.

(b) The names of the individual or individuals who constitute the provider or, if the provider is a partnership, corporation or other legal entity, whether for profit or not for profit, the names of the officers, directors, trustees or managing or general partners of the provider. If the provider is a corporation, the name of any individual who owns 10% or more of the stock of such corporation shall also be disclosed.

(c) With respect to a provider which is either not incorporated or not established and operated on a not-for-profit basis, the names and business addresses of any individual having any ownership or any beneficial interest in the provider and a description of such individual's interest in or occupation with the provider.

(d) A statement as to whether or not the provider is, or is affiliated with, a religious, charitable or other nonprofit organization and the extent of the affiliation, if any; the extent to which any affiliate organization will be responsible for the financial and contractual obligations of the provider; the provision of the United States internal revenue code, if any, under which the provider or any of the provider's affiliates is or are exempt from the payment of federal income taxes; and, a statement of whether the home is exempt from local property taxation.

(e) A statement that the provider is required to have an annual certified audit by a certified public accountant and that a copy of such audit shall be made available upon request.

(f) If the operation of the home has not yet commenced, and with receipt of contract considerations as defined in K.S.A. 40-2231 (a) and (b), the provider shall provide a statement of the anticipated source and application of the funds used or to be used in the purchase or construction of the facility, including but not limited to:

(1) An estimate of such costs as financing expense, legal expense, land costs, marketing costs and other similar costs which the provider expects to incur or become obligated for prior to the commencement of operations;

(2) A description of any mortgage loan or any other financing intended to be used for the financing of the facility, including the anticipated terms and costs of such financing;

(3) An estimate of the total entrance fee to be received from or on behalf of residents at or prior to commencement of operation; and

(4) An estimate of the funds, if any, which are anticipated to be necessary to fund start-up losses and provide reserve funds to assure full performance of the obligations of the provider under continuing care contracts.

(g) A statement as to whether the manager or any official or director of the provider, has been convicted of a crime or been a party of any civil action claiming fraud, embezzlement, fraudulent conversion or misappropriation of property which resulted in a judgment against such person and whether any such person has had any state or federal license or permits related to care and housing suspended or revoked.

(h) A statement of the years of experience of the provider and manager in the operation of homes providing continuing care.

(i) A statement of the fiscal year of the provider.

History: L. 1989, ch. 73, § 2; July 1.



40-2233 Same; annual disclosure statement, contract and annual audit; filing with commissioner.

40-2233. Same; annual disclosure statement, contract and annual audit; filing with commissioner. A provider shall file with the commissioner within four months of completion of such provider's fiscal year the annual disclosure statement referred to in K.S.A. 40-2232, the continuing care contract referred to in K.S.A. 40-2234 and an annual audit certified by a certified public accountant.

History: L. 1989, ch. 73, § 3; July 1.



40-2234 Same; providing form to commissioner; contents and attachments.

40-2234. Same; providing form to commissioner; contents and attachments. The provider shall provide the commissioner a copy of any continuing care contract form entered into on or after the effective date of this act or entered into between the provider and any resident which shall include or have attached thereto:

(a) A description of all fees and or charges required of residents, a description of all services to be provided or committed to providing in the future and a description of any services for which an extra charge is made over and above entrance fees and periodic charges that are provided for in the contract;

(b) A listing of the terms and conditions under which the agreement may be cancelled by either party to the agreement or by which any or all of the entrance fee or transfer of assets would be refunded, less the value of any services received; and

(c) A statement describing health and financial conditions required to continue as a resident, including any changes in either health or financial conditions of the resident.

History: L. 1989, ch. 73, § 4; July 1.



40-2235 Same; certificate of registration, application, fee, renewal.

40-2235. Same; certificate of registration, application, fee, renewal. No provider shall act as or hold themselves out to be a continuing care provider, as defined in this act, in this state, unless the provider shall hold a certificate of registration as a continuing care provider issued by the commissioner of insurance. Application for such certificate shall be made to the commissioner on a form prescribed by such commissioner and shall be accompanied by a filing fee of $50. Such certificate may be continued for successive annual periods by notifying the commissioner of insurance of such intent and payment of a $25 continuation fee. Such certificate shall be issued to a continuing care provider or continued by the commissioner unless the commissioner after due notice and hearing shall have determined that the continuing care provider is not in compliance with this act.

History: L. 1989, ch. 73, § 5; July 1.



40-2237 Same; change of ownership or management of provider or home.

40-2237. Same; change of ownership or management of provider or home. If there is a change of ownership, or management of the provider or home, the new owners must file all required documents of this act within 90 days of change.

History: L. 1989, ch. 73, § 7; July 1.



40-2238 Same; rules and regulations.

40-2238. Same; rules and regulations. The commissioner shall promulgate rules and regulations necessary to carry out the provisions of this act.

History: L. 1989, ch. 73, § 8; July 1.



40-2239 Small employer health benefit plans; definitions.

40-2239. Small employer health benefit plans; definitions. As used in this act, unless the context requires otherwise:

(a) "Carrier" means an insurance company, medical or hospital service corporation, medical and hospital service corporation or health maintenance organization which holds a valid certificate of authority from the insurance commissioner.

(b) "Commissioner" means the commissioner of insurance.

(c) "Eligible employee" means an employee who is employed by the employer for an average of at least 30 hours per week and who elects to participate in one of the benefit plans provided under this act, and includes individuals who are sole proprietors, business partners and limited partners. The term "eligible employee" does not include individuals:

(1) Engaged as independent contractors;

(2) whose periods of employment are on an intermittent or irregular basis; or

(3) who have been employed by the employer for fewer than 90 days.

(d) "Family member" means an eligible employee's spouse and any unmarried dependent child or stepchild.

(e) "Health benefit plan" means a contract for group medical, surgical, hospital or any other remedial care recognized by state law and related services and supplies.

(f) "Health savings account" means a trust created or organized in the United States as a health savings account exclusively for the purpose of paying the qualified medical expenses of the account beneficiary, but only if the written governing instrument creating the trust meets the requirements specified by the medicare, prescription drug, improvement and modernization act of 2003, Pub. L. No. 108-173, 117 Stat. 2067.

(g) "Premium" means the monthly or other periodic charge for a health benefit plan.

(h) "Small employer health benefit plan" means an arrangement providing a health benefit plan for the purpose described in K.S.A. 40-2240, and amendments thereto.

History: L. 1990, ch. 157, § 1; L. 1999, ch. 110, § 1; L. 2005, ch. 118, § 1; July 1.



40-2240 Same; establishment; assistance by commissioner.

40-2240. Same; establishment; assistance by commissioner. (a) Any small employer as defined in subsection (4) of K.S.A. 40-2209d, and amendments thereto, may establish a small employer health benefit plan for the purpose of providing a health benefit plan as described in subsection (u) of K.S.A. 40-2209d, and amendments thereto, covering such employers' eligible employees and such employees' family members. If an association or trust is used for such purposes, the association or trust may not condition eligibility or membership on the health status of members or employees.

(b) The commissioner shall provide assistance to employers desiring to organize and maintain any such benefit plan and may aid in the acquisition of the health care insurance by the small employer health benefit plan.

History: L. 1990, ch. 157, § 2; L. 1999, ch. 110, § 2; L. 2002, ch. 158, § 18; L. 2005, ch. 118, § 2; July 1.



40-2241 Same; contracts with carriers; coverage options; application of 40-2209 and 40-2215.

40-2241. Same; contracts with carriers; coverage options; application of 40-2209 and 40-2215. (a) Any small employer health benefit plan organized for the purposes described in K.S.A. 40-2240 and amendments thereto shall be authorized to enter into contracts with carriers for the health care insurance described in K.S.A. 40-2209d, and amendments thereto, or health care providers for services on behalf of its member employees. A small employer health benefit plan may contract with more than one carrier to provide insurance.

(b) Where appropriate, the small employer health benefit plan shall provide options under which eligible employees may arrange coverage for their family members. Options for additional coverage for employees and their family members at an additional cost or premium may be provided.

(c) The provisions of K.S.A. 40-2209 and 40-2215, and amendments thereto, shall apply to all contracts issued under this section or the act of which this section is a part and to health benefit plans as defined in K.S.A. 40-2239, and amendments thereto, and the provisions of such sections shall apply to small employer health benefit plans.

History: L. 1990, ch. 157, § 3; L. 1991, ch. 134, § 9; L. 1998, ch. 174, § 12; L. 1999, ch. 110, § 5; July 1.



40-2242 Same; qualification for employer participation.

40-2242. Same; qualification for employer participation. As a condition to participation as a member of any small employer health benefit plan as provided in K.S.A. 40-2240, and amendments thereto, an employer shall have not contributed within the preceding two years to any health insurance premium or health savings account on behalf of an employee who is to be covered by the employer's contribution other than a contribution by an employer to a health insurance premium or health savings account within the preceding two years solely for the benefit of the employer or the employer's dependents.

History: L. 1990, ch. 157, § 4; L. 1992, ch. 56, § 1; L. 1999, ch. 110, § 3; L. 2005, ch. 118, § 3; July 1.



40-2243 Same; employee and employer contributions; employee's enrollment in multiple options; enrollment not required, when; payroll deductions.

40-2243. Same; employee and employer contributions; employee's enrollment in multiple options; enrollment not required, when; payroll deductions. (a) The monthly contribution of each eligible employee for health benefit plan coverage under this act shall be the total cost per month of the benefit coverage afforded under the plan or plans, for which the employee exercises the option, including the administrative expenses therefor less the portion thereof contributed by the employer. An employee may enroll in more than one option at a time so long as such options do not offer overlapping services.

(b) The employer contribution shall be the amount necessary to pay the cost of the health benefit plan covering the employer's covered employees for which the employer does not require the employee to pay, including the administrative expenses therefor. An employer is not required to enroll an employee who is already enrolled in a health benefit plan other than the small employer health benefit plan.

(c) Payroll deductions for such costs payable by the employee shall be made by the employer upon receipt of a signed authorization from the employee indicating an election to participate in the small employer health benefit plan.

History: L. 1990, ch. 157, § 5; July 1.



40-2246 Same; employer income tax credit for corporations, computation of amount, reduction of deductions, election to claim, refunds; no inclusion of employer expenses in employee income; application date.

40-2246. Same; employer income tax credit for corporations, computation of amount, reduction of deductions, election to claim, refunds; no inclusion of employer expenses in employee income; application date. (a) A credit against the taxes otherwise due under the Kansas income tax act shall be allowed to an employer for amounts paid during the taxable year for purposes of this act on behalf of an eligible employee as defined in K.S.A. 40-2239, and amendments thereto, to provide health insurance or care and amounts contributed to health savings accounts of eligible covered employees, except that for taxable years commencing after December 31, 2013, no credit shall be allowed pursuant to this section for that portion of any amounts paid by an employer for healthcare expenditures, a health benefit plan, as defined in K.S.A. 2015 Supp. 65-6731, and amendments thereto, or amounts contributed to health savings accounts for the purchase of an optional rider for coverage of abortion in accordance with K.S.A. 40-2,190, and amendments thereto.

(b) (1) For employers that have established a small employer health benefit plan after December 31, 1999, but prior to January 1, 2005, the amount of the credit allowed by subsection (a) shall be $35 per month per eligible covered employee or 50% of the total amount paid by the employer during the taxable year, whichever is less, for the first two years of participation. In the third year, the credit shall be equal to 75% of the lesser of $35 per month per employee or 50% of the total amount paid by the employer during the taxable year. In the fourth year, the credit shall be equal to 50% of the lesser of $35 per month per employee or 50% of the total amount paid by the employer during the taxable year. In the fifth year, the credit shall be equal to 25% of the lesser of $35 per month per employee or 50% of the total amount paid by the employer during the taxable year. For the sixth and subsequent years, no credit shall be allowed.

(2) For employers that have established a small employer health benefit plan or made contributions to a health savings account of an eligible covered employee after December 31, 2004, the amount of credit allowed by subsection (a) shall be $70 per month per eligible covered employee for the first 12 months of participation, $50 per month per eligible covered employee for the next 12 months of participation and $35 per eligible covered employee for the next 12 months of participation. After 36 months of participation, no credit shall be allowed.

(c) If the credit allowed by this section is claimed, the amount of any deduction allowable under the Kansas income tax act for expenses described in this section shall be reduced by the dollar amount of the credit. The election to claim the credit shall be made at the time of filing the tax return in accordance with law. If the credit allowed by this section exceeds the taxes imposed under the Kansas income tax act for the taxable year, that portion of the credit which exceeds those taxes shall be refunded to the taxpayer.

(d) Any amount of expenses paid by an employer under this act shall not be included as income to the employee for purposes of the Kansas income tax act. If such expenses have been included in federal taxable income of the employee, the amount included shall be subtracted in arriving at state taxable income under the Kansas income tax act.

(e) The secretary of revenue shall promulgate rules and regulations to carry out the provisions of this section.

(f) This section shall apply to all taxable years commencing after December 31, 1999.

(g) For tax year 2013 and all tax years thereafter, the income tax credit provided by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and shall be applied only against such taxpayer's corporate income tax liability.

History: L. 1990, ch. 157, § 8; L. 1999, ch. 110, § 4; L. 2005, ch. 118, § 4; L. 2012, ch. 135, § 2; L. 2013, ch. 119, § 11; July 1.



40-2247 Same; exemption from insurance premium tax.

40-2247. Same; exemption from insurance premium tax. No premium tax shall be due or payable on a health benefit plan established under this act.

History: L. 1990, ch. 157, § 9; July 1.



40-2248 Mandated health benefits; impact report to be submitted prior to legislative consideration.

40-2248. Mandated health benefits; impact report to be submitted prior to legislative consideration. Prior to the legislature's consideration of any bill that mandates health insurance coverage for specific health services, specific diseases, or for certain providers of health care services as part of individual, group or blanket health insurance policies, the person or organization which seeks sponsorship of such proposal shall submit to the legislative committees to which the proposal is assigned an impact report that assesses both the social and financial effects of the proposed mandated coverage. For purposes of this act, mandated health insurance coverage shall include mandated optional benefits. It shall be the duty of the commissioner of insurance to cooperate with, assist and provide information to any person or organization required to submit an impact report under the provisions of this act.

History: L. 1990, ch. 162, § 1; July 1.



40-2249 Same; contents.

40-2249. Same; contents. The report required under K.S.A. 40-2248 for assessing the impact of a proposed mandate of health coverage shall include at the minimum and to the extent that information is available, the following:

(a) The social impact, including:

(1) The extent to which the treatment or service is generally utilized by a significant portion of the population;

(2) the extent to which such insurance coverage is already generally available;

(3) if coverage is not generally available, the extent to which the lack of coverage results in persons being unable to obtain necessary health care treatment;

(4) if the coverage is not generally available, the extent to which the lack of coverage results in unreasonable financial hardship on those persons needing treatment;

(5) the level of public demand for the treatment or service;

(6) the level of public demand for individual or group insurance coverage of the treatment or service;

(7) the level of interest of collective bargaining organizations in negotiating privately for inclusion of this coverage in group contracts; and

(8) the impact of indirect costs which are costs other than premiums and administrative costs, on the question of the costs and benefits of coverage.

(b) The financial impact, including:

(1) The extent to which insurance coverage of the kind proposed would increase or decrease the cost of the treatment or service;

(2) the extent to which the proposed coverage might increase the use of the treatment or service;

(3) the extent to which the mandated treatment or service might serve as an alternative for more expensive treatment or service;

(4) the extent to which insurance coverage of the health care service or provider can be reasonably expected to increase or decrease the insurance premium and administrative expenses of policyholders; and

(5) the impact of this coverage on the total cost of health care.

History: L. 1990, ch. 162, § 2; July 1.



40-2249a Same; state employee group pilot project for new mandated health benefits.

40-2249a. Same; state employee group pilot project for new mandated health benefits. (a) After July 1, 1999, in addition to the requirements of K.S.A. 40-2248 and 40-2249, and amendments thereto, any new mandated health insurance coverage for specific health services, specific diseases or for certain providers of health care services approved by the legislature shall apply only to the state health care benefits program, K.S.A. 75-6501 et seq., and amendments thereto, for a period of at least one year beginning with the first anniversary date of the state health care benefits program subsequent to approval of the mandate by the legislature. On or before March 1, after the one year period for which the mandate has been applied, the Kansas state employees health care commission shall submit to the president of the senate and to the speaker of the house of representatives, a report indicating the impact such mandated coverage has had on the state health care benefits program, including data on the utilization and costs of such mandated coverage. Such report shall also include a recommendation whether such mandated coverage should continue for the state health care benefits program or whether additional utilization and cost data is required.

(b) The legislature shall periodically review all health insurance coverages mandated by state law.

History: L. 1999, ch. 162, § 5; July 1.



40-2250 Insurance coverage to include reimbursement for services performed by advanced practice registered nurses.

40-2250. Insurance coverage to include reimbursement for services performed by advanced practice registered nurses. Notwithstanding any provision of an individual or group policy or contract for health and accident insurance delivered within the state, whenever such policy or contract shall provide for reimbursement for any services within the lawful scope of practice of a licensed advanced practice registered nurse within the state of Kansas, the insured, or any other person covered by the policy or contract, shall be allowed and entitled to reimbursement for such service irrespective of whether it was provided or performed by a duly licensed physician or a licensed advanced practice registered nurse.

History: L. 1990, ch. 162, § 3; L. 1993, ch. 137, § 1; L. 2011, ch. 114, § 53; Jan. 1, 2012.



40-2251 Statistical plan for recording and reporting premiums and loss and expense experience by accident and health insurers; compilation and dissemination; department of health and environment to serve as statistical agent; assessments; penalties for failure to report.

40-2251. Statistical plan for recording and reporting premiums and loss and expense experience by accident and health insurers; compilation and dissemination; department of health and environment to serve as statistical agent; assessments; penalties for failure to report. (a) The commissioner of insurance shall develop or approve statistical plans which shall be used by each insurer in the recording and reporting of its premium, accident and sickness insurance loss and expense experience, in order that the experience of all insurers may be made available at least annually in such form and detail as may be necessary to aid the commissioner and other interested parties in determining whether rates and rating systems utilized by insurance companies, mutual nonprofit hospital and medical service corporations, health maintenance organizations and other entities designated by the commissioner produce premiums and subscriber charges for accident and sickness insurance coverage on Kansas residents, employers and employees that are reasonable in relation to the benefits provided and to identify any accident and sickness insurance benefits or provisions that may be unduly influencing the cost. Such plans may also provide for the recording and reporting of expense experience items which are specifically applicable to the state. In promulgating such plans, the commissioner shall give due consideration to the rating systems, classification criteria and insurance and subscriber plans on file with the commissioner and, in order that such plans may be as uniform as is practicable among the several states, to the form of the plans and rating systems in other states.

(b) The department of health and environment, as administrator of the health care database, pursuant to K.S.A. 65-6804, and amendments thereto, shall serve as the statistical agent for the purpose of gathering, receiving and compiling the data required by the statistical plan or plans developed or approved under this section. The commissioner of insurance shall make an assessment upon the reporting insurance companies, health maintenance organizations, group self-funded pools, and other reporting entities sufficient to cover the anticipated expenses to be incurred by the department of health and environment in gathering, receiving and compiling such data. Such assessment shall be in the form of an annual fee established by the department of health and environment and charged to each reporting entity in proportion to such entity's respective shares of total health insurance premiums, subscriber charges and member fees received during the preceding calendar year. Such assessments shall be paid to the department of health and environment and the department of health and environment shall remit such fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the insurance statistical plan fund. Compilations of aggregate data gathered under the statistical plan or plans required by this act shall be made available to insurers, trade associations and other interested parties.

(c) The department of health and environment, in writing, shall report to the commissioner of insurance any insurance company, health maintenance organization, group self-funded pool, nonprofit hospital and medical service corporation and any other reporting entity which fails to report the information required in the form, manner or time prescribed by the department of health and environment. Upon receipt of such report, the commissioner of insurance shall impose an appropriate penalty in accordance with K.S.A. 40-2,125, and amendments thereto.

History: L. 1990, ch. 170, § 1; L. 1994, ch. 238, § 13; L. 1995, ch. 260, § 1; L. 2001, ch. 5, § 117; L. 2006, ch. 156, § 1; L. 2012, ch. 102, § 18; July 1.



40-2252 Same; rules and regulations.

40-2252. Same; rules and regulations. The commissioner and the secretary of health and environment, jointly, may adopt rules and regulations necessary to effect the purposes of K.S.A. 40-19c09 and 40-2251, and amendments thereto.

History: L. 1990, ch. 170, § 3; L. 1994, ch. 238, § 14; L. 2007, ch. 46, § 1; L. 2012, ch. 102, § 19; July 1.



40-2253 Universal accident and sickness insurance claim forms, design and use; acceptance of claims by insurer; uniform electronic data interchange formats and standards.

40-2253. Universal accident and sickness insurance claim forms, design and use; acceptance of claims by insurer; uniform electronic data interchange formats and standards. (a) The commissioner of insurance shall devise universal forms to be utilized by every insurance company, including health maintenance organizations where applicable, offering any type of accident and sickness policy covering individuals residing in this state for the purpose of receiving every claim under such policy by persons covered thereunder. In the preparation of such forms, the commissioner may confer with representatives of insurance companies, health maintenance organizations, trade associations and other interested parties. Upon completion and final adoption of such forms by the commissioner, the commissioner shall notify those companies affected by sending them a copy of such forms and an explanation of the requirements of this section. Every such company shall implement utilization of such forms not later than six months following the date of the commissioner's notification.

(b) An accident and sickness insurer may not refuse to accept a claim submitted on duly promulgated uniform claim forms. An insurer may accept claims submitted on any other form.

(c) An accident and sickness insurer does not violate subsection (a) by using a document that the accident and sickness insurer has been required to use by the federal government or the state.

(d) The commissioner of insurance shall report to the governor and to the legislature, no later than the commencement of the 1993 regular session of the Kansas legislature, regarding the development of uniform electronic data interchange formats and standards, along with a proposed plan, including an analysis of the cost impact thereof.

History: L. 1991, ch. 133, § 1; L. 1992, ch. 73, § 1; July 1.



40-2254 Group accident and sickness insurance; extension of payment of benefits.

40-2254. Group accident and sickness insurance; extension of payment of benefits. Every issuer of a group policy and certificate of accident and sickness insurance providing inpatient hospital, medical-surgical benefits issued or renewed within this state or issued or renewed outside this state covering residents within this state shall:

(a) Include in its contracts a provision extending payment of such benefits until discharged or for a period not less than 31 days following the expiration date of the policy, whichever is earlier, for covered insureds confined in a hospital on the date of termination;

(b) not fail to enroll in a replacement group policy, contract or certificate without any gap in coverage any individual who is confined to a hospital or otherwise disabled at the time such individual's prior group policy, contract or certificate terminates;

(c) provide that payment of benefits under any subsequent replacement policy, contract or certificate that is intended to afford continuous coverage will commence immediately following expiration of any prior policy, contract or certificate.

History: L. 1993, ch. 231, § 1; L. 2001, ch. 40, § 1; July 1.



40-2255 Accident and sickness insurance; closing block of business, when.

40-2255. Accident and sickness insurance; closing block of business, when. (a) This act shall apply to individual contracts covering hospital, medical or surgical expenses, providing long-term care coverage, and medicare supplement policies, which are issued, amended, delivered or renewed on or after the effective date of this act but shall not apply to any block of long-term care coverage or medicare supplement business already in force in Kansas on such effective date.

(b) As used in this act:

(1) "Block of business" means a particular individual policy form or contract providing hospital, medical or surgical expense, long-term care or medicare supplement coverage issued by a carrier to one or more individuals which includes distinct benefits, services and terms.

(2) "Closed block of business" means a block of business which a carrier ceases to actively offer or sell to new applicants.

(3) "Carrier" means any insurance company, nonprofit medical and hospital service corporation, municipal group-funded pool, fraternal benefit society or health maintenance organization, as these terms are defined by the Kansas Statutes Annotated, that offers any individual hospital, surgical or medical expense, long-term care or medicare supplement policy and which is authorized to do business in this state. "Carrier" does not include those entities identified above with respect to the sale or issuance of policies or certificates covering only accident, credit, dental, disability income, hospital indemnity, specified disease, vision care, coverage issued as a supplement to liability insurance, insurance arising out of a workers compensation or similar law, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(4) "Commissioner" means the commissioner of insurance.

(c) No block of business shall be closed by a carrier unless:

(1) The carrier provides written notice of the carrier's decision to close a block of business to each existing policyholder or contract holder affected and offers each policyholder or contract holder affected an opportunity to purchase a policy or contract from any block of business that is not closed and which provides comparable benefits, services and terms, with no additional underwriting requirement or waiting period. Each policyholder or contract holder affected by the carrier's decision to close a block of business shall be permitted to purchase such policy or contract during the 30-day period commencing on the day following the date of the written notice;

(2) the carrier pools the experience of the closed block of business with all appropriate blocks of business that are not closed for the purpose of determining the premium rate of any contract within the closed block, with no rate penalty or surcharge beyond that which reflects the experience of the combined pool; and

(3) if a carrier does not offer or sell any block of business which provides comparable benefits, services and terms comparable to the closed block of business, paragraphs (1) and (2) shall not apply. If a block of business providing benefits, services and terms comparable to the closed block of business becomes available within 24 months of the notice to the commissioner, such block shall be open to any contract holder in accordance with the provisions of paragraphs (1) and (2). The carrier shall provide notice to the commissioner in writing within 30 days of its decision to close a block of business or, in the absence of an actual decision to close a block of business, within 30 days of its determination that a block of business is within one of the presumptions set forth in subsection (d).

(d) Unless an insurer presents evidence satisfactory to the commissioner that such a presumption is or would be incorrect, a block of business shall be presumed closed if either of the following circumstances exist:

(1) There has been an overall reduction in that block of 12% in the number of in-force contracts for a period of 12 months; or

(2) that block has less than 500 in-force contracts in this state.

The presumption that applies in the circumstances of subsection (d)(2) shall not apply to a block of business initiated within the previous 24 months, but notification of that block of business shall be provided to the commissioner pursuant to subsection (e).

The fact that a block of business does not meet one of the presumptions set forth in this subsection shall not preclude a determination that it is closed as defined in paragraph (2) of subsection (b).

(e) A carrier shall notify the commissioner in writing within 30 days of its decision to close a block of business or, in the absence of an actual decision to close a block of business, within 30 days of its determination that a block of business is within one of the presumptions set forth in subsection (d). When the carrier decides to close a block of business, the written notice shall fully disclose all information required for compliance with subsection (c). When the carrier determines that a block of business is within a presumption of subsection (c), the written notice shall fully disclose all information required for compliance with a presumption of subsection (c). In the case of either notice, the carrier shall provide additional information within 15 business days after a request by the commissioner. This subsection shall not apply to a carrier which does not have available a block of business which provides comparable benefits, services and terms comparable to the closed block of business and which has complied with the notice requirements pursuant to subsection (c)(3).

(f) A carrier shall preserve for a period of not less than five years in an identified location which is readily accessible for review by the commissioner, all books and records relating to any action taken by a carrier pursuant to subsection (c).

(g) No carrier shall offer or sell any contract, or provide misleading information about the active or closed status of a block of business, for the purpose of evading this act.

History: L. 1994, ch. 41, § 1; L. 1994, ch. 280, § 1; L. 2005, ch. 163, § 10; July 1.



40-2256 Health benefit plan.

40-2256. Health benefit plan. (a) The provisions of this section and the income withholding act shall apply to all health benefit plans, as defined in this section, which are administered in this state, including, but not limited to, all health benefit plans governed by the federal employee retirement income security act, 29 U.S.C. § 1161 et seq., except to the extent specifically preempted by federal law, and to all employers, sponsors and other administrators of health benefit plans doing business in this state.

(b) As used in this section:

(1) "Health benefit plan" means any benefit plan, other than public assistance, which is able to provide hospital, surgical, medical, dental or any other health care or benefits for a child, whether through insurance or otherwise, and which is available through a parent's employment or other group plan.

(2) "Participating parent" means a parent who is eligible for single coverage under a health benefit plan as defined in this section, regardless of the type of coverage actually in effect, if any.

(3) "Nonparticipating parent" means, if one parent is a participating parent as defined in this section, the other parent.

(c) No employer, sponsor or other administrator of a health benefit plan shall deny enrollment of a child under the health coverage of the child's parent on the basis that: (1) The child was born out of wedlock; (2) the child is not claimed as a dependent on the parent's federal income tax return; (3) the child does not reside with the parent or in the plan's service area; or (4) the child is receiving, is eligible for or may become eligible for medical assistance.

(d) (1) A health benefit plan, in determining or making any payment for benefits of a child who is a participant or beneficiary under the plan, shall not take into account the fact that the child is receiving, is eligible for or may become eligible for medical assistance pursuant to Title XIX of the federal social security act.

(2) A health benefit plan shall pay for benefits with respect to a child who is a participant or beneficiary under the plan in accordance with any assignment of rights made by or on behalf of the child as required by K.S.A. 39-709, and amendments thereto, or by another state's plan for medical assistance pursuant to Title XIX of the federal social security act.

(3) A health benefit plan shall not impose requirements on an agency or official, assigned the rights of a child eligible for medical assistance under Title XIX of the federal social security act and covered by the health benefit plan, that are different from requirements applicable to an agent or assignee of any other individual covered by the health benefit plan.

(4) If payment has been made by the secretary for aging and disability services for medical assistance and a health benefit plan is liable to pay for any item or service constituting any part of the medical assistance, the health benefit plan shall make payment for benefits under the plan to the secretary for aging and disability services to the extent of the secretary's rights pursuant to K.S.A. 39-719a, and amendments thereto.

(e) In addition to other duties specified in a health benefit plan, when a child is covered by the health benefit plan of a participating parent the employer, sponsor or other administrator of the health benefit plan: (1) Shall provide information necessary for the child to obtain benefits to the nonparticipating parent or, upon request, to the nonparticipating parent's assignee or to a representative designated in a medical withholding order; (2) shall permit the nonparticipating parent, the nonparticipating parent's assignee, or a provider properly authorized by the nonparticipating parent or assignee to submit claims for covered services without the approval of the participating parent; and (3) shall make payment on claims submitted in accordance with subsection (e)(2) directly to the nonparticipating parent, assignee or provider.

(f) Nothing in this section or the income withholding act and amendments thereto shall limit alteration of a health benefit plan's coverage or terms, so long as the resulting plan meets the requirements of this section or the income withholding act and amendments thereto.

(g) Any amendment to a health benefit plan required to conform to the requirements of this section or the income withholding act and amendments thereto shall not be required to be effective before the first plan year beginning on or after July 1, 1994, if: (1) During the period from July 1, 1994, until the beginning of the first plan year, the plan is operated in accordance with the requirements of this section or the income withholding act and amendments thereto; and (2) the plan amendment applies retroactively to July 1, 1994, as well as prospectively. A plan shall not be treated as failing to be operated in accordance with the provisions of the plan merely because it operates in accordance with this subsection.

(h) This section shall be part of and supplemental to chapter 40 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1994, ch. 301, § 13; L. 2014, ch. 115, § 188; July 1.



40-2257 Individual policies; renewal or continuation of coverage; exceptions; discontinuance of policy; definitions.

40-2257. Individual policies; renewal or continuation of coverage; exceptions; discontinuance of policy; definitions. (a) Except as provided in this section, an accident and sickness insurer which offers individual policies providing hospital, medical or surgical expense benefits shall renew or continue in force such coverage at the option of the individual.

(b) An accident and sickness insurer may nonrenew or discontinue an individual policy providing hospital, medical or surgical expense benefits based only on one or more of the following:

(1) If the individual has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the accident and sickness insurer has not received timely premium payments;

(2) if the individual has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage;

(3) if the accident and sickness insurer is ceasing to offer individual policies providing hospital, medical or surgical expense benefits in accordance with subsection (c);

(4) in the case of accident and sickness insurer which offers individual policies providing hospital, medical or surgical expense benefits through enrollment area, if the individual no longer resides, lives or works in the medical service enrollment area (or in an area for which the accident and sickness insurer is authorized to do business) but only if such coverage is terminated under this paragraph uniformly without regard to any health status-related factor of covered individuals; or

(5) if the case of a policy providing hospital, medical or surgical expense benefits that is made available to individuals only through one or more bona fide associations, the membership of the individual in the association (on the basis of which the coverage is provided) ceases but only if such coverage is terminated under this paragraph uniformly without regard to any health status-related factor of covered individuals.

(c) If the accident and sickness insurer decides to discontinue offering a particular individual policy providing hospital, medical or surgical expense benefits such policy may only be discontinue if:

(1) The accident and sickness insurer provides notice to each covered individual who is provided such policy providing hospital, medical or surgical expense benefits at least 90 days prior to the date of the discontinuation of such coverage;

(2) the accident and sickness insurer offers to each covered individual who is provided such policy providing hospital, medical or surgical expense benefits the option to purchase any other individual policy providing hospital, medical or surgical expense benefits which is being sold by the accident and sickness insurer; and

(3) in exercising the option to discontinue coverage and in offering the option of coverage under subsection (b), the accident and sickness insurer acts uniformly without regard to any health status-related factor of enrolled individuals or individuals who may become eligible for coverage under the policy.

(d) Subject to subsection (c), if the accident and sickness insurer elects to discontinue offering any individual policies providing hospital, medical or surgical expense benefits in this state, such insurance coverage may be discontinued only if:

(1) The accident and sickness insurer provides notice to the commissioner and to each individual policyholder of such discontinuation at least 180 days prior to the date of the expiration of such coverage; and

(2) the accident and sickness insurer is prohibited from the issuance of any individual policies providing hospital, medical or surgical expense benefits in the state during a five-year period beginning on the date of the discontinuation of the last individual policy providing hospital, medical or surgical expense benefits which is not renewed.

(e) An accident and sickness insurer may modify the terms and conditions of the individual policy providing hospital, medical or surgical expense benefits so long as such modification is consistent with other provisions of the insurance code and is effective on a uniform basis among all individuals who are covered by such policy.

(f) In applying this section in the case of individual policies providing hospital, medical or surgical expense benefits that are made available by accident and sickness insurer to individuals only through one or more associations, a reference to an "individual" is deemed to include a reference to such an association of which the individual is a member.

(g) As used in this section, "health status-related factor" means: (1) A physical or mental illness medical condition; (2) claims experience; (3) receipt of health care; (4) medical history; (5) genetic information; (6) evidence of insurability including conditions arising out of acts of domestic violence; and (7) disability.

(h) As used in this section, "policies providing hospital, medical or surgical expense benefits" does not include short term, limited duration policies of insurance.

(i) The commissioner is hereby authorized to adopt such rules and regulations as may be necessary to carry out the provisions of this section.

History: L. 1997, ch. 190, § 12; July 1.



40-2258 Group policies; mental illness, alcoholism, drug abuse or substance use disorder; limitations; exceptions; definitions.

40-2258. Group policies; mental illness, alcoholism, drug abuse or substance use disorder; limitations; exceptions; definitions. (a) An accident and sickness insurer which offers coverage through a group policy or certificate of coverage providing hospital, medical or surgical expense benefits pursuant to K.S.A. 40-2209, and amendments thereto, which includes mental illness or alcoholism, drug abuse or other substance use disorder benefits shall be subject to the following requirements:

(1) If the policy does not include an aggregate lifetime limit on substantially all hospital, medical and surgical expense benefits, the policy may not impose any aggregate lifetime limit on mental illness or alcoholism, drug abuse or other substance use disorder benefits;

(2) if the policy includes an aggregate lifetime limit on substantially all hospital, medical and surgical expense benefits the plan shall either: (A) Apply the applicable lifetime limit both to the hospital, medical and surgical expense benefits to which it otherwise would apply and to mental illness or alcoholism, drug abuse or other substance use disorder benefits and not distinguished in the application of such limit between such hospital, medical and surgical expense benefits and mental illness or alcoholism, drug abuse or other substance use disorder benefits; or (B) not include any aggregate lifetime limit on mental illness or alcoholism, drug abuse or other substance use disorder benefits that is less than the applicable lifetime limit on hospital, medical and surgical expense benefits;

(3) if the policy does not include an annual limit on substantially all hospital, medical and surgical expense benefits, the plan or coverage may not impose any annual limit on mental illness or alcoholism, drug abuse or other substance use disorder benefits; and

(4) if the policy includes an annual limit on substantially all hospital, medical and surgical expense benefits the policy shall either: (A) Apply the applicable annual limit both to hospital, medical and surgical expense benefits to which it otherwise would apply and to mental illness or alcoholism, drug abuse or other substance use disorder benefits and not distinguish in the application of such limit between such hospital, medical and surgical expense benefits and mental illness or alcoholism, drug abuse or other substance use disorder benefits; or (B) not include any annual limit on mental illness or alcoholism, drug abuse or other substance use disorder benefits that is less than the applicable annual limit.

(b) If the group policy providing hospital, medical or surgical expense benefits is not otherwise covered by subsection (a) and either does not apply a lifetime or annual benefit or applies different lifetime or annual benefits to different categories of hospital, medical and surgical expense benefits, the commissioner may adopt rules and regulations under which subsections (a)(2) and (a)(4) are applied to such policies with respect to mental illness or alcoholism, drug abuse or other substance use disorder benefits by substituting for the applicable lifetime or annual limits an average limit that is computed taking into account the weighted average of the lifetime or annual limits applicable to such categories.

(c) Nothing in this section shall be construed as either:

(1) Requiring an accident and sickness policy to offer mental illness or alcoholism, drug abuse or other substance use disorder benefits except as otherwise required by K.S.A. 40-2,105a, and amendments thereto; or

(2) affecting any terms and conditions of a policy which does include mental illness or alcoholism, drug abuse or other substance use disorder benefits including provisions regarding cost sharing, limits on the number of visits or days of coverage, requirements relating to medical necessity, requirements relating to the amount, duration or scope of mental illness or alcoholism, drug abuse or other substance use disorder benefits under the plan or coverage, except as specifically provided in subsection (a).

(d) This section shall not apply to any group accident and health insurance policy which is sold to a small employer as defined in K.S.A. 40-2209, and amendments thereto.

(e) This section shall not apply with respect to a group policy providing hospital, medical or surgical expense benefits if the application of this section will result in an increase in the cost under the plan of at least 2% in the case of the first plan year in which this section is applied and 1% in the case of each subsequent plan year. Determinations as to increases in actual costs under a plan shall be made and certified by a qualified and licensed actuary who is a member in good standing of the American academy of actuaries. All such determinations shall be in a written report prepared by the actuary.

(f) In the case of a group policy providing hospital, medical or surgical expense benefits that offers an eligible employee, member or dependent two or more benefit package options under the policy, subsections (a) and (b) shall be applied separately with respect to each such option.

(g) As used in this section:

(1) "Aggregate lifetime limit" means, with respect to benefits under a group policy providing hospital, medical or surgical expense benefits, a dollar limitation on the total amount that may be paid with respect to such benefits under the policy with respect to an eligible employee, member or dependent;

(2) "annual limit" means, with respect to benefits under a group policy providing hospital, medical or surgical expense benefits, a dollar limitation on the total amount of benefits that may be paid with respect to such benefits in a 12-month period under the policy with respect to an eligible employee, member or dependent;

(3) "hospital, medical or surgical expense benefits" means benefits with respect to hospital, medical or surgical services, as defined under the terms of the policy;

(4) "mental illness benefits" means benefits with respect to mental health services, as defined under the terms of the policy;

(5) "alcoholism, drug abuse or substance use disorder benefits" means benefits with respect to services for the treatment of alcoholism, drug abuse or other substance use disorders, as defined under the terms of the policy;

(6) "mental illness, alcoholism, drug abuse or substance use" means disorders specified in the diagnostic and statistical manual of mental disorders, fourth edition, (DSM-IV, 1994) of the American psychiatric association.

(h) This section shall be effective for group policies providing hospital, medical or surgical expense benefits which are entered into or renewed after January 1, 1998.

(i) The commissioner is hereby authorized to adopt such rules and regulations as may be necessary to carry out the provisions of this section.

History: L. 1997, ch. 190, § 13; L. 2002, ch. 158, § 19; L. 2003, ch. 88, § 1; L. 2004, ch. 157, § 1; L. 2005, ch. 163, § 11; L. 2006, ch. 123, § 1; L. 2007, ch. 25, § 1; L. 2008, ch. 13, § 1; L. 2009, ch. 136, § 9; Nov. 1.



40-2259 Genetic screening or testing; prohibiting the use of; exceptions; restrictions.

40-2259. Genetic screening or testing; prohibiting the use of; exceptions; restrictions. (a) As used in this section, "genetic screening or testing" means a laboratory test of a person's genes or chromosomes for abnormalities, defects or deficiencies, including carrier status, that are linked to physical or mental disorders or impairments, or that indicate a susceptibility to illness, disease or other disorders, whether physical or mental, which test is a direct test for abnormalities, defects or deficiencies, and not an indirect manifestation of genetic disorders.

(b) An insurance company, health maintenance organization, nonprofit medical and hospital, dental, optometric or pharmacy corporation, or a group subject to K.S.A. 12-2616 et seq., and amendments thereto, offering group policies and certificates of coverage or individual policies providing hospital, medical or surgical expense benefits, shall not:

(1) Require or request directly or indirectly any individual or a member of the individual's family to obtain a genetic test;

(2) require or request directly or indirectly any individual to reveal whether the individual or a member of the individual's family has obtained a genetic test or the results of the test, if obtained by the individual or a member of the individual's family;

(3) condition the provision of insurance coverage or health care benefits on whether an individual or a member of the individual's family has obtained a genetic test or the results of the test, if obtained by the individual or a member of the individual's family;

(4) consider in the determination of rates or any other aspect of insurance coverage or health care benefits provided to an individual whether an individual or a member of the individual's family has obtained a genetic test or the results of the test, if obtained by the individual or a member of the individual's family;

(5) require any individual, as a condition of enrollment or continued enrollment, to pay a premium or contribution which is greater than such premium or contribution for a similarly situated individual on the basis of whether the individual or a member of the individual's family has obtained a genetic test or the results of such test; or

(6) adjust premium or contribution amounts on the basis of whether the individual or a member of the individual's family has obtained a genetic test or the result of such test.

(c) Subsection (b) does not apply to an insurer writing life insurance, disability income insurance or long-term care insurance coverage.

(d) An insurer writing life insurance, disability income insurance or long-term care insurance coverage that obtains information under paragraphs (1) or (2) of subsection (b), shall not:

(1) Use the information contrary to paragraphs (3) or (4) of subsection (b) in writing a type of insurance coverage other than life for the individual or a member of the individual's family; or

(2) provide for rates or any other aspect of coverage that is not reasonably related to the risk involved.

History: L. 1997, ch. 190, § 14; L. 2010, ch. 108, § 4; July 1.



40-2260 Group health benefit plan option to establish premium only cafeteria plan.

40-2260. Group health benefit plan option to establish premium only cafeteria plan. (a) An insurer shall provide, in conjunction with a group health benefit plan, the option of establishing a premium only cafeteria plan as permitted under federal law, 26 U.S.C. section 125.

(b) As used in this section "insurer" means any insurance company, fraternal benefit society, health maintenance organization and nonprofit hospital and medical service corporation authorized to transact health insurance business in this state.

(c) An insurer that establishes or facilitates the establishment of a premium only cafeteria plan or other payroll deduction program pursuant to 26 U.S.C. section 125 does not violate K.S.A. 40-2404, and amendments thereto.

(d) Nothing in this section shall be construed as prohibiting an insurer from:

(1) Charging a fee for establishing or facilitating the establishment of a premium only cafeteria plan pursuant to this section, and amendments thereto; or

(2) utilizing a vendor to facilitate the establishment of a premium only cafeteria plan pursuant to this section, and amendments thereto.

(e) The provisions of this section shall not take effect until July 1, 2008.

History: L. 2008, ch. 164, § 1; May 29.



40-2261 Employer providing certain health insurance coverage may offer cafeteria plan; employer not restricted in providing such benefits or coverage; definitions.

40-2261. Employer providing certain health insurance coverage may offer cafeteria plan; employer not restricted in providing such benefits or coverage; definitions. (a) An employer that provides health insurance coverage for which any portion of the premium is payable by an employee may also offer a premium only cafeteria plan as permitted under 26 U.S.C. section 125. The provisions of this subsection shall not apply to any employer who offers health insurance through any self-insured or self-funded group health benefit plan of any type or description.

(b) No provision of this section shall prohibit or otherwise restrict an employer's ability to either provide a group health benefit plan or create a premium only cafeteria plan with defined contributions and in which the employee purchases the policy.

(c) For the purposes of this section:

(1) "Health benefit plan" means any hospital or medical expense policy, health, hospital or medical service corporation contract and a plan provided by a municipal group-funded pool or a health maintenance organization contract offered by an employer or any certificate issued under any such policies, contracts or plans. Health benefit plan also includes a cafeteria plan authorized by 26 U.S.C. section 125. The cafeteria plan may offer the option of paying all or any portion of the health insurance premium or the option of receiving health insurance coverage through a high deductible health plan and the establishment of a health savings account. In order for an eligible individual to obtain a high deductible health plan through the cafeteria plan, such individual shall present evidence to the employer that such individual has established a health savings account in compliance with 26 U.S.C. section 223 and any amendments and regulations. "Health benefit plan" does not include policies or certificates covering only accident, credit, dental, disability income, long-term care, hospital indemnity, medicare supplement, specified disease, vision care, coverage issued as a supplement to liability insurance, insurance arising out of a workers compensation or similar law, automobile medical-payment insurance or insurance under which benefits are payable with or without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(2) "Health savings account" shall have the same meaning ascribed to it as in subsection (d) of 26 U.S.C. section 223.

(3) "High deductible health plan" shall mean a policy or contract of health insurance or health care plan that meets the criteria established in subsection (c) of 26 U.S.C. section 223 and any amendments and regulations.

(d) The provisions of this section shall not take effect until July 1, 2008.

History: L. 2008, ch. 164, § 2; May 29.






Article 22a UTILIZATION REVIEW

40-22a01 Utilization review organization act.

40-22a01. Utilization review organization act. This act shall be known and may be cited as the utilization review organization act.

History: L. 1994, ch. 238, § 1; July 1.



40-22a02 Same; purpose.

40-22a02. Same; purpose. The legislature finds that in order to promote the delivery of quality health care services in a cost effective manner, it is necessary to encourage greater coordination between health care providers and those agencies performing utilization review of health care services. Effective standards for utilization review activities will protect patients while reducing administrative costs associated with the review and approval of health care services provided to patients.

History: L. 1994, ch. 238, § 2; July 1.



40-22a03 Same; definitions.

40-22a03. Same; definitions. For the purposes of this act:

(a) "Commissioner" means the commissioner of insurance.

(b) "Utilization review" means the evaluation of the necessity, appropriateness and efficiency of the use of health care services, procedures and facilities.

(c) "Utilization review organization" means any entity which conducts utilization review and determines certification of an admission, extension of stay or other health care service.

(d) "Health care provider" means a licensed medical care facility, a licensed health maintenance organization, or a person licensed or registered to engage in an occupation which renders health care services.

History: L. 1994, ch. 238, § 3; July 1.



40-22a04 Same; standards; rules and regulations; certificate; conditions; annual fee; suspension or revocation of certificate.

40-22a04. Same; standards; rules and regulations; certificate; conditions; annual fee; suspension or revocation of certificate. (a) The commissioner shall adopt rules and regulations, with the advice of the advisory committee created by K.S.A. 40-22a05, establishing standards governing the conduct of utilization review activities performed in this state or affecting residents of this state by utilization review organizations. Unless granted an exemption under K.S.A. 40-22a06, no utilization review organization may conduct utilization review services in this state or affecting residents of this state on or after May 1, 1995, without first obtaining a certificate from the commissioner.

(b) The commissioner shall not issue a certificate to a utilization review organization until the applicant:

(1) Files a formal application for certification in such form and detail as required by the commissioner and such application has been executed under oath by the chief executive officer of the applicant;

(2) files with the commissioner a certified copy of its charter or articles of incorporation and bylaws, if any;

(3) states the location of the office or offices of the utilization review organization where utilization review affecting residents or health care providers of this state will be principally performed;

(4) provides a summary of the qualifications and experience of persons performing utilization review affecting the persons and at the locations identified pursuant to paragraph (3);

(5) makes payment of a certification fee of $100 to the commission; and

(6) provides such other information or documentation as the commissioner requires.

(c) Certificates issued by the commissioner pursuant to this act shall remain effective until suspended, surrendered or revoked subject to payment of an annual continuation fee of $50.

(d) The commissioner with the advice of the advisory committee may suspend or revoke the certificate or any exemption from certification requirements upon determination that the interests of Kansas insureds are not being properly served under such certificate or exemption. Any such action shall be taken only after a hearing conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1994, ch. 238, § 4; July 1.



40-22a05 Same; advisory committee; membership; rules and regulations; act not applicable to certain reviews and programs.

40-22a05. Same; advisory committee; membership; rules and regulations; act not applicable to certain reviews and programs. (a) There is hereby created an advisory committee which shall assist the commissioner in the adoption of rules and regulations to implement the provisions of this act. The advisory committee shall consist of 13 persons appointed by the commissioner as follows:

(1) The commissioner, or the designee of the commissioner, who shall be the chairperson;

(2) one member appointed from the public at large;

(3) four members who are representatives of utilization review organizations; and

(4) seven members who are representatives of health care providers, one of which shall be a representative of a Kansas hospital, and two of which shall be persons licensed to practice medicine and surgery in Kansas.

(b) Members of the advisory committee shall be appointed for a term of three years, except that the first term of office of two members representing utilization review organizations and two members representing health care providers shall be for a term of two years, and the first term for two members representing health care providers and one member representing utilization review organizations shall be for a term of one year.

(c) The advisory committee shall be attached to the insurance department, and all administrative functions of the advisory committee shall be under the direction and supervision of the commissioner. Within available appropriations therefor, members of the advisory committee shall be paid subsistence allowances, mileage and other expenses as provided in subsection (e) of K.S.A. 75-3223, and amendments thereto.

(d) Before adopting rules and regulations to carry out the provisions of this act, the commissioner with the advice of the advisory committee shall:

(1) Establish utilization review standards which provide for uniformity in the procedures for interaction between utilization review organizations and health care providers, payors and consumers of health care;

(2) establish utilization review procedures that prevent unnecessary and inappropriate disruption to the health care delivery system;

(3) strive to achieve an efficient process for the certification of utilization review organizations; and

(4) specify the kinds of insurance or types of insurance products to which the standards apply and the scope of such application.

(e) This act shall not apply to:

(1) Utilization review of health care services provided to patients under the authority of the Kansas workers compensation act, K.S.A. 44-501 et seq., and amendments thereto;

(2) reviews conducted by any insurance company, health maintenance organization, prepaid service plan, group-funded self-insured plan or similar entity solely for the purpose of determining compliance with the specific terms and conditions of an insurance policy, agreement or contract as a part of the normal claim settlement process; or

(3) any medical programs operated by the secretary for aging and disability services or any entity to the extent it is acting under contract with the secretary.

History: L. 1994, ch. 238, § 5; L. 2014, ch. 115, § 189; July 1.



40-22a06 Same; certificate not required for certain review activities; certain provisions not applicable to certain organizations.

40-22a06. Same; certificate not required for certain review activities; certain provisions not applicable to certain organizations. (a) No certificate shall be required for utilization review activities conducted by or on behalf of:

(1) An agency of the federal government;

(2) a person, agency or utilization review organization acting on behalf of the federal government, but only to the extent such person, agency or organization is providing services under federal regulation;

(3) a federally qualified health maintenance organization authorized to transact business in Kansas which is administering a quality assurance program and performing utilization review activities for its own members as required by 42 U.S.C. § 300e(c)(8) and 42 U.S.C. § 300e(c)(6) respectively;

(4) a person employed or used by a utilization review organization authorized to perform utilization review in Kansas, including, but not limited to, individual nurses and other health care providers. This exemption shall not apply with respect to individual persons performing utilization review activities in conjunction with any insurance contract or health benefit plan pursuant to a direct contractual relationship with a health maintenance organization, group-funded self-insurance plan or insurance company;

(5) a health benefit plan that is self-insured and qualified under the federal employee retirement income security act of 1974 as amended;

(6) hospitals, home health agencies, clinics, private health care provider offices or any other authorized health care facility or entity conducting general, in-house utilization review unless such review is for the purpose of approving or denying payment for hospital or medical services in a particular case; or

(7) utilization review organizations conducting utilization review only with respect to mental health, chemical dependency, chiropractic, optometric, podiatric, dental or any other health care service or services other than the practice of medicine and surgery, until utilization review standards governing such treatment or service are incorporated in rules and regulations adopted pursuant to K.S.A. 40-22a04, and amendments thereto.

(b) The provisions of K.S.A. 40-22a04 (b)(2), (3), (4), (5), (6) and subsection (c), and amendments thereto, shall not apply to:

(1) Utilization review organizations accredited by and adhering to the national utilization review standards approved by the American accreditation health care commission; or

(2) such other utilization review organizations as the advisory committee may recommend and the commissioner approves.

History: L. 1994, ch. 238, § 6; L. 1998, ch. 14, § 1; July 1.



40-22a07 Same; unlawful acts; penalties; prior notification requirements, limitations on.

40-22a07. Same; unlawful acts; penalties; prior notification requirements, limitations on. (a) (1) It is unlawful for any person or utilization review organization to perform utilization review activities in this state except in accordance with this act.

(2) No utilization review organization nor any individual performing utilization review activities may agree to be compensated or receive compensation which is contingent in any way upon frequency of certification denials, costs avoided by denial or reduction in payment of claims or other results which may be adverse to the needs of the patient as determined by the attending health care provider.

(3) (A) A utilization review organization may establish prior notification requirements for inpatient and outpatient hospital admissions. A utilization review organization shall not require notification sooner than the next business day after any inpatient admission occurring on a weekend or holiday or any urgent or emergent inpatient or outpatient admission regardless of when the patient presents for services.

(B) For the purposes of this paragraph, a patient that is unstable or uncommunicative shall not be deemed to have presented to a health care facility until the patient is able to provide insurance information and the health care facility is permitted under state and federal law to inquire about insurance coverage.

(b) A utilization review organization may not reduce or deny payment to a provider for such provider's failure to comply with any utilization review organization's policy that conflicts with this act or any rules and regulations adopted pursuant to K.S.A. 40-22a11, and amendments thereto.

(c) When the commissioner has reason to believe a utilization review organization subject to this act has been or is engaged in any conduct which violates this act or any rules and regulations adopted pursuant to K.S.A. 40-22a11, the commissioner, after a hearing conducted in accordance with the Kansas administrative procedure act, may:

(1) Issue and cause to be served upon the utilization review organization an order requiring such organization to cease and desist from engaging in such violations;

(2) suspend or revoke the utilization review organization's certificate to perform utilization review affecting residents of this state;

(3) assess a monetary penalty of not less than $500 and not more than $1,000 for each violation; or

(4) apply any combination of the above provisions as the commissioner, by written order, deems appropriate.

History: L. 1994, ch. 238, § 7; L. 2008, ch. 134, § 7; July 1.



40-22a08 Same; examination by commissioner; expenses.

40-22a08. Same; examination by commissioner; expenses. Whenever the insurance commissioner deems it to be prudent for the benefit of the insureds, health care providers or insurers, the commissioner or any person designated by the commissioner may visit and examine the affairs of any utilization review organization to determine if the organization is in compliance with this act or rules and regulations adopted under this act or orders issued by the commissioner pursuant to such act or rules and regulations.

Any person or entity examined pursuant to the provisions of this section shall pay the reasonable and proper charges incurred for such examination, including the actual expenses of the insurance commissioner or the expenses and compensation of the commissioner's authorized representative and the expenses and compensation of assistants and examiners employed therein.

History: L. 1994, ch. 238, § 8; July 1.



40-22a09 Same; written procedures for utilization review; patient information confidential.

40-22a09. Same; written procedures for utilization review; patient information confidential. Each utilization review organization shall have written procedures for assuring that patient-specific information obtained during the process of utilization review will be:

(a) Kept confidential in accordance with applicable federal and state laws; and

(b) used solely for the purposes of utilization review, quality assurance, discharge planning and catastrophic case management.

History: L. 1994, ch. 238, § 9; July 1.



40-22a09a Same; internal review procedure.

40-22a09a. Same; internal review procedure. (a) Every health insurance plan for which utilization review is performed shall include a description of the health insurance plan's procedures for an insured to obtain an internal appeal or review of an adverse decision. This description shall include all applicable time periods, contact information, rights of the insured and available levels of appeal. If the health insurer uses a utilization review organization, the insured shall be notified of the name of such utilization review organization. The health insurance plan shall provide an insured with written or electronic notification of any adverse decision, and a description of the health insurance plan's internal appeal or review procedure, including the insured's right to external review as provided in K.S.A. 40-22a14, and amendments thereto. The health insurance plan also shall notify the insured of the insured's right to waive the second appeal or internal review and proceed directly to the external review as provided in K.S.A. 40-22a14, and amendments thereto.

(b) If the health insurance plan contains a provision for two levels of internal appeal or review of a health care decision which is adverse to the insured, the health insurance plan shall allow the insured to voluntarily waive such insured's right to the second internal appeal or review. Such waiver shall be made in writing to the health insurance plan and shall constitute the exhaustion of all available internal appeal or review procedures within the meaning of subsection (d) of K.S.A. 40-22a14, and amendments thereto.

(c) If an insured elects to request the second internal appeal or review of a health care decision which is adverse to the insured, the insured shall have the right to appear in person before a designated representative or representatives of the health insurance plan or utilization review organization at the second internal appeal or review meeting. If a majority of the designated representatives of the health plan or utilization review organization who will be deciding the second internal appeal or review cannot be present in person, by telephone or by other electronic means, at least one of those designated representatives who will be deciding the second internal appeal or review shall be a physician and shall be present in person, by telephone or by other electronic means. No physician or other health care provider serving as a reviewer in an internal appeal or review of an adverse decision shall be liable in damages to the insured or the health insurance plan for any opinion rendered as part of the internal appeal or review.

(d) All second internal appeals or reviews shall provide that the insured has a right to:

(1) Receive from the health insurance plan or utilization review organization, upon request, copies of all documents, records and other information that are not confidential or privileged relevant to the insured's request for benefits;

(2) have a reasonable and adequate amount of time to present the insured's case to a designated representative or representatives of the health insurance plan or utilization review organization who will be deciding the second internal appeal or review;

(3) submit written comments, documents, records and other material relating to the request for benefits for the second internal appeal or review panel to consider when conducting the second internal appeal or review both before and, if applicable, at the second internal appeal or review meeting;

(4) prior to or during the second internal appeal or review meeting ask questions relevant to the subject matter of the internal appeal or review of any representative of the health insurance plan or utilization review organization serving on the internal appeal or review panel provided that such representative may respond verbally if the question is asked in person during an insured's appearance before the internal appeal or review panel or in writing if the questions are asked in writing, not more than 30 days from receipt of such written questions;

(5) be assisted or represented at the second internal appeal or review meeting by an individual or individuals of the insured's choice; and

(6) record the proceedings of the second internal appeal or review meeting at the expense of the insured.

(e) An insured, or the insured's authorized representative, wishing to request to appear in person before the second internal appeal or review panel consisting of the health insurance plan's or utilization review organization's designated representative or representatives shall make the request to the health insurance plan or utilization review organization within five working days before the date of the scheduled review meeting except that in the case of an emergency medical condition, such request must be made no less than 24 hours prior to the scheduled review meeting.

(f) The health insurance plan or utilization review organization shall provide the insured a written decision setting forth the relevant facts and conclusions supporting its decision within:

(1) Seventy-two hours if the second internal appeal or review involves an emergency medical condition as defined by subsection (b) of K.S.A. 40-22a13, and amendments thereto;

(2) fifteen business days if the second internal appeal or review involves a pre-service claim; and

(3) thirty days if the second internal appeal or review involves a post-service claim.

(g) For the purposes of this section:

(1) "Health insurance plan" shall have the meaning ascribed to it in K.S.A. 40-22a13, and amendments thereto.

(2) "Insured" shall have the meaning ascribed to it in K.S.A. 40-22a13, and amendments thereto.

(3) "Insurer" shall have the meaning ascribed to it in K.S.A. 40-22a13, and amendments thereto.

(4) "Adverse decision" shall have the meaning ascribed to it in K.S.A. 40-22a13, and amendments thereto.

(5) "Pre-service claim" means a request for a claims decision when prior authorization of services is required.

(6) "Post-service claim" means a request for a claims decision for services that have already been provided.

(h) This section shall be a part of and supplemental to the utilization review act.

History: L. 2006, ch. 127, § 1; July 1.



40-22a10 Same; patient information not subject to discovery or subpoena.

40-22a10. Same; patient information not subject to discovery or subpoena. Any records, charts or other information exchanged between a health care provider or patient and a utilization review organization shall not be subject to discovery, subpoena or other means of legal compulsion for their release to any person or entity and shall not be admissible in evidence in any judicial or administrative proceeding other than a disciplinary proceeding by the state board of healing arts or other agency of the state which regulates health care providers.

History: L. 1994, ch. 238, § 10; July 1.



40-22a11 Same; rules and regulations.

40-22a11. Same; rules and regulations. The commissioner shall adopt necessary rules and regulations, not inconsistent with this act, for implementing the provisions of this act.

History: L. 1994, ch. 238, § 11; July 1.



40-22a12 Same; severability.

40-22a12. Same; severability. If any provision or clause of this act or application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of this act that can be given effect without the invalid provision or application. To this end, the provisions of this act are declared to be severable.

History: L. 1994, ch. 238, § 12; July 1.



40-22a13 External review of adverse health care decisions; definitions.

40-22a13. External review of adverse health care decisions; definitions. On and after July 1, 2011, for the purposes of K.S.A. 40-22a13 through 40-22a16, and amendments thereto:

(a) "Adverse decision" means a utilization review determination by a third-party administrator, a health insurance plan, an insurer or a health care provider acting on behalf of an insured that a proposed or delivered health care service which would otherwise be covered under an insured's contract is not or was not medically necessary or the health care treatment has been determined to be experimental or investigational and:

(1) If the requested service is provided in a manner that leaves the insured with a financial obligation to the provider or providers of such services; or

(2) the adverse decision is the reason for the insured not receiving the requested services.

(b) "Emergency medical condition" means:

(1) The sudden, and at the time, unexpected onset of a health condition that requires immediate medical attention, where failure to provide medical attention would result in a serious impairment to bodily functions, serious dysfunction of a bodily organ or part or would place a person's health in serious jeopardy;

(2) a medical condition where the time frame for completion of a standard external review would seriously jeopardize the life or health of the insured or would jeopardize the insured's ability to regain maximum function; or

(3) a medical condition for which coverage has been denied based on a determination that the recommended or requested health care service or treatment is experimental or investigational, if the insured's treating physician certifies, in writing, that the recommended or requested health care service or treatment for the medical condition would be significantly less effective if not promptly initiated.

(c) "External review organization" means an entity that conducts independent external reviews of adverse decisions pursuant to a contract with the commissioner. Such entity shall be a nationally accredited external review organization which utilizes health care providers actively engaged in the practice of their profession in the state of Kansas who are qualified and credentialed with respect to the health care service review. In the event the entity has no Kansas providers available who are qualified and credentialed with respect to the review of any case, the external review organization shall have the discretion to employ health care providers who actively engage in such health care provider's practice outside the state of Kansas.

(d) "Health insurance plan" means any hospital or medical expense policy, health, hospital or medical service corporation contract, and a plan provided by a municipal group-funded pool, or a health maintenance organization contract offered by an employer or any certificate issued under any such policies, contracts or plans.

(e) "Insured" means the beneficiary of any health insurance company, fraternal benefit society, health maintenance organization, nonprofit hospital and medical service corporation, municipal group-funded pool, and the self-funded coverage established by the state of Kansas, or any hospital or medical expense, health, hospital or medical service corporation contract or a plan provided by a municipal group-funded pool.

(f) "Insurer" means any health insurance company, fraternal benefit society, health maintenance organization, nonprofit hospital and medical service corporation, provider sponsored organizations, municipal group-funded pool and the self-funded coverage established by the state of Kansas for its employees.

History: L. 1999, ch. 162, § 6; L. 2011, ch. 111, § 2; L. 2015, ch. 45, § 5; July 1.



40-22a14 Same; exceptions; review procedure; confidentiality.

40-22a14. Same; exceptions; review procedure; confidentiality. On and after July 1, 2011:

(a) The provisions of K.S.A. 40-22a13 through 40-22a16, and amendments thereto, shall not apply to any policy or certificate which provides coverage for any specified disease, specified accident or accident only coverage, credit, dental, disability income, hospital indemnity, long-term care insurance as defined by K.S.A. 40-227, and amendments thereto, vision care or any other limited supplemental benefit nor to any medicare supplement policy of insurance as defined by the commissioner of insurance by rule and regulation, coverage under a plan through medicare, medicaid, or the federal employees health benefits program, any coverage issues as a supplement to liability insurance, workers compensation or similar insurance, automobile medical-payment insurance or any insurance under which benefits are payable with or without regard to fault, whether written on a group, blanket or individual basis.

(b) The right to external review under K.S.A. 40-22a13 through 40-22a16, and amendments thereto, shall not be construed to change the terms of coverage under a health insurance plan or insurance policy.

(c) The insurer or health insurance plan shall provide written notice to the insured of a final adverse decision and the opportunity for requesting an external review.

(d) (1) The insured has the right to request an independent external review of an adverse decision by a health insurance plan or insurer when:

(A) The insured has exhausted all available internal review procedures provided by the health insurance plan or insurer, unless the insured has an emergency medical condition, in which case an expedited procedure is used; or

(B) the insured has not received a final decision from the insurer within 60 days of seeking the internal review, except to the extent that the delay was requested by the insured.

(2) Whenever an insurer or health insurance plan fails to strictly adhere to all appeal procedure requirements as prescribed by state or federal law, the claimant shall be deemed to have exhausted the internal claims and appeal process regardless of whether such insurer or health insurance plan asserts that:

(A) It has substantially complied with such appeal procedure; or

(B) any error it committed was de minimis.

(e) Within 120 days of receipt of an adverse decision by a health insurance plan or an insurer, any request for external review shall be made in writing to the commissioner from the following persons: (1) The insured; (2) the treating physician or health care provider acting on behalf of the insured with written authorization from the insured; or (3) a legally authorized designee of the insured.

(f) The insured shall provide all information in the possession of the insured pertaining to the adverse decision in order for the commissioner to make a preliminary determination for an external review. The insured also shall provide the commissioner with an appeal form, and a fully executed release for the commissioner and the external review organization to obtain any necessary medical records from the insurer or health insurance plan and any other relevant provider.

(g) In responding to the commissioner, the insurer or health insurance plan shall provide a copy of the adverse decision given to the insured and all medical and other records pertaining to the insured's claim within five business days of the request of the commissioner.

(h) The confidentiality of any medical information submitted by the insured, on behalf of the insured, insurer or health insurance plan, shall be maintained pursuant to applicable state and federal laws.

History: L. 1999, ch. 162, § 7; L. 2011, ch. 111, § 3; July 1.



40-22a15 Same; insurance commissioner's powers and duties; external review organizations, decisions, immunity from liability; fees, responsibility for.

40-22a15. Same; insurance commissioner's powers and duties; external review organizations, decisions, immunity from liability; fees, responsibility for. On and after July 1, 2011:

(a) The commissioner shall:

(1) Negotiate contracts with external review organizations which are eligible to conduct independent review of the adverse decision by a health insurance plan or insurer;

(2) allow the insurer or the health insurance plan, an insured or treating physician or health care provider acting on behalf of the insured, or legally authorized designee filing a request for external review to provide additional written information as may be relevant for the commissioner to make a final decision on whether the request qualified for external review;

(3) make a decision on a request for external review within 10 business days after receiving all necessary information;

(4) notify the insured and treating physician or health care provider acting on behalf of the insured, or legally authorized designee, and insurer or health insurance plan in writing that a request for external review will or will not be granted; and

(5) design and implement an expedited procedure for use in an emergency medical condition for purposes of the external review organization rendering a decision.

(b) The external review organization as defined in subsection (c) of K.S.A. 40-22a13, and amendments thereto, shall provide that all reviews completed pursuant to K.S.A. 40-22a13 through 40-22a16, and amendments thereto, are conducted by qualified and credentialed health care providers with respect to the health care service under review and who have no conflict of interest relating to the performance of the external review organization's duties in K.S.A. 40-22a13 through 40-22a16, and amendments thereto.

(c) The external review organization shall issue a written decision to the insured and concurrently send a copy of such decision to the commissioner including the basis and rationale for its decision within 30 business days. The standard of review shall be whether the health care service denied by the insurer or health insurance plan was medically necessary under the terms of the insured's contract. In reviews regarding experimental or investigational treatment, the standard of review shall be whether the health care service denied by the insurer or health insurance plan was covered or excluded from coverage under the terms of the insured's contract.

(d) The external review organization shall provide expedited resolution when an emergency medical condition exists, and shall resolve all issues not more than 72 hours after the date of receipt of the request for an expedited external review, or as expeditiously as the insured’s medical condition or circumstances require.

(e) The external review organization shall maintain and report such data as may be required by the commissioner in order to assess the effectiveness of the external review process.

(f) No external review organization nor any individual working on behalf of such organization shall be liable in damages to any insured, health insurance plan or insurer for any opinion rendered as part of an external review conducted pursuant to K.S.A. 40-22a13 through 40-22a16, and amendments thereto.

(g) The external review organization shall maintain confidentiality of the medical records of the insured in accordance to state and federal law.

(h) The external review organization's fee for performance of any external review may be paid by the commissioner, the insurer or the health insurance plan. In no event shall the insured be held responsible for any portion of such fee.

History: L. 1999, ch. 162, § 8; L. 2011, ch. 111, § 4; July 1.



40-22a16 Same; judicial review; limitation on duplicative reviews; contractual services; rules and regulations.

40-22a16. Same; judicial review; limitation on duplicative reviews; contractual services; rules and regulations. On and after July 1, 2011:

(a) The decision of the external review organization may be reviewed directly by the district court at the request of either the insured, insurer or health insurance plan. The review by the district court shall be de novo. The decision of the external review organization shall not preclude the insured, insurer or health insurance plan from exercising other available remedies applicable under state or federal law. Seeking a review by the district court or any other available remedies exercised by the insured, insurer or health insurance plan after the decision of the external review organization will not stay the external review organization's decision as to the payment or provision of services to be rendered during the pendency of the review by the insurer or health insurance plan. All material used in an external review and the decision of the external review organization as a result of the external review shall be deemed admissible in any subsequent litigation.

(b) In no event shall more than one external review be available for any request arising out of the same set of facts during a period of 12 consecutive months commencing on the date of the initial request for external review. An insured may not pursue, either concurrently or sequentially, an external review process under both a federal and state law.

(c) The commissioner of insurance is hereby authorized to negotiate and enter into contracts necessary to perform the duties required by K.S.A. 40-22a13 through 40-22a16, and amendments thereto.

(d) The commissioner of insurance shall adopt rules and regulations necessary to carry out the purposes of K.S.A. 40-22a13 through 40-22a16, and amendments thereto. The rules and regulations shall ensure that the commissioner is able to provide for an effective and efficient external review of health care services.

(e) Except as provided in subsection (a), the decision of the external review organization shall be binding on the insured and the insurer or health insurance plan.

History: L. 1999, ch. 162, § 9; L. 2011, ch. 111, § 5; July 1.






Article 23 OLD-AGE AND SURVIVORS INSURANCE FOR PUBLIC EMPLOYEES

40-2301 Declaration of policy.

40-2301. Declaration of policy. In order to extend to certain employees of the state and its political subdivisions and to the dependents and survivors of such employees, the basic protection accorded to others by the old-age and survivors insurance system embodied in the social security act, it is hereby declared to be the policy of the legislature, subject to the limitations of this act, that such steps be taken as to provide such protection to employees of the state and its political subdivisions on as broad a basis as is permitted under the social security act. It is also the policy of the legislature that the protection afforded employees in positions covered by a retirement system on the date an agreement under this act is made applicable to service performed in such positions, or receiving periodic benefits under such retirement system at such time, will not be impaired as a result of making the agreement so applicable or as result of legislative enactment in anticipation thereof.

History: L. 1951, ch. 464, § 1; L. 1955, ch. 246, § 1; April 13.



40-2302 Definitions.

40-2302. Definitions. For the purposes of this act:

(a) The term "wages" means all remuneration for employment as defined herein, including the cash value of all remuneration, paid in any medium other than cash, except that such term shall not include that part of such remuneration which, even if it were for "employment" within the meaning of the federal insurance contributions act, would not constitute "wages" within the meaning of that act;

(b) the term "employment" means any service performed by an employee in the employ of the state, or any political subdivision thereof, for such employer, except: (1) Service which in the absence of an agreement entered into under this act would constitute "employment" as defined in the social security act; (2) service which under the social security act may not be included in an agreement between the state and the secretary of health, education, and welfare entered into under this act; (3) service in any class or classes of positions, the compensation for which is on a fee basis; (4) service performed by a student which, if performed in the employ of a private employer, would be excluded from employment under the social security act; or (5) service of an emergency nature: Provided, That service which under the social security act may be included in an agreement only upon certification by the governor in accordance with section 218 (d) (3) of that act shall be included in the term "employment" if and when the governor issues, with respect to such service, a certificate to the secretary of health, education, and welfare pursuant to subsection (c) of K.S.A. 40-2305;

(c) the term "employee" includes an officer of the state or political subdivision thereof: Provided, That the term "employee" shall not include elected officials of a political subdivision other than the state or counties unless the elected officials of such political subdivisions are covered by a plan which is in conformity with the terms of the agreement of such political subdivision approved by the state agency under K.S.A. 40-2305;

(d) the term "state agency" means the director of accounts and reports, who shall exercise his powers as prescribed by K.S.A. 75-3749, and acts amendatory thereof or supplemental thereto;

(e) the term "secretary of health, education, and welfare" includes any individual to whom the secretary of health, education, and welfare of the United States has delegated any of his functions under the social security act with respect to coverage under such act of employees of states and their political subdivisions and with respect to any action taken prior to April 11, 1953, includes the federal security administrator and any individual to whom such administrator had delegated any such function;

(f) the term "political subdivision" includes every taxing district in this state and also includes an instrumentality of the state, of one or more of its political subdivisions, or of the state and one or more of its political subdivisions, but only if such instrumentality is a juristic entity which is legally separate and distinct from the state or subdivision and only if its employees are not by virtue of their relation to such juristic entity employees of the state or subdivision;

(g) the term "social security act" means the act of congress approved August 14, 1935, chapter 531, 49 Stat. 620, officially cited as the "social security act" (including regulations and requirements issued pursuant thereto), as such act has been and may from time to time be amended; and

(h) the term "federal insurance contributions act" means subchapter A of chapter 9 of the federal internal revenue code of 1939 and subchapters A and B of chapter 21 of the federal internal revenue code of 1954, as such codes have been and may from time to time be amended; and the term "employee tax" means the tax imposed by section 1400 of such code of 1939 and section 3101 of such code of 1954.

History: L. 1951, ch. 464, § 2; L. 1955, ch. 246, § 2; L. 1974, ch. 191, § 1; July 1.



40-2303 Agreements to extend benefits of federal system.

40-2303. Agreements to extend benefits of federal system. (a) Federal state agreement. The state agency, with the approval of the governor, is hereby authorized to enter on behalf of the state into an agreement with the secretary of health, education, and welfare, consistent with the terms and provision of this act, for the purpose of extending the benefits of the federal old-age and survivors insurance system to employees of the state or any political subdivision thereof with respect to services specified in such agreement which constitute "employment" as defined in subsection (b) of K.S.A. 40-2302. Such agreement may contain such provisions relating to coverage, benefits, contributions, effective date, modification and termination of the agreement, administration, and other appropriate provisions as the state agency and secretary of health, education, and welfare shall agree upon, but, except as may be otherwise required by or under the social security act as to the services to be covered, such agreement shall provide in effect that:

(1) Benefits will be provided for employees whose services are covered by the agreement (and their dependents and survivors) on the same basis as though such services constituted employment within the meaning of title II [*] of the social security act;

(2) the state will pay to the secretary of the treasury, at such time or times as may be prescribed under the social security act, contributions with respect to wages, as defined in subsection (a) of K.S.A. 40-2302, equal to the sum of the taxes which would be imposed by the federal insurance contributions act if the services covered by the agreement constituted employment within the meaning of that act;

(3) such agreement shall be effective with respect to services in employment covered by the agreement performed after a date specified therein but in no event may it be effective with respect to any such services performed prior to the first day of the calendar year in which such agreement is entered into or in which the modification of the agreement making it applicable to such services, is entered into except that a modification entered into after December 31, 1954, and prior to January 1, 1958, shall be effective with respect to services performed after December 31, 1954;

(4) all services which constitute employment, as defined in subsection (b) of K.S.A. 40-2302, and are performed in the employ of the state or a county by employees of the state or a county, shall be covered by the agreement;

(5) all services which: (A) Constitute employment as defined in K.S.A. 40-2302; (B) are performed in the employ of another political subdivision of the state; and (C) are covered by a plan which is in conformity with the terms of the agreement and has been approved by the state agency under K.S.A. 40-2305, shall be covered by the agreement;

(6) as modified, the agreement shall include all services described in either paragraph (4) or paragraph (5) of this subsection and performed by individuals to whom section 218(c)(3)(C) of the social security act is applicable, and shall provide that the service of any such individual shall continue to be covered by the agreement in case he thereafter becomes eligible to be a member of a retirement system; and

(7) as modified, the agreement shall include all services described in either paragraph (4) or paragraph (5) of this subsection and performed by individuals in positions covered by a retirement system with respect to which the governor has issued a certificate to the secretary of health, education, and welfare pursuant to K.S.A. 40-2305a.

(b) Interstate instrumentalities. Any instrumentality jointly created by this state and any other state or states is hereby authorized, upon the granting of like authority by such other state or states:

(1) To enter into an agreement with the secretary of health, education, and welfare whereby the benefits of the federal old-age and survivors insurance system shall be extended to employees of such instrumentality;

(2) to require its employees to pay (and for that purpose to deduct from their wages) contributions equal to the amounts which they would be required to pay under subsection (a) of K.S.A. 40-2304, if they were covered by an agreement made pursuant to subsection (a) of this section; and

(3) to make payments to the secretary of the treasury in accordance with such agreement, including payments from its own funds, and otherwise to comply with such agreements.

Such agreements shall, to the extent practicable, be consistent with the terms and provisions of subsection (a) of this section and other provisions of this act.

History: L. 1951, ch. 464, § 3; L. 1953, ch. 236, § 1; L. 1955, ch. 246, § 3; April 13.

* 42 U.S.C.A. §§ 401 to 425.



40-2304 Contributions by state employees.

40-2304. Contributions by state employees. (a) Every employee of the state whose services are covered by an agreement entered into under K.S.A. 40-2303, shall be required to pay for the period of such coverage, into the contribution fund established by K.S.A. 40-2307, contributions, with respect to wages, as defined in subsection (a) of K.S.A. 40-2302, equal to the amount of the employee tax which would be imposed by the federal insurance contributions act if such services constituted employment within the meaning of that act. Such liability shall arise in consideration of the employee's retention in the service of the state, or his entry upon such service, after the enactment of this act.

(b) The contribution imposed by this section shall be collected by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee from liability for such contribution.

(c) If more or less than the correct amount of the contribution imposed by this section is paid or deducted with respect to any remuneration, proper adjustments, or refund if adjustment is impracticable, shall be made, without interest, in such manner and at such times as the state agency shall prescribe.

History: L. 1951, ch. 464, § 4; L. 1955, ch. 246, § 4; April 13.



40-2305 Plans for coverage of employees of political subdivisions; contributions; late penalty; recovery of delinquent payments; tax levy, use of proceeds.

40-2305. Plans for coverage of employees of political subdivisions; contributions; late penalty; recovery of delinquent payments; tax levy, use of proceeds. (a) Each political subdivision of the state is hereby authorized to submit for approval by the state agency a plan for extending or modifying the benefits of title II of the social security act, in conformity with the applicable provisions of such act, to employees, including any holding the office or position of policeman or fireman, of such political subdivisions. Whenever the governor certifies to the secretary of health and human services that, as a result of a referendum held pursuant to subsection (b) of K.S.A. 40-2305a, and amendments thereto, school employees who are covered by the state system for retirement and payment of annuities to school employees as provided for in article 55 of chapter 72 of the Kansas Statutes Annotated, and amendments thereto, the conditions specified in section 218(d)(3) of the social security act have been met with respect to such employees under such separate retirement system, the state agency shall adopt a plan or amend a plan for extending such benefits to school employees, as defined in subsection (d) of K.S.A. 72-5501, and amendments thereto, of every political subdivision and such political subdivision, and its employees shall be liable under such plan or amended plan to the same extent as if the political subdivision had submitted the plan and the same had been approved by the state agency. Each such plan and any amendment thereof shall be approved by the state agency if it finds that such plan, or such plan as amended, is in conformity with such requirements as are provided in regulations of the state agency, except that no such plan shall be approved unless: (1) It is in conformity with the requirements of the federal social security act and with the agreement entered into pursuant to K.S.A. 40-2303, and amendments thereto; (2) it provides that all services which constitute employment as defined in subsection (b) of K.S.A. 40-2302, and amendments thereto, and are performed in the employ of the political subdivision by employees thereof, including any holding the office or position of policeman or fireman, shall be covered by the plan, except that it may exclude services performed by other individuals to whom section 218(c)(3)(C) of the federal social security act is applicable; (3) it specifies the source or sources from which the funds necessary to make the payments required by paragraph (1) of subsection (c) of this section and by subsection (d) of this section are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose; (4) it provides for such methods of administration of the plan by the political subdivision as are found by the state agency to be necessary for the proper and efficient administration of the plan; (5) it provides that the political subdivision will make such reports, in such form and containing such information, as the state agency may from time to time require, and comply with such provisions as the state agency or the secretary of health and human services may from time to time find necessary to assure the correctness and verification of such reports; and (6) it authorizes the state agency to terminate the plan in its entirety, in the discretion of the state agency, if it finds there has been a failure to comply substantially with any provision contained in such plan, such termination to take effect at the expiration of such notice and on such conditions as may be provided by regulations of the state agency and may be consistent with the provisions of the social security act.

(b) The state agency shall not finally refuse to approve a plan submitted by a political subdivision under subsection (a) of this section, and shall not terminate an approved plan, without reasonable notice and opportunity for hearing to the political subdivision affected thereby. Hearings under this subsection shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(c) (1) Each political subdivision as to which a plan has been approved under this section shall pay into the contribution fund, with respect to wages, as defined in subsection (a) of K.S.A. 40-2302, and amendments thereto, at such time or times as the state agency may by regulation prescribe, contributions in the amounts and at the rates specified in the applicable agreement entered into by the state agency under K.S.A. 40-2303, and amendments thereto. Delinquent contributions shall be subject to a late penalty to defray the costs of the collection efforts in the amount of $10 for each contribution period. All moneys received for the late penalty imposed by this paragraph (1) of subsection (c) shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the municipal accounting services recovery fund.

(2) Each political subdivision required to make payments under paragraph (1) of this subsection (c) is authorized, in consideration of the employee's retention in, or entry upon, employment after enactment of this act, to impose upon each of its employees, as to services which are covered by an approved plan, a contribution with respect to such employee's wages, as defined in subsection (a) of K.S.A. 40-2302, and amendments thereto, not exceeding the amount of the employee tax which would be imposed by the federal insurance contributions act if such services constituted employment within the meaning of that act, and to deduct the amount of such contribution from such employee's wages as and when paid. Contributions so collected shall be paid into the contribution fund in partial discharge of the liability of such political subdivision or instrumentality under paragraph (1) of this subsection (c). Failure to deduct such contribution shall not relieve the employee or employer of liability therefor.

(d) Delinquent payments due under paragraph (1) of subsection (c) of this section may, with interest at the rate prescribed by federal statute or regulation for delinquent social security remittances, be recovered by the state agency by action in a court of competent jurisdiction against the political subdivision liable therefor or may, at the request of the state agency, be deducted from any other moneys payable to such subdivision by any department or agency of the state or may be offset against any funds of the subdivision held by the county treasurer upon certification by the state agency of such liability to the officials of the subdivision and to the county treasurer. Upon receipt of the state agency's certification, the county treasurer shall remit from the funds of such political subdivision the amount certified. The county treasurer shall notify the subdivision of the amount remitted to the state agency.

(e) Each political subdivision, other than an instrumentality of the state, shall pay its contributions required under the provisions of subsection (c) of this section from the same fund that the wages for which such contribution is made are paid or from any other funds available to it for such purpose. Each political subdivision, except an instrumentality of the state or a school district, which is by law authorized to levy taxes for other purposes, annually at the time of its levy of taxes for other purposes, may levy a tax, which may be in addition to all other taxes authorized by law, for the purpose of making its contributions under subsection (c) of this section and, in the case of cities and counties, to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, which tax together with any other funds available to such political subdivision for such purpose shall be sufficient to enable it to make such contributions. Any taxing subdivision authorized to levy a tax under this subsection, in lieu of levying such tax, may pay the required employer contribution from any employee benefits contribution fund established pursuant to K.S.A. 12-16,102, and amendments thereto. All contributions of such political subdivisions shall be transmitted to the state agency in the manner as the state agency shall by rules and regulations provide, and, upon receipt of the same, the state agency shall remit such contributions to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the contribution fund created by K.S.A. 40-2307, and amendments thereto.

History: L. 1951, ch. 464, § 5; L. 1953, ch. 237, § 1; L. 1955, ch. 246, § 5; L. 1961, ch. 238, § 1; L. 1978, ch. 296, § 14; L. 1978, ch. 163, § 4; L. 1979, ch. 52, § 153; L. 1981, ch. 196, § 1; L. 1983, ch. 157, § 1; L. 1988, ch. 356, § 109; L. 1990, ch. 66, § 40; L. 2001, ch. 5, § 118; July 1.



40-2305a Certain school employees considered employees of state; referendum; certification.

40-2305a. Certain school employees considered employees of state; referendum; certification. (a) For the purpose of applying and construing the provisions of this section, the employees of any political subdivision who are covered by the state system for retirement and payment of annuities to school employees as provided for in article 55 of chapter 72 of the Kansas Statutes Annotated, and acts amendatory thereof or supplemental thereto, shall be considered to be employees of the state and not of a political subdivision.

(b) With respect to employees of the state the governor is empowered to authorize a referendum, and with respect to the employees of any political subdivision he shall authorize a referendum upon request of the governing body of such subdivision; and in either case the referendum shall be conducted, and the governor shall designate an agency or individual to supervise its conduct, in accordance with the requirements of section 218(d)(3) of the social security act, on the question of whether service in positions covered by a retirement system established by the state or by a political subdivision thereof should be excluded from or included under an agreement under this act. The governor or the agency or individual whom he shall designate to supervise the conduct of a referendum, with the approval of the governor, shall adopt rules and regulations governing the calling, holding and canvassing of such referendum. If the governor shall have, prior to the effective date of this act, designated an agency or individual to supervise the conduct of a referendum all the acts of the governor and of such agency or individual performed prior to the effective date of this act are hereby validated and confirmed to the same extent as if done under the authority of this act and, in the case of a political subdivision, regardless of the fact that the governing body of such political subdivision did not request such referendum. The notice of referendum required by section 218(d)(3)(C) of the social security act to be given to employees shall contain or shall be accompanied by a statement, in such form and such detail as the agency or individual designated to supervise the referendum shall deem necessary and sufficient, to inform the employees of the rights which will accrue to them and their dependents and survivors, and the liabilities to which they will be subject, if their services are included under an agreement under this act.

(c) Upon receiving evidence satisfactory to him that with respect to any such referendum the conditions specified in sections 218(d)(3) of the social security act have been met, the governor shall so certify to the secretary of health, education and welfare.

History: L. 1955, ch. 246, § 6; April 13.



40-2306 Contributions by state.

40-2306. Contributions by state. (a) Each department, commission, board, institution, bureau, office, officer or other employing unit or instrumentality of the state shall pay to the state agency contributions with respect to wages, as defined in subsection (a) of K.S.A. 40-2302, and amendments thereto, of its employees which are paid from fees or other income except from direct appropriations from the state general fund, equal to the taxes which would be imposed by the federal insurance contributions act if the services for which such wages were paid constituted employment within the meaning of that act. Such contributions shall be transmitted to the state agency in the manner as the state agency shall, by rules and regulations, provide, and upon receipt of the same, the state agency shall remit such contributions to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the contribution fund created by K.S.A. 40-2307, and amendments thereto.

(b) Contributions with respect to wages, as defined in subsection (a) of K.S.A. 40-2302, and amendments thereto, of employees of the state or an instrumentality of the state which wages are paid from direct appropriations from the state general fund, equal to the taxes which would be imposed by the federal insurance contributions act if the services for which such wages were paid constituted employment within the meaning of that act shall be paid or transferred by the state agency to the contribution fund created by K.S.A. 40-2307, and amendments thereto, from the "old-age insurance fund" in the state treasury, which fund is hereby created for use by the state agency for such purposes and such transfer of funds shall be made by the state treasurer upon order of the state agency transmitted to the state treasurer and the director of accounts and reports and upon receipt of such order the state treasurer and director of accounts and reports shall make the proper changes in the records of their respective offices.

(c) If any employing unit or instrumentality of this state, due to a shortage of funds; is unable to make the contributions required by subsection (a) of this section, the state agency may advance funds to such employing unit or instrumentality for such purpose from the old-age insurance fund created by subsection (b) of this section upon such terms and conditions as shall be agreed upon by the state agency and the employing unit or instrumentality.

(d) If the amount of funds in the contribution fund or the old-age insurance fund are insufficient to make payments required to be made by the state to the secretary of the treasury, any department, commission, board or other agency of the state, which is supported in whole or in part from fees, may advance money from its fee funds to the state agency upon such terms and conditions as shall be agreed upon by such department, commission, board or other agency of the state with the state agency for the purpose of making such payments to the secretary of the treasury.

History: L. 1951, ch. 464, § 6; L. 1955, ch. 246, § 7; L. 2001, ch. 5, § 119; July 1.



40-2306a Other laws, retirement, annuity and pension plans not affected.

40-2306a. Other laws, retirement, annuity and pension plans not affected. Nothing contained in this act shall be construed as repealing or amending any law except those specifically amended or repealed by this act, nor shall this act be construed as amending any retirement, annuity or pension plan provided under any other law of this state.

History: L. 1955, ch. 246, § 8; April 13.



40-2308 Rules and regulations.

40-2308. Rules and regulations. The state agency may adopt, publish, and file in the office of the secretary of state as provided by law, such rules and regulations, not inconsistent with the provisions of this act, as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under this act.

History: L. 1951, ch. 464, § 8; L. 1988, ch. 366, § 9; June 1.



40-2309 Studies and reports.

40-2309. Studies and reports. The state agency shall make studies concerning the problem of old-age and survivors insurance protection for employees of the state and local governments and their instrumentalities and concerning the operation of agreements made and plans approved under this act and shall submit a report to the legislature at the beginning of each regular session, covering the administration and operation of this act during the preceding calendar year, including such recommendations for amendments to this act as it considers proper.

History: L. 1951, ch. 464, § 9; April 2.






Article 24 REGULATION OF CERTAIN TRADE PRACTICES

40-2401 Purpose of act.

40-2401. Purpose of act. The purpose of this act is to regulate trade practices in the business of insurance in accordance with the intent of congress as expressed in the act of congress of March 9, 1945 (Public Law 15 [*], 79th Congress), by defining, or providing for the determination of, all such practices in this state which constitute unfair methods of competition or unfair or deceptive acts or practices and by prohibiting the trade practices so defined or determined.

History: L. 1955, ch. 247, § 1; June 30.

* 15 U.S.C.A. §§ 1011 to 1015.



40-2402 Definitions.

40-2402. Definitions. When used in this act:

(a) "Person" means any individual, corporation, association, partnership, reciprocal exchange, inter-insurer, Lloyd's insurer, fraternal benefit society and any other legal entity engaged in the business of insurance, including agents, brokers and adjusters. Person also means any nonprofit medical and hospital service corporations, as defined in article 19c of chapter 40 of the Kansas Statutes Annotated, and amendments thereto; administrators, as defined in article 38 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto; and health maintenance organizations, as defined in article 32 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto.

(b) "Commissioner" means the commissioner of insurance of this state.

(c) "Insurance policy" or "insurance contract" means any contract of insurance, indemnity, medical or hospital service, suretyship or annuity issued, proposed for issuance or intended for issuance by any person.

History: L. 1955, ch. 247, § 2; L. 1972, ch. 189, § 1; L. 1985, ch. 163, § 1; L. 1987, ch. 170, § 1; L. 1997, ch. 8, § 10; July 1.



40-2403 Unfair methods of competition or unfair and deceptive acts or practices; prohibited.

40-2403. Unfair methods of competition or unfair and deceptive acts or practices; prohibited. No person shall engage in this state in any trade practice which is defined in this act as, or determined pursuant to K.S.A. 40-2406 to be, an unfair method of competition or an unfair or deceptive act or practice in the business of insurance.

History: L. 1955, ch. 247, § 3; L. 1972, ch. 189, § 2; July 1.



40-2404 Unfair methods of competition or unfair and deceptive acts or practices; title insurance agents, requirements; disclosure of nonpublic personal information; rules and regulations.

40-2404. Unfair methods of competition or unfair and deceptive acts or practices; title insurance agents, requirements; disclosure of nonpublic personal information; rules and regulations. The following are hereby defined as unfair methods of competition and unfair or deceptive acts or practices in the business of insurance:

(1) Misrepresentations and false advertising of insurance policies. Making, issuing, circulating or causing to be made, issued or circulated, any estimate, illustration, circular, statement, sales presentation, omission or comparison which:

(a) Misrepresents the benefits, advantages, conditions or terms of any insurance policy;

(b) misrepresents the dividends or share of the surplus to be received on any insurance policy;

(c) makes any false or misleading statements as to the dividends or share of surplus previously paid on any insurance policy;

(d) is misleading or is a misrepresentation as to the financial condition of any person, or as to the legal reserve system upon which any life insurer operates;

(e) uses any name or title of any insurance policy or class of insurance policies misrepresenting the true nature thereof;

(f) is a misrepresentation for the purpose of inducing or tending to induce the lapse, forfeiture, exchange, conversion or surrender of any insurance policy;

(g) is a misrepresentation for the purpose of effecting a pledge or assignment of or effecting a loan against any insurance policy; or

(h) misrepresents any insurance policy as being shares of stock.

(2) False information and advertising generally. Making, publishing, disseminating, circulating or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing any assertion, misrepresentation or statement with respect to the business of insurance or with respect to any person in the conduct of such person's insurance business, which is untrue, deceptive or misleading.

(3) Defamation. Making, publishing, disseminating or circulating, directly or indirectly, or aiding, abetting or encouraging the making, publishing, disseminating or circulating of any oral or written statement or any pamphlet, circular, article or literature which is false, or maliciously critical of or derogatory to the financial condition of any person, and which is calculated to injure such person.

(4) Boycott, coercion and intimidation. Entering into any agreement to commit, or by any concerted action committing, any act of boycott, coercion or intimidation resulting in or tending to result in unreasonable restraint of the business of insurance, or by any act of boycott, coercion or intimidation monopolizing or attempting to monopolize any part of the business of insurance.

(5) False statements and entries. (a) Knowingly filing with any supervisory or other public official, or knowingly making, publishing, disseminating, circulating or delivering to any person, or placing before the public, or knowingly causing directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public, any false material statement of fact as to the financial condition of a person.

(b) Knowingly making any false entry of a material fact in any book, report or statement of any person or knowingly omitting to make a true entry of any material fact pertaining to the business of such person in any book, report or statement of such person.

(6) Stock operations and advisory board contracts. Issuing or delivering or permitting agents, officers or employees to issue or deliver, agency company stock or other capital stock, or benefit certificates or shares in any common-law corporation, or securities or any special or advisory board contracts or other contracts of any kind promising returns and profits as an inducement to insurance. Nothing herein shall prohibit the acts permitted by K.S.A. 40-232, and amendments thereto.

(7) Unfair discrimination. (a) Making or permitting any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any contract of life insurance or life annuity or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of such contract.

(b) Making or permitting any unfair discrimination between individuals of the same class and of essentially the same hazard in the amount of premium, policy fees or rates charged for any policy or contract of accident or health insurance or in the benefits payable thereunder, or in any of the terms or conditions of such contract, or in any other manner whatever.

(c) Refusing to insure, or refusing to continue to insure, or limiting the amount, extent or kind of coverage available to an individual, or charging an individual a different rate for the same coverage solely because of blindness or partial blindness. With respect to all other conditions, including the underlying cause of the blindness or partial blindness, persons who are blind or partially blind shall be subject to the same standards of sound actuarial principles or actual or reasonably anticipated experience as are sighted persons. Refusal to insure includes denial by an insurer of disability insurance coverage on the grounds that the policy defines "disability" as being presumed in the event that the insured loses such person's eyesight. However, an insurer may exclude from coverage disabilities consisting solely of blindness or partial blindness when such condition existed at the time the policy was issued.

(d) Refusing to insure, or refusing to continue to insure, or limiting the amount, extent or kind of coverage available for accident and health and life insurance to an applicant who is the proposed insured or charge a different rate for the same coverage or excluding or limiting coverage for losses or denying a claim incurred by an insured as a result of abuse based on the fact that the applicant who is the proposed insured is, has been, or may be the subject of domestic abuse, except as provided in subpart (v). "Abuse" as used in this subsection (7)(d) means one or more acts defined in subsection (a) or (b) of K.S.A. 60-3102, and amendments thereto, between family members, current or former household members, or current or former intimate partners.

(i) An insurer may not ask an applicant for life or accident and health insurance who is the proposed insured if the individual is, has been or may be the subject of domestic abuse or seeks, has sought or had reason to seek medical or psychological treatment or counseling specifically for abuse, protection from abuse or shelter from abuse.

(ii) Nothing in this section shall be construed to prohibit a person from declining to issue an insurance policy insuring the life of an individual who is, has been or has the potential to be the subject of abuse if the perpetrator of the abuse is the applicant or would be the owner of the insurance policy.

(iii) No insurer that issues a life or accident and health policy to an individual who is, has been or may be the subject of domestic abuse shall be subject to civil or criminal liability for the death or any injuries suffered by that individual as a result of domestic abuse.

(iv) No person shall refuse to insure, refuse to continue to insure, limit the amount, extent or kind of coverage available to an individual or charge a different rate for the same coverage solely because of physical or mental condition, except where the refusal, limitation or rate differential is based on sound actuarial principles.

(v) Nothing in this section shall be construed to prohibit a person from underwriting or rating a risk on the basis of a preexisting physical or mental condition, even if such condition has been caused by abuse, provided that:

(A) The person routinely underwrites or rates such condition in the same manner with respect to an insured or an applicant who is not a victim of abuse;

(B) the fact that an individual is, has been or may be the subject of abuse may not be considered a physical or mental condition; and

(C) such underwriting or rating is not used to evade the intent of this section or any other provision of the Kansas insurance code.

(vi) Any person who underwrites or rates a risk on the basis of preexisting physical or mental condition as set forth in subsection (7)(d)(v), shall treat such underwriting or rating as an adverse underwriting decision pursuant to K.S.A. 40-2,112, and amendments thereto.

(vii) The provisions of subsection (d) shall apply to all policies of life and accident and health insurance issued in this state after the effective date of this act and all existing contracts which are renewed on or after the effective date of this act.

(8) Rebates. (a) Except as otherwise expressly provided by law, knowingly permitting, offering to make or making any contract of life insurance, life annuity or accident and health insurance, or agreement as to such contract other than as plainly expressed in the insurance contract issued thereon; paying, allowing, giving or offering to pay, allow or give, directly or indirectly, as inducement to such insurance, or annuity, any rebate of premiums payable on the contract, any special favor or advantage in the dividends or other benefits thereon, or any valuable consideration or inducement whatever not specified in the contract; or giving, selling, purchasing or offering to give, sell or purchase as inducement to such insurance contract or annuity or in connection therewith, any stocks, bonds or other securities of any insurance company or other corporation, association or partnership, or any dividends or profits accrued thereon, or anything of value whatsoever not specified in the contract.

(b) Nothing in subsection (7) or (8)(a) shall be construed as including within the definition of discrimination or rebates any of the following practices:

(i) In the case of any contract of life insurance or life annuity, paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance. Any such bonuses or abatement of premiums shall be fair and equitable to policyholders and for the best interests of the company and its policyholders;

(ii) in the case of life insurance policies issued on the industrial debit plan, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer in an amount which fairly represents the saving in collection expenses; or

(iii) readjustment of the rate of premium for a group insurance policy based on the loss or expense experience thereunder, at the end of the first or any subsequent policy year of insurance thereunder, which may be made retroactive only for such policy year.

(9) Unfair claim settlement practices. It is an unfair claim settlement practice if any of the following or any rules and regulations pertaining thereto are: (A) Committed flagrantly and in conscious disregard of such provisions, or (B) committed with such frequency as to indicate a general business practice.

(a) Misrepresenting pertinent facts or insurance policy provisions relating to coverages at issue;

(b) failing to acknowledge and act reasonably promptly upon communications with respect to claims arising under insurance policies;

(c) failing to adopt and implement reasonable standards for the prompt investigation of claims arising under insurance policies;

(d) refusing to pay claims without conducting a reasonable investigation based upon all available information;

(e) failing to affirm or deny coverage of claims within a reasonable time after proof of loss statements have been completed;

(f) not attempting in good faith to effectuate prompt, fair and equitable settlements of claims in which liability has become reasonably clear;

(g) compelling insureds to institute litigation to recover amounts due under an insurance policy by offering substantially less than the amounts ultimately recovered in actions brought by such insureds;

(h) attempting to settle a claim for less than the amount to which a reasonable person would have believed that such person was entitled by reference to written or printed advertising material accompanying or made part of an application;

(i) attempting to settle claims on the basis of an application which was altered without notice to, or knowledge or consent of the insured;

(j) making claims payments to insureds or beneficiaries not accompanied by a statement setting forth the coverage under which payments are being made;

(k) making known to insureds or claimants a policy of appealing from arbitration awards in favor of insureds or claimants for the purpose of compelling them to accept settlements or compromises less than the amount awarded in arbitration;

(l) delaying the investigation or payment of claims by requiring an insured, claimant or the physician of either to submit a preliminary claim report and then requiring the subsequent submission of formal proof of loss forms, both of which submissions contain substantially the same information;

(m) failing to promptly settle claims, where liability has become reasonably clear, under one portion of the insurance policy coverage in order to influence settlements under other portions of the insurance policy coverage; or

(n) failing to promptly provide a reasonable explanation of the basis in the insurance policy in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement.

(10) Failure to maintain complaint handling procedures. Failure of any person, who is an insurer on an insurance policy, to maintain a complete record of all the complaints which it has received since the date of its last examination under K.S.A. 40-222, and amendments thereto; but no such records shall be required for complaints received prior to the effective date of this act. The record shall indicate the total number of complaints, their classification by line of insurance, the nature of each complaint, the disposition of the complaints, the date each complaint was originally received by the insurer and the date of final disposition of each complaint. For purposes of this subsection, "complaint" means any written communication primarily expressing a grievance related to the acts and practices set out in this section.

(11) Misrepresentation in insurance applications. Making false or fraudulent statements or representations on or relative to an application for an insurance policy, for the purpose of obtaining a fee, commission, money or other benefit from any insurer, agent, broker or individual.

(12) Statutory violations. Any violation of any of the provisions of K.S.A. 40-216, 40-276a, 40-2,155 or 40-1515, and amendments thereto.

(13) Disclosure of information relating to adverse underwriting decisions and refund of premiums. Failing to comply with the provisions of K.S.A. 40-2,112, and amendments thereto, within the time prescribed in such section.

(14) Rebates and other inducements in title insurance. (a) No title insurance company or title insurance agent, or any officer, employee, attorney, agent or solicitor thereof, may pay, allow or give, or offer to pay, allow or give, directly or indirectly, as an inducement to obtaining any title insurance business, any rebate, reduction or abatement of any rate or charge made incident to the issuance of such insurance, any special favor or advantage not generally available to others of the same classification, or any money, thing of value or other consideration or material inducement. The words "charge made incident to the issuance of such insurance" includes, without limitations, escrow, settlement and closing charges.

(b) No insured named in a title insurance policy or contract nor any other person directly or indirectly connected with the transaction involving the issuance of the policy or contract, including, but not limited to, mortgage lender, real estate broker, builder, attorney or any officer, employee, agent representative or solicitor thereof, or any other person may knowingly receive or accept, directly or indirectly, any rebate, reduction or abatement of any charge, or any special favor or advantage or any monetary consideration or inducement referred to in (14)(a).

(c) Nothing in this section shall be construed as prohibiting:

(i) The payment of reasonable fees for services actually rendered to a title insurance agent in connection with a title insurance transaction;

(ii) the payment of an earned commission to a duly appointed title insurance agent for services actually performed in the issuance of the policy of title insurance; or

(iii) the payment of reasonable entertainment and advertising expenses.

(d) Nothing in this section prohibits the division of rates and charges between or among a title insurance company and its agent, or one or more title insurance companies and one or more title insurance agents, if such division of rates and charges does not constitute an unlawful rebate under the provisions of this section and is not in payment of a forwarding fee or a finder's fee.

(e) As used in paragraphs (e) through (i)(7) of this subpart, unless the context otherwise requires:

(i) "Associate" means any firm, association, organization, partnership, business trust, corporation or other legal entity organized for profit in which a producer of title business is a director, officer or partner thereof, or owner of a financial interest; the spouse or any relative within the second degree by blood or marriage of a producer of title business who is a natural person; any director, officer or employee of a producer of title business or associate; any legal entity that controls, is controlled by, or is under common control with a producer of title business or associate; and any natural person or legal entity with whom a producer of title business or associate has any agreement, arrangement or understanding or pursues any course of conduct, the purpose or effect of which is to evade the provisions of this section.

(ii) "Financial interest" means any direct or indirect interest, legal or beneficial, where the holder thereof is or will be entitled to 1% or more of the net profits or net worth of the entity in which such interest is held. Notwithstanding the foregoing, an interest of less than 1% or any other type of interest shall constitute a "financial interest" if the primary purpose of the acquisition or retention of that interest is the financial benefit to be obtained as a consequence of that interest from the referral of title business.

(iii) "Person" means any natural person, partnership, association, cooperative, corporation, trust or other legal entity.

(iv) "Producer of title business" or "producer" means any person, including any officer, director or owner of 5% or more of the equity or capital or both of any person, engaged in this state in the trade, business, occupation or profession of:

(A) Buying or selling interests in real property;

(B) making loans secured by interests in real property; or

(C) acting as broker, agent, representative or attorney for a person who buys or sells any interest in real property or who lends or borrows money with such interest as security.

(v) "Refer" means to direct or cause to be directed or to exercise any power or influence over the direction of title insurance business, whether or not the consent or approval of any other person is sought or obtained with respect to the referral.

(f) No title insurer or title agent may accept any order for, issue a title insurance policy to, or provide services to, an applicant if it knows or has reason to believe that the applicant was referred to it by any producer of title business or by any associate of such producer, where the producer, the associate, or both, have a financial interest in the title insurer or title agent to which business is referred unless the producer has disclosed to the buyer, seller and lender the financial interest of the producer of title business or associate referring the title insurance business.

(g) No title insurer or title agent may accept an order for title insurance business, issue a title insurance policy, or receive or retain any premium, or charge in connection with any transaction if: (i) The title insurer or title agent knows or has reason to believe that the transaction will constitute controlled business for that title insurer or title agent, and (ii) 70% or more of the closed title orders of that title insurer or title agent during the 12 full calendar months immediately preceding the month in which the transaction takes place is derived from controlled business. The prohibitions contained in this subparagraph shall not apply to transactions involving real estate located in a county that has a population, as shown by the last preceding decennial census, of 10,000 or less.

(h) Within 90 days following the end of each business year, as established by the title insurer or title agent, each title insurer or title agent shall file with the department of insurance and any title insurer with which the title agent maintains an underwriting agreement, a report executed by the title insurer's or title agent's chief executive officer or designee, under penalty of perjury, stating the percent of closed title orders originating from controlled business. The failure of a title insurer or title agent to comply with the requirements of this section, at the discretion of the commissioner, shall be grounds for the suspension or revocation of a license or other disciplinary action, with the commissioner able to mitigate any such disciplinary action if the title insurer or title agent is found to be in substantial compliance with competitive behavior as defined by federal housing and urban development statement of policy 1996-2.

(i) (1) No title insurer or title agent may accept any title insurance order or issue a title insurance policy to any person if it knows or has reason to believe that such person was referred to it by any producer of title business or by any associate of such producer, where the producer, the associate, or both, have a financial interest in the title insurer or title agent to which business is referred unless the producer has disclosed in writing to the person so referred the fact that such producer or associate has a financial interest in the title insurer or title agent, the nature of the financial interest and a written estimate of the charge or range of charges generally made by the title insurer or agent for the title services. Such disclosure shall include language stating that the consumer is not obligated to use the title insurer or agent in which the referring producer or associate has a financial interest and shall include the names and telephone numbers of not less than three other title insurers or agents which operate in the county in which the property is located. If fewer than three insurers or agents operate in that county, the disclosure shall include all title insurers or agents operating in that county. Such written disclosure shall be signed by the person so referred and must have occurred prior to any commitment having been made to such title insurer or agent.

(2) No producer of title business or associate of such producer shall require, directly or indirectly, as a condition to selling or furnishing any other person any loan or extension thereof, credit, sale, property, contract, lease or service, that such other person shall purchase title insurance of any kind through any title agent or title insurer if such producer has a financial interest in such title agent or title insurer.

(3) No title insurer or title agent may accept any title insurance order or issue a title insurance policy to any person it knows or has reason to believe that the name of the title company was pre-printed in the sales contract, prior to the buyer or seller selecting that title company.

(4) Nothing in this subpart (i) shall prohibit any producer of title business or associate of such producer from referring title business to any title insurer or title agent of such producer's or associate's choice, and, if such producer or associate of such producer has any financial interest in the title insurer, from receiving income, profits or dividends produced or realized from such financial interest, so long as:

(a) Such financial interest is disclosed to the purchaser of the title insurance in accordance with part (i)(1) through (4) of this subpart;

(b) the payment of income, profits or dividends is not in exchange for the referral of business; and

(c) the receipt of income, profits or dividends constitutes only a return on the investment of the producer or associate.

(5) Any producer of title business or associate of such producer who violates the provisions of paragraphs (i)(2) through (i)(4), or any title insurer or title agent who accepts an order for title insurance knowing that it is in violation of paragraphs (i)(2) through (i)(4), in addition to any other action which may be taken by the commissioner of insurance, shall be subject to a fine by the commissioner in an amount equal to five times the premium for the title insurance and, if licensed pursuant to K.S.A. 58-3034 et seq., and amendments thereto, shall be deemed to have committed a prohibited act pursuant to K.S.A. 58-3602, and amendments thereto, and shall be liable to the purchaser of such title insurance in an amount equal to the premium for the title insurance.

(6) Any title insurer or title agent that is a competitor of any title insurer or title agent that, subsequent to the effective date of this act, has violated or is violating the provisions of subpart (i), shall have a cause of action against such title insurer or title agent and, upon establishing the existence of a violation of any such provision, shall be entitled, in addition to any other damages or remedies provided by law, to such equitable or injunctive relief as the court deems proper. In any such action under this subsection, the court may award to the successful party the court costs of the action together with reasonable attorney fees.

(7) The commissioner shall also require each title agent to provide core title services as required by the real estate settlement procedures act.

(j) The commissioner shall adopt any regulations necessary to carry out the provisions of this act.

(15) Disclosure of nonpublic personal information. (a) No person shall disclose any nonpublic personal information contrary to the provisions of title V of the Gramm-Leach-Bliley act of 1999 (public law 106-102). The commissioner may adopt rules and regulations necessary to carry out this section. Such rules and regulations shall be consistent with and not more restrictive than the model regulation adopted on September 26, 2000, by the national association of insurance commissioners entitled "Privacy of consumer financial and health information regulation".

(b) Any rules and regulations adopted by the commissioner which implement article V of the model regulation adopted on September 26, 2000, by the national association of insurance commissioners entitled "Privacy of consumer financial and health information regulation" shall become effective on and after February 1, 2002.

(c) Nothing in this paragraph (15) shall be deemed or construed to authorize the promulgation or adoption of any regulation which preempts, supersedes or is inconsistent with any provision of Kansas law concerning requirements for notification of, or obtaining consent from, a parent, guardian or other legal custodian of a minor relating to any matter pertaining to the health and medical treatment for such minor.

History: L. 1955, ch. 247, § 4; L. 1972, ch. 189, § 3; L. 1981, ch. 190, § 4; L. 1983, ch. 158, § 1; L. 1987, ch. 171, § 1; L. 1989, ch. 140, § 2; L. 1992, ch. 4, § 1; L. 1994, ch. 302, § 12; L. 1996, ch. 193, § 1; L. 2000, ch. 147, § 46; L. 2001, ch. 202, § 1; L. 2004, ch. 159, § 6; L. 2004, ch. 159, § 18; Jan. 1, 2005.

Revisor's Note:

Section was also amended by L. 2004, ch. 69, § 1, but that version was repealed by L. 2004, ch. 159, § 21.



40-2404a Rules and regulations.

40-2404a. Rules and regulations. The commissioner may, after notice and hearing, promulgate reasonable rules and regulations, as are necessary or proper to identify specific methods of competition or acts or practices which are prohibited by K.S.A. 40-2404, but the regulations shall not enlarge upon or extend the provisions of K.S.A. 40-2404.

History: L. 1972, ch. 189, § 10; July 1.



40-2405 Unfair methods of competition or unfair or deceptive acts or practices; power of commissioner.

40-2405. Unfair methods of competition or unfair or deceptive acts or practices; power of commissioner. The commissioner shall have power to examine and investigate into the affairs of every person engaged in the business of insurance in this state in order to determine whether such person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by K.S.A. 40-2403.

History: L. 1955, ch. 247, § 5; L. 1972, ch. 189, § 4; July 1.



40-2406 Same; hearing conducted by commissioner.

40-2406. Same; hearing conducted by commissioner. (a) Whenever the commissioner has reason to believe that any such person has been engaged or is engaging in this state in any unfair method of competition or any unfair or deceptive act or practice, whether or not defined in K.S.A. 40-2404, and amendments thereto, and that a proceeding by the commissioner in respect thereto would be in the interest of the public, the commissioner shall issue and serve upon such person a statement of the charges in that respect and conduct a hearing thereon in accordance with the provisions of the Kansas administrative procedure act.

(b) If, after such hearing, the commissioner determines that the person charged has engaged in any unfair method of competition or any unfair or deceptive act or practice, any costs incurred as a result of conducting any administrative hearing authorized under the provisions of this section shall be assessed against such person or the company or companies represented by such person as an agent, broker or adjuster who is a participating party to the matters giving rise to the hearing. As used in this subsection, "costs" shall include witness fees, mileage allowances, any costs associated with reproduction of documents which become a part of the hearing record and the expense of making a record of the hearing.

History: L. 1955, ch. 247, § 6; L. 1972, ch. 189, § 5; L. 1982, ch. 205, § 1; L. 1986, ch. 318, § 37; L. 1988, ch. 356, § 110; July 1, 1989.



40-2407 Same; cease and desist orders; penalties; suspension or revocation of license; restitution; modification of order.

40-2407. Same; cease and desist orders; penalties; suspension or revocation of license; restitution; modification of order. (a) If, after such hearing, the commissioner shall determine that the person charged has engaged in an unfair method of competition or an unfair or deceptive act or practice, the commissioner shall render an order requiring such person to cease and desist from engaging in such method of competition, act or practice and if the act or practice is a violation of K.S.A. 40-2404, and amendments thereto, the commissioner may in the exercise of discretion order any one or more of the following:

(1) Payment of a monetary penalty of not more than $1,000 for each and every act or violation, but not to exceed an aggregate penalty of $10,000, unless the person knew or reasonably should have known such person was in violation of this act, in which case the penalty shall be not more than $5,000 for each and every act or violation, but not to exceed an aggregate of $50,000 in any six-month period;

(2) suspension or revocation of the person's license if such person knew or reasonably should have known such person was in violation of this act; or

(3) redress of the injury by requiring the refund of any premiums paid by, the payment of any moneys withheld from, any consumer and appropriate public notification of the violation. In applying this penalty any requirement for the payment of moneys may include reasonable interest at a rate not to exceed the rate specified in K.S.A. 40-2,126, and amendments thereto, with such interest commencing no earlier than the date the consumer's complaint was received by the commissioner and actual costs incurred by the consumer in effecting the payment associated directly with the injury.

(b) After the expiration of the time allowed for filing a petition for review if no such petition has been duly filed within such time, the commissioner may at any time, after notice and opportunity for hearing in accordance with the provisions of the Kansas administrative procedure act, reopen and alter, modify or set aside, in whole or in part, any order issued under this section, whenever in the commissioner's opinion conditions of fact or of law have so changed as to require such action or if the public interest shall so require.

History: L. 1955, ch. 247, § 7; L. 1972, ch. 189, § 6; L. 1976, ch. 219, § 1; L. 1988, ch. 356, § 111; L. 1993, ch. 91, § 1; L. 1997, ch. 24, § 5; July 1.



40-2408 Same; finality of order; effect.

40-2408. Same; finality of order; effect. (a) An order issued by the commissioner under K.S.A. 40-2407, and amendments thereto, shall become final: (1) Upon the expiration of the time allowed for filing a petition for review if no such petition has been duly filed within such time, except that the commissioner may thereafter modify or set aside the order to the extent provided in subsection (b) of K.S.A. 40-2407, and amendments thereto; or (2) upon the final decision of the court on review if the court directs that the order of the commissioner be affirmed or the petition for review dismissed.

(b) No order of the commissioner under this act or order of a court to enforce such order shall in any way relieve or absolve any person affected by such order from any liability under any other laws of this state.

History: L. 1955, ch. 247, § 8; L. 1972, ch. 189, § 7; L. 1986, ch. 318, § 38; July 1.



40-2411 Same; penalties for violation of cease and desist orders; hearing.

40-2411. Same; penalties for violation of cease and desist orders; hearing. Any person who violates a cease and desist order of the commissioner issued under K.S.A. 40-2407, and amendments thereto, may after notice and hearing in accordance with the provisions of the Kansas administrative procedure act and upon order of the commissioner be subject at the discretion of the commissioner to any one or more of the following:

(a) A monetary penalty of not more than $10,000 for each and every act or violation, but not to exceed an aggregate penalty of $50,000 in any six-month period; or

(b) suspension or revocation of such person's license;

(c) redress of the injury by requiring the refund of any premiums paid by, the payment of any moneys withheld from, any consumer and appropriate public notification of the violation.

History: L. 1955, ch. 247, § 11; L. 1972, ch. 189, § 9; L. 1976, ch. 219, § 2; L. 1988, ch. 356, § 112; July 1, 1989.



40-2412 Same; provisions additional to existing law.

40-2412. Same; provisions additional to existing law. The powers vested in the commissioner by this act, shall be additional to any other powers to enforce any penalties, fines or forfeitures authorized by law with respect to the methods, acts and practices hereby declared to be unfair or deceptive.

History: L. 1955, ch. 247, § 12; June 30.



40-2413 Same; immunity from prosecution, when.

40-2413. Same; immunity from prosecution, when. If any person shall ask to be excused from attending and testifying or from producing any books, papers, records, correspondence or other documents at any hearing on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or forfeiture, and shall notwithstanding be directed to give such testimony or produce such evidence, he must nonetheless comply with such direction, but he shall not thereafter be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may testify or produce evidence pursuant thereto, and no testimony so given or evidence produced shall be received against him upon any criminal action, investigation or proceeding: Provided, however, That no such individual so testifying shall be exempt from prosecution or punishment for any perjury committed by him while so testifying and the testimony or evidence so given or produced shall be admissible against him upon any criminal action, investigation or proceeding concerning such perjury, nor shall he be exempt from the refusal, revocation or suspension of any license, permission or authority conferred, or to be conferred, pursuant to the insurance law of this state.

Any such individual may execute, acknowledge and file in the office of the commissioner a statement expressly waiving such immunity or privilege in respect to any transaction, matter or thing specified in such statement and thereupon the testimony of such person or such evidence in relation to such transaction, matter or thing may be received or produced before any judge or justice, court, tribunal, grand jury or otherwise, and if so received or produced such individual shall not be entitled to any immunity or privilege on account of any testimony he may so give or evidence so produced.

History: L. 1955, ch. 247, § 13; June 30.



40-2414 Same; invalidity of part.

40-2414. Same; invalidity of part. If any provision of this act, or the application of such provision to any person or circumstances, shall be held invalid, the remainder of the act, and the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.

History: L. 1955, ch. 247, § 14; June 30.



40-2414a Rules and regulations to protect armed forces members from dishonest life insurance sales practices.

40-2414a. Rules and regulations to protect armed forces members from dishonest life insurance sales practices. (a) The commissioner of insurance shall have the authority to adopt such rules and regulations to protect service members of the United States armed forces from dishonest and predatory life insurance sales practices by declaring certain identified practices to be false, misleading, deceptive or unfair except that such rules and regulations shall not affect federal insurance programs under subchapter III of chapter 19 of title 38, United States Code.

(b) This section shall be part of and supplemental to the unfair trade practice law.

History: L. 2007, ch. 103, § 1; L. 2007, ch. 146, § 2; July 1.



40-2414b Short title.

40-2414b. Short title. K.S.A. 40-2401 through 40-2414, K.S.A. 2015 Supp. 40-2414a and 40-2414b, and amendments thereto, may be cited as the unfair trade practice law.

History: L. 2007, ch. 103, § 2; July 1.



40-2415 Unauthorized insurer's false advertising process act; legislative declaration.

40-2415. Unauthorized insurer's false advertising process act; legislative declaration. The purpose of this act is to subject to the jurisdiction of the commissioner of insurance of this state and to the jurisdiction of the courts of this state insurers not authorized to transact business in this state which place in or send into this state any false advertising designed to induce residents of this state to purchase insurance from insurers not authorized to transact business in this state. The legislature declares it is in the interest of the citizens of this state who purchase insurance from insurers which solicit insurance business in this state in the manner set forth in the preceding sentence that such insurers be subject to the provisions of this act. In furtherance of such state interest, the legislature herein provides a method of substituted service of process upon such insurers and declares that in so doing, it exercises its power to protect its residents and also exercises powers and privileges available to the state by virtue of Public Law 15, 79th Congress of the United States, chapter 20, first session, S. 340 (U.S.C. Title 15, chapter 20, sections 1011-1015; U.S.C.A. Title 15, chapter 20, sections 1011-1015) which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states; the authority provided herein to be in addition to any existing powers of this state. The provisions of this act shall be liberally construed.

History: L. 1963, ch. 265, § 1; July 1.



40-2416 Same; definitions.

40-2416. Same; definitions. When used in this act: "Commissioner" shall mean the commissioner of insurance of this state; "unfair trade practice law" shall mean K.S.A. 40-2401 through 40-2414, K.S.A. 2015 Supp. 40-2414a and 40-2414b, and amendments thereto; "residents" shall mean and include person, partnership or corporation, domestic, alien or foreign.

History: L. 1963, ch. 265, § 2; L. 2007, ch. 103, § 3; July 1.



40-2417 Same; notice of unlawful advertising to insurer and to supervisory official in domiciliary state.

40-2417. Same; notice of unlawful advertising to insurer and to supervisory official in domiciliary state. No unauthorized foreign or alien insurer of the kind described in K.S.A. 40-2415 shall make, issue, circulate or cause to be made, issued or circulated, to residents of this state any estimate, illustration, circular, pamphlet, or letter, or cause to be made in any newspaper, magazine or other publication or over any radio or television station, any announcement or statement to such residents misrepresenting its financial condition or the terms of any contracts or certificates of insurance issued or to be issued or the benefits or advantages promised thereby, or the dividends or share of the surplus to be received thereon in violation of the unfair trade practice law, and whenever the commissioner shall have reason to believe that any such insurer is engaging in such unlawful advertising, it shall be his duty to give notice of such fact by registered mail to such insurer and to the insurance supervisory official of the domiciliary state of such insurer. For the purpose of this section, the domiciliary state of an alien insurer shall be deemed to be the state of entry or the state of the principal office in the United States.

History: L. 1963, ch. 265, § 3; July 1.



40-2418 Same; failure to comply with notice; action by commissioner.

40-2418. Same; failure to comply with notice; action by commissioner. If after thirty (30) days following the giving of the notice mentioned in K.S.A. 40-2417 such insurer has failed to cease making, issuing, or circulating such false misrepresentations or causing the same to be made, issued or circulated in this state, and if the commissioner has reason to believe that a proceeding by him in respect to such matters would be to the interest of the public, and that such insurer is issuing or delivering contracts or certificates of insurance to residents of this state or collecting premiums on such contracts or certificates of insurance or doing any of the acts enumerated in K.S.A. 40-2419, he shall take action against such insurer under the unfair trade practice law.

History: L. 1963, ch. 265, § 4; July 1.



40-2419 Same; service upon unauthorized insurer.

40-2419. Same; service upon unauthorized insurer. Any of the following acts in this state, effected by mail or in any other manner, by any such unauthorized foreign or alien insurer:

(1) The issuance or delivery of contracts or certificates of insurance to residents of this state;

(2) the solicitation of applications for such contracts or certificates of insurance;

(3) the collection of premiums, whether paid by an employee or an employer or by any other person, membership fees, assessments or other considerations for such contracts or certificates of insurance; or

(4) any other transaction of insurance business, is equivalent to and shall constitute an appointment by such insurer of the commissioner and his successor or successors in office, to be its true and lawful attorney, upon whom may be served all statements of charges, notices and lawful process in any proceeding instituted in respect to the misrepresentations set forth in K.S.A. 40-2417 under the provisions of the unfair trade practice law, or in any action, suit or proceeding for the recovery of any penalty therein provided, and any such act shall be signification of its agreement that such service of statement of charges, notices or process is of the same legal force and validity as personal service of such statement of charges, notices or process in this state, upon such insurer.

Service of a statement of charges and notices under said unfair trade practice law shall be made by any deputy or employee of the insurance department delivering to and leaving with the commissioner or some person in apparent charge of his office, two (2) copies thereof. Service of process issued by any court in any action, suit or proceeding to collect any penalty under said act provided, shall be made by delivering and leaving with the commissioner, or some person in apparent charge of his office, two (2) copies thereof. The commissioners shall forthwith cause to be mailed by registered mail one of the copies of such statement of charges, notices or process to the defendant at its last known principal place of business, and shall keep a record of all statements of charges, notices and process so served. Such service of statement of charges, notices or process shall be sufficient provided they shall have been so mailed and the defendant's receipt or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing such letter showing a compliance herewith are filed with the commissioner in the case of any statement of charges or notices, or with the clerk of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as may be allowed.

Service of statement of charges, notices and process in any such proceeding, action or suit shall in addition to the manner provided in this section be valid if served upon any person within this state who on behalf of such insurer is (1) soliciting insurance, or (2) making, issuing or delivering any contract or certificate of insurance, or (3) collecting or receiving in this state any premium for insurance; and a copy of such statement of charges, notices or process is sent within ten (10) days thereafter by registered mail by or on behalf of the commissioner to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter, the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing the same showing a compliance herewith, are filed with the commissioner in the case of any statement of charges or notices, or with the clerk of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as the court may allow.

No cease or desist order or judgment by default under this section shall be entered until the expiration of thirty (30) days from the date of the filing of the affidavit of compliance.

Service of process and notice under the provisions of this act shall be in addition to all other methods of service provided by law, and nothing in this act shall limit or prohibit the right to serve any statement of charges, notices or process upon any insurer in any other manner now or hereafter permitted by law.

History: L. 1963, ch. 265, § 5; July 1.



40-2420 Same; invalidity of part.

40-2420. Same; invalidity of part. If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or application of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1963, ch. 265, § 6; July 1.



40-2421 Same; citation of act.

40-2421. Same; citation of act. This act may be cited as the unauthorized insurers false advertising process act.

History: L. 1963, ch. 265, § 7; July 1.



40-2425 Personal identifier; use of social security number prohibited.

40-2425. Personal identifier; use of social security number prohibited. On and after July 1, 2006: (a) No insurance company, including health maintenance organizations, offering any type of accident and sickness policy covering individuals residing in this state shall print or encode an insured's social security number on or into the insured's policy card.

(b) Any distinguishing identifier assigned to the insured's policy card shall be a combination of numbers or letters or both, which is unique to the insured.

(c) An insured's distinguishing identifier assigned to such insured's policy card shall not, in any way, be based on or depend on the insured's social security number.

History: L. 2004, ch. 157, § 3; July 1.



40-2425a Personal identifier; use of social security number prohibited.

40-2425a. Personal identifier; use of social security number prohibited. On and after July 1, 2006: (a) No insurance company, including health maintenance organizations, offering any type of coverage for prescription drugs or devices covering individuals residing in this state shall print or encode an insured's social security number on or into the insured's policy card.

(b) Any distinguishing identifier assigned to the insured's policy card shall be a combination of numbers or letters or both, which is unique to the insured.

(c) An insured's distinguishing identifier assigned to such insured's policy card shall not, in any way, be based on or depend on the insured's social security number.

History: L. 2004, ch. 157, § 4; July 1.



40-2426 Personal identifier; effect of federal law.

40-2426. Personal identifier; effect of federal law. If a federal law takes effect requiring the United States department of health and human services to establish a national unique patient health identifier program, any person or entity that complies with such federal law shall be deemed to be in compliance with the provisions of K.S.A. 2015 Supp. 40-2425 and 40-2425a, and amendments thereto, and K.S.A. 2015 Supp. 40-4623, and amendments thereto.

History: L. 2004, ch. 157, § 5; July 1.



40-2440 Kansas health care prompt payment act; citation; effective date.

40-2440. Kansas health care prompt payment act; citation; effective date. (a) K.S.A. 40-2440 through 40-2442 ,and amendments thereto, shall be known as the Kansas health care prompt payment act and shall apply to any policy of accident and sickness insurance issued or renewed in this state.

(b) The provisions of the Kansas health care prompt payment act shall take effect and be in force on and after January 1, 2001.

History: L. 2000, ch. 147, § 43; July 1.



40-2441 Same; definitions.

40-2441. Same; definitions. As used in K.S.A. 40-2440 through 40-2442, and amendments thereto:

(a) The term "clean claim" means a claim that has no defect or impropriety, including any lack of required substantiating documentation, or particular circumstance requiring special treatment that prevents timely payment from being made on the claim under the Kansas health care prompt payment act.

(b) The term "claim" means a written proof of loss as defined in paragraph (7) of subsection (A) of K.S.A. 40-2203, and amendments thereto, or an electronic proof of loss which contains the information required by paragraph (7) of subsection (A) of K.S.A. 40-2203, and amendments thereto.

(c) The term "policy of accident and sickness insurance" means any policy or contract insuring against loss resulting from sickness or bodily injury or death by accident, or both, any hospital, dental or medical expense policy, health, hospital, medical service corporation contract issued by a stock or mutual company or association, a health maintenance organization or any other insurer, third party administrator or other entity which pays claims pursuant to a policy of accident and sickness insurance. The term policy of accident and sickness insurance does not include any policy or contract of reinsurance, life insurance, endowment or annuity contract, policies or certificates covering only credit, disability income, long-term care, medicare supplement, drug, or vision-care only policy, coverage issued as a supplement to liability insurance, insurance arising out of a workers compensation or similar law, automobile medical-payment insurance or insurance under which benefits are payable without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

History: L. 2000, ch. 147, § 44; L. 2007, ch. 150, § 8; July 1.



40-2442 Same; claims; procedures; rules and regulations; erroneous payment of claims by insurer, limitation on recovery of; audit of pharmacy records, limitations on.

40-2442. Same; claims; procedures; rules and regulations; erroneous payment of claims by insurer, limitation on recovery of; audit of pharmacy records, limitations on. (a) Within 30 days after receipt of any claim, and amendments thereto, any insurer issuing a policy of accident and sickness insurance shall pay a clean claim for reimbursement in accordance with this section or send a written or electronic notice acknowledging receipt of and the status of the claim. Such notice shall include the date such claim was received by the insurer and state that:

(1) The insurer refuses to reimburse all or part of the claim and specify each reason for denial; or

(2) additional information is necessary to determine if all or any part of the claim will be reimbursed and what specific additional information is necessary.

(b) If any insurer issuing a policy of accident and sickness insurance fails to comply with subsection (a), such insurer shall pay interest at the rate of 1% per month on the amount of the claim that remains unpaid 30 days after the receipt of the claim. The interest paid pursuant to this subsection shall be included in any late reimbursement without requiring the person who filed the original claim to make any additional claim for such interest.

(c) After receiving a request for additional information, the person claiming reimbursement shall submit all additional information requested by the insurer within 30 days after receipt of the request for additional information. Failure to furnish such additional information within the time required shall not invalidate nor reduce the claim if it was not reasonably possible to give such information within such time, provided such proof is furnished as soon as possible as defined (within the time prescribed) in paragraph (7) of subsection (A) of K.S.A. 40-2203, and amendments thereto.

(d) Within 15 days after receipt of all the requested additional information, an insurer issuing a policy of accident and sickness insurance shall pay a clean claim in accordance with this section or send a written or electronic notice that states:

(1) Such insurer refuses to reimburse all or part of the claim; and

(2) specifies each reason for denial. Any insurer issuing a policy of accident and sickness insurance that fails to comply with this subsection shall pay interest on any amount of the claim that remains unpaid at the rate of 1% per month.

(e) The provisions of subsection (b) shall not apply when there is a good faith dispute about the legitimacy of the claim, or when there is a reasonable basis supported by specific information that such claim was submitted fraudulently.

(f) In the event that an insurer erroneously pays a claim providing benefits to which the insured person or provider is not entitled, the insurer shall not initiate a request for reimbursement or refund of that erroneous payment, or in any other way seek to recoup the erroneous payment, unless such action is initiated within 18 months after the end of the month in which the erroneous payment was made. In cases of fraud by the insured person or provider, such action may be initiated within the applicable statute of limitations pursuant to K.S.A. 60-513, and amendments thereto. In the case of an audit of the records of a pharmacy by a managed care company, insurance company, third party payor or the representative of the managed care company, insurance company or third party payor, the period covered by the audit shall not exceed two years from the date the claim was submitted to or adjudicated or as otherwise provided by state or federal law.

(g) Any violation of this act by an insurer issuing a policy of accident and sickness insurance with flagrant and conscious disregard of the provisions of this act or with such frequency as to constitute a general business practice shall be considered a violation of the unfair trade practices act in K.S.A. 40-2401 et seq., and amendments thereto.

(h) The commissioner of insurance shall adopt rules and regulations necessary to carry out the provisions of the Kansas health care prompt payment act.

History: L. 2000, ch. 147, § 45; L. 2008, ch. 134, § 2; July 1.






Article 25 AUTOMOBILE CLUB SERVICES

40-2501 Automobile club services act; citation.

40-2501. Automobile club services act; citation. This act shall be known and cited as the "automobile club services act."

History: L. 1967, ch. 270, § 1; July 1.



40-2502 Same; definitions.

40-2502. Same; definitions. (a) "Automobile club" shall mean any person who in consideration of dues, assessments, or periodic payments of money, promises its members or subscribers to assist them in matters relating to travel and the operation, use and maintenance of an automobile in the supply of features or services or reimbursement thereof, which may include (1) such services as community traffic safety services, travel and touring service, theft or reward service, map service, towing service, emergency road service, bail bond service and legal fee reimbursement service in the defense of traffic offenses, none of which enumerated features or services, if provided by the automobile club itself, shall be subject to the insurance laws of this state, (2) the purchase of accidental injury and death benefits insurance coverage issued, as provided by applicable statutes, by an insurance company authorized to do business in Kansas, (3) such other features or services not deemed by the commissioner to constitute the business of insurance.

(b) "Person" shall mean any person, firm, partnership, corporation, or association which conducts an automobile club service business in this state.

(c) "Club agent" is a person other than the automobile club itself, who acts or aids in any manner in the solicitation, delivery, or negotiation of any service contract, or of the renewal or continuance thereof.

(d) "Commissioner" as used in this act, means the commissioner of insurance of the state of Kansas.

History: L. 1967, ch. 270, § 2; July 1.



40-2503 Same; conditions on authority; deposits.

40-2503. Same; conditions on authority; deposits. (a) A person shall not render or agree to render automobile club service in this state until the following deposit has been made with, and maintained with the commissioner.

(1) Automobile clubs that were authorized to operate in Kansas as of January 1, 1967, shall be required to maintain a deposit in the amount of two dollars ($2) per Kansas member or ten thousand dollars ($10,000), whichever is greater, subject to a maximum of fifty thousand dollars ($50,000).

(2) Automobile clubs that are authorized to operate in Kansas subsequent to January 1, 1967, shall be required to maintain a deposit in the amount of two dollars ($2) per member or fifteen thousand dollars ($15,000), whichever is greater, subject to a maximum of fifty thousand dollars ($50,000). Such deposit must be in one of the following forms:

(A) Securities as stipulated in K.S.A. 40-227 having a market value equal to the required deposit amount.

(B) A surety bond in principal sum equal to the required deposit amount issued by a surety authorized to transact surety business in this state.

(b) Such deposit shall be for the protection, use and benefit of all persons whose application for Kansas membership in an automobile club has been accepted by such club or its representative. Such deposit shall be subject to the following conditions and, if a bond, shall be so expressly conditioned:

(1) The club will faithfully furnish and render to such persons any and all of the automobile club services sold or offered for sale by it.

(2) The club will pay any fines, fees or penalties imposed upon it under or pursuant to this act.

(c) If such bond is filed, any Kansas member defrauded or injured by any wrongful act, misrepresentation or failure on the part of an automobile club with respect to the selling or rendering of any of its services may bring suit on such bond in his own name.

(d) A deposit of securities, in lieu of such bond, shall be subject to the conditions applying to the bond and is also subject to execution on judgments against the club.

(e) The name of the automobile club shall be submitted to the commissioner for approval before the commencement of business under the provisions of this act. The commissioner may reject any name so submitted when the proposed name would interfere with the transactions of an automobile club already doing business in this state or is so similar to one already approved as to confuse or is likely to mislead the public in any respect. In such case a name not liable to such objections shall be chosen.

History: L. 1967, ch. 270, § 3; July 1.



40-2504 Same; certificate of authority.

40-2504. Same; certificate of authority. (a) A person shall not render or agree to render automobile club services in this state without first procuring from the commissioner a certificate of authority to so act, as defined in K.S.A. 40-2502.

(b) The commissioner shall not issue a certificate of authority to any automobile club until:

(1) It files with him the following: (A) A formal application for the certificate in such form and detail as the commissioner requires, executed under oath by its president or other principal officer.

(B) A certified copy of its charter or articles of incorporation and its bylaws, if any.

(C) A verified statement showing all assets and liabilities and the number of members in all states or territories in which it operates as of December 31 of the preceding year.

(D) The location of the office of the automobile club in this state, if any, and the name of its registered agent in this state, which application shall be subscribed and sworn to by the president or a vice-president and the secretary or assistant secretary of the automobile club. Such application shall be accompanied by the irrevocable written consent of the automobile club that actions may be commenced against it in the proper court in any county in the state in which the cause of the action may arise or in which the plaintiff may reside by the service of process on the named resident agent mailed to him at his office. All notices and orders from the commissioner may also be served by mail upon the named registered agent.

(E) A copy of the service contract to be used, such contract complying with the provisions of K.S.A. 40-2507.

(F) Any other relevant document that is requested by the commissioner of insurance.

(2) It pays to the commissioner a license fee of one hundred sixty-five dollars ($165).

(3) It complies with the deposit requirements set forth in K.S.A. 40-2503.

(4) Its name is approved by the commissioner under the provisions of K.S.A. 40-2503(e).

(c) The commissioner shall issue a certificate of authority to an automobile club upon compliance with subsection (b) above and upon receipt of proof satisfactory to the commissioner that the owners, members of the board of directors, officers and managers are of good reputation.

History: L. 1967, ch. 270, § 4; July 1.



40-2505 Same; renewal of certificate.

40-2505. Same; renewal of certificate. Every certificate of authority issued hereunder shall expire annually on May 1 of each year unless sooner revoked or suspended as hereinafter provided and application for renewal of such certificate of authority shall be filed upon such forms, as are provided by the commissioner, and shall contain such information as the commissioner may prescribe. It is also required that a verified statement showing a list of all assets and liabilities as of the preceding December 31 be filed by March 1 of each year with the application for renewal of certificate of authority. The commissioner may upon request, and for good cause shown, grant a reasonable extension of time within which such statement may be filed. Such statement shall also include the number of Kansas members and the number of all members. The annual license fee for renewal of such certificate of authority shall be one hundred ten dollars ($110).

History: L. 1967, ch. 270, § 5; July 1.



40-2506 Same; revocation or suspension of certificate; hearings.

40-2506. Same; revocation or suspension of certificate; hearings. If the commissioner at any time for good cause shown, and after hearing, determines that an automobile club has violated a provision of this act, that it is not operating its automobile club as defined herein, that it is insolvent, that its assets are less than its liabilities, that it refuses to submit to an examination by the commissioner or that it is transacting business fraudulently, the commissioner shall revoke or suspend the club's certificate of authority and shall give notice thereof to the public in such manner as the commissioner considers proper. In addition, the commissioner may, after hearing, revoke or suspend the certificate of authority of an automobile club if the commissioner finds that any owner, officer, member of the board of directors or manager of such automobile club is not of good reputation.

Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1967, ch. 270, § 6; L. 1986, ch. 318, § 39; L. 1988, ch. 356, § 113; July 1, 1989.



40-2507 Same; service contracts.

40-2507. Same; service contracts. (a) Upon acceptance by an automobile club of an application for membership, the automobile club shall promptly issue a service contract, which shall consist of a written description of the services and features to be provided and a membership card, and which shall contain the information specified in subsection (c) hereof.

(b) The service contract shall not be issued or delivered in this state until the form thereof and the charges made, as well as any revisions thereof, are filed with the commissioner.

(c) A service contract shall not be issued or delivered in this state unless it contains the following: (1) The corporate or other name of the club.

(2) The location of its home office and its usual place of business in this state, if any, giving street number and city.

(3) Provisions clearly and plainly specifying: (A) A description of the services or benefits to which the member is entitled.

(B) The territory wherein such services are to be rendered.

(C) The date when such service will commence and terminate.

History: L. 1967, ch. 270, § 7; July 1.



40-2508 Agents of automobile clubs; registration; notice of appointment; fee; suspension or revocation.

40-2508. Agents of automobile clubs; registration; notice of appointment; fee; suspension or revocation. (a) Each and every automobile club operating in this state pursuant to a certificate of authority issued hereunder shall file with the commissioner a notice of appointment of a club agent by an automobile club to sell memberships in the automobile club to the public.

(b) Any person desiring to engage in automobile club services, as an agent, shall first apply to the insurance commissioner in the manner herein prescribed, for an automobile club agent registration, to authorize such person to engage in and transact business as an automobile services club agent. Such applicant shall be vouched for by an official or representative of an authorized automobile club for whom such person proposes to negotiate contracts of automobile club memberships. The notice of appointment as club agent shall be upon such form as the commissioner may prescribe and shall contain the name, address, age, sex and social security number of such club agent, and also contain proof satisfactory to the commissioner that such applicant is of good reputation and that such applicant has received training from the club or is otherwise qualified in the field of automobile club service contracts and the laws of this state pertaining thereto. Upon termination of any club agent's employment by an automobile club, such automobile club shall within 30 days notify the commissioner of such termination.

(c) The application fee for registration of club agents shall be $15 and the registration for such club agents shall be renewable on a biennial basis upon the payment of a fee of $15. Such registration shall expire on May 1 of the second year of the registration period unless sooner revoked or suspended.

(d) Such registration may, upon notice and hearing, be suspended or revoked by the commissioner if any registered club agent violates any of the provisions or requirements of this act.

(e) The procedure used at the hearing will be the same as that provided for in K.S.A. 40-242, and amendments thereto, subject to the provisions contained in K.S.A. 40-243, and amendments thereto.

History: L. 1967, ch. 270, § 8; L. 1974, ch. 192, §1; L. 1993, ch. 12, § 1; July 1.



40-2509 Same; misleading public prohibited.

40-2509. Same; misleading public prohibited. Automobile clubs operating hereunder shall make no reference to their certificate of authority or approval from the commissioner of insurance in any advertising, circular, contract or membership card nor shall such automobile clubs advertise or describe in any way their services in such a manner as would lead the public to believe such services include automobile insurance or anything else not contained in the contract.

History: L. 1967, ch. 270, § 9; July 1.



40-2510 Same; violations of act; penalties; prosecution.

40-2510. Same; violations of act; penalties; prosecution. Every person violating any of the provisions of this act shall upon conviction thereof be fined not more than five hundred dollars ($500) for each violation or be imprisoned for not more than six (6) months in the county jail or be both so fined and imprisoned. If the commissioner has reason to believe that any person has violated any provision of this act for which criminal prosecution would be in order, he may so inform the county attorney in whose county any such purported violation may have occurred, who shall have the duty to prosecute the case, if, in his judgment, a violation of law has occurred.

History: L. 1967, ch. 270, § 10; July 1.



40-2511 Same; distribution of fees.

40-2511. Same; distribution of fees. All fees collected under the provisions of this act shall be distributed in accordance with the provisions of K.S.A. 40-252.

History: L. 1967, ch. 270, § 11; July 1.



40-2512 Same; severability.

40-2512. Same; severability. If any word, phrase, sentence or provision of this act is determined to be invalid, such invalidity shall not affect the other provisions of this act and they shall be given effect without the invalid provision, and to this end the provisions of this act are declared to be severable.

History: L. 1967, ch. 270, § 12; July 1.



40-2513 Same; rules and regulations.

40-2513. Same; rules and regulations. The commissioner of insurance may make rules and regulations to implement the provisions of this act.

History: L. 1967, ch. 270, § 13; July 1.






Article 26 INSURANCE PREMIUM FINANCING

40-2601 Citation of act.

40-2601. Citation of act. This act may be cited as the "Kansas insurance premium finance company act."

History: L. 1968, ch. 287, § 1; July 1.



40-2602 Definitions.

40-2602. Definitions. For the purpose of this act: (a) "Insurance premium finance company" means a person engaged in the business of entering into insurance premium finance agreements under this act.

(b) "Premium finance agreement" means an agreement by which an insured or prospective insured promises to pay to a premium finance company the amount advanced or to be advanced under the agreement to an insurer or to an insurance agent in payment of premium on an insurance contract insuring against the perils of fire, extended coverage, marine and inland marine as defined in article 9 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, and insuring against casualty losses as defined in article 11 of chapter 40 of the Kansas Statutes Annotated and amendments thereto, together with a service charge as authorized and limited by this act.

(c) "Licensee" means an insurance premium finance company holding a license issued by the commissioner under this act.

(d) "Commissioner" as used in this act means the commissioner of insurance of the state of Kansas.

(e) "Premium" for purposes of this act shall include the annual premium surcharge for the health care stabilization fund.

History: L. 1968, ch. 287, § 2; L. 1986, ch. 179, § 1; April 24.



40-2603 Act inapplicable, when.

40-2603. Act inapplicable, when. The provisions of this act shall not apply with respect to: (a) Any insurance company authorized to do business in the state of Kansas, or any agent or agency of an insurance company financing premiums on policies written by such agent or agency,

(b) any bank, trust company, savings and loan association, consumer loan licensee or sales finance company authorized to do business in this state,

(c) the enrollment of individuals under a group policy or the inclusion of insurance in a credit transaction under an arrangement for its purchase by the creditor in compliance with the applicable provisions of the Kansas uniform consumer credit code, and

(d) the financing of insurance premiums in Kansas in accordance with the provisions of K.S.A. 16-207, and amendments thereto, relating to legal interest rate.

History: L. 1968, ch. 287, § 3; L. 1989, ch. 141, § 1; L. 1991, ch. 136, § 1; July 1.



40-2604 Licensure; violation, penalty; continuation, fee; application; authority of commissioner.

40-2604. Licensure; violation, penalty; continuation, fee; application; authority of commissioner. No person shall engage in the business of financing insurance premiums under this act in this state without first having obtained a license as a premium finance company from the commissioner of insurance. Every violation of any of the provisions of this act shall subject the person violating the same to a penalty not to exceed $500 for each violation or by imprisonment not to exceed six months in jail or both.

The license continuation fee shall be $100. The fee for such continuation shall be paid to the commissioner to be deposited in the state general fund.

Licenses may be continued from year to year as of May 1 of each year upon payment of the continuation fee. Every licensee shall, on or before the first day of April, pay to the commissioner the sum of $100 as a continuation fee for the succeeding year. Failure to pay the continuation fee within the time prescribed shall automatically revoke the license.

The applicant for such license shall file with the commissioner written application and shall make sworn answers to such interrogatories as the commissioner may require on forms prepared by the commissioner. The commissioner shall have authority, at any time, to require the applicant fully to disclose the identity of all stockholders, partners, officers and employees, and the commissioner may, in the exercise of discretion, refuse to issue or renew a license in the name of any firm, partnership, or corporation if not satisfied that any officer, employee, stockholder, or partner thereof who may materially influence the applicant's conduct meets the standards of this act.

History: L. 1968, ch. 287, § 4; L. 1991, ch. 136, § 2; July 1.



40-2605 Investigation by commissioner; issuance of license.

40-2605. Investigation by commissioner; issuance of license. Upon the filing of an application and the payment of the license fee the commissioner shall make an investigation of each applicant and shall issue a license if he finds that the person to be licensed: (a) Is competent and trustworthy and intends to act in good faith in the capacity involved by the license applied for,

(b) has a good business reputation and has had experience, training, or education so as to be qualified in the business for which the license is applied for, and

(c) if a corporation, is a corporation incorporated under the laws of this state or a foreign corporation authorized to transact business in this state.

History: L. 1968, ch. 287, § 5; July 1.



40-2606 Revocation or suspension of license, grounds; hearing; other penalties.

40-2606. Revocation or suspension of license, grounds; hearing; other penalties. The commissioner shall have the right to revoke or suspend the license of any premium finance company if the commissioner finds that:

(a) Any license issued to such company was obtained by fraud;

(b) there was any misrepresentation in the application for the license;

(c) the holder of such license is otherwise shown to be untrustworthy or incompetent to act as a premium finance company; or

(d) such company has violated any of the provisions of this act.

Before the commissioner shall revoke, suspend or refuse to renew the license of any premium finance company, the commissioner shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act. In lieu of revoking or suspending the license for any of the causes enumerated in this section, after hearing as herein provided, the commissioner may subject such company to a penalty of not more than $500 for each offense when the commissioner finds that the public interest would not be harmed by the continued operation of such company. The amount of any such penalty shall be paid by such company to the commissioner for deposit in the state general fund. At any hearing provided by this section, anyone testifying falsely, after having been administered an oath, shall be subject to the penalty of perjury.

History: L. 1968, ch. 287, § 6; L. 1986, ch. 318, § 40; L. 1988, ch. 356, § 114; July 1, 1989.



40-2607 Records required to be maintained; examination; fees and expenses; duration.

40-2607. Records required to be maintained; examination; fees and expenses; duration. Every licensee shall maintain records of its premium finance transactions and the said records shall be open to examination and investigation by the commissioner: Provided, however, That said licensee shall be assessed and make payment of such fees and expenses incurred as a result of examination and investigation as set forth in K.S.A. 40-223. The commissioner may, at any time, require any licensee to bring such records as he may direct to the commissioner's office for examination.

Every licensee shall preserve its records of such premium finance transactions, including cards used in a card system, for at least three (3) years after making the final entry in respect to any premium finance agreement. The preservation of records in photographic form shall constitute compliance with this requirement.

History: L. 1968, ch. 287, § 7; July 1.



40-2608 Rules and regulations.

40-2608. Rules and regulations. The commissioner may adopt rules and regulations to implement this act.

History: L. 1968, ch. 287, § 8; July 1.



40-2609 Premium finance agreement.

40-2609. Premium finance agreement. No premium finance agreement shall be issued or delivered in this state until the form of the same has been filed with the commissioner of insurance, nor if the commissioner of insurance gives written notice within thirty (30) days of such filing to the licensee proposing to issue such premium finance agreement, showing wherein the form of such premium finance agreement does not comply with the requirements of the laws of this state; but the failure of any licensee to comply with this section shall not constitute a defense to any action brought on its premium finance agreement. A premium finance agreement shall: (a) Be dated, signed by or on behalf of the insured, and the printed portion thereof shall be in at least 8-point type,

(b) contain the name and place of business of the insurance agent negotiating the related insurance contract, the name and residence or the place of business of the insured as specified by him, the name and place of business of the premium finance company to which payments are to be made, a description of the insurance contracts involved and the amount of the premium therefor; and

(c) set forth the following items where applicable:

(1) The total amount of the premiums,

(2) the amount of the down payment,

(3) the principal balance (difference between items (1) and (2)),

(4) the annual percentage rate and the dollar amount of the total charges (including any additional charge),

(5) the balance payable by the insured (sum of items (3) and (4)), and

(6) the number of installments required, the amount of each installment expressed in dollars, and the due date or period thereof. The items set out in subsection (c) of this section need not be stated in the sequence or order in which they appear in such clause, and additional items may be included to explain the computations made in determining the amount to be paid by the insured.

History: L. 1968, ch. 287, § 9; L. 1971, ch. 172, § 1; April 1.



40-2610 Service charges; computation; maximum; refund on prepayment.

40-2610. Service charges; computation; maximum; refund on prepayment. A premium finance company shall not charge, contract for, receive, or collect a service charge other than as permitted by this act.

The service charge shall be computed on the balance of the premiums due (after subtracting the down payment made by the insured in accordance with the premium finance agreement) from the effective date of the insurance coverage, for which the premiums are being advanced, to and including the date when the final installment of the premium finance agreement is payable.

The total service charges shall be a maximum of $12 per $100 per year, plus an additional charge of $10 per premium finance agreement, which need not be refunded on prepayment. No insurance premium finance company shall induce an insured to become obligated under more than one premium finance agreement for the purpose of obtaining more than one additional charge of $10.  The insured may prepay the premium finance agreement at any time and if the premium finance agreement is prepaid in full (by cash, renewal or refinancing) one month or more before the final payment is due, any unearned service charge shall be refunded on the basis of the rule commonly known as the rule of seventy-eighths (78ths), which is computed as follows:

The amount refunded shall be the proportion of the service charge which the sum of the monthly balances scheduled to follow the date of prepayment in full bears to the sum of the scheduled monthly balances of the premium finance agreement.

History: L. 1968, ch. 287, § 10; L. 1975, ch. 246, § 1; L. 1980, ch. 139, § 1; L. 1991, ch. 136, § 3; July 1.



40-2611 Delinquency charge.

40-2611. Delinquency charge. A premium finance agreement may provide for the payment by the insured of a delinquency charge of $5 plus an amount not to exceed 2% of the delinquent installment on any installment which is in default for a period of five days or more.

History: L. 1968, ch. 287, § 11; L. 1991, ch. 136, § 4; July 1.



40-2612 Cancellation of insurance contracts, when; notice; duty of insurer; refund.

40-2612. Cancellation of insurance contracts, when; notice; duty of insurer; refund. (a) When a premium finance agreement contains a power of attorney enabling the premium finance company to cancel any insurance contract or contracts listed in the agreement, the insurance contract or contracts shall not be canceled by the premium finance company unless such cancellation is effectuated in accordance with this section.

(b) In the event the insured fails to make the payments at the time and in the amount provided in the premium finance agreement, the premium finance company shall mail to the insured a written notice of the intent of the premium finance company to cancel the insurance contract because of the default in payments by the insured unless the default in payments is cured within a time certain stated in the notice, which time shall not be less than 10 days. A copy of such notice shall also be sent to the insurance agent or insurance broker indicated on the premium finance agreements.

(c) After expiration of such 10 day period, the premium finance company may thereafter request in the name of the insured, cancellation of such insurance contract or contracts by mailing to the insurer a notice of cancellation, and the insurance contract shall be canceled as if such notice of cancellation had been submitted by the insured, but without requiring the return of the insurance contract or contracts. The premium finance company shall also mail a notice of cancellation to the insured at the insured's last known address and to the insurance agent or insurance broker indicated on the premium finance agreement.

(d) All statutory, regulatory, and contractual restrictions providing that the insurance contract may not be canceled unless notice is given to a governmental agency, mortgagee, or other third party shall apply where cancellation is effected under the provisions of this section. The insurer shall give the prescribed notice in behalf of itself or the insured to any governmental agency, mortgagee, or other third party on or before the second business day after the day it receives the notice of cancellation from the premium finance company and shall determine the effective date of cancellation taking into consideration the number of days notice required to complete the cancellation.

(e) Whenever a financed insurance contract is canceled, the insurer shall, within 20 days of the effective date of cancellation, return whatever gross unearned premiums are due under the insurance contract to the premium finance company, either directly or via the agent or agency writing the insurance, where an assignment of such funds is included in the premium finance agreement for the account of the insured or insureds.

(f) In the event that the crediting of return premiums to the account of the insured results in a surplus over the amount due from the insured, the premium finance company shall refund such excess to the insured via the insured's insurance agent or agency, but no such refund shall be required if it amounts to less than $1.

History: L. 1968, ch. 287, § 12; L. 1991, ch. 136, § 5; July 1.



40-2613 Agreement as secured transaction.

40-2613. Agreement as secured transaction. No filing of the premium finance agreement shall be necessary to perfect the validity of such agreement as a secured transaction as against creditors, subsequent purchasers, pledgees, encumbrances, successors or assigns.

History: L. 1968, ch. 287, § 13; July 1.






Article 27 UNIFORM UNAUTHORIZED INSURERS ACT

40-2701 Purpose of act; legislative declaration.

40-2701. Purpose of act; legislative declaration. The purpose of this act is to subject certain insurers to the jurisdiction of the commissioner of insurance and the courts of this state in suits by or on behalf of the state. The legislature hereby declares that it is concerned with the protection of residents of this state against acts by insurers not authorized to do an insurance business in this state, by the maintenance of fair and honest insurance markets, by protecting authorized insurers which are subject to regulation from unfair competition by unauthorized insurers and by protecting against the evasion of the insurance regulatory laws of this state. In furtherance of such state interests, the legislature herein provides methods for substituted service of process upon such insurers in any proceeding, suit or action in any court and substituted service of any notice, order, pleading or process upon such insurers in any proceeding by the commissioner of insurance to enforce or effect full compliance with the insurance laws of this state. In so doing, the state exercises its powers to protect residents of this state and to define what constitutes transacting an insurance business in this state, and also exercises powers and privileges available to this state by virtue of public law 79-15, 79th Congress of the United States, chapter 20, 1st Sess., S. 340, 59 Stat. 33; 15 U.S.C. §§ 1011 to 1015, inclusive, as amended, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states.

It is not the purpose of this act to alter, modify or abrogate the provisions of K.S.A. 40-214 as they apply to insurers authorized to transact the business of insurance in this state by the commissioner of insurance; nor to alter, modify or abrogate the provisions of article 20 of chapter 40 of the Kansas Statutes Annotated, and any amendments thereto, relating to the service of process upon unauthorized insurers in actions by or on behalf of insureds or beneficiaries under insurance contracts; nor to alter, modify or abrogate the provisions of K.S.A. 40-2415 to K.S.A. 40-2421, inclusive, relative to the unauthorized insurer's false advertising process act.

History: L. 1969, ch. 240, § 1; April 19.



40-2702 Insurer defined; venue; certificate of authority required; exceptions; acts constituting transaction of business; effect of failure to obtain certificate.

40-2702. Insurer defined; venue; certificate of authority required; exceptions; acts constituting transaction of business; effect of failure to obtain certificate. (a) As used in this act, unless the context otherwise requires, the term "insurer" means and includes all corporations, companies, associations, societies, fraternal benefit societies, mutual nonprofit hospital service and nonprofit medical service companies, partnerships and persons engaged as principals in the business of insurance of the kinds enumerated in articles 4, 5, 6, 7, 11, 18, 19, 19a, 19b, 19c, 22, 32 and 38 of chapter 40 of the Kansas Statutes Annotated, and any amendments thereto, insofar as the business of insurance of the kinds enumerated in such articles relate to life and accident or sickness. Whenever in this section there is reference to an act effected or committed by mail, the venue of such act shall be at the point where the matter transmitted by mail is delivered and takes effect.

It shall be unlawful for any insurer to transact insurance business in this state, as set forth in subsection (b) of this section, without a certificate of authority from the commissioner of insurance. This section shall not apply to:

(1) The lawful transaction of insurance procured by agents under the authority of K.S.A. 40-246b, 40-246c and 40-246d, and amendments thereto, relating to accident and sickness insurance;

(2) contracts of reinsurance issued by an insurer not organized under the laws of this state;

(3) transactions in this state involving a policy lawfully solicited, written and delivered outside of this state, covering only subjects of insurance not resident in this state at the time of issuance and which transactions are subsequent to the issuance of such policy;

(4) attorneys acting in the ordinary relation of attorney and client in the adjustment of claims or losses;

(5) transactions in this state involving group life and group sickness and accident or blanket sickness and accident insurance or group annuities, where the master policy of such groups was lawfully issued and delivered in and pursuant to the laws of a state in which the insurer was authorized to do an insurance business to a group organized for purposes other than the procurement of insurance and where the policyholder is domiciled or otherwise has a bona fide residence;

(6) transactions in this state involving any policy of life or accident and health insurance or annuity contract issued prior to the effective date of this act;

(7) contracts of insurance written by certain lodges, societies, persons and associations specified in K.S.A. 40-202, and amendments thereto, and organizations preempted from state jurisdiction as a result of compliance with both the employees retirement income security act of 1974, as amended, including all bonding provisions, and paragraph (9) of subsection (c) of section 501 of the internal revenue code; and

(8) any life insurance company organized and operated, without profit to any private shareholder or individual, exclusively for the purpose of aiding and strengthening educational institutions, organized and operated without profit to any private shareholder or individual, by issuing insurance and annuity contracts directly from the home office of the company, without insurance agents or insurance representatives in this state, only to or for the benefit of such institutions and individuals engaged in the services of such institutions, but this exemption shall be conditioned upon any such company complying with the following requirements:

(i) Payment of an annual registration fee of $500;

(ii) filing a copy of the form of any policy or contract issued to Kansas residents with the commissioner of insurance;

(iii) filing a copy of its annual statement prepared pursuant to the laws of its state of domicile, as well as such other financial material as may be requested, with the commissioner of insurance; and

(iv) providing, in such form as may be prescribed by the commissioner of insurance, for the appointment of the commissioner of insurance as its true and lawful attorney upon whom may be served all lawful process in any action or proceeding against such company arising out of any policy or contract it has issued to, or which is currently held by, a Kansas citizen and process so served against such company shall have the same force and validity as if served upon the company.

(b) Any of the following acts in this state effected by mail or otherwise by or on behalf of an unauthorized insurer is deemed to constitute the transaction of an insurance business in this state:

(1) The making of or proposing to make, as an insurer, an insurance contract;

(2) the taking or receiving of any application for insurance;

(3) the receiving or collection of any premium, commission, membership fees, assessments, dues or other consideration for any insurance or any part thereof;

(4) the issuance or delivery of contracts of insurance to residents of this state or to persons authorized to do business in this state;

(5) directly or indirectly acting as an agent for or otherwise representing or aiding on behalf of another any person or insurer in the solicitation, negotiation, procurement or effectuation of insurance or renewals thereof or in the dissemination of information as to coverage or rates, or forwarding of applications or delivery of policies or contracts or investigation or adjustment of claims or losses or in the transaction of matters subsequent to effectuation of the contract and rising out of it or in any other manner representing or assisting a person or insurer in the transaction of insurance with respect to subjects of insurance resident in this state. Nothing herein shall be construed to prohibit full-time salaried employees of a corporate insured from acting in the capacity of an insurance manager or buyer in placing insurance in behalf of such employer;

(6) the transaction of any kind of insurance business specifically recognized as transacting an insurance business within the meaning of the statutes relating to insurance; or

(7) the transacting of or proposing to transact any insurance business, in substance equivalent to any of the foregoing, in a manner designed to evade the provisions of this act.

(c) (1) The failure of an insurer transacting insurance business in this state to obtain a certificate of authority from the commissioner of insurance shall not impair the validity of any act or contract of such insurer and shall not prevent such insurer from defending any action at law or suit in equity in any court of this state, but no insurer transacting insurance business in this state without a certificate of authority shall be permitted to maintain an action in any court of this state to enforce any right, claim or demand arising out of the transaction of such business until such insurer shall have obtained a certificate of authority.

(2) In the event of failure of any such unauthorized insurer to pay any claim or loss within the provisions of such insurance contract, any person who assisted or in any manner aided, directly or indirectly, in the procurement of such insurance contract shall be liable to the insured for the full amount of the claim or loss in the manner provided by the provisions of such insurance contract.

History: L. 1969, ch. 240, § 2; L. 1985, ch. 164, § 1; July 1.



40-2703 Violation of act; action to enjoin or restrain acts; jurisdiction.

40-2703. Violation of act; action to enjoin or restrain acts; jurisdiction. Whenever the commissioner of insurance believes, from evidence satisfactory to him, that any insurer is violating or about to violate the provisions of K.S.A. 40-2702, the commissioner of insurance may, through the attorney general of this state, cause a complaint to be filed in a district court of proper venue to enjoin and restrain such insurer from continuing such violation or engaging therein or doing any act in furtherance thereof. Said district court shall have jurisdiction of any such proceeding and shall have the power to make and enter an order or judgment awarding such preliminary or final injunctive relief as in its judgment is proper.

History: L. 1969, ch. 240, § 3; April 19.



40-2704 Secretary of state as process agent for unauthorized insurer; procedure; notice; service of process in other manner.

40-2704. Secretary of state as process agent for unauthorized insurer; procedure; notice; service of process in other manner. (a) Any act of transacting an insurance business, as set forth in K.S.A. 40-2701, by any unauthorized insurer is equivalent to and shall constitute an irrevocable appointment by such insurer, binding upon him, his executor or administrator, or successor in interest if a corporation, of the secretary of state of the state of Kansas or his successor in office, to be the true and lawful attorney of such insurer upon whom may be served all lawful process in any action, suit or proceeding in any court by the commissioner of insurance, or by the state, and upon whom may be served any notice, order, pleading or process in any administrative proceeding before the commissioner of insurance which arises out of transacting an insurance business in this state by such insurer. Any act of transacting an insurance business in this state by any unauthorized insurer shall be signification of its agreement that any such lawful process in such court action, suit or proceeding, and any such notice, order, pleading or process in such administrative proceeding before the commissioner of insurance so served, shall be of the same legal force and validity as personal service of process in this state upon such insurer.

(b) Service of process in such action shall be made by delivering to and leaving with the secretary of state, or some person in apparent charge of his office, two (2) copies thereof and by payment to the secretary of state of the fee prescribed by law. Service upon the secretary of state as such attorney shall be service upon the principal.

(c) The secretary of state shall forthwith forward by certified mail one (1) of the copies of such process or such notice, order, pleading or process in administrative proceedings before the commissioner to the defendant in such court proceeding, or to whom the notice, order, pleading or process in such administrative proceeding is addressed or directed, at his last known principal place of business and shall keep a record of all process so served on him, which shall show the day and hour of service. Such service is sufficient if:

(1) Notice of such service and a copy of the court process are sent by certified mail within ten (10) days thereafter by the plaintiff or the plaintiff's attorney to the defendant in the court proceeding at the last known principal place of business of the defendant; or the notice, order, pleading or process in an administrative proceeding before the commissioner of insurance is sent within such time to the respondent in the administrative proceeding at his last known principal place of business; and

(2) The defendant's receipt or receipts issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person or insurer to whom the letter is addressed, and an affidavit of the plaintiff or the plaintiff's attorney in a court proceeding, or of the commissioner of insurance in an administrative proceeding, showing compliance therewith, are filed with the clerk of the court in which such action, suit or proceeding is pending, or with the commissioner of insurance in administrative proceedings, on or before the date the defendant in the court or administrative proceeding is required to appear or respond thereto, or within such further time as the court or commissioner of insurance may allow.

(d) No plaintiff shall be entitled to a judgment or a determination by default in any court or administrative proceeding in which court process, or notice, order, pleading, or process in administrative proceedings before the commissioner of insurance, is served under this section until the expiration of forty-five (45) days from the date of filing of the affidavit of compliance.

(e) Nothing in this section shall limit or affect the right to serve any process, notice, order or demand upon any person or insurer in any other manner now or hereafter permitted by law.

History: L. 1969, ch. 240, § 4; April 19.



40-2705 Deposit of bond or procurement of certificate by unauthorized insurer before pleading in action; continuance; setting aside service.

40-2705. Deposit of bond or procurement of certificate by unauthorized insurer before pleading in action; continuance; setting aside service. (a) Before any unauthorized insurer files or causes to be filed any pleading in any court action, suit or proceeding, or any notice, order, pleading or process in an administrative proceeding before the commissioner of insurance, instituted against such person or insurer by services made as provided in K.S.A. 40-2704, and amendments thereto, such insurer shall either:

(1) Deposit with the clerk of the court in which such action, suit or proceeding is pending, or with the commissioner of insurance in administrative proceedings before the commissioner, cash or securities, or file with such clerk or commissioner a bond with good and sufficient sureties, to be approved by the judge or commissioner of insurance, respectively, in an amount to be fixed by the court or commissioner, as the case may be, sufficient to secure the payment of any final judgment which may be rendered in such action or administrative proceeding; or

(2) Procure a certificate of authority to transact the business of insurance in this state. In considering the application of an insurer for a certificate of authority, for the purposes of this paragraph, the commissioner of insurance need not assert the provisions of K.S.A. 40-253, and amendments thereto, against such insurer with respect to its application, if the commissioner determines that such company would otherwise comply with the requirements for such certificate of authority.

(b) The commissioner of insurance, in any administrative proceeding in which service is made as provided in K.S.A. 40-2704, and amendments thereto, in the commissioner's discretion, may order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of subsection (a) and to defend such action.

(c) Nothing in subsection (a) shall be construed to prevent an unauthorized insurer from filing a motion to quash a writ or to set aside service thereof, made in the manner provided in K.S.A. 40-2704, and amendments thereto, on the grounds that such unauthorized insurer has not done any of the acts enumerated in K.S.A. 40-2702, and amendments thereto.

History: L. 1969, ch. 240, § 5; L. 1992, ch. 314, § 6; July 1.



40-2706 Definitions; enforcement of order or decision; reciprocal states; foreign decree.

40-2706. Definitions; enforcement of order or decision; reciprocal states; foreign decree. (a) As used in this section:

(1) "Reciprocal state" means any state or territory of the United States the laws of which contain procedures substantially similar to those specified in this section for the enforcement of decrees or orders in equity issued by courts located in other states or territories of the United States, against any insurer incorporated or authorized to do business in said state or territory.

(2) "Foreign decree" means any decree or order in equity of a court located in a "reciprocal state," including a court of the United States located therein, against any insurer incorporated or authorized to do business in this state.

(3) "Qualified party" means a state regulatory agency acting in its capacity to enforce the insurance laws of its state.

(b) The attorney general upon request of the commissioner of insurance may proceed in the courts of this state or any reciprocal state to enforce an order or decision in any court proceeding or in any administrative proceeding before the commissioner of insurance. The commissioner of insurance of this state shall determine which states and territories qualify as reciprocal states and shall maintain at all times an up-to-date list of such states.

(c) A copy of any foreign decree authenticated in accordance with the statutes of this state may be filed in the office of the clerk of any court of competent jurisdiction in this state. The clerk, upon verifying with the commissioner of insurance that the decree or order qualifies as a "foreign decree," shall treat the foreign decree in the same manner as a decree of a court of competent jurisdiction in this state. A foreign decree so filed has the same effect and shall be deemed as a decree of any court of competent jurisdiction in this state, and is subject to the same procedures, defenses and proceedings for reopening, vacating or staying as a decree of any court of competent jurisdiction in this state, and may be enforced or satisfied in like manner.

(d) (1) At the time of the filing of the foreign decree, the attorney general shall make and file with the clerk of the court an affidavit setting forth the name and last known post-office address of the defendant.

(2) Promptly upon the filing of the foreign decree and the affidavit, the clerk of such court shall mail notice of the filing of the foreign decree to the defendant at the address stated therein and to the commissioner of insurance of this state, and shall make a note of the mailing in the docket. In addition, the attorney general may mail a notice of the filing of the foreign decree to the defendant and to the commissioner of insurance of this state and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the attorney general has been filed.

(3) No execution or other process for enforcement of a foreign decree filed hereunder shall issue until thirty (30) days after the date the decree is filed.

(e) (1) If the defendant shows the court that an appeal from the foreign decree is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign decree until the appeal is concluded, the time for appeal expires or the stay of execution expires or is vacated, upon proof that the defendant has furnished the security for the satisfaction of the decree required by the state in which it was rendered.

(2) If the defendant shows the court any ground upon which enforcement of a decree of any court of competent jurisdiction in this state would be stayed, the court shall stay enforcement of the foreign decree for an appropriate period, upon requiring the same security for satisfaction of the decree which is required in this state.

(f) Any person filing a foreign decree shall pay the required fee to the clerk of the court where said decree is filed. Fees for docketing, transcription or other enforcement proceedings shall be as provided for decrees of such court.

History: L. 1969, ch. 240, § 6; April 19.



40-2707 Penalties.

40-2707. Penalties. Any unauthorized insurer who transacts any unauthorized act of insurance business as set forth in this act may, upon conviction thereof, be fined not more than ten thousand dollars ($10,000).

History: L. 1969, ch. 240, § 7; April 19.



40-2708 Title of act.

40-2708. Title of act. This act shall be known and may be cited as the uniform unauthorized insurers act.

History: L. 1969, ch. 240, § 8; April 19.



40-2709 Invalidity of part.

40-2709. Invalidity of part. If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision, and to this end the provisions of this act are declared to be severable.

History: L. 1969, ch. 240, § 9; April 19.






Article 28 TAXATION OF COMPANIES

40-2801 Taxation of insurance companies; rate.

40-2801. Taxation of insurance companies; rate. Every life, fire and casualty, hail and county mutual fire insurance company organized under the laws of this state, shall annually pay to the state for the privilege of doing business within this state, a tax according to or measured by its net income for the next preceding calendar year. Such tax shall be an amount equal to five percent (5%) of such net income. The provisions of this section shall not apply to net income earned in calendar year 1998 or in any calendar year thereafter.

History: L. 1970, ch. 184, § 1; L. 1997, ch. 175, § 9; July 1.



40-2802 Same; tax in lieu of ad valorem levies.

40-2802. Same; tax in lieu of ad valorem levies. The tax levied under the provisions of this act shall be in lieu of ad valorem taxes which might otherwise be imposed by the state or political subdivisions thereof upon shares of capital stock and other intangible assets owned by such company.

History: L. 1970, ch. 184, § 2; Jan. 1, 1971.



40-2803 Same; net income defined for computing tax on life insurance companies.

40-2803. Same; net income defined for computing tax on life insurance companies. For the purpose of computing the tax imposed upon life insurance companies under the provisions of this act the term "net income" shall mean the net taxable income for the preceding calendar year of such company as determined under the provisions of section 802 of the internal revenue code of 1954, as heretofore or hereafter amended. The term "net income" shall not include dividends received from stock issued by Kansas Venture Capital, Inc. to the extent such dividends are included in the Kansas taxable income of a corporation, interest income on obligations of this state or a political subdivision thereof which is specifically exempt from income tax under the laws of this state authorizing the issuance of such obligations. The term "net income" shall include the amount of any charitable contribution made to the extent the same is claimed as the basis for the credit allowed pursuant to K.S.A. 79-32,196, and amendments thereto. The term "net income" shall include the amount of any contribution made to the extent the same is claimed as the basis for the credit allowed pursuant to K.S.A. 2015 Supp. 74-50,154, and amendments thereto. In case the entire business of such company is not transacted within this state, the net income for the purposes of this act shall be determined by multiplying such net income by a fraction, the numerator of which shall be the premiums received from business transacted within this state and the denominator of which is the amount of premiums received by such company from all its business. Insurance companies connected through stock ownership, which operate under common control and management are hereby authorized to make a consolidated return for the purpose of determining "net income" under the provisions of this section and intercompany transactions shall not be considered or included for the purpose of such determination.

History: L. 1970, ch. 184, § 3; L. 1973, ch. 197, § 1; L. 1986, ch. 332, § 5; L. 1994, ch. 38, § 6; L. 2004, ch. 112, § 71; July 1.



40-2804 Same; net income for purpose of computing tax on other companies.

40-2804. Same; net income for purpose of computing tax on other companies. For the purpose of computing the tax imposed under the provisions of this act the term "net income" as applied to a domestic fire and casualty insurance company shall mean the amount required to be reported as "net income" in the annual statement form required to be filed by such company with the Kansas commissioner of insurance under the provisions of K.S.A. 40-225, and amendments thereto; as applied to a domestic mutual hail insurance company the term "net income" shall mean the amount required to be reported as "net income," annual increase in reserve fund in section VII of the annual statement form required to be filed by such company with the Kansas commissioner of insurance under the provisions of K.S.A. 40-225, and amendments thereto; and as applied to a domestic county mutual fire insurance company the term "net income" shall mean the amount required to be reported as "net income," annual net gain in its combined reserve and general funds in section VII of the annual statement form required to be filed by such company with the Kansas commissioner of insurance under the provisions of K.S.A. 40-225, and amendments thereto. If any such domestic fire and casualty insurance company, domestic mutual hail insurance company, or domestic county mutual fire insurance company does business in states other than Kansas its "net income" shall be determined by the proportion of net premiums (gross premiums less cancellations) received from business written in Kansas compared to total net premiums received from all its business. Insurance companies connected through stock ownership with a common parent corporation, which operate under common control and management are hereby authorized to make a consolidated return for the purpose of determining "net income" under the provisions of this section and intercompany transactions shall not be considered or included for the purpose of such determination. If a domestic insurance company is exempt for any reason from filing an annual statement with the Kansas insurance department, its net income shall be determined in the same manner as herein provided. For the purposes of this section, the term "net income" shall not include dividends received from stock issued by Kansas Venture Capital, Inc. to the extent such dividends are included in the Kansas taxable income of a corporation, interest income on obligations of this state or a political subdivision thereof which is specifically exempt from income tax under the laws of this state authorizing the issuance of such obligations. For the purposes of this section, the term "net income" shall include the amount of any charitable contribution made to the extent the same is claimed as the basis for the credit allowed pursuant to K.S.A. 79-32,196, and amendments thereto. For the purposes of this section, the term "net income" shall include the amount of any contribution made to the extent the same is claimed as the basis for the credit allowed pursuant to K.S.A. 2015 Supp. 74-50,154, and amendments thereto.

History: L. 1970, ch. 184, § 4; L. 1973, ch. 197, § 2; L. 1986, ch. 332, § 6; L. 1994, ch. 38, § 7; L. 2004, ch. 112, § 72; July 1.



40-2805 Same; returns and payment of tax; interest for late return.

40-2805. Same; returns and payment of tax; interest for late return. (a) Every insurance company subject to taxation under the provisions of this act shall pay the tax imposed and make a return thereof under oath to the commissioner of insurance under such rules and regulations and in such form and manner as the commissioner may by regulation prescribe.

(b) The return shall be filed and the tax paid on the same date as the insurance company's federal income tax return is filed with the internal revenue service except that in the event said federal tax return is filed with the internal revenue service subsequent to the fifteenth day of April, the tax, payable under this act, shall bear interest at the rate per annum prescribed by K.S.A. 79-2968(b), calculated from the fifteenth day of April until date of payment. If, subsequent to said filing, a change occurs affecting the amount of any tax previously imposed thereunder, such change shall be reported, and the necessary adjustments made, at the time the next return hereunder is filed with the commissioner of insurance.

History: L. 1970, ch. 184, § 5; L. 1980, ch. 308, § 7; July 1.



40-2806 Same; failure to file return or pay tax; interest and penalties; waiver or reduction.

40-2806. Same; failure to file return or pay tax; interest and penalties; waiver or reduction. (a) If any company, without intent to evade the tax imposed by this act, shall fail to file a return or pay the tax, if one is due, at the time required by or under the provisions of this act, but shall voluntarily file a correct return of income or pay the tax due within sixty (60) days thereafter, there shall be added to the tax an additional amount equal to ten percent of the unpaid balance of tax due plus interest at the rate prescribed by K.S.A. 79-2968(a) for each month or fraction of a month from the date the tax was due until paid. No additional penalty and interest shall be imposed if the total amount thereof does not exceed one dollar ($1).

(b) If any company fails voluntarily to file a return of income, if one is due, within sixty (60) days after the time required by or under the provisions of this act, there shall be added to the tax an additional amount equal to twenty-five percent of the unpaid balance of tax due, plus interest at the rate prescribed by K.S.A. 79-2968(a) for each month or fraction of a month from the date the tax was due until paid except that no additional penalty and interest shall be imposed if the total amount thereof does not exceed one dollar ($1).

(c) If any company which has failed to file a return or has filed an incorrect or insufficient return, and after notice from the commissioner refuses or neglects within twenty (20) days to file a proper return, or files a fraudulent return, the commissioner shall determine the income of such taxpayer according to the best information available and assess the tax together with a penalty of fifty percent of the unpaid balance of tax due plus interest at the rate prescribed by K.S.A. 79-2968(a) for each month from the date the tax was originally due to the date of payment.

(d) Whenever, in the judgment of the commissioner, the failure of the taxpayer to comply with provisions of subsections (a), (b) and (c) of this section, was due to reasonable causes, the commissioner may, in the commissioner's discretion, waive or reduce any of the penalties upon making a record of its reasons therefor.

History: L. 1970, ch. 184, § 6; L. 1980, ch. 308, § 8; July 1.



40-2807 Same; preservation of reports and returns; disclosure of contents unlawful, when; acceptance of employment by commissioner or employees; publication of statistics; inspection of returns by state officials; inspection of returns by federal or other state agencies.

40-2807. Same; preservation of reports and returns; disclosure of contents unlawful, when; acceptance of employment by commissioner or employees; publication of statistics; inspection of returns by state officials; inspection of returns by federal or other state agencies. (a) All reports and returns required by this act and rules and regulations adopted pursuant thereto shall be preserved for three (3) years and thereafter until the commissioner orders them to be destroyed.

(b) Except in accordance with proper judicial order, or as otherwise provided by law, it shall be unlawful for the commissioner, any deputy, agent, clerk or other officer or employee to divulge, or to make known in any way, the amount of income or any particulars set forth or disclosed in any such report or return; and it shall be unlawful for the commissioner, any deputy, agent, clerk or other officer or employee engaged in the administration of this act to engage in the business or profession of tax accounting or to accept employment, with or without consideration, from any person, firm or corporation for the purpose, directly or indirectly, of preparing tax returns or reports required by the laws of the state of Kansas, by any other state or by the United States government, or to accept any employment for the purpose of advising, preparing material or data, or the auditing of books or records to be used in an effort to defeat or cancel any tax or part thereof that has been assessed by the state of Kansas, any other state or by the United States government.

(c) Nothing herein shall be construed to prohibit the publication of statistics, so classified as to prevent the identification of particular reports or returns and the items thereof, or the inspection of returns by the attorney general or other legal representatives of the state.

(d) Notwithstanding the provisions of this section, the commissioner may, in his discretion, permit the commissioner of internal revenue of the United States, or the proper official of any state imposing an income tax, or the authorized representative of either, to inspect the returns made under this act: Provided, That the commissioner may make available or furnish to the taxing officials of any other state or the commissioner of internal revenue of the United States or other taxing officials of the federal government, or their authorized representatives, information contained in reports or returns or any audit thereof or the report of any investigation made with respect thereto, filed pursuant to this act, as he may consider proper, but such information shall not be used for any other purpose than that of the administration of tax laws of such state or of the United States.

History: L. 1970, ch. 184, § 7; Jan. 1, 1971.



40-2808 Same; rules and regulations.

40-2808. Same; rules and regulations. The commissioner of insurance is hereby charged with the administration of this act and is hereby authorized to adopt such rules and regulations as may be necessary to properly administer and enforce the provisions thereof.

History: L. 1970, ch. 184, § 8; Jan. 1, 1971.



40-2809 Same; disposition of revenue.

40-2809. Same; disposition of revenue. The commissioner of insurance shall remit all tax moneys collected under the provisions of this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1970, ch. 184, § 9; L. 1978, ch. 401, § 5; L. 2001, ch. 5, § 120; July 1.



40-2810 Same; political subdivisions prohibited from imposing tax.

40-2810. Same; political subdivisions prohibited from imposing tax. No political subdivision of this state shall levy or impose any license, privilege, premium or gross receipts tax or fee or any occupation tax based upon income, premiums or gross receipts upon any insurance company subject to taxation under the provisions of this act.

History: L. 1970, ch. 184, § 10; Jan. 1, 1971.



40-2811 Same; exemption of certain companies, lodges, societies and associations.

40-2811. Same; exemption of certain companies, lodges, societies and associations. Nothing contained in this act shall apply to any of the organizations specified in K.S.A. 40-202.

History: L. 1970, ch. 184, § 11; Jan. 1, 1971.



40-2812 Application of 40-2803 and 40-2804.

40-2812. Application of 40-2803 and 40-2804. The provisions of this act shall be applicable to all taxable years commencing after December 31, 1972.

History: L. 1973, ch. 197, § 3; April 19.



40-2813 Credit against tax for making certain property accessible to persons with a disability; amount; carryover.

40-2813. Credit against tax for making certain property accessible to persons with a disability; amount; carryover. For all taxable years commencing after December 31, 1997, any taxpayer who makes expenditures for the purpose of making all or any portion of an existing building or facility accessible to persons with a disability, which building or facility is on real property located in this state and used in a trade or business or held for the production of income, shall be entitled to claim a tax credit in an amount equal to 50% of such expenditures or, the amount of $10,000, whichever is less, against the premium tax or privilege fees imposed pursuant to K.S.A. 40-252, and amendments thereto. Such tax credit shall be deducted from the taxpayer's tax liability for the taxable year following the year in which the expenditures are made by the taxpayer. If the amount of such tax credit exceeds the taxpayer's tax liability for such taxable year, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the fourth taxable year succeeding the taxable year in which the expenditures are made. Terms used in this section shall have the same meanings as ascribed thereto in K.S.A. 79-32,175, and amendments thereto.

History: L. 1994, ch. 173, § 3; L. 1998, ch. 136, § 1; Apr. 30.






Article 29 KANSAS INSURANCE GUARANTY ASSOCIATION ACT

40-2901 Purpose and construction.

40-2901. Purpose and construction. The purpose of this act is to provide a mechanism for the payment of covered claims under certain insurance policies, to avoid excessive delay in payment and to avoid financial loss to claimants or policyholders because of the insolvency of an insurer, to assist in the detection and prevention of insurer insolvencies, and to provide an association to assess the cost of such protection among insurers. This act shall be liberally construed to effect such purpose which shall constitute an aid and guide to interpretation.

History: L. 1970, ch. 185, § 1; March 27.



40-2902 Same; application.

40-2902. Same; application. This act shall apply to the kinds of direct insurance specified in K.S.A. 40-901 and 40-1102 except for the kinds of insurance specified in subsections (a), (e), (f), (g), (h) and (i) of K.S.A. 40-1102: Provided, That this act shall apply to accident and sickness coverages written pursuant to K.S.A. 40-1110.

History: L. 1970, ch. 185, § 2; March 27.



40-2903 Same; definitions.

40-2903. Same; definitions. As used in this act: (a) "Association" means the Kansas insurance guaranty association created by this act.

(b) "Commissioner" means the commissioner of insurance of this state.

(c) "Covered claim" means an unpaid claim, including one for unearned premiums, which arises out of and is within the coverage and not in excess of the applicable limits of an insurance policy to which this act applies issued by an insurer, if such insurer becomes an insolvent insurer after the effective date of this act and:

(1) The claimant or insured is a resident of this state at the time of the insured event. For entities other than an individual, the residence of a claimant, insured or policyholder is the state in which the principal place of business of such claimant, insured or policyholder is located at the time of the insured events; or

(2) the claim is a first party claim for damage to property that is permanently located in this state.

"Covered claim" shall not include:

(1) Any amount due any reinsurer, insurer, insurance pool or underwriting association, as subrogation recoveries or otherwise;

(2) any amount awarded as punitive or exemplary damages unless such damages were covered under the policy of the insolvent insurer;

(3) any claim by an affiliate of the insolvent insurer.

(d) "Domiciliary state" means:

(1) The state in which an insurer is incorporated or organized; or

(2) in the case of an alien insurer, the state of entry of such insurer.

(e) "Insolvent insurer" means:

(1) An insurer licensed by the commissioner to transact insurance in this state either at the time the policy was issued or when the insured event occurred; and

(2) determined to be insolvent by a court of competent jurisdiction and against whom a final order of liquidation has been entered by a court of competent jurisdiction in the insurer's domiciliary state.

(f) "Member insurer" means any person who (1) is authorized to write any kind of insurance to which this act applies under K.S.A. 40-2902, and amendments thereto, including the exchange of reciprocal or inter-insurance contracts; and

(2) is licensed by the commissioner to transact insurance in this state. This act shall not apply to those persons transacting business pursuant to the provisions of K.S.A. 40-202, and amendments thereto.

(g) "Net direct written premiums" means first gross premiums written in this state on insurance policies to which this act applies, less return premiums thereon and dividends paid or credited to policyholders on such direct business. "Net direct written premiums" does not include premiums on contracts between insurers or reinsurers.

(h) "Person" means any individual, corporation, partnership, association or voluntary organization.

(i) The provisions of this section, as amended on July 1, 2006, shall apply to all claims which have not been paid prior to April 14, 2005.

History: L. 1970, ch. 185, § 3; L. 2005, ch. 92, § 1; L. 2006, ch. 122, § 2; July 1.



40-2904 Same; creation of nonprofit association, membership; functions.

40-2904. Same; creation of nonprofit association, membership; functions. There is created a nonprofit unincorporated legal entity to be known as the Kansas insurance guaranty association. All insurers defined as member insurers in K.S.A. 40-2903(e) shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its functions under a plan of operation established and approved under K.S.A. 40-2907 and shall exercise its powers through a board of directors established under K.S.A. 40-2905.

History: L. 1970, ch. 185, § 4; March 27.



40-2905 Board of directors; selection; vacancies; expenses.

40-2905. Board of directors; selection; vacancies; expenses. (a) The board of directors of the association shall consist of nine (9) persons, of which three (3) members shall serve terms of one (1) year; three (3) members shall serve terms of two (2) years; and, three (3) members shall serve terms of three (3) years. The members of the board shall be selected by member insurers subject to the approval of the commissioner. The successor of each member serving on the board on July 1, 1976, shall be selected to serve for a term of three (3) years. Vacancies on the board shall be filled for the remaining period of the term in the same manner as initial appointments. If no members are selected within sixty (60) days after the effective date of this act, the commissioner may appoint the initial members of the board of directors.

(b) In approving selections to the board, the commissioner shall consider among other things whether all member insurers are fairly represented.

(c) Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors.

History: L. 1970, ch. 185, § 5; L. 1976, ch. 220, § 1; April 2.



40-2906 Insolvency of insurer; duties of association; powers; certificate of contribution.

40-2906. Insolvency of insurer; duties of association; powers; certificate of contribution. (a) In the event of the determination of insolvency and order of liquidation of a licensed insurer after the effective date of this act, the association shall:

(1) Be obligated to the extent of the covered claims existing prior to the determination of insolvency and arising within 30 days after the determination of insolvency, or before the policy expiration date if less than 30 days after the determination, or before the insured replaces the policy or causes its cancellation, if such insured does so within 30 days of the determination, but such obligation shall include only that amount of each covered claim which does not exceed the first $300,000 of any claim, except that the association shall pay the full amount of any covered claim arising out of a workmen's compensation policy.  In no event shall the association be obligated to the policyholder or claimant in an amount in excess of the face amount of the policy from which the claim arises.

(2) Be deemed the insurer to the extent of its obligation on the covered claims and to such extent shall have all rights, duties and obligations of the insolvent insurer as if the insurer had not become insolvent.

(3) Assess insurers amounts necessary to pay the obligations of the association under subsection (1) subsequent to an insolvency, the expenses of handling covered claims subsequent to an insolvency, and the cost of examinations under K.S.A. 40-2911, and amendments thereto, and other expenses authorized by this act. The assessments of each member insurer shall be in the proportion that the net direct written premiums of the member insurer for the preceding calendar year bears to the net direct written premiums of all member insurers for the preceding calendar year. Each member insurer shall be notified of the assessment not later than 30 days before it is due. No member insurer may be assessed in any year an amount greater than 2% of that member insurer's net direct written premiums for the preceding calendar year. If the maximum assessment, together with the other assets of the association, does not provide in any one year an amount sufficient to make all necessary payments, the funds available shall be prorated and the unpaid portion shall be paid as soon thereafter as funds become available. The association may exempt or defer, in whole or in part, the assessment of any member insurer, if the assessment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance, or if the commissioner advises the association that such assessment would in such commissioner's opinion, be detrimental to the solvency of a member insurer. Each member insurer may set off against any assessment, authorized payments made on covered claims and expenses incurred in the payment of such claims by the member insurer.

(4) Investigate claims brought against the association and adjust, compromise, settle and pay covered claims to the extent of the association's obligation and deny all other claims and may review settlements, releases and judgments to which the insolvent insurer or its insureds were parties to determine the extent to which such settlements, releases and judgments may be properly contested.

(5) Notify such persons as the commissioner directs under K.S.A. 40-2908 (b)(1), and amendments thereto.

(6) Handle claims through its employees or through one or more insurers or other persons designated as servicing facilities. Designation of a servicing facility is subject to the approval of the commissioner, but such designation may be declined by a member insurer.

(7) Reimburse each servicing facility for obligations of the association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the association and shall pay the other expenses of the association authorized by this act.

(b) The association may:

(1) Employ or retain such persons as are necessary to handle claims and perform other duties of the association.

(2) Borrow funds necessary to effect the purposes of this act in accordance with the plan of operation.

(3) Sue or be sued.

(4) Negotiate and become a party to such contracts as are necessary to carry out the purposes of this act.

(5) Perform such other acts as are necessary or proper to effectuate the purposes of this act.

(6) Refund to the member insurers in proportion to the contribution of each member insurer to the association that amount by which the assets of the association exceed the liabilities, if, at the end of any calendar year, the board of directors finds that the assets of the association exceed the liabilities of the association as estimated by the board of directors for the coming year.

(c) The association shall issue to each insurer paying an assessment under this act a certificate of contribution, in a form prescribed by the commissioner, for the amount so paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in such form and for such amount, if any, and period of time as the commissioner may approve.

(d) Notwithstanding any other provisions of this act:

(1) A covered claim shall not include a claim filed with the association after the earlier of:

(A) Eighteen months after the date of the order of liquidation; or

(B) the final date set by the court for the filing of claims against the liquidator or receiver of an insolvent insurer.

(2) A covered claim shall not include any claim filed with the association or a liquidator for protection afforded under the insured's policy for incurred-but-not-reported losses.

(3) Any obligation of the association to defend an insured on a covered claim shall cease upon the association's:

(A) Payment, by settlement or on a judgment, of an amount equal to the lesser of the association's covered claim obligation limit or the applicable policy limit; or

(B) tender of such amount.

History: L. 1970, ch. 185, § 6; L. 1976, ch. 220, § 2; L. 2005, ch. 92, § 2; Apr. 14.



40-2906a Certificate of contribution as asset of insurer; offset against premium tax liability.

40-2906a. Certificate of contribution as asset of insurer; offset against premium tax liability. (a) Unless a longer period has been allowed by the commissioner, a member insurer shall at its option have the right to show a certificate of contribution as an asset in the form approved by the commissioner pursuant to subsection (c) of K.S.A. 40-2906, and amendments thereto, at percentages of the original face amount approved by the commissioner, for calendar years as follows:

(1) One hundred percent for the calendar year of issuance;

(2) eighty percent for the first calendar year after the year of issuance;

(3) sixty percent for the second calendar year after the year of issuance;

(4) forty percent for the third calendar year after the year of issuance; and

(5) twenty percent for the fourth calendar year after the year of issuance.

(b) The insurer may offset the amount written off by it in a calendar year under subsection (a) against its premium tax liability to this state accrued with respect to business transacted in such year.

(c) Any sums acquired by refund pursuant to subsection (b) of K.S.A. 40-2906, and amendments thereto, from the association which have theretofore been written off by contributing insurers and offset against premium taxes as provided in subsection (b) of this section, and is not then needed for purposes of this act, shall be paid by the association to the commissioner to be remitted by the commissioner to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(d) The provisions of K.S.A. 40-2914, and amendments thereto, shall not apply to amounts written off under subsection (a) of this section.

History: L. 1976, ch. 220, § 3; L. 2001, ch. 5, § 121; July 1.



40-2907 Same; plan of operation; rules and regulations of commissioner; compliance with plan; provisions of plan.

40-2907. Same; plan of operation; rules and regulations of commissioner; compliance with plan; provisions of plan. (a) (1) The association shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable and equitable administration of the association. The plan of operation and any amendments thereto shall become effective upon approval in writing by the commissioner.

(2) If the association fails to submit a suitable plan of operation within ninety (90) days following the effective date of this act or if at any time thereafter the association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate such reasonable regulations as are necessary or advisable to effectuate the provisions of this act. Such regulations shall continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner.

(b) All member insurers shall comply with the plan of operation.

(c) The plan of operation shall: (1) Establish the procedures whereby all the powers and duties of the association under K.S.A. 40-2906 will be performed.

(2) Establish procedures for handling assets of the association.

(3) Establish the amount and method of reimbursing members of the board of directors under K.S.A. 40-2905.

(4) Establish procedures by which claims may be filed with the association and establish acceptable forms of proof of covered claims. Notice of claims to the receiver or liquidator of the insolvent insurer shall be deemed notice to the association or its agent and a list of such claims shall be periodically submitted to the association or similar organization in another state by the receiver or liquidator.

(5) Establish regular places and times for meetings of the board of directors.

(6) Establish procedures for records to be kept of all financial transactions of the association, its agents and the board of directors.

(7) Provide that any member insurer aggrieved by any final action or decision of the association may appeal to the commissioner within thirty (30) days after the action or decision.

(8) Establish the procedures whereby selections for the board of directors will be submitted to the commissioner.

(9) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(d) The plan of operation may provide that any or all powers and duties of the association, except those under K.S.A. 40-2906(a)(3) and (b)(2), are delegated to a corporation, association or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two (2) or more states. Such a corporation, association or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other functions of the association. A delegation under this subsection shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association or organization which extends protection not substantially less favorable and effective than that provided by this act.

History: L. 1970, ch. 185, § 7; March 27.



40-2908 Same; powers and duties of commissioner.

40-2908. Same; powers and duties of commissioner. (a) The commissioner shall:

(1) Notify the association of the existence of an insolvent insurer not later than three regular business days after the commissioner receives notice of the determination of the insolvency.

(2) Upon request of the board of directors, provide the association with a statement of the net direct written premiums of each member insurer.

(b) The commissioner may:

(1) Require that the association notify the insureds of the insolvent insurer and any other interested party of the determination of insolvency and of their rights under this act. Such notification shall be by mail at the insurer's or interested party's last known address, where available, but if sufficient information for notification by mail is not available, notice by publication in a newspaper of general circulation shall be sufficient.

(2) Suspend or revoke, pursuant to the provisions of K.S.A. 40-223, and amendments thereto, the certificate of authority to transact insurance in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the commissioner may levy a fine on any member insurer which fails to pay an assessment when due. Such fine shall not exceed 5% of the unpaid assessment per month, except that no fine shall be less than $100 per month.

(3) Revoke the designation of any servicing facility if the commissioner finds claims are being handled unsatisfactorily.

History: L. 1970, ch. 185, § 8; L. 1986, ch. 318, § 41; July 1.



40-2909 Same; assignment of rights to association upon recovery under act; cooperation; actions against insurer; claims against insolvent insurer.

40-2909. Same; assignment of rights to association upon recovery under act; cooperation; actions against insurer; claims against insolvent insurer. (a) Any person recovering under this act shall be deemed to have assigned his rights under the policy to the association to the extent of his recovery from the association. Every insured or claimant seeking the protection of this act shall cooperate with the association to the same extent as such person would have been required to cooperate with the insolvent insurer. The association shall have no cause of action against the insured of the insolvent insurer for any sums it has paid out, except such causes of action as the insolvent insurer would have had if such sums had been paid out by the insolvent insurer. In the case of an insolvent insurer operating on a plan with assessment liability, payments of claims of the association shall not operate to reduce the liability of insureds to the receiver, liquidator, or statutory successor for unpaid assessments.

(b) The receiver, liquidator or statutory successor of an insolvent insurer shall be bound by settlements of covered claims by the association or a similar organization in another state. The court having jurisdiction shall grant such claims priority equal to that which the claimant would have been entitled in the absence of this act against the assets of the insolvent insurer. The expenses of the association or similar organization in handling claims shall be accorded the same priority as the liquidator's expenses. For purposes of this subsection, expenses for the investigation or defense of claims against insureds under policies with an insolvent insurer shall be considered expenses of the association or other similar organization in handling claims.

(c) The association shall periodically file with the receiver or liquidator of the insolvent insurer statements of the covered claims paid by the association and estimates of anticipated claims on the association which shall preserve the rights of the association against the assets of the insolvent insurer.

(d) The association shall have the right to recover from any person who is an affiliate of the insolvent insurer and whose liability obligations to other persons are satisfied in whole or in part by payments made under this act.

History: L. 1970, ch. 185, § 9; L. 2005, ch. 92, § 3; Apr. 14.



40-2910 Same; claims; exhaustion of rights under policy; recovery reductions.

40-2910. Same; claims; exhaustion of rights under policy; recovery reductions. (a) Any person having a claim against an insurer under any provision in an insurance policy other than a policy of an insolvent insurer which is also a covered claim shall be required to exhaust first his right under such policy. A claim under an insurance policy shall include a claim under any kind of insurance, whether such claim is a first party or third party claim, and shall include, without limitation, accident and health insurance, workers' compensation, Blue Cross and Blue Shield and all other coverages except for policies of an insolvent insurer. Any amount payable on a covered claim under this act shall be reduced by the amount of any recovery under such other insurance policy.

(b) Any person having a claim which may be recovered under more than one insurance guaranty association or its equivalent shall seek recovery first from the association of the place of residence of the insured except that if it is a first party claim for damage to property with a permanent location, from the association of the location of the property, and if it is a workmen's compensation claim, from the association of the residence of the claimant. Any recovery under this act shall be reduced by the amount of the recovery from any other insurance guaranty association or its equivalent.

(c) The provisions of this section, as amended, shall apply to all claims which have not been paid prior to the effective date of this act.

History: L. 1970, ch. 185, § 10; L. 2005, ch. 92, § 4; Apr. 14.



40-2911 Same; detection and prevention of insurer insolvencies; reports and recommendations.

40-2911. Same; detection and prevention of insurer insolvencies; reports and recommendations. To aid in the detection and prevention of insurer insolvencies: (a) The board of directors may, upon majority vote, make reports and recommendations to the commissioner upon any matter germane to the solvency, liquidation, rehabilitation or conservation of any member insurer. Such reports and recommendations shall not be considered public documents.

(b) The board of directors may, upon majority vote, make recommendations to the commissioner for the detection and prevention of insurer insolvencies.

(c) The board of directors shall, at the conclusion of any insurer insolvency in which the association was obligated to pay covered claims, prepare a report on the history and causes of such insolvency, based on the information available to the association, and submit such report to the commissioner.

History: L. 1970, ch. 185, § 11; March 27.



40-2912 Same; association deemed insurer; financial report.

40-2912. Same; association deemed insurer; financial report. The association shall be deemed a company or insurer within the scope of K.S.A. 40-222 and 40-223 relating to examinations. The board of directors shall submit, not later than March 30 of each year, a financial report for the preceding calendar year in a form approved by the commissioner.

History: L. 1970, ch. 185, § 12; March 27.



40-2913 Same; tax exemptions.

40-2913. Same; tax exemptions. The association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions except taxes levied on real or personal property.

History: L. 1970, ch. 185, § 13; March 27.



40-2914 Same; rates and premiums of policies to include amounts of assessments to association.

40-2914. Same; rates and premiums of policies to include amounts of assessments to association. The rates and premiums charged for insurance policies to which this act applies shall include amounts sufficient to recoup a sum equal to the amounts paid to the association by the member insurer less any amounts returned to the member insurer by the association and such rates shall not be deemed excessive because they contain an amount reasonably calculated to recoup assessments paid by the member insurer.

History: L. 1970, ch. 185, § 14; March 27.



40-2915 Same; liability of parties for actions.

40-2915. Same; liability of parties for actions. There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer, the association or its agents or employees, the board of directors, or the commissioner or his representatives for any action taken by them in the performance of their powers and duties under this act.

History: L. 1970, ch. 185, § 15; March 27.



40-2916 Same; stay of proceedings to permit defense by association; application to set aside judgment or finding.

40-2916. Same; stay of proceedings to permit defense by association; application to set aside judgment or finding. All proceedings in which the insolvent insurer is a party in any court in this state shall be stayed for sixty (60) days from the date the insolvency is determined to permit proper defense by the association of all pending causes of action. As to any covered claims arising from a judgment under any decision, verdict or finding based on the default of the insolvent insurer or its failure to defend an insured, the association either on its own behalf or on behalf of such insured may apply to have such judgment, order, decision, verdict or finding set aside by the same court or administrator that made such judgment, order, decision, verdict or finding and shall be permitted to defend against such claim on the merits.

History: L. 1970, ch. 185, § 16; March 27.



40-2917 Termination of operation of association, when; discontinuance of payments to association; distribution of assets of company.

40-2917. Termination of operation of association, when; discontinuance of payments to association; distribution of assets of company. (a) The commissioner shall by order terminate the operation of the Kansas insurance guaranty association as to any kind of insurance covered by this act with respect to which he has found, after hearing, that there is in effect a statutory or voluntary plan which: (1) Is a permanent plan which is adequately funded or for which adequate funding is provided; and

(2) extends, or will extend to the Kansas policyholders and residents protection and benefits with respect to insolvent insurers not substantially less favorable and effective to such policyholders and residents than the protection and benefits provided with respect to such kinds of insurance under this act.

(b) The commissioner shall by the same such order authorize discontinuance of future payments by insurers to the Kansas insurance guaranty association with respect to the same kinds of insurance: Provided, The assessments and payments shall continue, as necessary, to liquidate covered claims of insurers adjudged insolvent prior to said order and the related expenses not covered by such other plan.

(c) In the event the operation of the Kansas insurance guaranty association shall be so terminated as to all kinds of insurance otherwise within its scope, the association as soon as possible thereafter shall distribute the balance of moneys and assets remaining, after discharge of the functions of the association with respect to prior insurer insolvencies not covered by such other plan, together with related expenses, to the insurers which are then writing in this state policies of the kinds of insurance covered by this act and which had made payments to the association, pro rate upon the basis of the aggregate of such payments made by the respective insurers during the period of five (5) years next preceding the date of such order. Upon completion of such distribution with respect to all of the kinds of insurance covered by this act, this act shall be deemed to have expired.

History: L. 1970, ch. 185, § 17; March 27.



40-2918 Same; rules and regulations.

40-2918. Same; rules and regulations. The commissioner may adopt reasonable regulations to carry out the provisions and purposes of this act.

History: L. 1970, ch. 185, § 18; March 27.



40-2919 Same; citation of act.

40-2919. Same; citation of act. This act shall be known and may be cited as the Kansas insurance guaranty association act.

History: L. 1970, ch. 185, § 19; March 27.






Article 30 LIFE AND HEALTH INSURANCE GUARANTY ASSOCIATION

40-3001 Name and citation of act.

40-3001. Name and citation of act. This act shall be known and may be cited as the Kansas life and health insurance guaranty association act.

History: L. 1972, ch. 190, § 1; July 1.



40-3002 Purpose.

40-3002. Purpose. (a) The purpose of this act is to protect, subject to certain limitations, the persons specified in subsection (a) of K.S.A. 40-3003, and amendments thereto, against failure in the performance of contractual obligations, under life and health insurance policies and annuity contracts specified in subsection (b) of K.S.A. 40-3003, and amendments thereto, because of the impairment or insolvency of the member insurer that issued the policies or contracts.

(b) To provide this protection, an association of insurers is created to pay benefits and to continue coverages as limited herein, and members of the association are subject to assessment to provide funds to carry out the purpose of this act.

History: L. 1972, ch. 190, § 2; L. 1984, ch. 161, § 3; L. 1986, ch. 180, § 1; July 1.



40-3003 Persons provided coverage; policies and contracts specified.

40-3003. Persons provided coverage; policies and contracts specified. (a) This act shall provide coverage, for the policies and contracts specified in subsection (b), for:

(1) Persons who, regardless of where they reside, except for nonresident certificate holders under group policies or contracts, are the beneficiaries, assignees, payees or providers of the persons covered under paragraph (2); and

(2) persons who are owners of or certificate holders under such policies or contracts other than structured settlement annunities, and who:

(A) Are residents;

(B) are not residents, but only with respect to an annuity contract awarded pursuant to K.S.A. 60-3407 or 60-3409, and amendments thereto, an annuity contract for future economic loss procured pursuant to a settlement agreement in a medical malpractice liability action, as defined by K.S.A. 60-3401, and amendments thereto, or fixed-return accounts of the Kansas public employees deferred compensation plan under K.S.A. 2015 Supp. 74-49b08 through 74-49b14, and amendments thereto; or

(C) are not residents, but only under all of the following conditions:

(i) The insurers which issued such policies or contracts are domiciled in this state;

(ii) the states in which such persons reside have one or more associations similar to the association created by this act;

(iii) the persons are not eligible for coverage by an association in any other state due to the fact that the insurer was not licensed in the state at the time specified in the state’s guaranty association law.

(3) (A) Paragraphs (1) and (2) of this subsection shall not apply to structured settlement annuities.

(B) Except as provided in paragraphs (4) and (5) of this subsection, this act shall provide coverage to a person who is a payee under a structured settlement annuity, or beneficiary of a payee if the payee is deceased, if the payee:

(i) (a) Is a resident, regardless of where the contract holder resides; or

(b) is not a resident, but only under both of the following conditions:

(1) The contract holder of the structured settlement annuity is a resident; or

(2) the contract holder of the structured settlement annuity is not a resident; but:

(A) The insurer that issued the structured settlement annuity is domiciled in this state; and

(B) the state in which the contract holder resides has an association similar to the association created by this act; and

(ii) neither the payee or beneficiary nor the contract holder is eligible for coverage by the association of the state in which the payee or contract holder resides.

(4) This act shall not provide coverage to a person who is a payee or beneficiary of a contract holder resident of this state, if the payee or beneficiary is afforded any coverage by the association of another state.

(5) This act is intended to provide coverage to a person who is a resident of this state and, in special circumstances, to a nonresident. In order to avoid duplicate coverage, if a person who would otherwise receive coverage under this act is provided coverage under the laws of any other state, the person shall not be provided coverage under this act. In determining the application of the provisions of this paragraph in situations where a person could be covered by the association of more than one state, whether as a contract holder, payee, beneficiary or assignee, this act shall be construed in conjunction with other state laws to result in coverage by only one association.

(b) This act shall provide coverage to the persons specified in subsection (a) for direct, nongroup life, health, or annuity policies or contracts, supplemental contracts or unallocated annuity contracts covering individuals participating in a governmental deferred compensation plan established under section 457 of the U.S. internal revenue code pursuant to K.S.A. 2015 Supp. 74-49b08 through 74-49b14, and amendments thereto, whether or not a resident, or the beneficiaries of each such individual if deceased, and for certificates under direct group policies and contracts issued by member insurers, except as limited by this act.

History: L. 1972, ch. 190, § 3; L. 1984, ch. 161, § 4; L. 1986, ch. 229, § 23; L. 1986, ch. 180, § 2; L. 1986, ch. 181, § 1; L. 1998, ch. 19, § 1; L. 2001, ch. 21, § 1; L. 2011, ch. 17, § 1; July 1.

* Kansas enacted new and revised certain statutes cited effective January 1, 2008, providing for a new deferred compensation plan for public employees, see Article 49b of Chapter 74.



40-3004 Liberal construction.

40-3004. Liberal construction. This act shall be liberally construed to effect the purpose under K.S.A. 40-3002 which shall constitute an aid and guide to interpretation.

History: L. 1972, ch. 190, § 4; July 1.



40-3005 Definitions.

40-3005. Definitions.  As used in this act:

(a) "Account" means either of the three accounts created under K.S.A. 40-3006, and amendments thereto;

(b) "association" means the Kansas life and health insurance guaranty association created under K.S.A. 40-3006, and amendments thereto;

(c) "commissioner" means the commissioner of insurance of this state;

(d) "contractual obligation" means any obligation of a policy or contract or certificate under a group policy or contract, or portion thereof, for which coverage is provided under K.S.A. 40-3003, and amendments thereto;

(e) "covered policy" means any policy or contract within the scope of this act under K.S.A. 40-3003, and amendments thereto;

(f) "impaired insurer" means a member insurer which, after the effective date of this act, is not an insolvent insurer, and is placed under an order of rehabilitation or conservation by a court of competent jurisdiction;

(g) "insolvent insurer" means a member insurer which, after the effective date of this act, is placed under an order of liquidation by a court of competent jurisdiction with a finding of insolvency;

(h) "member insurer" means any insurer licensed or holding a certificate of authority to transact in this state any kind of insurance for which coverage is provided under K.S.A. 40-3003, and amendments thereto, and includes any insurer whose license or certificate of authority in this state may have been suspended, revoked, nonrenewed or voluntarily withdrawn, but does not include: (1) A hospital or medical service organization regardless of whether such hospital or medical service organization is organized for profit or not-for-profit;

(2) a health maintenance organization;

(3) a fraternal benefit society;

(4) a mandatory state pooling plan;

(5) a mutual assessment company or any entity that operates on an assessment basis;

(6) an insurance exchange, except a reciprocal or interinsurance exchange governed by the provisions of article 16 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto; or

(7) any entity similar to any of the organizations listed in paragraphs (1) through (6) inclusive;

(i) "Moody's corporate bond yield average" means the monthly average corporates as published by Moody's investors service, inc., or any successor thereto;

(j) "person" means any individual, corporation, partnership, association, voluntary organization or provider;

(k) “policyholder” and “contract holder” means the person who is identified as the legal owner under the terms of the policy or contract or who is otherwise vested with legal title to the policy or contract through a valid assignment completed in accordance with the terms of the policy or contract and properly recorded as the owner on the books of the insurer. The terms "policyholder" and "contract holder" do not include persons with a mere beneficial interest in a policy or contract;

(l) "provider" means a person who is entitled to receive compensation for providing medical services to an insured covered under any health insurance contract or policy issued by a member insurer, regardless of whether the provider is obligated by statute or by agreement with the member insurer to hold any insured covered by any health insurance contract or policy harmless from liability for services;

(m) "premiums" means amounts received on covered policies or contracts less premiums, considerations and deposits returned thereon, and less dividends and experience credits thereon. Premiums does not include any amounts received for any policies or contracts or for the portions of any policies or contracts for which coverage is not provided under subsection (b) of K.S.A. 40-3003, and amendments thereto, except that assessable premiums shall not be reduced on accounts for subsection (n)(3) of K.S.A. 40-3008, and amendments thereto, relating to interest limitations and subsection (o)(2) of K.S.A. 40-3008, and amendments thereto, relating to limitations with respect to any one life and any one contract holder. Premiums shall not include:

(1) Any premiums on any unallocated annuity contract; or

(2) any premiums in excess of $5,000,000 with respect to multiple nongroup policies of life insurance owned by one policyholder, regardless of the number of policies or contracts held by the policyholder and regardless of whether:

(A) The policyholder is an individual, firm, corporation or other person; and

(B) the persons insured are officers, managers, employees or other persons;

(n) "resident" means any person who resides in this state at the time a member insurer is determined by court order to be an impaired or insolvent insurer and to whom a contractual obligation is owed. A person may be a resident of only one state which, in the case of a person other than a natural person, shall be its principal place of business. Citizens of the United States that are either residents of foreign countries or residents of United States possessions, territories or protectorates that do not have an association similar to the association created by this act, shall be deemed residents of the state of domicile of the insurer that issued the policies or contracts;

(o) “structured settlement annuity” means an annuity purchased in order to fund periodic payments for a plaintiff or other claimant in payment for or with respect to personal injury suffered by the plaintiff or other claimant, but excludes an annuity policy or contract awarded pursuant to K.S.A. 60-3407 or 60-3409, and amendments thereto;

(p) "supplemental contract" means any written agreement entered into for the distribution of proceeds under a life, health or annuity policy or contract; and

(q) "unallocated annuity contract" means any annuity contract or group annuity certificate which is not issued to and owned by an individual, except to the extent of any annuity benefits guaranteed to an individual by an insurer under such contract or certificate.

History: L. 1972, ch. 190, § 5; L. 1986, ch. 180, § 3; L. 2001, ch. 21, § 2; L. 2011, ch. 17, § 2; July 1.



40-3006 Kansas life and health insurance guaranty association, creation; members; functions and powers; accounts; under supervision of commissioner and insurance laws of state; meetings or records.

40-3006. Kansas life and health insurance guaranty association, creation; members; functions and powers; accounts; under supervision of commissioner and insurance laws of state; meetings or records. (a) There is hereby created a nonprofit legal entity to be known as the Kansas life and health insurance guaranty association. All member insurers shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its functions under the plan of operation established and approved under K.S.A. 40-3010, and amendments thereto, and shall exercise its powers through a board of directors established under K.S.A. 40-3007, and amendments thereto. For purposes of administration and assessment, the association shall maintain three accounts: (1) The health insurance account;

(2) the life insurance account; and

(3) the annuity account, excluding unallocated annuities.

(b) The association shall come under the immediate supervision of the commissioner and shall be subject to the applicable provisions of the insurance laws of this state. Meetings or records of the association may be opened upon majority vote of the board of directors of the association.

History: L. 1972, ch. 190, § 6; L. 1986, ch. 180, § 4; July 1.



40-3007 Board of directors of association; selection; approval; vacancies; compensation.

40-3007. Board of directors of association; selection; approval; vacancies; compensation. (a) The board of directors of the association shall consist of not less than five nor more than nine member insurers serving terms as established in the plan of operation. The members of the board shall be selected by member insurers subject to the approval of the commissioner. Vacancies on the board shall be filled for the remaining periods of the terms by a majority vote of the remaining board members, subject to the approval of the commissioner. To select the initial board of directors, and initially organize the association, the commissioner shall give notice to all member insurers of the time and place of the organizational meeting. In determining voting rights at the organizational meeting each member insurer shall be entitled to one vote in person or by proxy. If the board of directors is not selected within 60 days after notice of the organizational meeting, the commissioner may appoint the initial members.

(b) In approving selections or in appointing members to the board, the commissioner shall consider, among other things, whether all member insurers are fairly represented.

(c) Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors but members of the board shall not otherwise be compensated by the association for their services.

History: L. 1972, ch. 190, § 7; L. 1986, ch. 180, § 5; July 1.



40-3008 Powers and duties of association; limitations of liability of association; mandatory payment of certain claims.

40-3008. Powers and duties of association; limitations of liability of association; mandatory payment of certain claims. (a) If a member insurer is an impaired insurer, the association may, in its discretion and subject to any conditions imposed by the association that do not impair the contractual obligations of the impaired insurer and that are approved by the commissioner that:

(1) Guarantee, assume or reinsure, or cause to be guaranteed, assumed or reinsured, any or all of the policies or contracts of the impaired insurer; and

(2) provide such moneys, pledges, loans, notes, guarantees or other means as are proper to effectuate the provisions of paragraph (1) and assure payment of the contractual obligations of the impaired insurer pending action under paragraph (1).

(b) If a member insurer is an insolvent insurer, the association shall, in its discretion, either: (1) (A) (i) Guarantee, assume or reinsure, or cause to be guaranteed, assumed or reinsured, the policies or contracts of the insolvent insurer; or

(ii) assure payment of the contractual obligations of the insolvent insurer; and

(B) provide such moneys, pledges, loans, notes, guarantees or other means as are reasonably necessary to discharge such duties; or

(2) with respect to life and health insurance policies and annuities, provide benefits and coverages in accordance with subsection (c).

(c) When proceeding under paragraph (2) of subsection (b), the association shall: (1) Assure payment of benefits for premiums identical to the premiums and benefits, except for terms of conversion and renewability, that would have been payable under the policies or contracts of the insolvent insurer, for claims incurred: (A) With respect to group policies and contracts, not later than the earlier of the next renewal date under such policies or contracts or 45 days, but in no event less than 30 days, after the date on which the association becomes obligated with respect to such policies and contracts;

(B) with respect to nongroup policies, contracts and annuities not later than the earlier of the next renewal date, if any, under such policies or contracts or one year, but in no event less than 30 days, from the date on which the association becomes obligated with respect to such policies or contracts;

(2) make diligent efforts to provide all known insureds, annuitants or group policyholders with respect to group policies and contracts, 30 days' notice of the termination of the benefits provided; and

(3) with respect to nongroup life and health insurance policies and annuities, make available to each known insured or annuitant, or owner if other than the insured or annuitant, and with respect to an individual formerly an insured or an annuitant under a group policy who is not eligible for replacement group coverage, make available substitute coverage on an individual basis in accordance with the provisions of paragraph (4), if the insureds or annuitants had a right under law or the terminated policy or annuity to convert coverage to individual coverage or to continue an individual policy or annuity in force until a specified age or for a specified time, during which the insurer had no right unilaterally to make changes in any provision of the policy or annuity or had a right only to make changes in premium by class;

(4) (A) in providing the substitute coverage required under paragraph (3), the association may offer either to reissue the terminated coverage or to issue an alternative policy;

(B) alternative or reissued policies shall be offered without requiring evidence of insurability, and shall not provide for any waiting period or exclusion that would not have applied under the terminated policy; and

(C) the association may reinsure any alternative or reissued policy;

(5) (A) alternative policies adopted by the association shall be subject to the approval of the commissioner. The association may adopt alternative policies of various types for future issuance without regard to any particular impairment or insolvency;

(B) alternative policies shall contain at least the minimum statutory provisions required in this state and provide benefits that shall not be unreasonable in relation to the premiums charged. The association shall set the premiums in accordance with a table of rates which it shall adopt. The premiums shall reflect the amount of insurance to be provided and the age and class of risk of each insured, but shall not reflect any changes in the health of the insured after the original policy was last underwritten;

(C) any alternative policy issued by the association shall provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the association;

(6) if the association elects to reissue the insured's terminated coverage at a premium rate different from that charged under the terminated policy, the premium shall be set by the association in accordance with the amount of insurance provided and the age and class of risk, subject to approval of the domiciliary insurance commissioner and the receivership court.

(d) The association's obligations with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy shall cease on the date such coverage or policy is replaced by another similar policy by the policyholder, the insured or the association.

(e) When proceeding under paragraph (2) of subsection (b) with respect to any policy or contract carrying guaranteed minimum interest rates, the association shall assure the payment or crediting of a rate of interest consistent with subsection (n)(3).

(f) Nonpayment of premiums within 31 days after the date required under the terms of any guaranteed, assumed, alternative or reissued policy or contract or substitute coverage shall terminate the association's obligations under such policy or coverage under this act with respect to such policy or coverage, except with respect to any claims incurred or any net cash surrender value which may be due in accordance with the provisions of this act.

(g) Premiums due after entry of an order of liquidation of an insolvent insurer shall belong to and be payable at the direction of the association, and the association shall be liable for unearned premiums due to policy or contract owners arising after the entry of such order.

(h) The protection provided by this act shall not apply where any guaranty protection is provided to residents of this state by the laws of the domiciliary state or jurisdiction of the impaired or insolvent insurer other than this state.

(i) In carrying out its duties under subsection (b), the association may, subject to approval by a court in this state: (1) Impose permanent policy or contract liens in connection with any guarantee, assumption or reinsurance agreement, if the association finds that the amounts which can be assessed under this act are less than the amounts needed to assure full and prompt performance of the association's duties under this act, or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of such permanent policy or contract liens to be in the public interest; and

(2) impose temporary moratoriums or liens on payments of cash values and policy loans, or any other right to withdraw funds held in conjunction with policies or contracts, in addition to any contractual provisions for deferral of cash or policy loan value.

(j) If the association fails to act within a reasonable period of time as provided in subsections (b) and (c), the commissioner shall have the powers and duties of the association under this act with respect to impaired or insolvent insurers.

(k) The association may render assistance and advice to the commissioner, upon request, concerning rehabilitation, payment of claims, continuance of coverage or the performance of other contractual obligations of any impaired or insolvent insurer.

(l) (1) The association shall have standing to appear or intervene before any court in this state with jurisdiction over:

(A) An impaired or insolvent insurer concerning which the association is or may become obligated under this act; or

(B) any person or property against which the association may have rights through subrogation or otherwise.

(2) Such standing shall extend to all matters germane to the powers and duties of the association, including, but not limited to, proposals for reinsuring or guaranteeing the covered policies of the impaired or insolvent insurer and the determination of the covered policies or contracts and contractual obligations.

(3) The association shall also have the right to appear or intervene before a court in another state with jurisdiction over an impaired or insolvent insurer for which the association is or may become obligated or with jurisdiction over a third party against whom the association may have rights through subrogation of the insurer's policyholders.

(m) (1) Any person receiving benefits under this act shall be deemed to have assigned the rights under any cause of action relating to the covered policy or contract to the association to the extent of the benefits received because of this act, whether the benefits are payments of or on account of contractual obligations, continuation of coverage or provision of substitute or alternative coverages. The association may require an assignment to it of such rights and cause of action by any payee, policy or contract owner, beneficiary, insured or annuitant as a condition precedent to the receipt of any right or benefits conferred by this act upon such person.

(2) The subrogation rights of the association under this subsection shall have the same priority against the assets of the impaired or insolvent insurer as that possessed by the person entitled to receive benefits under this act.

(3) In addition to paragraphs (1) and (2), the association shall have all common-law rights of subrogation and any other equitable or legal remedy which would have been available to the impaired or insolvent insurer or holder of a policy or contract with respect to such policy or contracts.

(n) The contractual obligations of the impaired or insolvent insurer for which the association becomes, or may become, liable shall be as great as but no greater than the contractual obligations of the impaired or insolvent insurer would have been in the absence of an impairment or insolvency unless such obligations are reduced as permitted by this act but the association shall not provide coverage for: (1) Any portion of a policy or contract not guaranteed by the insurer, or under which the risk is borne by the policy or contract holder;

(2) any policy or contract of reinsurance, unless assumption certificates have been issued;

(3) any portion of a policy or contract to the extent that the rate of interest on which it is based, or the interest rate, crediting rate or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value: (A) Averaged over the period of four years prior to the date on which the association becomes obligated with respect to such policy or contract, exceeds a rate of interest determined by subtracting two percentage points from Moody's corporate bond yield average averaged for that same four-year period or for such lesser period if the policy or contract was issued less than four years before the association became obligated; and

(B) on and after the date on which the association becomes obligated with respect to such policy or contract, exceeds the rate of interest determined by subtracting three percentage points from Moody's corporate bond yield average as most recently available;

(4) any plan or program of an employer, association or similar entity to provide life, health or annuity benefits to its employees or members to the extent that such plan or program is self-funded or uninsured, including, but not limited to, benefits payable by an employer, association or similar entity under: (A) A multiple employer welfare arrangement as defined in section 3 (40) of the employee retirement income security act of 1974 (29 U.S.C. § 1002(40));

(B) a minimum premium group insurance plan;

(C) a stop-loss group insurance plan; or

(D) an administrative services only contract;

(5) any portion of a policy or contract to the extent that it provides dividends or experience rating credits, or provides that any fees or allowances be paid to any person, including the policy or contract holder, in connection with the service to or administration of such policy or contract;

(6) any policy or contract issued in this state by a member insurer at a time when it was not licensed or did not have a certificate of authority to issue such policy or contract in this state;

(7) any unallocated annuity contract, except as provided in subsection (b) of K.S.A. 40-3003, and amendments thereto;

(8) a policy or contract providing any hospital, medical, prescription drug or other health care benefits pursuant to part C or part D of subchapter XVIII, chapter 7 of title 42 of the United States code (commonly known as medicare part C & D) or any regulations issued pursuant thereto; or

(9) (A) Any portion of a policy or contract:

(i) To the extent it provides for interest or other changes in value to be determined by the use of an index or other external reference stated in the policy or contract, but which have not been credited to the policy or contract; or

(ii) as to which the policy or contract owner’s rights are subject to forfeiture, as of the date the member insurer becomes an impaired or insolvent insurer under this act; whichever is earlier.

(B) If a policy’s or contract’s interest or changes in value are credited less frequently than annually, then for purposes of determining the values that have been credited and which are not subject to forfeiture under this paragraph, the interest or change in value determined by using the procedures defined in the policy or contract shall be credited as if the contractual date of crediting interest or changing values was the date of impairment or insolvency, whichever is earlier, and shall not be subject to forfeiture.

(o) The benefits for which the association may become liable shall in no event exceed the lesser of: (1) The contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer; or

(2) with respect to any one life, regardless of the number of policies or contracts: (A) $300,000 in life insurance death benefits, but not more than $100,000 in net cash surrender and net cash withdrawal values for life insurance;

(B) in health insurance benefits:

(i) $100,000 for coverages not defined as disability insurance or basic hospital, medical and surgical insurance or major medical insurance or long-term care insurance including any net cash surrender and net cash withdrawal values;

(ii) $300,000 for disability insurance and $300,000 for long-term care insurance;

(iii) $500,000 for basic hospital, medical and surgical insurance or major medical insurance;

(C) $250,000 in the present value of annuity benefits, including net cash surrender and net cash withdrawal values;

(D) with respect to each payee of a structured settlement annuity (or beneficiary or beneficiaries of the payee if deceased), $250,000 in present value annuity benefits, in the aggregate, including net cash surrender and net cash withdrawal values;

(E) however, in no event shall the association be obligated to cover more than:

(1) An aggregate of $300,000 in benefits with respect to any one life as provided in paragraphs (A), (B), (C) and (D) of this subsection except with respect to benefits for basic hospital, medical and surgical insurance and major medical insurance under (o)(2)(B)(iii) of this subsection, in which case the aggregate liability of the association shall not exceed $500,000 with respect to any one individual; or

(2) with respect to one owner of multiple nongroup policies of life insurance, whether the policy owner is an individual, firm, corporation or other person, and whether the persons insured are officers, managers, employees or other persons, more than $5,000,000 in benefits, regardless of the number of policies and contracts held by the owner;

(F) the limitations set forth in this paragraph are limitations on the benefits for which the association is obligated before taking into account either its subrogation and assignment rights or the extent to which those benefits could be provided out of the assets of the impaired or insolvent insurer attributable to covered policies. The costs of the association’s obligations under this act may be met by the use of assets attributable to covered policies or reimbursed to the association pursuant to its subrogation and assignment rights;

(G) the guaranty association's limits of liability with respect to the obligations of any impaired or insolvent insurer shall be the limits of liability in effect under this act on the date the guaranty association became liable for that impaired or insolvent insurer;

(H) in performing its obligations to provide coverage under this section, the association shall not be required to guarantee, assume, reinsure or perform, or cause to be guaranteed, assumed, reinsured or performed, the contractual obligations of the insolvent or impaired insurer under a covered policy or contract that do not materially affect the economic values or economic benefits of the covered policy or contract.

The provisions of subsection (o) shall not apply to annuity contracts for future economic loss procured pursuant to a judgment or settlement agreement in a medical malpractice liability action.

(p) The association may: (1) Enter into such contracts as are necessary or proper to carry out the provisions and purposes of this act;

(2) sue or be sued, including taking any legal actions necessary or proper to recover any unpaid assessments under K.S.A. 40-3009, and amendments thereto, and to settle claims or potential claims against it;

(3) borrow money to effect the purposes of this act. Any notes or other evidence of indebtedness of the association not in default shall be legal investments for domestic insurers and may be carried as admitted assets;

(4) employ or retain such persons as are necessary to handle the financial transactions of the association, and to perform such other functions as become necessary or proper under this act;

(5) take such legal action as may be necessary to avoid payment of improper claims; or

(6) exercise, for the purposes of this act and to the extent approved by the commissioner, the powers of a domestic life or health insurer, but in no case may the association issue insurance policies or annuity contracts other than those issued to perform its obligations under this act.

(q) The association may join an organization of one or more other state associations of similar purposes to further the purposes and administer the powers and duties of the association.

(r) The association shall pay any and all persons who, as a provider, may have claims as a result of a member insurer being found insolvent between March 1, 1999 and June 1, 1999.

(s) Regarding covered policies for which the association becomes obligated after an entry of an order of liquidation, to the extent such contract provides coverage for losses occurring after the date of the order of liquidation, the association may elect to succeed to the rights of the insolvent insurer arising after the order of liquidation under any contract of reinsurance to which the insolvent insurer was a party. As a condition to making such election, the association must pay all unpaid premiums due under the contract for coverage relating to periods before and after the date on which the order of liquidation was entered.

(t) In carrying out its duties in connection with guaranteeing, assuming or reinsuring policies or contracts under subsections (a) or (b), subject to approval of the receivership court, the association may issue substitute coverage for a policy or contract that provides an interest rate, crediting rate or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value by issuing an alternative policy or contract in accordance with the following provisions:

(1) In lieu of the index or other external reference provided for in the original policy or contract, the alternative policy or contract provides for:

(i) A fixed interest rate;

(ii) payment of dividends with minimum guarantees; or

(iii) a different method for calculating interest or changes in value.

(2) There is no requirement for evidence of insurability, waiting period or other exclusion that would not have applied under the replaced policy or contract; and

(3) the alternative policy or contract is substantially similar to the replaced policy or contract in all other material terms.

History: L. 1972, ch. 190, § 8; L. 1986, ch. 180, § 6; L. 1993, ch. 130, § 1; L. 1998, ch. 19, § 2; L. 2001, ch. 21, § 3; L. 2009, ch. 83, § 26; L. 2011, ch. 17, § 3; July 1.



40-3009 Assessment of member insurers to provide funds for administration of association; classes of assessment; limitations; refunds to insurers; certificates of contribution.

40-3009. Assessment of member insurers to provide funds for administration of association; classes of assessment; limitations; refunds to insurers; certificates of contribution. (a) For the purpose of providing the funds necessary to carry out the powers and duties of the association, the board of directors shall assess the member insurers, separately for each account, at such time and for such amounts as the board finds necessary. Assessments shall be due not less than 30 days after prior written notice to the member insurers and shall accrue interest at 15% per annum on and after the due date.

(b) There shall be two classes of assessments, as follows: (1) Class A assessments shall be made for the purpose of meeting administrative and legal costs and other expenses and examinations conducted under the authority of subsection (e) of K.S.A. 40-3012, and amendments thereto. Class A assessments may be made whether or not related to a particular impaired or insolvent insurer.

(2) Class B assessments shall be made to the extent necessary to carry out the powers and duties of the association under K.S.A. 40-3008, and amendments thereto, with regard to an impaired or an insolvent insurer.

(c) (1) The amount of any class A assessment shall be determined by the board and may be made on a pro rata or non-pro rata basis. If pro rata, the board may provide that it be credited against future class B assessments. A non-pro rata assessment shall not exceed $300 per member insurer in any one calendar year. The amount of any class B assessment shall be allocated for assessment purposes among the accounts pursuant to an allocation formula which may be based on the premiums or reserves of the impaired or insolvent insurer or any other standard deemed by the board in its sole discretion as being fair and reasonable under the circumstances.

(2) Class B assessments against member insurers for each account shall be in the proportion that the premiums received on business in this state by each assessed member insurer on policies or contracts covered by each account for the three most recent calendar years for which information is available preceding the year in which the insurer became impaired or insolvent, as the case may be, bears to such premiums received on business in this state for such calendar years by all assessed member insurers.

(3) Assessments for funds to meet the requirements of the association with respect to an impaired or insolvent insurer shall not be made until necessary to implement the purposes of this act. Classification of assessments under subsection (b) and computation of assessments under this subsection shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible.

(d) The association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. In the event an assessment against a member insurer is abated, or deferred in whole or in part, the amount by which such assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section.

(e) (1) The total of all assessments upon a member insurer for each account shall not in any one calendar year exceed 2% of such insurer's average premiums received in this state on the policies and contracts covered by the account during the three calendar years preceding the years in which the insurer became an impaired or insolvent insurer.

(2) If two or more assessments are authorized in one calendar year with respect to insurers that become impaired or insolvent in different calendar years, the average annual premiums for purposes of the aggregate assessment percentage limitation referenced in this subsection shall be equal and limited to the higher of the three-year average annual premiums for the applicable account as calculated pursuant to this section.

(3) If the maximum assessment, together with the other assets of the association in any account does not provide in any one year in either account an amount sufficient to carry out the responsibilities of the association, the necessary additional funds shall be assessed as soon thereafter as permitted by this act.

(4) The board may provide in the plan of operation a method of allocating funds among claims, whether relating to one or more impaired or insolvent insurers, when the maximum assessment will be insufficient to cover anticipated claims.

(f) The board, by an equitable method as established in the plan of operation, may refund to member insurers, in proportion to the contribution of each insurer to that account, the amount by which the assets of the account exceed the amount the board finds is necessary to carry out during the coming year the obligations of the association with regard to that account, including assets accruing from assignment, subrogation, net realized gains and income from investments. A reasonable amount may be retained in any account to provide funds for the continuing expenses of the association and for future losses.

(g) It shall be proper for any member insurer, in determining its premium rates and policyowner dividends as to any kind of insurance within the scope of this act, to consider the amount reasonably necessary to meet its assessment obligations under this act.

(h) The association shall issue to each insurer paying an assessment under this act, other than a class A assessment, a certificate of contribution, in a form prescribed by the commissioner, for the amount of the assessment paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in such form and for such amount, if any, and period of time as the commissioner may approve.

History: L. 1972, ch. 190, § 9; L. 1986, ch. 180, § 7; L. 2011, ch. 17, § 4; July 1.



40-3010 Plan of operation; powers of commissioner; rules and regulations; mandatory and permissive provisions of plan; reimbursement for certain payments.

40-3010. Plan of operation; powers of commissioner; rules and regulations; mandatory and permissive provisions of plan; reimbursement for certain payments. (a) (1) The association shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable and equitable administration of the association. The plan of operation and any amendments thereto shall become effective upon the commissioner's written approval or unless the commissioner has not disapproved it within 30 days.

(2) If the association fails to submit a suitable plan of operation within 120 days following the effective date of this act, or, if at any time thereafter the association fails to submit suitable amendments to the plan, the commissioner, after notice and hearing, shall adopt and promulgate such reasonable rules and regulations as are necessary or advisable to effectuate the provisions of this act. Such rules and regulations shall continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner.

(b) All member insurers shall comply with the plan of operation.

(c) The plan of operation shall, in addition to requirements enumerated elsewhere in this act:

(1) Establish procedures for handling the assets of the association;

(2) establish the amount and method of reimbursing members of the board of directors under K.S.A. 40-3007, and amendments thereto;

(3) establish regular places and times for meetings, including telephone conference calls, of the board of directors;

(4) establish procedures for records to be kept of all financial transactions of the association, its agents and the board of directors;

(5) establish the procedures whereby selections for the board of directors will be made and submitted to the commissioner;

(6) establish any additional procedures for assessments under K.S.A. 40-3009, and amendments thereto; and

(7) contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(d) The plan of operation may provide that any or all powers and duties of the association, except those under subsection (p)(3) of K.S.A. 40-3008 and 40-3009, and amendments thereto, are delegated to a corporation, association or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two or more states. Such a corporation, association or organization shall be reimbursed for any payments made on behalf of the association and shall be paid for its performance of any function of the association. A delegation under this subsection shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association or organization which extends protection not substantially less favorable and effective than that provided by this act.

History: L. 1972, ch. 190, § 10; L. 1986, ch. 180, § 8; July 1.



40-3011 Additional powers of commissioner; revocation of authority; appeals; judicial review; notice of effect of act.

40-3011. Additional powers of commissioner; revocation of authority; appeals; judicial review; notice of effect of act. In addition to the duties and powers enumerated in this act: (a) The commissioner shall: (1) Upon request of the board of directors, provide the association with a statement of the premiums in this and any other appropriate state for each member insurer;

(2) when an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time; notice to the impaired insurer shall constitute notice to its shareholders, if any; the failure of the insurer to promptly comply with such demand shall not excuse the association from the performance of its powers and duties under this act;

(3) in any liquidation or rehabilitation proceeding involving a domestic insurer, be appointed as the liquidator or rehabilitator.

(b) The commissioner may suspend or revoke, after notice and hearing in accordance with the provisions of the Kansas administrative procedure act, the certificate of authority to transact insurance in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative the commissioner may levy a forfeiture on any member insurer which fails to pay an assessment when due. Such forfeiture shall not exceed 5% of the unpaid assessment per month, but no forfeiture shall be less than $100 per month.

(c) Any action of the board of directors or the association may be appealed to the commissioner by any member insurer if such appeal is taken within 60 days of the final action being appealed. If a member company is appealing an assessment, the amount assessed shall be paid to the association and available to meet association obligations during the pendancy of an appeal. If the appeal on the assessment is upheld, the amount paid in error shall be returned to the member insurer.

(d) The liquidator, rehabilitator or conservator of any impaired insurer may notify all interested persons of the effect of this act.

History: L. 1972, ch. 190, § 11; L. 1986, ch. 180, § 9; L. 1986, ch. 318, § 42; L. 1988, ch. 356, § 115; July 1, 1989.



40-3012 Duties of commissioner and board for the detection and prevention of insurer impairments; reports and recommendations of board to commissioner.

40-3012. Duties of commissioner and board for the detection and prevention of insurer impairments; reports and recommendations of board to commissioner. To aid in the detection and prevention of insurer impairments: (a) It shall be the duty of the commissioner to:

(1) Notify the commissioners of all other states, territories of the United States and the District of Columbia when the commissioner takes any of the following actions against a member insurer:

(A) Revocation of license;

(B) suspension of license; or

(C) makes any formal order that such company restricts its premium writing, obtain additional contributions to surplus, withdraw from the state, reinsure all or any part of its business, or increase capital, surplus or any other account for the security of policyholders or creditors.

Such notice shall be mailed to all commissioners within 30 days following the action taken or the date on which such action occurs;

(2) report to the board of directors when the commissioner has taken any of the actions set forth in paragraph (1) of this subsection or has received a report from any other commissioner indicating that any such action has been taken in another state. Such report to the board of directors shall contain all significant details of the action taken or the report received from another commissioner;

(3) report to the board of directors when the commissioner has reasonable cause to believe from any examination, whether completed or in process, of any member company that such company may be an impaired or insolvent insurer. Such report and information shall be kept confidential by the board of directors until such time as made public by the commissioner or other lawful authority;

(4) furnish to the board of directors the national association of insurance commissioners' insurance regulatory information system ratios and listings of companies not included in the ratios developed by the national association of insurance commissioners, and the board may use the information contained therein in carrying out its duties and responsibilities under this section. Such report and the information contained therein shall be kept confidential by the board of directors until such time as made public by the commissioner or other lawful authority.

(b) The commissioner may seek the advice and recommendations of the board of directors concerning any matter affecting the commissioner's duties and responsibilities regarding the financial condition of member insurers and companies seeking admission to transact insurance business in this state.

(c) The board of directors, upon majority vote, may make reports and recommendations to the commissioner upon any matter germane to the solvency, liquidation, rehabilitation or conservation of any member insurer or germane to the solvency of any company seeking to do any insurance business in this state. Such reports and recommendations shall not be considered public documents.

(d) It shall be the duty of the board of directors, upon majority vote, to notify the commissioner of any information indicating any member insurer may be an impaired or insolvent insurer.

(e) The board of directors, upon majority vote, may request that the commissioner order an examination of any member insurer which the board in good faith believes may be an impaired or insolvent insurer. The examination may be conducted as a national association of insurance commissioners' examination or may be conducted by such persons as the commissioner designates. The cost of such examination shall be paid by the association and the examination report shall be treated as are other examination reports. In no event shall such examination report be released to the board of directors prior to its release to the public, but this shall not preclude the commissioner from complying with subsection (a).

The commissioner shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the commissioner but it shall not be open to public inspection prior to the release of the examination report to the public.

(f) The board of directors, upon majority vote, may make recommendations to the commissioner for the detection and prevention of insurer insolvencies.

(g) The board of directors, at the conclusion of any insurer insolvency in which the association was obligated to pay covered claims, shall prepare a report to the commissioner containing such information as it may have in its possession bearing on the history and causes of such insolvency. The board shall cooperate with the board of directors of guaranty associations in other states in preparing a report on the history and causes of insolvency of a particular insurer and may adopt, by reference, any report prepared by such other associations.

History: L. 1972, ch. 190, § 12; L. 1986, ch. 180, § 10; July 1.



40-3013 Liability for unpaid assessments of insureds of impaired or insolvent insurers under plan; records of negotiations made public, when; association deemed creditor, when; use of assets of impaired or insolvent insurer; equitable distribution of rights; recovery of distributions.

40-3013. Liability for unpaid assessments of insureds of impaired or insolvent insurers under plan; records of negotiations made public, when; association deemed creditor, when; use of assets of impaired or insolvent insurer; equitable distribution of rights; recovery of distributions. (a) Nothing in this act shall be construed to reduce the liability for unpaid assessments of the insureds of an impaired or insolvent insurer operating under a plan with assessment liability.

(b) Records shall be kept of all negotiations and meetings in which the association or its representatives are involved to discuss the activities of the association in carrying out its powers and duties under K.S.A. 40-3008, and amendments thereto. Records of such negotiations or meetings shall be made public only upon the termination of a liquidation, rehabilitation or conservation proceeding involving the impaired or insolvent insurer, upon the termination of the impairment or insolvency of the insurer, or upon the order of a court of competent jurisdiction. Nothing in this subsection shall limit the duty of the association to render a report of its activities under K.S.A. 40-3014, and amendments thereto.

(c) For the purpose of carrying out its obligations under this act, the association shall be deemed to be a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies reduced by any amounts to which the association is entitled as subrogee pursuant to subsection (l) of K.S.A. 40-3008, and amendments thereto. Assets of the impaired or insolvent insurer attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the impaired or insolvent insurer as required by this act. Assets attributable to covered policies, as used in this subsection, are that proportion of the assets which the reserves that should have been established for such policies bear to the reserve that should have been established for all policies of insurance written by the impaired or insolvent insurer.

(d) (1) Prior to the termination of any liquidation, rehabilitation, or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the association, the shareholders and policyowners of the insolvent insurer, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of such insolvent insurer. In such a determination, consideration shall be given to the welfare of the policyholders of the continuing or successor insurer.

(2) No distribution to stockholders, if any, of an impaired or insolvent insurer shall be made until and unless the total amount of valid claims of the association with interest thereon for funds expended in carrying out its powers and duties under K.S.A. 40-3008, and amendments thereto, with respect to such insurer have been fully recovered by the association.

(e) (1) If an order for liquidation or rehabilitation of an insurer domiciled in this state has been entered, the receiver appointed under such order shall have a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five years preceding the petition for liquidation or rehabilitation subject to the limitations of subsections (2) to (4), inclusive.

(2) No such distribution shall be recoverable if the insurer shows that when paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(3) Any person who was an affiliate that controlled the insurer at the time the distributions were paid shall be liable up to the amount of distributions such person received. Any person who was an affiliate that controlled the insurer at the time the distributions were declared, shall be liable up to the amount of distributions such person would have received if such person had been paid immediately. If two or more persons are liable with respect to the same distributions, such person shall be jointly and severally liable.

(4) The maximum amount recoverable under this subsection shall be the amount needed in excess of all other available assets of the insolvent insurer to pay the contractual obligations of the insolvent insurer.

(5) If any person liable under subsection (3) is insolvent, all its affiliates that controlled it at the time the distribution was paid, shall be jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.

History: L. 1972, ch. 190, § 13; L. 1986, ch. 180, § 11; July 1.



40-3013a Statement of existence of association not to be used to induce sales; description document, delivery to policyholder; disclaimer required; notice that policy is excluded from coverage under act.

40-3013a. Statement of existence of association not to be used to induce sales; description document, delivery to policyholder; disclaimer required; notice that policy is excluded from coverage under act. (a) No person, including an insurer, agent or affiliate of an insurer shall make, publish, disseminate, circulate or place before the public, or cause directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in any newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio station or television station, or in any other way, any advertisement, announcement or statement, written or oral, which uses the existence of the insurance guaranty association of this state for the purpose of sales, solicitation or inducement to purchase any form of insurance covered by the Kansas life and health insurance guaranty association act. This section shall not apply to the Kansas life and health insurance guaranty association or any other entity which does not sell or solicit insurance.

(b) Within 180 days of the effective date of this act, the association shall prepare a summary document describing the general purposes and current limitations of this act in complying with subsection (c). This document should be submitted to the commissioner for approval. Sixty days after receiving such approval, no insurer may deliver a policy or contract described in subsection (b) of K.S.A. 40-3003, and amendments thereto, to a policy or contract holder unless the document is delivered to the policy or contract holder prior to or at the time of delivery of the policy or contract except if subsection (d) applies. The document should also be available upon request by a policyholder. The distribution, delivery or contents or interpretation of this document shall not mean that either the policy or the contract or the holder thereof would be covered in the event of the impairment or insolvency of a member insurer. The description document shall be revised by the association as amendments to this act may require. Failure to receive this document does not give the policyholder, contract holder, certificate holder or insured any greater rights than those stated in this act.

(c) The document prepared under subsection (b) shall contain a clear and conspicuous disclaimer on its face. The commissioner shall promulgate a rule establishing the form and content of the disclaimer. The disclaimer shall:

(1) State the name and address of the life and health insurance guaranty association and insurance department;

(2) prominently warn the policy or contract holder that the life and health insurance guaranty association may not cover the policy or, if coverage is available, it will be subject to substantial limitations, exclusions and conditioned on continued residence in the state;

(3) state that the insurer and its agents are prohibited by law from using the existence of the life and health insurance guaranty association for the purpose of sales, solicitation or inducement to purchase any form of insurance;

(4) emphasize that the policy or contract holder should not rely on coverage under the life and health insurance guaranty association when selecting an insurer; and

(5) provide other information as directed by the commissioner.

(d) No insurer or agent may deliver a policy or contract described in subsection (b) of K.S.A. 40-3003, and amendments thereto, and excluded under subsection (n)(1) of K.S.A. 40-3008, and amendments thereto, from coverage under this act unless the insurer or agent, prior to or at the time of delivery, gives the policy or contract holder a separate written notice which clearly and conspicuously discloses that the policy or contract is not covered by the life and health insurance guaranty association. The commissioner, by rule, shall specify the form and content of the notice.

History: L. 1986, ch. 180, § 15; July 1.



40-3014 Examination and regulation by commissioner; financial report.

40-3014. Examination and regulation by commissioner; financial report. The association shall be subject to examination and regulation by the commissioner. The board of directors shall submit to the commissioner, not later than 120 days after the association's fiscal year ends, a financial report in a form approved by the commissioner and a report of its activities during the preceding fiscal year.

History: L. 1972, ch. 190, § 14; L. 1986, ch. 180, § 12; July 1.



40-3015 Association exempt from certain fees and taxes.

40-3015. Association exempt from certain fees and taxes. The association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions, except taxes levied on real property.

History: L. 1972, ch. 190, § 15; July 1.



40-3016 Certificates of contributions as assets; percentage offset; refunds, disposition.

40-3016. Certificates of contributions as assets; percentage offset; refunds, disposition. (a) Unless a longer period has been allowed by the commissioner, a member insurer shall at its option have the right to show a certificate of contribution as an asset in the form approved by the commissioner pursuant to subsection (h) of K.S.A. 40-3009, and amendments thereto, at percentages of the original face amount approved by the commissioner, for calendar years as follows:

(1) One hundred percent for the calendar year of issuance;

(2) eighty percent for the first calendar year after the year of issuance;

(3) sixty percent for the second calendar year after the year of issuance;

(4) forty percent for the third calendar year after the year of issuance;

(5) twenty percent for the fourth calendar year after the year of issuance.

(b) The insurer may offset the amount written off by it in a calendar year under subsection (a) above, against its premium tax liability to this state accrued with respect to business transacted in such year.

(c) Any sums acquired by refund, pursuant to subsection (f) of K.S.A. 40-3009, and amendments thereto, from the association which have theretofore been written off by contributing insurers and offset against premium taxes as provided in subsection (b) above, and is not then needed for purposes of this act, shall be paid by the association to the commissioner and the commissioner shall remit such moneys to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1972, ch. 190, § 16; L. 2001, ch. 5, § 122; July 1.



40-3017 Liabilities of parties for acts.

40-3017. Liabilities of parties for acts. There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer or its agents or employees, the association or its agents or employees, members of the board of directors, or the commissioner or the commissioner's representatives, for any action or omission by them in the performance of their powers and duties under this act. Such immunity shall extend to the participation in any organization of one or more other state associations of similar purposes and to any such organization and its agents or employees.

History: L. 1972, ch. 190, § 17; L. 1986, ch. 180, § 13; July 1.



40-3018 Stay of proceedings; actions to set aside judgments and defend suits.

40-3018. Stay of proceedings; actions to set aside judgments and defend suits. All proceedings in which the impaired or insolvent insurer is a party in any court in this state shall be stayed 60 days from the date an order of liquidation, rehabilitation or conservation is final to permit proper legal action by the association on any matters germane to its powers or duties. As to a judgment under any decision, order, verdict or finding based on default the association may apply to have such judgment set aside by the same court that made such judgment and shall be permitted to defend against such suit on the merits.

History: L. 1972, ch. 190, § 18; L. 1986, ch. 180, § 14; July 1.






Article 31 KANSAS AUTOMOBILE INJURY REPARATIONS ACT

40-3101 Citation of act.

40-3101. Citation of act. This act may be cited and shall be known as the "Kansas automobile injury reparations act."

History: L. 1974, ch. 193, § 1; Feb. 22.



40-3102 Purpose.

40-3102. Purpose. The purpose of this act is to provide a means of compensating persons promptly for accidental bodily injury arising out of the ownership, operation, maintenance or use of motor vehicles in lieu of liability for damages to the extent provided herein.

History: L. 1974, ch. 193, § 2; Feb. 22.



40-3103 Definitions.

40-3103. Definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Commissioner" means the state commissioner of insurance.

(b) "Disability benefits" means allowances for loss of monthly earnings due to an injured person's inability to engage in available and appropriate gainful activity, subject to the following conditions and limitations: (1) The injury sustained is the proximate cause of the injured person's inability to engage in available and appropriate gainful activity; (2) subject to the maximum benefits stated herein, allowances shall equal 100% of any such loss per individual, unless such allowances are deemed not includable in gross income for federal income tax purposes, in which event such allowances shall be limited to 85%; and (3) allowances shall be made up to a maximum of not less than $900 per month for not to exceed one year after the date the injured person becomes unable to engage in available and appropriate gainful activity.

(c) "Director" means the director of vehicles.

(d) "Funeral benefits" means allowances for funeral, burial or cremation expenses in an amount not to exceed $2,000 per individual.

(e) "Highway" means the entire width between the boundary lines of every way publicly maintained, when any part thereof is open to the use of the public for purposes of vehicular travel.

(f) "Implement of husbandry" means every vehicle designed or adapted and used exclusively for agricultural operations and only incidentally operated or moved upon the highways.

(g) "Insurer" means any insurance company, as defined by K.S.A. 40-201, and amendments thereto, authorized to transact business in this state, which issues policies of motor vehicle liability insurance covering liability arising out of the ownership, operation, maintenance or use of a motor vehicle.

(h) "Injured person" means any person suffering injury.

(i) "Injury" means bodily harm, sickness, disease or death resulting from an accident arising out of the ownership, maintenance or use of a motor vehicle.

(j) "Lienholder" means a person holding a security interest in a vehicle.

(k) "Medical benefits" means and includes allowances for all reasonable expenses, up to a limit of not less than $4,500, for necessary health care rendered by practitioners licensed by the state board of healing arts to practice any branch of the healing arts or licensed psychologists, surgical, x-ray and dental services, including prosthetic devices and necessary ambulance, hospital and nursing services; and such term also includes allowances for services recognized and permitted under the laws of this state for an injured person who relies upon spiritual means through prayer alone for healing in accordance with such person's religious beliefs.

(l) "Monthly earnings" means: (1) In the case of a regularly employed person or a person regularly self-employed, 1/12 of the annual earnings at the time of injury; or (2) in the case of a person not regularly employed or self-employed, or of an unemployed person, 1/12 of the anticipated annual earnings from the time such person would reasonably have been expected to be regularly employed. In calculating the anticipated annual earnings of an unemployed person who has previously been employed, the insurer shall average the annual compensation of such person for not to exceed five years preceding the year of injury or death, during which such person was employed.

(m) "Motor vehicle" means every self-propelled vehicle of a kind required to be registered in this state, including any trailer, semitrailer or pole trailer designed for use with such vehicle, but such term does not include a motorized bicycle.

(n) "Operator" means any person who drives or is in actual physical control of a motor vehicle upon a highway or who is exercising control over or steering a vehicle being towed by a motor vehicle.

(o) "Owner" means a person, other than a lienholder, having property in or title to a motor vehicle, including a person who is entitled to the use and possession of a motor vehicle subject to a security interest held by another person, but such term does not include a lessee under a lease not intended as security.

(p) "Person" means an individual, partnership, corporation or other association of persons.

(q) "Personal injury protection benefits" means the disability benefits, funeral benefits, medical benefits, rehabilitation benefits, substitution benefits and survivors' benefits required to be provided in motor vehicle liability insurance policies pursuant to this act.

(r) "Rehabilitation benefits" means allowances for all reasonable expenses, up to a limit of not less than $4,500, for necessary psychiatric or psychological services, occupational therapy and such occupational training and retraining as may be reasonably necessary to enable the injured person to obtain suitable employment.

(s) "Relative residing in the same household" means a relative of any degree by blood, marriage or adoption, who usually makes such person's home in the same family unit, whether or not temporarily living elsewhere.

(t) "Security interest" means an interest in a vehicle reserved or created by agreement and which secures payment or performance of an obligation. The term includes the interest of a lessor under a lease intended as security.

(u) "Self-insurer" means any person effecting self-insurance pursuant to subsection (f) of K.S.A. 40-3104, and amendments thereto, or any nonresident self-insurer that has filed the form prescribed in subsection (b) of K.S.A. 40-3106, and amendments thereto.

(v) "Special mobile equipment" means every vehicle not designed or used primarily for the transportation of persons or property and only incidentally operated or moved over a highway, including but not limited to: Ditch-digging apparatus, well-boring apparatus and road construction and maintenance machinery such as asphalt spreaders, bituminous mixers, bucket loaders, tractors other than truck tractors, ditchers, leveling graders, finishing machines, motor graders, road rollers, scarifiers, earth moving carryalls and scrapers, power shovels and drag lines and self-propelled cranes and earth moving equipment. The term does not include house trailers, dump trucks, truck mounted transit mixers, cranes or shovels or other vehicles designed for the transportation of persons or property to which machinery has been attached.

(w) "Substitution benefits" means allowances for appropriate and reasonable expenses incurred in obtaining other ordinary and necessary services in lieu of those that, but for the injury, the injured person would have performed for the benefit of such person or such person's family, subject to a maximum of $25 per day for not longer than 365 days after the date such expenses are incurred.

(x) "Survivor" means a decedent's spouse, or child under the age of 18 years, where death of the decedent resulted from an injury.

(y) "Survivors' benefits" means total allowances to all survivors for: (1) Loss of an injured person's monthly earnings after such person's death, up to a maximum of not less than $900 per month; and (2) substitution benefits following the injured person's death. Expenses of the survivors which have been avoided by reason of the injured person's death shall be subtracted from the allowances to which survivors would otherwise be entitled, and survivors' benefits shall not be paid for more than one year after the injured person's death, less the number of months the injured person received disability benefits prior to such person's death. For purposes of this subsection, monthly earnings shall include, in the case of a person who was a social security recipient or a retirement or pension benefit recipient, or both, at the time of such injured person's death, 1/12 of the annual amount of the difference between the annual amount of the social security benefits or the retirement benefits, or both, that such injured person was receiving at the time of such injured person's death and the annual amount of the social security benefits or the retirement benefits, or both, that the survivor is receiving after the time of such injured person's death.

(z) "Uninsured motor vehicle" means any motor vehicle which is not included under an approved self-insurance plan of a self-insurer or for which there is not in effect a motor vehicle liability insurance policy meeting the requirements of this act.

(aa) "Any workmen's compensation law" means the workmen's compensation act of Kansas, the United States longshoremen's and harbor workers' compensation act, the federal employer liability acts, and any similar state or federal law.

History: L. 1974, ch. 193, § 3; L. 1977, ch. 28, § 5; L. 1987, ch. 173, § 1; L. 1994, ch. 62, § 1; L. 1999, ch. 87, § 3; Mar. 1, 2000.



40-3104 Motor vehicle liability insurance coverage required; prohibited vehicle operation; verification; self-insurance; display of proof of financial security; penalties for failure to maintain financial security; reinstatement fees.

40-3104. Motor vehicle liability insurance coverage required; prohibited vehicle operation; verification; self-insurance; display of proof of financial security; penalties for failure to maintain financial security; reinstatement fees. (a) Every owner shall provide motor vehicle liability insurance coverage in accordance with the provisions of this act for every motor vehicle owned by such person, unless such motor vehicle: (1) Is included under an approved self-insurance plan as provided in subsection (f); (2) is used as a driver training motor vehicle, as defined in K.S.A. 72-5015, and amendments thereto, in an approved driver training course by a school district or an accredited nonpublic school under an agreement with a motor vehicle dealer, and such motor vehicle liability insurance coverage is provided by the school district or accredited nonpublic school; (3) is included under a qualified plan of self-insurance approved by an agency of the state in which such motor vehicle is registered and the form prescribed in subsection (b) of K.S.A. 40-3106, and amendments thereto, has been filed; or (4) is expressly exempted from the provisions of this act.

(b) An owner of an uninsured motor vehicle shall not permit the operation thereof upon a highway or upon property open to use by the public, unless such motor vehicle is expressly exempted from the provisions of this act.

(c) No person shall knowingly drive an uninsured motor vehicle upon a highway or upon property open to use by the public, unless such motor vehicle is expressly exempted from the provisions of this act.

(d) (1) Any person operating a motor vehicle upon a highway or upon property open to use by the public shall display, upon demand, evidence of financial security to a law enforcement officer. Such evidence of financial security which meets the requirements of subsection (e) may be displayed on a cellular phone or any other type of portable electronic device. The law enforcement officer to whom such evidence of financial security is displayed shall view only such evidence of financial responsibility. Such law enforcement officer shall be prohibited from viewing any other content or information stored on such cellular phone or other type of portable electronic device. The law enforcement officer shall issue a citation to any person who fails to display evidence of financial security upon such demand. The law enforcement officer shall transmit a copy of the insurance verification form prescribed by the secretary of revenue with the copy of the citation transmitted to the court.

(2) No citation shall be issued to any person for failure to provide proof of financial security when evidence of financial security meeting the standards of subsection (e) is displayed upon demand of a law enforcement officer. Whenever the authenticity of such evidence is questionable, the law enforcement officer may initiate the preparation of the insurance verification form prescribed by the secretary of revenue by recording information from the evidence of financial security displayed. The officer shall immediately forward the form to the department of revenue, and the department shall proceed with verification in the manner prescribed in the following paragraph. Upon return of a form indicating that insurance was not in force on the date indicated on the form, the department shall immediately forward a copy of the form to the law enforcement officer initiating preparation of the form.

(e) Unless the insurance company subsequently submits an insurance verification form indicating that insurance was not in force, no person charged with violating subsection (b), (c) or (d) shall be convicted if such person produces in court, within 10 days of the date of arrest or of issuance of the citation, evidence of financial security for the motor vehicle operated, which was valid at the time of arrest or of issuance of the citation. Such evidence of financial security may be produced by displaying such information on a cellular phone or any other type of portable electronic device. Any person to whom such evidence of financial security is displayed on a cellular phone or any other type of portable electronic device shall be prohibited from viewing any other content or information stored on such cellular phone or other type of portable electronic device. For the purpose of this subsection, evidence of financial security shall be provided by a policy of motor vehicle liability insurance, an identification card or certificate of insurance issued to the policyholder by the insurer which provides the name of the insurer, the policy number, make and year of the vehicle and the effective and expiration dates of the policy, or a certificate of self-insurance signed by the commissioner of insurance. Upon the production in court of evidence of financial security, the court shall record the information displayed thereon on the insurance verification form prescribed by the secretary of revenue, immediately forward such form to the department of revenue, and stay any further proceedings on the matter pending a request from the prosecuting attorney that the matter be set for trial. Upon receipt of such form the department shall mail the form to the named insurance company for verification that insurance was in force on the date indicated on the form. It shall be the duty of insurance companies to notify the department within 30 calendar days of the receipt of such forms of any insurance that was not in force on the date specified. Upon return of any form to the department indicating that insurance was not in force on such date, the department shall immediately forward a copy of such form to the office of the prosecuting attorney or the city clerk of the municipality in which such prosecution is pending when the prosecuting attorney is not ascertainable. Receipt of any completed form indicating that insurance was not in effect on the date specified shall be prima facie evidence of failure to provide proof of financial security and violation of this section. A request that the matter be set for trial shall be made immediately following the receipt by the prosecuting attorney of a copy of the form from the department of revenue indicating that insurance was not in force. Any charge of violating subsection (b), (c) or (d) shall be dismissed if no request for a trial setting has been made within 60 days of the date evidence of financial security was produced in court.

(f) Any person in whose name more than 25 motor vehicles are registered in Kansas may qualify as a self-insurer by obtaining a certificate of self-insurance from the commissioner of insurance. The certificate of self-insurance issued by the commissioner shall cover such owned vehicles and those vehicles, registered in Kansas, leased to such person if the lease agreement requires that motor vehicle liability insurance on the vehicles be provided by the lessee. Upon application of any such person, the commissioner of insurance may issue a certificate of self-insurance, if the commissioner is satisfied that such person is possessed and will continue to be possessed of ability to pay any liability imposed by law against such person arising out of the ownership, operation, maintenance or use of any motor vehicle described in this subsection. A self-insurer shall provide liability coverage subject to the provisions of subsection (e) of K.S.A. 40-3107, and amendments thereto, arising out of the ownership, operation, maintenance or use of a self-insured motor vehicle in those instances where the lessee or the rental driver, if not the lessee, does not have a motor vehicle liability insurance policy or insurance coverage pursuant to a motor vehicle liability insurance policy or certificate of insurance or such insurance policy for such leased or rented vehicle. Such liability coverage shall be provided to any person operating a self-insured motor vehicle with the expressed or implied consent of the self-insurer.

Upon notice and a hearing in accordance with the provisions of the Kansas administrative procedure act, the commissioner of insurance may cancel a certificate of self-insurance upon reasonable grounds. Failure to provide liability coverage or personal injury protection benefits required by K.S.A. 40-3107 and 40-3109, and amendments thereto, or pay any liability imposed by law arising out of the ownership, operation, maintenance or use of a motor vehicle registered in such self-insurer's name, or to otherwise comply with the requirements of this subsection shall constitute reasonable grounds for the cancellation of a certificate of self-insurance. Reasonable grounds shall not exist unless such objectionable activity occurs with such frequency as to indicate a general business practice.

Self-insureds shall investigate claims in a reasonably prompt manner, handle such claims in a reasonable manner based on available information and effectuate prompt, fair and equitable settlement of claims in which liability has become reasonably clear.

As used in this subsection, "liability imposed by law" means the stated limits of liability as provided under subsection (e) of K.S.A. 40-3107, and amendments thereto.

Nothing in this subsection shall preclude a self-insurer from pursuing all rights of subrogation against another person or persons.

(g) (1) Any person violating any provision of this section shall be guilty of a class B misdemeanor and shall be subject to a fine of not less than $300 nor more than $1,000 or confinement in the county jail for a term of not more than six months, or both such fine and confinement.

(2) Any person convicted of violating any provision of this section within three years of any such prior conviction shall be guilty of a class A misdemeanor and shall be subject to a fine of not less than $800 nor more than $2,500.

(h) In addition to any other penalties provided by this act for failure to have or maintain financial security in effect, the director, upon receipt of a report required by K.S.A. 8-1607 or 8-1611, and amendments thereto, or a denial of such insurance by the insurance company listed on the form prescribed by the secretary of revenue pursuant to subsection (d) of this section, shall, upon notice and hearing as provided by K.S.A. 40-3118, and amendments thereto:

(1) Suspend:

(A) The license of each driver in any manner involved in the accident;

(B) the license of the owner of each motor vehicle involved in such accident, unless the vehicle was stolen at the time of the accident, proof of which must be established by the owner of the motor vehicle. Theft by a member of the vehicle owner's immediate family under the age of 18 years shall not constitute a stolen vehicle for the purposes of this section;

(C) if the driver is a nonresident, the privilege of operating a motor vehicle within this state; or

(D) if such owner is a nonresident, the privilege of such owner to operate or permit the operation within this state of any motor vehicle owned by such owner; and

(2) revoke the registration of all vehicles owned by the owner of each motor vehicle involved in such accident.

(i) The suspension or revocation requirements in subsection (h) shall not apply:

(1) To the driver or owner if the owner had in effect at the time of the accident an automobile liability policy as required by K.S.A. 40-3107, and amendments thereto, with respect to the vehicle involved in the accident;

(2) to the driver, if not the owner of the vehicle involved in the accident, if there was in effect at the time of the accident an automobile liability policy with respect to such driver's driving of vehicles not owned by such driver;

(3) to any self-insurer as defined by subsection (u) of K.S.A. 40-3103, and amendments thereto;

(4) to the driver or owner of any vehicle involved in the accident which was exempt from the provisions of this act pursuant to K.S.A. 40-3105, and amendments thereto;

(5) to the owner of a vehicle described in subsection (a)(2).

(j) (1) For the purposes of provisions (1) and (2) of subsection (i) of this section, the director may require verification by an owner's or driver's insurance company or agent thereof that there was in effect at the time of the accident an automobile liability policy as required in this act.

(2) Subject to the provisions of subsection (k), any suspension or revocation effected hereunder shall remain in effect until such person:

(A) Has filed satisfactory proof of financial security with the director as required by subsection (d) of K.S.A. 40-3118, and amendments thereto;

(B) has paid the reinstatement fee herein prescribed; and

(C) (i) has been released from liability;

(ii) is a party to an action to determine liability pursuant to which the court temporarily stays such suspension pending final disposition of such action;

(iii) has entered into an agreement for the payment of damages; or

(iv) has been finally adjudicated not to be liable in respect to such accident and evidence of any such fact has been filed with the director.

(3) The reinstatement fee shall be $100 except that if the registration of a motor vehicle of any owner is revoked within one year following a prior revocation of the registration of a motor vehicle of such owner under the provisions of this act such fee shall be $300.

(k) (1) Whenever any person whose license has been suspended or revoked pursuant to this section is involved in an accident and has entered into an agreement with any driver, or such driver's insurer, who has been damaged or whose vehicle has been damaged to pay for such damage and such person defaults on payments under such agreement, the driver or the driver's insurer, as appropriate, shall notify the director within 60 days of the date of default.

(2) Upon receipt of the notice of default, the director shall immediately suspend such person's license and registration. If such person is a nonresident, the director shall immediately suspend such nonresident's privilege to operate a motor vehicle in this state.

(3) Except as provided in paragraph (4), such person's driver's license, registration and nonresident's operating privilege shall remain so suspended and shall not be renewed, nor shall any such license or registration be thereafter issued in the name of such person, including any such person not previously licensed, unless and until:

(A) The director receives notice payments under the agreement referred to in paragraph (1) have been resumed and that payments under such agreement are no longer in default;

(B) such person has filed satisfactory proof of financial responsibility with the director as required by subsection (d) of K.S.A. 40-3118, and amendments thereto; and

(C) the reinstatement fee required by subsection (j) has been paid.

(4) Upon due notice to the director that the conditions of paragraph (3) have been fulfilled, such person may obtain from the director an order restoring such person's driver's license, registration and nonresident's operating privilege to operate a motor vehicle in this state conditioned upon such person's continued compliance with the agreement referred to in paragraph (1).

(5) In the event such person fails to make any further payment under the agreement referred to in paragraph (1) when such payment is due, the director, upon receipt of notice of such default, shall immediately suspend the license, registration or nonresident's operating privilege of such person until all payments have been made under the agreement referred to in paragraph (1). No suspension of such person's license, registration or nonresident's privilege to operate a motor vehicle in this state shall be reinstated pursuant to paragraph (4).

(l) The provisions of this section shall not apply to motor carriers of property or passengers regulated by the corporation commission of the state of Kansas.

(m) The provisions of subsection (d) shall not apply to vehicle dealers, as defined in K.S.A. 8-2401, and amendments thereto, for vehicles being offered for sale by such dealers.

History: L. 1974, ch. 193, § 4; L. 1977, ch. 164, § 1; L. 1979, ch. 149, § 1; L. 1981, ch. 197, § 1; L. 1982, ch. 206, § 2; L. 1984, ch. 174, § 2; L. 1985, ch. 165, § 1; L. 1986, ch. 182, § 1; L. 1987, ch. 174, § 1; L. 1987, ch. 173, § 2; L. 1988, ch. 161, § 2; L. 1988, ch. 356, § 116; L. 1989, ch. 142, § 1; L. 1990, ch. 171, § 1; L. 1994, ch. 291, § 74; L. 1996, ch. 46, § 1; L. 1996, ch. 240, § 1; L. 1999, ch. 162, § 11; L. 2006, ch. 186, § 7; L. 2010, ch. 12, § 1; L. 2010, ch. 155, § 16; L. 2013, ch. 19, § 3; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 56, § 4, but that version was repealed by L. 2010, ch. 155, § 26.



40-3105 Exempt vehicles.

40-3105. Exempt vehicles. The following vehicles shall be exempt from the provisions of this act:

(a) Any motor vehicle owned by the government of the United States, any state or any political subdivision of any state;

(b) an implement of husbandry or special mobile equipment which is operated only incidentally on a highway or property open to use by the public;

(c) a vehicle operated on a highway only for the purpose of crossing such highway from one property to another; and

(d) a nonhighway vehicle for which a nonhighway certificate of title has been issued pursuant to K.S.A. 8-198, and amendments thereto, except when such vehicle is being operated pursuant to subsection (g) of K.S.A. 8-198, and amendments thereto.

History: L. 1974, ch. 193, § 5; L. 1976, ch. 45, § 4; L. 1976, ch. 41, § 3; L. 1987, ch. 173, § 3; Jan. 1, 1988.



40-3106 Prohibited vehicle operation by certain nonresidents; report of violations; declaration of policy coverage by insurers; self-insurers to certify compliance.

40-3106. Prohibited vehicle operation by certain nonresidents; report of violations; declaration of policy coverage by insurers; self-insurers to certify compliance. (a) A motor vehicle owned by a nonresident shall not be operated in this state upon a highway or upon property open to use by the public, unless a motor vehicle liability insurance policy meeting the requirements of K.S.A. 40-3107, and amendments thereto, is in effect for such vehicle, or such nonresident has qualified as a self-insurer pursuant to subsection (f) of K.S.A. 40-3104, and amendments thereto, or has filed the form prescribed in subsection (b) of this section. Whenever the privilege of a nonresident operating a motor vehicle in this state is suspended for failure of the owner to maintain financial security, in effect, the director shall report such violation to the motor vehicle administrator in the state wherein the vehicle is registered. The director is hereby authorized to enter into such reciprocal agreements with the motor vehicle administrator or other appropriate official in other jurisdictions as may be necessary to effectuate the provisions of this act.

(b) Every insurance company authorized to transact the business of motor vehicle liability insurance in this state shall file with the commissioner as a condition of its continued transaction of such business within this state a form approved by the commissioner declaring that its motor vehicle liability policies, wherever issued, shall be deemed to provide the insurance required by K.S.A. 40-3107, and amendments thereto, when the vehicle is operated in this state. Any nonadmitted insurer may file such a form. A qualified self-insurer, approved by an agency of the state in which the vehicles are registered, may certify its compliance with K.S.A. 40-3107, and amendments thereto, on a form prescribed by the commissioner.

History: L. 1974, ch. 193, § 6; L. 1977, ch. 164, § 2; L. 1985, ch. 165, § 2; July 1.



40-3107 Motor vehicle liability insurance policies; required contents; exclusions of coverage.

40-3107. Motor vehicle liability insurance policies; required contents; exclusions of coverage. Every policy of motor vehicle liability insurance issued by an insurer to an owner residing in this state shall:

(a) Designate by explicit description or by appropriate reference of all vehicles with respect to which coverage is to be granted;

(b) insure the person named and any other person, as insured, using any such vehicle with the expressed or implied consent of such named insured, against loss from the liability imposed by law for damages arising out of the ownership, maintenance or use of any such vehicle within the United States of America or the Dominion of Canada, subject to the limits stated in such policy;

(c) state the name and address of the named insured, the coverage afforded by the policy, the premium charged and the policy period;

(d) contain an agreement or be endorsed that insurance is provided in accordance with the coverage required by this act;

(e) contain stated limits of liability, exclusive of interest and costs, with respect to each vehicle for which coverage is granted, not less than $25,000 because of bodily injury to, or death of, one person in any one accident and, subject to the limit for one person, to a limit of not less than $50,000 because of bodily injury to, or death of, two or more persons in any one accident, and to a limit of not less than $10,000 because of harm to or destruction of property of others in any one accident;

(f) include personal injury protection benefits to the named insured, relatives residing in the same household, persons operating the insured motor vehicle, passengers in such motor vehicle and other persons struck by such motor vehicle and suffering bodily injury while not an occupant of a motor vehicle, not exceeding the limits prescribed for each of such benefits, for loss sustained by any such person as a result of injury. The owner of a motorcycle, as defined by K.S.A. 8-1438, and amendments thereto or motor-driven cycle, defined by K.S.A. 8-1439, and amendments thereto, who is the named insured, shall have the right to reject in writing insurance coverage including such benefits for injury to a person which occurs while the named insured is operating or is a passenger on such motorcycle or motor-driven cycle; and unless the named insured requests such coverage in writing, such coverage need not be provided in or supplemental to a renewal policy when the named insured has rejected the coverage in connection with a policy previously issued by the same insurer. The fact that the insured has rejected such coverage shall not cause such motorcycle or motor-driven cycle to be an uninsured motor vehicle;

(g) notwithstanding any omitted or inconsistent language, any contract of insurance which an insurer represents as or which purports to be a motor vehicle liability insurance policy meeting the requirements of this act shall be construed to obligate the insurer to meet all the mandatory requirements and obligations of this act;

(h) notwithstanding any other provision contained in this section, any insurer may exclude coverage required by subsections (a), (b), (c) and (d) of this section while any insured vehicles are:

(1) Rented to others or used to carry persons for a charge, however, such exclusion shall not apply to the use of a private passenger car on a share the expense basis;

(2) being repaired, serviced or used by any person employed or engaged in any way in the automobile business. This does not apply to the named insured, spouse or relative residents; or the agents, employers, employees or partners of the named insured, spouse or resident relative; and

(i) in addition to the provisions of subsection (h) and notwithstanding any other provision contained in subsections (a), (b), (c) and (d) of this section, any insurer may exclude coverage:

(1) For any damages for which the United States government might be liable for the insured's use of the vehicle;

(2) for any damages to property owned by, rented to, or in charge of or transported by an insured, however, this exclusion shall not apply to coverage for a rented residence or rented private garage;

(3) for any obligation of an insured, or the insured's insurer under any type of workers' compensation or disability or similar law;

(4) for liability assumed by an insured under any contract or agreement;

(5) if two or more vehicle liability policies apply to the same accident, the total limits of liability under all such policies shall not exceed that of the policy with the highest limit of liability;

(6) for any damages arising from an intentional act;

(7) for any damages to any person who would be covered for such damages under a nuclear energy liability policy;

(8) for any obligation of the insured to indemnify another for damages resulting from bodily injury to the insured's employee by accident arising out of and in the course of such employee's employment;

(9) for bodily injury to any fellow employee of the insured arising out of and in the course of such employee's employment;

(10) for bodily injury or property damage resulting from the handling of property:

(A) Before it is moved from the place where it is accepted by the insured for movement into or onto the covered auto; or

(B) after it is moved from the covered auto to the place where it is finally delivered by the insured;

(11) for bodily injury or property damage resulting from the movement of property by a mechanical device, other than a hand truck, not attached to the covered auto; and

(12) for bodily injury or property damage caused by the dumping, discharge or escape of irritants, pollutants or contaminants; however, this exclusion does not apply if the discharge is sudden and accidental.

History: L. 1974, ch. 193, § 7; L. 1981, ch. 191, § 2; L. 1984, ch. 167, § 2; L. 1984, ch. 175, § 1; July 1.



40-3108 Personal injury protection benefits; authorized exclusions.

40-3108. Personal injury protection benefits; authorized exclusions. Any insurer may exclude benefits required by subsection (f) of K.S.A. 40-3107: (a) For injury sustained by the named insured and relatives residing in the same household while occupying another motor vehicle owned by the named insured and not insured under the policy, or for injury sustained by any person operating the insured motor vehicle without the expressed or implied consent of the insured; and

(b) to any person suffering injury, if such person: (1) Caused injury to himself intentionally; (2) was an intentional converter of a motor vehicle at the time the injury was sustained; (3) was injured as a result of conduct within the course of a business of repairing, servicing or otherwise maintaining motor vehicles, unless such conduct occurred off of the business premises; or (4) was injured as a result of conduct in the course of loading and unloading a motor vehicle, unless the conduct occurred while occupying, entering into or alighting from such vehicle.

History: L. 1974, ch. 193, § 8; Feb. 22.



40-3109 Same; injuries for which payment of benefits required; liability for payment by two or more insurers; policy providing primary benefit coverage.

40-3109. Same; injuries for which payment of benefits required; liability for payment by two or more insurers; policy providing primary benefit coverage. (a) A self-insurer or the insurer of the owner of a motor vehicle covered by a policy of motor vehicle liability insurance meeting the requirements of this act shall pay any personal injury protection benefits which are required to be provided by this act or in such owner's policy of motor vehicle liability insurance for any injury:

(1) Sustained within the United States of America, its territories or possessions or Canada by the owner while:

(A) Occupying a motor vehicle not excluded by subsection (a) of K.S.A. 40-3108, and amendments thereto; or

(B) not an occupant of a motor vehicle if the injury is caused by physical contact with a motor vehicle;

(2) sustained by a relative of the owner residing in the same household, under the circumstances described in paragraph (1) of this subsection, if the relative at the time of the accident is not the owner of a motor vehicle with respect to which a motor vehicle liability insurance policy is required by this act;

(3) sustained in this state by any other person while occupying such motor vehicle or, if a resident of this state, while not an occupant of such motor vehicle if the injury is caused by physical contact with such motor vehicle, and the injured person is not the owner of a motor vehicle with respect to which a motor vehicle liability insurance policy is required under this act.

(b) If two or more insurers or self-insurers are liable to pay personal injury protection benefits for the same injury to any one person, the maximum benefits payable from all applicable policies shall be the highest limit of any one policy providing such personal injury protection benefits. The primary personal injury protection coverage shall be provided by the policy covering:

(1) The motor vehicle occupied by the injured person at the time of the accident; or

(2) the motor vehicle causing such physical contact.

History: L. 1974, ch. 193, § 9; L. 1984, ch. 167, § 3; L. 1987, ch. 173, § 4; Jan. 1, 1988.



40-3110 Same; primary status of benefits, exception; when payable; time limitation on claims; overdue payments.

40-3110. Same; primary status of benefits, exception; when payable; time limitation on claims; overdue payments. (a) Except for benefits payable under any workmen's compensation law, which shall be credited against the personal injury protection benefits provided by subsection (f) of K.S.A. 40-3107, personal injury protection benefits due from an insurer or self-insurer under this act shall be primary and shall be due and payable as loss accrues, upon receipt of reasonable proof of such loss and the amount of expenses and loss incurred which are covered by the policy issued in compliance with this act. An insurer or self-insurer may require written notice to be given as soon as practicable after an accident involving a motor vehicle with respect to which the insurer's policy of motor vehicle liability insurance affords the coverage required by this act. No claim for personal injury protection benefits may be made after two (2) years from the date of the injury.

(b) Personal injury protection benefits payable under this act shall be overdue if not paid within thirty (30) days after the insurer or self-insurer is furnished written notice of the fact of a covered loss and of the amount of same, except that disability benefits payable under this act shall be paid not less than every two (2) weeks after such notice. If such written notice is not furnished as to the entire claim, any partial amounts supported by written notice is overdue if not paid within thirty (30) days after such written notice is furnished. Any part or all of the remainder of the claim that is subsequently supported by written notice is overdue if not paid within thirty (30) days after such written notice is so furnished: Provided, That no such payment shall be deemed overdue where the insurer or self-insurer has reasonable proof to establish that it is not responsible for the payment, notwithstanding that written notice has been furnished. For the purpose of calculating the extent to which any personal injury protection benefits are overdue, payment shall be treated as being made on the date a draft or other valid instrument which is equivalent to payment was placed in the United States mail in a properly addressed, postpaid envelope, or, if not so posted, on the date of delivery. All overdue payments shall bear simple interest at the rate of eighteen percent (18%) per annum.

History: L. 1974, ch. 193, § 10; Feb. 22.



40-3111 Lawful charges for treatment or occupational training of injured person; action to recover overdue benefits; allowance of attorney's fee.

40-3111. Lawful charges for treatment or occupational training of injured person; action to recover overdue benefits; allowance of attorney's fee. (a) A physician, hospital, clinic or other person or institution lawfully rendering treatment to an injured person for an injury covered by personal injury protection benefits and a person or institution providing rehabilitative occupational training following the injury, may charge a reasonable amount for the products, services and accommodations rendered. The charge shall not exceed the amount the person or institution customarily charges for like products, services and accommodations in cases not involving insurance, and allowances for medical benefits under this act do not include that portion of the charge for a room in any hospital, clinic, convalescent or nursing home, extended care facility or any similar facility in excess of the reasonable and customary charge for semiprivate accommodations unless intensive care is medically required.

(b) An attorney is entitled to a reasonable fee for advising and representing a claimant in an action for personal injury protection benefits which are overdue. The attorney's fee shall be a charge against the insurer or self-insurer in addition to the benefits recovered, if the court finds that the insurer or self-insurer unreasonably refused to pay the claim or unreasonably delayed in making proper payment.

Within the discretion of the court, an insurer or self-insurer may be allowed an award of a reasonable sum as attorney's fee, based upon actual time expended, and all reasonable costs of suit for its defense against a person making claim against such insurer or self-insurer where such claim was fraudulent, excessive or frivolous, and such attorney's fee and all such reasonable costs of suit so awarded may be treated as an offset against any benefits due or to become due to such person.

History: L. 1974, ch. 193, § 11; Feb. 22.



40-3112 Rehabilitation procedures or treatment and rehabilitative occupational training or retraining.

40-3112. Rehabilitation procedures or treatment and rehabilitative occupational training or retraining. Whenever an injured person claims entitlement to rehabilitation benefits, the insurer or self-insurer responsible for paying personal injury protection benefits to such injured person shall be responsible for rehabilitation procedures or treatment and rehabilitative occupational training or retraining for the injured person in accordance with the following standards:

(a) A procedure or treatment, whether or not involving surgery, shall be recognized and medically accepted;

(b) A course of occupational training or retraining shall be a recognized form of training and be reasonable and appropriate for the particular case;

(c) A procedure, treatment or training shall contribute substantially to rehabilitation; and

(d) The cost of a procedure, treatment or training shall be reasonable in relation to its probable rehabilitation effects.

History: L. 1974, ch. 193, § 12; Feb. 22.



40-3113a Remedy against a tortfeasor, insurer or self-insurer subrogated, when; credits against future payments; limitation of actions; attorney fees.

40-3113a. Remedy against a tortfeasor, insurer or self-insurer subrogated, when; credits against future payments; limitation of actions; attorney fees. (a) When the injury for which personal injury protection benefits are payable under this act is caused under circumstances creating a legal liability against a tortfeasor pursuant to K.S.A. 40-3117 or the law of the appropriate jurisdiction, the injured person, such person's dependents or personal representatives shall have the right to pursue such person's remedy by proper action in a court of competent jurisdiction against such tortfeasor.

(b) In the event of recovery from such tortfeasor by the injured person, such person's dependents or personal representatives by judgment, settlement or otherwise, the insurer or self-insurer shall be subrogated to the extent of duplicative personal injury protection benefits provided to date of such recovery and shall have a lien therefor against such recovery and the insurer or self-insurer may intervene in any action to protect and enforce such lien. Whenever any judgment in any such action, settlement or recovery otherwise shall be recovered by the injured person, such person's dependents or personal representatives prior to the completion of personal injury protection benefits, the amount of such judgment, settlement or recovery otherwise actually paid and recovered which is in excess of the amount of personal injury protection benefits paid to the date of recovery of such judgment, settlement or recovery otherwise shall be credited against future payments of such personal injury protection benefits.

(c) In the event an injured person, such person's dependents or personal representative fails to commence an action against such tortfeasor within 18 months after the date of the accident resulting in the injury, such failure shall operate as an assignment to the insurer or self-insurer of any cause of action in tort which the injured person, the dependents of such person or personal representatives of such person may have against such tortfeasor for the purpose and to the extent of recovery of damages which are duplicative of personal injury protection benefits. Such insurer or self-insurer may enforce same in such person's own name or in the name of the injured person, representative or dependents of the injured person for their benefit as their interest may appear by proper action in any court of competent jurisdiction.

(d) In the event of a recovery pursuant to K.S.A. 60-258a, and amendments thereto, the insurer or self-insurer's right of subrogation shall be reduced by the percentage of negligence attributable to the injured person.

(e) Pursuant to this section, the court shall fix attorney fees which shall be paid proportionately by the insurer or self-insurer and the injured person, such person's dependents or personal representatives in the amounts determined by the court.

History: L. 1977, ch. 164, § 4; L. 1987, ch. 173, § 5; Jan. 1, 1988.



40-3114 Duty of employer, physician, hospital, clinic or medical institution to furnish information upon request of insurer or self-insurer; settlement of dispute by district court; copy of information to insured.

40-3114. Duty of employer, physician, hospital, clinic or medical institution to furnish information upon request of insurer or self-insurer; settlement of dispute by district court; copy of information to insured. (a) Whenever a request is made by a self-insurer or an insurer providing personal injury protection benefits under this act and against whom a claim has been made:

(1) Every employer shall furnish forthwith, in a form approved by the commissioner, a sworn statement of the earnings since the time of the injury, and for a reasonable period before the injury, of the employee upon whose injury the claim is based.

(2) Every physician, hospital, clinic or other medical institution providing, before or after injury upon which a claim for personal injury protection benefits is based, any products, services or accommodations in relation to that or any other injury, or in relation to a condition claimed to be connected with that or any other injury, shall furnish forthwith a written report of the history, condition, treatment and dates and costs of such treatment of the injured person, and produce forthwith and permit the inspection and copying of his or its records regarding such history, condition, treatment and dates and costs of treatment. The person requesting such records shall pay all reasonable costs connected therewith.

(b) In the event of any dispute regarding an insurer's or self-insurer's right to discovery of facts about an injured person's earnings or about his history, condition, treatment and dates and costs of such treatment, the insurer may petition the district court to enter an order permitting such discovery. The order may be made only on timely motion, for good cause shown and upon notice to all persons having an interest, and it shall specify the time, place, manner, conditions and scope of the discovery. In order to protect against annoyance, harassment, embarrassment or oppression, the court may enter an order refusing discovery, or specifying conditions of discovery, and may order payment of costs and expenses of the proceeding, including reasonable fees for the appearance of attorneys at the proceedings, as justice requires.

(c) The injured person shall be furnished upon demand a copy of all information obtained by the insurer or self-insurer under the provisions of this section, and shall pay a reasonable charge therefor, if so required.

History: L. 1974, ch. 193, § 14; Feb. 22.



40-3115 Mental or physical examination of injured person; written report of examination; availability of report to injured person; evidentiary effect.

40-3115. Mental or physical examination of injured person; written report of examination; availability of report to injured person; evidentiary effect. (a) Whenever the mental or physical condition of an injured person covered by personal injury protection benefits is material to any claim that has been or may be made for past or future personal injury protection benefits, such person, upon request of an insurer or self-insurer, shall submit to a mental or physical examination by a physician or physicians. The cost of any such examination requested by an insurer shall be borne entirely by the insurer or self-insurer. Any such examination shall be conducted within the city or county of residence of the insured, but if there is no qualified physician to conduct the examination within such city or county, then such examination shall be conducted in an area of the closest proximity to the insured's residence. Insurers are authorized to include reasonable provisions in motor vehicle liability insurance policies for mental and physical examination of those claiming personal injury protection benefits.

(b) If requested by the person examined, the insurer or self-insurer causing the examination to be made shall deliver to such person a copy of every written report concerning the examination rendered by the examining physician, at least one (1) of which shall set out his findings and conclusions in detail. After such request and delivery, the insurer or self-insurer causing the examination to be made shall be entitled upon request to receive from the person examined every written report available to him, or his representative, concerning any examination, previously or thereafter made, of the same mental or physical condition. By requesting and obtaining a report of the examination so ordered, or by taking the deposition of the examiner, the person examined shall be deemed to have waived any privilege he may have, with respect to the claim for personal injury protection benefits, regarding the testimony of every other person who has examined or may thereafter examine him in respect of the same mental or physical condition.

History: L. 1974, ch. 193, § 15; Feb. 22.



40-3116 Assigned claims plan; availability of personal injury protection benefits under plan; subrogation; persons excluded; powers of commissioner; participation by insurers and self-insurers required; violations, penalties.

40-3116. Assigned claims plan; availability of personal injury protection benefits under plan; subrogation; persons excluded; powers of commissioner; participation by insurers and self-insurers required; violations, penalties. (a) Insurers and self-insurers are hereby directed to organize and maintain an assigned claims plan to provide that any person, who suffers injury in this state may obtain personal injury protection benefits through such plan if:

(1) Personal injury protection benefits are not available to the injured person, except that personal injury protection benefits shall not be deemed unavailable to any person suffering injury while such person was the operator of a motorcycle or motor-driven cycle, for which the owner thereof has rejected personal injury protection benefits pursuant to subsection (f) of K.S.A. 40-3107, and amendments thereto;

(2) Motor vehicle liability insurance or self-insurance applicable to the injury cannot be identified;

(3) Personal injury protection benefits applicable to the injury are inadequate to provide the contracted-for benefits because of financial inability of an insurer or self-insurer to fulfill its obligation; however, benefits available through the assigned claims plan shall be excess over any benefits paid or payable through the Kansas insurance guaranty association. If the personal injury protection benefits are not paid by the Kansas insurance guaranty association within the limitation of time specified in this act, such benefits shall be paid by the assigned claims plan. Payments made by the assigned claims plan pursuant to this section shall constitute covered claims under K.S.A. 40-2901et seq., and amendments thereto.

(b) If a claim qualifies for assignment under this section, the assigned claims plan or any insurer or self-insurer to whom the claim is assigned shall be subrogated to all of the rights of the claimant against any insurer or self-insurer, its successor in interest or substitute, legally obligated to provide personal injury protection benefits to the claimant, for any of such benefits provided by the assignment.

(c) A person shall not be entitled to personal injury protection benefits through the assigned claims plan with respect to injury which such person has sustained if, at the time of such injury, such person was the owner of a motor vehicle for which a policy of motor vehicle liability insurance is required under this act and such person failed to have such policy in effect.

(d) The assigned claims plan shall be governed by such rules and regulations as are necessary for its operation and for the assessment of costs, which shall be approved by the commissioner. Any claim brought through said plan shall be assigned to an insurer or self-insurer, in accordance with the approved regulations of operation, and such insurer or self-insurer, after the assignment, shall have the same rights and obligations it would have if, prior to such assignment, it had issued a motor vehicle liability insurance policy providing personal injury protection benefits applicable to the loss or expenses incurred or was a self-insurer providing such benefits. Any party accepting benefits hereunder shall have such rights and obligations as such person would have if a motor vehicle liability insurance policy providing personal injury protection benefits were issued to such person.

(e) No insurer shall write any motor vehicle liability insurance policy in this state unless the insurer participates in the assigned claims plan organized pursuant to this section, nor shall any person qualify as a self-insurer pursuant to subsection (f) of K.S.A. 40-3104, and amendments thereto, unless such person agrees to participate in such assigned claims plan. Any insurer or self-insurer required to participate in the assigned claims plan who violates this subsection shall be assessed a civil penalty of not more than $5,000 for each policy issued or self-insurance certificate obtained in violation thereof.

History: L. 1974, ch. 193, § 16; L. 1987, ch. 173, § 6; Jan. 1, 1988.



40-3117 Tort actions; conditions precedent to recovery of damages for pain and suffering.

40-3117. Tort actions; conditions precedent to recovery of damages for pain and suffering. In any action for tort brought against the owner, operator or occupant of a motor vehicle or against any person legally responsible for the acts or omissions of such owner, operator or occupant, a plaintiff may recover damages in tort for pain, suffering, mental anguish, inconvenience and other non-pecuniary loss because of injury only in the event the injury requires medical treatment of a kind described in this act as medical benefits, having a reasonable value of $2,000 or more, or the injury consists in whole or in part of permanent disfigurement, a fracture to a weightbearing bone, a compound, comminuted, displaced or compressed fracture, loss of a body member, permanent injury within reasonable medical probability, permanent loss of a bodily function or death. Any person who is entitled to receive free medical and surgical benefits shall be deemed in compliance with the requirements of this section upon a showing that the medical treatment received has an equivalent value of at least $2,000. Any person receiving ordinary and necessary services, normally performed by a nurse, from a relative or a member of such person's household shall be entitled to include the reasonable value of such services in meeting the requirements of this section. For the purpose of this section, the charges actually made for medical treatment expenses shall not be conclusive as to their reasonable value. Evidence that the reasonable value thereof was an amount different from the amount actually charged shall be admissible in all actions to which this subsection applies.

History: L. 1974, ch. 193, § 17; L. 1987, ch. 173, § 7; Jan. 1, 1988.



40-3118 Financial security as prerequisite to motor vehicle registration; certification of owner; documentation; termination of required insurance, notice; verification of certification; insurance company to maintain evidence on file with division, when; suspension of registration and driving privileges, hearing, reinstatement; prima facie evidence of operation of vehicle without financial security; unlawful acts; refund of unearned premium; proof of financial security by electronic means, restrictions.

40-3118. Financial security as prerequisite to motor vehicle registration; certification of owner; documentation; termination of required insurance, notice; verification of certification; insurance company to maintain evidence on file with division, when; suspension of registration and driving privileges, hearing, reinstatement; prima facie evidence of operation of vehicle without financial security; unlawful acts; refund of unearned premium; proof of financial security by electronic means, restrictions. (a) No motor vehicle shall be registered or reregistered in this state unless the owner, at the time of registration, has in effect a policy of motor vehicle liability insurance covering such motor vehicle, as provided in this act, or is a self-insurer thereof, or the motor vehicle is used as a driver training motor vehicle, as defined in K.S.A. 72-5015, and amendments thereto, in an approved driver training course by a school district or an accredited nonpublic school under an agreement with a motor vehicle dealer, and such policy of motor vehicle liability insurance is provided by the school district or accredited nonpublic school. As used in this section, the term "financial security" means such policy or self-insurance. The director shall require that the owner certify and provide verification of financial security, in the manner prescribed by K.S.A. 8-173, and amendments thereto, that the owner has such financial security, and the owner of each motor vehicle registered in this state shall maintain financial security continuously throughout the period of registration. In addition, when an owner certifies that such financial security is a motor vehicle liability insurance policy meeting the requirements of this act, the director may require that the owner or owner's insurance company produce records to prove the fact that such insurance was in effect at the time the vehicle was registered and has been maintained continuously from that date. Such records may be produced by displaying such records on a cellular phone or any other type of portable electronic device. Any person to whom such records are displayed on such cellular phone or other type of portable electronic device shall be prohibited from viewing any other content or information stored on such cellular phone or other type of portable electronic device. Failure to produce such records shall be prima facie evidence that no financial security exists with regard to the vehicle concerned. It shall be the duty of insurance companies, upon the request of the director, to notify the director within 30 calendar days of the date of the receipt of such request by the director of any insurance that was not in effect on the date of registration and maintained continuously from that date.

(b) Except as otherwise provided in K.S.A. 40-276, 40-276a and 40-277, and amendments thereto, and except for termination of insurance resulting from nonpayment of premium or upon the request for cancellation by the insured, no motor vehicle liability insurance policy, or any renewal thereof, shall be terminated by cancellation or failure to renew by the insurer until at least 30 days after mailing a notice of termination, by certified or registered mail, United States post office certificate of mailing, or any other mail tracking method currently used, approved or accepted by the United States postal service to the named insured at the latest address filed with the insurer by or on behalf of the insured. Time of the effective date and hour of termination stated in the notice shall become the end of the policy period. Every such notice of termination sent to the insured for any cause whatsoever shall include on the face of the notice a statement that financial security for every motor vehicle covered by the policy is required to be maintained continuously throughout the registration period, that the operation of any such motor vehicle without maintaining continuous financial security therefor is a class B misdemeanor and shall be subject to a fine of not less than $300 and not more than $1,000 and that the registration for any such motor vehicle for which continuous financial security is not provided is subject to suspension and the driver's license of the owner thereof is subject to suspension.

(c) The director of vehicles shall verify a sufficient number of insurance certifications each calendar year as the director deems necessary to insure compliance with the provisions of this act. The owner or owner's insurance company shall verify the accuracy of any owner's certification upon request, as provided in subsection (a).

(d) (1) In addition to any other requirements of this act, the director shall require a person to acquire insurance and for such person's insurance company to maintain on file with the division evidence of such insurance for a period of one year when a person has been convicted in this or another state of any of the violations enumerated in K.S.A. 8-285, and amendments thereto.

(2) The director shall also require any driver whose driving privileges have been suspended pursuant to this section to maintain such evidence of insurance as required above.

(3) The company of the insured shall immediately mail notice to the director whenever any policy required by this subsection to be on file with the division is terminated by the insured or the insurer for any reason. The receipt by the director of such termination shall be prima facie evidence that no financial security exists with regard to the person concerned.

(4) No cancellation notice shall be sent to the director if the insured adds or deletes a vehicle, adds or deletes a driver, renews a policy or is issued a new policy by the same company. No cancellation notice shall be sent to the director prior to the date the policy is terminated if the company allows a grace period for payment until such grace period has expired and the policy is actually terminated.

(5) For the purposes of this act, the term "conviction" includes pleading guilty or nolo contendere, being convicted or being found guilty of any violation enumerated in this subsection without regard to whether sentence was suspended or probation granted. A forfeiture of bail, bond or collateral deposited to secure a defendant's appearance in court, which forfeiture has not been vacated, shall be equivalent to a conviction.

(6) The requirements of this subsection shall apply whether or not such person owns a motor vehicle.

(e) Whenever the director shall receive prima facie evidence, as prescribed by this section, that continuous financial security covering any motor vehicle registered in this state is not in effect, the director shall notify the owner by registered or certified mail or United States post office certificate of mailing that, at the end of 30 days after the notice is mailed, the registration for such motor vehicle and the driving privileges of the owner of the vehicle shall be suspended or revoked, pursuant to such rules and regulations as the secretary of revenue shall adopt, unless within 10 days after the notice is mailed: (1) Such owner shall demonstrate proof of continuous financial security covering such vehicle to the satisfaction of the director. Such proof of continuous financial security may be provided by the owner by displaying such proof on a cellular phone or other portable electronic device; or (2) such owner shall mail a written request which is postmarked within 10 days after the notice is mailed requesting a hearing with the director. Any person to whom such proof of continuous financial security is displayed on a cellular phone or other portable electronic device shall view only such evidence of continuous financial security. Such person shall be prohibited from viewing any other content or information stored on such cellular phone or other portable electronic device. Upon receipt of a timely request for a hearing, the director shall afford such person an opportunity for hearing within the time and in the manner provided in K.S.A. 8-255, and amendments thereto. If, within the ten-day period or at the hearing, such owner is unable to demonstrate proof of continuous financial security covering the motor vehicle in question, the director shall revoke the registration of such motor vehicle and suspend the driving privileges of the owner of the vehicle.

(f) Whenever the registration of a motor vehicle or the driving privileges of the owner of the vehicle are suspended or revoked for failure of the owner to maintain continuous financial security, such suspension or revocation shall remain in effect until satisfactory proof of insurance has been filed with the director as required by subsection (d) and a reinstatement fee in the amount herein prescribed is paid to the division of vehicles. Such reinstatement fee shall be in the amount of $100 except that if the registration of a motor vehicle of any owner is revoked within one year following a prior revocation of the registration of a motor vehicle of such owner under the provisions of this act such fee shall be in the amount of $300. The division of vehicles shall remit such fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway fund.

(g) In no case shall any motor vehicle, the registration of which has been revoked for failure to have continuous financial security, be reregistered in the name of the owner thereof, the owner's spouse, parent or child or any member of the same household, until the owner complies with subsection (f). In the event the registration plate has expired, no new plate shall be issued until the motor vehicle owner complies with the reinstatement requirements as required by this act.

(h) Evidence that an owner of a motor vehicle, registered or required to be registered in this state, has operated or permitted such motor vehicle to be operated in this state without having in force and effect the financial security required by this act for such vehicle, together with proof of records of the division of vehicles indicating that the owner did not have such financial security, shall be prima facie evidence that the owner did at the time and place alleged, operate or permit such motor vehicle to be operated without having in full force and effect financial security required by the provisions of this act.

(i) Any owner of a motor vehicle registered or required to be registered in this state who shall make a false certification concerning financial security for the operation of such motor vehicle as required by this act, shall be guilty of a class A misdemeanor. Any person, firm or corporation giving false information to the director concerning another's financial security for the operation of a motor vehicle registered or required to be registered in this state, knowing or having reason to believe that such information is false, shall be guilty of a class A misdemeanor.

(j) The director shall administer and enforce the provisions of this act relating to the registration of motor vehicles, and the secretary of revenue shall adopt such rules and regulations as may be necessary for its administration.

(k) Whenever any person has made application for insurance coverage and such applicant has submitted payment or partial payment with such application, the insurance company, if payment accompanied the application and if insurance coverage is denied, shall refund the unearned portion of the payment to the applicant or agent. Such refund may:

(1) Accompany the notice of denial of coverage; or

(2) be separately returned in not more than 10 days from the date of such notice.

If payment did not accompany the application to the insurance company but was made to the agent, the agent shall refund the unearned portion of the payment to the applicant upon receipt of the company's notice of denial.

(l) For the purpose of this act, "declination of insurance coverage" means a final denial, in whole or in part, by an insurance company or agent of requested insurance coverage.

History: L. 1974, ch. 193, § 18; L. 1974, ch. 194, § 1; L. 1975, ch. 247, § 1; L. 1976, ch. 221, § 1; L. 1977, ch. 164, § 3; L. 1979, ch. 149, § 2; L. 1981, ch. 198, § 1; L. 1982, ch. 206, § 1; L. 1984, ch. 174, § 3; L. 1985, ch. 48, § 18; L. 1987, ch. 174, § 2; L. 1996, ch. 51, § 3; L. 1999, ch. 162, § 12; L. 2001, ch. 5, § 123; L. 2013, ch. 19, § 4; L. 2014, ch. 19, § 1; L. 2015, ch. 83, § 2; July 1.



40-3119 Rules and regulations by commissioner.

40-3119. Rules and regulations by commissioner. The commissioner of insurance is hereby authorized to adopt such rules and regulations as may be necessary to carry out the provisions of this act over which the commissioner has jurisdiction.

History: L. 1974, ch. 193, § 19; Feb. 22.



40-3120 Reasonable competition and availability of excess coverage unaffected.

40-3120. Reasonable competition and availability of excess coverage unaffected. Nothing in this act shall be construed as prohibiting or discouraging reasonable competition or the availability of motor vehicle liability insurance policies containing coverage exceeding that required to comply with K.S.A. 40-3118.

History: L. 1974, ch. 193, § 20; Feb. 22.



40-3121 Severability; 40-3117 declared nonseverable.

40-3121. Severability; 40-3117 declared nonseverable. If any provisions of this act, or the application thereof to any person or circumstance, is held unconstitutional, the remainder of this act and the application of such provision to other persons or circumstances shall not be affected thereby; and it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional provision: Provided, That K.S.A. 40-3117 is expressly declared to be nonseverable.

History: L. 1974, ch. 193, § 21; Feb. 22.



40-3130 Automobile accidents; recovery of noneconomic damages, limitations on; exceptions.

40-3130. Automobile accidents; recovery of noneconomic damages, limitations on; exceptions. (a) Any person who, at the time of an automobile accident resulting in injuries to that person, is required but fails to maintain personal injury protection benefits coverage mandated by the Kansas automobile injury reparations act, article 31 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, shall have no cause of action for recovery of noneconomic loss sustained as a result of an accident while operating an uninsured automobile. The provisions of this subsection shall not apply and a cause of action for noneconomic loss may be maintained if the court finds by clear and convincing evidence that the person bringing the cause of action did not knowingly at the time of the accident drive a motor vehicle that was without personal injury protection benefits coverage mandated by the Kansas automobile injury reparations act. The provisions of this subsection shall not apply to any person who at the time of an automobile accident has failed to maintain coverage for a period of 45 days or less and who had maintained continuous coverage for at least one year immediately prior to such failure to maintain coverage.

(b) Any person who is convicted of, or pleads guilty to, a violation of K.S.A. 8-1014 or 8-1567, and amendments thereto, or a similar violation of law in another state or an ordinance of any city, or resolution of any county, in connection with an accident, shall have no cause of action for recovery of noneconomic loss sustained as a result of the accident.

(c) The provisions of this section shall apply to a cause of action arising on and after the effective date of this act.

History: L. 2011, ch. 59, § 1; July 1.






Article 32 HEALTH MAINTENANCE ORGANIZATIONS AND MEDICARE PROVIDER ORGANIZATIONS

40-3201 Title.

40-3201. Title. This act may be cited as the health maintenance organization act.

History: L. 1974, ch. 181, § 1; July 1.



40-3202 Definitions.

40-3202. Definitions. As used in this act:

(a) "Commissioner" means the commissioner of insurance of the state of Kansas.

(b) "Basic health care services" means but is not limited to usual physician, hospitalization, laboratory, x-ray, emergency and preventive services and out-of-area coverage.

(c) "Capitated basis" means a fixed per member per month payment or percentage of premium payment wherein the provider assumes risk for the cost of contracted services without regard to the type, value or frequency of services provided.  For purposes of this definition, capitated basis includes the cost associated with operating staff model facilities.

(d) "Carrier" means a health maintenance organization, an insurer, a nonprofit hospital and medical service corporation, or other entity responsible for the payment of benefits or provision of services under a group contract.

(e) "Certificate of coverage" means a statement of the essential features and services of the health maintenance organization coverage which is given to the subscriber by the health maintenance organization, medicare provider organization or by the group contract holder.

(f) "Copayment" means an amount an enrollee must pay in order to receive a specific service which is not fully prepaid.

(g) "Deductible" means an amount an enrollee is responsible to pay out-of-pocket before the health maintenance organization begins to pay the costs associated with treatment.

(h) "Director" means the secretary of health and environment.

(i) "Disability" means an injury or illness that results in a substantial physical or mental limitation in one or more major life activities such as working or independent activities of daily living that a person was able to do prior to the injury or illness.

(j) "Enrollee" means a person who has entered into a contractual arrangement or on whose behalf a contractual arrangement has been entered into with a health maintenance organization or the medicare provider organization for health care services.

(k) "Grievance" means a written complaint submitted in accordance with the formal grievance procedure by or on behalf of the enrollee regarding any aspect of the health maintenance organization or the medicare provider organization relative to the enrollee.

(l) "Group contract" means a contract for health care services which by its terms limits eligibility to members of a specified group.  The group contract may include coverage for dependents.

(m) "Group contract holder" means the person to which a group contract has been issued.

(n) "Health care services" means basic health care services and other services, medical equipment and supplies which may include, but are not limited to, medical, surgical and dental care; psychological, obstetrical, osteopathic, optometric, optic, podiatric, nursing, occupational therapy services, physical therapy services, chiropractic services and pharmaceutical services; health education, preventive medical, rehabilitative and home health services; inpatient and outpatient hospital services, extended care, nursing home care, convalescent institutional care, laboratory and ambulance services, appliances, drugs, medicines and supplies; and any other care, service or treatment for the prevention, control or elimination of disease, the correction of defects or the maintenance of the physical or mental well-being of human beings.

(o) "Health maintenance organization" means an organization which:

(1) Provides or otherwise makes available to enrollees health care services, including at a minimum those basic health care services which are determined by the commissioner to be generally available on an insured or prepaid basis in the geographic area served;

(2) is compensated, except for reasonable copayments, for the provision of basic health care services to enrollees solely on a predetermined periodic rate basis;

(3) provides physician services directly through physicians who are either employees or partners of such organization or under arrangements with a physician or any group of physicians or under arrangements as an independent contractor with a physician or any group of physicians;

(4) is responsible for the availability, accessibility and quality of the health care services provided or made available.

(p) "Individual contract" means a contract for health care services issued to and covering an individual.  The individual contract may include dependents of the subscriber.

(q) "Individual practice association" means a partnership, corporation, association or other legal entity which delivers or arranges for the delivery of basic health care services and which has entered into a services arrangement with persons who are licensed to practice medicine and surgery, dentistry, chiropractic, pharmacy, podiatry, optometry or any other health profession and a majority of whom are licensed to practice medicine and surgery.  Such an arrangement shall provide:

(1) That such persons shall provide their professional services in accordance with a compensation arrangement established by the entity; and

(2) to the extent feasible for the sharing by such persons of medical and other records, equipment, and professional, technical and administrative staff.

(r) "Medical group" or "staff model" means a partnership, association or other group:

(1) Which is composed of health professionals licensed to practice medicine and surgery and of such other licensed health professionals, including but not limited to dentists, chiropractors, pharmacists, optometrists and podiatrists as are necessary for the provision of health services for which the group is responsible;

(2) a majority of the members of which are licensed to practice medicine and surgery; and

(3) the members of which: (A) As their principal professional activity over 50% individually and as a group responsibility are engaged in the coordinated practice of their profession for a health maintenance organization; (B) pool their income and distribute it among themselves according to a prearranged salary or drawing account or other plan, or are salaried employees of the health maintenance organization; (C) share medical and other records and substantial portions of major equipment and of professional, technical and administrative staff; and (D) establish an arrangement whereby the enrollee's enrollment status is not known to the member of the group who provides health services to the enrollee.

(s) "Medicare provider organization" means an organization which:

(1) Is a provider-sponsored organization as defined by Section 4001 of the Balanced Budget Act of 1997 (PL 105-33); and

(2) provides or otherwise makes available to enrollees basic health care services pursuant to Section 4001 of the Balanced Budget Act of 1997 (PL 105-33).

(t) "Net worth" means the excess of assets over liabilities as determined by the commissioner from the latest annual report filed pursuant to K.S.A. 40-3220 and amendments thereto.

(u) "Person" means any natural or artificial person including but not limited to individuals, partnerships, associations, trusts or corporations.

(v) "Physician" means a person licensed to practice medicine and surgery under the healing arts act.

(w) "Provider" means any physician, hospital or other person which is licensed or otherwise authorized in this state to furnish health care services.

(x) "Uncovered expenditures" means the costs of health care services that are covered by a health maintenance organization for which an enrollee would also be liable in the event of the organization's insolvency as determined by the commissioner from the latest annual statement filed pursuant to K.S.A. 40-3220 and amendments thereto and which are not guaranteed, insured or assumed by any person or organization other than the carrier.

History: L. 1974, ch. 181, § 2; L. 1975, ch. 248, § 1; L. 1984, ch. 176, § 1; L. 1996, ch. 169, § 6; L. 1998, ch. 174, § 13; L. 2000, ch. 147, § 37; July 1.



40-3203 Certificate of authority required; application; contents; rules and regulations governing modifications and amendments; approval of commissioner.

40-3203. Certificate of authority required; application; contents; rules and regulations governing modifications and amendments; approval of commissioner. (a) Except as otherwise provided by this act, it shall be unlawful for any person to provide health care services in the manner prescribed in subsection (n) or subsection (r) of K.S.A. 40-3202 and amendments thereto without first obtaining a certificate of authority from the commissioner.

(b) Applications for a certificate of authority shall be made in the form required by the commissioner and shall be verified by an officer or authorized representative of the applicant and shall set forth or be accompanied by:

(1) A copy of the basic organizational documents of the applicant such as articles of incorporation, partnership agreements, trust agreements or other applicable documents;

(2) a copy of the bylaws, regulations or similar document, if any, regulating the conduct of the internal affairs of the applicant;

(3) a list of the names, addresses, official capacity with the organization and biographical information for all of the persons who are to be responsible for the conduct of its affairs, including all members of the governing body, the officers and directors in the case of a corporation and the partners or members in the case of a partnership or corporation;

(4) a sample or representative copy of any contract or agreement made or to be made between the health maintenance organization or medicare provider organization and any class of providers and a copy of any contract made or agreement made or to be made, excluding individual employment contracts or agreements, between third party administrators, marketing consultants or persons listed in subsection (3) and the health maintenance organization or medicare provider organization;

(5) a statement generally describing the organization, its enrollment process, its operation, its quality assurance mechanism, its internal grievance procedures, in the case of a health maintenance organization the methods it proposes to use to offer its enrollees an opportunity to participate in matters of policy and operation, the geographic area or areas to be served, the location and hours of operation of the facilities at which health care services will be regularly available to enrollees in the case of staff and group practices, the type and specialty of health care personnel and the number of personnel in each specialty category engaged to provide health care services in the case of staff and group practices, and a records system providing documentation of utilization rates for enrollees.  In cases other than staff and group practices, the organization shall provide a list of names, addresses and telephone numbers of providers by specialty;

(6) copies of all contract forms the organization proposes to offer enrollees together with a table of rates to be charged;

(7) the following statements of the fiscal soundness of the organization:

(A) Descriptions of financing arrangements for operational deficits and for developmental costs if operational one year or less;

(B) a copy of the most recent unaudited financial statements of the health maintenance organization or medicare provider organization;

(C) financial projections in conformity with statutory accounting practices prescribed or otherwise permitted by the department of insurance of the state of domicile for a minimum of three years from the anticipated date of certification and on a monthly basis from the date of certification through one year.  If the health maintenance organization or medicare provider organization is expected to incur a deficit, projections shall be made for each deficit year and for one year thereafter.  Financial projections shall include:

(i) Monthly statements of revenue and expense for the first year on a gross dollar as well as per-member-per-month basis, with quarters consistent with standard calendar year quarters;

(ii) quarterly statements of revenue and expense for each subsequent year;

(iii) a quarterly balance sheet; and

(iv) statement and justification of assumptions;

(8) a description of the procedure to be utilized by a health maintenance organization or medicare provider organization to provide for:

(A) Offering enrollees an opportunity to participate in matters of policy and operation of a health maintenance organization;

(B) monitoring of the quality of care provided by such organization including, as a minimum, peer review; and

(C) resolving complaints and grievances initiated by enrollees;

(9) a written irrevocable consent duly executed by such applicant, if the applicant is a nonresident, appointing the commissioner as the person upon whom lawful process in any legal action against such organization on any cause of action arising in this state may be served and that such service of process shall be valid and binding in the same extent as if personal service had been had and obtained upon said nonresident in this state;

(10) a plan, in the case of group or staff practices, that will provide for maintaining a medical records system which is adequate to provide an accurate documentation of utilization by every enrollee, such system to identify clearly, at a minimum, each patient by name, age and sex and to indicate clearly the services provided, when, where, and by whom, the diagnosis, treatment and drug therapy, and in all other cases, evidence that contracts with providers require that similar medical records systems be in place;

(11) evidence of adequate insurance coverage or an adequate plan for self-insurance to respond to claims for injuries arising out of the furnishing of health care;

(12) such other information as may be required by the commissioner to make the determinations required by K.S.A. 40-3204 and amendments thereto; and

(13) in lieu of any of the application requirements imposed by this section on a medicare provider organization, the commissioner may accept any report or application filed by the medicare provider organization with the appropriate examining agency or official of another state or agency of the federal government.

(c) The commissioner may promulgate rules and regulations the commissioner deems necessary to the proper administration of this act to require a health maintenance organization or medicare provider organization, subsequent to receiving its certificate of authority to submit the information, modifications or amendments to the items described in subsection (b) to the commissioner prior to the effectuation of the modification or amendment or to require the health maintenance organization to indicate the modifications to the commissioner.  Any modification or amendment for which the approval of the commissioner is required shall be deemed approved unless disapproved within 30 days, except the commissioner may postpone the action for such further time, not exceeding an additional 30 days, as necessary for proper consideration.

History: L. 1974, ch. 181, § 3; L. 1976, ch. 280, § 22; L. 1985, ch. 208, § 3; L. 1988, ch. 162, § 1; L. 1996, ch. 169, § 7; L. 1997, ch. 13, § 1; L. 1998, ch. 174, § 14; July 1.



40-3204 Notice that application incomplete, insufficient or unsatisfactory; issuance of certificate, when.

40-3204. Notice that application incomplete, insufficient or unsatisfactory; issuance of certificate, when. (a) The commissioner shall notify any person filing an application for a certificate of authority within 60 days of such filing if such application is not complete or sufficient and the reasons therefor, or that payment of the fees required by K.S.A. 40-3213 and amendments thereto has not been made or that the commissioner is not satisfied with the sufficiency of the information supplied pursuant to the provisions of K.S.A. 40-3203 and amendments thereto or that the organization has failed to demonstrate its ability to assure that health care services will be provided.

(b) The commissioner shall, within 60 days after the receipt of a completed application and any prescribed fees, issue a certificate of authority to any person filing such application if the commissioner finds that:

(1) The persons responsible for the conduct of the affairs of the applicant are competent, trustworthy and possess good reputations;

(2) any deficiencies identified by the commissioner in the application have been corrected;

(3) the health maintenance organization or medicare provider organization will effectively provide or arrange for the provision of basic health care services on a prepaid basis, through insurance or otherwise except to the extent of reasonable requirements for copayments and/or deductibles; and

(4) in the case of a health maintenance organization, that the health maintenance organization is in compliance with K.S.A. 40-3227 and amendments thereto and in the case of a medicare provider organization, that the medicare provider organization is in compliance with such deposit or solvency requirements as the commissioner may establish by rules and regulations.

History: L. 1974, ch. 181, § 4; L. 1996, ch. 169, § 8; L. 1998, ch. 174, § 15; July 1.



40-3207 Denial, suspension or revocation of certificate; administrative penalty; notice; hearing.

40-3207. Denial, suspension or revocation of certificate; administrative penalty; notice; hearing. When the commissioner has reasonable cause to believe that grounds for the denial, suspension or revocation of a certificate exists or when the commissioner levies an administrative penalty, such commissioner shall notify the health maintenance organization or medicare provider organization in writing stating the grounds upon which the commissioner believes the certificate should be denied, suspended or revoked or the penalty levied. The applicant may, within 15 days from receipt of such notice, make written request to the commissioner for a hearing thereon. The commissioner shall hear such party or parties within 20 days after receipt of such request in accordance with the provisions of the Kansas administrative procedure act.

Upon the request of the commissioner, a representative of the secretary of health and environment who is licensed to practice medicine and surgery shall be in attendance at the hearing and shall participate in the proceedings. Recommendations received pursuant to this subsection may be rejected or accepted in full or in part by the commissioner. Nothing in this subsection shall be construed to limit or modify in any way the authority given by the provisions of this act to the commissioner to deny, suspend or revoke a certificate or to levy an administrative penalty in lieu of suspension or revocation.

History: L. 1974, ch. 181, § 7; L. 1975, ch. 462, § 51; L. 1986, ch. 318, § 43; L. 1988, ch. 356, § 117; L. 1998, ch. 174, § 16; July 1.



40-3208 Powers.

40-3208. Powers. (a) The powers of a health maintenance organization or medicare provider organization shall include but not be limited to the following:

(1) The purchase, lease, construction, renovation, operation, or maintenance of hospitals, medical facilities, or both, and their ancillary equipment, and such property as may reasonably be required for its principal office or for such other purposes as are necessary in the transaction of the business of the organization;

(2) the furnishing of health care services through providers which are under contract with or employed by the health maintenance organization;

(3) the contracting with any person for the performance on its behalf of certain functions such as marketing, enrollment and administration;

(4) the contracting with an insurance company licensed in this state, or with a hospital or medical service corporation or dental service corporation authorized to do business in this state, for the provision of insurance, indemnity or reimbursement against the cost of health care services provided by the health maintenance organization;

(5) the offering, in addition to health care services, of indemnity benefits covering out-of-area or emergency services; and

(6) receiving and accepting from governmental or private agencies payments covering all or part of the cost of the services provided or arranged for by the organization.

(b) Health maintenance organizations shall provide in their arrangements with all contracting parties and providers that if there be valid medicaid coverage, providing benefits for the same loss or condition, the medicaid coverage shall be the source of last resort of any provider payment.

History: L. 1974, ch. 181, § 8; L. 1993, ch. 132, § 8; L. 1998, ch. 174, § 17; July 1.



40-3209 Certificates of coverage, contracts and other marketing documents, contents, form, filing; continuation and conversion requirements; enrollee not liable to provider for amount owed; application of 40-2209 and 40-2215.

40-3209. Certificates of coverage, contracts and other marketing documents, contents, form, filing; continuation and conversion requirements; enrollee not liable to provider for amount owed; application of 40-2209 and 40-2215. (a) All forms of group and individual certificates of coverage and contracts issued by the organization to enrollees or other marketing documents purporting to describe the organization's health care services shall contain as a minimum:

(1) A complete description of the health care services and other benefits to which the enrollee is entitled;

(2) The locations of all facilities, the hours of operation and the services which are provided in each facility in the case of individual practice associations or medical staff and group practices, and, in all other cases, a list of providers by specialty with a list of addresses and telephone numbers;

(3) the financial responsibilities of the enrollee and the amount of any deductible, copayment or coinsurance required;

(4) all exclusions and limitations on services or any other benefits to be provided including any deductible or copayment feature and all restrictions relating to pre-existing conditions;

(5) all criteria by which an enrollee may be disenrolled or denied reenrollment;

(6) service priorities in case of epidemic, or other emergency conditions affecting demand for medical services;

(7) in the case of a health maintenance organization, a provision that an enrollee or a covered dependent of an enrollee whose coverage under a health maintenance organization group contract has been terminated for any reason but who remains in the service area and who has been continuously covered by the health maintenance organization or under any group policy providing similar benefits which it replaces for at least three months immediately prior to termination shall be entitled to obtain a converted contract or have such coverage continued under the group contract for a period of 18 months following which such enrollee or dependent shall be entitled to obtain a converted contract in accordance with the provisions of this section. The employer shall give the employee and such employee's dependents reasonable notice of the right to continuation of coverage. The terminated employee shall pay the insurance carrier the premium for the continuation of coverage and such premium shall be the same as that applicable to members or employees remaining in the group. The converted contract shall provide coverage at least equal to the conversion coverage options generally available from insurers or mutual nonprofit hospital and medical service corporations in the service area at the applicable premium cost. The group enrollee or enrollees shall be solely responsible for paying the premiums for the alternative coverage. The frequency of premium payment shall be the frequency customarily required by the health maintenance organization, mutual nonprofit hospital and medical service corporation or insurer for the policy form and plan selected, except that the insurer, mutual nonprofit hospital and medical service corporation or health maintenance organization shall require premium payments at least quarterly. The coverage shall be available to all enrollees of any group without medical underwriting. The requirement imposed by this subsection shall not apply to a contract which provides benefits for specific diseases or for accidental injuries only, nor shall it apply to any employee or member or such employee's or member's covered dependents when:

(A) Such person was terminated for cause as permitted by the group contract approved by the commissioner;

(B) any discontinued group coverage was replaced by similar group coverage within 31 days; or

(C) the employee or member is or could be covered by any other insured or noninsured arrangement which provides expense incurred hospital, surgical or medical coverage and benefits for individuals in a group under which the person was not covered prior to such termination. Written application for the converted contract shall be made and the first premium paid not later than 31 days after termination of the group coverage or receipt of notice of conversion rights from the health maintenance organization, whichever is later, and shall become effective the day following the termination of coverage under the group contract. The health maintenance organization shall give the employee or member and such employee's or member's covered dependents reasonable notice of the right to convert at least once within 30 days of termination of coverage under the group contract. The group contract and certificates may include provisions necessary to identify or obtain identification of persons and notification of events that would activate the notice requirements and conversion rights created by this section but such requirements and rights shall not be invalidated by failure of persons other than the employee or member entitled to conversion to comply with any such provisions. In addition, the converted contract shall be subject to the provisions contained in paragraphs (2), (4), (5), (6), (7), (8), (9), (13), (14), (15), (16), (17) and (19) of subsection (j) of K.S.A. 40-2209, and amendments thereto;

(8) (A) group contracts shall contain a provision extending payment of such benefits until discharged or for a period not less than 31 days following the expiration date of the contract, whichever is earlier, for covered enrollees and dependents confined in a hospital on the date of termination;

(B) a provision that coverage under any subsequent replacement contract that is intended to afford continuous coverage will commence immediately following expiration of any prior contract with respect to covered services not provided pursuant to subparagraph (8)(A); and

(9) an individual contract shall provide for a 10-day period for the enrollee to examine and return the contract and have the premium refunded, but if services were received by the enrollee during the 10-day period, and the enrollee returns the contract to receive a refund of the premium paid, the enrollee must pay for such services.

(b) No health maintenance organization or medicare provider organization authorized under this act shall contract with any provider under provisions which require enrollees to guarantee payment, other than copayments and deductibles, to such provider in the event of nonpayment by the health maintenance organization or medicare provider organization for any services which have been performed under contracts between such enrollees and the health maintenance organization or medicare provider organization. Further, any contract between a health maintenance organization or medicare provider organization and a provider shall provide that if the health maintenance organization or medicare provider organization fails to pay for covered health care services as set forth in the contract between the health maintenance organization or medicare provider organization and its enrollee, the enrollee or covered dependents shall not be liable to any provider for any amounts owed by the health maintenance organization or medicare provider organization. If there is no written contract between the health maintenance organization or medicare provider organization and the provider or if the written contract fails to include the above provision, the enrollee and dependents are not liable to any provider for any amounts owed by the health maintenance organization or medicare provider organization. Any action by a provider to collect or attempt to collect from a subscriber or enrollee any sum owed by the health maintenance organization to a provider shall be deemed to be an unconscionable act within the meaning of K.S.A. 50-627, and amendments thereto.

(c) No group or individual certificate of coverage or contract form or amendment to an approved certificate of coverage or contract form shall be issued unless it is filed with the commissioner. Such contract form or amendment shall become effective within 30 days of such filing unless the commissioner finds that such contract form or amendment does not comply with the requirements of this section.

(d) Every contract shall include a clear and understandable description of the health maintenance organization's or medicare provider organization's method for resolving enrollee grievances.

(e) The provisions of subsections (A), (B), (C), (D) and (E) of K.S.A. 40-2209 and 40-2215, and amendments thereto, shall apply to all contracts issued under this section, and the provisions of such sections shall apply to health maintenance organizations.

(f) In lieu of any of the requirements of subsection (a), the commissioner may accept certificates of coverage issued by a medicare provider organization in conformity with requirements imposed by any appropriate federal regulatory agency.

History: L. 1974, ch. 181, § 9; L. 1988, ch. 163, § 1; L. 1990, ch. 172, § 1; L. 1991, ch. 137, § 1; L. 1991, ch. 134, § 10; L. 1992, ch. 196, § 3; L. 1993, ch. 231, § 3; L. 1996, ch. 169, § 9; L. 1997, ch. 190, § 4; L. 1998, ch. 174, § 18; L. 2000, ch. 147, § 38; L. 2006, ch. 124, § 9; L. 2008, ch. 164, § 7; L. 2009, ch. 136, § 11; July 1.



40-3210 Prepaid per capita or aggregate fixed sum contracts authorized.

40-3210. Prepaid per capita or aggregate fixed sum contracts authorized. Any health maintenance organization or medicare provider organization issued a certificate and otherwise in compliance with this act may enter into contracts in this state to provide an agreed upon set of health care services to enrollees or groups of enrollees in exchange for a prepaid per capita or prepaid aggregate fixed sum.

History: L. 1974, ch. 181, § 10; L. 1991, ch. 134, § 11; L. 1998, ch. 174, § 19; July 1.



40-3211 Examination of organizations and providers.

40-3211. Examination of organizations and providers. (a) The commissioner may make an examination of the affairs of any health maintenance organization or medicare provider organization and providers with whom such organization has contracts, agreements or other arrangements as often as the commissioner deems it necessary for the protection of the interests of the people of this state but not less frequently than once every five years.

(b) At least once every three years and at such other times as the commissioner may require, a health maintenance organization or medicare provider organization shall obtain an on-site quality of care assessment by an independent quality review organization acceptable to the commissioner for the purpose of evaluating levels of health care delivery according to industry standards as prevailing from time to time. The findings of such independent quality review organization shall be expressed by it in a written opinion relating to the general quality of care provided by the health maintenance organization or medicare provider organization and its related contractors of health care services. Failure to obtain such quality of care assessment or the rendering of an unfavorable opinion by the independent quality review organization shall give the commissioner cause to institute action in accordance with K.S.A. 40-3205, 40-3206 or 40-3207, and amendments thereto.

(c) Every health maintenance organization or medicare provider organization and any of the medicare provider organization providers shall submit its books and records relating its operation to such examinations. Medical records of individuals and records of providers under a contract to the health maintenance organization or medicare provider organization shall be subject to such examination, but the identity of patients shall not be disclosed in any report to the commissioner or the commissioner's agents or representatives. For the purpose of examinations, the commissioner may administer oaths to, and examine the officers and agents of the health maintenance organization or medicare provider organization and the principals of such providers.

(d) The fees and expenses of examinations under this section shall be assessed against the organization being examined and remitted to the commissioner. The fees and expenses of the commissioner shall be in accordance with K.S.A. 40-223, and amendments thereto.

(e) In lieu of such examination, the commissioner may accept the report of an examination made by the appropriate examining agency or official of another state or agency of the federal government.

History: L. 1974, ch. 181, § 11; L. 1975, ch. 462, § 52; L. 1987, ch. 175, § 1; L. 1998, ch. 174, § 20; L. 2012, ch. 72, § 1; July 1.



40-3212 Filings and reports as public documents.

40-3212. Filings and reports as public documents. Except as provided by K.S.A. 40-3211 and 40-3226, all applications, filings and reports required under this act shall be treated as public documents.

History: L. 1974, ch. 181, § 12; July 1.



40-3213 Fees; disposition of moneys.

40-3213. Fees; disposition of moneys. (a) Every health maintenance organization and medicare provider organization subject to this act shall pay to the commissioner the following fees:

(1) For filing an application for a certificate of authority, $150;

(2) for filing each annual report, $50;

(3) for filing an amendment to the certificate of authority, $10.

(b) Every health maintenance organization subject to this act shall pay annually to the commissioner at the time such organization files its annual report, a privilege fee in an amount equal to 1% per annum of the total of all premiums, subscription charges or any other term which may be used to describe the charges made by such organization to enrollees, except during the reporting period beginning January 1, 2015, and ending December 31, 2017, the privilege fee shall be 3.31%, and on and after January 1, 2018, the privilege fee shall be 2%. In such computations all such organizations shall be entitled to deduct therefrom any premiums or subscription charges returned on account of cancellations and dividends returned to enrollees. If the commissioner shall determine at any time that the application of the privilege fee, or a change in the rate of the privilege fee, would cause a denial of, reduction in or elimination of federal financial assistance to the state or to any health maintenance organization subject to this act, the commissioner is hereby authorized to terminate the operation of such privilege fee or the change in such privilege fee.

(c) For the purpose of insuring the collection of the privilege fee provided for by subsection (b), every health maintenance organization subject to this act and required by subsection (b) to pay such privilege fee shall at the time it files its annual report, as required by K.S.A. 40-3220, and amendments thereto, make a return, generated by or at the direction of its chief officer or principal managing director, under penalty of K.S.A. 2015 Supp. 21-5824, and amendments thereto, to the commissioner, stating the amount of all premiums, assessments and charges received by the health maintenance organization, whether in cash or notes, during the year ending on the last day of the preceding calendar year. Upon the receipt of such returns the commissioner of insurance shall verify the same and assess the fees upon such organization on the basis and at the rate provided herein and such fees shall thereupon become due and payable.

(d) Premiums or other charges received by an insurance company from the operation of a health maintenance organization subject to this act shall not be subject to any fee or tax imposed under the provisions of K.S.A. 40-252, and amendments thereto.

(e) Fees charged under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund, except during the period beginning July 1, 2015, and ending on June 30, 2018, such deposit shall be to the credit of the medical assistance fee fund created by K.S.A. 2015 Supp. 40-3236, and amendments thereto.

History: L. 1974, ch. 181, § 13; L. 1980, ch. 140, § 1; L. 1998, ch. 174, § 21; L. 2001, ch. 5, § 124; L. 2007, ch. 122, § 5; L. 2010, ch. 81, § 1; L. 2011, ch. 30, § 179; L. 2015, ch. 98, § 3; July 1.



40-3214 Construction and relationship to other laws.

40-3214. Construction and relationship to other laws. Except as otherwise provided in this act, health maintenance organizations and medicare provider organizations certificated under the provisions of this act shall not be subject to regulation under articles 18, 19 and 19a of chapter 40 of the Kansas Statutes Annotated or acts amendatory thereof or supplemental thereto.

Solicitation of enrollees by a duly certificated health maintenance organization or medicare provider organization or its representatives shall not be construed to be a violation of any provisions of law relating to solicitation or advertising by health professionals. A list of locations of services and a list of providers who have current agreements with the health maintenance organization may be made available to prospective enrollees, and shall be made available to prospective enrollees upon request.

Nothing in any professional practices act of any provider shall be construed to prohibit a provider from being employed by or under contract to provide health care services for a health maintenance organization or medicare provider organization granted a certificate of authority under the provisions of this act.

Any health maintenance organization authorized under this act shall not be deemed to be practicing any act for which a provider is licensed and shall be exempt from laws relating to the practice of any act for which a provider is licensed.

History: L. 1974, ch. 181, § 14; L. 1980, ch. 141, § 1; L. 1998, ch. 174, § 22; July 1.



40-3215 Rules and regulations.

40-3215. Rules and regulations. The commissioner shall promulgate rules and regulations necessary to carry out the provisions of this act.

History: L. 1974, ch. 181, § 15; L. 1998, ch. 174, § 23; July 1.



40-3216 Penalty.

40-3216. Penalty. Any person who violates any provision of this act or any rule or regulation issued pursuant thereto shall be guilty of a class C misdemeanor.

History: L. 1974, ch. 181, § 16; July 1.



40-3217 Operational health maintenance organizations; issuance of certificate.

40-3217. Operational health maintenance organizations; issuance of certificate. Any health maintenance organization in existence and operating on the effective date of this act in this state shall apply for and be entitled to the issuance of a certificate. Such organization shall apply for said certificate within one hundred twenty (120) days after the effective date of this act, submitting with such application the information required under K.S.A. 40-3203, together with a filing fee in the amount of one hundred fifty dollars ($150). Any such health maintenance organization shall be in compliance with the provisions of this act within one year after the issuance of such certificate.

History: L. 1974, ch. 181, § 17; July 1.



40-3218 Contractual designation of persons to make recommended findings to commissioner.

40-3218. Contractual designation of persons to make recommended findings to commissioner. The commissioner in carrying out his obligations under the provisions of this act may by agreement or by contract designate qualified persons to make recommendations concerning the findings and determinations required to be made by him. Recommendations received pursuant to this section may be rejected or accepted in full or in part by the commissioner.

History: L. 1974, ch. 181, § 18; July 1.



40-3219 Effect of act on federal assistance.

40-3219. Effect of act on federal assistance. Nothing in this act shall prohibit any health maintenance organization or medicare provider organization from meeting the requirements of any federal law which would authorize the health maintenance organization or medicare provider organization to receive federal financial assistance or to enroll beneficiaries assisted by federal funds.

History: L. 1974, ch. 181, § 19; L. 1998, ch. 174, § 24; July 1.



40-3220 Annual report.

40-3220. Annual report. Every health maintenance organization and medicare provider organization authorized under this act shall annually on or before the first day of March, file a verified report with the commissioner, showing its condition on the last day of the preceding calendar year, on forms prescribed by the commissioner. Such report shall include:

(a) A financial statement of the organization, including its balance sheet and receipts and disbursements for the preceding year; and

(b) such other information relating to the performance of health maintenance organizations as shall be required by the commissioner. Every health maintenance organization and medicare provider organization authorized under this act shall be subject to the provisions of K.S.A. 40-225 and amendments thereto.

History: L. 1974, ch. 181, § 20; L. 1998, ch. 174, § 25; L. 2000, ch. 147, § 39; July 1.



40-3221 Liability of officers.

40-3221. Liability of officers. Any person who is an officer or principal managing director of the affairs of a health maintenance organization or medicare provider organization shall be fully and personally liable and accountable for any willful and intentional violations of the provisions of this act, by such person or by persons under such person's control. It is not intended through this legislation to modify the existing law of Kansas regarding personal or corporate liability for negligence or malpractice.

History: L. 1974, ch. 181, § 21; L. 1998, ch. 174, § 26; July 1.



40-3222 Use of certain words and initials prohibited.

40-3222. Use of certain words and initials prohibited. No person shall use in its name, contracts or literature the phrase "health maintenance organization" or the initials HMO unless such person is certified under the provisions of this act.

History: L. 1974, ch. 181, § 22; July 1.



40-3223 Open enrollment.

40-3223. Open enrollment. (a) After a health maintenance organization has been in operation twenty-four (24) months, it may have an annual open enrollment period of at least one month during which it accepts enrollees up to the limits of its capacity, as determined by the health maintenance organization, in the order in which they apply for enrollment. A health maintenance organization shall apply to the commissioner for authorization to impose such underwriting restrictions upon enrollment as may be deemed necessary by the health maintenance organization and the commissioner to preserve its financial stability, to prevent excessive adverse selection by prospective enrollees, or to avoid unreasonably high charges for enrollee coverage for health care services. The commissioner shall approve or deny such application within thirty (30) days of the receipt thereof from the health maintenance organization.

(b) Health maintenance organizations providing or arranging for services exclusively on a group contract basis may limit the open enrollment provided for in subsection (a) to all members of the group or groups covered by such contracts.

History: L. 1974, ch. 181, § 23; July 1.



40-3224 Investments.

40-3224. Investments. With the exception of investments made in accordance with other provisions of this act, the investable funds of a health maintenance organization shall be invested only in securities or other instruments permitted by article 2a of chapter 40 of the Kansas Statutes Annotated, or acts amendatory thereof of supplemental thereto, or such other securities or investments as the commissioner may permit.

History: L. 1974, ch. 181, § 24; July 1.



40-3225 Fiduciary responsibilities; fidelity bond or insurance.

40-3225. Fiduciary responsibilities; fidelity bond or insurance. (a) Any director, officer or partner of a health maintenance organization or medicare provider organization who receives, collects, disburses or invests funds in connection with the activities of such organization shall be responsible for such funds in a fiduciary relationship to the health maintenance organization or medicare provider organization.

(b) A health maintenance organization shall maintain in force a fidelity bond or fidelity insurance on such employees and officers, directors and partners in the amount not less than $250,000 for each health maintenance organization or a maximum of $5,000,000 in aggregate maintained on behalf of health maintenance organizations owned by a common parent corporation, or such sum as may be prescribed by the commissioner.

History: L. 1974, ch. 181, § 25; L. 1996, ch. 169, § 10; L. 1998, ch. 174, § 27; July 1.



40-3226 Confidentiality of medical information.

40-3226. Confidentiality of medical information. (a) Notwithstanding the provisions of K.S.A. 40-3212, and amendments thereto, any data or information pertaining to the diagnosis, treatment or health of any enrollee or applicant obtained from such person or from any provider by any health maintenance organization shall be held in confidence and shall not be disclosed to any person except to the extent that it may be necessary to carry out the purposes of this act, or upon the express consent of the enrollee or applicant or as otherwise provided by law, except that in no case shall the name of an enrollee or applicant be disclosed in any data pertaining to the diagnosis, treatment or health of such enrollee or applicant in any medical review procedure or in any report required under the provisions of this act or the rules and regulations issued pursuant thereto unless such enrollee or applicant has expressly consented thereto. A health maintenance organization shall be entitled to claim any statutory privileges against such disclosure which the provider who furnished such information to the health maintenance organization is entitled to claim.

(b) Upon the express request of the enrollee, a complete record of any data or information pertaining to the diagnosis, treatment or health of such enrollee obtained from such person or from any provider by any health maintenance organization shall be provided to another health care provider designated by such enrollee when such enrollee is no longer an enrollee of such health maintenance organization.

History: L. 1974, ch. 181, § 26; L. 1994, ch. 81, § 2; July 1.



40-3227 Deposit requirements; waiver of deposit; plan for continuation of benefits following insolvency.

40-3227. Deposit requirements; waiver of deposit; plan for continuation of benefits following insolvency. (a) Except as provided in paragraph (e), before issuing any certificate of authority, the commissioner shall require that the health maintenance organization have an initial net worth of $1,500,000 and shall thereafter maintain the minimum net worth required under subsection (b).

(b) Except as provided in subsections (c) and (d) of this section, every health maintenance organization shall maintain a minimum net worth equal to the greater of:

(1) $1,000,000; or

(2) two percent of annual premium revenues as reported on the most recent annual financial statement filed with the commissioner on the first $150,000,000 of premium and 1% of annual premium on the premium in excess of $150,000,000; or

(3) an amount equal to the sum of three months uncovered health care expenditures as reported on the most recent financial statement filed with the commissioner; or

(4) an amount equal to the sum of:

(A) Eight percent of annual health care expenditures except those paid on a capitated basis or managed hospital payment basis as reported on the most recent financial statement filed with the commissioner; and

(B) four percent of annual hospital expenditures paid on a managed hospital payment basis as reported on the most recent financial statement filed with the commissioner.

(c) A health maintenance organization licensed on or before the day preceding the effective date of this section must maintain a minimum net worth of:

(1) Twenty-five percent of the amount required by subsection (b) by December 31, 2000;

(2) 50% of the amount required by subsection (b) by December 31, 2001;

(3) 75% of the amount required by subsection (b) by December 31, 2002; and

(4) 100% of the amount required by subsection (b) by December 31, 2003.

(d) In determining net worth, no debt shall be considered fully subordinated unless the subordination clause is in a form acceptable to the commissioner. An interest obligation relating to the repayment of any subordinated debt shall be similarly subordinated. The interest expenses relating to the repayment of a fully subordinated debt shall be considered covered expenses. A debt incurred by a note meeting the requirements of this section, and otherwise acceptable to the commissioner, shall not be considered a liability and shall be recorded as equity.

(e) The net worth requirements of subsections (a) through (d) shall not apply to any health organization contracting with the Kansas department of health and environment to provide services provided under title XIX and title XXI of the social security act or any other public benefits, provided the public benefit contracts represent at least 90% of the premium volume of the health organization.

(f) Unless otherwise provided below, each health maintenance organization doing business in this state shall deposit with any organization or trustee acceptable to the commissioner through which a custodial or controlled account is utilized, cash, securities or any combination of these or other measures, for the benefit of all of the enrollees of the health maintenance organization, that are acceptable in the amount of $150,000 for a medical group or staff model health maintenance organization or $300,000 for an individual practice association.

(g) The commissioner may waive any of the deposit requirements set forth in subsection (f) whenever satisfied that: (1) The organization has sufficient net worth and an adequate history of generating net income to assure its financial viability for the next year; or (2) the organization's performance and obligations are guaranteed by an organization with sufficient net worth and an adequate history of generating net income; or (3) the assets of the organization or its contracts with insurers, hospital or medical service corporations, governments or other organizations are reasonably sufficient to assure the performance of its obligations.

(h) The deposit requirements imposed by this act shall not apply to health maintenance organizations not organized under the laws of this state to the extent an amount equal to or exceeding that required by this act has been deposited with the commissioner or an organization or trustee acceptable to the department of insurance of its state of domicile for the benefit of Kansas enrollees.

(i) All income from deposits shall belong to the depositing organization and shall be paid to it as it becomes available. A health maintenance organization that has made a securities deposit may withdraw that deposit or any part thereof after making a substitute deposit of cash, securities or any combination of these or other measures of equal amount and value. Any securities shall be approved by the commissioner before being substituted.

(j) Every health maintenance organization, when determining liability, shall include an amount estimated in the aggregate to provide for any unearned premium and for the payment of all claims for health care expenditures that have been incurred, whether reported or unreported, that are unpaid and for which the organization is or may be liable, and to provide for the expense of adjustment or settlement of those claims.

(k) The commissioner shall require that each health maintenance organization have a plan for handling insolvency which allows for continuation of benefits for the duration of the contract period for which premiums have been paid and continuation of benefits to members who are confined on the date of insolvency in an inpatient facility until their discharge or expiration of benefits. In considering such a plan, the commissioner may require:

(1) Insurance to cover the expenses to be paid for continued benefits after an insolvency;

(2) provisions in provider contracts that obligate the provider to provide services for the duration of the period after the health maintenance organization's insolvency for which premium payment has been made and until the enrollees' discharge from inpatient facilities;

(3) insolvency reserves;

(4) acceptable letters of credit; or

(5) any other arrangements to assure that benefits are continued as specified in this subsection (k).

History: L. 1984, ch. 176, § 2; L. 1988, ch. 162, § 3; L. 1996, ch. 169, § 11; L. 2000, ch. 147, § 40; L. 2014, ch. 115, § 190; July 1.



40-3228 Grievance procedures; minimum requirements.

40-3228. Grievance procedures; minimum requirements. A health maintenance organization shall provide in its certificate of coverage the procedures for resolving enrollee grievances.  At a minimum, the certificate of coverage shall include the following provisions:

(a) The definition of a grievance;

(b) how, where and to whom the enrollee should file such enrollee's grievance; and

(c) that upon receiving notification of a grievance related for payment of a bill for medical services, the health maintenance organization shall:

(1) Acknowledge receipt of the grievance in writing within 10 working days unless it is resolved within that period of time;

(2) conduct a complete investigation of the grievance within 20 working days after receipt of a grievance, unless the investigation cannot be completed within this period of time.  If the investigation cannot be completed within 20 working days after receipt of a grievance, the enrollee shall be notified in writing within 30 working days time, and every 30 working days after that, until the investigation is completed.  The notice shall state the reasons for which additional time is needed for the investigation;

(3) have within five working days after the investigation is completed, someone not involved in the circumstances giving rise to the grievance or its investigation decide upon the appropriate resolution of the grievance and notify the enrollee in writing of the decision of the health maintenance organization regarding the grievance and of any right to appeal.  The notice shall explain the resolution of the grievance and any right to appeal.  The notice shall explain the resolution of the grievance in terms which are clear and specific; and

(4) notify, if the health maintenance organization has established a grievance advisory panel, the enrollee of the enrollee's right to request the grievance advisory panel to review the decision of the health maintenance organization.  This notice shall indicate that the grievance advisory panel is not obligated to conduct the review.  This provision shall also state how, where and when the enrollee should make such enrollee's request for this review.

History: L. 1996, ch. 169, § 12; July 1.



40-3229 Prior authorization requirements for emergency medical treatment; duties and responsibilities of organization, enrollees and participating providers; resolution of disputes.

40-3229. Prior authorization requirements for emergency medical treatment; duties and responsibilities of organization, enrollees and participating providers; resolution of disputes. (a) A health maintenance organization that requires prior authorization before making payment for the treatment of medical emergency conditions, as defined by the health maintenance organization, shall provide enrollees with a toll-free telephone number answered 24 hours per day, seven days a week.  At least one person with medical training who is authorized to determine whether an emergency condition exists shall be available 24 hours per day, seven days a week to make these determinations.

(b) A health maintenance organization shall not base its denial of payment for emergency medical services solely on the failure of the enrollee to receive authorization prior to receiving the emergency medical service.  The enrollee must notify the health maintenance organization of receipt of medical services for emergency conditions within 24 hours or as soon after that as is reasonably possible.  Nothing shall require the health maintenance organization to authorize payment for any services provided during that 24 hour period, regardless of medical necessity, if those services do not otherwise constitute benefits under the certificate of coverage approved by the commissioner.

(c) If the participating provider is responsible for seeking prior authorization from the health maintenance organization before receiving payment for the treatment of emergency medical conditions and the enrollee is eligible at the time when covered services are provided, then the enrollee will not be held financially responsible for payment for covered services if the prior authorization for emergency medical services has not been sought and received, other than for what the enrollee would otherwise be responsible, such as copayments and deductibles.

(d) All disputes between an enrollee and a health maintenance organization arising under the provisions of this section shall be resolved by means of the grievance procedures established by the health maintenance organization.

History: L. 1996, ch. 169, § 13; July 1.



40-3230 Continuity of treatment upon termination of provider from plan.

40-3230. Continuity of treatment upon termination of provider from plan. A health maintenance organization shall establish reasonable procedures for assuring a transition of enrollees to physicians or health care providers and for continuity of treatment, including providing immediate notice to the enrollee and making available to the enrollee a current listing of preferred providers, in the event a provider's participation in the plan is terminated for any reason.  The plan shall include provisions for the continuation of care to enrollees for a period up to 90 days by a provider who is terminated from a network in those cases where the continuation of such care is medically necessary and in accordance with the dictates of medical prudence and where the enrollee has special circumstances such as a disability, a life threatening illness or is in the third trimester of pregnancy.  The provisions for the continuation of care shall include guarantees that the enrollee will not be liable to the provider for any amounts owed for medical care other than any deductibles or copayment amounts specified in the certificate of coverage or other contract between the enrollee and the health maintenance organization.  In the event the terminated provider is authorized to continue treating the enrollee pursuant to this subsection, the health maintenance organization shall have an obligation to pay the terminated provider at the previously contracted rate for services provided to the enrollee.

History: L. 1996, ch. 169, § 14; July 1.



40-3231 Uncovered expenditure deposit; amount; withdrawal, when; commissioner's duties; rules and regulations.

40-3231. Uncovered expenditure deposit; amount; withdrawal, when; commissioner's duties; rules and regulations. (a) If uncovered expenditures exceed 10% of total health care expenditures for two consecutive months, a health maintenance organization shall place an uncovered expenditure insolvency deposit with the commissioner, with an organization or trustee acceptable to the commissioner through which a custodial or controlled account is maintained, cash or securities that are acceptable to the commissioner. The deposit at all times shall have a fair market value in an amount 120% of the health maintenance organization's outstanding liability for uncovered expenditures for enrollees in this state, including incurred but not reported claims, and shall be calculated as of the first day of the month and maintained for the remainder of the month. If a health maintenance organization is not otherwise required to file a quarterly report, such health maintenance organization shall file a report within 45 days of the end of the calendar quarter with information sufficient to demonstrate compliance with this section.

(b) The deposit required under this section shall be in addition to the deposit required under K.S.A. 40-3227, and amendments thereto, and shall be deemed to be an admitted asset of the health maintenance organization in the determination of such health maintenance organization's net worth. All income from deposits or trust accounts shall be deemed to be assets of the health maintenance organization and may be withdrawn from the deposit or account quarterly with the approval of the commissioner.

(c) A health maintenance organization that has made a deposit may withdraw that deposit or any part of the deposit if: (1) A substitute deposit of cash or securities of equal amount and value is made; (2) the fair market value of such substitute deposit exceeds the amount of the required deposit; or (3) the deposit required under subsection (a) is reduced or eliminated. Deposits, substitutions or withdrawals may be made only with the prior written approval of the commissioner.

(d) The deposit required under this section shall be held in trust and may be used only as provided under this section. The commissioner may use all or any portion of the deposit of an insolvent health maintenance organization for administrative costs associated with administering such deposit and the payment of any claim of an enrollee of this state for uncovered expenditures in this state. Each claim for uncovered expenditures shall be paid on a pro rata basis based on assets available to pay the ultimate liability for incurred expenditures. A partial distribution may be made pending final distribution. Any amount of such deposit remaining shall be paid into the liquidation or receivership of the health maintenance organization.

(e) The commissioner by regulation may prescribe the time, manner and form for filing claims under subsection (d).

(f) The commissioner by regulation or order may require health maintenance organizations to file annual, quarterly or more frequent reports deemed necessary to demonstrate compliance with this section. The commissioner may require that the reports include liability for uncovered expenditures as well as an audit opinion.

(g) The deposit required under this section may be satisfied through other arrangement acceptable to the commissioner including parental guarantees and letters of credit.

(h) The commissioner may adopt rules and regulations to implement this section.

History: L. 2000, ch. 147, § 32; July 1.



40-3232 Insolvent health maintenance organization; allocation of insureds to other health maintenance organizations, when; eligibility for Kansas uninsurable health insurance plan act, when.

40-3232. Insolvent health maintenance organization; allocation of insureds to other health maintenance organizations, when; eligibility for Kansas uninsurable health insurance plan act, when. (a) In the event of an insolvency of a health maintenance organization, the commissioner may order that all other carriers that participated in the enrollment process with the insolvent health maintenance organization at a group's last regular enrollment period shall offer the group's enrollees of the insolvent health maintenance organization a 30-day enrollment period commencing upon the date of insolvency. Under such order each carrier shall offer to each enrollee of the insolvent health maintenance organization the same coverages that such insolvent health maintenance organization had offered to each enrollee of the group at such group's last regular enrollment period at rates determined in accordance with the successor health maintenance organization's existing rating methodology.

(b) Any individual or enrollee who has health insurance coverage involuntarily terminated because of the insolvency of such individual's or enrollee's health maintenance organization shall be treated as the equivalent of a federally defined eligible individual for the purposes of the Kansas uninsurable health insurance plan act, K.S.A. 40-2117 et seq. and amendments thereto.

History: L. 2000, ch. 147, § 33; July 1.



40-3233 Rehabilitation, liquidation or conservation of health maintenance organization; commissioner's powers; priority of enrollee; distribution of assets.

40-3233. Rehabilitation, liquidation or conservation of health maintenance organization; commissioner's powers; priority of enrollee; distribution of assets. (a) A rehabilitation liquidation or conservation of a health maintenance organization shall be deemed to be the rehabilitation, liquidation or conservation of an insurance company and shall be conducted under the supervision of the commissioner pursuant to the law governing the rehabilitation, liquidation or conservation of insurance companies. The commissioner may apply for an order directing the commissioner to rehabilitate, liquidate or conserve a health maintenance organization upon any one or more grounds set out in the insurers supervision, rehabilitation and liquidation act, K.S.A. 40-3605 et seq., and amendments thereto, or when in the commissioner's discretion the continued operation of such health maintenance organization would be hazardous either to the enrollees of such health maintenance organization or to the people of this state. Each enrollee of such health maintenance organization shall have the same priority in the event of liquidation or rehabilitation as the law provides to policy holders of an health organization.

(b) For purpose of determining the priority of distribution of general assets, any claim of any enrollee or enrollees' beneficiary shall have the same priority as established by K.S.A. 40-3641, and amendments thereto, for policyholders and beneficiaries of insureds of insurance companies. If an enrollee is liable to a nonparticipating provider for services provided pursuant to and covered by the health maintenance organization, such liability shall have the status of such enrollee's claim for distribution of general assets. A provider who is obligated by statute or agreement to hold any enrollee harmless from liability for services provided pursuant to and covered by a health maintenance organization shall have a priority of distribution of the general assets immediately following that of enrollees and enrollees' beneficiaries as described herein, and immediately preceding the priority of distribution described in subsection (d) of K.S.A. 40-3641 and amendments thereto.

History: L. 2000, ch. 147, § 34; July 1.



40-3234 Health maintenance organization; financial condition; hearing; commissioner's powers.

40-3234. Health maintenance organization; financial condition; hearing; commissioner's powers. (a) Whenever the commissioner determines that the financial condition of a health maintenance organization is such that its continued operation might be hazardous to its enrollees, creditors or the general public, or that such health maintenance organization has violated any provisions of this act, the commissioner, after notice and hearing, may order such health maintenance organization to take action reasonably necessary to rectify the condition or violation. Such action may include, but not limited to one or more of the following:

(1) Reduce the total amount of present and potential liability for benefits by reinsurance or other method acceptable to the commissioner;

(2) reduce the volume of any new business being accepted;

(3) reduce expenses by specified methods acceptable to the commissioner;

(4) suspend or limit the writing of any new business for a period of time;

(5) increase the health maintenance organization's capital and surplus by contribution; or

(6) take such other steps the commissioner may deem appropriate under the circumstances.

(b) The commissioner may adopt rules and regulations which set uniform standards and criteria for early warning that the continued operation of any health maintenance organization might be hazardous to its enrollees, creditors or the general public and set standards for evaluating the financial condition of any health maintenance organization.

History: L. 2000, ch. 147, § 35; July 1.



40-3235 Health maintenance organization act; provisions supplemental to.

40-3235. Health maintenance organization act; provisions supplemental to. K.S.A. 40-3231 through 40-3234, and amendments thereto, shall be part of and supplemental to the health maintenance organization act cited at K.S.A. 40-3201 et seq., and amendments thereto.

History: L. 2000, ch. 147, § 36; July 1.



40-3236 Medical assistance fee fund; use and disposition of moneys credited to fund; reporting requirements.

40-3236. Medical assistance fee fund; use and disposition of moneys credited to fund; reporting requirements. (a) There is hereby created in the state treasury the medical assistance fee fund. The commissioner of insurance shall remit to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, all moneys collected or received by the commissioner from health maintenance organizations and medicare provider organizations for the fees specified in K.S.A. 40-3213, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the medical assistance fee fund.

(b) Moneys in the medical assistance fee fund shall be expended for the purpose of medicaid medical assistance payments. All expenditures from the medical assistance fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of health and environment or the secretary's designee.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the medical assistance fee fund interest earnings based on:

(1) The average daily balance of moneys in the medical programs [assistance] fee fund* for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) The medical assistance fee fund shall be used for the purposes set forth in this act and for no other governmental purposes. It is the intent of the legislature that the fund shall remain intact and inviolate for the purposes set forth in this act, and moneys in the fund shall not be subject to the provisions of K.S.A. 75-3722, 75-3725a and 75-3726a, and amendments thereto.

(e) The secretary of health and environment shall prepare and deliver to the legislature on or before the first day of each regular legislative session, a report which summarizes all expenditures from the medical assistance fee fund, fund revenues and recommendations regarding the adequacy of the fund to support necessary medical assistance programs.

(f) The provisions of this section shall expire on July 1, 2018.

History: L. 2015, ch. 98, § 1; July 1.

* Name of fund should be the medical assistance fee fund.






Article 33 INSURANCE HOLDING COMPANIES

40-3301 Declaration of public interest and policy.

40-3301. Declaration of public interest and policy. (a) It is hereby found and declared that it may not be inconsistent with the public interest and the interest of policyholders to permit insurers to:

(1) Engage in activities which would enable them to make better use of management skills and facilities;

(2) diversify into new lines of business through acquisition or organization of subsidiaries;

(3) have free access to capital markets which could provide funds for insurers to use in diversification programs;

(4) implement sound tax planning conclusions; and

(5) serve the changing needs of the public and adapt to changing conditions of the social, economic and political environment, so that insurers are able to compete effectively and to meet the growing public demand for institutions capable of providing a comprehensive range of financial services.

(b) It is further found and declared that the public interest and the interests of policyholders are or may be adversely affected when:

(1) Control of an insurer is sought by persons who would utilize such control adversely to the interests of policyholders;

(2) acquisition of control of an insurer would substantially lessen competition or create a monopoly in the insurance business in this state;

(3) an insurer which is part of a holding company system is caused to enter into transactions or relationships with affiliated companies on terms which are not fair and reasonable; or

(4) an insurer pays dividends which jeopardize the financial condition of such insurer.

(c) It is hereby declared that the policies and purposes of this act are to promote the public interest by:

(1) Facilitating the achievement of the objectives enumerated in subsection (a) of this section;

(2) requiring disclosure of pertinent information relating to changes in control of an insurer;

(3) requiring disclosure by an insurer of material transactions and relationships between the insurer and its affiliates, including certain dividends paid by the insurer; and

(4) providing standards governing material transactions between the insurer and its affiliates.

(d) It is further declared that it is desirable to prevent unnecessary multiple and conflicting regulation of insurers. Therefore, this state shall exercise regulatory authority over domestic insurers and, unless otherwise provided in this act, not over nondomestic insurers, with respect to the matters contained herein.

History: L. 1974, ch. 183, § 1; L. 1990, ch. 173, § 1; April 12.



40-3302 Definitions.

40-3302. Definitions. As used in this act, unless the context otherwise requires:

(a) "Affiliate" of, or person "affiliated" with, a specific person, means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, the person specified.

(b) "Commissioner of insurance" means the commissioner of insurance, the commissioner's deputies, or the insurance department, as appropriate.

(c) "Control" including the terms "controlling," "controlled by" and "under common control with," means the possession, direct or indirect, of the power to direct or cause the direction of the management or policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing 10% or more of the voting securities of any other person. This presumption may be rebutted by a showing made in the manner provided by subsection (k) of K.S.A. 40-3305, and amendments thereto, that control does not exist in fact. The commissioner of insurance may determine, after a hearing in accordance with the provisions of the Kansas administrative procedure act, that control exists in fact, notwithstanding the absence of a presumption to that effect.

(d) "Enterprise risk" means any activity, circumstance, event or series of events involving one or more affiliates of an insurer that, if not remedied promptly, is likely to have a material adverse effect upon the financial condition or liquidity of the insurer or its insurance holding company system as a whole, including, but not limited to, anything that would cause the insurer's risk-based capital to fall into company action level RBC, as such term is defined in either K.S.A. 40-2c01 et seq., and amendments thereto, or K.S.A. 40-2d01 et seq., and amendments thereto, as appropriate, or would cause the insurer to be in hazardous financial condition as set forth in K.S.A. 40-222b, 40-222c and 40-222d, and amendments thereto.

(e) "Insurance holding company system" means two or more affiliated persons, one or more of which is an insurer.

(f) "Insurer" means any corporation, company, association, society, fraternal benefit society, health maintenance organization, nonprofit medical and hospital service corporation, nonprofit dental service corporation, reciprocal exchange, person or partnership writing contracts of insurance, indemnity or suretyship in this state upon any type of risk or loss except lodges, societies, persons or associations transacting business pursuant to the provisions of K.S.A. 40-202, and amendments thereto.

(g) "Person" means an individual, corporation, a partnership, an association, a joint stock company, a trust, an unincorporated organization, any similar entity or any combination of the foregoing acting in concert.

(h) "Securityholder" of a specified person means one who owns any security of such person, including common stock, preferred stock, debt obligations, and any other security convertible into or evidencing the right to acquire any of the foregoing.

(i) "Subsidiary" of a specified person means an affiliate controlled by such person directly, or indirectly, through one or more intermediaries.

(j) "Voting security" means any security convertible into or evidencing a right to acquire a voting security.

History: L. 1974, ch. 183, § 2; L. 1976, ch. 217, § 1; L. 1988, ch. 356, § 118; L. 1992, ch. 288, § 1; L. 1996, ch. 169, § 15; L. 1997, ch. 166, § 2; L. 2013, ch. 15, § 3; July 1.



40-3303 Domestic insurer's acquisition of subsidiaries; authorized investments.

40-3303. Domestic insurer's acquisition of subsidiaries; authorized investments. (a) Any domestic insurer, either by itself or in cooperation with one or more persons, may organize or acquire one or more subsidiaries otherwise permitted under Kansas law.

(b) In addition to investments in common stock, preferred stock, debt obligations and other securities permitted under all other sections of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, a domestic insurer may also:

(1) Invest in common stock, preferred stock, debt obligations and other securities of one or more subsidiaries, amounts which do not exceed the lesser of 10% of the insurer's assets or 50% of the insurer's surplus as regards policyholders, if after such investments, the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to meet its financial needs. In calculating the amount of such investments, investments in domestic or foreign insurance subsidiaries and health maintenance organizations shall be excluded, and there shall be included:

(A) Total net moneys or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of the subsidiary whether or not represented by the purchase of capital stock or issuance of other securities; and

(B) all amounts expended in acquiring additional common stock, preferred stock, debt obligations and other securities; and all contributions to the capital or surplus of a subsidiary subsequent to its acquisition or formation.

(2) Invest any amount in common stock, preferred stock, debt obligations and other securities of one or more subsidiaries engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the insurer provided that each subsidiary agrees to limit its investments in any asset so that such investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitations specified in article 2a or article 2b of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, applicable to the insurer. For the purpose of this paragraph, "the total investment of the insurer" shall include:

(A) Any direct investment by the insurer in an asset; and

(B) the insurer's proportionate share of any investment in an asset by any subsidiary of the insurer, which shall be calculated by multiplying the amount of the subsidiary's investment by the percentage of the ownership of the subsidiary.

(3) With the approval of the commissioner, invest any greater amount in common stock, preferred stock, debt obligations or other securities of one or more subsidiaries; provided that after the investment the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

(c) Investments in common stock, preferred stock, debt obligations or other securities of subsidiaries made pursuant to subsection (b) shall not be subject to any of the otherwise applicable restrictions or prohibitions contained in chapter 40 of the Kansas Statutes Annotated, and amendments thereto, applicable to such investments of insurers.

(d) Whether any investment made pursuant to subsection (b) meets the applicable requirements of that subsection is to be determined before the investment is made, by calculating the applicable investment limitations as though the investment had already been made, taking into account the then outstanding principal balance on all previous investments in debt obligations, and the value of all previous investments in equity securities as of the day they were made, net of any return of capital invested, not including dividends.

(e) If an insurer ceases to control a subsidiary, it shall dispose of any investment therein made pursuant to this section within three years from the time of the cessation of control or within such further time as the commissioner may prescribe, unless at any time after the investment shall have been made, the investment shall have met the requirements for investment under any other section of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, including, without limitation, K.S.A. 40-2a16 or K.S.A. 40-2b13, and amendments thereto.

History: L. 1974, ch. 183, § 3; L. 1991, ch. 138, § 1; L. 2007, ch. 79, § 1; July 1.



40-3304 Transactions affecting control of domestic insurer; approval of commissioner; statement filed with commissioner, contents, filing fee; substitution of securities registration statement; disapproval of transaction, hearing; consolidated hearing and opt-out; retainer of professionals and experts to assist review; exempt transactions; violations; jurisdiction of courts; service of process.

40-3304. Transactions affecting control of domestic insurer; approval of commissioner; statement filed with commissioner, contents, filing fee; substitution of securities registration statement; disapproval of transaction, hearing; consolidated hearing and opt-out; retainer of professionals and experts to assist review; exempt transactions; violations; jurisdiction of courts; service of process. (a) (1) No person other than the issuer shall make a tender offer for or a request or invitation for tenders of, or enter into any agreement to exchange securities or, seek to acquire, or acquire, in the open market or otherwise, any voting security of a domestic insurer if, after the consummation thereof, such person would, directly or indirectly, or by conversion or by exercise of any right to acquire, be in control of such insurer, and no person shall enter into an agreement to merge with or otherwise to acquire control of a domestic insurer or any person controlling a domestic insurer unless, at the time any such offer, request, or invitation is made or any such agreement is entered into, or prior to the acquisition of such securities if no offer or agreement is involved, such person has filed with the commissioner of insurance and has sent to such insurer, a statement containing the information required by this section and such offer, request, invitation, agreement or acquisition has been approved by the commissioner of insurance in the manner hereinafter prescribed. The requirements of this section shall not apply to the merger or consolidation of those companies subject to the requirements of K.S.A. 40-507 and 40-1216 to 40-1225, inclusive, and amendments thereto.

(2) For the purposes of this section:

(A) A domestic insurer shall include any person controlling a domestic insurer unless such person as determined by the commissioner of insurance is either directly or through its affiliates primarily engaged in business other than the business of insurance.

(B) "Person" shall not include any securities broker holding, in the usual and customary broker's function, less than 20% of the voting securities of the insurance company or of any person which controls the insurance company.

(b) The statement to be filed with the commissioner of insurance hereunder shall be made under oath or affirmation, shall be accompanied by a nonrefundable filing fee of $1,000 and shall contain the following information:

(1) The name and address of each person by whom or on whose behalf the merger or other acquisition of control referred to in subsection (a) is to be affected, hereinafter called "acquiring party," and:

(A) If such person is an individual, such individual's principal occupation, all offices and positions held by such individual during the past five years and any conviction of crimes other than minor traffic violations during the past 10 years;

(B) if such person is not an individual, a report of the nature of its business operations during the past five years or for such lesser period as such person and any predecessors thereof shall have been in existence; an informative description of the business intended to be done by such person and such person's subsidiaries; and a list of all individuals who are or who have been selected to become directors or executive officers of such person, or who perform or will perform functions appropriate to such positions. Such list shall include for each such individual the information required by subparagraph (A);

(2) the source, nature and amount of the consideration used or to be used in effecting the merger or other acquisition of control, a description of any transaction wherein funds were or are to be obtained for any such purpose including any pledge of the insurer's stock, or the stock of any of its subsidiaries or controlling affiliates, and the identity of persons furnishing such consideration, except that where a source of such consideration is a loan made in the lender's ordinary course of business, the identity of the lender shall remain confidential, if the person filing such statement so requests;

(3) fully audited financial information as to the earnings and financial condition of each acquiring party for the preceding five fiscal years of each such acquiring party or for such lesser period as such acquiring party and any predecessors thereof shall have been in existence, and similar unaudited information as of a date not earlier than 90 days prior to the filing of the statement;

(4) any plans or proposals which each acquiring party may have to liquidate such insurer, to sell its assets, merge or consolidate it with any person or to make any other material change to its business, corporate structure or management;

(5) the number of shares of any security referred to in subsection (a) which each acquiring party proposes to acquire and the terms of the offer, request, invitation, agreement or acquisition referred to in subsection (a), and a statement as to the method by which the fairness of the proposal was arrived at;

(6) the amount of each class of any security referred to in subsection (a) which is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party;

(7) a full description of any contracts, arrangements or understandings with respect to any security referred to in subsection (a) in which any acquiring party is involved, including, but not limited to, transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies. Such description shall identify the persons with whom such contracts, arrangements or understandings have been entered into;

(8) a description of the purchase of any security referred to in subsection (a) during the 12 calendar months preceding the filing of the statement, by any acquiring party, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid therefor;

(9) a description of any recommendations to purchase any security referred to in subsection (a) made during the 12 calendar months preceding the filing of the statement, by any acquiring party, or by anyone based upon interviews or at the suggestion of such acquiring party;

(10) copies of all tender offers for, requests or invitations for tenders of, exchange offers for and agreements to acquire or exchange any securities referred to in subsection (a), and, if distributed, of additional soliciting material relating thereto;

(11) the terms of any agreement, contract or understanding made with or proposed to be made with any broker-dealer as to solicitation of securities referred to in subsection (a) for tender, and the amount of any fees, commissions or other compensation to be paid to broker-dealers with regard thereto;

(12) an agreement by the person required to file the statement referred to in subsection (a) that such person will provide the annual report, specified in subsection (l) of K.S.A. 40-3305, and amendments thereto, for so long as control exists;

(13) an acknowledgment by the person required to file the statement referred to in subsection (a) that the person and all subsidiaries within its control in the insurance holding company system will provide to the commissioner of insurance upon request such information as the commissioner of insurance deems necessary to evaluate enterprise risk to the insurer; and

(14) such additional information as the commissioner of insurance may by rule or regulation prescribe as necessary or appropriate for the protection of policyholders of the insurer or in the public interest.

If the person required to file the statement referred to in subsection (a) is a partnership, limited partnership, syndicate or other group, the commissioner of insurance may require that the information called for by paragraphs (1) through (14) of subsection (b) shall be given with respect to each partner of such partnership or limited partnership, each member of such syndicate or group, and each person who controls such partner or member. If any such partner, member or person is a corporation or the person required to file the statement referred to in subsection (a) is a corporation, the commissioner of insurance may require that the information called for by paragraphs (1) through (14) of subsection (b) shall be given with respect to such corporation, each officer and director of such corporation and each person who is directly or indirectly the beneficial owner of more than 10% of the outstanding voting securities of such corporation.

If any material change occurs in the facts set forth in the statement filed with the commissioner of insurance and sent to such insurer pursuant to this section, an amendment setting forth such change, together with copies of all documents and other material relevant to such change, shall be filed with the commissioner of insurance and sent to such insurer within two business days after the person learns of such change.

(c) If any offer, request, invitation, agreement or acquisition referred to in subsection (a) is proposed to be made by means of a registration statement under the securities act of 1933 or in circumstances requiring the disclosure of similar information under the securities exchange act of 1934, or under a state law requiring similar registration or disclosure, the person required to file the statement referred to in subsection (a) may utilize such documents in furnishing the information called for by that statement.

(d) (1) The commissioner of insurance shall approve any merger or other acquisition of control referred to in subsection (a) unless, after a public hearing thereon conducted in accordance with the provisions of the Kansas administrative procedure act, the commissioner of insurance finds that:

(A) After the change of control the domestic insurer referred to in subsection (a) would not be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed;

(B) the financial condition of any acquiring party is such as might jeopardize the financial stability of the insurer or prejudice the interest of its policyholders;

(C) the plans or proposals which the acquiring party has to liquidate the insurer, sell its assets, consolidate or merge it with any person, or to make any other material change in its business, corporate structure or management, are unfair and unreasonable to policyholders of the insurer or are not in the public interest; or

(D) the competence, experience and integrity of those persons who would control the operation of the insurer are such that it would not be in the interest of policyholders of the insurer or of the public to permit the merger or other acquisition of control; or

(E) the acquisition is likely to be hazardous or prejudicial to the insurance-buying public.

(2) The public hearing referred to in paragraph (1) of subsection (d) shall be held as soon as practical after the statement required by this subsection (a) is filed, and at least 20 days' notice thereof shall be given by the commissioner of insurance to the person filing the statement. Not less than seven days' notice of such public hearing shall be given by the person filing the statement to the insurer and to such other persons as may be designated by the commissioner of insurance. At such hearing, the person filing the statement, the insurer, any person to whom notice of hearing was sent, and any other person whose interests may be affected thereby shall have the right to present evidence, examine and cross-examine witnesses, and offer oral and written arguments in accordance with the Kansas administrative procedure act. In the absence of intervention, such insurer or person shall have the right to present oral or written statements in accordance with subsection (c) of K.S.A. 77-523, and amendments thereto.

(3) If the proposed acquisition of control will require the approval of more than one commissioner of insurance, the public hearing referred to in paragraph (2) may be held on a consolidated basis upon request of the person filing the statement referred to in subsection (a). Such person shall file the statement referred to in subsection (a) with the national association of insurance commissioners within five days of making the request for a public hearing. A commissioner of insurance may opt out of a consolidated hearing, and shall provide notice to the applicant of the opt-out within 10 days of the receipt of the statement referred to in subsection (a). A hearing conducted on a consolidated basis shall be public and shall be held within the United States before the commissioners of insurance of the states in which the insurers are domiciled. Such commissioners of insurance shall hear and receive evidence. A commissioner of insurance may attend such hearing in person or by telecommunication.

(4) As a condition of a change of control of a domestic insurer, any determination by the commissioner of insurance that the person acquiring control of the insurer shall be required to maintain or restore the capital of the insurer to the level required by the laws and regulations of this state shall be made not later than 60 days after the date of notification of the change in control submitted pursuant to subsection (a).

(5) The commissioner of insurance may retain at the acquiring person's expense any attorneys, actuaries, accountants and other experts not otherwise a part of the staff of the commissioner of insurance as the commissioner of insurance deems to be reasonably necessary to assist the commissioner of insurance in reviewing the proposed acquisition of control.

(e) The provisions of this section shall not apply to:

Any offer, request, invitation, agreement or acquisition which the commissioner of insurance by order shall exempt therefrom as:

(1) Not having been made or entered into for the purpose and not having the effect of changing or influencing the control of a domestic insurer; or

(2) as otherwise not comprehended within the purposes of this section.

(f) The following shall be violations of this section:

(1) The failure to file any statement, amendment or other material required to be filed pursuant to subsection (a) or (b); or

(2) the effectuation or any attempt to effectuate an acquisition of control of, or merger with, a domestic insurer unless the commissioner of insurance has given the requisite approval thereto.

(g) The courts of this state are hereby vested with jurisdiction over every securityholder of a domestic insurer and every person not resident, domiciled or authorized to do business in this state who files a statement with the commissioner of insurance under this section and over all actions involving such person arising out of violations of this section. Each such person shall be deemed to have performed acts equivalent to and constituting an appointment by such a person of the commissioner of insurance to be such person's true and lawful attorney upon whom may be served all lawful process in any action, suit or proceeding arising out of violations of this section. Copies of all such lawful process shall be served on the commissioner of insurance and transmitted by registered or certified mail by the commissioner of insurance to such person at such person's last known address.

History: L. 1974, ch. 183, § 4; L. 1976, ch. 217, § 2; L. 1983, ch. 159, § 1; L. 1988, ch. 356, § 119; L. 1990, ch. 173, § 2; L. 1992, ch. 288, § 2; L. 1997, ch. 166, § 3; L. 2013, ch. 15, § 4; July 1.



40-3305 Registration by insurers of an insurance holding company system; exceptions; registration statement, contents; information exempt from disclosure; changes in information disclosed; termination of registration; consolidated registration statements and reports; exemptions; disclaimer of affiliation; enterprise risk report, when required; violations.

40-3305. Registration by insurers of an insurance holding company system; exceptions; registration statement, contents; information exempt from disclosure; changes in information disclosed; termination of registration; consolidated registration statements and reports; exemptions; disclaimer of affiliation; enterprise risk report, when required; violations. (a) Every insurer which is authorized to do business in this state and which is a member of an insurance holding company system shall register with the commissioner of insurance, except a foreign insurer subject to registration requirements and standards adopted by statute or regulation in the jurisdiction of its domicile which are substantially similar to those contained in this section. Any insurer which is subject to registration under this section shall register within 15 days after it becomes subject to registration, and annually thereafter by May 1 of each year unless the commissioner of insurance for good cause shown extends the time for registration, and then within such extended time. The commissioner of insurance may require any authorized insurer which is a member of an insurance holding company system and which is not subject to registration under this section to furnish a copy of the registration statement, the summary specified in subsection (c) or other information filed by such insurance company with the insurance regulatory authority of domiciliary jurisdiction.

(b) Pursuant to subsection (a), every insurer subject to registration shall file a registration statement on a form provided by the commissioner of insurance, which shall contain current information about:

(1) The capital structure, general financial condition, ownership and management of the insurer and any person controlling the insurer;

(2) the identity and relationship of every member of the insurance holding company system;

(3) the following agreements in force and transactions currently outstanding or which occurred during the last calendar year between such insurer and its affiliates:

(A) Loans, other investments, or purchases, sales or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates;

(B) purchases, sales, or exchanges of assets;

(C) transactions not in the ordinary course of business;

(D) guarantees or undertakings for the benefit of an affiliate which result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business;

(E) all management agreements, service contracts and cost sharing arrangements;

(F) reinsurance agreements;

(G) dividends and other distributions to shareholders; and

(H) consolidated tax allocation agreements;

(4) other matters concerning transactions between registered insurers and any affiliates as may be included from time to time in any registration forms adopted or approved by the commissioner of insurance;

(5) any pledge of the insurer's stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system;

(6) if requested by the commissioner of insurance, the insurer shall include financial statements of or within an insurance holding company system, including all affiliates. Financial statements may include, but are not limited to, annual audited financial statements filed with the U.S. securities and exchange commission (SEC) pursuant to the securities act of 1933, as amended, or the securities exchange act of 1934, as amended. An insurer required to file financial statements pursuant to this paragraph may satisfy the request by providing the commissioner of insurance with the most recently filed parent corporation financial statements that have been filed with the SEC;

(7) statements that the insurer's board of directors and principal officers oversee corporate governance and internal controls and that the insurer's principal officers have approved, implemented and continue to maintain and monitor corporate governance and internal control procedures; and

(8) any other information required by the commissioner of insurance by rules and regulations.

(c) All registration statements shall be accompanied by a summary outlining all items in the current registration statement representing changes from the prior registration statement.

(d) No information need be disclosed on the registration statement filed pursuant to subsection (b) if such information is not material for the purpose of this section. Unless the commissioner of insurance by rules and regulations or order provides otherwise, sales, purchases, exchanges, loans or extensions of credit, investments or guarantees, involving .5% or less of an insurer's admitted assets as of the December 31 immediately preceding shall be deemed immaterial for purposes of this section.

(e) Each registered insurer shall keep current the information required to be disclosed in such insurer's registration statement by reporting all material changes or additions on amendment forms provided by the commissioner of insurance within 15 days after the end of the month in which it learns of each such change or addition, except each registered insurer shall report all dividends and other distributions to shareholders within five business days following its declaration. Any such dividend or distribution shall not be paid for at least 10 business days from the commissioner's receipt of the notice of its declaration.

(f) Any person within an insurance holding company system subject to registration shall provide complete and accurate information to an insurer, where such information is reasonably necessary to enable the insurer to comply with the provisions of this act.

(g) The commissioner of insurance shall terminate the registration of any insurer which demonstrates that such insurer no longer is a member of an insurance holding company system.

(h) The commissioner of insurance may require or allow two or more affiliated insurers subject to registration hereunder to file a consolidated registration statement.

(i) The commissioner of insurance may allow an insurer which is authorized to do business in this state and which is part of an insurance holding company system to register on behalf of any affiliated insurer which is required to register under subsection (a) and to file all information and material required to be filed under this section.

(j) The provisions of this section shall not apply to any information or transaction if and to the extent the commissioner of insurance by rule and regulation or order shall exempt the same from the provisions of this section.

(k) Any person may file with the commissioner of insurance a disclaimer of affiliation with any authorized insurer or such a disclaimer may be filed by such insurer or any member of an insurance holding company system. The disclaimer shall fully disclose all material relationships and bases for affiliation between such person and such insurer as well as the basis for disclaiming such affiliation. After a disclaimer has been filed, the insurer shall be relieved of any duty to register or report under this section which may arise out of the insurer's relationship with such person unless and until the commissioner of insurance disallows such a disclaimer. The commissioner of insurance shall disallow such a disclaimer only after furnishing all parties in interest with notice and opportunity to be heard in accordance with the provisions of the Kansas administrative procedure act.

(l) (1) Except as provided in paragraph (2), the ultimate controlling person of every insurer subject to registration also shall file an annual enterprise risk report. The report, to the best of the ultimate controlling person's knowledge and belief, shall identify the material risks within the insurance holding company system that could pose enterprise risk to the insurer. The report shall be filed with the lead state commissioner of insurance of the insurance holding company system as determined by the procedures within the financial analysis handbook adopted by the national association of insurance commissioners. The first enterprise risk report shall be filed no later than May 1, 2015, and annually thereafter by May 1 of each year unless the commissioner of insurance extends the time for filing for good cause shown.

(2) The ultimate controlling person of an insurer with total direct and assumed annual premiums of less than $300 million is not required to submit an enterprise risk report.

(m) The failure of an insurer or an ultimate controlling person of the insurer to file a registration statement, any summary of the registration statement or enterprise risk filing within the specified time for filing shall be a violation by the insurer or by the ultimate controlling person of the insurer, as applicable.

History: L. 1974, ch. 183, § 5; L. 1988, ch. 356, § 120; L. 1991, ch. 138, § 4; L. 1992, ch. 288, § 3;L. 1993, ch. 45, § 2; L. 2013, ch. 15, § 5; July 1.



40-3306 Material transactions by registered insurers with affiliates; standards; reasonableness of insurer's surplus; notification of certain transactions to commissioner; extraordinary dividends and distributions.

40-3306. Material transactions by registered insurers with affiliates; standards; reasonableness of insurer's surplus; notification of certain transactions to commissioner; extraordinary dividends and distributions. (a) Material transactions by registered insurers with their affiliates shall be subject to the following standards:

(1) The terms shall be fair and reasonable;

(2) agreements for cost-sharing services and management shall include such provisions as required by rules and regulations adopted by the commissioner of insurance;

(3) the charges or fees for services performed shall be reasonable;

(4) expenses incurred and payment received with respect to such transactions shall be allocated to the insurer in conformity with the requirements of K.S.A. 40-225, and amendments thereto;

(5) the books, accounts and records of each party to all such transactions shall be so maintained as to clearly and accurately disclose the nature and details of the transactions including such accounting information necessary to support the reasonableness of the charges or fees to the respective parties; and

(6) the insurer's surplus as regards policyholders following any transactions, dividends or distributions to shareholder affiliates shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

(b) The following transactions involving a domestic insurer and any person in such insurer's insurance holding company system may not be entered into unless the insurer has notified the commissioner of insurance in writing of such insurer's intention to enter into such transaction at least 30 days prior thereto, or such shorter period as the commissioner of insurance may permit, and the commissioner of insurance has not disapproved such transaction within such period.

(1) Sales, purchases, exchanges, loans or extensions of credit, guarantees or investments provided such transactions are equal to or exceed:

(A) With respect to nonlife insurers, the lesser of 3% of the insurer's admitted assets or 25% of surplus as regards policyholders; or

(B) with respect to life insurers, 3% of the insurer's admitted assets, each as of December 31 immediately preceding.

(2) Loans or extensions of credit to any person who is not an affiliate, where the insurer makes such loans or extensions of credit with the agreement or understanding that the proceeds of such transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, purchase assets of, or make investments in, any affiliate of the insurer making such loans or extensions of credit provided such transactions are equal to or exceed:

(A) With respect to nonlife insurers, the lesser of 3% of the insurer's admitted assets or 25% of surplus as regards policyholders;

(B) with respect to life insurers, 3% of the insurer's admitted assets, each as of December 31 immediately preceding.

(3) Reinsurance agreements or modifications thereto, including:

(A) All reinsurance pooling agreements; and

(B) agreements in which the reinsurance premium or a change in the insurer's liabilities, or the projected reinsurance premium or a projected change in the insurer's liabilities in any of the next three consecutive years equals or exceeds 5% of the insurer's surplus as regards policyholders, as of December 31 immediately preceding, including those agreements which may require as consideration the transfer of assets from an insurer to a nonaffiliate, if an agreement or understanding exists between the insurer and nonaffiliate that any portion of such assets will be transferred to one or more affiliates of the insurer;

(4) all management agreements, service contracts, tax allocation agreements and all cost-sharing arrangements; and

(5) any material transactions, specified by rules and regulations, which the commissioner of insurance determines may adversely affect the interests of an insurer's policyholders.

Nothing herein contained shall be deemed to authorize or permit any transactions which, in the case of an insurer not a member of the same insurance holding company system, would be otherwise contrary to law.

(c) A domestic insurer may not enter into transactions which are part of a plan or series of like transactions with persons within the insurance holding company system if the purpose of those separate transactions is to avoid the threshold amount required under this section and thus avoid the review that would occur otherwise. If the commissioner of insurance determines that such separate transactions were entered into over any 12-month period for such purpose, the commissioner of insurance may exercise authority under K.S.A. 40-3311, and amendments thereto.

(d) The commissioner of insurance, in reviewing transactions pursuant to subsection (b), shall consider whether the transactions comply with the standards set forth in subsection (a), and whether such transactions may adversely affect the interests of policyholders.

(e) The commissioner of insurance shall be notified within 30 days of any investment of the domestic insurer in any one corporation if the total investment in such corporation by the insurance holding company system exceeds 10% of such corporation's voting securities.

(f) A transaction subject to approval by the commissioner of insurance pursuant to K.S.A. 40-3304, and amendments thereto, shall not be subject to the requirements of this section.

(g) (1) No insurer subject to registration under K.S.A. 40-3305, and amendments thereto, shall pay any extraordinary dividend or make any other extraordinary distribution to such insurer's shareholders until:

(A) Thirty days after the commissioner of insurance has received notice of the declaration thereof and has not within such period disapproved such payment; or

(B) the commissioner of insurance has approved such payment within such 30-day period.

(2) (A) For purposes of this section, an extraordinary dividend or distribution includes any dividend or distribution of cash or other property, the fair market value of which, together with that of other dividends or distributions made within the preceding 12 months exceeds the greater of:

(i) Ten percent of such insurer's surplus as regards policyholders as of December 31 immediately preceding; or

(ii) the net gain from operations of such insurer, if such insurer is a life insurer, or the net income, if such insurer is not a life insurer, not including realized capital gains for the 12-month period ending December 31 immediately preceding, but shall not include pro rata distributions of any class of the insurer's own securities.

(B) In determining whether a dividend or distribution is extraordinary, an insurer, other than a life insurer, may carry forward net income from the previous two calendar years that has not already been paid out as dividends. This carry-forward shall be computed by taking the net income from the second and third preceding calendar years, not including realized capital gains, less dividends paid in the second and immediate preceding calendar years.

(C) An extraordinary dividend or distribution shall also include any dividend or distribution made or paid out of any funds other than earned surplus arising from the insurer's business, as defined in K.S.A. 40-233, and amendments thereto. The provisions of K.S.A. 40-233, and amendments thereto, shall not be construed so as to prohibit an insurer, subject to registration under K.S.A. 40-3305, and amendments thereto, from making or paying an extraordinary dividend or distribution in accordance with this section.

(3) Notwithstanding any other provisions of law, an insurer may declare an extraordinary dividend or distribution which is conditional upon the approval of the commissioner of insurance. No declaration shall confer any rights upon shareholders until:

(A) The commissioner of insurance has approved the payment of such dividend or distribution; or

(B) the commissioner of insurance has not disapproved such payment within the 30-day period referred to above.

(h) (1) Notwithstanding the control of a domestic insurer by any person, the officers and directors of the insurer shall not thereby be relieved of any obligation or liability to which they would otherwise be subject by law, and the insurer shall be managed so as to assure its separate operating identity consistent with this act.

(2) Nothing herein shall preclude a domestic insurer from having or sharing a common management or cooperative or joint use of personnel, property or services with one or more other persons under arrangements meeting the standards of K.S.A. 40-3306, and amendments thereto.

(i) For purposes of this act, in determining whether an insurer's surplus as regards policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to such insurer's financial needs, the following factors, among others, shall be considered:

(1) The size of the insurer as measured by such insurer's assets, capital and surplus, reserves, premium writings, insurance in force and other appropriate criteria;

(2) the extent to which the insurer's business is diversified among the several lines of insurance;

(3) the number and size of risks insured in each line of business;

(4) the extent of the geographical dispersion of the insurer's insured risks;

(5) the nature and extent of the insurer's reinsurance program;

(6) the quality, diversification, and liquidity of the insurer's investment portfolio;

(7) the recent past and projected future trend in the size and performance of the insurer's surplus as regards policyholders;

(8) the surplus as regards policyholders maintained by other comparable insurers;

(9) the adequacy of the insurer's reserves;

(10) the quality and liquidity of investments in affiliates. The commissioner of insurance may treat any such investment as a disallowed asset for purposes of determining the adequacy of surplus as regards policyholders whenever in the judgment of the commissioner of insurance such investment so warrants; and

(11) the quality of the insurer's earnings and the extent to which the reported earnings include extraordinary items.

History: L. 1974, ch. 183, § 6; L. 1988, ch. 164, § 1; L. 1991, ch. 138, § 5; L. 1992, ch. 288, § 4;L. 1993, ch. 45, § 3; L. 2013, ch. 15, § 6; July 1.



40-3307 Examination of registered insurers; powers of commissioner; expert advisers; expenses, liability of insurers; subpoenas.

40-3307. Examination of registered insurers; powers of commissioner; expert advisers; expenses, liability of insurers; subpoenas. (a) Subject to the limitation contained in this section and in addition to the powers which the commissioner of insurance has under K.S.A. 40-222 and K.S.A. 40-222a, and amendments thereto, relating to the examination of insurers, the commissioner of insurance shall have the power to examine any insurer registered under K.S.A. 40-3305, and amendments thereto, and such insurer's affiliates to ascertain the financial condition, including enterprise risk, of such insurer.

(b) (1) The commissioner of insurance may order any insurer registered under K.S.A. 40-3305, and amendments thereto, to produce such records, books or other information in the possession of the insurer or its affiliates as are reasonably necessary to determine compliance with this act.

(2) To determine compliance with this act, the commissioner of insurance may order any insurer registered under K.S.A. 40-3305, and amendments thereto, to produce information not in the possession of the insurer, if the insurer can obtain access to such information pursuant to contractual relationships, statutory obligations or another method. In the event the insurer cannot obtain the information requested by the commissioner of insurance, the insurer shall provide the commissioner of insurance a detailed explanation of the reason that the insurer cannot obtain the information and the identity of the holder of information. Whenever it appears to the commissioner of insurance that the detailed explanation is without merit, the commissioner of insurance may require, after notice and hearing, the insurer to pay a penalty of not more than $1,000 for each day's delay, or may suspend or revoke the license of the insurer.

(c) The commissioner of insurance may retain at the registered insurer's expense such attorneys, actuaries, accountants and other experts not otherwise a part of the staff of the commissioner of insurance as the commissioner of insurance shall determine to be reasonably necessary to assist in the conduct of the examination under subsection (a). Any persons so retained shall be under the direction and control of the commissioner of insurance and shall act in a purely advisory capacity.

(d) Each registered insurer producing examination records, books and papers pursuant to subsection (a) shall be liable for and shall pay the expense of such examination in accordance with K.S.A. 40-223 and K.S.A. 40-253, and amendments thereto.

(e) The commissioner of insurance shall have the power to issue subpoenas, administer oaths and examine under oath any person for purposes of determining compliance with this section. Upon the failure or refusal of any person to obey a subpoena, the commissioner of insurance may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court. Every person subpoenaed shall be obliged to attend as a witness at the place specified in the subpoena, when subpoenaed, anywhere within the state. Such subpoenaed person shall be entitled to the same fees and mileage, if claimed, as a witness in K.S.A. 28-125, and amendments thereto. Fees, mileage and actual expense, if any, necessarily incurred in securing the attendance and testimony of witnesses shall be itemized, charged against and paid by the company being examined.

History: L. 1974, ch. 183, § 7; L. 2013, ch. 15, § 7; July 1.



40-3308 Confidentiality of information and documents disclosed to or filed with commissioner.

40-3308. Confidentiality of information and documents disclosed to or filed with commissioner. (a) Documents, materials or other information obtained by or disclosed to the commissioner of insurance or any other person in the course of an examination or investigation made pursuant to K.S.A. 40-3307, and amendments thereto, and all information reported pursuant to K.S.A. 40-3304, 40-3305 and 40-3306, and amendments thereto, shall:

(1) Be confidential and privileged;

(2) not be subject to disclosure under the Kansas open records act, K.S.A. 45-215 et seq., and amendments thereto;

(3) not be subject to subpoena; and

(4) not be subject to discovery or admissible in evidence in any private civil action.

(b) The commissioner of insurance shall not otherwise make the documents, materials or other information public without the prior written consent of the insurer to which it pertains unless the commissioner of insurance, after giving the insurer and its affiliates who would be affected thereby notice and opportunity to be heard in accordance with the provisions of the Kansas administrative procedure act, determines that the interests of policyholders, shareholders or the public would be served by the publication thereof, in which event the commissioner of insurance may publish all or any part thereof in such a manner as the commissioner of insurance may deem appropriate. In making such determination, the commissioner of insurance also shall take into consideration any potential adverse consequences of the disclosure thereof.

(c) Neither the commissioner of insurance nor any person who received documents, materials or other information while acting under the authority of the commissioner of insurance or with whom such documents, materials or other information are shared pursuant to this section shall be permitted or required to testify in any private civil action concerning any confidential documents, materials or information subject to subsection (a).

(d) In order to assist in the performance of the commissioner of insurance's duties, the commissioner of insurance:

(1) May share documents, materials or other information, including the confidential and privileged documents, materials or information subject to subsection (a), with other state, federal and international regulatory agencies, with the national association of insurance commissioners and its affiliates and subsidiaries, and with state, federal and international law enforcement authorities, including members of any supervisory college described in K.S.A. 2015 Supp. 40-3316, and amendments thereto, provided that the recipient agrees in writing to maintain the confidentiality and privileged status of the document, material or other information, and has verified in writing the legal authority to maintain confidentiality;

(2) notwithstanding the provisions of paragraph (1) above, the commissioner of insurance may only share confidential and privileged documents, material or information reported pursuant to subsection (1) of K.S.A. 40-3305, and amendments thereto, with the commissioner of insurance or corresponding official of any state having statutes or regulations substantially similar to subsections (a) and (b), and who has agreed in writing not to disclose such information;

(3) may receive documents, materials or information, including otherwise confidential and privileged documents, materials or information from the national association of insurance commissioners, and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information. Documents received pursuant to this section shall not be subject to disclosure pursuant to the open records act, K.S.A. 45-215 et seq., and amendments thereto; and

(4) shall enter into written agreements with the national association of insurance commissioners governing sharing and use of information provided pursuant to this act consistent with this subsection that shall:

(i) Specify procedures and protocols regarding the confidentiality and security of information shared with the national association of insurance commissioners and its affiliates and subsidiaries pursuant to this act, including procedures and protocols for sharing by the national association of insurance commissioners with other state, federal or international regulators;

(ii) specify that ownership of information shared with the national association of insurance commissioners and its affiliates and subsidiaries pursuant to this act remains with the commissioner of insurance, and the national association of insurance commissioners' use of the information is subject to the direction of the commissioner of insurance;

(iii) require prompt notice to be given to an insurer and its affiliates whose confidential information in the possession of the national association of insurance commissioners, pursuant to this act, is subject to a request or subpoena to the national association of insurance commissioners for disclosure or production; and

(iv) require the national association of insurance commissioners and its affiliates and subsidiaries to consent to intervention by an insurer in any judicial or administrative action in which the national association of insurance commissioners and its affiliates and subsidiaries may be required to disclose confidential information about the insurer and its affiliates shared with the national association of insurance commissioners and its affiliates and subsidiaries pursuant to this act.

(e) The sharing of information by the commissioner of insurance, pursuant to this act, shall not constitute a delegation of regulatory authority or rule-making authority, and the commissioner of insurance is solely responsible for the administration, execution and enforcement of the provisions of this act.

(f) No waiver of any applicable privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the commissioner of insurance under this act or as a result of sharing as authorized in subsection (d).

(g) Documents, materials or other information in the possession or control of the national association of insurance commissioners shall be confidential by law and privileged, shall not be subject to the open records act, K.S.A. 45-215 et seq., and amendments thereto, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.

(h) The provisions of this section shall not be subject to the provisions of K.S.A. 45-229, and amendments thereto.

History: L. 1974, ch. 183, § 8; L. 1988, ch. 356, § 121; L. 1992, ch. 288, § 5; L. 2013, ch. 15, § 8; July 1.



40-3309 Rules, regulations and orders of commissioner; hearings.

40-3309. Rules, regulations and orders of commissioner; hearings. The commissioner of insurance, upon notice and opportunity for all interested persons to be heard, may issue such rules and regulations and orders as shall be necessary to carry out the provisions of this act. Hearings on orders, as defined in subsection (d) of K.S.A. 77-502, and amendments thereto, shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1974, ch. 183, § 9; L. 1988, ch. 356, § 122; L. 2013, ch. 15, § 9; July 1.



40-3310 Enjoining violations; illegally acquired securities;  effect on shareholder voting; injunctions; seizure or sequestration of illegally acquired securities;  situs of ownership of domestic insurer's securities.

40-3310. Enjoining violations; illegally acquired securities;  effect on shareholder voting; injunctions; seizure or sequestration of illegally acquired securities;  situs of ownership of domestic insurer's securities. (a) Whenever it appears to the commissioner of insurance that any insurer or any director, officer, employee or agent thereof has committed or is about to commit a violation of this act or of any rule, regulation, or order issued by the commissioner of insurance hereunder, the commissioner of insurance may apply to the district court in and for the county in which the principal office of the insurer is located or if such insurer has no such office in this state then to the district court of Shawnee county for an order enjoining such insurer or such director, officer, employee or agent thereof from violating or continuing to violate this act or any such rule, regulation or order, and for such other equitable relief as the nature of the case and the interests of the insurer's policyholders, creditors and shareholders or the public may require.

(b) No security which is the subject of any agreement or arrangement regarding acquisition, or which is acquired or to be acquired, in contravention of the provisions of this act or of any rules and regulations or order issued by the commissioner of insurance hereunder may be voted at any shareholders' meeting, or may be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though such securities were not issued and outstanding.  However, no action taken at any such meeting shall be invalidated by the voting of such securities, unless the action would materially affect control of the insurer or unless the courts of this state have so ordered. If an insurer or the commissioner of insurance has reason to believe that any security of the insurer has been or is about to be acquired in contravention of the provisions of this act or of any rule, regulation or order issued by the commissioner of insurance hereunder the insurer or the commissioner of insurance may apply to the district court of Shawnee county or to the district court for the county in which the insurer has its principal place of business to enjoin any offer, request, invitation, agreement or acquisition made in contravention of K.S.A. 40-3304, and amendments thereto, or any rules and regulations, or order issued by the commissioner of insurance thereunder to enjoin the voting of any security so acquired, to void any vote of such security already cast at any meeting of shareholders, and for such other equitable relief as the nature of the case and the interests of the insurer's policyholders, creditors and shareholders or the public may require.

(c) In any case where a person has acquired or is proposing to acquire any voting securities in violation of this act or any rule, regulation or order issued by the commissioner of insurance hereunder, the district court of Shawnee county or the district court for the county in which the insurer has its principal place of business may, on such notice as the court deems appropriate, upon the application of the insurer or the commissioner of insurance seize or sequester any voting securities of the insurer owned directly or indirectly by such person, and issue such orders with respect thereto as may be appropriate to effectuate the provisions of this act. Notwithstanding any other provisions of law, for the purposes of this act the situs of the ownership of the securities of domestic insurers shall be deemed to be in this state.

History: L. 1974, ch. 183, § 10; L. 1992, ch. 288, § 6; July 1, 1993.



40-3311 Violations of act; penalties.

40-3311. Violations of act; penalties. (a) Every director or officer of an insurance holding company system who knowingly violates, participates in, or assents to, or who knowingly shall permit any of the officers or agents of the insurer to engage in transactions or make investments which have not been properly reported or submitted pursuant to subsection (a) of K.S.A. 40-3305 or subsections (c) or (d) of K.S.A. 40-3306, and amendments thereto, or which otherwise violates this act, shall pay, in such directors' or officers' individual capacity, a civil forfeiture of not more than $5,000 per violation, after notice and hearing before the commissioner of insurance. In determining the amount of the civil forfeiture, the commissioner of insurance shall take into account the appropriateness of the forfeiture with respect to the gravity of the violation, the history of previous violations, and such other matters as justice may require.

(b) Whenever it appears to the commissioner of insurance that any insurer subject to this act or any director, officer, employee or agent thereof has engaged in any transaction or entered into a contract which is subject to K.S.A. 40-3306, and amendments thereto, and which would not have been approved had such approval been requested, the commissioner of insurance may order the insurer to cease and desist immediately any further activity under that transaction or contract. After notice and hearing the commissioner of insurance also may order the insurer to void any such contracts and restore the status quo if such action is in the best interest of the policyholders, creditors or the public.

(c) Whenever it appears to the commissioner of insurance that any insurer or any director, officer, employee or agent thereof has committed a willful violation of this act, the commissioner of insurance may cause criminal proceedings to be instituted by the district court for the county in which the principal office of the insurer is located or if such insurer has no such office in this state, then by the district court for Shawnee county against such insurer or the responsible director, officer, employee or agent thereof. Any insurer which willfully violates this act may be fined not more than $50,000. Any individual who willfully violates this act may be fined in individual capacity not more than $10,000 or, be imprisoned for not more than one to three years, or both.

(d) Any officer, director or employee of an insurance holding company system who knew or reasonably should have known they were subscribing to or making or causing to be made any false statements, false reports or false filings with the intent to deceive the commissioner of insurance in the performance of duties under this act, upon conviction thereof, shall be imprisoned for not more than five to 10 years or fined $100,000, or both. Any fines imposed shall be paid by the officer, director or employee in such person's individual capacity.

History: L. 1974, ch. 183, § 11; L. 1976, ch. 217, § 3; L. 1991, ch. 138, § 6; L. 1992, ch. 288, § 7; L. 1997, ch. 24, § 6; L. 2013, ch. 15, § 10; July 1.



40-3311a Same; suspension, revocation or refusal to renew certificate of authority.

40-3311a. Same; suspension, revocation or refusal to renew certificate of authority. On and after July 1, 1993, when it appears to the commissioner of insurance that any person has committed a violation of this act which makes the continued operation of an insurer contrary to the interests of policyholders or the public, the commissioner of insurance may, after giving notice and an opportunity to be heard, determine to suspend, revoke or refuse to renew such insurer's license or authority to do business in this state for such period as the commissioner of insurance finds is required for the protection of policyholders or the public. Any such determination shall be accompanied by specific findings of fact and conclusions of law.

History: L. 1992, ch. 288, § 8; L. 2013, ch. 15, § 11; July 1.



40-3315 Liquidation or rehabilitation of insurer; what is recoverable by receiver.

40-3315. Liquidation or rehabilitation of insurer; what is recoverable by receiver. (a)  If an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver appointed under such order shall have a right to recover on behalf of the insurer:

(1) From any parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of distributions, other than distributions of shares of the same class of stock, paid by the insurer on its capital stock; or

(2) any payment in the form of a bonus, termination settlement or extraordinary lump-sum salary adjustment made by the insurer or its subsidiary or subsidiaries to a director, officer or employee, where the distribution or payment pursuant to paragraph (1) or this paragraph (2) is made at any time during the one year preceding the petition for liquidation, conservation or rehabilitation, as the case may be, subject to the limitations of subsections (b), (c) and (d).

(b) No such distribution shall be recoverable if the parent or affiliate shows that when paid such distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that such distribution might adversely affect the ability of the insurer to fulfill such insurer's contractual obligations.

(c) Any person who was a parent corporation or holding company or a person who otherwise controlled the insurer or affiliate at the time such distributions were paid shall be liable up to the amount of distributions or payments under subsection (a) such person received.  Any person who otherwise controlled the insurer at the time such distributions were declared shall be liable up to the amount of distributions such person would have received if they had been paid immediately.  If two or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(d) The maximum amount recoverable under this subsection shall be the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty funds.

(e) To the extent that any person liable under subsection (c) is insolvent or otherwise fails to pay claims due from such person pursuant to such paragraph, such person's parent corporation or holding company or person who otherwise controlled it at the time the distribution was paid, shall be jointly and severally liable for any resulting deficiency in the amount recovered from such parent corporation or holding company or person who otherwise controlled such person.

History: L. 1991, ch. 138, § 3; July 1.



40-3316 Supervisory college; powers of commissioner.

40-3316. Supervisory college; powers of commissioner. (a) With respect to any insurer registered under K.S.A. 40-3305, and amendments thereto, and in accordance with subsection (d), the commissioner of insurance shall have the power to participate in a supervisory college for any domestic insurer that is part of an insurance holding company system with international operations in order to determine compliance by the insurer with this act.

(b) The powers of the commissioner of insurance with respect to supervisory colleges include, but are not limited to, the following:

(1) Initiating the establishment of a supervisory college;

(2) clarifying the membership and participation of other supervisors in the supervisory college;

(3) clarifying the functions of the supervisory college and the role of other regulators, including the establishment of a group-wide supervisor;

(4) coordinating the ongoing activities of the supervisory college, including planning meetings, supervisory activities and processes for information sharing;

(5) establishing a crisis management plan; and

(6) establishing a regular assessment to the insurer for the payment of expenses incurred pursuant to subsection (c).

(c) Each registered insurer subject to this section shall be liable for and shall pay the expenses, including reasonable expenses for necessary travel, the commissioner of insurance reasonably incurred with respect to the participation in a supervisory college in accordance with subsection (d). A supervisory college may be convened as either a temporary or permanent forum for communication and cooperation between the regulators charged with the supervision of the insurer or its affiliates.

(d) In order to assess the business strategy, financial position, legal and regulatory position, risk exposure, risk management and governance processes, and as part of the examination of individual insurers in accordance with K.S.A. 40-3307, and amendments thereto, the commissioner of insurance may participate in a supervisory college with other regulators charged with supervision of the insurer or its affiliates, including other state, federal and international regulatory agencies. The commissioner of insurance may enter into agreements in accordance with K.S.A. 40-3308, and amendments thereto, providing the basis for cooperation between the commissioner of insurance and the other regulatory agencies, and the activities of the supervisory college. Nothing in this section shall delegate to the supervisory college the authority of the commissioner of insurance to regulate or supervise the insurer or its affiliates within the jurisdiction of the supervisory college.

History: L. 2013, ch. 15, § 1; July 1.



40-3317 Citation of act.

40-3317. Citation of act. K.S.A. 40-3301 through 40-3315, and K.S.A. 2015 Supp. 40-3316 and 40-3317, and amendments thereto, shall be known and may be cited as the insurance holding company act.

History: L. 2013, ch. 15, § 2; July 1.






Article 34 HEALTH CARE PROVIDER INSURANCE

40-3401 Definitions.

40-3401. Definitions. As used in this act the following terms shall have the meanings respectively ascribed to them herein.

(a) "Applicant" means any health care provider.

(b) "Basic coverage" means a policy of professional liability insurance required to be maintained by each health care provider pursuant to the provisions of K.S.A. 40-3402(a) or (b), and amendments thereto.

(c) "Commissioner" means the commissioner of insurance.

(d) "Fiscal year" means the year commencing on the effective date of this act and each year, commencing on the first day of July thereafter.

(e) "Fund" means the health care stabilization fund established pursuant to K.S.A. 40-3403(a), and amendments thereto.

(f) "Health care provider" means a person licensed to practice any branch of the healing arts by the state board of healing arts, a person who holds a temporary permit to practice any branch of the healing arts issued by the state board of healing arts, a person engaged in a postgraduate training program approved by the state board of healing arts, a medical care facility licensed by the state of Kansas, a podiatrist licensed by the state board of healing arts, a health maintenance organization issued a certificate of authority by the commissioner, an optometrist licensed by the board of examiners in optometry, a pharmacist licensed by the state board of pharmacy, a licensed professional nurse who is authorized to practice as a registered nurse anesthetist, a licensed professional nurse who has been granted a temporary authorization to practice nurse anesthesia under K.S.A. 65-1153, and amendments thereto, a professional corporation organized pursuant to the professional corporation law of Kansas by persons who are authorized by such law to form such a corporation and who are health care providers as defined by this subsection, a Kansas limited liability company organized for the purpose of rendering professional services by its members who are health care providers as defined by this subsection and who are legally authorized to render the professional services for which the limited liability company is organized, a partnership of persons who are health care providers under this subsection, a Kansas not-for-profit corporation organized for the purpose of rendering professional services by persons who are health care providers as defined by this subsection, a nonprofit corporation organized to administer the graduate medical education programs of community hospitals or medical care facilities affiliated with the university of Kansas school of medicine, a dentist certified by the state board of healing arts to administer anesthetics under K.S.A. 65-2899, and amendments thereto, a psychiatric hospital licensed prior to January 1, 1988, and continuously thereafter under K.S.A. 75-3307b, and amendments thereto, or a mental health center or mental health clinic licensed by the state of Kansas. On and after January 1, 2015, "health care provider" also means a physician assistant licensed by the state board of healing arts, a licensed advanced practice registered nurse who is authorized by the state board of nursing to practice as an advanced practice registered nurse in the classification of a nurse-midwife, a licensed advanced practice registered nurse who has been granted a temporary authorization by the state board of nursing to practice as an advanced practice registered nurse in the classification of a nurse-midwife, a nursing facility licensed by the state of Kansas, an assisted living facility licensed by the state of Kansas or a residential health care facility licensed by the state of Kansas. "Health care provider" does not include: (1) Any state institution for people with intellectual disability; (2) any state psychiatric hospital; (3) any person holding an exempt license issued by the state board of healing arts or the state board of nursing; (4) any person holding a visiting clinical professor license from the state board of healing arts; (5) any person holding an inactive license issued by the state board of healing arts; (6) any person holding a federally active license issued by the state board of healing arts; (7) an advanced practice registered nurse who is authorized by the state board of nursing to practice as an advanced practice registered nurse in the classification of nurse-midwife or nurse anesthetist and who practices solely in the course of employment or active duty in the United States government or any of its departments, bureaus or agencies or whoprovides professional services as a charitable health care provider as defined under K.S.A. 75-6102, and amendments thereto; or (8) a physician assistant licensed by the state board of healing arts who practices solely in the course of employment or active duty in the United States government or any of its departments, bureaus or agencies or who provides professional services as a charitable health care provider as defined under K.S.A. 75-6102, and amendments thereto.

(g) "Inactive health care provider" means a person or other entity who purchased basic coverage or qualified as a self-insurer on or subsequent to the effective date of this act but who, at the time a claim is made for personal injury or death arising out of the rendering of or the failure to render professional services by such health care provider, does not have basic coverage or self-insurance in effect solely because such person is no longer engaged in rendering professional service as a health care provider.

(h) "Insurer" means any corporation, association, reciprocal exchange, inter-insurer and any other legal entity authorized to write bodily injury or property damage liability insurance in this state, including workers compensation and automobile liability insurance, pursuant to the provisions of the acts contained in article 9, 11, 12 or 16 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto.

(i) "Plan" means the operating and administrative rules and procedures developed by insurers and rating organizations or the commissioner to make professional liability insurance available to health care providers.

(j) "Professional liability insurance" means insurance providing coverage for legal liability arising out of the performance of professional services rendered or which should have been rendered by a health care provider.

(k) "Rating organization" means a corporation, an unincorporated association, a partnership or an individual licensed pursuant to K.S.A. 40-956, and amendments thereto, to make rates for professional liability insurance.

(l) "Self-insurer" means a health care provider who qualifies as a self-insurer pursuant to K.S.A. 40-3414, and amendments thereto.

(m) "Medical care facility" means the same when used in the health care provider insurance availability act as the meaning ascribed to that term in K.S.A. 65-425, and amendments thereto, except that as used in the health care provider insurance availability act such term, as it relates to insurance coverage under the health care provider insurance availability act, also includes any director, trustee, officer or administrator of a medical care facility.

(n) "Mental health center" means a mental health center licensed by the state of Kansas under K.S.A. 75-3307b, and amendments thereto, except that as used in the health care provider insurance availability act such term, as it relates to insurance coverage under the health care provider insurance availability act, also includes any director, trustee, officer or administrator of a mental health center.

(o) "Mental health clinic" means a mental health clinic licensed by the state of Kansas under K.S.A. 75-3307b, and amendments thereto, except that as used in the health care provider insurance availability act such term, as it relates to insurance coverage under the health care provider insurance availability act, also includes any director, trustee, officer or administrator of a mental health clinic.

(p) "State institution for people with intellectual disability" means Winfield state hospital and training center, Parsons state hospital and training center and the Kansas neurological institute.

(q) "State psychiatric hospital" means Larned state hospital, Osawatomie state hospital and Rainbow mental health facility.

(r) "Person engaged in residency training" means:

(1) A person engaged in a postgraduate training program approved by the state board of healing arts who is employed by and is studying at the university of Kansas medical center only when such person is engaged in medical activities which do not include extracurricular, extra-institutional medical service for which such person receives extra compensation and which have not been approved by the dean of the school of medicine and the executive vice-chancellor of the university of Kansas medical center. Persons engaged in residency training shall be considered resident health care providers for purposes of K.S.A. 40-3401 et seq., and amendments thereto; and

(2) a person engaged in a postgraduate training program approved by the state board of healing arts who is employed by a nonprofit corporation organized to administer the graduate medical education programs of community hospitals or medical care facilities affiliated with the university of Kansas school of medicine or who is employed by an affiliate of the university of Kansas school of medicine as defined in K.S.A. 76-367, and amendments thereto, only when such person is engaged in medical activities which do not include extracurricular, extra-institutional medical service for which such person receives extra compensation and which have not been approved by the chief operating officer of the nonprofit corporation or the chief operating officer of the affiliate and the executive vice-chancellor of the university of Kansas medical center.

(s) "Full-time physician faculty employed by the university of Kansas medical center" means a person licensed to practice medicine and surgery who holds a full-time appointment at the university of Kansas medical center when such person is providing health care.

(t) "Sexual act" or "sexual activity" means that sexual conduct which constitutes a criminal or tortious act under the laws of the state of Kansas.

(u) "Board" means the board of governors created by K.S.A. 40-3403, and amendments thereto.

(v) "Board of directors" means the governing board created by K.S.A. 40-3413, and amendments thereto.

(w) "Locum tenens contract" means a temporary agreement not exceeding 182 days per calendar year that employs a health care provider to actively render professional services in this state.

(x) "Professional services" means patient care or other services authorized under the act governing licensure of a health care provider.

(y) "Health care facility" means a nursing facility, an assisted living facility or a residential health care facility as all such terms are defined in K.S.A. 39-923, and amendments thereto.

History: L. 1976, ch. 231, § 1; L. 1977, ch. 165, § 1; L. 1979, ch. 186, § 22; L. 1980, ch. 142, § 1; L. 1981, ch. 199, § 1; L. 1982, ch. 207, § 1; L. 1984, ch. 177, § 1; L. 1985, ch. 166, § 1; L. 1986, ch. 183, § 14; L. 1986, ch. 229, § 24; L. 1986, ch. 231, § 4; L. 1986, ch. 184, § 1; L. 1986, ch. 181, § 2; L. 1986, ch. 181, § 3; L. 1986, ch. 181, § 4; L. 1987, ch. 176, § 1; L. 1987, ch. 177, § 1; L. 1987, ch. 242, § 1; L. 1987, ch. 178, § 1; L. 1987, ch. 178, § 2; L. 1988, ch. 246, § 12; L. 1989, ch. 143, § 1; L. 1990, ch. 174, § 1; L. 1990, ch. 175, § 1; L. 1991, ch. 139, § 1; L. 1992, ch. 156, § 2; L. 1994, ch. 181, § 3; L. 2000, ch. 162, § 14; L. 2001, ch. 204, § 1; L. 2003, ch. 128, § 19; L. 2012, ch. 91, § 33; L. 2014, ch. 56, § 5; L. 2015, ch. 45, § 7; July 1.



40-3402 Professional liability insurance to be maintained by health care providers as condition of active licensure to render services in state, exception, limits of coverage; information to be furnished by insurer; termination of coverage, notice; contents of policies issued in state; duties of certain insurance companies; surcharge and information required of certain health care providers; occurrence form policy as alternative to required claims made policy for certain persons.

40-3402. Professional liability insurance to be maintained by health care providers as condition of active licensure to render services in state, exception, limits of coverage; information to be furnished by insurer; termination of coverage, notice; contents of policies issued in state; duties of certain insurance companies; surcharge and information required of certain health care providers; occurrence form policy as alternative to required claims made policy for certain persons. (a) A policy of professional liability insurance approved by the commissioner and issued by an insurer duly authorized to transact business in this state in which the limit of the insurer's liability is not less than $200,000 per claim, subject to not less than a $600,000 annual aggregate for all claims made during the policy period, shall be maintained in effect by each resident health care provider as a condition of active licensure or other statutory authorization to render professional service as a health care provider in this state, unless such health care provider is a self-insurer. This provision shall not apply to optometrists and pharmacists on or after July 1, 1991 nor to physical therapists on and after July 1, 1995 nor to health maintenance organizations on or after July 1, 1997. Such policy shall provide as a minimum coverage for claims made during the term of the policy which were incurred during the term of such policy or during the prior term of a similar policy. Any insurer offering such policy of professional liability insurance to any health care provider may offer to such health care provider a policy as prescribed in this section with deductible options. Such deductible shall be within such policy limits.

(1) Each insurer providing basic coverage shall, within 30 days after the effective date of any policy issued in accordance with this subsection, notify the board of governors that such coverage is or will be in effect. Such notification shall be on a form approved by the board of governors and shall include information identifying the professional liability policy issued or to be issued, the name and address of all health care providers covered by the policy, the amount of the annual premium, the effective and expiration dates of the coverage and such other information as the board of governors shall require. A copy of the notice required by this subsection shall be furnished the named insured.

(2) In the event of termination of basic coverage by cancellation, nonrenewal, expiration or otherwise by either the insurer or named insured, notice of such termination shall be furnished by the insurer to the board of governors, the state agency which licenses, registers or certifies the named insured and the named insured. Such notice shall be provided no less than 30 days prior to the effective date of any termination initiated by the insurer or within 10 business days after the date coverage is terminated at the request of the named insured and shall include the name and address of the health care provider or providers for whom basic coverage is terminated and the date basic coverage will cease to be in effect. No basic coverage shall be terminated by cancellation or failure to renew by the insurer unless such insurer provides a notice of termination as required by this subsection.

(3) Any professional liability insurance policy issued, delivered or in effect in this state on and after July 1, 1976, shall contain or be endorsed to provide basic coverage as required by subsection (a) of this section. Notwithstanding any omitted or inconsistent language, any contract of professional liability insurance shall be construed to obligate the insurer to meet all the mandatory requirements and obligations of this act. The liability of an insurer for claims made prior to July 1, 1984, shall not exceed those limits of insurance provided by such policy prior to July 1, 1984.

(b)  A nonresident health care provider shall not be licensed to actively render professional service as a health care provider in this state unless such health care provider maintains continuous coverage in effect as prescribed by subsection (a), except such coverage may be provided by a nonadmitted insurer who has filed the form required by subsection (b)(1). This provision shall not apply to optometrists and pharmacists on or after July 1, 1991 nor to physical therapists on and after July 1, 1995.

(1) Every insurance company authorized to transact business in this state, that is authorized to issue professional liability insurance in any jurisdiction, shall file with the commissioner, as a condition of its continued transaction of business within this state, a form prescribed by the commissioner declaring that its professional liability insurance policies, wherever issued, shall be deemed to provide at least the insurance required by this subsection when the insured is rendering professional services as a nonresident health care provider in this state. Any nonadmitted insurer may file such a form.

(2) Every nonresident health care provider who is required to maintain basic coverage pursuant to this subsection shall pay the surcharge levied by the board of governors pursuant to subsection (a) of K.S.A. 40-3404, and amendments thereto, directly to the board of governors and shall furnish to the board of governors the information required in subsection (a)(1).

(c) Every health care provider that is a self-insurer, the university of Kansas medical center for persons engaged in residency training, as described in subsection (r)(1) of K.S.A. 40-3401, and amendments thereto, the employers of persons engaged in residency training, as described in subsection (r)(2) of K.S.A. 40-3401, and amendments thereto, the private practice corporations or foundations and their full-time physician faculty employed by the university of Kansas medical center or a medical care facility or mental health center for self-insurers under subsection (e) of K.S.A. 40-3414, and amendments thereto, shall pay the surcharge levied by the board of governors pursuant to subsection (a) of K.S.A. 40-3404, and amendments thereto, directly to the board of governors and shall furnish to the board of governors the information required in subsection (a)(1) and (a)(2).

(d) In lieu of a claims made policy otherwise required under this section, a person engaged in residency training who is providing services as a health care provider but while providing such services is not covered by the self-insurance provisions of subsection (d) of K.S.A. 40-3414, and amendments thereto, may obtain basic coverage under an occurrence form policy if such policy provides professional liability insurance coverage and limits which are substantially the same as the professional liability insurance coverage and limits required by subsection (a) of K.S.A. 40-3402, and amendments thereto. Where such occurrence form policy is in effect, the provisions of the health care provider insurance availability act referring to claims made policies shall be construed to mean occurrence form policies.

(e) In lieu of a claims made policy otherwise required under this section, a nonresident health care provider employed pursuant to a locum tenens contract to provide services in this state as a health care provider may obtain basic coverage under an occurrence form policy if such policy provides professional liability insurance coverage and limits which are substantially the same as the professional liability insurance coverage and limits required by K.S.A. 40-3402, and amendments thereto. Where such occurrence form policy is in effect, the provisions of the health care provider insurance availability act referring to claims made policies shall be construed to mean occurrence form policies.

History: L. 1976, ch. 231, § 2; L. 1984, ch. 238, § 2; L. 1985, ch. 166, § 2; L. 1986, ch. 229, § 26; L. 1986, ch. 179, § 3; L. 1986 ch. 184, § 2; L. 1989, ch. 143, § 2; L. 1990, ch. 175, § 2; L. 1991, ch. 139, § 2; L. 1994, ch. 155, § 1; L. 1995, ch. 145, § 1; L. 1997, ch. 134, § 1; L. 2014, ch. 56, § 6; July 1.



40-3403 Health care stabilization fund, establishment and administration; board of governors, membership, organization, meetings, executive director and staff and general powers and duties; duties of commissioner of insurance; liability of fund; payments from fund; qualification of health care provider for coverage under fund, termination; liability of provider for acts of other providers; university of Kansas medical center private practice foundation reserve fund, establishment, transfers from; provider coverage options, election; eligibility of psychiatric hospitals and certain inactive providers for coverage; termination of fund liability for certain providers.

40-3403. Health care stabilization fund, establishment and administration; board of governors, membership, organization, meetings, executive director and staff and general powers and duties; duties of commissioner of insurance; liability of fund; payments from fund; qualification of health care provider for coverage under fund, termination; liability of provider for acts of other providers; university of Kansas medical center private practice foundation reserve fund, establishment, transfers from; provider coverage options, election; eligibility of psychiatric hospitals and certain inactive providers for coverage; termination of fund liability for certain providers. (a) For the purpose of paying damages for personal injury or death arising out of the rendering of or the failure to render professional services by a health care provider, self-insurer or inactive health care provider subsequent to the time that such health care provider or self-insurer has qualified for coverage under the provisions of this act, there is hereby established the health care stabilization fund. The fund shall be held in trust in the state treasury and accounted for separately from other state funds. The board of governors shall administer the fund or contract for the administration of the fund with an insurance company authorized to do business in this state.

(b) (1) There is hereby created a board of governors which shall be composed of such members and shall have such powers, duties and functions as are prescribed by this act. The board of governors shall:

(A) Administer the fund and exercise and perform other powers, duties and functions required of the board under the health care provider insurance availability act;

(B) provide advice, information and testimony to the appropriate licensing or disciplinary authority regarding the qualifications of a health care provider;

(C) prepare and publish, on or before October 1 of each year, a summary of the fund's activity during the preceding fiscal year, including, but not limited to, the amount collected from surcharges, the highest and lowest surcharges assessed, the amount paid from the fund, the number of judgments paid from the fund, the number of settlements paid from the fund and the amount in the fund at the end of the fiscal year; and

(D) have the authority to grant temporary exemptions from the provisions of  K.S.A. 40-3402 and 40-3404, and amendments thereto, to health care providers who have exceptional circumstances and verify in writing that the health care provider will not render professional services in this state during the period of exemption. Whenever the board grants such an exemption, the board shall notify the state agency which licenses the exempted health care provider.

(2) The board shall consist of 11 persons appointed by the commissioner of insurance, as provided by this subsection (b) and as follows:

(A) Three members who are licensed to practice medicine and surgery in Kansas who are doctors of medicine and who are on a list of nominees submitted to the commissioner by the Kansas medical society;

(B) three members who are representatives of Kansas hospitals and who are on a list of nominees submitted to the commissioner by the Kansas hospital association;

(C) two members who are licensed to practice medicine and surgery in Kansas who are doctors of osteopathic medicine and who are on a list of nominees submitted to the commissioner by the Kansas association of osteopathic medicine;

(D) one member who is licensed to practice chiropractic in Kansas and who is on a list of nominees submitted to the commissioner by the Kansas chiropractic association;

(E) one member who is a licensed professional nurse authorized to practice as a registered nurse anesthetist who is on a list of nominees submitted to the commissioner by the Kansas association of nurse anesthetists.

(F) one member who is a representative of adult care homes who is on a list of nominees submitted to the commissioner by statewide associations comprised of members who represent adult care homes.

(3) When a vacancy occurs in the membership of the board of governors created by this act, the commissioner shall appoint a successor of like qualifications from a list of three nominees submitted to the commissioner by the professional society or association prescribed by this section for the category of health care provider required for the vacant position on the board of governors. All appointments made shall be for a term of office of four years, but no member shall be appointed for more than two successive four-year terms. Each member shall serve until a successor is appointed and qualified. Whenever a vacancy occurs in the membership of the board of governors created by this act for any reason other than the expiration of a member's term of office, the commissioner shall appoint a successor of like qualifications to fill the unexpired term. In each case of a vacancy occurring in the membership of the board of governors, the commissioner shall notify the professional society or association which represents the category of health care provider required for the vacant position and request a list of three nominations of health care providers from which to make the appointment.

(4) The board of governors shall organize in July of each year and shall elect a chairperson and vice-chairperson from among its membership. Meetings shall be called by the chairperson or by a written notice signed by three members of the board.

(5) The board of governors, in addition to other duties imposed by this act, shall study and evaluate the operation of the fund and make such recommendations to the legislature as may be appropriate to ensure the viability of the fund.

(6) (A) The board shall appoint an executive director who shall be in the unclassified service under the Kansas civil service act and may employ attorneys and other employees who shall also be in the unclassified service under the Kansas civil service act. Such executive director, attorneys and other employees shall receive compensation fixed by the board, in accordance with appropriation acts of the legislature, not subject to approval of the governor.

(B) The board may provide all office space, services, equipment, materials and supplies, and all budgeting, personnel, purchasing and related management functions required by the board in the exercise of the powers, duties and functions imposed or authorized by the health care provider insurance availability act or may enter into a contract with the commissioner of insurance for the provision, by the commissioner, of all or any part thereof.

(7) The commissioner shall:

(A) Provide technical and administrative assistance to the board of governors with respect to administration of the fund upon request of the board;

(B) provide such expertise as the board may reasonably request with respect to evaluation of claims or potential claims.

(c)  Except as otherwise provided by any other provision of this act, the fund shall be liable to pay: (1) Any amount due from a judgment or settlement which is in excess of the basic coverage liability of all liable resident health care providers or resident self-insurers for any personal injury or death arising out of the rendering of or the failure to render professional services within or without this state;

(2) subject to the provisions of subsections (f) and (m), any amount due from a judgment or settlement which is in excess of the basic coverage liability of all liable nonresident health care providers or nonresident self-insurers for any such injury or death arising out of the rendering or the failure to render professional services within this state but in no event shall the fund be obligated for claims against nonresident health care providers or nonresident self-insurers who have not complied with this act or for claims against nonresident health care providers or nonresident self-insurers that arose outside of this state;

(3) subject to the provisions of subsections (f) and (m), any amount due from a judgment or settlement against a resident inactive health care provider for any such injury or death arising out of the rendering of or failure to render professional services;

(4) subject to the provisions of subsections (f) and (m), any amount due from a judgment or settlement against a nonresident inactive health care provider for any injury or death arising out of the rendering or failure to render professional services within this state, but in no event shall the fund be obligated for claims against: (A) Nonresident inactive health care providers who have not complied with this act; or (B) nonresident inactive health care providers for claims that arose outside of this state, unless such health care provider was a resident health care provider or resident self-insurer at the time such act occurred;

(5) subject to subsection (b) of K.S.A. 40-3411, and amendments thereto, reasonable and necessary expenses for attorney fees, depositions, expert witnesses and other costs incurred in defending the fund against claims, which expenditures shall not be subject to the provisions of K.S.A. 75-3738 through 75-3744, and amendments thereto;

(6) any amounts expended for reinsurance obtained to protect the best interests of the fund purchased by the board of governors, which purchase shall be subject to the provisions of K.S.A. 75-3738 through 75-3744, and amendments thereto, but shall not be subject to the provisions of K.S.A. 75-4101, and amendments thereto;

(7) reasonable and necessary actuarial expenses incurred in administering the act, including expenses for any actuarial studies contracted for by the legislative coordinating council, which expenditures shall not be subject to the provisions of K.S.A. 75-3738 through 75-3744, and amendments thereto;

(8) periodically to the plan or plans, any amount due pursuant to subsection (a)(3) of K.S.A. 40-3413, and amendments thereto;

(9) reasonable and necessary expenses incurred by the board of governors in the administration of the fund or in the performance of other powers, duties or functions of the board under the health care provider insurance availability act;

(10)  surcharge refunds payable when the notice of cancellation requirements of K.S.A. 40-3402, and amendments thereto, are met;

(11) subject to subsection (b) of K.S.A. 40-3411, and amendments thereto, reasonable and necessary expenses for attorney fees and other costs incurred in defending a person engaged or who was engaged in residency training or the private practice corporations or foundations and their full-time physician faculty employed by the university of Kansas medical center or any nonprofit corporation organized to administer the graduate medical education programs of community hospitals or medical care facilities affiliated with the university of Kansas school of medicine from claims for personal injury or death arising out of the rendering of or the failure to render professional services by such health care provider;

(12) notwithstanding the provisions of subsection (m), any amount due from a judgment or settlement for an injury or death arising out of the rendering of or failure to render professional services by a person engaged or who was engaged in residency training or the private practice corporations or foundations and their full-time physician faculty employed by the university of Kansas medical center or any nonprofit corporation organized to administer the graduate medical education programs of community hospitals or medical care facilities affiliated with the university of Kansas school of medicine;

(13) subject to the provisions of K.S.A. 65-429, and amendments thereto, reasonable and necessary expenses for the development and promotion of risk management education programs and for the medical care facility licensure and risk management survey functions carried out under K.S.A. 65-429, and amendments thereto;

(14) notwithstanding the provisions of subsection (m), any amount, but not less than the required basic coverage limits, owed pursuant to a judgment or settlement for any injury or death arising out of the rendering of or failure to render professional services by a person, other than a person described in paragraph (12) of this subsection (c), who was engaged in a postgraduate program of residency training approved by the state board of healing arts but who, at the time the claim was made, was no longer engaged in such residency program;

(15) subject to subsection (b) of K.S.A. 40-3411, and amendments thereto, reasonable and necessary expenses for attorney fees and other costs incurred in defending a person described in paragraph (14) of this subsection (c);

(16) expenses incurred by the commissioner in the performance of duties and functions imposed upon the commissioner by the health care provider insurance availability act, and expenses incurred by the commissioner in the performance of duties and functions under contracts entered into between the board and the commissioner as authorized by this section; and

(17) periodically to the state general fund reimbursements of amounts paid to members of the health care stabilization fund oversight committee for compensation, travel expenses and subsistence expenses pursuant to subsection (e) of K.S.A. 40-3403b, and amendments thereto.

(d) All amounts for which the fund is liable pursuant to subsection (c) shall be paid promptly and in full except that, if the amount for which the fund is liable is $300,000 or more, it shall be paid, by installment payments of $300,000 or 10% of the amount of the judgment including interest thereon, whichever is greater, per fiscal year, the first installment to be paid within 60 days after the fund becomes liable and each subsequent installment to be paid annually on the same date of the year the first installment was paid, until the claim has been paid in full.

(e) In no event shall the fund be liable to pay in excess of $3,000,000 pursuant to any one judgment or settlement against any one health care provider relating to any injury or death arising out of the rendering of or the failure to render professional services on and after July 1, 1984, and before July 1, 1989, subject to an aggregate limitation for all judgments or settlements arising from all claims made in any one fiscal year in the amount of $6,000,000 for each health care provider.

(f)  In no event shall the fund be liable to pay in excess of the amounts specified in the option selected by an active or inactive health care provider pursuant to subsection (l) for judgments or settlements relating to injury or death arising out of the rendering of or failure to render professional services by such health care provider on or after July 1, 1989.

(g) A health care provider shall be deemed to have qualified for coverage under the fund:

(1) On and after July 1, 1976, if basic coverage is then in effect;

(2) subsequent to July 1, 1976, at such time as basic coverage becomes effective; or

(3) upon qualifying as a self-insurer pursuant to K.S.A. 40-3414, and amendments thereto.

(h) A health care provider who is qualified for coverage under the fund shall have no vicarious liability or responsibility for any injury or death arising out of the rendering of or the failure to render professional services inside or outside this state by any other health care provider who is also qualified for coverage under the fund. The provisions of this subsection shall apply to all claims filed on or after July 1, 1986.

(i) Notwithstanding the provisions of K.S.A. 40-3402, and amendments thereto, if the board of governors determines due to the number of claims filed against a health care provider or the outcome of those claims that an individual health care provider presents a material risk of significant future liability to the fund, the board of governors is authorized by a vote of a majority of the members thereof, after notice and an opportunity for hearing in accordance with the provisions of the Kansas administrative procedure act, to terminate the liability of the fund for all claims against the health care provider for damages for death or personal injury arising out of the rendering of or the failure to render professional services after the date of termination. The date of termination shall be 30 days after the date of the determination by the board of governors. The board of governors, upon termination of the liability of the fund under this subsection, shall notify the licensing or other disciplinary board having jurisdiction over the health care provider involved of the name of the health care provider and the reasons for the termination.

(j) (1) Subject to the provisions of paragraph (7) of this subsection (j), upon the payment of moneys from the health care stabilization fund pursuant to subsection (c)(11), the board of governors shall certify to the secretary of administration the amount of such payment, and the secretary of administration shall transfer an amount equal to the amount certified, reduced by any amount transferred pursuant to paragraph (3) or (4) of this subsection (j), from the state general fund to the health care stabilization fund.

(2) Subject to the provisions of paragraph (7) of this subsection (j), upon the payment of moneys from the health care stabilization fund pursuant to subsection (c)(12), the board of governors shall certify to the secretary of administration the amount of such payment which is equal to the basic coverage liability of self-insurers, and the secretary of administration shall transfer an amount equal to the amount certified, reduced by any amount transferred pursuant to paragraph (3) or (4) of this subsection (j), from the state general fund to the health care stabilization fund.

(3) The university of Kansas medical center private practice foundation reserve fund is hereby established in the state treasury. If the balance in such reserve fund is less than $500,000 on July 1 of any year, the private practice corporations or foundations referred to in subsection (c) of K.S.A. 40-3402, and amendments thereto, shall remit the amount necessary to increase such balance to $500,000 to the state treasurer for credit to such reserve fund as soon after such July 1 date as is practicable. Upon receipt of each such remittance, the state treasurer shall credit the same to such reserve fund. When compliance with the foregoing provisions of this paragraph have been achieved on or after July 1 of any year in which the same are applicable, the state treasurer shall certify to the board of governors that such reserve fund has been funded for the year in the manner required by law. Moneys in such reserve fund may be invested or reinvested in accordance with the provisions of K.S.A. 40-3406, and amendments thereto, and any income or interest earned by such investments shall be credited to such reserve fund. Upon payment of moneys from the health care stabilization fund pursuant to subsection (c)(11) or (c)(12) with respect to any private practice corporation or foundation or any of its full-time physician faculty employed by the university of Kansas, the secretary of administration shall transfer an amount equal to the amount paid from the university of Kansas medical center private practice foundation reserve fund to the health care stabilization fund or, if the balance in such reserve fund is less than the amount so paid, an amount equal to the balance in such reserve fund.

(4) The graduate medical education administration reserve fund is hereby established in the state treasury. If the balance in such reserve fund is less than $40,000 on July 1 of any year, the nonprofit corporations organized to administer the graduate medical education programs of community hospitals or medical care facilities affiliated with the university of Kansas school of medicine shall remit the amount necessary to increase such balance to $40,000 to the state treasurer for credit to such reserve fund as soon after such July 1 date as is practicable. Upon receipt of each such remittance, the state treasurer shall credit the same to such reserve fund. When compliance with the foregoing provisions of this paragraph have been achieved on or after July 1 of any year in which the same are applicable, the state treasurer shall certify to the board of governors that such reserve fund has been funded for the year in the manner required by law. Moneys in such reserve fund may be invested or reinvested in accordance with the provisions of K.S.A. 40-3406, and amendments thereto, and any income or interest earned by such investments shall be credited to such reserve fund. Upon payment of moneys from the health care stabilization fund pursuant to subsection (c)(11) or (c)(12) with respect to any nonprofit corporations organized to administer the graduate medical education programs of community hospitals or medical care facilities affiliated with the university of Kansas school of medicine the secretary of administration shall transfer an amount equal to the amount paid from the graduate medical education administration reserve fund to the health care stabilization fund or, if the balance in such reserve fund is less than the amount so paid, an amount equal to the balance in such reserve fund.

(5) Upon payment of moneys from the health care stabilization fund pursuant to subsection (c)(14) or (c)(15), the board of governors shall certify to the secretary of administration the amount of such payment, and the secretary of administration shall transfer an amount equal to the amount certified from the state general fund to the health care stabilization fund.

(6) Transfers from the state general fund to the health care stabilization fund pursuant to subsection (j) shall not be subject to the provisions of K.S.A. 75-3722, and amendments thereto.

(7) The funds required to be transferred from the state general fund to the health care stabilization fund pursuant to paragraphs (1) and (2) of this subsection (j) for the fiscal years ending June 30, 2010, June 30, 2011, June 30, 2012, and June 30, 2013, shall not be transferred prior to July 1, 2013. The secretary of administration shall maintain a record of the amounts certified by the board of governors pursuant to paragraphs (1) and (2) of this subsection (j) for the fiscal years ending June 30, 2010, June 30, 2011, June 30, 2012, and June 30, 2013. Beginning July 1, 2013, in addition to any other transfers required pursuant to subsection (j), the state general fund transfers which are deferred pursuant to this paragraph shall be transferred from the state general fund to the health care stabilization fund in the following manner: On July 1, 2013, and annually thereafter through July 1, 2017, an amount equal to 20% of the total amount of state general fund transfers deferred pursuant to this paragraph for the fiscal years ending June 30, 2010, June 30, 2011, June 30, 2012, and June 30, 2013. The amounts deferred pursuant to this paragraph shall not accrue interest thereon.

(k) Notwithstanding any other provision of the health care provider insurance availability act, no psychiatric hospital licensed under K.S.A. 75-3307b, and amendments thereto, shall be assessed a premium surcharge or be entitled to coverage under the fund if such hospital has not paid any premium surcharge pursuant to K.S.A. 40-3404, and amendments thereto, prior to January 1, 1988.

(l) On or after July 1, 1989, every health care provider shall make an election to be covered by one of the following options provided in this subsection (l) which shall limit the liability of the fund with respect to judgments or settlements relating to injury or death arising out of the rendering of or failure to render professional services on or after July 1, 1989. Such election shall be made at the time the health care provider renews the basic coverage in effect on July 1, 1989, or, if basic coverage is not in effect, such election shall be made at the time such coverage is acquired pursuant to K.S.A. 40-3402, and amendments thereto. Notice of the election shall be provided by the insurer providing the basic coverage in the manner and form prescribed by the board of governors and shall continue to be effective from year to year unless modified by a subsequent election made prior to the anniversary date of the policy. The health care provider may at any subsequent election reduce the dollar amount of the coverage for the next and subsequent fiscal years, but may not increase the same, unless specifically authorized by the board of governors. Any election of fund coverage limits, whenever made, shall be with respect to judgments or settlements relating to injury or death arising out of the rendering of or failure to render professional services on or after the effective date of such election of fund coverage limits. Such election shall be made for persons engaged in residency training and persons engaged in other postgraduate training programs approved by the state board of healing arts at medical care facilities or mental health centers in this state by the agency or institution paying the surcharge levied under K.S.A. 40-3404, and amendments thereto, for such persons. The election of fund coverage limits for a nonprofit corporation organized to administer the graduate medical education programs of community hospitals or medical care facilities affiliated with the university of Kansas school of medicine shall be deemed to be effective at the highest option. Such options shall be as follows:

(1) OPTION 1. The fund shall not be liable to pay in excess of $100,000 pursuant to any one judgment or settlement for any party against such health care provider, subject to an aggregate limitation for all judgments or settlements arising from all claims made in the fiscal year in an amount of $300,000 for such provider.

(2) OPTION 2. The fund shall not be liable to pay in excess of $300,000 pursuant to any one judgment or settlement for any party against such health care provider, subject to an aggregate limitation for all judgments or settlements arising from all claims made in the fiscal year in an amount of $900,000 for such provider.

(3) OPTION 3. The fund shall not be liable to pay in excess of $800,000 pursuant to any one judgment or settlement for any party against such health care provider, subject to an aggregate limitation for all judgments or settlements arising from all claims made in the fiscal year in an amount of $2,400,000 for such health care provider.

(m) The fund shall not be liable for any amounts due from a judgment or settlement against resident or nonresident inactive health care providers who first qualify as an inactive health care provider on or after July 1, 1989, unless such health care provider has been in compliance with K.S.A. 40-3402, and amendments thereto, for a period of not less than five years. If a health care provider has not been in compliance for five years, such health care provider may make application and payment for the coverage for the period while they are nonresident health care providers, nonresident self-insurers or resident or nonresident inactive health care providers to the fund. Such payment shall be made within 30 days after the health care provider ceases being an active health care provider and shall be made in an amount determined by the board of governors to be sufficient to fund anticipated claims based upon reasonably prudent actuarial principles. The provisions of this subsection shall not be applicable to any health care provider which becomes inactive through death or retirement, or through disability or circumstances beyond such health care provider's control, if such health care provider notifies the board of governors and receives approval for an exemption from the provisions of this subsection. Any period spent in a postgraduate program of residency training approved by the state board of healing arts shall not be included in computation of time spent in compliance with the provisions of K.S.A. 40-3402, and amendments thereto. The provisions of this subsection shall expire on July 1, 2014.

(n)  In the event of a claim against a health care provider for personal injury or death arising out of the rendering of or the failure to render professional services by such health care provider, the liability of the fund shall be limited to the amount of coverage selected by the health care provider at the time of the incident giving rise to the claim.

(o) Notwithstanding anything in article 34 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, to the contrary, the fund shall in no event be liable for any claims against any health care provider based upon or relating to the health care provider's sexual acts or activity, but in such cases the fund may pay reasonable and necessary expenses for attorney fees incurred in defending the fund against such claim. The fund may recover all or a portion of such expenses for attorney fees if an adverse judgment is returned against the health care provider for damages resulting from the health care provider's sexual acts or activity.

History: L. 1976, ch. 231, § 3; L. 1980, ch. 143, § 1; L. 1983, ch. 160, § 1; L. 1984, ch. 238, § 3; L. 1984, ch. 178, § 1; L. 1986, ch. 229, § 27; L. 1986, ch. 179, § 2; L. 1986, ch. 184, § 3; L. 1986, ch. 181, § 5; L. 1986, ch. 181, § 6; L. 1987, ch. 176, § 2; L. 1987, ch. 177, § 2; L. 1987, ch. 178, § 3; L. 1988, ch. 155, § 8; L. 1988, ch. 356, § 123; L. 1989, ch. 143, § 3; L. 1990, ch. 174, § 2; L. 1990, ch. 175, § 3; L. 1991, ch. 139, § 3; L. 1992, ch. 23, § 1; L. 1994, ch. 155, § 2; L. 1994, ch. 328, § 1; L. 1995, ch. 145, § 2; L. 1996, ch. 254, § 7; L. 1996, ch. 254, § 8; L. 1997, ch. 134, § 2; L. 1998, ch. 58, § 1; L. 2001, ch. 204, § 2; L. 2010, ch. 55, § 1; L. 2014, ch. 56, § 7; July 1.



40-3403a Termination of fund coverage; equivalent insurance required.

40-3403a. Termination of fund coverage; equivalent insurance required. Any health care provider whose fund coverage has been terminated under subsection (i) of K.S.A. 40-3403, and amendments thereto, shall, as a condition of licensure, maintain continuous professional liability insurance coverage equivalent to that provided by the fund and shall submit to the board of governors satisfactory proof of such coverage, as required by the board.

History: L. 1986, ch. 229, § 21; L. 1995, ch. 145, § 3; L. 2014, ch. 56, § 8; July 1.



40-3403b Health care stabilization fund oversight committee; members, compensation and expenses; duties; legislative staff assistance; information provided for actuarial review, confidentiality, exemption from legal process.

40-3403b. Health care stabilization fund oversight committee; members, compensation and expenses; duties; legislative staff assistance; information provided for actuarial review, confidentiality, exemption from legal process. (a) There is hereby created a health care stabilization fund oversight committee to consist of eleven members, one of whom shall be the chairperson of the board of governors or another member of the board of governors designated by the chairperson, one of whom shall be appointed by the president of the state senate, one of whom shall be appointed by the minority leader of the state senate, one of whom shall be appointed by the speaker of the state house of representatives, one of whom shall be appointed by the minority leader of the state house of representatives and six of whom shall be persons appointed by the legislative coordinating council. The four members appointed by the president and minority leader of the state senate and the speaker and minority leader of the state house of representatives shall be members of the state legislature. Of the six members appointed by the legislative coordinating council, four shall either be health care providers or be employed by health care providers, one shall be a representative of the insurance industry and one shall be appointed from the public at large who is not affiliated with any health care provider or the insurance industry, but none of such six members shall be members of the state legislature. Members serving on the committee on July 1, 2014, shall continue to serve at the pleasure of the appointing authority.

(b) The legislative coordinating council shall designate a chairperson of the committee from among the members thereof. The committee shall meet upon the call of the chairperson. It shall be the responsibility of the committee to make an annual report to the legislative coordinating council on or before January 1 of each year and to perform such additional duties as the legislative coordinating council shall direct. The report required to be made to the legislative coordinating council shall include recommendations to the legislature on the advisability of continuation or termination of the fund or any provisions of this act, an analysis of the market for insurance for health care providers, recommendations on ways to reduce claim and operational costs of the fund, and legislation necessary to implement recommendations of the committee.

(c) The board of governors shall provide any consulting actuarial firm contracting with the legislative coordinating council with such information or materials pertaining to the health care stabilization fund deemed necessary by the actuarial firm for performing the requirements of any actuarial reviews for the health care stabilization fund oversight committee notwithstanding any confidentiality prohibition, restriction or limitation imposed on such information or materials by any other law. The consulting actuarial firm and all employees and former employees thereof shall be subject to the same duty of confidentiality imposed by law on other persons or state agencies with regard to information and materials so provided and shall be subject to any civil or criminal penalties imposed by law for violations of such duty of confidentiality. Any reports of the consulting actuarial firm shall be made in a manner which will not reveal directly or indirectly the name of any persons or entities or individual reserve information involved in claims or actions for damages for personal injury or loss due to error, omission or negligence in the performance of professional services by health care providers. Information provided to the actuary shall not be subject to discovery, subpoena or other means of legal compulsion in any civil proceedings and shall be returned by the actuary to the health care stabilization fund.

(d) The staff of the legislative research department, the office of the revisor of statutes and the division of legislative administrative services shall provide such assistance as may be requested by the committee and to the extent authorized by the legislative coordinating council.

(e) Members of the committee attending meetings of the committee, or attending a subcommittee meeting thereof authorized by the committee, shall be paid compensation, travel expenses and subsistence expenses as provided in K.S.A. 75-3212, and amendments thereto.

(f) This section shall be a part of and supplemental to the health care provider insurance availability act.

History: L. 1989, ch. 143, § 6; L. 1990, ch. 176, § 1; L. 1991, ch. 139, § 4; L. 1994, ch. 155, § 3; L. 2014, ch. 56, § 9; July 1.



40-3404 Annual premium surcharge; collection by insurer; penalty for failure of insurer to comply; basis of amount of premium surcharge.

40-3404. Annual premium surcharge; collection by insurer; penalty for failure of insurer to comply; basis of amount of premium surcharge. (a) Except for any health care provider whose participation in the fund has been terminated pursuant to subsection (i) of K.S.A. 40-3403, and amendments thereto, the board of governors shall levy an annual premium surcharge on each health care provider who has obtained basic coverage and upon each self-insurer for each year. This provision shall not apply to optometrists and pharmacists on or after July 1, 1991, nor to physical therapists on or after July 1, 1995, nor to health maintenance organizations on and after July 1, 1997. Such premium surcharge shall be an amount based upon a rating classification system established by the board of governors which is reasonable, adequate and not unfairly discriminating. The annual premium surcharge upon the university of Kansas medical center for persons engaged in residency training, as described in paragraph (1) of subsection (r) of K.S.A. 40-3401, and amendments thereto, shall be based on an assumed aggregate premium of $600,000. The annual premium surcharge upon the employers of persons engaged in residency training, as described in paragraph (2) of subsection (r) of K.S.A. 40-3401, and amendments thereto, shall be based on an assumed aggregate premium of $400,000. The surcharge on such $400,000 amount shall be apportioned among the employers of persons engaged in residency training, as described in paragraph (2) of subsection (r) of K.S.A. 40-3401, and amendments thereto, based on the number of residents employed as of July 1 of each year. The annual premium surcharge upon any nonprofit corporation organized to administer the graduate medical education programs of community hospitals or medical care facilities affiliated with the university of Kansas school of medicine shall be based upon an assumed aggregate premium of $10,000. The surcharge on such assumed aggregate premium shall be apportioned among all such nonprofit corporations.

(b) In the case of a resident health care provider who is not a self-insurer, the premium surcharge shall be collected in addition to the annual premium for the basic coverage by the insurer and shall not be subject to the provisions of K.S.A. 40-252, 40-955 and 40-2801 et seq., and amendments thereto. The amount of the premium surcharge shall be shown separately on the policy or an endorsement thereto and shall be specifically identified as such. Such premium surcharge shall be due and payable by the insurer to the board of governors within 30 days after the annual premium for the basic coverage is received by the insurer. Within 15 days immediately following the effective date of this act, the board of governors shall send to each insurer information necessary for their compliance with this subsection. The certificate of authority of any insurer who fails to comply with the provisions of this subsection shall be suspended pursuant to K.S.A. 40-222, and amendments thereto, until such insurer shall pay the annual premium surcharge due and payable to the board of governors. In the case of a nonresident health care provider or a self-insurer, the premium surcharge shall be paid upon submitting documentation of compliance with K.S.A. 40-3402, and amendments thereto.

(c) In setting the amount of such surcharge, the board of governors may require any health care provider who has paid a surcharge for less than 24 months to pay a higher surcharge than other health care providers.

History: L. 1976, ch. 231, § 4; L. 1980, ch. 143, § 2; L. 1983, ch. 160, § 2; L. 1984, ch. 238, § 4; L. 1985, ch. 166, § 3; L. 1986, ch. 229, § 29; L. 1986, ch. 179, § 4; L. 1986, ch. 184, § 4; L. 1986, ch. 181, § 7; L. 1987, ch. 176, § 3; L. 1990, ch. 175, § 4; L. 1991, ch. 139, § 5; L. 1994, ch. 155, § 4; L. 1995, ch. 145, § 4; L. 1997, ch. 134, § 3; L. 2001, ch. 204, § 4; L. 2010, ch. 55, § 2; L. 2014, ch. 56, § 10; July 1.



40-3406 Investment of health care stabilization fund moneys.

40-3406. Investment of health care stabilization fund moneys. After consultation with the board of governors the director of investments may invest and reinvest moneys in the fund in accordance with investment policies established by the pooled money investment board under K.S.A. 75-4232, and amendments thereto, in the following:

(a) Direct obligations of, or obligations that are insured as to principal and interest by, the United States of America or any agency thereof and obligations and securities of the United States sponsored enterprises which under federal law may be accepted as security for public funds, including investments in mortgage-backed securities;

(b) repurchase agreements with a Kansas bank or primary government securities dealer which reports to the market reports division of the federal reserve bank of New York for direct obligations of, or obligations that are insured as to principal and interest by, the United States government or any agency thereof and obligations and securities of United States government sponsored enterprises which under federal law may be accepted as security for public funds;

(c) commercial paper that does not exceed 270 days to maturity and which has received one of the two highest commercial paper credit ratings by a nationally recognized investment rating firm;

(d) interest-bearing time deposits in any commercial bank located in Kansas;

(e) the municipal investment pool fund, under K.S.A. 12-1677a, and amendments thereto; or

(f) corporate bonds that are rated in one of the two highest credit rating categories by a nationally recognized investment rating firm.

History: L. 1976, ch. 231, § 6; L. 1987, ch. 295, § 4; L. 1989, ch. 48, § 85; L. 1996, ch. 254, § 9; L. 2005, ch. 205, § 2; July 1.



40-3407 Payments from fund; claim payments.

40-3407. Payments from fund; claim payments. (a) Except for investment purposes, all payments from the fund shall be upon warrants of the state of Kansas issued pursuant to vouchers approved by the executive director or the executive director's designee, and, with respect to claim payments, accompanied by: (1) A file stamped copy of a final judgment against a health care provider or inactive health care provider for which the fund is liable; or (2) a file stamped copy of a court approved settlement against a health care provider or inactive health care provider for which the fund is liable.

(b) For investment purposes amounts shall be paid from the fund upon vouchers approved by the chairperson of the pooled money investment board.

(c) (1) Payments from the fund for attorney fees, expert witness fees, and other costs related to claims, including invoices, statements and other documentation thereof, shall not be subject to K.S.A. 45-218, and amendments thereto.

(2) The provisions of this subsection shall expire on June 30, 2019, unless the legislature acts to reenact such provisions. The provisions of this section shall be reviewed by the legislature prior to July 1, 2019.

History: L. 1976, ch. 231, § 7; L. 1994, ch. 155, § 5; L. 2014, ch. 56, § 11; July 1.



40-3407a Same; expenditures irrespective of time liability incurred or judgment or settlement made.

40-3407a. Same; expenditures irrespective of time liability incurred or judgment or settlement made. (a) Expenditures may be made from the health care stabilization fund for attorney fees, expenses and other costs incurred in defending the fund against claims and for judgments and settlements for which the fund is liable pursuant to subsection (c) of K.S.A. 40-3403, and amendments thereto, regardless of when such attorney fees, expenses or other costs were incurred or when any such judgment or settlement was made.

(b) This section shall be part of and supplemental to the health care provider insurance availability act.

History: L. 2005, ch. 205, § 1; July 1.



40-3408 Liability of insurer or self-insurer for injury or death arising out of act or omission of health care provider, limitation; fund coverage excess over liability insurance coverage; permissive exclusions from coverage.

40-3408. Liability of insurer or self-insurer for injury or death arising out of act or omission of health care provider, limitation; fund coverage excess over liability insurance coverage; permissive exclusions from coverage. (a) The insurer of a health care provider covered by the fund or self-insurer shall be liable only for the first $200,000 of a claim for personal injury or death arising out of the rendering of or the failure to render professional services by such health care provider, subject to an annual aggregate of $600,000 for all such claims against the health care provider. However, if any liability insurance in excess of such amounts is applicable to any claim or would be applicable in the absence of this act, any payments from the fund shall be excess over such amounts paid, payable or that would have been payable in the absence of this act.

(b) If any inactive health care provider has liability insurance in effect which is applicable to any claim or would be applicable in the absence of this act, any payments from the fund shall be excess over such amounts paid, payable or that would have been payable in the absence of this act.

(c) Notwithstanding anything in article 34 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, to the contrary, an insurer that provides coverage to a health care provider may exclude from coverage any liability incurred by such provider:

(1) From the rendering of or the failure to render professional services by any other health care provider who is required by K.S.A. 40-3402, and amendments thereto, to maintain professional liability insurance in effect as a condition to rendering professional services as a health care provider in this state; or

(2) based upon or relating to the health care provider's sexual acts or activity, but in such cases the insurer may provide reasonable and necessary expenses for attorney fees incurred in defending against such claim. The insurer may recover all or a portion of such expenses for attorney fees if an adverse judgment is returned against the health care provider for damages resulting from the health care provider's sexual acts or activity.

(d) The fund shall not be liable for payment of any claim excluded by an insurer pursuant to this section or any claim otherwise excluded from coverage under a health care provider's professional liability insurance.

History: L. 1976, ch. 231, § 8; L. 1984, ch. 238, § 5; L. 1986, ch. 229, § 30; L. 1990, ch. 174, § 3; L. 1997, ch. 134, § 4; L. 2014, ch. 56, § 12; July 1.



40-3409 Service upon board of governors required in action filed in state for injury or death arising out of act or omission of health care provider; time for filing; effect of failure to make service; notification of board of governors required in action filed outside of state; copy of petition involving certain health care providers forwarded to state board of healing arts; defense of action; costs; submission of certain information to board of healing arts.

40-3409. Service upon board of governors required in action filed in state for injury or death arising out of act or omission of health care provider; time for filing; effect of failure to make service; notification of board of governors required in action filed outside of state; copy of petition involving certain health care providers forwarded to state board of healing arts; defense of action; costs; submission of certain information to board of healing arts. (a) (1) In any action filed in this state for personal injury or death arising out of the rendering of or the failure to render professional services by any health care provider covered by the fund or any inactive health care provider covered by the fund, the plaintiff shall serve a copy of the petition upon the board of governors by registered mail within 10 days from filing the same, and if such service is not made the fund shall not be liable for any amount due from a judgment or a settlement nor, in such case, shall the health care provider or the provider's insurer or the inactive health care provider or the provider's insurer be liable for such amount that, if such service had been made, would have been paid by the fund; (2) in any action filed outside of this state for personal injury or death arising out of the rendering of or the failure to render professional services by any health care provider or any inactive health care provider covered by the fund, the inactive health care provider, the self-insurer or the insurer of a health care provider or an inactive health care provider shall notify the board of governors, as soon as it is reasonably practicable, that such summons or petition has been filed.  If the petition names as a defendant in the action a health care provider who is licensed, registered or certified by the state board of healing arts, the board of governors shall forward a copy of the petition to the state board of healing arts.

(b) Such action shall be defended by the insurer or the self-insurer, but if the board of governors believes it to be in the best interests of the fund, the board of governors may employ independent counsel to represent the interests of the fund.  The cost of employing such counsel shall be paid from the fund.  The board of governors is authorized to employ independent counsel in any such action against an inactive health care provider covered by the fund.

(c) The attorneys of record and the board of governors shall submit to the state board of healing arts expert witness reports which have been made available to the opposing parties in the case and, upon the request of the state board of healing arts, any depositions, interrogatories, admissions or other relevant information concerning the case which has been made available to the opposing parties in the case shall also be submitted. The board of governors shall not be required to furnish information not in the possession of the board of governors. Any report or other information made available to the state board of healing arts in accordance with this subsection shall be subject to K.S.A. 65-2898a and amendments thereto. Reasonable expenses incurred in reproducing such reports or other information shall be paid by the state board of healing arts.

History: L. 1976, ch. 231, § 9; L. 1983, ch. 213, § 3; L. 1985, ch. 167, § 1; L. 1994, ch. 155, § 6; Jan. 1, 1995.



40-3410 Negotiation of amount of claim to be paid from fund; settlement; procedure for court approval.

40-3410. Negotiation of amount of claim to be paid from fund; settlement; procedure for court approval. When the insurer of a health care provider or inactive health care provider covered by the fund has agreed to settle its liability on a claim against its insured or when the self-insurer has agreed to settle liability on a claim and the claimant's demand is in an amount in excess of such settlement, or where a claim is against an inactive health care provider covered by the fund who does not have liability insurance in effect which is applicable to the claim, or where it would otherwise be in the best interest of the fund, the claimant and the board of governors may negotiate on an amount to be paid from the fund.  The board of governors may employ independent counsel to represent the interest of the fund in any such negotiations.  In the event the claimant and the board of governors agree upon an amount the following procedure shall be followed:

(a) A petition shall be filed by the claimant with the court in which the action is pending against the health care provider or the inactive health care provider, or if none is pending, in a court of appropriate jurisdiction, for approval of the agreement between the claimant and the board of governors.

(b) The court shall set such petition for hearing as soon as the court's calendar permits, and notice of the time, date and place of hearing shall be given to the claimant, the health care provider or inactive health care provider, and to the board of governors.

(c) At such hearing the court shall approve the proposed settlement if the court finds it to be valid, just and equitable.

(d) In the event the settlement is not approved, the procedure set forth in K.S.A. 40-3411 and amendments thereto shall be followed.

History: L. 1976, ch. 231, § 10; L. 1994, ch. 155, § 7; Jan. 1, 1995.



40-3411 Commencement of actions upon failure to reach settlement or obtain court approval thereof on amount to be paid from fund; defense of action; attorneys' fees; obligation of provider to attend hearings and trial and give evidence.

40-3411. Commencement of actions upon failure to reach settlement or obtain court approval thereof on amount to be paid from fund; defense of action; attorneys' fees; obligation of provider to attend hearings and trial and give evidence. (a) In any claim in which the insurer of a health care provider or inactive health care provider covered by the fund has agreed to settle its liability on a claim against its insured or when the self-insurer has agreed to settle liability on a claim and the claimant's demand is in an amount in excess of such settlement, to which the board of governors does not agree, or where the claim is against an inactive health care provider covered by the fund who does not have liability insurance in effect which is applicable to the claim and the claimant and board of governors cannot agree upon a settlement, an action must be commenced by the claimant against the health care provider or inactive health care provider in a court of appropriate jurisdiction for such damages as are reasonable in the premises. If an action is already pending against the health care provider or inactive health care provider, the pending action shall be conducted in all respects as if the insurer or self-insurer had not agreed to settle.

(b) Any such action against a health care provider covered by the fund or inactive health care provider covered by the fund who has liability insurance in effect which is applicable to the claim shall be defended by the insurer or self-insurer in all respects as if the insurer or self-insurer had not agreed to settle its liability. Notwithstanding any other provision of law, the insurer or self-insurer shall be reimbursed from the fund for the costs of such defense incurred after the settlement agreement was reached, including a reasonable attorney's fee not to exceed the maximum hourly rate established by the board of governors. The board of governors is authorized to employ independent counsel in any such action against a health care provider or an inactive health care provider covered by the fund. If the primary carrier or self-insurer determines that the policy limits or the self-insured amount of basic coverage should be tendered to the fund in order to relieve itself of further costs of defense, it may do so in the manner specified by the board of governors. In the event of such a tender, the fund shall become responsible for the conduct of the defense. The board of governors may employ the attorney retained by the primary carrier or self-insurer or appoint other counsel to represent such health care provider. In any event, the board of governors shall pay attorneys' fees at a rate not to exceed the maximum hourly rate established by the board of governors. Under such circumstances, the fund shall have no liability for attorneys' fees to any attorney not so appointed.

(c) In any such action the health care provider or the inactive health care provider against whom claim is made shall be obligated to attend hearings and trials, as necessary, and to give evidence.

History: L. 1976, ch. 231, § 11; L. 1983, ch. 160, § 3; L. 1994, ch. 181, § 4; L. 1994, ch. 328, § 2; L. 2014, ch. 56, § 13; July 1.



40-3412 Actions against health care providers or inactive health care providers; no direct action against fund or insurer; inadmissible evidence; fund not liable for certain damages.

40-3412. Actions against health care providers or inactive health care providers; no direct action against fund or insurer; inadmissible evidence; fund not liable for certain damages. (a) Any action for personal injury or death arising out of the rendering of or the failure to render professional services by any health care provider or inactive health care provider shall be maintained against such health care provider or inactive health care provider. No claimant shall have any right of action directly against the fund. No claimant shall have any right of action under this act directly against an insurer.

(b) Evidence that a portion of any verdict would be payable from insurance or the fund shall be inadmissible in any such action.

(c) Nothing in this act shall be construed to impose any liability in the fund in excess of that specifically provided for in this act for negligent failure to settle a claim or for failure to settle a claim in good faith.

(d) The fund shall have no obligations whatsoever for payment for punitive damages.

(e) The fund shall not be liable to pay amounts due from a judgment against an inactive health care provider arising from the rendering of professional services as a health care provider contrary to the provisions of this act.

(f) Any action for damages or for approval of a settlement as set forth in K.S.A. 40-3409, 40-3410 or 40-3411, and amendments thereto, shall be brought in a court of appropriate jurisdiction and venue.

History: L. 1976, ch. 231, § 12; L. 2014, ch. 56, § 14; July 1.



40-3413 Apportionment of risk among insurers; preparation of plan; contents; approval or disapproval; amendment; preparation by commissioner of insurance, when; order to discontinue unfair or unreasonable activities or activities inconsistent with act; governing board, membership; commissions on insurance written under plan; prior acts liability insurance for certain providers, policy limits.

40-3413. Apportionment of risk among insurers; preparation of plan; contents; approval or disapproval; amendment; preparation by commissioner of insurance, when; order to discontinue unfair or unreasonable activities or activities inconsistent with act; governing board, membership; commissions on insurance written under plan; prior acts liability insurance for certain providers, policy limits. (a) Every insurer and every rating organization shall cooperate in the preparation of a plan or plans for the equitable apportionment among such insurers of applicants for professional liability insurance and such other liability insurance as may be included in or added to the plan, who are in good faith entitled to such insurance but are unable to procure the same through ordinary methods. Such plan or plans shall be prepared and filed with the commissioner and the board of governors within a reasonable time but not exceeding 60 calendar days from the effective date of this act. Such plan or plans shall provide:

(1) Reasonable rules governing the equitable distribution of risks by direct insurance, reinsurance or otherwise including the authority to make assessments against the insurers participating in the plan or plans;

(2) rates and rate modifications applicable to such risks which shall be reasonable, adequate and not unfairly discriminatory;

(3) a method whereby periodically the plan shall compare the premiums earned to the losses and expenses sustained by the plan. If there is any surplus of premiums over losses and expenses received for that year such surplus shall be transferred to the fund. If there is any excess of losses and expenses over premiums earned such losses shall be transferred from the fund, however such transfers shall not occur more often than once each three months;

(4) the limits of liability which the plan shall be required to provide, but in no event shall such limits be less than those limits provided for in subsection (a) of K.S.A. 40-3402, and amendments thereto;

(5) a method whereby applicants for insurance, insureds and insurers may have a hearing on grievances and the right of appeal to the commissioner.

(b) For every such plan or plans, there shall be a governing board which shall meet at least annually to review and prescribe operating rules. Such board of directors shall consist of nine members to be appointed, for terms of four years, by the commissioner as follows:

(1) Two members shall be representatives of foreign insurers;

(2) two members shall be representatives of domestic insurers;

(3) two members shall be health care providers;

(4) one member shall be a licensed insurance agent actively engaged in the solicitation of casualty insurance;

(5) one member shall be the chairperson of the board of governors or the chairperson's designee; and

(6) one member shall be a representative of the general public.

(c) The commissioner and board of directors shall review the plan as soon as reasonably possible after filing in order to determine whether it meets the requirements set forth in subsection (a). As soon as reasonably possible after the plan has been filed the commissioner, consistent with the recommendations of the board of directors, shall in writing approve or disapprove the plan. Any plan shall be deemed approved unless disapproved within 30 days. Subsequent to the waiting period the commissioner may disapprove any plan on the ground that it does not meet the requirements set forth in subsection (a), but only after a hearing held upon not less than 10 days' written notice to every insurer and rating organization affected specifying in what respect the commissioner finds that such plan fails to meet such requirements, and stating when within a reasonable period thereafter such plan shall be deemed no longer effective. Such order shall not affect any assignment made or policy issued or made prior to the expiration of the period set forth in the order. Amendments to such plan or plans shall be prepared, and filed and reviewed in the same manner as herein provided with respect to the original plan or plans.

(d) If no plan meeting the standards set forth in subsection (a) is submitted to the commissioner and board of directors within 60 calendar days from the effective date of this act or within the period stated in any order disapproving an existing plan, the commissioner with the assistance of the board of directors shall after a hearing, if necessary to carry out the purpose of this act, prepare and promulgate a plan meeting such requirements.

(e) If, after a hearing conducted in accordance with the provisions of the Kansas administrative procedure act, the commissioner and board of directors find that any activity or practice of any insurer or rating organization in connection with the operation of such plan or plans is unfair or unreasonable or otherwise inconsistent with the provisions of this act, the commissioner and board of directors may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this act and requiring discontinuance of such activity or practice.

(f) An insurer participating in the plan approved by the commissioner may pay a commission with respect to insurance written under the plan to an insurance agent licensed for any other insurer participating in the plan or to any insurer participating in the plan. Such commission shall be reasonably equivalent to the usual customary commission paid on similar types of policies issued in the voluntary market.

(g) Notwithstanding the provisions of K.S.A. 40-3402, and amendments thereto, the plan shall make available policies of professional liability insurance covering prior acts. Such professional liability insurance policies shall have limits of coverage not exceeding $1,000,000 per claim, subject to not more than $3,000,000 annual aggregate liability for all claims made as a result of personal injury or death arising out of the rendering of or the failure to render professional services within this state on or before December 31, 2014. Such professional liability insurance policies shall be made available only to physician assistants licensed by the state board of healing arts, licensed advanced practice registered nurses authorized by the state board of nursing to practice as an advanced practice registered nurse in the classification of a nurse-midwife, nursing facilities licensed by the state of Kansas, assisted living facilities licensed by the state of Kansas and residential health care facilities licensed by the state of Kansas that will be in compliance with K.S.A. 40-3402, and amendments thereto, on January 1, 2015. The premiums for such professional liability insurance policies shall be based upon reasonably prudent actuarial principles. The provisions of this subsection shall expire on January 1, 2016.

History: L. 1976, ch. 231, § 13; L. 1977, ch. 166, § 1; L. 1980, ch. 144, § 1; L. 1982, ch. 208, § 1; L. 1984, ch. 178, § 2; L. 1987, ch. 179, § 1; L. 1988, ch. 356, § 124; L. 1989, ch. 144, § 1; L. 1992, ch. 23, § 2; L. 1995, ch. 145, § 5; L. 2014, ch. 56, § 15; July 1.



40-3414 Qualification of health care provider or system as self-insurer; cancellation of certificate of self-insurance, grounds; payment of surcharge; Kansas soldiers' home, Kansas veterans' home and persons engaged in residency training and persons engaged in a postgraduate training program as self-insurers; health maintenance organizations and related groups; private practice foundations and faculty of university of Kansas medical center.

40-3414. Qualification of health care provider or system as self-insurer; cancellation of certificate of self-insurance, grounds; payment of surcharge; Kansas soldiers' home, Kansas veterans' home and persons engaged in residency training and persons engaged in a postgraduate training program as self-insurers; health maintenance organizations and related groups; private practice foundations and faculty of university of Kansas medical center. (a) Any health care provider or any health care system organized and existing under the laws of this state which owns and operates more than one medical care facility or more than one health care facility, as defined in K.S.A. 40-3401, and amendments thereto, licensed by the state of Kansas, whose aggregate annual insurance premium is or would be $100,000 or more for basic coverage calculated in accordance with rating procedures approved by the commissioner pursuant to K.S.A. 40-3413, and amendments thereto, may qualify as a self-insurer by obtaining a certificate of self-insurance from the board of governors. Upon application of any such health care provider or health care system, on a form prescribed by the board of governors, the board of governors may issue a certificate of self-insurance if the board of governors is satisfied that the applicant is possessed and will continue to be possessed of ability to pay any judgment for which liability exists equal to the amount of basic coverage required of a health care provider obtained against such applicant arising from the applicant's rendering of professional services as a health care provider. In making such determination the board of governors shall consider: (1) The financial condition of the applicant; (2) the procedures adopted and followed by the applicant to process and handle claims and potential claims; (3) the amount and liquidity of assets reserved for the settlement of claims or potential claims; and (4) any other relevant factors. The certificate of self-insurance may contain reasonable conditions prescribed by the board of governors. Upon notice and a hearing in accordance with the provisions of the Kansas administrative procedure act, the board of governors may cancel a certificate of self-insurance upon reasonable grounds therefor. Failure to pay any judgment for which the self-insurer is liable arising from the self-insurer's rendering of professional services as a health care provider, the failure to comply with any provision of this act or the failure to comply with any conditions contained in the certificate of self-insurance shall be reasonable grounds for the cancellation of such certificate of self-insurance. The provisions of this subsection shall not apply to the Kansas soldiers' home, the Kansas veterans' home or to any person who is a self-insurer pursuant to subsection (d) or (e).

(b) Any such health care provider or health care system that holds a certificate of self-insurance shall pay the applicable surcharge set forth in K.S.A. 40-3402(c), and amendments thereto.

(c) The Kansas soldiers' home and the Kansas veterans' home shall be self-insurers and shall pay the applicable surcharge set forth in K.S.A. 40-3402(c), and amendments thereto.

(d) Persons engaged in residency training as provided in K.S.A. 40-3401(r)(1) and (2), and amendments thereto, shall be self-insured by the state of Kansas for occurrences arising during such training, and such person shall be deemed a self-insurer for the purposes of the health care provider insurance availability act. Such self-insurance shall be applicable to a person engaged in residency training only when such person is engaged in medical activities which do not include extracurricular, extra-institutional medical service for which such person receives extra compensation and which have not been approved as provided in K.S.A. 40-3401(r)(1) and (2), and amendments thereto.

(e) (1) A person engaged in a postgraduate training program approved by the state board of healing arts at a medical care facility or mental health center in this state may be self-insured by such medical care facility or mental health center in accordance with this subsection (e) and in accordance with such terms and conditions of eligibility therefor as may be specified by the medical care facility or mental health center and approved by the board of governors. A person self-insured under this subsection (e) by a medical care facility or mental health center shall be deemed a self-insurer for purposes of the health care provider insurance availability act. Upon application by a medical care facility or mental health center, on a form prescribed by the board of governors, the board of governors may authorize such medical care facility or mental health center to self-insure persons engaged in postgraduate training programs approved by the state board of healing arts at such medical care facility or mental health center if the board of governors is satisfied that the medical care facility or mental health center is possessed and will continue to be possessed of ability to pay any judgment for which liability exists equal to the amount of basic coverage required of a health care provider obtained against a person engaged in such a postgraduate training program and arising from such person's rendering of or failure to render professional services as a health care provider.

(2) In making such determination the board of governors shall consider: (A) The financial condition of the medical care facility or mental health center; (B) the procedures adopted by the medical care facility or mental health center to process and handle claims and potential claims; (C) the amount and liquidity of assets reserved for the settlement of claims or potential claims by the medical care facility or mental health center; and (D) any other factors the board of governors deems relevant. The board of governors may specify such conditions for the approval of an application as the board of governors deems necessary. Upon approval of an application, the board of governors shall issue a certificate of self-insurance to each person engaged in such postgraduate training program at the medical care facility or mental health center who is self-insured by such medical care facility or mental health center.

(3) Upon notice and a hearing in accordance with the provisions of the Kansas administrative procedure act, the board of governors may cancel, upon reasonable grounds therefor, a certificate of self-insurance issued pursuant to this subsection (e) or the authority of a medical care facility or mental health center to self-insure persons engaged in such postgraduate training programs at the medical care facility or mental health center. Failure of a person engaged in such postgraduate training program to comply with the terms and conditions of eligibility to be self-insured by the medical care facility or mental health center, the failure of a medical care facility or mental health center to pay any judgment for which such medical care facility or mental health center is liable as self-insurer of such person, the failure to comply with any provisions of the health care provider insurance availability act or the failure to comply with any conditions for approval of the application or any conditions contained in the certificate of self-insurance shall be reasonable grounds for cancellation of such certificate of self-insurance or the authority of a medical care facility or mental health center to self-insure such persons.

(4) A medical care facility or mental health center authorized to self-insure persons engaged in such postgraduate training programs shall pay the applicable surcharge set forth in K.S.A. 40-3402(c), and amendments thereto, on behalf of such persons.

(5) As used in this subsection (e), "medical care facility" does not include the university of Kansas medical center or those community hospitals or medical care facilities described in K.S.A. 40-3401(r)(2), and amendments thereto.

(f) For the purposes of subsection (a), "health care provider" may include each health care provider in any group of health care providers who practice as a group to provide physician services only for a health maintenance organization, any professional corporations, partnerships or not-for-profit corporations formed by such group and the health maintenance organization itself. The premiums for each such provider, health maintenance organization and group corporation or partnership may be aggregated for the purpose of being eligible for and subject to the statutory requirements for self-insurance as set forth in this section.

(g) The provisions of subsections (a) and (f), relating to health care systems, shall not affect the responsibility of individual health care providers as defined in K.S.A. 40-3401(f), and amendments thereto, or organizations whose premiums are aggregated for purposes of being eligible for self-insurance from individually meeting the requirements imposed by K.S.A. 40-3402, and amendments thereto, with respect to the ability to respond to injury or damages to the extent specified therein and K.S.A. 40-3404, and amendments thereto, with respect to the payment of the health care stabilization fund surcharge.

(h) Each private practice corporation or foundation and their full-time physician faculty employed by the university of Kansas medical center and each nonprofit corporation organized to administer the graduate medical education programs of community hospitals or medical care facilities affiliated with the university of Kansas school of medicine shall be deemed a self-insurer for the purposes of the health care provider insurance availability act. The private practice corporation or foundation of which the full-time physician faculty is a member and each nonprofit corporation organized to administer the graduate medical education programs of community hospitals or medical care facilities affiliated with the university of Kansas school of medicine shall pay the applicable surcharge set forth in K.S.A. 40-3404(a), and amendments thereto, on behalf of the private practice corporation or foundation and their full-time physician faculty employed by the university of Kansas medical center or on behalf of a nonprofit corporation organized to administer the graduate medical education programs of community hospitals or medical care facilities affiliated with the university of Kansas school of medicine.

(i) (1) Subject to the provisions of paragraph (4), for the purposes of the health care provider insurance availability act, each nonprofit corporation organized to administer the graduate medical education programs of community hospitals or medical care facilities affiliated with the university of Kansas school of medicine shall be deemed to have been a health care provider as defined in K.S.A. 40-3401, and amendments thereto, from and after July 1, 1997.

(2) Subject to the provisions of paragraph (4), for the purposes of the health care provider insurance availability act, each nonprofit corporation organized to administer the graduate medical education programs of community hospitals or medical care facilities affiliated with the university of Kansas school of medicine shall be deemed to have been a self-insurer within the meaning of subsection (h), and amendments thereto, from and after July 1, 1997.

(3) Subject to the provisions of paragraph (4), for the purposes of the health care provider insurance availability act, the election of fund coverage limits for each nonprofit corporation organized to administer the graduate medical education programs of community hospitals or medical care facilities affiliated with the university of Kansas school of medicine shall be deemed to have been effective at the highest option, as provided in K.S.A. 40-3403(l), and amendments thereto, from and after July 1, 1997.

(4) No nonprofit corporation organized to administer the graduate medical education programs of community hospitals or medical care facilities affiliated with the university of Kansas school of medicine shall be required to pay to the fund any annual premium surcharge for any period prior to the effective date of this act. Any annual premium surcharge for the period commencing on the effective date of this act and ending on June 30, 2001, shall be prorated.

History: L. 1976, ch. 231, § 14; L. 1981, ch. 199, § 2; L. 1982, ch. 209, § 1; L. 1984, ch. 177, § 2; L. 1985, ch. 166, § 4; L. 1986, ch. 184, § 5; L. 1988, ch. 155, § 9; L. 1988, ch. 356, § 125; L. 1989, ch. 143, § 4; L. 1990, ch. 175, § 5; L. 1995, ch. 145, § 6; L. 1997, ch. 118, § 10; L. 2001, ch. 204, § 3; L. 2014, ch. 56, § 16; L. 2015, ch. 45, § 8; July 1.



40-3415 Consultation and assistance in maintaining compliance with act.

40-3415. Consultation and assistance in maintaining compliance with act. The board of governors, the commissioner, the attorney general, the health care stabilization fund oversight committee and the officers and employees of  the state agencies which license, register, certify or otherwise regulate health care providers are authorized and directed to consult with and assist each other in maintaining compliance with the provisions of this act.

History: L. 1976, ch. 231, § 15; L. 1984, ch. 238, § 6; L. 1989, ch. 143, § 5; July 1.



40-3416 Report of suspected violations to regulatory agencies; investigation; report to attorney general; injunctive relief.

40-3416. Report of suspected violations to regulatory agencies; investigation; report to attorney general; injunctive relief. When the board of governors is informed or reasonably suspects that a health care provider licensed to render professional services is in violation of K.S.A. 40-3402, and amendments thereto, such board shall report the suspected violation to the state agency which licenses, registers or certifies such health care provider. Upon receipt of such report or other evidence of a violation of K.S.A. 40-3402, and amendments thereto, the state agency shall make such investigation as it deems necessary and take such other official action as deemed appropriate. If a violation is found to exist, the state agency shall promptly notify the attorney general of this state. Upon such notice the attorney general or county attorney of the proper county shall, in the name of the state, institute and maintain an action to enjoin the health care provider from rendering professional services in this state in the district court of the district in which such health care provider is rendering professional services.

History: L. 1976, ch. 231, § 16; L. 1995, ch. 145, § 7; L. 2014, ch. 56, § 17; July 1.



40-3417 Rules and regulations.

40-3417. Rules and regulations. (a) Except as otherwise provided by subsection (b), the commissioner may adopt such rules and regulations as may be deemed necessary to carry out the purposes of this act.

(b) The board of governors may adopt such rules and regulations as may be deemed necessary for the administration of the fund and the powers, duties and functions of the board of governors under the health care provider insurance availability act.

History: L. 1976, ch. 231, § 17; L. 1994, ch. 155, § 9; Jan. 1, 1995.



40-3418 Severability of act.

40-3418. Severability of act. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1976, ch. 231, § 18; July 1.



40-3418a Severability of act.

40-3418a. Severability of act. If any provisions of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or application and, to this end, the provisions of this act are severable.

History: L. 1989, ch. 143, § 9; July 1.



40-3419 Title of act.

40-3419. Title of act. K.S.A. 40-3401 et seq., and amendments thereto, shall be known and may be cited as the health care provider insurance availability act.

History: L. 1976, ch. 231, § 19; L. 2014, ch. 56, § 18; July 1.



40-3420 Professional corporation which reorganizes as not-for-profit corporation is continuing concern for purposes of obtaining basic coverage under health care provider insurance availability act.

40-3420. Professional corporation which reorganizes as not-for-profit corporation is continuing concern for purposes of obtaining basic coverage under health care provider insurance availability act. (a) Any professional corporation organized under the professional corporation law of Kansas that reorganizes as a Kansas not-for-profit corporation and seeks to comply with the provisions of the health care provider insurance availability act shall be considered to be a continuing concern for the purposes of obtaining basic coverage pursuant to the health care provider insurance availability act and shall not be considered to be an inactive health care provider. Any insurer issuing basic coverage to such corporation shall provide coverage for all claims made during the term of the policy issued which arose while the not-for-profit corporation was operating in this state as a professional corporation under the professional corporation law of Kansas.

(b) This section shall be part of and supplemental to the health care provider insurance availability act.

History: L. 1982, ch. 207, § 2; April 29.



40-3421 Reports by insurers of claims and actions, confidentiality; failure to report, civil penalty; liability of insurers in civil actions.

40-3421. Reports by insurers of claims and actions, confidentiality; failure to report, civil penalty; liability of insurers in civil actions. (a) Any insurer providing professional liability insurance coverage to a health care provider, as defined by K.S.A. 40-3401, and amendments thereto, who is licensed in Kansas shall report to the appropriate state health care provider regulatory agency and the board of governors on forms prescribed by the board of governors any written or oral claim or action for damages for medical malpractice. The report shall be filed no later than 30 days following the insurer's receipt of notice of the claim or action and shall contain:

(1) The name, address, area of practice or specialty, policy coverage and policy number of the insured; and

(2) the date of the occurrence giving rise to the claim, the date the occurrence was reported to the insurer, and the date legal action, if any, was initiated.

(b) Upon request of an agency to which a report is made under subsection (a), the insurer making the report shall provide to the agency no later than 30 days following receipt of the request or receipt of the information, whichever is later:

(1) The names of all defendants involved in the claim; and

(2) a summary of the occurrence, including the name of the institution at which the incident occurred, the final diagnosis for which treatment was sought or rendered, the patient's actual condition, the incident, treatment or diagnosis giving rise to the claim and a description of the principal injury giving rise to the claim.

(c) Reports required to be filed pursuant to this section shall be confidential and shall not be admissible in any civil or criminal action or in any administrative proceeding other than a disciplinary proceeding of a health care provider involved in the reported occurrence.

(d) Any insurer which fails to report any information as required by this section shall be subject, after proper notice and an opportunity to be heard, to a civil fine assessed by the board of governors in an amount not exceeding $1,000 for each day after the thirty-day period for reporting that the information is not reported. In the event that a civil fine is assessed pursuant to this subsection, the reason for and the amount of such fine shall be reported to the commissioner. The board of governors shall remit any moneys collected from fines assessed pursuant to this subsection to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(e) Any insurer which, in good faith, reports or provides any information pursuant to this act shall not be liable in a civil action for damages or other relief arising from the reporting or providing of such information.

(f) As used in this section, "insurer" means insurer or self-insurer, as defined by K.S.A. 40-3401, and amendments thereto, or joint underwriting association operating pursuant to K.S.A. 40-3413, and amendments thereto.

(g) The requirements of this section shall not be applicable with respect to any occurrence on or after July 1, 1991, giving rise to any claim or action against any optometrist or pharmacist.

(h) The requirements of this section shall not be applicable with respect to any occurrence on or after July 1, 1995, giving rise to any claim or action against any physical therapist.

History: L. 1986, ch. 229, § 19; L. 1991, ch. 139, § 6; L. 1995, ch. 145, § 8; L. 2001, ch. 5, § 125; L. 2014, ch. 56, § 19; July 1.



40-3422 Appeal bond.

40-3422. Appeal bond. In any medical malpractice liability action, as defined by K.S.A. 60-3401, and amendments thereto, the proceedings shall be stayed on appeal by the filing of a supersedeas bond in the amount of the judgment for which the fund is liable. Such supersedeas bond shall be signed by the chairperson of the board of governors, or the chairperson's designee, as administrator of the health care stabilization fund without surety or other security.

History: L. 1986, ch. 229, § 31; L. 1994, ch. 155, § 10; L. 2014, ch. 56, § 20; July 1.



40-3423 Annuities purchased by fund.

40-3423. Annuities purchased by fund. The health care stabilization fund may own or assign any annuity purchased by the fund pursuant to K.S.A. 60-3407, 60-3409 or 60-3411 or pursuant to K.S.A. 40-3410 and amendments thereto in settlements of the liability of the fund.

History: L. 1986, ch. 229, § 32; July 1.



40-3424 Fund liability for judgments or settlements against inactive health care providers.

40-3424. Fund liability for judgments or settlements against inactive health care providers. (a) For all claims made on and after July 1, 2014, the amount of fund liability for a judgment or settlement against a resident or nonresident inactive health care provider shall be equal to the minimum professional liability insurance policy limits required pursuant to K.S.A. 40-3402, and amendments thereto, plus the level of coverage selected by the health care provider pursuant to subsection (l) of K.S.A. 40-3403, and amendments thereto, at the time of the incident giving rise to a claim.

(b) This section shall be part of and supplemental to the health care provider insurance availability act.

History: L. 2014, ch. 56, § 1; July 1.






Article 35 MORTGAGE GUARANTY INSURANCE COMPANIES

40-3501 Title of act.

40-3501. Title of act. This act may be cited as the "mortgage guaranty insurance act."

History: L. 1977, ch. 154, § 1; Jan. 1, 1978.



40-3502 Definitions.

40-3502. Definitions. As used in this act the following terms shall have the meanings respectively ascribed to them herein:

(a) "Mortgage guaranty insurance company" means any corporation, company, association, reciprocal exchange, persons or partnerships writing contracts of mortgage guaranty insurance and shall be governed by the provisions of this act and the other provisions of chapter 40 of the Kansas Statutes Annotated applicable to companies organized or operating under the provisions of K.S.A. 40-1101 et seq., and amendments thereto, to the extent such other provisions are not inconsistent with the requirements of this act.

(b) "Mortgage guaranty insurance" means and includes: (1) Insurance against financial loss by reason of nonpayment of principal, interest or other sums agreed to be paid under the terms of any note or bond or other evidence of indebtedness secured by a mortgage, deed of trust, or other instrument constituting a lien or charge on real estate, when the improvement on such real estate is a residential building or a condominium or townhouse unit or buildings designed for occupancy by not more than four families;

(2) insurance against financial loss by reason of nonpayment of principal, interest or other sums agreed to be paid under the terms of any note or bond or other evidence of indebtedness secured by a mortgage, deed of trust or other instrument constituting a lien or charge on real estate, when the improvement on such real estate is a building or buildings designed for occupancy by five or more families or designed to be occupied for industrial or commercial purposes; or

(3) insurance against financial loss by reason of nonpayment of rent or other sums agreed to be paid under the terms of a written lease for the possession, use or occupancy of real estate, when the improvement on such real estate is a building or buildings designed to be occupied for industrial or commercial purposes.

(c) "Authorized real estate security" means an amortized note, bond or other evidence of indebtedness, not exceeding 105% of the fair market value of the real estate, secured by a mortgage, deed of trust, or other instrument which constitutes, or is equivalent to, a first lien or charge on real estate, when: (1) The real estate loan secured in such manner is one of a type which a bank, savings and loan association, or an insurance company, which is supervised and regulated by a department of this state or an agency of the federal government, is authorized to make, or would be authorized to make, disregarding any requirement applicable to such an institution that the amount of the loan not exceed a certain percentage of the value of the real estate;

(2) the improvement on such real estate is a building or buildings designed for occupancy as specified by paragraphs (1) or (2) of subsection (b); and

(3) the lien on such real estate may be subject to and subordinate to the following:

(i) The lien of any public bond, assessment or tax, when no installment, call or payment of or under such bond, assessment or tax is delinquent; and

(ii) outstanding mineral, oil, water or timber rights, rights-of-way, easements or rights-of-way of support, sewer rights, building restrictions or other restrictions or covenants, conditions or regulations of use, or outstanding leases upon such real property under which rents or profits are reserved to the owner thereof.

(d) "Contingency reserve" means an additional premium reserve established to protect policyholders against the effect of adverse economic cycles.

(e) "Single risk" means the insurance provided with respect to each separate loan or lease covered by an individual policy of mortgage guaranty insurance or an individual certificate issued pursuant to K.S.A. 40-3511, and amendments thereto.

History: L. 1977, ch. 154, § 2; L. 1994, ch. 87, § 3; L. 2000, ch. 170, § 31; L. 2002, ch. 40, § 1; July 1.



40-3503 Capital and surplus requirements.

40-3503. Capital and surplus requirements. A mortgage guaranty insurance company shall not transact the business of mortgage guaranty insurance unless, if said company is a stock insurance company, it has paid-in capital of at least one million dollars ($1,000,000) and surplus of at least one million dollars ($1,000,000), or if said company is a mutual insurance company, it has a minimum surplus of two million dollars ($2,000,000).

History: L. 1977, ch. 154, § 3; Jan. 1, 1978.



40-3504 Requirements prior to issuance of policies.

40-3504. Requirements prior to issuance of policies. No mortgage guaranty insurance company may issue policies until it has obtained from the commissioner of insurance a certificate of authority and has complied with the other applicable provisions of chapter 40 of the Kansas Statutes Annotated.

History: L. 1977, ch. 154, § 4; Jan. 1, 1978.



40-3505 Insuring of certain risks prohibited.

40-3505. Insuring of certain risks prohibited. (a) A mortgage guaranty insurance company shall not insure loans secured by a single risk in excess of ten percent (10%) of its aggregate capital, surplus and contingency reserve.

(b) No mortgage guaranty insurance company shall have more than twenty percent (20%) of its total insurance in force in any one standard metropolitan statistical area ("SMSA"), as defined by the United States department of commerce.  The provisions of this subsection shall not apply to a mortgage guaranty insurance company until it has possessed a certificate of authority in this state for three (3) years.

History: L. 1977, ch. 154, § 5; Jan. 1, 1978.



40-3506 Preparation of information and advertisements concerning real estate investments of financial institutions; prohibited conduct.

40-3506. Preparation of information and advertisements concerning real estate investments of financial institutions; prohibited conduct. No mortgage guaranty insurance company or any agent or representative of a mortgage guaranty insurance company shall prepare or distribute or assist in preparing or distributing any brochure, pamphlet, report or any form of advertising to the effect that the real estate investments of any financial institution are "insured investments," unless the brochure, pamphlet, report or advertising clearly states that the loans are insured by mortgage guaranty insurance companies possessing a certificate of authority to transact mortgage guaranty insurance in this state or are insured by an agency of the federal government, as the case may be.

History: L. 1977, ch. 154, § 6; Jan. 1, 1978.



40-3507 Investments; prohibitions.

40-3507. Investments; prohibitions. A mortgage guaranty insurance company shall not invest in notes or other evidences of indebtedness secured by mortgage or other lien upon real property.  This section shall not apply to obligations secured by real property, which obligations or contracts of sale are acquired in the course of the good faith settlement of claims under policies of insurance issued by the mortgage guaranty insurance company, or in the good faith disposition of real property so acquired.

History: L. 1977, ch. 154, § 7; Jan. 1, 1978.



40-3509 Certificate of authority; eligibility for; time for compliance.

40-3509. Certificate of authority; eligibility for; time for compliance. (a) A mortgage guaranty insurance company which anywhere transacts any class of insurance other than mortgage guaranty insurance is not eligible for the issuance of a certificate of authority to transact mortgage guaranty insurance in this state nor for the renewal thereof.

(b) A mortgage guaranty insurance company which anywhere transacts the classes of insurance defined in K.S.A. 40-3502(b)(2) or (3) is not eligible for a certificate of authority to transact in this state the class of mortgage guaranty insurance defined in K.S.A. 40-3502(b)(1) except a mortgage guaranty insurance company which transacts a class of insurance defined in K.S.A. 40-3502(b)(1) may write up to five percent (5%) of its insurance in force on residential property designed for occupancy by five (5) or more families.

(c) Any insurance company that is authorized to write mortgage guaranty insurance as defined in this act on January 1, 1977, shall have until May 1, 1983, to comply with the provisions of this section.

History: L. 1977, ch. 154, § 9; Jan. 1, 1978.



40-3510 Discrimination in issuing or extending insurance prohibited; requirements on lender by insurance company authorized; examination of borrower and appraisal report required prior to writing insurance.

40-3510. Discrimination in issuing or extending insurance prohibited; requirements on lender by insurance company authorized; examination of borrower and appraisal report required prior to writing insurance. (a) No mortgage guaranty insurance company may discriminate in the issuance or extension of mortgage guaranty insurance on the basis of the applicant's sex, marital status, race, color, creed or national origin.

(b) Nothing in this act shall be construed as limiting the right of any mortgage guaranty insurance company to impose reasonable requirements upon the lender with regard to the terms of any note or bond or other evidence of indebtedness secured by a mortgage or deed of trust, such as requiring a stipulated down payment by the borrower.

(c) No policy of mortgage guaranty insurance excluding policies of reinsurance, shall be written unless and until the insurer or the lender, in compliance with underwriting directives from the insurer and subject to periodic underwriting audits by the insurer shall have conducted a reasonable and thorough examination of:  (1) The evidence supporting credit worthiness of the borrower; and (2) the appraisal report reflecting market evaluation of the property and shall have determined that prudent underwriting standards have been met.

History: L. 1977, ch. 154, § 10; L. 1995, ch. 55, § 1; July 1.



40-3511 Issuance of insurance to lending institutions; extension of coverage to individual loans; consideration as group policies; owner-occupied, single-family dwelling, borrower not liable to company for deficiency arising from foreclosure sale.

40-3511. Issuance of insurance to lending institutions; extension of coverage to individual loans; consideration as group policies; owner-occupied, single-family dwelling, borrower not liable to company for deficiency arising from foreclosure sale. Policies of mortgage guaranty insurance may be issued to lending institutions, with such lending institutions as the named insured. Coverage under such policies may be extended to individual loans by certificates of insurance.  Such policies shall be considered as group policies for the purpose of complying with K.S.A. 40-214 and such policies and certificates of insurance shall be filed with the commissioner of insurance in the manner prescribed by K.S.A. 40-216. With respect to owner-occupied, single-family dwellings, the mortgage guaranty insurance policy shall provide that the borrower shall not be liable to the insurance company for any deficiency arising from a foreclosure sale.

History: L. 1977, ch. 154, § 11; Jan. 1, 1978.



40-3512 Limitation on outstanding liability; temporary waiver.

40-3512. Limitation on outstanding liability; temporary waiver. Unless a waiver is granted by the insurance commissioner, a mortgage guaranty insurance company shall not at any time have outstanding a total liability, net of reinsurance, under its aggregate mortgage guaranty insurance policies exceeding 25 times its capital, surplus and contingency reserve. Subject to a waiver which may be granted by the commissioner, in the event that any mortgage guaranty insurance company has outstanding total liability exceeding 25 times its capital, surplus and contingency reserve, it shall cease transacting new mortgage guaranty business until such time as its total liability no longer exceeds 25 times its capital, surplus and contingency reserve. Total outstanding liability shall also be calculated on a consolidated basis for all mortgage guaranty insurance companies which are part of a holding company system as defined in K.S.A. 40-3302, and amendments thereto. Upon the request of a mortgage guaranty insurance company, the commissioner may waive the requirements in this section for such time and under such conditions as the commissioner may order, except that no such waiver shall exceed two years.

History: L. 1977, ch. 154, § 12; L. 2010, ch. 108, § 1; July 1.



40-3513 Payments or rebates as inducements or compensation for or in connection with placement of insurance prohibited; penalties for violations.

40-3513. Payments or rebates as inducements or compensation for or in connection with placement of insurance prohibited; penalties for violations. (a) A mortgage guaranty insurance company shall not pay or cause to be paid either directly or indirectly, to any owner, purchaser, lessor, lessee, mortgagee or prospective mortgagee of the real property which secures the authorized real estate security or which is the fee of an insured lease, or any interest therein, or any person who is acting as an agent, representative, attorney or employee of such owner, purchaser or mortgagee, any commission, or any part of its premium charges or any other consideration as an inducement for or as compensation on any mortgage guaranty insurance business.

(b) In connection with the placement of any mortgage guaranty insurance, a mortgage guaranty insurance company shall not cause or permit any commission, fee, remuneration, or other compensation to be paid to, or received by any insured lender or lessor; any subsidiary or affiliate of any insured; any officer, director or employee of any insured or any member of their immediate family; any corporation, partnership, trust, trade association in which any insured is a member, or other entity in which any insured or any such officer, director, or employee or any member of their immediate family has a financial interest; or any designee, trustee, nominee, or other agent or representative of any of the foregoing.

(c) Any mortgage guaranty insurance company which pays any commission or makes any unlawful rebate in violation of the provisions of this article shall be subject to the penalties prescribed in K.S.A. 40-2407 and 40-2411.

History: L. 1977, ch. 154, § 13; Jan. 1, 1978.



40-3514 Maintaining funds on deposit with insurance company's own insured prohibited; presumptions; other prohibited practices.

40-3514. Maintaining funds on deposit with insurance company's own insured prohibited; presumptions; other prohibited practices. (a) Except for commercial checking accounts and normal deposits in support of an active bank line of credit, a mortgage guaranty insurance company, the holding company or any affiliate thereof is prohibited from maintaining funds on deposit with the lender for which the mortgage guaranty insurance company has insured loans.

(b) Any deposit account bearing interest at rates less than what is currently being paid other depositors on similar deposits or any deposit in excess of amounts insured by an agency of the federal government shall be presumed to be an account in violation of this section.  Furthermore, a mortgage guaranty insurance company shall not use compensating balances, special deposit accounts or engage in any practice which unduly delays its receipt of moneys due or which involves the use of its financial resources for the benefit of any owner, mortgagee of the real property or any interest therein or any person who is acting as agent, representative, attorney or employee of such owner, purchaser or mortgagee as a means of circumventing any part of this section.

History: L. 1977, ch. 154, § 14; Jan. 1, 1978.



40-3515 Insurance company as member of holding company system; prohibited underwriting activities as condition of certificate of authority; other proscribed activities.

40-3515. Insurance company as member of holding company system; prohibited underwriting activities as condition of certificate of authority; other proscribed activities. (a) If it is a member of a holding company system as defined in K.S.A. 40-3302, a mortgage guaranty insurance company licensed to transact business in this state shall not, as a condition of its certificate of authority, knowingly underwrite mortgage guaranty insurance on mortgages originated by the holding company system or an affiliate or on mortgages originated by any mortgage lender to which credit is extended, directly or indirectly, by the holding company system or any affiliate.

(b) A mortgage guaranty insurance company, the holding company system of which it is a part or any affiliate shall not as a condition of the mortgage guaranty insurance company's certificate of authority, pay any commissions, remuneration, rebates or engage in activities proscribed in K.S.A. 40-3513 and 40-3514.

History: L. 1977, ch. 154, § 15; Jan. 1, 1978.



40-3516 Unearned premium reserve requirement.

40-3516. Unearned premium reserve requirement. A mortgage guaranty insurance company shall compute and maintain an unearned premium reserve as set forth by regulation adopted by the commissioner of insurance.

History: L. 1977, ch. 154, § 16; Jan. 1, 1978.



40-3517 Case basis and other loss reserves requirements.

40-3517. Case basis and other loss reserves requirements. A mortgage guaranty insurance company shall compute and maintain adequate case basis and other loss reserves which accurately reflect loss frequency and loss severity and shall include components for claims reported and unpaid, and for claims incurred but not reported, including estimated losses on:

(a) Insured loans which have resulted in the conveyance of property which remains unsold;

(b) Insured loans in the process of foreclosure;

(c) Insured loans in default for four (4) months or for any lesser period which is defined as default for such purposes in the policy provisions; and

(d) Insured leases in default for four (4) months or for any lesser period which is defined as default for such purposes in policy provisions.

History: L. 1977, ch. 154, § 17; Jan. 1, 1978.



40-3518 Contingency reserve requirement; withdrawals.

40-3518. Contingency reserve requirement; withdrawals. Each mortgage guaranty insurance company shall establish a contingency reserve out of net premiums remaining (gross premiums less premiums returned to policyholders net of reinsurance) after establishment of the unearned premium reserve.  The mortgage guaranty insurance company shall contribute to the contingency reserve an amount equal to fifty percent (50%) of such remaining earned premiums.  Contributions to the contingency reserve made during each calendar year shall be maintained for a period of one hundred twenty (120) months, except that withdrawals may be made by the company in any year in which the actual incurred losses exceed thirty-five percent (35%) of the corresponding earned premiums, and no such releases shall be made without prior approval by the commissioner of the mortgage guaranty insurance company's state of domicile.

History: L. 1977, ch. 154, § 18; Jan. 1, 1978.



40-3519 Reinsurance; establishment and maintenance of reserves in appropriate proportions by insurance company and reinsurer.

40-3519. Reinsurance; establishment and maintenance of reserves in appropriate proportions by insurance company and reinsurer. Whenever a mortgage guaranty insurance company obtains reinsurance from an insurance company which is properly licensed to provide reinsurance or from an appropriate governmental agency, the mortgage guaranty insurer and the reinsurer shall establish and maintain the reserves required in this act in appropriate proportions in relation to the risk retained by the original insurer and ceded to the assuming reinsurer so that the total reserves established shall not be less than the reserves required by this act.

History: L. 1977, ch. 154, § 19; Jan. 1, 1978.



40-3520 Establishment of reserves in accord with law of another state where insurance company licensed.

40-3520. Establishment of reserves in accord with law of another state where insurance company licensed. (a) Whenever the laws of any other jurisdiction in which a mortgage guaranty insurance company subject to the requirement of this act is also licensed to transact mortgage guaranty insurance require a larger unearned premium reserve or contingency reserve in the aggregate than that set forth herein, the establishment of such larger unearned premium reserve or contingency reserve in the aggregate shall be deemed to be in compliance with this act.

(b) Unearned premium reserves and contingency reserves shall be computed and maintained on risks insured after the effective date of this act as required by K.S.A. 40-3516 and 40-3518. Unearned premium reserves and contingency reserves on risks insured before the effective date of this act may be computed and maintained as required previously.

History: L. 1977, ch. 154, § 20; Jan. 1, 1978.



40-3521 Rules and regulations.

40-3521. Rules and regulations. The commissioner shall prescribe such rules and regulations as may be deemed necessary to carry out the purposes of this act.

History: L. 1977, ch. 154, § 21; Jan. 1, 1978.






Article 36 IMPAIRED OR INSOLVENT INSURERS

40-3602 Insolvent insurers; offset of unearned premiums by agent; contract provisions with agent, application.

40-3602. Insolvent insurers; offset of unearned premiums by agent; contract provisions with agent, application. (a) Subject to the limitations specified in K.S.A. 40-2906 and amendments thereto, an insurance agent shall have the right to offset unearned premiums for their insureds on payment of the agent's account to an insolvent insurer as defined in K.S.A. 40-2903 and amendments thereto.

(b) The provisions of any contract between an insurance agent and an insolvent insurer shall apply for the duration of all policies in effect and until all accounts are settled with the insolvent insurer.

History: L. 1986, ch. 167, § 1; April 24.



40-3605 Citation of act.

40-3605. Citation of act. (a)  This act may be cited as the insurers supervision, rehabilitation and liquidation act.

(b) This act shall not be interpreted to limit the powers granted the commissioner by other provisions of law.

(c) This act shall be liberally construed.

History: L. 1991, ch. 125, § 1; July 1.



40-3606 Application of act.

40-3606. Application of act. This act shall apply to all insurance companies, fraternal benefit societies, health maintenance organizations, reciprocal insurance exchanges, mutual nonprofit hospital and medical service corporations, captive insurance companies, group funded pools except municipal group funded pools governed by K.S.A. 12-2616 through 12-2629 and amendments thereto, prepaid service plans operating under article 19a of chapter 40 of the Kansas Statutes Annotated, regardless of whether such entities are authorized to do business in this state, and such entities which are in the process of organization.

History: L. 1991, ch. 125, § 2; L. 1997, ch. 8, § 12; L. 2000, ch. 147, § 41; July 1.



40-3607 Definitions.

40-3607. Definitions. For the purposes of this act:

(a) "Ancillary state" means any state other than a domiciliary state.

(b) "Commissioner" means the commissioner of insurance.

(c) "Creditor" means a person having any claim, whether matured or unmatured, liquidated or unliquidated, secured or unsecured, absolute, fixed or contingent.

(d) "Delinquency proceeding" means any proceeding instituted against an insurer for the purpose of liquidating, rehabilitating, reorganizing or conserving such insurer, and any summary proceeding under K.S.A. 40-3613 or 40-3614, and amendments thereto.

(e) "Doing business" includes, but is not necessarily limited to, any of the following acts, whether effected by mail or otherwise:

(1) The issuance or delivery of contracts of insurance to persons resident in this state;

(2) the solicitation of applications for such contracts, or other negotiations preliminary to the execution of such contracts;

(3) the quoting of premiums, membership fees, assessments or other consideration for such contracts;

(4) the transaction of matters subsequent to execution of such contracts and arising out of them; or

(5) operating under a license or certificate of authority, as an insurer, issued by the insurance department.

(f) "Domiciliary state" means the state in which an insurer is incorporated or organized; or, in the case of an alien insurer, its state of entry.

(g) "Fair consideration" is given for property or obligation:

(1) When in exchange for such property or obligation, as a fair equivalent therefor, and in good faith, property is conveyed or services are rendered or an obligation is incurred or an antecedent debt is satisfied; or

(2) when such property or obligation is received in good faith to secure a present advance or antecedent debt in amount not disproportionately small as compared to the value of the property or obligation obtained.

(h) "Foreign country" means any other jurisdiction not in any state.

(i) "General assets" means all property, real, personal or otherwise, not specifically mortgaged, pledged, deposited or otherwise encumbered for the security or benefit of specified persons or classes of persons. As to specifically encumbered property, "general assets" includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured hereby. Assets held in trust and on deposit for the security or benefit of all policyholders or all policyholders and creditors, in more than a single state, shall be treated as general assets.

(j) "Guaranty association" means the Kansas insurance guaranty association created by K.S.A. 40-2901, and amendments thereto, the Kansas life and health insurance guaranty association created by K.S.A. 40-3001, and amendments thereto, and any other similar entity now or hereafter created by the legislature of this state for the payment of claims of insolvent insurers. "Foreign guaranty association" means any similar entities now in existence in or hereafter created by the legislature of any other state.

(k) "Insolvency" or "insolvent" means:

(1) For an insurer issuing only assessable fire insurance policies:

(A) The inability to pay any obligation within 30 days after it becomes payable; or

(B) if an assessment is made, within 30 days after such date. The inability to pay such obligation 30 days following the date specified in the first assessment notice issued after the date of loss.

(2) For any other insurer, that it is unable to pay its obligations when they are due, or when its admitted assets do not exceed its liabilities plus the greater of:

(A) Any capital and surplus required by law for its organization; or

(B) the total par of stated value of its authorized and issued capital stock.

(3) For purposes of this subsection, "liabilities" shall include, but not be limited to, reserves required by statute or by insurance department general regulations or specific requirements imposed by the commissioner upon a subject company at the time of admission or subsequent thereto.

(l) "Insurer" means any person who has done, purports to do, is doing or is licensed to do an insurance business, and is or has been subject to the authority of, or to liquidation, rehabilitation, reorganization, supervision or conservation by, any insurance commissioner. For purposes of this act, any other persons included under K.S.A. 40-3606, and amendments thereto, shall be deemed to be insurers.

(m) "Person" means any individual, aggregation of individuals, trust, association, partnership, corporation or any affiliate thereof.

(n) "Preferred claim" means any claim with respect to which the terms of this act accord priority of payment from the general assets of the insurer.

(o) "Receiver" means receiver, liquidator, rehabilitator or conservator as the context requires.

(p) "Reciprocal state" means any state other than this state in which in substance and effect subsection (a) of K.S.A. 40-3622 and K.S.A. 40-3650, 40-3651 and 40-3653 through 40-3655, and amendments thereto, are in force, and in which provisions are in force requiring that the commissioner or equivalent official be the receiver of a delinquent insurer, and in which some provision exists for the avoidance of fraudulent conveyances and preferential transfers.

(q) "Secured claim" means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow or otherwise, but not including, special deposit claims or claims against general assets. The term also includes claims which have become liens upon specific assets by reason of judicial process.

(r) "Special deposit claim" means any claim secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons, but not including any claim secured by general assets.

(s) "State" means any state, district, or territory of the United States and the Panama Canal Zone.

(t) "Transfer" shall include the sale and every other and different mode, direct or indirect, of disposing of or of parting with property or within an interest therein, or with the possession thereof or of fixing a lien upon property or upon an interest therein, absolutely or conditionally, voluntarily, by or without judicial proceedings. The retention of a security title to property delivered to a debtor shall be deemed a transfer suffered by the debtor.

(u) "Commodity contract" means any of the following:

(1) A contract for the purchase or sale of a commodity for future delivery on, or subject to the rules of, a:

(A) Board of trade or contract market under the commodity exchange act, 7 U.S.C. § 1 et seq.; or

(B) board of trade outside the United States.

(2) An agreement that is subject to regulation under section 23 of the commodity exchange act, 7 U.S.C. § 1 et seq., and that is commonly known to the commodities trade as a margin account, margin contract, leverage account or leverage contract.

(3) An agreement or transaction that is subject to regulation under section 6c(b) of the commodity exchange act, 7 U.S.C. § 1 et seq., and that is commonly known to the commodities trade as a commodity option.

(4) Any combination of the agreements or transactions referred to in this paragraph.

(5) Any option to enter into an agreement or transaction referred to in this paragraph.

(v) "Formal delinquency proceeding" means a delinquency proceeding, except that such term shall not include a supervision under K.S.A. 40-3613, and amendments thereto.

(w) "Forward contract" shall have the meaning ascribed to such term in the federal deposit insurance act, 12 U.S.C. § 1821(e)(8)(D).

(x) "Netting agreement" means:

(1) A contract or agreement, including the terms and conditions incorporated by reference therein, including a master agreement, (which master agreement, together with all schedules, confirmations, definitions and addenda thereto and transactions under any thereof, shall be treated as one netting agreement) that documents one or more transactions between the parties to the agreement:

(A) For or involving one or more qualified financial contracts; and

(B) that provides for the netting, liquidation, setoff, termination, acceleration or close out under or in connection with one or more qualified financial contracts or present or future payment or delivery obligations or payment or delivery entitlements thereunder (including liquidation or close out values relating to such obligations or entitlements) among the parties to the netting agreement;

(2) any master agreement or bridge agreement for one or more master agreements described in paragraph (1) of this subsection; or

(3) any security agreement or arrangement or other credit enhancement or guarantee or reimbursement obligation related to any contract or agreement described in either paragraph (1) or (2) of this subsection.

Provided that any contract or agreement described in either paragraph (1) or (2) of this subsection relating to agreements or transactions that are not qualified financial contracts shall be deemed to be a netting agreement only with respect to those agreements or transactions that are qualified financial contracts.

(y) "Qualified financial contract" means any commodity contract, forward contract, repurchase agreement, securities contract, swap agreement and any similar agreement that the commissioner determines by regulation, rule or order to be a qualified financial contract for the purposes of this act.

(z) "Repurchase agreement" shall have the meaning ascribed to such term in the federal deposit insurance act, 12 U.S.C. § 1821(e)(8)(D). The term repurchase agreement also applies to a reverse repurchase agreement.

(aa) "Securities contract" shall have the meaning set forth in the federal deposit insurance act, 12 U.S.C. § 1821(e)(8)(D).

(bb) "Swap agreement" shall have the meaning set forth in the federal deposit insurance act, 12 U.S.C. § 1821(e)(8)(D).

History: L. 1991, ch. 125, § 3; L. 2013, ch. 46, § 2; Apr. 18.



40-3608 Delinquency proceedings; commencement and jurisdiction to determine; authority of court; actions to be brought in district court of Shawnee county.

40-3608. Delinquency proceedings; commencement and jurisdiction to determine; authority of court; actions to be brought in district court of Shawnee county. (a)  No delinquency proceeding shall be commenced under this section by anyone other than the commissioner and no court shall have jurisdiction to entertain, hear or determine any such proceeding commenced by any other person.

(b) No court shall have jurisdiction to entertain, hear or determine any complaint praying for the dissolution, liquidation, rehabilitation, sequestration, conservation or receivership of any insurer; or praying for an injunction or restraining order or other relief preliminary to, incidental to or relating to such proceedings other than in accordance with this act.

(c) In addition to other grounds for jurisdiction provided by law, a court having jurisdiction of the subject matter has jurisdiction over a person served pursuant to K.S.A. 60-101 et seq. and amendments thereto, Kansas rules of civil procedure, or other applicable provisions of law in an action brought by the receiver of a domestic insurer or an alien insurer domiciled in this state:

(1) If the person served is an agent, broker or other person who has at any time written policies of insurance for or has acted in any manner whatsoever on behalf of an insurer against which a delinquency proceeding has been instituted, in any action resulting from or incident to such a relationship with the insurer;

(2) if the person served is a reinsurer who has at any time entered into a contract of reinsurance with an insurer against which a delinquency proceeding has been instituted, or is an agent or broker of or for the reinsurer, in any action on or incident to the reinsurance contract;

(3) if the person served is or has been an officer, director, manager, trustee, organizer, promoter or other person in a position of comparable authority or influence over an insurer against which a delinquency proceeding has been instituted, in any action resulting from or incident to such a relationship with the insurer;

(4) if the person served is or was at the time of the institution of the delinquency proceeding against the insurer holding assets in which the receiver claims an interest on behalf of the insurer, in any action concerning the assets; or

(5) if the person served is obligated to the insurer in any way whatsoever, in any action on or incident to the obligation.

(d) If the court on motion of any party finds that any action should as a matter of substantial justice be tried in a forum outside this state, the court may enter an appropriate order to stay further proceedings on the action in this state.

(e) All actions herein authorized shall be brought in the district court of Shawnee county, Kansas.

History: L. 1991, ch. 125, § 4; July 1.



40-3609 Same; relief granted by court upon application of receiver; limitation.

40-3609. Same; relief granted by court upon application of receiver; limitation. (a) Except as provided in subsection (c), any receiver appointed in a proceeding under this act may at any time apply for, and the district court of Shawnee county may grant, such restraining orders, preliminary and permanent injunctions and other orders as may be deemed necessary and proper to prevent:

(1) The transaction of further business;

(2) the transfer of property;

(3) interference with the receiver or with a proceeding under this act;

(4) waste of the insurer's assets;

(5) dissipation and transfer of bank accounts;

(6) the institution or further prosecution of any actions or proceedings;

(7) the obtaining of preferences, judgments, attachments, garnishments or liens against the insurer, its assets or its policyholders;

(8) the levying of execution against the insurer, its assets or its policyholders;

(9) the making of any sale or deed for nonpayment of taxes or assessments that would lessen the value of the assets of the insurer;

(10) the withholding from the receiver of books, accounts, documents or other records relating to the business of the insurer; or

(11) any other threatened or contemplated action that might lessen the value of the insurer's assets or prejudice the rights of policyholders, creditors or shareholders, or the administration of any proceeding under this act.

(b) Except as provided in subsection (c), the receiver may apply to any court outside the state for the relief described in subsection (a).

(c) No federal home loan bank shall be stayed, enjoined, or prohibited from exercising or enforcing any right or cause of action regarding collateral pledged under:

(1) Any federal home loan bank security agreement; or

(2) any pledge, security, collateral or guarantee agreement or other similar arrangement or credit enhancement relating to such security agreement.

History: L. 1991, ch. 125, § 5; L. 2014, ch. 3, § 1; July 1.



40-3610 Same; persons required to cooperate with commissioner; definitions; civil and criminal penalties and supervision or revocation of licenses for failure to cooperate or obstruction or interference with commissioner.

40-3610. Same; persons required to cooperate with commissioner; definitions; civil and criminal penalties and supervision or revocation of licenses for failure to cooperate or obstruction or interference with commissioner. (a)  Any officer, manager, director, trustee, owner, employee or agent of any insurer, or any other persons with authority over or in charge of any segment of the insurer's affairs, shall cooperate with the commissioner in any proceeding under this act or any investigation preliminary to the proceeding.  The term "person" as used in this section, shall include any person who exercises control directly or indirectly over activities of the insurer through any holding company or other affiliate of the insurer.  "To cooperate" shall include, but shall not be limited to, the following:

(1) To reply promptly in writing to any inquiry from the commissioner requesting such a reply; and

(2) to make available to the commissioner any books, accounts, documents or other records or information or property of or pertaining to the insurer and in the insurer's possession, custody or control.

(b) No person shall obstruct or interfere with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto.

(c) This section shall not be construed to abridge otherwise existing legal rights, including the right to resist a petition for liquidation or other delinquency proceedings, or other orders.

(d) Any person included within subsection (a) who fails to cooperate with the commissioner, or any person who obstructs or interferes with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto, or who violates any order the commissioner issued validly under this act may:

(1) Be sentenced to pay a fine not exceeding $10,000 or to imprisonment for a term of not more than one year, or both; or

(2) after a hearing held in accordance with the Kansas administrative procedure act, be subject to the imposition by the commissioner of a civil penalty not to exceed $10,000 and shall be subject further to the revocation or suspension of any insurance licenses issued by the commissioner.

History: L. 1991, ch. 125, § 6; July 1.



40-3611 Same; proceeding commenced prior to effective date of act.

40-3611. Same; proceeding commenced prior to effective date of act. Every proceeding heretofore commenced under the laws in effect before the enactment of this act shall be deemed to have commenced under this act for the purpose of conducting the proceeding henceforth, except that in the discretion of the commissioner the proceeding may be continued, in whole or in part, as it would have been continued had this act not been enacted.

History: L. 1991, ch. 125, § 7; July 1.



40-3612 Same; restrictions upon insurers subject to delinquency proceedings.

40-3612. Same; restrictions upon insurers subject to delinquency proceedings. No insurer that is subject to any delinquency proceedings, whether formal or informal shall:

(a) Be released from such proceeding, unless such proceeding is converted into a judicial rehabilitation or liquidation proceeding;

(b) be permitted to solicit or accept new business or request or accept the restoration of any suspended or revoked license or certificate of authority;

(c) be returned to the control of its shareholders or private management; or

(d) have any of its assets returned to the control of the shareholders or private management;

until all payments of or on account of the insurer's contractual obligations by all guaranty associations, along with all expenses thereof and interest on all such payments and expenses, shall have been repaid to the guaranty associations or a plan of repayment by the insurer shall have been approved by the guaranty association.

History: L. 1991, ch. 125, § 8; July 1.



40-3613 Same; supervision of insurer by commissioner, grounds for, determination and order of commissioner; appointment of supervisor; conditions imposed upon insurer; service of notice of hearings and orders; civil penalties for violation of supervision order; enforcement of orders by court; personal liability of persons violating orders resulting in loss.

40-3613. Same; supervision of insurer by commissioner, grounds for, determination and order of commissioner; appointment of supervisor; conditions imposed upon insurer; service of notice of hearings and orders; civil penalties for violation of supervision order; enforcement of orders by court; personal liability of persons violating orders resulting in loss. (a)  Whenever the commissioner has reasonable cause to believe, and has determined after a hearing held under subsection (f), that any domestic insurer has committed or engaged in, or is about to commit or engage in, any act, practice or transaction that would subject it to delinquency proceedings under this act, the commissioner may make and serve upon the insurer and any other persons involved, such orders as are reasonably necessary to correct, eliminate or remedy such conduct, condition or ground.  Such orders may be made confidential by the commissioner and may not be subject to release under the Kansas open records act.

(b) If upon examination or at any other time the commissioner has reasonable cause to believe that any domestic insurer is in such condition as to render the continuance of such domestic insurer's business hazardous to the public or to holders of its policies or certificates of insurance, or if such domestic insurer gives its consent, then the commissioner shall upon such determination:

(1) Notify the insurer of such determination; and

(2) furnish to the insurer a written list of the commissioner's requirements to abate the determination.

(c) If the commissioner makes a determination to supervise an insurer subject to an order under subsections (a) or (b), the commissioner shall notify the insurer that such insurer is under the supervision of the commissioner.  During the period of supervision, the commissioner may appoint a supervisor to supervise such insurer.  The order appointing a supervisor shall direct the supervisor to enforce orders issued under subsections (a) and (b) and may also require that the insurer may not do any of the following things during the period of supervision, without the prior approval of the commissioner or the supervisor:

(1) Dispose of, convey or encumber any of its assets or its business in force;

(2) withdraw from any of its bank accounts;

(3) lend any of its funds;

(4) invest any of its funds;

(5) transfer any of its property;

(6) incur any debt, obligation or liability;

(7) merge or consolidate with another company; or

(8) enter into any new reinsurance contract or treaty.

(d) No provision of subsection (c) shall restrict the commissioner's authority to issue an order under K.S.A. 40-222 or 40-222b and amendments thereto.

(e) Any insurer subject to an order under this section shall comply with the lawful requirements of the commissioner and, if placed under supervision, shall have 60 days from the date the supervision order is served within which to comply with the requirements of the commissioner.  In the event of such insurer's failure to comply with in such time, the commissioner may institute proceedings under K.S.A. 40-3615 or 40-3620 to have a rehabilitator or liquidator appointed, or extend the period of supervision.

(f) The notice of hearing under subsection (a) and any order issued pursuant to such subsection shall be served upon the insurer pursuant to the Kansas administrative procedure act.

(g) During the period of supervision the insurer may request the commissioner to review an action taken or proposed to be taken by the supervisor, specifying wherein the action complained of is believed not to be in the best interest of the insurer.

(h) Any person who has violated any supervision order issued under this section, which as to such person was still in effect, shall be liable to pay a civil penalty imposed by the district court of Shawnee county not to exceed $10,000.

(i) The commissioner may apply for, and any court of general jurisdiction may grant, such restraining orders, preliminary and permanent injunctions, and other orders as may be necessary and proper to enforce a supervision order.

(j) In the event that any person, subject to the provisions of this act, including those persons described in K.S.A. 40-3610(a), shall knowingly violate any valid order of the commissioner issued under the provisions of this section and, as a result of such violation, the net worth of the insurer shall be reduced or the insurer shall suffer loss it would not otherwise have suffered, such person shall become personally liable to the insurer for the amount of any such reduction or loss.  The commissioner or supervisor is authorized to bring an action on behalf of the insurer in the district court of Shawnee county to recover the amount of the reduction or loss together with any costs.

History: L. 1991, ch. 125, § 9; July 1.



40-3614 Same; seizure of insurer; petition of commissioner; order of court; vacation of order; petition for hearing and review of order; failure to give notice to affected person.

40-3614. Same; seizure of insurer; petition of commissioner; order of court; vacation of order; petition for hearing and review of order; failure to give notice to affected person. (a)  The commissioner may file in the district court of Shawnee county a petition alleging, with respect to a domestic insurer:

(1) That there exists any grounds that would justify a court order for a formal delinquency proceeding against an insurer under this act;

(2) that the interests of policyholders, creditors or the public will be endangered by delay; and

(3) the contents of an order deemed necessary by the commissioner.

(b) Upon a filing under subsection (a), the court may issue forthwith, ex parte and without a hearing, the requested order which shall direct the commissioner to take possession and control of all or a part of the property, books, accounts, documents, other records of an insurer and of the premises occupied by it for transaction of its business; and until further order of the court enjoin the insurer and its officers, managers, agents and employees from disposition of its property and from the transaction of the insurer's business except with the written consent of the commissioner.

(c) The court shall specify in the order what the order's duration shall be, which shall be such time as the court deems necessary for the commissioner to ascertain the condition of the insurer.  On motion of either party or on the court's own motion, the court may from time to time hold such hearings as it deems desirable after such notice as it deems appropriate, and may extend, shorten, or modify the terms of the seizure order.  The court shall vacate the seizure order if the commissioner fails to commence a formal proceeding under this act after having had a reasonable opportunity to do so.  An order of the court pursuant to a formal proceeding under this act shall ipso facto vacate the seizure order.

(d) Entry of a seizure order under this section shall not constitute an anticipatory breach of any contract of the insurer.

(e) An insurer subject to an ex parte order under this section may petition the court at any time after the issuance of such order for a hearing and review of the order.  The court shall hold such a hearing and review not more than 15 days after the request.  A hearing under this subsection may be held privately in chambers and it shall be so held, if the insurer proceeded against so requests.

(f) If, at any time after the issuance of such an order, it appears to the court that any person whose interest is, or will be, substantially affected by the order did not appear at the hearing and has not been served, the court may order that notice be given.  An order that notice be given shall not stay the effect of any order previously issued by the court.

History: L. 1991, ch. 125, § 10; July 1.



40-3615 Confidentiality of records and documents in proceedings under 40-3613 and 40-3614; exceptions.

40-3615. Confidentiality of records and documents in proceedings under 40-3613 and 40-3614; exceptions. In all proceedings and judicial reviews thereof under K.S.A. 40-3613 and 40-3614, all records of the insurer, other documents, and all insurance department files and court records and papers, so far as they pertain to or are a part of the record of the proceedings, shall be and remain confidential except as is necessary to obtain compliance therewith, unless and until the district court of Shawnee county, after hearing arguments from the parties in chambers, shall order otherwise; or unless the insurer requests that the matter be made public.  Until such court order, all papers filed with the clerk of the district court of Shawnee county shall be held by such clerk in a confidential file.

History: L. 1991, ch. 125, § 11; July 1.



40-3616 Rehabilitation of insurer; application by commissioner for order of court; grounds.

40-3616. Rehabilitation of insurer; application by commissioner for order of court; grounds. The commissioner may apply by petition to the district court of Shawnee county for an order authorizing the commissioner to rehabilitate a domestic insurer on any one or more of the following grounds:

(a) The insurer is in such condition that the further transaction of business would be hazardous financially to its policyholders, creditors or the public;

(b) there is reasonable cause to believe that there has been embezzlement from the insurer, wrongful sequestration or diversion of the insurer's assets, forgery or fraud affecting the insurer, or other illegal conduct in, by, or with respect to the insurer that if established would endanger assets in an amount threatening the solvency of the insurer;

(c) after demand by the commissioner under K.S.A. 40-222 and amendments thereto or under this act, the insurer has failed to promptly make available for examination any of such insurer's own property, books, accounts, documents, or other records, or those of any subsidiary or related company within the control of the insurer, or those of any person having executive authority in the insurer so far as they pertain to the insurer;

(d) control of the insurer, whether by stock ownership or otherwise, and whether direct or indirect, is in a person or persons found after notice and hearing to be untrustworthy;

(e) any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, director or trustee, employee or other person, has refused to be examined under oath by the commissioner concerning its affairs, whether in this state or elsewhere; and after reasonable notice of the fact, the insurer has failed promptly and effectively to terminate the employment and status of the person and all such person's influence on management;

(f) without first obtaining the written consent of the commissioner, the insurer has transferred or attempted to transfer, in a manner contrary to K.S.A. 40-3301, 40-221a or 40-309 and amendments thereto, substantially its entire property or business, or has entered into any transaction the effect of which is to merge, consolidate, or reinsure substantially its entire property or business in or with the property or business of any other person;

(g) the insurer or its property has been or is the subject of an application for the appointment of a receiver, trustee, custodian, conservator or sequestrator or similar fiduciary of the insurer or its property otherwise than as authorized under the insurance laws of this state, and such appointment has been made or is imminent, and such appointment might oust the courts of this state of jurisdiction or might prejudice orderly delinquency proceedings under this act;

(h) the insurer has failed to pay within 60 days after due date any obligation to any state or any subdivision thereof or any judgment entered in any state, if the court in which such judgment was entered had jurisdiction over such subject matter except that such nonpayment shall not be a ground until 60 days after any good faith effort by the insurer to contest the obligation has been terminated, whether it is before the commissioner or in the courts, or the insurer has systematically attempted to compromise or renegotiate previously agreed settlements with its creditors on the ground that it is financially unable to pay its obligations in full; or

(i) the board of directors of the insurer requests or consents to rehabilitation under this act.

History: L. 1991, ch. 125, § 12; July 1.



40-3617 Same; order of court, contents; effect of filing or recording order; accounting by rehabilitator; effect of entry of order.

40-3617. Same; order of court, contents; effect of filing or recording order; accounting by rehabilitator; effect of entry of order. (a)  An order to rehabilitate the business of a domestic insurer or an alien insurer domiciled in this state shall appoint the commissioner and such commissioner's successors as the rehabilitator, and shall direct the rehabilitator forthwith to take possession of the assets of the insurer, and to administer such assets under the general supervision of the court.  The filing or recording of the order with the clerk of the district court of Shawnee county or register of deeds of the county in which the principal business of the company is conducted, or the county in which its principal office or place of business is located, shall impart the same notice as a deed, bill of sale or other evidence of title duly filed or recorded with that recorder of deeds would have imparted.  The order to rehabilitate the insurer shall by operation of law vest title to all assets of the insurer in the rehabilitator.

(b) Any order issued under this section shall require accounting to the court by the rehabilitator.  Accountings shall be at such intervals as the court specifies in this order.

(c) Entry of an order of rehabilitation shall not constitute an anticipatory breach of any contracts of the insurer nor shall it be grounds for retroactive revocation or retroactive cancellation of any contracts of the insurer, unless such revocation or cancellation is done by the rehabilitator pursuant to K.S.A. 40-3618.

History: L. 1991, ch. 125, § 13; July 1.



40-3618 Same; appointment of special deputy, counsel, clerks and assistants; payment of costs and expenses; advisory committee; authority and responsibility of rehabilitator; illegal or improper conduct detrimental to insurer, remedies; plans for reorganization or other transformation of insurer; preparation of plan; approval or disapproval by court; implementation.

40-3618. Same; appointment of special deputy, counsel, clerks and assistants; payment of costs and expenses; advisory committee; authority and responsibility of rehabilitator; illegal or improper conduct detrimental to insurer, remedies; plans for reorganization or other transformation of insurer; preparation of plan; approval or disapproval by court; implementation. (a)  The commissioner as rehabilitator may appoint one or more special deputies, who shall have all the powers and responsibilities of the rehabilitator granted under this section, and the commissioner may employ such counsel, clerks and assistants as deemed necessary.  The compensation of the special deputy, counsel, clerks and assistants and all expenses of taking possession of the insurer and of conducting the proceedings shall be fixed by the commissioner, with the approval of the court and shall be paid out of the funds or assets of the insurer.  The persons appointed under this section shall serve at the pleasure of the commissioner.

(b) The commissioner, as rehabilitator, may appoint an advisory committee of policyholders or other creditors including guaranty associations should such a committee be deemed necessary.  Such committees shall serve at the pleasure of the commissioner and shall serve without compensation other than reimbursement for reasonable travel and per diem living expenses.  No other committee of any nature shall be appointed by the commissioner or the court in rehabilitation proceedings conducted under this act.

(c) The rehabilitator may take such action as necessary or appropriate to reform and revitalize the insurer.  The rehabilitator shall have all the powers of the directors, officers and managers, whose authority shall be suspended, except as they are redelegated by the rehabilitator.  The rehabilitator shall have full power to direct and manage, to hire and discharge employees subject to any contract rights they may have, and to deal with the property and business of the insurer.

(d) If it appears to the rehabilitator that there has been criminal or tortious conduct, or breach of any contractual or fiduciary obligation detrimental to the insurer by any officer, manager, agent, broker, employee or other person, the rehabilitator may pursue all appropriate legal remedies on behalf of the insurer.

(e) If the rehabilitator determines that reorganization, consolidation, conversion, reinsurance, merger or other transformation of the insurer is appropriate, the rehabilitator shall prepare a plan to effect such changes.  Upon application of the rehabilitator for approval of the plan, and after such notice and hearings as the court may prescribe, the court may either approve or disapprove the plan proposed, or may modify the plan and approve it as modified.  Any plan approved under this section shall be, in the judgment of the court, fair and equitable to all parties concerned.  If the plan is approved, the rehabilitator shall carry out the plan.  In the case of a life insurer, the plan proposed may include the imposition of liens upon the policies of the company, if all rights of shareholders are first relinquished.  A plan for a life insurer may also propose imposition of a moratorium upon loan and cash surrender rights under policies, for such period and to such an extent as may be necessary.

(f) The rehabilitator shall have the power under K.S.A. 40-3629 and 40-3630 to avoid fraudulent transfers.

History: L. 1991, ch. 125, § 14; July 1.



40-3619 Same; litigation pending at time of entry of rehabilitation order, stay of action or proceeding; duties of court and rehabilitator; statutes of limitation and defenses of laches; rights of guaranty associations; rights of federal home loan banks.

40-3619. Same; litigation pending at time of entry of rehabilitation order, stay of action or proceeding; duties of court and rehabilitator; statutes of limitation and defenses of laches; rights of guaranty associations; rights of federal home loan banks. (a) Except as provided in subsection (d), any court in this state before which any action or proceeding in which the insurer is a party, or is obligated to defend a party, is pending when a rehabilitation order against the insurer is entered shall stay the action or proceeding for 90 days and such additional time as is necessary for the rehabilitator to obtain proper representation and prepare for further proceedings. The rehabilitator shall take such action respecting the pending litigation as necessary in the interests of justice and for the protection of creditors, policyholders and the public. The rehabilitator shall immediately consider all litigation pending outside this state and shall petition the courts having jurisdiction over such litigation for stays whenever necessary to protect the estate of the insurer.

(b) Except as provided in subsection (d), no statute of limitation or defense of laches shall run with respect to any action by or against an insurer between the filing of a petition for appointment of a rehabilitator for that insurer and the order granting and denying that petition. Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least 60 days after the order or rehabilitation is entered or the petition is denied. The rehabilitator, upon an order for rehabilitation, within one year or such other longer time as applicable law may permit, may institute an action or proceeding on behalf of the insurer upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of the filing of the petition upon which such order is entered.

(c) Any guaranty association or foreign guaranty association covering life or health insurance or annuities shall have standing to appear in any court proceeding concerning the rehabilitation of a life or health insurer if such association is or may become liable to act as a result of the rehabilitation.

(d) No federal home loan bank shall be stayed, enjoined, or prohibited from exercising or enforcing any right or cause of action regarding collateral pledged under:

(1) Any federal home loan bank security agreement; or

(2) any pledge, security, collateral or guarantee agreement or other similar arrangement or credit enhancement relating to such security agreement.

History: L. 1991, ch. 125, § 15; L. 2014, ch. 3, § 2; July 1.



40-3620 Same; petition for liquidation of insurer, when; defense against petition, payment of costs and expenses; termination of rehabilitation, petition and order; payment of costs and expenses.

40-3620. Same; petition for liquidation of insurer, when; defense against petition, payment of costs and expenses; termination of rehabilitation, petition and order; payment of costs and expenses. (a)  Whenever the commissioner believes further attempts to rehabilitate an insurer would substantially increase the risk of loss to creditors, policyholders or the public, or would be futile, the commissioner may petition the district court of Shawnee county for an order of liquidation.  A petition under this subsection shall have the same effect as a petition under K.S.A. 40-3621.  The court shall permit the directors of the insurer to take such actions as are reasonably necessary to defend against the petition and may order payment from the estate of the insurer of such costs and other expenses of defense as justice may require.

(b) The rehabilitator may at any time petition the court for an order terminating rehabilitation of an insurer.  The court shall also permit the directors of the insurer to petition the court for an order terminating rehabilitation of the insurer and may order payment from the estate of the insurer of such costs and other expenses of such petition as justice may require.  If the court finds that rehabilitation has been accomplished and that grounds for rehabilitation under K.S.A. 40-3616 no longer exist, the court shall order that the insurer be restored to possession of such insurer's property and the control of the business.  The court may also make that finding and issue that order at any time upon such court's own motion.

History: L. 1991, ch. 125, § 16; July 1.



40-3621 Liquidation of insurer; petition by commissioner; grounds.

40-3621. Liquidation of insurer; petition by commissioner; grounds. The commissioner may petition the district court of Shawnee county for an order directing the commissioner to liquidate a domestic insurer on the basis:

(a) Of any grounds for an order of rehabilitation as specified in K.S.A. 40-3616, whether or not there has been a prior order directing the rehabilitation of the insurer;

(b) that the insurer is insolvent; or

(c) that the insurer is in such condition that the further transaction of business would be hazardous, financially or otherwise, to its policyholders, its creditors or the public.

History: L. 1991, ch. 125, § 17; July 1.



40-3622 Same; contents of order; authority and responsibility of liquidator; effect of filing or recording of order; rights and liabilities of parties; insolvency of insurer, findings, petition and declaration by court; accounting by liquidator; appeal from order; appeal pendency plan; order set aside on appeal.

40-3622. Same; contents of order; authority and responsibility of liquidator; effect of filing or recording of order; rights and liabilities of parties; insolvency of insurer, findings, petition and declaration by court; accounting by liquidator; appeal from order; appeal pendency plan; order set aside on appeal. (a)  An order to liquidate the business of a domestic insurer shall appoint the commissioner and successors as liquidator and shall direct the liquidator forthwith to take possession of the assets of the insurer and to administer such assets under the general supervision of the court.  The liquidator shall be vested by operation of law with the title to all of the property, contracts and rights of action, and all of the books and records of the insurer ordered liquidated, wherever located, as of the entry of the final order of liquidation.  The filing or recording of the order with the clerk of the district court of Shawnee county and the register of deeds of the county in which its principal office or place of business is located; or, in the case of real estate, with the register of deeds of the county where the property is located, shall impart the same notice as a deed, bill of sale or other evidence of title duly filed or recorded with that register of deeds would have imparted.

(b) Upon issuance of the order, the rights and liabilities of any such insurer and of its creditors, policyholders, shareholders, members and all other persons interested in such insurer's estate shall become fixed as of the date of entry of the order of liquidation, except as provided in K.S.A. 40-3623 and 40-3638.

(c) At the time of petitioning for an order of liquidation, or at any time thereafter, the commissioner, after making appropriate findings of an insurer's insolvency, may petition the court for a judicial declaration of such insolvency.  After providing such notice and hearing as it deems proper, the court may make the declaration.

(d) Any order issued under this section shall require accounting to the court by the liquidator.  Accounts shall be at such intervals as the court specifies in its order.

(e) (1) If an order of liquidation is appealed, the commissioner may request the court to approve an appeal pendency plan for the continued performance of the defendant company's policy claims obligations including, but not limited to, the duty to defend insured's under liability policies, during the pendency of an appeal.  No action shall be against the commissioner or any of the commissioner's deputies, agents, clerks, assistants or attorneys by any party based on preference in an appeal pendency plan approved by the court.

(2) The appeal pendency plan shall not supersede nor affect the obligations of any insurance guaranty decision.

(3) Any such plans shall provide for equitable adjustments to be made by the liquidator to any distributions of assets to guaranty associations, in the event that the liquidator pays claims from assets of the estate, which would otherwise be the obligations of any particular guaranty association but for the appeal of the order of liquidation, such that all guaranty associations equally benefit on a pro rata basis from the assets of the estate.  Further, in the event an order of liquidation is set aside upon any appeal, the company shall not be released from delinquency proceedings unless and until all funds advanced by any guaranty association, including reasonable administrative expenses in connection therewith relating to obligations of the company, shall be repaid in full, together with interest at the judgment rate of interest or unless an arrangement for repayment thereof has been made with the consent of all applicable guaranty associations.

History: L. 1991, ch. 125, § 18; July 1.



40-3623 Same; continuation of insurance policies in effect at time of order of liquidation.

40-3623. Same; continuation of insurance policies in effect at time of order of liquidation. (a)  All policies, other than life or health insurance or annuities, in effect at the time of issuance of an order of liquidation shall continue in force only for the lesser of:

(1) A period of 30 days from the date of entry of the liquidation orders;

(2) the expiration of the policy coverage;

(3) the date when the insured has replaced the insurance coverage with equivalent insurance in another insurer or otherwise terminated the policy; or

(4) the liquidator has effected a transfer of the policy obligation pursuant to K.S.A. 40-3625(a)(9).

(b) An order or liquidation under K.S.A. 40-3622 shall terminate coverages at the time specified in subsection (a) for purposes of any other statute.

(c) Policies of life or health insurance or annuities shall continue in force for such period and under such terms as is provided for by any applicable guaranty association or foreign guaranty association.

(d) Policies of life or health insurance or annuities or any period or coverage of such policies not covered by a guaranty association or foreign guaranty association shall terminate under subsections (a) and (b).

History: L. 1991, ch. 125, § 19; July 1.



40-3624 Same; dissolution of corporate existence of insurer; permitting sale of the corporate existence; order of court.

40-3624. Same; dissolution of corporate existence of insurer; permitting sale of the corporate existence; order of court. The commissioner may petition for an order: (a) Dissolving the corporate existence of a domestic insurer, or the United States branch of an alien insurer domiciled in this state at the time the commissioner applies for a liquidation order.  The court may order dissolution of the corporation upon petition by the commissioner upon or after the granting of a liquidation order. If the dissolution has not previously been ordered, it shall be effected by operation of law upon the discharge of the liquidator if the insurer is insolvent but may be ordered by the court upon the discharge of the liquidator if the insurer is under a liquidation order for some other reason; or

(b) permitting the sale of the corporate existence of a domestic insurer, together with any of its licenses to do business, despite the entry of an order of liquidation. The court may permit the sale of such corporate existence upon or after the granting of a liquidation order. The proceeds from the sale of the corporation shall become a part of the general assets of the estate in liquidation. The corporation and its licenses shall thereafter be free and clear from the claims or interests of all claimants, creditors, policyholders and stockholders of the corporation under liquidation. If permission to sell the corporation is not granted, the court shall order dissolution of the corporation as provided in subsection (a).

History: L. 1991, ch. 125, § 20; L. 1993, ch. 6, § 1; July 1.



40-3625 Same; authority and responsibility of liquidator; limitation.

40-3625. Same; authority and responsibility of liquidator; limitation. (a) The liquidator shall have the power:

(1) To appoint a special deputy or deputies to act for the liquidator under this act, and to determine reasonable compensation for such deputies. The special deputy shall have all powers of the liquidator granted by this section. The special deputy shall serve at the pleasure of the liquidator;

(2) to employ employees and agents, legal counsel, actuaries, accountants, appraisers, consultants and other personnel necessary to assist in the liquidation;

(3) to appoint an advisory committee of policyholders, claimants or other creditors including guaranty associations should such a committee be deemed necessary. Such committee shall serve at the pleasure of the commissioner and shall serve without compensation other than reimbursement for personal travel and per diem living expenses. No other committee of any nature shall be appointed by the commissioner or the court in liquidation proceedings conducted under this act;

(4) to fix the reasonable compensation of employees and agents, legal counsel, actuaries, accountants, appraisers and consultants with the approval of the court;

(5) to pay reasonable compensation to persons appointed and to defray from the funds or assets of the insurer all expenses of taking possession of, conserving, conducting, liquidating, disposing of, or otherwise dealing with the business and property of the insurer;

(6) to hold hearings, to subpoena witnesses to compel their attendance, to administer oaths, to examine any person under oath, and to compel any person to subscribe to testimony of the person after the testimony has been correctly reduced to writing; and in connection therewith to require the production of any books, papers, records or other documents which are relevant to the inquiry. Such hearings shall be held in accordance with the Kansas administrative procedure act;

(7) to audit the books and records of all agents of the insurer insofar as those records relate to the business activities of the insurer;

(8) to collect all debts and moneys due and claims belonging to the insurer, wherever located, and for this purpose:

(A) To institute timely action in other jurisdictions, in order to forestall garnishment and attachment proceedings against such debts;

(B) to do such other acts as are necessary or expedient to collect, conserve or protect such insurer's assets or property, including the power to sell, compound, compromise or assign debts for purposes of collection upon reasonable terms and conditions; and

(C) to pursue any creditor's remedies available to enforce claims;

(9) to conduct public and private sales of the property of the insurer;

(10) to use assets of the estate of an insurer under a liquidation order to transfer policy obligations to a solvent assuming insurer, if the transfer can be arranged without prejudice to applicable priorities under K.S.A. 40-3641, and amendments thereto;

(11) to acquire, hypothecate, encumber, lease, improve, sell, transfer, abandon or otherwise dispose of or deal with, any property of the insurer at its market value or upon such terms and conditions as are fair and reasonable. The liquidator shall also have power to execute, acknowledge and deliver any and all deeds, assignments, releases and other instruments necessary or proper to effectuate any sale of property or other transaction in connection with the liquidation;

(12) to borrow money on the security of the insurer's assets or without security and to execute and deliver all documents necessary to that transaction for the purpose of facilitating the liquidation. Any such funds borrowed may be repaid as an administrative expense and have priority over any other claims in class 1 under the priority of distribution;

(13) to enter into such contracts as are necessary to carry out the order to liquidate, and to affirm or disavow any contracts to which the insurer is a party, except that no liquidator shall have the power to disavow, reject or repudiate:

(A) Any federal home loan bank security agreement; or

(B) any pledge, security, collateral or guarantee agreement or any other similar arrangement or credit enhancement relating to such security agreement;

(14) to continue to prosecute and to institute in the name of the insurer or in the liquidator's name any and all suits and other legal proceedings, in this state or outside this state, and to abandon the prosecution of unprofitable claims. If the insurer is dissolved under K.S.A. 40-3624, and amendments thereto, the liquidator shall have the power to apply to any court in this state or elsewhere for leave to substitute such liquidator for the insurer as plaintiff;

(15) to prosecute any action which may exist on behalf of the creditors, members, policyholders or shareholders of the insurer against any officer of the insurer, or any other person;

(16) to remove any or all records and property of the insurer to the offices of the commissioner or to such other place as may be convenient for the purposes of efficient and orderly execution of the liquidation. Guaranty associations and foreign guaranty associations shall have such reasonable access to the records of the insurer as is necessary for them to carry out their statutory obligations;

(17) to deposit in one or more banks in this state such sums as are required for meeting current administration expenses and dividend distributions;

(18) to invest all sums not currently needed, unless the court orders otherwise;

(19) to file any necessary documents for record in the office of any register of deeds or record office in this state or elsewhere where property of the insurer is located;

(20) to assert all defenses available to the insurer as against third persons, including statutes of limitation, statutes of frauds and the defense of usury. A waiver of any defense by the insurer after a petition in liquidation has been filed shall not bind the liquidator. Whenever a guaranty association or foreign guaranty association has an obligation to defend any suit, the liquidator shall give precedence to such obligation and may defend only in the absence of a defense by such guaranty associations;

(21) to exercise and enforce all the rights, remedies and powers of any creditor, shareholder, policyholder or member; including any power to avoid any transfer or lien that may be given by the general law and that is not included with K.S.A. 40-3629 through 40-3631, and amendments thereto;

(22) to intervene in any proceeding wherever instituted that might lead to the appointment of a receiver or trustee, and to act as the receiver or trustee whenever the appointment is offered;

(23) to enter into agreements with any receiver or commissioner of any other state relating to the rehabilitation, liquidation, conservation or dissolution of an insurer doing business in both states; and

(24) to exercise all powers now held or hereafter conferred upon receivers by the laws of this state not inconsistent with the provisions of this act.

(b) The enumeration, in this section, of the powers and authority of the liquidator shall not be construed as limitation upon the liquidator, nor shall it exclude in any manner the right to do such other acts not specifically enumerated or otherwise provided for, as may be necessary or appropriate for the accomplishment of or in aid of the purpose of liquidation.

(c) Notwithstanding the powers of the liquidator as stated in subsections (a) and (b), the liquidator shall have no obligation to defend claims or to continue to defend claims subsequent to the entry of a liquidation order.

History: L. 1991, ch. 125, § 21; L. 2014, ch. 3, § 3; July 1.



40-3626 Same; notice of liquidation order; persons and associations to whom required; publication of notice; notice to specify date before which claims must be filed; change of address of claimants; distribution of assets conclusive if notice given in accordance with section.

40-3626. Same; notice of liquidation order; persons and associations to whom required; publication of notice; notice to specify date before which claims must be filed; change of address of claimants; distribution of assets conclusive if notice given in accordance with section. (a)  Unless the court otherwise directs, the liquidator shall give or cause to be given notice of the liquidation order as soon as possible:

(1) To the insurance commissioner of each jurisdiction in which the insurer is doing business;

(2) to any guaranty association or foreign guaranty association which is or may become obligated as a result of the liquidation;

(3) to all insurance agents of the insurer;

(4) to all persons known or reasonably expected to have claims against the insurer including all policyholders, at their last known address as indicated by the records of the insurer; and

(5) by publication in a newspaper of general circulation in the county in which the insurer has its principal place of business and in such other locations as the liquidator deems appropriate.

(b) Except as otherwise established by the liquidator with approval of the court, notice to potential claimants under subsection (a) shall require claimants to file with the liquidator their claims together with proper proofs thereof under K.S.A. 40-3637, on or before a date the liquidator shall specify in the notice.  The liquidator need not require persons claiming cash surrender values or other investment values in life insurance and annuities to file a claim.  All claimants shall have a duty to keep the liquidator informed of any changes of address.

(c) If notice is given in accordance with this section, the distribution of assets of the insurer under this act shall be conclusive with respect to all claimants, whether or not they receive notice.

History: L. 1991, ch. 125, § 22; July 1.



40-3627 Same; no actions brought, maintained or further presented against insurer or liquidator after order appointing liquidator; full faith and credit given to orders of other states; intervention in action pending in another state; actions or proceedings on behalf of estate of insurer on or after liquidation; statute of limitations does not run on actions between filing and denial of petition; standing of guaranty association.

40-3627. Same; no actions brought, maintained or further presented against insurer or liquidator after order appointing liquidator; full faith and credit given to orders of other states; intervention in action pending in another state; actions or proceedings on behalf of estate of insurer on or after liquidation; statute of limitations does not run on actions between filing and denial of petition; standing of guaranty association. (a)  Upon issuance of an order appointing a liquidator of a domestic insurer or of an alien insurer domiciled in this state, no action at law or equity or in arbitration shall be brought against the insurer or liquidator, whether in this state or outside this state, nor shall any such existing actions be maintained or further presented after issuance of such order.  The courts of this state shall give full faith and credit to injunctions against the liquidator or the company or the continuation of existing actions against the liquidator or the company, when such injunctions are included in an order to liquidate an insurer issued pursuant to corresponding provisions in other states.  Whenever, in the liquidator's judgment, protection of the estate of the insurer necessitates intervention in an action against the insurer that is pending outside this state, such liquidator may intervene in the action.  The liquidator may defend any action in which the liquidator intervenes under this section at the expense of the estate of the insurer.

(b) The liquidator, upon or after an order for liquidation, within two years or such other longer time as applicable law may permit, may institute an action or proceeding on behalf of the estate of the insurer upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of the filing of the petition upon which such order is entered.  Where, by any agreement, a period of limitation is fixed for instituting a suit or proceeding upon any claim, or for filing any claim, proof of claim, proof of loss, demand, notice, or the like, or where in any proceeding, judicial or otherwise, a period of limitation is fixed, either in the proceeding or by applicable law, for taking any action, filing any claim or pleading, or doing any act, and where in any such case the period had not expired at the date of the filing of the petition, the liquidator, for the benefit of the estate, may take any such action or do any such act, required of or permitted to the insurer, within a period of 180 days subsequent to the entry of an order for liquidation, or within such further period as is shown to the satisfaction of the court not to be unfairly prejudicial to the other party.

(c) No statute of limitation or defense of laches shall run with respect to any action against an insurer between the filing of a petition for liquidation against an insurer and the denial of the petition.  Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least 60 days after the petition is denied.

(d) Any guaranty association or foreign guaranty association shall have standing to appear in any court proceeding concerning the liquidation of an insurer if such association is or may become liable to act as a result of the liquidation.

History: L. 1991, ch. 125, § 23; July 1.



40-3628 Same; list of insurer's assets; time for preparation; amending and supplementing list; filing of list.

40-3628. Same; list of insurer's assets; time for preparation; amending and supplementing list; filing of list. (a)  As soon as practicable after the liquidation order but not later than 120 days thereafter, the liquidator shall prepare in duplicate a list of the insurer's assets.  The list shall be amended or supplemented from time to time as the liquidator may determine.  One copy shall be filed in the district court of Shawnee county and one copy shall be retained for the liquidator's files.  All amendments and supplements shall be similarly filed.

(b) A submission to the court for disbursement of assets in accordance with K.S.A. 40-3637 fulfills the requirements of subsection (a).

History: L. 1991, ch. 125, § 24; July 1.



40-3629 Transfers of property and obligations incurred within one year prior to filing of petition for rehabilitation or liquidation; fraudulent transfers and obligations incurred; fraudulent transactions of insurers with reinsurers; liability of person receiving property fraudulently transferred; limitation.

40-3629. Transfers of property and obligations incurred within one year prior to filing of petition for rehabilitation or liquidation; fraudulent transfers and obligations incurred; fraudulent transactions of insurers with reinsurers; liability of person receiving property fraudulently transferred; limitation. (a) Except as provided in subsection (e), every transfer made or suffered and every obligation incurred by an insurer within one year prior to the filing of a successful petition for rehabilitation or liquidation under this act is fraudulent as to then existing and future creditors if made or incurred without fair consideration, or with actual intent to hinder, delay or defraud either existing or future creditors. A transfer made or an obligation incurred by an insurer ordered to be rehabilitated or liquidated under this act, which is fraudulent under this section, may be avoided by the receiver, except as to a person who in good faith is a purchaser, lienor or obligee for a present fair equivalent value, and except that any purchaser, lienor or obligee, who in good faith has given a consideration less than fair for such transfer, lien or obligation, may retain the property, lien or obligation as security for repayment. The court, on due notice, may order any such transfer or obligation to be preserved for the benefit of the estate, and in that event, the receiver shall succeed to and may enforce the rights of the purchaser, lienor, or obligee.

(b) (1) A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.

(2) A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(3) A transfer which creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(4) Any transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(5) The provisions of this subsection apply whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers.

(c) Any transaction of the insurer with a reinsurer shall be deemed fraudulent and may be avoided by the receiver under subsection (a) if:

(1) The transaction consists of the termination, adjustment or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transactions, unless the reinsurer gives a present fair equivalent value for the release; and

(2) any part of the transaction took place within one year prior to the date of filing of the petition through which the receivership was commenced.

(d) Every person receiving any property from the insurer or any benefit thereof which is a fraudulent transfer under subsection (a) shall be personally liable therefor and shall be bound to account to the liquidator.

(e) (1) Except as provided in paragraph (2), no receiver shall be entitled to avoid any transfer of, or any obligation to transfer, money or any other property arising under or in connection with:

(A) Any federal home loan bank security agreement; or

(B) any pledge, security, collateral or guarantee agreement or any other similar arrangement or credit enhancement relating to such federal home loan bank security agreement.

(2) A transfer may be avoided under this section if such transfer was made with actual intent to hinder, delay or defraud either existing or future creditors.

History: L. 1991, ch. 125, § 25; L. 2014, ch. 3, § 4; July 1.



40-3630 Transfer of property after petition for rehabilitation or liquidation filed; validity; judicial sales of property; liability of person receiving property fraudulently transferred; limitation.

40-3630. Transfer of property after petition for rehabilitation or liquidation filed; validity; judicial sales of property; liability of person receiving property fraudulently transferred; limitation. (a) Except as provided in subsection (e), after a petition for rehabilitation or liquidation has been filed, a transfer of any of the real property of the insurer made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value, or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred. The commencement of a proceeding in rehabilitation or liquidation shall be constructive notice upon the recording of a copy of the petition for or order of rehabilitation or liquidation with the register of deeds in the county where any real property in question is located. The exercise by a court of the United States or any state or jurisdiction to authorize or effect a judicial sale of real property of the insurer within any county in any state shall not be impaired by the pendency of such a proceeding unless the copy is recorded in the county prior to the consummation of the judicial sale.

(b) After a petition for rehabilitation or liquidation has been filed and before either the receiver takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted:

(1) A transfer of any of the property of the insurer, other than real property, made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value, or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred.

(2) A person indebted to the insurer or holding property of the insurer, if acting in good faith, may pay the indebtedness or deliver the property, or any part thereof, to the insurer or upon the insurer's order, with the same effect as if the petition were not pending.

(3) A person having actual knowledge of the pending rehabilitation or liquidation shall be deemed not to act in good faith.

(4) A person asserting the validity of a transfer under this section shall have the burden of proof. Except as elsewhere provided in this section, no transfer by or on behalf of the insurer after the date of the petition for liquidation by any person other than the liquidator shall be valid against the liquidator.

(c) Every person receiving any property from the insurer or any benefit thereof which is a fraudulent transfer under subsection (a) shall be personally liable therefor and shall be bound to account to the liquidator.

(d) Nothing in this act shall impair the negotiability of currency or negotiable instruments.

(e) (1) Except as provided in paragraph (2), no receiver shall be entitled to avoid any transfer of, or any obligation to transfer, money or any other property arising under or in connection with:

(A) Any federal home loan bank security agreement; or

(B) any pledge, security, collateral or guarantee agreement or any other similar arrangement or credit enhancement relating to such federal home loan bank security agreement.

(2) A transfer may be avoided under this section if such transfer was made with actual intent to hinder, delay or defraud either existing or future creditors.

History: L. 1991, ch. 125, § 26; L. 2014, ch. 3, § 5; July 1.



40-3631 Transfer of property; preferences; rights of parties; jurisdiction of district court of Shawnee county; limitation on avoidance of preference.

40-3631. Transfer of property; preferences; rights of parties; jurisdiction of district court of Shawnee county; limitation on avoidance of preference. (a) (1) A preference is a transfer of any of the property of an insurer to or for the benefit of a creditor, for or on account of an antecedent debt, made or suffered by the insurer within one year before the filing of a successful petition for liquidation under this act, the effect of which transfer may be to enable the creditor to obtain a greater percentage of this debt than another creditor of the same class would receive. If a liquidation order is entered while the insurer is already subject to a rehabilitation order, then such transfers shall be deemed preferences if made or suffered within one year before the filing of the successful petition for rehabilitation, or within two years before the filing of the successful petition for liquidation, whichever time is shorter.

(2) Except as provided in paragraph (4), any preference may be avoided by the liquidator if:

(A) The insurer was insolvent at the time of the transfer;

(B) the transfer was made within four months before the filing of the petition;

(C) the creditor receiving the preference or to be benefited thereby or the creditor's agent acting with reference thereto had, at the time when the transfer was made, reasonable cause to believe that the insurer was insolvent or was about to become insolvent; or

(D) the creditor receiving the preference was an officer, or any employee or attorney or other person who was in fact in a position of comparable influence with the insurer to an officer whether or not such creditor held such position, or any shareholder holding directly or indirectly more than 5% of any class of any equity security issued by the insurer, or any other person, firm, corporation, association, or aggregation of persons with whom the insurer did not deal at arm's length.

(3) Where the preference is voidable, the liquidator may recover the property or, if it has been converted, its value from any person who has received or converted the property, except where a bona fide purchaser or lienor has given less than fair equivalent value, such person shall have a lien upon the property to the extent of the consideration actually given. Where a preference by way of lien or security title is voidable, the court may on due notice order the lien or title to be preserved for the benefit of the estate, in which event the lien or title shall pass to the liquidator.

(4) No liquidator or receiver shall be entitled to avoid any preference arising under or in connection with:

(A) Any federal home loan bank security agreement; or

(B) any pledge, security, collateral or guarantee agreement or any other similar arrangement or credit enhancement relating to such security agreement.

(b) (1) A transfer of property other than real property shall be deemed to be made or suffered when such transfer becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.

(2) A transfer of real property shall be deemed to be made or suffered when such transfer becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(3) A transfer which creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(4) A transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(5) The provisions of this subsection apply whether or not there are, or were, creditors who might have obtained liens or persons who might have become bona fide purchasers.

(c) (1) A lien obtainable by legal or equitable proceedings upon a simple contract is one arising in the ordinary course of such proceedings upon the entry or docketing of a judgment or decree, or upon attachment, garnishment, execution or like process, whether before, upon, or after judgment or decree and whether before or upon levy. It does not include liens which under applicable law are given a special priority over other liens which are prior in time.

(2) A lien obtainable by legal or equitable proceedings could become superior to the rights of a transferee, or a purchaser could obtain rights superior to the rights of a transferee within the meaning of subsection (b), if such consequences would follow only from the lien or purchase itself, or from the lien or purchase followed by any step wholly within the control of the respective lienholder or purchaser, with or without the aid of ministerial action by public officials. Such a lien could not, however, become superior and such a purchase could not create superior rights for the purpose of subsection (b) through any actions subsequent to the obtaining of such a lien or subsequent to such a purchase which requires the agreement or concurrence of any third party or which require any further judicial action or ruling.

(d) A transfer of property for or on account of a new and contemporaneous consideration which is deemed under subsection (b) to be made or suffered after the transfer because of delay in perfecting such transfer does not thereby become a transfer for or on account of an antecedent debt if any acts required by the applicable law to be performed in order to perfect the transfer as against liens or bona fide purchasers' rights are performed within 21 days or any period expressly allowed by law, whichever is less. A transfer to secure a future loan, if such a loan is actually made, or a transfer which becomes security for a future loan, shall have the same effect as a transfer for or on account of a new and contemporaneous consideration.

(e) If any lien deemed voidable under subsection (a)(2) has been dissolved by the furnishing of a bond or other obligation, the surety on which has been indemnified directly or indirectly by the transfer of or the creation of a lien upon any property of an insurer before the filing of a petition under this act which results in a liquidation order, the indemnifying transfer or lien shall also be deemed voidable.

(f) The property affected by any lien deemed voidable under subsections (a) and (e) shall be discharged from such lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety shall pass to the liquidator, except that the court may on due notice order any such lien to be preserved for the benefit of the estate and the court may direct that such conveyance be executed as may be proper or adequate to evidence the title of the liquidator.

(g) The district court of Shawnee county shall have summary jurisdiction of any proceeding by the liquidator to hear and determine the rights of any parties under this section. Reasonable notice of any hearing in the proceeding shall be given to all parties in interest, including the obligee of a releasing bond or other like obligation. Where an order is entered for the recovery of indemnifying property in-kind or for the avoidance of an indemnifying lien, the court, upon application of any party in interest, shall in the same proceeding ascertain the value of the property or lien, and if the value is less than the amount for which the property is indemnity or than the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment of its value, as ascertained by the court, to the liquidator, within such reasonable times as the court shall fix.

(h) The liability of the surety under a releasing bond or other like obligation shall be discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and avoided by the liquidator, or where the property is retained under subsection (g) to the extent of the amount paid to the liquidator.

(i) If a creditor has been preferred, and afterward in good faith gives the insurer further credit without security of any kind, for property which becomes a part of the insurer's estate, the amount of the new credit remaining unpaid at the time of the petition may be setoff against the preference which would otherwise be recoverable.

(j) If an insurer shall, directly or indirectly, within four months before the filing of a successful petition for liquidation under this act, or at any time in contemplation of a proceeding to liquidate such insurer, pay money or transfer property to an attorney-at-law for services rendered or to be rendered, the transactions may be examined by the court on its own motion or shall be examined by the court on petition of the liquidator and shall be held valid only to the extent of a reasonable amount to be determined by the court, and the excess may be recovered by the liquidator for the benefits of the estate provided that where the attorney is in a position of influence with the insurer or an affiliate thereof payment of any money or the transfer of any property to the attorney-at-law for services rendered or to be rendered shall be governed by the provision of subsection (a)(2)(D).

(k) (1) Every officer, manager, employee, shareholder, member, subscriber, attorney or any other person acting on behalf of the insurer who knowingly participates in giving any preference when such person has reasonable cause to believe the insurer is or is about to become insolvent at the time of the preference shall be personally liable to the liquidator for the amount of the preference. It is permissible to infer that there is a reasonable cause to so believe if the transfer was made within four months before the date of filing of this successful petition for liquidation.

(2) Every person receiving any property from the insurer or the benefit thereof as a preference voidable under subsection (a) shall be personally liable therefor and shall be bound to account to the liquidator.

(3) Nothing in this subsection shall prejudice any other claim by the liquidator against any person.

History: L. 1991, ch. 125, § 27; L. 2014, ch. 3, § 6; July 1.



40-3632 Claims of creditors; allowance; avoidance; filing.

40-3632. Claims of creditors; allowance; avoidance; filing. (a)  No claims of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment or encumbrance voidable under this act, shall be allowed unless the creditor surrenders the preference, lien, conveyance, transfer, assignment or encumbrance. If the avoidance is effected by a proceeding in which a final judgment has been entered, the claim shall not be allowed unless the money is paid or the property is delivered to the liquidator within 30 days from the date of the entering of final judgment, except that the court having jurisdiction over the liquidation may allow further time if there is an appeal or other continuation of the proceeding.

(b) A claim allowable under subsection (a) by reason of the avoidance, whether voluntary or involuntary, or a preference, lien, conveyance, transfer, assignment or encumbrance, may be filed as an excused last filing under K.S.A. 40-3640 if filed within 30 days from the date of the avoidance, or within the further time allowed by the court under subsection (a).

History: L. 1991, ch. 125, § 28; July 1.



40-3633 Mutual debts and mutual credits; setoff; accounting statements; debts currently due and payable.

40-3633. Mutual debts and mutual credits; setoff; accounting statements; debts currently due and payable. (a) Mutual debts or mutual credits whether arising out of one or more contracts between the insurer and another person in connection with any action or proceeding under this act, shall be setoff and the balance only shall be allowed or paid, except as provided in subsections (b) and (c) of this section.

(b) No setoff, except as provided in K.S.A. 40-3602, and amendments thereto, shall be allowed in favor of any person where:

(1) The obligation of the insurer to the person would not at the date of the filing of a petition for liquidation entitle the person to share as a claimant in the assets of the insurer;

(2) the obligation of the insurer to the person was purchased by or transferred to the person with a view to its being used as a setoff;

(3) the obligation of the insurer is owed to an affiliate of such person, or any other entity or association other than the person;

(4) the obligation of the person is owed to an affiliate of the insurer, or any other entity or association other than the insurer;

(5) the obligations of the person is to pay an assessment levied against the members or subscribers of the insurer, or is to pay a balance upon a subscription to the capital stock of the insurer, or is in any other way in the nature of a capital contribution; or

(6) the obligations between the person and the insurer arise out of transactions where either the person or the insurer has assumed risks and obligations from the other party and then has ceded back to that party substantially the same risks and obligations.

(c) The receiver shall provide persons with accounting statements identifying debts which are currently due and payable.  Accounts currently due and payable as identified by such accounting statements shall be promptly paid to the receiver.  However, persons making such payments may setoff against such payments mutual credits currently due and payable by the insurer and may assert setoff of mutual credits which become due and payable from the insurer in the future.  Notwithstanding K.S.A. 40-3641, the receiver shall promptly and fully refund to the extent of the person's prior payments any mutual credits so asserted that may become due and payable to the person by the insurer.

(d) This section shall apply to all contracts entered into, renewed, extended or amended on or after the effective date of this act.

History: L. 1991, ch. 125, § 29; July 1.



40-3634 Payment of reinsurance upon insolvency of ceding insurer.

40-3634. Payment of reinsurance upon insolvency of ceding insurer. Except as provided in K.S.A. 40-3602 and amendments thereto, in the event of the insolvency of the ceding insurer, the reinsurance shall be payable under a contract reinsured by the assuming insurer on the basis of the liability of the ceding company under the contract or contracts reinsured, as approved by the liquidation court, without diminution because of the insolvency of the ceding insurer. Such payments shall be made directly to the ceding insurer or to its domiciliary liquidator except: (a) Where the reinsurance contract or policy reinsured specifically provides another payee of such reinsurance in the event of the insolvency of the ceding insurer; or (b) where the assuming insurer, with the consent of the direct insured, has assumed such policy obligations of the ceding insurer as direct obligations of the assuming insurer to the payees under such policies and in substitution for the obligations of the ceding insurer to such payees.

History: L. 1991, ch. 125, § 30; L. 1999, ch. 66, § 2; July 1.



40-3635 Insurer determined insolvent; proposal to disburse assets; application by liquidator.

40-3635. Insurer determined insolvent; proposal to disburse assets; application by liquidator. (a) Within 120 days of a final determination of insolvency of an insurer by a court of competent jurisdiction of this state, the liquidator shall make application to the court for approval of a proposal to disburse assets out of marshaled assets, from time to time as such assets become available, to a guaranty association or foreign guaranty association having obligations because of such insolvency. If the liquidator determines that there are insufficient assets to disburse, the application required by this section shall be considered satisfied by a filing by the liquidator stating the reasons for this determination.

(b) Such proposal shall at least include provisions for:

(1) Reserving amounts for the payment of expenses of administration and the payment of claims of secured creditors, to the extent of the value of the security held, and claims falling within the priorities established in K.S.A. 40-3641, Class 1 and Class 2;

(2) disbursement of the assets marshaled to date and subsequent disbursement of assets as they become available;

(3) equitable allocation of disbursements to each of the guaranty associations and foreign guaranty associations entitled thereto;

(4) the securing by the liquidator from each of the associations entitled to disbursements pursuant to this section of an agreement to return to the liquidator such assets, together with income earned on assets previously disbursed, as may be required to pay claims of secured creditors and claims falling within the priorities established in K.S.A. 40-3641 in accordance with such priorities. No bond shall be required of any such association; and

(5) a full report to be made by each association to the liquidator accounting for all assets so disbursed to the association, all disbursements made therefrom, any interest earned by the association on such assets and any other matter as the court may direct.

(c) The liquidator's proposal shall provide for disbursements to the associations in amounts estimated at least equal to the claim payments made, or to be made thereby, for which such associations could assert a claim against the liquidator, and shall further provide that if the assets available for disbursement from time to time do not equal or exceed the amount of such claim payments made or to be made by the association then disbursements shall be in the amount of available assets.

(d) The liquidator's proposal shall, with respect to an insolvent insurer writing life or health insurance or annuities, provide for disbursements of assets to any guaranty association or any foreign guaranty association covering life or health insurance or annuities or to any other entity or organization reinsuring, assuming or guaranteeing policies or contracts of insurance under the acts creating such associations.

(e) Notice of such application shall be given to the association in each state and to the commissioners of insurance of each of the states. Any such notice shall be deemed to have been given when deposited in the United States certified mails, first-class postage prepaid, at least 15 days prior to submission of such application to the court. Action on the application may be taken by the court provided the above required notice has been given and provided further, that the liquidator's proposal complies with subsection (b)(1) and (2).

History: L. 1991, ch. 125, § 31; July 1.



40-3636 Claims; proof of claims, form and filing; late filings.

40-3636. Claims; proof of claims, form and filing; late filings. (a) Proof of all claims shall be filed with the liquidator in the form required by K.S.A. 40-3637 on or before the last day for filing specified by the court, except that proof of claims for cash surrender values or other investment values in life insurance and annuities need not be filed unless the liquidator expressly so requires.

(b) The liquidator may permit a claimant making a late filing to share in distributions, whether past or future, as if the claimant were not late, to the extent that any such payment will not prejudice the orderly administration of the liquidation, under the following circumstances:

(1) The existence of the claim was not known to the claimant and that the claim was filed as promptly as reasonably possible after learning of such claim;

(2) a transfer to a creditor was avoided under K.S.A. 40-3629 through 40-3631, or was voluntarily surrendered under K.S.A. 40-3632, and that the filing satisfies the conditions of K.S.A. 40-3632; or

(3) the valuation under K.S.A. 40-3640, of security held by a secured creditor shows a deficiency, which is filed, within 30 days after the valuation.

(c) The liquidator shall permit late filing claims to share in distributions, whether past or future, as if they were not late, if such claims are claims of a guaranty association or foreign guaranty association for reimbursement of covered claims paid or expenses incurred, or both, subsequent to the last day for filing where such payments were made and expenses incurred as provided by law.

(d) The liquidator may consider any claim filed late which is not covered by subsection (b), and permit it to receive distributions which are subsequently declared on any claims of the same or lower priority if the payment does not prejudice the orderly administration of the liquidation. The late-filing claimant shall receive, at each distribution, the same percentage of the amount allowed on such claim as is then being paid to claimants of any lower priority. This shall continue until the claim has been paid in full.

History: L. 1991, ch. 125, § 32; July 1.



40-3637 Same; proof of claim, form and information required; supplementary evidence and information may be required; judgments and orders; claims of guaranty associations.

40-3637. Same; proof of claim, form and information required; supplementary evidence and information may be required; judgments and orders; claims of guaranty associations. (a) Proof of claim shall consist of a statement signed by the claimant that includes all of the following that are applicable:

(1) The particulars of the claim including the consideration given for it;

(2) the identity and amount of the security on the claim;

(3) the payments made on the debt, if any;

(4) that the sum claimed is justly owing and that there is no setoff, counterclaim or defense to the claim;

(5) any right of priority of payment or other specific right asserted by the claimants;

(6) a copy of the written instrument which is the foundation of the claim; and

(7) the names and addresses of the claimant and the attorney who represents the claimant, if any.

(b) No claim need be considered or allowed if it does not contain all the information in subsection (a) which may be applicable. The liquidator may require that a prescribed form be used, and may require that other information and documents be included.

(c) At any time, the liquidator may request the claimant to present information or evidence supplementary to that required under subsection (a) and may take testimony under oath, require production of affidavits or depositions, or otherwise obtain additional information or evidence.

(d) No judgment or order against an insured or the insurer entered after the date of filing of a successful petition for liquidation, and no judgment or order against an insured or the insurer entered at any time by default or by collusion need be considered as evidence of liability or of quantum of damages. No judgment or order against an insured or the insurer entered within four months before the filing of the petition need be considered as evidence of liability or of the quantum of damages.

(e) All claims of a guaranty association or foreign guaranty association shall be in such form and contain such substantiation as may be agreed to by the association and the liquidator.

History: L. 1991, ch. 125, § 33; July 1.



40-3638 Same; claims which may be allowed; limitations.

40-3638. Same; claims which may be allowed; limitations. (a) The claim of a third party which is contingent only on first obtaining a judgment against the insured shall be considered and allowed as if there were no such contingency.

(b) A claim may be allowed even if contingent, if it is filed in accordance with K.S.A. 40-3636. It may be allowed and may participate in all distributions declared after it is filed to the extent that it does not prejudice the orderly administration of the liquidation.

(c) Claims that are due except for the passage of time shall be treated as absolute claims are treated, except such claims may be discounted at the legal rate of interest.

(d) Claims made under employment contracts by directors, principal officers, or persons in fact performing similar functions or having similar powers are limited to payment for services rendered prior to the issuance of any order of rehabilitation or liquidation under K.S.A. 40-3617 or 40-3622.

History: L. 1991, ch. 125, § 34; July 1.



40-3639 Same; denial of claims; objections to denial; claims secured by the undertaking of another, rights to prove and file.

40-3639. Same; denial of claims; objections to denial; claims secured by the undertaking of another, rights to prove and file. (a) When a claim is denied in whole or in part by the liquidator, written notice of the determination shall be given to the claimant or the claimant's attorney by first-class mail at the address shown in the proof of claim. Within 60 days from the mailing of the notice, the claimant may file objections with the liquidator. If no such filing is made, the claimant may not further object to the determination.

(b) Whenever objections are filed with the liquidator and the liquidator does not alter denial of the claim as a result of the objections, the liquidator shall ask the court for a hearing as soon as practicable and give notice as set by the court of the hearing to the claimant or the claimant's attorney and to any other persons directly affected. The matter may be heard by the court or by a court-appointed referee who shall submit findings of fact along with recommendation.

(c) Whenever a creditor whose claim against an insurer is secured, in whole or in part, by the undertaking of another person, fails to prove and file that claim the other person may do so in the creditor's name, and shall be subrogated to the rights of the creditor, whether the claim has been filed by the creditor or by the person in the creditor's name, to the extent that the person discharges the undertaking. In the absence of an agreement with the creditor to the contrary, the other person shall not be entitled to any distribution; however, until the amount paid to the credit on the undertaking plus the distributions paid on the claim from the insurer's estate to the creditor equals the amount of the entire claim of the creditor. Any excess received by the creditor shall be held by such creditor in trust for such other person, the term "other person," as used in this section is not intended to apply to a guaranty association or foreign guaranty association.

History: L. 1991, ch. 125, § 35; July 1.



40-3640 Same; value of security held by secured creditor.

40-3640. Same; value of security held by secured creditor. (a) The value of any security held by a secured creditor shall be determined in one of the following ways, as the court may direct:

(1)  By converting the same into money according to the terms of the agreement pursuant to which the security was delivered to such creditors; or

(2) by agreement, arbitration, compromise or litigation between the creditor and the liquidator.

(b) The determination shall be under the supervision and control of the court with due regard for the recommendation of the liquidator. The amount so determined shall be credited upon the secured claim, and any deficiency shall be treated as an unsecured claim. If the claimant surrenders the security to the liquidator, the entire claim shall be allowed as if unsecured.

History: L. 1991, ch. 125, § 36; July 1.



40-3641 Claims; priority of distribution; classes established.

40-3641. Claims; priority of distribution; classes established. The priority of distribution of claims from the insurer's estate shall be in accordance with the order in which each class of claims is herein set forth. Every claim in each class shall be paid in full or adequate funds retained for such payment before the members of the next class receive any payment. No subclasses shall be established within any class. The order of distribution of claims shall be:

(a) Class 1. The costs and expenses of administration during rehabilitation and liquidation including, but not limited to, the following;

(1) The actual and necessary costs of preserving or recovering the assets of the insurer;

(2) compensation for all authorized services rendered in the rehabilitation and liquidation;

(3) any necessary filing fees;

(4) the fees and mileage payable to witnesses;

(5) authorized reasonable attorney fees and other professional services rendered in the rehabilitation and liquidation;

(6) the reasonable expenses of a guaranty association or foreign guaranty association in handling claims.

(b) Class 2. All claims under policies including claims for unearned premium or other premium refunds and such claims of the federal or any state or local government for losses incurred, ("loss claims") including third-party claims and all claims of a guaranty association or foreign guaranty association other than those claims included in Class 1. All claims under life insurance policies, funding agreements, guaranteed investment contracts, synthetic guaranteed investment contracts and annuity policies, whether for death proceeds, annuity proceeds or investment values shall be treated as loss claims. That portion of any loss, indemnification for which is provided by other benefits or advantages recovered by the claimant, shall not be included in this class, other than benefits or advantages recovered or recoverable in discharge of familial obligation of support or by way of succession at death or as proceeds of life insurance, or as gratuities. No payment by an employer to an employee shall be treated as a gratuity.

(c) Class 3. Claims of the federal government not included in Class 2.

(d) Class 4. Reasonable compensation to employees for services performed to the extent they do not exceed two months of monetary compensation and represent payment for services performed within one year before the filing of the petition for liquidation or, if rehabilitation preceded liquidation, within one year before the filing of the petition for rehabilitation. Principal officers and directors shall not be entitled to the benefits of this priority except as otherwise approved by the liquidator and the court. Such priority shall be in lieu of any other similar priority which may be authorized by law as to wages or compensation of employees. Where there are no claims and no potential claims of the federal government in the estate, claims in this class will have priority over claims in Class 2 and below.

(e) Class 5. Claims of general creditors including claims of ceding and assuming companies in their capacity as such.

(f) Class 6. Claims of any state or local government except those under Class 2. Claims, including those of any governmental body for a penalty or forfeiture, shall be allowed in this class only to the extent of the pecuniary loss sustained from the act, transaction or proceeding out of which the penalty or forfeiture arose, with reasonable and actual costs occasioned thereby. The remainder of such claims shall be postponed to be equal to the class of claims under subsection (i).

(g) Class 7. Claims filed late or any other claims other than claims under subsections (h) and (i).

(h) Class 8. Surplus or contribution notes, or similar obligations, and premium refunds on assessable policies. Payments to members of domestic mutual insurance companies shall be limited in accordance with law.

(i) Class 9. The claims of shareholders or other owners in their capacity as shareholders.

The provisions of this section, as amended, shall apply to all claims which have not been paid prior to the effective date of this act.

History: L. 1991, ch. 125, § 37; L. 2005, ch. 92, § 5; L. 2005, ch. 186, § 11; July 1.

Revisor's Note:

Section was also amended by L. 2005, ch. 42, § 3, but that version was repealed by L. 2005, ch. 186, § 23.



40-3642 Same; report and recommendations of liquidator for allowance of claims; contents of report; action by court; claims under insurance policy.

40-3642. Same; report and recommendations of liquidator for allowance of claims; contents of report; action by court; claims under insurance policy. (a) The liquidator shall review all claims duly filed in the liquidation and shall make such further investigation as necessary. The liquidator may compound, compromise or in any other manner negotiate the amount for which claims will be recommended to the court except where the liquidator is required by law to accept claims as settled by any person or organization, including any guaranty association or foreign guaranty association. Unresolved disputes shall be determined under K.S.A. 40-3639. As soon as practicable, the liquidator shall present to the court a report of the claims against the insurer with recommendations thereon. The report shall include the name and address of each claimant and the amount of the claim finally recommended, if any. If the insurer has issued annuities or life insurance policies, the liquidator shall report the persons to whom, according to the records of the insurer, amounts are owed as cash surrender values or other investment value and the amounts owed.

(b) The court may approve, disapprove or modify the report on claims by the liquidator. Such reports as are not modified by the court within a period of 60 days following submission by the liquidator shall be treated by the liquidator as allowed claims, subject thereafter to later modification or to rulings made by the court pursuant to K.S.A. 40-3639. No claim under a policy of insurance shall be allowed for an amount in excess of the applicable policy limits.

History: L. 1991, ch. 125, § 38; July 1.



40-3643 Unclaimed fund; deposit in accordance with unclaimed property act.

40-3643. Unclaimed fund; deposit in accordance with unclaimed property act. All unclaimed funds subject to distribution remaining in the liquidator's hands when the liquidator is ready to apply to the court for discharge, including the amount distributable to any creditor, shareholder, member or other person who is unknown or cannot be found, shall be deposited with the state treasurer in accordance with the unclaimed property act.

History: L. 1991, ch. 125, § 39; July 1.



40-3644 Discharge of liquidator; orders of court.

40-3644. Discharge of liquidator; orders of court. When all assets justifying the expense of collection and distribution have been collected and distributed under this act, the liquidator shall apply to the court for discharge. The court may grant the discharge and make any other orders, including an order to transfer any remaining funds that are uneconomic to distribute, as deemed appropriate.

History: L. 1991, ch. 125, § 40; July 1.



40-3645 Liquidation proceedings; reopening after termination; order of court.

40-3645. Liquidation proceedings; reopening after termination; order of court. After the liquidation proceeding has been terminated and the liquidator discharged, the commissioner may at any time petition the district court of Shawnee county to reopen the proceedings for good cause, including the discovery of additional assets. If the court is satisfied that there is justification for reopening, such court shall so order.

History: L. 1991, ch. 125, § 41; July 1.



40-3646 Same; disposition of records; direction by court.

40-3646. Same; disposition of records; direction by court. Whenever it shall appear to the commissioner that the records of any insurer in process of liquidation or completely liquidated are no longer useful, the commissioner may recommend to the court and the court shall direct which records should be retained for future reference and which should be destroyed.

History: L. 1991, ch. 125, § 42; July 1.



40-3647 Receiverships; audits; filing and payment of costs.

40-3647. Receiverships; audits; filing and payment of costs. The court, as it deems desirable, may cause audits to be made of the books of the commissioner relating to any receivership established under this act, and a report of each audit shall be filed with the commissioner and with the court. The books, records and other documents of the receivership shall be made available to the auditor at any time without notice. The expense of each audit shall be considered a cost of administration of the receivership.

History: L. 1991, ch. 125, § 43; July 1.



40-3648 Foreign insurers; conservation of property; grounds; notice; terms and filing of court order; liquidation; termination of conservation.

40-3648. Foreign insurers; conservation of property; grounds; notice; terms and filing of court order; liquidation; termination of conservation. (a) If a domiciliary liquidator has not been appointed, the commissioner may apply to the district court of Shawnee county by verified petition for an order directing the commissioner to act as conservator to conserve the property of a foreign insurer on any one or more of the following grounds:

(1) Any of the grounds in K.S.A. 40-3616;

(2) that any of its property has been sequestered by official action in its domiciliary state, or in any other state;

(3) that enough of its property has been sequestered in a foreign country to give reasonable cause to fear that the insurer is or may become insolvent;

(4) (A) that its certificate of authority to do business in this state has been revoked; and

(B) that there are residents of this state with outstanding claims or outstanding policies.

(b) When an order is sought under subsection (a), the court shall cause the insurer to be given such notice and time to respond thereto as is reasonable under the circumstances.

(c) The court may issue the order in whatever terms it shall deem appropriate. The filing or recording of the order with the clerk of the court or the register of deeds of the county in which the principal business of the company is located, shall impart the same notice as a deed, bill of sale or other evidence of title duly filed or recorded with the register of deeds would have imparted.

(d) The conservator may at any time petition for, and the court may grant an order, under K.S.A. 40-3654 to liquidate assets of a foreign or alien insurer under conservation, or, if appropriate, for an order under K.S.A. 40-3656, to be appointed ancillary receiver.

(e) The conservator may at any time petition the court for an order terminating conservation of an insurer. If the court finds that the conservation is no longer necessary, such court shall order that the insurer be restored to possession of its property and the control of the insurer's business. The court may also make such finding and issue such order at any time upon motion of any interested party, but if such motion is denied all costs shall be assessed against such party.

History: L. 1991, ch. 125, § 44; July 1.



40-3649 Same; liquidation of assets; order of court; grounds; notice; liquidator appointed in another state; petition to federal district court; payment of claims to residents.

40-3649. Same; liquidation of assets; order of court; grounds; notice; liquidator appointed in another state; petition to federal district court; payment of claims to residents. (a) If no domiciliary receiver has been appointed, the commissioner may apply to the district court of Shawnee county by verified petition for an order directing such receiver to liquidate the assets found in this state of a foreign insurer or an alien insurer not domiciled in this state, on any of the following grounds:

(1) Any of the grounds in K.S.A. 40-3616 or 40-3621; or

(2) any of the grounds specified in K.S.A. 40-3648(a)(2) through (4), inclusive.

(b) When an order is sought under subsection (a), the court shall cause the insurer to be given such notice and time to respond thereto as is reasonable under the circumstances.

(c) If it appears to the court that the best interests of creditors, policyholders and the public require, the court may issue an order to liquidate in whatever terms it shall deem appropriate. The filing or recording of the order with the clerk of the court or the register of deeds of the county in which the principal business of the company is located or the county in which its principal office or place of business is located, shall impart the same notice as a deed, bill of sale or other evidence of title duly filed or recorded with the register of deeds would have imparted.

(d) If a domiciliary liquidator is appointed in a reciprocal state while a liquidation is proceeding under this section, the liquidator under this section shall thereafter act as ancillary receiver under K.S.A. 40-3652. If a domiciliary liquidator is appointed in a nonreciprocal state while a liquidation is proceeding under this section, the liquidator under this section may petition the court for permission to act as ancillary receiver under K.S.A. 40-3651.

(e) On the same grounds as are specified in subsection (a), the commissioner may petition any appropriate federal district court to be appointed receiver to liquidate that portion of the insurer's assets and business over which the court will exercise jurisdiction, or any lesser part thereof the commissioner deems desirable for the protection of the policyholders and creditors in this state.

(f) The court may order the commissioner, when the assets of a foreign or alien insurer have been liquidated under this section, to pay claims of residents of this state against the insurer under such rules as to the liquidation of insurers under this act as are otherwise compatible with the provisions of this section.

History: L. 1991, ch. 125, § 45; July 1.



40-3650 Same; authority of domiciliary liquidator; authority of commissioner if insurer not domiciled in reciprocal state; filing of claims.

40-3650. Same; authority of domiciliary liquidator; authority of commissioner if insurer not domiciled in reciprocal state; filing of claims. (a) The domiciliary liquidator of an insurer domiciled in a reciprocal state shall, except as to special deposits and security on secured claims under subsection (c) of K.S.A. 40-3651, be vested by operation of law with the title to all of the assets, property, contracts and rights of action, agents' balances, and all of the books, accounts and the other records of the insurer located in this state. The date of vesting shall be the date of the filing of the petition, if that date is specified by the domiciliary law for the vesting of property in the domiciliary state. Otherwise, the date of vesting shall be the date of entry of the order directing possession to be taken. The domiciliary liquidator shall have the immediate right to recover balances due from agents and to obtain possession of the books, accounts and other records of the insurer located in this state, and also shall have the right to recover all other assets of the insurer located in this state, subject to K.S.A. 40-3651.

(b) If a domiciliary liquidator is appointed for an insurer not domiciled in a reciprocal state, the commissioner shall be vested by operation of law with the title to all of the property, contracts and right of action, and all of the books, accounts and other records of the insurer located in this state, at the same time that the domiciliary liquidator is vested with title in the domicile.  The commissioner may petition for a conservation or liquidation order under K.S.A. 40-3648 or 40-3649, for an ancillary receivership under K.S.A. 40-3651, or after approval by the court, may transfer title to the domiciliary liquidator, as the interests of justice and the equitable distribution of the assets require.

(c) Claimants residing in this state may file claims with the liquidator or ancillary receiver, if any, in this state or with the domiciliary liquidator, if the domiciliary law permits.  The claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceedings.

History: L. 1991, ch. 125, § 46; July 1.



40-3651 Same; appointment of ancillary receiver; order of court; authority of ancillary receiver.

40-3651. Same; appointment of ancillary receiver; order of court; authority of ancillary receiver. (a)  If a domiciliary liquidator has been appointed for an insurer not domiciled in this state, the commissioner may file a petition with the district court of Shawnee county requesting appointment as ancillary receiver in this state:

(1) If such liquidator finds there are sufficient assets of the insurer located in this state to justify the appointment of an ancillary receiver;

(2) if the protection of creditors or policyholders in this state so requires.

(b) The court may issue an order appointing an ancillary receiver in whatever terms the court deems appropriate.  The filing or recording of the order with the register of deeds in this state imparts the same notice as a deed, bill of sale or other evidence of title duly filed or recorded with the register of deeds.

(c) When a domiciliary liquidator has been appointed in a reciprocal state, then the ancillary receiver appointed in this state, whenever necessary, may aid and assist the domiciliary liquidator in recovering assets of the insurer located in this state.  The ancillary receiver, as soon as practicable, shall liquidate from its securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this state, and shall pay the necessary expenses of the proceedings.  Such liquidator shall promptly transfer all remaining assets, books, accounts and records to the domiciliary liquidator.  Subject to this section, the ancillary receiver and deputies shall have the same powers and be subject to the same duties with respect to the administration of assets as a liquidator of an insurer domiciled in this state.

(d) When a domiciliary liquidator has been appointed in this state, ancillary receivers appointed in reciprocal states shall have, as to assets and books, accounts, and other records in their respective states, corresponding rights, duties and powers to those provided in subsection (c) for ancillary receivers appointed in this state.

History: L. 1991, ch. 125, § 47; July 1.



40-3652 Same; supervision or seizure proceedings, authority of commissioner.

40-3652. Same; supervision or seizure proceedings, authority of commissioner. The commissioner in the commissioner's sole discretion may institute proceedings under K.S.A. 40-3613 through 40-3615 at the request of the commissioner or other appropriate insurance officials of the domiciliary state of any foreign or alien insurer having property located in this state.

History: L. 1991, ch. 125, § 48; July 1.



40-3653 Liquidation proceedings; begun in state against insurer domiciled in state; claimants residing outside state; filing, proving and allowance of claims.

40-3653. Liquidation proceedings; begun in state against insurer domiciled in state; claimants residing outside state; filing, proving and allowance of claims. (a)  In a liquidation proceeding begun in this state against an insurer domiciled in this state, claimants residing in foreign countries or in states that are not reciprocal states must file claims in this state, and claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in such claimant's respective states, or with the domiciliary liquidator.  Claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceeding.

(b) Claims belonging to claimants residing in reciprocal states may be proved either in the liquidation proceeding in this state as provided in this act, or in ancillary proceedings, if any, in the reciprocal states.  If notice of the claims and opportunity to appear and be heard is afforded the domiciliary liquidator of this state as provided in K.S.A. 40-3654(b) with respect to ancillary proceedings, the final allowance of claims by the courts in ancillary proceedings in reciprocal states shall be conclusive as to amount and as to priority against special deposits or other security located in such ancillary states, but shall not be conclusive with respect to priorities against general assets under K.S.A. 40-3641.

History: L. 1991, ch. 125, § 49; July 1.



40-3654 Same; begun in reciprocal state against insurer domiciled in that state; claimants residing in this state; filing, proving and allowance of claims.

40-3654. Same; begun in reciprocal state against insurer domiciled in that state; claimants residing in this state; filing, proving and allowance of claims. (a)  In a liquidation proceeding in a reciprocal state against an insurer domiciled in that state, claimants against the insurer, who reside within this state, may file claims either with the ancillary receiver, if any, in this state, or with the domiciliary liquidator.  Claims must be filed on or before the last dates fixed for the filing of claims in the domiciliary liquidation proceeding.

(b) Claims belonging to claimants residing in this state may be proved either in the domiciliary state under the law of the domiciliary state, or in ancillary proceedings, if any, in this state.  If a claimant elects to prove such a claim in this state, the claimant shall file the claim with the liquidator in the manner provided in K.S.A. 40-3636 and 40-3637.  The ancillary receiver shall make a recommendation to the court as under K.S.A. 40-3642, and also shall arrange a date for hearing if necessary under K.S.A. 40-3639 and shall give notice to the liquidator in the domiciliary state, either by certified mail or by personal service at least 40 days prior to the date set for hearing.  If the domiciliary liquidator, within 30 days after the giving of such notice, gives notice in writing to the ancillary receiver and to the claimant, either by certified mail or by personal service, of such liquidator's intention to contest the claim, such liquidator shall be entitled to appear or be represented in any proceeding in this state involving the adjudication of the claim.

(c) The final allowance of the claim by the courts of this state shall be accepted as conclusive as to amount and as to priority against special deposits or other security located in this state.

History: L. 1991, ch. 125, § 50; July 1.



40-3655 Same; no attachment, garnishment or levy of execution during pendency of liquidation proceedings.

40-3655. Same; no attachment, garnishment or levy of execution during pendency of liquidation proceedings. During the pendency in this or any other state of a liquidation proceeding, whether called by that name or not, no action or proceeding in the nature of an attachment, garnishment or levy of execution shall be commenced or maintained in this state against the delinquent insurer or its assets.

History: L. 1991, ch. 125, § 51; July 1.



40-3656 Same; proceeding in this state involving reciprocal states; order of distribution; equal priority of payment of claims from general assets; special deposit claims; secured claims.

40-3656. Same; proceeding in this state involving reciprocal states; order of distribution; equal priority of payment of claims from general assets; special deposit claims; secured claims. (a)  In a liquidation proceeding in this state involving one or more reciprocal states, the order of distribution of the domiciliary state shall control as to all claims of residents of this state and reciprocal states.  All claims of residents of reciprocal states shall be given equal priority of payment from general assets regardless of where such assets are located.

(b) The owners of special deposit claims against an insurer for which a liquidator is appointed in this state or any other state shall be given priority against the special deposits in accordance with K.S.A. 40-222b and amendments thereto.  If there is a deficiency in any deposit, so that claims secured by it are not fully discharged from it, the claimants may share in the general assets, but the sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

(c) The owner of a secured claim against an insurer for which a liquidator has been appointed in this state or any other state may surrender security and file a claim as a general creditor, or the claim may be discharged by resort to the security in accordance with K.S.A. 40-3640, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors.

History: L. 1991, ch. 125, § 52; July 1.



40-3657 Same; ancillary receiver in another state or foreign country failing to transfer assets; priority of claims filed in such ancillary receivership; exceptions.

40-3657. Same; ancillary receiver in another state or foreign country failing to transfer assets; priority of claims filed in such ancillary receivership; exceptions. If an ancillary receiver in another state or foreign country, whether called by that name or not, fails to transfer to the domiciliary liquidator in this state any assets within such liquidator's control other than special deposits, diminished only by the expenses of the ancillary receivership, if any, the claims filed in the ancillary receivership, other than special deposit claims or secured claims, shall be placed in the class of claims under K.S.A. 40-3641(h).

History: L. 1991, ch. 125, § 53; July 1.



40-3658 Severability of act.

40-3658. Severability of act. If any provision of this act or the application thereof to any person or circumstance is for any reason held to be invalid, the remainder of this act and the application of such provision to other persons or circumstances shall not be affected thereby.

History: L. 1991, ch. 125, § 54; July 1.



40-3659 Qualified financial contracts; procedures; duties of receiver.

40-3659. Qualified financial contracts; procedures; duties of receiver. Qualified financial contracts. (a) (1) No person shall be stayed, enjoined or prohibited from exercising any of the following:

(A) A contractual right to terminate, liquidate, accelerate or close out, or cause the termination, liquidation, acceleration or close out of obligations, under or in connection with any netting agreement or qualified financial contract with an insurer because of any of the following:

(i) The insolvency, financial condition or default of the insurer at any time, provided that the right is enforceable under applicable law other than this act; or

(ii) the commencement of a formal delinquency proceeding under this act;

(B) any right under a pledge, security, collateral, reimbursement or guarantee agreement or arrangement or any other similar security arrangement or other credit enhancement relating to one or more netting agreements or qualified financial contracts; or

(C) subject to the provisions of subsection (b) of K.S.A. 40-3633, and amendments thereto, any right to set off or net out any termination value, payment amount or other transfer obligation arising under or in connection with one or more netting agreements or qualified financial contracts where the counterparty or its guarantor is organized under the laws of the United States or a state or a foreign jurisdiction approved by the securities valuation office (SVO) of the national association of insurance commissioners as eligible for netting.

(2) If a counterparty to a master netting agreement or a qualified financial contract with an insurer subject to a formal delinquency proceeding under this act terminates, liquidates, closes out or accelerates the agreement or contract, damages shall be measured as of the date or dates of termination, liquidation, close out or acceleration. The amount of a claim for damages shall be actual direct compensatory damages calculated in accordance with subsection (f).

(b) Upon termination of a netting agreement or qualified financial contract, the net or settlement amount, if any, owed by a non-defaulting party to an insurer against which an application or petition has been filed under this act shall be transferred to or on the order of the receiver for the insurer even if the insurer is the defaulting party, notwithstanding any walkaway clause in the netting agreement or qualified financial contract. For the purposes of this subsection, the term "walkaway clause" means a provision in a netting agreement or a qualified financial contract that, after calculation of a value of a party's position or an amount due to or from one of the parties in accordance with its terms upon termination, liquidation or acceleration of the netting agreement or qualified financial contract, either does not create a payment obligation of a party or extinguishes a payment obligation of a party, in whole or in part, solely because of the party's status as a non-defaulting party. Any limited two-way payment or first method provision in a netting agreement or qualified financial contract with an insurer that has defaulted shall be deemed to be a full two-way payment or second method provision as against the defaulting insurer. Any such net or settlement amount shall, except to the extent it is subject to one or more secondary liens or encumbrances or rights of netting or setoff, be a general asset of the insurer.

(c) In making any transfer of a netting agreement or qualified financial contract of an insurer subject to a formal delinquency proceeding under this article, the receiver shall either:

(1) Transfer to one party, other than an insurer subject to a proceeding under this act, all netting agreements and qualified financial contracts between a counterparty or any affiliate of such counterparty and the insurer that is the subject of the formal delinquency proceeding, including all of the following:

(A) All rights and obligations of each party under each such netting agreement and qualified financial contract; and

(B) all property, including any guarantees or other credit enhancement, securing any claims of each party under each such netting agreement and qualified financial contract; or

(2) transfer none of the netting agreements, qualified financial contracts, rights, obligations or property referred to in paragraph (1) of this subsection with respect to the counterparty and any affiliate of such counterparty.

(d) (1) If a receiver for an insurer makes a transfer of one or more netting agreements or qualified financial contracts, then the receiver shall use its best efforts to notify any person who is a party to the netting agreements or qualified financial contracts of the transfer by 12 noon, the receiver's local time, on the business day following the transfer.

(2) For purposes of this subsection, "business day" means a day other than a Saturday, Sunday or any day on which either the New York stock exchange or the federal reserve bank of New York is closed.

(e) (1) Notwithstanding any other provision of this act to the contrary, except as provided in paragraph (2), a receiver shall not avoid a transfer of money or other property arising under or in connection with a netting agreement or qualified financial contract, or any pledge, security, collateral or guarantee agreement or any other similar security arrangement or credit support document relating to such netting agreement or qualified financial contract that is made before the commencement of a formal delinquency proceeding under this act.

(2) However, a transfer may be avoided under subsection (a) of K.S.A. 40-3629, and amendments thereto, if such transfer was made with actual intent to hinder, delay or defraud the insurer, a receiver appointed for the insurer or existing or future creditors.

(f) (1) In exercising the rights of disaffirmance or repudiation of a receiver with respect to any netting agreement or qualified financial contract to which an insurer is a party, the receiver for the insurer shall either:

(A) Disaffirm or repudiate all netting agreements and qualified financial contracts between a counterparty or any affiliate of the counterparty and the insurer that is the subject of the proceeding; or

(B) disaffirm or repudiate none of the netting agreements and qualified financial contracts referred to in subsection (f)(1)(A) with respect to the person or any affiliate of the person;

(2) notwithstanding any other provisions of this act, any claim of a counterparty against the estate arising from the receiver's disaffirmance or repudiation of a netting agreement or qualified financial contract that has not been previously affirmed in the liquidation or immediately preceding a conservation or rehabilitation case shall be determined and shall be allowed or disallowed:

(A) As if the claim had arisen before the date of the filing of the petition for liquidation; or

(B) if a conservation or rehabilitation proceeding is converted to a liquidation proceeding, as if the claim had arisen before the date of the filing of the petition for conservation or rehabilitation.

(3) The amount of the claim shall be the actual direct compensatory damages determined as of the date of the disaffirmance or repudiation of the netting agreement or qualified financial contract.

(4) (A) The term "actual direct compensatory damages" does not include punitive or exemplary damages, damages for lost profit or lost opportunity or damages for pain and suffering.

(B) The term "actual direct compensatory damages" does include normal and reasonable costs of cover or other reasonable measures of damages utilized in the derivatives, securities or other market for the contract and agreement claims.

(g) As used in this section, the term "contractual right" shall include:

(1) Any right set forth in a rule or bylaw or resolution of the governing board of a:

(A) Derivatives clearing organization, as defined in the commodity exchange act;

(B) multilateral clearing organization, as defined in the federal deposit insurance corporation improvement act of 1991;

(C) national securities exchange;

(D) national securities association;

(E) securities clearing agency;

(F) contract market designated under the commodity exchange act;

(G) derivatives transaction execution facility registered under the commodity exchange act; or

(H) board of trade, as defined in the commodity exchange act;

(2) any right, whether or not evidenced in writing, arising under statutory or common law, or under merchant law, or by reason of normal business practice.

(h) The provisions of this section shall not apply to any person who is an affiliate of the insurer that is the subject of the formal delinquency proceeding.

(i) All rights of any counterparties under this act shall apply to netting agreements and qualified financial contracts entered into on behalf of the general account or separate accounts if the assets of each separate account are available only to counterparties to netting agreements and qualified financial contracts entered into on behalf of that separate account.

(j) The provisions of this section shall apply only to a liquidation, rehabilitation or conservation proceeding that commences on or after the effective date of this act.

(k) This section shall be a part of and supplemental to the insurers supervision, rehabilitation and liquidation act.

History: L. 2013, ch. 46, § 1; Apr. 18.






Article 37a REGULATION OF BROKER CONTROLLED INSURERS

40-37a01 Citation of act.

40-37a01. Citation of act. This act may be cited as the business transacted with producer controlled insurer act.

History: L. 1992, ch. 14, § 1; L. 2005, ch. 163, § 2; July 1.



40-37a02 Definitions.

40-37a02. Definitions. As used in this act:

(a) "Accredited state" means a state in which the insurance department or regulatory agency has qualified as meeting the minimum financial regulatory standards promulgated and established from time to time by the national association of insurance commissioners.

(b) "Captive insurer" means an insurance company owned by another organization whose exclusive purpose is to insure risks of the parent organization and affiliated companies or, in the case of groups and associations, an insurance organization owned by the insureds whose exclusive purpose is to insure risks to member organizations or group members, or both, and their affiliates.

(c) "Control" or "controlled" has the meaning ascribed in subsection (c) of K.S.A. 40-3302, and amendments thereto.

(d) "Controlled insurer" means a licensed insurer which is controlled, directly or indirectly by a producer.

(e) "Controlling producer" means a producer who, directly or indirectly, controls an insurer.

(f) "Licensed insurer" or "insurer" means any person, firm, association or corporation duly licensed to transact a property or casualty insurance business in this state.  The following, inter alia, are not licensed insurers for the purposes of this act:

(1) All risk retention groups as defined in the superfund amendments reauthorization act of 1986, public law 99-499, 100 Stat. 1613 (1986); the risk retention act, 15 U.S.C. § 3901 et seq. (1982 & Supp. 1986); and K.S.A. 40-4101 et seq., and amendments thereto;

(2) all residual market pools and joint underwriting authorities or associations; and

(3) all captive insurers.

(g) "Producer" has the meaning ascribed to it in K.S.A. 2015 Supp. 40-4902, and amendments thereto. Producer includes any other person, firm, association or corporation, when, for any compensation, commission or other thing of value, such person, firm, association or corporation acts or aids in any manner in soliciting, negotiating or procuring the making of any insurance contract on behalf of an insured other than the person, firm, association or corporation.

History: L. 1992, ch. 14, § 2; L. 2005, ch. 163, § 3; July 1.



40-37a03 Application of act; application of insurance holding company act.

40-37a03. Application of act; application of insurance holding company act. This act shall apply to licensed insurers as defined in K.S.A. 40-37a02, either domiciled in this state or domiciled in a state that is not an accredited state having in effect a substantially similar law.  All provisions of the insurance holding company act, to the extent such provisions are not superseded by this act, shall continue to apply to all parties within holding company systems subject to this act.

History: L. 1992, ch. 14, § 3; L. 2005, ch. 163, § 4; July 1.



40-37a04 Written contract between controlling producer and controlled insurer required, minimum provisions; directors' audit committee, review of insurer's loss reserves; loss and commissions information report to commissioner; application of requirements.

40-37a04. Written contract between controlling producer and controlled insurer required, minimum provisions; directors' audit committee, review of insurer's loss reserves; loss and commissions information report to commissioner; application of requirements. (a) (1) The provisions of K.S.A. 40-37a04 shall apply if, in any calendar year, the aggregate amount of gross written premium on business placed with a controlled insurer by a controlling producer is equal to or greater than five percent of the admitted assets of the controlled insurer, as reported in the controlled insurer's quarterly statement filed as of September 30 of the prior year.

(2) Notwithstanding paragraph (1) of this subsection, the provisions of this section shall not apply if:

(A) The controlling producer:

(i) Places insurance only with the controlled insurer, or only with the controlled insurer and a member or members of the controlled insurer's holding company system, or the controlled insurer's parent, affiliate or subsidiary and receives no compensation based upon the amount of premiums written in connection with such insurance; and

(ii) accepts insurance placements only from nonaffiliated subproducers, and not directly from insureds; and

(B) the controlled insurer, except for insurance business written through a residual market facility established pursuant to Kansas statutes or administrative regulations, accepts insurance business only from a controlling producer, a producer controlled by the controlled insurer, or a producer that is a subsidiary of the controlled insurer.

(b) A controlled insurer shall not accept business from a controlling producer and a controlling producer shall not place business with a controlled insurer unless there is a written contract between the controlling producer and the insurer specifying the responsibilities of each party, which contract has been approved by the board of directors of the insurer and contains the following minimum provisions:

(1) The controlled insurer may terminate the contract for cause, upon written notice to the controlling producer.  The controlled insurer shall suspend the authority of the controlling producer to write business during the pendency of any dispute regarding the cause for the termination;

(2) the controlling producer shall render accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing to, the controlling producer;

(3) the controlling producer shall remit all funds due under the terms of the contract to the controlled insurer on at least a monthly basis.  The due date shall be fixed so that premiums or installments thereof collected shall be remitted no later than 90 days after the effective date of any policy placed with the controlled insurer under this contract;

(4) all funds collected for the controlled insurer's account shall be held by the controlling producer in a fiduciary capacity, in one or more appropriately identified bank accounts in banks that are members of the federal reserve system, in accordance with the provisions of the insurance law as applicable. Notwithstanding the foregoing, funds of a controlling producer not required to be licensed in this state shall be maintained in compliance with the requirements of the controlling producer's state of domicile;

(5) the controlling producer shall maintain separately identifiable records of business written for the controlled insurer;

(6) the contract shall not be assigned in whole or in part by the controlling producer;

(7) the controlled insurer shall provide the controlling producer with its underwriting standards, rules and procedures, manuals setting forth the rates to be charged, and the conditions for the acceptance or rejection of risks.  The controlling producer shall adhere to the standards, rules, procedures, rates and conditions.  The standards, rules, procedures, rates and conditions shall be the same as those applicable to comparable business placed with the controlled insurer by a producer other than the controlling producer;

(8) the rates and terms of the controlling producer's commissions, charges or other fees and the purposes for those charges or fees.  The rates of the commissions, charges and other fees shall be no greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling producers.  For purposes of this paragraph and paragraph (7) of this subsection, examples of "comparable business" includes the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business;

(9) if the contract provides that the controlling producer, on insurance business placed with the insurer, is to be compensated contingent upon the insurer's profits on that business, then such compensation shall not be determined and paid until at least five years after the premiums on liability insurance are earned and at least one year after the premiums are earned on any other insurance.  In no event shall the commission be paid until the adequacy of the controlled insurer's reserves on remaining claims has been independently verified pursuant to paragraph (1) of subsection (d);

(10) a limit on the controlling producer's writings in relation to the controlled insurer's surplus and total writings.  The insurer may establish a different limit for each line or subline of business.  The controlled insurer shall notify the controlling producer when the applicable limit is approached and shall not accept business from the controlling producer if the limit is reached.  The controlling producer shall not place business with the controlled insurer if it has been notified by the controlled insurer that the limit has been reached; and

(11) the controlling producer may negotiate but shall not bind reinsurance on behalf of the controlled insurer on business the controlling producer places with the controlled insurer, except that the controlling producer may bind faculative reinsurance contracts pursuant to obligatory faculative agreements if the contract with the controlled insurer contains underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules.

(c) Every controlled insurer shall have an audit committee of the board of directors composed of independent directors.  The audit committee shall annually meet the management, the insurer's independent certified public accountants, and an independent casualty actuary or other independent loss reserve specialist acceptable to the commissioner to review the adequacy of the insurer's loss reserves.

(d) (1) In addition to any other required loss reserve certification, the controlled insurer shall annually, on April 1 of each year, file with the commissioner an opinion of an independent casualty actuary or other independent loss reserve specialist acceptable to the commissioner, reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of year-end, including incurred but not reported losses, on business placed by the producer; and

(2) the controlled insurer shall annually report to the commissioner the amount of commissions paid to the producer, the percentage such amount represents of the net premiums written and comparable amounts and percentage paid to noncontrolling producers for placements of the same kinds of insurance.

History: L. 1992, ch. 14, § 4; L. 2005, ch. 163, § 5; July 1.



40-37a05 Disclosure of producer-insurer relationship to insured.

40-37a05. Disclosure of producer-insurer relationship to insured. The producer, prior to the effective date of the policy, shall deliver written notice to the prospective insured disclosing the relationship between the producer and the controlled insurer; except that, if the business is placed through a subproducer who is not a controlling producer, the controlling producer shall retain in such controlling producer's records a signed commitment from the subproducer that such subproducer is aware of the relationship between the insurer and the producer and that the subproducer has or will notify the insured.

History: L. 1992, ch. 14, § 5; L. 2005, ch. 163, § 6; July 1.



40-37a06 Failure to comply with law, remedies for benefit of insurer; rights of policyholders, claimants, creditors and other third parties unaffected.

40-37a06. Failure to comply with law, remedies for benefit of insurer; rights of policyholders, claimants, creditors and other third parties unaffected. (a) (1) If the commissioner believes the controlling producer or any other person has not complied with this act, or any regulation or order promulgated hereunder, the commissioner may, after a hearing conducted under the provisions of the Kansas administrative procedures act, order the controlling producer to cease placing business with the controlled insurer; and

(2) if it was found that because of such noncompliance, the controlled insurer or any policyholder thereof has suffered any loss or damage, the commissioner may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder or other appropriate relief.

(b) If an order for liquidation or rehabilitation of the controlled insurer has been entered pursuant to K.S.A. 40-3605 et seq., and amendments thereto, and the receiver appointed under that order believes that the controlling producer or any other person has not materially complied with this act, or any regulation or order promulgated hereunder, and the insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

(c) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided for in chapter 40 of the Kansas Statutes Annotated.

(d) Nothing contained in this section is intended to or shall in any manner alter or affect the rights of policyholders, claimants, creditors or other third parties.

History: L. 1992, ch. 14, § 6; L. 2005, ch. 163, § 7; July 1.






Article 38 REGULATION AND REGISTRATION OF ADMINISTRATORS

40-3801 Regulation and registration of administrators; administrator defined.

40-3801. Regulation and registration of administrators; administrator defined. Wherever the term "administrator" is used in this act, it shall mean any person, company, corporation, partnership or other legal entity who collects charges or premiums from, or who adjusts or settles claims on, residents of this state in connection with life or accident and sickness insurance coverage or annuities other than: (1) An employer on behalf of its employees or the employees of one or more subsidiary or affiliated corporations of such employer, (2) a union or association on behalf of its members, (3) an insurance company which is either licensed in this state or acting as an insurer with respect to a policy lawfully issued and delivered by it in and pursuant to the laws of a state in which the insurer was authorized to do an insurance business, or organizations transacting business in this state pursuant to articles 18, 19, 19a, 19b or 32 of chapter 40, Kansas Statutes Annotated, including their sales representatives when engaged in the performance of their duties as such, (4) a life or accident and sickness agent licensed in this state whose activities are limited exclusively to the sale and service of insurance, (5) a creditor on behalf of its debtors with respect to insurance covering a debt between the creditor and its debtors, (6) a trust, its trustees, agents and employees acting thereunder, established in conformity with 29 U.S.C. 186, (7) a trust exempt from taxation under section 501(a) of the internal revenue code, its trustees, and employees acting thereunder, or a custodian, its agents and employees acting pursuant to a custodian account which meets the requirements of section 401(f) of the internal revenue code, (8) a bank, credit union or other financial institution which is subject to supervision or examination by federal or state banking authorities, (9) a credit card issuing company which advances for and collects premiums or charges from its credit card holders who have authorized it to do so, provided such company does not adjust or settle claims, or (10) a person who adjusts or settles claims in the normal course of his or her practice or employment as an attorney at law, and who does not collect charges or premiums in connection with life or accident and sickness insurance coverage or annuities.

History: L. 1978, ch. 174, § 1; July 1.



40-3802 Same; agreements between insurer and administrator; contents.

40-3802. Same; agreements between insurer and administrator; contents. (a) No administrator shall act as such without a written agreement between the administrator and the insurer, and such written agreement shall be retained as part of the official records of both the insurer and the administrator for the duration of the agreement and five (5) years thereafter. Such written agreement shall contain provisions which include the requirements of K.S.A. 40-3803, 40-3805 to 40-3809, inclusive, except insofar as those requirements do not apply to the functions performed by the administrator.

(b) Where a policy is issued to a trustee or trustees, a copy of the trust agreement and any amendments thereto shall be furnished to the insurer by the administrator and shall be retained as part of the official records of both the insurer and the administrator for the duration of the policy and five (5) years thereafter.

History: L. 1978, ch. 174, § 2; July 1.



40-3803 Same; provision of agreement.

40-3803. Same; provision of agreement. The agreement shall make provision with respect to the underwriting or other standards pertaining to the business underwritten by such insurer.

History: L. 1978, ch. 174, § 6; July 1.



40-3804 Same; payment to administrator of premiums or charges; effect.

40-3804. Same; payment to administrator of premiums or charges; effect. Whenever an insurer utilizes the services of an administrator under the terms of a written contract as required in K.S.A. 40-3802, the payment to the administrator of any premiums or charges for insurance by or on behalf of the insured shall be deemed to have been received by the insurer, and the payment of return premiums or claims by the insurer to the administrator shall not be deemed payment to the insured or claimant until such payments are received by the insured or claimant.  Nothing herein shall limit any right of the insurer against the administrator resulting from its failure to make payments to the insurer, insureds or claimants.

History: L. 1978, ch. 174, § 3; July 1.



40-3805 Same; books and records of administrator; access for commissioner of insurance.

40-3805. Same; books and records of administrator; access for commissioner of insurance. Every administrator shall maintain at its principal administrative office for the duration of the written agreement referred to in K.S.A. 40-3802 and five years thereafter adequate books and records of all transactions between it, insurers and insured persons. Such books and records shall be maintained in accordance with prudent standards of insurance record keeping. The commissioner of insurance shall have access to such books and records for the purpose of examination, audit and inspection. Any information contained therein which is a trade secret under the uniform trade secrets act (K.S.A. 60-3320 et seq., and amendments thereto), including, but not limited to, the identity and addresses of policyholders and certificateholders, shall be confidential, except the commissioner may use such information in any proceedings instituted against the administrator. The insurer shall retain the right to continuing access to such books and records of the administrator sufficient to permit the insurer to fulfill all of its contractual obligations to insured persons, subject to any restrictions in the written agreement between the insurer and administrator on the proprietary rights of the parties in such books and records.

History: L. 1978, ch. 174, § 4; L. 2005, ch. 67, § 1; July 1.



40-3806 Same; advertising by administrator.

40-3806. Same; advertising by administrator. An administrator may use only such advertising pertaining to the business underwritten by an insurer as has been approved by such insurer in advance of its use.

History: L. 1978, ch. 174, § 5; July 1.



40-3807 Same; disposition of funds held by administrator; records; withdrawals of funds.

40-3807. Same; disposition of funds held by administrator; records; withdrawals of funds. All insurance charges or premiums collected by an administrator on behalf of or for an insurer or insurers, and return premiums received from such insurer or insurers, shall be held by the administrator in a fiduciary capacity. Such funds shall be immediately remitted to the person or persons entitled thereto, or shall be deposited promptly in a bank account established and maintained by the administrator.  If charges or premiums so deposited have been collected on behalf of or for more than one (1) insurer, the administrator shall maintain records clearly recording the deposits in and withdrawals from such account on behalf of or for each insurer.  The administrator shall keep copies of all such records and, upon request of an insurer, shall furnish such insurer with copies of such records pertaining to deposits and withdrawals on behalf of or for such insurer. The administrator shall not pay any claim by withdrawals from such account.  Withdrawals from the funds deposited in such account shall be made, as provided in the written agreement between the administrator and the insurer, for (1) remittance to an insurer entitled thereto, (2) deposit in an account maintained in the name of such insurer, (3) transfer to and deposit in a claims paying account, with claims to be paid as provided in K.S.A. 40-3809, (4) payment to a group policyholder for remittance to the insurer entitled thereto, (5) payment to the administrator of its commission, fees or charges, or (6) remittance of return premiums to the person or persons entitled thereto.

History: L. 1978, ch. 174, § 7; July 1.



40-3808 Same; restriction upon compensation to administrator.

40-3808. Same; restriction upon compensation to administrator. Any policies or certificates which an administrator adjusts or settles, the compensation to the administrator with regard to such policies shall in no way be contingent on claim experience.  This section shall not prevent the compensation of an administrator from being based on premiums or charges collected or number of claims paid or processed.

History: L. 1978, ch. 174, § 8; July 1.



40-3809 Same; guidelines for funds collected by administrator.

40-3809. Same; guidelines for funds collected by administrator. Where an administrator collects funds, it must identify and state separately in writing to the person paying to the administrator any charge or premium for insurance coverage the amount of any such charge or premium specified by the insurer for such insurance coverage.  All claims paid by the administrator from funds collected on behalf of the insurer shall be paid only on drafts of and as authorized by such insurer.

History: L. 1978, ch. 174, § 9; July 1.



40-3810 Same; certification as an administrator; procedure; fees; duties of commissioner of insurance; hearings.

40-3810. Same; certification as an administrator; procedure; fees; duties of commissioner of insurance; hearings. No person shall act as or hold oneself out to be an administrator in this state, unless such person holds a certificate of registration as an administrator issued by the commissioner of insurance. Application for such certificate shall be made to the commissioner on a form prescribed by such commissioner and shall be accompanied by a filing fee of $100. Such certificate may be continued for successive annual periods by notifying the commissioner of such intent and payment of a $50 continuation fee. Such certificate shall be issued or continued by the commissioner to an administrator unless the commissioner after due notice and hearing shall have determined that the administrator is not competent, trustworthy, financially responsible or of good personal and business reputation, or has had a previous application for an insurance license denied for cause within five years.

Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1978, ch. 174, § 10; L. 1988, ch. 356, § 126; July 1, 1989.



40-3821 Pharmacy benefits manager registration act; citation of act; applicability.

40-3821. Pharmacy benefits manager registration act; citation of act; applicability. (a) K.S.A. 2015 Supp. 40-3821 through 40-3828, and amendments thereto, shall be known and may be cited as the pharmacy benefits manager registration act.

(b) This act shall apply to any pharmacy benefits manager that provides claims processing services, other prescription drug or device services, or both, to covered persons who are residents of this state.

(c) This act shall not apply to any pharmacy benefits manager that holds a certificate of registration as an administrator pursuant to K.S.A. 40-3810, and amendments thereto.

History: L. 2006, ch. 154, § 1; Apr. 27.



40-3822 Same; definitions.

40-3822. Same; definitions. For purposes of this act: (a) "Commissioner" means the commissioner of insurance as defined by K.S.A. 40-102, and amendments thereto.

(b) (1) "Covered entity" means:

(A) A nonprofit hospital or medical service corporation, health insurer, health benefit plan or health maintenance organization;

(B) a health program administered by a department or the state in the capacity of provider of health coverage; or

(C) an employer, labor union or other group of persons organized in the state that provides health coverage to covered individuals who are employed or reside in the state.

(2) Covered entity shall not include any:

(A) Self-funded plan that is exempt from state regulation pursuant to ERISA;

(B) plan issued for coverage for federal employees; or

(C) health plan that provides coverage only for accidental injury, specified disease, hospital indemnity, medicare supplement, disability income, long-term care or other limited benefit health insurance policies and contracts.

(c) "Covered person" means a member, policyholder, subscriber, enrollee, beneficiary, dependent or other individual participating in a health benefit plan.

(d) "Pharmacy benefits management" means:

(1) Any of the following services provided with regard to the administration of the following pharmacy benefits:

(A) Mail service pharmacy;

(B) claims processing, retail network management and payment of claims to pharmacies for prescription drugs dispensed to covered individuals;

(C) clinical formulary development and management services;

(D) rebate contracting and administration;

(E) certain patient compliance, therapeutic intervention and generic substitution programs; or

(F) disease management programs involving prescription drug utilization; and

(2) (A) the procurement of prescription drugs by a prescription benefits manager at a negotiated rate for dispensation to covered individuals within this state; or

(B) the administration or management of prescription drug benefits provided by a covered insurance entity for the benefit of covered individuals.

(e) "Pharmacy benefits manager" means a person, business or other entity that performs pharmacy benefits management. Pharmacy benefits manager includes any person or entity acting in a contractual or employment relationship for a pharmacy benefits manager in the performance of pharmacy benefits management for a covered entity.

The term "pharmacy benefits manager" shall not include a covered insurance entity.

(f) "Person" means an individual, partnership, corporation, organization or other business entity.

History: L. 2006, ch. 154, § 2; Apr. 27.



40-3823 Same; registration.

40-3823. Same; registration. Registration requirement to act as a pharmacy benefits manager.

(a) No person shall act or operate as a pharmacy benefits manager without first obtaining a valid certificate of registration issued by the commissioner.

(b) Each person seeking a certificate of registration to act as a pharmacy benefits manager shall file with the commissioner an application for a certificate of registration upon a form to be furnished by the commissioner. The application form shall include:

(1) The name, address, official position and professional qualifications of each individual who is responsible for the conduct of the affairs of the pharmacy benefits manager, including all members of the board of directors, board of trustees, executive committee, other governing board or committee, the principal officers in the case of a corporation, the partners or members in the case of a partnership or association and any other person who exercises control or influence over the affairs of the pharmacy benefits manager.

(2) The name and address of the applicant's agent for service of process in the state.

(3) A nonrefundable application fee of $140.

History: L. 2006, ch. 154, § 3; Apr. 27.



40-3824 Same; fees.

40-3824. Same; fees. (a) Each pharmacy benefits manager registration shall expire on March 31 each year and may be renewed annually on the request of the registrant. The application for renewal shall be submitted on a form furnished by the commissioner and accompanied by a renewal fee of $140. The application for renewal shall be in such form and contain such matters as the commissioner prescribes.

(b) If a registration renewal fee is not paid by the prescribed date, the amount of the fee, plus a penalty fee of $140 shall be paid. The pharmacy benefits manager registration may be revoked or suspended by the commissioner until the renewal fee and any penalty assessed has been paid.

(c) Any person who performs or is performing any pharmacy benefits management service on the effective date of this act must obtain a certificate of registration as a pharmacy benefits manager from the commissioner within 90 days after the effective date of this act in order to continue to do business in Kansas.

History: L. 2006, ch. 154, § 4; Apr. 27.



40-3825 Same; rules and regulations.

40-3825. Same; rules and regulations. In accordance with the provisions of the rules and regulations filing act, K.S.A. 77-415 et seq., and amendments thereto, the commissioner may adopt, amend and revoke rules and regulations governing the administration and enforcement of this act, including, but not limited to:

(a) The content of the application form;

(b) the content of any other form or report required to implement this act; and

(c) such other rules and regulations as the commissioner may deem necessary to carry out the provisions of this act.

History: L. 2006, ch. 154, § 5; Apr. 27.



40-3826 Same; violation; penalty.

40-3826. Same; violation; penalty. Any person who acts as a pharmacy benefits manager without being registered as required by this act shall be subject to a fine of $500 for each violation.

History: L. 2006, ch. 154, § 6; Apr. 27.



40-3827 Same; pharmacy benefits manager registration fee fund.

40-3827. Same; pharmacy benefits manager registration fee fund. The commissioner shall remit all moneys received by or for the commissioner under the provisions of this act to the state treasurer at least monthly. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount thereof in the state treasury and such amount shall be credited to the pharmacy benefits manager registration fund.

History: L. 2006, ch. 154, § 7; Apr. 27.



40-3828 Same; severability.

40-3828. Same; severability. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2006, ch. 154, § 8; Apr. 27.






Article 39 CITIES AND COUNTIES, PAYMENT OF PROCEEDS OF FIRE INSURANCE POLICIES

40-3901 Cities; payment of proceeds of fire insurance policies; procedure; release of proceeds.

40-3901. Cities; payment of proceeds of fire insurance policies; procedure; release of proceeds. (a) The governing body of any city is hereby authorized to establish, by ordinance, a procedure for the payment of not to exceed 15% of the proceeds of any insurance policy based upon a covered claim payment made for damage or loss to a building or other structure, caused by or arising out of any fire, explosion or windstorm. The ordinance shall apply only to a covered claim payment which is in excess of 75% of the face value of the policy covering a building or other insured structure.

(b) The insurer first shall pay all amounts due the holder of a first real estate mortgage against the building or other structure pursuant to the terms of the policy and endorsements thereto and then shall withhold from the covered claim payment a sum not to exceed the amount authorized pursuant to subsection (a) and shall pay such moneys to the city to deposit into an interest-bearing account, unless the city has issued a certificate pursuant to K.S.A. 40-3906, and amendments thereto.

(c) The city shall release the insured's proceeds and any interest which has accrued on such proceeds received under subsection (b) within 30 days after receipt of such moneys, unless the city has instituted legal proceedings under the provisions of K.S.A. 12-1752, and amendments thereto.  If the city has proceeded under the provisions of K.S.A. 12-1752, and amendments thereto, all moneys in excess of that necessary to comply with the provisions of K.S.A. 12-1750 et seq., and amendments thereto, for the removal of the building or structure, less salvage value, shall be paid to the insured.

History: L. 1982, ch. 192, § 2; L. 1997, ch. 102, § 2; July 1.



40-3902 Same; creating tax lien in proceeds of fire insurance policies.

40-3902. Same; creating tax lien in proceeds of fire insurance policies. The governing body of any city is hereby authorized to create, by ordinance, a lien in favor of any such city in the proceeds of any insurance policy based upon a covered claim payment made for damage or loss to a building or other structure, caused by or arising out of any fire, explosion or windstorms.  The lien arises upon any unpaid tax, special ad valorem levy, special assessment or other charge imposed upon real property by or on behalf of the city which is an encumbrance on real property, whether or not evidenced by written instrument, or such tax, levy, assessment, expense or other charge that has remained undischarged for at least one year prior to the filing of a proof of loss.

History: L. 1982, ch. 192, § 3; L. 1998, ch. 84, § 1; Apr. 16.



40-3903 Counties; payment of proceeds of fire insurance policies; procedure; release of proceeds.

40-3903. Counties; payment of proceeds of fire insurance policies; procedure; release of proceeds. (a) The governing body of any county is hereby authorized to establish, by resolution, a procedure for the payment of not to exceed 15% of the proceeds of any insurance policy based upon a covered claim payment made for damage or loss to a building or other structure, caused by or arising out of any fire, explosion or windstorm. The resolution shall not apply to cities which have adopted an ordinance under the provisions of K.S.A. 40-3901, and amendments thereto.  The resolution shall apply only to a covered claim payment which is in excess of 75% of the face value of the policy covering a building or other insured structure.

(b) The insurer first shall pay all amounts due the holder of a first real estate mortgage against the building or other structure pursuant to the terms of the policy and endorsements thereto and then shall withhold from the covered claim payment of the sum not to exceed the amount authorized pursuant to subsection (a) and shall pay such moneys to the county to deposit into an interest-bearing account, unless the city has issued a certificate pursuant to K.S.A. 40-3906, and amendments thereto.

(c) The county shall release the insured's proceeds and any interest which has accrued on such proceeds received under subsection (b) within 30 days after receipt of such moneys, unless the county has instituted legal proceedings, using the procedure under K.S.A. 12-1752, and amendments thereto, insofar as the same can be made applicable.  If the county has instituted legal proceedings, all moneys in excess of that necessary for the removal of the building or structure, less salvage value, shall be paid to the insured.

History: L. 1982, ch. 192, § 4; L. 1997, ch. 102, § 3; July 1.



40-3904 Same; creating tax lien in proceeds of fire insurance policies.

40-3904. Same; creating tax lien in proceeds of fire insurance policies. The governing body of any county is hereby authorized to create, by resolution, a lien in favor of any such county in the proceeds of any insurance policy based upon a covered claim payment made for damage or loss to a building or other structure, caused by or arising out of any fire, explosion or windstorms.  The lien arises upon any unpaid tax, special ad valorem levy, special assessment or other charge imposed upon real property by or on behalf of the county which is an encumbrance on real property, whether or not evidenced by written instrument, or such tax, levy, assessment, expense or other charge that has remained undischarged for at least one year prior to the filing of a proof of loss.  This resolution shall not apply to cities which have adopted an ordinance under the provisions of K.S.A. 40-3902 and amendments thereto.

History: L. 1982, ch. 192, § 5; L. 1998, ch. 84, § 2; Apr. 16.



40-3905 Cities and counties; notice to commissioner and insurance companies.

40-3905. Cities and counties; notice to commissioner and insurance companies. Every city or county which adopts an ordinance or resolution under the provisions of K.S.A. 40-3901 through 40-3904, and amendments thereto shall notify the commissioner of insurance.  At least once each quarter of each calendar year, the commissioner shall prepare and distribute a list of all cities and counties adopting an ordinance or resolution under the provisions of this act during the preceding quarter to all insurance companies which issue policies insuring buildings and other structures against loss by fire, explosion or windstorms.  Insurance companies shall have 60 days after the commissioner notifies them of the adoption of such ordinance or resolution to establish procedures within such cities or counties to carry out the provisions of this act.

History: L. 1982, ch. 192, § 6; L. 1998, ch. 84, § 3; Apr. 16.



40-3906 Same; proof of repairing or rebuilding.

40-3906. Same; proof of repairing or rebuilding. Any city or county which has adopted an ordinance or resolution under K.S.A. 40-3901 to 40-3904, inclusive, is authorized to certify that in lieu of payment of all or part of the covered claim payment, it has obtained satisfactory proof that the insured has or will remove debris and repair, rebuild or otherwise make the premises safe and secure.  In this event, the city or county shall issue a certificate to permit covered claim payment to the insured without deduction pursuant to subsection (b) of K.S.A. 40-3901 and subsection (b) of K.S.A. 40-3903.

History: L. 1982, ch. 192, § 7; July 1.



40-3907 Application to fire and explosion claims.

40-3907. Application to fire and explosion claims. This act shall apply to fire or explosion claims arising on all buildings or structures.

History: L. 1982, ch. 192, § 8; July 1.



40-3908 Cities and counties not parties to insurance contract.

40-3908. Cities and counties not parties to insurance contract. This act does not make any city or county a party to any insurance contract nor is the insurer liable to any party for any amount in excess of the proceeds otherwise payable under its insurance policy.

History: L. 1982, ch. 192, § 9; July 1.



40-3909 Insurers immune.

40-3909. Insurers immune. Insurers complying with this act, or attempting in good faith to comply with this act, shall be immune from civil and criminal liability and such actions shall not be deemed in violation of K.S.A. 40-2404 and any amendments thereto, including withholding payment of any insurance proceeds pursuant to this act, or releasing or disclosing any information pursuant to this act.

History: L. 1982, ch. 192, § 10; July 1.



40-3910 Commissioner; rules and regulations.

40-3910. Commissioner; rules and regulations. The commissioner of insurance is hereby authorized to promulgate rules and regulations necessary to carry out the provisions of this act.

History: L. 1982, ch. 192, § 11; July 1.






Article 40 CONVERSION OF DOMESTIC MUTUAL INSURER INTO DOMESTIC STOCK INSURER

40-4001 Conversion authority; review by commissioner; act to be liberally construed.

40-4001. Conversion authority; review by commissioner; act to be liberally construed. A domestic mutual insurer issuing nonassessable policies may be converted into a domestic stock insurer. To that end, it may provide and carry out a plan for such conversion by complying with the requirements of this act. Because it is not possible to anticipate all of the circumstances and considerations which may arise incident to a conversion from a mutual insurer to a stock insurer, the commissioner has broad authority in reviewing such conversion, and the procedures and criteria to be applied by the commissioner are flexible within the parameters of this act.  This act shall be liberally construed to effect the legislative intent set forth in this section and shall not be interpreted to limit the powers granted to the commissioner by other provisions of law.

History: L. 1985, ch. 154, § 1; L. 1997, ch. 107, § 1; July 1.



40-4002 Resolution by board of directors; plan of conversion; approval by commissioner and policyholders; withdrawal or amendment of plan.

40-4002. Resolution by board of directors; plan of conversion; approval by commissioner and policyholders; withdrawal or amendment of plan. (a) A resolution shall be adopted by a 2/3 majority of the entire board of directors of the insurer which shall state the reasons such conversion would benefit the insurer and be in the best interests of its policyholders. Following adoption of such resolution a detailed plan of conversion shall be developed and shall be approved by a 2/3 majority of the entire board of directors. The plan of conversion shall not be effective unless the plan has been so approved by the board of directors.

(b) A draft of the plan of conversion may be submitted to the commissioner for preliminary examination and comment prior to or after the adoption of the resolution described in subsection (a).

(c) After the completion of the process of preliminary examination and comment, the plan shall be submitted to the commissioner for approval in writing, subject to the provisions of K.S.A. 40-4004 and amendments thereto. The plan of conversion shall not be effective unless the plan has been approved by the commissioner.

(d) The plan shall be approved by 2/3 of the policyholders voting in person or by proxy at a meeting of the policyholders called for that purpose, pursuant to the bylaws of the insurer, except that if a majority of all policyholders vote in person or by proxy, then a majority of those voting shall constitute approval, and the plan of conversion shall not be effective unless the plan has been so approved by the policyholders. No such proxy vote shall be effective unless the proxy specifically provides the proxyholder with the authority to vote on the plan of conversion, and unless the proxy is dated subsequent to the day on which the plan of conversion is initially approved by the board of directors of the mutual insurer. Proxy statements relating to the plan may be mailed to the policyholders in accordance with the bylaws of the insurer.

(e) The board of directors by a vote of not less than 2/3 of the entire board may, at any time prior to the issuance of the certificate of authority pursuant to K.S.A. 40-4010 and amendments thereto:

(1) Withdraw the plan, if conversion is deemed to be no longer in the best interests of the insurer or its policyholders; or

(2) amend the plan, except that no amendment which materially changes the plan shall take effect unless such amendment is approved by the commissioner.  In the event of a material change to the plan, the commissioner:

(A) Shall order a hearing to be conducted in accordance with the provisions of the Kansas administrative procedure act before approving or disapproving such material change; and

(B) may require that such a change be approved by the policyholders pursuant to subsection (d).

(f) The plan shall be filed in the office of the commissioner after having been approved as provided by subsections (a), (c) and (d).

(g) As used in this act: (1) "Policyholder" means a policyholder of the mutual insurer on the day the plan of conversion is initially approved by the board of directors of the mutual insurer; except that, with respect to a mutual insurance company authorized to transact the business of insurance in the state of Kansas under the authority granted in article 10 or article 12 of chapter 40 of the Kansas Statutes Annotated, "policyholder" means a policyholder of the mutual insurer on the day the plan of conversion is initially approved by the board of directors of the mutual insurer, whose policy or policies have been in effect for not less than two out of three years immediately prior to the date the board of directors approved the plan, or whose policy or policies have been in effect for at least 90 days during the 365 days immediately preceding the date the board of directors approved the plan if the insured is a crop hail insurance policyholder.

(2) "Commissioner" means the commissioner of insurance.

History: L. 1985, ch. 154, § 2; L. 1988, ch. 356, § 128; L. 1997, ch. 107, § 2; July 1.



40-4003a Plan of conversion; terms and conditions.

40-4003a. Plan of conversion; terms and conditions. The plan of conversion shall comply with the terms and conditions set forth in subsection (a), (b), (c) or (d) as follows:

(a) Plan of conversion in which policyholders exchange their membership interests for cash, securities, policy credits, dividends, subscription rights or other consideration, or some combination thereof. A mutual insurer seeking to convert pursuant to this subsection may do so by:

(1) Filing a plan of conversion containing:

(A) A description of the structure, forms and allocation of the proposed consideration to the policyholders, the projected range of the number of shares of capital stock, if any, to be issued by the new stock insurer or parent company of the new stock insurer, or any other company, and such other proposed conditions and provisions as determined by the mutual insurer not to be inconsistent with this act. As used in this act, "parent company" means any company which on or after the effective date of the conversion owns, directly or indirectly, 51% or more of the capital stock of the new stock insurer;

(B) a description of any amendments to the insurer's articles of incorporation;

(C) provisions establishing the method by which the initial board of directors of the stock insurer will be selected; and

(D) any other additional information as the commissioner of insurance may reasonably request.

(2) providing consideration to the policyholders entitled thereto in the form of cash, stock, policy credits, dividends, subscription rights, a combination thereof or such other valuable consideration as the commissioner may approve.  With the approval of the commissioner, such consideration may be paid into a trust or other account or entity existing for the benefit of policyholders, which is established by the company for the purpose of effecting the conversion.

(b) Plan of conversion in which policyholders exchange their membership interests solely for subscription rights. A mutual insurer seeking to convert to a stock insurer pursuant to this subsection may do so by:

(1) Filing a plan of conversion containing:

(A) A provision that each policyholder is to receive, without payment, nontransferable subscription rights to purchase a portion of the capital stock of the converted stock company and that, in the aggregate, all policyholders shall have the right, prior to the right of any other party, to purchase 100% of the capital stock of the converted company. As an alternative to subscription rights in the converted stock company, the plan may provide that each eligible member is to receive, without payment, nontransferable subscription rights to purchase a portion of the capital stock of one of the following:

(i) A corporation organized for the purpose of purchasing and holding the stock of the converted stock company;

(ii) a stock insurance company owned by the mutual company into which the mutual company will be merged; or

(iii) an unaffiliated stock insurance company or other corporation that will purchase the stock of the converted stock company;

(B) a provision that the subscription rights shall be allocated in whole shares among the policyholders using a fair and equitable formula.  This formula may, but need not, take into account how the different classes of policies of the policyholders contributed to the surplus of the mutual company or any other factors that may be fair and equitable;

(C) a fair and equitable means for allocating shares of capital stock in the event of an oversubscription to shares by policyholders exercising subscription rights received under this section;

(D) at the option of the converting company, a provision that any shares of capital stock not subscribed to by policyholders exercising subscription rights received under this section may be sold in a public offering or through a private placement or other alternative method approved by the commissioner that is fair and equitable to policyholders. The offering to others of shares not purchased by policyholders exercising such subscription rights shall be at a price not less than the offering price to such policyholders;

(E) a provision which sets the total price of the capital stock equal to the estimated pro forma market value of the converted stock company based upon an independent evaluation by one or more qualified experts.  This pro forma market value may be the value that is estimated to be necessary to attract full subscription for the shares, as indicated by the independent evaluation and may be stated as a range of pro forma market value;

(F) a provision which sets the purchase price per share of capital stock equal to any reasonable amount;

(G) a provision that any person or group of persons acting in concert shall not acquire, in the public offering or pursuant to the exercise of subscription rights, more than 5% of the capital stock of the converted stock company, except with the approval of the commissioner.  This limitation does not apply to any entity that is to purchase 100% of the capital stock of the converted company as part of the plan of conversion approved by the commissioner; and

(H) a provision that the rights of a holder of a surplus note to participate in the conversion, if any, shall be governed by the terms of the surplus note; and

(2) providing subscription rights to the policyholders entitled thereto in accordance with the provisions of the plan of conversion as described in paragraph (1). With the approval of the commissioner, stock that will be issued pursuant to such subscription rights may be provided to a trust or other account or entity existing for the benefit of policyholders which is established by the company for the purpose of effecting the conversion.

(c) Plan of conversion in which policyholders exchange their membership interests for membership interests in a mutual holding company.

(1) A plan of conversion adopted pursuant to this subsection shall provide that the mutual insurer will become a stock insurer and that the owners of policies of the converted insurer that are in force on the effective date of the plan of conversion or thereafter will become members of a mutual holding company organized pursuant to paragraph (2) for as long as their policies remain in force;

(2) a mutual insurer seeking to convert to a stock insurer pursuant to this subsection may do so by:

(A) Forming a mutual holding company and continuing the corporate existence of the insurer as a stock insurance company that is a wholly-owned subsidiary (except to the extent qualifying shares are required to be held by directors of an insurance company admitted and authorized to do business in Kansas pursuant to K.S.A. 40-305 and amendments thereto) of a stock holding company of which at least 51% of the voting stock is held by the mutual holding company;

(B) forming a mutual holding company and continuing the corporate existence of the insurer as a stock insurance company of which at least 51% of the voting stock is held by the mutual holding company; or

(C) forming a mutual holding company and continuing the corporate existence of the insurer as a stock insurance company with another ownership structure that is approved by the commissioner with at least 51% of the voting stock of the stock insurance company is ultimately held by the mutual holding company.

(3) a mutual holding company is not an insurer for purposes of this act, but the provisions of this act with regard to corporate organization and procedure of mutual insurers and the election of directors by mutual insurers, and those provisions of chapter 17 of the Kansas Statutes Annotated and amendments thereto that are applicable to mutual insurers, shall apply to the mutual holding company;

(4) a mutual holding company and any stock holding company shall each be deemed to be a "holding company" of the insurer within the meaning of article 33 of chapter 40 of the Kansas Statutes Annotated and amendments thereto.  Approval of the plan of conversion by the commissioner pursuant to this act shall constitute approval of the acquisition of control by the mutual holding company and stock holding company, if applicable, under K.S.A. 40-3304 and amendments thereto, without any separate filings or other action;

(5) a mutual holding company shall not dissolve, liquidate or wind-up and dissolve except through proceedings under article 36 of chapter 40 of the Kansas Statutes Annotated and amendments thereto for the liquidation or dissolution of the converted insurer or as the commissioner of insurance may otherwise approve.  A mutual holding company may, however, convert to a stock corporation in accordance with the terms of this article and a plan of conversion approved by the commissioner of insurance to be fair and equitable after a hearing upon notice to the company's members;

(6) the charter of the mutual holding company shall be filed with the commissioner and shall contain the matters required to be contained in the charter of a mutual insurer by article 5 or article 12 of chapter 40 of the Kansas Statutes Annotated and amendments thereto, as applicable, except that the name of the mutual holding company shall contain the word "mutual" and shall not contain the word "insurance" and the company's powers shall not include doing an insurance business;

(7) the commissioner of insurance may, by adoption of rules and regulations, require a mutual holding company to file annual statements with the commissioner in such form as the commissioner prescribes;

(8) any subsidiaries of the company that have been reorganized pursuant to this act and amendments thereto may remain as subsidiaries of such company or become subsidiaries of the mutual or stock holding company provided that if such subsidiaries shall become subsidiaries of a stock holding company, then the reorganized company shall be reimbursed the value of its holdings in such subsidiaries, as reflected on the company's most recently filed financial statements, in the event shares of the stock holding company are or have been issued to other than the mutual holding company;

(9) with the written approval of the commissioner, and subject to conditions that the commissioner may impose, a mutual holding company may:

(A) Merge or consolidate with, or acquire the assets of, a mutual holding company;

(B) together with its converted insurer subsidiary, merge or consolidate with or acquire the assets of any other insurer; or

(C) engage in any other merger, consolidation or acquisition transaction which may be approved by the commissioner;

(10) a member of a mutual holding company is not, as a member, personally liable for the acts, debts, liabilities or obligations of such company.  No assessment of any kind may be imposed upon the members of a mutual holding company by the board of directors, members or creditors of such company or because of any liability of any company owned or controlled by the mutual holding company or because of any act, debt or liability of the mutual holding company;

(11) a membership interest in a mutual holding company shall not constitute a security under the laws of this state; and

(12) the commissioner shall retain jurisdiction over any mutual holding company or stock holding company organized pursuant to this section to assure that policyholder interests are protected; and

(13) as used in this section, "at least 51% of the voting stock" means shares of the capital stock which carry the right to cast a majority of the votes entitled to be cast by all of the outstanding shares of capital stock of the company for the election of directors and on all other matters submitted to a vote of the shareholders of the company.

(d) Plan of conversion in which policyholders exchange their membership interests for an option to purchase a proportionate amount of stock in the converted company.

A mutual insurer seeking to convert pursuant to this subsection may do so by filing a plan of conversion containing:

(1) A description of any amendments to the insurer's articles of incorporation to effect a conversion from a mutual corporation into a stock corporation.  Any other amendments proposed for the articles of incorporation shall be set forth in the plan.

(2) The establishment of a conversion value, as of the calendar quarter ending immediately preceding the date of the adoption of the resolution specified in subsection (a) of K.S.A. 40-4002, and amendments thereto.  The conversion value shall be equal to the company's policyholders' surplus, determined in accordance with the statutory method of accounting used in preparing the last annual statement filed with the commissioner of insurance.  The insurer shall submit a list of qualified disinterested appraisers, from which the commissioner shall appoint one or more such appraisers, who shall establish the conversion value in accordance with the above procedure.

(3) The procedure by which each policyholder shall receive a proportionate amount of the conversion value in the manner prescribed herein and in paragraph (4).  Such amount shall be based upon net premium paid to the general account of the insurer within three years prior to the date on which the board of directors approved the plan.

(4) Provisions whereby the insurer or any holding company of the insurer shall distribute such proportionate conversion value, in the following method:

(A) Each policyholder will be issued an option to purchase stock in the converted company;

(B) the total stated value of the stock to be issued shall be equal to the conversion value as determined in paragraph (2);

(C) the stock option shall provide that the policyholders may purchase the stock at its stated value;

(D) the maximum amount of stock that may be purchased by each policyholder shall be in proportion to the policyholder's share of the conversion value, with the number of shares rounded to the nearest whole number, plus any shares purchased pursuant to purchased stock options, subject to the limitations provided in subparagraph (J);

(E) policyholders not exercising their option to purchase the stock shall be entitled to sell such option to any person or corporation, including the parent corporation;

(F) the sale of any such stock option shall transfer to the purchaser all rights in and conditions to the option;

(G) all stock options shall be exercised within 60 days from the date such options are distributed to the policyholders and the options shall expire at the end of such sixty-day period;

(H) the converted company or the parent corporation shall purchase, at a price not less than the amount set forth in the plan, all stock options that have not been exercised within 60 days from the date such options are distributed to the policyholders;

(I) the converted company or the parent corporation shall purchase, at the stated value, all stock not purchased pursuant to the stock options and such purchase must be made within 60 days from the date the stock options expire;

(J) notwithstanding the provisions of subparagraph (D), ownership of the voting stock of the insurer is subject to the provisions of K.S.A. 40-4008 and amendments thereto.

The above distribution method shall constitute full payment and discharge of the policyholder's proportionate conversion value, but this provision shall not be held to prohibit the converted company or the parent corporation from including in the plan provisions for the distribution of any other valuable consideration to policyholders.  Notwithstanding any other provision of law, the policyholders shall have no other rights resulting from membership in a mutual insurance company with respect to the insurer.

(5) A statement as to the number of shares to be authorized for the insurer and their value.  The paid-in capital and surplus of the converted capital stock insurer shall be in an amount not less than two times the minimum initial paid-in capital and surplus required of a domestic stock insurer doing business as of the same date as the converted company, to transact like kinds of insurance.

(6) Provisions establishing the method by which the initial board of directors of the stock insurer will be selected.

History: L. 1997, ch. 107, § 3; L. 1999, ch. 77, § 1; Apr. 15.



40-4003b Same; establishment of closed block for policyholder dividends.

40-4003b. Same; establishment of closed block for policyholder dividends. The commissioner may require that the conversion plan of a mutual life insurer provide for the establishment, for policyholder dividend purposes only, of a closed block.  In the event that the commissioner requires such a closed block, the closed block will consist of all of the participating individual policies of life insurance of the mutual life insurer in force on the effective date of the plan of conversion for which the insurer has an experience-based dividend scale payable in the year in which the plan is adopted.  Assets of the insurer shall be allocated to any such closed block in an amount that produces cash flows, together with anticipated revenues from the closed block business, expected to be reasonably sufficient: (1) To support the closed block business, including payment of claims and those expenses and taxes specified in the plan, and (2) to provide for continuation of dividend scales in effect on the adoption date if the experience underlying the scales continues and for appropriate adjustments in the scales if the experience changes.  The plan may provide for conditions under which the converted insurer may cease to maintain the closed block and its allocated assets.  Regardless of such a cessation, the obligation under the policies constituting the closed block business remain the obligations of the converted insurer. Dividends on those policies shall be apportioned by the board of directors of the converted insurer in accordance with the terms of the policies.

History: L. 1997, ch. 107, § 4; July 1.



40-4003c Continuation in force of policies; extinguishment of policyholder rights.

40-4003c. Continuation in force of policies; extinguishment of policyholder rights. (a) All policies in force on the effective date of conversion remain in force under the terms of the policies, except that the following rights, to the extent they existed in the mutual company, shall be extinguished on the effective date of the conversion:

(1) Any voting rights of the policyholders in the mutual insurance company that were provided under the policies;

(2) any assessment provisions provided for under the policies; and

(3) any right to share in the surplus of the mutual company provided for under the policies, except that:

(A) Holders of participating policies in effect on the date of conversion continue to have a right to receive dividends as provided in the participating policies, if any, unless the holders of such participating policies receive a nonparticipating policy as a substitute for the participating policy pursuant to subparagraph (B); and

(B) upon the renewal date of a participating policy, the converted stock company may issue the insured a nonparticipating policy as a substitute for the participating policy, except that no such substitutions may be issued for the mutual company's life policies, guaranteed renewable accident and health policies and guaranteed renewable, noncancelable accident and health policies.

(b) Unless otherwise ordered by the commissioner of insurance and notwithstanding any provisions of law to the contrary, policyholders are not required to be given preemptive rights, and, except as provided in the plan of conversion and in subsection (a), policyholders shall have no other rights resulting from membership in a mutual insurance company with respect to the insurer.

History: L. 1997, ch. 107, § 5; July 1.



40-4004 Consideration and approval or disapproval of plan by commissioner; hearings.

40-4004. Consideration and approval or disapproval of plan by commissioner; hearings. (a) The commissioner shall examine the plan submitted pursuant to subsection (b) or (c) of K.S.A. 40-4002, and amendments thereto. As a part of such examination, the commissioner shall order a hearing on the plan to be conducted in accordance with the provisions of the Kansas administrative procedure act and shall give not less than 20 days' written notice of the date of hearing to the insurer and give not less than 20 days' written notice to policyholders by publication or otherwise. The commissioner shall approve the plan if the commissioner finds that:

(1) The plan of conversion is fair and equitable to policyholders;

(2) the plan of conversion complies with the provisions of this act;

(3) the plan of conversion does not unjustly enrich any director, officer, agent or employee of the insurer; and

(4) the new stock insurer would meet minimum requirements to be issued a certificate of authority by the commissioner to transact business in this state and the continued operations of the new stock insurer would not be hazardous to existing or future policyholders or the public.

(b) The amount of consideration provided by the converting insurer to policyholders shall be deemed to be fair and equitable pursuant to subsection (a), if the consideration is at least the amount of statutory surplus attributable to contributions of policyholders.

(c) Upon submission of a plan of conversion, the commissioner may request any additional documents or information in the possession of the insurer or its affiliates as are reasonably necessary to enable the commissioner to make the findings required by this section for the approval of the plan.

History: L. 1985, ch. 154, § 4; L. 1986, ch. 318, § 44; L. 1987, ch. 181, § 2; L. 1988, ch. 356, § 129; L. 1997, ch. 107, § 6; July 1.



40-4005 Same; meeting for approval by policyholders.

40-4005. Same; meeting for approval by policyholders. The meeting called for approval of the plan by the policyholders prescribed by K.S.A. 40-4002 and amendments thereto shall be called by a majority of the board of directors, the chairperson of the board or the president. A copy of the plan and any information the commissioner deems necessary to policyholder understanding, including a comprehensible summary of the plan in a form approved by the commissioner, shall accompany the notice.

History: L. 1985, ch. 154, § 5; L. 1997, ch. 107, § 7; July 1.



40-4006 Limitation on ownership of voting stock of converted insurer; violations; remedies.

40-4006. Limitation on ownership of voting stock of converted insurer; violations; remedies. (a) For five years from the conversion date, no person (including any individual, corporation, firm or affiliated group of individuals, corporations or firms), other than a parent corporation, may own, directly or indirectly, more than 5% of the voting stock (including any securities that may be convertible into voting stock) of the converted insurer, unless:

(1) The person is a policyholder whose allocated share of the consideration provided for in the plan of conversion is 5% or more of the voting stock (including any securities that may be convertible into voting stock), and such individual may not purchase stock totaling more than the individual's allocated share of such consideration; or

(2) the purchase is permitted by the commissioner and authorized by the converted company's board of directors.

(b) In the event of any violation of this section, or in the event of any action that, if consummated, would constitute a violation of this section, all voting securities of the converted insurer (or of the person controlling the converted insurer) that is acquired by any person in excess of the maximum amount permitted to be acquired by the person pursuant to this section shall be deemed to be nonvoting securities of the converted insurer (or of the person controlling the converted insurer).  The violation or action may be enforced or enjoined by an appropriate proceeding commenced by the converted insurer, the person controlling the converted insurer, the commissioner, any policyholder or stockholder of the converted insurer on behalf of the converted insurer (or on behalf of the person controlling the converted insurer) in the district court in which the converted insurer has its home office or in any other court having jurisdiction.  The court may issue any order it finds necessary to cure the violation or to prevent the proposed action that would constitute a violation.

(c) Nothing provided in this act shall be deemed to prohibit the insurer's directors, officers, agents or employees from being eligible to purchase stock or other securities of the insurer, subject to the provisions of subsection (a).

History: L. 1985, ch. 154, § 6; L. 1997, ch. 107, § 8; July 1.



40-4007 Prohibition on certain persons benefiting from assistance in conversion.

40-4007. Prohibition on certain persons benefiting from assistance in conversion. (a) No director, officer, agent or employee of the insurer shall secure any unfair advantage through a plan of conversion by reducing the volume of new business written, by cancellation or by reducing or by any other means seeking to reduce, limit or alter the number or identity of the insurer's policyholders entitled to participate in such plan.

(b) No director, officer, agent or employee of the insurer shall receive any fee, commission or other valuable consideration whatsoever, other than regular salary and compensation, for in any manner aiding, promoting or assisting in the conversion except as set forth in the plan approved by the commissioner of insurance. This provision shall not be deemed to prohibit the payment of reasonable fees and compensation to attorneys at law, accountants, appraisers, actuaries, financial advisers or other similar professionals for services performed in the independent practice of their professions, even though such person may also be directors of the insurer.

History: L. 1985, ch. 154, § 7; L. 1997, ch. 107, § 9; July 1.



40-4008 Issuance of certificate of authority as final act of conversion; conversion not to affect rights of insurer.

40-4008. Issuance of certificate of authority as final act of conversion; conversion not to affect rights of insurer. Within 30 days of receipt of the filing of the approved plan in accordance with subsection (f) of K.S.A. 40-4002 and the amended articles of incorporation, the commissioner shall issue a new certificate of authority to the insurer. Notwithstanding the actions of any other jurisdiction, the issuance of such certificate shall be deemed the final act of conversion and the mutual insurer shall concurrently become a stock insurer. The date of the issuance of such certificate shall be the "conversion date" of the insurer. The stock insurer shall be a continuation of the mutual insurer and deemed to have been organized at the time the converted mutual insurer was organized. The conversion shall in no way annul, modify or change any of such insurer's existing suits, rights, contracts or liabilities except as provided in the plan. The insurer, after conversion, shall exercise all the rights and powers and perform all the duties conferred or imposed by law upon insurers writing the classes of insurance written by it and shall retain the rights and contracts existing prior to conversion, subject to the effect of the plan.

History: L. 1985, ch. 154, § 8; L. 1997, ch. 107, § 10; July 1.



40-4009 Directors and officers of mutual insurer, service.

40-4009. Directors and officers of mutual insurer, service. The directors and officers of the mutual insurer shall serve until new directors and officers have been duly elected and qualified pursuant to the plan and articles of incorporation or bylaws of the converted insurer or of the affiliates of the converted insurer, if applicable, unless otherwise determined by the board of directors of the converting insurer.

History: L. 1985, ch. 154, § 9; L. 1997, ch. 107, § 11; July 1.



40-4010 Securities issued under plan exempt from securities laws.

40-4010. Securities issued under plan exempt from securities laws. The offer or sale of securities issued under the plan developed and approved in accordance with the provisions of this act shall be exempt from the Kansas securities laws.

History: L. 1985, ch. 154, § 10; L. 1997, ch. 107, § 12; July 1.



40-4011 Actions challenging validity of conversion; security required.

40-4011. Actions challenging validity of conversion; security required. No action challenging the validity of a conversion, or any aspect of such conversion under this act, may be commenced more than 30 days after the final act of conversion.

In any action challenging the plan of conversion or charging that the directors of the converting insurer, the converted insurer, the mutual holding company or the stock holding company, as applicable or any other person or persons have acted improperly in connection with any aspect of the conversion, the insurer or converted insurer in whose right such action is brought or the defendant or defendants shall be entitled at any stage of the proceedings before final judgment to require the plaintiff or plaintiffs to give security for the reasonable expenses including attorney fees, which may be incurred by the converting insurer, converted insurer or any other parties defendant in connection with such action. Thereafter, the amount of such security, from time to time, may be increased or decreased in the discretion of the court having jurisdiction of such action upon a showing that the security provided has or may become inadequate or excessive.

History: L. 1985, ch. 154, § 11; L. 1997, ch. 107, § 13; July 1.



40-4012 Rules and regulations.

40-4012. Rules and regulations. The commissioner may adopt rules and regulations to carry out the provisions of this act.

History: L. 1985, ch. 154, § 12; L. 1997, ch. 107, § 14; July 1.



40-4013 Commissioner to charge insurer for expenses.

40-4013. Commissioner to charge insurer for expenses. The commissioner shall also have the authority to retain experts and may charge and collect from the insurer the actual amount of expenses, including the expenses of retaining experts, reasonably incurred by the state in discharge of the commissioner's duties hereunder, including the determination of a valuation of the insurer.

History: L. 1985, ch. 154, § 13; L. 1997, ch. 107, § 15; July 1.



40-4014 Filing amended articles of incorporation with secretary of state.

40-4014. Filing amended articles of incorporation with secretary of state. Not later than 24 hours after issuance of the certificate of authority to the converted stock insurer, a certified copy of the amended articles of incorporation of the insurer shall be filed with the secretary of state.

History: L. 1985, ch. 154, § 14; L. 1997, ch. 107, § 16; July 1.






Article 41 RISK RETENTION AND PURCHASING GROUPS

40-4101 Definitions.

40-4101. Definitions. As used in this act:

(a) "Commissioner" means the insurance commissioner of this state or the commissioner, director or superintendent of insurance in any other state.

(b) "Completed operations liability" means liability arising out of the installation, maintenance or repair of any product at a site which is not owned or controlled by any person who: (1) Performs that work; or (2) hires an independent contractor to perform that work; but shall include liability for activities which are completed or abandoned before the date of the occurrence giving rise to the liability.

(c) "Domicile", for purposes of determining the state in which a purchasing group is domiciled, means: (1) For a corporation, the state in which the purchasing group is incorporated; and (2) for an unincorporated entity, the state of its principal place of business.

(d) "Hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able to: (1) Meet obligations to policyholders with respect to known claims and reasonably anticipated claims; or (2) pay other obligations in the normal course of business.

(e) "Insurance" means primary insurance, excess insurance, reinsurance, surplus lines insurance, and any other arrangement for shifting and distributing risk which is determined to be insurance under the laws of this state.

(f) "Liability" means legal liability for damages (including costs of defense, legal costs and fees, and other claims expenses) because of injuries to other persons, damage to their property, or other damage or loss to such other persons resulting from or arising out of: (1) Any business (whether profit or nonprofit), trade, product, services (including professional services), premises or operations; or (2) any activity of any state or local government, or any agency or political subdivision thereof; and (3) does not include personal risk liability and an employer's liability with respect to its employees other than legal liability under the federal employers' liability act.

(g) "Personal risk liability" means liability for damages because of injury to any person, damage to property, or other loss or damage resulting from any personal, familial, or household responsibilities or activities, rather than from responsibilities or activities referred to in subsection (f).

(h) "Plan of operation or a feasibility study" means an analysis which presents the expected activities and results of a risk retention group including, at a minimum: (1) The coverages, deductibles, coverage limits, rates and rating classification systems for each line of insurance the group intends to offer;

(2) historical and expected loss experience of the proposed members and national experience of similar exposures;

(3) pro forma financial statements and projections;

(4) appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition;

(5) identification of management, underwriting procedures, managerial oversight methods, investment policies; and

(6) such other matters as may be prescribed by the commissioner for liability insurance companies authorized by the insurance laws of the state.

(i) "Product liability" means liability for damages because of any personal injury, death, emotional harm, consequential economic damage, or property damage (including damages resulting from the loss of use of property) arising out of the manufacture, design, importation, distribution, packaging, labeling, lease or sale of a product, but does not include the liability of any person for those damages if the product involved was in the possession of such a person when the incident giving rise to the claim occurred.

(j) "Purchasing group" means any group which:

(1) Has as one of its purposes the purchase of liability insurance on a group basis;

(2) purchases such insurance only for its group members and only to cover their similar or related liability exposure, as described in subparagraph (3);

(3) is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations; and

(4) is domiciled in any state.

(k) "Risk retention group" means any corporation or other limited liability association formed under the laws of any state, Bermuda, or the Cayman Islands:

(1) Whose primary activity consists of assuming and spreading all, or any portion, of the liability exposure of its group's members;

(2) which is organized for the primary purpose of conducting the activity described in subparagraph (1);

(3) which is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state; or before January 1, 1985 was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before such date, had certified to the insurance commissioner of at least one state that it satisfied the capitalization requirements of such state, except that any such group shall be considered to be a risk retention group only if it has been engaged in business continuously since such date and only for the operations liability (as such terms were defined in the product liability risk retention act of 1981 before the date of the enactment of the risk retention act of 1986);

(4) which does not exclude any person from membership in the group solely to provide for members of such a group a competitive advantage over such a person;

(5) which has as its members only persons who have an ownership interest in the group and which has as its owners only persons who are members who are provided insurance by the risk retention group; or has as its sole member and sole owner an organization which is owned by persons who are provided insurance by the risk retention group;

(6) whose members are engaged in businesses or activities similar or related with respect to the liability of which such members are exposed by virtue of any related, similar, or common business trade, product, services, premises, or operations;

(7) whose activities do not include the provision of insurance other than liability insurance for assuming and spreading all or any portion of the liability of its group members; and reinsurance with respect to the liability of any other risk retention group (or any members of such other group) which is engaged in businesses or activities so that such group or member meets the requirement described in subparagraph (6) from membership in the risk retention group which provides such reinsurance; and

(8) the name of which includes the phrase "risk retention group".

(l) "State" means any state of the United States and the District of Columbia.

History: L. 1986, ch. 166, § 1; L. 1987, ch. 172, § 1; April 30.



40-4102 Kansas charter; must be licensed insurance company; submission of plan of operation or feasibility study; information required to be provided to national association of insurance commissioners.

40-4102. Kansas charter; must be licensed insurance company; submission of plan of operation or feasibility study; information required to be provided to national association of insurance commissioners. A risk retention group seeking to be chartered in this state must be chartered and licensed as a liability insurance company authorized by the insurance laws of this state and, except as provided elsewhere in this act, must comply with all of the laws, rules and regulations and requirements applicable to such insurers chartered and licensed in this state and with K.S.A. 40-4103, and amendments thereto, to the extent such requirements are not a limitation on laws, rules and regulations or requirements of this state.  Before it may offer insurance in any state, each risk retention group shall also submit for approval to the insurance commissioner of this state a plan of operation or a feasibility study and revisions of such plan or study if the group intends to offer any additional lines of liability insurance.  Immediately upon receipt of an application for charter, this state shall provide summary information concerning the filing to the national association of insurance commissioners including the name of the risk retention group, the identity of the initial members of the group, the identity of those individuals who organized the group or who will provide administrative services or otherwise influence or control the activities of the group, the amount and nature of initial capitalization, the coverage to be afforded and the states in which the group intends to operate.  Providing notification to the national association of insurance commissioners is in addition to and shall not be sufficient to satisfy the requirements of K.S.A. 40-4103, and amendments thereto, and all other sections of this act.

History: L. 1986, ch. 166, § 2; L. 1987, ch. 172, § 2; April 30.



40-4103 Requirements of risk retention groups chartered in foreign states; examination by commissioner, when; compliance with order in voluntary dissolution or delinquency proceeding; domestic or foreign chartered groups; taxation; other insurance laws applicable; disclaimer required on policies; prohibited acts.

40-4103. Requirements of risk retention groups chartered in foreign states; examination by commissioner, when; compliance with order in voluntary dissolution or delinquency proceeding; domestic or foreign chartered groups; taxation; other insurance laws applicable; disclaimer required on policies; prohibited acts. Risk retention groups chartered in states other than this state seeking to do business as a risk retention group in this state shall observe and abide by the laws of this state as follows:

(a) Notice of operations and designation of commissioner as agent. Before offering insurance in this state, a risk retention group shall submit to the commissioner:

(1) A statement identifying the state or states in which the risk retention group is chartered and licensed as a liability insurance company, date of chartering, its principal place of business and such other information including information on its membership, as the commissioner of this state may require to verify that the risk retention group is qualified under subsection (k) of K.S.A. 40-4101 and amendments thereto;

(2) a copy of its plan of operations or a feasibility study and revisions of such plan or study submitted to its state of domicile; but the provision relating to the submission of a plan of operation or a feasibility study shall not apply with respect to any line or classification of liability insurance which:

(A) Was defined in the product liability risk retention act of 1981 before October 27, 1986; and

(B) was offered before such date by any risk retention group which had been chartered and operating for not less than three years before such date;

(3) a statement of registration which designates the commissioner as its agent for the purpose of receiving service of legal documents or process; and

(4) a notification fee in the amount of $250.

(b) Financial condition. Any risk retention group doing business in this state shall submit to the commissioner:

(1) A copy of the group's financial statement submitted to its state of domicile, which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American academy of actuaries or a qualified loss reserve specialist (under criteria established by the national association of insurance commissioners);

(2) a copy of each examination of the risk retention group as certified by the commissioner or public official conducting the examination;

(3) upon request by the commissioner, a copy of any audit performed with respect to the risk retention group; and

(4) such information as may be required to verify its continuing qualification as a risk retention group under subsection (k) of K.S.A. 40-4101 and amendments thereto.

(c) Taxation. (1) All premiums paid for coverages within this state to risk retention groups chartered outside this state shall be subject to taxation at the same rate and subject to the same interest, fines and penalties for nonpayment as that provided by K.S.A. 40-246c and amendments thereto. Risk retention groups chartered or licensed in this state shall be taxed in accordance with K.S.A. 40-252, and amendments thereto.

(2) To the extent agents or brokers are utilized, they shall report and pay the taxes for the premiums for risks which they have placed with or on behalf of a risk retention group not chartered in this state.

(3) To the extent agents or brokers are not utilized or fail to pay the tax, each risk retention group shall pay the tax for risks insured within the state. Further, each risk retention group shall report all premiums paid to it for risks insured within the state.

(d) Compliance with unfair claims settlement practices law. Any risk retention group, its agents and representatives, shall comply with subsection (9) of K.S.A. 40-2404 and amendments thereto.

(e) Deceptive, false or fraudulent practices. Any risk retention group shall comply with the laws of this state regarding deceptive, false or fraudulent acts or practices. However, if the commissioner seeks an injunction regarding such conduct, the injunction shall be obtained from a court of competent jurisdiction.

(f) Examination regarding financial condition. Any risk retention group shall submit to an examination in accordance with K.S.A. 40-222 and 40-223, and amendments thereto, by the commissioner to determine its financial condition if the commissioner of the jurisdiction in which the group is chartered has not initiated an examination or does not initiate an examination within 60 days after a request by the commissioner of this state.

(g) Notice to purchasers. Any policy issued by a risk retention group shall contain in 10 point type on the front page and the declaration page, the following notice:

NOTICE

This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and regulations of your state. State insurance insolvency guaranty funds are not available for your risk retention group.

(h) Prohibited acts regarding solicitation or sale. The following acts by a risk retention group are hereby prohibited:

(1) The solicitation or sale of insurance by a risk retention group to any person who is not eligible for membership in such group; and

(2) the solicitation or sale of insurance by, or operation of, a risk retention group that is in a hazardous financial condition or is financially impaired.

(i) Prohibition on ownership by an insurance company. No risk retention group shall be allowed to do business in this state if an insurance company is directly or indirectly a retention group all of whose members are insurance companies.

(j) Prohibited coverage. No risk retention group may offer insurance policy coverage prohibited by the laws of this state or declared unlawful by the supreme court of the state of Kansas.

(k) Delinquency proceedings. A risk retention group not chartered in this state and doing business in this state must comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by a state insurance commissioner if there has been a finding of financial impairment after an examination under subsection (f) of this section.

History: L. 1986, ch. 166, § 3; L. 1987, ch. 172, § 3; L. 1992, ch. 154, § 5; July 1.



40-4108 Risk retention group prohibited from joining insolvency guaranty fund.

40-4108. Risk retention group prohibited from joining insolvency guaranty fund. No risk retention group shall be permitted to join or contribute financially to any insurance insolvency guaranty fund, or similar mechanism, in this state, nor shall any risk retention group, or its insured, receive any benefit from any such fund for claims arising out of the operations of such risk retention group.

History: L. 1986, ch. 166, § 8; L. 1987, ch. 172, § 4; April 30.



40-4109 Policy issued to risk retention group not required to be countersigned.

40-4109. Policy issued to risk retention group not required to be countersigned. A policy of insurance issued to a risk retention group or any member of that group shall not be required to be countersigned as otherwise provided by K.S.A. 40-246, and amendments thereto.

History: L. 1986, ch. 166, § 9; L. 1987, ch. 172, § 5; April 30.



40-4114 Rules and regulations.

40-4114. Rules and regulations. The commissioner is hereby authorized to adopt such rules and regulations relating to risk retention groups as may be necessary to carry out the provisions of this act.

History: L. 1986, ch. 166, § 14; L. 1987, ch. 172, § 13; April 30.



40-4115 Purchasing groups satisfying criteria of federal law exempt from certain state laws; insurers doing business with purchasing groups exempt from certain state laws.

40-4115. Purchasing groups satisfying criteria of federal law exempt from certain state laws; insurers doing business with purchasing groups exempt from certain state laws. Any purchasing group meeting the criteria established under the provisions of the federal liability risk retention act of 1986 shall be exempt from any law of this state relating to the creation of groups for the purchase of insurance, prohibition of group purchasing or any law that would discriminate against a purchasing group or its members.  In addition, an insurer shall be exempt from any law of this state which prohibits providing, or offering to provide, to a purchasing group or its members advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverage or other matters.  A purchasing group shall be subject to all other applicable laws of this state.

History: L. 1987, ch. 172, § 6; April 30.



40-4116 Requirements of purchasing group doing business in state; consent to service of process on commissioner of insurance; provisions not applicable to certain purchasing groups.

40-4116. Requirements of purchasing group doing business in state; consent to service of process on commissioner of insurance; provisions not applicable to certain purchasing groups. (a) A purchasing group which intends to do business in this state shall furnish notice to the commissioner which shall:

(1) Identify the state in which the group is domiciled;

(2) specify the lines and classifications of liability insurance which the purchasing group intends to purchase;

(3) identify the insurance company from which the group intends to purchase its insurance and the domicile of such company;

(4) identify the principal place of business of the group; and

(5) provide such other information as may be required by the commissioner to verify that the purchasing group is qualified under subsection (j) of K.S.A. 40-4101 and amendments thereto.

The notice submitted to the commissioner shall be accompanied by a notification fee of $250.

(b) The purchasing group shall file with the insurance department its written consent, irrevocable, that any action or garnishment proceeding may be commenced against such group in the proper court of any county in this state in which the cause of action shall arise or in which the plaintiff may reside by the service of process on the commissioner of insurance of this state and stipulating and agreeing that such service shall be taken and held in all courts to be as valid and binding as if due service had been made upon the president or chief officer of such corporation.  Such consent shall be executed by the president of the company and shall be accompanied by a certified copy of the order or resolution of the board of directors, trustees or managers authorizing the president to execute the same.  The summons, accompanied by a fee of $25 shall be directed to the commissioner of insurance and shall require the defendant to answer not less than 40 days from its date.  Such summons, and a certified copy of the petition shall be forthwith forwarded by the clerk of the court to the commissioner of insurance, who shall immediately forward a copy of the summons and the certified copy of the petition, to the president of the group sued and thereupon the commissioner of insurance shall make return of the summons to the court from which it issued, showing the date of the receipt by the commissioner, the date of forwarding of such copies and the name and address of the person to whom the commissioner forwarded the copy.  Such return shall be made under the commissioner's hand and seal of office, and shall have the same force and effect as a due and sufficient return made by the sheriff on process directed to the sheriff.  The foregoing shall not apply in the case of a purchasing group which:

(1) (A) Was domiciled before April 2, 1986; and

(B) is domiciled on and after October 27, 1986 in any state of the United States;

(2) (A) before October 27, 1986 purchased insurance from an insurance carrier licensed in any state; and

(B) since October 27, 1986 purchased its insurance from an insurance carrier licensed in any state;

(3) was a purchasing group under the requirements of the product liability retention act of 1981 before October 27, 1986; and

(4) does not purchase insurance that was not authorized for purposes of an exemption under that act, as in effect before October 27, 1986.

History: L. 1987, ch. 172, § 7; L. 1992, ch. 154, § 6; July 1.



40-4117 Purchase of insurance through surplus lines agent or broker required, when.

40-4117. Purchase of insurance through surplus lines agent or broker required, when. A purchasing group may not purchase insurance from a risk retention group that is not chartered in a state or from an insurer not admitted in the state in which the purchasing group is located, unless the purchase is effected through a licensed agent or broker acting pursuant to the surplus lines laws and regulations of such state.

History: L. 1987, ch. 172, § 8; April 30.



40-4118 Federal preemption of commissioner's powers; injunctive authority restricted.

40-4118. Federal preemption of commissioner's powers; injunctive authority restricted. The commissioner is authorized to make use of any of the powers established under the insurance code of this state to enforce the laws of this state so long as those powers are not specifically preempted by the product liability risk retention act of 1981, as amended by the risk retention amendments of 1986.  Such authorization includes, but is not limited to, the commissioner's administrative authority to investigate, issue subpoenas, conduct depositions and hearings, issue orders and impose penalties.  With regard to any investigation, administrative proceeding, or litigation, the commissioner can rely on the procedural law and regulations of the state.  The injunctive authority of the commissioner in regard to risk retention groups is restricted by the requirement that any injunction be issued by a court of competent jurisdiction.

History: L. 1987, ch. 172, § 9; April 30.



40-4119 Agents and brokers for risk retention groups; licensure.

40-4119. Agents and brokers for risk retention groups; licensure. Any person acting, or offering to act, as an agent or broker for a risk retention group, which solicits members, sells insurance coverage, purchases coverage for its members located within the state or otherwise does business in this state shall, before commencing any such activity, obtain a license from the commissioner.

History: L. 1987, ch. 172, § 11; April 30.



40-4120 Order of United States district court enjoining risk retention group from doing business enforceable in state courts.

40-4120. Order of United States district court enjoining risk retention group from doing business enforceable in state courts. An order issued by any district court of the United States enjoining a risk retention group from soliciting or selling insurance, or operating, in any state (or in all states or in any territory or possession of the United States) upon a finding that such a group is in a hazardous financial condition, shall be enforceable in the courts of the state.

History: L. 1987, ch. 172, § 12; April 30.






Article 42 PREPAID LEGAL AND DENTAL SERVICE PLANS

40-4201 Definitions.

40-4201. Definitions. As used in this act, unless the context requires otherwise:

(a) "Prepaid service plan" means any person, company, corporation, partnership or other legal entity who collects periodic fees on a prepaid basis from residents of this state in connection with for-profit legal or dental coverage other than: (1) An employer on behalf of its employees or the employees of one or more subsidiary or affiliated corporations of such employer; (2) a union or association on behalf of its members; (3) an organization transacting business in this state pursuant to article 19a of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, including their sales representatives when engaged in the performance of their duties as such; (4) an insurance company duly authorized to conduct insurance pursuant to K.S.A. 40-1102(1)(m), and amendments thereto; or (5) a company providing products and services to customers for a fee where customers receive consultations with a licensed attorney connected to the customer by the company, so long as the company does not directly provide legal services, pay for legal services beyond a minimal administrative fee per customer or indemnify or reimburse the customer for any legal expenses incurred.

(b) "Provider" means any attorney or dentist currently licensed and in good standing in this state who enters into a provider agreement as defined in this act.

(c) "Member" means an individual or person on behalf of a group of individuals who enters into a membership agreement with a prepaid service plan which agrees to provide legal or dental services to the member: (1) For a predetermined monthly membership fee; (2) at a reduced rate in exchange for such a monthly membership fee; or (3) a combination of both a predetermined monthly fee and a reduced rate in exchange for such a monthly membership fee.

(d) "Membership agreement" means the written contract between the member and the prepaid service plan.

(e) "Provider agreement" means the written contract between the provider and the prepaid service plan.

History: L. 1987, ch. 157, § 1; L. 2015, ch. 45, § 2; July 1.



40-4202 Plan required to enter agreements with providers and members; provider agreement, retention and guarantee of services; membership agreement, terms.

40-4202. Plan required to enter agreements with providers and members; provider agreement, retention and guarantee of services; membership agreement, terms. (a) A prepaid service plan shall not operate in Kansas without entering into a provider agreement with the provider and a membership agreement with each member in accordance with the provisions of this section.

(b) Each provider agreement shall be retained as part of the official records of both the provider and the prepaid service plan for the duration of the agreement and five years thereafter. Each provider agreement shall contain provisions which include the requirements of K.S.A. 40-4203 through 40-4207 and shall include a guarantee for the provision of services to the member for the duration of the membership agreement regardless of whether the prepaid service plan ceases doing business for any reason.

(c) Each membership agreement shall contain the terms of the agreement, including a list of the benefits to be provided.

History: L. 1987, ch. 157, § 2; Jan. 1, 1988.



40-4203 Registration of individuals soliciting memberships for plan.

40-4203. Registration of individuals soliciting memberships for plan. (a) Every prepaid service plan authorized to do business in this state shall register each individual who solicits memberships on its behalf by listing such individuals on a form provided by the commissioner of insurance. On January 1 and July 1 of each year, the prepaid service plan shall advise the commissioner of insurance of additions or deletions from this list since the last reporting date.

(b) As a condition precedent to the continuation of the certificate of registration, all prepaid service plans shall pay an annual fee of $2 for each individual required to be registered pursuant to this section.

History: L. 1987, ch. 157, § 3; L. 1992, ch. 154, § 7; July 1.



40-4204 Utilization of services; payment of provider; right of provider not limited.

40-4204. Utilization of services; payment of provider; right of provider not limited. Whenever a member utilizes the services of a prepaid service plan under the terms of a written contract as required in K.S.A. 40-4202, the payment to the provider of any amount by or on behalf of the member by the prepaid service plan shall be deemed payment to that provider when received. Nothing in this act shall limit any right of the provider against the prepaid service plan resulting from its failure to make payments to the provider.

History: L. 1987, ch. 157, § 4; Jan. 1, 1988.



40-4205 Books and records, maintenance; examination; confidentiality.

40-4205. Books and records, maintenance; examination; confidentiality. For the duration of the written agreements referred to in K.S.A. 40-4202 and for five years thereafter, every prepaid service plan shall maintain at its principal administrative office adequate books and records of all transactions between the prepaid service plan and the providers and members thereof. Such books and records shall be maintained in accordance with prudent standards of insurance recordkeeping. The commissioner of insurance shall have access to such books and records for the purpose of examination, audit and inspection. Any information contained therein which is a trade secret under the uniform trade secrets act (K.S.A. 60-3320 et seq., and amendments thereto), including, but not limited to, the identity and addresses of members, shall be confidential, except that the commissioner may use such information in any proceedings instituted against a prepaid service plan.

History: L. 1987, ch. 157, § 5; L. 2005, ch. 67, § 2; July 1.



40-4206 Use of provider's name in advertising.

40-4206. Use of provider's name in advertising. A prepaid service plan may only use a provider's name in advertisements and promotional materials after obtaining the provider's approval.

History: L. 1987, ch. 157, § 6; Jan. 1, 1988.



40-4207 Membership fees; fiduciary responsibility of plan; deposit in bank account; records.

40-4207. Membership fees; fiduciary responsibility of plan; deposit in bank account; records. All membership fees collected by a prepaid service plan on behalf of members shall be held by the prepaid service plan in a fiduciary capacity and shall be deposited promptly after receipt in a bank account established and maintained by the prepaid service plan. The prepaid service plan shall maintain records clearly recording the deposits in and withdrawals from such account on behalf of or for each member. The prepaid service plan shall keep copies of all such records.

History: L. 1987, ch. 157, § 7; Jan. 1, 1988.



40-4208 Basis of compensation paid to plan.

40-4208. Basis of compensation paid to plan. The compensation paid to the prepaid service plan shall in no way be contingent on claim experience. This section shall not prevent the compensation of a prepaid service plan from being based on membership fees collected or number of claims paid or processed.

History: L. 1987, ch. 157, § 8; Jan. 1, 1988.



40-4209 Certificate of registration; application; filing fee; issuance or continuation, when.

40-4209. Certificate of registration; application; filing fee; issuance or continuation, when. (a) No person shall act as or hold such person out to be a prepaid service plan in this state unless such person holds a certificate of registration as a prepaid service plan issued by the commissioner of insurance. An application for such certificate may be made to the commissioner of insurance on a form prescribed by the commissioner and shall be accompanied by a filing fee of $100. The certificate of registration may be continued for successive annual periods by notifying the commissioner of such intent and paying an annual continuation fee of $50.

(b) The certificate of registration shall be issued to or continued for a prepaid service plan by the commissioner of insurance unless the commissioner of insurance, after due notice and hearing, determines that the prepaid service plan is not competent, trustworthy, financially responsible or of good personal and business reputation, or has had a previous application for a certificate of registration denied for cause since the effective date of this act or within five years of the date of application, whichever is later.

History: L. 1987, ch. 157, § 9; Jan. 1, 1988.



40-4211 Deposit of securities with commissioner to guarantee performance; surety bond or irrevocable letter of credit in lieu of securities deposit.

40-4211. Deposit of securities with commissioner to guarantee performance; surety bond or irrevocable letter of credit in lieu of securities deposit. (a) Each prepaid service plan shall deposit and maintain with the commissioner of insurance securities of the type eligible for deposit by insurers. Such securities shall have at all times a market value in accordance with the following:

(1) A prepaid service plan which has transacted no business in this state prior to the effective date of this act, shall deposit an initial amount of $50,000 with the commissioner of insurance, prior to the issuance of its certificate of registration and before receiving any membership fees;

(2) a prepaid service plan transacting business in this state prior to the effective date of this act and having in force in this state less than $300,000 of annual membership fees shall deposit with the commissioner of insurance a sum equal to 50% of the membership fees in force or $50,000, whichever is less;

(3) a prepaid service plan transacting business in this state prior to the effective date of this act and having in force in this state more than $300,000 but less than $750,000 of annual membership fees, shall deposit with the commissioner of insurance an amount of not less than $75,000; and

(4) a prepaid service plan transacting business in this state prior to the effective date of this act and having in force in this state $750,000 or more of annual membership fees, shall deposit with the commissioner of insurance an amount of not less than $100,000.

(b) In lieu of any deposit of securities required under subsection (a), a prepaid service plan may file with the commissioner of insurance a surety bond in such form, amount and conditions as prescribed by the commissioner or present the commissioner with an irrevocable letter of credit issued by a state or federally chartered bank domiciled in Kansas. Any such surety bond or irrevocable letter of credit issued or written for a specific term shall be renewed or replaced not less than 90 days prior to expiration.  In the event satisfactory evidence of such renewal or replacement is not received by the commissioner at least 60 days prior to expiration, the commissioner is hereby authorized to draw upon the letter of credit or surety bond to the extent possible and necessary to assure that the obligations of the prepaid service plan to its members are provided for in accordance with subsection (e). The surety bond or irrevocable letter of credit shall be for the same purpose as the deposit of securities for which it is in lieu thereof. The commissioner of insurance shall not approve any surety bond under the terms of which the protection afforded against insolvency is not equivalent to the protection afforded by those securities provided for in subsection (a).

(c) Securities or surety bonds deposited with or irrevocable letters of credit presented to the commissioner of insurance pursuant to this section shall be for the benefit of any person or persons sustaining an actionable injury due to the failure of the prepaid service plan to faithfully perform its obligations to its members or those providers with whom they have contracted, and such securities, surety bonds or irrevocable letters of credit shall be subject to action thereon by any such person or persons for such purposes in the event of insolvency or impairment of the prepaid service plan.

(d) The commissioner of insurance shall be responsible for the safekeeping of all securities deposited with the commissioner under this section. Such securities shall not be subject to taxation on account of being in this state, but shall be held exclusively and solely to guarantee the prepaid service plan's performance of its obligations to its members.

(e) The deposit of securities or surety bond or the irrevocable letter of credit required under this section shall be maintained unimpaired as long as the prepaid service plan continues in business in this state. When a prepaid service plan ceases to do business in this state and furnishes the commissioner of insurance proof satisfactory that such prepaid service plan has discharged or otherwise adequately provided for all its obligations to its members in this state, the commissioner of insurance shall release the deposited securities to the parties entitled thereto on presentation of receipts for such securities, shall release any surety bond filed in lieu of such deposit or shall consent to revocation of any letter of credit presented in lieu of such deposit.

(f) The commissioner of insurance, at any time, may enter an order increasing the amount of the deposit of securities, surety bond or irrevocable letter of credit specified under this section if the commissioner of insurance finds that there has been a substantial change in the facts, including an increase in the amounts of membership fees in force in this state on which the original determination was based. The prepaid service plan may request a hearing on any such increase within 30 days of the issuance of the commissioner's order. A hearing shall be held within 30 days of such a request by the prepaid service plan. Failure by a prepaid service plan to meet the new requirements ordered under this subsection within 30 days after a final decision by the commissioner of insurance or 30 days after the period for submitting a request for a hearing on the matter constitutes a ground for revocation of the certificate of registration of the prepaid service plan.

History: L. 1987, ch. 157, § 11; L. 1989, ch. 145, § 1; July 1.






Article 43 CAPTIVE INSURANCE COMPANIES

40-4301 Definitions.

40-4301. Definitions. As used in this act, unless the context requires otherwise:

(a) "Affiliated company" means any company in the same corporate system as a parent, an industrial insured, or a member organization by virtue of common ownership, control, operation or management.

(b) "Aircraft captive insurance company" means any pure captive insurance company which is formed under the provisions of this act by a corporation or an affiliated company of a corporation engaged in the manufacture of aircraft and having its principal place of business within the state of Kansas and which insures only risks in the same corporate system.

(c) "Captive insurance company" means any pure captive insurance company or industrial insured captive insurance company formed under the provisions of this act.

(d) "Commissioner" means the commissioner of insurance.

(e) "Industrial insured" means an insured:

(1) Who procures the insurance of any risk or risks by use of the services of a full-time employee acting as an insurance manager or buyer;

(2) whose aggregate annual premiums for the kinds of insurance total at least $50,000;

(3) who has at least 25 full-time employees;

(4) whose principal activity consists of the manufacture of a product or products; and

(5) who contributes not less than $10,000 to the capital or surplus of the industrial insured captive insurance company that insures its risks. Such contribution shall be in the form of cash which may be returned at such time as the risks of the industrial insured cease to be insured by the captive insurance company.

(f) "Industrial insured captive insurance company" means any company that insures risks of the industrial insureds that comprise the industrial insured group, and their affiliated companies.

(g) "Industrial insured group" means any group of not more than 10 industrial insureds in the same or similar line of business that:

(1) Collectively owns, controls or holds with power to vote all of the outstanding voting securities of an industrial insured captive insurance company incorporated as a stock insurer; or

(2) collectively has complete voting control over an industrial insured captive insurance company incorporated as a mutual insurer; or

(3) is created under the product liability risk retention act of 1981 (U.S. Public Law 97-45), as amended by the risk retention act of 1986, as a corporation or other limited liability association taxable as a stock insurance company or a mutual insurer under the laws of the state of Kansas:

(A) Whose primary activity consists of assuming and spreading all, or any portion, of the product liability or completed operations liability risk exposure of its group members;

(B) which is organized for the primary purpose of conducting the activity described in subdivision (g)(3)(A) of this section;

(C) which does not exclude any person from membership in the group solely to provide for members of such group a competitive advantage over such a person; and

(D) which is composed of members each of whose principal activity consists of the manufacture, design, importation, distribution, packaging, labeling, lease or sale of a product or products.

(h) "Parent" means a corporation, partnership or individual that directly or indirectly owns, controls or holds with power to vote more than 50% of the outstanding voting securities of a pure captive insurance company.

(i) "Pure captive insurance company" means any company that insures risks of its parent and affiliated companies.

History: L. 1988, ch. 156, § 1; L. 1990, ch. 177, § 1; April 5.



40-4302 Certificate of authority to provide insurance coverage; certain risks not authorized to be covered; requirements for doing business; documents and information required to be filed with commissioner; examination and registration fees; issuance of certificate of authority.

40-4302. Certificate of authority to provide insurance coverage; certain risks not authorized to be covered; requirements for doing business; documents and information required to be filed with commissioner; examination and registration fees; issuance of certificate of authority. (a) Any captive insurance company, when permitted by its articles of incorporation or charter, may apply to the commissioner for a certificate of authority to do any and all insurance comprised in articles 9 and 11 of chapter 40 of the Kansas Statutes Annotated, except that:

(1) No pure captive insurance company may insure any risks other than those of its parent and affiliated companies;

(2) no industrial insured captive insurance company may insure any risks other than those of the industrial insureds that comprise the industrial insured group, and their affiliated companies;

(3) no captive insurance company may provide homeowner's, workers' compensation or employers' liability insurance coverage, or any component thereof; and

(4) no captive insurance company may accept or cede reinsurance except as provided in K.S.A. 40-4311.

Any captive insurance company that provides motor vehicle liability insurance coverage on motor vehicles of its industrial insureds or parent or affiliated companies shall be required to insure all of the motor vehicles of such industrial insureds or parent or affiliated companies, and when such insurance coverage is provided by the captive insurance company, no motor vehicle of an industrial insured or parent or affiliated company shall be eligible for insurance coverage under any automobile insurance plan provided for in K.S.A. 40-2101 and 40-2102, and amendments thereto.

(b) No captive insurance company organized under the laws of this state shall do any insurance business in this state unless:

(1) It first obtains from the commissioner a certificate of authority authorizing it to do insurance business in this state;

(2) its board of directors holds at least one meeting each year in this state;

(3) it maintains its principal place of business in this state; and

(4) it authorizes the commissioner to accept service of process on its behalf in accordance with K.S.A. 40-218, and amendments thereto.

(c) (1) Before receiving a certificate of authority, a captive insurance company shall file with the commissioner a certified copy of its articles of incorporation and bylaws, a statement under oath of its president and secretary showing its financial condition, and any other statements or documents required by the commissioner.

(2) In addition to the information required by subdivision (1) of this subsection (c), each applicant captive insurance company shall file with the commissioner evidence of the following:

(A) The amount and liquidity of its assets relative to the risks to be assumed;

(B) the adequacy of the expertise, experience and character of the person or persons who will manage it;

(C) the overall soundness of its plan of operation;

(D) the adequacy of the loss prevention programs of its parent or industrial insureds as applicable; and

(E) such other factors deemed relevant by the commissioner in ascertaining whether the proposed captive insurance company will be able to meet its policy obligations.

(d) Each captive insurance company shall pay to the commissioner a nonrefundable fee of $500 for examining, investigating and processing its application for a certificate of authority.  In addition, it shall pay a fee for the year of registration and a renewal fee for each year thereafter of $110.

(e) If the commissioner is satisfied that the documents and statements that such captive insurance company has filed comply with the provisions of this act, the commissioner may grant a certificate of authority authorizing it to do insurance business in this state until April 1 thereafter, which certificate of authority may be renewed.

History: L. 1988, ch. 156, § 2; July 1.



40-4303 Name of company.

40-4303. Name of company. The word "captive" shall be incorporated into the name of every captive insurance company organized under the laws of this state, except that an aircraft captive insurance company incorporating the word "air" or "aircraft" into its name shall not be required to incorporate the word "captive" into its name. No captive insurance company shall adopt a name that is the same, deceptively similar or likely to be confused with or mistaken for any other existing business name registered in the state of Kansas.

History: L. 1988, ch. 156, § 3; L. 1990, ch. 177, § 2; April 5.



40-4304 Capital requirements.

40-4304. Capital requirements. (a) No pure captive insurance company or industrial insured captive insurance company incorporated as a stock insurer shall be issued a certificate of authority unless it shall possess and thereafter maintain unimpaired paid-in capital of:

(1) In the case of a pure captive insurance company, not less than $100,000; and

(2) in the case of an industrial insured captive insurance company incorporated as a stock insurer, not less than $200,000.

(b) Such capital may be in the form of cash or an irrevocable letter of credit issued by a bank chartered by the state of Kansas or the United States comptroller of currency, domiciled in Kansas, and approved by the commissioner.

History: L. 1988, ch. 156, § 4; July 1.



40-4305 Surplus requirements.

40-4305. Surplus requirements. (a) No captive insurance company shall be issued a certificate of authority unless it shall possess and thereafter maintain free surplus of:

(1) In the case of a pure captive insurance company, not less than $150,000;

(2) in the case of an industrial insured captive insurance company incorporated as a stock insurer, not less than $300,000; and

(3) in the case of an industrial insured captive insurance company incorporated as a mutual insurer, not less than $500,000.

(b) Such surplus may be in the form of cash or an irrevocable letter of credit issued by a bank chartered by the state of Kansas or the United States comptroller of currency, domiciled in Kansas, and approved by the commissioner.

History: L. 1988, ch. 156, § 5; July 1.



40-4306 Incorporation of companies; incorporators, number and residency requirements; petition of commissioner for issuance of certificate that company promotes welfare of state; certificate and articles of incorporation to be filed with secretary of state; organization fee; capital stock requirements; board of directors, residency requirements; application of general corporation code.

40-4306. Incorporation of companies; incorporators, number and residency requirements; petition of commissioner for issuance of certificate that company promotes welfare of state; certificate and articles of incorporation to be filed with secretary of state; organization fee; capital stock requirements; board of directors, residency requirements; application of general corporation code. (a) A pure captive insurance company shall be incorporated as a stock insurer with its capital divided into shares and held by the stockholders.

(b) An industrial insured captive insurance company may be incorporated:

(1) As a stock insurer with its capital divided into shares and held by the stockholders; or

(2) as a mutual insurer without capital stock.

(c) A captive insurance company shall have not less than three incorporators of whom not less than two shall be residents of this state.

(d) Before the articles of incorporation are transmitted to the secretary of state, the incorporators shall petition the commissioner to issue a certificate setting forth such commissioner's finding that the establishment and maintenance of the proposed corporation will promote the general good of the state.  In arriving at such finding the commissioner shall consider:

(1) The character, reputation, financial standing and purposes of the incorporators;

(2) the character, reputation, financial responsibility, insurance experience and business qualifications of the officers and directors; and

(3) such other aspects as the commissioner shall deem advisable.

(e) The articles of incorporation, such certificate and the organization fee shall be transmitted to the secretary of state, who shall thereupon record both the articles of incorporation and the certificate.

(f) The capital stock of a captive insurance company incorporated as a stock insurer shall be issued at not less than par value.

(g) At least one of the members of the board of directors of a captive insurance company incorporated in this state shall be a resident of this state.

(h) Captive insurance companies formed under the provisions of this chapter shall have the privileges and be subject to the provisions of the general corporation code as well as the applicable provisions contained in this act.  In the event of conflict between the provisions of the general corporation code and the provisions of this act, the latter shall control.

History: L. 1988, ch. 156, § 6; July 1.



40-4307 Annual report of financial condition.

40-4307. Annual report of financial condition. Prior to March 1 of each year, each captive insurance company shall submit to the commissioner a report of its financial condition, verified by oath of two of its executive officers.  Each captive insurance company shall file its report in the form required by K.S.A. 40-225, and amendments thereto.

History: L. 1988, ch. 156, § 7; July 1.



40-4308 Examination of companies; companies liable for expenses thereof.

40-4308. Examination of companies; companies liable for expenses thereof. At least once in three years, and whenever the commissioner determines it to be prudent, the commissioner shall personally, or by some competent person appointed by the commissioner, visit each captive insurance company and thoroughly inspect and examine its affairs to ascertain its financial condition, its ability to fulfill its obligations and whether it has complied with the provisions of this act.  The commissioner upon application, in the exercise of discretion, may enlarge the aforesaid three-year period to five years, if such captive insurance company is subject to a comprehensive annual audit during such period of a scope satisfactory to the commissioner by independent auditors approved by such commissioner.  The expenses and charges of the examination shall be paid to the state by the company or companies examined.

History: L. 1988, ch. 156, § 8; July 1.



40-4309 Suspension or revocation of certificate of authority; grounds.

40-4309. Suspension or revocation of certificate of authority; grounds. (a) The certificate of authority of a captive insurance company to do an insurance business in this state may be suspended or revoked by the commissioner for any of the following reasons:

(1) Insolvency or impairment of capital or surplus;

(2) failure to meet the requirements of K.S.A. 40-4304 or 40-4305;

(3) refusal or failure to submit the report, required by K.S.A. 40-4307, or any other report or statement required by law or by lawful order of the commissioner;

(4) failure to comply with the provisions of its own articles of incorporation or bylaws;

(5) failure to submit to examination or any legal obligation relative thereto, as required by K.S.A  40-4308;

(6) refusal or failure to pay the cost of examination as required by K.S.A. 40-4308;

(7) use of methods that, although not otherwise specifically prohibited by law, nevertheless render its operation detrimental or its condition unsound with respect to the public or to its policyholders;

(8) failure otherwise to comply with the laws of this state.

(b) If the commissioner finds, upon examination, hearing or other evidence, that any captive insurance company has committed any of the acts specified in subsection (a), such commissioner may suspend or revoke such license if such commissioner deems it in the best interest of the public and the policyholders of such captive insurance company, notwithstanding any other provision of this act.

History: L. 1988, ch. 156, § 9; July 1.



40-4310 Investments; restrictions and limitations.

40-4310. Investments; restrictions and limitations. No captive insurance company shall be subject to any restrictions on allowable investments whatever, including those limitations contained in sections K.S.A. 40-2a01 et seq., and amendments thereto, except that the commissioner may prohibit or limit any investment that threatens the solvency or liquidity of any such company.

History: L. 1988, ch. 156, § 10; July 1.



40-4311 Reinsurance authority; requirements and limitation; credit for reserves on risks ceded.

40-4311. Reinsurance authority; requirements and limitation; credit for reserves on risks ceded. (a) Any captive insurance company may provide reinsurance, comprised in articles 9 and 11 of chapter 40 of the Kansas Statutes Annotated as limited by subsection (a)(3) of K.S.A. 40-4302, and amendments thereto on risks ceded by any other captive insurance company.

(b) Any risks or portions of risks of any captive insurance company that is reinsured shall be ceded to an insurance company that is authorized to transact business in this state or that has been approved by the commissioner. A captive insurance company may take credit for reserves on risks or portions of risks ceded. The commissioner may require any other documents, financial information or other evidence that such a reinsurer will be able to provide adequate security for its financial obligations. The commissioner may deny authorization or impose any limitations on the activities of a reinsurer that, in such commissioner's judgment, are necessary and proper to provide adequate security for the ceding captive insurance company and for the protection and consequent benefit of the public at large.

(c) Any aircraft captive insurance company may provide reinsurance, comprised in articles 9 and 11 of chapter 40 of the Kansas Statutes Annotated as limited by subsection (a) (3) of K.S.A. 40-4302, and amendments thereto, on risks ceded by an insurance company which is an affiliated company and is authorized to transact business in the state of Kansas, if the requirements of either paragraph (1) or (2) of subsection (b) of K.S.A. 40-221a, and amendments thereto, are met by the ceding insurer with respect to the reinsurance provided by the aircraft captive.

History: L. 1988, ch. 156, § 11; L. 1990, ch. 177, § 3; April 5.



40-4312 No requirement to join rating organization.

40-4312. No requirement to join rating organization. No captive insurance company shall be required to join a rating organization.

History: L. 1988, ch. 156, § 12; July 1.



40-4313 Companies prohibited from joining or benefitting from insolvency guarantee funds.

40-4313. Companies prohibited from joining or benefitting from insolvency guarantee funds. No captive insurance company shall be permitted to join or contribute financially to any plan, pool, association or guaranty or insolvency fund in this state, nor shall any captive insurance company, or its insured, or its parent or any affiliated company, receive any benefit from any such plan, pool, association or guaranty or insolvency fund for claims arising out of the operations of such captive insurance company.

History: L. 1988, ch. 156, § 13; July 1.



40-4314 Companies subject to premiums tax; taxes other than ad valorem not applicable.

40-4314. Companies subject to premiums tax; taxes other than ad valorem not applicable. Each captive insurance company shall, at the time it files the report required by K.S.A. 40-4307, pay a tax on all premiums received on risks located in this state at the rate prescribed in K.S.A. 40-252 A, and amendments thereto. Such taxes shall be subject to the procedures and provisions of K.S.A. 40-252 G, 40-252b, 40-252c and 40-253, and amendments thereto.

The tax provided for in this section shall constitute all taxes collectible under the laws of this state from any captive insurance company, and no other occupation tax or other taxes shall be levied or collected from any captive insurance company by the state or any county, city or municipality within this state, except ad valorem taxes on real and personal property used in the production of income.

History: L. 1988, ch. 156, § 14; July 1.



40-4315 Statutes regulating trade practices applicable to certain insurance provided by captive insurance companies.

40-4315. Statutes regulating trade practices applicable to certain insurance provided by captive insurance companies. To the extent the insurance provided or solicited by a captive insurance company involves persons or property not owned or controlled by a parent, affiliate or industrial insured, the provisions of article 24 of chapter 40 of the Kansas Statutes Annotated shall apply.

History: L. 1988, ch. 156, § 15; July 1.



40-4316 Companies subject to certain product liability insurance reporting requirements.

40-4316. Companies subject to certain product liability insurance reporting requirements. Captive insurance companies shall be subject to the provisions of K.S.A. 40-1132 and 40-1133, and amendments thereto.

History: L. 1988, ch. 156, § 16; July 1.



40-4317 Rules and regulations.

40-4317. Rules and regulations. The commissioner may adopt such rules and regulations relating to captive insurance companies as are necessary to carry out the provisions of this act.

History: L. 1988, ch. 156, § 17; July 1.



40-4318 General insurance statutes not applicable unless specifically referenced in act; 40-2209 and 40-2215 applicable.

40-4318. General insurance statutes not applicable unless specifically referenced in act; 40-2209 and 40-2215 applicable. (a) No provisions of chapter 40 of the Kansas Statutes Annotated, other than those contained in this act or contained in specific references contained in this act or specific references contained in statutory sections cited in subsection (b), shall apply to captive insurance companies.

(b) The provisions of K.S.A. 40-2209 and 40-2215 and amendments thereto shall apply to captive insurance companies and to all contracts issued under the act of which this section is a part.

History: L. 1988, ch. 156, § 18; L. 1991, ch. 134, § 12; July 1.






Article 44 KANSAS HEALTHY KIDS PROGRAM

40-4408 Transfer of moneys in healthy kids trust fund to state general fund; healthy kids trust fund abolished.

40-4408. Transfer of moneys in healthy kids trust fund to state general fund; healthy kids trust fund abolished. On the effective date of this act, the director of accounts and reports shall transfer all moneys in the healthy kids trust fund to the state general fund. On the effective date of this act, all liabilities of the healthy kids trust fund are hereby transferred to and imposed on the state general fund and the healthy kids trust fund is hereby abolished.

History: L. 1994, ch. 32, § 1; July 1.






Article 45 REGULATION OF REINSURANCE INTERMEDIARIES

40-4501 Citation of act.

40-4501. Citation of act. This act may be cited as the reinsurance intermediary act.

History: L. 1992, ch. 15, § 1; Dec. 31.



40-4502 Definitions.

40-4502. Definitions. As used in this act:

(a) "Actuary" means a person who is a member in good standing of the American academy of actuaries.

(b) "Controlling person" means any person, firm, association or corporation who directly or indirectly has the power to direct or cause to be directed, the management, control or activities of the reinsurance intermediary.

(c) "Insurer" means any person, firm, association or corporation duly licensed in this state, pursuant to chapter 40 of the Kansas Statutes Annotated, as an insurer.

(d) "Licensed producer" means an agent or reinsurance intermediary licensed pursuant to the applicable provision of the Kansas Statutes Annotated.

(e) "Reinsurance intermediary" means a reinsurance intermediary-broker or a reinsurance intermediary-manager as these terms are defined in subsections (f) and (g).

(f) "Reinsurance intermediary-broker" or "reinsurance broker" means any person, other than an officer or employee of the ceding insurer, firm, association or corporation who solicits, negotiates or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of such insurer.

(g) "Reinsurance intermediary-manager" or "reinsurance manager" means any person, firm, association or corporation who has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer, including the management of a separate division, department or underwriting office, and acts as an agent for such reinsurer whether known as a reinsurance manager, manager or other similar term.  Notwithstanding the above, the following persons shall not be considered a reinsurance manager, with respect to such reinsurer, for the purposes of this act:

(1) An employee of the reinsurer;

(2) a U.S. manager of the United States branch of an alien reinsurer;

(3) an underwriting manager who, pursuant to contract, manages all the reinsurance operations of the reinsurer, is under common control with the reinsurer, subject to the holding company act, and whose compensation is not based on the volume of premiums written;

(4) the manager of a group, association, pool or organization of insurers which engage in joint underwriting or joint reinsurance and who are subject to examination by the chief insurance regulatory official of the state in which the manager's principal business office is located.

(h) "Reinsurer" means any person, firm, association or corporation duly licensed in this state pursuant to chapter 40 of the Kansas Statutes Annotated as an insurer with the authority to assume reinsurance.

(i) "To be in violation" means that the reinsurance intermediary, insurer or reinsurer for whom the reinsurance intermediary was acting failed to substantially comply with the provisions of this act.

(j) For purposes of this act, a "qualified United States financial institution" means an institution that:

(1) Is organized or, in the case of a United States office of a foreign banking organization licensed, under the laws of the United States or any state thereof;

(2) is regulated, supervised and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(3) has been determined by either the commissioner, or the securities valuation office of the national association of insurance commissioners, to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.

(k) "Commissioner" means the commissioner of insurance of this state.

History: L. 1992, ch. 15, § 2; L. 2005, ch. 163, § 8; July 1.



40-4503 Licensure of reinsurance brokers, managers and intermediaries, application fee; nonresidents, designation of agent for service of process; refund of commissioner to issue license; exemption for attorneys.

40-4503. Licensure of reinsurance brokers, managers and intermediaries, application fee; nonresidents, designation of agent for service of process; refund of commissioner to issue license; exemption for attorneys. (a) No person, firm, association or corporation shall act as a reinsurance broker in this state if the reinsurance broker maintains an office either directly or as a member or employee of a firm or association, or as an officer, director or employee of a corporation:

(1) In this state, unless such reinsurance broker is a licensed producer in this state; or

(2) in another state, unless such reinsurance broker is a licensed producer in this state or another state having a law substantially similar to this act or such reinsurance broker is licensed in this state as a nonresident reinsurance intermediary.

(b) No person, firm, association or corporation shall act as a reinsurance manager:

(1) For a reinsurer domiciled in this state, unless such reinsurance manager is a licensed producer in this state;

(2) in this state, if the reinsurance manager maintains an office either directly or as a member or employee of a firm or association, or an officer, director or employee of a corporation in this state, unless such reinsurance manager is a licensed producer in this state;

(3) in another state for a nondomestic insurer, unless such reinsurance manager is a licensed producer in this state or another state having a law substantially similar to this act or such person is licensed in this state as a nonresident reinsurance intermediary.

(c) The commissioner may require a reinsurance manager subject to subsection (b) to file a bond in an amount from an insurer acceptable to the commissioner for the protection of each reinsurer represented.

(d) (1) The commissioner may issue a reinsurance intermediary license to any person, firm, association or corporation who has complied with the requirements of this act.  Before any such license may be issued, the applicant shall submit proper application therefor on a form prescribed by the commissioner which shall be accompanied by an initial fee of $150. Any license so issued shall remain in effect until suspended, revoked, voluntarily surrendered or otherwise terminated by the commissioner or licensee subject to payment of an annual continuation fee of $100 on or before May 1 of each year.  Any such license issued to a firm or association will authorize all the members of such firm or association and any designated employees to act as reinsurance intermediaries under the license, and all such persons shall be named in the application and any supplements thereto.  Any such license issued to a corporation shall authorize all of the officers, and any designated employees and directors thereof, to act as reinsurance intermediaries on behalf of such corporation, and all such persons shall be named in the application and any supplements thereto.

(2) If the applicant for a reinsurance intermediary license is a nonresident, such applicant, as a condition precedent to receiving or holding a license, shall designate the commissioner as agent for service of process in the manner, and with the same legal effect, as is provided for by this act for designation of service of process upon insurers holding a Kansas certificate of authority.  Such applicant shall furnish the commissioner with the name and address of a resident of this state upon whom notices or orders of the commissioner or process affecting such nonresident reinsurance intermediary may be served.  Such licensee shall promptly notify the commissioner in writing of every change in its designated agent for service of process, and such change shall not become effective until acknowledged by the commissioner.

(e) The commissioner may, after a hearing conducted in accordance with the provisions of the Kansas administrative procedure act, held on not less than 20 days' notice, refuse to issue a reinsurance intermediary license if, in the judgment of the commissioner, the applicant, any one named on the application, or any member, principal, officer or director of the applicant, is not trustworthy, or any controlling person of such applicant is not trustworthy to act as a reinsurance intermediary, or any of the foregoing has given cause for revocation or suspension of such license, or has failed to comply with any prerequisite for the issuance of such license.

(f) Licensed attorneys at law in this state when acting in their professional capacity as such shall be exempt from this section.

History: L. 1992, ch. 15, § 3; L. 2004, ch. 159, § 4; May 27.



40-4504 Contracts between reinsurance brokers and insurers; written authorization required, contents.

40-4504. Contracts between reinsurance brokers and insurers; written authorization required, contents. Transactions between a reinsurance broker and the insurer it represents in such capacity shall only be entered into pursuant to a written authorization, specifying the responsibilities of each party.  The authorization shall, at a minimum, provide that:

(a) The insurer may terminate the reinsurance broker's authority at any time;

(b) the reinsurance broker shall render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing, to the reinsurance broker, and remit all funds due to the insurer within 30 days of receipt;

(c) all funds collected for the insurer's account shall be held by the reinsurance broker in a fiduciary capacity in a bank which is a qualified United States financial institution as defined herein;

(d) the reinsurance broker shall comply with K.S.A. 40-4505;

(e) the reinsurance broker shall comply with the written standards established by the insurer for the cession or retrocession of all risks; and

(f) the reinsurance broker shall disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded.

History: L. 1992, ch. 15, § 4; Dec. 31.



40-4505 Same; records to be maintained by reinsurance broker; rights of insurer to access, copy and audit records.

40-4505. Same; records to be maintained by reinsurance broker; rights of insurer to access, copy and audit records. (a)  For at least 10 years after expiration of each contract of reinsurance transacted by the reinsurance broker, the reinsurance broker shall keep a complete record for each transaction showing:

(1) The type of contract, limits, underwriting restrictions, classes or risks and territory;

(2) period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation;

(3) reporting and settlement requirements of balances;

(4) rate used to compute the reinsurance premium;

(5) names and addresses of assuming reinsurers;

(6) rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance broker;

(7) related correspondence and memoranda;

(8) proof of placement;

(9) details regarding retrocessions handled by the reinsurance broker including the identity of retrocessionaires and percentages of each contract assumed or ceded;

(10) financial records, including but not limited to, premium and loss accounts; and

(11) when the reinsurance broker procures a reinsurance contract on behalf of a licensed ceding insurer:

(A) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(B) if placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative.

(b) The insurer shall have access and the right to copy and audit all accounts and records maintained by the reinsurance broker related to its business in a form usable by the insurer.

History: L. 1992, ch. 15, § 5; Dec. 31.



40-4506 Same; conditions; broker to provide insurer annual statement of financial condition.

40-4506. Same; conditions; broker to provide insurer annual statement of financial condition. (a)  An insurer shall not engage the services of any person, firm, association or corporation to act as a reinsurance broker on its behalf unless such person is licensed as required by subsection (a) of K.S.A. 40-4503.

(b) An insurer may not employ an individual who is employed by a reinsurance broker with which it transacts business, unless such reinsurance broker is under common control with the insurer and subject to the holding company act.

(c) The insurer shall annually obtain a copy of statements of the financial condition of each reinsurance broker with which it transacts business.

History: L. 1992, ch. 15, § 6; Dec. 31.



40-4507 Contracts between reinsurance managers and reinsurers; writing and commissioner's approval required; contents.

40-4507. Contracts between reinsurance managers and reinsurers; writing and commissioner's approval required; contents. Transactions between a reinsurance manager and the reinsurer it represents in such capacity shall only be entered into pursuant to a written contract, specifying the responsibilities of each party, which shall be approved by the reinsurer's board of directors.  At least 30 days before such reinsurer assumes or cedes business through such producer, a true copy of the approved contract shall be filed with the commissioner for approval.  The contract shall, at a minimum, provide that:

(a) The reinsurer may terminate the contract for cause upon written notice to the reinsurance manager.  The reinsurer may immediately suspend the authority of the reinsurance manager to assume or cede business during the pendency of any dispute regarding the cause for termination;

(b) the reinsurance manager will render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing to the reinsurance manager, and remit all funds due under the contract to the reinsurer on not less than a monthly basis;

(c) all funds collected for the reinsurer's account will be held by the reinsurance manager in a fiduciary capacity in a bank which is a qualified United States financial institution as defined herein.  The reinsurance manager may retain no more than three months estimated claims payments and allocated loss adjustment expenses.  The reinsurance manager shall maintain a separate bank account for each reinsurer that it represents;

(d) for at least 10 years after expiration of each contract of reinsurance transacted by the reinsurance manager, the reinsurance manager shall keep a complete record for each transaction showing:

(1) The type of contract, limits, underwriting restrictions, classes or risks and territory;

(2) period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation, and disposition of outstanding reserves on covered risks;

(3) reporting and settlement requirements of balances;

(4) rate used to compute the reinsurance premium;

(5) names and addresses of reinsurers;

(6) rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance manager;

(7) related correspondence and memoranda;

(8) proof of placement;

(9) details regarding retrocessions handled by the reinsurance manager, as permitted by subsection (d) of K.S.A. 40-4509, including the identity of retrocessionaires and percentage of each contract assumed or ceded;

(10) financial records, including but not limited to, premium and loss accounts; and

(11) when the reinsurance manager places a reinsurance contract on behalf of a ceding insurer:

(A) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(B) if placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative.

(e) the reinsurer shall have access and the right to copy all accounts and records maintained by the reinsurance manager related to its business in a form usable by the reinsurer;

(f) the contract cannot be assigned in whole or in part by the reinsurance manager;

(g) the reinsurance manager shall comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection or cession of all risks;

(h) sets forth the rates, terms and purposes of commissions, charges and other fees which the reinsurance manager may levy against the reinsurer;

(i) if the contract permits the reinsurance manager to settle claims on behalf of the reinsurer:

(1) All claims shall be reported to the reinsurer in a timely manner;

(2) a copy of the claim file shall be sent to the reinsurer at its request or as soon as it becomes known that the claim:

(A) Has the potential to exceed the lesser of an amount determined by the commissioner or the limit set by the reinsurer;

(B) involves a coverage dispute;

(C) may exceed the reinsurance manager's claims settlement authority;

(D) is open for more than six months; or

(E) is closed by payment of the lesser of an amount set by the commissioner or an amount set by the reinsurer;

(3) all claim files will be the joint property of the reinsurer and reinsurance manager.  However, upon an order of liquidation of the reinsurer such files shall become the sole property of the reinsurer or its estate; the reinsurance manager shall have reasonable access to and the right to copy the files on a timely basis;

(4) any settlement authority granted to the reinsurance manager may be terminated for cause upon the reinsurer's written notice to the reinsurance manager or upon the termination of the contract.  The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination.

(j) if the contract provides for a sharing of interim profits by the reinsurance manager, that such interim profits will not be paid until one year after the end of each underwriting period for property business and five years after the end of each underwriting period for casualty business and not until the adequacy of reserves on remaining claims has been verified pursuant to subsection (c) of K.S.A. 40-4509;

(k) the reinsurance manager shall annually provide the reinsurer with a statement of its financial condition prepared by an independent certified accountant;

(l) the reinsurer shall periodically but not less than semiannually, conduct an on-site review of the underwriting and claims processing operations of the reinsurance manager;

(m) the reinsurance manager shall disclose to the reinsurer any relationship it has with any insurer prior to ceding or assuming any business with such insurer pursuant to this contract;

(n) within the scope of its actual or apparent authority the acts of the reinsurance manager shall be deemed to be the acts of the reinsurer on whose behalf it is acting.

History: L. 1992, ch. 15, § 7; Dec. 31.



40-4508 Same; reinsurance managers precluded from taking certain actions.

40-4508. Same; reinsurance managers precluded from taking certain actions. The reinsurance manager shall not:

(a) Cede retrocessions on behalf of the reinsurer, except that the reinsurance manager may cede faculative retrocessions pursuant to obligatory faculative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for such retrocessions.  Such guidelines shall include a list of reinsurers with which such automatic agreements are in effect, and for each such reinsurer, the coverages and amounts or percentages that may be reinsured, and commission schedules;

(b) commit the reinsurer to participate in reinsurance syndicates;

(c) appoint any producer without assuring that the producer is lawfully licensed to transact the type of reinsurance for which such producer is appointed;

(d) without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or one percent of the reinsurer's policyholder's surplus as of December 31 of the last complete calendar year;

(e) collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer.  If prior approval is given, a report must be promptly forwarded to the reinsurer;

(f) jointly employ an individual who is employed by the reinsurer unless such reinsurance manager is under common control with the reinsurer subject to the holding company act;

(g) appoint a sub-reinsurance manager.

History: L. 1992, ch. 15, § 8; Dec. 31.



40-4509 Same; conditions; manager to provide reinsurer annual statement of financial condition; actuarial opinion on adequacy of loss reserves; authority over retrocessional contracts and syndicate participation; notice of contract termination to commissioner; reinsurance manager, officers, directors, employees, controlling shareholders and subproducers ineligible for appointment to reinsurer board.

40-4509. Same; conditions; manager to provide reinsurer annual statement of financial condition; actuarial opinion on adequacy of loss reserves; authority over retrocessional contracts and syndicate participation; notice of contract termination to commissioner; reinsurance manager, officers, directors, employees, controlling shareholders and subproducers ineligible for appointment to reinsurer board. (a)  A reinsurer shall not engage the services of any person, firm, association or corporation to act as a reinsurance manager on its behalf unless such person is licensed as required by subsection (b) of K.S.A. 40-4503.

(b) The reinsurer shall annually obtain a copy of statements of the financial condition of each reinsurance manager which such reinsurer has engaged to be prepared by an independent certified accountant in a form acceptable to the commissioner.

(c) If a reinsurance manager establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the reinsurance manager.  This opinion shall be in addition to any other required loss reserve certification.

(d) Binding authority for all retrocessional contracts or participation in reinsurance syndicates shall rest with an officer of the reinsurer who shall not be affiliated with the reinsurance manager.

(e) Within 30 days of termination of a contract with a reinsurance manager, the reinsurer shall provide written notification of such termination to the commissioner.

(f) A reinsurer shall not appoint to its board of directors, any officer, director, employee, controlling shareholder or subproducer of its reinsurance manager.  This subsection shall not apply to relationships governed by the holding company act or, if applicable, the broker controlled insurer act.

History: L. 1992, ch. 15, § 9; Dec. 31.



40-4510 Examination; access to books, bank accounts and records.

40-4510. Examination; access to books, bank accounts and records. (a)  A reinsurance intermediary shall be subject to examination by the commissioner pursuant to K.S.A. 40-222 and 40-223 and amendments thereto.  The commissioner shall have access to all books, bank accounts and records of the reinsurance intermediary in a form usable to the commissioner.

(b) A reinsurance manager may be examined as if it were the reinsurer.

History: L. 1992, ch. 15, § 10; Dec. 31.



40-4512 Rules and regulations.

40-4512. Rules and regulations. The commissioner may adopt rules and regulations for the implementation and administration of this act.

History: L. 1992, ch. 15, § 12; Dec. 31.



40-4513 Continuation of existing contracts.

40-4513. Continuation of existing contracts. Contracts between an insurer and a reinsurance broker or a reinsurer and a reinsurance manager which became effective on or before the effective date of this act may continue in full effect and force until June 30, 1993.

History: L. 1992, ch. 15, § 13; Dec. 31.






Article 46 MANAGED CARE

40-4601 Patient protection act; citation.

40-4601. Patient protection act; citation. K.S.A. 40-4601 to 40-4608 shall be known and may be cited as the patient protection act.

History: L. 1997, ch. 190, § 16; July 1.



40-4602 Same; definitions.

40-4602. Same; definitions. As used in this act:

(a) "Emergency medical condition" means the sudden and, at the time, unexpected onset of a health condition that requires immediate medical attention, where failure to provide medical attention would result in serious impairment to bodily functions or serious dysfunction of a bodily organ or part, or would place the person's health in serious jeopardy.

(b) "Emergency services" means ambulance services and health care items and services furnished or required to evaluate and treat an emergency medical condition, as directed or ordered by a physician.

(c) "Health benefit plan" means any hospital or medical expense policy, health, hospital or medical service corporation contract, a plan provided by a municipal group-funded pool, a policy or agreement entered into by a health insurer or a health maintenance organization contract offered by an employer or any certificate issued under any such policies, contracts or plans.  "Health benefit plan" does not include policies or certificates covering only accident, credit, dental, disability income, long-term care, hospital indemnity, medicare supplement, specified disease, vision care, coverage issued as a supplement to liability insurance, insurance arising out of a workers compensation or similar law, automobile medical-payment insurance, or insurance under which benefits are payable with or without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(d) "Health insurer" means any insurance company, nonprofit medical and hospital service corporation, municipal group-funded pool, fraternal benefit society, health maintenance organization, or any other entity which offers a health benefit plan subject to the Kansas Statutes Annotated.

(e) "Insured" means a person who is covered by a health benefit plan.

(f) "Participating provider" means a provider who, under a contract with the health insurer or with its contractor or subcontractor, has agreed to provide one or more health care services to insureds with an expectation of receiving payment, other than coinsurance, copayments or deductibles, directly or indirectly from the health insurer.

(g) "Provider" means a physician, hospital or other person which is licensed, accredited or certified to perform specified health care services.

(h) "Provider network" means those participating providers who have entered into a contract or agreement with a health insurer to provide items or health care services to individuals covered by a health benefit plan offered by such health insurer.

(i) "Physician" means a person licensed by the state board of healing arts to practice medicine and surgery.

History: L. 1997, ch. 190, § 17; July 1.



40-4603 Same; emergency services, prohibitions on health care plan; prior authorization after condition stabilized; post evaluation or post stabilization services.

40-4603. Same; emergency services, prohibitions on health care plan; prior authorization after condition stabilized; post evaluation or post stabilization services. (a) A health benefit plan shall not deny coverage for emergency services if the symptoms presented by an insured and recorded by the attending provider indicate that an emergency medical condition exists, or for emergency services necessary to provide an insured with a medical examination and stabilizing treatment, regardless of whether prior authorization was obtained to provide those services.

(b) If a participating provider or other authorized representative of a health insurer authorizes emergency services, the health insurer shall not subsequently rescind or modify that authorization after the provider renders the authorized care in good faith and pursuant to the authorization except for:

(1) Payments made as a result of misrepresentation, fraud, omission or clerical error; and

(2) copayment, coinsurance or deductible amounts that are the responsibility of the insured.

(c) Once an insured is stabilized pursuant to subsection (a), a health benefit plan may require as a condition of further coverage that a hospital emergency facility shall promptly contact the health insurer for prior authorization for continuing treatment, specialty consultations, transfer arrangements or other medically necessary and appropriate care for an insured.

(d) Coverage of emergency services shall be subject to applicable copayments, coinsurance and deductibles.

(e) For required post evaluation or post stabilization services immediately following treatment of an emergency medical condition, a health insurer shall provide access to an authorized representative 24 hours a day, seven days a week.

History: L. 1997, ch. 190, § 18; July 1.



40-4604 Same; medically appropriate health care information; advocating on behalf of insured.

40-4604. Same; medically appropriate health care information; advocating on behalf of insured. No health insurer shall prohibit or restrict any participating provider from discussing with or disclosing to any insured or other individual any medically appropriate health care information that such provider deems appropriate regarding the nature of treatment options, the risks or alternatives thereto, the process used or the decision made by such insurer to approve or deny health care services, the availability of alternate therapies, consultations, or tests, or from advocating on behalf of the insured within the utilization review or grievance processes established by the health insurer.

History: L. 1997, ch. 190, § 19; July 1.



40-4605 Same; arrangements which serve as inducement to reduce or limit delivery of medically necessary services prohibited; capitation payments or other risk sharing provisions not considered inducements.

40-4605. Same; arrangements which serve as inducement to reduce or limit delivery of medically necessary services prohibited; capitation payments or other risk sharing provisions not considered inducements. No health insurer shall offer or operate a compensation arrangement between such health insurer or its agents and a participating provider that may directly or indirectly serve as an inducement to reduce or limit the delivery of medically necessary services with respect to an insured in any health benefit plan offered by such health insurer.  Compensation arrangements which involve capitation payments or other risk sharing provisions shall not be considered inducements.

History: L. 1997, ch. 190, § 20; July 1.



40-4606 Same; health insurer required to inform in writing current and prospective insureds of availability of certain information.

40-4606. Same; health insurer required to inform in writing current and prospective insureds of availability of certain information. Every health insurer shall inform in writing current and prospective insureds that the following information shall be available upon request:

(a) A complete description of the health care services, items and other benefits to which the insured is entitled in the particular health benefit plan which is covering or being offered to such person;

(b) a description of any limitations, exceptions or exclusions to coverage in the health benefit plan, including prior authorization policies, restricted drug formularies or other provisions which restrict access to covered services or items by the insured;

(c) a listing of the health benefit plan's participating providers, their business addresses and telephone numbers, the availability of those providers, and any limitations on an insured's choice of provider;

(d) notification in advance of any changes in the health benefit plan which either reduces the coverage or benefits, or increases the cost, to such person; and

(e) a description of the grievance and appeal procedures available under the health benefit plan and an insured's rights regarding termination, disenrollment, nonrenewal or cancelation of coverage.

History: L. 1997, ch. 190, § 21; July 1.



40-4607 Same; provider network required to be sufficient to ensure covered services accessible without unreasonable delay; determination of sufficiency of provider network; plan to provide for referral of insured to specialists under certain conditions; exceptions to requirements.

40-4607. Same; provider network required to be sufficient to ensure covered services accessible without unreasonable delay; determination of sufficiency of provider network; plan to provide for referral of insured to specialists under certain conditions; exceptions to requirements. (a) A health insurer providing a health benefit plan shall maintain a provider network that is sufficient in numbers and types of providers to assure that all covered services to an insured will be accessible without unreasonable delay.  Sufficiency of the provider network shall be determined in accordance with the requirements of this section, and may be established by reference to any reasonable criteria used by the health insurer, including but not limited to:  provider-insured ratios by specialty; primary care provider-insured ratios; geographic accessibility; waiting times for appointments with participating providers; hours of operation; and the availability of technological and specialty services to serve the needs of insureds requiring technologically advanced or specialty care.

(b) A health insurer shall have a plan by which an insured with a life-threatening, chronic, degenerative or disabling condition or disease, which requires specialized medical care over a prolonged period of time, may receive a referral to a specialist with expertise in treating such disease or condition who shall be responsible for and capable of providing and coordinating the insured's specialty care.

(c) Nothing in this section shall require a health insurer to provide benefits not otherwise covered by the terms of the health benefits plan.

(d) A provider network shall not be determined to be insufficient for failure to contract with any provider unwilling to contract under the same terms and conditions, including reimbursement levels, as such health insurer offers to other similarly situated health care providers.

History: L. 1997, ch. 190, § 22; July 1.



40-4608 Same; rules and regulations.

40-4608. Same; rules and regulations. The commissioner of insurance may adopt rules and regulations as necessary to implement the provisions of the patient protection act.

History: L. 1997, ch. 190, § 23; July 1.



40-4609 Same; gynecological care.

40-4609. Same; gynecological care. (a) Each health insurer and the state health care benefits program shall permit a woman insured by the health insurer or such program to visit an in-network obstetrician or gynecologist for routine gynecological care from an in-network obstetrician or gynecologist one time each calendar year without requiring such woman to first visit or receive a referral from a primary care provider, so long as the care is medically necessary, including, but not limited to, care that is routine.

(b) This section shall be part of and supplemental to the patient protection act, cited at K.S.A. 40-4601 et seq., and amendments thereto.

History: L. 2001, ch. 198, § 1; July 1.



40-4621 Uniform prescription drug information card act; name of act.

40-4621. Uniform prescription drug information card act; name of act. This act shall be known and may be cited as the uniform prescription drug information card act.

History: L. 2003, ch. 89, § 1; July 1.



40-4622 Same; definitions.

40-4622. Same; definitions. As used in this act:

(a) "Commissioner" means the Kansas commissioner of insurance;

(b) "department" means the Kansas department of insurance; and

(c) "health benefit plan" shall have the meaning ascribed to such term by subsection (1) of K.S.A. 40-2209d, and amendments thereto.

History: L. 2003, ch. 89, § 2; July 1.



40-4623 Same; required information on card; use of social security number as cardholder identification number prohibited; issuance of card.

40-4623. Same; required information on card; use of social security number as cardholder identification number prohibited; issuance of card. (a) A health benefit plan that provides coverage for prescription drugs or devices and issues a card for claims processing and an administrator of any such plan, including, but not limited to, a pharmacy benefits manager and a third-party administrator shall issue a card containing uniform prescription drug information to each person entitled to such card under the health benefit plan. If required for claims adjudication, the uniform prescription drug information card shall specifically identify and display the following information:

(1) ANSI-BIN number;

(2) processor control number or group number or both;

(3) card issuer identifier;

(4) prescription claims processor, if different from card issuer;

(5) cardholder identification number;

(6) cardholder or insured name;

(7) claims submission names and addresses; and

(8) help desk telephone numbers.

(b) A uniform prescription drug information card shall be issued by a health benefit plan to each person entitled to such card under the health benefit plan upon enrollment and reissued upon any change in such person's coverage that affects one or more mandatory data elements contained on the card.

(c) Notwithstanding the foregoing provision, any health benefit plan or administrator of such plan may utilize, in lieu of such card, electronic technology which contains all of the information required for claims adjudication, as long as such electronic technology is provided by the health benefit plan or administrator of such plan to the pharmacies which will adjudicate the prescription drug claims.

(d) On and after July 1, 2006: (1) No cardholder's social security number shall be printed or encoded on or into any card issued under this section.

(2) Any cardholder identification number or other distinguishing identifier assigned to the card issued to a cardholder shall be a combination of numbers or letters or both, which is unique to the cardholder.

(3) A cardholder's identification number or other distinguishing identifier assigned to such insured's policy card shall not, in any way, be based on or depend on the cardholder's social security number.

History: L. 2003, ch. 89, § 3; L. 2004, ch. 157, § 6; July 1.



40-4624 Same; usage of prescription drug information card.

40-4624. Same; usage of prescription drug information card. The uniform prescription drug information card may be used for any and all coverage under a health benefit plan. Nothing in this act shall be construed as requiring any person issuing a card for processing of claims under a health benefit plan to issue a separate card for prescription drug coverage, as long as the card is able to accommodate the information necessary to process a prescription drug claim, as required by K.S.A. 2015 Supp. 40-4623, and amendments thereto.

History: L. 2003, ch. 89, § 4; July 1.



40-4625 Same; application of act; rules and regulations.

40-4625. Same; application of act; rules and regulations. (a) This act shall apply to any health benefit plan that is amended, delivered, issued or renewed on or after the effective date of this act.

(b) The commissioner may adopt rules and regulations that are necessary to implement the provisions of this act.

History: L. 2003, ch. 89, § 5; July 1.



40-4626 Same; powers of commissioner.

40-4626. Same; powers of commissioner. This act shall be administered and enforced by the commissioner in the same manner as is provided for administering and enforcing the statutes regarding insurers' unfair methods of competition and unfair or deceptive acts or practices, as provided by K.S.A. 40-2405, 40-2406, 40-2407, 40-2408 and 40-2411, and amendments thereto, and the commissioner shall have and may exercise the powers granted by K.S.A. 40-2405, 40-2406, 40-2407, 40-2408 and 40-2411, and amendments thereto, in administering and enforcing the provisions of this act.

History: L. 2003, ch. 89, § 6; July 1.






Article 47 KANSAS BUSINESS HEALTH PARTNERSHIP

40-4701 Kansas business health partnership act; definitions.

40-4701. Kansas business health partnership act; definitions. As used in K.S.A. 40-4701 through 40-4707, and amendments thereto:

(a) "Carrier" means any insurance company, nonprofit medical and hospital service corporation, nonprofit optometric, dental, or pharmacy service corporation, municipal group-funded pool, fraternal benefit society or health maintenance organization, as these terms are defined by chapter 40 of the Kansas Statutes Annotated, and amendments thereto, that offers health benefit plans covering eligible employees of one or more small employers in the state.

(b) "Health committee" means the Kansas business health policy committee as specified in K.S.A. 40-4702, and amendments thereto.

(c) "Dependent" means the spouse or any child of an eligible employee.

(d) "Eligible employee" shall have the meaning ascribed to it in K.S.A. 40-2209d, and amendments thereto.

(e) "Health benefit plan" means any hospital or medical expense policy, health, hospital or medical services corporation contract, and a plan provided by a municipal group-funded pool, or a health maintenance organization contract offered by any employer or any certificate issued under any such policy, contract or plan.

(f) "Kansas business health partnership" or "health partnership" means a nonrisk bearing nonprofit corporation that has responded to a request for a proposal by the health committee and has been selected by the health committee to provide health insurance through multiple unaffiliated participating carriers to small employers and their eligible employees.

(g) "Low wage or modest wage employee" means any eligible employee whose family income does not exceed 200% of the poverty level.

(h) "Small employer" shall have the meaning ascribed to it in K.S.A. 40-2209d, and amendments thereto.

History: L. 2000, ch. 147, § 47; L. 2002, ch. 112, § 2; July 1.



40-4702 Same; Kansas business health policy committee; membership; organization; powers and duties.

40-4702. Same; Kansas business health policy committee; membership; organization; powers and duties. (a) The governor of the state of Kansas shall appoint a committee which shall be known as the Kansas business health policy committee, whose purpose is to explore opportunities and encourage employer participation in health plans developed by the committee for low and modest wage employees of small employers.

(b) The Kansas business health policy committee, hereinafter referred to as the health committee, shall consist of:

(1) The secretary of the department of commerce or the secretary's designee;

(2) the secretary of the department of social and rehabilitation services or the secretary's designee;

(3) the commissioner of insurance or the commissioner's designee;

(4) one member appointed by the president of the senate;

(5) one member appointed by the speaker of the house of representatives;

(6) one member appointed by the minority leader of the senate;

(7) one member appointed by the minority leader of the house of representatives; and

(8) three members at large from the private sector appointed by the governor.

The secretary of each state agency represented on this committee shall provide such staff and other resources as the health committee may require.

(c) (1) The initial meeting of the health committee shall be convened within 60 days after the effective date of this act by the governor at a time and place designated by the governor.

(2) Meetings of the health committee subsequent to its initial meeting shall be held and conducted in accordance with policies and procedures established by the health committee.

(3) Commencing at the time of the initial meeting of the health committee, the powers, authorities, duties and responsibilities conferred and imposed upon the health committee by this act shall be operative and effective.

(d) The health committee shall develop and approve a request for proposals for a qualified entity to serve as the Kansas business health partnership, hereinafter referred to as health partnership, which shall provide a mechanism to combine federal and state subsidies with contributions from small employers and eligible employees to purchase health insurance in accordance with guidelines developed by the health committee.

(e) The health committee shall evaluate responses to the request for proposals and select the qualified entity to serve as the health partnership.

(f) The health committee shall:

(1) Develop, approve and revise subsidy eligibility criteria provided that:

(A) Low wage and modest wage employees of small employers shall be eligible for subsidies if:

(i) The small employer has not previously offered health insurance coverage within the two years next preceding the date upon which health insurance is offered; or

(ii) the small employer has previously offered health insurance coverage and a majority of such small employer's employees are low wage or modest wage employees as defined in K.S.A. 40-4701, and amendments thereto;

(B) any small employer's eligible employee with a child who is eligible for coverage under the state childrens' health insurance program established by K.S.A. 38-2001 et seq., and amendments thereto, or in the state medical assistance program shall be eligible automatically for a subsidy and shall be included in the determination of eligibility for the small employer and its low and modest wage employees; and

(C) at least 70% of the small employer's eligible employees without group health insurance coverage from another source are insured through the partnership; and

(2) determine and arrange for eligibility determination for subsidies of low wage or modest wage employees; and

(3) develop subsidy schedules based upon eligible employee wage levels and family income; and

(4) be responsible for arranging for the provision of affordable health care coverage for eligible employees of small employers and evaluating and creating the opportunity to improve health care provided by plans in the small group health insurance program.

(g) The health committee shall oversee and monitor the ongoing operation of any subsidy program and the financial accountability of all subsidy funds. If, in the judgment of the health committee, the entity selected to serve as the health partnership fails to perform as intended, the health committee may terminate its selection and designation of that entity as the health partnership and may issue a new request for proposal and select a different qualified entity to serve as the health partnership.

(h) The health committee is hereby authorized to accept funds from the federal government, or its agencies, or any other source whatsoever for research studies, investigation, planning and other purposes related to implementation of the objectives of this act. Any funds so received shall be deposited in the state treasury and shall be credited to a special revenue fund which is hereby created and shall be known as the health committee insurance fund and used in accordance with or direction of the contributing federal agencies. Expenditures from such fund may be made for any purpose in keeping with the responsibilities, functions and authority of the department. Warrants on such fund shall be drawn in the same manner as required of other state agencies upon vouchers approved by the secretary of health and environment, or the secretary's designee, upon receiving prior approval of the health committee.

(i) The health committee is authorized to develop policies for the administration of the subsidy program and for the use of additional federal or private funds to subsidize health insurance coverage for low and modest wage employees of predominantly low-wage small employers. The health committee shall be responsible for setting benefit levels and establishing performance measures for health plans providing health care coverage for this program that include quality, preventative health and other supplementary measures. The health committee shall limit access to the program subsidy to the projected annualized expenditure.

(j) The health committee is hereby authorized to organize, or cause to be organized, one or more advisory committees. No member of any advisory committee established under this subsection shall have previously received or currently receive any payment or other compensation from the health partnership. The membership of each advisory committee established under this subsection shall contain at least one representative who is a small employer and one representative who is an eligible employee as defined in K.S.A. 40-4701, and amendments thereto, and one representative of the insurance industry.

(k) The health committee shall report on an annual basis on the following subjects:

(1) Quality assurance measures;

(2) disease prevention activities;

(3) disease management activities; and

(4) other activities or programs the committee decides to include.

History: L. 2000, ch. 147, § 48; L. 2002, ch. 112, § 3; L. 2003, ch. 154, § 14; L. 2004, ch. 159, § 15; L. 2005, ch. 187, § 38; L. 2012, ch. 102, § 20; July 1.



40-4703 Same; health partnership; organization.

40-4703. Same; health partnership; organization. (a) The health partnership selected by the health committee shall:

(1) Be a domestic not-for-profit corporation; and

(2) have a board of directors which includes among its members at least one director who is a small employer and at least one director who is an employee.

(3) No director shall have any interest in any business which sells health insurance or which provides or delivers any health care services.

(b) Operate the Kansas business health partnership.

History: L. 2000, ch. 147, § 49; July 1.



40-4704 Same; health partnership; duties.

40-4704. Same; health partnership; duties. The health partnership shall develop and offer two or more health benefit plans to small employers. In any health benefit plan developed under this act, any carrier may contract for coverage within the scope of this act notwithstanding any mandated coverages otherwise required by state law. Except for preventative and health screening services, the provisions of K.S.A. 40-2,100 to 40-2,105, inclusive, 40-2114 and subsection (i) of 40-2209 and 40-2229 and 40-2230, and 40-2,163, 40-2,164, 40-2,165 and 40-2,166, and amendments thereto, shall not be mandatory with respect to any health benefit plan developed under this act. In performing these duties, the health partnership shall:

(a) Develop and offer two or more lower-cost benefit plans such that:

(1) Each health benefit plan is consistent with any criteria established by the health partnership;

(2) each health benefit plan shall be offered by all participating carriers except that no participating carrier shall be required to offer any health benefit plan, or portion thereof, which such participating carrier is not licensed or authorized to offer in this state;

(3) no participating carrier shall offer any health benefit plan developed under this act to any small employer unless such small employer is covered through the health partnership.

(b) Develop and make available one or more supplemental health benefit plans or one or more other benefit options so that the total package of health benefits available to all children eligible for the state children's health insurance program established pursuant to K.S.A. 68-2001 et seq., and amendments thereto, meets, at a minimum, standards established by the federal health insurance program.

(c) Offer coverage to any qualifying small employer.

(d) Offer eligible employees of participating small employers a choice of participating carriers where feasible.

(e) (1) Include centralized and consolidated enrollment, billing and customer service functions;

(2) use one standard enrollment form for all participating carriers; and

(3) submit one consolidated bill to the small employer.

(f) Issue or cause to be issued a request for proposals and contract with a qualified vendor for any administrative or other service not performed by the health committee or provided to the health committee under subsection (b) of K.S.A. 40-4702, and amendments thereto.

(g) Issue a request for proposals and selectively contract with carriers.

(h) Establish conditions of participation for small employers that conform with K.S.A. 40-2209b et seq., and amendments thereto, and the health insurance portability and accountability act of 1996 (Public Law 104-191).

(i) Enroll small employers and their eligible employees and dependents in health benefit plans developed under this act.

(j) Bill and collect premiums from participating small employers including any share of the premium paid by such small employer's enrolled employees.

(k) Remit funds collected under subsection (h) to the appropriate contracted carriers.

(l) Provide that each low-or-modest wage employee shall be permitted to enroll in such employee's choice of participating carrier where available.

(m) Develop premium rating policies for small employers.

(1) In consultation with the health committee, the health partnership shall ensure, to the maximum extent possible, that the combined effect of the premium rating and subsidy policies is that subsidized eligible employees and the dependents of such subsidized eligible employees can afford coverage.

(2) Any rating policy developed under this subsection may vary with respect to subsidy status of eligible employees and the dependents of such eligible employees.

(n) Be authorized to contract for additional group vision, dental and life insurance plans, and other limited insurance products.

(o) Take whatever action is necessary to assure that any eligible employee or dependent of such eligible employee who receives health benefit coverage through the health partnership and who is eligible for the state medical assistance program shall remain eligible to participate in the state health insurance premium payment program.

(p) Coordinate with the Kansas department for aging and disability services to assure that any funds available for the coverage of infants and pregnant women under the state medical assistance program are also available for the benefit of eligible infants and pregnant women who receive health benefit coverage through the health partnership as an eligible employee or dependent of such eligible employee.

(q) Work with the Kansas department for aging and disability services office of medical policy and medicaid to develop a single employee application that may be used by the health plan and the medicaid and state children's health insurance program to determine eligibility.

(r) Screen employee applications for subsidy eligibility and dependent children for medicaid and state children's health insurance program premium support eligibility.

History: L. 2000, ch. 147, § 50; L. 2002, ch. 112, § 4; L. 2004, ch. 159, § 16; L. 2014, ch. 115, § 191; July 1.



40-4705 Same; health committee; subsidies for coverage.

40-4705. Same; health committee; subsidies for coverage. The health committee may provide a mechanism for direct subsidies to low and modest wage employees of employers acquiring coverage through a direct contract with a carrier rather than through the health partnership, and for provision to such employees of a supplemental benefit plan as described in subsection (a) of K.S.A. 40-4704.

History: L. 2000, ch. 147, § 51; July 1.



40-4706 Same; division of health care finance of the department of health and environment; duties.

40-4706. Same; division of health care finance of the department of health and environment; duties. The division of health care finance of the department of health and environment shall investigate and pursue all possible policy options to bring into this partnership title XIX and the title XXI eligible families of any eligible employees employed by a small employer. The division of health care finance of the department of health and environment shall develop and seek federal approval of any appropriate variance or state plan amendment for the state children's health insurance program established by K.S.A. 38-2001 et seq., and amendments thereto, and the state medical assistance program required to accomplish the purposes of this act. The division of health care finance of the department of health and environment shall work with the health partnership to develop a single employee application that may be used by the health plan and the medicaid and state children's health insurance program to determine eligibility.

History: L. 2000, ch. 147, § 52; L. 2002, ch. 112, § 5; L. 2004, ch. 159, § 17; L. 2005, ch. 187, § 39; L. 2012, ch. 102, § 21; July 1.



40-4707 Same; citation of act.

40-4707. Same; citation of act. K.S.A. 40-4701 through 40-4707, and amendments thereto, shall be known as the Kansas business health partnership act.

History: L. 2000, ch. 147, § 53; L. 2002, ch. 112, § 1; July 1.






Article 48 AMUSEMENT RIDES

40-4801 Amusement ride insurance act; definitions.

40-4801. Amusement ride insurance act; definitions. As used in K.S.A. 40-4801 through 40-4803 and amendments thereto:

(a) (1) "Amusement ride" means any mechanical or electrical device that carries or conveys passengers along, around or over a fixed or restricted route or course or within a defined area for the purpose of giving its passengers amusement, pleasure, thrills or excitement and shall include but not be limited to:

(A) Rides commonly known as ferris wheels, carousels, parachute towers, bungee jumping, reverse bungee jumping, tunnels of love and roller coasters;

(B) equipment generally associated with winter activities, such as ski lifts, ski tows, j-bars, t-bars, chair lifts and aerial tramways;

(C) equipment not originally designed to be used as an amusement ride, such as cranes or other lifting devices, when used as part of an amusement ride;

(D) any inflatable equipment or other device that does not have a rigid structure or frame and which is inflated or otherwise supported by air pressure; and

(E) any amusement ride not excluded under paragraph (2) of this subsection.

(2) "Amusement ride" shall not include:

(A) Games, concessions and associated structures;

(B) any single passenger coin-operated ride that: (i) Is manually, mechanically or electrically operated; (ii) is customarily placed in a public location; and (iii) does not normally require the supervision or services of an operator; and

(C) nonmechanized playground equipment, including, but not limited to, swings, seesaws, stationary spring-mounted animal features, rider-propelled merry-go-rounds, climbers, slides, trampolines and physical fitness devices.

(b) "Operator" means a person actually engaged in or directly controlling the operations of an amusement ride.

(c) "Owner" means a person who owns, leases, controls or manages the operations of an amusement ride and may include the state or any political subdivision of the state.

History: L. 2000, ch. 147, § 54; July 1.



40-4802 Same; financial responsibility requirements; exceptions.

40-4802. Same; financial responsibility requirements; exceptions. No amusement ride shall be operated in this state unless at the time of operation the owner has in effect an insurance policy insuring the owner and operator against liability for bodily injury to persons arising out of the operation of the amusement ride. The insurance policy shall be written by an insurance company doing business in Kansas. Such insurance policy shall:

(a) Provide for coverage in an amount not less than $1,000,000 except that this requirement shall not apply if the owner of such amusement ride is the state, any subdivision of the state or a not-for-profit organization organized under the laws of Kansas; and

(b) name as an additional insured any person contracting with the owner for the amusement ride's operation.

History: L. 2000, ch. 147, § 55; L. 2005, ch. 77, § 1; July 1.



40-4803 Same; local government, insurance and safety standards.

40-4803. Same; local government, insurance and safety standards. The governing body of any city or county may establish and enforce safety standards for amusement rides and may require insurance in an amount which exceeds the amount required by K.S.A. 40-4802, and amendments thereto. The governing body of any city or county may allow, in lieu of an insurance policy, an owner or operator to be self-insured.

History: L. 2000, ch. 147, § 56; July 1.



40-4804 Same; citation of act; effective date.

40-4804. Same; citation of act; effective date. (a) K.S.A. 40-4801 through 40-4804 and amendments thereto shall be known as the amusement ride insurance act.

(b) The amusement ride insurance act shall take effect and be in force on and after January 1, 2001.

History: L. 2000, ch. 147, § 57; July 1.






Article 49 UNIFORM INSURANCE AGENTS LICENSING ACT

40-4901 Uniform insurance agents licensing act; citation; applicability.

40-4901. Uniform insurance agents licensing act; citation; applicability. (a) K.S.A. 2015 Supp. 40-4901 through 40-4918, and amendments thereto, shall constitute and be known as the uniform insurance agents licensing act.

(b) Except as provided in K.S.A. 2015 Supp. 40-4906 and subsection (b) of K.S.A. 2015 Supp. 40-4914, and amendments thereto, this act shall not apply to any excess and surplus lines agents and brokers licensed pursuant to K.S.A. 40-246b, and amendments thereto.

History: L. 2001, ch. 91, § 1; July 1.



40-4902 Same; definitions.

40-4902. Same; definitions. As used in this act: (a) "Approved subject" or "approved course" means any educational presentation involving insurance fundamentals, insurance law, insurance policies and coverage, insurance needs, insurance risk management, insurance agency management or other areas, which is offered in a class, seminar, computer based training, interactive internet training or other similar form of instruction, and which has been approved by the commissioner under this act as expanding skills and knowledge obtained prior to initial licensure under this act or developing new and relevant skills and knowledge in preparation for such licensure.

(b) "Biennial due date" means the date of birth of any licensed insurance agent who is required to complete C.E.C.'s and report the completion of such C.E.C.'s to the commissioner pursuant to this act, except that such due date shall not be earlier than two years from the date of the insurance agent's initial licensure under this act. The biennial due date for a registered business entity shall be the date of initial licensure under this act.

(c) "Biennium" means the period starting with the insurance agent's biennial due date in 2001 and each two-year period thereafter for any insurance agent who was born in an odd-numbered year. For any insurance agent who was born in an even-numbered year, the term shall mean the period starting with the insurance agent's biennial due date in 2002 and each two-year period thereafter. The biennium for a registered business entity shall be the two-year period following such business entity's initial licensure or renewal of such license.

(d) "Broker" means any individual who acts or aids in any manner in negotiating contracts of insurance, or in placing risks or in soliciting or effecting contracts of insurance as an agent for an insured other than such individual and not as an agent of an insurance company or any other type of insurance carrier. The term "broker" shall not include a person working as an officer for an insurance carrier, or in a clerical, administrative or service capacity for an insurance carrier, licensed agent or broker, provided that such person does not solicit contracts of insurance. The term "broker" shall not include an attorney-at-law in the performance of such attorney's duties, an insured who places or negotiates the placement of such insured's own insurance, or any employee of an insured engaged in placing or negotiating for placement of insurance for such employee's employer.

(e) "Business entity" means any corporation, association, partnership, limited liability company, limited liability partnership or other legal entity.

(f) "C.E.C." means continuing education credit containing at least 50 minutes of instruction in each clock hour. The term C.E.C. also includes any value, expressed in a whole number of units, assigned by the commissioner to an approved subject.

(g) "Commissioner" means the commissioner of insurance as defined in K.S.A. 40-102, and amendments thereto. The term commissioner shall also include any authorized representative or designee of the commissioner.

(h) "Department" means the insurance department established by K.S.A. 40-102, and amendments thereto.

(i) "Home state" means the District of Columbia and any state or territory of the United States in which an insurance agent maintains such agent's principal place of residence or principal place of business and is licensed to act as an insurance agent.

(j) "Inactive agent" means any licensed agent who presents evidence satisfactory to the commissioner which demonstrates that such agent will not do any act toward transacting the business of insurance for not less than two but not more than four years from the date such evidence is received by the commissioner.

(k) "Insurance agent" and "agent" means any person required to be licensed under the provisions of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, to sell, solicit or negotiate insurance. For the purposes of this act, whenever the terms "agent" or "broker" appear in chapter 40 of the Kansas Statutes Annotated, and amendments thereto, each term shall mean insurance agent unless the context requires otherwise. Insurance agent also includes the terms "insurance producer" or "producer."

(l) "Insurance" means any of the lines of authority specified in subsection (a) of K.S.A. 2015 Supp. 40-4903, and amendments thereto.

(m) "Insurance producer" or "producer" means any person licensed under the laws of another state to sell, solicit, or negotiate insurance. For the purposes of this act, the terms "insurance agent" and "agent" shall include an insurance producer or producer when the context so requires. In the context of a producer database maintained by this state, another state or the NAIC, the term producer shall include agent.

(n) "Insurer" and "insurance company" shall have the meaning ascribed to the term insurance company by K.S.A. 40-222c, and amendments thereto.

(o) "License" means a document issued by this state's insurance commissioner authorizing a person to act as an insurance agent for the lines of authority specified in such document.

(p) "Limited line credit insurance" includes credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, automobile dealer gap insurance and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation that the insurance commissioner determines should be designated a form of limited line credit insurance.

(q) "Limited line credit insurance agent" means a person who sells, solicits or negotiates one or more forms of limited line credit insurance coverage to individuals through a master, corporate, group or individual policy.

(r) "NAIC" means the national association of insurance commissioners.

(s) "Negotiate" means the act of conferring directly with or offering advice directly to any purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms or conditions of such contract, provided that the person engaged in such act either sells insurance or obtains insurance from insurers for purchasers.

(t) "Person" means an individual or a business entity.

(u) "Sell" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurance company.

(v) "Solicit" shall include any attempt to sell insurance or asking or urging a person to apply for any particular kind of insurance from any particular insurance company.

History: L. 2001, ch. 91, § 2; July 1.



40-4903 Same; insurance agent license; lines of authority; license requirements; renewal requirements, penalties; fees.

40-4903. Same; insurance agent license; lines of authority; license requirements; renewal requirements, penalties; fees. (a) Unless denied licensure pursuant to K.S.A. 2015 Supp. 40-4909, and amendments thereto, any person who meets the requirements of K.S.A. 2015 Supp. 40-4905, and amendments thereto, shall be issued an insurance agent license. An insurance agent may receive qualifications for a license in one or more of the following lines of authority:

(1) Life — insurance coverage on human lives including benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income.

(2) Accident and health or sickness — insurance coverage for sickness, bodily injury or accidental death and may include benefits for disability income.

(3) Property — insurance coverage for the direct or consequential loss or damage to property of every kind.

(4) Casualty — insurance coverage against legal liability, including that for death, injury or disability or damage to real or personal property.

(5) Variable life and variable annuity products — insurance coverage provided under variable life insurance contracts, variable annuities or any other life insurance or annuity product that reflects the investment experience of a separate account.

(6) Personal lines — property and casualty insurance coverage sold primarily to an individual or family for noncommercial purposes.

(7) Credit — limited line credit insurance.

(8) Crop insurance — limited line insurance for damage to crops from unfavorable weather conditions, fire, lightning, flood, hail, insect infestation, disease or other yield-reducing conditions or any other peril subsidized by the federal crop insurance corporation, including multi-peril crop insurance.

(9) Title insurance — limited line insurance that insures titles to property against loss by reason of defective titles or encumbrances.

(10) Travel insurance — limited line insurance for personal risks incidental to planned travel, including, but not limited to:

(A) Interruption or cancellation of trip or event;

(B) loss of baggage or personal effects;

(C) damages to accommodations or rental vehicles; or

(D) sickness, accident, disability or death occurring during travel. Travel insurance does not include major medical plans, which provide comprehensive medical protection for travelers with trips lasting six months or longer, for example, persons working overseas including military personnel deployed overseas.

(11) Pre-need funeral insurance — limited line insurance that allows for the purchase of a life insurance or annuity contract by or on behalf of the insured solely to fund a pre-need contract or arrangement with a funeral home for specific services.

(12) Bail bond insurance — limited line insurance that provides surety for a monetary guarantee that an individual released from jail will be present in court at an appointed time.

(13) Any other line of insurance permitted under the provisions of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, and any rules and regulations promulgated thereunder.

(b) Unless suspended, revoked or refused renewal pursuant to K.S.A. 2015 Supp. 40-4909, and amendments thereto, an insurance agent license shall remain in effect as long as education requirements for resident individual agents are met by such insurance agent's biennial due date.

(c) On and after the effective date of this act: (1) Each licensed insurance agent who is an individual and holds a property or casualty qualification, or both, or a personal lines qualification shall biennially obtain a minimum of 12 C.E.C.s in courses certified as property and casualty which shall include at least one hour of instruction in insurance ethics which also may include regulatory compliance. No more than three of the required C.E.C.s shall be in insurance agency management.

(2) Each licensed insurance agent who is an individual and holds a life, accident and health, or variable contracts qualification, or any combination thereof, shall biennially complete 12 C.E.C.s in courses certified as life, accident and health, or variable contracts which shall include at least one hour of instruction in insurance ethics which also may include regulatory compliance. No more than three of the required C.E.C.s shall be in insurance agency management.

(3) Each licensed insurance agent who is an individual and holds only a crop qualification shall biennially obtain a minimum of two C.E.C.s in courses certified as crop C.E.C.s under the property and casualty category.

(4) Each licensed insurance agent who is an individual and is licensed only for title insurance shall biennially obtain a minimum of four C.E.C.s in courses certified by the board of abstract examiners as title [C.E.C.s] under the property and casualty category.

(5) Each licensed insurance agent who is an individual and holds a life insurance license solely for the purpose of selling pre-need funeral insurance or annuity products shall file a report on or before such agent's biennial due date affirming that such agent transacted no other insurance business during the period covered by the report. Upon request of the commissioner, an agent shall provide certification from an officer of each insurance company which has appointed such agent that the agent transacted no other insurance business during the period covered by the report. Agents who have offered to sell or sold only pre-need funeral insurance are exempt from the requirement to obtain C.E.C.s.

(6) Each licensed insurance agent who is an individual and holds only a bail bond qualification is exempt from the requirement to obtain C.E.C.s.

(d) On and after the effective date of this act, each individual insurance agent who holds a license with both a property or casualty qualification, or both, and a life, accident and health or variable contracts qualification, or any combination thereof, and who earns C.E.C.s from courses certified by the commissioner as qualifying for credit in any class, may apply, at such insurance agent's option, such C.E.C.s toward either the property or casualty continuing education requirement or to the life, accident and health or variable contracts continuing education requirement. However, no C.E.C. shall be applied to satisfy both the biennial property or casualty requirement, or both, and the biennial requirement for life, accident and health or variable contracts, or any combination thereof.

(e) An instructor of an approved subject shall be entitled to the same C.E.C. as a student completing the study.

(f) (1) An individual insurance agent who has been licensed for more than one year, on or before such insurance agent's biennial due date, shall file a report with the commissioner certifying that such insurance agent has met the continuing education requirements for the previous biennium ending on such insurance agent's biennial due date. Each individual insurance agent shall maintain a record of all courses attended together with a certificate of attendance for the remainder of the biennium in which the courses were attended and the entire next succeeding biennium.

(2) If the required report showing proof of continuing education completion is not received by the commissioner by the individual insurance agent's biennial due date, such individual insurance agent's qualification and each and every corresponding license shall be suspended automatically for a period of 90 calendar days or until such time as the producer satisfactorily demonstrates completion of the continuing education requirement whichever is sooner. In addition the commissioner shall assess a penalty of $100 for each license suspended. If such insurance agent fails to furnish to the commissioner the required proof of continuing education completion and the monetary penalty within 90 calendar days of such insurance agent's biennial due date, such individual insurance agent's qualification and each and every corresponding license shall expire on such insurance agent's biennial due date. If after more than three but less than 12 months from the date the license expired, the insurance agent wants to reinstate such insurance agent's license, such individual shall provide the required proof of continuing education completion and pay a reinstatement fee in the amount of $100 for each license suspended. If after more than 12 months from the date an insurance agent's license has expired, such insurance agent wants to reinstate such insurance agent's license, such individual shall apply for an insurance agent's license, provide the required proof of continuing education completion and pay a reinstatement fee in the amount of $100 for each license suspended. Upon receipt of a written application from such insurance agent claiming extreme hardship, the commissioner may waive any penalty imposed under this subsection.

(3) On and after the effective date of this act, any applicant for an individual insurance agent's license who previously held a license which expires on or after June 30, 2001, because of failure to meet continuing education requirements and who seeks to be relicensed shall provide evidence that appropriate C.E.C.s have been completed for the prior biennium.

(4) Upon receipt of a written application from an individual insurance agent, the commissioner, in cases involving medical hardship or military service, may extend the time within which to fulfill the minimum continuing educational requirements for a period of not to exceed 180 days.

(5) This section shall not apply to any inactive insurance agent during the period of such inactivity. For the purposes of this paragraph, "inactive period" or "period of inactivity" shall mean a continuous period of time of not less than two years and not more than four years starting from the date inactive status is granted by the commissioner. Before returning to active status, such inactive insurance agent shall:

(A) File a report with the commissioner certifying that such agent has met the continuing education requirement; and

(B) pay the renewal fee. If the required proof of continuing education completion and the renewal fee is not furnished at the end of the inactive period, such individual insurance agent's qualification and each and every corresponding license shall expire at the end of the period of inactivity. For issuance of a new license, the individual shall apply for a license and pass the required examination.

(6) Any individual who allows such individual's insurance agent license in this state and all other states in which such individual is licensed as an insurance agent to expire for a period of four or more consecutive years, shall apply for a new insurance agent license and pass the required examination.

(g) (1) Each course, program of study, or subject shall be submitted to and certified by the commissioner in order to qualify for purposes of continuing education.

(2) Each request for certification of any course, program of study or subject shall contain the following information:

(A) The name of [the] provider or provider organization;

(B) the title of such course, program of study or subject;

(C) the date the course, program of study or subject will be offered;

(D) the location where the course, program of study or subject will be offered;

(E) an outline of each course, program of study or subject including a schedule of times when such material will be presented;

(F) the names and qualifications of instructors;

(G) the number of C.E.C.s requested;

(H) a nonrefundable C.E.C. qualification fee in the amount of $50 per course, program of study or subject or $250 per year for all courses, programs of study or subjects submitted by a specific provider or provider organization; and

(I) a nonrefundable annual provider fee of $100.

(3) Upon receipt of such information, the commissioner shall grant or deny certification of any submitted course, program of study or subject as an approved subject, program of study or course and indicate the number of C.E.C.s that will be recognized for each approved course, program of study or subject. Each approved course, program of study or subject shall be assigned by the commissioner to one or both of the following classes:

(A) Property and casualty; or

(B) life insurance, including annuity and variable contracts, and accident and health insurance.

(4) Each course, program of study or subject shall have a value of at least one C.E.C.

(5) Each provider seeking approval of a course, program of study or subject for continuing education credit shall issue or cause to be issued to each person who attends a course, program of study or subject offered by such provider a certificate of attendance. The certificate shall be signed by either the instructor who presents the course, program of study or course or such provider's authorized representative. Each provider shall maintain a list of all individuals who attend courses offered by such provider for continuing education credit for the remainder of the biennium in which the courses are offered and the entire next succeeding biennium.

The commissioner shall accept, without substantive review, any course, program of study or subject submitted by a provider which has been approved by the insurance supervisory authority of any other state or territory accredited by the NAIC. The commissioner may disapprove any individual instructor or provider who has been the subject of disciplinary proceedings or who has otherwise failed to comply with any other state's or territory's laws or regulations.

(6) The commissioner may grant or approve any specific course, program of study or course that has appropriate merit, such as any course, programs of study or course with broad national or regional recognition, without receiving any request for certification. The fee prescribed by paragraph (2) of subsection (g) shall not apply to any approval granted pursuant to this provision.

(7) The C.E.C. value assigned to any course, program of study or subject, other than a correspondence course, computer based training, interactive internet study training or other course pursued by independent study, shall in no way be contingent upon passage or satisfactory completion of any examination given in connection with such course, program of study or subject. The commissioner shall establish, by rules and regulations criteria for determining acceptability of any method used for verification of the completion of each stage of any computer based or interactive internet study training. Completion of any computer based training or interactive internet study training shall be verified in accordance with a method approved by the commissioner.

(h) Upon request, the commissioner shall provide a list of all approved continuing education courses currently available to the public.

(i) An individual insurance agent who independently studies an insurance course, program of study or subject which is not an agent's examination approved by the commissioner and who passes an independently monitored examination, shall receive credit for the C.E.C.s assigned by the commissioner as recognition for the approved subject. No other credit shall be given for independent study.

(j) Any licensed individual insurance agent who is unable to comply with license renewal procedures due to military service or some other extenuating circumstances may request a waiver of those procedures from the commissioner. Such agent may also request from the commissioner a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with renewal procedures.

History: L. 2001, ch. 91, § 3; L. 2013, ch. 109, § 4; July 1.



40-4904 Same; license; exemptions.

40-4904. Same; license; exemptions. (a) No provision of this act shall be construed to require an insurer to obtain an insurance agent license. For the purposes of this section, the term "insurer" shall not include any officer, director, employee, subsidiary or affiliate of an insurer.

(b) The provisions of this act shall not apply to:

(1) Any officer, director or employee of an insurer or an insurance agent who does not receive any commission on any policy written or sold to insure any risk residing, located or to be performed in this state and:

(A) Such officer's, director's or employee's activities are executive, administrative, managerial, clerical, or any combination thereof, and not directly related to the sale, solicitation or negotiation of insurance;

(B) such officer's, director's or employee's assigned duty relates to underwriting, loss control, inspection or the processing, adjusting, investigating or settling of any claim on a contract of insurance; or

(C) such officer, director or employee:

(i) Acts as a special agent or agency supervisor assisting insurance agents;

(ii) limits such person's activities to providing technical advice and assistance to licensed insurance agents; and

(iii) does not sell, solicit or negotiate insurance.

(2) Any person who performs one or more of the services listed below but who receives no commission for the performance of such service:

(A) Secures and furnishes information for the purpose of group life insurance, group property and casualty insurance, group annuities, group or blanket accident and health insurance;

(B) secures and furnishes information for the purpose of enrolling individuals under such insurance plan; issuing certificates under such insurance plan or otherwise assisting in administering such insurance plan; or

(C) performs administrative services related to mass marketed property and casualty insurance where no commission is paid to such person for such service.

(3) Any employer or business entity, any officer, director, employee of such business entity, or the trustee of an employee trust plan, engaged in the administration or operation of a program of employee benefits for the employees of such employer or business entity, which involves the use of insurance issued by an insurer, so long as any person involved with such program of employee benefits is not compensated in any manner, directly or indirectly, by the company issuing the insurance contract.

(4) Any employee of an insurer, or any organization employed by an insurer, who does not participate individually in the sale, solicitation or negotiation of insurance that:

(A) Engages in the inspection, rating or classification of risks; or

(B) engages in the supervision of the training of insurance agents.

(5) Any person who does not sell, solicit or negotiate insurance that would insure any risk residing, located or to be performed in this state and who limits such person's activities in this state to advertising through any communication in any printed publication or any form of electronic mass media.

(6) Any person who is not a resident of this state who sells, solicits or negotiates a contract of insurance for commercial property and casualty risks to an insured having risks insured under that contract located in more than one state, whenever:

(A) Such person is licensed as an insurance agent to sell, solicit or negotiate such insurance in the state where the insured maintains such insured's principal place of business; and

(B) the contract of insurance insures risks located in that state.

(7) Any salaried full-time employee who:

(A) Advises such employee's employer regarding the insurance interests of such employer or such employer's subsidiaries or business affiliates; and

(B) does not sell or solicit insurance or receive a commission from the sale or solicitation of such insurance.

(8) Any person who arranges for the inclusion of insurance in a credit transaction under the applicable provisions of the uniform consumer credit code, K.S.A. 16a-1-101 et seq., and amendments thereto.

(9) Any bank or officer or employee thereof who collects and remits a premium by charging such premium against the account of a depositor on the order of such depositor.

(10) Any agent selling credit life, health and accident insurance issued exclusively in connection with a commercial loan.

(11) Any person who arranges for the inclusion of insurance in consumer credit transactions as defined in the uniform consumer credit code, K.S.A. 16a-1-101 et seq., and amendments thereto.

(12) Any person who arranges for the inclusion of insurance in any real estate mortgage transaction.

(13) Any full-time student who is enrolled in an accredited high school in this state while such student participates in an insurance project sponsored by a bona fide junior achievement program.

History: L. 2001, ch. 91, § 4; July 1.



40-4905 Same; insurance agent license required; application; powers of commissioner; hearing.

40-4905. Same; insurance agent license required; application; powers of commissioner; hearing. (a) Subject to the provisions of K.S.A. 2015 Supp. 40-4904, and amendments thereto, it shall be unlawful for any person to sell, solicit or negotiate any insurance within this state unless such person has been issued a license as an insurance agent in accordance with this act.

(b) Any person applying for a resident insurance agent license shall make application on a form prescribed by the commissioner. The applicant shall declare under penalty of perjury that the statements made in the application are true, correct and complete to the best of the applicant's knowledge and belief. Before approving the application, the commissioner shall determine that the applicant:

(1) Is at least 18 years of age;

(2) has not committed any act that is grounds for denial pursuant to this section or suspension or revocation pursuant to K.S.A. 2015 Supp. 40-4909, and amendments thereto;

(3) has paid a nonrefundable fee in the amount of $30; and

(4) has successfully passed the examination for each line of authority for which the applicant has applied.

(c) If the applicant is a business entity, then the commissioner shall make the following additional determinations in addition to those required by subsection (a):

(1) The name and address of a licensed agent who shall be responsible for the business entity's compliance with the insurance laws of this state and the rules and regulations promulgated thereunder;

(2) that each officer, director, partner and employee of the business entity who acts as an insurance agent is licensed as an insurance agent;

(3) that the business entity has disclosed to the department all of its officers, directors and partners whether or not such officers, directors, partners and employees are licensed as insurance agents; and

(4) that the business entity has disclosed to the department each officer, director, partner and employee who is licensed as an insurance agent.

(d) Any business entity which acts as an insurance agent and holds a direct agency appointment from an insurance company shall be required to obtain an insurance agent license.

(e) The commissioner may require the applicant to furnish any document or other material reasonably necessary to verify the information contained in an application.

(f) Each insurer that sells, solicits or negotiates any form of limited line credit insurance shall provide a program of instruction that may be approved by the commissioner to each individual employed by or acting on behalf of such insurer to sell, solicit or negotiate limited line credit insurance.

(g) (1) Each licensed insurance agent shall notify the commissioner of any officer, director, partner or employee of such insurance agent who:

(A) Is licensed as an individual insurance agent; and

(B) was not disclosed in such insurance agent's application for a license or any renewal thereof.

(2) Each licensed insurance agent shall notify the commissioner of any of its officers, directors, partners or employees who:

(A) Have terminated such relationship as an officer, director, partner or employee of such insurance agent; and

(B) has been previously disclosed in such insurance agent's application for a license or any renewal thereof.

(3) Each licensed insurance agent shall notify the commissioner within 30 working days of occurrence of any event required to be reported under paragraphs (1) or (2) of this subsection. Failure to provide the commissioner with the information required by this subsection shall subject the licensee to a monetary penalty of $10 per day for each working day the required information is late subject to a maximum of $50 per person per licensing year.

(h) Any applicant whose application for a license, is denied shall be given an opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act.

History: L. 2001, ch. 91, § 5; July 1.



40-4906 Same; nonresident agent license; requirements.

40-4906. Same; nonresident agent license; requirements. (a) Unless denied licensure pursuant to K.S.A. 2015 Supp. 40-4909, and amendments thereto, a nonresident person shall receive a nonresident agent license if:

(1) Such person is currently licensed as a resident and in good standing in such person's home state;

(2) such person has submitted the proper request for licensure and has paid to the commissioner a nonrefundable application fee of $30 and a biennial fee of $50;

(3) such person has submitted or transmitted to the commissioner of insurance a copy of the application for licensure that such person submitted to such person's home state, or in lieu of the same, a completed application on a form prescribed by the commissioner; and

(4) such person's home state awards a nonresident agent license to residents of this state on the same basis.

(b) The commissioner may verify the insurance agent's licensing status through the producer database maintained by the NAIC, its affiliates or subsidiaries.

(c) (1) Any nonresident agent who is licensed in this state and who moves from one state to another state or a resident agent who moves from this state to another state shall file with the commissioner within 30 days a change of address and provide certification from the new resident state.

(2) Any insurance agent who resides in this state and who moves from this state to another state shall file with the commissioner within 30 days a change of address and provide certification from the new resident state.

(3) No fee or license application shall be required for any filing required by this subsection.

(d) Subject to the provisions of subsection (a), any person licensed as a surplus lines agent in such person's home state shall receive a nonresident surplus lines agent license. Except as provided in subsection (a), nothing in this section shall be construed to amend or supersede any provision of K.S.A. 40-246b, and amendments thereto.

(e) Subject to the provisions of subsection (a), any person licensed as a limited line credit insurance or other type of limited lines agent in such person's home state shall receive a nonresident limited lines agent license in this state granting the same scope of authority as granted under the license issued by the such insurance agent's home state.

History: L. 2001, ch. 91, § 6; July 1.



40-4907 Same; temporary license; when authorized; powers of commissioner.

40-4907. Same; temporary license; when authorized; powers of commissioner. (a) Except as provided in subsection (c), the commissioner may issue a temporary insurance agent license for a period not to exceed 180 days without requiring the applicant to pass a written examination. A temporary insurance agent license may be issued to:

(1) The surviving spouse or court-appointed personal representative of a licensed insurance agent who dies or becomes mentally or physically disabled to allow adequate time:

(A) For the sale of the insurance business owned by such insurance agent;

(B) for the recovery or return of such insurance agent to the business; or

(C) to provide for the training and licensing of new personnel to operate such insurance agent's business.

Any insurance agent license issued to a surviving spouse shall lapse upon issuance of an insurance agent license or a temporary insurance agent license to a court-appointed personal representative of such deceased person.

(2) Any member or employee of a business entity licensed as an insurance agent, upon the death or disability of an individual designated in such business entity's application or the insurance agent's license.

(3) The designee of an individual licensed as an insurance agent who is entering active service in the armed forces of the United States of America.

(4) Any other person under such other circumstance where the commissioner deems that the public interest will be best served by the issuance of such license.

(b) The commissioner may issue any order deemed necessary by the commissioner to limit the authority of any temporary licensee to protect insureds and the public. The commissioner may require the temporary licensee to have a suitable sponsor. Such sponsor shall:

(1) Be a licensed insurance agent or insurer; and

(2) assume responsibility for all acts of the temporary licensee.

The commissioner may impose other similar requirements designed to protect insureds and the public. If the interests of the insureds or the public are endangered, the commissioner may by order revoke a temporary license. No temporary license shall continue after the owner or the personal representative disposes of the business.

(c) (1) Except as provided in paragraph (2) the commissioner may extend a temporary insurance agent license for one additional period of up to 180 days.

(2) Any temporary insurance agent license issued pursuant to paragraph (3) of subsection (a) may be renewed for such period of time as in the commissioner's opinion may be necessary for the continuation of the business of such licensed individual.

History: L. 2001, ch. 91, § 7; July 1.



40-4908 Same; waiver of examinations.

40-4908. Same; waiver of examinations. (a) The commissioner shall waive examinations for an individual who applies for an insurance agent license in this state who was previously licensed for the same lines of authority in another state when the applicant establishes that:

(1) (A) The applicant is currently licensed in such other state; or

(B) if the application is received within 90 days of the cancellation of the applicant's previous license issued by such other state and if such other state certifies that, at the time of cancellation, the applicant was in good standing in such other state. In lieu of issuance of a certification by such other state that the applicant was in good standing, the commissioner may accept evidence from such other state's producer database records, maintained by the NAIC, its affiliates or subsidiaries, which indicate that the applicant is or was licensed in good standing for the line of authority requested.

(2) The applicant seeks a license as travel insurance agent to persons selling transportation tickets of common carriers, who shall act as such agent only as to transportation ticket policies, or health or accident insurance, or baggage insurance on personal effects in connection with such transportation tickets of common carriers.

(3) The applicant has been licensed in Kansas for the class of insurance the applicant is applying for and where the license has been voluntarily surrendered for not more than two years prior to the date of the application with all educational requirements satisfied for the current licensing period and where the commissioner is satisfied that the applicant is trustworthy and competent.

(4) The applicant is an applicant for a license to write insurance on growing crops in this state and has been continuously licensed to write such coverage in this state on and after April 30, 1986.

(5) The applicant has qualified by examination, but due to clerical error by an insurance company, the applicant was not certified pursuant to K.S.A. 2015 Supp. 40-4912, and amendments thereto. Such insurance company shall pay all appointment fees that would have been paid had the applicant been properly appointed plus the penalty prescribed by K.S.A. 2015 Supp. 40-4912, and amendments thereto, for each violation.

(b) Any person licensed as an insurance agent pursuant to K.S.A. 2015 Supp. 40-4906, and amendments thereto, in another state who moves to this state shall make application to become a resident licensee within 90 days after such person establishes legal residence in this state. Except as required by the commissioner by rule and regulation, no person who has been previously authorized for any line of authority shall be required to be examined in this state for the same line of authority.

History: L. 2001, ch. 91, § 8; July 1.



40-4909 Same; suspension, denial of, revocation or refusal to renew license; grounds; hearing; powers of commissioner.

40-4909. Same; suspension, denial of, revocation or refusal to renew license; grounds; hearing; powers of commissioner. (a) The commissioner may deny, suspend, revoke or refuse renewal of any license issued under this act if the commissioner finds that the applicant or license holder has:

(1) Provided incorrect, misleading, incomplete or untrue information in the license application.

(2) Violated:

(A) Any provision of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, or any rule and regulation promulgated thereunder;

(B) any subpoena or order of the commissioner;

(C) any insurance law or regulation of another state; or

(D) any subpoena or order issued by the regulatory official for insurance in another state.

(3) Obtained or attempted to obtain a license under this act through misrepresentation or fraud.

(4) Improperly withheld, misappropriated or converted any moneys or properties received in the course of doing insurance business.

(5) Intentionally misrepresented the provisions, terms and conditions of an actual or proposed insurance contract or application for insurance.

(6) Been convicted of a misdemeanor or felony.

(7) Admitted to or been found to have committed any insurance unfair trade practice or fraud in violation of K.S.A. 40-2404, and amendments thereto.

(8) Used any fraudulent, coercive, or dishonest practice, or demonstrated any incompetence, untrustworthiness or financial irresponsibility in the conduct of business in this state or elsewhere.

(9) Had an insurance agent license, or its equivalent, denied, suspended or revoked in any other state, district or territory.

(10) Forged another person's name to an application for insurance or to any document related to an insurance transaction.

(11) Improperly used notes or any other reference material to complete an examination for an insurance license issued under this act.

(12) Knowingly accepted insurance business from an individual who is not licensed.

(13) Failed to comply with any administrative or court order imposing a child support obligation upon the applicant or license holder.

(14) Failed to pay any state income tax or comply with any administrative or court order directing payment of state income tax.

(15) Rebated the whole or any part of any insurance premium or offered in connection with the presentation of any contract of insurance any other inducement not contained in the contract of insurance.

(16) Made any misleading representation or incomplete comparison of policies to any person for the purposes of inducing or tending to induce such person to lapse, forfeit or surrender such person's insurance then in force.

(b) In addition, the commissioner may suspend, revoke or refuse renewal of any license issued under this act if the commissioner finds that the interests of the insurer or the insurable interests of the public are not properly served under such license.

(c) Any action taken under this section which affects any license or imposes any administrative penalty shall be taken only after notice and an opportunity for a hearing conducted in accordance with the provisions of the Kansas administrative procedures act.

(d) The license of any business entity may be suspended, revoked or refused renewal if the insurance commissioner finds that any violation committed by an individual licensee employed by or acting on behalf of such business entity was known by or should have been known by one or more of the partners, officers or managers acting on behalf of the business entity and:

(1) Such violation was not reported to the insurance commissioner by such business entity; or

(2) such business entity failed to take any corrective action.

(e) None of the following actions shall deprive the commissioner of any jurisdiction or right to institute or proceed with any disciplinary proceeding against such license, to render a decision suspending, revoking or refusing to renew such license, or to establish and make a record of the facts of any violation of law for any lawful purpose:

(1) The imposition of an administrative penalty under this section;

(2) the lapse or suspension of any license issued under this act by operation of law;

(3) the licensee's failure to renew any license issued under this act; or

(4) the licensee's voluntary surrender of any license issued under this act. No such disciplinary proceeding shall be instituted against any licensee after the expiration of two years from the termination of the license.

(f) Whenever the commissioner imposes any administrative penalty or denies, suspends, revokes or refuses renewal of any license pursuant to subsection (a), any costs incurred as a result of conducting an administrative hearing authorized under the provisions of this section shall be assessed against the person who is the subject of the hearing or any business entity represented by such person who is the party to the matters giving rise to the hearing. As used in this subsection, "costs" shall include witness fees, mileage allowances, any costs associated with the reproduction of documents which become a part of the hearing record and the expense of making a record of the hearing.

(g) No person whose license as an agent or broker had been suspended or revoked shall be employed by any insurance company doing business in this state either directly, indirectly, as an independent contractor or otherwise to negotiate or effect contracts of insurance, suretyship or indemnity or perform any act toward the solicitation of or transaction of any business of insurance during the period of such suspension or revocation.

(h) In lieu of taking any action under subsection (a), the commissioner may:

(1) Censure the person; or

(2) issue an order imposing an administrative penalty up to a maximum of $500 for each violation but not to exceed $2,500 for the same violation occurring within any six consecutive calendar months from the date of the original violation unless such person knew or should have known that the violative act could give rise to disciplinary action under subsection (a). If such person knew or reasonably should have known the violative act could give rise to any disciplinary proceeding authorized by subsection (a), the commissioner may impose a penalty up to a maximum of $1,000 for each violation but not to exceed $5,000 for the same violation occurring within any six consecutive calendar months from the date of the imposition of the original administrative penalty.

History: L. 2001, ch. 91, § 9; L. 2002, ch. 158, § 21; May 23.



40-4910 Same; commissions, service fees or brokerage fees prohibited; exceptions.

40-4910. Same; commissions, service fees or brokerage fees prohibited; exceptions. (a) No insurance company or insurance agent shall pay a commission, service fee, brokerage or other valuable consideration to a person for selling, soliciting or negotiating insurance in this state if that person is required to be licensed under this act and is not so licensed.

(b) No person shall accept a commission, service fee, brokerage or other valuable consideration for selling, soliciting or negotiating insurance in this state if that person is required to be licensed under this act and is not so licensed.

(c) Renewal or other deferred commissions may be paid to a person for selling, soliciting or negotiating insurance in this state if:

(1) Such person was required to be licensed under this act at the time the sale, solicitation or negotiation of insurance occurred; and

(2) such person was licensed as required by this act when the sale, solicitation or negotiation of insurance occurred.

(d) An insurance agent may place a kind or kinds of business, for which such insurance agent is licensed pursuant to this act, with an insurer for which such insurance agent is not an agent, by placing such business through an agent of such insurer.

(e) An insurance agent may divide or share in commissions with other agents licensed to write the same kind or kinds of insurance provided the solicitation of such business shall be subject to subsection (d).

(f) Any insurance agent may pay or assign a commission, service fee, brokerage or any other valuable consideration to an insurance agency or any financial holding company which does not sell, solicit or negotiate insurance in this state unless such payment or assignment violates any provision of K.S.A. 40-2404, and amendments thereto.

History: L. 2001, ch. 91, § 10; July 1.



40-4911 Same; agents receipt of compensation.

40-4911. Same; agents receipt of compensation. A licensed insurance agent may receive compensation for or on account of negotiating contracts of insurance or placing or soliciting or effecting contracts of insurance. Nothing in this chapter shall abridge or restrict freedom of contract of insurance carriers or agents or brokers with reference to the amount of commissions or fees to be paid to such insurance agents and such payments are expressly authorized. Insurance agents shall have the right to compensation other than commissions from any insured or prospective insured on account of negotiation or procurement of or other services in connection with contracts of insurance policies including adjustment of claims if such compensation is based upon a written agreement between the insurance agent and insured specifying the amount of such compensation. Nothing herein contained shall affect the right of any insurance agent to recover from the insured the amount of any premium or premiums for insurance placed by or through the insurance agent.

History: L. 2001, ch. 91, § 11; July 1.



40-4912 Same; appointment of agents.

40-4912. Same; appointment of agents. (a) Any company authorized to transact business in this state may, upon determining that the insurance agent is of good business reputation and, if an individual, has had experience in insurance or will immediately receive a course of instruction in insurance and on the policies and policy forms of such company, appoint such insurance agent as the insurance agent of the company under the license in effect for the insurance agent. The appointment shall be made on a form prescribed by the commissioner. Such form shall be sent to the commissioner within 30 days of the date the company appoints such insurance agent. A nonrefundable appointment or certification fee set forth in K.S.A. 40-252, and amendments thereto, shall be paid in accordance with the billing procedures established by the commissioner. Such procedures shall require payment of the fees annually, based on the number of insurance agents appointed during the calendar year preceding the return. The certification fees required by K.S.A. 40-252, and amendments thereto, shall be due for all insurance agents appointed by the company during the preceding calendar year, irrespective of the number of months the insurance agent was appointed for that year. The certification fee shall not be returned for any reason, and failure of the company to certify an insurance agent within 30 working days of such insurance agent's appointment shall subject the company to a penalty of not more than $25 per calendar day from the date the appropriate return was required from the date of appointment to the date proper certification is recorded by the insurance department.

(b) Certification of other than an individual insurance agent will automatically include each licensed insurance agent who is an officer, director, partner, employee or otherwise legally associated with the corporation, association, partnership or other legal entity appointed by the company. The required annual certification fee shall be paid for each licensed insurance agent certified by the company and the prescribed reporting form shall be returned at the same time the company files its tax returns as required by K.S.A. 40-252, and amendments thereto.

(c) With respect to insurance on growing crops, evidence satisfactory to the commissioner that the insurance agent is qualified to transact insurance in accordance with standards or procedures established by any branch of the federal government shall be deemed to be the equivalent of certification by a company.

(d) Duly licensed insurance agents transacting business in accordance with the provisions of article 41 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, shall be deemed to be certified by a company for the kinds of insurance permitted under the license in effect for the insurance agent.

History: L. 2001, ch. 91, § 12; July 1.



40-4913 Same; termination of agent; notification of commissioner; records; maintenance of and availability to commissioner; sharing of records; conditions.

40-4913. Same; termination of agent; notification of commissioner; records; maintenance of and availability to commissioner; sharing of records; conditions. (a) (1) Each insurer shall notify the commissioner whenever such insurer terminates a business relationship with an insurance agent if:

(A) The termination is for cause;

(B) such insurance agent has committed any act which would be in violation of any provision of subsection (a) of K.S.A. 2015 Supp. 40-4909, and amendments thereto; or

(C) such insurer has knowledge that such insurance agent is engaged in any activity which would be in violation of any provision of subsection (a) of K.S.A. 2015 Supp. 40-4909, and amendments thereto.

(2) The notification shall:

(A) Be made in a format prescribed by the commissioner;

(B) be submitted to the commissioner within 30 days of the date of the termination of the business relationship; and

(C) contain:

(i) The name of the insurance agent; and

(ii) the reason for the termination of the business relationship with such insurer.

(3) Upon receipt of a written request from the commissioner, each insurer shall provide to the commissioner any additional data, documents, records or other information concerning the termination of the insurer's business relationship with such agent.

(4) Whenever an insurer discovers or obtains additional information which would have been reportable under paragraph (1) of this subsection, the insurer shall forward such additional information to the commissioner within 30 days of its discovery.

(b) (1) Each insurer shall notify the commissioner whenever such insurer terminates a business relationship with an insurance agent for any reason not listed in subsection (a).

(2) The notification shall:

(A) Be made in a format prescribed by the commissioner;

(B) be submitted to the commissioner within 30 days of the date of the termination of the business relationship.

(3) Upon receipt of a written request from the commissioner, each insurer shall provide to the commissioner any additional data, documents, records or other information concerning the termination of the insurer's business relationship with such agent.

(4) Whenever an insurer discovers or obtains additional information which would have been reportable under paragraph (1) of this subsection, the insurer shall forward such additional information to the commissioner within 30 days of its discovery.

(c) For the purposes of this section, the term "business relationship" shall include any appointment, employment, contract or other relationship under which such insurance agent represents the insurer.

(d) (1) No insurance entity, or any agent or employee thereof acting on behalf of such insurance entity, regulatory official, law enforcement official or the insurance regulatory official of another state who provides information to the commissioner in good faith pursuant to this section shall be subject to a civil action for damages as a result of reporting such information to the commissioner. For the purposes of this section, insurance entity shall mean any insurer, insurance agent or organization to which the commissioner belongs by virtue of the commissioner's office.

(2) Any document, material or other information in the control or possession of the department that is furnished by an insurance entity or an employee or agent thereof acting on behalf of such insurance entity, or obtained by the insurance commissioner in an investigation pursuant to this section shall be kept confidential by the commissioner. Such information shall not be made public or subject to subpoena, other than by the commissioner and then only for the purpose of enforcement actions taken by the commissioner pursuant to this act or any other provision of the insurance laws of this state.

(3) Neither the commissioner nor any person who received documents, materials or other information while acting under the authority of the commissioner shall be required to testify in any private civil action concerning any confidential documents, materials or information subject to paragraph (2).

(4) The commissioner may share or exchange any documents, materials or other information, including confidential and privileged documents referred to in paragraph (2) of subsection (d), received in the performance of the commissioner's duties under this act, with:

(A) The NAIC;

(B) other state, federal or international regulatory agencies; and

(C) other state, federal or international law enforcement authorities.

(5) (A) The sharing or exchanging of documents, materials or other information under this subsection shall be conditioned upon the recipient's authority and agreement to maintain the confidential and privileged status, if any, of the documents, materials or other information being shared or exchanged.

(B) No waiver of an existing privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized by paragraph (1) of subsection (d).

(6) The commissioner of insurance is hereby authorized to adopt such rules and regulations establishing protocols governing the exchange of information as may be necessary to implement and carry out the provisions of this act.

(e) The provisions of paragraph (2) of subsection (d) shall expire on July 1, 2016, unless the legislature acts to reenact such provision. The provisions of paragraph (2) of subsection (d) shall be reviewed by the legislature prior to July 1, 2016.

(f) For the purposes of this section, insurance entity shall mean any insurer, insurance agent or organization to which the commissioner belongs by virtue of the commissioner's office.

(g) Any insurance entity, including any authorized representative of such insurance entity, that fails to report to the commissioner as required under the provisions of this section or that is found by a court of competent jurisdiction to have failed to report in good faith, after notice and hearing, may have its license or certificate of authority suspended or revoked and may be fined in accordance with K.S.A. 2015 Supp. 40-4909, and amendments thereto.

History: L. 2001, ch. 91, § 13; L. 2011, ch. 11, § 7; July 1.



40-4914 Same; waiver of conditions for nonresident insurance agent license; conditions.

40-4914. Same; waiver of conditions for nonresident insurance agent license; conditions. (a) Subject to the provisions of K.S.A. 2015 Supp. 40-4908, and amendments thereto, the commissioner shall waive any license application requirements for a nonresident insurance agent license if:

(1) The applicant has a valid current license issued by such applicant's home state; and

(2) the applicant's home state awards nonresident licenses to residents of this state on the same basis.

(b) A nonresident agent's satisfaction of such insurance agent's home state's continuing education requirements for licensed insurance agents shall constitute satisfaction of this state's continuing education requirements if the nonresident agent's home state accepts satisfaction of its continuing education requirements imposed upon agents from this state as satisfying the continuing education requirements imposed by the nonresident insurance agent's home state on the same basis.

History: L. 2001, ch. 91, § 14; July 1.



40-4915 Same; insurance agent license; renewal.

40-4915. Same; insurance agent license; renewal. (a) Notwithstanding the provisions of K.S.A. 2015 Supp. 40-4903 and 40-4906, and amendments thereto, any person who is currently licensed as an insurance agent on the day before the effective date of this act and whose biennial due date occurred during the 24 calendar months immediately preceding the effective date of this act shall be deemed to be licensed as an insurance agent under this act unless such person's license has been suspended, revoked or refused renewal prior to the effective date of this act.

(b) Any person licensed as an insurance agent under the provisions of subsection (a) shall renew such license in accordance with the provisions of this act on or before the first occurrence of such person's biennial due date after the effective date of this act.

History: L. 2001, ch. 91, § 15; July 1.



40-4916 Same; rules and regulations.

40-4916. Same; rules and regulations. In accordance with the provisions of the rules and regulations filing act, K.S.A. 77-415 et seq., and amendments thereto, the commissioner may adopt, amend and revoke rules and regulations governing the administration and enforcement of this act, including but not limited to:

(a) Criteria for approval of continuing education materials and assigning C.E.C. values for such materials;

(b) any form required to implement this act, subject to the condition that any application form shall substantially comply with any requirements imposed by the NAIC;

(c) any application for examination or licensure under this act;

(d) any examination for licensing under this act;

(e) any report which may be required by this act; and

(f) such other rules and regulations as the commissioner may deem necessary to carry out the provisions of this act.

History: L. 2001, ch. 91, § 16; July 1.



40-4917 Same; disposition of moneys.

40-4917. Same; disposition of moneys. The commissioner shall remit all moneys received by or for the commissioner under the provisions of this act to the state treasurer at least monthly. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount thereof in the state treasury and such amount shall be credited to the insurance department service regulation fund.

History: L. 2001, ch. 91, § 17; July 1.



40-4918 Same; contracts; acquisition of services.

40-4918. Same; contracts; acquisition of services. The commissioner may enter into any contracts or purchase any services necessary to implement the provisions of this act.

History: L. 2001, ch. 91, § 18; July 1.






Article 50 VIATICAL SETTLEMENTS

40-5001 Viatical settlements act of 2002; citation.

40-5001. Viatical settlements act of 2002; citation. K.S.A. 2015 Supp. 40-5001 through 40-5016 inclusive, and K.S.A. 2015 Supp. 40-5007a, 40-5009a and 40-5012a, and amendments thereto, may be cited as the viatical settlements act of 2002.

History: L. 2002, ch. 158, § 1; L. 2008, ch. 96, § 4; July 1.



40-5002 Same; definitions.

40-5002. Same; definitions. As used in this act, the following words and phrases shall have the meanings ascribed to them in this section:

(a) "Advertising" means any written, electronic or printed communication or any communication by means of recorded telephone messages or transmitted on radio, television, the internet or similar communications media, including film strips, motion pictures and videos, published, disseminated, circulated or placed before the public, directly or indirectly, for the purpose of creating an interest in or inducing a person to sell a life insurance policy pursuant to a viatical settlement contract.

(b) "Business of viatical settlements" means an activity involved in, but not limited to, offering, soliciting, negotiating, procuring, effectuation, purchasing, investing, financing, monitoring, tracking, underwriting, selling, transferring, assigning, pledging or hypothecating any viatical settlement contract.

(c) "Chronically ill" means:

(1) Being unable to perform at least two activities of daily living including eating, toileting, transferring, bathing, dressing, continence or such other activity as determined by rules and regulations adopted by the commissioner; or

(2) requiring substantial supervision to protect the individual from threats to health and safety due to severe cognitive impairment.

(d) "Commissioner" means the commissioner of insurance.

(e) "Financing entity" means any underwriter, placement agent, lender, purchaser of securities, purchaser of a policy or certificate from a viatical settlement provider, credit enhancer or any entity that has a direct ownership in a policy or certificate which is the subject of a viatical settlement contract, but:

(1) Whose principal activity related to the transaction is providing funds to effect the viatical settlement or purchase of one or more viaticated policies; and

(2) who has an agreement in writing with one or more licensed viatical settlement providers to finance the acquisition of viatical settlement contracts.

Financing entity shall not include any nonaccredited investor or viatical settlement purchaser.

(f) "Fraudulent viatical settlement act" means and includes:

(1) Any act or omission committed by any person who, knowingly or with intent to defraud, for the purpose of depriving another of property or for pecuniary gain, commits, or permits such person's employees or agents to engage in acts including:

(A) Presenting, causing to be presented or preparing with knowledge or belief that it will be presented to or by a viatical settlement provider, viatical settlement broker, viatical settlement purchaser, financing entity, insurer, insurance producer or any other person, false material information, or concealing material information, as part of, in support of or concerning a fact material to one or more of the following:

(i) An application for the issuance of a viatical settlement contract or insurance policy;

(ii) the underwriting of a viatical settlement contract or insurance policy;

(iii) a claim for payment or benefit pursuant to a viatical settlement contract or insurance policy;

(iv) premiums paid on an insurance policy;

(v) payments and changes in ownership or beneficiary made in accordance with the terms of a viatical settlement contract or insurance policy;

(vi) the reinstatement or conversion of an insurance policy;

(vii) in the solicitation, offer, effectuation or sale of a viatical settlement contract or insurance policy;

(viii) the issuance of written evidence of viatical settlement contract or insurance; or

(ix) a financing transaction.

(B) Employing any device, scheme or artifice to defraud related to viaticated policies;

(2) any act done or committed in the furtherance of a fraud or to prevent the detection of a fraud any person commits or permits its employees or its agents to:

(A) Remove, conceal, alter, destroy or sequester from the commissioner the assets or records of a licensee or other person engaged in the business of viatical settlements;

(B) misrepresent or conceal the financial condition of a licensee, financing entity, insurer or other person;

(C) transact the business of viatical settlements in violation of laws requiring a license, certificate of authority or other legal authority for the transaction of the business of viatical settlements; or

(D) file with the commissioner or the chief insurance regulatory official of another jurisdiction a document containing false information or otherwise conceals information about a material fact from the commissioner;

(3) commit embezzlement, theft, misappropriation or conversion of moneys, funds, premiums, credits or other property of a viatical settlement provider, insurer, insured, viator, insurance policy owner or any other person engaged in the business of viatical settlements or insurance; or

(4) recklessly enter into, broker or otherwise deal in a viatical settlement contract, the subject of which is a life insurance policy that was obtained by presenting false information concerning any fact material to the policy or by concealing, for the purpose of misleading another, information concerning any fact material to the policy, where the viator or the viator's agent intended to defraud the policy's issuer. "Recklessly" means engaging in the conduct in conscious and clearly unjustifiable disregard of a substantial likelihood of the existence of the relevant facts or risks, such disregard involving a gross deviation from acceptable standards of conduct;

(5) stranger-originated life insurance; or

(6) attempt to commit, assist, aid or abet in the commission of, or conspiracy to commit any act or omission specified in this subsection; or

(7) fail to disclose to the insurer when requested by the insurer that the prospective insured has undergone a life expectancy evaluation by any person or entity other than the insurer or any authorized representative of such insurer in connection with the issuance of the policy.

(g) "NAIC" means the national association of insurance commissioners.

(h) "Person" means a natural person or a legal entity, including, but not limited to, an individual, partnership, limited liability company, association, trust or corporation.

(i) "Policy" means an individual or group policy, group certificate, contract or arrangement of life insurance affecting the rights of a resident of this state or bearing a reasonable relation to this state, regardless of whether delivered or issued for delivery in this state.

(j) "Related provider trust" means a titling trust or other trust established by a licensed viatical settlement provider or a financing entity for the sole purpose of holding the ownership or beneficial interest in purchased policies in connection with a financing transaction. The trust shall have a written agreement with the licensed viatical settlement provider under which the licensed viatical settlement provider is responsible for ensuring compliance with all statutory and regulatory requirements and under which the trust agrees to make all records and files related to viatical settlement transactions available to the commissioner as if those records and files were maintained directly by the licensed viatical settlement provider.

(k) "Special purpose entity" means any corporation, partnership, trust, limited liability company or other similar entity formed solely to provide, either directly or indirectly, access to institutional capital markets for a financing entity or licensed viatical settlement provider.

(l) "Stranger-originated life insurance" means an act, practice or arrangement to initiate a life insurance policy for the benefit of a third party investor who, at the time of policy origination, has no insurable interest in the insured under K.S.A. 40-450, and amendments thereto. Stranger-originated life insurance practices include, but are not limited to, cases in which life insurance is purchased with resources or guarantees from or through a person or entity who, at the time of policy inception, could not lawfully initiate the policy, and where, at the time of policy inception, there is an arrangement or agreement to directly or indirectly transfer the ownership of the policy or the policy benefits, or both, to a third party. Any trust that is created to give the appearance of insurable interest, and is used to initiate one or more policies for investors, violates K.S.A. 40-450, and amendments thereto, and the prohibition against wagering on human life. Stranger-originated life insurance arrangements do not include those practices set forth in paragraph (3) of subsection (o).

(m) "Terminally ill" means having an illness or sickness that can reasonably be expected to result in death in 24 months or less.

(n) "Viatical settlement broker" means a person that on behalf of a viator and for a fee, commission or other valuable consideration offers or attempts to negotiate viatical settlement contracts between a viator and one or more viatical settlement providers. Notwithstanding the manner in which the viatical settlement broker is compensated, a viatical settlement broker is deemed to represent only the viator and owes a fiduciary duty to the viator to act according to the viator's instructions and in the best interest of the viator. The term does not include an attorney, certified public accountant or a financial planner accredited by a nationally recognized accreditation agency, who is retained to represent the viator and whose compensation is not paid directly or indirectly by the viatical settlement provider or purchaser.

(o) (1) "Viatical settlement contract" means a written agreement between a viator and a viatical settlement provider establishing the terms under which compensation or anything of value is or will be paid, which compensation or value is less than the expected death benefits of the policy, in return for the viator's present or future assignment, transfer, sale, devise or bequest of the death benefit or ownership of any portion of the insurance policy or certificate of insurance, except that the minimum value for a viatical settlement contract shall be greater than the cash surrender value or accelerated death benefit available at the time of an application for a viatical settlement contract.

(2) Viatical settlement contract also includes:

(A) The transfer for compensation or value of ownership or beneficial interest in a trust or other entity that owns such policy if the trust or other entity was formed or availed of for the principal purpose of acquiring one or more life insurance contracts, which life insurance contract insures the life of a person residing in this state.

(B) A written agreement for a loan or other lending transaction, secured primarily by an individual or group life insurance policy, or a premium finance loan made for a policy on or before the date of issuance of the policy, where:

(i) The viator receives on the date of the premium finance loan a guarantee of a future viatical settlement value of the policy; or

(ii) the viator agrees on the date of the premium finance loan to sell the policy or any portion of its death benefit on any date following the issuance of the policy.

(3) Viatical settlement contract does not include:

(A) A policy loan by a life insurance company pursuant to the terms of the life insurance policy or accelerated death provisions contained in the life insurance policy, whether issued with the original policy or as a rider.

(B) Loan proceeds that are used solely to pay:

(i) Premiums for the policy; and

(ii) any costs or expenses incurred by the lender or the borrower in connection with the financing.

(C) A premium finance loan or any loan made by a bank or other licensed financial institution, provided that neither default on such loan nor the transfer of the policy in connection with such default is pursuant to an agreement or understanding with any other person for the purpose of evading regulation under this act.

(D) A collateral assignment of a life insurance policy by a viator.

(E) A loan made by a lender that does not violate the Kansas insurance premium finance company act, K.S.A. 40-2601 et seq., and acts amendatory thereof or supplemental thereto, unless the premium finance loan is described in subparagraph (B) of paragraph (2).

(F) An agreement where all the parties:

(i) Are closely related to the insured by blood or law; or

(ii) have a lawful substantial economic interest in the continued life, health and bodily safety of the person insured, or are trusts established primarily for the benefit of such parties;

(G) any designation, consent or agreement by an insured who is an employee of an employer in connection with the purchase by the employer, or trust established by the employer, of life insurance on the life of the employee;

(H) a bona fide business succession planning arrangement between one or more:

(i) Shareholders in a corporation or between a corporation and one or more of its shareholders or one or more trusts established by its shareholders;

(ii) partners in a partnership or between a partnership and one or more of its partners or one or more trusts established by its partners; or

(iii) members in a limited liability company or between a limited liability company and one or more of its members or one or more trusts established by its members;

(I) an agreement entered into by a service recipient, or a trust established by the service recipient, and a service provider, or a trust established by the service provider, who performs significant services for the service recipient's trade or business; or

(J) any other contract, transaction or arrangement exempted from the definition of viatical settlement contract by the commissioner based on a determination that the contract, transaction or arrangement is not of the type intended to be regulated by this act.

(p) "Viatical settlement provider" means a person, other than a viator, who enters into or effectuates a viatical settlement contract. Viatical settlement provider does not include:

(1) A bank, savings bank, savings and loan association, credit union or other licensed lending institution that takes an assignment of a life insurance policy as collateral for a loan;

(2) the issuer of a life insurance policy providing accelerated benefits under K.S.A. 40-401, and amendments thereto, and pursuant to the contract;

(3) an authorized or eligible insurer that provides stop loss coverage to a viatical settlement provider, purchaser, financing entity, special purpose entity or related provider trust;

(4) a natural person who enters into or effectuates no more than one agreement in a calendar year for the transfer of life insurance policies for any value less than the expected death benefit;

(5) a financing entity;

(6) a special purpose entity;

(7) a related provider trust;

(8) a viatical settlement purchaser; or

(9) an accredited investor or qualified institutional buyer as such term is defined respectively in regulation D, rule 501 or rule 144A of the federal securities act of 1933, as in effect upon the effective date of this act, and who purchases a viaticated policy from a viatical settlement provider.

(q) "Viator" means the owner of a life insurance policy or a certificate holder under a group policy who enters or seeks to enter into a viatical settlement contract. For the purposes of this act, a viator shall not be limited to an owner of a life insurance policy or a certificate holder under a group policy insuring the life of an individual with a terminal or chronic illness or condition except where specifically addressed. Viator shall not include:

(1) A licensee under this act;

(2)  a qualified institutional buyer as such term is defined in rule 144A of the federal securities act of 1933, as in effect upon the effective date of this act;

(3) a financing entity;

(4) a special purpose entity; or

(5) a related provider trust.

(r) "Viaticated policy" means a life insurance policy or certificate that has been acquired by a viatical settlement provider pursuant to a viatical settlement contract.

(s) "Viatical settlement purchaser" means a person who gives a sum of money as consideration for a life insurance policy or an interest in the death benefits of a life insurance policy, or a person who owns or acquires or is entitled to a beneficial interest in a trust that owns a viatical settlement contract or is the beneficiary of a life insurance policy that has been or will be the subject of a viatical settlement contract, for the purpose of deriving an economic benefit. Viatical settlement purchaser shall not include:

(1) A licensee under this act;

(2) an accredited investor or qualified institutional buyer as such term is defined respectively in regulation D, rule 501 or rule 144A of the federal securities act of 1933, as in effect upon the effective date of this act;

(3) a financing entity;

(4) a special purpose entity; or

(5) a related provider trust.

History: L. 2002, ch. 158, § 2; L. 2008, ch. 96, § 5; July 1.



40-5003 Same; license applications, renewal, fee, information required, powers of commissioner.

40-5003. Same; license applications, renewal, fee, information required, powers of commissioner. (a) No person shall operate as a viatical settlement provider or viatical settlement broker without first obtaining a license from the commissioner or the insurance regulatory official of the state of residence of the viator. If there is more than one viator on a single policy and the viators are residents of different states, the viatical settlement shall be governed by the law of the state in which the viator having the largest percentage ownership resides or, if the viators hold equal ownership, the state of residence of one viator agreed upon in writing by all viators.

(b) Application for a viatical settlement provider license shall be made to the commissioner by the applicant on a form prescribed by the commissioner, and these applications shall be accompanied by a nonrefundable fee of $1,000.

(c) Licenses for viatical settlement providers may be renewed from year to year on the anniversary date upon payment of the annual renewal fee of $500. Failure to pay the fees by the renewal date results in expiration of the license.

(d) Application for a viatical settlement broker license shall be made to the commissioner by the applicant on a form prescribed by the commissioner. Each application shall be accompanied by a nonrefundable application fee of $100.

(e) Licenses for a viatical settlement broker license may be renewed from year to year on the anniversary date upon payment of the annual renewal fee of $50. Failure to pay the fees by the renewal date results in expiration of such license.

(f) The applicant shall provide information on forms required by the commissioner. The commissioner shall have authority, at any time, to require the applicant to fully disclose the identity of all stockholders, partners, officers, members and employees, and the commissioner, in the exercise of the commissioner's discretion, may refuse to issue a license in the name of a legal entity if not satisfied that any officer, employee, stockholder, partner or member thereof who may materially influence the applicant's conduct meets the standards of this act.

(g) A license issued to a legal entity authorizes all partners, officers, members and designated employees to act as viatical settlement providers or viatical settlement brokers, as applicable, under the license, and all those persons shall be named in the application and any supplements to the application.

(h) Upon the filing of an application and the payment of the license fee, the commissioner shall make an investigation of each applicant and issue a license if the commissioner finds that the applicant:

(1) If a viatical settlement provider, has provided a detailed plan of operation;

(2) is competent and trustworthy and intends to act in good faith in the capacity involved by the license applied for;

(3) has a good business reputation and has had experience, training or education so as to be qualified in the business for which the license is applied for;

(4) if a legal entity, provides a certificate of good standing from the state of its domicile; and

(5) if a viatical settlement provider or viatical settlement broker, has provided an anti-fraud plan that meets the requirements of paragraph (g) of K.S.A. 2015 Supp. 40-5012, and amendments thereto.

(i) The commissioner shall not issue a license to a nonresident applicant, unless a written designation of an agent for service of process is filed and maintained with the commissioner or the applicant has filed with the commissioner, the applicant's written irrevocable consent that any action against the applicant may be commenced against the applicant by service of process on the commissioner.

(j) A viatical settlement provider or viatical settlement broker shall provide to the commissioner new or revised information about officers, 10% or more stockholders, partners, directors, members or designated employees within 30 days of the change.

History: L. 2002, ch. 158, § 3; May 23.



40-5004 Same; suspension, revocation, refusal to issue or renew license; grounds; hearing; powers of commissioner.

40-5004. Same; suspension, revocation, refusal to issue or renew license; grounds; hearing; powers of commissioner. (a) The commissioner may refuse to issue, suspend, revoke or refuse to renew the license of a viatical settlement provider or viatical settlement broker in the event that investigation by the commissioner discloses that:

(1) There was any material misrepresentation in the application for the license;

(2) the licensee or any officer, partner, member or key management personnel has been convicted of fraudulent or dishonest practices, is subject to a final administrative action in this state or another state or is otherwise shown to be untrustworthy or incompetent;

(3) the viatical settlement provider demonstrates a pattern of unreasonable payments to viators;

(4) the licensee or any officer, partner, member or key management personnel has been found guilty of, or has pleaded guilty or nolo contendere to, any felony, or to a misdemeanor involving fraud or moral turpitude, regardless of whether a judgment of conviction has been entered by the court;

(5) the viatical settlement provider has entered into any viatical settlement contract that has not been approved pursuant to this act;

(6) the viatical settlement provider has failed to honor contractual obligations set out in a viatical settlement contract;

(7) the licensee no longer meets the requirements for initial licensure;

(8) the viatical settlement provider has assigned, transferred or pledged a viaticated policy to a person other than a viatical settlement provider licensed in this state, viatical settlement purchaser, an accredited investor or qualified institutional buyer as defined respectively in regulation D, rule 501 or rule 144A of the federal securities act of 1933, as in effect on the effective date of this act, financing entity, special purpose entity or related provider trust; or

(9) the licensee or any officer, partner, member or key management personnel has violated any provision of this act.

(b) If the commissioner denies a license application or suspends, revokes or refuses to renew the license of a viatical settlement provider or viatical settlement broker, the commissioner shall conduct a hearing in accordance with the Kansas administrative procedure act.

History: L. 2002, ch. 158, § 4; May 23.



40-5005 Same; approval of forms.

40-5005. Same; approval of forms. No person shall use a viatical settlement contract or provide to a viator a disclosure statement form in this state unless filed with and approved by the commissioner. The commissioner shall disapprove a viatical settlement contract form or disclosure statement form if, in the commissioner's opinion, the contract or provisions contained therein are unreasonable, contrary to the interests of the public or otherwise misleading or unfair to the viator. At the commissioner's discretion, the commissioner may require the submission of advertising material to the commissioner.

History: L. 2002, ch. 158, § 5; May 23.



40-5006 Same; annual statements of licensee; identity of viator confidential; exceptions.

40-5006. Same; annual statements of licensee; identity of viator confidential; exceptions. (a) (1) Each licensee shall file with the commissioner on or before March 1 of each year an annual statement containing such information as the commissioner may prescribe by rule and regulation.

(2) In addition to any other requirements, for any policy settled within five years of such policy's date of issuance, the annual statement shall specify the total number, aggregate face amount and life settlement proceeds of policies settled during the immediately preceding calendar year, together with a break down of the information by policy issue year. Such information shall be limited to only those transactions where the insured is a resident of this state and shall not include individual transaction data regarding the business of viatical settlements or information that there is a reasonable basis to believe could be used to identify the policy owner or the insured.

(b) Except as otherwise allowed or required by law, a viatical settlement provider, viatical settlement broker, insurance company, insurance producer, information bureau, rating agency or company, or any other person with actual knowledge of an insured's identity, shall not disclose that identity as an insured, or the insured's financial or medical information to any other person unless the disclosure is:

(1) Necessary to effect a viatical settlement between the viator and a viatical settlement provider and the viator and insured have provided prior written consent to the disclosure;

(2) provided in response to an investigation or examination by the commissioner or any other governmental officer or agency or pursuant to the requirements of paragraph (c) of K.S.A. 2015 Supp. 40-5012a, and amendments thereto;

(3) a term of or condition to the transfer of a policy by one viatical settlement provider to another viatical settlement provider;

(4) necessary to permit a financing entity, related provider trust or special purpose entity to finance the purchase of policies by a viatical settlement provider and the viator and insured have provided prior written consent to the disclosure;

(5) necessary to allow the viatical settlement provider or viatical settlement broker or their authorized representatives to make contacts for the purpose of determining health status; or

(6) required to purchase stop loss coverage.

History: L. 2002, ch. 158, § 6; L. 2008, ch. 96, § 6; July 1.



40-5007a Same; examinations; record keeping requirements; powers of commissioner.

40-5007a. Same; examinations; record keeping requirements; powers of commissioner. (a) (1) The commissioner may conduct an examination under this act of a licensee as often as the commissioner in such commissioner's sole discretion deems appropriate.

(2) For purposes of completing an examination of a licensee under this act, the commissioner may examine or investigate any person, or the business of any person, insofar as the examination or investigation, in the sole discretion of the commissioner, is necessary or material to the examination of the licensee.

(3) In lieu of an examination under this act of any foreign or alien licensee licensed in this state, the commissioner, at the commissioner's discretion, may accept an examination report on the licensee as prepared by the commissioner for the licensee's state of domicile or port-of-entry state.

(b) (1) Any person required to be licensed by this act shall for five years retain copies of all:

(A) Proposed, offered or executed contracts, underwriting documents, policy forms, and applications from the date of the proposal, offer or execution of the contract, whichever is later;

(B) all checks, drafts or other evidence and documentation related to the payment, transfer, deposit or release of funds from the date of the transaction; and

(C) all other records and documents related to the requirements of this act.

(2) This section shall not relieve any person licensed under this act of the obligation to produce these documents and provide copies thereof to the commissioner after the retention period has expired if the person has retained such documents.

(3) Records required to be retained by this section must be legible and complete and may be retained in paper, photograph, microprocess, magnetic, mechanical, electronic media or by any process that accurately reproduces or forms a durable medium for the reproduction of a record.

(c) (1) Upon determining that an examination should be conducted, the commissioner shall issue an examination warrant appointing one or more examiners to perform the examination and instructing them as to the scope of the examination. The commissioner may also employ such other guidelines or procedures as the commissioner may deem appropriate.

(2) Every licensee or person from whom information is sought, its officers, directors and agents shall provide to the examiners timely, convenient and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents, assets and computer or other recordings relating to the property, assets, business and affairs of the licensee being examined. The officers, directors, employees and agents of the licensee or person shall facilitate the examination and aid in the examination so far as it is in their power to do so. The refusal of a licensee, by its officers, directors, employees or agents, to submit to examination or to comply with any reasonable written request of the commissioner shall be grounds for suspension or refusal of, or nonrenewal of any license or authority held by the licensee to engage in the viatical settlement business or other business subject to the commissioner's jurisdiction. Any proceedings for suspension, revocation or refusal of any license or authority shall be conducted pursuant to the Kansas administrative procedure act.

(3) The commissioner shall have the power to issue subpoenas, to administer oaths and to examine under oath any person as to any matter pertinent to the examination. Upon the failure or refusal of a person to obey a subpoena, the commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court.

(4) When making an examination under this act, the commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants or other professionals and specialists as examiners, the reasonable cost of which shall be borne by the licensee that is the subject of the examination.

(5) Nothing contained in this act shall be construed to limit the commissioner's authority to terminate or suspend an examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

(6) Nothing contained in this act shall be construed to limit the commissioner's authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or licensee work papers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action which the commissioner, in such commissioner's sole discretion, may deem appropriate.

(d) (1) Examination reports shall be comprised of only facts appearing upon the books, records or other documents of the licensee, its agents or other persons examined, or as ascertained from the testimony of its officers or agents or other persons examined concerning its affairs, and such conclusions and recommendations as the examiners find reasonably warranted from the facts.

(2) Not later than 60 days following completion of the examination, the examiner in charge shall file with the commissioner a verified written report of examination under oath. Upon receipt of the verified report, the commissioner shall transmit the report to the licensee examined, together with a notice that shall afford the licensee examined a reasonable opportunity of not more than 30 days to make a written submission or rebuttal with respect to any matters contained in the examination report.

(3) In the event the commissioner determines that regulatory action is appropriate as a result of an examination, the commissioner may initiate any proceedings or actions provided by law.

(e) (1) Names and individual identification data for all viators shall be considered private and confidential information and shall not be disclosed by the commissioner, unless required by law.

(2) Except as otherwise provided in this act, all examination reports, working papers, recorded information, documents and copies thereof produced by, obtained by or disclosed to the commissioner or any other person in the course of an examination made under this act, or in the course of analysis or investigation by the commissioner of the financial condition or market conduct of a licensee shall be confidential by law and privileged, shall not be subject to the provisions of the Kansas open records act, K.S.A. 45-215 et seq., and amendments thereto, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. The commissioner is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as part of the commissioner's official duties.

(3) Documents, materials or other information, including, but not limited to, all working papers, and copies thereof, in the possession or control of the NAIC and its affiliates and subsidiaries shall be confidential by law and privileged, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action if they are:

(A) Created, produced or obtained by or disclosed to the NAIC and its affiliates and subsidiaries in the course of assisting an examination made under this act, or assisting a commissioner in the analysis or investigation of the financial condition or market conduct of a licensee; or

(B) disclosed to the NAIC and its affiliates and subsidiaries under paragraph (4) of subsection (e) by the commissioner.

For the purposes of paragraph (2) of subsection (e), the term "act" includes the law of another state or jurisdiction that is substantially similar to this act.

(4) Neither the commissioner nor any person that received the documents, material or other information while acting under the authority of the commissioner, including the NAIC and its affiliates and subsidiaries, shall be permitted to testify in any private civil action concerning any confidential documents, materials or information subject to paragraph (1) of subsection (e).

(5) In order to assist in the performance of the commissioner's duties, the commissioner may:

(A) Share documents, materials or other information, including the confidential and privileged documents, materials or information subject to paragraph (1) of subsection (e), with other state, federal and international regulatory agencies, with the NAIC and its affiliates and subsidiaries, and with state, federal and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, communication or other information;

(B) receive documents, materials, communications or information, including otherwise confidential and privileged documents, materials or information, from the NAIC and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or information; and

(C) enter into agreements governing sharing and use of information consistent with this subsection.

(6) No waiver of any applicable privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in paragraph (4) of subsection (e).

(7) A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under this subsection shall be available and enforced in any proceeding in, and in any court of, this state.

(8) Nothing contained in this act shall prevent or be construed as prohibiting the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, to the commissioner of any other state or country, or to law enforcement officials of this or any other state or agency of the federal government at any time or to the NAIC, so long as such agency or office receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with this act.

(9) The provisions of this subsection shall expire July 1, 2013, unless the legislature acts to reenact such provisions. The provisions of this section shall be reviewed by the legislature prior to July 1, 2013.

(f) (1) An examiner may not be appointed by the commissioner if the examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under this act. This section shall not be construed to automatically preclude an examiner from being:

(A) A viator;

(B) an insured in a viaticated insurance policy; or

(C) a beneficiary in an insurance policy that is proposed to be viaticated.

(2) Notwithstanding the requirements of this clause, the commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants or other similar individuals who are independently practicing their professions, even though these persons may from time to time be similarly employed or retained by persons subject to examination under this act.

(g) Unless provided otherwise, all fees and procedures for examinations under this act shall be in accordance with K.S.A. 40-223, and amendments thereto.

(h) (1) No cause of action shall arise nor shall any liability be imposed against the commissioner, the commissioner's authorized representatives or any examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out the provisions of this act.

(2) No cause of action shall arise, nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the commissioner or the commissioner's authorized representative or examiner pursuant to an examination made under this act, if the act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive. This paragraph does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in paragraph (1).

(3) A person identified in paragraph (1) or (2) shall be entitled to an award of attorney fees and costs if such person is the prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of activities in carrying out the provisions of this act and the party bringing the action was not substantially justified in doing so. For purposes of this section a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

(i) The commissioner may investigate suspected fraudulent viatical settlement acts and persons engaged in the business of viatical settlements.

History: L. 2008, ch. 96, § 1; July 1.



40-5008 Same; required disclosures.

40-5008. Same; required disclosures. (a) With each application for a viatical settlement, a viatical settlement provider or viatical settlement broker shall provide the viator with at least the following disclosures no later than the time the application for the viatical settlement contract is signed by all parties. The disclosures shall be provided in a separate document that is signed by the viator and the viatical settlement provider or viatical settlement broker, and shall provide the following information:

(1) There are possible alternatives to viatical settlement contracts including any accelerated death benefits or policy loans offered under the viator's life insurance policy.

(2) That a viatical settlement broker represents exclusively the viator and not the insurer or the viatical settlement provider. Furthermore the viatical settlement broker owes a fiduciary duty to the viator including the duty to act according to the viator's instructions and in the best interest of the viator.

(3) Some or all of the proceeds of the viatical settlement may be taxable under federal income tax and state franchise and income taxes, and assistance should be sought from a professional tax advisor.

(4) Proceeds of the viatical settlement could be subject to the claims of creditors.

(5) Receipt of the proceeds of a viatical settlement may adversely affect the viator's eligibility for medicaid or other government benefits or entitlements, and advice should be obtained from the appropriate government agencies.

(6) The viator has the right to rescind a viatical settlement contract for 15 calendar days after the receipt of the viatical settlement proceeds by the viator, as provided in subsection (c) of K.S.A. 2015 Supp. 40-5009a, and amendments thereto. If the insured dies during the rescission period, the settlement contract shall be deemed to have been rescinded, subject to repayment of all viatical settlement proceeds and any premiums, loans and loan interest to the viatical settlement provider or purchaser.

(7) Funds will be sent to the viator within three business days after the viatical settlement provider has received the insurer or group administrator's acknowledgment that ownership of the policy or interest in the certificate has been transferred and the beneficiary has been designated.

(8) Entering into a viatical settlement contract may cause other rights or benefits, including conversion rights and waiver of premium benefits that may exist under the policy or certificate, to be forfeited by the viator. Assistance should be sought from a financial adviser.

(9) Disclosure to a viator shall include distribution of a brochure describing the process of viatical settlements. The form for the brochure shall be developed by the commissioner.

(10) The disclosure document shall contain the following language: "All medical, financial or personal information solicited or obtained by a viatical settlement provider or viatical settlement broker about an insured, including the insured's identity or the identity of family members, a spouse or a significant other may be disclosed as necessary to effect the viatical settlement between the viator and the viatical settlement provider. If you are asked to provide this information, you will be asked to consent to the disclosure. The information may be provided to someone who buys the policy or provides funds for the purchase. You may be asked to renew your permission to share information every two years."

(11) The insured may be contacted by either the viatical settlement provider or viatical settlement broker or such viatical settlement provider's or viatical settlement broker's authorized representative for the purpose of determining the insured's health status. This contact is limited to once every three months if the insured has a life expectancy of more than one year, and no more than once per month if the insured has a life expectancy of one year or less.

(b) A viatical settlement provider shall provide the viator with at least the following disclosures no later than the date the viatical settlement contract is signed by all parties. The disclosures shall be conspicuously displayed in the viatical settlement contract or in a separate document signed by the viator and the viatical settlement provider or viatical settlement broker, and contain the following information:

(1) The affiliation, if any, between the viatical settlement provider and the issuer of the insurance policy to be viaticated.

(2) The name, address and telephone number of the viatical settlement provider.

(3) A viatical settlement broker shall disclose to a prospective viator the amount and method of calculating the broker's compensation. The term "compensation" includes anything of value paid or given to a viatical settlement broker for the placement of a policy.

(4) If an insurance policy to be viaticated has been issued as a joint policy or involves family riders or any coverage of a life other than the insured under the policy to be viaticated, the viator shall be informed of the possible loss of coverage on the other lives under the policy and shall be advised to consult with such viator's insurance producer or the insurer issuing the policy for advice on the proposed viatical settlement.

(5) State the dollar amount of the current death benefit payable to the viatical settlement provider under the policy or certificate. If known, the viatical settlement provider shall also disclose the availability of any additional guaranteed insurance benefits, the dollar amount of any accidental death and dismemberment benefits under the policy or certificate and the viatical settlement provider's interest in those benefits.

(6) State the name, business address and telephone number of the independent third party escrow agent, and the fact that the viator or owner may inspect or receive copies of the relevant escrow or trust agreements or documents.

(c) Without limiting the ability of an insurer from assessing the insurability of a policy applicant and determining whether or not to issue the policy, and in addition to other questions an insurance carrier may lawfully pose to a life insurance applicant, insurance carriers may inquire in the application for insurance whether the proposed owner intends to pay premiums with the assistance of financing from a lender that will use the policy as collateral to support the financing.

(1) If, as described in paragraph (3) of subsection (o) of K.S.A. 40-5002, and amendments thereto, the loan provides funds which can be used for a purpose other than paying for the premiums, costs, and expenses associated with obtaining and maintaining the life insurance policy and loan, the application shall be rejected as a violation of this act.

(2) If the financing does not violate this section in this manner, the insurance carrier:

(A) May make disclosures, including, but not limited to, such as the following, to the applicant and the insured, either on the application or an amendment to the application to be completed no later than the delivery of the policy:

"If you have entered into a loan arrangement where the policy is used as collateral, and the policy does change ownership at some point in the future in satisfaction of the loan, the following may be true:

(i) A change of ownership could lead to a stranger owning an interest in the insured's life;

(ii) a change of ownership could in the future limit your ability to purchase future insurance on the insured's life because there is a limit to how much coverage insurers will issue on one life;

(iii) should there be a change of ownership and you wish to obtain more insurance coverage on the insured's life in the future, the insured's higher issue age, a change in health status, or other factors, or both, may reduce the ability to obtain coverage or may result in significantly higher premiums or both;

(iv) you should consult a professional advisor, since a change in ownership in satisfaction of the loan may result in tax consequences to the owner, depending on the structure of the loan;" and

(B) may require certifications, such as the following, from the applicant or the insured or both:

"(i) I have not entered into any agreement or arrangement providing for the future sale of this life insurance policy;

(ii) my loan arrangement for this policy provides funds sufficient to pay for some or all of the premiums, costs, and expenses associated with obtaining and maintaining my life insurance policy, but I have not entered into any agreement by which I am to receive consideration in exchange for procuring this policy; and

(iii) the borrower has an insurable interest in the insured."

History: L. 2002, ch. 158, § 8; L. 2008, ch. 96, § 7; July 1.



40-5009a Same; viatical settlement contract; required documents; confidentiality of medical information; viator's rights; payment of proceeds; contacts with viator; limitations.

40-5009a. Same; viatical settlement contract; required documents; confidentiality of medical information; viator's rights; payment of proceeds; contacts with viator; limitations. (a) (1) A viatical settlement provider entering into a viatical settlement contract shall first obtain:

(A) If the viator is the insured, a written statement from a licensed attending physician that the viator is of sound mind and under no constraint or undue influence to enter into a viatical settlement contract; and

(B) a document in which the insured consents to the release of such insured's medical records to a viatical settlement provider, viatical settlement broker and the insurance company that issued the life insurance policy covering the life of the insured.

(2) Within 20 days after a viator executes documents necessary to transfer any rights under an insurance policy or within 20 days of entering any agreement, option, promise or any other form of understanding, expressed or implied, to viaticate the policy, the viatical settlement provider shall give written notice to the insurer that issued that insurance policy that the policy has or will become a viaticated policy. The notice shall be accompanied by the documents required by paragraph (3).

(3) The viatical settlement provider shall deliver a copy of the medical release required under clause (B) of paragraph (1), a copy of the viator's application for the viatical settlement contract, the notice required under paragraph (2) and a request for verification of coverage to the insurer that issued the life policy that is the subject of the viatical transaction. The form for verification shall be developed by the commissioner.

(4) The insurer shall respond to a request for verification of coverage submitted on an approved form by a viatical settlement provider within 30 calendar days of the date the request is received and shall indicate whether, based on the medical evidence and documents provided, the insurer intends to pursue an investigation at this time regarding the validity of the insurance contract.

(5) Prior to or at the time of execution of the viatical settlement contract, the viatical settlement provider shall obtain a witnessed document in which the viator consents to the viatical settlement contract, represents that the viator has a full and complete understanding of the viatical settlement contract, that such viator has a full and complete understanding of the benefits of the life insurance policy, acknowledges that such viator is entering into the viatical settlement contract freely and voluntarily and, for persons with a terminal or chronic illness or condition, acknowledges that the insured has a terminal or chronic illness and that the terminal or chronic illness or condition was diagnosed after the life insurance policy was issued.

(6) If a viatical settlement broker performs any of these activities required of the viatical settlement provider, the viatical settlement provider is deemed to have fulfilled the requirements of this section.

(b) (1) All medical information solicited or obtained by any licensee shall be subject to the applicable provisions of state law relating to confidentiality of medical information.

(2) The provisions of this subsection shall expire July 1, 2013, unless the legislature acts to reenact such provisions. The provisions of this section shall be reviewed by the legislature prior to July 1, 2013.

(c) All viatical settlement contracts entered into in this state shall provide the viator with an unconditional right to rescind the contract for at least 15 calendar days from the receipt of the viatical settlement proceeds. If the insured dies during the rescission period, the viatical settlement contract shall be deemed to have been rescinded, subject to repayment to the viatical settlement provider or purchaser of all viatical settlement proceeds, and any premiums, loans and loan interest that have been paid by the viatical settlement provider or purchaser.

(d) The viatical settlement provider shall instruct the viator to send the executed documents required to effect the change in ownership, assignment or change in beneficiary directly to the independent escrow agent. Within three business days after the date the escrow agent receives the document, or from the date the viatical settlement provider receives the documents, if the viator erroneously provides the documents directly to the provider, the provider shall pay or transfer the proceeds of the viatical settlement into an escrow or trust account maintained in a state or federally-chartered financial institution whose deposits are insured by the federal deposit insurance corporation. Upon payment of the settlement proceeds into the escrow account, the escrow agent shall deliver the original change in ownership, assignment or change in beneficiary forms to the viatical settlement provider or related provider trust. Upon the escrow agent's receipt of the acknowledgment of the properly completed transfer of ownership, assignment or designation of beneficiary from the insurance company, the escrow agent shall pay the settlement proceeds to the viator.

(e) Failure to tender consideration to the viator for the viatical settlement contract within the time disclosed pursuant to clause (6) of subsection (a) of K.S.A. 2015 Supp. 40-5008, and amendments thereto, renders the viatical settlement contract voidable by the viator for lack of consideration until the time consideration is tendered to and accepted by the viator.

(f) Contacts with the insured for the purpose of determining the health status of the insured by the viatical settlement provider or viatical settlement broker after the viatical settlement has occurred shall only be made by the viatical settlement provider or viatical settlement broker licensed in this state or its authorized representatives and shall be limited to once every three months for insureds with a life expectancy of more than one year, and to no more than once per month for insureds with a life expectancy of one year or less. The viatical settlement provider or viatical settlement broker shall explain the procedure for these contacts at the time the viatical settlement contract is entered into. The limitations set forth in this subsection shall not apply to any contacts with an insured for reasons other than determining the insured's health status. Viatical settlement providers and viatical settlement brokers shall be responsible for the actions of their authorized representatives.

History: L. 2008, ch. 96, § 2; July 1.



40-5010 Same; two year prohibition on entering into viatical settlement; exceptions.

40-5010. Same; two year prohibition on entering into viatical settlement; exceptions. No person at any time prior to, or at the time of, the application for or issuance of a policy, or during a two-year period commencing with the date of issuance of the policy, shall enter into a viatical settlement [contract] regardless of the date the compensation is to be provided and regardless of the date the assignment, transfer, sale, devise, bequest or surrender of the policy is to occur.  This prohibition shall not apply if the viator certifies to the viatical settlement provider that:

(a) The policy was issued upon the viator's exercise of conversion rights arising out of a group or individual policy, provided the total of the time covered under the conversion policy plus the time covered under the prior policy is at least 24 months. The time covered under a group policy shall be calculated without regard to any change in insurance carriers, provided the coverage has been continuous and under the same group sponsorship;

(b) The viator submits independent evidence to the viatical settlement provider that one or more of the following conditions have been met within the two-year period:

(1) The viator or insured is terminally or chronically ill;

(2) the viator's spouse dies;

(3) the viator divorces such viator's spouse;

(4) the viator retires from full-time employment;

(5) the viator becomes physically or mentally disabled and a physician determines that the disability prevents the viator from maintaining full-time employment;

(6) a final order, judgment or decree is entered by a court of competent jurisdiction, on the application of a creditor of the viator, adjudicating the viator bankrupt or insolvent, or approving a petition seeking reorganization of the viator or appointing a receiver, trustee or liquidator to all or a substantial part of the viator's assets; or

(7) the beneficiary of the policy is a family member of the viator and the beneficiary dies.

(c) Copies of the independent evidence described in subsection (b) and documents required by subsection (a) of K.S.A. 2015 Supp. 40-5009a, and amendments thereto, shall be submitted to the insurer when the viatical settlement provider submits a request to the insurer for verification of coverage. The copies shall be accompanied by a letter of attestation from the viatical settlement provider that the copies are true and correct copies of the documents received by the viatical settlement provider. No provision in this section shall prohibit an insurer from exercising its right to contest the validity of any policy.

(d) If the viatical settlement provider submits to the insurer a copy of the owner or insured's certification described in subsection (b) when provider submits a request to the insurer to effect the transfer of the policy or certificate to the viatical settlement provider, the copy shall be deemed to conclusively establish that the viatical settlement contract satisfies the requirements of this section and the insurer shall timely respond to the request.

History: L. 2002, ch. 158, § 10; L. 2008, ch. 96, § 8; July 1.



40-5011 Same; requirements on advertising.

40-5011. Same; requirements on advertising. The purpose of this section is to provide prospective viators with clear and unambiguous statements in the advertisement of viatical settlements and to assure the clear, truthful and adequate disclosure of the benefits, risks, limitations and exclusions of any viatical settlement contract. This purpose is intended to be accomplished by the establishment of guidelines and standards of permissible and impermissible conduct in the advertising of viatical settlements to assure that product descriptions are presented in a manner that prevents unfair, deceptive or misleading advertising and is conducive to accurate presentation and description of viatical settlements through the advertising media and material used by viatical settlement licensees.

(a) This section shall apply to any advertising of viatical settlement contracts or related products or services intended for dissemination in this state, including internet advertising viewed by persons located in this state. Where disclosure requirements are established pursuant to federal regulation, this section shall be interpreted so as to minimize or eliminate conflict with federal regulation wherever possible.

(b) Every viatical settlement licensee shall establish and at all times maintain a system of control over the content, form and method of dissemination of all advertisements of its contracts, products and services. All advertisements, regardless of by whom written, created, designed or presented, shall be the responsibility of the viatical settlement licensee, as well as the individual who created or presented the advertisement. A system of control shall include regular routine notification, at least once a year, to agents and others authorized by the viatical settlement licensee who disseminate advertisements of the requirements and procedures for approval prior to the use of any advertisements not furnished by the viatical settlement licensee.

(c) Advertisements shall be truthful and not misleading in fact or by implication. The form and content of an advertisement of a viatical settlement contract, product or service shall be sufficiently complete and clear so as to avoid deception. It shall not have the capacity or tendency to mislead or deceive. Whether an advertisement has the capacity or tendency to mislead or deceive shall be determined by the commissioner from the overall impression that the advertisement may be reasonably expected to create upon a person of average education or intelligence within the segment of the public to which it is directed.

(d) The information required to be disclosed under this section shall not be minimized, rendered obscure, or presented in an ambiguous fashion or intermingled with the text of the advertisement so as to be confusing or misleading.

(1) An advertisement shall not omit material information or use words, phrases, statements, references or illustrations if the omission or use has the capacity, tendency or effect of misleading or deceiving viators as to the nature or extent of any benefit, loss covered, premium payable or state or federal tax consequence. The fact that the viatical settlement contract offered is made available for inspection prior to consummation of the sale, an offer is made to refund the payment if the viator is not satisfied or that the viatical settlement contract includes a "free look" period that satisfies or exceeds legal requirements, shall not remedy misleading statements.

(2) No advertisement shall use the name or title of a life insurance company or a life insurance policy unless the advertisement has been approved by the insurer.

(3) No advertisement shall state or imply that interest charged on an accelerated death benefit or a policy loan is unfair, inequitable or in any manner an incorrect or improper practice.

(4) The words "free," "no cost," "without cost," "no additional cost," "at no extra cost" or words of similar import shall not be used with respect to any benefit or service unless true. An advertisement may specify the charge for a benefit or a service or may state that a charge is included in the payment or use other appropriate language.

(5) Testimonials, appraisals or analysis used in advertisements must be genuine; represent the current opinion of the author; be applicable to the viatical settlement contract, product or service advertised, if any; and be accurately reproduced with sufficient completeness to avoid misleading or deceiving prospective viators as to the nature or scope of the testimonials, appraisal, analysis or endorsement. In using testimonials, appraisals or analysis, the viatical settlement licensee makes as its own all the statements contained therein, and the statements are subject to all the provisions of this section.

(A) If the individual making a testimonial, appraisal, analysis or an endorsement has a financial interest in the viatical settlement provider or related entity as a stockholder, director, officer, employee or otherwise, or receives any benefit directly or indirectly other than required union scale wages, that fact shall be prominently disclosed in the advertisement.

(B) An advertisement shall not state or imply that a viatical settlement contract, benefit or service has been approved or endorsed by a group of individuals, society, association or other organization unless that is the fact and unless any relationship between an organization and the viatical settlement licensee is disclosed. If the entity making the endorsement or testimonial is owned, controlled or managed by the viatical settlement licensee, or receives any payment or other consideration from the viatical settlement licensee for making an endorsement or testimonial, that fact shall be disclosed in the advertisement.

(C) When an endorsement refers to benefits received under a viatical settlement contract, all pertinent information shall be retained for a period of five years after its use.

(e) No advertisement shall contain statistical information unless it accurately reflects recent and relevant facts. The source of all statistics used in an advertisement shall be identified.

(f) No advertisement shall disparage insurers, viatical settlement providers, viatical settlement brokers, insurance producers, policies, services or methods of marketing.

(g) The name of the viatical settlement licensee shall be clearly identified in all advertisements about the licensee or its viatical settlement contract, products or services, and if any specific viatical settlement contract is advertised, the viatical settlement contract shall be identified either by form number or some other appropriate description. If an application is part of the advertisement, the name of the viatical settlement provider shall be shown on the application.

(h) No advertisement shall use a trade name, group designation, name of the parent company of a viatical settlement licensee, name of a particular division of the viatical settlement licensee, service mark, slogan, symbol or other device or reference without disclosing the name of the viatical settlement licensee, if the advertisement would have the capacity or tendency to mislead or deceive as to the true identity of the viatical settlement licensee, or to create the impression that a company other than the viatical settlement licensee would have any responsibility for the financial obligation under a viatical settlement contract.

(i) No advertisement shall use any combination of words, symbols or physical materials that by their content, phraseology, shape, color or other characteristics are so similar to a combination of words, symbols or physical materials used by a government program or agency or otherwise appear to be of such a nature that they tend to mislead prospective viators into believing that the solicitation is in some manner connected with a government program or agency.

(j) An advertisement may state that a viatical settlement licensee is licensed in the state where the advertisement appears, provided it does not exaggerate that fact or suggest or imply that competing viatical settlement licensee may not be so licensed. The advertisement may ask the audience to consult the licensee's web site or contact the department of insurance to find out if the state requires licensing and, if so, whether the viatical settlement provider or viatical settlement broker is licensed.

(k) No advertisement shall create the impression that the viatical settlement provider, its financial condition or status, the payment of its claims or the merits, desirability or advisability of its viatical settlement contracts are recommended or endorsed by any government entity.

(l) The name of the actual licensee shall be stated in all of its advertisements. No advertisement shall use a trade name, any group designation, name of any affiliate or controlling entity of the licensee, service mark, slogan, symbol or other device in a manner that would have the capacity or tendency to mislead or deceive as to the true identity of the actual licensee or create the false impression that an affiliate or controlling entity would have any responsibility for the financial obligation of the licensee.

(m) No advertisement shall, directly or indirectly, create the impression that any division or agency of the state or of the United States government endorses, approves or favors:

(1) Any viatical settlement licensee or its business practices or methods of operation;

(2) the merits, desirability or advisability of any viatical settlement contract;

(3) any viatical settlement contract; or

(4) any life insurance policy or life insurance company.

(n) If the advertiser emphasizes the speed with which the viatication will occur, the advertising shall disclose the average time frame from completed application to the date of offer and from acceptance of the offer to receipt of the funds by the viator.

(o) If the advertising emphasizes the dollar amounts available to viators, the advertising shall disclose the average purchase price as a percent of face value obtained by viators contracting with the licensee during the past six months.

History: L. 2002, ch. 158, § 11; May 23.



40-5012a Same; violations; required notice provisions; notification of commissioner; availability of records to commissioner; sharing of records; conditions.

40-5012a. Same; violations; required notice provisions; notification of commissioner; availability of records to commissioner; sharing of records; conditions. (a) No person shall:

(1) Commit a fraudulent viatical settlement act.

(2) Knowingly or intentionally interfere with the enforcement of any provision of this act or any investigation of suspected or actual violations of this act.

(3) Knowingly or intentionally permit any person, employed by a person in the business of viatical settlements, convicted of a felony involving dishonesty or breach of trust to participate in the business of viatical settlements. No person in the business of viatical settlements shall knowingly or intentionally permit any person convicted of a felony involving dishonesty or breach of trust to participate in the business of viatical settlements.

(4) Issue, solicit, market or otherwise promote the purchase of an insurance policy for the sole purpose of or with the primary emphasis on settling the policy.

(5) Employ any device, scheme or artifice in violation of K.S.A. 40-450, and amendments thereto, in the solicitation, application or issuance of a life insurance policy.

(6) Receive, when providing premium financing, any proceeds, fees or other consideration from the policy or owner of the policy that are in addition to the amounts required to pay the principal, interest and costs or expenses incurred by the lender or borrower related to policy premiums paid under the premium financing agreement, except for the event of a default unless either the default on such loan or the transfer of the policy in connection with such default occurs pursuant to an agreement or understanding with any other person for the purpose of evading regulation under this act.

(b) (1) Viatical settlements, contracts and applications for viatical settlements, regardless of the form of transmission, shall contain the following statement or a substantially similar statement:

"Any person who knowingly presents false information in an application for insurance or viatical settlement contract is guilty of a crime and may be subject to fines and confinement in prison."

(2) The lack of a statement as required in paragraph (1) shall not constitute a defense in any prosecution for a fraudulent viatical settlement act.

(c) (1) Any person engaged in the business of viatical settlements having knowledge or a reasonable belief that a fraudulent viatical settlement act is being, will be or has been committed shall provide to the commissioner the information required by, and in a manner prescribed by, the commissioner.

(2) Any other person having knowledge or a reasonable belief that a fraudulent viatical settlement act is being, will be or has been committed may provide to the commissioner the information required by, and in a manner prescribed by, the commissioner.

(d) (1) No civil liability shall be imposed on and no cause of action shall arise from a person's furnishing information concerning suspected, anticipated or completed fraudulent viatical settlement acts or suspected or completed fraudulent insurance acts, if the information is provided to or received from:

(A) The commissioner or the commissioner's employees, agents or representatives;

(B) federal, state or local law enforcement or regulatory officials or their employees, agents or representatives;

(C) any person involved in the prevention and detection of fraudulent viatical settlement acts or that person's agents, employees or representatives;

(D) the NAIC, national association of securities dealers, the North American securities administrators association, or their employees, agents or representatives, or other regulatory body overseeing life insurance, viatical settlements, securities or investment fraud; or

(E) the life insurer that issued the life insurance policy covering the life of the insured.

(2) Paragraph (1) shall not apply to statements made with actual malice. In an action brought against a person for filing a report or furnishing other information concerning a fraudulent viatical settlement act or a fraudulent insurance act, the party bringing the action shall plead specifically any allegation that paragraph (1) does not apply because the person filing the report or furnishing the information did so with actual malice.

(3) A person identified in paragraph (1) shall be entitled to an award of attorney fees and costs if such person is the prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of activities in carrying out the provisions of this act and the party bringing the action was not substantially justified in doing so. For purposes of this section a proceeding is substantially justified if it had a reasonable basis in law or fact at the time that it was initiated.

(4) This section does not abrogate or modify common law or statutory privileges or immunities enjoyed by a person described in paragraph (1).

(e) (1) The documents and evidence provided pursuant to subsection (d) of this section or obtained by the commissioner in an investigation of suspected or actual fraudulent viatical settlement acts shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action.

(2) Paragraph (1) of this subsection shall not prohibit release by the commissioner of documents and evidence obtained in an investigation of suspected or actual fraudulent viatical settlement acts:

(A) In administrative or judicial proceedings to enforce laws administered by the commissioner;

(B) to federal, state or local law enforcement or regulatory agencies, to an organization established for the purpose of detecting and preventing fraudulent viatical settlement acts or to the NAIC;

(C) at the discretion of the commissioner or pursuant to a court order, to a person in the business of viatical settlements that is aggrieved by a fraudulent viatical settlement act; or

(D) at the discretion of the commissioner or pursuant to a court order, to a person that is aggrieved by a fraudulent viatical settlement act.

(3) Release of documents and evidence under subparagraphs (A) and (B) of paragraph (2) of this subsection does not abrogate or modify the privilege granted in paragraph (1).

(4) The provisions of this subsection shall expire July 1, 2013, unless the legislature acts to reenact such provisions. The provisions of this section shall be reviewed by the legislature prior to July 1, 2013.

(f) This act shall not:

(1) Preempt the authority or relieve the duty of other law enforcement or regulatory agencies to investigate, examine and prosecute suspected violations of law;

(2) preempt, supersede or limit any provision of any state securities law or any rule, order or notice issued thereunder;

(3) prevent or prohibit a person from disclosing voluntarily information concerning viatical settlement fraud to a law enforcement or regulatory agency other than the insurance department; or

(4) limit the powers granted elsewhere by the laws of this state to the commissioner or an insurance fraud unit to investigate and examine possible violations of law and to take appropriate action against wrongdoers.

(g) Viatical settlement providers and viatical settlement brokers shall have in place antifraud initiatives reasonably calculated to detect, prosecute and prevent fraudulent viatical settlement acts. At the discretion of the commissioner, the commissioner may order, or a licensee may request and the commissioner may grant, such modifications of the following required initiatives as necessary to ensure an effective antifraud program. The modifications may be more or less restrictive than the required initiatives so long as the modifications reasonably may be expected to accomplish the purpose of this section. Antifraud initiatives shall include:

(1) Fraud investigators, who may be viatical settlement providers or viatical settlement broker employees or independent contractors; and

(2) an antifraud plan, which shall be submitted to the commissioner. The antifraud plan shall include, but not be limited to:

(A) A description of the procedures for detecting and investigating possible fraudulent viatical settlement acts and procedures for resolving material inconsistencies between medical records and insurance applications;

(B) a description of the procedures for reporting possible fraudulent viatical settlement acts to the commissioner;

(C) a description of the plan for antifraud education and training of underwriters and other personnel; and

(D) a description or chart outlining the organizational arrangement of the antifraud personnel who are responsible for the investigation and reporting of possible fraudulent viatical settlement acts and investigating unresolved material inconsistencies between medical records and insurance applications; and

(3) antifraud plans submitted to the commissioner shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action.

History: L. 2008, ch. 96, § 3; L. 2009, ch. 21, § 1; July 1.



40-5013 Same; penalties.

40-5013. Same; penalties. (a) If the commissioner determines after notice and opportunity for a hearing that any person has engaged or is engaging in any act or practice constituting a violation of any provision of this act, the Kansas insurance statutes or any rule and regulation or order thereunder, the commissioner may in the exercise of discretion, order any one or more of the following:

(1) Payment of a monetary penalty of not more than $1,000 for each and every act or violation, unless the person knew or reasonably should have known such person was in violation of this act, the Kansas insurance statutes or any rule and regulation or order thereunder, in which case the penalty shall be not more than $2,000 for each and every act or violation;

(2) suspension or revocation of the person's license or certificate if such person knew or reasonably should have known that such person was in violation of this act, the Kansas insurance statutes or any rule and regulation or order thereunder; or

(3) that such person cease and desist from the unlawful act or practice and take such affirmative action as in the judgment of the commissioner will carry out the purposes of the violated or potentially violated provision.

(b) If any person fails to file any report or other information with the commissioner as required by statute or fails to respond to any proper inquiry of the commissioner, the commissioner, after notice and opportunity for hearing, may impose a penalty of up to $500 for each violation or act, along with an additional penalty of up to $100 for each week thereafter that such report or other information is not provided to the commissioner.

(c) If the commissioner makes written findings of fact that there is a situation involving an immediate danger to the public health, safety or welfare or the public interest will be irreparably harmed by delay in issuing an order under paragraph (3) of subsection (a), the commissioner may issue an emergency temporary cease and desist order. Such order, even when not an order within the meaning of K.S.A. 77-502, and amendments thereto, shall be subject to the same procedures as an emergency order issued under K.S.A. 77-536, and amendments thereto. Upon the entry of such an order, the commissioner shall promptly notify the person subject to the order that: (1) It has been entered; (2) the reasons therefor; and (3) that upon written request within 15 days after service of the order the matter will be set for a hearing which shall be conducted in accordance with the provisions of the Kansas administrative procedure act. If no hearing is requested and none is ordered by the commissioner, the order will remain in effect until it is modified or vacated by the commissioner. If a hearing is requested or ordered, the commissioner, after notice of and opportunity for hearing to the person subject to the order, by written findings of fact and conclusions of law, shall vacate, modify or make permanent the order.

(d) (1) Any person who violates the provisions of this act shall be guilty of a:

(A) Severity level 7, nonperson felony if the value of the viatical settlement contract is $25,000 or more;

(B) severity level 9, nonperson felony if the value of the viatical settlement contract is at least $1,000 but less than $25,000; or

(C) class A nonperson misdemeanor if the value of the viatical settlement contract is less than $1,000.

(2) If the value of the insurance premium is less than $1,000 and such agent or broker has, within five years immediately preceding commission of the crime, been convicted of violating this section two or more times shall be guilty of a severity level 9, nonperson felony.

(e) Restitution may be ordered in addition to, but not in lieu of, any other penalty imposed under this act.

History: L. 2002, ch. 158, § 13; L. 2006, ch. 194, § 30; May 25.



40-5014 Same; violation of act also unfair or deceptive trade practice.

40-5014. Same; violation of act also unfair or deceptive trade practice. Any violation of this act shall also be considered an unfair or deceptive act or practice under K.S.A. 40-2404, and amendments thereto, and subject to the penalties contained in K.S.A. 40-2401 et seq., and amendments thereto.

History: L. 2002, ch. 158, § 14; May 23.



40-5015 Same; rules and regulations.

40-5015. Same; rules and regulations. The commissioner shall have the authority to:

(a) Promulgate rules and regulations necessary to implement the provisions of this act;

(b) establish standards for evaluating reasonableness of payments under viatical settlement contracts for persons who are terminally or chronically ill. Such authority includes, but is not limited to, regulation of discount rates used to determine the amount paid in exchange for assignment, transfer, sale, devise or bequest of a benefit under a life insurance policy;

(c) establish appropriate licensing requirements, fees and standards for continued licensure for viatical settlement providers or viatical settlement brokers;

(d) require a bond or other mechanism for financial accountability for viatical settlement providers and viatical settlement brokers; and

(e) adopt rules and regulations governing the relationship and responsibilities of both insurers and viatical settlement providers or viatical settlement brokers during the viatication of a life insurance policy or certificate.

History: L. 2002, ch. 158, § 15; May 23.



40-5016 Same; continuation of preexisting viatical settlement business.

40-5016. Same; continuation of preexisting viatical settlement business. A viatical settlement provider or viatical settlement broker transacting business in this state may continue to do so pending approval or disapproval of the viatical settlement provider or viatical settlement broker's application for a license as long as the application is filed with the commissioner by July 1, 2002.

History: L. 2002, ch. 158, § 16; May 23.






Article 51 INSURANCE SCORE ACT

40-5101 Citation of act.

40-5101. Citation of act. K.S.A. 2015 Supp. 40-5101 through 40-5114, and amendments thereto, shall be known as the Kansas insurance score act.

History: L. 2003, ch. 88, § 2; July 1.



40-5102 Applicability of act.

40-5102. Applicability of act. (a) This act shall apply only to personal insurance and not to commercial insurance. A personal insurance policy must be individually underwritten for personal, family or household use. No other type of insurance shall be included as personal insurance for the purpose of this act.

(b) This act shall apply to all personal insurance policies either written to be effective or renewed on or after January 1, 2004.

History: L. 2003, ch. 88, § 3; July 1.



40-5103 Definitions.

40-5103. Definitions. As used in this act:

(a) "Adverse action" means any of the following in connection with the underwriting of personal insurance:

(1) A denial or cancellation of coverage; or

(2) a reduction or other adverse or unfavorable change in the terms of coverage of any insurance regardless of whether such insurance is in existence or has been applied for.

(b) "Affiliate" means any company that controls, is controlled by, or is under common control with another company.

(c) "Agent" shall have the meaning ascribed to it in subsection (k) of K.S.A. 2015 Supp. 40-4902, and amendments thereto, unless the context requires otherwise.

(d) "Applicant" means an individual who has applied to an insurer to be covered by a personal insurance policy.

(e) "Commissioner" means the commissioner of insurance and any authorized designee of the commissioner.

(f) "Consumer" means an insured whose credit information is used or whose insurance score is calculated in the underwriting or rating of a personal insurance policy. "Consumer" also includes an applicant for a personal insurance policy.

(g) "Consumer reporting agency" means any person which, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages, in whole or in part, in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties.

(h) "Credit information" means any credit related information derived from a credit report, found on a credit report itself, or provided on an application for personal insurance. Credit information shall not include any information which is not credit related, regardless of whether such information is contained in a credit report or in an application or is used to calculate an insurance score.

(i) "Credit report" means any written, oral, or other communication of information by a consumer reporting agency bearing on a consumer's credit worthiness, credit standing or credit capacity which is used or expected to be used or collected in whole or in part for the purpose of serving as a factor to determine personal insurance premiums, eligibility for coverage, or tier placement.

(j) "Department" means the insurance department established by K.S.A. 40-102, and amendments thereto.

(k) "Insurance score" means a number or rating that is derived from an algorithm, computer application, model, or other process that is based, in whole or in part, on credit information for the purposes of predicting the future insurance loss exposure of an individual applicant or insured.

(l) "Personal insurance" means private passenger automobile, homeowners, motorcycle, mobile homeowners and non-commercial dwelling fire insurance policies and boat, personal water craft, snowmobile and recreational vehicle policies. For the strict purposes of this act, personal insurance shall also include individually underwritten policies of farmowners.

History: L. 2003, ch. 88, § 4; L. 2010, ch. 108, § 6; July 1.



40-5104 Prohibited acts.

40-5104. Prohibited acts. No insurer authorized to do business in the state of Kansas which uses credit information to underwrite or rate risks, shall:

(a) Use an insurance score that is calculated using income, address, zip code, race, religion, color, sex, disability, national origin, ancestry or marital status of the consumer as a factor.

(b) Without consideration of any other applicable underwriting factor independent of credit information and not expressly prohibited by subsection (a), refuse to quote, deny, cancel or refuse to renew any policy of personal insurance solely on the basis of credit information.

(c) Without consideration of any other applicable factor independent of credit information, base an insured's renewal rates for personal insurance solely upon credit information.

(d) Without consideration of any other applicable factor independent of credit information, take an adverse action against a consumer solely because such consumer does not have a credit card account.

(e) Consider an absence of credit information or an inability to calculate an insurance score in underwriting or rating personal insurance, unless the insurer does one of the following:

(1) Treat the consumer as if the applicant or insured had neutral credit information, as defined by the insurer; or

(2) exclude the use of credit information as a factor and use only other underwriting criteria.

(f) Take an adverse action against a consumer based on credit information, unless an insurer obtains and uses a credit report issued or an insurance score calculated within 90 days from the date the personal insurance policy is first written or notice of renewal is issued.

(g) (1) The insurer shall:

(A) Re-underwrite and re-rate the consumer's personal insurance policy, at the annual renewal of such policy, based upon a current credit report or insurance score for such consumer, if requested by the consumer. Such consumer's current credit report or insurance score shall be used if the result of the re-underwrite and re-rate reduces the consumer's rate. Such consumer's current credit report or insurance score shall not be used to increase the consumer's rate. The insurer shall not be found to be in violation of rate filings by adjusting an insured's rate in accordance with this subparagraph. Nothing in this subparagraph shall require an insurer to recalculate a consumer's insurance score or obtain the updated credit report of a consumer more frequently than once in a twelve-month period.

(B) Have the discretion to obtain current credit information upon any renewal before the 36 months, if consistent with such insurer's underwriting guidelines.

(2) No insurer shall be required to obtain current credit information for an insured, if:

(A) The insured is in the most favorably-priced tier of the insurer, within a group of affiliated insurers. However, the insurer shall have the discretion to order such report, if consistent with such insurer's underwriting guidelines;

(B) credit was not used for underwriting or rating such insured when the policy was initially written. However, the insurer shall have the discretion to use credit for underwriting or rating such insured upon renewal, if consistent with such insurer's underwriting guidelines; or

(C) The insurer re-evaluates the insured beginning no later than 36 months after inception and thereafter based upon other underwriting or rating factors, excluding credit information.

(h) Use any of the following as a negative factor against a consumer in any insurance scoring methodology or in reviewing credit information for the purpose of underwriting or rating a policy of personal insurance:

(1) Any credit inquiry not initiated by the consumer or any inquiry requested by the consumer for such consumer's own credit information;

(2) any inquiry relating to insurance coverage, if so identified on a consumer's credit report;

(3) any collection account with a medical industry code, if so identified on the consumer's credit report; or

(4) any additional lender inquiry beyond the first such inquiry related to the same loan purpose, if coded by the consumer reporting agency on the consumer's credit report as being from the given loan industry and made within 30 days of one another.

History: L. 2003, ch. 88, § 5; L. 2010, ch. 108, § 7; July 1.



40-5105 Re-underwriting or re-rating consumer, when; overpayment of premium.

40-5105. Re-underwriting or re-rating consumer, when; overpayment of premium. (a) If it is determined through the dispute resolution process set forth in the federal fair credit reporting act, 15 U.S.C. § 1681i(a)(5), that the credit information of a current insured was incorrect or incomplete and if the insurer receives notice of such determination from either the consumer reporting agency or from the insured, the insurer shall re-underwrite and re-rate the consumer within 30 days of receiving the notice. After re-underwriting or re-rating the insured, the insurer shall make any adjustments necessary, consistent with such insurer's underwriting and rating guidelines.

(b) If an insurer determines that the insured has overpaid the premium, the insurer shall refund to the insured the amount of overpayment calculated back to the shorter of either the last 12 months of coverage or the actual policy period.

History: L. 2003, ch. 88, § 6; July 1.



40-5106 Disclosure requirements.

40-5106. Disclosure requirements. If an insurer writing personal insurance uses credit information in underwriting or rating a consumer, the insurer or its agent shall disclose that it may obtain credit information in connection with such application. The insurer shall further notify such consumer that an internal appeal process exists as provided by paragraph (b) of K.S.A. 2015 Supp. 40-5107, and amendments thereto. The disclosure shall be made either on the insurance application or at the time the insurance application is taken. Such disclosure shall be either written or provided to an applicant in the same medium as the application for insurance. The insurer need not provide the disclosure statement required under this section to any insured on a renewal policy if such consumer has previously been provided a disclosure statement.

History: L. 2003, ch. 88, § 7; July 1.



40-5107 Adverse action; notice to consumer, contents.

40-5107. Adverse action; notice to consumer, contents. (a) If an insurer takes an adverse action based upon credit information, the insurer shall provide written notification to the consumer a notice that:

(1) An adverse action has been taken, in accordance with the requirements of the federal fair credit reporting act as set forth in, 15 U.S.C. § 1681m(a); and

(2) explains the reason for such adverse action.

(b) Each reason must be provided in sufficiently clear and specific language so that a person can identify the basis for the insurer's decision to take such adverse action. An insurer shall provide a procedure whereby a consumer may review an adverse action based on credit information. Such procedure shall be consistent with the provisions of K.S.A. 40-2,112, and amendments thereto. The insurer and the insurer's agent shall be immune from any action arising from information provided to the insured through such process. The insurer shall not be found in violation of rate filings by adjusting an insured's rate in such a manner.

(c) The use of generalized terms such as "poor credit history," "poor credit rating," or "poor insurance score" shall be deemed not to comply with requirements of this section.

History: L. 2003, ch. 88, § 8; July 1.



40-5108 Insurance score models, filing required; trade secret.

40-5108. Insurance score models, filing required; trade secret. (a) Each insurer that uses insurance scores to underwrite and rate risks shall file the procedure required by paragraph (b) of K.S.A. 2015 Supp. 40-5107, and amendments thereto, and such insurer's insurance scoring models or other insurance scoring processes with the insurance department. A third party may file with the insurance department such third party's scoring models or other scoring processes used on behalf of an insurer. Any filing that includes insurance scoring may include loss experience justifying the use of credit information.

(b) Except for the procedure required by paragraph (b) of K.S.A. 2015 Supp. 40-5107, and amendments thereto, any filing relating to insurance scoring models or other insurance scoring processes shall be considered to be a trade secret and confidential under the open records act.

History: L. 2003, ch. 88, § 9; July 1.



40-5109 Studies; report to legislature.

40-5109. Studies; report to legislature. (a) The commissioner of insurance shall gather data, hold public hearings, make inquiries and publish studies relating to the purpose of this act.

(b) The commissioner shall report to the president and minority leader of the senate and the speaker and minority leader of the house of representatives by January 26, 2005, on issues relating to the use of credit history in the underwriting and rating of personal insurance and the implementation of this act.

History: L. 2003, ch. 88, § 10; July 1.



40-5110 Indemnification, when required.

40-5110. Indemnification, when required. (a) An insurer shall indemnify, defend, and hold agents harmless from and against all liability, fees, and costs arising out of or relating to the actions, errors, or omissions of an agent who obtains or uses credit information or insurance scores, or both, for an insurer.

(b) The provisions of subsection (a) shall not be available whenever the agent fails to:

(1) Follow the instructions of or procedures established by the insurer; and

(2) comply with any applicable law or regulation.

(c) Nothing in this section shall be construed to provide a consumer or other insured with a cause of action that does not exist in the absence of this section.

History: L. 2003, ch. 88, § 11; July 1.



40-5111 Prohibition against use of certain information; exceptions.

40-5111. Prohibition against use of certain information; exceptions. (a) No consumer reporting agency shall provide or sell data or lists that include any information, in whole or in part, which was submitted in conjunction with an insurance inquiry about a consumer's credit information or a request for a credit report or insurance score. Such information includes, but is not limited to:

(1) The expiration date of an insurance policy or any other information that may identify any time period during which a consumer's insurance may expire; and

(2) the terms and conditions of the consumer's insurance coverage.

(b) The restrictions provided in subsection (a) of this section do not apply to:

(1) Any data or list the consumer reporting agency supplies to the insurance agent from whom information was received;

(2) the insurer for whom such agent acted; or

(3) such insurer's affiliates or holding companies.

(c) Nothing in this section shall be construed to prohibit or restrict any insurer from obtaining a claims history report or a motor vehicle report.

History: L. 2003, ch. 88, § 12; July 1.



40-5112 Powers of commissioner.

40-5112. Powers of commissioner. Whenever an insurer is found to be in violation of any provision of this act, the commissioner shall proceed under K.S.A. 40-2,125, and amendments thereto.

History: L. 2003, ch. 88, § 13; July 1.



40-5113 Rules and regulations.

40-5113. Rules and regulations. The commissioner of insurance is hereby authorized to adopt such rules and regulations as may be necessary to carry out the provisions of this act.

History: L. 2003, ch. 88, § 14; July 1.



40-5114 Severability.

40-5114. Severability. (a) If any provision of this act is declared invalid due to an interpretation of or a future change in the federal fair credit reporting act, the remaining portions of the act shall be deemed to be severable and shall remain in full force and effect.

(b) If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2003, ch. 88, § 15; July 1.



40-5115 Credit information; use by insurers; extraordinary life circumstances; limitations.

40-5115. Credit information; use by insurers; extraordinary life circumstances; limitations. (a) (1) Notwithstanding any other law, rule or regulation, an insurer that uses credit information shall, upon written request from an applicant for insurance coverage or an insured, provide reasonable exceptions to the insurer's rates, rating classifications, company or tier placement, or underwriting rules or guidelines for a consumer who has experienced and whose credit information has been directly influenced by an extraordinary life circumstance.

(2) As used in this section "extraordinary life circumstance" means:

(A) Catastrophic event, as declared by the federal or any state government;

(B) serious illness or injury to the consumer or such consumer's immediate family member;

(C) the death of a spouse, child or parent of the insured;

(D) divorce or involuntary interruption of legally-owed alimony or support payments;

(E) identity theft;

(F) temporary loss of employment for a period of three months or more, if it results from involuntary termination;

(G) overseas military deployment; or

(H) other events as determined by the insurer.

(b) If a consumer submits a request for an exception under subsection (a), an insurer may, in its sole discretion:

(1) Require the consumer to provide reasonable written and independently verifiable documentation of the event;

(2) require the consumer to demonstrate that the event had a direct and meaningful impact on the consumer's credit information; and

(3) require such request be made no more than 60 days from the date of the application for insurance or the policy renewal.

(c) An insurer shall not be deemed to be out of compliance with any law, rule or regulation relating to underwriting, rating or rate filing as a result of granting an exception under this section. Nothing in this section shall be construed to provide a consumer or other insured with a cause of action that does not exist in the absence of this section.

(d) The insurer shall provide notice to consumers that reasonable exceptions are available and information about how the consumer may inquire further.

(e) (1) Within 30 days of the insurer's receipt of sufficient documentation of an extraordinary life circumstance as the insurer may request under subsection (b), the insurer shall inform the consumer of the outcome of their request for a reasonable exception.

(2) The insurer may grant an exception despite the consumer not providing the initial request for an exception in writing or grant an exception where the consumer asks for consideration of repeated circumstances or the insurer has considered this circumstance previously.

(3) The insurer shall inform the consumer of the outcome of their request in writing.

(f) This section shall be part of and supplemental to the Kansas insurance score act.

History: L. 2010, ch. 108, § 5; July 1.






Article 52 ASSUMPTION REINSURANCE AGREEMENTS

40-5201 Assumption reinsurance agreement act; applicability; waiver of requirements, when allowed; exceptions.

40-5201. Assumption reinsurance agreement act; applicability; waiver of requirements, when allowed; exceptions. (a) (1) This act applies to any insurer authorized in this state which either assumes or transfers the obligations or risks, or both, on contracts of insurance pursuant to an assumption reinsurance agreement.

(2) At the commissioner's discretion, the commissioner may waive any requirement of this act when the transfer of obligations or risks, or both, results from the discontinuance of business pursuant to K.S.A. 40-248, and amendments thereto, by the transferring insurer.

(b) This act does not apply to: (1) Any reinsurance agreement or transaction in which the ceding insurer continues to remain directly liable for its insurance obligations or risks, or both, under the contracts of insurance subject to the reinsurance agreement;

(2) the substitution of one insurer for another upon the expiration of insurance coverage pursuant to statutory or contractual requirements and the issuance of a new contract of insurance by another insurer;

(3) the transfer of contracts of insurance pursuant to mergers or consolidations of two or more insurers to the extent that those transactions are regulated by statute;

(4) any insurer subject to a judicial order of liquidation or rehabilitation;

(5) any reinsurance agreement or transaction to which a state insurance guaranty association is a party, provided that policyholders do not lose any rights or claims afforded under their original policies pursuant to K.S.A. 40-2901 et seq., and amendments thereto, or K.S.A. 40-3001 et seq., and amendments thereto; or

(6) the transfer of liabilities from one insurer to another under a single group policy upon the request of the group policyholder.

History: L. 2004, ch. 128, § 6; L. 2008, ch. 83, § 1; July 1.



40-5202 Same; definitions.

40-5202. Same; definitions. For the purposes of this act:

(a) "Assuming insurer" means the insurer that acquires an insurance obligation or risk, or both, from the transferring insurer pursuant to an assumption reinsurance agreement.

(b) "Assumption reinsurance agreement" means any contract that both:

(1) Transfers insurance obligations or risks, or both, of existing or in-force contracts of insurance from a transferring insurer to an assuming insurer; and

(2) is intended to effect a novation of the transferred contract of insurance with the result that the assuming insurer becomes directly liable to the policyholders of the transferring insurer and the transferring insurer's insurance obligations or risks, or both, under the contracts are extinguished.

(c) "Commissioner" means the commissioner of insurance as defined by K.S.A. 40-102, and amendments thereto, unless the context requires otherwise.

(d) "Contract of insurance" means any written agreement between an insurer and policyholder pursuant to which the insurer, in exchange for premium or other consideration, agrees to assume an obligation or risk, or both, of the policyholder or to make payments on behalf of, or to, the policyholder or its beneficiaries. Contract of insurance includes all property, casualty, life, health, accident, surety, title and annuity business authorized to be written pursuant to the insurance laws of this state.

(e) "Home service business" means insurance business on which premiums are collected on a weekly or monthly basis by an agent of the insurer.

(f) "Notice of transfer" means the written notice to policyholders required by K.S.A. 2015 Supp. 40-5203, and amendments thereto.

(g) "Policyholder" means any individual or entity which has the right to terminate or otherwise alter the terms of a contract of insurance.

Policyholder includes any certificateholder whose certificate is in force on the proposed effective date of the assumption, if the certificateholder has the right to keep the certificate in force without change in benefit following termination of the group policy.

The right to keep the certificate in force shall not include the right to elect individual coverage under the consolidated omnibus budget reconciliation act ("COBRA") section 601 et seq., of the employee retirement income security act of 1974, as amended, 29 U.S.C. §§ 1161 et seq.

(h) "Transferring insurer" means the insurer which transfers an insurance obligation or risk, or both, to an assuming insurer pursuant to an assumption reinsurance agreement.

(i) This section shall take effect on and after July 1, 2004.

History: L. 2004, ch. 128, § 7; May 20.



40-5203 Same; notice to policyholders; contents.

40-5203. Same; notice to policyholders; contents. (a) The transferring insurer shall provide or cause to be provided to each policyholder a notice of transfer by first-class mail, addressed to the policyholder's last known address or to the address to which premium notices or other policy documents are sent or, with respect to home service business, by personal delivery with acknowledged receipt.  A notice of transfer shall also be sent to the transferring insurer's agents or brokers of record on the affected policies.

(b) The notice of transfer shall state or provide:

(1) The date the transfer and novation of the policyholder's contract of insurance is proposed to take place;

(2) the name, address and telephone number of the assuming and transferring insurer;

(3) that the policyholder has the right to either consent to or reject the transfer and novation;

(4) the procedures and time limit for consenting to or rejecting the transfer and novation;

(5) a summary of any effect that consenting to or rejecting the transfer and novation will have on the policyholder's rights;

(6) a statement that the assuming insurer is licensed to write the type of business being assumed in the state where the policyholder resides, or is otherwise authorized, as provided herein, to assume such business;

(7) the name and address of the person at the transferring insurer to whom the policyholder should send its written statement of acceptance or rejection of the transfer and novation;

(8) the address and phone number of the insurance department where the policyholder resides so that the policyholder may write or call the insurance department for further information regarding the financial condition of the assuming insurer;

(9) the following financial data for both companies:

(A) Ratings for the last five years if available or for such lesser period as is available from two nationally recognized insurance rating services acceptable to the commissioner including the rating service's explanation of the meaning of the ratings.  If ratings are unavailable for any year of the five-year period, this shall also be disclosed;

(B) a balance sheet as of December 31 for the previous three years, if available, or for such lesser period as is available and as of the date of the most recent quarterly statement;

(C) a copy of the management's discussion and analysis that was filed as a supplement to the previous year's annual statement; and

(D) an explanation of the reason for the transfer.

(c) Notice in a form identical or substantially similar to the form set forth in this act shall be deemed to comply with the requirements of subsection (b) of this section and amendments thereto.

(d) The notice of transfer shall include a pre-addressed, postage-paid response card which a policyholder may return as such policyholder's written statement of acceptance or rejection of the transfer and novation.

(e) The notice of transfer shall be filed as part of the prior approval requirement.

(f) This section shall take effect on and after July 1, 2004.

History: L. 2004, ch. 128, § 8; May 20.



40-5204 Same; prior approval by commissioner required; duties of licensed foreign insurer.

40-5204. Same; prior approval by commissioner required; duties of licensed foreign insurer. (a) Prior approval by the commissioner is required for any transaction where an insurer domiciled in this state assumes or transfers obligations or risks, or both, on contracts of insurance under an assumption reinsurance agreement.  No insurer licensed in this state shall transfer obligations and/or risks on contracts of insurance issued to or owned by residents of this state to any insurer that is not licensed in this state.  An insurer domiciled in this state shall not assume obligations or risks, or both, on contracts of insurance issued to or owned by policyholders residing in any other state unless it is licensed in the other state, or the insurance regulatory official of that state has approved the assumption.

(b) Any licensed foreign insurer that enters into an assumption reinsurance agreement which transfers the obligations or risks, or both, on contracts of insurance issued to or owned by residents of this state, shall file or cause to be filed with the commissioner of insurance of this state the assumption certificate, a copy of the notice of transfer and an affidavit that the transaction is subject to substantially similar requirements in the state of domicile of both the transferring and assuming insurer.  If no such requirements exist in the domicile of either the transferring or assuming insurers, then the requirements of this act shall apply.

(c) Any licensed foreign insurer that enters into an assumption reinsurance agreement which transfers the obligations or risks, or both, on contracts of insurance issued to or owned by residents of this state, shall obtain prior approval of the commissioner of insurance of this state and be subject to all other requirements of this act with respect to residents of this state, unless the transferring and assuming insurers are subject to assumption reinsurance requirements adopted by statute or regulation in the jurisdiction of their domicile which are substantially similar to those contained herein.

(d) The following factors, along with such other factors as the commissioner deems appropriate under the circumstances, shall be considered by the commissioner in reviewing a request for approval:

(1) The financial condition of the transferring and assuming insurers and the effect the transaction will have on the financial condition of each company;

(2) the competence, experience and integrity of those persons who control the operation of the assuming insurer;

(3) the plans or proposals the assuming party has with respect to the administration of the policies subject to the proposed transfer;

(4) whether the transfer is fair and reasonable to the policyholders of both companies; and

(5) whether the notice of transfer to be provided by the insurer is fair, adequate and not misleading.

(e) This section shall take effect on and after July 1, 2004.

History: L. 2004, ch. 128, § 9; May 20.



40-5205 Same; rights of policyholders.

40-5205. Same; rights of policyholders. (a) Policyholders shall have the right to reject the transfer and novation of their contracts of insurance.  Policyholders electing to reject the assumption transaction shall return to the transferring insurer the pre-addressed, postage-paid response card or other written notice and indicate thereon that the assumption is rejected (collectively referred to as the "response card").

(b) Payment of any premium to the assuming company during the 24-month period after notice is received shall be deemed to indicate the policyholder's acceptance of the transfer to the assuming insurer and a novation shall be deemed to have been effected, provided that the premium notice clearly states that payment of the premium to the assuming insurer shall constitute acceptance of the transfer. However, the premium notice shall also provide a method for the policyholder to pay the premium while reserving the right to reject the transfer. With respect to any home service business or any other business not using premium notices, the disclosures and procedural requirements of this subsection are to be set forth in the notice of transfer required by K.S.A. 2015 Supp. 40-5202, and amendments thereto, and in the assumption certificate.

(c) After no fewer than 24 months from the mailing of the initial notice of transfer required under K.S.A. 2015 Supp. 40-5202, and amendments thereto, if positive consent to, or rejection of, the transfer and assumption has not been received or consent has not been deemed to have occurred under subsection (b) of this section, the transferring company shall send to the policyholder a second and final notice of transfer as specified in K.S.A. 2015 Supp. 40-5202, and amendments thereto. If the policyholder does not accept or reject the transfer during the one-month period immediately following the date on which the transferring insurer mails the second and final notice of transfer, the policyholder's consent will be deemed to have occurred and novation of the contract will be effected. With respect to the home service business, or any other business not using premium notices, the 24-month and one-month periods shall be measured from the date of delivery of the notice of transfer pursuant to subsection (a) of K.S.A. 2015 Supp. 40-5203, and amendments thereto.

(d) The transferring insurer will be deemed to have received the response card on the date it is postmarked.  A policyholder may also send its response card by facsimile or other electronic transmission or by registered mail, express delivery or courier service, in which case the response card shall be deemed to have been received by the assuming insurer on the date of actual receipt by the transferring insurer.

(e) This section shall take effect on and after July 1, 2004.

History: L. 2004, ch. 128, § 10; May 20.



40-5206 Same; novation of insurance contract, when.

40-5206. Same; novation of insurance contract, when. If a policyholder consents to the transfer pursuant to K.S.A. 2015 Supp. 40-5205, and amendments thereto, or if the transfer is effected under K.S.A. 2015 Supp. 40-5207, and amendments thereto, there shall be a novation of the contract of insurance subject to the assumption reinsurance agreement with the result that the transferring insurer shall thereby be relieved of all insurance obligations or risks, or both, transferred under the assumption reinsurance agreement and the assuming insurer shall become directly and solely liable to the policyholder for those insurance obligations or risks, or both.

This section shall take effect on and after July 1, 2004.

History: L. 2004, ch. 128, § 11; May 20.



40-5207 Same; effect of similar law in another state.

40-5207. Same; effect of similar law in another state. If an insurer domiciled in this state or in a jurisdiction having a substantially similar law is deemed by the domiciliary commissioner to be in hazardous financial condition or an administrative proceeding has been instituted against it for the purpose of reorganizing or conserving the insurer, and the transfer of the contracts of insurance is in the best interest of the policyholders, as determined by the domiciliary commissioner, a transfer and novation may be effected notwithstanding the provisions of this act.  This may include a form of implied consent and adequate notification to the policyholder of the circumstances requiring the transfer as approved by the commissioner.

This section shall take effect on and after July 1, 2004.

History: L. 2004, ch. 128, § 12; May 20.



40-5208 Same; continuation of certain protections.

40-5208. Same; continuation of certain protections. Residents of this state whose policies were previously subject to the protections set forth in K.S.A. 40-2901 et seq., and amendments thereto, or K.S.A. 40-3001 et seq., and amendments thereto, and whose policies are transferred to an unlicensed insurer pursuant to this section are entitled to continued protection thereunder.

This section shall take effect on and after July 1, 2004.

History: L. 2004, ch. 128, § 13; May 20.



40-5209 Same; required forms; contents.

40-5209. Same; required forms; contents. A notice of transfer and form for response by an insured to such a notice shall be deemed to be sufficient for the purposes of this act if it substantially conforms with the following form:

NOTICE OF TRANSFER

IMPORTANT: THIS NOTICE AFFECTS YOUR CONTRACT RIGHTS. PLEASE READ IT CAREFULLY.

Transfer of Policy

The [ABC Insurance Company] has agreed to replace us as your insurer under [insert policy/certificate name and number] effective [insert date].  The [ABC Insurance Company's] principal place of business is [insert address] and certain financial information concerning both companies is attached, including (1) ratings for the last five years, if available, or for such lesser period as is available from two nationally recognized insurance rating services; (2) balance sheets for the previous three years, if available, or for such lesser period as is available and as of the date of the most recent quarterly statement; (3) a copy of the Management's Discussion and Analysis that was filed as a supplement to the previous year's annual statement; and (4) an explanation of the reason for the transfer.  You may obtain additional information concerning [ABC Insurance Company] from reference materials in your local library or by contacting your Insurance Commissioner at [insert address and phone number].

The [ABC Insurance Company] is licensed to write this coverage in your state. The Commissioner of Insurance in your state has reviewed the potential effect of the proposed transaction, and has approved the transaction.

Your Rights

You may choose to consent to or reject the transfer of your policy to [ABC Insurance Company].  If you want your policy transferred, you may notify us in writing by signing and returning the enclosed pre-addressed, postage-paid card or by writing to us at:

[Insert name, address and facsimile number of contact person.]

Payment of your premium to the assuming company will also constitute acceptance of the transaction.  However, a method will be provided to allow you to pay the premium while reserving the right to reject the transfer.

If you reject the transfer, you may keep your policy with us or exercise any option under your policy.  If we do not receive a written rejection you will, as a matter of law, have consented to the transfer.  However, before this consent is final you will be provided a second notice of the transfer 24 months from now.  After the second notice is provided, you will have one month to reply. If you have paid your premium to the [ABC Insurance Company], without reserving your right to reject the transfer, you will not receive a second notice.

Effect of Transfer

If you accept this transfer, [ABC Insurance Company] will be your insurer.  It will have direct responsibility to you for the payment of all claims, benefits and for all other policy obligations. We will no longer have any obligations to you.

If you accept this transfer, you should make all premium payments and claims submissions to [ABC Insurance Company] and direct all questions to [ABC Insurance Company].

If you have any further questions about this agreement, you may contact [XYZ Insurance] or [ABC Insurance].

Sincerely,      [XYZ Insurance Company   [ABC Insurance Company 111 No Street    222 No StreetSmithville, USA    Jonesville, USA555/555-5555]    333/333-3333]

For your convenience, we have enclosed a pre-addressed postage-paid response card. Please take time now to read the enclosed notice and complete and return the response card to us.

[Notice Date]

RESPONSE CARD

_______  Yes, I accept the transfer of my policy from [name of transferring company] to [name of assuming company].

_______  No, I reject the proposed transfer of my policy from [name of transferring company] to [name of assuming company] and wish to retain my policy with [name of transferring company].

Date    Signature Name:       Street Address:       City, State, Zip:

This section shall take effect on and after July 1, 2004.

History: L. 2004, ch. 128, § 14; May 20.



40-5210 Same; citation of act; duties of commissioner; rules and regulations.

40-5210. Same; citation of act; duties of commissioner; rules and regulations. (a) K.S.A. 2015 Supp. 40-5201 through 40-5210, and amendments thereto, shall be known and may be cited as the assumption reinsurance agreement act.

(b) This act shall be administered by the commissioner.

(c) The commissioner is hereby authorized to adopt such rules and regulations as may be necessary to carry out the provisions of this act.

History: L. 2004, ch. 128, § 15; L. 2008, ch. 83, § 2; July 1.






Article 53 INTERSTATE INSURANCE COMPACTS

40-5301 Interstate insurance product regulation compact.

40-5301. Interstate insurance product regulation compact. This act may be cited as the Interstate Insurance Product Regulation Compact.

ARTICLE I.

PURPOSES

The purposes of this Compact are, through means of joint and cooperative action among the Compacting States:

1. To promote and protect the interest of consumers of individual and group annuity, life insurance, disability income and long-term care insurance products;

2. To develop uniform standards for insurance products covered under the Compact;

3. To establish a central clearinghouse to receive and provide prompt review of insurance products covered under the Compact and in certain cases, advertisements related thereto, submitted by insurers authorized to do business in one or more Compacting States;

4. To give appropriate regulatory approval to those product filings and advertisements satisfying the applicable uniform standard;

5. To improve coordination of regulatory resources and expertise between state insurance departments regarding the setting of uniform standards and review of insurance products covered under the Compact;

6. To create the Interstate Insurance Product Regulation Commission; and

7. To perform these and such other related functions as may be consistent with the state regulation of the business of insurance.

ARTICLE II.

DEFINITIONS

For purposes of this Compact:

1. "Advertisement" means any material designed to create public interest in a Product, or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace or retain a policy, as more specifically defined in the Rules and Operating Procedures of the Commission.

2. "Bylaws" mean those bylaws established by the Commission for its governance, or for directing or controlling the Commission's actions or conduct.

3. "Compacting State" means any State which has enacted this Compact legislation and which has not withdrawn pursuant to Article XIV, Section 1, or been terminated pursuant to Article XIV, Section 2.

4. "Commission" means the "Interstate Insurance Product Regulation Commission" established by this Compact.

5. "Commissioner" means the chief insurance regulatory official of a State including, but not limited to commissioner, superintendent, director or administrator.

6. "Domiciliary State" means the state in which an Insurer is incorporated or organized; or, in the case of an alien Insurer, its state of entry.

7. "Insurer" means any entity licensed by a State to issue contracts of insurance for any of the lines of insurance covered by this Act.

8. "Member" means the person chosen by a Compacting State as its representative to the Commission, or his or her designee.

9. "Non-compacting State" means any State which is not at the time a Compacting State.

10. "Operating Procedures" mean procedures promulgated by the Commission implementing a Rule, Uniform Standard or a provision of this Compact.

11. "Product" means the form of a policy or contract, including any application, endorsement, or related form which is attached to and made a part of the policy or contract, and any evidence of coverage or certificate, for an individual or group annuity, life insurance, disability income or long-term care insurance product that an Insurer is authorized to issue.

12. "Rule" means a statement of general or particular applicability and future effect promulgated by the Commission, including a Uniform Standard developed pursuant to Article VII of this Compact, designed to implement, interpret, or prescribe law or policy or describing the organization, procedure, or practice requirements of the Commission, which shall have the force and effect of law in the Compacting States.

13. "State" means any state, district or territory of the United States of America.

14. "Third-Party Filer" means an entity that submits a Product filing to the Commission on behalf of an Insurer.

15. "Uniform Standard" means a standard adopted by the Commission for a Product line, pursuant to Article VII of this Compact, and shall include all of the Product requirements in aggregate; provided, that each Uniform Standard shall be construed, whether express or implied, to prohibit the use of any inconsistent, misleading or ambiguous provisions in a Product and the form of the Product made available to the public shall not be unfair, inequitable or against public policy as determined by the Commission.

ARTICLE III.

ESTABLISHMENT OF THE COMMISSION

AND VENUE

1. The Compacting States hereby create and establish a joint public agency known as the "Interstate Insurance Product Regulation Commission." Pursuant to Article IV, the Commission will have the power to develop Uniform Standards for Product lines, receive and provide prompt review of Products filed therewith, and give approval to those Product filings satisfying applicable Uniform Standards; provided, it is not intended for the Commission to be the exclusive entity for receipt and review of insurance product filings. Nothing herein shall prohibit any Insurer from filing its product in any State wherein the Insurer is licensed to conduct the business of insurance; and any such filing shall be subject to the laws of the State where filed.

2. The Commission is a body corporate and politic, and an instrumentality of the Compacting States.

3. The Commission is solely responsible for its liabilities except as otherwise specifically provided in this Compact.

4. Venue is proper and judicial proceedings by or against the Commission shall be brought solely and exclusively in a Court of competent jurisdiction where the principal office of the Commission is located.

ARTICLE IV.

POWERS OF THE COMMISSION

The Commission shall have the following powers:

1. To promulgate Rules, pursuant to Article VII of this Compact, which shall have the force and effect of law and shall be binding in the Compacting States to the extent and in the manner provided in this Compact;

2. To exercise its rulemaking authority and establish reasonable Uniform Standards for Products covered under the Compact, and Advertisement related thereto, which shall have the force and effect of law and shall be binding in the Compacting States, but only for those Products filed with the Commission, provided, that a Compacting State shall have the right to opt out of such Uniform Standard pursuant to Article VII, to the extent and in the manner provided in this Compact, and, provided further, that any Uniform Standard established by the Commission for long-term care insurance products may provide the same or greater protections for consumers as, but shall not provide less than, those protections set forth in the National Association of Insurance Commissioners, Long-Term Care Insurance Model Act and Long-Term Care Insurance Model Regulation, respectively, adopted as of 2001. The Commission shall consider whether any subsequent amendments to the NAIC Long-Term Care Insurance Model Act or Long-Term Care Insurance Model Regulation adopted by the NAIC require amending of the Uniform Standards established by the Commission for long-term care insurance products;

3. To receive and review in an expeditious manner Products filed with the Commission, and rate filings for disability income and long-term care insurance Products, and give approval of those Products and rate filings that satisfy the applicable Uniform Standard, where such approval shall have the force and effect of law and be binding on the Compacting States to the extent and in the manner provided in the Compact;

4. To receive and review in an expeditious manner Advertisement relating to long-term care insurance products for which Uniform Standards have been adopted by the Commission, and give approval to all Advertisement that satisfies the applicable Uniform Standard. For any product covered under this Compact, other than long-term care insurance products, the Commission shall have the authority to require an insurer to submit all or any part of its Advertisement with respect to that product for review or approval prior to use, if the Commission determines that the nature of the product is such that an Advertisement of the product could have the capacity or tendency to mislead the public. The actions of Commission as provided in this section shall have the force and effect of law and shall be binding in the Compacting States to the extent and in the manner provided in the Compact;

5. To exercise its rulemaking authority and designate Products and Advertisement that may be subject to a self-certification process without the need for prior approval by the Commission;

6. To promulgate Operating Procedures, pursuant to Article VII of this Compact, which shall be binding in the Compacting States to the extent and in the manner provided in this Compact;

7. To bring and prosecute legal proceedings or actions in its name as the Commission; provided, that the standing of any state insurance department to sue or be sued under applicable law shall not be affected;

8. To issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence;

9. To establish and maintain offices;

10. To purchase and maintain insurance and bonds;

11. To borrow, accept or contract for services of personnel, including, but not limited to, employees of a Compacting State;

12. To hire employees, professionals or specialists, and elect or appoint officers, and to fix their compensation, define their duties and give them appropriate authority to carry out the purposes of the Compact, and determine their qualifications; and to establish the Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation and qualifications of personnel;

13. To accept any and all appropriate donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of the same; provided that at all times the Commission shall strive to avoid any appearance of impropriety;

14. To lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve or use, any property, real, personal or mixed; provided that at all times the Commission shall strive to avoid any appearance of impropriety;

15. To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed;

16. To remit filing fees to Compacting States as may be set forth in the Bylaws, Rules or Operating Procedures;

17. To enforce compliance by Compacting States with Rules, Uniform Standards, Operating Procedures and Bylaws;

18. To provide for dispute resolution among Compacting States;

19. To advise Compacting States on issues relating to Insurers domiciled or doing business in Non-compacting jurisdictions, consistent with the purposes of this Compact;

20. To provide advice and training to those personnel in state insurance departments responsible for product review, and to be a resource for state insurance departments;

21. To establish a budget and make expenditures;

22. To borrow money;

23. To appoint committees, including advisory committees comprising Members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives, and such other interested persons as may be designated in the Bylaws;

24. To provide and receive information from, and to cooperate with law enforcement agencies;

25. To adopt and use a corporate seal; and

26. To perform such other functions as may be necessary or appropriate to achieve the purposes of this Compact consistent with the state regulation of the business of insurance.

ARTICLE V.

ORGANIZATION OF THE COMMISSION

1. Membership, Voting and Bylaws

a. Each Compacting State shall have and be limited to one Member. Each Member shall be qualified to serve in that capacity pursuant to applicable law of the Compacting State. Any Member may be removed or suspended from office as provided by the law of the State from which he or she shall be appointed. Any vacancy occurring in the Commission shall be filled in accordance with the laws of the Compacting State wherein the vacancy exists. Nothing herein shall be construed to affect the manner in which a Compacting State determines the election or appointment and qualification of its own Commissioner.

b. Each Member shall be entitled to one vote and shall have an opportunity to participate in the governance of the Commission in accordance with the Bylaws. Notwithstanding any provision herein to the contrary, no action of the Commission with respect to the promulgation of a Uniform Standard shall be effective unless two-thirds (2/3) of the Members vote in favor thereof.

c. The Commission shall, by a majority of the Members, prescribe Bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes, and exercise the powers, of the Compact, including, but not limited to:

i. establishing the fiscal year of the Commission;

ii. providing reasonable procedures for appointing and electing members, as well as holding meetings, of the Management Committee;

iii. providing reasonable standards and procedures: (i) for the establishment and meetings of other committees, and (ii) governing any general or specific delegation of any authority or function of the Commission;

iv. providing reasonable procedures for calling and conducting meetings of the Commission that consists of a majority of Commission members, ensuring reasonable advance notice of each such meeting, and providing for the right of citizens to attend each such meeting with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and insurers, proprietary information, including trade secrets. The Commission may meet in camera only after a majority of the entire membership votes to close a meeting en toto or in part. As soon as practicable, the Commission must make public (i) a copy of the vote to close the meeting revealing the vote of each Member with no proxy votes allowed, and (ii) votes taken during such meeting;

v. establishing the titles, duties and authority and reasonable procedures for the election of the officers of the Commission;

vi. providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Commission. Notwithstanding any civil service or other similar laws of any Compacting State, the Bylaws shall exclusively govern the personnel policies and programs of the Commission;

vii. promulgating a code of ethics to address permissible and prohibited activities of commission members and employees; and

viii. providing a mechanism for winding up the operations of the Commission and the equitable disposition of any surplus funds that may exist after the termination of the Compact after the payment and/or reserving of all of its debts and obligations.

d. The Commission shall publish its bylaws in a convenient form and file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the Compacting States.

2. Management Committee, Officers and Personnel

a. A Management Committee comprising no more than fourteen (14) members shall be established as follows:

(i) One (1) member from each of the six (6) Compacting States with the largest premium volume for individual and group annuities, life, disability income and long-term care insurance products, determined from the records of the NAIC for the prior year;

(ii) Four (4) members from those Compacting States with at least two percent (2%) of the market based on the premium volume described above, other than the six (6) Compacting States with the largest premium volume, selected on a rotating basis as provided in the Bylaws, and;

(iii) Four (4) members from those Compacting States with less than two percent (2%) of the market, based on the premium volume described above, with one (1) selected from each of the four (4) zone regions of the NAIC as provided in the Bylaws.

b. The Management Committee shall have such authority and duties as may be set forth in the Bylaws, including but not limited to:

i. managing the affairs of the Commission in a manner consistent with the Bylaws and purposes of the Commission;

ii. establishing and overseeing an organizational structure within, and appropriate procedures for, the Commission to provide for the creation of Uniform Standards and other Rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing, and the review of elections made by a Compacting State to opt out of a Uniform Standard; provided that a Uniform Standard shall not be submitted to the Compacting States for adoption unless approved by two-thirds (2/3) of the members of the Management Committee;

iii. overseeing the offices of the Commission; and

iv. planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Commission.

c. The Commission shall elect annually officers from the Management Committee, with each having such authority and duties, as may be specified in the Bylaws.

d. The Management Committee may, subject to the approval of the Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Commission may deem appropriate. The executive director shall serve as secretary to the Commission, but shall not be a Member of the Commission. The executive director shall hire and supervise such other staff as may be authorized by the Commission.

3. Legislative and Advisory Committees

a. A legislative committee comprising state legislators or their designees shall be established to monitor the operations of, and make recommendations to, the Commission, including the Management Committee; provided that the manner of selection and term of any legislative committee member shall be as set forth in the Bylaws. Prior to the adoption by the Commission of any Uniform Standard, revision to the Bylaws, annual budget or other significant matter as may be provided in the Bylaws, the Management Committee shall consult with and report to the legislative committee.

b. The Commission shall establish two (2) advisory committees, one of which shall comprise consumer representatives independent of the insurance industry, and the other comprising insurance industry representatives.

c. The Commission may establish additional advisory committees as its Bylaws may provide for the carrying out of its functions.

4. Corporate Records of the Commission

The Commission shall maintain its corporate books and records in accordance with the Bylaws.

5. Qualified Immunity, Defense and Indemnification

a. The Members, officers, executive director, employees and representatives of the Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of that person.

b. The Commission shall defend any Member, officer, executive director, employee or representative of the Commission in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Commission employment, duties or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties or responsibilities; provided, that nothing herein shall be construed to prohibit that person from retaining his or her own counsel; and provided further, that the actual or alleged act, error or omission did not result from that person's intentional or willful and wanton misconduct.

c. The Commission shall indemnify and hold harmless any Member, officer, executive director, employee or representative of the Commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error or omission that occurred within the scope of Commission employment, duties or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties or responsibilities, provided, that the actual or alleged act, error or omission did not result from the intentional or willful and wanton misconduct of that person.

ARTICLE VI.

MEETINGS AND ACTS OF

THE COMMISSION

1. The Commission shall meet and take such actions as are consistent with the provisions of this Compact and the Bylaws.

2. Each Member of the Commission shall have the right and power to cast a vote to which that Compacting State is entitled and to participate in the business and affairs of the Commission. A Member shall vote in person or by such other means as provided in the Bylaws. The Bylaws may provide for Members' participation in meetings by telephone or other means of communication.

3. The Commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the Bylaws.

ARTICLE VII.

RULES & OPERATING PROCEDURES: RULEMAKING

FUNCTIONS OF THE COMMISSION AND

OPTING OUT OF UNIFORM STANDARDS

1. Rulemaking Authority. The Commission shall promulgate reasonable Rules, including Uniform Standards, and Operating Procedures in order to effectively and efficiently achieve the purposes of this Compact. Notwithstanding the foregoing, in the event the Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this Act, or the powers granted hereunder, then such an action by the Commission shall be invalid and have no force and effect.

2. Rulemaking Procedure. Rules and Operating Procedures shall be made pursuant to a rulemaking process that conforms to the Model State Administrative Procedure Act of 1981 as amended, as may be appropriate to the operations of the Commission. Before the Commission adopts a Uniform Standard, the Commission shall give written notice to the relevant state legislative committee(s) in each Compacting State responsible for insurance issues of its intention to adopt the Uniform Standard. The Commission in adopting a Uniform Standard shall consider fully all submitted materials and issue a concise explanation of its decision.

3. Effective Date and Opt Out of a Uniform Standard. A Uniform Standard shall become effective ninety (90) days after its promulgation by the Commission or such later date as the Commission may determine; provided, however, that a Compacting State may opt out of a Uniform Standard as provided in this Article. "Opt out" shall be defined as any action by a Compacting State to decline to adopt or participate in a promulgated Uniform Standard. All other Rules and Operating Procedures, and amendments thereto, shall become effective as of the date specified in each Rule, Operating Procedure or amendment.

4. Opt Out Procedure. A Compacting State may opt out of a Uniform Standard, either by legislation or regulation duly promulgated by the Insurance Department under the Compacting State's Administrative Procedure Act. If a Compacting State elects to opt out of a Uniform Standard by regulation, it must (a) give written notice to the Commission no later than ten (10) business days after the Uniform Standard is promulgated, or at the time the State becomes a Compacting State and (b) find that the Uniform Standard does not provide reasonable protections to the citizens of the State, given the conditions in the State. The Commissioner shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the State which warrant a departure from the Uniform Standard and determining that the Uniform Standard would not reasonably protect the citizens of the State. The Commissioner must consider and balance the following factors and find that the conditions in the State and needs of the citizens of the State outweigh: (i) the intent of the legislature to participate in, and the benefits of, an interstate agreement to establish national uniform consumer protections for the Products subject to this Act; and (ii) the presumption that a Uniform Standard adopted by the Commission provides reasonable protections to consumers of the relevant Product.

Notwithstanding the foregoing, a Compacting State may, at the time of its enactment of this Compact, prospectively opt out of all Uniform Standards involving long-term care insurance products by expressly providing for such opt out in the enacted Compact, and such an opt out shall not be treated as a material variance in the offer or acceptance of any State to participate in this Compact. Such an opt out shall be effective at the time of enactment of this Compact by the Compacting State and shall apply to all existing Uniform Standards involving long-term care insurance products and those subsequently promulgated.

5. Effect of Opt Out. If a Compacting State elects to opt out of a Uniform Standard, the Uniform Standard shall remain applicable in the Compacting State electing to opt out until such time the opt out legislation is enacted into law or the regulation opting out becomes effective.

Once the opt out of a Uniform Standard by a Compacting State becomes effective as provided under the laws of that State, the Uniform Standard shall have no further force and effect in that State unless and until the legislation or regulation implementing the opt out is repealed or otherwise becomes ineffective under the laws of the State. If a Compacting State opts out of a Uniform Standard after the Uniform Standard has been made effective in that State, the opt out shall have the same prospective effect as provided under Article XIV for withdrawals.

6. Stay of Uniform Standard. If a Compacting State has formally initiated the process of opting out of a Uniform Standard by regulation, and while the regulatory opt out is pending, the Compacting State may petition the Commission, at least fifteen (15) days before the effective date of the Uniform Standard, to stay the effectiveness of the Uniform Standard in that State. The Commission may grant a stay if it determines the regulatory opt out is being pursued in a reasonable manner and there is a likelihood of success. If a stay is granted or extended by the Commission, the stay or extension thereof may postpone the effective date by up to ninety (90) days, unless affirmatively extended by the Commission; provided, a stay may not be permitted to remain in effect for more than one (1) year unless the Compacting State can show extraordinary circumstances which warrant a continuance of the stay, including, but not limited to, the existence of a legal challenge which prevents the Compacting State from opting out. A stay may be terminated by the Commission upon notice that the rulemaking process has been terminated.

7. Not later than thirty (30) days after a Rule or Operating Procedure is promulgated, any person may file a petition for judicial review of the Rule or Operating Procedure; provided, that the filing of such a petition shall not stay or otherwise prevent the Rule or Operating Procedure from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Commission consistent with applicable law and shall not find the Rule or Operating Procedure to be unlawful if the Rule or Operating Procedure represents a reasonable exercise of the Commission's authority.

ARTICLE VIII.

COMMISSION RECORDS AND ENFORCEMENT

1. The Commission shall promulgate Rules establishing conditions and procedures for public inspection and copying of its information and official records, except such information and records involving the privacy of individuals and insurers' trade secrets. The Commission may promulgate additional Rules under which it may make available to federal and state agencies, including law enforcement agencies, records and information otherwise exempt from disclosure, and may enter into agreements with such agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

2. Except as to privileged records, data and information, the laws of any Compacting State pertaining to confidentiality or nondisclosure shall not relieve any Compacting State Commissioner of the duty to disclose any relevant records, data or information to the Commission; provided, that disclosure to the Commission shall not be deemed to waive or otherwise affect any confidentiality requirement; and further provided, that, except as otherwise expressly provided in this Act, the Commission shall not be subject to the Compacting State's laws pertaining to confidentiality and nondisclosure with respect to records, data and information in its possession. Confidential information of the Commission shall remain confidential after such information is provided to any Commissioner.

3. The Commission shall monitor Compacting States for compliance with duly adopted Bylaws, Rules, including Uniform Standards, and Operating Procedures. The Commission shall notify any non-complying Compacting State in writing of its noncompliance with Commission Bylaws, Rules or Operating Procedures. If a non-complying Compacting State fails to remedy its noncompliance within the time specified in the notice of noncompliance, the Compacting State shall be deemed to be in default as set forth in Article XIV.

4. The Commissioner of any State in which an Insurer is authorized to do business, or is conducting the business of insurance, shall continue to exercise his or her authority to oversee the market regulation of the activities of the Insurer in accordance with the provisions of the State's law. The Commissioner's enforcement of compliance with the Compact is governed by the following provisions:

a. With respect to the Commissioner's market regulation of a Product or Advertisement that is approved or certified to the Commission, the content of the Product or Advertisement shall not constitute a violation of the provisions, standards or requirements of the Compact except upon a final order of the Commission, issued at the request of a Commissioner after prior notice to the Insurer and an opportunity for hearing before the Commission.

b. Before a Commissioner may bring an action for violation of any provision, standard or requirement of the Compact relating to the content of an Advertisement not approved or certified to the Commission, the Commission, or an authorized Commission officer or employee, must authorize the action. However, authorization pursuant to this Paragraph does not require notice to the Insurer, opportunity for hearing or disclosure of requests for authorization or records of the Commission's action on such requests.

ARTICLE IX.

DISPUTE RESOLUTION

The Commission shall attempt, upon the request of a Member, to resolve any disputes or other issues that are subject to this Compact and which may arise between two or more Compacting States, or between Compacting States and Non-compacting States, and the Commission shall promulgate an Operating Procedure providing for resolution of such disputes.

ARTICLE X.

PRODUCT FILING AND APPROVAL

1. Insurers and Third-Party Filers seeking to have a Product approved by the Commission shall file the Product with, and pay applicable filing fees to, the Commission. Nothing in this Act shall be construed to restrict or otherwise prevent an insurer from filing its Product with the insurance department in any State wherein the insurer is licensed to conduct the business of insurance, and such filing shall be subject to the laws of the States where filed.

2. The Commission shall establish appropriate filing and review processes and procedures pursuant to Commission Rules and Operating Procedures. Notwithstanding any provision herein to the contrary, the Commission shall promulgate Rules to establish conditions and procedures under which the Commission will provide public access to Product filing information. In establishing such Rules, the Commission shall consider the interests of the public in having access to such information, as well as protection of personal medical and financial information and trade secrets, that may be contained in a Product filing or supporting information.

3. Any Product approved by the Commission may be sold or otherwise issued in those Compacting States for which the Insurer is legally authorized to do business.

ARTICLE XI.

REVIEW OF COMMISSION DECISIONS

REGARDING FILINGS

1. Not later than thirty (30) days after the Commission has given notice of a disapproved Product or Advertisement filed with the Commission, the Insurer or Third-Party Filer whose filing was disapproved may appeal the determination to a review panel appointed by the Commission. The Commission shall promulgate Rules to establish procedures for appointing such review panels and provide for notice and hearing. An allegation that the Commission, in disapproving a Product or Advertisement filed with the Commission, acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with Article III, Section 4.

2. The Commission shall have authority to monitor, review and reconsider Products and Advertisement subsequent to their filing or approval upon a finding that the product does not meet the relevant Uniform Standard. Where appropriate, the Commission may withdraw or modify its approval after proper notice and hearing, subject to the appeal process in Section 1 above.

ARTICLE XII.

FINANCE

1. The Commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization. To fund the cost of its initial operations, the Commission may accept contributions and other forms of funding from the National Association of Insurance Commissioners, Compacting States and other sources. Contributions and other forms of funding from other sources shall be of such a nature that the independence of the Commission concerning the performance of its duties shall not be compromised.

2. The Commission shall collect a filing fee from each Insurer and Third-Party Filer filing a product with the Commission to cover the cost of the operations and activities of the Commission and its staff in a total amount sufficient to cover the Commission's annual budget.

3. The Commission's budget for a fiscal year shall not be approved until it has been subject to notice and comment as set forth in Article VII of this Compact.

4. The Commission shall be exempt from all taxation in and by the Compacting States.

5. The Commission shall not pledge the credit of any Compacting State, except by and with the appropriate legal authority of that Compacting State.

6. The Commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements of all funds under its control. The internal financial accounts of the Commission shall be subject to the accounting procedures established under its Bylaws. The financial accounts and reports including the system of internal controls and procedures of the Commission shall be audited annually by an independent certified public accountant. Upon the determination of the Commission, but no less frequently than every three (3) years, the review of the independent auditor shall include a management and performance audit of the Commission. The Commission shall make an Annual Report to the Governor and legislature of the Compacting States, which shall include a report of the independent audit. The Commission's internal accounts shall not be confidential and such materials may be shared with the Commissioner of any Compacting State upon request, provided, however, that any work papers related to any internal or independent audit and any information regarding the privacy of individuals and insurers' proprietary information, including trade secrets, shall remain confidential.

7. No Compacting State shall have any claim to or ownership of any property held by or vested in the Commission or to any Commission funds held pursuant to the provisions of this Compact.

ARTICLE XIII.

COMPACTING STATES, EFFECTIVE DATE

AND AMENDMENT

1. Any State is eligible to become a Compacting State.

2. The Compact shall become effective and binding upon legislative enactment of the Compact into law by two Compacting States; provided, the Commission shall become effective for purposes of adopting Uniform Standards for, reviewing, and giving approval or disapproval of, Products filed with the Commission that satisfy applicable Uniform Standards only after twenty-six (26) States are Compacting States or, alternatively, by States representing greater than forty percent (40%) of the premium volume for life insurance, annuity, disability income and long-term care insurance products, based on records of the NAIC for the prior year. Thereafter, it shall become effective and binding as to any other Compacting State upon enactment of the Compact into law by that State.

3. Amendments to the Compact may be proposed by the Commission for enactment by the Compacting States. No amendment shall become effective and binding upon the Commission and the Compacting States unless and until all Compacting States enact the amendment into law.

ARTICLE XIV.

WITHDRAWAL, DEFAULT AND

TERMINATION

1. Withdrawal

a. Once effective, the Compact shall continue in force and remain binding upon each and every Compacting State; provided, that a Compacting State may withdraw from the Compact ("Withdrawing State") by enacting a statute specifically repealing the statute which enacted the Compact into law.

b. The effective date of withdrawal is the effective date of the repealing statute. However, the withdrawal shall not apply to any product filings approved or self-certified, or any Advertisement of such products, on the date the repealing statute becomes effective, except by mutual agreement of the Commission and the Withdrawing State unless the approval is rescinded by the Withdrawing State as provided in Paragraph e of this section.

c. The Commissioner of the Withdrawing State shall immediately notify the Management Committee in writing upon the introduction of legislation repealing this Compact in the Withdrawing State.

d. The Commission shall notify the other Compacting States of the introduction of such legislation within ten (10) days after its receipt of notice thereof.

e. The Withdrawing State is responsible for all obligations, duties and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the Commission and the Withdrawing State. The Commission's approval of Products and Advertisement prior to the effective date of withdrawal shall continue to be effective and be given full force and effect in the Withdrawing State, unless formally rescinded by the Withdrawing State in the same manner as provided by the laws of the Withdrawing State for the prospective disapproval of products or advertisement previously approved under state law.

f. Reinstatement following withdrawal of any Compacting State shall occur upon the effective date of the Withdrawing State reenacting the Compact.

2. Default

a. If the Commission determines that any Compacting State has at any time defaulted ("Defaulting State") in the performance of any of its obligations or responsibilities under this Compact, the Bylaws or duly promulgated Rules or Operating Procedures, then, after notice and hearing as set forth in the Bylaws, all rights, privileges and benefits conferred by this Compact on the Defaulting State shall be suspended from the effective date of default as fixed by the Commission. The grounds for default include, but are not limited to, failure of a Compacting State to perform its obligations or responsibilities, and any other grounds designated in Commission Rules. The Commission shall immediately notify the Defaulting State in writing of the Defaulting State's suspension pending a cure of the default. The Commission shall stipulate the conditions and the time period within which the Defaulting State must cure its default. If the Defaulting State fails to cure the default within the time period specified by the Commission, the Defaulting State shall be terminated from the Compact and all rights, privileges and benefits conferred by this Compact shall be terminated from the effective date of termination.

b. Product approvals by the Commission or product self-certifications, or any Advertisement in connection with such product, that are in force on the effective date of termination shall remain in force in the Defaulting State in the same manner as if the Defaulting State had withdrawn voluntarily pursuant to Section 1 of this article.

c. Reinstatement following termination of any Compacting State requires a reenactment of the Compact.

3. Dissolution of Compact

a. The Compact dissolves effective upon the date of the withdrawal or default of the Compacting State which reduces membership in the Compact to one Compacting State.

b. Upon the dissolution of this Compact, the Compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Commission shall be wound up and any surplus funds shall be distributed in accordance with the Bylaws.

ARTICLE XV.

SEVERABILITY AND CONSTRUCTION

1. The provisions of this Compact shall be severable; and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable.

2. The provisions of this Compact shall be liberally construed to effectuate its purposes.

ARTICLE XVI.

BINDING EFFECT OF COMPACT

AND OTHER LAWS

1. Other Laws

a. Nothing herein prevents the enforcement of any other law of a Compacting State, except as provided in Paragraph b of this section.

b. For any Product approved or certified to the Commission, the Rules, Uniform Standards and any other requirements of the Commission shall constitute the exclusive provisions applicable to the content, approval and certification of such Products. For Advertisement that is subject to the Commission's authority, any Rule, Uniform Standard or other requirement of the Commission which governs the content of the Advertisement shall constitute the exclusive provision that a Commissioner may apply to the content of the Advertisement. Notwithstanding the foregoing, no action taken by the Commission shall abrogate or restrict: (i) the access of any person to state courts; (ii) remedies available under state law related to breach of contract, tort, or other laws not specifically directed to the content of the Product; (iii) state law relating to the construction of insurance contracts; or (iv) the authority of the attorney general of the state, including but not limited to maintaining any actions or proceedings, as authorized by law.

c. All insurance products filed with individual States shall be subject to the laws of those States.

2. Binding Effect of this Compact

a. All lawful actions of the Commission, including all Rules and Operating Procedures promulgated by the Commission, are binding upon the Compacting States.

b. All agreements between the Commission and the Compacting States are binding in accordance with their terms.

c. Upon the request of a party to a conflict over the meaning or interpretation of Commission actions, and upon a majority vote of the Compacting States, the Commission may issue advisory opinions regarding the meaning or interpretation in dispute.

d. In the event any provision of this Compact exceeds the constitutional limits imposed on the legislature of any Compacting State, the obligations, duties, powers or jurisdiction sought to be conferred by that provision upon the Commission shall be ineffective as to that Compacting State, and those obligations, duties, powers or jurisdiction shall remain in the Compacting State and shall be exercised by the agency thereof to which those obligations, duties, powers or jurisdiction are delegated by law in effect at the time this Compact becomes effective.

History: L. 2005, ch. 102, § 1; July 1.



40-5302 Same; representative.

40-5302. Same; representative. The commissioner of insurance shall represent this state on the Interstate Insurance Product Regulation Commission.

History: L. 2005, ch. 102, § 2; July 1.



40-5303 Same; alternate representative.

40-5303. Same; alternate representative. The member representing this state on the interstate insurance product regulation compact may be represented thereon by an alternate designated by the commissioner of insurance. Any such alternate shall be an assistant commissioner or a division director of the insurance department.

History: L. 2005, ch. 102, § 3; July 1.






Article 54 CONTROLLED INSURANCE PROGRAMS ACT

40-5401 Short title.

40-5401. Short title. The provisions of K.S.A. 2015 Supp. 40-5401 through 40-5405, and amendments thereto, shall be known and may be cited as the controlled insurance programs act.

History: L. 2009, ch. 136, § 1; July 1.



40-5402 Definitions.

40-5402. Definitions. As used in the controlled insurance programs act:

(a) "Commissioner" means the commissioner of insurance.

(b) "Completed operations liability" has the meaning ascribed thereto in K.S.A. 40-4101, and amendments thereto.

(c) The terms "construction," "contract," "contractor," "owner," "person" and "subcontractor" have the meanings ascribed thereto in K.S.A. 16-1802, and amendments thereto.

(d) "Controlled insurance program" means a program of liability or workers compensation insurance coverage, or both, that is established by an owner or contractor who contractually requires participation by contractors or subcontractors who are engaged in work required by a construction contract. Controlled insurance programs shall include, but not be limited to, coverage programs that are for a fixed term of coverage on a single construction site or project or multiple projects, and a consolidated or wrap-up insurance program as the term is used in subsection (b)(3) of K.S.A. 16-1803, and amendments thereto. A controlled insurance program subject to this act shall not include surety or builders risk.

(e) "Participant" means any contractor or subcontractor whose participation in a controlled insurance program is required by a construction contract.

(f) "Sponsoring participant" means the owner or contractor who establishes the controlled insurance program.

(g) "Substantial completion" shall have the meaning ascribed to it in K.S.A. 16-1902, and amendments thereto.

History: L. 2009, ch. 136, § 2; July 1.



40-5403 Rules and regulations; requirements.

40-5403. Rules and regulations; requirements. The commissioner by rules and regulations, shall require that:

(a) Controlled insurance programs shall:

(1) Establish a method for quarterly reporting of the participant's respective claims details and loss information to that participant;

(2) provide that cancellation of any or all of the coverage provided to a participant prior to completion of work on the applicable project, shall require the owner or contractor who establishes a controlled insurance program to either replace the insurance or pay the subcontractor's cost to do so;

(3) not charge enrolled participants who are not the sponsoring participants, a deductible in excess of $2,500 per occurrence or a per claim assessment by the sponsor;

(4) keep self-insured retentions fully funded or collateralized by the owner or contractor establishing the controlled insurance program. This paragraph shall not apply to deductible programs;

(5) disclose specific requirements for safety or equipment prior to accepting bids from contractors and subcontractors on a construction project; and

(6) allow monetary fines for alleged safety violations to be assessed only by government agencies.

(b) If a controlled insurance program includes general liability coverage for the participants, then:

(1) Coverage for completed operations liability shall not, after substantial completion of a construction project, be canceled, lapse or expire before the limitation on actions has expired as established by subsection (b) of K.S.A. 60-513, and amendments thereto, but in no case greater than 10 years, and if another carrier takes responsibility for completed operations liability coverage, any and all prior completed operation liability carriers will be released from completed operations liability unless specified otherwise in subsequent policies;

(2) general liability coverage shall not be required of project participants except for liabilities not arising on the site or sites of the construction project. Any coverage maintained by the participants shall cover liabilities not arising on the site or sites of the construction project;

(3) the general liability coverage provided to participants shall provide for severability of interest, except with respect to limits of liability, so that participants shall be treated as if separately covered under the policy;

(4) participants shall be given the same shared limits of liability coverage as applies to the sponsoring participant under the controlled insurance program; and

(5) participants shall not be required to waive rights of recovery for claims covered by the controlled insurance program against another participant in the controlled insurance program covered by general liability insurance provided by the controlled insurance program.

(c) If a controlled insurance program includes coverage for the workers compensation liabilities of the participants, then:

(1) Workers compensation coverage shall include all workers compensation for which payroll attributable to the contractual agreement has been reported and the premiums collected covering all services performed incidental to, arising out of or emanating from the construction site or sites and the coming or going to or from the site or sites; and

(2) participants shall not be required to provide employment to a worker who has been injured on the job unless:

(A) The worker's treating health care provider certifies that the worker is fit to perform the participant's work on the job site consistent with the treating physician's limitations; and

(B) the employer has the pre-injury job or modified work available.

Nothing in this subsection or any rules and regulations adopted pursuant to the controlled insurance program act shall affect any rights, remedies or duties under the workers compensation act or any other state or federal employment law.

History: L. 2009, ch. 136, § 3; July 1.



40-5404 Additional rules and regulations.

40-5404. Additional rules and regulations. In addition to such other rules and regulations adopted pursuant to this act, the commissioner is hereby authorized to adopt such rules and regulations relating to controlled insurance programs as may be necessary to carry out the provisions of the controlled insurance programs act.

History: L. 2009, ch. 136, § 4; July 1.



40-5405 Adoption date for rules and regulations.

40-5405. Adoption date for rules and regulations. The commissioner shall adopt all rules and regulations required by this act by January 1, 2010.

History: L. 2009, ch. 136, § 5; July 1.






Article 55 PUBLIC ADJUSTERS LICENSING ACT

40-5501 Short title.

40-5501. Short title. K.S.A. 2015 Supp. 40-5501 through 40-5519, and amendments thereto, shall be known and may be cited as the public adjusters licensing act, and it shall govern the qualifications and procedures for the licensing of public adjusters, on and after July 1, 2009. It specifies the duties of and restrictions on public adjusters, which include limiting their licensure to assisting insureds in first party claims.

History: L. 2009, ch. 83, § 1; Apr. 23.



40-5502 Definitions.

40-5502. Definitions. As used in K.S.A. 2015 Supp. 40-5501 through 40-5519, and amendments thereto: (a) "Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership or other legal entity.

(b) "Catastrophic disaster" means, according to the federal response plan, an event:

(1) Declared by the president of the United States or governor of Kansas;

(2) results in large numbers of deaths and injuries;

(3) causes extensive damage or destruction of facilities that provide and sustain human needs;

(4) produces an overwhelming demand on state and local response resources and mechanisms;

(5) causes a severe long-term effect on general economic activity; and

(6) severely affects state, local and private sector capabilities to begin and sustain response activities.

(c) "Commissioner" means the state commissioner of insurance.

(d) "FBI" means the federal bureau of investigation.

(e) "Fingerprint" means an impression of the lines on a finger taken for purpose of identification. The impression may be electronic or in ink converted to electronic format.

(f) "Home state" means the District of Columbia and any state or territory of the United States in which a public adjuster's principal place of residence or principal place of business is located. If neither the state in which the public adjuster maintains the principal place of residence nor the state in which the public adjuster maintains the principal place of business has a law governing public adjusters substantially similar to this act, the public adjuster may declare another state in which it becomes licensed and acts as a public adjuster to be the home state.

(g) "KBI" means the Kansas bureau of investigation.

(h) "Licensed public adjuster" means a public adjuster licensed in accordance with this act.

(i) "NAIC" means the national association of insurance commissioners and its affiliates and subsidiaries.

(j) "Person" means an individual or a business entity.

(k) "Public adjuster" means any individual who:

(1) For compensation or any other thing of value, and solely in relation to first party claims arising under insurance claims or contracts that insure the real or personal property of the insured, aids or acts on behalf of an insured in negotiating for, or effecting the settlement of, a claim for loss or damage covered by and limited to commercial lines insurance contracts;

(2) advertises for employment as a public adjuster of insurance claims or directly or indirectly solicits business or represents to the public that such person is a public adjuster of first party insurance claims for losses or damages to real or personal property covered by and limited to commercial lines insurance contracts; or

(3) for compensation or any other thing of value, investigates or adjusts losses or advises an insured about first party claims for losses or damages to real or personal property of the insured covered by and limited to commercial lines insurance contracts, for another person engaged in the business of adjusting losses or damages covered by and limited to commercial lines insurance contracts.

(l) "Uniform individual application" means the current version of the NAIC uniform individual application for resident and nonresident individuals.

(m) "Uniform business entity application" means the current version of the NAIC uniform business entity application for resident and nonresident business entities.

History: L. 2009, ch. 83, § 2; Apr. 23.



40-5503 License required; limitations; exceptions.

40-5503. License required; limitations; exceptions. (a) A person shall not act as or represent that such person is a public adjuster in this state unless the person is an individual licensed as a public adjuster in accordance with this act.

(b) A licensed public adjuster shall not misrepresent to a claimant that the individual is an adjuster representing an insurer in any capacity, including acting as an employee of the insurer or acting as an independent adjuster, unless so appointed by an insurer in writing to act on the insurer's behalf for that specific claim or purpose. A licensed public adjuster is prohibited from charging that specific claimant a fee when appointed by the insurer and the appointment is accepted by the licensed public adjuster.

(c) Notwithstanding the provisions of this section, a license as a public adjuster shall not be required of the following:

(1) An attorney-at-law admitted to practice in this state, when acting in such person's professional capacity as an attorney;

(2) a person who negotiates or settles claims arising under a life or health insurance policy or an annuity contract;

(3) a person employed only for the purpose of obtaining facts surrounding a loss or furnishing technical assistance to a licensed public adjuster, including photographers, estimators, private investigators, engineers and handwriting experts;

(4) a licensed health care provider, or employee of a licensed health care provider, who prepares or files a health claim form on behalf of a patient; or

(5) a person who settles subrogation claims between insurers.

History: L. 2009, ch. 83, § 3; Apr. 23.



40-5504 Application for license.

40-5504. Application for license. (a) An individual applying for a public adjuster license shall make application to the commissioner on the appropriate uniform application or other application prescribed by the commissioner.

(b) The applicant shall declare under penalty of perjury and under penalty of refusal, suspension or revocation of the license, that the statements made in the application are true, correct and complete to the best of the applicant's knowledge and belief.

(c) In order to make a determination of license eligibility, the commissioner shall require a criminal history record check on each applicant who is not exempt from pre-licensing examination pursuant to K.S.A. 2015 Supp. 40-5507, and amendments thereto.

History: L. 2009, ch. 83, § 4; Apr. 23.



40-5505 Requirements.

40-5505. Requirements. (a) Before issuing a public adjuster license to an applicant under this act, the commissioner shall find that the applicant:

(1) Is eligible to designate this state as the applicant's home state or is a nonresident who is not eligible for a license under K.S.A. 2015 Supp. 40-5508, and amendments thereto;

(2) has not committed any act that is a ground for denial, suspension or revocation of a license as set forth in K.S.A. 2015 Supp. 40-5510, and amendments thereto;

(3) is trustworthy, reliable and of good reputation, evidence of which may be determined by the commissioner;

(4) is financially responsible to exercise the rights and privileges under the license and has provided proof of financial responsibility as required in K.S.A. 2015 Supp. 40-5511, and amendments thereto;

(5) has paid an application fee of $100; and

(6) maintains an office in the home state with public access during regular business hours or by reasonable appointment.

(b) In addition to satisfying the requirements of subsection (a), an applicant shall:

(1) Be at least 18 years of age; and

(2) have successfully passed the public adjuster examination.

(c) The commissioner may require any documents reasonably necessary to verify the information contained in the application.

History: L. 2009, ch. 83, § 5; Apr. 23.



40-5506 Examination; retaking examination; when.

40-5506. Examination; retaking examination; when. (a) An applicant for a public adjuster license under this act shall pass a written examination, unless exempt from this requirement pursuant to K.S.A. 2015 Supp. 40-5507, and amendments thereto. The examination shall test the knowledge of the individual concerning the duties and responsibilities of a public adjuster and the insurance laws and regulations of this state. Examinations required by this section shall be developed and conducted under rules and regulations prescribed by the commissioner.

(b) The commissioner may make arrangements, including contracting with an outside testing service, for administering examinations.

(c) An applicant who fails to appear for the examination as scheduled or fails to pass the examination may retake the examination following a waiting period of not less than seven days following the date of the first examination. If the applicant again fails to satisfactorily complete the examination, the applicant may retake the examination following a waiting period of not less than seven days following the date of the second examination. If the applicant again fails to satisfactorily complete the examination, the applicant may retake the examination following a waiting period of not less than six months following the date of the third examination, except that following a waiting period of not less than two years following the date of the third examination, the applicant will be treated as a new applicant and new examination and waiting periods shall apply.

History: L. 2009, ch. 83, § 6; Apr. 23.



40-5507 Pre-licensing examination not required; when.

40-5507. Pre-licensing examination not required; when. (a) An applicant who applies for a public adjuster license in this state, who is currently licensed as a public adjuster in another state based on the individual's passage of a public adjuster examination, shall not be required to complete any pre-licensing examination.

(b) An individual licensed as a public adjuster in another state, based on the individual's passage of a public adjuster examination, who moves to this state shall make application within 90 days of establishing legal residence in this state to become a resident licensee pursuant to K.S.A. 2015 Supp. 40-5505, and amendments thereto. No pre-licensing examination shall be required of that individual to obtain a public adjuster license.

(c) An individual who applies for a public adjuster license in this state and who was previously licensed as a public adjuster in this state, shall not be required to complete any pre-licensing examination, if the individual's application for licensure as a public adjuster is received within 12 months of the cancellation of the applicant's previous license in this state and if, at the time of cancellation, the applicant was in good standing in this state.

History: L. 2009, ch. 83, § 7; Apr. 23.



40-5508 Nonresident public adjuster license, when; requirements.

40-5508. Nonresident public adjuster license, when; requirements. (a) Unless denied licensure pursuant to K.S.A. 2015 Supp. 40-5510, and amendments thereto, a nonresident individual shall receive a nonresident public adjuster license, if:

(1) The individual is currently licensed and in good standing as a resident public adjuster in that individual's home state;

(2) the individual has submitted the proper request for licensure, has paid the appropriate fee required by K.S.A. 2015 Supp. 40-5505, and amendments thereto, and, if required by the commissioner to do so, has provided proof of financial responsibility in accordance with K.S.A. 2015 Supp. 40-5511, and amendments thereto;

(3) the individual has submitted to the commissioner the appropriate completed application for licensure; and

(4) the individual's home state awards nonresident public adjuster licenses to residents of this state on the same basis.

(b) The commissioner may verify the public adjuster's licensing status through the producer database maintained by the NAIC.

(c) As a condition to continuation of a public adjuster license issued under this section, the licensee shall maintain a resident public adjuster license in the licensee's home state. The nonresident public adjuster license issued under this section shall terminate and be surrendered immediately to the commissioner, if the home state public adjuster license terminates for any reason, unless the public adjuster has a new home state and has been issued a license as a resident public adjuster in the new home state. Notification to the state or states where the nonresident license is issued must be made as soon as practicable, but no later than 30 days of a change in the new home state resident license. The licensee shall include in such notification the licensee's new and old addresses. A new home state resident license is required for a nonresident license to remain valid, and the new home state must have reciprocity with this state, in order for the nonresident license to remain valid.

History: L. 2009, ch. 83, § 8; Apr. 23.



40-5509 Issuance of license; fee; renewal.

40-5509. Issuance of license; fee; renewal. (a) An individual who has met the requirements for licensure under this act shall be issued a public adjuster license. A public adjuster license shall remain in effect, unless revoked, terminated or suspended, as long as the request for renewal is timely submitted and a license renewal fee of $100 is paid and any other requirements for license renewal are met by the due date. The licensee shall inform the commissioner by any means acceptable to the commissioner of a change of address, change of legal name or change of information submitted on the application within 30 days of the change.

(b) A public adjuster shall be subject to the provisions of subsection (9) of K.S.A. 40-2404, and amendments thereto.

(c) A public adjuster who allows such person's license to lapse may, within 12 months from the due date of the renewal, be issued a new public adjuster license upon the commissioner's receipt of proof that the licensee has satisfactorily completed the renewal process and the licensee's payment of a reinstatement fee of $100. The new public adjuster license shall be effective the date the commissioner receives such proof and the reinstatement fee.

(d) A licensed public adjuster that is unable to comply with license renewal procedures due to military service, a long-term medical disability or some other extenuating circumstance, may request an extension of time to comply with those procedures.

(e) The public adjuster license shall contain the licensee's name, city and state of business address, personal identification number, the date of issuance, the expiration date and any other information the commissioner deems necessary.

(f) In order to assist in the performance of the commissioner's duties, the commissioner may contract with non-governmental entities, including the NAIC, to perform any ministerial functions, including the collection of fees and data related to licensing that the commissioner may deem appropriate.

History: L. 2009, ch. 83, § 9; Apr. 23.



40-5510 Suspension, revocation or nonrenewal of license; penalties.

40-5510. Suspension, revocation or nonrenewal of license; penalties. (a) The commissioner may suspend, revoke or refuse to issue or renew a public adjuster's license for any of the following causes:

(1) Providing incorrect, misleading, incomplete or materially untrue information in the license application;

(2) violating:

(A) Any provision of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, or any rule and regulation promulgated thereunder;

(B) any subpoena or order of the commissioner;

(C) any insurance law or regulation of another state; or

(D) any subpoena or order issued by the regulatory official for insurance in another state;

(3) obtaining or attempting to obtain a license through misrepresentation or fraud;

(4) misappropriating, converting or improperly withholding any monies or properties received in the course of doing insurance business;

(5) intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance;

(6) having been convicted of a misdemeanor or felony;

(7) having admitted or committed any insurance unfair trade practice or insurance fraud;

(8) using fraudulent, coercive or dishonest practices or demonstrating incompetence, untrustworthiness or financial irresponsibility in the conduct of business in this state or elsewhere;

(9) having an insurance license, or its equivalent, denied, suspended or revoked in any other state, province, district or territory;

(10) forging another's name to an application for insurance or to any document related to an insurance transaction;

(11) cheating, including improperly using notes or any other reference material, to complete an examination for an insurance license;

(12) knowingly accepting insurance business from an individual who is not licensed but who is required to be licensed by the commissioner;

(13) failing to comply with an administrative or court order imposing a child support obligation upon the applicant or license holder; or

(14) failing to pay state income tax or comply with any administrative or court order directing payment of state income tax.

(b) In addition, the commissioner may deny, suspend, revoke or refuse renewal of a public adjuster's license if the commissioner finds that the interests of the public are not properly served under such license. Any action taken under this section which affects any license or imposes any administrative penalty shall be taken only after notice and an opportunity for a hearing conducted in accordance with the Kansas administrative procedure act.

(c) In lieu of any action under subsection (a), the commissioner may:

(1) Censure the individual; or

(2) issue an order imposing an administrative penalty up to a maximum of $500 for each violation, but not to exceed $2,500 for the same violation occurring within any six consecutive calendar months from the date of the original violation, unless such person knew or should have known that the violative act could give rise to disciplinary action under subsection (a). If such person knew or reasonably should have known the violative act could give rise to any disciplinary proceeding authorized by subsection (a), the commissioner may impose a penalty up to a maximum of $1,000 for each violation, but not to exceed $5,000 for the same violation occurring within any six consecutive calendar months from the date of the original violation.

(d) The commissioner shall remit all such fines collected under subsection (c) to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(e) The commissioner shall retain the authority to enforce the provisions of and impose any penalty or remedy authorized by this act against any individual who is under investigation for or charged with a violation of this act, even if the individual's license or registration has been surrendered or has lapsed by operation of law.

History: L. 2009, ch. 83, § 10; Apr. 23.



40-5511 Evidence of financial responsibility.

40-5511. Evidence of financial responsibility. (a) Prior to issuance of a public adjuster license and for the duration of the license, the commissioner may require the applicant to furnish evidence of financial responsibility, in a format prescribed by the commissioner, by means of:

(1) A surety bond executed and issued by an insurer authorized to issue surety bonds in this state, which bond:

(A) Shall be in such reasonable amount as the commissioner may require;

(B) shall be in favor of the commissioner and shall specifically authorize recovery by the commissioner on behalf of any person in this state who sustains damages as the result of erroneous acts, failure to act, conviction of fraud or conviction of unfair practices in the applicant's capacity as a public adjuster; and

(C) shall not be terminated unless at least 30-days prior written notice has been filed by the insurer with the commissioner and given to the licensee.

(2) An irrevocable letter of credit issued by a qualified financial institution, which letter of credit:

(A) Shall be in such reasonable amount as the commissioner may require;

(B) shall be to an account of the commissioner and subject to lawful levy of execution on behalf of any person to whom the public adjuster has been found to be legally liable as the result of erroneous acts, failure to act, fraudulent acts or unfair practices in the applicant's capacity as a public adjuster; and

(C) shall not be terminated unless at least 30-days prior written notice has been filed by the issuer with the commissioner and given to the licensee.

(b) Where the commissioner has required an applicant to furnish evidence of financial responsibility pursuant to subsection (a):

(1) The issuer of the evidence of financial responsibility shall notify the commissioner upon termination of the bond or letter of credit, unless otherwise directed by the commissioner;

(2) the commissioner may ask for the evidence of the public adjuster's financial responsibility at any time the commissioner deems relevant; and

(3) the authority to act as a public adjuster shall terminate automatically if the evidence of financial responsibility terminates or becomes impaired.

History: L. 2009, ch. 83, § 11; Apr. 23.



40-5512 Continuing education requirements.

40-5512. Continuing education requirements. (a) As used in this section:

(1) "Biennial due date" means the date of birth of any public adjuster who is required to complete continuing education credits and report the completion of the continuing education credits to the commissioner, except that such due date shall not be earlier than two years from the date of the public adjuster's initial licensure under this act.

(2) "Biennium" means, for any public adjuster who was born in an odd-numbered year, the two-year period starting with the public adjuster's biennial due date in 2011 and each two-year period thereafter. For any public adjuster who was born in an even-numbered year, such term means the two-year period starting with the public adjuster's biennial due date in 2012 and each two-year period thereafter.

(b) An individual, who holds a public adjuster license and who is not exempt under subsection (d), shall satisfactorily complete a minimum of 12 hours of continuing education courses, which shall include 11 hours of property/casualty or general continuing education courses and one hour of ethics, reported on a biennial basis in conjunction with the license renewal cycle. Only continuing education courses approved by the commissioner shall be used to satisfy the requirements of this subsection.

(c) Unless suspended, revoked or refused renewal pursuant to K.S.A. 2015 Supp. 40-5510, and amendments thereto, a public adjuster's license shall remain in effect as long as the education requirements for a resident public adjuster are met by such public adjuster's biennial due date.

(d) The continuing education requirements of this section shall not apply to licensees holding nonresident public adjuster licenses who have met the continuing education requirements of their home state and whose home state gives credit to residents of this state on the same basis.

History: L. 2009, ch. 83, § 12; Apr. 23.



40-5513 Allowable compensation for adjuster; prohibitions.

40-5513. Allowable compensation for adjuster; prohibitions. (a) No public adjuster shall charge, agree to or accept as compensation or reimbursement any payment, commission, fee or other thing of value equal to more than 10% of any insurance settlement or proceeds.

(b) A public adjuster shall not pay a commission, service fee or other valuable consideration to a person for investigating or settling first party claims in this state, if that person is a business entity or is an individual required to be licensed under this act and is not so licensed.

(c) A person shall not accept a commission, service fee or other valuable consideration for investigating or settling first party claims in this state, if that person is a business entity or is an individual required to be licensed under this act and is not so licensed.

(d) No public adjuster shall require, demand or accept any fee, retainer, compensation, deposit or other thing of value, prior to settlement of a claim.

History: L. 2009, ch. 83, § 13; Apr. 23.



40-5514 Contracts for services; requirements; disclosures; prohibitions.

40-5514. Contracts for services; requirements; disclosures; prohibitions. (a) Public adjusters shall ensure that all contracts for their services are in writing and contain the following:

(1) Legible full name of the public adjuster signing the contract;

(2) permanent home state business address and phone number of the public adjuster;

(3) the public adjuster's license number;

(4) title of "public adjuster contract";

(5) the insured's full name, street address, insurance company name and policy number, if known or upon notification;

(6) a description of the loss and its location, if applicable;

(7) description of services to be provided to the insured;

(8) signatures of the public adjuster and the insured;

(9) the date the contract was signed by the public adjuster and the date the contract was signed by the insured;

(10) attestation language stating that the public adjuster is fully bonded pursuant to this act; and

(11) full salary, fee, commission, compensation or other considerations the public adjuster is to receive for services to be rendered by the public adjuster for or on behalf of the insured.

(b) The public adjuster contract may specify that the public adjuster shall be named as a co-payee on an insurer's payment of a claim. If the compensation is based on a share of the insurance settlement, the exact percentage shall be specified. Compensation provisions in a public adjuster contract shall not be redacted in any copy of the contract provided to the commissioner.

(c) If the insurer, not later than 72 hours after the date on which the loss is reported to the insurer, either pays or commits in writing to pay to the insured the policy limit of the insurance policy, the public adjuster shall:

(1) Not receive a commission consisting of a percentage of the total amount paid by an insurer to resolve a claim;

(2) inform the insured that the loss recovery amount might not be increased by the insurer; and

(3) be entitled only to reasonable compensation from the insured for services provided by the public adjuster on behalf of the insured, based on the time spent on a claim and expenses incurred by the public adjuster, until the claim is paid or the insured receives a written commitment to pay from the insurer.

(d) A public adjuster shall provide the insured a written disclosure concerning any direct or indirect financial interest that the public adjuster has with any other party who is involved in any aspect of the claim, other than the salary, fee, commission or other consideration established in the written contract with the insured, including, but not limited to, any ownership of, other than as a minority stockholder, or any compensation expected to be received from, any construction firm, salvage firm, building appraisal firm, motor vehicle repair shop or any other firm that provides estimates for work, or that performs any work, in conjunction with damages caused by the insured loss on which the public adjuster is engaged. As used in this subsection, the word "firm" shall include any individual or business entity.

(e) A public adjuster contract may not contain any contract term that:

(1) Allows the public adjuster's percentage fee to be collected when money is due from an insurance company, but not paid, or that allows a public adjuster to collect the entire fee from the first check issued by an insurance company, rather than as percentage of each check issued by an insurance company;

(2) requires the insured to authorize an insurance company to issue a check only in the name of the public adjuster;

(3) imposes collection costs or late fees; or

(4) precludes a public adjuster from pursuing civil remedies.

(f) Prior to the signing of the contract the public adjuster shall provide the insured with a separate disclosure document regarding the claim process that states:

(1) Property insurance policies obligate the insured to present a claim to the insured's insurance company for consideration;

(2) there are three types of adjusters that could be involved in that process, and they are as follows:

(A) A company adjuster who is an employee of an insurance company, represents the interest of the insurance company, is paid by the insurance company and will not charge the insured a fee;

(B) an independent adjuster who is hired on a contract basis by an insurance company to represent the insurance company's interest in the settlement of the claim, who is paid by the insured's insurance company and will not charge the insured a fee; or

(C) a public adjuster who does not work for any insurance company but works for an insured to assist in the preparation, presentation and settlement of a claim. An insured engages a public adjuster by signing a contract agreeing to pay the public adjuster a fee or commission based on a percentage of the settlement, or other method of compensation;

(3) the insured is not required to hire a public adjuster to help the insured meet the insured's obligations under the policy, but has the right to do so;

(4) the insured has the right to initiate direct communications with the insured's attorney, the insurer, the insurer's adjuster and the insurer's attorney, or any other person regarding the settlement of the insured's claim;

(5) the public adjuster is not a representative or employee of the insurer;

(6) the salary, fee, commission or other consideration is the obligation of the insured, not the insurer.

(g) The contracts shall be executed in duplicate to provide an original contract to the public adjuster and an original contract to the insured. The public adjuster's original contract shall be available at all times for inspection without notice by the commissioner.

(h) The public adjuster shall provide the insurer a notification letter, which has been signed by the insured, authorizing the public adjuster to represent the insured's interest.

(i) The insured has the right to rescind the public adjuster contract within three business days after the date the contract was signed. The rescission shall be in writing and mailed or delivered to the public adjuster at the address in the contract within the three business day period.

(j) If the insured exercises the right to rescind the contract, anything of value given by the insured under the contract will be returned to the insured within 15 business days following the receipt by the public adjuster of the rescission notice.

History: L. 2009, ch. 83, § 14; Apr. 23.



40-5515 Records of transactions.

40-5515. Records of transactions. (a) A public adjuster shall maintain a complete record of each transaction as a public adjuster. The records required by this section shall include the following:

(1) Name of the insured;

(2) date, location and amount of the loss;

(3) copy of the contract between the public adjuster and insured;

(4) name of the insurer and the amount, expiration date and number of each policy carried by the insured with respect to the loss;

(5) itemized statement of the insured's recoveries;

(6) itemized statement of all compensation received by the public adjuster, from any source whatsoever, in connection with the loss;

(7) a register of all moneys received, deposited, disbursed or withdrawn in connection with a transaction with an insured, including fees, transfers and disbursements from a trust account and all transactions concerning all interest-bearing accounts;

(8) name of public adjuster who executed the contract;

(9) name of the attorney representing the insured, if applicable, and the name of the claims representatives of the insurance company; and

(10) evidence of financial responsibility in the format prescribed by the commissioner.

(b) Records shall be maintained for at least five years after the termination of the transaction with an insured and shall be open to examination by the commissioner at all times.

(c) Records submitted to the commissioner in accordance with this section that contain information identified in writing as proprietary by the public adjuster shall be treated as confidential by the commissioner and shall not be open for inspection under the Kansas open records act.

History: L. 2009, ch. 83, § 15; L. 2014, ch. 72, § 1; July 1.



40-5516 Adjuster requirements; ethical requirements.

40-5516. Adjuster requirements; ethical requirements. (a) A public adjuster is obligated, under the public adjuster's license, to serve with objectivity and complete loyalty, the interest of the insured only and to render to the insured such information, counsel and service, as within the knowledge, understanding and opinion in good faith of the public adjuster, as will best serve the insured's insurance claim needs and interest.

(b) A public adjuster shall not solicit, or attempt to solicit, an insured during the progress of a loss-producing occurrence, as defined in the insured's insurance contract.

(c) A public adjuster shall not permit an unlicensed employee or representative of the public adjuster to conduct business for which a license is required under this act.

(d) A public adjuster shall not have a direct or indirect financial interest in any aspect of the claim, other than the salary, fee, commission or other consideration established in the written contract with the insured, unless full written disclosure has been made to the insured as set forth in K.S.A. 2015 Supp. 40-5514, and amendments thereto.

(e) A public adjuster shall not acquire any interest in salvage of property subject to the contract with the insured, unless the public adjuster obtains written permission from the insured after settlement of the claim with the insurer as set forth in K.S.A. 2015 Supp. 40-5514, and amendments thereto.

(f) The public adjuster shall abstain from referring or directing the insured to get needed repairs or services in connection with a loss from any person, unless disclosed to the insured:

(1) With whom the public adjuster has a financial interest; or

(2) from whom the public adjuster may receive direct or indirect compensation for the referral.

(g) The public adjuster shall disclose to an insured if the public adjuster has any interest or will be compensated by any construction firm, salvage firm, building appraisal firm, motor vehicle repair shop or any other firm that performs any work in conjunction with damages caused by the insured loss. As used in this subsection "firm" shall include any business entity or individual.

(h) Any compensation or anything of value in connection with an insured's specific loss that will be received by a public adjuster shall be disclosed by the public adjuster to the insured in writing, including the source and amount of any such compensation.

(i) Public adjusters shall adhere to the following general ethical requirements:

(1) A public adjuster shall not undertake the adjustment of any claim if the public adjuster is not competent and knowledgeable as to the terms and conditions of the insurance coverage, or which otherwise exceeds the public adjuster's current expertise;

(2) a public adjuster shall not knowingly make any oral or written material misrepresentations or statements which are false or maliciously critical and intended to injure any person engaged in the business of insurance to any insured client or potential insured client;

(3) no licensed public adjuster may represent or act as a company adjuster or independent adjuster on the same claim;

(4) the public adjuster contract shall not be construed to prevent an insured from pursuing any civil remedy after the three-business day revocation or cancellation period;

(5) a public adjuster shall not enter into a contract or accept a power of attorney that vests in the public adjuster the effective authority to choose the persons who shall perform repair work; and

(6) a public adjuster shall ensure that all contracts for the public adjuster's services are in writing and set forth all terms and conditions of the engagement.

(j) A public adjuster may not agree to any loss settlement without the insured's knowledge and consent.

History: L. 2009, ch. 83, § 16; Apr. 23.



40-5517 Reports of legal actions against adjuster.

40-5517. Reports of legal actions against adjuster. (a) The public adjuster shall report to the commissioner any administrative action taken against the public adjuster in another jurisdiction or by another governmental agency in this state within 30 days of the final disposition of the matter. This report shall include a copy of the order, consent to order or other relevant legal documents.

(b) Within 30 days of the initial pretrial hearing date, the public adjuster shall report to the commissioner any criminal prosecution of the public adjuster taken in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing and any other relevant legal documents.

History: L. 2009, ch. 83, § 17; Apr. 23.



40-5518 Rules and regulations.

40-5518. Rules and regulations. The commissioner shall promulgate such reasonable rules and regulations as are necessary to carry out the provisions of this act. The commissioner shall adopt such rules and regulations by July 1, 2010.

History: L. 2009, ch. 83, § 18; Apr. 23.



40-5519 Same; severability.

40-5519. Same; severability. If any provisions of this act, or the application of a provision to any person or circumstances, shall be held invalid, the remainder of the act, and the application of the provision to persons or circumstances other than those to which it is held invalid, shall not be affected.

History: L. 2009, ch. 83, § 19; Apr. 23.






Article 56 PORTABLE ELECTRONICS INSURANCE ACT

40-5601 Citation of act.

40-5601. Citation of act. K.S.A. 2015 Supp. 40-5601 through 40-5609, and amendments thereto, shall be known and may be cited as the portable electronics insurance act.

History: L. 2011, ch. 75, § 1; Jan. 1, 2012.



40-5602 Definitions.

40-5602. Definitions. For purposes of this act:

(a) "Commissioner" means the commissioner of insurance.

(b) "Covered customer" means a customer who elects coverage under a portable electronics insurance policy issued to a vendor of portable electronics devices.

(c) "Customer" means a person who purchases or leases portable electronics devices or services.

(d) "Insurance producer" shall have the meaning ascribed to it in K.S.A. 2015 Supp. 40-4902, and amendments thereto.

(e) "Location" means any physical location in the state of Kansas.

(f) "Portable electronic device" means an electronic device that is portable in nature. The term portable electronic device also includes any accessory for such device and any service related to the use of such portable electronic device that is sold to a customer.

(g) "Portable electronic devices" does not mean devices used exclusively by communication companies or commercial entities to provide service to a customer.

(h) (1) "Portable electronics insurance" means insurance providing coverage for the repair or replacement of portable electronics devices which may provide coverage for portable electronics devices against any one or more of the following causes of loss: loss, theft, are inoperable due to mechanical failure, malfunction, damage or other similar causes of loss.

(2) "Portable electronics insurance" does not include:

(A) Any service contract as defined by K.S.A. 2015 Supp. 40-201a, and amendments thereto;

(B) any policy of insurance covering a seller's or a manufacturer's obligations under a warranty; or

(C) any homeowner's, renter's, private passenger automobile, commercial multiperil, or similar policy.

(i) "Portable electronics transaction" means:

(1) The sale or lease of portable electronics device by a vendor to a customer; or

(2) the sale of a service related to the use of portable electronics device by a vendor to a customer.

(j) "Supervising entity" means a business entity that is a licensed insurance producer or insurer.

(k) "Vendor" means a person in the business of engaging in portable electronics transactions directly or indirectly.

History: L. 2011, ch. 75, § 2; Jan. 1, 2012.



40-5603 License required.

40-5603. License required. (a) A vendor shall be required to hold a limited lines license to sell or offer coverage under a policy of portable electronics insurance. To hold a limited lines license to sell or offer coverage under a policy of portable electronics insurance, a vendor shall meet all the requirements to be a producer including:

(1) Paying all fees to be an insurance producer;

(2) complying with all the same terms and conditions that are specified for an insurance producer license; and

(3) submitting to the commissioner any additional information or documentation that the commissioner requires, including any information or documentation needed to determine the professional competence, good character and trustworthiness of the vendor.

(b) The supervising entity shall maintain a registry of vendor locations which are authorized to sell or solicit portable electronics insurance coverage in this state. Upon request by the commissioner and with 10 days notice to the supervising entity, the registry shall be provided to the commissioner.

(c) Notwithstanding any other provision of law, any license issued pursuant to this section shall authorize the licensee and its employees or authorized representatives to engage in those activities that are permitted in this act.

History: L. 2011, ch. 75, § 3; L. 2012, ch. 44, § 1; July 1.



40-5604 Disclosures required.

40-5604. Disclosures required. (a) At every location where portable electronics insurance is offered to customers, brochures or other written material shall be made available to a prospective customer which:

(1) Discloses that portable electronics insurance may provide a duplication of coverage already provided by a customer's homeowner's insurance policy, renter's insurance policy or other source of coverage;

(2) states that the enrollment by the customer in a portable electronics insurance program is not required in order to purchase or lease portable electronics devices or services;

(3) summarizes the material terms of the insurance coverage, including:

(A) The identity of the insurer;

(B) the identity of the supervising entity;

(C) the amount of any applicable deductible and how it is to be paid;

(D) benefits of the coverage; and

(E) key terms and conditions of coverage such as whether portable electronics devices may be repaired or replaced with similar make and model, reconditioned, or repaired with nonoriginal manufacturer parts or equipment.

(4) Summarizes the process for filing a claim, including a description of how to return portable electronics devices and the maximum fee applicable in the event the customer fails to comply with any equipment return requirements.

(5) States that the customer may cancel enrollment for coverage under a portable electronics insurance policy at any time and receive any applicable unearned premium refund.

(b) Portable electronics insurance may be offered on a month-to-month or other periodic basis as a group or master commercial policy issued to a vendor of portable electronics devices under which individual customers may elect to enroll for coverage.

(c) Eligibility and underwriting standards for customers electing to enroll in coverage shall be established for each portable electronics insurance program.

History: L. 2011, ch. 75, § 4; Jan. 1, 2012.



40-5605 Vendor requirements; training; charges for insurance.

40-5605. Vendor requirements; training; charges for insurance. (a) The employees and authorized representatives of vendors may sell or offer portable electronics insurance to customers at each location at which the vendor engages in portable electronics transactions and shall not be subject to licensure as an insurance producer under K.S.A. 40-4901 et seq., and amendments thereto, if:

(1) The vendor has a limited lines license to authorize its employees or authorized representatives to sell or offer portable electronics insurance pursuant to this section;

(2) the insurer complies with all statutes and regulations applicable to limited lines insurers;

(3) the insurer issuing the portable electronics insurance either directly supervises or appoints a supervising entity to supervise the administration of the program including development of a training program for employees and authorized representatives of the vendors. The training required by this subdivision shall comply with the following:

(A) The training shall be delivered to employees and authorized representatives of a vendor who is directly engaged in the activity of selling or offering portable electronics insurance.

(B) The training may be provided in electronic form. However, if conducted in an electronic form, the supervising entity shall implement a supplemental education program regarding the portable electronics insurance product that is conducted and overseen by licensed employees of the supervising entity.

(C) Each employee and authorized representative shall receive basic instruction about the portable electronics insurance offered to customers and the disclosures required under K.S.A. 2015 Supp. 40-5604, and amendments thereto.

(4) No employee or authorized representative of a vendor of portable electronics devices shall advertise, represent or otherwise hold one's self out as a nonlimited lines licensed insurance producer.

(b) The charges for portable electronics insurance coverage may be billed and collected by the vendor of portable electronics devices. Any charge to the customer for coverage that is not included in the cost associated with the purchase or lease of portable electronics devices or related services shall be separately itemized on the customer's bill. If the portable electronic insurance coverage is included in the cost associated with the purchase or lease of portable electronics devices or related services, the vendor shall clearly and conspicuously disclose to the customer that the portable electronics insurance coverage is included with the portable electronics or related services. Vendors billing and collecting such charges shall not be required to maintain such funds in a segregated account provided that the vendor is authorized by the insurer to hold such funds in an alternative manner and remits such amounts to the supervising entity within 60 days of receipt. All funds received by a vendor from a customer for the sale of portable electronics insurance shall be considered funds held in trust by the vendor in a fiduciary capacity for the benefit of the insurer. Vendors may receive compensation for billing and collection services.

History: L. 2011, ch. 75, § 5; L. 2012, ch. 44, § 2; July 1.



40-5606 Violations; penalties.

40-5606. Violations; penalties. If a supervising entity, vendor of portable electronics, or employee or authorized representative of a vendor violates any provision of this act, K.A.R. 40-1-34, K.S.A. 40-2404 or 40-4909, and amendments thereto, the commissioner may: (a) Impose on the supervising entity or vendor any or all of the penalties authorized under chapter 40 of the Kansas Statutes Annotated, and amendments thereto, for those violations; and

(b) suspend or revoke the ability of individual employees or authorized representatives to act under the license of the vendor.

History: L. 2011, ch. 75, § 6; Jan. 1, 2012.



40-5607 Policy changes; when allowed; notice requirements; return of unearned premiums.

40-5607. Policy changes; when allowed; notice requirements; return of unearned premiums. Notwithstanding any other provision of law:

(a) An insurer may not terminate an individually enrolled customer based solely upon the age of such enrolled customer's covered portable electronic device.

(b) If the insurer changes the terms and conditions of a policy, the insurer shall provide the policyholder with a revised policy or endorsement and each enrolled customer with a revised certificate, endorsement, updated brochure or other evidence indicating a change in the terms and conditions has occurred and a summary of material changes 30 days prior to the end of the term of the policy.

(c) An insurer may terminate an enrolled customer's enrollment under a portable electronics insurance policy upon 15 days notice for:

(1) Fraud or material misrepresentation in obtaining coverage or in the presentation of a claim thereunder; or

(2) nonpayment of premium.

(d) An insurer may terminate an enrolled customer's enrollment under a portable electronics insurance policy immediately if:

(1) The enrolled customer ceases to have an active service with the vendor of portable electronics; or

(2) an enrolled customer exhausts the aggregate limit of liability, if any, under the terms of the portable electronics insurance policy and the insurer sends notice of termination to the customer within 30 calendar days after exhaustion of the limit. However, if notice is not timely sent, enrollment shall continue notwithstanding the aggregate limit of liability until the insurer sends notice of termination to the enrolled customer.

(e) Whenever notice is required pursuant to this section, it shall be in writing and may be mailed or delivered to the vendor of portable electronics devices at the vendor's mailing address and to its affected enrolled customers' last known mailing addresses on file with the insurer. The insurer or vendor of portable electronics, as the case may be, shall maintain proof of mailing in a form authorized or accepted by the United States postal service or other commercial mail delivery service. Alternatively, an insurer or vendor policyholder may comply with any notice required by this section by providing electronic notice to a vendor or its affected enrolled customers, as the case may be, by electronic means. If notice is accomplished through electronic means, the insurer or vendor of portable electronics, as the case may be, shall maintain proof that the notice was sent. Additionally, if an insurer or vendor policyholder provides electronic notice to an affected enrolled customer and such delivery by electronic means is not available or fails, the insurer or vendor policyholder shall provide written notice to the enrolled customer by mail in accordance with this section.

(f) Notice or correspondence required by this section or otherwise required by law may be sent on behalf of an insurer or vendor, as the case may be, by the supervising entity appointed by the insurer.

(g) Regardless of whether the insurer or the enrolled customer terminates the policy the insurer shall return any unearned premium to the customer without requiring the consumer to request it. The unearned premium shall be calculated on a pro rata basis such that the enrolled customer pays for the actual number of days of coverage. No penalty for early termination may be charged. A return or refund of any applicable unearned premium may be accomplished by crediting the billing mechanism used to pay the premium so long as there is a balance for which to apply the credit.

History: L. 2011, ch. 75, § 7; L. 2012, ch. 44, § 3; L. 2013, ch. 60, § 1; July 1.



40-5608 Severability clause.

40-5608. Severability clause. If any provision of this act, or the application of such provision to any person or circumstances, shall be held invalid, the remainder of the act, and the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.

History: L. 2011, ch. 75, § 8; Jan. 1, 2012.



40-5609 Rules and regulations.

40-5609. Rules and regulations. The commissioner may adopt rules and regulations necessary to implement this act.

History: L. 2011, ch. 75, § 9; Jan. 1, 2012.






Article 58 ELECTRONIC NOTICES AND DOCUMENTS

40-5801 Electronic notice and document act; citation.

40-5801. Electronic notice and document act; citation. The provisions of K.S.A. 2015 Supp. 40-5801 through 40-5804, and amendments thereto, shall be known and may be cited as the electronic notice and document act.

History: L. 2013, ch. 97, § 1; July 1.



40-5802 Same; consent required to send electronic notices and documents.

40-5802. Same; consent required to send electronic notices and documents. This act allows the use of electronic notices and documents in lieu of any other provision of law for the sending of insurance notices and documents. In order to send electronic notices and documents to another party the insurer must obtain the consent of the other party as provided in this act.

History: L. 2013, ch. 97, § 2; July 1.



40-5803 Same; definitions.

40-5803. Same; definitions. For the purposes of this act:

(a) "Delivered by electronic means" includes:

(1) Delivery to an electronic mail address at which a party has consented to receive notices or documents; or

(2) posting on an electronic network or site accessible via the internet, mobile application, computer, mobile device, tablet or any other electronic device, together with separate notice of the posting, which shall be provided by electronic mail to the address at which the party has consented to receive notice or by any other delivery method that has been consented to by the party.

(b) "Party" means any recipient of any notice or document required as part of an insurance transaction, including, but not limited to, an applicant, an insured, a policyholder or an annuity contract holder.

History: L. 2013, ch. 97, § 3; July 1.



40-5804 Same; electronic delivery of notice or document; requirements; consent; withdrawal of consent; accessibility; exemption for certain mutual insurance companies.

40-5804. Same; electronic delivery of notice or document; requirements; consent; withdrawal of consent; accessibility; exemption for certain mutual insurance companies. (a) Subject to subsection (c), any notice to a party or any other document required under applicable law in an insurance transaction or that is to serve as evidence of insurance coverage may be delivered, stored and presented by electronic means so long as it meets the requirements of this act.

(b) Delivery of a notice or document in accordance with this section shall be considered equivalent to any delivery method required under applicable law, including delivery by first class mail; first class mail, postage prepaid; certified mail; certificate of mail; or certificate of mailing.

(c) A notice or document may be delivered by electronic means by an insurer to a party under this section if:

(1) The party has affirmatively consented to that method of delivery and has not withdrawn the consent;

(2) the party, before giving consent, is provided with a clear and conspicuous statement informing the party of:

(A) Any right or option of the party to have the notice or document provided or made available in paper or another non-electronic form;

(B) the right of the party to withdraw consent to have a notice or document delivered by electronic means and any fees, conditions or consequences imposed in the event consent is withdrawn;

(C) whether the party's consent applies: (i) Only to the particular transaction as to which the notice or document must be given; or (ii) to identified categories of notices or documents that may be delivered by electronic means during the course of the parties' relationship;

(D) (i) the means, after consent is given, by which a party may obtain a paper copy of a notice or document delivered by electronic means; and (ii) the fee, if any, for the paper copy; and

(E) the procedure a party must follow to withdraw consent to have a notice or document delivered by electronic means and to update information needed to contact the party electronically;

(3) the party, before giving consent, is provided with a statement of the hardware and software requirements for access to and retention of a notice or document delivered by electronic means; and consents electronically, or confirms consent electronically, in a manner that reasonably demonstrates that the party can access information in the electronic form that will be used for notices or documents delivered by electronic means as to which the party has given consent; and

(4) after consent of the party is given, the insurer, in the event a change in the hardware or software requirements needed to access or retain a notice or document delivered by electronic means creates a material risk that the party will not be able to access or retain a subsequent notice or document to which the consent applies, provides the party with a statement of: (A) The revised hardware and software requirements for access to and retention of a notice or document delivered by electronic means; and (B) the right of the party to withdraw consent without the imposition of any fee, condition, or consequence that was not disclosed under subsection (c)(2).

(d) This act does not affect requirements related to content or timing of any notice or document required under applicable law.

(e) If a provision of this act or applicable law requiring a notice or document to be provided to a party expressly requires verification or acknowledgment of receipt of the notice or document, the notice or document may be delivered by electronic means only if the method used provides for verification or acknowledgment of receipt.

(f) The legal effectiveness, validity, or enforceability of any contract or policy of insurance executed by a party may not be denied solely because of the failure to obtain electronic consent or confirmation of consent of the party in accordance with subsection (c)(3).

(g) A withdrawal of consent by a party does not affect the legal effectiveness, validity, or enforceability of a notice or document delivered by electronic means to the party before the withdrawal of consent is effective. A withdrawal of consent by a party is effective within a reasonable period of time after receipt of the withdrawal by the insurer. Failure by an insurer to comply with subsection (c)(4) may be treated, at the election of the party, as a withdrawal of consent for purposes of this section.

(h) This section does not apply to a notice or document delivered by an insurer in an electronic form before the effective date of this act to a party who, before that date, has consented to receive a notice or document in an electronic form otherwise allowed by law.

(i) If the consent of a party to receive certain notices or documents in an electronic form is on file with an insurer before the effective date of this act, and pursuant to this section, an insurer intends to deliver additional notices or documents to such party in an electronic form, then prior to delivering such additional notices or documents electronically, the insurer shall notify the party of the notices or documents that may be delivered by electronic means under this section that were not previously delivered electronically and the party's right to withdraw consent to have notices or documents delivered by electronic means.

(j) Notwithstanding any other provisions of this section, insurance policies and endorsements that do not contain personally identifiable information may be mailed, delivered or posted on the insurer's website. If the insurer elects to post insurance policies and endorsements on its website in lieu of mailing or delivering such policies and endorsements to the insured, such insurer shall comply with all of the following conditions:

(1) The policy and endorsements shall be easily accessible and remain that way for as long as the policy is in force;

(2) after the expiration of the policy, the insurer shall archive its expired policies and endorsements for five years and make them available upon request;

(3) the policies and endorsements shall be posted in a manner that enables the insured to print and save the policy and endorsements using programs or applications that are widely available on the internet and free to use;

(4) the insurer shall provide notice, at the time of issuance of the initial policy forms and any renewal forms, of a method by which insureds may obtain, upon request and without charge, a paper or electronic copy of their policy or endorsements;

(5) on each declarations page issued to an insured, the insurer shall clearly identify the exact policy and endorsement forms purchased by the insured; and

(6) the insurer shall provide notice of any changes to the forms or endorsements, and of the insured's right to obtain, upon request and without charge, a paper or electronic copy of such forms or endorsements.

(k) Except as otherwise provided by law, if an oral communication or a recording of an oral communication from a party can be reliably stored and reproduced by an insurer, the oral communication or recording may qualify as a notice or document delivered by electronic means for purposes of this section. If a provision of this title or applicable law requires a signature or notice or document to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by the provision, is attached to or logically associated with the signature, notice or document.

(l) This section shall not affect any obligation of the insurer to provide notice to any person other than the insured of any notice provided to the insured.

(m) This section shall not be construed to modify, limit or supersede the provisions of the federal electronic signatures in global and national commerce act, public law 106-229, or the provisions of the uniform electronic transactions act, K.S.A. 16-1601 et seq., and amendments thereto.

(n) The provisions of this act shall not apply to any mutual insurance company organized pursuant to article 12a of chapter 40 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2013, ch. 97, § 4; July 1.






Article 59 VISION CARE SERVICES ACT

40-5901 Vision care services act; prohibited contract provisions.

40-5901. Vision care services act; prohibited contract provisions. No contract issued or renewed on or after the effective date of this act between any insurer, health insurer or any other entity that writes vision care insurance or a vision care discount plan and a vision care provider shall contain any provisions which requires the vision care provider to:

(a) Provide services or materials to an insured under such vision care insurance or health benefit plan or to a subscriber to a vision care discount plan at a fee limited or set by such vision care insurance plan or health benefit plan or vision care discount plan unless the services or materials are reimbursed as covered services under the contract; or

(b) participate in a vision care insurance or a vision care discount plan as a condition to participate in any other health benefit plan or vision care plan, regardless of whether such vision care plan is a plan of insurance or a vision care discount program which is not an insurance plan.

History: L. 2014, ch. 73, § 1; Apr. 24.



40-5902 Same; limitation on charges for services and materials.

40-5902. Same; limitation on charges for services and materials. No vision care provider shall charge more for services and materials that are not covered services under either vision care insurance or a vision care discount plan than such vision care provider's usual and customary rate for those services and materials.

History: L. 2014, ch. 73, § 2; Apr. 24.



40-5903 Same; changes in terms; limitations.

40-5903. Same; changes in terms; limitations. (a) No vision care insurance policy or vision care discount plan contract covered by this act shall change the terms, discounts or rates provided therein without the concurrence and agreement at the time of such change by the vision care provider.

(b) No vision care insurance policy or vision care discount plan that provides covered services for materials shall have the effect, directly or indirectly, of limiting the choice of sources and suppliers of materials by a patient of a vision care provider.

History: L. 2014, ch. 73, § 3; Apr. 24.



40-5904 Same; use of discount card.

40-5904. Same; use of discount card. No provision of this act shall prohibit the use of a discount card by a patient or client of a vision care provider if:

(a) Enrollment by the vision care provider is:

(1) Completely voluntary; and

(2) not conditioned upon the vision care provider's participation in any other discount card with different provider terms and conditions or insurance program; and

(b) the discount card program does not make or include any coverage or payment to the vision care provider.

History: L. 2014, ch. 73, § 4; Apr. 24.



40-5905 Same; definitions.

40-5905. Same; definitions. For the purposes of this act:

(a) (1) "Covered service" means any service or material for which:

(A) Reimbursement from the vision care insurance or health benefit plan is provided for by an insured's vision care insurance plan or health benefit plan contract subject to the application of the vision care insurance or health benefit plan's deductibles, copayments or coinsurance; or

(B) a reimbursement would be available subject to the application of any contractual limitations of deductibles or copayments required under the vision care discount plan coinsurance.

(2) "Covered services" does not include any services or materials covered or provided at a nominal or de minimus rate.

(b) "Contractual discount" means a percentage reduction from a vision care provider's usual and customary rate for providing covered services and materials required under a participating provider agreement.

(c) "Discount card" shall have the meaning ascribed to such term in K.S.A. 50-1,100, and amendments thereto.

(d) "Health benefit plan" shall have the meaning ascribed to such term in K.S.A. 40-4602, and amendments thereto.

(e) "Health insurer" shall have the meaning ascribed to such term in K.S.A. 40-4602, and amendments thereto.

(f) "Material" includes, but is not limited to, lenses, devices containing lenses, prisms, lens treatments and coatings, contact lenses, orthoptics, vision training and any prosthetic device necessary to correct, relieve, or treat any defect or abnormal condition of the human eye or its adnexa.

(g) "Participating provider agreement" includes a health benefit plan, vision care insurance or a vision care discount plan.

(h) "Participating provider" shall have the meaning ascribed to such term in K.S.A. 40-4602, and amendments thereto.

(i) "Vision care insurance" means an integrated health benefit plan or vision care insurance policy or contract which provides vision benefits pertaining to the provision of covered services or materials.

(j) "Vision care provider" means an optometrist licensed by the board of examiners in optometry or an ophthalmologist licensed by the state board of healing arts.

(k) "Vision care discount plan" means any entity which has been specifically authorized by the vision care providers to provide discounts to patients, but which plan is not insurance nor a discount card as defined in K.S.A. 50-1,100, and amendments thereto.

History: L. 2014, ch. 73 , § 5; L. 2015, ch. 97, § 1; July 1.



40-5906 Citation of act; administration of act.

40-5906. Citation of act; administration of act. (a) K.S.A. 2015 Supp. 40-5901 through 40-5906, and amendments thereto, shall be known and may be cited as the vision care services act.

(b) The commissioner of insurance shall administer the provisions of the vision care services act and may adopt such rules and regulations as necessary to carry out the provisions of the act as it applies to any insurer, health insurer, health benefit plan or vision care insurance provider. Such rules and regulations shall be adopted no later than January 1, 2016.

(c) The attorney general shall administer the provisions of the vision care services act as it applies to discount cards and vision care discount plans and may adopt such rules and regulations as necessary to carry out the provisions of the act. Such rules and regulations shall be adopted no later than January 1, 2016.

History: L. 2014, ch. 73, § 6; L. 2015, ch. 97, § 2; July 1.









Chapter 41 INTOXICATING LIQUORS AND BEVERAGES

Article 1 GENERAL PROVISIONS

41-101 Citation of act.

41-101. Citation of act. This act may be cited as the "Kansas liquor control act."

History: L. 1949, ch. 242, § 1; March 9.



41-102 Definitions.

41-102. Definitions. As used in this act, unless the context clearly requires otherwise:

(a) "Alcohol" means the product of distillation of any fermented liquid, whether rectified or diluted, whatever its origin, and includes synthetic ethyl alcohol but does not include denatured alcohol or wood alcohol.

(b) "Alcoholic liquor" means alcohol, spirits, wine, beer and every liquid or solid, patented or not, containing alcohol, spirits, wine or beer and capable of being consumed as a beverage by a human being, but shall not include any cereal malt beverage.

(c) "Beer" means a beverage, containing more than 3.2% alcohol by weight, obtained by alcoholic fermentation of an infusion or concoction of barley, or other grain, malt and hops in water and includes beer, ale, stout, lager beer, porter and similar beverages having such alcoholic content.

(d) "Caterer" has the meaning provided by K.S.A. 41-2601, and amendments thereto.

(e) "Cereal malt beverage" has the meaning provided by K.S.A. 41-2701, and amendments thereto.

(f) "Club" has the meaning provided by K.S.A. 41-2601, and amendments thereto.

(g) "Director" means the director of alcoholic beverage control of the department of revenue.

(h) "Distributor" means the person importing or causing to be imported into the state, or purchasing or causing to be purchased within the state, alcoholic liquor for sale or resale to retailers licensed under this act or cereal malt beverage for sale or resale to retailers licensed under K.S.A. 41-2702, and amendments thereto.

(i) "Domestic beer" means beer which contains not more than 10% alcohol by weight and which is manufactured in this state.

(j) "Domestic fortified wine" means wine which contains more than 14%, but not more than 20% alcohol by volume and which is manufactured in this state.

(k) "Domestic table wine" means wine which contains not more than 14% alcohol by volume and which is manufactured without rectification or fortification in this state.

(l) "Drinking establishment" has the meaning provided by K.S.A. 41-2601, and amendments thereto.

(m) "Farm winery" means a winery licensed by the director to manufacture, store and sell domestic table wine and domestic fortified wine.

(n) "Manufacture" means to distill, rectify, ferment, brew, make, mix, concoct, process, blend, bottle or fill an original package with any alcoholic liquor, beer or cereal malt beverage.

(o) (1) "Manufacturer" means every brewer, fermenter, distiller, rectifier, wine maker, blender, processor, bottler or person who fills or refills an original package and others engaged in brewing, fermenting, distilling, rectifying or bottling alcoholic liquor, beer or cereal malt beverage.

(2) "Manufacturer" does not include a microbrewery, microdistillery or a farm winery.

(p) "Microbrewery" means a brewery licensed by the director to manufacture, store and sell domestic beer.

(q) "Microdistillery" means a facility which produces spirits from any source or substance that is licensed by the director to manufacture, store and sell spirits.

(r) "Minor" means any person under 21 years of age.

(s) "Nonbeverage user" means any manufacturer of any of the products set forth and described in K.S.A. 41-501, and amendments thereto, when the products contain alcohol or wine, and all laboratories using alcohol for nonbeverage purposes.

(t) "Original package" means any bottle, flask, jug, can, cask, barrel, keg, hogshead or other receptacle or container whatsoever, used, corked or capped, sealed and labeled by the manufacturer of alcoholic liquor, to contain and to convey any alcoholic liquor. Original container does not include a sleeve.

(u) "Person" means any natural person, corporation, partnership, trust or association.

(v) "Powdered alcohol" means alcohol that is prepared in a powdered or crystal form for either direct use or for reconstitution in a nonalcoholic liquid.

(w) "Primary American source of supply" means the manufacturer, the owner of alcoholic liquor at the time it becomes a marketable product or the manufacturer's or owner's exclusive agent who, if the alcoholic liquor cannot be secured directly from such manufacturer or owner by American wholesalers, is the source closest to such manufacturer or owner in the channel of commerce from which the product can be secured by American wholesalers.

(x) (1) "Retailer" means a person who sells at retail, or offers for sale at retail, alcoholic liquors.

(2) "Retailer" does not include a microbrewery, microdistillery or a farm winery.

(y) "Sale" means any transfer, exchange or barter in any manner or by any means whatsoever for a consideration and includes all sales made by any person, whether principal, proprietor, agent, servant or employee.

(z) "Salesperson" means any natural person who:

(1) Procures or seeks to procure an order, bargain, contract or agreement for the sale of alcoholic liquor or cereal malt beverage; or

(2) is engaged in promoting the sale of alcoholic liquor or cereal malt beverage, or in promoting the business of any person, firm or corporation engaged in the manufacturing and selling of alcoholic liquor or cereal malt beverage, whether the seller resides within the state of Kansas and sells to licensed buyers within the state of Kansas, or whether the seller resides without the state of Kansas and sells to licensed buyers within the state of Kansas.

(aa) "Secretary" means the secretary of revenue.

(bb) (1) "Sell at retail" and "sale at retail" refer to and mean sales for use or consumption and not for resale in any form and sales to clubs, licensed drinking establishments, licensed caterers or holders of temporary permits.

(2) "Sell at retail" and "sale at retail" do not refer to or mean sales by a distributor, a microbrewery, a farm winery, a licensed club, a licensed drinking establishment, a licensed caterer or a holder of a temporary permit.

(cc) "To sell" includes to solicit or receive an order for, to keep or expose for sale and to keep with intent to sell.

(dd) "Sleeve" means a package of two or more 50-milliliter (3.2-fluid-ounce) containers of spirits.

(ee) "Spirits" means any beverage which contains alcohol obtained by distillation, mixed with water or other substance in solution, and includes brandy, rum, whiskey, gin or other spirituous liquors, and such liquors when rectified, blended or otherwise mixed with alcohol or other substances.

(ff) "Supplier" means a manufacturer of alcoholic liquor or cereal malt beverage or an agent of such manufacturer, other than a salesperson.

(gg) "Temporary permit" has the meaning provided by K.S.A. 41-2601, and amendments thereto.

(hh) "Wine" means any alcoholic beverage obtained by the normal alcoholic fermentation of the juice of sound, ripe grapes, fruits, berries or other agricultural products, including such beverages containing added alcohol or spirits or containing sugar added for the purpose of correcting natural deficiencies.

History: L. 1949, ch. 242, § 2; L. 1953, ch. 238, § 1; L. 1965, ch. 314, § 1; L. 1972, ch. 342, § 56; L. 1978, ch. 185, § 1; L. 1979, ch. 152, § 1; L. 1983, ch. 161, § 1; L. 1985, ch. 168, § 1; L. 1987, ch. 182, § 1; L. 1987, ch. 182; § 2; L. 1992, ch. 201, § 1; L. 1993, ch. 234, § 1; L. 1998, ch. 191, § 1; L. 2008, ch. 126, § 4; L. 2010, ch. 142, § 3; L. 2011, ch. 57, § 1; L. 2012, ch. 144, § 4; L. 2015, ch. 82, § 4; July 1.



41-103 Declaration of public policy; separate retail sale of 3.2 beer and alcoholic liquors; retail sales in cities only, exceptions.

41-103. Declaration of public policy; separate retail sale of 3.2 beer and alcoholic liquors; retail sales in cities only, exceptions. The legislature hereby declares the public policy of this state to be that: (a) Cereal malt beverage shall be sold at retail separately from sales of alcoholic liquor at retail; (b) cereal malt beverage shall be sold and dispensed at retail in rooms or premises separate and distinct from rooms or premises where alcoholic liquor is sold; and (c) no retailer's license for the sale of alcoholic liquor shall be granted to any applicant making application therefor if the premises sought to be licensed are located outside the corporate limits of any city within this state, except as provided in K.S.A. 41-303, and amendments thereto.

History: L. 1949, ch. 242, § 3; L. 1987, ch. 182, § 3; April 30.



41-104 Acts with regard to alcoholic liquor prohibited unless allowed by statute; exceptions.

41-104. Acts with regard to alcoholic liquor prohibited unless allowed by statute; exceptions. No person shall manufacture, bottle, blend, sell, barter, transport, deliver, furnish or possess any alcoholic liquor for beverage purposes, except as specifically provided in this act, the club and drinking establishment act or article 27 of chapter 41 of the Kansas Statutes Annotated, and amendments thereto, except that nothing contained in this act shall prevent:

(a) The possession and transportation of alcoholic liquor for the personal use of the possessor, the possessor's family and guests except that the provisions of K.S.A. 41-407, and amendments thereto, shall be applicable to all persons;

(b) the making of wine, cider or beer by a person from fruits, vegetables or grains, or the product thereof, by simple fermentation and without distillation, if it is made solely for the use of the maker, the maker's family, guests and judges at a contest or competition of such beverages, provided, the maker receives no compensation for producing such beverages or for allowing the consumption thereof;

(c) any duly licensed practicing physician or dentist from possessing or using alcoholic liquor in the strict practice of the medical or dental profession;

(d) any hospital or other institution caring for sick and diseased persons, from possessing and using alcoholic liquor for the treatment of bona fide patients of such hospital or institution;

(e) any drugstore employing a licensed pharmacist from possessing and using alcoholic liquor in the compounding of prescriptions of duly licensed physicians;

(f) the possession and dispensation of wine by an authorized representative of any church for the purpose of conducting any bona fide rite or religious ceremony conducted by such church;

(g) the sale of wine to a consumer in this state by a person which holds a valid license authorizing the manufacture of wine in this or another state and the shipment of such wine directly to such consumer, subject to the following: (1) The consumer must be at least 21 years of age; (2) the consumer must purchase the wine while physically present on the premises of the wine manufacturer; (3) the wine must be for the consumer's personal consumption and not for resale; and (4) the consumer shall comply with the provisions of K.S.A. 41-407, and amendments thereto, by payment of all applicable taxes within such time after purchase of the wine as prescribed by rules and regulations adopted by the secretary;

(h) the serving of complimentary alcoholic liquor or cereal malt beverages at fund raising activities of charitable organizations as defined by K.S.A. 17-1760, and amendments thereto, and as qualified pursuant to 26 U.S.C.A. § 501(c) and by committees formed pursuant to K.S.A. 25-4142 et seq., and amendments thereto. The serving of such alcoholic liquor at such fund raising activities shall not constitute a sale pursuant to this act, the club and drinking establishment act or article 27 of chapter 41 of the Kansas Statutes Annotated, and amendments thereto. Any such fund raising activity shall not be required to obtain a license or a temporary permit pursuant to this act, the club and drinking establishment act or article 27 of chapter 41 of the Kansas Statutes Annotated, and amendments thereto; or

(i) the serving of complimentary alcoholic liquor or cereal malt beverage on the unlicensed premises of a business by the business owner or owner's agent at an event sponsored by a nonprofit organization promoting the arts and which has been approved by ordinance or resolution of the governing body of the city, county or township wherein the event will take place and whereby the director of the alcoholic beverage control has been notified thereof no less than 10 days in advance.

(j) For purposes of subsection (b), the term "guest" means a natural person who is known to the host and receives a personal invitation to an event conducted by the host. The term "guest" shall not mean a natural person who receives an invitation to an event conducted by the host when such invitation has been made available to the general public.

History: L. 1949, ch. 242, § 4; L. 1978, ch. 186, § 1; L. 1979, ch. 152, § 2; L. 1985, ch. 168, § 2; L. 1987, ch. 182, § 4; L. 2006, ch. 206, § 3; L. 2007, ch. 178, § 3; L. 2013, ch. 130, § 3; L. 2014, ch. 75, § 1; Apr. 24.



41-105 Act inapplicable in certain cases.

41-105. Act inapplicable in certain cases. None of the provisions of this act shall apply: (1) To the manufacture of denatured alcohol produced in accordance with acts of congress and regulations promulgated thereunder; (2) to flavoring extracts, syrups, or medicinal, mechanical, scientific, culinary or toilet preparations, or food products unfit for beverage purposes, but the provisions of this act shall not be construed to exclude or not apply to alcoholic liquor used in the manufacture, preparation or compounding of such preparations and products; or (3) to wine intended for use and used by any church or religious organization for sacramental purposes.

History: L. 1949, ch. 242, § 5; March 9.



41-106 Violations of law; copy of citation; notice of reported violation.

41-106. Violations of law; copy of citation; notice of reported violation. (a) Any citation issued by an agent of the division of alcoholic beverage control for a violation of the liquor control act or the club and drinking establishment act shall be delivered to the licensee or a person in charge of the licensed premises at the time of the alleged violation. A copy of such citation also shall be delivered by United States mail to the licensee within 30 days of the alleged violation.

(b) Any duly authorized law enforcement officer who observes a violation of the liquor control act or the club and drinking establishment act may, after serving notice to the licensee or a person in charge of the licensed premises, submit a report of such violation to the division of alcoholic beverage control for review. Upon receipt of such report, the director shall review the report and determine if administrative action will be taken against the licensee. If the director determines that administrative action will be taken, an administrative citation and notice of administrative action shall be delivered by United States mail to the licensee within 30 days of the date of the alleged violation.

(c) The notice required to be served to the licensee or a person in charge of the licensed premises at the time of the alleged violation pursuant to subsection (b) shall be in writing and shall contain the following:

(1) The name of the licensee;

(2) the date and time of the alleged violation;

(3) a description of the alleged violation; and

(4) a statement that a report of the alleged violation will be submitted to the division of alcoholic beverage control for review.

(d) Any citations not issued in accordance with the provisions of this section shall be void and unenforceable.

(e) For purposes of this section, the term "person in charge" means any individual or employee present on the licensed premises at the time of the alleged violation who is responsible for the operation of the licensed premises. If no designated individual or employee is a person in charge, then any employee present is the person in charge.

History: L. 2000, ch. 166, § 9; L. 2015, ch. 82, § 2; July 1.



41-107 Compliance checks or sting operations; notice of compliance.

41-107. Compliance checks or sting operations; notice of compliance. Any licensee who has been the subject of an operation conducted by the division of alcoholic beverage control or any local law enforcement agency to determine compliance with the provisions of laws relating to the sale of alcoholic liquor and cereal malt beverages to persons under 21 years of age or the legal age for consumption of cereal malt beverage shall be issued a written notice of compliance with such laws within 30 days of the date of such operation.

History: L. 2000, ch. 166, § 10; July 1.



41-108 Construction of act in case of invalidity of any provision.

41-108. Construction of act in case of invalidity of any provision. If any provision of the Kansas liquor control act, or its application to any person or circumstance, is determined by a court to be invalid or unconstitutional, the remaining provisions shall be construed in accordance with the intent of the legislature to further limit rather than to expand commerce in alcoholic liquor and to enhance strict regulatory control over taxation, distribution and sale of alcoholic liquor through the three-tier regulatory system imposed by the Kansas liquor control act upon all alcoholic liquor and cereal malt beverages.

History: L. 2009, ch. 114, § 12; July 1.






Article 2 DIVISION OF ALCOHOLIC BEVERAGE CONTROL

41-201 Law enforcement powers of director, agents and employees; attorney, appointment and compensation.

41-201. Law enforcement powers of director, agents and employees; attorney, appointment and compensation. (a) The director of alcoholic beverage control and agents and employees of the director designated by the director, with the approval of the secretary of revenue, are hereby vested with the power and authority of peace and police officers, in the execution of the duties imposed upon the director of alcoholic beverage control by this act and in enforcing the provisions of this act.

(b) The director and each agent and employee designated by the director under subsection (a), with the approval of the secretary of revenue, shall have the authority to make arrests, conduct searches and seizures and carry firearms while investigating violations of this act and during the routine conduct of their duties as determined by the director or designee. In addition to the above, the director and such agents and employees shall have the authority to make arrests, conduct searches and seizures and generally to enforce all the criminal laws of the state as violations of those laws are encountered by such employees or agents during the routine performance of their duties. In addition to or in lieu of the above, the director and the director's agents and employees shall have the authority to issue notices to appear pursuant to K.S.A. 22-2408, and amendments thereto. No agent or employee of the director shall be certified to carry firearms under the provisions of this section without having first successfully completed the firearm training course or courses prescribed for law enforcement officers under subsection (a) of K.S.A. 74-5604a, and amendments thereto. The director may adopt rules and regulations prescribing other training required for such agents or employees.

(c) The attorney general shall appoint, with the approval of the secretary of revenue, an assistant attorney general who shall be the attorney for the director of alcoholic beverage control and the division of alcoholic beverage control, and who shall receive an annual salary fixed by the attorney general with the approval of the director of alcoholic beverage control and the state finance council.

History: L. 1949, ch. 242, § 6; L. 1953, ch. 239, § 1; L. 1961, ch. 409, § 1; L. 1965, ch. 458, § 2; L. 1967, ch. 443, § 2; L. 1972, ch. 342, § 57; L. 1985, ch. 169, § 1; L. 1994, ch. 353, § 14; L. 1999, ch. 153, § 1; May 20.



41-202 Office of director; branch offices.

41-202. Office of director; branch offices. The office of the director of alcoholic beverage control shall be in Topeka, but the director may, with the approval of the secretary of revenue, establish and maintain branch offices at places other than the seat of government.

History: L. 1949, ch. 242, § 7; L. 1972, ch. 342, § 58; July 1.



41-203 Alcoholic beverage control board of review; abolished; transfer of authority, property, proceedings.

41-203. Alcoholic beverage control board of review; abolished; transfer of authority, property, proceedings. (a) The state alcoholic beverage control board of review is hereby abolished.

(b) Whenever the state alcoholic beverage control board of review is referred to or designated by statute, contract or other document, the reference or designation shall be deemed to apply to the director.

(c) All books, records and other property of the state alcoholic beverage control board of review are hereby transferred to the director.

(d) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against the state alcoholic beverage control board of review shall abate by reason of the abolition of such board, and the court may allow any such suit, action or other proceeding to be maintained by or against the director.

History: L. 1949, ch. 242, § 8; L. 1972, ch. 342, § 59; L. 1974, ch. 348, § 14; L. 1982, ch. 347, § 17; L. 1987, ch. 182, § 5; July 1.



41-204 Director and employees; qualifications.

41-204. Director and employees; qualifications. (a) Any person appointed as director and all employees of the division shall be citizens of the United States and residents of the state of Kansas.

(b) No person shall be appointed director or deputy director if such person has been convicted of a felony or of any violation of any federal or state law concerning the manufacture or sale of alcoholic liquor or cereal malt beverages, has paid a fine or penalty in settlement in any prosecution against such person in any violation of such laws or has forfeited bond to appear in court to answer charges for any such violation.

(c) No person appointed director or any employee of the division may have, directly or indirectly, individually or as a member of a partnership, or as a shareholder of a corporation, any interest whatsoever in the manufacture, sale or distribution of alcoholic liquor, nor receive any compensation or profit therefrom, nor have any interest whatsoever in the purchases or sales made by the persons authorized by this act, or to purchase or to sell alcoholic liquor. Nothing in this subsection shall prevent a person subject to this subsection from purchasing and keeping in the person's possession for the use of the person or the person's family or guests any alcoholic liquor which may be purchased or kept by any person by virtue of this act.

History: L. 1949, ch. 242, § 9; L. 1967, ch. 274, § 1; L. 1987, ch. 182, § 6; L. 2001, ch. 189, § 2; May 24.



41-205 Same; oath of office.

41-205. Same; oath of office. The director, deputy director and each person appointed by the director shall take and subscribe an oath to support and enforce the provisions of this act and the constitution of the state of Kansas.

History: L. 1949, ch. 242, § 10; L. 1987, ch. 182, § 7; July 1.



41-206 Same; conflict of interest.

41-206. Same; conflict of interest. (a) Except as permitted pursuant to subsection (b), neither the director nor any employee in the office of the director shall solicit or accept, directly or indirectly, any gift, gratuity, emolument or employment from any manufacturer, distributor, wholesaler or retailer of alcoholic liquor or from any person who is an applicant for any license or is a licensee under the provisions of this act, or from any officer, agent or employee thereof; or solicit requests from or recommend, directly or indirectly, to any such person, or to any officer, agent or employee thereof, the appointment of any person to any place or position. Any such person, officer, agent or employee thereof, is hereby forbidden to offer to the director, or any employee in the office of the director, any gift, gratuity, emolument or employment, except as permitted pursuant to subsection (b).

(b) The secretary may adopt rules and regulations allowing the acceptance of official hospitality by the director and employees in the office of the director, subject to such limits as prescribed by the secretary.

(c) If any person who is the director or an employee in the office of the director violates any provision of this section, such person shall be removed from such person's office or employment.

(d) Violation of any provision of this section is a misdemeanor punishable by a fine of not more than $500 or imprisonment of not less than 60 days nor more than six months, or both such fine and imprisonment.

(e) Nothing contained in this section shall be construed as preventing the prosecution and punishment of any person for bribery as defined in the Kansas criminal code.

History: L. 1949, ch. 242, § 11; L. 1987, ch. 182, § 8; L. 2011, ch. 30, § 180; July 1.



41-207 Director; seal; records, certification and admission in evidence.

41-207. Director; seal; records, certification and admission in evidence. The director may, for authentication of the records, process and proceedings of the director, adopt and keep and use a common seal of which judicial notice shall be taken in all of the courts of the state. Any process, notice or other paper which the director may be authorized by law to issue shall be deemed sufficient if signed by the director or deputy director and authenticated by the seal of the director.

All acts, orders, proceedings, rules and regulations, entries, minutes and other records of the director and all reports and documents filed with the director may be proved in any court of this state by copy thereof certified to by the director or the deputy director with the seal of the director attached. A written certificate stating that after diligent search no record or entry of a specified tenor is found to exist in the records of the office of state director of alcoholic beverage control, when signed and certified to by the director or the deputy director and authenticated by the seal of the director, shall be admissible as evidence in any court of this state to prove that the records of the office contain no such record or entry.

History: L. 1949, ch. 242, § 12; L. 1953, ch. 238, § 2; L. 1987, ch. 182, § 9; July 1.



41-208 Power to regulate alcoholic liquor.

41-208. Power to regulate alcoholic liquor. (a) Except as specifically provided in the Kansas liquor control act, the power to regulate all phases of the manufacture, distribution, sale, possession, transportation and traffic in alcoholic liquor and the manufacture of beer regardless of its alcoholic content, is vested exclusively in the state and shall be exercised as provided in the Kansas liquor control act. No city or county shall enact any ordinance or resolution which is in conflict with the provisions of the Kansas liquor control act and any such ordinance or resolution shall be null and void.

(b) Nothing contained in this section shall be construed as preventing any city from enacting ordinances declaring acts prohibited or made unlawful by this act as unlawful or prohibited in such city and prescribing penalties for violation thereof, but the minimum penalty in any such ordinance shall not be less than the minimum penalty prescribed by this act for the same violation, nor shall the maximum penalty in any such ordinance exceed the maximum penalty prescribed by this act for the same violation.

(c) The provisions of this act are severable. If any provision of this act is held to be invalid or unconstitutional, it shall be presumed conclusively that the legislature would have enacted the remainder of this act without such invalid or unconstitutional provision.

History: L. 1949, ch. 242, § 13; L. 2005, ch. 201, § 2; Nov. 15.



41-209 Director; powers and duties.

41-209. Director; powers and duties. The director shall have the following powers, functions and duties:

(a) To receive applications for, and to issue and revoke licenses to manufacturers, distributors, nonbeverage users and retailers in accordance with the provisions of this act;

(b) to call upon other administrative departments of the state, county and city governments, sheriffs, city police departments, city marshals, law enforcement officers and upon prosecuting officers for such information and assistance as the director deems necessary in the performance of the duties imposed upon the director by this act;

(c) to inspect or cause to be inspected, any premises where alcoholic liquors are manufactured, distributed or sold;

(d) in the conduct of any hearing authorized to be held by the director to examine, or cause to be examined, under oath, any person, and to examine or cause to be examined books and records of any licensee; to hear testimony and take proof material for the information of the director in the discharge of such duties hereunder; to administer or cause to be administered oaths; and for any such purposes to issue subpoenas to require the attendance of witnesses and the production of books which shall be effective in any part of this state; and any district court or any judge of the district court, may by order duly entered, require the attendance of witnesses and the production of relevant books subpoenaed by the director, and the court or judge may compel obedience to the order by proceedings for contempt;

(e) to collect, receive, account for and turn over to the secretary of revenue all registration and license fees and taxes provided for in this act and all other moneys received by the director by virtue of the director's office; and

(f) such other powers, functions and duties as are or may be imposed or conferred upon the director by law.

History: L. 1949, ch. 242, § 14; L. 1976, ch. 145, § 192; L. 1985, ch. 170, § 1; L. 2007, ch. 190, § 9; July 1.



41-210 Rules and regulations; procedure for adoption; powers of director.

41-210. Rules and regulations; procedure for adoption; powers of director. (a) The director shall propose such rules and regulations as necessary to carry out the intent and purposes of this act. After the hearing on a proposed rule and regulation has been held as required by law, the director shall submit the proposed rule and regulation to the secretary of revenue who, if the secretary approves it, shall adopt the rule and regulation.

(b) It is intended by this act that the director of alcoholic beverage control shall have broad discretionary powers to govern the traffic in alcoholic liquors and to enforce strictly all the provisions of this act in the interest of sanitation, purity of products, truthful representation and honest dealings in such manner as generally will promote the public health and welfare. All valid rules and regulations adopted under the provisions of this act shall be absolutely binding upon all licensees and enforceable by the director of alcoholic beverage control through the power of suspension or revocation of licenses.

History: L. 1949, ch. 242, § 15; L. 1965, ch. 506, § 23; L. 1972, ch. 342, §119; L. 1985, ch. 170, § 2; L. 1987, ch. 182, § 10; July 1.



41-211 Same; scope.

41-211. Same; scope. (a) The rules and regulations adopted by the secretary of revenue pursuant to K.S.A. 41-210, and amendments thereto, shall include rules and regulations:

(1) Prescribing the nature, form and capacity of all containers used for alcoholic liquors;

(2) prescribing the nature of and the representations to be shown upon the labels attached to the containers and requiring that the labels attached to all original containers or packages of alcoholic liquors sold or offered for sale in this state shall set forth in plain and legible print in the English language the quantity of such liquors, exclusive of the package or cask containing them, in either metric or English measurement;

(3) prescribing administrative procedures for the issuance of licenses and the investigation of license applications and providing for advisory recommendations from governing bodies of cities as to retailers' licenses and for hearings on applications;

(4) prescribing conditions for the issuance of duplicate licenses in lieu of those lost or destroyed;

(5) prescribing those violations of the rules and regulations for which licenses shall be suspended or revoked;

(6) establishing standards of purity, sanitation and honest advertising and representations;

(7) requiring the destruction of stamps upon containers which have been opened;

(8) in the case of manufacturers and distributors of alcoholic liquors, requiring the labels attached to all containers of such liquors which are intended for sale in this state to set forth, in plain legible print in the English language, the name and kind of alcoholic liquors contained therein, together with their alcoholic content, and if a blended product (except wine) to so state, except that, if the director deems it unnecessary to show the alcoholic content of beer on labels of containers of beer, the alcoholic content shall not be required to be shown thereon;

(9) establishing procedures and conditions under which minors may be engaged in programs or systems encouraging compliance with the provisions of laws relating to the sale of alcoholic liquor and cereal malt beverages to a person under 21 years of age or under the legal age for consumption of cereal malt beverages as authorized by K.S.A. 41-727a, 41-2652 and 41-2727, and amendments thereto. Such regulations shall include provisions which require that such person used in any such program or system to be (A) at least 18 years of age and not more than 19 1/2 years of age; (B) exhibit a youthful appearance; (C) carry only one piece of identification, which shall be a valid form of identification; (D) truthful in interactions with licensees; except if asked, such person may deny working with law enforcement officials.

It shall be an absolute defense in any civil proceeding or criminal prosecution if any such program or system does not comply with the procedures and conditions required by such rules and regulations;

(10) providing for such other details as are necessary or convenient to the administration and enforcement of this act.

(b) The secretary of revenue may adopt rules and regulations pursuant to K.S.A. 41-210, and amendments thereto establishing:

(1) Standards of manufacture of alcoholic liquors and beer, regardless of its alcoholic content, not inconsistent with federal laws, in order to insure the use of proper ingredients and methods in the manufacture and distribution thereof; and

(2) standards, not inconsistent with federal law, for the proper labeling of containers or barrels, casks or other bulk containers or bottles of alcoholic liquor and beer, regardless of its alcoholic content, manufactured or sold in this state.

History: L. 1949, ch. 242, § 16; L. 1978, ch. 187, § 1; L. 1985, ch. 170, § 3; L. 1986, ch. 185, § 4; L. 1993, ch. 234, § 2; L. 2000, ch. 166, § 8; July 1.






Article 3 LICENSING AND RELATED PROVISIONS; CITY OPTION

41-301 Retailer's license, premises within city.

41-301. Retailer's license, premises within city. (a) Except as provided by subsection (b), the director shall issue to qualified applicants, who have filed the bond and paid the registration and license fees required by this act, licenses to sell at retail alcoholic liquor in the original package on premises within the corporate limits of cities and outside the corporate limits of any city.

(b) No retailer's license shall be issued for premises within a city if the governing body of such city, on or before February 15, 2006, adopts an ordinance prohibiting the licensing of the sale at retail of alcoholic liquor in the original package within such city. Upon adoption of such ordinance, the city clerk promptly shall transmit a copy of such ordinance to the director and the director shall refuse to issue licenses to sell at retail alcoholic liquor in the original package in such city. If the governing body adopts such an ordinance, the holder of any valid existing retailer's license for premises in such city shall have the right to continue to operate under such license for a period of 90 days after the effective date of the ordinance or until the expiration of such license, whichever period of time is shorter. If such period of time expires before the expiration of the term for which the retailer's license was issued, the licensee shall be entitled to a refund of the license fee for the unexpired portion of the license period which remains, in accordance with rules and regulations adopted by the secretary.

(c) No retailer's license shall be issued for premises within a city if, after November 15, 2005, a majority of the qualified voters of such city voting at an election held as provided by K.S.A. 41-302, and amendments thereto, votes against the licensing of the sale at retail of alcoholic liquor in the original package within such city unless, at a subsequent election, a majority of the qualified voters of such city voting at such election votes in favor of the licensing of the sale at retail of alcoholic liquor in the original package within such city.

History: L. 1949, ch. 242, § 17; L. 2005, ch. 201, § 3; Nov. 15.



41-302 Same; election; licensees' rights.

41-302. Same; election; licensees' rights. (a) The question of licensing the sale at retail of alcoholic liquor in the original package shall be submitted by the governing body of a city at any regular general city election occurring in such city whenever a petition requesting such submission has been filed with the city clerk of any such city as provided in this section. Such petition shall be signed by qualified voters of such city equal in number to not less than 30% of the total vote cast in such city at the last general election for the office of secretary of state. Each sheet of each petition shall comply with the provisions of K.S.A. 25-3601 through 25-3607, and amendments thereto. No signature on such petition shall be valid unless appended to the petition within the last 90 days prior to the date of filing the petition with the city clerk. Such petition shall be filed not less than 40 nor more than 60 days prior to the date of the election. After any such petition has been filed no signature shall be withdrawn and no signature shall be added. The governing body of the city shall have the power to determine the sufficiency of any such petition.

Any person who signs a petition authorized by this section and who knowingly is not a qualified voter of the city where submission of the question is sought, or who aids or abets any other in so doing, or any person who bribes, gives or pays any money or thing of value to any person directly or indirectly to induce such person to sign such petition shall be guilty of a misdemeanor. Upon conviction thereof such person shall be punished by a fine of not more than $300 or by imprisonment of not more than 90 days, or by both such fine and imprisonment in the discretion of the court.

(b) Upon the filing of a sufficient petition, the governing body shall call an election required by this section. Such election shall be called and held in the manner provided by law for question-submitted elections.

(c) The governing body of the city shall transmit to the director a copy of the results of any election held pursuant to this section. The director shall issue or refuse to issue licenses to sell at retail alcoholic liquor in the original package in such city in accordance with the results of such election.

(d) If a majority of the voters voting at any election pursuant to this section votes against licensing the sale at retail of alcoholic liquor in the original package, the holder of any valid existing retailer's license for premises in such city shall have the right to continue to operate under such license for a period of 90 days after the result of such election is canvassed or until the expiration of such license, whichever period of time is shorter. If such period of time expires before the expiration of the term for which the retailer's license was issued, the licensee shall be entitled to a refund of the licensee fee for the unexpired portion of the license period which remains, in accordance with rules and regulations adopted by the secretary of revenue.

History: L. 1949, ch. 242, § 18; L. 1985, ch. 170, § 4; L. 1998, ch. 191, § 2; L. 2005, ch. 201, § 4; Nov. 15.



41-303 Retailer's license, premises outside city.

41-303. Retailer's license, premises outside city. (a) The director may issue to qualified applicants licenses to sell at retail alcoholic liquor in the original package on premises not located in an incorporated city for use or consumption off the premises. No such license shall be issued to any applicant unless the applicant possesses all the qualifications required of other applicants for retailers' licenses except the qualification of residency within a city.

No such license shall be issued to any applicant under this section unless the board of county commissioners of the county in which the premises for which licensure is sought are located adopts a resolution approving the issuance of such license. A certified copy of such resolution shall accompany the application for a license authorized by this section.

(b) If a license has been issued under the provisions of this section in the unincorporated area of a county and thereafter the premises so licensed are annexed to a city wherein retail liquor licenses may be issued, such license shall continue to be valid and may be renewed at the appropriate time even though the licensee does not reside in the city to which the area is annexed if the licensee otherwise is qualified and resides in the township in which the premises were located prior to annexation or in the city to which the premises have been annexed.

(c) Any retail license issued prior to the effective date of this act for premises not located in an incorporated city shall continue to be valid and such premises shall continue to be eligible for licensure if the board of county commissioners of the county in which the premises are located has adopted a resolution approving the issuance of such license. A certified copy of such resolution shall accompany the application for a license authorized by this subsection.

History: L. 1949, ch. 242, § 19; L. 1965, ch. 315, § 1; L. 1967, ch. 275, § 1; L. 2000, ch. 166, § 1; L. 2004, ch. 94, § 2; L. 2005, ch. 201, § 5; L. 2008, ch. 126, § 5; July 1.



41-304 Classes of licenses.

41-304. Classes of licenses. Licenses issued by the director shall be of the following classes: (a) Manufacturer's license; (b) spirits distributor's license; (c) wine distributor's license; (d) beer distributor's license; (e) retailer's license; (f) microbrewery license; (g) microdistillery license; (h) farm winery license; and (i) nonbeverage user's license.

History: L. 1949, ch. 242, § 20; L. 1983, ch. 161, § 2; L. 1987, ch. 182, § 11; L. 2012, ch. 144, § 5; July 1.



41-305 Manufacturer's license; rights of licensee; samples; other.

41-305. Manufacturer's license; rights of licensee; samples; other. (a) A manufacturer's license shall allow the manufacture and storage of alcoholic liquor and cereal malt beverage and the sale of alcoholic liquor and cereal malt beverage to distributors and nonbeverage users licensed in this state and to such persons outside this state as permitted by law.

(b) A manufacturer's license also shall allow the serving free of charge on the licensed premises of samples of alcoholic liquor manufactured by the licensee, provided the premises are located in a county where the sale of alcoholic liquor is permitted by law in licensed drinking establishments. Samples shall be served by the licensee, or an employee or agent thereof. No sample shall be served to an individual who is a minor. No individual shall remove all or any portion of a sample from the licensed premises. Nothing in this subsection shall be construed to permit the licensee to sell any alcoholic liquor for consumption on the premises.

(c) A person holding a farm winery license issued pursuant to K.S.A. 41-308a, and amendments thereto, may also be issued a manufacturer's license; provided, that no alcoholic liquor or cereal malt beverage manufactured by such licensee shall be sold by such licensee at its licensed premises or at any of such licensee's winery outlets.

History: L. 1949, ch. 242, § 21; L. 1985, ch. 168, § 3; L. 1987, ch. 182, § 12; L. 2009, ch. 114, § 3; L. 2012, ch. 144, § 6; July 1.



41-306 Spirits distributor's license; rights of licensee.

41-306. Spirits distributor's license; rights of licensee. A spirits distributor's license, shall allow:

(a) The wholesale purchase, importation and storage of spirits, but all such spirits so purchased or imported which are manufactured in the United States shall be purchased from the primary American source of supply or from another licensed spirits distributor, except that a licensed spirits distributor may purchase confiscated spirits at a sheriff's sale.

(b) The sale of spirits to:

(1) Spirits distributors licensed in this state;

(2) retailers licensed in this state, except that such distributor shall sell a brand of spirits only to those retailers whose licensed premises are located in the geographic territory within which such distributor is authorized to sell such brand, as designated in the notice or notices filed with the director pursuant to K.S.A. 41-410, and amendments thereto; and

(3) such persons located outside such territory or outside this state as permitted by law.

(c) The purchase of spirits in barrels, casks or other bulk containers and the bottling thereof before resale, but all bottles or containers filled with such spirits shall be sealed, labeled and otherwise made to comply with all laws and rules and regulations governing the preparation and bottling of spirits by manufacturers and with all federal rules, regulations and laws.

(d) The storage and delivery to a retailer licensed under the Kansas liquor control act or a retailer licensed under K.S.A. 41-2702, and amendments thereto, on the distributor's licensed premises, of alcoholic liquor or cereal malt beverage of another licensed distributor authorized by law to sell such alcoholic liquor or cereal malt beverage to such retailer, in accordance with an agreement entered into with such other distributor and approved by the director.

(e) The storage and delivery to a public venue licensed under the club and drinking establishment act of alcoholic liquor purchased by the public venue licensee from a retailer authorized by law to sell such alcoholic liquor to such public venue licensee.

(f) The withdrawal of spirits from such licensee's inventory for use as samples in the course of the business of the distributor or at industry seminars. Samples may only be provided to persons licensed as a distributor or a retailer under the Kansas liquor control act, and such person's employees. Samples may be served on the licensed premises of the licensee, or on the premises of a licensed retailer, provided no sample shall be served on that portion of the premises of a licensed retailer that is open to the public and where sales of alcoholic liquor at retail are made. No sample shall be provided to any minor. Nothing in this subsection shall be construed to permit the licensee to sell any alcoholic liquor for consumption on the premises. The withdrawal of spirits shall be subject to the tax imposed by K.S.A. 79-4101 et seq., and amendments thereto, based on the applicable current posted bottle or case price. For purposes of providing samples pursuant to this subsection other than at industry seminars or to the licensee's employees, the term "sample" shall have the same meaning as that term is defined in K.S.A. 41-2601, and amendments thereto.

History: L. 1949, ch. 242, § 22; L. 1978, ch. 185, § 2; L. 1979, ch. 153, § 2; L. 1987, ch. 182, § 13; L. 1987, ch. 182, § 14; L. 1993, ch. 20, § 2; L. 1996, ch. 154, § 1; L. 2012, ch. 144, § 7; L. 2015, ch. 82, § 21; July 1.



41-306a Wine distributor's license; rights of licensee.

41-306a. Wine distributor's license; rights of licensee. A wine distributor's license shall allow:

(a) The wholesale purchase, importation and storage of wine, but all wine so purchased or imported which is manufactured in the United States shall be purchased from the primary American source of supply or from another licensed wine distributor, except that a licensed wine distributor may purchase confiscated wine at a sheriff's sale.

(b) The sale of wine to:

(1) Wine distributors licensed in this state;

(2) retailers licensed in this state, except that such distributor shall sell a brand of wine only to those retailers whose licensed premises are located in the geographic territory within which such distributor is authorized to sell such brand, as designated in the notice or notices filed with the director pursuant to K.S.A. 41-410, and amendments thereto; and

(3) such persons located outside such territory or outside this state as permitted by law.

(c) The sale of wine, but only in barrels, casks and other bulk containers, to:

(1) Licensed caterers; and

(2) public venues, clubs and drinking establishments licensed in this state, except that such distributor shall sell a brand of wine only to such public venues, clubs and drinking establishments the licensed premises of which are located in the geographic territory within which such distributor is authorized to sell such brand, as designated in the notice or notices filed with the director pursuant to K.S.A. 41-410, and amendments thereto.

(d) The purchase of wine in barrels, casks or other bulk containers and the bottling thereof before resale, but all bottles or containers filled with such wine shall be sealed, labeled and otherwise made to comply with all laws and rules and regulations governing the preparation and bottling of wine by manufacturers and with all federal rules, regulations and laws.

(e) The storage and delivery to a retailer licensed under the Kansas liquor control act or a retailer licensed under K.S.A. 41-2702, and amendments thereto, on the distributor's licensed premises, of alcoholic liquor or cereal malt beverage of another licensed distributor authorized by law to sell such alcoholic liquor or cereal malt beverage to such retailer, in accordance with an agreement entered into with such other distributor and approved by the director.

(f) The withdrawal of wine from such licensee's inventory for use as samples in the course of the business of the distributor or at industry seminars. Samples may only be provided to persons licensed as a distributor or a retailer under the Kansas liquor control act, and such person's employees, or to persons licensed under the club and drinking establishment act, and such person's employees. Samples may be served on the licensed premises of the licensee, or on the premises of a licensed retailer, provided no sample shall be served on that portion of the premises of a licensed retailer that is open to the public and where sales of alcoholic liquor at retail are made. Samples may be served on the premises of a licensee holding a license issued under the club and drinking establishment act, provided no sample shall be served on that portion of the premises that is open to the public and where sales of alcoholic liquor are made. No sample shall be provided to any minor. Nothing in this subsection shall be construed to permit the licensee to sell any alcoholic liquor for consumption on the premises. The withdrawal of wine shall be subject to the tax imposed by K.S.A. 79-4101 et seq., and amendments thereto, based on the applicable current posted bottle or case price. For purposes of providing samples pursuant to this subsection other than at industry seminars or to the licensee's employees, the term "sample" shall have the same meaning as that term is defined in K.S.A. 41-2601, and amendments thereto.

(g) This section shall be part of and supplemental to the Kansas liquor control act.

History: L. 1987, ch. 182, § 15; L. 1993, ch. 20, § 3; L. 1996, ch. 154, § 2; L. 2012, ch. 144, § 8; L. 2015, ch. 82, § 22; July 1.



41-307 Beer distributor's license; rights of licensee.

41-307. Beer distributor's license; rights of licensee. A beer distributor's license shall allow:

(a) The wholesale purchase, importation and storage of beer.

(b) The sale of beer to:

(1) Licensed caterers;

(2) beer distributors licensed in this state;

(3) retailers, public venues, clubs and drinking establishments, licensed in this state, except that such distributor shall sell a brand of beer only to those retailers, public venues, clubs and drinking establishments of which the licensed premises are located in the geographic territory within which such distributor is authorized to sell such brand, as designated in the notice or notices filed with the director pursuant to K.S.A. 41-410, and amendments thereto; and

(4) such persons located outside such territory or outside this state as permitted by law.

(c) The sale of cereal malt beverage to:

(1) Beer distributors licensed in this state;

(2) clubs and drinking establishments, licensed in this state, and retailers licensed under K.S.A. 41-2702, and amendments thereto, except that such distributor shall sell a brand of cereal malt beverage only to those such clubs, drinking establishments and retailers of which the licensed premises are located in the geographic territory within which such distributor is authorized to sell such brand, as designated in the notice or notices filed with the director pursuant to K.S.A. 41-410, and amendments thereto; and

(3) such persons located outside such territory or outside this state as permitted by law.

(d) The purchase of cereal malt beverage in kegs or other bulk containers and the bottling or canning thereof in accordance with law.

(e) The storage and delivery to a retailer licensed under the Kansas liquor control act or a retailer licensed under K.S.A. 41-2702, and amendments thereto, on the distributor's licensed premises, of alcoholic liquor or cereal malt beverage of another licensed distributor authorized by law to sell such alcoholic liquor or cereal malt beverage to such retailer, in accordance with an agreement entered into with such other distributor and approved by the director.

(f) The storage and delivery, with proper invoicing in accordance with rules and regulations adopted by the secretary, on the premises of a public venue licensee, of beer sold to or available for purchase by the public venue during an event.

(g) The withdrawal of beer or cereal malt beverage from such licensee's inventory for use as samples in the course of the business of the distributor or at industry seminars. Samples may only be provided to persons licensed as a distributor or a retailer under the Kansas liquor control act, and such person's employees, or to persons licensed under the club and drinking establishment act, and such person's employees. Samples may be served on the licensed premises of the licensee, or on the premises of a licensed retailer, provided no sample shall be served on that portion of the premises of a licensed retailer that is open to the public and where sales of alcoholic liquor at retail are made. Samples may be served on the premises of a licensee holding a license issued under the club and drinking establishment act, provided no sample shall be served on that portion of the premises that is open to the public and where sales of alcoholic liquor are made. No sample shall be provided to any minor. Nothing in this subsection shall be construed to permit the licensee to sell any alcoholic liquor for consumption on the premises. The withdrawal of beer or cereal malt beverage shall be subject to the tax imposed by K.S.A. 79-4101 et seq., and amendments thereto, based on the applicable current posted bottle or case price. For purposes of providing samples pursuant to this subsection other than at industry seminars or to the licensee's employees, the term "sample" shall have the same meaning as that term is defined in K.S.A. 41-2601, and amendments thereto.

History: L. 1949, ch. 242, § 23; L. 1974, ch. 195, § 1; L. 1987, ch. 182, § 16; L. 1987, ch. 182, § 17; L. 1996, ch. 154, § 3; L. 2012, ch. 144, § 9; L. 2015, ch. 82, § 23; July 1.



41-308 Retailer's license; rights of licensee.

41-308. Retailer's license; rights of licensee. (a) Except as provided in K.S.A. 2015 Supp. 41-308d, and amendments thereto, a retailer's license shall allow the licensee to sell and offer for sale at retail and deliver in the original package, as therein prescribed, alcoholic liquor for use or consumption off and away from the premises specified in such license. A retailer's license shall permit sale and delivery of alcoholic liquor only on the licensed premises and shall not permit sale of alcoholic liquor for resale in any form, except that a licensed retailer may:

(1) Sell alcoholic liquor to a temporary permit holder for resale by such permit holder; and

(2) sell and deliver alcoholic liquor to a caterer or to the licensed premises of a public venue, club or drinking establishment, if such premises are in the county where the retailer's premises are located or in an adjacent county, for resale by such public venue, club, establishment or caterer.

(b) The holder of a retailer's license shall not sell, offer for sale, give away or permit to be sold, offered for sale or given away in or from the premises specified in such license any service or thing of value whatsoever except alcoholic liquor in the original package, except that a licensed retailer may:

(1) Charge a delivery fee for delivery to a public venue, club, drinking establishment or caterer pursuant to subsection (a);

(2) sell lottery tickets and shares to the public in accordance with the Kansas lottery act, if the retailer is selected as a lottery retailer;

(3) include in the sale of alcoholic liquor any goods included by the manufacturer in packaging with the alcoholic liquor, subject to the approval of the director; and

(4) distribute to the public, without charge, consumer advertising specialties bearing advertising matter, subject to rules and regulations of the secretary limiting the form and distribution of such specialties so that they are not conditioned on or an inducement to the purchase of alcoholic liquor.

(c) No licensed retailer shall furnish any entertainment in such premises or permit any pinball machine or game of skill or chance to be located in or on such premises.

(d) A retailer's license shall allow the licensee to store alcoholic liquor in refrigerators, cold storage units, ice boxes or other cooling devices, and the licensee may sell such alcoholic liquor to consumers in a chilled condition.

History: L. 1949, ch. 242, § 24; L. 1971, ch. 173, § 1; L. 1978, ch. 186, § 2; L. 1979, ch. 152, § 3; L. 1987, ch. 182, § 18; L. 1987, ch. 292, § 25; L. 1987, ch. 183, § 1; L. 1992, ch. 169, § 1; L. 2012, ch. 144, § 10; July 1.



41-308a Farm winery license; authority of licensee, percentage of Kansas products.

41-308a. Farm winery license; authority of licensee, percentage of Kansas products. (a) A farm winery license shall allow:

(1) The manufacture of domestic table wine and domestic fortified wine in a quantity not exceeding 100,000 gallons per year and the storage thereof;

(2) the sale of wine, manufactured by the licensee, to licensed wine distributors, retailers, public venues, clubs, drinking establishments, holders of temporary permits as authorized by K.S.A. 41-2645, and amendments thereto, and caterers;

(3) the sale, on the licensed premises and at special events monitored and regulated by the division of alcoholic beverage control in the original unopened container to consumers for consumption off the licensed premises, of wine manufactured by the licensee;

(4) the serving free of charge on the licensed premises and at special events, monitored and regulated by the division of alcoholic beverage control, of samples of wine manufactured by the licensee or imported under subsection (e), if the licensed premises are located in a county where the sale of alcoholic liquor is permitted by law in licensed drinking establishments;

(5) the sale of wine manufactured by the licensee for consumption on the licensed premises, provided, the licensed premises are located in a county where the sale of alcoholic liquor is permitted by law in licensed drinking establishments.  Wine sold pursuant to this paragraph shall not be subject to the provisions of the club and drinking establishment act, K.S.A. 41-2601 et seq., and amendments thereto, and no drinking establishment license shall be required to make such sales;

(6) if the licensee is also licensed as a club or drinking establishment, the sale of domestic wine, domestic fortified wine and other alcoholic liquor for consumption on the licensed premises as authorized by the club and drinking establishment act;

(7) if the licensee is also licensed as a caterer, the sale of domestic wine, domestic fortified wine and other alcoholic liquor for consumption on the unlicensed premises as authorized by the club and drinking establishment act;

(8) the sale and shipping, in the original unopened container, to consumers outside this state of wine manufactured by the licensee, provided that the licensee complies with applicable laws and rules and regulations of the jurisdiction to which the wine is shipped; and

(9) the sale and shipping of wine within this state pursuant to a permit issued pursuant to K.S.A. 2015 Supp. 41-350, and amendments thereto.

(b) Upon application and payment of the fee prescribed by K.S.A. 41-310, and amendments thereto, by a farm winery licensee, the director may issue not to exceed three winery outlet licenses to the farm winery licensee. A winery outlet license shall allow:

(1) The sale, on the licensed premises and at special events monitored and regulated by the division of alcoholic beverage control in the original unopened container to consumers for consumption off the licensed premises, of wine manufactured by the licensee;

(2) the serving on the licensed premises of samples of wine manufactured by the licensee or imported under subsection (e), if the premises are located in a county where the sale of alcoholic liquor is permitted by law in licensed drinking establishments; and

(3) the manufacture of domestic table wine and domestic fortified wine and the storage thereof; provided, that the aggregate quantity of wine produced by the farm winery licensee, including all winery outlets, shall not exceed 100,000 gallons per year.

(c) Not less than 30% of the products utilized in the manufacture of domestic table wine and domestic fortified wine by a farm winery shall be grown in Kansas except when a lesser proportion is authorized by the director based upon the director's findings and judgment. The production requirement of this subsection shall be determined based on the annual production of domestic table wine and domestic fortified wine by the farm winery.

(d) A farm winery or winery outlet may sell domestic wine and domestic fortified wine in the original unopened container to consumers for consumption off the licensed premises at any time between 6 a.m. and 12 midnight on any day except Sunday and between 12 noon and 6 p.m. on Sunday. If authorized by subsection (a), a farm winery may serve samples of wine manufactured by the licensee and wine imported under subsection (e) and serve and sell domestic wine, domestic fortified wine and other alcoholic liquor for consumption on the licensed premises at any time when a club or drinking establishment is authorized to serve and sell alcoholic liquor. If authorized by subsection (b), a winery outlet may serve samples of domestic wine, domestic fortified wine and wine imported under subsection (e) at any time when the winery outlet is authorized to sell domestic wine and domestic fortified wine.

(e) The director may issue to the Kansas state fair or any bona fide group of grape growers or wine makers a permit to import into this state small quantities of wines. Such wine shall be used only for bona fide educational and scientific tasting programs and shall not be resold. Such wine shall not be subject to the tax imposed by K.S.A. 41-501, and amendments thereto. The permit shall identify specifically the brand and type of wine to be imported, the quantity to be imported, the tasting programs for which the wine is to be used and the times and locations of such programs. The secretary shall adopt rules and regulations governing the importation of wine pursuant to this subsection and the conduct of tasting programs for which such wine is imported.

(f) A farm winery license or winery outlet license shall apply only to the premises described in the application and in the license issued and only one location shall be described in the license.

(g) No farm winery or winery outlet shall:

(1) Employ any person under the age of 18 years in connection with the manufacture, sale or serving of any alcoholic liquor;

(2) permit any employee of the licensee who is under the age of 21 years to work on the licensed premises at any time when not under the on-premise supervision of either the licensee or an employee of the licensee who is 21 years of age or over;

(3) employ any person under 21 years of age in connection with mixing or dispensing alcoholic liquor; or

(4) employ any person in connection with the manufacture or sale of alcoholic liquor if the person has been convicted of a felony.

(h) Whenever a farm winery or winery outlet licensee is convicted of a violation of the Kansas liquor control act, the director may revoke the licensee's license and order forfeiture of all fees paid for the license, after a hearing before the director for that purpose in accordance with the provisions of the Kansas administrative procedure act.

(i) This section shall be part of and supplemental to the Kansas liquor control act.

History: L. 1983, ch. 161, § 3; L. 1985, ch. 170, § 25; L. 1987, ch. 182, § 141; L. 1988, ch. 165, § 1; L. 1990, ch. 178, § 1; L. 1992, ch. 201, § 2; L. 1998, ch. 191, § 3; L. 2005, ch. 201, § 14; L. 2006, ch. 206, § 5; L. 2007, ch. 178, § 2; L. 2008, ch. 126, § 1; L. 2009, ch. 114, § 4; L. 2010, ch. 142, § 5; L. 2012, ch. 144, § 11; L. 2012, ch. 144, § 12; July 1.



41-308b Microbrewery license; rights of licensee; microbrewery packaging and warehousing facility license; permit to conduct tasting programs.

41-308b. Microbrewery license; rights of licensee; microbrewery packaging and warehousing facility license; permit to conduct tasting programs. (a) A microbrewery license shall allow:

(1) The manufacture of not less than 100 nor more than 30,000 barrels of domestic beer during the calendar year and the storage thereof;

(2) the sale to beer distributors of beer, manufactured by the licensee;

(3) the sale, on the licensed premises in the original unopened container to consumers for consumption off the licensed premises, of beer manufactured by the licensee;

(4) the serving free of charge on the licensed premises and at special events, monitored and regulated by the division of alcoholic beverage control, of samples of beer manufactured by the licensee, if the premises are located in a county where the sale of alcoholic liquor is permitted by law in licensed drinking establishments;

(5) if the licensee is also licensed as a club or drinking establishment, the sale of domestic beer and other alcoholic liquor for consumption on the licensed premises as authorized by the club and drinking establishment act; and

(6) if the licensee is also licensed as a caterer, the sale of domestic beer and other alcoholic liquor for consumption on unlicensed premises as authorized by the club and drinking establishment act.

(b) Upon application and payment of the fee prescribed by K.S.A. 41-310, and amendments thereto, by a microbrewery licensee, the director may issue not to exceed one microbrewery packaging and warehousing facility license to the microbrewery licensee. A microbrewery packaging and warehousing facility license shall allow:

(1) The transfer, from the licensed premises of the microbrewery to the licensed premises of the microbrewery packaging and warehousing facility, of beer manufactured by the licensee, for the purpose of packaging or storage, or both; and

(2) the transfer, from the licensed premises of the microbrewery packaging and warehousing facility to the licensed premises of the microbrewery, of beer manufactured by the licensee; or

(3) the removal from the licensed premises of the microbrewery packaging and warehousing facility of beer manufactured by the licensee for the purpose of delivery to a licensed beer wholesaler.

(c) A microbrewery may sell domestic beer in the original unopened container to consumers for consumption off the licensed premises at any time between 6 a.m. and 12 midnight on any day except Sunday and between 11 a.m. and 7 p.m. on Sunday. If authorized by subsection (a), a microbrewery may serve samples of domestic beer and serve and sell domestic beer and other alcoholic liquor for consumption on the licensed premises at any time when a club or drinking establishment is authorized to serve and sell alcoholic liquor.

(d) The director may issue to the Kansas state fair or any bona fide group of brewers a permit to import into this state small quantities of beer. Such beer shall be used only for bona fide educational and scientific tasting programs and shall not be resold. Such beer shall not be subject to the tax imposed by K.S.A. 41-501, and amendments thereto. The permit shall identify specifically the brand and type of beer to be imported, the quantity to be imported, the tasting programs for which the beer is to be used and the times and locations of such programs. The secretary shall adopt rules and regulations governing the importation of beer pursuant to this subsection and the conduct of tasting programs for which such beer is imported.

(e) A microbrewery license or microbrewery packaging and warehousing facility license shall apply only to the premises described in the application and in the license issued and only one location shall be described in the license.

(f) No microbrewery shall:

(1) Employ any person under the age of 18 years in connection with the manufacture, sale or serving of any alcoholic liquor;

(2) permit any employee of the licensee who is under the age of 21 years to work on the licensed premises at any time when not under the on-premises supervision of either the licensee or an employee of the licensee who is 21 years of age or over;

(3) employ any person under 21 years of age in connection with mixing or dispensing alcoholic liquor; or

(4) employ any person in connection with the manufacture or sale of alcoholic liquor if the person has been convicted of a felony.

(g) Whenever a microbrewery licensee is convicted of a violation of the Kansas liquor control act, the director may revoke the licensee's license and all fees paid for the license in accordance with the Kansas administrative procedure act.

History: L. 1987, ch. 182, § 138; L. 1990, ch. 179, § 1; L. 1992, ch. 201, § 3; L. 1995, ch. 258, § 1; L. 2005, ch. 135, § 1; L. 2008, ch. 126, § 6; L. 2010, ch. 142, § 18; L. 2011, ch. 57, § 2; L. 2014, ch. 75, § 2; Apr. 24.



41-308d Retailer's license; wine, beer and spirits tastings; rules and regulations.

41-308d. Retailer's license; wine, beer and spirits tastings; rules and regulations. (a) Notwithstanding any other provisions of the Kansas liquor control act to the contrary, any person or entity who is licensed to sell alcoholic liquor in the original package at retail may conduct wine, beer and distilled spirit tastings on the licensed premises, or adjacent premises, monitored and regulated by the division of alcoholic beverage control, as follows:

(1) Wine, beer and spirits for the tastings shall come from the inventory of the licensee. Except as provided by paragraph (2), a person other than the licensee or the licensee's agent or employee may not dispense or participate in the dispensing of alcoholic beverages under this section.

(2) The holder of a supplier's permit or Kansas farm winery license or such permit holder's or licensee's agent or employee may participate in and conduct product tastings of alcoholic beverages at a retail licensee's premises, or adjacent premises, monitored and regulated by the division of alcoholic beverage control, and may open, touch, or pour alcoholic beverages, make a presentation, or answer questions at the tasting. Any alcoholic beverage tasted under this subsection must be purchased from the retailer on whose premises the tasting is held. The retailer may not require the purchase of more alcoholic beverages than are necessary for the tasting. This section does not authorize the supplier, farm winery licensee or the supplier's or licensee's agent to withdraw or purchase an alcoholic beverage from the holder of a distributor's permit or provide an alcoholic beverage for tasting on a retailer's premises that is not purchased from the retailer.

(3) No charge of any sort may be made for a sample serving.

(4) A person may be served more than one sample. Samples may not be served to a minor. No samples may be removed from the licensed premises.

(5) The act of providing samples to consumers shall be exempt from the requirement of holding a Kansas food service dealer license from the department of agriculture under the provisions of chapter 65 of the Kansas Statutes Annotated, and amendments thereto.

(b) Nothing in this section shall be construed to permit the licensee to sell wine, malt beverages or distilled spirits for on-premises consumption.

(c) The provisions of this section shall take effect and be in force from and after July 1, 2012.

(d) All rules and regulations adopted on and after July 1, 2012, and prior to July 1, 2013, to implement this section shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary until revised, amended, revoked or nullified pursuant to law.

(e) This section shall be a part of and supplemental to the Kansas liquor control act.

History: L. 2012, ch. 144, § 3; L. 2013, ch. 130, § 4; L. 2014, ch. 75, § 3; Apr. 24.



41-309 Nonbeverage user's license; rights of licensee.

41-309. Nonbeverage user's license; rights of licensee. A nonbeverage user's license shall allow the licensee to purchase alcohol or wine from a licensed manufacturer or distributor, without the imposition of any tax upon the business of such licensed manufacturer or distributor as to such alcohol or wine, to be used by such nonbeverage user licensee solely for the nonbeverage purposes set forth in subsection (5) of K.S.A. 41-501: Provided, That if any such licensee is engaged in the business of manufacturing, compounding or preparing pharmaceutical products or similar preparations or products containing alcohol or wine to be sold in both intrastate and interstate commerce, such license shall allow the licensee to purchase at wholesale or otherwise from manufacturers or distributors not licensed in the state and to import alcohol or wine either in barrels, drums, casks or other containers. All such licenses shall be divided and classified and shall permit the purchase during the term for which such licenses shall be issued of limited and stated quantities of alcohol or wine as follows:

Class 1, not to exceed     100 gallons

Class 2, not to exceed    1,000 gallons

Class 3, not to exceed    5,000 gallons

Class 4, not to exceed    10,000 gallons

Class 5, in excess of    10,000 gallons

History: L. 1949, ch. 242, § 25; March 9.



41-310 License fees; term; city or township taxes.

41-310. License fees; term; city or township taxes. (a) At the time application is made to the director for a license of any class, the applicant shall pay the fee provided by this section.

(b) The fee for a manufacturer's license to manufacture alcohol and spirits shall be $5,000.

(c) The fee for a manufacturer's license to manufacture beer and cereal malt beverage shall be:

(1) For 1 to 100 barrel daily capacity or any part thereof, $400.

(2) For 100 to 150 barrel daily capacity, $800.

(3) For 150 to 200 barrel daily capacity, $1,400.

(4) For 200 to 300 barrel daily capacity, $2,000.

(5) For 300 to 400 barrel daily capacity, $2,600.

(6) For 400 to 500 barrel daily capacity, $2,800.

(7) For 500 or more barrel daily capacity, $3,200.

As used in this subsection, "daily capacity" means the average daily barrel production for the previous 12 months of manufacturing operation. If no basis for comparison exists, the licensee shall pay in advance for operation during the first term of the license a fee of $2,000.

(d) The fee for a manufacturer's license to manufacture wine shall be $1,000.

(e) (1) The fee for a microbrewery license, a microdistillery license or a farm winery license shall be $500.

(2) The fee for a winery outlet license shall be $100.

(3) The fee for a microbrewery packaging and warehousing facility license shall be $200.

(4) The fee for a microdistillery packaging and warehousing facility license shall be $200.

(f) The fee for a spirits distributor's license for the first and each additional distributing place of business operated in this state by the licensee and wholesaling and jobbing spirits shall be $2,000.

(g) The fee for a wine distributor's license for the first and each additional distributing place of business operated in this state by the licensee and wholesaling and jobbing wine shall be $2,000.

(h) The fee for a beer distributor's license, for the first and each additional wholesale distributing place of business operated in this state by the licensee and wholesaling or jobbing beer and cereal malt beverage shall be $2,000.

(i) The fee for a nonbeverage user's license shall be:

(1) For class 1, $20.

(2) For class 2, $100.

(3) For class 3, $200.

(4) For class 4, $400.

(5) For class 5, $1,000.

(j) In addition to the license fees prescribed by subsections (b), (c), (d), (f), (g), (h) and (i):

(1) Any city in which the licensed premises are located may levy and collect a biennial occupation or license tax on the licensee in an amount not exceeding the amount of the license fee required to be paid under this act to obtain the license, but no city shall impose an occupation or privilege tax on the licensee in excess of that amount; and

(2) any township in which the licensed premises are located may levy and collect a biennial occupation or license tax on the licensee in an amount not exceeding the amount of the license fee required to be paid under this act to obtain the license, but no township shall impose an occupation or privilege tax on the licensee in excess of that amount; the township board of the township is authorized to fix and impose the tax and the tax shall be paid by the licensee to the township treasurer, who shall issue a receipt therefor to the licensee and shall cause the tax paid to be placed in the general fund of the township.

(k) The fee for a retailer's license shall be $500.

(l) In addition to the license fee prescribed by subsection (k):

(1) Any city in which the licensed premises are located may levy and collect a biennial occupation or license tax on the licensee in an amount not less than $200 nor more than $600, but no other occupation or excise tax or license fee shall be levied by any city against or collected from the licensee; and

(2) any township in which the licensed premises are located may levy and collect a biennial occupation or license tax on the licensee in an amount not less than $200 nor more than $600; the township board of the township is authorized to fix and impose the tax and the tax shall be paid by the licensee to the township treasurer, who shall issue a receipt therefor to the licensee and shall cause the tax paid to be placed in the general fund of the township.

(m) The license term for a license shall commence on the date the license is issued by the director and shall end two years after that date. The director may, at the director's sole discretion and after examination of the circumstances, extend the license term of any license for not more than 30 days beyond the date such license would expire pursuant to this section. Any extension of the license term by the director pursuant to this section shall automatically extend the due date for payment by the licensee of any occupation or license tax levied by a city or township pursuant to this section by the same number of days the director has extended the license term.

History: L. 1949, ch. 242, § 26; L. 1983, ch. 161, § 4; L. 1985, ch. 170, § 26; L. 1987, ch. 182, § 19; L. 1987, ch. 182, § 20; L. 1988, ch. 165, § 4; L. 1992, ch. 201, § 4; L. 2005, ch. 135, § 2; L. 2010, ch. 142, § 6; L. 2012, ch. 144, § 13; July 1.



41-311 Persons and entities ineligible for licensure.

41-311. Persons and entities ineligible for licensure. (a) No license of any kind shall be issued pursuant to the liquor control act to a person:

(1) Who is not a citizen of the United States;

(2) who has been convicted of a felony under the laws of this state, any other state or the United States;

(3) who has had a license revoked for cause under the provisions of the liquor control act, the beer and cereal malt beverage keg registration act or who has had any license issued under the cereal malt beverage laws of any state revoked for cause except that a license may be issued to a person whose license was revoked for the conviction of a misdemeanor at any time after the lapse of 10 years following the date of the revocation;

(4) who has been convicted of being the keeper or is keeping any property, whether real or personal, where sexual relations are being sold or offered for sale by a person who is 18 years of age or older or has forfeited bond to appear in court to answer charges of being a keeper of any property, whether real or personal, where sexual relations are being sold or offered for sale by a person who is 18 years of age or older;

(5) who has been convicted of being a proprietor of a gambling house, pandering or any other crime opposed to decency and morality or has forfeited bond to appear in court to answer charges for any of those crimes;

(6) who is not at least 21 years of age;

(7) who, other than as a member of the governing body of a city or county, appoints or supervises any law enforcement officer, who is a law enforcement official or who is an employee of the director;

(8) who intends to carry on the business authorized by the license as agent of another;

(9) who at the time of application for renewal of any license issued under this act would not be eligible for the license upon a first application, except as provided by subsection (a)(12);

(10) who is the holder of a valid and existing license issued under article 27 of chapter 41 of the Kansas Statutes Annotated, and amendments thereto, unless the person agrees to and does surrender the license to the officer issuing the same upon the issuance to the person of a license under this act, except that a retailer licensed pursuant to K.S.A. 41-2702, and amendments thereto, shall be eligible to receive a retailer's license under the Kansas liquor control act;

(11) who does not own the premises for which a license is sought, or does not, at the time of application, have a written lease thereon;

(12) whose spouse would be ineligible to receive a license under this act for any reason other than citizenship, residence requirements or age, except that this subsection (a)(12) shall not apply in determining eligibility for a renewal license;

(13) whose spouse has been convicted of a felony or other crime which would disqualify a person from licensure under this section and such felony or other crime was committed during the time that the spouse held a license under this act;

(14) who does not provide any data or information required by K.S.A. 2015 Supp. 41-311b, and amendments thereto; or

(15) who, after a hearing before the director, has been found to have held an undisclosed beneficial interest in any license issued pursuant to the liquor control act which was obtained by means of fraud or any false statement made on the application for such license.

(b) No retailer's license shall be issued to:

(1) A person who is not a resident of this state;

(2) a person who has not been a resident of this state for at least four years immediately preceding the date of application;

(3) a person who has a beneficial interest in a manufacturer, distributor, farm winery or microbrewery licensed under this act, except that the spouse of an applicant for a retailer's license may own and hold a farm winery license, microbrewery license, or both, if the spouse does not hold a retailer's license issued under this act;

(4) a person who has a beneficial interest in any other retail establishment licensed under this act, except that the spouse of a licensee may own and hold a retailer's license for another retail establishment;

(5) a copartnership, unless all of the copartners are qualified to obtain a license;

(6) a corporation; or

(7) a trust, if any grantor, beneficiary or trustee would be ineligible to receive a license under this act for any reason, except that the provisions of subsection (a)(6) shall not apply in determining whether a beneficiary would be eligible for a license.

(c) No manufacturer's license shall be issued to:

(1) A corporation, if any officer or director thereof, or any stockholder owning in the aggregate more than 25% of the stock of the corporation would be ineligible to receive a manufacturer's license for any reason other than citizenship and residence requirements;

(2) a copartnership, unless all of the copartners shall have been residents of this state for at least five years immediately preceding the date of application and unless all the members of the copartnership would be eligible to receive a manufacturer's license under this act;

(3) a trust, if any grantor, beneficiary or trustee would be ineligible to receive a license under this act for any reason, except that the provisions of subsection (a)(6) shall not apply in determining whether a beneficiary would be eligible for a license;

(4) an individual who is not a resident of this state;

(5) an individual who has not been a resident of this state for at least five years immediately preceding the date of application; or

(6) a person who has a beneficial interest in a distributor, retailer, farm winery or microbrewery licensed under this act, except as provided in K.S.A. 41-305, and amendments thereto.

(d) No distributor's license shall be issued to:

(1) A corporation, if any officer, director or stockholder of the corporation would be ineligible to receive a distributor's license for any reason. It shall be unlawful for any stockholder of a corporation licensed as a distributor to transfer any stock in the corporation to any person who would be ineligible to receive a distributor's license for any reason, and any such transfer shall be null and void, except that: (A) If any stockholder owning stock in the corporation dies and an heir or devisee to whom stock of the corporation descends by descent and distribution or by will is ineligible to receive a distributor's license, the legal representatives of the deceased stockholder's estate and the ineligible heir or devisee shall have 14 months from the date of the death of the stockholder within which to sell the stock to a person eligible to receive a distributor's license, any such sale by a legal representative to be made in accordance with the provisions of the probate code; or (B) if the stock in any such corporation is the subject of any trust and any trustee or beneficiary of the trust who is 21 years of age or older is ineligible to receive a distributor's license, the trustee, within 14 months after the effective date of the trust, shall sell the stock to a person eligible to receive a distributor's license and hold and disburse the proceeds in accordance with the terms of the trust. If any legal representatives, heirs, devisees or trustees fail, refuse or neglect to sell any stock as required by this subsection, the stock shall revert to and become the property of the corporation, and the corporation shall pay to the legal representatives, heirs, devisees or trustees the book value of the stock. During the period of 14 months prescribed by this subsection, the corporation shall not be denied a distributor's license or have its distributor's license revoked if the corporation meets all of the other requirements necessary to have a distributor's license;

(2) a copartnership, unless all of the copartners are eligible to receive a distributor's license;

(3) a trust, if any grantor, beneficiary or trustee would be ineligible to receive a license under this act for any reason, except that the provisions of subsection (a)(6) shall not apply in determining whether a beneficiary would be eligible for a license; or

(4) a person who has a beneficial interest in a manufacturer, retailer, farm winery or microbrewery licensed under this act.

(e) No nonbeverage user's license shall be issued to a corporation, if any officer, manager or director of the corporation or any stockholder owning in the aggregate more than 25% of the stock of the corporation would be ineligible to receive a nonbeverage user's license for any reason other than citizenship and residence requirements.

(f) No microbrewery license, microdistillery license or farm winery license shall be issued to a:

(1) Person who is not a resident of this state;

(2) person who has not been a resident of this state for at least one year immediately preceding the date of application;

(3) person who has a beneficial interest in a manufacturer or distributor licensed under this act, except as provided in K.S.A. 41-305, and amendments thereto;

(4) person, copartnership or association which has a beneficial interest in any retailer licensed under this act or under K.S.A. 41-2702, and amendments thereto, except that the spouse of an applicant for a microbrewery or farm winery license may own and hold a retailer's license if the spouse does not hold a microbrewery or farm winery license issued under this act;

(5) copartnership, unless all of the copartners are qualified to obtain a license;

(6) corporation, unless stockholders owning in the aggregate 50% or more of the stock of the corporation would be eligible to receive such license and all other stockholders would be eligible to receive such license except for reason of citizenship or residency; or

(7) a trust, if any grantor, beneficiary or trustee would be ineligible to receive a license under this act for any reason, except that the provisions of subsection (a)(6) shall not apply in determining whether a beneficiary would be eligible for a license.

(g) The provisions of subsections (b)(1), (b)(2), (c)(3), (c)(4), (d)(3), (f)(1), (f)(2) and K.S.A. 2015 Supp. 41-311b, and amendments thereto, shall not apply in determining eligibility for the 10th, or a subsequent, consecutive renewal of a license if the applicant has appointed a citizen of the United States who is a resident of Kansas as the applicant's agent and filed with the director a duly authenticated copy of a duly executed power of attorney, authorizing the agent to accept service of process from the director and the courts of this state and to exercise full authority, control and responsibility for the conduct of all business and transactions within the state relative to alcoholic liquor and the business licensed. The agent must be satisfactory to and approved by the director, except that the director shall not approve as an agent any person who:

(1) Has been convicted of a felony under the laws of this state, any other state or the United States;

(2) has had a license issued under the alcoholic liquor or cereal malt beverage laws of this or any other state revoked for cause, except that a person may be appointed as an agent if the person's license was revoked for the conviction of a misdemeanor and 10 years have lapsed since the date of the revocation;

(3) has been convicted of being the keeper or is keeping any property, whether real or personal, where sexual relations are being sold or offered for sale by a person who is 18 years of age or older or has forfeited bond to appear in court to answer charges of being a keeper of any property, whether real or personal, where sexual relations are being sold or offered for sale by a person who is 18 years of age or older;

(4) has been convicted of being a proprietor of a gambling house, pandering or any other crime opposed to decency and morality or has forfeited bond to appear in court to answer charges for any of those crimes; or

(5) is less than 21 years of age.

History: L. 1949, ch. 242, § 27; L. 1953, ch. 238, § 3; L. 1963, ch. 266, § 1; L. 1970, ch. 186, § 1; L. 1973, ch. 199, § 1; L. 1975, ch. 249, § 1; L. 1982, ch. 210, § 1; L. 1983, ch. 161, § 5; L. 1985, ch. 171, § 9; L. 1985, ch. 170, § 27; L. 1987, ch. 182, § 21; L. 1987, ch. 182, § 22; L. 1992, ch. 201, § 5; L. 1995, ch. 258, § 2; L. 1996, ch. 154, § 4; L. 2001, ch. 55, § 1; L. 2001, ch. 189, § 3; L. 2002, ch. 44, § 7; L. 2007, ch. 178, § 4; L. 2008, ch. 126, § 2; L. 2010, ch. 142, § 7; L. 2012, ch. 144, § 14; L. 2013, ch. 120, § 39; L. 2014, ch. 75, § 4; L. 2015, ch. 82, § 6; July 1.



41-311b Licensure of nonresidents.

41-311b. Licensure of nonresidents. (a) If an applicant for licensure is not a resident of the state of Kansas on the date of submission of such application or has not been a resident for at least one year immediately preceding the date of submission of such application, the director shall require the individual applicant, or if the applicant is a corporation, partnership or trust, each individual officer, director, stockholder, copartner or trustee to:

(1) Submit to a national criminal history record check and provide the director with a legible set of fingerprints;

(2) disclose to the director any substantial financial interest the applicant owns in any entity that receives proceeds from the sale of alcoholic beverages; and

(3) submit a release allowing the director to have access to and review of the applicant's financial records to verify ownership and to ensure applicant is not an agent of another person. This release shall remain in effect after the license has been issued until the license is canceled or revoked.

(b) The director shall submit the fingerprints provided under subsection (a) to the Kansas bureau of investigation and to the federal bureau of investigation and receive a reply to enable the director to verify the identity of such applicant or such individuals specified in subsection (a) and whether such applicant or such individuals have been convicted of any crimes that would disqualify the applicant or such individuals from holding a license under the liquor control act. The director is authorized to use the information obtained from the national criminal history record check to determine such applicant's or individual's eligibility to hold a license under the liquor control act.

(c) All costs incurred pursuant to this section to ensure that the applicant is qualified for licensure shall be paid by the applicant.

History: L. 2001, ch. 55, § 2; Apr. 5.



41-311c Licensure qualifications for limited liability company.

41-311c. Licensure qualifications for limited liability company. (a) Notwithstanding any other provision of law, any limited liability company applying for a retailer's license under the Kansas liquor control act shall be required to meet the qualifications for licensure of a copartnership under K.S.A. 41-311, and amendments thereto. Any limited liability company applying for a license other than a retailer's license shall be required to meet the qualifications for licensure of a corporation under K.S.A. 41-311 and K.S.A. 2015 Supp. 41-311b, and amendments thereto.

(b) Any limited liability company applying for a license under the Kansas liquor control act shall submit a copy of its articles of organization and operating agreement to the director in such form and manner as prescribed by the director.

(c) This section shall be a part of and supplemental to the Kansas liquor control act.

History: L. 2015, ch. 82, § 8; July 1.



41-313 Licensing of corporations; conditions; appointment of agent to receive service of process; consent to jurisdiction and forum of Kansas courts.

41-313. Licensing of corporations; conditions; appointment of agent to receive service of process; consent to jurisdiction and forum of Kansas courts. (a) No corporation, either organized under the laws of this state, any other state or a foreign country, shall be issued a manufacturer's, distributor's, microbrewery, microdistillery or farm winery license unless the corporation has first procured a certificate of authority from the secretary of state to do business in this state as provided by law, appointed a citizen of the United States, and resident of Kansas, as its agent and filed with the director a duly authenticated copy of a duly executed power of attorney, authorizing the agent to accept service of process from the director and the courts of this state and to exercise full authority of the corporation and full authority, control and responsibility for the conduct of all business and transactions of the corporation within the state relative to alcoholic liquor and the business licensed. The agent must be satisfactory to and approved by the director with respect to the agent's character. The agent shall at all times be maintained by the corporation.

In addition, any corporation organized under the laws of any other state or foreign country, as a condition precedent to the issuance to it of any license, shall file with the secretary of state of the state of Kansas, a duly authorized and executed power of attorney, authorizing the secretary of state to accept service of process from the director and the courts of this state and to accept service of any notice or order provided for in this act, and all such acts by the secretary of state shall be fully binding upon the corporation.

(b) Every nonresident applicant on applying for a license or permit under this act, and as a condition precedent to obtaining such license or permit, shall file with the secretary of state of this state its written consent, irrevocable, that any action or garnishment proceeding may be commenced against such applicant in the proper court of any county in this state in which the cause of action shall arise or in which the plaintiff may reside by the service of process on the resident agent specified in subsection (a), and stipulating and agreeing that such service shall be taken and held in all courts to be as valid and binding as if due service had been made upon the applicant. The written consent shall state that the courts of this state have jurisdiction over the person of such applicant and are the proper and convenient forum for such action and shall waive the right to request a change of jurisdiction or venue to a court outside this state and that all actions arising under this act and commenced by the applicant shall be brought in this state's courts as the proper and convenient forum. Such consent shall be executed by the applicant and if a corporation, by the president and secretary of the corporate applicant, and shall be accompanied by a duly certified copy of the order or resolution of the board of directors, trustees or managers authorizing the president and secretary to execute the same.

History: L. 1949, ch. 242, § 29; L. 1983, ch. 161, § 7; L. 1987, ch. 182, § 24; L. 2001, ch. 55, § 3; L. 2012, ch. 144, § 15; July 1.



41-315 Retail license; applies only to premises described; removal; procedure.

41-315. Retail license; applies only to premises described; removal; procedure. Retail licenses issued hereunder shall apply only to the premises described in the application and in the license issued thereon, and only one location shall be so described in each license. After such retail license has been granted for particular premises in any city, the director, upon proper showing, may endorse upon the license permission to abandon the premises, but in order to obtain such permission the retail licensee shall file with the director a request in writing, and a statement under oath which shall show that the premises to which removal is to be made comply in all respects with the requirements of this act. No such removal shall be made by any licensee until his said license has been endorsed to that effect in writing by the director.

History: L. 1949, ch. 242, § 31; March 9.



41-316 Issuance of manufacturers', distributors', microbrewery, microdistillery, farm winery or nonbeverage users' licenses.

41-316. Issuance of manufacturers', distributors', microbrewery, microdistillery, farm winery or nonbeverage users' licenses. Licenses to manufacturers, distributors, microbreweries, microdistilleries, farm wineries and nonbeverage users of alcoholic liquors shall be issued and renewed by the director to qualified applicants upon written application, receipt of bond properly executed and payment in advance of the state registration fee and the license fee.

History: L. 1949, ch. 242, § 32; L. 1983, ch. 161, § 8; L. 1987, ch. 182, § 25; L. 2012, ch. 144, § 16; July 1.



41-317 License applications; forms; fees; bonds.

41-317. License applications; forms; fees; bonds. (a) Applications for all licenses under this act shall be completed and submitted to the director in a manner prescribed by the director. Each applicant shall submit an application fee of $50 for each initial application and $10 for each renewal application to defray the cost of processing the application.

(b) Each applicant shall submit to the division of alcoholic beverage control the full amount of the application fee and:

(1) The full amount of the license fee required to be paid for the kind of license specified in the application; or

(2) one-half of the full amount of the license fee required to be paid for the kind of license specified in the application.

(c) If the applicant elects to pay only one-half of the license fee pursuant to subsection (b)(2), the remaining one-half of the license fee plus 10% of such remaining balance shall be due and payable one year from the date of issuance of the license. Notwithstanding any other provision of law, failure to pay the full amount due under this paragraph on the date it is due shall result in the automatic cancellation of such license for the remainder of the license term. The director may, at the director's sole discretion and after examination of the circumstances, extend the date payment is due pursuant to this paragraph for not more than 30 days beyond the date such payment is originally due.

(d) Any license fee paid by an applicant shall be returned to the applicant if the application is denied.

(e) Payment of all fees required to be paid pursuant to this section may be made by personal, certified or cashier's check, United States post office money order, debit or credit card or cash, or by electronic payment authorized by the applicant in a manner prescribed by the director.

(f) All fees received by the director pursuant to this section shall be remitted by the director to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(g) Every applicant for a manufacturer's, distributor's, nonbeverage user's, microbrewery, microdistillery, farm winery, retailer's or special order shipping license shall file with the application a joint and several bond on a form prescribed by the director and executed by good and sufficient corporate sureties licensed to do business within the state of Kansas to the director, in the following amounts:

(1) For a manufacturer, $25,000;

(2) for a spirits distributor, $15,000 or an amount equal to the highest monthly liability of the distributor for taxes imposed by the Kansas liquor control act for any of the 12 months immediately prior to renewal of the distributor's license, whichever amount is greater;

(3) for a beer or wine distributor, $5,000 or an amount equal to the highest monthly liability of the distributor for taxes imposed by the Kansas liquor control act for any of the 12 months immediately prior to renewal of the distributor's license, whichever amount is greater;

(4) for a retailer, $2,000;

(5) for nonbeverage users, $200 for class 1, $500 for class 2, $1,000 for class 3, $5,000 for class 4 and $10,000 for class 5;

(6) for a microbrewery, microdistillery or a farm winery, $2,000; and

(7) for a winery holding a special order shipping license, $750, unless the winery has already complied with subsection (g)(6).

If a distributor holds or applies for more than one distributor's license, only one bond for all such licenses shall be required, which bond shall be in an amount equal to the highest applicable bond.

(h) All bonds required by this section shall be conditioned on the licensee's compliance with the provisions of this act and payment of all taxes, fees, fines and forfeitures which may be assessed against the licensee.

History: L. 1949, ch. 242, § 33; L. 1953, ch. 238, § 4; L. 1958, ch. 50, § 1 (Budget Session); L. 1983, ch. 161, § 9; L. 1985, ch. 170, § 28; L. 1987, ch. 182, § 26; L. 1989, ch. 146, § 2; L. 2001, ch. 5, § 126; L. 2009, ch. 114, § 5; L. 2010, ch. 142, § 8; L. 2012, ch. 144, § 17; July 1.



41-318 Procedure upon application for original retailer's license; notice and hearing; recommendations of city or township.

41-318. Procedure upon application for original retailer's license; notice and hearing; recommendations of city or township. When application for a retailer's license to sell alcoholic liquor in the original package in any city or township as authorized by K.S.A. 41-303, and amendments thereto, is filed with the director, the director shall notify the city clerk of the city or the township clerk of the township where such license is sought. Such notice shall state the date and place where a hearing will be held on such application. No such license shall be issued by the director until the expiration of at least 10 days from the time of filing such application with the director, during which period the governing body of such city or the township board of such township may make advisory recommendations relative to the granting or refusal to grant a license. The hearing on the application shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1949, ch. 242, § 34; L. 1988, ch. 356, § 132; L. 1990, ch. 179, § 2; L. 2000, ch. 166, § 2; July 1.



41-319 Time limit on grant or denial of license.

41-319. Time limit on grant or denial of license. (a) Except as provided by subsection (b), within 30 days after an application is filed for a retailer's, microbrewery, microdistillery or farm winery license and within 20 days after an application is filed for a manufacturer's, distributor's or nonbeverage user's license, the director shall enter an order either denying or granting the license. If the director does not enter an order within the time prescribed, the license applied for shall be deemed to have been denied. The director, with the written consent of the applicant for a license, may delay entering an order on an application for an additional period of not to exceed 30 days.

(b) In order to complete any national criminal history record check of an applicant who submitted any application after January 31, 2001, and if the applicant is not a resident of the state of Kansas on the date of submission of such application or has not been a resident for at least one year immediately preceding the date of submission of such application the director shall enter an order either denying or granting the license within 90 days after such application is filed. If the director does not enter an order within the time prescribed, the license applied for shall be deemed to have been denied. The director, with the written consent of the applicant for a license, may delay entering an order on an application for an additional period of not to exceed 30 days.

History: L. 1949, ch. 242, § 35; L. 1983, ch. 161, § 10; L. 1986, ch. 318, § 45; L. 1987, ch. 182, § 27; L. 2001, ch. 55, § 4; L. 2012, ch. 144, § 18; L. 2015, ch. 82, § 12; July 1.



41-320 Application of Kansas administrative procedure act to proceedings; hearings; director as presiding officer.

41-320. Application of Kansas administrative procedure act to proceedings; hearings; director as presiding officer. (a) The provisions of the Kansas administrative procedure act shall apply to all proceedings involving the following:

(1) Denial of an application for any license to be issued pursuant to the Kansas liquor control act;

(2) suspension of any license issued pursuant to the Kansas liquor control act;

(3) involuntary cancellation of any license issued pursuant to the Kansas liquor control act;

(4) revocation of any license issued pursuant to the Kansas liquor control act; and

(5) assessment of any civil fine pursuant to K.S.A. 41-328, and amendments thereto.

(b) Except as provided in subsection (c), no license shall be suspended, involuntarily canceled or revoked unless there is an opportunity for a hearing before the director.

(c) When proceedings for the suspension, involuntary cancellation or revocation of a distributor's license are filed and the distributor has been issued more than one license for distributing places of business in this state, any order of the director suspending or revoking the license at any one place of business shall suspend or revoke all licenses issued to the distributor. When one person is the holder of stock or an ownership interest in two or more corporations licensed as distributors under the provisions of this act, any order of the director suspending or revoking the license of any such corporation shall operate as a suspension or revocation of the license of all corporations licensed as distributors in which the person is a stockholder.

(d) Notwithstanding any provision of the law to the contrary, the secretary may designate the director to be the presiding officer in any proceeding conducted pursuant to this section.

History: L. 1949, ch. 242, § 36; L. 1953, ch. 238, § 5; L. 1983, ch. 161, § 11; L. 1985, ch. 170, § 5; L. 1987, ch. 182, § 28; L. 1988, ch. 356, § 133; L. 2012, ch. 144, § 19; L. 2015, ch. 82, § 13; July 1.



41-320a Suspension, involuntary cancellation or revocation of license; grounds.

41-320a. Suspension, involuntary cancellation or revocation of license; grounds. (a) The director may suspend, involuntarily cancel or revoke any license issued pursuant to the Kansas liquor control act if, after notice and an opportunity for a hearing, the director determines that the licensee has:

(1) Fraudulently obtained the license by providing false information on the application therefor, or at any hearing thereon;

(2) violated any of the provisions of the Kansas liquor control act, or any rules or regulations adopted pursuant to such act; or

(3) become ineligible to obtain a license or permit under K.S.A. 41-311 or K.S.A. 2015 Supp. 41-311b, and amendments thereto.

(b) This section shall be a part of and supplemental to the Kansas liquor control act.

History: L. 2015, ch. 82, § 11; July 1.



41-321 Refusal, suspension, involuntary cancellation or revocation of license; appeal to secretary.

41-321. Refusal, suspension, involuntary cancellation or revocation of license; appeal to secretary. (a) Whenever the director denies an application for any license or suspends, involuntarily cancels or revokes any license, the director shall prepare an order so providing which shall be signed by the director, or a person designated by the director, and the seal of the director shall be affixed thereto. The order shall state the reason or reasons for the denial, suspension, involuntary cancellation or revocation. The order shall be served in accordance with the provisions of K.S.A. 77-531, and amendments thereto.

(b) Any applicant or licensee aggrieved by any order of the director may appeal from such order to the secretary by filing a notice of appeal with the secretary. Such notice of appeal must either be mailed to the secretary by certified mail or filed with the secretary within 15 days after service of the order appealed from or, if such appeal is taken because the director has failed to enter the order on an application for a license, within 15 days after the date an application for a license is considered to have been denied as provided in K.S.A. 41-319, and amendments thereto. The notice of appeal shall be on a form which shall be prescribed and furnished by the secretary. Whenever any such notice of appeal is filed, the secretary shall notify, in writing, the director of such appeal. Review of a director's order by the secretary shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1949, ch. 242, § 37; L. 1985, ch. 170, § 6; L. 1986, ch. 318, § 46; L. 1987, ch. 182, § 29; L. 1988, ch. 356, § 134; L. 1989, ch. 146, § 1; L. 2015, ch. 82, § 14; July 1.



41-322 Same; powers of secretary; subpoenas.

41-322. Same; powers of secretary; subpoenas. For the purpose of hearing or conducting any appeal authorized to be heard by the secretary, the secretary shall have power to examine, or cause to be examined, under oath, any licensee, the director, or other person, and to examine or cause to be examined books and records of any such licensee; to hear testimony and take proof material for its information in hearing such appeal; to administer or cause to be administered oaths; and for any such purposes to issue subpoenas to require the attendance of witnesses and the production of books which shall be effective in any part of this state; and any district court or any judge thereof either in term time or vacation, may by order duly entered, require the attendance of witnesses and the production of relevant books subpoenaed by the secretary and the district court or judge may compel obedience to the order by proceedings for contempt.

History: L. 1949, ch. 242, § 38; L. 1976, ch. 145, § 193; L. 1987, ch. 182, § 30; July 1.



41-323 Same; judicial review of secretary's decision.

41-323. Same; judicial review of secretary's decision. Any action of the secretary pursuant to K.S.A. 41-321, and amendments thereto, is subject to review in accordance with the Kansas judicial review act. At the time of the filing of the petition for review, the petitioner shall give a bond for costs conditioned on the petitioner's prosecuting the appeal without delay and paying all costs assessed against the petitioner. If review of the decision of the district court is sought pursuant to K.S.A. 77-623, and amendments thereto, the director shall not be required to give a bond on such review.

History: L. 1949, ch. 242, § 39; L. 1986, ch. 318, § 47; L. 1987, ch. 182, § 31; L. 2010, ch. 17, § 69; July 1.



41-324 Same; duty of county or district attorney.

41-324. Same; duty of county or district attorney. Upon the request of the director, the county or district attorney of any county where a review is pending in the district court under this act shall appear and defend or assist in defending against such review on behalf of the state of Kansas and shall be entitled to receive compensation of $25 per day for each day actually spent in court by such county or district attorney in defending or assisting in defending against such review. Such compensation shall be paid by the director from the liquor control administration fund.

History: L. 1949, ch. 242, § 40; L. 1986, ch. 318, § 48; July 1.



41-325 Display of licenses.

41-325. Display of licenses. Every licensee shall cause his license to be framed and hung in plain view in a conspicuous place on the licensed premises.

History: L. 1949, ch. 242, § 41; March 9.



41-326 Licenses; term; assignability; refund of fees, when.

41-326. Licenses; term; assignability; refund of fees, when. (a) A license shall be purely a personal privilege, valid for not to exceed two years after issuance, except as otherwise provided by law, unless sooner suspended, involuntarily canceled or revoked, and shall not constitute property, nor shall it be subject to attachment, garnishment or execution, nor shall it be alienable or transferable, voluntarily or involuntarily, or subject to being encumbered or hypothecated. A license shall not descend by the laws of testate or intestate devolution but shall cease and expire upon the death of the licensee except that executors, administrators or representatives of the estate of any deceased licensee and the trustee of any insolvent or bankrupt licensee, when such estate consists in part of alcoholic liquor, may continue the business of the sale, distribution or manufacture of alcoholic liquor under order of the appropriate court and may exercise the privilege of the deceased, insolvent or bankrupt licensee after the death of such decedent, or after such insolvency or bankruptcy, until the expiration of such license but not longer than one year after the death, bankruptcy or insolvency of such licensee.

(b) When the licensee pays the full amount of the license fee upon application and is prevented from operating under such license in accordance with the provisions of this act for the entire second year of the license term, a refund shall be made of one-half of the license fee paid by such licensee. The secretary of revenue may adopt rules and regulations pursuant to K.S.A. 41-210, and amendments thereto, which provide for the authorization of refunds of one-half of the license fee paid when the licensee does not use such license for the entire second year of the license term as a result of the cancellation of the license upon the request of the licensee for voluntary reasons.

History: L. 1949, ch. 242, § 42; L. 1985, ch. 170, § 7; L. 2010, ch. 142, § 9; L. 2015, ch. 82, § 15; July 1.



41-327 Renewal of license.

41-327. Renewal of license. Any licensee may renew his license at the expiration thereof if he is then qualified to receive a license and the premises for which such renewal license is sought are suitable for such purpose.

History: L. 1949, ch. 242, § 43; March 9.



41-328 Violations of act; civil penalties.

41-328. Violations of act; civil penalties. (a) In addition to or in lieu of any other civil or criminal penalty provided by law, the director, upon a finding that a licensee under the Kansas liquor control act has violated any provision thereof, may impose on such licensee a civil fine not exceeding $1,000 for each violation.

(b) No fine shall be imposed pursuant to this section except upon the written order of the director to the licensee who committed the violation. Such order shall state the violation, the fine to be imposed and the right of the licensee to appeal the order. Such order shall be subject to appeal and review in accordance with the provisions of the Kansas administrative procedure act and K.S.A. 41-321, and amendments thereto.

(c) Any fine imposed pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(d) This section shall be part of and supplemental to the Kansas liquor control act.

History: L. 1979, ch. 151, § 1; L. 1986, ch. 318, § 49; L. 1987, ch. 182, § 32; L. 2001, ch. 5, § 127; L. 2015, ch. 82, § 16; July 1.



41-328b Administrative orders; civil fines; time limit on orders.

41-328b. Administrative orders; civil fines; time limit on orders. (a) Notwithstanding the provisions of either the Kansas administrative procedure act, and amendments thereto, or any rule and regulation adopted pursuant to the Kansas liquor control act, and amendments thereto, governing the issuance of any written administrative notice or order concerning the imposition of any proposed civil fine or other penalty to be imposed for a violation of any of the provisions of the Kansas liquor control act, K.S.A. 41-101 et seq., and amendments thereto, such notice or order shall be issued no later than 90 days after the date a citation for such violation was issued.

(b) This section shall be part of and supplemental to the provisions of the Kansas liquor control act, K.S.A. 41-101 et seq., and amendments thereto.

History: L. 2013, ch. 130, § 1; July 1.



41-329 Sale in federal area by manufacturer or supplier; revocation of authorization to do business in state.

41-329. Sale in federal area by manufacturer or supplier; revocation of authorization to do business in state. (a) If a manufacturer or supplier authorized to do business in this state sells any alcoholic liquor in a federal area, the director shall revoke the manufacturer's or supplier's authorization to do business in accordance with the Kansas liquor control act.

(b) As used in this section, "federal area" has the meaning provided by K.S.A. 41-501, and amendments thereto.

(c) This section shall be part of and supplemental to the Kansas liquor control act.

(d) If any provision of this section or its application to any person or circumstance is held invalid, the invalidity shall not affect any other provision of this act, the Kansas liquor control act or K.S.A. 79-41a01 et seq., and amendments thereto, and, to this end, the provisions of this section are severable.

History: L. 1982, ch. 424, § 7; July 1.



41-330 Denial or revocation of license for alcohol-related convictions; notice and hearing.

41-330. Denial or revocation of license for alcohol-related convictions; notice and hearing. After notice and an opportunity for hearing in accordance with the provisions of the Kansas administrative procedure act, the director may refuse to issue or renew or may revoke any license provided for by the Kansas liquor control act if:

(a) The licensee or the licensee's spouse has been convicted of a violation of intoxicating liquor laws of any state or the alcoholic beverage control laws of the United States or has forfeited of bond to appear in court to answer charges for any such violation, within the 10 years immediately preceding the date of application for issuance or renewal of the license or the date of revocation; or

(b) the licensee or the licensee's spouse has been convicted of a violation of any of the laws of any state relating to cereal malt beverages, within 10 years immediately preceding the date of application for issuance or renewal of the license or the date of revocation.

History: L. 1985, ch. 170, § 31; L. 1988, ch. 356, § 135; July 1, 1989.



41-331 Suppliers; annual permit; brand registration.

41-331. Suppliers; annual permit; brand registration. (a) Every supplier desiring to sell alcoholic liquor or cereal malt beverage to distributors in this state shall be required to obtain an annual permit from the director, unless such supplier is licensed in this state as a manufacturer or distributor. Application for such permit shall be on a form prescribed by rules and regulations of the secretary of revenue and shall be accompanied by an annual permit fee of $25. As a condition of the issuance of such permit, the supplier shall be deemed to have appointed the secretary of state as the resident agent and representative of the supplier to accept service of process from the director and the courts of this state and to accept service of any notice or order provided for in this act, and all such acts by the secretary of state shall be fully binding upon the supplier.

(b) Every supplier desiring to sell alcoholic liquor or cereal malt beverage to distributors in this state shall be required to register each brand of such alcoholic liquor or cereal malt beverage with the director prior to making shipments to distributors in this state. Registration shall be in a form prescribed by rules and regulations of the secretary and shall be accompanied by an annual fee of $25 for each label proposed for sale in this state.

(c) The director, in accordance with the Kansas administrative procedure act, may revoke, suspend or refuse to issue a permit to any supplier found to have violated any provision of the Kansas liquor control act or K.S.A. 41-2701 et seq., and amendments thereto, or any rules and regulations adopted thereunder.

History: L. 1987, ch. 182, § 125; L. 1989, ch. 147, § 1; L. 1991, ch. 141, § 1; July 1.



41-332 Same; temporary permit to import certain liquor.

41-332. Same; temporary permit to import certain liquor. The director may issue to a supplier a temporary permit allowing such supplier to import into this state to a distributor licensed under the Kansas liquor control act or under K.S.A. 41-2713, and amendments thereto, alcoholic liquor or cereal malt beverage for which such distributor does not have a franchise to sell. The permit shall specifically identify the brand and type of alcoholic liquor or cereal malt beverage for which the permit is issued and the quantity permitted to be imported into the state. Such alcoholic liquor or cereal malt beverage shall not be resold by the distributor and shall not be subject to the tax imposed by K.S.A. 41-501 or 79-3818, and amendments thereto.

History: L. 1987, ch. 182, § 126; April 30.



41-342 Nonalcoholic malt beverages; title of act.

41-342. Nonalcoholic malt beverages; title of act. K.S.A. 41-342 through 41-345 shall be known and may be cited as the nonalcoholic malt beverages act.

History: L. 1990, ch. 178, § 2; May 17.



41-343 Same; definitions.

41-343. Same; definitions. As used in K.S.A. 41-342 through 41-345, "nonalcoholic malt beverage" means a beverage containing less than .5% alcohol by volume obtained by alcohol fermentation of an infusion or coction of barley, or other grain, malt and hops in water and includes beer, ale, stout, lager beer, porter and similar beverages having such alcoholic content.

History: L. 1990, ch. 178, § 3; May 17.



41-344 Same; sales by certain licensees.

41-344. Same; sales by certain licensees. Nonalcoholic malt beverages may be sold by retailers licensed pursuant to the liquor control act, by clubs and drinking establishments licensed pursuant to the club and drinking establishment act by retailers licensed pursuant to article 27 of chapter 41 of the Kansas Statutes Annotated, as an additional privilege of the license issued in accordance therewith.

History: L. 1990, ch. 178, § 4; May 17.



41-345 Same; distribution; sales and taxation.

41-345. Same; distribution; sales and taxation. (a) Nonalcoholic malt beverages shall be distributed by distributors, as defined by K.S.A. 41-102, and amendments thereto, pursuant to all terms and conditions of the liquor control act. The provisions of K.S.A. 79-3817 et seq., and amendments thereto, shall apply to sales and distribution of nonalcoholic malt beverages by such distributors.

(b) The provisions of the liquor control act, and any rules and regulations adopted thereunder for the administration of enforcement thereof, shall apply to the sale and taxation of nonalcoholic malt beverages by retailers licensed thereunder. The provisions of K.S.A. 79-4101 et seq., and amendments thereto, shall apply to the sale of nonalcoholic malt beverages at retail by such retailers.

(c) The provisions of the club and drinking establishment act, and any rules and regulations adopted thereunder for the administration of enforcement thereof, shall apply to the sale and taxation of nonalcoholic malt beverages by clubs and drinking establishments licensed thereunder. The provisions of K.S.A. 79-41a01 et seq., and amendments thereto, shall apply to the sale of nonalcoholic malt beverages by a club or drinking establishment.

(d) The provisions of K.S.A. 41-2701 et seq., and amendments thereto, and any rules and regulations adopted thereunder for the administration of enforcement thereof, shall apply to the sale and taxation of nonalcoholic malt beverages by retailers licensed thereunder.

History: L. 1990, ch. 178, § 5; May 17.



41-346 Administrative action for offenses involving minors; defense.

41-346. Administrative action for offenses involving minors; defense. In any administrative proceeding pursuant to the Kansas liquor control act to suspend or revoke a license, or to impose a civil fine, for a violation of subsection (a) of K.S.A. 2015 Supp. 21-5607, and amendments thereto, and K.S.A. 41-2615, and amendments thereto, it shall be a defense if evidence is presented which indicates that: (a) The defendant permitted the minor to possess or consume the alcoholic liquor or cereal malt beverage with reasonable cause to believe that the minor was 21 or more years of age; and (b) to possess or consume the alcoholic liquor or cereal malt beverage, the minor exhibited to the defendant a driver's license, Kansas nondriver's identification card or other official or apparently official document that reasonably appears to contain a photograph of the minor and purporting to establish that such minor was 21 or more years of age.

History: L. 1994, ch. 300, § 3; L. 2008, ch. 126, § 8; L. 2011, ch. 30, § 181; July 1.



41-347 Temporary permit, charitable auction or limited issue decanter sale.

41-347. Temporary permit, charitable auction or limited issue decanter sale. (a) The director may issue, in accordance with rules and regulations of the secretary: (1) To one or more charitable organizations a temporary permit authorizing the sale of alcoholic liquor at an auction; or (2) to an individual a temporary permit authorizing the sale of one or more limited issue porcelain containers containing alcoholic liquor. The permit shall be issued in the names of the charitable organizations or individual to which it is issued.

(b) Applications for temporary permits shall be required to be filed with the director not less than 14 days before the event for which the permit is sought unless the director waives such requirement for good cause. Each application for a permit authorizing an auction shall state the purposes for which the proceeds of the event will be used. The application shall be upon a form prescribed and furnished by the director and shall be filed with the director in duplicate. Each application shall be accompanied by a permit fee of $25 for each day for which the permit is issued. Such fee shall be paid in full by a certified or cashier's check of a bank within this state, United States post office money order or cash. All permit fees collected by the director pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(c) Temporary permits shall specify the premises for which they are issued and shall be issued only for premises which comply with all applicable zoning regulations.

(d) A temporary permit shall be issued for a period of time not to exceed three consecutive days, the dates and hours of which shall be specified in the permit. Not more than one temporary permit may be issued to any one applicant in a calendar year.

(e) All proceeds from an auction for which a temporary permit is issued shall be used only for the purposes stated in the application for such permit.

(f) A temporary permit shall not be transferable or assignable.

(g) The director may refuse to issue a temporary permit to any charitable organization or individual which has violated any provision of the Kansas liquor control act.

(h) This section shall be part of and supplemental to the Kansas liquor control act.

History: L. 1995, ch. 258, § 4; L. 2001, ch. 5, § 128; L. 2005, ch. 201, § 6; Nov. 15.



41-350 Direct shipment to consumers by winery; special order shipping license; collection of gallonage taxes; rules and regulations.

41-350. Direct shipment to consumers by winery; special order shipping license; collection of gallonage taxes; rules and regulations. (a) For the purposes of this act, the term "winery" means any maker or producer of wine whether in this state or in any other state, who holds a valid federal basic wine manufacturing permit. The terms "director" and "secretary" have the meaning ascribed to these terms in K.S.A. 41-102, and amendments thereto.

(b) Any winery may be authorized to make direct shipments of wine to consumers in this state upon obtaining a special order shipping license from the secretary pursuant to this act.

(1) A special order shipping license shall only be issued to a winery upon compliance with all applicable provisions of this act and the regulations promulgated pursuant to this act, and upon payment of a license fee in the amount of $100. The license term for a special order shipping license shall commence on the date the license is issued by the director and shall end two years after that date.

(2) A special order shipping license shall entitle the winery to ship wine upon order directly to consumers for personal or household use in this state. The purchaser shall pay the purchase price and all shipping costs directly to the permit holder. Enforcement taxes collected herein shall be paid solely on the purchase price and not on the shipping costs.

(c) No holder of a special order shipping license shall be permitted to ship in excess of 12 standard cases of wine of one brand or a combination of brands into this state to any one consumer or address per calendar year.

(d) (1) Before accepting an order from a consumer in this state, the holder of a special order shipping license shall require that the person placing the order to state affirmatively that he or she is 21 years of age or older and shall verify the age of such person placing the order either by the physical examination of an approved government issued form of identification or by utilizing an internet based age and identification service approved by the director of alcoholic beverage control, or the director's designee.

(2) Every shipment of wine by the holder of a special order shipping license shall be clearly marked 'Alcoholic Beverages, Adult Signature Required' and the carrier delivering such shipment shall be responsible for obtaining the signature of an adult who is at least 21 years of age as a condition of delivery.

(e) A special order shipping license shall not authorize the shipment of any wine to any premises licensed to sell alcoholic beverages pursuant to this act or the club and drinking establishment act.

(f) The failure to comply strictly with the requirements of this act and rules and regulations promulgated pursuant to this act shall be grounds for the revocation of a special order shipping license or other disciplinary action by the director. After notice and an opportunity for hearing in accordance with the provisions of the Kansas administrative procedure act, the director may refuse to issue or renew or may revoke a shipping permit upon a finding that the permit holder has failed to comply with any provision of this section or K.S.A. 41-501 et seq., and amendments thereto, or any rules and regulations adopted pursuant to such statutes. Upon revocation of a special order shipping license for shipment of wine to a person not of legal age as required herein such winery shall not be issued any special order shipping license pursuant to this act for a period of one year from the date of revocation.

(g) The holder of a special order shipping license shall collect all gallonage taxes imposed by K.S.A. 41-501 et seq., and amendments thereto, shall remit such taxes annually in a manner prescribed by the secretary and shall accompany such remittance with such reports, documentation and other information as may be required by the secretary. In addition, an applicant for and a holder of a special order shipping license, as a condition of receiving and holding a valid license, shall:

(1) Collect and pay the applicable Kansas enforcement tax on each sale shipped to a consumer in Kansas imposed by K.S.A. 79-4101 et seq., and amendments thereto;

(2) accompany each remittance with such sales tax reports, documentation and other information as may be required by the director of taxation; and

(3) if the holder of the license is an out-of-state shipper, the licensee shall be deemed to have appointed the secretary of state as the resident agent and representative of the licensee to accept service of process from the secretary of revenue, the director and the courts of this state concerning enforcement of this section, K.S.A. 41-501 et seq., and amendments thereto, and any related laws and rules and regulations and to accept service of any notice or order provided for in the liquor control act.

(h) The secretary of revenue may adopt rules and regulations to implement, administer and enforce the provisions of this section.

(i) This section shall be part of and supplemental to the Kansas liquor control act.

History: L. 2009, ch. 114, § 1; L. 2010, ch. 142, § 10; July 1.



41-351 Farm winery; bona fide farmers' market sales permit; rules and regulations.

41-351. Farm winery; bona fide farmers' market sales permit; rules and regulations. (a) Notwithstanding any other provisions of the Kansas liquor control act, the club and drinking establishment act or the Kansas cereal malt beverage act, any person who is licensed to sell wine pursuant to K.S.A. 41-308a, and amendments thereto, may apply to the director for an annual farmers' market sales permit. Such permit shall authorize the licensee, a member of the licensee's family or an employee of the licensee to sell wine in the original unopened container produced and bottled by the licensee at farmers' markets.

(b) An application submitted pursuant to this section shall be accompanied by an application fee of $25. Permits issued under this section shall be valid for one year from the date of issuance.

(c) The locations of the farmers' markets at which wine shall be sold shall be specified in the application submitted to the director. If the licensee elects to sell wine at a farmers' market, the location of which was not reported to the director in the application, such licensee shall notify the director of the location before any wine may be sold at that location. The director shall notify the city, county and applicable law enforcement agency where farmers' markets are to be held and of the issuance of a permit under this section for the sale of wine at such farmers' markets.

(d) For the purposes of this section, "farmers' market" means any common facility or area where producers or growers gather on a regular, recurring basis to sell fruits, vegetables, meats and other farm products directly to consumers.

(e) The secretary may adopt rules and regulations as necessary to implement the provisions of this section.

(f) This section shall be a part of and supplemental to the Kansas liquor control act.

History: L. 2009, ch. 114, § 2; L. 2015, ch. 82, § 29; July 1.



41-352 Packaging and warehousing facility permit.

41-352. Packaging and warehousing facility permit. (a) Any manufacturer or supplier of alcoholic liquor or cereal malt beverage, whether licensed in this state or any other state, may apply for an annual packaging and warehousing facility permit. The application shall be on a form prescribed by the director and shall include all information the director deems necessary.

(b) A packaging and warehousing facility permit shall allow:

(1) The transfer of alcoholic liquor or cereal malt beverage to the licensed premises of a packaging and warehousing facility for the purpose of packaging or storage, or both;

(2) the sale and transfer from the licensed premises of a packaging and warehousing facility to the licensed premises of a spirits, wine or beer distributor licensed in Kansas or to a Kansas supplier; and

(3) the transfer from the licensed premises of a packaging and warehousing facility to another state.

(c) The annual fee for a packaging and warehousing facility permit shall be $2,500.

(d) Each brand and label of alcoholic liquor or cereal malt beverage that is intended for sale to distributors in Kansas and is transported, packaged or stored at a licensed packaging and warehousing facility must be registered in accordance with the provisions of K.S.A. 41-331, and amendments thereto.

(e) The tax imposed pursuant to K.S.A. 41-501, and amendments thereto, shall be paid on alcoholic liquor or cereal malt beverage imported into this state under a packaging and warehousing facility permit only if the alcoholic liquor or cereal malt beverage is sold to a distributor for sale at wholesale in this state and shall be paid by the distributor who purchases the alcoholic liquor or cereal malt beverage for sale at wholesale.

(f) This section shall be part of and supplemental to the Kansas liquor control act.

History: L. 2010, ch. 142, § 1; July 1.



41-354 Microdistillery license; rights of licensee, samples; rules and regulations; other.

41-354. Microdistillery license; rights of licensee, samples; rules and regulations; other. (a) A microdistillery license shall allow:

(1) The manufacture of not more than 50,000 gallons of spirits per year and the storage thereof;

(2) the sale to spirit distributors of spirits, manufactured by the licensee;

(3) the sale, on the licensed premises in the original unopened container to consumers for consumption off the licensed premises, of spirits manufactured by the licensee;

(4) the serving free of charge on the licensed premises and at special events, monitored and regulated by the division of alcoholic beverage control, of samples of spirits manufactured by the licensee, if the premises are located in a county where the sale of alcoholic liquor is permitted by law in licensed drinking establishments;

(5) if the licensee is also licensed as a club or drinking establishment, the sale of spirits and other alcoholic liquor for consumption on the licensed premises as authorized by the club and drinking establishment act; and

(6) if the licensee is also licensed as a caterer, the sale of spirits and other alcoholic liquor for consumption on unlicensed premises as authorized by the club and drinking establishment act.

(b) Upon application and payment of the fee prescribed by K.S.A. 41-310, and amendments thereto, by a microdistillery licensee, the director may issue not to exceed one microdistillery packaging and warehousing facility license to the microdistillery licensee. A microdistillery packaging and warehousing facility license shall allow:

(1) The transfer, from the licensed premises of the microdistillery to the licensed premises of the microdistillery packaging and warehousing facility, of spirits manufactured by the licensee, for the purpose of packaging or storage, or both;

(2) the transfer, from the licensed premises of the microdistillery packaging and warehousing facility to the licensed premises of the microdistillery, of spirits manufactured by the licensee; or

(3) the removal from the licensed premises of the microdistillery packaging and warehousing facility of spirits manufactured by the licensee for the purpose of delivery to a licensed spirits wholesaler.

(c) A microdistillery may sell spirits in the original unopened container to consumers for consumption off the licensed premises at any time between 6 a.m. and 12 midnight on any day except Sunday and between 11 a.m. and 7 p.m. on Sunday. If authorized by subsection (a), a microdistillery may serve samples of spirits and serve and sell spirits and other alcoholic liquor for consumption on the licensed premises at any time when a club or drinking establishment is authorized to serve and sell alcoholic liquor.

(d) The director may issue to the Kansas state fair or any bona fide group of distillers a permit to import into this state small quantities of spirits. Such spirits shall be used only for bona fide educational and scientific tasting programs and shall not be resold. Such spirits shall not be subject to the tax imposed by K.S.A. 41-501, and amendments thereto. The permit shall identify specifically the brand and type of spirit to be imported, the quantity to be imported, the tasting programs for which the spirit is to be used and the times and locations of such programs. The secretary shall adopt rules and regulations governing the importation of spirits pursuant to this subsection and the conduct of tasting programs for which such spirits are imported.

(e) A microdistillery license or microdistillery packaging and warehousing facility license shall apply only to the premises described in the application and in the license issued and only one location shall be described in the license.

(f) No microdistillery shall:

(1) Employ any person under the age of 18 years in connection with the manufacture, sale or serving of any alcoholic liquor;

(2) permit any employee of the licensee who is under the age of 21 years to work on the licensed premises at any time when not under the on-premises supervision of either the licensee or an employee of the licensee who is 21 years of age or over;

(3) employ any person under 21 years of age in connection with mixing or dispensing alcoholic liquor; or

(4) employ any person in connection with the manufacture or sale of alcoholic liquor if the person has been convicted of a felony.

(g) Whenever a microdistillery licensee is convicted of a violation of the Kansas liquor control act, the director may revoke the licensee's license and all fees paid for the license in accordance with the Kansas administrative procedure act.

(h) The provisions of this section shall take effect and be in force from and after July 1, 2012.

(i) All rules and regulations adopted on and after July 1, 2012, and prior to July 1, 2013, to implement this section shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary until revised, amended, revoked or nullified pursuant to law.

(j) This section shall be a part of and supplemental to the Kansas liquor control act.

History: L. 2012, ch. 144, § 2; L. 2013, ch. 130, § 5; July 1.



41-355 Vineyard permit.

41-355. Vineyard permit. (a) Any person engaged in business as a vineyard with not less than 100 vines may apply to the director for an annual vineyard permit.

(b) A vineyard permit shall authorize the sale in the original, unopened container and the serving by the drink of wine on the premises specified in the permit. A vineyard permit also shall authorize the permit holder to conduct wine tastings in accordance with K.S.A. 2015 Supp. 41-308d, and amendments thereto, on the premises specified in the permit. All wine sold or served by the permit holder shall be produced, in whole or in part, using grapes grown by the permit holder and shall be manufactured by a farm winery.

(c) Any wine not consumed on the premises shall be disposed of by the permit holder or, prior to its removal from the property, securely re-sealed and placed in a tamper-proof, transparent bag which is sealed in a manner that makes it visibly apparent if the bag is subsequently opened.

(d) Permits issued under this section shall be valid for one year from the date of issuance.

(e) The annual fee for a vineyard permit shall be $100.

(f) The secretary may adopt rules and regulations as necessary to implement the provisions of this section.

(g) This section shall be part of and supplemental to the Kansas liquor control act.

History: L. 2015, ch. 82, § 25; July 1.






Article 4 BONDED WAREHOUSES AND RELATED PROVISIONS

41-401 Bonded warehouse required, spirits or wine manufacturer or distributor.

41-401. Bonded warehouse required, spirits or wine manufacturer or distributor. Every licensed manufacturer of spirits or wine and every spirits or wine distributor shall provide at such manufacturer's or distributor's own expense a warehouse to be situated on and to constitute a part of such manufacturer's or distributor's distillery, winery or premises used for the purpose of distributing, furnishing or selling spirits or wine for purposes of resale, to be kept separate and distinct from such distillery, winery or premises, and to be used only for the storage of spirits or wine manufactured or distributed by such manufacturer or distributor for purposes of resale until the tax levied thereon, as hereinafter provided, has been paid. No dwelling house shall be used for such purpose. Such warehouse, when approved by the director, shall be a bonded warehouse of the state of Kansas and shall be under the control of the director. The director may assign one or more of agents to be known as a storekeeper or inspector to enforce the provisions of this act with respect to such warehouse or warehouses.

History: L. 1949, ch. 242, § 44; L. 1987, ch. 182, § 33; Jan. 1, 1988.



41-402 Spirits and wine kept in warehouse, exceptions; records; joint custody of director.

41-402. Spirits and wine kept in warehouse, exceptions; records; joint custody of director. The entire stock of spirits or wine of manufacturers or distributors, except in the case of a distillery or wine cellar where such spirits or wine is in the process of distillation or manufacture, shall be kept in such manufacturer's or distributor's warehouse approved under K.S.A. 41-401, and amendments thereto. The director shall prescribe the records which the storekeeper or inspector shall keep, when assigned, as regards to such spirits or wine while in the process of manufacture or distillation and after such spirits or wine has been delivered to bonded warehouses. Every such warehouse shall be in the joint custody of the director through the director's storekeeper or inspector, when assigned, and the proprietor thereof, and shall be kept securely locked and at no time be unlocked or open, or remain open unless in the presence of such storekeeper, inspector or other person who may be designated to act for the director, as provided by rules and regulations or order of the director; and no such spirits or wine shall be received or delivered in or delivered from such warehouse, except on order or permit of the director or the director's duly authorized storekeeper, inspector or other agent.

History: L. 1949, ch. 242, § 45; L. 1987, ch. 182, § 34; Jan. 1, 1988.



41-403 Withdrawal from warehouse.

41-403. Withdrawal from warehouse. Alcoholic liquor, on payment of the tax thereon, pursuant to rules and regulations of the secretary, may be withdrawn, on such triplicate forms as the director prescribes, from the warehouse, pursuant to application to the director or to the storekeeper or inspector in charge of such warehouse. One triplicate original of each entry of withdrawal shall be transmitted to the director. In case of receipt of such liquor by manufacturers or distributors, entry of such receipt to such warehouses shall be made in triplicate, and one triplicate original of such entry of receipt shall be transmitted forthwith by the proprietor of the warehouse to the director.

History: L. 1949, ch. 242, § 46; L. 1987, ch. 182, § 35; L. 1993, ch. 20, § 4; July 1.



41-405 Enforcement of warehouse provisions.

41-405. Enforcement of warehouse provisions. The director is hereby authorized to measure, gauge or check such alcoholic liquor in bond in any bonded warehouse, and if the amount of liquor on hand does not correspond with the reports of the manufacturer or distributor filed with the director, the proprietor of such warehouse shall have the proprietor's license revoked, and in addition thereto shall be deemed guilty of a felony, and upon conviction thereof shall be fined in any sum not exceeding $5,000 or be imprisoned in the custody of the secretary of corrections not exceeding 10 years. Any storekeeper, inspector or other person in the employ of the director having charge of such bonded liquor warehouse who removes or allows to be removed any cask or other package of such liquor, except on order or permit from the director, or which has not been marked or consigned as provided by law, or who removes or allows to be removed any part of the contents of any cask or package of liquor deposited therein, shall be immediately dismissed from office or employment, and in addition thereto shall be deemed guilty of a felony, and upon conviction thereof shall be fined for each offense not exceeding $1,000, and shall be imprisoned in the custody of the secretary of corrections not more than three years.

History: L. 1949, ch. 242, § 48; L. 1990, ch. 309, § 29; L. 1993, ch. 20, § 5; July 1.



41-406 Summary detention of liquor; power of director.

41-406. Summary detention of liquor; power of director. It shall be lawful for the director, or for any agent of the director, to detain any package containing or supposed to contain such alcoholic liquor when he has reason to believe that the tax imposed by law upon the same has not been paid in full, or that the same is being or has been removed from any bonded warehouse, or has been received and transported into the state of Kansas in violation of the law; and every such cask or package may be held by him at a safe place until it shall be determined whether the property so detained is liable by law to be proceeded against for forfeiture; but such summary detention shall not continue in any case longer than forty-eight hours without process of law.

History: L. 1949, ch. 242, § 49; March 9.



41-407 Evasion of liquor tax prohibited; penalties.

41-407. Evasion of liquor tax prohibited; penalties. (a) It shall be unlawful for any person to:

(1) Evade, or attempt to evade, the payment of tax or duty on any alcoholic liquor, in any manner whatever. Upon conviction of violation of this subsection, in addition to the penalty prescribed for the violation of this act, the violator shall forfeit and pay, as a part of costs in the action, double the amount of the tax or duty so evaded or attempted to be evaded.

(2) Have in such person's possession any cask or package of alcoholic liquor, without having thereon each mark required therefor by law, and any such cask or package not having thereon each such mark shall be forfeited to the state of Kansas.

(b) Nothing contained in this section shall make unlawful the possession and transportation of wine imported solely for use by a church or religious organization for sacramental purposes and uses.

(c) Violation of any provision of this section is a misdemeanor punishable by a fine not exceeding $500 or imprisonment not exceeding six months, or both, and in proper cases the trial court may order and direct the confiscation of the liquor involved in the violation as part of the judgment of conviction.

History: L. 1949, ch. 242, § 50; L. 1957, ch. 291, § 1; L. 1979, ch. 153, § 1; L. 1985, ch. 170, § 8; L. 1993, ch. 20, § 6; July 1.



41-408 Common carriers authorized to carry liquor.

41-408. Common carriers authorized to carry liquor. Any common carrier of merchandise owning or operating any railroad, express company, bus, truck or other transportation lines or routes for the transportation of merchandise in the state of Kansas also may transport alcoholic liquor to a warehouse within the state of Kansas. The consignee shall be a manufacturer or distributor maintaining a warehouse for such liquor within the state of Kansas. Any such liquor arriving at a point of entry in the state of Kansas may enter, in accordance with any rules and regulations which may be adopted pursuant to K.S.A. 41-210, and amendments thereto, for transportation to any warehouse in the state of Kansas.

History: L. 1949, ch. 242, § 51; L. 1985, ch. 170, § 9; L. 1987, ch. 182, § 36; L. 2002, ch. 47, § 1; July 1.



41-409 Beer or cereal malt beverage manufacturer, distributor or importer; filing of notice; warehouse; brewing specifications.

41-409. Beer or cereal malt beverage manufacturer, distributor or importer; filing of notice; warehouse; brewing specifications. (a) Before commencing or continuing business, every manufacturer of beer or cereal malt beverage, every beer distributor and every importer of beer shall file with the director a notice in writing, which states: (1) The name of the person, company, corporation or firm, (2) the name of the members of any such company or firm, (3) the places of residence of such persons, and (4) a legal description of the premises on which the office of the manufacturer or distributor is situated and of the title thereto and the name of the owner thereof.

(b) The director may require under rules and regulations adopted as provided in this act that beer and cereal malt beverage be kept, received and withdrawn from bonded warehouses, as other alcoholic liquors are kept, received and withdrawn as provided under the Kansas liquor control act, whenever the director deems that the public interest demands.

(c) No beer or cereal malt beverage manufactured or distributed within this state shall be sold under the provisions of this act until the manufacturers or distributors of such beer or cereal malt beverage furnish satisfactory evidence to the director that such beer or cereal malt beverage is brewed from alcoholic fermentation of an infusion of pure hops or pure extract of hops, and pure barley malt or other wholesome grains or cereals, and wholesome yeast, and pure water, and are free from all harmful substances, preservatives and adulterants.

History: L. 1949, ch. 242, § 52; L. 1974, ch. 195, §2; L. 1982, ch. 210, § 2; L. 1987, ch. 182, § 37; L. 1987, ch. 182, § 38; L. 1989, ch. 146, § 3; July 1.



41-410 Exclusive territorial franchises, liquor and cereal malt beverage; filing of notice; termination or modification of franchise.

41-410. Exclusive territorial franchises, liquor and cereal malt beverage; filing of notice; termination or modification of franchise. (a) No distributor shall sell any alcoholic liquor or cereal malt beverage in this state unless such distributor has filed with the director a written notice stating each geographic territory, agreed upon in writing between the distributor and a supplier of the distributor, within which the distributor sells one or more brands of such supplier to retailers licensed under the Kansas liquor control act or under K.S.A. 41-2702, and amendments thereto, or to clubs or drinking establishments licensed under the club and drinking establishment act. Such notice shall be accompanied by a map outlining each geographic territory stated in the notice. No manufacturer, importer or other supplier shall grant a franchise for the distribution of a brand to more than one distributor for all or part of any designated territory.

(b) Each supplier of alcoholic liquor or cereal malt beverage doing business within this state shall file with the director a written notice describing each geographic territory, agreed upon in writing between the supplier and a distributor, within which the distributor sells one or more brands of the supplier to retailers licensed under the Kansas liquor control act or under K.S.A. 41-2702, and amendments thereto, or to clubs or drinking establishments licensed under the club and drinking establishment act.

(c) No supplier or distributor shall terminate or modify a franchise for the distribution of a brand of alcoholic liquor or cereal malt beverage or alter the geographic territory designated in a franchise agreement unless such supplier or distributor files written notice thereof with the director not less than 30 days prior to the termination, modification or alteration. In the case of an alteration in a franchise territory, such notice shall be accompanied by a map outlining the altered territory. Upon receipt of such notice, the director shall notify immediately, by certified mail, all affected parties of the impending termination, modification or alteration.

(d) Any notice filed by a supplier pursuant to subsection (c) shall be accompanied by an affidavit stating that the termination, modification or alteration is not caused by the failure of the distributor to violate any provision of the Kansas liquor control act or any rules and regulations adopted pursuant thereto.

(e) Any supplier or distributor aggrieved by a termination, modification or alteration made under subsection (c) may file an appropriate action in any district court of this state having venue, alleging that the termination, modification or alteration violates the franchise agreement between the supplier and distributor involved.

(f) No franchise agreement for the distribution of a brand of alcoholic liquor or cereal malt beverage shall be terminated or modified, nor shall the territory designated in such an agreement be altered, except for reasonable cause.

(g) This section shall be part of and supplemental to the Kansas liquor control act.

History: L. 1979, ch. 153, § 3; L. 1987, ch. 182, § 39; L. 1987, ch. 182, § 40; Jan. 1, 1988.



41-412 Severability.

41-412. Severability. If any provisions of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or application, and, to this end, the provisions of this act are severable.

History: L. 1979, ch. 153, § 12; May 10.






Article 5 GALLONAGE TAX; COLLECTION AND DISPOSITION

41-501 Tax rate; exemptions; limitation on tax by city; collection and disposition of tax; permit to import for certain purposes.

41-501. Tax rate; exemptions; limitation on tax by city; collection and disposition of tax; permit to import for certain purposes. (a) As used in this section and K.S.A. 41-501a, and amendments thereto:

(1) "Gallon" means wine gallon.

(2) "Federal area" means any lands or premises which are located within the exterior boundaries of this state and which are held or acquired by or for the use of the United States or any department, establishment or agency of the United States.

(3) "Malt product" means malt syrup, malt extract, liquid malt or wort.

(b) (1) For the purpose of raising revenue a tax is imposed upon the manufacturing, using, selling, storing or purchasing [of] alcoholic liquor, cereal malt beverage or malt products in this state or a federal area at a rate of $.18 per gallon on beer and cereal malt beverage; $.20 per gallon on all wort or liquid malt; $.10 per pound on all malt syrup or malt extract; $.30 per gallon on wine containing 14% or less alcohol by volume; $.75 per gallon on wine containing more than 14% alcohol by volume; and $2.50 per gallon on alcohol and spirits.

(2) The tax imposed by this section shall be paid only once and shall be paid by the person in this state or federal area who first manufactures, uses, sells, stores, purchases or receives the alcoholic liquor or cereal malt beverage. The tax shall be collected and paid to the director as provided in this act. If the alcoholic liquor or cereal malt beverage is manufactured and sold in this state or a federal area, the tax shall be paid by the manufacturer, microbrewery, microdistillery or farm winery producing it. If the alcoholic liquor or cereal malt beverage is imported into this state by a distributor for the purpose of sale at wholesale in this state or a federal area, the tax shall be paid by the distributor, and in no event shall such tax be paid by the manufacturer unless the alcoholic liquor or cereal malt beverage is manufactured in this state. If not to exceed one gallon, or metric equivalent, per person of alcoholic liquor has been purchased by a private citizen outside the borders of the United States and is brought into this state by the private citizen in such person's personal possession for such person's own personal use and not for sale or resale, such import is lawful and no tax payment shall be due thereon.

(c) Manufacturers, microbreweries, microdistilleries, farm wineries or distributors at wholesale of alcoholic liquor or cereal malt beverage shall be exempt from the payment of the gallonage tax imposed on alcoholic liquor and cereal malt beverage, upon satisfactory proof, including bills of lading furnished to the director by affidavit or otherwise as the director requires, that the liquor or cereal malt beverage was manufactured in this state but was shipped out of the state for sale and consumption outside the state.

(d) Wines manufactured or imported solely and exclusively for sacramental purposes and uses shall not be subject to the tax provided for by this section.

(e) The tax provided for by this section is not imposed upon:

(1) Any alcohol or wine, whether manufactured in or imported into this state, when sold to a nonbeverage user licensed by the state, for use in the manufacture of any of the following when they are unfit for beverage purposes: Patent and proprietary medicines and medicinal, antiseptic and toilet preparations; flavoring extracts and syrups and food products; scientific, industrial and chemical products; or scientific, chemical, experimental or mechanical purposes; or

(2) the privilege of engaging in any business of interstate commerce or otherwise, which business may not be made the subject of taxation by this state under the constitution and statutes of the United States.

(f) The tax imposed by this section shall be in addition to all other taxes imposed by the state of Kansas or by any municipal corporation or political subdivision thereof.

(g) Retail sales of alcoholic liquor, sales of beer to consumers by microbreweries and sales of wine to consumers by farm wineries shall not be subject to the tax imposed by the Kansas retailers' sales tax act but shall be subject to the enforcement tax provided for in this act.

(h) Notwithstanding any ordinance to the contrary, no city shall impose an occupation or privilege tax on the business of any person, firm or corporation licensed as a manufacturer, distributor, microbrewery, microdistillery, farm winery, retailer or nonbeverage user under this act and doing business within the boundaries of the city except as specifically authorized by K.S.A. 41-310, and amendments thereto.

(i) The director shall collect the taxes imposed by this section and shall account for and remit all moneys collected from the tax to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and the state treasurer shall credit 1/10 of the moneys collected from taxes imposed upon alcohol and spirits under subsection (b)(1) to the community alcoholism and intoxication programs fund created by K.S.A. 41-1126, and amendments thereto, and shall credit the balance of the moneys collected to the state general fund.

(j) If any alcoholic liquor manufactured in or imported into this state is sold to a licensed manufacturer or distributor of this state to be used solely as an ingredient in the manufacture of any beverage for human consumption, the tax imposed upon the manufacturer or distributor shall be reduced by the amount of the taxes which have been paid under this section as to the alcoholic liquor so used.

(k) The tax provided for by this section is not imposed upon alcohol or wine used by any school or college for scientific, chemical, experimental or mechanical purposes or by hospitals, sanitoria or other institutions caring for the sick. Any school, college, hospital, sanatorium or other institution caring for the sick may import alcohol or wine for scientific, chemical, experimental, mechanical or medicinal purposes by making application to the director for a permit to import it and receiving such a permit. Application for the permit shall be on a form prescribed and furnished by the director, and a separate permit shall be required for each purchase of alcohol or wine. A fee of $2 shall accompany each application. All permits shall be issued in triplicate to the applicant and shall be under the seal of the office of the director. Two copies of the permit shall be forwarded by the applicant to the microbrewery, microdistillery, farm winery, manufacturer or distributor from which the alcohol or wine is purchased, and the microbrewery, microdistillery, farm winery, manufacturer or distributor shall return to the office of the director one copy of the permit with its shipping affidavit and invoice. Within 10 days after receipt of any alcohol or wine, the school, college, hospital or sanatorium ordering it shall file a report in the office of the director upon forms furnished by the director, showing the amount of alcohol or wine received, the place where it is to be stored, from whom it was received, the purpose for which it is to be used and such other information as required by the director. Any school, college, hospital, sanatorium or institution caring for the sick, which complies with the provisions of this subsection, shall not be required to have any other license to purchase alcohol or wine from a microbrewery, microdistillery, farm winery, manufacturer or distributor.

History: L. 1949, ch. 242, § 53; L. 1953, ch. 238, § 6; L. 1958, ch. 50, § 2 (Budget Session); L. 1958, ch. 14, § 1 (Special Session); L. 1961, ch. 240, § 1; L. 1964, ch. 34, § 1 (Budget Session); L. 1971, ch. 174, § 1; L. 1977, ch. 167, § 1; L. 1977, ch. 168, § 1; L. 1983, ch. 161, § 12; L. 1984, ch. 179, § 1; L. 1985, ch. 172, § 1; L. 1986, ch. 185, § 5; L. 1987, ch. 182, § 41; L. 1993, ch. 234, § 3; L. 2001, ch. 5, § 129; L. 2012, ch. 144, § 20; July 1.



41-501a Tax on liquor being delivered to federal area.

41-501a. Tax on liquor being delivered to federal area. If any alcoholic liquor which is taxable under the provisions of K.S.A. 41-501, and amendments thereto, is transported in interstate commerce into this state or a federal area for delivery to a consignee or person located, residing or stationed on or at a federal area, such tax shall be paid by the consignee or person. For the purpose of collection and payment of such tax, any and all common, contract or private carriers transporting or delivering any such alcoholic liquor consigned to consignees or persons located, residing or stationed on or at any federal area shall not deliver such alcoholic liquor unless and until the consignee or person shall either (a) present to the carrier written evidence, signed by the director, that the tax imposed by K.S.A. 41-501, and amendments thereto, on such alcoholic liquor has been paid, or (b) shall pay such tax to the carrier. All such carriers are authorized to collect from such consignee or person the tax imposed by K.S.A. 41-501, and amendments thereto, at the time of delivery, and to account for and pay the same to the director.

The secretary of revenue shall adopt, pursuant to K.S.A. 41-210, and amendments thereto, such rules and regulations as necessary to carry out the intent and purposes of this section. Such rules and regulations may include, but shall not be limited to, provisions for the inspection and sealing of cargoes of alcoholic liquor consigned, being transported or delivered to consignees or persons located, residing or stationed on or at federal areas.

History: L. 1958, ch. 14, § 2 (Special Session); L. 1985, ch. 170, § 10; L. 1993, ch. 20, § 7; July 1.



41-502 Collection and payment of tax.

41-502. Collection and payment of tax. The secretary of revenue shall prescribe, by rules and regulations adopted pursuant to K.S.A. 41-210, and amendments thereto, and designed to protect the revenue of this state, a method of reporting, paying and collecting the tax imposed by K.S.A. 41-501, and amendments thereto, other than the affixture to original packages of alcoholic liquor of stamps or other visible evidence of the payment of such tax. Such tax shall be paid on or before the 15th day of the calendar month next succeeding the month in which the distributor acquires possession of alcoholic liquors made taxable by the provisions of K.S.A. 41-501, and amendments thereto. The reporting and payment thereof within the time prescribed by this section and in the manner prescribed by the rules and regulations shall constitute a compliance with the provisions of K.S.A. 41-501, and amendments thereto.

History: L. 1949, ch. 242, § 54; L. 1953, ch. 238, § 7; L. 1958, ch. 14, § 3 (Special Session); L. 1973, ch. 200, § 1; L. 1983, ch. 161, § 13; L. 1985, ch. 170, § 11; L. 1989, ch. 146, § 4; L. 1993, ch. 20, § 8; July 1.



41-507 Alcoholic liquor tax refund fund; use.

41-507. Alcoholic liquor tax refund fund; use. A revolving fund designated the alcoholic liquor tax refund fund shall be set apart and maintained by the director from the license fees and excise tax collected under the provisions of this act and held by the state treasurer for the refund of license fees, and the refund of gallonage taxes. Such fund shall be in such amount as the director determines necessary for the purpose of making such refunds.

History: L. 1949, ch. 242, § 59; L. 1958, ch. 50, § 3 (Budget Session); L. 1979, ch. 154, § 1; L. 1993, ch. 20, § 9; July 1.



41-508 Possession of untaxed liquor by retailer; penalty.

41-508. Possession of untaxed liquor by retailer; penalty. It shall be unlawful for the holder of any retailer's license to receive or possess any alcoholic liquor upon which the gallonage tax levied by this act has not been paid. Any such licensee who shall violate the provisions of this section shall be guilty of a misdemeanor and upon conviction fined not more than $500, to which may be added not more than 12 months' imprisonment.

History: L. 1949, ch. 242, § 60; L. 1993, ch. 20, § 10; July 1.



41-510 Credit for spirits sold to federal military installation.

41-510. Credit for spirits sold to federal military installation. (a) Notwithstanding the provisions of K.S.A. 41-501, and amendments thereto, any distributor may claim and receive from the director a credit for taxes imposed by K.S.A. 41-501, and amendments thereto, on spirits sold to a federal military installation in a federal area.

(b) This section shall be part of and supplemental to the Kansas liquor control act.

History: L. 1989, ch. 91, § 3; July 1.






Article 6 MANUFACTURER'S AND WHOLESALER'S RECORDS AND REPORTS

41-601 Manufacturers, distributors, microbreweries, microdistilleries and farm wineries; monthly reports.

41-601. Manufacturers, distributors, microbreweries, microdistilleries and farm wineries; monthly reports. Every manufacturer, distributor, microbrewery which sells any beer to a beer distributor at wholesale, microdistillery which sells any spirits to a spirits distributor at wholesale and farm winery which sells any wine to a distributor at wholesale shall between the 1st and 15th day of each calendar month, make return under oath to the director of all alcoholic liquor manufactured and sold by the manufacturer, distributor, microbrewery, microdistillery or farm winery in the course of business during the preceding calendar month. In the case of a distributor, the return shall also show: (a) The total amount of liquor purchased by the distributor during the preceding calendar month, the names of the distillers or distributors from whom purchased, the quantity of each brand and the price paid therefor; and (b) the names and locations of the retailers to whom alcoholic liquor was sold by the distributor during the preceding calendar month, the quantity of each brand and the price charged therefor. The return shall be made upon forms prescribed and furnished by the director and shall contain such other information as the director reasonably requires.

History: L. 1949, ch. 242, § 62; L. 1983, ch. 161, § 14; L. 1987, ch. 182, § 43; L. 2012, ch. 144, § 21; July 1.



41-602 Same; records of sales.

41-602. Same; records of sales. It is the duty of each manufacturer, distributor, microbrewery which sells any beer to a beer distributor, microdistillery which sells any spirits to a spirits distributor and farm winery which sells any wine to a distributor to keep complete and accurate records of all sales of liquor, wine or beer and complete and accurate records of all alcoholic liquors produced, manufactured, compounded or imported. The director, in the director's discretion, may prescribe reasonable and uniform methods for keeping records by manufacturers, distributors, microbreweries, microdistilleries and farm wineries as contemplated by K.S.A. 41-401 through 41-409, and amendments thereto.

History: L. 1949, ch. 242, § 63; L. 1983, ch. 161, § 15; L. 1987, ch. 182, § 44; L. 2012, ch. 144, § 22; July 1.






Article 7 CERTAIN PROHIBITED ACTS AND PENALTIES

41-701 Certain sales by distributors or manufacturers prohibited.

41-701. Certain sales by distributors or manufacturers prohibited. (a) Except as provided in subsection (d), no spirits distributor shall sell or attempt to sell any spirits within this state except to:

(1) A licensed manufacturer, licensed nonbeverage user or licensed spirits distributor; or

(2) a licensed retailer, as authorized by K.S.A. 41-306, and amendments thereto.

(b) Except as provided in subsection (d), no wine distributor shall sell or attempt to sell any wine within this state except to:

(1) A licensed manufacturer, licensed nonbeverage user or licensed wine distributor;

(2) a licensed caterer; or

(3) a retailer, public venue, club or drinking establishment, licensed in this state, as authorized by K.S.A. 41-306a, and amendments thereto.

(c) Except as provided by subsection (d), no beer distributor shall sell or attempt to sell any beer or cereal malt beverage within this state except to:

(1) A licensed manufacturer, licensed nonbeverage user or licensed beer distributor;

(2) a licensed caterer; or

(3) a retailer licensed under the Kansas liquor control act or under K.S.A. 41-2702, and amendments thereto, or a club or drinking establishment, licensed in this state, as authorized by K.S.A. 41-307, and amendments thereto.

(d) (1) If any spirits distributor refuses to sell spirits which such distributor is authorized to sell or refuses to provide any service in connection therewith to any licensed retailer as authorized by K.S.A. 41-306, and amendments thereto, it shall be lawful for any other licensed spirits distributor to sell such spirits to such retailer.

(2) If any wine distributor refuses to sell wine which such distributor is authorized to sell or refuses to furnish service in connection therewith to any licensed retailer, as authorized by K.S.A. 41-306a, and amendments thereto, it shall be lawful for any other licensed wine distributor to sell such wine to such retailer.

(3) If any beer distributor refuses to sell beer or cereal malt beverage which such distributor is authorized to sell or provide service in connection therewith to any retailer licensed under this act or under K.S.A. 41-2702, and amendments thereto, as authorized by K.S.A. 41-307, and amendments thereto, it shall be lawful for any other licensed beer distributor to sell such beer or cereal malt beverage to such retailer.

(e) No manufacturer of alcoholic liquor or cereal malt beverage shall sell or attempt to sell any alcoholic liquor or cereal malt beverage within this state except to a licensed manufacturer, licensed distributor or licensed nonbeverage user.

(f) No supplier, wholesaler, distributor, manufacturer or importer shall by oral or written contract or agreement, expressly or impliedly fix, maintain, coerce or control the resale price of alcoholic liquor, beer or cereal malt beverage to be resold by such wholesaler, distributor, manufacturer or importer.

(g) Any supplier, wholesaler, distributor or manufacturer violating the provisions of this section shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than $500 and not more than $1,000, to which may be added not to exceed six months' imprisonment. In addition, any supplier, wholesaler, distributor, manufacturer or importer violating the provisions of this section relating to fixing, maintaining or controlling the resale price of alcoholic liquor, beer or cereal malt beverage shall be liable in a civil action to treble the amount of any damages awarded plus reasonable attorney fees for the damaged party.

History: L. 1949, ch. 242, § 64; L. 1974, ch. 195, § 3; L. 1979, ch. 153, § 4; L. 1987, ch. 182, § 45; L. 1987, ch. 182, § 46; L. 2012, ch. 144, § 23; July 1.



41-702 Gifts and credit from manufacturer or distributor prohibited.

41-702. Gifts and credit from manufacturer or distributor prohibited. (a) Except to the extent permitted pursuant to K.S.A. 41-703, and amendments thereto, no licensed retailer, club, drinking establishment or caterer, or any officer, associate, member, representative or agent thereof, shall accept, receive or borrow money or anything else of value, or accept or receive credit, directly or indirectly, from: (1) Any manufacturer or distributor; (2) any person connected with, in any way representing or a member of the family of a manufacturer or distributor; (3) any stockholders in a manufacturer or distributor; or (4) any officer, manager, agent or representative of a manufacturer or distributor.

(b) Except to the extent permitted pursuant to K.S.A. 41-703, and amendments thereto, no manufacturer or distributor shall give or lend money or anything of value or otherwise loan or extend credit, directly or indirectly, to any retailer licensed under this act or under K.S.A. 41-2702, and amendments thereto, or to any licensed club, drinking establishment or caterer, or to the manager, representative, agent, officer or director thereof.

(c) If any licensed retailer, distributor, manufacturer, club, drinking establishment or caterer violates any provision of this section, the license of such retailer, distributor, manufacturer, club, drinking establishment or caterer shall be suspended or revoked by the director in the manner provided by law for revocation or suspension for other violations of this act.

History: L. 1949, ch. 242, § 65; L. 1987, ch. 182, § 47; July 1.



41-703 Gifts, loans and interest in customer's business by manufacturer or distributor prohibited, exceptions.

41-703. Gifts, loans and interest in customer's business by manufacturer or distributor prohibited, exceptions. (a) Except as provided by subsection (d), no manufacturer or distributor shall directly or indirectly: (1) Sell, supply, furnish, give, pay for, loan or lease any furnishing, fixture or equipment on the premises of a place of business of a licensee under the club and drinking establishment act or a retailer licensed under the Kansas liquor control act or under K.S.A. 41-2702, and amendments thereto; (2) pay for any such licensee's or retailer's license, or advance, furnish, lend or give money for payment of such license; (3) purchase or become the owner of any note, mortgage or other evidence of indebtedness of any such licensee or retailer or any form of security therefor; (4) be interested in the ownership, conduct or operation of the business of any such licensee or retailer; or (5) be interested, directly or indirectly, or as owner, part owner, lessee or lessor thereof, in the licensed premises of any such licensee or retailer.

(b) Except as provided by subsection (d), no manufacturer or distributor shall, directly or indirectly, or through a subsidiary or affiliate or by any officer, director or firm of such manufacturer or distributor, furnish, give, lend or rent any interior decorations or any signs, for inside or outside use, for use in or about or in connection with the licensed premises of a licensee under the club and drinking establishment act, or a retailer licensed under the Kansas liquor control act or under K.S.A. 41-2702, and amendments thereto, products of the manufacturer or distributor are sold.

(c) No manufacturer or distributor shall directly or indirectly pay for or advance, furnish or lend money for the payment of any license of another under the club and drinking establishment act, the Kansas liquor control act or K.S.A. 41-2702, and amendments thereto.

(d) (1) A manufacturer or distributor may furnish things of value to a licensee under the club and drinking establishment act or to a retailer licensed under the Kansas liquor control act or under K.S.A. 41-2702, and amendments thereto, to the extent permitted by rules and regulations adopted by the secretary pursuant to subsection (e).

(2) Notwithstanding any other provision of law to the contrary, an owner, officer, stockholder or director of a distributor may have an interest in the licensed premises of a club, a drinking establishment or a retailer licensed under the Kansas liquor control act or under K.S.A. 41-2702, and amendments thereto, if such premises are located outside the geographic territory of the distributor's franchise.

(e) The secretary shall adopt rules and regulations permitting manufacturers and distributors to furnish equipment, signs, supplies or similar things of value to licensees under the club and drinking establishment act or to a retailer licensed under the Kansas liquor control act or under K.S.A. 41-2702, and amendments thereto. Such rules and regulations shall limit the furnishing of such things of value so that they are not conditioned on or an inducement to the purchase of any alcoholic liquor or cereal malt beverage. In adopting such rules and regulations, the secretary shall consider and, to the extent the secretary determines suitable, base such rules and regulations on the standards of the bureau of alcohol, tobacco and firearms of the United States treasury.

History: L. 1949, ch. 242, § 66; L. 1987, ch. 182, § 48; L. 1991, ch. 141, § 2; July 1.



41-704 Manufacturers; interest in business of distributor prohibited.

41-704. Manufacturers; interest in business of distributor prohibited.  No manufacturer of alcoholic liquors holding a manufacturer's license under this act and no manufacturer of alcoholic liquors outside of this state manufacturing alcoholic liquors for distribution and sale within this state shall, directly or indirectly, as owner or part owner, or through a subsidiary or affiliate, or by any officer, director or employee thereof, or by stock ownership, interlocking directors, trusteeship, loan, mortgage or lien on any personal or real property, as guarantor, endorser or surety, be interested in the ownership, conduct, operation or management of any alcoholic liquor distributor holding an alcoholic liquor distributor's license under this act; nor shall any manufacturer of alcoholic liquors holding a manufacturer's license under this act nor any manufacturer of alcoholic liquors outside of this state manufacturing alcoholic liquors for distribution and sale within this state, be interested directly or indirectly, as lessor or lessee, as owner or part owner, or through a subsidiary or affiliate, or by any officer, director or employee thereof, or by stock ownership, interlocking directors or trusteeship in the premises upon which the place of business of an alcoholic liquor distributor holding an alcoholic liquor distributor's license under this act is located, established, conducted or operated in whole or in part.

History: L. 1949, ch. 242, § 67; March 9.



41-705 Violation of 41-703 or 41-704; effect.

41-705. Violation of 41-703 or 41-704; effect. Any licensee who shall permit or assent, or be a party in any way to any violation or infringement of the provisions of K.S.A. 41-703 or 41-704 shall be deemed guilty of a violation of this act, and any money loaned contrary to a provision of this act shall not be recovered back, or any note, mortgage or other evidence of indebtedness, or security, or any lease or contract obtained or made contrary to this act shall be unenforceable and void.

History: L. 1949, ch. 242, § 68; March 9.



41-706 Requirements relating to revenue stamps, labels, seals.

41-706. Requirements relating to revenue stamps, labels, seals. No manufacturer, distributor or wholesaler shall sell or deliver any package containing alcoholic liquor manufactured or distributed by such manufacturer, distributor or wholesaler, unless the package has affixed thereto all canceled revenue stamps which may be provided by federal law and shall also carry thereon a clear and legible label containing the name and kind of alcoholic liquor contained therein, and the alcoholic content thereof, except in the case of beer, and such other information as may be required by federal laws and rules and regulations and by rules and regulations adopted by the secretary of revenue. No package shall be delivered by any manufacturer or distributor or importing distributor unless the same shall be securely sealed so that the contents thereof cannot be removed without breaking the seal so placed thereon by such manufacturer, and no other licensee shall sell, have in the possession of the licensee or use any package or container which does not comply with this section or K.S.A. 41-707, and amendments thereto, or does not bear evidence that such package, when delivered to the licensee, complied with this section.

History: L. 1949, ch. 242, § 69; L. 1985, ch. 170, § 14; L. 1993, ch. 20, § 11; July 1.



41-707 Labels; quality of liquor; requirements.

41-707. Labels; quality of liquor; requirements. No alcoholic liquor labeled as "whisky" or "gin" shall be sold at retail in this state, unless the entire alcoholic content thereof, except flavoring materials, is a distillate of fermented mash of grain or mixture of grains. Alcoholic liquor of the type of whisky or gin or wine not conforming to this requirement may be sold at retail if labeled "imitation whisky" or "imitation gin" or "imitation wine" as the case may be. No spirits shall contain any substance, compound or ingredient which is injurious to health or deleterious for human consumption.

History: L. 1949, ch. 242, § 70; March 9.



41-708 Retailer must obtain liquor from licensed distributor; exceptions; penalties.

41-708. Retailer must obtain liquor from licensed distributor; exceptions; penalties. No retailer licensed under this act shall purchase or receive alcoholic liquor from any source except from a distributor licensed under this act and having a place of business in this state, except that a licensed retailer may purchase confiscated alcoholic liquor at a sheriff's sale. Any retail licensee who violates this section is guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than $200, nor more than $1,000, to which may be added imprisonment for not more than six months, and the license of such licensee may be revoked as provided by law.

History: L. 1949, ch. 242, § 71; L. 1996, ch. 154, § 5; July 1.



41-709 Authorized sale or delivery by manufacturer or distributor; license revocation for violations.

41-709. Authorized sale or delivery by manufacturer or distributor; license revocation for violations. (a) No manufacturer or distributor shall sell or deliver any package containing alcoholic liquor manufactured or distributed by such manufacturer or distributor for resale, unless the person to whom such package is sold or delivered is authorized to receive such package in accordance with the provisions of this act.

(b) The director shall revoke the license of any manufacturer or distributor who violates the provisions of this section.

History: L. 1949, ch. 242, § 72; L. 1987, ch. 182, § 49; L. 1996, ch. 154, § 6; L. 2015, ch. 82, § 24; July 1.



41-710 Location of retail store, microbrewery, microdistillery or farm winery; restrictions; within core commercial district.

41-710. Location of retail store, microbrewery, microdistillery or farm winery; restrictions; within core commercial district. (a) No retailer's license shall be issued for premises unless such premises comply with all applicable zoning regulations.

(b) No microbrewery license, microdistillery license or farm winery license shall be issued for premises which are zoned for any purpose except agricultural, commercial or business purposes.

(c) No retailer's, microbrewery, microdistillery or farm winery license shall be issued for premises which:

(1) Are located within 200 feet of any public or parochial school or college or church, except that if any such school, college or church is established within 200 feet of any licensed premises after the premises have been licensed, the premises shall be an eligible location for retail licensing; or

(2) do not conform to all applicable building regulations.

(d) Any city, by ordinance, may allow a retailer, microbrewery, microdistillery or farm winery to be located within a core commercial district as defined by K.S.A. 2015 Supp. 12-17,122, and amendments thereto, which does not meet the distance requirements established by subsection (c)(1).

History: L. 1949, ch. 242, § 73; L. 1983, ch. 161, § 16; L. 1985, ch. 170, § 29; L. 1987, ch. 182, § 50; L. 2005, ch. 201, § 7; L. 2012, ch. 144, § 24; L. 2015, ch. 82, § 27; July 1.



41-711 Sale at retail forbidden on certain premises.

41-711. Sale at retail forbidden on certain premises. No alcoholic liquor shall be sold at retail upon any premises which have an inside entrance or opening which connects with any other place of business.

History: L. 1949, ch. 242, § 74; March 9.



41-712 Days and hours of sale by retailers.

41-712. Days and hours of sale by retailers. (a) Within any city where the days of sale at retail of alcoholic liquor in the original package have not been expanded as provided by K.S.A. 2015 Supp. 41-2911, and amendments thereto, or have been so expanded and subsequently restricted as provided by K.S.A. 2015 Supp. 41-2911, and amendments thereto, and within any township where the days of sale at retail of alcoholic liquor in the original package have not been expanded as provided by K.S.A. 2015 Supp 41-2911, and amendments thereto, or have been so expanded and subsequently restricted as provided by K.S.A. 2015 Supp. 41-2911, and amendments thereto, no person shall sell at retail any alcoholic liquor in the original package: (1) On Sunday; (2) on Memorial Day, Independence Day, Labor Day, Thanksgiving Day or Christmas Day; or (3) before 9 a.m. or after 11 p.m. on any day when the sale is permitted. The governing body of any city by ordinance may require the closing of premises prior to 11 p.m., but such ordinance shall not require closing prior to 8 p.m.

(b) Within any city where the days of sale at retail of alcoholic liquor in the original package have been expanded as provided by K.S.A. 2015 Supp. 41-2911, and amendments thereto, and have not been subsequently restricted as provided by K.S.A. 2015 Supp. 41-2911, and amendments thereto, and within any township where the days of sale at retail of alcoholic liquor in the original package have been expanded as provided by K.S.A. 2015 Supp. 41-2911, and amendments thereto, and have not been subsequently restricted as provided by K.S.A. 2015 Supp. 41-2911, and amendments thereto, no person shall sell at retail alcoholic liquor in the original package: (1) On Sunday before 12 noon or after 8 p.m.; (2) on Easter Sunday, Thanksgiving Day or Christmas Day; or (3) before 9 a.m. or after 11 p.m. on any day when the sale is permitted. The governing body of any city by ordinance may require the closing of premises prior to 11 p.m., but such ordinance shall not require closing prior to 8 p.m.

History: L. 1949, ch. 242, § 75; L. 1994, ch. 166, § 1; L. 2005, ch. 201, § 8; Nov. 15.



41-713 Retailers; mixing drinks on premises and employment of certain persons prohibited; exceptions.

41-713. Retailers; mixing drinks on premises and employment of certain persons prohibited; exceptions. (a) It shall be unlawful for a retailer of alcoholic liquor:

(1) To permit any person to mix drinks in or on the licensed premises, except as provided in subsection (b);

(2) to employ any person under the age of 21 years in connection with the operation of such retail establishment; or

(3) to employ any person in connection with the operation of such retail establishment who has been adjudged guilty of a felony.

(b) The provisions of subsection (a)(1) shall not apply to the preparation or mixing of samples for the purposes of conducting wine, beer or distilled spirit tastings, or any combination thereof, as authorized by K.S.A. 2015 Supp. 41-308d, and amendments thereto.

History: L. 1949, ch. 242, § 76; L. 2013, ch. 130, § 6; July 1.



41-714 Advertising; authority of director.

41-714. Advertising; authority of director. (a) Any advertising of a farm winery, microdistillery or microbrewery shall be subject to approval by the director prior to its dissemination.

(b) The secretary of revenue may adopt, in accordance with K.S.A. 41-210, and amendments thereto, rules and regulations necessary to regulate and control the advertising, in any form, and display of alcoholic liquor.

History: L. 1949, ch. 242, § 77; L. 1983, ch. 161, § 17; L. 1985, ch. 170, § 15; L. 1987, ch. 182, § 51; L. 1991, ch. 142, § 3; L. 2005, ch. 201, § 10; L. 2012, ch. 144, § 25; July 1.



41-715 Sale of liquor to incapacitated or intoxicated person; penalties.

41-715. Sale of liquor to incapacitated or intoxicated person; penalties. (a) No person shall knowingly sell, give away, dispose of, exchange or deliver, or permit the sale, gift or procuring of any alcoholic liquor to or for any person who is an incapacitated person, or any person who is physically or mentally incapacitated by the consumption of such liquor.

(b) Violation of this section is a misdemeanor punishable by a fine of not less than $100 and not exceeding $250 or imprisonment not exceeding 30 days, or both.

History: L. 1949, ch. 242, § 78; L. 1963, ch. 267, § 1; L. 1965, ch. 277, §8; L. 1985, ch. 173, § 1; July 1.



41-717 Certain sales on credit, in trade or by check prohibited.

41-717. Certain sales on credit, in trade or by check prohibited. (a) (1) Except as provided by subsection (a)(2), no person shall sell or furnish at retail and no microbrewery, microdistillery or farm winery shall sell to any consumer any alcoholic liquor on credit; on a passbook; on order on a store; in exchange for any goods, wares or merchandise; or in payment for any services rendered. If any person extends credit in violation of this subsection, the debt attempted to be created shall not be recoverable at law.

(2) A licensed retailer may sell alcoholic liquor and nonalcoholic malt beverage to a consumer, a licensed microbrewery may sell domestic beer to a consumer, a licensed microdistillery may sell domestic spirits to a consumer and a licensed farm winery may sell domestic wine to a consumer on credit pursuant to a credit card which entitles the user to purchase goods or services from at least 100 persons not related to the issuer of the credit card.

(b) No microbrewery, microdistillery, farm winery or retailer of alcoholic liquor shall accept a check for payment for alcoholic liquors sold by the winery or retailer to a consumer, other than the personal check of the person making the purchase.

History: L. 1949, ch. 242, § 80; L. 1983, ch. 161, § 18; L. 1987, ch. 182, § 52; L. 1995, ch. 266, § 1; L. 2012, ch. 144, § 26; July 1.



41-718 Sale only in original package; refilling prohibited.

41-718. Sale only in original package; refilling prohibited. (a) No person except a manufacturer, distributor, microbrewery, microdistillery, farm winery or wholesaler shall fill or refill, in whole or in part, any original package of alcoholic liquor with the same or any other kind or quality of alcoholic liquor.

(b) No person shall have in the person's possession for sale at retail any bottles, casks or other containers containing alcoholic liquor, except in original packages.

History: L. 1949, ch. 242, § 81; L. 1983, ch. 161, § 19; L. 1987, ch. 182, § 53; L. 2012, ch. 144, § 27; July 1.



41-719 Consumption of alcoholic liquor prohibited in certain places; exemptions.

41-719. Consumption of alcoholic liquor prohibited in certain places; exemptions. (a) (1) Except as otherwise provided herein and in K.S.A. 8-1599, and amendments thereto, no person shall drink or consume alcoholic liquor on the public streets, alleys, roads or highways or inside vehicles while on the public streets, alleys, roads or highways.

(2) Alcoholic liquor may be consumed at a special event or catered event held on public streets, alleys, roads, sidewalks or highways when a temporary permit has been issued pursuant to K.S.A. 41-2645, and amendments thereto, for such special event or when the caterer's licensee has provided the required notification pursuant to K.S.A. 41-2643, and amendments thereto. Any special event must be approved, by ordinance or resolution, by the local governing body of any city, county or township where such special event is being held. No alcoholic liquor may be consumed inside vehicles while on public streets, alleys, roads or highways at any special event or catered event.

(3) No person shall remove any alcoholic liquor from inside the boundaries of a special event as designated by the governing body of any city, county or township, or the boundaries of the catered event. The boundaries of a special event shall be clearly marked by signs, a posted map or other means which reasonably identify the area in which alcoholic liquor may be possessed or consumed at such special event.

(4) No person shall possess or consume alcoholic liquor inside the premises licensed as a special event that was not sold or provided by the licensee holding the temporary permit for such special event.

(b) No person shall drink or consume alcoholic liquor on private property except:

(1) On premises where the sale of liquor by the individual drink is authorized by the club and drinking establishment act;

(2) upon private property by a person occupying such property as an owner or lessee of an owner and by the guests of such person, if no charge is made for the serving or mixing of any drink or drinks of alcoholic liquor or for any substance mixed with any alcoholic liquor and if no sale of alcoholic liquor in violation of K.S.A. 41-803, and amendments thereto, takes place;

(3) in a lodging room of any hotel, motel or boarding house by the person occupying such room and by the guests of such person, if no charge is made for the serving or mixing of any drink or drinks of alcoholic liquor or for any substance mixed with any alcoholic liquor and if no sale of alcoholic liquor in violation of K.S.A. 41-803, and amendments thereto, takes place;

(4) in a private dining room of a hotel, motel or restaurant, if the dining room is rented or made available on a special occasion to an individual or organization for a private party and if no sale of alcoholic liquor in violation of K.S.A. 41-803, and amendments thereto, takes place;

(5) on the premises of a manufacturer, microbrewery, microdistillery or farm winery, if authorized by K.S.A. 41-305, 41-308a, 41-308b or K.S.A. 2015 Supp. 41-354, and amendments thereto; or

(6) on the premises of an unlicensed business as authorized pursuant to subsection (i).

(c) No person shall drink or consume alcoholic liquor on public property except:

(1) On real property leased by a city to others under the provisions of K.S.A. 12-1740 through 12-1749, and amendments thereto, if such real property is actually being used for hotel or motel purposes or purposes incidental thereto.

(2) In any state-owned or operated building or structure, and on the surrounding premises, which is furnished to and occupied by any state officer or employee as a residence.

(3) On premises licensed as a club or drinking establishment and located on property owned or operated by an airport authority created pursuant to chapter 27 of the Kansas Statutes Annotated, and amendments thereto, or established by a city.

(4) On the state fair grounds on the day of any race held thereon pursuant to the Kansas parimutuel racing act.

(5) On the state fairgrounds, if: (A) The alcoholic liquor is domestic beer or wine or wine imported under K.S.A. 41-308a(e), and amendments thereto, and is consumed only for purposes of judging competitions; (B) the alcoholic liquor is wine or beer and is sold and consumed during the days of the Kansas state fair on premises leased by the state fair board to a person who holds a temporary permit issued pursuant to K.S.A. 41-2645, and amendments thereto, authorizing the sale and serving of such wine or beer, or both; or (C) the alcoholic liquor is consumed on nonfair days in conjunction with bona fide scheduled events involving not less than 75 invited guests and the state fair board, in its discretion, authorizes the consumption of the alcoholic liquor, subject to any conditions or restrictions the board may require.

(6) In the state historical museum provided for by K.S.A. 76-2036, and amendments thereto, on the surrounding premises and in any other building on such premises, as authorized by rules and regulations of the state historical society.

(7) On the premises of any state-owned historic site under the jurisdiction and supervision of the state historical society, on the surrounding premises and in any other building on such premises, as authorized by rules and regulations of the state historical society.

(8) In a lake resort within the meaning of K.S.A. 32-867, and amendments thereto, on state-owned or leased property.

(9) On the premises of any Kansas national guard regional training center or armory, and any building on such premises, as authorized by rules and regulations of the adjutant general and upon approval of the Kansas military board.

(10) On the premises of any land or waters owned or managed by the department of wildlife, parks and tourism, except as otherwise prohibited by rules and regulations of the department adopted by the secretary pursuant to K.S.A. 32-805, and amendments thereto.

(11) On property exempted from this subsection (c) pursuant to subsection (d), (e), (f), (g) or (h).

(12) On the premises of the state capitol building or on its surrounding premises during an official state function of a nonpartisan nature that has been approved by the legislative coordinating council.

(d) Any city may exempt, by ordinance, from the provisions of subsection (c) specified property the title of which is vested in such city.

(e) The board of county commissioners of any county may exempt, by resolution, from the provisions of subsection (c) specified property the title of which is vested in such county.

(f) The state board of regents may exempt from the provisions of subsection (c) the Sternberg museum on the campus of Fort Hays state university, or other specified property which is under the control of such board and which is not used for classroom instruction, where alcoholic liquor may be consumed in accordance with policies adopted by such board.

(g) The board of regents of Washburn university may exempt from the provisions of subsection (c) the Mulvane art center and the Bradbury Thompson alumni center on the campus of Washburn university, and other specified property the title of which is vested in such board and which is not used for classroom instruction, where alcoholic liquor may be consumed in accordance with policies adopted by such board.

(h) The board of trustees of a community college may exempt from the provisions of subsection (c) specified property which is under the control of such board and which is not used for classroom instruction, where alcoholic liquor may be consumed in accordance with policies adopted by such board.

(i) (1) An unlicensed business may authorize patrons or guests of such business to consume alcoholic liquor on the premises of such business provided:

(A) Such alcoholic liquor is in the personal possession of the patron and is not sold, offered for sale or given away by the owner of such business or any employees thereof;

(B) possession and consumption of alcoholic liquor shall not be authorized between the hours of 12 a.m. and 9 a.m.;

(C) the business, or any owner thereof, shall not have had a license issued under either the Kansas liquor control act or the club and drinking establishment act revoked for any reason; and

(D) no charge of any sort may be made by the business for the privilege of possessing or consuming alcoholic liquor on the premises, or for mere entry onto the premises.

(2) It shall be a violation of this section for any unlicensed business to authorize the possession or consumption of alcoholic liquor by a patron of such business when such authorization is not in accordance with the provisions of this subsection.

(3) For the purposes of this subsection, "patron" means a natural person who is a customer or guest of an unlicensed business.

(j) Violation of any provision of this section is a misdemeanor punishable by a fine of not less than $50 or more than $200 or by imprisonment for not more than six months, or both.

(k) For the purposes of this section, "special event" means a picnic, bazaar, festival or other similar community gathering, which has been approved by the local governing body of any city, county or township.

History: L. 1949, ch. 242, § 82; L. 1968, ch. 35, § 1; L. 1969, ch. 242, § 1; L. 1971, ch. 175, § 1; L. 1975, ch. 251, § 1; L. 1979, ch. 153, § 13; L. 1981, ch. 200, § 1; L. 1987, ch. 182, § 54; L. 1988, ch. 165, § 3; L. 1990, ch. 180, § 2; L. 1991, ch. 143, § 1; L. 1992, ch. 269, § 1; L. 1995, ch. 59, § 1; L. 1998, ch. 92, § 8; L. 1998, ch. 191, § 4; L. 1999, ch. 153, § 2; L. 2000, ch. 166, § 3; L. 2002, ch. 139, § 1; L. 2005, ch. 201, § 11; L. 2006, ch. 206, § 1; L. 2008, ch. 126, § 7; L. 2009, ch. 114, § 9; L. 2012, ch. 144, § 28; L. 2012, ch. 144, § 29; L. 2015, ch. 82, § 17; July 1.



41-720 Nonbeverage licensee forbidden to give or sell alcoholic liquors; violation; penalty.

41-720. Nonbeverage licensee forbidden to give or sell alcoholic liquors; violation; penalty. No nonbeverage user shall sell, give away or otherwise dispose of any alcohol or wine, purchased under his license as such nonbeverage user, in any form fit for beverage purposes. Any nonbeverage user who shall violate the provisions of this section shall pay to the director, for the use of the liquor control administration fund, the sum of two dollars and ten cents ($2.10) for each gallon of alcohol or wine so diverted, and in addition thereto shall be subject to the penalties provided in K.S.A. 41-901.

History: L. 1949, ch. 242, § 83; March 9.



41-721 No retail licenses to issue in cities where electors voted contrary.

41-721. No retail licenses to issue in cities where electors voted contrary. It shall not be lawful to sell alcoholic liquor at retail nor shall the director grant or issue, or cause to be granted or issued, any license to sell alcoholic liquor at retail within the limits of any city of this state, while the prohibition against such sales, arising under K.S.A. 41-301 and 41-302, or otherwise as provided in this act, is in effect; and if any such license be granted or issued in violation hereof the same shall be void: Provided, That this section shall not prohibit the issuance of a manufacturer's or distributor's license in accordance with law by the director in such prohibited territory.

History: L. 1949, ch. 242, § 84; March 9.



41-722 Giving or selling liquor to evade law declared unlawful.

41-722. Giving or selling liquor to evade law declared unlawful. The giving away or delivery of any alcoholic liquor for the purpose of evading any provision of K.S.A. 41-721 or taking of orders or the making of agreements, at or within any governmental subdivision, while such sales are prohibited, for the sale or delivery of any alcoholic liquor, or other shift or device to evade any provision of this act, shall be held to be an unlawful selling.

History: L. 1949, ch. 242, § 85; March 9.



41-723 Violating 41-721 and 41-722; places declared common nuisances.

41-723. Violating 41-721 and 41-722; places declared common nuisances. All places where alcoholic liquor is sold in violation of any provision of K.S.A. 41-721 and 41-722 shall be and are declared to be common nuisances, and may be abated as such in the manner hereinafter provided.

History: L. 1949, ch. 242, § 86; March 9.



41-724 Transportation of liquor into state forbidden; exceptions.

41-724. Transportation of liquor into state forbidden; exceptions. No person or common carrier shall haul or transport alcoholic liquor in or into this state, for sale, or for storage and sale in this state, upon which the required labeling or gauging fee, tax, duty or license has not been paid, except for delivery to distributors, distillers, manufacturers, importers, blenders, rectifiers, wholesalers or jobbers maintaining a bonded warehouse within this state.

History: L. 1949, ch. 242, § 87; March 9.



41-725 Common carriers; must deliver only to consignee.

41-725. Common carriers; must deliver only to consignee. It shall be unlawful for any officer, agent or employee of any railroad company, express company or other common carrier to deliver any alcoholic liquors to any person other than to the person to whom such shipment is consigned, or to his authorized agent, and without a written receipt in each instance by such consignee in person therefor, or by his authorized agent; or to deliver any such shipments to any person whomsoever where such shipments have been consigned to a fictitious person or persons under a fictitious name.

History: L. 1949, ch. 242, § 88; March 9.



41-726 False statements to common carriers unlawful.

41-726. False statements to common carriers unlawful. It shall be unlawful for any person to make a false statement, for the purpose of obtaining alcoholic liquors, to any railroad, express or transportation company, or any person engaged in the business of transporting goods, wares or merchandise for the purpose of obtaining the shipment, transportation or delivery of same.

History: L. 1949, ch. 242, § 89; March 9.



41-727 Purchase or consumption of alcoholic beverage by minor; penalty; exceptions; tests; detainment.

41-727. Purchase or consumption of alcoholic beverage by minor; penalty; exceptions; tests; detainment. (a) Except with regard to serving of alcoholic liquor or cereal malt beverage as permitted by K.S.A. 41-308a, 41-308b, 41-727a, 41-2610, 41-2652, 41-2704 and 41-2727, and amendments thereto, and subject to any rules and regulations adopted pursuant to such statutes, no person under 21 years of age shall possess, consume, obtain, purchase or attempt to obtain or purchase alcoholic liquor or cereal malt beverage except as authorized by law.

(b) Violation of this section by a person 18 or more years of age but less than 21 years of age is a class C misdemeanor for which the minimum fine is $200.

(c) Any person less than 18 years of age who violates this section is a juvenile offender under the revised Kansas juvenile justice code. Upon adjudication thereof and as a condition of disposition, the court shall require the offender to pay a fine of not less than $200 nor more than $500.

(d) In addition to any other penalty provided for a violation of this section: (1) The court may order the offender to do either or both of the following:

(A) Perform 40 hours of public service; or

(B) attend and satisfactorily complete a suitable educational or training program dealing with the effects of alcohol or other chemical substances when ingested by humans.

(2) Upon a first conviction of a violation of this section, the court shall order the division of vehicles to suspend the driving privilege of such offender for 30 days. Upon receipt of the court order, the division shall notify the violator and suspend the driving privileges of the violator for 30 days whether or not that person has a driver's license.

(3) Upon a second conviction of a violation of this section, the court shall order the division of vehicles to suspend the driving privilege of such offender for 90 days. Upon receipt of the court order, the division shall notify the violator and suspend the driving privileges of the violator for 90 days whether or not that person has a driver's license.

(4) Upon a third or subsequent conviction of a violation of this section, the court shall order the division of vehicles to suspend the driving privilege of such offender for one year. Upon receipt of the court order, the division shall notify the violator and suspend the driving privileges of the violator for one year whether or not that person has a driver's license.

(e) This section shall not apply to the possession and consumption of cereal malt beverage by a person under the legal age for consumption of cereal malt beverage when such possession and consumption is permitted and supervised, and such beverage is furnished, by the person's parent or legal guardian.

(f) Any city ordinance or county resolution prohibiting the acts prohibited by this section shall provide a minimum penalty which is not less than the minimum penalty prescribed by this section.

(g) A law enforcement officer may request a person under 21 years of age to submit to a preliminary screening test of the person's breath to determine if alcohol has been consumed by such person if the officer has reasonable grounds to believe that the person has alcohol in the person's body except that, if the officer has reasonable grounds to believe the person has been operating or attempting to operate a vehicle under the influence of alcohol, the provisions of K.S.A. 8-1012, and amendments thereto, shall apply. No waiting period shall apply to the use of a preliminary breath test under this subsection. If the person submits to the test, the results shall be used for the purpose of assisting law enforcement officers in determining whether an arrest should be made for violation of this section. A law enforcement officer may arrest a person based in whole or in part upon the results of a preliminary screening test. Such results or a refusal to submit to a preliminary breath test shall be admissible in court in any criminal action, but are not per se proof that the person has violated this section. The person may present to the court evidence to establish the positive preliminary screening test was not the result of a violation of this section.

(h) (1) Any person less than 18 years of age who violates only this section shall not be detained or placed in a jail, as defined in K.S.A. 2015 Supp. 38-2302, and amendments thereto.

(2) Any person less than 18 years of age who is arrested only for a violation of this section shall not be detained or placed in a juvenile detention facility, as defined in K.S.A. 2015 Supp. 38-2302, and amendments thereto, for a period exceeding 24 hours, excluding Saturdays, Sundays and legal holidays.

(3) Any person less than 18 years of age at the time of the offense who is adjudicated only of a violation of this section shall not be detained in a jail, juvenile detention facility, juvenile correctional facility or sanctions house, as defined in K.S.A. 2015 Supp. 38-2302, and amendments thereto.

(i) This section shall be part of and supplemental to the Kansas liquor control act.

History: L. 1985, ch. 173, § 2; L. 1987, ch. 182, § 55; L. 1988, ch. 165, § 9; L. 1990, ch. 179, § 4; L. 1994, ch. 300, § 1; L. 1996, ch. 229, § 115; L. 2000, ch. 166, § 4; L. 2001, ch. 200, § 9; L. 2004, ch. 94, § 3; L. 2006, ch. 173, § 7; L. 2007, ch. 195, § 26; L. 2010, ch. 142, § 2; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 41-727b.



41-727a Use of minors to determine compliance with law, limitations.

41-727a. Use of minors to determine compliance with law, limitations. (a) Any person listed in subsections (b)(1), (b)(2) or (b)(3) may engage or direct a person under 21 years of age to violate the provisions of the Kansas liquor control act in order to develop a program or system which determines and encourages compliance with the provisions of such act prohibiting the furnishing or sale of alcoholic liquor to a person under 21 years of age or the consumption of alcoholic liquor by such persons.

(b) No person shall engage or direct a person under 21 years of age to violate any provision of the Kansas liquor control act for purposes of determining compliance with the provisions of such act unless such person is:

(1) An officer having authority to enforce the provisions of the Kansas liquor control act;

(2) an authorized representative of the attorney general, a county attorney or a district attorney; or

(3) a licensee under the Kansas liquor control act or such licensee's designee pursuant to a self-compliance program designed to increase compliance with the provisions of the Kansas liquor control act if such program has been approved by the director.

History: L. 2000, ch. 166, § 5; July 1.



41-728 Sales of liquor by distributors; prohibited acts.

41-728. Sales of liquor by distributors; prohibited acts. (a) No distributor shall, directly or indirectly, sell on credit any alcoholic liquor or cereal malt beverage to a club, drinking establishment or caterer, and no club, drinking establishment or caterer shall, directly or indirectly, buy on credit any alcoholic liquor or cereal malt beverage from a distributor.

(b) Any sales of alcoholic liquor or cereal malt beverage by a distributor to a club, drinking establishment, caterer or retailer licensed under the Kansas liquor control act or under K.S.A. 41-2702, and amendments thereto, shall be separate transactions from sales by such distributor to any other such club, drinking establishment, caterer or retailer even if the licensee is the same person or entity as the holder of the license for such other club, drinking establishment, caterer or retailer.

(c) Except as otherwise provided by this section or K.S.A. 41-702, 41-703 and 41-2707, and amendments thereto, any financial instrument, other than a second-party check, may be used by a club, drinking establishment, caterer or retailer licensed under the Kansas liquor control act or under K.S.A. 41-2702, and amendments thereto, to purchase alcoholic liquor or cereal malt beverage from a distributor and a distributor may accept any such financial instrument as payment. In addition, a prepayment plan may be used for the purpose of making such purchases if the amount prepaid does not exceed the usual purchases made for the period of time for which prepayment is made.

(d) Sales of alcoholic liquor by a distributor to clubs, drinking establishments, caterers or retailers licensed under the Kansas liquor control act or under K.S.A. 41-2702, and amendments thereto, shall be final except that a distributor may:

(1) Buy back any item of alcoholic liquor or cereal malt beverage which such club, drinking establishment, caterer or retailer has obtained the approval of the director to close out;

(2) buy back any item of alcoholic liquor or cereal malt beverage when required by the supplier; and

(3) buy back or exchange, within 24 hours after delivery, any item of alcoholic liquor or cereal malt beverage which is damaged or deteriorated in quality.

History: L. 1987, ch. 182, § 136; April 30.



41-729 Retail sales at less than cost; permit required.

41-729. Retail sales at less than cost; permit required. (a) No retailer shall sell, directly or indirectly, any alcoholic liquor at less than the acquisition cost of such liquor without first having obtained from the director a permit to do so.

(b) The director may issue to a licensed retailer a permit authorizing the retailer to sell alcoholic liquor at less than the acquisition act of such liquor if:

(1) The retailer is actually closing out the retailer's stock for the purpose of completely discontinuing sale of the item of alcoholic liquor for a period of not less than 12 months;

(2) the item of alcoholic liquor is damaged or deteriorated in quality and notice is given to the public thereof; or

(3) the sale of the item of alcoholic liquor is by an officer acting under the order of a court.

History: L. 1987, ch. 182, § 137; April 30.



41-730 Sale of powdered alcohol prohibited.

41-730. Sale of powdered alcohol prohibited. (a) No form of powdered alcohol shall be sold or offered for sale by any person licensed under the Kansas liquor control act.

(b) This section shall be a part of and supplemental to the Kansas liquor control act.

History: L. 2015, ch. 82, § 3; July 1.






Article 8 MISDEMEANORS AND NUISANCES

41-803 Open saloon; definition; prohibition.

41-803. Open saloon; definition; prohibition. (a) It shall be unlawful for any person to own, maintain, operate or conduct, either directly or indirectly, an open saloon.

(b) As used in this section, "open saloon" means any place, public or private, where alcoholic liquor is sold or offered or kept for sale by the drink or in any quantity of less than 100 milliliters (3.4 fluid ounces) or sold or offered or kept for sale for consumption on the premises where sold, but does not include any premises where the sale of liquor is authorized by the club and drinking establishment act or, on and after January 1, 1988, any manufacturer, microbrewery, microdistillery or farm winery, if authorized by K.S.A. 41-305, 41-308a, 41-308b or K.S.A. 2015 Supp. 41-354, and amendments thereto.

(c) Any violation of the provisions of this section is a misdemeanor punishable by a fine of not more than $500 and by imprisonment for not more than 90 days.

History: L. 1949, ch. 242, § 92; L. 1978, ch. 187, § 2; L. 1978, ch. 189, § 13; L. 1979, ch. 152, § 4; L. 1986, ch. 185, § 6; L. 1987, ch. 182, § 56; L. 2012, ch. 144, § 30; July 1.



41-805 Nuisances; places and properties operated or used in violation of act; lien for fines and costs; leases void; procedure for seizure and sale of vehicles and airplanes; appeals; stay of proceedings.

41-805. Nuisances; places and properties operated or used in violation of act; lien for fines and costs; leases void; procedure for seizure and sale of vehicles and airplanes; appeals; stay of proceedings. (1) Any room, house, building, boat, vehicle, airplane, structure or place of any kind where alcoholic liquors are sold, manufactured, bartered or given away, in violation of this act, or any building, structure or boat where persons are permitted to resort for the purpose of drinking alcoholic liquors, in violation of this act, or any place where such liquors are kept for sale, barter or gift, in violation of this act, and all such liquors, and all property kept in and used in maintaining such a place, are each and all of them hereby declared to be a common nuisance. Any person who maintains or assists in maintaining such common nuisance is guilty of a misdemeanor punishable by imprisonment for not more than one year or by a fine not exceeding $25,000, or by both. If the court finds that the owner of real property knew or should have known under the circumstances of the maintenance of a common nuisance on such property, contrary to the liquor laws of this state, and did not make a bona fide attempt to abate such nuisance under the circumstances, such property shall be subject to a lien for, and may be sold to pay all fines and costs assessed against the occupant of such building or premises for any violation of this act; and such lien shall be immediately enforced by civil action, in any court having jurisdiction, by the county or district attorney of the county wherein such building or premises may be located, or by the attorney for the director, when ordered by the director. For purposes of this section, evidence of a bona fide attempt to abate such nuisance by the owner of the property shall include, but not be limited to, the filing of a written report, by such owner or at such owner's direction, to the local law enforcement agency that the property is suspected by the owner of the property of being used in maintaining a common nuisance as set forth in K.S.A. 22-3901, and amendments thereto, contrary to the liquor laws of this state. If a tenant of any building or premises uses the building or premises, or any part thereof, in maintaining a common nuisance as hereinbefore defined, or knowingly permits such use by another, such use shall render void the lease under which the tenant holds, and shall cause the right of possession to revert to the owner or lessor, who may make immediate entry upon the premises, or may invoke the remedy provided for the forcible detention thereof.

(2) Upon the filing of a complaint or information charging that a vehicle or airplane is a common nuisance as above declared, a warrant shall be issued authorizing and directing the officer to whom it is directed to arrest the person or persons described in the complaint or information or the person or persons using the vehicle or airplane in violation of this act and to seize and take into the officer's custody all such vehicles and airplanes so used which the officer finds, and safely keep them subject to the order of the court. In the complaint or information it shall not be necessary to accurately describe the vehicle or airplane so used, but only such description shall be necessary as will enable the officer executing the warrant to identify it properly.

Whenever any vehicles or airplanes shall be seized under any such warrant, whether an arrest has been made or not, a notice shall issue within 48 hours after the return of the warrant in the same manner as a summons, directed to the defendant in such action and to all persons claiming any interest in such vehicles or airplanes, fixing a time, to be not less than 60 days, and place at which all persons claiming any interest therein may appear and answer the complaint made against such vehicles or airplanes and show cause why they should not be adjudged forfeited and sold as hereinafter provided. Such notice shall be served upon the defendant in the action in the same manner as a summons if the defendant be found within the jurisdiction of the court, and a copy thereof shall also be posted in one or more public places in the county in which the cause is pending. If at the time for filing answer the notice has not been duly served or sufficient cause appear, the time for answering shall be extended by the court and such other notice issued as will supply any defect in the previous notice and give reasonable time and opportunity for all persons interested to appear and answer. At or before the time fixed by notice, any person claiming an interest in the vehicles or airplanes seized, may file an answer in writing, setting up a claim thereto, and shall thereupon be admitted as a party defendant to the proceedings against such vehicles or airplanes. The complaint or information and answer or answers that may be filed shall be the only pleadings required. At the time fixed for answer, or at any other time to be fixed by the court, a trial shall be held in a summary manner before the court on the allegation of the complaint or information against the property seized. Whether any answer shall be filed or not, it shall be the duty of the county or district attorney to appear and adduce evidence in support of such allegation.

(3) If the court finds that such vehicles or airplanes were at the time a common nuisance, as defined in this section, the court shall adjudge forfeited so much thereof as the court finds to be a common nuisance, and shall order the officer in whose custody they are to sell them publicly. The officer shall cause notice to be given by publication for at least one week in the official county paper of the time and place of the sale of the property and shall file in the court a return showing the sale of the property and the amount received therefor and shall pay the same into court to await the order of the court. The court, if it approves such sale, shall declare forfeited the proceeds of the sale and, after paying out of the proceeds of the sale the costs of the action, including costs of sale and the keeping and maintenance of the property, shall out of the balance of the money received from the property at the sale, pay all liens, according to their priorities, which are established by intervention or otherwise at the hearing or another proceeding brought for that purpose as being bona fide and for value and as having been created without the lienor having any notice that the vehicle or airplane was being used in so violating the provisions of this act and without the lienor having any notice at any time subsequent to the creation of the lien and prior to the seizure in time to have protected the lien that the vehicle was so being used. The balance remaining shall be paid to the state treasurer pursuant to K.S.A. 20-2801, and amendments thereto, except that, if upon proper proof, a lien as herein provided is established in excess of the value of the vehicle as found by the court, the court may order, without sale, the surrender of such vehicle to such lienor upon the payment of all costs as is herein provided.

(4) Either the state or any defendant or other person claiming the vehicle or airplane seized, or an interest therein, may appeal from the judgment of the court in any such proceedings against the property seized in the manner provided for taking appeals in criminal cases. Any claimant of such property who appeals, in order to stay proceedings, must enter into an undertaking with a sufficient surety to the state of Kansas, to be approved by the judge of the district court, in the sum of not less than $100 nor less than double the amount of the value of the property as fixed by the court and the costs adjudged against the property, conditioned that the claimant will prosecute the appeal without unnecessary delay, and if judgment is entered against the claimant on appeal, the claimant will satisfy the judgment and costs, and no bond shall be required for an appeal by the state, and such appeal shall stay the execution of the judgment.

History: L. 1949, ch. 242, § 94; L. 1973, ch. 106, § 7; L. 1978, ch. 105, § 12; L. 1990, ch. 114, § 4; L. 1992, ch. 314, § 7; L. 2006, ch. 124, § 4; July 1.



41-806 Action by injunction to abate nuisance; procedure; fees of prosecuting attorneys; closing and padlocking; bond of owner, lessee or occupant.

41-806. Action by injunction to abate nuisance; procedure; fees of prosecuting attorneys; closing and padlocking; bond of owner, lessee or occupant. The attorney for the director when ordered by the director, or county attorney in the county in which such nuisance exists, or is kept or maintained, may maintain an action by injunction, in the name of the state of Kansas, to abate and temporarily or permanently to enjoin such nuisance. The court shall have the right to make temporary and final orders as in other injunction proceedings. The plaintiff shall not be required to give bond in such action.

Upon final judgment against the defendant, such court shall allow the attorneys for the state of Kansas a reasonable fee for prosecuting the action which shall be taxed as costs and shall also order that such room, house, building, structure, boat or place of any kind shall be closed and padlocked for a period of not less than three (3) months nor more than two (2) years, and until the owner, lessee, tenant or occupant thereof shall give bond with sufficient surety to be approved by the court making the order, in the penal sum of not less than one thousand dollars ($1,000), payable to the state of Kansas, and conditioned that no alcoholic liquor will for a period of two years thereafter be manufactured, possessed, sold, bartered or given away or furnished or otherwise disposed of thereon or therein, or kept thereon or therein with intent to sell, barter, give away, or otherwise dispose of the same, contrary to this act, and that he and his surety will pay all fines and costs assessed against him for any violation of this act.

If any condition of such bond be violated, the whole amount may be recovered as a penalty for the use of the state of Kansas; and, in such suit on the bond, both principal and surety may be joined as party defendants, and satisfaction may be had from either of them. In such action a notice to nonresident defendants may be given by publication as authorized by law under the code of civil procedure, or upon their agents for service in this state, if any.

History: L. 1949, ch. 242, § 95; March 9.






Article 9 GENERAL PENALTY PROVISIONS

41-901 Violations of act by persons required to be licensed; penalties; revocation of license; forfeiture and sale of liquor.

41-901. Violations of act by persons required to be licensed; penalties; revocation of license; forfeiture and sale of liquor. (a) No person shall manufacture, import for distribution as a distributor at wholesale or distribute or sell alcoholic liquor or cereal malt beverage at any place within the state without having first obtained a valid license therefor under the provisions of this act or under K.S.A. 41-2702, and amendments thereto. No person shall obtain a license to carry on the business authorized by the license as agent for another, obtain a license by fraud or make any false statement or otherwise violate any of the provisions of this act in obtaining any license hereunder. No person having obtained a license hereunder shall violate any of the provisions of this act with respect to the manufacture, possession, distribution or sale of alcoholic liquor or cereal malt beverage; or with respect to the maintenance of the licensed premises.

(b) Violation of subsection (a) shall be punishable as follows, except where other penalties are specifically provided by law:

(1) For a first offense, by a fine of not more than $500; and

(2) for a second or subsequent offense, by a fine of not more than $1,000 or by imprisonment for not more than six months, or both.

(c) Each day any person engages in business as a manufacturer, distributor, microbrewery, microdistillery, farm winery or retailer in violation of the provisions of this act shall constitute a separate offense.

(d) Any license obtained to carry on the business as agent for another or any license obtained by fraud or by false statements shall be revoked by the director. When a license has been revoked for obtaining a license to carry on the business authorized by the license as agent for another, or obtained a license by fraud or by any false statement, all alcoholic liquor in the possession of the person who procured the license shall be forfeited and sold and the proceeds of the sale shall be paid to the county treasurer of the county where the alcoholic liquor was located. During the pendency of any appeal from any order revoking a license, the director may obtain an order from the district court of the county where the alcoholic liquor is located, restraining the sale or disposal of the alcoholic liquor. When an order revoking any license is issued by the director, the director shall forthwith forward by registered mail a certified copy of the order revoking the license under the seal of the director to the county attorney of the county where the alcoholic liquor is located.

Within 15 days after the order of revocation becomes final, the county attorney shall institute, against the person who procured the license, a civil action under the code of civil procedure in the district court of the county in the name of the state of Kansas on the relation of the county attorney to forfeit all alcoholic liquor. Summons shall be served as provided by the code of civil procedure upon the person who procured the license. Upon the return day of the summons issued or as soon after as convenient to the court, an order shall be entered by the court forfeiting the alcoholic liquor to the state of Kansas and ordering it to be sold by the sheriff of the county in which the forfeiture occurred. The order shall fix the time and place of sale and the method and manner in which the sale shall be held, together with notice of the sale as the court directs. After payment of all costs of the action, including a reasonable fee for the county attorney, the balance remaining shall be paid to the state treasurer pursuant to K.S.A. 20-2801, and amendments thereto.

History: L. 1949, ch. 242, § 96; L. 1953, ch. 238, § 8; L. 1973, ch. 106, § 8; L. 1978, ch. 105, § 13; L. 1983, ch. 161, § 20; L. 1987, ch. 182, § 57; L. 2012, ch. 144, § 31; July 1.



41-902 General penalty.

41-902. General penalty. Any person who shall violate any provision of this act for which a penalty is not otherwise specifically provided shall upon conviction of any such violation be fined not to exceed five hundred dollars ($500) or by imprisonment not to exceed six (6) months or by both such fine and imprisonment.

History: L. 1949, ch. 242, § 97; March 9.



41-903 Knowingly permitting licensee to unlawfully use premises deemed violation of act.

41-903. Knowingly permitting licensee to unlawfully use premises deemed violation of act. If the owner of the licensed premises or any person from whom the licensee derives the right to possession of such premises, or the agent of such owner or person, shall knowingly permit the licensee to use such licensed premises in violation of the terms of this act, such owner, agent or other person shall be deemed guilty of a violation of this act to the same extent as such licensee and be subject to the same punishment.

History: L. 1949, ch. 242, § 98; March 9.



41-904 Violation by agent or employee of licensee; deemed act of licensee, when.

41-904. Violation by agent or employee of licensee; deemed act of licensee, when. Every act or omission of whatsoever nature constituting a violation of any of the provisions of this act, by any officer, director, manager or other agent or employee of any licensee, if such act is committed or omission is made with the authorization, knowledge or approval of the licensee, shall be deemed and held to be the act of such employer or licensee, and such employer or licensee shall be punishable in the same manner as if such act or omission had been done or omitted by him personally.

History: L. 1949, ch. 242, § 99; March 9.



41-905 False branding; forfeiture; penalty.

41-905. False branding; forfeiture; penalty. Any person who shall knowingly possess, sell, ship, transport or in any way dispose of any alcoholic liquor under any other than the proper name or brand known to the trade as designating the kind and quality of the contents of the package or other containers of such alcoholic liquor or who shall cause any such act to be done, shall forfeit to the state such alcoholic liquor and such packages and containers, and shall be subject to the punishment and penalties provided for violation of this act.

History: L. 1949, ch. 242, § 100; March 9.






Article 10 PROSECUTION AND ENFORCEMENT

41-1001 Violations; sufficiency of complaint, indictment or information; sufficiency of proof.

41-1001. Violations; sufficiency of complaint, indictment or information; sufficiency of proof. In any indictment, information or complaint, charging the violation of any of the provisions of this act, it shall be sufficient to charge that the accused unlawfully manufactured, sold, offered for sale, kept for sale, delivered or otherwise unlawfully disposed of alcoholic liquor without any further or more specific description of such liquor; and proof of any kind of alcoholic liquor unlawfully manufactured, sold, offered for sale, kept for sale, delivered, or otherwise unlawfully disposed of, as the case may be, shall be sufficient proof as to the character or kind of alcoholic liquor.

History: L. 1949, ch. 242, § 101; March 9.



41-1002 Complaint, indictment or information; allegations as to quantity and kind; second offense; proof.

41-1002. Complaint, indictment or information; allegations as to quantity and kind; second offense; proof. In any indictment, information, or complaint charging the violation of any of the provisions of this act, it shall not be necessary to allege the quantity of such alcoholic liquor or the kind thereof further than to allege that the same was alcoholic liquor and, in case of sale, keeping for sale or delivery, it shall not be necessary to set out the name of the person to whom sale or delivery has been made; and, in any prosecution for a second offense, it shall not be necessary to state in the indictment, complaint or information the record of the former conviction, but it shall be sufficient briefly to allege such conviction. Proof of sale, delivery or unlawful disposition of alcoholic liquors to any person, not authorized by this act to purchase or receive the same, shall be sufficient to sustain the allegation of unlawful sale, delivery or disposition, as the case may be.

History: L. 1949, ch. 242, § 102; March 9.



41-1003 Same; separate offenses may be joined; allegation as to place and time; exceptions need not be negatived.

41-1003. Same; separate offenses may be joined; allegation as to place and time; exceptions need not be negatived. In any indictment, information, or complaint, against any one or more individuals charging the violation of any of the provisions of this act, separate offenses hereunder may be joined in the same indictment, information, or complaint; and the accused may be prosecuted and convicted upon all or any of such counts so joined the same as upon separate indictments, informations or complaints; and judgment may be rendered on each count upon which there is a conviction. In any indictment, information or complaint for any violation of this act, it shall not be necessary to describe the place where the offense was committed, except to allege that it was committed in the county wherein the prosecution was had, unless the particular place where the violation occurred constitutes one of the specific ingredients of the offense; nor shall it be necessary to negative any of the exceptions contained in this act, nor shall it be necessary to state the day or the hour when the offense was committed unless the day or hour constitutes a special element or ingredient of the offense.

History: L. 1949, ch. 242, § 103; March 9.



41-1004 Possession of special tax stamp of federal government, effect; evidence.

41-1004. Possession of special tax stamp of federal government, effect; evidence. The possession of a special tax stamp from the government of the United States authorizing the sale or manufacture of alcoholic liquor as defined in this act by a person not licensed under this act, shall be prima facie evidence that the person so holding said special tax stamp is manufacturing or selling in violation of this act. A certified copy of such special tax stamp verified by the proper authority shall be admitted in evidence in all respects as the original special tax stamp might be received.

History: L. 1949, ch. 242, § 104; March 9.






Article 11 MISCELLANEOUS PROVISIONS

41-1101 Discrimination in sales, services or prices unlawful; filing of statement; exceptions; multiple case discounts prohibited.

41-1101. Discrimination in sales, services or prices unlawful; filing of statement; exceptions; multiple case discounts prohibited. (a) No distributor licensed under this act shall purchase any alcoholic liquor from any manufacturer, owner of alcoholic liquor at the time it becomes a marketable product, exclusive agent of such manufacturer or owner, microbrewery, microdistillery, farm winery or distributor of alcoholic liquor bottled in a foreign country either within or without this state, unless the manufacturer, owner, exclusive agent, microbrewery, microdistillery, farm winery or distributor files with the director a written statement sworn to by the manufacturer, owner, exclusive agent, microbrewery, microdistillery, farm winery or distributor or, in case of a corporation, one of its principal officers, agreeing to sell any of the brands or kinds of alcoholic liquor manufactured or distributed by the manufacturer, owner, exclusive agent, microbrewery, microdistillery, farm winery or distributor to any distributor licensed in this state and having a franchise to distribute the alcoholic liquor pursuant to K.S.A. 41-410, and amendments thereto, and to make such sales to all such licensed distributors in this state at the same current price and without discrimination. Each manufacturer, owner, exclusive agent, microbrewery, microdistillery or farm winery shall provide to each distributor written notice not less than 45 days before any change in the current price of any spirits or wine which such manufacturer, owner, exclusive agent, microbrewery, microdistillery or farm winery sells to such distributor. If any manufacturer, owner, exclusive agent, microbrewery, microdistillery, farm winery or distributor making the agreement violates the agreement by refusing to sell such alcoholic liquor to any such franchised licensed distributor in this state or discriminates in current prices among such franchised licensed distributors making or attempting to make purchases of alcoholic liquor from the manufacturer, owner, exclusive agent, microbrewery, microdistillery, farm winery or distributor, the director shall notify, by registered mail, each such franchised licensed distributor in this state of the violation. Thereupon, it shall be unlawful for a franchised licensed distributor in this state to purchase any alcoholic liquor from the manufacturer, owner, exclusive agent, microbrewery, microdistillery, farm winery or distributor. If thereafter such a franchised licensed distributor purchases any alcoholic liquor from the manufacturer, owner, exclusive agent, microbrewery, microdistillery, farm winery or distributor, such franchised distributor's license shall be revoked by the director. If any manufacturer, owner, exclusive agent, microbrewery, microdistillery, farm winery or distributor of alcoholic liquor bottled in a foreign country, making any agreement hereunder, does not have a sufficient supply of alcoholic liquor of any of the brands or kinds which the manufacturer, owner, exclusive agent, microbrewery, microdistillery, farm winery or distributor manufactures or distributes to supply the demands of all licensed distributors having a franchise to distribute such alcoholic liquor, the manufacturer, owner, exclusive agent, microbrewery, microdistillery, farm winery or distributor may ration such alcoholic liquor and apportion the available supply among such franchised licensed distributors purchasing or attempting to purchase it, in accordance with a plan which shall be subject to the approval of the director.

(b) No retailer licensed under this act shall purchase any alcoholic liquor from any distributor licensed under this act unless the distributor files with the director a written statement sworn to by the distributor, or in case of a corporation by one of its principal officers, agreeing to sell any of the brands or kinds of alcoholic liquor distributed by the distributor and to provide service in connection therewith to any licensed retailer whose licensed premises are located within the geographic territory of the distributor's franchise for the alcoholic liquor, unless written approval to do otherwise is obtained from the director, and to make such sales to all such licensed retailers at the same current bottle, sleeve and case price and without discrimination. For purposes of this subsection the "same current bottle, sleeve and case price" for spirits and wine means a price effective for a specified period as designated by the distributor on or before the first day of each month. If any distributor making the agreement violates the agreement by refusing to sell or provide service to any such licensed retailer in this state without written approval of the director or discriminates in current prices among such licensed retailers making or attempting to make purchases of alcoholic liquor from the distributor, the director may revoke the license of the distributor. If any licensed distributor making any agreement hereunder does not have a sufficient supply of alcoholic liquor of any of the brands or kinds which the distributor distributes to supply the demands of all such licensed retailers, the distributor may ration such alcoholic liquor and apportion the available supply among such licensed retailers purchasing or attempting to purchase the same, in accordance with a plan which shall be subject to the approval of the director.

(c) No club or drinking establishment licensed in this state shall purchase any wine or beer from any distributor licensed under this act unless the distributor files with the director a written statement sworn to by the distributor, or in case of a corporation by one of its principal officers, agreeing to sell any of the brands or kinds of wine or beer distributed by the distributor to those clubs and drinking establishments to which the distributor is authorized to sell such wine or beer and to which the distributor desires to sell such wine or beer, unless written approval to do otherwise is obtained from the director and to make such sales to all such licensed clubs or drinking establishments at the same current bottle and case price and without discrimination. If any distributor making the agreement violates the agreement by refusing to sell to any such licensed club or drinking establishment in this state without written approval of the director or discriminates in current prices among such licensed clubs or drinking establishments making or attempting to make purchases of wine or beer from the distributor, the director may revoke the license of the distributor. If any licensed distributor making any agreement hereunder does not have a sufficient supply of wine or beer of any of the brands or kinds which the distributor distributes to supply the demands of all such licensed clubs or drinking establishments, the distributor may ration such wine or beer and apportion the available supply among such licensed clubs or drinking establishments purchasing or attempting to purchase the same, in accordance with a plan which shall be subject to the approval of the director.

For the purposes of this subsection, a delivery charge shall not be considered a part of the price of wine or beer sold by a distributor.

(d) No retailer licensed under K.S.A. 41-2701 et seq., and amendments thereto, shall purchase any cereal malt beverage from any distributor licensed under this act unless the distributor files with the director a written statement sworn to by the distributor, or in case of a corporation by one of its principal officers, agreeing to sell any of the brands or kinds of cereal malt beverage distributed by the distributor to those retailers to which the distributor is authorized to sell such cereal malt beverage, unless written approval to do otherwise is obtained from the director, and to make such sales to all such licensed retailers at the same current price and without discrimination. If any distributor making the agreement violates the agreement by refusing to sell to any such licensed retailer in this state without written approval of the director or discriminates in current prices among such licensed retailers making or attempting to make purchases of cereal malt beverage from the distributor, the director may revoke the license of the distributor. If any licensed distributor making any agreement hereunder does not have a sufficient supply of cereal malt beverage of any of the brands or kinds which the distributor distributes to supply the demands of all such licensed retailers, the distributor may ration such cereal malt beverage and apportion the available supply among such licensed retailers purchasing or attempting to purchase the same, in accordance with a plan which shall be subject to the approval of the director.

(e) No distributor shall sell alcoholic liquor or cereal malt beverage to a retailer licensed under the Kansas liquor control act, to a club, drinking establishment or caterer licensed under the club and drinking establishment act or to a retailer licensed under K.S.A. 41-2702, and amendments thereto, at a discount for multiple case lots.

History: L. 1949, ch. 242, § 110; L. 1953, ch. 238, § 9; L. 1978, ch. 185, § 3; L. 1979, ch. 153, § 5; L. 1983, ch. 161, § 21; L. 1987, ch. 182, § 58; L. 1987, ch. 182, § 59; L. 1991, ch. 141, § 3; L. 1993, ch. 234, § 4; L. 1995, ch. 258, § 3; L. 1996, ch. 154, § 7; L. 2012, ch. 144, § 32; July 1.



41-1102 Disposal or sale of liquor of licensee terminating business.

41-1102. Disposal or sale of liquor of licensee terminating business. Any licensee who shall quit business or shall have the license suspended or revoked may sell and dispose of any alcoholic liquor which the licensee has possession of at the time of quitting business or of the suspension or revocation of the license in accordance with rules and regulations adopted by the secretary of revenue.

History: L. 1949, ch. 242, § 111; L. 1985, ch. 170, § 16; July 1.



41-1105 Invalidity of part.

41-1105. Invalidity of part. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1949, ch. 242, § 114; March 9.



41-1107 Duty of county attorney; penalty for neglect; duty of attorney general.

41-1107. Duty of county attorney; penalty for neglect; duty of attorney general. It shall be the duty of the county attorneys of the several counties to diligently prosecute any and all persons violating any of the provisions of this act in their respective counties, and to bring suit upon all bonds or recognizances forfeited immediately after the happening of such forfeiture, to recover the penalty, and to pay all money so collected to the county treasurer of his county. If any county attorney shall fail, neglect, or refuse to faithfully perform any duty imposed upon him by this act, he shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in any sum not less than one hundred dollars ($100) nor more than five hundred dollars ($500), and be imprisoned in the county jail not less than ten (10) days nor more than ninety (90) days; and such conviction shall operate as a forfeiture of his office, and the court before whom such conviction may be had shall order and adjudge such forfeiture of office in addition to the fine or imprisonment imposed as herein provided.

Whenever the county attorney shall be unable or shall neglect or refuse to enforce the provisions of this act in his county, or for any reason whatever the provisions of this act shall not be enforced in any county, it shall be the duty of the attorney general to enforce the same in such county, and for that purpose he may appoint as many assistants as he shall see fit, and he and his assistants shall be authorized to sign, verify and file all such complaints, informations, petitions and papers as the county attorney is authorized to sign, verify or file, and to do and perform any act that the county attorney might lawfully do or perform.

History: L. 1949, ch. 242, § 116; L. 1973, ch. 106, § 9; June 1.



41-1111 Regulation of retail mark-ups; legislative findings.

41-1111. Regulation of retail mark-ups; legislative findings. In the public interest and in order to promote the orderly sale and distribution of alcoholic liquor, to foster temperance and to promote the public welfare, the legislature finds: (a) That sales prices of alcoholic liquor sold by manufacturers and others to distributors licensed in this state should be no higher than the lowest price for which the same is sold to distributors anywhere in the continental United States; and (b) that minimum mark-ups on alcoholic liquor sold by retailers licensed in this state should be determined and regulated by law.

History: L. 1961, ch. 241, § 1; L. 1979, ch. 153, § 6; May 10.



41-1112 Same; prices filed by manufacturers and others to be as low as in any other state; determination.

41-1112. Same; prices filed by manufacturers and others to be as low as in any other state; determination. The prices filed by manufacturers and others authorized to sell alcoholic liquors to licensed distributors, pursuant to subsection (1) of K.S.A. 41-1101, shall be the current prices, F.O.B. point of shipment, and said price as filed by each manufacturer or vendor shall be as low as the lowest price for which the item is sold anywhere in any state in the continental United States by such manufacturer or vendor: Provided, That in determining the lowest price for which an item of alcoholic liquor is sold in any such state there shall be taken into consideration all advertising, depletion and promotional allowances and rebates of every kind whatsoever made to purchasers in such state by the vendor.

History: L. 1961, ch. 241, § 2; April 10.



41-1114 Same; minimum retail mark-ups.

41-1114. Same; minimum retail mark-ups. The board shall establish minimum mark-ups which shall be charged by retailers on sales of alcoholic liquor to consumers.

History: L. 1961, ch. 241, § 4; L. 1979, ch. 153, § 7; May 10.



41-1115 Same; minimum mark-ups on cases, bottles, mixed cases.

41-1115. Same; minimum mark-ups on cases, bottles, mixed cases. The board, in exercising its powers and duties under the provisions of this act, shall establish the minimum mark-up by retailers on sales of cases, bottles and mixed cases to consumers.

History: L. 1961, ch. 241, § 5; L. 1979, ch. 153, § 8; May 10.



41-1116 Same; establishment of minimum mark-ups; guidelines; samplings, studies.

41-1116. Same; establishment of minimum mark-ups; guidelines; samplings, studies. The minimum mark-ups established by the board shall be fair and reasonable to licensed retailers and the ultimate consumer. Such mark-ups must be in the public interest and such that they do not unduly stimulate the sale and consumption of alcoholic liquor or tend to disrupt the orderly sale and distribution of alcoholic liquor. The board in establishing minimum mark-ups shall take into consideration and be guided by the following: (a) The mean of acquisition costs of licensed retailers; (b) federal, state and local taxes and license fees which are paid by retailers and are levied or imposed in connection with their business of selling alcoholic liquor in this state; (c) the mean of selling costs of licensed retailers; (d) the mean of any legitimate, reasonable expense not hereinbefore specified, incurred in the legal conduct of licensed retailers' businesses; and (e) a reasonable profit for licensed retailers. The board may base its determination of the mean of retailers' acquisition costs, selling costs and operating expenses on a sampling of retailers generally representative of all retailers in the state. To insure that retailers in this state receive only a reasonable mark-up and profit, the alcoholic beverage control board of review, within six (6) months after the effective date of this act, shall conduct and complete studies to determine whether the present minimum mark-ups prescribed for licensed retailers should be maintained as currently established, increased or decreased. Until such studies are completed, the minimum mark-ups in effect immediately prior to the effective date of this act shall remain in effect.

History: L. 1961, ch. 241, § 6; L. 1977, ch. 167, § 5; L. 1977, ch. 168, § 3; L. 1979, ch. 153, § 9; May 10.



41-1117 Same; filing, publication and distribution of minimum mark-ups; effective date; less than minimum mark-up, when permitted.

41-1117. Same; filing, publication and distribution of minimum mark-ups; effective date; less than minimum mark-up, when permitted. (1) Whenever the board shall establish minimum retailer mark-ups, it shall immediately file a copy thereof with the director. The director, at least once in each quarter of each year, shall publish such minimum mark-ups and shall promptly mail a copy to each licensed distributor and retailer authorized to do business in this state. Minimum mark-ups shall become effective at twelve (12) o'clock midnight on the last day of the first calendar month commencing after the seventh (7th) day following the day such mark-ups are mailed to licensed retailers.

(2) No retailer shall sell, directly or indirectly, any alcoholic liquor at less than its current posted bottle cost plus minimum mark-up without first having obtained from the director a permit so to do; and the director is authorized to issue such a permit in the following cases:

(a) where the retailer is actually closing out his or her stock for the purpose of completely discontinuing sale of such item of alcoholic liquor for a period of not less than twelve (12) months;

(b) where the item of alcoholic liquor is damaged or deteriorated in quality and notice is given to the public thereof; or

(c) where the sale of the item of alcoholic liquor is by an officer acting under the order of any court.

History: L. 1961, ch. 241, § 7; L. 1979, ch. 153, § 10; May 10.



41-1118 Regulation of retail mark-ups; rules and regulations; information required of licensees.

41-1118. Regulation of retail mark-ups; rules and regulations; information required of licensees. The secretary of revenue may adopt, in accordance with K.S.A. 41-210, and amendments thereto, such rules and regulations as may be necessary to carry out the intent and purposes of this act and may require manufacturers, distributors and retailers to furnish any necessary information for use in determining fair and reasonable sales prices of alcoholic liquors in carrying out the intent, purposes and provisions of this act.

History: L. 1961, ch. 241, § 8; L. 1985, ch. 170, § 17; July 1.



41-1119 Same; rules and regulations.

41-1119. Same; rules and regulations. The secretary of revenue may adopt, in accordance with K.S.A. 41-210, and amendments thereto, such rules and regulations as necessary for the administration and enforcement of the sales prices determined and fixed under the provisions of this act.

History: L. 1961, ch. 241, § 9; L. 1985, ch. 170, § 18; July 1.



41-1120 Same; act supplemental to liquor control act.

41-1120. Same; act supplemental to liquor control act. This act is and shall be construed as supplementary to and part of the Kansas liquor control act, and shall not be construed as repealing any law not specifically repealed by this act.

History: L. 1961, ch. 241, § 10; April 10.



41-1121 Same; penalties for violations.

41-1121. Same; penalties for violations. Any person violating any of the provisions of this act shall be guilty of a misdemeanor, and upon conviction thereof shall be punished as provided by law.

History: L. 1961, ch. 241, § 11; April 10.



41-1122 Sale of certain liquor by director authorized.

41-1122. Sale of certain liquor by director authorized. The director of alcoholic beverage control is authorized to sell at public or private sale alcoholic liquor in his custody heretofore or hereafter purchased or confiscated by his agents or other peace officers of the state for use as evidence in any investigation, proceeding or trial when such liquor is no longer required for such investigation, trial or proceeding.

History: L. 1965, ch. 317, § 1; June 30.



41-1123 Same; sales or destruction of certain liquors by director.

41-1123. Same; sales or destruction of certain liquors by director. All alcoholic liquor in the custody of the director through seizure by agents of alcoholic beverage control or other peace officers of the state under authority of a duly executed search warrant shall be held until final determination of any prosecution arising under such search and seizure. Upon the final determination of such prosecution and if such alcoholic liquor is fit for human consumption the director may make application to the court in which such alcoholic liquor was offered as evidence for an order to sell such liquor. The court, if satisfied that such liquor so seized was being manufactured, distributed, stored, sold or used in violation of law, shall make an order that such property be sold by the director at public or private sale.

All alcoholic liquor which is unfit for human consumption may be summarily destroyed by the director.

History: L. 1965, ch. 317, § 2; June 30.



41-1124 Same; disposition of proceeds of sales.

41-1124. Same; disposition of proceeds of sales. The proceeds of all such sales by the director shall be deposited in the state general fund.

History: L. 1965, ch. 317, § 3; L. 1968, ch. 100, § 1; July 1.



41-1125 Alcoholic liquors subject to levy of execution; sale by sheriff, when; disposition of proceeds.

41-1125. Alcoholic liquors subject to levy of execution; sale by sheriff, when; disposition of proceeds. The sheriff of any county who has in his possession alcoholic liquors on which he has levied execution for a judgment creditor may sell such alcoholic liquors when an order of the court is entered directing such sale. Such order shall be directed to the sheriff of the county in which execution is levied and shall fix the time and place of sale, method and manner in which the sale shall be held, together with such notice as the court shall direct. After payment of all costs of said action, the balance shall be paid to the judgment creditor, except, if the amount exceeds the amount of the judgment, then any excess of the judgment amount shall be returned to defendant debtor. This act shall not apply in any case in which the court has ordered and directed confiscation of liquors as part of a judgment or conviction.

History: L. 1968, ch. 354, § 1; March 30.



41-1126 Other state fees fund; use and expenditure of moneys in fund; community alcoholism and intoxication programs fund.

41-1126. Other state fees fund; use and expenditure of moneys in fund; community alcoholism and intoxication programs fund. (a) In addition to other purposes for which expenditures may be made from the other state fees fund of the Kansas department for aging and disability services, moneys in the other state fees fund of the Kansas department for aging and disability services shall be used by the secretary for aging and disability services to provide financial assistance to community-based alcoholism and intoxication treatment programs for the following purposes: (1) Matching money under title XX of the federal social security act to purchase treatment services from approved treatment facilities; (2) providing start-up or expansion grants for halfway houses or rehabilitation centers for alcoholics; (3) purchasing services from approved treatment facilities for persons who are needy but who are not eligible for assistance under either title XIX or title XX of the federal social security act, and administrative costs of the alcohol and drug abuse section which shall not exceed 10% of the total moneys in the community alcoholism and intoxication programs fund; and (4) assisting to develop programs for prevention, education, early identification and facility assistance and review team.

(b) No state alcohol treatment program at Osawatomie state hospital, Rainbow mental health facility or Larned state hospital shall receive any moneys under the provisions of subsection (a) of this section.

(c) There is hereby established in the state treasury the community alcoholism and intoxication programs fund.

(d) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the community alcoholism and intoxication programs fund interest earnings based on:

(1) The average daily balance of moneys in the community alcoholism and intoxication programs fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(e) All expenditures from the community alcoholism and intoxication programs fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for aging and disability services or the secretary's designee.

History: L. 1977, ch. 167, § 6; L. 1977, ch. 168, § 4; L. 1978, ch. 349, § 4; L. 1995, ch. 219, § 12; L. 2014, ch. 1, § 4; July 1.



41-1127 Sections part of liquor control act.

41-1127. Sections part of liquor control act. K.S.A. 41-307a, 41-308b, 41-331 through 41-341, 41-728 and 41-729 shall be part of and supplemental to the Kansas liquor control act.

History: L. 1987, ch. 182, § 139; April 30.






Article 26 LICENSURE AND REGULATION OF SALE OF LIQUOR BY THE DRINK

41-2601 Definitions.

41-2601. Definitions. As used in the club and drinking establishment act:

(a) The following terms shall have the meanings provided by K.S.A. 41-102, and amendments thereto: (1) "Alcoholic liquor"; (2) "director"; (3) "original package"; (4) "person"; (5) "sale"; and (6) "to sell."

(b) "Beneficial interest" shall not include any interest a person may have as owner, operator, lessee or franchise holder of a licensed hotel or motel on the premises of which a club or drinking establishment is located.

(c) "Caterer" means an individual, partnership or corporation which sells alcoholic liquor by the individual drink, and provides services related to the serving thereof, on unlicensed premises which may be open to the public, but does not include a holder of a temporary permit, selling alcoholic liquor in accordance with the terms of such permit.

(d) "Cereal malt beverage" has the meaning provided by K.S.A. 41-2701, and amendments thereto.

(e) "Class A club" means a premises which is owned or leased by a corporation, partnership, business trust or association and which is operated thereby as a bona fide nonprofit social, fraternal or war veterans' club, as determined by the director, for the exclusive use of the corporate stockholders, partners, trust beneficiaries or associates (hereinafter referred to as members) and their families and guests accompanying them.

(f) "Class B club" means a premises operated for profit by a corporation, partnership or individual, to which members of such club may resort for the consumption of food or alcoholic beverages and for entertainment.

(g) "Club" means a class A or class B club.

(h) "Drinking establishment" means premises which may be open to the general public, where alcoholic liquor by the individual drink is sold. Drinking establishment includes a railway car.

(i) "Food" means any raw, cooked or processed edible substance or ingredient, other than alcoholic liquor or cereal malt beverage, used or intended for use or for sale, in whole or in part, for human consumption.

(j) "Food service establishment" has the meaning provided by K.S.A. 36-501, and amendments thereto.

(k) "Hotel" has the meaning provided by K.S.A. 36-501, and amendments thereto.

(l) "Individual drink" means a beverage containing alcoholic liquor or cereal malt beverage served to an individual for consumption by such individual or another individual, but which is not intended to be consumed by two or more individuals. The term "individual drink" includes beverages containing not more than: (1) Eight ounces of wine; (2) thirty-two ounces of beer or cereal malt beverage; or (3) four ounces of a single spirit or a combination of spirits.

(m) "Minibar" means a closed cabinet, whether nonrefrigerated or wholly or partially refrigerated, access to the interior of which is restricted by means of a locking device which requires the use of a key, magnetic card or similar device.

(n) "Minor" means a person under 21 years of age.

(o) "Morals charge" means a charge involving the sale of sexual relations; procuring any person; soliciting of a child under 18 years of age for any immoral act involving sex; possession or sale of narcotics, marijuana, amphetamines or barbiturates; rape; incest; gambling; illegal cohabitation; adultery; bigamy; or a crime against nature.

(p) "Municipal corporation" means the governing body of any county or city.

(q) "Public venue" means an arena, stadium, hall or theater, used primarily for athletic or sporting events, live concerts, live theatrical productions or similar seasonal entertainment events, not operated on a daily basis, and containing:

(1) Not less than 4,000 permanent seats; and

(2) not less than two private suites, which are enclosed or semi-enclosed seating areas, having controlled access and separated from the general admission areas by a permanent barrier.

(r) "Railway car" means a locomotive drawn conveyance used for the transportation and accommodation of human passengers that is confined to a fixed rail route and which derives from sales of food for consumption on the railway car not less than 30% of its gross receipts from all sales of food and beverages in a 12-month period.

(s) "Restaurant" means:

(1) In the case of a club, a licensed food service establishment which, as determined by the director, derives from sales of food for consumption on the licensed club premises not less than 50% of its gross receipts from all sales of food and beverages on such premises in a 12-month period;

(2) in the case of a drinking establishment subject to a food sales requirement under K.S.A. 41-2642, and amendments thereto, a licensed food service establishment which, as determined by the director, derives from sales of food for consumption on the licensed drinking establishment premises not less than 30% of its gross receipts from all sales of food and beverages on such premises in a 12-month period; and

(3) in the case of a drinking establishment subject to no food sales requirement under K.S.A. 41-2642, and amendments thereto, a licensed food service establishment.

(t) "RV resort" means premises where a place to park recreational vehicles, as defined in K.S.A. 75-1212, and amendments thereto, is offered for pay, primarily to transient guests, for overnight or longer use while such recreational vehicles are used as sleeping or living accommodations.

(u) "Sample" means a serving of alcoholic liquor which contains not more than: (1) One-half ounce of distilled spirits; (2) one ounce of wine; or (3) two ounces of beer or cereal malt beverage. A sample of a mixed alcoholic beverage shall contain not more than one-half ounce of distilled spirits.

(v) "Secretary" means the secretary of revenue.

(w) "Temporary permit" means a temporary permit issued pursuant to K.S.A. 41-2645, and amendments thereto.

History: L. 1965, ch. 316, § 1; L. 1969, ch. 243, § 1; L. 1974, ch. 196, § 1; L. 1975, ch. 252, § 1; L. 1977, ch. 169, § 1; L. 1978, ch. 186, § 3; L. 1979, ch. 152, § 5; L. 1981, ch. 200, § 2; L. 1985, ch. 171, § 8; L. 1985, ch. 168, § 4; L. 1987, ch. 182, § 60; L. 1989, ch. 95, § 11; L. 1990, ch. 179, § 5; L. 1995, ch. 266, § 2; L. 2010, ch. 142, § 11; L. 2012, ch. 144, § 33; L. 2013, ch. 130, § 7; L. 2014, ch. 117, § 7; July 1.

Section was amended twice in the 2013 session, see also 41-2601a.



41-2604 Allowing consumption of liquor in violation of act; penalties.

41-2604. Allowing consumption of liquor in violation of act; penalties. Any person allowing consumption of alcoholic liquor in violation of this act on any property owned, leased or otherwise under his control shall thereby subject himself and the property on which said illegal consumption takes place to the penalties hereinafter provided.

(a) The person allowing such consumption shall be guilty of a misdemeanor and upon conviction thereof shall be subject to a fine not to exceed five hundred dollars ($500) or confinement in the county jail not to exceed six (6) months or both such fine and imprisonment.

(b) The property on which the violation takes place is declared to be a public nuisance and as such is subject to abatement as provided for any other liquor nuisance in K.S.A. 41-805.

History: L. 1965, ch. 316, § 4; May 22.



41-2605 Licenses; to whom issued.

41-2605. Licenses; to whom issued. The director shall issue a license to each applicant for licensure which qualifies under this act. Such license shall be issued in the name of the corporation, municipal corporation, partners, trustees, association officers or individual applying.

History: L. 1965, ch. 316, § 5; L. 1987, ch. 182, § 61; L. 2010, ch. 142, § 12; July 1.



41-2606 Same; application; fees.

41-2606. Same; application; fees. (a) Applications for all licenses under this act shall be completed and submitted to the director in a manner prescribed by the director. Each applicant shall submit an application fee of $50, for each initial application, and $10, for each renewal application, to defray the cost of processing such application.

(b) Each application for licensure as a club shall be accompanied by a copy of the current bylaws and rules of the club and a current list of the officers of the club.

(c) Each applicant shall submit to the division of alcoholic beverage control the full amount of the application fee and:

(1) The full amount of the license fee required to be paid for the kind of license specified in the application; or

(2) one-half of the full amount of the license fee required to be paid for the kind of license specified in the application.

(d) If the applicant elects to pay only one-half of the license fee pursuant to subsection (c)(2), the remaining one-half of the license fee plus 10% of such remaining balance shall be due and payable one year from the date of issuance of the license. Notwithstanding any other provision of law, failure to pay the full amount due under this paragraph on the date it is due shall result in the automatic cancellation of such license for the remainder of the license term. The director may, at the director's sole discretion and after examination of the circumstances, extend the date payment is due pursuant to this paragraph for not more than 30 days beyond the date such payment is originally due.

(e) Any license fee paid by an applicant shall be returned to the applicant if the application is denied.

(f) Payment of all fees required to be paid pursuant to this section may be made by personal, certified or cashier's check, United States post office money order, debit or credit card or cash, or by electronic payment authorized by the applicant in a manner prescribed by the director.

(g) All fees collected by the director pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1965, ch. 316, § 6; L. 1987, ch. 182, § 62; L. 2001, ch. 5, § 130; L. 2010, ch. 142, § 13; July 1.



41-2607 Club licenses; term; refund of fees, when.

41-2607. Club licenses; term; refund of fees, when. (a) The license provided herein shall be issued for a term of two years, renewable on expiration. When the licensee pays the full amount of the license fee upon application and is prevented from operating under such license in accordance with the provisions of this act for the entire second year of the license term, a refund shall be made of one-half of the license fee paid by such licensee. The secretary shall adopt, in accordance with K.S.A. 41-210, and amendments thereto, rules and regulations providing for the authorization of refunds of one-half of the license fee paid when the licensee does not use such license for the entire second year of the license term as a result of the cancellation of the license upon the request of the licensee for voluntary reasons.

(b) The director, may, at the director's sole discretion and after examination of the circumstances, extend the license term of any license for not more than 30 days beyond such date the license would expire pursuant to this section. Any extension of the license term by the director pursuant to this section shall automatically extend the due date for payment by the licensee of any occupation or license tax levied by a city or township pursuant to K.S.A. 41-2622, and amendments thereto, by the same number of days the director has extended the license term.

History: L. 1965, ch. 316, § 7; L. 1985, ch. 170, § 19; L. 2010, ch. 142, § 14; July 1.



41-2608 Same; premises licensed; zoning compliance.

41-2608. Same; premises licensed; zoning compliance. (a) Any public venue, club or drinking establishment license issued pursuant to this act shall be for one particular premises which shall be stated in the application and in the license. Not more than one premises licensed under the club and drinking establishment act shall exist at a single legal address.

(b) No license shall be issued for a public venue, club or drinking establishment unless the city, township or county zoning code allows a club or drinking establishment at that location.

History: L. 1965, ch. 316, § 8; L. 1987, ch. 182, § 63; L. 2012, ch. 144, § 34; July 1.



41-2609 Application of Kansas administrative procedure act to proceedings; hearings.

41-2609. Application of Kansas administrative procedure act to proceedings; hearings. (a) The provisions of the Kansas administrative procedure act shall apply to all proceedings involving the following:

(1) Denial of an application for any license to be issued pursuant to the club and drinking establishment act;

(2) suspension of any license issued pursuant to the club and drinking establishment act;

(3) involuntary cancellation of any license issued pursuant to the club and drinking establishment act;

(4) revocation of any license issued pursuant to the club and drinking establishment act; and

(5) assessment of any civil fine pursuant to K.S.A. 41-2633a, and amendments thereto.

(b) No license shall be suspended, involuntarily canceled or revoked except after an opportunity for a hearing before the director.

History: L. 1965, ch. 316, § 9; L. 1986, ch. 318, § 50; L. 1987, ch. 182, § 64; L. 2015, ch. 82, § 18; July 1.



41-2610 Unlawful acts of licensee; employment restrictions.

41-2610. Unlawful acts of licensee; employment restrictions. It shall be unlawful for any licensee or holder of a temporary permit under this act to:

(a) Employ any person under the age of 18 years in connection with the serving of alcoholic liquor.

(b) Employ knowingly or continue in employment any person in connection with the dispensing or serving of alcoholic liquor or the mixing of drinks containing alcoholic liquor who has been adjudged guilty of a felony or of any crime involving a morals charge in this or any other state, or of the United States.

(c) Knowingly employ or continue to employ any person in connection with the dispensing or serving of alcoholic liquor, or the mixing of drinks containing alcoholic liquor, who has been adjudged guilty of two or more violations of K.S.A. 2015 Supp. 21-5607, and amendments thereto, furnishing alcoholic liquor to minors or a similar law of any other state, or of the United States, pertaining to furnishing alcoholic liquor to minors within the immediately preceding five years, or who has been adjudged guilty of three or more violations of any intoxicating liquor law of this or any other state, or of the United States, not involving the furnishing of alcoholic liquor to minors within the immediately preceding five years.

(d) In the case of a club, fail to maintain at the licensed premises a current list of all members and their residence addresses or refuse to allow the director, any of the director's authorized agents or any law enforcement officer to inspect such list.

(e) Purchase alcoholic liquor from any person except from a person authorized by law to sell such alcoholic liquor to such licensee or permit holder.

(f) Permit any employee of the licensee or permit holder who is under the age of 21 years to work on premises where alcoholic liquor is sold by such licensee or permit holder at any time when not under the on-premises supervision of either the licensee or permit holder, or an employee who is 21 years of age or over.

(g) Employ any person under 21 years of age in connection with the mixing or dispensing of drinks containing alcoholic liquor.

History: L. 1965, ch. 316, § 10; L. 1975, ch. 52, § 17; L. 1978, ch. 189, § 15; L. 1979, ch. 152, § 6; L. 1985, ch. 171, § 4; L. 1987, ch. 182, § 65; L. 2013, ch. 130, § 8; July 1.



41-2611 Suspension, involuntary cancellation or revocation of license; grounds for.

41-2611. Suspension, involuntary cancellation or revocation of license; grounds for. The director may suspend, involuntarily cancel or revoke any license issued pursuant to the club and drinking establishment act for any one or more of the following reasons:

(a) The licensee has fraudulently obtained the license by giving false information in the application therefor or any hearing thereon.

(b) The licensee has violated any of the provisions of this act or any rules or regulations adopted hereunder.

(c) The licensee has become ineligible to obtain a license or permit under this act.

(d) The licensee's manager or employee has been intoxicated while on duty.

(e) The licensee, or its manager or employee, has permitted any disorderly person to remain on premises where alcoholic liquor is sold by such licensee.

(f) There has been a violation of a provision of the laws of this state, or of the United States, pertaining to the sale of intoxicating or alcoholic liquors or cereal malt beverages, or any crime involving a morals charge, on premises where alcoholic liquor is sold by such licensee.

(g) The licensee, or its managing officers or any employee, has purchased and displayed, on premises where alcoholic liquor is sold by such licensee, a federal wagering occupational stamp issued by the United States treasury department.

(h) The licensee, or its managing officers or any employee, has purchased and displayed, on premises where alcoholic liquor is sold by such licensee, a federal coin operated gambling device stamp for the premises issued by the United States treasury department.

(i) The licensee holds a license as a class B club, drinking establishment or caterer and has been found guilty of a violation of article 10 of chapter 44 of the Kansas Statutes Annotated, and amendments thereto, under a decision or order of the Kansas human rights commission which has become final or such licensee has been found guilty of a violation of K.S.A. 21-4003, prior to its repeal, or K.S.A. 2015 Supp. 21-6102, and amendments thereto.

(j) There has been a violation of K.S.A. 21-4106 or 21-4107, prior to their repeal, or K.S.A. 2015 Supp. 21-6204, and amendments thereto, on premises where alcoholic liquor is sold by such licensee.

History: L. 1965, ch. 316, § 11; L. 1978, ch. 186, § 4; L. 1979, ch. 152, § 7; L. 1987, ch. 182, § 66; L. 1991, ch. 148, § 1; L. 2004, ch. 1, § 1; L. 2011, ch. 30, § 182; L. 2015, ch. 82, § 19; July 1.



41-2612 Display of license.

41-2612. Display of license. Every holder of a license for a club or drinking establishment shall cause such license to be framed and hung in plain view in a conspicuous place on the licensed premises. In the case of a railway car, the license shall be posted at its main office which shall be stated in the application.

History: L. 1965, ch. 316, § 12; L. 1987, ch. 182, § 67; L. 2012, ch. 144, § 35; July 1.



41-2613 Immediate entry to and inspection of premises condition of license or permit; revocation for refusal.

41-2613. Immediate entry to and inspection of premises condition of license or permit; revocation for refusal. The right of immediate entry to and inspection of any premises licensed as a public venue, club or drinking establishment or any premises where alcoholic liquor is sold by a holder of a temporary permit, or any premises subject to the control of any licensee or temporary permit holder, by any duly authorized officer or agent of the director, or by any law enforcement officer, shall be a condition on which every license or temporary permit is issued, and the application for, and acceptance of, any license or temporary permit shall conclusively be deemed to be the consent of the applicant and licensee or permit holder to such immediate entry and inspection. Such right of immediate entry and inspection shall be at any time when the premises are occupied and is not limited to hours when the club or drinking establishment is open for business. Such consent shall not be revocable during the term of the license or temporary permit. Refusal of such entry shall be grounds for revocation of the license or temporary permit.

History: L. 1965, ch. 316, § 13; L. 1987, ch. 182, § 68; L. 1991, ch. 142, § 1; L. 2012, ch. 144, § 36; July 1.



41-2614 Hours of operation.

41-2614. Hours of operation. (a) Except as provided by subsection (c), no public venue, club or drinking establishment shall allow the serving, mixing or consumption of alcoholic liquor on its premises between the hours of 2:00 a.m. and 9:00 a.m. on any day.

(b) No caterer shall allow the serving, mixing or consumption of alcoholic liquor between the hours of 2:00 a.m. and 6:00 a.m. on any day at an event catered by such caterer.

(c) A hotel of which the entire premises are licensed as a drinking establishment or as a drinking establishment/caterer may allow at any time the serving, mixing and consumption of alcoholic liquor and cereal malt beverage from a minibar in a guest room by guests registered to stay in such room, and guests of guests registered to stay in such room.

History: L. 1965, ch. 316, § 14; Repealed, L. 1985, ch. 174, § 5; L. 1987, ch. 182, § 69; Repealed, L. 1987, ch. 182, § 144; Revived and amended, L. 1987, ch. 183, § 2; L. 1995, ch. 266, § 3; L. 2012, ch. 144, § 37; July 1.



41-2615 Possession or consumption by minor prohibited.

41-2615. Possession or consumption by minor prohibited. (a) No licensee or permit holder, or any owner, officer or employee thereof, shall knowingly or unknowingly permit the possession or consumption of alcoholic liquor or cereal malt beverage by a minor on premises where alcoholic beverages are sold by such licensee or permit holder, except that a licensee's or permit holder's employee who is not less than 18 years of age may serve alcoholic liquor or cereal malt beverage under the on-premises supervision of the licensee or permit holder, or an employee who is 21 years of age or older.

(b) Violation of this section is a misdemeanor punishable by a fine of not less than $100 and not more than $250 or imprisonment not exceeding 30 days, or both.

(c) It shall be a defense to a prosecution under this section if: (1) The defendant permitted the minor to possess or consume the alcoholic liquor or cereal malt beverage with reasonable cause to believe that the minor was 21 or more years of age; and (2) to possess or consume the alcoholic liquor or cereal malt beverage, the minor exhibited to the defendant a driver's license, Kansas nondriver's identification card or other official or apparently official document that reasonably appears to contain a photograph of the minor and purporting to establish that such minor was 21 or more years of age.

History: L. 1965, ch. 316, § 15; L. 1987, ch. 182, § 70; L. 1993, ch. 173, § 3; L. 1994, ch. 300, § 2; L. 2008, ch. 126, § 9; July 1.



41-2619 Search warrant for premises where liquor sold by the drink without license or permit.

41-2619. Search warrant for premises where liquor sold by the drink without license or permit. The existence of any place for which a license or temporary permit has not been issued pursuant to this act and which purports, or is held out to the public or to any person by the proprietors or their agents or employees, to be a place where alcoholic liquor is sold by the individual drink, shall be deemed to be sufficient probable cause for any judge of the district court to issue a search warrant to any law enforcement officer of the state or a subdivision of the state for the purpose of searching such place for alcoholic liquor being sold, possessed or consumed in violation of this act, any other law of the state or any ordinance of a municipal subdivision of the state.

History: L. 1965, ch. 316, § 19; L. 1976, ch. 145, § 194; L. 1987, ch. 182, § 71; April 30.



41-2620 Sale of liquor by the drink without license or permit prohibited.

41-2620. Sale of liquor by the drink without license or permit prohibited. (a) No person shall maintain or operate any club or drinking establishment in this state without having in such person's possession for the location of the establishment a valid unexpired and unrevoked license issued by the director for such club or establishment.

(b) No person shall act as a caterer in this state without having in such person's possession a valid unexpired and unrevoked caterer's license issued by the director.

(c) No person or organization shall sponsor, conduct or hold an event in this state which requires a temporary permit unless such person or organization has in such person's or organization's possession a temporary permit issued by the director for such event and such event is conducted in accordance with the terms of such permit.

History: L. 1965, ch. 316, § 20; L. 1987, ch. 182, § 72; April 30.



41-2621 Club or drinking establishment license limited to premises specified.

41-2621. Club or drinking establishment license limited to premises specified. A club or drinking establishment license shall allow the licensee to operate a club or drinking establishment only at the premises specified in such license in accordance with the provisions of this act and the rules and regulations adopted by the secretary as provided by K.S.A. 41-210 and amendments thereto.

History: L. 1965, ch. 316, § 21; L. 1985, ch. 170, § 20; L. 1987, ch. 182, § 73; April 30.



41-2622 License fees; city or county taxes; other state fees fund.

41-2622. License fees; city or county taxes; other state fees fund. (a) At the time application is made to the director for a license pursuant to the club and drinking establishment act, the applicant shall pay the following license fee in the manner provided by K.S.A. 41-2606, and amendments thereto:

(1) For a class A club which is a bona fide nonprofit fraternal or war veterans' club, as defined by rules and regulations of the secretary, $500;

(2) for a class A club which is a bona fide nonprofit social club, as defined by rules and regulations of the secretary, and which has not more than 500 members, $1,000;

(3) for a class A club which is a bona fide nonprofit social club, as defined by rules and regulations of the secretary, and which has more than 500 members, $2,000;

(4) for a class B club, $2,000;

(5) for a caterer, $1,000;

(6) for a drinking establishment, $2,000;

(7) for a hotel of which the entire premises are licensed as a drinking establishment, $6,000;

(8) for a drinking establishment/caterer, $3,000;

(9) for a drinking establishment/caterer, if the drinking establishment is a hotel of which the entire premises are licensed as a drinking establishment, $7,000;

(10) for a public venue with a maximum capacity of not more than 10,000 persons, $5,000;

(11) for a public venue with a maximum capacity of not more than 25,000 persons, $7,500; and

(12) for a public venue with a maximum capacity exceeding 25,000 persons, $10,000.

(b) In addition to the fee provided by subsection (a), any city where the licensed premises of a club or drinking establishment are located or, if such licensed premises are not located in a city, the board of county commissioners of the county where the licensed premises are located may levy and collect a biennial occupation or license tax from the licensee in an amount equal to not less than $200 nor more than $500.

(c) In addition to the fee provided by subsection (a), any city where the licensed premises of a public venue is located or, if such licensed premises is not located in a city, the board of county commissioners of the county where the licensed premises is located may levy and collect a biennial occupation or license tax from the licensee in an amount not more than $1,000.

(d) No occupational or excise tax or license fee other than that authorized by subsection (b) or (c) shall be levied by any city or county against or collected from a licensed public venue, club or drinking establishment.

(e) The director shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Of each such deposit, 50% shall be credited to the state general fund, and the remaining 50% shall be credited to the other state fees fund of the Kansas department for aging and disability services. In addition to other purposes for which expenditures may be made from the other state fees fund of the Kansas department for aging and disability services, expenditures may be made by the secretary for aging and disability services for the purpose of implementing the powers and duties of the secretary under the provisions of K.S.A. 65-4006 and 65-4007, and amendments thereto.

History: L. 1965, ch. 316, § 22; L. 1969, ch. 244, § 1; L. 1970, ch. 187, §1; L. 1975, ch. 252, § 3; L. 1987, ch. 182, § 74; L. 1987, ch. 183, § 3; L. 1988, ch. 165, § 5; L. 1995, ch. 219, § 13; L. 2001, ch. 5, § 131; L. 2010, ch. 142, § 15; L. 2012, ch. 144, § 38; L. 2014, ch. 115, § 192; July 1.



41-2623 Persons and entities ineligible for licensure.

41-2623. Persons and entities ineligible for licensure. (a) No license shall be issued under the provisions of this act to:

(1) Any person described in K.S.A. 41-311(a)(1), (2), (4), (5), (6), (7), (8), (9), (12), (13) or (15), and amendments thereto, except that the provisions of subsection (a)(7) of such section shall not apply to nor prohibit the issuance of a license for a class A club to an officer of a post home of a congressionally chartered service or fraternal organization, or a benevolent association or society thereof.

(2) A person who has had the person's license revoked for cause under the provisions of this act.

(3) A person who has not been a resident of this state for a period of at least one year immediately preceding the date of application.

(4) A person who has a beneficial interest in the manufacture, preparation or wholesaling or the retail sale of alcoholic liquors or a beneficial interest in any other club, drinking establishment or caterer licensed hereunder, except that:

(A) A license for premises located in a hotel may be granted to a person who has a beneficial interest in one or more other clubs or drinking establishments licensed hereunder if such other clubs or establishments are located in hotels.

(B) A license for a club or drinking establishment which is a restaurant may be issued to a person who has a beneficial interest in other clubs or drinking establishments which are restaurants.

(C) A caterer's license may be issued to a person who has a beneficial interest in a club or drinking establishment and a license for a club or drinking establishment may be issued to a person who has a beneficial interest in a caterer.

(D) A license for a class A club may be granted to an organization of which an officer, director or board member is a distributor or retailer licensed under the liquor control act if such distributor or retailer sells no alcoholic liquor to such club.

(E)  Any person who has a beneficial interest in a microbrewery, microdistillery or farm winery licensed pursuant to the Kansas liquor control act may be issued any or all of the following: (1) Class B club license; (2) drinking establishment license; and (3) caterer's license.

(5) A copartnership, unless all of the copartners are qualified to obtain a license.

(6) A corporation, if any officer, manager or director thereof, or any stockholder owning in the aggregate more than 5% of the common or preferred stock of such corporation would be ineligible to receive a license hereunder for any reason other than citizenship and residence requirements.

(7) A corporation, if any officer, manager or director thereof, or any stockholder owning in the aggregate more than 5% of the common or preferred stock of such corporation, has been an officer, manager or director, or a stockholder owning in the aggregate more than 5% of the common or preferred stock, of a corporation which:

(A) Has had a license revoked under the provisions of the club and drinking establishment act; or

(B) has been convicted of a violation of the club and drinking establishment act or the cereal malt beverage laws of this state.

(8) A corporation organized under the laws of any state other than this state.

(9) A trust, if any grantor, beneficiary or trustee would be ineligible to receive a license under this act for any reason, except that the provisions of K.S.A. 41-311(a)(6), and amendments thereto, shall not apply in determining whether a beneficiary would be eligible for a license.

(b) No club or drinking establishment license shall be issued under the provisions of the club and drinking establishment act to:

(1) A person who does not own the premises for which a license is sought, or does not, at the time the application is submitted, have a written lease thereon, except that an applicant seeking a license for a premises which is owned by a city or county, or is a stadium, arena, convention center, theater, museum, amphitheater or other similar premises may submit an executed agreement to provide alcoholic beverage services at the premises listed in the application in lieu of a lease.

(2) A person who is not a resident of the county in which the premises sought to be licensed are located.

History: L. 1965, ch. 316, § 23; L. 1969, ch. 245, § 1; L. 1978, ch. 186, § 7; L. 1985, ch. 170, § 32; L. 1987, ch. 182, § 75; L. 1992, ch. 201, § 6; L. 2001, ch. 189, § 4; L. 2007, ch. 178, § 1; L. 2010, ch. 142, § 16; L. 2012, ch. 144, § 39; L. 2015, ch. 82, § 7; July 1.



41-2623a Licensure qualifications for limited liability company.

41-2623a. Licensure qualifications for limited liability company. (a) Notwithstanding any other provision of law, any limited liability company applying for a license under the club and drinking establishment act shall be required to meet the qualifications for licensure of a corporation under K.S.A. 41-2623, and amendments thereto.

(b) Any limited liability company applying for a license under the club and drinking establishment act shall submit a copy of its articles of organization and operating agreement to the director in such form and manner as prescribed by the director.

(c) This section shall be a part of and supplemental to the club and drinking establishment act.

History: L. 2015, ch. 82, § 9; July 1.



41-2625 Same; corporations and partnerships.

41-2625. Same; corporations and partnerships. (a) No corporation shall be issued a license as a club, drinking establishment or caterer unless such corporation first appoints a citizen of the United States, and resident of Kansas, as its agent and files with the director a duly authenticated copy of a duly executed power of attorney authorizing such agent to: (1) Accept service of process from the director and the courts of this state; and (2) exercise full authority of such corporation and full authority, control and responsibility for the conduct of all business and transactions of the corporation within the state relative to the business licensed. Such agent must have the qualifications of a licensee except for the qualification of residence. Such agent shall at all times be maintained by such corporation.

(b) No corporation shall be issued a license as a club, drinking establishment or caterer unless such corporation first files with the director a copy of its articles of incorporation and its bylaws.

(c) No partnership shall be issued a license as a club, drinking establishment or caterer unless such partnership first files with the director a copy of the partnership agreement.

History: L. 1965, ch. 316, § 25; L. 1987, ch. 182, § 76; April 30.



41-2626 Violations of act or rules and regulations; revocation or suspension of license.

41-2626. Violations of act or rules and regulations; revocation or suspension of license. Whenever any licensee under this act has been convicted by any court of a violation of any of the provisions of this act, or the rules and regulations lawfully promulgated thereunder, the director shall revoke or suspend the licensee's license in an original proceeding brought before the director for that purpose. The proceeding shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1965, ch. 316, § 26; L. 1987, ch. 182, § 77; L. 1988, ch. 356, § 136; July 1, 1989.



41-2627 Club or drinking establishment license; change in premises.

41-2627. Club or drinking establishment license; change in premises. The provisions of K.S.A. 41-315, and amendments thereto, relating to retail licenses under the Kansas liquor control act are hereby made applicable to licenses issued under the provisions of this act for clubs and drinking establishments.

History: L. 1965, ch. 316, § 27; L. 1987, ch. 182, § 78; April 30.



41-2628 Time limit for grant or denial of license.

41-2628. Time limit for grant or denial of license. The provisions of K.S.A. 41-319, and amendments thereto, relating to applications for retailers' licenses under the Kansas liquor control act shall apply to applications for licenses made under the provisions of this act.

History: L. 1965, ch. 316, § 28; L. 1987, ch. 182, § 79; April 30.



41-2629 Class B club, drinking establishment, public venue or caterer's license; term; assignability; refund of fees, when.

41-2629. Class B club, drinking establishment, public venue or caterer's license; term; assignability; refund of fees, when. (a) A class B club, drinking establishment, public venue or caterer's license shall be issued for a term not to exceed two years after issuance, except as otherwise provided by law, unless sooner suspended or revoked as provided in this act.

(b) The director may, at the director's sole discretion and after examination of the circumstances, extend the license term of any license for not more than 30 days beyond such date the license would expire pursuant to this section. Any extension of the license term by the director pursuant to this section shall automatically extend the due date for payment by the licensee of any occupation or license tax levied by a city or township pursuant to K.S.A. 41-2622, and amendments thereto, by the same number of days the director has extended the license term.

(c) A class B club, drinking establishment, public venue or caterer's license shall be purely a personal privilege and shall not constitute property, nor shall it be subject to attachment, garnishment or execution, nor shall it be alienable or transferable, voluntarily or involuntarily, or subject to being encumbered or hypothecated. A class B club, drinking establishment, public venue or caterer's license shall not descend by the laws of testate or intestate devolution but shall cease or expire upon the death of the licensee subject to subsection (d).

(d) An executor, administrator or representative of the estate of any deceased holder of a class B club, drinking establishment, public venue or caterer's license, or the trustee of any insolvent or bankrupt class B club, drinking establishment, public venue or caterer's license may continue the licensee's business under order of the appropriate court and may exercise the privilege of the deceased, insolvent or bankrupt licensee after the death of such licensee or after such insolvency or bankruptcy until the expiration of such license, but in no case longer than one year after the death, insolvency or bankruptcy of such licensee.

(e) When the licensee pays the full amount of the license fee upon application and is prevented from operating under such license in accordance with the provisions of this act for the entire second year of the license term, a refund shall be made of one-half of the license fee paid by such licensee. The secretary shall adopt, in accordance with K.S.A. 41-210, and amendments thereto, rules and regulations providing for the authorization of refunds of one-half of the license fee paid when the licensee does not use such license for the entire second year of the license term as a result of the cancellation of the license upon the request of the licensee for voluntary reasons.

History: L. 1965, ch. 316, § 29; L. 1977, ch. 169, § 2; L. 1985, ch. 170, § 21; L. 1987, ch. 182, § 80; L. 2010, ch. 142, § 17; L. 2012, ch. 144, § 40; July 1.



41-2630 Injunction for violation of act by licensee.

41-2630. Injunction for violation of act by licensee. The attorney general, the attorney for the director or any county or district attorney, within their county or district, shall at all times have the power to enjoin any person from operating or maintaining a club or drinking establishment or business as a caterer within their respective jurisdictions, notwithstanding the person has a license therefor, if it appears that the licensee has violated any provision of this act, or any of the rules and regulations adopted under this act. Such injunction proceedings shall be the same as is now prescribed for the enjoining of alcoholic liquor nuisances under the Kansas liquor control act.

History: L. 1965, ch. 316, § 30; L. 1985, ch. 170, § 22; L. 1987, ch. 182, § 81; April 30.



41-2631 City ordinance conflicting with act void; ordinance limitations.

41-2631. City ordinance conflicting with act void; ordinance limitations. No city shall enact any ordinance in conflict with or contrary to the provisions of this act and any ordinance of any city in effect at the time this act takes effect or thereafter enacted which is in conflict with or contrary to the provisions of this act shall be null and void. Nothing contained in this section shall be construed as preventing any city from enacting ordinances declaring acts prohibited or made unlawful by this act as unlawful or prohibited in such city and prescribing penalties for violations thereof, but the minimum penalty in any such ordinance shall not exceed the minimum penalty prescribed by this act for the same violation, nor shall the maximum penalty in any such ordinance exceed the maximum penalty prescribed by this act for the same violation.

History: L. 1965, ch. 316, § 31; May 22.



41-2632 Influencing purchases by licensees prohibited.

41-2632. Influencing purchases by licensees prohibited. (a) As used in this section: (1) The word "distributor" means a person, firm, association or corporation which is the holder of an alcoholic liquor distributor's license issued under the Kansas liquor control act; (2) the word "retailer" means a person, copartnership or association which is the holder of a retailer's license issued under the Kansas liquor control act; and (3) the word "manufacturer" shall have the meaning ascribed to it by K.S.A. 41-102, and amendments thereto.

(b) It shall be unlawful for a distributor of alcoholic liquor, or a manufacturer, or any officer, agent or employee thereof, to influence, coerce or induce or attempt to influence, coerce or induce, either directly or indirectly, any holder of a license issued under this act, or any officer, agent or employee of the holder of such a license, to: (1) Purchase any particular brand or kind of alcoholic liquor to be dispensed by the licensee, except that a distributor or manufacturer may provide to a licensee information regarding the availability of brands in the market and things of value as authorized by subsection (d) of K.S.A. 41-703, and amendments thereto; or (2) purchase from a particular retailer alcoholic liquor to be dispensed by the licensee.

(c) Violation of this section is a misdemeanor punishable by a fine of not less than $100 nor more than $1,000 or by imprisonment for not more than six months, or by both.

History: L. 1965, ch. 316, § 32; L. 1987, ch. 182, § 82; L. 1991, ch. 141, § 4; July 1.



41-2633 Violations of act or rules and regulations; criminal penalty.

41-2633. Violations of act or rules and regulations; criminal penalty. Violation of any provision of the club and drinking establishment act, and amendments thereto, or any rule or regulation adopted thereunder, for which a penalty is not otherwise specifically provided is punishable by a fine not to exceed $500 or imprisonment not to exceed six months, or both.

History: L. 1965, ch. 316, § 33; L. 1978, ch. 186, § 9; L. 1979, ch. 152, § 8; L. 1987, ch. 182, § 83; April 30.



41-2633a Violations of act by licensee or permit holder; civil fine.

41-2633a. Violations of act by licensee or permit holder; civil fine. (a) In addition to or in lieu of any other civil or criminal penalty provided by law, the director, upon a finding that a licensee or temporary permit holder under the club and drinking establishment act has violated any provision thereof, may impose on such licensee or temporary permit holder a civil fine not exceeding $1,000 for each violation.

(b) No fine shall be imposed pursuant to this section except upon the written order of the director to the licensee or temporary permit holder who committed the violation. Such order shall state the violation, the fine to be imposed and the right of the licensee or temporary permit holder to appeal the order. Such order shall be subject to appeal and review in accordance with the provisions of the Kansas administrative procedure act.

(c) Any fine imposed pursuant to this section shall be paid to the state treasurer, who shall deposit the same in the state treasury and credit it to the state general fund.

History: L. 1979, ch. 151, § 2; L. 1986, ch. 318, § 51; L. 1987, ch. 184, § 3; L. 1987, ch. 182, § 84; L. 2015, ch. 82, § 20; July 1.



41-2633b Administrative orders; civil fines; time limit on orders.

41-2633b. Administrative orders; civil fines; time limit on orders. (a) Notwithstanding the provisions of either the Kansas administrative procedure act, and amendments thereto, or any rule and regulation adopted pursuant to the club and drinking establishment act, and amendments thereto, governing the issuance of any written administrative notice or order concerning the imposition of any proposed civil fine or other penalty to be imposed for a violation of any of the provisions of the club and drinking establishment act, K.S.A. 41-2601 et seq., and amendments thereto, such notice or order shall be issued no later than 90 days after the date a citation for such violation was issued.

(b) This section shall be part of and supplemental to the provisions of the Kansas club and drinking establishment act, K.S.A. 41-2601 et seq., and amendments thereto.

History: L. 2013, ch. 130, § 2; July 1.



41-2634 Rules and regulations; criteria for class A clubs.

41-2634. Rules and regulations; criteria for class A clubs. (a) The secretary of revenue may adopt rules and regulations for the administration and enforcement of article 26 of chapter 41 of Kansas Statutes Annotated.

(b) The secretary of revenue shall adopt rules and regulations establishing criteria for determining whether an applicant or licensee is a bona fide nonprofit social, fraternal or war veterans club, based on the following standards:

(1) An applicant or licensee is a bona fide nonprofit social club if:

(A) It is organized and operated exclusively for pleasure, recreation and other nonprofitable purposes; and

(B) no part of its net earnings inures to the benefit of any of its private shareholders or members.

(2) An applicant or licensee is a bona fide nonprofit fraternal club if:

(A) It is a fraternal beneficiary society, order or association which operates under the lodge system, or for the exclusive benefit of the members of a fraternity itself operating under the lodge system; and

(B) such society, order or association provides for the payment of life, sickness, accident or other benefits to its members or their dependents.

(3) An applicant or licensee is a bona fide nonprofit war veterans club if:

(A) It is a post or organization of war veterans or an auxiliary unit or society of, or a trust or foundation for, any such post or organization, organized in the United States or any of its possessions;

(B) not less than seventy-five percent (75%) of its members are war veterans and substantially all of its other members are veterans or widows or widowers of veterans; and

(C) no part of its net earnings inures to the benefit of any private shareholder or individual.

(c) Any rules and regulations adopted pursuant to subsection (d) shall be based on the same criteria and standards used to determine the right to exemption from federal income taxes pursuant to section 501(c)(7), (8) and (19) of the internal revenue code of 1954, as amended.

History: L. 1965, ch. 316, § 34; L. 1972, ch. 342, § 60; L. 1974, ch. 196, § 2; L. 1978, ch. 186, § 5; L. 1987, ch. 182, § 85; July 1.



41-2635 Severability.

41-2635. Severability. If any phrase, clause, sentence or section of this act is declared invalid or unconstitutional by any court of competent jurisdiction it shall be conclusively presumed that the legislature would have passed the remainder of the act without the part so held invalid or unconstitutional.

History: L. 1965, ch. 316, § 38; May 22.



41-2636 Sale of class A club license prohibited.

41-2636. Sale of class A club license prohibited. (a) No person shall sell or offer for sale any class A club license.

(b) This section shall be part of and supplemental to K.S.A. 41-2601 to 41-2635, inclusive, and amendments thereto.

History: L. 1978, ch. 186, § 6; July 1.



41-2637 Class A club license; rights of licensee; storing customer wine; samples.

41-2637. Class A club license; rights of licensee; storing customer wine; samples. (a) A license for a class A club shall allow the licensee to: (1) Offer for sale, sell and serve alcoholic liquor for consumption on the licensed premises by members and their families, and guests accompanying them; and (2) serve samples of alcoholic liquor free of charge for consumption by members and their families and guests accompanying them.

No charge of any sort may be made for a sample serving. A person may be served no more than five samples per visit. Samples may not be served to a minor. No samples may be removed from the licensed premises. No consideration shall be requested or required for entry onto the premises, participation in any event taking place on the premises or to remain on the premises.

(b) (1) Subject to the provisions of subsection (b)(2), any two or more class A or class B clubs may permit, by an agreement filed with and approved by the director, the members of each such club to have access to all other clubs which are parties to such agreement. The privileges extended to the visiting members of other clubs under such an agreement shall be determined by the agreement and, if the agreement so provides, any club which is a party to such agreement may sell, offer for sale and serve, to any person who is a member of another club which is a party to such agreement, alcoholic liquor for consumption on the licensed premises by such person and such person's family, and guests accompanying them.

(2) A class B club may enter into a reciprocal agreement authorized by subsection (b)(1) only if the class B club is a restaurant.

(c) A licensee may store on its premises wine sold to a customer for consumption at a later date on its premises in the unopened container. Such wine must be kept separate from all other alcohol stock and in a secure locked area separated by customer. Such wine shall not be removed from the licensed premises in its unopened condition.

History: L. 1978, ch. 186, § 11; L. 1979, ch. 152, § 9; L. 1982, ch. 211, § 1; L. 1987, ch. 182, § 86; L. 1994, ch. 300, § 4; L. 2009, ch. 114, § 7; L. 2013, ch. 130, § 9; July 1.



41-2639 Sale of club memberships; restrictions.

41-2639. Sale of club memberships; restrictions. (a) No person shall receive a commission or other compensation for the sale of any membership to a club.

(b) No person shall sell or offer for sale any membership to a club except on the licensed premises of such club.

(c) This section shall be part of and supplemental to K.S.A. 41-2601 to 41-2637, inclusive, and amendments thereto.

History: L. 1979, ch. 152, § 10; July 1.



41-2640 Certain sales practices prohibited; penalties.

41-2640. Certain sales practices prohibited; penalties. (a) No club, drinking establishment, caterer or holder of a temporary permit, nor any person acting as an employee or agent thereof, shall:

(1) Offer or serve any free cereal malt beverage or alcoholic liquor in any form to any person;

(2) offer or serve to any person an individual drink at a price that is less than the acquisition cost of the individual drink to the licensee or permit holder;

(3) sell, offer to sell or serve to any person an unlimited number of individual drinks during any set period of time for a fixed price, except at private functions not open to the general public or to the general membership of a club;

(4) encourage or permit, on the licensed premises, any game or contest which involves drinking alcoholic liquor or cereal malt beverage or the awarding of individual drinks as prizes;

(5) sell, offer to sell or serve free of charge any form of powdered alcohol, as defined in K.S.A. 41-102, and amendments thereto; or

(6) advertise or promote in any way, whether on or off the licensed premises, any of the practices prohibited under subsections (a)(1) through (5).

(b) No public venue, nor any person acting as an employee or agent thereof, shall:

(1) Offer or serve any free cereal malt beverage or alcoholic liquor in any form to any person;

(2) offer or serve to any person a drink or original container of alcoholic liquor or cereal malt beverage at a price that is less than the acquisition cost of the drink or original container of alcoholic liquor or cereal malt beverage to the licensee;

(3) sell or serve alcoholic liquor in glass containers to customers in the general admission area;

(4) sell or serve more than two drinks per customer at any one time in the general admission area;

(5) encourage or permit, on the licensed premises, any game or contest which involves drinking alcoholic liquor or cereal malt beverage or the awarding of drinks as prizes;

(6) sell, offer to sell or serve free of charge any form of powdered alcohol, as defined in K.S.A. 41-102, and amendments thereto; or

(7) advertise or promote in any way, whether on or off the licensed premises, any of the practices prohibited under subsections (b)(1) through (6).

(c) A public venue, club, drinking establishment, caterer or holder of a temporary permit may:

(1) Offer free food or entertainment at any time;

(2) sell or deliver wine by the bottle or carafe;

(3) sell, offer to sell and serve individual drinks at different prices throughout any day;

(4) sell or serve beer or cereal malt beverage in a pitcher capable of containing not more than 64 fluid ounces;

(5) offer samples of alcohol liquor free of charge as authorized by this act; or

(6) sell or serve margarita, sangria, daiquiri, mojito or other mixed alcoholic beverages as approved by the director in a pitcher containing not more than 64 fluid ounces.

(d) A hotel of which the entire premises is licensed as a drinking establishment may, in accordance with rules and regulations adopted by the secretary, distribute to its guests coupons redeemable on the hotel premises for drinks containing alcoholic liquor. The hotel shall remit liquor drink tax in accordance with the provisions of the liquor drink tax act, K.S.A. 79-41a01 et seq., and amendments thereto, on each drink served based on a price which is not less than the acquisition cost of the drink.

(e) (1) A public venue, club or drinking establishment may offer customer self-service of wine from automated devices on licensed premises so long as the licensee monitors and has the ability to control the dispensing of such wine from the automated devices.

(2) The secretary may adopt rules and regulations as necessary to implement the provisions of this subsection.

(f) A hotel of which the entire premises is not licensed as a drinking establishment may, in accordance with rules and regulations adopted by the secretary, through an agreement with one or more clubs or drinking establishments, distribute to its guests coupons redeemable at such clubs or drinking establishments for drinks containing alcoholic liquor. Each club or drinking establishment redeeming coupons issued by a hotel shall collect from the hotel the agreed price, which shall be not less than the acquisition cost of the drink plus the liquor drink tax for each drink served. The club or drinking establishment shall collect and remit the liquor drink tax in accordance with the provisions of the liquor drink tax act, K.S.A. 79-41a01 et seq., and amendments thereto.

(g) Violation of any provision of this section is a misdemeanor punishable as provided by K.S.A. 41-2633, and amendments thereto.

(h) Violation of any provision of this section shall be grounds for suspension or revocation of the licensee's license as provided by K.S.A. 41-2609, and amendments thereto, and for imposition of a civil fine on the licensee or temporary permit holder as provided by K.S.A. 41-2633a, and amendments thereto.

History: L. 1985, ch. 173, § 4; L. 1986, ch. 185, § 7; L. 1987, ch. 182, § 94; L. 2012, ch. 144, § 41; L. 2013, ch. 130, § 10; L. 2015, ch. 82, § 5; July 1.



41-2641 Class B club license; rights of licensee; storing customer wine; samples.

41-2641. Class B club license; rights of licensee; storing customer wine; samples. (a) A license for a class B club shall allow the licensee to: (1) Offer for sale, sell and serve alcoholic liquor for consumption on the licensed premises by members of such club and guests accompanying them; and (2) serve samples of alcoholic liquor free of charge on the licensed premises for consumption by such members and their families and guests accompanying them.

No charge of any sort may be made for a sample serving. A person may be served no more than five samples per visit. Samples may not be served to a minor. No samples may be removed from the licensed premises. Providing samples is prohibited for any licensee who charges a cover charge or entry fee at any time during the business day. No consideration shall be requested or required for entry onto the premises, participation in any event taking place on the premises or to remain on the premises.

(b) (1) Subject to the provisions of subsection (b)(2), any two or more class A or class B clubs may permit, by an agreement filed with and approved by the director, the members of each such club to have access to all other clubs which are parties to such agreement. The privileges extended to the visiting members of other clubs under such an agreement shall be determined by the agreement and, if the agreement so provides, any club which is a party to such agreement may sell, offer for sale and serve, to any person who is a member of another club which is a party to such agreement, alcoholic liquor for consumption on the licensed premises by such person and such person's family, and guests accompanying them.

(2) A class B club may enter into a reciprocal agreement authorized by subsection (b)(1) only if the class B club is a restaurant.

(c) Except as provided by subsection (d), an applicant for membership in a class B club shall, before becoming a member of such club:

(1) Be screened by the club for good moral character;

(2) pay an annual membership fee of not less than $10; and

(3) wait for a period of 10 days after completion of the application form and payment of the membership fee.

(d) Notwithstanding the membership fee and waiting period requirement of subsection (c):

(1) Any class B club located on the premises of a hotel or RV resort may establish rules whereby a guest, who registered at the hotel or RV resort and who is not a resident of the county in which the club is located, may file application for temporary membership in such club. The membership, if granted, shall be valid only for the period of time that the guest is a bona fide registered guest at the hotel or RV resort and such temporary membership shall not be subject to the waiting period or fee requirement of this section.

(2) Any class B club located on property which is owned or operated by a municipal airport authority and upon which consumption of alcoholic liquor is authorized by law may establish rules whereby an air traveler who is a holder of a current airline ticket may file application for temporary membership in such club for the day such air traveler's ticket is valid, and such temporary membership shall not be subject to the waiting period or fee requirement of this section.

(3) Any class B club may establish rules whereby military personnel of the armed forces of the United States on temporary duty and housed at or near any military installation located within the exterior boundaries of the state of Kansas may file application for temporary membership in such club. The membership, if granted, shall be valid only for the period of the training, not to exceed 20 weeks. Any person wishing to make application for temporary membership in a class B club under this subsection (d)(3) shall present the temporary duty orders to the club. Temporary membership issued under this subsection (d)(3) shall not be subject to the waiting period or fee requirements of this section.

(4) Any class B club may enter into a written agreement with a hotel or RV resort whereby a guest who is registered at the hotel or RV resort and who is not a resident of the county in which the club is located may file application for temporary membership in such club. The temporary membership, if granted, shall be valid only for the period of time that the guest is a bona fide registered guest at the hotel or RV resort and shall not be subject to the waiting period or dues requirement of this section. A club may enter into a written agreement with a hotel or RV resort pursuant to this provision only if: (A) The hotel or RV resort is located in the same county as the club; (B) there is no class B club located on the premises of the hotel or RV resort; and (C) no other club has entered into a written agreement with the hotel or RV resort pursuant to this section.

(5) Any class B club located in a racetrack facility where races with parimutuel wagering are conducted under the Kansas parimutuel racing act may establish rules whereby persons attending such races may file an application for temporary membership in such club for the day such person is attending such races, and such temporary membership shall not be subject to the waiting period or fee requirement of this section.

(e) A licensee may store on its premises wine sold to a customer for consumption at a later date on its premises in the unopened container. Such wine must be kept separate from all other alcohol stock and in a secure locked area separated by customer. Such wine shall not be removed from the licensed premises in its unopened condition.

History: L. 1987, ch. 182, § 87; L. 1990, ch. 179, § 6; L. 1994, ch. 300, § 5; L. 2009, ch. 114, § 8; L. 2013, ch. 130, § 11; July 1.



41-2642 Drinking establishment license; rights of licensee; hotel minibars; storing customer wine; samples.

41-2642. Drinking establishment license; rights of licensee; hotel minibars; storing customer wine; samples. (a) A license for a drinking establishment shall allow the licensee to offer for sale, sell and serve alcoholic liquor for consumption on the licensed premises which may be open to the public, and to serve samples of alcoholic liquor free of charge on licensed premises subject to the requirements of subsection (c), but only if such premises are located in a county where the qualified electors of the county:

(1) (A) Approved, by a majority vote of those voting thereon, the proposition to amend section 10 of article 15 of the constitution of the state of Kansas at the general election in November 1986; or (B) have approved a proposition to allow sales of alcoholic liquor by the individual drink in public places within the county at an election pursuant to K.S.A. 41-2646, and amendments thereto; and

(2) have not approved a proposition to prohibit such sales of alcoholic liquor in such places at a subsequent election pursuant to K.S.A. 41-2646, and amendments thereto.

(b) A drinking establishment shall be required to derive from sales of food for consumption on the licensed premises not less than 30% of all the establishment's gross receipts from sales of food and beverages on such premises unless the licensed premises are located in a county where the qualified electors of the county:

(1) Have approved, at an election pursuant to K.S.A. 41-2646, and amendments thereto, a proposition to allow sales of alcoholic liquor by the individual drink in public places within the county without a requirement that any portion of their gross receipts be derived from the sale of food; and

(2) have not approved a proposition to prohibit such sales of alcoholic liquor in such places at a subsequent election pursuant to K.S.A. 41-2646, and amendments thereto.

(c) No charge of any sort may be made for a sample serving. A person may be served no more than five samples per visit. Samples may not be served to a minor. No samples may be removed from the licensed premises. Providing samples is prohibited for any licensee who charges a cover charge or entry fee at any time during the business day. No consideration shall be requested or required for entry onto the premises, participation in any event taking place on the premises or to remain on the premises.

(d) A drinking establishment shall specify in the application for a license or renewal of a license the premises to be licensed, which may include all premises which are in close proximity and are under the control of the applicant or licensee.

(e) Notwithstanding any other provision of law to the contrary, any hotel of which the entire premises are licensed as a drinking establishment or as a drinking establishment/caterer may sell alcoholic liquor or cereal malt beverage by means of minibars located in guest rooms of such hotel, subject to the following:

(1) The key, magnetic card or other device required to attain access to a minibar in a guest room shall be provided only to guests who are registered to stay in such room and who are 21 or more years of age;

(2) containers or packages of spirits or wine sold by means of a minibar shall hold not less than 50 nor more than 200 milliliters; and

(3) a minibar shall be restocked with alcoholic liquor or cereal malt beverage only during hours when the hotel is permitted to sell alcoholic liquor and cereal malt beverage as a drinking establishment.

(f) A drinking establishment may store on its premises wine sold to a customer for consumption at a later date on its premises in the unopened container. Such wine must be kept separate from all other alcohol stock and in a secure locked area separated by customer. Such wine shall not be removed from the licensed premises in its unopened condition.

History: L. 1987, ch. 182, § 88; L. 1995, ch. 266, § 4; L. 2009, ch. 114, § 6; L. 2013, ch. 130, § 12; July 1.



41-2643 Caterer's license; rights of licensee.

41-2643. Caterer's license; rights of licensee. (a) A caterer's license shall allow the licensee to offer for sale, sell and serve alcoholic liquor for consumption on unlicensed premises, which may be open to the public, but only if such premises are located in a county where the qualified electors of the county:

(1) (A) Approved, by a majority vote of those voting thereon, the proposition to amend section 10 of article 15 of the constitution of the state of Kansas at the general election in November, 1986; or (B) have approved a proposition to allow sales of alcoholic liquor by the individual drink in public places within the county at an election pursuant to K.S.A. 41-2646, and amendments thereto; and

(2) have not approved a proposition to prohibit such sales of alcoholic liquor in such places at a subsequent election pursuant to K.S.A. 41-2646, and amendments thereto.

(b) A caterer shall be required to derive from sales of food at catered events not less than 30% of the caterer's gross receipts from all sales of food and beverages at catered events in a 12-month period unless the caterer offers for sale, sells and serves alcoholic liquor only in counties where the qualified electors of the county:

(1) Have approved, at an election pursuant to K.S.A. 41-2646, and amendments thereto, a proposition to allow sales of alcoholic liquor by the individual drink in public places within the county without a requirement that any portion of their gross receipts be derived from the sale of food; and

(2) have not approved a proposition to prohibit such sales of alcoholic liquor in such places at a subsequent election pursuant to K.S.A. 41-2646, and amendments thereto.

(c) Each caterer shall maintain the caterer's principal place of business in a county in this state where the caterer is authorized by this section to sell alcoholic liquor by the individual drink in a public place. All records of the caterer relating to the caterer's licensed business and the caterer's license shall be kept at such place of business. The caterer's principal place of business shall be stated in the application for a caterer's license and the caterer shall notify the director of any change in its location within 10 days after such change.

(d) Except as otherwise provided herein, a caterer shall provide electronic notification to the director at least 48 hours prior to any event at which the caterer will sell alcoholic liquor by the individual drink. The director shall make the electronic notification available to local law enforcement. Notice shall consist of the time, location and the names of the contracting parties of the event. For events where alcohol is served, a licensee shall retain all documents for a period of three years for inspection by the director. The documents retained shall include agreements, receipts, employees assigned to the event and records of alcohol purchased. Notification shall not be required for weddings, funerals, events sponsored by religious institutions, or for business, industry or trade sponsored meetings, including, but not limited to, awards presentations and retirement celebrations.

(e) A caterer may rebate a portion of the caterer's receipts from the sale of alcoholic liquor at an event to the person or organization contracting with the caterer to sell alcoholic liquor at such event.

History: L. 1987, ch. 182, § 89; L. 1990, ch. 179, § 7; L. 2015, ch. 82, § 26; July 1.



41-2644 Drinking establishment/caterer license; rights of licensee.

41-2644. Drinking establishment/caterer license; rights of licensee. A license for a drinking establishment/caterer shall allow the licensee all the rights and privileges of a holder of a drinking establishment license and of a licensed caterer, subject to all provisions of law relating to such an establishment or caterer.

History: L. 1987, ch. 182, § 90; April 30.



41-2645 Temporary permit; authorization of certain sales.

41-2645. Temporary permit; authorization of certain sales. (a) A temporary permit shall allow the permit holder to offer for sale, sell and serve alcoholic liquor for consumption on unlicensed premises, which may be open to the public, subject to the terms of such permit.

(b) The director may issue a temporary permit to any one or more persons or organizations applying for such a permit, in accordance with rules and regulations of the secretary. The permit shall be issued in the names of the persons or organizations to which it is issued.

(c) Applications for temporary permits shall be required to be filed with the director not less than 14 days before the event for which the permit is sought unless the director waives such requirement for good cause. Each application shall state the purposes for which the proceeds of the event will be used. The application shall be upon a form prescribed and furnished by the director and shall be filed with the director in duplicate. Each application shall be accompanied by a permit fee of $25 for each day for which the permit is issued, which fee shall be paid by a certified or cashier's check of a bank within this state, United States post office money order or cash in the full amount thereof. All permit fees collected by the director pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(d) Temporary permits shall specify the premises for which they are issued and shall be issued only for premises where the city, county or township zoning code allows use for which the permit is issued. No temporary permit shall be issued for premises which are not located in a county where the qualified electors of the county:

(1) (A) Approved, by a majority vote of those voting thereon, to adopt the proposition amending section 10 of article 15 of the constitution of the state of Kansas at the general election in November, 1986; or (B) have approved a proposition to allow the sale of liquor by the individual drink in public places within the county at an election pursuant to K.S.A. 41-2646, and amendments thereto; and

(2) have not approved a proposition to prohibit such sales of alcoholic liquor in such places at a subsequent election pursuant to K.S.A. 41-2646, and amendments thereto.

(e) (1) A temporary permit may be issued for the consumption of alcoholic liquor on a city, county or township street, alley, road, sidewalk or highway for a special event; provided, that such street, alley, road, sidewalk or highway is closed to motor vehicle traffic by the governing body of such city, county or township for such special event, a written request for such consumption and possession of such alcoholic liquor has been made to the local governing body and the special event is approved by the governing body of such city, county or township by ordinance or resolution. The boundaries of such special event shall be clearly marked by signs, a posted map or other means which reasonably identify the area in which alcoholic liquor may be possessed or consumed at such special event.

(2) Drinking establishments that are immediately adjacent to, or located within the licensed premises of a special event, for which a temporary permit has been issued and the consumption of alcoholic liquor on public property has been approved, may request that the drinking establishment's licensed premises be extended into and made a part of the licensed premises of the special event for the duration of the temporary permit issued for such special event.

(3) Each licensee selling alcoholic liquor for consumption on the premises of a special event for which a temporary permit has been issued shall be liable for violations of all laws governing the sale and consumption of alcoholic liquor.

(4) For the purposes of this section, "special event" shall have the same meaning given that term in K.S.A. 41-719, and amendments thereto.

(f) (1) Except as otherwise provided in this subsection, a temporary permit shall be issued for a period of time not to exceed three consecutive days, the dates and hours of which shall be specified in the permit. Not more than four temporary permits may be issued to any one applicant in a calendar year.

(2) (A) On or before June 30, 2016, the director may issue one temporary permit, valid for the entire period of time of the Kansas state fair, which authorizes the sale of wine in its original, unopened container and the serving by the drink of only wine or beer, or both, on the state fairgrounds on premises specified in the temporary permit, by a person who has entered into an agreement with the state fair board for that purpose;

(B) On and after July 1, 2016, the director may issue a sufficient number of temporary permits as required by the state fair board, valid for the entire period of time of the Kansas state fair, which authorizes the sale of wine in its original, unopened container and the serving by the drink of wine or beer, or both, on the state fairgrounds on premises specified in the temporary permit, by a person who has entered into an agreement with the state fair board for that purpose subject to the conditions imposed by the state fair board. Nothing in this subsection (f)(2)(B) shall be construed to limit the number of temporary permits the director may issue for the sale of wine or beer, or both, on the state fairgrounds consistent with the requirements of the state fair board.

(3) The director may issue a temporary permit for a special event approved by the governing body of a city, county or township pursuant to subsection (e)(1), which may, at the director's discretion, be valid for the entire period of such special event, but in no event shall such permit be issued for a period of time that exceeds 30 consecutive days.

(g) All proceeds from an event for which a temporary permit is issued shall be used only for the purposes stated in the application for such permit.

(h) Upon written permission from the director and within three business days after the end of an event conducted pursuant to a temporary permit, the holder of a temporary permit may sell back to the licensee from whom alcoholic liquor was purchased any alcoholic liquor sold to the holder of the temporary permit for such event.

(i) A temporary permit shall not be transferable or assignable.

(j) The director may refuse to issue a temporary permit to any person or organization which has violated any provision of the Kansas liquor control act, the drinking establishment act or K.S.A. 79-41a01 et seq., and amendments thereto.

History: L. 1987, ch. 182, § 91; L. 1990, ch. 179, § 8; L. 2001, ch. 5, § 132; L. 2006, ch. 206, § 2; L. 2008, ch. 126, § 3; L. 2009, ch. 114, § 10; L. 2012, ch. 144, § 42; L. 2015, ch. 82, § 28; July 1.



41-2646 Sale of liquor by the drink in public places; election to prohibit or permit.

41-2646. Sale of liquor by the drink in public places; election to prohibit or permit. (a) The board of county commissioners may, by resolution, or shall, upon a petition filed in accordance with subsection (b), submit to the qualified electors of the county at any state general election a proposition to:

(1) Prohibit the sale of alcoholic liquor by the individual drink in public places within the county;

(2) permit the sale of alcoholic liquor by the individual drink in public places within the county which derive not less than 30% of their gross receipts from the sale of food for consumption on the premises; or

(3) permit the sale of alcoholic liquor by the individual drink in public places within the county without a requirement that any portion of their gross receipts be derived from the sale of food.

(b) A petition to submit a proposition to the qualified voters of a county pursuant to this section shall be filed with the county election officer. The petition shall be signed by qualified electors of the county equal in number to not less than 10% of the electors of the county who voted for the office of secretary of state at the last preceding general election at which such office was elected. The appropriate version following shall appear on the petition:

"We request an election to determine whether the sale of alcoholic liquor by the individual drink in ______ county shall be (prohibited in public places) (allowed in public places where at least 30% of the gross receipts are from sales of food for consumption on the premises) (allowed in public places without a requirement that any portion of their gross receipts be from sales of food)."

(c) Upon the adoption of a resolution or the submission of a valid petition calling for an election pursuant to this section, the county election officer shall cause the appropriate version of the following proposition to be placed on the ballot at the next succeeding state general election which occurs more than 90 days after the resolution is adopted or the petition is filed with the county election officer:

"Shall sale of alcoholic liquor by the individual drink in _____ county be (prohibited) (allowed in public places where at least 30% of the gross receipts are from sales of food for consumption on the premises and prohibited in all other public places) (allowed in public places without a requirement that any portion of their gross receipts be from sales of food)?"

(d) If a majority of the votes cast and counted is in favor of the proposition, the county election officer shall transmit a copy of the results to the director, who shall issue or refuse to issue temporary permits and licenses for drinking establishments and caterers within the county accordingly and the rights of licensees holding licenses on the date of the election shall be modified in accordance with the result of the election as provided by rules and regulations of the secretary.

(e) The election provided for by this section shall be conducted, and the votes counted and canvassed, in the manner provided by law for question submitted elections of the county.

History: L. 1987, ch. 182, § 92; April 30.



41-2647 Possession of liquor or cereal malt beverage on licensed premises.

41-2647. Possession of liquor or cereal malt beverage on licensed premises. (a) Nothing in the club and drinking establishment act shall be construed to prohibit a person from possessing, on premises licensed pursuant to such act, alcoholic liquor or cereal malt beverage not purchased from the licensee.

(b) Nothing in this section shall prevent a licensee from adopting a policy prohibiting the possession, on the licensee's licensed premises, of alcoholic liquor or cereal malt beverage not purchased from the licensee.

History: L. 1987, ch. 182, § 93; April 30.



41-2648 Effective date of license; conversion of club license to drinking establishment license.

41-2648. Effective date of license; conversion of club license to drinking establishment license. (a) No drinking establishment license, caterer's license or temporary permit shall be effective before July 1, 1987.

(b) On and after July 1, 1987, the director may provide procedures whereby a license for a class B club issued before July 1, 1987, may be converted to a drinking establishment license or a drinking establishment/caterer license if all requirements of this act are met and the licensee pays that portion of the additional license fee, if any, attributable to the remaining unexpired license term.

History: L. 1987, ch. 182, § 95; April 30.



41-2649 Title of act.

41-2649. Title of act. K.S.A. 41-2601, 41-2604 through 41-2615, 41-2619 through 41-2623, 41-2625 through 41-2633, 41-2633a, 41-2634 through 41-2637, 41-2639 and 41-2640, and amendments thereto, and K.S.A. 41-2641 through 41-2648 shall be known and may be cited as the club and drinking establishment act.

History: L. 1987, ch. 182, § 96; April 30.



41-2650 Severability.

41-2650. Severability. If any provisions of this act or the application thereof to any person or circumstances is held invalid the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provisions or application and to this end the provisions of this act are severable.

History: L. 1987, ch. 182, § 143; April 30.



41-2651 Application for licensure, renewal, suspension or revocation; notice to governing body of city or county; power of such governing body to request suspension or revocation hearing; hearings.

41-2651. Application for licensure, renewal, suspension or revocation; notice to governing body of city or county; power of such governing body to request suspension or revocation hearing; hearings. (a) When application for licensure or renewal of licensure as a club or drinking establishment is received by the director, the director shall notify the governing body of the city or county where the premises to be licensed are located, if such governing body requests such notification.

(b) No such license or renewal shall be granted by the director until the expiration of at least 10 days from the time of filing the application for licensure or renewal with the director, during which period the governing body of any city or county notified pursuant to subsection (a) may request the director to hold a hearing on the granting or refusal to grant such license or renewal.

(c) At any time, the governing body of any city or county may request the director to hold a hearing on whether any license issued pursuant to this act should be revoked or suspended. The governing body shall provide the director reasonable cause to believe a hearing is necessary based upon factors included in rules and regulations by the secretary. The director may refuse the governing body's request absent such reasonable cause.

(d) Any hearing held pursuant to this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act as provided in K.S.A. 41-2609, and amendments thereto.

(e) At any hearing held pursuant to this section the governing body of such city or county shall have the right to appear before the director and present testimony and evidence and make recommendations regarding the granting or refusal to grant such license or renewal, or whether such license should be revoked or suspended. In determining whether to grant or to refuse to grant such license or renewal, or to revoke or suspend such license, the director shall take into consideration the testimony and evidence and recommendations of the governing body of such city or county. The director may refuse to grant such license or renewal, or may revoke or suspend such license based on the evidence gathered at such hearing, in the interest of protecting the public welfare, and in accordance with rules and regulations adopted by the secretary.

(f) This section shall be part of and supplemental to the club and drinking establishment act.

History: L. 1991, ch. 142, § 2; L. 2009, ch. 114, § 11; July 1.



41-2652 Use of minors to determine compliance with law, limitations.

41-2652. Use of minors to determine compliance with law, limitations. (a) Any person listed in subsections (b)(1), (b)(2) or (b)(3) may engage or direct a person under 21 years of age to violate the provisions of the club and drinking establishment act in order to develop a program or system which determines and encourages compliance with the provisions of such act prohibiting the furnishing or sale of alcoholic liquor to a person under 21 years of age or the consumption of alcoholic liquor by such persons.

(b) No person shall engage or direct a person under 21 years of age to violate any provision of the club and drinking establishment act for purposes of determining compliance with the provisions of such act unless such person is:

(1) An officer having authority to enforce the provisions of the club and drinking establishment act;

(2) an authorized representative of the attorney general, a county attorney or a district attorney; or

(3) a licensee or permittee under the club and drinking establishment act or such licensee's or permittee's designee pursuant to a self-compliance program designed to increase compliance with the provisions of the club and drinking establishment act if such program has been approved by the director.

History: L. 2000, ch. 166, § 6; July 1.



41-2653 Removal of unconsumed alcoholic liquor from premises of club or drinking establishment.

41-2653. Removal of unconsumed alcoholic liquor from premises of club or drinking establishment. (a) In addition to the rights of a licensee pursuant to provisions of K.S.A. 41-2637, 41-2641 or 41-2642, and amendments thereto, a class A club license, class B club license or drinking establishment license shall allow the licensee to allow legal patrons of the club or drinking establishment to remove from the licensed premises one or more opened containers of alcoholic liquor, subject to the following conditions:

(1) It must be legal for the licensee to sell the alcoholic liquor in its original container;

(2) the alcoholic liquor must be in its original container;

(3) each container of alcoholic liquor must have been purchased by a patron and the alcoholic liquor in each container must have been partially consumed on the licensed premises;

(4) the licensee or the licensee's employee must provide the patron with a dated receipt for the unfinished container or containers of alcoholic liquor; and

(5) before the container of alcoholic liquor is removed from the licensed premises, the licensee or the licensee's employee must securely reseal each container, place the container in a tamper-proof, transparent bag which is sealed in a manner that makes it visibly apparent if the bag is subsequently tampered with or opened.

(b) This section shall be part of and supplemental to the club and drinking establishment act.

History: L. 2006, ch. 206, § 7; July 1.



41-2654 Drinking establishment license; municipal corporation; qualifications.

41-2654. Drinking establishment license; municipal corporation; qualifications. (a) The director shall issue a drinking establishment license to any municipal corporation that qualifies under K.S.A. 41-2601 et seq., and amendments thereto, for the premises specified in the license application.

(b) Municipal corporations applying for a drinking establishment license shall not be subject to the provisions of subsection (a)(1) or (a)(3) through (9) of K.S.A. 41-2623, and amendments thereto.

History: L. 2010, ch. 142, § 4; July 1.



41-2655 Public venue license; rights of licensee; rules and regulations.

41-2655. Public venue license; rights of licensee; rules and regulations. (a) A license for a public venue shall allow the licensee to:

(1) Offer for sale, sell and serve alcoholic liquor by the individual drink for consumption on the licensed premises;

(2) offer for sale, sell and serve unlimited drinks for a fixed price in designated areas of the licensed premises;

(3) offer for sale and sell all inclusive packages which include unlimited drinks in designated areas of the licensed premises;

(4) offer for sale, sell and serve alcoholic liquor in the original container for consumption on the licensed premises in private suites, which are enclosed or semi-enclosed seating areas, having controlled access and separated from the general admission areas by a permanent barrier;

(5) store, in each private suite, which is an enclosed or semi-enclosed seating area, having controlled access and separated from the general admission areas by a permanent barrier, alcoholic liquor sold in the original container to a customer in that private suite; and

(6) with the approval of the retailer or distributor, return for a full refund of the original purchase price unopened containers of alcoholic liquor to the retailer or distributor from whom such items were purchased upon the conclusion of an event if the next scheduled event for that premises is more than 90 days from the date of the concluded event.

(b) An applicant or public venue licensee shall specify in the application for a license, or renewal of a license, the premises to be licensed. No public venue licensee may offer for sale, sell or serve any alcoholic liquor in any area not included in the licensed premises.

(c) The term "designated areas" for purposes of this section shall mean an area identified in the license application, which may include suites, that has controlled access and is separated from the general admission by a barrier.

(d) The provisions of this section shall take effect and be in force from and after July 1, 2012.

(e) All rules and regulations adopted on and after July 1, 2012, and prior to July 1, 2013, to implement this section shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary until revised, amended, revoked or nullified pursuant to law.

(f) This section shall be a part of and supplemental to the club and drinking establishment act.

History: L. 2012, ch. 144, § 1; L. 2013, ch. 130, § 13; July 1.



41-2656 Samples; regulation thereof.

41-2656. Samples; regulation thereof. (a) Alcoholic liquor and cereal malt beverage for the sampling as provided for in K.S.A. 41-2637, 41-2640, 41-2641 and 41-2642, and amendments thereto, shall be withdrawn from the inventory of the licensee. Except as provided by subsection (b), a person other than the licensee or the licensee's agent or employee may not dispense or participate in the dispensing of alcoholic beverages under this section.

(b) The holder of a supplier's permit or such permit holder's agent or employee may participate in and conduct product tastings of alcoholic beverages at a licensee's premises, monitored and regulated by the division of alcoholic beverage control, and may open, touch or pour alcoholic beverages, make a presentation or answer questions at the tasting. Any alcoholic beverage or cereal malt beverages sampled under this subsection must be purchased from the licensee on whose premises the sampling is held. The licensee may not require the purchase of more alcoholic beverages or cereal malt beverages than is necessary for the tasting. This section does not authorize the supplier or its agent to withdraw or purchase an alcoholic beverage or cereal malt beverage from the holder of a distributor's license or provide an alcoholic beverage or cereal malt beverage for sampling on the licensee's premises that is not purchased from the licensee.

History: L. 2013, ch. 130, § 15; July 1.



41-2657 Licensee; samples; drink tax.

41-2657. Licensee; samples; drink tax. Each licensee licensed under this act who provides samples shall pay the drink tax imposed by K.S.A. 79-41a01 et seq., and amendments thereto, on the alcoholic liquor and cereal malt beverage inventory when the inventory is withdrawn from the licensee's stock based on the licensee's acquisition cost.

History: L. 2013, ch. 130, § 16; July 1.



41-2658 Dispensing infused alcoholic liquor.

41-2658. Dispensing infused alcoholic liquor. (a) Alcoholic liquor shall be dispensed only from original containers, except any drinking establishment licensee or its agent or employee, may dispense:

(1) Alcoholic liquor from a machine or container used to mix alcoholic liquor with other liquids or solids intended for human consumption;

(2) alcoholic liquor from a machine or container used to chill alcoholic liquor, which may contain additional liquids or solids intended for human consumption; or

(3) infused alcoholic liquor from a container used to infuse alcoholic liquor with other substances intended for human consumption.

(b) A drinking establishment licensee, or its agent or employee, shall not refill any original container with any alcoholic liquor or any other substance.

(c) Any drinking establishment licensee, or its agent or employee, may infuse alcoholic liquor with spices, herbs, fruits, vegetables, candy or other substances intended for human consumption if no additional fermentation occurs during the process.

(d) As used in this section:

(1) "Dispense" means to portion out servings of alcoholic liquor for consumption. This term shall include the pouring of drinks of alcoholic liquor and opening original containers of alcoholic liquor by the licensee or licensee's employee for consumption by customers, and shall not include any self-dispensing by a customer.

(2) "Infuse" means to add flavor or scent to a liquid by steeping additional ingredients in the liquid.

(e) This section shall be part of and supplemental to the club and drinking establishment act.

History: L. 2015, ch. 82, § 1; July 1.






Article 27 CEREAL MALT BEVERAGES

41-2701 Definitions.

41-2701. Definitions. As used in this act unless the context otherwise requires:

(a) "Cereal malt beverage" means any fermented but undistilled liquor brewed or made from malt or from a mixture of malt or malt substitute or any flavored malt beverage, as defined in K.S.A. 2015 Supp. 41-2729, and amendments thereto, but does not include any such liquor which is more than 3.2% alcohol by weight.

(b) "Director" means the director of alcoholic beverage control of the department of revenue.

(c) "Manufacturer" means a manufacturer as defined by K.S.A. 41-102, and amendments thereto.

(d) "Person" means any individual, firm, partnership, corporation or association.

(e) "Retailer" means any person who sells or offers for sale any cereal malt beverage for use or consumption and not for resale in any form.

(f) "Place of business" means any place at which cereal malt beverages are sold.

(g) "Distributor" means a beer distributor licensed pursuant to the Kansas liquor control act.

(h) "Legal age for consumption of cereal malt beverage" means 21 years of age, except that "legal age for consumption of cereal malt beverage" shall mean 18 years of age if at any time the provisions of P.L. 98-363 penalizing states for permitting persons under 21 years of age to consume cereal malt beverage are repealed or otherwise invalidated or nullified.

History: L. 1937, ch. 214, § 1; L. 1949, ch. 243, § 1; L. 1978, ch. 189, § 1; L. 1985, ch. 171, § 5; L. 1985, ch. 168, § 7; L. 1987, ch. 182, § 97; L. 2006, ch. 160, § 2; July 1.



41-2702 Retailer's license; application; notice; fee; state stamp; license nontransferable.

41-2702. Retailer's license; application; notice; fee; state stamp; license nontransferable. (a) No retailer shall sell any cereal malt beverage without having first secured a license for each place of business as herein provided. In case such place of business is located within the corporate limits of a city, the application for license shall be made to the governing body of such city. In all other cases, the application for license shall be made to the board of county commissioners in the county in which such place of business is to be located, except that the application for license to sell on railway cars shall be made to the director as hereinafter provided.

(b) A board of county commissioners shall not issue or renew a retailer's license without giving the clerk of the township where the place of business is to be located written notice by registered mail of the filing of the application for licensure or renewal. The township board may within 10 days file advisory recommendations as to the granting of such license or renewal and such advisory recommendations shall be considered by the board of county commissioners before such license is issued. If an original license is granted and issued, the board of county commissioners shall grant and issue renewals thereof upon application of the license holder, if the license holder is qualified to receive the same and the license has not been revoked as provided by law.

(c) An application for a retailer's license shall be verified and upon a form prepared by the attorney general of the state and shall contain:

(1) The name and residence of the applicant;

(2) the length of time that the applicant has resided within the state of Kansas;

(3) the particular place of business for which a license is desired;

(4) the name of the owner of the premises upon which the place of business is located; and

(5) a statement that the applicant is a citizen of the United States and not less than 21 years of age and that the applicant has not within two years immediately preceding the date of making application been convicted of a felony, any crime involving moral turpitude, drunkenness, driving a motor vehicle while under the influence of intoxicating liquor or violation of any other intoxicating liquor law of any state or of the United States.

(d) In addition to the fee provided by subsection (e), each application for a retailer's license to sell cereal malt beverages for consumption on the licensed premises shall be accompanied by a fee as follows:

(1) For licensure of a place of business other than a railway car, a fee of not less than $25 nor more than $200, as prescribed by the board of county commissioners or the governing body of the city, as the case may be; and

(2) for licensure to sell on railway cars, a fee of $100.

(e) Each applicant for a retailer's license or renewal of such a license shall submit to the director a copy of the completed application for such license or license renewal, together with a fee of $25. Upon receipt of such application, the director shall authorize a state stamp to be affixed to the license. No such stamp shall be affixed to any license except such stamps as provided by the director and no retailer's license shall be issued or renewed unless such stamp has first been affixed thereto.

(f) The director shall remit all fees collected by the director to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund, except that the director may provide for the deposit in the cereal malt beverage tax refund fund of such amounts as necessary for the refund of any license fees collected hereunder.

(g) The board of county commissioners of the several counties or the governing body of a city shall issue a license upon application duly made as otherwise provided for herein, to any retailer engaged in business in such county or city and qualified to receive such license, to sell only cereal malt beverages in original and unopened containers, and not for consumption on the premises. The annual license fee for such license, which shall be in addition to the fee provided by subsection (e), shall be not less than $25 nor more than $50.

(h) No license issued under this act shall be transferable.

History: L. 1937, ch. 214, § 2; L. 1949, ch. 244, § 4; L. 1953, ch. 240, § 1; L. 1970, ch. 188, § 1; L. 1978, ch. 189, § 2; L. 1987, ch. 182, § 98; L. 1988, ch. 165, § 6; L. 2001, ch. 5, § 133; July 1.



41-2703 Same; issuance, denial, when; term of license; notice to distributors of nonrenewal, when; special event retailers' permit.

41-2703. Same; issuance, denial, when; term of license; notice to distributors of nonrenewal, when; special event retailers' permit. (a) After examination of an application for a retailer's license, the board of county commissioners or the director shall, if they approve the same, issue a license to the applicant. The governing body of the city shall, if the applicant is qualified as provided by law, issue a license to such applicant.

(b) No retailer's license shall be issued to:

(1) A person who is not a resident of the county in which the place of business covered by the license is located, has not been a resident of such county for at least six months or has not been a resident in good faith of the state of Kansas.

(2) A person who has not been a resident of this state for at least one year immediately preceding application for a retailer's license.

(3) A person who is not of good character and reputation in the community in which the person resides.

(4) A person who is not a citizen of the United States.

(5) A person who, within two years immediately preceding the date of application approval, has been convicted of, released from incarceration for or released from probation or parole for a felony or any crime involving moral turpitude, drunkenness, driving a motor vehicle while under the influence of intoxicating liquor or violation of any other intoxicating liquor law of any state or of the United States.

(6) A partnership, unless all the members of the partnership are otherwise qualified to obtain a license.

(7) A corporation, if any manager, officer or director thereof, or any stockholder owning in the aggregate more than 25% of the stock of such corporation, would be ineligible to receive a license hereunder for any reason other than the citizenship and residency requirements.

(8) A person whose place of business is conducted by a manager or agent unless the manager or agent possesses all the qualifications of a licensee.

(9) A person whose spouse would be ineligible to receive a retailer's license for any reason other than citizenship, residence requirements or age, except that this subsection (b)(9) shall not apply in determining eligibility for a renewal license.

(10) A person whose spouse has been convicted of a felony or other crime which would disqualify a person from licensure under this section and such felony or other crime was committed during the time that the spouse held a license under this act.

(c) After examination of an application for a retailer's license, the board of county commissioners or the governing body of a city may deny a license to a person, partnership or corporation if any manager, officer or director thereof, or any stockholder owning in the aggregate more than 25% of the stock of such corporation, has been an officer, manager, director or a stockholder owning in the aggregate more than 25% of the stock, of a corporation which has:

(1) Had a retailer's license revoked under K.S.A. 41-2708, and amendments thereto; or

(2) been convicted of a violation of the club and drinking establishment act or the cereal malt beverage laws of this state.

(d) Retailers' licenses shall be issued either on an annual basis or for the calendar year. If such licenses are issued on an annual basis, the board of county commissioners or the governing body of the city shall notify the distributors supplying the county or city on or before April 1 of the year if a retailer's license is not renewed.

(e) In addition to, and consistent with the requirements of K.S.A. 41-2701 et seq., and amendments thereto, the board of county commissioners of any county or the governing body of any city may provide by resolution or ordinance for the issuance of a special event retailers' permit which shall allow the permit holder to offer for sale, sell and serve cereal malt beverage for consumption on unpermitted premises, which may be open to the public, subject to the following:

(1) A special event retailers' permit shall specify the premises for which the permit is issued;

(2) a special event retailers' permit shall be issued for the duration of the special event, the dates and hours of which shall be specified in the permit;

(3) no more than four special event retailers' permits may be issued to any one applicant in a calendar year; and

(4) a special event retailers' permit shall not be transferable or assignable.

(f) A special event retailers' permit holder shall not be subject to the provisions of the beer and cereal malt beverage keg registration act, K.S.A. 41-2901 et seq., and amendments thereto.

History: L. 1937, ch. 214, § 3; L. 1949, ch. 244, § 5; L. 1973, ch. 201, § 1; L. 1973, ch. 202, § 1; L. 1978, ch. 189, § 3; L. 1987, ch. 182, § 99; L. 2001, ch. 189, § 5; L. 2009, ch. 87, § 1; L. 2011, ch. 57, § 3; Apr. 28.



41-2703a Licensure qualifications for limited liability company.

41-2703a. Licensure qualifications for limited liability company. (a) Notwithstanding any other provision of law, any limited liability company applying for a license under the Kansas cereal malt beverage act shall be required to meet the qualifications for licensure of a corporation under K.S.A. 41-2703, and amendments thereto, except that only those individuals owning in the aggregate 25% or more of the ownership interest in such limited liability company shall be required to meet the qualifications for an individual to obtain a license.

(b) Any limited liability company applying for a license under the Kansas cereal malt beverage act shall submit a copy of its articles of organization and operating agreement to the director in such form and manner as prescribed by the director.

(c) This section shall be a part of and supplemental to the Kansas cereal malt beverage act.

History: L. 2015, ch. 82, § 10; July 1.



41-2704 Hours and days of sale; standards; prohibited acts.

41-2704. Hours and days of sale; standards; prohibited acts. (a) In addition to and consistent with the requirements of the cereal malt beverage act, the board of county commissioners of any county or the governing body of any city may prescribe hours of closing, standards of conduct and rules and regulations concerning the moral, sanitary and health conditions of places licensed pursuant to this act and may establish zones within which no such place may be located.

(b) Within any city where the days of sale at retail of cereal malt beverage in the original package have not been expanded as provided by K.S.A. 2015 Supp. 41-2911, and amendments thereto, or have been so expanded and subsequently restricted as provided by K.S.A. 2015 Supp. 41-2911, and amendments thereto, and within any township where the hours and days of sale at retail of cereal malt beverage in the original package have not been expanded as provided by K.S.A. 2015 Supp. 41-2911, and amendments thereto, or have been so expanded and subsequently restricted as provided by K.S.A. 2015 Supp. 41-2911, and amendments thereto, no cereal malt beverages may be sold:

(1) Between the hours of 12 midnight and 6 a.m.; or

(2) on Sunday, except in a place of business which is licensed to sell cereal malt beverage for consumption on the premises, which derives not less than 30% of its gross receipts from the sale of food for consumption on the licensed premises and which is located in a county where such sales on Sunday have been authorized by resolution of the board of county commissioners of the county or in a city where such sales on Sunday have been authorized by ordinance of the governing body of the city.

(c) Within any city where the days of sale at retail of cereal malt beverage in the original package have been expanded as provided by K.S.A. 2015 Supp. 41-2911, and amendments thereto, and have not been subsequently restricted as provided in K.S.A. 2015 Supp. 41-2911, and amendments thereto, and within any township where the days of sale at retail of cereal malt beverage in the original package have been expanded as provided by K.S.A. 2015 Supp. 41-2911, and amendments thereto, and have not been subsequently restricted as provided by K.S.A. 2015 Supp. 41-2911, and amendments thereto, no person shall sell at retail cereal malt beverage:

(1) Between the hours of 12 midnight and 6 a.m.;

(2) in the original package before 12 noon [or] after 8 p.m. on Sunday;

(3) on Easter Sunday; or

(4) for consumption on the licensed premises on Sunday, except in a place of business which is licensed to sell cereal malt beverage for consumption on the premises, which derives not less than 30% of its gross receipts from the sale of food for consumption on the licensed premises and which is located in a county where such sales on Sunday have been authorized by resolution of the board of county commissioners of the county or in a city where such sales on Sunday have been authorized by ordinance of the governing body of the city.

(d) No private rooms or closed booths shall be operated in a place of business, but this provision shall not apply if the licensed premises also are licensed as a club pursuant to the club and drinking establishment act.

(e) Each place of business shall be open to the public and to law enforcement officers at all times during business hours, except that a premises licensed as a club pursuant to the club and drinking establishment act shall be open to law enforcement officers and not to the public.

(f) Except as otherwise provided by this subsection, no licensee shall permit a person under the legal age for consumption of cereal malt beverage to consume or purchase any cereal malt beverage in or about a place of business. A licensee's employee who is not less than 18 years of age may dispense or sell cereal malt beverage, if:

(1) The licensee's place of business is licensed only to sell at retail cereal malt beverage in the original package and not for consumption on the premises; or

(2) the licensee's place of business is a licensed food service establishment, as defined by K.S.A. 36-501, and amendments thereto, and not less than 50% of the gross receipts from the licensee's place of business is derived from the sale of food for consumption on the premises of the licensed place of business.

(g) No person shall have any alcoholic liquor in such person's possession while in a place of business, unless the premises are currently licensed as a club or drinking establishment pursuant to the club and drinking establishment act.

(h) Cereal malt beverages may be sold on premises which are licensed pursuant to both the cereal malt beverage act and the club and drinking establishment act at any time when alcoholic liquor is allowed by law to be served on the premises.

History: L. 1937, ch. 214, § 4; L. 1951, ch. 302, § 1; L. 1963, ch. 268, § 1; L. 1965, ch. 316, § 35; L. 1981, ch. 201, § 3; L. 1982, ch. 211, § 2; L. 1985, ch. 171, § 6; L. 1987, ch. 182, § 100; L. 1987, ch. 183, § 4; L. 1994, ch. 166, § 2; L. 2005, ch. 201, § 13; Nov. 15.



41-2705 Loans or gifts from manufacturer or distributor prohibited.

41-2705. Loans or gifts from manufacturer or distributor prohibited. (a) Except to the extent permitted pursuant to K.S.A. 41-703, and amendments thereto, no retailer, or any officer, associate, member, representative or agent thereof, shall accept, receive or borrow money or anything else of value, or accept or receive credit, directly or indirectly, from: (1) Any manufacturer or distributor; (2) any person connected with, in any way representing or a member of the family of a manufacturer or distributor; (3) any stockholders in a manufacturer or distributor; or (4) any officer, manager, agent or representative of a manufacturer or distributor.

(b) Any licensee who shall permit or assent, or be a party in any way, to any violation or infringement of the provisions of this section or of K.S.A. 41-702 or 41-703, and amendments thereto, shall be deemed guilty of a violation of this act, and any money loaned contrary to a provision of this section shall not be recovered, or any note, mortgage or other evidence of indebtedness, or security, or any lease or contract obtained or made contrary to this act shall be unenforceable and void.

History: L. 1937, ch. 214, § 5; L. 1947, ch. 238, § 1; L. 1965, ch. 316, § 36; L. 1974, ch. 195, § 4; L. 1975, ch. 253, § 1; L. 1977, ch. 170, § 1; L. 1982, ch. 210, § 3; L. 1987, ch. 182, § 101; Jan. 1, 1988.



41-2706 Certain sales on credit or in trade prohibited.

41-2706. Certain sales on credit or in trade prohibited. (a) Except as provided by subsection (b), no person shall sell or furnish cereal malt beverages at retail to any person on credit; on a passbook; on order on a store; in exchange for any goods, wares or merchandise; or in payment for any services rendered. If any person extends credit for such purpose, the debt attempted to be created shall not be recoverable at law and, in addition, such person shall be subject to the penalties provided in K.S.A. 41-2707, and amendments thereto.

(b) A licensed retailer may sell cereal malt beverages to a consumer on credit pursuant to a credit card which entitles the user to purchase goods or services from at least 100 persons not related to the issuer of the credit card.

History: L. 1949, ch. 244, § 1; L. 1987, ch. 182, § 102; L. 1995, ch. 266, § 5; July 1.



41-2707 Same; penalties.

41-2707. Same; penalties. No distributor shall sell or furnish cereal malt beverages to a retailer on credit; on a passbook; on order on a store; in exchange for any goods, wares or merchandise; in payment for any service rendered or to be rendered; or by any extension of credit of any kind, type or class. Any distributor or retailer who violates any of the terms of this section or K.S.A. 41-2706, and amendments thereto, shall be subject to all penalties and forfeitures provided by K.S.A. 41-2705 and 41-2708, and amendments thereto, and any debt attempted to be created in violation hereof shall not be recoverable at law.

History: L. 1949, ch. 244, § 2; L. 1987, ch. 182, § 103; Jan. 1, 1988.



41-2708 Revocation or suspension of license; grounds; appeal.

41-2708. Revocation or suspension of license; grounds; appeal. (a) The board of county commissioners or the governing body of any city, upon five days' notice to the persons holding a license, may revoke or suspend the license for any one of the following reasons:

(1) The licensee has violated any of the provisions of K.S.A. 41-2701 et seq., and amendments thereto, or any rules or regulations made by the board or the city, as the case may be;

(2) drunkenness of the licensee or permitting any intoxicated person to remain in or upon the licensee's place of business;

(3) the sale of cereal malt beverages to any person under the legal age for consumption of cereal malt beverage;

(4) permitting any person to mix drinks with materials purchased in or upon the place of business or brought in for that purpose;

(5) the sale or possession of, or permitting any person to use or consume on the licensed premises, any alcoholic liquor as defined by K.S.A. 41-102, and amendments thereto; or

(6) the licensee has been convicted of a violation of the beer and cereal malt beverage keg registration act.

(b) The provisions of subsections (a)(4) and (5) shall not apply if the place of business or premises also are currently licensed as a club or drinking establishment pursuant to the club and drinking establishment act.

(c) The board of county commissioners or the governing body of any city, upon five days' notice to the persons holding a license, shall revoke or suspend the license for any one of the following reasons:

(1) The licensee has fraudulently obtained the license by giving false information in the application therefor;

(2) the licensee has become ineligible to obtain a license under this act;

(3) the nonpayment of any license fees;

(4) permitting any gambling in or upon the licensee's place of business;

(5) the employment of persons under 18 years of age in dispensing or selling cereal malt beverages;

(6) the employment or continuation in employment of a person in connection with the sale, serving or dispensing of cereal malt beverages if the licensee knows such person has been, within the preceding two years, adjudged guilty of a felony or of any violation of the intoxicating liquor laws of this state, another state or the United States; or

(7) there has been a violation of K.S.A. 21-4106 or 21-4107, prior to their repeal, or K.S.A. 2015 Supp. 21-6204, and amendments thereto, in or upon the licensee's place of business.

(d) Within 20 days after the order of the board revoking or suspending any license, the licensee may appeal to the district court and the district court shall proceed to hear such appeal as though such court had original jurisdiction of the matter. Any appeal taken from an order revoking or suspending the license shall not suspend the order of revocation or suspension during the pendency of any such appeal.

History: L. 1937, ch. 214, § 6; L. 1949, ch. 245, § 1; L. 1951, ch. 302, § 2; L. 1965, ch. 316, § 37; L. 1973, ch. 202, § 2; L. 1976, ch. 145, § 195; L. 1985, ch. 171, § 7; L. 1987, ch. 182, § 104; L. 1995, ch. 258, § 5; L. 2002, ch. 44, § 8; L. 2004, ch. 1, § 2; L. 2009, ch. 87, § 2; L. 2011, ch. 30, § 183; July 1.



41-2709 Injunction proceedings.

41-2709. Injunction proceedings. The attorney general, or any county attorney of the state within his county or any city attorney within his city shall at all times have the power to enjoin any party from selling cereal malt beverages within the county or city notwithstanding said party has a license and permit if it shall appear that the licensee has violated any provision or regulation of this act or any of the rules or regulations prescribed under this act. Injunction proceedings shall be the same as is now prescribed for the enjoining of intoxicating liquor nuisances.

History: L. 1937, ch. 214, § 7; May 1.



41-2711 Penalties for violation of act.

41-2711. Penalties for violation of act. Any person violating any of the provisions of this act shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.

History: L. 1937, ch. 214, § 8; May 1.



41-2712 Invalidity of part.

41-2712. Invalidity of part. Should any court declare any section, clause or provision of this act to be unconstitutional such decision shall affect only such section, clause or provision so declared unconstitutional and shall not affect any other section, clause or provision of this act.

History: L. 1937, ch. 214, § 9; May 1.



41-2722 Certain sales practices prohibited; penalties.

41-2722. Certain sales practices prohibited; penalties. (a) No retailer, or employee or agent of a retailer, licensed to sell cereal malt beverage for consumption on the licensed premises shall:

(1) Offer or serve any free cereal malt beverage to any person;

(2) offer or serve to any person a drink at a price that is less than the acquisition cost of the drink to the licensee;

(3) sell, offer to sell or serve to any person an unlimited number of drinks during any set period of time for a fixed price, except at private functions not open to the general public;

(4) encourage or permit, on the licensed premises, any game or contest which involves drinking cereal malt beverage or the awarding of drinks as prizes; or

(5) advertise or promote in any way, whether on or off the licensed premises, any of the practices prohibited under subsections (a)(1) through (4).

(b) A retailer may:

(1) Offer free food or entertainment at any time;

(2) sell, offer to sell and serve individual drinks at different prices throughout any day; or

(3) sell or serve cereal malt beverage in a pitcher capable of containing not more than 64 fluid ounces.

(c) Violation of any provisions of this section is a misdemeanor punishable as provided by K.S.A. 41-2711, and amendments thereto.

(d) Violation of any provision of this act shall be grounds for suspension or revocation of the retailer's license as provided by K.S.A. 41-2708, and amendments thereto.

(e) Every licensee subject to the provisions of this section shall make available at any time upon request a price list showing the licensee's current prices for all cereal malt beverages.

(f) This section shall be part of and supplemental to K.S.A. 41-2701 through 41-2721, and amendments thereto.

History: L. 1985, ch. 173, § 5; L. 1986, ch. 185, § 8; L. 2012, ch. 144, § 43; July 1.



41-2725 Cereal malt beverage prohibited at state capitol.

41-2725. Cereal malt beverage prohibited at state capitol. (a) No person shall drink or consume cereal malt beverage in the state capitol building or on the grounds of the state capitol building.

(b) Violation of this section is a misdemeanor punishable by a fine of not less than $50 or more than $200 or by imprisonment for not more than six months, or both.

(c) As used in this section, terms have the meanings provided by K.S.A. 41-2701, and amendments thereto.

History: L. 1995, ch. 59, § 2; July 1.



41-2726 Sales below cost prohibited.

41-2726. Sales below cost prohibited. (a) No retailer licensed under K.S.A. 41-2701 et seq., and amendments thereto, to sell cereal malt beverage in original and unopened containers and not for consumption on the licensed premises shall sell or offer for sale any cereal malt beverage at a price that is less than the acquisition cost of such cereal malt beverage to the licensee.

(b) Violation of this section is a misdemeanor punishable as provided by K.S.A. 41-2711, and amendments thereto.

(c) Violation of this section shall be grounds for suspension or revocation of the retailer's license as provided by K.S.A. 41-2708, and amendments thereto.

History: L. 1996, ch. 154, § 8; July 1.



41-2727 Use of minors to determine compliance with law, exceptions.

41-2727. Use of minors to determine compliance with law, exceptions. (a) Any person listed in subsections (b)(1), (b)(2) or (b)(3) may engage or direct a person under the legal age for consumption of cereal malt beverage to violate the provisions of K.S.A. 41-2701 et seq., and amendments thereto, in order to develop a program or system which determines and encourages compliance with the provisions thereof prohibiting the furnishing or sale of cereal malt beverages to a person under the legal age for consumption of cereal malt beverage or the consumption of cereal malt beverages by such persons.

(b) No person shall engage or direct a person under the legal age for consumption of cereal malt beverage to violate any provision of K.S.A. 41-2701 et seq., and amendments thereto, for purposes of determining compliance therewith unless such person is:

(1) An officer having authority to enforce the provisions of K.S.A. 41-2701 et seq., and amendments thereto;

(2) an authorized representative of the attorney general, a county attorney or a district attorney; or

(3) a licensee under the provisions of K.S.A. 41-2701 et seq., and amendments thereto, or such licensee's designee pursuant to a self-compliance program designed to increase compliance with the provisions of K.S.A. 41-2701 et seq., and amendments thereto, if such program has been approved by the director.

History: L. 2000, ch. 166, § 7; July 1.



41-2728 Title of act; power to regulate cereal malt beverage.

41-2728. Title of act; power to regulate cereal malt beverage. From and after November 15, 2005:

(a) K.S.A. 41-2701 through 41-2727 and section 14[*], and amendments thereto, shall be known and may be cited as the Kansas cereal malt beverage act.

(b) Except as specifically provided in the Kansas cereal malt beverage act, the power to regulate all phases of the manufacture, distribution, sale, possession, transportation and traffic in cereal malt beverages is vested exclusively in the state and shall be exercised as provided in the Kansas cereal malt beverage act. No city or county shall enact any ordinance or resolution which is in conflict with the provisions of the Kansas cereal malt beverage act and any such ordinance or resolution shall be null and void.

(c) The provisions of this act are severable. If any provision of this act is held to be invalid or unconstitutional, it shall be presumed conclusively that the legislature would have enacted the remainder of this act without such invalid or unconstitutional provision.

History: L. 2005, ch. 201, § 12; July 1.

* Section 14 stricken from legislation prior to enactment.



41-2729 Flavored malt beverages.

41-2729. Flavored malt beverages. (a) This act shall be known as the flavored malt beverage act.

(b) "Flavored malt beverage" means a malt beverage which meets the formula definitions as set forth in department of the treasury, alcohol and tobacco tax and trade bureau regulations published January 3, 2005, at 27 C.F.R. Parts 7 and 25.

(c) Notwithstanding any other provision of law, any malt product which meets the formula definitions of 27 C.F.R. Parts 7 and 25 published January 3, 2005, regarding flavored malt beverages shall have imposed upon it the tax rate for malt beverages as set forth in K.S.A. 41-501, and amendments thereto, for beer and cereal malt beverage.

(d) Notwithstanding any other provision of law, any malt product which meets the definitions of 27 C.F.R. Parts 7 and 25 published January 3, 2005, regarding flavored malt beverages shall be deemed in compliance with the labeling requirements of this state when its labeling meets the requirements of 27 C.F.R. Parts 7 and 25 published January 3, 2005.

(e) Any manufacturer or brewer who intends that its products be classified as a flavored malt beverage under this act shall file with the secretary of revenue its registration of such products on a form prescribed by the secretary for such purpose, along with such other documentation as the secretary may require by rules and regulations.

History: L. 2006, ch. 160, § 1; July 1.






Article 29 MISCELLANEOUS

41-2901 Beer and cereal malt beverage keg registration act; citation.

41-2901. Beer and cereal malt beverage keg registration act; citation. This section and K.S.A. 2015 Supp. 41-2902 through 41-2906, and amendments thereto, shall be known and may be cited as the beer and cereal malt beverage keg registration act.

History: L. 2002, ch. 44, § 1; July 1.



41-2902 Same; regulation by cities and counties, limitations.

41-2902. Same; regulation by cities and counties, limitations. Any ordinance or resolution adopted by a city or county which supplements or is in conflict with or contrary to the provisions of the beer and cereal malt beverage keg registration act shall be null and void.

History: L. 2002, ch. 44, § 2; July 1.



41-2903 Same; retailer's liability, limitation.

41-2903. Same; retailer's liability, limitation. Nothing in the beer and cereal malt beverage keg registration act shall be construed as creating a private cause of action against a retailer or a retailer's agent or employee.

History: L. 2002, ch. 44, § 3; July 1.



41-2904 Same; civil and administrative actions, recovery of fees and costs, when.

41-2904. Same; civil and administrative actions, recovery of fees and costs, when. In any civil or administrative action brought against a retailer or a retailer's agent or employee for a violation of the beer and cereal malt beverage keg registration act, in which the defendant is the prevailing party, the court or presiding officer may award to the defendant reasonable attorney's fees and all other reasonable costs if the court or presiding officer finds the action was not brought in good faith or was brought without a reasonable basis in fact or law.

History: L. 2002, ch. 44, § 4; July 1.



41-2905 Same; duties of beer retailer; violations; penalties; duties of secretary; rules and regulations.

41-2905. Same; duties of beer retailer; violations; penalties; duties of secretary; rules and regulations. (a) Prior to the sale at retail of any beer in a container having a liquid capacity of four or more gallons, the retailer or the retailer's employee or agent shall affix to the beer container a keg identification number or otherwise uniquely identify the container in accordance with this act and rules and regulations adopted by the secretary. At the time of sale at retail of any such container of beer, the retailer or the retailer's employee or agent shall record the keg number; the date of the sale; the purchaser's name and address; and the number on the purchaser's driver's license, Kansas nondriver's identification card or other official or apparently official document that reasonably appears to contain both the purchaser's picture and the purchaser's signature, which shall be exhibited at the time of sale. Such record shall be kept by the retailer at the premises where the sale was made. Such record shall be kept by the retailer until the container is returned or until the expiration of six months following the date of the sale.

(b) For the purpose of investigating a violation of laws prohibiting the furnishing to or possession or consumption of beer by persons under the age of 21 and if such violation involves a container required to be registered under the beer and cereal malt beverage keg registration act and if there is reason to believe that a retailer sold such container, such retailer's records relating to the sale of such container which are required to be kept by this section shall be available for inspection by any law enforcement officer during normal business hours of the retailer. Records required to be kept by this section shall not be available for inspection or use or subject to subpoena in any civil or administrative action or criminal prosecution other than a civil or administrative action or criminal prosecution relating to a specific violation of this section or K.S.A. 21-3610, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5607, and amendments thereto, or K.S.A. 41-727, and amendments thereto. Except as specifically provided by this subsection, records required to be kept by this section shall not be sold, distributed or otherwise released to any person other than an agent of the retailer or to a law enforcement agency.

(c) Upon a determination that a retailer or a retailer's employee or agent has violated this section or any rules and regulations adopted pursuant to this section, the director may suspend or revoke the retailer's license in the manner provided by K.S.A. 41-320, and amendments thereto, and may impose a fine as provided by K.S.A. 41-328, and amendments thereto.

(d) It is a class B nonperson misdemeanor for a person who is not a retailer acting in the ordinary course of business to: (1) Remove from a beer container all or part of a keg identification number required pursuant to this section; (2) make unreadable all or any part of a keg identification number required by this section to be affixed to a beer container; or (3) possess a beer container required to be registered under this act that does not have the keg identification number required by this section.

(e) The secretary of revenue shall adopt any rules and regulations necessary to implement the provisions of this section. Such rules and regulations shall include, but shall not be limited to, provisions relating to records and establishing standards for marking and handling containers which are required to be registered by this act.

(f) The secretary of revenue shall provide any keg identification tags or labels required by this section. Such tags or labels shall be designed so that when affixed to a keg, such tags or labels do not mar or otherwise damage the keg. There shall be no charge for such tags or labels.

(g) If a person sold beer in compliance with the provisions of this section and any rules and regulations adopted pursuant thereto, it shall be a defense to any criminal prosecution or proceeding or civil or administrative action under this section.

(h) The provisions of this section shall not apply to sales of kegs by distributors or retailers to clubs, drinking establishments, hotel drinking establishments and caterers licensed under the club and drinking establishment act.

(i) Words or phrases used in this section shall have the meaning ascribed thereto by K.S.A. 41-102, and amendments thereto.

History: L. 2002, ch. 44, § 5; L. 2008, ch. 126, § 11; L. 2011, ch. 30, § 184; July 1.



41-2906 Same; duties of cereal malt beverage retailers; violations; penalties; duties of secretary; rules and regulations.

41-2906. Same; duties of cereal malt beverage retailers; violations; penalties; duties of secretary; rules and regulations. (a) Prior to the sale by a retailer or a retailer's employee or agent of any cereal malt beverage in a container having a liquid capacity of four or more gallons, the retailer or the retailer's employee or agent shall affix to the cereal malt beverage container a keg identification number or otherwise uniquely identify the container in accordance with rules and regulations adopted by the secretary. At the time of sale of any such container of cereal malt beverage, the retailer, or the retailer's employee or agent, shall record the keg number; the date of the sale; the purchaser's name and address; and the number on the purchaser's driver's license, Kansas nondriver's identification card or other official or apparently official document that reasonably appears to contain both the purchaser's picture and the purchaser's signature, which shall be exhibited at the time of sale. Such record shall be kept by the retailer at the premises where the sale was made. Such record shall be kept by the retailer until the container is returned or until the expiration of six months following the date of the sale.

(b) For the purpose of investigating a violation of laws prohibiting the furnishing to or possession or consumption of cereal malt beverage by persons under the legal age for consumption of cereal malt beverage and if such violation involves a container required to be registered under the beer and cereal malt beverage keg registration act and if there is reason to believe that such retailer sold such container, such retailer's records relating to the sale of such container which are required to be kept by this section shall be available for inspection by any law enforcement officer during normal business hours. Records required to be kept by this section shall not be available for inspection or use or subject to subpoena in any civil or administrative action or criminal prosecution other than a civil or administrative action or criminal prosecution relating to a specific violation of this section or K.S.A. 21-3610, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5607, and amendments thereto, or K.S.A. 41-727, and amendments thereto. Except as specifically provided by this subsection, records required to be kept by this section shall not be sold, distributed or otherwise released to any person other than an agent of the retailer or to a law enforcement agency.

(c) Upon a determination that a retailer or a retailer's employee or agent has violated this section or any rules and regulations adopted pursuant to this section, the board of county commissioners or the governing body of the city may suspend or revoke the retailer's license in the manner provided by K.S.A. 41-2708, and amendments thereto, and may impose a fine pursuant to K.S.A. 41-2711, and amendments thereto.

(d) It is a class B nonperson misdemeanor for a person who is not a retailer acting in the ordinary course of business to: (1) Remove from a cereal malt beverage container all or part of a keg identification number required pursuant to this section; (2) make unreadable all or any part of a keg identification number required by this section to be affixed to a cereal malt beverage container; or (3) possess a cereal malt beverage container required to be registered under this act that does not have the keg identification number required by this section.

(e) The secretary of revenue shall adopt any rules and regulations necessary to implement the provisions of this section. Such rules and regulations shall include, but shall not be limited to, provisions relating to records and establishing standards for marking and handling containers which are required to be registered by this act.

(f) The secretary of revenue shall provide any keg identification tags or labels required by this act. There shall be no charge for such tags or labels. Such tags or labels shall be designed so that when affixed to a keg, such tags or labels do not mar or otherwise damage the keg.

(g) If a person sold cereal malt beverage in compliance with the provisions of this section and any rules and regulations adopted pursuant thereto, it shall be a defense to any criminal prosecution or proceeding or civil or administrative action under this section.

(h) Words and phrases used in this section shall have the meaning ascribed thereto by K.S.A. 41-2701, and amendments thereto.

History: L. 2002, ch. 44, § 6; L. 2008, ch. 126, § 12; L. 2011, ch. 30, § 185; July 1.



41-2911 Alcoholic liquor and cereal malt beverage, days of sale; local option.

41-2911. Alcoholic liquor and cereal malt beverage, days of sale; local option. (a) (1) The board of county commissioners of any county may, by resolution:

(A) Expand the days of sale at retail of cereal malt beverage in the original package to allow such sale within the unincorporated area of the county on any Sunday, except Easter, between the hours of 12 noon and 8 p.m. and expand the days of sale at retail of alcoholic liquor in the original package, if licensing of such sale of alcoholic liquor is authorized within the unincorporated area of the county, to allow such sale within the unincorporated area of the county on any Sunday, except Easter, between the hours of 12 noon and 8 p.m. and on Memorial Day, Independence Day and Labor Day; or

(B) restrict the days of sale at retail of cereal malt beverage in the original package to prohibit such sale within the unincorporated area of the county on Sunday and restrict the days of sale at retail of alcoholic liquor in the original package, if licensing of such sale of alcoholic liquor is authorized within the unincorporated area of the county, to prohibit such sale within the unincorporated area of the county on Sunday, Memorial Day, Independence Day and Labor Day.

Such resolution shall be published once, within two weeks after its adoption, in the official county newspaper. Such resolution shall not become effective earlier than 60 days following the date of its publication or November 15, 2005, whichever is later. If, within 60 days following publication of the resolution, a petition requesting that a proposition be submitted for approval by the voters is filed in accordance with subsection (a)(2), such resolution shall not become effective until a proposition is submitted to and approved at an election as provided by this subsection (a).

(2) A petition to submit a proposition to the qualified voters of a county pursuant to this subsection (a) shall be filed with the county election officer. The petition shall be signed by qualified voters of the county who reside within the unincorporated area of the county equal in number to not less than 5% of the voters of the county residing within the unincorporated area of the county who voted for the office of president of the United States at the last preceding general election at which such office was elected. The appropriate version of the following shall appear on the petition:

(A) If licensing of sale at retail of alcoholic liquor in the original package is not authorized within the unincorporated area of the county, the petition shall read: "We request an election to determine whether sale at retail of cereal malt beverage in the original package shall be (allowed on any Sunday, except Easter, between the hours of 12 noon and 8 p.m.) (prohibited on Sunday) within the unincorporated area of ___________ county."

(B) If licensing of sale at retail of alcoholic liquor is authorized within the unincorporated area of the county, the petition shall read: "We request an election to determine whether sale at retail of cereal malt beverage in the original package shall be (allowed on any Sunday, except Easter, between the hours of 12 noon and 8 p.m.) (prohibited on Sunday) within the unincorporated area of ___________ county and whether sale at retail of alcoholic liquor in the original package shall be (allowed on any Sunday, except Easter, between the hours of 12 noon and 8 p.m. and on Memorial Day, Independence Day and Labor Day) (prohibited on Sunday, Memorial Day, Independence Day and Labor Day) within the unincorporated area of ___________ county."

(3) Upon submission of a valid petition calling for an election pursuant to this subsection (a), the county commission shall call a special election to be held not later than 45 days after submission of the petition unless a countywide primary or general election is to be held within 90 days after submission of the petition, in which case the proposition shall be submitted at such countywide election. Thereupon, the county election officer shall cause the appropriate version of the following proposition to be placed on the ballot in the unincorporated area of the county at such election:

(A) If licensing of sale at retail of alcoholic liquor is not authorized within the unincorporated area of the county, the following proposition shall be placed on the ballot: "Within the unincorporated area of ___________ county shall sale at retail of cereal malt beverage in the original package be (allowed on any Sunday, except Easter, between the hours of 12 noon and 8 p.m.) (prohibited on Sunday)?"

(B) If licensing of sale at retail of alcoholic liquor is authorized within the unincorporated area of the county, the following proposition shall be placed on the ballot: "Within the unincorporated area of _______ county shall sale at retail of cereal malt beverage in the original package be (allowed on any Sunday, except Easter, between the hours of 12 noon and 8 p.m.) (prohibited on Sunday) and shall the sale at retail of alcoholic liquor in the original package be (allowed on any Sunday, except Easter, between the hours of 12 noon and 8 p.m. and on Memorial Day, Independence Day and Labor Day) (prohibited on Sunday, Memorial Day, Independence Day and Labor Day)?"

(b) (1) The governing body of any city may, by ordinance:

(A) Expand the days of sale at retail of cereal malt beverage in the original package to allow such sale within the city on any Sunday, except Easter, between the hours of 12 noon and 8 p.m. and expand the days of sale at retail of alcoholic liquor in the original package, if licensing of such sale of alcoholic liquor is authorized within the city, to allow such sale within the city on any Sunday, except Easter, between the hours of 12 noon and 8 p.m. and on Memorial Day, Independence Day and Labor Day; or

(B) restrict the days of sale at retail of cereal malt beverage in the original package to prohibit such sale within the city on Sunday and restrict the days of sale at retail of alcoholic liquor in the original package, if licensing of such sale of alcoholic liquor is authorized within the city, to prohibit such sale within the city on Sunday, Memorial Day, Independence Day and Labor Day.

Such ordinance shall be published at least once each week for two consecutive weeks in the official city newspaper. Such ordinance shall not become effective earlier than 60 days following the date of its publication or November 15, 2005, whichever is later. If, within 60 days following publication of the ordinance, a petition requesting that a proposition be submitted for approval by the voters is filed in accordance with subsection (b)(2), such ordinance shall not become effective until a proposition is submitted to and approved at an election as provided by this subsection (b).

(2) A petition to submit a proposition to the qualified voters of a city pursuant to this subsection (b) shall be filed with the county election officer. The petition shall be signed by qualified voters of the city equal in number to not less than 5% of the voters of the city who voted for the office of president of the United States at the last preceding general election at which such office was elected. The appropriate version of the following shall appear on the petition:

(A) If licensing of sale at retail of alcoholic liquor in the original package is not authorized within the city, the petition shall read: "We request an election to determine whether sale at retail of cereal malt beverage in the original package shall be (allowed on any Sunday, except Easter, between the hours of 12 noon and 8 p.m.) (prohibited on Sunday) within the city of ___________."

(B) If licensing of sale at retail of alcoholic liquor is authorized within the city, the petition shall read: "We request an election to determine whether sale at retail of cereal malt beverage in the original package shall be (allowed on any Sunday, except Easter, between the hours of 12 noon and 8 p.m.) (prohibited on Sunday) within the city of ___________ and whether sale at retail of alcoholic liquor in the original package shall be (allowed on any Sunday, except Easter, between the hours of 12 noon and 8 p.m. and on Memorial Day, Independence Day and Labor Day) (prohibited on Sunday, Memorial Day, Independence Day and Labor Day) within the city of ___________."

(3) Upon submission of a valid petition calling for an election pursuant to this subsection (b), the city governing body shall call a special election to be held not later than 45 days after submission of the petition unless a citywide primary or general election is to be held within 90 days after submission of the petition, in which case the proposition shall be submitted at such citywide election. Thereupon, the county election officer shall cause the appropriate version of the following proposition to be placed on the ballot in the city at such election:

(A) If licensing of sale at retail of alcoholic liquor is not authorized within the city, the following proposition shall be placed on the ballot: "Within the city of ___________ shall sale at retail of cereal malt beverage in the original package be (allowed on any Sunday, except Easter, between the hours of 12 noon and 8 p.m.) (prohibited on Sunday)?"

(B) If licensing of sale at retail of alcoholic liquor is authorized within the city, the following proposition shall be placed on the ballot: "Within the city of _______ shall sale at retail of cereal malt beverage in the original package be (allowed on any Sunday, except Easter, between the hours of 12 noon and 8 p.m.) (prohibited on Sunday) and shall the sale at retail of alcoholic liquor in the original package be (allowed on any Sunday, except Easter, between the hours of 12 noon and 8 p.m. and on Memorial Day, Independence Day and Labor Day) (prohibited on Sunday, Memorial Day, Independence Day and Labor Day)?"

(c) The county election officer shall transmit to the director a copy of the results of an election pursuant to this section.

(d) An election provided for by this section shall be called and held in the manner provided by the general bond law.

History: L. 2005, ch. 201, § 9; July 1.









Chapter 42 IRRIGATION

Article 1 GENERAL PROVISIONS

42-106 Works constructed prior to 1884.

42-106. Works constructed prior to 1884. Where any canal, ditch, flume or aqueduct which is the property of any individual, company, or corporation, and is used for the purpose of irrigating lands, has been located or constructed on or over any tract of land with the knowledge or consent of the owner of such lands, or upon or over any tract of land owned by the United States, and prior to the occupation of the same by any settler for the purpose of entry under any act of congress, such location and construction shall be prima facie evidence that the same was rightful; and such canal, ditch, flume or aqueduct shall be deemed and held to come within the provisions and protection of K.S.A. 42-122: Provided, however, That such canal, ditch, flume or aqueduct shall have been constructed for a period of at least two years prior to the first day of January, A.D. eighteen hundred and eighty-six.

History: L. 1886, ch. 115, § 6; Feb. 26; R.S. 1923, 42-106.



42-107 Rights of way acquired on unoccupied lands prior to 1892.

42-107. Rights of way acquired on unoccupied lands prior to 1892. Any individual, company or corporation who has heretofore constructed any canal, ditch, flume or aqueduct for purposes of irrigation upon or over lands unoccupied at the time of such construction, who shall maintain the same for the period of five years succeeding such construction, without objection in writing from the owner of such land, or subsequent claimant under the laws of the United States or of the state of Kansas, shall after the expiration of said period of five years be deemed and held to have acquired a permanent right of way for such canal, ditch, flume or aqueduct, not exceeding, however, the total width of three times the width of such canal, ditch, flume, or aqueduct.

History: L. 1886, ch. 115, § 7; Feb. 26; R.S. 1923, 42-107.



42-108 Measure of damages for right of way over unoccupied lands, when.

42-108. Measure of damages for right of way over unoccupied lands, when. When any individual, company or corporation shall have constructed any canal, ditch, flume or aqueduct for purposes of irrigation over unoccupied lands of another, the damages awarded for the right of way of such canal, ditch, flume or aqueduct shall not exceed the value of the land occupied at the date of such construction, and neither the enhanced value of the land growing out of the construction of such canal, ditch, flume or aqueduct, nor the subsequent enhancement of its value through settlement made after the construction of such canal, ditch, flume or aqueduct, shall be considered in estimating the damages for such right of way: Provided, Such canal was constructed with the knowledge and without protest from the owner of the land.

History: L. 1886, ch. 115, § 8; Feb. 26; R.S. 1923, 42-108.



42-119 Lien upon crop for water furnished under contract for irrigation purposes.

42-119. Lien upon crop for water furnished under contract for irrigation purposes. Any person, association or corporation which shall, under contract with the owner of a tract or piece of land, his agent, trustee, or under contract with the husband or wife of such owner, furnish water for irrigating any portion of said tract of land, shall have a lien upon the whole crop grown upon said tract or parcel of land during the year the water is so furnished, for the full amount of the contract price.

History: L. 1885, ch. 133, § 1; May 1; R.S. 1923, 42-119.



42-120 Powers of canal corporations.

42-120. Powers of canal corporations. Every canal corporation, for the purpose of irrigation, shall, in addition to the powers heretofore conferred, have power:

First. To cause such examination and survey for its proposed canal to be made as may be necessary to the selection of the advantageous route, and for such purpose, by its officers, agents or servants, to enter upon the lands or waters of any person.

Second. To take and hold such voluntary grants of real and other property as shall be made to it to aid in the construction and maintenance of its canal, ditches, and sluices.

Third. To lay out a canal, not exceeding fifty (50) feet in width, and to construct the same; and for the purpose of cuttings and embankments, to take as much more land as may be necessary for the proper construction and security of the canal or any of its branch ditches or sluices.

Fourth. To construct its canal across, along or upon any stream of water.

Fifth. To furnish water for irrigation at such rates as such organization or corporation may by its bylaws and regulations prescribe.

Sixth. To borrow such sums of money as may be necessary for completing and finishing or operating their canal, and to issue and dispose of their bonds for any amount so borrowed, and to mortgage their corporate property and franchises to secure the payment of any debt contracted by the corporation for the purposes aforesaid. Any property appropriated by such corporation shall be acquired under the power of eminent domain in accordance with K.S.A. 26-501 to 26-516, inclusive.

History: G.S. 1868, ch. 23, § 89; R.S. 1923, 42-120; L. 1963, ch. 234, § 76; Jan. 1, 1964.



42-121 Water rights and shares in irrigation companies; transfer.

42-121. Water rights and shares in irrigation companies; transfer. That all water rights of every kind, or shares in irrigation companies, entitling the owners and holders thereof to the use of water for irrigation purposes, shall be appurtenant to the land upon which they are established, by the use of such water thereon, and shall pass with any and all conveyances of such land whether mentioned in the deeds of conveyance or not, unless the same is expressly excepted from the operation of such conveyance: Provided, however, That such water rights or shares may be the subject of separate transfers by deed executed and recorded as conveyances of real estate, which deed shall describe the land to which said water rights or shares were appurtenant and also describe the land to which they are to become appurtenant, and subject to all laws relating to the registration and recording of conveyances affecting the title to real estate.

History: L. 1911, ch. 215, § 1; May 22; R.S. 1923, 42-121.



42-122 Unlawful acts affecting irrigating canals; penalty.

42-122. Unlawful acts affecting irrigating canals; penalty. Any person who shall willfully or maliciously cut, dig, break down or open any gate, bank, embankment or side of any ditch, canal, flume, feeder or reservoir, the property of another, used for the purpose of irrigation, manufacturing, mining, or domestic purposes, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in any sum not more than three hundred dollars, and may be imprisoned in the county jail not exceeding ninety days: Provided, That this section shall only apply to tracts of land where said ditch company has secured the right of way through the tract of land as cut or opened.

History: L. 1885, ch. 134, § 1; May 1; R.S. 1923, 42-122.






Article 3 IRRIGATION AND IRRIGATION DISTRICTS

42-302 Extent of appropriation; residue of waters.

42-302. Extent of appropriation; residue of waters. The appropriation of water hereafter shall in every case be deemed and be taken to be accomplished and effectual only as to so much water as shall have been actually applied to beneficial uses within a reasonable time after the commencement of the works by means of which such appropriation is intended to be made, or afterwards where no appropriation has in the meantime been initiated by others, together with the reasonable amount necessary to supply losses by waste, seepage and evaporation; all the residue of the water within the capacity of the canal or other works shall be deemed to be derelict, and liable to appropriation by any subsequent appropriator.

History: L. 1891, ch. 133, art. 1, § 2; May 20; R.S. 1923, 42-302.



42-303 Right to conduct water along natural channels and withdraw same.

42-303. Right to conduct water along natural channels and withdraw same. Any person may conduct water into and along any of the natural streams or channels of the state, and may withdraw all such waters so by him turned into such channel at any point desired, without regard to prior appropriations of water from said stream, due allowance being made for evaporation and seepage.

History: L. 1891, ch. 133, art. 1, § 3; May 20; R.S. 1923, 42-303.



42-304 Change of natural channel so as to prevent inflow into ditch or conduit.

42-304. Change of natural channel so as to prevent inflow into ditch or conduit. In case the channel of any natural stream shall have become so cut down, lowered, turned aside or otherwise changed from any cause as to prevent any ditch or conduit for the diversion of water from receiving the proper inflow of water to which it may be entitled, the proprietors of such ditch or conduit may, within a reasonable time after such change, extend such ditch or conduit to such stream, or along the course thereof, or may erect a dam or embankment for turning water into the same; and the right of such proprietors to take water from such stream through such ditch or conduit as so extended to the same amount and during the same period as prior to such change, shall be of the same priority as before such extension: Provided, That no such extension shall be allowed in such manner as to interfere with the operation or enjoyment of any other ditch, conduit or other works for the diversion, conveyance or storage of water.

History: L. 1891, ch. 133, art. 1, § 4; May 20; R.S. 1923, 42-304.



42-306 Rights of prior appropriator of such waters.

42-306. Rights of prior appropriator of such waters. No person shall be permitted to take or appropriate the waters of any subterranean supply which naturally discharge into any superficial stream, to the prejudice of any prior appropriator of the water of such superficial channel.

History: L. 1891, ch. 133, art. 1, § 6; May 20; R.S. 1923, 42-306.



42-308 User; forfeiture.

42-308. User; forfeiture. Any right of appropriation shall exist and continue only by the exercise thereof in a lawful manner. The failure of the appropriator continuously to apply such water to lawful and beneficial uses, for a period of three years, without due and sufficient cause shown for such failure, shall constitute a forfeiture and surrender of such right.

History: L. 1891, ch. 133, art. 1, § 8; R.S. 1923, 42-308; L. 1945, ch. 390, §18; June 28.



42-309 Rights subject to eminent domain.

42-309. Rights subject to eminent domain. Every vested right of prior appropriation or diversion of water for industrial uses shall be subject as to the right of eminent domain, and may be condemned and compensated for, for public and beneficial uses, in the same manner and under the same restrictions and regulations as govern the condemnation of other private property.

History: L. 1891, ch. 133, art. 1, § 9; May 20; R.S. 1923, 42-309.



42-310 Right to continuance of use of water procured from carrier by contract.

42-310. Right to continuance of use of water procured from carrier by contract. Any person having by lease, purchase or agreement, written or oral, procured from any carrier water for the irrigation of lands or for other use whatsoever, and having actually applied such water to beneficial uses, shall thereafter in every year, upon payment of the reasonable rate therefor prescribed by the county commissioners (or if no such rate has been prescribed, then at a reasonable rate and price, not exceeding that at which such carrier has been wont to supply to others) be entitled to continue in the enjoyment of water from the works of such carrier to the same amount: Provided, That nothing herein contained shall be deemed to enlarge the effect of any grant, lease, or other agreement by any carrier, for the use by one person, during any limited period, of water to the use and enjoyment of which by lawful grant, lease or agreement of such carrier theretofore made, any other person is entitled, such person so entitled to the use of such waters not then having need or occasion therefor, nor to entitle any person to resume the use or enjoyment of water after having failed or refused to pay the reasonable rate lawfully demanded therefor by the carrier in any year, nor to require the carrier to supply water to persons persistently refusing to comply with the reasonable regulations prescribed by such carrier for the government of the distribution of water from its works.

History: L. 1891, ch. 133, art. 2, § 1; May 20; R.S. 1923, 42-310.



42-311 Right to take water for domestic uses.

42-311. Right to take water for domestic uses. Any person may at any time take water from any natural stream or open ditch, conduit or reservoir at any public road crossing, or at any place upon his own lands, or upon the lands of others by license of the proprietor thereof, or without such license where such lands are unenclosed and uncultivated, for filling barrels or other vessels for his domestic uses.

History: L. 1891, ch. 133, art. 2, § 2; May 20; R.S. 1923, 42-311.



42-312 Such person responsible for injury or pollution.

42-312. Such person responsible for injury or pollution. Every person resorting for the purposes aforesaid to any ditch, conduit or reservoir shall be responsible that no injury be done to the embankment thereof, or the fence enclosing the same, or other parts or appurtenances thereof, and that the waters thereof be not fouled or polluted by any animal by him driven thereto or watered thereat.

History: L. 1891, ch. 133, art. 2, § 3; May 20; R.S. 1923, 42-312.



42-313 Right to collect and store water.

42-313. Right to collect and store water. Any person entitled to use water for beneficial purposes may collect and store the same and all natural flows for use thereafter, so long as such collection, storage, use and times of use thereafter are consistent with reasonable storage and conservation practices; and the failure to apply or use such waters during the period of such collection and storage shall not be deemed or taken to impair his right in that behalf: Provided, Such collection and storage of all natural flows shall be subject to vested rights and prior appropriation rights.

History: L. 1891, ch. 133, art. 2, § 4; R.S. 1923, 42-313; L. 1957, ch. 539, §5; June 29.



42-315 Right of use of water subject to eminent domain.

42-315. Right of use of water subject to eminent domain. Every right of use of water under this act shall be subject as to the right of eminent domain, and, as public interest and economy may require, may be condemned and compensated for as any other private right or property.

History: L. 1891, ch. 133, art. 2, § 6; May 20; R.S. 1923, 42-315.



42-316 Right of way and site for works for diverting, storing or conveying water.

42-316. Right of way and site for works for diverting, storing or conveying water. All necessary right of way and site for any works for diverting, storing or conveying water to be applied to industrial uses shall be allowed on, over and through any land, and on, over, across and under any ditch, canal, conduit, railroad, street, or highway, by the nearest and most practicable route and method commensurate with the least damage to the property condemned: Provided, That no owner of real estate shall be compelled to grant right of way on, over or through his property for any irrigating canal, ditch, flume or conduit, if there shall be already in operation on, over or across the said property irrigating works sufficient and capable to furnish water to properly irrigate the same land intended to be irrigated by the canal, ditch, flume or conduit for which such condemnation is or shall be sought.

History: L. 1891, ch. 133, art. 3, § 1; May 20; R.S. 1923, 42-316.



42-317 Condemnation of lands for site or way.

42-317. Condemnation of lands for site or way. Any person, association or corporation desiring to construct a canal, fountain, ditch, conduit, dam, reservoir or other works for diverting, storing or conveying water to be applied to domestic or industrial uses, or for collecting, cleansing or filtering the same, or to enlarge any such works, or to change the course thereof in any place, or to relocate any part thereof, or to enlarge any part thereof, or to set, place or construct any wheel, pump or other machine or apparatus for raising water from any source so that the same may flow or be conveyed to the place of using the same, and who, being lawfully entitled to construct, maintain or operate such works, shall be unable to agree with the proprietor of any lands necessary to be taken for the site or way of such works or any thereof, touching the compensation and damages which ought to be paid in respect of any lands taken or damaged by the construction and operation of such works, or any such enlargement thereof, either by reason of the refusal of such proprietor or by reason that such proprietor is a minor, or incapacitated person, absent from the state, or cannot be found, shall be entitled to condemn and take for the purpose only such width or quantity of lands, as may suffice for the location and construction of such works or such enlargement thereof, and the subsequent maintaining, cleansing, repairing and improving thereof, as may be necessary from time to time; and may cause the damages and compensation to be paid in that behalf, to be ascertained in the manner prescribed by the laws regulating the exercise of the right of eminent domain, which are or may hereafter be in force, and shall be entitled to all rules, orders and other proceedings whatsoever prescribed by such laws.

History: L. 1891, ch. 133, art. 3, § 2; R.S. 1923, 42-317; L. 1965, ch. 318, §1; June 30.



42-318 Condemnation of land for public mill or manufactory.

42-318. Condemnation of land for public mill or manufactory. Where any person or corporation shall have constructed a ditch, conduit or other works for diverting or conveying water, and the fall of such water therein is at any place sufficient to afford power for the operation of machinery, such person or corporation shall be entitled to condemn and take for the erection of a public mill or manufactory at the place of such fall, or convenient thereto for the service of all who shall resort thereto, such amount of land as may be necessary for the location and construction of such mill or manufactory, and the necessary appurtenances thereof; and the proprietor of such mill or manufactory may at any time afterwards, if for the utilization of such power for like public purpose the enlargement of such mill or manufactory or the appurtenances thereof be required, in like manner condemn and take other lands necessary for such enlargement; and lands may be condemned and taken in like manner for the tailrace for turning such waters into such ditch or conduit next below the said mill or manufactory, and for the roads and ways necessary for passing between such mill or manufactory and the nearest convenient highways. Such roads shall, however, be located so far as practicable upon the lines of the public land subdivisions, and in all cases so as not to occasion unnecessary injury or inconvenience to the proprietors of such lands.

History: L. 1891, ch. 133, art. 3, § 3; May 20; R.S. 1923, 42-318.



42-319 Construction of work in city or town.

42-319. Construction of work in city or town. Where any ditch, conduit or other works for the diversion or conveyance of water shall be proposed to be constructed through, along or across any street, avenue or alley in any city or town, damages and compensation in that behalf shall be awarded only to the proprietors of lots taken or damaged by the construction or maintenance of such works; but the person constructing such ditch, conduit, or other works, or afterwards maintaining or operating the same, shall be subject to such regulations as the authorities of such town may reasonably prescribe for enclosing the excavation during the period of construction, or otherwise protecting the inhabitants of such town from injury by reason thereof, or for bridging such ditch or conduit at the crossing of streets or alleys publicly used and traveled as such at the time of the construction of such ditch, conduit, or other works.

History: L. 1891, ch. 133, art. 3, § 4; May 20; R.S. 1923, 42-319.



42-320 Abandonment of right-of-way or site.

42-320. Abandonment of right-of-way or site. If any person, association or corporation having acquired right of way or site for any canal, ditch, conduit, reservoir or other works for diverting, collecting, conveying, storing or supplying water for industrial uses shall abandon such works, or cease for a period of two years to occupy, utilize and operate the same for the purposes for which such right of way or site was obtained, without due and sufficient cause and reason for such cessation of use, such right of way or site shall cease, and such person, association or corporation shall be deemed to have wholly abandoned the same, and all right, title and interest in and to the lands theretofore so occupied and used shall revert to and vest in the owners at the time of such reversion of the several tracts and parcels of land of which the lands embraced in such right of way or site formerly constituted a part.

History: L. 1891, ch. 133, art. 3, § 5; May 20; R.S. 1923, 42-320.



42-321 Structures for the prevention of floods and waste; liability for damage.

42-321. Structures for the prevention of floods and waste; liability for damage. The proprietors of every canal, fountain, ditch, conduit or other works for conveying, collecting, retaining or storing waters shall construct and always maintain in good order and repair the dams, locks and gates, embankments, and all other appurtenances thereof, so that the water conveyed, collected, retained or stored thereby may not flood or damage the premises of others, or any highway, or unnecessarily run to waste, and shall be liable for all damages resulting from their willful or negligent failure to comply with any of the provisions of this act, or from their negligence in the construction, maintenance or operation of any such works.

History: L. 1891, ch. 133, art. 4, § 1; May 20; R.S. 1923, 42-321.



42-322 Duty to maintain and supply water; damage liability for failure; contracts not affected.

42-322. Duty to maintain and supply water; damage liability for failure; contracts not affected. The proprietors of any canal, ditch, conduit or other works for collecting, diverting or carrying water to be used in whole or in part for the irrigation of land of others, shall at all times keep such works properly repaired and suitably cleaned, so that the same may conveniently carry the water, to which the consumers of water therefrom are entitled, and shall, at all times, so far as may be reasonably practicable keep therein a flow of water sufficient to supply and discharge the amount to which all of those lawfully entitled to the use of water therefrom may be entitled; and such proprietors shall be liable for all damages occasioned such consumers by their willful or negligent failure to comply with the provisions of this section: Provided, That this act shall not be construed to in any way interfere with or prohibit the making of contracts fixing a different period or time when such water shall be supplied.

History: L. 1891, ch. 133, art. 4, § 2; L. 1911, ch. 213, § 1; March 6; R.S. 1923, 42-322.



42-323 Head gate, rating flume and lock; delivery of key to officer.

42-323. Head gate, rating flume and lock; delivery of key to officer. Every person, association or corporation hereafter constructing any canal, ditch, conduit or other works for diverting water from any source wherein any other person, association or corporation shall have a prior right of appropriation of water, shall at the time of the construction thereof construct and place therein a head gate, which shall be placed at or near the head of such works, and so constructed and arranged and so placed with reference to such works that the same may be set to exclude the waters or any part thereof, which are wont to flow therein, at all stages thereof; and every person, association or corporation owning or controlling any such works heretofore constructed, wherein there shall upon the passage of this act be no such head gate, shall construct and place therein such head gate within ninety days after the passage of this act; and such proprietors shall, as may be necessary from time to time, repair, replace, reconstruct and renew such head gates, so that the same shall at all times be efficient for the purposes herein set forth; and every person, association, or corporation owning or controlling such works shall at the time of the construction of said head gate construct and provide, at or near each such head gate, a rating flume, or measuring device for rating or measuring the flow of water in such works, and shall always maintain the same in good condition, and shall put on such head gate a keyed device or lock, which shall be of such strength and so designed, constructed and placed as to permit the locking or fastening of such gate, valve or device at any point at which, as herein provided, the same may be set, and shall, upon demand made by any officer authorized by law to demand and have the same, deliver to such officer the key thereof.

History: L. 1891, ch. 133, art. 4, § 3; May 20; R.S. 1923, 42-323.



42-324 Structures in lieu of head gate; delivery of key.

42-324. Structures in lieu of head gate; delivery of key. If the proprietors of any such works shall construct therein next below the head gate or head thereof a waste gate, or other opening, so that the whole of the waters of such works may be discharged therefrom and returned to the source of supply thereof, and shall place therein a gate which may be set and locked in like manner as herein prescribed in respect of the head gate and shall provide and deliver the key thereof in like manner as hereinbefore provided in respect of a head gate, then and in such case, in lieu of closing the head gate of such works, such waste gate, sand-gate or other place of discharge may be opened and locked so as to discharge the whole or any necessary part of the waters diverted by such works and return the same to the source of supply thereof; and such waste gate shall be held to comply with all the requirements herein respecting the providing of a head gate for such works.

History: L. 1891, ch. 133, art 4, § 4; May 20; R.S. 1923, 42-324.



42-325 Waste gate and tailrace where waters cause damage; discharge of water.

42-325. Waste gate and tailrace where waters cause damage; discharge of water. Every person, association or corporation owning or controlling any ditch, conduit or other works for the conveyance of waters, the water discharged wherefrom has been wont to or probably may flood or damage any road, highway or public grounds, or the lands of other proprietors, shall construct a waste gate and tailrace for discharging the waters of such ditch, conduit or other works into some other works for the conveyance of water, or into the stream wherefrom the same were diverted, or some other stream, ravine or water course, with as little waste or damage to other proprietors as may be: Provided, That such tailrace shall not be so constructed or placed as to convey water into any other such works, save by the consent of the proprietors thereof; and in every case the appropriator next in priority taking water from the same stream or source of supply, and whose ditch, conduit or other works lie below the place of discharge, shall be entitled to have such waste water: Provided further, That nothing in this section contained shall be so construed, nor shall this section be so administered, as to disturb the priorities among the appropriators, or so as to effect the diversion into the works of one appropriator of water to the use whereof another is entitled.

History: L. 1891, ch. 133, art. 4, § 5; May 20; R.S. 1923, 42-325.



42-326 Procurement of waters through like works of other proprietors.

42-326. Procurement of waters through like works of other proprietors. The proprietors of any ditch, conduit, reservoir or other works for the diversion, carriage, retention or storage of waters may procure the waters to which they are entitled, to be carried, stored and distributed from and through like works of any other proprietor upon such terms as may be agreed upon between them without in any manner impairing or affecting their right of priority in respect of such waters: Provided, however, That thereby the waters supplied to any consumer be not diminished.

History: L. 1891, ch. 133, art. 4, § 6; May 20; R.S. 1923, 42-326.



42-327 Outlets and gates for convenient delivery of water; contracts; construction of embankments.

42-327. Outlets and gates for convenient delivery of water; contracts; construction of embankments. The proprietors of every canal, reservoir, ditch or conduit or other works for the appropriation, diversion, storage or carrying of water for beneficial uses shall construct and maintain necessary outlets and gates for the convenient delivery of water to the persons entitled to the use of water from such works: Provided, That where two or more of the persons entitled to the use of water from such works can be conveniently supplied from one outlet, a second or other outlet shall not be required; and a multiplicity of outlets in any ditch or conduit shall at all times be avoided so far as practicable. The location of such outlet shall be under the control of the manager or superintendent of such ditch, conduit, or reservoir, and the same shall be located at the places most convenient and practicable, having reference to the protection and safety of the works and the convenient distribution of water therefrom among those entitled to the use thereof: And provided further, That nothing herein contained shall be construed to prohibit the proprietors of any such works from agreeing with those entitled to the use of such waters, to construct or maintain such outlets and the gates thereof. Every such gate shall be constructed with embankments of height and strength sufficient to control and exclude the water at all stages, and shall be so constructed and arranged that the gate may be set and locked at any place, so as to exclude any part of such waters.

History: L. 1891, ch. 133, art. 4, § 7; May 20; R.S. 1923, 42-327.



42-328 Superintendent; duties; salary.

42-328. Superintendent; duties; salary. It shall be the duty of the superintendent of every such ditch, conduit or reservoir to measure the water therefrom through the outlets to those entitled thereto, and in time of scarcity to apportion the waters flowing in such ditch or conduit, or collected in such reservoir, among those entitled thereto, ratably, and according to the amounts to which they are severally entitled. Where any such ditch, conduit or reservoir hath, subsequent to the original construction, been enlarged, the water diverted, collected, conveyed or stored by means of such enlargement shall be distributed and apportioned in like manner. The several consumers of water under any lateral may at any time, by a vote of a majority thereof, appoint a superintendent to such lateral, who shall be charged with the distribution of the water allotted thereto by the superintendent of the ditch, among those entitled to the use of water from such lateral. A meeting may at any time be called by not less than two of the consumers under such lateral, by notice in writing, specifying the time, place and purpose thereof, for electing such superintendent, or removing him and appointing another. Such superintendent shall hold his office during the pleasure of the consumers of water from such lateral, or a majority of them, and shall receive only such salary or compensation as they may appoint.

History: L. 1891, ch. 133, art. 4, § 8; May 20; R.S. 1923, 42-328.



42-329 Distribution of water at source of supply among proprietors of works.

42-329. Distribution of water at source of supply among proprietors of works. The waters of the several streams and sources of supply shall be distributed among the several canals, ditches, conduits and other works so that the proprietors of each of said works, and those entitled to water therefrom, shall, as nearly as may be, and to the extent of their needs, at all times receive and enjoy the waters to which they are severally entitled; and whenever it shall appear that there is flowing into any such works, water to which the proprietor of any other such works having a prior right is entitled, and that such other works having priority of right is not receiving the water necessary for the consumers of water therefrom, and which ought to flow to the same, the head gate of such works having the excess, and being subsequent in right, shall be closed or partly closed, so that a sufficient amount of water of such stream or source of supply may pass and flow to the said works having the priority of right, to the amount to which the same shall be entitled; and if the proprietors of any such works having such excess and being subsequent in right shall fail or refuse to turn out such supply of water when requested by the party entitled to receive the same so to do, the head gate or waste gate of the works receiving such excess shall be so set and locked by the officer authorized by law to perform such duty as to permit a sufficient amount of said water to pass and flow to the party having the right to receive the same.

History: L. 1891, ch. 133, art. 4, § 9; May 20; R.S. 1923, 42-329.



42-330 Record of boring of artesian well; contents; record and statement to be filed with register of deeds.

42-330. Record of boring of artesian well; contents; record and statement to be filed with register of deeds. Any person sinking or boring for an artesian well shall cause to be kept thereat a record of the work, setting forth the name and post-office address of the proprietor of such well, or of the person causing such well to be sunk or bored, the name of the contractor therefor, and the name of the person actually in charge of the work; the particular location thereof, specifying the particular forty acres and the part thereof whereon the same is situated; if in any city or town, the particular lot or block or other subdivision upon which or nearest to which the same is situate; the date of commencement of work in sinking or boring such well (which may be the commencement of the work of placing machinery therefor); all suspensions of the work and the duration and cause of such suspension; the time of completion of the work or final cessation thereof; the different strata passed through, and the depth at which each thereof shall be reached and passed as near as may be, showing also each flow of water obtained, and each vein of water or water-bearing strata passed through, and the depth thereof, from the surface, numbering each flow or vein of water consecutively from the surface, and the height to which or the distance from the surface the water rises in such well after penetrating each separate flow or vein of water; and at the completion of the well, or at the cessation of work thereon, he shall, without first closing or shutting off the flow therefrom, cause to be ascertained the flow thereof, if a flowing well, in cubic feet per second or decimal fractions thereof; and within a period of thirty days next after completion of such well, or the cessation of work thereon, the proprietor thereof shall make or cause to be made and file in the office of the register of deeds of the county wherein the said well is situate, a statement or certificate, verified by his affidavit or the affidavit of the person in charge of the work, setting forth all the matters aforesaid, the particular vein or flow of water claimed to be appropriated by means of said well, and the total amount of water so claimed to be appropriated in cubic feet per second or decimal fractions thereof, if such well be a flowing well (otherwise the distance from the surface at which the water customarily stands), what part or parts of such well is or are cased, and the interior diameter or diameters of such casing or casings.

History: L. 1891, ch. 133, art. 4, § 10; May 20; R.S. 1923, 42-330.



42-331 Statements by prior proprietors of wells.

42-331. Statements by prior proprietors of wells. Every person who is the proprietor of or entitled to the waters of any artesian well heretofore sunk or bored shall, within ninety days after this act takes effect, make and cause to be filed in said office a like statement, setting forth all the foregoing matters so far as within his knowledge, and according to the best of his knowledge, information and belief.

History: L. 1891, ch. 133, art. 4, § 11; May 20; R.S. 1923, 42-331.



42-332 Record of boring of artesian well; filing in other counties.

42-332. Record of boring of artesian well; filing in other counties. Any person owning or controlling any artesian well may record such certificate (provided for in K.S.A. 42-330 and 42-331) in any county or counties in addition to the county wherein such well is situated; and such record shall be to all parties boring or sinking any artesian well in any such county, notice of the priority of the appropriation of water claimed by the party recording such certificate, and the prior right of such appropriation may be enforced as against any and all parties in such county or counties having acquired or seeking to acquire any subsequent right of appropriation of such waters.

History: L. 1891, ch. 133, art. 4, § 12; May 20; R.S. 1923, 42-332.



42-339 Dam or embankment as part of highway; township aid; repairs and guardrails.

42-339. Dam or embankment as part of highway; township aid; repairs and guardrails. Whenever any such earthen dam or embankment shall be so placed and situated as that it may be made a part of some public roadway, and afford to public travel a means of crossing the valley, ravine or draw wherein such dam may be located, the township wherein the same is situate may aid in the construction and maintenance thereof, and shall have the right to constitute such dam or embankment a public highway, and to lay out and construct approaches thereto: Provided, That in every such case the authorities having charge of such highway shall keep that part used for the benefit and convenience of public travel in thorough repair at all times, so that such embankment shall be in nowise injured by such use, and shall properly and safely bridge the waste-way to such dam or embankment belonging, and provide such railings or other safeguards as may be necessary for the protection and safety of public travel.

History: L. 1891, ch. 133, art. 4, § 21; May 20; R.S. 1923, 42-339.



42-340 Agreements as to distribution of water from works.

42-340. Agreements as to distribution of water from works. The several persons entitled to the use of water diverted, carried, collected or stored by means of any canal, ditch, conduit, reservoir or other works, or the waters lawfully allotted to or carried by any lateral, sublateral or distributing conduit of any canal, ditch, conduit or other works supplying water to two or more customers, may in writing agree among themselves that the waters of such works may and shall be rotated, distributed and delivered upon particular days or parts of days to particular customers, and on other days to other customers, as may be in such agreement specified; and any such agreement may provide for such rotation during any one season or part of season; and at the expiration of the time therein mentioned the rights of all the parties shall be the same as previous to the making of such agreement.

History: L. 1891, ch. 133, art. 4, § 22; May 20; R.S. 1923, 42-340.



42-341 Agreements as to rotation of water among consumers.

42-341. Agreements as to rotation of water among consumers. Any number of the consumers of water from any canal, ditch, conduit or reservoir, or any lateral or distributing conduit, receiving water from any such works, may in writing agree among themselves for the rotation of the water to which they are severally entitled, and the delivery thereof upon particular days to particular consumers during such seasons, season or part of season, as in such agreement may be specified: Provided, That the rotation of the water to which the several consumers, parties to such agreement, may be entitled, shall not be conducted in such manner as to diminish the supply of water to which any other consumer under such canal, ditch, conduit or lateral may be entitled.

History: L. 1891, ch. 133, art. 4, § 23; May 20; R.S. 1923, 42-341.



42-342 Agreements between proprietors of two or more works as to rotation of water.

42-342. Agreements between proprietors of two or more works as to rotation of water. The proprietors of two or more canals, ditches, reservoirs, or other works, taking water from the same source of supply, may, by a consent in writing of those entitled to the use of the water therefrom, agree in like manner for the rotation of the whole or any part of the water lawfully allotted from such stream or source of supply to such ditches, conduit, or other works, in such way and manner and for such time as may be in such agreement specified: Provided, however, That the rotation of the water to which the several consumers, parties to such agreement, are entitled shall not be conducted in such manner as to diminish the supply of water to which any consumer of water from any other ditch, conduit or other works may be entitled.

History: L. 1891, ch. 133, art. 4, § 24; May 20; R.S. 1923, 42-342.



42-343 Filing copy of agreement for rotation of water with superintendent; water to be distributed according to such agreement.

42-343. Filing copy of agreement for rotation of water with superintendent; water to be distributed according to such agreement. Whenever any agreement shall be entered for the rotation of the water of any ditch, conduit, reservoirs or other works, or any lateral of such ditch or conduit, or any part of such water, among those entitled to the use of such water, such agreement, or one part or copy thereof, shall be delivered to the superintendent of the ditch, conduit, reservoir, or lateral, and be by him carefully preserved, and he shall cause the water to which the parties thereto may be entitled to be rotated and distributed conformably to the said agreement, during the time mentioned therein for the continuance in force of such agreement.

History: L. 1891, ch. 133, art. 4, § 25; May 20; R.S. 1923, 42-343.



42-344 Agreements between proprietors injurious to other proprietors.

42-344. Agreements between proprietors injurious to other proprietors. No agreement entered into between the proprietors of any two or more canals, ditches, conduits, reservoirs or other works for the rotation of the water thereof in manner as hereinbefore provided shall be permitted to go into effect if it shall be manifestly injurious to the proprietors of other canals or other works, or the consumers of water therefrom; and if after experiment the execution of such agreement be found injurious to other persons, the further rotation of the waters pursuant to such agreement must be discontinued.

History: L. 1891, ch. 133, art. 4, § 26; May 20; R.S. 1923, 42-344.



42-345 Certain agreements between proprietors not allowed; proceedings to annul.

42-345. Certain agreements between proprietors not allowed; proceedings to annul. The proprietors of any canal or other works not party to such agreement, or any consumer of water therefrom, shall be entitled to make application to the judge of the district court in and for the county wherein said applicant shall reside, asking that such agreement be annulled. Reasonable notice of every such application shall be given to the proprietors of the canals and other works, parties to such agreement, and the judge of the district court may require like notice to be given to all others in interest, by application, as may by him or her be prescribed.

The proprietors of any such canal or other works, or any consumer of water, or person entitled to the use of water from any such works, shall be heard, and the judge of the district court shall make such order in the premises as right and justice may require. During the pendency of any such application the waters allotted to the canals, ditches, or other works, the proprietors whereof are parties to such agreement, shall be distributed and rotated conformably to such agreement.

History: L. 1891, ch. 133, art. 4, § 27; R.S. 1923, 42-345; L. 1976, ch. 145, § 196; Jan. 10, 1977.



42-346 Agreement for rotation of water not to affect prior rights.

42-346. Agreement for rotation of water not to affect prior rights. No agreement for the rotation of water shall in any manner impair or affect the rights of any prior encumbrancer of lands theretofore customarily irrigated by any part of the waters mentioned in such agreement, he not being a party to such agreement; nor shall such agreement, or the rotation of the waters pursuant thereto, in any manner affect or impair the rights or the priority of right of the parties thereto, or the persons using or entitled to use the waters referred to in such agreement, or any of them, as against other persons.

History: L. 1891, ch. 133, art. 4, § 28; May 20; R.S. 1923, 42-346.



42-347 Agreements for more than one season to be recorded.

42-347. Agreements for more than one season to be recorded. Whenever any such agreement for the rotation of water, either between or among several ditches, conduits, reservoirs or other works, or among those entitled to the use of the waters of any ditch, conduit, reservoir or other works, or any lateral therefrom, or any part of such water, shall be for a space exceeding one season, the same shall be recorded in the office of the register of deeds of the county wherein is situate the head gate of such ditch or conduit, or wherein is situate such reservoir or the head of the lateral.

History: L. 1891, ch. 133, art. 4, § 29; May 20; R.S. 1923, 42-347.



42-348 Gates or barways in fences; liability for failure to close.

42-348. Gates or barways in fences; liability for failure to close. The proprietor of any fence which crosses or abuts upon any stream from which waters are drawn for irrigation or other purposes, or which abuts upon or wholly or in part encloses any reservoir for the collection, retention or storage of water, shall cause to be placed in every such fence, in some convenient place, a gate or barway, and shall always maintain the same; and such proprietor and proprietors of land shall always permit the proprietors of any such works, and their assistants, and all public officers concerned therewith, to pass thereat and along the bank of such stream or to such reservoir, over said premises, by some reasonably direct and convenient way, for any lawful purposes connected with the management of such works and the discharge of their official duties. Every such person shall forthwith, upon passing through any such gate or barway, carefully close such gate or barway, and shall be responsible to the proprietors of such lands for any damage occasioned by his default in that behalf.

History: L. 1891, ch. 133, art. 4, § 30; May 20; R.S. 1923, 42-348.



42-349 Bridges and viaducts; when maintained by county or township.

42-349. Bridges and viaducts; when maintained by county or township. It shall be the duty of the proprietors or owners of any canal, ditch or other conduit constructed for the conveyance of water used principally for irrigation purposes to provide and construct all necessary bridges and viaducts for the use of the public in crossing the same. Every such bridge or viaduct shall be so constructed as to be safe and adequate for the purpose for which constructed, and the construction thereof shall in all cases be completed by the time when water shall be caused or permitted to flow in such canal, ditch or other conduit at the place where any such bridge or viaduct shall be required.

All such bridges and viaducts, when constructed, shall be and become a part of the public highway, and shall be maintained and kept in repair by the authorities having charge of such highways: Provided, That when such bridge or viaduct is located on a township road and the county engineer's estimated cost is more than $600, said bridge or viaduct shall be maintained by the board of county commissioners, and when the county engineer's estimated cost of such bridge or viaduct is $600 or less, it shall be maintained by the board of township highway commissioners: Provided further, That when any canal, ditch or other conduit constructed for the conveyance of water used primarily for drainage purposes, and belonging to a regularly established drainage district, shall cross a public highway, thereby necessitating the construction or maintenance of any bridge or viaduct, such bridge or viaduct shall be constructed and maintained by the board of county commissioners when located on a county road or when located on a township road and the county engineer's estimated cost is more than $300; it shall be constructed and maintained by the township board of highway commissioners when located on a township road and the county engineer's estimated cost is less than $300.

History: L. 1891, ch. 133, art. 4, § 31; L. 1921, ch. 87, § 1; May 25; R.S. 1923, 42-349.



42-350 Same; restoration of highway.

42-350. Same; restoration of highway. It shall be the duty of any person, firm or corporation who are the owners and proprietors of any canal, ditch or other conduit constructed for the conveyance of water, or other opening through or across a public highway or street, which are used principally for power purposes, to restore such highway to passable condition, and to build, rebuild, maintain and keep in repair at such proprietor's or owner's expense, a good and sufficient bridge or viaduct over and across the same, of the size and kind required by law of the highway authorities in charge of such highway or bridge. If such bridge be located within the corporate limits of a city of the first, second or third class it shall be built, rebuilt, constructed and repaired under the supervision of the city council or board of commissioners of said city, and when required to be rebuilt shall be built according to plans and specifications prepared under their supervision.

If located upon a county road or on a township road if the county engineer's estimated cost exceeds $600, such building or rebuilding shall be according to plans and specifications approved by the board of county commissioners and the county engineer. If located upon a township road, and the county engineer's estimated cost does not exceed $600, then such bridge shall be built, rebuilt, maintained and repaired according to plans and specifications approved by the township board of highway commissioners, and by the county engineer.

History: L. 1921, ch. 87, § 2; May 25; R.S. 1923, 42-350.



42-351 Same; existing structures across roads; repair and maintenance; tax levy upon failure.

42-351. Same; existing structures across roads; repair and maintenance; tax levy upon failure. The provisions of this act shall apply to canals, ditches, conduits and other openings through the public highways of the state, which are already built over and across the same, whether built and maintained by the public authorities or the owner and proprietors of such ditches, canals, conduits and other openings. And when it shall become necessary to build, rebuild, repair or maintain bridges and viaducts already existing over canals, ditches, conduits and other openings through a public highway as set out in K.S.A. 42-350, such duty shall devolve upon the owner and proprietor thereof without regard to who has performed such duty heretofore: Provided, That in case said bridges or viaducts become in a dangerous condition for travel and the owner or proprietor of said canal, ditch or conduit shall fail or refuse to repair or reconstruct said bridge or viaduct the highway officials having jurisdiction over said bridge or viaduct may repair or reconstruct the same and certify the cost to the county clerk who shall enter the same against the property of said owner or proprietor on the tax rolls for collection the same as other taxes.

History: L. 1921, ch. 87, § 3; May 25; R.S. 1923, 42-351.



42-352 Bridges by owner of land for own use.

42-352. Bridges by owner of land for own use. Every person owning, leasing or controlling any land whereon and over, through or across which shall be located and constructed any canal, ditch, or other such works, shall have the right to construct any necessary bridge or bridges over or across the same on said land for his own use and convenience, and to construct approaches thereto, and to use the same; and the proprietors of such works shall in nowise interfere with such rights, nor unnecessarily remove or obstruct any such bridge or approach thereto, nor willfully or negligently damage the same.

Such proprietors may, when necessary, temporarily remove any such bridge for the purpose of cleansing, repairing or enlarging such works, and shall, upon the completion of such cleansing, repairing or enlargement, forthwith replace such bridge: Provided, That such bridge shall have been so constructed as to admit of its removal and replacement without damage by the exercise of ordinary care: And provided further, That no such bridge shall be so constructed as to break down, injure or weaken any part of such works, nor so as to in anywise obstruct the flow of water therein, or the operation thereof.

History: L. 1891, ch. 133, art. 4, § 32; May 20; R.S. 1923, 42-352.



42-353 Lands saturated with seepage waters.

42-353. Lands saturated with seepage waters. The proprietor of any lands which have become saturated by seepage waters flowing out of any ditch, canal, reservoir or conduit shall be entitled to cut and open drains or trenches, or lay pipes or conduits for draining such lands and withdrawing the water therefrom, and conveying the same into any natural stream, arroyo, or watercourse, or may at his election convey such waters to other lands or places whatsoever, and apply the same to domestic, agricultural, manufacturing or other purposes in his pleasure.

History: L. 1891, ch. 133, art. 5, § 1; May 20; R.S. 1923, 42-353.



42-354 Same; damages ascertained under laws relating to eminent domain.

42-354. Same; damages ascertained under laws relating to eminent domain. In order to cut such drains and trenches, or to lay such pipes and conduits, such proprietors shall be entitled to pass with the same over the intervening lands of others if necessary; and in case of being unable to agree with the proprietors of such intervening lands touching the compensation in that behalf payable, or in case of the nonage or other disability, or absence of such proprietors, or any of them cannot be found, may cause such damages and compensation to be ascertained in the manner prescribed by the laws regulating the exercise of the power of eminent domain.

History: L. 1891, ch. 133, art. 5, § 2; May 20; R.S. 1923, 42-354.



42-355 Appeal to state board, hearings; commission to fix rates for water from irrigation company.

42-355. Appeal to state board, hearings; commission to fix rates for water from irrigation company. Whenever the purchasers of water from any irrigation company considers the rate of charges of such company for the use of water to be unreasonable, extortionate, or unjust, such purchasers may appeal such rate of charge to the state corporation commission. If the state corporation commission considers such complaint just, such commission shall proceed to notify the irrigation company and the complainants that 30 days from date of such notice they will, conduct a hearing thereon in accordance with the provisions of the Kansas administrative procedure act at the county seat within the county from which the complaint came. If the state corporation commission shall decide that such rates are extortionate and unjust, the commission shall fix a rate of compensation for the use of water, which rate shall be binding upon the irrigation company for one year from the service of such decision, and until the further order of such commission therein.

History: L. 1891, ch. 133, art. 6, § 1; R.S. 1923, 42-355. L. 1988, ch. 356, § 137; July 1, 1989.



42-356 Powers of commission.

42-356. Powers of commission. The state corporation commission shall have the same powers in relation to irrigation companies that they have in relation to railroad companies.

History: L. 1891, ch. 133, art. 6, § 2; May 20; R.S. 1923, 42-356.



42-357 Creation of districts.

42-357. Creation of districts. The board of county commissioners of any county in the state of Kansas where irrigation is now or may hereafter be used in the aid of agriculture is hereby authorized and empowered to cause to be erected into convenient districts, to be called irrigation districts, such tracts of contiguous territory as may be conveniently irrigated from any given source of supply.

History: L. 1891, ch. 133, art. 7, § 1; May 20; R.S. 1923, 42-357.



42-358 Petition for district; contents.

42-358. Petition for district; contents. (a) Whenever the landowners within any proposed irrigation district, who shall be residents of the county in which such proposed irrigation district is located, shall desire the erection of such district as provided for in K.S.A. 42-357, and amendments thereto, such landowners shall cause to be presented to the board of county commissioners of such county a petition signed by not less than 3/4 of the landowners within such proposed district who are residents of such county, which petition shall define the boundaries of such irrigation district, and shall ask for the erection of such district. Such petition shall be accompanied by an outlined map or plat showing the tracts of territory to be erected into such district, together with the numbers of sections and parts of the sections of land to compose such irrigation district; and such map or plat shall contain a drawing and profile of the proposed main ditch to the source of supply, and of all other ditches and laterals proposed to be constructed or purchased for the purpose of irrigating said described lands in such proposed district.

(b)  Such petition shall be accompanied by an estimate, to be made by the county engineer of such county, of the probable cost of building the main ditch, ditches and laterals and all other works necessary to be built in order to furnish a sufficient supply of water to irrigate the lands in such proposed district; or the costs of reconstruction and repair of such ditches, laterals and other works in case it is proposed to purchase the same; and at any time after the filing of such petition the county commissioners may, on the written application of any 10 of such petitioners, order such county engineer to make the estimates herein provided for, and such county engineer shall receive such reasonable compensation as such board of commissioners shall allow for such work performed.

History: L. 1891, ch. 133, art. 7, § 2; R.S. 1923, 42-358; L. 1929, ch. 204, § 1; L. 2011, ch. 49, § 17; July 1.



42-359 Examination of petition; creation of district; form.

42-359. Examination of petition; creation of district; form. It shall be the duty of such board of county commissioners at their first regular meeting after the filing of such petition, or within thirty days thereafter, to examine such petition, make such investigation and hear such testimony as they shall deem proper, and if from the examination of such petition and such investigation and such testimony said commissioners shall find that said petition is signed by three-fourths of the owners of land within said proposed district who are residents of said county, and that the erection of such irrigation district will be beneficial to the owners of land within said district, said board of county commissioners shall make an order creating such district and designate it, "Irrigation district number ______, of __________ County, Kansas." (Inserting in the blank spaces therein the number of the district in consecutive numbers, according to the order of formation of the same in said county, and the name of said county.) Which order shall define the boundaries of said district and shall be recorded upon the journal of said board, and from thenceforth such district shall be a body corporate, having all the powers and responsibilities belonging to other public corporations created under and by virtue of the statutes of the state of Kansas, including the power of eminent domain: Provided, That nothing herein shall be so construed as to grant to such corporation power to condemn or acquire in any other manner than by purchase, any irrigation works belonging to any other person, company or corporation.

History: L. 1891, ch. 133, art. 7, § 3; R.S. 1923, 42-359; L. 1929, ch. 204, §2; March 16.



42-363 Officers; term; annual election.

42-363. Officers; term; annual election. The officers of such district shall be a board of irrigation commissioners, consisting of a president, secretary and treasurer, and shall hold their offices for a period of one year. They shall be elected at an annual election to be held on the second Monday of December of each year, and shall hold their respective offices until their successors are elected and qualified. The board of county commissioners shall have power to appoint the first officers of such district, and such appointed officers shall hold their office until the next ensuing annual election, and until their successors are elected and qualified.

History: L. 1891, ch. 133, art. 7, § 7; May 20; R.S. 1923, 42-363.



42-364 Qualifications of voters and officers; election precincts in districts; returns of election; annual election; notice.

42-364. Qualifications of voters and officers; election precincts in districts; returns of election; annual election; notice. At all elections held in said irrigation district for the purpose of electing officers, providing for the issuance of bonds, or any other purpose, all persons possessing the qualifications of electors who are residents of the county in which said district is located and owners of land within said district shall be deemed qualified voters, and qualified to hold office as members of the board of irrigation commissioners of such district. Such elections shall be conducted in all respects as general elections in the state of Kansas. After the creation of said district, as hereinbefore provided, the board of irrigation commissioners shall provide in such irrigation district one or more convenient election precincts for all the purposes of this act, and shall designate the voting places in said precincts, and shall make report in writing to the board of county commissioners of said county of such election precincts and voting places, which said report shall be filed with the county clerk and a minute thereof made upon the journal of the board of county commissioners, and if any change shall be made in such voting precincts or voting places by said board of irrigation commissioners, the same shall in like manner be reported to the board of county commissioners, filed and minuted as aforesaid.

It shall be the duty of the county clerk of the county in which such irrigation district is located to cause a notice of each annual election in said district to be published in the official county paper of said county for three consecutive weeks prior to the date of such election, which notice shall designate the voting place in each voting precinct in said district. The board of county commissioners shall designate three judges and two clerks for each election precinct in said district, who shall each be a qualified voter of the county in which said district is located, and who shall receive the same compensation as is provided by law for judges and clerks at general elections. All expenses of conducting such elections shall be paid by the treasurer of said irrigation districts out of the funds of said district. The returns of such elections shall be made to the board of county commissioners of such county, and such board shall meet on the next Friday thereafter and canvass the returns of said election and declare the results.

History: L. 1891, ch. 133, art. 7, § 8; R.S. 1923, 42-364; L. 1929, ch. 204, §3; March 16.



42-365 Bonds; tax levy to pay.

42-365. Bonds; tax levy to pay. Any irrigation district created under the provisions of this article shall have the power, and it is hereby authorized, to issue the bonds of said district for the purpose of building or purchasing any main ditch, ditches, or laterals, or any other works, system or device necessary or suitable for the purpose of irrigating the land in such district; the total amount of said bonds not to exceed ten dollars ($10) per acre for each acre of land irrigable from and by said works so purchased or constructed, or to be purchased or constructed, in said district; said bonds to be payable in not less than five (5) years nor more than thirty (30) years, and to bear interest not to exceed the maximum rate prescribed by K.S.A. 10-1009; and shall have power to levy such tax upon all the real estate which shall be dependent for irrigation upon the irrigation works so constructed or purchased, or to be so constructed or purchased, within said district, as may be necessary to raise sufficient funds to pay the interest on such bonds and create a sinking fund to meet the payment of such bonds at maturity thereof.

History: L. 1891, ch. 133, art. 7, § 9; L. 1901, ch. 71, § 1; R.S. 1923, 42-365; L. 1970, ch. 64, § 73; March 21.



42-366 Petition for bonds.

42-366. Petition for bonds. If at any time after the creation of any such irrigation district the people of such district shall desire the issuing of the bonds of said district for the purposes hereinbefore set forth, they shall present to the board of county commissioners of the county wherein said district is situated a petition asking said board of county commissioners to submit to the qualified electors of said district a proposition to vote the bonds of said district for such purpose.

History: L. 1891, ch. 133, art. 7, § 10; May 20; R.S. 1923, 42-366.



42-367 Hearing on petition.

42-367. Hearing on petition. Such petition shall specify the amount of bonds to be voted and the length of time such bonds shall run, and shall be signed by not less than three-fifths of the owners of land within said district who are qualified electors of the county in which said district is located. The filing of such petition in the office of the county clerk of such county shall be a presentation of the same to said board of county commissioners, and upon the filing of the same the county clerk shall immediately notify the members of said board of county commissioners thereof, and it shall be the duty of said board of county commissioners to meet at their usual place of meeting within ten days after the filing of said petition and consider the same; and if said board shall find that said petition is in due form and signed by not less than three-fifths of the owners of land within said irrigation district who are qualified electors of the county in which said district is located, they shall make an order calling an election in said district to vote upon the proposition to issue said bonds.

History: L. 1891, ch. 133, art. 7, § 11; R.S. 1923, 42-367; L. 1929, ch. 204,§ 4; March 16.



42-368 Bond election; notice.

42-368. Bond election; notice. Such election shall be held within forty days after the day on which said commissioners shall have met to consider such petition. Notice of such election shall be published in the official paper of the county within which such district is located for three consecutive weeks, and be posted in at least five public places in said district at least three weeks prior to the date fixed for such election. That said election shall be conducted in the manner provided by the general election laws of the state of Kansas, and the returns shall be made to and canvassed by the board of county commissioners in the manner provided by K.S.A. 42-364.

History: L. 1891, ch. 133, art. 7, § 12; R.S. 1923, 42-368; L. 1929, ch. 204,§ 5; March 16.



42-369 Issuance of such bonds.

42-369. Issuance of such bonds. If three-fifths of the votes cast at such election be in favor of issuing said bonds, the said board of county commissioners shall make an order that said bonds shall be issued, which said bonds shall be duly executed by the president and secretary of the board of irrigation commissioners of said district and attested with the seal thereof, and shall be countersigned by the chairman of the board of county commissioners and the county clerk and attested with the seal thereof; and said bonds shall be duly registered in the manner provided by law.

History: L. 1891, ch. 133, art. 7, § 13; May 20; R.S. 1923, 42-369.



42-370 Sale of bonds; use of funds.

42-370. Sale of bonds; use of funds. When such bonds shall have been duly signed and countersigned and registered, the same shall be deposited with the county treasurer of such county, and by such county treasurer negotiated and sold for not less than par value; and the proceeds arising from the sale of said bonds shall be deposited in the county treasury to the credit of said irrigation district, and shall be devoted to purchasing or building a main ditch, ditches and laterals, head gates, dams and all other works, or any thereof, for purposes of irrigation as herein provided.

History: L. 1891, ch. 133, art. 7, § 14; May 20; R.S. 1923, 42-370.



42-371 Purchase of irrigation works by district; election; payment.

42-371. Purchase of irrigation works by district; election; payment. That whenever any irrigation district, formed in the manner hereinbefore provided, shall have secured, by issuing bonds as provided for herein, a fund for the purchase or construction of irrigation works in said district, the irrigation commissioners herein provided for may submit to the qualified electors of such irrigation district, in the same manner as provided for herein for the voting of bonds, a proposition to purchase any such works, particularly describing the same and giving the details of such proposed purchase; and at such election those voting in favor of the proposed purchase shall deposit a written or printed ballot containing the words, "For the purchase," and those voting against such purchase shall deposit a written or printed ballot containing the words, "Against the purchase"; and such vote shall be returned and canvassed in all particulars conformably to the like provisions of this article respecting the organization of such district; and whenever it shall be agreed to purchase any such irrigation works the vendor of the same shall convey the entire interest of the vendor, with an unqualified warranty therefor, to said irrigation district; and the same shall be paid for by the county treasurer out of the funds in his hands to the credit of such irrigation district, on an order signed by the president of said board of irrigation commissioners and attested by the secretary of said board with the seal thereof.

History: L. 1891, ch. 133, art. 7, § 15; May 20; R.S. 1923, 42-371.



42-372 Contracts for works; bids.

42-372. Contracts for works; bids. When it shall become necessary to build any irrigation works or any portion thereof to supply water for the purpose of irrigating the lands of said irrigation district, the said board of irrigation commissioners shall advertise for sealed bids for the construction of the same by advertisement for three consecutive weeks in the official paper of the county in which said district is situated, and may give such other public notice as they may deem expedient and proper; and shall let the work of constructing the same to the lowest responsible bidder, and in letting said work they may let the whole of said work to any one party, or may let portions of said work to different parties.

History: L. 1891, ch. 133, art. 7, § 16; May 20; R.S. 1923, 42-372.



42-373 Bond of contractor; payment.

42-373. Bond of contractor; payment. The contractors to whom such work is let shall enter into bond with said district, in such amount as the board of irrigation commissioners shall deem sufficient, for the faithful performance of their work; and said contractors shall be paid for their work as the work progresses, by the county treasurer, out of the funds in his hands set apart for that purpose, on orders drawn by the president and secretary of the irrigation district, in the same manner as provided for the purchase of such works: Provided, That said irrigation commissioners shall retain at least twenty percent of the contract price until the completion of said works, and until the said board of irrigation commissioners shall be satisfied that said contractor has fully complied with his contract.

History: L. 1891, ch. 133, art. 7, § 17; May 20; R.S. 1923, 42-373.



42-374 Board of irrigation commissioners; rules and regulations; rates for water; use of funds from sales.

42-374. Board of irrigation commissioners; rules and regulations; rates for water; use of funds from sales. That when any such irrigation works shall have been built or purchased by any such irrigation district, as hereinbefore provided, the same shall be under the exclusive charge and control of said board of irrigation commissioners; and said board shall make all proper and necessary rules and regulations for the operation of the same and the distribution of the waters therein to those entitled to the use thereof, and shall have the power to dispose of the waters in said ditches to all persons in said irrigation district, and charge therefor such rates as such board may fix from time to time, subject to the provisions of this act respecting the fixing by the board of county commissioners of maximum rates for the use of water; and the money so received for the sale of water shall go into the hands of the treasurer of said irrigation board and shall be used for the purpose of defraying the necessary expenses incurred in the operation of said works and keeping the same in repair, and paying interest on bonds issued and creating a sinking fund for the redemption of the said bonds.

History: L. 1891, ch. 133, art. 7, § 18; May 20; R.S. 1923, 42-374.



42-375 Reports of treasurer of board.

42-375. Reports of treasurer of board. It shall be the duty of the treasurer of said irrigation board to make a quarterly report to said board on the first Monday of March, June, September and December of each year, of all moneys received, and an annual report on the first Monday in December of each year of the sale of water from said works and of all moneys expended thereon.

History: L. 1891, ch. 133, art. 7, § 19; May 20; R.S. 1923, 42-375.



42-376 Disbursements.

42-376. Disbursements. All moneys coming into the hands of the treasurer of said board shall be paid out only on the order of the president, countersigned by the secretary thereof.

History: L. 1891, ch. 133, art. 7, § 20; May 20; R.S. 1923, 42-376.



42-377 Tax levy by board, when.

42-377. Tax levy by board, when. If the quarterly report of said treasurer of said board for June shall disclose to said board of irrigation commissioners that there is not sufficient money in the hands of the treasurer of said board to pay the necessary current expenses, and pay the interest on the bonds of said district, and create a sinking fund for the redemption of the said bonds, then it shall be the duty of said board, and it is hereby authorized and empowered, to levy a tax on all of the real estate dependent upon such works for irrigation in said district to meet the expenditures as in this section specified.

History: L. 1891, ch. 133, art. 7, § 21; May 20; R.S. 1923, 42-377.



42-378 Extension of main ditches into other counties.

42-378. Extension of main ditches into other counties. Any irrigation district formed under this act shall have power to extend its main ditches, for the purpose of obtaining a sufficient supply of water, into any adjoining county or counties, and through as many counties as may be necessary in order to secure a sufficient supply of water.

History: L. 1891, ch. 133, art. 7, § 22; May 20; R.S. 1923, 42-378.



42-379 Compensation of board; bonds of officers; delivery of books to successors.

42-379. Compensation of board; bonds of officers; delivery of books to successors. The members of said board of irrigation commissioners shall receive, as full compensation for their services under this act, $3 per day for the time actually employed, and not to exceed the sum of $100 each per annum.

The president and secretary of said board shall each enter into bond in the sum of $1,000, with good and sufficient surety to the state of Kansas, for the faithful performance of their duties; and the treasurer shall in like manner enter into bond, in a sum to be fixed by the county commissioners, in double the largest amount of the money of said irrigation district which will probably come into his hands at any time. All said bonds shall be taken and approved by the county clerk of the county in which the irrigation district is located, and shall be filed in the office of said clerk. Said president, secretary and treasurer shall, at the expiration of their respective terms of office, turn over to their respective successors in office all books, papers, moneys, and other property of the district.

History: L. 1891, ch. 133, art. 7, § 23; May 20; R.S. 1923, 42-379.



42-380 Superintendent of district; term; compensation.

42-380. Superintendent of district; term; compensation. Said board of irrigation shall have power to appoint for a period not longer than one year, a superintendent of said district, who shall in no event be a member of said board, and who shall receive such reasonable compensation for his services as such board may agree upon, not to exceed $1,000 per annum.

History: L. 1891, ch. 133, art. 7, § 24; May 20; R.S. 1923, 42-380.



42-381 Formation of districts comprising contiguous territory in two or more counties; petition; election.

42-381. Formation of districts comprising contiguous territory in two or more counties; petition; election. That an irrigation district, for the creation of which provision is made by K.S.A. 42-357 to 42-380, may comprise contiguous territory located in two or more counties, and when so located or proposed to be located, all acts and proceedings by the board of county commissioners and other county officers, as provided in said article, shall be done and performed by the board of county commissioners and other county officers of the county in which the greater part of the territory of such district is located or proposed to be located.

The petition for the formation of any irrigating district located partly in each of two or more counties, and any petition for the holding of an election to vote bonds of such district, must be signed by not less than three-fifths of the resident landowners of each of the several portions of said district lying in each of the said counties; and in order to authorize the issuance of any bonds of such district, three-fifths of the votes cast at such election in each of the several portions of said district lying in each of said counties must be in favor of issuing such bonds.

History: L. 1901, ch. 234, § 1; May 1; R.S. 1923, 42-381.



42-382 Same; procedure.

42-382. Same; procedure. That all petitions, reports, election returns, bonds, moneys and other matters that are directed to be presented, returned, paid to or deposited with the board of county commissioners or other county officers by the inhabitants, landowners, the board of irrigation commissioners or other officers of an irrigation district by the provisions of K.S.A. 42-357 to 42-380, shall, when such district is located or proposed to be located in two or more counties, be presented, returned, paid to or deposited with the board of county commissioners or other county officers of the county in which the greater part of the territory of such district is located or proposed to be located.

History: L. 1901, ch. 234, § 2; May 1; R.S. 1923, 42-382.



42-383 Same; outline map to be attached to petition.

42-383. Same; outline map to be attached to petition. That when the territory comprised in any proposed irrigation district shall be under irrigation at the time the petition for the formation of such district is presented in accordance with K.S.A. 42-358, then it shall be necessary to attach to said petition an outline map or plat showing only the tracts of territory to be included in such district, without any probable cost of building ditches and laterals.

History: L. 1901, ch. 234, § 3; May 1; R.S. 1923, 42-383.



42-384 Same; bond election may be held at same time.

42-384. Same; bond election may be held at same time. That when an irrigation district shall desire to issue bonds for the purpose of purchasing any ditches and laterals already erected, then the election to vote upon the proposition to issue such bonds, and the election to vote upon the proposition to purchase certain irrigation works, both of which elections are provided for by K.S.A. 42-357 to 42-380, may be held at the same time.

History: L. 1901, ch. 234, § 4; May 1; R.S. 1923, 42-384.



42-385 Registration of bonds of district composed of territory in two or more counties.

42-385. Registration of bonds of district composed of territory in two or more counties. That when bonds shall be issued by an irrigation district comprising territory in two or more counties, then such bonds shall be so registered by the county clerk of each of the counties in which said district is located.

History: L. 1901, ch. 234, § 5; May 1; R.S. 1923, 42-385.



42-386 Name of district comprising territory in two or more counties.

42-386. Name of district comprising territory in two or more counties. That when an irrigation district comprises territory in two or more counties, then the name of each county shall appear in the designation of each district.

History: L. 1901, ch. 234, § 6; May 1; R.S. 1923, 42-386.



42-387 Certification of plat and order creating district.

42-387. Certification of plat and order creating district. That when an irrigation district comprises territory in two or more counties, then the county clerk of the county in which the greater part of the territory of said district is located shall certify to the county clerk of any other county in which a part of said district is located a copy of the plat of said district and a copy of the order of the board of county commissioners creating the same.

History: L. 1901, ch. 234, § 7; May 1; R.S. 1923, 42-387.



42-388 Laws applicable.

42-388. Laws applicable. All the provisions of chapter 133 of the Session Laws of 1891, and of any amendments thereof, relating to irrigation districts, are hereby made applicable to all irrigation districts created under the provisions of this act, subject to the restrictions hereinbefore set forth.

History: L. 1901, ch. 234, § 8; May 1; R.S. 1923, 42-388.



42-388a Powers of districts organized under 42-357 et seq.

42-388a. Powers of districts organized under 42-357 et seq. An irrigation district organized and existing under K.S.A. 42-357, 42-358, 42-359, 42-363, 42-364, 42-365, 42-366, 42-367, 42-368 and 42-369 to 42-388, inclusive, of the Kansas Statutes Annotated, and any amendments thereto, and to which sections this act is supplemental, may borrow money and issue bonds therefor for the purpose of constructing, maintaining and operating dams, reservoirs, sluices, ditches and canals, to divert, convey, store and deliver water to be used by any persons for the purpose of irrigating land in such district. Any such district is authorized to construct, maintain and operate such works for the purpose of conveying, storing and delivering water, the works to be either upon or away from a running stream of water, or both, but subject to the prior rights of all persons to the use of the water and rights of all persons to the land.

History: L. 1933, ch. 205, § 1; March 22.



42-388b Irrigation districts organized under 42-357 et seq.; borrowing; bonds.

42-388b. Irrigation districts organized under 42-357 et seq.; borrowing; bonds. For the purpose of constructing such works the district shall have the power to borrow money and issue bonds therefor, which shall be tax-exempt. Such bonds may be self-liquidating out of the revenue to be derived by the district for its services and facilities, or may be paid by means of taxes, or by both such revenue and taxes, and shall be issued to mature in installments of approximately equal amounts each year, and shall bear interest at not more than the maximum rate of interest prescribed by K.S.A. 10-1009, payable semi-annually. Except as otherwise herein provided, the statutes mentioned in K.S.A. 42-388a shall apply to such bonds.

History: L. 1933, ch. 205, § 2; L. 1970, ch. 64, § 74; March 21.



42-388c Same; sale of bonds.

42-388c. Same; sale of bonds. When such bonds shall have been duly signed and countersigned, and registered, the same shall be deposited with the treasurer of such district, and by the board of commissioners of the district negotiated and sold for not less than par value; and the proceeds arising from the sale of said bonds shall be deposited with the treasurer of such district and shall be devoted to the construction of the works for which said bonds shall be issued. The provisions of K.S.A. 42-370 shall not apply to the bonds issued under this act, or the receipts therefrom.

History: L. 1933, ch. 205, § 3; March 22.



42-388d Irrigation districts organized under 42-357 et seq.; accounts; audits; treasurer's bond; custodian of funds.

42-388d. Irrigation districts organized under 42-357 et seq.; accounts; audits; treasurer's bond; custodian of funds. Any district issuing bonds under the provisions of this act shall maintain a proper system of accounts, showing the receipts and disbursements pertaining to such bonds, the amount of revenue received by the district and the application of the same, and shall, at least once a year, cause such accounts to be properly audited by a competent auditor, and the report of such audit shall be open for inspection at all proper times to any taxpayer in the district, any user of water delivered by such district, any holder of such bonds, or any coupons appertaining thereto and any one acting on behalf of any of such persons.

The treasurer of the district shall be the custodian of the funds of the district and shall give proper bond for the faithful discharge of the duties of such custodian. Such bond shall be fixed and approved by the board of commissioners of the district, and the treasurer shall keep proper accounts of its receipts and disbursements and of its funds on hand.

History: L. 1933, ch. 205, § 4; L. 1983, ch. 49, § 80; May 12.



42-388e Same; mortgage liens; pledge of revenue; depreciation fund; rates.

42-388e. Same; mortgage liens; pledge of revenue; depreciation fund; rates. A statutory mortgage lien shall exist upon the property owned by the district, including said works, to secure the payment of said bonds and interest thereupon. The revenue derived from the rates charged by the district for the services performed and facilities furnished by it shall be pledged to secure the payment of such bonds and interest thereon, less a proper amount which shall be set aside to pay the expenses of operation and maintenance of said district and its works, and to provide an adequate depreciation fund. Such rates shall be sufficient to provide for such purposes.

History: L. 1933, ch. 205, § 5; March 22.



42-388f Same; suits by bondholders; receivers; duties.

42-388f. Same; suits by bondholders; receivers; duties. Any holder or holders of 1/5 of the amount of such outstanding bonds, or any coupons of such 1/5, if there is a default in the payment thereof, by an appropriate suit in court, may enforce the statutory mortgage lien and compel the performance of the duties of the board of commissioners and any other officers of such district, and any court having jurisdiction of such a suit may appoint a receiver to administer the property, including the works owned by the district, with power to charge and collect rates for the services and facilities furnished by the district adequate for all such purposes.

History: L. 1933, ch. 205, § 6; L. 1983, ch. 49, § 81; May 12.



42-388g Same; eminent domain.

42-388g. Same; eminent domain. Such district shall have the right to condemn, for its uses, any land or other property, according to the procedure provided by K.S.A. 26-501 to 26-516, inclusive.

History: L. 1933, ch. 205, § 7; L. 1963, ch. 234, § 77; Jan. 1, 1964.



42-388h Same; invalidity of part.

42-388h. Same; invalidity of part. If for any reason any part of this act shall be held void, such holding shall not invalidate any other portion of this act.

History: L. 1933, ch. 205, § 8; March 22.



42-389 Discrimination in rates unlawful; recovery of illegal payments; costs and attorney fees.

42-389. Discrimination in rates unlawful; recovery of illegal payments; costs and attorney fees. It shall not be lawful for any person, association or corporation owning or controlling or claiming to own or control, any ditch, canal or reservoir carrying or storing or designed for the carrying or storing of water taken from any natural stream, or other source of supply within this state, to be carried or stored and delivered for compensation, for irrigation, milling, sanitary or domestic purposes, to persons not interested in such ownership or control, to demand, bargain for, accept or receive from any person who may apply for water for any of the aforesaid purposes, any money or other valuable thing whatsoever, or any promise or agreement therefor, directly or indirectly, as royalty, bonus, or premium, prerequisite or condition precedent to the right or privilege of applying or bargaining for or procuring such water; but such water shall be carried or stored and delivered according to the right of the person entitled to the enjoyment thereof, upon the payment or tender of the charges fixed by the county commissioners of the proper county, as is or may be provided by law.

Any and all moneys and every valuable thing or consideration of whatsoever kind which shall be so as aforesaid demanded, charged, bargained for, accepted, received or retained contrary to the provisions of this section, shall be deemed and held an additional and corrupt rate, charge or consideration for the water intended to be furnished and delivered therefor, or because thereof, and wholly extortionate and illegal, and when paid, or delivered, or surrendered, may be recovered back by the party or parties paying, delivering or surrendering the same, from the party to whom or for whose use the same shall have been paid, delivered, or surrendered, together with all costs of suit, including reasonable fees of attorneys of plaintiff, by proper action in any court having jurisdiction.

History: L. 1891, ch. 133, art. 8, § 1; May 20; R.S. 1923, 42-389.



42-390 Same; penalty for excessive charges.

42-390. Same; penalty for excessive charges. Every person, association or corporation owning or controlling, or claiming to own or control any ditch, canal or reservoir as is mentioned in K.S.A. 42-389 or any officer or agent of such association or corporation, who shall, after demand in writing made upon him for the supply or delivery of water for irrigation, manufacturing, milling or domestic purposes, to be delivered from the ditch, canal or reservoir owned, possessed, or controlled by him, and after tender of the lawful rates of compensation therefor in lawful money, demand, require, bargain for, accept or retain from the party making such application any money or other thing of value, or any promise or contract or any valuable consideration whatever, as such royalty, bonus, premium, prerequisite or condition precedent, as is by the provisions of the preceding section prohibited, shall be deemed guilty of a misdemeanor, and on conviction thereof shall be punished by a fine of not less than one hundred dollars nor more than five thousand dollars, or imprisonment for a term of not less than three months nor more than one year, or both such fine and imprisonment, in the discretion of the court.

History: L. 1891, ch. 133, art. 8, § 2; May 20; R.S. 1923, 42-390.



42-391 Refusal to furnish water upon tender of charges; penalty; rights of parties owning ditch or other works.

42-391. Refusal to furnish water upon tender of charges; penalty; rights of parties owning ditch or other works. Every person, association or corporation owning or controlling, or claiming to own or control any ditch, canal or reservoir such as is mentioned in K.S.A. 42-389, any officer or agent of such association or corporation, who shall, after demand in writing made upon him for the carriage or delivery of water for irrigation, milling, sanitary or domestic purposes to be carried in or delivered from the ditch, canal or reservoir owned, possessed or controlled by him, and after tender of the lawful rate of compensation therefor in lawful money, refuse to furnish and deliver from such ditch, canal or reservoir any water so applied for, or carry therein any water the carriage whereof is so applied for, which water can or may be, by use of reasonable diligence in that behalf and within the carrying or storage capacity of such ditch, canal or reservoir, lawfully carried, furnished and delivered without infringement of prior rights, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than one hundred dollars nor more than five thousand dollars, or imprisonment for a term of not less than three months nor more than one year, or both such fine and imprisonment, in the discretion of the court: Provided, however, That when any person, association or corporation has heretofore constructed or shall hereafter construct any ditch, canal, conduit, reservoir or other works for the carrying or storage of waters in part for the irrigation of land belonging to such person or corporation, or for the enjoyment of such waters in part by such person or corporation for any other purpose whatsoever, and in part for the use of other persons or corporations, nothing herein contained shall be so construed as to require such person or corporation to yield up or deliver to others, or to suffer to be used by others, the water by him or it devoted to beneficial uses.

History: L. 1891, ch. 133, art. 8, § 3; May 20; R.S. 1923, 42-391.



42-392 Superintendent of ditch or works; service of process upon; certification of name to district court; vacancies.

42-392. Superintendent of ditch or works; service of process upon; certification of name to district court; vacancies. The proprietors of every ditch, conduit, reservoir or other works for the diversion, carrying or storage of water for irrigation, now in existence, shall within thirty days after the approval of this act, and the proprietors of every such works hereafter formed shall, immediately upon the commencement of the construction of such works, cause to be chosen a superintendent of such ditch, conduit or other works, upon whom may be served processes in actions wherein may be brought in question the right of such ditch, conduit, reservoir or other works to the waters appropriated, carried or stored by means thereof, and all notices required by this act to be served upon the proprietors of such works in any proceedings for the adjudication of the rights and priorities to the use of water among the several appropriators, and all notices touching the administration of such works.

They shall forthwith cause the name and address of such superintendent to be certified in writing to the clerk of the district court in and for each county in which such works or any part thereof shall be situated. In case of the death, resignation or removal of any such superintendent from his office, the proprietors of every such works shall forthwith choose some other person in his stead, and certify his name and address in like manner as herein above provided.

History: L. 1891, ch. 133, art. 8, § 4; May 20; R.S. 1923, 42-392.



42-393 Penalty for failure of superintendent to deliver water.

42-393. Penalty for failure of superintendent to deliver water. Any superintendent having charge of any ditch, canal, conduit or reservoir who shall willfully neglect or refuse to deliver water as in this act provided to any person entitled thereto, shall on conviction thereof be fined not less than ten dollars or more than one hundred dollars, or be imprisoned in the county jail for not less than one month, or punished by both such fine and imprisonment; and the proprietors of such works shall moreover be liable in damages to the person or persons deprived of the use of water to which he or they were entitled, as in this act provided.

History: L. 1891, ch. 133, art. 8, § 5; May 20; R.S. 1923, 42-393.



42-394 Waste of water; penalty.

42-394. Waste of water; penalty. That it shall be unlawful for any person entitled to the use of waters under this act for irrigation purposes, to use the same in excessive quantities or to suffer the same to run to waste. And if any person using the waters of any natural stream or other source of supply shall, by reason of his omission to maintain and keep the banks or other appurtenances of the works whereby the same are diverted, conveyed, or stored, in proper repair, or by other negligence knowingly suffers such waters to run to waste, or willfully and wastefully uses water in greater quantity than necessary for his purposes, such person shall be liable to a fine of not less than five dollars and not exceeding three hundred dollars, in the discretion of the court wherein conviction shall be had.

And it shall be unlawful for any water bailiff, ditch rider, or superintendent, or other person in charge or control of the operation of head gates or water gates to laterals or ditches supplying water from any irrigating canal to consumers and users of water, to furnish water to any consumer or user whose laterals are not in proper repair to receive and distribute said water without waste, and any water bailiff, ditch rider, superintendent, or other person so in charge or control of the operation of head gates or water gates as aforesaid, who shall furnish water to any consumer or user whose laterals are not in proper repair to receive and distribute said water without waste, shall be guilty of a misdemeanor and punished by a fine of not less than five dollars nor more than fifty dollars for each and every offense.

And every water bailiff, ditch rider, superintendent, or other person under whose charge or control shall be the operation and management of the water gates or boxes supplying consumers with water, shall have the right to go over and upon the lands of water users for the purpose of determining whether their laterals, ditches, and conduits are clean and in repair and in proper condition to receive and distribute the water in an economic manner.

History: L. 1891, ch. 133, art. 8, § 6; L. 1917, ch. 219, § 1; May 26; R.S. 1923, 42-394.



42-395 Unlawful acts affecting works; penalty.

42-395. Unlawful acts affecting works; penalty. It shall be unlawful for any person or persons, without the consent of the superintendent, ditch rider, or other authorized person in charge, to knowingly and willfully raise the head gate of any canal, ditch, conduit or reservoir for the diversion, conveyance, retention or storage of water for domestic, agricultural or other industrial uses whatsoever; or to knowingly and willfully raise the gate of outlet or sublateral whereby said person is himself supplied with water; or to knowingly or willfully close or lower the gate whereby any other person or persons shall be supplied with water from any ditch, canal, conduit, reservoir, lateral, or sublateral; or to by any way or means whatsoever willfully and knowingly prevent any other person or persons from receiving the supply of water to which he or they may be entitled; or to willfully and maliciously cut or break down the head gate of any such ditch, conduit, or reservoir, or the gate of any feeder or lateral thereof; or to willfully cut, excavate, throw down or open the embankment, side or other part of any such work, being the property of another, or in which any other person or persons may be joint owners with the person so offending, or which may be in the possession of any other person or persons, with intent maliciously to injure any person, association, or corporation, or for his, her or their own gain, or with intent to take or cause to run or pour out of such ditch, canal, conduit or lateral, flume feeder or reservoir any water for his or their own use, profit, benefit, or advantage, or for the use, profit, benefit or advantage of any other person or persons not entitled thereto, and to the injury of any other person or persons, association or corporation entitled to the use of such water, or to the injury of the proprietors of such ditch, conduit, reservoir, flume feeder, or lateral, or other person interested therein; or to break or injure or carry away any part or all of any bridge or viaduct, or to oppose or interfere with any officer or ditch rider in the discharge of his duties, or to in any way willfully obstruct the discharge of any such duties—he, she or they so offending shall be deemed guilty of a misdemeanor, and on conviction thereof shall be fined in any sum not less than fifty dollars nor more than three hundred dollars, and may be imprisoned in the county jail not to exceed ninety days.

History: L. 1891, ch. 133, art. 8, § 7; L. 1905, ch. 277, § 1; Feb. 28; R.S. 1923, 42-395.



42-396 Unlawful acts affecting works; penalty for second offense.

42-396. Unlawful acts affecting works; penalty for second offense. Any person so offending, after conviction thereof once had, shall be punished by fine in not less than $20 and not exceeding $1,000, or by imprisonment in the custody of the secretary of corrections for not exceeding one year, in the discretion of the court wherein such conviction shall be had.

History: L. 1891, ch. 133, art. 8, § 8; R.S. 1923, 42-396; L. 1990, ch. 309, § 30; May 24.



42-397 Repeated unlawful diversion as evidence.

42-397. Repeated unlawful diversion as evidence. If it shall appear that upon two or more occasions within the same period of thirty days or less, water to the carriage, use or enjoyment whereof any person or corporation was entitled for any purpose, was diverted or flowed without consent of such person or corporation into the works of any other carrier, or to the field, meadow, mill, manufactory or other works, or the habitation or premises, of any person or corporation not entitled thereto, this shall be deemed and taken as prima facie evidence that any improper diversion thereof afterwards during the same calendar year was caused or procured by the carrier into whose works or the person to whose field, meadow, mill, manufactory, works, habitation or premises such waters were so improperly diverted or flowed.

History: L. 1891, ch. 133, art. 8, § 9; May 20; R.S. 1923, 42-397.



42-398 Entry upon premises by officers.

42-398. Entry upon premises by officers. Any water bailiff, the county commissioners, road overseers and city officers, within their respective counties, districts, cities and towns, upon complaint of any person concerning any artesian well, that the person controlling the same is wont to suffer the waters thereof to unnecessarily run to waste therefrom, or has in any respect violated this act, may at any reasonable hour of the day or night enter upon any premises where such well is situated, for inspecting the same, and for ascertaining whether there is sufficient cause for such complaint, and in order to institute or cause to be instituted criminal prosecutions for any violation of this act. And every person sinking or boring for an artesian well upon his own land, or suffering others so to do, shall be deemed in law to expressly license such entry of the officers aforenamed, or any of them, for the purpose of such inspection and examination.

History: L. 1891, ch. 133, art. 8, § 10; May 20; R.S. 1923, 42-398.



42-399 Unlawful acts affecting artesian well; penalty.

42-399. Unlawful acts affecting artesian well; penalty. If any person in charge of the work of sinking or boring an artesian well shall fail, neglect or refuse to keep a record thereof as required by this act, or shall fail, refuse or neglect to set forth therein as nearly as may be any of the matters or things hereby required to be set down in such record; or, being the proprietor of such well hereafter sunk or bored, or proprietor of or entitled to the waters of any such well heretofore sunk or bored, shall fail or refuse to make and record the certificate required by this act, or shall willfully and knowingly insert in such record or in such certificate any false statement touching any such matter, or shall cause or procure, or knowingly permit, suffer or connive at such omission or false statement; or, being the proprietor of or controlling any artesian well, shall suffer the same to flow without causing it to be furnished with such appliances as hereby required for arresting and preventing the flow of water therefrom; or who, being the proprietor of or controlling such well, shall knowingly permit the water thereof to flow or waste unnecessarily, and to the injury of others; or, being in possession of or controlling the premises where such well is situated, shall willfully prevent any water bailiff, county commissioner, road overseer or city officer entitled by this act to visit and inspect the same from so doing, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not exceeding one hundred dollars, or imprisonment in the county jail not exceeding three months, or by both such fine and imprisonment, in the discretion of the court wherein conviction is had.

History: L. 1891, ch. 133, art. 8, § 11; May 20; R.S. 1923, 42-399.



42-3,100 Closing head gates for failure to construct rating flume or measuring device.

42-3,100. Closing head gates for failure to construct rating flume or measuring device. If the proprietors of any ditch, canal, conduit or other works for diverting the water from any natural source shall fail or refuse to construct therein such rating flume or measuring device as is by this act required, any authorized officer may close the head gate of such canal, ditch, conduit or other works, and prevent water flowing therein until such rating flume or measuring device shall have been constructed and placed in such works.

History: L. 1891, ch. 133, art. 8, § 12; May 20; R.S. 1923, 42-3,100.



42-3,101 Penalty for failure to construct devices, or to lock head gate and deliver key, or to maintain such devices.

42-3,101. Penalty for failure to construct devices, or to lock head gate and deliver key, or to maintain such devices. Any person, association or corporation who, being the owner of or controlling any ditch, conduit or other works for diverting water from any natural source, shall fail or neglect to construct therein such head gate for excluding the water therefrom and regulating the flow therein, or such rating flume or measuring device for rating or measuring the flow of water therein and determining the capacity thereof, as required by this act, or such waste gate and tailrace when thereunto lawfully required in pursuance thereof, or to maintain any such structure in good repair and condition, or to renew and replace the same whenever thereunto required, or to put and keep upon such head gate a suitable keyed device or lock, or to deliver the key thereof to the proper officer upon demand, shall be deemed guilty of a misdemeanor, and on conviction thereof shall pay a fine of not less than ten dollars and not exceeding three hundred dollars, in the discretion of the court wherein conviction shall be had.

History: L. 1891, ch. 133, art. 8, § 13; May 20; R.S. 1923, 42-3,101.



42-3,102 Procedure upon failure of proprietors to construct or maintain head gate; costs; attorney fees; sale of proprietors' rights to pay cost; liability of proprietors; penalty for unlawful acts.

42-3,102. Procedure upon failure of proprietors to construct or maintain head gate; costs; attorney fees; sale of proprietors' rights to pay cost; liability of proprietors; penalty for unlawful acts. If the proprietors of any canal, ditch, conduit or other works for diverting the water of any natural source shall refuse or fail to erect at or near the head of such works the head gate required by this act, or to maintain the same in good order as hereby required, the officer having authority so to do shall, whenever necessary in order to effect the distribution of the waters of the district in conformity with the statutes and the order of any court having jurisdiction, exclude the water of such stream from such ditch, conduit or other works by filling such ditch, conduit or other works at or near the head thereof, or by cutting the banks thereof, or in such other way as to him may seem effective, having due regard to the cost thereof; and the reasonable cost of such filling or other work shall be paid by the board of commissioners of the county wherein the head of such ditch, conduit or other works may be situate, and may, together with a reasonable attorney's fee to be fixed by the court, be recovered by such county in any court of competent jurisdiction; and the judgment of the court shall be a lien upon and against such ditch, conduit or other works and the appurtenances thereof, and all right of the proprietors thereof to carry or enjoy the waters diverted or carried thereby, and shall direct the sale of such ditch, conduit or other works and the right of the proprietors aforesaid in satisfaction thereof, and such judgment may be enforced by special execution or other proper process.

No such sale shall divest or impair the right of any person entitled to the use of water from such ditch, conduit or other works by agreement with or license from the person or persons so in default, but all lawful fees and other sums of money payable by such consumer in respect to the carriage of water by means of such works shall thereafter be payable to the purchaser at such sale.

Every such sale shall be made as a sale of real estate, and redemption therefrom may be made in the manner provided by law in the case of land sold on execution.

Such proprietors so in default shall be liable for all injury and damages occasioned any consumer of water lawfully entitled thereto from such ditch, conduit or other works by the willful or negligent failure of such proprietors to comply with the provisions of this act; and if any person, without first constructing the head gate therein as required by this act, shall open any such canal, ditch, conduit or other works after the same shall have been filled by the officer having the authority to do so, or turn the water into such canal, ditch, conduit or other works after the same shall have been excluded therefrom pursuant hereto, or, having control of such works, shall knowingly permit water to flow therein after the same shall have been so closed or the water excluded therefrom as aforesaid, pursuant hereto, every person so offending shall be deemed guilty of a misdemeanor, and shall be fined in any sum not exceeding three hundred dollars, or imprisoned in the county jail not exceeding six months, or punished by both such fine and imprisonment, in the discretion of the court wherein such conviction is had.

History: L. 1891, ch. 133, art. 8, § 14; May 20; R.S. 1923, 42-3,102.



42-3,103 Inspection of works; condemnation and abatement.

42-3,103. Inspection of works; condemnation and abatement. Every dam and embankment, flume, aqueduct and other conduit now or hereafter constructed in this state for the purpose of collecting, holding, storing, impounding, carrying or raising the level of any water for industrial or domestic uses, within the limits prescribed by this act, shall be subject at all times to inspection by the authority of law, and may be condemned and abated, with or without compensation therefor, where and when the public safety may require, and as may be just and proper in any case.

History: L. 1891, ch. 133, art. 8, § 15; May 20; R.S. 1923, 42-3,103.



42-3,104 Damage liability for negligent or unlawful construction of work; penalty for unlawful act.

42-3,104. Damage liability for negligent or unlawful construction of work; penalty for unlawful act. Every person who, as owner, agent, contractor or manager, shall build, construct, operate or maintain any such dam or embankment, flume, aqueduct or other conduit in such manner that by reason of the willful or negligent disregard by such person of the requirements of this act, or by failure to use due caution, care and diligence in the building, construction, operation or maintenance thereof, any other person shall be injured, damaged, or put in jeopardy, either as to person or property, or both, shall be liable for all damages caused by or resulting from such willful or negligent conduct, and may be punished upon conviction by fine in any sum not less than $25 nor more than $5,000, or imprisonment not exceeding a term of three years in the custody of the secretary of corrections or both such fine and imprisonment, in the discretion of the court wherein such conviction shall be had. If loss of human life be caused or occasioned by any such willful or negligent conduct, the person so offending shall be amenable to all the laws and subject to all the penalties provided by the statutes of the state of Kansas in respect of unlawfully, maliciously, willfully or negligently causing the death of any person.

History: L. 1891, ch. 133, art. 8, § 16; R.S. 1923, 42-3,104; L. 1990, ch. 309, § 31; May 24.



42-3,105 Complaint by person fearing injury or damage.

42-3,105. Complaint by person fearing injury or damage. Any person having reason to believe and believing that any such dam, embankment, flume, aqueduct or other conduit is or will be unsafe for the purposes for which it is designed or used, and fearing injury or damage to his person or property, or to the person or property of any other person in his charge or under his care or control, may file with the county attorney of the county wherein the dam, embankment or other designated works is wholly or in part situate, his verified information touching the matter, and such county attorney shall thereupon proceed as in other matters brought on information in any district court.

History: L. 1891, ch. 133, art. 8, § 17; May 20; R.S. 1923, 42-3,105.



42-3,106 Same; orders of district court; injunction; costs.

42-3,106. Same; orders of district court; injunction; costs. In the trial of any such case, the district court having jurisdiction thereof shall make such orders, rulings and awards as shall appear just, necessary and proper, and may enjoin the completion, further construction or further use of any such dam or other designated works, if the public welfare or noncompliance with any provision of the statutes of the state shall require it, and may compel such alteration therein and in the method of constructing the same as shall be in accordance with law and necessary to the safety and welfare of any and all parties concerned, and if such proceeding shall prove to have been necessary or expedient, and in furtherance of justice, the costs thereof shall be adjudged against the defendant; but if such proceeding shall prove to have been groundless and without justification, then the costs thereof shall be taxed against the person at whose instance said action was brought.

History: L. 1891, ch. 133, art. 8, § 18; May 20; R.S. 1923, 42-3,106.



42-3,107 Abatement of structure as nuisance by sheriff; costs.

42-3,107. Abatement of structure as nuisance by sheriff; costs. It may be a part of the judgment in any such case that the structure in question be abated as a nuisance by the sheriff of the county wherein the structure may be, and the cost of such abatement shall be taxed by the court and judgment therefore given against the defendant.

History: L. 1891, ch. 133, art. 8, § 19; May 20; R.S. 1923, 42-3,107.



42-3,108 Same; payment of costs.

42-3,108. Same; payment of costs. In case execution for such costs be returned unsatisfied, the same shall be paid by the board of county commissioners of the county wherein the work was constructed; or, if the same was situate in two or more counties, then by the boards of commissioners of such counties, in ratable proportion as the court wherein conviction is had may direct.

History: L. 1891, ch. 133, art. 8, § 20; May 20; R.S. 1923, 42-3,108.



42-3,110 False swearing.

42-3,110. False swearing. Any person guilty of willful false swearing to any statement as by this act required shall be deemed guilty of perjury, and punished accordingly.

History: L. 1891, ch. 133, art. 8, § 23; May 20; R.S. 1923, 42-3,110.



42-3,111 Civil liability of officers.

42-3,111. Civil liability of officers. No officer in the discharge of his duties under this act shall be liable to any civil action for any act or omission in the administration of the duties of his office, unless it shall manifestly appear that such officer, in such act or omission, was guilty of corruption, malice, or willful oppression.

History: L. 1891, ch. 133, art. 8, § 24; May 20; R.S. 1923, 42-3,111.






Article 6 MISCELLANEOUS PROVISIONS

42-610 Greeley county.

42-610. Greeley county. Laws 1917, chapter 149, section 1, included by reference. ["An act requiring the conveyance of certain land owned by the state in Greeley county, Kansas."]

History: R.S. 1923, 42-610.



42-611 Hamilton county.

42-611. Hamilton county. Laws 1917, chapter 150, section 1, included by reference. ["An act requiring the conveyance of certain land owned by the state in Hamilton county, Kansas."]

History: R.S. 1923, 42-611.



42-612 Lane county.

42-612. Lane county. Laws 1917, chapter 151, section 1, included by reference. ["An act requiring the conveyance of certain land owned by the state in Lane county, Kansas."]

History: R.S. 1923, 42-612.



42-613 Wichita county.

42-613. Wichita county. Laws 1917, chapter 152, section 1, included by reference. ["An act requiring the conveyance of certain land owned by the state in Wichita county, Kansas."]

History: R.S. 1923, 42-613.



42-614 Ford county.

42-614. Ford county. Laws 1919, chapter 168, section 1, included by reference. ["An act authorizing the conveyance by the state of Kansas to the county of Ford, in the state of Kansas, certain real estate therein described, situated within the county of Ford."]

History: R.S. 1923, 42-614.



42-615 Sale of state irrigation farm in Scott county.

42-615. Sale of state irrigation farm in Scott county. Laws 1921, chapter 278, included by reference. ["An act providing for the sale of the state irrigation farm in Scott county."]

History: R.S. 1923, 42-615.



42-616 Disposal of state irrigation property in Wallace county.

42-616. Disposal of state irrigation property in Wallace county. Laws 1921, chapter 279, included by reference. ["An act providing for the sale of all improvements placed on the state irrigation farm in Wallace county by the state of Kansas, and authorizing the governor to deed the land to the original owner."]

History: R.S. 1923, 42-616.



42-617 Sale of irrigation farm at Selkirk.

42-617. Sale of irrigation farm at Selkirk. That the governor of the state is hereby directed, within thirty (30) days after the taking effect of this act, to execute a deed in behalf of the state of Kansas, conveying to the board of county commissioners in Wichita county, Kansas, the tract of land in the southwest quarter (S.W. 1/4) of section nineteen (19), township eighteen (18), range thirty-eight (38) west, of the 6th principal meridian, described as follows:

Beginning at the southwest corner of said section nineteen (19), thence north along the boundary of said section nineteen (19), seventeen and thirteen one hundredths (17.13) chains to the right of way of the Missouri Pacific railroad, thence in a northeasterly direction along the south line of said right of way twenty-one and thirty-seven one hundredths (21.37) chains, thence south twenty-one (21) chains to the south line of said section nineteen (19), thence west along the south line of said section nineteen (19) to the place of beginning, containing forty (40) acres, more or less, in Wichita county, Kansas, together with all improvements placed thereon by the state of Kansas. The same being land owned by the state for irrigation demonstration purposes and no longer used by the state for such purposes.

History: L. 1921, ch. 280, §§ 1 to 7; R.S. 1923, 42-617; L. 1925, ch. 268, § 1; March 9.



42-618 Sale of state irrigation property in Scott, Wichita and Wallace counties.

42-618. Sale of state irrigation property in Scott, Wichita and Wallace counties. Laws 1921, chapter 281, included by reference. ["An act providing for the sale of the farm machinery and other personal property at the three state irrigation farms in Scott, Wichita and Wallace counties."]

History: R.S. 1923, 42-618.



42-619 Scott county.

42-619. Scott county. Laws 1923, chapter 228, included by reference. ["An act requiring the conveyance of certain land owned by the state in Scott county, Kansas."]

History: R.S. 1923, 42-619.






Article 7 DISTRICTS

42-701 Irrigation districts; petition and application for organization of district; contents of application; application to be accompanied by map and supplementary information.

42-701. Irrigation districts; petition and application for organization of district; contents of application; application to be accompanied by map and supplementary information. (a) A majority of the qualified owners of irrigable lands within a proposed irrigation district who shall be three or more persons and who own, collectively, at least 60 acres of land which are susceptible of irrigation, and who own a majority of the irrigable acres in such proposed district, may petition and make application to the chief engineer of the division of water resources of the Kansas department of agriculture, for the organization, establishment and authority to incorporate an irrigation district under the provisions of this act. Qualified owners of irrigable land shall be understood and construed to mean taxpayers of such proposed district owning irrigable land or some interest therein, in such proposed district. A qualified owner of irrigable land who is a tenant in common shall be understood and construed to own the number of acres of land to which such person would be entitled in the event that partition were made of such real estate, in kind, upon an acreage basis and not a valuation basis. A qualified owner of irrigable land who is a joint tenant shall be understood and construed to own the number of acres such person would receive in the event that the tract of land involved were divided, in kind, equally among the joint tenants owning such tract, upon an acreage basis and not upon a valuation basis. A corporation incorporated under the provisions of K.S.A. 17-5901, and amendments thereto, trust, association or partnership which legally holds title to such irrigable land shall be a qualified owner of irrigable land under the provisions of this act. Lands to be included in a district need not be contiguous. Irrigation districts may be formed in order to cooperate with the United States under the federal reclamation laws, heretofore or hereafter enacted, or under any act of congress which shall permit the performance by the United States of work in this state for the purpose of construction of irrigation works, including drainage works, or for purchase, extension, operation, or maintenance of constructed works, or for the assumption, as a principal or guarantor, of indebtedness to the United States on account of district works. When organized, irrigation districts shall have the authority and power conferred, or that may hereafter be conferred, by law upon such irrigation districts.

(b) The certificate of the register of deeds of the county where the land is located shall be sufficient evidence of title for the purposes of this act. Before any such district shall be established, the requisite number of qualified owners of irrigable lands, shall file an application with the chief engineer of the division of water resources of the Kansas department of agriculture, for the approval of the creation of the proposed district. Such application shall be accompanied by adequate maps, a general description of the lands proposed to be included in the district and a statement of the source of water supply for the district, and such application shall set forth: (1) The proposed name of the irrigation district designated as "__________ Irrigation District No. ______" (indicating in blank space number of district in consecutive order as incorporated and established); (2) a description of the territory proposed to be organized as a district, which description shall be deemed sufficient if generally accurate; (3) the names of the qualified owners of irrigable lands within the proposed district, together with addresses of such persons, if known; (4) the source from which the lands in the proposed district are expected to be irrigated, the character of the works, water rights, canals, ditches, and other property, proposed to be acquired or constructed for irrigation or drainage purposes in such district; (5) a statement of the need and purpose of organizing, incorporating and establishing such proposed district; and (6) a request that the chief engineer define the boundaries of the lands to be benefited within the proposed district, and for approval of maps, plans and specifications submitted and for a permit approving organization of proposed irrigation district. Such application for authority to incorporate shall be accompanied by application for acquisition of permit for use of water.

History: L. 1941, ch. 262, § 1; L. 1947, ch. 284, § 1; L. 1979, ch. 155, § 1; L. 1992, ch. 70, § 1; L. 2004, ch. 101, § 77; July 1.



42-702 Powers and duties of chief engineer; expenses; bond or deposit for costs.

42-702. Powers and duties of chief engineer; expenses; bond or deposit for costs. The chief engineer of the division of water resources shall have the power to grant, reject or withhold approval of the application of the proposed irrigation district and the accompanying maps and other information submitted, or may incorporate in and make a part of his approval and permit, such conditions, regulations and restrictions as may be deemed by him advisable, or may require the submission of additional data or information if deemed pertinent or essential. If such application is denied and rejected the chief engineer shall state his reasons therefor.

All expenses incurred by the chief engineer, and representatives of his office under his direction, exclusive of salaries, in the investigation, inspection and consideration of application of the proposed irrigation district, and its proposed project, shall be certified to and paid by the district, if established, and in event that proposed district is not incorporated and established, then the certified expenses of the chief engineer and his office force as aforesaid shall be paid by the parties signing the application. The chief engineer shall have authority to require bond or cash deposit for security of payment of costs, in such amount as he shall deem sufficient.

History: L. 1941, ch. 262, § 2; June 30.



42-703 Proposed district; notice of hearing; protest against application; withdrawal of name from petition; review of action on application.

42-703. Proposed district; notice of hearing; protest against application; withdrawal of name from petition; review of action on application. Upon receipt of the application of the proposed irrigation district by the chief engineer, the chief engineer shall cause to be published at applicant's expense, once each week for three consecutive weeks, in a newspaper or newspapers of general circulation in the vicinity of the watercourse or source of supply from which water is sought for the land to be included in the proposed irrigation district, a notice of hearing upon such application. The published notice shall be directed to all persons concerned, without specifically naming any person. Such notice shall contain among other matters a general description of boundaries of the district as proposed; the purpose of the district as proposed; the source of the water supply sought for use and the approximate point of diversion proposed; and the date and place of hearing. Incorporated cities shall be excluded from such district. Any person interested, at any time after first publication of such notice and prior to the expiration of 60 days after the first publication of such notice, may file in duplicate with the chief engineer, a verified written protest against the approval of such application, stating therein all reasons relied upon in objection thereto, which objections shall be duly considered by the chief engineer.

A person who signs a petition and application for the organization and incorporation of a proposed irrigation district shall be permitted to withdraw such person's name as a signer only if the chief engineer determines that the signature was obtained by fraud, undue influence or mutual mistake of fact. All applications for withdrawal of a signature from the petition must be filed with the chief engineer, within 30 days after the first publication of the notice of hearing. The chief engineer may hear and determine any such application for withdrawal of a signature in advance of the hearing for approval of the petition for establishment and organization of the proposed irrigation district.

Any action of the chief engineer upon an application of a proposed irrigation district is subject to review in accordance with the provisions of K.S.A. 2015 Supp. 82a-1901, and amendments thereto. Any action upon such review is subject to review in accordance with the Kansas judicial review act.

History: L. 1941, ch. 262, § 3; L. 1947, ch. 284, § 2; L. 1986, ch. 318, § 52; L. 1999, ch. 130, § 1; L. 2010, ch. 17, § 70; July 1.



42-704 Permit by chief engineer; articles of incorporation; filing fee; nature of corporation.

42-704. Permit by chief engineer; articles of incorporation; filing fee; nature of corporation. If upon consideration of the application the chief engineer finds and determines that the proposed project is practical, feasible and economically sound and that said applicant is entitled to a permit for use of water sought, the engineer shall issue to said applicant a permit approving the proposed organization, incorporation and establishment of the proposed irrigation district, and prescribing the authority and limitations of said proposed district to acquire for beneficial use the waters from the source or sources requested.

Upon approval of application for the creation of proposed irrigation district by the chief engineer and upon obtaining approval of application for permit to acquire use of water sought, and after expiration of period within which appeals may be perfected and after final determination of all appeals taken, said applicants may present to the secretary of state its articles of incorporation, together with transcript of proceedings before the chief engineer and upon payment of fifty dollars ($50), shall be eligible to incorporate as a quasi municipal corporation in same manner as is now provided for incorporation of nonprofit private corporations under the corporation code of this state. The proposed articles of incorporation shall be attached to application for approval of creation of proposed district, when filed with chief engineer, and need not be subsequently signed by incorporators, before filing with secretary of state. The articles of incorporation shall contain the legal description of the lands included in the district and a certified copy of the same shall be recorded in the office of the register of deeds of each county in which any of the lands so described are located.

History: L. 1941, ch. 262, § 4; L. 1977, ch. 78, § 5; July 1.



42-705 Perpetual existence; powers; eminent domain; bonds; tax levies.

42-705. Perpetual existence; powers; eminent domain; bonds; tax levies. Upon incorporation as provided in this act, and from thenceforth said irrigation district shall have perpetual existence, subject to dissolution as provided in this act, and shall have a corporate seal and unless otherwise provided, it shall have all the rights, powers and responsibilities belonging to other public corporations, created under and by virtue of the statutes of the state of Kansas including the power of eminent domain, power to issue bonds, levy taxes, assessments and supplemental assessments and generally the power to do and perform all the acts and things necessary and proper to the performance of powers and duties granted and imposed by this act.

History: L. 1941, ch. 262, § 5; June 30.



42-706 Board of directors; qualifications, election and terms of office; conduct of elections, election by mail ballot, when, procedure; oath of office and official bond; conduct of elections in districts of less than 35,000 acres at annual meeting.

42-706. Board of directors; qualifications, election and terms of office; conduct of elections, election by mail ballot, when, procedure; oath of office and official bond; conduct of elections in districts of less than 35,000 acres at annual meeting. (a) The officers of such district shall be a board of directors consisting of three members who shall be persons entitled to vote as provided in subsection (g) and residents of a county in which the district or a portion thereof is located, or county adjoining a county in which such irrigation district or a portion thereof is located. Such members shall hold office for a period of two or four years, such term of office being established by the board of directors by passage of a resolution, and each shall serve until a successor has been elected and qualified. The members of the board of directors first elected after the creation of an irrigation district shall hold their respective offices until the next regular election for the election of directors as provided in subsection (e) or (f) of this section except that the terms of the three directors shall be as provided in subsection (e) of this section.

(b) The chief engineer of the division of water resources, after the incorporation of such irrigation district, shall establish and designate the polling place or places therein where the first election will be conducted and fix the time for such election within 60 days after the date of incorporation. In any irrigation district of more than 35,000 acres, the chief engineer of the division of water resources shall, prior to designating polling places, establish three voting areas within such district as equal as possible in acreage and shall designate the same as the first, second or third voting area. Such polling place or places may thereafter be changed by the board of directors, and the board may arrange for polling places outside the corporate boundaries of the district if such places are more convenient than locations within the district. Prior to the holding of the first election in newly created districts, the chief engineer of the division of water resources shall appoint from the qualified electors of the district three persons for such election for each voting place who shall constitute boards of election for such district for such election. If the members appointed do not attend at the opening of the polls on the day of election, at the opening hour, the electors present at that hour shall elect from the electors present members of the election board necessary to fill the place of any absent member.

(c) The board of directors of every district of more than 35,000 acres which was incorporated prior to the effective date of this act shall establish three voting areas within the district as equal as possible in acreage and designate the same as the first, second or third voting area. The board shall also establish and designate the polling place or places within each voting area. At the first election held after the effective date of this act, a director shall be elected for the term length established by the board.

(d) (1) Except as provided in paragraph (2), all elections shall be conducted in accordance with the general election laws of the state except as otherwise provided in this act. Advance voting as provided in article 11 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto, shall be provided for by the county election officers and boards of directors for those persons entitled to vote under subsection (g). The forms for the ballot envelope declaration as provided in K.S.A. 25-1120, and amendments thereto, and the applications for advance ballots as provided in K.S.A. 25-1122d, and amendments thereto, shall be modified to establish that such person is a qualified owner of irrigable land within the district. After polls are closed the election boards shall proceed to canvass the votes cast thereat, shall certify to the county election officer of the county in which all or the greater part of the population of the irrigation district is located and the chief engineer the result of such election. The clerks shall then securely wrap the ballots cast at such elections and shall express or mail the same by registered mail to the county election officer of the county in which all or the greater part of the population of the irrigation district is located. The county election officer shall canvass the ballots, verify the results and declare the person receiving the highest number of votes duly elected as director except that at the first election after creation of a district the county election officer of the county in which all or the greater part of the population of the irrigation district is located shall declare the three persons receiving the highest number of votes duly elected as directors except that in districts divided into three voting areas, the person receiving the highest number of votes in each voting area shall be duly elected as director. Such county election officer shall immediately mail, to each person elected to the office of director a certificate of election signed by such officer. The directors shall thereupon qualify and enter upon the duties of their office. Directors shall qualify by taking and subscribing to an oath of office of substantially the same tenor as oath of office prescribed for county officials. Each member of the board of directors shall execute an official bond in the sum of $1,000 which oath and bond shall be filed with the county election officer of the county in which all or the greater part of the population of the irrigation district is located. The treasurer of each irrigation district shall execute to the district a corporate surety bond in an amount at least equal to 125% of the amount, as near as can be ascertained, that shall be in such person's hands as treasurer at any one time. The amount and sufficiency of the bond of the treasurer shall be determined by the county election officer. Upon approval of the bond, the county election officer shall endorse such approval thereon and file the same in the office of the county election officer and shall immediately notify the county treasurer of the county in which the registered office of the irrigation district is located of such approval and filing. In the event of the breach of any condition of the treasurer's bond, the president and secretary of the board shall cause a suit to be commenced thereon in the name of the irrigation district. It shall not be necessary to include the treasurer as a party to the action and the money collected shall be applied to the use of the district, as the same should have been applied by the treasurer. Should the president and secretary neglect or refuse to prosecute such a suit, then any person entitled to vote as provided in subsection (g) may cause such suit to be instituted. Premiums on surety bonds for such directors and treasurers of irrigation districts shall be paid by the district out of its general funds. In case the office of any director shall become vacant the remaining members of the board shall fill the vacancy by appointment. A director appointed to fill a vacancy shall serve the unexpired term of the director whose term such person was appointed to fill.

(2) For any election except the election required in subsection (b), the board of directors may adopt a procedure providing for the election of members by mail ballot. Such procedure shall require the board to mail ballots to all persons entitled to vote, to receive and tabulate the ballots, to canvass the election and to certify the results to the county election officer. The irrigation district shall be responsible for the direct expenses of conducting the election. The ballot envelope used for mailing ballots shall contain a declaration establishing that the person who signs the declaration is a qualified owner of irrigable land within the district.

(e) All regular elections of directors of irrigation districts shall be held the Tuesday following the first Monday in November in odd-numbered years. Any districts organized after the regular election shall hold its election at the next regular election following incorporation of the district and, at this election three directors shall be elected and the person receiving the highest number of votes shall serve for a term of four years, the persons receiving the second and third highest number of votes shall serve for a term of two years. In case the first election after creation of a district is held between June 1 of any year and the day preceding the Tuesday following the first Monday in November of the next succeeding odd-numbered year, the next regular election shall be held in the second succeeding odd-numbered year. At each subsequent regular election, only one director shall be elected each year for a term of four years. Any person desiring to be a candidate for election to the board of directors shall file a candidate's declaration of intention with the county election officer of the county in which all or the greater part of the population of the district is located. Such candidate's filing shall utilize the procedures provided in K.S.A. 2015 Supp. 25-21a03, and amendments thereto, and K.S.A. 25-205, and amendments thereto. The county election officer shall prepare the ballot, and place the names thereon in alphabetical order and shall supply election officials with necessary ballots and polling books at the irrigation district's expense. At least five days before any election, the county clerks of the various counties within which a portion of the district is located, shall cause to be ascertained the names of all persons entitled to vote as provided in subsection (g) and shall furnish lists thereof to each election board within such county and to the secretary of the board of directors of the district. Notice of the time and places of holding of the general election, shall be published by the county election officer in a newspaper of general circulation in the district in accordance with K.S.A. 25-105, and amendments thereto. The results of all special or bond elections shall be made available to the secretary of the district. All expenses of election, not otherwise provided for herein, shall be paid for out of the general funds of the irrigation district. Election officials shall receive the same compensation as provided under general election laws.

(f) In lieu of the election procedures provided in this section pertaining to regular elections of directors in accordance with the general election laws of the state, the board of directors of any irrigation district of less than 35,000 acres in size may call an annual meeting of all persons entitled to vote as provided in subsection (g) for the purpose of electing directors. Such annual meeting shall be held on the first Tuesday in March. Notice of the time and place of holding said annual meeting shall be given in some newspaper or newspapers of general circulation in the district for one issue at least 30 days prior to date of such meeting. Elections at the annual meeting shall be by ballot, with absentee voting as provided under subsection (d) of this section. All persons desiring to be voted upon as director shall at least 30 days before the day of holding the annual meeting file such person's name with the secretary of the board of directors of the district, affixed to a statement that such person desires such person's name to be placed on the ballot as a candidate for member of board of directors of the district. The board of directors shall appoint three owners of irrigable land in the district to serve as an election board at the annual meeting. After the votes are cast at the annual meeting the election board shall proceed to canvass the votes and shall certify to the county election officer of the county in which all or the greater part of the population of the irrigation district is located and the chief engineer the result of such election. All provisions of this section not inconsistent with the provisions of subsection (f) shall apply to the election of directors at the annual meeting.

(g) Until such time as assessments are made in the district pursuant to K.S.A. 42-715, and amendments thereto, those persons entitled to vote shall be "qualified owners of land" within the irrigation district, as such term is defined in K.S.A. 42-701, and amendments thereto, and who are otherwise qualified electors.

After lands have been assessed in the district pursuant to K.S.A. 42-715, and amendments thereto, those persons entitled to vote shall be "qualified owners of land" within the irrigation district as such term is defined in K.S.A. 42-701, and amendments thereto, which has been assessed pursuant to K.S.A. 42-715, and amendments thereto, and who are otherwise qualified electors. For voting purposes, any person entitled to vote under this subsection who owns land in more than one voting area shall vote in the voting area which includes the greatest portion of such person's land. As used in this section, the term "qualified electors" shall include a person who is the legal qualified owner of irrigable land or a person, who is authorized, in writing, to vote for a trust, corporation, association or partnership which is the legal qualified owner of irrigable land. Such person is not required to be a resident of the district. Such trust, corporation, association or partnership shall be allowed only one vote. The person authorized by such entity to vote shall be someone who is not otherwise entitled to a vote under this section.

History: L. 1941, ch. 262, § 6; L. 1949, ch. 284, § 1; L. 1961, ch. 242, § 1; L. 1976, ch. 223, § 1; L. 1977, ch. 171, § 1; L. 1979, ch. 155, § 2; L. 1992, ch. 70, § 2; L. 2008, ch. 87, § 1; L. 2015, ch. 88, § 63; July 1.



42-707 Officers of board; rules and bylaws; central office; seal; contracts; records; open to inspection; duties of county treasurer and treasurer of district.

42-707. Officers of board; rules and bylaws; central office; seal; contracts; records; open to inspection; duties of county treasurer and treasurer of district. That as soon as practicable after they have qualified, the directors shall meet and select from their number a president, secretary and treasurer, and shall designate one of their number to act as vice-president in case the regular president is absent; that said board of directors may formulate and adopt rules and bylaws to regulate the transaction of business, which may be amended and changed at their pleasure. The board of directors may establish a central office for a meeting place and for the conduct of the affairs and business of the district, which office may be located outside the corporate boundaries of the district, if such location is more convenient than a location within the district. The board of directors shall adopt a seal with which all contracts executed by the board shall be authenticated. The president shall preside at all meetings of the board when he is present, and shall execute all contracts in the corporate name of the district, and all such contracts shall be attested by the secretary, and the seal of the district affixed thereto.

All of the transactions and proceedings of the board shall be entered in writing by the secretary in a journal to be kept by him expressly for such purpose, which journal shall at all times be open for inspection by all electors of the district, and by the chief engineer and his subordinates and representatives, and the same or copies thereof, duly authenticated by the secretary under seal of the corporation, shall be admitted in all courts as evidence of such proceedings and transactions. The county treasurer of the county in which the registered office of said irrigation district is located shall receive, safely keep and pay out as hereinafter provided all funds belonging to the district, and shall be liable upon his official bond for such funds and for any default in the proper performance of his duty in that respect, provided that county treasurers making collections of assessments and taxes upon lands within said districts and within their respective counties shall transmit and transfer said moneys to the county treasurer, wherein the registered office of said district is located, and that each said county treasurer shall be liable upon his official bond for such funds and for the proper performance of his duty in that respect. The purchase price of bonds sold by the district shall be paid directly to such county treasurer, of county where registered office of district is located. The county treasurer of the county in which the registered office of an irrigation district is located shall pay to the treasurer of such district all moneys in the county treasury belonging to said district, upon the order of the treasurer of the district countersigned by the president and the secretary of the district except as otherwise provided by law: Provided, That said county treasurer shall not pay to said district treasurer any such moneys unless and until he has been notified by the secretary of state that said district treasurer has filed his bond and the same has been approved by the secretary of state.

All moneys received by the treasurer of the district from the county treasurer shall be deposited by him in a depository designated by the board of directors as provided in article 14 of chapter 9 of the General Statutes of 1949, and acts amendatory thereof. The treasurer of each irrigation district shall pay out, on the warrant of the secretary, signed by the president of the district moneys which shall come into his hands for the use of the district, and he shall not pay any sum or sums from the funds of the district in any other manner. The treasurer shall keep a book in which he shall enter all the moneys received and disbursed by him, specifying the person or persons to whom, and the object for which, the same has been paid out. On the first Monday of February of each year, he shall present to the board of directors at its regular meeting a report in writing containing a statement of all moneys received by him from the county treasurer or from any other source during the calendar year preceding; and of the disbursements made by him with the items of such disbursements, and exhibit the warrants or checks, which report shall be recorded by the secretary; and at the close of his term of office shall settle with the board of directors of the district, and shall hand over to his successor said book and all other records and papers coming into his hands as treasurer of the district, together with all the moneys remaining in his hands as such treasurer.

History: L. 1941, ch. 262, § 7; L. 1949, ch. 284, § 2; L. 1961, ch. 242, § 2; April 6.



42-708 Meetings of directors; notice; quorum; assessor of district; employees; compensation; official bonds.

42-708. Meetings of directors; notice; quorum; assessor of district; employees; compensation; official bonds. (a) That all regular meetings of said board of directors shall be held on the first Monday of each month, and special meetings may be held at any time when all of the members are voluntarily present, or may be called by the president or any two members at any time; but notice in writing signed by persons calling any special meeting shall be served upon each director at least six hours before the time fixed for such special meeting, unless such notice be waived by voluntary appearance. If any director be present in the district, such notice must be delivered to him personally, but if absent shall be left at his usual place of residence. A majority of the directors shall constitute a quorum for the transaction of business, and in the absence of the secretary a quorum at any meeting may select a secretary pro tem. Each meeting of the board shall be open to the public.

(b) The board shall appoint an assessor of the district and such other employees as the board shall deem necessary for the efficient conduct of the district's business and shall fix their compensation. Officers and employees appointed by the board shall hold office and employment during the pleasure of the board. The assessor and other employees shall execute such official bonds as the board of directors may prescribe, which such bonds shall be approved by the board of directors and filed with secretary of said district, or with the county treasurer of the county wherein its registered office is located if the board of directors so directs. Premiums on all such bonds shall be paid by the district. The obligee named in any bond required under this act shall be the irrigation district, for use and benefit of said district and all others concerned.

History: L. 1941, ch. 262, § 8; June 30.



42-709 Provision for preliminary expenses.

42-709. Provision for preliminary expenses. When a board of directors of any district shall have been elected and qualified, such boards shall have the power and authority to issue and sell negotiable evidences of debt to be designated as irrigation district warrants, in such denominations as the board may fix for the purpose of financing the preliminary work of the board and its engineers, attorneys, agents and employees and such other incidental expenses as may be required for the purpose of formulating and investigating any plan of development in such district and otherwise carry out the purposes of this act and may pledge and agree that the ad valorem taxes first collected by the district shall be used in the payment of such warrants together with interest thereon, if not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009 for which the board may annually levy and collect a general tax not exceeding two mills on the dollar on all taxable property within the district. Said warrants if issued, shall not be sold for less than par and accrued interest and the proceeds of the sale shall be deposited in the same manner authorized herein for proceeds from the sale of bonds and shall only be withdrawn for the limited purposes herein set up.

Any money or surplus not required for the purposes set out in this section shall be used to redeem and buy such warrants and surplus upon resolution of board of directors, may be transferred to the general fund of said district. This section shall be construed as providing temporary and necessary means to finance preliminary expenses of such district, as an exception to the provisions of chapter 319 [*], Laws of Kansas, 1933, and after the completion of works and the receipts of revenue to be derived out of rentals and charges for water or other services, facilities or income of the district, such assessments shall no longer be made and the provisions of chapter 319 [*] of the Session Laws of Kansas, 1933, shall have full force and effect.

History: L. 1941, ch. 262, § 9; L. 1970, ch. 64, § 75; March 21.

* "Chapter 319," see ch. 10, art. 11.



42-710 General plan of operation; approval by chief engineer; surveys, maps and estimates.

42-710. General plan of operation; approval by chief engineer; surveys, maps and estimates. (a) As soon as practicable after organization of the irrigation district, the board shall by resolution entered upon its records, formulate a general plan for its proposed operation as approved by the chief engineer, in which it shall state what constructed work or other property is proposed to be purchased and the purchase price therefor, and/or what construction work it is proposed to do and the estimated cost of such construction, and shall state whether funds to pay such purchase price or costs of construction shall be raised by issuing bonds or by creating a fund through the collection of water rentals and charges or by creating a fund by levying assessments against the land benefited or from money received under contract with United States or its departments or agencies, or whether it is contemplated to raise funds by the use of all or a combination of such methods of raising funds.

(b) For the purpose of ascertaining the costs of any such construction work, the board shall cause surveys, examinations, and plans to be made as shall demonstrate the practicability of such plan and furnish the proper basis for an estimate of the cost of carrying out the same. All such surveys, examinations, maps, plans and estimates shall be made under the direction of a competent irrigation engineer and certified by him. The board shall then submit a copy of the same to the chief engineer for his approval. Upon receiving the approval thereof by the chief engineer, as submitted or with limitations or as modified, amended or supplemented, the board shall determine the amount of money required to be raised.

History: L. 1941, ch. 262, § 10; June 30.



42-711 Powers of directors.

42-711. Powers of directors. (a) The board of directors, its agents and employees shall have the right to enter upon any land within the district to make surveys and locate the lines of the canals and the necessary branches and laterals for such canals and to maintain and keep in good repair the irrigation and drainage works within districts.

(b) The board of directors shall have the power to acquire by purchase, condemnation or otherwise, rights of way for ditches and canals and sites for dams, reservoirs and pumping plants and all lands, water rights, easements and other property necessary for the construction, use, maintenance, repair and improvement of dams, reservoirs, canals and electric power lines for the conveyance of electricity and gas to operate pumping plants, and all necessary appurtenances thereto.

(c) The board of directors of Cedar Bluff irrigation district No. 6 shall have the power to receive, hold and dispose of real and personal property acquired from the United States department of interior or bureau of reclamation.

(d) The board of directors shall have the right, subject to the limitations contained in this act, to acquire any existing irrigation works, ditches, canals, reservoirs and dams for the use of the district.

(e) The board of directors shall have full power to do any and all things required by the federal statutes now or hereafter enacted, and any and all rules and regulations thereunder in connection with any contract between the United States and the district for the construction, operation and maintenance of any and all necessary works for the storage and distribution of water therein for beneficial use.

(f) The board of directors shall have the power, subject to limitations contained in this act, to determine a plan or method for raising funds to finance the costs of construction and maintenance, or irrigation and drainage works within the district, and to provide funds for the purchase of existing irrigation or drainage works. Such plan may provide for the issuance of bonds, or for the payment of construction costs or purchase price or both, by creating a fund obtained from water rentals or charges to water users, or for a combination of such methods for raising funds. The term "works" as used in this act shall include canals, irrigation ditches, pipe lines, pumping plants, drainage ditches, rights of way, easements, reservoirs, dams and necessary sites for pumping plants, reservoirs and dams and drainage and other property required for complete operation of a system of irrigation.

(g) The board of directors shall have the power to borrow from the United States, its instrumentalities, departments or agencies, such sums of money as may be necessary for constructing, completing, finishing or operating their works, and to mortgage their corporate property and acquired water rights to secure the payment of any debt contracted by the corporation for such purposes and such authority is declared to be an exception to the cash-basis law.

(h) The board of directors shall be empowered to exercise all rights, authority, express and implied, that may be necessary to do and perform and carry out all of the expressed purposes of this act and all purposes reasonably implied and incidental thereto.

(i) The board of directors shall have the power and authority when it is deemed necessary to protect the interests of the district, or the electors thereof, or to protect the interests of the bondholders or other creditors of the district, if funds are available, to purchase any land offered for sale in tax foreclosure proceedings or subject to sale by issuance of tax deed to purchaser by the county. The board may acquire, own and sell such lands in accordance with best interests of the district. The legal title to all property acquired by district shall vest in the district its corporate name.

History: L. 1941, ch. 262, § 11; L. 1993, ch. 212, § 1; July 1.



42-712 Bonds of indebtedness.

42-712. Bonds of indebtedness. Any irrigation district created under the provisions of this act, after it has obtained from the chief engineer, his approval of its plans, maps, specifications, surveys and examinations for proposed irrigation works and projects, and after it has obtained from the chief engineer his approval of its application for an acquisition of beneficial use of water for irrigation purposes, and permit therefor, shall have the power and it is hereby authorized to issue the bonds of said district or otherwise obtain funds as authorized in this act, for the purpose of building and constructing dams, reservoirs, canals, ditches, pumping plants, and electric power and gas lines for operation of same, and/or for the purchasing or condemning lands, water rights and easements, and other necessary property for the construction of the proposed system of irrigation within said district. Said bonds shall mature serially, the first installment of principal shall mature not less than two years, and the last installment not more than forty years from the date of said bonds. The amount of installment payments of principal may be such that the increase thereof from year to year shall approximately equal the decrease from year to year in the interest on the bonds remaining unpaid. Said bonds shall bear interest at a rate to be fixed by the board.

History: L. 1941, ch. 262, § 12; June 30.



42-713 Bond resolution; election; publication notice.

42-713. Bond resolution; election; publication notice. (a) The board of directors of any irrigation district, created under the provisions hereof, which has previously complied with the conditions precedent thereto may adopt a resolution stating: (1) The amount of bonds proposed to be issued; (2) the rate or rates they shall bear; (3) the years of maturity; (4) the purpose for which they are proposed to be issued; (5) the total amount of existing bonded indebtedness, if any; and (6) a statement directing submission of said resolution to approval of electors in said district and the date and polling places for said election. Such bond elections shall be conducted and the returns thereof made and canvassed in same manner as for regular election of members of the board of directors as provided in subsection (c) and (d) of section 42-706 except as otherwise provided in this act.

(b) Upon adoption of such resolution by the board of directors providing for the issuance of bonds, the secretary of said board shall cause notice of said election to be given by posting notice thereof in at least three (3) conspicuous places in the district and by publishing said notice three times in a weekly newspaper published in the county where the registered office of said district is located. If no newspaper is published therein, publication in any newspaper of general circulation in the district shall be deemed sufficient. The date of the posting and the publication in the first issue of newspapers containing such notice shall be not less than twenty-one (21) days before the date of such election. Said notice shall contain a full copy of the resolution, and the question to be submitted at the election shall be whether said resolution shall be approved. The ballot for such election shall be written or printed and shall state the question in substantially the following form:

Shall the resolution of __________ Irrigation District No. ______ providing for the issuance of its bonds in an amount not to exceed $______ for the purpose of __________, be approved?

(With all blanks filled in and completed.)

Yes __________ ☐

No  __________ ☐

History: L. 1941, ch. 262, § 13; L. 1961, ch. 242, § 3; April 6.



42-714 Issuance, sale and delivery of bonds.

42-714. Issuance, sale and delivery of bonds. If a majority of the ballots cast at such election are in favor of the proposal to issue bonds as stated in such resolution, the board of directors shall proceed to issue, sell and deliver such bonds as provided herein.

(a) Every bond shall be payable to "bearer" or to the " registered owner" and shall bear interest at the rate specified in the accepted bid for the purchase of the bonds. Each bond shall specify the time and place of payment of the principal and interest and shall be numbered consecutively with the other bonds of the same issue, which shall begin with the number one and continue upward, or if directed by the board shall begin with any number and continue upward.

(b) Such bonds shall be executed in the name of and for the district by the chairperson and secretary of the board. Any interest coupons may be executed by the lithographed or engraved facsimile signature of such officers. The validity of the bonds which are executed shall remain unimpaired by reasons of the fact that one or more of the subscribing or attesting officers have ceased to be such officer or officers, before delivery to the purchaser. Such bonds shall recite that they are, and shall be, payable in lawful money of the United States.

(c) The secretary of the board of directors of the irrigation district shall register in a book provided for that purpose an accurate description of every bond issued, specifying its number, date, purpose, amount, rate of interest, when and where payable and description of any coupons attached. All bonds authorized under this act which have not been delivered to the purchaser within three years after their date shall be canceled. It shall be the duty of the secretary to destroy all canceled bonds, by burning them in the presence of other members of the board of directors and that minutes relating such action be entered in the journal.

(d) Such bonds may be self-liquidating out of the revenue to be derived out of rentals and charges for water uses or other services, facilities or income of the district, or may be paid by means of assessments or by a combination of two or more of such methods.

(e) The revenue derived from the rates charged by the district for the services performed and facilities furnished by it shall be pledged to secure the payment of such bonds and interest thereon, less a proper amount to be set aside by the board of directors, to pay the expenses of operation and maintenance of the district and its works, and to provide for an adequate depreciation fund. Rates shall be fixed in a reasonable amount sufficient to provide for such purposes.

(f) All money received from sale of any bond issue shall be placed in a fund and applied solely to the payment of the costs of the works proposed or for the purpose or purposes for which the same were issued.

History: L. 1941, ch. 262, § 14; L. 1983, ch. 49, § 82; May 12.



42-715 Annual assessments; duties of assessor; map.

42-715. Annual assessments; duties of assessor; map. The assessor for the district shall as soon as practicable after the first Tuesday of March each year, examine each tract or subdivision of land in said irrigation district and determine the benefits which will accrue to each of such tracts or subdivisions by reason of the construction or acquisition of such works; and the amount so apportioned or distributed to each of said tracts or subdivisions as finally equalized or confirmed by the district court, as the case may be, shall be and remain the basis for fixing the annual assessments levied against such tracts or subdivisions in carrying out the purpose of this act.

Such assessor shall make or cause to be made, a list of such apportionment or distribution, which shall contain a complete description of each tract or subdivision of lands in said district with the amount and rate per acre for such apportionment or distribution of cost, and the name of the owner or owners thereof; or he may prepare a map of convenient scale showing each of said tracts or subdivisions of land with the rate of apportionment or distribution of costs fixed thereon: Provided, That where all lands on any map or section of map are assessed at the same rate, a general statement to that effect shall be sufficient with acreage in each tract shown. Said list or map shall be made in duplicate and one copy shall be filed in the office of the chief engineer and one copy shall be filed in the office of the board of directors of said district, and shall be made available for public inspection. Any assessment of any property in the name of the wrong person shall in no way invalidate the assessment thereof.

History: L. 1941, ch. 262, § 15; June 30.



42-716 Water rentals or charges.

42-716. Water rentals or charges. The assessor shall also determine and list the amount payable for each tract obligated by contract, if any, to the United States or any department or agency of the United States, or to any person, corporation or other irrigation district, for the payment of water rentals or charges.

History: L. 1941, ch. 262, § 16; June 30.



42-717 Delivery of assessment roll; equalization of assessments.

42-717. Delivery of assessment roll; equalization of assessments. (a) On or before the fifteenth day of May, each year, the assessor must complete his assessment roll and deliver it to the secretary of the board of directors. The board shall thereupon fix a time and place when the board will meet to equalize assessments. The secretary shall give notice of such meeting in same manner as providing for posting and publishing notice of election for approval of resolution directing issuance of bonds.

(b) Upon the day specified in the notice the board of directors shall meet as a board of equalization for the purposes of equalizing such assessments and shall continue in session from day to day, so long as may be necessary, but not to exceed ten days, exclusive of Sundays. The board shall hear and determine such objections to the apportionment of benefits and assessments as may come before it; and the board shall make such changes in the apportionment of benefits and assessments as shall appear to be just and equitable.

The secretary shall be present during the session of the equalization board, and he shall note the changes made in the apportionment of benefits and assessments returned by the assessor and, in the names of persons assessed; and within ten days after the close of the session he shall have the assessments and benefits as finally equalized by the board, extended into columns and added.

History: L. 1941, ch. 262, § 17; June 30.



42-718 Certification of levies to county clerk.

42-718. Certification of levies to county clerk. The board of directors shall then levy an assessment against the lands in the district, sufficient to pay interest on outstanding indebtedness, and all other obligations due or to become due during the ensuing year. In determining the total of such assessment and levy the board shall take into consideration revenues derived from other sources than that obtained from the assessment and taxation of district lands. The secretary of the board shall compute and enter in separate columns of the assessment record the respective sums in dollars and cents required for each purpose and each general purpose shall be denominated a separate fund. If the board finds it necessary it may make an assessment levy (1) for expenses of organizing the district, (2) for operation, maintenance and repair of irrigation works, (3) for the payment of salaries of officers and employees and for other general expenses, which assessment shall be called the "general fund."

The secretary shall compute, or cause to be computed, the sum assessed against each tract for each purpose and shall certify to the county clerk of the respective counties wherein said lands are located, the amount of such assessment for each purpose, or fund, levied upon each tract of land by said board. The county clerk shall enter the total amount assessed against each tract of land in the tax list of his county, and shall certify and deliver same to the county treasurer in manner provided for certifying and delivering other tax levies. Such assessments shall be collected by the county treasurer at the same time and in the same manner as other taxes are collected in the county.

History: L. 1941, ch. 262, § 18; June 30.



42-719 Compensation of directors.

42-719. Compensation of directors. The members of the board of directors shall receive for their services as directors an amount determined and fixed by said board not to exceed thirty-five dollars ($35) per day and actual traveling expenses.

History: L. 1941, ch. 262, § 19; L. 1949, ch. 284, § 3; L. 1976, ch. 224, § 1; Jan. 1, 1977.



42-720 Bids for construction work; publication notice; contractor's bond.

42-720. Bids for construction work; publication notice; contractor's bond. (a) After adopting a plan for the proposed canal or canals, ditches, laterals, storage reservoirs, pumping plants and works and after having obtained the approval of same from the chief engineer, and a permit for acquisition of waters for beneficial use, the board of directors shall give notice, by publication thereof in a newspaper of general circulation in said district, at least once not less than fifteen days before bids are received, calling for bids for the construction of the work or any portion thereof, particularly describing the works or portions so advertised. The notice shall also set forth that plans and specifications can be seen at the office of the board, or other designated place within said district; that the board will receive sealed proposals therefor; that the contract will be let to the lowest responsible bidder, stating the time and place of opening of bids.

(b) All bids shall be opened in public at the time and place specified and as soon as convenient thereafter the board shall let such work either in whole or in part to the lowest responsible bidder, or it may reject any and all bids and readvertise for new bids or proposals, or may proceed to construct the works under their own superintendence with the labor of the residents of the district. All contracts for the purchase of materials shall be awarded to lowest responsible bidder. The person or persons to whom a contract is awarded, shall enter into a bond with good and sufficient sureties, to be approved by the board payable to such district for its use, to an amount equal to twenty-five percent of the contracted price for the faithful performance of the contract, not however, to exceed a maximum of fifty thousand dollars. The work and construction shall be done under the direction and to the satisfaction of the engineer, and be approved by the board. The provisions of this section shall not apply in case of any contract between the district and the United States or with any department, bureau or agency thereof.

History: L. 1941, ch. 262, § 20; June 30.



42-721 Payment for property and improvements; additional bonds, election; agreement with federal agencies; water rentals or charges; approval of contract by court before assessments extended; service of process.

42-721. Payment for property and improvements; additional bonds, election; agreement with federal agencies; water rentals or charges; approval of contract by court before assessments extended; service of process. (a) The costs and expenses of purchasing and acquiring property, irrigation works and improvements shall be paid out of funds raised for such purpose or purposes. In case the bonds, or the proceeds from the sale of any series of bonds, are insufficient for the purpose or purposes for which they were issued, additional bonds may be issued after submission of the question to an election in manner provided in this act.

(b) Any irrigation district may enter into an agreement with the United States or any department, bureau or agency thereof in pursuance of the federal laws governing such department, bureau or agency, or with any person or corporation for the establishment, construction and completion of the necessary irrigation works as provided in this act, and may in such contract or agreement provide for the payment of the cost of establishing and constructing such works by the levy and collection of assessments against the lands benefited and/or by annual payments from funds raised by the collection of water rentals, tolls or charges from persons furnished water for the irrigation of their lands: Provided, That before any assessments shall be extended on the tax roll against any lands in the district, or the contract providing therefor becomes effective, the board of directors in the district shall file an action in the district court in which the greater part of said district is located, for the approval of any such contract and for the approval of the proposed assessments. A copy of the proposed schedule of assessments shall be attached to the petition or embodied therein. Service of process shall be deemed sufficient upon the publication of a notice in three issues, a week apart, in some newspaper of general circulation in the district. Said notice shall be addressed "To the landowners of Irrigation District No. ______ in __________ County, Kansas:" (the number of the district and the name of the county to be filled in) and said notice shall state that a description of the various tracts of land in the district and the respective amounts of assessments proposed for each tract, as fixed by the board, may be examined in the office of the clerk of said district court. It shall not be necessary that the notice contain the description of the various tracts of real estate, or of the total real estate, within the boundaries of the district. Such notice shall specify a date not earlier than thirty days after the date of the first publication of said notice and not later than forty days thereafter within which any qualified owner of land within the district shall file his answer, or other pleadings, to said petition challenging the assessment against his property, if he believes a proposed assessment against his property is either: Too high; erroneously computed; or not uniformly assessed in proportion to other tracts within the district.

Upon trial of said cause, the court shall hear evidence concerning the correctness and uniformity of assessments and may modify the schedule of assessments in accordance with such evidence. The court hearing such evidence shall review the schedule of assessments as proposed by the board of directors and shall not disturb the findings and assessments of the board unless the proposed assessments are manifestly disproportionate. The assessments as determined by the district court shall be final and a conclusive determination that all such proposed assessments have been made in proportion to the benefits conferred upon such properties by reason of the improvements to be constructed, and such assessments shall constitute a perpetual lien on the properties so assessed, until paid. The approval of the proposed contract by the trial court, together with any approved changes or modifications of the same, shall be final and binding upon the parties signatory to said contract. For the purpose of defraying the expenses of organizing the district and the maintenance, operation, management, repair and improvement of such irrigation works, including salaries of officers and employees, the board may collect water rentals or service charges, or may levy assessments therefor, or by a combination of methods.

History: L. 1941, ch. 262, § 21; L. 1951, ch. 304, § 1; March 24.



42-722 Dissolution of district; petition to chief engineer.

42-722. Dissolution of district; petition to chief engineer. Except as provided by K.S.A. 42-722a, and amendments thereto, whenever a petition signed by a majority of the members of the board of directors of an irrigation district, or by a majority of the qualified owners of irrigable land within a district as defined in K.S.A. 42-701, and amendments thereto, organized or existing under provisions of this act, is presented to the chief engineer praying for the dissolution of the district, and it shall appear from the petition that the district has no real property; that the board of directors has not held a meeting, other than those meetings held for the purpose of considering any aspect of the election of members of the board of directors, for more than one year prior to the date resulting in signing and presentation of the petition; and that the district is not functioning, had ceased to function and will probably continue inoperative and that all indebtedness and obligations of the district have been satisfied, the chief engineer, after such finding, shall issue a certificate in duplicate, declaring the irrigation district dissolved. The chief engineer shall forward the original of the certificate to the secretary of state and the duplicate to the secretary of the board of directors of the irrigation district. The certificate shall: (a) Direct the secretary of the district to file all minutes and records of the district with the county clerk of the county wherein the registered office of the irrigation district is located; (b) direct the officer of such district having custody of any personal property other than moneys to make such disposition as the chief engineer deems proper; and (c) direct the treasurer of such district to transfer to the county treasurers of the counties within such district, moneys held in the name of the district, to be distributed by such treasurer in proportion to the number of acres of each county within the district. The county treasurer shall deposit such moneys into the county general fund. The irrigation district shall be dissolved and cease to exist upon expiration of 30 days after the date of the issuance of such certificate, or upon expiration of 30 days after a final order pursuant to K.S.A. 2000 Supp. 82a-1901, and amendments thereto, or a final judicial determination affirming the findings of the chief engineer, as set out in the certificate, in event that an appeal is taken therefrom.

History: L. 1941, ch. 262, § 22; L. 1974, ch. 197, § 1; L. 1979, ch. 155, § 3; L. 1993, ch. 212, § 2; L. 1999, ch. 130, § 2; July 1.



42-722a Cedar Bluff irrigation district No. 6; dissolution; procedure.

42-722a. Cedar Bluff irrigation district No. 6; dissolution; procedure. The board of directors of Cedar Bluff irrigation district No. 6 may present a petition, adopted by a majority of the directors, to the chief engineer requesting the dissolution of such district. The petition shall state the district has no real property; and that the district is not functioning, had ceased to function and probably will continue inoperative; and that all indebtedness and obligations of the district have been satisfied. Upon finding that the petition is true, the chief engineer shall issue a certificate in duplicate, declaring the irrigation district dissolved, and shall forward the original of the certificate to the secretary of state and the duplicate to the secretary of the board of directors of the irrigation district. The certificate shall: (a) Direct the secretary of the district to file all minutes and records of the district with the county clerk of the county wherein the registered office of the irrigation district is located; (b) direct the officer of such district having custody of any personal property other than moneys to make such disposition as the chief engineer deems proper; and (c) direct the treasurer of such district to distribute moneys held in the name of the district to the owners of property within the irrigation district. Such moneys shall be apportioned to each property owner in the district in the same proportion that the number of irrigable acres owned by a property owner, and located in such district, bears to the total number of irrigable acres in the district. The irrigation district shall be dissolved and cease to exist upon expiration of 30 days after the date of the issuance of such certificate, or upon expiration of 30 days after a final order pursuant to K.S.A. 2000 Supp. 82a-1901, and amendments thereto, or final judicial determination affirming the findings of the chief engineer, as set out in the certificate, in event that an appeal is taken therefrom.

History: L. 1993, ch. 212, § 3; L. 1999, ch. 130, § 3; July 1.



42-724 Invalidity of part.

42-724. Invalidity of part. The sections and provisions of this act are severable and are not matters of mutual essential inducement, and it is the intention of the legislature to confer the whole or any part of the powers herein provided for and if any section, provision or part or parts thereof are for any reason held unconstitutional, void or inoperative, it is the intention that the remaining sections, provisions and parts thereof shall remain in full force and effect.

History: L. 1941, ch. 262, § 24; June 30.



42-725 Changing of boundaries; petition; approval of chief engineer; withdrawal of name from petition, when.

42-725. Changing of boundaries; petition; approval of chief engineer; withdrawal of name from petition, when. The holders of title, representing one-half or more of lands which taken together constitute one tract of land located adjacent to the boundaries of an irrigation district or located within the same county as a part of an irrigation district, may file with the directors of such irrigation districts, a petition for the changing and extending the boundaries of such district to include such additional lands. The holders of title to lands located within the boundaries of an irrigation district may file with the directors of such irrigation district a petition for the changing of the boundaries of such district to exclude from the district lands which they own. The petition shall describe the boundaries of the proposed additional lands or lands to be excluded, and shall describe the boundaries of the several parcels respectively owned by each of the petitioners, but such description need not be more particular than is required by fractional portions of a quarter section of land. A certified copy of the petition and description of additional lands, proposed to be included in the district, or a description of the lands proposed to be excluded shall be filed with the chief engineer of the division of water resources of the Kansas department of agriculture. The board of directors of the irrigation district shall not take action upon such petition without the approval of said chief engineer. A signer upon such petition shall not be permitted to withdraw his name as a signer except for fraud, undue influence or mutual mistake of fact.

History: L. 1947, ch. 284, § 3; L. 1967, ch. 277, § 1; L. 2004, ch. 101, § 78; July 1.



42-726 Same; notice by publication; objections in writing.

42-726. Same; notice by publication; objections in writing. After such petition has been approved in writing by the chief engineer, the board of directors of the irrigation district shall cause a notice of the filing of such petition to be given and published in the same manner and for the same time as notices for hearing on petition for organization of original irrigation district are required by section 1 [*] of this act. The notice shall state the filing of such petition, a general description of lands mentioned in said petition, and the prayers of the petition. The notice shall be directed to all persons concerned without specifically naming said persons. The notice shall inform such persons concerned to appear in the office of the directors of the irrigation district at a time stated therein, and show cause, in writing, if any they have, why the change in the boundaries of the district as proposed in the petition should not be made.

History: L. 1947, ch. 284, § 4; April 10.

* Evidently intended to refer to 42-703.



42-727 Same; hearing on petition.

42-727. Same; hearing on petition. The board of directors, at the time and place stated in the notice, or upon an adjourned hearing thereof, shall proceed to hear the petition, and all objections thereto presented in writing by any person concerned. The failure of any person interested or concerned in the district or the proposed addition thereto or the proposed exclusion of lands therefrom, to show cause of objections in writing, shall be deemed and taken as an assent to the change of the boundaries of the district as prayed for in the petition, or such a change as will include a part or all of proposed additional lands or will exclude a part or all of the lands proposed to be excluded. The filing of the petition with the board of directors shall be deemed and taken as an assent on the part of each and all of the petitioners to such a change of the boundaries of the district as may include the whole or any portion of the lands included in the petition or will exclude the whole or any portion of the lands included in the petition.

History: L. 1947, ch. 284, § 5; L. 1967, ch. 277, § 2; July 1.



42-728 Same; payments by petitioners may be required.

42-728. Same; payments by petitioners may be required. The board of directors, to whom a petition for change of boundaries is presented, may require as a condition precedent to the granting of the same, that the petitioners shall severally pay to such district such respective sums, as nearly as the same can be determined by the said directors, as such petitioners or their predecessors in title would have been required to pay to such district as assessments, had such lands been included in such districts at the time the same was originally formed, exclusive of assessments for water previously supplied to original water users in the original district.

History: L. 1947, ch. 284, § 6; April 10.



42-729 Same; order on petition.

42-729. Same; order on petition. The board of directors, if it deems it for the best interests of the district, may reject the petition for change of boundaries or inclusion or exclusion of lands. If it deems it for the best interests of the district or the petitioners that the boundaries of the district be changed, the board shall, by order duly made, include in the district the lands described in the petition, or such part thereof as shall be determined advisable by said board or exclude from the district the lands described in the petition, or such part thereof as shall be determined advisable by said board.

History: L. 1947, ch. 284, § 7; L. 1963, ch. 269, § 1; L. 1967, ch. 277, § 3; July 1.



42-730 Same; amendment to articles of incorporation; recordation; effect.

42-730. Same; amendment to articles of incorporation; recordation; effect. In the event a change in the boundaries of a district is made by an order of the board of directors, said board of directors shall present to the secretary of state an amendment to its articles of incorporation, containing the legal description of the lands to be annexed to or excluded from the district. A certified copy of the amendment to the articles of incorporation shall be filed for record with the register of deeds of each county wherein any district lands or any of the lands added to and included in or excluded from the district are located, and with the chief engineer of the division of water resources. Thereupon the irrigation district shall be and remain an irrigation district as fully and as to every intent and purpose as if the lands which are included in the district by the change of boundaries, had been included therein at the original organization of the district or as if the lands which were excluded from the boundaries of the district had never been included therein.

History: L. 1947, ch. 284, § 8; L. 1963, ch. 269, § 2; L. 1967, ch. 277, § 4; July 1.









Chapter 43 JURORS

Article 1 GENERAL PROVISIONS

43-107 Drawing of grand and petit jurors.

43-107. Drawing of grand and petit jurors. (a) At least 30 days before service is required, the clerk of the court of the county where such court is to be held shall draw from the jury box the names of 30 persons to serve as grand jurors and the names of 24 persons to serve as petit jurors. In the event that a county has appropriate base information programmed as a part of its computer operations so that it might comply with the spirit of the jury selection laws of Kansas, the jury commissioners may by local rule provide alternate methods for securing jury panels directly from the computer without the necessity of drawing names or cards from a wheel manually.

(b) Upon receipt of a list of all remaining legally qualified grand jurors from the court pursuant to K.S.A. 22-3002, and amendments thereto, the clerk of the court of the county where such court is to be held shall draw for a second time 15 names of persons to serve as grand jurors from such list. In the event that the county in which court is to be held has an alternate method for securing jury panels directly from the computer, the clerk shall use the computer to generate 15 names of persons to serve as grand jurors from such list.

History: G.S. 1868, ch. 54, § 9; R.S. 1923, 43-107; L. 1947, ch. 285, § 1; L. 1971, ch. 177, § 1; L. 2007, ch. 190, § 10; L. 2013, ch. 85, § 17; July 1.



43-112a Montgomery county; jurors to serve at either court on order of judge.

43-112a. Montgomery county; jurors to serve at either court on order of judge. All jurors drawn for service in the district court, either at Independence or Coffeyville, shall be eligible to serve both at Independence or Coffeyville for and during the term for which they are drawn, if ordered to do so by the court or the judge, and during the time they serve as jurors, as herein provided, they shall appear for jury service in either such place as may be so ordered.

History: L. 1927, ch. 183, § 6; L. 1929, ch. 163, § 2; L. 2007, ch. 190, § 11; July 1.



43-112b Neosho county; jurors to serve at Chanute or Erie, when.

43-112b. Neosho county; jurors to serve at Chanute or Erie, when. All jurors drawn for service in the district court of Neosho county, either at Chanute or Erie, shall be eligible to serve both at Chanute and Erie for and during the terms for which they are drawn, if ordered to do so by the court or the judge, and during the time they serve as jurors, as herein provided, they shall appear for jury service in either such place as may be ordered.

History: L. 1957, ch. 203, § 2; L. 2007, ch. 190, § 12; July 1.



43-127 Penalty for seeking jury service or to have another placed on jury list.

43-127. Penalty for seeking jury service or to have another placed on jury list. If any person shall ask, procure or offer to procure, for himself or for another person, a place upon any jury, or shall seek to have himself or another placed upon the list of jurors as by this act provided, he shall be deemed guilty of a misdemeanor, and fined not less than five dollars for each offense.

History: L. 1876, ch. 104, § 7; March 10; R.S. 1923, 43-127.



43-155 Jury service; declaration of public policy.

43-155. Jury service; declaration of public policy. The public policy of this state is declared to be that jury service is the solemn obligation of all qualified citizens, and that excuses from the discharge of this responsibility should be granted by the judges of the courts of this state only for reasons of compelling personal hardship or because requiring service would be contrary to the public welfare, health or safety; that all litigants entitled to trial by jury shall have the right to juries selected at random from a fair cross section of the community in the district wherein the court convenes; and that all citizens shall have the opportunity to be considered for service on juries in the district courts of Kansas.

History: L. 1971, ch. 176, § 1; July 1.



43-156 Same; right to serve as juror; qualification as elector.

43-156. Same; right to serve as juror; qualification as elector. No person shall be excluded from service as a grand or petit juror in the district courts of Kansas on account of race, color, religion, sex, national origin, or economic status. Every juror, grand and petit, shall be a citizen of the state, resident of the county and possess the qualifications of an elector as now, or in the future established.

History: L. 1971, ch. 176, § 2; July 1.



43-157 Same; definitions.

43-157. Same; definitions. As used in this act unless the context otherwise requires: (a) "Jury list" means a list of those persons qualified for jury duty in a county as such list is prepared in accordance with this act;

(b) "Commissioner" or "jury commissioner" means the judge or judges of the district court in each county, or a person appointed to serve as jury commissioner by a district court;

(c) "Wheel" means a container in which may be placed cards bearing the names of persons on the jury list of a county.

History: L. 1971, ch. 176, § 3; July 1.



43-158 Same; persons excluded from jury service.

43-158. Same; persons excluded from jury service. The following persons shall be excused from jury service: (a) Persons unable to understand the English language with a degree of proficiency sufficient to respond to a jury questionnaire form prepared by the commissioner;

(b) persons under adjudication of incompetency;

(c) persons who within 10 years immediately preceding have been convicted of or pleaded guilty, or nolo contendere, to an indictment or information charging a felony;

(d) persons who have served as jurors in the county within one year immediately preceding; and

(e) a mother breastfeeding her child. Jury service shall be postponed until such mother is no longer breastfeeding the child.

History: L. 1971, ch. 176, § 4; L. 1998, ch. 195, § 3; L. 2000, ch. 42, § 1; L. 2006, ch. 11, § 2; March 16.



43-159 Same; exclusions from jury service by court.

43-159. Same; exclusions from jury service by court. In addition to the persons excused from jury service in K.S.A. 43-158, and amendments thereto, the following persons may be excused from jury service by the court: (a) Persons so physically or mentally infirm as to be unequal to the task of ordinary jury duty;

(b) persons whose presence elsewhere is required for the public welfare, health or safety;

(c) persons for whom jury service would cause extraordinary or compelling personal hardship; and

(d) persons whose personal relationship to the parties or whose information or interest in the case to be tried is such that there is a probability such persons would find it difficult to be impartial.

History: L. 1971, ch. 176, § 5; L. 2000, ch. 42, § 2; July 1.



43-160 Same; taxpayers of municipality not excluded from jury service in actions against municipality.

43-160. Same; taxpayers of municipality not excluded from jury service in actions against municipality. In all actions brought by or against any county, city or other municipal corporations, inhabitants of the same may be jurors if otherwise competent and qualified and may not be disqualified from serving as jurors in any such action for the sole reason of being taxpayers thereof.

History: L. 1971, ch. 176, § 6; July 1.



43-161 Same; juror questionnaires; failure to or falsely answering questions, criminal penalty.

43-161. Same; juror questionnaires; failure to or falsely answering questions, criminal penalty. Each jury commissioner may require any person whose name has been selected for a jury list prepared in accordance with the provisions of K.S.A. 43-162, and amendments thereto, to answer in writing such questions as the commissioner may address to such person, relating to such person's name, age, residence, occupation and qualifications as a juror, with a view to the due and faithful jury service of such person and such questions involving similar matters relating to all persons living in such person's residence.

Any such person whose name has been selected for a jury list who fails or refuses to answer such questions in writing and signing such person's name thereto, shall be cited for contempt of court.

Any such person whose name has been selected for a jury list who willfully or corruptly makes false answers to such questions put to such person by the jury commissioner shall be guilty of a class A nonperson misdemeanor.

History: L. 1971, ch. 176, § 7; L. 1998, ch. 195, § 4; July 1.



43-162 Jury service; preparation of jury lists.

43-162. Jury service; preparation of jury lists. All jury lists shall be prepared in accordance with the provisions of this act. Jury commissioners shall cause to be prepared under their supervision a list of persons qualified as jurors in each county. Jury lists shall be prepared from voter registration records of the county, lists of licensed drivers residing in the county or enumeration or census records for the county, in accordance with the intent and purposes of this act. On and after January 1, 1985, lists of holders of state-issued nondrivers' identification cards who reside in the county may also be used in the preparation of jury lists. Jury lists prepared from multiple sources may be used if one or more of the foregoing records is used as a material source in preparing the list. The commissioners shall cause the jury list of each county to be revised and updated by adding names of qualified jurors and removing names of those who have died, removed from the county, or who have otherwise become disqualified. For the purposes of preparation and revision of jury lists, commissioners shall have access to the voter registration records of the county, records of the division of vehicles pertaining to licensed drivers who reside in the county and enumeration or census records for the county. On and after January 1, 1985, commissioners shall have access to records of the division of vehicles pertaining to nondrivers' identification card holders who reside in the county, for the purposes of preparation and revision of jury lists.

History: L. 1971, ch. 176, § 8; L. 1981, ch. 202, § 1; L. 1983, ch. 162, § 1; July 1.



43-163 Same; preparation of cards for wheel; drawing of cards to select jury panels; maintenance and control of wheel; use of computers, when.

43-163. Same; preparation of cards for wheel; drawing of cards to select jury panels; maintenance and control of wheel; use of computers, when. Jury commissioners shall cause cards to be prepared such that the name of each person on the jury list shall appear on one card. Such cards shall be of uniform kind and size. Such cards shall be placed in a wheel designated by the commissioner, and while in the wheel shall be thoroughly mixed. After such cards are thoroughly mixed in the wheel, cards may be drawn therefrom as provided in this act for selection of members of jury panels. There shall be one and only one wheel for each county, and the commissioner shall assure that it is kept securely locked and it shall be maintained under the control of the commissioner. In the event that a county has appropriate base information programmed as a part of its computer operations so that it might comply with the spirit of the jury selection laws of Kansas the jury commissioners may by local rule provide alternate methods for securing jury panels directly from the computer without the necessity of drawing names or cards from a wheel manually.

History: L. 1971, ch. 176, § 9; July 1.



43-164 Same; selection of jury panels; procedure.

43-164. Same; selection of jury panels; procedure. Whenever it is necessary to secure a panel of jurors, or additional members for a panel of jurors, names shall be drawn from the wheel of the county as herein provided. If such panel of jurors, or additional names for a panel, is to be drawn to serve in the district court, the district judge, or a person appointed by the court for such purpose, shall make such drawing. If such panel, or additional names, are to be drawn for service in a court of the county other than the district court, the judge of any such court, or a person appointed by him for the purpose, shall make such drawing. There shall be drawn from the wheel a number of cards sufficient to make up the panel or to supply additional names of jurors for a panel, as may be directed by the commissioner. The person drawing names from the wheel shall be so situated that he is unable to see the name on any card before it is drawn.

History: L. 1971, ch. 176, § 10; July 1.



43-165 Same; rules governing jury service, enforcement; unexcused nonattendance of juror, penalty.

43-165. Same; rules governing jury service, enforcement; unexcused nonattendance of juror, penalty. Each judicial district of the district court may direct from time to time, the number of jurors to be summoned for said court, and how long they shall be summoned before their attendance shall be required, and may make such rules and orders as it may deem proper, touching the jury service of the court, not inconsistent with the provisions hereof, and may enforce the same by attachment and fine not exceeding one hundred dollars ($100). Unexcused, nonattendance of a person summoned unless reasonable cause for such nonattendance be shown to the satisfaction of the court shall be punished by the imposition of a fine not exceeding one hundred dollars ($100) for each day of unexcused absence.

History: L. 1971, ch. 176, § 11; July 1.



43-166 Same; summoning jury panel, when; notice; return of jury list; use of first class mail in lieu of restricted mail.

43-166. Same; summoning jury panel, when; notice; return of jury list; use of first class mail in lieu of restricted mail. At least twenty (20) days before the attendance date of a jury panel, and unless a different time period be established by local rule, the clerk of the district court shall summon the persons named by the jury commissioner to constitute such jury panel by mailing a written notice to each such person by restricted mail, as defined by K.S.A. 60-103. Between six (6) days after the mailing of such summons, and six (6) days previous to the sitting of such court, the clerk of the district court shall direct the sheriff to summon each of such persons from whom the clerk has received no return receipt, by giving personal notice to each person, or by leaving a written notice at his place of residence with some adult person; and shall return such lists to the court at the opening thereof, specifying the names of those who were summoned, and the manner in which each person was notified: Provided, That the jury commissioner may direct the clerk to use first class mail in lieu of restricted mail as herein provided and may further direct that personal service by the sheriff not be required.

History: L. 1971, ch. 176, § 12; L. 1972, ch. 191, § 1; July 1.



43-167 Jury service; additional jurors.

43-167. Jury service; additional jurors. In all cases where an insufficient number of jurors appear or if a panel be exhausted by challenge or otherwise before the jury is sworn, the court may order the sheriff, other officer or the special jury clerk, as provided by subsection (b) of K.S.A. 1975 Supp. 43-169, to summon a sufficient number of other persons to complete the jury. The court may order such additional members summoned in the same manner as is provided for members of the original jury panel or otherwise.

History: L. 1971, ch. 176, § 13; L. 1975, ch. 254, § 1; July 1.



43-168 Death, sickness or disability of judge in jury trial.

43-168. Death, sickness or disability of judge in jury trial. If by reason of death, sickness or other disability the judge before whom a jury trial has commenced is unable to proceed with the trial, another judge sitting in or assigned to the court in which the action is being tried, upon certifying that he has familiarized himself with the record of the trial, may proceed with and finish the trial.

History: L. 1971, ch. 176, § 17; July 1.



43-170 Jury service; summoning jurors.

43-170. Jury service; summoning jurors. Whenever names of members of a jury panel or additional names for a jury panel have been drawn, the jury commissioner or jury clerk shall certify the list thereof to the clerk of the court where such panel or additional jurors are to serve. The clerk of such court shall issue proper summons for such persons to appear in such court for jury service on the date and at the time specified by the judge of such court.

History: L. 1971, ch. 176, § 19; July 1.



43-171 Same; jurors' fees.

43-171. Same; jurors' fees. Jurors shall be paid the following fees from the county general fund:

(a) An amount, not less than $10 nor more than $50, as determined by the county commission, for each day of attendance, to attend court pursuant to this act; and

(b) mileage, at the rate authorized by law, for necessary travel in going to and returning from court pursuant to this act.

History: L. 1971, ch. 176, § 20; L. 2006, ch. 77, § 1; July 1.



43-172 Constitutionality.

43-172. Constitutionality. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1971, ch. 176, § 21; July 1.



43-173 Jury service; right to serve; liability; costs.

43-173. Jury service; right to serve; liability; costs. (a) No employer shall discharge or threaten to discharge any permanent employee by reason of such employee's jury service, or the attendance or scheduled attendance in connection with such service, in any court of Kansas.

(b) Any employer who violates the provisions of this section:

(1) Shall be liable for damages for any loss of wages, actual damages and other benefits suffered by an employee by reason of such violation;

(2) shall be ordered to reinstate any employee discharged by reason of such employee's jury service; and

(3) may be enjoined from further violations of this section and ordered to provide other appropriate relief.

(c) Any individual who is reinstated to a position of employment in accordance with the provisions of this section shall be considered as having been on furlough or leave of absence during such period of jury service, shall be reinstated to employee's position of employment without loss of seniority, and shall be entitled to participate in insurance or other benefits offered by the employer pursuant to established rules and practices relating to employees on furlough or leave of absence in effect with the employer at the time such individual entered upon jury service.

(d) In any action or proceeding under this section, the court may award a prevailing employee who brings such action by retained counsel reasonable attorney fees as part of the costs. The court may award a prevailing employer reasonable attorney fees as part of the costs only if the court finds that the action is frivolous or brought in bad faith.

History: L. 1993, ch. 44, § 1; July 1.



43-174 Jury service; disqualifying information.

43-174. Jury service; disqualifying information. (a) On and after July 1, 2013, any jury commissioner that receives information regarding citizenship from a prospective juror or court of this state that disqualifies or potentially disqualifies such prospective juror from jury service pursuant to K.S.A. 43-156, and amendments thereto, shall submit such information to the secretary of state in a form and manner approved by the secretary of state. Any such information provided by a jury commissioner to the secretary of state shall be limited to the information regarding citizenship and the full name, current and prior addresses, age and telephone number of the prospective juror, and, if available, the date of birth of the prospective juror. Any such information provided by a jury commissioner to the secretary of state shall be used for the purpose of maintaining voter registrations as required by law.

(b) This section shall be part of and supplemental to article 1 of chapter 43 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2013, ch. 85, § 1; July 1.









Chapter 44 LABOR AND INDUSTRIES

Article 1 PROTECTION OF EMPLOYEES

44-117 Employer not to prevent discharged employee from obtaining employment.

44-117. Employer not to prevent discharged employee from obtaining employment. Any employer of labor in this state, after having discharged any person from his service, shall not prevent or attempt to prevent by word, sign or writing of any kind whatsoever any such discharged employee from obtaining employment from any other person, company or corporation, except by furnishing in writing, on request, the cause of such discharge.

History: L. 1897, ch. 144, § 1; May 8; R.S. 1923, 44-117.



44-118 Same; penalty.

44-118. Same; penalty. Any employer of labor, his agent or employee, who shall violate the provisions of this act shall be guilty of a misdemeanor, and shall upon conviction be fined for each offense the sum of one hundred dollars and thirty days' imprisonment in the county jail.

History: L. 1897, ch. 144, § 3; May 8; R.S. 1923, 44-118.



44-119 Same; liability; attorney's fee.

44-119. Same; liability; attorney's fee. Any person, firm or corporation found guilty of the violation of this act, shall be liable to the party injured to an amount equal to three times the sum he may be injured, and such employers of labor shall also be liable for a reasonable attorney fee, which shall be taxed as part of the costs in the case.

History: L. 1897, ch. 144, § 4; May 8; R.S. 1923, 44-119.



44-119a Employer immunity from liability and suit for disclosure of employment information.

44-119a. Employer immunity from liability and suit for disclosure of employment information. (a) Unless otherwise provided by law, an employer, or an employer's designee, who discloses information about a current or former employee to a prospective employer of the employee shall be qualifiedly immune from civil liability.

(b) Unless otherwise provided by law, an employer who discloses information about a current or former employee to a prospective employer of the employee shall be absolutely immune from civil liability. The immunity applies only to disclosure of the following:

(1) Date of employment;

(2) pay level;

(3) job description and duties; and

(4) wage history.

(c) Unless otherwise provided by law, an employer who responds in writing to a written request concerning a current or former employee from a prospective employer of that employee shall be absolutely immune from civil liability for disclosure of the following information to which an employee may have access:

(1) Written employee evaluations which were conducted prior to the employee's separation from the employer and to which an employee shall be given a copy upon request; and

(2) whether the employee was voluntarily or involuntarily released from service and the reasons for the separation.

(d) This section shall apply to causes of action accruing on and after the effective date of this act.

History: L. 1995, ch. 122, § 1; July 1.



44-125 Definitions.

44-125. Definitions. As used in this act, the following words shall have the meaning respectively ascribed to them herein:

(a) "Migrant worker" means any person who is a nonresident of Kansas and who is employed temporarily in agriculturally-related work involving seasonal labor requiring his migration from one area to another in order to gain employment but shall not mean any person who is employed by any custom combine operator.

(b) "Crew chief" means any person, other than an employer, who brings a crew or group of migrant workers into the state of Kansas or is responsible for finding employment for them but shall not mean any custom combine operator.

History: L. 1974, ch. 202, § 1; July 1.



44-126 Wage payment.

44-126. Wage payment. Any employer employing migrant workers, or any employee of an employer responsible for the payment of wages to migrant workers, shall make such payments directly to the individual worker and no such payment shall be made to a crew chief.

History: L. 1974, ch. 202, § 2; July 1.



44-127 Crew chief registration; information to state employment service.

44-127. Crew chief registration; information to state employment service. Any crew chief who brings any migrant worker into the state of Kansas or who is responsible for any migrant worker within the state of Kansas shall register with a local Kansas state employment service office. Upon registering, such crew chief shall furnish to such office a list of names and social security numbers of all migrant workers he serves in his capacity as crew chief and the names of those for whom recruitment is being done.

History: L. 1974, ch. 202, § 3; July 1.



44-128 Availability of information furnished.

44-128. Availability of information furnished. Any information filed with the local Kansas state employment service office pursuant to the provisions of K.S.A. 44-127 shall be made available to the public upon request.

History: L. 1974, ch. 202, § 4; July 1.



44-129 Violation of act.

44-129. Violation of act. Any violation of this act shall be a class C misdemeanor. Any crew chief found to be in violation of this act shall cease to operate as a crew chief in this state for a period of two (2) years.

History: L. 1974, ch. 202, § 5; July 1.



44-130 Employment agreements assigning employee rights in inventions to employer; restrictions; certain provisions void; notice and disclosure.

44-130. Employment agreements assigning employee rights in inventions to employer; restrictions; certain provisions void; notice and disclosure. (a) Any provision in an employment agreement which provides that an employee shall assign or offer to assign any of the employee's rights in an invention to the employer shall not apply to an invention for which no equipment, supplies, facilities or trade secret information of the employer was used and which was developed entirely on the employee's own time, unless:

(1) The invention relates to the business of the employer or to the employer's actual or demonstrably anticipated research or development; or

(2) the invention results from any work performed by the employee for the employer.

(b) Any provision in an employment agreement which purports to apply to an invention which it is prohibited from applying to under subsection (a), is to that extent against the public policy of this state and is to that extent void and unenforceable. No employer shall require a provision made void and unenforceable by this section as a condition of employment or continuing employment.

(c) If an employment agreement contains a provision requiring the employee to assign any of the employee's rights in any invention to the employer, the employer shall provide, at the time the agreement is made, a written notification to the employee that the agreement does not apply to an invention for which no equipment, supplies, facility or trade secret information of the employer was used and which was developed entirely on the employee's own time, unless:

(1) The invention relates directly to the business of the employer or to the employer's actual or demonstrably anticipated research or development; or

(2) the invention results from any work performed by the employee for the employer.

(d) Even though the employee meets the burden of proving the conditions specified in this section, the employee shall disclose, at the time of employment or thereafter, all inventions being developed by the employee, for the purpose of determining employer and employee rights in an invention.

History: L. 1986, ch. 186, § 1; July 1.



44-131 Discharge of certain employees prohibited.

44-131. Discharge of certain employees prohibited. (a) No employer may discharge any employee by reason of the fact that the employee performs duties as a volunteer firefighter, volunteer certified emergency medical services attendant, as defined in K.S.A. 65-6112, and amendments thereto, volunteer reserve law enforcement officer or volunteer part-time law enforcement officer. The provisions of this section shall not apply to an employer when the employee is employed by the employer as a full-time firefighter or law enforcement officer.

(b) For the purposes of this section, the term:

(1) "Employee" shall have the meaning ascribed to it in K.S.A. 44-313, and amendments thereto.

(2) "Employer" shall have the meaning ascribed to it in K.S.A. 44-313, and amendments thereto.

History: L. 2008, ch. 55, § 1; July 1.






Article 3 PAYMENT OF COMPENSATION

44-312 Preference of wages of employees in insolvency.

44-312. Preference of wages of employees in insolvency. That whenever a receiver shall be appointed of the estate of any corporation, copartnership, or individual, under the laws of this state, or whenever any corporation, copartnership or individual shall make a general assignment for the benefit of the creditors of such corporation, copartnership, or individual, the wages due to all laborers or employees other than officers of such corporation, accruing within the six months immediately preceding such appointment of a receiver or such assignment, shall be preferred to every other debt or claim against such corporation, copartnership, or individual, and shall be paid by the receiver or assignee of such corporation, copartnership or individual from the moneys thereof which shall first come into the hands of such receiver or assignee.

History: L. 1901, ch. 229, § 1; May 1; R.S. 1923, 44-312.



44-313 Definitions.

44-313. Definitions. As used in this act: (a) "Employer" means any individual, partnership, association, joint stock company, trust, corporation, limited liability company or other organization, the administrator or executor of the estate of a deceased individual, or the receiver, trustee, or successor of any of the same, the state of Kansas or any department, agency or authority of the state, any city, county, school district or other political subdivision, municipality or public corporation and any instrumentality thereof, employing any person.

(b) "Employee" means any person allowed or permitted to work by an employer.

(c) "Wages" means compensation for labor or services rendered by an employee, whether the amount is determined on a time, task, piece, commission or other basis less authorized withholding and deductions.

(d) "Secretary" means the secretary of labor.

History: L. 1973, ch. 204, § 1; L. 1976, ch. 370, § 4; L. 1986, ch. 187, § 1; L. 2003, ch. 76, § 1; L. 2004, ch. 179, § 4; July 1.



44-314 Pay periods; payment methods.

44-314. Pay periods; payment methods. (a) Every employer shall pay all wages due to the employees of the employer at least once during each calendar month, on regular paydays designated in advance by the employer.

(b) The employer may designate the method by which employees receive wages, provided all wages shall be paid by one or more of the following methods:

(1) In lawful money of the United States;

(2) by check or draft which is negotiable in the community wherein the place of employment is located;

(3) by electronic fund transfer or deposit to an automated clearinghouse member financial institution account designated by the employee; or

(4) by payroll card.

(c) Any employer that elects to pay wages only by a method authorized in subsection (b)(3) shall offer an alternative payment method as a default option for employees that fail to designate a financial institution account for electronic fund transfer or deposit.

(d) Any employer that elects to pay wages using a payroll card as authorized in subsection (b)(4) shall allow employees at least one means of fund access withdrawal per pay period at no cost to the employee for an amount up to and including the total amount of the employee's net wages, as stated on the employee's earnings statement.

(e) Not less than 30 days prior to implementing a payroll program using only the methods authorized in subsection (b)(3) or (b)(4), an employer shall either:

(1) Conduct one or more employee forums to educate employees regarding the use of a direct deposit or payroll card program offered by the employer; or

(2) distribute educational information to employees about direct deposits or payroll cards as they may be used under the payroll card program offered by the employer.

(f) (1) Employers shall retain no interest in wages paid by electronic funds transferred to an employee's payroll card account, other than the right to correct inadvertent overpayments in accordance with the rules governing direct deposit.

(2) An employer may not charge an employee initiation, loading or other participation fees to receive wages payable in an electronic fund transfer to a payroll card account, with the exception of the cost required to replace a lost, stolen or damaged payroll card.

(g) As used in this section:

(1) "Payroll card" means a card, issued to an employee by an employer, a bank or other entity on behalf of an employer, onto which an employee's net wages are loaded on regular paydays from a payroll card account and made accessible to an employee.

(2) "Payroll card issuer" means an employer, a bank or other entity that issues a payroll card to an employee under an employer payroll card program.

(3) "Payroll card account" means an account into which an employer deposits each participating employee's net wages on regular paydays through an electronic fund transfer.

(h) The end of the pay period for which payment is made on a regular payday shall be not more than 15 days before such regular payday unless a variance in such requirement is authorized by state or federal law.

History: L. 1973, ch. 204, § 2; L. 1976, ch. 370, § 5; L. 1996, ch. 143, § 2; L. 1999, ch. 69, § 2; L. 2007, ch. 132, § 1; L. 2015, ch. 38, § 149; July 1.



44-315 Separation prior to payday; damages for willful non-payment.

44-315. Separation prior to payday; damages for willful non-payment. (a) Whenever an employer discharges an employee or whenever an employee quits or resigns, the employer shall pay the employee's earned wages not later than the next regular payday upon which he or she would have been paid if still employed as provided under K.S.A. 44-314 either through the regular pay channels or by mail postmarked within the deadlines herein specified if requested by the employee.

(b) If an employer willfully fails to pay an employee wages as required by K.S.A. 44-314, and amendments thereto, or as required under subsection (a) of this section, such employer shall be liable to the employee for the wages due and also shall be liable to the employee for a penalty in the fixed amount of 1% of the unpaid wages for each day, except Sunday and legal holidays, upon which such failure continues after the eighth day after the day upon which payment is required or in an amount equal to 100% of the unpaid wages, whichever is less. For the purpose of such additional damages, the failure to pay shall not be deemed to continue after the date of the filing of a petition in bankruptcy with respect to the employer if he or she is adjudicated bankrupt upon such petition nor shall it be deemed to continue after an appeal is filed under K.S.A. 44-322a, and amendments thereto, until the decision on appeal becomes final.

History: L. 1973, ch. 204, § 3; L. 1977, ch. 173, § 1; L. 1999, ch. 69, § 1; July 1.



44-316 Payment of undisputed wages; remedies retained.

44-316. Payment of undisputed wages; remedies retained. (a) In case of a dispute over the amount of wages due, the employer shall pay, without conditions and no later than the regular payday next following the concession, all wages, or parts thereof, conceded by him to be due, leaving to the employee all remedies he might otherwise be entitled to, including those provided under this act, as to any balance claimed.

(b) Unless payment is made by binding settlement agreement, the acceptance by an employee of a payment under this section shall not constitute a release as to the balance of his claim and any release required by an employer as a condition to payment shall be in violation of this act and shall be null and void.

History: L. 1973, ch. 204, § 4; July 1.



44-317 Liability under subcontracts.

44-317. Liability under subcontracts. Whenever any person responsible pursuant to a contract for the performance of any work has subcontracted the performance of all or any part of such work, such responsible person shall be civilly liable to the employees of the subcontractor for wages due on account of the performance of work covered by the contract, but only if and to the extent that the subcontractor fails to pay such wages. This section shall not be construed to impose any liability on any person other than the subcontractor for the added fixed damages provided in subsection (d)[(b)] of K.S.A. 44-315. Any payment of wages by reason of liability imposed by this section shall result in the creation of a right in the payor to recoupment from the subcontractor or any other person jointly or severally liable to the subcontractor therefor.

History: L. 1973, ch. 204, § 5; July 1.



44-318 Deceased employees.

44-318. Deceased employees. In the absence of actual notice of probate proceedings, the employer may pay, upon proper demand, wages due a deceased employee. Any such payment or payments shall be in the following order of preference: Spouse, children eighteen (18) years of age and over in equal shares, father, mother, sisters and brothers in equal shares, or the person to whom funeral expenses are due.

History: L. 1973, ch. 204, § 6; July 1.



44-319 Withholding of wages, limitations on; deductions from wages, when allowed.

44-319. Withholding of wages, limitations on; deductions from wages, when allowed. (a) Except as provided in subsections (b) and (c), no employer may withhold, deduct or divert any portion of an employee's wages unless: (1) The employer is required or empowered to do so by state or federal law; (2) the deductions are for medical, surgical or hospital care or service, without financial benefit to the employer, and are openly, clearly and in due course recorded in the employer's books; (3) the employer has a signed authorization by the employee for deductions for a lawful purpose accruing to the benefit of the employee; or (4) the deductions are for contributions attributable to automatic enrollment, as defined in K.S.A. 2015 Supp. 44-319a, and amendments thereto, in a retirement plan established by the employer described in sections 401(k), 403(b), 408, 408A or 457 of the internal revenue code.

(b) Subject to the provisions of subsection (e), pursuant to a signed written agreement between the employer and employee, an employer may withhold, deduct or divert any portion of an employee's wages for the following purposes:

(1) To allow the employee to repay a loan or advance which the employer made to the employee during the course of and within the scope of employment;

(2) to allow for recovery of payroll overpayment; and

(3) to compensate the employer for the replacement cost or unpaid balance of the cost of the employer's merchandise or uniforms purchased by the employee.

(c) Subject to the provisions of subsection (e), upon providing a written notice and explanation, an employer may withhold, deduct or divert any portion of an employee's final wages for the following purposes:

(1) To recover the employer's property provided to the employee in the course of the employer's business including, but not limited to, tools of the trade or profession, personal safety equipment, computers, electronic devices, mobile phones, proprietary information such as client or customer lists and intellectual property, security information, keys or access cards or materials until such time as such property is returned by the employee to the employer. Upon return of the employer's property, the employer shall relinquish the wages withheld to the employee;

(2) to allow an employee to repay a loan or advance which the employer made to the employee during the course of and within the scope of employment;

(3) to allow for the recovery of payroll overpayment; or

(4) to compensate the employer for the replacement cost or unpaid balance of the cost of the employer's merchandise, uniforms, company property, equipment, tools of the trade or other materials intentionally purchased by the employee.

(d) Nothing in this section shall be construed as prohibiting the withholding of amounts authorized in writing by the employee to be contributed by the employee to charitable organizations; nor shall this section prohibit deductions by check-off of dues to labor organizations or service fees, where such is not otherwise prohibited by law.

(e) Amounts withheld under this section shall not reduce wages paid to below the minimum wage required under the federal fair labor standards act, 29 U.S.C.A. § 201 et seq., or the minimum wage required under K.S.A. 44-1203, and amendments thereto, whichever is applicable.

History: L. 1973, ch. 204, § 7; L. 2006, ch. 68, § 2; L. 2013, ch. 6, § 4; July 1.



44-319a Automatic enrollment in an employee retirement plan; requirements.

44-319a. Automatic enrollment in an employee retirement plan; requirements. (a) Any employer which provides automatic enrollment in an employee retirement plan described in sections 401(k) or 403(b) of the internal revenue code, or a governmental deferred compensation plan described in section 457 of the internal revenue code, or a payroll deduction IRA plan described in section 408 or 408A of the internal revenue code, shall be relieved of liability for the actual decisions made by the employer on behalf of any participating employee as to the default investment of contributions made for that employee to the plan or program provided that:

(1) The plan allows the participating employee at least quarterly opportunities to select investments for the employee's contributions between investment alternatives available under the plan;

(2) the employee is given notice of the investment decisions that will be made in the absence of participant direction, a description of all the investment alternatives available for employee investment direction under the plan and a brief description of procedures available for the employee to change investments; and

(3) the employee is given at least annual notice of the actual default investments made of contributions attributable to the employee.

(b) As used in this section, "automatic enrollment" means a plan provision under which the employee will have a specified contribution made to the plan equal to a compensation reduction that will be made for the employee unless the employee affirmatively elects no compensation reduction contributions or a compensation reduction contribution in another amount. The relief from liability of the employer under this section shall extend to any other plan official which actually makes the default investment decisions on behalf of participating employees.

(c) Nothing in this section shall modify any existing responsibility of employers or other plan officials for the selection of investment funds for participating employees.

History: L. 2006, ch. 68, § 1; July 1.



44-320 Notification to employees.

44-320. Notification to employees. Each employer shall: (a) Upon the request of the employee, notify such employee in writing or as required by a collective bargaining agreement, of the rate of pay and of the day and place of payment.

(b) Upon the request of the employee, notify such employee in writing or through a posted notice maintained in a place accessible to his employees or as required by a collective bargaining agreement, of any changes in the arrangements specified in subsection (a) of this section prior to the time of such changes.

(c) Upon the request of the employee, make available to such employee in writing or through a posted notice maintained in a place accessible to his employees or as required by a collective bargaining agreement, employment practices and policies with regard to vacation pay, sick leave and any other benefits to which the employee is entitled and which have a direct bearing upon wages payable.

(d) Furnish each employee, upon request by such employee, with an itemized statement of deductions made from his wages under K.S.A. 44-319 for each pay period such deductions are made.

History: L. 1973, ch. 204, § 8; July 1.



44-321 Waivers prohibited.

44-321. Waivers prohibited. Except as provided in K.S.A. 44-324, no provision of, or any right created under this act may in any way be contravened, set aside or waived.

History: L. 1973, ch. 204, § 9; July 1.



44-322 Enforcement; hearings; powers of secretary; contempt.

44-322. Enforcement; hearings; powers of secretary; contempt. (a) The secretary shall enforce and administer the provisions of this act and the secretary or authorized representatives of the secretary are empowered to hold hearings and otherwise to investigate violations or alleged violations of this act.

(b) The secretary or authorized representatives of the secretary are empowered to enter such places, question such employees and investigate such facts, conditions or matters as they may deem appropriate to determine whether any person has violated any provision of this act or any rule or regulation issued hereunder or which may aid in the enforcement of the provisions of this act.

(c) The secretary or authorized representatives of the secretary shall have the power to administer oaths and examine witnesses under oath or otherwise, issue compulsory process to compel the attendance of witnesses and the production of papers, books, accounts, records, payrolls, documents and testimony relating to claims for unpaid wages, and to take depositions and affidavits in the administration of this act.

(d) In case of failure of any person to comply with any compulsory process lawfully issued, the secretary may apply to the judge of the district court for citation in contempt and such judge may punish for contempt, as in other cases of refusal to obey the orders and processes of the court.

History: L. 1973, ch. 204, § 10; L. 1976, ch. 370, § 6; July 1.



44-322a Enforcement; hearing; action of secretary; judicial review.

44-322a. Enforcement; hearing; action of secretary; judicial review. (a) Whenever a claim for unpaid wages under K.S.A. 44-313 through 44-326, and amendments thereto, is filed with the secretary of labor, the secretary or the secretary's authorized representative shall investigate the claim as provided in K.S.A. 44-322, and amendments thereto, to determine if a dispute exists between the parties to the claim. If the secretary or the secretary's authorized representative determines that a dispute does exist and that the parties are unable to resolve their differences, the secretary or a presiding officer from the office of administrative hearings shall establish a time and place for a hearing on the matter. The hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(b) Upon the completion of the hearing, the presiding officer shall determine whether the claim for unpaid wages is a valid claim under K.S.A. 44-313 through 44-326, and amendments thereto. If the presiding officer determines the claim for unpaid wages is valid, the amount of unpaid wages owed together with any damages which may be assessed under K.S.A. 44-315, and amendments thereto, if applicable, also shall be determined by the presiding officer. If the presiding officer determines the claim for unpaid wages is valid, the presiding officer shall order that the unpaid wages and any applicable damages be paid by the party responsible for their payment. Any initial order under this section shall be reviewed by the secretary in accordance with K.S.A. 77-527, and amendments thereto. The decision of the secretary shall be final and the amount of any unpaid wages and applicable damages determined by the secretary to be valid shall be due and payable unless judicial review is sought within the time allowed by law.

(c) Any agency action under this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1977, ch. 173, § 2; L. 1983, ch. 165, § 1; L. 1986, ch. 318, § 53; L. 1988, ch. 356, § 138; L. 2004, ch. 179, § 5; L. 2008, ch. 150, § 4; L. 2010, ch. 17, § 71; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 145, § 14, but that version was repealed by L. 2008, ch. 150, § 9.



44-323 Assessment of interest; who deemed employer.

44-323. Assessment of interest; who deemed employer. (a) At the discretion of the presiding officer, interest, as provided under K.S.A. 16-201, and amendments thereto, may be assessed on wage claims found to be due and owing from the date the wages were due as defined in K.S.A. 44-314, and amendments thereto.

(b) Any officer, manager, major shareholder or other person who has charge of the affairs of an employer, and who knowingly permits the employer to engage in violations of K.S.A. 44-314 or 44-315, and amendments thereto, may be deemed the employer for purposes of this act.

History: L. 1973, ch. 204, § 11; L. 1983, ch. 165, § 2; L. 1988, ch. 356, § 139; L. 2003, ch. 76, § 2; July 1.



44-324 Proceedings; assignment of claims taken by secretary, when; fee; wage claims assignment fee fund.

44-324. Proceedings; assignment of claims taken by secretary, when; fee; wage claims assignment fee fund. (a) Any proceeding by one or more employees to assert any claim arising under or pursuant to this act may be brought in any court of competent jurisdiction.

(b) Whenever the secretary determines under K.S.A. 44-322a, and amendments thereto, that an employee has a valid claim for unpaid wages and determines that the amount of the claim is less than $10,000, the secretary, upon the written request of the employee, shall take an assignment of the claim in trust for such employee and shall take action appropriate to enforce or defend such claim. Whenever the secretary determines under K.S.A. 44-322a, and amendments thereto, that an employee has a valid claim for unpaid wages and determines that the amount of the claim is equal to or greater than $10,000, the secretary, upon the written request of the employee, may take an assignment of the claim in trust for such employee and if the assessment is taken, shall take action appropriate to enforce or defend such claim. With the written consent of the assignor, the secretary may settle or adjust any claim assigned pursuant to this subsection. Whenever the secretary takes an assignment of a claim in trust for an employee under this section, the secretary shall charge and collect a fee therefor which fee shall be fixed by rules and regulations adopted by the secretary. The fee fixed by rules and regulations shall be in an amount of not more than $25 per claim assigned under this section.

(c) If the secretary prevails on behalf of the employee, the court shall award a judgment to the agency in an amount equal to the cost of reasonable attorney fees for such action.

(d) There is hereby created the wage claims assignment fee fund. The secretary shall remit all moneys received for assignment and attorney fees charged and collected under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the wage claims assignment fee fund. All expenditures from the wage claims assignment fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary.

History: L. 1973, ch. 204, § 12; L. 1976, ch. 370, § 7; L. 1977, ch. 173, § 4; L. 1986, ch. 187, § 2; L. 1996, ch. 162, § 1; L. 2001, ch. 5, § 134; L. 2011, ch. 53, § 15; July 1.



44-325 Rules and regulations.

44-325. Rules and regulations. The secretary may adopt such rules and regulations as necessary for the purposes of administering and enforcing the provisions of this act.

History: L. 1973, ch. 204, § 13; L. 1976, ch. 370, § 8; July 1.



44-326 Severability.

44-326. Severability. If any provision of this act, or the application thereof to any person or circumstances, is held invalid, the remainder of the act, and the application of such provision to other persons or circumstances shall not be affected thereby.

History: L. 1973, ch. 204, § 14; July 1.



44-327 Agreements with other states to collect wages and perform reciprocal services.

44-327. Agreements with other states to collect wages and perform reciprocal services. The secretary of labor may enter into agreements with other states to collect wages from out-of-state employers and to perform reciprocal services for such other states in the state of Kansas.

History: L. 1977, ch. 173, § 3; L. 2004, ch. 179, § 6; July 1.



44-341 Payment of commissions; definitions.

44-341. Payment of commissions; definitions. As used in this act:

(a) "Commission salesperson" means a person who contracts with and is authorized by a principal to solicit within this state wholesale orders for that principal for merchandise to be shipped into this state or services to be performed within this state and who is compensated therefor by commission. Commission salesperson does not include a person who: (1) Places orders or purchases for the person's own account for resale; (2) is an employee subject to the provisions of K.S.A. 44-313 et seq., and amendments thereto; (3) is a person licensed under the real estate brokers' and salespersons' license act; or (4) is engaged in door-to-door sales regulated by K.S.A. 50-640, and amendments thereto.

(b) "Commissions earned through the last day of the contractual relationship" or "earned commissions" means commissions with respect to services or merchandise which actually has been delivered or furnished to, accepted by and paid for by the customer by the last day of the commission salesperson's contractual relationship.

(c) "Contractual relationship" means the relationship between a principal and a commission salesperson based on a contract between them providing for the commission salesperson to solicit and make sales within this state of merchandise to be shipped into or services to be performed within this state.

(d) "Principal" means any individual, partnership, association, joint stock company, trust, corporation or administrator or executor of the estate of a deceased individual, or the receiver, trustee or successor thereof, contracting with a commission salesperson to solicit and make sales within this state for merchandise to be shipped into this state or services to be performed within this state.

History: L. 1987, ch. 185, § 1; July 1.



44-342 Same; termination of contractual relationship; penalty and interest for nonpayment, when.

44-342. Same; termination of contractual relationship; penalty and interest for nonpayment, when. (a) Subject to the provisions of subsection (d), whenever a principal discharges a commission salesperson or whenever a commission salesperson quits or resigns, the principal shall pay, at the usual place of payment, the commission salesperson's commissions earned through the last day of the contractual relationship not later than 30 days after the last day of the contractual relationship or by mail postmarked within that period.

(b) If a principal knowingly fails to pay a commission salesperson any earned commission as required by subsection (a), such principal shall be liable therefor and shall be additionally liable for damages in the fixed amount of 1% of the unpaid earned commissions for each day, except Sunday and legal holidays, upon which such failure continues after the day upon which payment is required by subsection (a) or in an amount equal to the unpaid earned commissions, whichever is less. For the purpose of such additional damages, the failure to pay shall not be deemed to continue after the date of the filing of a petition in bankruptcy with respect to the principal if such principal is adjudicated bankrupt upon such petition.

(c) If a principal fails to pay a commission salesperson any earned commission as required by subsection (a), such principal may be assessed interest as provided under K.S.A. 16-201, and amendments thereto, on such commissions from the date such commissions are required to be paid pursuant to subsection (a).

(d) Notwithstanding the provisions of subsection (a), if the terminated or resigning commission salesperson was entrusted with the collection, disbursement or handling of money or property during the contractual relationship, such person has 10 days after the termination of the contractual relationship to audit and adjust the accounts of such commission salesperson before the 30-day period required for payment of commissions earned through the last day of the contractual relationship begins. In such cases, the penalty provided in subsection (b) shall apply only after the expiration of the 10-day audit period and the 30-day period required under this subsection.

History: L. 1987, ch. 185, § 2; July 1.



44-343 Same; payment of undisputed commissions; effect of acceptance.

44-343. Same; payment of undisputed commissions; effect of acceptance. (a) In case of a dispute over the amount of earned commissions due, the principal shall pay, without conditions and within the 30-day period provided by K.S.A. 44-342, all earned commissions, or parts thereof, believed in good faith by the principal to be due, leaving to the salesperson all remedies that the salesperson might otherwise be entitled to, including those provided under this act, as to any balance claimed.

(b) Unless payment is made by binding settlement agreement, the acceptance by a commission salesperson of a payment under this section shall not constitute a release as to the balance of the salesperson's claim and any release required by a principal as a condition to payment shall be in violation of this act and shall be null and void.

History: L. 1987, ch. 185, § 3; July 1.



44-344 Same; deceased salesperson.

44-344. Same; deceased salesperson. In the absence of actual notice of probate proceedings, the principal may pay, upon proper demand, wages due a deceased commission salesperson. Any such payment or payments shall be in the following order of preference: Spouse, children 18 years of age and over in equal shares, father, mother, sisters and brothers in equal shares, or the person to whom funeral expenses are due.

History: L. 1987, ch. 185, § 4; July 1.



44-345 Same; corporate employees; liability for violation.

44-345. Same; corporate employees; liability for violation. In case of violation of K.S.A. 44-342 by a corporate employer, either the corporation or any officer thereof or any agent having the management of the corporation who knowingly permits the corporation to engage in such violation shall be deemed the principal for purposes of this act.

History: L. 1987, ch. 185, § 5; July 1.



44-346 Same; proceedings to enforce act.

44-346. Same; proceedings to enforce act. Any proceeding by one or more commission salespersons to assert any claim arising under or pursuant to this act may be brought in any court of competent jurisdiction.

History: L. 1987, ch. 185, § 6; July 1.



44-347 Same; collection of commissions not covered by act.

44-347. Same; collection of commissions not covered by act. Nothing in this act shall be construed to prevent a commission salesperson from collecting commissions on merchandise ordered prior to the last day of the contractual relationship but delivered, accepted or paid for after termination of the contractual relationship but the penalty prescribed in K.S.A. 44-342 shall apply only with respect to the payment of commissions earned through the last day of the contractual relationship.

History: L. 1987, ch. 185, § 7; July 1.






Article 4 PRIVATE EMPLOYMENT AGENCIES

44-401 Definitions.

44-401. Definitions. As used in K.S.A. 44-401 through 44-412, and amendments thereto:

(a) "Applicant" means any person who uses or attempts to use the services of a private employment agency in seeking employment.

(b) "Employer" means a person employing or seeking to employ a person for compensation, or any representative or employee of such a person.

(c) "Fee" means anything of value, including money or other valuable consideration or services or the promise of any of the foregoing, required or received by a private employment agency in payment for any of its services or any act rendered or to be rendered by the private employment agency.

(d) "Person" means any individual, association, partnership or corporation.

(e) (1) "Private employment agency" means any business which is operated for profit in this state and which:

(A) Secures employment; or

(B) by any form of advertising holds itself out to applicants as able to secure employment or to provide information or service of any kind purporting to promote, lead to or result in employment for the applicant with any employer other than itself.

(2) "Private employment agency" does not include:

(A) Any educational, religious, charitable, fraternal or benevolent organization which charges no fee for services rendered in securing employment or providing information about employment;

(B) any employment service operated by the state, the United States or any political subdivision of the state, or any agency thereof;

(C) any temporary help service that at no time advertises or represents that its employee may, with the approval of the temporary help service, be employed by one of its client companies on a permanent basis;

(D) any newspaper or publication of general circulation;

(E) any radio or television station; or

(F) any employment service where the fee is paid by the employer.

History: L. 1911, ch. 187, § 1; R.S. 1923, 44-401; L. 1971, ch. 178, § 1; L. 1976, ch. 370, § 9; L. 1984, ch. 180, § 1; L. 1995, ch. 235, § 1; L. 1996, ch. 218, § 1; July 1.



44-402 Private employment agencies; license required; fees; duration of license.

44-402. Private employment agencies; license required; fees; duration of license. (a) No person may open, operate or maintain any business performing any private employment agency activities or service without first obtaining a private employment agency license from the state department of labor. The annual fee for the license shall be $25. Every license shall contain the city, street and building number of the location where the licensee conducts the licensee's employment agency. The license, together with a copy of this act, shall be posted in a conspicuous place in each employment agency.

(b) A license issued pursuant to this act shall expire one year after its issuance. A license may be renewed upon application and payment of the annual fee not less than 30 days prior to the expiration of the license.

History: L. 1911, ch. 187, § 2; R.S. 1923, 44-402; L. 1984, ch. 180, § 2; L. 2004, ch. 179, § 7; July 1.



44-403 Bond of licensee.

44-403. Bond of licensee. The secretary of labor shall require with each application for a license a bond in the penal sum of five hundred dollars with one or more sureties to be approved by the secretary, and conditioned that the obligors will not violate any of the duties, terms, conditions, provisions or requirements of this act.

History: L. 1911, ch. 187, § 3; R.S. 1923, 44-403; L. 1976, ch. 370, § 10; L. 2004, ch. 179, § 8; July 1.



44-404 Action on bond.

44-404. Action on bond. The secretary of labor is authorized to commence action or actions on such bond or bonds in the name of the state of Kansas, by filing complaint with the attorney general or other proper prosecuting officer of any violations of its conditions.

History: L. 1911, ch. 187, § 4; R.S. 1923, 44-404; L. 1976, ch. 370, § 11; L. 2004, ch. 179, § 9; July 1.



44-405 Revocation of license; hearings.

44-405. Revocation of license; hearings. The secretary of labor is authorized to revoke any license, whenever in the judgment of the secretary, the party licensed violates any of the provisions of this act whenever written complaint shall have been filed with the secretary and the secretary gives the case full and fair hearing in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1911, ch. 187, § 5; R.S. 1923, 44-405; L. 1976, ch. 370, § 12; L. 1988, ch. 356, § 140; L. 2004, ch. 179, § 10; July 1.



44-406 Register of applicants; examination by secretary.

44-406. Register of applicants; examination by secretary. It shall be the duty of every licensed agency to keep a register in which shall be entered the name and address of every person who shall make application for employment, and the name and nature of employment wanted. Such register shall, at all reasonable hours be kept open to the inspection and examination of the secretary of labor or a person or persons designated by the secretary.

History: L. 1911, ch. 187, § 6; R.S. 1923, 44-406; L. 1971, ch. 178, § 2; L. 1976, ch. 370, § 13; L. 2004, ch. 179, § 11; July 1.



44-407 Application fee; receipts.

44-407. Application fee; receipts. Where a fee is charged for receiving or filing applications for employment, such fee shall not exceed $75 for which a duplicate receipt shall be given (one copy to be kept by the employee and the other for the employer), in which shall be stated the name and address of the applicant, the date of such application, the amount of the fee, and the nature of the work to be done or the situation to be procured.

History: L. 1911, ch. 187, § 7; R.S. 1923, 44-407; L. 1931, ch. 216, § 1; L. 1971, ch. 178, § 3; L. 1996, ch. 218, § 2; July 1.



44-408 False notices, advertisements or information.

44-408. False notices, advertisements or information. That any licensed agency shall not publish or cause to be published any false or fraudulent notice or advertisement, or give any false information or make any false promise concerning or relating to work or employment to anyone who shall apply for employment, and no licensed agency shall make false entries in the register to be kept as herein provided.

History: L. 1911, ch. 187, § 8; May 22; R.S. 1923, 44-408.



44-409 Complaints and prosecutions.

44-409. Complaints and prosecutions. It shall be the duty of the secretary of labor, or a person or persons designated by the secretary, when informed of any violation of this act, to file a complaint of such violation with the attorney general or with the district attorney or county attorney of the county in which such violation is alleged to have occurred and it shall be the duty of the official informed to institute criminal proceedings for the enforcement of the penalties.

History: L. 1911, ch. 187, § 9; R.S. 1923, 44-409; L. 1976, ch. 370, § 14; L. 2004, ch. 179, § 12; July 1.



44-410 Penalties for violations.

44-410. Penalties for violations. Any person convicted of a violation of any of the provisions of K.S.A. 44-401 to 44-412, inclusive, and amendments thereto, shall be guilty of a class C misdemeanor.

History: L. 1911, ch. 187, § 10; R.S. 1923, 44-410; L. 1984, ch. 180, § 3; July 1.



44-411 Disposition of moneys received from fees.

44-411. Disposition of moneys received from fees. All money or moneys received by or for the secretary of labor from fees under this act shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1911, ch. 187, § 11; R.S. 1923, 44-411; L. 1976, ch. 370, § 15; L. 2001, ch. 5, § 135; L. 2004, ch. 179, § 13; July 1.



44-412 Rules and regulations.

44-412. Rules and regulations. The secretary of labor shall adopt any rules and regulations necessary to administer and enforce the provisions of K.S.A. 44-401 through 44-412, and amendments thereto.

History: L. 1911, ch. 187, § 12; R.S. 1923, 44-412; L. 1976, ch. 370, § 16; L. 1984, ch. 180, § 4; L. 2004, ch. 179, § 14; July 1.






Article 5 WORKERS COMPENSATION

44-501 Compensation; disallowances; substance abuse testing; exceptions, pre-existing conditions; public service benefits protection act, coronary disease or cerebrovascular injury benefits for firefighters and law enforcement officers; liability limited for construction design professional; benefits reduced for certain retirement benefits.

44-501.  Compensation; disallowances; substance abuse testing; exceptions, pre-existing conditions; public service benefits protection act, coronary disease or cerebrovascular injury benefits for firefighters and law enforcement officers; liability limited for construction design professional; benefits reduced for certain retirement benefits. (a) (1) Compensation for an injury shall be disallowed if such injury to the employee results from:

(A) The employee's deliberate intention to cause such injury;

(B) the employee's willful failure to use a guard or protection against accident or injury which is required pursuant to any statute and provided for the employee;

(C) the employee's willful failure to use a reasonable and proper guard and protection voluntarily furnished the employee by the employer;

(D) the employee's reckless violation of their employer's workplace safety rules or regulations; or

(E) the employee's voluntary participation in fighting or horseplay with a co-employee for any reason, work related or otherwise.

(2) Subparagraphs (B) and (C) of paragraph (1) of subsection (a) shall not apply when it was reasonable under the totality of the circumstances to not use such equipment, or if the employer approved the work engaged in at the time of an accident or injury to be performed without such equipment.

(b) (1) (A) The employer shall not be liable under the workers compensation act where the injury, disability or death was contributed to by the employee's use or consumption of alcohol or any drugs, chemicals or any other compounds or substances, including, but not limited to, any drugs or medications which are available to the public without a prescription from a health care provider, prescription drugs or medications, any form or type of narcotic drugs, marijuana, stimulants, depressants or hallucinogens.

(B) In the case of drugs or medications which are available to the public without a prescription from a health care provider and prescription drugs or medications, compensation shall not be denied if the employee can show that such drugs or medications were being taken or used in therapeutic doses and there have been no prior incidences of the employee's impairment on the job as the result of the use of such drugs or medications within the previous 24 months.

(C) It shall be conclusively presumed that the employee was impaired due to alcohol or drugs if it is shown that, at the time of the injury, the employee had an alcohol concentration of .04 or more, or a GCMS confirmatory test by quantitative analysis showing a concentration at or above the levels shown on the following chart for the drugs of abuse listed:

Confirmatory  test cutoff  levels (ng/ml)

Marijuana metabolite1     15

Cocaine metabolite2    150

Opiates:

Morphine     2000

Codeine     2000

6-Acetylmorphine4     10 ng/ml

Phencyclidine     25

Amphetamines:

Amphetamine     500

Methamphetamine3     500

1  Delta-9-tetrahydrocannabinol-9-carboxylic acid.

2  Benzoylecgonine.

3  Specimen must also contain amphetamine at a concentration greater than or equal to 200 ng/ml.

4  Test for 6-AM when morphine concentration exceeds 2,000 ng/ml.

(D) If it is shown that the employee was impaired pursuant to subsection (b)(1)(C) at the time of the injury, there shall be a rebuttable presumption that the accident, injury, disability or death was contributed to by such impairment. The employee may overcome the presumption of contribution by clear and convincing evidence.

(E) An employee's refusal to submit to a chemical test at the request of the employer shall result in the forfeiture of benefits under the workers compensation act if the employer had sufficient cause to suspect the use of alcohol or drugs by the claimant or if the employer's policy clearly authorizes post-injury testing.

(2) The results of a chemical test shall be admissible evidence to prove impairment if the employer establishes that the testing was done under any of the following circumstances:

(A) As a result of an employer mandated drug testing policy, in place in writing prior to the date of accident or injury, requiring any worker to submit to testing for drugs or alcohol;

(B) during an autopsy or in the normal course of medical treatment for reasons related to the health and welfare of the injured worker and not at the direction of the employer;

(C) the worker, prior to the date and time of the accident or injury, gave written consent to the employer that the worker would voluntarily submit to a chemical test for drugs or alcohol following any accident or injury;

(D) the worker voluntarily agrees to submit to a chemical test for drugs or alcohol following any accident or injury; or

(E) as a result of federal or state law or a federal or state rule or regulation having the force and effect of law requiring a post-injury testing program and such required program was properly implemented at the time of testing.

(3) Notwithstanding subsection (b)(2), the results of a chemical test performed on a sample collected by an employer shall not be admissible evidence to prove impairment unless the following conditions are met:

(A) The test sample was collected within a reasonable time following the accident or injury;

(B) the collecting and labeling of the test sample was performed by or under the supervision of a licensed health care professional;

(C) the test was performed by a laboratory approved by the United States department of health and human services or licensed by the department of health and environment, except that a blood sample may be tested for alcohol content by a laboratory commonly used for that purpose by state law enforcement agencies;

(D) the test was confirmed by gas chromatography-mass spectroscopy or other comparably reliable analytical method, except that no such confirmation is required for a blood alcohol sample;

(E) the foundation evidence must establish, beyond a reasonable doubt, that the test results were from the sample taken from the employee; and

(F) a split sample sufficient for testing shall be retained and made available to the employee within 48 hours of a positive test.

(c) (1) Except as provided in paragraph (2), compensation shall not be paid in case of coronary or coronary artery disease or cerebrovascular injury unless it is shown that the exertion of the work necessary to precipitate the disability was more than the employee's usual work in the course of the employee's regular employment.

(2) For events occurring on or after July 1, 2014, in the case of a firefighter as defined by K.S.A. 40-1709(b)(1), and amendments thereto, or a law enforcement officer as defined by K.S.A. 74-5602, and amendments thereto, coronary or coronary artery disease or cerebrovascular injury shall be compensable if:

(A) The injury can be identified as caused by a specific event occurring in the course and scope of employment;

(B) the coronary or cerebrovascular injury occurred within 24 hours of the specific event; and

(C) the specific event was the prevailing factor in causing the coronary or coronary artery disease or cerebrovascular injury.

(d) Except as provided in the workers compensation act, no construction design professional who is retained to perform professional services on a construction project or any employee of a construction design professional who is assisting or representing the construction design professional in the performance of professional services on the site of the construction project, shall be liable for any injury resulting from the employer's failure to comply with safety standards on the construction project for which compensation is recoverable under the workers compensation act, unless responsibility for safety practices is specifically assumed by contract. The immunity provided by this subsection to any construction design professional shall not apply to the negligent preparation of design plans or specifications.

(e) An award of compensation for permanent partial impairment, work disability, or permanent total disability shall be reduced by the amount of functional impairment determined to be preexisting. Any such reduction shall not apply to temporary total disability, nor shall it apply to compensation for medical treatment.

(1) Where workers compensation benefits have previously been awarded through settlement or judicial or administrative determination in Kansas, the percentage basis of the prior settlement or award shall conclusively establish the amount of functional impairment determined to be preexisting. Where workers compensation benefits have not previously been awarded through settlement or judicial or administrative determination in Kansas, the amount of preexisting functional impairment shall be established by competent evidence.

(2) In all cases, the applicable reduction shall be calculated as follows:

(A) If the preexisting impairment is the result of injury sustained while working for the employer against whom workers compensation benefits are currently being sought, any award of compensation shall be reduced by the current dollar value attributable under the workers compensation act to the percentage of functional impairment determined to be preexisting. The "current dollar value" shall be calculated by multiplying the percentage of preexisting impairment by the compensation rate in effect on the date of the accident or injury against which the reduction will be applied.

(B) In all other cases, the employer against whom benefits are currently being sought shall be entitled to a credit for the percentage of preexisting impairment.

(f) If the employee receives, whether periodically or by lump sum, retirement benefits under the federal social security act or retirement benefits from any other retirement system, program, policy or plan which is provided by the employer against which the claim is being made, any compensation benefit payments which the employee is eligible to receive under the workers compensation act for such claim shall be reduced by the weekly equivalent amount of the total amount of all such retirement benefits, less any portion of any such retirement benefit, other than retirement benefits under the federal social security act, that is attributable to payments or contributions made by the employee, but in no event shall the workers compensation benefit be less than the workers compensation benefit payable for the employee's percentage of functional impairment. Where the employee elects to take retirement benefits in a lump sum, the lump sum payment shall be amortized at the rate of 4% per year over the employee's life expectancy to determine the weekly equivalent value of the benefits.

History: L. 1927, ch. 232, § 1; L. 1967, ch. 280, § 1; L. 1974, ch. 203, § 1; L. 1975, ch. 258, § 1; L. 1979, ch. 156, § 1; L. 1985, ch. 175, § 1; L. 1987, ch. 187, § 1; L. 1990, ch. 182, § 1; L. 1993, ch. 286, § 24; L. 1996, ch. 79, § 1; L. 2000, ch. 160, § 5; L. 2005, ch. 54, § 1; L. 2011, ch. 55, § 3; L. 2014, ch. 25, § 1; July 1.



44-501b Legislative intent; employer obligation, burden of proof; liability.

44-501b. Legislative intent; employer obligation, burden of proof; liability. (a) It is the intent of the legislature that the workers compensation act shall be liberally construed only for the purpose of bringing employers and employees within the provisions of the act. The provisions of the workers compensation act shall be applied impartially to both employers and employees in cases arising thereunder.

(b) If in any employment to which the workers compensation act applies, an employee suffers personal injury by accident, repetitive trauma or occupational disease arising out of and in the course of employment, the employer shall be liable to pay compensation to the employee in accordance with and subject to the provisions of the workers compensation act.

(c) The burden of proof shall be on the claimant to establish the claimant's right to an award of compensation and to prove the various conditions on which the claimant's right depends. In determining whether the claimant has satisfied this burden of proof, the trier of fact shall consider the whole record.

(d) Except as provided in the workers compensation act, no employer, or other employee of such employer, shall be liable for any injury, whether by accident, repetitive trauma, or occupational disease, for which compensation is recoverable under the workers compensation act nor shall an employer be liable to any third party for any injury or death of an employee which was caused under circumstances creating a legal liability against a third party and for which workers compensation is payable by such employer.

History: L. 2011, ch. 55, § 1; May 15.



44-501c Public service benefits protection act.

44-501c. Public service benefits protection act. The 2014 amendments to K.S.A. 44-501, and amendments thereto, shall be known as the public service benefits protection act.

History: L. 2014, ch. 25, § 2; July 1.



44-502 Reservation of penalties.

44-502. Reservation of penalties. Nothing in this act shall affect the liability of the employer or employee to a fine or penalty under any other statute.

History: L. 1927, ch. 232, § 2; June 30.



44-503 Subcontracting.

44-503. Subcontracting. (a) Where any person (in this section referred to as principal) undertakes to execute any work which is a part of the principal's trade or business or which the principal has contracted to perform and contracts with any other person (in this section referred to as the contractor) for the execution by or under the contractor of the whole or any part of the work undertaken by the principal, the principal shall be liable to pay to any worker employed in the execution of the work any compensation under the workers compensation act which the principal would have been liable to pay if that worker had been immediately employed by the principal; and where compensation is claimed from or proceedings are taken against the principal, then in the application of the workers compensation act, references to the principal shall be substituted for references to the employer, except that the amount of compensation shall be calculated with reference to the earnings of the worker under the employer by whom the worker is immediately employed. For the purposes of this subsection, a worker shall not include an individual who is a self-employed subcontractor.

(b) Where the principal is liable to pay compensation under this section, the principal shall be entitled to indemnity from any person who would have been liable to pay compensation to the worker independently of this section, and shall have a cause of action under the workers compensation act for indemnification.

(c) Nothing in this section shall be construed as preventing a worker from recovering compensation under the workers compensation act from the contractor instead of the principal.

(d) This section shall not apply to any case where the accident occurred elsewhere than on, in or about the premises on which the principal has undertaken to execute work or which are otherwise under the principal's control or management, or on, in or about the execution of such work under the principal's control or management.

(e) A principal contractor, when sued by a worker of a subcontractor, shall have the right to implead the subcontractor.

(f) The principal contractor who pays compensation to a worker of a subcontractor shall have the right to recover over against the subcontractor in the action under the workers compensation act if the subcontractor has been impleaded.

(g) Notwithstanding any other provision of this section, in any case where the contractor (1) is an employer who employs employees in an employment to which the act is applicable, or has filed a written statement of election with the director to accept the provisions of the workers compensation act pursuant to subsection (b) of K.S.A. 44-505, and amendments thereto, to the extent of such election, and (2) has secured the payment of compensation as required by K.S.A. 44-532, and amendments thereto, for all persons for whom the contractor is required to or elects to secure such compensation, as evidenced by a current certificate of workers compensation insurance, by a certification from the director that the contractor is currently qualified as a self-insurer under that statute, or by a certification from the commissioner of insurance that the contractor is maintaining a membership in a qualified group-funded workers compensation pool, then, the principal shall not be liable for any compensation under this or any other section of the workers compensation act for any person for which the contractor has secured the payment of compensation which the principal would otherwise be liable for under this section and such person shall have no right to file a claim against or otherwise proceed against the principal for compensation under this or any other section of the workers compensation act. In the event that the payment of compensation is not secured or is otherwise unavailable or in effect, then the principal shall be liable for the payment of compensation.  No insurance company shall charge a principal a premium for workers compensation insurance for any liability for which the contractor has secured the payment of compensation.

History: L. 1927, ch. 232, § 3; L. 1974, ch. 203, §2; L. 1993, ch. 286, § 25; L. 1994, ch. 288, § 1; L. 1996, ch. 1, § 1; L. 1998, ch. 75, § 1; L. 1999, ch. 149, § 4; July 1.



44-503a Multiple employment; apportionment of liability.

44-503a. Multiple employment; apportionment of liability. Whenever an employee is engaged in multiple employment, in which such employee performs the same or a very similar type of work on a part-time basis for each of two or more employers, and such employee sustains an injury which arose out of and in the course of the multiple employment with all such employers, and which did not clearly arise out of and in the course of employment with any particular employer, all such employers shall be liable to pay a proportionate amount of the compensation payable under the workmen's compensation act as follows: Each such employer shall be liable for such proportion of the total amount of compensation which is required to be paid by all such employers, as the average weekly wages paid to the employee by such employer, bears to the total average weekly wages paid to the employee by all such employers, determined as provided in subsection (b)(3) of K.S.A. 44-511, and amendments thereto.

History: L. 1974, ch. 203, § 15; L. 2011, ch. 55, § 4;  May 15.



44-503c Employment status of an owner-operator of a motor vehicle; definitions.

44-503c. Employment status of an owner-operator of a motor vehicle; definitions. (a) (1) Any individual who is an owner-operator and the exclusive driver of a motor vehicle that is leased or contracted to a licensed motor carrier shall not be considered to be a contractor or an employee of the licensed motor carrier within the meaning of K.S.A. 44-503, and amendments thereto, or an employee of the licensed motor carrier within the meaning of subsection (b) of K.S.A. 44-508, and amendments thereto, and the licensed motor carrier shall not be considered to be a principal within the meaning of K.S.A. 44-503, and amendments thereto, or an employer of the owner-operator within the meaning of subsection (a) of K.S.A. 44-508, and amendments thereto, if the owner-operator is covered by an occupational accident insurance policy and is not treated under the terms of the lease agreement or contract with the licensed motor carrier as an employee for purposes of the federal insurance contribution act, 26 U.S.C. § 3101 et seq., the federal social security act, 42 U.S.C. § 301 et seq., the federal unemployment tax act, 26 U.S.C. § 3301 et seq., and the federal statutes prescribing income tax withholding at the source, 26 U.S.C. § 3401 et seq.

(2) As used in this subsection:

(A) "Motor vehicle" means any automobile, truck-trailer, semitrailer, tractor, motor bus or any other self-propelled or motor-driven vehicle used upon any of the public highways of Kansas for the purpose of transporting persons or property;

(B) "licensed motor carrier" means any person, firm, corporation or other business entity that holds a certificate of convenience and necessity, a certificate of public service, an interstate license as a common or exempt carrier from the state corporation commission or is required to register motor carrier equipment pursuant to 49 U.S.C. § 11506; and

(C) "owner-operator" means an individual who is the owner of a single motor vehicle that is driven exclusively by the owner under a lease agreement or contract with a licensed motor carrier.

(b) Notwithstanding any other provision of this act, a licensed motor carrier may by lease agreement or contract secure workers compensation insurance for an owner-operator, otherwise subject to the act by statute or election, and may charge-back to the owner-operator the premium for such workers compensation insurance, and by doing so does not create an employer-employee relationship between the licensed motor carrier and the owner-operator, or subject the licensed motor carrier to liability under subsection (d)(1) of K.S.A. 44-5,120, and amendments thereto.

(c) For purposes of subsection (b) of this section only, "owner-operator" means a person, firm, corporation or other business entity that is the owner of one or more motor vehicles that are driven exclusively by the owner or the owner's employees or agents under a lease agreement or contract with a licensed motor carrier; provided that neither the owner-operator nor the owner's employees are treated under the term of the lease agreement or contract with the licensed motor carrier as an employee for purposes of the federal insurance contribution act, 26 U.S.C. § 3101 et seq., the federal social security act, 42 U.S.C. § 301 et seq., the federal unemployment tax act, 26 U.S.C. § 3301 et seq., and the federal statutes prescribing income tax withholding at the source, 26 U.S.C. § 3401 et seq.

History: L. 1998, ch. 75, § 2; L. 2003, ch. 124, § 6; July 1.



44-504 Remedy against negligent third party; employer and workers compensation fund subrogated, exclusion; credits against future payments; limitation of actions; attorney fees.

44-504. Remedy against negligent third party; employer and workers compensation fund subrogated, exclusion; credits against future payments; limitation of actions; attorney fees. (a) When the injury or death for which compensation is payable under the workers compensation act was caused under circumstances creating a legal liability against some person other than the employer or any person in the same employ to pay damages, the injured worker or the worker's dependents or personal representatives shall have the right to take compensation under the workers compensation act and pursue a remedy by proper action in a court of competent jurisdiction against such other person.

(b) In the event of recovery from such other person by the injured worker or the dependents or personal representatives of a deceased worker by judgment, settlement or otherwise, the employer shall be subrogated to the extent of the compensation and medical aid provided by the employer to the date of such recovery and shall have a lien therefor against the entire amount of such recovery, excluding any recovery, or portion thereof, determined by a court to be loss of consortium or loss of services to a spouse. The employer shall receive notice of the action, have a right to intervene and may participate in the action.  The district court shall determine the extent of participation of the intervenor, including the apportionment of costs and fees. Whenever any judgment in any such action, settlement or recovery otherwise is recovered by the injured worker or the worker's dependents or personal representative prior to the completion of compensation or medical aid payments, the amount of such judgment, settlement or recovery otherwise actually paid and recovered which is in excess of the amount of compensation and medical aid paid to the date of recovery of such judgment, settlement or recovery otherwise shall be credited against future payments of the compensation or medical aid. Such action against the other party, if prosecuted by the worker, must be instituted within one year from the date of the injury and, if prosecuted by the dependents or personal representatives of a deceased worker, must be instituted within 18 months from the date of such injury.

(c) Failure on the part of the injured worker, or the dependents or personal representatives of a deceased worker to bring such action within the time specified by this section, shall operate as an assignment to the employer of any cause of action in tort which the worker or the dependents or personal representatives of a deceased worker may have against any other party for such injury or death, and such employer may enforce the cause of action in the employer's name or in the name of the worker, dependents or personal representatives for their benefit as their interest may appear by proper action in any court of competent jurisdiction. The court shall fix the attorney fees which shall be paid proportionately by the employer and employee in the amounts determined by the court.

(d) If the negligence of the worker's employer or those for whom the employer is responsible, other than the injured worker, is found to have contributed to the party's injury, the employer's subrogation interest or credits against future payments of compensation and medical aid, as provided by this section, shall be diminished by the percentage of the recovery attributed to the negligence of the employer or those for whom the employer is responsible, other than the injured worker.

(e) In any case under the workers compensation act in which the workers compensation fund has paid or is paying compensation, the workers compensation fund is hereby subrogated to the rights of the employer under this section and shall have all the rights of subrogation or to credits against future compensation payments which are granted to the employer by this section. The commissioner of insurance may exercise all such rights for the fund to the same extent that such rights may be exercised by the employer under this section, including the right to intervene, to enforce a lien or to bring any cause of action, all as provided in this section.

(f) As used in this section, "compensation and medical aid" includes all payments of medical compensation, disability compensation, death compensation, including payments under K.S.A. 44-570 and amendments thereto, and any other payments made or provided pursuant to the workers compensation act.

(g) In any case under the workers compensation act in which the workers compensation fund or an insurer or a qualified group-funded workers compensation pool, as provided in K.S.A. 44-532 and amendments thereto, is subrogated to the rights of the employer under the workers compensation act, the court shall fix the attorney fees which shall be paid proportionately by the workers compensation fund, insurer or qualified group-funded workers compensation pool and the worker or such worker's dependents or personal representatives in the amounts determined by the court based upon the amounts to be received from any recovery pursuant to an action brought under this section.

History: L. 1927, ch. 232, § 4; L. 1938, ch. 50, § 1; L. 1947, ch. 287, § 1; L. 1955, ch. 250, § 1; L. 1961, ch. 243, § 10; L. 1967, ch. 280, § 2; L. 1974, ch. 203, § 3; L. 1982, ch. 212, § 1; L. 1988, ch. 166, § 1; L. 1993, ch. 286, § 26; July 1.



44-505 Application of act.

44-505. Application of act. (a) Subject to the provisions of K.S.A. 44-506 and amendments thereto, the workers compensation act shall apply to all employments wherein employers employ employees within this state except that such act shall not apply to:

(1) Agricultural pursuits and employments incident thereto, other than those employments in which the employer is the state, or any department, agency or authority of the state;

(2) any employment, other than those employments in which the employer is the state, or any department, agency or authority of the state, wherein the employer had a total gross annual payroll for the preceding calendar year of not more than $20,000 for all employees and wherein the employer reasonably estimates that such employer will not have a total gross annual payroll for the current calendar year of more than $20,000 for all employees, except that no wages paid to an employee who is a member of the employer's family by marriage or consanguinity shall be included as part of the total gross annual payroll of such employer for purposes of this subsection;

(3) any employment, other than those employments in which the employer is the state, or any department, agency or authority of the state, wherein the employer has not had a payroll for a calendar year and wherein the employer reasonably estimates that such employer will not have a total gross annual payroll for the current calendar year of more than $20,000 for all employees, except that no wages paid to an employee who is a member of the employer's family by marriage or consanguinity shall be included as a part of the total gross annual payroll of such employer for purposes of this subsection;

(4) the employment of any firefighters who are members of a firemen's relief association for whom a valid statement of election to except such members from the provisions of the workers compensation act has been filed with the director by the governing body of such firemen's relief association as provided in K.S.A. 44-505d and amendments thereto; or

(5) services performed by a qualified real estate agent as an independent contractor. For the purposes of this act a qualified real estate agent shall be deemed to be an independent contractor if such qualified real estate agent is licensed by the Kansas real estate commission as a salesperson under the real estate brokers' and salespersons' license act and for whom: (A) Substantially all of the remuneration, whether or not paid in cash, for the services performed by such individual as a real estate salesperson is directly related to sales or other output, including the performance of services, rather than to the number of hours worked; and (B) the services performed by the individual are performed pursuant to a written contract between such individual and the person for whom the services are performed and such contract provides that the individual will not be treated as an employee with respect to such services for state tax purposes.

(b) Each employer who employs employees in employments which are excepted from the provisions of the workers compensation act as provided in subsection (a) of this section, shall be entitled to come within the provisions of such act by:  (1) Becoming a member in and by maintaining a membership in a qualified group-funded workers' compensation pool, as provided by K.S.A. 44-581 to 44-591, inclusive, and amendments thereto; or (2) filing with the director a written statement of election to accept thereunder. Such written statement of election shall be effective from the date of filing until such time as the employer files a written statement withdrawing such election with the director. All written statements of election or of withdrawal of election filed pursuant to this subsection shall be in such form as may be required by the director by rules and regulations.

(c) This act shall not apply in any case where the accident occurred prior to the effective date of this act. All rights which accrued by reason of any such accident shall be governed by the laws in effect at that time.

History: L. 1927, ch. 232, § 5; L. 1935, ch. 202, § 1; L. 1953, ch. 243, § 1; L. 1955, ch. 250, § 2; L. 1959, ch. 219, §1; L. 1974, ch. 203, § 4; L. 1974, ch. 204, § 8; L. 1975, ch. 259, § 1; L. 1977, ch. 174, § 1; L. 1983, ch. 166,§ 13; L. 1986, ch. 188, § 1; L. 1993, ch. 286, § 27; L. 1997, ch. 125, § 2; L. 1998, ch. 120, § 2; Apr. 30.



44-505b County as self-insurer; establishment of reserve fund; retransfers.

44-505b. County as self-insurer; establishment of reserve fund; retransfers. The board of county commissioners of any county may act as a self-insurer under the workmen's compensation act. If the board does elect to act as a self-insurer under that act, such board shall by resolution create a separate fund in the budget of such county to be a reserve fund for the payment of workmen's compensation claims, judgments, and expenses. Such board may provide money for such reserve fund at any time by transfer of money from the road and bridge fund of said county in such amount as the board deems necessary, and notwithstanding any law prohibiting the transfer of any part of one fund to another, the county treasurer of such county, upon receipt of a certified copy of the resolution of the board of county commissioners authorizing such transfer of funds, shall transfer the amount so authorized from the road and bridge fund of such county to the workmen's compensation reserve fund. Payments from the reserve fund so created are to be made by check of the county treasurer upon written order from the board of county commissioners. The balance remaining in the reserve fund at the end of the fiscal year shall be carried forward into the reserve fund for succeeding fiscal years.  Such fund shall not be subject to the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and acts amendatory thereof and supplemental thereto, except that in making the budget, the amounts credited to and the amount on hand in such reserve fund, and the amount expended therefrom, shall be included in the annual budget of the county for the information of the residents.  Interest earned on the investment of moneys in such fund shall be credited to such fund.

If the board of county commissioners shall determine on an actuarial basis that money which has been credited to such fund, or any part thereof, is no longer needed for the purposes for which it was established, the board may transfer such amount not needed to the fund from which the money was received.  Any money so transferred shall be budgeted in accordance with the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and acts amendatory thereof or supplemental thereto.

History: L. 1968, ch. 170, § 1; L. 1974, ch. 203, § 5; L. 1980, ch. 145, § 3; July 1.



44-505c Local political and taxing subdivision; payment of workmen's compensation coverage.

44-505c. Local political and taxing subdivision; payment of workmen's compensation coverage. Any city, county, school district or other political subdivision or municipality is hereby authorized to pay the cost of workmen's compensation coverage for its employees as provided by this act and may pay such costs from the various funds from which compensation is paid to its employees. School districts may pay such costs from the special reserve fund of the school district. Any such city, county, political subdivision or municipality, except a school district, may levy annually at the time of its levy of taxes an additional tax for such purpose and, in the case of cities, counties and school districts, for the purpose of paying a portion of the principal and interest on bonds issued by a city under the authority of K.S.A. 12-1774, and amendments thereto, which, together with any other fund available shall be sufficient to provide the cost thereof. Any taxing subdivision authorized to levy a tax under this section, in lieu of levying such tax, may pay such costs from any employee benefits contribution fund established pursuant to K.S.A. 12-16,102, and amendments thereto. Counties shall provide for coverage of district court officers and employees whose total salary is payable by counties. Such tax shall not be subject to any tax levy limit prescribed by article 19 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1974, ch. 203, § 57; L. 1977, ch. 110, § 5; L. 1978, ch. 296, § 15; L. 1978, ch. 163, § 5; L. 1979, ch. 157, § 1; L. 2003, ch. 116, § 5; July 1.



44-505d Firemen's relief association members; procedure for exemption and for coverage under act after exemption therefrom.

44-505d. Firemen's relief association members; procedure for exemption and for coverage under act after exemption therefrom. (a) The governing body of each firemen's relief association in any unit of local government of this state shall conduct an election among all of the members of the association prior to August 1, 1975, to determine whether such members shall be excepted from the provisions of the workmen's compensation act.  If a majority of the members of any firemen's relief association in any unit of local government of this state vote in such election to except the members of such association from the provisions of the workmen's compensation act, the governing body of such association and the governing body of such unit of local government may enter into an agreement in writing to except such members from the provisions of the workmen's compensation act.  Upon the execution of such agreement, the governing body of the firemen's relief association shall file a copy of the agreement and a statement of election to except the members of such association from the provisions of the workmen's compensation act with the director of workers' compensation.

(b) Prior to August 1 in any year thereafter, the governing body of any firemen's relief association which has been excepted from the provisions of the workmen's compensation act under subsection (a), may conduct an election among all of the members of such association to determine whether such members shall be covered by the provisions of the workmen's compensation act in the manner otherwise provided by law.  If a majority of the members of such association vote in such election to come within the provisions of the workmen's compensation act, the governing body of the association shall file with the director of workers' compensation a written statement of election to come within the provisions of the workmen's compensation act.  Upon the filing of such statement, the members of such association shall be covered by the provisions of the workmen's compensation act.

(c) Subsequent to an election resulting in coverage under the workmen's compensation act under subsection (b) and prior to August 1 of any year thereafter, the governing body of any such firemen's relief association may conduct an election in the manner provided in subsection (a) to except again the members of such association from the provisions of the workmen's compensation act as provided in subsection (a).

History: L. 1975, ch. 259, § 2, L. 1976, ch. 370, § 17; July 1.



44-505e Schools, area vocational-technical schools and community colleges as self-insurer; establishment of reserve fund; retransfers.

44-505e. Schools, area vocational-technical schools and community colleges as self-insurer; establishment of reserve fund; retransfers. A school district, area vocational-technical school or community junior college may act as a self-insurer under the workmen's compensation act. If a school district, area vocational-technical school or community junior college elects to act as a self-insurer under that act, the school district, area vocational-technical school or community junior college shall establish a separate fund to be known as the "school workers' compensation reserve fund" for the payment of workmen's compensation claims, judgments and expenses.  Any school district or community junior college may transfer moneys from its general fund and any area vocational-technical school may transfer moneys from its operating fund to the school workers' compensation reserve fund as authorized by law.  The balance remaining in the reserve fund at the end of the fiscal year shall be carried forward into the reserve fund for succeeding years.  Such fund shall not be subject to the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and acts amendatory thereof and supplemental thereto, except that in making the budget, the amounts credited to and the amount on hand in such reserve fund, and the amount expended therefrom, shall be included in the annual budget for the information of the residents.  Interest earned on the investment of moneys in such fund shall be credited to such fund.  Payments from said school workers' compensation reserve fund may be made to agents for the school district who have contracted to service and administer all or a portion of the school district's workers' compensation program.

If the school district, area vocational-technical school or community junior college shall determine on an actuarial basis that money which has been credited to such fund, or any part thereof, is no longer needed for the purposes for which it was established, the school district, area vocational-technical school or community junior college may transfer such amount not needed to the funds or accounts from which the money was received.  Any money so transferred shall be budgeted in accordance with the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and acts amendatory thereof or supplemental thereto.

History: L. 1977, ch. 180, § 3; L. 1980, ch. 145, § 4; July 1.



44-505f City as self-insurer; establishment of reserve fund; retransfers.

44-505f. City as self-insurer; establishment of reserve fund; retransfers. (a) The governing body of any city may act as a self-insurer under the workmen's compensation act.  If the governing body elects to act as a self-insurer, it shall by resolution create a separate fund in the budget and accounts of such city which shall be a reserve fund for the payment of workmen's compensation claims, judgments and expenses. Payments to such reserve fund may be made from moneys available to the city under the provisions of K.S.A. 44-505c, and amendments thereto, and by the transfer of moneys from any other funds or accounts of the city in reasonable proportion to the estimated cost of providing workmen's compensation benefits to the employees of the city compensated from such funds.  Any balance remaining in such reserve fund at the end of the fiscal year shall be carried forward into the reserve fund for succeeding fiscal years.  Such fund shall not be subject to the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and acts amendatory thereof or supplemental thereto, except that in making the budget of such city, the amounts credited to and the amount on hand in such reserve fund, and the amount expended therefrom, shall be included in the annual budget for the information of the residents. Interest earned on the investment of moneys in such fund shall be credited to such fund.

(b) If the governing body of any city shall determine on an actuarial basis that money which has been credited to such fund, or any part thereof, is no longer needed for the purposes for which it was established, said governing body may transfer such amount not needed to the funds or accounts from which the money was received.  Any money so transferred shall be budgeted in accordance with the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and acts amendatory thereof or supplemental thereto.

(c) The provisions of this section shall be construed as supplemental to and as part of the workmen's compensation act.

History: L. 1980, ch. 145, § 1; July 1.



44-506 Application of act to certain businesses or employments, lands and premises.

44-506. Application of act to certain businesses or employments, lands and premises. The workmen's compensation act shall not be construed to apply to business or employment which, according to law, is so engaged in interstate commerce as to be not subject to the legislative power of the state, nor to persons injured while they are so engaged: Provided, That the workmen's compensation act shall apply also to injuries sustained outside the state where: (1) The principal place of employment is within the state; or (2) the contract of employment was made within the state, unless such contract otherwise specifically provides: Provided, however, That the workmen's compensation act shall apply to all lands and premises owned or held by the United States of America by deed or act of cession, by purchase or otherwise, which is within the exterior boundaries of the state of Kansas and to all projects, buildings, constructions, improvements and property belonging to the United States of America within said exterior boundaries as authorized by 40 U.S.C. 290, enacted June 25, 1936.

History: L. 1927, ch. 232, § 6; L. 1970, ch. 190, § 1; L. 1974, ch. 203, § 6; July 1.



44-508 Definitions.

44-508. Definitions. As used in the workers compensation act:

(a) "Employer" includes: (1) Any person or body of persons, corporate or unincorporated, and the legal representative of a deceased employer or the receiver or trustee of a person, corporation, association or partnership; (2) the state or any department, agency or authority of the state, any city, county, school district or other political subdivision or municipality or public corporation and any instrumentality thereof; and (3) for the purposes of community service work, the entity for which the community service work is being performed and the governmental agency which assigned the community service work, if any, if either such entity or such governmental agency has filed a written statement of election with the director to accept the provisions under the workers compensation act for persons performing community service work and in such case such entity and such governmental agency shall be deemed to be the joint employer of the person performing the community service work and both shall have the rights, liabilities and immunities provided under the workers compensation act for an employer with regard to the community service work, except that the liability for providing benefits shall be imposed only on the party which filed such election with the director, or on both if both parties have filed such election with the director; for purposes of community service work, "governmental agency" shall not include any court or any officer or employee thereof and any case where there is deemed to be a "joint employer" shall not be construed to be a case of dual or multiple employment.

(b) "Workman" or "employee" or "worker" means any person who has entered into the employment of or works under any contract of service or apprenticeship with an employer. Such terms shall include, but not be limited to: Executive officers of corporations; professional athletes; persons serving on a volunteer basis as duly authorized law enforcement officers, attendants, as defined in subsection (f) of K.S.A. 65-6112, and amendments thereto, drivers of ambulances as defined in subsection (d) of K.S.A. 65-6112, and amendments thereto, firefighters, but only to the extent and during such periods as they are so serving in such capacities; persons employed by educational, religious and charitable organizations, but only to the extent and during the periods that they are paid wages by such organizations; persons in the service of the state, or any department, agency or authority of the state, any city, school district, or other political subdivision or municipality or public corporation and any instrumentality thereof, under any contract of service, express or implied, and every official or officer thereof, whether elected or appointed, while performing official duties; persons in the service of the state as volunteer members of the Kansas department of civil air patrol, but only to the extent and during such periods as they are officially engaged in the performance of functions specified in K.S.A. 48-3302, and amendments thereto; volunteers in any employment, if the employer has filed an election to extend coverage to such volunteers; minors, whether such minors are legally or illegally employed; and persons performing community service work, but only to the extent and during such periods as they are performing community service work and if an election has been filed an election to extend coverage to such persons. Any reference to an employee who has been injured shall, where the employee is dead, include a reference to the employee's dependents, to the employee's legal representatives, or, if the employee is a minor or an incapacitated person, to the employee's guardian or conservator. Unless there is a valid election in effect which has been filed as provided in K.S.A. 44-542a, and amendments thereto, such terms shall not include individual employers, limited liability company members, partners or self-employed persons.

(c) (1) "Dependents" means such members of the employee's family as were wholly or in part dependent upon the employee at the time of the accident or injury.

(2) "Members of a family" means only surviving legal spouse and children; or if no surviving legal spouse or children, then parents or grandparents; or if no parents or grandparents, then grandchildren; or if no grandchildren, then brothers and sisters. In the meaning of this section, parents include stepparents, children include stepchildren, grandchildren include stepgrandchildren, brothers and sisters include stepbrothers and stepsisters, and children and parents include that relation by legal adoption. In the meaning of this section, a surviving spouse shall not be regarded as a dependent of a deceased employee or as a member of the family, if the surviving spouse shall have for more than six months willfully or voluntarily deserted or abandoned the employee prior to the date of the employee's death.

(3) "Wholly dependent child or children" means:

(A) A birth child or adopted child of the employee except such a child whose relationship to the employee has been severed by adoption;

(B) a stepchild of the employee who lives in the employee's household;

(C) any other child who is actually dependent in whole or in part on the employee and who is related to the employee by marriage or consanguinity; or

(D) any child as defined in subsection (c)(3)(A), (3)(B) or (3)(C) who is less than 23 years of age and who is not physically or mentally capable of earning wages in any type of substantial and gainful employment or who is a full-time student attending an accredited institution of higher education or vocational education.

(d) "Accident" means an undesigned, sudden and unexpected traumatic event, usually of an afflictive or unfortunate nature and often, but not necessarily, accompanied by a manifestation of force. An accident shall be identifiable by time and place of occurrence, produce at the time symptoms of an injury, and occur during a single work shift. The accident must be the prevailing factor in causing the injury. "Accident" shall in no case be construed to include repetitive trauma in any form.

(e) "Repetitive trauma" refers to cases where an injury occurs as a result of repetitive use, cumulative traumas or microtraumas. The repetitive nature of the injury must be demonstrated by diagnostic or clinical tests. The repetitive trauma must be the prevailing factor in causing the injury. "Repetitive trauma" shall in no case be construed to include occupational disease, as defined in K.S.A. 44-5a01, and amendments thereto.

In the case of injury by repetitive trauma, the date of injury shall be the earliest of:

(1) The date the employee, while employed for the employer against whom benefits are sought, is taken off work by a physician due to the diagnosed repetitive trauma;

(2) the date the employee, while employed for the employer against whom benefits are sought, is placed on modified or restricted duty by a physician due to the diagnosed repetitive trauma;

(3) the date the employee, while employed for the employer against whom benefits are sought, is advised by a physician that the condition is work-related; or

(4) the last day worked, if the employee no longer works for the employer against whom benefits are sought.

In no case shall the date of accident be later than the last date worked.

(f) (1) "Personal injury" and "injury" mean any lesion or change in the physical structure of the body, causing damage or harm thereto. Personal injury or injury may occur only by accident, repetitive trauma or occupational disease as those terms are defined.

(2) An injury is compensable only if it arises out of and in the course of employment. An injury is not compensable because work was a triggering or precipitating factor. An injury is not compensable solely because it aggravates, accelerates or exacerbates a preexisting condition or renders a preexisting condition symptomatic.

(A) An injury by repetitive trauma shall be deemed to arise out of employment only if:

(i) The employment exposed the worker to an increased risk or hazard which the worker would not have been exposed in normal non-employment life;

(ii) the increased risk or hazard to which the employment exposed the worker is the prevailing factor in causing the repetitive trauma; and

(iii) the repetitive trauma is the prevailing factor in causing both the medical condition and resulting disability or impairment.

(B) An injury by accident shall be deemed to arise out of employment only if:

(i) There is a causal connection between the conditions under which the work is required to be performed and the resulting accident; and

(ii) the accident is the prevailing factor causing the injury, medical condition, and resulting disability or impairment.

(3) (A) The words "arising out of and in the course of employment" as used in the workers compensation act shall not be construed to include:

(i) Injury which occurred as a result of the natural aging process or by the normal activities of day-to-day living;

(ii) accident or injury which arose out of a neutral risk with no particular employment or personal character;

(iii) accident or injury which arose out of a risk personal to the worker; or

(iv) accident or injury which arose either directly or indirectly from idiopathic causes.

(B) The words "arising out of and in the course of employment" as used in the workers compensation act shall not be construed to include injuries to the employee occurring while the employee is on the way to assume the duties of employment or after leaving such duties, the proximate cause of which injury is not the employer's negligence. An employee shall not be construed as being on the way to assume the duties of employment or having left such duties at a time when the worker is on the premises owned or under the exclusive control of the employer or on the only available route to or from work which is a route involving a special risk or hazard connected with the nature of the employment that is not a risk or hazard to which the general public is exposed and which is a route not used by the public except in dealings with the employer. An employee shall not be construed as being on the way to assume the duties of employment, if the employee is a provider of emergency services responding to an emergency.

(C) The words, "arising out of and in the course of employment" as used in the workers compensation act shall not be construed to include injuries to employees while engaged in recreational or social events under circumstances where the employee was under no duty to attend and where the injury did not result from the performance of tasks related to the employee's normal job duties or as specifically instructed to be performed by the employer.

(g) "Prevailing" as it relates to the term "factor" means the primary factor, in relation to any other factor. In determining what constitutes the "prevailing factor" in a given case, the administrative law judge shall consider all relevant evidence submitted by the parties.

(h) "Burden of proof" means the burden of a party to persuade the trier of facts by a preponderance of the credible evidence that such party's position on an issue is more probably true than not true on the basis of the whole record unless a higher burden of proof is specifically required by this act.

(i) "Director" means the director of workers compensation as provided for in K.S.A. 75-5708, and amendments thereto.

(j) "Health care provider" means any person licensed, by the proper licensing authority of this state, another state or the District of Columbia, to practice medicine and surgery, osteopathy, chiropractic, dentistry, optometry, podiatry, audiology or psychology.

(k) "Secretary" means the secretary of labor.

(l) "Construction design professional" means any person who is an architect, professional engineer, landscape architect or land surveyor who has been issued a license by the state board of technical professions to practice such technical profession in Kansas or any corporation organized to render professional services through the practice of one or more of such technical professions in Kansas under the professional corporation law of Kansas or any corporation issued a certificate of authorization under K.S.A. 74-7036, and amendments thereto, to practice one or more of such technical professions in Kansas.

(m) "Community service work" means: (1) Public or community service performed as a result of a contract of diversion or of assignment to a community corrections program or conservation camp or suspension of sentence or as a condition of probation or in lieu of a fine imposed by court order; or (2) public or community service or other work performed as a requirement for receipt of any kind of public assistance in accordance with any program administered by the secretary for children and families.

(n) "Utilization review" means the initial evaluation of appropriateness in terms of both the level and the quality of health care and health services provided a patient, based on accepted standards of the health care profession involved. Such evaluation is accomplished by means of a system which identifies the utilization of health care services above the usual range of utilization for such services, which is based on accepted standards of the health care profession involved, and which refers instances of possible inappropriate utilization to the director for referral to a peer review committee.

(o) "Peer review" means an evaluation by a peer review committee of the appropriateness, quality and cost of health care and health services provided a patient, which is based on accepted standards of the health care profession involved and which is conducted in conjunction with utilization review.

(p) "Peer review committee" means a committee composed of health care providers licensed to practice the same health care profession as the health care provider who rendered the health care services being reviewed.

(q) "Group-funded self-insurance plan" includes each group-funded workers compensation pool, which is authorized to operate in this state under K.S.A. 44-581 through 44-592, and amendments thereto, each municipal group-funded pool under the Kansas municipal group-funded pool act which is covering liabilities under the workers compensation act, and any other similar group-funded or pooled plan or arrangement that provides coverage for employer liabilities under the workers compensation act and is authorized by law.

(r) On and after the effective date of this act, "workers compensation board" or "board" means the workers compensation appeals board established under K.S.A. 44-555c, and amendments thereto.

(s) "Usual charge" means the amount most commonly charged by health care providers for the same or similar services.

(t) "Customary charge" means the usual rates or range of fees charged by health care providers in a given locale or area.

(u) "Functional impairment" means the extent, expressed as a percentage, of the loss of a portion of the total physiological capabilities of the human body as established by competent medical evidence and based on the fourth edition of the American medical association guides to the evaluation of impairment, if the impairment is contained therein.

(v) "Authorized treating physician" means a licensed physician or other health care provider authorized by the employer or insurance carrier or both, or appointed pursuant to court-order to provide those medical services deemed necessary to diagnose and treat an injury arising out of and in the course of employment.

(w) "Mail" means the use of the United States postal service or other land based delivery service or transmission by electronic means, including delivery by fax, e-mail or other electronic delivery method designated by the director of workers compensation.

History: L. 1927, ch. 232, § 8; L. 1965, ch. 319, § 1; L. 1968, ch. 102, § 2; L. 1974, ch. 203, § 7; L. 1976, ch. 370, § 18; L. 1977, ch. 175, § 2; L. 1979, ch. 156, § 2; L. 1983, ch. 167, § 1; L. 1985, ch. 175, § 2; L. 1986, ch. 189, § 1; L. 1987, ch. 187, § 2; L. 1988, ch. 167, § 5; L. 1990, ch. 183, § 1; L. 1991, ch. 144, § 2; L. 1993, ch. 286, § 28; L. 1995, ch. 1, § 4; L. 1996, ch. 79, § 3; L. 1997, ch. 125, § 3; L. 1998, ch. 120, § 3; L. 2000, ch. 160, § 6; L. 2001, ch. 121, § 1; L. 2002, ch. 122, § 1; L. 2004, ch. 179, § 15; L. 2005, ch. 55, § 1; L. 2011, ch. 55, § 5; L. 2013, ch. 104, § 4; L. 2014, ch. 115, § 193; July 1.



44-509 Incapacitated workman or dependent; exercise of rights; limitation of actions.

44-509. Incapacitated workman or dependent; exercise of rights; limitation of actions. (a) In case an injured workman is an incapacitated person or a minor, or when death results from an injury in case any of his dependents, as herein defined, is an incapacitated person "or a minor" at the time when any right, privilege, or election accrues to him under the workmen's compensation act, his guardian or conservator may on his behalf, claim and exercise such right, privilege, or election, and no limitation of time, in the workmen's compensation act provided for, shall run, so long as such incapacitated person or minor has no guardian or conservator.

History: L. 1927, ch. 232, § 9; L. 1939, ch. 213, § 1; L. 1955, ch. 250, § 3; L. 1965, ch. 319, § 2; L. 1974, ch. 203, §8; July 1.



44-510b Compensation where death results from injury; compensation upon remarriage; apportionment; burial expenses; limitations on compensation; annual statement by surviving spouse.

44-510b. Compensation where death results from injury; compensation upon remarriage; apportionment; burial expenses; limitations on compensation; annual statement by surviving spouse. Where death results from injury, compensation shall be paid as provided in K.S.A. 44-510h and 44-510i, and amendments thereto, and as follows:

(a) If an employee leaves any dependents wholly dependent upon the employee's earnings at the time of the accident or injury, all compensation benefits under this section shall be paid to such dependent persons. There shall be an initial payment of $40,000 to the surviving legal spouse or a wholly dependent child or children or both. The initial payment shall not be subject to the 8% discount as provided in K.S.A. 44-531, and amendments thereto. The initial payment shall be immediately due and payable and apportioned 50% to the surviving legal spouse and 50% to the dependent children. Thereafter, such dependents shall be paid weekly compensation, except as otherwise provided in this section, in a total sum to all such dependents, equal to 662/3% of the average weekly wage of the employee at the time of the accident or injury, computed as provided in K.S.A. 44-511, and amendments thereto, but in no event shall such weekly benefits exceed the maximum weekly benefits provided in K.S.A. 44-510c, and amendments thereto, nor be less than a minimum weekly benefit of the dollar amount nearest to 50% of the state's average weekly wage as determined pursuant to K.S.A. 44-511, and amendments thereto, subject to the following:

(1) If the employee leaves a surviving legal spouse or a wholly dependent child or children, or both, who are eligible for benefits under this section, then all death benefits shall be paid to such surviving spouse or children, or both, and no benefits shall be paid to any other wholly or partially dependent persons.

(2) A surviving legal spouse shall be paid compensation benefits for life, except as otherwise provided in this section.

(3) Any wholly dependent child of the employee shall be paid compensation, except as otherwise provided in this section, until such dependent child becomes 18 years of age. A wholly dependent child of the employee shall be paid compensation, except as otherwise provided in this section, until such dependent child becomes 23 years of age during any period of time that one of the following conditions is met:

(A) The wholly dependent child is not physically or mentally capable of earning wages in any type of substantial and gainful employment; or

(B) the wholly dependent child is a student enrolled full-time in an accredited institution of higher education or vocational education.

(4) If the employee leaves no legal spouse or dependent children eligible for benefits under this section but leaves other dependents wholly dependent upon the employee's earnings, such other dependents shall receive weekly compensation benefits as provided in this subsection until death, remarriage or so long as such other dependents do not receive more than 50% of their support from any other earnings or income or from any other source, except that the maximum benefits payable to all such other dependents, regardless of the number of such other dependents, shall not exceed a maximum amount of $18,500.

(b) Where the employee leaves a surviving legal spouse and dependent children who were wholly dependent upon the employee's earnings and are eligible for benefits under this section 50% of the maximum weekly benefits payable shall be apportioned to such spouse and 50% to such dependent children.

(c) If an employee does not leave any dependents who were wholly dependent upon the employee's earnings at the time of the injury but leaves dependents, other than a spouse or children, in part dependent on the employee's earnings, such percentage of a sum equal to three times the employee's average yearly earnings but not exceeding $18,500 but not less than $2,500, as such employee's average annual contributions which the employee made to the support of such dependents during the two years preceding the date of the injury, bears to the employee's average yearly earnings during the contemporaneous two-year period, shall be paid in compensation to such dependents, in weekly payments as provided in subsection (a), not to exceed $18,500 to all such dependents.

(d) If an employee does not leave any dependents, either wholly or partially dependent upon the employee, a lump-sum payment of $25,000 shall be made to the legal heirs of such employee in accordance with Kansas law. However under no circumstances shall such payment escheat to the state. Notwithstanding the provisions of this subsection, no such payment shall be required if the employer has procured a life insurance policy, with beneficiaries designated by the employee, providing coverage in an amount not less than $18,500.

(e) The administrative law judge, except as otherwise provided in this section, shall have the power and authority to apportion and reapportion the compensation allowed under this section, either to wholly dependent persons or partially dependent persons, in accordance with the degree of dependency as of the date of the injury, except that the weekly payment of compensation to any and all dependents shall not exceed the maximum nor be less than the minimum weekly benefits provided in subsection (a).

(f) In all cases of death compensable under this section, the employer shall pay the reasonable expense of burial not exceeding $5,000. Where required, the employer shall pay the costs of a court-appointed conservator not to exceed $1,000.

(g) The marriage or death of any dependent shall terminate all compensation, under this section, to such dependent except the marriage of the surviving legal spouse shall not terminate benefits to such spouse. Upon the death of the surviving legal spouse or the marriage or death of a dependent child, the compensation payable to such spouse or child shall be reapportioned to those, among the surviving legal spouse and dependent children, who remain eligible to receive compensation under this section.

(h) Notwithstanding any other provision in this section to the contrary, the maximum amount of compensation benefits payable under this section, including the initial payment in subsection (a) to any and all dependents by the employer shall not exceed a total amount of $300,000 and when such total amount has been paid the liability of the employer for any further compensation under this section to dependents, other than minor children of the employee, shall cease except that the payment of compensation under this section to any minor child of the employee shall continue for the period of the child's minority at the weekly rate in effect when the employer's liability is otherwise terminated under this subsection and shall not be subject to termination under this subsection until such child becomes 18 years of age.

(i) Persons receiving benefits under this section shall submit an annual statement to the insurance carrier, self-insured employer or group-funded workers compensation pool paying the benefits, in such form and containing such information relating to eligibility for compensation under this section as may be required by rules and regulations of the director. If the person receiving benefits under this section is a surviving spouse or a dependent child who has reached the age of majority, such person shall personally submit an annual statement. If the person receiving benefits under this section is a dependent child subject to a conservator, the conservator of such child shall submit the annual statement. If such person fails to submit an annual statement, the payer of benefits may notify the director of such failure and the director shall notify the person of the failure by certified mail with return receipt. If such person fails to submit the annual statement or fails to reasonably provide the required information within 30 days after receipt of the notice from the director, all compensation benefits paid under this section to such person shall be suspended until the annual statement is submitted in proper form to the payer of benefits.

History: L. 1968, ch. 102, § 4; L. 1970, ch. 190, § 4; L. 1972, ch. 161, § 11; L. 1974, ch. 203, § 11; L. 1977, ch. 177, § 1; L. 1977, ch. 175, § 1; L. 1979, ch. 156, § 5; L. 1983, ch. 167, § 2; L. 1987, ch. 187, § 4; L. 1993, ch. 286, § 31; L. 1997, ch. 125, § 5; L. 1998, ch. 120, § 4; L. 2000, ch. 160, § 7; L. 2002, ch. 122, § 2; L. 2011, ch. 55, § 6;  May 15.



44-510c Compensation for permanent total and temporary total disabilities.

44-510c. Compensation for permanent total and temporary total disabilities. Where death does not result from the injury, compensation shall be paid as provided in K.S.A. 44-510h and 44-510i, and amendments thereto, and as follows:

(a) (1) Where permanent total disability results from the injury, weekly payments shall be made during the period of permanent total disability in a sum equal to 662/3% of the average weekly wage of the injured employee, computed as provided in K.S.A. 44-511, and amendments thereto, but in no case less than $25 per week nor more than the dollar amount nearest to 75% of the state's average weekly wage, determined as provided in K.S.A. 44-511, and amendments thereto, per week. The payment of compensation for permanent total disability shall continue for the duration of such disability, subject to review and modification as provided in K.S.A. 44-528, and amendments thereto.

(2) Permanent total disability exists when the employee, on account of the injury, has been rendered completely and permanently incapable of engaging in any type of substantial and gainful employment. Expert evidence shall be required to prove permanent total disability.

(3) An injured worker shall not be eligible to receive more than one award of workers compensation permanent total disability in such worker's lifetime.

(b) (1) Where temporary total disability results from the injury, no compensation shall be paid during the first week of disability, except that provided in K.S.A. 44-510h and 44-510i, and amendments thereto, unless the temporary total disability exists for three consecutive weeks, in which case compensation shall be paid for the first week of such disability. Thereafter weekly payments shall be made during such temporary total disability, in a sum equal to 662/3% of the average gross weekly wage of the injured employee, computed as provided in K.S.A. 44-511, and amendments thereto, but in no case less than $25 per week nor more than the dollar amount nearest to 75% of the state's average weekly wage, determined as provided in K.S.A. 44-511, and amendments thereto, per week.

(2) (A) Temporary total disability exists when the employee, on account of the injury, has been rendered completely and temporarily incapable of engaging in any type of substantial and gainful employment. A release issued by a health care provider with temporary restrictions for an employee may or may not be determinative of the employee's actual ability to be engaged in any type of substantial and gainful employment, provided that if there is an authorized treating physician, such physician's opinion regarding the employee’s work status shall be presumed to be determinative.

(B) Where the employee remains employed with the employer against whom benefits are sought, an employee shall be entitled to temporary total disability benefits if the authorized treating physician imposed temporary restrictions as a result of the work injury which the employer cannot accommodate. A refusal by the employee of accommodated work within the temporary restrictions imposed by the authorized treating physician shall result in a rebuttable presumption that the employee is ineligible to receive temporary total disability benefits.

(C) If the employee has been terminated for cause or voluntarily resigns following a compensable injury, the employer shall not be liable for temporary total disability benefits if the employer could have accommodated the temporary restrictions imposed by the authorized treating physician but for the employee’s separation from employment.

(3) Where no award has been entered, a return by the employee to any type of substantial and gainful employment shall suspend the employee's right to the payment of temporary total disability compensation, but shall not affect any right the employee may have to compensation for partial disability in accordance with K.S.A. 44-510d and 44-510e, and amendments thereto.

(4) An employee shall not be entitled to receive temporary total disability benefits for those weeks during which the employee is also receiving unemployment benefits.

(c) When any permanent total disability or temporary total disability is followed by partial disability, compensation shall be paid as provided in K.S.A. 44-510d and 44-510e, and amendments thereto.

History: L. 1968, ch. 102, § 5; L. 1970, ch. 190, § 5; L. 1974, ch. 203, § 12; L. 1979, ch. 156, § 6; L. 1987, ch. 187, § 5; L. 1990, ch. 183, § 3; L. 1993, ch. 286, § 32; L. 2000, ch. 160, § 8; L. 2011, ch. 55, § 7;  May 15.



44-510d Compensation for certain permanent partial disabilities; computation thereof; schedule.

44-510d. Compensation for certain permanent partial disabilities; computation thereof; schedule. (a) Where disability, partial in character but permanent in quality, results from the injury, the injured employee shall be entitled to the compensation provided in K.S.A. 44-510h and 44-510i, and amendments thereto. The injured employee may be entitled to payment of temporary total disability as defined in K.S.A. 44-510c, and amendments thereto, or temporary partial disability as defined in subsection (a)(1) of K.S.A. 44-510e, and amendments thereto, provided that the injured employee shall not be entitled to any other or further compensation for or during the first week following the injury unless such disability exists for three consecutive weeks, in which event compensation shall be paid for the first week. Thereafter compensation shall be paid for temporary total or temporary partial disability as provided in the following schedule, 662/3% of the average weekly wages to be computed as provided in K.S.A. 44-511, and amendments thereto, except that in no case shall the weekly compensation be more than the maximum as provided for in K.S.A. 44-510c, and amendments thereto.

(b) If there is an award of permanent disability as a result of the injury there shall be a presumption that disability existed immediately after the injury and compensation is to be paid for not to exceed the number of weeks allowed in the following schedule:

(1) For loss of a thumb, 60 weeks.

(2) For the loss of a first finger, commonly called the index finger, 37 weeks.

(3) For the loss of a second finger, 30 weeks.

(4) For the loss of a third finger, 20 weeks.

(5) For the loss of a fourth finger, commonly called the little finger, 15 weeks.

(6) Loss of the first phalange of the thumb or of any finger shall be considered to be equal to the loss of ½ of such thumb or finger, and the compensation shall be ½ of the amount specified above. The loss of the first phalange and any part of the second phalange of any finger, which includes the loss of any part of the bone of such second phalange, shall be considered to be equal to the loss of 2/3 of such finger and the compensation shall be 2/3 of the amount specified above. The loss of the first phalange and any part of the second phalange of a thumb which includes the loss of any part of the bone of such second phalange, shall be considered to be equal to the loss of the entire thumb. The loss of the first and second phalanges and any part of the third proximal phalange of any finger, shall be considered as the loss of the entire finger. Amputation through the joint shall be considered a loss to the next higher schedule.

(7) For the loss of a great toe, 30 weeks.

(8) For the loss of any toe other than the great toe, 10 weeks.

(9) The loss of the first phalange of any toe shall be considered to be equal to the loss of ½ of such toe and the compensation shall be ½ of the amount above specified.

(10) The loss of more than one phalange of a toe shall be considered to be equal to the loss of the entire toe.

(11) For the loss of a hand, 150 weeks.

(12) For the loss of a forearm, 200 weeks.

(13) For the loss of an arm, excluding the shoulder joint, shoulder girdle, shoulder musculature or any other shoulder structures, 210 weeks, and for the loss of an arm, including the shoulder joint, shoulder girdle, shoulder musculature or any other shoulder structures, 225 weeks.

(14) For the loss of a foot, 125 weeks.

(15) For the loss of a lower leg, 190 weeks.

(16) For the loss of a leg, 200 weeks.

(17) For the loss of an eye, or the complete loss of the sight thereof, 120 weeks.

(18) Amputation or severance below the wrist shall be considered as the loss of a hand. Amputation at the wrist and below the elbow shall be considered as the loss of the forearm. Amputation at or above the elbow shall be considered loss of the arm. Amputation below the ankle shall be considered loss of the foot. Amputation at the ankle and below the knee shall be considered as loss of the lower leg. Amputation at or above the knee shall be considered as loss of the leg.

(19) For the complete loss of hearing of both ears, 110 weeks.

(20) For the complete loss of hearing of one ear, 30 weeks.

(21) Permanent loss of the use of a finger, thumb, hand, shoulder, arm, forearm, toe, foot, leg or lower leg or the permanent loss of the sight of an eye or the hearing of an ear, shall be equivalent to the loss thereof. For the permanent partial loss of the use of a finger, thumb, hand, shoulder, arm, toe, foot or leg, or the sight of an eye or the hearing of an ear, compensation shall be paid as provided for in K.S.A. 44-510c, and amendments thereto, per week during that proportion of the number of weeks in the foregoing schedule provided for the loss of such finger, thumb, hand, shoulder, arm, toe, foot or leg or the sight of an eye or the hearing of an ear, which partial loss thereof bears to the total loss of a finger, thumb, hand, shoulder, arm, toe, foot or leg, or the sight of an eye or the hearing of an ear; but in no event shall the compensation payable hereunder for such partial loss exceed the compensation payable under the schedule for the total loss of such finger, thumb, hand, arm, toe, foot or leg, or the sight of an eye or the hearing of an ear, exclusive of the healing period. As used in this paragraph (21), "shoulder" means the shoulder joint, shoulder girdle, shoulder musculature or any other shoulder structures.

(22) For traumatic hernia, compensation shall be limited to the compensation under K.S.A. 44-510h and 44-510i, and amendments thereto, compensation for temporary total disability during such period of time as such employee is actually unable to work on account of such hernia, and, in the event such hernia is inoperable, weekly compensation during 12 weeks, except that, in the event that such hernia is operable, the unreasonable refusal of the employee to submit to an operation for surgical repair of such hernia shall deprive such employee of any benefits under the workers compensation act.

(23) Loss of or loss of use of a scheduled member shall be based upon permanent impairment of function to the scheduled member as determined using the fourth edition of the American medical association guides to the evaluation of permanent impairment, if the impairment is contained therein, until January 1, 2015, but for injuries occurring on and after January 1, 2015, shall be determined by using the sixth edition of the American medical association guides to the evaluation of permanent impairment, if the impairment is contained therein.

(24) Where an injury results in the loss of or loss of use of more than one scheduled member within a single extremity, the functional impairment attributable to each scheduled member shall be combined pursuant to the fourth edition of the American medical association guides for evaluation of permanent impairment until January 1, 2015, but for injuries occurring on and after January 1, 2015, shall be combined pursuant to the sixth edition of the American medical association guides to the evaluation of permanent impairment, and compensation awarded shall be calculated to the highest scheduled member actually impaired.

(c) Whenever the employee is entitled to compensation for a specific injury under the foregoing schedule, the same shall be exclusive of all other compensation except the benefits provided in K.S.A. 44-510h and 44-510i, and amendments thereto, and no additional compensation shall be allowable or payable for any temporary or permanent, partial or total disability, except that the director, in proper cases, may allow additional compensation during the actual healing period, following amputation. The healing period shall not be more than 10% of the total period allowed for the scheduled injury in question nor in any event for longer than 15 weeks. The return of the employee to the employee's usual occupation shall terminate the healing period.

(d) The amount of compensation for permanent partial disability under this section shall be determined by multiplying the payment rate by the weeks payable. As used in this section:

(1) Payment rate shall be the lesser of: (A) The amount determined by multiplying the average weekly wage of the worker prior to such injury by 662/3%; or (B) the maximum provided in K.S.A. 44-510c, and amendments thereto;

(2) weeks payable shall be determined as follows: (A) Determine the weeks of benefits provided for the injury on schedule; (B) determine the weeks of temporary compensation paid by adding the amounts of temporary total and temporary partial disability compensation paid and dividing the sum by the payment rate above; (C) subtract the weeks of temporary compensation calculated in (d)(2)(B) from the weeks of benefits provided for the injury as determined in (d)(2)(A); and (D) multiply the weeks as determined in (d)(2)(C) by the percentage of permanent partial impairment of function as determined under subsection (b)(23).

The resulting award shall be paid for the number of weeks at the payment rate until fully paid or modified. Under no circumstances shall the period of permanent partial disability run concurrently with the period of temporary total or temporary partial disability.

History: L. 1968, ch. 102, § 6; L. 1970, ch. 190, § 6; L. 1974, ch. 203, § 13; L. 1975, ch. 260, § 1; L. 1979, ch. 156, § 7; L. 1987, ch. 187, § 6; L. 1993, ch. 286, § 33; L. 1996, ch. 79, § 5; L. 2000, ch. 160, § 9; L. 2011, ch. 55, § 8; L. 2013, ch. 104, § 8; Apr. 25.



44-510e Compensation for temporary or permanent partial general disabilities; whole body injury; extent of disability; computation thereof; functional impairment defined; termination upon death from other causes; limitations; other remedies excluded.

44-510e. Compensation for temporary or permanent partial general disabilities; whole body injury; extent of disability; computation thereof; functional impairment defined; termination upon death from other causes; limitations; other remedies excluded. (a) In case of whole body injury resulting in temporary or permanent partial general disability not covered by the schedule in K.S.A. 44-510d, and amendments thereto, the employee shall receive weekly compensation as determined in this subsection during the period of temporary or permanent partial general disability not exceeding a maximum of 415 weeks.

(1) Weekly compensation for temporary partial general disability shall be 662/3% of the difference between the average weekly wage that the employee was earning prior to the date of injury and the amount the employee is actually earning after such injury in any type of employment. In no case shall such weekly compensation exceed the maximum as provided for in K.S.A. 44-510c, and amendments thereto.

(2) (A) Permanent partial general disability exists when the employee is disabled in a manner which is partial in character and permanent in quality and which is not covered by the schedule in K.S.A. 44-510d, and amendments thereto. Compensation for permanent partial general disability shall also be paid as provided in this section where an injury results in:

(i) The loss of or loss of use of a shoulder, arm, forearm or hand of one upper extremity, combined with the loss of or loss of use of a shoulder, arm, forearm or hand of the other upper extremity;

(ii) the loss of or loss of use of a leg, lower leg or foot of one lower extremity, combined with the loss of or loss of use of a leg, lower leg or foot of the other lower extremity; or

(iii) the loss of or loss of use of both eyes.

(B) The extent of permanent partial general disability shall be the percentage of functional impairment the employee sustained on account of the injury as established by competent medical evidence and based on the fourth edition of the American medical association guides to the evaluation of permanent impairment, if the impairment is contained therein, until January 1, 2015, but for injuries occurring on and after January 1, 2015, based on the sixth edition of the American medical association guides to the evaluation of permanent impairment, if the impairment is contained therein.

(C) An employee may be eligible to receive permanent partial general disability compensation in excess of the percentage of functional impairment ("work disability") if:

(i) The percentage of functional impairment determined to be caused solely by the injury exceeds 7½% to the body as a whole or the overall functional impairment is equal to or exceeds 10% to the body as a whole in cases where there is preexisting functional impairment; and

(ii) the employee sustained a post-injury wage loss, as defined in subsection (a)(2)(E) of K.S.A. 44-510e, and amendments thereto, of at least 10% which is directly attributable to the work injury and not to other causes or factors.

In such cases, the extent of work disability is determined by averaging together the percentage of post-injury task loss demonstrated by the employee to be caused by the injury and the percentage of post-injury wage loss demonstrated by the employee to be caused by the injury.

(D) "Task loss" shall mean the percentage to which the employee, in the opinion of a licensed physician, has lost the ability to perform the work tasks that the employee performed in any substantial gainful employment during the five-year period preceding the injury. The permanent restrictions imposed by a licensed physician as a result of the work injury shall be used to determine those work tasks which the employee has lost the ability to perform. If the employee has preexisting permanent restrictions, any work tasks which the employee would have been deemed to have lost the ability to perform, had a task loss analysis been completed prior to the injury at issue, shall be excluded for the purposes of calculating the task loss which is directly attributable to the current injury.

(E) "Wage loss" shall mean the difference between the average weekly wage the employee was earning at the time of the injury and the average weekly wage the employee is capable of earning after the injury. The capability of a worker to earn post-injury wages shall be established based upon a consideration of all factors, including, but not limited to, the injured worker's age, physical capabilities, education and training, prior experience, and availability of jobs in the open labor market. The administrative law judge shall impute an appropriate post-injury average weekly wage based on such factors. Where the employee is engaged in post-injury employment for wages, there shall be a rebuttable presumption that the average weekly wage an injured worker is actually earning constitutes the post-injury average weekly wage that the employee is capable of earning. The presumption may be overcome by competent evidence.

(i) To establish post-injury wage loss, the employee must have the legal capacity to enter into a valid contract of employment. Wage loss caused by voluntary resignation or termination for cause shall in no way be construed to be caused by the injury.

(ii) The actual or projected weekly value of any employer-paid fringe benefits are to be included as part of the worker's post-injury average weekly wage and shall be added to the wage imputed by the administrative law judge pursuant to K.S.A. 44-510e(a)(2)(E), and amendments thereto.

(iii) The injured worker's refusal of accommodated employment within the worker's medical restrictions as established by the authorized treating physician and at a wage equal to 90% or more of the pre-injury average weekly wage shall result in a rebuttable presumption of no wage loss.

(F) The amount of compensation for whole body injury under this section shall be determined by multiplying the payment rate by the weeks payable. As used in this section: (1) The payment rate shall be the lesser of: (A) The amount determined by multiplying the average weekly wage of the worker prior to such injury by 662/3%; or (B) the maximum provided in K.S.A. 44-510c, and amendments thereto; (2) weeks payable shall be determined as follows: (A) Determine the weeks of temporary compensation paid by adding the amounts of temporary total and temporary partial disability compensation paid and dividing the sum by the payment rate above; (B) subtract from 415 weeks the total number of weeks of temporary compensation paid as determined in (F)(2)(A), excluding the first 15 such weeks; and (3) multiply the number of weeks as determined in (F)(2)(B) by the percentage of functional impairment pursuant to subsection (a)(2)(B) or the percentage of work disability pursuant to subsection (a)(2)(C), whichever is applicable.

(3) When an injured worker is eligible to receive an award of work disability, compensation is limited to the value of the work disability as calculated above. In no case shall functional impairment and work disability be awarded together.

The resulting award shall be paid for the number of disability weeks at the payment rate until fully paid or modified. In any case of permanent partial disability under this section, the employee shall be paid compensation for not to exceed 415 weeks following the date of such injury. If there is an award of permanent disability as a result of the compensable injury, there shall be a presumption that disability existed immediately after such injury. Under no circumstances shall the period of permanent partial disability run concurrently with the period of temporary total or temporary partial disability.

(b) If an employee has sustained an injury for which compensation is being paid, and the employee's death is caused by other and independent causes, any payment of compensation already due the employee at the time of death and then unpaid shall be paid to the employee's dependents directly or to the employee's legal representatives if the employee left no dependent, but the liability of the employer for the payments of compensation not yet due at the time of the death of such employee shall cease and be abrogated by the employee's death.

(c) The total amount of compensation that may be allowed or awarded an injured employee for all injuries received in any one accident shall in no event exceed the compensation which would be payable under the workers compensation act for 100% permanent total disability resulting from such accident.

(d) Where a minor employee or a minor employee's dependents are entitled to compensation under the workers compensation act, such compensation shall be exclusive of all other remedies or causes of action for such injury or death, and no claim or cause of action against the employer shall inure or accrue to or exist in favor of the parent or parents of such minor employee on account of any damage resulting to such parent or parents on account of the loss of earnings or loss of service of such minor employee.

(e) In any case of injury to or death of an employee, where the employee or the employee's dependents are entitled to compensation under the workers compensation act, such compensation shall be exclusive of all other remedies or causes of action for such injury or death, and no claim or action shall inure, accrue to or exist in favor of the surviving spouse or any relative or next of kin of such employee against such employer on account of any damage resulting to such surviving spouse or any relative or next of kin on account of the loss of earnings, services, or society of such employee or on any other account resulting from or growing out of the injury or death of such employee.

History: L. 1968, ch. 102, § 7; L. 1970, ch. 190, § 4; L. 1974, ch. 203, § 14; L. 1987, ch. 187, § 7; L. 1993, ch. 286, § 34; L. 1996, ch. 79, § 6; L. 2011, ch. 55, § 9; L. 2013, ch. 104, § 9; Apr. 25.



44-510f Employer's maximum liability for disability compensation; credit for unearned wages.

44-510f. Employer's maximum liability for disability compensation; credit for unearned wages. (a) Notwithstanding any provision of the workers compensation act to the contrary, the maximum compensation benefits payable by an employer shall not exceed the following:

(1) For permanent total disability, including temporary total, temporary partial, permanent partial and temporary partial disability payments paid or due, $155,000 for an injury;

(2) for temporary total disability, including any prior permanent total, permanent partial or temporary partial disability payments paid or due, $130,000 for an injury;

(3) subject to the provisions of subsection (a)(4), for permanent or temporary partial disability, including any prior temporary total, permanent total, temporary partial, or permanent partial disability payments paid or due, $130,000 for an injury; and

(4) for permanent partial disability, where functional impairment only is awarded, $75,000 for an injury. The $75,000 cap contained in this subsection shall apply whether or not temporary total disability or temporary partial disability benefits were paid.

(b) If an employer shall voluntarily pay unearned wages to an employee in addition to any amount of disability benefits to which the employee is entitled under the workers compensation act, the excess amount paid:

(1) Shall be allowed as a credit to the employer in any final settlement, or

(2) may be withheld from the employee's wages in weekly amounts equal to the weekly amount or amounts paid in excess of compensation due. The excess amount paid may only be withheld from the employee’s wages if the employee's average weekly wage for the calendar year exceeds 125% of the state's average weekly wage, determined as provided in K.S.A. 44-511, and amendments thereto.

History: L. 1974, ch. 203, § 16; L. 1977, ch. 176, § 1; L. 1979, ch. 156, § 8; L. 1987, ch. 187, § 8; L. 1993, ch. 286, § 35; L. 2011, ch. 55, § 10;  May 15.



44-510g Vocational rehabilitation, agreement of employer or insurance carrier; vocational rehabilitation administrator and assistants; qualified service providers, referrals.

44-510g. Vocational rehabilitation, agreement of employer or insurance carrier; vocational rehabilitation administrator and assistants; qualified service providers, referrals. (a) A primary purpose of the workers compensation act shall be to restore the injured employee to work at a comparable wage. To this end, the director shall appoint, subject to the approval of the secretary, a specialist in vocational rehabilitation, who shall be referred to as the vocational rehabilitation administrator. No vocational assessment, evaluation, services or training shall be provided or made available under the workers compensation act unless specifically agreed to by the employer or insurance carrier providing or making available such assessment, evaluation, services or training. Upon such agreement, the vocational rehabilitation administrator may make recommendations for and supervise such assessment, evaluation, services or training on behalf of the employee and such assessment, evaluation, services or training shall not be arbitrarily terminated by the employer or insurance carrier once such agreement is entered into by the employer or insurance carrier. Nothing in this section shall prohibit the employee from obtaining such assessment, evaluation, services or training at the employee's expense from any provider or through any other public or private funding or agency. The director may appoint, subject to the approval of the secretary, assistant vocational rehabilitation administrators. The vocational rehabilitation administrator and the assistant vocational rehabilitation administrators shall be in the classified service under the Kansas civil service act. The vocational rehabilitation administrator and the assistant vocational rehabilitation administrators, subject to the direction of the vocational rehabilitation administrator, shall: (1) Continuously study the problems of vocational rehabilitation; (2) investigate and maintain a directory of all vocational rehabilitation facilities, public or private, in this state, and, where the vocational rehabilitation administrator determines necessary, in any other state; and (3) be fully knowledgeable regarding the eligibility requirements of all state, federal and other public vocational rehabilitation facilities and benefits.

(b) The director shall approve as qualified such individuals, facilities, institutions, agencies and employer programs as the director finds are capable of rendering competent vocational rehabilitation services and which are referred to in this section as "providers." The director shall continuously monitor the quality and timeliness of the services of providers found qualified by the director to provide vocational rehabilitation services. No such provider shall be approved as qualified unless the provider is equipped with such physical facilities as the director deems necessary and is staffed with personnel specifically trained and qualified, as the director deems necessary, to provide vocational rehabilitation services.

If the employer or the employer's insurance carrier do not agree to provide vocational rehabilitation services, the employee may request the vocational rehabilitation administrator to refer the employee to an appropriate provider for vocational rehabilitation services to be provided at the employee's expense. Referrals for vocational rehabilitation services shall not be made to a provider in which the employer, the employer's insurance carrier or the claims adjusting company handling the claim has a demonstrable financial interest, unless a full, written disclosure of the demonstrable financial interest has been submitted in writing by the provider to the employer, the employer's insurance carrier, any claims adjusting company handling the claim, the employee and the vocational rehabilitation administrator. Medical management or medical monitoring services shall not be considered to be providing vocational rehabilitation services and the costs thereof shall not be considered as the payment of workers compensation benefits nor medical benefits.

History: L. 1974, ch. 203, § 17; L. 1976, ch. 370, § 19; L. 1980, ch. 146, § 2; L. 1986, ch. 318, § 54; L. 1987, ch. 189, § 1; L. 1989, ch. 149, § 1; L. 1990, ch. 185, § 1; L. 1990, ch. 183, § 4; L. 1991, ch. 144, § 4; L. 1993, ch. 286, § 36; July 1.



44-510h Medical compensation; change of health care provider; examination by alternate health care provider; faith healing; preventative hepatitis treatment; presumption of employer's obligations; termination of.

44-510h. Medical compensation; change of health care provider; examination by alternate health care provider; faith healing; preventative hepatitis treatment; presumption of employer's obligations; termination of. (a) It shall be the duty of the employer to provide the services of a health care provider, and such medical, surgical and hospital treatment, including nursing, medicines, medical and surgical supplies, ambulance, crutches, apparatus and transportation to and from the home of the injured employee to a place outside the community in which such employee resides, and within such community if the director, in the director's discretion, so orders, including transportation expenses computed in accordance with subsection (a) of K.S.A. 44-515, and amendments thereto, as may be reasonably necessary to cure and relieve the employee from the effects of the injury.

(b) (1) If the director finds, upon application of an injured employee, that the services of the health care provider furnished as provided in subsection (a) and rendered on behalf of the injured employee are not satisfactory, the director may authorize the appointment of some other health care provider. In any such case, the employer shall submit the names of two health care providers who, if possible given the availability of local health care providers, are not associated in practice together. The injured employee may select one from the list who shall be the authorized treating health care provider. If the injured employee is unable to obtain satisfactory services from any of the health care providers submitted by the employer under this paragraph, either party or both parties may request the director to select a treating health care provider.

(2) Without application or approval, an employee may consult a health care provider of the employee's choice for the purpose of examination, diagnosis or treatment, but the employer shall only be liable for the fees and charges of such health care provider up to a total amount of $500. The amount allowed for such examination, diagnosis or treatment shall not be used to obtain a functional impairment rating. Any medical opinion obtained in violation of this prohibition shall not be admissible in any claim proceedings under the workers compensation act.

(c) An injured employee whose injury or disability has been established under the workers compensation act may rely, if done in good faith, solely or partially on treatment by prayer or spiritual means in accordance with the tenets of practice of a church or religious denomination without suffering a loss of benefits subject to the following conditions:

(1) The employer or the employer's insurance carrier agrees thereto in writing either before or after the injury;

(2) the employee submits to all physical examinations required by the workers compensation act;

(3) the cost of such treatment shall be paid by the employee unless the employer or insurance carrier agrees to make such payment;

(4) the injured employee shall be entitled only to benefits that would reasonably have been expected had such employee undergone medical or surgical treatment; and

(5) the employer or insurance carrier that made an agreement under paragraph (1) or (3) of this subsection may withdraw from the agreement on 10 days' written notice.

(d) In any employment to which the workers compensation act applies, the employer shall be liable to each employee who is employed as a duly authorized law enforcement officer, firefighter, driver of an ambulance as defined in subsection (b) [(d)] of K.S.A. 65-6112, and amendments thereto, an ambulance attendant as defined in subsection (d) of K.S.A. 65-6112, and amendments thereto, or a member of a regional emergency medical response team as provided in K.S.A. 48-928, and amendments thereto, including any person who is serving on a volunteer basis in such capacity, for all reasonable and necessary preventive medical care and treatment for hepatitis to which such employee is exposed under circumstances arising out of and in the course of employment.

(e) It is presumed that the employer’s obligation to provide the services of a health care provider, and such medical, surgical and hospital treatment, including nursing, medicines, medical and surgical supplies, ambulance, crutches, apparatus and transportation to and from the home of the injured employee to a place outside the community in which such employee resides, and within such community if the director, in the director's discretion, so orders, including transportation expenses computed in accordance with subsection (a) of K.S.A. 44-515, and amendments thereto, shall terminate upon the employee reaching maximum medical improvement. Such presumption may be overcome with medical evidence that it is more probably true than not that additional medical treatment will be necessary after such time as the employee reaches maximum medical improvement. The term "medical treatment" as used in this subsection (e) means only that treatment provided or prescribed by a licensed health care provider and shall not include home exercise programs or over-the-counter medications.

History: L. 2000, ch. 160, § 1; L. 2002, ch. 149, § 3; L. 2011, ch. 55, § 11;  May 15.



44-510i Medical benefits; appointment of medical administrator; maximum medical fee schedule; advisory panel.

44-510i. Medical benefits; appointment of medical administrator; maximum medical fee schedule; advisory panel. (a) The director shall appoint, subject to the approval of the secretary, a specialist in health services delivery, who shall be referred to as the medical administrator. The medical administrator shall be a person licensed to practice medicine and surgery in this state and shall be in the unclassified service under the Kansas civil service act.

(b) The medical administrator, subject to the direction of the director, shall have the duty of overseeing the providing of health care services to employees in accordance with the provisions of the workers compensation act, including, but not limited to:

(1) Preparing, with the assistance of the advisory panel, the fee schedule for health care services as set forth in this section;

(2) developing, with the assistance of the advisory panel, the utilization review program for health care services as set forth in this section;

(3) developing a system for collecting and analyzing data on expenditures for health care services by each type of provider under the workers compensation act; and

(4) carrying out such other duties as may be delegated or directed by the director or secretary.

(c) The director shall prepare and adopt rules and regulations which establish a schedule of maximum fees for medical, surgical, hospital, dental, nursing, vocational rehabilitation or any other treatment or services provided or ordered by health care providers and rendered to employees under the workers compensation act and procedures for appeals and review of disputed charges or services rendered by health care providers under this section;

(1) The schedule of maximum fees shall be reasonable, shall promote health care cost containment and efficiency with respect to the workers compensation health care delivery system, and shall be sufficient to ensure availability of such reasonably necessary treatment, care and attendance to each injured employee to cure and relieve the employee from the effects of the injury. The schedule shall include provisions and review procedures for exceptional cases involving extraordinary medical procedures or circumstances and shall include costs and charges for medical records and testimony.

(2) In every case, all fees, transportation costs, charges under this section and all costs and charges for medical records and testimony shall be subject to approval by the director and shall be limited to such as are fair, reasonable and necessary. The schedule of maximum fees shall be revised as necessary at least every two years by the director to assure that the schedule is current, reasonable and fair.

(3) Any contract or any billing or charge which any health care provider, vocational rehabilitation service provider, hospital, person or institution enters into with or makes to any patient for services rendered in connection with injuries covered by the workers compensation act or the fee schedule adopted under this section, which is or may be in excess of or not in accordance with such act or fee schedule, is unlawful, void and unenforceable as a debt.

(d) There is hereby created an advisory panel to assist the director in establishing a schedule of maximum fees as required by this section. The panel shall consist of the commissioner of insurance and 11 members appointed as follows: One person shall be appointed by the Kansas medical society; one member shall be appointed by the Kansas association of osteopathic medicine; one member shall be appointed by the Kansas hospital association; one member shall be appointed by the Kansas chiropractic association; one member shall be appointed by the Kansas physical therapy association, one member shall be appointed by the Kansas occupational therapy association and five members shall be appointed by the secretary. Of the members appointed by the secretary, two shall be representatives of employers recommended to the secretary by the Kansas chamber of commerce and industry; two shall be representatives of employees recommended to the secretary by the Kansas AFL-CIO; and one shall be a representative of providers of vocational rehabilitation services pursuant to K.S.A. 44-510g, and amendments thereto. Each appointed member shall be appointed for a term of office of two years which shall commence on July 1 of the year of appointment. Members of the advisory panel attending meetings of the advisory panel, or attending a subcommittee of the advisory panel authorized by the advisory panel, shall be paid subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

(e) All fees and other charges paid for such treatment, care and attendance, including treatment, care and attendance provided by any health care provider, hospital or other entity providing health care services, shall not exceed the amounts prescribed by the schedule of maximum fees established under this section or the amounts authorized pursuant to the provisions and review procedures prescribed by the schedule for exceptional cases. With the exception of the rules and regulations established for the payment of selected hospital inpatient services under the diagnosis related group prospective payment system, a health care provider, hospital or other entity providing health care services shall be paid either such health care provider, hospital or other entity's usual and customary charge for the treatment, care and attendance or the maximum fees as set forth in the schedule, whichever is less. In reviewing and approving the schedule of maximum fees, the director shall consider the following:

(1) The levels of fees for similar treatment, care and attendance imposed by other health care programs or third-party payors in the locality in which such treatment or services are rendered;

(2) the impact upon cost to employers for providing a level of fees for treatment, care and attendance which will ensure the availability of treatment, care and attendance required for injured employees;

(3) the potential change in workers compensation insurance premiums or costs attributable to the level of treatment, care and attendance provided; and

(4) the financial impact of the schedule of maximum fees upon health care providers and health care facilities and its effect upon their ability to make available to employees such reasonably necessary treatment, care and attendance to each injured employee to cure and relieve the employee from the effects of the injury.

History: L. 2000, ch. 160, § 2; L. 2001, ch. 121, § 2; L. 2005, ch. 198, § 1; July 1.



44-510j Medical benefits; fee disputes; utilization and peer review.

44-510j. Medical benefits; fee disputes; utilization and peer review. When an employer's insurance carrier or a self-insured employer disputes all or a portion of a bill for services rendered for the care and treatment of an employee under this act, the following procedures apply:

(a) (1) The employer or carrier shall notify the service provider within 30 days of receipt of the bill of the specific reason for refusing payment or adjusting the bill. Such notice shall inform the service provider that additional information may be submitted with the bill and reconsideration of the bill may be requested. The provider shall send any request for reconsideration within 30 days of receiving written notice of the bill dispute. If the employer or carrier continues to dispute all or a portion of the bill after receiving additional information from the provider, the employer, carrier or provider may apply for an informal hearing before the director.

(2) If a provider sends a bill to such employer or carrier and receives no response within 30 days as allowed in subsection (a) and if a provider sends a second bill and receives no response within 60 days of the date the provider sent the first bill, the provider may apply for an informal hearing before the director.

(3) Payments shall not be delayed beyond 60 days for any amounts not in dispute. Acceptance by any provider of a payment amount which is less than the full amount charged for the services shall not affect the right to have a review of the claim for the outstanding or remaining amounts.

(b) The application for informal hearing shall include copies of the disputed bills, all correspondence concerning the bills and any additional written information the party deems appropriate. When anyone applies for an informal hearing before the director, copies of the application shall be sent to all parties to the dispute and the employee. Within 20 days of receiving the application for informal hearing, the other parties to the dispute shall send any additional written information deemed relevant to the dispute to the director.

(c) The director or the director's designee shall hold the informal hearing to hear and determine all disputes as to such bills and interest due thereon. Evidence in the informal hearing shall be limited to the written submissions of the parties. The informal hearing may be held by electronic means. Any employer, carrier or provider may personally appear in or be represented at the hearing. If the parties are unable to reach a settlement regarding the dispute, the officer hearing the dispute shall enter an order so stating.

(d) After the entry of the order indicating that the parties have not settled the dispute after the informal hearing, the director shall schedule a formal hearing.

(1) Prior to the date of the formal hearing, the director may conduct a utilization review concerning the disputed bill. The director shall develop and implement, or contract with a qualified entity to develop and implement, utilization review procedures relating to the services rendered by providers and facilities, which services are paid for in whole or in part pursuant to the workers compensation act. The director may contract with one or more private foundations or organizations to provide utilization review of service providers pursuant to the workers compensation act. Such utilization review shall result in a report to the director indicating whether a provider improperly utilized or otherwise rendered or ordered unjustified treatment or services or that the fees for such treatment or services were excessive and a statement of the basis for the report's conclusions. After receiving the utilization review report, the director also may order a peer review. A copy of such reports shall be provided to all parties to the dispute at least 20 days prior to the formal hearing. No person shall be subject to civil liability for libel, slander or any other relevant tort cause of action by virtue of performing a peer or utilization review under contract with the director.

(2) The formal hearing shall be conducted by hearing officers, the medical administrator or both as appointed by the director. During the formal hearing parties to the dispute shall have the right to appear or be represented and may produce witnesses, including expert witnesses, and such other relevant evidence as may be otherwise allowed under the workers compensation act. If the director finds that a provider or facility has made excessive charges or provided or ordered unjustified treatment, services, hospitalization or visits, the provider or facility may, subject to the director's order, receive payment pursuant to this section from the carrier, employer or employee for the excessive fees or unjustified treatment, services, hospitalization or visits and such provider may be ordered to repay any fees or charges collected therefor. If it is determined after the formal hearing that a provider improperly utilized or otherwise rendered or ordered unjustified treatment or services or that the fees for such treatment or services were excessive, the director may provide a report to the licensing board of the service provider with full documentation of any such determination, except that no such report shall be provided until after judicial review if the order is appealed. Any decision rendered under this section may be reviewed by the workers compensation appeals board. A party must file a notice of appeal within 10 days of the issuance of any decision under this section. The record on appeal shall be limited only to the evidence presented to the hearing officer. The decision of the director shall be affirmed unless the board determines that the decision was not supported by substantial competent evidence.

(e) By accepting payment pursuant to this section for treatment or services rendered to an injured employee, the provider shall be deemed to consent to submitting all necessary records to substantiate the nature and necessity of the service or charge and other information concerning such treatment to utilization review under this section. Such health care provider shall comply with any decision of the director pursuant to this section.

(f) Except as provided in K.S.A. 60-437, and amendments thereto, and this section, findings and records which relate to utilization and peer review conducted pursuant to this section shall be privileged and shall not be subject to discovery, subpoena or other means of legal compulsion for release to any person or entity and shall not be admissible in evidence in any judicial or administrative proceeding, except those proceedings authorized pursuant to this section. In any proceedings where there is an application by an employee, employer, insurance carrier or the workers compensation fund for a hearing pursuant to K.S.A. 44-534a, and amendments thereto, for a change of medical benefits which has been filed after a health care provider, employer, insurance carrier or the workers compensation fund has made application to the medical services section of the division for the resolution of a dispute or matter pursuant to the provisions of this section, all reports, information, statements, memoranda, proceedings, findings and records which relate to utilization and peer review including the records of contract reviewers and findings and records of the medical services section of the division shall be admissible at the hearing before the administrative law judge on the issue of the medical benefits to which an employee is entitled.

(g) A provider may not improperly overcharge or charge for services which were not provided for the purpose of obtaining additional payment. Any dispute regarding such actions shall be resolved in the same manner as other bill disputes as provided by this section. Any violation of the provisions of this section or K.S.A. 44-510i, and amendments thereto, which is willful or which demonstrates a pattern of improperly charging or overcharging for services rendered pursuant to this act constitutes grounds for the director to impose a civil fine not to exceed $5,000. Any civil fine imposed under this section shall be subject to review by the board. All moneys received for civil fines imposed under this section shall be deposited in the state treasury to the credit of the workers compensation fund.

(h) Any health care provider, nurse, physical therapist, any entity providing medical, physical or vocational rehabilitation services or providing reeducation or training pursuant to K.S.A. 44-510g, and amendments thereto, medical supply establishment, surgical supply establishment, ambulance service or hospital which accept the terms of the workers compensation act by providing services or material thereunder shall be bound by the fees approved by the director and no injured employee or dependent of a deceased employee shall be liable for any charges above the amounts approved by the director. If the employer has knowledge of the injury and refuses or neglects to reasonably provide the services of a health care provider required by this act, the employee may provide the same for such employee, and the employer shall be liable for such expenses subject to the regulations adopted by the director. No action shall be filed in any court by a health care provider or other provider of services under this act for the payment of an amount for medical services or materials provided under the workers compensation act and no other action to obtain or attempt to obtain or collect such payment shall be taken by a health care provider or other provider of services under this act, including employing any collection service, until after final adjudication of any claim for compensation for which an application for hearing is filed with the director under K.S.A. 44-534, and amendments thereto. In the case of any such action filed in a court prior to the date an application is filed under K.S.A. 44-534, and amendments thereto, no judgment may be entered in any such cause and the action shall be stayed until after the final adjudication of the claim. In the case of an action stayed hereunder, any award of compensation shall require any amounts payable for medical services or materials to be paid directly to the provider thereof plus an amount of interest at the rate provided by statute for judgments. No period of time under any statute of limitation, which applies to a cause of action barred under this subsection, shall commence or continue to run until final adjudication of the claim under the workers compensation act.

(i) As used in this section, unless the context or the specific provisions clearly require otherwise, "carrier" means a self-insured employer, an insurance company or a qualified group-funded workers compensation pool and "provider" means any health care provider, vocational rehabilitation service provider or any facility providing health care services or vocational rehabilitation services, or both, including any hospital.

History: L. 2000, ch. 160, § 3; L. 2013, ch. 104, § 5; Apr. 25.



44-510k Post-award medical benefits; application; notice; attorney fees; termination or modification of benefits.

44-510k. Post-award medical benefits; application; notice; attorney fees; termination or modification of benefits. (a) (1) At any time after the entry of an award for compensation wherein future medical benefits were awarded, the employee, employer or insurance carrier may make application for a hearing, in such form as the director may require for the furnishing, termination or modification of medical treatment. Such post-award hearing shall be held by the assigned administrative law judge, in any county designated by the administrative law judge, and the judge shall conduct the hearing as provided in K.S.A. 44-523, and amendments thereto.

(2) The administrative law judge can (A) make an award for further medical care if the administrative law judge finds that it is more probably true than not that the injury which was the subject of the underlying award is the prevailing factor in the need for further medical care and that the care requested is necessary to cure or relieve the effects of such injury, or (B) terminate or modify an award of current or future medical care if the administrative law judge finds that no further medical care is required, the injury which was the subject of the underlying award is not the prevailing factor in the need for further medical care, or that the care requested is not necessary to cure or relieve the effects of such injury.

(3) If the claimant has not received medical treatment, as defined in subsection (e) of K.S.A. 44-510h, and amendments thereto, from an authorized health care provider within two years from the date of the award or two years from the date the claimant last received medical treatment from an authorized health care provider, the employer shall be permitted to make application under this section for permanent termination of future medical benefits. In such case, there shall be a presumption that no further medical care is needed as a result of the underlying injury. The presumption may be overcome by competent medical evidence.

(4) No post-award benefits shall be ordered, modified or terminated without giving all parties to the award the opportunity to present evidence, including taking testimony on any disputed matters. A finding with regard to a disputed issue shall be subject to a full review by the board under subsection (b) of K.S.A. 44-551, and amendments thereto. Any action of the board pursuant to post-award orders shall be subject to review under K.S.A. 44-556, and amendments thereto.

(b) Any application for hearing made pursuant to this section shall receive priority setting by the administrative law judge, only superseded by preliminary hearings pursuant to K.S.A. 44-534a, and amendments thereto. The parties shall meet and confer prior to the hearing pursuant to this section, but a prehearing settlement conference shall not be necessary. The administrative law judge shall have authority to award medical treatment relating back to the entry of the underlying award, but in no event shall such medical treatment relate back more than six months following the filing of such application for post-award medical treatment. Reviews taken under this section shall receive priority settings before the board, only superseded by reviews for preliminary hearings. A decision shall be rendered by the board within 30 days from the time the review hereunder is submitted.

(c) The administrative law judge may award attorney fees and costs on the claimant's behalf consistent with subsection (g) of K.S.A. 44-536, and amendments thereto. As used in this subsection, "costs" include, but are not limited to, witness fees, mileage allowances, any costs associated with reproduction of documents that become a part of the hearing record, the expense of making a record of the hearing and such other charges as are by statute authorized to be taxed as costs.

History: L. 2000, ch. 160, § 4; L. 2002, ch. 122, § 6; L. 2011, ch. 55, § 12;  May 15.



44-510l Warning notice to injured employee.

44-510l. Warning notice to injured employee. (a) An insurer or self-insured employer shall provide the following notice to an insured worker on or with the first check for temporary disability benefits:

Warning: Acceptance of employment with a different employer that requires the performance of activities you have stated you cannot perform because of the injury for which you are receiving temporary disability benefits could constitute fraud and could result in loss of future benefits and restitution of prior workers compensation awards and benefits paid.

(b) This section shall be part of and supplemental to the workers compensation act.

History: L. 2011, ch. 55, § 2; May 15.



44-511 Definitions; average weekly wage; volunteers; state's average weekly wage.

44-511. Definitions; average weekly wage; volunteers; state's average weekly wage. (a) As used in this section:

(1) The term "money" shall be construed to mean the gross remuneration, on an hourly, output, salary, commission or other basis earned while employed by the employer, including bonuses and gratuities. Money shall not include any additional compensation, as defined in paragraph 2.

(2) (A) The term "additional compensation" shall include and mean only the following: (i) Board and lodging when furnished by the employer as part of the wages, which shall be valued at a maximum of $25 per week for board and lodging combined, unless the value has been fixed otherwise by the employer and employee prior to the date of the accident or injury, or unless a higher weekly value is proved; and (ii) employer-paid life insurance, disability insurance, health and accident insurance and employer contributions to pension and profit sharing plans.

(B) In no case shall additional compensation include any amounts of employer taxes paid by the employer under the old-age and survivors insurance system embodied in the federal social security system.

(C) Additional compensation shall not be included in the calculation of average wage until and unless such additional compensation is discontinued. If such additional compensation is discontinued subsequent to a computation of average weekly wages under this section, there shall be a recomputation to include such discontinued additional compensation.

(3) The term "wage" shall be construed to mean the total of the money and any additional compensation which the employee receives for services rendered for the employer in whose employment the employee sustains an injury arising out of and in the course of such employment.

(b) (1) Unless otherwise provided, the employee's average weekly wage for the purpose of computing any compensation benefits provided by the workers compensation act shall be the wages the employee earned during the calendar weeks employed by the employer, up to 26 calendar weeks immediately preceding the date of the injury, divided by the number of calendar weeks the employee actually worked, or by 26 as the case may be.

(2) If actually employed by the employer for less than one calendar week immediately preceding the accident or injury, the average weekly wage shall be determined by the administrative law judge based upon all of the evidence and circumstances, including the usual wage for similar services paid by the same employer, or if the employer has no employees performing similar services, the usual wage paid for similar services by other employers. The average weekly wage so determined shall not exceed the actual average weekly wage the employee was reasonably expected to earn in the employee's specific employment, including the average weekly value of any additional compensation.

(3) The average weekly wage of an employee who performs the same or a very similar type of work on a part-time basis for each of two or more employers, shall be the sum of the average weekly wages of such employee paid by each of the employers.

(4) In determining an employee's average weekly wage with respect to the employer against whom claim for compensation is made, no money or additional compensation paid to or received by the employee from such employer, or from any source other than from such employer, shall be included as wages, except as provided in this section. No wages, other compensation or benefits of any type, except as provided in this section, shall be considered or included in determining the employee's average weekly wage.

(5) (A) The average weekly wage of a person serving on a volunteer basis as a duly authorized law enforcement officer, ambulance attendants and drivers as provided in subsection (b) of K.S.A. 44-508, and amendments thereto, firefighter or members of regional emergency medical response teams as provided in K.S.A. 48-928, and amendments thereto, who receives no wages for such services, or who receives wages which are substantially less than the usual wages paid for such services by comparable employers to employees who are not volunteers, shall be computed on the basis of the dollar amount closest to, but not exceeding, 112½% of the state average weekly wage.

(B) The average weekly wage of any person performing community service work shall be deemed to be $37.50.

(C) The average weekly wage of a volunteer member of the Kansas department of civil air patrol officially engaged in the performance of functions specified in K.S.A. 48-3302, and amendments thereto, shall be deemed to be $476.38. Whenever the rates of compensation of the pay plan for persons in the classified service under the Kansas civil service act are increased for payroll periods chargeable to fiscal years commencing after June 30, 1988, the average weekly wage which is deemed to be the average weekly wage under the provisions of this subsection for a volunteer member of the Kansas department of civil air patrol shall be increased by an amount, adjusted to the nearest dollar, computed by multiplying the average of the percentage increases in all monthly steps of such pay plan by the average weekly wage deemed to be the average weekly wage of such volunteer member under the provisions of this subsection prior to the effective date of such increase in the rates of compensation of the pay plan for persons in the classified service under the Kansas civil service act.

(D) The average weekly wage of any other volunteer under the workers compensation act, who receives no wages for such services, or who receives wages which are substantially less than the usual wages paid for such services by comparable employers to employees who are not volunteers, shall be computed on the basis of the usual wages paid by the employer for such services to employees who are not volunteers, or, if the employer has no employees performing such services for wages who are not volunteers, the average weekly wage shall be computed on the basis of the usual wages paid for such services by comparable employers to employees who are not volunteers. Volunteer employment is not presumed to be full-time employment.

(c) The state's average weekly wage for any year shall be the average weekly wage paid to employees in insured work subject to Kansas employment security law as determined annually by the secretary of labor as provided in K.S.A. 44-704, and amendments thereto.

(d) Members of a labor union or other association who perform services in [on] behalf of the labor union or other association and who are not paid as full-time employees of the labor union or other association and who are injured or suffer occupational disease in the course of the performance of duties in [on] behalf of the labor union or other association shall recover compensation benefits under the workers compensation act from the labor union or other association if the labor union or other association files an election with the director to bring its members who perform such services under the coverage of the workers compensation act. The average weekly wage for the purpose of this subsection shall be based on what the employee would earn in the employee's general occupation if at the time of the injury the employee had been performing work in the employee's general occupation. The insurance coverage shall be furnished by the labor union or other association.

History: L. 1927, ch. 232, § 11; L. 1933, ch. 74, § 1 (Special Session); L. 1941, ch. 263, § 1; L. 1955, ch. 250, § 5; L. 1974, ch. 203, § 18; L. 1977, ch. 175, § 3; L. 1979, ch. 156, § 9; L. 1986, ch. 189, § 2; L. 1987, ch. 187, § 9; L. 1988, ch. 167, § 6; L. 1993, ch. 286, § 37; L. 2001, ch. 121, § 3; L. 2002, ch. 149, § 4; L. 2004, ch. 179, § 16; L. 2011, ch. 55, § 13;  May 15.



44-512 Time and manner of compensation payments.

44-512. Time and manner of compensation payments. Workers compensation payments shall be made at the same time, place and in the same manner as the wages of the worker were payable at the time of the accident, but upon the application of either party the administrative law judge may modify such requirements in a particular case as the administrative law judge deems just, except that: (a) Payments from the workers compensation fund established by K.S.A. 44-566a, and amendments thereto, shall be made in the manner approved by the commissioner of insurance; (b) payments from the state workers compensation self-insurance fund established by K.S.A. 44-575, and amendments thereto, shall be made in a manner approved by the secretary of health and environment; and (c) whenever temporary total disability compensation is to be paid under the workers compensation act, payments shall be made only in cash, by check or in the same manner that the employee is normally compensated for salary or wages and not by any other means, except that any such compensation may be paid by warrant of the director of accounts and reports issued for payment of such compensation from the workers compensation fund or the state workers compensation self-insurance fund under the workers compensation act.

History: L. 1927, ch. 232, § 12; L. 1974, ch. 203, § 19; L. 1975, ch. 260, § 2; L. 1980, ch. 264, § 17; L. 1982, ch. 213, § 1; L. 1988, ch. 168, § 1; L. 1993, ch. 286, § 38; L. 1995, ch. 132, § 1; L. 2013, ch. 104, § 10, Apr. 25.



44-512a Failure to pay compensation when due; civil penalty; imposition and collection; attorney fees; other remedies.

44-512a. Failure to pay compensation when due; civil penalty; imposition and collection; attorney fees; other remedies. (a) In the event any compensation, including medical compensation, which has been awarded under the workers compensation act, is not paid when due to the person, firm or corporation entitled thereto, the employee shall be entitled to a civil penalty, to be set by the administrative law judge and assessed against the employer or insurance carrier liable for such compensation in an amount of not more than $100 per week for each week any disability compensation is past due and in an amount for each past due medical bill equal to the larger of either the sum of $25 or the sum equal to 10% of the amount which is past due on the medical bill, if: (1) Service of written demand for payment, setting forth with particularity the items of disability and medical compensation claimed to be unpaid and past due, has been made personally or by registered mail on the employer or insurance carrier liable for such compensation and its attorney of record; and (2) payment of such demand is thereafter refused or is not made within 20 days from the date of service of such demand.

(b) After the service of such written demand, if the payment of disability compensation or medical compensation set forth in the written demand is not made within 20 days from the date of service of such written demand, plus any civil penalty, as provided in subsection (a), if such compensation was in fact past due, then all past due compensation and any such penalties shall become immediately due and payable. Service of written demand shall be required only once after the final award. Subsequent failures to pay compensation, including medical compensation, shall entitle the employee to apply for the civil penalty without demand. The employee may maintain an action in the district court of the county where the cause of action arose for the collection of such past due disability compensation and medical compensation, any civil penalties due under this section and reasonable attorney fees incurred in connection with the action.

(c) The remedies of execution, attachment, garnishment or any other remedy or procedure for the collection of a debt now provided by the laws of this state shall apply to such action and also to all judgments entered under the provisions of K.S.A. 44-529 and amendments thereto, except that no exemption granted by any law shall apply except the homestead exemption granted and guaranteed by the constitution of this state.

History: L. 1943, ch. 189, § 1; L. 1961, ch. 243, § 2; L. 1974, ch. 203, § 20; L. 1987, ch. 187, § 10; L. 1990, ch. 183, § 5; L. 1993, ch. 286, § 39; July 1.



44-512b Failure to pay compensation prior to award without just cause; interest, penalty.

44-512b. Failure to pay compensation prior to award without just cause; interest, penalty. (a) Whenever the administrative law judge or board finds, upon a hearing conducted pursuant to K.S.A. 44-523 and amendments thereto or upon review or appeal of an award entered in such a hearing, that there was not just cause or excuse for the failure of the employer or insurance carrier to pay, prior to an award, the compensation claimed to the person entitled thereto, the employee shall be entitled to interest on the amount of the disability compensation found to be due and unpaid at the rate of interest prescribed pursuant to subsection (e)(1) of K.S.A. 16-204 and amendments thereto. Such interest shall be assessed against the employer or insurance carrier liable for the compensation and shall accrue from the date such compensation was due.

(b) Interest assessed pursuant to this section shall be considered a penalty and shall not be considered a loss or a loss adjustment expense by an insurance carrier in the promulgation of rates for workers compensation insurance.

(c) This section shall be part of and supplemental to the workers compensation act.

History: L. 1979, ch. 158, § 2; L. 1980, ch. 146, § 3; L. 1988, ch. 169, § 1; L. 1993, ch. 286, § 40; July 1.



44-513a Minors entitled to compensation; payment.

44-513a. Minors entitled to compensation; payment. Whenever a minor person shall be entitled to compensation under the provisions of the workers compensation act, the administrative law judge is authorized to direct such compensation to be paid in accordance with K.S.A. 59-3050 through 59-3095, and amendments thereto.

History: L. 1963, ch. 273, § 1; L. 1965, ch. 319, § 3; L. 1974, ch. 203, § 22; L. 1998, ch. 114, § 2; L. 2002, ch. 114, § 56; July 1.



44-513b Same; act supplemental.

44-513b. Same; act supplemental. The provisions of this act shall be supplemental to and a part of the workmen's compensation act.

History: L. 1963, ch. 273, § 2; June 30.



44-514 Payments not assignable; exception, orders for support.

44-514. Payments not assignable; exception, orders for support. (a) Except as provided in subsection (b) and the income withholding act, K.S.A. 2015 Supp. 23-3101 et seq., and amendments thereto, no claim for compensation, or compensation agreed upon, awarded, adjudged, or paid, shall be assignable or subject to levy, execution, attachment, garnishment, or any other remedy or procedure for the recovery or collection of a debt, and this exemption cannot be waived.

(b) Claims for compensation, or compensation agreed upon, adjudged or paid, which are paid to a worker on a weekly basis or by lump sum shall be subject to enforcement of an order for support by means of voluntary or involuntary assignment of a portion of the compensation.

(1) Any involuntary assignment shall be obtained by motion filed within the case which is the basis of the existing order of support.

(A) Any motion seeking an involuntary assignment of compensation shall be served on the claimant and the claimant's counsel to the workers compensation claim, if known, the motion shall set forth:

(i) The amount of the current support order to be enforced;

(ii) the amount of any arrearage alleged to be owed under the support order;

(iii) the identity of the payer of the compensation to the claimant, if known; and

(iv) whether the assignment requested seeks to attach compensation for current support or arrearages or both.

(B) Motions for involuntary assignments of compensation shall be granted. The relief granted for:

(i) Current support shall be collectible from benefits paid on a weekly basis but shall not exceed 25% of the worker's gross weekly compensation excluding any medical compensation and rehabilitation costs paid directly to providers.

(ii) Past due support shall be collectible from lump-sum settlements, judgments or awards but shall not exceed 40% of a lump sum, excluding any medical compensation and rehabilitation costs paid directly to providers.

(2) In any proceeding under this subsection, the court may also consider the modification of the existing support order upon proper notice to the other interested parties.

(3) Any order of involuntary assignment of compensation shall be served upon the payer of compensation and shall set forth the:

(A) Amount of the current support order;

(B) amount of the arrearage owed, if any;

(C) applicable percentage limitations;

(D) name and address of the payee to whom assigned sums shall be disbursed by the payer; and

(E) date the assignment is to take effect and the conditions for termination of the assignment.

(4) For the purposes of this section, "order for support" means any order of any Kansas court, authorized by law to issue such an order, which provides for the payment of funds for the support of a child or for maintenance of a spouse or ex-spouse, and includes such an order which provides for payment of an arrearage accrued under a previously existing order and reimbursement orders, including but not limited to, an order established pursuant to K.S.A. 39-718a, prior to its repeal; K.S.A. 39-718b, and amendments thereto; or an order established pursuant to the uniform interstate family support act, K.S.A. 2015 Supp. 23-36,101 et seq., and amendments thereto.

(5) For all purposes under this section, each obligation to pay child support or order for child support shall be satisfied prior to satisfaction of any obligation to pay or order for maintenance of a spouse or ex-spouse.

History: L. 1927, ch. 232, § 14; L. 1993, ch. 286, § 41; L. 1997, ch. 182, § 72; L. 2012, ch. 162, § 75; May 31.



44-515 Medical examinations; suspension of benefits; travel and living expenses; availability of reports; disqualification of certain medical evidence; consideration of health care providers' opinions.

44-515. Medical examinations; suspension of benefits; travel and living expenses; availability of reports; disqualification of certain medical evidence; consideration of health care providers' opinions. (a) After an employee sustains an injury, the employee shall, upon request of the employer, submit to an examination at any reasonable time and place by any one or more reputable health care providers, selected by the employer, and shall so submit to an examination thereafter at intervals during the pendency of such employee's claim for compensation, upon the request of the employer, but the employee shall not be required to submit to an examination oftener than twice in any one month, unless required to do so in accordance with such orders as may be made by the director. All benefits shall be suspended to an employee who refuses to submit to such examination or examinations until such time as the employee complies with the employer’s request. The suspension of benefits shall occur even if the employer is under preliminary order to provide such benefits. Any employee so submitting to an examination or such employee's authorized representative shall upon written request be entitled to receive and shall have delivered to such employee a copy of the health care provider's report of such examination within a reasonable amount of time after such examination, which report shall be identical to the report submitted to the employer. If the employee is notified to submit to an examination before any health care provider in any town or city other than the residence of the employee at the time that the employee received an injury, the employee shall not be required to submit to an examination until such employee has been furnished with sufficient funds to pay for transportation to and from the place of examination at the rate prescribed for compensation of state officers and employees under K.S.A. 75-3203a, and amendments thereto, for each mile actually and necessarily traveled to and from the place of examination, any turnpike or other tolls and any parking fees actually and necessarily incurred, and in addition the sum of $15 per day for each full day that the employee was required to be away from such employee's residence to defray such employee's board and lodging and living expenses. The employee shall not be liable for any fees or charge of any health care provider selected by the employer for making any examination of the employee. The employer or the insurance carrier of the employer of any employee making claim for compensation under the workers compensation act shall be entitled to a copy of the report of any health care provider who has examined or treated the employee in regard to such claim upon written request to the employee or the employee's attorney within a reasonable amount of time after such examination or treatment, which report shall be identical to the report submitted to the employee or the employee's attorney.

(b) If the employee requests, such employee shall be entitled to have health care providers of such employee's own selection present at the time to participate in such examination.

(c) Unless a report is furnished as provided in subsection (a) and unless there is a reasonable opportunity thereafter for the health care providers selected by the employee to participate in the examination in the presence of the health care providers selected by the employer, the health care providers selected by the employer or employee shall not be permitted afterwards to give evidence of the condition of the employee at the time such examination was made.

(d) Except as provided in this section, there shall be no disqualification or privilege preventing the furnishing of reports by or the testimony of any health care provider who actually makes an examination or treats an injured employee, prior to or after an injury.

(e) Any health care provider's opinion, whether the provider is a treating health care provider or is an examining health care provider, regarding a claimant's need for medical treatment, inability to work, prognosis, diagnosis and disability rating shall be considered and given appropriate weight by the trier of fact together with consideration of all other evidence.

History: L. 1927, ch. 232, § 15; L. 1955, ch. 250, § 6; L. 1967, ch. 280, § 6; L. 1974, ch. 203, § 23; L. 1977, ch. 174, §  3; L. 1980, ch. 146, § 4; L. 1990, ch. 182, § 6; L. 1990, ch. 183, § 6; L. 1991, ch. 144, § 5; L. 2011, ch. 55, § 14;  May 15.



44-516 Medical examination by neutral health care provider.

44-516. Medical examination by neutral health care provider. (a) In case of a dispute as to the injury, the director, in the director's discretion, or upon request of either party, may employ one or more neutral health care providers, not exceeding three in number, who shall be of good standing and ability. The health care providers shall make such examinations of the injured employee as the director may direct. The report of any such health care provider shall be considered by the administrative law judge in making the final determination.

(b) If at least two medical opinions based on competent medical evidence disagree as to the percentage of functional impairment, such matter may be referred by the administrative law judge to an independent health care provider who shall be agreed upon by the parties. Where the parties cannot agree, an independent healthcare provider shall be selected by the administrative law judge. The health care provider agreed to by the parties or selected by the administrative law judge pursuant to this section shall issue an opinion regarding the employee’s functional impairment which shall be considered by the administrative law judge in making the final determination.

History: L. 1927, ch. 232, § 16; L. 1957, ch. 293, § 3; L. 1969, ch. 246, § 2; L. 1974, ch. 203, § 24; L. 1990, ch. 182, § 7; L. 2000, ch. 160, § 10; L. 2011, ch. 55, § 15;  May 15.



44-518 Refusal of medical examination; effect.

44-518. Refusal of medical examination; effect. If the employee refuses to submit to an examination upon request of the employer as provided for in K.S.A. 44-515 and amendments thereto or if the employee or the employee's health care provider unnecessarily obstructs or prevents such examination by the health care provider of the employer, the employee's right to payment of compensation shall be suspended until the employee submits to an examination and until such examination is completed. No compensation shall be payable under the workers compensation act during the period of suspension. If the employee refuses to submit to an examination while any proceedings are pending for the purpose of determining the amount of compensation due, such proceedings shall be dismissed upon showing being made of the refusal of the employee to submit to an examination.

History: L. 1927, ch. 232, § 17; L. 1990, ch. 182, § 8; July 1.



44-519 Certificate of health care provider as evidence.

44-519. Certificate of health care provider as evidence. Except in preliminary hearings conducted under K.S.A. 44-534a and amendments thereto, no report of any examination of any employee by a health care provider, as provided for in the workers compensation act and no certificate issued or given by the health care provider making such examination, shall be competent evidence in any proceeding for the determining or collection of compensation unless supported by the testimony of such health care provider, if this testimony is admissible, and shall not be competent evidence in any case where testimony of such health care provider is not admissible.

History: L. 1927, ch. 232, § 18; L. 1990, ch. 182, § 9; L. 2000, ch. 160, § 11; July 1.



44-520 Notice of injury.

44-520. Notice of injury. (a) (1) Proceedings for compensation under the workers compensation act shall not be maintainable unless notice of injury by accident or repetitive trauma is given to the employer by the earliest of the following dates:

(A) 20 calendar days from the date of accident or the date of injury by repetitive trauma;

(B) if the employee is working for the employer against whom benefits are being sought and such employee seeks medical treatment for any injury by accident or repetitive trauma, 20 calendar days from the date such medical treatment is sought; or

(C) if the employee no longer works for the employer against whom benefits are being sought, 10 calendar days after the employee's last day of actual work for the employer.

Notice may be given orally or in writing.

(2) Where notice is provided orally, if the employer has designated an individual or department to whom notice must be given and such designation has been communicated in writing to the employee, notice to any other individual or department shall be insufficient under this section. If the employer has not designated an individual or department to whom notice must be given, notice must be provided to a supervisor or manager.

(3) Where notice is provided in writing, notice must be sent to a supervisor or manager at the employee's principal location of employment. The burden shall be on the employee to prove that such notice was actually received by the employer.

(4) The notice, whether provided orally or in writing, shall include the time, date, place, person injured and particulars of such injury. It must be apparent from the content of the notice that the employee is claiming benefits under the workers compensation act or has suffered a work-related injury.

(b) The notice required by subsection (a) shall be waived if the employee proves that: (1) The employer or the employer's duly authorized agent had actual knowledge of the injury; (2) the employer or the employer's duly authorized agent was unavailable to receive such notice within the applicable period as provided in paragraph (1) of subsection (a); or (3) the employee was physically unable to give such notice.

(c) For the purposes of calculating the notice period proscribed in subsection (a), weekends shall be included.

History: L. 1927, ch. 232, § 19; L. 1974, ch. 203, § 25; L. 1993, ch. 286, § 42; L. 2011, ch. 55, § 16; L. 2013, ch. 104, § 11; Apr. 25.



44-521 Agreements; approval.

44-521. Agreements; approval. Compensation due under this act may be settled by agreement; subject to the provisions contained in K.S.A. 44-527.

History: L. 1927, ch. 232, § 21; June 30.



44-523 Hearing procedure; time limitations on evidence and entry of award; prehearing settlement conference; recusal of administrative law judge; closure of claims; lack of prosecution.

44-523. Hearing procedure; time limitations on evidence and entry of award; prehearing settlement conference; recusal of administrative law judge; closure of claims; lack of prosecution. (a) The director, administrative law judge or board shall not be bound by technical rules of procedure, but shall give the parties reasonable opportunity to be heard and to present evidence, ensure the employee and the employer an expeditious hearing and act reasonably without partiality.

(b) Whenever a party files an application for hearing pursuant to K.S.A. 44-534, and amendments thereto, the matter shall be assigned to an administrative law judge for hearing and the administrative law judge shall set a terminal date to require the claimant to submit all evidence in support of the claimant's claim no later than 30 days after the first full hearing before the administrative law judge and to require the respondent to submit all evidence in support of the respondent's position no later than 30 days thereafter. An extension of the foregoing time limits shall be granted if all parties agree. An extension of the foregoing time limits may also be granted:

(1) If the employee is being paid temporary or permanent total disability compensation;

(2) for medical examination of the claimant if the party requesting the extension explains in writing to the administrative law judge facts showing that the party made a diligent effort but was unable to have a medical examination conducted prior to the submission of the case by the claimant but then only if the examination appointment was set and notice of the appointment sent prior to submission by the claimant; or

(3) on application for good cause shown.

(c) When all parties have submitted the case to an administrative law judge for an award, the administrative law judge shall issue an award within 30 days. The administrative law judge shall not stay a decision due to the absence of a submission letter. When the award is not entered in 30 days, any party to the action may notify the director that an award is not entered and the director shall assign the matter to an assistant director or to a special administrative law judge who shall enter an award forthwith based on the evidence in the record, or the director, on the director's own motion, may remove the case from the administrative law judge who has not entered an award within 30 days following submission by the party and assign it to an assistant director or to a special administrative law judge for immediate decision based on the evidence in the record.

(d) Not less than 10 days prior to the first full hearing before an administrative law judge, the administrative law judge shall conduct a prehearing settlement conference for the purpose of obtaining stipulations from the parties, determining the issues and exploring the possibility that the parties may resolve those issues and reach a settlement prior to the first full hearing.

(e) (1) If a party or a party's attorney believes that the administrative law judge to whom a case is assigned cannot afford that party a fair hearing in the case, the party or attorney may file a motion for change of administrative law judge. A party or a party's attorney shall not file more than one motion for change of administrative law judge in a case. The administrative law judge shall promptly hear the motion informally upon reasonable notice to all parties who have appeared in the case. Notwithstanding the provisions of K.S.A. 44-552, and amendments thereto, the administrative law judge shall decide, in the administrative law judge's discretion, whether or not the hearing of such motion shall be taken down by a certified shorthand reporter. If the administrative law judge disqualifies the administrative law judge's self, the case shall be assigned to another administrative law judge by the director. If the administrative law judge refuses to disqualify the administrative law judge's self, the party seeking a change of administrative law judge may, within 10 days of the refusal, file an appeal with the workers compensation [appeals] board.

(2) The party or a party's attorney shall file with the workers compensation [appeals] board an affidavit alleging one or more of the grounds specified in subsection (e)[(4)].

(3) If a majority of the workers compensation [appeals] board finds legally sufficient grounds, it shall direct the director to assign the case to another administrative law judge.

(4) Grounds which may be alleged as provided in subsection (e)(2) for change of administrative law judge are that:

(A) The administrative law judge has been engaged as counsel in the case prior to the appointment as administrative law judge.

(B) The administrative law judge is otherwise interested in the case.

(C) The administrative law judge is related to either party in the case.

(D) The administrative law judge is a material witness in the case.

(E) The party or party's attorney filing the affidavit has cause to believe and does believe that on account of the personal bias, prejudice or interest of the administrative law judge such party cannot obtain a fair and impartial hearing. Such affidavit shall state the facts and the reasons for the belief that bias, prejudice or an interest exists.

(5) In any affidavit filed pursuant to subsection (e)(2), the recital of previous rulings or decisions by the administrative law judge on legal issues or concerning prior motions for change of administrative law judge filed by counsel or such counsel's law firm, pursuant to this subsection, shall not be deemed legally sufficient for any belief that bias or prejudice exists.

(6) Notwithstanding the provisions of K.S.A. 44-556, and amendments thereto, no interlocutory appeal to the court of appeals of the workers compensation appeals board's decision regarding recusal shall be allowed while the resolution of the claim for compensation is pending before an administrative law judge or the workers compensation appeals board.

(f) (1) In any claim that has not proceeded to a regular hearing, a settlement hearing, or an agreed award under the workers compensation act within three years from the date of filing an application for hearing pursuant to K.S.A. 44-534, and amendments thereto, the employer shall be permitted to file with the division an application for dismissal based on lack of prosecution. The matter shall be set for hearing with notice to the claimant's attorney, if the claimant is represented, or to the claimant's last known address. The administrative law judge may grant an extension for good cause shown, which shall be conclusively presumed in the event that the claimant has not reached maximum medical improvement, provided such motion to extend is filed prior to the three year limitation provided for herein. If the claimant cannot establish good cause, the claim shall be dismissed with prejudice by the administrative law judge for lack of prosecution. Such dismissal shall be considered a final disposition at a full hearing on the claim for purposes of employer reimbursement from the fund pursuant to subsection (b) of K.S.A. 44-534a, and amendments thereto.

(2) In any claim which has not proceeded to regular hearing within one year from the date of a preliminary award denying compensability of the claim, the employer shall be permitted to file with the division an application for dismissal based on lack of prosecution. The matter shall be set for hearing with notice to the claimant's attorney, if the claimant is represented, or to the claimant's last known address. Unless the claimant can prove a good faith reason for delay, the claim shall be dismissed with prejudice by the administrative law judge. Such dismissal shall be considered a final disposition at a full hearing on the claim for purposes of employer reimbursement from the fund pursuant to subsection (b) of K.S.A. 44-534a, and amendments thereto.

(3) This section shall not affect any future benefits which have been left open upon proper application by an award or settlement.

History: L. 1927, ch. 232, § 23; L. 1974, ch. 203, § 27; L. 1979, ch. 156, § 10; L. 1980, ch. 146, § 5; L. 1989, ch. 149, § 2; L. 1993, ch. 286, § 43; L. 1997, ch. 125, § 6; L. 2002, ch. 122, § 7; L. 2006, ch. 117, § 1; L. 2011, ch. 55, § 17; L. 2013, ch. 104, § 12; Apr. 25.



44-525 Form of findings and awards; effective date.

44-525. Form of findings and awards; effective date. (a) Every finding or award of compensation shall be in writing, signed and acknowledged by the administrative law judge and shall specify the amount due and unpaid by the employer to the employee up to the date of the award, if any, and the amount of the payments thereafter to be paid by the employer to the employee, if any, and the length of time such payment shall continue. No award shall include the right to future medical treatment, unless it is proved by the claimant that it is more probable than not that future medical treatment, as defined in subsection (e) of K.S.A. 44-510h, and amendments thereto, will be required as a result of the work-related injury. The award of the administrative law judge shall be effective the day following the date noted in the award.

(b) No award shall be or provide for payment of compensation in a lump sum, except as to such portion of the compensation as shall be found to be due and unpaid at the time of the award, or except at the discretion of the director on settlement agreements, and credit shall be given to the employer in such award for any amount or amounts paid by the employer to the employee as compensation prior to the date of the award.

(c) In the event the employee has been overpaid temporary total disability benefits as described in subsection (b) of K.S.A. 44-534a, and amendments thereto, and the employee is entitled to additional disability benefits, the administrative law judge shall provide for the application of a credit against such benefits. The credit shall first be applied to the final week of any such additional disability benefit award and then to each preceding week until the credit is exhausted.

History: L. 1927, ch. 232, § 25; L. 1951, ch. 305, § 2; L. 1974, ch. 203, § 28; L. 1980, ch. 146, § 6; L. 1993, ch. 286, § 44; L. 1996, ch. 79, § 7; L. 2011, ch. 55, § 18;  May 15.



44-526 Filing agreements, awards, etc.

44-526. Filing agreements, awards, etc. Any award of compensation may be modified by subsequent written agreement of the parties, but no such agreement modifying an award shall be valid as against the workman unless such agreement or a copy thereof be filed by the employer in the office of the director within sixty (60) days after the execution of such agreement.

History: L. 1927, ch. 232, § 26; June 30.



44-527 Final receipts.

44-527. Final receipts. At the time of making any final payment of compensation, the employer shall be entitled to a final receipt for compensation, executed and acknowledged or verified by the worker, which final receipt may be in form a release of liability under this act, and every such final receipt for compensation or release of liability or a copy thereof shall be filed by the employer in the office of the director within 60 days after the date of execution of such final receipt or release of liability, and if the employer shall fail or neglect to so file such final receipt or release of liability, the same shall be void as against the worker.

The director shall accept, receipt for, and file every agreement, finding, award, agreement modifying an award, final receipt for compensation or release of liability or copy thereof, and record and index same, and every such agreement, finding, award, agreement modifying an award, final receipt or release, shall be considered as approved by the director and shall stand as approved unless said director shall, within 20 days of the date of the receipt thereof, disapprove same in writing and notify each of the parties of his disapproval, giving his reasons therefor, sending a copy of the same to each of the parties by certified mail, return receipt requested. No proceedings shall be instituted by either party to set aside any such agreement, release of liability, final receipt for compensation or agreement modifying an award, unless such proceedings are commenced within one year after the date any such agreement, release of liability, final receipt for compensation or agreement modifying an award has been so filed and approved by the director.

History: L. 1927, ch. 232, § 27; L. 2000, ch. 160, § 12; July 1.



44-528 Review and modification of awards; reinstatement; cancellation; effective date.

44-528. Review and modification of awards; reinstatement; cancellation; effective date. (a) Except lump-sum settlements approved by the director or administrative law judge, any award or modification thereof may be reviewed by the administrative law judge for good cause shown upon the application of the employee, employer, dependent, insurance carrier or any other interested party. In connection with such review, the administrative law judge may appoint one or two health care providers to examine the employee and report to the administrative law judge. The administrative law judge shall hear all competent evidence offered and if the administrative law judge finds that the award has been obtained by fraud or undue influence, that the award was made without authority or as a result of serious misconduct, that the award is excessive or inadequate or that the functional impairment or work disability of the employee has increased or diminished, the administrative law judge may modify such award, or reinstate a prior award, pursuant to the provisions set forth in K.S.A. 44-510b, 44-510c, 44-510d or 44-510e, and amendments thereto, as may be applicable.

(b) If the administrative law judge finds that the employee has absented and continues to be absent so that a reasonable examination cannot be made of the employee by a health care provider selected by the employer, or has departed beyond the boundaries of the United States, the administrative law judge may modify the award and reduce compensation or may cancel the award and end the compensation.

(c) The number of reviews under this section shall be limited pursuant to rules and regulations adopted by the director to avoid abuse.

(d) Any modification of an award under this section on the basis that the functional impairment or work disability of the employee has increased or diminished shall be effective as of the date that the increase or diminishment actually occurred, except that in no event shall the effective date of any such modification be more than six months prior to the date the application was made for review and modification under this section.

History: L. 1927, ch. 232, § 28; L. 1945, ch. 219, § 1; L. 1955, ch. 250, § 7; L. 1968, ch. 102, § 8; L. 1970, ch. 190, § 8; L. 1974, ch. 203, § 29; L. 1979, ch. 156, § 11; L. 1980, ch. 146, § 7; L. 1987, ch. 187, § 11; L. 1990, ch. 182, § 10; L. 1993, ch. 286, § 45; L. 2011, ch. 55, § 19;  May 15.



44-529 Judgment on agreement or awards.

44-529. Judgment on agreement or awards. At any time before final payment of compensation has been made under, or pursuant to any award or agreement of the parties modifying same, the workman, or his dependents, may upon notice to the employer apply to the director for an award against the employer in a lump sum equal to 95 percent of the amount of payments due and unpaid and prospectively due under said award, and unless the proceedings be stayed as hereinafter provided in this act, or unless said award be canceled as herein provided in this act or the liability be redeemed as provided in this act, the director shall hear all competent evidence offered and if satisfied that the workman's, or dependent's, application for award is made because of doubt as to the security of his compensation and supported by competent evidence that he is not secure as to the payments of his compensation, shall, unless there shall be given a certificate of a licensed or authorized insurance company or reciprocal or interinsurance exchange or association that the amount of compensation to the workman is insured by it, or a proper bond or undertaking approved by the director to secure the payment of the compensation due to such workman, compute the sum and enter an award accordingly, and thereafter a certified copy of said award may be filed in the office of the clerk of the district court where the cause of action arose and said district court may, upon ten (10) days' notice to the employer, enter a judgment according to the terms and provisions of said award.

History: L. 1927, ch. 232, § 29; June 30.



44-530 Staying proceedings upon an award.

44-530. Staying proceedings upon an award. In any proceedings upon the application of a workman for judgment against workman's employer upon an award hereinbefore provided and before judgment has been granted, the employer may stay proceedings upon such application by filing with the clerk of the district court a bond to be approved by the judge of the district court undertaking to secure the payment of the compensation as in such award provided, or by filing with such clerk a certificate of a licensed or authorized insurance company or reciprocal or interinsurance exchange or association that the amount of compensation to the workman is insured by it.

History: L. 1927, ch. 232, § 30; L. 1992, ch. 314, § 8; July 1.



44-531 Redemption of liability; lump-sum payment of award; exception.

44-531. Redemption of liability; lump-sum payment of award; exception. (a) Where all parties agree to the payment of all or any part of compensation due under the workers compensation act or under any award or judgment, and where it has been determined at a hearing before the administrative law judge that it is for the best interest of the injured employee or the dependents of a deceased employee, or that it will avoid undue expense, litigation or hardship to any party or parties, the administrative law judge may permit the employer to redeem all or any part of the employer's liability under the workers compensation act by the payment of compensation in a lump-sum. The employer shall be entitled to an 8% discount except as provided in subsection (a) of K.S.A. 44-510b, and amendments thereto, on the amount of any such lump-sum payment that is not yet due at the time of the award. Upon paying such lump-sum the employer shall be released and discharged of and from all liability under the workers compensation act for that portion of the employer's liability redeemed under this section.

(b) No lump-sum awards, unless agreed to by the parties, shall be rendered under the workers compensation act except: (1) As provided in subsection (a) of this section, (2) as provided in subsection (a) [of] K.S.A. 44-510b, and amendments thereto, (3) in cases involving compensation due the employee at the time the award is rendered as provided in K.S.A. 44-525, and amendments thereto, and in cases of past due compensation as provided in K.S.A. 44-529, and amendments thereto.

(c) The parties, by agreement and with approval of an administrative law judge, may enter into a compromise lump-sum settlement in either permanent total or permanent partial disability cases which prorates the lump-sum settlement over the life expectancy of the injured worker. When such an agreement has been approved, neither the weekly compensation rate paid throughout the case nor the maximum statutory weekly rate applicable to the injury shall apply. No compensation rate shall exceed the maximum statutory weekly rate as of the date of the injury. Instead, the prorated rate set forth in the approved settlement documents shall control and become the rate for that case. This section shall be retroactive in effect.

History: L. 1927, ch. 232, § 31; L. 1955, ch. 250, § 8; L. 1974, ch. 203, § 30; L. 1993, ch. 286, § 46; L. 1996, ch. 79, § 8; L. 2000, ch. 160, § 13; L. 2011, ch. 55, § 20;  May 15.



44-532 Subrogation of insurer or group-funded pool to rights and duties of employer; methods of securing payment of compensation; failure to secure; penalties; notice to director by insurers; change of status notice by self-insurers and group-funded pool members; eligibility to self-insure; merging employers.

44-532. Subrogation of insurer or group-funded pool to rights and duties of employer; methods of securing payment of compensation; failure to secure; penalties; notice to director by insurers; change of status notice by self-insurers and group-funded pool members; eligibility to self-insure; merging employers. (a) Where the payment of compensation of the employee or the employee's dependents is insured by a policy or policies, at the expense of the employer, or the employer is a member of a qualified group-funded workers compensation pool, the insurer or the qualified group-funded workers compensation pool shall be subrogated to the rights and duties under the workers compensation act of the employer so far as appropriate, including the immunities provided by K.S.A. 44-501, and amendments thereto.

(b) Every employer shall secure the payment of compensation to the employer's employees by insuring in one of the following ways: (1) By insuring and keeping insured the payment of such compensation with an insurance carrier authorized to transact the business of workers compensation insurance in the state of Kansas; (2) by showing to the director that the employer carries such employer's own risk and is what is known as a self-insurer and by furnishing proof to the director of the employer's financial ability to pay such compensation for the employer's self; (3) by maintaining a membership in a qualified group-funded workers compensation pool. The cost of carrying such insurance or risk shall be paid by the employer and not the employee.

(c) The knowing and intentional failure of an employer to secure the payment of workers compensation to the employer's employees as required in subsection (b) of this section is a class A misdemeanor.

(d) In addition, whenever the director has reason to believe that any employer has engaged or is engaging in the knowing and intentional failure to secure the payment of workers compensation to the employer's employees as required in subsection (b) of this section, the director shall issue and serve upon such employer a statement of the charges with respect thereto and shall conduct a hearing in accordance with the Kansas administrative procedure act, wherein the employer may be liable to the state for a civil penalty in an amount equal to twice the annual premium the employer would have paid had such employer been insured or $25,000, whichever amount is greater.

(e) The director shall not assess such a fine against a self-employed subcontractor for failure of the subcontractor to secure compensation for the subcontractor personally, however, the director shall enforce the provisions of this section for failure of the subcontractor to secure compensation for any other employee of the subcontractor as otherwise provided by law.

(f) Any civil penalty imposed or final action taken under this section shall be subject to review in accordance with the act for judicial review of agency actions in the district court of Shawnee county.

(g) All moneys received under this section for costs assessed or monetary penalties imposed shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the workers compensation fund.

(h) (1) Every insurance carrier writing workers compensation insurance for any employment covered under the workers compensation act shall file, with the director or the director's designee, written notice of the issuance, nonrenewal or cancellation of a policy or contract of insurance, or any endorsement, providing workers compensation coverage, within 10 days after such issuance, nonrenewal or cancellation. Every such insurance carrier shall file, with the director, written notice of all such policies, contracts and endorsements in force on the effective date of this act.

(2) Every employer covered by the workers compensation act who is a qualified self-insurer shall give written notice to the director or the director's designee, if such employer changes from a self-insurer status to insuring through an insurance carrier or by maintaining a membership in a qualified group-funded workers compensation pool, such notice to be given within 10 days after the effective date of such change. Every self-insurer shall file with the director annually a report verifying the employer's continuing ability to pay compensation to the employer's employees.

(3) Every employer covered by the workers compensation act who is a member of a qualified group-funded workers compensation pool shall give written notice to the director or the director's designee, if such employer changes from a group-funded workers compensation pool to insuring through an insurance carrier or becoming a self-insurer, such notice to be given within 10 days after the effective date of such change.

(4) The mailing of any written notice or report required by this subsection (d) in a stamped envelope within the prescribed time shall comply with the requirements of this subsection.

(5) The director shall provide by regulation for the forms of written notices and reports required by this subsection (d).

(i) As used in this section, "qualified group-funded workers compensation pool" means any qualified group-funded workers compensation pool under K.S.A. 44-581 through 44-591, and amendments thereto, or any group-funded pool under the Kansas municipal group-funded pool act which includes workers compensation and employers' liability under the workers compensation act.

(j) A private firm shall not be eligible to apply to become a self-insurer unless it has been in continuous operation for at least five years or is purchasing an existing self-insured Kansas firm, plant or facility and the operation of the purchased firm, plant or facility: (1) Has been in continuous operation in Kansas for at least 10 years; (2) has generated an after-tax profit of at least $1,000,000 annually for the preceding three consecutive years; and (3) has a ratio of debt to equity of not greater than 3.5 to 1. As used in this subsection, "debt" means the sum of long-term borrowing maturing in excess of one year plus the current portion of long-term borrowing plus short-term financial institution borrowing plus commercial paper borrowing, and "equity" means the sum of the book value of stock plus paid-in capital plus retained earnings. The method for calculating the amount of security required of self-insureds shall be reviewed by an actuary every five years, beginning in fiscal year 1997. The costs for these actuarial studies shall be paid from the workers compensation fee fund.

(k) A corporation or other entity whose current identity is attributable to a merger or other transformation whereby the whole or a substantial part of a previous entity's assets and income have been transferred to it, and its liabilities have not increased beyond the financial review requirements of the director, which qualified under its previous identity as a self-insurer under other provisions of this statute, and amendments thereto, may apply for renewal as a self-insurer under its new name. The director may grant the application for renewal if satisfied that the new entity meets all necessary financial criteria for renewal that would have been applied to the previous self-insured entity. An application under these provisions shall be limited to an entity seeking renewal based upon the prior self-insured status of another entity or entities.

History: L. 1927, ch. 232, § 32; L. 1967, ch. 280, § 8; L. 1974, ch. 203, § 31; L. 1980, ch. 146, § 8; L. 1983, ch. 166, § 14; L. 1984, ch. 181, § 1; L. 1989, ch. 149, § 3; L. 1991, ch. 144, § 8; L. 1996, ch. 79, § 9; L. 1997, ch. 125, § 7; L. 1998, ch. 120, § 5; L. 2001, ch. 5, § 136; July 1.



44-532a Liability of workers compensation fund for uninsured or insufficiently self-insured insolvent employers; cause of action against such employers.

44-532a. Liability of workers compensation fund for uninsured or insufficiently self-insured insolvent employers; cause of action against such employers. (a) If an employer has no insurance or has an insufficient self-insurance bond or letter of credit to secure the payment of compensation, as provided in subsection (b)(1) and (2) of K.S.A. 44-532, and amendments thereto, and such employer is financially unable to pay compensation to an injured worker as required by the workers compensation act, or such employer cannot be located and required to pay such compensation, the injured worker may apply to the director for an award of the compensation benefits, including medical compensation, to which such injured worker is entitled, to be paid from the workers compensation fund. Whenever a worker files an application under this section, the matter shall be assigned to an administrative law judge for hearing. If the administrative law judge is satisfied as to the existence of the conditions prescribed by this section, the administrative law judge may make an award, or modify an existing award, and prescribe the payments to be made from the workers compensation fund as provided in K.S.A. 44-569, and amendments thereto. The award shall be certified to the commissioner of insurance, and upon receipt thereof, the commissioner of insurance shall cause payment to be made to the worker in accordance therewith.

(b) The commissioner of insurance, acting as administrator of the workers compensation fund, shall have a cause of action against the employer for recovery of any amounts paid from the workers compensation fund pursuant to this section. Such action shall be filed in the district court of the county in which the accident occurred or where the contract of employment was entered into.

History: L. 1974, ch. 203, § 32; L. 1982, ch. 213, § 2; L. 1983, ch. 168, § 1; L. 1993, ch. 286, § 47; L. 2011, ch. 55, § 21; L. 2013, ch. 104, § 13; Apr. 25.



44-534 Proceedings; time limitations.

44-534. Proceedings; time limitations. (a) Whenever the employer, worker, Kansas workers compensation fund or insurance carrier cannot agree upon the worker's right to compensation under the workers compensation act or upon any issue in regard to workers compensation benefits due the injured worker thereunder, the employer, worker, Kansas worker's compensation fund or insurance carrier may apply in writing to the director for a determination of the benefits or compensation due or claimed to be due. The application shall be in the form prescribed by the rules and regulations of the director and shall set forth the substantial and material facts in relation to the claim. Whenever an application is filed under this section, the matter shall be assigned to an administrative law judge. The director shall forthwith mail a certified copy of the application to the adverse party. The administrative law judge shall proceed, upon due and reasonable notice to the parties, which shall not be less than 20 days, to hear all evidence in relation thereto and to make findings concerning the amount of compensation, if any due to the worker.

(b) No proceeding for compensation shall be maintained under the workers compensation act unless an application for a hearing is on file in the office of the director within three years of the date of the accident or within two years of the date of the last payment of compensation, whichever is later.

History: L. 1927, ch. 232, § 41; L. 1974, ch. 203, § 33; L. 1993, ch. 286, § 48; L. 1997, ch. 125, § 8; L. 1998, ch. 114, § 3; July 1.



44-534a Preliminary hearings; orders for medical treatment and temporary total disability benefits; review of preliminary findings and orders; reimbursement from workers compensation fund.

44-534a. Preliminary hearings; orders for medical treatment and temporary total disability benefits; review of preliminary findings and orders; reimbursement from workers compensation fund. (a) (1) After an application for a hearing has been filed pursuant to K.S.A. 44-534, and amendments thereto, the employee or the employer may make application for a preliminary hearing, in such form as the director may require, on the issues of the furnishing of medical treatment and the payment of temporary total or temporary partial disability compensation. At least seven days prior to filing an application for a preliminary hearing, the applicant shall give written notice to the adverse party of the intent to file such an application. Such notice of intent shall contain a specific statement of the benefit change being sought that is to be the subject of the requested preliminary hearing. If the parties do not agree to the change of benefits within the seven-day period, the party seeking a change in benefits may file an application for preliminary hearing which shall be accompanied by a copy of the notice of intent and the applicant's certification that the notice of intent was served on the adverse party or that party's attorney and that the request for a benefit change has either been denied or was not answered within seven days after service. Copies of medical reports or other evidence which the party intends to produce as exhibits supporting the change of benefits shall be included with the application. The director shall assign the application to an administrative law judge who shall set the matter for a preliminary hearing and shall give at least seven days' written notice by mail to the parties of the date set for such hearing.

(2) Such preliminary hearing shall be summary in nature and shall be held by an administrative law judge in any county designated by the administrative law judge, and the administrative law judge shall exercise such powers as are provided for the conduct of full hearings on claims under the workers compensation act. Upon a preliminary finding that the injury to the employee is compensable and in accordance with the facts presented at such preliminary hearing, the administrative law judge may make a preliminary award of medical compensation and temporary total disability compensation to be in effect pending the conclusion of a full hearing on the claim, except that if the employee's entitlement to medical compensation or temporary total disability compensation is disputed or there is a dispute as to the compensability of the claim, no preliminary award of benefits shall be entered without giving the employer the opportunity to present evidence, including testimony, on the disputed issues. A finding with regard to a disputed issue of whether the employee suffered an accident, repetitive trauma or resulting injury, whether the injury arose out of and in the course of the employee's employment, whether notice is given , or whether certain defenses apply, shall be considered jurisdictional, and subject to review by the board. Such review by the board shall not be subject to judicial review. If an appeal from a preliminary order is perfected under this section, such appeal shall not stay the payment of medical compensation and temporary total disability compensation from the date of the preliminary award. If temporary total compensation is awarded, such compensation may be ordered paid from the date of filing the application, except that if the administrative law judge finds from the evidence presented that there were one or more periods of temporary total disability prior to such filing date, temporary total compensation may be ordered paid for all periods of temporary total disability prior to such date of filing. The decision in such preliminary hearing shall be rendered within five days of the conclusion of such hearing. Except as provided in this section, no such preliminary findings or preliminary awards shall be appealable by any party to the proceedings, and the same shall not be binding in a full hearing on the claim, but shall be subject to a full presentation of the facts.

(b) If compensation in the form of medical benefits or temporary total disability benefits has been paid by the employer or the employer's insurance carrier either voluntarily or pursuant to an award entered under this section and, upon a full hearing on the claim, the amount of compensation to which the employee is entitled is found to be less than the amount of compensation paid or is totally disallowed, the employer and the employer's insurance carrier shall be reimbursed from the workers compensation fund established in K.S.A. 44-566a, and amendments thereto, for all amounts of compensation so paid which are in excess of the amount of compensation the employee is entitled to less any amount deducted from additional disability benefits due the employee pursuant to subsection (c) of K.S.A. 44-525, and amendments thereto, as determined in the full hearing on the claim. The director shall determine the amount of compensation paid by the employer or insurance carrier which is to be reimbursed under this subsection, and the director shall certify to the commissioner of insurance the amount so determined. Upon receipt of such certification, the commissioner of insurance shall cause payment to be made to the employer or the employer's insurance carrier in accordance therewith. No reimbursement shall be certified unless the request is made by the employer or employer's insurance carrier within one year of the final award.

History: L. 1974, ch. 203, § 34; L. 1979, ch. 156, § 12; L. 1980, ch. 146, § 9; L. 1982, ch. 213, § 3; L. 1987, ch. 187, § 12; L. 1987, ch. 189, § 2; L. 1989, ch. 149, § 4; L. 1990, ch. 183, § 7; L. 1993, ch. 286, § 49; L. 1996, ch. 79, § 10; L. 1997, ch. 125, § 9; L. 2011, ch. 55, § 22;  May 15.



44-535 When the right to compensation accrues.

44-535. When the right to compensation accrues. The right to compensation shall be deemed in every case, including cases where death results from the injury, to have accrued to the injured workman or his dependents or legal representatives at the time of the accident, and the time limit in which to commence proceedings for compensation therefor shall run as against him, his legal representatives and dependents from the date of the accident.

History: L. 1927, ch. 232, § 43; L. 1974, ch. 203, §35; July 1.



44-536 Attorney fees; limitations; lien; review of contracts and fees claimed; matters to consider upon review; powers and duties of director and administrative law judge.

44-536. Attorney fees; limitations; lien; review of contracts and fees claimed; matters to consider upon review; powers and duties of director and administrative law judge. (a) With respect to any and all proceedings in connection with any initial or original claim for compensation, no claim of any attorney for services rendered in connection with the securing of compensation for an employee or the employee's dependents, whether secured by agreement, order, award or a judgment in any court shall exceed a reasonable amount for such services or 25% of the amount of compensation recovered and paid, whichever is less, in addition to actual expenses incurred, and subject to the other provisions of this section. Except as hereinafter provided in this section, in death cases, total disability and partial disability cases, the amount of attorney fees shall not exceed 25% of the sum which would be due under the workers compensation act beyond 415 weeks of permanent total disability based upon the employee's average weekly wage prior to the date of the accident and subject to the maximum weekly benefits provided in K.S.A. 44-510c, and amendments thereto.

(b) All attorney fees in connection with the initial or original claim for compensation shall be fixed pursuant to a written contract between the attorney and the employee or the employee's dependents, which shall be subject to approval by the director in accordance with this section. Every attorney, whether the disposition of the original claim is by agreement, settlement, award, judgment or otherwise, shall file the attorney contract with the director for review in accordance with this section. The director shall review each such contract and the fees claimed thereunder as provided in this section and shall approve such contract and fees only if both are in accordance with all provisions of this section. Any claims for attorney fees not in excess of the limits provided in this section and approved by the director shall be enforceable as a lien on the compensation due or to become due. The director shall specifically and individually review each claim of an attorney for services rendered under the workers compensation act in each case of a settlement agreement under K.S.A. 44-521, and amendments thereto, or a lump-sum payment under K.S.A. 44-531, and amendments thereto, as to the reasonableness thereof. In reviewing the reasonableness of such claims for attorney fees, the director shall consider the other provisions of this section and the following:

(1) The written offers of settlement received by the employee prior to execution of a written contract between the employee and the attorney; the employer shall attach to the settlement worksheet copies of any written offers of settlement which were sent to the employee before the employer was aware that the employee had hired an attorney;

(2) the time and labor required, the novelty and difficulty of the questions involved and the skill requisite to perform the legal services properly;

(3) the likelihood, if apparent to the employee or the employee's dependents, that the acceptance of the particular case will preclude other employment by the attorney;

(4) the fee customarily charged in the locality for similar legal services;

(5) the amount of compensation involved and the results obtained;

(6) the time limitations imposed by the employee, by the employee's dependents or by the circumstances;

(7) the nature and length of the professional relationship with the employee or the employee's dependents; and

(8) the experience, reputation and ability of the attorney or attorneys performing the services.

(c) No attorney fees shall be charged with respect to compensation for medical expenses, except where an allowance is made for proposed or future treatment as a part of a compromise settlement. No attorney fees shall be charged with respect to vocational rehabilitation benefits.

(d) No attorney fees shall be charged in connection with any temporary total disability compensation unless the payment of such compensation in the proper amount is refused, or unless such compensation is terminated by the employer and the payment of such compensation is obtained or reinstated by the efforts of the attorney, whether by agreement, settlement, award or judgment.

(e) With regard to any claim where there is no dispute as to any of the material issues prior to representation of the claimant or claimants by an attorney, or where the amount to be paid for compensation does not exceed the written offer made to the claimant or claimants by the employer prior to execution of a written contract between the employee and an attorney, the fees to any such attorney shall not exceed either the sum of $250 or a reasonable fee for the time actually spent by the attorney, as determined by the director, whichever is greater, exclusive of reasonable attorney fees for any representation by such attorney in reference to any necessary probate proceedings. With regard to any claim where the amount to be paid for compensation does exceed the written offer made prior to representation, fees for services rendered by an attorney shall not exceed the lesser of (1) a reasonable amount for such services; (2) an amount equal to the total of 50% of that portion of the amount of compensation recovered and paid, which is in excess of the amount of compensation offered to the employee by the employer prior to the execution of a written contract between the employee and the attorney; or (3) 25% of the total amount of compensation recovered and paid as described in subsection (a).

(f) All attorney fees for representation of an employee or the employee's dependents shall be only recoverable from compensation actually paid to such employee or dependents, except as specifically provided otherwise in subsection (g) and (h).

(g) In the event any attorney renders services to an employee or the employee's dependents, subsequent to the ultimate disposition of the initial and original claim, and in connection with an application for review and modification, a hearing for additional medical benefits, an application for penalties or otherwise, such attorney shall be entitled to reasonable attorney fees for such services, in addition to attorney fees received or which the attorney is entitled to receive by contract in connection with the original claim, and such attorney fees shall be awarded by the director on the basis of the reasonable and customary charges in the locality for such services and not on a contingent fee basis.

(1) If the services rendered under this subsection by an attorney result in an additional award of disability compensation, the attorney fees shall be paid from such amounts of disability compensation.

(2) If such services involve no additional award of disability compensation, but result in an additional award of medical compensation, penalties, or other benefits, the director shall fix the proper amount of such attorney fees in accordance with this subsection and such fees shall be paid by the employer or the workers compensation fund, if the fund is liable for compensation pursuant to K.S.A. 44-567, and amendments thereto, to the extent of the liability of the fund.

(3) If the services rendered herein result in a denial of additional compensation, penalties, or other benefits, and it is determined that the attorney engaged in frivolous prosecution of the claim, the employer and insurance carrier shall not be liable for any portion of the attorney fees incurred for such services.

(h) Any and all disputes regarding attorney fees, whether such disputes relate to which of one or more attorneys represents the claimant or claimants or is entitled to the attorney fees, or a division of attorney fees where the claimant or claimants are or have been represented by more than one attorney, or any other disputes concerning attorney fees or contracts for attorney fees, shall be heard and determined by the administrative law judge, after reasonable notice to all interested parties and attorneys.

(i) After reasonable notice and hearing before the administrative law judge, any attorney found to be in violation of any provision of this section shall be required to make restitution of any excess fees charged.

History: L. 1927, ch. 232, § 44; L. 1957, ch. 293, § 5; L. 1967, ch. 280, § 10; L. 1974, ch. 203, § 36; L. 1977, ch. 177, § 2; L. 1987, ch. 187, § 13; L. 1993, ch. 286, § 50; L. 1997, ch. 125, § 10; L. 2011, ch. 55, § 23;  May 15.



44-536a Signing of pleadings, motions and other papers; liability for frivolous filings.

44-536a. Signing of pleadings, motions and other papers; liability for frivolous filings. (a) Every pleading, motion and other paper provided for by the workers compensation act of any party, who is represented by an attorney, shall be signed by at least one attorney of record in the attorney's individual name, and the attorney's address and telephone number shall be stated. A pleading, motion or other paper provided for by the workers compensation act of any party who is not represented by an attorney shall be signed by the party and shall state the party's address.

(b) Except when otherwise specifically provided by rule and regulation of the director, pleadings need not be verified or accompanied by an affidavit. The signature of a person constitutes a certificate by the person (1) that the person has read the pleading, (2) that to the best of the person's knowledge, information and belief formed after reasonable inquiry, the pleading is well grounded in fact and is warranted by existing law or a good faith argument for the extension, modification or reversal of existing law, and (3) that the pleading is not imposed for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of resolving disputed claims for benefits.

(c) If any pleading, motion or other paper provided for by the workers compensation act is not signed, such pleading, motion or other paper shall not be accepted and shall be void unless it is signed promptly after the omission is called to the attention of the pleader or movant.

(d) If a pleading, motion or other paper provided for by the workers compensation act is signed in violation of this section, the administrative law judge, director or board, upon motion or upon its own initiative upon notice and after opportunity to be heard, shall impose upon the person who signed such pleading or a represented party, or both, an appropriate sanction, which may include an order to pay to the other party or parties the amount of the reasonable expenses incurred because of the filing of the pleading, motion or other paper, including reasonable attorney fees.

History: L. 1993, ch. 286, § 20; July 1.



44-542a Election by individual employer, partner or self-employed person.

44-542a. Election by individual employer, partner or self-employed person. Each individual employer, partner, limited liability company member or self-employed person may elect to bring such employers within the provisions of the workers compensation act, by securing and keeping insured such liability in accordance with clause (1) of subsection (b) of K.S.A. 44-532, and amendments thereto.  Such insurance coverage shall clearly indicate the intention of the parties to provide coverage for such employer, partner, limited liability company member or self-employed person.  When such election is made, the insurance carrier or its agent shall cause to be filed with the director a written statement of election to accept thereunder so that such employer, partner, limited liability company member or self-employed person is treated as an employee for the purposes of the workers compensation act pursuant to such election. This election shall be effective until such time as such employer, partner, limited liability company member or self-employed person ceases to be insured in accordance with clause (1) of subsection (b) of K.S.A. 44-532, and amendments thereto, whereupon a written statement withdrawing such election shall be filed with the director.

History: L. 1974, ch. 203, § 37; L. 1977, ch. 178, § 1; L. 2002, ch. 122, § 3; July 1.



44-543 Election by certain employees.

44-543. Election by certain employees. (a) As used in this section:

(1) "Nonprofit organization" means those nonprofit organizations exempt from federal income tax pursuant to section 501(c) of the internal revenue code of 1986, as in effect on the effective date of this act.

(2) "Compensation" does not include actual and necessary expenses that are incurred by a volunteer officer, director or trustee in connection with the services that the volunteer performs for a nonprofit organization and that are reimbursed to the volunteer or otherwise paid.

(3) "Volunteer officer, director or trustee" means an officer, director or trustee who performs services for a nonprofit organization but does not receive compensation, either directly or indirectly, for those services.

(b) Any employee of a corporate employer who owns 10% or more of the outstanding stock of such employer, may file with the director, prior to injury, a written declaration that the employee elects not to accept the provisions of the workers compensation act, and at the same time, the employee shall file a duplicate of such election with the employer. Such election shall be valid only during the employee's term of employment with such employer. Any employee so electing and thereafter desiring to change the employee's election may do so by filing a written declaration to that effect with the director and a duplicate of such election with the employer. Any contract in which an employer requires of an employee as a condition of employment that the employee elect not to come within the provisions of the workers compensation act, shall be void. Any written declarations filed pursuant to this section shall be in such form as may be required by regulation of the director.

(c) Any noncompensated volunteer officer, director or trustee of a nonprofit corporation as defined in clause 3 of subsection (a) may elect to be covered by the provisions of the workers compensation act by filing with the director, prior to injury, a written declaration that the officer, director or trustee elects to accept the provisions of the workers compensation act, and at the same time, the person shall file a duplicate of such election with the employer and the employer's insurance company or qualified group-funded workers compensation pool.

History: L. 1927, ch. 232, § 51; L. 1959, ch. 221, § 1; L. 1961, ch. 243, §11; L. 1974, ch. 203, § 38; L. 1996, ch. 79, § 11; Apr. 4.



44-545 Defenses available in certain cases.

44-545. Defenses available in certain cases. In an action to recover damages for an injury by accident arising out of and in the course of employment which was sustained by an employee, who is an employee subject to the provisions of the workmen's compensation act other than by election filed pursuant to K.S.A. 44-542a, or for death resulting from an injury so sustained, in which recovery is sought upon the ground of want of due care of the employer or of any officer, agent or servant of the employer and where such employer at the time of the accident was subject to the provisions of the workmen's compensation act, it shall be a defense for such employer in all cases where said employee has elected not to come within the provisions of the workmen's compensation act pursuant to a valid declaration of election as provided in K.S.A. 44-543: (a) That the employee either expressly or impliedly assumed the risk of the hazard complained of; (b) that the injury or death was caused in whole or in part by the want of due care of a fellow servant; or (c) that said employee was guilty of contributory negligence: Provided, That none of these defenses shall be available where the injury was caused by the willful negligence of such employer, or of any managing officer, or of managing agent of said employer.

History: L. 1927, ch. 232, § 53; L. 1974, ch. 203, §39; July 1.



44-549 Hearings, venue; final award of administrative law judge; hearing powers of director and board.

44-549. Hearings, venue; final award of administrative law judge; hearing powers of director and board. (a) All hearings upon all claims for compensation under the workers compensation act shall be held by the administrative law judge in person in the county in which the accident occurred, or by video conferencing or telephone conference unless otherwise mutually agreed by the employee and employer. The award, finding, decision or order of an administrative law judge when filed in the office of the director shall be deemed to be the final award, finding, decision or order of the administrative law judge.

(b) The director and the board, for the purpose of the workers compensation act, shall have power to administer oaths, certify to official acts, take depositions, issue subpoenas, compel the attendance of witnesses and the production of books, accounts, papers, documents, and records to the same extent as is conferred on district courts of this state under the code of civil procedure.

History: L. 1927, ch. 232, § 34; L. 1955, ch. 250, § 14; L. 1974, ch. 203, § 40; L. 1980, ch. 146, § 10; L. 1993, ch. 286, § 51; L. 2011, ch. 55, § 28;  May 15.



44-550 Records of proceedings, documents; custody and preservation.

44-550. Records of proceedings, documents; custody and preservation. The director shall designate a person to maintain a full, true and correct record of all proceedings of the director, of all documents or papers filed by the director, or with the director, of all awards, orders and decisions made by the director and such person shall be responsible to the director for the safe custody and preservation of all such papers and documents.

History: L. 1927, ch. 232, § 35; L. 1976, ch. 370, § 20; July 1.



44-550b Records open to public inspection, exceptions.

44-550b. Records open to public inspection, exceptions. (a) All records provided to be maintained under K.S.A. 44-550, and amendments thereto, and not withstanding the provisions of K.S.A. 45-215 et seq., and amendments thereto, shall be open to public inspection, except:

(1) Records relating to financial information submitted by an employer to qualify as a self-insurer pursuant to K.S.A 44-532, and amendments thereto;

(2) records which relate to utilization review or peer review conducted pursuant to K.S.A. 44-510j, and amendments thereto, shall not be disclosed except to the health care provider and as otherwise specifically provided by the workers compensation act;

(3) records relating to private premises safety inspections;

(4) medical records, forms collected pursuant to subsection (b) of K.S.A. 44-567, and amendments thereto, accident reports maintained under K.S.A. 44-550, and amendments thereto, and social security numbers pertaining to an individual which shall not be disclosed except:

(A) Upon order of a court of competent jurisdiction;

(B) to the employer, its insurance carrier or its representative, from whom a worker seeks workers compensation benefits;

(C) to the division of workers compensation for its own purposes;

(D) to federal or state governmental agencies for purposes of fraud and abuse investigations;

(E) to an employer in connection with any application for employment to an employer, its insurance carrier or representatives providing (i) a conditional offer of employment has been made and (ii) the request for records includes a signed release by the individual, identifies the job conditionally offered by the employer and is submitted in writing, either by mail or electronic means. Requests relating to an individual under this subsection shall be considered a record to be maintained and open to public inspection under K.S.A. 44-550, and amendments thereto, except social security numbers;

(F) to the workers compensation fund for its own purposes; and

(G) to the worker upon written release by the worker.

(b) This section shall be part of and supplemental to the workers compensation act.

History: L. 1984, ch. 187, § 12; L. 1993, ch. 286, § 52; L. 1997, ch. 125, § 11; L. 2000, ch. 160, § 14; L. 2002, ch. 122, § 4; July 1.



44-551 Assistant directors, administrative law judges and special local administrative law judges; application, qualifications, appointment, reappointment, term; workers compensation and employment security boards nominating committee; judges' powers and duties, compensation, fees and expenses; review of findings and awards by workers compensation appeals board; delayed order on board review, effect; payment of medical compensation pending review.

44-551. Assistant directors, administrative law judges and special local administrative law judges; application, qualifications, appointment, reappointment, term; workers compensation and employment security boards nominating committee; judges' powers and duties, compensation, fees and expenses; review of findings and awards by workers compensation appeals board; delayed order on board review, effect; payment of medical compensation pending review. (a) The duties of the assistant directors of workers compensation may include, but not be limited to, acting in the capacity of an administrative law judge.

(b) Each administrative law judge shall be an attorney regularly admitted to practice law in Kansas. Such attorney shall have at least five years of experience as an attorney, with at least one year of experience practicing law in the area of workers compensation.

(c) Except as provided in subsection (k), the annual salary of each administrative law judge shall be an amount equal to 85% of the annual salary paid by the state to a district judge, other than a district judge designated as a chief judge. Administrative law judges shall devote full time to the duties of such office and shall not engage in the private practice of law during their term of office. No administrative law judge may receive additional compensation for official services performed by the administrative law judge. Each administrative law judge shall be reimbursed for expenses incurred in the performance of such official duties under the same circumstances and to the same extent as district judges are reimbursed for such expenses.

(d) Applications for administrative law judge positions shall be submitted to the director of workers compensation. The director shall determine if an applicant meets the qualifications for an administrative law judge as prescribed in subsection (b). Qualified applicants for a position of administrative law judge shall be submitted by the director to the workers compensation and employment security boards nominating committee for consideration.

(e) There is hereby established the workers compensation and employment security boards nominating committee. Whenever the workers compensation administrative law judge nominating and review committee or the workers compensation board nominating committee, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the workers compensation and employment security boards nominating committee. The workers compensation and employment security boards nominating committee shall be composed of seven members who are appointed by the governor. Each of the following shall select one member to serve on the nominating committee by giving written notice of the selection to the governor who shall appoint such representatives to the committee:

(1) The Kansas secretary of labor;

(2) the Kansas chamber of commerce;

(3) the national federation of independent business;

(4) the Kansas AFL-CIO;

(5) the Kansas state council of the society for human resource management (KS SHRM);

(6) the Kansas self-insurers association; and

(7) the secretary of labor, who shall select a nominee from either an employee organization as defined in K.S.A. 75-4322, and amendments thereto, or a professional employees' organization as defined in K.S.A. 72-5413, and amendments thereto.

In the event the governor refuses to appoint a member selected by one of the organizations in this subsection, the organization may replace that selection with another, subject to the same appointment requirements.

(f) Of the members first appointed to the workers compensation and employment security boards nominating committee, three shall be appointed for terms of two years and four shall be appointed for terms of four years as specified by the governor. Thereafter, members of the nominating committee shall be appointed for a term of four years. Members may not serve more than two consecutive terms.

(g) In the event of a vacancy on the nominating committee occurring for any reason, the respective member whose position becomes vacant shall be replaced by the selecting organization by submitting written notice of the replacement selection to the governor within 30 days of such vacancy. The governor shall either appoint or reject the replacement selection as provided in this section.

(h) The nominating committee shall meet as needed to provide the workers compensation and employment security board of review appointing authorities with nominees for appointments to the position of:

(1) Workers compensation administrative law judge;

(2) workers compensation appeals board member; and

(3) employment security board of review.

No action of the committee shall be effective unless approved by two-thirds of the committee.

(i) When notified of a vacancy in the position of workers compensation administrative law judge or workers compensation appeals board member, the committee shall review all qualified applicants as submitted by the director of workers compensation. The committee shall nominate a qualified person to fill the vacancy and submit that nomination to the secretary of labor. The secretary shall either accept and appoint the person nominated by the nominating committee to the position for which the nomination was made or reject the nomination and request the nominating committee to nominate another person for that position. Upon receipt of any such request for the nomination of another person, the nominating committee shall nominate another person for that position in the same manner as set forth above.

(j) (1) Each administrative law judge shall hold office for a term of four years and may be reappointed. Each administrative law judge shall continue to serve for the term of the appointment or until a successor is appointed. An administrative law judge who wishes to be considered for reappointment shall be deemed to have met the qualification requirements for appointment as administrative law judge. If such administrative law judge wishes to be considered for reappointment by the nominating committee, such administrative law judge shall submit an application as provided in subsection (d) no sooner than 150 days before and no later than 90 days prior to the expiration of such judge's term. Within sixty days prior to the expiration of the term of the administrative law judge seeking reappointment, the nominating committee described above shall meet to vote on reappointment of the administrative law judge. The administrative law judge shall be submitted to the secretary for reappointment unless 2/3 of the nominating committee votes not to submit the administrative law judge for reappointment.

(2) If a vacancy should occur in the position of an administrative law judge during the term of an administrative law judge, the nominating committee shall nominate an individual from the qualified applicants submitted by the director to complete the remainder of the unexpired portion of the term.

(k) Except as otherwise provided in this subsection, administrative law judges appointed on and after July 1, 2006, shall serve a term of office of four years. Administrative law judges hired before July 1, 2006, may continue as administrative law judges under the classified service under the Kansas civil service act at the salary provided under the civil service act or may elect to be appointed to a term and receive the annual salary equal to 85% of the salary prescribed for a district judge if the currently employed administrative law judge within 60 days of the effective date of this section notifies the director in writing that the administrative law judge elects to serve an appointed term of office rather than continuing in the classified service. The term of office for an administrative law judge who elects a term of office shall begin on the date the written election is received by the director and the first term of office for such person shall be for two, three or four years as specified by the secretary so that administrative law judges appointed under this subsection serve staggered terms. Thereafter, any such person if reappointed as an administrative law judge shall be appointed for a term of four years.

(l) (1) Administrative law judges shall have power to administer oaths, certify official acts, take depositions, issue subpoenas, compel the attendance of witnesses and the production of books, accounts, papers, documents and records to the same extent as is conferred on the district courts of this state, and may conduct an investigation, inquiry or hearing on all matters before the administrative law judges. All final orders, awards, modifications of awards, or preliminary awards under K.S.A. 44-534a, and amendments thereto, made by an administrative law judge shall be subject to review by the workers compensation appeals board upon written request of any interested party within 10 days. Intermediate Saturdays, Sundays and legal holidays shall be excluded in the time computation. Review by the board shall be a prerequisite to judicial review as provided for in K.S.A. 44-556, and amendments thereto. On any such review, the board shall have authority to grant or refuse compensation, or to increase or diminish any award of compensation or to remand any matter to the administrative law judge for further proceedings. The orders of the board under this subsection shall be issued within 30 days from the date arguments were presented by the parties.

(2) (A) If an administrative law judge has entered a preliminary award under K.S.A. 44-534a, and amendments thereto, a review by the board shall not be conducted under this section unless it is alleged that the administrative law judge exceeded the administrative law judge's jurisdiction in granting or denying the relief requested at the preliminary hearing. Such an appeal from a preliminary award may be heard and decided by a single member of the board. Members of the board shall hear such preliminary appeals on a rotating basis and the individual board member who decides the appeal shall sign each such decision. The orders of the board under this subsection shall be issued within 30 days from the date arguments were presented by the parties.

(B) If an order on review is not issued by the board within the applicable time period prescribed by subsection (l)(1), medical compensation and any disability compensation as provided in the award of the administrative law judge shall be paid commencing with the first day after such time period and shall continue to be paid until the order of the board is issued, except that no payments shall be made under this provision for any period before the first day after such time period. Nothing in this section shall be construed to limit or restrict any other remedies available to any party to a claim under any other statute.

(C) In any case in which the final award of an administrative law judge is appealed to the board for review under this section and in which the compensability is not an issue to be decided on review by the board, medical compensation shall be payable in accordance with the award of the administrative law judge and shall not be stayed pending such review. The employee may proceed under K.S.A. 44-510k, and amendments thereto, and may have a hearing in accordance with that statute to enforce the provisions of this subsection.

(m) Each assistant director and each administrative law judge or special administrative law judge shall be allowed all reasonable and necessary expenses actually incurred while in the actual discharge of official duties in administering the workers compensation act, but such expenses shall be sworn to by the person incurring the same and be approved by the secretary.

(n) In case of emergency the director may appoint special local administrative law judges and assign to them the examination and hearing of any designated case or cases. Such special local administrative law judges shall be attorneys and admitted to practice law in the state of Kansas and shall, as to all cases assigned to them, exercise the same powers as provided by this section for the regular administrative law judges. Special local administrative law judges shall receive a fee commensurate with the services rendered as fixed by rules and regulations adopted by the director. The fees prescribed by this section prior to the effective date of this act shall be effective until different fees are fixed by such rules and regulations.

(o) All special local administrative law judge's fees and expenses, with the exception of settlement hearings, shall be paid from the workers compensation administration fee fund, as provided in K.S.A. 74-712, and amendments thereto. Where there are no available funds or where the special local administrative law judge conducted a settlement hearing, the fees shall be taxed as costs in each case heard by such special local administrative law judge and when collected shall be paid directly to such special local administrative law judge by the party charged with the payment of the same.

(p) Except as provided for judicial review under K.S.A. 44-556, and amendments thereto, the decisions and awards of the board shall be final.

History: L. 1927, ch. 232, § 36; L. 1953, ch. 245, § 1; L. 1955, ch. 250, § 9; L. 1957, ch. 293, § 6; L. 1961, ch. 243, § 3; L. 1967, ch. 280, § 11; L. 1969, ch. 246, § 3; L. 1971, ch. 179, § 1; L. 1976, ch. 225, § 1; L. 1976, ch. 370, § 21; L. 1980, ch. 146, § 11; L. 1983, ch. 168, § 2; L. 1986, ch. 318, § 55; L. 1990, ch. 183, § 8; Revived and amend., L. 1995, ch. 1, § 2; L. 1996, ch. 79, § 12; L. 1997, ch. 125, § 12; L. 2001, ch. 121, § 4; L. 2006, ch. 109, § 1; L. 2013, ch. 104, § 1, Apr. 25.



44-552 Record of hearing; certified shorthand reporter; transcript; costs.

44-552. Record of hearing; certified shorthand reporter; transcript; costs. (a) The director with the approval of the secretary of labor shall at each hearing under the workers compensation act appoint a certified shorthand reporter, who may be within the classified service of the Kansas civil service act, to attend each hearing where testimony is introduced, and preserve a complete record of all oral or documentary evidence introduced and all proceedings had at such hearing unless such appointment is waived by mutual agreement. At the conclusion of the hearing in any case, if neither party has requested opportunity to file briefs, the administrative law judge may read into the record for certification and filing in the office of the director such stipulations, findings, rulings or orders the administrative law judge deems expedient to the early disposition of the case. If the administrative law judge uses such procedure, with the consent of the parties, no transcript of the record of the hearing shall be made, except that part which is read into the record by the administrative law judge.

(b) All testimony introduced and proceedings had in hearings shall be taken down by the certified shorthand reporter, and if an action for review is commenced or if the director, or either party or the best interests of the administration of justice, so instructs, the certified shorthand reporter shall transcribe the certified shorthand reporter's notes of such hearing. If an action for review is commenced, the cost of preparing a transcript shall be paid as provided by K.S.A. 77-620, and amendments thereto. If no action for review is commenced, the cost of preparing a transcript shall be taxed as costs in the case at the discretion of the director in accordance with fair and customary rates charged in the state of Kansas. All official notes of such certified shorthand reporters shall be preserved and filed in the office of the director. Any transcript prepared as above provided and duly certified shall be received as evidence by the board and by any court with the same effect as if the certified shorthand reporter were present and testified to the records so certified.

(c) The director or administrative law judge, whoever is conducting the hearing, may make the findings, awards, decisions, rulings or modifications of findings or awards and do all acts at any time without awaiting the transcription of the testimony of the certified shorthand reporter if the director or administrative law judge deems it expedient and advisable to do so.

(d) The certified short hand reporter's fee shall be taxed to the division of workers compensation if a fee is incurred and no record is taken.

History: L. 1927, ch. 232, § 37; L. 1955, ch. 250, § 15; L. 1961, ch. 243, § 4; L. 1980, ch. 146, § 12; L. 1986, ch. 318, § 56; L. 1991, ch. 144, § 10; L. 1993, ch. 286, § 54; L. 2004, ch. 179, § 17; L. 2011, ch. 55, § 24;  May 15.



44-553 Witness fees.

44-553. Witness fees. Each witness who appears before the director or administrative law judge in response to a subpoena shall receive the same fee and mileage as is provided for witnesses attending district courts in civil cases in this state. The director or the administrative law judge, whoever is conducting the hearing, shall tax and apportion the costs of such witness fees in the discretion of the director or the administrative law judge, as the case may be, and shall make such orders relative to the payment of such fees as the director or the administrative law judge deems  expedient in order to secure and provide for the payment of the witness fees.

History: L. 1927, ch. 232, § 38; L. 1993, ch. 286, § 55; July 1.



44-554 Depositions.

44-554. Depositions. The director or the administrative law judge, whoever is conducting the hearing or other proceeding, or any party affected by the hearing or proceedings may cause the depositions of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil actions in district courts in this state.

History: L. 1927, ch. 232, § 39; L. 1993, ch. 286, § 56; July 1.



44-555 Reporter's fees, assessment.

44-555. Reporter's fees, assessment. The director or the administrative law judge, whoever is conducting the hearing or other proceeding is hereby authorized to assess all or a part of the certified shorthand reporter's fees to any party to the proceedings for compensation and shall note the amounts assessed on the findings, award or order.

History: L. 1927, ch. 232, § 40; L. 1951, ch. 305, § 3; L. 1960, ch. 49, § 1; L. 1961, ch. 244, § 7; L. 1974, ch. 203, § 41; L. 1991, ch. 144, § 11; L. 1993, ch. 286, § 57; July 1.



44-555c Workers compensation appeals board; jurisdiction; composition and appointment; reappointment; term of office; qualifications, salary and expenses; panels; final orders, content and issuance.

44-555c. Workers compensation appeals board; jurisdiction; composition and appointment; reappointment; term of office; qualifications, salary and expenses; panels; final orders, content and issuance. (a) There is hereby established the workers compensation appeals board. Whenever the workers compensation board, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the workers compensation appeals board. The board shall have exclusive jurisdiction to review all decisions, findings, orders and awards of compensation of administrative law judges under the workers compensation act. The review by the appeals board shall be upon questions of law and fact as presented and shown by a transcript of the evidence and the proceedings as presented, had and introduced before the administrative law judge. The appeals board shall be within the division of workers compensation of the department of labor and all budgeting, personnel, purchasing and related management functions of the board shall be administered under the supervision and direction of the secretary of labor. The appeals board shall consist of five members who shall be appointed by the secretary in accordance with this section and who shall each serve for a term of four years.

(b) Each board member shall be an attorney regularly admitted to practice law in Kansas for a period of at least seven years with at least five years experience practicing law in the area of workers compensation and shall have engaged in the active practice of law during such period as a lawyer, judge of a court of record or any court in Kansas or a full-time teacher of law in an accredited law school, or any combination of such types of practice.

(c) Each board member shall receive an annual salary in an amount equal to the salary prescribed by law for a district judge, except that the member who is the chairperson of the workers compensation board shall receive an annual salary in an amount equal to the salary prescribed for a district judge designated as chief judge of a district court of Kansas. The board members shall devote full time to the duties of such office and shall not engage in the private practice of law during their term of office. No board member may receive additional compensation for official services performed by the board member. Each board member shall be reimbursed for expenses incurred in the performance of such official duties under the same circumstances and to the same extent as judges of the district court are reimbursed for such expenses.

(d) Applications for membership on the board shall be submitted to the director of workers compensation. The director shall determine if an applicant meets the qualifications for membership on the board prescribed in subsection (b). Qualified applicants for the board will be submitted by the director to the workers compensation and employment security boards nominating committee for consideration.

(e) Each member of the board shall hold office for the term of the appointment and until the successor shall have been appointed. Successors to such members shall be appointed for terms of four years.

(f) A board member who wishes to be considered for reappointment shall be deemed to have met the qualification requirements for appointment as a board member. If a board member wishes to be considered for reappointment by the workers compensation and employment security boards nominating committee, such board member shall submit an application as provided in subsection (d) no sooner than 150 days before and no later than 90 days prior to the expiration of such member's term. No later than thirty days prior to the expiration of the term, the nominating committee shall convene to vote on the reappointment of the board member. The board member shall be submitted to the secretary for reappointment unless 2/3 of the nominating committee votes not to submit the board member's name for reappointment.

(g) The members of the board shall annually elect one member to serve as chairperson.

(h) If illness or other temporary disability of a member of the board will not permit the member to serve during a case or in any case in which a member of the board must be excused from serving because of a conflict or is otherwise disqualified with regard to such case, the director shall appoint a member pro tem. Each member pro tem shall receive compensation at the same rate as a member of the board receives, prorated for the hours of actual service as a member pro tem and shall receive expenses under the same circumstances and to the same extent as a member of the board receives. Each member pro tem shall have all the powers, duties and functions of a member of the board with regard to the case.

(i) The board shall maintain principal offices in Topeka, Kansas, and the board may conduct hearings at a courthouse of any county in Kansas or at another location specified by the board. The secretary of labor shall provide a courtroom and other suitable quarters in Topeka, Kansas, for the use of the board and its staff. When the board conducts hearings at any location other than in Topeka, Kansas, the director shall make suitable arrangements for such hearings. Subject to the provisions of appropriation acts, the director shall provide such supplies and equipment and shall appoint such support personnel as may be necessary for the board to fulfill the duties imposed by this act, subject to approval by the secretary.

(j) For purposes of hearing cases, the board may sit together or in panels of two members or more, designated by the chairperson of the board, except that an appeal from a preliminary award entered under K.S.A. 44-534a, and amendments thereto, may be heard by a panel of one member designated by the chairperson. All members of the board shall determine each matter before the board. All decisions, reviews and determinations by the board shall be approved in writing by at least three board members. Whenever the board enters a final order in any proceeding, the board shall make written findings of fact and conclusions of law forming the basis of the board's determination and final order. The findings of fact and conclusions of law of the board shall be made a part of the final order. The board shall mail a copy of the final order of the board to all parties to the proceeding within three days following the issuance of the final order.

History: L. 1995, ch. 1, § 1; L. 1997, ch. 125, § 13; L. 1999, ch. 57, § 47; L. 2004, ch. 179, § 18; L. 2013, ch. 104, § 2; Apr. 25.



44-556 Judicial review of actions of the board; procedure; payment of compensation pending administrative and judicial review; application of 1993 amendments; reimbursement or credit for amounts paid under certain circumstances.

44-556. Judicial review of actions of the board; procedure; payment of compensation pending administrative and judicial review; application of 1993 amendments; reimbursement or credit for amounts paid under certain circumstances. (a) Any action of the board pursuant to the workers compensation act, other than the disposition of appeals of preliminary orders or awards under K.S.A. 44-534a, and amendments thereto, shall be subject to review in accordance with the Kansas judicial review act by appeal directly to the court of appeals. Any party may appeal from a final order of the board by filing an appeal with the court of appeals within 30 days of the date of the final order. When an appeal has been filed pursuant to this section, an appellee may file a cross appeal within 20 days after the date upon which the appellee was served with notice of the appeal. Such review shall be upon questions of law.

(b) Commencement of an action for review by the court of appeals shall not stay the payment of compensation due for the ten-week period next preceding the board's decision and for the period of time after the board's decision and prior to the decision of the court of appeals on review.

(c) If review is sought on any order entered under the workers compensation act prior to October 1, 1993, such review shall be in accordance with the provisions of K.S.A. 44-551 and this section, and any other applicable procedural provisions of the workers compensation act, as all such provisions existed prior to amendment by this act on July 1, 1993.

(d) (1) If compensation, including medical benefits, temporary total disability benefits or vocational rehabilitation benefits, has been paid to the worker by the employer or the employer's insurance carrier during the pendency of review under this section and the amount of compensation awarded by the board is reduced or totally disallowed by the decision on the appeal or review, the employer and the employer's insurance carrier, except as otherwise provided in this section, shall be reimbursed from the workers compensation fund established in K.S.A. 44-566a, and amendments thereto, for all amounts of compensation so paid which are in excess of the amount of compensation that the worker is entitled to as determined by the final decision on review. The director shall determine the amount of compensation paid by the employer or insurance carrier which is to be reimbursed under this subsection (d)(1), and the director shall certify to the commissioner of insurance the amount so determined. Upon receipt of such certification, the commissioner of insurance shall cause payment to be made to the employer or the employer's insurance carrier in accordance therewith.

(2) If any temporary or permanent partial disability or temporary or permanent total disability benefits have been paid to the worker by the employer or the employer's insurance carrier during the pendency of review under this section and the amount of compensation awarded for such benefits by the board is reduced by the decision on the appeal or review and the balance of compensation due the worker exceeds the amount of such reduction, the employer and the employer's insurance carrier shall receive a credit which shall be applied as provided in this subsection (d)(2) for all amounts of such benefits which are in excess of the amount of such benefits that the worker is entitled to as determined by the final decision on review or appeal. If a lump-sum amount of compensation is due and owing as a result of the decision of the court of appeals, the credit under this subsection (d)(2) shall be applied first against such lump-sum amount. If there is no such lump-sum amount or if there is any remaining credit after a credit has been applied to a lump-sum amount due and owing, such credit shall be applied against the last compensation payments which are payable for a period of time after the final decision on review or appeal so that the worker continues to receive compensation payments after such final decision until no further compensation is payable after the credit has been satisfied. The credit allowed under this subsection (d)(2) shall not be applied so as to stop or reduce benefit payments after such final decision, but shall be used to reduce the period of time over which benefit payments are payable after such final decision. The provisions of this subsection (d)(2) shall be applicable in all cases under the workers compensation act in which a final award is issued by an administrative law judge on or after July 1, 1990.

(e) If compensation, including medical benefits, temporary total disability benefits or vocational rehabilitation benefits, has been paid to the worker by the employer, the employer's insurance carrier or the workers compensation fund during the pendency of review under this section, and pursuant to K.S.A. 44-534a or K.S.A. 44-551, and amendments thereto, and the employer, the employer's insurance carrier or the workers compensation fund, which was held liable for and ordered to pay all or part of the amount of compensation awarded by the administrative law judge or board, is held not liable by the final decision on review by either the board or an appellate court for the compensation paid or is held liable on such appeal or review to pay an amount of compensation which is less than the amount paid pursuant to the award, then the employer, employer's insurance carrier or workers compensation fund shall be reimbursed by the party or parties which were held liable on such review to pay the amount of compensation to the worker that was erroneously ordered paid. The director shall determine the amount of compensation which is to be reimbursed to each party under this subsection, if any, in accordance with the final decision on the appeal or review and shall certify each such amount to be reimbursed to the party required to pay the amount or amounts of such reimbursement. Upon receipt of such certification, the party required to make the reimbursement shall pay the amount or amounts required to be paid in accordance with such certification. No worker shall be required to make reimbursement under this subsection or subsection (d).

(f) As used in subsections (d) and (e), "employers' insurance carrier" includes any qualified group-funded workers compensation pool under K.S.A. 44-581 through 44-591, and amendments thereto, or a group-funded pool under the Kansas municipal group-funded pool act which includes workers compensation and employers' liability under the workers compensation act.

(g) In any case in which any review is sought under this section and in which the compensability is not an issue to be decided on review, medical compensation shall be payable and shall not be stayed pending such review. The worker may proceed under K.S.A. 44-510k, and amendments thereto, and may have a hearing in accordance with that statute to enforce the provisions of this subsection.

History: L. 1927, ch. 232, § 42; L. 1929, ch. 206, § 1; L. 1955, ch. 250, § 10; L. 1961, ch. 243, § 5; L. 1967, ch. 281, § 1; L. 1970, ch. 190, § 9; L. 1974, ch. 203, § 42; L. 1976, ch. 145, § 197; L. 1977, ch. 109, § 29; L. 1979, ch. 158, § 1; L. 1982, ch. 213, § 4; L. 1986, ch. 318, § 57; L. 1987, ch. 187, § 14; L. 1989, ch. 149, § 5; L. 1990, ch. 183, § 9; Revived and amend., L. 1995, ch. 1, § 3; L. 1998, ch. 114, § 4; L. 2000, ch. 160, § 15; L. 2001, ch. 121, § 5; L. 2010, ch. 17, § 72; July 1.



44-556a Transfer of appeals due to constitutional defect.

44-556a. Transfer of appeals due to constitutional defect. (a) Any workers compensation appeals which have been transferred from the workers compensation board to a district court or the director of workers compensation pursuant to the Kansas Supreme Court's order in Sedlak v. Dick, case no. 70,792 (January 13, 1995) and have not been decided by the director or the district courts shall be transferred to the workers compensation board established under K.S.A. 44-555c from the district court or the director on the effective date of this act.

(b) Any workers compensation appeals which have been transferred from the court of appeals to the district courts pursuant to the Kansas Supreme Court's order in Sedlak v. Dick, case no. 70,792 (January 13, 1995) and have not been decided by the district courts shall be transferred to the court of appeals on the effective date of this act.

History: L. 1995, ch. 1, § 5; Jan. 26.



44-557 Employer's duty to report accidents; civil penalty for failure to report; recovery of penalties.

44-557. Employer's duty to report accidents; civil penalty for failure to report; recovery of penalties. (a) It is hereby made the duty of every employer to make or cause to be made a report to the director of any accident, or claimed or alleged accident, to any employee which occurs in the course of the employee's employment and of which the employer or the employer's supervisor has knowledge, which report shall be made upon a form to be prepared by the director, within 28 days, after the receipt of such knowledge, if the personal injuries which are sustained by such accidents, are sufficient wholly or partially to incapacitate the person injured from labor or service for more than the remainder of the day, shift or turn on which such injuries were sustained.

(b) When such accident has been reported and subsequently such person has died, a supplemental report shall be filed with the director within 28 days after receipt of knowledge of such death, stating such fact and any other facts in connection with such death or as to the dependents of such deceased employee which the director may require. Such report or reports shall not be used nor considered as evidence before the director, any administrative law judge, the board or in any court in this state.

(c) The repeated failure of any employer to file or cause to be filed any report required by this section shall be subject to a civil penalty for each violation of not to exceed $250.

(d) Any civil penalty imposed by this section shall be recovered, by the assistant attorney general upon information received from the director, by issuing and serving upon such employer a summary order or statement of the charges with respect thereto and a hearing shall be conducted thereon in accordance with the provisions of the Kansas administrative procedure act, except that, at the discretion of the director, such civil penalties may be assessed as costs in a workers compensation proceeding by an administrative law judge upon a showing by the assistant attorney general that a required report was not filed which pertains to a claim pending before the administrative law judge.

History: L. 1927, ch. 232, § 54; L. 1955, ch. 250, § 11; L. 1957, ch. 293, § 7; L. 1967, ch. 280, § 12; L. 1970, ch. 190, § 10; L. 1974, ch. 203, § 43; L. 1980, ch. 146, § 13; L. 1993, ch. 286, § 59; L. 2000, ch. 160, § 16; L. 2013, ch. 104, § 14; Apr. 25.



44-557a Compilation and publication of statistics; database of information; submission of data; contracts for actuarial or statistical services.

44-557a. Compilation and publication of statistics; database of information; submission of data; contracts for actuarial or statistical services. (a) The director shall: (1) Compile and publish statistics to determine the causation of compensable disabilities in the state of Kansas and (2) compile and maintain a database of information on claim characteristics and costs related to closed claims, in order to determine the effectiveness of the workers compensation act to provide adequate indemnity, medical and vocational rehabilitation compensation to injured workers and to return injured workers to remunerative employment. The commissioner of insurance shall cooperate with the director and shall make available any information which will assist the director in compiling such information and statistics and may contract with the director and the secretary of the department of health and environment to collect such information as the director deems necessary. The secretary of revenue shall cooperate with the director and shall disclose individual income taxpayers names, addresses and social security numbers to the director to be used solely for the verification of workers compensation data files. For purposes of this subsection, such disclosure shall not be considered the disclosure of any particulars of a report or return.

(b) In order to further the purpose of subsection (a), each self-insured employer, group-funded workers compensation pool and insurance carrier shall submit to the director the disposition of a statistically significant sample of closed claims under the act. Unless provided by regulations to the contrary, on or after January 1, 2004, any insurer, group-funded workers compensation pool or self-insured employer who voluntarily submits claim information to the director pursuant to release 1 of the international association of industrial accident boards and commission's electronic data interchange implementation guide dated August 9, 1995, and amendments thereto, up to April 4, 2002, shall be deemed to be in compliance.

(c) Each self-insured employer, group-funded workers compensation pool, insurance carrier or health care facility shall submit medical information, by procedure, charge and zip code of the provider, or by hospital charge and related diagnostic and procedure codes in order to set the maximum medical fee schedule.

(d) The director may contract for professional actuarial or statistical services to provide assistance in determining the types of information and the methods of selecting and analyzing information as may be necessary for the director to conduct studies of closed claims under the workers compensation act and to enable the director to make valid statistical conclusions as to the distribution of costs of workers compensation benefits.

(e) The director shall obtain such office and computer equipment and employ such additional clerical help as the director deems necessary to gather such information and prepare such statistics.

(f) If a self-insured employer, group-funded workers compensation pool or insurance carrier fails to supply the information required by this section, the director shall issue and serve upon such person a summary order or statement of the charges with respect thereto and a hearing shall be conducted thereon in accordance with the provisions of the Kansas administrative procedure act. An administrative penalty of up to $500 for each violation or act, along with an additional penalty of up to $100 for each week thereafter that such report or other information is not provided to the director shall be imposed.

History: L. 1974, ch. 203, § 44; L. 1993, ch. 286, § 60; L. 1997, ch. 125, § 14; L. 2000, ch. 160, § 17; L. 2002, ch. 122, § 5; L. 2003, ch. 22, § 1; July 1.



44-559 Insurance against liability; form and contents of policy.

44-559. Insurance against liability; form and contents of policy. Every policy of insurance against liability under this act shall be in accordance with the provisions of this act and shall be in a form approved by the commissioner of insurance. Such policy shall contain an agreement that the insurer accepts all of the provisions of this act, that the same may be enforced by any person entitled to any rights under this act as well as by the employer, that the insurer shall be a party to all agreements or proceedings under this act, and his appearance may be entered therein and jurisdiction over his person may be obtained as in this act provided, and such covenants shall be enforceable notwithstanding any default of the employer.

History: L. 1927, ch. 232, § 56; June 30.



44-559a Workers compensation insurance; deductibles option; occurrence deductible defined; payment of deductible amount by insurer, reimbursement; premium credits; Kansas workers compensation insurance plan not to require deductibles option; group-fund pools may offer deductibles option.

44-559a. Workers compensation insurance; deductibles option; occurrence deductible defined; payment of deductible amount by insurer, reimbursement; premium credits; Kansas workers compensation insurance plan not to require deductibles option; group-fund pools may offer deductibles option. (a) Each insurer issuing a policy to assure the payment of compensation under the workers compensation act may offer, as a part of the policy or as an optional endorsement to the policy, occurrence or per claimant, or both, deductibles optional to the policyholder for benefits, which may include allocated loss adjustment expenses, payable under the workers compensation act. An occurrence deductible means a deductible that applies only once to a single accident, as defined in subsection (d) of K.S.A. 44-508, and amendments thereto, regardless of the number of workers injured in that accident.

(b) The insurer shall pay all or part of the deductible amount, whichever is applicable to a compensable claim, to the person or medical provider entitled to the benefits conferred by the workers compensation act and seek reimbursement from the insured employer for the applicable deductible amount. The payment or nonpayment of deductible amounts by the insured employer to the insurer shall be treated under the policy insuring the liability for workers compensation in the same manner as payment or nonpayment of premiums. The insurer may require adequate security to provide for reimbursement of the paid deductible from the insured. An employer's failure to reimburse deductible amounts to the insurer shall not cause the deductible amount to be paid from the workers compensation fund under K.S.A. 44-532a, and amendments thereto, or any other statute. The insurer shall have the right to offset unpaid deductible amounts against unearned premium, if any, in the event of cancellation.

(c) Such deductible shall provide premium credits as approved by the commissioner of insurance, and losses paid by the employer under the deductible shall not apply in calculating the employer's experience modification.

(d) The commissioner of insurance shall not approve any policy form that permits, directly or indirectly, any part of the deductible to be charged to or be passed on to the worker.

(e) The deductible amounts paid by an employer shall be subject to reimbursement as provided for under K.S.A. 44-567, and amendments thereto, when applicable. All compensation benefits paid by the insurer including the deductible amounts shall be subject to assessments under K.S.A. 44-566a and 74-713, and amendments thereto. The Kansas workers compensation plan under K.S.A. 40-2109, and amendments thereto, shall not require deductibles under policies issued by the plan.

(f) Group-funded worker compensation pools as defined in K.S.A. 44-581, and amendments thereto, and municipal group-funded pools as defined in K.S.A. 12-2616, and amendments thereto, may offer deductibles as defined herein using deductible rules and premium credits as promulgated by the national council on compensation insurance and approved by the commissioner.

History: L. 1991, ch. 144, § 1; L. 1995, ch. 49, § 2; L. 1998, ch. 114, § 5; L. 2006, ch. 117, § 2; July 1.



44-561 Reserves.

44-561. Reserves. No insurance carrier shall write any insurance against liability hereunder unless it maintains such reserves as are required by law, or in the absence thereof such reserves as may be required by the commissioner of insurance the power to require and regulate which is hereby vested in said commissioner of insurance.

History: L. 1927, ch. 232, § 58; June 30.



44-562 Reports to insurance commissioner; inspection.

44-562. Reports to insurance commissioner; inspection. Every insurance carrier writing insurance for liability hereunder, or the liability of employers rejecting this act, shall report to the commissioner of insurance, in accordance with such rules as he may adopt, such information as he may at any time require for the purpose of determining the solvency of the carrier or the fairness, reasonableness and adequacy of its rates, and for such purposes the commissioner of insurance may inspect the books and records of such carriers and examine its officers, agents and servants under oath.

History: L. 1927, ch. 232, § 59; June 30.



44-563 Violation of act.

44-563. Violation of act. For any violation of the provisions of this act the commissioner of insurance may suspend or revoke the authority of any insurance carrier to do business in this state. If any insurance carrier fails or delays to pay any compensation finally determined to be due, the commissioner of insurance shall hear the complaint, and if such failure is without reasonable excuse he may revoke or suspend the authority of such carrier to do business in this state, and in a proper case may apply for the appointment of a receiver for such carrier.

History: L. 1927, ch. 232, § 60; June 30.



44-565 Invalidity of part.

44-565. Invalidity of part. If any section, subsection, sentence, clause, or phrase of this act is for any reason held to be unconstitutional, such decision shall not affect the validity of the remaining portions of this act. The legislature hereby declares that it would have passed the act, each section, subsection, sentence, clause, and phrase thereof irrespective of the fact that any one or more of the same shall be declared unconstitutional.

History: L. 1927, ch. 232, § 62; June 30.



44-566 Workers compensation fund to facilitate employment of handicapped workers; definitions.

44-566. Workers compensation fund to facilitate employment of handicapped workers; definitions. For the purposes of the workmen's compensation act, the following terms are defined as follows:

(a) "Member of the body" means an eye, arm, hand, leg or foot.

(b) "Handicapped employee" means one afflicted with or subject to any physical or mental impairment, or both, whether congenital or due to an injury or disease of such character the impairment constitutes a handicap in obtaining employment or would constitute a handicap in obtaining reemployment if the employee should become unemployed and the handicap is due to any of the following diseases or conditions:

1. Epilepsy;

2. Diabetes;

3. Cardiac disease;

4. Arthritis;

5. Amputated foot, leg, arm or hand;

6. Loss of sight of one or both eyes or a partial loss of vision of more than 75% bilaterally;

7. Residual disability from poliomyelitis;

8. Cerebral palsy;

9. Multiple sclerosis;

10. Parkinson's disease;

11. Cerebral vascular accident;

12. Tuberculosis;

13. Silicosis or asbestosis;

14. Psychoneurotic or mental disease or disorder established by medical opinion or diagnosis;

15. Loss of or partial loss of the use of any member of the body;

16. Any physical deformity or abnormality;

17. Any other physical impairment, disorder or disease, physical or mental, which is established as constituting a handicap in obtaining or in retaining employment.

History: L. 1945, ch. 221, § 1; L. 1961, ch. 243, § 8; L. 1974, ch. 203, § 45; L. 1982, ch. 213, § 5; July 1.



44-566a Workers compensation fund; annual assessment; administration; actions against fund, parties, settlement; liabilities of fund; annual report; actuarial review.

44-566a. Workers compensation fund; annual assessment; administration; actions against fund, parties, settlement; liabilities of fund; annual report; actuarial review. (a) There is hereby created in the state treasury the workers compensation fund. The commissioner of insurance shall be responsible for administering the workers compensation fund, and all payments from the workers compensation fund shall be upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the commissioner of insurance or a person or persons designated by the commissioner. The commissioner of insurance annually shall report to the governor and the legislature the receipts and disbursements from the workers compensation fund during the preceding fiscal year.

(b) (1) On June 1 of each year, the commissioner of insurance shall impose an assessment against all insurance carriers, self-insurers and group-funded workers compensation pools insuring the payment of compensation under the workers compensation act, and the same shall be due and payable to the commissioner on the following July 1, the proceeds of which shall be credited to the workers compensation fund. The total amount of each such assessment shall be equal to an amount sufficient, in the opinion of the commissioner of insurance, to pay all amounts, including attorney fees and costs, which may be required to be paid from such fund during the current fiscal year, less the amount of the estimated unencumbered balance in the workers compensation fund as of the June 30 immediately preceding the date the assessment is due and payable under this section. The total amount of each such assessment shall be apportioned among those upon whom it is imposed, such that each is assessed an amount that bears the same relation to such total assessment as the amount of money paid or payable in workers compensation claims by such insurance carrier, self-insurer or group-funded workers compensation pool in the immediately preceding calendar year bears to all such claims paid or payable during such calendar year. The commissioner of insurance may establish experience-based rates of assessments under this subsection and make adjustments in the assessments imposed under this subsection based on the success of accident prevention programs under K.S.A. 44-5,104, and amendments thereto, and other employer safety programs.

(2) The commissioner of insurance shall remit all moneys received by or for such commissioner under this subsection to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the workers compensation fund.

(c) (1) Whenever the workers compensation fund may be made liable for the payment of any amounts in proceedings under the workers compensation act, the commissioner of insurance, in the capacity of administrator of such fund, shall be impleaded in such proceedings and shall represent and defend the workers compensation fund. The commissioner of insurance shall be deemed impleaded in any such proceedings whenever written notice of the proceedings setting forth the nature of the liability asserted against the workers compensation fund, is given to the commissioner of insurance. The commissioner of insurance may be made a party in this manner by any party to the proceedings. A copy of the written notice shall be given to the director and to all other parties to the proceedings.

(2) The administrative law judge shall dismiss the workers compensation fund from any proceeding where the administrative law judge has determined that there is insufficient evidence to indicate involvement by the workers compensation fund.

(3) In any case in which the workers compensation fund has been impleaded by the employer or insurance carrier and where an award has been entered deciding all of the issues in the employee's claim against the employer, but not deciding the issues between the employer and the fund, the fund may file an application with the administrative law judge requesting that the fund be dismissed from the case with prejudice. The employer shall have a period of six months from the filing of the application in which to complete the employer's evidence on the fund issues and submit the case to the administrative law judge for decision. The fund shall then have a period of 60 days after the submission of the employer's evidence to submit its own evidence concerning the fund issues in the case. If the employer fails to do so, the administrative law judge shall dismiss the fund from the case with prejudice on the judge's own motion.

(d) The commissioner of insurance, in the capacity of administrator of the workers compensation fund, may make settlements of any amounts which may be payable from the workers compensation fund with regard to any claim under the workers compensation act, subject to the approval of the director.

(e) The workers compensation fund shall be liable for:

(1) Payment of awards to handicapped employees in accordance with the provisions of K.S.A. 44-569, and amendments thereto, for claims arising prior to July 1, 1994;

(2) payment of workers compensation benefits to an employee who is unable to receive such benefits from such employee's employer under the conditions prescribed by K.S.A. 44-532a, and amendments thereto;

(3) reimbursement of an employer or insurance carrier pursuant to the provisions of K.S.A. 44-534a, and amendments thereto, subsection (d) of K.S.A. 44-556, and amendments thereto, subsection (c) of K.S.A. 44-569, and amendments thereto, and K.S.A. 44-569a, and amendments thereto;

(4) payment of the actual expenses of the commissioner of insurance which are incurred for administering the workers compensation fund, subject to the provisions of appropriations acts; and

(5) any other payments or disbursements provided by law.

(f) If it is determined that the workers compensation fund is not liable as described in subsection (e), attorney fees incurred by the workers compensation fund may be assessed against the party who has impleaded the workers compensation fund other than impleadings pursuant to K.S.A. 44-532a, and amendments thereto.

(g) The commissioner of insurance shall provide for the implementation of the workers compensation fund as provided in this section and shall be responsible for ensuring the fund's adequacy to meet and pay claims awarded against it.

(h) The commissioner of insurance shall make an annual report to the legislative coordinating council, senate committee on commerce and house committee on commerce and labor during January of each year. The report shall include recommendations to the legislature on the advisability of continuation or termination of the workers compensation fund or any provisions of the workers compensation act relating thereto, an analysis of the federal Americans with disabilities act and its effect on the workers compensation fund and recommendations on ways to reduce claim and operational costs of the workers compensation fund.

(i) The commissioner of insurance, or the commissioner's designee, shall provide any consulting actuarial firm contracting with the director of workers compensation or the legislative coordinating council with such information or materials pertaining to the workers compensation fund deemed necessary by the actuarial firm for performing the requirements of any actuarial reviews of the workers compensation fund for the director of workers compensation or the legislative coordinating council notwithstanding any confidentiality prohibition, restriction or limitation imposed on such information or materials by any other law. The consulting actuarial firm and all employees and former employees thereof shall be subject to the same duty of confidentiality imposed by law on other persons or state agencies with regard to information and materials so provided and shall be subject to any civil or criminal penalties imposed by law for violations of such duty of confidentiality. Any reports of the consulting actuarial firm shall be made in a manner in which will not reveal directly or indirectly the name of any persons or entities or individual reserve information involved in claims against the workers compensation fund. Information provided to the actuary shall not be subject to discovery, subpoena or other means of legal compulsion in any civil proceedings and shall be returned by the actuary to the commissioner of insurance.

History: L. 1974, ch. 203, § 46; L. 1975, ch. 260, § 3; L. 1977, ch. 179, § 1; L. 1979, ch. 156, § 14; L. 1980, ch. 146, § 14; L. 1982, ch. 213, § 6; L. 1983, ch. 166, § 15; L. 1984, ch. 182, § 1; L. 1988, ch. 380, § 1; L. 1990, ch. 28, § 16; L. 1993, ch. 286, § 61; L. 1996, ch. 79, § 13; L. 1997, ch. 125, § 15; L. 2001, ch. 5, § 137; L. 2006, ch. 59, § 1; July 1.

Revisor's Note:

2006 Session repealed the workers compensation oversight committee statute, 46-2401, and assigned the annual reporting duties and duties concerning actuarial reviews to the commissioner of insurance.



44-567 Same; employment or retention of handicapped workers; relief from or apportionment of liability for subsequent injuries; knowledge of impairment; presumptions; commissioner of insurance to be impleaded.

44-567. Same; employment or retention of handicapped workers; relief from or apportionment of liability for subsequent injuries; knowledge of impairment; presumptions; commissioner of insurance to be impleaded. (a) An employer who operates within the provisions of the workers compensation act and who knowingly employs or retains a handicapped employee, as defined in K.S.A. 44-566 and amendments thereto shall be relieved of liability for compensation awarded or be entitled to an apportionment of the costs thereof as follows:

(1) Whenever a handicapped employee is injured or is disabled or dies as a result of an injury which occurs prior to July 1, 1994, and the administrative law judge awards compensation therefor and finds the injury, disability or the death resulting therefrom probably or most likely would not have occurred but for the preexisting physical or mental impairment of the handicapped employee, all compensation and benefits payable because of the injury, disability or death shall be paid from the workers compensation fund; and

(2) subject to the other provisions of the workers compensation act, whenever a handicapped employee is injured or is disabled or dies as a result of an injury and the administrative law judge finds the injury probably or most likely would have been sustained or suffered without regard to the employee's preexisting physical or mental impairment but the resulting disability or death was contributed to by the preexisting impairment, the administrative law judge shall determine in a manner which is equitable and reasonable the amount of disability and proportion of the cost of award which is attributable to the employee's preexisting physical or mental impairment, and the amount so found shall be paid from the workers compensation fund.

(b) In order to be relieved of liability under this section, the employer must prove either the employer had knowledge of the preexisting impairment at the time the employer employed the handicapped employee or the employer retained the handicapped employee in employment after acquiring such knowledge. The employer's knowledge of the preexisting impairment may be established by any evidence sufficient to maintain the employer's burden of proof with regard thereto. If the employer, prior to the occurrence of a subsequent injury to a handicapped employee, files with the director a notice of the employment or retention of such employee, together with a description of the handicap claimed, such notice and description of handicap shall create a presumption that the employer had knowledge of the preexisting impairment. If the employer files a written notice of an employee's preexisting impairment with the director in a form approved by the director therefor, such notice establishes the existence of a reservation in the mind of the employer when deciding whether to hire or retain the employee.

(c) Knowledge of the employee's preexisting impairment or handicap at the time the employer employs or retains the employee in employment shall be presumed conclusively if the employee, in connection with an application for employment or an employment medical examination or otherwise in connection with obtaining or retaining employment with the employer, knowingly: (1) Misrepresents that such employee does not have such an impairment or handicap; (2) misrepresents that such employee has not had any previous accidents; (3) misrepresents that such employee has not previously been disabled or compensated in damages or otherwise because of any prior accident, injury or disease; (4) misrepresents that such employee has not had any employment terminated or suspended because of any prior accident, injury or disease; (5) misrepresents that such employee does not have any mental, emotional or physical impairment, disability, condition, disease or infirmity; or (6) misrepresents or conceals any facts or information which are reasonably related to the employee's claim for compensation.

(d) An employer shall not be relieved of liability for compensation awarded nor shall an employer be entitled to an apportionment of the costs thereof as provided in this section, unless the employer shall cause the commissioner of insurance, in the capacity of administrator of the workers compensation fund, to be impleaded, as provided in  K.S.A. 44-566a and amendments thereto, in any proceedings to determine the compensation to be awarded a handicapped employee who is injured or disabled or has died, by giving written notice of the employee's claim to the commissioner of insurance ten days prior to the first full hearing where any evidence is presented on the claim.

(e) Amendments to this section shall apply only to cases where a handicapped employee, or the employee's dependents, claims compensation as a result of an injury occurring after the effective date of such amendments.

(f) The total amount of compensation due the employee shall be the amount for disability computed as provided in  K.S.A. 44-503a, 44-510a through 44-510i and 44-511, and amendments thereto, and in no case shall the payments be less nor more than the amounts provided in K.S.A. 44-510c and amendments thereto.

History: L. 1945, ch. 221, § 2; L. 1947, ch. 290, § 1; L. 1955, ch. 250, § 12; L. 1957, ch. 293, § 8; L. 1961, ch. 243, § 9; L. 1967, ch. 280, § 13; L. 1970, ch. 190, § 11; L. 1974, ch. 203, § 47; L. 1977, ch. 179, § 2; L. 1979, ch. 156, § 15; L. 1982, ch. 213, § 7; L. 1987, ch. 187, § 15; L. 1987, ch. 189, § 3; L. 1993, ch. 286, § 62; L. 1997, ch. 125, § 16; L. 2000, ch. 160, § 18; July 1.



44-569 Same; awards for subsequent injuries to handicapped workers; apportionment of amounts due; duties of commissioner of insurance; employer's liability when fund insufficient, reimbursement.

44-569. Same; awards for subsequent injuries to handicapped workers; apportionment of amounts due; duties of commissioner of insurance; employer's liability when fund insufficient, reimbursement. (a) In the event that the administrative law judge finds and determines that a worker has become disabled under circumstances set forth in K.S.A. 44-567 and amendments thereto, the administrative law judge shall make an award setting forth the amount due, if any, from the employer by whom the worker was employed when the worker received subsequent injury in the manner and form by which the award shall be paid, and shall in addition thereto make an award setting forth the amount due to the employee to be paid from the workers compensation fund. All awards paid out of the workers compensation fund shall be payable in payments, the number and size of which shall be set forth by the administrative law judge in the award. The administrative law judge at the option of the administrative law judge is authorized to approve lump-sum settlements with and lump-sum payments from the workers compensation fund.

(b) The director, within 30 days from the date of the filing of the award, shall deliver to the commissioner of insurance a certified copy of the award and thereafter the commissioner of insurance shall cause payment to be made from the workers compensation fund to the employee in harmony with the award.

(c) Whenever the commissioner of insurance finds that there are insufficient funds in the workers compensation fund to satisfy an award of compensation made to a worker from such fund, the commissioner of insurance shall give notice of this finding to the employer by whom the worker was employed when the worker sustained subsequent injury. Upon receiving such notice, the employer shall assume and become liable for the payment of compensation as provided in such award and until such time that the commissioner of insurance finds that there are sufficient funds in the workers compensation fund for this purpose. The employer shall be reimbursed from the workers compensation fund for all such payments of compensation which would have been paid from the workers compensation fund. The commissioner of insurance shall determine the amount of compensation paid by the employer which is to be reimbursed under this subsection, and the amount so determined shall be paid to the employer from the workers compensation fund.

(d) The director shall submit in the regular written report of the director the number and amount of cases involving the workers compensation fund.

History: L. 1945, ch. 221, § 5; L. 1968, ch. 102, § 9; L. 1974, ch. 203, § 48; L. 1982, ch. 213, § 8; L. 1993, ch. 286, § 63; July 1.



44-569a Same; employer or insurance carrier reimbursed from fund, when.

44-569a. Same; employer or insurance carrier reimbursed from fund, when. Whenever in any proceedings on a claim for compensation the workers compensation fund is a party respondent and the employer or insurance carrier has either voluntarily or by order of the administrative law judge, paid disability compensation or furnished medical treatment for the injured worker, or both, such employer or insurance carrier shall be entitled to reimbursement from the workers compensation fund of such compensation or medical treatment, or both, to the extent the fund shall be determined to be liable for such disability compensation or medical treatment, or both. The employer or insurance carrier also shall be entitled to reimbursement from the workers compensation fund as provided in K.S.A. 44-534a, and amendments thereto, subsection (d) of K.S.A. 44-556 and amendments thereto and subsection (c) of K.S.A. 44-569 and amendments thereto.

History: L. 1967, ch. 280, § 16; L. 1974, ch. 203, §49; L. 1982, ch. 213, § 9; L. 1993, ch. 286, § 64; July 1.



44-570 Same; employer's liability for no-dependent deaths; awards to fund; duties of commissioner of insurance; refund.

44-570. Same; employer's liability for no-dependent deaths; awards to fund; duties of commissioner of insurance; refund. (a) In the event that subsection (d) of K.S.A. 44-510b, and amendments thereto, is inapplicable, every employer in the state of Kansas operating a trade or business under the provisions of the workers compensation act shall pay within 30 days after the award is made the sum of $18,500 to the commissioner of insurance in every case where death results from the accident and where there are no dependents who are entitled to compensation under the workers compensation act.

(b) The commissioner of insurance shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the workers' compensation fund.

(c) Upon rendering an award under this section, the director shall transmit immediately a certified copy thereof to the commissioner of insurance. In case payment is, or has been made, under the provisions of this section and dependency later is shown, or if payment is made by mistake or inadvertence, or under such circumstances that justice requires a refund thereof, the commissioner of insurance is hereby authorized to refund such payment to the employer, or if insured, to the employer's insurance carrier.

History: L. 1945, ch. 221, § 6; L. 1949, ch. 287, § 1; L. 1967, ch. 280, § 15; L. 1974, ch. 203, § 50; L. 1982, ch. 213, § 10; L. 1998, ch. 120, § 6; L. 2000, ch. 160, § 19; L. 2001, ch. 5, § 138; July 1.



44-572 Same; review; modification or cancellation of awards.

44-572. Same; review; modification or cancellation of awards. Any award made under the provisions of this act shall be subject to review, modification or cancellation as provided by K.S.A. 44-528.

History: L. 1945, ch. 221, § 8; March 29.



44-573 Rules and regulations; filing.

44-573. Rules and regulations; filing. The director of workers compensation may adopt and promulgate such rules and regulations as the director deems necessary for the purposes of administering and enforcing the provisions of the workers compensation act. The commissioner of insurance may adopt and promulgate such rules and regulations as the commissioner of insurance deems necessary for the purposes of administering the workers compensation fund and group-funded workers compensation pools. All such rules and regulations shall be filed in the office of the secretary of state as provided by article 4 of chapter 77 of the Kansas Statutes Annotated and amendments thereto.

History: L. 1955, ch. 250, § 17; L. 1968, ch. 102, § 10; L. 1974, ch. 203, § 51; L. 1982, ch. 213, § 11; L. 1983, ch. 166, § 16; L. 1988, ch. 366, § 10; L. 1991, ch. 144, § 12; L. 1993, ch. 286, § 65; July 1.



44-574 Construing and citing workers compensation laws; severability.

44-574. Construing and citing workers compensation laws; severability. (a) The provisions of K.S.A. 44-501 through 44-592, 44-596, 44-5,101 through 44-5,104, 44-5,110 through 44-5,116 and 44-5,120 through 44-5,125 and amendments thereto and 44-5a01 through 44-5a22, and any acts amendatory thereof or supplemental thereto, shall be construed together and shall be known and may be cited as the workers compensation act. Any reference in any of the statutes of this state to any of the statutes referred to by this section shall be deemed to be a reference to the workers compensation act. Whenever the workmen's compensation act, or words of like effect, is referred to or designated by statute, contract or other document, such reference or designation shall be deemed to apply to the workers compensation act.

(b) If any provision or clause of this act or application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1974, ch. 203, § 55; L. 1987, ch. 187, § 16; L. 1993, ch. 286, § 66; July 1.



44-575 State workers compensation self-insurance fund; state agencies self-insured as single employer; administration; state workplace health and safety program.

44-575. State workers compensation self-insurance fund; state agencies self-insured as single employer; administration; state workplace health and safety program. (a) As used in K.S.A. 44-575 through 44-580, and amendments thereto, "state agency" means the state, or any department or agency of the state, but not including the Kansas turnpike authority, the university of Kansas hospital authority, any political subdivision of the state or the district court with regard to district court officers or employees whose total salary is payable by counties.

(b) For the purposes of providing for the payment of compensation for claims arising on and after July 1, 1974, and all other amounts required to be paid by any state agency as a self-insured employer under the workers compensation act and any amendments or additions thereto, there is hereby established the state workers compensation self-insurance fund in the state treasury. The name of the state workmen's compensation self-insurance fund is hereby changed to the state workers compensation self-insurance fund. Whenever the state workmen's compensation self-insurance fund is referred to or designated by any statute, contract or other document, such reference or designation shall be deemed to apply to the state workers compensation self-insurance fund.

(c) The state workers compensation self-insurance fund shall be liable to pay: (1) All compensation for claims arising on and after July 1, 1974, and all other amounts required to be paid by any state agency as a self-insured employer under the workers compensation act and any amendments or additions thereto; (2) the amount that all state agencies are liable to pay of the "carrier's share of expense" of the administration of the office of the director of workers' compensation as provided in K.S.A. 74-712 through 74-719, and amendments thereto, for each fiscal year; (3) all compensation for claims remaining from the self-insurance program which existed prior to July 1, 1974, for institutional employees of the commission of community services and programs of the Kansas department for aging and disability services; (4) the cost of administering the state workers compensation self-insurance fund including the defense of such fund and any costs assessed to such fund in any proceeding to which it is a party; and (5) the cost of establishing and operating the state workplace health and safety program under subsection (f). For the purposes of K.S.A. 44-575 through 44-580, and amendments thereto, all state agencies are hereby deemed to be a single employer whose liabilities specified in this section are hereby imposed solely upon the state workers compensation self-insurance fund and such employer is hereby declared to be a fully authorized and qualified self-insurer under K.S.A. 44-532, and amendments thereto, but such employer shall not be required to make any reports thereunder.

(d) The secretary of health and environment shall administer the state workers compensation self-insurance fund and all payments from such fund shall be upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of health and environment or a person or persons designated by the secretary. The director of accounts and reports may issue warrants pursuant to vouchers approved by the secretary for payments from the state workers compensation self-insurance fund notwithstanding the fact that claims for such payments were not submitted or processed for payment from money appropriated for the fiscal year in which the state workers compensation self-insurance fund first became liable to make such payments.

(e) The secretary of health and environment shall remit all moneys received by or for the secretary in the capacity as administrator of the state workers compensation self-insurance fund, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state workers compensation self-insurance fund.

(f) There is hereby established the state workplace health and safety program within the state workers compensation self-insurance program of the department of health and environment. The secretary of health and environment shall implement and the division of industrial health and safety of the Kansas department of labor shall assist in administering the state workplace health and safety program for state agencies. The state workplace health and safety program shall include, but not be limited to:

(1) Workplace health and safety hazard surveys in all state agencies, including onsite interviews with employees;

(2) workplace health and safety hazard prevention services, including inspection and consultation services;

(3) procedures for identifying and controlling workplace hazards;

(4) development and dissemination of health and safety informational materials, plans, rules and work procedures; and

(5) training for supervisors and employees in healthful and safe work practices.

History: L. 1974, ch. 204, § 1; L. 1977, ch. 110, § 6; L. 1977, ch. 180, § 1; L. 1980, ch. 147, § 1; L. 1993, ch. 286, § 67; L. 1999, ch. 168, § 1; L. 2001, ch. 5, § 139; L. 2013, ch. 104, § 15; L. 2014, ch. 115, § 194; July 1.



44-576 State workers compensation self-insurance fund; self-insurance assessment against state agencies; rate.

44-576. State workers compensation self-insurance fund; self-insurance assessment against state agencies; rate. (a) For each payroll period, each state agency shall certify with each payroll, the amount of each self-insurance assessment for such state agency, not in conflict with appropriations therefor. The director of accounts and reports shall transfer the amount of each self-insurance assessment for such state agency to the credit of the state workers compensation self-insurance fund.

(b) Each July 1, the secretary of administration shall determine a self-insurance assessment rate for each state agency based upon the accidental injury and occupational disease experience of the state agency and the liability of the state workers compensation self-insurance fund as provided in subsection (c) of K.S.A. 44-575, and amendments thereto. Such rate shall be expressed as a percentage. The secretary of administration shall utilize actuarial and other professional assistance in determining self-insurance assessment rates under this section. On or before each July 30, the secretary of administration shall notify each state agency of such agency's projected self-insurance assessment rate for the next fiscal year and such agency's actual self-insurance assessment rate for the current fiscal year.

(c) The amount of the self-insurance assessment for each state agency shall be determined by multiplying the total payroll for each payroll period of such state agency by such agency's self-insurance rate assessment for the fiscal year. For purposes of this section, total payroll shall not include any payments made by the state board of regents pursuant to the provisions of subsection (5) of K.S.A. 74-4927a, and amendments thereto, to a member of the faculty or other person defined in subsection (1)(a) of K.S.A. 74-4925, and amendments thereto.

History: L. 1974, ch. 204, § 2; L. 1993, ch. 286, § 68; L. 2000, ch. 160, § 20; L. 2006, ch. 168, § 1; July 1.



44-577 Same; claims for compensation by state employees; service of claims; defense of fund; regional emergency medical response team.

44-577. Same; claims for compensation by state employees; service of claims; defense of fund; regional emergency medical response team. (a) All claims for compensation under the workers compensation act against any state agency for claims arising on and after July 1, 1974, and claims for compensation remaining from the self-insurance program which existed prior to July 1, 1974, for institutional employees of the commission of community services and programs of the Kansas department for aging and disability services shall be made against the state workers compensation self-insurance fund. Such claims shall be served upon the secretary of health and environment in the secretary's capacity as administrator of the state workers compensation self-insurance fund in the manner provided for claims against other employers under the workers compensation act. The chief attorney for the department of health and environment, or another attorney of the department of health and environment designated by the chief attorney, shall represent and defend the state workers compensation self-insurance fund in all proceedings under the workers compensation act.

(b) The secretary of health and environment shall investigate, or cause to be investigated, each claim for compensation against the state workers compensation self-insurance fund. For the purposes of such investigations, the secretary of health and environment is authorized to obtain expert medical advice regarding the injuries, occupational diseases and disabilities involved in such claims. If, based upon such investigation and any other available information, the secretary of health and environment finds that there is no material dispute as to any issue involved in the claim, that the claim is valid and that the claim should be settled by agreement, the secretary of health and environment may proceed to enter into such an agreement with the claimant, for the state workers compensation self-insurance fund. Any such agreement may provide for lump-sum settlements subject to approval by the director and all such agreements shall be filed in the office of the director for approval as provided in K.S.A. 44-527, and amendments thereto. All other claims for compensation against such fund shall be paid in accordance with the workers compensation act pursuant to final awards or orders of an administrative law judge or the board or pursuant to orders and findings of the director under the workers compensation act.

(c) For purposes of the workers compensation act, a volunteer member of a regional emergency medical response team as provided in K.S.A. 48-928, and amendments thereto, shall be considered a person in the service of the state in connection with authorized training and upon activation for emergency response, except when such duties arise in the course of employment or as a volunteer for an employer other than the state.

History: L. 1974, ch. 204, § 3; L. 1977, ch. 180, § 2; L. 1993, ch. 286, § 69; L. 2002, ch. 149, § 5; L. 2013, ch. 104, § 16; L. 2014, ch. 115, § 195; July 1.



44-578 Same; administrative rules and regulations.

44-578. Same; administrative rules and regulations. The secretary of health and environment may adopt rules and regulations necessary for the administration of the state workers compensation self-insurance fund, including the processing and settling of claims for compensation made against such fund.

History: L. 1974, ch. 204, § 4; L. 1993, ch. 286, § 70; L. 2013, ch. 104, § 17; Apr. 25.



44-579 Same; copies of accident reports to secretary of administration.

44-579. Same; copies of accident reports to secretary of administration. From and after July 1, 1974, whenever any report is required to be made to the workmen's compensation director by any state agency as an employer pursuant to the provisions of K.S.A. 44-557, or any amendments thereto, such state agency shall make such report to the workmen's compensation director and shall send a copy thereof to the secretary of administration.

History: L. 1974, ch. 204, § 5; April 8.



44-580 Same; construction of 44-575 to 44-580.

44-580. Same; construction of 44-575 to 44-580. The provisions of K.S.A. 44-575 to 44-580, inclusive, shall be construed as supplemental to and as a part of the workmen's compensation act.

History: L. 1974, ch. 204, § 6; April 8.



44-581 Group-funded workers compensation pools; requirements.

44-581. Group-funded workers compensation pools; requirements. (a) Five or more employers, regardless of domicile, who are members of the same bona fide trade, merchant or professional association, regardless of domicile, which has been in existence for not less than five years and who are engaged in the same, similar or closely related type of business may enter into agreements to pool their liabilities for Kansas workers compensation benefits and employers' liability.

(b) Five or more employers, regardless of domicile, who are members of the same bona fide trade, merchant or professional association, regardless of domicile, which has been in existence for not less than five years and who are engaged in dissimilar types of businesses for which the commissioner of insurance finds an accurate prediction of loss can be made, may enter into agreements to pool their liabilities for Kansas workers compensation benefits and employers' liability.

(c) All such arrangements shall be known as group-funded workers compensation pools, which shall not be deemed to be insurance or insurance companies and shall not be subject to the provisions of chapter 40 of the Kansas Statutes Annotated, except as otherwise provided herein.

(d) For purposes of this section:

(1) "Same, similar or closely related type of business" means, but is not limited to, a business in which the principal payroll is in a manual classification or combination of classifications representing occupations which contribute to an essential part of the end product or service which is the primary business interest of the membership of the bona fide trade, merchant or professional association; and

(2) "principal payroll" means not less than 51% of the total payroll for the preceding policy year or, in the case of an employer who has no preceding  full-year's payroll, not less than 51% of estimated annual payroll; principal payroll or estimated annual payroll shall not include the annual payroll of those employees set forth in the standard exceptions contained in the rules promulgated by the national council on compensation insurance.

History: L. 1983, ch. 166, § 1; L. 1993, ch. 286, § 71; L. 1995, ch. 49, § 3; July 1.



44-582 Same; certificate of authority; application; commissioner's review of surplus funds.

44-582. Same; certificate of authority; application; commissioner's review of surplus funds. (a) Application for a certificate of authority to operate a group-funded workers compensation pool shall be made to the commissioner of insurance not less than 60 days prior to the proposed inception date of the pool. The application shall include the following:

(1) A copy of the bylaws of the proposed pool, a copy of the articles of incorporation, if any, and a copy of all agreements and rules of the proposed pool. If any of the bylaws, articles of incorporation, agreements or rules are changed, the pool shall notify the commissioner within 30 days after such change.

(2) A copy of the trust agreement securing the payment of workers compensation benefits. If the trust agreement is changed, the pool shall notify the commissioner within 30 days after such change.

(3) Designation of the initial board of trustees and administrator. When there is a change in the membership of the board of trustees or change of administrator, the pool shall notify the commissioner within 30 days after such change.

(4) The address where the books and records of the pool will be maintained at all times. If this address is changed, the pool shall notify the commissioner within 30 days after such change.

(5) An individual application for each initial member of the pool. Each individual application shall include a current certified financial statement on a form approved by the commissioner.

(6) A current certified financial statement on a form approved by the commissioner showing that (1) the combined net worth of all members applying for coverage on the inception date of the pool is in an amount not less than $1,000,000 in the case of a pool meeting the requirements of subsection (a) of K.S.A. 44-581, and amendments thereto, or (2) the combined net worth of all members applying for coverage on the inception date of the pool is in an amount of $1,250,000 in the case of a pool meeting the requirements of subsection (b) of K.S.A. 44-581, and amendments thereto.

(7) A current certified financial statement on a form approved by the commissioner showing the financial ability of the pool to meet its obligations under the workers compensation act.

(8) Evidence that the annual Kansas gross premium of the pool will be (A) not less than $250,000 in the case of a pool meeting the requirements of subsection (a) of K.S.A. 44-581, and amendments thereto, or (B) not less than $500,000 in the case of a pool meeting the requirements of subsection (b) of K.S.A. 44-581, and amendments thereto. The annual Kansas gross premium shall be based upon the authorized rates as filed by the national council of compensation insurance.

(9) An indemnity agreement jointly and severally binding the group and each member thereof to comply with the provisions of the workmen's compensation act. The indemnity agreement shall be in a form acceptable to the commissioner.

(10) (A) Proof of payment by each member of a pool, which meets the requirements of subsection (a) of K.S.A. 44-581, and amendments thereto, of not less than 25% of the estimated annual premium into a designated depository; and

(B) proof of payment by each member of a pool, which meets the requirements of subsection (b) of K.S.A. 44-581, and amendments thereto, of not less than 35% of the estimated annual premium into a designated depository.

(11) A copy of the procedures adopted by the pool to provide services with respect to underwriting matters and safety engineering.

(12) A copy of the procedures adopted by the pool to provide claims adjusting and reporting of loss data.

(13) A confirmation of specific and aggregate excess insurance, or in lieu of the aggregate excess insurance required herein, adequate surplus funds as approved by the commissioner, except that, in the case of a pool authorized under subsection (b) of K.S.A. 44-581, and amendments thereto, such pool shall maintain an aggregate excess policy with a limit of not less than $2,000,000 which attaches at no more than 125% of standard premium.

(14) Any other relevant factors the commissioner may deem necessary.

(b) The commissioner may require an independent actuarial review of claims reserves as part of the commissioner's review of surplus funds.

(c) For the purposes of this section:

(1) "Surplus funds" means retained earnings of the pool after reserves have been established for all known and incurred, but not reported, losses of the pool after all other liabilities of the pool, including unearned premium reserves, have been deducted from total assets.

(2) "Adequate surplus funds" means the amount necessary for the pool to fund its self-insured obligations.

History: L. 1983, ch. 166, § 2; L. 1993, ch. 286, § 72; L. 2006, ch. 39, § 1; July 1.



44-583 Same; irrevocable consent; service of process on commissioner of insurance.

44-583. Same; irrevocable consent; service of process on commissioner of insurance. Every group-funded workers' compensation pool applying for authority to operate a pool in this state, as a condition precedent to obtaining such authority, shall file in the insurance department a written irrevocable consent, that any action may be commenced against such pool in the proper court of any county in this state in which the cause of action shall arise or in which the plaintiff may reside by the service of process on the commissioner of insurance of this state, and stipulating and agreeing that such service shall be taken and held in all courts to be as valid and binding as if due service had been made upon the trustees or the administrator of such pool.  The consent shall be executed by the board of trustees and shall be accompanied by a duly certified copy of the resolution passed by the trustees to execute such consent.

History: L. 1983, ch. 166, § 3; July 1.



44-584 Same; certificate of authority, renewal, suspension, revocation; examinations.

44-584. Same; certificate of authority, renewal, suspension, revocation; examinations. (a) The application for a new certificate shall be signed by the trustees of the trust fund created by the pool. Any application for a renewal of an existing certificate shall meet at least the standards established in subsections (a)(6) through (a)(14) of K.S.A. 44-582, and amendments thereto. After evaluating the application the commissioner shall notify the applicant that the plan submitted is approved or conversely, if the plan submitted is inadequate, the commissioner shall then fully explain to the applicant what additional requirements must be met. If the application is denied, the applicant shall have 15 days to make an application for hearing by the commissioner after service of the denial notice. The hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(b) An approved certificate of authority shall remain in full force and effect until such certificate is suspended or revoked by the commissioner. An existing pool operating under an approved certificate of authority must file with the commissioner, within 120 days following the close of the pool's fiscal year, a current financial statement on a form approved by the commissioner showing the financial ability of the pool to meet its obligations under the worker compensation act and confirmation of specific and aggregate excess insurance as required by law for the pool. If an existing pool's certificate of authority is suspended or revoked, such pool shall have the same rights to a hearing by the commissioner as for applicants for new certificates of authority as set forth in subsection (a) above.

(c) Whenever the commissioner shall deem it necessary the commissioner may make, or direct to be made, an examination of the affairs and financial condition of any pool in accordance with K.S.A. 40-222 and 40-223, and amendments thereto, except that once every five years the commissioner shall conduct an examination of the affairs and financial condition of each pool. Each pool shall submit a certified independent audited financial statement no later than 150 days after the end of the pool's fiscal year. The financial statement shall include outstanding reserves for claims and for claims incurred but not reported. Each pool shall file payroll records, accident experience and compensation reports and such other reports and statements at such times and in such manner as the commissioner shall require. Whenever it appears to the commissioner from such examination or other satisfactory evidence that the solvency of any such pool is impaired, or that it is doing business in violation of any of the laws of this state, or that its affairs are in an unsound condition so as to endanger its ability to pay or cause to be paid the compensation in the amount, manner and time due as provided for in the Kansas workers compensation act, the commissioner shall, before filing such report or making the same public, grant such pool upon reasonable notice a hearing in accordance with the provisions of the Kansas administrative procedure act, and, if on such hearing the report be confirmed, the commissioner shall suspend the certificate of authority for such pool until its solvency shall have been fully restored and the laws of the state fully complied with. The commissioner may, if there is an unreasonable delay in restoring the solvency of such pool and in complying with the law, revoke the certificate of authority of such pool to do business in this state. Upon revoking any such certificate the commissioner shall communicate the fact to the attorney general, whose duty it shall be to commence and prosecute an action in the proper court to dissolve such pool or to enjoin the same from doing or transacting business in this state. The commissioner of insurance may call a hearing under K.S.A. 40-222b, and amendments thereto, and the provisions shall apply to group workers compensation pools.

History: L. 1983, ch. 166, § 4; L. 1988, ch. 356, § 141; L. 1992, ch. 39, § 1; L. 1995, ch. 67, § 1; L. 1999, ch. 95, § 5; L. 2006, ch. 39, § 2; L. 2011, ch. 61, § 4; July 1.



44-585 Same; premiums; contributions; deposit of premiums; refunds.

44-585. Same; premiums; contributions; deposit of premiums; refunds. (a) Premium contributions to the pool shall be based upon appropriate manual classification and rates, plus or minus applicable experience credits or debits, and minus any advance discount approved by the trustees, not to exceed 15% of manual premium. The pool must use rules, classifications and rates as promulgated by an approved rating organization and must report premium and loss data to a rating organization. Such rates shall be the prospective loss costs, as authorized in K.S.A. 40-955, and amendments thereto, plus expenses necessary to administer the pool. For purposes of subsection (b) the prospective loss costs shall be presumed to be the 70% required to be deposited in the claims fund. If the pool has been in operation for more than five years, the board of trustees may determine such rates as approved by the commissioner.

(b) At least 70% of the annual premium shall be placed into a designated depository for the sole purpose of paying claims. If so approved by the commissioner of insurance, the annual premium to be designated to such depository may be determined to be the net amount of premium after all or a portion of the specific and aggregate excess insurance premium costs have been paid. This shall be called the claims fund account. The remaining annual premium shall be placed into a designated depository for the payment of taxes, fees and administrative costs. This shall be called the administrative fund account. If a pool has been in operation for more than five years, the commissioner may authorize allocation of a different amount to the claims fund account, if solvency of the pool would not be endangered.

(c) At the end of a fund year or any time thereafter, the trustees may declare a refund of any surplus moneys for the fund year in excess of the amount necessary to fulfill all obligations under the workers compensation act for that fund year. Such refund shall not be distributed, in whole or in part, less than 12 months after the end of the fund year for which the refund was declared. After receipt from the pool of the notice of declared refund and satisfactory evidence that sufficient funds remain on deposit for the payment of all outstanding claims and expenses, including incurred but not reported claims, the commissioner shall approve distribution of the declared refund. Any such refund shall be paid only to those employers who remained participants in the pool for an entire year. Payment of previously earned refunds shall not be contingent on continued membership in the pool.

History: L. 1983, ch. 166, § 5; L. 1995, ch. 67, § 2; L. 1997, ch. 125, § 17; L. 1999, ch. 95, § 6; L. 2001, ch. 85, § 1; L. 2002, ch. 86, § 2; July 1.



44-586 Same; premiums; use; investments.

44-586. Same; premiums; use; investments. The trustees shall not utilize any of the moneys collected as premiums for any purpose unrelated to Kansas workers' compensation.  Moneys not needed for current obligations may be invested by the trustees. Unless authorized elsewhere in this act, all funds of a pool shall be invested only in securities or other investments permitted by article 2a of chapter 40 of the Kansas Statutes Annotated, or such other securities or investments as the commissioner may permit.

History: L. 1983, ch. 166, § 6; L. 1999, ch. 95, § 7; July 1.



44-587 Same; group-funded workers' compensation pools fee fund; expense of administration; assessments.

44-587. Same; group-funded workers' compensation pools fee fund; expense of administration; assessments. The expense of the administration of the group-funded workers' compensation pools shall be financed in the following manner:

(a) There is hereby created in the state treasury a fund to be called the group-funded workers' compensation pools fee fund. All amounts which are required to be paid from the group compensation pools fee fund for the operating expenditures incident to the administration of the group-funded workers' compensation pools shall be paid from the group-funded workers' compensation pools fee fund. The commissioner of insurance shall be responsible for administering the group-funded workers' compensation pools fee fund and all payments from the fund shall be upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the commissioner of insurance or a person or persons designated by the commissioner.

(b) The commissioner of insurance shall estimate as soon as practical after January 1 of each year the expenses necessary for the administration of the group-funded workers' compensation pools for the fiscal year beginning on July 1 thereafter. Not later than June 1 of each year, the commissioner of insurance shall notify all such group-funded workers' compensation pools of the amount of each assessment imposed under this subsection on such group-funded workers' compensation pools and the same shall be due and payable to the commissioner on the July 1 following.

(c) The commissioner of insurance shall remit all moneys received by or for such commissioner under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the group-funded workers' compensation pools fee fund.

History: L. 1983, ch. 166, § 7; L. 2001, ch. 5, § 140; July 1.



44-588 Same; premium tax; payment.

44-588. Same; premium tax; payment. In addition to the fees required to be paid in K.S.A. 44-587, and amendments thereto, and as a condition precedent to the continuation of the certificate of authority provided in this act, all group-funded workers' compensation funds shall pay no later than 90 days after the end of each fiscal year a tax upon the annual Kansas gross premium collected by the pool at the rate of 1% per annum applied to the collective premium relating to all Kansas members of the pool for the preceding fiscal year. In the computation of the tax, all pools shall be entitled to deduct any annual Kansas gross premiums returned on account of cancellation or dividends returned to members of such pools or expenditures used for the purchase of specific and aggregate excess insurance, as provided in subsection (a) of K.S.A. 44-582, and amendments thereto.

History: L. 1983, ch. 166, § 8; L. 2006, ch. 39, § 3; L. 2007, ch. 53, § 1; July 1.



44-589 Same; assessments; subject to article 24 of chapter 40 of Kansas Statutes Annotated.

44-589. Same; assessments; subject to article 24 of chapter 40 of Kansas Statutes Annotated. (a) Each licensed pool shall be assessed annually as provided by K.S.A. 74-713, K.S.A. 44-566a, and amendments thereto, and K.S.A. 44-588.

(b) Each licensed pool shall be subject to the provisions of article 24 of chapter 40 of the Kansas Statutes Annotated.

History: L. 1983, ch. 166, § 9; July 1.



44-590 Same; new members; application; termination.

44-590. Same; new members; application; termination. (a) After the inception date of the group-funded workers' compensation pool, prospective new members of the pool shall submit an application for membership to the board of trustees or its administrator.  The trustees may approve the application for membership pursuant to the bylaws of the pool.  The application for membership and approval shall then be filed with the commissioner.  Membership takes effect after approval.

(b) Individual members may elect to terminate their participation in a pool or be subject to cancellation by the pool pursuant to the  bylaws of the pool.  On termination or cancellation of a member, the pool shall notify the commissioner within 10 days and shall maintain coverage of each cancelled or terminating member for 30 days after notice to the commissioner or until the commissioner gives notice that the cancelled or terminating member has procured workers' compensation and employer's liability insurance, whichever occurs first.

History: L. 1983, ch. 166, § 10; July 1.



44-591 Same; board of trustees; duties.

44-591. Same; board of trustees; duties. To ensure the financial stability of the operations of each group-funded workers compensation pool, the board of trustees of each pool is responsible for all operations of the pool.  The board of trustees shall consist of not less than three nor more than 11 persons selected according to the bylaws of the pool for stated terms of office to direct the administration of a pool, and whose duties include approving applications by new members of the pool.  The majority of the trustees must be members of the pool, but a trustee may not be an owner, officer or employee of any service agent or representative.  All trustees must be residents of this state or officers of corporations authorized to do business in this state.  The board of trustees of each fund shall take all necessary precautions to safeguard the assets of the fund, including all of the following:

(a) Designate an administrator to administer the financial affairs of the pool who shall furnish a fidelity bond to the pool in an amount sufficient to protect the pool against the misappropriation or misuse of any moneys or securities.  The commissioner shall determine the amount of the bond and the administrator shall file evidence of the bond with the commissioner.  The bond is one of the conditions required for approval of the establishment and continued operation of a pool.

(b) Retain control of all moneys collected or disbursed from the pool and segregate all moneys into a claims fund account and an administrative fund account.  The amount allocated to the claims fund account shall be sufficient to cover payment of any aggregate loss fund as defined in the aggregate excess policy.  Only disbursements that are credited toward the aggregate loss fund are made from the claims fund account.  All administrative costs and other disbursements are made from the administrative fund account.  The administrator of the pool shall establish a revolving fund for use by the authorized service agent which is replenished from time to time from the claims fund account.  The service agent and its employees shall be covered by a fidelity bond, with the pool as obligee, in an amount sufficient to protect all moneys placed in the revolving fund.

(c) Audit the accounts and records of the pool annually or at any time as required.  The commissioner may prescribe the type of audits and a uniform accounting system for use by pool and service agents to determine the solvency of the pool.

(d) The trustees shall not extend credit to individual members for payment of a premium.

(e) The board of trustees shall not borrow any moneys from the pool or in the name of the pool without advising the commissioner of the nature and purpose of the loan and obtaining approval from the commissioner.

(f) The board of trustees may delegate authority for specific functions to the administrator of the pool.  The functions which the board may delegate include such matters as contracting with a service agent, determining the premium chargeable to and refunds payable to members, investing surplus moneys and approving applications for membership.  The board of trustees shall specifically define all authority it delegates in the written minutes of the trustees' meetings.  Any delegation of authority is not effective without a formal resolution passed by the trustees.

History: L. 1983, ch. 166, § 11; L. 1995, ch. 67, § 3; July 1.



44-592 Same; licensing of persons soliciting workers compensation insurance.

44-592. Same; licensing of persons soliciting workers compensation insurance. Any person soliciting the business of workers compensation insurance for a group-funded workers compensation pool must be licensed as provided in K.S.A. 40-240 through 40-243, and amendments thereto, except that no such person shall be required to satisfy the certification requirements regarding insurance companies providing reinsurance, secondary insurance, or excess coverage.

History: L. 1983, ch. 166, § 12; L. 1993, ch. 286, § 73; July 1.



44-593 Reorganization of pool agreement under 12-2216 et seq.

44-593. Reorganization of pool agreement under 12-2216 et seq. Any municipalities, as defined by K.S.A. 75-6102, and amendments thereto, who have entered into an agreement to pool their liabilities for Kansas workers compensation benefits and employers' liability under the provisions of K.S.A. 44-581 et seq., and amendments thereto, prior to January 1, 1987, may seek to reorganize the pooling agreement under K.S.A. 12-2616 et seq., and amendments thereto.  All assets, liabilities and the fund balance of each group-funded workers compensation pool shall be transferred to the pool seeking a certificate of authority under K.S.A. 12-2616 et seq., and amendments thereto, upon authorization by the commissioner of insurance.

History: L. 1993, ch. 112, § 1; April 15.



44-594 Same; confidentiality of certain financial information.

44-594. Same; confidentiality of certain financial information. (a) All records filed with or maintained by the insurance commissioner under K.S.A. 44-581 through 44-593 and amendments thereto which relate to financial information submitted by an employer to qualify as a member of a group-funded workers compensation pool, or to maintain membership in a pool, or which relate to financial information about any member of a pool that is submitted by or on behalf of a pool, shall be confidential records and shall not be open to the public or disclosed except as otherwise specifically provided by the workers compensation act.

(b) This section shall be a part of and supplemental to the workers compensation act.

History: L. 1995, ch. 49, § 1; July 1.



44-5,101 Informational and educational materials; contents; language; distribution to insured and self-insured.

44-5,101. Informational and educational materials; contents; language; distribution to insured and self-insured. (a) In order to provide Kansas employers and employees full and fair information about the rights and responsibilities of employers and employees under the workers compensation act, the director of workers compensation and the commissioner of insurance are hereby authorized and directed to prescribe the format and content of educational and informational materials to be distributed in accordance with the provisions of this act.  The educational and informational materials shall be available in both English and Spanish language versions and shall include, but not necessarily be limited to, brief descriptions or statements about the following topics in nontechnical language:

(1) Basic purpose of the workers compensation law;

(2) employer responsibilities;

(3) employee responsibilities;

(4) general components of workers compensation benefits;

(5) determination and administration of workers compensation benefits;

(6) workers compensation insurance rating procedures, including available methods of appeal; and

(7) accident prevention and workplace safety.

(b) No policy or contract of workers compensation insurance, no self-insurance permit, and no renewal of any such policy, contract or permit shall be issued or delivered to an employer of this state unless a copy of the materials prescribed pursuant to subsection (a) accompanies the policy, contract, permit or renewal certificate.

History: L. 1993, ch. 286, § 7; July 1.



44-5,102 Same; distribution upon notice of injury; preparation and dissemination.

44-5,102. Same; distribution upon notice of injury; preparation and dissemination. (a) Immediately on receiving notice of injury to or death of an employee, the employer shall mail or deliver to the employee or legal beneficiary a clear and concise description of:

(1) The benefits available under the workers compensation act;

(2) the process to be followed in making a claim for benefits;

(3) the identification of the person, firm or organization directly responsible for responding to and processing a claim for workers compensation benefits;

(4) the responsibilities of the self-insured employer, insurance company or group-funded self-insurance plan;

(5) the assistance available from the office of the director of workers compensation; and

(6) the address and a toll-free telephone number that will facilitate access to the assistance available from the director's office.

(b) The director of workers compensation shall prepare the information required by subsection (a) within 180 days after the effective date of this act and shall provide a copy of such information to the commissioner of insurance.  The information shall be made available in both English and Spanish language versions. The director of workers compensation shall reproduce or arrange for the reproduction and distribution of such information in sufficient quantities and in both English and Spanish language versions, when requested, to continuously accommodate the needs of self-insured employers under the workers compensation act in order to comply with this section and shall provide such information to such self-insured employers.

(c) The commissioner of insurance shall distribute a copy of such information to each insurance company authorized to transact workers compensation insurance in this state and each group-funded self-insurance plan. Each such insurance company and group-funded self-insurance plan shall reproduce or arrange for the reproduction and distribution of such information in sufficient quantities and in both English and Spanish language versions, when requested, to continuously accommodate the needs of their respective insured employers and members in order to comply with this section and shall provide such information to such insured employers and members therefor.

History: L. 1993, ch. 286, § 8; July 1.



44-5,103 Same; cooperation by and duties of self-insurers and insurance companies and other benefit delivery entities; continuing education activities.

44-5,103. Same; cooperation by and duties of self-insurers and insurance companies and other benefit delivery entities; continuing education activities. Insurers, self-insurers, insurance agents' associations, licensed rating organizations, health care provider associations, vocational rehabilitation facilities, and other groups or associations involved in the administration, performance or payment of benefits or services associated with workers compensation claims, benefits or requirements shall:

(a) Cooperate with the commissioner of insurance and the director of workers compensation in the preparation and presentation of seminars, audio-visual materials and other instructional information designed to promote workplace safety, improve employer and employee relationships, generally enhance confidence in the integrity of the workers compensation system, and reduce the cost of workers compensation while providing a stable means of equitably compensating persons injured in the course of performing the duties of their employment; and

(b) encourage and assist in the development of specialized continuing education for persons who are health care providers or the staff of vocational rehabilitation facilities that will acquaint such persons with their role and the impact of their decisions regarding impairment ratings, medical improvement potential, return to work evaluations, permanent restrictions and other aspects of the workers compensation system influenced or determined by such providers in addition to the care rendered.

History: L. 1993, ch. 286, § 9; July 1.



44-5,104 Accident prevention programs; requirements and reports; inspections; duties of secretary of labor; failure to maintain, penalties.

44-5,104. Accident prevention programs; requirements and reports; inspections; duties of secretary of labor; failure to maintain, penalties. (a) Each insurance company or group-funded self-insurance plan providing workers compensation insurance coverage in Kansas shall maintain and shall provide accident prevention programs upon request of the covered employer as a prerequisite for authority to provide such insurance or coverage. The accident prevention programs shall be adequate to furnish accident prevention services required by the nature of the operations of the policyholders or other covered entities and the accident prevention services shall include surveys, recommendations, training programs, consultations, analyses of accident causes, industrial hygiene and industrial health services to implement the program of accident prevention services. The accident prevention programs shall be staffed with field safety representatives. Each field safety representative shall be a person who is (1) a college graduate who has a bachelor's degree in science, industrial hygiene, safety or loss control, or engineering, (2) a registered professional engineer, (3) a certified safety professional, who has attained the designation from the board of certified safety professionals, (4) a certified industrial hygienist, who has attained the designation from the American board of industrial hygiene, (5) an individual with five years of experience in occupational safety and health, (6) a person who is working under direct supervision of a person who meets the qualification requirements of this section, (7) a person who has attained the designation of associate in loss control management or associate in risk management from the insurance institute of America, who has attained the designation of occupational safety and health technologist from the board of certified safety professionals, or who has attained any other comparable designation or certification by a recognized organization as determined by the secretary of labor, or (8) an individual who has completed a certified training program in accident prevention services approved by the secretary of labor. The insurance company or group-funded self-insurance plan may employ qualified personnel, retain qualified independent contractors, contract with the policyholder to provide qualified accident prevention personnel and services, or use a combination of such methods to fulfill the obligations imposed by this section. Accident prevention personnel shall have the qualifications required for field safety representatives.

(b) The secretary of labor may conduct such inspections as the secretary deems necessary to determine the adequacy of the accident prevention services required by subsection (a) for each insurance company and group-funded self-insurance plan providing workers compensation insurance coverage in Kansas, including, but not limited to, random inspections and those based upon employer complaints. Documented employer complaints shall be appropriately investigated and the results shall be reported to the commissioner of insurance. The secretary shall not be required by this section to inspect each insurance company or group-funded self-insurance plan.

(c) A notice that accident prevention services are available to the policyholder from the insurance company shall appear in no less than ten-point boldface type on the front page of each workers compensation insurance policy delivered or issued for delivery in this state.

(d) At least once each year, each insurance company or group-funded self-insurance plan providing workers compensation insurance in Kansas shall submit to the director of workers compensation detailed information on the type of accident prevention programs offered to the policyholders by the insurance company or to the covered entities by the group-funded self-insurance plan, as the case may be. The information shall include:

(1) The amount of money spent by the insurance company or group-funded self-insured plan on accident prevention services;

(2) the names, number and qualifications of field safety representatives employed;

(3) the number of site inspections performed;

(4) any accident prevention services made available under a contractual arrangement;

(5) a specification and listing of the premium size of the risks to which accident prevention services were actually provided;

(6) evidence of the effectiveness of and accomplishments in accident prevention; and

(7) any additional information required by the director of workers compensation.

(e) If the insurance company or group-funded self-insurance plan does not maintain or provide the accident prevention services required by this section, the director of workers compensation shall notify the commissioner of insurance. Upon receiving such notification, the commissioner of insurance shall presume the insurance company or group-funded self-insurance plan knew or reasonably should have known of the violation and shall assess the penalty prescribed therefore pursuant to K.S.A. 40-2,125, and amendments thereto. The secretary shall send the information and results obtained pursuant to subsection (d) to the insurance commissioner who shall widely disseminate information about the program.

(f) The secretary of labor shall employ the personnel necessary to enforce the provisions of this section and shall employ sufficient safety inspectors to perform inspections at job sites or other work places and may audit accident prevention programs of each insurance company or group-funded self-insurance plan which is subject to this section to determine the adequacy of the accident prevention services provided. The safety inspectors shall have the qualifications required for field safety representatives by subsection (a).

(g) The insurance company or group-funded self-insurance plan, and any agent, servant, or employee thereof, shall have no liability with respect to any accident based on the allegation that such accident was caused or could have been prevented by a program, inspection or other activity or by a service undertaken or not undertaken by the insurance company or group-funded self-insurance plan for the prevention of accidents in connection with operations of the employer. This immunity shall not affect the liability of the insurance company or group-funded self-insurance plan for compensation or as otherwise provided in this act.

History: L. 1993, ch. 286, § 10; L. 2000, ch. 160, § 21; L. 2004, ch. 179, § 20; July 1.



44-5,110 Ombudsman program; qualifications and appointment of ombudsmen; special ombudsmen, contracts; dissemination of program information.

44-5,110. Ombudsman program; qualifications and appointment of ombudsmen; special ombudsmen, contracts; dissemination of program information. (a) The director of workers compensation shall establish an ombudsman program within the division of workers compensation to assist injured employees and persons claiming death benefits in obtaining benefits under the workers compensation act. The director shall employ qualified persons as ombudsmen for the program.

(b) Each ombudsman shall meet with or otherwise provide information to injured employees, shall investigate complaints and shall communicate with employers, insurance carriers and health care providers.  An ombudsman may assist claimants in mediation conferences and otherwise assist unrepresented claimants, employers and other parties to protect the rights of such parties under the workers compensation act.

(c) In cases of emergency, on a case-by-case basis, the director may enter into contracts with trained mediators or other qualified persons to perform services under the ombudsman program as special ombudsmen. Each special ombudsman shall receive a fee commensurate with the services rendered in accordance with the contracts for services. The fee for a special ombudsman shall be taxed as costs in the claim to which the special ombudsman is assigned against the respondent.

(d) The director of workers compensation shall widely disseminate information about the ombudsman program.

History: L. 1993, ch. 286, § 11; L. 1996, ch. 79, § 14; Apr. 4.



44-5,117 Mediation conferences.

44-5,117. Mediation conferences. (a) Upon the request of any party to a workers compensation claim and the acceptance of the other party, the director of workers compensation shall schedule the parties for a mediation conference.  The purpose of the mediation shall be to assist the parties in reaching agreement on any disputed issues in a workers compensation claim.  If the director is advised that one party does not wish to participate in the mediation, the director is authorized to encourage that party to participate.

(b) Mediation conferences shall be conducted by mediators appointed by the director.  Such mediators shall be qualified as mediators pursuant to the dispute resolution act, K.S.A. 5-501 et seq., and amendments thereto, and any relevant rules of the Kansas supreme court as authorized pursuant to K.S.A. 5-510, and amendments thereto.

(c) Persons with final settlement authority for each party shall be present, in person or by video conference, at the mediation conference.

(d) All mediation conferences shall be conducted by a mediator in accordance with the dispute resolution act, K.S.A. 5-501, and amendments thereto.

(e) The director shall widely disseminate information about the mediation conference procedure.

History: L. 1996, ch. 79, § 15; L. 1998, ch. 114, § 6; July 1.



44-5,120 Fraudulent or abusive acts or practices; defined; powers, duties and functions of director of workers compensation and commissioner of insurance; application of section; administrative investigation and enforcement; hearings; costs; cease and desist orders; civil penalties; repayments, interest; review referrals, immunity.

44-5,120. Fraudulent or abusive acts or practices; defined; powers, duties and functions of director of workers compensation and commissioner of insurance; application of section; administrative investigation and enforcement; hearings; costs; cease and desist orders; civil penalties; repayments, interest; review referrals, immunity. (a) The director of workers compensation is hereby authorized and directed to establish a system for monitoring, reporting and investigating suspected fraud or abuse by any persons who are not licensed or regulated by the commissioner of insurance in connection with securing the liability of an employer under the workers compensation act or in connection with claims or benefits thereunder. The commissioner of insurance is hereby authorized and directed to establish a system for monitoring, reporting and investigating suspected fraud or abuse by any persons who are licensed or regulated by the commissioner of insurance in connection with securing the liability of an employer under the workers compensation act or in connection with claims thereunder.

(b) This section applies to:

(1) Persons claiming benefits under the workers compensation act;

(2) employers subject to the requirements of the workers compensation act;

(3) insurance companies including group-funded self-insurance plans covering Kansas employers and employees;

(4) any person, corporation, business, health care facility that is organized either for profit or not-for-profit and that renders medical care, treatment or services in accordance with the provisions of the workers compensation act to an injured employee who is covered thereunder; and

(5) attorneys and other representatives of employers, employees, insurers or other entities that are subject to the workers compensation act.

(c) The commissioner of insurance may examine the workers compensation records of insurance companies or self-insurers as necessary to ensure compliance with the workers compensation act. Each insurance company providing workers compensation insurance in Kansas, the company's agents, and those entities that the company has contracted to provide review services or to monitor services and practices under the workers compensation act shall cooperate with the commissioner of insurance, and shall make available to the commissioner any records or other necessary information requested by the commissioner. The commissioner of insurance shall conduct an examination authorized by this subsection in accordance with the provisions of K.S.A. 40-222 and 40-223, and amendments thereto.

(d) Fraudulent or abusive acts or practices for purposes of the workers compensation act include, willfully, knowingly or intentionally:

(1) Collecting from an employee, through a deduction from wages or a subsequent fee, any premium or other fee paid by the employer to obtain workers compensation insurance coverage;

(2) misrepresenting to an insurance company or the insurance department, the classification of employees of an employer, or the location, number of employees, or true identity of the employer with the intent to lessen or reduce the premium otherwise chargeable for workers compensation insurance coverage;

(3) lending money to the claimant during the pendency of the workers compensation claim by an attorney representing the claimant, but this provision shall not prohibit the attorney from assisting the claimant in obtaining financial assistance from another source, except that (A) the attorney shall not have a financial interest, directly or indirectly, in the source from which the loan or other financial assistance is secured and (B) the attorney shall not be personally liable in any way for the credit extended to the claimant;

(4) obtaining, denying or attempting to obtain or deny payments of workers compensation benefits for any person by:

(A) Making a false or misleading statement;

(B) misrepresenting or concealing a material fact;

(C) fabricating, altering, concealing or destroying a document; or

(D) conspiring to commit an act specified by clauses (A), (B) or (C) of this subsection (d)(4);

(5) bringing, prosecuting or defending an action for compensation under the workers compensation act or requesting initiation of an administrative violation proceeding that, in either case, has no basis in fact or is not warranted by existing law or a good faith argument for the extension, modification or reversal of existing law;

(6) breaching a provision of an agreement approved by the director;

(7) withholding amounts not authorized by the director from the employee's or legal beneficiary's weekly compensation payment or from advances from any such payment;

(8) entering into a settlement or agreement without the knowledge and consent of the employee or legal beneficiary;

(9) taking a fee or withholding expenses in excess of the amounts authorized by the director;

(10) refusing or failing to make prompt delivery to the employee or legal beneficiary of funds belonging to the employee or legal beneficiary as a result of a settlement, agreement, order or award;

(11) misrepresenting the provisions of the workers compensation act to an employee, an employer, a health care provider or a legal beneficiary;

(12) instructing employers not to file required documents with the director;

(13) instructing or encouraging employers to violate the employee's right to medical benefits under the workers compensation act;

(14) failing to tender promptly full death benefits if a clear and legitimate dispute does not exist as to the liability of the insurance company, self-insured employer or group-funded self-insurance plan;

(15) failing to confirm medical compensation benefits coverage to any person or facility providing medical treatment to a claimant if a clear and legitimate dispute does not exist as to the liability of the insurance carrier, self-insured employer or group-funded self-insurance plan;

(16) failing to initiate or reinstate compensation when due if a clear and legitimate dispute does not exist as to the liability of the insurance company, self-insured employer or group-funded self-insurance plan;

(17) misrepresenting the reason for not paying compensation or terminating or reducing the payment of compensation;

(18) refusing to pay compensation as and when the compensation is due;

(19) refusing to pay any order awarding compensation;

(20) refusing to timely file required reports or records under the workers compensation act, except as provided in K.S.A. 44-557, and amendments thereto; and

(21) for a health care provider to submit a charge for health care that was not furnished.

(e) Whenever the director or the commissioner of insurance has reason to believe that any person has engaged or is engaging in any fraudulent or abusive act or practice in connection with the conduct of Kansas workers compensation insurance, claims, benefits or services in this state, that such fraudulent or abusive act or practice is not subject to possible proceedings under K.S.A. 40-2401 through 40-2421, and amendments thereto, by the commissioner of insurance, and that a proceeding by the director or the commissioner of insurance, in the case of any person licensed or regulated by the commissioner, with respect thereto would be in the interest of the public, the director or the commissioner of insurance, in the case of any person licensed or regulated by the commissioner, shall issue and serve upon such person a summary order or statement of the charges with respect thereto and shall conduct a hearing thereon in accordance with the provisions of the Kansas administrative procedure act. Complaints filed with the director or the commissioner of insurance may be dismissed by the director or the commissioner of insurance on their own initiative, and shall be dismissed upon the written request of the complainant, if the director or commissioner of insurance has not conducted a hearing or taken other administrative action dismissing the complaint within 180 days of the filing of the complaint. Any such dismissal of a complaint in accordance with this section shall constitute final action by the director or commissioner of insurance which shall be deemed to exhaust all administrative remedies under K.S.A. 44-5,120, and amendments thereto, for the purpose of allowing subsequent filing of the matter in court by the complainant. Dismissal of a complaint in accordance with this section shall not be subject to appeal or judicial review.

(f) If, after such hearing, the director or the commissioner of insurance, in the case of any person licensed or regulated by the commissioner, determines that the person charged has engaged in any fraudulent or abusive act or practice, any costs incurred as a result of conducting any administrative hearing authorized under the provisions of this section may be assessed against the person or persons found to have engaged in such acts. In an appropriate case to reimburse costs incurred, such costs may be awarded to a complainant. As used in this subsection, "costs" include witness fees, mileage allowances, any costs associated with reproduction of documents which become a part of the hearing record and the expense of making a record of the hearing.

(g) If, after such hearing, the director or the commissioner of insurance, in the case of any person licensed or regulated by the commissioner, determines that the person or persons charged have engaged in a fraudulent or abusive act or practice the director or the commissioner of insurance, in the case of any person licensed or regulated by the commissioner, shall issue an order or summary order requiring such person to cease and desist from engaging in such act or practice and, in the exercise of discretion, may order any one or more of the following:

(1) Payment of a monetary penalty of not more than $2,000 for each and every act constituting the fraudulent or abusive act or practice, but not exceeding an aggregate penalty of $20,000 in a one-year period;

(2) redress of the injury by requiring the refund of any premiums paid by and requiring the payment of any moneys withheld from, any employee, employer, insurance company or other person or entity adversely affected by the act constituting a fraudulent or abusive act or practice;

(3) repayment of an amount equal to the total amount that the person received as benefits or any other payment under the workers compensation act and any amount that the person otherwise benefited as a result of an act constituting a fraudulent or abusive act or practice, with interest thereon determined so that such total amount, plus any accrued interest thereon, bears interest, from the date of the payment of benefits or other such payment or the date the person was benefited, at the current rate of interest prescribed by law for judgments under subsection (e)(1) of K.S.A. 16-204, and amendments thereto, per month or fraction of a month until repayment.

(h) After the expiration of the time allowed for filing a petition for review of an order issued under this section, if no such petition has been duly filed within such time, the director at any time, after notice and opportunity for hearing in accordance with the provisions of the Kansas administrative procedure act, may reopen and alter, modify or set aside, in whole or in part, any order issued under this section, whenever in the director's opinion conditions of fact or of law have so changed as to require such action or if the public interest so requires.

(i) Upon the order of the director or the commissioner of insurance, in the case of any person licensed or regulated by the commissioner, after notice and hearing in accordance with the provisions of the Kansas administrative procedure act, any person who violates a cease and desist order of the director or the commissioner of insurance, in the case of any person licensed or regulated by the commissioner, issued under this section may be subject, at the discretion of the director or the commissioner of insurance, in the case of any person licensed or regulated by the commissioner, to a monetary penalty of not more than $10,000 for each and every act or violation, but not exceeding an aggregate penalty of $50,000 for any six-month period in addition to any penalty imposed pursuant to subsection (g).

(j) Any civil fine imposed under this section shall be subject to review in accordance with the Kansas judicial review act in the district court in Shawnee county.

(k) All moneys received under this section for costs assessed, which are not awarded to a complainant, or monetary penalties imposed shall be deposited in the state treasury and credited to the workers compensation fee fund.

(l) Any person who refers a possibly fraudulent or abusive practice to any state or governmental investigative agency, shall be immune from civil or criminal liability arising from the supply or release of such referral as long as such referral is made in good faith with the belief that a fraudulent or abusive practice has, is or will occur and said referral is not made by the person or persons who are in violation of the workers compensation act in order to avoid criminal prosecution or administrative hearings.

History: L. 1993, ch. 286, § 1; L. 1997, ch. 125, § 18; L. 1998, ch. 114, § 7; L. 2000, ch. 160, § 22; L. 2010, ch. 17, § 73; July 1.



44-5,121 Same; cause of action to recover economic losses.

44-5,121. Same; cause of action to recover economic losses. (a) Any person who has suffered economic loss by a fraudulent or abusive act or practice shall have a cause of action against any other person to recover such loss which was paid as benefits or other amounts of money which were paid under the workers compensation act and to seek relief for other monetary damages from such other person based on a fraudulent or abusive act or practice, except that such other monetary damages shall not include damages for nonpecuniary loss. Relief under this section is to be predicated upon exhaustion of administrative remedies available in K.S.A. 44-1,520 and amendments thereto.

(b) Nothing in this section or K.S.A. 44-5,120 and amendments thereto shall prohibit an employer from exercising a right to reimbursement under K.S.A. 44-534a, 44-556 or 44-569a and amendments thereto.

History: L. 1993, ch. 286, § 2; L. 1997, ch. 125, § 19; July 1.



44-5,122 Same; acts or practices constituting crimes, procedure; reporting alleged violations; review and investigation.

44-5,122. Same; acts or practices constituting crimes, procedure; reporting alleged violations; review and investigation. (a) If the director or the assistant attorney general assigned to the division of workers compensation has probable cause to believe a fraudulent or abusive act or practice or any other violation of the workers compensation act is of such significance as to constitute a crime, a copy of any order, all investigative reports and any evidence in the possession of the division of workers compensation which relates to such act, practice or violation may be forwarded to the prosecuting attorney of the county in which the act or any of the acts were performed which constitute the fraudulent or abusive act or practice or other violation. Any case which a county attorney fails to prosecute within 90 days shall be returned promptly to the director. The assistant attorney general assigned to the division of workers compensation shall then prosecute the case if, in the opinion of the assistant attorney general, the acts or practices involved still warrant prosecution.

(b) Any person who believes a violation of the workers compensation act has been or is being committed may notify the division of workers compensation of the department of labor immediately after discovery of the alleged violation. The person shall send to the division of workers compensation, in a manner prescribed by the director, the information describing the facts of the alleged violation and such additional information relating to the alleged violation as the director may require. The director shall cause an evaluation of the facts surrounding the alleged violation to be made to determine the extent, if any, to which violations of the workers compensation act exist, which shall include a review and investigation by the assistant attorney general assigned to the division to the extent as may be deemed necessary to determine whether there has been a violation of the workers compensation act.

History: L. 1993, ch. 286, § 3; L. 2000, ch. 160, § 23; L. 2004, ch. 179, § 21; July 1.



44-5,123 Same; immunity from civil liability for reporting information in good faith.

44-5,123. Same; immunity from civil liability for reporting information in good faith. No person shall be subject to civil liability by virtue of (a) the filing of reports or furnishing of other information, in good faith and without malice, required by K.S.A. 44-5,120 through 44-5,122 and amendments thereto or required by the director as a result of the authority conferred upon the director by law or (b) notifying the division of workers compensation of any alleged violation of the workers compensation act or providing information in the course of an investigation of an alleged violation of the workers compensation act where such person's actions were in good faith and without malice.

History: L. 1993, ch. 286, § 4; July 1.



44-5,124 Assistant attorney general; appointment within division of workers compensation; duties.

44-5,124. Assistant attorney general; appointment within division of workers compensation; duties. The attorney general shall appoint, with the approval of the secretary of labor, an assistant attorney general who shall be within the division of workers compensation of the department of labor and who shall receive an annual salary fixed by the attorney general with the approval of the secretary of labor and the governor. The operating expenditures for the assistant attorney general shall be financed by funds available for the administration of the workers compensation act.  The duties of the assistant attorney general shall include directing or assisting in the investigation and administrative prosecution of alleged fraudulent or abusive acts or practices or other violations of K.S.A. 44-5,120 through 44-5,122, and amendments thereto, or of any other provisions of the workers compensation act, and in the investigation and criminal prosecution of any such acts, practices or violations which constitute crimes.

History: L. 1993, ch. 286, § 5; L. 2004, ch. 179, § 22; July 1.



44-5,125 Workers compensation fraud and other acts or practices constituting crimes; penalties; repayment of certain amounts, interest; cause of action, certain monetary damages.

44-5,125. Workers compensation fraud and other acts or practices constituting crimes; penalties; repayment of certain amounts, interest; cause of action, certain monetary damages. (a) (1) Any person who obtains or attempts to obtain workers compensation benefits for such person or another, or who denies or attempts to deny the obligation to make any payment of workers compensation benefits by knowingly or intentionally: (A) Making a false or misleading statement, (B) misrepresenting or concealing a material fact, (C) fabricating, altering, concealing or destroying a document; (D) receiving temporary total disability benefits or permanent total disability benefits to which they are not entitled, while employed, or (E) conspiring with another person to commit any act described by paragraph (1) of this subsection (a), shall be guilty of:

(i) A class A nonperson misdemeanor, if the amount received as a benefit or other payment under the workers compensation act as a result of such act or the amount that the person otherwise benefited monetarily as a result of a violation of this subsection (a) is $1,000 or less;

(ii) a severity level 9, nonperson felony, if such amount is more than $1,000, but less than $25,000;

(iii) a severity level 7, nonperson felony, if the amount is more than $25,000, but less than $50,000;

(iv) a severity level 6, nonperson felony if the amount is more than $50,000, but less than $100,000; or

(v) a severity level 5, nonperson felony if the amount is more than $100,000.

(b) Any person who knowingly and intentionally presents a false certificate of insurance that purports that the presenter is insured under the workers compensation act, shall be guilty of a level 8, nonperson felony.

(c) A health care provider under the workers compensation act who knowingly and intentionally submits a charge for health care that was not furnished, shall be guilty of a level 9, nonperson felony.

(d) Any person who obtains or attempts to obtain a more favorable workers compensation insurance premium rate than that to which the person is entitled, who prevents, reduces, avoids or attempts to prevent, reduce or avoid the payment of any compensation under the workers compensation act, or who fails to communicate a settlement offer or similar information to a claimant under the workers compensation act, by, in any such case knowingly or intentionally: (1) Making a false or misleading statement; (2) misrepresenting or concealing a material fact; (3) fabricating, concealing or destroying a document; or (4) conspiring with another person or persons to commit the acts described in clause (1), (2) or (3) of this subsection shall be guilty of a level 9, nonperson felony.

(e) Any person who has received any amount of money as a benefit or other payment under the workers compensation act as a result of a violation of subsection (a) or (c) and any person who has otherwise benefited monetarily as a result of a violation of subsection (a) or (c) shall be liable to repay an amount equal to the amount so received by such person or the amount by which such person has benefited monetarily, with interest thereon. Any such amount, plus any accrued interest thereon, shall bear interest at the current rate of interest prescribed by law for judgments under subsection (e)(1) of K.S.A. 16-204, and amendments thereto, per month or fraction of a month until repayment of such amount, plus any accrued interest thereon. The interest shall accrue from the date of overpayment or erroneous payment of any such amount or the date such person benefited monetarily.

(f) Any person aggrieved by a violation of subsection (a), (b), (c) or (d) shall have a cause of action against any other person to recover any amounts of money erroneously paid as benefits or any other amounts of money paid under the workers compensation act, and to seek relief for other monetary damages, for which liability has accrued under this section against such other person. Relief under this subsection is to be predicated upon exhaustion of administrative remedies available in K.S.A. 44-5,120, and amendments thereto.

(g) Nothing in this section shall prohibit an employer from exercising a right to reimbursement under K.S.A. 44-534a, 44-556 or 44-569a, and amendments thereto.

(h) Prosecution for any crime under this section shall be commenced within five years subject to the time period set forth in subsection (8) of K.S.A. 21-3106, prior to its repeal, or subsection (e) of K.S.A. 2015 Supp. 21-5107, and amendments thereto.

History: L. 1993, ch. 286, § 6; L. 1994, ch. 291, § 75; L. 1996, ch. 79, § 16; L. 1997, ch. 125, § 20; L. 1998, ch. 114, § 8; L. 2000, ch. 160, § 24; L. 2006, ch. 194, § 31; L. 2011, ch. 30, § 186; July 1.



44-5,126 Severability.

44-5,126. Severability. (a) If any provisions of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

(b) This section shall be part of and supplemental to the workers compensation act.

History: L. 2011, ch. 55, § 26; May 15.



44-5,127 Affidavit of exempt status; fraud; penalties.

44-5,127. Affidavit of exempt status; fraud; penalties. (a) Any person who is not required to be covered under a workers compensation insurance policy or other plan for the payment of workers compensation may execute an affidavit of exempt status under the workers compensation act. The affidavit shall be a form prescribed by the commissioner of insurance. The affidavit shall be available on the web site of the department of insurance.

(b) Execution of the affidavit shall establish a rebuttable presumption that the executor is not an employee for purposes of the workers compensation act and that an individual or company possessing the affidavit is in compliance and therefore shall not be responsible for workers compensation claims made by the executor.

(c) The execution of an affidavit shall not affect the rights or coverage of any employee of the individual executing the affidavit.

(d) (1) Knowingly providing false information on a notarized affidavit of exempt status under the workers compensation act shall constitute a misdemeanor punishable by a fine not to exceed $1,000.

(2) Affidavits shall conspicuously state on the front thereof in at least 10 point, boldfaced print that it is a crime to falsify information on the form.

(3) The commissioner of insurance shall immediately notify the fraud unit in the department of insurance of any violations or suspected violations of this section. The commissioner of insurance shall cooperate with the fraud unit.

(e) The commissioner of insurance shall have the power to adopt all reasonable rules and regulations necessary to implement this section.

History: L. 2011, ch. 55, § 27; May 15.






Article 5a OCCUPATIONAL DISEASES

44-5a01 Occupational diseases; treated as injuries by accident under workmen's compensation act; defined; limitations of liability; aggravations.

44-5a01. Occupational diseases; treated as injuries by accident under workmen's compensation act; defined; limitations of liability; aggravations. (a) Where the employer and employee or workman are subject by law or election to the provisions of the workmen's compensation act, the disablement or death of an employee or workman resulting from an occupational disease as defined in this section shall be treated as the happening of an injury by accident, and the employee or workman or, in case of death, his dependents shall be entitled to compensation for such disablement or death resulting from an occupational disease, in accordance with the provisions of the workmen's compensation act as in cases of injuries by accident which are compensable thereunder, except as specifically provided otherwise for occupational diseases. In no circumstances shall an occupational disease be construed to include injuries caused by repetitive trauma as defined in K.S.A. 44-508, and amendments thereto.

(b) "Occupational disease" shall mean only a disease arising out of and in the course of the employment resulting from the nature of the employment in which the employee was engaged under such employer, and which was actually contracted while so engaged. "Nature of the employment" shall mean, for purposes of this section, that to the occupation, trade or employment in which the employee was engaged, there is attached a particular and peculiar hazard of such disease which distinguishes the employment from other occupations and employments, and which creates a hazard of such disease which is in excess of the hazard of such disease in general. The disease must appear to have had its origin in a special risk of such disease connected with the particular type of employment and to have resulted from that source as a reasonable consequence of the risk. Ordinary diseases of life and conditions to which the general public is or may be exposed to outside of the particular employment, and hazards of diseases and conditions attending employment in general, shall not be compensable as occupational diseases, except that compensation shall not be payable for pulmonary emphysema or other types of emphysema unless it is proved, by clear and convincing medical evidence to a reasonable probability, that such emphysema was caused, solely and independently of all other causes, by the employment with the employer against whom the claim is made, except that, if it is proved to a reasonable medical probability that an existing emphysema was aggravated and contributed to by the employment with the employer against whom the claim is made, compensation shall be payable for the resulting condition of the workman, but only to the extent such condition was so contributed to and aggravated by the employment.

(c) In no case shall an employer be liable for compensation under this section unless disablement results within one year or death results within three years in case of silicosis, or one year in case of any other occupational disease, after the last injurious exposure to the hazard of such disease in such employment, or, in case of death, unless death follows continuous disability from such disease, commencing within the period above limited, for which compensation has been paid or awarded or timely claim made as provided in the workmen's compensation act, and results within seven years after such last exposure. Where payments have been made on account of any disablement from which death shall thereafter result such payments shall be deducted from the amount of liability provided by law in case of death. The time limit prescribed by this section shall not apply in the case of an employee whose disablement or death is due to occupational exposure to ionizing radiation.

(d) Where an occupational disease is aggravated by any disease or infirmity, not itself compensable, or where disability or death from any other cause, not itself compensable, is aggravated, prolonged, accelerated or in any wise contributed to by an occupational disease, the compensation payable shall be reduced and limited to such proportion only of the compensation that would be payable if the occupational disease were the sole cause of the disability or death, as such occupational disease, as a causative factor, bears to all the causes of such disability or death, such reduction in compensation to be effected by reducing the number of weekly or monthly payments or the amounts of such payments, as under the circumstances of the particular case may be for the best interest of the claimant or claimants.

(e) No compensation for death from an occupational disease shall be payable to any person whose relationship to the deceased employee or workman arose subsequent to the beginning of the first compensable disability save only to afterborn children.

(f) The provisions of K.S.A. 44-570, and amendments thereto, shall apply in case of an occupational disease.

History: L. 1953, ch. 246, § 1; L. 1963, ch. 274, § 1; L. 1974, ch. 203, § 52; L. 2011, ch. 55, § 25;  May 15.



44-5a03 Fraudulent representation.

44-5a03. Fraudulent representation. No compensation shall be payable for an occupational disease if the employee, at the time of entering into the employment of the employer by whom the compensation would otherwise be payable, fraudulently represents himself in writing as not having previously been disabled, laid off, or compensated in damages or otherwise, because of such disease.

History: L. 1953, ch. 246, § 3; July 1.



44-5a04 Disablement and disability defined; cancellation of award, when.

44-5a04. Disablement and disability defined; cancellation of award, when. (a) Except as otherwise provided in this act "disablement" means the event of an employee becoming actually incapacitated, partially or totally, because of an occupational disease, from performing the employee's work in the last occupation in which injuriously exposed to the hazards of such disease, and "disability" means the state of being so incapacitated.

(b) The administrative law judge may cancel the award and end the compensation if the administrative law judge finds that the employee:

(1) Has returned to work for the same employer in whose employ the employee was disabled or for another employer and is capable of earning the same or higher wages than the employee did at the time of the disablement, or is capable of gaining an income from any trade or employment which is equal to or greater than the wages the employee was earning at the time of the disablement;

(2) is absent and continues to be absent so that a reasonable examination cannot be made of the employee by a health care provider selected by the employer; or

(3) has departed beyond the boundaries of the United States.

History: L. 1953, ch. 246, § 4; L. 1990, ch. 182, § 11; L. 1993, ch. 286, § 74; July 1.



44-5a05 Workman or dependents not entitled to compensation, when.

44-5a05. Workman or dependents not entitled to compensation, when. A workman or his dependents shall not be entitled to compensation hereunder if it is proved that the disablement to the workman results from his deliberate intention to cause such disability, or from his willful failure to use a guard or protection against disablement required pursuant to any statute and provided for him, or a reasonable and proper guard and protection voluntarily furnished him by said employer, or solely from his intoxication.

History: L. 1953, ch. 246, § 5; July 1.



44-5a06 Date from which compensation is computed; employer liable.

44-5a06. Date from which compensation is computed; employer liable.    The date when an employee or workman becomes incapacitated by an occupational disease from performing his work in the last occupation in which he was injuriously exposed to the hazards of such disease, shall be taken as the date of the injury equivalent to the date of accident under the workmen's compensation act. Where compensation is payable for an occupational disease, the employer in whose employment the employee or workman was last injuriously exposed to the hazards of such disease, and the insurance carrier, if any, on the risk when such employee was last so exposed under such employer, shall be liable therefor, without the right to contribution from any prior employer or insurance carrier; the amount of the compensation shall be based upon the average wages of the employee or workman when last so exposed under such employer, and the notice of disability and claim for compensation, as hereinafter required, shall be given and made to such employer: Provided, That in case of silicosis the only employer and insurance carrier liable shall be the last employer in whose employment the employee or workman was last injuriously exposed to the hazards of the disease during a period of sixty (60) days or more, and the insurance carrier, if any, on the risk when the employee or workman was last so exposed under such employer.

History: L. 1953, ch. 246, § 6; L. 1974, ch. 203, §53; July 1.



44-5a07 Securing payment of compensation; liability exclusive.

44-5a07. Securing payment of compensation; liability exclusive. An employer subject to the provisions of this act shall secure the payment of compensation in accordance with the provisions of this act in any method prescribed by the provisions of section 44-532 of the workmen's compensation law, and such insurance or other security may be separate and distinct from the insurance or other security under the workmen's compensation law. Where the foregoing requirement is complied with the liability of the employer under this act shall be exclusive and in place of any and all other civil liability whatsoever, at common law or otherwise.

History: L. 1953, ch. 246, § 7; July 1.



44-5a08 Rights of employer subrogated to insurance carrier.

44-5a08. Rights of employer subrogated to insurance carrier. When the obligation of the employer, under this act, is secured by insurance, the insurance carrier shall be subrogated to all the rights and privileges of the employer under the provisions of this act and of the workmen's compensation law so far as applicable.

History: L. 1953, ch. 246, § 8; July 1.



44-5a09 Silicosis defined.

44-5a09. Silicosis defined. Wherever used in this act, "silicosis" shall mean the characteristic fibrotic condition of the lungs caused by the inhalation of silica dust.

History: L. 1953, ch. 246, § 9; July 1.



44-5a10 Disability or death from silicosis; compensation rights.

44-5a10. Disability or death from silicosis; compensation rights. In the absence of conclusive evidence in favor of the claim, disability or death from silicosis shall be presumed not to be due to the nature of any occupation within the provisions of this act, unless during the ten (10) years immediately preceding the date of disablement the employee or workman has been exposed to the inhalation of silica dust over a period of not less than five (5) years, two (2) years of which shall have been in this state: Provided, however, That if the employee or workman shall have been employed by the same employer during the whole of such five-year period, his right to compensation against such employer shall not be affected by the fact that he had been employed during any part of such period outside of this state.

History: L. 1953, ch. 246, § 10; July 1.



44-5a13 Compensation for death from silicosis complicated with other disease; how paid.

44-5a13. Compensation for death from silicosis complicated with other disease; how paid. In case of disability or death from silicosis complicated with any other disease or from any other disease complicated with silicosis, the compensation payable under the workmen's compensation act shall be reduced as provided in subsection (d) of K.S.A. 44-5a01, as amended.

History: L. 1953, ch. 246, § 13; L. 1974, ch. 203, §54; July 1.



44-5a15 Waiver by employee affected with disease although not disabled; effect.

44-5a15. Waiver by employee affected with disease although not disabled; effect. Where an employee, though not actually disabled, is found to be affected by any occupational disease such employee may, subject to the approval of the director of workers' compensation be permitted to waive in writing full compensation for any aggravation of such condition that may result from continuing in the hazardous occupation.  In the event of total disablement or death as a result of the disease with which the employee or worker was so affected, after such a waiver, compensation shall nevertheless be payable as herein elsewhere provided, but in no case, whether for disability or death or both, for longer than one hundred (100) weeks.  A waiver so permitted shall remain effective, for the trade, occupation, process or employment for which executed notwithstanding a change or changes of employer.  The director of workers' compensation shall make reasonable rules and regulations relative to the form, execution, filing, or registration and public inspection of waivers or records thereof.

History: L. 1953, ch. 246, § 15; L. 1957, ch. 293, § 9; L. 1976, ch. 370, § 22; July 1.



44-5a16 Dermatitis; disability after receiving compensation; effect.

44-5a16. Dermatitis; disability after receiving compensation; effect.    A person who has suffered disability from dermatitis and has received compensation therefor shall not be entitled to compensation for disability from a later attack of dermatitis due to substantially the same cause, unless, immediately preceding the date of the later disablement, he has been engaged in the occupation to which the recurrence of the disease is ascribed and under the same employer for at least sixty (60) days.

History: L. 1953, ch. 246, § 16; July 1.



44-5a17 Notice of disease and filing of claim; deemed waived, when.

44-5a17. Notice of disease and filing of claim; deemed waived, when. Written notice of an occupational disease shall be given to the employer by the employee or workman or someone on his behalf within ninety (90) days after disablement therefrom, and in the case of death from such an occupational disease, written notice of such death shall also be given to the employer within ninety (90) days thereafter. Failure to give either of such notices shall be deemed waived unless objection is made at a hearing on the claim prior to any award or decision thereon. Actual knowledge of such disablement, by the employer in whose employment the employee or workman was last injuriously exposed, or by the responsible superintendent or foreman in charge of the work, shall be deemed notice within the meaning of this section. If no claim for disability or death from an occupational disease be filed with the workmen's compensation director or served on the employer within one (1) year from the date of disablement or death, as the case may be, the right to compensation for such disease shall be forever barred: Provided, however, That the failure to file or serve a claim within the time limited herein shall be deemed waived unless objection to such failure be made at a hearing on such claim before any award or decision thereon.

Notice or claim shall be deemed waived in case of disability or death where the employer or insurance carrier makes compensation payments therefor, or, within the time above limited, the employer or his insurance carrier by his or its conduct leads the employee or workman or claimant reasonably to believe that notice or claim has been waived.

The time limit prescribed by this section shall not apply in the case of an employee whose disablement or death is or was caused by latent or delayed pathological conditions, changes or malignancies due to the occupational exposure to X-rays, radium, radioactive substances or machines, or ionizing radiation: Provided, however, That no claims shall be allowed unless a claim has been filed within one year after the date upon which the employee first suffered incapacity from the exposure to radiation and either knew or in the exercise of reasonable diligence should have known that the occupational disease was caused by his present or prior employment.

History: L. 1953, ch. 246, § 17; L. 1959, ch. 222, § 2; L. 1963, ch. 274, §2; June 30.



44-5a18 Autopsy; notice; findings; public record.

44-5a18. Autopsy; notice; findings; public record. Upon the filing or service of a claim for compensation for death from an occupational disease where an autopsy is necessary to accurately and scientifically ascertain and determine the cause of death, such autopsy shall be ordered by the director. Such autopsy shall be made under the supervision of a medical examiner appointed by the director. The medical examiner shall be a health care provider who is a specialist in such examinations. The medical examiner shall perform or attend such autopsy and shall certify the medical examiner's findings in a report of the autopsy. The report of autopsy shall be filed with the director and shall be a public record. The employer and claimants shall be given reasonable notice of such autopsy and each shall have the right to have a health care provider of the employer or claimant's own choosing present at the time.  The director also may exercise such authority on the director's own motion or on application made to the director at any time, upon the presentation of facts showing that a controversy may exist in regard to the cause of death or the existence of any occupational disease.

History: L. 1953, ch. 246, § 18; L. 1976, ch. 370, § 23; L. 1990, ch. 182, § 12; July 1.



44-5a19 Award or denial of award reviewed, when.

44-5a19. Award or denial of award reviewed, when. An award or denial of award of or agreement for compensation for an occupational disease may be reviewed and compensation increased, reduced or terminated where previously awarded, or awarded where previously denied, only upon proof of fraud or under undue influence or of change in conditions, and then only upon application by a party in interest made not later than one (1) year after the denial of award, or where compensation has been awarded or agreed to be paid, after the award or the date when the last payment was made under the award or agreement, except in case of silicosis where such time limit shall be two (2) years.

History: L. 1953, ch. 246, § 19; July 1.



44-5a20 Act inapplicable, when.

44-5a20. Act inapplicable, when. This act shall not apply to cases of occupational disease in which the last injurious exposure to the hazards of such disease occurred before this act shall have taken effect.

History: L. 1953, ch. 246, § 20; July 1.



44-5a21 Rules and regulations.

44-5a21. Rules and regulations. The director of workers' compensation shall adopt such rules and regulations as necessary to carry out the intent and purposes of this act.

History: L. 1953, ch. 246, § 21; L. 1976, ch. 370, § 24; July 1.



44-5a22 Act supplemental to workmen's compensation law.

44-5a22. Act supplemental to workmen's compensation law. This act shall be construed as supplementary to and as part of the workmen's compensation act of this state.

History: L. 1953, ch. 246, § 22; July 1.






Article 6 REGULATION OF LABOR AND INDUSTRY

44-601 Prescription of functions.

44-601. Prescription of functions. The secretary of labor shall have such power, authority and jurisdiction, and shall perform such duties as are in this act set forth.

History: L. 1920, ch. 29, § 2; L. 1921, ch. 261, § 1; R.S. 1923, 44-601; L. 1976, ch. 370, § 25; L. 2004, ch. 179, § 23; July 1.



44-601b Same; children in industry; factory, workshop, mill and mine inspection.

44-601b. Same; children in industry; factory, workshop, mill and mine inspection. The secretary of labor shall have active charge of supervision of laws pertaining to children in industry, and the secretary is hereby given full jurisdiction over and control of factory, workshop and mill and mine inspection.

History: L. 1939, ch. 294, § 4; L. 1975, ch. 256, § 6; L. 1976, ch. 370, § 99; L. 2004, ch. 179, § 24; July 1.



44-603 Utilities and employments subject to supervision.

44-603. Utilities and employments subject to supervision. (a) The operation of the following named and indicated employments, industries, public utilities and common carriers is hereby determined and declared to be affected with a public interest and therefore subject to supervision by the state as herein provided for the purpose of preserving the public peace, protecting the public health, preventing industrial strife, disorder and waste, and securing regular and orderly conduct of the businesses directly affecting the living conditions of the people of this state and in the promotion of the general welfare, to wit:

(1) The manufacture or preparation of food products whereby, in any stage of the process, substances are being converted, either partially or wholly, from their natural state, to a condition to be used as food for human beings;

(2) The manufacture of clothing and all manner of wearing apparel in common use by the people of this state whereby, in any stage of the process, natural products are being converted, either partially or wholly, from their natural state to a condition to be used as such clothing and wearing apparel;

(3) The mining or production of any substance or material in common use as fuel either for domestic, manufacturing, or transportation purposes;

(4) The transportation of all food products and articles or substances entering into wearing apparel, or fuel, as aforesaid, from the place where produced to the place of manufacture or consumption;

(5) All public utilities as defined by K.S.A. 66-104, and all common carriers as defined by K.S.A. 66-105.

(b) Any person, firm or corporation engaged in any such industry or employment, or in the operation of such public utility or common carrier, within the state of Kansas, either in the capacity of owner, officer or worker, shall be subject to the provisions of this act, except as limited by the provisions of this act.

History: L. 1920, ch. 29, § 3; Jan. 24; R.S. 1923, 44-603.



44-606 Continuity and efficiency in operation of industries.

44-606. Continuity and efficiency in operation of industries. It is hereby declared and determined to be necessary for the public peace, health and general welfare of the people of this state that the industries, employments, public utilities and common carriers herein specified shall be operated with reasonable continuity and efficiency in order that the people of this state may live in peace and security, and be supplied with the necessaries of life. No person, firm, corporation, or association of persons shall in any manner or to any extent, willfully hinder, delay, limit or suspend such continuous and efficient operation for the purpose of evading the purpose and intent of the provisions of this act; nor shall any person, firm, corporation, or association of persons do any act or neglect or refuse to perform any duty herein enjoined with the intent to hinder, delay, limit or suspend such continuous and efficient operation as aforesaid, except under the terms and conditions provided by this act.

History: L. 1920, ch. 29, § 6; Jan. 24; R.S. 1923, 44-606.



44-607 Investigations and temporary findings.

44-607. Investigations and temporary findings. In case of a controversy arising between employers and workers, or between groups or crafts of workers, engaged in any of such industries, employments, public utilities, or common carriers, if it shall appear to the secretary of labor that the controversy may endanger the continuity or efficiency of service of any such industries, employments, public utilities or common carriers, or affect the production or transportation of the necessaries of life affected or produced by such industries or employments, or produce industrial strife, disorder or waste, or endanger the orderly operation of such industries, employments, public utilities or common carriers, and thereby endanger the public peace or threaten the public health, full power, authority and jurisdiction are hereby granted to the secretary of labor, upon the secretary's own initiative, to summon all necessary parties before the secretary and to investigate the controversy, and to make such temporary findings and orders as may be necessary to preserve the public peace and welfare and to preserve and protect the status of the parties, property and public interests involved pending such investigations, and to take evidence and to examine all necessary records, and to investigate conditions surrounding the workers, and to consider the wages paid to labor and the return accruing to capital, and the rights and welfare of the public, and all other matters affecting the conduct of such industries, employments, public utilities or common carriers, and to settle and adjust all such controversies by such findings and orders as provided in this act.

It is further made the duty of the secretary of labor, upon complaint of either party to such controversy, or upon complaint of any ten citizen taxpayers of the community in which such industries, employments, public utilities or common carriers are located, or upon the complaint of the attorney general of the state of Kansas, if it shall be made to appear to the secretary of labor that the parties are unable to agree and that such controversy may endanger the continuity or efficiency of service of any of the industries, employments, public utilities or common carriers, or affect the production or transportation of the necessaries of life affected or produced by such industries or employments, or produce industrial strife, disorder or waste, or endanger the orderly operation of such industries, employments, public utilities or common carriers, and thereby endanger the public peace or threaten the public health, to proceed and investigate and determine such controversy in the same manner as though upon the secretary's own initiative.

After the conclusion of any such hearing and investigation, and as expeditiously as possible, the secretary of labor shall make and serve upon all interested parties the secretary's findings, stating specifically the terms and conditions upon which the industry, employment, utility or common carrier should be thereafter conducted insofar as the matters determined by the secretary of labor are concerned.

History: L. 1920, ch. 29, § 7; R.S. 1923, 44-607; L. 1976, ch. 370, § 26; L. 2004, ch. 179, § 25; July 1.



44-608 Orders affecting hours, ways and conditions of employment; modification.

44-608. Orders affecting hours, ways and conditions of employment; modification. The secretary of labor shall order such changes, if any, as are necessary to be made in and about the conduct of such industry, employment, utility or common carrier, in the matters of working and living conditions, hours of labor, rules and practices, and a reasonable minimum wage, or standard of wages, to conform to the findings of the secretary of labor in such matters, as provided in this act, and such orders shall be served at the same time and in the same manner as provided for the service of the secretary's findings in this act. All such terms, conditions and wages shall be just and reasonable and such as to enable such industries, employments, utilities or common carriers to continue with reasonable efficiency to produce or transport their products or continue their operations and thus to promote the general welfare.

Service of such order shall be made in the same manner as service of notice of any hearing before the secretary of labor as provided by this act.  Such terms, conditions, rules, practices, wages, or standard of wages, so fixed and determined by the secretary of labor and stated in the order, shall continue for such reasonable time as may be fixed by the secretary of labor, or until changed by agreement of the parties with the approval of the secretary of labor.

If either party to such controversy shall in good faith comply with any order of the secretary of labor for a period of 60 days or more, and shall find the order unjust, unreasonable or impracticable, the party may apply to the secretary of labor for a modification thereof and the secretary of labor shall hear and determine the application and make findings and orders in like manner and with like effect as originally.  In such case the evidence taken and submitted in the original hearing may be considered.

History: L. 1920, ch. 29, § 8; R.S. 1923, 44-608; L. 1976, ch. 370, § 27; L. 2004, ch. 179, § 26; July 1.



44-609 Rights and contracts of parties.

44-609. Rights and contracts of parties. It is hereby declared necessary for the promotion of the general welfare that workers engaged in any of the industries, employments, utilities or common carriers shall receive at all times a fair wage and have healthful and moral surroundings while engaged in such labor; and that capital invested therein shall receive at all times a fair rate of return to the owners thereof.  The right of every person to make such person's own choice of employment and to make and carry out fair, just and reasonable contracts and agreements of employment, is hereby recognized.  If, during the continuance of any such employment, the terms or conditions of any such contract or agreement hereafter entered into, are by the secretary of labor, in any action or proceeding properly before the secretary under the provisions of this act, found to be unfair, unjust or unreasonable, the secretary may by proper order so modify the terms and conditions thereof so that they will be and remain fair, just and reasonable and all such orders shall be enforced as in this act provided.

History: L. 1920, ch. 29, § 9; R.S. 1923, 44-609; L. 1976, ch. 370, § 28; L. 2004, ch. 179, § 27; July 1.



44-610 Notice of investigation or hearing; publication.

44-610. Notice of investigation or hearing; publication. Before any hearing, trial or investigation shall be held by the secretary of labor, such notice as the secretary shall deem necessary shall be given to all parties interested by registered U.S. mail addressed to the parties to the post office of the usual place of residence or business of the interested parties when same is known, or by the publication of notice in some newspaper of general circulation in the county in which the industry or employment, or the principal office of such utility or common carrier is located, and the notice shall fix the time and place of the investigation or hearing.  The costs of publication shall be paid by the secretary out of any funds available therefor.  Such notice shall contain the substance of the matter to be investigated, and shall notify all persons interested in the matter to be present at the time and place named to give such testimony or to take such action as they may deem proper.

History: L. 1920, ch. 29, § 10; R.S. 1923, 44-610; L. 1976, ch. 370, § 29; L. 2004, ch. 179, § 28; July 1.



44-611 Powers in investigations.

44-611. Powers in investigations. The secretary of labor shall have the power and authority to issue summons and subpoenas and compel the attendance of witnesses and parties and to compel the production of the books, correspondence, files, records, and accounts of any industry, employment, utility or common carrier, or of any person, corporation, association or union of employees affected, and to make any and all investigations necessary to ascertain the truth in regard to the controversy.  In case any person shall fail or refuse to obey any summons or subpoena issued by the secretary after due service then and in that event the secretary is hereby authorized and empowered to take proper proceedings in any court of competent jurisdiction to compel obedience to such summons or subpoena.

History: L. 1920, ch. 29, § 11; R.S. 1923, 44-611; L. 1976, ch. 370, § 30; L. 2004, ch. 179, § 29; July 1.



44-612 Judicial review of secretary's actions.

44-612. Judicial review of secretary's actions. Any action of the secretary of labor pursuant to K.S.A. 44-601 through 44-628, and amendments thereto, is subject to review and enforcement by the supreme court in accordance with the Kansas judicial review act. Any such review shall take precedence over other civil cases before the court, and the hearing and determination of the action shall be expedited as fully as may be possible consistent with a careful and thorough trial and consideration of the matter.

History: L. 1920, ch. 29, § 12; R.S. 1923, 44-612; L. 1976, ch. 370, § 31; L. 1986, ch. 318, § 58; L. 2004, ch. 179, § 30; L. 2010, ch. 17, § 74; July 1.



44-614 Labor unions; collective bargaining.

44-614. Labor unions; collective bargaining. Any union or association of workers engaged in the operation of such industries, employments, public utilities or common carriers, which shall incorporate under the laws of this state shall be considered and recognized in all its proceedings as a legal entity by the secretary of labor and may appear before the secretary through and by its proper officers, attorneys or other representatives.  The right of such corporations, and of such unincorporated unions or associations of workers, to bargain collectively for their members is hereby recognized. The individual members of such unincorporated unions or associations, who shall desire to avail themselves of such right of collective bargaining, shall appoint in writing some officer or officers of such union or association, or some other person or persons as their agents or trustees with authority to enter into such collective bargains and to represent the individuals in all matters relating thereto.  Such written appointment of agents or trustees shall be made a permanent record of such union or association.  All such collective bargains, contracts, or agreements shall be subject to the provisions of K.S.A. 44-609, and amendments thereto.

History: L. 1920, ch. 29, § 14; R.S. 1923, 44-614; L. 1976, ch. 370, § 32; L. 2004, ch. 179, § 31; July 1.



44-615 Unlawful acts against witnesses and litigants.

44-615. Unlawful acts against witnesses and litigants. It shall be unlawful for any person, firm or corporation to discharge any employee or to discriminate in any way against any employee because of the fact that any such employee may testify as a witness before the secretary of labor, or shall sign any complaint or shall be in any way instrumental in bringing to the attention of the secretary of labor any matter of controversy between employers and employees as provided herein.

It shall also be unlawful for any two or more persons, by conspiring or confederating together, to injure in any manner any other person or persons, or any corporation, in their, or its business, labor, enterprise, or peace and security, by boycott, by discrimination, by picketing, by advertising, by propaganda, or other means, because of any action taken by any such person or persons, or any corporation, under any order of the secretary of labor, or because of any action or proceeding instituted before the secretary, or because any such person or persons, or corporation, shall have invoked the jurisdiction of the secretary in any matter provided for herein.

History: L. 1920, ch. 29, § 15; R.S. 1923, 44-615; L. 1976, ch. 370, § 33; L. 2004, ch. 179, § 32; July 1.



44-616 Business operations; limitation or cessation, hearings; changing conditions.

44-616. Business operations; limitation or cessation, hearings; changing conditions. It shall be unlawful for any person, firm, or corporation engaged in the operation of any such industry, employment, utility, or common carrier willfully to limit or cease operations for the purpose of limiting production or transportation or to affect prices, for the purpose of avoiding any of the provisions of this act, except that any person, firm or corporation so engaged may apply to the secretary of labor for authority to limit or cease operations, stating the reasons thereof the secretary shall hear such application promptly in accordance with the provisions of the Kansas administrative procedure act, and if such application is found to be in good faith and meritorious, the secretary shall grant authority to limit or cease operations.

In all such industries, employments, utilities or common carriers in which operation may be ordinarily affected by changes in season, market conditions, or other reasons or causes inherent in the nature of the business, the secretary may, upon application and after notice to all interested parties, and investigation, as herein provided, make orders fixing rules, regulations and practices to govern the operation of such industries, employments, utilities or common carriers for the purpose of securing the best service to the public consistent with the rights of employers and employees engaged in the operation of such industries, employments, utilities or common carriers.

History: L. 1920, ch. 29, § 16; R.S. 1923, 44-616; L. 1976, ch. 370, § 34; L. 1988, ch. 356, § 142; L. 2004, ch. 179, § 33; July 1.



44-617 Violations of act; quitting employment; picketing; intimidation.

44-617. Violations of act; quitting employment; picketing; intimidation. It shall be unlawful for any person, firm or corporation, or for any association of persons, to do or perform any act forbidden, or to fail or refuse to perform any act or duty enjoined by the provisions of this act, or to conspire or confederate with others to do or perform any act forbidden, or to fail or refuse to perform any act or duty enjoined by the provisions of this act, or to induce or intimidate any person, firm or corporation engaged in any of said industries, employments, utilities or common carriers to do any act forbidden, or to fail or refuse to perform any act or duty enjoined by the provisions of this act, for the purpose or with the intent to hinder, delay, limit, or suspend the operation of any of the industries, employments, utilities or common carriers herein specified or indicated, or to delay, limit, or suspend the production or transportation of the products of such industries, or employments, or the service of such utilities or common carriers: Provided, That nothing in this act shall be construed as restricting the right of any individual employee engaged in the operation of any such industry, employment, public utility, or common carrier to quit his employment at any time, but it shall be unlawful for any such individual employee or other person to conspire with other persons to quit their employment or to induce other persons to quit their employment for the purpose of hindering, delaying, interfering with, or suspending the operation of any of the industries, employments, public utilities, or common carriers governed by the provisions of this act, or for any person to engage in what is known as "picketing," or to intimidate by threats, abuse or in any other manner, any person or persons with intent to induce such person or persons to quit such employment, or for the purpose of deterring or preventing any other person or persons from accepting employment or from remaining in the employ of any of the industries, employments, public utilities, or common carriers governed by the provisions of this act.

History: L. 1920, ch. 29, § 17; Jan. 24; R.S. 1923, 44-617.



44-618 Penalties for violating 44-601 to 44-628.

44-618. Penalties for violating 44-601 to 44-628. Any person willfully violating the provisions of this act, or any valid order of the secretary of labor, shall be deemed guilty of a misdemeanor, and upon conviction thereof in any court of competent jurisdiction of this state shall be punished by a fine of not to exceed $1,000, or by imprisonment in the county jail for a period of not to exceed one year, or by both such fine and imprisonment.

History: L. 1920, ch. 29, § 18; R.S. 1923, 44-618; L. 1976, ch. 370, § 35; L. 2004, ch. 179, § 34; July 1.



44-619 Inducing violation of act or orders; penalty.

44-619. Inducing violation of act or orders; penalty. Any officer of any corporation engaged in any of the industries, employments, utilities or common carriers herein named and specified, or any officer of any labor union or association of persons engaged as workers in any such industry, employment, utility or common carrier, or any employer of labor, coming within the provisions of this act, who shall willfully use the power, authority or influence incident to such person's official position, or position as an employer of others, and by such means shall intentionally influence, impel, or compel any other person to violate any of the provisions of this act, or any valid order of the secretary of labor, shall be deemed guilty of a felony and upon conviction thereof in any court of competent jurisdiction shall be punished by a fine not to exceed $5,000, or by imprisonment in the custody of the secretary of corrections for a term not to exceed two years, or by both such fine and imprisonment.

History: L. 1920, ch. 29, § 19; R.S. 1923, 44-619; L. 1976, ch. 370, § 36; L. 1990, ch. 309, § 32; L. 2004, ch. 179, § 35; July 1.



44-620 Emergency control and operation.

44-620. Emergency control and operation. In case of the suspension, limitation or cessation of the operation of any of the industries, employments, public utilities or common carriers affected by this act, contrary to the provisions hereof, or to the orders of the secretary of labor made hereunder, if it shall appear to the secretary that such suspension, limitation, or cessation shall seriously affect the public welfare by endangering the public peace, or threatening the public health, then the secretary is hereby authorized, empowered and directed to take proper proceedings in any court of competent jurisdiction of this state to take over, control, direct and operate such industry, employment, public utility or common carrier during such emergency.  A fair return and compensation shall be paid to the owners of such industry, employment, public utility or common carrier and also a fair wage to the workers engaged therein, during the time of such operation under the provisions of this section.

History: L. 1920, ch. 29, § 20; R.S. 1923, 44-620; L. 1976, ch. 370, § 37; L. 2004, ch. 179, § 36; July 1.



44-621 Controversies between employer and employee; authority of secretary.

44-621. Controversies between employer and employee; authority of secretary. When any controversy shall arise between employer and employee as to wages, hours of employment, or working or living conditions, in any industry not hereinbefore specified, the parties to such controversy may, by mutual agreement, and with the consent of the secretary of labor, refer the same to the secretary for findings and orders.  Such agreement of reference shall be in writing, signed by the parties thereto; whereupon the secretary shall proceed to investigate, hear, and determine the controversy as in other cases, and in such case the findings and orders of the secretary as to the controversy shall have the same force and effect as though made in any essential industry as herein provided.

History: L. 1920, ch. 29, § 21; R.S. 1923, 44-621; L. 1976, ch. 370, § 38; L. 2004, ch. 179, § 37; July 1.



44-622 Evidence taking; examiner, appointment, qualifications, authority.

44-622. Evidence taking; examiner, appointment, qualifications, authority. The secretary of labor may appoint a person, or persons, having a technical knowledge of bookkeeping, engineering, or other technical subjects involved in any inquiry in which the secretary of labor is engaged, as an examiner for the purpose of taking evidence with relation to such subject.  The examiner when appointed shall take an oath to well and faithfully perform the duties imposed upon such examiner, and shall thereafter have the same power to administer oaths, compel the production of evidence, and the attendance of witnesses as the secretary of labor would have if sitting in the same matter.  The examiner shall receive such compensation as may be provided by law or as fixed by the secretary.

History: L. 1920, ch. 29, § 22; R.S. 1923, 44-622; L. 1976, ch. 370, § 39; L. 2004, ch. 179, § 38; July 1.



44-623 Orders as to minimum or standard wage; accounts pending investigations.

44-623. Orders as to minimum or standard wage; accounts pending investigations. Any order made by the secretary of labor as to a minimum wage or a standard of wages shall be deemed prima facie reasonable and just, and if the minimum wage or standard of wages shall be in excess of the wages theretofore paid in the industry, employment, utility or common carrier, then and in that event the workers affected thereby shall be entitled to receive the minimum wage or standard of wages from the date of the service of summons or publication of notice instituting the investigation, and shall have the right individually, or in case of incorporated unions or associations, or unincorporated unions or associations entitled thereto, collectively, to recover in any court of competent jurisdiction the difference between the wages actually paid and the minimum wage or standard of wages so found and determined by the court in such order.

It shall be the duty of all employers affected by the provisions of this act, during the pendency of any investigation brought under this act, or any litigation resulting therefrom, to keep an accurate account of all wages paid to all workers interested in the investigation or proceedings. In the event the order shall fix a wage or standard of wages which is lower than the wages theretofore paid in the industry, employment, utility or common carrier affected, then and in that event the employers shall have the same right to recover in the same manner as provided in this section with reference to the workers.

History: L. 1920, ch. 29, § 23; R.S. 1923, 44-623; L. 1976, ch. 370, § 40; L. 2004, ch. 179, § 39; July 1.



44-624 Industrial conditions and relations; investigations, inquiries.

44-624. Industrial conditions and relations; investigations, inquiries. With the consent of the governor, the secretary of labor is hereby authorized and empowered to make, or cause to be made, within this state or elsewhere, such investigations and inquiries as to industrial conditions and relations as may be profitable or necessary for the purpose of becoming familiar with industrial problems such as may arise under the provisions of this act.

History: L. 1920, ch. 29, § 24; R.S. 1923, 44-624; L. 1976, ch. 370, § 41; L. 2004, ch. 179, § 40; July 1.



44-625 Effect of act on other rights and remedies.

44-625. Effect of act on other rights and remedies. The rights and remedies given and provided by this act shall be construed to be cumulative of all other laws in force in said state relating to the same matters, and this act shall not be interpreted as a repeal of any other act now existing in said state with reference to the same matters referred to in this act, except where the same may be inconsistent with the provisions of this act.

History: L. 1920, ch. 29, § 25; Jan. 24; R.S. 1923, 44-625.



44-626 Construction of 44-601 to 44-628.

44-626. Construction of 44-601 to 44-628. The provisions of this act and all grants of power, authority and jurisdiction herein made to the secretary of labor shall be liberally construed and all incidental powers necessary to carry into effect the provisions of this act are hereby expressly granted to and conferred upon the secretary.

History: L. 1920, ch. 29, § 26; R.S. 1923, 44-626; L. 1976, ch. 370, § 42; L. 2004, ch. 179, § 41; July 1.



44-628 Partial invalidity of act.

44-628. Partial invalidity of act. If any section or provision of this act shall be found invalid by any court, it shall be conclusively presumed that this act would have been passed by the legislature without such invalid section or provision, and the act as a whole shall not be declared invalid by reason of the fact that one or more sections or provisions may be found to be invalid by any court.

History: L. 1920, ch. 29, § 28; Jan. 24; R.S. 1923, 44-628.



44-631 Factory, mill and mine inspection.

44-631. Factory, mill and mine inspection. The secretary of labor is hereby given full jurisdiction over and control of factory, workshop and mill inspection, and mine inspection.

History: R.S. 1923, 44-631; L. 1976, ch. 370, § 43; L. 2004, ch. 179, § 42; July 1.



44-634 Annual reports; duties as to labor and industrial pursuits; enforcement of laws.

44-634. Annual reports; duties as to labor and industrial pursuits; enforcement of laws. It shall be the duty of the secretary of labor to collect, assort, arrange and present in annual reports to the governor, to be transmitted biennially by the governor to the legislature, statistical details relating to all labor and industrial pursuits in the state; to the subjects of cooperation, strikes and other labor difficulties; to trade unions and other labor organizations and their effect upon labor and capital; to other matters relating to the commercial, industrial, social, educational, moral and sanitary conditions prevailing within the state; and the exploitation of such other subjects as will tend to promote the permanent prosperity of the respective industries of the state.

It shall also be the duty of the secretary of labor to cause to be enforced all laws regulating the employment of children and minors; all laws established for the protection of health, lives and limbs of operators in workshops and factories, on railroads, and other places; and all laws enacted for the protection of the working classes now in force or that may hereafter be enacted. In the annual report the secretary of labor shall also give an account of all proceedings which have been taken in accordance with the provisions of this act, or any of the other laws herein referred to, and in addition thereto such remarks, suggestions and recommendations as the secretary of labor may deem necessary for the information of the legislature.

History: L. 1898, ch. 34, § 3; R.S. 1923, 44-634; L. 1975, ch. 256, § 3; L. 1976, ch. 370, § 44; L. 2004, ch. 179, § 43; July 1.



44-635 Interrogatories and testimony; penalty for failure to testify; information deemed confidential; penalty for disclosing.

44-635. Interrogatories and testimony; penalty for failure to testify; information deemed confidential; penalty for disclosing. The secretary of labor is hereby authorized to furnish and deliver a written or printed list of interrogatories to any person, company, or the proper officer of any corporation operating within the state, and require full and complete answers to be made thereto, and returned under oath. The secretary of labor shall have power to take and preserve testimony, to issue subpoenas and administer oaths, and examine witnesses under oath in all matters relating to the duties herein required by the secretary of labor, such testimony to be taken in some suitable place in the vicinity to which the testimony is applicable. Witnesses subpoenaed and testifying before the secretary of labor shall be paid the same fees as witnesses before the district court; such payment to be made from the incidental fund of the secretary of labor.

Any person duly subpoenaed under the provisions of this act who shall willfully neglect or refuse to attend, or refuse to answer any question propounded to such person concerning the subject of such examination as provided in this act, or if any person to whom a written or printed list of interrogatories has been furnished by the secretary of labor shall neglect or refuse to answer and return the same under oath, such person or persons shall be deemed guilty of a misdemeanor, and upon complaint of the secretary of labor before a court of competent jurisdiction, and upon conviction thereof, such person or persons shall be fined in a sum not less than $25 nor more than $100, or by imprisonment in the county jail not exceeding 90 days, or by both such fine and imprisonment. No witness shall be compelled to go outside of the county in which such witness resides to testify. In the report of the secretary of labor no use shall be made of the names of individuals, firms or corporations supplying the information called for by this act, unless by written permission, such information being deemed confidential and not for the purpose of disclosing personal affairs; and any officer, agent or employee of the secretary of labor violating this provision shall forfeit a sum not exceeding $500, or be imprisoned not more than one year.

History: L. 1898, ch. 34, § 4; R.S. 1923, 44-635; L. 1976, ch. 370, § 45; L. 2004, ch. 179, § 44; July 1.



44-636 Places of business; inspection; safety and protection of employees; orders; notice and hearing; penalty.

44-636. Places of business; inspection; safety and protection of employees; orders; notice and hearing; penalty. (a) The secretary of labor shall have power to enter any factory or mill, workshop, private works, public works or state agency or institution, mercantile establishment, laundry or any other place of business where labor is or is intended to be performed for any purpose, when the same are open or in operation, for the purpose of gathering facts and statistics such as are contemplated by this act, and to examine into the methods of protection from danger to employees and the sanitary conditions in and around such buildings and places and to keep a record thereof of such inspection.

If it shall be found upon such investigation that the heating, lighting, ventilation, occupant capacity or sanitary arrangement of any such establishment or place is such as to be injurious to the health of persons employed or residing therein, or that the means of egress in case of fire or other disaster are not sufficient, or that the belting, shafting, gearing, elevators, drums, saws, cogs or machinery, in any such establishment or place are so located or are in a condition so as to be dangerous, or are not sufficiently guarded, or that the vats, pans or any other structures filled with molten metal, hot liquid or hazardous materials or substances are not surrounded with proper safeguards for preventing accidents, injury or illness to those persons in, or near them, or that the construction or condition of any building or buildings, machinery or other appurtenances in or about any place as described in this section is such as to be dangerous or injurious to the persons employed or residing therein, or that the methods of operation are such as to be unnecessarily dangerous or injurious to the persons employed or residing therein, or that any other condition which is within the control of the owner, proprietor, agent, administrator or lessee of any such building, establishment or place to be found to be dangerous or injurious to any persons employed therein or to any other person or persons, the secretary or the authorized agent of the secretary after making such inspection shall notify in writing the owner, proprietor, agent, administrator or lessee of such building, establishment, or place. Such notification may also include an order that requires the provisions of such safeguards or safety devices or the making of such alterations or additions or changes in methods of operation or the taking of any other measures the secretary may deem appropriate and necessary for the safety and protection of the employees or other persons endangered by such conditions and the amount of time granted by the secretary for making any such alterations, additions, changes or taking such other methods as required. Such amount of time shall not exceed 60 days after service of the notice and the order unless an extension thereof is requested for good cause shown by the person named in the order, and such extension is granted by the secretary.

(b) The notification required by subsection (a) shall include notice of the right to a hearing concerning any order included therein. Any such order shall become final unless within 15 days after service of the notice and order, the person or persons named therein shall request in writing a hearing by the secretary. If a request is made for a hearing the date of the hearing shall not be more than 30 days after such request is made. Orders under subsection (a), and hearings thereon, shall be subject to the provisions of the Kansas administrative procedure act.

(c) No person, firm or corporation, nor any officer, agent or employee thereof, shall remove or require to be removed, or made ineffective any practical safeguard around or safety attachment to any machinery, vats, pan, or other apparatus or device mentioned in this section while the same is in use, except for the purpose of immediately making repairs thereto, and all safeguards or safety attachments so removed shall be promptly replaced before the dangerous machine, apparatus or device is returned to normal use or operation. Except as otherwise provided, no person shall require or permit the operation of, or operate, the dangerous machine, apparatus or device without the required safeguards or safety attachments.

(d) If the secretary of labor determines that conditions or products in any place of employment are such that a danger exists which could reasonably be expected to cause death or serious physical harm immediately, or before such danger can be eliminated through the enforcement provisions otherwise provided by law, the secretary may, in accordance with the provisions of K.S.A. 77-536, and amendments thereto, order the immediate taking of any steps necessary to avoid, correct or remove such imminent danger and prohibit the employment or presence of any individual in locations or under conditions where such imminent danger exists, except individuals whose presence is necessary to avoid, correct or remove such imminent danger or to prevent any avoidable loss of production facilities or product.

(e) Upon issuance of the order authorized by subsection (d) of this section and upon the request of any party who is adversely affected thereby, the secretary shall fix a place and time for a hearing to be held on such order in accordance with the provisions of the Kansas administrative procedure act.

(f) No person shall discharge or in any manner discriminate against any employee because such employee has filed a complaint with, or furnished information to, the secretary of labor concerning conditions or situations alleged to be unsafe or hazardous or otherwise covered by the provisions of this act.

(g) Any person who willfully violates any provision of this section or any lawful order issued pursuant to this section shall be guilty of a misdemeanor and shall be subject to a fine of not less than $25 nor more than $100. Each day that such violation exists shall constitute a separate offense.

(h) An action brought pursuant to this section shall not constitute a bar to enforcement of the provisions of this section by injunction or other appropriate remedy, and upon request of the secretary of labor, the attorney general shall have the power to institute and maintain in the name of the state any and all appropriate enforcement procedures.

History: R.S. 1923, 44-636; L. 1976, ch. 370, § 46; L. 1978, ch. 191, § 1; L. 1988, ch. 356, § 143; L. 2004, ch. 179, § 45; L. 2013, ch. 44, § 4; July 1.



44-637 Definitions.

44-637. Definitions. As used in this act: (a) "Person" means an individual, corporation, partnership, company, agency, institution or association. (b) "Children" means minor persons under the age of fourteen (14) years. (c) "Minor" means a person under the age of eighteen (18) years. (d) "Factory" means any premises where steam, water or other mechanical power is used in aid of any manufacturing process. (e) "Workshop" means any premises, room, or place, not being a factory as above defined, wherein any manual labor is being performed, and to which or over which premises, room or place the employer of the person or persons working therein has the right of access or control. (f) "Public works" means any agency of state government and its political subdivisions and municipalities including schools, counties and cities.  The exercise of manual labor in a private house, or a private room, by the family dwelling therein, or by any of them, or in case a majority of persons therein employed are members of such family, shall not of itself constitute such house or room a workshop within this definition.

History: L. 1898, ch. 34, § 6; R.S. 1923, 44-637; L. 1957, ch. 294, § 1; L. 1972, ch. 161, § 12; L. 1976, ch. 370, § 47; L. 1978, ch. 191, § 2; July 1.



44-638 Statistics and information by state and municipal officers.

44-638. Statistics and information by state and municipal officers. All state, county, township and city officers are hereby directed to furnish the secretary of labor, upon request, such statistical or other information necessary for the administration of this act.

History: L. 1898, ch. 34, § 7; R.S. 1923, 44-638; L. 1976, ch. 370, § 48; L. 2004, ch. 179, § 46; July 1.



44-639 State policy as to wages, hours and insanitary conditions.

44-639. State policy as to wages, hours and insanitary conditions. The state of Kansas exercising herewith its police and sovereign powers declares that inadequate wages, long continued hours and insanitary conditions of labor, exercise a pernicious effect on the health and welfare of learners and apprentices, and minors.

History: L. 1915, ch. 275, § 1; R.S. 1923, 44-639; L. 1976, ch. 370, § 49; July 1.



44-640 Conditions of employment detrimental to health and welfare unlawful.

44-640. Conditions of employment detrimental to health and welfare unlawful. It shall be unlawful to employ learners, apprentices and minors in any industry or occupation within the state of Kansas under conditions of labor detrimental to their health or welfare and it shall be unlawful to employ learners, apprentices and minors in any industry within the state of Kansas at wages which are not adequate for their maintenance and for more hours in any one day than is consonant with their health and welfare, except as hereinafter provided.

History: L. 1915, ch. 275, § 2; R.S. 1923, 44-640; L. 1976, ch. 370, § 50; July 1.



44-643 Wages, hours and conditions for learners, apprentices and minors.

44-643. Wages, hours and conditions for learners, apprentices and minors. The secretary of labor may establish such standard of wages, hours, and conditions of labor for learners and apprentices, and minors employed within this state as shall be held hereunder to be reasonable and not detrimental to health and welfare. The secretary of labor may establish different minimum hours and standards for each class in an occupation of different localities in the state, when, in the judgment of the secretary of labor the different conditions justify such action.

History: L. 1915, ch. 275, § 3; L. 1921, ch. 263, § 3; R.S. 1923, 44-643; L. 1976, ch. 370, § 51; L. 2004, ch. 179, § 47; July 1.



44-645 Same; investigation; orders; notice and hearing; employer to display order; petition for rehearing.

44-645. Same; investigation; orders; notice and hearing; employer to display order; petition for rehearing. If after investigation the secretary of labor is of the opinion that in any occupation the wages, hours and conditions, sanitary and otherwise, are prejudicial to the health or welfare of any substantial number of the classes of employees named in this act and are inadequate to supply the necessary cost of living and to maintain the worker in health the secretary shall publish a notice, not less than once a week for four successive weeks in the Kansas register, that the secretary will on a date and at a place named in the notice hold a public meeting at which all persons will be given a hearing; and, after publication of the notice and the meeting, the secretary of labor may make and render such an order as may be proper or necessary, and require all employers in the occupation affected thereby to observe and comply with such determinations and the order.

The order shall become effective in 60 days after it is made and rendered and shall be in full force and effect on and after the 60th day following its making and rendition. The secretary of labor shall, insofar as it is practicable, mail a copy of any such order to every employer affected thereby; and every employer affected by any such order shall keep a copy thereof posted in a conspicuous place in each room of such establishment.

Whenever wages, hours, or conditions of labor have been made mandatory in any occupation, upon petition of either employers or employees, the secretary of labor may reopen the question.

History: L. 1915, ch. 275, § 8; L. 1921, ch. 263, § 5; R.S. 1923, 44-645; L. 1976, ch. 370, § 52; L. 1981, ch. 324, § 14; L. 2004, ch. 179, § 48; July 1.



44-646 Same; inspectors and clerical personnel.

44-646. Same; inspectors and clerical personnel. The secretary of labor may employ such inspectors and clerical personnel as may be necessary to administer the provisions of this act.

History: L. 1921, ch. 263, § 6; R.S. 1923, 44-646; L. 1976, ch. 370, § 53; L. 2004, ch. 179, § 49; July 1.



44-647 Same; review of orders.

44-647. Same; review of orders. The orders of the secretary of labor under the provisions of this act may be reviewed in the same manner as is now provided for the review of decisions by K.S.A. 44-601 to 44-628, and amendments thereto.

History: L. 1921, ch. 263, § 7; R.S. 1923, 44-647; L. 1976, ch. 370, § 54; L. 2004, ch. 179, § 50; July 1.



44-648 Same; penalties.

44-648. Same; penalties. That a violation of any provision of this act shall constitute a misdemeanor, and any one convicted thereof shall be punished by a fine of not less than twenty-five dollars $25, nor more than one hundred dollars $100 for each such misdemeanor.

History: L. 1915, ch. 275, § 15; May 22; R.S. 1923, 44-468.



44-650 Same; act supplemental.

44-650. Same; act supplemental. This act is to be construed as supplemental to existing laws regulating the employment of learners and apprentices and minors.

History: L. 1915, ch. 275, § 21; R.S. 1923, 44-650; L. 1976, ch. 370, § 55; July 1.



44-661 Kansas apprenticeship council; establishment; composition; qualifications; terms; quorum; vacancies; organization; officers; meetings; expenses; clerical, secretarial and staff assistance.

44-661. Kansas apprenticeship council; establishment; composition; qualifications; terms; quorum; vacancies; organization; officers; meetings; expenses; clerical, secretarial and staff assistance. (a) There is hereby established the Kansas apprenticeship council within the department of commerce. The Kansas apprenticeship council shall be composed of nine members as follows:

(1) Four members representative of management appointed by the secretary of commerce;

(2) four members representative of labor appointed by the secretary of commerce; and

(3) the secretary of commerce or the secretary's designee.

In making such appointments, the secretary of commerce shall consider all persons nominated for membership on the council by statewide trade associations, employer groups and state labor organizations. All members appointed or designated by the secretary of commerce shall possess considerable knowledge of apprenticeship and apprenticeship programs.

(b) For terms beginning March 1, 2004, the secretary of human resources shall appoint one representative of management and one representative of labor to terms of one year, one representative of management and one representative of labor to terms of two years, one representative of management and one representative of labor to terms of three years and one representative of management and one representative of labor to terms of four years. Thereafter members appointed by the secretary of commerce shall be appointed to four-year terms and shall serve until their successors are appointed and qualified. A quorum shall consist of any five members other than the secretary or the secretary's designee. Each member shall have one vote on all matters before the council, except that the secretary or the secretary's designee may cast a vote only in cases of tie votes. Any vacancy shall be filled by appointment for the remainder of the unexpired term.

(c) The Kansas apprenticeship council shall organize annually by electing a chairperson and a vice-chairperson from among the members appointed by the secretary of commerce as representative of management or labor. When a member representative of labor is chairperson of the council, a member representative of management shall be vice-chairperson. When a member representative of management is chairperson of the council, a member representative of labor shall be vice-chairperson. In the absence of the chairperson, the vice-chairperson shall exercise all powers of the chairperson. The council may adopt such rules of procedure as it may deem to be required for operation.

(d) The Kansas apprenticeship council shall meet regularly on a bimonthly basis and at such other times as determined by the council. Meetings may be held at locations within the state which will best promote the purposes of the council and apprenticeship and as may be required in the performance of the powers, duties and functions of the council. Members of the Kansas apprenticeship council attending meetings thereof, or attending a subcommittee meeting thereof authorized by the council, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223, and amendments thereto. Such amounts shall be paid pursuant to vouchers approved by the chairperson of the Kansas apprenticeship council and by the secretary of commerce or a person or persons designated therefor by the secretary.

(e) The secretary of commerce shall provide to the Kansas apprenticeship council such clerical, secretarial and other staff assistance as may be requested by the council for the performance of the powers, duties and functions of the council.

History: L. 1992, ch. 240, § 1; L. 2004, ch. 179, § 51; L. 2005, ch. 186, § 12; May 12.

Revisor's Note:

Section was amended twice in the 2004 session, see also 44-661a.



44-662 Powers, duties and functions.

44-662. Powers, duties and functions. The Kansas apprenticeship council shall perform the following powers, duties and functions:

(a) Assist in the development of and recommend to the secretary of labor, standards of wages, hours and conditions of employment for learners and apprentices in accordance with K.S.A. 44-639 through 44-650, and amendments thereto;

(b) formulate and promote the furtherance of labor standards necessary to safeguard the welfare of learners and apprentices;

(c) extend the application of such standards by encouraging the inclusion thereof in collective bargaining agreements;

(d) bring together employers and labor for the formulation of programs of apprenticeship;

(e) cooperate with the bureau of apprenticeship and training and other state or federal agencies engaged in the formulation and promotion of standards of apprenticeship;

(f) examine and approve standards of apprenticeship programs and register apprentices and such programs for purposes of applicable and related federal laws and regulations;

(g) promote the apprenticeship concept within all segments of management and labor and other interested public and private organizations and individuals;

(h) encourage the development of apprenticeship and other industrial training programs embodying sound training practices, proper selection procedures and equal training and employment opportunities for all persons, regardless of race, religion, color, sex, national origin or ancestry; and

(i) serve in an advisory capacity to the secretary of commerce in all such matters and in such other matters as may be requested by the secretary.

History: L. 1992, ch. 240, § 2; L. 2004, ch. 179, § 52; July 1.






Article 7 EMPLOYMENT SECURITY LAW

44-701 Short title.

44-701. Short title. This act shall be known and may be cited as the "employment security law."

History: L. 1937, ch. 255, § 1; L. 1949, ch. 288, § 1; March 5.



44-702 Declaration of state public policy.

44-702. Declaration of state public policy. As a guide to the interpretation and application of this act, the public policy of this state is declared to be as follows: Economic insecurity, due to unemployment, is a serious menace to health, morals, and welfare of the people of this state. Involuntary unemployment is therefore a subject of general interest and concern which requires appropriate action by the legislature to prevent its spread and to lighten its burden which now so often falls with crushing force upon the unemployed worker and such worker's family. The achievement of social security requires protection against this greatest hazard of our economic life. This can be provided by encouraging employers to provide more stable employment and by the systematic accumulation of funds during periods of employment to provide benefits for periods of unemployment, thus maintaining purchasing power and limiting the serious social consequences of poor-relief assistance. The legislature, therefore, declares that in its considered judgment the public good and the general welfare of the citizens of this state require the enactment of this measure, under the police powers of the state, for the compulsory setting aside of unemployment reserves to be used for the benefit of persons unemployed. All persons and employers are entitled to a neutral interpretation of the employment security law.

History: L. 1937, ch. 255, § 2; L. 2013, ch. 106, § 1; July 1.



44-703 Definitions.

44-703. Definitions. As used in this act, unless the context clearly requires otherwise:

(a) (1) "Annual payroll" means the total amount of wages paid or payable by an employer during the calendar year.

(2) "Average annual payroll" means the average of the annual payrolls of any employer for the last three calendar years immediately preceding the computation date as hereinafter defined if the employer has been continuously subject to contributions during those three calendar years and has paid some wages for employment during each of such years. In determining contribution rates for the calendar year, if an employer has not been continuously subject to contribution for the three calendar years immediately preceding the computation date but has paid wages subject to contributions during only the two calendar years immediately preceding the computation date, such employer's "average annual payroll" shall be the average of the payrolls for those two calendar years.

(3) "Total wages" means the total amount of wages paid or payable by an employer during the calendar year, including that part of remuneration in excess of the limitation prescribed as provided in subsection (o)(1) of this section.

(b) "Base period" means the first four of the last five completed calendar quarters immediately preceding the first day of an individual's benefit year, except that the base period in respect to combined wage claims means the base period as defined in the law of the paying state.

(1) If an individual lacks sufficient base period wages in order to establish a benefit year in the manner set forth above and satisfies the requirements of subsection (g) of K.S.A. 44-705 and subsection (hh) of K.S.A. 44-703, and amendments thereto, the claimant shall have an alternative base period substituted for the current base period so as not to prevent establishment of a valid claim. For the purposes of this subsection, "alternative base period" means the last four completed quarters immediately preceding the date the qualifying injury occurred. In the event the wages in the alternative base period have been used on a prior claim, then they shall be excluded from the new alternative base period.

(2) For the purposes of this chapter, the term "base period" includes the alternative base period.

(c) (1) "Benefits" means the money payments payable to an individual, as provided in this act, with respect to such individual's unemployment.

(2) "Regular benefits" means benefits payable to an individual under this act or under any other state law, including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. chapter 85, other than extended benefits.

(d) "Benefit year" with respect to any individual, means the period beginning with the first day of the first week for which such individual files a valid claim for benefits, and such benefit year shall continue for one full year. In the case of a combined wage claim, the benefit year shall be the benefit year of the paying state. Following the termination of a benefit year, a subsequent benefit year shall commence on the first day of the first week with respect to which an individual next files a claim for benefits. When such filing occurs with respect to a week which overlaps the preceding benefit year, the subsequent benefit year shall commence on the first day immediately following the expiration date of the preceding benefit year. Any claim for benefits made in accordance with subsection (a) of K.S.A. 44-709, and amendments thereto, shall be deemed to be a "valid claim" for the purposes of this subsection if the individual has been paid wages for insured work as required under subsection (e) of K.S.A. 44-705, and amendments thereto. Whenever a week of unemployment overlaps two benefit years, such week shall, for the purpose of granting waiting-period credit or benefit payment with respect thereto, be deemed to be a week of unemployment within that benefit year in which the greater part of such week occurs.

(e) "Commissioner" or "secretary" means the secretary of labor.

(f) (1) "Contributions" means the money payments to the state employment security fund which are required to be made by employers on account of employment under K.S.A. 44-710, and amendments thereto, and voluntary payments made by employers pursuant to such statute.

(2) "Payments in lieu of contributions" means the money payments to the state employment security fund from employers which are required to make or which elect to make such payments under subsection (e) of K.S.A. 44-710, and amendments thereto.

(g) "Employing unit" means any individual or type of organization, including any partnership, association, limited liability company, agency or department of the state of Kansas and political subdivisions thereof, trust, estate, joint-stock company, insurance company or corporation, whether domestic or foreign including nonprofit corporations, or the receiver, trustee in bankruptcy, trustee or successor thereof, or the legal representatives of a deceased person, which has in its employ one or more individuals performing services for it within this state. All individuals performing services within this state for any employing unit which maintains two or more separate establishments within this state shall be deemed to be employed by a single employing unit for all the purposes of this act. Each individual employed to perform or to assist in performing the work of any agent or employee of an employing unit shall be deemed to be employed by such employing unit for all the purposes of this act, whether such individual was hired or paid directly by such employing unit or by such agent or employee, provided the employing unit had actual or constructive knowledge of the employment.

(h) "Employer" means:

(1) (A) Any employing unit for which agricultural labor as defined in subsection (w) of this section is performed and which during any calendar quarter in either the current or preceding calendar year paid remuneration in cash of $20,000 or more to individuals employed in agricultural labor or for some portion of a day in each of 20 different calendar weeks, whether or not such weeks were consecutive, in either the current or the preceding calendar year, employed in agricultural labor 10 or more individuals, regardless of whether they were employed at the same moment of time.

(B) For the purpose of this subsection (h)(1), any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other person shall be treated as an employee of such crew leader if:

(i) Such crew leader holds a valid certificate of registration under the federal migrant and seasonal agricultural workers protection act or substantially all the members of such crew operate or maintain tractors, mechanized harvesting or cropdusting equipment or any other mechanized equipment, which is provided by such crew leader; and

(ii) such individual is not in the employment of such other person within the meaning of subsection (i) of this section.

(C) For the purpose of this subsection (h)(1), in the case of any individual who is furnished by a crew leader to perform service in agricultural labor for any other person and who is not treated as an employee of such crew leader:

(i) Such other person and not the crew leader shall be treated as the employer of such individual; and

(ii) such other person shall be treated as having paid cash remuneration to such individual in an amount equal to the amount of cash remuneration paid to such individual by the crew leader, either on the crew leader's own behalf or on behalf of such other person, for the service in agricultural labor performed for such other person.

(D) For the purposes of this subsection (h)(1) "crew leader" means an individual who:

(i) Furnishes individuals to perform service in agricultural labor for any other person;

(ii) pays, either on such individual's own behalf or on behalf of such other person, the individuals so furnished by such individual for the service in agricultural labor performed by them; and

(iii) has not entered into a written agreement with such other person under which such individual is designated as an employee of such other person.

(2) (A) Any employing unit which for calendar year 2007 and each calendar year thereafter: (i) In any calendar quarter in either the current or preceding calendar year paid for service in employment wages of $1,500 or more; (ii) for some portion of a day in each of 20 different calendar weeks, whether or not such weeks were consecutive, in either the current or preceding calendar year, had in employment at least one individual, whether or not the same individual was in employment in each such day; or (iii) elects to have an unemployment tax account established at the time of initial registration in accordance with subsection (c) of K.S.A. 44-711, and amendments thereto.

(B) Employment of individuals to perform domestic service or agricultural labor and wages paid for such service or labor shall not be considered in determining whether an employing unit meets the criteria of this subsection (h)(2).

(3) Any employing unit for which service is employment as defined in subsection (i)(3)(E) of this section.

(4) (A) Any employing unit, whether or not it is an employing unit under subsection (g) of this section, which acquires or in any manner succeeds to: (i) Substantially all of the employing enterprises, organization, trade or business; or (ii) substantially all the assets, of another employing unit which at the time of such acquisition was an employer subject to this act;

(B) any employing unit which is controlled substantially, either directly or indirectly by legally enforceable means or otherwise, by the same interest or interests, whether or not such interest or interests are an employing unit under subsection (g) of this section, which acquires or in any manner succeeds to a portion of an employer's annual payroll, which is less than 100% of such employer's annual payroll, and which intends to continue the acquired portion as a going business.

(5) Any employing unit which paid cash remuneration of $1,000 or more in any calendar quarter in the current or preceding calendar year to individuals employed in domestic service as defined in subsection (aa) of this section.

(6) Any employing unit which having become an employer under this subsection (h) has not, under subsection (b) of K.S.A. 44-711, and amendments thereto, ceased to be an employer subject to this act.

(7) Any employing unit which has elected to become fully subject to this act in accordance with subsection (c) of K.S.A. 44-711, and amendments thereto.

(8) Any employing unit not an employer by reason of any other paragraph of this subsection (h), for which within either the current or preceding calendar year services in employment are or were performed with respect to which such employing unit is liable for any federal tax against which credit may be taken for contributions required to be paid into a state unemployment compensation fund; or which, as a condition for approval of this act for full tax credit against the tax imposed by the federal unemployment tax act, is required, pursuant to such act, to be an "employer" under this act.

(9) Any employing unit described in section 501(c)(3) of the federal internal revenue code of 1986 which is exempt from income tax under section 501(a) of the code that had four or more individuals in employment for some portion of a day in each of 20 different weeks, whether or not such weeks were consecutive, within either the current or preceding calendar year, regardless of whether they were employed at the same moment of time.

(i) "Employment" means:

(1) Subject to the other provisions of this subsection, service, including service in interstate commerce, performed by:

(A) Any active officer of a corporation; or

(B) any individual who, under the usual common law rules applicable in determining the employer-employee relationship, has the status of an employee subject to the provisions of subsection (i)(3)(D); or

(C) any individual other than an individual who is an employee under subsection (i)(1)(A) or subsection (i)(1)(B) above who performs services for remuneration for any person:

(i) As an agent-driver or commission-driver engaged in distributing meat products, vegetable products, fruit products, bakery products, beverages (other than milk), or laundry or dry-cleaning services, for such individual's principal; or

(ii) as a traveling or city salesman, other than as an agent-driver or commission-driver, engaged upon a full-time basis in the solicitation on behalf of, and the transmission to, a principal (except for side-line sales activities on behalf of some other person) of orders from wholesalers, retailers, contractors, or operators of hotels, restaurants, or other similar establishments for merchandise for resale or supplies for use in their business operations.

For purposes of subsection (i)(1)(C), the term "employment" shall include services described in paragraphs (i) and (ii) above only if:

(a) The contract of service contemplates that substantially all of the services are to be performed personally by such individual;

(b) the individual does not have a substantial investment in facilities used in connection with the performance of the services (other than in facilities for transportation); and

(c) the services are not in the nature of a single transaction that is not part of a continuing relationship with the person for whom the services are performed.

(2) The term "employment" shall include an individual's entire service within the United States, even though performed entirely outside this state if:

(A) The service is not localized in any state;

(B) the individual is one of a class of employees who are required to travel outside this state in performance of their duties; and

(C) the individual's base of operations is in this state, or if there is no base of operations, then the place from which service is directed or controlled is in this state.

(3) The term "employment" shall also include:

(A) Services performed within this state but not covered by the provisions of subsection (i)(1) or subsection (i)(2) shall be deemed to be employment subject to this act if contributions are not required and paid with respect to such services under an unemployment compensation law of any other state or of the federal government.

(B) Services performed entirely without this state, with respect to no part of which contributions are required and paid under an unemployment compensation law of any other state or of the federal government, shall be deemed to be employment subject to this act only if the individual performing such services is a resident of this state and the secretary approved the election of the employing unit for whom such services are performed that the entire service of such individual shall be deemed to be employment subject to this act.

(C) Services covered by an arrangement pursuant to subsection (l) of K.S.A. 44-714, and amendments thereto, between the secretary and the agency charged with the administration of any other state or federal unemployment compensation law, pursuant to which all services performed by an individual for an employing unit are deemed to be performed entirely within this state, shall be deemed to be employment if the secretary has approved an election of the employing unit for whom such services are performed, pursuant to which the entire service of such individual during the period covered by such election is deemed to be insured work.

(D) Services performed by an individual for wages or under any contract of hire shall be deemed to be employment subject to this act if the business for which activities of the individual are performed retains not only the right to control the end result of the activities performed, but the manner and means by which the end result is accomplished.

(E) Service performed by an individual in the employ of this state or any instrumentality thereof, any political subdivision of this state or any instrumentality thereof, or in the employ of an Indian tribe, as defined pursuant to section 3306(u) of the federal unemployment tax act, any instrumentality of more than one of the foregoing or any instrumentality which is jointly owned by this state or a political subdivision thereof or Indian tribes and one or more other states or political subdivisions of this or other states, provided that such service is excluded from "employment" as defined in the federal unemployment tax act by reason of section 3306(c)(7) of that act and is not excluded from "employment" under subsection (i)(4)(A) of this section. For purposes of this section, the exclusions from employment in subsections (i)(4)(A) and (i)(4)(L) shall also be applicable to services performed in the employ of an Indian tribe.

(F) Service performed by an individual in the employ of a religious, charitable, educational or other organization which is excluded from the term "employment" as defined in the federal unemployment tax act solely by reason of section 3306(c)(8) of that act, and is not excluded from employment under paragraphs (I) through (M) of subsection (i)(4).

(G) The term "employment" shall include the service of an individual who is a citizen of the United States, performed outside the United States except in Canada, in the employ of an American employer (other than service which is deemed "employment" under the provisions of subsection (i)(2) or subsection (i)(3) or the parallel provisions of another state's law), if:

(i) The employer's principal place of business in the United States is located in this state; or

(ii) the employer has no place of business in the United States, but:

(a) The employer is an individual who is a resident of this state;

(b) the employer is a corporation which is organized under the laws of this state; or

(c) the employer is a partnership or a trust and the number of the partners or trustees who are residents of this state is greater than the number who are residents of any other state; or

(iii) none of the criteria of paragraphs (i) and (ii) above of this subsection (i)(3)(G) are met but the employer has elected coverage in this state or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on such service, under the law of this state.

(H) An "American employer," for purposes of subsection (i)(3)(G), means a person who is:

(i) An individual who is a resident of the United States;

(ii) a partnership if ⅔ or more of the partners are residents of the United States;

(iii) a trust, if all of the trustees are residents of the United States; or

(iv) a corporation organized under the laws of the United States or of any state.

(I) Notwithstanding subsection (i)(2) of this section, all service performed by an officer or member of the crew of an American vessel or American aircraft on or in connection with such vessel or aircraft, if the operating office, from which the operations of such vessel or aircraft operating within, or within and without, the United States are ordinarily and regularly supervised, managed, directed and controlled is within this state.

(J) Notwithstanding any other provisions of this subsection (i), service with respect to which a tax is required to be paid under any federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment compensation fund or which as a condition for full tax credit against the tax imposed by the federal unemployment tax act is required to be covered under this act.

(K) Domestic service in a private home, local college club or local chapter of a college fraternity or sorority performed for a person who paid cash remuneration of $1,000 or more in any calendar quarter in the current calendar year or the preceding calendar year to individuals employed in such domestic service.

(4) The term "employment" shall not include: (A) Service performed in the employ of an employer specified in subsection (h)(3) of this section if such service is performed by an individual in the exercise of duties:

(i) As an elected official;

(ii) as a member of a legislative body, or a member of the judiciary, of a state, political subdivision or of an Indian tribe;

(iii) as a member of the state national guard or air national guard;

(iv) as an employee serving on a temporary basis in case of fire, storm, snow, earthquake, flood or similar emergency;

(v) in a position which, under or pursuant to the laws of this state or tribal law, is designated as a major nontenured policymaking or advisory position or as a policymaking or advisory position the performance of the duties of which ordinarily does not require more than eight hours per week;

(B) service with respect to which unemployment compensation is payable under an unemployment compensation system established by an act of congress;

(C) service performed by an individual in the employ of such individual's son, daughter or spouse, and service performed by a child under the age of 21 years in the employ of such individual's father or mother;

(D) service performed in the employ of the United States government or an instrumentality of the United States exempt under the constitution of the United States from the contributions imposed by this act, except that to the extent that the congress of the United States shall permit states to require any instrumentality of the United States to make payments into an unemployment fund under a state unemployment compensation law, all of the provisions of this act shall be applicable to such instrumentalities, and to services performed for such instrumentalities, in the same manner, to the same extent and on the same terms as to all other employers, employing units, individuals and services. If this state shall not be certified for any year by the federal security agency under section 3304(c) of the federal internal revenue code of 1986, the payments required of such instrumentalities with respect to such year shall be refunded by the secretary from the fund in the same manner and within the same period as is provided in subsection (f) of K.S.A. 44-717, and amendments thereto, with respect to contributions erroneously collected;

(E) service covered by an arrangement between the secretary and the agency charged with the administration of any other state or federal unemployment compensation law pursuant to which all services performed by an individual for an employing unit during the period covered by such employing unit's duly approved election, are deemed to be performed entirely within the jurisdiction of such other state or federal agency;

(F) service performed by an individual under the age of 18 in the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution;

(G) service performed by an individual for an employing unit as an insurance agent or as an insurance solicitor, if all such service performed by such individual for such employing unit is performed for remuneration solely by way of commission;

(H) service performed in any calendar quarter in the employ of any organization exempt from income tax under section 501(a) of the federal internal revenue code of 1986 (other than an organization described in section 401(a) or under section 521 of such code) if the remuneration for such service is less than $50. In construing the application of the term "employment," if services performed during ½ or more of any pay period by an individual for the person employing such individual constitute employment, all the services of such individual for such period shall be deemed to be employment; but if the services performed during more than ½ of any such pay period by an individual for the person employing such individual do not constitute employment, then none of the services of such individual for such period shall be deemed to be employment. As used in this subsection (i)(4)(H) the term "pay period" means a period (of not more than 31 consecutive days) for which a payment of remuneration is ordinarily made to the individual by the person employing such individual. This subsection (i)(4)(H) shall not be applicable with respect to services with respect to which unemployment compensation is payable under an unemployment compensation system established by an act of congress;

(I) services performed in the employ of a church or convention or association of churches, or an organization which is operated primarily for religious purposes and which is operated, supervised, controlled, or principally supported by a church or convention or association of churches;

(J) service performed by a duly ordained, commissioned, or licensed minister of a church in the exercise of such individual's ministry or by a member of a religious order in the exercise of duties required by such order;

(K) service performed in a facility conducted for the purpose of carrying out a program of:

(i) Rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury; or

(ii) providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed in the competitive labor market, by an individual receiving such rehabilitation or remunerative work;

(L) service performed as part of an employment work-relief or work-training program assisted or financed in whole or in part by any federal agency or an agency of a state or political subdivision thereof or of an Indian tribe, by an individual receiving such work relief or work training;

(M) service performed by an inmate of a custodial or correctional institution;

(N) service performed, in the employ of a school, college, or university, if such service is performed by a student who is enrolled and is regularly attending classes at such school, college or university;

(O) service performed by an individual who is enrolled at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on as a student in a full-time program, taken for credit at such institution, which combines academic instruction with work experience, if such service is an integral part of such program, and such institution has so certified to the employer, except that this subsection (i)(4)(O) shall not apply to service performed in a program established for or on behalf of an employer or group of employers;

(P) service performed in the employ of a hospital licensed, certified or approved by the secretary of health and environment, if such service is performed by a patient of the hospital;

(Q) services performed as a qualified real estate agent. As used in this subsection (i)(4)(Q) the term "qualified real estate agent" means any individual who is licensed by the Kansas real estate commission as a salesperson under the real estate brokers' and salespersons' license act and for whom:

(i) Substantially all of the remuneration, whether or not paid in cash, for the services performed by such individual as a real estate salesperson is directly related to sales or other output, including the performance of services, rather than to the number of hours worked; and

(ii) the services performed by the individual are performed pursuant to a written contract between such individual and the person for whom the services are performed and such contract provides that the individual will not be treated as an employee with respect to such services for state tax purposes;

(R) services performed for an employer by an extra in connection with any phase of motion picture or television production or television commercials for less than 14 days during any calendar year. As used in this subsection, the term "extra" means an individual who pantomimes in the background, adds atmosphere to the set and performs such actions without speaking and "employer" shall not include any employer which is a governmental entity or any employer described in section 501(c)(3) of the federal internal revenue code of 1986 which is exempt from income taxation under section 501(a) of the code;

(S) services performed by an oil and gas contract pumper. As used in this subsection (i)(4)(S), "oil and gas contract pumper" means a person performing pumping and other services on one or more oil or gas leases, or on both oil and gas leases, relating to the operation and maintenance of such oil and gas leases, on a contractual basis for the operators of such oil and gas leases and "services" shall not include services performed for a governmental entity or any organization described in section 501(c)(3) of the federal internal revenue code of 1986 which is exempt from income taxation under section 501(a) of the code;

(T) service not in the course of the employer's trade or business performed in any calendar quarter by an employee, unless the cash remuneration paid for such service is $200 or more and such service is performed by an individual who is regularly employed by such employer to perform such service. For purposes of this paragraph, an individual shall be deemed to be regularly employed by an employer during a calendar quarter only if:

(i) On each of some 24 days during such quarter such individual performs for such employer for some portion of the day service not in the course of the employer's trade or business; or

(ii) such individual was regularly employed, as determined under subparagraph (i), by such employer in the performance of such service during the preceding calendar quarter.

Such excluded service shall not include any services performed for an employer which is a governmental entity or any employer described in section 501(c)(3) of the federal internal revenue code of 1986 which is exempt from income taxation under section 501(a) of the code;

(U) service which is performed by any person who is a member of a limited liability company and which is performed as a member or manager of that limited liability company; and

(V) services performed as a qualified direct seller. The term "direct seller" means any person if:

(i) Such person:

(a) Is engaged in the trade or business of selling or soliciting the sale of consumer products to any buyer on a buy-sell basis or a deposit-commission basis for resale, by the buyer or any other person, in the home or otherwise rather than in a permanent retail establishment; or

(b) is engaged in the trade or business of selling or soliciting the sale of consumer products in the home or otherwise than in a permanent retail establishment;

(ii) substantially all the remuneration whether or not paid in cash for the performance of the services described in subparagraph (i) is directly related to sales or other output including the performance of services rather than to the number of hours worked;

(iii) the services performed by the person are performed pursuant to a written contract between such person and the person for whom the services are performed and such contract provides that the person will not be treated as an employee for federal and state tax purposes;

(iv) for purposes of this act, a sale or a sale resulting exclusively from a solicitation made by telephone, mail, or other telecommunications method, or other nonpersonal method does not satisfy the requirements of this subsection;

(W) service performed as an election official or election worker, if the amount of remuneration received by the individual during the calendar year for services as an election official or election worker is less than $1,000;

(X) service performed by agricultural workers who are aliens admitted to the United States to perform labor pursuant to section 1101 (a)(15)(H)(ii)(a) of the immigration and nationality act; and

(Y) service performed by an owner-operator of a motor vehicle that is leased or contracted to a licensed motor carrier with the services of a driver and is not treated under the terms of the lease agreement or contract with the licensed motor carrier as an employee for purposes of the federal insurance contribution act, 26 U.S.C. § 3101 et seq., the federal social security act, 42 U.S.C. § 301 et seq., the federal unemployment tax act, 26 U.S.C. § 3301 et seq., and the federal statutes prescribing income tax withholding at the source, 26 U.S.C. § 3401 et seq. Employees or agents of the owner-operator shall not be considered employees of the licensed motor carrier for purposes of employment security taxation or compensation. As used in this subsection (Y), the following definitions apply: (i) "Motor vehicle" means any automobile, truck-trailer, semitrailer, tractor, motor bus or any other self-propelled or motor-driven vehicle used upon any of the public highways of Kansas for the purpose of transporting persons or property; (ii) "licensed motor carrier" means any person, firm, corporation or other business entity that holds a certificate of convenience and necessity or a certificate of public service from the state corporation commission or is required to register motor carrier equipment pursuant to 49 U.S.C. § 14504; and (iii) "owner-operator" means a person, firm, corporation or other business entity that is the owner of a single motor vehicle that is driven exclusively by the owner under a lease agreement or contract with a licensed motor carrier.

(j) "Employment office" means any office operated by this state and maintained by the secretary of labor for the purpose of assisting persons to become employed.

(k) "Fund" means the employment security fund established by this act, to which all contributions and reimbursement payments required and from which all benefits provided under this act shall be paid and including all money received from the federal government as reimbursements pursuant to section 204 of the federal-state extended compensation act of 1970, and amendments thereto.

(l) "State" includes, in addition to the states of the United States of America, any dependency of the United States, the Commonwealth of Puerto Rico, the District of Columbia and the Virgin Islands.

(m) "Unemployment." An individual shall be deemed "unemployed" with respect to any week during which such individual performs no services and with respect to which no wages are payable to such individual, or with respect to any week of less than full-time work if the wages payable to such individual with respect to such week are less than such individual's weekly benefit amount.

(n) "Employment security administration fund" means the fund established by this act, from which administrative expenses under this act shall be paid.

(o) "Wages" means all compensation for services, including commissions, bonuses, back pay and the cash value of all remuneration, including benefits, paid in any medium other than cash. The reasonable cash value of remuneration in any medium other than cash, shall be estimated and determined in accordance with rules and regulations prescribed by the secretary. Compensation payable to an individual which has not been actually received by that individual within 21 days after the end of the pay period in which the compensation was earned shall be considered to have been paid on the 21st day after the end of that pay period. Effective January 1, 1986, gratuities, including tips received from persons other than the employing unit, shall be considered wages when reported in writing to the employer by the employee. Employees must furnish a written statement to the employer, reporting all tips received if they total $20 or more for a calendar month whether the tips are received directly from a person other than the employer or are paid over to the employee by the employer. This includes amounts designated as tips by a customer who uses a credit card to pay the bill. Notwithstanding the other provisions of this subsection (o), wages paid in back pay awards or settlements shall be allocated to the week or weeks and reported in the manner as specified in the award or agreement, or, in the absence of such specificity in the award or agreement, such wages shall be allocated to the week or weeks in which such wages, in the judgment of the secretary, would have been paid. The term "wages" shall not include:

(1) That part of the remuneration which has been paid in a calendar year to an individual by an employer or such employer's predecessor in excess of $3,000 for all calendar years prior to 1972, in excess of $4,200 for the calendar years 1972 to 1977, inclusive, in excess of $6,000 for calendar years 1978 to 1982, inclusive, in excess of $7,000 for the calendar year 1983, in excess of $8,000 for the calendar years 1984 to 2014, inclusive, and in excess of $12,000 with respect to employment during calendar year 2015, and in excess of $14,000 with respect to all calendar years thereafter, except that if the definition of the term "wages" as contained in the federal unemployment tax act is amended to include remuneration paid to an individual by an employer under the federal act in excess of $8,000 for the calendar years 1984-2014, inclusive, and in excess of $12,000 with respect to employment during calendar year 2015, and in excess of $14,000 with respect to all calendar years thereafter, wages shall include remuneration paid in a calendar year to an individual by an employer subject to this act or such employer's predecessor with respect to employment during any calendar year up to an amount equal to the dollar limitation specified in the federal unemployment tax act. For the purposes of this subsection (o)(1), the term "employment" shall include service constituting employment under any employment security law of another state or of the federal government;

(2) the amount of any payment (including any amount paid by an employing unit for insurance or annuities, or into a fund, to provide for any such payment) made to, or on behalf of, an employee or any of such employee's dependents under a plan or system established by an employer which makes provisions for employees generally, for a class or classes of employees or for such employees or a class or classes of employees and their dependents, on account of: (A) Sickness or accident disability, except in the case of any payment made to an employee or such employee's dependents, this subparagraph shall exclude from the term "wages" only payments which are received under a workers compensation law. Any third party which makes a payment included as wages by reason of this subparagraph (2)(A) shall be treated as the employer with respect to such wages; or (B) medical and hospitalization expenses in connection with sickness or accident disability; or (C) death;

(3) any payment on account of sickness or accident disability, or medical or hospitalization expenses in connection with sickness or accident disability, made by an employer to, or on behalf of, an employee after the expiration of six calendar months following the last calendar month in which the employee worked for such employer;

(4) any payment made to, or on behalf of, an employee or such employee's beneficiary:

(A) From or to a trust described in section 401(a) of the federal internal revenue code of 1986 which is exempt from tax under section 501(a) of the federal internal revenue code of 1986 at the time of such payment unless such payment is made to an employee of the trust as remuneration for services rendered as such employee and not as a beneficiary of the trust;

(B) under or to an annuity plan which, at the time of such payment, is a plan described in section 403(a) of the federal internal revenue code of 1986;

(C) under a simplified employee pension as defined in section 408(k)(1) of the federal internal revenue code of 1986, other than any contribution described in section 408(k)(6) of the federal internal revenue code of 1986;

(D) under or to an annuity contract described in section 403(b) of the federal internal revenue code of 1986, other than a payment for the purchase of such contract which was made by reason of a salary reduction agreement whether evidenced by a written instrument or otherwise;

(E) under or to an exempt governmental deferred compensation plan as defined in section 3121(v)(3) of the federal internal revenue code of 1986;

(F) to supplement pension benefits under a plan or trust described in any of the foregoing provisions of this subparagraph to take into account some portion or all of the increase in the cost of living, as determined by the secretary of labor, since retirement but only if such supplemental payments are under a plan which is treated as a welfare plan under section 3(2)(B)(ii) of the federal employee retirement income security act of 1974; or

(G) under a cafeteria plan within the meaning of section 125 of the federal internal revenue code of 1986;

(5) the payment by an employing unit (without deduction from the remuneration of the employee) of the tax imposed upon an employee under section 3101 of the federal internal revenue code of 1986 with respect to remuneration paid to an employee for domestic service in a private home of the employer or for agricultural labor;

(6) remuneration paid in any medium other than cash to an employee for service not in the course of the employer's trade or business;

(7) remuneration paid to or on behalf of an employee if and to the extent that at the time of the payment of such remuneration it is reasonable to believe that a corresponding deduction is allowable under section 217 of the federal internal revenue code of 1986 relating to moving expenses;

(8) any payment or series of payments by an employer to an employee or any of such employee's dependents which is paid:

(A) Upon or after the termination of an employee's employment relationship because of (i) death or (ii) retirement for disability; and

(B) under a plan established by the employer which makes provisions for employees generally, a class or classes of employees or for such employees or a class or classes of employees and their dependents, other than any such payment or series of payments which would have been paid if the employee's employment relationship had not been so terminated;

(9) remuneration for agricultural labor paid in any medium other than cash;

(10) any payment made, or benefit furnished, to or for the benefit of an employee if at the time of such payment or such furnishing it is reasonable to believe that the employee will be able to exclude such payment or benefit from income under section 129 of the federal internal revenue code of 1986 which relates to dependent care assistance programs;

(11) the value of any meals or lodging furnished by or on behalf of the employer if at the time of such furnishing it is reasonable to believe that the employee will be able to exclude such items from income under section 119 of the federal internal revenue code of 1986;

(12) any payment made by an employer to a survivor or the estate of a former employee after the calendar year in which such employee died;

(13) any benefit provided to or on behalf of an employee if at the time such benefit is provided it is reasonable to believe that the employee will be able to exclude such benefit from income under section 74(c), 117 or 132 of the federal internal revenue code of 1986;

(14) any payment made, or benefit furnished, to or for the benefit of an employee, if at the time of such payment or such furnishing it is reasonable to believe that the employee will be able to exclude such payment or benefit from income under section 127 of the federal internal revenue code of 1986 relating to educational assistance to the employee; or

(15) any payment made to or for the benefit of an employee if at the time of such payment it is reasonable to believe that the employee will be able to exclude such payment from income under section 106(d) of the federal internal revenue code of 1986 relating to health savings accounts.

Nothing in any paragraph of subsection (o), other than paragraph (1), shall exclude from the term "wages": (1) Any employer contribution under a qualified cash or deferred arrangement, as defined in section 401(k) of the federal internal revenue code of 1986, to the extent that such contribution is not included in gross income by reason of section 402(a)(8) of the federal internal revenue code of 1986; or (2) any amount treated as an employer contribution under section 414(h)(2) of the federal internal revenue code of 1986.

Any amount deferred under a nonqualified deferred compensation plan shall be taken into account for purposes of this section as of the later of when the services are performed or when there is no substantial risk of forfeiture of the rights to such amount. Any amount taken into account as wages by reason of this paragraph, and the income attributable thereto, shall not thereafter be treated as wages for purposes of this section. For purposes of this paragraph, the term "nonqualified deferred compensation plan" means any plan or other arrangement for deferral of compensation other than a plan described in subsection (o)(4).

(p) "Week" means such period or periods of seven consecutive calendar days, as the secretary may by rules and regulations prescribe.

(q) "Calendar quarter" means the period of three consecutive calendar months ending March 31, June 30, September 30 or December 31, or the equivalent thereof as the secretary may by rules and regulations prescribe.

(r) "Insured work" means employment for employers.

(s) "Approved training" means any vocational training course or course in basic education skills, including a job training program authorized under the federal workforce investment act of 1998, approved by the secretary or a person or persons designated by the secretary.

(t) "American vessel" or "American aircraft" means any vessel or aircraft documented or numbered or otherwise registered under the laws of the United States; and any vessel or aircraft which is neither documented or numbered or otherwise registered under the laws of the United States nor documented under the laws of any foreign country, if its crew performs service solely for one or more citizens or residents of the United States or corporations organized under the laws of the United States or of any state.

(u) "Institution of higher education," for the purposes of this section, means an educational institution which:

(1) Admits as regular students only individuals having a certificate of graduation from a high school, or the recognized equivalent of such a certificate;

(2) is legally authorized in this state to provide a program of education beyond high school;

(3) provides an educational program for which it awards a bachelor's or higher degree, or provides a program which is acceptable for full credit toward such a degree, a program of postgraduate or postdoctoral studies, or a program of training to prepare students for gainful employment in a recognized occupation; and

(4) is a public or other nonprofit institution.

Notwithstanding any of the foregoing provisions of this subsection (u), all colleges and universities in this state are institutions of higher education for purposes of this section, except that no college, university, junior college or other postsecondary school or institution which is operated by the federal government or any agency thereof shall be an institution of higher education for purposes of the employment security law.

(v) "Educational institution" means any institution of higher education, as defined in subsection (u) of this section, or any institution, except private for profit institutions, in which participants, trainees or students are offered an organized course of study or training designed to transfer to them knowledge, skills, information, doctrines, attitudes or abilities from, by or under the guidance of an instructor or teacher and which is approved, licensed or issued a permit to operate as a school by the state department of education or other government agency that is authorized within the state to approve, license or issue a permit for the operation of a school or to an Indian tribe in the operation of an educational institution. The courses of study or training which an educational institution offers may be academic, technical, trade or preparation for gainful employment in a recognized occupation.

(w) (1) "Agricultural labor" means any remunerated service:

(A) On a farm, in the employ of any person, in connection with cultivating the soil, or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training, and management of livestock, bees, poultry, and furbearing animals and wildlife.

(B) In the employ of the owner or tenant or other operator of a farm, in connection with the operating, management, conservation, improvement, or maintenance of such farm and its tools and equipment, or in salvaging timber or clearing land of brush and other debris left by a hurricane, if the major part of such service is performed on a farm.

(C) In connection with the production or harvesting of any commodity defined as an agricultural commodity in section (15)(g) of the agricultural marketing act, as amended (46 Stat. 1500, sec. 3; 12 U.S.C. § 1141j) or in connection with the ginning of cotton, or in connection with the operation or maintenance of ditches, canals, reservoirs or waterways, not owned or operated for profit, used exclusively for supplying and storing water for farming purposes.

(D) (i) In the employ of the operator of a farm in handling, planting, drying, packing, packaging, processing, freezing, grading, storing, or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodity; but only if such operator produced more than ½ of the commodity with respect to which such service is performed;

(ii) in the employ of a group of operators of farms (or a cooperative organization of which such operators are members) in the performance of service described in paragraph (i) above of this subsection (w)(1)(D), but only if such operators produced more than ½ of the commodity with respect to which such service is performed;

(iii) the provisions of paragraphs (i) and (ii) above of this subsection (w)(1)(D) shall not be deemed to be applicable with respect to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption.

(E) On a farm operated for profit if such service is not in the course of the employer's trade or business.

(2) "Agricultural labor" does not include service performed prior to January 1, 1980, by an individual who is an alien admitted to the United States to perform service in agricultural labor pursuant to sections 214(c) and 101(a)(15)(H) of the federal immigration and nationality act.

(3) As used in this subsection (w), the term "farm" includes stock, dairy, poultry, fruit, fur-bearing animal, and truck farms, plantations, ranches, nurseries, ranges, greenhouses, or other similar structures used primarily for the raising of agricultural or horticultural commodities, and orchards.

(4) For the purpose of this section, if an employing unit does not maintain sufficient records to separate agricultural labor from other employment, all services performed during any pay period by an individual for the person employing such individual shall be deemed to be agricultural labor if services performed during ½ or more of such pay period constitute agricultural labor; but if the services performed during more than ½ of any such pay period by an individual for the person employing such individual do not constitute agricultural labor, then none of the services of such individual for such period shall be deemed to be agricultural labor. As used in this subsection (w), the term "pay period" means a period of not more than 31 consecutive days for which a payment of remuneration is ordinarily made to the individual by the person employing such individual.

(x) "Reimbursing employer" means any employer who makes payments in lieu of contributions to the employment security fund as provided in subsection (e) of K.S.A. 44-710, and amendments thereto.

(y) "Contributing employer" means any employer other than a reimbursing employer or rated governmental employer.

(z) "Wage combining plan" means a uniform national arrangement approved by the United States secretary of labor in consultation with the state unemployment compensation agencies and in which this state shall participate, whereby wages earned in one or more states are transferred to another state, called the "paying state," and combined with wages in the paying state, if any, for the payment of benefits under the laws of the paying state and as provided by an arrangement so approved by the United States secretary of labor.

(aa) "Domestic service" means any service for a person in the operation and maintenance of a private household, local college club or local chapter of a college fraternity or sorority, as distinguished from service as an employee in the pursuit of an employer's trade, occupation, profession, enterprise or vocation.

(bb) "Rated governmental employer" means any governmental entity which elects to make payments as provided by K.S.A. 44-710d, and amendments thereto.

(cc) "Benefit cost payments" means payments made to the employment security fund by a governmental entity electing to become a rated governmental employer.

(dd) "Successor employer" means any employer, as described in subsection (h) of this section, which acquires or in any manner succeeds to: (1) Substantially all of the employing enterprises, organization, trade or business of another employer; or (2) substantially all the assets of another employer.

(ee) "Predecessor employer" means an employer, as described in subsection (h) of this section, who has previously operated a business or portion of a business with employment to which another employer has succeeded.

(ff) "Lessor employing unit" means any independently established business entity which engages in the business of providing leased employees to a client lessee.

(gg) "Client lessee" means any individual, organization, partnership, corporation or other legal entity leasing employees from a lessor employing unit.

(hh) "Qualifying injury" means a personal injury by accident arising out of and in the course of employment within the coverage of the Kansas workers compensation act, K.S.A. 44-501 et seq., and amendments thereto.

History: L. 1937, ch. 255, § 3; L. 1938, ch. 51, § 1; L. 1939, ch. 214, § 1; L. 1941, ch. 264, § 1; L. 1943, ch. 190, § 1; L. 1945, ch. 220, § 1; L. 1947, ch. 291, § 1; L. 1949, ch. 288, § 2; L. 1951, ch. 307, § 1; L. 1955, ch. 251, § 1; L. 1970, ch. 191, § 1; L. 1971, ch. 180, § 1; L. 1972, ch. 161, § 13; L. 1973, ch. 205, § 1; L. 1975, ch. 462, § 54; L. 1976, ch. 226, § 1; L. 1976, ch. 370, § 56; L. 1977, ch. 181, § 1; L. 1979, ch. 159, § 1; L. 1981, ch. 204, § 1; L. 1983, ch. 169, § 1; L. 1984, ch. 183, § 1; L. 1984, ch. 185, § 1; L. 1984, ch. 184, § 4; L. 1986, ch. 190, § 1; L. 1987, ch. 190, § 1; L. 1987, ch. 191, § 1; L. 1988, ch. 170, § 1; L. 1988, ch. 171, § 1; L. 1989, ch. 150, § 1; L. 1990, ch. 186, § 2; L. 1990, ch. 187, § 1; L. 1990, ch. 188, § 1; L. 1992, ch. 74, § 1; L. 1994, ch. 49, § 1; L. 1995, ch. 50, § 1; L. 1996, ch. 232, § 2; L. 1997, ch. 174, § 1; L. 1998, ch. 124, § 1; L. 2001, ch. 139, § 1; L. 2002, ch. 84, § 1; L. 2003, ch. 96, § 6; L. 2004, ch. 105, § 6; L. 2004, ch. 179, § 53; L. 2005, ch. 138, § 1; L. 2007, ch. 16, § 1; L. 2007, ch. 195, § 27; L. 2009, ch. 129, § 1; L. 2011, ch. 85, § 1; L. 2012, ch. 166, § 7; L. 2013, ch. 106, § 2; July 1.

Revisor's Note:

Section was also amended by L. 2007, ch. 80, § 1, but that version was repealed by L. 2007, ch. 195, § 59.

Section was amended twice in the 2011 session, see also 44-703a.



44-704 Benefits; limitations on.

44-704. Benefits; limitations on. (a) Payment of benefits. All benefits provided herein shall be payable from the fund. All benefits shall be paid through the secretary of labor, in accordance with such rules and regulations as the secretary may adopt. Benefits based on service in employment defined in K.S.A. 44-703(i)(3)(E) and (i)(3)(F), and amendments thereto, shall be payable in the same amount, on the same terms and subject to the same conditions as compensation payable on the basis of other service subject to this act except as provided in K.S.A. 44-705(e) and K.S.A. 44-711(e)(2), and amendments thereto.

(b) Determined weekly benefit amount. An individual's determined weekly benefit amount shall be an amount equal to 4.25% of the individual's total wages for insured work paid during that calendar quarter of the individual's base period in which such total wages were highest, subject to the following limitations:

(1) If an individual's determined weekly benefit amount is less than the minimum weekly benefit amount, it shall be raised to such minimum weekly benefit amount;

(2) if the individual's determined weekly benefit amount is more than the maximum weekly benefit amount, it shall be reduced to the maximum weekly benefit amount; and

(3) if the individual's determined weekly benefit amount is not a multiple of $1, it shall be reduced to the next lower multiple of $1.

(c) Maximum weekly benefit amount. (1) For initial claims effective prior to July 1, 2015, the maximum weekly benefit amount shall be determined as follows: On July 1 of each year, the secretary shall determine the maximum weekly benefit amount by computing 60% of the average weekly wages paid to employees in insured work during the previous calendar year and shall prior to that date announce the maximum weekly benefit amount so determined, by publication in the Kansas register. Such computation shall be made by dividing the gross wages reported as paid for insured work during the previous calendar year by the product of the average of midmonth employment during such calendar year multiplied by 52. The maximum weekly benefit amount so determined and announced for the twelve-month period shall apply only to those claims filed in that period qualifying for maximum payment under the foregoing formula. All claims qualifying for payment at the maximum weekly benefit amount shall be paid at the maximum weekly benefit amount in effect when the benefit year to which the claim relates was first established, notwithstanding a change in the maximum benefit amount for a subsequent twelve-month period. If the computed maximum weekly benefit amount is not a multiple of $1, then the computed maximum weekly benefit amount shall be reduced to the next lower multiple of $1.

(2) For initial claims effective on or after July 1, 2015, the maximum weekly benefit amount shall be determined as follows: On July 1 of each year, the secretary shall determine the maximum weekly benefit amount by computing 55% of the average weekly wages paid to employees in insured work during the previous calendar year, but not to be less than $474, and shall, prior to that date, announce the maximum weekly benefit amount so determined by publication in the Kansas register. Such computation shall be made by dividing the gross wages reported as paid for insured work during the previous calendar year by the product of the average of mid-month employment during such calendar year multiplied by 52. The maximum weekly benefit amount so determined and announced for the 12-month period shall apply only to those claims filed in that period qualifying for maximum payment under the foregoing formula. All claims qualifying for payment at the maximum weekly benefit amount shall be paid at the maximum weekly benefit amount in effect when the benefit year to which the claim relates was first established, notwithstanding a change in the maximum benefit amount for a subsequent 12-month period. If the computed maximum weekly benefit amount is not a multiple of $1, then the computed maximum weekly benefit amount shall be reduced to the next lower multiple of $1.

(d) Minimum weekly benefit amount. The minimum weekly benefit amount payable to any individual shall be 25% of the maximum weekly benefit amount effective as of the beginning of the individual's benefit year. If the minimum weekly benefit amount is not a multiple of $1 it shall be reduced to the next lower multiple of $1. The minimum weekly benefit amount shall apply through the benefit year, notwithstanding a change in the minimum weekly benefit amount.

(e) All claims qualifying for payment at the maximum weekly benefit amount shall be paid at the maximum weekly benefit amount in effect when the benefit year to which the claim relates was first established, notwithstanding a subsequent change in the maximum weekly benefit amount.

(f) Weekly benefit payable. Each eligible individual who is unemployed with respect to any week, except as to final payment, shall be paid with respect to such week a benefit in an amount equal to such individual's determined weekly benefit amount, less that part of the wage, if any, payable to such individual with respect to such week which is in excess of the amount which is equal to 25% of such individual's determined weekly benefit amount and if the resulting amount is not a multiple of $1, it shall be reduced to the next lower multiple of $1.

(1) For the purposes of this section, remuneration received under the following circumstances shall be construed as wages:

(A) Vacation or holiday pay that was attributable to a week that the individual claimed benefits; and

(B) severance pay, if paid as scheduled, and all other employment benefits within the employer's control, as defined in subsection (f)(3), if continued as though the severance had not occurred, except as set out in subsection (f)(2)(C).

(2) For the purposes of this section, remuneration received under the following circumstances shall not be construed as wages:

(A) Remuneration received for services performed on a public assistance work project;

(B) severance pay, in lieu of notice, under the provisions of public law 100-379, the federal worker adjustment and retraining notification act, (29 U.S.C.A. §§ 2101 through 2109);

(C) all other severance pay, separation pay, bonuses, wages in lieu of notice or remuneration of a similar nature that is payable after the severance of the employment relationship, except as set out in subsection (f)(1)(B); and

(D) moneys received as federal social security payments.

(3) For the purposes of this subsection (f), "employment benefits within the employer's control" means benefits offered by the employer to employees which are employee benefit plans as defined by section 3 of the federal employee retirement income security act of 1974, as amended, (29 U.S.C. § 1002) and which the employer has the option to continue to provide to the employee after the last day that the employee worked for that employer.

(g) Duration of benefits. Any otherwise eligible individual shall be entitled during any benefit year to a total amount of benefits equal to whichever is the lesser of 26 times such individual's weekly benefit amount, or 1/3 of such individual's wages for insured work paid during such individual's base period. Such total amount of benefits, if not a multiple of $1, shall be reduced to the next lower multiple of $1.

(h) For the purposes of this section, wages shall be counted as "wages for insured work" for benefit purposes with respect to any benefit year only if such benefit year begins subsequent to the date on which the employing unit by whom such wages were paid has satisfied the conditions of K.S.A. 44-703(h), and amendments thereto, with respect to becoming an employer.

(i) Notwithstanding any other provisions of this section to the contrary, any benefit otherwise payable for any week shall be reduced by the amount of any separation, termination, severance or other similar payment paid to a claimant at the time of or after the claimant's separation from employment during the benefit year.

(1) If any payment pursuant to this subsection is paid with respect to a month, then the amount deemed to be received with respect to any week during such month shall be computed by multiplying such monthly amount by 12 and dividing the product by 52. If there is no designation of the period with respect to which payments to an individual are made under this section, then an amount equal to such individual's normal weekly wage shall be attributed to and deemed paid with respect to the first and each succeeding week following the individual's separation from the employment of the employer making the payment until such amount so paid is exhausted.

(2) If benefits for any week, when reduced as provided in this subsection, result in an amount not a multiple of one dollar, such benefits shall be rounded to the next lower multiple of one dollar.

(j) For weeks commencing on and after January 1, 2014, if at the beginning of the benefit year, the three month seasonally adjusted average unemployment rate for the state of Kansas is: (1) Less than 4.5%, a claimant shall be eligible for a maximum of 16 weeks of benefits; (2) at least 4.5% but less that 6%, a claimant shall be eligible for a maximum of 20 weeks of benefits; or (3) at least 6%, a claimant shall be eligible for a maximum of 26 weeks of benefits.

History: L. 1937, ch. 255, § 4; L. 1939, ch. 214, § 2; L. 1941, ch. 264, § 2; L. 1945, ch. 220, § 2; L. 1947, ch. 291, § 2; L. 1949, ch. 288, § 3; L. 1951, ch. 307, § 2; L. 1955, ch. 251, § 2; L. 1957, ch. 295, § 1; L. 1959, ch. 223, § 1; L. 1970, ch. 191, § 2; L. 1971, ch. 180, § 2; L. 1972, ch. 192, § 1; L. 1973, ch. 205, § 2; L. 1976, ch. 226, § 2; L. 1976, ch. 370, § 57; L. 1977, ch. 181, § 2; L. 1979, ch. 160, § 2; L. 1983, ch. 169, § 2; L. 1984, ch. 183, § 2; L. 1985, ch. 176, § 1; L. 1986, ch. 191, § 1; L. 1991, ch. 145, § 1; L. 1993, ch. 251, § 1; L. 1994, ch. 171, § 1; L. 2003, ch. 96, § 1; L. 2004, ch. 179, § 54; L. 2013, ch. 106, § 3; L. 2015, ch. 57, § 1; July 1.



44-704a Extended benefits.

44-704a. Extended benefits. (a) Definitions. As used in this section, unless the context clearly requires otherwise:

(1) "Extended benefit period" means a period which:

(A) Begins with the third week after a week for which there is an "on" indicator; and

(B) ends with either of the following weeks, whichever occurs later: (i) The third week after the first week for which there is an "off" indicator; or (ii) the 13th consecutive week of such period, except that no extended benefit period may begin by reason of an "on" indicator before the 14th week following the end of a prior extended benefit period which was in effect with respect to this state.

(2) For the purposes of this section:

(A) There is an "on" indicator for this state for a week if the secretary of labor determines, in accordance with the regulations of the United States secretary of labor, that, for the period consisting of such week and the immediately preceding 12 weeks, the rate of insured unemployment (not seasonally adjusted) under this act: (i) Equaled or exceeded 5% and equaled or exceeded 120% of the average of such rates for the corresponding 13-week period ending in each of the preceding two calendar years and the state of Kansas pays a portion of such benefits in accordance with the provisions of K.S.A. 44-710(c)(2)(C) and 44-710(e), and amendments thereto; or (ii) equaled or exceeded 5% and equaled or exceeded 120% of the average of such rates for the corresponding 13-week period ending in each of the preceding three calendar years and until on or before the earlier of the latest date permitted under federal law or the end of the fourth week prior to the last week for which federal sharing is provided as authorized by section 2005(a) of public law 111-5 without regard to section 2005(c) of public law 111-5; or (iii) equaled or exceeded 6%; or (iv) with respect to benefits for weeks of unemployment beginning after March 6, 1993, (a) the average rate of total unemployment (seasonally adjusted), as determined by the United States secretary of labor, for the period consisting of the most recent three months for which data for all states are published before the close of such week equals or exceeds 6.5%, and (b) the average rate of total unemployment for this state (seasonally adjusted), as determined by the United States secretary of labor, for the three-month period referred to in clause (iv)(a)(1), equals or exceeds 110% of such average for either or both of the corresponding three-month periods ending in the two preceding calendar years; or (2) equals or exceeds 110% of such average for any or all of the corresponding three-month periods ending in each of the three preceding calendar years and until on or before the earlier of the latest date permitted under federal law or the end of the fourth week prior to the last week for which federal sharing is provided as authorized by section 2005(a) of public law 111-5 without regard to section 2005(c) of public law 111-5.

(B) (i) There is an "off" indicator for this state for a week if the secretary of labor determines, in accordance with the regulations of the United States secretary of labor, that for the period consisting of such week and the immediately preceding 12 weeks, the rate of insured unemployment (not seasonally adjusted) under this act: (a) (1) Was less than 5% or less than 120% of the average of such rates for the corresponding 13-week period ending in each of the preceding two calendar years; or (2) was less than 5% or less than 120% of the average of such rates for the corresponding 13-week period ending in any or all of the three preceding calendar years and until on or before the earlier of the latest date permitted under federal law or the end of the fourth week prior to the last week for which federal sharing is provided as authorized by section 2005(a) of public law 111-5 without regard to section 2005(c) of public law 111-5; and (b) was less than 5%.

(ii) There is an "off" indicator for this state for a week only if, for the period consisting of such week and the immediately preceding 12 weeks, none of the conditions specified in subsection (a)(2)(A) of this section result in an "on" indicator.

(3) "Rate of insured unemployment," for purposes of paragraphs (2)(A) and (2)(B) of this subsection, means the percentage derived by dividing:

(A) The average weekly number of individuals filing claims for regular benefits in this state for weeks of unemployment with respect to the most recent 13-consecutive-week period, as determined by the secretary of labor on the basis of reports to the United States secretary of labor; by

(B) the average monthly employment covered under this act for the first four of the most recent six completed calendar quarters ending before the end of such 13-week period.

(4) "Extended entitlement period" of an individual means the period consisting of the weeks of the individual's benefit year which begin in an extended benefit period and, if the individual's benefit year ends within such extended benefit period, any weeks thereafter which begin in such period.

(5) "Extended benefits" means benefits (including benefits payable to federal civilian employees and to ex-service personnel pursuant to 5 U.S.C.A. chapter 85) payable to an individual under the provisions of the act for weeks of unemployment in the individual's extended entitlement period.

(6) "Exhaustee" means an individual who, with respect to any week of unemployment in the individual's extended entitlement period:

(A) Has received, prior to such week, all of the regular benefits that were available to the individual under this act or any other state law (including dependents' allowances and benefits payable to federal civilian employees and ex-service personnel under 5 U.S.C.A. chapter 85) in the individual's current benefit year that includes such week, provided that, for the purposes of this paragraph (6)(A), an individual shall be deemed to have received all of the regular benefits that were available to the individual although the individual may subsequently be determined to be entitled to added regular benefits as a result of a pending appeal with respect to wages that were not considered in the original monetary determination of the individual's benefit year; or

(B) the individual's benefit year having expired prior to such week, has no, or insufficient, wages on the basis of which the individual could establish a new benefit year that would include such week; and

(C) (i) has no right to unemployment benefits or allowances, as the case may be, under the federal railroad unemployment insurance act and such other federal laws as are specified in regulations issued by the United States secretary of labor; and (ii) has not received and is not seeking unemployment benefits under the unemployment compensation law of Canada; but if the individual is seeking such benefits and the appropriate agency finally determines that the individual is not entitled to benefits under such law the individual is considered an exhaustee.

(7) "State law" means the unemployment compensation law of any state, approved by the United States secretary of labor under section 3304 of the federal internal revenue code of 1986.

(b) Payment of extended benefits. Extended benefits shall be payable to eligible individuals with respect to weeks of unemployment in their extended entitlement periods. The extended benefits provided by this section and K.S.A. 44-704b, and amendments thereto, shall be payable from the fund. All extended benefits shall be paid through the employment offices, in accordance with such rules and regulations as the secretary of labor may adopt.

(c) Beginning and termination of extended benefit period. (1) Whenever an extended benefit period is to become effective in this state as a result of an "on" indicator, or an extended benefit period is to be terminated in this state as a result of an "off" indicator, the secretary of labor shall make an appropriate public announcement.

(2) Computations required by the provisions of subsection (a)(3) of this section shall be made by the secretary of labor, in accordance with regulations prescribed by the United States secretary of labor.

(d) Weekly extended benefit amount. The weekly extended benefit amount payable to an individual for a week of total unemployment in the individual's extended entitlement period shall be an amount equal to the regular weekly benefit amount payable to the individual during the individual's applicable benefit year, except that for any week during a period in which federal payments to states under section 204 of the federal-state extended unemployment compensation act of 1970 are reduced pursuant to an order issued under section 252 of the federal balanced budget and emergency deficit control act of 1985, the weekly extended benefit amount payable to an individual for a week of total unemployment in the individual's eligibility period shall be reduced by a percentage amount which is equivalent to the reduction in the federal payment. If such reduced weekly extended benefit amount is not a multiple of $1, it shall be reduced to the next lower multiple of $1.

(e) Total extended benefit amount. (1) Except as otherwise provided in subsection (e)(2) or (e)(3) of this section, the total extended benefit amount payable to any eligible individual with respect to the individual's applicable benefit year shall be the least of the following amounts:

(A) Fifty percent of the total amount of regular benefits which were payable to the individual under this act in the individual's applicable benefit year; or

(B) thirteen times the individual's weekly benefit amount which was payable to the individual under this act for a week of total unemployment in the applicable benefit year.

(2) Effective with respect to weeks beginning in a high unemployment period, the provisions of subsection (e)(1) of this section shall be applied by substituting "80%" for "50%" in subparagraph (A) of that subsection (e)(1), and by substituting "20" for "13" in subparagraph (B) of that subsection (e)(1). For purposes of this subsection (e)(2), the term "high unemployment period" means any period during which an extended benefit period would be in effect if the provisions of subsection (a)(2)(A)(iii) of this section were applied after substituting "8%" for "6.5%" in clause (a) of that subsection (a)(2)(A)(iii).

(3) During any fiscal year in which federal payments to states under section 204 of the federal-state extended unemployment compensation act of 1970 are reduced pursuant to an order issued under section 252 of the federal balanced budget and emergency deficit control act of 1985, the total extended benefit amount payable to an individual with respect to the individual's applicable benefit year shall be reduced by an amount equal to the total of all of the reductions under subsection (d) of this section in the weekly extended benefit amounts paid to the individual.

(f) Eligibility requirements for extended benefits. An individual shall be eligible to receive extended benefits with respect to any week of unemployment in the individual's extended entitlement period only if the secretary of labor, or a person or persons designated by the secretary, finds that with respect to such week:

(1) The individual is an "exhaustee" as defined in subsection (a)(6) of this section;

(2) the individual is qualified and eligible for extended benefits pursuant to K.S.A. 44-704b, and amendments thereto;

(3) the individual is entitled to benefits pursuant to the provisions of this act which apply to claims for, or the payment of regular benefits which are not inconsistent with the provisions of K.S.A. 44-704b, and amendments thereto; and

(4) the individual, during the base period, (A) was paid wages for insured work equal to or greater than 1½ times the amount of total wages paid for the quarter in which such wages were highest during the individual's base period; or (B) has been paid an amount equal to or exceeding 40 times the individual's most recent weekly benefit amount in the individual's base period.

(g) Limitation on amount of combined regular, extended and trade readjustment act benefits received. Notwithstanding any other provisions of this section or K.S.A. 44-704b, and amendments thereto, if the benefit year of any individual ends within an extended entitlement period, the remaining balance of extended benefits that the individual would, but for this section, be entitled to receive in that extended entitlement period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced (but not below zero) by the product of the number of weeks for which the individual received any amounts as trade readjustment allowances within that benefit year, multiplied by the individual's weekly benefit amount for extended benefits.

History: L. 1971, ch. 180, § 10; L. 1973, ch. 205, § 3; L. 1976, ch. 370, § 58; L. 1977, ch. 182, § 1; L. 1981, ch. 204, § 2; L. 1982, ch. 214, § 1; L. 1987, ch. 191, § 2; L. 1989, ch. 150, § 2; L. 1993, ch. 251, § 2; L. 2004, ch. 179, § 55; L. 2011, ch. 85, § 2;  May 19.



44-704b Same; disqualification conditions; suitable work defined.

44-704b. Same; disqualification conditions; suitable work defined. (a) Cessation of extended benefits when paid under an interstate claim in a state where an extended benefit period is not in effect:

(1) Except as provided in subsection (a)(2), an individual shall not be eligible for extended benefits for any week if:

(A) Extended benefits are payable for such week pursuant to an interstate claim filed in any state under the interstate benefit payment plan; and

(B) no extended benefit period is in effect for such week in the state where the claim for extended benefits was filed.

(2) Subsection (a)(1) shall not apply with respect to the first two weeks for which extended benefits are payable, determined without regard to this subsection, pursuant to an interstate claim filed under the interstate benefit payment plan to the individual from the extended benefit account established for the individual with respect to the benefit year.

(b) Disqualification conditions. (1) An individual shall be disqualified for payment of extended benefits for any week of unemployment in the individual's extended entitlement period and until the individual has been employed in each of four subsequent weeks, whether or not consecutive, and has had earnings of at least four times the weekly extended benefit amount if the secretary of labor finds that during such period:

(A) The individual failed to accept any offer of suitable work, as defined under subsection (b)(2), or failed to apply for any suitable work as defined in subsection (b)(2) to which the individual was referred by the secretary of labor; or

(B) the individual failed to actively engage in seeking work as prescribed under subsection (b)(4).

(2) For purposes of this subsection (b), the term "suitable work" means, with respect to any individual, any work which is within such individual's capabilities, provided, however, that the gross average weekly remuneration payable for the work must exceed the sum of:

(A) The individual's weekly extended benefit amount, plus the amount, if any, of supplemental unemployment benefits, as defined in section 501(c)(17)(D) of the internal revenue code of 1954, payable to such individual for such week; and further,

(B) pays wages not less than the higher of:

(i) The minimum wage provided by section 6(a)(1) of the fair labor standards act of 1938, without regard to any exemption; or

(ii) the applicable state or local minimum wage;

(C) except that no individual shall be denied extended benefits for failure to accept an offer of or apply for any job which meets the definition of suitability as described above if:

(i) The position was not offered to such individual in writing by an employing unit or was not listed with the employment service; or

(ii) such failure could not result in a denial of benefits under the definition of suitable work for regular benefit claimants in subsection (c) of K.S.A. 44-706, and amendments thereto, to the extent that the criteria of suitability in that section are not inconsistent with the provisions of this subsection (b)(2); or

(iii) the individual furnishes satisfactory evidence to the secretary of labor that the individual's prospects for obtaining work in the individual's customary occupation within a reasonably short period are good. If such evidence is deemed satisfactory for this purpose, the determination of whether any work is suitable with respect to such individual shall be made in accordance with the definition of suitable work for regular benefit claimants in subsection (c) of K.S.A. 44-706, and amendments thereto, without regard to the definition specified by this subsection (b)(2).

(3) No work shall be determined suitable work for an individual which does not accord with the labor standard provisions required by section 3304(a)(5) of the internal revenue code of 1954. Notwithstanding any other provisions of this act, an otherwise eligible individual shall not be disqualified for refusing an offer of suitable employment, or failing to apply for suitable employment when notified by an employment office, or for leaving such individual's most recent work accepted during approved training, if the acceptance of or applying for suitable employment or continuing such work would require the individual to terminate approved training and no work shall be deemed suitable and benefits shall not be denied under this act to any otherwise eligible individual for refusing to accept new work under any of the following conditions:

(A) If the position offered is vacant due directly to a strike, lockout or other labor dispute;

(B) if the remuneration, hours or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality; or

(C) if as a condition of being employed, the individual would be required to join or to resign from or refrain from joining any labor organization.

(4) For the purposes of subsection (b)(1)(B), an individual shall be treated as actively engaged in seeking work during any week if:

(A) The individual has engaged in a systematic and sustained effort to obtain work during such week; and

(B) the individual furnishes tangible evidence that the individual has engaged in such effort during such week.

(5) The employment service shall refer any individual entitled to extended benefits under this act to any suitable work which meets the criteria prescribed in subsection (b)(2).

History: L. 1981, ch. 204, § 3; L. 1982, ch. 214, § 2; L. 1987, ch. 191, § 3; L. 1993, ch. 251, § 3; L. 2003, ch. 158, § 5; L. 2004, ch. 105. § 1; L. 2004, ch. 179, § 56; July 1.



44-705 Benefit eligibility conditions.

44-705. Benefit eligibility conditions. Except as provided by K.S.A. 44-757, and amendments thereto, an unemployed individual shall be eligible to receive benefits with respect to any week only if the secretary, or a person or persons designated by the secretary, finds that:

(a) The claimant has registered for work at and thereafter continued to report at an employment office in accordance with rules and regulations adopted by the secretary, except that, subject to the provisions of subsection (a) of K.S.A. 44-704, and amendments thereto, the secretary may adopt rules and regulations which waive or alter either or both of the requirements of this subsection.

(b) The claimant has made a claim for benefits with respect to such week in accordance with rules and regulations adopted by the secretary.

(c) The claimant is able to perform the duties of such claimant's customary occupation or the duties of other occupations for which the claimant is reasonably fitted by training or experience, and is available for work, as demonstrated by the claimant's pursuit of the full course of action most reasonably calculated to result in the claimant's reemployment except that, notwithstanding any other provisions of this section, an unemployed claimant otherwise eligible for benefits shall not become ineligible for benefits: (1) Because of the claimant's enrollment in and satisfactory pursuit of approved training, including training approved under section 236(a)(1) of the trade act of 1974; or (2) solely because such individual is seeking only part-time employment if the individual is available for a number of hours per week that are comparable to the individual's part-time work experience in the base period.

For the purposes of this subsection, an inmate of a custodial or correctional institution shall be deemed to be unavailable for work and not eligible to receive unemployment compensation while incarcerated.

(d) (1) Except as provided further, the claimant has been unemployed for a waiting period of one week or the claimant is unemployed and has satisfied the requirement for a waiting period of one week under the shared work unemployment compensation program as provided in subsection (k)(4) of K.S.A. 44-757, and amendments thereto, which period of one week, in either case, occurs within the benefit year which includes the week for which the claimant is claiming benefits. No week shall be counted as a week of unemployment for the purposes of this subsection:

(A) If benefits have been paid for such week;

(B) if the individual fails to meet with the other eligibility requirements of this section; or

(C) if an individual is seeking unemployment benefits under the unemployment compensation law of any other state or of the United States, except that if the appropriate agency of such state or of the United States finally determines that the claimant is not entitled to unemployment benefits under such other law, this subparagraph shall not apply.

(2) The waiting week requirement of paragraph (1) shall not apply to new claims, filed on or after July 1, 2007, by claimants who become unemployed as a result of an employer terminating business operations within this state, declaring bankruptcy or initiating a work force reduction pursuant to public law 100-379, the federal worker adjustment and retraining notification act (29 U.S.C. §§ 2101 through 2109), as amended. The secretary shall adopt rules and regulations to administer the provisions of this paragraph.

(e) For benefit years established on and after the effective date of this act, the claimant has been paid total wages for insured work in the claimant's base period of not less than 30 times the claimant's weekly benefit amount and has been paid wages in more than one quarter of the claimant's base period, except that the wage credits of an individual earned during the period commencing with the end of a prior base period and ending on the date on which such individual filed a valid initial claim shall not be available for benefit purposes in a subsequent benefit year unless, in addition thereto, such individual has returned to work and subsequently earned wages for insured work in an amount equal to at least eight times the claimant's current weekly benefit amount.

(f) The claimant participates in reemployment services, such as job search assistance services, if the individual has been determined to be likely to exhaust regular benefits and needs reemployment services pursuant to a profiling system established by the secretary, unless the secretary determines that: (1) The individual has completed such services; or (2) there is justifiable cause for the claimant's failure to participate in such services.

(g) The claimant is returning to work after a qualifying injury and has been paid total wages for insured work in the claimant's alternative base period of not less than 30 times the claimant's weekly benefit amount and has been paid wages in more than one quarter of the claimant's alternative base period if:

(1) The claimant has filed for benefits within four weeks of being released to return to work by a licensed and practicing health care provider;

(2) the claimant files for benefits within 24 months of the date the qualifying injury occurred; and

(3) the claimant attempted to return to work with the employer where the qualifying injury occurred, but the individual's regular work or comparable and suitable work was not available.

History: L. 1937, ch. 255, § 5; L. 1941, ch. 264, § 3; L. 1943, ch. 190, § 2; L. 1945, ch. 220, § 3; L. 1949, ch. 288, § 4; L. 1955, ch. 251, § 3; L. 1959, ch. 223, § 2; L. 1961, ch. 245, § 1; L. 1970, ch. 191, § 3; L. 1971, ch. 180, § 3; L. 1971, ch. 181, § 1; L. 1973, ch. 205, § 4; L. 1976, ch. 226, § 3; L. 1976, ch. 370, § 59; L. 1977, ch. 181, § 3; L. 1979, ch. 159, § 2; L. 1982, ch. 214, § 3; L. 1988, ch. 172, § 2; L. 1995, ch. 51, § 1; L. 1998, ch. 124, § 2; L. 2002, ch. 84, § 2; L. 2007, ch. 16, § 2; L. 2009, ch. 129, § 3; L. 2011, ch. 85, § 3; L. 2013, ch. 106, § 4; July 1.



44-706 Disqualification for benefits; examination by secretary; substance abuse program, approval of; job skills program, approval. [See Revisor's Note]

44-706. Disqualification for benefits; examination by secretary; substance abuse program, approval of; job skills program, approval. [See Revisor's Note] The secretary shall examine whether an individual has separated from employment for each week claimed. The secretary shall apply the provisions of this section to the individual's most recent employment prior to the week claimed. An individual shall be disqualified for benefits:

(a) If the individual left work voluntarily without good cause attributable to the work or the employer, subject to the other provisions of this subsection. For purposes of this subsection, "good cause" is cause of such gravity that would impel a reasonable, not supersensitive, individual exercising ordinary common sense to leave employment. Good cause requires a showing of good faith of the individual leaving work, including the presence of a genuine desire to work. Failure to return to work after expiration of approved personal or medical leave, or both, shall be considered a voluntary resignation. After a temporary job assignment, failure of an individual to affirmatively request an additional assignment on the next succeeding workday, if required by the employment agreement, after completion of a given work assignment, shall constitute leaving work voluntarily. The disqualification shall begin the day following the separation and shall continue until after the individual has become reemployed and has had earnings from insured work of at least three times the individual's weekly benefit amount. An individual shall not be disqualified under this subsection if:

(1) The individual was forced to leave work because of illness or injury upon the advice of a licensed and practicing health care provider and, upon learning of the necessity for absence, immediately notified the employer thereof, or the employer consented to the absence, and after recovery from the illness or injury, when recovery was certified by a practicing health care provider, the individual returned to the employer and offered to perform services and the individual's regular work or comparable and suitable work was not available. As used in this paragraph "health care provider" means any person licensed by the proper licensing authority of any state to engage in the practice of medicine and surgery, osteopathy, chiropractic, dentistry, optometry, podiatry or psychology;

(2) the individual left temporary work to return to the regular employer;

(3) the individual left work to enlist in the armed forces of the United States, but was rejected or delayed from entry;

(4) the spouse of an individual who is a member of the armed forces of the United States who left work because of the voluntary or involuntary transfer of the individual's spouse from one job to another job, which is for the same employer or for a different employer, at a geographic location which makes it unreasonable for the individual to continue work at the individual's job. For the purposes of this provision the term "armed forces" means active duty in the army, navy, marine corps, air force, coast guard or any branch of the military reserves of the United States;

(5) the individual left work because of hazardous working conditions; in determining whether or not working conditions are hazardous for an individual, the degree of risk involved to the individual's health, safety and morals, the individual's physical fitness and prior training and the working conditions of workers engaged in the same or similar work for the same and other employers in the locality shall be considered; as used in this paragraph, "hazardous working conditions" means working conditions that could result in a danger to the physical or mental well-being of the individual; each determination as to whether hazardous working conditions exist shall include, but shall not be limited to, a consideration of: (A) The safety measures used or the lack thereof; and (B) the condition of equipment or lack of proper equipment; no work shall be considered hazardous if the working conditions surrounding the individual's work are the same or substantially the same as the working conditions generally prevailing among individuals performing the same or similar work for other employers engaged in the same or similar type of activity;

(6) the individual left work to enter training approved under section 236(a)(1) of the federal trade act of 1974, provided the work left is not of a substantially equal or higher skill level than the individual's past adversely affected employment, as defined for purposes of the federal trade act of 1974, and wages for such work are not less than 80% of the individual's average weekly wage as determined for the purposes of the federal trade act of 1974;

(7) the individual left work because of unwelcome harassment of the individual by the employer or another employee of which the employing unit had knowledge and that would impel the average worker to give up such worker's employment;

(8) the individual left work to accept better work; each determination as to whether or not the work accepted is better work shall include, but shall not be limited to, consideration of: (A) The rate of pay, the hours of work and the probable permanency of the work left as compared to the work accepted; (B) the cost to the individual of getting to the work left in comparison to the cost of getting to the work accepted; and (C) the distance from the individual's place of residence to the work accepted in comparison to the distance from the individual's residence to the work left;

(9) the individual left work as a result of being instructed or requested by the employer, a supervisor or a fellow employee to perform a service or commit an act in the scope of official job duties which is in violation of an ordinance or statute;

(10) the individual left work because of a substantial violation of the work agreement by the employing unit and, before the individual left, the individual had exhausted all remedies provided in such agreement for the settlement of disputes before terminating. For the purposes of this paragraph, a demotion based on performance does not constitute a violation of the work agreement;

(11) after making reasonable efforts to preserve the work, the individual left work due to a personal emergency of such nature and compelling urgency that it would be contrary to good conscience to impose a disqualification; or

(12) (A) the individual left work due to circumstances resulting from domestic violence, including:

(i) The individual's reasonable fear of future domestic violence at or en route to or from the individual's place of employment;

(ii) the individual's need to relocate to another geographic area in order to avoid future domestic violence;

(iii) the individual's need to address the physical, psychological and legal impacts of domestic violence;

(iv) the individual's need to leave employment as a condition of receiving services or shelter from an agency which provides support services or shelter to victims of domestic violence; or

(v) the individual's reasonable belief that termination of employment is necessary to avoid other situations which may cause domestic violence and to provide for the future safety of the individual or the individual's family.

(B) An individual may prove the existence of domestic violence by providing one of the following:

(i) A restraining order or other documentation of equitable relief by a court of competent jurisdiction;

(ii) a police record documenting the abuse;

(iii) documentation that the abuser has been convicted of one or more of the offenses enumerated in articles 34 and 35 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or articles 54 or 55 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6104, 21-6325, 21-6326 or 21-6418 through 21-6421, and amendments thereto, where the victim was a family or household member;

(iv) medical documentation of the abuse;

(v) a statement provided by a counselor, social worker, health care provider, clergy, shelter worker, legal advocate, domestic violence or sexual assault advocate or other professional who has assisted the individual in dealing with the effects of abuse on the individual or the individual's family; or

(vi) a sworn statement from the individual attesting to the abuse.

(C) No evidence of domestic violence experienced by an individual, including the individual's statement and corroborating evidence, shall be disclosed by the department of labor unless consent for disclosure is given by the individual.

(b) If the individual has been discharged or suspended for misconduct connected with the individual's work. The disqualification shall begin the day following the separation and shall continue until after the individual becomes reemployed and in cases where the disqualification is due to discharge for misconduct has had earnings from insured work of at least three times the individual's determined weekly benefit amount, except that if an individual is discharged for gross misconduct connected with the individual's work, such individual shall be disqualified for benefits until such individual again becomes employed and has had earnings from insured work of at least eight times such individual's determined weekly benefit amount. In addition, all wage credits attributable to the employment from which the individual was discharged for gross misconduct connected with the individual's work shall be canceled. No such cancellation of wage credits shall affect prior payments made as a result of a prior separation.

(1) For the purposes of this subsection, "misconduct" is defined as a violation of a duty or obligation reasonably owed the employer as a condition of employment including, but not limited to, a violation of a company rule, including a safety rule, if: (A) The individual knew or should have known about the rule; (B) the rule was lawful and reasonably related to the job; and (C) the rule was fairly and consistently enforced.

(2) (A) Failure of the employee to notify the employer of an absence and an individual's leaving work prior to the end of such individual's assigned work period without permission shall be considered prima facie evidence of a violation of a duty or obligation reasonably owed the employer as a condition of employment.

(B) For the purposes of this subsection, misconduct shall include, but not be limited to, violation of the employer's reasonable attendance expectations if the facts show:

(i) The individual was absent or tardy without good cause;

(ii) the individual had knowledge of the employer's attendance expectation; and

(iii) the employer gave notice to the individual that future absence or tardiness may or will result in discharge.

(C) For the purposes of this subsection, if an employee disputes being absent or tardy without good cause, the employee shall present evidence that a majority of the employee's absences or tardiness were for good cause. If the employee alleges that the employee's repeated absences or tardiness were the result of health related issues, such evidence shall include documentation from a licensed and practicing health care provider as defined in subsection (a)(1).

(3) (A) The term "gross misconduct" as used in this subsection shall be construed to mean conduct evincing extreme, willful or wanton misconduct as defined by this subsection. Gross misconduct shall include, but not be limited to: (i) Theft; (ii) fraud; (iii) intentional damage to property; (iv) intentional infliction of personal injury; or (v) any conduct that constitutes a felony.

(B) For the purposes of this subsection, the following shall be conclusive evidence of gross misconduct:

(i) The use of alcoholic liquor, cereal malt beverage or a nonprescribed controlled substance by an individual while working;

(ii) the impairment caused by alcoholic liquor, cereal malt beverage or a nonprescribed controlled substance by an individual while working;

(iii) a positive breath alcohol test or a positive chemical test, provided:

(a) The test was either:

(1) Required by law and was administered pursuant to the drug free workplace act, 41 U.S.C. § 701 et seq.;

(2) administered as part of an employee assistance program or other drug or alcohol treatment program in which the employee was participating voluntarily or as a condition of further employment;

(3) requested pursuant to a written policy of the employer of which the employee had knowledge and was a required condition of employment;

(4) required by law and the test constituted a required condition of employment for the individual's job; or

(5) there was reasonable suspicion to believe that the individual used, had possession of, or was impaired by alcoholic liquor, cereal malt beverage or a nonprescribed controlled substance while working;

(b) the test sample was collected either:

(1) As prescribed by the drug free workplace act, 41 U.S.C. § 701 et seq.;

(2) as prescribed by an employee assistance program or other drug or alcohol treatment program in which the employee was participating voluntarily or as a condition of further employment;

(3) as prescribed by the written policy of the employer of which the employee had knowledge and which constituted a required condition of employment;

(4) as prescribed by a test which was required by law and which constituted a required condition of employment for the individual's job; or

(5) at a time contemporaneous with the events establishing probable cause;

(c) the collecting and labeling of a chemical test sample was performed by a licensed health care professional or any other individual certified pursuant to paragraph (b)(3)(A)(iii)(f) or authorized to collect or label test samples by federal or state law, or a federal or state rule or regulation having the force or effect of law, including law enforcement personnel;

(d) the chemical test was performed by a laboratory approved by the United States department of health and human services or licensed by the department of health and environment, except that a blood sample may be tested for alcohol content by a laboratory commonly used for that purpose by state law enforcement agencies;

(e) the chemical test was confirmed by gas chromatography, gas chromatography-mass spectroscopy or other comparably reliable analytical method, except that no such confirmation is required for a blood alcohol sample or a breath alcohol test;

(f) the breath alcohol test was administered by an individual trained to perform breath tests, the breath testing instrument used was certified and operated strictly according to a description provided by the manufacturers and the reliability of the instrument performance was assured by testing with alcohol standards; and

(g) the foundation evidence establishes, beyond a reasonable doubt, that the test results were from the sample taken from the individual;

(iv) an individual's refusal to submit to a chemical test or breath alcohol test, provided:

(a) The test meets the standards of the drug free workplace act, 41 U.S.C. § 701 et seq.;

(b) the test was administered as part of an employee assistance program or other drug or alcohol treatment program in which the employee was participating voluntarily or as a condition of further employment;

(c) the test was otherwise required by law and the test constituted a required condition of employment for the individual's job;

(d) the test was requested pursuant to a written policy of the employer of which the employee had knowledge and was a required condition of employment; or

(e) there was reasonable suspicion to believe that the individual used, possessed or was impaired by alcoholic liquor, cereal malt beverage or a nonprescribed controlled substance while working;

(v) an individual's dilution or other tampering of a chemical test.

(C) For purposes of this subsection:

(i) "Alcohol concentration" means the number of grams of alcohol per 210 liters of breath;

(ii) "alcoholic liquor" shall be defined as provided in K.S.A. 41-102, and amendments thereto;

(iii) "cereal malt beverage" shall be defined as provided in K.S.A. 41-2701, and amendments thereto;

(iv) "chemical test" shall include, but is not limited to, tests of urine, blood or saliva;

(v) "controlled substance" shall be defined as provided in K.S.A. 2015 Supp. 21-5701, and amendments thereto;

(vi) "required by law" means required by a federal or state law, a federal or state rule or regulation having the force and effect of law, a county resolution or municipal ordinance, or a policy relating to public safety adopted in an open meeting by the governing body of any special district or other local governmental entity;

(vii) "positive breath test" shall mean a test result showing an alcohol concentration of 0.04 or greater, or the levels listed in 49 C.F.R. part 40, if applicable, unless the test was administered as part of an employee assistance program or other drug or alcohol treatment program in which the employee was participating voluntarily or as a condition of further employment, in which case "positive chemical test" shall mean a test result showing an alcohol concentration at or above the levels provided for in the assistance or treatment program;

(viii) "positive chemical test" shall mean a chemical result showing a concentration at or above the levels listed in K.S.A. 44-501, and amendments thereto, or 49 C.F.R. part 40, as applicable, for the drugs or abuse listed therein, unless the test was administered as part of an employee assistance program or other drug or alcohol treatment program in which the employee was participating voluntarily or as a condition of further employment, in which case "positive chemical test" shall mean a chemical result showing a concentration at or above the levels provided for in the assistance or treatment program.

(4) An individual shall not be disqualified under this subsection if the individual is discharged under the following circumstances:

(A) The employer discharged the individual after learning the individual was seeking other work or when the individual gave notice of future intent to quit, except that the individual shall be disqualified after the time at which such individual intended to quit and any individual who commits misconduct after such individual gives notice to such individual's intent to quit shall be disqualified;

(B) the individual was making a good-faith effort to do the assigned work but was discharged due to

(i) Inefficiency;

(ii) unsatisfactory performance due to inability, incapacity or lack of training or experience;

(iii) isolated instances of ordinary negligence or inadvertence;

(iv) good-faith errors in judgment or discretion; or

(v) unsatisfactory work or conduct due to circumstances beyond the individual's control; or

(C) the individual's refusal to perform work in excess of the contract of hire.

(c) If the individual has failed, without good cause, to either apply for suitable work when so directed by the employment office of the secretary of labor, or to accept suitable work when offered to the individual by the employment office, the secretary of labor, or an employer, such disqualification shall begin with the week in which such failure occurred and shall continue until the individual becomes reemployed and has had earnings from insured work of at least three times such individual's determined weekly benefit amount. In determining whether or not any work is suitable for an individual, the secretary of labor, or a person or persons designated by the secretary, shall consider the degree of risk involved to health, safety and morals, physical fitness and prior training, experience and prior earnings, length of unemployment and prospects for securing local work in the individual's customary occupation or work for which the individual is reasonably fitted by training or experience, and the distance of the available work from the individual's residence. Notwithstanding any other provisions of this act, an otherwise eligible individual shall not be disqualified for refusing an offer of suitable employment, or failing to apply for suitable employment when notified by an employment office, or for leaving the individual's most recent work accepted during approved training, including training approved under section 236(a)(1) of the trade act of 1974, if the acceptance of or applying for suitable employment or continuing such work would require the individual to terminate approved training and no work shall be deemed suitable and benefits shall not be denied under this act to any otherwise eligible individual for refusing to accept new work under any of the following conditions: (1) If the position offered is vacant due directly to a strike, lockout or other labor dispute; (2) if the remuneration, hours or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality; (3) if as a condition of being employed, the individual would be required to join or to resign from or refrain from joining any labor organization; and (4) if the individual left employment as a result of domestic violence, and the position offered does not reasonably accommodate the individual's physical, psychological, safety, or legal needs relating to such domestic violence.

(d) For any week with respect to which the secretary of labor, or a person or persons designated by the secretary, finds that the individual's unemployment is due to a stoppage of work which exists because of a labor dispute or there would have been a work stoppage had normal operations not been maintained with other personnel previously and currently employed by the same employer at the factory, establishment or other premises at which the individual is or was last employed, except that this subsection (d) shall not apply if it is shown to the satisfaction of the secretary of labor, or a person or persons designated by the secretary, that: (1) The individual is not participating in or financing or directly interested in the labor dispute which caused the stoppage of work; and (2) the individual does not belong to a grade or class of workers of which, immediately before the commencement of the stoppage, there were members employed at the premises at which the stoppage occurs any of whom are participating in or financing or directly interested in the dispute. If in any case separate branches of work which are commonly conducted as separate businesses in separate premises are conducted in separate departments of the same premises, each such department shall, for the purpose of this subsection be deemed to be a separate factory, establishment or other premises. For the purposes of this subsection, failure or refusal to cross a picket line or refusal for any reason during the continuance of such labor dispute to accept the individual's available and customary work at the factory, establishment or other premises where the individual is or was last employed shall be considered as participation and interest in the labor dispute.

(e) For any week with respect to which or a part of which the individual has received or is seeking unemployment benefits under the unemployment compensation law of any other state or of the United States, except that if the appropriate agency of such other state or the United States finally determines that the individual is not entitled to such unemployment benefits, this disqualification shall not apply.

(f) For any week with respect to which the individual is entitled to receive any unemployment allowance or compensation granted by the United States under an act of congress to ex-service men and women in recognition of former service with the military or naval services of the United States.

(g) For the period of five years beginning with the first day following the last week of unemployment for which the individual received benefits, or for five years from the date the act was committed, whichever is the later, if the individual, or another in such individual's behalf with the knowledge of the individual, has knowingly made a false statement or representation, or has knowingly failed to disclose a material fact to obtain or increase benefits under this act or any other unemployment compensation law administered by the secretary of labor. In addition to the penalties set forth in K.S.A. 44-719, and amendments thereto, an individual who has knowingly made a false statement or representation or who has knowingly failed to disclose a material fact to obtain or increase benefits under this act or any other unemployment compensation law administered by the secretary of labor shall be liable for a penalty in the amount equal to 25% of the amount of benefits unlawfully received. Notwithstanding any other provision of law, such penalty shall be deposited into the employment security trust fund.

(h) For any week with respect to which the individual is receiving compensation for temporary total disability or permanent total disability under the workmen's compensation law of any state or under a similar law of the United States.

(i) For any week of unemployment on the basis of service in an instructional, research or principal administrative capacity for an educational institution as defined in K.S.A. 44-703(v), and amendments thereto, if such week begins during the period between two successive academic years or terms or, when an agreement provides instead for a similar period between two regular but not successive terms during such period or during a period of paid sabbatical leave provided for in the individual's contract, if the individual performs such services in the first of such academic years or terms and there is a contract or a reasonable assurance that such individual will perform services in any such capacity for any educational institution in the second of such academic years or terms.

(j) For any week of unemployment on the basis of service in any capacity other than service in an instructional, research, or administrative capacity in an educational institution, as defined in K.S.A. 44-703(v), and amendments thereto, if such week begins during the period between two successive academic years or terms if the individual performs such services in the first of such academic years or terms and there is a reasonable assurance that the individual will perform such services in the second of such academic years or terms, except that if benefits are denied to the individual under this subsection and the individual was not offered an opportunity to perform such services for the educational institution for the second of such academic years or terms, such individual shall be entitled to a retroactive payment of benefits for each week for which the individual filed a timely claim for benefits and for which benefits were denied solely by reason of this subsection.

(k) For any week of unemployment on the basis of service in any capacity for an educational institution as defined in K.S.A. 44-703(v), and amendments thereto, if such week begins during an established and customary vacation period or holiday recess, if the individual performs services in the period immediately before such vacation period or holiday recess and there is a reasonable assurance that such individual will perform such services in the period immediately following such vacation period or holiday recess.

(l) For any week of unemployment on the basis of any services, substantially all of which consist of participating in sports or athletic events or training or preparing to so participate, if such week begins during the period between two successive sport seasons or similar period if such individual performed services in the first of such seasons or similar periods and there is a reasonable assurance that such individual will perform such services in the later of such seasons or similar periods.

(m) For any week on the basis of services performed by an alien unless such alien is an individual who was lawfully admitted for permanent residence at the time such services were performed, was lawfully present for purposes of performing such services, or was permanently residing in the United States under color of law at the time such services were performed, including an alien who was lawfully present in the United States as a result of the application of the provisions of section 212(d)(5) of the federal immigration and nationality act. Any data or information required of individuals applying for benefits to determine whether benefits are not payable to them because of their alien status shall be uniformly required from all applicants for benefits. In the case of an individual whose application for benefits would otherwise be approved, no determination that benefits to such individual are not payable because of such individual's alien status shall be made except upon a preponderance of the evidence.

(n) For any week in which an individual is receiving a governmental or other pension, retirement or retired pay, annuity or other similar periodic payment under a plan maintained by a base period employer and to which the entire contributions were provided by such employer, except that: (1) If the entire contributions to such plan were provided by the base period employer but such individual's weekly benefit amount exceeds such governmental or other pension, retirement or retired pay, annuity or other similar periodic payment attributable to such week, the weekly benefit amount payable to the individual shall be reduced, but not below zero, by an amount equal to the amount of such pension, retirement or retired pay, annuity or other similar periodic payment which is attributable to such week; or (2) if only a portion of contributions to such plan were provided by the base period employer, the weekly benefit amount payable to such individual for such week shall be reduced, but not below zero, by the prorated weekly amount of the pension, retirement or retired pay, annuity or other similar periodic payment after deduction of that portion of the pension, retirement or retired pay, annuity or other similar periodic payment that is directly attributable to the percentage of the contributions made to the plan by such individual; or (3) if the entire contributions to the plan were provided by such individual, or by the individual and an employer, or any person or organization, who is not a base period employer, no reduction in the weekly benefit amount payable to the individual for such week shall be made under this subsection; or (4) whatever portion of contributions to such plan were provided by the base period employer, if the services performed for the employer by such individual during the base period, or remuneration received for the services, did not affect the individual's eligibility for, or increased the amount of, such pension, retirement or retired pay, annuity or other similar periodic payment, no reduction in the weekly benefit amount payable to the individual for such week shall be made under this subsection. No reduction shall be made for payments made under the social security act or railroad retirement act of 1974.

(o) For any week of unemployment on the basis of services performed in any capacity and under any of the circumstances described in subsection (i), (j) or (k) which an individual performed in an educational institution while in the employ of an educational service agency. For the purposes of this subsection, the term "educational service agency" means a governmental agency or entity which is established and operated exclusively for the purpose of providing such services to one or more educational institutions.

(p) For any week of unemployment on the basis of service as a school bus or other motor vehicle driver employed by a private contractor to transport pupils, students and school personnel to or from school-related functions or activities for an educational institution, as defined in K.S.A. 44-703(v), and amendments thereto, if such week begins during the period between two successive academic years or during a similar period between two regular terms, whether or not successive, if the individual has a contract or contracts, or a reasonable assurance thereof, to perform services in any such capacity with a private contractor for any educational institution for both such academic years or both such terms. An individual shall not be disqualified for benefits as provided in this subsection for any week of unemployment on the basis of service as a bus or other motor vehicle driver employed by a private contractor to transport persons to or from nonschool-related functions or activities.

(q) For any week of unemployment on the basis of services performed by the individual in any capacity and under any of the circumstances described in subsection (i), (j), (k) or (o) which are provided to or on behalf of an educational institution, as defined in K.S.A. 44-703(v), and amendments thereto, while the individual is in the employ of an employer which is a governmental entity, Indian tribe or any employer described in section 501(c)(3) of the federal internal revenue code of 1986 which is exempt from income under section 501(a) of the code.

(r) For any week in which an individual is registered at and attending an established school, training facility or other educational institution, or is on vacation during or between two successive academic years or terms. An individual shall not be disqualified for benefits as provided in this subsection provided:

(1) The individual was engaged in full-time employment concurrent with the individual's school attendance;

(2) the individual is attending approved training as defined in K.S.A. 44-703(s), and amendments thereto; or

(3) the individual is attending evening, weekend or limited day time classes, which would not affect availability for work, and is otherwise eligible under K.S.A. 44-705(c), and amendments thereto.

(s) For any week with respect to which an individual is receiving or has received remuneration in the form of a back pay award or settlement. The remuneration shall be allocated to the week or weeks in the manner as specified in the award or agreement, or in the absence of such specificity in the award or agreement, such remuneration shall be allocated to the week or weeks in which such remuneration, in the judgment of the secretary, would have been paid.

(1) For any such weeks that an individual receives remuneration in the form of a back pay award or settlement, an overpayment will be established in the amount of unemployment benefits paid and shall be collected from the claimant.

(2) If an employer chooses to withhold from a back pay award or settlement, amounts paid to a claimant while they claimed unemployment benefits, such employer shall pay the department the amount withheld. With respect to such amount, the secretary shall have available all of the collection remedies authorized or provided in K.S.A. 44-717, and amendments thereto.

(t) (1) Any applicant for or recipient of unemployment benefits who tests positive for unlawful use of a controlled substance or controlled substance analog shall be required to complete a substance abuse treatment program approved by the secretary of labor, secretary of commerce or secretary for children and families, and a job skills program approved by the secretary of labor, secretary of commerce or the secretary for children and families. Subject to applicable federal laws, any applicant for or recipient of unemployment benefits who fails to complete or refuses to participate in the substance abuse treatment program or job skills program as required under this subsection shall be ineligible to receive unemployment benefits until completion of such substance abuse treatment and job skills programs. Upon completion of both substance abuse treatment and job skills programs, such applicant for or recipient of unemployment benefits may be subject to periodic drug screening, as determined by the secretary of labor. Upon a second positive test for unlawful use of a controlled substance or controlled substance analog, an applicant for or recipient of unemployment benefits shall be ordered to complete again a substance abuse treatment program and job skills program, and shall be terminated from unemployment benefits for a period of 12 months, or until such applicant for or recipient of unemployment benefits completes both substance abuse treatment and job skills programs, whichever is later. Upon a third positive test for unlawful use of a controlled substance or controlled substance analog, an applicant for or a recipient of unemployment benefits shall be terminated from receiving unemployment benefits, subject to applicable federal law.

(2) Any individual who has been discharged or refused employment for failing a preemployment drug screen required by an employer may request that the drug screening specimen be sent to a different drug testing facility for an additional drug screening. Any such individual who requests an additional drug screening at a different drug testing facility shall be required to pay the cost of drug screening.

(u) If the individual was found not to have a disqualifying adjudication or conviction under K.S.A. 39-970 or 65-5117, and amendments thereto, was hired and then was subsequently convicted of a disqualifying felony under K.S.A. 39-970 or 65-5117, and amendments thereto, and discharged pursuant to K.S.A. 39-970 or 65-5117, and amendments thereto. The disqualification shall begin the day following the separation and shall continue until after the individual becomes reemployed and has had earnings from insured work of at least three times the individual's determined weekly benefit amount.

(v) Notwithstanding the provisions of any subsection, an individual shall not be disqualified for such week of part-time employment in a substitute capacity for an educational institution if such individual's most recent employment prior to the individual's benefit year begin date was for a non-educational institution and such individual demonstrates application for work in such individual's customary occupation or for work for which the individual is reasonably fitted by training or experience.

History: L. 1937, ch. 255, § 6; L. 1939, ch. 214, § 3; L. 1941, ch. 264, § 4; L. 1945, ch. 220, § 4; L. 1947, ch. 291, § 3; L. 1959, ch. 223, § 3; L. 1961, ch. 245, § 2; L. 1970, ch. 191, § 4; L. 1976, ch. 370, § 60; L. 1979, ch. 159, § 3; L. 1980, ch. 148, § 1; L. 1982, ch. 214, § 4; L. 1982, ch. 215, § 1; L. 1983, ch. 169, § 3; L. 1983, ch. 170, § 2; L. 1984, ch. 184, § 2; L. 1985, ch. 176, § 2; L. 1986, ch. 191, § 2; L. 1987, ch. 192, § 1; L. 1988, ch. 173, § 1; L. 1989, ch. 151, § 1; L. 1991, ch. 146, § 2; L. 1992, ch. 74, § 2; L. 1993, ch. 251, § 4; L. 1995, ch. 235, § 3; L. 1996, ch. 232, § 6; L. 1999, ch. 167, § 1; L. 2001, ch. 139, § 2; L. 2003, ch. 75, § 6; L. 2003, ch. 158, § 4; L. 2004, ch. 105, § 2; L. 2004, ch. 179, § 57; L. 2005, ch. 138, § 5; L. 2005, ch. 186, § 14; L. 2009, ch. 32, § 48; L. 2011, ch. 85, § 4; L. 2012, ch. 166, § 8; L. 2013, ch. 106, § 5; L. 2013, ch. 133, § 16; L. 2014, ch. 9, § 1; L. 2015, ch. 57, § 4; July 1.

Revisor's Note:

Section was also amended by L. 2003, ch. 96, § 2, but that version was repealed by L. 2003, ch. 158, § 11.

Section was also amended by L. 2005, ch. 33, § 1, but that version was repealed by L. 2005, ch. 186, § 23.

Section was amended twice in the 2011 session., see also 44-706b.

Section was also amended by L. 2013, ch. 80, § 4, but that version was repealed by L. 2013, ch. 133, § 37.

Section was amended twice in the 2015 session, see also 44-706c.



44-706a Application of 44-705, 44-706.

44-706a. Application of 44-705, 44-706. This act shall only apply to claims filed after April 30, 1961. All claims filed prior to May 1, 1961, shall be governed by the law in effect immediately prior to the effective date of this act.

History: L. 1961, ch. 245, § 3; May 1.



44-706c Disqualification for benefits; substance abuse program, approval of; job skills program, approval. [See Revisor's Note]

44-706c. Disqualification for benefits; substance abuse program, approval of; job skills program, approval. [See Revisor's Note] An individual shall be disqualified for benefits:

(a) If the individual left work voluntarily without good cause attributable to the work or the employer, subject to the other provisions of this subsection. For purposes of this subsection, "good cause" is cause of such gravity that would impel a reasonable, not supersensitive, individual exercising ordinary common sense to leave employment. Good cause requires a showing of good faith of the individual leaving work, including the presence of a genuine desire to work. Failure to return to work after expiration of approved personal or medical leave, or both, shall be considered a voluntary resignation. After a temporary job assignment, failure of an individual to affirmatively request an additional assignment on the next succeeding workday, if required by the employment agreement, after completion of a given work assignment, shall constitute leaving work voluntarily. The disqualification shall begin the day following the separation and shall continue until after the individual has become reemployed and has had earnings from insured work of at least three times the individual's weekly benefit amount. An individual shall not be disqualified under this subsection if:

(1) The individual was forced to leave work because of illness or injury upon the advice of a licensed and practicing health care provider and, upon learning of the necessity for absence, immediately notified the employer thereof, or the employer consented to the absence, and after recovery from the illness or injury, when recovery was certified by a practicing health care provider, the individual returned to the employer and offered to perform services and the individual's regular work or comparable and suitable work was not available. As used in this paragraph "health care provider" means any person licensed by the proper licensing authority of any state to engage in the practice of medicine and surgery, osteopathy, chiropractic, dentistry, optometry, podiatry or psychology;

(2) the individual left temporary work to return to the regular employer;

(3) the individual left work to enlist in the armed forces of the United States, but was rejected or delayed from entry;

(4) the spouse of an individual who is a member of the armed forces of the United States who left work because of the voluntary or involuntary transfer of the individual's spouse from one job to another job, which is for the same employer or for a different employer, at a geographic location which makes it unreasonable for the individual to continue work at the individual's job. For the purposes of this provision the term "armed forces" means active duty in the army, navy, marine corps, air force, coast guard or any branch of the military reserves of the United States;

(5) the individual left work because of hazardous working conditions; in determining whether or not working conditions are hazardous for an individual, the degree of risk involved to the individual's health, safety and morals, the individual's physical fitness and prior training and the working conditions of workers engaged in the same or similar work for the same and other employers in the locality shall be considered; as used in this paragraph, "hazardous working conditions" means working conditions that could result in a danger to the physical or mental well-being of the individual; each determination as to whether hazardous working conditions exist shall include, but shall not be limited to, a consideration of: (A) The safety measures used or the lack thereof; and (B) the condition of equipment or lack of proper equipment; no work shall be considered hazardous if the working conditions surrounding the individual's work are the same or substantially the same as the working conditions generally prevailing among individuals performing the same or similar work for other employers engaged in the same or similar type of activity;

(6) the individual left work to enter training approved under section 236(a)(1) of the federal trade act of 1974, provided the work left is not of a substantially equal or higher skill level than the individual's past adversely affected employment, as defined for purposes of the federal trade act of 1974, and wages for such work are not less than 80% of the individual's average weekly wage as determined for the purposes of the federal trade act of 1974;

(7) the individual left work because of unwelcome harassment of the individual by the employer or another employee of which the employing unit had knowledge and that would impel the average worker to give up such worker's employment;

(8) the individual left work to accept better work; each determination as to whether or not the work accepted is better work shall include, but shall not be limited to, consideration of: (A) The rate of pay, the hours of work and the probable permanency of the work left as compared to the work accepted; (B) the cost to the individual of getting to the work left in comparison to the cost of getting to the work accepted; and (C) the distance from the individual's place of residence to the work accepted in comparison to the distance from the individual's residence to the work left;

(9) the individual left work as a result of being instructed or requested by the employer, a supervisor or a fellow employee to perform a service or commit an act in the scope of official job duties which is in violation of an ordinance or statute;

(10) the individual left work because of a substantial violation of the work agreement by the employing unit and, before the individual left, the individual had exhausted all remedies provided in such agreement for the settlement of disputes before terminating. For the purposes of this paragraph, a demotion based on performance does not constitute a violation of the work agreement;

(11) after making reasonable efforts to preserve the work, the individual left work due to a personal emergency of such nature and compelling urgency that it would be contrary to good conscience to impose a disqualification; or

(12) (A) the individual left work due to circumstances resulting from domestic violence, including:

(i) The individual's reasonable fear of future domestic violence at or en route to or from the individual's place of employment;

(ii) the individual's need to relocate to another geographic area in order to avoid future domestic violence;

(iii) the individual's need to address the physical, psychological and legal impacts of domestic violence;

(iv) the individual's need to leave employment as a condition of receiving services or shelter from an agency which provides support services or shelter to victims of domestic violence; or

(v) the individual's reasonable belief that termination of employment is necessary to avoid other situations which may cause domestic violence and to provide for the future safety of the individual or the individual's family.

(B) An individual may prove the existence of domestic violence by providing one of the following:

(i) A restraining order or other documentation of equitable relief by a court of competent jurisdiction;

(ii) a police record documenting the abuse;

(iii) documentation that the abuser has been convicted of one or more of the offenses enumerated in articles 34 and 35 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or articles 54 or 55 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6104, 21-6325, 21-6326 or 21-6418 through 21-6422, and amendments thereto, where the victim was a family or household member;

(iv) medical documentation of the abuse;

(v) a statement provided by a counselor, social worker, health care provider, clergy, shelter worker, legal advocate, domestic violence or sexual assault advocate or other professional who has assisted the individual in dealing with the effects of abuse on the individual or the individual's family; or

(vi) a sworn statement from the individual attesting to the abuse.

(C) No evidence of domestic violence experienced by an individual, including the individual's statement and corroborating evidence, shall be disclosed by the department of labor unless consent for disclosure is given by the individual.

(b) If the individual has been discharged or suspended for misconduct connected with the individual's work. The disqualification shall begin the day following the separation and shall continue until after the individual becomes reemployed and in cases where the disqualification is due to discharge for misconduct has had earnings from insured work of at least three times the individual's determined weekly benefit amount, except that if an individual is discharged for gross misconduct connected with the individual's work, such individual shall be disqualified for benefits until such individual again becomes employed and has had earnings from insured work of at least eight times such individual's determined weekly benefit amount. In addition, all wage credits attributable to the employment from which the individual was discharged for gross misconduct connected with the individual's work shall be canceled. No such cancellation of wage credits shall affect prior payments made as a result of a prior separation.

(1) For the purposes of this subsection, "misconduct" is defined as a violation of a duty or obligation reasonably owed the employer as a condition of employment including, but not limited to, a violation of a company rule, including a safety rule, if: (A) The individual knew or should have known about the rule; (B) the rule was lawful and reasonably related to the job; and (C) the rule was fairly and consistently enforced.

(2) (A) Failure of the employee to notify the employer of an absence and an individual's leaving work prior to the end of such individual's assigned work period without permission shall be considered prima facie evidence of a violation of a duty or obligation reasonably owed the employer as a condition of employment.

(B) For the purposes of this subsection, misconduct shall include, but not be limited to, violation of the employer's reasonable attendance expectations if the facts show:

(i) The individual was absent or tardy without good cause;

(ii) the individual had knowledge of the employer's attendance expectation; and

(iii) the employer gave notice to the individual that future absence or tardiness may or will result in discharge.

(C) For the purposes of this subsection, if an employee disputes being absent or tardy without good cause, the employee shall present evidence that a majority of the employee's absences or tardiness were for good cause. If the employee alleges that the employee's repeated absences or tardiness were the result of health related issues, such evidence shall include documentation from a licensed and practicing health care provider as defined in subsection (a)(1).

(3) (A) The term "gross misconduct" as used in this subsection shall be construed to mean conduct evincing extreme, willful or wanton misconduct as defined by this subsection. Gross misconduct shall include, but not be limited to: (i) Theft; (ii) fraud; (iii) intentional damage to property; (iv) intentional infliction of personal injury; or (v) any conduct that constitutes a felony.

(B) For the purposes of this subsection, the following shall be conclusive evidence of gross misconduct:

(i) The use of alcoholic liquor, cereal malt beverage or a nonprescribed controlled substance by an individual while working;

(ii) the impairment caused by alcoholic liquor, cereal malt beverage or a nonprescribed controlled substance by an individual while working;

(iii) a positive breath alcohol test or a positive chemical test, provided:

(a) The test was either:

(1) Required by law and was administered pursuant to the drug free workplace act, 41 U.S.C. § 701 et seq.;

(2) administered as part of an employee assistance program or other drug or alcohol treatment program in which the employee was participating voluntarily or as a condition of further employment;

(3) requested pursuant to a written policy of the employer of which the employee had knowledge and was a required condition of employment;

(4) required by law and the test constituted a required condition of employment for the individual's job; or

(5) there was reasonable suspicion to believe that the individual used, had possession of, or was impaired by alcoholic liquor, cereal malt beverage or a nonprescribed controlled substance while working;

(b) the test sample was collected either:

(1) As prescribed by the drug free workplace act, 41 U.S.C. § 701 et seq.;

(2) as prescribed by an employee assistance program or other drug or alcohol treatment program in which the employee was participating voluntarily or as a condition of further employment;

(3) as prescribed by the written policy of the employer of which the employee had knowledge and which constituted a required condition of employment;

(4) as prescribed by a test which was required by law and which constituted a required condition of employment for the individual's job; or

(5) at a time contemporaneous with the events establishing probable cause;

(c) the collecting and labeling of a chemical test sample was performed by a licensed health care professional or any other individual certified pursuant to paragraph (b)(3)(A)(iii)(f) or authorized to collect or label test samples by federal or state law, or a federal or state rule or regulation having the force or effect of law, including law enforcement personnel;

(d) the chemical test was performed by a laboratory approved by the United States department of health and human services or licensed by the department of health and environment, except that a blood sample may be tested for alcohol content by a laboratory commonly used for that purpose by state law enforcement agencies;

(e) the chemical test was confirmed by gas chromatography, gas chromatography-mass spectroscopy or other comparably reliable analytical method, except that no such confirmation is required for a blood alcohol sample or a breath alcohol test;

(f) the breath alcohol test was administered by an individual trained to perform breath tests, the breath testing instrument used was certified and operated strictly according to a description provided by the manufacturers and the reliability of the instrument performance was assured by testing with alcohol standards; and

(g) the foundation evidence establishes, beyond a reasonable doubt, that the test results were from the sample taken from the individual;

(iv) an individual's refusal to submit to a chemical test or breath alcohol test, provided:

(a) The test meets the standards of the drug free workplace act, 41 U.S.C. § 701 et seq.;

(b) the test was administered as part of an employee assistance program or other drug or alcohol treatment program in which the employee was participating voluntarily or as a condition of further employment;

(c) the test was otherwise required by law and the test constituted a required condition of employment for the individual's job;

(d) the test was requested pursuant to a written policy of the employer of which the employee had knowledge and was a required condition of employment; or

(e) there was reasonable suspicion to believe that the individual used, possessed or was impaired by alcoholic liquor, cereal malt beverage or a nonprescribed controlled substance while working;

(v) an individual's dilution or other tampering of a chemical test.

(C) For purposes of this subsection:

(i) "Alcohol concentration" means the number of grams of alcohol per 210 liters of breath;

(ii) "alcoholic liquor" shall be defined as provided in K.S.A. 41-102, and amendments thereto;

(iii) "cereal malt beverage" shall be defined as provided in K.S.A. 41-2701, and amendments thereto;

(iv) "chemical test" shall include, but is not limited to, tests of urine, blood or saliva;

(v) "controlled substance" shall be defined as provided in K.S.A. 2015 Supp. 21-5701, and amendments thereto;

(vi) "required by law" means required by a federal or state law, a federal or state rule or regulation having the force and effect of law, a county resolution or municipal ordinance, or a policy relating to public safety adopted in an open meeting by the governing body of any special district or other local governmental entity;

(vii) "positive breath test" shall mean a test result showing an alcohol concentration of 0.04 or greater, or the levels listed in 49 C.F.R. part 40, if applicable, unless the test was administered as part of an employee assistance program or other drug or alcohol treatment program in which the employee was participating voluntarily or as a condition of further employment, in which case "positive chemical test" shall mean a test result showing an alcohol concentration at or above the levels provided for in the assistance or treatment program;

(viii) "positive chemical test" shall mean a chemical result showing a concentration at or above the levels listed in K.S.A. 44-501, and amendments thereto, or 49 C.F.R. part 40, as applicable, for the drugs or abuse listed therein, unless the test was administered as part of an employee assistance program or other drug or alcohol treatment program in which the employee was participating voluntarily or as a condition of further employment, in which case "positive chemical test" shall mean a chemical result showing a concentration at or above the levels provided for in the assistance or treatment program.

(4) An individual shall not be disqualified under this subsection if the individual is discharged under the following circumstances:

(A) The employer discharged the individual after learning the individual was seeking other work or when the individual gave notice of future intent to quit, except that the individual shall be disqualified after the time at which such individual intended to quit and any individual who commits misconduct after such individual gives notice to such individual's intent to quit shall be disqualified;

(B) the individual was making a good-faith effort to do the assigned work but was discharged due to:

(i) Inefficiency;

(ii) unsatisfactory performance due to inability, incapacity or lack of training or experience;

(iii) isolated instances of ordinary negligence or inadvertence;

(iv) good-faith errors in judgment or discretion; or

(v) unsatisfactory work or conduct due to circumstances beyond the individual's control; or

(C) the individual's refusal to perform work in excess of the contract of hire.

(c) If the individual has failed, without good cause, to either apply for suitable work when so directed by the employment office of the secretary of labor, or to accept suitable work when offered to the individual by the employment office, the secretary of labor, or an employer, such disqualification shall begin with the week in which such failure occurred and shall continue until the individual becomes reemployed and has had earnings from insured work of at least three times such individual's determined weekly benefit amount. In determining whether or not any work is suitable for an individual, the secretary of labor, or a person or persons designated by the secretary, shall consider the degree of risk involved to health, safety and morals, physical fitness and prior training, experience and prior earnings, length of unemployment and prospects for securing local work in the individual's customary occupation or work for which the individual is reasonably fitted by training or experience, and the distance of the available work from the individual's residence. Notwithstanding any other provisions of this act, an otherwise eligible individual shall not be disqualified for refusing an offer of suitable employment, or failing to apply for suitable employment when notified by an employment office, or for leaving the individual's most recent work accepted during approved training, including training approved under section 236(a)(1) of the trade act of 1974, if the acceptance of or applying for suitable employment or continuing such work would require the individual to terminate approved training and no work shall be deemed suitable and benefits shall not be denied under this act to any otherwise eligible individual for refusing to accept new work under any of the following conditions: (1) If the position offered is vacant due directly to a strike, lockout or other labor dispute; (2) if the remuneration, hours or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality; (3) if as a condition of being employed, the individual would be required to join or to resign from or refrain from joining any labor organization; and (4) if the individual left employment as a result of domestic violence, and the position offered does not reasonably accommodate the individual's physical, psychological, safety, or legal needs relating to such domestic violence.

(d) For any week with respect to which the secretary of labor, or a person or persons designated by the secretary, finds that the individual's unemployment is due to a stoppage of work which exists because of a labor dispute or there would have been a work stoppage had normal operations not been maintained with other personnel previously and currently employed by the same employer at the factory, establishment or other premises at which the individual is or was last employed, except that this subsection (d) shall not apply if it is shown to the satisfaction of the secretary of labor, or a person or persons designated by the secretary, that: (1) The individual is not participating in or financing or directly interested in the labor dispute which caused the stoppage of work; and (2) the individual does not belong to a grade or class of workers of which, immediately before the commencement of the stoppage, there were members employed at the premises at which the stoppage occurs any of whom are participating in or financing or directly interested in the dispute. If in any case separate branches of work which are commonly conducted as separate businesses in separate premises are conducted in separate departments of the same premises, each such department shall, for the purpose of this subsection be deemed to be a separate factory, establishment or other premises. For the purposes of this subsection, failure or refusal to cross a picket line or refusal for any reason during the continuance of such labor dispute to accept the individual's available and customary work at the factory, establishment or other premises where the individual is or was last employed shall be considered as participation and interest in the labor dispute.

(e) For any week with respect to which or a part of which the individual has received or is seeking unemployment benefits under the unemployment compensation law of any other state or of the United States, except that if the appropriate agency of such other state or the United States finally determines that the individual is not entitled to such unemployment benefits, this disqualification shall not apply.

(f) For any week with respect to which the individual is entitled to receive any unemployment allowance or compensation granted by the United States under an act of congress to ex-service men and women in recognition of former service with the military or naval services of the United States.

(g) For the period of five years beginning with the first day following the last week of unemployment for which the individual received benefits, or for five years from the date the act was committed, whichever is the later, if the individual, or another in such individual's behalf with the knowledge of the individual, has knowingly made a false statement or representation, or has knowingly failed to disclose a material fact to obtain or increase benefits under this act or any other unemployment compensation law administered by the secretary of labor. In addition to the penalties set forth in K.S.A. 44-719, and amendments thereto, an individual who has knowingly made a false statement or representation or who has knowingly failed to disclose a material fact to obtain or increase benefits under this act or any other unemployment compensation law administered by the secretary of labor shall be liable for a penalty in the amount equal to 25% of the amount of benefits unlawfully received. Notwithstanding any other provision of law, such penalty shall be deposited into the employment security trust fund.

(h) For any week with respect to which the individual is receiving compensation for temporary total disability or permanent total disability under the workmen's compensation law of any state or under a similar law of the United States.

(i) For any week of unemployment on the basis of service in an instructional, research or principal administrative capacity for an educational institution as defined in K.S.A. 44-703(v), and amendments thereto, if such week begins during the period between two successive academic years or terms or, when an agreement provides instead for a similar period between two regular but not successive terms during such period or during a period of paid sabbatical leave provided for in the individual's contract, if the individual performs such services in the first of such academic years or terms and there is a contract or a reasonable assurance that such individual will perform services in any such capacity for any educational institution in the second of such academic years or terms.

(j) For any week of unemployment on the basis of service in any capacity other than service in an instructional, research, or administrative capacity in an educational institution, as defined in K.S.A. 44-703(v), and amendments thereto, if such week begins during the period between two successive academic years or terms if the individual performs such services in the first of such academic years or terms and there is a reasonable assurance that the individual will perform such services in the second of such academic years or terms, except that if benefits are denied to the individual under this subsection and the individual was not offered an opportunity to perform such services for the educational institution for the second of such academic years or terms, such individual shall be entitled to a retroactive payment of benefits for each week for which the individual filed a timely claim for benefits and for which benefits were denied solely by reason of this subsection.

(k) For any week of unemployment on the basis of service in any capacity for an educational institution as defined in K.S.A. 44-703(v), and amendments thereto, if such week begins during an established and customary vacation period or holiday recess, if the individual performs services in the period immediately before such vacation period or holiday recess and there is a reasonable assurance that such individual will perform such services in the period immediately following such vacation period or holiday recess.

(l) For any week of unemployment on the basis of any services, substantially all of which consist of participating in sports or athletic events or training or preparing to so participate, if such week begins during the period between two successive sport seasons or similar period if such individual performed services in the first of such seasons or similar periods and there is a reasonable assurance that such individual will perform such services in the later of such seasons or similar periods.

(m) For any week on the basis of services performed by an alien unless such alien is an individual who was lawfully admitted for permanent residence at the time such services were performed, was lawfully present for purposes of performing such services, or was permanently residing in the United States under color of law at the time such services were performed, including an alien who was lawfully present in the United States as a result of the application of the provisions of section 212(d)(5) of the federal immigration and nationality act. Any data or information required of individuals applying for benefits to determine whether benefits are not payable to them because of their alien status shall be uniformly required from all applicants for benefits. In the case of an individual whose application for benefits would otherwise be approved, no determination that benefits to such individual are not payable because of such individual's alien status shall be made except upon a preponderance of the evidence.

(n) For any week in which an individual is receiving a governmental or other pension, retirement or retired pay, annuity or other similar periodic payment under a plan maintained by a base period employer and to which the entire contributions were provided by such employer, except that: (1) If the entire contributions to such plan were provided by the base period employer but such individual's weekly benefit amount exceeds such governmental or other pension, retirement or retired pay, annuity or other similar periodic payment attributable to such week, the weekly benefit amount payable to the individual shall be reduced, but not below zero, by an amount equal to the amount of such pension, retirement or retired pay, annuity or other similar periodic payment which is attributable to such week; or (2) if only a portion of contributions to such plan were provided by the base period employer, the weekly benefit amount payable to such individual for such week shall be reduced, but not below zero, by the prorated weekly amount of the pension, retirement or retired pay, annuity or other similar periodic payment after deduction of that portion of the pension, retirement or retired pay, annuity or other similar periodic payment that is directly attributable to the percentage of the contributions made to the plan by such individual; or (3) if the entire contributions to the plan were provided by such individual, or by the individual and an employer, or any person or organization, who is not a base period employer, no reduction in the weekly benefit amount payable to the individual for such week shall be made under this subsection; or (4) whatever portion of contributions to such plan were provided by the base period employer, if the services performed for the employer by such individual during the base period, or remuneration received for the services, did not affect the individual's eligibility for, or increased the amount of, such pension, retirement or retired pay, annuity or other similar periodic payment, no reduction in the weekly benefit amount payable to the individual for such week shall be made under this subsection. No reduction shall be made for payments made under the social security act or railroad retirement act of 1974.

(o) For any week of unemployment on the basis of services performed in any capacity and under any of the circumstances described in subsection (i), (j) or (k) which an individual performed in an educational institution while in the employ of an educational service agency. For the purposes of this subsection, the term "educational service agency" means a governmental agency or entity which is established and operated exclusively for the purpose of providing such services to one or more educational institutions.

(p) For any week of unemployment on the basis of service as a school bus or other motor vehicle driver employed by a private contractor to transport pupils, students and school personnel to or from school-related functions or activities for an educational institution, as defined in K.S.A. 44-703(v), and amendments thereto, if such week begins during the period between two successive academic years or during a similar period between two regular terms, whether or not successive, if the individual has a contract or contracts, or a reasonable assurance thereof, to perform services in any such capacity with a private contractor for any educational institution for both such academic years or both such terms. An individual shall not be disqualified for benefits as provided in this subsection for any week of unemployment on the basis of service as a bus or other motor vehicle driver employed by a private contractor to transport persons to or from nonschool-related functions or activities.

(q) For any week of unemployment on the basis of services performed by the individual in any capacity and under any of the circumstances described in subsection (i), (j), (k) or (o) which are provided to or on behalf of an educational institution, as defined in K.S.A. 44-703(v), and amendments thereto, while the individual is in the employ of an employer which is a governmental entity, Indian tribe or any employer described in section 501(c)(3) of the federal internal revenue code of 1986 which is exempt from income under section 501(a) of the code.

(r) For any week in which an individual is registered at and attending an established school, training facility or other educational institution, or is on vacation during or between two successive academic years or terms. An individual shall not be disqualified for benefits as provided in this subsection provided:

(1) The individual was engaged in full-time employment concurrent with the individual's school attendance;

(2) the individual is attending approved training as defined in K.S.A. 44-703(s), and amendments thereto; or

(3) the individual is attending evening, weekend or limited day time classes, which would not affect availability for work, and is otherwise eligible under K.S.A. 44-705(c), and amendments thereto.

(s) For any week with respect to which an individual is receiving or has received remuneration in the form of a back pay award or settlement. The remuneration shall be allocated to the week or weeks in the manner as specified in the award or agreement, or in the absence of such specificity in the award or agreement, such remuneration shall be allocated to the week or weeks in which such remuneration, in the judgment of the secretary, would have been paid.

(1) For any such weeks that an individual receives remuneration in the form of a back pay award or settlement, an overpayment will be established in the amount of unemployment benefits paid and shall be collected from the claimant.

(2) If an employer chooses to withhold from a back pay award or settlement, amounts paid to a claimant while they claimed unemployment benefits, such employer shall pay the department the amount withheld. With respect to such amount, the secretary shall have available all of the collection remedies authorized or provided in K.S.A. 44-717, and amendments thereto.

(t) (1) Any applicant for or recipient of unemployment benefits who tests positive for unlawful use of a controlled substance or controlled substance analog shall be required to complete a substance abuse treatment program approved by the secretary of labor, secretary of commerce or secretary for children and families, and a job skills program approved by the secretary of labor, secretary of commerce or the secretary for children and families. Subject to applicable federal laws, any applicant for or recipient of unemployment benefits who fails to complete or refuses to participate in the substance abuse treatment program or job skills program as required under this subsection shall be ineligible to receive unemployment benefits until completion of such substance abuse treatment and job skills programs. Upon completion of both substance abuse treatment and job skills programs, such applicant for or recipient of unemployment benefits may be subject to periodic drug screening, as determined by the secretary of labor. Upon a second positive test for unlawful use of a controlled substance or controlled substance analog, an applicant for or recipient of unemployment benefits shall be ordered to complete again a substance abuse treatment program and job skills program, and shall be terminated from unemployment benefits for a period of 12 months, or until such applicant for or recipient of unemployment benefits completes both substance abuse treatment and job skills programs, whichever is later. Upon a third positive test for unlawful use of a controlled substance or controlled substance analog, an applicant for or a recipient of unemployment benefits shall be terminated from receiving unemployment benefits, subject to applicable federal law.

(2) Any individual who has been discharged or refused employment for failing a preemployment drug screen required by an employer may request that the drug screening specimen be sent to a different drug testing facility for an additional drug screening. Any such individual who requests an additional drug screening at a different drug testing facility shall be required to pay the cost of drug screening.

(u) If the individual was found not to have a disqualifying adjudication or conviction under K.S.A. 39-970 or 65-5117, and amendments thereto, was hired and then was subsequently convicted of a disqualifying felony under K.S.A. 39-970 or 65-5117, and amendments thereto, and discharged pursuant to K.S.A. 39-970 or 65-5117, and amendments thereto. The disqualification shall begin the day following the separation and shall continue until after the individual becomes reemployed and has had earnings from insured work of at least three times the individual's determined weekly benefit amount.

History: L. 1937, ch. 255, § 6; L. 1939, ch. 214, § 3; L. 1941, ch. 264, § 4; L. 1945, ch. 220, § 4; L. 1947, ch. 291, § 3; L. 1959, ch. 223, § 3; L. 1961, ch. 245, § 2; L. 1970, ch. 191, § 4; L. 1976, ch. 370, § 60; L. 1979, ch. 159, § 3; L. 1980, ch. 148, § 1; L. 1982, ch. 214, § 4; L. 1982, ch. 215, § 1; L. 1983, ch. 169, § 3; L. 1983, ch. 170, § 2; L. 1984, ch. 184, § 2; L. 1985, ch. 176, § 2; L. 1986, ch. 191, § 2; L. 1987, ch. 192, § 1; L. 1988, ch. 173, § 1; L. 1989, ch. 151, § 1; L. 1991, ch. 146, § 2; L. 1992, ch. 74, § 2; L. 1993, ch. 251, § 4; L. 1995, ch. 235, § 3; L. 1996, ch. 232, § 6; L. 1999, ch. 167, § 1; L. 2001, ch. 139, § 2; L. 2003, ch. 75, § 6; L. 2003, ch. 158, § 4; L. 2004, ch. 105, § 2; L. 2004, ch. 179, § 57; L. 2005, ch. 138, § 5; L. 2005, ch. 186, § 14; L. 2009, ch. 32, § 48; L. 2011, ch. 85, § 4; L. 2012, ch. 166, § 8; L. 2013, ch. 106, § 5; L. 2013, ch. 133, § 16; L. 2014, ch. 9, § 1; . L. 2015, ch. 94, § 17; July 1.

Revisor's Note:

Section was amended twice in the 2015 session, see also 44-706.



44-709 Claims for benefits; filing; determination of; appointment of referees; appeals, time; procedures; board of review, membership, compensation and duties; witness fees; judicial review of order of board; findings, judgments, determinations and orders hereunder not admissible or binding in separate or subsequent action or proceeding.

44-709. Claims for benefits; filing; determination of; appointment of referees; appeals, time; procedures; board of review, membership, compensation and duties; witness fees; judicial review of order of board; findings, judgments, determinations and orders hereunder not admissible or binding in separate or subsequent action or proceeding. (a) Filing. Claims for benefits shall be made in accordance with rules and regulations adopted by the secretary. The secretary shall furnish a copy of such rules and regulations to any individual requesting them. Each employer shall post and maintain printed statements furnished by the secretary without cost to the employer in places readily accessible to individuals in the service of the employer.

(b) Determination. (1) Except as otherwise provided in this paragraph, a representative designated by the secretary, and hereinafter referred to as an examiner, shall promptly examine the claim and, on the basis of the facts found by the examiner, shall determine whether or not the claim is valid. If the examiner determines that the claim is valid, the examiner shall determine the first day of the benefit year, the weekly benefit amount and the total amount of benefits payable with respect to the benefit year. If the claim is determined to be valid, the examiner shall send a notice to the last employing unit who shall respond within 10 days by providing the examiner all requested information including all information required for a decision under K.S.A. 44-706, and amendments thereto. The information may be submitted by the employing unit in person at an employment office of the secretary or by mail, by telefacsimile machine or by electronic mail. If the required information is not submitted or postmarked within a response time limit of 10 days after the examiner's notice was sent, the employing unit shall be deemed to have waived its standing as a party to the proceedings arising from the claim and shall be barred from protesting any subsequent decisions about the claim by the secretary, a referee, the employment security board of review or any court, except that the employing unit's response time limit may be waived or extended by the examiner or upon appeal, if timely response was impossible due to excusable neglect. In any case in which the payment or denial of benefits will be determined by the provisions of K.S.A. 44-706(d), and amendments thereto, the examiner shall promptly transmit the claim to a special examiner designated by the secretary to make a determination on the claim after the investigation as the special examiner deems necessary. The parties shall be promptly notified of the special examiner's decision and any party aggrieved by the decision may appeal to the referee as provided in subsection (c). The claimant and the claimant's most recent employing unit shall be promptly notified of the examiner's or special examiner's decision.

(2) The examiner may for good cause reconsider the examiner's decision and shall promptly notify the claimant and the most recent employing unit of the claimant, that the decision of the examiner is to be reconsidered, except that no reconsideration shall be made after the termination of the benefit year.

(3) Notwithstanding the provisions of any other statute, a decision of an examiner or special examiner shall be final unless the claimant or the most recent employing unit of the claimant files an appeal from the decision as provided in subsection (c), except that the time limit for appeal may be waived or extended by the referee or board of review if a timely response was impossible due to excusable neglect. The appeal must be filed within 16 calendar days after the mailing of notice to the last known addresses of the claimant and employing unit or, if notice is not by mail, within 16 calendar days after the delivery of the notice to the parties.

(c) Appeals. Unless the appeal is withdrawn, a referee, after affording the parties reasonable opportunity for fair hearing, shall affirm or modify the findings of fact and decision of the examiner or special examiner. The parties shall be duly notified of the referee's decision, together with the reasons for the decision. The decision shall be final, notwithstanding the provisions of any other statute, unless a further appeal to the employment security board of review is filed within 16 calendar days after the mailing of the decision to the parties' last known addresses or, if notice is not by mail, within 16 calendar days after the delivery of the decision, except that the time limit for appeal may be waived or extended by the referee or board of review if a timely response was impossible due to excusable neglect.

(d) Referees. The secretary shall appoint, in accordance with K.S.A. 44-714(c), and amendments thereto, one or more referees to hear and decide disputed claims.

(e) Time, computation and extension. In computing the period of time for an employing unit response or for appeals under this section from the examiner's or the special examiner's determination or from the referee's decision, the day of the act, event or default from which the designated period of time begins to run shall not be included. The last day of the period shall be included unless it is a Saturday, Sunday or legal holiday, in which event the period runs until the end of the next day which is not a Saturday, Sunday or legal holiday.

(f) Board of review. (1) There is hereby created an employment security board of review, hereinafter referred to as the board, consisting of three members. Each member of the board shall be appointed for a term of four years as provided in this subsection. Not more than two members of the board shall belong to the same political party.

(2) When a vacancy on the employment security board of review occurs, the workers compensation and employment security boards nominating committee established under K.S.A. 44-551, and amendments thereto, shall convene and submit a nominee to the governor for appointment to each vacancy on the employment security board of review, subject to confirmation by the senate as provided by K.S.A. 75-4315b, and amendments thereto. The governor shall either: (A) Accept and submit to the senate for confirmation the person nominated by the nominating committee; or (B) reject the nomination and request the nominating committee to nominate another person for that position. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed to the employment security board of review, whose appointment is subject to confirmation by the senate, shall exercise any power, duty or function as a member until confirmed by the senate.

(3) No member of the employment security board of review shall serve more than two consecutive terms.

(4) Each member of the employment security board shall serve until a successor has been appointed and confirmed. Any vacancy in the membership of the board occurring prior to expiration of a term shall be filled by appointment for the unexpired term in the same manner as provided for original appointment of the member.

(5) Each member of the employment security board of review shall be entitled to receive as compensation for the member's services at the rate of $15,000 per year, together with the member's travel and other necessary expenses actually incurred in the performance of the member's official duties in accordance with rules and regulations adopted by the secretary. Members' compensation and expenses shall be paid from the employment security administration fund.

(6) The employment security board of review shall organize annually by the election of a chairperson from among its members. The chairperson shall serve in that capacity for a term of one year and until a successor is elected. The board shall meet on the first Monday of each month or on the call of the chairperson or any two members of the board at the place designated. The secretary of labor shall appoint an executive secretary of the board and the executive secretary shall attend the meetings of the board.

(7) The employment security board of review, on its own motion, may affirm, modify or set aside any decision of a referee on the basis of the evidence previously submitted in the case; may direct the taking of additional evidence; or may permit any of the parties to initiate further appeal before it. The board shall permit such further appeal by any of the parties interested in a decision of a referee which overrules or modifies the decision of an examiner. The board may remove to itself the proceedings on any claim pending before a referee. Any proceedings so removed to the board shall be heard in accordance with the requirements of subsection (c). The board shall promptly notify the interested parties of its findings and decision.

(8) Two members of the employment security board of review shall constitute a quorum and no action of the board shall be valid unless it has the concurrence of at least two members. A vacancy on the board shall not impair the right of a quorum to exercise all the rights and perform all the duties of the board.

(g) Procedure. The manner in which disputed claims are presented, the reports on claims required from the claimant and from employers and the conduct of hearings and appeals shall be in accordance with rules of procedure prescribed by the employment security board of review for determining the rights of the parties, whether or not such rules conform to common law or statutory rules of evidence and other technical rules of procedure. A full and complete record shall be kept of all proceedings and decisions in connection with a disputed claim. All testimony at any hearing upon a disputed claim shall be recorded, but need not be transcribed unless the disputed claim is further appealed. In the performance of its official duties, the board shall have access to all of the records which pertain to the disputed claim and are in the custody of the secretary of labor and shall receive the assistance of the secretary upon request.

(h) Witness fees. Witnesses subpoenaed pursuant to this section shall be allowed fees and necessary travel expenses at rates fixed by the board. Such fees and expenses shall be deemed a part of the expense of administering this act.

(i) Review of board action. Any action of the employment security board of review may not be reconsidered after the mailing of the decision. An action of the board shall become final unless a petition for review in accordance with the Kansas judicial review act is filed within 16 calendar days after the date of the mailing of the decision. If an appeal has not been filed within 16 calendar days of the date of the mailing of the decision, the decision becomes final. No bond shall be required for commencing an action for such review. In addition to those persons having standing pursuant to K.S.A. 77-611, and amendments thereto, the examiner shall have standing to obtain judicial review of an action of such board. The review proceeding, and the questions of law certified, shall be heard in a summary manner and shall be given precedence over all other civil cases except cases arising under the workers compensation act.

(j) Any finding of fact or law, judgment, determination, conclusion or final order made by the employment security board of review or any examiner, special examiner, referee or other person with authority to make findings of fact or law pursuant to the employment security law is not admissible or binding in any separate or subsequent action or proceeding, between a person and a present or previous employer brought before an arbitrator, court or judge of the state or the United States, regardless of whether the prior action was between the same or related parties or involved the same facts.

(k) In any proceeding or hearing conducted under this section, a party to the proceeding or hearing may appear before a referee or the employment security board of review either personally or by means of a designated representative to present evidence and to state the position of the party. Hearings may be conducted in person, by telephone or other means of electronic communication. The hearing shall be conducted by telephone or other means of electronic communication if none of the parties requests an in-person hearing. If only one party requests an in-person hearing, the referee shall have the discretion of requiring all parties to appear in person or allow the party not requesting an in-person hearing to appear by telephone or other means of electronic communication. The notice of hearing shall include notice to the parties of their right to request an in-person hearing and instructions on how to make the request.

History: L. 1937, ch. 255, § 9; L. 1941, ch. 264, § 6; L. 1943, ch. 190, § 4; L. 1959, ch. 223, § 4; L. 1965, ch. 320, § 1; L. 1970, ch. 191, § 5; L. 1973, ch. 205, § 5; L. 1976, ch. 226, § 4; L. 1976, ch. 370, § 61; L. 1979, ch. 161, § 2; L. 1980, ch. 149, § 1; L. 1982, ch. 347, § 18; L. 1982, ch. 216, § 1; L. 1982, ch. 312, § 2; L. 1984, ch. 318, § 9; L. 1986, ch. 191, § 3; L. 1986, ch. 318, § 59; L. 1987, ch. 191, § 4; L. 1990, ch. 186, § 3; L. 1993, ch. 251, § 5; L. 1995, ch. 235, § 4; L. 1995, ch. 241, § 5; L. 1997, ch. 19, § 1; L. 1999, ch. 167, § 2; L. 2003, ch. 158, § 6; L. 2004, ch. 105, § 3; L. 2004, ch. 179, § 58; L. 2010, ch. 17, § 75; L. 2013, ch. 104, § 3; L. 2013, ch. 133, § 17; L. 2015, ch. 57, § 5; July 1.

Section was also amended by L. 2013, ch. 106, § 6, but that version was repealed by L. 2013, ch. 133, § 37.



44-710 Employer contributions, liability for and payment of; pooled fund; election to become reimbursing employer; payments in lieu of contributions; group accounts; special rate calculations for 2010, 2011, 2012, 2013 and 2014.

44-710. Employer contributions, liability for and payment of; pooled fund; election to become reimbursing employer; payments in lieu of contributions; group accounts; special rate calculations for 2010, 2011, 2012, 2013 and 2014. (a) Payment. Contributions shall accrue and become payable by each contributing employer for each calendar year in which the contributing employer is subject to the employment security law with respect to wages paid for employment. Such contributions shall become due and be paid by each contributing employer to the secretary for the employment security fund in accordance with such rules and regulations as the secretary may adopt and shall not be deducted, in whole or in part, from the wages of individuals in such employer's employ. In the payment of any contributions, a fractional part of $.01 shall be disregarded unless it amounts to $.005 or more, in which case it shall be increased to $.01. Should contributions for any calendar quarter be less than $5, no payment shall be required.

(b) Rates and base of contributions. (1) Except as provided in paragraph (2) of this subsection, each contributing employer shall pay contributions on wages paid by the contributing employer during each calendar year with respect to employment as provided in K.S.A. 44-710a, and amendments thereto. Except that, notwithstanding the federal law requiring the secretary of labor to annually recalculate the contribution rate, for calendar years 2010, 2011, 2012, 2013 and 2014, the secretary shall charge each contributing employer in rate groups 1 through 32 the contribution rate in the 2010 original tax rate computation table, with contributing employers in rate groups 33 through 51 being capped at a 5.4% contribution rate.

(2) (A) If the congress of the United States either amends or repeals the Wagner-Peyser act, the federal unemployment tax act, the federal social security act, or subtitle C of chapter 23 of the federal internal revenue code of 1986, or any act or acts supplemental to or in lieu thereof, or any part or parts of any such law, or if any such law, or any part or parts thereof, are held invalid with the effect that appropriations of funds by congress and grants thereof to the state of Kansas for the payment of costs of administration of the employment security law are no longer available for such purposes; or (B) if employers in Kansas subject to the payment of tax under the federal unemployment tax act are granted full credit against such tax for contributions or taxes paid to the secretary of labor, then, and in either such case, beginning with the year in which the unavailability of federal appropriations and grants for such purpose occurs or in which such change in liability for payment of such federal tax occurs and for each year thereafter, the rate of contributions of each contributing employer shall be equal to the total of .5% and the rate of contributions as determined for such contributing employer under K.S.A. 44-710a, and amendments thereto. The amount of contributions which each contributing employer becomes liable to pay under this paragraph (2) over the amount of contributions which such contributing employer would be otherwise liable to pay shall be credited to the employment security administration fund to be disbursed and paid out under the same conditions and for the same purposes as other moneys are authorized to be paid from the employment security administration fund, except that, if the secretary determines that as of the first day of January of any year there is an excess in the employment security administration fund over the amount required to be disbursed during such year, an amount equal to such excess as determined by the secretary shall be transferred to the employment security fund.

(c) Charging of benefit payments. (1) The secretary shall maintain a separate account for each contributing employer, and shall credit the contributing employer's account with all the contributions paid on the contributing employer's own behalf. Nothing in the employment security law shall be construed to grant any employer or individuals in such employer's service prior claims or rights to the amounts paid by such employer into the employment security fund either on such employer's own behalf or on behalf of such individuals. Benefits paid shall be charged against the accounts of each base period employer in the proportion that the base period wages paid to an eligible individual by each such employer bears to the total wages in the base period. Benefits shall be charged to contributing employers' accounts and rated governmental employers' accounts upon the basis of benefits paid during each twelve-month period ending on the computation date.

(2) (A) Benefits paid in benefit years established by valid new claims shall not be charged to the account of a contributing employer or rated governmental employer who is a base period employer if the examiner finds that claimant was separated from the claimant's most recent employment with such employer under any of the following conditions: (i) Discharged for misconduct or gross misconduct connected with the individual's work; or (ii) leaving work voluntarily without good cause attributable to the claimant's work or the employer.

(B) Where base period wage credits of a contributing employer or rated governmental employer represent part-time employment and the claimant continues in that part-time employment with that employer during the period for which benefits are paid, then that employer's account shall not be charged with any part of the benefits paid if the employer provides the secretary with information as required by rules and regulations. For the purposes of this subsection (c)(2)(B), "part-time employment" means any employment when an individual works less than full-time because the individual's services are not required for the customary, scheduled full-time hours prevailing at the work place or the individual does not customarily work the regularly scheduled full-time hours due to personal choice or circumstances.

(C) No contributing employer or rated governmental employer's account shall be charged with any extended benefits paid in accordance with the employment security law, except for weeks of unemployment beginning after December 31, 1978, all contributing governmental employers and governmental rated employers shall be charged an amount equal to all extended benefits paid.

(D) No contributing employer, rated governmental employer or reimbursing employer's account shall be charged for any additional benefits paid during the period July 1, 2003 through June 30, 2004.

(E) No contributing employer or rated governmental employer's account will be charged for benefits paid a claimant while pursuing an approved training course as defined in subsection (s) of K.S.A. 44-703, and amendments thereto.

(F) No contributing employer or rated governmental employer's account shall be charged with respect to the benefits paid to any individual whose base period wages include wages for services not covered by the employment security law prior to January 1, 1978, to the extent that the employment security fund is reimbursed for such benefits pursuant to section 121 of public law 94-566 (90 Stat. 2673).

(G) With respect to weeks of unemployment beginning after December 31, 1977, wages for insured work shall include wages paid for previously uncovered services. For the purposes of this subsection (c)(2)(G), the term "previously uncovered services" means services which were not covered employment, at any time during the one-year period ending December 31, 1975, except to the extent that assistance under title II of the federal emergency jobs and unemployment assistance act of 1974 was paid on the basis of such services, and which:

(i) Are agricultural labor as defined in subsection (w) of K.S.A. 44-703, and amendments thereto, or domestic service as defined in subsection (aa) of K.S.A. 44-703, and amendments thereto;

(ii) are services performed by an employee of this state or a political subdivision thereof, as provided in subsection (i)(3)(E) of K.S.A. 44-703, and amendments thereto; or

(iii) are services performed by an employee of a nonprofit educational institution which is not an institution of higher education.

(H) No contributing employer or rated governmental employer's account shall be charged with respect to their pro rata share of benefit charges if such charges are of $100 or less.

(3) An employer's account shall not be relieved of charges relating to a payment that was made erroneously if the secretary determines that:

(A) The erroneous payment was made because the employer, or the agent of the employer, was at fault for failing to respond timely or adequately to a written request from the secretary for information relating to the claim for unemployment compensation; and

(B) the employer or agent has established a pattern of failing to respond timely or adequately to requests for information.

(C) For purposes of this paragraph:

(i) "Erroneous payment" means a payment that but for the failure by the employer or the employer's agent with respect to the claim for unemployment compensation, would not have been made; and

(ii) "pattern of failure" means repeated documented failure on the part of the employer or the agent of the employer to respond, taking into consideration the number of instances of failure in relation to the total volume of requests. An employer or employer's agent failing to respond as described in (c)(3)(A) shall not be determined to have engaged in a "pattern of failure" if the number of such failures during the year prior to such request is fewer than two, or less than 2%, of such requests, whichever is greater.

(D) Determinations of the secretary prohibiting the relief of charges pursuant to this section shall be subject to appeal or protest as other determinations of the agency with respect to the charging of employer accounts.

(E) This paragraph shall apply to erroneous payments established on and after the effective date of this act.

(4) The examiner shall notify any base period employer whose account will be charged with benefits paid following the filing of a valid new claim and a determination by the examiner based on all information relating to the claim contained in the records of the division of employment security. Such notice shall become final and benefits charged to the base period employer's account in accordance with the claim unless within 10 calendar days from the date the notice was sent, the base period employer requests in writing that the examiner reconsider the determination and furnishes any required information in accordance with the secretary's rules and regulations. In a similar manner, a notice of an additional claim followed by the first payment of benefits with respect to the benefit year, filed by an individual during a benefit year after a period in such year during which such individual was employed, shall be given to any base period employer of the individual who has requested such a notice within 10 calendar days from the date the notice of the valid new claim was sent to such base period employer. For purposes of this subsection (c)(3), if the required information is not submitted or postmarked within a response time limit of 10 days after the base period employer notice was sent, the base period employer shall be deemed to have waived its standing as a party to the proceedings arising from the claim and shall be barred from protesting any subsequent decisions about the claim by the secretary, a referee, the board of review or any court, except that the base period employer's response time limit may be waived or extended by the examiner or upon appeal, if timely response was impossible due to excusable neglect. The examiner shall notify the employer of the reconsidered determination which shall be subject to appeal, or further reconsideration, in accordance with the provisions of K.S.A. 44-709, and amendments thereto.

(5) Time, computation and extension. In computing the period of time for a base period employer response or appeals under this section from the examiner's or the special examiner's determination or from the referee's decision, the day of the act, event or default from which the designated period of time begins to run shall not be included. The last day of the period shall be included unless it is a Saturday, Sunday or legal holiday, in which event the period runs until the end of the next day which is not a Saturday, Sunday or legal holiday.

(d) Pooled fund. All contributions and payments in lieu of contributions and benefit cost payments to the employment security fund shall be pooled and available to pay benefits to any individual entitled thereto under the employment security law, regardless of the source of such contributions or payments in lieu of contributions or benefit cost payments.

(e) Election to become reimbursing employer; payment in lieu of contributions. (1) Any governmental entity, Indian tribes or tribal units, (subdivisions, subsidiaries or business enterprises wholly owned by such Indian tribes), for which services are performed as described in subsection (i)(3)(E) of K.S.A. 44-703, and amendments thereto, or any nonprofit organization or group of nonprofit organizations described in section 501(c)(3) of the federal internal revenue code of 1986 which is exempt from income tax under section 501(a) of such code, that becomes subject to the employment security law may elect to become a reimbursing employer under this subsection (e)(1) and agree to pay the secretary for the employment security fund an amount equal to the amount of regular benefits and ½ of the extended benefits paid that are attributable to service in the employ of such reimbursing employer, except that each reimbursing governmental employer, Indian tribes or tribal units shall pay an amount equal to the amount of regular benefits and extended benefits paid for weeks of unemployment beginning after December 31, 1978, for governmental employers and December 21, 2000, for Indian tribes or tribal units to individuals for weeks of unemployment which begin during the effective period of such election.

(A) Any employer identified in this subsection (e)(1) may elect to become a reimbursing employer for a period encompassing not less than four complete calendar years if such employer files with the secretary a written notice of such election within the 30-day period immediately following January 1 of any calendar year or within the 30-day period immediately following the date on which a determination of subjectivity to the employment security law is issued, whichever occurs later.

(B) Any employer which makes an election to become a reimbursing employer in accordance with subparagraph (A) of this subsection (e)(1) will continue to be liable for payments in lieu of contributions until such employer files with the secretary a written notice terminating its election not later than 30 days prior to the beginning of the calendar year for which such termination shall first be effective.

(C) Any employer identified in this subsection (e)(1) which has remained a contributing employer and has been paying contributions under the employment security law for a period subsequent to January 1, 1972, may change to a reimbursing employer by filing with the secretary not later than 30 days prior to the beginning of any calendar year a written notice of election to become a reimbursing employer. Such election shall not be terminable by the employer for four complete calendar years.

(D) The secretary may for good cause extend the period within which a notice of election, or a notice of termination, must be filed and may permit an election to be retroactive but not any earlier than with respect to benefits paid after January 1 of the year such election is received.

(E) The secretary, in accordance with such rules and regulations as the secretary may adopt, shall notify each employer identified in subsection (e)(1) of any determination which the secretary may make of its status as an employer and of the effective date of any election which it makes to become a reimbursing employer and of any termination of such election. Such determinations shall be subject to reconsideration, appeal and review in accordance with the provisions of K.S.A. 44-710b, and amendments thereto.

(2) Reimbursement reports and payments. Payments in lieu of contributions shall be made in accordance with the provisions of paragraph (A) of this subsection (e)(2) by all reimbursing employers except the state of Kansas. Each reimbursing employer shall report total wages paid during each calendar quarter by filing quarterly wage reports with the secretary which shall be filed by the last day of the month following the close of each calendar quarter. Wage reports are deemed filed as of the date they are placed in the United States mail.

(A) At the end of each calendar quarter, or at the end of any other period as determined by the secretary, the secretary shall bill each reimbursing employer, except the state of Kansas: (i) An amount to be paid which is equal to the full amount of regular benefits plus ½ of the amount of extended benefits paid during such quarter or other prescribed period that is attributable to service in the employ of such reimbursing employer; and (ii) for weeks of unemployment beginning after December 31, 1978, each reimbursing governmental employer and December 21, 2000, for Indian tribes or tribal units shall be certified an amount to be paid which is equal to the full amount of regular benefits and extended benefits paid during such quarter or other prescribed period that is attributable to service in the employ of such reimbursing governmental employer.

(B) Payment of any bill rendered under paragraph (A) of this subsection (e)(2) shall be made not later than 30 days after such bill was mailed to the last known address of the reimbursing employer, or otherwise was delivered to such reimbursing employer, unless there has been an application for review and redetermination in accordance with paragraph (D) of this subsection (e)(2).

(C) Payments made by any reimbursing employer under the provisions of this subsection (e)(2) shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of such employer.

(D) The amount due specified in any bill from the secretary shall be conclusive on the reimbursing employer, unless, not later than 15 days after the bill was mailed to the last known address of such employer, or was otherwise delivered to such employer, the reimbursing employer files an application for redetermination in accordance with K.S.A. 44-710b, and amendments thereto.

(E) Past due payments of amounts certified by the secretary under this section shall be subject to the same interest, penalties and actions required by K.S.A. 44-717, and amendments thereto. (1) If any nonprofit organization or group of nonprofit organizations described in section 501(c)(3) of the federal internal revenue code of 1986 or governmental reimbursing employer is delinquent in making payments of amounts certified by the secretary under this section, the secretary may terminate such employer's election to make payments in lieu of contributions as of the beginning of the next calendar year and such termination shall be effective for such next calendar year and the calendar year thereafter so that the termination is effective for two complete calendar years. (2) Failure of the Indian tribe or tribal unit to make required payments, including assessment of interest and penalty within 90 days of receipt of the bill will cause the Indian tribe to lose the option to make payments in lieu of contributions as described pursuant to paragraph (e)(1) for the following tax year unless payment in full is received before contribution rates for the next tax year are calculated. (3) Any Indian tribe that loses the option to make payments in lieu of contributions due to late payment or nonpayment, as described in paragraph (2), shall have such option reinstated, if after a period of one year, all contributions have been made on time and no contributions, payments in lieu of contributions for benefits paid, penalties or interest remain outstanding.

(F) Failure of the Indian tribe or any tribal unit thereof to make required payments, including assessments of interest and penalties, after all collection activities deemed necessary by the secretary have been exhausted, will cause services performed by such tribe to not be treated as employment for purposes of subsection (i)(3)(E) of K.S.A. 44-703, and amendments thereto. If an Indian tribe fails to make payments required under this section, including assessments of interest and penalties, within 90 days of a final notice of delinquency, the secretary shall immediately notify the United States internal revenue service and the United States department of labor. The secretary may determine that any Indian tribe that loses coverage pursuant to this paragraph may have services performed on behalf of such tribe again deemed "employment" if all contributions, payments in lieu of contributions, penalties and interest have been paid.

(G) In the discretion of the secretary, any employer who elects to become liable for payments in lieu of contributions and any nonprofit organization or group of nonprofit organizations described in section 501 (c)(3) of the federal internal revenue code of 1986 or governmental reimbursing employer or Indian tribe or tribal unit who is delinquent in filing reports or in making payments of amounts certified by the secretary under this section shall be required within 60 days after the effective date of such election, in the case of an eligible employer so electing, or after the date of notification to the delinquent employer under this subsection (e)(2)(G), in the case of a delinquent employer, to execute and file with the secretary a surety bond, except that the employer may elect, in lieu of a surety bond, to deposit with the secretary money or securities as approved by the secretary or to purchase and deliver to an escrow agent a certificate of deposit to guarantee payment. The amount of the bond, deposit or escrow agreement required by this subsection (e)(2)(G) shall not exceed 5.4% of the organization's taxable wages paid for employment by the eligible employer during the four calendar quarters immediately preceding the effective date of the election or the date of notification, in the case of a delinquent employer. If the employer did not pay wages in each of such four calendar quarters, the amount of the bond or deposit shall be as determined by the secretary. Upon the failure of an employer to comply with this subsection (e)(2)(G) within the time limits imposed or to maintain the required bond or deposit, the secretary may terminate the election of such eligible employer or delinquent employer, as the case may be, to make payments in lieu of contributions, and such termination shall be effective for the current and next calendar year.

(H) The state of Kansas shall make reimbursement payments quarterly at a fiscal year rate which shall be based upon: (i) The available balance in the state's reimbursing account as of December 31 of each calendar year; (ii) the historical unemployment experience of all covered state agencies during prior years; (iii) the estimate of total covered wages to be paid during the ensuing calendar year; (iv) the applicable fiscal year rate of the claims processing and auditing fee under K.S.A. 75-3798, and amendments thereto; and (v) actuarial and other information furnished to the secretary by the secretary of administration. In accordance with K.S.A. 75-3798, and amendments thereto, the claims processing and auditing fees charged to state agencies shall be deducted from the amounts collected for the reimbursement payments under this paragraph (H) prior to making the quarterly reimbursement payments for the state of Kansas. The fiscal year rate shall be expressed as a percentage of covered total wages and shall be the same for all covered state agencies. The fiscal year rate for each fiscal year will be certified in writing by the secretary to the secretary of administration on July 15 of each year and such certified rate shall become effective on the July 1 immediately following the date of certification. A detailed listing of benefit charges applicable to the state's reimbursing account shall be furnished quarterly by the secretary to the secretary of administration and the total amount of charges deducted from previous reimbursing payments made by the state. On January 1 of each year, if it is determined that benefit charges exceed the amount of prior reimbursing payments, an upward adjustment shall be made therefor in the fiscal year rate which will be certified on the ensuing July 15. If total payments exceed benefit charges, all or part of the excess may be refunded, at the discretion of the secretary, from the fund or retained in the fund as part of the payments which may be required for the next fiscal year.

(3) Allocation of benefit costs. The reimbursing account of each reimbursing employer shall be charged the full amount of regular benefits and ½ of the amount of extended benefits paid except that each reimbursing governmental employer's account shall be charged the full amount of regular benefits and extended benefits paid for weeks of unemployment beginning after December 31, 1978, to individuals whose entire base period wage credits are from such employer. When benefits received by an individual are based upon base period wage credits from more than one employer then the reimbursing employer's or reimbursing governmental employer's account shall be charged in the same ratio as base period wage credits from such employer bear to the individual's total base period wage credits. Notwithstanding any other provision of the employment security law, no reimbursing employer's or reimbursing governmental employer's account shall be charged for payments of extended benefits which are wholly reimbursed to the state by the federal government.

(A) Proportionate allocation (when fewer than all reimbursing base period employers are liable). If benefits paid to an individual are based on wages paid by one or more reimbursing employers and on wages paid by one or more contributing employers or rated governmental employers, the amount of benefits payable by each reimbursing employer shall be an amount which bears the same ratio to the total benefits paid to the individual as the total base period wages paid to the individual by such employer bears to the total base period wages paid to the individual by all of such individual's base period employers.

(B) Proportionate allocation (when all base period employers are reimbursing employers). If benefits paid to an individual are based on wages paid by two or more reimbursing employers, the amount of benefits payable by each such employer shall be an amount which bears the same ratio to the total benefits paid to the individual as the total base period wages paid to the individual by such employer bear to the total base period wages paid to the individual by all of such individual's base period employers.

(4) Group accounts. Two or more reimbursing employers may file a joint application to the secretary for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to service in the employment of such reimbursing employers. Each such application shall identify and authorize a group representative to act as the group's agent for the purposes of this subsection (e)(4). Upon approval of the application, the secretary shall establish a group account for such employers effective as of the beginning of the calendar quarter in which the secretary receives the application and shall notify the group's representative of the effective date of the account. Such account shall remain in effect for not less than four years and thereafter such account shall remain in effect until terminated at the discretion of the secretary or upon application by the group. Upon establishment of the account, each member of the group shall be liable for payments in lieu of contributions with respect to each calendar quarter in the amount that bears the same ratio to the total benefits paid in such quarter that are attributable to service performed in the employ of all members of the group as the total wages paid for service in employment by such member in such quarter bear to the total wages paid during such quarter for service performed in the employ of all members of the group. The secretary shall adopt such rules and regulations as the secretary deems necessary with respect to applications for establishment, maintenance and termination of group accounts that are authorized by this subsection (e)(4), for addition of new members to, and withdrawal of active members from such accounts, and for the determination of the amounts that are payable under this subsection (e)(4) by members of the group and the time and manner of such payments.

History: L. 1937, ch. 255, § 10; L. 1941, ch. 264, § 7; L. 1943, ch. 190, § 5; L. 1945, ch. 220, § 5; L. 1947, ch. 292, § 1; L. 1949, ch. 288, § 5; L. 1953, ch. 247, § 1; L. 1963, ch. 276, § 1; L. 1970, ch. 191, § 6; L. 1971, ch. 180, § 4; L. 1972, ch. 192, § 2; L. 1973, ch. 205, § 6; L. 1974, ch. 205, § 1; L. 1975, ch. 261, § 1; L. 1976, ch. 370, § 62; L. 1977, ch. 181, § 4; L. 1979, ch. 159, § 4; L. 1981, ch. 205, § 1; L. 1982, ch. 216, § 2; L. 1984, ch. 184, § 3; L. 1987, ch. 191, § 5; L. 1988, ch. 343, § 1; L. 1989, ch. 150, § 3; L. 1990, ch. 186, § 4; L. 1996, ch. 232, § 3; L. 1997, ch. 19, § 2; L. 1998, ch. 167, § 1; L. 2001, ch. 139, § 3; L. 2002, ch. 84, § 3; L. 2003, ch. 96, § 4; L. 2004, ch. 105, § 4; L. 2004, ch. 179, § 59; L. 2008, ch. 105, § 2; L. 2010, ch. 14, § 1; L. 2011, ch. 85, § 5; L. 2013, ch. 106, § 7; July 1.



44-710a Same; classification of employers; establishment and assignment of annual rates; surcharge on negative accounts; rate reductions authorized, conditions; rate discount, when authorized; successor classifications; voluntary contributions; annual certification of Kansas account balance; employment security interest assessment fund, establishment of; report to legislative coordinating council.

44-710a. Same; classification of employers; establishment and assignment of annual rates; surcharge on negative accounts; rate reductions authorized, conditions; rate discount, when authorized; successor classifications; voluntary contributions; annual certification of Kansas account balance; employment security interest assessment fund, establishment of; report to legislative coordinating council. (a) Classification of employers by the secretary. The term "employer" as used in this section refers to contributing employers. The secretary shall classify employers in accordance with their actual experience in the payment of contributions on their own behalf and with respect to benefits charged against their accounts with a view of fixing such contribution rates as will reflect such experience. If, as of the date such classification of employers is made, the secretary finds that any employing unit has failed to file any report required in connection therewith, or has filed a report which the secretary finds incorrect or insufficient, the secretary shall make an estimate of the information required from such employing unit on the basis of the best evidence reasonably available to the secretary at the time, and notify the employing unit thereof by mail addressed to its last known address. Unless such employing unit shall file the report or a corrected or sufficient report as the case may be, within 15 days after the mailing of such notice, the secretary shall compute such employing unit's rate of contributions on the basis of such estimates, and the rate as so determined shall be subject to increase but not to reduction on the basis of subsequently ascertained information. The secretary shall determine the contribution rate of each employer in accordance with the requirements of this section.

(1) New employers. (A) No employer will be eligible for a rate computation until there have been 24 consecutive calendar months immediately preceding the computation date throughout which benefits could have been charged against such employer's account.

(B) (i) (a) For the rate year 2014 and each rate year thereafter, each employer who is not eligible for a rate contribution shall pay contributions equal to 2.7% of wages paid during each calendar year with regard to employment, except such employers engaged in the construction industry shall pay a rate equal to 6%.

(b) (1) For the rate year 2015 and each rate year thereafter, an employer who was not doing business in Kansas prior to July 1, 2014, shall be eligible for either the new employer rate under subsection (a)(1)(B)(i)(a) or the rate associated with the reserve ratio such employer experienced in the state which such employer was formerly located, but in no event less than 1% if such:

(A) Employer has been in operation in the other state or states for at least the three years immediately preceding the date such employer becomes a liable employer in Kansas;

(B) employer provides the authenticated account history from information accumulated from operations of such employer in the other state or all the other states necessary to compute a current Kansas rate; and

(C) employer's business operations established in Kansas are of the same nature, as defined by the North American industrial classification system, as conducted by such employer in the other state or states.

(2) The election authorized in subsection (a)(1)(B)(i)(b) of this section must be made in writing within 30 days after notice of Kansas liability. A rate in accordance with subsection (a)(1)(B)(i)(a) will be assigned unless a timely election has been made.

(3) If the election is made timely, the employer's account will receive the rate elected for the remainder of that rate year. The rate assigned for the next and subsequent years will be determined by the condition of the account on the computation date.

(ii) For purposes of this subsection (a), employers shall be classified by industrial activity in accordance with standard procedures as set forth in rules and regulations adopted by the secretary. Employers engaged in more than one type of industrial activity shall be classified by principal activity. All rates assigned will remain in effect for a complete calendar year. If the sale or acquisition of a new establishment would require reclassification of the employer to a different industry sector, the employer would be promptly notified, and the contribution rate applicable to the new industry sector would become effective the following January 1.

(C) "Computation date" means June 30 of each calendar year with respect to rates of contribution applicable to the calendar year beginning with the following January 1. In arriving at contribution rates for each calendar year, contributions paid on or before July 31 following the computation date for employment occurring on or prior to the computation date shall be considered for each contributing employer who has been subject to this act for a sufficient period of time to have such employer's rate computed under this subsection (a).

(2) Eligible employers. (A) A reserve ratio shall be computed for each eligible employer by the following method: Total benefits charged to the employer's account for all past years shall be deducted from all contributions paid by such employer for all such years. The balance, positive or negative, shall be divided by the employer's average annual payroll, and the result shall constitute the employer reserve ratio.

(B) (i) For rate year 2015 and prior rate years, negative account balance employers, as defined in subsection (d), shall pay contributions at the rate of 5.4% for each calendar year.

(ii) For rate year 2016 and rate years thereafter, negative account balance employers, as defined in subsection (d), shall pay contributions at the rate referenced in section (a)(4)(D)(ii).

(C) Eligible employers, other than negative account balance employers, who do not meet the average annual payroll requirements as stated in K.S.A. 44-703(a)(2), and amendments thereto, will be issued the maximum rate indicated in subsection (a)(4)(D)(ii) of this section until such employer establishes a new period of 24 consecutive calendar months immediately preceding the computation date throughout which benefits could have been charged against such employer's account by resuming the payment of wages. Contribution rates effective for each calendar year thereafter shall be determined as prescribed below.

(D) For rate year 2015 and prior rate years, as of each computation date, the total of the taxable wages paid during the 12-month period prior to the computation date by all employers eligible for rate computation, except negative account balance employers, shall be divided into 51 approximately equal parts designated in column A of schedule I as "rate groups," except, with regard to a year in which the taxable wage base changes. The taxable wages used in the calculation for such a year and the following year shall be an estimate of what the taxable wages would have been if the new taxable wage base had been in effect during the entire twelve-month period prior to the computation date. The lowest numbered of such rate groups shall consist of the employers with the most favorable reserve ratios, as defined in this section, whose combined taxable wages paid are less than 1.96% of all taxable wages paid by all eligible employers. Each succeeding higher numbered rate group shall consist of employers with reserve ratios that are less favorable than those of employers in the preceding lower numbered rate groups and whose taxable wages when combined with the taxable wages of employers in all lower numbered rate groups equal the appropriate percentage of total taxable wages designated in column B of schedule I. Each eligible employer, other than a negative account balance employer, shall be assigned an experience factor designated under column C of schedule I in accordance with the rate group to which the employer is assigned on the basis of the employer's reserve ratio and taxable payroll. If an employer's taxable payroll falls into more than one rate group the employer shall be assigned the experience factor of the lower numbered rate group. If one or more employers have reserve ratios identical to that of the last employer included in the next lower numbered rate group, all such employers shall be assigned the experience factor designated to such last employer, notwithstanding the position of their taxable payroll in column B of schedule I.

SCHEDULE I—Eligible Employers

Column A  Column B  Column C

Rate  Cumulative  Experience factor

group  taxable payroll  (Ratio to total wages)

1  Less than 1.96%     .025%

2  1.96% but less than 3.92     .04

3  3.92 but less than 5.88     .08

4  5.88 but less than 7.84     .12

5  7.84 but less than 9.80     .16

6  9.80 but less than 11.76     .20

7  11.76 but less than 13.72     .24

8  13.72 but less than 15.68     .28

9  15.68 but less than 17.64     .32

10  17.64 but less than 19.60     .36

11  19.60 but less than 21.56     .40

12  21.56 but less than 23.52     .44

13  23.52 but less than 25.48     .48

14  25.48 but less than 27.44     .52

15  27.44 but less than 29.40     .56

16  29.40 but less than 31.36     .60

17  31.36 but less than 33.32     .64

18  33.32 but less than 35.28     .68

19  35.28 but less than 37.24     .72

20  37.24 but less than 39.20     .76

21  39.20 but less than 41.16     .80

22  41.16 but less than 43.12     .84

23  43.12 but less than 45.08     .88

24  45.08 but less than 47.04     .92

25  47.04 but less than 49.00     .96

26  49.00 but less than 50.96     1.00

27  50.96 but less than 52.92     1.04

28  52.92 but less than 54.88     1.08

29  54.88 but less than 56.84     1.12

30  56.84 but less than 58.80     1.16

31  58.80 but less than 60.76     1.20

32  60.76 but less than 62.72     1.24

33  62.72 but less than 64.68     1.28

34  64.68 but less than 66.64     1.32

35  66.64 but less than 68.60     1.36

36  68.60 but less than 70.56     1.40

37  70.56 but less than 72.52     1.44

38  72.52 but less than 74.48     1.48

39  74.48 but less than 76.44     1.52

40  76.44 but less than 78.40     1.56

41  78.40 but less than 80.36     1.60

42  80.36 but less than 82.32     1.64

43  82.32 but less than 84.28     1.68

44  84.28 but less than 86.24     1.72

45  86.24 but less than 88.20     1.76

46  88.20 but less than 90.16     1.80

47  90.16 but less than 92.12     1.84

48  92.12 but less than 94.08     1.88

49  94.08 but less than 96.04     1.92

50  96.04 but less than 98.00     1.96

51  98.00 and over     2.00

(E) For rate year 2015 and prior rate years, negative account balance employers shall, in addition to paying the rate provided for in subsection (a)(2)(B) of this section, pay a surcharge based on the size of the employer's negative reserve ratio, the calculation which is provided for in subsection (a)(2) of this section. The amount of the surcharge shall be determined from column B2 of schedule II of this section for calendar years 2012, 2013, 2014 and from column B4 of schedule II of this section for each calendar year after 2014. Each negative account balance employer who does not satisfy the requirements to have an average annual payroll, as defined by K.S.A. 44-703(a)(2), and amendments thereto, shall be assigned a surcharge of equal to the maximum negative ratio surcharge from column B2 of schedule II of this section for calendar years 2012, 2013 and 2014. Funds from the surcharge paid according to this subsection (a)(2)(E), and amendments thereto, shall be used to pay principal and interest due on funds received from the federal unemployment account under title XII of the social security act, (42 U.S.C. §§ 1321 to 1324), in the following manner:

(i) For each calendar year 2012, 2013 and 2014, an additional 0.10% of the taxable wages paid by all negative account balance employers with a negative reserve ratio between 0.0% and 19.9% shall be designated an interest assessment surcharge and paid into the employment security interest assessment fund for the purpose of paying interest due and owing on funds received from the federal unemployment account under title XII of the social security act. The total surcharges assessed, including the additional 0.10% surcharge mentioned above, on such employers are listed in schedule II column B2. For the calendar year 2015, the surcharge rate for negative balance employers with a negative reserve ratio between 0.0% and 19.9% shall be as listed in schedule II column B4.

(ii) For the calendar years 2012, 2013 and 2014, an additional surcharge on negative balance employers with a negative reserve ratio of 20.0% and higher shall be designated an interest assessment surcharge and deposited in the employment security interest assessment fund. The additional surcharge shall be used for the purposes of paying interest due and owing on funds received from the federal unemployment account under title XII of the social security act. The total surcharge including the additional surcharge on such employers is listed in schedule II column B3 of this section.

(iii) For any succeeding year in which interest is due and owing on funds received from the federal unemployment account under title XII of the social security act, the secretary of labor may adjust the surcharge amounts necessary to pay such interest;

(iv) the portion of such surcharge used for the payment of such interest shall not be included in the calculation of such employers reserve ratio pursuant to subsection (a)(2). The portion of such surcharge used for the payment of principal shall be included in the calculation of such employers reserve ratio pursuant to subsection (a)(2); and

(v) if the amounts collected under this subsection are in excess of the amounts needed to pay interest due, the amounts in excess shall remain in the employment security interest assessment fund to be used to pay interest in future years. Whenever the secretary certifies all interest payments have been paid pursuant to this section, any excess funds remaining in the employment security interest assessment fund shall be transferred to the employment security trust fund for the purpose of paying any remaining principal amount due for advances described in this section. In the event that the amount transferred from the employment security interest assessment fund exceeds such remaining amount of principal due, the balance shall be used for the purposes of the employment security trust fund.

SCHEDULE II—Surcharge on Negative Accounts

Column A  Column B1  Column B2  Column B3  Column B4

Negative   Surcharge as a  Surcharge as a  Surcharge as a  Surcharge as a

Reserve   percent of  percent of  percent of  percent of

ratio    taxable wages  taxable wages  taxable wages  taxable wages

Less than 2.0%  0.20%  0.30%    0.10%

2.0% but less than 4.0  0.40  0.50    0.20

4.0 but less than 6.0  0.60  0.70    0.30

6.0 but less than 8.0  0.80  0.90    0.40

8.0 but less than 10.0  1.00.  1.10    0.50

10.0 but less than 12.0  1.20  1.30    0.60

12.0 but less than 14.0  1.40  1.50    0.70

14.0 but less than 16.0  1.60  1.70    0.80

16.0 but less than 18.0  1.80  1.90    0.90

18.0 but less than 20.0  2.00  2.10    1.00

20.0 but less than 22.0  2.00    2.20  1.10

22.0 but less than 24.0  2.00    2.40  1.20

24.0 but less than 26.0  2.00    2.60  1.30

26.0 but less than 28.0  2.00    2.80  1.40

28.0 but less than 30.0  2.00    3.00  1.50

30.0 but less than 32.0  2.00    3.20  1.60

32.0 but less than 34.0  2.00    3.40  1.70

34.0 but less than 36.0  2.00    3.60  1.80

36.0 but less than 38.0  2.00    3.80  1.90

38.0 and over  2.00    4.00  2.00

(3) Entering and expanding employer. (A) The secretary, as a method of providing for a reduced rate of contributions to an employer shall verify the qualifications in this statute that bear a direct relation to unemployment risk for that employer.

(B) If, as of the computation date, an eligible, positive balance employer's reserve ratio is significantly affected due to an increase in the employer's taxable payroll of at least 100% and such increase is attributable to a growth in employment, and not to a change in the taxable wage base from the previous year, the secretary shall assign a reduced rate of contributions for a period of three years.

(i) Such reduced rate of contributions shall be the new employer rate described in subsection (a)(1)(B)(i)(a), or a rate based on the employer's demonstrated risk as reflected in the employer's reserve fund ratio history.

(ii) To be eligible for such reduced rate, the employer must maintain a positive account balance throughout the reduced-rate period and must have an increase in account balance for each year.

(4) Planned yield. (A) For rate year 2015 and prior rate years, the average required yield shall be determined from schedule III of this section, and the planned yield on total wages in column B of schedule III shall be determined by the reserve fund ratio in column A of schedule III. The reserve fund ratio shall be determined by dividing total assets in the employment security fund provided for in K.S.A. 44-712(a), and amendments thereto, excluding all moneys credited to the account of this state pursuant to section 903 of the federal social security act, as amended, which have been appropriated by the state legislature, whether or not withdrawn from the trust fund, and excluding contributions not yet paid on July 31 by total payrolls for contributing employers for the preceding fiscal year which ended June 30.

(B) For the rate year 2016 and rate years thereafter, the contribution schedule in effect shall be determined by the fund control table and rate schedule table of subsection (a)(4)(D).

SCHEDULE III—Fund Control

Ratios to Total Wages

Column A  Column B

Reserve Fund Ratio  Planned Yield

4.500 and over   0.00

4.475 but less than 4.500  0.01

4.450 but less than 4.475  0.02

4.425 but less than 4.450  0.03

4.400 but less than 4.425  0.04

4.375 but less than 4.400  0.05

4.350 but less than 4.375  0.06

4.325 but less than 4.350  0.07

4.300 but less than 4.325  0.08

4.275 but less than 4.300  0.09

4.250 but less than 4.275  0.10

4.225 but less than 4.250  0.11

4.200 but less than 4.225  0.12

4.175 but less than 4.200  0.13

4.150 but less than 4.175  0.14

4.125 but less than 4.150  0.15

4.100 but less than 4.125  0.16

4.075 but less than 4.100  0.17

4.050 but less than 4.075  0.18

4.025 but less than 4.050  0.19

4.000 but less than 4.025  0.20

3.950 but less than 4.000  0.21

3.900 but less than 3.950  0.22

3.850 but less than 3.900  0.23

3.800 but less than 3.850  0.24

3.750 but less than 3.800  0.25

3.700 but less than 3.750  0.26

3.650 but less than 3.700  0.27

3.600 but less than 3.650  0.28

3.550 but less than 3.600  0.29

3.500 but less than 3.550  0.30

3.450 but less than 3.500  0.31

3.400 but less than 3.450  0.32

3.350 but less than 3.400  0.33

3.300 but less than 3.350  0.34

3.250 but less than 3.300  0.35

3.200 but less than 3.250  0.36

3.150 but less than 3.200  0.37

3.100 but less than 3.150  0.38

3.050 but less than 3.100  0.39

3.000 but less than 3.050  0.40

2.950 but less than 3.000  0.41

2.900 but less than 2.950  0.42

2.850 but less than 2.900  0.43

2.800 but less than 2.850  0.44

2.750 but less than 2.800  0.45

2.700 but less than 2.750  0.46

2.650 but less than 2.700  0.47

2.600 but less than 2.650  0.48

2.550 but less than 2.600  0.49

2.500 but less than 2.550  0.50

2.450 but less than 2.500  0.51

2.400 but less than 2.450  0.52

2.350 but less than 2.400  0.53

2.300 but less than 2.350  0.54

2.250 but less than 2.300  0.55

2.200 but less than 2.250  0.56

2.150 but less than 2.200  0.57

2.100 but less than 2.150  0.58

2.050 but less than 2.100  0.59

2.000 but less than 2.050  0.60

1.975 but less than 2.000  0.61

1.950 but less than 1.975  0.62

1.925 but less than 1.950  0.63

1.900 but less than 1.925  0.64

1.875 but less than 1.900  0.65

1.850 but less than 1.875  0.66

1.825 but less than 1.850  0.67

1.800 but less than 1.825  0.68

1.775 but less than 1.800  0.69

1.750 but less than 1.775  0.70

1.725 but less than 1.750  0.71

1.700 but less than 1.725  0.72

1.675 but less than 1.700  0.73

1.650 but less than 1.675  0.74

1.625 but less than 1.650  0.75

1.600 but less than 1.625  0.76

1.575 but less than 1.600  0.77

1.550 but less than 1.575  0.78

1.525 but less than 1.550  0.79

1.500 but less than 1.525  0.80

1.475 but less than 1.500  0.81

1.450 but less than 1.475  0.82

1.425 but less than 1.450  0.83

1.400 but less than 1.425  0.84

1.375 but less than 1.400  0.85

1.350 but less than 1.375  0.86

1.325 but less than 1.350  0.87

1.300 but less than 1.325  0.88

1.275 but less than 1.300  0.89

1.250 but less than 1.275  0.90

1.225 but less than 1.250  0.91

1.200 but less than 1.225  0.92

1.175 but less than 1.200  0.93

1.150 but less than 1.175  0.94

1.125 but less than 1.150  0.95

1.100 but less than 1.125  0.96

1.075 but less than 1.100  0.97

1.050 but less than 1.075  0.98

1.025 but less than 1.050  0.99

1.000 but less than 1.025  1.00

0.900 but less than 1.000  1.01

0.800 but less than 0.900  1.02

0.700 but less than 0.800  1.03

0.600 but less than 0.700  1.04

0.500 but less than 0.600  1.05

0.400 but less than 0.500  1.06

0.300 but less than 0.400  1.07

0.200 but less than 0.300  1.08

0.100 but less than 0.200  1.09

Less than 0.100%  1.10

(C) Adjustment to taxable wages. For rate year 2015 and prior rate years, the planned yield as a percent of total wages, as determined in this subsection (a)(4), shall be adjusted to taxable wages by multiplying by the ratio of total wages to taxable wages for all contributing employers for the preceding fiscal year ending June 30, except, with regard to a year in which the taxable wage base changes. The taxable wages used in the calculation for such a year and the following year shall be an estimate of what the taxable wages would have been if the new taxable wage base had been in effect during all of the preceding fiscal year ending June 30.

(D) Effective rates. (i) For rate year 2016 and ensuing rate years, employer contribution rates to be effective for the ensuing calendar year shall be determined by the fund control table contained in this section. The average high cost multiple of the trust fund as of the computation date shall determine the contribution schedule in effect for the next rate year. For purposes of subsection (a)(4)(D)(i) and (v), the average high cost multiple is the reserve fund ratio, as defined by subsection (a)(4)(A), divided by the average high benefit cost rate. The average high benefit cost rate shall be determined by averaging the three highest benefit cost rates over the last 20 years from the preceding fiscal year which ended June 30. The high benefit cost rate is defined by dividing total benefits paid in the fiscal year by total payrolls for covered employers in the fiscal year.

Fund Control Table

Lower AHCM  Upper AHCM  Solvency Adjustment

Threshold  Threshold  to Standard Rate

-1000.00000  0.19999  1.60%

0.20000  0.44999  1.40%

0.45000  0.59999  1.20%

0.60000  0.74999  1.00%

0.75000  1.14999  0.00%

1.15000  1000.0000  -0.50%

(ii) For rate year 2016 and ensuing rate years, eligible employers shall be classified according to the Standard Rate Schedule in this section, subject to any adjustment pursuant to the effective rate schedule for that rate year.

STANDARD RATE SCHEDULE

Rate    Lower Reserve  Upper Reserve  StandardGroup  Ratio Limit  Ratio Limit  Rate

1  18.590  1,000,000.000  0.20%

2  17.875  18.589  0.40%

3  17.160  17.874  0.60%

4  16.445  17.159  0.80%

5  15.730  16.444  1.00%

6  15.015  15.729  1.20%

7  14.300  15.014  1.40%

8  13.585  14.299  1.60%

9  12.870  13.584  1.80%

10  12.155  12.869  2.00%

11  11.440  12.154  2.20%

12  10.725  11.439  2.40%

13  10.010  10.724  2.60%

14  9.295  10.009  2.80%

15  8.580  9.294  3.00%

16  7.865  8.579  3.20%

17  7.150  7.864  3.40%

18  6.435  7.149  3.60%

19  5.720  6.434  3.80%

20  5.005  5.719  4.00%

21  4.290  5.004  4.20%

22  3.575  4.289  4.40%

23  2.860  3.574  4.60%

24  2.145  2.859  4.80%

25  1.430  2.144  5.00%

26  0.715  1.429  5.20%

27  0.000  0.714  5.40%

N1  -0.714  -0.001  5.60%

N2  -1.429  -0.715  5.80%

N3  -2.144  -1.430  6.00%

N4  -2.859  -2.145  6.20%

N5  -3.574  -2.860  6.40%

N6  -4.289  -3.575  6.60%

N7  -5.004  -4.290  6.80%

N8  -5.719  -5.005  7.00%

N9  -6.434  -5.720  7.20%

N10  -7.149  -6.435  7.40%

N11  -1,000,000.000  -7.150  7.60%

(iii) For all rate years prior to 2016, except with regard to rates for negative account balance employers, employer contribution rates to be effective for the ensuing calendar year shall be computed by adjusting proportionately the experience factors from schedule I of this section to the required yield on taxable wages. For the purposes of this subsection (a)(4), all rates computed shall be rounded to the nearest .01% and for calendar year 1983 and ensuing calendar years, the maximum effective contribution rate shall not exceed 5.4%.

(iv) For rate years 2007 through 2015, employers who are current in filing quarterly wage reports and in payment of all contributions due and owing, shall be issued a contribution rate based upon the following reduction: For rate groups 1 through 5, the rates would be reduced to 0.00%; for rate groups 6 through 28, the rates would be reduced by 50%; for rate groups 29 through 51, the rates would be reduced by 40%.

(v) For rate year 2014 and rate years thereafter, an eligible employer other than a negative account balance employer, who has filed all reports due and paid all contributions due and owing on or before January 31 of the applicable year is entitled to a rate discount of 15% except as provided in this subsection. For rate year 2015 and rate years thereafter, an eligible employer other than a negative account balance employer, who has filed all reports due and paid all contributions due and owing on or before January 31 of the applicable year is entitled to a rate discount of 25% except as provided in this subsection. This discount shall not be in effect if other reduced rates pursuant to subsections (a)(4)(D)(i) through (iv) are in effect. This discount shall not be available for a rate year if the average high cost multiple, as defined in subsection (a)(4)(D)(i), of the employment security trust fund balance falls below 1.0 as of the computation date of that year's rates, and this discount shall thereafter cease to be in effect for all subsequent rate years.

(b) Successor classification. (1) (A) For the purposes of this subsection (b), whenever an employing unit, whether or not it is an "employing unit" within the meaning of of K.S.A. 44-703(g), and amendments thereto, becomes an employer pursuant to K.S.A. 44-703(h)(4), and amendments thereto, or is an employer at the time of acquisition and meets the definition of a "successor employer" as defined by K.S.A. 44-703(dd), and amendments thereto, and thereafter transfers its trade or business, or any portion thereof, to another employer and, at the time of the transfer, there is substantially common ownership, management or control of the two employers, then the unemployment experience attributable to the transferred trade or business shall be transferred to the employer to whom such business is so transferred. These experience factors consist of all contributions paid, benefit experience and annual payrolls of the predecessor employer. The transfer of some or all of an employer's workforce to another employer shall be considered a transfer of trade or business when, as the result of such transfer, the transferring employer no longer performs trade or business with respect to the transferred workforce, and such trade or business is performed by the employer to whom the workforce is transferred.

(B) If, following a transfer of experience under subparagraph (A), the secretary determines that a substantial purpose of the transfer or business was to obtain a reduced liability for contributions, then the experience rating accounts of the employers involved shall be combined into a single account and a single rate assigned to such account.

(2) A successor employer as defined by K.S.A. 44-703(h)(4) or (dd), and amendments thereto, may receive the experience rating factors of the predecessor employer if an application is made to the secretary or the secretary's designee in writing within 120 days of the date of the transfer.

(3) Whenever an employing unit, whether or not it is an "employing unit" within the meaning of K.S.A. 44-703(g), and amendments thereto, acquires or in any manner succeeds to a percentage of an employer's annual payroll which is less than 100% and intends to continue the acquired percentage as a going business, the employing unit may acquire the same percentage of the predecessor's experience factors if: (A) The predecessor employer and successor employing unit make an application in writing on the form prescribed by the secretary; (B) the application is submitted within 120 days of the date of the transfer; (C) the successor employing unit is or becomes an employer subject to this act immediately after the transfer; (D) the percentage of the experience rating factors transferred shall not be thereafter used in computing the contribution rate for the predecessor employer; and (E) the secretary finds that such transfer will not tend to defeat or obstruct the object and purposes of this act.

(4) (A) The rate of both employers in a full or partial successorship under paragraph (1) of this subsection shall be recalculated and made effective on the first day of the next calendar quarter following the date of transfer of trade or business.

(B) If a successor employer is determined to be qualified under paragraph (2) or (3) of this subsection to receive the experience rating factors of the predecessor employer, the rate assigned to the successor employer for the remainder of the contributions year shall be determined by the following:

(i) If the acquiring employing unit was an employer subject to this act prior to the date of the transfer, the rate of contribution shall be the same as the contribution rate of the acquiring employer on the date of the transfer.

(ii) If the acquiring employing unit was not an employer subject to this act prior to the date of the transfer, the successor employer shall have a newly computed rate for the remainder of the contribution year which shall be based on the transferred experience rating factors as they existed on the most recent computation date immediately preceding the date of acquisition. These experience rating factors consist of all contributions paid, benefit experience and annual payrolls.

(5) Whenever an employing unit is not an employer at the time it acquires the trade or business of an employer, the unemployment experience factors of the acquired business shall not be transferred to such employing unit if the secretary finds that such employing unit acquired the business solely or primarily for the purpose of obtaining a lower rate of contributions. Instead, such employing unit shall be assigned the applicable industry rate for a "new employer" as described in subsection (a)(1). In determining whether the business was acquired solely or primarily for the purpose of obtaining a lower rate of contributions, the secretary shall use objective factors which may include the cost of acquiring the business, whether the employer continued the business enterprise of the acquired business, how long such business enterprise was continued, or whether a substantial number of new employees were hired for performance of duties unrelated to the business activity conducted prior to acquisition.

(6) Whenever an employer's account has been terminated as provided in K.S.A. 44-711(d) and (e), and amendments thereto, and the employer continues with employment to liquidate the business operations, that employer shall continue to be an "employer" subject to the employment security law as provided in K.S.A. 44-703(h)(8), and amendments thereto. The rate of contribution from the date of transfer to the end of the then current calendar year shall be the same as the contribution rate prior to the date of the transfer. At the completion of the then current calendar year, the rate of contribution shall be that of a "new employer" as described in subsection (a)(1).

(7) No rate computation will be permitted an employing unit succeeding to the experience of another employing unit pursuant to this section for any period subsequent to such succession except in accordance with rules and regulations adopted by the secretary. Any such regulations shall be consistent with federal requirements for additional credit allowance in section 3303 of the federal internal revenue code of 1986, and consistent with the provisions of this act.

(c) Voluntary contributions. Notwithstanding any other provision of the employment security law, any employer may make voluntary payments for the purpose of reducing or maintaining a reduced rate in addition to the contributions required under this section. Such voluntary payments may be made only during the thirty-day period immediately following the date of mailing of experience rating notices for a calendar year. All such voluntary contribution payments shall be paid prior to the expiration of 120 days after the beginning of the year for which such rates are effective. The amount of voluntary contributions shall be credited to the employer's account as of the next preceding computation date and the employer's rate shall be computed accordingly. Under no circumstances shall voluntary payments be refunded in whole or in part.

(d) As used in this section, "negative account balance employer" means an eligible employer whose total benefits charged to such employer's account for all past years have exceeded all contributions paid by such employer for all such years.

(e) There is hereby established in the state treasury, separate and apart from all public moneys or funds of this state, an employment security interest assessment fund, which shall be administered by the secretary as provided in this act. Moneys in the employment security fund established by K.S.A. 44-712, and amendments thereto, and employment security interest assessment fund established by K.S.A. 44-710, and amendments thereto, shall not be invested in the pooled money investment portfolio established under K.S.A. 75-4234, and amendments thereto. Notwithstanding the provisions of K.S.A. 44-712(a), K.S.A. 44-716, K.S.A. 44-717 and K.S.A. 75-4234, and amendments thereto, or any like provision the secretary shall remit all moneys received from employers pursuant to the interest payment assessment established in subsection (a)(2)(E), to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the employment security interest assessment fund. All moneys in this fund which are received from employers pursuant to the interest payment assessment established in subsection (a)(2)(E), shall be expended solely for the purposes and in the amounts found by the secretary necessary to pay any principal and interest due and owing the United States department of labor resulting from any advancements made to the Kansas employment security fund pursuant to the provisions of title XII of the social security act (42 U.S.C. §§ 1321 to 1324) except as may be otherwise provided under subsection (a)(2)(E). Notwithstanding any provision of this section, all moneys received and credited to this fund pursuant to subsection (a)(2)(E), shall remain part of the employment security interest assessment fund and shall be used only in accordance with the conditions specified in subsection (a)(2)(E).

(f) The secretary of labor shall annually prepare and submit a certification as to the solvency and adequacy of the amount credited to the state of Kansas' account in the federal employment security trust fund to the governor and the legislative coordinating council. The certification shall be submitted on or before December 1 of each calendar year and shall be for the 12-month period ending on June 30 of that calendar year. In arriving at the certification contributions paid on or before July 31 following the 12-month period ending date of June 30 shall be considered. Each certification shall be used to determine the need for any adjustment to schedule III in subsection (a)(4)(B) and to assist in preparing legislation to accomplish any such adjustment.

History: L. 1945, ch. 220, § 6; L. 1947, ch. 291, § 4; L. 1949, ch. 288, § 6; L. 1955, ch. 251, § 4; L. 1957, ch. 296, § 1; L. 1959, ch. 223, § 5; L. 1963, ch. 277, § 1; L. 1971, ch. 180, § 5; L. 1972, ch. 192, § 3; L. 1973, ch. 205, § 7; L. 1974, ch. 205, § 2; L. 1975, ch. 261, § 2; L. 1976, ch. 370, § 63; L. 1978, ch. 192, § 1; L. 1978, ch. 193, § 1; L. 1979, ch. 160, § 1; L. 1982, ch. 215, § 3; L. 1983, ch. 169, § 5; L. 1983, ch. 170, § 3; L. 1984, ch. 183, § 3; L. 1984, ch. 184, § 6; L. 1987, ch. 191, § 6; L. 1989, ch. 150, § 4; L. 1990, ch. 186, § 5; L. 1993, ch. 251, § 6; L. 1995, ch. 71, § 1; L. 1995, ch. 239, § 1; L. 1996, ch. 21, § 1; L. 1997, ch. 43, § 1; L. 1998, ch. 33, § 1; L. 1999, ch. 167, § 3; L. 2001, ch. 139, § 4; L. 2004, ch. 105, § 5; L. 2004, ch. 179, § 60; L. 2005, ch. 138, § 2; L. 2007, ch. 16, § 3; L. 2011, ch. 85, § 6; L. 2013, ch. 106, § 8; L. 2014, ch. 27, § 1; L. 2015, ch. 57, § 2; July 1.



44-710b Rate of contributions, benefit cost rate and benefit liability, notification; review and redetermination; judicial review; periodic notification of benefits charged.

44-710b. Rate of contributions, benefit cost rate and benefit liability, notification; review and redetermination; judicial review; periodic notification of benefits charged. (a) By the secretary of labor. The secretary of labor shall promptly notify each contributing employer of its rate of contributions, each rated governmental employer of its benefit cost rate and each reimbursing employer of its benefit liability as determined for any calendar year pursuant to K.S.A. 44-710 and 44-710a, and amendments thereto, on or before November 30 of the calendar year immediately preceding the calendar year in which such rate takes effect. Such determination shall become conclusive and binding upon the employer unless, within 15 days after the mailing of notice thereof to the employer's last known address or in the absence of mailing, within 15 days after the delivery of such notice, the employer files an application for review and redetermination, setting forth the reasons therefor. If the secretary of labor grants such review, the employer shall be promptly notified thereof and shall be granted an opportunity for a fair hearing, but no employer shall have standing, in any proceeding involving the employer's rate of contributions or benefit liability, to contest the chargeability to the employer's account of any benefits paid in accordance with a determination, redetermination or decision pursuant to subsection (c) of K.S.A. 44-710, and amendments thereto, except upon the ground that the services on the basis of which such benefits were found to be chargeable did not constitute services performed in employment for the employer and only in the event that the employer was not a party to such determination, redetermination or decision or to any other proceedings under this act in which the character of such services was determined. Any such hearing conducted pursuant to this section shall be heard in the county where the contributing employer maintains its principle place of business. The hearing officer shall render a decision concerning all matters at issue in the hearing within 90 days.

(b) Judicial review. Any action of the secretary upon an employer's timely request for a review and redetermination of its rate of contributions or benefit liability, in accordance with subsection (a), is subject to review in accordance with the Kansas judicial review act. Any action for such review shall be heard in a summary manner and shall be given precedence over all other civil cases except cases arising under subsection (i) of K.S.A. 44-709, and amendments thereto, and the workmen's compensation act.

(c) Periodic notification of benefits charged. The secretary of labor may provide by rules and regulations for periodic notification to employers of benefits paid and chargeable to their accounts or of the status of such accounts, and any such notification, in the absence of an application for redetermination filed in such manner and within such period as the secretary of labor may prescribe, shall become conclusive and binding upon the employer for all purposes. Such redeterminations, made after notice and opportunity for hearing, and the secretary's findings of facts in connection therewith may be introduced in any subsequent administrative or judicial proceedings involving the determination of the rate of contributions of any employer for any calendar year and shall be entitled to the same finality as is provided in this subsection with respect to the findings of fact made by the secretary of labor in proceedings to redetermine the contribution rate of an employer. The review or any other proceedings relating thereto as provided for in this section may be heard by any duly authorized employee of the secretary of labor and such action shall have the same effect as if heard by the secretary.

History: L. 1945, ch. 220, § 7; L. 1971, ch. 180, § 6; L. 1973, ch. 205, § 8; L. 1976, ch. 370, § 64; L. 1977, ch. 181, § 5; L. 1986, ch. 318, § 60; L. 1997, ch. 182, § 80; L. 2004, ch. 179, § 61; L. 2010, ch. 17, § 76; L. 2013, ch. 106, § 9; July 1.



44-710d Governmental entities; election, mode of payment; rated governmental employer; rate computation; notice.

44-710d. Governmental entities; election, mode of payment; rated governmental employer; rate computation; notice. (a) Governmental entities described in subsection (h)(3) of K.S.A. 44-703 and amendments thereto may elect to finance benefit payments as (1) a contributing employer, (2) a reimbursing employer or (3) a rated governmental employer.

(b) Any governmental entity identified in this section may elect to become a rated governmental employer for a period encompassing not less than four complete calendar years if such employer files with the secretary a written notice of such election within the thirty-day period immediately following January 1 of any calendar year or within a like period immediately following the date on which a determination of subjectivity to this act is issued, whichever occurs later.

(c) Any employer electing to become a rated governmental employer shall continue to be liable as a rated governmental employer until such employer files with the secretary a written notice terminating its election and not later than 30 days prior to the beginning of the calendar year for which such termination shall first be effective.

(d) A rated governmental employer shall report and make benefit cost payments based upon total wages paid during each calendar quarter.

(e) No rated governmental employer shall be eligible for a rate computed under subsection (g) of this section until there have been 24 consecutive calendar months immediately preceding the computation date throughout which benefits could have been charged against such employer's account.

(f) Each employer who has not been subject to this act for a sufficient period of time to have a rate computed under this subsection shall make quarterly payments at a calendar year rate expressed as a percentage of total wages and shall be the same for all rated governmental employers not eligible for a computed rate. The rate for rated governmental employers not eligible for a computed rate will be based upon the actual cost experience (benefits paid divided by total wages) of all rated governmental employers during the prior fiscal year ending March 31.

(g) Rated governmental employers eligible for a rate computation shall make quarterly payments at a calendar year rate determined by the experience of all rated governmental employers and the individual employer's experience. The rate shall be computed by the following method:

(1) An adjustment factor rounded to two decimal places shall be computed for all rated governmental employers by dividing total benefits paid by total benefits charged, reported by all rated governmental employers for the preceding fiscal year ending March 31;

(2) An experience factor, stated as a percent rounded to two decimal places, shall be computed for each eligible rated governmental employer by dividing benefits charged to such employer's account for the preceding fiscal year ending March 31, by the average of such employer's total wages reported for the two preceding fiscal years ending March 31;

(3) Benefit cost rates to be effective for the ensuing calendar year shall be computed by multiplying the experience factor determined in paragraph (2) of this subsection, by the adjustment factor determined in paragraph (1) of this subsection, rounding to the nearest .01%, except that no rated governmental employer's rate for any calendar year will be less than .1%.

(h) Whenever any governmental entity which acquires or in any manner succeeds to all the employment of another governmental entity and both the predecessor and successor have selected the same payment option, the successor shall acquire the experience rating account factors of the predecessor employer.  Contributing employer's experience rating account factors consist of the actual contribution and benefit experience and annual payrolls while the rated governmental employer's experience rating account factors consist of the actual benefit experience and annual payrolls.  If the successor employing unit was an employer subject to this act prior to the date of acquisition, the contribution rate or benefit cost rate for the period from such date to the end of the then current calendar year shall be the same as the rate with respect to the period immediately preceding the date of acquisition.  If the successor was not an employer prior to the date of acquisition, the rate shall be the rate applicable to the predecessor employer or employers with respect to the period immediately preceding the date of acquisition provided there was only one predecessor or there were only predecessors with identical rates.  In the event that the predecessors' rates are not identical, the successor's rate shall be a newly computed rate based upon the combined experience of the predecessors as of the computation date immediately preceding the date of acquisition.

(i) Benefit payments shall be charged to the account of each rated governmental employer in accordance with subsection (c) of K.S.A. 44-710 and amendments thereto.

(j) The secretary shall promptly notify each rated governmental employer of such employer's rate for the calendar year, which will become final unless an application for review and redetermination is filed in accordance with subsection (b) of K.S.A. 44-710 and amendments thereto.

(k) Rated governmental employers shall make benefit cost payments each calendar quarter.  Payments shall be computed by multiplying total wages by the benefit cost rate.  Payment of benefit cost payments for any calendar quarter which amounts to less than $1 shall not be required.

History: L. 1977, ch. 181, § 7; L. 1979, ch. 159, § 5; L. 1981, ch. 206, § 1; L. 1981, ch. 205, § 2; July 1.



44-710e Governmental entities; tax levy, use of proceeds; employee benefits contribution fund.

44-710e. Governmental entities; tax levy, use of proceeds; employee benefits contribution fund. Any city, county, school district or other governmental entity is hereby authorized to budget and pay the cost of providing unemployment insurance benefits for its employees as provided by this act from the various funds from which compensation is paid to its employees, and, if otherwise authorized by law to levy taxes, any such city, county or other governmental entity, except a school district, may levy annually an additional tax therefor, which, together with any other funds available, shall be sufficient to provide the cost thereof and, in the case of cities and counties, to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.  Any taxing subdivision authorized to levy a tax under this section, in lieu of levying such tax, may pay such costs from any employee benefits contribution fund established pursuant to K.S.A. 12-16,102, and amendments thereto.

History: L. 1977, ch. 181, § 8; L. 1978, ch. 296, § 16; L. 1978, ch. 163, § 6; L. 1979, ch. 52, § 154; L. 1990, ch. 66, § 41; May 31.



44-710f Counties to provide coverage for certain district court employees.

44-710f. Counties to provide coverage for certain district court employees. Any county plan pursuant to the employment security law shall include coverage for district court officers and employees whose total salary is payable by counties.

History: L. 1977, ch. 110, § 7; July 1.



44-710i Common paymaster; wages actually disbursed by employer.

44-710i. Common paymaster; wages actually disbursed by employer. For all purposes under the employment security law, whenever two or more employers which are related corporations, which concurrently employ the same individual in employment and which pay wages to such individual through a common paymaster and such common paymaster is one of such employers, each such employer shall be considered to have paid wages to such individual only in the amount of wages actually disbursed by such employer to such individual and such employer shall not be considered to have paid any amount of wages to such individual which was actually disbursed to such individual by another of such employers which concurrently employ such individual. This section shall be construed as part of the employment security law.

History: L. 1983, ch. 163, § 1; July 1.



44-711 Period of liability for contributions; election and termination of employer coverage; exceptions; document copies, fees.

44-711. Period of liability for contributions; election and termination of employer coverage; exceptions; document copies, fees. (a) Period of liability for contributions. Any employing unit which is or becomes an employer subject to this act within any calendar year shall be subject for all wages paid during the whole of such calendar year.

(b) Termination of liability. Except as otherwise provided in subsection (c) of this section, an employing unit shall cease to be an employer subject to this act only as of the first day of January of any calendar year, if it files with the secretary of labor, prior to the first day of May of such calendar year, a written application for termination of coverage and the secretary of labor finds that within the preceding calendar year the employing unit would not have been subject to this act except for paragraph (6) of subsection (h) of K.S.A. 44-703, and amendments thereto, and has been covered by this act throughout the most recently completed calendar year. The secretary of labor may at any time on the secretary's own initiative terminate the status of any employing unit as an employer subject to this law when satisfied that such employer has had no individuals in employment at any time during the three preceding calendar years.

(c) Election and termination. (1) An employing unit, not otherwise subject to this act, which files with the secretary of labor its written election to become an employer subject hereto for not less than two calendar years shall, with approval of such election by the secretary of labor, become an employer subject hereto to the same extent as all other employers, as of the date stated in such approval, and shall cease to be subject hereto as of January 1 of any calendar year subsequent to such two calendar years only if prior to the first day of May of such year it has filed with the secretary of labor a written application for termination.

(2) Any employing unit, for which services that do not constitute employment as defined in this act are performed, may file with the secretary of labor a written election that all such services performed by individuals in its employ in one or more distinct establishments or places of business shall be deemed to constitute employment for all the purposes of this act for not less than two calendar years. Upon approval of such election by the secretary of labor, such services shall be deemed to constitute employment subject to this act from and after the date stated in such approval. Such services shall cease to be deemed employment subject hereto as of January 1 of any calendar year subsequent to such two calendar years, only if prior to the first day of May of such year such employing unit has filed with the secretary of labor a written application for termination.

(d) Termination upon total transfer of experience rating .Notwithstanding the provisions of subsection (a) of this section, upon transfer of an experience rating account in accordance with subsections (b)(1) or (b)(2) of K.S.A. 44-710a, and amendments thereto, the predecessor employer shall automatically cease to be an employer subject to this act as of the date of transfer to the successor.

(e) Termination of account due to successorship. Notwithstanding the provisions of subsection (a) of this section, an employer's account shall be terminated when the business is acquired by a successor as provided in subsection (h)(4) of K.S.A. 44-703, and amendments thereto, or by a nonemploying unit. The account will be terminated as of the date of the acquisition.

History: L. 1937, ch. 255, § 11; L. 1938, ch. 51, § 2; L. 1941, ch. 264, § 8; L. 1945, ch. 220, § 8; L. 1949, ch. 288, § 7; L. 1951, ch. 307, § 5; L. 1955, ch. 251, § 5; L. 1971, ch. 180, § 7; L. 1973, ch. 205, § 9; L. 1976, ch. 370, § 65; L. 1977, ch. 181, § 6; L. 1983, ch. 169, § 6; L. 2004, ch. 179, § 62; July 1.



44-712 Employment security fund; loans from pooled money investment board, when.

44-712. Employment security fund; loans from pooled money investment board, when. (a) Establishment and control. There is hereby established as a special fund in the state treasury, separate and apart from all public moneys or funds of this state, an employment security fund, which shall be administered by the secretary as provided in this act. This fund shall consist of: (1) All contributions collected under this act; (2) interest earned upon any moneys in the fund; (3) all moneys credited to this state's account in the federal unemployment trust fund, pursuant to section 903 of the social security act, 42 U.S.C.A. § 1103, as amended; (4) any property or securities acquired through the use of moneys belonging to the fund, and all other moneys received for the fund from any other source; (5) all earnings of such property or securities. All moneys in this fund shall be mingled and undivided.

(b) Accounts and deposits. The state treasurer shall be ex officio custodian of the fund. Payments from the fund, and for the purposes of this act deposits with the secretary of the treasury of the United States shall not be deemed to be payments from the fund, shall be made by any commercially-accepted means approved by the secretary. There shall be maintained within the fund three separate accounts: (1) A clearing account; (2) an unemployment trust fund account, and (3) a benefit account. All money payable to the fund upon receipt thereof by the secretary, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the clearing account of the fund. Refunds payable pursuant to K.S.A. 44-717, and amendments thereto, may be paid from the clearing account of the fund by any commercially-accepted means approved by the secretary. After clearance thereof, all other moneys in the clearing account of the fund shall be immediately deposited with the secretary of the treasury of the United States of America to the credit of the account of this state in the federal unemployment trust fund established and maintained pursuant to section 904 of the social security act, 42 U.S.C.A. § 1104, as amended, any provisions of law in this state relating to the deposit, administration, release, or disbursement of moneys in the possession or custody of this state to the contrary notwithstanding. The benefit account of the fund shall consist of all moneys requisitioned from this state's account in the federal unemployment trust fund. Except as herein otherwise provided, moneys in the clearing and benefit accounts of the fund may be deposited by the state treasurer in any bank or public depository as is now provided by law for the deposit of general funds of the state, but no public deposit insurance charge or premium shall be paid out of the fund. Moneys in the clearing and benefit accounts of the fund shall not be commingled with other state funds and shall be maintained in separate bank accounts.

(c) Withdrawals. Moneys shall be requisitioned from this state's account in the federal unemployment trust fund solely for the payment of benefits and in accordance with the provisions of this act and the rules and regulations adopted by the secretary, except that moneys credited to this state's account pursuant to section 903 of the social security act, 42 U.S.C.A. § 1103, as amended, shall be used exclusively as provided in subsection (d) of this section. The secretary shall from time to time requisition from the federal unemployment trust fund such amounts, not exceeding the amounts standing to its account therein, as deemed necessary for the payment of benefits for a reasonable future period. Upon receipt thereof the state treasurer shall deposit such moneys in the benefit account of the fund and payments of benefits shall be charged solely against such benefit account of the fund. Expenditures of such moneys in the benefit account and refunds from the clearing account of the fund shall not be subject to any provisions of law requiring specific appropriations. Any balance of moneys requisitioned from the federal unemployment trust fund which remains unclaimed or unpaid in the benefit account of the fund after the expiration of the period for which such sums were requisitioned shall either be deducted from estimates for, and may be utilized for the payment of benefits during succeeding periods, or, in the discretion of the secretary shall be directed to be redeposited with the secretary of the treasury of the United States of America, to the credit of this state's account in the federal unemployment trust fund, as provided in subsection (b) of this section. All balances accrued from unpaid or canceled warrants issued pursuant to this section, notwithstanding the provisions of K.S.A. 10-812, and amendments thereto, shall remain in the benefit account of the fund, and be disbursed in accordance with the provisions of this act relating to such account.

(d) Administrative use. (1) Money credited to the account of this state in the federal unemployment trust fund by the secretary of the treasury of the United States of America, pursuant to section 903 of the social security act, 42 U.S.C.A. § 1103, as amended, may be requisitioned and used for the payment of expenses incurred in the administration of this act pursuant to a specific appropriation by the legislature, if expenses are incurred and the money is requisitioned after the enactment of an appropriation law which: (A) Specifies the purposes for which such money is appropriated and the amounts appropriated therefor, (B) limits the period within which such money may be obligated to a period ending not more than two years after the date of the enactment of the appropriation law, and (C) limits the amount which may be obligated during a twelve-month period beginning on July 1 and ending on the next June 30 to an amount which does not exceed the amount by which (i) the aggregate of the amounts credited to the account of this state pursuant to section 903 of the social security act, 42 U.S.C.A. § 1103, as amended, (ii) the aggregate of the amounts obligated pursuant to this subsection and amounts paid out for benefits and charged against the amounts credited to the account of this state. For the purposes of this subsection, amounts obligated during any such twelve-month period shall be charged against equivalent amounts which were first credited and which are not already so charged.

(2) Money credited to the account of this state pursuant to section 903 of the social security act, 42 U.S.C.A. § 1103, as amended, may not be withdrawn or obligated except for the payment of benefits and for the payment of expenses for the administration of this act and of public employment offices pursuant to this subsection (d).

(3) Money appropriated as provided by this subsection (d) for the payment of expenses of administration shall be requisitioned as needed for the payment of obligations incurred under such appropriation and, upon requisition shall be deposited in the state treasury to the credit of the employment security administration fund from which such payments shall be made. Money so deposited and credited shall, until expended, remain a part of the federal unemployment trust fund, and, if it will not be expended, shall be returned promptly to the account of this state in the federal unemployment trust fund.

(4) Notwithstanding paragraph (1), money credited with respect to federal fiscal years 1999, 2000 and 2001, shall be used solely for the administration of the UC program, and such money shall not otherwise be subject to the requirements of paragraph (1) when appropriated by the legislature.

(e) Management of funds upon discontinuance of federal unemployment trust fund. The provisions of subsections (a), (b), (c) and (d) of this section, to the extent that they relate to the federal unemployment trust fund, shall be operative only so long as such unemployment trust fund continues to exist and so long as the secretary of the treasury of the United States of America continues to maintain for this state a separate book account of all funds deposited therein by this state for benefit purposes, together with this state's proportionate share of the earnings of such unemployment trust fund, from which no other state is permitted to make withdrawals. If and when such unemployment trust fund ceases to exist, or such separate book account is no longer maintained, all moneys, properties or securities therein, belonging to the employment security fund of this state, shall be transferred to the state treasurer, to be administered by the secretary as a trust fund for the purpose of paying benefits under this act, and the director of investments upon the direction of the secretary shall have authority to hold, invest, transfer, sell, deposit, and release such moneys, and any properties, securities, or earnings acquired as an incident to such administration.

(f) Loans from the pooled money investment board, when authorized. (1) Pursuant to K.S.A. 2015 Supp. 75-4209(d), and amendments thereto, the pooled money investment board is hereby authorized and directed to make loans as requested by the secretary of labor to fund debt obligations to the federal government as may have been, or continue to be, incurred by the employment security fund.

(A) The line of credit so extended shall be at an interest rate not to exceed 2%; and

(B) shall remain in effect for a period of three years from the date of the first loan requested. The pooled money investment board may reauthorize this line of credit following the initial three year period if deemed mutually beneficial by the board and the secretary of labor.

(2) The secretary of labor is hereby authorized to request and receive loans from the pooled money investment fund for the purposes described herein.

(3) The outstanding balances of such loans in the aggregate shall not exceed the limit imposed by K.S.A. 2015 Supp. 75-4209(d), and amendments thereto.

(4) Any such loan shall not be deemed to be an indebtedness or debt of the state of Kansas within the meaning of section 6 of article 11 of the constitution of the state of Kansas.

(5) The pooled money investment board, secretary of labor, and state treasurer shall coordinate as needed to make the appropriate transfers and payment of moneys anticipated hereunder.

History: L. 1937, ch. 255, § 12; L. 1939, ch. 214, § 4; L. 1941, ch. 264, § 9; L. 1945, ch. 220, § 9; L. 1947, ch. 291, § 5; L. 1949, ch. 288, § 8; L. 1957, ch. 296, § 2; L. 1965, ch. 321, § 1; L. 1969, ch. 247, § 1; L. 1974, ch. 206, § 1; L. 1976, ch. 370, § 66; L. 1983, ch. 170, § 1; L. 1987, ch. 191, § 7; L. 1992, ch. 74, § 3; L. 1996, ch. 254, § 10; L. 1998, ch. 124, § 3; L. 2001, ch. 5, § 141; L. 2007, ch. 132, § 2; L. 2011, ch. 85, § 8;  May 19.



44-713 Merit awards for certain employees.

44-713. Merit awards for certain employees. The secretary of labor, in recognition of meritorious service by individual employees who serve in the administration of the employment security law and who receive a preponderant share of their compensation through the employment security administration fund, is hereby authorized to make meritorious service awards, including the presentation of a service award pin and certificate to each of such employees when such employee has served in such administration a minimum of 10 years. The secretary may also present to each of such employees an additional pin and certificate for each additional five year period of satisfactory service in the administration of the law. The cost of each such pin and certificate shall be paid from the employment security administration fund in the same manner as other expenses of administering the employment security law are paid.

History: L. 1937, ch. 255, § 13; L. 1941, ch. 264, § 10; L. 1947, ch. 291, § 6; L. 1953, ch. 248, § 1; L. 1959, ch. 223, § 6; L. 1961, ch. 246, § 1; L. 1967, ch. 282, § 1; L. 1970, ch. 191, § 7; L. 1974, ch. 361, § 60; L. 1976, ch. 357, § 2; L. 1976, ch. 370, § 67; L. 2004, ch. 179, § 63; July 1.



44-713a In-service training.

44-713a. In-service training. Pursuant to 42 U.S.C.A. § 1101 et seq., the secretary of labor may accept assistance from the United States secretary of labor to conduct in-service training either directly or through contracts with institutions of higher education or other qualified agencies, organizations or institutions, to conduct programs and courses designed to train individuals to prepare them or improve their qualifications for service in the administration of Kansas employment security programs.

History: L. 1971, ch. 180, § 9; L. 1976, ch. 370, § 68; L. 2004, ch. 179, § 64; July 1.



44-714 Administration of act; powers and duties of secretary; employees; reports and records, confidentiality; disclosure of information; witnesses, oaths and subpoenas; state-federal cooperation; fees for document copies.

44-714. Administration of act; powers and duties of secretary; employees; reports and records, confidentiality; disclosure of information; witnesses, oaths and subpoenas; state-federal cooperation; fees for document copies. (a) Duties and powers of secretary. It shall be the duty of the secretary to administer this act and the secretary shall have power and authority to adopt, amend or revoke such rules and regulations, to employ such persons, make such expenditures, require such reports, make such investigations, and take such other action as the secretary deems necessary or suitable to that end. Such rules and regulations may be adopted, amended, or revoked by the secretary only after public hearing or opportunity to be heard thereon. The secretary shall determine the organization and methods of procedure in accordance with the provisions of this act, and shall have an official seal which shall be judicially noticed. The secretary shall make and submit reports for the administration of the employment security law in the manner prescribed by K.S.A. 75-3044 to 75-3046, inclusive, and 75-3048, and amendments thereto. Whenever the secretary believes that a change in contribution or benefit rates will become necessary to protect the solvency of the fund, the secretary shall promptly so inform the governor and the legislature, and make recommendations with respect thereto.

(b) Publication. The secretary shall cause to be printed for distribution to the public the text of this act, the secretary's rules and regulations and any other material the secretary deems relevant and suitable and shall furnish the same to any person upon application therefor.

(c) Personnel. Subject to other provisions of this act, the secretary is authorized to appoint, fix the compensation, and prescribe the duties and powers of such officers, accountants, deputies, attorneys, experts and other persons as may be necessary in carrying out the provisions of this act. The secretary may delegate to any such person so appointed such power and authority as the secretary deems reasonable and proper for the effective administration of this act, and may in the secretary's discretion bond any person handling moneys or signing checks under the employment security law.

(d) Employment stabilization. The secretary, with the advice and aid of the appropriate divisions of the department of labor, shall take all appropriate steps to reduce and prevent unemployment; to encourage and assist in the adoption of practical methods of vocational training, retraining and vocational guidance; to investigate, recommend, advise, and assist in the establishment and operation, by municipalities, counties, school districts and the state, of reserves for public works to be used in time of business depression and unemployment; to promote the reemployment of unemployed workers throughout the state in every other way that may be feasible; and to these ends to carry on and publish the results of investigations and research studies.

(e) Records and reports. Each employing unit shall keep true and accurate work records, containing such information as the secretary may prescribe. Such records shall be open to inspection and subject to being copied by the secretary or the secretary's authorized representatives at any reasonable time and shall be preserved for a period of five years from the due date of the contributions or payments in lieu of contributions for the period to which they relate. Only one audit shall be made of any employer's records for any given period of time. Upon request the employing unit shall be furnished a copy of all findings by the secretary or the secretary's authorized representatives, resulting from such audit. A special inquiry or special examination made for a specific and limited purpose shall not be considered to be an audit for the purpose of this subsection. The secretary may require from any employing unit any sworn or unsworn reports, with respect to persons employed by it, which the secretary deems necessary for the effective administration of this act. Information thus obtained or obtained from any individual pursuant to the administration of this act shall be held confidential, except to the extent necessary for the proper presentation of a claim by an employer or employee under the employment security law, and shall not be published or be open to public inspection, other than to public employees in the performance of their public duties, in any manner revealing the individual's or employing unit's identity. The secretary may publish or otherwise disclose appeals records and decisions, and precedential determinations on coverage of employers, employment and wages, provided all social security numbers have been removed. Any claimant or employing unit or their representatives at a hearing before an appeal tribunal or the secretary shall be supplied with information from such records to the extent necessary for the proper presentation of the claim. The transcript made at any such benefits hearing shall not be discoverable or admissible in evidence in any other proceeding, hearing or determination of any kind or nature. In the event of any appeal of a benefits matter, the transcript shall be sealed by the hearing officer and shall be available only to any reviewing authority who shall reseal the transcript after making a review of it. In no event shall such transcript be deemed a public record. Nothing in this subsection shall be construed to prohibit disclosure of any information obtained under the employment security law, including hearing transcripts, upon request of either of the parties, for the purpose of administering or adjudicating a claim for benefits under the provisions of any other state program, except that any party receiving such information shall be prohibited from further disclosure and shall be subject to the same duty of confidentiality otherwise imposed by this subsection and shall be subject to the penalties imposed by this subsection for violations of such duty of confidentiality. Nothing in this subsection shall be construed to prohibit disclosure of any information obtained under the employment security law, including hearing transcripts, for use as evidence in a criminal investigation or in open court in a criminal prosecution or at an appeal hearing under the employment security law. Nothing in this subsection shall be construed to prohibit disclosure of any information obtained under the employment security law, including hearing transcripts to an agent or contractor of a public official to whom disclosure is permissible under the employment security law, except that any party receiving such information shall be prohibited from further disclosure and shall be subject to the same duty of confidentiality otherwise imposed by this subsection and shall be subject to the penalties imposed by this subsection for violations of such duty of confidentiality. If the secretary or any officer or employee of the secretary violates any provisions of this subsection, the secretary or such officer or employee shall be fined not less than $20 nor more than $200 or imprisoned for not longer than 90 days, or both. Original records of the agency and original paid benefit warrants of the state treasurer may be made available to the employment security agency of any other state or the federal government to be used as evidence in prosecution of violations of the employment security law of such state or federal government. Photostatic copies of such records shall be made and where possible shall be substituted for original records introduced in evidence and the originals returned to the agency.

(f) Oaths and witnesses. In the discharge of the duties imposed by the employment security law, the chairperson of an appeal tribunal, an appeals referee, the secretary or any duly authorized representative of the secretary shall have power to administer oaths and affirmations, take depositions, issue interrogatories, certify to official acts, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda and other records deemed necessary as evidence in connection with a disputed claim or the administration of the employment security law.

(g) Subpoenas, service. Upon request, service of subpoenas shall be made by the sheriff of a county within that county, by the sheriff's deputy, by any other person who is not a party and is not less than 18 years of age or by some person specially appointed for that purpose by the secretary of labor or the secretary's designee. A person not a party as described above or a person specially appointed by the secretary or the secretary's designee to serve subpoenas may make service any place in the state. The subpoena shall be served as follows:

(1) Individual. Service upon an individual, other than a minor or incapacitated person, shall be made: (A) By delivering a copy of the subpoena to the individual personally; (B) by leaving a copy at such individual's dwelling house or usual place of abode with some person of suitable age and discretion then residing therein; (C) by leaving a copy at the business establishment of the employer with an officer or employee of the establishment; (D) by delivering a copy to an agent authorized by appointment or by law to receive service of process, but if the agent is one designated by a statute to receive service, such further notice as the statute requires shall be given; or (E) if service as prescribed above in subparagraphs (A), (B), (C) or (D) cannot be made with due diligence, by leaving a copy of the subpoena at the individual's dwelling house, usual place of abode or usual business establishment, and by mailing a notice by first-class mail to the place that the copy has been left.

(2) Corporations and partnerships. Service upon a domestic or foreign corporation or upon a partnership or other unincorporated association, when by law it may be sued as such, shall be made by delivering a copy of the subpoena to an officer, partner or resident managing or general agent thereof, or by leaving the copy at any business office of the employer with the person having charge thereof or by delivering a copy to any other agent authorized by appointment or required by law to receive service of process, if the agent is one authorized by law to receive service and, if the law so requires, by also mailing a copy to the employer.

(3) Refusal to accept service. In all cases when the person to be served, or an agent authorized by such person to accept service of petitions and summonses shall refuse to receive copies of the subpoena, the offer of the duly authorized process server to deliver copies thereof and such refusal shall be sufficient service of such subpoena.

(4) Proof of service. (A) Every officer to whom a subpoena or other process shall be delivered for service within or without the state, shall make return thereof in writing stating the time, place and manner of service of such writ and shall sign such officer's name to such return.

(B) If service of the subpoena is made by a person appointed by the secretary or the secretary's designee to make service, or any other person described in subsection (g), such person shall make an affidavit as to the time, place and manner of service thereof in a form prescribed by the secretary or the secretary's designee.

(5) Time for return. The officer or other person receiving a subpoena shall make a return of service promptly and shall send such return to the secretary or the secretary's designee in any event within 10 days after the service is effected. If the subpoena cannot be served it shall be returned to the secretary or the secretary's designee within 30 days after the date of issue with a statement of the reason for the failure to serve the same.

(h) Subpoenas, enforcement. In case of contumacy by or refusal to obey a subpoena issued to any person, any court of this state within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which such person guilty of contumacy or refusal to obey is found, resides or transacts business, upon application by the secretary or the secretary's duly authorized representative, shall have jurisdiction to issue to such person an order requiring such person to appear before the secretary, or the secretary's duly authorized representative, to produce evidence, if so ordered, or to give testimony relating to the matter under investigation or in question. Failure to obey such order of the court may be punished by the court as a contempt thereof. Any person who, without just cause, shall fail or refuse to attend and testify or to answer any lawful inquiry or to produce books, papers, correspondence, memoranda or other records in obedience to the subpoena of the secretary or the secretary's duly authorized representative shall be punished by a fine of not less than $200 or by imprisonment of not longer than 60 days, or both, and each day such violation continued shall be deemed to be a separate offense.

(i) State-federal cooperation. In the administration of this act, the secretary shall cooperate to the fullest extent consistent with the provisions of this act, with the federal security agency, shall make such reports, in such form and containing such information as the federal security administrator may from time to time require, and shall comply with such provisions as the federal security administrator may from time to time find necessary to assure the correctness and verification of such reports; and shall comply with the regulations prescribed by the federal security agency governing the expenditures of such sums as may be allotted and paid to this state under title III of the social security act for the purpose of assisting in the administration of this act. Upon request therefor the secretary shall furnish to any agency of the United States charged with the administration of public works or assistance through public employment, the name, address, ordinary occupation, and employment status of each recipient of benefits and such recipient's rights to further benefits under this act.

(j) Reciprocal arrangements. The secretary shall participate in making reciprocal arrangements with appropriate and duly authorized agencies of other states or of the federal government, or both, whereby:

(1) Services performed by an individual for a single employing unit for which services are customarily performed in more than one state shall be deemed to be services performed entirely within any one of the states: (A) In which any part of such individual's service is performed; (B) in which such individual maintains residence; or (C) in which the employing unit maintains a place of business, provided there is in effect as to such services, an election, approved by the agency charged with the administration of such state's unemployment compensation law, pursuant to which all the services performed by such individual for such employing units are deemed to be performed entirely within such state;

(2) service performed by not more than three individuals, on any portion of a day but not necessarily simultaneously, for a single employing unit which customarily operates in more than one state shall be deemed to be service performed entirely within the state in which such employing unit maintains the headquarters of its business; provided that there is in effect, as to such service, an approved election by an employing unit with the affirmative consent of each such individual, pursuant to which service performed by such individual for such employing unit is deemed to be performed entirely within such state;

(3) potential rights to benefits accumulated under the employment compensation laws of one or more states or under one or more such laws of the federal government, or both, may constitute the basis for the payments of benefits through a single appropriate agency under terms which the secretary finds will be fair and reasonable as to all affected interests and will not result in any substantial loss to the fund;

(4) wages or services, upon the basis of which an individual may become entitled to benefits under an unemployment compensation law of another state or of the federal government, shall be deemed to be wages for insured work for the purpose of determining such individual's rights to benefits under this act, and wages for insured work, on the basis of which an individual may become entitled to benefits under this act, shall be deemed to be wages or services on the basis of which unemployment compensation under such law of another state or of the federal government is payable, but no such arrangement shall be entered into unless it contains provisions for reimbursements to the fund for such of the benefits paid under this act upon the basis of such wages or services, and provisions for reimbursements from the fund for such of the compensation paid under such other law upon the basis of wages for insured work, as the secretary finds will be fair and reasonable as to all affected interests; and

(5) (A) contributions due under this act with respect to wages for insured work shall be deemed for the purposes of K.S.A. 44-717, and amendments thereto, to have been paid to the fund as of the date payment was made as contributions therefor under another state or federal unemployment compensation law, but no such arrangement shall be entered into unless it contains provisions for such reimbursements to the fund of such contributions and the actual earnings thereon as the secretary finds will be fair and reasonable as to all affected interests;

(B) reimbursements paid from the fund pursuant to subsection (j)(4) shall be deemed to be benefits for the purpose of K.S.A. 44-704 and 44-712, and amendments thereto; the secretary is authorized to make to other state or federal agencies, and to receive from such other state or federal agencies, reimbursements from or to the fund, in accordance with arrangements entered into pursuant to the provisions of this section or any other section of the employment security law;

(C) the administration of this act and of other state and federal unemployment compensation and public employment service laws will be promoted by cooperation between this state and such other states and the appropriate federal agencies in exchanging services and in making available facilities and information; the secretary is therefore authorized to make such investigations, secure and transmit such information, make available such services and facilities and exercise such of the other powers provided herein with respect to the administration of this act as the secretary deems necessary or appropriate to facilitate the administration of any such unemployment compensation or public employment service law and, in like manner, to accept and utilize information, service and facilities made available to this state by the agency charged with the administration of any such other unemployment compensation or public employment service law; and

(D) to the extent permissible under the laws and constitution of the United States, the secretary is authorized to enter into or cooperate in arrangements whereby facilities and services provided under this act and facilities and services provided under the unemployment compensation law of any foreign government may be utilized for the taking of claims and the payment of benefits under the employment security law of this state or under a similar law of such government.

(k) Records available. The secretary may furnish the railroad retirement board, at the expense of such board, such copies of the records as the railroad retirement board deems necessary for its purposes.

(l) Destruction of records, reproduction and disposition. The secretary may provide for the destruction, reproduction, temporary or permanent retention, and disposition of records, reports and claims in the secretary's possession pursuant to the administration of the employment security law provided that prior to any destruction of such records, reports or claims the secretary shall comply with K.S.A. 75-3501 to 75-3514, inclusive, and amendments thereto.

(m) Federal cooperation. The secretary may afford reasonable cooperation with every agency of the United States charged with administration of any unemployment insurance law.

(n) The secretary is hereby authorized to fix, charge and collect fees for copies made of public documents, as defined by K.S.A. 45-217(c), and amendments thereto, by xerographic, thermographic or other photocopying or reproduction process, in order to recover all or part of the actual costs incurred, including any costs incurred in certifying such copies. All moneys received from fees charged for copies of such documents shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the employment security administration fund. No such fees shall be charged or collected for copies of documents that are made pursuant to a statute which requires such copies to be furnished without expense.

History: L. 1937, ch. 255, § 14; L. 1939, ch. 214, § 5; L. 1941, ch. 264, § 11; L. 1943, ch. 190, § 6; L. 1945, ch. 220, § 11; L. 1947, ch. 291, § 7; L. 1949, ch. 288, § 9; L. 1951, ch. 307, § 6; L. 1965, ch. 506, § 24; L. 1965, ch. 322, § 1; L. 1973, ch. 205, § 10; L. 1974, ch. 348, § 16; L. 1975, ch. 416, § 4; L. 1976, ch. 370, § 69; L. 1979, ch. 159, § 6; L. 1983, ch. 169, § 7; L. 1986, ch. 191, § 4; L. 1987, ch. 191, § 8; L. 1990, ch. 122, § 17; L. 1991, ch. 145, § 2; L. 1996, ch. 232, § 4; L. 2001, ch. 5, § 142; L. 2004, ch. 179, § 65; L. 2013, ch. 106, § 10; L. 2014, ch. 9, § 2; L. 2015, ch. 57, § 6; July 1.



44-715 Kansas state employment service; officers and employees; appointments; powers and duties.

44-715. Kansas state employment service; officers and employees; appointments; powers and duties. (a) State employment service. The secretary of labor shall establish and maintain employment offices in such number and in such places as may be necessary for the proper administration of this act and for the purposes of performing such duties as are within the purview of the act of congress entitled "An act to provide for the establishment of a national employment system and for cooperation with the states in the promotion of such system, and for other purposes," approved June 6, 1933 (48 Stat. 113; U.S.C., title 29, sec. 49 (c) as amended). The secretary of labor shall be charged with the duty of cooperating with any official or agency of the United States having powers or duties under the provisions of such act of congress, as amended, and to do and perform all things necessary to secure to this state the benefits of such act of congress, as amended, in the promotion and maintenance of a system of employment offices. The provisions of such act of congress, as amended, are hereby accepted by this state, in conformity with such act, and this state will observe and comply with the requirements thereof. The secretary of labor is hereby designated and constituted the agency of this state for the purpose of such act. The secretary of labor shall appoint such officers and employees as may be necessary for the administration of the act of which this section is amendatory. Such appointments shall be made in accordance with regulations prescribed by the director of the United States employment service. The secretary of labor may cooperate with or enter into agreements with the railroad retirement board with respect to the establishment, maintenance, and use of free employment service facilities.

(b) Financing. All moneys received by this state under such act of congress, as amended, shall be paid into the employment security administration fund, and such moneys are hereby made available to the secretary of labor to be expended as provided by this section and by such act of congress. For the purpose of establishing and maintaining free public employment offices, the secretary is authorized to enter into agreements with the railroad retirement board, or any other agency of the United States charged with the administration of an unemployment compensation law, with any political subdivision of this state or with any private nonprofit organization, and as a part of any such agreement the secretary of labor may accept moneys, services, or quarters as a contribution to the employment service account, and the political subdivisions of this state are hereby authorized to raise and expend moneys, services, or quarters as contribution to the employment service account.

History: L. 1937, ch. 255, § 15; L. 1938, ch. 51, § 3; L. 1939, ch. 214, § 6; L. 1941, ch. 264, § 12; L. 1947, ch. 291, § 8; L. 1949, ch. 288, § 10; L. 1976, ch. 370, § 70; L. 2004, ch. 179, § 66; July 1.



44-716 Employment security administration fund.

44-716. Employment security administration fund. (a) Special fund. There is hereby created in the state treasury a special fund to be known as the employment security administration fund. All moneys in this fund which are received from the federal government or any agency thereof, except money received pursuant to subsection (d) of K.S.A. 44-712, and amendments thereto, shall be expended solely for the purposes and in the amounts found necessary by the United States secretary of labor for the proper and efficient administration of this act. The fund shall consist of all moneys appropriated by this state and all moneys received from the United States of America, or any agency thereof, including the federal security agency, the railroad retirement board, and any proceeds realized from the sale or disposition of any equipment or supplies which may no longer be necessary for the proper administration of this act, or from any other source, for such purposes, except that moneys received from the railroad retirement board or from any other state as compensation for services or facilities supplied to the board shall be paid into this fund on the same basis as expenditures are made for such service or facilities from such fund. All moneys in this fund shall be deposited, administered, and disbursed, in the same manner and under the same conditions and requirements as is provided by law for other special funds in the state treasury. All balances accrued from unpaid or canceled warrants issued pursuant to this section, notwithstanding the provisions of K.S.A. 10-812, and amendments thereto, shall remain in the employment security administration fund, and be disbursed in accordance with the provisions of this act relating to such account. Notwithstanding any provision of this section, all money requisitioned and deposited in this fund pursuant to subsection (d) of K.S.A. 44-712, and amendments thereto, shall remain part of the employment security administration fund and shall be used only in accordance with the conditions specified in subsection (d) of K.S.A. 44-712, and amendments thereto.

(b) Appropriations. There shall be appropriated to the employment security administration fund, from any moneys in the state treasury not otherwise appropriated, the sum necessary to match the amount as may be provided and granted to this state under the provisions of the act of congress entitled "an act to provide for the establishment of a national employment system and for cooperation with states in the promotion of such system, and for other purposes," approved June 6, 1933 (48 Stat. 113; U.S.C., title 29, sec. 49 (cl) as amended). Pursuant to an estimate by the secretary of labor of the amount of money required during the ensuing calendar quarter from the sums appropriated, such amount shall be credited to the administration fund at the beginning of each quarter, and additional amounts may be credited by special request of the secretary of labor. The director of accounts and reports is hereby authorized and directed to draw warrants upon the treasurer of the state for the amounts appropriated upon vouchers approved by the secretary of labor.

(c) Reimbursement of fund. This state recognizes its obligation to replace, and hereby pledges the faith of this state that funds will be provided in the future, and applied to the replacement of, any moneys received after July 1, 1941, from the federal security agency under title III of the social security act, pursuant to the provisions of section 303 (a) 8 and 9 of the social security act, as amended, which the federal security administrator finds have, because of any action or contingency, been lost or have been expended for purposes other than, or in amounts in excess of, those found necessary by the federal security administrator to the proper administration of this act. Such moneys shall be promptly replaced by moneys appropriated for such purpose from the general funds of this state to the employment security administration fund for expenditures as provided in subsection (a) of this section. The secretary of labor shall promptly report to the governor, to the legislature, the amount required for such replacement. In the event that section 303 (a) 8 and 9 of the social security act is repealed or held inoperative for any reason whatsoever then this paragraph shall be null and void.

History: L. 1937, ch. 255, § 16; L. 1939, ch. 214, § 7; L. 1941, ch. 264, § 13; L. 1947, ch. 291, § 9; L. 1949, ch. 288, § 11; L. 1957, ch. 296, § 3; L. 1965, ch. 86, § 2; L. 1976, ch. 370, § 71; L. 2004, ch. 179, § 67; July 1.



44-716a Special employment security fund; creation; authorized expenditures and transfers.

44-716a. Special employment security fund; creation; authorized expenditures and transfers. (a) There is hereby created in the state treasury a special fund to be known as the special employment security fund. All interest and penalties collected under the provisions of the Kansas employment security law shall be paid into this fund. No such moneys shall be expended or available for expenditure in any manner which would permit their substitution for, or a corresponding reduction in, federal funds which in the absence of such moneys would be available to finance expenditures for the administration of the employment security law. Nothing in this section shall prevent such moneys from being used as a revolving fund, to cover expenditures, necessary and proper under the law, for which federal funds have been duly requested but not yet received, subject to the charging of such expenditures against such funds when received. Except as otherwise authorized by this section or by appropriations act, the moneys in this fund may be used by the secretary of labor only for the payment of costs of administration which are found not to have been properly and validly chargeable against federal grants, or other funds, received for or in the employment security administration fund. In addition to the other purposes for which expenditures may be made from the special employment security fund as authorized by this section or by appropriations act, moneys from this fund may be used to finance activities as deemed necessary by the secretary of labor for the efficient operation of activities under or the administration of the employment security law, except that (1) no moneys shall be used for such purposes unless the secretary has determined that no other funds are available or can be properly used to finance expenditures for such purposes, and (2) expenditures during any fiscal year for purposes authorized under this section shall not exceed $110,000 except upon approval of the state finance council acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed by subsection (c) of K.S.A. 75-3711c, and amendments thereto. No expenditures of this fund shall be made except on written authorization by the governor and the secretary of labor.

(b) The director of accounts and reports is hereby directed to draw warrants upon the state treasurer against the money in the special employment security fund for the use and purposes authorized under this section upon vouchers, approved by the secretary of labor, and accompanied by the written authorization of the governor and the secretary of labor. The moneys in this fund are hereby specifically made available to replace, within a reasonable time, any moneys received by this state pursuant to section 302 of the federal social security act, as amended, which, because of any action or contingency, have been lost or have been expended for purposes other than, or in amounts in excess of, those necessary for the proper administration of the employment security law. The moneys in this fund shall be continuously available to the secretary of labor for expenditure in accordance with the provisions of this section and shall not lapse at any time or be transferred to any other fund, except as otherwise authorized in subsection (c) or subsection (d).

(c) In addition to expenditures authorized by this section, the director of accounts and reports may transfer funds from the special employment security fund to the accounting services recovery fund as provided in K.S.A. 75-3728b and 75-6210, and amendments thereto.

(d) In addition to expenditures authorized by this section, the director of accounts and reports is directed and authorized to transfer funds from the special employment security fund to the department of labor federal indirect cost offset fund on July 1 of each year in the amount contained in appropriation bills to be expended from the federal indirect cost offset fund for that fiscal year.

(e) In addition to expenditures authorized by this section, the director of accounts and reports is directed and authorized to transfer funds from the special employment security fund to the clearing account of the employment security fund to be expended in the payment of interest due employers from erroneously collected contributions or benefit cost payments as provided in subsection (h) of K.S.A. 44-717, and amendments thereto.

(f) In addition to expenditures authorized by this section, the director of accounts and reports is directed and authorized to transfer funds from the special employment security fund to the clearing account of the employment security fund to be expended in the payment of fees assessed for the electronic payments or credit card payments of contributions, benefit cost payments or reimbursing payments in lieu of contributions from employers.

History: L. 1945, ch. 220, § 10; L. 1947, ch. 291, § 10; L. 1949, ch. 288, § 12; L. 1957, ch. 297, § 7; L. 1976, ch. 370, § 72; L. 1983, ch. 289, § 6; L. 1986, ch. 192, § 1; L. 1987, ch. 37, § 6; L. 1988, ch. 16, § 29; L. 1989, ch. 13, § 23; L. 1991, ch. 145, § 3; L. 1998, ch. 124, § 4; L. 2004, ch. 179, § 68; L. 2005, ch. 138, § 3; July 1.



44-717 Collection of employer payments; penalties and interest, interest assessments, past-due reports and payments; priorities; liens, enforcement; seizure and sale of property; procedure; refunds; cash deposit or bond; liability of officers and stockholders and members and managers of limited liability companies; electronic filing of wage reports, contribution returns and payments; waiver of electronic filing; grace period for certain penalties.

44-717. Collection of employer payments; penalties and interest, interest assessments, past-due reports and payments; priorities; liens, enforcement; seizure and sale of property; procedure; refunds; cash deposit or bond; liability of officers and stockholders and members and managers of limited liability companies; electronic filing of wage reports, contribution returns and payments; waiver of electronic filing; grace period for certain penalties. (a) (1) Penalties on past-due reports, interest on past-due contributions, payments in lieu of contributions, benefit cost payments and interest assessments made under K.S.A. 44-710a, and amendments thereto. Any employer or any officer or agent of an employer, who fails to file any wage report or contribution return by the last day of the month following the close of each calendar quarter to which they are related shall pay a penalty as provided by this subsection for each month or fraction of a month until the report or return is received by the secretary of labor except that for calendar years 2010 and 2011 an employer or any officer or agent of the employer shall have up to 90 days past the due date for any of the first three calendar quarters in a calendar year to pay such employer's contribution without being charged any interest, however, when the 90 day period has passed, the provisions of this section shall apply. The penalty for each month or fraction of a month shall be an amount equal to .05% of the total wages paid by the employer during the quarter, except that no penalty shall be less than $25 nor more than $200 for each such report or return not timely filed. Contributions, benefit cost payments and interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, unpaid by the last day of the month following the last calendar quarter to which they are related and payments in lieu of contributions unpaid 30 days after the mailing of the statement of benefit charges, shall bear interest at the rate of 1% per month or fraction of a month until payment is received by the secretary of labor except that an employing unit, which is not theretofore subject to this law and which becomes an employer and does not refuse to make the reports, returns and contributions, payments in lieu of contributions and benefit cost payments required under this law, shall not be liable for such penalty or interest if the wage reports and contribution returns required are filed and the contributions, payments in lieu of contributions or benefit cost payments required are paid within 10 days following notification by the secretary of labor that a determination has been made fixing its status as an employer subject to this law. Upon written request and good cause shown, the secretary of labor may abate any penalty or interest or portion thereof provided for by this subsection. Interest amounting to less than $5 shall be waived by the secretary of labor and shall not be collected. Penalties and interest collected pursuant to this subsection shall be paid into the special employment security fund. For all purposes under this section, amounts assessed as surcharges under subsection (j) or under K.S.A. 44-710a, and amendments thereto, shall be considered to be contributions and shall be subject to penalties and interest imposed under this section and to collection in the manner provided by this section. For all purposes under this section, amounts assessed under K.S.A. 44-710a, and amendments thereto, shall be subject to penalties and interest imposed under this section and to collection in the manner provided in this section. For purposes of this subsection, a wage report, a contribution return, a contribution, a payment in lieu of contribution, a benefit cost payment or an interest assessment made pursuant to K.S.A. 44-710a, and amendments thereto, is deemed to be filed or paid as of the date it is placed in the United States mail.

(2) Notices of payment and reporting delinquency to Indian tribes or their tribal units shall include information that failure to make full payment within the prescribed time frame:

(i) Will cause the Indian tribe to be liable for taxes under FUTA;

(ii) will cause the Indian tribe to lose the option to make payments in lieu of contributions;

(iii) could cause the Indian tribe to be excepted from the definition of "employer," as provided in paragraph (h)(3) of K.S.A. 44-703, and amendments thereto, and services in the employ of the Indian tribe, as provided in paragraph (i)(3)(E) of K.S.A. 44-703, and amendments thereto, to be excepted from "employment."

(b) Collection. (1) If, after due notice, any employer defaults in payment of any penalty, contributions, payments in lieu of contributions, benefit cost payments, interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, or interest thereon the amount due may be collected by civil action in the name of the secretary of labor and the employer adjudged in default shall pay the cost of such action. Civil actions brought under this section to collect contributions, payments in lieu of contributions, benefit cost payments, interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, penalties, or interest thereon from an employer shall be heard by the district court at the earliest possible date and shall be entitled to preference upon the calendar of the court over all other civil actions except petitions for judicial review under this act and cases arising under the workmen's compensation act. All liability determinations of contributions due, payments in lieu of contributions, benefit cost payments and interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, due shall be made within a period of five years from the date such contributions, payments in lieu of contributions, benefit cost payments and interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, were due except such determinations may be made for any time when an employer has filed fraudulent reports with intent to evade liability.

(2) Any employing unit which is not a resident of this state and which exercises the privilege of having one or more individuals perform service for it within this state and any resident employing unit which exercises that privilege and thereafter removes from this state, shall be deemed thereby to appoint the secretary of state as its agent and attorney for the acceptance of process in any civil action under this subsection. In instituting such an action against any such employing unit the secretary of labor shall cause such process or notice to be filed with the secretary of state and such service shall be sufficient service upon such employing unit and shall be of the same force and validity as if served upon it personally within this state. The secretary of labor shall send notice immediately of the service of such process or notice, together with a copy thereof, by registered or certified mail, return receipt requested, to such employing unit at its last-known address and such return receipt, the affidavit of compliance of the secretary of labor with the provisions of this section, and a copy of the notice of service, shall be appended to the original of the process filed in the court in which such civil action is pending.

(3) The district courts of this state shall entertain, in the manner provided in subsections (b)(1) and (b)(2), actions to collect contributions, payments in lieu of contributions, interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, and other amounts owed including interest thereon for which liability has accrued under the employment security law of any other state or of the federal government.

(c) Priorities under legal dissolutions or distributions. In the event of any distribution of employer's assets pursuant to an order of any court under the laws of this state, including but not limited to any probate proceeding, interpleader, receivership, assignment for benefit of creditors, adjudicated insolvency, composition or similar proceedings, contributions payments in lieu of contributions or interest assessments made under K.S.A. 44-710a, and amendments thereto, then or thereafter due shall be paid in full from the moneys which shall first come into the estate, prior to all other claims, except claims for wages of not more than $250 to each claimant, earned within six months of the commencement of the proceedings. In the event of an employer's adjudication in bankruptcy, judicially confirmed extension proposal, or composition, under the federal bankruptcy act of 1898, as amended, contributions then or thereafter due shall be entitled to such priority as is provided in that act for taxes due any state of the United States.

(d) Assessments. If any employer fails to file a report or return required by the secretary of labor for the determination of contributions, or payments in lieu of contributions, or benefit cost payments, the secretary of labor may make such reports or returns or cause the same to be made, on the basis of such information as the secretary may be able to obtain and shall collect the contributions, payments in lieu of contributions or benefit cost payments as determined together with any interest due under this act. The secretary of labor shall immediately forward to the employer a copy of the assessment by registered or certified mail to the employer's address as it appears on the records of the agency, and such assessment shall be final unless the employer protests such assessment and files a corrected report or return for the period covered by the assessment within 15 days after the mailing of the copy of assessment. Failure to receive such notice shall not invalidate the assessment. Notice in writing shall be presumed to have been given when deposited as certified or registered matter in the United States mail, addressed to the person to be charged with notice at such person's address as it appears on the records of the agency.

(e) (1) Lien. If any employer or person who is liable to pay contributions, payments in lieu of contributions, benefit cost payments and interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, neglects or refuses to pay the same after demand, the amount, including interest and penalty, shall be a lien in favor of the state of Kansas, secretary of labor, upon all property and rights to property, whether real or personal, belonging to such employer or person. Such lien shall not be valid as against any mortgagee, pledgee, purchaser or judgment creditor until notice thereof has been filed by the secretary of labor in the office of register of deeds in any county in the state of Kansas, in which such property is located, and when so filed shall be notice to all persons claiming an interest in the property of the employer or person against whom filed. The register of deeds shall enter such notices in the financing statement record and shall also record the same in full in miscellaneous record and index the same against the name of the delinquent employer. The register of deeds shall accept, file, and record such notice without prepayment of any fee, but lawful fees shall be added to the amount of such lien and collected when satisfaction is presented for entry. Such lien shall be satisfied of record upon the presentation of a certificate of discharge by the state of Kansas, secretary of labor. Nothing contained in this subsection shall be construed as an invalidation of any lien or notice filed in the name of the unemployment compensation division or the employment security division and such liens shall be and remain in full force and effect until satisfied as provided by this subsection.

(2) Authority of secretary or authorized representative. If any employer or person who is liable to pay any contributions, payments in lieu of contributions, benefit cost payments and interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, including interest and penalty, neglects or refuses to pay the same within 10 days after notice and demand therefor, the secretary or the secretary's authorized representative may collect such contributions, payments in lieu of contributions, benefit cost payments and interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, including interest and penalty, and such further amount as is sufficient to cover the expenses of the levy, by levy upon all property and rights to property which belong to the employer or person or which have a lien created thereon by this subsection for the payment of such contributions, payments in lieu of contributions, benefit cost payments and interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, including interest and penalty. As used in this subsection, "property" includes all real property and personal property, whether tangible or intangible, except such property which is exempt under K.S.A. 60-2301 et seq., and amendments thereto. Levy may be made upon the accrued salary or wages of any officer, employee or elected official of any state or local governmental entity which is subject to K.S.A. 60-723, and amendments thereto, by serving a notice of levy as provided in subsection (d) of K.S.A. 60-304, and amendments thereto. If the secretary or the secretary's authorized representative makes a finding that the collection of the amount of such contributions, payments in lieu of contributions, benefit cost payments and interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, including interest and penalty, is in jeopardy, notice and demand for immediate payment of such amount may be made by the secretary or the secretary's authorized representative and, upon failure or refusal to pay such amount, immediate collection of such amount by levy shall be lawful without regard to the 10-day period provided in this subsection.

(3) Seizure and sale of property. The authority to levy granted under this subsection includes the power of seizure by any means. A levy shall extend only to property possessed and obligations existing at the time thereof. In any case in which the secretary or the secretary's authorized representative may levy upon property or rights to property, the secretary or the secretary's authorized representative may seize and sell such property or rights to property.

(4) Successive seizures. Whenever any property or right to property upon which levy has been made under this subsection is not sufficient to satisfy the claim of the secretary for which levy is made, the secretary or the secretary's authorized representative may proceed thereafter and as often as may be necessary, to levy in like manner upon any other property or rights to property which belongs to the employer or person against whom such claim exists or upon which a lien is created by this subsection until the amount due from the employer or person, together with all expenses, is fully paid.

(f) Warrant. In addition or as an alternative to any other remedy provided by this section and provided that no appeal or other proceeding for review permitted by this law shall then be pending and the time for taking thereof shall have expired, the secretary of labor or an authorized representative of the secretary may issue a warrant certifying the amount of contributions, payments in lieu of contributions, benefit cost payments, interest or penalty, and the name of the employer liable for same after giving 15 days prior notice. Upon request, service of final notices shall be made by the sheriff within the sheriff's county, by the sheriff's deputy or some person specially appointed by the secretary for that purpose, or by the secretary's designee. A person specially appointed by the secretary or the secretary's designee to serve final notices may make service any place in the state. Final notices shall be served as follows:

(1) Individual. Service upon an individual, other than a minor or incapacitated person, shall be made by delivering a copy of the final notice to the individual personally or by leaving a copy at such individual's dwelling house or usual place of abode with some person of suitable age and discretion then residing therein, by leaving a copy at the business establishment of the employer with an officer or employee of the establishment, or by delivering a copy to an agent authorized by appointment or by law to receive service of process, but if the agent is one designated by a statute to receive service, such further notice as the statute requires shall be given. If service as prescribed above cannot be made with due diligence, the secretary or the secretary's designee may order service to be made by leaving a copy of the final notice at the employer's dwelling house, usual place of abode or business establishment.

(2) Corporations and partnerships. Service upon a domestic or foreign corporation or upon a partnership or other unincorporated association, when by law it may be sued as such, shall be made by delivering a copy of the final notice to an officer, partner or resident managing or general agent thereof by leaving a copy at any business office of the employer with the person having charge thereof or by delivering a copy to any other agent authorized by appointment or required by law to receive service of process, if the agent is one authorized by law to receive service and, if the law so requires, by also mailing a copy to the employer.

(3) Refusal to accept service. In all cases when the person to be served, or an agent authorized by such person to accept service of petitions and summonses, shall refuse to receive copies of the final notice, the offer of the duly authorized process server to deliver copies thereof and such refusal shall be sufficient service of such notice.

(4) Proof of service. (A) Every officer to whom a final notice or other process shall be delivered for service within or without the state, shall make return thereof in writing stating the time, place and manner of service of such writ, and shall sign such officer's name to such return.

(B) If service of the notice is made by a person appointed by the secretary or the secretary's designee to make service, such person shall make an affidavit as to the time, place and manner of service thereof in a form prescribed by the secretary or the secretary's designee.

(5) Time for return. The officer or other person receiving a final notice shall make a return of service promptly and shall send such return to the secretary or the secretary's designee in any event within 10 days after the service is effected. If the final notice cannot be served it shall be returned to the secretary or the secretary's designee within 30 days after the date of issue with a statement of the reason for the failure to serve the same. The original return shall be attached to and filed with any warrant thereafter filed.

(6) Service by mail. (A) Upon direction of the secretary or the secretary's designee, service by mail may be effected by forwarding a copy of the notice to the employer by registered or certified mail to the employer's address as it appears on the records of the agency. A copy of the return receipt shall be attached to and filed with any warrant thereafter filed.

(B) The secretary of labor or an authorized representative of the secretary may file the warrant for record in the office of the clerk of the district court in the county in which the employer owing such contributions, payments in lieu of contributions, benefit cost payments, interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, interest, or penalty has business property. The warrant shall certify the amount of contributions, payments in lieu of contributions, benefit cost payments, interest and penalty due, and the name of the employer liable for such amount. It shall be the duty of the clerk of the district court to file such warrant of record and enter the warrant in the records of the district court for judgment and decrees under the procedure prescribed for filing transcripts of judgment.

(C) The clerk shall enter, on the day the warrant is filed, the case on the appearance docket, together with the amount and the time of filing the warrant. From the time of filing such warrant, the amount of the contributions, payments in lieu of contributions, benefit cost payments, interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, interest, and penalty, certified therein, shall have the force and effect of a judgment of the district court until the same is satisfied by the secretary of labor or an authorized representative or attorney for the secretary. Execution shall be issuable at the request of the secretary of labor, an authorized representative or attorney for the secretary, as is provided in the case of other judgments.

(D) Postjudgment procedures shall be the same as for judgments according to the code of civil procedure.

(E) Warrants shall be satisfied of record by payment to the clerk of the district court of the contributions, payments in lieu of contributions, benefit cost payments, interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, penalty, interest to date, and court costs. Warrants may also be satisfied of record by payment to the clerk of the district court of all court costs accrued in the case and by filing a certificate by the secretary of labor, certifying that the contributions, payments in lieu of contributions, benefit cost payments, interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, interest and penalty have been paid.

(g) Remedies cumulative. The foregoing remedies shall be cumulative and no action taken shall be construed as an election on the part of the state or any of its officers to pursue any remedy or action under this section to the exclusion of any other remedy or action for which provision is made.

(h) Refunds. If any individual, governmental entity or organization makes application for refund or adjustment of any amount paid as contributions, benefit cost payments, interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, or interest under this law and the secretary of labor determines that such amount or any portion thereof was erroneously collected, except for amounts less than $5, the secretary of labor shall allow such individual or organization to make an adjustment thereof, in connection with subsequent contribution payments, or if such adjustment cannot be made the secretary of labor shall refund the amount, except for amounts less than $5, from the employment security fund, except that all interest erroneously collected which has been paid into the special employment security fund shall be refunded out of the special employment security fund. No adjustment or refund shall be allowed with respect to a payment as contributions, interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, or interest unless an application therefor is made on or before whichever of the following dates is later: (1) One year from the date on which such payment was made; or (2) three years from the last day of the period with respect to which such payment was made. For like cause and within the same period adjustment or refund may be so made on the secretary's own initiative. The secretary of labor shall not be required to refund any contributions, payments in lieu of contributions or benefit cost payments based upon wages paid which have been used as base-period wages in a determination of a claimant's benefit rights when justifiable and correct payments have been made to the claimant as the result of such determination. For all taxable years commencing after December 31, 1997, interest at the rate prescribed in K.S.A. 79-2968, and amendments thereto, shall be allowed on a contribution or benefit cost payment which the secretary has determined was erroneously collected pursuant to this section.

(i) (1) Cash deposit or bond. If any contributing employer is delinquent in making payments under the employment security law during any two quarters of the most recent four-quarter period, the secretary or the secretary's authorized representative shall have the discretionary power to require such contributing employer either to deposit cash or to file a bond with sufficient sureties to guarantee the payment of contributions, interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, penalty and interest owed by such employer.

(2) The amount of such cash deposit or bond shall be not less than the largest total amount of contributions, interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, penalty and interest reported by the employer in two of the four calendar quarters preceding any delinquency. Such cash deposit or bond shall be required until the employer has shown timely filing of reports and payment of contributions and interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, for four consecutive calendar quarters.

(3) Failure to file such cash deposit or bond shall subject the employer to a surcharge of 2.0% which shall be in addition to the rate of contributions assigned to the employer under K.S.A. 44-710a, and amendments thereto. Contributions paid as a result of this surcharge shall not be credited to the employer's experience rating account. This surcharge shall be effective during the next full calendar year after its imposition and during each full calendar year thereafter until the employer has filed the required cash deposit or bond or has shown timely filing of reports and payment of contributions for four consecutive calendar quarters.

(j) Any officer, major stockholder or other person who has charge of the affairs of an employer, which is an employing unit described in section 501(c)(3) of the federal internal revenue code of 1954 or which is any other corporate organization or association, or any member or manager of a limited liability company, or any public official, who willfully fails to pay the amount of contributions, payments in lieu of contributions, benefit cost payments and interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, required to be paid under the employment security law on the date on which such amount becomes delinquent, shall be personally liable for the total amount of the contributions, payments in lieu of contributions, benefit cost payments and interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, and any penalties and interest due and unpaid by such employing unit. The secretary or the secretary's authorized representative may assess such person for the total amount of contributions, payments in lieu of contributions, benefit cost payments and interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, and any penalties, and interest computed as due and owing. With respect to such persons and such amounts assessed, the secretary shall have available all of the collection remedies authorized or provided by this section.

(k) Electronic filing of wage report and contribution return and electronic payment of contributions, benefit cost payments, reimbursing payments or interest assessments under K.S.A. 44-710a, and amendments thereto. The following employers or third party administrators shall file all wage reports and contribution returns and make payment of contributions, benefit cost payments or reimbursing payments electronically as follows:

(1) Wage reports, contribution returns and payments due after June 30, 2008, for those employers with 250 or more employees or third party administrators with 250 or more client employees at the time such filing or payment is first due;

(2) wage reports, contribution returns and payments due after June 30, 2009, for those employers with 100 or more employees or third party administrators with 100 or more client employees at the time such filing or payment is first due; and

(3) wage reports, contribution returns, payments and interest assessments made pursuant to K.S.A. 44-710a, and amendments thereto, due after June 30, 2010, for those employers with 50 or more employees and for those third party administrators with 50 or more client employees at the time such filing or payment is first due.

The requirements of this subsection may be waived by the secretary for an employer if the employer demonstrates a hardship in complying with this subsection.

History: L. 1937, ch. 255, § 17; L. 1938, ch. 51, § 4; L. 1939, ch. 214, § 8; L. 1941, ch. 264, § 14; L. 1945, ch. 220, § 12; L. 1947, ch. 291, § 11; L. 1949, ch. 288, § 13; L. 1959, ch. 223, § 7; L. 1961, ch. 247, § 1; L. 1971, ch. 180, § 8; L. 1973, ch. 205, § 11; L. 1976, ch. 370, § 73; L. 1976, ch. 227, § 1; L. 1979, ch. 159, § 7; L. 1981, ch. 205, § 3; L. 1983, ch. 169, § 8; L. 1984, ch. 147, § 11; L. 1986, ch. 191, § 5; L. 1992, ch. 74, § 4; L. 1995, ch. 71, § 2; L. 1997, ch. 182, § 81; L. 1998, ch. 124, § 5; L. 2001, ch. 139, § 5; L. 2004, ch. 179, § 69; L. 2007, ch. 163, § 9; L. 2008, ch. 105, § 3; L. 2010, ch. 14, § 2; L. 2011, ch. 85, § 7;  May 19.



44-718 Protection of rights and benefits; penalties; recoupment of food stamp overissuances; withholding of state income tax from unemployment compensation.

44-718. Protection of rights and benefits; penalties; recoupment of food stamp overissuances; withholding of state income tax from unemployment compensation. (a) Waiver of rights void. No agreement by an individual to waive, release or commute such individual's rights to benefits or any other rights under this act shall be valid. No agreement by any individual in the employ of any person or concern to pay all or any portion of an employer's contribution or payments in lieu of contributions required under this act from such employer, shall be valid. No employer shall directly or indirectly make or require or accept any deduction from remuneration to finance the employer's contributions required from such employer, or require or accept any waiver of any right hereunder by any individual in such employer's employ. Any employer or officer or agent of an employer who violates any provision of this subsection shall, for each offense, be fined not less than $100 nor more than $1,000 or be imprisoned for not more than six months, or both.

(b) Limitation of fees. No individual claiming benefits shall be charged fees of any kind in any proceeding under this act by the secretary of labor or representatives of the secretary or by any court or any officer thereof. Any individual claiming benefits in any proceeding before the secretary of labor or a court may be represented by counsel or other duly authorized agent, but no such counsel or agents shall either charge or receive for such services more than an amount approved by the secretary of labor. Any person who violates any provision of this subsection shall, for each such offense, be fined not less than $50 nor more than $500, or imprisoned for not more than six months, or both.

(c) No assignment of benefits; exemptions. No assignment, pledge or encumbrance of any right to benefits which are or may become due or payable under this act shall be valid; and such rights to benefits shall be exempt from levy, except in accordance with section 6331 of the federal internal revenue code of 1986, and shall be exempt from, execution, attachment, or any other remedy whatsoever provided for the collection of debt; and benefits received by an individual, so long as they are not mingled with other funds of the recipient, shall be exempt from any remedy whatsoever for the collection of all debts except debts incurred for necessaries furnished to such individual or such individual's spouse or dependents during the time when such individual was unemployed. No waiver of any exemption provided for in this subsection shall be valid.

(d) Support exception. (1) An individual filing a new claim for unemployment compensation shall, at the time of filing such claim, disclose whether or not the individual owes support obligations as defined under paragraph (7). If any such individual discloses that such individual owes support obligations, and is determined to be eligible for unemployment compensation, the secretary shall notify the state or local support enforcement agency enforcing such obligation that the individual has been determined to be eligible for unemployment compensation.

(2) The secretary shall deduct and withhold from any unemployment compensation payable to an individual that owes support obligations as defined under paragraph (7):

(A) The amount specified by the individual to the secretary to be deducted and withheld under this subsection, if neither (B) nor (C) is applicable; or

(B) the amount, if any, determined pursuant to an agreement submitted to the secretary under section 454(20)(B)(i) of the social security act by the state or local support enforcement agency, unless subparagraph (C) is applicable; or

(C) any amount otherwise required to be so deducted and withheld from such unemployment compensation pursuant to legal process (as that term is defined in section 459(i)(5) of the social security act) properly served upon the secretary.

(3) Any amount deducted and withheld under paragraph (2) shall be paid by the secretary to the appropriate state or local support enforcement agency.

(4) Any amount deducted and withheld under paragraph (2) shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by such individual to the state or local support enforcement agency in satisfaction of the individual's support obligations.

(5) For purposes of paragraphs (1) through (4), "unemployment compensation" means any compensation payable under the employment security law after application of the recoupment provisions of subsection (d) of K.S.A. 44-719, and amendments thereto, (including amounts payable by the secretary pursuant to an agreement under any federal law providing for compensation, assistance or allowances with respect to unemployment).

(6) This subsection applies only if appropriate arrangements have been made for imbursement by the state or local support enforcement agency for the administrative costs incurred by the secretary under this section which are attributable to support obligations being enforced by the state or local support enforcement agency.

(7) For the purposes of this subsection, "support obligations" means only those obligations which are being enforced pursuant to a plan described in section 454 of the federal social security act which has been approved by the secretary of health and human services under part D of title IV of the federal social security act.

(8) For the purposes of this subsection, "state or local support enforcement agency" means any agency of this state or a political subdivision thereof operating pursuant to a plan described in paragraph (7).

(e) (1) An individual filing a new claim for unemployment compensation shall, at the time of filing such claim, be advised that:

(A) Unemployment compensation is subject to federal, state and local income tax;

(B) requirements exist pertaining to estimated tax payments;

(C) the individual may elect to have federal income tax deducted and withheld from the individual's payment of unemployment compensation at the amount specified in the federal internal revenue code;

(D) the individual may elect to have state income tax deducted and withheld at the rate of 3.5% from the individual's payment of unemployment compensation; and

(E) the individual shall be permitted to change a previously elected withholding status.

(2) Amounts deducted and withheld from unemployment compensation shall remain in the unemployment fund until transferred to the federal or state taxing authority as a payment of income tax.

(3) The secretary shall follow all procedures specified by the United States department of labor and the federal internal revenue service pertaining to the deducting and withholding of income tax.

(4) Amounts shall be deducted and withheld under this section only after amounts are deducted and withheld for any overpayments of unemployment compensation, child support obligations, food stamp overissuances or any other amounts required to be deducted and withheld under this act.

(f) (1) An individual filing a new claim for unemployment compensation at the time of filing such claim, shall disclose whether or not such individual owes an uncollected overissuance (as defined in section 13(c)(1) of the Food Stamp Act of 1977) of food stamp coupons. The secretary shall notify the state food stamp agency enforcing such obligation of any individual who discloses that such individual owes an uncollected overissuance of food stamps and who is determined to be eligible for unemployment compensation.

(2) The secretary shall deduct and withhold from any unemployment compensation payable to an individual who owes an uncollected overissuance:

(A) The amount specified by the individual to the secretary to be deducted and withheld under this clause;

(B) the amount (if any) determined pursuant to an agreement submitted to the state food stamp agency under section 13(c)(3)(A) of the Food Stamp Act of 1977; or

(C) any amount otherwise required to be deducted and withheld from unemployment compensation pursuant to section 13(c)(3)(B) of such act.

(3) Any amount deducted and withheld under this section shall be paid by the secretary to the appropriate state food stamp agency.

(4) Any amount deducted and withheld under subsection (b) shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by such individual to the state food stamp agency as repayment of the individual's uncollected overissuance.

(5) For purposes of this section, the term "unemployment compensation" means any compensation payable under this act including amounts payable by the secretary pursuant to an agreement under any federal law providing for compensation, assistance, or allowances with respect to unemployment.

(6) This section applies only if arrangements have been made for reimbursement by the state food stamp agency for the administrative costs incurred by the secretary under this section which are attributable to the repayment of uncollected overissuances to the state food stamp agency.

History: L. 1937, ch. 255, § 18; L. 1973, ch. 205, § 12; L. 1976, ch. 370, § 74; L. 1982, ch. 214, § 5; L. 1985, ch. 115, § 47; L. 1996, ch. 232, § 5; L. 1997, ch. 19, § 3; L. 1998, ch. 124, § 6; L. 2004, ch. 179, § 70; L. 2011, ch. 85, § 9;  May 19.



44-719 Penalties for violation of act; repayment of benefits ineligibly received, interest thereon; criminal prosecution.

44-719. Penalties for violation of act; repayment of benefits ineligibly received, interest thereon; criminal prosecution. (a) Any person who makes a false statement or representation knowing it to be false or knowingly fails to disclose a material fact, to obtain or increase any benefit or other payment under this act, either for such person or for any other person, shall be guilty of theft and shall be punished in accordance with the provisions of K.S.A. 2015 Supp. 21-5801, and amendments thereto.

(b) Any employing unit or any officer or agent for any employing unit or any other person who makes a false statement or representation knowing it to be false, or who knowingly fails to disclose a material fact, to prevent or reduce the payment of benefits to any individual entitled thereto, or to avoid becoming or remaining subject hereto or to avoid or reduce any contribution or other payment required from an employing unit under this act, or who willfully fails or refuses to make any such contributions or other payment or to furnish any reports required hereunder or to produce or permit the inspection or copying of records as required hereunder, shall be punished by a fine of not less than $20 nor more than $200, or by imprisonment for not longer than 60 days, or both such fine and imprisonment. Each such false statement or representation or failure to disclose a material fact and each day of such failure or refusal shall constitute a separate offense.

(c) Any person who willfully violates any provision of this act or any rule and regulation adopted by the secretary hereunder, the violation of which is made unlawful or the observance of which is required under the terms of this act, and for which a penalty is neither prescribed herein or provided by any other applicable statute, shall be punished by a fine of not less than $20 nor more than $200, or by imprisonment for not longer than 60 days, or by both such fine and imprisonment, and each day such violation continues shall be deemed to be a separate offense.

(d) (1) Any person who has received any amount of money as benefits under this act while any conditions for the receipt of benefits imposed by this act were not fulfilled in such person's case, or while such person was disqualified from receiving benefits, shall in the discretion of the secretary, either be liable to have such amount of money deducted from any future benefits payable to such person under this act or shall be liable to repay to the secretary for the employment security fund an amount of money equal to the amount so received by such person. After a period of five years, the secretary may waive the collection of any such amount of money when the secretary has determined that the payment of such amount of money was not due to fraud, misrepresentation, or willful nondisclosure on the part of the person receiving such amount of money, and the collection thereof would be against equity or would cause extreme hardship with regard to such person. The collection of benefit overpayments which were made in the absence of fraud, misrepresentation or willful nondisclosure of required information on the part of the person who received such overpayments, may be waived by the secretary at any time if such person met all eligibility requirements of the employment security law during the weeks in which the overpayments were made.

(2) Any benefit erroneously paid which is not repaid shall bear interest at the rate of 1.5% per month or fraction of a month. If the benefit was received as a result of fraud, misrepresentation or willful nondisclosure of required information, interest shall accrue from the date of the final determination of overpayment until repayment plus interest is received by the secretary. If the overpayment was without fraud, misrepresentation or willful nondisclosure of required information, interest shall accrue upon any balance which remains unpaid two years after the final determination of overpayment is made and shall continue until payment plus accrued interest is received by the secretary. Interest collected pursuant to this section shall be paid into the special employment security fund, except that interest collected on federal administrative programs shall be returned to the federal government. Upon written request and for good cause shown, the secretary may abate any interest or portion thereof provided for by this subsection (d)(2). Interest accrued may not be paid by money deducted from any future benefits payable to such persons liable for any overpayment.

(3) Unless collection is waived by the secretary, any such amount shall be collectible in the manner provided in K.S.A. 44-717, and amendments thereto, for the collection of past due contributions. The courts of this state shall in like manner entertain actions to collect amounts of money erroneously paid as benefits, or unlawfully obtained, for which liability has accrued under the employment security law of any other state or of the federal government.

(4) In cases involving the collection of debts arising from the employment security law, the actual amount received from the United States department of treasury under the treasury offset program or its successor shall be credited to the overpayment and any fee charged by the department of treasury shall be borne by the debtor.

(e) Any employer or person who willfully fails or refuses to pay contributions, payments in lieu of contributions or benefit cost payments or attempts in any manner to evade or defeat any such contributions, payments in lieu of contributions or benefit cost payments or the payment thereof, shall be liable for the payment of such contributions, payments in lieu of contributions or benefit cost payments and, in addition to any other penalties provided by law, shall be liable to pay a penalty equal to the total amount of the contributions, payments in lieu of contributions or benefit cost payments evaded or not paid.

(f) (1) It shall be unlawful for an employing unit to knowingly obtain or attempt to obtain a reduced liability for contributions under subsection (b)(1) of K.S.A. 44-710a, and amendments thereto, through manipulation of the employer's workforce, or for an employing unit that is not an employing unit at the time it acquires the trade or business, to knowingly obtain or attempt to obtain a reduced liability for contributions under subsection (b)(5) of K.S.A. 44-710a, and amendments thereto, or any other provision of K.S.A. 44-710a, and amendments thereto, related to determining the assignment of a contribution rate, when the sole or primary purpose of the business acquisition was for the purpose of obtaining a lower rate of contributions, or for a person to knowingly advise an employing unit in such a way that results in such a violation, such employing unit or person shall be subject to the following penalties:

(A) If the person is an employer, then such employer shall be assigned the highest rate assignable under K.S.A. 44-710a, and amendments thereto, for the rate year during which such violation or attempted violation occurred and the three rate years immediately following this rate year. However, if the employer's business is already at such highest rate for any year, or if the amount of increase in the employer's rate would be less than 2% for such year, then a penalty rate of contributions of 2% of taxable wages shall be imposed for such year. Any moneys resulting from the difference of the computed rate and the penalty rate shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the special employment security fund.

(B) If the person is not an employer, such person shall be subject to a civil money penalty of not more than $5,000. All fines assessed and collected under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the special employment security fund.

(2) For purposes of this subsection, the term "knowingly" means having actual knowledge of or acting with deliberate ignorance or reckless disregard for the prohibition involved.

(3) For purposes of this subsection, the term "violates or attempts to violate" includes, but is not limited to, any intent to evade, misrepresentation or willful nondisclosure.

(4) (A) In addition to, or in lieu of, any civil penalty imposed by paragraph (1) if, the director of employment security or a special assistant attorney general assigned to the department of labor, has probable cause to believe that a violation of this subsection (f) should be prosecuted as a crime, a copy of any order, all investigative reports and any evidence in the possession of the division of employment security which relates to such violation, may be forwarded to the prosecuting attorney in the county in which the act or any of the acts were performed which constitute a violation of this subsection (f). Any case which a county or district attorney fails to prosecute within 90 days shall be returned promptly to the director of employment security. The special assistant attorney general assigned to the Kansas department of labor shall then prosecute the case, if, in the opinion of the special assistant attorney general, the acts or practices involved still warrant prosecution.

(B) Violation of this subsection (f) shall be a level 9, nonperson felony.

(5) The secretary shall establish procedures to identify the transfer or acquisition of a business for purposes of this section.

(6) For purposes of subsection (f):

(A) "Person" has the meaning given such term by section 7701(a)(1) of the internal revenue code of 1986;

(B) "trade or business" shall include the employer's workforce; and

(C) the provisions of K.S.A. 2015 Supp. 21-5211 and 21-5212, and amendments thereto, shall apply.

(7) This subsection (f) shall be interpreted and applied in such a manner as to meet the minimum requirements contained in any guidance or regulation issued by the United States department of labor.

History: L. 1937, ch. 255, § 19; L. 1941, ch. 264, § 15; L. 1951, ch. 307, § 7; L. 1973, ch. 206, § 1; L. 1976, ch. 226, § 5; L. 1976, ch. 370, § 75; L. 1986, ch. 191, § 6; L. 1991, ch. 145, § 4; L. 2005, ch. 138, § 4; L. 2011, ch. 30, § 188; L. 2013, ch. 106, § 11; July 1.



44-720 Representation in court; prosecutions.

44-720. Representation in court; prosecutions. (a) In civil actions. In any civil action involving the provisions of this act, the secretary of labor and the state may be represented by any qualified attorney who is an employee of the secretary of labor and designated by the secretary for this purpose, and at the secretary's request by the attorney general; or if the action is brought in the courts of any other state by any attorney qualified to appear in the courts of that state.

(b) In criminal actions. All criminal actions for violation of any provision of this act, or of any rules or regulations issued pursuant thereto, shall be prosecuted by the attorney general of the state; or, at the secretary's request and under the secretary's direction, by the district attorney or county attorney of any county in which the offense was committed.

History: L. 1937, ch. 255, § 20; L. 1941, ch. 264, § 16; L. 1970, ch. 191, § 8; L. 1976, ch. 370, § 76; L. 2004, ch. 179, § 71; July 1.



44-721 Nonliability of state.

44-721. Nonliability of state. Benefits shall be deemed to be due and payable under this act only to the extent provided in this act and to the extent that moneys are available therefor to the credit of the employment security fund and neither the state nor the secretary of labor shall be liable for any amount in excess of such sums.

History: L. 1937, ch. 255, § 21; L. 1949, ch. 288, § 14; L. 1976, ch. 370, § 77; L. 2004, ch. 179, § 72; July 1.



44-722 Saving clause.

44-722. Saving clause. The legislature reserves the right to amend or repeal all or any part of this act at any time; and there shall be no vested private right of any kind against such amendment or repeal. All the rights, privileges, or immunities conferred by this act or by acts done pursuant thereto shall exist subject to the power of the legislature to amend or repeal this act at any time.

History: L. 1937, ch. 255, § 22; March 29.



44-723 Operation concurrent with federal act.

44-723. Operation concurrent with federal act. If the tax imposed by title IX of the federal social security act (Public No. 271, seventy-fourth congress, approved August 14, 1935) [*], or by any amendments thereto, or any other federal tax against which contributions under this act may be credited has been repealed by congress or has been held unconstitutional by the United States supreme court, the payment of contributions and benefits under this act shall cease, and any unobligated funds in the state employment security fund and in the United States unemployment trust fund returned by the treasurer of the United States because title IX [*] of the social security act is inoperative, shall be refunded to contributors in proportion to their contributions.

History: L. 1937, ch. 255, § 23; L. 1949, ch. 288, § 15; March 5.

* 42 U.S.C.A. §§ 1101 to 1110.



44-724 Separability of provisions.

44-724. Separability of provisions. If any provision of this act, or the application thereof to any person or circumstance, is held invalid, the remainder of this act and the application of such provision to other persons or circumstances shall not be affected thereby. No caption of any section or set of sections shall in any way affect the interpretation of this act or any part thereof.

History: L. 1937, ch. 255, § 24; March 29.



44-725 Contributions and payments in lieu of contributions deductible in computation of Kansas taxable income.

44-725. Contributions and payments in lieu of contributions deductible in computation of Kansas taxable income. Contributions and payments in lieu of contributions paid by the employer shall be deductible in arriving at the taxable income of such employer under the income tax laws of the state of Kansas, to the same extent as taxes are deductible during any taxable year by any such employer.

History: L. 1937, ch. 255, § 25; L. 1973, ch. 205, § 13; July 1.



44-727 Title to real property acquired with federal funds.

44-727. Title to real property acquired with federal funds. The state of Kansas is hereby authorized to receive and accept title to real property which may be acquired under rental purchase agreements executed or to be executed by the secretary in the administration of the employment security law. Such property shall be acquired without appropriation by the state of Kansas and the cost thereof shall be defrayed by federal funds made available for the administration of the law. Sufficiency of title to any property acquired hereunder shall be approved by the attorney general prior to conveyance by general warranty deed to the state of Kansas. Any property acquired under authority hereof shall be utilized primarily for the administration of the employment security law by the secretary of labor. After acquisition such property may be occupied for administration of the employment security law at no cost other than maintenance.

History: L. 1951, ch. 307, § 8; L. 1976, ch. 370, § 78; L. 2004, ch. 179, § 73; July 1.



44-752 Sections 44-704a and 44-713a part of and supplemental to employment security law.

44-752. Sections 44-704a and 44-713a part of and supplemental to employment security law. K.S.A. 44-704a and 44-713a shall be supplemental to and a part of the employment security law.

History: L. 1971, ch. 180, § 11; Feb. 25.



44-757 Shared work compensation program; definitions; rules and regulations; procedures; employer plans, review and approval; benefits, eligibility and amount; extended benefit eligibility; limit on period for which program benefits payable.

44-757. Shared work compensation program; definitions; rules and regulations; procedures; employer plans, review and approval; benefits, eligibility and amount; extended benefit eligibility; limit on period for which program benefits payable. Shared work unemployment compensation program. (a) As used in this section:

(1) "Affected unit" means a specified department, shift or other unit of two or more employees that is designated by an employer to participate in a shared work plan.

(2) "Fringe benefit" means health insurance, a retirement benefit received under a pension plan, a paid vacation day, a paid holiday, sick leave, and any other analogous employee benefit that is provided by an employer.

(3) "Fund" has the meaning ascribed thereto by K.S.A. 44-703(k), and amendments thereto.

(4) "Normal weekly hours of work" means the lesser of 40 hours or the average obtained by dividing the total number of hours worked per week during the preceding twelve-week period by the number 12.

(5) "Participating employee" means an employee who works a reduced number of hours under a shared work plan.

(6) "Participating employer" means an employer who has a shared work plan in effect.

(7) "Secretary" means the secretary of labor or the secretary's designee.

(8) "Shared work benefit" means an unemployment compensation benefit that is payable to an individual in an affected unit because the individual works reduced hours under an approved shared work plan.

(9) "Shared work plan" means a program for reducing unemployment under which employees who are members of an affected unit share the work remaining after a reduction in their normal weekly hours of work.

(10) "Shared work unemployment compensation program" means a program designed to reduce unemployment and stabilize the work force by allowing certain employees to collect unemployment compensation benefits if the employees share the work remaining after a reduction in the total number of hours of work and a corresponding reduction in wages.

(b) The secretary shall establish a voluntary shared work unemployment compensation program as provided by this section. The secretary may adopt rules and regulations and establish procedures necessary to administer the shared work unemployment compensation program.

(c) An employer who wishes to participate in the shared work unemployment compensation program must submit a written shared work plan to the secretary for the secretary's approval. As a condition for approval, a participating employer must agree to furnish the secretary with reports relating to the operation of the shared work plan as requested by the secretary. The employer shall monitor and evaluate the operation of the established shared work plan as requested by the secretary and shall report the findings to the secretary.

(d) The secretary may approve a shared work plan if:

(1) The shared work plan applies to and identifies a specific affected unit;

(2) the employees in the affected unit are identified by name and social security number;

(3) the shared work plan reduces the normal weekly hours of work for an employee, including regular part-time employees, in the affected unit by not less than 20% and not more than 40%;

(4) the shared work plan applies to at least 10% of the employees in the affected unit;

(5) the shared work plan describes the manner in which the participating employer treats the fringe benefits of each employee in the affected unit and the employer certifies that if the employer provides health benefits and retirement benefits under a defined benefit plan, as defined in 26 U.S.C. § 414(j), or contributions under a defined contribution plan, as defined in 26 U.S.C. § 414(i), to any employee whose workweek is reduced under the program that such benefits will continue to be provided to employees participating in the shared work compensation program under the same terms and conditions as though the workweek of such employee had not been reduced or to the same extent as other employees not participating in the shared work program;

(6) the employer certifies that the implementation of a shared work plan and the resulting reduction in work hours is in lieu of layoffs that would affect at least 10% of the employees in the affected unit and that would result in an equivalent reduction in work hours;

(7) the employer has filed all reports required to be filed under the employment security law for all past and current periods and has paid all contributions, benefit cost payments, or if a reimbursing employer has made all payments in lieu of contributions due for all past and current periods;

(8) (A) a contributing employer must be eligible for a rate computation under K.S.A. 44-710a(a)(2), and amendments thereto, and is not a negative account employer as defined by K.S.A. 44-710a(d), and amendments thereto; (B) a rated governmental employer must be eligible for a rate computation under K.S.A. 44-710d(g), and amendments thereto;

(9) eligible employees may participate, as appropriate, in training, including without limitation, employer-sponsored training or worker training funded under the workforce investment act of 1998, to enhance job skills if such program has been approved by the state of Kansas;

(10) the employer includes a plan for giving advance notice, where feasible, to an employee whose workweek is to be reduced together with an estimate of the number of layoffs that would have occurred absent the ability to participate in shared work compensation and such other information as the secretary of labor determines is appropriate; and

(11) the terms of the employer's written plan and implementation are consistent with employer obligations under applicable federal and Kansas laws.

(e) If any of the employees who participate in a shared work plan under this section are covered by a collective bargaining agreement, the shared work plan must be approved in writing by the collective bargaining agent.

(f) A shared work plan may not be implemented to subsidize seasonal employers during the off-season.

(g) The secretary shall approve or deny a shared work plan no later than the 30th day after the day the shared work plan is received by the secretary. The secretary shall approve or deny a shared work plan in writing. If the secretary denies a shared work plan, the secretary shall notify the employer of the reasons for the denial.

(h) A shared work plan is effective on the date it is approved by the secretary, except for good cause a shared work plan may be effective at any time within a period of 14 days prior to the date such plan is approved by the secretary. The shared work plan expires on the last day of the 12th full calendar month after the effective date of the shared work plan.

(i) An employer may modify a shared work plan created under this section to meet changed conditions if the modification conforms to the basic provisions of the shared work plan as approved by the secretary. The employer must report the changes made to the shared work plan in writing to the secretary before implementing the changes. If the original shared work plan is substantially modified, the secretary shall reevaluate the shared work plan and may approve the modified shared work plan if it meets the requirements for approval under subsection (d). The approval of a modified shared work plan does not affect the expiration date originally set for that shared work plan. If substantial modifications cause the shared work plan to fail to meet the requirements for approval, the secretary shall deny approval to the modifications as provided by subsection (g).

(j) Notwithstanding any other provisions of the employment security law, an individual is unemployed and is eligible for shared work benefits in any week in which the individual, as an employee in an affected unit, works for less than the individual's normal weekly hours of work in accordance with an approved shared work plan in effect for that week. The secretary may not deny shared work benefits for any week to an otherwise eligible individual by reason of the application of any provision of the employment security law that relates to availability for work, active search for work or refusal to apply for or accept work with an employer other than the participating employer.

(k) An individual is eligible to receive shared work benefits with respect to any week in which the secretary finds that:

(1) The individual is employed as a member of an affected unit subject to a shared work plan that was approved before the week in question and is in effect for that week;

(2) the individual is able to work and is available for additional hours of work or full-time work with the participating employer;

(3) the individual's normal weekly hours of work have been reduced by at least 20% but not more than 40%, with a corresponding reduction in wages; and

(4) the individual's normal weekly hours of work and wages have been reduced as described in subsection (k)(3) for a waiting period of one week which occurs within the period the shared work plan is in effect, which period includes the week for which the individual is claiming shared work benefits.

(l) The secretary shall pay an individual who is eligible for shared work benefits under this section a weekly shared work benefit amount equal to the individual's regular weekly benefit amount for a period of total unemployment multiplied by the nearest full percentage of reduction of the individual's hours as set forth in the employer's shared work plan. If the shared benefit amount is not a multiple of $1, the secretary shall reduce the amount to the next lowest multiple of $1. All shared work benefits under this section shall be payable from the fund.

(m) An individual may not receive shared work benefits and regular unemployment compensation benefits in an amount that exceeds the maximum total amount of benefits payable to that individual in a benefit year as provided by K.S.A. 44-704(g), and amendments thereto.

(n) An individual who has received all of the shared work benefits and regular unemployment compensation benefits available in a benefit year is an exhaustee under K.S.A. 44-704a and 44-704b, and amendments thereto, and is entitled to receive extended benefits under such statutes if the individual is otherwise eligible under such statutes.

(o) The secretary may terminate a shared work plan for good cause if the secretary determines that the shared work plan is not being executed according to the terms and intent of the shared work unemployment compensation program.

(p) Notwithstanding any other provisions of this section, an individual shall not be eligible to receive shared work benefits for more than 26 calendar weeks during the 12-month period of the shared work plan, except that two weeks of additional benefits shall be payable to claimants who exhaust regular benefits and any benefits under any other federal or state extended benefits program during the period July 1, 2003 through June 30, 2004. No week shall be counted as a week for which an individual is eligible for shared work benefits for the purposes of this section unless the week occurs within the 12-month period of the shared work plan.

(q) No shared work benefit payment shall be made under any shared work plan or this section for any week which commences before April 1, 1989.

(r) This section shall be construed as part of the employment security law.

History: L. 1988, ch. 172, § 1; L. 1990, ch. 189, § 1; L. 1991, ch. 145, § 5; L. 1992, ch. 74, § 5; L. 2003, ch. 96, § 3; L. 2004, ch. 179, § 74; L. 2014, ch. 39, § 1; L. 2015, ch. 57, § 3; July 1.



44-758 Lessor employing units and client lessees; liability for contributions on wages for services performed for client lessees; reports and records.

44-758. Lessor employing units and client lessees; liability for contributions on wages for services performed for client lessees; reports and records. (a) Any employer or any individual, organization, partnership, corporation or other legal entity which is a lessor employing unit, as defined by subsection (ff) of K.S.A. 44-703 and amendments thereto, shall be liable for contributions on wages paid by the lessor employing unit to individuals performing services for client lessees. For the purposes of the employment security law, no client lessee shall lease an individual proprietor, partner or corporate officer, who is a shareholder or a member of the board of directors of the corporation, from any lessor employing unit. Any client lessee shall be jointly and severally liable for any unpaid contributions, interest and penalties due under this law from any lessor employing unit attributable to wages for services performed for the client lessee by employees leased to the client lessee. The lessor employing unit shall keep separate records and submit separate quarterly contributions and wage reports for each client lessee.

(b) Any lessor employing unit which is currently engaged in the business of leasing employees to client lessees shall comply with the provisions of subsection (a) prior to October 1, 1990.

(c) The provisions of this section shall not be applicable to private employment agencies which provide temporary workers to employers on a temporary help basis, provided the private employment agencies are liable as employers for the payment of contributions on wages paid to temporary workers so employed.

(d) This section shall be construed as part of the employment security law.

History: L. 1990, ch. 186, § 1; July 1.



44-759 Administrative rulings; availability of.

44-759. Administrative rulings; availability of. On and after January 1, 1998, the secretary of labor shall make available in a medium readily accessible to contributing employers all administrative rulings of the department of labor which affect the duties and responsibilities of contributing employers. Such rulings shall be provided in such a manner as to conceal the identity of the specific employer for whom the ruling concerned. The secretary shall cause to be published in the Kansas register a description of each such administrative ruling within 30 days of such ruling together with specific instructions as to how the complete text of the administrative ruling may be obtained.

History: L. 1997, ch. 182, § 82; L. 2004, ch. 179, § 75; July 1.



44-760 Employment security insurance act for domestic violence survivors; citation.

44-760. Employment security insurance act for domestic violence survivors; citation. This act shall be known and may be cited as the employment security insurance act for domestic violence survivors.

History: L. 2003, ch. 75, § 1; July 1.



44-761 Same; definitions.

44-761. Same; definitions. As used in this act, unless the context clearly shows otherwise:

(a) "Abuse" means:

(1) Causing or attempting to cause physical harm;

(2) placing another person in fear of imminent physical harm;

(3) causing another person to engage involuntarily in sexual relations by force, threats or duress, or threatening to do so;

(4) engaging in mental abuse, which includes threats, intimidation and acts designed to induce terror;

(5) depriving another person of health care, housing, food or other necessities of life; or

(6) restraining the liberty of another.

(b) "Domestic violence" means abuse committed against an employee or an employee's spouse or dependent child by:

(1) A current or former spouse of the employee;

(2) a person with whom the employee shares parentage of a child in common;

(3) a person who is cohabitating with, or has cohabitated with, the employee;

(4) a person who is related by blood or marriage; or

(5) a person with whom the employee has or had a dating or engagement relationship.

History: L. 2003, ch. 75, § 2; July 1.



44-762 Same; curriculum for claimants, implementation and approval.

44-762. Same; curriculum for claimants, implementation and approval. The secretary of labor shall implement a training curriculum for employees who will interact with claimants under the provisions of K.S.A. 44-706 and K.S.A. 2015 Supp. 44-760 through 44-764, and amendments thereto. Such curriculum shall be approved by the state domestic violence and sexual assault coalition designated by the center for disease control or health and human services.

History: L. 2003, ch. 75, § 3; L. 2004, ch. 179, § 76; July 1.



44-763 Same; benefits not chargeable to employer's accounts.

44-763. Same; benefits not chargeable to employer's accounts. No contributing employer or rated governmental employer's account shall be charged with respect to the benefits paid to a claimant who is eligible to receive employment security benefits due to domestic violence as set forth in K.S.A. 44-706, and amendments thereto.

History: L. 2003, ch. 75, § 4; July 1.



44-764 Same; supplemental to employment security law.

44-764. Same; supplemental to employment security law. This act shall be deemed part of and supplemental to the employment security law.

History: L. 2003, ch. 75, § 5; July 1.



44-765 Motor vehicle lease agreements; definitions; determination of employment relationship.

44-765. Motor vehicle lease agreements; definitions; determination of employment relationship. (a) As used in this section:

(1) "Driver" means an individual who operates a motor vehicle which is leased to a licensed motor carrier pursuant to a lease agreement.

(2) "Lease agreement" means a written contract by which an owner grants the use of one or more motor vehicles and agrees to furnish a driver for each such motor vehicle.

(3) "Licensed motor carrier" means any person that holds a certificate of convenience and necessity, a certificate of public service, private carrier permit or an interstate license as an interstate exempt carrier from the state corporation commission, or is required to register motor carrier equipment pursuant to 49 U.S.C. § 14504a.

(4) "Motor vehicle" means any automobile, truck-trailer, semitrailer, tractor or any other self-propelled or motor driven vehicle used upon any of the public highways of Kansas for the purpose of transporting property.

(5) "Owner" means a person to whom title to a motor vehicle has been issued.

(6) "Owner-operator" means any owner which leases one or more motor vehicles to a licensed motor carrier pursuant to a lease agreement.

(7) "Person" means any individual, partnership, corporation, limited liability company or any other business entity.

(b) For purposes of the employment security law, it is hereby declared to be the policy of this state that, consistent with requirements of 49 C.F.R. § 376.12(c)(1), an independent contractor relationship between an owner-operator and a licensed motor carrier may exist when the licensed motor carrier complies with the applicable statutory and regulatory requirements governing a licensed motor carrier's use of leased vehicles in the transportation of property. To that end, in determining whether an employment relationship exists between a licensed motor carrier and a driver, the fact that the licensed motor carrier, pursuant to a lease agreement, requires the driver to comply with applicable provisions of the regulations of the state corporation commission, federal motor carrier safety administration or other federal agency having jurisdiction of motor carriers shall not be considered as the licensed motor carrier's exercise of control over the driver.

History: L. 2006, ch. 118, § 1; L. 2008, ch. 45, § 1; Apr. 10.



44-766 Employers; misclassification of employee; penalty.

44-766. Employers; misclassification of employee; penalty. (a) No person shall knowingly and intentionally misclassify an employee as an independent contractor for the sole or primary purpose of avoiding either state income tax withholding and reporting requirements or state unemployment insurance contributions reporting requirements.

(b) (1) Any person violating subsection (a) shall upon first violation be subject to a civil penalty in an amount computed in the manner prescribed in K.S.A. 79-3228, and amendments thereto.

(2) Any person violating subsection (a) upon a second violation shall be subject to a civil penalty computed as prescribed in paragraph (1) and in addition, upon conviction, shall be guilty of a class C nonperson misdemeanor.

(3) Any person violating subsection (a) upon a third or subsequent violation shall be subject to a civil penalty computed as prescribed in paragraph (1) and in addition, upon conviction, shall be guilty of a class A nonperson misdemeanor.

(c) Criminal violations of subsection (a) may be prosecuted by the attorney general or the district or county attorney for the county in which the violation occurred.

(d) Any civil penalty assessed hereunder shall be remitted to the secretary and deposited in the state treasury.

(e) Any penalty provided in this section shall be in addition to any other penalty and remedy that may otherwise be imposed under the employment security act and such remedies shall be cumulative.

(f) This section shall be part of and supplemental to the employment security law.

History: L. 2006, ch. 118, § 2; L. 2011, ch. 81, § 4; July 1.



44-767 Classification of workers; withholding tax and payroll information; unemployment insurance contributions due; determination of misclassification of worker, collection of income withholding taxes.

44-767. Classification of workers; withholding tax and payroll information; unemployment insurance contributions due; determination of misclassification of worker, collection of income withholding taxes. (a) The secretary or the secretary’s designee shall make all determinations regarding the proper classification of any worker pursuant to K.S.A. 44-703(i)(3), and amendments thereto.

(b) If the department of revenue has reason to believe that a business has not properly classified a worker pursuant to K.S.A. 44-703(i)(3), and amendments thereto, the department of revenue shall request a determination of such worker’s classification pursuant to K.S.A. 44-703(i)(3), and amendments thereto, from the secretary. The department of revenue shall submit to the secretary all relevant information, including withholding tax and payroll information, in the possession of the department of revenue necessary to make such determination.

(1) If the secretary deems it necessary to obtain additional information from the department of revenue in order to make such determination or to calculate any assessment of unemployment insurance contributions due, the secretary shall notify the department of revenue. The department of revenue shall obtain and remit the requested information to the secretary.

(2) The department of revenue shall accept the secretary’s determination made pursuant to subsection (a) and shall rely on such determination in the department of revenue’s examination and assessment of the business with regard to such worker.

(3) Relying upon the information provided by the department of revenue pursuant to this section, and amendments thereto, and upon making the determination required by subsection (a), the secretary shall notify the business of any unemployment insurance contributions due pursuant to this act. The secretary shall not engage a separate investigation into the same matter once a determination has been made pursuant to subsection (a) based upon information so obtained through the department of revenue.

(4) Information shared with the secretary by the department of revenue pursuant to this section, shall be held by the secretary to the same confidentiality standards as may be required by statutes governing the department of revenue.

(c) Upon investigation and determination by the secretary that a business has misclassified a worker, the secretary shall notify the department of revenue that a determination has been made, referring the matter for collection of applicable income withholding taxes.

(1) Upon request of the department of revenue, the secretary shall make available for its review any information relied upon by the secretary in making the determination.

(2) Information shared with the department of revenue by the secretary pursuant to this section shall be held by the department of revenue to the same confidentiality standards as may be required by statutes governing the department of labor.

(d) Each of the secretary of labor and the secretary of revenue may adopt rules and regulations necessary to effect the purposes of this section.

(e) This section shall be a part of and supplemental to the employment security law.

History: L. 2011, ch. 81, § 1; July 1.



44-768 Determination of classification of worker as an employee or independent contractor; circumstances for reasonable basis of classification; imposition of penalties, when.

44-768. Determination of classification of worker as an employee or independent contractor; circumstances for reasonable basis of classification; imposition of penalties, when. The secretary shall make the determination of employment required by K.S.A. 44-703(i)(3)(D), and amendments thereto, by examining the totality of the circumstances in which the individual renders service and shall exercise strict impartiality in the conduct of any such determination.

(a) The secretary shall first seek to determine whether the business in question has a reasonable basis upon which it relied when it determined the classification of a worker as an employee or independent contractor. If a reasonable basis is found, the classification shall be deemed valid subject to the provisions of K.S.A. 44-703(i)(3)(D), and amendments thereto. A business has a reasonable basis for its classification of workers if:

(1) Any of the following circumstances are present:

(A) The business reasonably relied upon a judicial decision regarding employment classification matters rendered by a federal or state court of competent jurisdiction in the state of Kansas;

(B) the business previously received a ruling from the internal revenue service, the department of revenue, or the department of labor validating the business’ classification of workers;

(C) the business has been previously audited by the internal revenue service, the department of revenue, or the department of labor at a time when the business classified workers similarly situated in the same manner to those workers currently in question, and such audit did not result in reclassification of those workers so similarly situated; or

(D) the business reasonably relied on the application of worker classifications customary among a significant segment of its industry; and

(2) The business showed consistency in its practices by:

(A) The business classified the worker in question and any similarly situated worker in the same manner; and

(B) the business has consistently and properly reported to the appropriate taxing authorities wages or payments to the workers in question and those similarly situated.

(b) If a reasonable basis as articulated herein cannot be ascertained, then when making a determination the secretary shall then consider the following factors:

(1) Must the individual comply with specific instructions from the business regarding when, where, and how to perform services so provided?

(2) Are the activities of the individual integrated into the ongoing operations of the business?

(3) If needed to accomplish the desired end result, does the individual have the responsibility to hire, supervise and pay assistants?

(4) Must the individual work exclusively for the business in question?

(5) Is payment by the business to the individual for services contingent on completion of established benchmarks or tasks?

(6) Does the individual provide significant tools, materials or other equipment used in the accomplishment of the desired end result?

(7) Is the individual responsible for any expenses incurred in the performance of services?

(8) Can the individual suffer a loss in the course of performing services?

(c) The secretary shall seek to educate the business by assisting the business in identifying facts which may establish either classification.

(d) If imposition of a penalty or interest could otherwise be imposed by this act due to a misclassification of a worker, before imposition of such assessment, the secretary shall consider the appropriateness of the penalty or interest to the business charged with the violation of misclassifying a worker given the circumstances in which the misclassification occurred, including whether or not a reasonable basis for the classification exists. If a reasonable basis for the classification exists, then the secretary shall not impose penalties or interest or seek recovery of back taxes for the time period prior to the secretary's determination that a reasonable basis exists.

(e) This section shall be a part of and supplemental to the employment security law.

History: L. 2011, ch. 81, § 2; July 1.



44-769 Annual report on investigations on misclassification of employees.

44-769. Annual report on investigations on misclassification of employees. On or before January 31 of each year, the secretary shall transmit annually to the standing committee on commerce of the senate and the standing committee on commerce and economic development of the house of representatives or any successor committee, a report, based on information received or developed by the department of labor concerning misclassification of employees and any investigations related thereto. Such report shall contain the following information for the preceding calendar year:

(a) The number of investigations initiated;

(b) the number of investigations which were closed:

(1) With no assessment being made;

(2) with assessment being made which includes the following information:

(A) An estimate of the amount of unreported payroll;

(B) an estimate of the unpaid taxes or taxes which have not been withheld on such unreported payroll amount;

(C) the amount of unpaid contributions or other amounts required to be paid under the employment security act related to such unreported payroll amount;

(D) the total amount of interest assessed;

(E) the total amount of penalties assessed; and

(F) the number of employers found to be employing undocumented workers;

(c) the total amounts collected for each of the categories listed in subsection (b).

History: L. 2011, ch. 81, § 6; July 1.



44-770 Report on employment refusal based on misconduct.

44-770. Report on employment refusal based on misconduct. (a) Each employer shall submit a report to the secretary containing:

(1) The name and address of each job applicant who has been refused employment by reason of misconduct as such term is defined in K.S.A. 44-706(b)(2), and amendments thereto; and

(2) such other information which may be required by the secretary.

(b) The report required by subsection (a) shall be submitted on a form prescribed by the secretary. Such report shall be submitted in a manner prescribed by the secretary.

(c) The secretary may adopt rules and regulations as are necessary to carry out the provisions of this section.

(d) The secretary may use any report received pursuant to this section to determine eligibility for unemployment benefits.

(e) This section shall be a part of and supplemental to the employment security law.

History: L. 2013, ch. 80, § 3; July 1.






Article 8 EMPLOYER AND EMPLOYEE RELATIONS

44-801 Certain labor organizations prohibited from being representative unit for the purpose of collective bargaining.

44-801. Certain labor organizations prohibited from being representative unit for the purpose of collective bargaining. No labor organization of any kind, agency or representative committee or plan, in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or any other conditions of work, shall be the representative unit for the purpose of collective bargaining in the state of Kansas in any of the trades, crafts, skilled and unskilled, work, labor or employment of any kind or capacity, which in any manner discriminates against, or bars, or excludes from its membership any person because of race, color or sex: Provided, That the provisions of this act shall not apply to labor organizations within the provisions of 48 U.S. Statutes 1186 and 49 U.S. Statutes 1189, title 45, sections 151 to 188, both inclusive.

History: L. 1941, ch. 265, § 1; L. 1975, ch. 256, §4; July 1.



44-802 Definitions.

44-802. Definitions. The following terms, when used in this act, shall have the meaning ascribed to them in this section:

(1) The term "labor organization" means any organization of any kind, or any agency or employee representation committee or plan, which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditions of work.

(2) The term "business agent" as used herein shall mean any authorized person, without regard to title, who is a full-time official of a labor organization and whose principal duties are to act or attempt to act for a labor organization in collective bargaining and other contract negotiations, in servicing existing contracts, or in organizing employees into collective bargaining units.

(3) The term "collective bargaining unit" shall mean all the employees of one employer which are employed within the state where a majority of whom have voted by secret ballot as provided and in accordance with rules set up in K.S.A. 44-816 to organize themselves into a collective bargaining unit, except that where a majority of the employees engaged in a single craft, division, department or plant shall have voted to constitute such group a separate bargaining unit they shall be so considered.

(4) The word "person" when used in this act shall mean and apply to every individual, association, partnership, corporation, employer, employee, collective bargaining unit, labor organization or business agent.

(5) The term "all-union agreement" shall mean an agreement between an employer and his employees or the duly authorized representative of his employees in a collective bargaining unit whereby all or any of the employees in such unit are required as a condition of continued employment to become or remain members of a single labor organization on or after the sixtieth day following the beginning of such employment or the effective date of such agreement whichever is the later.

History: L. 1943, ch. 191, § 1; L. 1955, ch. 252, § 1; L. 1974, ch. 207, § 2; July 1.



44-803 Rights of employees.

44-803. Rights of employees. Employees shall have the right to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in concerted activities, for the purpose of collective bargaining or other mutual aid or protection, and such employees shall also have the right to refrain from any or all such activities.

History: L. 1943, ch. 191, § 2; May 1.



44-804 Registration of business agents; annual fee.

44-804. Registration of business agents; annual fee. (a) Every person, desiring to operate as a business agent in the state of Kansas, shall, before doing so, obtain a registration certificate from the secretary of state by filing an application therefor, accompanied by a registration fee of $12.50.

(b) No person shall be issued a registration certificate unless:

(1) The applicant is a citizen of the United States;

(2) the name and address of the applicant and the length of the applicant's residence in the state of Kansas are stated in the application; and

(3) the application is accompanied by a statement signed by the president and secretary of the labor organization for whom the applicant will act as business agent, showing the applicant's authority to do so.

(c) Unless it has been surrendered, suspended or revoked at an earlier date, the registration certificate shall be valid for the calendar year in which it was obtained and shall expire on December 31 or, for registration certificates obtained after December 31, 1982, each such registration certificate may be valid for the fiscal year of the labor organization represented by the business agent in which the certificate was obtained and shall expire on the last day of such fiscal year.

History: L. 1943, ch. 191, § 3; L. 1974, ch. 207, § 3; L. 1982, ch. 363, § 6; July 1.



44-805 Filing copy of constitution and bylaws and amendments.

44-805. Filing copy of constitution and bylaws and amendments. Every labor organization desiring to operate in or which has a business agent operating in the state of Kansas shall, before doing so, file a copy of its constitution and bylaws with the secretary of state, but this provision shall not be construed to require the filing of any secret ritual relating solely to the initiation or reception of members. All changes or amendments to the constitution or bylaws adopted subsequent to their original filing must be filed with the secretary of state within thirty (30) days after the adoption thereof.

History: L. 1943, ch. 191, § 4; L. 1974, ch. 207, § 4; July 1.



44-806 Annual report; form and content; alternative filing of federal reports; fee.

44-806. Annual report; form and content; alternative filing of federal reports; fee. (a) Every labor organization operating in the state of Kansas and having 100 or more members shall file an annual report in writing with the secretary of state on or before April 15, showing the condition of such labor organization at the close of business on the December 31 next preceding the date of filing or at the close of business on the last day of the organization's fiscal year next preceding the date of filing. The secretary of state may upon showing of reasonable cause grant an extension of time for filing.

(b) The annual report shall be in such form as the secretary of state may prescribe, and shall show the following facts:

(1) The name of the labor organization;

(2) the location and mailing address of its office;

(3) the name and title of each of its officers and registered business agents, together with the salaries, wages, bonuses, and other remuneration paid each, and the mailing address of each;

(4) the date of the regular election of officers of such labor organization;

(5) the rate of its initiation fees, dues, assessments and any other charges against its members; and

(6) an audited statement of the income, expenditures, assets and liabilities of the labor organization.

(c) In lieu of filing an annual report in the form prescribed by the secretary of state under subsection (b) of this section, the labor organization may file copies of the reports required to be filed with the United States department of labor by the labor management reporting and disclosure act of 1959, 29 U.S.C.A. § 431, et seq., as follows:

(1) By having on file with the secretary of state a copy of the labor organization information report form LM-1 which is currently on file with the United States department of labor; and

(2) by filing annually as required in subsection (a) of this section, a copy of the labor organization annual report form LM-2 or form LM-3 which is filed with the United States department of labor and covers a reporting period specified in subsection (a).

(d) At the time of filing the annual report it shall be the duty of every such labor organization to pay the secretary of state an annual fee therefor in the sum of $5.

History: L. 1943, ch. 191, § 5; L. 1974, ch. 207, § 5; L. 1980, ch. 150, § 1; L. 1982, ch. 363, § 7; July 1.



44-806a Penalties for failure to file constitution, bylaws or annual report; cause of action to collect.

44-806a. Penalties for failure to file constitution, bylaws or annual report; cause of action to collect. (a) In case any labor organization which is required to file a copy of its constitution or bylaws or amendments or changes therein under K.S.A. 44-805, and amendments thereto, or to file an annual report under K.S.A. 44-806, and amendments thereto, shall fail or neglect to make such filing at the time prescribed, such labor organization shall be subject to a civil penalty of $100, and, if such labor organization shall not have made such filing within 60 days thereafter, it shall be subject to an additional civil penalty of $5 per day for each day's omission after the time limited in such statutes for making such filing and such sixty-day period. Such civil penalties may be recovered by an action in the name of the state, and all moneys recovered shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund. Any labor organization shall have the right to be heard by the secretary of state upon the matter of determination of the amount of civil penalties due under this section. For good cause shown, the secretary of state may remit or waive all or any part of any such civil penalties.

(b) On complaint of the secretary of state that any labor organization has failed to make the filing required by said statutes, it shall be the duty of the county or district attorney, or the attorney general, to institute such action in the district court of Shawnee county, Kansas, or of any county in which such labor organization has an office.

History: L. 1974, ch. 207, § 1; L. 2001, ch. 5, § 143; July 1.



44-807 Records kept by secretary of state; availability.

44-807. Records kept by secretary of state; availability. The secretary of state shall prepare and keep a register or proper record showing the date of filing of the application provided for in K.S.A. 44-804, the name of the licensee, and of the labor organization for whom he will act as agent, and shall receive, file and properly index the documents provided for in K.S.A. 44-805 and 44-806. The records provided for herein shall be made available by the secretary of state to all persons for examination and taking of copies.

History: L. 1943, ch. 191, § 6; May 1.



44-808 Unlawful acts of employer.

44-808. Unlawful acts of employer. It shall be unlawful for any employer

(1) To interfere with, restrain, or coerce employees in the exercise of the rights guaranteed in K.S.A. 44-803: Provided, however, That no provision of this act shall be so construed as to deprive that employer of his right of "free speech" as guaranteed by both the state and federal constitutions.

(2) To dominate or interfere with the formation or administration of any labor organization or contribute financial or other support to it:Provided, That an employer shall not be prohibited from permitting employees to confer with him during working hours without loss of time or pay.

(3) To refuse to furnish, upon written request of any employee whose services have been terminated, a service letter setting forth the tenure of employment, occupational classification and wage rate paid the employee.

(4) To discharge or otherwise discriminate against an employee because he has brought action or given information or testimony in good faith under the provisions of this act.

(5) To deduct labor organization dues or assessments from an employee's earnings, unless the employer has an individual order therefor, presented and signed by the employee personally, and terminable at the end of any year of its life by the employee giving at least thirty (30) days' written notice of such termination.

(6) To employ any person to spy upon employees or their representatives respecting their exercise of any right created or approved by this act.

History: L. 1943, ch. 191, § 7; L. 1955, ch. 252, § 2; July 1.



44-809 Unlawful acts.

44-809. Unlawful acts. It shall be unlawful for any person:

(1) To interfere with or prevent the right of franchise of any member of a labor organization. The right of franchise shall include the right of an employee to make complaint, file charges, give information or testimony concerning the violations of this act, or the petitioning to such employee's union regarding any grievance such employee may have concerning such employee's membership or employment, or the making known facts concerning such grievance or violations of law to any person, including public officials or the employer, and such employee's right of free petition, lawful assemblage and free speech.

(2) To prohibit or prevent any election of the officers of any labor organization.

(3) On and after July 1, 1955, to participate in any strike, walk-out, or cessation of work or continuation thereof against an employer when any of such employer's employees are organized into a collective bargaining unit without the same being authorized by a majority vote of the employees in such collective bargaining unit at an election, by secret ballot, held, conducted and canvassed in accordance with rules and regulations which shall be adopted by the secretary of labor. The provisions of this section shall not prohibit any person from terminating such person's employment on such person's own volition.

(4) To enter into an all-union agreement as a representative of employees in a collective bargaining unit unless the employees to be governed thereby have, by a majority vote of such employees by secret ballot, authorized such agreement.

(5) To conduct any election referred to in subsections (3) and (4) of this section without a secret ballot.

(6) To charge, receive, or retain any dues, assessments, or other charges in excess of, or not authorized by, the constitution or bylaws of any labor organization on file as provided in K.S.A. 44-806, and amendments thereto.

(7) To act as a business agent without having obtained and possessing a valid and subsisting license.

(8) To solicit membership for or to act as a representative of an existing labor organization without authority of such labor organization to do so.

(9) To make any false statement in an application for a license.

(10) To act as a business agent or representative of any labor organization which does not have on file, with the secretary of state, its constitution and bylaws.

(11) For any person to seize or occupy property unlawfully during the existence of a labor dispute.

(12) To coerce or intimidate any employee in the enjoyment of such employee's legal rights, including those guaranteed in K.S.A. 44-803, and amendments thereto, or to intimidate such employee's family, picket such employee's domicile or injure the person or property of such employee or such employee's family or to in any way discriminate against any employee, member of a labor organization or other person by reason of such employee's exercise of any right guaranteed to such employee by the provisions of this act.

(13) To picket beyond the area of the industry within which a labor dispute arises.

(14) To engage in picketing by force and violence, or to picket in such a manner as to prevent ingress and egress to and from any premises, or to picket other than in a peaceable manner.

(15) To violate the terms of a collective bargaining agreement.

(16) To enter into a closed shop agreement.

History: L. 1943, ch. 191, § 8; L. 1955, ch. 252, § 3; L. 1976, ch. 370, § 79; L. 2004, ch. 179, § 77; July 1.



44-809a Certain acts unlawful and against public policy; construction.

44-809a. Certain acts unlawful and against public policy; construction. It shall be unlawful and against public policy for any person to engage in, or to induce or encourage the employees of any employer to engage in a strike or a concerted refusal in the course of their employment to use, manufacture, process, transport, or otherwise handle or work on any goods, articles, materials, or commodities or to perform any services, where an object thereof is:

(1) Forcing or requiring any employer or self-employed person to join any labor or employer organization or any employer or other person to cease using, selling, handling, transporting, or otherwise dealing in livestock, farm or dairy products, or in the products of any other producer, processor, or manufacturer, or to cease doing business with any other person;

(2) forcing or requiring any other employer to recognize or bargain with a labor organization as the representative of his employees unless such labor organization has been selected as the representative of the collective bargaining unit for the employees of such employer;

(3) forcing or requiring any employer to recognize or bargain with a particular labor organization as the representative of his employees if another labor organization has been selected as the representative of the collective bargaining unit for the employees of such employer;

(4) forcing or requiring any employer to assign particular work to employees in a particular labor organization or in a particular trade, craft, or class rather than to employees in another labor organization or in another trade, craft, or class, unless such employer is failing to conform to an agreement with the bargaining unit for the employees of such employer:

Provided, That nothing in this section shall be construed to prevent an individual from quitting his employment at any time: Provided further, That nothing contained in this section shall be construed to make unlawful a refusal by any person to enter upon the premises of any employer (other than his own employer), if the employees of such employer are engaged in a strike ratified or approved by a representative of a collective bargaining unit which such employer is required to recognize under this act: Provided further, That nothing in this section shall prohibit the extension of picketing or other legitimate labor union activity to the plant or premises of another employer if the employer with whom a labor union is engaged in a direct legitimate dispute shall subcontract to such other employer any portion of his production in an attempt to avoid the consequences of labor activity in such dispute.

History: L. 1955, ch. 252, § 4; July 1.



44-810 Action to suspend or revoke license of business agent.

44-810. Action to suspend or revoke license of business agent. An action shall be commenced by the attorney general or the county attorney of any county of the state on complaint of any interested party, for the suspension or revocation of the license of any business agent for the violation of any of the provisions of this act. Said action may be commenced in the district court of the county of residence of such business agent or of the county in which such violations occurred. Such action shall be heard by the court without a jury and the code of civil procedure shall apply in such proceedings. The court may suspend such license for such time as in its judgment is deemed best, or may revoke such license.

History: L. 1943, ch. 191, § 9; May 1.



44-811 Action by or against unincorporated organization.

44-811. Action by or against unincorporated organization. An action or suit may be maintained by or against any unincorporated labor organization in its commonly used name. All process, pleadings, and other papers in such action may be served on the president or other officer, business agent, manager or person in charge of the business of such labor organization. Judgment in such action may be enforced against the common property only, of such labor organization.

History: L. 1943, ch. 191, § 10; May 1.



44-811a Purchasing and conveying of real estate by unincorporated labor organization.

44-811a. Purchasing and conveying of real estate by unincorporated labor organization. Any labor organization, as defined in K.S.A. 44-802, that is unincorporated may purchase and convey real estate upon the signatures of the president, secretary and trustees of such labor organization.

History: L. 1978, ch. 195, § 1; July 1.



44-812 Fees to state general fund.

44-812. Fees to state general fund. All fees collected by the secretary of state hereunder shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1943, ch. 191, § 11; L. 2001, ch. 5, § 144; July 1.



44-813 Certain rights protected.

44-813. Certain rights protected. Except as specifically provided in this act, nothing therein shall be construed so as to interfere with or impede or diminish in any way the right to strike or the right of individuals to work; nor shall anything in this act be so construed as to invade unlawfully the right to freedom of speech.

History: L. 1943, ch. 191, § 12; May 1.



44-814 Violations of act; injunctions.

44-814. Violations of act; injunctions. Any person violating the provisions of this act shall not be guilty of a criminal offense except as otherwise provided by law, but may be enjoined by the attorney general or the county attorney of the proper county or any aggrieved party from violating the provisions thereof by action in the district court of the proper county.

History: L. 1943, ch. 191, § 13; L. 1955, ch. 252, § 5; July 1.



44-815 Invalidity of part.

44-815. Invalidity of part. If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1943, ch. 191, § 14; May 1.



44-816 Rules and regulations.

44-816. Rules and regulations. The secretary of labor may adopt rules and regulations governing the conduct and canvassing of elections for the selection of collective bargaining units, and by collective bargaining units relative to approval of all-union agreements, strikes, walk outs, or cessation of work or continuation thereof. Such rules and regulations may be amended, revised, or supplemented from time to time as the secretary of labor shall deem advisable or necessary.

History: L. 1955, ch. 252, § 6; L. 1976, ch. 370, § 80; L. 2004, ch. 179, § 78; July 1.



44-817 Mediators; appointment; functions; compensation; confidentiality.

44-817. Mediators; appointment; functions; compensation; confidentiality. (a) The secretary of labor shall have power to appoint any competent, impartial, disinterested person to act as mediator in any labor dispute either upon the secretary's own initiative or upon the request of one of the parties to the dispute. It shall be the function of such mediator to bring the parties together voluntarily under such favorable auspices as will tend to effectuate settlement of the dispute, but neither the mediator nor the secretary of labor shall have any power of compulsion in mediation proceedings. The secretary of labor or the secretary's designee shall be authorized to charge fees to the parties for mediation, conflict resolution services or training programs contracted for to be provided by the agency and shall prescribe reasonable rules of procedure for such mediators. The costs for such mediation services shall be allocated by the secretary or the secretary's designee.

(b) All verbal or written information transmitted between any party to a dispute and a mediator conducting the proceeding, or the staff of an approved program under K.S.A. 5-501 et seq., and amendments thereto, shall be confidential communications. No admission, representation or statement made in the proceeding shall be admissible as evidence or subject to discovery. A mediator shall not be subject to process requiring the disclosure of any matter discussed during the proceedings unless all the parties consent to a waiver. Any party, including the neutral person or staff of an approved program conducting the proceeding, participating in the proceeding has a privilege in any action to refuse to disclose, and to prevent a witness from disclosing, any communication made in the course of the proceeding. The privilege may be claimed by the party or anyone the party authorizes to claim the privilege.

(c) The confidentiality and privilege requirements of this section shall not apply to:

(1) Information that is reasonably necessary to establish a defense for the mediator or staff of an approved program conducting the proceeding in the case of an action against the mediator or staff of an approved program that is filed by a party to the mediation;

(2) any information that the mediator is required to report under K.S.A. 2015 Supp. 38-2223, and amendments thereto;

(3) any information that is reasonably necessary to stop the commission of an ongoing crime or fraud or to prevent the commission of a crime or fraud in the future for which there was an expressed intent to commit such crime or fraud; or

(4) any information that the mediator is required to report or communicate under the specific provisions of any statute or in order to comply with orders of the court.

History: L. 1955, ch. 252, § 7; L. 1976, ch. 370, § 81; L. 1996, ch. 129, § 3; L. 2001, ch. 173, § 4; L. 2004, ch. 179, § 79; L. 2006, ch. 200, § 102; Jan. 1, 2007.



44-818 Agricultural employment relations; declaration of public policy.

44-818. Agricultural employment relations; declaration of public policy. Experience has demonstrated that the lack of orderly procedures to meet and confer has contributed to certain problems in the agriculture industry, including secondary boycotts and work discrepancies during critical periods, which promote strife and pose a threat to the public interest and the free flow of commerce. Recognizing the unique nature of the agricultural industry, including the public dependence upon its vital products, it is necessary to establish special provisions so that the right to organize and to be represented in meet and confer relationships with agricultural employers may be assured to agricultural employees without undue injury to the public interest.

It is further recognized that agricultural employers should be protected from certain practices engaged in by some labor organizations, their officers and members, which burden or obstruct commerce, thereby preventing the free flow of agricultural products.

It is hereby declared to be the policy of the state of Kansas to eliminate the cause of certain substantial obstructions to the free flow of commerce by encouraging farmers and agricultural employees represented by employee organizations to resolve labor disputes through meeting and conferring in good faith and to protect the exercise by agricultural workers of full freedom of association, self-organization and designation of representatives of their own choosing for the purpose of negotiating the terms and conditions of their employment.

History: L. 1972, ch. 193, § 1; July 1.



44-819 Agricultural employment relations; definitions.

44-819. Agricultural employment relations; definitions. As used in this act:

(a) "Person" means one or more individuals, employee organizations, partnerships, associations, corporations, legal representatives, trustees, trustees in bankruptcy, or receivers.

(b) "Agricultural employee" means any individual employed to perform agricultural work, including any individual whose work has ceased as a consequence of, or in connection with, any current labor dispute or because of any prohibited labor practice, who has not obtained any other substantially equivalent employment. A parent, spouse, or an immediate relative may be considered an "agricultural employee." However, "agricultural employee" does not include any individual:

(1) Who has not reached the age of 16 years;

(2) Who has the status of an independent contractor. An independent contract relationship does not exist if the person for whom services are performed reserves the right to control the manner and means by which a job is accomplished, even though this right is not exercised;

(3) Who is employed as a supervisor, or crew boss, or in a confidential capacity, or as a clerical employee, or as a guard, or as a domestic employee;

(4) Who is employed as an executive, professional or technical employee;

(5) Who has quit, been discharged, or who is on strike in violation of any of the provisions of this act; or

(6) Who is a tenant or sharecropper and directs or shares in the management of an enterprise engaged in agriculture.

(c) "Agricultural employer" shall mean any employer engaged in cultivating the soil or in raising or harvesting any agricultural or horticultural commodity including custom harvesting operators operating wholly within the state of Kansas, and employers engaged in operating stock, dairy, poultry, fruit, furbearing animal, wildlife and truck farms, plantations, ranches, feedlots, ranges, orchards, or other similar agricultural enterprises and who employed six or more employees for 20 or more days of any calendar month in the six months preceding the filing for recognition by such employees as an employee organization as provided for in K.S.A. 44-823, and amendments thereto.

"Agricultural employers" employing less than six employees may elect to come within the provisions of this act by filing a written statement of election with the board and upon filing such a statement such employer shall become an agricultural employer as defined herein.

(d) "Farm" means an agricultural operation out of one headquarters and may include separate tracts of land within the state of Kansas.

(e) "Employee organization" means any organization which includes employees of an agricultural employer and which has as one of its primary purposes representing such employees in dealings with that agricultural employer over conditions of employment and grievances.

(f) "Recognized employee organization" means an employee organization which has been certified by election as representing a majority of the employees of an appropriate unit.

(g) "Board" means the agricultural labor relations board established pursuant to this act.

(h) "Meet and confer in good faith" is the process whereby the representatives of an agricultural employer and representatives of recognized employee organizations have the mutual obligation personally to meet and confer in order to exchange freely information, opinions and proposals to endeavor to reach agreement on conditions of employment, but such obligation shall not compel either party to agree to a proposal or require the making of a concession.

(i) "Memorandum of agreement" means a written memorandum of understanding arrived at by the representatives of the agricultural employers and a recognized employee organization.

(j) The term, "strike," includes concerted action resulting in: (1) failure to report for duty; (2) the willful absence from one's position; (3) the stoppage of work; or (4) the abstinence in whole or in part from the full, faithful and proper performance of the duties of employment by an agricultural employee, for the purpose of inducing, influencing or coercing a change in the conditions, or compensation, or the rights, privileges or obligations of employment. Nothing contained in this act shall be construed to limit, impair or affect the right of any agricultural employee to the expression or communication of a view, grievance, complaint or opinion on any matter related to the conditions or compensation of agricultural employment or their betterment, so long as the same is not designed to and does not interfere, directly or indirectly, with the full, faithful and proper performance of any employee's duties of employment.

(k) "Lockout" means action taken by the employer to provoke interruptions or to prevent the continuity of work normally and usually performed by the employees for the purpose of coercing the employees into relinquishing rights guaranteed by this act.

(l) "Secondary boycott" means to encourage, coerce, contract or conspire with any person where the object of such action is to force or persuade any person, not a party to the labor dispute, to refuse to use, sell, handle or transport any agricultural commodity, or where the object of such action is to require any agriculture employer to recognize, bargain with or resolve any dispute with a labor organization.

(m) "Organizational picketing" means the patrolling or picketing of an agricultural employer's business establishment or the situs of such agricultural employer's product, where an object thereof is to require an agricultural employer to recognize, or agricultural employees to accept, an employee organization as bargaining agent for said employees, and includes carrying of placards, distribution of leaflets or affixing of stationary signs at said premises.

(n) "Conditions of employment" means salaries, wages, hours of work, vacation allowances, sick and injury leave, number of holidays, retirement benefits, insurance benefits, wearing apparel, premium pay for overtime, shift differential pay, jury duty and grievance procedures.

(o) "Grievance" means a statement of dissatisfaction by an agricultural employee, employee organization or agricultural employer concerning interpretation of a memorandum of agreement or traditional work practice.

(p) "Membership dues deduction" or "dues check-off" means the practice of an employer to deduct from the salary of an employee, with his consent, an amount for the payment of such employee's membership dues in an employee organization. Such terms also mean the practice of an employer to transmit the sums so deducted to an employee organization.

History: L. 1972, ch. 193, § 2; L. 1989, ch. 152, § 1; July 1.



44-820 Agricultural labor relations; board, when activated; composition, appointment and qualifications; powers and duties; meetings and compensation; deactivation.

44-820. Agricultural labor relations; board, when activated; composition, appointment and qualifications; powers and duties; meetings and compensation; deactivation. (a) There is hereby created the agricultural labor relations board, which shall consist of three members and which shall be activated only when a complaint is filed with the secretary of agriculture alleging the existence of a controversy under this act. The secretary of agriculture shall:

(1) Forthwith request the secretary of labor to submit to the governor, within 15 days, a list containing the names of at least three persons, representative of agricultural labor;

(2) forthwith request the secretary of administration to submit to the governor, within 15 days, a list containing the names of at least three persons, representative of the general public and not identified with either agricultural labor or employers; and

(3) submit to the governor, within 15 days, a list containing the names of at least three persons, representative of agricultural employers.

From each of such lists the governor, within 10 days after receiving the same, shall appoint one member to serve on the board. The member representing the public at large shall serve as the chairperson of the board.  Not more than two members of the board shall belong to the same political party. Every member of the board shall serve until a successor is appointed and qualified. Any vacancy in the membership of the board occurring prior to the time the board is deactivated shall be filled by the appointment of a new member in the same manner as provided for original appointment of the member being replaced.

(b) Members of the agricultural labor relations board attending meetings of the board shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto. Members' compensation shall be paid by the department of labor from funds appropriated thereto by the legislature. The secretary of labor shall provide office space and such clerical and other staff assistance as necessary to enable the board to carry out the provisions of this act.

(c) In addition to other authority provided in this act the board shall:

(1) Establish procedures for the prevention of prohibited agricultural employer and employee organization practices as provided in K.S.A. 44-828, and amendments thereto, except that the board shall provide only for the entering of an order directing the agricultural employer or employee organization to meet and confer in good faith in the case of a claimed violation of subsection (b)(5) or (c)(5) of that section. The pendency of proceedings under this paragraph shall not be used as the basis to delay or interfere with determination of representation status pursuant to K.S.A. 44-823, and amendments thereto, or with meeting and conferring.

(2) Hold such hearings and make such inquiries as it deems necessary to carry out properly its functions and powers. For the purpose of such hearings and inquiries, the board may administer oaths and affirmations, examine witnesses and documents, take testimony, receive evidence and compel attendance of witnesses and the production of documents by the issuance of subpoenas. Such subpoenas shall be regulated and enforced in the same manner as provided for the secretary of labor under the provisions of K.S.A. 44-611, and amendments thereto.

(3) To exercise such other powers, as appropriate to carry out the purposes and provisions of this act.

(d) The board shall be deactivated when the secretary of agriculture determines there is no pending nor threatened controversy under this act.

History: L. 1972, ch. 193, § 3; L. 1974, ch. 348, § 17; L. 1976, ch. 370, § 82; L. 1982, ch. 347, § 19; L. 1988, ch. 301, § 8; L. 1989, ch. 152, § 2; L. 2004, ch. 179, § 80; L. 2005, ch. 186, § 13; May 12.

Revisor's Note:

Section was amended twice in the 2004 session, see also 44-820a.



44-821 Agricultural employee organizations authorized; purposes; limitations.

44-821. Agricultural employee organizations authorized; purposes; limitations. Agricultural employees shall have the right to form, join and participate in the activities of employee organizations of their own choosing, for the purpose of meeting and conferring with agricultural employers or their designated representatives with respect to grievances and conditions of employment. No agricultural employee may be required to join an employee organization as a condition of his employment; and every agricultural employee shall have the right to refuse to join or participate in the activities of employee organizations.

History: L. 1972, ch. 193, § 4; July 1.



44-822 Rights of agricultural employers.

44-822. Rights of agricultural employers. An agricultural employer shall have the right to manage his own production operations including all decisions as to the equipment and materials used to grow and market his crops and all determinations as to the crops to be produced. Such an employer shall also have the right to employ himself or a member of his family, on his own operations and at all times to speak freely to his employee in regard to these matters, except that he may not threaten discharge or wage loss because of an employee's labor activities carried on in accordance with this act.

Nothing in this act is intended to deprive an agricultural employer of his existing right to:

(a) Direct the work of his employees;

(b) Hire, promote, demote, transfer, assign and retain employees;

(c) Suspend or discharge employees for cause;

(d) Maintain the efficiency of operations;

(e) Relieve employees from duties because of lack of work or for other legitimate reasons;

(f) Determine the methods, means and personnel by which operations are to be carried on.

History: L. 1972, ch. 193, § 5; July 1.



44-823 Certified employee organizations; duties of agricultural employers; determination and designation of appropriate unit; certification of representatives of appropriate unit; investigations, hearings and elections by board; membership in appropriate unit and employee organizations; duties of employee organizations.

44-823. Certified employee organizations; duties of agricultural employers; determination and designation of appropriate unit; certification of representatives of appropriate unit; investigations, hearings and elections by board; membership in appropriate unit and employee organizations; duties of employee organizations. (a) Agricultural employers shall recognize certified employee organizations for the purpose of representing their members as to grievances and conditions of employment. Employee organizations may establish reasonable provisions for an individual's admission to or dismissal from membership.

(b) Where an employee organization has been certified by the board as representing a majority of the employees in an appropriate unit, the appropriate agricultural employer shall meet and confer in good faith with such employee organization in the determination of conditions of employment of the agricultural employees as provided in this act, and may enter into a memorandum of agreement with such recognized employee organization.

(c) A recognized employee organization shall represent not less than a majority of the employees of an appropriate unit. When a question concerning the designation of an appropriate unit is raised by an agricultural employer or an employee organization, the board, at the request of any of the parties, shall investigate such question and, after a hearing conducted in accordance with the provisions of the Kansas administrative procedure act, rule on the definition of the appropriate unit in accordance with subsection (e) of this section.

(d) Following determination of the appropriate unit of employees, the board, at the request of the agricultural employer or on petition of employees, shall investigate questions and certify to the parties in writing, the names of the representatives that have been designated for an appropriate unit. The filing of a petition for the investigation or certification of a representative of employees shall show the names of not less than 30% of the employees within an appropriate unit. In any such investigation, the board may provide for an appropriate hearing in accordance with the provisions of the Kansas administrative procedure act, shall determine voting eligibility and shall take a secret ballot of employees in the appropriate unit involved to ascertain such representatives for the purpose of formal recognition. Recognition shall be granted only to an employee organization that has been selected in a secret ballot election by a majority of the eligible employees in an appropriate unit who vote in such election. Each employee eligible to vote shall be provided the opportunity to choose the employee organization such employee wishes to represent such employee, from among those on the ballot, or to choose "no representation." The board is authorized to hold elections to determine whether: (1) An employee organization should be recognized as the formal representative of employees in a unit; (2) an employee organization should replace another employee organization as the formal representative of employees in a unit; and (3) a recognized employee organization should be decertified. If the board has certified a formally recognized representative in an appropriate unit, it shall not be required to consider the matter again for a period of one year, unless the board determines that sufficient reason exists. No election shall be directed in any appropriate unit or subdivision thereof where there is in force and effect a valid memorandum of agreement which was not prematurely extended and which is of a fixed duration not exceeding three years; except the board shall reconsider any certification upon receipt of a voluntary petition of 70% or more of the employees of any appropriate unit, seeking decertification. The board may promulgate such rules and regulations as may be appropriate to carry out the provisions of this section.

(e) Any group of agricultural employees considering the formation of an employee organization for formal recognition and the board, in investigating questions at the request of the parties as specified in this section, shall establish an appropriate unit to include the largest number of eligible employees consistent with: (1) The principles of efficient administration of the business; (2) the existence of a community of interest among employees; (3) the history of employee organization; (4) geographical location; (5) the effects of overfragmentation and the splintering of a work organization; (6) the provisions of K.S.A. 44-822 and amendments thereto; and (7) the recommendations of the parties involved.

(f) Supervisory, confidential, clerical, domestic, technical, executive and professional employees and guard shall be excluded from an agricultural employee appropriate unit.

(g) As a condition precedent to certification, an employee organization shall file with the secretary of state a copy of its articles, bylaws or governing rules which shall provide that the employee organizations: (1) Will establish and maintain standards of conduct providing for the maintenance of democratic procedures and practices including the fair and equal treatment of all members; (2) will disclose fully to members in advance the purpose of all assessments and collections; (3) will have a secret ballot election of all officers not less frequently than every four years; (4) will submit to the secretary of state annually a list of the names and addresses of its officers and a designation of its principal office within the state of Kansas, and will notify the secretary of state of any changes in such information within 30 days after the making of such change; (5) will submit to the secretary of state an annual financial report in the manner and form and containing information required under the provisions of K.S.A. 44-806 and amendments thereto; and (6) will prohibit all business and financial interests by officers which conflict with their fiduciary responsibilities.

History: L. 1972, ch. 193, § 6; L. 1988, ch. 356, § 144; July 1, 1989.



44-824 Rights and duties of certified or recognized employee organizations.

44-824. Rights and duties of certified or recognized employee organizations. (a) An agricultural employer shall extend to a certified or formally recognized employee organization the right to represent the employees, of the appropriate unit involved in meet and confer proceedings and in the settlement of grievances, and also shall extend the right to unchallenged representation status, consistent with subsection (d) of K.S.A. 44-823, during the twelve (12) months following the date of certification or formal recognition.

(b) A certified or formally recognized employee organization shall be obligated to fully and equally represent all employees of the appropriate unit involved whether said employees do or do not have membership in the employee organization.

History: L. 1972, ch. 193, § 7; July 1.



44-825 Memorandum of agreement by representatives of employer and employee organization.

44-825. Memorandum of agreement by representatives of employer and employee organization. If agreement is reached by the representatives of the agricultural employer and the recognized employee organization, they jointly shall prepare a memorandum of agreement. The scope of a memorandum of agreement may extend to all matters relating to conditions of employment except to the extent that any proposal is limited or prohibited by this act. Any memorandum agreement relating to conditions of employment entered into may be executed for a maximum period of three (3) years. Any party wishing to terminate or modify an existing memorandum agreement, must notify the other party, with a copy to the board, at least sixty (60) days prior to the termination date of said agreement.

History: L. 1972, ch. 193, § 8; July 1.



44-826 Impasse resolution procedures; board hearing; judicial review.

44-826. Impasse resolution procedures; board hearing; judicial review. (a) Agricultural employers and recognized employee organizations may include in memoranda of agreement a provision setting forth the procedures to be invoked in the event of disputes which reach an impasse in the course of meet and confer proceedings. Such memorandum shall define conditions under which an impasse exists.

(b) In the absence of such memorandum of procedures, or upon the failure of such procedures resulting in an impasse, either party may request the assistance of the agricultural labor relations board, or the board may render such assistance on its own motion. In either event, if the board determines an impasse exists in meet and confer proceedings between an agricultural employer and a recognized employee organization, the board shall aid the parties in effecting a voluntary resolution of the dispute.

(c) If the parties have not resolved the impasse by the end of a forty-day period, the board shall forthwith conduct a hearing on the impasse in accordance with the provisions of the Kansas administrative procedure act. The board shall review any initial order under this subsection in accordance with K.S.A. 77-527 and amendments thereto. The board shall render a final order which shall be binding on the employee organization and the agricultural employer, subject to judicial review as provided by K.S.A. 44-829 and amendments thereto.

(d) All costs shall be borne equally by the parties to a dispute.

History: L. 1972, ch. 193, § 9; L. 1986, ch. 318, § 61; L. 1988, ch. 356, § 145; L. 1989, ch. 152, § 3; July 1.



44-827 Dues check-off.

44-827. Dues check-off. An agricultural employer may agree to extend to an employee organization certified or recognized pursuant to this act right to dues check-off, upon presentation of dues deduction and authorization cards signed by individual employees; however, said employer shall be prohibited from continuing to deduct dues from the pay of any employee from and after the date said employee presents said employer with a written revocation of said authority.

History: L. 1972, ch. 193, § 10; July 1.



44-828 Prohibited practices.

44-828. Prohibited practices. (a) The commission of any prohibited practice, as defined in this section, among other actions, shall constitute evidence of bad faith in meet and confer proceedings.

(b) It shall be a prohibited practice for an agricultural employer or such employer's designated representative willfully to:

(1) Interfere, restrain or coerce agricultural employees in the exercise of rights granted in this act; except, that the expression of views by any means, as long as the expressions do not contain threats of reprisal or promises of benefits, shall not be prohibited or grounds for setting aside a representative election;

(2) dominate, interfere or assist in the formation, existence, or administration of any employee organization;

(3) encourage or discourage membership in any employee organization, committee, association or representation plan by discrimination in hiring, tenure or other conditions of employment, or by blacklisting;

(4) discharge or discriminate against an employee because such employee has filed any affidavit, petition or complaint or given any information or testimony under this act, or because such employee has formed, joined or chosen to be represented by any employee organization;

(5) refuse to meet and confer in good faith with representatives of certified or formally recognized employee organizations;

(6) deny the rights accompanying certification or formal recognition granted in K.S.A. 44-824, and amendments thereto; or

(7) institute or attempt to institute a lockout.

(c) It shall be a prohibited practice for agricultural employees or employee organizations willfully to:

(1) Interfere with, restrain, discriminate against or coerce agricultural employees in the exercise of any of the rights granted to agricultural employees in this act;

(2) interfere with, restrain or coerce an agricultural employer with respect to management rights granted in K.S.A. 44-822, and amendments thereto, or with respect to selecting a representative for the purposes of meeting and conferring or the adjustment of grievances;

(3) cause or attempt to cause an employer to discriminate against an employee because of membership or nonmembership in any employee organization;

(4) establish or maintain organizational pickets at an agricultural employer's residence, place of business or situs of such employer's products;

(5) refuse to meet and confer in good faith with an agricultural employer as required by this act;

(6) engage in a strike during periods of marketing of livestock or during a critical period of production or harvesting of crops; or

(7) engage in a secondary boycott.

History: L. 1972, ch. 193, § 11; L. 1989, ch. 152, § 4; July 1.



44-829 Proceedings concerning prohibited practices; procedure; judicial review and enforcement of board's actions; remedies for certain violations.

44-829. Proceedings concerning prohibited practices; procedure; judicial review and enforcement of board's actions; remedies for certain violations. (a) Any controversy concerning prohibited practices may be submitted to the board. Proceedings against the party alleged to have committed a prohibited practice shall be commenced by service upon it by the board of a written notice, together with a copy of the charges. The accused party shall have seven days within which to serve a written answer to such charges, unless the board determines an emergency exists and requires the accused party to serve a written answer to such charges within 24 hours of their receipt. Hearings on prohibited practices shall be conducted in accordance with the provisions of the Kansas administrative procedure act. If the board determines an emergency exists, the board shall follow the procedures contained in K.S.A. 77-536, and amendments thereto. A strike or lockout shall be construed to be an emergency. The board may use its rulemaking power, as provided in K.S.A. 44-820, and amendments thereto, to make any other procedural rules it deems necessary to carry on this function.

(b) The board shall either dismiss the complaint or determine that a prohibited practice has been or is being committed. If the board finds that the party accused has committed or is committing a prohibited practice, the board shall make findings as authorized by this act and shall file them in the proceedings. Any action of the board pursuant to this section is subject to review and enforcement in accordance with the Kansas judicial review act. The board is hereby authorized to file a petition in the district court to enforce its final orders until such time as they are modified or set aside by the court. The procedures for obtaining injunction, contempt citations, fines and allied remedies to enforce actions of the board shall be as set forth in the code of civil procedure, except that the provisions of K.S.A. 60-904, and amendments thereto, shall not control injunction actions arising out of agricultural employer-employee relations under this act. Such injunctive and allied remedies may be obtained and enforced against persons, employee organizations or associations, labor unions, corporations, and officers of or representatives of the same.

(c) In the event there is an alleged violation of either subsection (b)(8) of K.S.A. 44-828 or subsection (c)(6), (7) or (8) of K.S.A. 44-828, and amendments thereto, the aggrieved party is authorized to seek relief in district court in the manner provided for enforcement of actions of the board in subsection (b), including injunctions, contempt citations, fines and allied remedies, while proceedings on such prohibited practices are pending before the board. Any ruling of the district court shall remain in effect until set aside by the court on motion of the parties or of the board or upon review of the board's order as provided by subsection (b).

History: L. 1972, ch. 193, § 12; L. 1986, ch. 318, § 62; L. 1988, ch. 356, § 146; L. 2010, ch. 17, § 77; July 1.



44-830 Actions for damages.

44-830. Actions for damages. Any agricultural employer, agricultural employee or employee organization may sue for damages resulting from a lockout, strike or secondary boycott as defined by this act.

History: L. 1972, ch. 193, § 13; July 1.



44-831 Violations of right to work amendment; civil action for damages; attorneys' fees as costs, exception; limitation of actions.

44-831. Violations of right to work amendment; civil action for damages; attorneys' fees as costs, exception; limitation of actions. Any person who is aggrieved by any violation of the provisions of section 12 of article 15 of the constitution of the state of Kansas shall have a cause of action against the person committing such violation for the actual damages sustained by the aggrieved person. In any such action, if the prevailing party recovers damages, the court shall award reasonable attorneys' fees to the prevailing party, to be taxed as part of the costs of such action, except that when a tender has been made by the adverse party prior to the trial of such action on its merits, and the amount recovered is not in excess of such tender, no such costs shall be allowed.

Any action authorized by this section shall be commenced within one year after the cause of action shall have accrued.

History: L. 1975, ch. 255, § 1; July 1.






Article 9 BOILER INSPECTION

44-913 Title and application of act.

44-913. Title and application of act. This act shall be known and may be cited as the boiler safety act, and, except as otherwise herein provided, shall apply to all pressure vessels installed after January 1, 1999, and boilers in this state.

History: L. 1977, ch. 172, § 1; L. 1998, ch. 67, § 1; July 1.



44-914 Definitions.

44-914. Definitions. As used in this act, unless the context otherwise requires:

(a) "Boiler" means a closed vessel in which water or other liquid is heated, steam or vapor is generated or steam is superheated, or in which any combination of these functions is accomplished, under pressure or vacuum, for use internal or external to itself, by the direct application of energy from the combustion of fuels or of electric or solar power. The term boiler shall also include fired units for heating or vaporizing liquids other than water where these units are separate from processing systems and are complete within themselves.

(b) "Certificate inspection" means an inspection, the report of which is used by the chief inspector to determine whether or not an inspection certificate shall be issued as provided by K.S.A. 44-924, and amendments thereto.

(c) "Heating boiler" means a steam or vapor boiler operating at pressures not exceeding 15 pounds per square inch gauge or a hot water heating boiler operating at pressures not exceeding 160 pounds per square inch gauge or temperatures not exceeding 250° Fahrenheit.

(d) "High pressure, high temperature water boiler" means a water boiler operating at pressures exceeding 160 pounds per square inch gauge or temperatures exceeding 250° Fahrenheit.

(e) "Power boiler" means a boiler in which steam or other vapor is generated at a pressure of more than 15 pounds per square inch gauge.

(f) "Pressure vessel" means a vessel or container used for the containment of pressure either internal or external in which the pressure is obtained from an external source of vapor, liquid or gas.

(g) "Hot water supply boiler" means a vessel heating water for external uses, by gas, oil, electricity or solar energy that does not exceed 160 psi, or 210° Fahrenheit.

(h) "Inspection fee" means any inspection fees collected pursuant to subsection (a) of K.S.A. 44-926, and amendments thereto, and shall not include any certificate fees collected pursuant to subsection (b) of K.S.A. 44-926, and amendments thereto, and any travel or hotel expense.

History: L. 1977, ch. 172, § 2; L. 1998, ch. 67, § 2; L. 2004, ch. 179, § 81; L. 2013, ch. 44, § 5; July 1.



44-915 Act inapplicable to certain boilers and pressure vessels.

44-915. Act inapplicable to certain boilers and pressure vessels. (a) The provisions of this act shall not apply to:

(1) Boilers and pressure vessels under the control of the United States government or federal law;

(2) antique, scale model or other steam boilers which are used exclusively for exhibition purposes and which are inspected by associations that have established an approved inspection procedure and whose inspectors are registered as special inspectors with the state fire marshal;

(3) fire engine boilers brought into the state for temporary use in times of emergency;

(4) boilers and pressure vessels located on producing oil and gas leases or storage areas, and outside the limits of any municipality, used solely for oil and gas production purposes;

(5) hot water supply boilers which are directly fired with oil, gas, electricity or solar energy and which are equipped with pressure and temperature safety relief valves approved by the American society of mechanical engineers or the national board of boiler and pressure vessel inspectors, if none of the following limitations is exceeded:

(A) Heat input of 200,000 BTUH;

(B) water temperature of 210° Fahrenheit; and

(C) nominal water capacity of 85 gallons or 120 gallons for an electrical utility generating plant;

(6) pressure vessels constructed and installed prior to January 1, 1999; and

(7) pressure vessels used to store or transport anhydrous ammonia.

(b) The provisions of subsections (b) and (c) of K.S.A. 44-923, and amendments thereto, and the provisions of K.S.A. 44-924, 44-925 and 44-926, and amendments thereto, shall not apply to:

(1) Boilers and pressure vessels located on farms and used solely for agriculture or horticultural purposes;

(2) heating boilers and pressure vessels which are located in private residences or in apartment houses of less than five family units;

(3) boilers and pressure vessels operated and regularly inspected by railway companies operating in interstate commerce;

(4) any boiler and pressure vessels in any establishment in which petroleum products are refined or processed in which all boiler and pressure equipment is inspected and rated either by an inspection service regularly maintained within such establishment or provided by a manufacturer, designer or insurer of such equipment, in accordance with the applicable provisions of any published code or codes of rules or recommended practices nationally recognized in the industry of which such establishment is a part as providing suitable standards for the inspection, repair and rating of pressure equipment of the type used in such establishment;

(5) pressure vessels used for transportation and storage of compressed gases when constructed in compliance with specifications of the United States department of transportation and when charged with gas marked, maintained and periodically requalified for use, as required by appropriate regulations of the United States department of transportation;

(6) pressure vessels located on vehicles operating under the rules and regulations of other state authorities and used to transport passengers or freight;

(7) pressure vessels installed on the right-of-way of railroads and used in the operation of trains;

(8) pressure vessels having an internal or external operating pressure not exceeding 15 psig with no limit on size;

(9) pressure vessels having an inside diameter, width, height or cross section diagonal not exceeding six inches, with no limitation on length of the vessel or pressure;

(10) pressure vessels for containing water or other nonflammable liquids under pressure, including those containing air, the compression of which serves only as a cushion, when neither of the following limitations is exceeded:

(A) A design pressure of 300 psig; or

(B) a design temperature of 210° Fahrenheit;

(11) pressure vessels which may be classified as pressure containers which are an integral part of components of rotating or reciprocating mechanical devices such as pumps, turbines, generators, engines and hydraulic or pneumatic cylinders, where the primary design considerations and stresses are derived from the functional requirements of the device;

(12) pressure vessels that do not exceed: (A) 15 cubic feet and 250 psi pressure; or (B) 11/2 cubic feet in volume and 600 psi pressure; and

(13) pressure vessels installed and constructed before January 1, 1999.

History: L. 1977, ch. 172, § 3; L. 1998, ch. 67, § 3; L. 2004, ch. 179, § 82; L. 2013, ch. 44, § 6; July 1.



44-916 Rules and regulations; inspections; certifications.

44-916. Rules and regulations; inspections; certifications. (a) The state fire marshal shall adopt rules and regulations, consistent with the provisions of this act, for the safe construction, installation, inspection, maintenance and repair of boilers in this state. The state fire marshal shall adopt rules and regulations, consistent with the provisions of this act, for the safe construction and installation of pressure vessels in this state.

(b) Rules and regulations adopted hereunder may include reporting, monitoring and recordkeeping requirements for owners and users of boilers and pressure vessels subject to this act.

(c) Rules and regulations adopted hereunder for construction of new boilers and pressure vessels shall be based upon and at all times follow generally accepted nationwide engineering standards, formulae and practices established and pertaining to boiler construction and safety. Such rules and regulations may incorporate by reference specific editions, or portions thereof, of the boiler and pressure vessel code of the American society of mechanical engineers or other approved codes of construction.

(d) Rules and regulations adopted hereunder for the construction, installation, inspection, maintenance and repair of boilers and pressure vessels shall be based upon and at all times follow generally accepted nationwide engineering standards. Such rules and regulations may incorporate by reference specific editions, or portions thereof, of the inspection code of the national board of boiler and pressure vessel inspectors and may require the use of such board's "R" stamp for repairs.

(e) The chief inspector or deputy inspectors may perform inspections of boilers and pressure vessels and issue, upon completion, a special certification showing that such inspection was done in accordance with nationwide engineering standards as adopted by rules and regulations.

History: L. 1977, ch. 172, § 4; L. 1982, ch. 217, § 1; L. 1998, ch. 67, § 4; L. 2013, ch. 44, § 7; July 1.



44-917 Conformity to law, variance; maximum allowable pressure; application of act to boilers and pressure vessels previously installed.

44-917. Conformity to law, variance; maximum allowable pressure; application of act to boilers and pressure vessels previously installed. (a) All new boilers and pressure vessels shall conform to the rules and regulations adopted pursuant to this act which govern new construction and installation. If a new boiler or pressure vessel is of special design or construction and the design is consistent with the spirit and safety objectives of this act and rules and regulations, an interested party may request a variance from the state fire marshal to build and operate a nonconforming boiler or pressure vessel.

(b) The maximum allowable working pressure of a boiler or pressure vessel carrying the American society of mechanical engineers or other approved code symbol shall be determined by the applicable sections of the code under which it was constructed and stamped.

(c) The maximum allowable working pressure of a boiler or pressure vessel which does not carry the American society of mechanical engineers code symbol shall be computed in accordance with the rules and regulations adopted by the state fire marshal.

(d) This act shall not be construed as in any way preventing the use, sale or reinstallation of a boiler or pressure vessel previously installed in this state, provided it has been made to conform to the rules and regulations governing existing installations and provided it has not been found upon inspection to be in an unsafe condition. If a previously installed boiler or pressure vessel is of special design or construction and the design is consistent with the spirit and safety objectives of this act and rules and regulations, an interested party may request a variance from the state fire marshal to use, sell or reinstall a nonconforming boiler or pressure vessel.

(e) This act shall not be construed to require a pressure vessel inspection of those pressure vessels moved to a different location by the same owner.

History: L. 1977, ch. 172, § 5; L. 1998, ch. 67, § 5; L. 2000, ch. 46, § 1; L. 2013, ch. 44, § 8; July 1.



44-918 Chief inspector; qualifications, compensation; powers and duties.

44-918. Chief inspector; qualifications, compensation; powers and duties. (a) The state fire marshal may appoint a chief inspector and one or more deputy inspectors who shall be in the unclassified civil service and shall receive such compensation as prescribed by the state fire marshal, subject to the approval of the governor.

(b) The chief inspector and deputy inspectors shall serve under the direction of the state fire marshal. The state fire marshal, chief inspector and other duly authorized representatives of the state fire marshal are hereby charged, directed and empowered:

(1) To take action necessary for the enforcement of this act and of the rules and regulations adopted hereunder;

(2) to maintain a complete record of all boilers and pressure vessels to which this act applies, which record shall include the name and address of each owner or user and the type, dimensions, maximum allowable working pressure, age and last recorded inspection of each such boiler or pressure vessel;

(3) to publish and make available copies of rules and regulations adopted hereunder to any person requesting them;

(4) to issue, or to suspend or revoke for cause, inspection certificates as provided in K.S.A. 44-924, and amendments thereto; and

(5) to cause the prosecution of all violators of the provisions of this act or of the rules and regulations adopted hereunder.

(c) (1) A chief inspector shall:

(A) Have not less than five years of experience in the construction, installation, repair, operation or inspection of boilers, steam generators, super-heaters or pressure vessels; and

(B) hold a commission issued by the national board of boiler and pressure vessel inspectors, and have the following: (i) An in-service commission; (ii) an "A" endorsement; and (iii) a "B" endorsement. If the chief inspector does not have a "B" endorsement, then the chief inspector shall have the ability to acquire a "B" endorsement within 18 months after appointment as chief inspector.

(2) A deputy inspector shall:

(A) (i) Have completed courses and training and have experience in the construction, installation, repair, operation or inspection of boilers or pressure vessels, which in the aggregate amounts to not less than two years of time spent on education, training and work experience; or

(ii) have not less than five years of experience in the heating, ventilation, air conditioning or plumbing fields related to the installation or repair of boilers or pressure vessels; and

(B) hold an in-service commission issued by the national board of boiler and pressure vessel inspectors. If the deputy inspector does not have an in-service commission, then the deputy inspector shall have the ability to acquire such commission within 12 months after appointment as deputy inspector.

History: L. 1977, ch. 172, § 6; L. 1998, ch. 67, § 6; L. 2013, ch. 44, § 9; L. 2014, ch. 88, § 1; July 1.



44-920 Insurance company inspectors; certificates of competency as special inspectors; employment status; inspections by, exempt from state fee.

44-920. Insurance company inspectors; certificates of competency as special inspectors; employment status; inspections by, exempt from state fee. (a) In addition to the deputy inspectors authorized by K.S.A. 44-919, and amendments thereto, the state fire marshal, upon the request of any company licensed to insure and insuring boilers and pressure vessels in this state shall issue to any inspectors of such insurance company certificates of competency as special inspectors, provided that each such inspector shall hold a commission issued by the national board of boiler and pressure vessel inspectors.

(b) Special inspectors shall receive no salary from, nor shall any of their expenses be paid by, the state, and the continuance of their certificates of competency shall be conditioned upon their continuing in the employ of the boiler insurance company duly authorized as aforesaid and upon their maintenance of the standards imposed by this act and by rules and regulations adopted hereunder.

(c) Special inspectors shall inspect all boilers insured by their respective companies and, when so inspected, the owners and users of such boilers shall be exempt from the payment to the state of the inspection fees provided for in subsection (a) of K.S.A. 44-926, and amendments thereto.

(d) The state fire marshal shall fix, by rules and regulations, certification requirements for inspectors of antique, scale models or other steam boilers used exclusively for exhibition purposes.

History: L. 1977, ch. 172, § 8; L. 1998, ch. 67, § 8; L. 2013, ch. 44, § 11; July 1.



44-921 Same; suspension, reinstatement, revocation of certificate.

44-921. Same; suspension, reinstatement, revocation of certificate. The state fire marshal may suspend or revoke a special inspector's certificate of competency for cause, after due investigation, if the state fire marshal finds incompetence, untrustworthiness, falsification of any matter or statement contained in a special inspector's application or report, or a failure by the special inspector to report findings of any inspection made by such inspector to the chief inspector. Such a suspension or revocation of certificate shall be effective as soon as notice of the suspension or termination has been delivered to the special inspector or the inspector's employer.

History: L. 1977, ch. 172, § 9; L. 1988, ch. 356, § 147; L. 1998, ch. 67, § 9; L. 2013, ch. 44, § 12; July 1.



44-922 Same; replacement of lost or destroyed certificate.

44-922. Same; replacement of lost or destroyed certificate. If a certificate of competency is lost or destroyed, a new certificate of competency shall be issued in its place without another examination. The state fire marshal may charge a fee for a replacement certificate.

History: L. 1977, ch. 172, § 10; L. 1998, ch. 67, § 10; L. 2013, ch. 44, § 13; July 1.



44-923 Inspections.

44-923. Inspections. (a) The state fire marshal, the chief inspector or any deputy inspector shall have free access, during reasonable hours, to any premises in the state where boilers and pressure vessels are being operated, repaired, installed or constructed for use in this state, for the purpose of ascertaining whether boilers or pressure vessels have been constructed and installed in accordance with the provisions of this act and the rules and regulations adopted hereunder.

(b) Each boiler used or proposed to be used within this state, except for boilers exempt under K.S.A. 44-915, and amendments thereto, shall be thoroughly inspected as to construction, installation and condition as follows:

(1) Power boilers and high pressure, high temperature water boilers shall receive an annual certificate inspection which shall be an internal inspection, where construction permits, or as complete an inspection as possible, where construction does not permit internal inspection. Such boilers shall also be externally inspected while under pressure.

(2) Steam heating boilers shall receive an annual certificate inspection, with an internal inspection every three years where construction permits.

(3) All other boilers subject to this section shall receive an annual certificate inspection, with an internal inspection at the discretion of the inspector. An electrical generating utility may apply for, and receive a variance granting such utility up to an additional year between inspections.

(4) A grace period of two months beyond the periods specified in paragraphs (1), (2) and (3) of this subsection may elapse between certificate inspections.

(5) The state fire marshal may provide, by rules and regulations, for longer periods between certificate inspections.

(c) The inspections herein required shall be made by the chief inspector, by a deputy inspector or by a special inspector provided for in this act.

(d) If, at the discretion of the inspector, a pressure test shall be deemed necessary, it shall be made by the owner or user of the boiler.

(e)  All pressure vessels installed after January 1, 1999, and boilers, other than cast iron sectional boilers, shall be inspected during construction as required by the applicable rules and regulations by an inspector authorized to inspect boilers and pressure vessels in this state, or, if constructed outside of the state, by an inspector holding a commission issued by the national board of boiler and pressure vessel inspectors. All pressure vessels installed after January 1, 1999, and boilers, regardless of code of construction, shall be registered with the national board of boiler and pressure vessel inspectors.

(f) Hot water supply boilers shall receive an external certificate inspection every three years.

(g) Low pressure hot water supply boilers with a heat input over 400,000 BTUH shall receive an annual external certificate inspection.

(h) Hot water supply boilers over 200,000 BTUH or 120 gallon capacity shall be stamped and registered with the national board of boiler and pressure vessels inspectors.

History: L. 1977, ch. 172, § 11; L. 1998, ch. 67, § 11; L. 2013, ch. 44, § 14; July 1.



44-924 Same; report by inspector; inspection certificate period of validity; revocation or suspension.

44-924. Same; report by inspector; inspection certificate period of validity; revocation or suspension. (a) All inspections made by any inspector shall be reported to the office of the state fire marshal within 30 days following each certificate inspection upon the appropriate form as approved by the state fire marshal. The filing of reports of external inspections, other than certificate inspections, shall be required whenever such inspections disclose that the boiler or pressure vessel is in an unsafe condition.

(b) If a report filed pursuant to subsection (a) of this section shows that a boiler or pressure vessel is found to comply with the rules and regulations adopted hereunder, the owner or user thereof shall pay directly to the office of the state fire marshal the certificate fee prescribed by subsection (b) of K.S.A. 44-926, and amendments thereto, and the state fire marshal or the state fire marshal's duly authorized representative shall issue to such owner or user an inspection certificate bearing the date of inspection and specifying the maximum pressure under which the boiler or pressure vessel may be operated. Such boiler inspection certificate shall be valid for not more than 14 months from its date unless covered by a variance. In the case of those boilers covered by subsection (b) of K.S.A. 44-923, and amendments thereto, for which the state fire marshal has established or extended the operating period between required inspections pursuant to the provisions of subsection (b)(5) of K.S.A. 44-923, and amendments thereto, the certificate shall be valid for a period of not more than two months beyond the period set by the state fire marshal. Certificates shall be maintained on site and available upon request of the state fire marshal, chief inspector or any deputy inspector.

(c) Whenever a boiler becomes uninsured or there is a change of insurers, the owner or new insurer must notify the office of the state fire marshal within 30 days.

(d) The state fire marshal, chief inspector and any deputy inspector are authorized to order the revocation or suspension of any certificate issued pursuant to this act, and order any owner, operator or resident agent of an owner to cease and desist operation of any boiler or pressure vessel subject to this act for failure to comply with any of the provisions of this act or any rules and regulations promulgated under the authority of this act. The state fire marshal, chief inspector and any deputy inspector are further authorized to order any owner, operator or resident agent of an owner to cease and desist operation of any boiler or pressure vessel subject to this act if the state fire marshal, chief inspector or deputy inspector finds that such boiler or pressure vessel does not have a certificate as required by this act, or finds that such boiler or pressure vessel cannot be operated without an immediate danger to the public health, safety or welfare.

(e) An order revoking or suspending a certificate or any cease and desist order shall continue in effect until the owner or operator demonstrates that any danger has been abated and the applicable rules and regulations have been complied with. The state fire marshal, chief inspector or any deputy inspector shall reinspect the boiler or pressure vessel to ensure that it is safe to operate and that all applicable rules and regulations have been complied with before issuing or reinstating a certificate to operate the boiler or pressure vessel.

History: L. 1977, ch. 172, § 12; L. 1998, ch. 67, § 12; L. 2013, ch. 44, § 15; July 1.



44-925 Installation and operation violations; penalties.

44-925. Installation and operation violations; penalties. (a) It shall be unlawful for any person, firm, partnership, corporation or other entity to operate in this state a pressure vessel installed after January 1, 1999, or a boiler without a valid inspection certificate. The operation of a pressure vessel installed after January 1, 1999, or a boiler without such inspection certificate or at a pressure exceeding that specified in such inspection certificate shall constitute a class C misdemeanor. Each day of such unlawful operation shall be deemed a separate offense.

(b) If an inspection certificate is lost or destroyed, a new certificate shall be issued in its place without another inspection. The state fire marshal may charge a fee for a replacement certificate.

(c) It shall be unlawful for any person, firm, partnership, corporation or other entity to install or operate any boiler or pressure vessel in this state or to construct any boiler or pressure vessel for use in this state in violation of this act or the rules and regulations adopted hereunder, and any such unlawful installation, operation or construction shall constitute a class C misdemeanor. Each day of unlawful installation, operation or construction shall be deemed a separate offense.

(d) In addition to any other penalty provided by law, the state fire marshal, upon finding that any person has violated any of the provisions of this act or any rule or regulation promulgated under the authority of this act, is authorized to impose a civil penalty not to exceed $1,000 per violation for each day of such unlawful operation, which shall constitute an actual and substantial economic deterrent to the violation for which the penalty is assessed. No civil penalty shall be imposed pursuant to this subsection except upon the written order of the state fire marshal to the person who committed the violation. Such order shall state the violation, the penalty to be imposed and the right of the person to request a hearing as provided in K.S.A. 44-928, and amendments thereto.

(e) All moneys received from civil penalties imposed pursuant to subsection (d) shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state general fund.

History: L. 1977, ch. 172, § 13; L. 1998, ch. 67, § 13; L. 2000, ch. 46, § 2; L. 2013, ch. 44, § 16; July 1.



44-926 Inspection and certificate fees; disposition.

44-926. Inspection and certificate fees; disposition. (a) The owner or user of a boiler or pressure vessel required by this act to be inspected by the chief inspector or a deputy inspector shall pay directly to the office of the state fire marshal, upon completion of inspection, inspection fees fixed by the state fire marshal in accordance with this section. The state fire marshal shall fix, by rules and regulations, a schedule of fees for inspections of pressure vessels installed after January 1, 1999, and boilers by state inspectors and may fix different fees for inspection of boilers and pressure vessels in the various categories. Such fees shall not exceed $500 per day for each boiler or pressure vessel inspected.

(b) The owner or user of a boiler or pressure vessel for which an inspection certificate is to be issued pursuant to subsection (b) of K.S.A. 44-924, and amendments thereto, shall pay directly to the office of the state fire marshal, before issuance of such certificate, a certificate fee fixed by the state fire marshal by rules and regulations of not to exceed $35.

(c) There is hereby created in the state treasury the boiler inspection fee fund. The state fire marshal shall remit all moneys received from the fees established hereunder to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of such inspection fees shall be credited to the state general fund and the balance including all of the certificate fees shall be credited to the boiler inspection fee fund. All expenditures from the boiler inspection fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state fire marshal, or by a person or persons designated by the state fire marshal.

History: L. 1977, ch. 172, § 14; L. 1978, ch. 196, § 1; L. 1982, ch. 217, § 3; L. 1998, ch. 67, § 14; L. 2000, ch. 46, § 3; L. 2001, ch. 5, § 145; L. 2004, ch. 179, § 83; L. 2011, ch. 53, § 16; L. 2013, ch. 44, § 17; July 1.



44-927 Bond; chief inspector, deputy inspectors.

44-927. Bond; chief inspector, deputy inspectors. The chief inspector and each deputy inspector shall be required to furnish bond under the provisions of article 41 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1977, ch. 172, § 15; L. 2013, ch. 44, § 18; July 1.



44-928 Hearing on actions of state fire marshal; judicial review.

44-928. Hearing on actions of state fire marshal; judicial review. (a) Any person aggrieved by an order issued pursuant to the provisions of this act, may request a hearing thereon within 15 days from the date of the service of such order by filing such request in writing with the office of the state fire marshal. Such hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act. The filing of a request for a hearing shall not abate or operate as a stay of the effect of an order to cease and desist unless otherwise stated in such order.

(b) Judicial review and civil enforcement of agency actions under this act shall be in accordance with the Kansas judicial review act.

History: L. 1977, ch. 172, § 16; L. 1986, ch. 318, § 63; L. 1988, ch. 356, § 148; L. 1998, ch. 67, § 15; L. 2010, ch. 17, § 78; L. 2013, ch. 44, § 19; July 1.



44-929 Exclusive jurisdiction of state over boiler safety.

44-929. Exclusive jurisdiction of state over boiler safety. No city, county or other political subdivision of this state shall have the power to make any laws, ordinances or resolutions providing for the construction, installation, inspection, maintenance and repair of boilers or any pressure vessels installed after January 1, 1999, within the limits of such city, county or political subdivision, and any such laws, ordinances or resolutions heretofore made or passed shall be void and of no effect.

History: L. 1977, ch. 172, § 17; L. 1978, ch. 197, § 1; L. 1998, ch. 67, § 16; L. 2013, ch. 44, § 20; July 1.



44-930 Severability.

44-930. Severability. If any provisions of this act or the application thereof to any person or circumstances is held invalid the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provisions or application and to this end the provisions of this act are severable.

History: L. 1977, ch. 172, § 18; July 1.



44-931 Transfer of powers and duties of secretary of labor under the boiler safety act.

44-931. Transfer of powers and duties of secretary of labor under the boiler safety act. (a) All of the powers, duties and functions of the secretary of labor under the boiler safety act, K.S.A. 44-913 et seq., and amendments thereto, are hereby transferred to and conferred and imposed upon the office of state fire marshal.

(b) In accordance with the provisions of appropriation acts, the office of state fire marshal shall administer the boiler inspection fee fund, established by K.S.A. 44-926, and amendments thereto.

(c) All liabilities of the secretary of labor, including accrued compensation or salaries of officers and employees who are transferred to the office of state fire marshal under this section shall be assumed and paid by the office of state fire marshal.

History: L. 2013, ch. 44, § 1; July 1.



44-932 Same; state fire marshal successor to powers, duties, functions and records of secretary of labor.

44-932. Same; state fire marshal successor to powers, duties, functions and records of secretary of labor. (a) The state fire marshal shall be the successor in every way to the powers, duties and functions of the secretary of labor under the boiler safety act, K.S.A. 44-913 et seq., and amendments thereto, in which the same were vested prior to the effective date of this act and that are transferred pursuant to K.S.A. 2015 Supp. 44-931, and amendments thereto. Every act performed in the exercise of such transferred powers, duties and functions by or under the state fire marshal pursuant to K.S.A. 2015 Supp. 44-931, and amendments thereto, shall be deemed to have the same force and effect as if performed by the secretary of labor in which such powers, duties and functions were vested prior to the effective date of this act.

(b) Whenever the secretary of labor, or words of like effect, are referred to or designated by a statute, contract or other document and such reference is in regard to any of the powers, duties or functions transferred to the office of state fire marshal pursuant to K.S.A. 2015 Supp. 44-931, and amendments thereto, such reference or designation shall be deemed to apply to the office of state fire marshal or the state fire marshal as the context requires.

(c) All rules and regulations, orders and directives of the secretary of labor adopted or issued pursuant to the powers, duties or functions transferred to the office of state fire marshal pursuant to K.S.A. 2015 Supp. 44-931, and amendments thereto, which are in effect on the effective date of this act shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the state fire marshal until revised, amended, revoked or nullified pursuant to law.

(d) The state fire marshal shall have the legal custody of all records, memoranda, writings, entries, prints, representations, electronic data or combinations thereof of any act, transaction, occurrence or event of the secretary of labor relating to any of the powers, duties or functions transferred to the office of state fire marshal pursuant to K.S.A. 2015 Supp. 44-931, and amendments thereto.

(e) The state fire marshal shall be the continuation of the secretary of labor with respect to the powers, duties and functions transferred to the office of state fire marshal pursuant to K.S.A. 2015 Supp. 44-931, and amendments thereto.

(f) (1) All officers and employees who, immediately prior to the effective date of this act, were engaged in the performance of powers, duties or functions of the secretary of labor transferred pursuant to K.S.A. 2015 Supp. 44-931, and amendments thereto, or the powers, duties and functions of which are transferred to the office of state fire marshal, and who, in the opinion of the state fire marshal, are necessary to perform the powers, duties and functions of the office of state fire marshal, shall be transferred to, and shall become officers and employees of the office of state fire marshal.

(2) Officers and employees of the department of labor transferred by this act shall retain all retirement benefits and leave balances and rights which had accrued or vested prior to the date of transfer, including any benefits and rights accrued or vested as a result of participating in the Kansas public employees retirement system or the Kansas police and firemen's retirement system and such participation shall continue as provided by law. The service of each such officer and employee so transferred shall be deemed to have been continuous. All transfers, layoffs or abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in this act shall affect the classified status of any transferred person employed by the department of labor.

History: L. 2013, ch. 44, § 2; July 1.



44-933 Same; resolution of conflicts in transfers.

44-933. Same; resolution of conflicts in transfers. (a) When any conflict arises as to the disposition of any property, power, duty or function or the unexpended balance of any appropriation as a result of any abolition or transfer made by or under K.S.A. 2015 Supp. 44-931, and amendments thereto, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The office of state fire marshal shall succeed to all property, property rights and records which were used for or pertain to the performance of powers, duties and functions transferred to the office of state fire marshal pursuant to K.S.A. 2015 Supp. 44-931, and amendments thereto. Any conflict as to the proper disposition of property, personnel or records arising under this section or K.S.A. 2015 Supp. 44-931 or 44-932, and amendments thereto, shall be determined by the governor, whose decision shall be final.

History: L. 2013, ch. 44, § 3; July 1.






Article 10 KANSAS ACTS AGAINST DISCRIMINATION

44-1001 Title of act; declaration of state policy and purpose.

44-1001. Title of act; declaration of state policy and purpose. This act shall be known as the Kansas act against discrimination. It shall be deemed an exercise of the police power of the state for the protection of the public welfare, safety, health and peace of the people of this state. The practice or policy of discrimination against individuals in employment relations, in relation to free and public accommodations, in housing by reason of race, religion, color, sex, disability, national origin or ancestry or in housing by reason of familial status is a matter of concern to the state, since such discrimination threatens not only the rights and privileges of the inhabitants of the state of Kansas but menaces the institutions and foundations of a free democratic state. It is hereby declared to be the policy of the state of Kansas to eliminate and prevent discrimination in all employment relations, to eliminate and prevent discrimination, segregation, or separation in all places of public accommodations covered by this act, and to eliminate and prevent discrimination, segregation or separation in housing.

It is also declared to be the policy of this state to assure equal opportunities and encouragement to every citizen regardless of race, religion, color, sex, disability, national origin or ancestry, in securing and holding, without discrimination, employment in any field of work or labor for which a person is properly qualified, to assure equal opportunities to all persons within this state to full and equal public accommodations, and to assure equal opportunities in housing without distinction on account of race, religion, color, sex, disability, familial status, national origin or ancestry. It is further declared that the opportunity to secure and to hold employment, the opportunity for full and equal public accommodations as covered by this act and the opportunity for full and equal housing are civil rights of every citizen.

To protect these rights, it is hereby declared to be the purpose of this act to establish and to provide a state commission having power to eliminate and prevent segregation and discrimination, or separation in employment, in all places of public accommodations covered by this act, in housing because of race, religion, color, sex, disability, national origin or ancestry and in housing because of familial status, either by employers, labor organizations, employment agencies, realtors, financial institutions or other persons as hereinafter provided.

History: L. 1953, ch. 249, § 1; L. 1961, ch. 248, § 1; L. 1963, ch. 279, § 1; L. 1965, ch. 323, § 1; L. 1972, ch. 194, § 1; L. 1974, ch. 209, § 1; L. 1991, ch. 147, § 1; July 1.



44-1002 Definitions.

44-1002. Definitions. When used in this act:

(a) "Person" includes one or more individuals, partnerships, associations, organizations, corporations, legal representatives, trustees, trustees in bankruptcy or receivers.

(b) "Employer" includes any person in this state employing four or more persons and any person acting directly or indirectly for an employer, labor organizations, nonsectarian corporations, organizations engaged in social service work and the state of Kansas and all political and municipal subdivisions thereof, but shall not include a nonprofit fraternal or social association or corporation.

(c) "Employee" does not include any individual employed by such individual's parents, spouse or child or in the domestic service of any person.

(d) "Labor organization" includes any organization which exists for the purpose, in whole or in part, of collective bargaining, of dealing with employers concerning grievances, terms or conditions of employment or of other mutual aid or protection in relation to employment.

(e) "Employment agency" includes any person or governmental agency undertaking, with or without compensation, to procure opportunities to work or to procure, recruit, refer or place employees.

(f) "Commission" means the Kansas human rights commission created by this act.

(g) "Unlawful employment practice" includes only those unlawful practices and acts specified in K.S.A. 44-1009, and amendments thereto, and includes segregate or separate.

(h) "Public accommodations" means any person who caters or offers goods, services, facilities and accommodations to the public. Public accommodations include, but are not limited to, any lodging establishment or food service establishment, as defined by K.S.A. 36-501, and amendments thereto; any bar, tavern, barbershop, beauty parlor, theater, skating rink, bowling alley, billiard parlor, amusement park, recreation park, swimming pool, lake, gymnasium, mortuary or cemetery which is open to the public; or any public transportation facility. Public accommodations do not include a religious or nonprofit fraternal or social association or corporation.

(i) "Unlawful discriminatory practice" means: (1) Any discrimination against persons, by reason of their race, religion, color, sex, disability, national origin or ancestry:

(A) In any place of public accommodations; or

(B) in the full and equal use and enjoyment of the services, facilities, privileges and advantages of any institution, department or agency of the state of Kansas or any political subdivision or municipality thereof; and

(2) any discrimination against persons in regard to membership in a nonprofit recreational or social association or corporation by reason of race, religion, sex, color, disability, national origin or ancestry if such association or corporation has 100 or more members and: (A) Provides regular meal service; and (B) receives payment for dues, fees, use of space, use of facility, services, meals or beverages, directly or indirectly, from or on behalf of nonmembers.

This term shall not apply to a religious or private fraternal and benevolent association or corporation.

(j) "Disability" means, with respect to an individual:

(1) A physical or mental impairment that substantially limits one or more of the major life activities of such individual;

(2) a record of such an impairment; or

(3) being regarded as having such an impairment.

Disability does not include current, illegal use of a controlled substance as defined in section 102 of the federal controlled substance act (21 U.S.C. § 802), in housing discrimination. In employment and public accommodation discrimination, "disability" does not include an individual who is currently engaging in the illegal use of drugs where possession or distribution of such drugs is unlawful under the controlled substance act (21 U.S.C. § 812), when the covered entity acts on the basis of such use.

(k) (1) "Reasonable accommodation" means:

(A) Making existing facilities used by employees readily accessible to and usable by individuals with disabilities; and

(B) job restructuring; part-time or modified work schedules; reassignment to a vacant position; acquisition or modification of equipment or devices; appropriate adjustment or modifications of examinations, training materials or policies; provision of qualified readers or interpreters; and other similar accommodations for individuals with disabilities.

(2) A reasonable accommodation or a reasonable modification to policies, practices or procedures need not be provided to an individual who meets the definition of disability in K.S.A. 44-1002(j)(3), and amendments thereto.

(l) "Regarded as having such an impairment" means the absence of a physical or mental impairment but regarding or treating an individual as though such an impairment exists. An individual meets the requirement of "being regarded as having such an impairment" if the individual establishes that such individual has been subjected to an action prohibited under this act because of an actual or perceived physical or mental impairment whether or not the impairment limits or is perceived to limit a major life activity. Subsection (j)(3) shall not apply to impairments that are transitory or minor. A transitory impairment is an impairment with an actual or expected duration of six months or less.

(m) "Major life activities" means:

(1) Major life activities include, but are not limited to, caring for oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking, standing, lifting, bending, speaking, breathing, learning, reading, concentrating, thinking, communicating, and working.

(2) It also includes the operation of a major bodily function, including, but not limited to, functions of the immune system, normal cell growth, digestive, bowel, bladder, neurological, brain, respiratory, circulatory, endocrine and reproductive functions.

(n) "Genetic screening or testing" means a laboratory test of a person's genes or chromosomes for abnormalities, defects or deficiencies, including carrier status, that are linked to physical or mental disorders or impairments, or that indicate a susceptibility to illness, disease or other disorders, whether physical or mental, which test is a direct test for abnormalities, defects or deficiencies, and not an indirect manifestation of genetic disorders.

History: L. 1953, ch. 249, § 2; L. 1961, ch. 248, § 2; L. 1963, ch. 279, § 2; L. 1965, ch. 323, § 2; L. 1970, ch. 192, § 1; L. 1972, ch. 194, § 2; L. 1974, ch. 209, § 2; L. 1975, ch. 264, § 1; L. 1991, ch. 147, § 2; L. 1992, ch. 91, § 1; L. 1999, ch. 32, § 1; L. 2012, ch. 48, § 1; July 1.



44-1003 Human rights commission; membership; organization compensation and expenses staff.

44-1003. Human rights commission; membership; organization compensation and expenses staff. (a) There is hereby created the Kansas human rights commission. The commission shall consist of seven members, two of whom shall be representative of industry, two of whom shall be representative of labor, one of whom shall be a person authorized to practice law in this state, one of whom shall be a representative of the real estate industry, and one of whom shall be appointed at large, to be known as commissioners. No more than four members of the commission shall be from the same political party. Members of the commission shall be appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b and amendments thereto. Except as provided by K.S.A. 46-2601 and amendments thereto, no person appointed to the commission shall exercise any power, duty or function as a member of the commission until confirmed by the senate. One member shall be designated by the governor as chairperson and shall preside at all meetings of the commission and perform all the duties and functions of chairperson.

(b) The commission may designate one member to act as chairperson during the absence or incapacity of the chairperson, and, when so acting, the member designated shall have and perform all the duties and functions of the chairperson of the commission.

(c) Except as provided by subsection (d), the term of office of each member of the commission shall be four years and until a successor is confirmed. Any member chosen to fill a vacancy occurring other than by expiration of term shall be appointed for the unexpired term of the member's predecessor.

(d) The terms of members who are serving on the commission on the effective date of this act shall expire on January 15, of the year on which such member's term would have expired under the provisions of this section prior to amendment by this act. Thereafter, members shall be appointed for terms of four years and until their successors are appointed and confirmed.

(e) A majority of the current members of the commission shall constitute a quorum for the purpose of conducting the business of the commission, except as otherwise provided in this section. Vacancies on the commission shall not impair the right of the remaining members to exercise all the powers of the commission.

(f) Members of the Kansas human rights commission attending meetings of the commission, or attending a subcommittee meeting thereof authorized by the commission, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223 and amendments thereto.

(g) The commission shall employ a full-time executive director who shall be in the unclassified service under the Kansas civil service act and who shall receive an annual salary fixed by the commission, with the approval of the governor. The commission shall employ such professional staff and full or part-time legal, stenographic and clerical assistants as necessary to carry out the provisions of this act and shall fix the amount of their compensation. The commission also may employ or may contract for the services of qualified hearing examiners to conduct hearings. In addition, the commission may employ or may contract for the services of qualified hearing examiners pro tem when necessitated by the incapacity or disqualification of the other hearing examiners. All hearing examiners shall be admitted to practice law before the supreme court of Kansas. The appointment and compensation of legal counsel, except those members of the legal staff serving as hearing examiners, shall be approved by the attorney general.

(h) On July 1, 1991, the commission on civil rights shall become the Kansas human rights commission. The Kansas human rights commission shall be a continuation of the commission on civil rights and members and employees of the commission on civil rights shall continue as members and employees of the Kansas human rights commission. All rules and regulations and orders of the commission on civil rights shall be deemed rules and regulations and orders of the Kansas human rights commission. All properties, moneys, appropriations, rights and authorities vested in the commission on civil rights shall be vested in the Kansas human rights commission. Whenever the commission on civil rights, or words of like effect, is referred to or designated by any statute, contract or other document, such reference or designation shall be deemed to apply to the Kansas human rights commission.

History: L. 1953, ch. 249, § 3; L. 1961, ch. 248, § 3; L. 1965, ch. 323, § 3; L. 1967, ch. 284, § 1; L. 1970, ch. 192, § 8; L. 1972, ch. 194, § 3; L. 1974, ch. 348, § 18; L. 1975, ch. 264, § 2; L. 1978, ch. 198, § 1; L. 1978, ch. 308, § 49; L. 1982, ch. 347, § 20; L. 1991, ch. 148, § 3; L. 1992, ch. 116, § 28; L. 1995, ch. 247, § 1; L. 1996, ch. 250, § 1; July 1.



44-1004 Powers and duties of commission.

44-1004. Powers and duties of commission. The commission shall have the following functions, powers and duties:

(1) To establish and maintain its principal office in the city of Topeka, and such other offices elsewhere within the state as it may deem necessary.

(2) To meet and function at any place within the state.

(3) To adopt, promulgate, amend and rescind suitable rules and regulations to carry out the provisions of this act, and the policies and practices of the commission in connection therewith.

(4) To receive, initiate, investigate and pass upon complaints alleging discrimination in employment, public accommodations and housing because of race, religion, color, sex, disability, national origin or ancestry and complaints alleging discrimination in housing because of familial status.

(5) To subpoena witnesses, compel their appearance and require the production for examination of records, documents and other evidence or possible sources of evidence and to examine, record and copy such materials and take and record the testimony or statements of such persons. The commission may issue subpoenas to compel access to or the production of such materials, or the appearance of such persons, and may issue interrogatories to a respondent to the same extent and subject to the same limitations as would apply if the subpoena or interrogatories were issued or served in aid of a civil action in the district court. The commission shall have access at all reasonable times to premises and may compel such access by application to a court of competent jurisdiction provided that the commission first complies with the provisions of article 15 of the Kansas bill of rights and the fourth amendment to the United States constitution relating to unreasonable searches and seizures. The commission may administer oaths and take depositions to the same extent and subject to the same limitations as would apply if the deposition was taken in aid of a civil action in the district court. In case of the refusal of any person to comply with any subpoena, interrogatory or search warrant issued hereunder, or to testify to any matter regarding which such person may be lawfully questioned, the district court of any county may, upon application of the commission, order such person to comply with such subpoena or interrogatory and to testify. Failure to obey the court's order may be punished by the court as contempt. No person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which such person testifies or produces evidence, except that such person so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying. The immunity herein provided shall extend only to natural persons.

(6) To act in concert with other parties in interest in order to eliminate and prevent discrimination and segregation, prohibited by this act, by including any term in a conciliation agreement as could be included in a final order under this act.

(7) To apply to the district court of the county where the respondent resides or transacts business for enforcement of any conciliation agreement by seeking specific performance of such agreement.

(8) To issue such final orders after a public hearing as may remedy any existing situation found to violate this act and prevent its recurrence.

(9) To endeavor to eliminate prejudice among the various ethnic groups and people with disabilities in this state and to further good will among such groups. The commission in cooperation with the state department of education shall prepare a comprehensive educational program designed for the students of the public schools of this state and for all other residents thereof, calculated to emphasize the origin of prejudice against such groups, its harmful effects and its incompatibility with American principles of equality and fair play.

(10) To create such advisory agencies and conciliation councils, local, regional or statewide, as in its judgment will aid in effectuating the purposes of this act; to study the problem of discrimination in all or specific fields or instances of discrimination because of race, religion, color, sex, disability, national origin or ancestry; to foster, through community effort or otherwise, good will, cooperation and conciliation among the groups and elements of the population of this state; and to make recommendations to the commission for the development of policies and procedures, and for programs of formal and informal education, which the commission may recommend to the appropriate state agency. Such advisory agencies and conciliation councils shall be composed of representative citizens serving without pay. The commission may itself make the studies and perform the acts authorized by this paragraph. It may, by voluntary conferences with parties in interest, endeavor by conciliation and persuasion to eliminate discrimination in all the stated fields and to foster good will and cooperation among all elements of the population of the state.

(11) To accept contributions from any person to assist in the effectuation of this section and to seek and enlist the cooperation of private, charitable, religious, labor, civic and benevolent organizations for the purposes of this section.

(12) To issue such publications and such results of investigation and research as in its judgment will tend to promote good will and minimize or eliminate discrimination because of race, religion, color, sex, disability, national origin or ancestry.

(13) To render each year to the governor and to the state legislature a full written report of all of its activities and of its recommendations.

(14) To adopt an official seal.

(15) To receive and accept federal funds to effectuate the purposes of the act and to enter into agreements with any federal agency for such purpose.

History: L. 1953, ch. 249, § 4; L. 1961, ch. 248, § 4; L. 1963, ch. 279, § 3; L. 1965, ch. 323, § 4; L. 1967, ch. 285, § 1; L. 1970, ch. 192, § 2; L. 1972, ch. 194, § 4; L. 1974, ch. 209, § 3; L. 1975, ch. 264, § 3; L. 1991, ch. 147, § 3; July 1.



44-1005 Complaints; investigation; proceedings; remedial orders; dismissal of certain complaints, when, procedure and effect.

44-1005. Complaints; investigation; proceedings; remedial orders; dismissal of certain complaints, when, procedure and effect. (a) Any person claiming to be aggrieved by an alleged unlawful employment practice or by an alleged unlawful discriminatory practice, and who can articulate a prima facie case pursuant to a recognized legal theory of discrimination, may, personally or by an attorney-at-law, make, sign and file with the commission a verified complaint in writing, articulating the prima facie case, which shall also state the name and address of the person, employer, labor organization or employment agency alleged to have committed the unlawful employment practice complained of or the name and address of the person alleged to have committed the unlawful discriminatory practice complained of, and which shall set forth the particulars thereof and contain such other information as may be required by the commission.

(b) The commission upon its own initiative or the attorney general may, in like manner, make, sign and file such complaint. Whenever the attorney general has sufficient reason to believe that any person as herein defined is engaged in a practice of discrimination, segregation or separation in violation of this act, the attorney general may make, sign and file a complaint. Any employer whose employees or some of whom, refuse or threaten to refuse to cooperate with the provisions of this act, may file with the commission a verified complaint asking for assistance by conciliation or other remedial action.

(c) Whenever any problem of discrimination because of race, religion, color, sex, disability, national origin or ancestry arises, or whenever the commission has, in its own judgment, reason to believe that any person has engaged in an unlawful employment practice or an unlawful discriminatory practice in violation of this act, or has engaged in a pattern or practice of discrimination, the commission may conduct an investigation without filing a complaint and shall have the same powers during such investigation as provided for the investigation of complaints. The person to be investigated shall be advised of the nature and scope of such investigation prior to its commencement. The purpose of the investigation shall be to resolve any such problems promptly. In the event such problems cannot be resolved within a reasonable time, the commission may issue a complaint whenever the investigation has revealed a violation of the Kansas act against discrimination has occurred. The information gathered in the course of the first investigation may be used in processing the complaint.

(d) After the filing of any complaint by an aggrieved individual, by the commission, or by the attorney general, the commission shall, within seven days after the filing of the complaint, serve a copy on each of the parties alleged to have violated this act, and shall designate one of the commissioners to make, with the assistance of the commission's staff, prompt investigation of the alleged act of discrimination. If the commissioner shall determine after such investigation that no probable cause exists for crediting the allegations of the complaint, such commissioner, within 10 business days from such determination, shall cause to be issued and served upon the complainant and respondent written notice of such determination.

(e) If such commissioner after such investigation, shall determine that probable cause exists for crediting the allegations for the complaint, the commissioner or such other commissioner as the commission may designate, shall immediately endeavor to eliminate the unlawful employment practice or the unlawful discriminatory practice complained of by conference and conciliation. The complainant, respondent and commission shall have 45 days from the date respondent is notified in writing of a finding of probable cause to enter into a conciliation agreement signed by all parties in interest. The parties may amend a conciliation agreement at any time prior to the date of entering into such agreement. Upon agreement by the parties the time for entering into such agreement may be extended. The members of the commission and its staff shall not disclose what has transpired in the course of such endeavors.

(f) In case of failure to eliminate such practices by conference and conciliation, or in advance thereof, if in the judgment of the commissioner or the commission circumstances so warrant, the commissioner or the commission shall commence a hearing in accordance with the provisions of the Kansas administrative procedure act naming as parties the complainant and the person, employer, labor organization, employment agency, realtor or financial institution named in such complaint, hereinafter referred to as respondent. A copy of the complaint shall be served on the respondent. At least four commissioners or a presiding officer from the office of administrative hearings shall be designated as the presiding officer. The place of such hearing shall be in the county where respondent is doing business and the acts complained of occurred.

(g) The complainant or respondent may apply to the presiding officer for the issuance of a subpoena for the attendance of any person or the production or examination of any books, records or documents pertinent to the proceeding at the hearing. Upon such application the presiding officer shall issue such subpoena.

(h) The case in support of the complaint shall be presented before the presiding officer by one of the commission's attorneys or agents, or by private counsel, if any, of the complainant, and the commissioner who shall have previously made the investigation shall not participate in the hearing except as a witness. Any endeavors at conciliation shall not be received in evidence.

(i) Any complaint filed pursuant to this act must be so filed within six months after the alleged act of discrimination, unless the act complained of constitutes a continuing pattern or practice of discrimination in which event it will be from the last act of discrimination. Complaints filed with the commission may be dismissed by the commission on its own initiative, and shall be dismissed by the commission upon the written request of the complainant, if the commission has not issued a finding of probable cause or no probable cause or taken other administrative action dismissing the complaint within 300 days of the filing of the complaint. The commission shall mail written notice to all parties of dismissal of a complaint within five days of dismissal. Any such dismissal of a complaint in accordance with this section shall constitute final action by the commission which shall be deemed to exhaust all administrative remedies under the Kansas act against discrimination for the purpose of allowing subsequent filing of the matter in court by the complainant, without the requirement of filing a petition for reconsideration pursuant to K.S.A. 44-1010, and amendments thereto. Dismissal of a complaint in accordance with this section shall not be subject to appeal or judicial review by any court under the provisions of K.S.A. 44-1011, and amendments thereto. The provisions of this section shall not apply to complaints alleging discriminatory housing practices filed with the commission pursuant to K.S.A. 44-1015 et seq., and amendments thereto.

(j) The respondent may file a written verified answer to the complaint and appear at such hearing in person or otherwise, with or without counsel, and submit testimony. The complainant shall appear at such hearing in person, with or without counsel, and submit testimony. The presiding officer or the complainant shall have the power reasonably and fairly to amend any complaint, and the respondent shall have like power to amend such respondent's answer. The presiding officer shall be bound by the rules of evidence prevailing in courts of law or equity, and only relevant evidence of reasonable probative value shall be received.

(k) If the presiding officer finds a respondent has engaged in or is engaging in any unlawful employment practice or unlawful discriminatory practice as defined in this act, the presiding officer shall render an order requiring such respondent to cease and desist from such unlawful employment practice or such unlawful discriminatory practice and to take such affirmative action, including but not limited to the hiring, reinstatement, or upgrading of employees, with or without back pay, and the admission or restoration to membership in any respondent labor organizations; the admission to and full and equal enjoyment of the goods, services, facilities, and accommodations offered by any respondent place of public accommodation denied in violation of this act, as, in the judgment of the presiding officer, will effectuate the purposes of this act, and including a requirement for report of the manner of compliance. Such order may also include an award of damages for pain, suffering and humiliation which are incidental to the act of discrimination, except that an award for such pain, suffering and humiliation shall in no event exceed the sum of $2,000.

(l) Any state, county or municipal agency may pay a complainant back pay if it has entered into a conciliation agreement for such purposes with the commission, and may pay such back pay if it is ordered to do so by the commission.

(m) If the presiding officer finds that a respondent has not engaged in any such unlawful employment practice, or any such unlawful discriminatory practice, the presiding officer shall render an order dismissing the complaint as to such respondent.

(n) The commission shall review an initial order rendered under subsection (k) or (m). In addition to the parties, a copy of any final order shall be served on the attorney general and such other public officers as the commission may deem proper.

(o) The commission shall, except as otherwise provided, establish rules of practice to govern, expedite and effectuate the foregoing procedure and its own actions thereunder. The rules of practice shall be available, upon written request, within 30 days after the date of adoption.

History: L. 1953, ch. 249, § 5; L. 1961, ch. 248, § 6; L. 1963, ch. 279, § 4; L. 1965, ch. 323, § 5; L. 1967, ch. 285, § 2; L. 1970, ch. 192, § 3; L. 1972, ch. 194, § 5; L. 1974, ch. 209, § 4; L. 1975, ch. 264, § 4; L. 1984, ch. 186, § 1; L. 1988, ch. 356 § 149; L. 1989, ch. 283, § 9; L. 1991, ch. 147, § 4; L. 1995, ch. 247, § 2; L. 2004, ch. 145, § 15; July 1, 2007.



44-1006 Construction of act.

44-1006. Construction of act. (a) The provisions of this act shall be construed liberally for the accomplishment of the purposes thereof. Nothing contained in this act shall be deemed to repeal any of the provisions of any other law of this state relating to discrimination because of race, religion, color, sex, disability, national origin or ancestry, unless the same is specifically repealed by this act.

(b) Nothing in this act shall be construed to mean that an employer shall be forced to hire unqualified or incompetent personnel, or discharge qualified or competent personnel.

(c) The definition of "disability" in K.S.A. 44-1002(j), and amendments thereto, shall be construed in accordance with the following:

(1) The definition of disability in this act shall be construed in favor of broad coverage of individuals under this act, to the maximum extent permitted by the terms of this act;

(2) an impairment that substantially limits one major life activity need not limit other major life activities in order to be considered a disability;

(3) an impairment that is episodic or in remission is a disability if it would substantially limit a major life activity when active; and

(4) (A) The determination of whether an impairment substantially limits a major life activity shall be made without regard to the ameliorative effects of mitigating measures such as the following:

(i) Medication, medical supplies, equipment, or appliances, low-vision devices (which do not include ordinary eye glasses or contact lenses), prosthetics including limbs and devices, hearing aids and cochlear implants or other implantable hearing devices, mobility devices, or oxygen therapy equipment and supplies;

(ii) use of assistive technology;

(iii) reasonable accommodations or auxiliary aides or services; or

(iv) learned behavioral or adaptive neurological modifications.

(B) The ameliorative effects of the mitigating measures of ordinary eyeglasses or contact lenses shall be considered in determining whether an impairment substantially limits a major life activity.

(C) As used in this subparagraph:

(i) "Ordinary eyeglasses or contact lenses" means lenses that are intended to fully correct visual acuity or eliminate refractive error; and

(ii) "low-vision devices" means devices that magnify, enhance, or otherwise augment a visual image.

History: L. 1953, ch. 249, § 6; L. 1963, ch. 279, § 5; L. 1970, ch. 192, § 4; L. 1972, ch. 194, § 6; L. 1974, ch. 209, § 5; L. 1991, ch. 147, § 5; L. 2012, ch. 48, § 2; July 1.



44-1007 Invalidity of part.

44-1007. Invalidity of part. If any clause, sentence, paragraph or part of this act or the application thereof to any person or circumstances shall for any reason be adjudged by a court of competent jurisdiction to be invalid such judgment shall not affect, impair or invalidate the remainder of this act and the application thereof to other persons or circumstances but shall be confined in its operation to the clause, sentence, paragraph or part thereof directly involved in the controversy in which such judgment shall have been rendered and the persons or circumstances involved. It is hereby declared to be the legislative intent that this act would have been adopted had such provisions not been included.

History: L. 1953, ch. 249, § 7; June 30.



44-1009 Unlawful employment practices; unlawful discriminatory practices.

44-1009. Unlawful employment practices; unlawful discriminatory practices. (a) It shall be an unlawful employment practice:

(1) For an employer, because of the race, religion, color, sex, disability, national origin or ancestry of any person to refuse to hire or employ such person to bar or discharge such person from employment or to otherwise discriminate against such person in compensation or in terms, conditions or privileges of employment; to limit, segregate, separate, classify or make any distinction in regards to employees; or to follow any employment procedure or practice which, in fact, results in discrimination, segregation or separation without a valid business necessity.

(2) For a labor organization, because of the race, religion, color, sex, disability, national origin or ancestry of any person, to exclude or to expel from its membership such person or to discriminate in any way against any of its members or against any employer or any person employed by an employer.

(3) For any employer, employment agency or labor organization to print or circulate or cause to be printed or circulated any statement, advertisement or publication, or to use any form of application for employment or membership or to make any inquiry in connection with prospective employment or membership, which expresses, directly or indirectly, any limitation, specification or discrimination as to race, religion, color, sex, disability, national origin or ancestry, or any intent to make any such limitation, specification or discrimination, unless based on a bona fide occupational qualification.

(4) For any employer, employment agency or labor organization to discharge, expel or otherwise discriminate against any person because such person has opposed any practices or acts forbidden under this act or because such person has filed a complaint, testified or assisted in any proceeding under this act.

(5) For an employment agency to refuse to list and properly classify for employment or to refuse to refer any person for employment or otherwise discriminate against any person because of such person's race, religion, color, sex, disability, national origin or ancestry; or to comply with a request from an employer for a referral of applicants for employment if the request expresses, either directly or indirectly, any limitation, specification or discrimination as to race, religion, color, sex, disability, national origin or ancestry.

(6) For an employer, labor organization, employment agency, or school which provides, coordinates or controls apprenticeship, on-the-job, or other training or retraining program, to maintain a practice of discrimination, segregation or separation because of race, religion, color, sex, disability, national origin or ancestry, in admission, hiring, assignments, upgrading, transfers, promotion, layoff, dismissal, apprenticeship or other training or retraining program, or in any other terms, conditions or privileges of employment, membership, apprenticeship or training; or to follow any policy or procedure which, in fact, results in such practices without a valid business motive.

(7) For any person, whether an employer or an employee or not, to aid, abet, incite, compel or coerce the doing of any of the acts forbidden under this act, or attempt to do so.

(8) For an employer, labor organization, employment agency or joint labor-management committee to: (A) Limit, segregate or classify a job applicant or employee in a way that adversely affects the opportunities or status of such applicant or employee because of the disability of such applicant or employee; (B) participate in a contractual or other arrangement or relationship, including a relationship with an employment or referral agency, labor union, an organization providing fringe benefits to an employee or an organization providing training and apprenticeship programs that has the effect of subjecting a qualified applicant or employee with a disability to the discrimination prohibited by this act; (C) utilize standards criteria, or methods of administration that have the effect of discrimination on the basis of disability or that perpetuate the discrimination of others who are subject to common administrative control; (D) exclude or otherwise deny equal jobs or benefits to a qualified individual because of the known disability of an individual with whom the qualified individual is known to have a relationship or association; (E) not make reasonable accommodations to the known physical or mental limitations of an otherwise qualified individual with a disability who is an applicant or employee, unless such employer, labor organization, employment agency or joint labor-management committee can demonstrate that the accommodation would impose an undue hardship on the operation of the business thereof; (F) deny employment opportunities to a job applicant or employee who is an otherwise qualified individual with a disability, if such denial is based on the need to make reasonable accommodation to the physical or mental impairments of the employee or applicant; (G) use qualification standards, employment tests or other selection criteria that screen out or tend to screen out an individual with a disability or a class of individuals with disabilities unless the standard, test or other selection criteria, as used, is shown to be job-related for the position in question and is consistent with business necessity; or (H) fail to select and administer tests concerning employment in the most effective manner to ensure that, when such test is administered to a job applicant or employee who has a disability that impairs sensory, manual or speaking skills, the test results accurately reflect the skills, aptitude or whatever other factor of such applicant or employee that such test purports to measure, rather than reflecting the impaired sensory, manual or speaking skills of such employee or applicant (except where such skills are the factors that the test purports to measure).

(9) For any employer to:

(A) Seek to obtain, to obtain or to use genetic screening or testing information of an employee or a prospective employee to distinguish between or discriminate against or restrict any right or benefit otherwise due or available to an employee or a prospective employee; or

(B) subject, directly or indirectly, any employee or prospective employee to any genetic screening or test.

(b) It shall not be an unlawful employment practice to fill vacancies in such way as to eliminate or reduce imbalance with respect to race, religion, color, sex, disability, national origin or ancestry.

(c) It shall be an unlawful discriminatory practice:

(1) For any person, as defined herein being the owner, operator, lessee, manager, agent or employee of any place of public accommodation to refuse, deny or make a distinction, directly or indirectly, in offering its goods, services, facilities, and accommodations to any person as covered by this act because of race, religion, color, sex, disability, national origin or ancestry, except where a distinction because of sex is necessary because of the intrinsic nature of such accommodation.

(2) For any person, whether or not specifically enjoined from discriminating under any provisions of this act, to aid, abet, incite, compel or coerce the doing of any of the acts forbidden under this act, or to attempt to do so.

(3) For any person, to refuse, deny, make a distinction, directly or indirectly, or discriminate in any way against persons because of the race, religion, color, sex, disability, national origin or ancestry of such persons in the full and equal use and enjoyment of the services, facilities, privileges and advantages of any institution, department or agency of the state of Kansas or any political subdivision or municipality thereof.

History: L. 1961, ch. 248, § 5; L. 1965, ch. 323, § 6; L. 1970, ch. 192, § 5; L. 1972, ch. 194, § 7; L. 1974, ch. 209, § 6; L. 1991, ch. 147, § 6; L. 1999, ch. 32, § 2; July 1.



44-1010 Petition for reconsideration of orders of commission.

44-1010. Petition for reconsideration of orders of commission. Any party being dissatisfied with any order or decision of the commission may petition for reconsideration in accordance with the provisions of K.S.A. 77-529 and amendments thereto. No cause of action arising out of any order or decision of the commission shall accrue in any court to any party unless such party shall petition for reconsideration as herein provided. No party shall, in any court, urge or rely upon any ground not set forth in the petition for reconsideration.

History: L. 1961, ch. 248, § 7; L. 1988, ch. 356, § 150; July 1, 1989.



44-1011 Enforcement of commission orders; judicial review; procedure.

44-1011. Enforcement of commission orders; judicial review; procedure. (a) The commission, attorney general or county or district attorney, at the request of the commission, may secure enforcement of any final order of the commission in accordance with the Kansas judicial review act. The evidence presented to the commission, together with its findings and the order issued thereon, shall be certified by the commission to the district court as its return. No order of the commission shall be superseded or stayed during the proceeding on review unless the district court shall so direct.

(b) Any action of the commission pursuant to the Kansas act against discrimination is subject to review in accordance with the Kansas judicial review act except: (1) As provided by K.S.A. 44-1044, and amendments thereto; (2) the attorney general or county or district attorney, in addition to those persons specified by K.S.A. 77-611, and amendments thereto, shall have standing to bring an action for review; and (3) on review, the court shall hear the action by trial de novo with or without a jury in accordance with the provisions of K.S.A. 60-238, and amendments thereto, and the court, in its discretion, may permit any party or the commission to submit additional evidence on any issue. The review shall be heard and determined by the court as expeditiously as possible. After hearing, the court may affirm the adjudication. If the adjudication by the commission is not affirmed, the court may set aside or modify it, in whole or in part, or may remand the proceedings to the commission for further disposition in accordance with the order of the court.

The commission's copy of the testimony shall be available at all reasonable times to all parties for examination without cost, and for the purpose of judicial review of the order. The review shall be heard on the record without requirement of printing.

The commission shall be deemed a party to the review of any order by the court.

History: L. 1961, ch. 248, § 8; L. 1963, ch. 279, § 6; L. 1965, ch. 323, § 7; L. 1967, ch. 285, § 3; L. 1970, ch. 192, § 6; L. 1979, ch. 161, § 3; L. 1986, ch. 318, § 64; L. 2010, ch. 17, § 79; July 1.



44-1012 Posting of law and information.

44-1012. Posting of law and information. Every person, as defined herein, employer, employment agency and labor union subject to this act, shall keep posted in a conspicuous place or places on his premises a notice or notices to be prepared or approved by the commission, which shall set forth excerpts of this act and such other relevant information which the commission shall deem necessary to explain the act.

History: L. 1961, ch. 248, § 9; L. 1963, ch. 279, § 7; L. 1965, ch. 323, § 8; June 30.



44-1013 Unlawful acts; penalties.

44-1013. Unlawful acts; penalties. Any person, as defined herein, employer, labor organization or employment agency, who or which shall willfully resist, prevent, impede or interfere with the commission or any of its members or representatives in the performance of duty under this act, or shall willfully violate an order of the commission, shall be guilty of a misdemeanor and upon conviction shall be punished by imprisonment for not more than one (1) year, or by a fine of not more than five hundred dollars ($500), or by both such fine and imprisonment; but procedure for the review of the order shall not be deemed to be such willful conduct.

History: L. 1961, ch. 248, § 10; L. 1965, ch. 323, § 9; L. 1970, ch. 192, §7; July 1.



44-1015 Discrimination in housing; definitions.

44-1015. Discrimination in housing; definitions. As used in this act, unless the context otherwise requires:

(a) "Commission" means the Kansas human rights commission.

(b) "Real property" means and includes:

(1) All vacant or unimproved land; and

(2) any building or structure which is occupied or designed or intended for occupancy, or any building or structure having a portion thereof which is occupied or designed or intended for occupancy.

(c) "Family" includes a single individual.

(d) "Person" means an individual, corporation, partnership, association, labor organization, legal representative, mutual company, joint-stock company, trust, unincorporated organization, trustee, trustee in bankruptcy, receiver and fiduciary.

(e) "To rent" means to lease, to sublease, to let and otherwise to grant for a consideration the right to occupy premises not owned by the occupant.

(f) "Discriminatory housing practice" means any act that is unlawful under K.S.A. 44-1016, 44-1017 or 44-1026, and amendments thereto.

(g) "Person aggrieved" means any person who claims to have been injured by a discriminatory housing practice or believes that such person will be injured by a discriminatory housing practice that is about to occur.

(h) "Disability" has the meaning provided by K.S.A. 44-1002 and amendments thereto.

(i) "Familial status" means having one or more individuals less than 18 years of age domiciled with:

(1) A parent or another person having legal custody of such individual or individuals; or

(2) the designee of such parent or other person having such custody, with the written permission of such parent or other person.

History: L. 1970, ch. 193, § 1; L. 1991, ch. 147, § 7; L. 1992, ch. 91, § 2; April 23.



44-1016 Same; unlawful acts in connection with sale or rental of real property.

44-1016. Same; unlawful acts in connection with sale or rental of real property. Subject to the provisions of K.S.A. 44-1018 and amendments thereto, it shall be unlawful for any person:

(a) To refuse to sell or rent after the making of a bona fide offer, to fail to transmit a bona fide offer or refuse to negotiate in good faith for the sale or rental of, or otherwise make unavailable or deny, real property to any person because of race, religion, color, sex, disability, familial status, national origin or ancestry.

(b) To discriminate against any person in the terms, conditions or privileges of sale or rental of real property, or in the provision of services or facilities in connection therewith, because of race, religion, color, sex, disability, familial status, national origin or ancestry.

(c) To make, print, publish, disseminate or use, or cause to be made, printed, published, disseminated or used, any notice, statement, advertisement or application, with respect to the sale or rental of real property that indicates any preference, limitation, specification or discrimination based on race, religion, color, sex, disability, familial status, national origin or ancestry, or an intention to make any such preference, limitation, specification or discrimination.

(d) To represent to any person because of race, religion, color, sex, disability, familial status, national origin or ancestry that any real property is not available for inspection, sale or rental when such real property is in fact so available.

(e) For profit, to induce or attempt to induce any person to sell or rent any real property by representation regarding the entry or prospective entry into the neighborhood of a person or persons of a particular race, religion, color, sex, disability, familial status, national origin or ancestry.

(f) To deny any person access to or membership or participation in any multiple-listing service, real estate brokers' organization or other service, organization or facility relating to the business of selling or renting real property, or to discriminate against such person in the terms or conditions of such access, membership or participation, because of race, religion, color, sex, disability, familial status, national origin or ancestry.

(g) To discriminate against any person in such person's use or occupancy of real property because of the race, religion, color, sex, disability, familial status, national origin or ancestry of the people with whom such person associates.

(h) (1) To discriminate in the sale or rental, or to otherwise make unavailable or deny, residential real property to any buyer or renter because of a disability of:

(A) That buyer or renter;

(B) a person residing in or intending to reside in such real property after it is sold, rented or made available; or

(C) any person associated with that buyer or renter.

(2) To discriminate against any person in the terms, conditions or privileges of sale or rental of residential real property or in the provision of services or facilities in connection with such real property because of a disability of:

(A) That person;

(B) a person residing in or intending to reside in that real property after it is so sold, rented or made available; or

(C) any person associated with that person.

(3) For purposes of this subsection (h), discrimination includes:

(A) A refusal to permit, at the expense of the person with a disability, reasonable modifications of existing premises occupied or to be occupied by such person if such modifications may be necessary to afford such person full enjoyment of the premises;

(B) a refusal to make reasonable accommodations in rules, policies, practices or services, when such accommodations may be necessary to afford such person equal opportunity to use and enjoy residential real property; or

(C) in connection with the design and construction of covered multifamily residential real property for first occupancy on and after January 1, 1992, a failure to design and construct such residential real property in such a manner that:

(i) The public use and common use portions of such residential real property are readily accessible to and usable by persons with disabilities;

(ii) all the doors designed to allow passage into and within all premises within such residential real property are sufficiently wide to allow passage by persons with disabilities who are in wheelchairs; and

(iii) all premises within such residential real property contain the following features of adaptive design: An accessible route into and through the residential real property; light switches, electrical outlets, thermostats and other environmental controls in accessible locations; reinforcements in bathroom walls to allow later installation of grab bars; and usable kitchens and bathrooms such that an individual in a wheelchair can maneuver about the space.

(4) Compliance with the appropriate requirements of the American national standard for buildings and facilities providing accessibility and usability for physically handicapped people, commonly cited as "ANSI A 117.1," suffices to satisfy the requirements of subsection (h)(3)(C)(iii).

(5) As used in this subsection (h), "covered multifamily residential real property" means:

(A) Buildings consisting of four or more units if such buildings have one or more elevators; and

(B) ground floor units in other buildings consisting of four or more units.

(6) Nothing in this act shall be construed to invalidate or limit any state law or ordinance that requires residential real property to be designed and constructed in a manner that affords persons with disabilities greater access than is required by this act.

(7) Nothing in this subsection (h) requires that residential real property be made available to an individual whose tenancy would constitute a direct threat to the health or safety of other individuals or whose tenancy would result in substantial physical damage to the property of others.

History: L. 1970, ch. 193, § 2; L. 1972, ch. 194, § 8; L. 1991, ch. 147, § 8; L. 1992, ch. 142, § 1; July 1.



44-1017 Same; unlawful acts as to real estate loans.

44-1017. Same; unlawful acts as to real estate loans. (a) It shall be unlawful for any person or other entity whose business includes engaging in real estate related transactions to discriminate against any person in making available such a transaction, or in the terms or conditions of such a transaction, because of the race, religion, color, sex, disability, familial status, national origin or ancestry of such person or of any person associated with such person in connection with any real estate related transaction.

(b) As used in this section, "real estate related transaction" means any of the following:

(1) The making or purchasing of loans or providing other financial assistance:

(A) For purchasing, constructing, improving, repairing or maintaining a dwelling; or

(B) secured by real property.

(2) The selling, brokering or appraising of real property.

(c) Nothing in this section prohibits a person engaged in the business of furnishing appraisals of real property to take into consideration factors other than race, religion, color, sex, disability, familial status, national origin or ancestry.

History: L. 1970, ch. 193, § 3; L. 1972, ch. 194, § 9; L. 1991, ch. 147, § 9; Jan. 1, 1992.



44-1017a Same; homeowners association; removal of certain restrictive covenants; penalties.

44-1017a. Same; homeowners association; removal of certain restrictive covenants; penalties. (a) No declaration or other governing document of an association shall include a restrictive covenant in violation of K.S.A. 44-1016 and 44-1017, and amendments thereto.

(b) Within 60 days of the effective date of this act, the board of directors of an association shall amend any declaration or other governing document that includes a restrictive covenant in violation of K.S.A. 44-1016 and 44-1017, and amendments thereto, by removing such restrictive covenant. Such amendment shall not require the approval of the members of the association. No other change shall be required to be made to the declaration or other governing document of the association pursuant to this section. Within 10 days of the adoption of the amendment, the amended declaration or other governing document shall be recorded in the same manner as the original declaration or other governing document. No fee shall be charged for such recording.

(c) If the commission, a city or county in which the association is located provides written notice to an association requesting that the association delete a restrictive covenant in violation of K.S.A. 44-1016 and 44-1017, and amendments thereto, the association shall delete the restrictive covenant within 30 days of receiving the notice. If the association fails to delete the restrictive covenant in violation of K.S.A. 44-1016 and 44-1017, and amendments thereto, the commission, a city or county in which the association is located, or any person adversely affected by such restrictive covenant may bring an action against the homeowners association for injunctive relief to enforce the provisions of subsections (a) and (b) of this section. The court may award attorney's fees to the prevailing party.

(d) For the purposes of this section:

(1) "Association" means a non-profit homeowners association as defined in K.S.A. 60-3611, and amendments thereto.

(2) "Commission" means the Kansas human rights commission as defined in K.S.A. 44-1002, and amendments thereto.

(e) This section shall be supplemental to and a part of the Kansas act against discrimination.

History: L. 2006, ch. 144, § 1; July 1.



44-1018 Same; application of act.

44-1018. Same; application of act. (a) Nothing in this act shall prohibit a religious organization, association or society, or any nonprofit institution or organization operated, supervised or controlled by or in conjunction with a religious organization, association or society, from limiting the sale, rental or occupancy of real property which it owns or operates for other than a commercial purpose to persons of the same religion, or from giving preference to such persons, unless membership in such religion is restricted on account of race, color, national origin or ancestry. Nor shall anything in this act prohibit a nonprofit private club in fact not open to the public, which as an incident to its primary purpose or purposes provides lodgings which it owns or operates for other than a commercial purpose, from limiting the rental or occupancy of such lodgings to its members or from giving preference to its members.

(b) Nothing in this act, other than the prohibitions against discriminatory advertising as provided in subsection (c) of K.S.A. 44-1016 and amendments thereto, shall apply to:

(1) The sale or rental of any single family house by an owner, provided the following conditions are met:

(A) The owner does not own or have any interest in more than three single family houses at any one time; and

(B) the house is sold or rented without the use of a real estate broker, agent or salesperson or the facilities of any person in the business of selling or renting dwellings. If the owner selling the house does not reside in it at the time of the sale or was not the most recent resident of the house prior to such sale, the exemption in this subsection applies to only one such sale in any 24-month period; or

(2) rooms or units in buildings containing living quarters occupied or intended to be occupied by no more than four families living independently of each other, if the owner actually maintains and occupies one of such living quarters as the owner's residence.

(c) (1) Nothing in this act limits the applicability of any reasonable local, state or federal restrictions regarding the maximum number of occupants permitted to occupy a dwelling. Nor does any provision in this act regarding familial status apply with respect to dwellings provided under any state or federal program specifically designed and operated to assist elderly persons, as defined in the state or federal program, or to housing for older persons.

(2) As used in this subsection (c), "housing for older persons" means housing communities:

(A) Intended for, and at least 80% occupied by, at least one person 55 years of age or older per unit and providing significant facilities and services specifically designed to meet the physical or social needs of such persons; or

(B) intended for and occupied solely by persons 62 years of age or older.

(d) Nothing in this act prohibits conduct against a person because such person has been convicted two or more times by any court of competent jurisdiction of the illegal manufacture or distribution of a controlled substance as defined in section 102 of the federal controlled substances act (21 U.S.C. 802).

History: L. 1970, ch. 193, § 4; L. 1991, ch. 147, § 10; L. 1992, ch. 142, § 2; July 1.



44-1019 Same; complaints; referral to local authority, when; investigation; administrative proceedings; election to file action in court; administrative remedial orders.

44-1019. Same; complaints; referral to local authority, when; investigation; administrative proceedings; election to file action in court; administrative remedial orders. (a) The authority and responsibility for administering this act shall be in the commission. Any person aggrieved may file a verified complaint with the commission. Such complaints shall be in writing, shall state the facts upon which the allegations of a discriminatory housing practice are based and shall contain such other information and be in such form as the commission may require. Complaints must be filed within one year after the alleged discriminatory housing practice occurred, but may be reasonably and fairly amended at any time. The commission upon its own initiative or the attorney general may, in like manner, make, sign and file such complaint. A respondent may file a verified answer to the complaint against the respondent and with the leave of the commission, which shall be granted whenever it would be reasonable and fair to do so, may amend the answer filed by the respondent at any time.

(b) Upon receipt of any such complaint the commission shall serve notice upon the aggrieved person acknowledging such filing and advising the aggrieved person of the time limits and choice of forums provided under this act; and the commission shall within 10 days thereof serve on the respondent a notice identifying the alleged discriminatory housing practice and advising such respondent of the procedural rights and obligations of respondents under this act, together with a copy of the original complaint. Service of the notice shall be made in the manner prescribed by the code of civil procedure.

(c) Whenever a local fair housing ordinance provides rights and remedies for alleged discriminatory housing practices which are, in the judgment of the commission, substantially equivalent to the rights and remedies provided in this act, the commission shall refer to the appropriate local agency any complaint filed under this act which appears to constitute a violation of such local fair housing ordinance. The commission shall take no further action with respect to such complaint until 30 days have elapsed since the complaint was referred to the local agency, or the local agency has completed its investigation, or the local agency requests the commission to assume jurisdiction or to assist it, whichever occurs first. The local agency shall inform the commission in writing of the status of the referred complaint at the end of the referral period or when the local agency has completed its investigation, whichever occurs first. The commission may take further action on the complaint if in its judgment the protection of the rights of the parties or the interests of justice require such action.

(d) A person who is not named as a respondent in a complaint, but who is identified as a respondent in the course of investigation, may be joined as an additional or substitute respondent upon written notice, under subsections (a) and (b), to such person, from the commission.

(e) (1) If a complaint is not referred to a local agency as provided in subsection (b), or after the commission assumes jurisdiction of a complaint following such referral, the commission shall promptly commence an investigation thereof, in the manner provided in K.S.A. 44-1005, and amendments thereto, for investigating complaints of violations of the Kansas act against discrimination, and complete such investigation, including conciliation, within 100 days after the filing of the complaint or, when the commission takes further action under subsection (c), within 100 days after the commission assumes jurisdiction of a complaint, unless it is impracticable to do so.

(2) If the commission is unable to complete the investigation within 100 days, or when the commission takes further action under subsection (c), within 100 days after the commission assumes jurisdiction of a complaint, the commission shall inform the parties in writing of the reasons for not doing so.

(3) The commission shall make final administrative disposition within one year after the filing of the complaint or, when the commission takes further action under subsection (c), within one year after the commission assumes jurisdiction of a complaint, unless it is impracticable to do so.

(4) If the commission is unable to make final administrative disposition of the complaint within one year of the date of filing, or when the commission takes further action under subsection (c), within one year after the commission assumes jurisdiction of a complaint, the commission shall inform the parties in writing of the reasons for not doing so.

(f) (1) If it is determined that probable cause exists for crediting the allegations of the complaint, the commission shall serve written notice of such determination on the person aggrieved. The commission shall proceed to try to eliminate or correct the alleged discriminatory housing practice by informal methods of conference, conciliation and persuasion which shall be held, insofar as possible, in the cities or other localities where the alleged discriminatory housing practices have occurred or are about to occur. The commission is hereby authorized to enter into formal conciliation agreement which shall include the person aggrieved and the respondent as signatories. Such agreements may include in the provisions thereof any term or condition which may be included in a final order of the commission. Each conciliation agreement shall be made public unless the person aggrieved and respondent otherwise agree and the commission determines that disclosure is not required to further the purposes of this act.

(2) Any of the parties to a conciliation agreement may apply to the district court of the county where the alleged discriminatory housing practice occurred, or was about to occur, for specific performance of any such agreement.

(g) If the commission is unable to eliminate or correct the alleged discriminatory housing practice by informal methods of conference, conciliation and persuasion, a hearing may be held before the commission in the manner provided in K.S.A. 44-1005, and amendments thereto, for holding hearings under the Kansas act against discrimination. In any such hearing, the burden of proof shall be on the complainant.

(h) In lieu of a hearing under subsection (g), a complainant, a respondent or an aggrieved person on whose behalf the complaint was filed may elect to have the claims asserted in the complaint decided in a civil action as provided in subsection (d) of K.S.A. 44-1021, and amendments thereto. The election must be made not later than 20 days after the receipt by the electing person of service in the manner provided in K.S.A. 44-1005, and amendments thereto, or, in the case of an election by the commission, not later than 20 days after such service. The person making the election shall give notice to the commission and to all other complainants and respondents to whom the complaint relates. If a timely election is made under this subsection, the commission shall file, not later than 30 days after the election is made, a civil action as provided in subsection (d) of K.S.A. 44-1021, and amendments thereto.

(i) If an election is not made under subsection (h) and the commission finds that a respondent has engaged in or is engaging in any discriminatory housing practice, the commission shall render an order requiring the respondent to cease and desist from such discriminatory housing practice, and such order may direct a respondent to take such affirmative action as the commission deems necessary to effectuate the intent and purposes of this act, including, but not limited to, the selling or renting of specified real property and the lending of money for the acquisition, construction, rehabilitation, repair or maintenance of real property. Such order may also include an award of actual damages, including damages caused by pain, suffering and humiliation. Such order may also, to vindicate the public interest, assess a civil penalty against the respondent:

(1) In an amount not exceeding $10,000, if the respondent has not been adjudged to have committed any prior discriminatory housing practice;

(2) subject to the provisions of subsection (i)(4), in an amount not exceeding $25,000, if the respondent has been adjudged to have committed one other discriminatory housing practice during the five-year period ending on the date of the filing of the complaint;

(3) subject to the provisions of subsection (i)(4), in an amount not exceeding $50,000, if the respondent has been adjudged to have committed two or more discriminatory housing practices during the seven-year period ending on the date of the filing of the complaint; and

(4) if the acts constituting the discriminatory housing practice that is the object of the complaint are committed by the same natural person who has been previously adjudged to have committed acts constituting a discriminatory housing practice in the amounts provided by subsections (i)(2) and (i)(3) without regard to the period of time within which any subsequent discriminatory housing practice occurred.

Any such civil penalty shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(j) Within 15 days after an order is served by the commission requiring or prohibiting action by a respondent, the respondent shall notify the commission in writing of the manner in which the respondent has complied with the order.

(k) In the case of an order with respect to a discriminatory housing practice that occurred in the course of a business subject to a licensing or regulation by a state agency, the commission shall, not later than 30 days after the respondent has complied with the order, or, if such order is judicially reviewed under K.S.A. 44-1021, and amendments thereto, 30 days after such order is in substance affirmed upon such review:

(1) Send copies of the findings of fact, conclusions of law, and the order, to that state agency; and

(2) recommend to the state agency appropriate disciplinary action, including, where appropriate, the suspension or revocation of the license of the respondent.

History: L. 1970, ch. 193, § 5; L. 1972, ch. 194, § 10; L. 1984, ch. 186, § 2; L. 1988, ch. 356, § 151; L. 1991, ch. 147, § 11; L. 1992, ch. 142, § 3; L. 2001, ch. 5, § 146; July 1.



44-1020 Same; subpoenas; witness fees and mileage; interim judicial relief; criminal enforcement of subpoenas.

44-1020. Same; subpoenas; witness fees and mileage; interim judicial relief; criminal enforcement of subpoenas. (a) Upon written application to the commission, a respondent shall be entitled to the issuance of a reasonable number of subpoenas by and in the name of the commission to the same extent and subject to the same limitations as subpoenas issued by the commission. Subpoenas issued at the request of a respondent shall show on their face the name and address of such respondent and shall state that they were issued at respondent's request.

(b) Witnesses summoned by subpoena of the commission shall be entitled to the same witness and mileage fees as are allowed witnesses in proceedings in district courts. Fees payable to a witness summoned by a subpoena issued at the request of a respondent shall be paid by the respondent.

(c) If the commission concludes at any time following the filing of a complaint that prompt judicial action is necessary to carry out the purposes of this act, the commission may bring a civil action in the district court of the county in which the alleged discriminatory housing practice is alleged to have occurred, for appropriate temporary or preliminary relief pending final disposition of the complaint under this section. The commission shall promptly notify the attorney general of the filing of any action pursuant to this subsection. Any temporary restraining order or other order granting preliminary or temporary relief shall be issued in accordance with the rules of civil procedure. The commencement of a civil action under this subsection does not affect the initiation or continuation of administrative proceedings under this act.

(d) Any person who willfully fails or neglects to attend and testify or to answer any lawful inquiry or to produce records, documents or other evidence, if in such person's power to do so in obedience to the subpoena or lawful order of the commission, shall, upon conviction, be fined not more than $1,000 or imprisoned for not more than one year, or both such fine and imprisonment. Any person who, with intent thereby to mislead the commission, shall make or cause to be made any false entry or statement of fact in any report, account, record or other document, submitted to the commission pursuant to subpoena or other order of the commission, or who shall willfully neglect or fail to make or cause to be made full, true and correct entries in such reports, accounts, records or other documents, or who shall willfully mutilate, alter or by any other means falsify any documentary evidence, shall, upon conviction, be fined not more than $1,000 or imprisoned for not more than one year, or both such fine and imprisonment.

History: L. 1970, ch. 193, § 6; L. 1972, ch. 194, § 11; L. 1991, ch. 147, § 12; Jan. 1, 1992.



44-1021 Same; judicial review of commission action; civil enforcement of act.

44-1021. Same; judicial review of commission action; civil enforcement of act. (a) Within 45 days after the entry of an order by the commission pursuant to K.S.A. 44-1019 and amendments thereto or within 30 days after the commission has received written notification of the manner in which a respondent has complied with the commission's order, the commission or a person aggrieved may bring a civil action in the district court of the county in which the alleged discriminatory housing practice is alleged to have occurred or in which the respondent resides or transacts business, but upon application by the person aggrieved and the commission, the attorney general or the appropriate district or county attorney may provide the attorney necessary to bring the action authorized herein. Such action may be brought to enforce the order of the commission, or to enforce any of the rights granted or protected by K.S.A. 44-1016, 44-1017 and 44-1026, and amendments thereto, insofar as such rights relate to the subject of the complaint with respect to which the order was issued. All such actions shall be heard by the court in a trial de novo.Upon application of any party to such action, the commission shall make available to all parties the records and information gathered during any investigation or hearing conducted pursuant to the authority granted by this act, except that any records or information concerning the commission's efforts to eliminate or correct the alleged discriminatory housing practice by informal methods of conference, conciliation and persuasion shall not be admissible as evidence in such action. If the respondent shall request a copy of the transcript of the hearing, the respondent shall pay for the cost of its preparation.

(b) If the court finds that a discriminatory housing practice has occurred, or is about to occur, the court may, in its discretion, grant as relief any permanent, temporary or mandatory injunction, temporary restraining order or other proper order, but any sale, encumbrance or rental consummated prior to the issuance of any court order issued under the authority of this act, and involving a bona fide purchaser, encumbrancer or tenant without actual notice of the existence of the filing of a complaint or civil action under the provisions of this act, shall not be affected.

(c) Whenever a complaint is filed, or a civil action commenced, under the provisions of this act, the commission may post notice thereof on any real property which is the subject of such complaint or action.

(d) (1) An aggrieved person may commence a civil action in a district court of the county in which the alleged discriminatory housing practice is alleged to have occurred or in which the respondent resides or transacts business not later than two years after the occurrence or the termination of an alleged discriminatory housing practice, whichever occurs last, to obtain appropriate relief with respect to such discriminatory housing practice. Except in the case of an action arising from a breach of a conciliation agreement, the computation of the two-year period shall not include any time during which an administrative proceeding under this act was pending with respect to a complaint under this act based on such discriminatory housing practice.

(2) If the United States department of housing and urban development, the commission or a local agency has obtained a conciliation agreement with the consent of an aggrieved person, no action may be filed under this subsection by such aggrieved person with respect to the alleged discriminatory housing practice which forms the basis for such complaint except for the purpose of enforcing the terms of such an agreement.

(3) An aggrieved person may not commence a civil action under this subsection with respect to an alleged discriminatory housing practice which forms the basis of a hearing under K.S.A. 44-1019 and amendments thereto.

(4) In a civil action under this subsection, if the court finds that a discriminatory housing practice has occurred or is about to occur, the court may award to the plaintiff actual and punitive damages and, subject to subsection (d)(5), may grant as relief, as the court deems appropriate, any permanent or temporary injunction, temporary restraining order or other order, including an order enjoining the defendant from engaging in such practice or ordering such affirmative action as may be appropriate. The court, in its discretion, may allow the prevailing party, other than the state of Kansas, reasonable attorney fees and costs. The state of Kansas shall be liable for such fees and costs to the same extent as a private person.

(5) Relief granted under this subsection shall not affect any contract, sale, encumbrance or lease consummated before the granting of such relief and involving a bona fide purchaser, encumbrancer or tenant, without actual notice of the filing of a complaint with the commission or civil action under this act.

History: L. 1970, ch. 193, § 7; L. 1972, ch. 194, § 12; L. 1991, ch. 147, § 13; L. 1992, ch. 142, § 4; July 1.



44-1022 Same; civil action by attorney general, when.

44-1022. Same; civil action by attorney general, when. Whenever the attorney general or any district or county attorney, within the appropriate county, has reasonable cause to believe that any person or group of persons is engaged in a pattern or practice of resistance to the full enjoyment of any of the rights granted by this act, or that any group of persons has been denied any of the rights granted by this act and such denial raises an issue of general public importance, the attorney general or district or county attorney may bring a civil action, within one year after the alleged discriminatory housing practice occurred, in the district court where an action may be commenced pursuant to K.S.A. 44-1021 and amendments thereto, requesting such preventive relief, including an application for a permanent or temporary injunction, restraining order or other order against the person or persons responsible for such pattern or practice or denial of rights, as the attorney general or district or county attorney deems necessary to insure the full enjoyment of the rights granted by this act.

History: L. 1970, ch. 193, § 8; L. 1991, ch. 147, § 14; Jan. 1, 1992.



44-1023 Same; assignment of case; expedition.

44-1023. Same; assignment of case; expedition. Any court in which a proceeding is instituted under K.S.A. 44-1021 or 44-1022 shall assign the case for hearing at the earliest practicable date and cause the case to be in every way expedited.

History: L. 1970, ch. 193, § 9; July 1.



44-1024 Same; effect of city ordinances governing housing practices.

44-1024. Same; effect of city ordinances governing housing practices.    Nothing in this act shall be construed to invalidate or limit any ordinance of any city in this state that grants, guarantees or protects the same rights as are granted by this act; but any ordinance of a city that purports to require or permit any action that would be a discriminatory housing practice under this act shall, to that extent, be invalid.

History: L. 1970, ch. 193, § 10; July 1.



44-1025 Same; cooperation of commission with local agencies; agreements.

44-1025. Same; cooperation of commission with local agencies; agreements. The commission may cooperate with local agencies charged with the administration of local fair housing ordinances and, with the consent of such agencies, utilize the services of such agencies and their employees and, notwithstanding any other provision of law, may reimburse such agencies and their employees for services rendered to assist the commission in carrying out this act. In furtherance of such cooperative efforts, the commission may enter into written agreements with such local agencies. All such agreements and terminations thereof shall be made available to the public by the commission.

History: L. 1970, ch. 193, § 11; July 1.



44-1026 Same; unlawful acts; enforcement of section.

44-1026. Same; unlawful acts; enforcement of section. It shall be unlawful to coerce, intimidate, threaten or interfere with any person in the exercise or enjoyment of, or on account of such person's having exercised or enjoyed, or on account of such person's having aided or encouraged any other person in the exercise or enjoyment of, any right granted or protected by K.S.A. 44-1016 or 44-1017, and amendments thereto.

History: L. 1970, ch. 193, § 12; L. 1991, ch. 147, § 15; Jan. 1, 1992.



44-1027 Same; unlawful act; penalties.

44-1027. Same; unlawful act; penalties. (a) No person, whether or not acting under color of law, shall by force or threat of force willfully injure, intimidate or interfere with, or attempt to injure, intimidate or interfere with:

(1) Any person because of such person's race, religion, color, sex, disability, familial status, national origin or ancestry and because such person is or has been selling, purchasing, renting, financing, occupying or contracting or negotiating for the sale, purchase, rental, financing or occupation of any real property, or applying for or participating in any service, organization or facility relating to the business of selling or renting real property;

(2) any person because such person is or has been, or in order to intimidate such person or any other person or any class of persons from:

(A) Participating, without discrimination on account of race, religion, color, sex, disability, familial status, national origin or ancestry, in any of the activities, services, organizations or facilities described in subsection (a)(1); or

(B) affording another person or class of persons opportunity or protection so to participate; or

(3) any citizen because such citizen is or has been, or in order to discourage such citizen or any other citizen from lawfully aiding or encouraging other persons to participate, without discrimination on account of race, religion, color, sex, disability, familial status, national origin or ancestry, in any of the activities, services, organizations or facilities described in subsection (a)(1), or participating lawfully in speech or peaceful assembly opposing any denial of the opportunity to so participate.

(b) Violation of this section is punishable by a fine of not more than $1,000 or imprisonment for not more than one year, or both such fine and imprisonment, except that:

(1) If bodily injury results, such violation shall be punishable by a fine of not more than $10,000 or imprisonment for not more than 10 years, or both such fine and imprisonment; and

(2) if death results, such violation shall be punishable by imprisonment for any term of years or for life.

History: L. 1970, ch. 193, § 13; L. 1972, ch. 194, § 13; L. 1991, ch. 147, § 16; Jan. 1, 1992.



44-1028 Same; severability.

44-1028. Same; severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the remainder of the act and the application of the provision to other persons not similarly situated or to other circumstances shall not be affected thereby.

History: L. 1970, ch. 193, § 14; July 1.



44-1029 Same; act supplemental.

44-1029. Same; act supplemental. This act shall be supplemental to and a part of the Kansas act against discrimination.

History: L. 1970, ch. 193, § 15; July 1.



44-1030 State and local government contracts; mandatory provisions.

44-1030. State and local government contracts; mandatory provisions. (a) Except as provided by subsection (c), every contract for or on behalf of the state or any county or municipality or other political subdivision of the state, or any agency of or authority created by any of the foregoing, for the construction, alteration or repair of any public building or public work or for the acquisition of materials, equipment, supplies or services shall contain provisions by which the contractor agrees that:

(1) The contractor shall observe the provisions of the Kansas act against discrimination and shall not discriminate against any person in the performance of work under the present contract because of race, religion, color, sex, disability, national origin or ancestry;

(2) in all solicitations or advertisements for employees, the contractor shall include the phrase, "equal opportunity employer," or a similar phrase to be approved by the commission;

(3) if the contractor fails to comply with the manner in which the contractor reports to the commission in accordance with the provisions of  K.S.A. 44-1031 and amendments thereto, the contractor shall be deemed to have breached the present contract and it may be canceled, terminated or suspended, in whole or in part, by the contracting agency;

(4) if the contractor is found guilty of a violation of the Kansas act against discrimination under a decision or order of the commission which has become final, the contractor shall be deemed to have breached the present contract and it may be canceled, terminated or suspended, in whole or in part, by the contracting agency; and

(5) the contractor shall include the provisions of subsections (a)(1) through (4) in every subcontract or purchase order so that such provisions will be binding upon such subcontractor or vendor.

(b) The Kansas human rights commission shall not be prevented hereby from requiring reports of contractors found to be not in compliance with the Kansas act against discrimination.

(c) The provisions of this section shall not apply to a contract entered into by a contractor:

(1) Who employs fewer than four employees during the term of such contract; or

(2) whose contracts with the governmental entity letting such contract cumulatively total $5,000 or less during the fiscal year of such governmental entity.

History: L. 1972, ch. 194, § 14; L. 1977, ch. 183, § 1; L. 1991, ch. 147, § 17; L. 1992, ch. 91, § 3; April 23.



44-1031 Same; personnel to be used in performing contracts; reports; nonapplication to certain contractors.

44-1031. Same; personnel to be used in performing contracts; reports; nonapplication to certain contractors. Every person, as defined in subsection (a) of K.S.A. 44-1002, who wishes to enter into a contract which is covered by the provisions of K.S.A. 44-1030 shall, upon request of the commission, inform the commission in writing of the manner in which such person shall recruit and screen personnel to be used in performing the contract. The report shall be made on forms to be supplied by the commission. The provisions of K.S.A. 44-1030 and of this section shall not apply to any contractor who has already complied with the provisions of such sections by reason of holding a contract with the federal government or a contract involving federal funds.

History: L. 1972, ch. 194, § 15; L. 1975, ch. 264, § 8; L. 1977, ch. 183, § 2; July 1.



44-1032 Responsibility for and review of compliance with act; subpoenas; access to premises; oaths and depositions; failure to obey court order, effect; immunity of witnesses from prosecution; perjury.

44-1032. Responsibility for and review of compliance with act; subpoenas; access to premises; oaths and depositions; failure to obey court order, effect; immunity of witnesses from prosecution; perjury. The contracting agency shall be responsible for assuring compliance with the provisions of K.S.A. 44-1030. The commission, on its own motion or at the request of the contracting agency, may review compliance with the provisions of this act. In conducting such reviews, the commission may subpoena witnesses, compel their appearance, require the production for examination of records, documents and other evidence or possible sources of evidence and may examine, record and copy such materials and take and record the testimony or statements of such persons. The commission may issue subpoenas to compel access to or the production of such materials, or the appearance of such persons, and may issue interrogatories to a respondent, to the same extent and subject to the same limitations as would apply if the subpoena or interrogatories were issued or served in aid of a civil action in the district court. The commission shall have access at all reasonable times to premises and may compel such access by application to a court of competent jurisdiction: Provided, however, That the commission first complies with the provisions of article 15 of the Kansas bill of rights and the fourth amendment to the United States constitution relating to unreasonable searches and seizures. The commission may administer oaths and take depositions to the same extent and subject to the same limitations as would apply if the deposition was taken in aid of a civil action in the district court. In case of the refusal of any person to comply with any subpoena, interrogatory or search warrant issued hereunder, or to testify to any matter regarding which he may be lawfully questioned, the district court of any county may, upon application of the commission, order such person to comply with such subpoena or interrogatory and to testify; and failure to obey the court's order may be punished by the court as contempt. No person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he testifies or produces evidence, except that such person so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying. The immunity herein provided shall extend only to natural persons.

History: L. 1972, ch. 194, § 16; July 1.



44-1033 Initiation and processing complaints; use of information.

44-1033. Initiation and processing complaints; use of information. If the compliance review conducted by the commission reveals any violation of the Kansas act against discrimination, the commission may initiate a complaint and process such complaint in the manner provided for processing complaints of unlawful employment practices. The information gathered in the course of the compliance review may be used in processing the complaint.

History: L. 1972, ch. 194, § 17; July 1.



44-1034 Rules and regulations.

44-1034. Rules and regulations. The commission may adopt, promulgate, amend and rescind suitable rules and regulations to carry out the provisions of this supplemental act.

History: L. 1972, ch. 194, § 18; July 1.



44-1035 Information on racial identification maintained solely on payroll tapes; retrieval restricted.

44-1035. Information on racial identification maintained solely on payroll tapes; retrieval restricted. Information concerning the racial identification of state employees shall be permanently maintained solely on the payroll tapes in custody of the state department of administration. Such information shall be retrieved from the payroll tapes only upon the written authorization of the commission or the equal employment opportunity office of the department of administration.  The department of administration may provide such information to the director of personnel services in statistical form without the identification of specific individuals if the director of personnel services shall make such request.

History: L. 1972, ch. 194, § 19; L. 1978, ch. 345, § 7; July 1.



44-1036 Severability.

44-1036. Severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the remainder of the act and the application of the provision to other persons not similarly situated or to other circumstances shall not be affected thereby.

History: L. 1972, ch. 194, § 20; July 1.



44-1037 Liberal construction.

44-1037. Liberal construction. The provisions of this act shall be construed liberally for the accomplishment of the purposes thereof.

History: L. 1972, ch. 194, § 21; July 1.



44-1038 Provisions of 44-1031 to 44-1037 supplemental to act against discrimination.

44-1038. Provisions of 44-1031 to 44-1037 supplemental to act against discrimination. The provisions of K.S.A. 44-1031 to 44-1037, inclusive, shall be supplemental to and a part of the Kansas act against discrimination.

History: L. 1972, ch. 194, § 22; July 1.



44-1039 Unlawful act; perjury.

44-1039. Unlawful act; perjury. Any person intentionally and falsely swearing, testifying, affirming, declaring or subscribing to any material fact upon any oath or affirmation required by the Kansas act against discrimination shall be deemed guilty of perjury as defined in K.S.A. 2015 Supp. 21-5903, and amendments thereto.

History: L. 1975, ch. 264, § 5; L. 2011, ch. 30, § 189; July 1.



44-1041 Unlawful acts; penalty.

44-1041. Unlawful acts; penalty. Any person (a) destroying any employment records required to be kept under the laws of the state of Kansas for the purpose of hindering any proceeding commenced pursuant to the provisions of the Kansas act against discrimination or (b) destroying any records or other information involved in any proceeding brought pursuant to the provisions of the Kansas act against discrimination for the purpose of hindering such proceedings, shall be guilty of a class B misdemeanor.

History: L. 1975, ch. 264, § 7; July 1.



44-1042 Award of compensatory damages; reduction.

44-1042. Award of compensatory damages; reduction. If the commission includes an award of compensatory damages in any final order entered against a respondent after a hearing or if an award of compensatory damages against a respondent is included in a conciliation agreement, the total amount of such damages awarded shall be reduced by the amount of any compensation received by the complainant as a direct result of the alleged act of discrimination from the time the alleged act of discrimination occurred until the time such order is entered or agreement is entered into.

History: L. 1975, ch. 264, § 9; July 1.



44-1043 Provisions of 44-1039 to 44-1042 supplemental to act against discrimination.

44-1043. Provisions of 44-1039 to 44-1042 supplemental to act against discrimination. The provisions of K.S.A. 44-1039 to 44-1042, inclusive, shall be supplemental to and a part of the Kansas act against discrimination.

History: L. 1975, ch. 264, § 10; July 1.



44-1044 Probable cause determinations under 44-1005 or 44-1019; exempt from judicial review and civil enforcement of agency actions act.

44-1044. Probable cause determinations under 44-1005 or 44-1019; exempt from judicial review and civil enforcement of agency actions act. Determinations under K.S.A. 44-1005 or 44-1019, and amendments thereto, by the Kansas human rights commission that no probable cause exists for crediting the allegations of a complaint under the Kansas act against discrimination or the Kansas age discrimination in employment act are hereby specifically exempted from the Kansas judicial review act (K.S.A. 77-601 through 77-627, and amendments thereto).

History: L. 1985, ch. 308, § 1; L. 1991, ch. 148, § 6; L. 2010, ch. 17, § 80; July 1.






Article 11 DISCRIMINATION IN EMPLOYMENT

44-1110 Restriction on height of person prohibited; exceptions.

44-1110. Restriction on height of person prohibited; exceptions. No governing body, board, bureau, commission, department or other agency of the state or its political subdivisions, shall impose by ordinance, resolution or otherwise any height restriction on the hiring or employment of any person, except that a minimum height restriction of five (5) feet two (2) inches may be imposed on the hiring or employment of any fireman, law enforcement or security officer. Any existing ordinance, resolution or policy of any governing body, board, bureau, commission, department or other agency of the state or its political subdivisions, which is in conflict with the restriction contained in this act shall be and the same is hereby declared to be null and void.

History: L. 1972, ch. 195, § 1; July 1.



44-1111 Kansas age discrimination in employment act.

44-1111. Kansas age discrimination in employment act. This act shall be known as and may be cited as the Kansas age discrimination in employment act.

History: L. 1983, ch. 164, § 1; July 1.



44-1112 Definitions.

44-1112. Definitions. As used in this act:

(a) "Age" means an age of 40 or more years.

(b) "Commission" means the Kansas human rights commission created pursuant to K.S.A. 44-1003, and amendments thereto.

(c) "Employee" does not include any individual employed by the individual's parents, spouse or child.

(d) "Employer" means any person in this state who employs four or more persons and any person acting directly or indirectly for such a person, and includes the state and all political subdivisions of the state.

(e) "Employment agency" includes any person or governmental agency undertaking with or without compensation to procure opportunities to work, or to procure, recruit, refer or place employees.

(f) "Firefighter" means an employee, the duties of whose position are primarily to perform work directly connected with the control and extinguishment of fires or the maintenance and use of firefighting apparatus and equipment, including an employee engaged in this activity who is transferred to a supervisory or administrative position.

(g) "Labor organization" includes any organization which exists for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances, terms or conditions of employment, or of other mutual aid or protection in relation to employment.

(h) "Law enforcement officer" means an employee, the duties of whose position are primarily the investigation, apprehension or detention of individuals suspected or convicted of offenses against the criminal laws of Kansas or of offenses against any ordinance or resolution which imposes criminal sanctions and is adopted by a city, county or other political subdivision of Kansas, including an employee engaged in this activity who is transferred to a supervisory or administrative position. For the purposes of this subsection, "detention" includes the duties of employees assigned to guard individuals incarcerated in any penal institution.

(i) "Person" means individual, partnership, association, organization, corporation, legal representative, trustee, trustee in bankruptcy or receiver.

History: L. 1983, ch. 164, § 2; L. 1988, ch. 174, § 1; L. 1991, ch. 148, § 7; L. 2008, ch. 105, § 4; July 1.



44-1113 Unlawful employment practices based on age.

44-1113. Unlawful employment practices based on age. (a) It is an unlawful employment practice based on age to engage in any of the following acts in any manner which would limit, deprive or tend to deprive any person of employment opportunities or otherwise adversely affect the person's status as an employee or applicant for employment:

(1) For an employer, because of the age of a person, to refuse to hire or employ the person, to bar or discharge the person from employment or to otherwise discriminate against the person in compensation or in terms, conditions or privileges of employment; to limit, segregate, separate, classify or make any distinction in regard to employees because of age without a valid business motive.

(2) For an employer to reduce the wage rate of any employee in order to comply with the Kansas age discrimination in employment act.

(3) For a labor organization, because of the age of a person, to exclude or to expel the person from its membership or to discriminate in any way against any of its members or against any employer or any person employed by an employer because of age.

(4) For any employer, employment agency or labor organization to print or circulate or cause to be printed or circulated any statement, advertisement or publication, or to use any form of application for employment or membership or to make any inquiry in connection with prospective employment or membership, which expresses, directly or indirectly, any limitation, specification or discrimination as to age, or any intent to make any such limitation, specification or discrimination.

(5) For any employer, employment agency or labor organization to discharge, expel or otherwise discriminate against any person because the person has opposed any practices or acts forbidden under this act or has filed a complaint, testified or assisted in any proceeding under this act.

(6) For an employment agency to refuse to list and properly classify for employment or to refuse to refer any person for employment or otherwise discriminate against any person because of age to comply with a request from an employer for a referral of applicants for employment if the request expresses, either directly or indirectly, any limitation, specification or discrimination as to age.

(7) For an employer, labor organization, employment agency or school which provides, coordinates or controls apprenticeship, on-the-job or other training or retraining program, to maintain a practice of discrimination, segregation or separation because of age, in admission, hiring, assignments, upgrading, transfers, promotion, layoff, dismissal, apprenticeship or other training or retraining program, or in any other terms, conditions or privileges of employment, membership, apprenticeship or training; or to follow any policy or procedure which, in fact, results in such practices without a valid business motive.

(8) For any person, whether an employer or an employee or not, to aid, abet, incite, compel or coerce the doing of any of the acts forbidden under this act, or attempt to do so.

(9) For an employer, employment agency, labor organization or any combination thereof to establish or maintain an employee pension benefit plan which requires or permits:

(A) In the case of a benefit plan, the cessation of an employee's benefit accrual or the reduction of the rate of an employee's benefit accrual, because of age; or

(B) in the case of a contribution plan, the cessation of allocations to an employee's account or the reduction of the rate at which amounts are allocated to an employee's account, because of age.

Nothing in this subsection (a)(9) shall be construed to prohibit an employer, employment agency or labor organization or any combination thereof from observing any provision of an employee pension benefit plan to the extent that such provision imposes, without regard to age, a limitation on the amount of benefits that the plan provides or a limitation on the number of years of service or years of participation which are taken into account for purposes of determining benefit accrual under the plan.

(b) It shall not be an unlawful employment practice to:

(1) Take any action on the basis of age, which is otherwise prohibited under subsection (a), if age is a bona fide occupational qualification necessary to the normal operation of the particular business or if the differentiation is based on necessary factors other than age;

(2) observe the terms of a bona fide seniority system or any bona fide employee benefit plan, such as a retirement, pension or insurance plan, which is not a subterfuge to evade the purposes of article 10 of chapter 44 of Kansas Statutes Annotated, except that no such employee benefit plan shall excuse the failure to hire any individual and no such seniority system or employee benefit plan shall require or permit the involuntary retirement of any individual;

(3) observe the provisions of a retirement, pension or other benefit plan permitted by state or federal law or by ordinance or resolution; or

(4) Before January 1, 1994, for this state or any political subdivision of this state, or any agency or instrumentality thereof, or any interstate agency, to fail or refuse to hire or to discharge any individual because of such individual's age if such action is taken:

(A) With respect to the employment of an individual as a firefighter or as a law enforcement officer and the individual has attained the age of hiring or retirement in effect under applicable state or local law on March 3, 1983, and

(B) pursuant to a bona fide hiring or retirement plan that is not a subterfuge to evade the purpose of this act.

History: L. 1983, ch. 164, § 3; L. 1988, ch. 174, § 2; April 28.



44-1114 Posting of act.

44-1114. Posting of act. Every person subject to this act shall keep posted in a conspicuous place or places on the person's premises notices to be prepared or approved by the commission, which shall set forth excerpts of this act and such other relevant information which the commission considers necessary to explain the act.

History: L. 1983, ch. 164, § 4; July 1.



44-1115 Complaint procedure; hearings; orders; rehearing; court review; dismissal of certain complaints, when, procedure and effect.

44-1115. Complaint procedure; hearings; orders; rehearing; court review; dismissal of certain complaints, when, procedure and effect. Any person aggrieved by any alleged unlawful employment practice based on age may file a complaint in the manner provided for processing complaints of unlawful employment practices under the Kansas act against discrimination. Reconsideration and judicial review of the commission's decision in the case shall be conducted in the manner provided by K.S.A. 44-1010 and 44-1011, and amendments thereto. Complaints filed with the commission on or after July 1, 1996, may be dismissed by the commission on its own initiative, and shall be dismissed by the commission upon the written request of the complainant, if the commission has not issued a finding of probable cause or no probable cause or taken other administrative action dismissing the complaint within 300 days of the filing of the complaint.  Complaints filed with the commission before July 1, 1996, shall be dismissed by the commission upon the written request of the complainant, if the commission has not issued a finding of probable cause or no probable cause or taken other administrative action dismissing the complaint within 300 days of the filing of the complaint.  The commission shall mail written notice to all parties of dismissal of a complaint within five days of dismissal.  Dismissal of a complaint in accordance with this section shall constitute final action by the commission which shall be deemed to exhaust all administrative remedies under the Kansas age discrimination in employment act for the purpose of allowing subsequent filing of the matter in court by the complainant, without the requirement of filing of a petition for reconsideration pursuant to K.S.A. 44-1010 and amendments thereto.  Dismissal of a complaint in accordance with this section shall not be subject to appeal or judicial review by any court under the provisions of K.S.A. 44-1011 and amendments thereto.

History: L. 1983, ch. 164, § 5; L. 1988, ch. 356, § 152; L. 1995, ch. 247, § 3; July 1.



44-1116 Contractors; requirements.

44-1116. Contractors; requirements. (a) Contractors subject to the provisions of K.S.A. 44-1030, 44-1031 and 44-1032, and amendments thereto, shall be required to agree to the same contract provisions with respect to age discrimination and compliance with this act as provided by those sections with respect to other types of discrimination and compliance with the Kansas act against discrimination.

(b) The commission shall have the powers provided by K.S.A. 44-1030, 44-1031 and 44-1032, and amendments thereto, to enforce the provisions of this section.

History: L. 1983, ch. 164, § 6; July 1.



44-1117 Unlawful acts; penalties.

44-1117. Unlawful acts; penalties. (a) No person shall willfully resist, prevent, impede or interfere with the commission or any of its members or representatives in the performance of duty under this act or shall willfully violate any order of the commission.

(b) Violation of this section is a misdemeanor punishable by imprisonment for not more than one year or by a fine of not more than $500, or both.

(c) Lawful use of procedures for review of a commission order shall not be considered a violation of this section.

History: L. 1983, ch. 164, § 7; July 1.



44-1118 Construction of act; applicability of act, exclusions.

44-1118. Construction of act; applicability of act, exclusions. (a) The provisions of this act shall be construed liberally for the accomplishment of its purposes.

(b) Nothing in this act shall be construed to be inconsistent with the nondiscrimination provisions under another provision of state or federal law.

(c) Nothing in this act shall be construed to mean that an employer shall be forced to hire unqualified or incompetent personnel, or discharge qualified or competent personnel.

(d) Nothing in this act shall be construed to prohibit compulsory retirement of any employee who has attained 65 years of age and who, for the two-year period immediately before retirement, is employed in a bona fide executive or a high policymaking position, if such employee is entitled to an immediate nonforfeitable annual retirement benefit from a pension, profit-sharing, savings or deferred compensation plan, or any combination of such plans, of the employer of such employee, which equals, in the aggregate, at least $44,000.

(e) Nothing in this act shall be construed to prohibit, before January 1, 1994, compulsory retirement of any employee who has attained 70 years of age and who is serving under a contract of unlimited tenure (or similar arrangement providing for unlimited tenure) at an institution of higher education.

History: L. 1983, ch. 164, § 8; L. 1988, ch. 174, § 3; L. 2008, ch. 105, § 5; July 1.



44-1119 Severability of provisions.

44-1119. Severability of provisions. If any provision of this act or the application thereof to any person or circumstances is held invalid, the remainder of the act and the application of the provision to other persons not similarly situated or to other circumstances shall not be affected thereby.

History: L. 1983, ch. 164, § 9; July 1.



44-1120 Applicability, construction and effective date of 1988 act.

44-1120. Applicability, construction and effective date of 1988 act. (a) This act and the amendments made by this act shall take effect on the effective date of this act, except that, with respect to any employee who is subject to a collective bargaining agreement, such amendments shall not apply until the termination of such collective bargaining agreement or January 1, 1990, whichever occurs first, if such collective bargaining agreement:

(1) Is in effect prior to the effective date of this act;

(2) terminates on or after the effective date of this act;

(3) has any provision which was entered into by a labor organization (as defined by section 6(d)(4) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(d)(4)); and

(4) contains any provision that would be superseded by such amendments, but for the operation of this section.

(b) This section shall be a part of and supplemental to the Kansas age discrimination in employment act.

History: L. 1988, ch. 174, § 4; April 28.



44-1121 Rules and regulations.

44-1121. Rules and regulations. The Kansas human rights commission may adopt suitable rules and regulations to carry out the provisions of the Kansas age discrimination in employment act.

History: L. 1989, ch. 148, § 1; L. 1991, ch. 148, § 8; July 1.



44-1125 Definitions.

44-1125. Definitions. As used in this act:

(a) "Member of the military" means a member of the armed forces or national guard on active duty or a member of an active reserve unit in the armed forces or national guard.

(b) "Person" and "public accommodations" have the meanings provided by K.S.A. 44-1002 and amendments thereto.

History: L. 1993, ch. 233, § 1; July 1.



44-1126 Prohibited acts.

44-1126. Prohibited acts. (a) No person shall:

(1) Discriminate against a member of the military because of military status;

(2) discriminate against a member of the military with respect to employment, or employment position or status, because of membership or service in the military;

(3) deny employment to any member of the military, or disqualify for or discharge from employment any member of the military, because of membership or service in the military; or

(4) discharge from employment any member of the military because of the member's performance of emergency military duty.

(b) No officer or employee of the state or any political or taxing subdivision of the state shall:

(1) Discriminate against a member of the military because of military status;

(2) discriminate against a member of the military with respect to employment or appointment, or employment position or status, because of membership or service in the military; or

(3) deny employment to a member of the military, or disqualify for or discharge from employment any member of the military, because of membership or service in the military.

(c) No person shall prohibit or refuse entrance to, or otherwise discriminate against, any member of the military in any place of public accommodations because the member is wearing the member's military uniform or because of the member's membership or service in the military.

History: L. 1993, ch. 233, § 2; July 1.



44-1127 Civil action for violations.

44-1127. Civil action for violations. Any person aggrieved by an alleged violation of this act may bring a civil action in the district court of the county in which the violation is alleged to have occurred or in which the alleged violator resides or transacts business. If the court finds that a violation has occurred, the court may award to the plaintiff actual damages, or $500, whichever is greater, for each violation. The court may also grant as relief any permanent or temporary injunction or restraining order, including an order enjoining the defendant from engaging in such violation or ordering such affirmative action as may be appropriate. The prevailing party shall be awarded court costs and reasonable attorney fees.

History: L. 1993, ch. 233, § 3; July 1.



44-1128 Construction of act.

44-1128. Construction of act. Nothing in this act shall be construed to prohibit:

(a) Consideration or application of characteristics directly affecting the credit worthiness of a member of the military; or

(b) sales promotions or discounts limited to members of specified groups of people.

History: L. 1993, ch. 233, § 4; July 1.



44-1131 Definitions.

44-1131. Definitions. As used in K.S.A. 44-1131 and 44-1132, and amendments thereto:

(a) "Domestic violence" means abuse as defined in K.S.A. 60-3102, and amendments thereto.

(b) "Sexual assault" means any crime defined in K.S.A. 21-3502, prior to its repeal, or K.S.A. 2015 Supp. 21-5503, and amendments thereto, (rape), 21-3503, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5506, and amendments thereto, (indecent liberties with a child), 21-3504, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5506, and amendments thereto, (aggravated indecent liberties with a child), 21-3505, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5504, and amendments thereto, (criminal sodomy), 21-3506, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5504, and amendments thereto, (aggravated criminal sodomy), 21-3602, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5604, and amendments thereto, (incest) or 21-3603, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5604, and amendments thereto, (aggravated incest).

History: L. 2006, ch. 213, § 9; L. 2011, ch. 30, § 190; July 1.



44-1132 Discrimination, retaliation prohibited; time off for certain purposes; documentation required; confidentiality of information; limitations on time off.

44-1132. Discrimination, retaliation prohibited; time off for certain purposes; documentation required; confidentiality of information; limitations on time off. (a) An employer may not discharge or in any manner discriminate or retaliate against an employee who is a victim of domestic violence or a victim of sexual assault for taking time off from work to:

(1) Obtain or attempt to obtain any relief, including, but not limited to, a temporary restraining order, restraining order or other injunctive relief to help ensure the health, safety or welfare of the victim or the victim's child or children;

(2) seek medical attention for injuries caused by domestic violence or sexual assault;

(3) obtain services from a domestic violence shelter, domestic violence program or rape crisis center as a result of domestic violence or sexual assault; or

(4) make court appearances in the aftermath of domestic violence or sexual assault.

(b) (1) As a condition of taking time off for a purpose set forth in subsection (a), the employee shall give the employer reasonable advance notice of the employee's intention to take time off, unless such advance notice is not feasible. Within 48 hours after returning from the requested time off, the employee shall provide documentation which may include, but is not limited to, that described in subsection (b)(2) to support taking time off for a purpose set forth in subsection (a).

(2) When an unscheduled absence occurs, the employer shall not take any action against the employee if the employee, within 48 hours after the beginning of the unscheduled absence, provides a certification to the employer in the form of any of the following:

(A) A police report indicating that the employee was a victim of domestic violence or sexual assault;

(B) a court order protecting or separating the employee from the perpetrator of an act of domestic violence or sexual assault, or other evidence from the court or prosecuting attorney that the employee has appeared in court; or

(C) documentation from a medical professional, domestic violence advocate or advocate for victims of sexual assault, health care provider or counselor that the employee was undergoing treatment for physical or mental injuries or abuse resulting in victimization from an act of domestic violence or sexual assault.

(c) To the extent allowed by law, the employer shall maintain the confidentiality of any employee requesting leave under subsection (a), as well as the confidentiality of any supporting documentation provided by the employee to the employer relating to a purpose set forth in subsection (a).

(d) An employee may use any accrued paid leave or, if paid leave is unavailable to the employee, unpaid leave, not to exceed a total of eight days per calendar year, as time off for a purpose specified in subsection (a), unless a longer period of time is otherwise available to an employee under the applicable terms of employment or is provided by a collective bargaining agreement. The entitlement of any employee under this section shall not be diminished by any collective bargaining agreement term or condition.

History: L. 2006, ch. 213, § 10; Jan. 1, 2007.



44-1133 Duties of secretary of labor; rules and regulations.

44-1133. Duties of secretary of labor; rules and regulations. The secretary of labor shall enforce K.S.A. 2015 Supp. 44-1131 and 44-1132, and amendments thereto, and may adopt rules and regulations necessary to implement the provisions of K.S.A. 2015 Supp. 44-1132, and amendments thereto.

History: L. 2008, ch. 105, § 1; July 1.



44-1136 Kansas employment first initiative act; definitions; policy declaration.

44-1136. Kansas employment first initiative act; definitions; policy declaration. (a) This act shall be known as and cited as the Kansas employment first initiative act. As used in this act:

(1) "Competitive employment" means work in the competitive labor market that is performed on a full-time or part-time basis in an integrated setting; and for which an individual is compensated at or above the minimum wage, but not less than the customary wage and level of benefits paid by the employer for the same or similar work performed by individuals who are not disabled.

(2) "Integrated setting" means with respect to an employment outcome, a setting typically found in the community in which applicants or eligible individuals interact with non-disabled individuals, other than non-disabled individuals who are providing services to those applicants or eligible individuals, to the same extent that non-disabled individuals in comparable positions interact with other persons.

(b) It is hereby declared to be the policy of the state of Kansas that competitive and integrated employment shall be considered its first option when serving persons with disabilities who are of working age to obtain employment. This policy applies to programs and services that provide services and support to help obtain employment for persons with disabilities. All state agencies shall follow this policy and ensure that it is effectively implemented in their programs and services. Nothing in this section shall be construed to require any employer to give preference to hiring people with a disability.

History: L. 2011, ch. 102, § 1; July 1.



44-1137 State agencies; competitive integrated employment of disabled individuals; rules and regulations.

44-1137. State agencies; competitive integrated employment of disabled individuals; rules and regulations. (a) All state agencies shall coordinate efforts and shall collaborate within and among such agencies to ensure that state programs, policies, procedures and funding support competitive and integrated employment of individuals with disabilities. All state agencies shall, whenever feasible, share data and information across systems in order to track progress toward full implementation of the act.

(b) State agencies are authorized to adopt rules and regulations to implement this act.

History: L. 2011, ch. 102, § 2; July 1.



44-1138 Kansas employment first oversight commission; membership; duties.

44-1138. Kansas employment first oversight commission; membership; duties. (a) There is hereby established a Kansas employment first oversight commission consisting of seven members. The commission shall consist of the following members who shall serve for a three-year term:

(1) Four members who are persons with a disability or who are knowledgeable of disability issues and who are not state employees, of whom:

(A) One shall be appointed by the speaker of the house of representatives;

(B) one shall be appointed by the minority leader of the house of representatives;

(C) one shall be appointed by the president of the senate; and

(D) one shall be appointed by the minority leader of the senate;

(2) three members shall be appointed by the governor as follows:

(A) One member who is experienced with employment service programs;

(B) one member who has disability employment experience; and

(C) one member with business employment experience.

(b) The governor shall designate one member to convene and organize the first meeting of the commission at which the commission shall elect a chairperson and a vice-person [vice-chairperson] from among its members. The commission shall meet at least four times a year and, additionally, whenever called by the chairperson. A quorum shall consist of four members. All actions of the commission shall be taken by a majority of the members of the commission.

(c) Each member of the commission shall be paid mileage and other expenses as provided by K.S.A. 75-3212, and amendments thereto.

(d) The focus of the commission shall be on increasing the number of Kansans with disabilities in competitive integrated employment. To increase the number of Kansans with disabilities achieving competitive integrated employment, the commission shall work collaboratively with state agencies that provide services specifically to assist Kansans with disabilities to become employed, and privately owned or operated organizations, non-profit organizations and community-based organizations that receive moneys from the state or federal government, or both, to provide services and support that assist individuals with disabilities to obtain, maintain or regain competitive and integrated employment. In addition the commission may promote and educate state agencies and stakeholders regarding the employment first initiative.

(e) At the commencement of each regular session of the legislature, the commission, in the form of an annual report, may make recommendations to the governor, legislature and state agencies on strategies to increase the number of Kansans with disabilities in competitive integrated employment. The lead agency shall cause the report to be published on the internet on the lead agency's web site.

(f) The governor shall select from the cabinet agencies the lead agency responsible for compiling data and coordinating the preparation of the annual report at the direction of the commission. The activities of the commission and lead agency pursuant to this section shall be done within existing grants and resources.

History: L. 2011, ch. 102, § 3; L. 2013, ch. 84, § 1; July 1.






Article 12 MINIMUM WAGE AND MAXIMUM HOURS

44-1201 Short title.

44-1201. Short title. On and after January 1, 1978, K.S.A. 44-1201 to 44-1213, inclusive, shall be known and may be cited as "the minimum wage and maximum hours law."

History: L. 1977, ch. 179, § 3; July 1.



44-1202 Minimum wage and maximum hours law; definitions.

44-1202. Minimum wage and maximum hours law; definitions. As used in K.S.A. 44-1201 to 44-1213, inclusive, and amendments thereto, unless the context otherwise requires:

(a) "Secretary" means the secretary of labor.

(b) "Wage" means compensation due to an employee by reason of the employee's employment, payable in legal tender of the United States or checks on banks convertible into cash on demand at full face value, subject to such allowances as may be permitted by regulations of the secretary under K.S.A. 44-1207, and amendments thereto.

(c) "Employ" means to suffer or permit to work.

(d) "Employer" means any individual, partnership, association, corporation, business trust or any person or group of persons acting directly or indirectly in the interest of an employer in relation to an employee, but shall not include any employer who is subject to the provisions of the fair labor standards act of 1938 (29 U.S.C.A. § 201 et seq.) and any other acts amendatory thereof or supplemental thereto.

(e) "Employee" means any individual employed by an employer, but shall not include: (1) Any individual employed in agriculture; (2) any individual employed in domestic service in or about a private home; (3) any individual employed in a bona fide executive, administrative or professional capacity or in the capacity of an outside commission paid salesman, as such terms are defined and delimited by rules and regulations of the secretary; (4) any individual employed by the United States; (5) any individual who renders service gratuitously for a nonprofit organization as such terms are defined by rules and regulations of the secretary; (6) persons eighteen years of age or less employed for any purpose on an occasional or part-time basis; or (7) any individual employed by a unified school district in an executive, administrative or professional capacity, if the individual is engaged in such capacity 50% or more of the hours during which the individual is so employed.

(f) "Occupation" means employment in any service, trade, business, industry or other gainful employment.

(g) "Gratuity" means voluntary monetary contribution received by an employee from a guest, patron or customer for services rendered.

(h) "Occasional or part-time basis" means any employee working less than 40 hours per week and, for the purposes of this definition, students 18 years of age and under working between academic terms shall be considered part-time employees regardless of the number of hours worked.

History: L. 1977, ch. 179, § 4; L. 1979, ch. 162, § 2; L. 1988, ch. 175, § 1; L. 2004, ch. 179, § 84; July 1.



44-1203 Same; minimum wage; computation; applicability of section.

44-1203. Same; minimum wage; computation; applicability of section. (a) Except as otherwise provided in the minimum wage and maximum hours law, every employer shall pay to each employee wages at a rate as follows:

(1) Prior to January 1, 2010, employee wages shall be paid at a rate of not less than $2.65 an hour; and

(2) on and after January 1, 2010, employee wages shall be paid at a rate of not less than $7.25 an hour.

(b) In calculating such minimum wage rate, an employer may include tips and gratuities received by an employee if such tips and gratuities have customarily constituted part of the remuneration of the employee and if the employee concerned actually received and retained such tips and gratuities. For employees receiving tips and gratuities, the employer shall pay a minimum wage of at least $2.13 an hour. If when combined with the minimum wage rate prescribed in this subsection the amount of the employee's tips and gratuities are:

(1) At least equal to $7.25 an hour, no further payment is required by the employer; or

(2) less than $7.25 an hour, the employer must pay the employee the difference between $7.25 an hour and the actual hourly amount received by the employee determined by combining the amount of tips and gratuities received by the employee with the minimum wage prescribed by this subsection paid by the employer.

(c) The provisions of this section shall not apply to any employers and employees who are covered under the provisions of the federal fair labor standards act (29 U.S.C.A. § 201 et seq.), and any other acts amendatory thereof or supplemental thereto.

History: L. 1977, ch. 179, § 5; L. 1988, ch. 175, § 2; L. 2009, ch. 115, § 1; July 1.



44-1204 Same; overtime compensation; exceptions.

44-1204. Same; overtime compensation; exceptions. (a) On and after January 1, 1978, no employer shall employ any employee for a workweek longer than 46 hours, unless such employee receives compensation for employment in excess of 46 hours in a workweek at a rate of not less than 11/2 times the hourly wage rate at which such employee is regularly employed.

(b) No employer shall be deemed to have violated subsection (a) with respect to the employment of any employee who is covered by this section, who is engaged in the public or private delivery of emergency medical services as an attendant as defined by K.S.A. 65-6112, and amendments thereto, or who is engaged in fire protection or law enforcement activities, including any member of the security personnel in any correctional institution, and who is paid compensation at a rate of not less than 11/2 times the regular rate at which such employee is employed:

(1) In any work period of 28 consecutive days in which such employee works for tours of duty which in the aggregate exceed 258 hours; or

(2) in the case of any such employee to whom a work period of at least seven but less than 28 days applies, in any such work period in which such employee works for tours of duty which in the aggregate exceed a number of hours which bears the same ratio to the number of consecutive days in such work period as 258 hours bears to 28 days.

(c) The provisions of this section shall not apply to the employment of:

(1) Any employee who is covered under the provisions of section 7 of the fair labor standards act of 1938 as amended, 29 U.S.C.A. § 207, and as amended by the fair labor standards amendments of 1974, and amendments thereto; or

(2) any employee who is primarily engaged in selling motor vehicles, as defined in K.S.A. 8-126, and amendments thereto, for a nonmanufacturing employer primarily engaged in the business of selling such vehicles to ultimate purchasers;

(3) any person who is sentenced to the custody of the secretary of corrections and any person serving a sentence in a county jail.

(d) For the purposes of this section, the agreement or practice by employees engaged in fire protection or law enforcement activities of substituting for one another on regularly scheduled tours of duty, or a part thereof, shall be deemed to have no effect on hours of work if:

(1) The substituting is done voluntarily by the employees and not at the behest of the employer;

(2) the reason for substituting is due not to the employer's business practice but to the employee's desire or need to attend to a personal matter;

(3) a record is maintained by the employer of all time substituted by the employer's employees; and

(4) the period during which time is substituted and paid back does not exceed 12 months.

History: L. 1977, ch. 179, § 6; L. 1979, ch. 162, § 1; L. 2010, ch. 119, § 16; L. 2013, ch. 92, § 5; July 1.



44-1205 Same; discrimination in payment of wages within establishment between sexes prohibited; exceptions.

44-1205. Same; discrimination in payment of wages within establishment between sexes prohibited; exceptions. On and after January 1, 1978, no employer having employees of both sexes shall discriminate, within any establishment in which such employees are employed, between employees on the basis of sex by paying wages to employees in such establishment at a rate less than the rate of wages paid to employees of the opposite sex in such establishment for equal work on jobs, the performance of which requires equal skill, effort and responsibility, and which are performed under similar working conditions, except where such payment is made pursuant to: (a) A seniority system; (b) a merit system; (c) a system which measures earnings by quantity or quality of production; or (d) a differential based on a factor other than sex.  An employer who is paying wage rate differential in violation of this section shall not be required, in order to comply with the provisions of this section, to reduce the wage rate of any employee.

History: L. 1977, ch. 179, § 7; July 1.



44-1206 Same; authority of secretary of human resources to enter and inspect places of business upon complaint.

44-1206. Same; authority of secretary of human resources to enter and inspect places of business upon complaint. Only upon receipt of a written complaint from an employee who alleges to have been aggrieved under the provisions of this act on or after January 1, 1978, shall the secretary or the authorized representative of the secretary have authority to enter and inspect any place of business or employment in this state.  Such authority shall include the power to examine and inspect all books, registers, payrolls and other records that in any way relate to wages and hours of employees; to copy any such books, registers, payrolls and other records as the secretary or the authorized representative of the secretary may deem necessary or appropriate; and to question employees.

History: L. 1977, ch. 179, § 8; July 1.



44-1207 Same; rules and regulations to carry out provisions of act; permits for employment of certain workers; advisory committee.

44-1207. Same; rules and regulations to carry out provisions of act; permits for employment of certain workers; advisory committee. (a) On and after January 1, 1978, the secretary shall adopt such rules and regulations as are necessary to carry out the purposes and provisions of K.S.A. 44-1201 to 44-1213, inclusive, to prevent the circumvention or evasion thereof and to safeguard the minimum wage and overtime rates established by this act.  Such rules and regulations may include, but are not limited to, regulations defining and governing: Outside salesmen; bonuses; part-time rates; special pay for special or extra work; allowances as part of the wage rates applicable under this act for board, lodging and gratuities; other facilities or services furnished by employers and used by employees; and other special items usual in a particular employer-employee relationship.

(b) On and after January 1, 1978, in order to prevent curtailment of opportunities for employment, avoid undue hardship and safeguard the minimum wage rates under K.S.A. 44-1201 to 44-1213, inclusive, the secretary also may adopt rules and regulations providing for: (1) The employment of handicapped workers or patient laborers at state institutions or hospitals at wages lower than the wage rates applicable under K.S.A. 44-1201 to 44-1213, inclusive, under permits and for such periods of time as specified therein; and (2) the employment of learners and apprentices at wages lower than the wage rates applicable under this act, under permits and subject to such limitations on number, proportion, length of learning period, occupations and other conditions as the secretary may prescribe.

(c) On and after January 1, 1978, the secretary is authorized to appoint an advisory committee, composed of any equal number of not more than three (3) representatives of each of employers, employees and disinterested persons representing the general public, with whom the secretary may consult concerning the making and revising of the rules and regulations.  Members of the advisory committee attending meetings of such committee, or attending a subcommittee meeting thereof authorized by the committee, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223 and amendments thereto.

History: L. 1977, ch. 179, § 9; July 1.



44-1208 Judicial review of secretary's action.

44-1208. Judicial review of secretary's action. Any action of the secretary or the secretary's representatives in administering K.S.A. 44-1201 through 44-1213, and amendments thereto, is subject to review in accordance with the Kansas judicial review act.

History: L. 1977, ch. 179, § 10; L. 1986, ch. 318, § 65; L. 2010, ch. 17, § 81; July 1.



44-1209 Recordkeeping requirements; records open to inspection by secretary of human resources.

44-1209. Recordkeeping requirements; records open to inspection by secretary of human resources. On and after January 1, 1978, every employer subject to any provision of K.S.A. 44-1201 to 44-1213, inclusive, or of any rule and regulation adopted pursuant thereto, shall make and keep, for a period of not less than three (3) years, in or about the premises wherein any employee is employed, a record of the name and occupation of each employee, the rate of pay and the amount paid each pay period to each such employee, the hours worked each day and each work week by each such employee and such other information as the secretary may prescribe by rules and regulations as being necessary or appropriate for the enforcement of the provisions of K.S.A. 44-1201 to 44-1213, inclusive, or of the rules and regulations adopted pursuant thereto.  In lieu of the records required under this section, any employer who is covered under the provisions of the fair labor standards act of 1938, as amended (29 U.S.C.A. § 201 et seq.) and as further amended by the fair labor standards amendments of 1974 and any other acts amendatory thereof or supplemental thereto, may keep and maintain the records required under said fair labor standards act of 1938, as amended.  Such records shall be open for inspection or transcription by the secretary or the authorized representative of the secretary at any reasonable time.

History: L. 1977, ch. 179, § 11; July 1.



44-1210 Violations; penalties.

44-1210. Violations; penalties. (a) On and after January 1, 1978, any employer who is convicted of violating any provisions of K.S.A. 44-1201 to 44-1213, inclusive, or falsifying any record pertaining thereto shall be fined not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000).

(b) On and after January 1, 1978, any employer who discharges or in any other manner discriminates against any employee because such employee has made any complaint to his or her employer or the secretary, or to the authorized representative of the secretary, that he or she has not been paid wages in accordance with K.S.A. 44-1201 to 44-1213, inclusive, or rules or regulations issued thereunder, or because such employee has caused to be instituted, or is about to cause to be instituted, any proceeding under or related to K.S.A. 44-1201 to 44-1213, inclusive, or because such employee has testified or is about to testify in any such proceeding, shall be deemed in violation of K.S.A. 44-1201 to 44-1213, inclusive, and, upon conviction therefor, shall be fined not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000).

History: L. 1977, ch. 179, § 12; July 1.



44-1211 Liability of employer for payment of wages and overtime compensation; assignment of wage claim to secretary of human resources; attorney fees and costs.

44-1211. Liability of employer for payment of wages and overtime compensation; assignment of wage claim to secretary of human resources; attorney fees and costs. (a) On and after January 1, 1978, any employer who pays an employee less than the wages and overtime compensation to which such employee is entitled, under or by virtue of K.S.A. 44-1201 to 44-1213, inclusive, shall be liable to such employee affected for the full amount of such wages and overtime compensation, less any amount actually paid to such employee by the employer, and for costs and such reasonable attorney fees as may be allowed by the court in an action for the recovery of such wages and overtime compensation.  Any agreement between such employee and the employer to work for less than the applicable wage rate shall be no defense to such action.  Such action may be maintained in any court of competent jurisdiction by any one or more employees for and in behalf of such employee or employees.

(b) On and after January 1, 1978, at the written request of any employee who has been paid less than the amount to which he or she is entitled under the provisions of this act, the secretary may take an assignment of such wage claim in trust for the assigning employee and may bring any legal action necessary to collect such claim, and the employer shall be required to pay the costs and such reasonable attorneys' fees as may be allowed by the court.  The secretary in case of suit shall have power to join various claimants against the same employer in one action.

History: L. 1977, ch. 179, § 13; July 1.



44-1212 Other laws more favorable to employees not affected until specifically superseded.

44-1212. Other laws more favorable to employees not affected until specifically superseded. On and after January 1, 1978, any standards relating to minimum wages, maximum hours, overtime compensation or other working conditions in effect under any other law of this state on the effective date of this act which are more favorable to employees than those applicable hereunder shall not be deemed to be amended, rescinded or otherwise affected by K.S.A. 44-1201 to 44-1213, inclusive, but shall continue in full force and effect until  they are specifically superseded by standards more favorable to such employees by operation of or in accordance with K.S.A. 44-1201 to 44-1213, inclusive, or rules and regulations adopted hereunder.

History: L. 1977, ch. 179, § 14; July 1.



44-1213 Right of employees to bargain collectively not affected.

44-1213. Right of employees to bargain collectively not affected. Nothing in K.S.A. 44-1201 to 44-1213, inclusive, shall be deemed to interfere with, impede or in any way diminish the right of employees to bargain collectively with their employers, through representatives of their own choosing, in order to establish wages or other conditions of work in excess of the applicable minimum requirements of K.S.A. 44-1201 to 44-1213, inclusive.

History: L. 1977, ch. 179, § 15; July 1.






Article 14 NEIGHBORHOOD IMPROVEMENT AND YOUTH EMPLOYMENT

44-1401 Citation of act.

44-1401. Citation of act. K.S.A. 44-1401 through 44-1408 and amendments thereto shall be known and may be cited as the neighborhood improvement and youth employment act.

History: L. 1994, ch. 264, § 1; Revived and amend., L. 1996, ch. 245, § 1; May 23.



44-1402 Grants for youth employment.

44-1402. Grants for youth employment. In accordance with appropriation acts, the secretary of commerce shall provide grants to eligible administrative entities, as described in K.S.A. 44-1403, and amendments thereto, for the purpose of establishing and carrying out programs that provide employment opportunities during the summer months and after school to individuals through payments for labor and related costs associated with the repair, maintenance and renovation of essential community facilities and for labor and related costs associated with assisting with community services and working with low-income senior citizens. In the alternative, if the eligible entity is a private business, such entity may provide employment opportunities that would provide the youth with meaningful and valuable work experiences other than such community services and assistance. Such private business shall specifically stipulate in the grant application what would be such work experience.

History: L. 1994, ch. 264, § 2; Revived and amend., L. 1996, ch. 245, § 2; L. 1998, ch. 73, § 1; L. 2004, ch. 179, § 85; July 1.



44-1403 Same; eligible entity defined; private businesses, additional requirement.

44-1403. Same; eligible entity defined; private businesses, additional requirement. For purposes of this act, "eligible entity" means:

(a) A unit of local government, a nonprofit private organization, a native American Indian tribe, or private business which agrees to perform the following:

(1) Submit a plan to provide summer and after school employment opportunities for qualified youth;

(2) assign an officer or employee of the entity or a tribal or organization member to serve as a mentor or advisor to each youth employed by the entity pursuant to this act; and

(3) abide by such guidelines as may be required by the secretary.

(b) A private business must further agree to pay at least 50% of the wages and related fringe benefits of the youths it employs pursuant to this act.

History: L. 1994, ch. 264, § 3; Revived, L. 1996, ch. 245, § 3; May 23.



44-1404 Same; required uses of grants; limitation on costs of administering and acquiring equipment.

44-1404. Same; required uses of grants; limitation on costs of administering and acquiring equipment. (a) Except as provided in subsection (b), the secretary may not make a grant under K.S.A. 44-1402 and amendments thereto to an eligible entity, other than a private business, unless the entity agrees that such entity will use all amounts received from such grant to establish and carry out a program to provide wages and related employment benefits to eligible individuals described in subsections (a) and (b) of K.S.A. 44-1405 and amendments thereto for the purpose of employing such individuals to repair, maintain or renovate essential community facilities that are located within the eligible jurisdiction that the entity serves.

(b) Not more than 10% of amounts received from a grant under K.S.A. 44-1402 and amendments thereto for any fiscal year may be used for the cost of administration and the acquisition of supplies, tools and other equipment.

History: L. 1994, ch. 264, § 4; Revived and amend., L. 1996, ch. 245, § 4; May 23.



44-1405 Same; school attendance and income eligibility guidelines.

44-1405. Same; school attendance and income eligibility guidelines. An individual shall be eligible to participate in a program described in subsection (a) of K.S.A. 44-1404, and amendments thereto, only if the individual is attending school and of legal age to be employed and meets the income eligibility guidelines established by the secretary of commerce.

History: L. 1994, ch. 264, § 5; Revived and amend., L. 1996, ch. 245, § 5; L. 1998, ch. 73, § 2; L. 2004, ch. 179, § 86; July 1.



44-1406 Discrimination prohibited.

44-1406. Discrimination prohibited. No individual shall be excluded from participation in, denied the benefits of, subjected to discrimination under, or denied employment in the administration of or in connection with any program described in subsection (a) of K.S.A. 44-1404 and amendments thereto because of race, color, religion, sex, national origin, age, disability or political affiliation or belief.

History: L. 1994, ch. 264, § 6; Revived and amend., L. 1996, ch. 245, § 6; May 23.



44-1407 Maintenance of expenditure level by nonbusiness entities.

44-1407. Maintenance of expenditure level by nonbusiness entities. The secretary may not make a grant under K.S.A. 44-1402 and amendments thereto to an eligible entity, except a private business, unless the entity agrees that it will maintain its aggregate expenditures from all other sources for employing individuals to repair, maintain or renovate essential community facilities at or above the average level of such expenditures in the two fiscal years preceding the date on which the entity submits an application under K.S.A. 44-1403 and amendments thereto to the secretary.

History: L. 1994, ch. 264, § 7; Revived and amend., L. 1996, ch. 245, § 7; May 23.



44-1408 Report of activities to legislature.

44-1408. Report of activities to legislature. The secretary shall annually submit a report to the house new economy committee and the senate commerce committee detailing the manner in which funds were spent pursuant to K.S.A. 44-1401 et seq., and amendment thereto. Such report shall include the nature of the work performed by participating youths, the percentage of funds expended for administrative expenses, findings on the educational, criminal and occupational disposition of participating youths and an evaluation of the program as a whole including a recommendation concerning continuation of the program. The report to the house new economy committee and the senate commerce committee under this section shall be made by the secretary either (a) by publishing such report on the internet and by notifying each member of the committee that the report is available and providing, as part of such notice, the uniform resource locator (URL) at which such report is available, or (b) by submitting copies of such report on CD-ROM or other electronically readable media to such committees.

History: L. 1994, ch. 264, § 8; Revived and amend., L. 1996, ch. 245, § 8; L. 1998, ch. 73, § 3; L. 2002, ch. 151, § 1; July 1.



44-1409 Guidelines, adoption by secretary of commerce.

44-1409. Guidelines, adoption by secretary of commerce. The secretary of commerce may adopt guidelines to effectuate the purpose of this act, however, such guidelines shall not be considered rules and regulations as defined in K.S.A. 77-415, and amendments thereto.

History: L. 1994, ch. 264, § 9; Revived, L. 1996, ch. 245, § 9; L. 2004, ch. 179, § 87; July 1.






Article 15 ATHLETE AGENTS

44-1516 Short title.

44-1516. Short title. This act shall be known and may be cited as the uniform athlete agents act.

History: L. 2003, ch. 109, § 1; July 1.

Revisor's Note:

Act modeled after the 2000 Uniform Athlete Agents Act, see Uniform Laws Annotated, Master Edition, Vol. 7, Part I for text of Uniform act, table of jurisdictions wherein act has been adopted, variation notes and annotated materials for adopting jurisdictions.



44-1517 Definitions.

44-1517. Definitions. As used in this act:

(a) "Agency contract" means an agreement in which a student-athlete authorizes a person to negotiate or solicit on behalf of the student-athlete a professional-sports-services contract or an endorsement contract;

(b) "athlete agent" means an individual who enters into an agency contract with a student-athlete or, directly or indirectly, recruits or solicits a student-athlete to enter into an agency contract. The term includes an individual who represents to the public that the individual is an athlete agent. The term does not include a spouse, parent, sibling or grandparent of the student-athlete or an individual acting solely on behalf of a professional sports team or professional sports organization;

(c) "athletic director" means an individual responsible for administering the overall athletic program of an educational institution or, if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females, as appropriate;

(d) "contact" means a communication, direct or indirect, between an athlete agent and a student-athlete, to recruit or solicit the student-athlete to enter into an agency contract;

(e) "endorsement contract" means an agreement under which a student-athlete is employed or receives consideration to use on behalf of the other party any value that the student-athlete may have because of publicity, reputation, following or fame obtained because of athletic ability or performance;

(f) "intercollegiate sport" means a sport played at the collegiate level for which eligibility requirements for participation by a student-athlete are established by a national association for the promotion or regulation of collegiate athletics;

(g) "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity;

(h) "professional-sports-services contract" means an agreement under which an individual is employed, or agrees to render services, as a player on a professional sports team, with a professional sports organization or as a professional athlete;

(i) "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(j) "registration" means registration as an athlete agent pursuant to this act;

(k) "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States; and

(l) "student-athlete" means an individual who engages in, is eligible to engage in or may be eligible in the future to engage in, any intercollegiate sport. If an individual is permanently ineligible to participate in a particular intercollegiate sport, the individual is not a student-athlete for purposes of that sport.

History: L. 2003, ch. 109, § 2; July 1.



44-1518 Service of process; subpoenas.

44-1518. Service of process; subpoenas. (a) By acting as an athlete agent in this state, a nonresident individual appoints the secretary of state as the individual's agent for service of process in any civil action in this state related to the individual's acting as an athlete agent in this state. Service on the secretary of state of any process, notice or demand against the athlete agent shall be made by delivering to the secretary of state by personal service or by certified mail, the original and two copies of the process and two copies of the petition, notice or demand, or the clerk of the court may send the original process and two copies of both the process and the petition, notice or demand directly to the secretary of state by certified mail. In the event that any such process, notice or demand is served on the secretary of state, the secretary shall immediately cause a copy of such process, notice or demand to be forwarded by certified mail, addressed to the athlete agent at such athlete agent's address as it appears in the records of the secretary of state. The secretary of state shall keep a record of all such processes, notices and demands served upon the secretary under this subsection, and shall record in the record the time of the service and the action of the secretary with reference to it. A fee of $40 shall be paid to the secretary of state by the party requesting the service of process, to cover the cost of such service of process, except the secretary of state may waive the fee for state agencies. That fee shall not be included within or paid from any deposit as security for any costs or docket fee required by K.S.A. 60-2001 or 61-4001, and amendments thereto.

(b) The secretary of state may issue subpoenas for any material that is relevant to the administration of this act. Any such information or material received by the secretary shall be treated as confidential by the secretary and shall not be open to public inspection except by court order.

History: L. 2003, ch. 109, § 3; July 1.



44-1519 Athlete agents; registration required; void contracts.

44-1519. Athlete agents; registration required; void contracts. (a) Except as otherwise provided in subsection (b), an individual may not act as an athlete agent in this state without holding a certificate of registration as provided under K.S.A. 2015 Supp. 44-1521 or 44-1523, and amendments thereto.

(b) Before being issued a certificate of registration, an individual may act as an athlete agent in this state for all purposes except signing an agency contract, if: (1) A student-athlete or another person acting on behalf of the student-athlete initiates communication with the individual; and

(2) within seven days after an initial act as an athlete agent, the individual submits an application for registration as an athlete agent in this state.

(c) An agency contract resulting from conduct in violation of this section is void and the athlete agent shall return any consideration received under the contract.

History: L. 2003, ch. 109, § 4; July 1.



44-1520 Registration as athlete agent; form; requirements.

44-1520. Registration as athlete agent; form; requirements. (a) An applicant for registration shall submit an application for registration to the secretary of state in a form prescribed by the secretary of state. The application must be in the name of an individual and, except as otherwise provided in subsection (b), signed or otherwise authenticated by the applicant under penalty of perjury and state or contain: (1) The name of the applicant and the address of the applicant's principal place of business;

(2) the name of the applicant's business or employer, if applicable;

(3) any business or occupation engaged in by the applicant for the five years next preceding the date of submission of the application;

(4) a description of the applicant's: (A) Formal training as an athlete agent;

(B) practical experience as an athlete agent; and

(C) educational background relating to the applicant's activities as an athlete agent;

(5) the names and addresses of three individuals not related to the applicant who are willing to serve as references;

(6) the name, sport and last known team for each individual for whom the applicant acted as an athlete agent during the five years next preceding the date of submission of the application;

(7) the names and addresses of all persons who are: (A) With respect to the athlete agent's business if it is not a corporation, the partners, members, officers, managers, associates or profit-sharers of the business; and

(B) with respect to a corporation employing the athlete agent, the officers, directors and any shareholder of the corporation having an interest of 5% or greater;

(8) whether the applicant or any person named pursuant to subsection (a)(7) has been convicted of a crime that, if committed in this state, would be a crime involving moral turpitude or a felony, and identify the crime;

(9) whether there has been any administrative or judicial determination that the applicant or any person named pursuant to subsection (a)(7) has made a false, misleading, deceptive or fraudulent representation;

(10) any instance in which the conduct of the applicant or any person named pursuant to subsection (a)(7) resulted in the imposition of a sanction, suspension or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event on a student-athlete or educational institution;

(11) any sanction, suspension or disciplinary action taken against the applicant or any person named pursuant to subsection (a)(7) arising out of occupational or professional conduct; and

(12) whether there has been any denial of an application for, suspension or revocation of, or refusal to renew, the registration or licensure of the applicant or any person named pursuant to subsection (a)(7) as an athlete agent in any state.

(b) An individual who has submitted an application for, and holds a certificate of, registration or licensure as an athlete agent in another state, may submit a copy of the application and certificate in lieu of submitting an application in the form prescribed pursuant to subsection (a). The secretary of state shall accept the application and the certificate from the other state as an application for registration in this state if the application to the other state: (1) Was submitted in the other state within six months next preceding the submission of the application in this state and the applicant certifies that the information contained in the application is current;

(2) contains information substantially similar to or more comprehensive than that required in an application submitted in this state; and

(3) was signed by the applicant under penalty of perjury.

History: L. 2003, ch. 109, § 5; July 1.



44-1521 Certificate of registration; issuance or denial; renewal.

44-1521. Certificate of registration; issuance or denial; renewal. (a) Except as otherwise provided in subsection (b), the secretary of state shall issue a certificate of registration to an individual who complies with subsection (a) of K.S.A. 2015 Supp. 44-1520, and amendments thereto, or whose application has been accepted under subsection (b) of K.S.A. 2015 Supp. 44-1520, and amendments thereto.

(b) The secretary of state may refuse to issue a certificate of registration if the secretary of state determines that the applicant has engaged in conduct that has a significant adverse effect on the applicant's fitness to act as an athlete agent. In making the determination, the secretary of state may consider whether the applicant has: (1) Been convicted of a crime that, if committed in this state, would be a crime involving moral turpitude or a felony;

(2) made a materially false, misleading, deceptive or fraudulent representation in the application or as an athlete agent;

(3) engaged in conduct that would disqualify the applicant from serving in a fiduciary capacity;

(4) engaged in conduct prohibited by K.S.A. 2015 Supp. 44-1529, and amendments thereto;

(5) had a registration or licensure as an athlete agent suspended, revoked or denied or been refused renewal of registration or licensure as an athlete agent in any state;

(6) engaged in conduct the consequence of which was that a sanction, suspension or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event was imposed on a student-athlete or educational institution; or

(7) engaged in conduct that significantly adversely reflects on the applicant's credibility, honesty or integrity.

(c) In making a determination under subsection (b), the secretary of state shall consider: (1) How recently the conduct occurred;

(2) the nature of the conduct and the context in which it occurred; and

(3) any other relevant conduct of the applicant.

(d) An athlete agent may apply to renew a registration by submitting an application for renewal in a form prescribed by the secretary of state. The application for renewal must be signed by the applicant under penalty of perjury and must contain current information on all matters required in an original registration.

(e) An individual who has submitted an application for renewal of registration or licensure in another state, in lieu of submitting an application for renewal in the form prescribed pursuant to subsection (d), may file a copy of the application for renewal and a valid certificate of registration or licensure from the other state. The secretary of state shall accept the application for renewal from the other state as an application for renewal in this state if the application to the other state: (1) Was submitted in the other state within six months next preceding the filing in this state and the applicant certifies the information contained in the application for renewal is current;

(2) contains information substantially similar to or more comprehensive than that required in an application for renewal submitted in this state; and

(3) was signed by the applicant under penalty of perjury.

(f) A certificate of registration or a renewal of a registration is valid for two years.

History: L. 2003, ch. 109, § 6; July 1.



44-1522 Suspension, revocation or refusal to renew registration.

44-1522. Suspension, revocation or refusal to renew registration. (a) The secretary of state may suspend, revoke or refuse to renew a registration for conduct that would have justified denial of registration under subsection (b) of K.S.A. 2015 Supp. 44-1521, and amendments thereto.

(b) The secretary of state may deny, suspend, revoke or refuse to renew a certificate of registration or licensure only after proper notice and an opportunity for a hearing pursuant to the Kansas administrative procedures act.

History: L. 2003, ch. 109, § 7; July 1.



44-1523 Temporary registration.

44-1523. Temporary registration. The secretary of state may issue a temporary certificate of registration while an application for registration or renewal of registration is pending.

History: L. 2003, ch. 109, § 8; July 1.



44-1524 Registration and renewal fees.

44-1524. Registration and renewal fees. An application for registration or renewal of registration must be accompanied by a fee in the following amount: (1) $500 for an initial application for registration;

(2) $500 for an application for registration based upon a certificate of registration or licensure issued by another state;

(3) $500 for an application for renewal of registration; or

(4) $500 for an application for renewal of registration based upon an application for renewal of registration or licensure submitted in another state.

History: L. 2003, ch. 109, § 9; July 1.



44-1525 Required form of contract.

44-1525. Required form of contract. (a) An agency contract must be in a record, signed or otherwise authenticated by the parties.

(b) An agency contract must state or contain: (1) The amount and method of calculating the consideration to be paid by the student-athlete for services to be provided by the athlete agent under the contract and any other consideration the athlete agent has received or will receive from any other source for entering into the contract or for providing the services;

(2) the name of any person not listed in the application for registration or renewal of registration who will be compensated because the student-athlete signed the agency contract;

(3) a description of any expenses that the student-athlete agrees to reimburse;

(4) a description of the services to be provided to the student-athlete;

(5) the duration of the contract; and

(6) the date of execution.

(c) An agency contract must contain, in close proximity to the signature of the student-athlete, a conspicuous notice in boldface type in capital letters stating:

WARNING TO STUDENT-ATHLETE

IF YOU SIGN THIS CONTRACT:

(1) YOU MAY LOSE YOUR ELIGIBILITY TO COMPETE AS A STUDENT-ATHLETE IN YOUR SPORT;

(2) IF YOU HAVE AN ATHLETIC DIRECTOR, WITHIN 72 HOURS AFTER ENTERING INTO THIS CONTRACT, BOTH YOU AND YOUR ATHLETE AGENT MUST NOTIFY YOUR ATHLETIC DIRECTOR; AND

(3) YOU MAY CANCEL THIS CONTRACT WITHIN 14 DAYS AFTER SIGNING IT. CANCELLATION OF THIS CONTRACT MAY NOT REINSTATE YOUR ELIGIBILITY.

(d) An agency contract that does not conform to this section is voidable by the student-athlete. If a student-athlete voids an agency contract, the student-athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student-athlete to enter into the contract.

(e) The athlete agent shall give a record of the signed or otherwise authenticated agency contract to the student-athlete at the time of execution.

History: L. 2003, ch. 109, § 10; July 1.



44-1526 Notice to educational institution.

44-1526. Notice to educational institution. (a) Within 72 hours after entering into an agency contract or before the next scheduled athletic event in which the student-athlete may participate, whichever occurs first, the athlete agent shall give notice in a record of the existence of the contract to the athletic director of the educational institution at which the student-athlete is enrolled or the athlete agent has reasonable grounds to believe the student-athlete intends to enroll.

(b) Within 72 hours after entering into an agency contract or before the next athletic event in which the student-athlete may participate, whichever occurs first, the student-athlete shall inform the athletic director of the educational institution at which the student-athlete is enrolled that the student-athlete has entered into an agency contract.

History: L. 2003, ch. 109, § 11; July 1.



44-1527 Student-athlete's right to cancel.

44-1527. Student-athlete's right to cancel. (a) A student-athlete may cancel an agency contract by giving notice of the cancellation to the athlete agent in a record within 14 days after the contract is signed.

(b) A student-athlete may not waive the right to cancel an agency contract.

(c) If a student-athlete cancels an agency contract, the student-athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student-athlete to enter into the contract.

History: L. 2003, ch. 109, § 12; July 1.



44-1528 Required records.

44-1528. Required records. (a) An athlete agent shall retain the following records for a period of five years: (1) The name and address of each individual represented by the athlete agent;

(2) any agency contract entered into by the athlete agent; and

(3) any direct costs incurred by the athlete agent in the recruitment or solicitation of a student-athlete to enter into an agency contract.

(b) Records required by subsection (a) to be retained are open to inspection by the secretary of state during normal business hours.

History: L. 2003, ch. 109, § 13; July 1.



44-1529 Criminal conduct by an athlete agent.

44-1529. Criminal conduct by an athlete agent. (a) Criminal conduct by an athlete agent is when: (1) An athlete agent, with the intent to induce a student-athlete to enter into an agency contract, does any of the following: (A) Gives any materially false or misleading information or makes a materially false promise or representation;

(B) furnishes anything of value to a student-athlete before the student-athlete enters into the agency contract; or

(C) furnishes anything of value to any individual other than the student-athlete or another registered athlete agent; or

(2) an athlete agent intentionally: (A) Initiates contact with a student-athlete unless registered under this act;

(B) refuses or fails to retain or permit inspection of the records required to be retained by K.S.A. 2015 Supp. 44-1528, and amendments thereto;

(C) fails to register when required by K.S.A. 2015 Supp. 44-1519, and amendments thereto;

(D) provides materially false or misleading information in an application for registration or renewal of registration;

(E) predates or postdates an agency contract; or

(F) fails to notify a student-athlete before the student-athlete signs or otherwise authenticates an agency contract for a particular sport that the signing or authentication may make the student-athlete ineligible to participate as a student-athlete in that sport.

(b) Criminal conduct by an athlete agent is a class A nonperson misdemeanor.

History: L. 2003, ch. 109, § 14; July 1.



44-1530 Civil remedies.

44-1530. Civil remedies. (a) An educational institution has a right of action against an athlete agent or a former student-athlete for damages caused by a violation of this act.

(b) Damages of an educational institution under subsection (a) include losses and expenses incurred because, as a result of the conduct of an athlete agent or former student-athlete, the educational institution was injured by a violation of this act or was penalized, disqualified or suspended from participation in athletics by a national association for the promotion and regulation of athletics, by an athletic conference or by reasonable self-imposed disciplinary action taken to mitigate sanctions likely to be imposed by such an organization.

(c) A right of action under this section does not accrue until the educational institution discovers or by the exercise of reasonable diligence would have discovered the violation by the athlete agent or former student-athlete.

(d) Any liability of the athlete agent or the former student-athlete under this section shall be subject to K.S.A. 60-258a, and amendments thereto.

(e) This act does not restrict rights, remedies or defenses of any person under law or equity.

History: L. 2003, ch. 109, § 15; July 1.



44-1531 Administrative penalty.

44-1531. Administrative penalty. The secretary of state may assess a civil penalty against an athlete agent not to exceed $25,000 for a violation of this act. A civil penalty owed under this section may be recovered in a civil action brought by the attorney general at the request of the secretary.

History: L. 2003, ch. 109, § 16; July 1.



44-1532 Referral of violation to attorney general.

44-1532. Referral of violation to attorney general. If the secretary of state determines that a violation of K.S.A. 2015 Supp. 44-1529, and amendments thereto, has occurred, the secretary shall refer the case to the attorney general for prosecution. On the determination of the secretary that a violation of this act is occurring or is threatened, the secretary or the attorney general may bring an action in district court in Shawnee county to enjoin the violation or threatened violation.

History: L. 2003, ch. 109, § 17; July 1.



44-1533 Athlete agent registration fee fund; credits; use.

44-1533. Athlete agent registration fee fund; credits; use. There is hereby created in the state treasury the athlete agent registration fee fund which shall be administered by the secretary of state. All moneys credited to the athlete agent registration fee fund shall be used for the expenses incurred for the performance of the duties and functions of the secretary of state under the uniform athlete agents act. All expenditures from the athlete agent registration fee fund shall be made in accordance with the provisions of appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of state or by a person or persons designated by the secretary. Fees, civil penalties and other moneys received under this act by the secretary of state shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the athlete agent registration fee fund.

History: L. 2003, ch. 109, § 18; July 1.



44-1534 Uniformity of application and construction.

44-1534. Uniformity of application and construction. In applying and construing this act, consideration shall be given to the need to promote uniformity of the law with respect to this act's subject matter among states that enact it.

History: L. 2003, ch. 109, § 19; July 1.



44-1535 Rules and regulations.

44-1535. Rules and regulations. The secretary of state is hereby authorized to promulgate rules and regulations to carry out the provisions of this act.

History: L. 2003, ch. 109, § 20; July 1.



44-1536 Severability.

44-1536. Severability. If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2003, ch. 109, § 21; July 1.






Article 16 AMUSEMENT RIDES

44-1601 Definitions.

44-1601. Definitions. As used in this act:

(a) (1) "Amusement ride" means any mechanical or electrical device that carries or conveys passengers along, around or over a fixed or restricted route or course or within a defined area for the purpose of giving its passengers amusement, pleasure, thrills or excitement and shall include, but not be limited to:

(A) Rides commonly known as ferris wheels, carousels, parachute towers, bungee jumping, reverse bungee jumping, tunnels of love and roller coasters;

(B) equipment generally associated with winter activities, such as ski lifts, ski tows, j-bars, t-bars, chair lifts and aerial tramways; and

(C) equipment not originally designed to be used as an amusement ride, such as cranes or other lifting devices, when used as part of an amusement ride.

(2) "Amusement ride" does not include:

(A) Games, concessions and associated structures;

(B) any single passenger coin-operated ride that: (i) Is manually, mechanically or electrically operated; (ii) is customarily placed in a public location; and (iii) does not normally require the supervision or services of an operator;

(C) nonmechanized playground equipment, including, but not limited to, swings, seesaws, stationary spring-mounted animal features, rider-propelled merry-go-rounds, climbers, slides, trampolines, moon walks and other inflatable equipment and physical fitness devices; or

(D) home-owned amusement rides.

(b) "Certificate of inspection" means a certificate, signed and dated by a qualified inspector, showing that an amusement ride has satisfactorily passed inspection by such inspector.

(c) "Department" means the department of labor.

(d) "Home-owned amusement ride" means an amusement ride owned by a not-for-profit entity and operated:

(1) Solely within a single county;

(2) by individuals on a volunteer basis; and

(3) for a period not to exceed 12 days within one calendar year.

(e) "Nondestructive testing" means the development and application of technical methods such as radiographic, magnetic particle, ultrasonic, liquid penetrant, electromagnetic, neutron radiographic, acoustic emission, visual and leak testing to:

(1) Examine materials or components in ways that do not impair the future usefulness and serviceability in order to detect, locate, measure and evaluate discontinuities, defects and other imperfections;

(2) assess integrity, properties and composition; and

(3) measure geometrical characters.

(f) "Operator" means a person actually engaged in or directly controlling the operations of an amusement ride.

(g) "Owner" means a person who owns, leases, controls or manages the operations of an amusement ride and may include the state or any political subdivision of the state.

(h) "Parent or guardian" means any parent, guardian or custodian responsible for the control, safety, training or education of a minor or an adult or minor with an impairment in need of a guardian or a conservator, or both, as those terms are defined by K.S.A. 59-3051, and amendments thereto.

(i) (1) "Patron" means any individual who is:

(A) Waiting in the immediate vicinity of an amusement ride to get on the ride;

(B) getting on an amusement ride;

(C) using an amusement ride;

(D) getting off an amusement ride; or

(E) leaving an amusement ride and still in the immediate vicinity of the ride.

(2) "Patron" does not include employees, agents or servants of the owner while engaged in the duties of their employment.

(j) "Person" means any individual, association, partnership, corporation, limited liability company, government or other entity.

(k) "Qualified inspector" means a person who holds a current certification or other evidence of qualification to inspect amusement rides, issued by a program specified by rules and regulations adopted under K.S.A. 2015 Supp. 44-1602, and amendments thereto.

(l) "Secretary" means the secretary of labor.

(m) "Serious injury" means an injury that results in:

(1) Death, dismemberment, significant disfigurement or permanent loss of the use of a body organ, member, function or system;

(2) a compound fracture; or

(3) other significant injury or illness that requires immediate admission and overnight hospitalization and observation by a licensed physician.

(n) "Sign" means any symbol or language reasonably calculated to communicate information to patrons or their parents or guardians, including placards, prerecorded messages, live public address, stickers, pictures, pictograms, guide books, brochures, videos, verbal information and visual signals.

History: L. 2008, ch. 142, § 1; L. 2009, ch. 71, § 2; L. 2012, ch. 123, § 2; July 1.



44-1602 Inspections; issuance of certificates.

44-1602. Inspections; issuance of certificates. (a) The secretary shall adopt rules and regulations specifying programs that issue certification or other evidence of qualification to inspect amusement rides and that the secretary determines require education, experience and training at least equivalent to those required on the effective date of this act for a level 1 certification by the national association of amusement ride safety officials. The secretary shall develop an inspection check list which shall be posted on the department web site.

(b) No amusement ride shall be operated in this state unless such ride has a valid certificate of inspection. An amusement ride erected at a permanent location in this state shall be self-inspected by a qualified inspector at least every 12 months. An amusement ride erected at a temporary location in this state shall have been self-inspected by a qualified inspector within the preceding 30 days. The certificate of an inspection required by this subsection shall be signed and dated by the inspector and shall be available to any person contracting with the owner for the amusement ride's operation. In addition, a visible inspection decal or other evidence of inspection shall be posted in plain view on or near the amusement ride, in a location where it can easily be seen.

(c) The secretary shall conduct random inspections of amusement rides erected both at permanent locations and at temporary locations. A warning citation for violation of this act shall be issued against any owner or operator for a first violation but no criminal proceeding shall be brought.

History: L. 2008, ch. 142, § 2; Jan. 1, 2009.



44-1603 Inspection records, maintenance.

44-1603. Inspection records, maintenance. The owner of an amusement ride shall retain at all times current maintenance and inspection records for such ride. Such records shall be available to any person contracting with the owner for the amusement ride's operation.

History: L. 2008, ch. 142, § 3; Jan. 1, 2009.



44-1604 Testing of amusement rides.

44-1604. Testing of amusement rides. No amusement ride shall be operated in this state unless nondestructive testing of the ride has been conducted in accordance with the recommendations of the manufacturer of the ride and in conformance with standards at least equivalent to those of the American society for testing and materials that are in effect on the effective date of this act.

History: L. 2008, ch. 142, § 4; Jan. 1, 2009.



44-1605 Required training for operators, certification.

44-1605. Required training for operators, certification. (a) No amusement ride shall be operated in this state unless the operator has satisfactorily completed training that includes, at a minimum:

(1) Instruction on operating procedures for the ride, the specific duties of the operator, general safety procedures and emergency procedures;

(2) demonstration of physical operation of the ride; and

(3) supervised observation of the operator's physical operation of the ride.

(b) No amusement ride shall be operated in this state unless the name of each operator trained to operate the ride and the certificate of each such operator's satisfactory completion of such training, signed and dated by the trainer, is available to any person contracting with the owner for the amusement ride's operation on the premises where the amusement ride is operated, during the hours of operation of the ride.

History: L. 2008, ch. 142, § 5; Jan. 1, 2009.



44-1606 Posting of safety instructions.

44-1606. Posting of safety instructions. No amusement ride shall be operated in this state unless there is posted in plain view on or near the ride, in a location where they can be easily read, all safety instructions for the ride.

History: L. 2008, ch. 142, § 6; Jan. 1, 2009.



44-1607 Patrons of amusement rides, acceptance of risk, duties; reports of injuries.

44-1607. Patrons of amusement rides, acceptance of risk, duties; reports of injuries. (a) Each patron of an amusement ride, by participation, accepts the risks inherent in such participation of which an ordinary prudent person is or should be aware.

(b) Each patron of an amusement ride has a duty to:

(1) Exercise the judgment and act in the manner of an ordinary prudent person while participating in an amusement ride;

(2) obey all instructions and warnings, written or oral, prior to and during participation in an amusement ride;

(3) refrain from participation in an amusement ride while under the influence of alcohol or drugs;

(4) engage all safety devices that are provided;

(5) refrain from disconnecting or disabling any safety device except at the express direction of the owner's agent or employee; and

(6) refrain from extending arms and legs beyond the carrier or seating area except at the express direction of the owner's agent or employee.

(c) (1) A patron, or a patron's parent or guardian on a patron's behalf, shall report in writing to the owner any injury sustained on an amusement ride before leaving the premises, including:

(A) The name, address and phone number of the injured person;

(B) a full description of the incident, the injuries claimed, any treatment received and the location, date and time of the injury;

(C) the cause of the injury, if known; and

(D) the names, addresses and phone numbers of any witnesses to the incident.

(2) If a patron, or a patron's parent or guardian on a patron's behalf, is unable to file a report because of the severity of the patron's injuries, the patron or the patron's parent or guardian on the patron's behalf shall file the report as soon as reasonably possible.

(3) The failure of a patron, or the patron's parent or guardian on a patron's behalf, to report an injury under this subsection shall have no effect on the patron's right to commence a civil action.

(d) Any parent or guardian of a patron shall have a duty to reasonably ensure that the patron complies with all provisions of this act.

History: L. 2008, ch. 142, § 7; Jan. 1, 2009.



44-1608 Contracting for operation of amusement ride, requirements.

44-1608. Contracting for operation of amusement ride, requirements. Any person contracting with an owner for the amusement ride's operation shall ensure that:

(a) Inspection certificates required by K.S.A. 2015 Supp. 44-1602, and amendments thereto, are available;

(b) maintenance and inspection records required by K.S.A. 2015 Supp. 44-1603, and amendments thereto, are available; and

(c) safety instructions for the ride are posted as required by K.S.A. 2015 Supp. 44-1606, and amendments thereto.

History: L. 2008, ch. 142, § 8; Jan. 1, 2009.



44-1609 Occurrence of serious injury.

44-1609. Occurrence of serious injury. Whenever a serious injury results from the operation of an amusement ride:

(a) Operation of the ride shall immediately be discontinued;

(b) operation of the ride shall not be resumed until it has been inspected and the qualified inspector has approved resumption of operation; and

(c) the owner, within 30 days after the injury, shall notify the manufacturer of the ride, if the manufacturer is known and in existence at the time of the injury.

History: L. 2008, ch. 142, § 9; Jan. 1, 2009.



44-1610 Penalties for violation of act.

44-1610. Penalties for violation of act. (a) It is a class B misdemeanor for an owner or operator of an amusement ride knowingly to operate, or cause or permit to be operated, any amusement ride in violation of this act.

(b) It is a class C misdemeanor knowingly to violate the provisions of K.S.A. 2015 Supp. 44-1608, and amendments thereto.

(c) Each day a violation continues shall constitute a separate offense.

History: L. 2008, ch. 142, § 10; Jan. 1, 2009.



44-1611 Same; action to enjoin operation of ride.

44-1611. Same; action to enjoin operation of ride. The attorney general, or the county or district attorney in a county in which an amusement ride is located or operated, may apply to the district court for an order enjoining operation of any amusement ride operated in violation of this act.

History: L. 2008, ch. 142, § 11; Jan. 1, 2009.



44-1612 Local regulation of amusement rides.

44-1612. Local regulation of amusement rides. The governing body of any city or county may establish and enforce safety standards for amusement rides in addition to, but not in conflict with, the standards established by this act.

History: L. 2008, ch. 142, § 12; Jan. 1, 2009.



44-1613 Kansas amusement ride act.

44-1613. Kansas amusement ride act.

The provisions of K.S.A. 2015 Supp. 44-1601 through 44-1612, and 44-1615, and amendments thereto, and this section, and amendments thereto, shall be known as the Kansas amusement ride act.

History: L. 2009, ch. 71, § 1; L. 2012, ch. 123, § 3; July 1.



44-1614 Rules and regulations; Kansas amusement ride act.

44-1614. Rules and regulations; Kansas amusement ride act. The secretary of labor shall adopt rules and regulations necessary to implement provisions of the Kansas amusement ride act, K.S.A. 2015 Supp. 44-1601 through 44-1613 and 44-1615, and amendments thereto.

History: L. 2009, ch. 71, § 3; L. 2012, ch. 123, § 4; July 1.



44-1615 Home-owned amusement rides, liability insurance requirements.

44-1615. Home-owned amusement rides, liability insurance requirements. The owner of a home-owned amusement ride shall acquire and maintain a general liability insurance policy, and shall annually submit proof of such insurance to the secretary in such form and manner as prescribed by the secretary. The owner of the home-owned amusement ride shall make such proof of insurance available for inspection upon request.

History: L. 2012, ch. 123, § 1; July 1.






Article 17 PROFESSIONAL EMPLOYER ORGANIZATION REGISTRATION ACT

44-1701 Citation of act.

44-1701. Citation of act. The provisions of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto, shall be known and may be cited as the professional employer organization registration act.

History: L. 2012, ch. 142, § 1; Jan. 1, 2014.



44-1702 Definitions.

44-1702. Definitions. As used in K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto:

(a) "Client" means any person who enters into a professional employer agreement with a professional employer organization.

(b) "Co-employer" means either a professional employer organization or a client.

(c) "Co-employment relationship" means a relationship which is intended to be an ongoing relationship rather than a temporary or project specific relationship, and wherein the rights, duties and obligations of an employer which arise out of an employment relationship have been allocated between the employer and a professional employer organization as co-employers pursuant to a professional employer agreement entered into in accordance with the provisions of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto. Under a co-employment relationship:

(1) The professional employer organization is entitled to enforce only those employer rights, and is subject to only those employer obligations, that are specifically allocated to the professional employer organization by the professional employer agreement or by the provisions of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto;

(2) the client is entitled to enforce those employer rights, and is obligated to provide and perform those employer obligations, that are allocated to such client by the professional employer agreement or by the provisions of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto; and

(3) the client also is entitled to enforce any employer right, and is obligated to perform any obligation of an employer, that is not specifically allocated to the professional employer organization by the professional employer agreement or by the provisions of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto.

(d) "Commissioner" means the commissioner of insurance.

(e) (1) "Covered employee" means an individual having a co-employment relationship with a professional employer organization and a client, who has received written notice of the co-employment relationship with the professional employer organization and the client, and such co-employment relationship was entered into pursuant to a professional employer agreement entered into in accordance with the provisions of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto.

(2) The term "covered employee" shall include individuals who are officers, directors, shareholders, partners or managers of the client, or members of a limited liability company that is a client, if:

(A) The professional employer organization and the client have expressly agreed in the professional employer agreement that such individuals are covered employees;

(B)  such individuals satisfy the provisions of paragraph (1); and

(C) such individuals act as operational managers or perform day-to-day operational services for the client.

(f) "Department" means the department of insurance.

(g) "Person" means any individual, partnership, corporation, limited liability company, association or any other form of legally recognized entity.

(h) "Professional employer agreement" means a written contract entered into between a client and a professional employer organization that provides:

(1) For the co-employment of covered employees;

(2) for the allocation of employer rights and obligations between the client and the professional employer organization with respect to covered employees; and

(3) for the professional employer organization and the client to assume the responsibilities required by the provisions of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto.

(i) (1) "Professional employer organization" means any person engaged in the business of providing professional employer services. A person engaged in the business of providing professional employer services shall be considered a "professional employer organization" regardless of such person's use of the term staff leasing company, administrative employer, employee leasing company or any name other than professional employer organization in describing such person's business.

(2) For purposes of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto, the following shall not be considered a "professional employer organization," or as providing "professional employment services":

(A) Arrangements wherein a person, whose principal business activity is not entering into professional employer agreements, and which does not hold itself out as a professional employer organization, shares employees with a commonly owned company within the meaning of section 414(b) and (c) of the internal revenue code;

(B) independent contractor arrangements by which a person assumes responsibility for the product produced or service performed by such person or such person's agents and retains and exercises primary direction and control over the work performed by the individuals whose services are supplied under such arrangements; and

(C) providing temporary help services.

(j) "Professional employer group" means two or more professional employer organizations that are majority owned or commonly controlled by the same entity, parent or controlling person.

(k) "Professional employer services" means the service of entering into co-employment relationships.

(l) "Registrant" means a professional employer organization registered under the provisions of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto.

(m) "Temporary help services" means services consisting of a person:

(1) Recruiting and hiring such person's own employees;

(2) locating other organizations that need the services of such employees;

(3) assigning such employees:

(A) To perform work at or services for such other organizations to support or supplement such other organizations' workforces;

(B) to provide assistance in special work situations, including employee absences, skill shortages or seasonal workloads; or

(C) to perform special assignments or projects; and

(4) customarily attempting to reassign such employees to other organizations when such employees finish an assignment.

(n) "Working capital" means current assets less current liabilities, as such terms are used by generally accepted accounting principles.

History: L. 2012, ch. 142, § 2; Jan. 1, 2014.



44-1703 Limitations of act; rights, obligations and requirements under the professional employer organization registration act.

44-1703. Limitations of act; rights, obligations and requirements under the professional employer organization registration act. (a) Nothing in the provisions of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto, or in any professional employer agreement shall:

(1) Affect, modify or amend any collective bargaining agreement, or the rights or obligations of any client, professional employer organization or covered employee under the national labor relations act, 29 U.S.C. § 151 et seq., or the railway labor act, 45 U.S.C. § 151 et seq.;

(2) diminish, abolish or remove the rights of covered employees as to a client, or the obligations of such client to a covered employee, whether existing prior to or after the effective date of the professional employer agreement, including, but not limited to, rights and obligations arising from civil rights laws guaranteeing nondiscrimination in employment practices;

(3) affect, modify or amend any contractual relationship or restrictive covenant between a covered employee and any client in effect at the time a professional employer agreement becomes effective, nor prohibit or amend any contractual relationship or restrictive covenant that is entered into subsequently between a client and a covered employee. A professional employer organization shall have no responsibility or liability in connection with, or arising out of, any such existing or new contractual relationship or restrictive covenant unless the professional employer organization has specifically agreed otherwise in writing; or

(4) create any new or additional enforceable right of a covered employee against a professional employer organization that is not specifically provided by the professional employer agreement or by the provisions of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto.

(b) (1) Nothing in the provisions of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto, or in any professional employer agreement shall affect, modify or amend any local, state or federal licensing, registration or certification requirement applicable to any client or covered employee.

(2) A covered employee who is required to be licensed, registered or certified pursuant to local, state or federal law or rules and regulations shall be deemed to be an employee solely of the client for purposes of any such license, registration or certification requirement.

(3) A professional employer organization shall not be deemed to engage in any occupation, trade, profession or other activity that is subject to licensing, registration or certification requirements, or is otherwise regulated by a governmental entity solely by entering into and maintaining a co-employment relationship with a client or covered employee who is subject to such requirements or regulations.

(4) A client shall have the sole right to direct and control the professional or licensed activities of covered employees and of the client's business. Such covered employees and clients shall remain subject to regulation by the regulatory or governmental entity responsible for licensing, registration or certification of such covered employees or clients.

(c) With respect to a bid, contract, purchase order or agreement entered into with the state or a political subdivision of the state, a client's status or certification as a small, minority-owned, disadvantaged or woman-owned business enterprise, a veteran or service-disabled veteran small business or as a historically underutilized business, shall not be affected because the client has entered into a professional employer agreement with a professional employer organization, or uses the services of a professional employer organization.

(d) (1) With respect to any state or local economic development or incentive program, the client shall have access to such program and the client shall not be adversely affected or disqualified because the client:

(A) Has entered into a professional employer agreement; or

(B) uses the services of a professional employer organization.

(2) If a state or local economic development or incentive program has any employee-related requirement necessary to qualify for participation in such program, the employees of the client shall be deemed to be employees for the purpose of satisfying such requirement.

History: L. 2012, ch. 142, § 3; Jan. 1, 2014.



44-1704 Registration; requirements; application requirements; initial registration; renewal of registration; limited registration; audits.

44-1704. Registration; requirements; application requirements; initial registration; renewal of registration; limited registration; audits. (a) A person engaged in the business of providing professional employer services pursuant to co-employment relationships in which all or a majority of the employees of a client are covered employees shall be registered pursuant to this section.

(b) A person who is not registered pursuant to this section shall not offer or provide professional employer services in this state, and shall not use the names PEO, professional employer organization, staff leasing company, employee leasing company, administrative employer or any other name or title representing professional employer services.

(c) Each applicant for registration shall submit an application to the commissioner in such form and manner as prescribed by the commissioner. The application shall contain the following information:

(1) The name or names under which the professional employer organization conducts business;

(2) the address of the principal place of business of the professional employer organization, and the address of each office the professional employer organization maintains in this state;

(3) the professional employer organization's taxpayer or employer identification number;

(4) a list, by jurisdiction, of each name under which the professional employer organization has operated in the preceding five years, including any alternative names, names of predecessors and, if known, successor business entities;

(5) a statement of ownership, which shall include the name and evidence of the business experience of any person that, individually, or acting in concert with one or more other persons, owns or controls, directly or indirectly, 15% or more of the equity interest of the professional employer organization;

(6) a statement of management, which shall include the name and evidence of the business experience of any individual who serves as president, chief executive officer or otherwise has the authority to act as senior executive officer of the professional employer organization; and

(7) a financial statement setting forth the financial condition of the professional employer organization or professional employer group, which shall comply with the provisions of subsection (h).

(d) (1) Each professional employer organization operating within this state as of the effective date of this act shall complete its initial registration not later than 60 days after the effective date of this act. Such initial registration shall be valid until 60 days from the end of the professional employer organization's first fiscal year that is more than one year after the effective date of this act.

(2) Each professional employer organization not operating within this state as of the effective date of this act shall complete its initial registration prior to initiating operations within this state. If a professional employer organization not registered in this state becomes aware that an existing client, not based in this state, has employees and operations in this state, the professional employer organization shall either decline to provide professional employer services for those employees, or notify the commissioner within five business days of the professional employer organization's knowledge of this fact and file a limited registration application pursuant to subsection (g), or a full registration if there are more than 50 covered employees employed by such client. The commissioner may issue an interim operating permit for the period of time the application is pending if the professional employer organization is currently registered or licensed by another state, and the commissioner determines it is in the best interests of the potential covered employees.

(e) Within 60 days after the end of a registrant's fiscal year, such registrant shall renew its registration by notifying the commissioner of any changes in the information provided in such registrant's most recent registration or renewal. A registrant's existing registration shall remain in effect for the period of time the renewal application is pending.

(f) Professional employer organizations in a professional employer group may satisfy any reporting and financial requirements of this section on a combined or consolidated basis, provided that each member of the professional employer group guarantees the financial capacity obligations required by K.S.A. 2015 Supp. 44-1706, and amendments thereto, of each other member of the professional employer group. In the case of a professional employer group that submits a combined or consolidated audited financial statement, including entities that are not professional employer organizations or that are not in the professional employer group, the controlling entity of the professional employer group under the consolidated or combined statement must guarantee the obligations of the professional employer organizations in the professional employer group.

(g) (1) A professional employer organization is eligible for a limited registration if such professional employer organization:

(A) Submits a written request for limited registration in such form and manner as prescribed by the commissioner;

(B) is domiciled outside this state, and is licensed or registered as a professional employer organization in another state;

(C) does not maintain an office in this state, or directly solicit clients located or domiciled within this state; and

(D) does not have more than 50 covered employees employed or domiciled in this state on any given day.

(2) A limited registration is valid for one year, and may be renewed.

(3) A professional employer organization requesting limited registration under this subsection shall provide the commissioner with such information and documentation as required by the commissioner to show that the professional employer organization qualifies for a limited registration.

(4) The provisions of K.S.A. 2015 Supp. 44-1706, and amendments thereto, shall not apply to applicants for limited registration.

(h) At the time of initial registration, the applicant shall submit the most recent audit of the applicant or such applicant's parent holding company, which audit shall not be older than 13 months. Thereafter, a professional employer organization or professional employer group shall file on an annual basis, within 60 days after the end of the professional employer organization's or parent holding company's fiscal year, a succeeding audit. An applicant may apply to the commissioner for an extension of time to submit such audit, but any such request shall be accompanied by a letter from the auditor stating the reasons for the delay and the anticipated audit completion date. For the initial application, if the closing date of the audited financial statements required by this section is older than three months from the date of the application, the application also shall include updated, though unaudited, financial statements for the most recent quarter. The financial statement shall be prepared in accordance with generally accepted accounting principles and audited by an independent certified public accountant licensed to practice in the jurisdiction in which such accountant is located, and shall be without qualification as to the going concern status of the professional employer organization. A professional employer group may submit combined or consolidated audited financial statements to meet the requirements of this section. A professional employer organization that has not had sufficient operating history to have audited financial statements based upon at least 12 months of operating history shall meet the financial capacity requirements of subsection (f) and present financial statements reviewed by a certified public accountant.

(i) The department shall maintain a list of professional employer organizations registered under this section, and such list shall be readily available to the public by electronic or other means.

(j) The commissioner, to the extent practical, shall permit the acceptance of electronic filings, including applications, documents, reports and other filings required by the commissioner under this section. The commissioner may provide for the acceptance of electronic filings and other assurance documents by an independent and qualified entity approved by the commissioner that provides satisfactory assurance of compliance acceptable to the commissioner consistent with, or in lieu of, the requirements of this section and K.S.A. 2015 Supp. 44-1706, and amendments thereto. The commissioner shall permit a professional employer organization to authorize such entity approved by the commissioner to act on the professional employer organization's behalf in complying with the registration requirements of this section, including electronic filings of information and payment of registration fees. Use of such an approved entity shall be optional and not mandatory for a registrant. Nothing in this subsection shall limit or change the commissioner's authority to register or terminate registration of a professional employer organization, or to investigate or enforce any provision of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto.

History: L. 2012, ch. 142, § 4; Jan. 1, 2014.



44-1705 Registration fees; fee fund.

44-1705. Registration fees; fee fund. (a) Upon filing an initial application for registration, a professional employer organization shall pay a fee in an amount not to exceed $1,000.

(b) Upon filing a renewal application for registration, a professional employer organization shall pay a fee in an amount not to exceed $500.

(c) Upon filing an initial or a renewal application for limited registration, a professional employer organization shall pay a fee in an amount not to exceed $500.

(d) Upon filing an initial or a renewal application for registration, a professional employer group shall pay a fee in an amount determined by the commissioner and adopted by rules and regulations.

(e) The commissioner shall adopt rules and regulations establishing the fees to be charged pursuant to this section in such amounts as deemed reasonably necessary by the commissioner for the administration of the provisions of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto, subject to the limitations on fee amounts set forth in subsections (a), (b) and (c).

(f) There is hereby created the professional employer organization fee fund. The commissioner shall remit all moneys received from fees or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the professional employer organization fee fund. All expenditures from the professional employer organization fee fund shall be for the purposes of the administration of the provisions of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto, and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the commissioner, or the commissioner's designee.

History: L. 2012, ch. 142, § 5; Jan. 1, 2014.



44-1706 Financial statements; forms of surety.

44-1706. Financial statements; forms of surety. Except as provided by subsections (g) and (j) of K.S.A. 2015 Supp. 44-1704, and amendments thereto, each professional employer organization, or collectively each professional employer group shall either:

(a) Maintain positive working capital upon registration as reflected in the financial statements submitted to the commissioner with the initial registration application and each renewal application; or

(b) for a professional employer organization or professional employer group that does not have sufficient positive working capital as required in subsection (a), submit a bond, irrevocable letter of credit or securities with a minimum market value in an amount equal to the sum of the amount that would be necessary for such professional employer organization or professional employer group to comply with subsection (a) plus $100,000 to the commissioner at such time as the professional employer organization or professional employer group does not have sufficient working capital. Such bond shall be held by a depository designated by the commissioner securing payment by the professional employer organization of all taxes, wages, benefits or other entitlement due to or with respect to covered employees, if the professional employer organization does not make such payments when due.

History: L. 2012, ch. 142, § 6; Jan. 1, 2014.



44-1707 Co-employment relationships; covered employees; duties of client and employer organization; state, county, municipality and political subdivisions.

44-1707. Co-employment relationships; covered employees; duties of client and employer organization; state, county, municipality and political subdivisions. (a) No person shall knowingly enter into a co-employment relationship in which less than a majority of the employees of the client in this state are covered employees, or in which less than half of the payroll of the client in this state is attributable to covered employees.

(b) Except as otherwise provided in K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto, or in the professional employer agreement, in each co-employment relationship:

(1) The client shall be entitled to exercise all rights and shall be obligated to perform all duties and responsibilities otherwise applicable to an employer in an employment relationship;

(2) the professional employer organization shall be entitled to exercise only those rights and obligated to perform only those duties and responsibilities specifically required by the provisions of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto, or in the professional employer agreement. The rights, duties and obligations of the professional employer organization as co-employer with respect to any covered employee shall be limited to those arising pursuant to the professional employer agreement or as required by the provisions of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto, during the term of co-employment by the professional employer organization of such covered employee; and

(3) the client retains the exclusive right to direct and control the covered employees as is necessary to conduct the client's business, to discharge any of the client's fiduciary responsibilities or to comply with any licensure requirements applicable to the client or to the covered employees.

(c) Except as otherwise provided in K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto, the co-employment relationship between the client and the professional employer organization, and between each co-employer and each covered employee, shall be governed by the professional employer agreement. Each professional employer agreement shall include the following:

(1) The allocation of rights, duties and obligations as described in this section;

(2) that the professional employer organization shall have the responsibility to pay wages to covered employees, to withhold, collect, report and remit payroll-related and unemployment taxes and, to the extent the professional employer organization has assumed such responsibility in the professional employer agreement, to make payments for employee benefits for covered employees;

(3) that, in addition to the client's right to hire, discipline and terminate a covered employee, the professional employer organization shall have a right to hire, discipline and terminate a covered employee only as may be necessary to fulfill the professional employer organization's responsibilities under the provisions of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto, or the professional employer agreement.

(d) For purposes of this section, wages do not include any obligation between a client and a covered employee for payments beyond, or in addition to, the covered employee's salary, draw or regular rate of pay, such as bonuses, commissions, severance pay, deferred compensation, profit sharing or vacation, sick or other paid time off pay, unless the professional employer organization has expressly agreed to assume liability for such payments in the professional employer agreement.

(e) With respect to each professional employer agreement entered into by a professional employer organization, such professional employer organization shall provide written notice to each covered employee affected by such agreement. The professional employer organization shall provide and the client is required to post the following notices in a conspicuous place at the client's worksite:

(1) Notice of the general nature of the co-employment relationship between and among the professional employer organization, the client and such covered employees; and

(2) any notices required by the state relating to unemployment compensation and minimum wages.

(f) Except as otherwise provided in the professional employer agreement:

(1) A client shall be solely responsible for the quality, adequacy or safety of the goods or services produced or sold in the client's business;

(2) a client shall be solely responsible for directing, supervising, training and controlling the work of the covered employees with respect to the business activities of the client and solely responsible for the acts, errors or omissions of the covered employees with regard to such activities;

(3) a client shall not be liable for the acts, errors or omissions of a professional employer organization, or of any covered employee of the client and a professional employer organization when such covered employee is acting under the express direction and control of the professional employer organization;

(4) nothing in this subsection shall limit any contractual liability or obligation specifically provided in a professional employer agreement;

(5) a covered employee is not, solely as the result of being a covered employee of a professional employer organization, an employee of the professional employer organization for purposes of general liability insurance, fidelity bonds, surety bonds, employer's liability which is not covered by workers' compensation or any other liability insurance carried by the professional employer organization unless the covered employee is included for such purposes by specific reference in the professional employer agreement and in any applicable prearranged employment contract, insurance contract or bond;

(6) a professional employer organization shall not sell, solicit or negotiate insurance on behalf of a client, covered employee or other employee of a client except through a person or entity licensed to do so pursuant to state law;

(7) a professional employer organization shall sponsor health and workers' compensation plans for its covered employees only on a fully insured basis from an insurance carrier admitted to do business in this state, and if any such health or workers' compensation policies are canceled or non-renewed, the professional employer organization shall so notify all clients affected within seven days that such clients no longer have health or workers' compensation insurance, as applicable on such client's employees;

(8) for purposes of this state or any county, municipality or other political subdivision thereof:

(A) Covered employees whose services are subject to sales tax shall be deemed the employees of the client for purposes of collecting and levying sales tax on the services performed by the covered employee, and nothing in the provisions of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto, shall be construed to relieve a client of any sales tax liability with respect to such client's goods or services;

(B) any tax or assessment imposed upon professional employer services or any business license or other fee which is based upon gross receipts shall allow a deduction from the gross income or receipts of the business derived from performing professional employer services that is equal to that portion of the fee charged to a client that represents the actual cost of wages and salaries, benefits, workers' compensation, payroll taxes, withholding or other assessments paid to or on behalf of a covered employee by the professional employer organization under a professional employer agreement;

(C) any tax assessed or assessment or mandated expenditure on a per capita or per employee basis shall be assessed against the client for covered employees and against the professional employer organization for its employees who are not covered employees co-employed with a client, and any benefits or monetary consideration that meets the requirements of mandates imposed on a client and that are received by covered employees through the professional employer organization either through payroll or through benefit plans sponsored by the professional employer organization shall be credited against the client's obligation to fulfill such mandates; and

(D) in the case of a tax or an assessment imposed or calculated upon the basis of total payroll, the professional employer organization shall be eligible to apply any small business allowance or exemption available to the client for the covered employees for the purpose of computing the tax.

History: L. 2012, ch. 142, § 7; Jan. 1, 2014.



44-1708 Retirement and benefit plan liability.

44-1708. Retirement and benefit plan liability. A client and a professional employer organization shall each be deemed an employer under the laws of this state for purposes of sponsoring retirement and employee welfare benefit plans for its covered employees.

History: L. 2012, ch. 142, § 8; Jan. 1, 2014.



44-1709 Violations of the act; review; penalties.

44-1709. Violations of the act; review; penalties. (a) It shall be a violation of the provisions of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto:

(1) For a person to knowingly offer or provide professional employer services or use the names PEO, professional employer organization, staff leasing, employee leasing, administrative employer or other title representing professional employer services without registering in accordance with K.S.A. 2015 Supp. 44-1704, and amendments thereto;

(2) for a person to knowingly provide false or fraudulent information to the commissioner in conjunction with any registration application, renewal or in any report required under the provisions of K.S.A. 2015 Supp. 44-1704 or 44-1706, and amendments thereto;

(3) for a person to knowingly make a material misrepresentation to the commissioner, or other governmental agency to which such person is required to submit a report or information;

(4) for a professional employer organization or a controlling person of a professional employer organization to be convicted of a crime:

(A) That relates to the operation of a professional employer organization;

(B) that relates to the ability of the professional employer organization or a controlling person of a professional employer organization to operate a professional employer organization; or

(C) pursuant to 18 U.S.C. § 1033; or

(5) for a person to willfully violate any provision of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto, or any rule or regulation adopted by the commissioner pursuant thereto.

(b) Upon a finding, and after notice and an opportunity for a hearing, that a professional employer organization, or a controlling person of a professional employer organization, or a person offering professional employer services has committed a violation under this section, the commissioner may:

(1) Deny the application for registration;

(2) revoke, restrict or refuse to renew a registration;

(3) impose a civil fine in an amount not to exceed $10,000 for each material violation of the provisions of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto;

(4) place the registrant on probation for such period of time and subject to such conditions as the commissioner shall specify; or

(5) issue an order to cease and desist those professional employer organization activities and services specified in such order.

(c) The provisions of this section shall be subject to the Kansas judicial review act.

History: L. 2012, ch. 142, § 9; Jan. 1, 2014.



44-1710 Rules and regulations.

44-1710. Rules and regulations. The commissioner is hereby authorized to and shall adopt such rules and regulations as the commissioner deems necessary to implement and enforce the provisions of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto.

History: L. 2012, ch. 142, § 10; Jan. 1, 2014.



44-1711 Severability of act.

44-1711. Severability of act. If any provision of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto, or any portion thereof, is declared invalid or unconstitutional, such invalidity shall not affect the validity or constitutionality of the remaining provisions of K.S.A. 2015 Supp. 44-1701 through 44-1711, and amendments thereto.

History: L. 2012, ch. 142, § 11; Jan. 1, 2014.









Chapter 45 PUBLIC RECORDS, DOCUMENTS AND INFORMATION

Article 1 LEGISLATIVE SESSION LAWS, JOURNALS AND DOCUMENTS

45-106 Session laws; disposition of volumes by secretary of state.

45-106. Session laws; disposition of volumes by secretary of state. The secretary of state shall dispose of the laws passed at each session of the legislature, immediately after their publication, as follows:

First. Deposit in the state library such numbers of copies as are needed for use in the state library, for the purposes of the publication collection and depository system established under K.S.A. 75-2566 and amendments thereto, and for the purpose of making exchanges with the libraries of the several states and territories.

Second. Distribute (a) one copy to the governor, lieutenant governor, each member of the state legislature, attorney general, secretary of state, and state historical society library; (b) to each organized city of the first, second and third classes in this state requesting the same; (c) one copy each to the clerk of the United States court of appeals for the 10th circuit, to the clerk of the United States district court for Kansas and to the United States marshal for the district of Kansas, upon request therefor; (d) to the law department of the university of Kansas, not more than 10 copies and to the Washburn university school of law, not more than 10 copies, upon request therefor; (e) to the director of legislative administrative services such number of copies as such director shall request for use by the legislature; (f) to the office of revisor of statutes such number of copies as the revisor of statutes shall request for use in such office; (g) to the legislative research department such number of copies as the director of legislative research shall request for use in such office; (h) to the division of post audit such number of copies as the post auditor shall request for use in such office;  (i) to the several offices of the judicial branch of state government such number of copies as the chief justice of the supreme court shall request for use in such offices; and (j) to the supreme court law library such number of copies as the state law librarian shall request for use in the law library and for the purpose of maintaining exchanges for books, documents and publications of a legal nature for use in the law library.

Third. To the clerk of the board of county commissioners of each county, upon request therefor, a sufficient number of copies of the laws to be distributed by such clerk to each of the following officers in such county, allowing one for each: The district attorney or county attorney, register of deeds, county clerk, county treasurer, sheriff, and the board of county commissioners.

Fourth. Copies of the laws passed at each session of the legislature shall be deposited with the state librarian and such librarian is hereby authorized to furnish one copy to each high school, college, university, and public library in the state of Kansas, upon written application of its managing officer to the state librarian.

History: G.S. 1868, ch. 56, § 6; L. 1886, ch. 123, § 2; L. 1915, ch. 341, § 2; R.S. 1923, 45-106; L. 1955, ch. 253, § 1; L. 1972, ch. 196, § 1; L. 1973, ch. 207, § 1; L. 1974, ch. 135, § 12; L. 1975, ch. 462, § 55; L. 1976, ch. 145, § 199; L. 1977, ch. 184, § 1; L. 1988, ch. 177, § 1; L. 1990, ch. 339, § 1; July 1.



45-107 Session laws; sales; disposal of certain inventory.

45-107. Session laws; sales; disposal of certain inventory. (a) The secretary of state shall sell copies of the session laws at the per volume price for such copies fixed by the secretary of state under this section. The secretary of state shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the information and services fee fund of the secretary of state.

(b) Whenever the inventory of copies of any volume of the session laws exceeds 100 and a later volume of the session laws has been published, the secretary of state may dispose of copies of such volume without making a charge therefor until the inventory of such volume is reduced to 100 copies. When the inventory of any volume of the session laws is 100 copies or less, the secretary of state, with the approval of the revisor of statutes, may dispose of copies from such inventory without making a charge therefor.

(c) The secretary of state shall fix by rules and regulations the per volume price for copies of the session laws sold under this section to recover the costs of printing, binding and storing such volumes. The secretary of state shall revise all such prices from time to time as necessary for the purposes of covering and recovering such costs.

History: G.S. 1868, ch. 56, § 7; L. 1915, ch. 341, § 3; R.S. 1923, 45-107; L. 1939, ch. 215, § 1; L. 1955, ch. 253, § 2; L. 1971, ch. 182, § 1; L. 1974, ch. 210, § 1; L. 1978, ch. 199, § 2; L. 1981, ch. 207, § 1; L. 1982, ch. 363, § 8; L. 1987, ch. 193, § 1; L. 1999, ch. 141, § 2; L. 2001, ch. 5, § 149; L. 2006, ch. 15, § 1; July 1.



45-109 Officer's name to be stamped on laws delivered; delivery to successor in office; liability for failure.

45-109. Officer's name to be stamped on laws delivered; delivery to successor in office; liability for failure. The copy of the laws delivered to any state, district, county or township officer, on account of any office held by him, shall have stamped or written thereon the name of the office held by such person; and he shall, when he ceases to hold such office, deliver over to his successor in office all laws received by him as such officer, and take the receipt of his successor therefor, and deposit such receipt with the clerk of the board of county commissioners; and any person who shall neglect or refuse to deliver over to his successor in office all laws received by him as aforesaid shall be liable to such successor in an action for the specific recovery of the same, or for the full amount it would cost him to furnish himself with such laws, and costs of suit; which action shall, on request, be brought and prosecuted by the county attorney of the county.

History: G.S. 1868, ch. 56, § 10; Oct. 31; R.S. 1923, 45-109.



45-116 Permanent journals of house and senate; preparation, binding and number of volumes and copies; sale and distribution; disposition of volumes; sale price for volume fixed by legislative coordinating council; proceeds to state general fund.

45-116. Permanent journals of house and senate; preparation, binding and number of volumes and copies; sale and distribution; disposition of volumes; sale price for volume fixed by legislative coordinating council; proceeds to state general fund. (a) At the conclusion of each legislative session, the secretary of the senate and the chief clerk of the house of representatives shall prepare permanent journals of the senate and house of representatives to be entitled "Senate and House Journals of the State of Kansas for ______," and the blank shall be filled with the year and words indicating whether the sessions journalized are regular or special, or both.  In preparation of such journals, the secretary of the senate and chief clerk of the house shall work under the supervision of the legislative coordinating council. Such journals shall include the matters contained in the daily journals of the two houses and such additional materials and information as may be directed by the legislative coordinating council. Such journals shall be published in one or more volumes as determined by such council. Such journals shall be printed in clothbound copies by the director of printing from copy prepared by the secretary of the senate and chief clerk of the house of representatives.

(b) Upon the advice of the secretary of the senate and the chief clerk of the house of representatives, the secretary of state shall specify the number of copies of such journals which shall be printed and clothbound, which shall not be more than 750 copies and, in addition thereto, such number of copies as are needed for the purposes of the publication collection and depository system established under K.S.A. 75-2566, and amendments thereto, for disposition by the secretary of state, as follows:

(1) One copy to the governor, the lieutenant governor, the secretary of state, the attorney general, the state historical society library, and each member of the legislature;

(2) two copies to the board of county commissioners of each county, upon request therefor;

(3) to the several offices of the judicial branch of state government, the number of copies necessary to conduct the official business of such offices, as requested by the chief justice of the supreme court;

(4) to the office of attorney general, the state library, the office of the revisor of statutes, the division of post audit and the legislative research department, the number of copies necessary to conduct the official business of such offices, as requested by the chief administrative officers thereof;

(5) the number of copies necessary for use by the legislature, as requested by the director of legislative administrative services;

(6) the remainder of such copies shall be kept by the secretary of state for sale at the per volume price for such copies fixed by the legislative coordinating council under this section.

(c) One year after the publication date of any volume, the secretary of state may dispose of extra copies, retaining an inventory of at least 10 volumes for distribution without charge. Five years after the publication date of any volume, the secretary of state may dispose of the remainder of such copies.

(d) The legislative coordinating council shall fix the per volume price for clothbound copies of the permanent journals of the senate and house of representatives, sold under this section, to recover the costs of printing and binding such volumes. The legislative coordinating council shall revise such prices from time to time as necessary for the purposes of covering and recovering such costs.

(e) The secretary of state shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1971, ch. 184, § 15; L. 1974, ch. 210, § 3; L. 1976, ch. 147, § 8; L. 1987, ch. 194, § 1; L. 1988, ch. 178, § 1; L. 1990, ch. 339, § 2; L. 2000, ch. 67, § 1; L. 2001, ch. 5, § 150; July 1.






Article 2 RECORDS OPEN TO PUBLIC

45-215 Title of act.

45-215. Title of act. K.S.A. 45-215 through 45-223 shall be known and may be cited as the open records act.

History: L. 1984, ch. 187, § 1; Feb. 9.



45-216 Public policy that records be open.

45-216. Public policy that records be open. (a) It is declared to be the public policy of the state that public records shall be open for inspection by any person unless otherwise provided by this act, and this act shall be liberally construed and applied to promote such policy.

(b) Nothing in this act shall be construed to require the retention of a public record nor to authorize the discard of a public record.

History: L. 1984, ch. 187, § 2; Feb. 9.



45-217 Definitions.

45-217. Definitions. As used in the open records act, unless the context otherwise requires:

(a) "Business day" means any day other than a Saturday, Sunday or day designated as a holiday by the congress of the United States, by the legislature or governor of this state or by the respective political subdivision of this state.

(b) "Clearly unwarranted invasion of personal privacy" means revealing information that would be highly offensive to a reasonable person, including information that may pose a risk to a person or property and is not of legitimate concern to the public.

(c) "Criminal investigation records" means records of an investigatory agency or criminal justice agency as defined by K.S.A. 22-4701, and amendments thereto, compiled in the process of preventing, detecting or investigating violations of criminal law, but does not include police blotter entries, court records, rosters of inmates of jails or other correctional or detention facilities or records pertaining to violations of any traffic law other than vehicular homicide as defined by K.S.A. 21-3405, prior to its repeal, or K.S.A. 2015 Supp. 21-5406, and amendments thereto.

(d) "Custodian" means the official custodian or any person designated by the official custodian to carry out the duties of custodian of this act.

(e) "Official custodian" means any officer or employee of a public agency who is responsible for the maintenance of public records, regardless of whether such records are in the officer's or employee's actual personal custody and control.

(f) (1) "Public agency" means the state or any political or taxing subdivision of the state or any office, officer, agency or instrumentality thereof, or any other entity receiving or expending and supported in whole or in part by the public funds appropriated by the state or by public funds of any political or taxing subdivision of the state.

(2) "Public agency" shall not include:

(A) Any entity solely by reason of payment from public funds for property, goods or services of such entity; (B) any municipal judge, judge of the district court, judge of the court of appeals or justice of the supreme court; or (C) any officer or employee of the state or political or taxing subdivision of the state if the state or political or taxing subdivision does not provide the officer or employee with an office which is open to the public at least 35 hours a week.

(g) (1) "Public record" means any recorded information, regardless of form or characteristics, which is made, maintained or kept by or is in the possession of any public agency including, but not limited to, an agreement in settlement of litigation involving the Kansas public employees retirement system and the investment of moneys of the fund.

(2) "Public record" shall not include records which are owned by a private person or entity and are not related to functions, activities, programs or operations funded by public funds or records which are made, maintained or kept by an individual who is a member of the legislature or of the governing body of any political or taxing subdivision of the state.

(3) "Public record" shall not include records of employers related to the employer's individually identifiable contributions made on behalf of employees for workers compensation, social security, unemployment insurance or retirement. The provisions of this subsection shall not apply to records of employers of lump-sum payments for contributions as described in this subsection paid for any group, division or section of an agency.

(h) "Undercover agent" means an employee of a public agency responsible for criminal law enforcement who is engaged in the detection or investigation of violations of criminal law in a capacity where such employee's identity or employment by the public agency is secret.

History: L. 1984, ch. 187, § 3; L. 1992, ch. 321, § 22; L. 1994, ch. 293, § 4; L. 2005, ch. 126, § 7; L. 2011, ch. 30, § 191; July 1.



45-218 Inspection of records; request; response; refusal, when; fees.

45-218. Inspection of records; request; response; refusal, when; fees. (a) All public records shall be open for inspection by any person, except as otherwise provided by this act, and suitable facilities shall be made available by each public agency for this purpose.  No person shall removal [remove] original copies of public records from the office of any public agency without the written permission of the custodian of the record.

(b) Upon request in accordance with procedures adopted under K.S.A. 45-220, any person may inspect public records during the regular office hours of the public agency and during any additional hours established by the public agency pursuant to K.S.A. 45-220.

(c) If the person to whom the request is directed is not the custodian of the public record requested, such person shall so notify the requester and shall furnish the name and location of the custodian of the public record, if known to or readily ascertainable by such person.

(d) Each request for access to a public record shall be acted upon as soon as possible, but not later than the end of the third business day following the date that the request is received.  If access to the public record is not granted immediately, the custodian shall give a detailed explanation of the cause for further delay and the place and earliest time and date that the record will be available for inspection.  If the request for access is denied, the custodian shall provide, upon request, a written statement of the grounds for denial.  Such statement shall cite the specific provision of law under which access is denied and shall be furnished to the requester not later than the end of the third business day following the date that the request for the statement is received.

(e) The custodian may refuse to provide access to a public record, or to permit inspection, if a request places an unreasonable burden in producing public records or if the custodian has reason to believe that repeated requests are intended to disrupt other essential functions of the public agency.  However, refusal under this subsection must be sustained by preponderance of the evidence.

(f) A public agency may charge and require advance payment of a fee for providing access to or furnishing copies of public records, subject to K.S.A. 45-219.

History: L. 1984, ch. 187, § 4; Feb. 9.



45-219 Abstracts or copies of records; fees.

45-219. Abstracts or copies of records; fees. (a) Any person may make abstracts or obtain copies of any public record to which such person has access under this act. If copies are requested, the public agency may require a written request and advance payment of the prescribed fee. A public agency shall not be required to provide copies of radio or recording tapes or discs, video tapes or films, pictures, slides, graphics, illustrations or similar audio or visual items or devices, unless such items or devices were shown or played to a public meeting of the governing body thereof, but the public agency shall not be required to provide such items or devices which are copyrighted by a person other than the public agency.

(b) Copies of public records shall be made while the records are in the possession, custody and control of the custodian or a person designated by the custodian and shall be made under the supervision of such custodian or person. When practical, copies shall be made in the place where the records are kept. If it is impractical to do so, the custodian shall allow arrangements to be made for use of other facilities. If it is necessary to use other facilities for copying, the cost thereof shall be paid by the person desiring a copy of the records. In addition, the public agency may charge the same fee for the services rendered in supervising the copying as for furnishing copies under subsection (c) and may establish a reasonable schedule of times for making copies at other facilities.

(c) Except as provided by subsection (f) or where fees for inspection or for copies of a public record are prescribed by statute, each public agency may prescribe reasonable fees for providing access to or furnishing copies of public records, subject to the following:

(1) In the case of fees for copies of records, the fees shall not exceed the actual cost of furnishing copies, including the cost of staff time required to make the information available.

(2) In the case of fees for providing access to records maintained on computer facilities, the fees shall include only the cost of any computer services, including staff time required.

(3) Fees for access to or copies of public records of public agencies within the legislative branch of the state government shall be established in accordance with K.S.A. 46-1207a, and amendments thereto.

(4) Fees for access to or copies of public records of public agencies within the judicial branch of the state government shall be established in accordance with rules of the supreme court.

(5) Fees for access to or copies of public records of a public agency within the executive branch of the state government shall be established by the agency head. Any person requesting records may appeal the reasonableness of the fees charged for providing access to or furnishing copies of such records to the secretary of administration whose decision shall be final. A fee for copies of public records which is equal to or less than $.25 per page shall be deemed a reasonable fee.

(d) Except as otherwise authorized pursuant to K.S.A. 75-4215, and amendments thereto, each public agency within the executive branch of the state government shall remit all moneys received by or for it from fees charged pursuant to this section to the state treasurer in accordance with K.S.A. 75-4215, and amendments thereto. Unless otherwise specifically provided by law, the state treasurer shall deposit the entire amount thereof in the state treasury and credit the same to the state general fund or an appropriate fee fund as determined by the agency head.

(e) Each public agency of a political or taxing subdivision shall remit all moneys received by or for it from fees charged pursuant to this act to the treasurer of such political or taxing subdivision at least monthly. Upon receipt of any such moneys, such treasurer shall deposit the entire amount thereof in the treasury of the political or taxing subdivision and credit the same to the general fund thereof, unless otherwise specifically provided by law.

(f) Any person who is a certified shorthand reporter may charge fees for transcripts of such person's notes of judicial or administrative proceedings in accordance with rates established pursuant to rules of the Kansas supreme court.

(g) Nothing in the open records act shall require a public agency to electronically make copies of public records by allowing a person to obtain copies of a public record by inserting, connecting or otherwise attaching an electronic device provided by such person to the computer or other electronic device of the public agency.

History: L. 1984, ch. 187, § 5; L. 1984, ch. 282; § 2; L. 1994, ch. 100, § 1; L. 1995, ch. 135, § 1; L. 2010, ch. 112, § 1; July 1.



45-220 Procedures for obtaining access to or copies of records; request; office hours; provision of information on procedures.

45-220. Procedures for obtaining access to or copies of records; request; office hours; provision of information on procedures. (a) Each public agency shall adopt procedures to be followed in requesting access to and obtaining copies of public records, which procedures shall provide full access to public records, protect public records from damage and disorganization, prevent excessive disruption of the agency's essential functions, provide assistance and information upon request and insure efficient and timely action in response to applications for inspection of public records.

(b) A public agency may require a written request for inspection of public records but shall not otherwise require a request to be made in any particular form. Except as otherwise provided by subsection (c), a public agency shall not require that a request contain more information than the requester's name and address and the information necessary to ascertain the records to which the requester desires access and the requester's right of access to the records. A public agency may require proof of identity of any person requesting access to a public record. No request shall be returned, delayed or denied because of any technicality unless it is impossible to determine the records to which the requester desires access.

(c) If access to public records of an agency or the purpose for which the records may be used is limited pursuant to K.S.A. 45-221 or K.S.A. 2015 Supp. 45-230, and amendments thereto, the agency may require a person requesting the records or information therein to provide written certification that:

(1) The requester has a right of access to the records and the basis of that right; or

(2) the requester does not intend to, and will not: (A) Use any list of names or addresses contained in or derived from the records or information for the purpose of selling or offering for sale any property or service to any person listed or to any person who resides at any address listed; or (B) sell, give or otherwise make available to any person any list of names or addresses contained in or derived from the records or information for the purpose of allowing that person to sell or offer for sale any property or service to any person listed or to any person who resides at any address listed.

(d) A public agency shall establish, for business days when it does not maintain regular office hours, reasonable hours when persons may inspect and obtain copies of the agency's records. The public agency may require that any person desiring to inspect or obtain copies of the agency's records during such hours so notify the agency, but such notice shall not be required to be in writing and shall not be required to be given more than 24 hours prior to the hours established for inspection and obtaining copies.

(e) Each official custodian of public records shall designate such persons as necessary to carry out the duties of custodian under this act and shall ensure that a custodian is available during regular business hours of the public agency to carry out such duties.

(f) Each public agency shall provide, upon request of any person, the following information:

(1) The principal office of the agency, its regular office hours and any additional hours established by the agency pursuant to subsection (c).

(2) The title and address of the official custodian of the agency's records and of any other custodian who is ordinarily available to act on requests made at the location where the information is displayed.

(3) The fees, if any, charged for access to or copies of the agency's records.

(4) The procedures to be followed in requesting access to and obtaining copies of the agency's records, including procedures for giving notice of a desire to inspect or obtain copies of records during hours established by the agency pursuant to subsection (c).

(g) Except for requests of summary data compiled from information submitted by multiple criminal justice agencies or as otherwise provided by law, requests for records submitted to the central repository or any other repositories supporting the criminal justice information system which are maintained by the Kansas bureau of investigation pursuant to K.S.A. 22-4704 and 22-4705, and amendments thereto, shall be directed to the criminal justice agency from which the records originated.

(h) As used in this section, the terms "central repository," "criminal justice agency" and "criminal justice information system" have the same meanings as defined in K.S.A. 22-4701, and amendments thereto.

History: L. 1984, ch. 187, § 6; L. 1984, ch. 282, §3; L. 2003, ch. 126, § 2; L. 2013, ch. 72, § 1; July 1.



45-221 Certain records not required to be open; separation of open and closed information required; statistics and records over 70 years old open.

45-221. Certain records not required to be open; separation of open and closed information required; statistics and records over 70 years old open. (a) Except to the extent disclosure is otherwise required by law, a public agency shall not be required to disclose:

(1) Records the disclosure of which is specifically prohibited or restricted by federal law, state statute or rule of the Kansas supreme court or rule of the senate committee on confirmation oversight relating to information submitted to the committee pursuant to K.S.A. 2015 Supp. 75-4315d, and amendments thereto, or the disclosure of which is prohibited or restricted pursuant to specific authorization of federal law, state statute or rule of the Kansas supreme court or rule of the senate committee on confirmation oversight relating to information submitted to the committee pursuant to K.S.A. 2015 Supp. 75-4315d, and amendments thereto, to restrict or prohibit disclosure.

(2) Records which are privileged under the rules of evidence, unless the holder of the privilege consents to the disclosure.

(3) Medical, psychiatric, psychological or alcoholism or drug dependency treatment records which pertain to identifiable patients.

(4) Personnel records, performance ratings or individually identifiable records pertaining to employees or applicants for employment, except that this exemption shall not apply to the names, positions, salaries or actual compensation employment contracts or employment-related contracts or agreements and lengths of service of officers and employees of public agencies once they are employed as such.

(5) Information which would reveal the identity of any undercover agent or any informant reporting a specific violation of law.

(6) Letters of reference or recommendation pertaining to the character or qualifications of an identifiable individual, except documents relating to the appointment of persons to fill a vacancy in an elected office.

(7) Library, archive and museum materials contributed by private persons, to the extent of any limitations imposed as conditions of the contribution.

(8) Information which would reveal the identity of an individual who lawfully makes a donation to a public agency, if anonymity of the donor is a condition of the donation, except if the donation is intended for or restricted to providing remuneration or personal tangible benefit to a named public officer or employee.

(9) Testing and examination materials, before the test or examination is given or if it is to be given again, or records of individual test or examination scores, other than records which show only passage or failure and not specific scores.

(10) Criminal investigation records, except as provided herein. The district court, in an action brought pursuant to K.S.A. 45-222, and amendments thereto, may order disclosure of such records, subject to such conditions as the court may impose, if the court finds that disclosure:

(A) Is in the public interest;

(B) would not interfere with any prospective law enforcement action, criminal investigation or prosecution;

(C) would not reveal the identity of any confidential source or undercover agent;

(D) would not reveal confidential investigative techniques or procedures not known to the general public;

(E) would not endanger the life or physical safety of any person; and

(F) would not reveal the name, address, phone number or any other information which specifically and individually identifies the victim of any sexual offense in article 35 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto.

If a public record is discretionarily closed by a public agency pursuant to this subsection, the record custodian, upon request, shall provide a written citation to the specific provisions of paragraphs (A) through (F) that necessitate closure of that public record.

(11) Records of agencies involved in administrative adjudication or civil litigation, compiled in the process of detecting or investigating violations of civil law or administrative rules and regulations, if disclosure would interfere with a prospective administrative adjudication or civil litigation or reveal the identity of a confidential source or undercover agent.

(12) Records of emergency or security information or procedures of a public agency, or plans, drawings, specifications or related information for any building or facility which is used for purposes requiring security measures in or around the building or facility or which is used for the generation or transmission of power, water, fuels or communications, if disclosure would jeopardize security of the public agency, building or facility.

(13) The contents of appraisals or engineering or feasibility estimates or evaluations made by or for a public agency relative to the acquisition of property, prior to the award of formal contracts therefor.

(14) Correspondence between a public agency and a private individual, other than correspondence which is intended to give notice of an action, policy or determination relating to any regulatory, supervisory or enforcement responsibility of the public agency or which is widely distributed to the public by a public agency and is not specifically in response to communications from such a private individual.

(15) Records pertaining to employer-employee negotiations, if disclosure would reveal information discussed in a lawful executive session under K.S.A. 75-4319, and amendments thereto.

(16) Software programs for electronic data processing and documentation thereof, but each public agency shall maintain a register, open to the public, that describes:

(A) The information which the agency maintains on computer facilities; and

(B) the form in which the information can be made available using existing computer programs.

(17) Applications, financial statements and other information submitted in connection with applications for student financial assistance where financial need is a consideration for the award.

(18) Plans, designs, drawings or specifications which are prepared by a person other than an employee of a public agency or records which are the property of a private person.

(19) Well samples, logs or surveys which the state corporation commission requires to be filed by persons who have drilled or caused to be drilled, or are drilling or causing to be drilled, holes for the purpose of discovery or production of oil or gas, to the extent that disclosure is limited by rules and regulations of the state corporation commission.

(20) Notes, preliminary drafts, research data in the process of analysis, unfunded grant proposals, memoranda, recommendations or other records in which opinions are expressed or policies or actions are proposed, except that this exemption shall not apply when such records are publicly cited or identified in an open meeting or in an agenda of an open meeting.

(21) Records of a public agency having legislative powers, which records pertain to proposed legislation or amendments to proposed legislation, except that this exemption shall not apply when such records are:

(A) Publicly cited or identified in an open meeting or in an agenda of an open meeting; or

(B) distributed to a majority of a quorum of any body which has authority to take action or make recommendations to the public agency with regard to the matters to which such records pertain.

(22) Records of a public agency having legislative powers, which records pertain to research prepared for one or more members of such agency, except that this exemption shall not apply when such records are:

(A) Publicly cited or identified in an open meeting or in an agenda of an open meeting; or

(B) distributed to a majority of a quorum of any body which has authority to take action or make recommendations to the public agency with regard to the matters to which such records pertain.

(23) Library patron and circulation records which pertain to identifiable individuals.

(24) Records which are compiled for census or research purposes and which pertain to identifiable individuals.

(25) Records which represent and constitute the work product of an attorney.

(26) Records of a utility or other public service pertaining to individually identifiable residential customers of the utility or service.

(27) Specifications for competitive bidding, until the specifications are officially approved by the public agency.

(28) Sealed bids and related documents, until a bid is accepted or all bids rejected.

(29) Correctional records pertaining to an identifiable inmate or release, except that:

(A) The name; photograph and other identifying information; sentence data; parole eligibility date; custody or supervision level; disciplinary record; supervision violations; conditions of supervision, excluding requirements pertaining to mental health or substance abuse counseling; location of facility where incarcerated or location of parole office maintaining supervision and address of a releasee whose crime was committed after the effective date of this act shall be subject to disclosure to any person other than another inmate or releasee, except that the disclosure of the location of an inmate transferred to another state pursuant to the interstate corrections compact shall be at the discretion of the secretary of corrections;

(B) the attorney general, law enforcement agencies, counsel for the inmate to whom the record pertains and any county or district attorney shall have access to correctional records to the extent otherwise permitted by law;

(C) the information provided to the law enforcement agency pursuant to the sex offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, shall be subject to disclosure to any person, except that the name, address, telephone number or any other information which specifically and individually identifies the victim of any offender required to register as provided by the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, shall not be disclosed; and

(D) records of the department of corrections regarding the financial assets of an offender in the custody of the secretary of corrections shall be subject to disclosure to the victim, or such victim's family, of the crime for which the inmate is in custody as set forth in an order of restitution by the sentencing court.

(30) Public records containing information of a personal nature where the public disclosure thereof would constitute a clearly unwarranted invasion of personal privacy.

(31) Public records pertaining to prospective location of a business or industry where no previous public disclosure has been made of the business' or industry's interest in locating in, relocating within or expanding within the state. This exception shall not include those records pertaining to application of agencies for permits or licenses necessary to do business or to expand business operations within this state, except as otherwise provided by law.

(32) Engineering and architectural estimates made by or for any public agency relative to public improvements.

(33) Financial information submitted by contractors in qualification statements to any public agency.

(34) Records involved in the obtaining and processing of intellectual property rights that are expected to be, wholly or partially vested in or owned by a state educational institution, as defined in K.S.A. 76-711, and amendments thereto, or an assignee of the institution organized and existing for the benefit of the institution.

(35) Any report or record which is made pursuant to K.S.A. 65-4922, 65-4923 or 65-4924, and amendments thereto, and which is privileged pursuant to K.S.A. 65-4915 or 65-4925, and amendments thereto.

(36) Information which would reveal the precise location of an archeological site.

(37) Any financial data or traffic information from a railroad company, to a public agency, concerning the sale, lease or rehabilitation of the railroad's property in Kansas.

(38) Risk-based capital reports, risk-based capital plans and corrective orders including the working papers and the results of any analysis filed with the commissioner of insurance in accordance with K.S.A. 40-2c20 and 40-2d20, and amendments thereto.

(39) Memoranda and related materials required to be used to support the annual actuarial opinions submitted pursuant to K.S.A. 40-409(b), and amendments thereto.

(40) Disclosure reports filed with the commissioner of insurance under K.S.A. 40-2,156(a), and amendments thereto.

(41) All financial analysis ratios and examination synopses concerning insurance companies that are submitted to the commissioner by the national association of insurance commissioners' insurance regulatory information system.

(42) Any records the disclosure of which is restricted or prohibited by a tribal-state gaming compact.

(43) Market research, market plans, business plans and the terms and conditions of managed care or other third-party contracts, developed or entered into by the university of Kansas medical center in the operation and management of the university hospital which the chancellor of the university of Kansas or the chancellor's designee determines would give an unfair advantage to competitors of the university of Kansas medical center.

(44) The amount of franchise tax paid to the secretary of revenue or the secretary of state by domestic corporations, foreign corporations, domestic limited liability companies, foreign limited liability companies, domestic limited partnership, foreign limited partnership, domestic limited liability partnerships and foreign limited liability partnerships.

(45) Records, other than criminal investigation records, the disclosure of which would pose a substantial likelihood of revealing security measures that protect: (A) Systems, facilities or equipment used in the production, transmission or distribution of energy, water or communications services; (B) transportation and sewer or wastewater treatment systems, facilities or equipment; or (C) private property or persons, if the records are submitted to the agency. For purposes of this paragraph, security means measures that protect against criminal acts intended to intimidate or coerce the civilian population, influence government policy by intimidation or coercion or to affect the operation of government by disruption of public services, mass destruction, assassination or kidnapping. Security measures include, but are not limited to, intelligence information, tactical plans, resource deployment and vulnerability assessments.

(46) Any information or material received by the register of deeds of a county from military discharge papers, DD Form 214. Such papers shall be disclosed: To the military dischargee; to such dischargee's immediate family members and lineal descendants; to such dischargee's heirs, agents or assigns; to the licensed funeral director who has custody of the body of the deceased dischargee; when required by a department or agency of the federal or state government or a political subdivision thereof; when the form is required to perfect the claim of military service or honorable discharge or a claim of a dependent of the dischargee; and upon the written approval of the commissioner of veterans affairs, to a person conducting research.

(47) Information that would reveal the location of a shelter or a safehouse or similar place where persons are provided protection from abuse or the name, address, location or other contact information of alleged victims of stalking, domestic violence or sexual assault.

(48) Policy information provided by an insurance carrier in accordance with K.S.A. 44-532(h)(1), and amendments thereto. This exemption shall not be construed to preclude access to an individual employer's record for the purpose of verification of insurance coverage or to the department of labor for their business purposes.

(49) An individual's e-mail address, cell phone number and other contact information which has been given to the public agency for the purpose of public agency notifications or communications which are widely distributed to the public.

(50) Information provided by providers to the local collection point administrator or to the 911 coordinating council pursuant to the Kansas 911 act, and amendments thereto, upon request of the party submitting such records.

(51) Records of a public agency on a public website which are searchable by a keyword search and identify the home address or home ownership of a law enforcement officer as defined in K.S.A. 2015 Supp. 21-5111, and amendments thereto, parole officer, probation officer, court services officer or community correctional services officer. Such individual officer shall file with the custodian of such record a request to have such officer's identifying information restricted from public access on such public website. Within 10 business days of receipt of such requests, the public agency shall restrict such officer's identifying information from such public access. Such restriction shall expire after five years and such officer may file with the custodian of such record a new request for restriction at any time.

(52) Records of a public agency on a public website which are searchable by a keyword search and identify the home address or home ownership of a federal judge, a justice of the supreme court, a judge of the court of appeals, a district judge, a district magistrate judge, a municipal judge, the United States attorney for the district of Kansas, an assistant United States attorney, a special assistant United States attorney, the attorney general, an assistant attorney general, a special assistant attorney general, a county attorney, an assistant county attorney, a special assistant county attorney, a district attorney, an assistant district attorney, a special assistant district attorney, a city attorney, an assistant city attorney or a special assistant city attorney. Such person shall file with the custodian of such record a request to have such person's identifying information restricted from public access on such public website. Within 10 business days of receipt of such requests, the public agency shall restrict such person's identifying information from such public access. Such restriction shall expire after five years and such person may file with the custodian of such record a new request for restriction at any time.

(53) Records of a public agency that would disclose the name, home address, zip code, e-mail address, phone number or cell phone number or other contact information for any person licensed to carry concealed handguns or of any person who enrolled in or completed any weapons training in order to be licensed or has made application for such license under the personal and family protection act, K.S.A. 2015 Supp. 75-7c01 et seq., and amendments thereto, shall not be disclosed unless otherwise required by law.

(54) Records of a utility concerning information about cyber security threats, attacks or general attempts to attack utility operations provided to law enforcement agencies, the state corporation commission, the federal energy regulatory commission, the department of energy, the southwest power pool, the North American electric reliability corporation, the federal communications commission or any other federal, state or regional organization that has a responsibility for the safeguarding of telecommunications, electric, potable water, waste water disposal or treatment, motor fuel or natural gas energy supply systems.

(55) Records of a public agency containing information or reports obtained and prepared by the office of the state bank commissioner in the course of licensing or examining a person engaged in money transmission business pursuant to K.S.A. 9-508 et seq., and amendments thereto, shall not be disclosed except pursuant to K.S.A. 9-513c, and amendments thereto, or unless otherwise required by law.

(b) Except to the extent disclosure is otherwise required by law or as appropriate during the course of an administrative proceeding or on appeal from agency action, a public agency or officer shall not disclose financial information of a taxpayer which may be required or requested by a county appraiser or the director of property valuation to assist in the determination of the value of the taxpayer's property for ad valorem taxation purposes; or any financial information of a personal nature required or requested by a public agency or officer, including a name, job description or title revealing the salary or other compensation of officers, employees or applicants for employment with a firm, corporation or agency, except a public agency. Nothing contained herein shall be construed to prohibit the publication of statistics, so classified as to prevent identification of particular reports or returns and the items thereof.

(c) As used in this section, the term ''cited or identified'' shall not include a request to an employee of a public agency that a document be prepared.

(d) If a public record contains material which is not subject to disclosure pursuant to this act, the public agency shall separate or delete such material and make available to the requester that material in the public record which is subject to disclosure pursuant to this act. If a public record is not subject to disclosure because it pertains to an identifiable individual, the public agency shall delete the identifying portions of the record and make available to the requester any remaining portions which are subject to disclosure pursuant to this act, unless the request is for a record pertaining to a specific individual or to such a limited group of individuals that the individuals' identities are reasonably ascertainable, the public agency shall not be required to disclose those portions of the record which pertain to such individual or individuals.

(e) The provisions of this section shall not be construed to exempt from public disclosure statistical information not descriptive of any identifiable person.

(f) Notwithstanding the provisions of subsection (a), any public record which has been in existence more than 70 years shall be open for inspection by any person unless disclosure of the record is specifically prohibited or restricted by federal law, state statute or rule of the Kansas supreme court or by a policy adopted pursuant to K.S.A. 72-6214, and amendments thereto.

(g) Any confidential records or information relating to security measures provided or received under the provisions of subsection (a)(45) shall not be subject to subpoena, discovery or other demand in any administrative, criminal or civil action.

History: L. 1984, ch. 187, § 7; L. 1984, ch. 282, § 4; L. 1986, ch. 193, § 1; L. 1987, ch. 176, § 4; L. 1989, ch. 154, § 1; L. 1991, ch. 149, § 12; L. 1994, ch. 107, § 8; L. 1995, ch. 44, § 1; L. 1995, ch. 257, § 6; L. 1996, ch. 256, § 15; L. 1997, ch. 126, § 44; L. 1997, ch. 181, § 15; L. 2000, ch. 156, § 3; L. 2001, ch. 211, § 13; L. 2002, ch. 178, § 1; L. 2003, ch. 109, § 22; L. 2004, ch. 171, § 30; L. 2005, ch. 126, § 1; L. 2008, ch. 121, § 4; L. 2009, ch. 83, § 27; L. 2009, ch. 125, § 1; L. 2010, ch. 112, § 2; L. 2011, ch. 30, § 192; L. 2011, ch. 84, § 23; L. 2012, ch. 147, § 1; L. 2013, ch. 72, § 2; L. 2013, ch. 133, § 18; L. 2014, ch. 120, § 6; L. 2015, ch. 68, § 10; July 1.

Revisor's Note:

Section was amended three times in the 2004 session, see also 45-221g and 45-221h.

Section was amended twice in the 2009 session without reconciliation, see also 45-221i. Section was also amended by L. 2009, ch. 109, § 2, but that version was repealed by L. 2009, ch. 143, § 37 and L. 2009. ch. 125, § 2.

Section was amended three times in the 2012 session, see also 45-221j and 45-221k.

Section was also amended by L. 2013, ch. 8, § 1 and L. 2013, ch. 105, § 6, but those versions were repealed by L. 2013, ch. 133, § 37.



45-222 Civil remedies to enforce act; attorney fees.

45-222. Civil remedies to enforce act; attorney fees. (a) The district court of any county in which public records are located shall have jurisdiction to enforce the purposes of this act with respect to such records, by injunction, mandamus, declaratory judgment or other appropriate order, in an action brought by any person, the attorney general or a county or district attorney. The district court may require a defendant to complete training approved by the attorney general concerning the requirements of the open records act.

(b) In any action hereunder, the court shall determine the matter de novo. The court on its own motion, or on motion of either party, may view the records in controversy in camera before reaching a decision.

(c) In any action hereunder, or under K.S.A. 2015 Supp. 45-251, and amendments thereto, the burden of proof shall be on the public agency to sustain its action.

(d) In any action hereunder, the court shall award costs and a reasonable sum as an attorney's fee for services rendered in such action, including proceedings on appeal, to be recovered and collected as part of the costs to the plaintiff if the court finds that the agency's denial of access to the public record was not in good faith and without a reasonable basis in fact or law. The award shall be assessed against the public agency that the court determines to be responsible for the violation.

(e) In any action hereunder in which the defendant is the prevailing party, the court shall award to the defendant costs and a reasonable sum as an attorney's fee for services rendered in such action, including proceedings on appeal, to be recovered and collected as part of the costs if the court finds that the plaintiff maintained the action not in good faith and without a reasonable basis in fact or law.

(f) In any action hereunder brought by the attorney general or a county or district attorney, if the court finds that any provisions were violated, such court:

(1) Except as provided in subsection (f)(2), may award the attorney general's or the county or district attorney's reasonable expenses, investigation costs and attorney fees; and

(2) shall award the same if the court determines that the violation was not made in good faith and without a reasonable basis in fact or law.

(g) Except as otherwise provided by law, proceedings arising under this section shall be assigned for hearing and trial at the earliest practicable date.

(h) The provisions of subsections (d) and (e) concerning the awarding of costs and attorney fees for services rendered during an appeal shall apply only to actions which are based on causes of action accruing on or after July 1, 2004.

History: L. 1984, ch. 187, § 8; L. 1984, ch. 282, § 6; L. 1990, ch. 190, § 1; L. 2000, ch. 156, § 4; L. 2004, ch. 151, § 2; L. 2015, ch. 68, § 11; July 1.



45-223 Civil penalties for violations.

45-223. Civil penalties for violations. (a) Any public agency subject to this act that knowingly violates any of the provisions of this act or that intentionally fails to furnish information as required by this act shall be liable for the payment of a civil penalty in an action brought by the attorney general or a county or district attorney, in a sum set by the court of not to exceed $500 for each violation.

(b) Any civil penalty sued for and recovered hereunder by the attorney general shall be paid into the attorney general's open government fund. Any civil penalty sued for and recovered hereunder by a county or district attorney shall be paid into the general fund of the county in which the proceedings were instigated.

History: L. 1984, ch. 187, § 9; L. 2000, ch. 156, § 5; L. 2015, ch. 68, § 12; July 1.



45-224 Continuation of fees and procedures adopted under prior act.

45-224. Continuation of fees and procedures adopted under prior act. All fees, schedules of times for making of copies, hours during which public records may be inspected or copies obtained, procedures for requesting access to or obtaining copies of public records or other policies or procedures which were prescribed or adopted by any public agency pursuant to chapter 171 of the session laws of 1983, insofar as the same are authorized or in accordance with the provisions of this act, shall constitute the fees, schedules, hours and policies or procedures of such public agency for the purposes of this act until changed, modified or revoked by the public agency in accordance with the provisions of this act.

History: L. 1984, ch. 187, § 16; Feb. 9.



45-225 Severability of provisions.

45-225. Severability of provisions. If any provisions of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or application and, to this end, the provisions of this act are severable.

History: L. 1984, ch. 187, § 13; Feb. 9.



45-226 Local freedom of information officer.

45-226. Local freedom of information officer. (a) The governing body of every public agency in Kansas which maintains public records shall designate a local freedom of information officer.

(b) The local freedom of information officer or the local freedom of information officer's designee shall:

(1) Prepare and provide educational materials and information concerning the open records act;

(2) be available to assist the public agency and members of the general public to resolve disputes relating to the open records act;

(3) respond to inquiries relating to the open records act;

(4) establish the requirements for the content, size, shape and other physical characteristics of a brochure required to be displayed or distributed or otherwise make available to the public under the open records act. In establishing such requirements for the content of the brochure, the local freedom of information officer shall include plainly written basic information about the rights of a requestor, the responsibilities of a public agency, and the procedures for inspecting and obtaining a copy of public records under the open records act.

(c) This section shall be a part of and supplemental to the Kansas open records act.

History: L. 2000, ch. 156, § 1; July 1.



45-227 Brochure concerning public records.

45-227. Brochure concerning public records. (a) An official custodian shall prominently display or distribute or otherwise make available to the public a brochure in the form prescribed by the local freedom of information officer that contains basic information about the rights of a requestor, the responsibilities of a public agency, and the procedures for inspecting or obtaining a copy of public records under the open records act. The official custodian shall display or distribute or otherwise make available to the public the brochure at one or more places in the administrative offices of the governmental body where it is available to members of the public who request public information in person under this act.

(b) This section shall be a part of and supplemental to the Kansas open records act.

History: L. 2000, ch. 156, § 2; July 1.



45-228 Investigation of alleged violations; powers.

45-228. Investigation of alleged violations; powers. (a) In investigating alleged violations of the open records act, the attorney general or county or district attorney may:

(1) Subpoena witnesses, evidence, records, documents or other material;

(2) take testimony under oath;

(3) examine or cause to be examined any records or other documentary material of whatever nature relevant to such alleged violations;

(4) require attendance during such examination of documentary material and take testimony under oath or acknowledgment in respect of any such documentary material;

(5) serve interrogatories; and

(6) administer oaths and affirmations.

(b) If a public agency claims in writing that any records or documents, or any portion thereof, obtained by the attorney general or a county or district attorney pursuant to subsection (a) are exempt from disclosure for any reason, the attorney general or a county or district attorney shall not further disclose that record or document, nor the contents thereof, unless ordered to do so by a district court enforcing the open records act in connection with such record or document. Such records and documents in the possession of the attorney general or a county or district attorney shall not be subject to a request for inspection and copying under the open records act and shall not be subject to discovery, subpoena or other process.

(c) Service by the attorney general or a county or district attorney of any interrogatories or subpoena upon any person shall be made:

(1) By certified mail, return receipt requested, to the last known place of business, residence or abode within or without this state; or

(2) in the manner provided in the code of civil procedure as if a petition had been filed.

(d) If any person willfully fails or refuses to file any response to a request for information, records or other materials required by this section, respond to interrogatories or obey any subpoena issued by the attorney general or a county or district attorney, the attorney general or a county or district attorney may, after notice, apply to the district court of the county where the request, interrogatories or subpoena was issued, or of any other county where venue is proper, and after a hearing thereon the district court may:

(1) Issue an order requiring a response to the request for information, records or other materials, a response to the interrogatories or compliance with the subpoena; or

(2) grant such other relief as may be required, until the person provides the requested response for information, records or other materials, responds to the interrogatories or obeys the subpoena.

History: L. 2000, ch. 156, § 6; L. 2015, ch. 68, § 13; July 1.



45-229 Legislative review of exceptions to disclosure; continuation of sections listed.

45-229. Legislative review of exceptions to disclosure; continuation of sections listed. (a) It is the intent of the legislature that exceptions to disclosure under the open records act shall be created or maintained only if:

(1) The public record is of a sensitive or personal nature concerning individuals;

(2) the public record is necessary for the effective and efficient administration of a governmental program; or

(3) the public record affects confidential information.

The maintenance or creation of an exception to disclosure must be compelled as measured by these criteria. Further, the legislature finds that the public has a right to have access to public records unless the criteria in this section for restricting such access to a public record are met and the criteria are considered during legislative review in connection with the particular exception to disclosure to be significant enough to override the strong public policy of open government. To strengthen the policy of open government, the legislature shall consider the criteria in this section before enacting an exception to disclosure.

(b) Subject to the provisions of subsections (g) and (h), any new exception to disclosure or substantial amendment of an existing exception shall expire on July 1 of the fifth year after enactment of the new exception or substantial amendment, unless the legislature acts to continue the exception. A law that enacts a new exception or substantially amends an existing exception shall state that the exception expires at the end of five years and that the exception shall be reviewed by the legislature before the scheduled date.

(c) For purposes of this section, an exception is substantially amended if the amendment expands the scope of the exception to include more records or information. An exception is not substantially amended if the amendment narrows the scope of the exception.

(d) This section is not intended to repeal an exception that has been amended following legislative review before the scheduled repeal of the exception if the exception is not substantially amended as a result of the review.

(e) In the year before the expiration of an exception, the revisor of statutes shall certify to the president of the senate and the speaker of the house of representatives, by July 15, the language and statutory citation of each exception which will expire in the following year which meets the criteria of an exception as defined in this section. Any exception that is not identified and certified to the president of the senate and the speaker of the house of representatives is not subject to legislative review and shall not expire. If the revisor of statutes fails to certify an exception that the revisor subsequently determines should have been certified, the revisor shall include the exception in the following year's certification after that determination.

(f) "Exception" means any provision of law which creates an exception to disclosure or limits disclosure under the open records act pursuant to K.S.A. 45-221, and amendments thereto, or pursuant to any other provision of law.

(g) A provision of law which creates or amends an exception to disclosure under the open records law shall not be subject to review and expiration under this act if such provision:

(1) Is required by federal law;

(2) applies solely to the legislature or to the state court system;

(3) has been reviewed and continued in existence twice by the legislature; or

(4) has been reviewed and continued in existence by the legislature during the 2013 legislative session and thereafter.

(h) (1) The legislature shall review the exception before its scheduled expiration and consider as part of the review process the following:

(A) What specific records are affected by the exception;

(B) whom does the exception uniquely affect, as opposed to the general public;

(C) what is the identifiable public purpose or goal of the exception;

(D) whether the information contained in the records may be obtained readily by alternative means and how it may be obtained;

(2) an exception may be created or maintained only if it serves an identifiable public purpose and may be no broader than is necessary to meet the public purpose it serves. An identifiable public purpose is served if the legislature finds that the purpose is sufficiently compelling to override the strong public policy of open government and cannot be accomplished without the exception and if the exception:

(A) Allows the effective and efficient administration of a governmental program, which administration would be significantly impaired without the exception;

(B) protects information of a sensitive personal nature concerning individuals, the release of which information would be defamatory to such individuals or cause unwarranted damage to the good name or reputation of such individuals or would jeopardize the safety of such individuals. Only information that would identify the individuals may be excepted under this paragraph; or

(C) protects information of a confidential nature concerning entities, including, but not limited to, a formula, pattern, device, combination of devices, or compilation of information which is used to protect or further a business advantage over those who do not know or use it, the disclosure of which information would injure the affected entity in the marketplace.

(3) Records made before the date of the expiration of an exception shall be subject to disclosure as otherwise provided by law. In deciding whether the records shall be made public, the legislature shall consider whether the damage or loss to persons or entities uniquely affected by the exception of the type specified in paragraph (2)(B) or (2)(C) of this subsection (h) would occur if the records were made public.

(i) (1) Exceptions contained in the following statutes as continued in existence in section 2 of chapter 126 of the 2005 Session Laws of Kansas and which have been reviewed and continued in existence twice by the legislature as provided in subsection (g) are hereby continued in existence: 1-401, 2-1202, 5-512, 9-1137, 9-1712, 9-2217, 10-630, 11-306, 12-189, 12-1,108, 12-1694, 12-1698, 12-2819, 12-4516, 16-715, 16a-2-304, 17-1312e, 17-2227, 17-5832, 17-7511, 17-7514, 17-76,139, 19-4321, 21-2511, 22-3711, 22-4707, 22-4909, 22a-243, 22a-244, 23-605, 23-9,312, 25-4161, 25-4165, 31-405, 34-251, 38-2212, 39-709b, 39-719e, 39-934, 39-1434, 39-1704, 40-222, 40-2,156, 40-2c20, 40-2c21, 40-2d20, 40-2d21, 40-409, 40-956, 40-1128, 40-2807, 40-3012, 40-3304, 40-3308, 40-3403b, 40-3421, 40-3613, 40-3805, 40-4205, 44-510j, 44-550b, 44-594, 44-635, 44-714, 44-817, 44-1005, 44-1019, 45-221(a)(1) through (43), 46-256, 46-259, 46-2201, 47-839, 47-844, 47-849, 47-1709, 48-1614, 49-406, 49-427, 55-1,102, 58-4114, 59-2135, 59-2802, 59-2979, 59-29b79, 60-3333, 60-3336, 65-102b, 65-118, 65-119, 65-153f, 65-170g, 65-177, 65-1,106, 65-1,113, 65-1,116, 65-1,157a, 65-1,163, 65-1,165, 65-1,168, 65-1,169, 65-1,171, 65-1,172, 65-436, 65-445, 65-507, 65-525, 65-531, 65-657, 65-1135, 65-1467, 65-1627, 65-1831, 65-2422d, 65-2438, 65-2836, 65-2839a, 65-2898a, 65-3015, 65-3447, 65-34,108, 65-34,126, 65-4019, 65-4922, 65-4925, 65-5602, 65-5603, 65-6002, 65-6003, 65-6004, 65-6010, 65-67a05, 65-6803, 65-6804, 66-101c, 66-117, 66-151, 66-1,190, 66-1,203, 66-1220a, 66-2010, 72-996, 72-4311, 72-4452, 72-5214, 72-53,106, 72-5427, 72-8903, 73-1228, 74-2424, 74-2433f, 74-4905, 74-4909, 74-50,131, 74-5515, 74-7308, 74-7338, 74-8104, 74-8307, 74-8705, 74-8804, 74-9805, 75-104, 75-712, 75-7b15, 75-1267, 75-2943, 75-4332, 75-4362, 75-5133, 75-5266, 75-5665, 75-5666, 75-7310, 76-355, 76-359, 76-493, 76-12b11, 76-3305, 79-1119, 79-1437f, 79-3234, 79-3395, 79-3420, 79-3499, 79-34,113, 79-3614, 79-3657, 79-4301 and 79-5206.

(2) Exceptions contained in the following statutes as certified by the revisor of statutes to the president of the senate and the speaker of the house of representatives pursuant to subsection (e) and which have been reviewed during the 2015 legislative session and continued in existence by the legislature as provided in subsection (g) are hereby continued in existence: 17-2036, 40-5301, 45-221(a)(45), (46) and (49), 48-16a10, 58-4616, 60-3351, 72-972a, 74-50,217, 74-99d05 and 75-53,105.

(j) (1) Exceptions contained in the following statutes as continued in existence in section 1 of chapter 87 of the 2006 Session Laws of Kansas and which have been reviewed and continued in existence twice by the legislature as provided in subsection (g) are hereby continued in existence: 1-501, 9-1303, 12-4516a, 39-970, 65-525, 65-5117, 65-6016, 65-6017 and 74-7508.

(2) Exceptions contained in the following statutes as certified by the revisor of statutes to the president of the senate and the speaker of the house of representatives pursuant to subsection (e) during 2010 are hereby continued in existence until July 1, 2016, at which time such exceptions shall expire: 12-5358, 12-5611, 22-4906, 22-4909, 38-2310, 38-2311, 38-2326, 44-1132, 60-3333, 65-6154, 71-218, 75-457, 75-712c, 75-723 and 75-7c06.

(k) Exceptions contained in the following statutes as certified by the revisor of statutes to the president of the senate and the speaker of the house of representatives pursuant to subsection (e) and which have been reviewed during the 2014 legislative session and continued in existence by the legislature as provided in subsection (g) are hereby continued in existence: 1-205, 2-2204, 8-240, 8-247, 8-255c, 8-1324, 8-1325, 12-17,150, 12-2001, 17-12a607, 38-1008, 38-2209, 40-5006, 40-5108, 41-2905, 41-2906, 44-706, 44-1518, 45-221(a)(44), (45), (46), (47) and (48), 50-6a11, 56-1a610, 56a-1204, 65-1,243, 65-16,104, 65-3239, 74-50,184, 74-8134, 74-99b06, 77-503a and 82a-2210.

(l) Exceptions contained in the following statutes as certified by the revisor of statutes to the president of the senate and the speaker of the house of representatives pursuant to subsection (e) during 2011 are hereby continued in existence until July 1, 2017, at which time such exceptions shall expire: 12-5711, 21-2511, 38-2313, 65-516, 74-8745, 74-8752, 74-8772 and 75-7427.

(m) Exceptions contained in the following statutes as certified by the revisor of statutes to the president of the senate and the speaker of the house of representatives pursuant to subsection (e) during 2012 and which have been reviewed during the 2013 legislative session and continued in existence by the legislature as provided in subsection (g) are hereby continued in existence: 12-5811, 40-222, 40-223j, 40-5007a, 40-5009a, 40-5012a, 65-1685, 65-1695, 65-2838a, 66-1251, 66-1805, 72-60c01, 75-712 and 75-5366.

History: L. 2000, ch. 156, § 8; L. 2005, ch. 126, § 2; L. 2006, ch. 87, § 1; L. 2007, ch. 195, § 28; L. 2009, ch. 45, § 2; L. 2010, ch. 112, § 3; L. 2011, ch. 11, § 8; L. 2012, ch. 14, § 1; L. 2013, ch. 50, § 1; L. 2013, ch. 133, § 19; L. 2014, ch. 72, § 2; L. 2015, ch. 6, § 1; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 45-229a.

Section was also amended by L. 2013, ch. 51, § 1, but that version was repealed by L. 2013, ch. 133, § 37.



45-230 Unlawful use of names derived from public records.

45-230. Unlawful use of names derived from public records. (a) No person shall knowingly sell, give or receive, for the purpose of selling or offering for sale any property or service to persons listed therein, any list of names and addresses contained in or derived from public records except:

(1) Lists of names and addresses from public records of the division of vehicles obtained under K.S.A. 74-2012, and amendments thereto;

(2) lists of names and addresses of persons licensed, registered or issued certificates or permits to practice a profession or vocation may be sold or given to, and received by, an organization of persons who practice that profession or vocation for membership, informational or other purposes related to the practice of the profession or vocation;

(3) lists of names and addresses of persons applying for examination for licenses, registrations, certificates or permits to practice a profession or vocation shall be sold or given to, and received by, organizations providing professional or vocational educational materials or courses to such persons for the sole purpose of providing such persons with information relating to the availability of such materials or courses;

(4) lists of names, addresses and other information from voter registration lists may be compiled, used, given, received, sold or purchased by any person, as defined in K.S.A. 2015 Supp. 21-5111, and amendments thereto, solely for political campaign or election purposes;

(5) lists of names and addresses from the public records of postsecondary institutions as defined in K.S.A. 74-3201b, and amendments thereto, may be given to, and received and disseminated by such institution's separately incorporated affiliates and supporting organizations, which qualify under section 501(c)(3) of the federal internal revenue code of 1986, for use in the furtherance of the purposes and programs of such institutions and such affiliates and supporting organizations; and

(6) to the extent otherwise authorized by law.

(b) Any person subject to this section who knowingly violates the provisions of this section shall be liable for the payment of a civil penalty in an action brought by the attorney general or county or district attorney in a sum set by the court not to exceed $500 for each violation.

(c) The provisions of this section shall not apply to nor impose any civil liability or penalty upon any public official, public agency or records custodian for granting access to or providing copies of public records or information containing names and addresses, in good faith compliance with the Kansas open records act, to a person who has made a written request for access to such information and has executed a written certification pursuant to subsection (c)(2) of K.S.A. 45-220, and amendments thereto.

(d) This section shall be a part of and supplemental to the Kansas open records act.

History: L. 2003, ch. 126, § 1; L. 2011, ch. 30, § 193; July 1.



45-240 Recordkeeping requirements for certain not-for-profit entities.

45-240. Recordkeeping requirements for certain not-for-profit entities. (a) Each not-for-profit entity that receives public funds in an aggregated amount of $350 or more per year shall be required to document the receipt and expenditure of such funds. Subject to the provisions of subsection (b), each not-for-profit entity which receives public funds in an aggregated amount of $350 or more per year, shall, upon request, make available to any requester a copy of documentation of the receipt and expenditure of such public funds received by such not-for-profit entity. If such not-for-profit entity's accounting practice does not segregate public funds from other fund sources, the not-for-profit entity's entire accounting of its expenditures and receipts shall be open to the public. The reporting requirements of this section shall commence on the first day of the fiscal year of such not-for-profit entity which occurs on or after July 1, 2005, and continue for each fiscal year thereafter.

(b) (1) Except as provided in paragraph (3), any not-for-profit entity that receives public funds that is required by law or the terms of a grant, contract or other agreement to file a written financial report which includes the receipt of public funds and the expenditure of such funds with an agency of the United States, an agency of this state or any political or taxing subdivision thereof, shall be deemed to have fulfilled the requirements of this section upon filing such report. Otherwise an itemized invoice or statement by the not-for-profit entity of the amount of public funds received and the expenditure therefor shall be deemed to have complied with the requirements of this section when such itemized invoice or statement is filed with an agency of the United States, an agency of this state or any political or taxing subdivision thereof, that provided the public funds to the not-for-profit entity.

(2) Any report referred to in paragraph (1) of this subsection, shall be deemed to be a public record of the agency of this state or any political or taxing subdivision thereof and subject to inspection or disclosure in accordance with the Kansas open records act.

(3) Any not-for-profit entity which receives public funds may file in the office of the secretary of state or make available for review in such not-for-profit entity's office, a copy of the detailed audit or accounting of public funds received by such not-for-profit entity.

(c) Each not-for-profit entity may charge and require advance payment of a reasonable fee for providing access to or furnishing copies of documentation of the receipt and expenditure of public funds as required by this section. Such fee shall be determined in the same manner as for a public agency pursuant to K.S.A. 45-219, and amendments thereto.  A fee for copies of documentation of the receipt and expenditure of public funds which is equal to or less than $.25 per page shall be deemed a reasonable fee.

(d) The provisions of this section shall not apply to any:

(1) Health care provider;

(2) individual person;

(3) for profit corporation; or

(4) partnership.

(e) For the purposes of this section: (1) "Health care provider" shall have the meaning ascribed to it in K.S.A. 65-4915, and amendments thereto. Health care provider shall also include any:

(A) Not-for-profit dental service corporation doing business in this state pursuant to K.S.A. 40-19a01 et seq., and amendments thereto;

(B) not-for-profit medical and hospital corporation doing business in this state pursuant to K.S.A. 40-19c01 et seq., and amendments thereto;

(C) indigent health care clinic as such term is defined in K.S.A. 75-6102, and amendments thereto; and

(D) adult care home as such term is defined in K.S.A. 39-923, and amendments thereto.

(2) "Public funds" means any moneys received from the United States, the state of Kansas or any political or taxing subdivision thereof, or any officer, board, commission or agency thereof.

History: L. 2005, ch. 126, § 8; July 1.



45-250 Sunflower Foundation: Health Care for Kansas; subject to open records law.

45-250. Sunflower Foundation: Health Care for Kansas; subject to open records law. The Sunflower Foundation: Health Care for Kansas, established pursuant to the settlement agreement entered into by the attorney general in the action filed by Blue Cross and Blue Shield of Kansas, Inc., in the district court of Shawnee county, Kansas, case no. 97CV608, shall be and is hereby deemed to be a public agency and shall be subject to the open records law.

History: L. 2001, ch. 122, § 2; April 26.



45-251 Civil remedies to enforce act by attorney general; consent order; finding of violation.

45-251. Civil remedies to enforce act by attorney general; consent order; finding of violation. (a) The attorney general may determine by a preponderance of the evidence after an investigation that a public agency has violated K.S.A. 45-215 et seq., and amendments thereto, and may, at any time prior to the filing of an action pursuant to K.S.A. 45-222, and amendments thereto, either enter into a consent order with the public agency or issue a finding of violation to the public agency.

(1) If the attorney general enters into a consent order with the public agency, the consent order:

(A) May contain admissions of fact and any or all of the following:

(i) Require completion of training approved by the attorney general concerning the requirements of K.S.A. 45-215 et seq., and amendments thereto;

(ii) impose a civil penalty as provided for in K.S.A. 45-223, and amendments thereto, in an amount not to exceed $250 for each violation; and

(iii) set forth the public agency's agreement that it will comply with the requirements of the open records act, K.S.A. 45-215 et seq., and amendments thereto; and

(B) shall bear the signature of the head of the public agency, of any officer found to have violated the provisions of K.S.A. 45-215 et seq., and amendments thereto, and of any other person required by the attorney general. If the public agency is a governing body, all of the members of the governing body shall sign the consent order.

(2) If the attorney general issues a finding of violation to the public agency, the finding may contain findings of fact and conclusions of law and require the public agency to do any or all of the following:

(A) Cease and desist from further violation;

(B) comply with the provisions of K.S.A. 45-215 et seq., and amendments thereto;

(C) complete training approved by the attorney general concerning the requirements of K.S.A. 45-215 et seq., and amendments thereto; and

(D) pay a civil penalty as provided for in K.S.A. 45-223, and amendments thereto, in an amount not to exceed $500 for each violation.

(b) The attorney general may require submission of proof that requirements of any consent order entered pursuant to subsection (a)(1) or any finding of violation issued pursuant to subsection (a)(2) have been satisfied.

(c) (1) The attorney general may apply to the district court to enforce a consent order pursuant to subsection (a)(1) or finding of violation pursuant to subsection (a)(2). Prior to applying to the district court, the attorney general shall make a demand to the public agency to comply with the consent order or finding of violation and afford reasonable opportunity for the public agency to cure the violation.

(2) An enforcement action under this section may be filed in the district court of the county where the consent order or finding of violation is issued or is effective. The district court of any county shall have jurisdiction to enforce any consent order or finding of violation.

(3) In any enforcement action under this section, the court on its own motion, or on the motion of either party, may view the records in controversy in camera before reaching a decision.

(4) If the district court finds the attorney general did not abuse the attorney general's discretion in entering into the consent order or issuing the finding of violation, the district court shall enter an order that:

(A) Enjoins the public agency to comply with the consent order or finding of violation;

(B) imposes a civil penalty as provided for in K.S.A. 45-223, and amendments thereto. The penalty shall be set by the court in an amount not less than the amount ordered by the attorney general, nor more than $500 for each violation;

(C) requires the public agency to pay the attorney general's court costs and costs incurred in investigating the violation; and

(D) provides for any other remedy authorized by K.S.A. 45-222(a), and amendments thereto, that the court deems appropriate.

(5) In any enforcement action under this section, if the court finds that any of the provisions of K.S.A. 45-215 et seq., and amendments thereto, were violated, such court:

(A) Except as provided in subsection (c)(5)(B), may require the public agency to pay the attorney general's reasonable attorney fees; and

(B) shall require the public agency to pay the attorney general's reasonable attorney fees, if the public agency's violation was not made in good faith and without a reasonable basis in fact or law.

(d) Any finding of violation issued by the attorney general pursuant to subsection (a)(2) shall be served upon the public agency:

(1) By certified mail, return receipt requested, to the last known place of business, residence or abode within or without this state; or

(2) in the manner provided in the code of civil procedure as if a petition had been filed.

(e) The attorney general shall maintain and make available for public inspection all consent orders entered pursuant to subsection (a)(1) and all findings of violation issued pursuant to subsection (a)(2).

(f) This section shall be a part of and supplemental to the open records act.

History: L. 2015, ch. 68, § 1; July 1.



45-252 Complaint form prescribed by attorney general.

45-252. Complaint form prescribed by attorney general. (a) Any complaint submitted to the attorney general shall be on a form prescribed by the attorney general setting forth the facts that the complaining party believes show that K.S.A. 45-215 et seq., and amendments thereto, have been violated. The person submitting the complaint must attest to the facts under penalty of perjury pursuant to K.S.A. 53-601, and amendments thereto.

(b) This section shall be a part of and supplemental to the open records act.

History: L. 2015, ch. 68, § 3; July 1.



45-253 Civil remedies to enforce act; consent order.

45-253. Civil remedies to enforce act; consent order. (a) In lieu of bringing an action as provided in K.S.A. 45-222, and amendments thereto, the attorney general or a county or district attorney may resolve the matter by accepting a consent judgment with respect to any act or practice declared to be a violation of this act. Before any consent judgment entered into pursuant to this section shall be effective, such judgment must be approved by the district court and an entry made thereof in the manner required for making an entry of judgment. Once such approval is received, any breach of the conditions of the consent judgment shall be treated as a violation of a court order, and shall be subject to all the penalties provided by law therefor.

(b) A consent judgment may contain any remedy available to the district court, except it shall not include an award of reasonable expenses, investigation costs or attorney fees. A consent judgment may include a stipulation concerning the production of records requested pursuant to K.S.A. 45-215 et seq., and amendments thereto, subject to any permissible redactions as described in the consent judgment.

(c) This section shall be a part of and supplemental to the open records act.

History: L. 2015, ch. 68, § 2; July 1.






Article 3 LEGISLATIVE DOCUMENTS

45-301 Enrollment, engrossment and printing of bills, resolutions and other papers of the legislature.

45-301. Enrollment, engrossment and printing of bills, resolutions and other papers of the legislature. (a) All bills and resolutions which shall have been finally passed or adopted by both houses of the legislature shall be enrolled by printing at the state printing plant on parchment paper, and such enrolled bills or resolutions shall be taken and held by the legislature and by each house thereof and by all courts to be the only proper enrolled bill or resolution. Papers other than bills or resolutions shall be enrolled only upon direction of the rules of the legislature or by direction of one or both houses thereof and reference in this act to "other papers" means such papers ordered to be enrolled. "Resolution" as used in this act means concurrent resolutions.

(b) Bills, resolutions or other papers of the legislature may be transmitted by the chief clerk of the house of representatives or the secretary of the senate to the revisor  of statutes for preliminary engrossment, and upon completion of such preliminary engrossment, the same shall be returned to the officer who transmitted it to the revisor of statutes. Notwithstanding any preliminary engrossment of a bill, resolution or other paper the division of printing shall print succeeding versions of each bill or resolution in such form as is provided by K.S.A. 45-317 or in such form as is provided by concurrent resolution hereafter adopted. All bills, resolutions and other papers shall be transmitted to the revisor of statutes for final engrossment upon final passage or adoption by both houses of the legislature.  The revisor of statutes shall upon completion of final engrossment of any bill, resolution or other paper return the same to the house of its origin.

(c) Upon receipt of each finally engrossed bill, resolution or other paper by the secretary of the senate or the chief clerk of the house, such officer shall cause the same to be inspected, checked and transmitted to the division of printing for printing of the enrolled version of such bill, resolution or other paper. Upon receipt by the division of printing of any finally engrossed bill, resolution or other paper, it shall be printed in the form of an enrolled bill as provided by this act, and the division of printing shall thereupon return the same to the chief clerk of the house in the case of bills, resolutions and other papers which originated in the house of representatives and to the secretary of the senate in the case of bills, resolutions and other papers which originated in the senate. Upon receipt of any printed enrolled bill, resolution or other paper from the division of printing, the secretary of the senate or the chief clerk of the house, as the case may be, shall cause the same to be proofread, and shall direct the division of printing to correct all errors. The division of printing shall provide individual copies of enrolled bills to the secretary of state, the attorney general, chief clerk of the house of representatives, secretary of the senate and the office of revisor of statutes in such quantities as are requested, subject to distribution as authorized by the legislative coordinating council.

(d) Enrolled bills, resolutions and other papers shall be printed in roman style type, except (1) material added to an existing section of the statutes shall be printed in italic style type, and (2) material deleted from an existing section of the statutes shall be printed in canceled type. Enrolled concurrent resolutions for propositions to amend the constitution of the state of Kansas shall be printed in roman style type. Enrolled resolutions of either house and concurrent resolutions may be printed on an embellished parchment with type and other appointments approved by the legislative coordinating council.

History: L. 1969, ch. 249, § 1; L. 1973, ch. 208, § 1; L. 1975, ch. 265, § 1; L. 1977, ch. 185, § 1; April 21.



45-302 Signing of legislative documents by officers; presentation to governor for approval.

45-302. Signing of legislative documents by officers; presentation to governor for approval. (a) In the case of bills, resolutions and other papers originating in the senate, the secretary of the senate shall sign the enrolled bills, resolutions and other papers and present the same to the president of the senate for his or her signature. Thereupon the secretary of the senate shall transmit such enrolled bills, resolutions and other papers to the chief clerk of the house of representatives who shall sign the same after he or she has inspected them and present the same to the speaker of the house for his or her signature. Thereupon the chief clerk of the house shall return such enrolled bills, resolutions or other papers to the secretary of the senate who shall present such enrolled bills to the governor for approval, and such enrolled concurrent resolutions and other papers shall be transmitted by the secretary of the senate to the secretary of state.

(b) In the case of bills, resolutions and other papers originating in the house of representatives, the chief clerk of the house shall sign the enrolled bills, resolutions and other papers and present the same to the speaker of the house for his or her signature. Thereupon the chief clerk of the house shall transmit such enrolled bills, resolutions and other papers to the secretary of the senate who shall sign the same after he or she has inspected them and present the same to the president of the senate for his or her signature. Thereupon the secretary of the senate shall return such enrolled bills, resolutions or other papers to the chief clerk of the house who shall present such enrolled bills to the governor for approval, and such enrolled concurrent resolutions and other papers shall be transmitted by the chief clerk of the house to the secretary of state.

(c) All bills shall be signed by the speaker of the house of representatives and the president of the senate and shall be presented to the governor within ten (10) days after passage.

History: L. 1969, ch. 249, § 2; L. 1975, ch. 265, §2; Feb. 3.



45-303 Approval of bills by governor.

45-303. Approval of bills by governor. If the governor approves any enrolled bill which is presented to him or her, he or she shall sign it and cause the same to be transmitted to the secretary of state, and shall send messages to both houses of the legislature informing them of such approval.

History: L. 1969, ch. 249, § 3; L. 1975, ch. 265, §3; Feb. 3.



45-304 Veto by governor; return to house of origin; reconsideration by legislature; procedure upon passage over veto; publication.

45-304. Veto by governor; return to house of origin; reconsideration by legislature; procedure upon passage over veto; publication. (a) If the governor does not approve any enrolled bill which is presented to him or her, he or she shall return such enrolled bill, with the governor's veto message, to the house of origin of the bill. A copy of such veto message shall also be delivered to the secretary of state. In all such cases the house of origin of the bill shall enter such veto message in its journal. In all such cases the house of origin shall proceed to reconsider the bill returned by the governor in not more than thirty (30) calendar days (excluding the day received).

(b) If after reconsideration of any bill which has been returned by the governor, two-thirds of the members then elected (or appointed) and qualified to the house of origin shall vote to pass the bill, it shall be sent, with the governor's veto message, to the other house, by which it shall also be reconsidered in not more than thirty (30) calendar days (excluding the day received). Thereupon if such bill is approved by two-thirds of the members then elected (or appointed) and qualified, it shall become law. In all cases to which this subsection applies, the affirmative and negative votes shall be entered upon the journals of each house.

(c) In the event that any bill is reconsidered and approved by the house of origin after being returned with veto message from the governor, but is not approved by the other house after reconsideration, then such bill shall not become law. Thereupon the secretary or chief clerk of such other house shall prepare a certificate of the failure of such bill, the same to be signed by the secretary and president of the senate or chief clerk and speaker of the house of representatives, as the case may be. One copy of such certificate shall be appended to the bill to which it applies, and one copy shall be transmitted to the other house and one copy shall be transmitted to the secretary of state.

(d) If after reconsideration of any bill which has been returned by the governor, with his or her veto message, two-thirds of the members then elected (or appointed) and qualified to the house of origin do not agree to pass the bill such bill shall be sent, with the governor's veto message and with a message from the house of origin which states the action of the house of origin thereon. Thereupon, such bill shall not be considered in the other house, but the message of the house of origin and the veto message of the governor, shall be entered in the journal of the other house.

(e) Upon approval of any enrolled bill as provided in this section, the secretary of the senate or the chief clerk of the other house shall prepare a certificate to accompany such enrolled bill. Such certificate shall state that the enrolled bill has been passed notwithstanding the veto of the governor and shall be signed by the secretary and president of the senate and the chief clerk and speaker of the house of representatives. Thereupon the chief clerk of the house of representatives or the secretary of the senate shall deliver such enrolled bill, together with such certificate, to the secretary of state.

Whenever any bill is to become law under the circumstances specified in this section, the secretary of state shall cause publication to be made thereof as though the enrolled bill had been signed by the governor.

History: L. 1969, ch. 249, § 4; L. 1975, ch. 265, §4; Feb. 3.



45-304a Journal entries referring to vetoed bills.

45-304a. Journal entries referring to vetoed bills. Whenever the governor shall veto a bill and such bill is to be referred to in the journal of the house of representatives or the journal of the senate, it shall be sufficient to refer to the same by its house or senate bill number, except that the entries which report veto messages shall carry the entire title of the enrolled bill. In no case shall the full text of a bill be entered in the journal of either the house or the senate.

History: L. 1975, ch. 265, § 15; Feb. 3.



45-304b Veto after adjournment; reconsideration.

45-304b. Veto after adjournment; reconsideration. The governor may veto any bill or item of appropriation within the time specified in the constitution, whether the legislature has adjourned or not. Whenever the legislature adjourns sooner than the time when the governor may return any bill to its house of origin with his or her veto message thereof or an item of appropriation thereof, the concurrent resolution of adjournment shall fix a time for reconvening appropriate to permit reconsideration of any such bill or item of appropriation in case the same may be vetoed.

History: L. 1975, ch. 265, § 16; Feb. 3.



45-305 Bills becoming law without approval of governor, when.

45-305. Bills becoming law without approval of governor, when. If upon presentation to the governor of any enrolled bill, the governor shall neither approve and sign such enrolled bill nor return the same with his or her veto message to the house of origin of the bill within ten (10) calendar days (excluding the day presented) after it shall have been presented to the governor, such bill shall become law in like manner as if it had been signed by the governor. In cases to which this section applies the enrolled bill shall be deposited by the governor with the secretary of state, but if the bill is not so deposited it shall nevertheless become law. Whenever any bill is to become law under the circumstances specified in this section, the secretary of state shall cause publication to be made thereof as though the enrolled bill had been signed by the governor. No bill shall ever be deemed to have received a pocket veto.

History: L. 1969, ch. 249, § 5; L. 1975, ch. 265, §5; Feb. 3.



45-307 Vetoes of items of appropriation of money.

45-307. Vetoes of items of appropriation of money. If any enrolled bill presented to the governor contains more than one item of appropriation of money, the governor may disapprove one or more of such items, while approving the other portion of the bill. In case the governor does so disapprove, a veto message of the governor stating the item or items disapproved, and the reasons therefor, shall be appended to the bill at the time it is signed, and the bill shall be returned with the veto message to the house of origin of the bill. A copy of such veto message shall also be delivered to the secretary of state. Whenever a veto message is so received, the message shall be entered in the journal and, in not more than thirty (30) calendar days, the house of origin shall reconsider the items of the bill which have been disapproved. If two-thirds of the members then elected (or appointed) and qualified shall vote to approve any item disapproved by the governor, the bill, with the veto message, shall be sent to the other house, which shall in not more than thirty (30) calendar days also reconsider each such item so approved by the house of origin, and if approved by two-thirds of all the members then elected (or appointed) and qualified, any such item shall take effect and become a part of the bill.

History: L. 1969, ch. 249, § 7; L. 1975, ch. 265, §6; Feb. 3.



45-308 Item vetoes; reconsideration by legislature.

45-308. Item vetoes; reconsideration by legislature. Upon approval of any item or items as provided in K.S.A. 45-307, the secretary of the senate or the chief clerk of the house of representatives shall prepare a certificate to accompany the enrolled bill in which such item or items occur. Such certificate shall state that the item or items in the enrolled bill have been approved and passed as provided by law by both the senate and the house of representatives after reconsideration and notwithstanding the veto of the governor. Such certificate shall be signed by the secretary and president of the senate and the chief clerk and speaker of the house of representatives. Thereupon the chief clerk of the house of representatives or the secretary of the senate shall deliver such enrolled bill, together with such certificate to the secretary of state.

History: L. 1969, ch. 249, § 8; L. 1975, ch. 265, §7; Feb. 3.



45-309 Responsibility for legislative documents; receipts.

45-309. Responsibility for legislative documents; receipts. Whenever any bill, resolution or other paper is transmitted, delivered or messaged from one body to another body or from one officer to another officer, or from one body to an officer, or from an officer to one or more bodies, a receipt therefor shall be given by the officer receiving the same. The provisions of this section shall apply to the chief clerk of the house of representatives, the secretary of the senate, the secretary of state, the revisor of statutes, the state printer and the governor and all officers acting by or for any of the foregoing. Each such officer shall be responsible for the safety of any and all bills, resolutions and other papers placed in his or her custody by law or under the rules of either house of the legislature or by transmittal, delivery or message as provided in this act.

History: L. 1969, ch. 249, § 9; L. 1975, ch. 265, §8; Feb. 3.



45-310 Session laws; publication, printing, title and contents.

45-310. Session laws; publication, printing, title and contents. (a) All acts passed at each session of the legislature shall be published in one or more volumes, under the direction of the secretary of state, as soon as practicable after the close of the session at which the same are passed. Such acts shall take effect and be in force from and after such publication, unless otherwise specifically provided in such act. Such volume or volumes shall also have included therein an index, the veto messages of the governor, if any, all certificates that a bill or item or items of a bill have been approved notwithstanding the governor's veto, if any, and all concurrent resolutions adopted by the legislature, except such resolutions extending congratulations or making a memorial for any decedent. Whenever any bill or act of the legislature shall provide that the same shall be effective from and after its publication in the statute book, the words "publication in the statute book" mean the date of publication of the session laws of Kansas specified in the certificate provided for by K.S.A. 45-311. Nothing contained in this act shall be construed to require the same date of publication for separate volumes of the session laws of Kansas when more than one volume is published for a single legislative session.

(b) Such volume or volumes shall be titled and may be cited as "________ Session Laws of Kansas." The blank shall be filled with the numeric designation of the year, in the case of regular sessions, and in the case of special sessions the blank shall be filled with the numeric designation of the year followed by the word "Special." Such title shall be printed on the back of each volume.

(c) The sections in such volume or volumes shall be printed in the same manner as the 1967 Session Laws of Kansas, except (1) material added to an existing section of the statutes shall be printed in italic type, and (2) material deleted from an existing section of the statutes shall be printed in canceled type.

(d) The secretary of state is authorized and directed to exercise editorial judgment in preparation of such volume or volumes to the end that the purposes of this act are made effective.

History: L. 1969, ch. 249, § 10; L. 1972, ch. 197, § 1; L. 1975, ch. 265, § 9; Feb. 3.



45-311 Certification of session laws; date of publication.

45-311. Certification of session laws; date of publication. The secretary of state shall prefix to each printed volume of the laws his certificate that the acts and resolutions therein contained are truly copied from the original enrolled acts and other official documents of the legislature, and specifying the date of the publication of such volume. The date of publication so specified shall not be sooner than the date that at least a limited number of the volume are in the office of the secretary of state and shall be July 1 if a limited number of the volume are in the office of the secretary of state on or before July 1, unless an earlier date for any volume is directed by concurrent resolution of the legislature. The date so specified need not be the same as the date when such volume is first actually distributed. The certificates mentioned in this act shall be evidence of the facts contained therein.

History: L. 1969, ch. 249, § 11; L. 1972, ch. 197, § 2; March 24.



45-312 Publication of bills in Kansas register.

45-312. Publication of bills in Kansas register. In all acts containing a provision for their publication one or more times in the Kansas register, the secretary of state shall attach to the enrolled bill a certificate stating the date of such publication. In the printed volume or volumes of laws there shall be appended to each act so published the date of such publication, and the issue of the Kansas register in which it was published, which shall be evidence of such publication and the date thereof.

History: L. 1969, ch. 249, § 12; L. 1975, ch. 265, §10; L. 1982, ch. 346, § 3; July 1.



45-313 Printing of session laws.

45-313. Printing of session laws. Paper-bound copies of the laws passed at each legislative session shall be printed in such quantity as the secretary of state determines sufficient.

History: L. 1969, ch. 249, § 13; L. 1971, ch. 184, § 22; L. 1978, ch. 199, § 1; L. 1999, ch. 141, § 1; May 20.



45-314 Printing of enrolled bills; specifications.

45-314. Printing of enrolled bills; specifications. The secretary of state shall determine (1) the length and width of the printed page for all enrolled bills and resolutions, and (2) width of the margin on either side and end of such printed page. The enrolled bills and resolutions shall be printed by the division of printing on parchment, or the substantial equivalent therefor.

History: L. 1969, ch. 249, § 14; L. 1970, ch. 195, § 1; L. 1975, ch. 265, § 11; L. 1975, ch. 266, § 1; L. 1977, ch. 185, § 2; April 21.



45-315 Timetable for printing session laws.

45-315. Timetable for printing session laws. The secretary of state shall furnish to the state printer, within twenty (20) days after the sine die adjournment of each legislative session occurring in odd-numbered years and within forty (40) days after the sine die adjournment of the legislative session occurring in even-numbered years, a copy of all acts, resolutions and other matters except the index which are required to be published and bound in the session laws, and in the form required by K.S.A. 45-301. Thereupon the state printer and the secretary of state shall complete preparation and printing of at least a limited number of each volume for publication on or before July 1 of such year. The state printer shall thereafter, as rapidly as practicable, print and deliver to the secretary of state bound copies as provided by law.

History: L. 1969, ch. 249, § 15; L. 1972, ch. 197, § 3; L. 1975, ch. 265, § 12; Feb. 3.



45-316 Payment of expenses; approval.

45-316. Payment of expenses; approval. The director of accounts and reports shall draw his or her warrants upon the state treasurer for services under the provisions of this act, upon vouchers approved by the secretary of state or the director of legislative administrative services. All expenses incurred under this act shall be paid from funds appropriated for legislative expense.

History: L. 1969, ch. 249, § 16; L. 1975, ch. 265, §13; Feb. 3.



45-317 Printing of bills and concurrent resolutions; types.

45-317. Printing of bills and concurrent resolutions; types. The state printer is hereby directed to print each succeeding version of each bill and concurrent resolution to show changes made in each house in a different font of type and to retain material shown in canceled type and italic type in each reprinting of the bill or resolution. The state printer is directed to use the following types for the material indicated:

(a) Original new material in italic type, except original new material when the entire section is new material, in which case roman type shall be used and the word "New" shall precede the word "Section" or "Sec." at the beginning of each such entirely new section, and the words "New Section" shall be printed in italic type.

(b) Existing material being deleted in roman canceled type.

(c) Existing material in roman type.

(d) House committee amendments in boldface.

(e) New material being deleted in italic canceled type.

(f) House committee of the whole amendments in boldface and set off by brackets.

(g) Senate committee amendments in boldface italic type.

(h) Senate committee of the whole amendments in boldface italic and in brackets.

(i) Material other than the foregoing as seems appropriate to the state printer.

History: L. 1975, ch. 265, § 14; Feb. 3.



45-318 Printing of executive reorganization orders.

45-318. Printing of executive reorganization orders. Whenever an executive reorganization order is transmitted to the houses of the legislature, the same shall be printed in the same manner as 1975 Executive Reorganization Order No. 10 [75-5630 et seq.] by the state printing plant in such numbers as bills are printed.

History: L. 1975, ch. 266, § 7; July 1.






Article 4 PUBLIC RECORDS PRESERVATION

45-401 Public policy concerning government records.

45-401. Public policy concerning government records. The legislature declares that state and local government records with enduring value should be stored in conditions which are not adverse to their permanent preservation and should be properly arranged so that appropriate public access to such records is possible. Disposition of noncurrent records which do not merit preservation will promote economy and efficiency in the day-to-day activities of government. Cooperation among agencies at all levels of government is necessary in order to achieve proper preservation of records with enduring value.

History: L. 1981, ch. 331, § 1; July 1.



45-402 Definitions.

45-402. Definitions. As used in this act:

(a) "State agency" means any department, board, commission, or authority of the executive branch of state government.

(b) "Local agency" means any department, board, commission, officer or authority of a county, city, township, school district or other tax-supported governmental subdivision of the state.

(c) "Board" means the state records board established pursuant to K.S.A. 75-3502 and amendments thereto.

(d) "Government records" means all volumes, documents, reports, maps, drawings, charts, indexes, plans, memoranda, sound recordings, microfilms, photographic records and other data, information or documentary material, regardless of physical form or characteristics, storage media or condition of use, made or received by an agency in pursuance of law or in connection with the transaction of official business or bearing upon the official activities and functions of any governmental agency. Published material acquired and preserved solely for reference purposes, extra copies of documents preserved only for convenience of reference and stocks of publications, blank forms and duplicated documents are not included within the definition of government records.

(e) "Noncurrent government records" means all government records which no longer are necessary for the handling of ordinary official public business by the agency and which are not required by law to be retained in the immediate custody of the agency for a longer period of time.

(f) "Government records with enduring value" means all government records which merit preservation for historical, legal, fiscal or administrative reasons, or for research purposes.

(g) "Retention and disposition schedules" means lists of series of government records, prepared pursuant to K.S.A. 45-404 and subsections (c) and (d) of K.S.A. 45-406, and amendments thereto, specifying which series of records have enduring value, authorizing disposition of certain other series of records, and indicating how long certain series of records should be retained before disposition of them.

History: L. 1981, ch. 331, § 2; L. 1984, ch. 188, § 1; July 1.



45-403 Government records are public property; destruction prohibited, except as permitted by retention and disposition schedules.

45-403. Government records are public property; destruction prohibited, except as permitted by retention and disposition schedules. (a) All government records made or received by and all government records coming into the custody, control or possession of a state or local agency, in the course of its public duties, and all government records deposited in the state archives, shall be public property and shall not be mutilated, destroyed, transferred, removed, damaged or otherwise disposed of, in whole or in part, except as provided by law, or as may be authorized in the retention and disposition schedules.

(b) Authority for the disposition of records on a continuing basis approved for state agencies by the state records board, or for county officers by the state archivist, prior to adoption of this act shall be null and void, after adoption of the appropriate retention and disposition schedules.

History: L. 1981, ch. 331, § 3; July 1.



45-404 Duties of state records board; disposition of county records.

45-404. Duties of state records board; disposition of county records. The state records board shall:

(a) Approve or modify retention and disposition schedules and records manuals prepared pursuant to subsections (c) and (d) of K.S.A. 45-406 and amendments thereto. Once approved by the board the retention and disposition schedules for state agencies shall be filed with the secretary of state. Without further action by the board, noncurrent records of state agencies scheduled for disposition may be disposed of as provided in the schedules and noncurrent records scheduled for retention may be transferred to the state archives, subject to approval by the state archivist and in accordance with procedures to be established by the state archivist.

(b) Pass upon any proposed revisions in the retention and disposition schedules and upon requests for authority to dispose of records of state agencies or counties not listed in the schedules. No records of state agencies or counties shall be disposed of before the retention periods designated in the schedules have elapsed without the approval of the board. No state agency or county shall be required to destroy records which it chooses to retain, even though the retention and disposition schedules authorize their destruction. The retention and disposition schedules for all local agencies except counties shall be recommendations and shall not alter or replace current statutes authorizing or restricting the disposition of government records by local agencies.

(c) Any board of county commissioners may order disposition of any noncurrent county government records after minimum retention periods set forth in the schedules prepared pursuant to subsection (d) of K.S.A. 45-406 and amendments thereto. Any board of county commissioners may petition the state records board for amendments to the schedules, for authority to depart from specific provisions of the schedules or for authority to implement schedules applicable to only a single county.

(d) With the approval of the state archivist, the board of county commissioners of any county may transfer any noncurrent county government records to the custody of the state historical society.  The board of county commissioners of any county may transfer any noncurrent county government records which have been determined by the state archivist to be records, which are not required by law to be confidential or restricted, to the custody of a county historical society, a genealogical society, a public library, a college or university library or another local or regional repository in Kansas, determined by the state archivist to be suitable, which will accept such records, except that under authority of this subsection no records relating to the mental or physical health of any person shall be so transferred.

(e) Pass upon recommendations by the state archivist for transfer to the state archives of any noncurrent government records with enduring value which are held by a state agency opposing such a transfer. When the state archivist makes such a recommendation, the state agency opposing the transfer shall defend before the board its reasons for wanting to retain the records in its custody, and the board shall determine whether the transfer shall occur.

(f) Approve or modify recommended microphotographic standards prepared by the state archivist and pass upon requests for authority to dispose of original government records of state agencies following reproduction on film, as provided in K.S.A. 45-412 and amendments thereto.

History: L. 1981, ch. 331, § 4; L. 1984, ch. 188, § 2; L. 1988, ch. 366, § 11; June 1.



45-405 State archives; transfer of records thereto; discard or disposition of certain materials.

45-405. State archives; transfer of records thereto; discard or disposition of certain materials. (a) The state historical society shall serve as the official state archives and shall assist state and local agencies in the preservation of government records with enduring value.

(b) Any state or local agency may transfer to the state archives any noncurrent government records accepted by the state archivist and all state agencies shall transfer to the state archives any noncurrent government records when directed to do so by the state records board.  With the approval of the state archivist, noncurrent legislative and judicial records also may be deposited in the state archives for preservation.

(c) The secretary of state shall not be prevented by any statute from depositing in the state archives any noncurrent government records accepted by the state archivist.

(d) The provisions of this act shall not prohibit discarding or otherwise disposing of extraneous, worthless or duplicate material found in government records when processed by the state archives staff.  Any records placed in the state archives may be disposed of in any manner approved by the board and the state archivist upon a determination that such records no longer have enduring value.

History: L. 1981, ch. 331, § 5; L. 1984, ch. 188, § 3; L. 1992, ch. 29, § 1; July 1.



45-406 State archivist's duties.

45-406. State archivist's duties. Under the supervision of the secretary of the state historical society, the state archivist shall:

(a) Seek, negotiate for, acquire and receive noncurrent government records with enduring value from agencies and branches of state government and from local agencies.

(b) Properly arrange, store, preserve and make accessible to the public the records in the state archives, in accordance with appropriate archival procedures and in accordance with the provisions of K.S.A. 45-407, and amendments thereto. Provide advice and assistance to state and local agencies and to branches of state government with regard to proper arrangement, storage, preservation and accessibility of the government records with enduring value remaining in their custody.

(c) Advise and assist state agencies in the preparation of retention and disposition schedules for government records.

(d) Prepare, publish and distribute to the appropriate public officers and to other interested persons records manuals containing retention and disposition schedules for government records of local agencies. Recommendations for proper arrangement, storage and preservation of records with enduring value and an analysis of state and federal legislation relevant to government records in Kansas also shall be included in these records manuals. Appropriate public officers of the state and its governmental subdivisions shall be consulted during the preparation of the records manuals.

(e) Review the contents of the records manuals annually and distribute any revisions which are made to the appropriate public officers. The contents of the records manuals and subsequent revisions shall be approved by the state records board.

(f) Assist in preparing and making available to the public comprehensive inventories containing general information about the nature, scope, contents and location of government records of the agencies and branches of state government and of local agencies in Kansas.

(g) Certify by an electronic signature any electronic government record maintained using preservation processes that meet national and professional standards for authenticity as determined by the state archivist and approved by the state records board.

(h) Prepare or permit the preparation of copies of government records deposited in the state archives, as required by current statutes, unless public access to the records is restricted as provided in K.S.A. 45-407, and amendments thereto. When certified by the state archivist such copies shall have all the force and effect as if made by the officer originally in custody of them. Reasonable fees may be charged for preparation and certification, whether by electronic signature or otherwise as permitted by law, of such copies. The state archivist shall not allow copies to be made by methods which might damage the original records.

(i) Prepare and recommend to the state records board such policies and rules and regulations as necessary to implement, administer and enforce the provisions of this act.

(j) Exercise such other duties and functions as the secretary of the state historical society may direct or as may be provided by law.

History: L. 1981, ch. 331, § 6; L. 1984, ch. 188, § 4; L. 2010, ch. 5, § 2; Mar. 11.



45-407 Public access or restriction of records; state archivist access to restricted records; disclosure prohibited; misdemeanor.

45-407. Public access or restriction of records; state archivist access to restricted records; disclosure prohibited; misdemeanor. (a) All government records deposited subsequent to adoption of this act in the state archives shall remain subject to any current state or federal statutes, or administrative regulations authorized by statute, which require public access or restrict public access to the records while retained by the state or local agency or the branch of state government making the deposit.  The state or local agency or the branch of state government making the deposit may require continued application to government records deposited in the state archives of any discretionary restrictions on public access which are authorized by statute or by administrative regulations  authorized by statute, if such requirements are specified at the time of the deposit.  No fees shall be charged for the examination of government records held by the state archives.

(b) Any discretionary restrictions placed on public access to government records deposited in the state archives shall be enforced for periods designated at the time of the deposit which shall not exceed, and preferably will be much less than, 70 years after creation of the records.

(c) The state archivist, or representatives of the state archivist may examine records deposited in the state archives to which public access is restricted by statute or by administrative regulations authorized by statute, to the extent necessary to properly arrange, store and preserve them and provide proper public access.

(d) Statutes or administrative regulations authorized by statute restricting public access to certain types of records shall not prohibit the state archivist or authorized representatives of the state archivist from examining any government records held by a state or local agency in order to prepare comprehensive inventories containing general information about the nature, scope, contents and location of each record series, or in order to assist in properly arranging, storing and preserving government records with enduring value.  No confidential information found in such restricted government records shall be revealed to any person by the state archivist or by representatives of the state archivist.  Violation of this subsection shall be punishable as a class B misdemeanor.

History: L. 1981, ch. 331, § 7; July 1.



45-408 State agencies required to cooperate with state records board and state archivist; rules and regulations of board.

45-408. State agencies required to cooperate with state records board and state archivist; rules and regulations of board. Each agency of state government shall:

(a) Obtain authority from the state records board before disposing of any government record, unless the disposition is authorized by statute or in the retention and disposition schedules, or unless the record is being deposited in the state archives; obtain authority from the board before disposing of any government record prior to termination of the minimum retention period listed in the retention and disposition schedules.

(b) Provide storage conditions for all government records with enduring value which are not seriously adverse to their preservation and which will not prevent providing proper public access to the records; adopt reasonable security measures to protect government records from theft or damage.

(c) Cooperate with efforts by the state archivist or representatives of the state archivist to inspect records and the conditions in which they are stored, to prepare comprehensive inventories of government records, to microfilm noncurrent records with enduring value and to improve the arrangement, storage and physical condition of noncurrent government records with enduring value in accordance with appropriate archival techniques.  Agencies shall not be required to provide funds or staff time for these purposes, but they shall give careful consideration to requests and recommendations made by the state archivist.

(d) Comply with rules and regulations, standards and procedures adopted by the state records board and the state archivist pursuant to the provisions of this act.

History: L. 1981, ch. 331, § 8; July 1.



45-409 Local agencies to cooperate.

45-409. Local agencies to cooperate. Each local agency shall:

(a) Give careful consideration to the recommended retention and disposition schedules prepared by the state archivist when considering the disposition of government records and comply with all statutes governing the disposition of government records.

(b) Cooperate with efforts by the state archivist or representatives of the state archivist to inspect government records and the conditions in which they are stored, to prepare comprehensive inventories of government records, to microfilm noncurrent government records with enduring value and to improve the arrangement, storage and physical condition of noncurrent government records with enduring value in accordance with appropriate archival techniques.  Local agencies shall not be required to provide funds or staff time for these purposes, but they shall give careful consideration to requests and recommendations made by the state archivist.

History: L. 1981, ch. 331, § 9; July 1.



45-410 Legislative records; legislative coordinating council control.

45-410. Legislative records; legislative coordinating council control. The state records board shall have no control over the disposition of legislative records.  Subject to the approval of the legislative coordinating council, those records with enduring value as determined by the state archivist may be transferred to the state archives.  Recommended retention and disposition schedules for legislative records may be prepared by the state archivist.  The correspondence and other papers of an individual legislator shall be considered the personal property of the individual legislator.

History: L. 1981, ch. 331, § 10; July 1.



45-411 Judicial records; supreme court rules.

45-411. Judicial records; supreme court rules. The state records board shall have no control over the disposition of judicial records. The supreme court shall make appropriate rules regarding the preservation or disposition of state judicial records, including appellate, district and other courts.

History: L. 1981, ch. 331, § 11; July 1.



45-412 Microphotographic or optical disc copies of records; image recognition and information storage systems; original record destruction, when.

45-412. Microphotographic or optical disc copies of records; image recognition and information storage systems; original record destruction, when. (a) The state archivist shall prepare recommendations, to be approved by the state records board, based on the current standards of the federal government and the American national standards institute, for the quality of film or optical disc, proper arrangement of materials, suitable filming or other image reproduction techniques and equipment, quality of photographic or optical disc images, film processing results, and film or optical disc storage conditions which should be achieved or utilized by state and local agencies in making microphotographic or optical disc copies of government records with enduring value pursuant to K.S.A. 12-122, 19-250 or 75-3506, and amendments thereto, and for information recorded and stored using an image recognition and information storage system. Whenever microphotographic or optical disc copies of records with enduring value fail to meet the standards recommended by the state archivist and approved by the state records board, the state archivist shall urge state and local agencies to retain the original records.

(b) Whenever photographs, microphotographs or other reproductions on film or optical disc have been prepared pursuant to K.S.A. 75-3506, and amendments thereto, and have been placed in conveniently accessible files and provisions made for preserving, examining and using the same, and when a negative copy of the film or a master copy of the optical disc has been deposited in a secure place where it will not be subject to use except in making additional positive copies, any state agency, with the approval of the state records board or as authorized by the retention and disposition schedules, may cause the original records from which the photographs, microphotographs or other reproductions on film or optical disc have been made, or any part thereof, to be destroyed. Such records shall not be destroyed and shall be retained by the agency or transferred to the state archives or temporarily to another suitable place designated by the board, if the board judges such materials to have enduring value in their original form.

(c) Except as provided by subsection (b) of K.S.A. 12-120, and amendments thereto, whenever photographs, microphotographs or other reproductions on film have been prepared as provided in K.S.A. 12-122 or 19-250, and amendments thereto, and have been placed in conveniently accessible files and provisions made for preserving, examining and using the same, and when a negative copy of the film has been deposited in a secure place where it will not be subject to use except in making additional positive copies, a local agency may retain the original records in its custody at any suitable location, may deposit them in collections established pursuant to K.S.A. 12-1658 and 12-1660, and amendments thereto, or K.S.A. 19-2648 and 19-2649, and amendments thereto, or may dispose of the original records as provided in the retention and disposition schedules. If there are no relevant provisions in the retention and disposition schedules, the original records shall be offered to the state historical society prior to other disposition of them.

(d) The state historical society may prepare and deposit in the state archives a microfilm or other copy of any noncurrent government record which is retained by a state or local agency, unless public access to the record is restricted by statute or by administrative regulation authorized by statute.

History: L. 1981, ch. 331, § 12; L. 1988, ch. 71, § 2; L. 1989, ch. 269, § 1; L. 1996, ch. 157, § 4; Apr. 18.



45-413 Citation of act.

45-413. Citation of act. This act shall be known and may be cited as the government records preservation act.

History: L. 1981, ch. 331, § 13; July 1.



45-414 State archivist; duties; recommendations; certification by electronic signature; fees.

45-414. State archivist; duties; recommendations; certification by electronic signature; fees. (a) The state archivist shall prepare and present recommendations, to be approved by the state records board, based on national and professional standards as determined by the state archivist, for preservation processes for maintaining the authenticity of electronic government records.

(b) Electronic records maintained pursuant to subsection (a), when certified with the electronic signature of the state archivist, shall be considered to have all the legal force and effect as the original record.

(c) Reasonable fees may be charged for the preparation and certification of such electronic copies.

(d) This section shall be part of and supplemental to the government records preservation act, K.S.A. 45-401 et seq.

History: L. 2010, ch. 5, § 1; Mar. 11.






Article 5 MISCELLANEOUS PROVISIONS

45-501 Records made on electronically-accessed media; authorization; conditions and procedures, application; notice to state records board.

45-501. Records made on electronically-accessed media; authorization; conditions and procedures, application; notice to state records board. (a) Whenever any state agency or local agency is required by law to make a record or to record any transaction or any instrument, paper or document, the making of such record on computer disk, tape or other electronically accessed media, in accordance with this section, shall be deemed to be recording or the making of the record as required by law.

(b) When any such records are made on computer disks, tapes or other electronically accessed media under this section, such records shall be maintained and adequate provisions shall be made for their preservation, examination and availability for ready use by those persons lawfully entitled to view them through the use of computer terminal displays, computer printouts, other computer-generated displays or other suitable facilities which may be made available at one or more locations designated by the state agency or local agency therefor. The capability to produce a computer printout or other printed version of such records stored on computer disks, tapes or other electronically accessed media shall be maintained by the state agency or local agency at all times so that such a printed copy of such records may be made available to persons lawfully entitled to view the records, subject to any applicable fees for such printed copies, from one or more locations designated by the state agency or local agency therefor. Each computer or other electronically accessed media system used to make records under this section shall include adequate security procedures and other provisions for a permanent record of all persons who have access to and make, amend or delete any records or other data in such system.

(c) No state agency or local agency which records or stores information on computer disks, tapes or other electronically accessed media shall be required to satisfy the standards and procedures imposed under this section, unless such records and information are records required by law and such records are not also made or maintained in another manner required or permitted by law. Each state agency or local agency which makes records or stores information on computer tapes, disks or other electronically accessed media in accordance with this section and which does not keep such records or information in another manner shall give written notice to the state records board thereof and shall identify all such records and information in such notice.

(d) As used in this section, the words and phrases set out in K.S.A. 45-402 and amendments thereto have the meanings ascribed to them in that section, unless the context requires a different meaning.

(e) This section shall be supplemental to existing statutes.

History: L. 1985, ch. 96, § 1; July 1.



45-502 Use of standard size paper for documents filed with state agencies and courts.

45-502. Use of standard size paper for documents filed with state agencies and courts. (a)  All state agencies and all courts of this state shall permit the filing of documents and pleadings, which are required, authorized or permitted by law, on standard size forms or paper and shall not require the filing of documents and pleadings on legal size forms or paper.

(b) On and after July 1, 1990, subject to the other provisions of this section, all documents and pleadings which are required, authorized or permitted by law to be filed with a state agency or a court of this state shall be filed on standard size forms or paper and legal size forms and paper shall not be used for that purpose.

(c) This section does not prohibit the use or filing of:

(1) Forms larger than standard size, if the forms are to be used for maintenance of accounting or bookkeeping records, for preparation of architectural or engineering drafts or documents, or for preparation of maps, graphs, charts or artwork;

(2) fan-fold paper designed for use in computer peripheral devices and forms, bond paper or legal pads which are perforated or otherwise designed to produce complete documents not larger than standard size;

(3) public records smaller than standard size, computer generated printouts, output from test measurements and diagnostic equipment, machine generated paper tapes, charts, graphs, tables, maps, diplomas, artwork and public records otherwise required to be nonstandard size or exempt by law;

(4) documents or pleadings authorized or permitted by any court of this state to be filed on nonstandard size forms or paper in order to avoid unnecessary cost or delay or to promote justice; or

(5) documents required by the federal government to be nonstandard size.

(d) Upon written application of any state agency, the secretary of administration may approve additional exemptions from the requirements of this section if, based upon such application, the secretary finds that the cost of compliance with such requirements is so great as to not be in the best interests of the state.

(e) Upon written application of any court of this state, the supreme court may approve additional exemptions from the requirements of this section if, based upon such application, the supreme court finds that compliance with such requirements would be contrary to the effective administration of justice.

(f) Each state agency and court of this state shall use its store of paper supplies, that exceed standard size and that are on hand on the effective date of this act, until such store of supplies is exhausted.  The secretary of administration and the director of printing shall provide assistance in form analysis and design to any state agency on request to assist in complying with the provisions of this act.

(g) As used in this section:

(1) "Standard size" means 8 1/2 x 11 inches or 21.59 x 27.94 centimeters.

(2) "State agency" means any state office, department, institution, commission, board or authority of this state.

History: L. 1988, ch. 324, § 1; July 1.









Chapter 46 LEGISLATURE

Article 1 GENERAL PROVISIONS

46-125 Privileges of members of the legislature in court proceedings.

46-125. Privileges of members of the legislature in court proceedings.    That from and after the fifteenth day preceding the day on which any regular or special session of the legislature of this state shall convene, and until the tenth day after adjournment is taken sine die, members of the legislature of this state shall not be required to appear in any court in this state and participate in the trial of any action therein pending, or the hearing of any motion, application or other proceeding in which such member is employed as attorney or interested as a party; and no such member shall be required to attend the taking of any depositions in any action pending in any court in this state in which he is employed during the whole of said period of time, except in cases where the court shall, in its discretion, make an order authorizing the taking of such deposition.

History: L. 1915, ch. 86, § 1; R.S. 1923, 46-125; L. 1927, ch. 233, § 1; March 11.



46-126 Continuance of cases.

46-126. Continuance of cases. That any member of the legislature who may have a case pending in any court in this state, may have the same continued until the legislature shall adjourn sine die in the manner hereafter provided for.

History: L. 1915, ch. 86, § 2; Jan. 28; R.S. 1923, 46-126.



46-127 Judicial notice of personnel of legislature; waiver of privilege.

46-127. Judicial notice of personnel of legislature; waiver of privilege. That all judges of the courts of this state shall take judicial notice of the personnel of the legislature, and it shall be the duty of said judge to continue the trial of any cause in which any member of the legislature appears as attorney of record or party, so that said cause shall not be tried and no motion, application or other proceedings shall be taken or heard or judgment rendered therein during a period beginning fifteen days before the legislature convenes and until the expiration of ten days after the legislature shall have adjourned sine die, unless such privilege is waived in open court or in writing by such member.

History: L. 1915, ch. 86, § 3; R.S. 1923, 46-127; L. 1927, ch. 233, § 2; March 11.



46-127a When judgment and order to be null and void.

46-127a. When judgment and order to be null and void. Any judgment obtained in any cause tried contrary to the provisions of this act, and every order made by any court contrary to the provisions of this act, shall be null and void.

History: L. 1927, ch. 233, § 3; March 11.



46-128 Deposition; power of judge to prevent abuse of privileges.

46-128. Deposition; power of judge to prevent abuse of privileges. Any deposition taken during the time mentioned and referred to in K.S.A. 46-125, without leave of court shall not be read in evidence on behalf of the party taking the same without the consent of any such attorney: Provided, That the judge shall have full discretionary power to prevent any abuse of the privileges herein granted.

History: L. 1915, ch. 86, § 4; Jan. 28; R.S. 1923, 46-128.



46-134a Senate ways and means and house appropriations committees; continuing committees; meetings; visiting state institutions; compensation and expense allowances.

46-134a. Senate ways and means and house appropriations committees; continuing committees; meetings; visiting state institutions; compensation and expense allowances. The committee on ways and means of the senate and the committee on appropriations of the house of representatives of the legislature of the state of Kansas shall be continuing committees of the legislature during the terms for which the members are appointed and shall hold meetings as may be necessary until the convening of the next regular session of the legislature. In the event of a vacancy on the senate committee on ways and means, a successor shall be appointed as members of senate committees are appointed, and in the event of a vacancy on the house committee on appropriations the speaker of the house shall appoint a successor.

At any time following the adjournment of the legislature in each odd-numbered year and until the convening of the ensuing session of the legislature in even-numbered years each such committee or subcommittees thereof may, on call of the chairperson, meet and visit the various institutions for the purpose of acquiring information concerning the conditions, needs, and requirements of such institutions.

Any member of such committees or subcommittees attending a meeting authorized by this section, shall receive compensation and travel expenses and subsistence expenses or allowances as provided in K.S.A. 75-3212 and amendments thereto.

All vouchers of any member of each committee and all expense vouchers shall be approved by the chairperson or vice-chairperson thereof. Compensation, allowances and expenses authorized under this section shall be paid from funds specifically appropriated for such purpose or, in the absence of such specific appropriation, from funds appropriated for legislative expense.

History: L. 1955, ch. 257, § 1; L. 1961, ch. 251, § 1; L. 1963, ch. 281, § 1; L. 1968, ch. 208, § 7; L. 1969, ch. 250, § 5; L. 1973, ch. 157, § 3; L. 1979, ch. 163, § 1; L. 1987, ch. 196, § 1; Feb. 19.



46-137a Compensation and expenses of legislators; increases.

46-137a. Compensation and expenses of legislators; increases. In addition to the compensation provided for by K.S.A. 46-137b, 46-137e and 75-3212, and amendments thereto, each member of the legislature shall receive the following amounts:

(a) The sum of $88.66 per calendar day for service at any regular or special session, except as otherwise provided in subsection (e);

(b) the sum of $109 per calendar day for subsistence allowance for any regular or special session of the legislature, except that if the amounts allowable for the capital city of Kansas under applicable federal law and regulations to employees of the executive branch of the federal government for per diem expenses, while away from home but serving in the United States, are amounts which total greater than $109, then each member of the legislature shall receive such greater total amount per calendar day for subsistence allowance for any regular or special session of the legislature;

(c) an allowance of $354.15 for the two-week period which coincides with the biweekly payroll period which includes April 1st and for each of the 19 ensuing two-week periods thereafter, to defray expenses incurred between sessions of the legislature for postage, telephone, office and other incidental expenses, except as otherwise provided in subsection (f);

(d) an allowance for mileage in an amount equal to the rate per mile prescribed under the provisions of K.S.A. 75-3203a, and amendments thereto, multiplied by the number of miles traveled by the usual route in going to and returning from the member's place of residence for any regular or special session of the legislature. Such mileage allowances shall be paid for not to exceed the equivalent of one trip for each full week occurring between convening and adjournment sine die in any regular or special session. The mileage allowance provided under the provisions of this subsection shall not be subject to the restrictions relating to the use of vehicles prescribed by K.S.A. 75-3203 and 75-3203a, and amendments thereto, but shall only be allowed for trips actually made. Compensation and subsistence allowance shall not be allowed under the provisions of subsections (a) and (b) of this section during any period in which the legislature is adjourned for more than two days, Sundays excepted; and

(e) whenever the rates of compensation of the pay plan for persons in the classified service under the Kansas civil service act are increased for payroll periods chargeable to fiscal years commencing after June 30, 2009, the rate of compensation per calendar day for members of the legislature for service at any regular or special session of the legislature shall be increased on the effective date of any such pay plan increase by an amount computed by multiplying the average of the percentage increases in all steps of such pay plan by the rate of compensation per calendar day which is authorized by this section for service at any regular or special session of the legislature for the day upon which such increase is computed.

(f) Whenever the rates of compensation of the pay plan for persons in the classified service under the Kansas civil service act are increased for payroll periods chargeable to fiscal years commencing after June 30, 2009, the allowance provided for each member of the legislature by subsection (c) to defray expenses incurred between sessions of the legislature for postage, telephone, office and other incidental expenses for each of the two-week periods specified by subsection (c) shall be increased on the effective date of any such pay plan increase by an amount computed by multiplying the average of the percentage increases in all steps of such pay plan by the allowance provided to defray such expenses for each such two-week period as provided by this section.

History: L. 1972, ch. 153, § 51; L. 1974, ch. 384, § 3; L. 1974, ch. 361, § 61; L. 1975, ch. 269, § 2; L. 1978, ch. 350, § 2; L. 1979, ch. 285, § 5; L. 1985, ch. 278, § 13; L. 1987, ch. 197, § 1; L. 1992, ch. 296, § 11; L. 1995, ch. 256, § 11; L. 1998, ch. 196, § 3; L. 2008, ch. 159, § 13; June 15.



46-137b Same; additional compensation for legislative officers; increases.

46-137b. Same; additional compensation for legislative officers; increases. (a) In addition to the compensation provided for by K.S.A. 46-137a and 75-3212, and amendments thereto, and any other statute, and except as otherwise provided by subsection (b):

(1) The president of the senate and the speaker of the house of representatives shall each receive an allowance at a biweekly pay rate of $539.97 during their terms of office as speaker and president, which compensation shall be for additional services performed in connection with discharging the duties assigned to the respective positions;

(2) the speaker pro tem of the house of representatives, the vice president of the senate, the assistant majority leaders of the senate and house of representatives and the assistant minority leaders of the senate and house of representatives shall each receive an allowance at a biweekly pay rate of $275.59 during their respective terms of office which compensation shall be for additional services performed in connection with discharging the duties assigned to the respective positions;

(3) the chairperson of the senate committee on ways and means and the chairperson of the house committee on appropriations shall each receive an allowance at a biweekly pay rate of $434.23 during their respective terms of office, which compensation shall be for additional services performed in connection with discharging the duties assigned to the respective positions; and

(4) the majority and minority leaders of the senate and the house of representatives shall each receive an allowance at a biweekly pay rate of $487.14 during their respective terms of office, which compensation shall be for additional services performed in connection with discharging the duties assigned to the respective positions.

(b) Whenever the rates of compensation of the pay plan for persons in the classified service under the Kansas civil service act are increased for payroll periods chargeable to fiscal years commencing after June 30, 2009, the biweekly pay rate of officers of the legislature specified in subsection (a) shall be increased on the effective date of any such pay plan increase by an amount computed by multiplying the average of the percentage increases in all steps of such pay plan by the biweekly pay rate of such officers which is being received as provided by law and which is in effect prior to the effective date of such pay plan increase.

History: L. 1972, ch. 153, § 52; L. 1973, ch. 157, § 4; L. 1974, ch. 361, § 62; L. 1985, ch. 278, § 14; L. 1987, ch. 196, § 2; L. 1987, ch. 197, § 2; L. 1992, ch. 296, § 12; L. 1995, ch. 256, § 12; L. 1998, ch. 196, § 4; L. 2008, ch. 159, § 14; June 15.



46-137c Same; warrants for payment of compensation and expenses.

46-137c. Same; warrants for payment of compensation and expenses. Expenditures to carry out K.S.A. 46-137a and 46-137b shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairman or vice-chairman of the legislative coordinating council. Allowances under subsection (c) of K.S.A. 46-137a or any amendments thereto and compensation under K.S.A. 46-137b or any amendments thereto shall be payable on the first day of the month following the month for which the allowance or compensation is due.

History: L. 1973, ch. 211, § 11; L. 1975, ch. 269,§ 3; July 1.



46-137d Application of 46-137a, 46-137b, 46-137e and 75-3212.

46-137d. Application of 46-137a, 46-137b, 46-137e and 75-3212. Nothing in K.S.A. 46-137a, 46-137b, 46-137e and K.S.A. 75-3212 and amendments thereto, shall be deemed to prevent payment after January 12, 1981, of compensation and allowances to any member of the legislature for services rendered or incurred prior to such date, at the rates then applicable thereto, as a member of a legislative committee or as an officer or member of any council, commission, authority, board or any other agency or instrumentality of the state. Whenever in the statutes of this state there is provision for any person to receive compensation or expenses as provided in K.S.A. 75-3212 and amendments thereto, or words of like effect, such compensation or expenses, or both, shall be received by such persons at the rates and in the amounts provided in K.S.A. 75-3212 and amendments thereto.

History: L. 1973, ch. 211, § 12; L. 1975, ch. 269, § 4; L. 1979, ch. 285, § 6; Jan. 12, 1981.



46-137e Additional compensation and allowances for certain officers and members of the legislature.

46-137e. Additional compensation and allowances for certain officers and members of the legislature. (a) The officers specified in K.S.A. 46-137b and amendments thereto shall, in addition to all other compensation and expense allowances authorized by law, receive compensation at the rate specified in clause (a) of K.S.A. 75-3212 and subsistence allowances at the rates specified in clauses (b) and (c) of K.S.A. 75-3212, for each day (or part thereof) in the performance of the duties of their respective offices in Topeka and in addition thereto the mileage allowance specified in clause (d) of said K.S.A. 75-3212.

(b) When authorized by the legislative coordinating council to attend to any legislative business in Topeka when the legislature is not in session, members of the legislature not specified in subsection (a) of this section shall, in addition to all other compensation and expenses authorized by law, receive compensation, subsistence and mileage allowances in the amounts specified in K.S.A. 75-3212.

(c) No compensation or subsistence or mileage allowances shall be paid under this section for any day that a member is entitled to receive compensation under K.S.A. 46-137a or K.S.A. 75-3212.

History: L. 1973, ch. 211, § 15; L. 1975, ch. 269,§ 5; July 1.



46-142 Preorganizational meetings of members-elect; selection of candidates for offices of senate and house; election of majority and minority leaders; secretary of state as temporary chairperson of each house; election of officers, when.

46-142. Preorganizational meetings of members-elect; selection of candidates for offices of senate and house; election of majority and minority leaders; secretary of state as temporary chairperson of each house; election of officers, when. (a) Persons elected to the house of representatives in 1976 for terms to commence in 1977, shall meet at the state capitol in Topeka on the first Monday in December in 1976, and such members-elect shall convene at 10 o'clock a.m. in the house of representatives. The secretary of state or an assistant or deputy assistant designated by the secretary of state shall call the meeting to order, and shall call the roll of the members-elect from the list certified by the state board of canvassers as provided in K.S.A. 25-3206 et seq. and shall thereupon appoint one of the members-elect to be temporary chairperson of the meeting. Upon adjournment, on the same day, the members-elect of the majority and minority parties of the house of representatives shall caucus and nominate, respectively, their candidates for speaker and speaker pro tem of the house of representatives for the next ensuing biennium, and select, respectively, their majority leader, minority leader, and other caucus or party officers. Such bodies of members-elect may determine such other matters as their parties shall deem necessary and proper and as will aid the legislature in organizing and performing its functions as soon as possible after the legislature is convened. In each even-numbered year thereafter, the members-elect of the house of representatives shall meet and caucus in the same manner and take such actions as hereinbefore indicated.

(b) Persons elected to the senate in 1976 for terms to commence in 1977 shall meet at the state capitol in Topeka on the first Monday in December in 1976, and such members-elect shall convene at 10 o'clock a.m. in the senate chamber. The secretary of state or an assistant or deputy assistant designated by the secretary of state shall call the meeting to order, and shall call the roll of the members-elect from the list certified by the state board of canvassers and shall thereupon appoint one of the members-elect to be temporary chairperson of the meeting. Upon adjournment, on the same day, the members-elect of the majority and minority parties of the senate shall caucus and nominate their candidates, respectively, for president and vice-president of the senate for the next ensuing four years and select, respectively, their majority leader, minority leader, and other caucus or party officers. Such bodies of members-elect may determine such other matters as their parties shall deem necessary and proper and as will aid the legislature in organizing and performing its functions as soon as possible after the legislature is convened. In each fourth year after 1976, the members-elect of the senate shall meet and caucus in the same manner and take such actions as hereinbefore indicated.

(c) The secretary of state, or an assistant or deputy assistant designated by the secretary of state, shall serve as temporary chairperson of the house of representatives from the moment of convening of the house of representatives until the speaker of the house of representatives has been duly elected and has taken his or her oath of office. The election of the speaker shall be the first order of business following the administration of oaths to the members.

(d) The secretary of state, or an assistant or deputy assistant designated by the secretary of state, shall serve as temporary chairperson of the senate from the moment of convening of the senate until the president of the senate has been duly elected and has taken his or her oath of office. The election of the president shall be the first order of business following the administration of oaths to the senators.

History: L. 1968, ch. 169, § 1; L. 1975, ch. 270, §1; July 1.



46-143 Same; notice by secretary of state, when; exception.

46-143. Same; notice by secretary of state, when; exception. When the secretary of state transmits the certificate of election to each of the members-elect to the legislature, there shall be enclosed therewith a notice of the preorganizational session. No candidate involved in an election contest shall be notified of any such meeting, nor shall any such candidate be eligible to attend.

History: L. 1968, ch. 169, § 2; L. 1975, ch. 270, §2; July 1.



46-144 Same; compensation and expenses.

46-144. Same; compensation and expenses. The members-elect who attend the preorganizational meeting shall receive compensation for their services and reimbursement for their expenses at the same rates as are provided by law for attendance at sessions of the legislature. Such compensation and expenses shall be paid from appropriations for expenses of the legislature.

History: L. 1968, ch. 169, § 3; L. 1973, ch. 211, § 10; L. 1975, ch. 270, § 3; July 1.



46-145 Authority of candidates for offices of president of senate and speaker of house and of majority and minority leaders; compensation and expenses.

46-145. Authority of candidates for offices of president of senate and speaker of house and of majority and minority leaders; compensation and expenses. The candidate for speaker of the house and the candidate for the president of the senate nominated at the caucuses of the majority parties in the respective houses as provided for in K.S.A. 46-142, and the majority and minority leaders selected at such caucuses shall thereafter until the succeeding legislature shall convene be authorized to establish offices in the house of representatives and in the senate, as the case may be, and proceed with all necessary tasks involving the organization and preparation of the legislature for business. These candidates for president of the senate and speaker of the house and majority and minority leaders, respectively, shall receive compensation and expenses for performance of duties referred to in this section at rates and in amounts provided for attendance at meetings of study committees.

History: L. 1968, ch. 169, § 4; L. 1973, ch. 157, § 5; L. 1975, ch. 270, § 4; July 1.



46-146a Orientation meetings for members-elect; leadership conferences; compensation and expenses.

46-146a. Orientation meetings for members-elect; leadership conferences; compensation and expenses. Orientation meetings for members-elect of the legislature shall be provided on the day or days following the preorganizational meeting provided for in K.S.A. 46-142, as determined by the legislative coordinating council. The candidates of the majority parties for speaker of the house and president of the senate and the majority and minority leaders of each house may call any members-elect to confer in Topeka concerning organization and activities of the ensuing legislative session at any time from the day following the preorganizational meeting until the convening of the next following regular session of the legislature. Members-elect attending orientation meetings or leadership conferences as provided in this section shall receive compensation, expenses and allowances as provided by law for attendance by members of the legislature at authorized meetings under K.S.A. 75-3212 and acts amendatory thereof or supplemental thereto.

History: L. 1975, ch. 270, § 7; July 1.



46-150 Employment of certain legislative officers and employees; compensation.

46-150. Employment of certain legislative officers and employees; compensation. The senate and the house of representatives, or either thereof, are each authorized to employ such officers and employees as may be necessary or appropriate. All such officers and employees shall receive compensation fixed by the legislative coordinating council, and the same shall not be subject to approval under any other act. All such officers and employees shall be in the unclassified service of the Kansas civil service act. The director of legislative administrative services shall prepare and maintain payrolls and personnel records for such officers and employees.

History: L. 1969, ch. 251, § 4; L. 1971, ch. 184, § 23; L. 1975, ch. 271, § 2; Feb. 3.



46-152 Preparation of vouchers and payrolls of legislators and legislative officers and employees in certain cases; selection of certain employees.

46-152. Preparation of vouchers and payrolls of legislators and legislative officers and employees in certain cases; selection of certain employees. (a) Except as may otherwise be provided by law, the director of legislative administrative services shall prepare vouchers for expenses and allowances and payrolls for members of the legislature, except for service as a member of the Kansas commission on interstate cooperation, the advisory committee to the Kansas commission on interstate cooperation, the legislative post-audit committee or the Kansas judicial council.

(b) The payroll of employees of the legislature paid from appropriations for legislative expense shall be approved by the revisor of statutes as to all such employees who work under the revisor's direction, by the secretary of state as to all such employees who work under the secretary of state's direction, by the  state librarian as to all such employees who work under his or her direction and by the director of legislative administrative services as to all other such employees of the legislature.

(c) Employees of the legislature working under each of the officers specified in subsection (b) of this section shall be selected by each of such officers respectively, subject to the approval of the legislative coordinating council. Each senator's personal secretary shall be selected by such senator. The senate or the house of representatives may provide for employment of specific officers of their respective houses.

(d) The department of administration shall render to the director of legislative administrative services such assistance as may be needed in the preparation of payrolls.

History: L. 1969, ch. 251, § 6; L. 1971, ch. 184, § 25; L. 1975, ch. 271, § 3; L. 1977, ch. 187, § 2; July 1.



46-153 Approval of vouchers for payment from legislative appropriations.

46-153. Approval of vouchers for payment from legislative appropriations. Expenditures of any amounts from appropriations for legislative expense shall be made only when vouchers therefor have been approved by either the president of the senate or the speaker of the house of representatives, in addition to any other approval required by law.

History: L. 1969, ch. 251, § 9; L. 1971, ch. 184, § 26; L. 1973, ch. 157, §6; L. 1975, ch. 271, § 4; Feb. 3.



46-155 Items of appropriation; limitations and exceptions.

46-155. Items of appropriation; limitations and exceptions. Except as provided in K.S.A. 40-3405 and K.S.A. 75-4704b, no item of appropriation, or combination of items of appropriation for the same purpose, shall be for a period greater than one (1) ensuing fiscal year in addition to the current fiscal year, except that in the case of capital improvements an item of appropriation, or combination of items of appropriation for the purpose of completing construction of a project may be for any period not exceeding the three (3) ensuing fiscal years in addition to the current fiscal year.

History: L. 1975, ch. 7, § 1; L. 1976, ch. 231, § 20; L. 1976, ch. 230, § 1; July 1.



46-156 Terms of members of the legislature; commencement.

46-156. Terms of members of the legislature; commencement. The regular terms of state representatives and senators shall commence on the second Monday of January of the year following election. Representatives shall be elected for two year terms. Senators shall be elected for four year terms.

History: G.S. 1868, ch. 36, § 61; R.S. 1923, 25-316; L. 1975, ch. 205, § 1; July 1.



46-157 Convening of legislature.

46-157. Convening of legislature. The senate and the house of representatives shall convene in regular session of the legislature annually at 2:00 o'clock p.m. of the second Monday of January.

History: L. 1975, ch. 205, § 2; July 1.



46-158 Legislative pages; compensation.

46-158. Legislative pages; compensation. Legislative pages shall receive remuneration having a value of not less than $5 per day. The director of legislative administrative services shall implement the provisions of this section. Any amount of remuneration having a value of more than $5 shall require approval by the legislative coordinating council.

History: L. 1979, ch. 285, § 4; L. 2012, ch. 5, § 1; Mar. 8.



46-159 Legislator's absence from employment to be treated as continuous service for retirement purposes.

46-159. Legislator's absence from employment to be treated as continuous service for retirement purposes. When a member of the legislature is or has been absent or on leave from such member's employment on or after January 1, 1977, due to attendance at a regular or special session of the legislature or at a legislative committee or subcommittee meeting authorized by law or by the legislative coordinating council, the period of time the member is so absent or on leave shall be treated by the member's employer as a period of continuous employment for which the member shall receive full credit as service for the purpose of any pension, retirement or retired pay, annuity or other similar periodic payment plan based on the member's service in employment.

History: L. 1980, ch. 151, § 1; April 26.



46-160 Resignation of member of senate or house of representatives; filing of notice; duty of secretary of state.

46-160. Resignation of member of senate or house of representatives; filing of notice; duty of secretary of state. Any member of the senate or house of representatives resigning from such office shall file a written notice of such resignation in the office of the secretary of state. Such notice of resignation shall state the effective date of the resignation. Upon receiving such notice of resignation, the secretary of state shall notify the governor and the president of the senate if the person is a member of the senate or the speaker of the house of representatives if the person is a member of the house of representatives. The secretary of state shall notify the county chairperson of the political party required to call the convention for the selection of a person to be appointed to fill the vacancy occasioned by such resignation as required by K.S.A. 25-3902, and amendments thereto. The secretary of state shall notify the chairperson of the political party of each county, all or part of which, is located within the district of the officer resigning from office.

History: L. 1983, ch. 119, § 1; L. 1990, ch. 130, § 10; L. 1999, ch. 64, § 3; July 1.



46-161 Compensation; expense allowances and mileage of legislators attending meetings of senate or house.

46-161. Compensation; expense allowances and mileage of legislators attending meetings of senate or house. Members of the legislature attending a meeting called to fill a vacancy as provided by rules of the senate or rules of the house of representatives, or attending a meeting of the senate called for whatever reason by the president or attending a meeting of the house of representatives called for whatever reason by the speaker shall receive compensation, expense allowances and mileage as provided by K.S.A. 75-3212 and any amendments thereto.

History: L. 1974, ch. 214, § 1; L. 1976, ch. 234, § 1; April 13.






Article 2 STATE GOVERNMENTAL ETHICS

46-214a Title.

46-214a. Title. K.S.A. 46-215 through 46-293 and K.S.A. 46-237a, and amendments thereto, shall be known and may be cited as the state governmental ethics law.

History: L. 1998, ch. 29, § 3; July 1.



46-215 Application of definitions.

46-215. Application of definitions. As used in K.S.A. 46-215 to 46-280, inclusive, and any amendments thereto, and K.S.A. 46-248a, unless the context otherwise requires, the words and terms defined in K.S.A. 46-216 to 46-231, inclusive, and any amendments thereto, shall have the meanings therein ascribed thereto.

History: L. 1974, ch. 353, § 1; L. 1981, ch. 171, § 42; July 1.



46-216 "Compensation" defined.

46-216. "Compensation" defined. "Compensation" means any money, thing of value, or economic benefit conferred on, or received by, any person in return for services rendered, or to be rendered, by such person or another.

History: L. 1974, ch. 353, § 2; March 28.



46-217 "Economic opportunity" defined.

46-217. "Economic opportunity" defined. "Economic opportunity" means any purchase, sale, lease, contract, option, or other transaction or arrangement involving property or services wherein a state officer or employee or candidate for state office may gain a personal economic benefit, but not including any gift.

History: L. 1974, ch. 353, § 3; March 28.



46-218 "Preceding calendar year" defined.

46-218. "Preceding calendar year" defined. "Preceding calendar year" shall have its usual meaning, except that in the case of candidates and individuals newly appointed to state office or employment, it shall mean the twelve (12) months immediately preceding a required filing date.

History: L. 1974, ch. 353, § 4; March 28.



46-219 "Legislative matter" defined.

46-219. "Legislative matter" defined. "Legislative matter" means any bill, resolution, nomination, or other issue or proposal pending before the legislature or any committee, subcommittee, or council thereof.

History: L. 1974, ch. 353, § 5; March 28.



46-220 "Legislator" defined.

46-220. "Legislator" defined. "Legislator" means a member or member-elect of the legislature.

History: L. 1974, ch. 353, § 6; March 28.



46-221 State officer or employee, candidate and state officer elect defined.

46-221. State officer or employee, candidate and state officer elect defined. (a) "State officer or employee" means (1) any individual who is an elected or appointed state officer, (2) any individual who is in the classified service or unclassified service of the Kansas civil service act, (3) all officers and employees of the legislative branch and of the governor's office, irrespective of how compensated or period of employment, and (4) any individual who receives monthly or semimonthly compensation for services from the state or any state agency. State officer or employee does not include any justice or commissioner of the supreme court or judge of the judicial branch or employee or officer of the judicial branch or any member of a board, council or commission who is appointed by the supreme court or who is elected or appointed to exercise duties pertaining to functions of the judicial branch, when such person is engaged in performing a function or duty for the judicial branch. Also, state officer or employee does not include any appointed member of an advisory council, commission or board, who serves without compensation other than amounts for expense allowances or reimbursement of expenses as provided for in subsection (e) of K.S.A. 75-3223 and amendments thereto, when such member is engaged in performing a function or duty for such council, commission or board.

(b) "Candidate" means an individual who: (1) Appoints a treasurer or a candidate committee; (2) makes a public announcement of intention to seek nomination or election to state office; (3) makes any expenditure or accepts any contribution for the purpose of influencing such person's nomination or election to any state office; or (4) files a declaration or petition to become a candidate for state office.

(c) "State officer elect" means an individual who has been elected to state office or appointed to fill a vacancy in a state office but who has not yet taken the oath of office.

History: L. 1974, ch. 353, § 7; L. 1975, ch. 272, § 1; L. 1978, ch. 332, § 29; L. 1995, ch. 172, § 1; July 1.



46-222 "Lobbyist" defined; exceptions.

46-222. "Lobbyist" defined; exceptions. (a) "Lobbyist" means: (1) Any person employed in considerable degree for lobbying; (2) any person formally appointed as the primary representative of an organization or other person to lobby in person on state-owned or leased property; or (3) any person who makes expenditures in an aggregate amount of $1,000 or more, exclusive of personal travel and subsistence expenses, in any calendar year for lobbying.

(b) "Lobbyist" shall not include: (1) Any state officer or employee engaged in carrying out the duties of their office; (2) the employer of a lobbyist, if such lobbyist has registered the name and address of such employer under K.S.A. 46-265, and amendments thereto; (3) any nonprofit organization which has qualified under 501(c)(3) of the internal revenue code of 1986, as amended, which is interstate in its operations and of which a primary purpose is the nonpartisan analysis, study or research of legislative procedures or practices and the dissemination of the results thereof to the public, irrespective of whether such organization may recommend a course of action as a result of such analysis, study or research; (4) any justice or commissioner of the supreme court or judge of the judicial branch or employee or officer of the judicial branch or, any member of a board, council or commission who is appointed by the supreme court or who is elected or appointed to exercise duties pertaining to functions of the judicial branch, when such person is engaged in performing a function or duty for the judicial branch; or (5) any appointed member of an advisory council, commission or board, who serves without compensation other than amounts for expense allowances or reimbursement of expenses as provided for in K.S.A. 75-3223(e), and amendments thereto, when such member is engaged in performing a function or duty for such council, commission or board.

History: L. 1974, ch. 353, § 8; L. 1975, ch. 272, § 2; L. 1991, ch. 150, § 23; L. 2015, ch. 85, § 12; July 1.



46-223 "Person" defined.

46-223. "Person" defined. "Person" means an individual, proprietorship, partnership, limited partnership, association, trust, estate, business trust, group, or corporation, whether or not operated for profit, or a governmental agency unit, or subdivision.

History: L. 1974, ch. 353, § 9; March 28.



46-224 "State agency" and "rules and regulations" defined.

46-224. "State agency" and "rules and regulations" defined. (a) "State agency" means the legislature, legislators, legislative committees and councils and all executive departments, institutions, offices, officers, commissions, boards and authorities of the state, but does not include municipalities and other political subdivisions.

(b) "Rules and regulations" means rules and regulations required by law to be filed with the secretary of state, and does not include rules adopted by the judicial branch or any court.

History: L. 1974, ch. 353, § 10; L. 1975, ch. 272, § 24; L. 1988, ch. 366, § 12; June 1.



46-225 "Lobbying" defined; exceptions; employment of legislator as a lobbyist prohibited.

46-225. "Lobbying" defined; exceptions; employment of legislator as a lobbyist prohibited. (a) "Lobbying" means: (1) Promoting or opposing in any manner action or nonaction by the legislature on any legislative matter or the adoption or nonadoption of any rule and regulation by any state agency; or

(2) entertaining any state officer or employee or giving any gift, honorarium or payment to a state officer or employee in an aggregate value of $40 or more within any calendar year, if at any time during such year the person supplying the entertainment, gifts, honoraria or payments has a financial interest in any contract with, or action, proceeding or other matter before the state agency in which such state officer or employee serves, or if such person is the representative of a person having such a financial interest.

(c) "Lobbying" does not include any expenditure from amounts appropriated by the legislature for official hospitality.

(d) "Lobbying" does not include representation of a claimant on a claim filed by the claimant under K.S.A. 46-907 and 46-912 to 46-919, inclusive, and amendments thereto in proceedings before the joint committee on special claims against the state.

(e) "Lobbying" does not include bona fide personal or business entertaining.

(f) No legislator may be hired as a lobbyist to represent anyone before any state agency.

History: L. 1974, ch. 353, § 11; L. 1975, ch. 272, § 3; L. 1981, ch. 171, § 43; L. 1991, ch. 150, § 24; July 1.



46-226 "Representation case" defined.

46-226. "Representation case" defined. "Representation case" means the representation of any person, client, principal, or third person, with compensation, in any matter before any state agency where the action or non-action of the state agency involves the exercise of substantial discretion; but representation case does not mean or include (a) any communication initiated by a legislator on behalf of a constituent or other member of the public for which no compensation is received or to be received, or (b) preparation and filing of tax returns or other governmental forms, or (c) participation in tax audit negotiations, or (d) any activity of a state officer or employee in carrying out the duties of his or her office or employment, or (e) a preliminary inquiry by any person into a matter before a state agency.

History: L. 1974, ch. 353, § 12; L. 1975, ch. 272, § 4; July 1.



46-227 "Associated person" defined.

46-227. "Associated person" defined. "Associated person" means a person associated with a state officer or employee in a partnership, limited partnership, association or professional service corporation as a partner or officer.

History: L. 1974, ch. 353, § 13; L. 1975, ch. 272, § 5; July 1.



46-228 "Special interest" defined.

46-228. "Special interest" defined. "Special interest" means an interest of any person as herein defined (1) concerning action or non-action by the legislature on any legislative matter affecting such person as distinct from affect upon the people of the state as a whole, or (2) in the action or non-action of any state agency or state officer or employee upon any matter affecting such person as distinct from affect upon the people of the state as a whole.

History: L. 1974, ch. 353, § 14; March 28.



46-229 "Substantial interest" and "client or customer" defined.

46-229. "Substantial interest" and "client or customer" defined. "Substantial interest" means any of the following:

(a) If an individual or an individual's spouse, either individually or collectively, has owned within the preceding 12 months a legal or equitable interest exceeding $5,000 or 5% of any business, whichever is less, the individual has a substantial interest in that business.

(b) If an individual or an individual's spouse, either individually or collectively, has received during the preceding calendar year compensation which is or will be required to be included as taxable income on federal income tax returns of the individual and spouse in an aggregate amount of $2,000 from any business or combination of businesses, the individual has a substantial interest in that business or combination of businesses.

(c) If an individual or an individual's spouse, either individually or collectively, has received directly or indirectly in the preceding 12 months, gifts or honoraria having an aggregate value of $500 or more from any person, the individual has a substantial interest in that person. If a gift is received for which the value is unknown, the individual shall be deemed to have a substantial interest in the donor. A substantial interest does not exist under this subsection by reason of: (1) A gift or bequest received as the result of the death of the donor; (2) a gift from a spouse, parent, grandparent, sibling, aunt or uncle; or (3) acting as a trustee of a trust for the benefit of another.

(d) If an individual or an individual's spouse holds the position of officer, director, associate, partner or proprietor of any business, the individual has a substantial interest in that business, irrespective of the amount of compensation received by the individual or individual's spouse.

(e) If an individual or an individual's spouse receives compensation which is a portion or percentage of each separate fee or commission paid to a business or combination of businesses, the individual has a substantial interest in any client or customer who pays fees or commissions to the business or combination of businesses from which fees or commissions the individual or the individual's spouse, either individually or collectively, received an aggregate of $2,000 or more in the preceding calendar year.

As used in this subsection, "client or customer" means a business or combination of businesses.

History: L. 1974, ch. 353, § 15; L. 1983, ch. 172, § 1; L. 1984, ch. 189, § 1; L. 1987, ch. 198, § 1; July 1.



46-230 "Business" defined.

46-230. "Business" defined. "Business" means any corporation, association, partnership, proprietorship, trust, joint venture, or a governmental agency unit, or a governmental subdivision and every other business interest, including ownership or use of land for income.

History: L. 1974, ch. 353, § 16; L. 1982, ch. 218, § 1; July 1.



46-231 "Contract" defined.

46-231. "Contract" defined. "Contract" means any agreement including but not limited to sales and conveyances of real and personal property and agreements for the performance of services.

History: L. 1974, ch. 353, § 17; March 28.



46-232 Lobbying by state officer or employee; prohibited acts; exception.

46-232. Lobbying by state officer or employee; prohibited acts; exception. No state officer or employee shall engage in lobbying his own state agency, if he accepts compensation specifically attributable to such lobbying, other than that provided for the performance of his official duties. Nothing in this section shall prohibit a state officer or employee from lobbying without compensation other than that which he is entitled to receive for performance of his official duties.

History: L. 1974, ch. 353, § 18; March 28.



46-233 Contracts involving state officer or employee or legislator; prohibited acts, exceptions; challenging constitutionality of legislative action or enactment by legislator; prohibited acts.

46-233. Contracts involving state officer or employee or legislator; prohibited acts, exceptions; challenging constitutionality of legislative action or enactment by legislator; prohibited acts. (a) (1) No state officer or employee shall in the capacity as such officer or employee be substantially involved in the preparation of or participate in the making of a contract with any person or business by which such officer or employee is employed or in whose business such officer or employee or any member of such officer's or employee's immediate family has a substantial interest and no such person or business shall enter into any contract where any state officer or employee, acting in such capacity, is a signatory to, has been substantially involved in the preparation of or is a participant in the making of such contract and is employed by such person or business or such officer or employee or any member of such officer's or employee's immediate family has a substantial interest in such person or business.

(2) Except as otherwise provided in this subsection, whenever any individual has participated as a state officer or employee in the making of any contract with any person or business, such individual shall not accept employment with such person or business as an employee, independent contractor or subcontractor until two years after performance of the contract is completed or until two years after the individual terminates employment as a state officer or employee, whichever is sooner. This prohibition on accepting employment shall not apply in any case where a state officer or employee who participated in making a contract while employed by the state of Kansas is laid off or scheduled to be laid off from any state position on or after July 1, 2002. As used in this subsection (a)(2), "laid off" and "layoff" mean a state officer or employee in the classified service under the Kansas civil service act, being laid off under K.S.A. 75-2948, and amendments thereto.

(b) No individual shall, while a legislator or within one year after the expiration of a term as legislator, be interested pecuniarily, either directly or indirectly, in any contract with the state, which contract is funded in whole or in part by any appropriation or is authorized by any law passed during such term, except that the prohibition of this subsection (b) shall not apply to any contract interest in relation to which a disclosure statement is filed as provided by K.S.A. 46-239, and amendments thereto.

(c) No individual, while a legislator or within one year after the expiration of a term as a legislator, shall represent any person in a court proceeding attacking any legislative action taken or enactment made during any term such individual served as a legislator as being unconstitutional because of error in the legislative process with respect to such action or enactment unless such legislator voted no upon the enactment of the measure and declared on the record, during such term, that such legislation was unconstitutional. The prohibition of this subsection (c) shall not apply to a current or former legislator charged with a violation of such legislative action or enactment.

(d) Subsections (a) and (b) shall not apply to the following:

(1) Contracts let after competitive bidding has been advertised for by published notice; and

(2) contracts for property or services for which the price or rate is fixed by law.

(e) When used in this section:

(1) "Substantial interest" shall have the same meaning ascribed thereto by K.S.A. 46-229, and amendments thereto, and any such interest held within the preceding 12 months of the act or event of participating in the preparation of making a contract.

(2) "Substantially involved in the preparation or participate in the making of a contract" means having approved or disapproved a contract or having provided significant factual or specific information or advice or recommendations in relation to the negotiated terms of the contract.

History: L. 1974, ch. 353, § 19; L. 1975, ch. 272, § 6; L. 1983, ch. 172, § 9; L. 1991, ch. 150, § 25; L. 1995, ch. 77, § 1; L. 1996, ch. 255, § 9; L. 1997, ch. 155, § 2; L. 2000, ch. 152, § 8; L. 2003, ch. 149, § 32; July 1.



46-234 Restrictions on appointments of state officers to other state offices.

46-234. Restrictions on appointments of state officers to other state offices. No elected state officer shall within one year after the expiration of such officer's last term receive any civil appointment to a state office which was created by law during the last term for which such person had been elected, and all such appointments shall be void. Upon resignation by an elected state officer, such person may be appointed to any elective state office to fill a vacancy. As used in this section, the term "civil appointment to a state office" shall not include an additional district judge position created by K.S.A. 20-355, and amendments thereto, or an additional court of appeals judge position created by K.S.A. 20-3002, and amendments thereto.

History: L. 1974, ch. 353, § 20; L. 1995, ch. 91, § 2; L. 2001, ch. 174, § 4; July 1.



46-235 Restrictions on compensation of state officers and employees.

46-235. Restrictions on compensation of state officers and employees.    No state officer or employee shall accept compensation for performance of official duties, other than that to which such person is entitled for such performance. No person shall pay or offer to pay any state officer or employee any compensation for performance of official duties, except a state officer or employee performing official duties in making payments to state officers and employees. The receipt of wages or salary from an individual's non-state employer during a period of service as a state officer or employee shall not be construed as compensation for performance of official duties.

History: L. 1974, ch. 353, § 21; March 28.



46-236 Certain solicitations by state officers and employees, candidates for state offices and state officers elect prohibited; exceptions.

46-236. Certain solicitations by state officers and employees, candidates for state offices and state officers elect prohibited; exceptions. No state officer or employee, candidate for state office or state officer elect shall solicit any economic opportunity, gift, loan, gratuity, special discount, favor, hospitality, or service from any person known to have a special interest, under circumstances where such officer, employee, candidate or state officer elect knows or should know that a major purpose of the donor in granting the same could be to influence the performance of the official duties or prospective official duties of such officer, employee, candidate or state officer elect.

Except when a particular course of official action is to be followed as a condition thereon, this section shall not apply to: (1) Any contribution reported in compliance with the campaign finance act; (2) a commercially reasonable loan or other commercial transaction in the ordinary course of business; (3) any solicitation for the benefit of any charitable organization which is required to file a registration statement with the secretary of state pursuant to K.S.A. 17-1761, and amendments thereto, or which is exempted from filing such statement pursuant to K.S.A. 17-1762, and amendments thereto, or for the benefit of any educational institution or such institution's endowment association, if such association has qualified as a nonprofit organization under paragraph (3) of subsection (c) of section 501 of the internal revenue code of 1986, as amended; (4) any solicitation for the benefit of any national nonprofit, nonpartisan organization established for the purpose of serving, informing, educating and strengthening state legislatures in all states of the nation; or (5) any solicitation for the benefit of any national, nonprofit organization established for the purpose of serving, informing and educating elected executive branch officials in all states of the nation.

History: L. 1974, ch. 353, § 22; L. 1975, ch. 272, § 7; L. 1995, ch. 172, § 2; L. 2000, ch. 124, § 1; July 1.



46-237 Gifts to state agencies, state officers and employees, candidates for state office and state officers elect; limitations and prohibitions; exceptions; hospitality; honoraria; gifts from foreign governments; reimbursement of legislators for travel and subsistence expenses by certain national and international organizations and foreign governments.

46-237. Gifts to state agencies, state officers and employees, candidates for state office and state officers elect; limitations and prohibitions; exceptions; hospitality; honoraria; gifts from foreign governments; reimbursement of legislators for travel and subsistence expenses by certain national and international organizations and foreign governments. (a) Except as provided by this section, no state officer or employee, candidate for state office or state officer elect shall accept, or agree to accept any (1) economic opportunity, gift, loan, gratuity, special discount, favor, hospitality or service having an aggregate value of $40 or more in any calendar year or (2) hospitality in the form of recreation having an aggregate value of $100 or more in any calendar year from any one person known to have a special interest, under circumstances where such person knows or should know that a major purpose of the donor is to influence such person in the performance of their official duties or prospective official duties.

(b) Except as provided by this section, no person with a special interest shall offer, pay, give or make any (1) economic opportunity, gift, loan, gratuity, special discount, favor, hospitality or service having an aggregate value of $40 or more in any calendar year or (2) hospitality in the form of recreation having an aggregate value of $100 or more in any calendar year to any state officer or employee, candidate for state office or state officer elect with a major purpose of influencing such officer or employee, candidate for state office or state officer elect in the performance of official duties or prospective official duties.

(c) No person licensed, inspected or regulated by a state agency shall offer, pay, give or make any economic opportunity, gift, loan, gratuity, special discount, favor, hospitality or service having an aggregate value of $40 or more in any calendar year to such agency or any state officer or employee, candidate for state office or state officer elect of that agency.

(d) Hospitality in the form of food and beverages is presumed not to be given to influence a state officer or employee, candidate for state office or state officer elect in the performance of official duties or prospective official duties, except when a particular course of official action is to be followed as a condition thereon.

(e) Except when a particular course of official action is to be followed as a condition thereon, this section shall not apply to:  (1) Any contribution reported in compliance with the campaign finance act; or (2) a commercially reasonable loan or other commercial transaction in the ordinary course of business.

(f) No state officer or employee shall accept any payment of honoraria for any speaking engagement except that a member of the state legislature or a part-time officer or employee of the executive branch of government shall be allowed to receive reimbursement in the preparation for and the making of a presentation at a speaking engagement in an amount fixed by the commission prior to the acceptance of the speaking engagement. Nothing in this section shall be construed to prohibit the reimbursement of state officers and employees for reasonable expenses incurred in attending seminars, conferences and other speaking engagements.

(g) The provisions of this section shall not be applicable to or prohibit the acceptance of gifts from governmental agencies of foreign nations except that any gift accepted from such foreign governmental agency, having an aggregate value of $100 or more, shall be accepted on behalf of the state of Kansas.

(h) No legislator shall solicit any contribution to be made to any organization for the purpose of paying for travel, subsistence and other expenses incurred by such legislator or other members of the legislature in attending and participating in meetings, programs and activities of such organization or those conducted or sponsored by such organization, but nothing in this act or the act of which this act is amendatory shall be construed to prohibit any legislator from accepting reimbursement for actual expenses for travel, subsistence, hospitality, entertainment and other expenses incurred in attending and participating in meetings, programs and activities sponsored by the government of any foreign nation, or any organization organized under the laws of such foreign nation or any international organization or any national, nonprofit, nonpartisan organization established for the purpose of serving, informing, educating and strengthening state legislatures in all states of the nation, when paid from funds of such organization and nothing shall be construed to limit or prohibit the expenditure of funds of and by any such organization for such purposes.

History: L. 1974, ch. 353, § 23; L. 1983, ch. 172, § 11; L. 1990, ch. 122, § 18; L. 1991, ch. 150, § 26; L. 1995, ch. 172, § 3; L. 1998, ch. 117, § 19; L. 2000, ch. 124, § 4; July 1.



46-237a Gifts to certain state officers, employees and members of boards and commissions; limitations and prohibitions; penalties.

46-237a. Gifts to certain state officers, employees and members of boards and commissions; limitations and prohibitions; penalties. (a) The provisions of this section shall apply to:

(1) The governor;

(2) the lieutenant governor;

(3) the governor's spouse;

(4) all officers and employees of the executive branch of state government; and

(5) all members of boards, commissions and authorities of the executive branch of state government.

(b) No person subject to the provisions of this section shall solicit or accept any gift, economic opportunity, loan, gratuity, special discount or service provided because of such person's official position, except:

(1) A gift having an aggregate value of less than $40 given at a ceremony or public function where the person is accepting the gift in such person's official capacity; or

(2) gifts from relatives or gifts from personal friends when it is obvious to the person that the gift is not being given because of the person's official position; or

(3) anything of value received by the person on behalf of the state that inures to the benefit of the state or that becomes the property of the state; or

(4) contributions solicited on behalf of a nonprofit organization which is exempt from taxation under paragraph (3) of subsection (c) of section 501 of the internal revenue code of 1986, as amended.

(c) No person subject to the provisions of this section shall solicit or accept free or special discount meals from a source outside of state government, except:

(1) Meals, the provision of which is motivated by a personal or family relationship or provided at events that are widely attended. An occasion is "widely attended" when it is obvious to the person accepting the meal that the reason for providing the meal is not a pretext for exclusive or nearly exclusive access to the person;

(2) meals provided at public events in which the person is attending in an official capacity;

(3) meals provided to a person subject to this act when it is obvious such meals are not being provided because of the person's official position;

(4) food such as soft drinks, coffee or snack foods not offered as part of a meal;

(5) any meal the value of which is $25 or less;

(6) meals provided to a person when the person's presence at the event or meeting at which the meal is provided serves a legitimate state purpose or interest and the agency of which such person is an officer or employee authorizes such person's attendance at such event or meeting; and

(7) meals provided to the governor's spouse and members of the governor's immediate family at the event or meeting at which the meal is provided serve a legitimate state purpose or interest.

(d) No person subject to the provisions of this section shall solicit or accept free or special discount travel or related expenses from a source outside state government, except:

(1) When it is obvious to the person accepting the same that the free or special discount travel and related expenses are not being provided because of the person's official position; or

(2) when the person's presence at a meeting, seminar or event serves a legitimate state purpose or interest and the person's agency authorizes or would authorize payment for such travel and expenses.

(e) No person subject to the provisions of this section shall solicit or accept free or special discount tickets or access to entertainment or sporting events or activities such as plays, concerts, games, golf, exclusive swimming, hunting or fishing or other recreational activities when the free or special discount tickets or access are provided because of the person's official position. The provisions of this subsection shall not apply to persons whose official position requires or obliges them to be present at such events or activities.

(f) (1) Violations of the provisions of this section by any classified employee in the civil service of the state of Kansas shall be considered personal conduct detrimental to the state service and shall be a basis for suspension, demotion or dismissal, subject to applicable state law.

(2) Violations of the provisions of this section by any unclassified employee shall subject such employee to discipline up to and including termination.

(3) In addition to the penalty prescribed under paragraphs (1) and (2), the commission may assess a civil fine, after proper notice and an opportunity to be heard, against any person for a violation of this section, in an amount not to exceed $5,000 for the first violation, not to exceed $10,000 for the second violation and not to exceed $15,000 for the third violation and for each subsequent violation. All fines assessed and collected under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the governmental ethics fee fund established by K.S.A. 25-4119e, and amendments thereto.

History: L. 1997, ch. 155, § 4; L. 2000, ch. 124, § 2; L. 2001, ch. 5, § 151; L. 2007, ch. 121, § 1; July 1.



46-238 Restrictions on sale or lease of property and furnishing services by state officers and employees and candidates for state offices.

46-238. Restrictions on sale or lease of property and furnishing services by state officers and employees and candidates for state offices.    No state officer or employee or candidate for state office or associated person shall charge to or accept from a person known to have a special interest a price, fee, compensation or other consideration for the sale or lease of any property or the furnishing of services which is substantially in excess of that which other persons in the same business or profession would charge in the ordinary course of business.

History: L. 1974, ch. 353, § 24; March 28.



46-239 Disclosure statements; state officers and employees accepting representation cases; legislators contracting to perform services for state agencies; state agencies contracting with legislators or legislators' firms, reports by; time and procedure for filing statements; information required; termination statement; failure to file true statement, class B misdemeanor.

46-239. Disclosure statements; state officers and employees accepting representation cases; legislators contracting to perform services for state agencies; state agencies contracting with legislators or legislators' firms, reports by; time and procedure for filing statements; information required; termination statement; failure to file true statement, class B misdemeanor. (a) No state officer or employee shall accept employment in any representation case, unless such officer or employee has properly filed the disclosure statement prescribed by this section.

(b) Any state officer or employee who is employed in any representation case shall, not later than 10 days after the acceptance of employment for such case or on the first appearance before the state agency involved (whichever occurs first), file on a form prescribed and provided by the commission a disclosure statement as provided in this section.

(c) Any individual, within one year after the expiration of a term as a legislator, who contracts to perform any service for a state agency other than the legislature, shall not later than 10 days after the acceptance of such contract, file a disclosure statement as provided in this section. Any agency of the state of Kansas which enters into a contract with any legislator, or any member of a firm of which such legislator is a member, under which the legislator or the member of such firm is to perform services for such agency for compensation shall make a report on a form prescribed and provided by the commission giving the name of the state agency, the purpose of the employment and the method of determining and computing the compensation for such employment. All such forms shall be filed quarterly in the office of the secretary of state.

(d) The disclosure statement required by this section shall be filed with the secretary of state in all cases. Any individual who files a statement may file an amended statement (or, if permitted by the secretary of state, amend the original filing) at any time after the statement is originally filed. Copies of each such statement shall forthwith upon filing be transmitted by the secretary of state to (1) in the case of members of the house of representatives, the chief clerk of the house of representatives, or (2) in the case of senators, the secretary of the senate. In addition to the foregoing, a copy of every disclosure statement shall be transmitted by the secretary of state to the state agency involved, if the state agency is other than a part of the legislative branch.

(e) The disclosure statement provided for by this section shall be signed by the person making the same and shall state (1) the name of the employer, (2) the purpose of the employment and (3) the method of determining and computing the compensation for the employment in the representation case.

(f) Any person who is employed in a representation case and who is required to file a disclosure statement pursuant to this section may file, upon termination of such person's employment in such representation case, a termination statement with the secretary of state. Such statement shall be on a form prescribed and provided by the commission and shall state (1) the name of the employer, (2) the state agency involved in the case, and (3) the date of the termination of employment. The secretary of state shall transmit a copy of such statement to the state agency involved.

(g) Failure to file a true disclosure statement is intentionally (1) failing to file a disclosure statement when and where required by this section, or

(2) filing a disclosure statement under this section which contains any material misrepresentation or false or fraudulent statement.

Failure to file a true disclosure statement is a class B misdemeanor.

History: L. 1974, ch. 353, § 25; L. 1975, ch. 272, § 8; L. 1991, ch. 150, § 27; July 1.



46-240 Same; restrictions on compensation.

46-240. Same; restrictions on compensation. No state officer or employee shall accept or agree to accept compensation, or any part thereof, for employment in a representation case of any kind, before a state agency, except workmen's compensation cases, which is contingent upon the result achieved or attained.

History: L. 1974, ch. 353, § 26; L. 1975, ch. 272, § 9; July 1.



46-241 Disclosure or use of confidential information by state officer or employee.

46-241. Disclosure or use of confidential information by state officer or employee. No state officer or employee shall disclose or use confidential information acquired in the course of his or her official duties in order to further his or her own economic interest or those of any other person.

History: L. 1974, ch. 353, § 27; March 28.



46-242 Restrictions on acceptance of representation case and conduct therein by state officer or employee.

46-242. Restrictions on acceptance of representation case and conduct therein by state officer or employee. (a) No state officer or employee shall accept a representation case before a state agency where such officer or employee knows or should know that it is obviously without merit and is being offered with intent to obtain improper influence over a state agency.

(b) No state officer or employee shall use threat or promise of official action in an attempt to influence a state agency in any representation case.

History: L. 1974, ch. 353, § 28; L. 1975, ch. 272, § 10; July 1.



46-243 Censure or forfeiture of office or employment for violation.

46-243. Censure or forfeiture of office or employment for violation. (a) Any state officer or employee or candidate for state office who violates any provision of this act, and such violation is a misdemeanor, shall be subject to censure or forfeiture of office. Whenever the commission determines that any officer or employee has violated any provisions of this act and such violation is a misdemeanor or has violated any provision of this act, or any rule and regulation of the commission, the violation of which does not constitute a misdemeanor but the act does merit censure, forfeiture or other disciplinary action, the commission shall report such fact and the circumstances involved to the officer or agency authorized to impose censure, forfeiture or other disciplinary measure upon such officer or employee in accordance with this act.

(b) When this section applies to an impeachable officer, whether such censure or forfeiture is to be imposed shall be determined by impeachment proceedings.

(c) When this section applies to a legislator, the house of which the legislator is a member shall determine whether such censure, forfeiture or other disciplinary measure is to be imposed.

(d) When this section applies to any state officer or employee of the legislative branch, except a legislator, the legislative coordinating council shall determine whether such censure, forfeiture or other disciplinary measure is to be imposed.

(e) When this section applies to any state officer or employee of the judicial branch, the supreme court shall determine whether such censure, forfeiture or other disciplinary measure is to be imposed.

(f) When this section applies to any state officer or employee of the executive branch and such state officer or employee is not subject to impeachment, the governor shall determine whether censure, removal of such state officer or employee or other disciplinary measure is to be imposed. Upon a determination by the governor of removal under this subsection, no right of appeal under the Kansas civil service act shall exist, but the determination of removal is subject to review in accordance with the Kansas judicial review act. In lieu of direct removal, the governor may direct the attorney general, district attorney or county attorney to bring appropriate ouster proceedings to determine such forfeiture.

History: L. 1974, ch. 353, § 29; L. 1986, ch. 318, § 66; L. 1991, ch. 150, § 50; L. 2010, ch. 17, § 82; July 1.



46-244 Same; commencement and final determination of action.

46-244. Same; commencement and final determination of action. Action under K.S.A. 46-243 may be commenced and finally determined whether or not criminal prosecution has been commenced, and criminal prosecution under this act may be commenced and finally adjudicated whether or not proceedings have been commenced under K.S.A. 46-243.

History: L. 1974, ch. 353, § 30; March 28.



46-246a Nepotism; exceptions.

46-246a. Nepotism; exceptions. (a) From and after the effective date of this act, no state officer or employee shall advocate or cause the employment, appointment, promotion, transfer or advancement to any office or position of the state, of a member of such officer's or employee's household or a family member.

(b) No state officer or employee shall participate in an action relating to the employment or discipline of a member of the officer's or employee's household or a family member.

(c) The provisions of this section shall not apply to appointments of members of the governor's staff, nor to any action involving the employment, appointment, promotion, transfer or advancement of any officer or employee occurring prior to the effective date of this act.

(d) The provisions of this section shall be subject to interpretation and enforcement by the governmental ethics commission in the manner provided by K.S.A. 46-253 through 46-263, and amendments thereto.

History: L. 1991, ch. 150, § 39; L. 1992, ch. 246, § 1; L. 1998, ch. 117, § 20; July 1.



46-247 Individuals required to file written statements of substantial interests; exception.

46-247. Individuals required to file written statements of substantial interests; exception. The following individuals shall file written statements of substantial interests, as provided in K.S.A. 46-248 to 46-252, inclusive, and amendments thereto:

(a) Legislators and candidates for nomination or election to the legislature.

(b) Individuals holding an elected office in the executive branch of this state, and candidates for nomination or election to any such office.

(c) State officers, employees and members of boards, councils and commissions under the jurisdiction of the head of any state agency who are listed as designees by the head of a state agency pursuant to K.S.A. 46-285, and amendments thereto.

(d) Individuals whose appointment to office is subject to confirmation by the senate whether or not such individual is a state officer or employee.

(e) General counsels for state agencies irrespective of how compensated.

(f) The administrator or executive director of the education commission of the states, the interstate compact on agricultural grain marketing, the Mo-Kan metropolitan development district and agency compact, the Kansas City area transportation district and authority compact, the midwest nuclear compact, the central interstate low-level radioactive waste compact, the multistate tax compact, the Kansas-Oklahoma Arkansas river basin compact, the Kansas-Nebraska Big Blue river compact, and the multistate lottery.

(g) Private consultants under contract with any agency of the state of Kansas to evaluate bids for public contracts or to award public contracts.

(h) Any faculty member or other employee of a postsecondary educational institution as defined by K.S.A. 74-3201b, and amendments thereto, who provides consulting services and who, on behalf of or for the benefit of the person for which consulting services are provided:

(1) Promotes or opposes action or nonaction by any federal agency, any state agency as defined by K.S.A. 46-224, and amendments thereto, or any political subdivision of the state or any agency of such political subdivision or a representative of such state agency, political subdivision or agency; or

(2) promotes or opposes action or nonaction relating to the expenditure of public funds of the federal government, the state or political subdivision of the state or agency of the federal government, state or political subdivision of the state.

(i) Except as provided by K.S.A. 2015 Supp. 46-247a, and amendments thereto, any faculty member who receives an annual salary of $150,000 or more, other than an adjunct faculty member, who is employed by a state education institution as defined by K.S.A. 76-711, and amendments thereto.

History: L. 1974, ch. 353, § 33; L. 1979, ch. 164, § 1; L. 1982, ch. 218, § 2; L. 1983, ch. 172, § 2; L. 1988, ch. 180, § 1; L. 1991, ch. 150, § 47; L. 2002, ch. 188, § 10; L. 2005, ch. 126, § 6; L. 2009, ch. 134, § 10; L. 2010, ch. 150, § 11; July 1.



46-248 Statements of substantial interests; information required; time for filing; filed with secretary of state.

46-248. Statements of substantial interests; information required; time for filing; filed with secretary of state. The statement of substantial interests required by K.S.A. 46-247 through 46-252, and amendments thereto, shall include the substantial interests of the individual making the statement. Campaign contributions reported in compliance with the campaign finance act shall not be included in this statement. The statement shall include the information required by K.S.A. 46-229 and amendments thereto in such detail and form as required by the commission. In reporting a substantial interest in the ownership of any business in accordance with subsection (a) of K.S.A. 46-229, and amendments thereto, the individual making the statement shall disclose the approximate percentage of ownership which the individual or individuals's spouse owns.

(a) The statement of substantial interests shall be filed at the following times by the individuals specified in K.S.A. 46-247 and amendments thereto:

(1) For an individual, other than a candidate, who was appointed or took office on or before April 30, 1984, between April 15 and June 1, 1984, and for an individual or other candidate who is appointed or takes office on or before April 30 in any year thereafter, annually between April 15 and April 30, inclusive, so long as the act applies to the individual;

(2) for an individual, other than a candidate, who is appointed after April 30 in any year, within 15 days after the appointment and annually thereafter between April 15 and April 30, inclusive, so long as the act applies to the individual;

(3) for an individual who becomes a candidate on or before the date prescribed by K.S.A. 25-205 and amendments thereto, on the date prescribed by K.S.A. 25-205 and amendments thereto or within 10 days thereafter, unless within that period the candidacy is officially declined or rejected; or

(4) for an individual who becomes a candidate after the date prescribed by K.S.A. 25-205 and amendments thereto, within five days of becoming a candidate, unless within that period the candidacy is officially declined or rejected.

(b) Individuals who become subject to subsection (a) and who have on file a statement of substantial interests pursuant to this act for the current year shall not be required to file any additional statement of substantial interests for that period.

(c) If an individual serves in more than one capacity for which a statement of substantial interests is required to be filed pursuant to this act, the individual shall be required to file only a single statement of substantial interests for all capacities for which a statement is required to be filed.

(d) The statements required by this section shall be filed with the secretary of state in all cases.

History: L. 1974, ch. 353, § 34; L. 1975, ch. 272, § 11; L. 1979, ch. 164, § 2; L. 1980, ch. 152, § 1; L. 1983, ch. 172, §8; L. 1984, ch. 189, § 2; L. 1991, ch. 150, § 28; July 1.



46-248a Same; failure to file on time; notice.

46-248a. Same; failure to file on time; notice. When a person fails to file any statement specified in K.S.A. 46-247 within the time specified by K.S.A. 46-248, the commission may send a notice of such failure to such person.  Such notices are a part of the public record.  This section is supplemental to K.S.A. 46-215 to 46-280, inclusive, and any amendments thereto.

History: L. 1981, ch. 208, § 1; L. 1981, ch. 171, § 48; July 1.



46-249 Same; content of statement.

46-249. Same; content of statement. The statement of substantial interests required by K.S.A. 46-247 through 46-252 shall be dated and signed by the individual making the statement and shall contain substantially the following:

STATEMENT OF SUBSTANTIAL INTERESTS

___________________________________ (name)

(office or position of employment for which this statement is filed)

________________________________________

(address)

(body of statement in form prescribed by commission)

"I declare that this statement of substantial interests (including any accompanying schedules and statements) has been examined by me and to the best of my knowledge and belief is a true, correct and complete statement of all of my substantial interests and other matters required by law. I understand that intentional failure to file this statement as required by law or intentionally filing a false statement is a class B misdemeanor."

______________  ___________________________________

(date of filing)      (signature of person making the statement)

History: L. 1974, ch. 353, § 35; L. 1984, ch. 189, § 3; April 19.



46-250 Same; forms; amendments.

46-250. Same; forms; amendments. The commission shall prescribe and provide the forms provided for by K.S.A. 46-249. Any person required to file a statement of substantial interests, may file an amended statement of substantial interests (or if permitted by the secretary of state, amend the statement originally filed) at any time after the date when such statement is required to be filed.

History: L. 1974, ch. 353, § 36; L. 1975, ch. 272, § 12; July 1.



46-251 Failure to file true statement of substantial interests defined and classified as crime.

46-251. Failure to file true statement of substantial interests defined and classified as crime. Failure to file true statement of substantial interests is intentionally (a) failing to file a statement of substantial interests as required by this act, or

(b) filing a statement of substantial interests that contains any false statement.

Failure to file a true statement of substantial interests is a class B misdemeanor.

History: L. 1974, ch. 353, § 37; L. 1975, ch. 272, § 13; July 1.



46-252 Same; availability for public examination and copying; procedure.

46-252. Same; availability for public examination and copying; procedure. All statements of substantial interests filed under this act shall be available for examination and copying by the public at all reasonable times. Each individual examining a statement must first fill out a form or sign a register prepared and publicly maintained by the secretary of state identifying the examiner by name, occupation, address and telephone number, and listing the date of examination.

History: L. 1974, ch. 353, § 38; March 28.



46-253 "Commission" defined; rules and regulations.

46-253. "Commission" defined; rules and regulations. "Commission" as used in K.S.A. 46-215 to 46-280, inclusive, 46-248a and K.S.A. 46-237a, and amendments thereto, means the governmental ethics commission. The commission may adopt rules and regulations for the administration of the provisions of K.S.A. 46-215 to 46-280, 46-248a and K.S.A. 46-237a, and amendments thereto. Any rules and regulations adopted by the Kansas commission on governmental standards and conduct shall continue in force and effect and shall be deemed to be the rules and regulations of the commission until revised, amended, repealed or nullified pursuant to law. All rules and regulations of the commission shall be subject to the provisions of article 4 of chapter 77 of Kansas Statutes Annotated.

History: L. 1974, ch. 353, § 39; L. 1974, ch. 354, § 1; L. 1975, ch. 272, § 16; L. 1981, ch. 171, § 44; L. 1991, ch. 150, § 29; L. 1998, ch. 117, § 21; July 1.



46-254 Opinions; effect of compliance with opinion; filing, publication and disposition.

46-254. Opinions; effect of compliance with opinion; filing, publication and disposition. The commission upon its own initiative may, and upon the request of any individual to which this act applies shall, render an opinion in writing on questions concerning the interpretation of this act. Any person who acts in accordance with the provisions of such an opinion, shall be presumed to have complied with the provisions of this act. A copy of every opinion rendered by the commission shall be filed with the secretary of state, and any opinion so filed shall be open to public inspection. The secretary of state shall publish all opinions rendered under this section monthly and each such publication shall be cumulative. Copies of each opinion shall be filed with the secretary of the senate and the chief clerk of the house on the same date as the same are filed with the secretary of state. The secretary of state shall cause adequate copies of all filings under this section to be supplied to the state library.

History: L. 1974, ch. 353, § 40; March 28.



46-255 Verified complaints; filing with commission; conditions; transmittal of copy to respondent.

46-255. Verified complaints; filing with commission; conditions; transmittal of copy to respondent. Any individual, including any member of the commission, may file with the commission a verified complaint in writing stating the name of any person to whom or which this act applies alleged to have violated any provision of this act, and which shall set forth the particulars thereof. If a member of the commission files a complaint, he must disqualify himself from the commission consideration of that complaint. Whenever a complaint is filed with the commission, the commission shall promptly send a copy thereof to the person complained of, who shall thereafter be designated as the respondent. No complaint alleging a violation of section 31 [*]may be filed with the commission after the expiration of thirty (30) days from the date upon which the alleged violation occurred.

History: L. 1974, ch. 353, § 41; March 28.

* Section 46-245 now repealed.



46-256 Same; confidentiality and determination of sufficiency; investigation; notification of attorney general of violation of other laws; dismissal or hearing on complaint; remedies and protections for state employees filing complaints.

46-256. Same; confidentiality and determination of sufficiency; investigation; notification of attorney general of violation of other laws; dismissal or hearing on complaint; remedies and protections for state employees filing complaints. (a) If the commission determines that a verified complaint does not allege facts, directly or upon information and belief, sufficient to constitute a violation of any provision of this act, it shall dismiss the complaint and notify the complainant and respondent thereof.

(b) Whenever a complaint is filed with the commission alleging a violation of any provision of this act, such filing and the allegations therein shall be confidential and shall not be disclosed except as provided in this act.

(c) If the commission determines that such verified complaint does allege facts, directly or upon information and belief, sufficient to constitute a violation of any of the provisions of this act, the commission promptly shall investigate the alleged violation.

(d) The commission shall notify the attorney general of any apparent violation of criminal law or other laws not administered by the commission, which is discovered during the course of any such investigation.

(e) If, after the investigation, the commission finds that probable cause does not exist for believing the allegations of the complaint, the commission shall dismiss the complaint. If after such preliminary investigation, the commission finds that probable cause exists for believing the allegations of the complaint, such complaint shall no longer be confidential and may be disclosed. Upon making any such finding, the commission shall fix a time for a hearing in the matter, which shall be not more than 30 days after such finding. In either event the commission shall notify the complainant and respondent of its determination.

(f) The remedies and protections provided by K.S.A. 75-2973 and amendments thereto shall be available to any state employee against whom disciplinary action has been taken for filing a complaint pursuant to this act.

History: L. 1974, ch. 353, § 42; L. 1988, ch. 181, § 1; L. 1991, ch. 150, § 30; July 1.



46-257 Same; examination and copying of evidence and hearing transcript by respondent; subpoenas; hearing before subcommittee of commission; powers of presiding officer; witness fees and mileage; depositions; contempt.

46-257. Same; examination and copying of evidence and hearing transcript by respondent; subpoenas; hearing before subcommittee of commission; powers of presiding officer; witness fees and mileage; depositions; contempt. After a verified complaint alleging violation of any provision of this act has been filed with the commission, the respondent shall be entitled to examine and make copies of all evidence in the possession of the commission relating to the complaint, including the transcript of the hearing, if any. If a hearing is to be held pursuant to K.S.A. 46-256, the commission, before the hearing has commenced, shall issue subpoenas and subpoenas duces tecum at the request of any party. Any hearing held under K.S.A. 46-256 may be conducted and held by a subcommittee of not less than five members of the commission, of whom not more than a majority shall be of the same political party. Final determination of all complaints shall be made by the commission as a whole. The chairperson of the commission or other member presiding over the commission or the presiding officer of any subcommittee of the commission shall have the power to: (a) Administer oaths and affirmations; and (b) compel, by subpoena, the attendance of witnesses and the production of pertinent books, papers and documents. Witnesses shall be entitled to receive fees and mileage as provided by law for witnesses in civil actions, which shall be paid out of appropriations to the commission. Depositions may be taken and used in the same manner as in civil actions. Any person subpoenaed to appear and give testimony or to produce books, papers or documents, who fails or refuses to appear or to produce such books, papers or documents, or any person, having been sworn to testify, who refuses to answer any proper question, may be cited for contempt of the district court of Shawnee county, Kansas. The commission shall report to such court the facts relating to any such contempt. Thereupon proceedings before such court shall be had as in cases of other civil contempt.

History: L. 1974, ch. 353, § 43; L. 1990, ch. 306, § 11; May 31.



46-258 Hearings by commission; limitations on oral evidence; rights of parties; open to public.

46-258. Hearings by commission; limitations on oral evidence; rights of parties; open to public. At any hearing held by the commission: (a) Oral evidence shall be taken only on oath or affirmation.

(b) Each party shall have these rights: To be represented by legal counsel; to call and examine witnesses; to introduce exhibits; and to cross-examine opposing witnesses.

(c) The hearing shall be open to the public.

History: L. 1974, ch. 353, § 44; March 28.



46-259 Record of commission's investigations, inquiries and proceedings; confidentiality of records, complaints, documents and reports; release of information or material to prosecutor; report of criminal law violations; public records; classification of certain violations as crimes.

46-259. Record of commission's investigations, inquiries and proceedings; confidentiality of records, complaints, documents and reports; release of information or material to prosecutor; report of criminal law violations; public records; classification of certain violations as crimes. The commission shall maintain a record of its investigations, inquiries, and proceedings. All records, complaints, documents, reports filed with or submitted to or made by the commission, and all records and transcripts of any investigations, inquiries or hearings of the commission under this act shall be confidential and shall not be open to inspection by any individual other than a member of the commission, an employee of the commission, or a state officer or employee designated to assist the commission, except as otherwise specifically provided in this act. The commission may, by adoption of a resolution, authorize the release to the attorney general of any information, records, complaints, documents, reports, and transcripts in its possession material to any matter pending before the attorney general. In addition the commission shall notify the attorney general of any apparent violation of criminal law, other than laws administered by the commission, discovered during the course of any investigation conducted by the commission. All matters presented at a public hearing of the commission and all reports of the commission stating a final finding of fact pursuant to K.S.A. 46-262 shall be public records and open to public inspection.

Violation of any provision of this section or the confidentiality provision of K.S.A. 46-256 is a class B misdemeanor.

History: L. 1974, ch. 353, § 45; L. 1975, ch. 272, § 17; L. 1982, ch. 219, § 1; July 1.



46-260 Investigations by commission; administration of oaths and subpoena of witnesses, documents and records.

46-260. Investigations by commission; administration of oaths and subpoena of witnesses, documents and records. (a) The commission may investigate, or cause to be investigated, any matter required to be reported upon by any person under the provisions of the state governmental ethics law, or any matter to which the state governmental ethics law applies, irrespective of whether a complaint has been filed in relation thereto.

(b) (1) After a preliminary investigation of any matter reported to the commission pursuant to subsection (a), and upon specific written findings of fact and conclusions of law by the commission that there is a reasonable suspicion that a violation of the state governmental ethics law has occurred, the  commission or any officer designated by the commission may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the commission deems relevant or material to the investigation. The commission shall reimburse the reasonable costs of production of documents subject to subpoena. All subpoenas and subpoenas duces tecum issued under this section shall be authorized by the affirmative vote of not less than 3/4 of the members of the commission. Any vote authorizing the issuance of a subpoena or subpoena duces tecum shall be taken at a meeting where the commissioners are in physical presence. Subpoenas duces tecum shall be limited to items reasonably relevant to such alleged violations. Upon the request of any person subpoenaed to appear and give testimony or to produce books, papers or documents, the commission shall provide a copy of the written findings of facts and conclusions of laws relating to the alleged violation committed by such person.

(2) In case of contumacy by, or refusal to obey a subpoena issued to any person, the district court of Shawnee county, upon application by the commission, or any officer designated by the commission, may issue to that person an order requiring the person to appear before the commission or any officer designated by the commission, there to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Any failure to obey the order of the court may be punished by the court as a contempt of court.

History: L. 1974, ch. 353, § 46; L. 1991, ch. 150, § 31; L. 1998, ch. 29, § 2; July 1.



46-261 Withdrawal of complaint by complainant; civil action, when; admissibility of certain evidence.

46-261. Withdrawal of complaint by complainant; civil action, when; admissibility of certain evidence. The commission may permit a complainant to withdraw his or her complaint at any time. The respondent may bring a civil action in the district court against the complainant for malicious prosecution for the filing or prosecution of any complaint with the commission under this act, whenever under like circumstances an action for malicious prosecution would arise for filing or prosecution of an action or complaint in a court. All papers in the possession of the commission relating thereto shall be admissible.

History: L. 1974, ch. 353, § 47; March 28.



46-262 Statement of commission's findings of facts after hearing; disposition.

46-262. Statement of commission's findings of facts after hearing; disposition. After a hearing of an alleged violation of this act, the commission shall state its findings of fact. If the commission finds that the respondent has not violated any provisions of this act, it shall order the action dismissed, and shall notify the respondent and complainant thereof. If the commission finds that the respondent has violated any provisions of this act, it shall state its findings of fact and submit a report thereon to the house in which the respondent serves if he or she is a legislator, to the legislative coordinating council if he or she is a state officer or employee of the legislative branch other than a legislator, to the supreme court if he or she is a state officer or employee of the judicial branch, and to the governor in other cases, send a copy of such findings and report to the complainant and respondent, and the commission shall also report thereon, except any act which is a violation of K.S.A. 1974 Supp. 46-245 only to the attorney general and to the county or district attorney of the appropriate county.

History: L. 1974, ch. 353, § 48; March 28.



46-263 Action upon commission's findings.

46-263. Action upon commission's findings. When a report is submitted under K.S.A. 46-262, and amendments thereto:

(a) If the respondent is a legislator, the house to which such a report is made shall consider the report and impose censure or disqualification as a legislator, or the house may determine that neither censure nor disqualification is justified.

(b) If the respondent is a state officer or employee of the legislative branch, other than a legislator, the legislative coordinating council shall consider the report and impose censure or remove the state officer or employee from state service, or such council may determine that neither censure nor removal from office is justified. Such a determination by the legislative coordinating council shall be final.

(c) If the respondent is a state officer or employee of the judicial branch, the supreme court shall consider the report and impose censure or remove the state officer or employee from state service, or such court may determine that neither censure nor removal from office is justified. Such a determination by the supreme court shall be final.

(d) If the respondent is not a legislator and is not a state officer or employee of the legislative branch and is not subject to impeachment or of the judicial branch, the governor shall consider the report and impose censure or remove the state officer or employee from state service, or the governor may determine that neither censure nor removal from office is justified. Upon a determination by the governor of removal under this subsection, no right of appeal under the Kansas civil service act shall exist, but the determination of removal is subject to review in accordance with the Kansas judicial review act. In lieu of direct removal, the governor may direct the attorney general to bring ouster proceedings against the respondent.

(e) In the event the respondent is subject to impeachment, the commission shall refer the report to the house of representatives, in lieu of other procedures under this section.

History: L. 1974, ch. 353, § 49; L. 1986, ch. 318, § 67; L. 2010, ch. 17, § 83; July 1.



46-265 Registration of lobbyists; form and contents; lobbying concerning legislative matters, copies of registrations and reports; fees; termination statement; failure to pay civil penalties, registration prohibited.

46-265. Registration of lobbyists; form and contents; lobbying concerning legislative matters, copies of registrations and reports; fees; termination statement; failure to pay civil penalties, registration prohibited. (a) Every lobbyist shall register with the secretary of state by completing and signing a registration form prescribed and provided by the commission. Such registration shall show the name and address of the lobbyist, the name and address of the person compensating the lobbyist for lobbying, the purpose of the employment and the method of determining and computing the compensation of the lobbyist. If the lobbyist is compensated or to be compensated for lobbying by more than one employer or is to be engaged in more than one employment, the relevant facts listed above shall be stated separately for each employer and each employment. Whenever any new lobbying employment or lobbying position is accepted by a lobbyist already registered as provided in this section, such lobbyist shall report the same on forms prescribed and provided by the commission before engaging in any lobbying activity related to such new employment or position, and such report shall be filed with the secretary of state. When a lobbyist is an employee of a lobbying group or firm which contracts to lobby and not an owner or partner of such entity, the lobbyist shall report each client of the group, firm or entity whose interest the lobbyist represents. Whenever the lobbying of a lobbyist concerns a legislative matter, the secretary of state promptly shall transmit copies of each registration and each report filed under this act to the secretary of the senate and the chief clerk of the house of representatives.

(b) On or after October 1, in any year any person may register as a lobbyist under this section for the succeeding calendar year. Such registration shall expire annually on December 31 of the year for which the lobbyist is registered. In any calendar year, before engaging in lobbying, persons to whom this section applies shall register or renew their registration as provided in this section. Except for employees of lobbying groups or firms, every person registering or renewing registration who anticipates spending $1,000 or less for lobbying in such registration year on behalf of any one employer shall pay to the secretary of state a fee of $50 for lobbying for each such employer. Except for employees of lobbying groups or firms, every person registering or renewing registration who anticipates spending more than $1,000 for lobbying in such registration year on behalf of any one employer shall pay to the secretary of state a fee of $350 for lobbying for such employer. Any lobbyist who at the time of initial registration anticipated spending less than $1,000, on behalf of any one employer, but at a later date spends in excess of such amount, within three days of the date when expenditures exceed such amount, shall file an amended registration form which shall be accompanied by an additional fee of $300 for such year. Every person registering or renewing registration as a lobbyist who is an employee of a lobbying group or firm and not an owner or partner of such entity shall pay an annual fee of $450. The secretary of state shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the governmental ethics commission fee fund.

(c) Any person who has registered as a lobbyist pursuant to this act may file, upon termination of such person's lobbying activities, a statement terminating such person's registration as a lobbyist. Such statement shall be on a form prescribed by the commission and shall state the name and address of the lobbyist, the name and address of the person compensating the lobbyist for lobbying and the date of the termination of the lobbyist's lobbying activities.

(d) No person who has failed or refused to pay any civil penalty imposed pursuant to K.S.A. 46-280, and amendments thereto, shall be authorized or permitted to register as a lobbyist in accordance with this section until such penalty has been paid in full.

History: L. 1974, ch. 353, § 51; L. 1975, ch. 272, § 18; L. 1982, ch. 363, § 15; L. 1989, ch. 93, § 3; L. 1991, ch. 150, § 32; L. 1993, ch. 94, § 1; L. 1994, ch. 144, § 3; L. 1998, ch. 117, § 22; L. 2000, ch. 168, § 3; L. 2001, ch. 5, § 152; L. 2015, ch. 85, § 13; July 1.



46-266 Alphabetical listing of lobbyists by secretary of state; supplemental indices; public inspection of registration papers and reports; printing, publication and distribution of lists and indices.

46-266. Alphabetical listing of lobbyists by secretary of state; supplemental indices; public inspection of registration papers and reports; printing, publication and distribution of lists and indices. The secretary of state shall maintain alphabetical listings of all lobbyists showing their employers and appointing authorities and the purpose of their employment or position. Such listing shall be supplemented by indices showing employers and the appointing authorities and relevant information as to each. All registration papers and reports made under K.S.A. 46-265 shall be open to public inspection at all reasonable times. The listings and supplemental indices provided for by this section shall be maintained current at all times and from time to time each year shall be printed, published and distributed by the secretary of state.

History: L. 1974, ch. 353, § 52; March 28.



46-267 Lobbyists; contingent fees and referral fees prohibited; lobbying contracts.

46-267. Lobbyists; contingent fees and referral fees prohibited; lobbying contracts. (a) No person shall pay or accept or agree to pay or accept or arrange for a third party to pay or agree to pay present, future, promised or contingent compensation, or any part thereof, for lobbying which is contingent upon the result achieved or attained.

(b) No person shall pay or accept or agree to pay or accept present, future, promised or contingent compensation, or any part thereof, for the referral of a person or persons to a lobbyist for lobbying services.

(c) No lobbying contract or agreement shall be valid or enforceable in a court of law unless it is in writing, signed by all parties thereto and was executed prior to the lobbyist's commencement of lobbying for the represented person under such contract or agreement.  Any such lobbying contract or agreement shall be invalid and unenforceable unless such lobbyist complies with all lobbying laws and lobbyist reporting requirements of this act.

History: L. 1974, ch. 353, § 53; L. 1997, ch. 155, § 3; July 1.



46-268 Reports filed by lobbyists; form, time of filing and contents; filed with secretary of state.

46-268. Reports filed by lobbyists; form, time of filing and contents; filed with secretary of state. (a) Except as otherwise provided in subsection (b), every lobbyist shall file with the secretary of state a report of employment and expenditures on a form and in the manner prescribed and provided by the commission. A report shall be filed on or before the 10th day of the months of February, March, April, May, September and January. Reports shall include all expenditures which are required to be reported under K.S.A. 46-269, and amendments thereto, or a statement that no expenditures in excess of $100 were made for such purposes, during the preceding calendar month or months since the period for which the last report was filed.

(b) For any calendar year in which a lobbyist expects to expend an aggregate amount of less than $100 for lobbying in each reporting period, a lobbyist shall file an affidavit of such intent with the secretary of state. Such lobbyist shall not be required to file the reports required under subsection (a) for the year for which such affidavit is filed. If in any reporting period a lobbyist filing such affidavit expends in excess of $100 in reportable expenses, a report shall be filed for such period in the manner prescribed by subsection (a).

History: L. 1974, ch. 353, § 54; L. 1975, ch. 272, § 19; L. 1983, ch. 173, § 1; L. 1991, ch. 150, § 33; L. 1995, ch. 172, § 4; L. 2015, ch. 85, § 14; July 1.



46-269 Same; public record; content of report; contribution to a single special event; reports by lobbyists; requirements; maintenance of records; inspection by commission.

46-269. Same; public record; content of report; contribution to a single special event; reports by lobbyists; requirements; maintenance of records; inspection by commission. Each report required to be filed by K.S.A. 46-268, and amendments thereto, is a public record and shall be open to public inspection upon request. Such report shall disclose the following:

(a) The full name and address of each person who has paid compensation for lobbying to the lobbyist or has paid for expenses of lobbying by the lobbyist during the period reported.

(b) The aggregate amount or value of all expenditures made, except for expenses of general office overhead, by the lobbyist or by the lobbyist's employer for or in direct relation to lobbying during the reporting period, if such expenditures exceed $100. Individual expenditures of less than $2 shall not be required to be reported under this subsection. Every lobbyist shall keep detailed accounts of all expenditures required to be reported pursuant to K.S.A. 46-268, and amendments thereto. Such expenditures shall be reported according to the following categories of expenditures:

(1) Food and beverages provided as hospitality;

(2) entertainment, gifts, honoraria or payments;

(3) mass media communications;

(4) recreation provided as hospitality;

(5) communications for the purpose of influencing legislative or executive action; and

(6) all other reportable expenditures made in the performance of services as a lobbyist.

With regard to expenditures for entertainment or hospitality which is primarily recreation, food and beverages, only amounts expended on a state officer or employee or on such officer or employee's spouse shall be considered to be for or in direct relation to lobbying. Notwithstanding the requirements of this subsection and subsection (d), no lobbyist shall be responsible to report any expenditure by the lobbyist's employer of which such person has no knowledge.

(c) (1) In addition to the information reported pursuant to subsection (b), each lobbyist expending an aggregate amount of $100 or more for lobbying in any reporting period shall report any gift, entertainment or hospitality provided to members of the legislature, members of the judicial branch of government and any employees of the legislature or judicial branch of government. Such report shall disclose the full name of the legislator, member of the judicial branch and employee who received such gift, entertainment or hospitality and the amount expended on such gift, entertainment or hospitality.

(2) No report shall be required to be filed pursuant to this subsection (c) for the following:

(A) Meals, the provision of which is motivated by a personal or family relationship;

(B) meals provided at public events in which the person is attending in an official capacity;

(C) meals provided to a person subject to this section when it is obvious such meals are not being provided because of the person's official position;

(D) food such as soft drinks, coffee or snack foods not offered as part of a meal; and

(E) entertainment or hospitality in the form of recreation, food and beverages provided at an event to which the following have been invited:

(i) All members of the legislature or all members of either house of the legislature; or

(ii) all members of a political party caucus of the legislature or all members of a political party caucus of either house of the legislature.

(d) Except as provided by subsection (c), whenever an individual lobbyist contributes to a single special event, such lobbyist shall report only the aggregate amount or value of the expenditure contributed by such lobbyist.

(e) Whenever more than one lobbyist is employed by a single employer, the reports required by this section relating to such employer shall be made by only one such lobbyist and that lobbyist shall be the lobbyist who is most directly connected with the particular expenditure or gift, honoraria or payment. No expenditure or gift, honoraria or payment required to be reported by this section shall be reported by more than one lobbyist.

(f) All accounts, records and documents of the lobbyist which relate to every expenditure reported or which should have been reported shall be maintained and preserved by the lobbyist for a period of five years from the date of the filing of such report or statement and may be inspected under conditions determined by the commission.

History: L. 1974, ch. 353, § 55; L. 1975, ch. 272, § 20; L. 1981, ch. 171, § 45; L. 1983, ch. 173, § 2; L. 1987, ch. 199, § 1; L. 1990, ch. 306, § 12; L. 1991, ch. 150, § 44; L. 1997, ch. 155, § 1; L. 2000, ch. 124, § 3; July 1.



46-270 Name tags for registered lobbyists; dimensions and specifications; duties of secretary of state; tags to be worn in state capitol.

46-270. Name tags for registered lobbyists; dimensions and specifications; duties of secretary of state; tags to be worn in state capitol. The secretary of state shall obtain suitable name tags in two colors, of a size not smaller than two inches by three inches, to be fastened on the outside of the wearer's garment with lettering adequate in size and clarity to be readable at a distance of three feet by individuals of normal vision, bearing the name of the lobbyist, the names of the persons compensating or appointing the lobbyist and the year. The secretary of state shall present to each individual registering under K.S.A. 46-264 and 46-265 one such tag, and such tag shall be worn by the lobbyist when lobbying in the state capitol building.

History: L. 1974, ch. 353, § 56; March 28.



46-271 Lobbying restrictions; gifts or contributions; hospitality; exceptions.

46-271. Lobbying restrictions; gifts or contributions; hospitality; exceptions. No lobbyist shall offer, pay, give or make any economic opportunity, gift, loan, gratuity, special discount, favor, hospitality, or service having an aggregate value of $40 or more in any calendar year to any state officer or employee or candidate for state office with a major purpose of influencing such officer or employee in the performance of official duties or prospective official duties. Hospitality in the form of recreation, food and beverages are presumed not to be given to influence a state officer or employee or candidate for state office in the performance of official duties, except when a particular course of official action is to be followed as a condition thereon.

Except when a particular course of official action is to be followed as a condition thereon, this section shall not apply to (1) any contribution reported in compliance with the campaign finance act as amended, or (2) a commercially reasonable loan or other commercial transaction in the ordinary course of business.

History: L. 1974, ch. 353, § 57; L. 1974, ch. 354, § 2; L. 1991, ch. 150, § 51; July 1.



46-272 Same; purchase or lease of property or acquisition of services from state officer or employee, candidate for state office or associated person.

46-272. Same; purchase or lease of property or acquisition of services from state officer or employee, candidate for state office or associated person. No lobbyist shall pay or agree to pay to any state officer or employee, candidate for state office or an associated person thereof a price, fee, compensation or other consideration for the sale or lease of any property or the furnishing of services which is substantially in excess of that which other persons in the same business or profession would charge in the ordinary course of business.

History: L. 1974, ch. 353, § 58; March 28.



46-273 Same; improper influence over state agency in representation case.

46-273. Same; improper influence over state agency in representation case. (a) No lobbyist shall offer employment or employ any state officer or employee or associated person thereof for a representation case, with intent to obtain improper influence over a state agency.

(b) No lobbyist shall offer employment or employ any state officer or employee or associated person to use or attempt to use threat or promise of official action in an attempt to influence a state agency in any representation case.

History: L. 1974, ch. 353, § 59; March 28.



46-274 Unlawful lobbying defined and classified as crime.

46-274. Unlawful lobbying defined and classified as crime. Unlawful lobbying is (1) lobbying without being registered as provided by this act, or (2) lobbying when a current report under K.S.A. 46-268 and 46-269, has not been filed and is past due. Unlawful lobbying is a class B misdemeanor.

History: L. 1974, ch. 353, § 60; L. 1975, ch. 272, § 21; July 1.



46-275 Giving false lobbying information defined and classified as crime.

46-275. Giving false lobbying information defined and classified as crime. Giving false lobbying information is intentionally (1) making a false or incomplete statement on any registration paper under K.S.A. 46-265, or

(2) making a false or incomplete report under K.S.A. 46-268 and 46-269.

Giving false lobbying information is a class B misdemeanor.

History: L. 1974, ch. 353, § 61; L. 1975, ch. 272, § 22; July 1.



46-276 Violations of certain sections classified as crimes.

46-276. Violations of certain sections classified as crimes. Violation of any provision of K.S.A. 46-232, 46-233, 46-235 to 46-238, 46-240, 46-241, 46-242, 46-267 and 46-271 to 46-273, inclusive, and amendments thereto, and K.S.A. 46-286, and amendments thereto, is a class B misdemeanor.

History: L. 1974, ch. 353, § 62; L. 1975, ch. 272, § 23; L. 1983, ch. 172, § 12; L. 1995, ch. 40, § 1; July 1.



46-277 Intent required for act, action or conduct to constitute violation.

46-277. Intent required for act, action or conduct to constitute violation. No act, action or conduct of any person shall constitute a violation of this act which is actionable by complaint before the commission, or by criminal complaint, unless such act, action or conduct is intentionally violative of a provision of this act or intentionally violative of more than one provision of this act.

History: L. 1974, ch. 353, § 63; March 28.



46-278 Severability.

46-278. Severability. If any provision of this act or application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this act which can be given effect without the invalid application or provision, and to this end the provision of this act are declared to be severable.

History: L. 1974, ch. 353, § 64; March 28.



46-280 Failure to register or file reports; civil penalty.

46-280. Failure to register or file reports; civil penalty. (a) The commission shall send a notice by registered or certified mail to any person failing to register or to file any report or statement as required by K.S.A. 46-247, 46-265 or 46-268, and amendments thereto, within the time period prescribed therefor. The notice shall state that the required registration, report or statement had not been filed with the office of secretary of state. The notice also shall state that such person shall have five days from the date of receipt of such notice to comply with the registration and reporting requirements before a civil penalty shall be imposed for each day that the required documents remain unfiled. If such person fails to comply within such period, such person shall pay to the state a civil penalty of $10 per day for each day that such person remains unregistered or that such report or statement remains unfiled, except that no such civil penalty shall exceed $300. The commission may waive, for good cause, payment of any civil penalty imposed hereunder.

(b) Whenever the commission shall determine that any report filed by a lobbyist as required by K.S.A. 46-269, and amendments thereto, is incorrect, incomplete or fails to provide the information required by such section, the commission shall notify such lobbyist by registered or certified mail, specifying the deficiency. Such notice shall state that the lobbyist shall have 30 days from the date of the receipt of such notice to file an amended report correcting such deficiency before a civil penalty will be imposed and the registration of such lobbyist revoked and the badge be required to be returned to the office of the secretary of state. A copy of such notice shall be sent to the office of the secretary of state. If such lobbyist fails to file an amended report within the time specified, such lobbyist shall pay to the commission a civil penalty of $10 per day for each day that such person fails to file such report except that no such civil penalty shall exceed $300. On the 31st day following the receipt of such notice, the registration of any lobbyist failing to file such amended report shall be revoked.

(c) Civil penalties provided for by this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the governmental ethics commission fee fund.

(d) (1) Except as provided in subsection (2), if a person fails to pay a civil penalty provided for by this section, it shall be the duty of the commission to bring an action to recover such civil penalty in the district court of the county in which such person resides.

(2) If a person required to file under subsection (f) of K.S.A. 46-247, and amendments thereto, fails to pay a civil penalty provided for by this section, it shall be the duty of the commission to bring an action to recover such civil penalty in the district court of Shawnee County, Kansas.

History: L. 1978, ch. 146, § 1; L. 1981, ch. 171, § 46; L. 1988, ch. 180, § 2; L. 1991, ch. 150, § 48; L. 1998, ch. 117, § 23; L. 1998, ch. 168, § 4; L. 2001, ch. 5, § 153; July 1.



46-281 Application of definitions in 46-282 to 46-285.

46-281. Application of definitions in 46-282 to 46-285. As used in this act and article 2 of chapter 46 of Kansas Statutes Annotated, and amendments thereto, the definitions in K.S.A. 46-282 to 46-285, inclusive, shall apply.

History: L. 1983, ch. 172, § 3; July 1.



46-282 "Designee" defined.

46-282. "Designee" defined. "Designee" means:

(a) Any state officer, employee or member of any agency, department, division, bureau or other unit of state government who holds a position: (1) Defined as a major policy making position; (2) responsible for contracting, purchasing or procurement, except persons whose sole responsibility is the purchasing of gasoline or emergency repair for a state vehicle assigned to them for their use or persons whose sole responsibility relating to purchasing or procurement includes only transactions pursuant to preexisting state contracts; (3) responsible for writing or drafting specifications for contracts; (4) responsible for awarding grants, benefits or subsidies; or (5) responsible for inspecting, licensing or regulating any person or entity.

(b) "Designee" does not include any driver's license examiner of the department of revenue or any person performing ministerial functions.

History: L. 1983, ch. 172, § 4; L. 1984, ch. 189, § 4; April 19.



46-283 "Major policy making" position defined.

46-283. "Major policy making" position defined. "Major policy making" position means (a) the administrative head or heads or executive of a state agency or (b) the head of each department, division, bureau or other major administrative unit within a state agency.

History: L. 1983, ch. 172, § 5; L. 1984, ch. 189, § 5; April 19.



46-284 "Consultant" defined.

46-284. "Consultant" defined. "Consultant" means an individual who is called on for professional or technical advice or opinions.

History: L. 1983, ch. 172, § 6; L. 1984, ch. 189, § 6; July 1.



46-285 Heads of state agencies to submit lists of designees; additional information regarding designees required; organizational chart; certification; filing with secretary of state.

46-285. Heads of state agencies to submit lists of designees; additional information regarding designees required; organizational chart; certification; filing with secretary of state. (a) The head of every state agency shall submit a list of designees under the agency head's jurisdiction, identifying the positions, names and home mailing addresses of all designees of that agency to the commission annually between March 15 and March 31, inclusive. The agency head may prepare and submit a separate list for each department, division, bureau or other unit within the agency head's jurisdiction. The agency head shall attach to each list an organizational chart for the agency, department or division to which that list corresponds and shall certify the list to be correct. The agency head shall notify the commission of the name, home address and position of any new designee under the agency head's jurisdiction within 10 days of appointment. The commission may request the head of a state agency to make additions to or deletions from the list.

(b) The commission shall transmit promptly copies of all lists received under this section to the secretary of state.

History: L. 1983, ch. 172, § 7; L. 1984, ch. 189, § 7; July 1.



46-286 Participation by state officer or employee in licensure, regulation or in any contract with any organization with which such person holds a position prohibited; exceptions.

46-286. Participation by state officer or employee in licensure, regulation or in any contract with any organization with which such person holds a position prohibited; exceptions. (a) No state officer or employee, in the officer's or employee's official capacity, shall participate directly in the licensure, inspection or administration or enforcement of any regulation of or in any contract with any outside organization with which the officer or employee holds a position.

(b) This section shall not apply to appointed or elected members of a state board, council or commission, except that no member of such board, council or commission shall participate in any license, inspection or contract on behalf of their state board, council or commission with any outside organization with which such member is associated or the holding of a position as a member of an advisory board, council or commission of an outside organization or of a position of a voluntary or charitable nature if the advisory, voluntary or charitable position is taken without any expectation or acceptance of remuneration other than reimbursement of necessary and actual expenses.

History: L. 1983, ch. 172, § 10; L. 1984, ch. 189, § 8; April 19.



46-287 Advertising to influence legislative action; prohibited acts.

46-287. Advertising to influence legislative action; prohibited acts. (a) No person shall publish or cause to be published in any newspaper or other periodical or cause to be distributed as an insert or flyer in any newspaper or periodical any paid advertisement promoting or opposing action or nonaction by the legislature on any legislative matter unless such advertisement is followed by the word "advertisement" or the abbreviation "adv." in a separate line, together with the name of the chairperson of the organization or other individual causing the advertisement to be published.

(b) No person shall broadcast or cause to be broadcast by any radio or television station any paid advertisement promoting or opposing action or nonaction by the legislature on any legislative matter unless such advertisement is followed by a statement that the preceding was an advertisement, together with the name of the chairperson of the organization or other individual causing the advertisement to be broadcast.

(c) Violation of this section is a class C misdemeanor.

(d) The provisions of this section shall be subject to interpretation and enforcement in the manner provided by K.S.A. 46-254 through 46-263, and amendments thereto, and the commission shall have the powers and duties provided by such sections with respect to interpretation and enforcement of this section.

(e) Terms used in this section have the meanings provided by K.S.A 46-216 through 46-231, and amendments thereto.

History: L. 1988, ch. 179, § 1; L. 1990, ch. 306, § 13; May 31.



46-288 Violations of state governmental ethics laws; civil fine.

46-288. Violations of state governmental ethics laws; civil fine. The commission, in addition to any other penalty prescribed under K.S.A. 46-215 through 46-286, and amendments thereto, may assess a civil fine, after proper notice and an opportunity to be heard, against any person for a violation pursuant to K.S.A. 46-215 through 46-286, and amendments thereto, in an amount not to exceed $5,000 for the first violation, not to exceed $10,000 for the second violation and not to exceed $15,000 for the third violation and for each subsequent violation. All fines assessed and collected under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the governmental ethics commission fee fund.

History: L. 1988, ch. 181, § 2; L. 1991, ch. 150, § 34; L. 1998, ch. 117, § 24; L. 2001, ch. 5, § 154; July 1.

Revisor's Note:

Sections were not yet enacted at the time 46-288 became effective in 1988: 46-237a and 46-246a.



46-289 Same; cease and desist order; emergencies.

46-289. Same; cease and desist order; emergencies. (a) If the commission determines after notice and opportunity for a hearing that any person has engaged or is engaging in any act or practice constituting a violation of any provision of K.S.A. 46-215 through 46-286, and amendments thereto, or any rule and regulation or order hereunder, the commission by order may require that such person cease and desist from the unlawful act or practice and take such affirmative action as in the judgment of the commission will carry out the purposes of K.S.A. 46-215 through 46-286, and amendments thereto.

(b) If the commission makes written findings of fact that the public interest will be irreparably harmed by delay in issuing an order under subsection (a), the commission may issue an emergency temporary cease and desist order. Such order, even when not an order within the meaning of K.S.A. 77-502 and amendments thereto, shall be subject to the same procedures as an emergency order issued under K.S.A. 77-536 and amendments thereto. Upon the entry of such an order, the commission shall promptly notify the person subject to the order that it has been entered, of the reasons therefor and that upon written request the matter will be set for a hearing which shall be conducted in accordance with the provisions of the Kansas administrative procedure act. If no hearing is requested and none is ordered by the commission, the order will remain in effect until it is modified or vacated by the commission. If a hearing is requested or ordered, the commission, after notice of and opportunity for hearing to the person subject to the order, shall by written findings of fact and conclusions of law vacate, modify or make permanent the order. Any such order shall be enforceable in any court of competent jurisdiction.

History: L. 1988, ch. 181, § 3; L. 1991, ch. 150, § 35; July 1.



46-290 Same; injunction; restraining order; mandamus.

46-290. Same; injunction; restraining order; mandamus. Whenever it appears to the commission that any person has engaged in any act or practice constituting a violation of any provision of K.S.A. 46-215 through 46-286, and amendments thereto, or any rule and regulation or order hereunder, the commission may bring an action in any court of competent jurisdiction to enjoin the acts or practices and to enforce compliance with K.S.A. 46-215 through 46-286, and amendments thereto, or any rule and regulation or order hereunder. Upon a proper showing, a permanent or temporary injunction, restraining order, restitution, writ of mandamus or other equitable relief shall be granted.

History: L. 1988, ch. 181, § 4; L. 1991, ch. 150, § 36; July 1.



46-291 Same; consent decree.

46-291. Same; consent decree. The commission may enter into a consent decree with any person who has violated any provision of K.S.A. 46-215 through 46-286, and amendments thereto.

History: L. 1988, ch. 181, § 5; L. 1991, ch. 150, § 37; July 1.



46-292 Same; appeal of commission orders.

46-292. Same; appeal of commission orders. Any person aggrieved by any order of the commission pursuant to this act may appeal such order in accordance with the provisions of the Kansas judicial review act.

History: L. 1988, ch. 181, § 6; L. 1991, ch. 150, § 38; L. 2010, ch. 17, § 84; July 1.



46-293 Severability of chapter 150 of the Laws of 1991.

46-293. Severability of chapter 150 of the Laws of 1991. If any provision of this act or application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this act which can be given effect without the invalid application or provision, and to this end the provisions of this act are declared to be severable.

History: L. 1991, ch. 150, § 52; July 1.



46-294 Contracts involving state universities; state employee; restrictions.

46-294. Contracts involving state universities; state employee; restrictions. (a) Notwithstanding the provisions of K.S.A. 46-215 through 46-293, and amendments thereto, an employee of a state university may provide significant factual information or advice or recommendations in relation to the negotiated terms of a technology licensing agreement or other research or development agreement between the state university and a company in which the employee has a substantial interest, provided that the employee does not have the authority to negotiate the terms of such agreement, or to approve such agreement on behalf of the state university. Nothing in this section shall allow an employee of a state university, in such employee's capacity as a state university employee, to provide advice or recommendations in relation to the negotiated terms of an agreement, which would directly affect such employee's financial benefit.

(b) For the purposes of this section, the phrase "research or development" means those activities and services relating to the development, transfer or commercialization of technology or other intellectual property.

(c) This section shall be a part of and supplemental to the state governmental ethics law.

History: L. 2012, ch. 168, § 7; July 1.



46-295 Lobbying; governmental entities; report required.

46-295. Lobbying; governmental entities; report required. (a) Every person who is registered as a lobbyist shall file with the secretary of state a detailed report listing the amount of public funds paid to hire or contract for the lobbying services on behalf of: (1) A governmental entity; or (2) any association of governmental entities that receive public funds. The report shall include a listing of the amount of public funds paid to hire or contract for the lobbying services of such lobbyist and which association of governmental entities that receive public funds hired such lobbyist on a form and in the manner prescribed and provided by the governmental ethics commission. Each report required to be filed by this section is a public record and shall be open to public inspection upon request. A report shall be filed on or before January 10, 2017, and on or before January 10 of each subsequent year for the reporting period containing the preceding calendar year.

(b) The reports filed with the secretary of state pursuant to subsection (a) shall be made available on a searchable public website by the secretary of state.

(c) As used in this section:

(1) "Governmental entity" has the meaning as defined in K.S.A. 75-6102, and amendments thereto.

(2) "Lobbying" has the meaning as defined in K.S.A. 46-225, and amendments thereto.

(3) "Public funds" means moneys appropriated by the state or any of its subdivisions.

History: L. 2015, ch. 85, § 1; July 1.






Article 4 INTERSTATE COOPERATION COMMISSION

46-401 Senate committee on interstate cooperation; membership; chairperson.

46-401. Senate committee on interstate cooperation; membership; chairperson. There is hereby established a standing committee of the senate known as the senate committee on interstate cooperation which shall consist of seven members of the senate. Six members of the committee shall be appointed in the same manner as members of other standing committees of the senate. The president of the senate, or another senator of the same party designated by the president, shall be a member and chairperson of the committee.

History: L. 1941, ch. 271, § 1; L. 1973, ch. 157, § 21; L. 1974, ch. 218, § 1; L. 1978, ch. 200, § 3; L. 1985, ch. 177, § 1; March 21.



46-402 House committee on interstate cooperation; membership; chairperson.

46-402. House committee on interstate cooperation; membership; chairperson. There is hereby established a standing committee of the house of representatives known as the house committee on interstate cooperation which shall consist of seven members of the house of representatives. Six members of the committee shall be appointed in the same manner as members of other standing committees of the house of representatives.  The speaker of the house of representatives, or another member of the house of representatives of the same political party designated by the speaker, shall be a member and chairperson of the committee.

History: L. 1941, ch. 271, § 2; L. 1973, ch. 157, § 22; L. 1974, ch. 218, § 2; L. 1978, ch. 200, § 4; L. 1991, ch. 151, § 1; April 25.



46-403 Governor's committee on interstate cooperation; membership; chairman.

46-403. Governor's committee on interstate cooperation; membership; chairman. There is hereby established a committee of administrative officials and employees of this state to be officially known as the governor's committee on interstate cooperation which shall consist of six (6) members. Its members shall be: The secretary of administration, ex officio; the attorney general, ex officio; the director of the budget and two (2) administrative officials or employees to be designated by the governor. The governor shall also be a member of the committee and may serve as chairman or may appoint one of the other members of the committee as its chairman.

History: L. 1941, ch. 271, § 3; L. 1953, ch. 252, § 1; L. 1973, ch. 157, §23; L. 1974, ch. 218, § 3; Jan. 13, 1975.



46-404 Kansas commission on interstate cooperation; membership; chairperson, vice-chairperson and secretary designated.

46-404. Kansas commission on interstate cooperation; membership; chairperson, vice-chairperson and secretary designated. There is hereby established the Kansas commission on interstate cooperation. This commission shall be composed of the seven members of the senate committee on interstate cooperation, the seven members of the house committee on interstate cooperation and the six members of the governor's committee on interstate cooperation. In odd-numbered years, the chairperson of the house committee on interstate cooperation shall be chairperson of the commission and the chairperson of the senate committee on interstate cooperation shall be vice-chairperson thereof. In even-numbered years, the chairperson of the senate committee on interstate cooperation shall be chairperson of the commission and the chairperson of the house committee on interstate cooperation shall be vice-chairperson thereof. At any meeting at which the chairperson is unable to be present, such officer may appoint another legislator of the same house and party to serve as a member of the commission in such officer's place but the member so appointed shall not act as chairperson or vice-chairperson thereof. The revisor of statutes shall serve as secretary of the commission.

History: L. 1941, ch. 271, § 4; L. 1973, ch. 157, § 24; L. 1974, ch. 218, § 4; L. 1978, ch. 200, § 5; L. 1983, ch. 174, § 1; L. 1985, ch. 177, § 2; March 21.



46-405 Functions and terms of senate committee and house committee; term of governor's committee.

46-405. Functions and terms of senate committee and house committee; term of governor's committee. The standing committees of the senate and the house of representatives established under the provisions of this act shall function during the regular sessions of the legislature and also during the interim periods between such sessions and their members shall serve until their successors are appointed. The incumbency of each administrative member of this commission appointed by the governor shall extend until the first day of February next following their appointment, and thereafter until their successor is appointed.

History: L. 1941, ch. 271, § 5; L. 1974, ch. 218, §5; L. 1983, ch. 174, § 2; July 1.



46-406 Function of commission.

46-406. Function of commission. It shall be the function of this commission:

(a) To carry forward the participation of this state as a member of the council of state governments;

(b) to carry forward the participation of this state as a member of the national conference of state legislatures;

(c) to encourage and assist the legislative, executive, administrative and judicial officials and employees of this state to develop and maintain friendly contact by correspondence, by conference, and otherwise, with officials and employees of the other states, of the federal government, and of local units of government; and

(d) to endeavor to advance cooperation between this state and other units of government whenever it seems advisable to do so by formulating proposals for, and by facilitating: (1) The adoption of compacts; (2) the enactment of uniform or reciprocal statutes; (3) the adoption of uniform or reciprocal administrative rules and regulations; (4) the informal cooperation of governmental offices with one another; (5) the personal cooperation of government officials and employees with one another, individually; (6) the interchange and clearance of research and information, and (7) any other suitable process.

History: L. 1941, ch. 271, § 6; L. 1983, ch. 174, § 3; July 1.



46-407 Establishment of delegations and committees; rules; advisory boards.

46-407. Establishment of delegations and committees; rules; advisory boards. The commission may establish such delegations and committees as it deems necessary and advisable to perform the duties and functions required under the provisions of this act. Subject to the approval of the commission, the member or members of each such delegation or committee shall be appointed by the chairman of the commission, except as otherwise provided by law. State officials or employees who are not members of the commission on interstate cooperation may be appointed as members of any such delegation or committee, but private citizens holding no governmental position in this state shall not be eligible except as delegates to the national conference of commissioners on uniform state laws. The commission may provide such other rules as it considers appropriate concerning the membership and the functioning of any such delegation or committee. The commission may provide for advisory boards for itself and for its various delegations and committees, and may authorize private citizens to serve on such boards.

History: L. 1941, ch. 271, § 7; L. 1947, ch. 293, § 2; L. 1974, ch. 218, § 6; Jan. 13, 1975.



46-407a Advisory committee on uniform state laws; duties; Kansas representatives to national conference of commissioners on uniform state laws; membership; compensation, expenses and allowances.

46-407a. Advisory committee on uniform state laws; duties; Kansas representatives to national conference of commissioners on uniform state laws; membership; compensation, expenses and allowances. There is hereby established an advisory committee to the Kansas commission on interstate cooperation. Such committee shall be composed of five members. Three of such members shall be members of the Kansas bar to be appointed by the commission with the advice of the president of the bar association of the state of Kansas and the incumbency of each such member of the committee shall extend until the first day of February of the odd-numbered year following appointment and thereafter until a successor is appointed. The other two members shall be the chairpersons of the house and senate standing committees on judiciary, except that each such chairperson may appoint another member of the committee on judiciary of the same house who is an attorney to serve as a member in lieu of such chairperson for such member's then current term as a legislator.  The members of such committee shall be the official representatives or delegates of the state of Kansas to the national conference of commissioners on uniform state laws. Such committee shall account to and advise with the Kansas commission on interstate cooperation and it shall be its duty to investigate and consider the advisability or uniformity of the laws of the several states and to make recommendations on all subjects where uniformity may be desirable and practical. Such committee shall report to the Kansas commission on interstate cooperation from time to time on its activities and make such recommendations as it deems advisable for appropriate legislation. Members of the committee shall be paid compensation and travel expenses and subsistence expenses or allowances for attendance at meetings of the committee as authorized by K.S.A. 75-3212. Any person who by reason of membership on such committee has been accredited by the national conference of commissioners on uniform state laws as a life member of that organization shall be an associate member of the committee and shall receive the same travel expenses and subsistence expenses for attendance at meetings as regular members of the committee, but shall receive no per diem compensation. Whenever any regular member of the committee shall be so accredited by the national conference of commissioners on uniform state laws, such member shall thereupon become an associate member and a vacancy shall exist in the regular membership of the committee. Such vacancy shall be filled by appointment by the commission with the advice of the president of the bar association of the state of Kansas. All amounts authorized under this section shall be paid by the Kansas commission on interstate cooperation.

History: L. 1947, ch. 293, § 1; L. 1968, ch. 208, § 9; L. 1974, ch. 218, § 8; L. 1975, ch. 274, § 1; L. 1979, ch. 165, §1; L. 1983, ch. 174, § 4; July 1.



46-408 Commission; reports; compensation, expenses and allowances; expenditures; participation with other states in council of state governments, national conference of commissioners on uniform state laws and national conference of state legislatures.

46-408. Commission; reports; compensation, expenses and allowances; expenditures; participation with other states in council of state governments, national conference of commissioners on uniform state laws and national conference of state legislatures. The commission shall report to the governor and to the legislature at such times as it deems appropriate. Its members, except the governor's committee, and the members of all delegations and committees which it establishes shall receive compensation and travel expenses and subsistence expenses or allowances for attendance at meetings of the commission authorized by the chairperson or the commission as provided in K.S.A. 75-3212 and amendments thereto. The secretary shall receive travel expenses and subsistence expenses as provided in K.S.A. 75-3212 and amendments thereto for attendance at meetings, but shall receive no per diem compensation. Members of the governor's committee shall receive travel expenses and subsistence expenses or allowances as provided in K.S.A. 75-3212 and amendments thereto which shall be paid by the respective departments of such members. The commission may incur such expenses as may be necessary for the proper performance of its duties, and it may by contributions: (a) To the council of state governments, participate with other states, in maintaining the council's district and central secretariats, and its other governmental services; (b) to the national conference of commissioners on uniform state laws, participate with other states, in maintaining and conducting the services of the national conference; and (c) to the national conference of state legislatures, participate with other states in the maintenance and conduct of the programs and services of the conference.

History: L. 1941, ch. 271, § 8; L. 1947, ch. 293, § 3; L. 1949, ch. 423, §19; L. 1968, ch. 208, § 10; L. 1974, ch. 218,§ 7; L. 1983, ch. 174, § 5; July 1.



46-409 Title of committees and commission.

46-409. Title of committees and commission. The committees and the commission established by this act shall be informally known, respectively, as the senate cooperation committee, the house cooperation committee, the governor's cooperation committee and the Kansas cooperation commission.

History: L. 1941, ch. 271, § 9; April 10.



46-411 Invalidity of part.

46-411. Invalidity of part. If any clause or other portion of this act is held to be invalid, that decision shall not affect the validity of the remaining portions of this act. The legislature hereby declares that all such remaining portions of this act are severable, and that it would have enacted such remaining portions if the invalid portions had not been included in this act.

History: L. 1941, ch. 271, § 11; April 10.






Article 6 HOUSE ROLL-CALL SYSTEM AND EQUIPMENT

46-601 Mechanical, electrical or electronic voting, when; equipment requirements.

46-601. Mechanical, electrical or electronic voting, when; equipment requirements. The vote of the members of the house of representatives of the Kansas legislature may be taken and recorded by mechanical, electrical, or electronic or any combination thereof means in all cases where the yeas and nays are required by the constitution of Kansas or ordered by members of the house. All such voting shall be taken and recorded by the use of modern equipment properly installed and operated.

History: L. 1955, ch. 258, § 1; L. 1968, ch. 323, § 1; March 27.






Article 8 PREFILING OF BILLS AND RESOLUTIONS

46-801 Prefiling of bills and resolutions; time and procedure for filing.

46-801. Prefiling of bills and resolutions; time and procedure for filing. (a) At the times specified in this act, committees and members of the legislature may prefile legislative bills and resolutions for introduction in the next succeeding regular legislative session.

(b) Bills and resolutions may be prefiled at the following times:

(1) In the case of both senators-elect and representatives-elect, from the time that a member-elect has received such member-elect's certificate of election from the secretary of state until 5:00 p.m. on the Friday preceding the day of the convening of the next succeeding regular legislative session;

(2) in the case of both senators and representatives, from the adjournment of the regular legislative session in odd-numbered years until 5:00 p.m. on the Friday preceding the day of the convening of the regular legislative session in even-numbered years;

(3) in the case of senators, from the date of each general election of representatives at which senators are not regularly elected until 5:00 p.m. on the Friday preceding the day of convening of the next regular legislative session; and

(4) in the case of special committees, when authorized by the legislative coordinating council.

(c) Bills and resolutions which are prefiled under the provisions of this act shall be in such final and correct form for introduction in the legislature as is required by the constitution, laws, and rules of the respective houses of the legislature and no change shall be made in the sponsorship of any bill or resolution during the time such bill or resolution remains in the possession of the secretary of the senate or the chief clerk of the house of representatives.

(d) The original copy of every bill and resolution prefiled shall be accompanied by a statement of inspection of the form of the bill signed by the revisor of statutes or an assistant revisor of statutes.

(e) Any bill or resolution prefiled under this act shall be delivered to the secretary of the senate, if a senate bill or resolution, or to the chief clerk of the house of representatives, if a house bill or resolution, by a member of the legislature who is one of the authors of the bill or resolution or by the office of the revisor of statutes upon written authorization of one of the authors.

(f) Any standing committee may prefile a bill or resolution at any time when an individual member of that house of the legislature is authorized to prefile bills and resolutions under this section. Bills or resolutions filed under authority of this subsection (f) shall be filed by the chairperson or vice-chairperson of the standing committee in the same manner as that prescribed for the prefiling of bills and resolutions by individual members or members-elect of the legislature. Before prefiling any bill or resolution under authority of this subsection, the chairperson or vice-chairperson shall be authorized to make such prefiling by a majority vote of the members of the committee.

History: L. 1969, ch. 253, § 1; L. 1973, ch. 209, § 1; L. 1988, ch. 182, § 1; L. 1996, ch. 82, § 1; July 1.



46-802 Same; numbering of bills and resolutions; filing; copies; charges for; list of bills and resolutions, open to public.

46-802. Same; numbering of bills and resolutions; filing; copies; charges for; list of bills and resolutions, open to public. The secretary of the senate and the chief clerk of the house of representatives shall instruct the revisor of statutes regarding the appropriate numbering of prefiled bills and resolutions. In accordance with such instruction the revisor of statutes shall give each prefiled bill and resolution its appropriate number before delivery of a copy to the division of printing. The originals of all prefiled bills and resolutions shall be in the possession of the secretary of the senate, if a senate bill or resolution, or the chief clerk of the house of representatives, if a house bill or resolution. Upon the prefiling of any bill or resolution under the provisions of this act, the secretary of the senate, if a senate bill or resolution, or the chief clerk of the house of representatives, if a house bill or resolution, shall make copies thereof available to any person, upon request, at a cost of $.50 per page until the same have been printed, as provided herein. All moneys received under this section from such charges shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the legislative special revenue fund. The secretary of the senate, in the case of senate bills and resolutions, and the chief clerk of the house of representatives, in the case of house bills or resolutions, shall maintain a current list, by title and sponsor, of all bills and resolutions which have been prefiled, and such lists shall be open to public inspection.

History: L. 1969, ch. 253, § 2; L. 1973, ch. 209, § 2; L. 1988, ch. 182, § 2; L. 1996, ch. 82, § 2; L. 2001, ch. 5, § 155; July 1.



46-803 Same; printing and distribution.

46-803. Same; printing and distribution. The revisor of statutes shall deliver a copy of each bill or resolution prefiled to the division of printing to be printed in accordance with instructions of the legislative coordinating council. Printed copies of each such bill or resolution shall be returned by the division of printing to the director of legislative administrative services for distribution in accordance with instructions of the legislative coordinating council.

History: L. 1969, ch. 253, § 3; L. 1973, ch. 209, § 3; L. 1988, ch. 182, § 3; July 1.



46-804 Introduction of prefiled bills and resolutions, effect.

46-804. Introduction of prefiled bills and resolutions, effect. On the first day of the regular session of the legislature following prefiling, all such bills and resolutions shall be deemed properly introduced. Such bills and resolutions shall be read in the same manner as other bills and resolutions introduced after the convening of the legislature. When any prefiled bill or resolution has been delivered to the secretary of the senate or the chief clerk of the house of representatives as herein provided and the same is read, any prior failure to comply with any of the procedural requirements of this act shall have no effect on the validity of such bill or resolution.

History: L. 1969, ch. 253, § 4; L. 1973, ch. 209, § 4; L. 1988, ch. 182, § 4; L. 1996, ch. 82, § 3; July 1.






Article 9 CLAIMS AGAINST THE STATE

46-903 Payment of claims based upon implied contracts, when.

46-903. Payment of claims based upon implied contracts, when. No money or funds shall be disbursed from the state treasury or any special fund of the state of Kansas in part or full satisfaction or payment of any claim or judgment based in whole or in part on an implied contract, unless the payment of such claim or judgment has been specifically authorized by act of the legislature.

History: L. 1970, ch. 200, § 3; L. 1979, ch. 186, § 23; July 1.



46-907 Submission of certain claims to joint committee on special claims against the state.

46-907. Submission of certain claims to joint committee on special claims against the state. All claims proposed to be paid from the state treasury or any special fund of the state of Kansas, which cannot be lawfully paid by the state or any agency thereof except by an appropriation of the legislature shall be submitted to the joint committee on special claims against the state before final action thereon is taken by either house of the legislature.

History: L. 1970, ch. 200, § 7; L. 1975, ch. 275, §1; L. 1978, ch. 203, § 2; May 11.



46-911 Severability.

46-911. Severability. If any word, phrase, sentence or provision of this act is determined to be invalid, such invalidity shall not affect the other provisions of this act and they shall be given effect without the invalid provision, and to this end the provisions of this act are declared to be severable.

History: L. 1970, ch. 200, § 11; March 26.



46-912 Joint committee on special claims against the state; membership; appointment; chairperson; meetings; quorum.

46-912. Joint committee on special claims against the state; membership; appointment; chairperson; meetings; quorum. There is hereby established the joint committee on special claims against the state which shall have seven members consisting of three members of the senate and four members of the house of representatives. The representative members shall be appointed by the speaker, and the senator members shall be appointed by the senate committee on organization, calendar and rules. Of the members of the house, three members shall be from the majority party with the remaining member from the minority part [party]. Of the members of the senate, two members shall be from the majority party with the remaining member from the minority party. Not less than one representative member and not less than one senator member shall be attorneys licensed to practice law in the state of Kansas. Not less than one representative member shall be a member of the house committee on appropriations and not less than one senator member shall be a member of the senate committee on ways and means. In the biennium commencing with the convening of the regular session of the legislature in 1979, and in the biennium commencing with the convening of the regular session of the legislature each four years thereafter, the chairperson of the joint committee shall be a representative member designated by the speaker of the house of representatives. In the biennium commencing with the convening of the regular session of the legislature in 1981, and in the biennium commencing with the regular session of the legislature each four years thereafter, the senate committee on organization, calendar and rules shall designate a senator member to be the chairperson of the joint committee. If a chairperson shall die, resign or otherwise be incapable of serving as chairperson for the full two-year period, a successor shall be designated to fill the unexpired portion of such period in the same manner as the original chairperson was selected. The joint committee shall meet in the interim between legislative sessions on the call of the chairperson as authorized by the legislative coordinating council. Any four members of the joint committee shall constitute a quorum. Any action of such joint committee may be taken by an affirmative vote of a majority of the members present, if a quorum is present.

The provisions of article 12 of chapter 46 of the Kansas Statutes Annotated, and amendments thereto, applicable to special committees shall apply to the joint committee on special claims against the state to the extent the same do not conflict with the specific provisions of this act applicable to such committee.

History: L. 1978, ch. 203, § 1; L. 1985, ch. 178, § 1; L. 1987, ch. 196, § 3; L. 2013, ch. 134, § 4; July 1.



46-913 Claims against the state; filing; forms; information required.

46-913. Claims against the state; filing; forms; information required. (a) Any person wishing to present a claim shall file the same with the chairperson of the joint committee in writing upon a form to be provided by the joint committee stating the following information:

(1) The name and address of the claimant; the name and address of the claimant's principal, if the claimant is acting in a representative capacity; and the name and address of the claimant's attorney, if the claimant is so represented;

(2) A concise statement of the basis of the claim,  including the date, time, place and circumstances of the act or event complained of, if applicable;

(3) a statement itemizing the amount claimed; and

(4) any other pertinent information requested by the joint committee.

(b) Upon the filing of a claim, the joint committee shall inform the claimant in writing of any additional information it will require in order to take action upon the claim.

History: L. 1978, ch. 203, § 3; L. 1994, ch. 274, § 2; L. 2013, ch. 83, § 2; July 1.



46-914 Same; consideration of claims; hearing; notice; rules or procedure; state officers and employees to provide information and assistance.

46-914. Same; consideration of claims; hearing; notice; rules or procedure; state officers and employees to provide information and assistance. (a) Each claim shall be considered by the joint committee as soon as practicable after it is filed.  If the joint committee deems a hearing to be necessary or advisable on any claim or if the claimant requests the same, it shall provide for the holding of a hearing and shall give the claimant and the state agency involved, if any, at least fifteen days notice by certified mail of the time and place thereof.

(b) The joint committee shall not be bound by the strict rules of evidence, except when specifically required by its rules but shall admit all testimony having reasonable probative value, and shall conduct all hearings in a fair and impartial manner, giving full opportunity for presentation of evidence and argument.

(c) All officers and employees of the state shall provide such information and assistance as may be deemed necessary by the joint committee in the investigation and determination of claims filed under the provisions of this act.

History: L. 1978, ch. 203, § 4; May 11.



46-915 Same; determination of claims; notification of claimant; recommendations for awards; introduction of bill, referral; determination of amount of award, guide; claim must be in writing, verified and acknowledged.

46-915. Same; determination of claims; notification of claimant; recommendations for awards; introduction of bill, referral; determination of amount of award, guide; claim must be in writing, verified and acknowledged. The joint committee on special claims against the state shall make determination of all claims submitted to it and a copy of its determination and recommendations shall be submitted to the claimant within 20 days after the joint committee makes its determination.  Whenever the joint committee shall determine that the state should pay any amount to any claimant it shall recommend that an award be made in the amount so determined.  All recommendations for awards shall be included in a bill or bills which shall be introduced in the name of the joint committee in either house of the legislature and referred to the committee on ways and means of the senate if introduced in the senate or the committee on appropriations of the house if introduced in the house of representatives for report and recommendations as on other bills referred to it.  In determining amounts of awards for claims for injury, death and disability, the joint committee may use the workmen's compensation act as a guide, where applicable.  No award shall be recommended for payment to any claimant unless the claimant has submitted a written application therefor which has been verified by the claimant and acknowledged before a notary public or other officer authorized by law to administer oaths.

History: L. 1978, ch. 203, § 5; L. 1987, ch. 196, § 4; Feb. 19.



46-916 Joint committee; secretarial and staff assistance.

46-916. Joint committee; secretarial and staff assistance. Secretarial services shall be provided for the joint committee by a secretary or secretaries recruited and supervised by the director of legislative administrative services in the manner provided by K.S.A. 46-1212a.  Other staff assistance shall be provided by the office of the revisor of statutes, the legislative research department and such other legislative offices and employees as may be directed by the legislative coordinating council.

History: L. 1978, ch. 203, § 6; May 11.



46-917 Same; adoption of procedural guidelines.

46-917. Same; adoption of procedural guidelines. The joint committee on special claims against the state is hereby authorized to adopt such procedural guidelines, not inconsistent with the provisions of this act, as may be necessary for orderly procedure in the filing, investigation, hearing and disposition of claims before it.

History: L. 1978, ch. 203, § 7; May 11.



46-918 Claims against the state; time of filing; consideration.

46-918. Claims against the state; time of filing; consideration. All claims filed prior to November 1 in any year shall be considered by the joint committee for consideration and recommendation to the ensuing session of the legislature.  Claims filed after November 1 in any year and prior to the adjournment of the ensuing session of the legislature shall be considered by the joint committee during such session only if the president of the senate and the speaker of the house of representatives authorizes the holding of meetings therefor.

History: L. 1978, ch. 203, § 8; May 11.



46-919 Purpose of act.

46-919. Purpose of act. It is the purpose of this act to provide an orderly and expeditious procedure to aid the legislature in the consideration and evaluation of those claims against the state which cannot be lawfully paid by the state or any agency thereof except by appropriation act of the legislature. A recommendation by the joint committee on special claims against the state that an award be made to any claimant shall not be construed as a waiver of immunity from liability on the part of the state or any agency thereof nor shall such recommendation impose liability upon the state or any agency thereof in the amount recommended.

History: L. 1978, ch. 203, § 9; May 11.



46-920 Claims against the state; payment by secretary of corrections of certain personal injuries and personal property losses of inmates authorized; limitation; setoff of moneys received by inmates for court ordered restitution.

46-920. Claims against the state; payment by secretary of corrections of certain personal injuries and personal property losses of inmates authorized; limitation; setoff of moneys received by inmates for court ordered restitution. (a) The secretary of corrections may reimburse any inmate of any correctional institution or other facility under the secretary's jurisdiction for any personal injury or personal property damage or loss occurring under circumstances which establish, in the secretary's opinion, that such loss or damage was caused by the negligence of the state or any agency, officer or employee thereof. No reimbursement payment shall be made on any claim for an amount of more than $500. Nothing in this section shall prohibit the crediting of any payment made to an inmate of a correctional institution or other facility under the secretary's jurisdiction to such inmate's account within the institution or facility, as the case may be.

(b) When an inmate owes an outstanding unpaid amount of restitution ordered by a court pursuant to K.S.A. 21-4603, 21-4603d or 21-4610, prior to their repeal, or K.S.A. 2015 Supp. 21-6604, 21-6607 or 21-6702, and amendments thereto, the secretary of corrections shall withdraw from the inmate's trust account as a set-off:

(1) Money received by the inmate from the state as a settlement of a claim against the state through the joint committee on special claims against the state which is otherwise specifically approved for payment by appropriation act of the legislature, or which is approved through the department of corrections internal claims procedure under this section; or

(2) money received by the inmate from the state as the result of a settlement or a final judgment in a civil action in which the state of Kansas or an employee of the department of corrections was a named defendant and the state was found to be liable.

(c) When an inmate on post release, parole or conditional release supervision owes an outstanding unpaid amount of restitution ordered by a court pursuant to K.S.A. 21-4603, 21-4603d or 21-4610, prior to their repeal, or K.S.A. 2015 Supp. 21-6604, 21-6607 or 21-6702, and amendments thereto, the state shall setoff the unpaid restitution from:

(1) Money payable to the inmate from the state as a settlement of a claim against the state through the joint committee against the state which is specifically approved for payment by appropriation act of the legislature or which is approved through the department of corrections under this section; or

(2) money payable to the inmate from the state as a result of a settlement or final judgment in a civil action in which the state of Kansas or an employee of the department of corrections was a named defendant and the state was found to be liable.

(d) Vouchers certifying the amount to be setoff under subsection (c) for the outstanding unpaid restitution and any balance remaining payable to the inmate shall be prepared and submitted to the director of accounts and reports of the department of administration.

(e) When more than one state court order of restitution is outstanding and unpaid, moneys shall be applied to and paid for the restitution orders in accordance with this section in the order in which the final judgment orders were entered.

(f) Moneys collected for payment towards outstanding unpaid restitution in accordance with this section shall be forwarded to the appropriate clerk of the district court for disbursement.

History: L. 1980, ch. 254, § 1; L. 1982, ch. 220, § 1; L. 1988, ch. 183, § 1; L. 1996, ch. 108, § 1; L. 2011, ch. 30, § 194; July 1.



46-922 Same; payment by state agencies for certain personal injuries and property damages or losses authorized; limitations.

46-922. Same; payment by state agencies for certain personal injuries and property damages or losses authorized; limitations. (a) As used in this section and in K.S.A. 46-923, and amendments thereto, the term "state agency" shall have the meaning ascribed thereto in K.S.A. 75-3701, and amendments thereto.

(b) The head of any state agency is authorized to make payment to the officers or employees of such state agency for property damage or loss occurring while that officer or employee is acting within the scope of such office or employment if such property loss or damage, in the opinion of the state agency head, did not occur as a result of negligence of the claimant.

(c) Except as otherwise provided by this section, the head of any state agency is authorized to make payment to any other person for personal injury or property damage or loss occurring under circumstances which establish, in the state agency head's opinion, that such damage or loss was caused by the negligence of the state or any agency, officer or employee thereof. The secretary for children and families is authorized to make payment from funds appropriated to the secretary for the homemaker program to any person for personal injury or property damage or loss caused by an act of a homemaker employed by the secretary.

(d) Except as otherwise provided by this section, no payment shall be made under this section on any claim for an amount in excess of $1,000 or in any amount on a claim by a person who is an insurer and who is making the claim as a subrogee for all or part of any amount paid to such person's insured.

(e) The vice-chancellor of the university of Kansas medical center is authorized to make payment in an amount of not more than $2,500 to any other person for a claim made against the hospital of the university of Kansas medical center for personal injury or property damage or loss occurring under circumstances which establish, in the vice-chancellor's opinion, that such damage or loss was caused by the negligence of the hospital of the university of Kansas medical center or any officer or employee thereof or that such damage or loss occurred at the hospital of the university of Kansas medical center and it is in the best interests of such hospital to make such payment. No payment shall be made under this subsection in any amount on a claim by a person who is an insurer and who is making the claim as a subrogee for all or part of any amount paid to such person's insured.

(f) No payment shall be made under this section for any loss sustained to a state employee's personal conveyance, or any related expense, when the conveyance was used on official state business.

(g) The superintendent of the Kansas highway patrol is authorized to make payment in an amount of not more than $2,500 to any other person for a claim made against the Kansas highway patrol for personal injury or property damage or loss occurring under circumstances which establish, in the superintendent's opinion, that such damage or loss occurred during law enforcement efforts by the Kansas highway patrol to persons who were not negligent during such effort. No information filed pursuant to this subsection, testimony or evidence presented to the Kansas highway patrol, or determination, finding or recommendation of the superintendent shall be admissible in any subsequent civil or criminal proceeding. The Kansas highway patrol is authorized to adopt rules and regulations to implement this subsection.

History: L. 1980, ch. 254, § 3; L. 1983, ch. 175, § 1; L. 1984, ch. 190, § 1; L. 1988, ch. 183, § 2; L. 1992, ch. 149, § 1; L. 1994, ch. 274, § 3; L. 2006, ch. 129, § 2; L. 2014, ch. 115, § 196; July 1.



46-923 Same; authority for director of accounts and reports to accept for payment certain claims for services or purchases made in improper fiscal year.

46-923. Same; authority for director of accounts and reports to accept for payment certain claims for services or purchases made in improper fiscal year. Notwithstanding K.S.A. 75-3731, and amendments thereto, the director of accounts and reports shall accept for payment from the head of any state agency any claim not exceeding $5,000 for services or purchases even though such claim was not submitted or processed for payment within the fiscal year in which the service was rendered or the purchase was made. No claim filed more than six months after the date that the service was rendered or the purchase was made shall be allowed or paid.

History: L. 1980, ch. 254, § 4; L. 2004, ch. 62, § 1; July 1.



46-924 Same; acceptance of payment by claimant final.

46-924. Same; acceptance of payment by claimant final. The acceptance by the claimant of any payment made pursuant to this act shall be final and conclusive and shall constitute a complete release of any claim against the state. Otherwise, the claimant shall proceed with a claim against the state as provided by K.S.A. 46-913, and amendments thereto.

History: L. 1980, ch. 254, § 5; L. 1994, ch. 274, § 4; L. 2013, ch. 83, § 3; July 1.



46-925 Same; reporting to legislature by director of accounts and reports of claims paid.

46-925. Same; reporting to legislature by director of accounts and reports of claims paid. Any payment made pursuant to this act shall be reported to the director of accounts and reports along with appropriate documentation of the payment as may be required by such director. Upon request of any legislator, legislative committee or the legislative research department or other legislative staff agency, the director of accounts and reports shall compile and provide to such legislator, committee or agency a report concerning all payments made pursuant to this act.

History: L. 1980, ch. 254, § 6; L. 1987, ch. 196, § 5; L. 2002, ch. 151, § 9; July 1.






Article 10 INVESTIGATING COMMITTEES; COMPULSORY PROCESS

46-1001 "Investigating committee" defined.

46-1001. "Investigating committee" defined. As used in this act, unless the context otherwise requires, "investigating committee" means any of the following:

(a) A standing, special or select committee of either the house of representatives or the senate, a joint committee of both houses of the legislature, or an authorized subcommittee of any such committee; or

(b) The legislative coordinating council, the legislative budget committee, the joint committee on special claims against the state, the joint committee on administrative rules and regulations, the legislative post audit committee, any special or select committee appointed by the legislative coordinating council, or any authorized subcommittee of any such committee or said council; or

(c) Any committee, commission or board created by the legislature by concurrent resolution or enactment when, as one or all of its duties, it is to perform an inquiry, study or investigation for the legislature, except that an advisory committee is not an investigating committee; or

(d) Any committee heretofore or hereafter created by law or resolution of either house of the legislature or by concurrent resolution, when all of the members of such committee, who are authorized to vote on actions of the committee, are legislators.

History: L. 1970, ch. 201, § 1; L. 1971, ch. 184, § 30; L. 1978, ch. 204, § 1; April 13.



46-1002 Same; when powers exercised; rules; minimum size of subcommittee; open or closed meetings; secrecy or publication of testimony.

46-1002. Same; when powers exercised; rules; minimum size of subcommittee; open or closed meetings; secrecy or publication of testimony.    An investigating committee may exercise its powers during sessions of the legislature, and also at or in connection with authorized meetings in the interim between sessions. Each investigating committee may adopt rules, not inconsistent with law or applicable rules of the legislature, governing its procedures, including the conduct of hearings. Whenever a subcommittee is exercising the powers of an investigating committee, such subcommittee shall be comprised of at least three (3) persons. An investigating committee may meet publicly or in executive session, and exercise powers of compulsory process in either. All or any part of testimony received by an investigating committee may be published or retained secret in accordance with the determination of such committee.

History: L. 1970, ch. 201, § 2; March 26.



46-1003 "Compulsory process" defined.

46-1003. "Compulsory process" defined. "Compulsory process" in regard to any investigating committee means any one or any combination of the following:

(a) Exercise of the power of subpoena or subpoena duces tecum;

(b) Administration of oath or affirmation;

(c) Taking of testimony under oath;

(d) Referral of any contempt of legislature for prosecution;

(e) Referral of any perjury for prosecution;

(f) Any other act related to any of the foregoing.

History: L. 1970, ch. 201, § 3; L. 1978, ch. 204, § 2; April 13.



46-1004 Investigating committees authorized to exercise compulsory process, when.

46-1004. Investigating committees authorized to exercise compulsory process, when. (a) The following investigating committees are authorized to exercise the powers of compulsory process in connection with any authorized subject of inquiry, study or investigation at any time without further authorization:

The legislative coordinating council, the legislative budget committee, the standing committee on ways and means of the senate, the standing committee on appropriations of the house, the legislative post audit committee or any committee which is specifically granted powers of compulsory process by legislative enactment or by concurrent resolution of the legislature or any authorized subcommittee of any such committee or the council.

(b) When the legislature is in session, or adjourned for not more than 30 days, the following investigating committees are authorized to exercise the powers of compulsory process in connection with any authorized subject of inquiry, study or investigation:

(1) Any standing, special or select committee of the house of representatives, when authorized by the speaker; or

(2) Any standing, special or select committee of the senate, when authorized by the president.

(c) The following investigating committees are authorized to exercise the powers of compulsory process in connection with any authorized subject of inquiry, study or investigation only when specifically authorized to do so by the legislative coordinating council:

(1) Any special or select committee appointed by the legislative coordinating council, except the legislative budget committee; or

(2) The joint committee on special claims against the state or the joint committee on administrative rules and regulations; or

(3) Any investigating committee as described in subsection (c) or subsection (d) of K.S.A. 46-1001 and amendments thereto when no specific statute or resolution of the legislature authorizes the exercise by such committee of compulsory process.

(d) The limitations of subsections (b) and (c) do not apply to subsection (a).  The limitations of subsection (b) do not apply to subsection (c) and the limitations of subsection (c) do not apply to subsection (b).

History: L. 1970, ch. 201, § 4; L. 1971, ch. 184, § 31; L. 1973, ch. 210, § 1; L. 1978, ch. 204, § 3; L. 1987, ch. 196, § 6; Feb. 19.



46-1005 Subject of inquiry or investigation; when authorized.

46-1005. Subject of inquiry or investigation; when authorized. A subject of inquiry, study or investigation of an investigating committee is authorized when:

(a) The same concerns any bill or resolution or other matter referred to and under consideration by an investigating committee during any legislative session, or during an adjournment of not more than thirty (30) days, in accordance with either rules of the house of representatives or the senate or the joint rules of the senate and house of representatives; or

(b) The subject of inquiry, study or investigation has been specifically authorized by a resolution of the house of representatives or the senate, or by a concurrent resolution or enactment; or

(c) The subject of inquiry, study or investigation is within the statutorily prescribed purview of the investigating committee and by majority vote of all of the members of such investigating committee it designates by its resolution the specific inquiry, study or investigation; or

(d) The subject of inquiry, study or investigation has been specified by proposal adopted by the legislative coordinating council and referred to the investigating committee with authorization to exercise compulsory process, except that such authorization shall not be necessary for the committees or council specified in subsection (a) of K.S.A. 46-1004.

(e) In the case of a subcommittee of an investigating committee, the subject of inquiry, study or investigation has been delegated to such subcommittee by a resolution adopted by a majority vote of all the members of the investigating committee for which such subject of inquiry, study or investigation is authorized, except that no investigating committee that is a subcommittee shall have authority to exercise compulsory process when its parent committee could not.

History: L. 1970, ch. 201, § 5; L. 1971, ch. 184, § 32; L. 1973, ch. 210, § 2; L. 1978, ch. 204, § 4; April 13.



46-1006 Subpoenas; payment of witness fees and other expenses of compulsory process.

46-1006. Subpoenas; payment of witness fees and other expenses of compulsory process. (a) Every investigating committee which is authorized to exercise compulsory process may, by majority vote of all of the members of such committee, issue subpoenas and subpoenasduces tecum with reference to any matter pertinent to any subject under inquiry, study or investigation by such committee.

(b) A person subpoenaed to attend a hearing of an investigating committee shall receive the same fees and allowances as a person subpoenaed to give testimony in an action pending in a district court. Such fees and allowances shall be paid from funds appropriated for the use of the investigating committee issuing the subpoena or from funds appropriated for legislative expense. Appropriations to the division of post audit may be used for payment of such fees and allowances or other expenses of compulsory process.

History: L. 1970, ch. 201, § 6; L. 1978, ch. 204, § 5; April 13.



46-1007 Administration of oaths and affirmations.

46-1007. Administration of oaths and affirmations. The chairperson or vice-chairperson of any investigating committee (or any member thereof so authorized by such committee) may administer oaths or affirmations for the purpose of receiving testimony.

History: L. 1970, ch. 201, § 7; L. 1978, ch. 204, § 6; April 13.



46-1008 Subpoenas; time of issuance; preparation and signing; service; contents.

46-1008. Subpoenas; time of issuance; preparation and signing; service; contents. (a) Service of a subpoena or subpoena duces tecum requiring the attendance of a person at a hearing of an investigating committee shall be made at least three (3) days prior to the date of the hearing unless a shorter period of time is authorized by majority vote of all of the members of the investigating committee in a particular instance when, in their opinion, the giving of three (3) days notice is not practicable. Subpoenas and subpoenas duces tecum authorized to be issued under this section may be prepared and signed by the chairperson or vice-chairperson of the investigating committee or such other person as is designated by such committee.  Selection of the person to serve the same shall be designated by such chairperson, vice-chairperson or such other person as is designated by such committee.

(b) Every subpoena or subpoena duces tecum issued under authority of this section shall cite article 10 of chapter 46 of Kansas Statutes Annotated and give general information in the subpoena, or by attachments thereto, of the subject under inquiry, study or investigation concerning which testimony is required.

History: L. 1970, ch. 201, § 8; L. 1978, ch. 204, § 7; April 13.



46-1009 Pertinency of questions; explanation thereof, when required.

46-1009. Pertinency of questions; explanation thereof, when required. Whenever a witness is testifying before an investigating committee which is exercising powers of compulsory process, and the witness questions the pertinency of a question he or she is required to answer or information he or she is required to supply, such witness shall be informed of the subject under inquiry, study or investigation and the connective reasoning whereby such question or requirement of information is pertinent thereto.

History: L. 1970, ch. 201, § 9; L. 1978, ch. 204, § 8; April 13.



46-1010 Information to witness of committee's authorization.

46-1010. Information to witness of committee's authorization. Whenever a witness is testifying before an investigating committee which is exercising powers of compulsory process, and the witness requests information concerning the manner in which the subject under inquiry, study or investigation has been authorized, such witness shall be informed of such authorization and such information may include reference to appropriate legislative documents or proceedings.

History: L. 1970, ch. 201, § 10; March 26.



46-1011 Record of testimony; filing and preservation of transcript; filing or determination of availability of documents.

46-1011. Record of testimony; filing and preservation of transcript; filing or determination of availability of documents. Whenever testimony given under oath is received by an investigating committee, a verbatim record shall be made thereof by a certified shorthand reporter, and the transcript of such record shall be filed with the division of legislative administrative services and be preserved for at least five (5) years. Whenever any document has been received by an investigating committee and included in the record by reference or otherwise, such document shall not be required to be filed with the transcript of the record as required by this section, if the investigating committee determines that the document will be reasonably available without such filing.

History: L. 1970, ch. 201, § 11; L. 1978, ch. 204, § 9; April 13.



46-1012 Counsel of witnesses.

46-1012. Counsel of witnesses. Every witness required by compulsory process to testify before an investigating committee shall be entitled to receive the advice of, and be accompanied by, counsel of such witness's choice while giving such testimony. By leave of the chairperson or other person presiding over the investigating committee, such counsel may address such committee or cross examine any witness appearing before such committee.

History: L. 1970, ch. 201, § 12; L. 1978, ch. 204, § 10; April 13.



46-1013 Written statements of witness; receipt of documents; inclusion in record.

46-1013. Written statements of witness; receipt of documents; inclusion in record. (a) Every witness required by compulsory process to testify before an investigating committee may file a preliminary written statement with such committee before giving testimony. Any such written statement shall be included in the record.

(b) When a witness required by compulsory process to testify before an investigating committee desires or is requested by such committee to file additional written testimony or documents with the committee after his or her appearance and oral testimony, such committee shall specify the matters which may be so filed, if any, and the time when such filing shall be made. Any statement permitted or required to be filed at the conclusion of a witness's testimony shall be verified upon oath or affirmation, and any document so filed shall be identified by affidavit stating the authenticity of such document. Any statement or document received under authority of this subsection shall be included in the record by the committee by reference or otherwise.

History: L. 1970, ch. 201, § 13; L. 1978, ch. 204, § 11; April 13.



46-1014 Contempt of legislature; class A misdemeanor.

46-1014. Contempt of legislature; class A misdemeanor. (a) Contempt of legislature is:

(1) Willfully making default when summoned as a witness by subpoena or subpoena duces tecum issued by an investigating committee or either house of the legislature; or

(2) Willfully failing to produce books, papers, documents or other records when required to do so by an investigating committee or either house of the legislature; or

(3) Having appeared as required by a subpoena or subpoena duces tecum of an investigating committee or either house of the legislature, refusing to answer, under oath or affirmation, any question pertinent to the matter under inquiry.

(b) Contempt of legislature is a class A misdemeanor.

History: L. 1970, ch. 201, § 14; March 26.



46-1015 Accusations of perjury and contempt of legislature; referral to speaker of house of representatives or president of senate; prosecution by attorney general.

46-1015. Accusations of perjury and contempt of legislature; referral to speaker of house of representatives or president of senate; prosecution by attorney general. (a) Whenever a violation of K.S.A. 46-1014 or perjury is believed to have occurred in relation to the exercise by an investigating committee of compulsory process, upon a majority vote of all of the members of such investigating committee, such fact shall be referred to the speaker of the house of representatives or the president of the senate, except as is herein otherwise provided.

(b) Subject to subsection (c) of this section, whenever a violation of K.S.A. 46-1014 or perjury is believed to have occurred in relation to the exercise by an investigating committee of compulsory process, and such investigating committee is a subcommittee of an investigating committee, upon a majority vote of all of the members of such subcommittee, the fact of such violation shall be referred to the parent investigating committee, and upon a majority vote of all of the members of such investigating committee, such fact shall be referred to the speaker of the house of representatives or the president of the senate.

(c) Whenever a violation of K.S.A. 46-1014 or perjury is believed to have occurred in relation to the exercise by an investigating committee of compulsory process, and such investigating committee is one to which subsections (c) or (d) of K.S.A. 46-1004 applies, upon a majority vote of all of the members of such investigating committee, such fact shall be referred to the legislative coordinating council, and upon an affirmative vote of five of the members of the legislative coordinating council, such fact shall be referred to the speaker of the house of representatives or the president of the senate.

(d) Whenever facts are referred under this section to the speaker of the house of representatives or the president of the senate, such officer shall certify such facts to the attorney general, and the attorney general shall prosecute any such violation in the district court.

History: L. 1970, ch. 201, § 15; L. 1971, ch. 184, § 33; L. 1973, ch. 157, § 7; L. 1978, ch. 204, § 12; April 13.



46-1016 Inherent legislative power not limited.

46-1016. Inherent legislative power not limited. Nothing in this act shall limit the legislature or either house thereof in their inherent powers, nor limit powers or procedures for impeachment.

History: L. 1970, ch. 201, § 16; March 26.



46-1017 Severability.

46-1017. Severability. If any word, phrase, sentence or provision of this act is determined to be invalid, such invalidity shall not affect the other provisions of this act and they shall be given effect without the invalid provision, and to this end the provisions of this act are declared to be severable.

History: L. 1970, ch. 201, § 2; March 26.






Article 11 LEGISLATIVE POST AUDIT

46-1101 Legislative post audit committee; membership; quorum; members required for action; officers; meetings; introduction of legislation.

46-1101. Legislative post audit committee; membership; quorum; members required for action; officers; meetings; introduction of legislation. There is hereby established the legislative post audit committee which shall consist of five senators and five members of the house of representatives. The five senator members shall be appointed as follows: Three by the president and two by the minority leader. The five representative members shall be appointed as follows: Three by the speaker and two by the minority leader. Each senate member appointed and each representative member appointed shall serve on the legislative post audit committee during such member's current term as a legislator and the officer so appointing shall notify promptly the post auditor and such committee of the appointment. A quorum of the committee shall be six. Except as otherwise specifically provided by law, all actions of the committee may be taken by a majority of those present when there is a quorum. At the commencement of each regular session of the legislature, the legislative post audit committee shall organize by electing a chairperson and a vice-chairperson who are not members of the same house of the legislature. The vice-chairperson shall exercise all of the powers of the chairperson in the absence of the chairperson. The legislative post audit committee may meet at any time, at any place in the state on the call of the chairperson. The committee may introduce such legislation as it deems necessary in performing its duties under the legislative post audit act.

History: L. 1971, ch. 185, § 1; L. 1973, ch. 157, § 8; L. 1974, ch. 220, § 1; L. 1982, ch. 221, § 1; L. 1984, ch. 191, § 1; Feb. 16.



46-1102 Post auditor; appointment, removal, qualifications, compensation and expenses.

46-1102. Post auditor; appointment, removal, qualifications, compensation and expenses. There is hereby established the office of post auditor. The post auditor shall be appointed by the legislative post audit committee and shall serve under its direction.  The post auditor may be removed from office by the affirmative vote of not less than seven members of the legislative post audit committee taken at any regular meeting of such committee. The post auditor shall be a person of extensive experience and recognized qualification in the field of governmental fiscal procedures and auditing. The post auditor shall be in the unclassified service and shall receive such compensation as is determined by the legislative coordinating council, except that such compensation may be increased but not diminished during such service. The legislative post audit committee may recommend to the legislative coordinating council changes in the compensation of the post auditor. The post auditor shall receive travel expenses and subsistence expenses and allowances as provided for members of the legislature in K.S.A. 75-3212 and amendments thereto when attending any authorized meeting or business outside the city of Topeka.

History: L. 1971, ch. 185, § 2; L. 1979, ch. 166, § 1; L. 1984, ch. 191, § 2; Feb. 16.



46-1103 Division of post audit; within legislative branch; supervision by post auditor; budget; compensation of employees; contract employees; criminal history record check, who; fees.

46-1103. Division of post audit; within legislative branch; supervision by post auditor; budget; compensation of employees; contract employees; criminal history record check, who; fees. (a) There is hereby established the division of post audit within the legislative branch of the government. The division of post audit shall be under the direct supervision of the post auditor in accordance with policies adopted by the legislative post audit committee.

(b) (1) Employees in the division of post audit shall be in the unclassified service, shall receive such compensation as is provided under this act and shall be covered by the state group health plan and Kansas public employees retirement system to the same extent as other state employees.

(2) Employees of the division of post audit shall receive travel expenses and subsistence expenses and allowances as provided for other state employees.

(3) Employees in the division of post audit shall be employed by and be responsible to the post auditor who shall fix the compensation of each such employee subject to approval of the legislative post audit committee and within budget and appropriations therefor.

(c) (1) The post auditor may require employees of the division of post audit and other persons who contract to work with or work under the direction of the post auditor to be fingerprinted and submit to a state and national criminal history record check. The fingerprints shall be used to identify the employee and to determine whether the employee has a record of criminal history in this state or another jurisdiction. The post auditor shall submit the fingerprints to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. Local and state law enforcement officers and agencies shall assist the post auditor in the taking and processing of fingerprints of employees or other such persons. Local law enforcement officers and agencies may charge a fee as reimbursement for expenses incurred in taking and processing fingerprints under this section. The post auditor may use the information obtained from fingerprinting and the criminal history for purposes of verifying the identification of the employee or other such person and in the official determination of the qualifications and fitness of the employee or other such person to work with the division of post audit in any capacity.

(2) If any person offered a position of employment in the division of post audit, including any person who contracts to work with the division of post audit is subject to a criminal history records check, such person shall be given a written notice that a criminal history records check is required. The post auditor may require such person to be fingerprinted and submit to a state and national criminal history record check. The fingerprints shall be used to identify the person and to determine whether the person has a record of criminal history in this state or another jurisdiction. The post auditor shall submit the fingerprints to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. Local and state law enforcement officers and agencies shall assist the post auditor in the taking and processing of fingerprints of each such person. Local law enforcement officers and agencies may charge a fee as reimbursement for expenses incurred in taking and processing fingerprints under this section. The post auditor may use the information obtained from fingerprinting and the criminal history for purposes of verifying the identification of the person and in the official determination of the eligibility of the person to perform appropriate tasks for the division of post audit. If the criminal history record information is used to disqualify a person from employment or a contract offer, such person shall be informed in writing of that decision.

(d) The annual budget request of the division shall be prepared by the post auditor and the post auditor shall present it to the legislative post audit committee. The committee shall make any changes it desires in said budget request and then shall transmit it to the legislative coordinating council. Such council shall make any changes it desires in such budget request and upon approval of the budget request by the council, the post auditor shall submit it to the director of the budget as other budget requests are submitted.

History: L. 1971, ch. 185, § 3; L. 1974, ch. 220, § 2; L. 1979, ch. 166, § 2; L. 2012, ch. 20, § 1; L. 2015, ch. 30, § 1; July 1.



46-1104 Expenses and compensation of committee members; approval of vouchers and payrolls.

46-1104. Expenses and compensation of committee members; approval of vouchers and payrolls. Members of the legislative post audit committee shall receive compensation, travel expenses and subsistence expenses and allowances as provided in K.S.A. 75-3212 and amendments thereto. All compensation and expenses of members of the legislative post audit committee arising out of activities as members of such committee shall be paid from appropriations made for the division of post audit. All compensation and expenses of the post auditor and employees of the division of post audit shall be paid from appropriations made for the division of post audit. All payrolls and vouchers for payment of amounts from appropriations made for the division of post audit shall be approved by the post auditor.

History: L. 1971, ch. 185, § 4; L. 1984, ch. 191, § 3; Feb. 16.



46-1106 Financial-compliance audits of state agencies; audits of financial management practices of state treasurer and pooled money investment board; transition audits, state treasurer; examinations of books and accounts of state treasurer and director of accounts and reports; audit determinations and reports, disposition; prosecution of violations; access to records of state agencies and certain persons; duty of confidentiality.

46-1106. Financial-compliance audits of state agencies; audits of financial management practices of state treasurer and pooled money investment board; transition audits, state treasurer; examinations of books and accounts of state treasurer and director of accounts and reports; audit determinations and reports, disposition; prosecution of violations; access to records of state agencies and certain persons; duty of confidentiality. (a) (1) A financial-compliance audit shall be conducted each year of the general purpose financial statements prepared by the division of accounts and reports for its annual financial report. This audit shall be conducted in accordance with generally accepted governmental auditing standards. The resulting written audit report shall be issued as soon after the end of the fiscal year as is practicable.

(2) In addition, once every two years, separate written audit reports on the financial management practices of the office of the state treasurer and the pooled money investment board shall be prepared addressing the adequacy of financial management practices and compliance with applicable state laws. The separate audit of the pooled money investment board also shall include a comparative investment performance review and an analysis of the investment program, including an evaluation of investment policies and practices and of specific investments in the pooled money investment portfolio. The analysis of the specific investments in the pooled money investment portfolio shall review whether such investments meet the investment priorities of safety, liquidity and performance. The performance of such investments shall be measured by comparison to an appropriate market index.

(3) In addition, whenever an individual is first elected or appointed and qualified to the office of the state treasurer, the legislative division of post audit shall conduct a transition audit within two weeks after the date such individual enters upon the duties of the office of the state treasurer. The purpose of the transition audit shall be to review the assets in the custody of the office of the state treasurer for significant discrepancies at the time of the transition. A separate written report shall be prepared for each transition audit.

(4) Copies of the reports of audits conducted pursuant to this subsection (a) shall be furnished to the governor, director of accounts and reports, director of the budget, each state agency, the legislative post audit committee and other persons or agencies as may be required by law or by the specifications of the audit.

(5) Any additional costs associated with preparing the separate additional reports on the office of the state treasurer and the pooled money investment board shall be borne by the office of the state treasurer and the pooled money investment board in accordance with K.S.A. 46-1121, and amendments thereto.

(b) Including financial-compliance audit work conducted as part of the audit conducted pursuant to subsection (a), financial-compliance audit work shall be conducted at each state agency at least once every three years as directed by the legislative post audit committee. Written reports on the results of such auditing shall be furnished to the governor, director of accounts and reports, director of the budget, the state agency which is audited, the legislative post audit committee and such other persons or agencies as may be required by law or by the specifications of the audit.

(c) (1) Books and accounts of the state treasurer and the director of accounts and reports, including the bond register of the state treasurer, may be examined monthly if the legislative post audit committee so determines, and such examination may include detailed checking of every transaction or test checking.

(2) Any person receiving tax information under the provisions of subsection (a) or (b) shall be subject to the same duty of confidentiality imposed by law upon the personnel of the department of revenue and shall be subject to any civil or criminal penalties imposed by law for violations of such duty of confidentiality.

(d) The post auditor shall report immediately in writing to the legislative post audit committee, governor and attorney general whenever it appears in the opinion of the post auditor that there may have occurred any violation of penal statutes or any instances of misfeasance, malfeasance or nonfeasance by a public officer or employee disclosed by any audit or audit work conducted under the legislative post audit act. The post auditor shall furnish the attorney general all information in the possession of the post auditor relative to any report referred to the attorney general. The attorney general shall institute and prosecute civil proceedings against any such delinquent officer or employee, or upon such officer or employee's official bond, or both, as may be needed to recover for the state any funds or other assets misappropriated. The attorney general shall also prosecute such ouster and criminal proceedings as the evidence in the case warrants. Any person receiving tax information under the provisions of this subsection shall be subject to the same duty of confidentiality imposed by law upon the personnel of the department of revenue and shall be subject to any civil or criminal penalties imposed by law for violations of such duty of confidentiality.

(e) The post auditor shall immediately report to the committee on surety bonds and insurance when any audit or audit work conducted under the legislative post audit act discloses a shortage in the accounts of any state agency, officer or employee.

(f) In the discharge of the duties imposed under the legislative post audit act, the post auditor may require state agencies to preserve and make available their accounts, records, documents, vouchers, requisitions, payrolls, canceled checks or vouchers and coupons, and other evidence of financial transactions.

(g) In the discharge of the duties imposed under the legislative post audit act, the post auditor or firm conducting a financial-compliance audit or conducting any other audit or audit work shall have access to all books, accounts, records, files, documents and correspondence, confidential or otherwise, of any person or state agency subject to the legislative post audit act or in the custody of any such person or state agency. Except as otherwise provided in this subsection, the post auditor or firm conducting a financial-compliance audit or other audit or audit work under the legislative post audit act and all employees and former employees of the division of post audit or firm performing a financial-compliance audit or other audit or audit work shall be subject to the same duty of confidentiality imposed by law on any such person or state agency with regard to any such books, accounts, records, files, documents and correspondence, and any information contained therein, and shall be subject to any civil or criminal penalties imposed by law for violations of such duty of confidentiality. The duty of confidentiality imposed on the post auditor and on firms conducting financial-compliance audits or any other audits or audit work under the legislative post audit act and all employees of the division of post audit and all employees of such firms shall be subject to the provisions of subsection (d), and the post auditor may furnish all such books, accounts, records, files, documents and correspondence, and any information contained therein to the attorney general pursuant to subsection (d). Upon receipt thereof, the attorney general and all assistant attorneys general and all other employees and former employees of the office of attorney general shall be subject to the same duty of confidentiality with the exceptions that any such information contained therein may be disclosed in civil proceedings, ouster proceedings and criminal proceedings which may be instituted and prosecuted by the attorney general in accordance with subsection (d), and any such books, accounts, records, files, documents and correspondence furnished to the attorney general in accordance with subsection (d) may be entered into evidence in any such proceedings. Nothing in this subsection shall be construed to supersede any requirement of federal law.

(h) Any firm or firms which develop information in the course of conducting a financial-compliance audit or other audit or audit work under the legislative post audit act which the post auditor is required to report under subsection (d) or (e) shall immediately report such information to the post auditor. The post auditor shall then make the report required in subsection (d) or (e).

(i) (1) A financial-compliance audit shall be conducted annually on the accounts and transactions of the Kansas lottery and the Kansas lottery commission, of the Kansas public employees retirement system and of any other state agency as may be required by law. The auditor to conduct this audit work shall be specified in accordance with K.S.A. 46-1122, and amendments thereto. If the legislative post audit committee specifies under such statute that a firm is to perform all or part of such audit work, such firm shall be selected and shall perform such audit work as provided in K.S.A. 46-1123, and amendments thereto, and K.S.A. 46-1125 through 46-1127, and amendments thereto. The audits required pursuant to this subsection shall be conducted in accordance with generally accepted governmental auditing standards, and shall be conducted as soon after the close of the fiscal year as practicable, but shall be completed no later than six months after the close of the fiscal year.

(2) The financial-compliance audit of the Kansas public employees retirement system shall include, but not be limited to, a review of alternative investments of the system with any estimates of permanent impairments to the value of such alternative investments reported by the system pursuant to K.S.A. 74-4907, and amendments thereto. The financial-compliance audit may include one or more performance audit subjects as directed by the legislative post audit committee. In considering performance audit subjects to be included in any such financial-compliance audit, the legislative post audit committee shall consider recommendations and requests for performance audits, relating to the system or the management thereof, by the joint committee on pensions, investments and benefits or by any other committee or individual member of the legislature. The legislative post audit committee shall specify if one or more performance audit subjects shall be included in such financial-compliance audit, in addition to such other subjects as may be directed to be included in such financial-compliance audit by the legislative post audit committee. Except as otherwise determined by the legislative post audit committee, one or more performance audit subjects specified by the legislative post audit committee shall be included at least once every two fiscal years in such financial-compliance audit. The legislative post audit committee may direct that one or more performance audit subjects are to be included in such financial-compliance audit not more than once during a specific period of three fiscal years, in lieu of once every two fiscal years.

History: L. 1971, ch. 185, § 6; L. 1974, ch. 220, § 3; L. 1974, ch. 364, § 5; L. 1976, ch. 232, § 2; L. 1977, ch. 186, § 2; L. 1979, ch. 63, § 2; L. 1980, ch. 153, § 9; L. 1981, ch. 210, § 1; L. 1984, ch. 191, § 4; L. 1984, ch. 192, § 1; L. 1988, ch. 184, § 1; L. 1998, ch. 161, § 2; L. 2003, ch. 4, § 1; L. 2005, ch. 68, § 2; L. 2013, ch. 75, § 1; L. 2014, ch. 54, § 2; July 1.



46-1108 Performance audits; additional fiscal audits; purposes of audits.

46-1108. Performance audits; additional fiscal audits; purposes of audits. Audits, in addition to financial-compliance audits or other financial-compliance audit work conducted pursuant to K.S.A. 46-1106 and amendments thereto, shall be performed by the post auditor only on the direction of the legislative post audit committee.  The legislative post audit committee may direct the post auditor to perform additional audits or audit work described in K.S.A. 46-1106 and amendments thereto of any state agencies, or may direct that any additional audit of a state agency shall be performed to accomplish other objectives than those specified pursuant to K.S.A. 46-1106 and amendments thereto. The legislative post audit committee may direct that any such additional audits shall be conducted to determine:

(a) Whether any state agency is carrying out only those activities or programs authorized by the legislature; or

(b) whether the programs and activities of a state agency, or a particular program or activity, is being efficiently and effectively operated; or

(c) whether any new activity or program is being efficiently and effectively implemented in accordance with the intent of the legislature; or

(d) whether there is a need for change in any authorized activity or program of a state agency; or

(e) whether any reorganization of a state agency, or group of state agencies, is needed or justified to accomplish the results of programs or activities authorized by the legislature; or

(f) any combination of the purposes specified in this or any other section of the legislative post audit act.

History: L. 1971, ch. 185, § 8; L. 1976, ch. 232, § 4; L. 1988, ch. 184, § 2; July 1.



46-1109 Audits on request of governor or legislators; direction of audit by committee; reimbursement of mileage expense of legislator requesting audit at presentation of report.

46-1109. Audits on request of governor or legislators; direction of audit by committee; reimbursement of mileage expense of legislator requesting audit at presentation of report. (a) In addition to other additional audits which the legislative post audit committee may direct, such committee may direct the audit of any state agency or agencies when so requested in writing by the governor or any member or committee of the legislature. Any such written request shall specify the desired object of the audit requested and the reasons therefor. In directing the post auditor to make any such requested additional audit of a state agency or agencies, the legislative post audit committee may modify the object and direct the details of the audit to be performed.

(b) In accordance with this subsection, the legislative post audit committee may reimburse travel mileage expense incurred by a member of the legislature to attend a meeting of the legislative post audit committee for the presentation of the report of a performance audit that was requested by such member of the legislature and performed at the direction of the legislative post audit committee.  The reimbursement for such travel mileage expense shall be for each mile actually traveled by the usual route in going to and returning from the meeting of the legislative post audit committee at the rate fixed under K.S.A. 75-3203a, and amendments thereto, and shall be subject to any restrictions or limitations prescribed by rules adopted by the legislative post audit committee.  In the case of a performance audit that was requested by any standing, special, select or joint committee of the legislature, the legislative post audit committee may reimburse travel mileage expense incurred by not more than two members of such committee and not more than one member of any political party.  No travel mileage expense shall be reimbursed under this subsection for attendance at a legislative post audit committee meeting held during the time that the legislature is in session, unless the legislature has adjourned for a period of more than two days.

History: L. 1971, ch. 185, § 9; L. 2000, ch. 144, § 1; May 25.



46-1112 Definitions.

46-1112. Definitions. As used in the legislative post audit act, unless the context otherwise requires:

(a) "Person" means an individual, proprietorship, partnership, limited partnership, association, trust, estate, business trust, group, or corporation, whether or not operated for profit, or a governmental agency, unit, or subdivision.

(b) "State agency" means any state office, officer, department, board, commission, institution, bureau, agency, or authority or any division or unit thereof.

(c) "Financial-compliance audit" means an audit of the financial affairs and transactions of a state agency required to comply with federal government audit requirements for receiving federal grants or an audit of the financial affairs and transactions of a state agency otherwise required by law to be performed.

(d) "Firm" means any individual, firm, partnership, corporation, association or other legal entity permitted by law to engage in practice as a certified public accountant.

(e) "Federal grant" means moneys received by a state agency under any act or appropriation of the federal government or moneys received by a state agency under the state and local fiscal assistance act of 1972 and amendments thereto.

History: L. 1974, ch. 215, § 1; L. 1977, ch. 186, § 3; L. 1980, ch. 153, § 11; April 30.



46-1113 Audits under 46-1114 required when directed by post audit committee.

46-1113. Audits under 46-1114 required when directed by post audit committee. In addition to other audits which the legislative post audit committee may direct the post auditor and the division of post audit to make, such committee may direct the post auditor and division of post audit to make any audit authorized by K.S.A. 46-1114 either upon such committee's own initiative or such committee may so direct when so requested by a concurrent resolution of the legislature, the governor or any member or committee of the legislature. In directing the post auditor to make any such requested audit, such committee may modify the object and direct the details of the audit to be performed.

History: L. 1974, ch. 215, § 2; April 8.



46-1114 Additional financial-compliance or performance audits authorized at direction of post audit committee; persons subject to audit; access to records, limitations.

46-1114. Additional financial-compliance or performance audits authorized at direction of post audit committee; persons subject to audit; access to records, limitations. (a) The legislative post audit committee is hereby authorized to direct the post auditor and the division of post audit to make an audit of any type described in K.S.A. 46-1106 or 46-1108, and amendments to these sections, of any records or matters of any person specified in this section, and may direct the object in detail of any such audit.

(b) Upon receiving any such direction, the post auditor with the division of post audit, shall make such audit and shall have access to all books, accounts, records, files, documents and correspondence, confidential or otherwise, to the same extent permitted under subsection (g) of K.S.A. 46-1106, and amendments thereto, except that such access shall be subject to the limitations established under subsection (d) of this section.

(c) Audits authorized by this section are the following:

(1) Audit of any local subdivision of government or agency or instrumentality thereof which receives any distribution of moneys from or through the state.

(2) Audit of any person who receives any grant or gift from or through the state.

(3) Audit of the contract relationships and the fiscal records related thereto of any person who contracts with the state.

(4) Audit of any person who is regulated or licensed by any state agency or who operates or functions for the benefit of any state institution except that any audit of any person regulated by the state corporation commission shall address only compliance with laws or regulations, collection or remittance of taxes or fees, or other matters related directly to state government programs or functions. Any such audit authorized under this subsection shall not address corporate governance or financial issues except as they may relate directly to state government programs or functions. This subsection shall not apply to public utilities as described in subsection (l) of K.S.A. 66-1,187, and amendments thereto.

(d) (1) Access to all books, accounts, records, files, documents and correspondence, confidential or otherwise, as authorized under subsection (b) of this section of any nongovernmental person audited under authority of subsection (c)(2) of this section shall be limited to those books, accounts, records, files, documents and correspondence, confidential or otherwise, of such person to which the state governmental agency which administers the grant or gift and provides for the disbursement thereof is authorized under law to have access.

(2) Access to all books, accounts, records, files, documents and correspondence, confidential or otherwise, as authorized under subsection (b) of this section of any nongovernmental person audited under authority of subsection (c)(3) of this section shall be limited to those books, accounts, records, files, documents and correspondence, confidential or otherwise, of such person to which the state governmental agency which contracts with such person is authorized under law to have access.

(3) Access to all books, accounts, records, files, documents and correspondence, confidential or otherwise, as authorized under subsection (b) of this section of any nongovernmental person audited under authority of subsection (c)(4) of this section shall be limited to those books, accounts, records, files, documents and correspondence, confidential or otherwise, of such person to which the state governmental agency which regulates or licenses such person or the state institution on whose behalf such person operates or functions is authorized under law to have access.

History: L. 1974, ch. 215, § 3; L. 1977, ch. 186, § 4; L. 1984, ch. 192, § 2; L. 1988, ch. 184, § 3; L. 2004, ch. 136, § 1; July 1.



46-1115 Failure to furnish information or material for audit by person entitled to receive state funds; withholding of funds; duties of post auditor and director of accounts and reports; certain contracts unimpaired.

46-1115. Failure to furnish information or material for audit by person entitled to receive state funds; withholding of funds; duties of post auditor and director of accounts and reports; certain contracts unimpaired. Whenever any person fails to make any books, accounts, contracts or records, files, documents and correspondence, confidential or otherwise, related to any of the foregoing available to the post auditor or to a firm performing a financial-compliance audit or to any officer or employee of the division of post audit or of such firm within 30 days after a request therefor by the post auditor or by a firm performing a financial-compliance audit or any such officer or employee of the post auditor or of such firm, and such person is entitled under any other statute to receive any state funds, such funds shall be withheld until such person has fully complied with such request. Whenever state funds are to be withheld under this section, the post auditor shall give written notice thereof to the director of accounts and reports, and such director shall issue no warrant for payment of state funds to such person until the post auditor has given such director written notice that such person has acceded to the request of the post auditor. The provisions of this section shall not affect any contract entered into prior to the effective date of this act to the extent that any impairment of such contract occurs.

History: L. 1974, ch. 215, § 4; L. 1984, ch. 191, § 5; Feb. 16.



46-1116 Crime of failure to make records available for post audit defined and classified.

46-1116. Crime of failure to make records available for post audit defined and classified. Failure to make records available for post audit is the intentional failure to make any books, accounts, contracts or records, files, documents and correspondence, confidential or otherwise, related to any of the foregoing available to the post auditor or to a firm performing a financial-compliance audit or any officer or employee of the division of post audit or of such firm upon request of the post auditor or such firm or any such officer or employee for the purpose of post audit as directed by the legislative post audit committee under authority of this act.

Failure to make records available for post audit is a class A misdemeanor.

History: L. 1974, ch. 215, § 5; L. 1984, ch. 191, § 6; Feb. 16.



46-1117 Venue for violations of 46-1116.

46-1117. Venue for violations of 46-1116. Venue of actions for violation of K.S.A. 46-1116 shall be in Shawnee county, Kansas.

History: L. 1974, ch. 215, § 6; April 8.



46-1118 Reimbursement of costs incurred for federal audit services and other audit services; transaction; disposition of proceeds; audit services fund.

46-1118. Reimbursement of costs incurred for federal audit services and other audit services; transaction; disposition of proceeds; audit services fund. (a) (1) Except as otherwise provided by statute, whenever the post auditor performs any additional audit work for any state agency to satisfy federal government requirements, and incurs costs in addition to those attributable to the operations of the division of post audit in performance of other duties and responsibilities, the post auditor shall make charges for such additional costs.

(2) Except as otherwise provided by statute, whenever the post auditor performs any audit work for any state agency to satisfy financial-compliance audit requirements prescribed by or pursuant to subsection (a)(1) of K.S.A. 46-1106, and amendments thereto, and incurs costs in addition to those attributable to the operations of the division of post audit in performance of other duties and responsibilities, the post auditor shall make charges for such additional costs.

(3) The legislative post audit committee may authorize the post auditor to perform additional financial-related audit work at the request of a state agency. Upon the authorization and in accordance with the direction of the legislative post audit committee, the post auditor may make charges for costs incurred for the performance of such financial-related audit work.

(4) The post auditor shall compute the reasonably anticipated cost of providing audits pursuant to K.S.A. 2015 Supp. 46-1134, and amendments thereto, subject to review and approval by the contract audit committee. Upon such approval, the state agency that is receiving the audit services shall reimburse the division of post audit for the amount approved by the contract audit committee.

(5) The furnishing of any such audit services by the division of post audit shall be a transaction between the post auditor and the state agency receiving such services and such transaction shall be settled in accordance with the provisions of K.S.A. 75-5516, and amendments thereto.

(b) All moneys received for reimbursement of the division of post audit under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the audit services fund, which fund is hereby created in the state treasury. All expenditures from the audit services fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the post auditor or a person or persons designated by the post auditor.

History: L. 1976, ch. 232, § 1; L. 1977, ch. 186, § 5; L. 1980, ch. 153, § 12; L. 1987, ch. 200, § 1; L. 1988, ch. 184, § 4; L. 1992, ch. 218, § 10; L. 1993, ch. 9, § 1; L. 2001, ch. 5, § 156; L. 2012, ch. 74, § 1; L. 2014, ch. 54, § 3; July 1.



46-1119 Citation and construction of legislative post audit act.

46-1119. Citation and construction of legislative post audit act. The provisions of K.S.A. 46-1101 through 46-1128 and K.S.A. 2015 Supp. 46-1129, and amendments thereto and any other acts contained in article 11 of chapter 46 of the Kansas Statutes Annotated, and any acts amendatory thereof or made specifically supplemental thereto, shall be construed together and may be cited as the legislative post audit act.

History: L. 1977, ch. 186, § 1; L. 1980, ch. 153, § 13; L. 1988, ch. 184, § 5; L. 2005, ch. 68, § 3; Apr. 14.



46-1120 Contract audit committee; membership; chairperson; created within division of post audit; compensation; vote required for action.

46-1120. Contract audit committee; membership; chairperson; created within division of post audit; compensation; vote required for action. (a) There is hereby created the contract audit committee which shall consist of the following members: (1) The chairperson of the legislative post audit committee or a person designated by the chairperson from among the members of the legislative post audit committee; (2) the vice-chairperson of the legislative post audit committee or a person designated by the vice-chairperson from among the members of the legislative post audit committee; (3) a member of the legislative post audit committee designated by majority vote of the legislative post audit committee; (4) the post auditor or a person designated by the post auditor; and (5) the secretary of administration or a person designated by the secretary of administration.  The chairperson of the legislative post audit committee, or the person designated by the chairperson to serve as a member of the contract audit committee, shall be the chairperson of the contract audit committee.  No more than two legislators who are members of the contract audit committee shall be members of the same political party.

(b) The contract audit committee shall be within the division of post audit as a part thereof.  All budgeting, purchasing and related management functions of the contract audit committee shall be administered under the direction and supervision of the post auditor.

(c) The legislators who are members of the contract audit committee attending meetings of such committee, or attending a subcommittee meeting thereof authorized by such committee, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223 and amendments thereto upon vouchers approved by the post auditor or a person designated by the post auditor from appropriations made for the division of post audit.

(d) The contract audit committee shall meet on the call of the chairperson of such committee.  A vote of three members of the contract audit committee shall be required for any action of the contract audit committee.

History: L. 1980, ch. 153, § 1; L. 1984, ch. 191, § 7; Feb. 16.



46-1120a Contract audit committee successor of abolished federal audit committee.

46-1120a. Contract audit committee successor of abolished federal audit committee. (a) The federal audit committee is hereby abolished.  All of the powers, duties, functions, records and property of the federal audit committee are hereby transferred to and conferred and imposed upon the contract audit committee created by this act.  The contract audit committee shall be the successor in every way to the powers, duties and functions of the federal audit committee in which the same were vested prior to the effective date of this act.

(b) Whenever the federal audit committee, or words of like effect, are referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the contract audit committee created by this act.

(c) All orders or directives of the federal audit committee in existence on the effective date of this act shall continue to be effective and shall be deemed to be the orders or directives of the contract audit committee created by this act until revised, amended, repealed or nullified pursuant to law.

History: L. 1984, ch. 191, § 8; Feb. 16.



46-1121 Notice to post auditor of awards of federal financial assistance to state agencies; computation and reimbursement of federal audit service and other audit service costs to division; disposition of moneys received; expenditures from audit services fund.

46-1121. Notice to post auditor of awards of federal financial assistance to state agencies; computation and reimbursement of federal audit service and other audit service costs to division; disposition of moneys received; expenditures from audit services fund. (a) Each state agency awarded a federal grant or other federal financial assistance which is subject to a financial-compliance audit as a condition of such grant or assistance shall notify the post auditor immediately of the award of such grant or assistance. Based on the amount and nature of federal money received by the state agency, the post auditor shall compute annually the amount of federal money reasonably anticipated to be required to provide audit coverage in accordance with federal requirements. The amounts determined for such audits shall be reviewed and approved by the contract audit committee. Upon such approval, the state agency, in accordance with K.S.A. 46-1118, and amendments thereto, shall reimburse the division of post audit for the amount approved by the contract audit committee.

(b) The post auditor shall compute the amount of money reasonably anticipated to be required to provide a financial-compliance audit as required pursuant to any statute. The amounts determined for such audits shall be reviewed and approved by the contract audit committee. Upon such approval, the state agency, in accordance with K.S.A. 46-1118, and amendments thereto, shall reimburse the division of post audit for the amount approved by the contract audit committee.

(c) The post auditor shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the audit services fund.

(d) In addition to expenditures which may be made from the audit services fund under K.S.A. 46-1118, and amendments thereto, expenditures shall be made from such fund, and from other available appropriations, to pay for the cost of financial-compliance audits performed to comply with federal government audit requirements.

History: L. 1980, ch. 153, § 2; L. 1984, ch. 191, § 9; L. 1987, ch. 200, § 2; L. 1988, ch. 184, § 6; L. 2001, ch. 5, § 157; L. 2012, ch. 74, § 2; July 1.



46-1122 Legislative post audit committee to specify who performs financial-compliance audit work at state agencies; contract audit committee to select firm or firms needed.

46-1122. Legislative post audit committee to specify who performs financial-compliance audit work at state agencies; contract audit committee to select firm or firms needed. The legislative post audit committee shall specify whether a financial-compliance audit of or financial-compliance audit work at a state agency is to be conducted: (a) By a firm or firms qualified to perform such audit or audit work; or (b) by the post auditor.  If the legislative post audit committee specifies that a firm or firms is to perform such audit or audit work, such firm or firms shall be selected and shall perform such audit or audit work as provided in K.S.A. 46-1123 and amendments thereto and K.S.A. 46-1125 to 46-1127, inclusive, and amendments thereto. If the legislative post audit committee specifies that the post auditor is to perform such audit or audit work, the post auditor shall perform such audit or audit work as directed by the legislative post audit committee pursuant to K.S.A. 46-1106 and amendments thereto and, if the audit or audit work is performed to comply with federal government audit requirements, in accordance with specifications for the conduct of such audit or audit work established by the contract audit committee.

History: L. 1980, ch. 153, § 3; L. 1984, ch. 191, § 10; L. 1988, ch. 184, § 7; July 1.



46-1123 Procurement of firm or firms to perform financial-compliance audit; procedure.

46-1123. Procurement of firm or firms to perform financial-compliance audit; procedure. (a) In the procurement of a firm or firms to perform a financial-compliance audit, the post auditor shall encourage firms engaged in the lawful practice of their profession to place their names on the list maintained by the post auditor of bidders to receive invitations for bid on post audit contracts.

(b) The post auditor shall establish specifications, with the advice of the head of each state agency to be audited, for the conduct by a firm or firms of the financial-compliance audit.  The specifications shall be used in preparing invitations for bid and evaluating the bids received.

(c) For all financial-compliance audits of state agencies to be performed by a firm or firms, the post auditor shall issue an invitation for bid to all firms who have requested to be on the bidders' list and others who request a copy after notice in the Kansas register.  The invitation shall request information on the firm's qualifications, the qualifications of staff to be assigned to the job, the firm's technical approach to the audit and the fee.  The post auditor shall evaluate the bids received in response to the invitations and for each audit shall prepare a list of at least three and not more than five firms which are, in the opinion of the post auditor, qualified to perform such audit.  Such list shall be submitted to the contract audit committee.

(d) Two or more separate financial-compliance audits may be combined by the contract audit committee for the purpose of procuring audit services for all such audits from a single firm, and in each such case such combined audits shall be construed to be a single audit for all purposes under K.S.A. 46-1123 and amendments thereto and K.S.A. 46-1125 to 46-1127, inclusive, and amendments thereto.

History: L. 1980, ch. 153, § 4; L. 1984, ch. 191, § 11; Feb. 16.



46-1125 Selection of firm or firms by contract audit committee; considerations.

46-1125. Selection of firm or firms by contract audit committee; considerations. (a) The contract audit committee may conduct discussions with each of the firms submitted by the post auditor and then shall select a firm or firms from such listing to provide the financial-compliance audit in accordance with the legislative post audit act.

(b) The contract audit committee shall consider, in making their selection, qualifications of the firm and staff, the technical proposal and fee.

(c) If the contract audit committee is unable to contract with any of the selected firms, the contract audit committee shall request the post auditor to provide another list of firms to be reviewed by the contract audit committee and, upon receipt of such list, the contract audit committee shall proceed in accordance with the provisions of this section.

History: L. 1980, ch. 153, § 6; L. 1984, ch. 191, § 12; Feb. 16.



46-1126 Contracts for financial-compliance audits; professional liability insurance; responsibilities of selected firm.

46-1126. Contracts for financial-compliance audits; professional liability insurance; responsibilities of selected firm. (a) Each contract for a financial-compliance audit of a state agency entered into under K.S.A. 46-1123 and 46-1125 and amendments to these sections shall be entered into between the post auditor and the firm selected to perform the financial-compliance audit.  Each such contract shall require the firm selected to perform the financial-compliance audit to submit evidence which is satisfactory to the contract audit committee that the firm has general professional liability insurance or specific professional liability insurance which is adequate for such audit.

(b) In addition to the requirements in subsection (a), each such contract for financial-compliance audit services shall specify the responsibilities undertaken by the firm selected to perform such audit and that such firm shall be responsible for all material errors and omissions in the performance of such contract.

(c) Such contracts shall not be subject to the provisions of K.S.A. 75-3739 and amendments thereto.

History: L. 1980, ch. 153, § 7; L. 1984, ch. 191, § 13; Feb. 16.



46-1127 Contract audit committee to monitor conduct of financial-compliance audit; written audit report; duty of confidentiality.

46-1127. Contract audit committee to monitor conduct of financial-compliance audit; written audit report; duty of confidentiality. (a) The contract audit committee shall monitor the performance of the firm or firms conducting a financial-compliance audit pursuant to a contract entered into under K.S.A. 46-1126 and amendments thereto to insure that such audit is performed in accordance with the specifications developed for the conduct of such audit.  The firm or firms selected to perform such audit shall submit a written audit report at the conclusion of the audit to the post auditor who shall distribute the complete audit report to members of the legislative post audit committee, the governor, the director of accounts and reports, the director of the budget, the secretary of administration, the state agency which is audited and other persons or agencies as may be required by the specifications.

(b) In the performance of such audit, the officers and employees of the firm or firms performing the audit shall be subject to the same duty of confidentiality applicable to the post auditor and officers and employees of the division of post audit under the legislative post audit act and shall have access to all books, accounts, records, files, documents and correspondence, confidential or otherwise, of any person or state agency subject to the financial-compliance audit.

History: L. 1980, ch. 153, § 8; L. 1984, ch. 191, § 14; Feb. 16.



46-1128 Confidentiality of audit reports, when; exceptions.

46-1128. Confidentiality of audit reports, when; exceptions. (a) Except as provided by subsections (b), (c) and (d) of this section and by K.S.A. 46-1106(d), (e) and (g), and amendments thereto, each audit report prepared by the division of post audit or by a firm under the legislative post audit act, and each finding, conclusion, opinion or recommendation contained in the audit report, shall be confidential and shall not be disclosed pursuant to the provisions of the open records act or under any other law until: (1) The time of the next scheduled meeting of the legislative post audit committee held after distribution of the report to members of such committee; or (2) the time of the next scheduled meeting of another legislative committee held after distribution of the report to the members of such committee as authorized by the legislative post audit committee.

(b) The legislative post audit committee may authorize a specific confidential distribution of any audit report, prior to any such presentation of the audit report, by motion adopted by the legislative post audit committee or by rule adopted by the committee, in accordance with such motion or rule. Each person who receives an audit report pursuant to any such motion or rule authorizing a specific confidential distribution of the audit report shall keep the audit report and each finding, conclusion, opinion or recommendation contained in the audit report confidential until the audit report is presented to the legislative post audit committee or another legislative committee at an open meeting of the committee.

(c) The post auditor, or the post auditor's designee may make a limited distribution of preliminary audit findings, conclusions or recommendations to any person affected by the audit as part of the process of conducting the audit. Such preliminary audit findings, conclusions, opinions or recommendations shall be confidential and shall not be subject to disclosure pursuant to the provisions of the open records act or any other law, except as provided in K.S.A. 46-1106(d), (e) and (g), and amendments thereto.

(d) The legislative post auditor may report in writing outside of a regularly scheduled meeting to the legislative post audit committee, the joint committee on information technology, and the chief information technology officers of the executive, legislative and judicial branches, when, in the opinion of the post auditor, it appears that an information technology project being audited under K.S.A. 2015 Supp. 46-1135, and amendments thereto, is at risk due to a failure to meet key milestones, or failure to receive sufficient deliverables after a contract payment, significant cost overruns, or when the post auditor finds the project is not being efficiently and effectively implemented in accordance with its original stated purpose and goals.

(e) As used in this section, "audit report" means the written report of any financial-compliance audit, performance audit, or any other audit or audit work conducted under the legislative post audit act by the division of post audit or by a firm under the legislative post audit act; and any other words and phrases used in this section shall have the meanings respectively ascribed thereto by K.S.A. 46-1112, and amendments thereto.

(f) This section shall be part of and supplemental to the legislative post audit act.

History: L. 1996, ch. 20, § 1; L. 2015, ch. 101, § 3; July 1.



46-1129 Confidentiality of responses to audit surveys; authorized use of information.

46-1129. Confidentiality of responses to audit surveys; authorized use of information. (a) As used in this section:

(1) "Audit" means any financial-compliance audit, performance audit or any other audit or audit work conducted by the division of post audit or by a firm under the legislative post audit act;

(2) "survey" means any questionnaire or other survey instrument administered by the division of post audit or by a firm under the legislative post audit act for the purposes and in the course of an audit, regardless of form or characteristics; and

(3) any other words and phrases used in this section shall have the meanings respectively ascribed thereto by K.S.A. 46-1112, and amendments thereto.

(b) A response to any survey administered for the purposes and in the course of an audit approved by the legislative post audit committee shall be confidential and shall not be disclosed pursuant to the provisions of the open records act or under any other law except as required pursuant to the legislative post audit act. Nothing in this section shall limit the use of any information contained in responses to any survey by the division of post audit for the purposes of any audit or for any other purpose authorized or required under the legislative post audit act.

History: L. 2005, ch. 68, § 1; Apr. 14.



46-1133 School district efficiency audits.

46-1133. School district efficiency audits. (a) (1) Each fiscal year, the legislative division of post audit shall conduct three school district efficiency audits at the direction of the legislative post audit committee. One audit shall be conducted on a small unified school district; one audit shall be conducted on a medium unified school district; and one audit shall be conducted on a large unified school district. The legislative post audit committee shall make a determination of selecting the appropriate unified school districts first on a voluntary basis in order to implement the provisions of this section.

(2) No unified school district shall be required to participate in a school district efficiency audit under this subsection if such unified school district has participated in a similar efficiency audit with either the legislative division of post audit or any other organization in the previous five years.

(b) If a unified school district is being audited under subsection (a), upon completion of the audit, such school district shall publish a summary of its audit report with recommendations, if any, on the district's internet website. Such summary shall contain a notice that the complete audit report may be obtained or viewed free of charge at the unified school district office.

(c) The provisions of this section shall expire on June 30, 2017.

History: L. 2013, ch. 77, § 1; July 1.



46-1134 Security audit of Kansas lottery.

46-1134. Security audit of Kansas lottery. (a) At least once every three years, there shall be conducted a security audit of the Kansas lottery. Any security audit conducted pursuant to this section shall include a comprehensive study and evaluation of all aspects of security in the operation of such state agency. The auditor to conduct a security audit shall be specified in accordance with K.S.A. 46-1122, and amendments thereto. If the legislative post audit committee specifies under such statute that a person other than the post auditor is to perform all or part of such audit work, such person shall be selected and shall perform such audit work as provided in the applicable provisions of K.S.A. 46-1123, and amendments thereto, and K.S.A. 46-1125 through 46-1127, and amendments thereto. The person selected to perform a security audit shall be experienced in security procedures, including, but not limited to, computer and systems security. A contract to conduct a security audit required by this subsection shall not be awarded until a background investigation is conducted by the executive director of the Kansas lottery on the person or firm selected to perform the audit. Such background investigation shall include: (1) The vendor to whom the contract is to be awarded; (2) all persons who own a controlling interest in such vendor; and (3) all applicable staff having involvement with the audit.

(b) For the purpose of conducting a security audit under this subsection, a person or a firm selected to perform the security audit shall not be limited to a legal entity permitted by law to engage in practice as a certified public accountant.

History: L. 2014, ch. 54, § 1; July 1.



46-1135 Information technology audits.

46-1135. Information technology audits. (a) The legislative division of post audit shall conduct information technology audits as directed by the legislative post audit committee. Audit work performed under this section may include:

(1) Assessment of security practices of information technology systems maintained or administered by any state agency or any entity subject to audit under the provisions of K.S.A. 46-1114(c), and amendments thereto; and

(2) continuous audits of ongoing information technology projects by any state agency or any entity subject to audit under the provisions of K.S.A. 46-1114(c), and amendments thereto, including systems development and implementation.

(b) Written reports on the results of such auditing shall be furnished to the governor, the entity which is being audited, the chief information technology officers of the executive, legislative and judicial branches, the legislative post audit committee, the joint committee on information technology and such other persons or agencies as may be required by law or by the specifications of the audit or as otherwise directed by the legislative post audit committee.

(c) The provisions of K.S.A. 46-1106(g), and amendments thereto, shall apply to any audit or audit work conducted pursuant to this section.

(d) This section shall be part of and supplemental to the legislative post audit act.

History: L. 2015, ch. 101, § 1; July 1.






Article 12 LEGISLATIVE COORDINATING COUNCIL

46-1201 Legislative coordinating council; membership; officers; meetings; notice of meetings to members of legislature and certain legislative officials; copies of minutes.

46-1201. Legislative coordinating council; membership; officers; meetings; notice of meetings to members of legislature and certain legislative officials; copies of minutes. (a) There is hereby established the legislative coordinating council which shall have seven (7) members.  Such members shall be the president of the senate, the speaker of the house of representatives, the speaker pro tem of the house of representatives, the majority leader of the senate, the majority leader of the house of representatives, the minority leader of the senate, and the minority leader of the house of representatives.

(b) In even-numbered years, the speaker of the house of representatives shall be chairman of the legislative coordinating council, and the president of the senate shall be vice-chairman thereof.  In odd-numbered years, the president of the senate shall be chairman of the legislative coordinating council, and the speaker shall be vice-chairman thereof.

(c) The legislative coordinating council shall meet at least once each month in the interim between legislative sessions.  Such council shall meet on the call of its chairman or any three members of the council.  The director of legislative administrative services, director of legislative research, revisor of statutes and each member of the legislature shall be given notice of each meeting of the council by its chairman, except in cases of emergency.  Each such notice shall state the date, time and place of the meeting.  The chairman also shall cause minutes to be prepared for each meeting of the council, and a copy thereof shall be sent to each person who is required to receive notice of the council's meetings by this subsection.  It shall not be necessary to transmit with such minutes any accompanying documents for any item of business, but the minutes shall indicate whether there are supportive documents for any item of business, the nature of such documents and where they are filed or stored.

History: L. 1971, ch. 184, § 1; L. 1973, ch. 157, § 9; L. 1976, ch. 233, § 1; April 20.



46-1202 Legislative coordinating council; general powers and functions; rules; majority vote of five members required, exceptions.

46-1202. Legislative coordinating council; general powers and functions; rules; majority vote of five members required, exceptions. The legislative coordinating council shall have general authority over all legislative services and such authority shall be exercised by such council as it shall determine, except as otherwise provided by chapter 46 of Kansas Statutes Annotated. The legislative coordinating council shall represent the legislature when the legislature is not in session. The legislative coordinating council may adopt and amend rules applicable to its affairs or to the meetings and activities of special committees, standing committees or advisory committees, except that such rules shall not apply to standing committees meeting while the legislature is in session. When the legislature is not in session, the legislative coordinating council shall govern the mechanics and procedure of all legislative committee work and activities, except that of the interstate cooperation commission, legislative post-audit committee, state finance council and the ways and means of the senate and the committee on appropriations of the house of representatives when meeting under authority of K.S.A. 46-134a and amendments thereto. A majority vote of five members of the legislative coordinating council shall be required for any action of the council, except that action relating solely to one house of the legislature may be authorized by the unanimous vote of the members of the legislative coordinating council who are members of such house of the legislature.

History: L. 1971, ch. 184, § 2; L. 1973, ch. 211, § 1; L. 1975, ch. 275, § 2; L. 1987, ch. 196, § 7; Feb. 19.



46-1204 Authority to contract for personal property or services; delegation; limitations; employment of attorneys.

46-1204. Authority to contract for personal property or services; delegation; limitations; employment of attorneys. The legislative coordinating council shall be authorized to contract for purchases of personal property or services, and in the discretion of such council, the same may be made as provided in K.S.A. 75-3739 and amendments thereto. Such council may delegate such authority to make or contract for such purchases or services, except professional services, to the director of legislative administrative services. No member or committee of the legislature, except the legislative coordinating council, shall be authorized to employ or contract for professional services to be paid from appropriations for legislative expense or from appropriations to the legislative coordinating council. The legislative coordinating council may employ by contract and direct one or more attorneys, who are approved by a vote of 3/4 of the members of the legislative coordinating council, to represent the legislature, either house thereof, the legislative coordinating council, any legislator, any officer or employee of the legislative branch or any combination of the foregoing, and any such attorney shall be paid from appropriations for legislative expense. No contract made under authority of this section shall require approval under any other statute. Commencing in the fiscal year that commenced in calendar year 1995 and at least once every six years thereafter, the legislative coordinating council shall employ by contract and direct an independent actuary, approved by a vote of 3/4 of the members of the legislative coordinating council, to conduct an actuarial audit and evaluation for the purposes enumerated by K.S.A. 2000 Supp. 74-4908a and amendments thereto. Such actuarial audit and evaluation shall be paid from appropriations for legislative expense or from appropriations to the legislative coordinating council.

History: L. 1971, ch. 184, § 4; L. 1973, ch. 211, § 2; L. 1975, ch. 271, § 5; L. 1995, ch. 267, § 30; July 1.



46-1205 Legislative study committees; special, select and standing committees; advisory committees; minority party representation on committees.

46-1205. Legislative study committees; special, select and standing committees; advisory committees; minority party representation on committees. (a) There shall be three principal types of legislative study committees. One principal type of legislative study committee shall be known as "special committees." The legislative coordinating council shall appoint members of the legislature to serve as members of various special committees. From the members so appointed, the legislative coordinating council shall appoint one member as the chairman of that special committee and one member as vice-chairman thereof. A second principal type of legislative study committee shall be the individual standing committees of the house of representatives and senate.

(b) The legislative coordinating council may appoint, or authorize a special committee or a standing committee to appoint, one or more advisory committees. Whenever an advisory committee is appointed or authorized by the legislative coordinating council, the function and mode of operation of the advisory committee shall be prescribed by the legislative coordinating council.

(c) The third principal type of legislative study committee shall be known as "select committees." Select committees shall be created by resolution of the house of representatives, resolution of the senate or by concurrent resolution. Any such resolution or concurrent resolution shall specify the manner in which the membership of the select committee shall be selected, all of which shall be legislators. Any such resolution or concurrent resolution shall specify the subject to be studied, the time that report is to be made thereon and the manner of selection of the chairman and vice-chairman of the select committee, but shall not specify other incidents related to procedure for the study.

(d) Members of special committees and select committees shall be so appointed that the minority party has representation thereon.

History: L. 1971, ch. 184, § 5; May 1.



46-1206 Legislative studies; initiation by resolution or by council; statutory committee authorization retained; inherent powers recognized.

46-1206. Legislative studies; initiation by resolution or by council; statutory committee authorization retained; inherent powers recognized. (a) Legislative studies shall be initiated in one of the ways specified in this section.

(b) The inherent power of the house of representatives or the senate to cause a legislative study to be made without the approval of the other house is recognized. Further, the inherent power of the two houses of the legislature to cause a legislative study to be made without the limitations prescribed in this act is also recognized.

(c) Concurrent resolutions of the legislature may direct the legislative coordinating council to provide for legislative studies to be made by special committees or standing committees. Any such resolution shall specify the subject to be studied and the time that report is to be made thereon, but shall not specify the composition of the special committee nor other incidents related to procedure for the study.

(d) The legislative budget committee, the legislative post-audit committee, the interstate cooperation commission and any other committee specifically authorized by statute to make a legislative study may initiate studies within the subject field of the committee within limitations prescribed by the authorizing statute.

(e) The legislative coordinating council may initiate legislative studies proposed by one or more of its members, and when so initiated shall refer each study to an appropriate special committee or standing committee.

(f) The legislative coordinating council shall refer each study initiated under subsection (c) of this section to an appropriate special committee or standing committee.

(g) Any one or more legislators, any legislative committee or the governor may request the legislative coordinating council to cause a legislative study to be made. If such council approves any such request, either in whole or in part, it shall refer the study to an appropriate special committee or standing committee.

History: L. 1971, ch. 184, § 6; L. 1975, ch. 271, §6; Feb. 3.



46-1207 Reports of legislative studies; call of committee meetings; publication of annual report on studies.

46-1207. Reports of legislative studies; call of committee meetings; publication of annual report on studies. (a) Whenever a special committee, select committee or a standing committee is authorized to make a legislative study, it shall meet on the call of its chairman as authorized by the legislative coordinating council. At the conclusion of each legislative study, the special committee, select committee or standing committee making the same shall make a report together with its recommendations thereon to the legislature. A copy of each report shall be filed with the legislative coordinating council not later than December 1, unless an extension of time is granted by such council. Every such report shall be transmitted by the legislative coordinating council, without change, to both houses of the legislature. The legislative coordinating council may provide for any special committee report, standing committee report or any report of any other legislative committee to be printed or duplicated and distributed. Any such report, or the substance thereof, or a listing thereof, may be included in the annual report of the legislative coordinating council.

(b) The legislative coordinating council shall cause an annual report to be printed and published, and such report shall be entitled "report on Kansas legislative interim studies to the _____ legislature." Such report shall contain a statement of legislative study activities and such other information as is determined by the legislative coordinating council. Such report may be contained in one or more volumes, and shall ordinarily be published in December of each year.

History: L. 1971, ch. 184, § 7; May 1.



46-1207a Sale and disposition of legislative publications, documents, information or records; fees, charges and other proceeds, disposition; deposit of legislative documents with secretary of state; legislative stationery and printed material supplies.

46-1207a. Sale and disposition of legislative publications, documents, information or records; fees, charges and other proceeds, disposition; deposit of legislative documents with secretary of state; legislative stationery and printed material supplies. (a) The legislative coordinating council may provide for sale or other disposition of copies of any publication, document or other paper, information or record, regardless of form or characteristics, produced by or under the legislative branch, whether such copies are printed or reproduced in any other manner. Such council may fix charges for sale of any such copies, and such charges may include costs of mailing, reproduction and other expenses. Whenever such council provides for the sale of copies under this section, the same shall be sold and distributed by or through the director of legislative administrative services or such other state officer as such council specifies. All amounts received under this section by or for any such sales shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the legislative special revenue fund. The provisions of this section shall not apply to the sale or distribution of the Kansas Statutes Annotated, the session laws of Kansas or other publications, documents or papers the sale of which is specifically provided for by law.

(b) At the conclusion of each legislative session, the officers of each house may deposit for safekeeping with the secretary of state such legislative documents and other papers as they may determine.

(c) All moneys received by the director of legislative administrative services for the disposition of surplus property of any office or agency of the legislative branch shall be deposited in the state treasury to the credit of the legislative special revenue fund.

(d) The legislative coordinating council may provide for additional legislative stationery or other printed material supplies for members of the legislature to be provided at cost as determined by the council. All moneys received by the director of legislative administrative services under this subsection shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the legislative special revenue fund.

(e) Except as otherwise specifically provided by statute on or after the effective date of this act, all moneys received by the director of legislative administrative services on or after November 18, 1991, under this or any other statute shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the legislative special revenue fund and any such moneys deposited in the state treasury to the credit of the state general fund shall be transferred from the state general fund to the legislative special revenue fund by the director of accounts and reports upon certification by the director of legislative administrative services of the amount to be transferred.

History: L. 1974, ch. 217, § 1; L. 1975, ch. 276, § 1; L. 1992, ch. 8, § 1; L. 2001, ch. 5, § 158; July 1.



46-1208 Legislative budget committee.

46-1208. Legislative budget committee. (a) There is hereby established the legislative budget committee which shall consist of seven members of the legislature appointed by the legislative coordinating council for terms ending on the first day of the regular legislative session in odd-numbered years. In making such appointments, preference shall be given to members of the ways and means committee of the senate and the committee on appropriations of the house of representatives. At least two of the members shall be of the minority party, at least one of whom shall be a senator and at least one of whom shall be a representative. The chairperson and the vice-chairperson of the legislative budget committee shall be appointed by the legislative coordinating council.

(b) During and between sessions of the legislature the legislative budget committee shall compile fiscal information and shall make a continuous study of the state budget, revenues and expenditures. The legislative budget committee shall also ascertain facts and make recommendations to the legislature and to the houses thereof concerning the state budget, the revenues and expenditures of the state, and of the organization and functions of the state, its departments, subdivisions and agencies with a view of reducing the cost of state government and securing greater efficiency and economy.

(c) Provisions of this act applicable to special committees shall apply to the legislative budget committee to the extent that the same do not conflict with the specific provisions of this act applicable to the legislative budget committee.

History: L. 1971, ch. 184, § 8; L. 1974, ch. 221, §1; L. 1987, ch. 196, § 8; Feb. 19.



46-1209 Expenses and compensation of members of committees and council; place of meetings; travel authorizations; expenses and allowances of officers and employees of legislature.

46-1209. Expenses and compensation of members of committees and council; place of meetings; travel authorizations; expenses and allowances of officers and employees of legislature. (a) Any member of the legislative coordinating council, when attending a meeting of such council, shall receive compensation and travel expenses and subsistence expenses or allowances as provided in K.S.A. 75-3212, and acts amendatory thereof and supplemental thereto. Any member of a special committee, select committee or standing committee, when attending a meeting of such committee authorized by the legislative coordinating council, shall receive compensation and travel expenses and subsistence expenses or allowances as provided in said K.S.A. 75-3212. Any member of an advisory committee established by the legislative coordinating council, or any non-legislator member of any committee authorized to make a legislative study when attending a meeting of such committee authorized by the legislative coordinating council, shall receive travel expenses and subsistence expenses or allowances as provided by law for state employees, including mileage in the amount fixed according to law, for each mile traveled by the usual route in going to and returning from the place of meeting.

(b) Amounts paid under authority of this section shall be paid from appropriations for legislative expense or from appropriations to the legislative coordinating council as determined by the legislative coordinating council and in either event, vouchers therefor shall be prepared by the director of legislative administrative services and approved by the chairman or vice-chairman of the legislative coordinating council.

(c) Meetings of the legislative coordinating council, special committees, select committees and advisory committees shall be held in Topeka, Kansas, unless authorized to be held in a different place by the legislative coordinating council. Standing committee meetings shall be held in Topeka, Kansas, unless another place of meeting is authorized by the chairman or vice-chairman of the legislative coordinating council. The legislative coordinating council may authorize members of the legislature or any officer or employee of the office of revisor of statutes, legislative research department or other officer or employee of the legislative branch to attend in-state or out-of-state meetings for participation in matters of legislative interest to the state of Kansas. When attending a meeting so authorized, such members of the legislature shall receive compensation and travel expenses and subsistence expenses or allowances as provided in said K.S.A. 75-3212. Officers and employees of the legislature when traveling in-state or out-of-state shall receive the same subsistence expenses and allowances as is provided by law for members of the legislature.

History: L. 1971, ch. 184, § 9; L. 1973, ch. 211, § 3; L. 1975, ch. 271, § 7; Feb. 3.



46-1210 Legislative research department; director of legislative research; assistants and employees; duties and functions of department.

46-1210. Legislative research department; director of legislative research; assistants and employees; duties and functions of department. (a) There is hereby established the legislative research department whose head shall be the director of legislative research and who shall be appointed by the legislative coordinating council to serve under its direction. The director of legislative research may be removed from office by a vote of five (5) members of the legislative coordinating council taken at any regular meeting of such council. The director of legislative research shall receive such compensation as is determined by the legislative coordinating council. Such director, and any of his or her assistants specified by the legislative coordinating council, shall receive expenses and allowances for in-state and out-of-state travel as is provided by law for members of the legislature. Such director shall appoint such assistants and employees of the legislative research department as are authorized by the legislative coordinating council and shall set their compensation subject to the approval of such council. Such director and all assistants and employees of the legislative research department shall be in the unclassified service.

(b) The legislative research department shall perform legislative research functions and such other duties as are directed by the legislative coordinating council.

(c) The legislative research department shall provide staff services to all special committees, select committees and standing committees meeting when the legislature is not in session, and to the extent possible, accomplish the following:

(1) Assist each committee chairman in planning the work of the committee, and in accordance with the chairman's instructions prepare an agenda for each meeting.

(2) Appropriately notify committee members, staff and other interested persons of meeting times and other information as directed by the committee chairman.

(3) Prepare minutes of each committee meeting to show attendance, disposition of agenda items, tentative and final committee decisions and staff instructions, and such other matters as may be helpful to the work of the committee.

(4) Prepare and present research information in accordance with committee instructions or instructions of the committee chairman.

(5) Obtain attendance of persons for committee presentations or testimony. In cases of compulsory process, work with the office of revisor of statutes and office of attorney general to obtain satisfactory results.

(6) Prepare interim reports of committee work when the same is requested of a committee by the legislative coordinating council. Any such report shall have committee approval before transmission.

(7) Prepare final committee report in accordance with committee instructions; the same to include relevant information, committee policy recommendations, and to the extent possible, appropriate bill drafts prepared by the office of revisor of statutes.

(8) Receive and analyze agency requests for appropriations and prepare fiscal information for appropriate legislative committees.

(d) Special committees, select committees and standing committees are expected to utilize the foregoing staff services to the extent the same are available in making all studies.

History: L. 1971, ch. 184, § 10; L. 1975, ch. 277, §1; July 1.



46-1211 Office of revisor of statutes; revisor of statutes; assistants and employees; duties and functions of office.

46-1211. Office of revisor of statutes; revisor of statutes; assistants and employees; duties and functions of office. (a) There is hereby established the office of revisor of statutes whose head shall be the revisor of statutes and who shall be appointed by the legislative coordinating council to serve under its direction. The revisor of statutes may be removed from office by a vote of five members of the legislative coordinating council taken at any regular meeting of such council. The revisor of statutes shall receive such compensation as is determined by the legislative coordinating council. The revisor of statutes, and any of the revisor of statutes' assistants specified by the legislative coordinating council, shall receive expenses and allowances for in-state and out-of-state travel as is provided by law for members of the legislature. The revisor of statutes shall appoint such assistants and employees of the office of revisor of statutes as are authorized by the legislative coordinating council and shall set their compensation subject to the approval of such council. The revisor of statutes and all assistants and employees of the office of revisor of statutes shall be in the unclassified service.

(b) The office of revisor of statutes shall perform the following functions: Drafting of bills, resolutions and other legislative documents; legal consultation for members of the legislature and legislative committees; legal research; supervise revisions and compilations of the general laws of this state; prepare and publish Kansas Statutes Annotated, Supplements thereto and publication of additional and replacement volumes thereof; recommend to the standing judiciary committees or to other appropriate legislative committees such bills as will tend to update or clarify existing laws; other duties as provided by law; and such other legal duties as are directed by the legislative coordinating council.

(c) The office of revisor of statutes, to the extent possible, shall provide a staff member in attendance at all meetings of all special committees, select committees and all standing committees when the legislature is not in session. Such staff member shall provide legislative legal consultation and bill drafting services, and shall suggest such technical changes in statutes and bill drafts as may be expedient to make the same more harmonious, clear or understandable, consistent with the policies espoused by such committee and within the subject field of its study. Such staff member shall also assist in legislative procedural matters as may be needed.

(d) Special committees, select committees and standing committees are expected to utilize the foregoing staff services to the extent the same are available in making all studies.

History: L. 1971, ch. 184, § 11; L. 1988, ch. 366, § 13; June 1.



46-1211a Authority to authorize travel by officers and employees; delegation.

46-1211a. Authority to authorize travel by officers and employees; delegation. The legislative coordinating council may delegate to the revisor of statutes, director of legislative administrative services and the director of legislative research, respectively, authority to authorize in-state or out-of-state travel of officers and employees of such office, division and department. The provisions of K.S.A. 75-3208 shall not apply to any travel authorized under article 12 of chapter 46 of Kansas Statutes Annotated.

History: L. 1973, ch. 211, § 4; L. 1975, ch. 271,§ 8; Feb. 3.



46-1212 Library services for legislative branch of government; state librarian to acquire and maintain books and materials determined essential by legislative coordinating council at approved location; loan of materials by state law librarian; exchange of materials with other states and territories; state librarian to confer with legislative coordinating council.

46-1212. Library services for legislative branch of government; state librarian to acquire and maintain books and materials determined essential by legislative coordinating council at approved location; loan of materials by state law librarian; exchange of materials with other states and territories; state librarian to confer with legislative coordinating council. One of the functions of the state library shall be to provide library services to the legislative branch of state government.

Under the direction and supervision of the legislative coordinating council, and with due regard for avoiding unnecessary duplication of materials in the supreme court law library, the state librarian shall acquire and maintain for use in the state library such books, pamphlets, documents and periodicals as are determined by the legislative coordinating council to be essential and of singular importance in providing legislative research and legal and bill drafting services to the legislative research department, the office of the revisor of statutes, other offices of the legislative branch of government and to members of the legislature.  Books, pamphlets, documents and periodicals determined by the legislative coordinating council to be essential to the legislative branch of government shall be maintained at a location approved by the legislative coordinating council.  Pursuant to the authority granted by K.S.A. 20-156, the state law librarian shall make available on an indefinite loan to the state librarian such duplicate books, sets of works or other duplicate or temporary material in the supreme court law library as may be needed for use in the state library. In addition, the state librarian shall exchange such numbers of the legal publications of the state of Kansas, which are made available to him or her for such purpose, for such legal publications of other states and territories as may be needed for use in the state library.

The state librarian shall from time to time confer with the legislative coordinating council concerning services  provided to the legislative branch of government.

History: L. 1971, ch. 184, § 12; L. 1974, ch. 135, § 13; L. 1977, ch. 187, § 1; July 1.



46-1212a Division of legislative administrative services established; director and assistants; compensation and expenses; duties.

46-1212a. Division of legislative administrative services established; director and assistants; compensation and expenses; duties. (a) There is hereby established the division of legislative administrative services whose head shall be the director of legislative administrative services and who shall be appointed by the legislative coordinating council to serve under its direction. The director of legislative administrative services may be removed from office by a vote of five (5) members of the legislative coordinating council taken at any regular meeting of such council. The director of legislative administrative services shall receive such compensation as is determined by the legislative coordinating council. Such director, and any of such director's assistants specified by the legislative coordinating council, shall receive expenses and allowances for in-state and out-of-state travel as is provided by law for members of the legislature. Such director shall appoint such assistants and employees of the division of legislative administrative services as are authorized by the legislative coordinating council and shall set their compensation subject to the approval of such council. Such director and all assistants and employees of the division of legislative administrative services shall be in the unclassified service.

(b) The division of legislative administrative services shall provide administrative staff services to and for the elected officers and the majority and minority leaders of the house of representatives and the senate and for the legislative branch, as directed by the legislative coordinating council, by performing the following functions:

(1) Acquiring legislative equipment, facilities and supplies.

(2) Administering the personnel documents and records of members of the legislature and employees of the legislative branch, except officers and employees of the legislative research department, office of revisor of statutes, division of post audit and such other legislative commissions as may be specifically excepted herefrom by law.

(3) Recruiting and supervising personnel for administrative and secretarial duties as specified by the legislative coordinating council.

(4) Working with the legislative research department to provide notices in appropriate detail of legislative study committee meetings and such other matters as are directed by the legislative coordinating council.

(5) Performing such other duties as directed by the legislative coordinating council.

History: L. 1975, ch. 271, § 1; Feb. 3.



46-1212b Transfers relating to the joint committee on legislative services and facilities.

46-1212b. Transfers relating to the joint committee on legislative services and facilities. (a) On the effective date of this act, such officers and employees as are engaged on said date in the performance of powers, duties and functions of the existing secretary of the joint committee on legislative services and facilities or his or her office shall become officers and employees of the division of legislative administrative services, and shall retain all retirement benefits which such officers or employees had before such transfer under the laws of this state, and their services shall be deemed to have been continuous.

(b) Whenever in the statutes of this state there is reference to the joint committee on legislative services and facilities or its secretary, such reference shall mean the legislative coordinating council or such officer or committee as it shall designate.

History: L. 1975, ch. 271, § 10; Feb. 3.



46-1212c State agency publications; duties of director of legislative administrative services.

46-1212c. State agency publications; duties of director of legislative administrative services. (a) Any report, pamphlet, book or other materials required to be submitted by a state agency to the legislature or the members thereof pursuant to K.S.A. 19-2674, 20-320, 20-2204, 22-3710, 25-4119a, 40-2309, 44-566a, 44-1004, 46-408, 50-628, 65-176, 65-4007, 72-6011, 72-6814, 74-5503, 74-6706, 75-3048, 75-5326, 75-5375, 79-1404 and 79-4301, and amendments thereto, to any of the foregoing sections, or pursuant to any other statute, in lieu of such submission, shall be submitted to the director of legislative administrative services in printed form or in the form of an electronic copy on a CD-ROM or other electronically readable media.

(b) Notwithstanding the provisions of the sections enumerated in subsection (a) or the provisions of any other statute, if a state agency which publishes any such report, pamphlet, book or other materials makes such report, pamphlet, book or other materials available to the public on the internet as provided under K.S.A. 75-3048, and amendments thereto, the state agency shall not be required to submit such report, pamphlet, book or other materials to the legislature or members thereof under the sections enumerated in subsection (a) or to the director of legislative administrative services under this section.

(c) Upon submission of any such report, pamphlet, book or other materials to the director of legislative administrative services, the director shall compile and maintain a current listing thereof and shall make such listing available at least monthly to each member of the legislature and the legislative research department. The director, upon request made therefor by any member of the legislature, shall make available any such report, pamphlet, book or other materials enumerated on such listing to such requesting member.

History: L. 1976, ch. 358, § 5; L. 1982, ch. 350, § 3; L. 1984, ch. 293, § 5; L. 1985, ch. 140, § 2; L. 2002, ch. 151, § 3; July 1.



46-1213 Employment of certain legislative employees.

46-1213. Employment of certain legislative employees. The legislative coordinating council may employ such persons as may be necessary or appropriate to perform legislative work under the direction and supervision of the revisor of statutes, the secretary of state, the director of legislative administrative services, the state librarian or any other department or agency of the state or for the houses of the legislature jointly, subject to the provisions of subsections (b) and (c) of K.S.A. 46-152. The number of such employees, the officer to whom assigned and the rate of pay of each such employee position shall be prescribed by the legislative coordinating council.

History: L. 1971, ch. 184, § 13; L. 1975, ch. 271, § 9; L. 1977, ch. 187, § 3; July 1.



46-1214 Annual budget requests; estimate of general legislative expense; appropriations.

46-1214. Annual budget requests; estimate of general legislative expense; appropriations. (a) The legislative coordinating council shall prepare and file its annual budget request in three parts; one for the office of revisor of statutes, one for the legislative research department and one for other expenses. The revisor of statutes and the director of legislative research shall separately prepare the annual budget requests applicable to their respective office and department, and transmit the same to the legislative coordinating council. Such council shall make any changes it desires in such budget requests and include the same, with any changes, in its annual budget request. Appropriations to the legislative coordinating council for the office of revisor of statutes and for the legislative research department shall be made as separate items of appropriation.

(b) The legislative coordinating council shall prepare an estimate of general legislative expenses for submission in the annual budget document for appropriations for legislative expenses. The estimate made under authority of this subsection shall be prepared and handled separately from budget documents prepared under subsection (a) of this section.

History: L. 1971, ch. 184, § 14; L. 1977, ch. 187, § 4; July 1.



46-1216 Approval of vouchers and payrolls of office of revisor of statutes and legislative research department; other vouchers and payrolls of council.

46-1216. Approval of vouchers and payrolls of office of revisor of statutes and legislative research department; other vouchers and payrolls of council. (a) Expenditures from appropriations to the legislative coordinating council for the office of revisor of statutes shall be made on vouchers approved by the revisor of statutes. All claims for salaries, wages or other compensation to persons to be paid from appropriations to the legislative coordinating council for the office of revisor of statutes shall be certified as provided in K.S.A. 75-3731 by the revisor of statutes.

(b) Expenditures from appropriations to the legislative coordinating council for the legislative research department shall be made on vouchers approved by the director of legislative research. All claims for salaries, wages or other compensation to be paid from appropriations to the legislative coordinating council for the legislative research department shall be certified as provided in K.S.A. 75-3731 by the director of legislative research.

(c) Expenditures from appropriations to the legislative coordinating council for other than the office of revisor of statutes or legislative research department shall be made on vouchers approved by the chairman or vice-chairman of the legislative coordinating council. All claims for salaries, wages or other compensation from appropriations to the legislative coordinating council for other than the office of revisor of statutes or the legislative research department shall be certified as provided in K.S.A. 75-3731 by the chairman or vice-chairman of the legislative coordinating council.

History: L. 1971, ch. 184, § 16; May 1.



46-1217 Transition; transfer of officers and employees.

46-1217. Transition; transfer of officers and employees. On the effective date of this act, such officers and employees as are engaged on said date in the performance of powers, duties and functions of the existing revisor of statutes, existing research department of the Kansas legislative council, or existing joint committee on legislative services and facilities shall become officers and employees of the office of revisor of statutes, legislative research department or of the legislature, as the case may be, and shall retain all retirement benefits which such officers or employees had before such transfer under the laws of this state, and their services shall be deemed to have been continuous.

History: L. 1971, ch. 184, § 17; May 1.



46-1218 Same; transfer and continuation of revisor of statutes; transfer not to affect rules and regulations.

46-1218. Same; transfer and continuation of revisor of statutes; transfer not to affect rules and regulations. (a) The office of revisor of statutes established by this act shall be the successor in every way, with respect to the powers, duties and functions of the revisor of statutes in which the same were vested prior to the effective date of this act, except as otherwise provided by this act. Every act performed in the exercise of such powers, duties and functions by or under the authority of the revisor of statutes established by this act to which such powers, duties and functions are transferred by this act, shall be deemed to have the same force and effect as if performed by the revisor of statutes in whom such functions were vested prior to the effective date of this act. Whenever the revisor of statutes is referred to or designated by law, contract or other document, such reference or designation shall be deemed to apply to the revisor of statutes provided for by this act.

(b) All rules and regulations of state agencies lawfully filed with the revisor of statutes before the effective date of this act shall continue to be effective and shall be deemed to be duly filed with the revisor of statutes provided for by this act until revised, amended, repealed, or nullified pursuant to law.

(c) The office of revisor of statutes created by this act shall be a continuation of the office of revisor of statutes established under K.S.A. 77-301 and the revisor of statutes appointed in accordance with said section 77-301 shall be and continue as revisor of statutes under this act, until the legislative coordinating council exercises its appointing authority hereunder.

History: L. 1971, ch. 184, § 18; May 1.



46-1219 Same; abolition and transfers relating to Kansas legislative council.

46-1219. Same; abolition and transfers relating to Kansas legislative council. Whenever the Kansas legislative council or the secretary of the Kansas legislative council is referred to or designated by law, contract or other document, such reference or designation shall be deemed to mean and apply to the legislative coordinating council created by this act. Whenever any such statute provides for submission of recommendations or reports, such council may refer the matter submitted to appropriate committees. Whenever the research department of the Kansas legislative council is referred to or designated by law, such reference or designation shall be deemed to mean and apply to the legislative research department established by this act.

History: L. 1971, ch. 184, § 19; May 1.



46-1220 Same; transfer of records and property of Kansas legislative council.

46-1220. Same; transfer of records and property of Kansas legislative council. The legislative research department shall succeed to all records of the existing Kansas legislative council and shall also succeed to the file cabinets containing such records. The office of revisor of statutes shall succeed to all property and records of the existing revisor of statutes, except records held by the revisor of statutes as secretary of the Kansas legislative council. The office of revisor of statutes shall succeed to the equipment of the Kansas legislative council located in the office of revisor of statutes, except the file cabinets mentioned above. Any conflict as to the proper disposition of such property or records arising under this section, and resulting from the reorganization under this act, shall be determined by the legislative coordinating council.

History: L. 1971, ch. 184, § 20; May 1.



46-1221 Nonapplication of act in certain cases.

46-1221. Nonapplication of act in certain cases. The provisions of this act shall not apply to the state finance council, the Kansas commission on interstate cooperation, the advisory committee to the Kansas commission on interstate cooperation, the motor vehicle reciprocity commission, the legislative post-audit committee or the Kansas judicial council, nor to any committee, delegate, member, officer or employee of any of the foregoing specified in this section when acting for or under authority thereof.

History: L. 1971, ch. 184, § 21; May 1.



46-1222a Legislative counsel; duties.

46-1222a. Legislative counsel; duties. (a) There is hereby established the office of legislative counsel. The legislative counsel shall be appointed by the legislative coordinating council and shall be an attorney in the private practice of law employed by the legislative coordinating council pursuant to a contract entered into by the legislative coordinating council and such attorney.

(b) No person shall be eligible for appointment as legislative counsel unless: (1) Such person has been admitted to practice law in Kansas for not less than five years prior to appointment; and (2) such person is admitted to practice in the federal court. In addition to the foregoing qualifications, in considering a person for appointment as legislative counsel the legislative coordinating council shall investigate such person's experience in legal research, trial and appellate practice and related areas in order that such person shall possess the experience and judgment deemed necessary to fulfill the duties and responsibilities of the office. The legislative coordinating council shall further make such investigation of a person considered for appointment as will ensure that such person is of high professional standing.

(c) No person who is a member of the legislature and no person who is a member or partner of a firm, partnership, corporation, limited liability company or other business entity of which a legislator is a member or partner shall be eligible for appointment as legislative counsel.

(d) The provisions of the contract entered into by the legislative coordinating council and the legislative counsel shall provide that the legislative counsel may be removed from the position and the contract terminated by a vote of five members of the legislative coordinating council taken at any regular meeting of the council. The legislative counsel shall receive compensation fixed by the legislative coordinating council in accordance with the contract. The contract shall provide for such other matters as the parties to the contract deem appropriate.

(e) Expenditures provided for in this act shall not be subject to approval under any other statute and shall be paid from appropriations for the legislature. No contract made under authority of this act shall require approval under any other statute.

(f) The legislative counsel shall represent the legislature, or either house thereof, in any school finance litigation or other cause or matter as directed by the legislative coordinating council. In cases of quo warranto and mandamus the legislative counsel shall have the same powers and standing in all courts of this state as any county attorney or district attorney has in such attorney's county or in the supreme court and as the attorney general has in any court. When the legislature is in session, either house thereof by its resolution, or both houses by concurrent resolution may authorize the legislative coordinating council to direct the legislative counsel to bring or participate in any cause or action by representing the legislature or either house thereof or the legislative coordinating council in any court of this state or of the United States. When the legislature is not in session, the legislative coordinating council may direct the legislative counsel to bring or participate in any cause or action by representing the legislature or either house thereof or the legislative coordinating council in any court of this state or of the United States in accordance with directions of the legislative coordinating council.

(g) The legislative counsel shall render unofficial advisory opinions upon such legal questions submitted by any member or any standing or special committee of the legislature, all in accordance with policies to be established by the legislative coordinating council. Upon direction of the legislative coordinating council, the legislative counsel shall act as counsel to special committees of the legislature and shall provide investigative assistance, conduct examination of witnesses and participate in committee hearings and deliberations as deemed necessary by the committee chairpersons.

(h) The legislative counsel shall perform such other duties as are directed by the legislative coordinating council.

History: L. 2005, ch. 2, § 9 (Special Session); July 28.



46-1226 Studies commissioned by legislature; not binding; may be rejected.

46-1226. Studies commissioned by legislature; not binding; may be rejected. (a) Any cost study analysis, audit or other study commissioned or funded by the legislature and any conclusions or recommendations thereof shall not be binding upon the legislature. The legislature may reject, at any time, any such analysis, audit or study and any conclusions and recommendations thereof.

(b) A cost study analysis, audit or study shall include, but not be limited to, any cost study analysis, audit or study conducted pursuant to K.S.A. 46-1225, prior to its repeal, K.S.A. 2007 Supp. 46-1131, prior to its repeal, and K.S.A. 2014 Supp. 46-1132, prior to its repeal.

History: L. 2005, ch. 2, § 15 (Special Session); L. 2008, ch. 112, § 1; L. 2015, ch. 17, § 1; July 1.






Article 13 RETIREMENT BENEFITS

46-1302 Retirement benefit for certain employees of legislative agencies; eligibility; amount; payment; administration; reimbursement of public employees retirement fund; termination of benefits; election; deferred compensation plan.

46-1302. Retirement benefit for certain employees of legislative agencies; eligibility; amount; payment; administration; reimbursement of public employees retirement fund; termination of benefits; election; deferred compensation plan. (a) Except as provided in subsection (e), every person employed by the legislative branch of the state of Kansas on and after January 1, 1984, shall receive a monthly retirement benefit commencing on the first day of the month after the person has (1) attained age 65; (2) been employed by the legislative branch of the state of Kansas for 50 or more days in 10 or more calendar years; and (3) made application for such monthly retirement benefit to the Kansas public employees retirement system in the form and manner required by the retirement system. Such monthly retirement benefit shall be equal to the amount determined by multiplying $15 by the total number of years in which such person was employed by the legislative branch of the state of Kansas for 50 or more days. No benefit shall include service with the legislative branch of the state of Kansas which is credited under the Kansas public employees retirement system or any other retirement system of the state of Kansas, however, such service may be used in determining whether the person has been employed for 10 or more calendar years.

(b) The service described in subsection (a) may be used by members of the Kansas public employees retirement system in determining whether such individuals meet any service requirements under such system. Except as provided in K.S.A. 74-49a175 and amendments thereto, no benefit for service described in subsection (a) shall be the basis of any benefit paid under the Kansas public employees retirement system.

(c) No person's monthly retirement benefit under this section shall be increased for any period of employment with the legislative branch of the state of Kansas after applying for and commencing to receive such benefit, nor shall any benefit be forfeited for subsequent employment by the legislative branch of the state of Kansas, except as provided in K.S.A. 74-49a175 and amendments thereto. All benefits shall be paid from the Kansas public employees retirement fund. As soon as practical after the close of each fiscal year, the executive secretary of the Kansas public employees retirement system shall certify to the chairperson of the legislative coordinating council the amount of benefits paid under this section during the preceding fiscal year. The legislature shall pay to the Kansas public employees retirement fund from moneys appropriated to the legislature a sum equal to the amount of any benefits payable in the preceding fiscal year under the provisions of this section.

(d) In accordance with the provisions of this subsection, the legislative coordinating council may terminate the benefits under this section.  If the legislative coordinating council decides to terminate benefits under this section, the chairperson of the council shall notify, in writing, the executive secretary of the Kansas public employees retirement system of such termination. Upon notification of termination of benefits under this section, no further benefits will be payable under the provisions of this section in any fiscal year which commences after the fiscal year in which notification of termination is given.  Termination of benefits under this section shall not constitute a claim against the state of Kansas or the Kansas public employees retirement system by any person receiving a benefit under the provisions of this section or who would have been eligible to receive a benefit under the provisions of this section in the future.

(e) Any person who is first employed by the legislative branch of the state of Kansas prior to July 1, 1996, and who is employed on July 1, 1996, may elect prior to October 1, 1996, to be covered by the provisions of this section or the provisions relating to the deferred compensation plan as provided in K.S.A. 74-4911f and amendments thereto by filing an election in the office of the appointing authority of such person in such form and manner as prescribed by such appointing authority.  In the event any such person fails to file the election provided in this subsection, it shall be presumed that such person has elected to be covered by the provisions of this section.  Any person first employed by the legislative branch of the state of Kansas prior to July 1, 1996, who is not employed as such on July 1, 1996, may make the election provided in this section within 30 days of returning to such employment.  No person first employed by the legislative branch of the state of Kansas on and after July 1, 1996, shall be eligible for any monthly retirement benefit under this section.

History: L. 1984, ch. 318, § 14; L. 1988, ch. 302, § 34; L. 1992, ch. 321, § 5; L. 1996, ch. 266, § 21; July 1.






Article 14 LEGISLATIVE PETITION FOR SPECIAL SESSION

46-1401 Legislative petition for calling of special session by governor; form.

46-1401. Legislative petition for calling of special session by governor; form. Whenever any legislator wishes to petition the governor to call a special session of the legislature as provided in section 5 of article 1 of the constitution of the state of Kansas, he shall subscribe the form prescribed in this section, completed by insertion of the name of the governor and the date of the commencement of the special session. Such form shall be sworn to (or affirmed) before an officer authorized to administer oaths. Such form shall be substantially as follows:

State of Kansas, County of __________:

PETITION

To The Honorable ______________, Governor

State Capitol, Topeka, Kansas

You are hereby petitioned to call the Legislature into Special Session, such Special Session to commence at 10:00 a.m., __________, __________, 19__:

______________,    _________________________

Signature          Title and District Number

Subscribed and sworn to before me this __________ day of __________, 19__.

______________ Notary Public

(Seal)

My commission expires: ______________

History: L. 1974, ch. 212, § 1; July 1.



46-1402 Same; duty of governor to call special session, when.

46-1402. Same; duty of governor to call special session, when. Whenever the governor receives petitions, in the form provided in K.S.A. 46-1401, properly executed by two-thirds of the members elected to each house of the legislature, petitioning him to call the legislature into special session at a particular time, and all being at the same particular time, he shall call the petitioned for special session to commence at the time so specified.

History: L. 1974, ch. 212, § 2; July 1.



46-1403 Same; convening of special session notwithstanding governor's failure to call special session upon legislative petition; session deemed properly called, when.

46-1403. Same; convening of special session notwithstanding governor's failure to call special session upon legislative petition; session deemed properly called, when. Whenever petitions have been delivered to the governor, or to his official office in the state capitol, in accordance with K.S.A. 46-1402, and the governor fails to properly make the call required by K.S.A. 46-1402 and section 5 of article 1 of the constitution of the state of Kansas, the legislature shall convene at the time specified in such petitions. The first order of business of each house shall be to consider a concurrent resolution declaring the special session to be duly called. If two-thirds of all the members elected to each house shall approve such resolution, the special session shall be deemed to be duly called, notwithstanding the failure of the governor to properly make the required call.

History: L. 1974, ch. 212, § 3; July 1.






Article 15 LEGISLATIVE INFORMATION SYSTEM

46-1501 Legislative information system; supervision and operation by revisor of statutes; function and scope of system.

46-1501. Legislative information system; supervision and operation by revisor of statutes; function and scope of system. In accordance with any instructions given by the legislative coordinating council and as provided in this act, the revisor of statutes shall introduce in phases and supervise or operate, or both supervise and operate as may be appropriate, a comprehensive legislative information system. Such system shall initially be operated to accomplish computer search of existing statutes of Kansas and computer preparation of legislative bills and resolutions. In succeeding years, as may be convenient, such system shall encompass computer preparation of the following:

(a) Statutory search;

(b) search of other documents;

(c) bill and resolution preparation;

(d) printing (outside the office of revisor of statutes) of bills, resolutions and other documents within the legislative branch;

(e) preparation of such legislative documents as journals, calendars, bill locators, bill indexes and research materials;

(f) cathode ray tube display of any of the foregoing;

(g) preparation of session laws, statutes and other books; and

(h) printing (outside the office of revisor of statutes) of any or all of the foregoing.

History: L. 1974, ch. 213, § 1; L. 1988, ch. 366, § 14; June 1.



46-1502 Same; use of computer central processing unit or units; printing from computer readable materials.

46-1502. Same; use of computer central processing unit or units; printing from computer readable materials. The computer central processing unit or units used to carry out the system operations described in K.S.A. 46-1501 shall be that of a state agency not within the legislative branch, but designated by the legislative coordinating council, or that of a vendor of computer services if no suitable state computer is available in the opinion of the legislative coordinating council. Printing from computer readable materials, whether tapes or another medium, shall be accomplished in the state printing plant, unless a different printer is indicated by the legislative coordinating council in any one or more instances.

History: L. 1974, ch. 213, § 2; March 20.



46-1503 Legislative information system; acquisition of computer programs, services and components; contracts and purchases; assistance from other agencies; providing services for other state agencies or private entities, authorization, conditions and restrictions; fees and charges; collection and disposition.

46-1503. Legislative information system; acquisition of computer programs, services and components; contracts and purchases; assistance from other agencies; providing services for other state agencies or private entities, authorization, conditions and restrictions; fees and charges; collection and disposition. (a) The revisor of statutes shall contract in the name of the legislative coordinating council, and with approval of such council, for such computer programs and other computer services as cannot be suitably obtained from state agencies, and in like manner, the revisor shall acquire such computer and communications components as may be needed for this system. Purchases and other contracts authorized by the statutes contained in article 15 of chapter 46 of [the] Kansas Statutes Annotated, and amendments thereto, shall not be subject to K.S.A. 75-3739, and amendments thereto, nor shall the same be subject to approval under any statute other than those contained in article 15 of chapter 46[of the Kansas Statutes Annotated, and amendments thereto]. The executive chief information technology officer and the director of purchases shall render such assistance in implementation of this system as is requested by the legislative coordinating council or the revisor of statutes.

(b) When authorized by the legislative coordinating council, the revisor of statutes may provide to or share with any other state agency computer services through the operation of the comprehensive legislative information system. Such services may be provided without charge or, when directed by the council, shall be provided at cost as the same is determined by the council. The furnishing of computer services under this subsection (b) for which a charge is made shall be a transaction to be settled in accordance with the provisions of K.S.A. 75-5516, and amendments thereto. All receipts for charges made under this subsection (b) shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the legislative special revenue fund.

(c) When authorized by the legislative coordinating council, the revisor of statutes may provide information regarding legislation to state agencies and to private individuals, companies and organizations through access to the legislative information system. The primary purpose for the legislative information system shall be to provide necessary information and service to the legislature and offices of the legislative branch of government and the revisor of statutes shall impose such conditions and restrictions upon the receipt of information from such system by agencies, persons and organizations not a part of the legislative branch of government as may be necessary to protect such system and services for the purpose for which established. The legislative coordinating council may fix a charge for the receipt of information regarding legislation through access to the legislative information system by state agencies, private individuals, companies and organizations not a part of the legislative branch of government. Such charges shall be collected by the director of legislative administrative services upon certification by the revisor of statutes. All amounts received from charges imposed pursuant to this subsection shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the legislative special revenue fund.

History: L. 1974, ch. 213, § 3; L. 1977, ch. 188, § 1; L. 1980, ch. 284, § 31; L. 1984, ch. 193, § 1; L. 1984, ch. 323, § 15; L. 1992, ch. 8, § 2; L. 2001, ch. 5, § 159; L. 2013, ch. 62, § 2; July 1.






Article 16 COMMITTEES ON ECONOMIC DEVELOPMENT

46-1601 Legislative committees on economic development; purpose.

46-1601. Legislative committees on economic development; purpose. The purpose of the legislative committees shall be to:

(a) Facilitate the growth, diversification and expansion of existing enterprises and the creation by Kansans of new wealth-generating enterprises;

(b) promote economic diversification and innovation within the basic industries and sectors of the state;

(c) promote increased productivity and value added products, processes and services among wealth-generating enterprises, and the export of those goods and services created by small and large Kansas enterprises to the nation and world;

(d) maintain and revitalize economically depressed rural areas and urban neighborhoods by annually targeting scarce resources by size, sector and location to communities and enterprises of particular need and opportunity, and by working in close collaboration with local communities;

(e) protect and enhance the environmental quality of the state in ways consistent with dynamic economic growth; and

(f) promote and evaluate workforce development to meet the needs of the economy.

History: L. 1986, ch. 194, § 1; L. 2006, ch. 164, § 2; July 1.



46-1602 Senate standing committee on commerce.

46-1602. Senate standing committee on commerce. There is hereby established a standing committee of the senate known as the senate committee on commerce. The members of the committee shall be appointed in the same manner as members of other standing committees of the senate. Laws and rules applicable to other standing committees of the senate shall apply to the senate commerce committee.

History: L. 1986, ch. 194, § 2; L. 1993, ch. 136, § 2; April 15.



46-1603 House standing committee on economic development.

46-1603. House standing committee on economic development. There is hereby established a standing committee of the house of representatives known as the house committee on economic development. The members of the committee shall be appointed in the same manner as members of other standing committees of the house of representatives. Laws and rules applicable to other standing committees of the house of representatives shall apply to the house economic development committee.

History: L. 1986, ch. 194, § 3; May 22.






Article 17 JOINT COMMITTEE ON STATE BUILDING CONSTRUCTION

46-1701 Joint committee on state building construction; membership; terms; officers; quorum; professional services; legislation.

46-1701. Joint committee on state building construction; membership; terms; officers; quorum; professional services; legislation. (a) There is hereby created the joint committee on state building construction which shall be within the legislative branch of state government and which shall be composed of five members of the senate and five members of the house of representatives. The five senate members shall be the chairperson of the committee on ways and means of the senate, or a member of the committee on ways and means of the senate appointed by the chairperson, two senators appointed by the president and two senators appointed by the minority leader. The five representative members shall be the chairperson of the committee on appropriations of the house of representatives, or a member of the committee on appropriations of the house of representatives appointed by the chairperson, two representatives appointed by the speaker and two representatives appointed by the minority leader.

(b) All members of the joint committee on state building construction shall serve for terms ending on the first day of the regular legislative session in odd-numbered years. The joint committee shall organize annually and elect a chairperson and vice-chairperson in accordance with this subsection. On and after the first day of the regular legislative session in odd-numbered years, the chairperson shall be one of the representative members of the joint committee elected by the members of the joint committee and the vice-chairperson shall be one of the senate members elected by the members of the joint committee and on and after the first day of the regular legislative session in even-numbered years, the chairperson shall be one of the senate members of the joint committee elected by the members of the joint committee and the vice-chairperson shall be one of the representative members of the joint committee elected by the members of the joint committee. The chairperson and vice-chairperson of the joint committee shall serve in such capacities until the first day of the regular legislative session in the ensuing year. The vice-chairperson shall exercise all of the powers of the chairperson in the absence of the chairperson. If a vacancy occurs in the office of chairperson or vice-chairperson, a member of the joint committee, who is a member of the same house as the member who vacated the office, shall be elected by the members of the joint committee to fill such vacancy.

(c) A quorum of the joint committee on state building construction shall be six. All actions of the joint committee shall be taken by a majority of all of the members of the joint committee.

(d) The joint committee on state building construction may meet at any time and at any place within the state on the call of the chairperson.

(e) The provisions of the acts contained in article 12 of chapter 46 of the Kansas Statutes Annotated, and amendments thereto, applicable to special committees shall apply to the joint committee on state building construction to the extent that the same do not conflict with the specific provisions of this act applicable to the joint committee.

(f) In accordance with K.S.A. 46-1204 and amendments thereto, the legislative coordinating council may provide for such professional services as may be requested by the joint committee on state building construction.

(g) The joint committee on state building construction may introduce such legislation as it deems necessary in performing its functions.

History: L. 1978, ch. 337, § 10; L. 1983, ch. 176, § 1; L. 1985, ch. 180, § 1; L. 1987, ch. 196, § 9; L. 1998, ch. 182, § 23; L. 1999, ch. 139, § 1; May 20.



46-1702 Same; powers and duties; annual report.

46-1702. Same; powers and duties; annual report. In addition to other powers and duties authorized or prescribed by law or by the legislative coordinating council, the joint committee on state building construction shall:

(a) Study all five-year capital improvement and facilities plans and capital improvement budget estimates which are submitted to the joint committee by state agencies in accordance with K.S.A. 75-3717b, and amendments thereto;

(b) make recommendations on all such five-year capital improvement and facilities plans and capital improvement budget estimates to the ways and means committee of the senate and the committee on appropriations of the house of representatives;

(c) study the progress and results of all capital improvement projects for the construction of buildings or for major repairs or improvements to buildings for state agencies; and

(d) make an annual report to the legislative coordinating council as provided in K.S.A. 46-1207, and amendments thereto, and such special reports to committees of the house of representatives and senate as are deemed appropriate by the joint committee.

History: L. 1978, ch. 337, § 11; L. 1987, ch. 196, § 10; L. 2012, ch. 77, § 1; July 1.






Article 21 JOINT COMMITTEE ON INFORMATION TECHNOLOGY

46-2101 Establishment of joint committee.

46-2101. Establishment of joint committee. (a) There is hereby established the joint committee on information technology which shall be within the legislative branch of state government and which shall be composed of five members of the senate and five members of the house of representatives. Two of the senate members shall be appointed by the president of the senate, two of the senate members shall be appointed by the minority leader of the senate and one of the senate members shall be appointed by the chairperson of the committee on ways and means of the senate. Two of the representative members shall be appointed by the speaker of the house of representatives, two of the representative members shall be appointed by the minority leader of the house of representatives and one of the representative members shall be appointed by the chairperson of the committee on appropriations of the house of representatives. The members of the joint committee on information technology and the chairperson and vice-chairperson serving in such capacities on the effective date of this act shall continue serving as members and in such capacities, respectively, subject to the other provisions of this section.

(b) All members of the joint committee on information technology shall serve for terms ending on the first day of the regular legislative session in odd-numbered years. The joint committee shall organize annually and elect a chairperson and vice-chairperson in accordance with this subsection. On and after the first day of the regular legislative session in odd-numbered years, the chairperson shall be one of the representative members of the joint committee elected by the members of the joint committee and the vice-chairperson shall be one of the senate members elected by the members of the joint committee and, after the first day of the regular legislative session in even-numbered years, the chairperson shall be one of the senate members of the joint committee elected by the members of the joint committee and the vice-chairperson shall be one of the representative members of the joint committee elected by the members of the joint committee. The chairperson and vice-chairperson of the joint committee shall serve in such capacities until the first day of the regular legislative session in the ensuing year. The vice-chairperson shall exercise all of the powers of the chairperson in the absence of the chairperson. If a vacancy occurs in the office of chairperson or vice-chairperson, a member of the joint committee, who is a member of the same house as the member who vacated the office, shall be elected by the members of the joint committee to fill such vacancy.

(c) A quorum of the joint committee on information technology shall be six. All actions of the joint committee shall be taken by a majority of all of the members of the joint committee.

(d) The joint committee on information technology may meet at any time and at any place within the state on the call of the chairperson.

(e) The provisions of the acts contained in article 12 of chapter 46 of the Kansas Statutes Annotated, and amendments thereto, applicable to special committees shall apply to the joint committee on information technology to the extent that the same do not conflict with the specific provisions of this act applicable to the joint committee.

(f) In accordance with K.S.A. 46-1204 and amendments thereto, the legislative coordinating council may provide for such professional services as may be requested by the joint committee on information technology.

(g) The joint committee on information technology may introduce such legislation as it deems necessary in performing its functions.

(h) (1) On the effective date of this act the joint committee on computers and telecommunications shall be and is hereby officially designated as the joint committee on information technology.

(2) On and after the effective date of this act, whenever the joint committee on computers and telecommunications, or words of like effect, is referred to or designated by a statute, contract or other document, created before the effective date of this act, the reference or designation shall mean and apply to the joint committee on information technology.

(3) Nothing in this act shall be construed as abolishing or reestablishing the joint committee on computers and telecommunications.

History: L. 1992, ch. 153, § 1; L. 1998, ch. 182, § 13; L. 1999, ch. 139, § 2; May 20.



46-2102 Same; powers and duties; annual report.

46-2102. Same; powers and duties; annual report. In addition to other powers and duties authorized or prescribed by law or by the legislative coordinating council, the joint committee on information technology shall:

(a) Study the use by state agencies and institutions of computers, telecommunications and other information technologies;

(b) review new governmental computer hardware and software acquisition, information storage, transmission, processing and telecommunications technologies proposed by state agencies and institutions, and the implementation plans therefor, including all information technology project budget estimates and three-year strategic information technology plans that are submitted to the joint committee pursuant to K.S.A. 2000 Supp. 75-7210 and amendments thereto;

(c) make recommendations on all such implementation plans, budget estimates and three-year plans to the ways and means committee of the senate and the committee on appropriations of the house of representatives;

(d) study the progress and results of all newly implemented governmental computer hardware and software, information storage, transmission, processing and telecommunications technologies of state agencies and institutions including all information technology projects for state agencies which have been authorized or for which appropriations have been approved by the legislature; and

(e) make an annual report to the legislative coordinating council as provided in K.S.A. 46-1207 and amendments thereto and such special reports to committees of the house of representatives and senate as are deemed appropriate by the joint committee.

History: L. 1992, ch. 153, § 2; L. 1998, ch. 182, § 14; May 21.






Article 22 JOINT COMMITTEE ON PENSIONS, INVESTMENTS AND BENEFITS

46-2201 Joint committee on pensions, investments and benefits established.

46-2201. Joint committee on pensions, investments and benefits established. (a) There is hereby created the joint committee on pensions, investments and benefits which shall be composed of five senators and eight members of the house of representatives. The five senate members shall be the chairperson of the standing committee on ways and means of the senate, or a member of such committee appointed by the chairperson, two members appointed by the president and two members appointed by the minority leader. The eight representative members shall be the chairperson of the standing committee on appropriations of the house of representatives, or a member of such committee appointed by the chairperson, four members appointed by the speaker and three members appointed by the minority leader.

(b) All members of the joint committee on pensions, investments and benefits shall serve for terms ending on the first day of the regular legislative session in odd-numbered years. The chairperson and vice-chairperson serving on the effective date of this act will continue to serve in such capacities through June 30, 1998. On and after July 1, 1998, and until the first day of the 1999 regular legislative session, the chairperson shall be one of the senate members of the joint committee selected by the president and the vice-chairperson shall be one of the representative members selected by the speaker. Thereafter, on and after the first day of the regular legislative session in odd-numbered years, the chairperson shall be one of the representative members of the joint committee selected by the speaker and the vice-chairperson shall be one of the senate members selected by the president and on and after the first day of the regular legislative session in even-numbered years, the chairperson shall be one of the senate members of the joint committee selected by the president and the vice-chairperson shall be one of the representative members of the joint committee selected by the speaker. The chairperson and vice-chairperson of the joint committee shall serve in such capacities until the first day of the regular legislative session in the ensuing year. The vice-chairperson shall exercise all of the powers of the chairperson in the absence of the chairperson.

(c) The joint committee on pensions, investments and benefits shall meet at any time and at any place within the state on call of the chairperson. Members of the joint committee shall receive compensation and travel expenses and subsistence expenses or allowances as provided in K.S.A. 75-3212, and amendments thereto, when attending meetings of such committee authorized by the legislative coordinating council.

(d) In accordance with K.S.A. 46-1204, and amendments thereto, the legislative coordinating council may provide for such professional services as may be requested by the joint committee on pensions, investments and benefits.

(e) The joint committee on pensions, investments and benefits may introduce such legislation as deemed necessary in performing such committee's functions.

(f) The joint committee on pensions, investments and benefits shall:

(1) Monitor, review and make recommendations regarding investment policies and objectives formulated by the board of trustees of the Kansas public employees retirement system;

(2) review and make recommendations relating to benefits for members under the Kansas public employees retirement system;

(3) consider and make recommendations to the standing committee of the senate specified by the president of the senate relating to the confirmation of members of the board of trustees of the Kansas public employees retirement system appointed pursuant to K.S.A. 74-4905, and amendments thereto. The information provided by the Kansas bureau of investigation or other criminal justice agency pursuant to K.S.A. 74-4905(h), and amendments thereto, relating to the confirmation of members of the board to the standing committee of the senate specified by the president shall be forwarded by the Kansas bureau of investigation or such other criminal justice agency to such joint committee for such joint committee's consideration and other than conviction data, shall be confidential and shall not be disclosed except to members and employees of the joint committee as necessary to determine qualifications of such member. The committee, in accordance with K.S.A. 75-4319, and amendments thereto, shall recess for a closed or executive meeting to receive and discuss information received by the committee pursuant to this subsection;

(4) review and make recommendations relating to the inclusion of city and county correctional officers as eligible members of the Kansas police and firemen's retirement system; and

(5) review reports and approve or deny appeals regarding working after retirement exceptions pursuant to K.S.A. 74-4914 and 74-4937, and amendments thereto. The joint committee may appoint a subcomittee to carry out the provisions of this subsection.

History: L. 1992, ch. 218, § 9; L. 1993, ch. 136, § 5; L. 1996, ch. 266, § 22; L. 1998, ch. 182, § 24; L. 2000, ch. 159, § 8; L. 2015, ch. 77, § 1; July 1.






Article 23 STATE-TRIBAL RELATIONS

46-2301 Definitions.

46-2301. Definitions. As used in this act:

(a) "Class III gaming" has the meaning provided by the Indian gaming regulatory act (25 U.S.C. 2701 et seq.).

(b) "Gaming compact" means a tribal-state compact regarding class III gaming as provided by section 11 of the Indian gaming regulatory act (25 U.S.C. 2710).

(c) "Committee" or "joint committee" means the joint committee on state-tribal relations.

History: L. 1993, ch. 4, § 1; L. 1999, ch. 139, § 3; May 20.



46-2302 Negotiation of compacts; submission to legislature; approval or rejection; attorney general as legal counsel; compact provisions; report of governor to legislature.

46-2302. Negotiation of compacts; submission to legislature; approval or rejection; attorney general as legal counsel; compact provisions; report of governor to legislature. (a) Any request by a tribe for negotiation of a gaming compact with the state of Kansas, including a request for renegotiation of an existing gaming compact, received on or after the effective date of this act shall be submitted in writing to the governor.

(b) The governor or the governor's designated representatives are authorized to negotiate gaming compacts on behalf of the state of Kansas. At the conclusion of negotiations, the governor shall submit the proposed compact to the joint committee on state-tribal relations for the committee's recommendations as to approval or modification of the proposed compact.

(c) If the joint committee recommends modification of a proposed compact submitted by the governor, the governor or the governor's representatives may resume negotiations in accordance with the joint committee's recommendations and the modified proposed compact shall be submitted to the joint committee in the same manner as the original proposed compact. Within 5 days after receiving the joint committee's recommended modifications, the governor shall notify the joint committee, in writing, as to whether or not the governor has resumed negotiations. Within 10 days after receipt of notice that the governor has not resumed negotiations, or if the governor fails to notify the joint committee that the governor has resumed negotiations, the joint committee shall vote to recommend approval or rejection of the proposed compact or shall vote to make no recommendation on the proposed compact.

(d) (1) If the legislature is in session when the joint committee votes to recommend approval or rejection of a proposed compact or votes to make no recommendation on a proposed compact, as authorized by this section, the joint committee shall introduce in each house of the legislature, within five days after the joint committee's vote, a resolution approving the proposed compact as submitted by the governor.

(2) If the legislature is not in session when the joint committee votes to recommend approval or rejection of a proposed compact or votes to make no recommendation on a proposed compact, as authorized by this section, the joint committee shall introduce in each house of the legislature, within five days after the beginning of the next regular or special legislative session following the joint committee's vote, a resolution approving the proposed compact as submitted by the governor.

(3) Each resolution introduced pursuant to this section shall be accompanied by the report of the joint committee recommending that the resolution be adopted or not be adopted or reporting the resolution without recommendation. If, within 10 days after introduction of the resolutions, a majority of the members of each house votes to adopt the resolution introduced in such house, the proposed compact shall be considered to have been approved by the legislature and the governor is authorized to execute the compact on behalf of the state. Each house of the legislature shall vote on the resolution introduced in such house within 10 days after introduction unless the other house has already voted against adoption of the resolution introduced in such other house.

(4) The legislature shall not have the authority to amend or otherwise modify any proposed gaming compact.

(e) The attorney general shall be the legal counsel for the governor or the governor's representatives in negotiating a gaming compact under this section and for the joint committee in reviewing proposed compacts.

(f) A gaming compact negotiated on behalf of the state under this section shall contain:

(1) A provision recognizing the right of each party to the compact to request that the compact be renegotiated or replaced by a new compact, including the right of the legislature by concurrent resolution to request renegotiation or replacement of the compact, and providing the terms under which either party, including the legislature, may request a renegotiation or the negotiation of a new compact; and

(2) a provision that, in the event of a request for a renegotiation or a new compact, the existing compact will remain in effect until renegotiated or replaced.

(g) The governor or the governor's designated representatives and the attorney general shall report to the joint committee, at such times as requested by the joint committee, regarding gaming compacts negotiated and prospective negotiations.

History: L. 1993, ch. 4, § 2; L. 1999, ch. 139, § 4; L. 2005, ch. 49, § 1; July 1.



46-2303 Joint committee on state-tribal relations.

46-2303. Joint committee on state-tribal relations. (a) The joint committee on gaming compacts is hereby reconstituted as the joint committee on state-tribal relations. The joint committee shall consist of 12 members as follows: (1) Five members of the senate and five members of the house of representatives; and (2) the governor or the governor's designee and the attorney general or the attorney general's designee. Of the members appointed from the senate, three shall be appointed by the president of the senate and two shall be appointed by the minority leader of the senate. Of the members appointed from the house of representatives, three shall be appointed by the speaker of the house of representatives and two by the minority leader of the house of representatives. Such members shall be selected only from the membership of the standing committees on federal and state affairs, judiciary, taxation and assessment and taxation. All legislative members of the joint committee shall serve for terms ending on the first day of the regular legislative session in odd-numbered years.

(b) At the commencement of each regular session of the legislature, the governor or the governor's designee shall call an organizational meeting of the joint committee. The governor or the governor's designee shall serve as a temporary chairperson at the organizational meeting until a chairperson is elected as provided by this subsection. The members of the joint committee shall organize by electing from its membership a chairperson and a vice-chairperson. During odd-numbered years, the chairperson shall be a member from the senate and the vice-chairperson shall be a member from the house of representatives. During even-numbered years, the chairperson shall be a member from the house of representatives and the vice-chairperson shall be a member from the senate. The vice-chairperson shall exercise all of the powers and duties of the chairperson in the absence of the chairperson. The ranking minority member of the joint committee shall be the ranking minority member of the senate when the chairperson is a member of the senate or the ranking minority member of the house of representatives when the chairperson is a member of the house of representatives.

(c) A quorum of the joint committee on state-tribal relations shall be six. Actions of the joint committee recommending that a resolution approving a proposed compact be adopted or not be adopted shall be only on the affirmative vote of eight or more members of the joint committee, at least four of whom shall be senators and at least four of whom shall be members of the house of representatives. Action of the joint committee to report without recommendation a resolution approving a compact may be on the affirmative vote of any five or more legislative members of the committee. The governor or the governor's designee and the attorney general or the attorney general's designee shall not have the power to vote on an action approving or disapproving a compact or an action to report without recommendation a resolution approving a compact. All other actions of the joint committee may be taken by a majority of those present when there is a quorum.

(d) The joint committee may meet at any time and at any place within the state on the call of the chairperson. The joint committee may appoint subcommittees as deemed appropriate. Members of the joint committee and subcommittees thereof, shall receive compensation, travel, subsistence allowance and mileage as provided by K.S.A. 75-3212, and amendments thereto, when attending meetings of the joint committee or subcommittee thereof.

(e) The provisions of the acts contained in article 12 of chapter 46 of the Kansas Statutes Annotated, and amendments thereto, applicable to special committees shall apply to the joint committee to the extent that the same do not conflict with the specific provisions of this act applicable to the joint committee.

(f) In accordance with K.S.A. 46-1204, and amendments thereto, the legislative coordinating council may provide for such professional services as may be requested by the joint committee on state-tribal relations.

(g) The joint committee:

(1) May establish and transmit to the governor proposed guidelines reflecting the public policies and state interests, as embodied in the constitution, statutes and case law of the state of Kansas, consistent with the Indian gaming regulatory act (25 U.S.C. § 2701 et seq.), that the joint committee will consider in reviewing proposed compacts;

(2) may recommend to the governor that any gaming compact provide for the imposition and collection of state sales and excise taxes on sales of nongaming goods and services to persons other than tribal members and imposition and collection of state income tax on revenues derived from sales of nongaming goods and services;

(3) may hold public hearings on proposed gaming compacts submitted to the joint committee by the governor;

(4) shall recommend modification of proposed gaming compacts submitted by the governor and introduce resolutions approving proposed gaming compacts submitted by the governor and recommend that such resolutions be adopted or be not adopted, or report such resolutions without recommendation, and notify the governor, in writing, of the joint committee's action;

(5) shall meet, discuss and hold hearings on issues concerning state and tribal relations;

(6) may make recommendations on issues concerning state and tribal relations; and

(7) may introduce such legislation as deemed necessary in performing its functions.

History: L. 1993, ch. 4, § 3; L. 1999, ch. 139, § 5; L. 2001, ch. 72, § 1; July 1.



46-2304 Severability.

46-2304. Severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application. To this end the provisions of this act are severable.

History: L. 1993, ch. 4, § 4; March 4.






Article 26 CONFIRMATION OVERSIGHT COMMITTEE

46-2601 Confirmation oversight committee; membership; appointment; meetings; vacancies; authority of committee; members of board of regents.

46-2601. Confirmation oversight committee; membership; appointment; meetings; vacancies; authority of committee; members of board of regents. (a) There is hereby established the confirmation oversight committee which shall have six members. Except as provided by this subsection, members of the confirmation oversight committee shall be appointed in the manner provided by senate rule for the appointment of members of standing committees of the senate. The two major political parties shall have proportional representation on such committee. In the event application of the preceding sentence results in a fraction, the party having a fraction exceeding .5 shall receive representation as though such fraction were a whole number. One of the members of the committee shall be the majority leader, or the majority leader's designee, who shall be the chairperson. One of the members of the committee shall be the minority leader, or the minority leader's designee, who shall be the vice-chairperson. The committee shall meet on the call of the chairperson or any three members of the committee.

(b) If a vacancy occurs in an office or in the membership of a board, commission, council, committee, authority or other governmental body and the appointment to fill such vacancy is subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto, the confirmation oversight committee may authorize, by a majority vote thereof, the person appointed to fill such vacancy to exercise the powers, duties and functions of the office until such appointment is confirmed by the senate in the manner provided by K.S.A. 75-4315b, and amendments thereto, at the next regular or special session of the legislature.

Prior to authorizing any person to exercise the powers, duties and functions of an office pursuant to this section, the confirmation oversight committee shall require such person to appear before the committee unless such person is being re-appointed to the same position.

(c) (1) If the confirmation oversight committee authorizes a person appointed to fill a vacancy to exercise the powers, duties and functions of an office as provided by this section, such person shall not be subject to confirmation by the senate if at the time of such person's appointment there is less than six months in the unexpired term of such.

(2) The provisions of this subsection shall not apply to appointments to the state board of regents.

History: L. 1995, ch. 241, § 1; L. 2007, ch. 177, § 18; L. 2008, ch. 121, § 5; July 1.






Article 28 CORRECTIONS AND JUVENILE JUSTICE OVERSIGHT

46-2801 Joint committee on corrections and juvenile justice oversight; membership; duties and functions.

46-2801. Joint committee on corrections and juvenile justice oversight; membership; duties and functions. (a) There is hereby created the joint committee on corrections and juvenile justice oversight which shall be within the legislative branch of state government and which shall be composed of no more than seven members of the senate and seven members of the house of representatives.

(b) The senate members shall be appointed by the president and the minority leader. The two major political parties shall have proportional representation on such committee. In the event application of the preceding sentence results in a fraction, the party having a fraction exceeding   .5 shall receive representation as though such fraction were a whole number.

(c) The seven representative members shall be appointed as follows:

(1) Two members shall be members of the majority party who are members of the house committee on appropriations and shall be appointed by the speaker;

(2) two members shall be members of the majority party who are members of the house committee on judiciary and shall be appointed by the speaker; and

(3) three members shall be members of the minority party who are members of the house committee on appropriations or the house committee on judiciary and shall be appointed by the minority leader.

(d) Any vacancy in the membership of the joint committee on corrections and juvenile justice oversight shall be filled by appointment in the manner prescribed by this section for the original appointment.

(e) All members of the joint committee on corrections and juvenile justice oversight shall serve for terms ending on the first day of the regular legislative session in odd-numbered years. The joint committee shall organize annually and elect a chairperson and vice-chairperson in accordance with this subsection. During odd-numbered years, the chairperson shall be one of the representative members of the joint committee elected by the members of the joint committee and the vice-chairperson shall be one of the senate members elected by the members of the joint committee. During even-numbered years, the chairperson shall be one of the senate members of the joint committee elected by the members of the joint committee and the vice-chairperson shall be one of the representative members of the joint committee elected by the members of the joint committee. The vice-chairperson shall exercise all of the powers of the chairperson in the absence of the chairperson. If a vacancy occurs in the office of chairperson or vice-chairperson, a member of the joint committee, who is a member of the same house as the member who vacated the office, shall be elected by the members of the joint committee to fill such vacancy. Within 30 days after the effective date of this act, the joint committee shall organize and elect a chairperson and a vice-chairperson in accordance with the provisions of this act.

(f) A quorum of the joint committee on corrections and juvenile justice oversight shall be eight. All actions of the joint committee shall be by motion adopted by a majority of those present when there is a quorum.

(g) The joint committee on corrections and juvenile justice oversight may meet at any time and at any place within the state on the call of the chairperson, vice-chairperson and ranking minority member of the house of representatives when the chairperson is a representative or of the senate when the chairperson is a senator.

(h) The provisions of the acts contained in article 12 of chapter 46 of the Kansas Statutes Annotated, and amendments thereto, applicable to special committees shall apply to the joint committee on corrections and juvenile justice oversight to the extent that the same do not conflict with the specific provisions of this act applicable to the joint committee.

(i) In accordance with K.S.A. 46-1204, and amendments thereto, the legislative coordinating council may provide for such professional services as may be requested by the joint committee on corrections and juvenile justice oversight.

(j) The joint committee on corrections and juvenile justice oversight may introduce such legislation as it deems necessary in performing its functions.

(k) In addition to other powers and duties authorized or prescribed by law or by the legislative coordinating council, the joint committee on corrections and juvenile justice oversight shall:

(1) Monitor the inmate population and review and study the programs, activities and plans of the department of corrections regarding the duties of the department of corrections that are prescribed by statute, including the implementation of expansion projects, the operation of correctional, food service and other programs for inmates, community corrections, parole and the condition and operation of the correctional institutions and other facilities under the control and supervision of the department of corrections;

(2) monitor the establishment of the juvenile justice authority and review and study the programs, activities and plans of the juvenile justice authority regarding the duties of the juvenile justice authority that are prescribed by statute, including the responsibility for the care, custody, control and rehabilitation of juvenile offenders and the condition and operation of the state juvenile correctional facilities under the control and supervision of the juvenile justice authority;

(3) review and study the adult correctional programs and activities and facilities of counties, cities and other local governmental entities, including the programs and activities of private entities operating community correctional programs and facilities and the condition and operation of jails and other local governmental facilities for the incarceration of adult offenders;

(4) review and study the juvenile offender programs and activities and facilities of counties, cities, school districts and other local governmental entities, including programs for the reduction and prevention of juvenile crime and delinquency, the programs and activities of private entities operating community juvenile programs and facilities and the condition and operation of local governmental residential or custodial facilities for the care, treatment or training of juvenile offenders;

(5) study the progress and results of the transition of powers, duties and functions from the Kansas department for children and families, office of judicial administration and department of corrections to the juvenile justice authority; and

(6) make an annual report to the legislative coordinating council as provided in K.S.A. 46-1207, and amendments thereto, and such special reports to committees of the house of representatives and senate as are deemed appropriate by the joint committee.

History: L. 1997, ch. 156, § 114; L. 1999, ch. 156, § 21; L. 2003, ch. 27, § 1; L. 2006, ch. 193, § 2; L. 2014, ch. 115, § 197; July 1.



46-2802 Same; development of corrections master plan; assistance from secretary of DOC; contents of master plan.

46-2802. Same; development of corrections master plan; assistance from secretary of DOC; contents of master plan. (a) The joint committee on corrections and juvenile justice oversight shall develop and adopt a 10 year corrections master plan to guide the development and expansion of correctional programs and facilities.

(b) In order to assist the committee in the development of such master plan, the secretary of corrections, on or before September 1, 1997, shall draft a scope statement concerning the master plan to be presented to the committee. The secretary may retain such experts and consultants as are necessary to develop the scope statement.

(c) In developing the master plan, the committee may request assistance and expertise from the secretary of corrections as well as other state agencies.

(d) The master plan shall address or develop, or both:

(1) Enhanced or expanded community corrections programs.  The plan shall address how such programs may slow the growth of the need for new prison beds or reduce the need for new prison beds.  Review of community correction programs may include, but not be limited to, intensive supervision, short-term jail sentences, halfway houses and community-based work;

(2) any future expansion of state correctional facilities;

(3) other alternatives to incarceration consistent with public safety;

(4) allowing the court to revoke a defendant's probation, assignment to community corrections or conditional release, order the offender committed to the custody of the secretary of corrections and retain jurisdiction for 120 days to modify the sentence or order for revocation;

(5) a guide for community-based facilities;

(6) consolidation or centralization of field services;

(7) private expansion with specific recommendations on criteria to guide the determination of any program appropriate for privatization, to assist in determining the placement of any such facility and to guide in the selection of any private provider;

(8) specific programs to deal with specific populations within the existing state facilities that could be served in the community to ease capacity demands on the existing state institutions and the cost basis and effectiveness of such programs;

(9) contracts with profit or nonprofit corporations which would serve to reduce the demands on the state facilities;

(10) projected costs of any such plans developed or recommended; and

(11) identify any revenue source sufficient to appropriately fund any plans developed or recommended.

History: L. 1997, ch. 179, § 1; May 22.






Article 31 COMPENSATION COMMISSION

46-3101 Compensation commission; membership; duties; staff; compensation.

46-3101. Compensation commission; membership; duties; staff; compensation. (a) There is hereby created the compensation commission, hereinafter referred to as the commission, which shall consist of seven members as follows: One member appointed by the president of the senate, one member appointed by the speaker of the house of representatives, one member appointed by the majority leader of the senate, one member appointed by the majority leader of the house of representatives, one member appointed by the minority leader of the senate, one member appointed by the minority leader of the house of representatives and one member appointed by the governor. No one may be appointed to the commission who is a registered lobbyist, who is a member of the legislature or who has been a member of the legislature within two years previous to the date of appointment to the commission.

(b) Of the members of the commission first to be appointed, the member appointed by the president of the senate shall be appointed for a term of four years, the member appointed by the speaker of the house of representatives shall be appointed for a term of four years, the member appointed by the majority leader of the senate shall be appointed for a term of two years, the member appointed by the majority leader of the house of representatives shall be appointed for a term of two years, the member appointed by the minority leader of the senate shall be appointed for a term of two years, the member appointed by the minority leader of the house of representatives shall be appointed for a term of two years and the member appointed by the governor shall be appointed for a term of four years, all terms to commence July 1, 1998. Thereafter, all members of the commission shall be appointed for a four-year term, commencing July 1.  Vacancies shall be filled in the same manner as the original appointments and for the remainder of the unexpired term.

(c) The member appointed by the governor shall serve as chairperson of the commission. The commission shall meet on call of the chairperson or on the request of four members of the commission. Four members of the commission shall constitute a quorum.  All actions of the commission shall be taken by a majority of all members of the commission.

(d) It shall be the duty of the commission to make a study of the compensation and expense allowances and reimbursements, hereinafter collectively referred to as remuneration, of the members of the legislature. The commission shall meet during the even-numbered years and shall submit a report to the legislative coordinating council and to the governor on or before December 1 of each even-numbered year making recommendations as the commission deems appropriate concerning such remuneration. If the recommendations of the commission contained in such report require legislation to implement, a bill shall be introduced at the commencement of the next legislative session to carry out such recommendations. If the bill recommends increasing or decreasing such remuneration, the bill to become effective shall be enacted by the legislature on or before February 1 of the odd-numbered year in which the bill is introduced.

(e) The staff of the office of the revisor of statutes, the legislative research department and the division of legislative administrative services shall provide such assistance as may be requested by the commission and authorized by the legislative coordinating council.

(f) The members of the commission attending meetings of such commission, or attending a subcommittee meeting thereof authorized by such commission, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto from appropriations for operations of the legislature upon vouchers approved by the chairperson of the commission or a person or persons designated by the chairperson.

History: L. 1998, ch. 197, § 2; July 1.






Article 33 JOINT COMMITTEE ON KANSAS SECURITY

46-3301 Joint committee on Kansas security; membership; appointment; powers and duties; meetings; compensation.

46-3301. Joint committee on Kansas security; membership; appointment; powers and duties; meetings; compensation. (a) There is hereby established a joint committee on Kansas security which shall consist of five members of the house of representatives and five members of the senate. Three of the members who are representatives shall be appointed by the speaker of the house of representatives, three members who are senators shall be appointed by the president of the senate, two members who are representatives shall be appointed by the minority leader of the house of representatives and two members who are senators shall be appointed by the minority leader of the senate. The speaker of the house of representatives shall designate a representative member to be chairperson or vice-chairperson of the committee as provided by this section. The president of the senate shall designate a senator member to be chairperson or vice-chairperson of the joint committee as provided by this section.

(b) The Kansas bureau of investigation shall conduct a criminal history record check and background investigation of all committee staff members of the legislative research department and the office of the revisor of statutes.

(c) A quorum of the joint committee on Kansas security shall be six. All actions of the committee may be taken by a majority of those present when there is a quorum. In odd-numbered years the chairperson of the joint committee shall be the designated member of the house of representatives from the convening of the regular session in that year until the convening of the regular session in the next ensuing year. In even-numbered years the chairperson of the joint committee shall be the designated member of the senate from the convening of the regular session of that year until the convening of the regular session of the next ensuing year. The vice-chairperson shall exercise all of the powers of the chairperson in the absence of the chairperson.

(d) The joint committee on Kansas security may meet at any time and at any place within the state on call of the chairperson. Members of the joint committee shall receive compensation and travel expenses and subsistence expenses or allowances as provided in K.S.A. 75-3212, and amendments thereto, when attending meetings of such committee authorized by the legislative coordinating council.

(e) Amounts paid under authority of this section shall be paid from appropriations for legislative expense and vouchers therefor shall be prepared by the director of legislative administrative services and approved by the chairperson or vice-chairperson of the legislative coordinating council.

(f) The joint committee on Kansas security may introduce such legislation as deemed necessary in performing such committee's functions.

(g) The joint committee on Kansas security shall have the services of the legislative research department, the office of the revisor of statutes and other central legislative staff service agencies.

(h) The joint committee on Kansas security shall study, monitor, review and make recommendations for the following:

(1) Matters relating to the security of state officers or employees;

(2) security of buildings and property under the ownership or control of the state of Kansas;

(3) matters relating to the security of a public body or agency, public building or facility;

(4) matters relating to the security of the infrastructure of Kansas, including any information system; and

(5) measures for the improvement of security for the state of Kansas.

(i) The joint committee on Kansas security shall review and monitor federal moneys received by the state for the purposes of homeland security and other related security matters.

(j) The joint committee on Kansas security shall report to the legislature on or before December 31 each year any findings and recommendations concerning Kansas security which the joint committee deems appropriate.

History: L. 2004, ch. 134, § 1; July 1.









Chapter 47 LIVESTOCK AND DOMESTIC ANIMALS

Article 1 STOCK RUNNING AT LARGE

47-104 Freighters and drovers liable for damages.

47-104. Freighters and drovers liable for damages. All damages done by stock owned by freighters or drovers to crops adjacent to roads along which the trains or droves may be passing or herded shall be paid by the owners of the stock to the owners of the crops so damaged, without regard to fences.

History: G.S. 1868, ch. 105, § 4; Oct. 31; R.S. 1923, 47-104.



47-120 Driving livestock along highway.

47-120. Driving livestock along highway. (a) Nothing herein contained shall be so construed as to prevent drovers or other persons from driving livestock from one place to another along any public highway, the owner or owners being responsible for all damages that any person or persons may sustain in consequence of the driving of such livestock.

(b) For the purposes of K.S.A. 47-120 through 47-122, and amendments thereto, "livestock" shall mean any cattle, bison, swine, sheep, goats, horses, mules, domesticated deer, camelids, all creatures of the ratite family that are not indigenous to this state, including, but not limited to, ostriches, emus and rheas, and any other animal as deemed necessary by the animal health commissioner established through rules and regulations.

History: G.S. 1868, ch. 105, § 54; R.S. 1923, 47-120; L. 2012, ch. 125, § 3; July 1.



47-121 Penalty for unlawful driving of livestock.

47-121. Penalty for unlawful driving of livestock. That any person or persons other than the owner or such owner's authorized agent who shall willfully drive or cause to be driven any livestock further from their usual and customary range than the nearest corral obtainable without the written consent of the owner, or who shall neglect to return such livestock immediately to their accustomed range, shall in either case be deemed guilty of a misdemeanor, and on conviction thereof shall be punished by imprisonment in the county jail not exceeding ninety days, or by a fine of not less than $100 nor more than $1,000, or by both such fine and imprisonment, in the discretion of the court.

History: L. 1901, ch. 253, § 1; R.S. 1923, 47-121; L. 2012, ch. 125, § 4; July 1.



47-122 Unlawful for livestock to run at large.

47-122. Unlawful for livestock to run at large. It shall be unlawful for any livestock to run at large.

History: L. 1929, ch. 211, § 1; L. 1986, ch. 195, § 6; L. 2012, ch. 125, § 5; July 1.



47-122a Livestock running at large; taking up such livestock by county sheriff; notice; sale; disposition of proceeds of sale; consolidated law enforcement department.

47-122a. Livestock running at large; taking up such livestock by county sheriff; notice; sale; disposition of proceeds of sale; consolidated law enforcement department. (a) Whenever the owner or the owner's authorized agent allows any livestock to run at large, in violation of K.S.A. 47-122, and amendments thereto, and such livestock remains on the property of another person, at the request of such person upon whose property the livestock are running at large, the sheriff of the county in which such livestock are running at large may take such livestock into custody and retain them in a secure holding area.

(b) The county sheriff shall give notice to the owner or the owner's authorized agent within 24 hours after taking such livestock into custody that the owner or the owner's authorized agent has 10 days within which to claim such livestock and to pay all actual costs for taking up, keeping and feeding of such livestock.

(c) If the owner or the owner's authorized agent fails to claim the livestock and to pay all actual costs within the ten-day period, the county sheriff shall cause the livestock to be delivered to a public livestock market or to a secure holding area approved by the animal health commissioner. If the livestock is delivered to the market, the county sheriff shall cause such livestock to be sold at such market to the highest bidder for cash. Livestock held in a secure holding area other than a livestock market shall be advertised by the county sheriff in the official county newspaper and sold to the highest bidder for cash.

(d) The county sheriff shall pay out of the proceeds from the sale of such livestock, all actual costs for taking up, keeping and feeding of such livestock.  Any proceeds remaining in the hands of the sheriff after payment of all actual costs, shall be paid to the owner of the livestock or the owner's authorized agent.  If the owner or the owner's authorized agent is not known or cannot be located, the proceeds remaining after the payment of actual costs shall be paid to the county treasurer of the county in which the livestock were running at large.  Such funds shall be deposited by the county treasurer in the county's special stray fund provided for in K.S.A. 47-239, and amendments thereto.

(e) In counties having a consolidated law enforcement department, the provisions of this section relating to sheriffs shall be deemed to refer to such department.

History: L. 1979, ch. 167, § 1; L. 1997, ch. 129, § 1; L. 2012, ch. 140, § 8; July 1.



47-123 Damages to person injured; lien.

47-123. Damages to person injured; lien. Any owner whose livestock shall run at large, in violation of K.S.A. 47-122 shall be liable to the person injured for all damages resulting therefrom, and the person so damaged shall have a lien on said livestock for the amount of such damages.

History: L. 1929, ch. 211, § 2; L. 1979, ch. 167, § 2; July 1.



47-124 Who may take animals into custody; procedure.

47-124. Who may take animals into custody; procedure. Any person sustaining damages as provided in K.S.A. 47-123, may take the trespassing livestock into custody, and may retain the same until such damages and all reasonable charges are paid. It shall be the duty of the person taking the livestock into custody to notify the owner or the owner's authorized agent of such taking up within twenty-four (24) hours thereafter; and if such owner or authorized agent cannot be found or notified, then to proceed as provided by law in case of strays. Where notice of such taking up of such livestock is given, the person so taking up said livestock shall not retain the custody of the same for more than five days without commencing action against the owner thereof to recover such damages.

History: L. 1929, ch. 211, § 3; L. 1931, ch. 221, § 1; L. 1979, ch. 167, § 3; July 1.






Article 2 STRAYS

47-229 Definitions.

47-229. Definitions. As used in this act: (a) "Domestic animals," shall include all domestic animals except dogs and cats.

(b) "Stray" or "strays" shall mean any domestic animal which is found running at large, contrary to law, or which may be found in any enclosure other than that of its ownership, and whose owner is not known in the community or whose owner cannot be found.

History: L. 1945, ch. 226, § 1; June 28.



47-230 Taking up stray; notice, requirements; record of ownership and animal released, when; costs.

47-230. Taking up stray; notice, requirements; record of ownership and animal released, when; costs. (a) Any person may take up any stray found upon such person's premises or upon any public thoroughfare adjoining thereto. Within 24 hours after taking up the stray, such person shall report the taking up to the sheriff of the county in which the stray is taken up. The report shall include a description of the stray, including the type of animal, color, weight, size, sex, age, marks, brands or other distinguishing features, the place where the animal is kept and the address of such person who took up the stray. The sheriff shall then notify the state animal health commissioner and the owners of all registered brands found on the stray. If the sheriff and the animal health commissioner, or the commissioner's duly authorized representatives find and establish the owner of the stray, a record to that effect shall be kept.

(b) Subject to the agreement of both the sheriff and the animal health commissioner, or the commissioner's duly authorized representative, the stray shall be released to the established owner upon payment of:

(1) All costs accrued in the stray proceeding, including the cost for any damage which the stray may have caused while in the sheriff's control; and

(2) reasonable compensation to the person taking up the stray for the costs of keeping and feeding such stray, including the cost for any damage which the stray may have caused.

History: L. 1945, ch. 226, § 2; L. 1947, ch. 297, § 1; L. 1951, ch. 310, § 1; L. 1965, ch. 329, § 1; L. 1970, ch. 205, § 1; L. 2012, ch. 140, § 9; July 1.



47-232 Certification to court where controversy between adverse claimants; affidavits; testimony; order determining ownership and disposition of sale proceeds.

47-232. Certification to court where controversy between adverse claimants; affidavits; testimony; order determining ownership and disposition of sale proceeds. In the event that there are more than one claimant to any stray, and if a contest or controversy ensues as a result of adverse claimants, the sheriff shall certify the matter to the district court of the county in which the stray is taken up, and said court shall docket said matter in a proper docket supplied by the county. The claimants shall have ten (10) days following the date of the docketing of said matter to file affidavits in support of their several claims. The said court shall also have the right and authority to hear oral testimony at any reasonable time on notice to the claimants to determine the ownership of such stray. After any such hearing the said court shall enter a finding and order determining the ownership of said stray and directing the distribution of the proceeds from the sale of such stray animal.

History: L. 1945, ch. 226, § 4; L. 1970, ch. 205, § 4; L. 1976, ch. 145, § 201; Jan. 10, 1977.



47-236 Care of strays.

47-236. Care of strays. Any person taking up a stray as hereinbefore provided, shall feed and care for said stray and not injure or abuse it, and if any stray shall die while in the possession of the taker-up without fault of said taker-up, he shall not be responsible for said death or held liable for damages therefor.

History: L. 1945, ch. 226, § 8; June 28.



47-237 Penalties for unlawful acts.

47-237. Penalties for unlawful acts. If any person shall unlawfully take up any stray or fails to comply with the provisions of this act or uses or works such stray before giving notice or shall drive the same on any premises for the purpose of unlawfully taking up the same, or shall keep the same out of the county when taken up more than five days at one time before sale, such person shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not exceeding $500, or by imprisonment for not exceeding 30 days, or by both such fine and imprisonment.

History: L. 1945, ch. 226, § 9; L. 2012, ch. 125, § 6; July 1.



47-238 Same; advertising stray by sheriff; delivery of stray to market; sale; conditions.

47-238. Same; advertising stray by sheriff; delivery of stray to market; sale; conditions. After the sheriff has received notice of the taking up of any stray, and the ownership not having been established, the sheriff shall advertise such stray in the area where taken up, and shall cause the stray to be delivered to a public livestock market and shall sell or cause such stray to be sold at such a market, to the highest bidder for cash. Such advertisement shall be at least seven days before sale date, and such sale date shall be at least 21 days after the date the stray was reported to the sheriff.

History: L. 1970, ch. 205, § 2; L. 2012, ch. 125, § 7; July 1.



47-239 Same; publication notice for sale; contents; disposition of proceeds of sale; special stray fund; establishing of ownership within six months of sale.

47-239. Same; publication notice for sale; contents; disposition of proceeds of sale; special stray fund; establishing of ownership within six months of sale. (a) The notice for the sale of the stray shall be published for one issue in a publication or publications having general circulation in the area where such stray was taken up. Such notice shall describe the stray by stating the kind of animal, sex, age and brands. The notice shall not contain any statement as to the color of the stray or as to any marks or other distinguishing features and it shall not contain the name or address of the person who took up such stray. Out of the proceeds from the sale of such stray, the sheriff shall pay the person who took up such stray, reasonable compensation for keeping and feeding the stray. The sheriff also shall pay all costs of the stray proceedings. Any proceeds remaining in the hands of the sheriff after payment of feeding and sale costs, shall be paid by the sheriff to the treasurer of the county in which the stray was taken up. Such funds shall be placed by the county treasurer in a special stray fund.

(b) At any time prior to the expiration to six months following the date of such deposit with the county treasurer, a claimant may appear before the sheriff and submit evidence of ownership of such stray. If such evidence is acceptable and satisfactory to the sheriff and to the state animal health commissioner or the commissioner's authorized representative, for purpose of establishing ownership of such stray, the sheriff shall direct the county treasurer to disburse the remainder of the proceeds from the sale of such stray to the claimant.

(c) Upon the expiration of a period of six months following the receipt of deposit of proceeds from the sale of any stray, without any such directive having been received from the sheriff, the county treasurer shall pay the remaining proceeds to the animal health commissioner to be remitted, deposited and credited as provided by K.S.A. 47-417a, and amendments thereto.

History: L. 1970, ch. 205, § 3; L. 1973, ch. 2, § 17; L. 2012, ch. 140, § 10; July 1.






Article 4 MARKS AND BRANDS

47-414 Definitions.

47-414. Definitions. As used in this act, except where the context clearly indicates a different meaning:

(a) "Person" means every natural person, firm, copartnership, association or corporation;

(b) "livestock" means cattle, sheep, horses, mules or asses;

(c) "brand" means any permanent identifying mark upon the surface of any livestock, except upon horns and hoofs, made by any acid, chemical, a hot iron or cryogenic branding; and, also in the case of sheep shall include the identifying marks made by paint or tar;

(d) "commissioner" means the animal health commissioner of the Kansas department of agriculture;

(e) "board" means the animal health board, created in K.S.A. 74-4001, and amendments thereto;

(f) "cryogenic branding" means a brand produced by application of extreme cold temperature.

History: L. 1939, ch. 222, § 1; L. 1947, ch. 298, § 1; L. 1951, ch. 311, § 1; L. 1993, ch. 34, § 1; L. 2012, ch. 140, § 11; July 1.



47-414a "Brand commissioner" and "livestock brand commissioner" mean animal health commissioner; "board" means Kansas animal health board.

47-414a. "Brand commissioner" and "livestock brand commissioner" mean animal health commissioner; "board" means Kansas animal health board. (a) Whenever in any statutes of this state the terms "livestock commissioner," "livestock brand commissioner" or "brand commissioner" are used, or the term "commissioner" is used to refer to the livestock brand commissioner, such terms shall be construed to mean the animal health commissioner appointed by the secretary of agriculture pursuant to K.S.A. 74-5,119, and amendments thereto.

(b) Whenever the term "board" is used in the acts contained in K.S.A. 47-414 through 47-433, and amendments thereto, such term shall be construed to mean the Kansas animal health board created in K.S.A. 74-4001, and amendments thereto.

History: L. 1969, ch. 258, § 11; L. 2012, ch. 140, § 12; July 1.



47-416 Animal health commissioner, duties; brand recording; assistant commissioner, inspectors, investigators, examiners and employees.

47-416. Animal health commissioner, duties; brand recording; assistant commissioner, inspectors, investigators, examiners and employees. It shall be the duty of the animal health commissioner to keep all books and records and to record all brands used for the branding or marking of livestock in Kansas. The commissioner shall receive applications for the recording of any and all brands and the commissioner shall decide on the availability and desirability of any brand or brands sent in for recording.

The commissioner may appoint an assistant commissioner in charge of brands and brand inspectors, special investigators, examiners, deputy assistants and employees necessary to carry out the provisions of the acts contained in article 4 of chapter 47 of the Kansas Statutes Annotated, and amendments thereto, subject to approval of the board.

History: L. 1939, ch. 222, § 3; L. 1947, ch. 298, § 3; L. 1951, ch. 312, § 1; L. 1953, ch. 254, § 1; L. 1959, ch. 228, § 12; L. 1963, ch. 419, § 2; L. 1965, ch. 458, § 28; L. 1967, ch. 443, § 3; L. 1969, ch. 258, § 8; L. 1973, ch. 2, § 18; L. 1984, ch. 196, § 2; L. 1996, ch. 90, § 2; L. 2012, ch. 140, § 13; July 1.



47-416a Livestock special investigators; law enforcement powers; training requirements.

47-416a. Livestock special investigators; law enforcement powers; training requirements. Each special investigator, appointed by the animal health commissioner, pursuant to K.S.A. 47-416, and amendments thereto, shall have the authority to make arrests, conduct searches and seizures and carry firearms while investigating violations of the provisions of article 4 of chapter 47 of the Kansas Statutes Annotated, and amendments thereto, and while investigating livestock theft. The director as defined in K.S.A. 74-5602, and amendments thereto, is authorized to offer and carry out a special course of instruction for special investigators performing law enforcement duties under authority of this section.  Such special investigators shall not carry firearms without having first successfully completed such special law enforcement training course.

History: L. 1984, ch. 196, § 1; L. 2012, ch. 140, § 14; July 1.



47-417 Adoption of brands; registration of brands; registration and renewal fees; delinquent brands; abandonment; rules and regulations.

47-417. Adoption of brands; registration of brands; registration and renewal fees; delinquent brands; abandonment; rules and regulations. (a) Any person may adopt a brand for the purpose of branding livestock in accordance with authorized rules and regulations of the animal health commissioner of the Kansas department of agriculture division of animal health. Such person shall have the exclusive right to use such brand in this state, after registering such brand with the animal health commissioner.

(b) Any person desiring to register a livestock brand shall forward to the commissioner a facsimile of such brand and shall accompany the same with the registration fee in the amount provided under this section. Each person making application for the registering of an available livestock brand shall be issued a certificate of brand title. Such brand title shall be valid for a period ending four years subsequent to the next April 1 following date of issuance.

(c) For the purpose of revising the brand records, the animal health commissioner shall collect a renewal fee in the amount provided under this section on all brands upon which the recording period expires. Any person submitting such renewal fee shall be entitled to a renewal of registration of such person's livestock brand for a five-year period from the date of expiration of registration of such person's livestock brand as shown by such person's last certificate of brand title.

(d) The livestock brand of any person whose registration expires and who fails to pay such renewal fee within a grace period of 60 days after expiration of the registration period shall be placed in a delinquency status.  The use of a delinquent brand shall be unlawful. If the owner of any delinquent registered brand the registration of which has expired fails to renew registration of such brand within 120 days after such brand became delinquent, such failure shall constitute an abandonment of all claim to any property right in such brand.

(e) Upon the expiration of such delinquency period without any request for renewal and required remittance from the last record owner of a brand or such owner's heirs, legatees or assigns, and with the termination of property rights by abandonment, the animal health commissioner is authorized to receive and accept an application for such brand to the same extent as if such brand had never been issued to anyone as a registered brand.

(f) The animal health commissioner shall determine annually the amount of funds which will be required for the purposes for which the brand registration and renewal fees are charged and collected and shall fix and adjust from time to time each such fee in such reasonable amount as may be necessary for such purposes, except that in no case shall either the brand registration fee or the renewal fee exceed $55. The amounts of the brand registration fee and the renewal fee in effect on the day preceding the effective date of this act shall continue in effect until the animal health commissioner fixes different amounts for such fees under this section.

History: L. 1939, ch. 222, § 4; L. 1939, ch. 223, § 1; L. 1947, ch. 298, § 4; L. 1951, ch. 313, § 1; L. 1957, ch. 302, § 1; L. 1958, ch. 16, § 1 (Special Session); L. 1961, ch. 253, § 1; L. 1972, ch. 198, § 1; L. 1978, ch. 205, § 1; L. 1982, ch. 223, § 1; L. 1988, ch. 186, § 1; L. 1991, ch. 152, § 3; L. 1996, ch. 90, § 3; L. 2012, ch. 140, § 15; July 1.



47-417a Brand inspection; fees; disposition; livestock brand fee fund.

47-417a. Brand inspection; fees; disposition; livestock brand fee fund. (a) The animal health commissioner, when brand inspectors or examiners are available, may provide brand inspection. When brand inspection is requested and provided, the animal health commissioner shall charge and collect from the person making the request, a brand inspection fee of not to exceed $.75 per head on cattle and $.05 per head on sheep and other livestock. No inspection charge shall be made or collected at any licensed livestock market where brand inspection is otherwise available.

(b) The animal health commissioner shall remit all moneys received under the statutes contained in article 4 of chapter 47 of the Kansas Statutes Annotated, and amendments thereto, except K.S.A. 47-434 through 47-445, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the livestock brand fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the animal health commissioner or by a person or persons designated by the commissioner.

History: L. 1958, ch. 16, § 2 (Special Session); L. 1965, ch. 330, § 1; L. 1973, ch. 2, § 19; L. 1975, ch. 281, § 2; L. 1982, ch. 223, § 2; L. 1986, ch. 196, § 1; L. 1991, ch. 152, § 4; L. 2001, ch. 5, § 160; L. 2012, ch. 140, § 16; July 1.



47-418 Branding; rules and regulations; identification brands for disease control purposes.

47-418. Branding; rules and regulations; identification brands for disease control purposes. Livestock may be branded in any way, or on any part of the animal, according to rules and regulations adopted by the commissioner, but livestock shall be branded so that they may be readily distinguished should they become intermixed with other herds. Livestock brands for identification of cattle to control diseases may be placed on the head or tailhead of the cattle. The letter "T" shall be used on the left jaw, by hot iron, to identify tuberculosis reactors; the letter "V" may be used on the left jaw, by hot iron, to identify brucellosis vaccinated cattle; the letter "S" may be used on the left jaw or the tailhead, by hot iron, to identify brucellosis exposed or untested test eligible animals; the letter "F" may be used on the left jaw or the left tailhead, by hot iron, to designate heifers from B and C states as listed by the United States department of agriculture.  No applications for livestock brands for owner identification shall be issued for head, neck or tailhead locations, and the head and tailhead locations for livestock brands shall be reserved for brands for disease control purposes, except that head, neck and tailhead brands presently effective may have registration renewal upon term expirations. No evidence of ownership of brands shall be recorded except as provided in this act.

History: L. 1939, ch. 222, § 5; L. 1947, ch. 298, § 5; L. 1961, ch. 254, § 1; L. 1980, ch. 154, § 1; L. 1988, ch. 186, § 2; L. 1989, ch. 156, § 1; July 1.



47-418a Same; unlawful acts, penalty.

47-418a. Same; unlawful acts, penalty. Any person who willfully brands or causes to be branded any cattle in any manner other than as required or authorized by K.S.A. 47-418, and amendments thereto, or as required by the laws of this state and the rules and regulations of the animal health commissioner, or any person who falsely brands or causes to be falsely branded any cattle in such a manner as to incorrectly designate the disease control identification or ownership of livestock, shall be deemed guilty of a class A misdemeanor.

History: L. 1961, ch. 254, § 2; L. 1989, ch. 156, § 2; L. 2012, ch. 140, § 17; July 1.



47-419 Certified copies of record; fee.

47-419. Certified copies of record; fee. When any brand is recorded, as provided herein, the owner thereof shall be entitled to one certified copy of the record of such brand from the commissioner. Additional certified copies of such record may be obtained by anyone upon the payment of a fee in an amount fixed by the commissioner.

History: L. 1939, ch. 222, § 6; L. 1978, ch. 347, § 6; L. 2012, ch. 125, § 8; July 1.



47-420 Unlawful use of brands; additional marking systems; feedlot brands; permits, fees.

47-420. Unlawful use of brands; additional marking systems; feedlot brands; permits, fees. (a) It shall be unlawful for any person to use any brand for branding any livestock unless such brand has been duly registered in the office of the animal health commissioner at Topeka, except: (1) The use of a single numeral digit, zero to nine, in conjunction with the registered brand of the owner may be used for the purpose of determining the age of the branded animal, such number to be applied at least six inches from such registered brand; (2) the use of serial numbers in conjunction with the registered brand of the owner may be used for the purpose of identifying individual animals, such numbers to be applied at least six inches from the registered brand; (3) the use of numbers in conjunction with the registered brand of the owner may be used for the purpose of identifying herds of the same owner for feeding or experimental purposes, such numbers to be applied at least six inches from the registered brand; and (4) the use of a digital system of branding livestock may be used for the purpose of identifying animals in a licensed feedlot. Such feedlot brand may be used in conjunction with the registered brand of the owner, such brand to be applied at least six inches from such registered brand or may be used on animals which are not branded with a registered brand of the owner, subject to conditions, limitations and requirements applicable to the use of a feedlot brand as prescribed in K.S.A. 47-446, and amendments thereto. The age, serial, herd or feedlot brand shall not be construed as a part of the registered brand and the use of such numeral or numerals in conjunction with a registered brand shall not be unlawful. Before any person uses any such serial or herd brand in conjunction with a registered brand, such person shall first obtain a permit from the animal health commissioner authorizing such use.

(b) The animal health commissioner is authorized to receive applications for permits for such serial or herd brands and issue permits thereon. All applications for such permits shall be accompanied by a permit fee of $1.50. No such fee shall be required if the application for such permit is submitted in conjunction with an original application for the registered brand or in conjunction with a request for renewal of registration of a registered brand.

History: L. 1939, ch. 222, § 7; L. 1955, ch. 259, § 1; L. 1957, ch. 303, § 1; L. 1973, ch. 212, § 1; L. 1974, ch. 223, § 1; L. 1991, ch. 152, § 5; L. 2012, ch. 140, § 18; July 1.



47-421 Unlawful branding or defacing of brands; penalty; venue of prosecutions.

47-421. Unlawful branding or defacing of brands; penalty; venue of prosecutions. Any person who shall willfully and knowingly brand or cause to be branded with such person's brand, or any brand not the recorded brand of the owner, any livestock being the property of another, or who shall willfully or knowingly efface, deface or obliterate any brand upon any livestock, shall be deemed guilty of felony, and upon conviction thereof shall be punished by confinement in the custody of the secretary of corrections for a period not exceeding five years. Prosecution for violation of the provisions of this section may be had either in the county where such violation occurred or in any county in which the livestock may be located or found in the possession of the accused.

History: L. 1939, ch. 222, § 8; L. 1945, ch. 227, § 1; L. 1990, ch. 309, § 33; May 24.



47-422 Effect of brand registering; recordation, fee; evidence; use by another prohibited, penalty.

47-422. Effect of brand registering; recordation, fee; evidence; use by another prohibited, penalty. (a) Any brand registered with the animal health commissioner of the Kansas department of agriculture in compliance with the requirements of this act shall be the property of the person causing such record to be made. Such brand shall be subject to sale, assignment, transfer, devise and descent as other personal property. Instruments of writing evidencing the sale, assignment or transfer of such brand shall be recorded by the animal health commissioner. The fee for recording such instruments of writing shall be $15. Such instruments shall have the same force and effect as recorded instruments affecting real estate. A certified copy of the record of any such instrument may be introduced in evidence the same as certified copies of instruments affecting real estate. Any brand recorded with the Kansas department of agriculture division of animal health shall not be used by any person other than the recorded owner.

(b) Any person violating any provision of this section shall be guilty of a class C misdemeanor.

History: L. 1939, ch. 222, § 9; L. 1971, ch. 186, § 1; L. 1991, ch. 152, § 6; L. 2012, ch. 125, § 9; L. 2013, ch. 133, § 20; July 1.

Section was amended twice in the 2012 session, see also 47-422a.



47-423 Livestock from another state; permit; damages for failure to comply.

47-423. Livestock from another state; permit; damages for failure to comply. Any person who causes to be brought into any county of the state from any other state for the purpose of grazing or feeding for a period of not to exceed eight months, livestock which carry a brand or brands recorded in a recognized brand organization of any other state, shall upon obtaining a permit from the commissioner be exempt from the provisions of K.S.A. 47-420, and amendments thereto, for a period of eight months. After such time such brand or a new brand must be recorded in this state, or an extension of such permit obtained from the commissioner. Failure to comply with the provisions of this section will render the party so violating liable for all damages resulting from such failure.

History: L. 1939, ch. 222, § 10; L. 1996, ch. 90, § 4; July 1.



47-424 Publication of handbook and supplements; exchanges, sale and distribution.

47-424. Publication of handbook and supplements; exchanges, sale and distribution. The commissioner shall from time to time cause to be published in book form or produce in electronic format, a list of all brands and marks on record at the time of such publication. Such lists may be supplemented from time to time. Such publication or production shall contain a facsimile of all brands recorded, together with the owner's name and post-office address. Such records shall be arranged in convenient form for reference. The commissioner shall send, to the sheriff of each county, one copy of such brand book and supplement thereto or electronically formatted copy thereof, which shall be kept as a matter of public record. The commissioner may exchange brand books and supplements thereto or electronically formatted copies thereof with livestock brand commissioners and directors of other states, and with the executive officer of a statewide organization of any other state which is charged with administration of brand laws of such state. The commissioner may make other distribution of brand books and supplements or electronically formatted copies thereof without charge, to Kansas licensed veterinarians and licensed public livestock market operators, when the commissioner deems such distribution desirable and an aid to the effective administration of the brand laws of this state. Such books or electronically formatted copies of the production may be sold to the general public at a price to be determined by the commissioner which shall be based on the cost of printing or storing, preparation and postage.

History: L. 1939, ch. 222, § 11; L. 1951, ch. 314, § 1; L. 1964, ch. 26, § 1 (Budget Session); L. 1965, ch. 330, § 2; L. 1967, ch. 292, § 1; L. 2012, ch. 125, § 10; July 1.



47-425 Duty of attorney general.

47-425. Duty of attorney general. It shall be the duty of the attorney general to enforce the provisions of this act, and all acts amendatory thereto, together with the rules and regulations of the commissioner; and for such purposes the attorney general shall have original jurisdiction in investigations and prosecutions coextensive with that of local officers.

History: L. 1939, ch. 222, § 12; March 29.



47-426 Rules and regulations.

47-426. Rules and regulations. The commissioner may make all the necessary rules and regulations to carry out the provisions of this act and may by such rules and regulations make and provide for exceptions, in addition to those listed in K.S.A. 47-420 and amendments thereto, for the use of particular brands in conjunction with the recorded brand.  Any such brands shall be at least six inches from the recorded brand.

History: L. 1939, ch. 222, § 13; L. 1947, ch. 298, § 6; L. 1957, ch. 303, §2; L. 1989, ch. 156, § 3; July 1.



47-427 Invalidity of part.

47-427. Invalidity of part. The provisions of this act are severable, and if any part therein shall be held unconstitutional, or invalid, the same shall not affect the validity of any remaining portion of this act.

History: L. 1939, ch. 222, § 14; March 29.



47-428 Entry upon private lands; inspections; proof of ownership of livestock.

47-428. Entry upon private lands; inspections; proof of ownership of livestock. The animal health commissioner and the commissioner's deputies or assistants are hereby authorized to enter upon any private lands to make any inspections necessary for the purpose of carrying out the provisions of this act or any of the provisions of article 4 of chapter 47 of the Kansas Statutes Annotated, and amendments thereto. The commissioner and the commissioner's deputies or assistants may accept proof of ownership of livestock from any person in possession of animals bearing the recorded brands of another party as sufficient to exclude and exempt such animals from being classified as stray animals under the provisions of this act.

History: L. 1947, ch. 298, § 7; L. 1989, ch. 156, § 4; L. 2012, ch. 140, § 20; July 1.



47-429 Moneys received from sale of branded stray livestock.

47-429. Moneys received from sale of branded stray livestock. All moneys received from the sale of branded stray livestock shall be paid to the state animal health commissioner, notwithstanding article 2 of chapter 47 of the Kansas Statutes Annotated, and amendments thereto, or any other provision of law relating to the disposition of the moneys received from the sale of branded stray animals. The commissioner or the commissioner's deputies are hereby authorized and directed to receive and receipt for all moneys received from the sale of branded stray livestock and shall pay the same to the state treasurer. The state treasurer shall credit such amount to the livestock brand fee fund.

History: L. 1947, ch. 298, § 8; L. 1989, ch. 156, § 5; L. 1996, ch. 90, § 5; L. 2012, ch. 140, § 21; July 1.



47-432 Livestock brand emergency revolving fund; purpose.

47-432. Livestock brand emergency revolving fund; purpose. There is hereby created a livestock brand emergency revolving fund for the use of the state animal health commissioner for the purpose of paying expenses and costs of establishing the ownership of livestock which are mingled as a result of sudden or extreme storm conditions or other unforeseen occurrences.

History: L. 1959, ch. 25, § 1; L. 1989, ch. 156, § 6; L. 2012, ch. 140, § 22; July 1.



47-433 Livestock brand emergency revolving fund; use; employment of personnel; compensation.

47-433. Livestock brand emergency revolving fund; use; employment of personnel; compensation. The livestock brand emergency revolving fund may be used to provide for the compensation, subsistence and travel of emergency livestock brand inspectors and other necessary temporary employees and to provide for such transactions which demand immediate attention. Emergency livestock brand inspectors and other needed personnel may be employed by the animal health commissioner, Kansas department of agriculture division of animal health or by the assistant commissioner in charge of brands, on a temporary basis for services in the establishment of the ownership of livestock which may have been mingled as a result of sudden or extreme storm conditions or other unforeseen occurrences. Personnel employed under this act shall be in the unclassified service and shall be exempt from the provisions of subsection (b) of K.S.A. 75-2935, and amendments thereto, requirements of the civil service law and processing by the division of personnel services of the department of administration. Such revolving fund shall not be used to pay any regular employees, or for current accounts, which are payable monthly. Advanced payments may be made from such revolving fund by the commissioner or assistant commissioner for subsistence and travel of employees and for other necessary emergency purposes when deemed necessary.  A settlement, based on an approved accounting for any advance payments, shall be completed prior to the certification to the director of accounts and reports for payment of any compensation earned. The assistant commissioner shall comply with supplemental procedures as the controller may require, but payments for services, subsistence and travel from the livestock brand emergency revolving fund shall be made by voucher method, showing periods of time worked.

History: L. 1959, ch. 25, § 2; L. 1972, ch. 199, § 1; L. 1978, ch. 345, § 8; L. 2012, ch. 140, § 23; July 1.



47-434 Brand inspection areas; definitions.

47-434. Brand inspection areas; definitions. As used in this act:

(a) "Commissioner" means the state animal health commissioner;

(b) "brand inspection area" means any county which has been designated as such by the board of county commissioners of such county in the manner provided by K.S.A. 47-435, and amendments thereto;

(c) "resident owner of cattle" means any resident of a county who has owned one or more head of cattle at any time during the 12 preceding months;

(d) "brand inspection" means the inspection of brands, marks and other identifying characteristics of cattle or sheep, or both, for the purpose of determining the ownership thereof; and

(e) "person" means any individual, firm, association, partnership or corporation.

History: L. 1959, ch. 228, § 1; L. 1989, ch. 156, § 7; L. 2000, ch. 111, § 4; L. 2012, ch. 140, § 24; July 1.



47-435 Same; petition; resolution of county commissioners; basic brand inspection area designated; termination as area, procedure.

47-435. Same; petition; resolution of county commissioners; basic brand inspection area designated; termination as area, procedure. (a) Whenever a petition is submitted to the board of county commissioners, signed by not less than 51% of the resident owners of cattle, as determined by an enumeration taken and verified for this purpose by a qualified elector of the county, requesting that the county be designated a brand inspection area, it shall be the duty of the board of county commissioners, within 10 days after receipt of such petition, to make a determination as to the sufficiency of the qualifications and numbers of signers. If such petition is found sufficient the board shall adopt a resolution declaring the county a brand inspection area, and shall immediately file a certified copy of such resolution with the animal health commissioner. In every case, the date of filing of the certified copy of the resolution of the board of county commissioners declaring the county a brand inspection area with the commissioner shall be the date the county shall qualify as a brand inspection area.

(b) Any and all counties which have been designated as a brand inspection area and which are adjacent to and contiguous with other counties so designated, shall constitute a part of a basic brand inspection area. From and after the effective date of this act, the counties of Hamilton, Kearny and Wichita shall be and are hereby designated and declared to be a part of a basic brand inspection area. Such basic brand inspection area shall be subject to enlargement by the addition of other contiguous counties.

(c) Whenever a petition is submitted to the board of county commissioners, signed by not less than 51% of the resident owners of cattle, as determined by an enumeration taken and verified for this purpose by a qualified elector of the county, requesting that the county no longer be designated a brand inspection area and that its status as a brand inspection area be terminated, it shall be the duty of the board of county commissioners, within 10 days after receipt of such petition, to make a determination as to the sufficiency of the qualifications and numbers of signers. If such petition is found sufficient the board shall adopt a resolution declaring that the county is no longer a brand inspection area and shall immediately file a certified copy of such resolution with the animal health commissioner. Thereupon the county shall be terminated as a brand inspection area, but the termination as a brand inspection area by a county within a basic brand inspection area shall not affect the existence of such basic brand inspection area as to the remaining counties therein.

History: L. 1959, ch. 228, § 2; L. 1963, ch. 285, § 1; L. 1969, ch. 258, § 9; L. 1996, ch. 90, § 6; L. 2012, ch. 140, § 25; July 1.



47-436 Same; duties of commissioner, brand inspectors and special investigators; rules and regulations.

47-436. Same; duties of commissioner, brand inspectors and special investigators; rules and regulations. The commissioner and the brand inspectors under the control and supervision of the commissioner shall provide brand inspection in all brand inspection areas of the state, within the limits of funds provided for such purpose, and shall perform such other duties as may be required to administer the provisions of the acts contained in articles 2 and 4 of chapter 47 of the Kansas Statutes Annotated and acts amendatory of the provisions thereof and supplemental thereto. The commissioner or the authorized agent shall perform such acts as may be necessary to aid in establishing ownership of livestock and shall cooperate with agencies and residents of other states when ownership of livestock cannot be established within this state. The commissioner shall provide for the issuance of official inspection certificates to owners, possessors, shippers or sellers of livestock in such a manner as to provide for the most efficient administration and enforcement of the livestock laws of Kansas.

The commissioner is authorized to adopt and enforce such rules and regulations governing brand inspections as the commissioner shall deem necessary for the proper enforcement of the livestock laws of Kansas. The commissioner, brand inspectors and special investigators shall aid in investigations and prosecutions of violations of the livestock laws of Kansas and other laws of this state and of the rules and regulations of the commissioner.

History: L. 1959, ch. 228, § 3; L. 1969, ch. 258, § 10; L. 1984, ch. 196, § 3; L. 1989, ch. 156, § 8; July 1.



47-437 Same; fees; collection; rules and regulations; increase or reduction in amount of fees; disposition of fees; county option brand fee fund.

47-437. Same; fees; collection; rules and regulations; increase or reduction in amount of fees; disposition of fees; county option brand fee fund. (a) The animal health commissioner shall charge and collect a fee of not to exceed $.75 per head on all cattle and not to exceed $.05 per head on all sheep inspected in brand inspection areas of the state. In addition to the per head fee, the animal health commissioner may charge and collect an on-site inspection fee and a mileage fee for each mile necessarily and actually traveled in going to and returning from the place of inspection. The animal health commissioner, when brand inspectors are available, may provide brand inspection in other areas where brand inspection is requested and the commissioner shall charge and collect inspection fees in the same manner as prescribed for the collection of such fees in brand inspection areas. The owner or seller of cattle or sheep inspected shall be responsible for the payment of the inspection fees and such fees shall be collected in such manner as the animal health commissioner shall prescribe or authorize by rule or regulation.

(b) When the animal health commissioner determines that the fees collected under this section are yielding more than is required for the purposes for which such fees are collected, the commissioner may reduce such fees for such period as the commissioner deems justified. In the event the animal health commissioner, after reducing such fees, finds that sufficient revenues are not being produced by the reduced fees to properly administer and enforce this act and acts of which this section is amendatory or supplemental, the commissioner may increase such fees to such rate as will, in the commissioner's judgment, produce sufficient revenue for the purposes provided in this section, but not exceeding $.75 per head on cattle and not to exceed $.05 per head on sheep.

(c) The animal health commissioner shall remit all moneys received under K.S.A. 47-434 through 47-445, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the county option brand fee fund, except any amounts received for brand inspection services of livestock outside of a county option area. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the animal health commissioner or by a person or persons designated by the commissioner. All amounts received for inspection of livestock outside of a county option area shall be deposited to the credit of the livestock brand fee fund.

History: L. 1959, ch. 228, § 4; L. 1962, ch. 36, § 1; L. 1965, ch. 331, § 1; L. 1973, ch. 2, § 20; L. 1975, ch. 281, § 3; L. 1982, ch. 223, § 3; L. 1986, ch. 196, § 2; L. 1991, ch. 152, § 7; L. 2000, ch. 111, § 5; L. 2001, ch. 5, § 161; L. 2012, ch. 140, § 26; July 1.



47-438 Same; bill of sale required in inspection areas; unlawful acts.

47-438. Same; bill of sale required in inspection areas; unlawful acts. It shall be unlawful for any person, either as principal or agent, to sell or otherwise dispose of any cattle or sheep in any brand inspection area, or to purchase or otherwise receive any cattle or sheep in any brand inspection area, unless the person selling or disposing of such cattle or sheep shall give the person purchasing or otherwise receiving the same a written bill of sale therefor.

History: L. 1959, ch. 228, § 5; June 30.



47-439 Same; unlawful to fail or refuse to exhibit bill of sale, when.

47-439. Same; unlawful to fail or refuse to exhibit bill of sale, when. It shall be unlawful in any brand inspection area, for any person, (1) who has purchased or received cattle or sheep carrying the brand of another; or (2) who has cattle or sheep in his possession, either for himself or another, which carry the brand of another; to fail or refuse to exhibit to the commissioner, to any brand inspector, or to any peace officer, upon request, a bill of sale for such cattle or sheep.

History: L. 1959, ch. 228, § 6; June 30.



47-440 Same; contents of bill of sale; unlawful acts.

47-440. Same; contents of bill of sale; unlawful acts. It shall be unlawful for any person, in any brand inspection area, to sell cattle or sheep with the brand of another or offer for sale, any cattle or sheep carrying any brand other than the recorded brand of the person in possession thereof, without having in his possession a bill of sale showing or stating: (1) The date of transfer of such livestock from the record owner of the brand; (2) the guaranty of title for such livestock; (3) the number of livestock transferred; (4) the sex of the livestock; (5) the carrying brand on such livestock, including the symbol and location; (6) the name and address of the vendor; and (7) the name and address of the purchaser.

History: L. 1959, ch. 228, § 7; June 30.



47-441 Same; unlawful to remove cattle from area without inspection certificate; exceptions.

47-441. Same; unlawful to remove cattle from area without inspection certificate; exceptions. It shall be unlawful for any person in any brand inspection area, including the owner of cattle, the shipper, motor carrier, railroad company, other carrier or corporation, or the agent or servant of any such person, carrier or corporation, to move, drive, ship or transport, in any manner, any cattle from any point in a brand inspection area, to any point outside such area other than another brand inspection area, unless such cattle first have been inspected for brands by the state animal health commissioner, the commissioner's inspectors or examiners or some person deputized by the commissioner to perform such inspection, unless such cattle are accompanied by a brand inspection certificate.  The animal health commissioner and the commissioner's inspectors and deputies may give permission for such movement of cattle without inspection when: (1) There is no change of ownership involved; or (2) shipment of such cattle is to a market where Kansas brand inspection is maintained.  No such inspection shall be required in any case where any such cattle are being moved from a feedlot the operator of which has been licensed pursuant to K.S.A. 47-1503, and amendments thereto.  It shall be unlawful for any motor carrier, railroad company or other carrier transporting any cattle from any brand inspection area to any market to permit the owner, the shipper or the party in charge of cattle to change the billing from consignation point to a point other than to a market where Kansas brand inspection is maintained, unless such carrier has or first secures an authorized brand inspection certificate for such cattle.

History: L. 1959, ch. 228, § 8; L. 1965, ch. 331, § 2; L. 1977, ch. 189, § 1; L. 1989, ch. 156, § 9; L. 2012, ch. 140, § 27; July 1.



47-442 Same; unlawful to move cattle within area without inspection; exceptions.

47-442. Same; unlawful to move cattle within area without inspection; exceptions. (a) It shall be unlawful for any person in any brand inspection area to move any cattle within such area unless such cattle have been first inspected for brands by the animal health commissioner or the commissioner's inspectors or deputies except that cattle may be moved without such inspection when:  (1) Cattle are moved to a market where Kansas brand inspection is maintained; or (2) cattle are moved from a feedlot the operator of which has been licensed pursuant to K.S.A. 47-1503, and amendments thereto, except that when any such cattle are moved to any such feedlot the cattle shall be inspected at the time they enter such feedlot.

(b) In any case where as a result of a natural or man-made disaster cattle have strayed or have become mixed, the animal health commissioner shall have the authority to conduct a one time brand inspection of the cattle in any such feedlot.

(c) Any person who purchases cattle from within a brand inspection area without receiving a bill of sale and a brand inspection certificate shall be deemed as counseling, aiding and abetting the seller in the unlawful sale of such livestock.

History: L. 1959, ch. 228, § 9; L. 1965, ch. 331, § 3; L. 1977, ch. 189, § 2; L. 1989, ch. 156, § 10; L. 2012, ch. 140, § 28; July 1.



47-445 Same; act supplemental.

47-445. Same; act supplemental. This act shall be supplemental to articles 2 and 4 of chapter 47 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1959, ch. 228, § 13; June 30.



47-446 Feedlot brands; application; conditions.

47-446. Feedlot brands; application; conditions. Feedlot brands may be lawfully applied to livestock which are not branded with a registered brand of the owner and which are in the custody of, and upon the premises of, a feedlot operator licensed under the provisions of article 15 of chapter 47 of the Kansas Statutes Annotated, and amendments thereto, subject to the following conditions, limitations and requirements: (1) Such feedlot brand shall not be construed as evidence of ownership identification; (2) livestock which are branded with a feedlot brand shall be held by the licensed feedlot operator under quarantine upon such feedlot premises until either released by such feedlot operator for movement to slaughter or released by the animal health commissioner or such commissioner's authorized representative, by issuance of a permit authorizing such livestock to be moved from the feedlot premises for grazing purposes. Any such permit only shall be issued if such livestock have been branded with a registered brand of the owner of the livestock before release from licensed feedlot premises.

History: L. 1973, ch. 212, § 2; L. 2012, ch. 140, § 29; July 1.



47-447 Penalty for violation of 47-420, 47-446.

47-447. Penalty for violation of 47-420, 47-446. Any person violating or failing to comply with any of the provisions of this act shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be fined in a sum of not less than twenty-five dollars ($25) nor more than one thousand dollars ($1,000).

History: L. 1973, ch. 212, § 3; July 1.



47-448 Reciprocity agreements with livestock commissioners or brand inspection agencies of other states; brand inspection fees, not limited by other laws.

47-448. Reciprocity agreements with livestock commissioners or brand inspection agencies of other states; brand inspection fees, not limited by other laws. The animal health commissioner is authorized to enter into reciprocity agreements with any livestock commissioner or brand inspection agency of any other state or the United States, for cooperation in the administration of brand inspection laws and laws for the control, suppression and eradication of contagious diseases among domestic animals.

The animal health commissioner may set and charge fees for brand inspection of animals subject to any reciprocity agreement. Such fees shall not be limited by or subject to the provisions of K.S.A. 47-417a or 47-437, and amendments thereto, or any other law prescribing fees for brand inspection.

History: L. 1975, ch. 281, § 4; L. 2012, ch. 140, § 30; July 1.






Article 6 PROTECTION OF DOMESTIC ANIMALS

47-604 Penalty for violating quarantine.

47-604. Penalty for violating quarantine. Any person who knowingly and intentionally violates, disregards or evades, or attempts to violate, disregard or evade any order establishing or regulating a quarantine issued pursuant to article 6 of chapter 47 of the Kansas Statutes Annotated, and amendments thereto, upon conviction of a violation of this section, such person shall be guilty of a severity level 7 nonperson felony.

History: L. 1905, ch. 495, § 24; R.S. 1923, 47-604; L. 1989, ch. 156, § 11; L. 1992, ch. 100, § 1; L. 2007, ch. 198, § 9; May 24.



47-605 Oaths and affirmations.

47-605. Oaths and affirmations. For the purpose of this act, the animal health commissioner is hereby authorized and empowered to administer oaths and affirmations.

History: L. 1905, ch. 495, § 25; R.S. 1923, 47-605; L. 1989, ch. 156, § 12; L. 2012, ch. 140, § 31; July 1.



47-607 Unlawful to transport uninspected animals into state; certificates of health required; rules and regulations of animal health commissioner; special quarantine.

47-607. Unlawful to transport uninspected animals into state; certificates of health required; rules and regulations of animal health commissioner; special quarantine. (a) It shall be unlawful for any person or persons to bring, drive or transport any cattle, calves, sheep, swine, horses, mules, goats, domesticated deer, as defined in K.S.A. 47-1001, and amendments thereto, any creature of the ratite family that is not indigenous to this state, including, but not limited to, ostriches, emus and rheas, or any other animal that may be used in the preparation of meat or meat products into the state of Kansas, without first having caused such animal or animals to be inspected and passed under certificate of health as required by the animal health commissioner of this state.

(b) All shipments and movements of livestock into the state of Kansas upon a public highway shall be accompanied by any such certificates of health or permits required by the animal health commissioner. The animal health commissioner shall prescribe, by rules and regulations, procedure whereby certificates of health and other required statements and declarations may be submitted to the commissioner at the time of shipment.

(c) The animal health commissioner is authorized to issue a special quarantine on such conditions as the commissioner deems necessary to prevent the spread of infectious and contagious diseases in the state of Kansas and on the condition that, if any such livestock upon inspection by an authorized veterinarian are found not to be free and clear of infectious and contagious diseases, such livestock shall be:

(1) Disposed of by the owner or possessor either by: (A) Sale at a public market for immediate slaughter; (B) delivery at a licensed disposal plant; or (C) return to place of origin; or

(2) held by the owner or possessor thereof under quarantine of and subject to the orders and rules and regulations of the animal health commissioner.

History: L. 1905, ch. 495, § 27; L. 1909, ch. 166, § 1; R.S. 1923, 47-607; L. 1945, ch. 229, § 1; L. 1947, ch. 301, § 1; L. 1949, ch. 294, § 1; L. 1951, ch. 315, § 1; L. 1965, ch. 332, § 1; L. 1977, ch. 304, § 19; L. 1993, ch. 143, § 10; L. 1994, ch. 79, § 3; L. 2012, ch. 140, § 32; July 1.



47-607a Transportation of uninspected animals into state; special permit may be required to cross state line.

47-607a. Transportation of uninspected animals into state; special permit may be required to cross state line. When the animal health commissioner of this state determines that a special permit is required to move any or all kinds or species of livestock into or through the state of Kansas, the animal health commissioner may declare that no person or persons, firm, corporation, railway, aerial or motor transportation company, or individual owner of a truck, or the agents thereof, shall ship, trail, permit to cross the state line or in any manner transport any class of livestock into the state of Kansas from any other area, state or states designated by the animal health commissioner, without first obtaining a special permit, by wire, letter or telephone, from the animal health commissioner at Topeka, Kansas. Such special permit or the authorized permit number of such special permit shall accompany such shipment of livestock into the state of Kansas.

History: L. 1947, ch. 301, § 2; L. 1951, ch. 315, § 2; L. 1989, ch. 156, § 13; L. 2012, ch. 140, § 33; July 1.



47-607c Same; penalties for violations.

47-607c. Same; penalties for violations. Any person or persons violating or failing to comply with the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or by imprisonment in the county jail not less than thirty (30) days nor more than one (1) year, or by both such fine and imprisonment.

History: L. 1947, ch. 301, § 4; L. 1965, ch. 332, § 2; June 30.



47-607d Same; rules and regulations.

47-607d. Same; rules and regulations. The animal health commissioner may adopt such rules and regulations as necessary to carry out the purposes of this act.

History: L. 1951, ch. 315, § 3; L. 1989, ch. 156, § 14; L. 2012, ch. 140, § 34; July 1.



47-608 Animal health commissioner to cooperate with federal officers.

47-608. Animal health commissioner to cooperate with federal officers. The animal health commissioner is hereby authorized and directed to cooperate with the secretary of agriculture of the United States or any officer or authority of the general government, in the suppression and extirpation of contagious diseases among domestic animals and in the enforcement and execution of all acts of congress to prevent the importation and exportation of diseased animals and the spread of infectious or contagious diseases among domestic animals.

History: L. 1905, ch. 495, § 31; R.S. 1923, 47-608; L. 1989, ch. 156, § 15; L. 2012, ch. 140, § 35; July 1.



47-610 State quarantine, sanitary and other regulations; veterinarian; compensation.

47-610. State quarantine, sanitary and other regulations; veterinarian; compensation. The state animal health commissioner is hereby directed to protect the health of domestic animals of the state from all contagious or infectious diseases and for this purpose is hereby authorized and empowered to establish, maintain and enforce such quarantine, sanitary and other regulations as necessary. If the animal health commissioner requires the assistance of technical knowledge, experience or skill to carry out the duties of the animal health commissioner, the animal health commissioner may command the services of any competent veterinarian or may call upon the dean of the college of veterinary medicine, Kansas state university at Manhattan, Kansas, for that purpose. In case the dean of the college of veterinary medicine, Kansas state university is called, the dean shall receive actual and necessary expenses in the performance of such duties as full compensation for such services. If any other veterinarian is employed, such veterinarian shall receive such actual and necessary expenses and reasonable compensation for such services.

History: L. 1911, ch. 312, § 1; R.S. 1923, 47-610; L. 1947, ch. 302, § 1; L. 1989, ch. 156, § 16; L. 2012, ch. 140, § 36; July 1.



47-611 Quarantine and other regulations; notice of quarantine; proclamation by governor; enforcement; direction by governor; assistance of any state agency.

47-611. Quarantine and other regulations; notice of quarantine; proclamation by governor; enforcement; direction by governor; assistance of any state agency. (a) When the animal health commissioner determines that a quarantine and other regulations are necessary to prevent the spread among domestic animals of any contagious or infectious disease, the commissioner shall notify the governor of such determination, and the governor shall issue a proclamation announcing the boundary of such quarantine and the orders and rules and regulations prescribed by the commissioner. Such proclamation shall be published in the Kansas register, except that the commissioner, if the area affected by the quarantine is limited in extent, may dispense with the proclamation of the governor and give such notice as the commissioner shall deem sufficient to make the quarantine effective.

(b) Upon a determination by the governor that a quarantine or other regulations are necessary to prevent the spread among domestic animals of any contagious or infectious disease, the governor shall direct the commissioner to establish a quarantine pursuant to this section.

(c) The governor may require and direct the cooperation and assistance of any state agency in enforcing such quarantine or other regulations pursuant to subsection (a) or (b).

(d) The commissioner shall establish such quarantine immediately and shall give and enforce such directions, rules and regulations as to separating, isolating, handling and treating, feeding and caring for such diseased animals, animals exposed to the disease and animals within the quarantine which have not been immediately exposed, as the commissioner deems necessary to prevent those classes of animals from coming into contact with one another.

(e) The animal health commissioner or the commissioner's designee is hereby authorized and empowered to enter any grounds and premises to carry out the provisions of this act.

History: L. 1911, ch. 312, § 2; R.S. 1923, 47-611; L. 1981, ch. 324, § 15; L. 1989, ch. 156, § 17; L. 2001, ch. 163, § 1; L. 2012, ch. 140, § 37; July 1.



47-612 Delivery of animals into quarantine; payment of fees, costs and expenses; sale.

47-612. Delivery of animals into quarantine; payment of fees, costs and expenses; sale. Whenever the animal health commissioner determines that certain animals within the state are capable of communicating infectious or contagious disease, the commissioner may issue an order to the sheriff of the county or to any agent, inspector or authorized representative of the animal health commissioner in which such animals are found, commanding such individuals to take into custody and keep such animals subject to such quarantine regulations as the animal health commissioner may prescribe, until such time as the commissioner directs such person to deliver such animals to their owner or owners or to the agent of the owner or owners. Before any animals are delivered, the owner of such animals shall pay to the animal health commissioner all the fees, costs and expenses of taking, detaining and holding and caring for the animals. In case such fees, costs and expenses are not paid at the time fixed by the animal health commissioner, the officer having custody of such animals shall advertise, in the same manner as provided by law in case of sale of personal property on execution, that the officer will sell such animals or such portion of such animals as may be necessary to pay such fees, costs and expenses, together with the costs and expenses of such sale. At the time and place advertised the officer shall sell as many of the animals as may be necessary to pay for such fees, costs and expenses and the costs and expenses of such sale. Upon such sale the officer shall without delay pay to the owner any amount received in excess of the fees, costs and expenses, including, but not limited to, legal fees of such officer. Any officer performing any of the duties directed in this section or any other section of this act shall receive the same compensation for such services as is prescribed by law for similar services. In case such fees, costs and expenses cannot be collected by sale of such animals, such fees, costs and expenses shall be paid by the state of Kansas unless payment or indemnity for the costs of taking into custody, keeping and selling such animals may be obtained from the United States government.

History: L. 1911, ch. 312, § 3; R.S. 1923, 47-612; L. 1989, ch. 156, § 18; L. 2005, ch. 165, § 1; L. 2012, ch. 140, § 38; July 1.



47-613 Quarantine duties of sheriff.

47-613. Quarantine duties of sheriff. The sheriff to whom the existence of any contagious or infectious disease of domestic animals is reported shall proceed without delay to the place where such domestic animal or animals are and examine the same, and shall report immediately the result of such examination to the animal health commissioner.  The sheriff shall enforce such temporary quarantine regulations as the animal health commissioner may direct to prevent the spread of such disease, until the animal health commissioner provides and orders suitable permanent quarantine rules and regulations.  No sheriff who takes or detains such animals under the provisions of this act shall be liable to the owner or owners of such animals for any damages by reason of such taking or detention or by reason of the performance of any other duties directed by law.

History: L. 1911, ch. 312, § 4; R.S. 1923, 47-613; L. 1989, ch. 156, § 19; L. 2012, ch. 140, § 39; July 1.



47-614 Killing unconfined, diseased or exposed animals.

47-614. Killing unconfined, diseased or exposed animals. When in the opinion of the commissioner it shall be necessary to prevent the spread of any contagious or infectious diseases among the domestic animals of this state, to destroy animals affected with or which have been exposed to any such disease, or which are unconfined in violation of any quarantine order, he shall determine what animals shall be killed and cause the same to be killed and the carcasses disposed of as in his judgment will best protect the health of the domestic animals of the locality.

History: L. 1911, ch. 312, § 5; R.S. 1923, 47-614; L. 1947, ch. 303, § 1; April 15.



47-615 Killing of condemned animals; inventory and appraisal; duties of commissioner; payment or indemnity to owner.

47-615. Killing of condemned animals; inventory and appraisal; duties of commissioner; payment or indemnity to owner. Whenever the commissioner directs the killing or disposition of any domestic animal or animals, except dogs, it shall be the duty of the commissioner and the owner of the condemned animals, to appraise the animal or animals to be killed or disposed. The commissioner shall make an inventory of the animal or animals condemned, and in fixing the value of such animal or animals, the commissioner shall be governed by the value of such animal or animals at the time of the first appearance of the disease. The state of Kansas shall pay to the owner the amount to which the owner is entitled as determined by the commissioner as provided by this section unless payment or indemnity for such domestic animal may be obtained from the United States government.

History: L. 1911, ch. 312, § 6; L. 1915, ch. 348, § 1; R.S. 1923, 47-615; L. 1947, ch. 303, § 4; L. 2005, ch. 165, § 2; Apr. 21.



47-616 Same; right of indemnity.

47-616. Same; right of indemnity. When any animal or animals are killed under the provisions of this act by order of the commissioner, the owner of such animal or animals shall be paid for such animal or animals such proportion of the appraised value as fixed by the appraisement as provided by law.  The right of indemnity on account of animals killed by order of the commissioner under the provisions of this act shall not extend to:  (a) Animals killed on account of rabies; (b) the owner of animals which have been brought into the state in a diseased condition, or from a state, country, territory or district in which the disease with which the animal is infected or to which it has been exposed exists; (c) any animal which has been brought into the state in violation of any law or quarantine regulations thereof, or the owner of which has violated any of the provisions of this act or disregarded any rule and regulation or order of the animal health commissioner; (d) any animal which came into the possession of the claimant with the claimant's knowledge that such animal was diseased or was suspected of being diseased or of having been exposed to any contagious or infectious disease; or (e) any animal belonging to the United States.

History: L. 1911, ch. 312, § 7; R.S. 1923, 47-616; L. 1989, ch. 156, § 20; L. 2012, ch. 140, § 40; July 1.



47-617 Animals killed by order of commissioner; certificate; payment or indemnity to owner; specific disease procedures.

47-617. Animals killed by order of commissioner; certificate; payment or indemnity to owner; specific disease procedures. When any domestic animal, other than dogs and animals affected with foot-and-mouth disease, is killed by order of the commissioner, the commissioner shall issue to the owner of the animal or animals the certificate showing the number and kind of animals killed, and the amount to which the holder is entitled. The state of Kansas shall pay to the owner the amount to which the owner is entitled as determined by the commissioner as provided by this section unless payment or indemnity for such domestic animal may be obtained from the United States government. In case of animals killed or disposed of that are exposed to or afflicted with the foot-and-mouth disease, the appraisement shall be conducted in accordance with the applicable rules and regulations of an applicable livestock indemnity program of the United States government. The state of Kansas shall pay all its expenses incurred in that behalf, and shall pay all its employees necessarily employed therein.

History: L. 1911, ch. 312, § 8; L. 1915, ch. 348, § 2; R.S. 1923, 47-617; L. 1947, ch. 303, § 5; L. 2001, ch. 163, § 2; L. 2005, ch. 165, § 3; Apr. 21.



47-618 Execution of orders of commissioner; fees of officers; arrests; prosecutions.

47-618. Execution of orders of commissioner; fees of officers; arrests; prosecutions. The animal health commissioner shall have power to call upon any sheriff, undersheriff or deputy sheriff to execute the commissioner's orders. Such officers shall obey the orders of the commissioner and for performing such services shall receive mileage and fees as is now provided for service in process in civil actions. For killing and disposing of diseased animals, in accordance with the rules prescribed by the animal health commissioner, such officers shall receive the following fees: (1) For the first animal, not to exceed $5; (2) for each additional animal, not to exceed $2; but in no case shall the amount exceed the actual cost of doing such work. Such fees shall be paid by the board of county commissioners of the county in which the services are rendered. Any such officer may arrest on view and take before any judge of a court of competent jurisdiction of the county any person found violating the provisions of this act, and such officer shall immediately notify the county or district attorney of such arrest, and such county or district attorney shall prosecute the person so offending according to law.

History: L. 1911, ch. 312, § 9; R.S. 1923, 47-618; L. 1974, ch. 446, § 19; L. 2012, ch. 140, § 41; July 1.



47-619 Animal health commissioner; stockyard duties.

47-619.  Animal health commissioner; stockyard duties. It shall be the duty of the animal health commissioner or the commissioner's designee to work in conjunction with the United States government authorities to prohibit and prevent any stock affected with any contagious or infectious disease to be driven or shipped out of any such stockyards except to some licensed rendering establishment.

History: L. 1911, ch. 312, § 10; R.S. 1923, 47-619; L. 1947, ch. 302, § 2; L. 1989, ch. 156, § 21; L. 2012, ch. 140, § 42; L. 2013, ch. 90, § 4; July 1.



47-620 Prohibiting entrance of stock from other states where disease has become epidemic.

47-620. Prohibiting entrance of stock from other states where disease has become epidemic. Whenever the state animal health commissioner has good reason to believe that any contagious or infectious disease has become epidemic in certain localities in other states, territories or countries, or that there are conditions which render domestic animals from such infected districts liable to convey such disease, the animal health commissioner shall publish an order prohibiting the entrance of any livestock of the kind diseased into the state from such infected district.

History: L. 1911, ch. 312, § 11; R.S. 1923, 47-620; L. 1989, ch. 156, § 22; L. 2012, ch. 140, § 43; July 1.



47-622 Report of diseases to animal health commissioner.

47-622. Report of diseases to animal health commissioner. It shall be the duty of the owner or person in charge of any domestic animal or animals who discovers, or has reason to believe that any domestic animal owned by such person or in such person's charge or keeping is affected with any contagious or infectious disease, to immediately report such fact or belief to the animal health commissioner. It shall be the duty of any person who discovers the existence of any such contagious or infectious disease among the domestic animals of any person to immediately report this information to the animal health commissioner.

History: L. 1911, ch. 312, § 13; R.S. 1923, 47-622; L. 1989, ch. 156, § 23; L. 2012, ch. 140, § 44; July 1.



47-624 Unlawful acts; civil penalties.

47-624. Unlawful acts; civil penalties. (a) In addition to any other penalty provided by law, any person who has in such person's possession any domestic animal affected with any contagious or infectious disease, knowing such animal to be so affected, may incur a civil penalty imposed under subsection (b) [(c)] if such person:

(1) Permits such animal to run at large;

(2) keeps such animal where other domestic animals, not affected with or previously exposed to such disease, may be exposed to such contagious or infectious disease;

(3) sells, ships, drives, trades or gives away such diseased and infected animal or animals which have been exposed to such infection or contagion, except by sale, trade or gift to a regularly licensed disposal plant; or

(4) moves or drives any domestic animal in violation of the rules and regulations, directions or orders establishing and regulating quarantine.

(b) Any owner of any domestic animal which has been affected with or exposed to any contagious or infectious disease may dispose of the same after such owner obtains from the animal health commissioner a bill of health for such animal.

(c) Any duly authorized agent of the commissioner, upon a finding that any person, or agent or employee thereof, has violated any of the provisions of subsection (a), may impose a civil penalty upon such person as provided in this section. Such penalty shall be an amount not less than $250 nor more than $1,000 for each such violation and in the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(d) No civil penalty shall be imposed pursuant to this section except upon the written order of the duly authorized agent of the commissioner to the person who committed the violation. Such order shall state the violation, the penalty to be imposed and the right of the person to appeal to the commissioner. Any such person, within 20 days after notification, may make written request to the commissioner for a hearing in accordance with the provisions of the Kansas administrative procedure act. The commissioner shall affirm, reverse or modify the order and shall specify the reasons therefor.

(e) Any person aggrieved by an order of the commissioner made under this section may appeal such order to the district court in the manner provided by the Kansas judicial review act.

(f) Any civil penalty recovered pursuant to the provisions of this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1911, ch. 312, § 15; R.S. 1923, 47-624; L. 1943, ch. 199, § 3; L. 1989, ch. 156, § 24; L. 1992, ch. 100, § 2; L. 2001, ch. 5, § 163; L. 2010, ch. 17, § 85; L. 2012, ch. 140, § 45; July 1.



47-626 Employees and materials for enforcement of act.

47-626. Employees and materials for enforcement of act. The state animal health commissioner may employ such persons and purchase such supplies, appliances and materials as may be necessary to carry into full effect all the orders given by the animal health commissioner as provided by law. No labor shall be employed and no material or supplies purchased by the animal health commissioner except such additional labor, material and supplies as may be necessary to carry into effect the quarantine and other regulations prescribed by the commissioner. The director of accounts and reports shall draw warrants upon the treasurer of state for the necessary amount upon vouchers properly verified by the person performing such labor or furnishing such material and approved by the animal health commissioner.

History: R.S. 1923, 47-626; L. 1989, ch. 156, § 25; L. 2012, ch. 140, § 46; July 1.



47-627 Treatment for itch or mange; order of commissioner.

47-627. Treatment for itch or mange; order of commissioner. If the animal health commissioner finds the disease known as the itch or mange existing among domestic animals, the animal health commissioner shall order all animals so affected to be properly treated as the commissioner deems necessary.

History: L. 1911, ch. 312, § 18; R.S. 1923, 47-627; L. 1989, ch. 156, § 26; L. 2012, ch. 140, § 47; July 1.



47-629 Injection of virulent hog-cholera virus into hogs without permit unlawful; permit issued, when.

47-629. Injection of virulent hog-cholera virus into hogs without permit unlawful; permit issued, when. It shall be unlawful for any person to inject any virulent hog cholera virus into any hog in the state of Kansas unless such person first obtains a permit from the animal health commissioner authorizing such injection. A permit to inject virulent hog cholera virus may be issued by the animal health commissioner upon application to the animal health commissioner upon a form provided by the animal health commissioner. Such permit shall be issued only to persons who are sufficiently informed as to qualify to safely handle and use such virus. Such permit shall state the conditions, limitations and regulations as the animal health commissioner deems necessary for the protection of the health of the domestic animals of this state from infectious or contagious diseases. Such permit shall be issued for a definite period which duration shall be fixed by the animal health commissioner as the animal health commissioner deems necessary to prevent the spread of infectious or contagious diseases. The permit holder shall comply with the requirements of such permit.

History: L. 1911, ch. 312, § 20; R.S. 1923, 47-629; L. 1951, ch. 316, § 2; L. 1961, ch. 255, § 1; L. 1989, ch. 156, § 27; L. 2012, ch. 140, § 48; July 1.



47-629a Sale of virulent hog-cholera virus by unauthorized vendors unlawful.

47-629a. Sale of virulent hog-cholera virus by unauthorized vendors unlawful. It shall be unlawful for any person to sell or offer for sale virulent hog cholera virus to another unless the vendor is: (1) A manufacturer thereof; or (2) a distributor of veterinarian supplies, authorized by the animal health commissioner to handle and sell such virus; or (3) a veterinarian licensed under the Kansas veterinary practice act.

History: L. 1961, ch. 255, § 2; L. 1989, ch. 156, § 28; L. 2012, ch. 140, § 49; July 1.



47-629b Sale of virulent hog-cholera virus to unauthorized purchasers unlawful.

47-629b. Sale of virulent hog-cholera virus to unauthorized purchasers unlawful. It shall be unlawful for any person to sell or offer for sale any virulent hog cholera virus to another unless the purchaser is: (1) A holder of a permit from the animal health commissioner, currently in effect, authorizing such person to inject virulent hog cholera virus; or (2) a distributor of veterinarian supplies authorized by the animal health commissioner to handle and sell such virus.

History: L. 1961, ch. 255, § 3; L. 1989, ch. 156, § 29; L. 2012, ch. 140, § 50; July 1.



47-629c Penalty for violating 47-629 to 47-629b.

47-629c. Penalty for violating 47-629 to 47-629b. Any person who violates any provision of this act, or any provision of a permit to inject virulent hog cholera virus issued by the animal health commissioner, and any person who fails to comply with any provision of this act or any provision of such a permit, shall be guilty of a misdemeanor and upon conviction shall be fined not less than $25 or more than $500 or shall be imprisoned in the county jail for not more than six months, or both.

History: L. 1961, ch. 255, § 4; L. 1989, ch. 156, § 30; L. 2012, ch. 140, § 51; July 1.



47-631 Rules for tuberculin test.

47-631. Rules for tuberculin test. (a) The animal health commissioner, whenever the animal health commissioner deems it necessary, shall formulate and announce the rules under which the tuberculin test for tuberculosis in domestic animals shall be applied. For all proceedings pursuant to such application:

(1) No tuberculin shall be used other than that furnished by the United States government;

(2) no person other than one indicated for that purpose by the animal health commissioner shall inject any tuberculin into any animal in this state; and

(3) all charts giving the temperature and conditions existing at the time the animal was tested, accompanied by a history and description of the animal, shall be submitted, immediately after the test is made, to the state animal health commissioner. The animal health commissioner shall then render a decision thereon, which shall be final and shall be recorded in the office of the animal health commissioner.

(b) The state animal health commissioner shall immediately apply the quarantine and other regulations issued under the provisions of this act to animals found infected with tuberculosis.

History: L. 1911, ch. 312, § 22; L. 1915, ch. 351, § 1; L. 1919, ch. 225, § 1; R.S. 1923, 47-631; L. 1989, ch. 156, § 31; L. 2012, ch. 140, § 52; July 1.



47-632 Animals affected with tuberculosis; condemning of animal and quarantine of herd; sale of animal; payment to owner.

47-632. Animals affected with tuberculosis; condemning of animal and quarantine of herd; sale of animal; payment to owner. Whenever the animal health commissioner determines that any domestic animal is affected with tuberculosis, the commissioner shall immediately condemn such animal and quarantine the herd in which it is found. Whereupon, the owner shall sell such diseased animal for immediate slaughter under state or federal inspection, subject to a post-mortem examination under the direction of the animal health commissioner. Such owner shall be indemnified by the state animal health commissioner, from funds appropriated therefor, in an amount equal to $100 for each condemned grade bovine animal and $200 for each registered bovine animal.

History: L. 1911, ch. 312, § 23; R.S. 1923, 47-632; L. 1945, ch. 230, § 1; L. 1969, ch. 259, § 1; L. 1978, ch. 206, § 1; L. 2012, ch. 140, § 53; July 1.



47-632a Same; commissioner not required to examine records.

47-632a. Same; commissioner not required to examine records. The animal health commissioner shall not be required to examine the records in the county where condemned animals are situated to determine names and rights of lien claimants or mortgagees.

History: L. 1945, ch. 230, § 2; L. 1989, ch. 156, § 32; L. 2012, ch. 140, § 54; July 1.



47-633a Same; condemnation of herd; payment for animals condemned; appraisal animals.

47-633a. Same; condemnation of herd; payment for animals condemned; appraisal animals. The animal health commissioner may order the condemnation of an entire herd of domestic animals when tuberculosis of any animal within such herd has been diagnosed. In such event, the animal health commissioner shall indemnify the owner of such herd in an amount not to exceed 50% of the difference between the salvage value and the appraised value of the animals in the condemned herd. Such payment by the commissioner shall be from funds appropriated therefor, but in no event shall such payment exceed the sum of $400 per head for registered bovine animals, the sum of $200 per head for grade bovine animals. Such compensation shall not be paid, and the premises from which the herd was taken shall not be restocked, until such premises have been cleaned and disinfected and have been inspected and approved by the animal health commissioner, or the commissioner's authorized representative. Appraisals of animals condemned shall be made by the animal health commissioner, or the commissioner's authorized representative, and by the owner. If such appraisers cannot agree, a disinterested third party, who has knowledge of livestock values in such locality, shall be selected as an arbitrator by the commissioner and the owner, at the expense of the owner. The determination of values by such arbitrator shall be final.

History: L. 1969, ch. 259, § 2; L. 1978, ch. 206, § 2; L. 2012, ch. 140, § 55; July 1.



47-634 Disinfection of premises; costs.

47-634. Disinfection of premises; costs. The disinfection of the premises where a diseased animal or animals coming within the provisions of this act have been kept shall be under the supervision of the animal health commissioner, or the designee of the animal health commissioner.  The animal health commissioner shall designate the materials to be used and the method of their application. The cost of such material together with the necessary labor of disinfecting shall be paid by the owner of such animals.  Except for disinfection, the premises shall be kept in quarantine until such time as the animal health commissioner may determine.

History: L. 1911, ch. 312, § 25; R.S. 1923, 47-634; L. 1989, ch. 156, § 33; L. 2012, ch. 140, § 56; July 1.



47-635 Construction of 47-610 to 47-635.

47-635. Construction of 47-610 to 47-635. The provisions of this act shall include all contagious or infectious diseases among all kinds of domestic animals, including, but not limited to, horses, mules, asses, cattle, sheep, goats, llamas, swine, dogs, cats, poultry, birds, nonhuman primates, ferrets, domesticated deer, as defined in K.S.A. 47-1001, and amendments thereto, all creatures of the ratite family, including, but not limited to, ostriches, emus and rheas and exotic animals as defined by rules and regulations in 9 C.F.R. § 1.1, pursuant to 7 U.S.C. § 2131 et seq. The state animal health commissioner is given the same power over any domestic animal afflicted with rabies as is conferred upon the animal health commissioner in relation to other diseases of domestic animals.

History: L. 1911, ch. 312, § 26; R.S. 1923, 47-635; L. 1989, ch. 156, § 34; L. 1993, ch. 143, § 11; L. 1994, ch. 79, § 4; L. 1996, ch. 90, § 7; L. 1999, ch. 24, § 1; L. 2012, ch. 140, § 57; July 1.



47-645 Liability of owner of dog for damages.

47-645. Liability of owner of dog for damages. If any dog shall kill, wound or worry any domestic animal the owners of such dog shall be liable to the owner of such animal for all damages that may be sustained, thereby to be recovered by the parties so injured before any court having competent jurisdiction.

History: G.S. 1868, ch. 105, § 44; L. 1911, ch. 313, § 1; May 22; R.S. 1923, 47-645.



47-646 Killing dog lawful, when.

47-646. Killing dog lawful, when. It shall be lawful for any person at any time to kill any dog which may be found injuring or attempting to injure any livestock as defined in K.S.A. 47-1001, and amendments thereto.

History: G.S. 1868, ch. 105, § 45; R.S. 1923, 47-646; L. 1947, ch. 303, § 2; L. 1996, ch. 90, § 8; July 1.



47-646a Same; unconfined dogs in violation of quarantine.

47-646a. Same; unconfined dogs in violation of quarantine. It shall be lawful for any authorized representative of the animal health commissioner, any sheriff, any city marshal or any law enforcement officer at any time to kill any dog which may be found unconfined in violation of any rabies quarantine or other quarantine order issued by the state animal health commissioner or issued by the secretary of health and environment.

History: L. 1947, ch. 303, § 3; L. 1975, ch. 462, § 56; L. 1989, ch. 156, § 35; L. 2012, ch. 140, § 58; July 1.



47-653a Sale or use of hog cholera vaccines unlawful, when.

47-653a. Sale or use of hog cholera vaccines unlawful, when. It shall be unlawful for any person to sell or to use hog cholera vaccines in the state of Kansas unless the hog cholera vaccine is first approved by the state animal health commissioner.

History: L. 1968, ch. 179, § 1; L. 1989, ch. 156, § 39; L. 2012, ch. 140, § 62; July 1.



47-653b Same; rules and regulations of animal health commissioner.

47-653b. Same; rules and regulations of animal health commissioner. The state animal health commissioner is hereby authorized and empowered to adopt rules and regulations designating which hog cholera vaccines may be sold or used in this state.

History: L. 1968, ch. 179, § 2; L. 1989, ch. 156, § 40; L. 2012, ch. 140, § 63; July 1.



47-653c Unlawful use of hog cholera vaccines; penalty for violation.

47-653c. Unlawful use of hog cholera vaccines; penalty for violation. Any person who shall violate any provision of this act or regulations adopted in accordance therewith shall be deemed guilty of a misdemeanor and upon conviction shall be punished as prescribed by K.S.A. 2015 Supp. 21-6602, and amendments thereto.

History: L. 1968, ch. 179, § 3; L. 1974, ch. 224, §1; L. 2011, ch. 30, § 195; July 1.



47-657 Rules for approved tests for brucellosis; quarantine and other regulations.

47-657. Rules for approved tests for brucellosis; quarantine and other regulations. (a) The state animal health commissioner, whenever the commissioner deems it necessary, shall formulate and announce the rules under which approved test for brucellosis in cattle shall be applied and for all proceedings subsequent to such application:

(1) No person or laboratory other than those indicated for that purpose by the animal health commissioner shall test cattle for brucellosis;

(2) all charts showing result of test and conditions existing at the time of test, together with a history and description of cattle, shall be submitted to the animal health commissioner immediately upon completion of test and the animal health commissioner shall render an opinion thereon. Such decision shall be final and shall be recorded in the office of the animal health commissioner.

(b) The animal health commissioner may at once apply the quarantine and other regulations issued under the provisions of law to animals found infected with brucellosis.

History: L. 1939, ch. 225, § 1; L. 1989, ch. 156, § 48; L. 2012, ch. 140, § 71; July 1.



47-658a Brucellosis; identification of reactor animals.

47-658a. Brucellosis; identification of reactor animals. Whenever the state animal health commissioner determines that any domestic animal is affected with brucellosis, the animal health commissioner or the authorized representative of the animal health commissioner, may proceed at once to identify such reactor animal by causing such reactor animal to be branded with the letter "B" on the left jaw by hot iron. The animal health commissioner may approve the use of other methods for the identification of brucellosis reactors.

History: L. 1951, ch. 320, § 1; L. 1972, ch. 200, § 1; L. 2012, ch. 140, § 72; July 1.



47-658b Same; sale of reactor animals; shipping permit.

47-658b. Same; sale of reactor animals; shipping permit. Any animal determined to be a reactor animal to brucellosis shall be sold for slaughter within 15 days after being properly identified. Such animal being shipped to be sold for slaughter shall be accompanied by an official shipping permit issued by the animal health commissioner or the authorized representative of the animal health commissioner. Under unusual circumstances, the animal health commissioner may extend the period for sale for slaughter up to a maximum of an additional 30 days following the proper identification of such reactor.

History: L. 1972, ch. 200, § 2; L. 2012, ch. 140, § 73; July 1.



47-660 Right of entry to inspect and examine, when.

47-660. Right of entry to inspect and examine, when. The secretary of agriculture of the United States, authorized officers of the bureau of animal industry of such department, the state animal health commissioner of Kansas and the authorized deputies of such officials shall have free access to enter upon the premises of any and all persons who own or are in possession of domestic animals and free access to inspect and examine all such domestic animals which are:

(a) Affected with any infectious or contagious disease;

(b) suspected or reported to be affected with any infectious or contagious disease;

(c) located within any area which has been designated as a tuberculosis modified accredited area or brucellosis modified accredited area by the secretary of agriculture of the United States, or by an officer or authority under the United States department of agriculture, animal plant health inspection service, veterinary services or by the state animal health commissioner;

(d) within a herd that has been designated as accredited tuberculosis free or accredited brucellosis free; or

(e) located upon the premises of an owner who has a herd of domestic animals which has been accredited as tuberculosis free or brucellosis free.

History: L. 1947, ch. 300, § 1; L. 1989, ch. 156, § 49; L. 2012, ch. 140, § 74; July 1.



47-661 Same; duty of persons to assist officials; notice.

47-661. Same; duty of persons to assist officials; notice. Any person who owns or is in possession of any domestic animals, who has been notified by any authorized officer or officers, or their authorized deputies, that such animals are to be tested for tuberculosis or other infectious or contagious disease, shall assemble, or cause to be assembled, all such animals, and it shall be the duty of said owner or possessor to assist such official in the testing and identifying of all such animals and to assist such official in the further identifying of all animals which react positively to the tests administered.

History: L. 1947, ch. 300, § 2; April 10.



47-662 Same; penalty for violating act.

47-662. Same; penalty for violating act. Any person, who owns or is in possession of domestic animals, who shall refuse to allow any authorized officer or officers or their authorized deputies to examine such domestic animals for any infectious or contagious disease, or who shall hinder or obstruct any authorized official or his authorized deputy in any examination of or in an attempt to examine such domestic animals, or who shall violate any provision in this act or who shall fail or refuse to perform any act or duty imposed upon him under the provisions of this act, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum not less than $100 nor more than $500.

History: L. 1947, ch. 300, § 3; April 10.



47-663 Sale of cattle as tuberculosis tested unlawful.

47-663. Sale of cattle as tuberculosis tested unlawful. It shall be unlawful for any person to sell cattle as tuberculosis tested, or as clean, or as free from tuberculosis, or such equivalents, unless such animals have been tested and found negative to be tuberculin tested within a thirty (30) day period immediately preceding the sale:Provided, This section shall not apply to sales of cattle from an accredited tuberculin free herd.

History: L. 1949, ch. 296, § 1; April 4.



47-664 Same; sale as brucellosis or Bang's tested.

47-664. Same; sale as brucellosis or Bang's tested. It shall be unlawful for any person to sell any cattle as brucellosis tested, or as Bang's tested, or as clean, or as free from brucellosis, or any equivalent, unless such animals have been tested and found negative to brucellosis within a period of thirty (30) days immediately preceding the sale: Provided, This shall not apply to cattle sold from an accredited brucellosis free herd.

History: L. 1949, ch. 296, § 2; April 4.



47-665 Same; penalty.

47-665. Same; penalty. Any person who violates or fails to comply with the provisions of this act shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500), or by imprisonment for not more than one (1) year in the county jail, or by both such fine and imprisonment.

History: L. 1949, ch. 296, § 3; April 4.



47-673 Pseudorabies infected herd of swine; duties of animal health commissioner; indemnity; rules and regulations.

47-673. Pseudorabies infected herd of swine; duties of animal health commissioner; indemnity; rules and regulations. (a) The animal health commissioner is hereby authorized to take control of any pseudorabies infected herd of swine from the owner.  A pseudorabies infected herd of swine is a herd that has been determined to be infected with pseudorabies virus by official pseudorabies testing procedures conducted at approved veterinary diagnostic laboratories from adequate samples collected from the herd by an accredited veterinarian.

(b) For any such herd, the animal health commissioner shall develop and monitor a mandatory infected herd plan to eradicate the virus from the owner's premises.  If, in the opinion of the animal health commissioner, sufficient progress toward pseudorabies free status, as defined in the state-federal-industry pseudorabies eradication program as in effect on the effective date of this act, is not being made, the animal health commissioner shall order the depopulation of such herd.

(c) Whenever any swine are depopulated under provisions of this act by order of the animal health commissioner, the owner of such swine shall be paid for such swine in an amount determined by the animal health commissioner from funds appropriated for such purpose by the legislature.

(d) The animal health commissioner may adopt rules and regulations as necessary to carry out the purposes of this act.

History: L. 1997, ch. 58, § 1; L. 2012, ch. 140, § 78; July 1.



47-674 Program for registering premises where animals located; voluntary premises registration and animal identification and tracking system; development and implementation by animal health commissioner.

47-674. Program for registering premises where animals located; voluntary premises registration and animal identification and tracking system; development and implementation by animal health commissioner. (a) The animal health commissioner is authorized to cooperate with the United States department of agriculture, other state governmental officials, tribal officials and representatives of private industry, and subject to the provisions of subsection (d), to promulgate rules and regulations, to define premises where animals are located and to develop and implement a voluntary premises registration and animal identification and tracking system for Kansas.

(b) In the development of such system, the animal health commissioner shall ensure that:

(1) The requirements are consistent with the federal program and with the United States animal identification plan;

(2) the costs and paperwork requirements are minimized for the registrant and the state; and

(3) the program is not duplicative of or in conflict with proposed federal requirements.

(c) The animal health commissioner is authorized to prepare for the implementation of a premises registration program for Kansas prior to implementation of a national animal identification or premises registration system. Such acts in preparation shall include, but not be limited to, public hearings, educational meetings, development of proposed rules and regulations and cooperative development with the department of agriculture of a proposal regarding infrastructure necessary for such implementation.

(d) If the United States department of agriculture issues proposed or final uniform methods and rules or regulations for the implementation of a voluntary national animal identification and tracking system or premises registration system, or the congress of the United States enacts requirements for a voluntary national animal identification and tracking system or premises registration system, the animal health commissioner is authorized to promulgate such rules and regulations as may be reasonably necessary to implement voluntary premises registration and the national animal identification and tracking system to the extent authorized by federal requirements.

(e) Subject to appropriations therefor, the animal health commissioner is authorized to hire, in accordance with the civil service act, not more than two employees for the purpose of carrying out the provisions of this section.

(f) The animal health commissioner is authorized to enter into agreements with federal agencies or officials, other state agencies or officials, tribal officials or the owner of animals or such owner's authorized agent to coordinate efforts and share records and data systems pursuant to law to maximize the efficiency and effectiveness of this section.

(g) Any data or records provided or obtained pursuant to this section to an official of the Kansas department of agriculture division of animal health shall be considered confidential by the Kansas department of agriculture division of animal health and shall not be disclosed to the public. The provisions of subsection (b) of K.S.A. 45-229, and amendments thereto, shall not apply to the provisions of this subsection.

(h) Any federal financial aid or assistance, grants, gifts, bequests, money or aid of any kind for premises registration or animal identification and tracking in Kansas, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the premises registration and animal identification fund, which fund is hereby created. All expenditures from such fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the animal health commissioner or by a person designated by the animal health commissioner and shall be used solely for the administration of the voluntary premises registration or animal identification and tracking system.

(i) The animal health commissioner shall form study groups representing the various animal species to be affected by the provisions of this section. Each such study group shall include representatives for each such specie selected by the  animal health commissioner and shall include assistance from the secretary of agriculture or the secretary's designees. Each such study group shall make recommendations to the animal health commissioner regarding the development of premises registration, animal identification and tracking for purposes of such systems, appropriations and fees necessary in administration of the program, enforcement provisions necessary in administration of the program and other issues related to the administration of the program.

History: L. 2004, ch. 116, § 1; L. 2005, ch. 165, § 4; L. 2012, ch. 140, § 79; July 1.






Article 8 REGISTRATION OF VETERINARIANS

47-814 Purpose of act.

47-814. Purpose of act. In order to promote the public health, safety and welfare, the legislature hereby declares that the practice of veterinary medicine is a privilege granted to persons possessed of the personal and professional qualifications specified in this act.

History: L. 1969, ch. 261, § 1; L. 1993, ch. 129, § 1; July 1.



47-815 Short title.

47-815. Short title. K.S.A. 47-814 through 47-854 and K.S.A. 2015 Supp. 47-855 and 47-856, and amendments thereto, shall be known and may be cited as the Kansas veterinary practice act.

History: L. 1969, ch. 261, § 2; L. 1993, ch. 129, § 2; L. 2015, ch. 61, § 3; July 1.



47-816 Definitions.

47-816. Definitions. As used in the Kansas veterinary practice act:

(a) "Animal" means any mammalian animal other than human and any fowl, bird, amphibian, fish or reptile, wild or domestic, living or dead.

(b) "Board" means the state board of veterinary examiners.

(c) "Companion animal" means any dog, cat or other domesticated animal possessed by a person for purposes of companionship, security, hunting, herding or providing assistance in relation to a physical disability but shall exclude any animal raised on a farm or ranch and used or intended for use as food.

(d) "Clock hour of continuing education" means 60 minutes of participation in a continuing education program or activity which meets the minimum standards for continuing education according to rules and regulations adopted by the board.

(e) "Direct supervision" means the supervising licensed veterinarian:

(1) Is on the veterinary premises or in the same general area in a field setting;

(2) is quickly and easily available;

(3) examines the animal prior to delegating any veterinary practice activity to the supervisee and performs any additional examination of the animal required by good veterinary practice; and

(4) delegates only those veterinary practice activities which are consistent with rules and regulations of the board regarding employee supervision.

(f) "Licensed veterinarian" means a veterinarian who is validly and currently licensed to practice veterinary medicine in this state.

(g) "Indirect supervision" means that the supervising licensed veterinarian:

(1) Is not on the veterinary premises or in the same general area in a field setting, but has examined the animal and provided either written or documented oral instructions or a written protocol for treatment of the animal patient, except that in an emergency, the supervising licensed veterinarian may provide oral instructions prior to examining the animal and subsequently examine the animal and document the instruction in writing;

(2) delegates only those veterinary practice tasks which are consistent with the rules and regulations of the board regarding employee supervision; and

(3) the animal being treated is not anesthetized as defined in rules and regulations.

(h) "Practice of veterinary medicine" means any of the following:

(1) To diagnose, treat, correct, change, relieve, or prevent animal disease, deformity, defect, injury or other physical or mental condition; including the prescription or administration of any drug, medicine, biologic, apparatus, application, anesthesia or other therapeutic or diagnostic substance or technique on any animal, including, but not limited to, acupuncture, surgical or dental operations, animal psychology, animal chiropractic, theriogenology, surgery, including cosmetic surgery, any manual, mechanical, biological or chemical procedure for testing for pregnancy or for correcting sterility or infertility or to render service or recommendations with regard to any of the above and all other branches of veterinary medicine.

(2) To represent, directly or indirectly, publicly or privately, an ability and willingness to do any act described in paragraph (1).

(3) To use any title, words, abbreviation or letters in a manner or under circumstances which induce the belief that the person using them is qualified to do any act described in paragraph (1). Such use shall be prima facie evidence of the intention to represent oneself as engaged in the practice of veterinary medicine.

(4) To collect blood or other samples for the purpose of diagnosing disease or conditions. This shall not apply to unlicensed personnel employed by the United States department of agriculture or the Kansas department of agriculture who are engaged in such personnel's official duties.

(5) To apply principles of environmental sanitation, food inspection, environmental pollution control, animal nutrition, zoonotic disease control and disaster medicine in the promotion and protection of public health in the performance of any veterinary service or procedure.

(i) "School of veterinary medicine" means any veterinary college or division of a university or college that offers the degree of doctor of veterinary medicine or its equivalent, which conforms to the standards required for accreditation by the American veterinary medical association and which is recognized and approved by the board.

(j) "Veterinarian" means a person who has received a doctor of veterinary medicine degree or the equivalent from a school of veterinary medicine.

(k) "Veterinary premises" means any premises or facility where the practice of veterinary medicine occurs, including, but not limited to, a mobile clinic, outpatient clinic, satellite clinic or veterinary hospital or clinic, but shall not include the premises of a veterinary client, research facility, a federal military base, Kansas state university college of veterinary medicine or any premises wherein the practice of veterinary medicine occurs no more than three times per year as a public service outreach of a registered veterinary premises.

(l) "Graduate veterinary technician" means a person who has graduated from an American veterinary medical association accredited school approved by the board.

(m) "Registered veterinary technician" means a person who is a graduate veterinary technician, has passed the examinations required by the board for registration and is registered by the board.

(n) "Veterinary-client-patient relationship" means:

(1) The veterinarian has assumed the responsibility for making medical judgments regarding the health of the animal or animals and the need for medical treatment, and the client, owner or other caretaker has agreed to follow the instruction of the veterinarian;

(2) there is sufficient knowledge of the animal or animals by the veterinarian to initiate at least a general or preliminary diagnosis of the medical condition of the animal or animals. This means that the veterinarian has recently seen or is personally acquainted with the keeping and care of the animal or animals by virtue of an examination of the animal or animals, or by medically appropriate and timely visits to the premises where the animal or animals are kept, or both; and

(3) the practicing veterinarian is readily available for followup in case of adverse reactions or failure of the regimen of therapy.

(o) "Veterinary prescription drugs" means such prescription items as defined by 21 U.S.C. § 353, as in effect on July 1, 2001.

(p) "Veterinary corporation" means a professional corporation of licensed veterinarians incorporated under the professional corporation act of Kansas, cited at K.S.A. 17-2706 et seq., and amendments thereto.

(q) "Veterinary partnership" means a partnership pursuant to the Kansas uniform partnership act, cited at K.S.A. 56a-101 et seq., and amendments thereto, formed by licensed veterinarians engaged in the practice of veterinary medicine.

(r) "Person" means any individual, corporation, partnership, association or other entity.

History: L. 1969, ch. 261, § 3; L. 1980, ch. 155, § 1; L. 1993, ch. 129, § 3; L. 1997, ch. 1, § 1; L. 1998, ch. 93, § 72; L. 1999, ch. 25, § 1; L. 2001, ch. 30, § 1; L. 2004, ch. 101, § 80; L. 2006, ch. 112, § 1; L. 2012, ch. 140, § 80; July 1.



47-817 Practice without license prohibited; exceptions.

47-817. Practice without license prohibited; exceptions. No person shall practice veterinary medicine in this state who is not currently and validly a licensed veterinarian. This act shall not be construed to prohibit:

(a) An employee of the federal, state or local government performing such employee's official duties.

(b) A person from gratuitously giving aid, assistance or relief in veterinary emergency cases if such person does not represent themselves to be veterinarians or use any title or degree appertaining to the practice thereof.

(c) A veterinarian regularly licensed in another state consulting with a licensed veterinarian in this state.

(d) Fisheries biologists actively employed by the state of Kansas, the United States government, or any person in the production or management of commercial food or game fish while in the performance of such persons' official duties.

(e) Any feeder utilizing and mixing antibiotics or other disease or parasite preventing drugs as a part of such feeder's feeding operations.

(f) The owner of an animal and the owner's regular employee caring for and treating the animal belonging to such owner, except where the ownership of the animal was transferred to avoid this act.

(g) Before July 1, 2016, a member of the faculty of a school of veterinary medicine performing such member's regular functions or a person lecturing, or giving instructions or demonstrations at a school of veterinary medicine or in connection with a continuing education course for veterinarians. On or after July 1, 2016:

(1) The practice of veterinary medicine at a school of veterinary medicine in this state by a person possessing an institutional license;

(2) any person, including without limitation, a member of the faculty of a school of veterinary medicine, lecturing or giving instructions or demonstrations at a school of veterinary medicine or in connection with a continuing education course for veterinarians or veterinary technicians, except when such activities involve the practice of veterinary medicine on client-owned animals; or

(3) the temporary practice of veterinary medicine at a school of veterinary medicine in this state, for a period not exceeding 30 days per calendar year, by a person eligible to obtain a veterinary or institutional license upon examination and application for the same.

(h) Any person engaging in bona fide scientific research which reasonably requires experimentation involving animals or commercial production of biologics or animal medicines.

(i)  A nonstudent employee, independent contractor or any other associate of the veterinarian or a student in a school of veterinary medicine who has not completed at least three years of study and who performs prescribed veterinary procedures under the direct supervision of a licensed veterinarian or under the indirect supervision of a licensed veterinarian pursuant to rules and regulations of the board.

(j) A student who has completed at least three years of study in a school of veterinary medicine and who performs prescribed veterinary procedures assigned by such student's instructors or who works under direct or indirect supervision of a licensed veterinarian.

History: L. 1969, ch. 261, § 4; L. 1980, ch. 155, § 2; L. 1993, ch. 129, § 4; L. 1999, ch. 25, § 2; L. 2015, ch. 61, § 4; July 1.



47-818 State board of veterinary examiners; appointment; terms; vacancies; qualifications; removal by governor.

47-818. State board of veterinary examiners; appointment; terms; vacancies; qualifications; removal by governor. (a) In order to promote the public health, safety and welfare in relation to the practice of veterinary medicine, there is hereby established the state board of veterinary examiners which shall consist of seven members, six of whom shall be licensed veterinarians and one member who shall not be a veterinarian. Upon the expiration of any member's term, the governor shall appoint a successor to ensure the representation of the major facets of veterinary medical practice for a term of four years, which term shall commence on July 1 and shall expire on June 30. Before entering into a term of office, each member of the board shall file with the secretary of state a written oath to discharge the member's duties in a faithful manner.

(b) The procedure for appointing members of the board under this act shall be as follows:

(1) The board of directors of the Kansas veterinary medical association shall submit the names of three or more, or any other person may submit the name of one or more qualified veterinarians to the governor at least 30 days before the expiration of the term of any member of the board who is a licensed veterinarian. The governor may appoint one of the persons whose name is so submitted to the veterinarian member's seat.

(2) A vacancy occurring on the board prior to expiration of the term of a member who is a veterinarian shall be filled for the remainder of the unexpired term in the same manner as prescribed in paragraph (1) of this subsection (b).

(c) No person shall be qualified to serve as a veterinarian member of the board unless such person:

(1) Is a legal resident of the state of Kansas;

(2) is a graduate of a board-approved school of veterinary medicine;

(3) is licensed to practice veterinary medicine in this state; and

(4) has had three years of actual practice in veterinary medicine in the state of Kansas preceding the time of appointment.

(d) No person shall be qualified to serve as the nonveterinarian member of the board unless such person:

(1) Has been a legal resident of the state of Kansas for three or more years;

(2) is not a family member, as defined in K.A.R. 19-40-4 and amendments thereto of a veterinarian;

(3) has no financial interest in any veterinary practice or veterinary premises as an owner or employee, or as a family member of an owner or employee, of such practice or premises; and

(4) has never engaged in the profession or business of educating or training veterinarians or students of veterinary medicine.

(e) The governor may remove any member of the board upon recommendation of the board.

History: L. 1969, ch. 261, § 5; L. 1978, ch. 308, § 50; L. 1980, ch. 155, § 3; L. 1981, ch. 299, § 49; L. 1993, ch. 129, § 5; L. 1999, ch. 25, § 3; July 1.



47-819 State board of veterinary examiners; meetings; quorum; officers, election and duties; compensation and expenses.

47-819. State board of veterinary examiners; meetings; quorum; officers, election and duties; compensation and expenses. (a) The board shall meet each year at such times and places as specified by the board.

(b) Except as otherwise provided in this act, a majority of the board shall constitute a quorum.

(c) At its first meeting following April 1 of each year, the board shall organize by electing a president and a vice-president. Each officer so elected shall serve for a term of one year or until a successor is elected and qualifies. A special election shall be held whenever a vacancy occurs in an office of the board.

(d) In general, but not by way of limitation, the officers and the executive director of the board shall have and exercise the following powers and duties:

(1) The president's duties shall include the calling of and presiding at meetings of the board.

(2) The vice-president's duties shall include serving as presiding officer at meetings of the board in the absence of the president or upon the president's inability or refusal to act and overseeing budgetary and financial aspects of the operation of the board.

(3) The executive director shall perform duties which shall include carrying on the correspondence of the board, keeping permanent accounts and records of all receipts and disbursements by the board and of all board proceedings, including the disposition of all applications for license, keeping a register of all persons currently licensed by the board, and furnishing a copy of the Kansas veterinary practice act to each newly licensed veterinarian. All board records, except as otherwise provided by law, shall be open to the public during regular office hours.

(4) The executive director shall be bonded as required by the state surety bond committee pursuant to K.S.A. 75-4103 to 75-4106, and amendments thereto.

(e) Each member of the board shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto, when engaged in the performance of the member's official duties or other board business or board activities away from the member's place of residence.

History: L. 1969, ch. 261, § 6; L. 1974, ch. 348, § 19; L. 1980, ch. 155, § 5; L. 1993, ch. 129, § 6; L. 1999, ch. 25, § 4; July 1.



47-820 Disposition of moneys; veterinary examiners fee fund.

47-820. Disposition of moneys; veterinary examiners fee fund. (a) Except as provided further, the board shall remit all moneys received by or for it from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the veterinary examiners fee fund. Costs relating to assessment and enforcement of civil fines shall be credited to the veterinary examiners fee fund from all moneys received that are civil fines and the balance shall be credited to the state general fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive director or by a person or persons designated by the executive director.

(b) For the fiscal years ending June 30, 2015, and June 30, 2016, the board shall remit all moneys received by or for it from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the veterinary examiners fee fund. Costs related to assessment and enforcement of civil fines shall be credited to the veterinary examiners fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or by a person or persons designated by the secretary of agriculture.

History: L. 1969, ch. 261, § 7; L. 1973, ch. 309, § 16; L. 1993, ch. 129, § 7; L. 2001, ch. 5, § 165; L. 2011, ch. 53, § 17; L. 2014, ch. 12, § 2; July 1.



47-821 Powers of board.

47-821. Powers of board. (a) In general, but not by way of limitation, the board shall have power to:

(1) Examine and determine the qualifications and fitness of applicants for a license to practice veterinary medicine in this state in accordance with K.S.A. 47-824 and 47-826, and amendments thereto.

(2) Inspect and register any veterinary premises pursuant to K.S.A. 47-840, and amendments thereto, and take any disciplinary action against the holder of a registration of a premises issued pursuant to K.S.A. 47-840, and amendments thereto.

(3) Inspect and audit the records and compliance with the standards of practice of any veterinarian and take any disciplinary action against the licensed veterinarian consistent with the provisions of this act and the rules and regulations adopted thereunder.

(4) Issue, renew, deny, limit, condition, fine, reprimand, restrict, suspend or revoke licenses to practice veterinary medicine in this state or otherwise discipline licensed veterinarians consistent with the provisions of this act and the rules and regulations adopted thereunder.

(5) Conduct an investigation upon an allegation by any person that any licensee or other veterinarian has violated any provision of the Kansas veterinary practice act or any rules and regulations adopted pursuant to such act. The board may appoint individuals and committees to assist in any investigation.

(6) Establish and publish annually a schedule of fees authorized pursuant to and in accordance with the provisions of K.S.A. 47-822, and amendments thereto.

(7) Employ full-time or part-time an executive director and such professional, clerical and special personnel as shall be necessary to carry out the provisions of this act. The board shall fix the compensation of such personnel who shall be in the unclassified service under the Kansas civil service act. Under the supervision of the board, the executive director shall perform such duties as may be required by law or authorized by the board.

(8) Purchase or rent necessary office space, equipment and supplies.

(9) Appoint from its own membership one or more members to act as representatives of the board at any meeting within or without the state where such representation is deemed desirable.

(10) Initiate the bringing of proceedings in the courts for the enforcement of this act.

(11) Adopt, amend or repeal rules and regulations for licensed veterinarians regarding the limits of activity for assistants and registered veterinary technicians who perform prescribed veterinary procedures under the direct or indirect supervision and responsibility of a licensed veterinarian.

(12) Adopt, amend or repeal such rules and regulations, not inconsistent with law, as may be necessary to carry out the purposes of this act and enforce the provisions thereof.

(13) Have a common seal.

(14) Adopt, amend or repeal rules and regulations to fix minimum standards for continuing veterinary medical education, which standards shall be a condition precedent to the renewal of a license under this act.

(15) Examine and determine the qualifications and fitness of applicants for registration and register veterinary technicians.

(16) Issue, renew, deny, limit, condition, fine, reprimand, restrict, suspend or revoke veterinary technician registrations in this state consistent with the provisions of this act and the rules and regulations adopted thereunder.

(17) Establish any committee necessary to implement any provision of this act including, but not limited to, a continuing education committee and a peer review committee. Such committees may be formed in conjunction with professional veterinary associations in the state. Members of such committees appointed by the board shall receive the same privileges and immunities and be charged with the same responsibilities of activity and confidentiality as board members.

(18) Refer complaints to a duly formed peer review committee of a duly appointed professional association.

(19) Establish, by rules and regulations, minimum standards for the practice of veterinary medicine.

(20) Contract with a person or entity to perform the inspections or reinspections as required by K.S.A. 47-840, and amendments thereto.

(21) (A) For the purpose of investigations and proceedings conducted by the board, the board may issue subpoenas compelling:

(i)  The attendance and testimony of veterinarians or veterinary technicians; or

(ii) the production for examination or copying of documents or any other physical evidence if such evidence relates to veterinary competence, unprofessional conduct, the mental or physical ability of a licensee or registrant to safely practice veterinary medicine or the condition of a veterinary premises. Within five days after the service of the subpoena on any veterinarian requiring the production of any evidence in the veterinarian's possession or under the veterinarian's control, such veterinarian may petition the board to revoke, limit or modify the subpoena. The board shall revoke, limit or modify such subpoena if in its opinion the evidence required does not relate to practices which may be grounds for disciplinary action, is not relevant to the charge which is the subject matter of the proceeding or investigation, or does not describe with sufficient particularity the physical evidence which is required to be produced.

(B) The district court, upon application by the board or by the veterinarian or veterinary technician subpoenaed, shall have jurisdiction to issue an order:

(i) Requiring such veterinarian or veterinary technician to appear before the board or the board's duly authorized agent to produce evidence relating to the matter under investigation; or

(ii) revoking, limiting or modifying the subpoena if in the court's opinion the evidence demanded does not relate to practices which may be grounds for disciplinary action, is not relevant to the charge which is the subject matter of the hearing or investigation or does not describe with sufficient particularity the evidence which is required to be produced.

(b) The powers of the board are granted to enable the board to effectively supervise the practice of veterinary medicine and are to be construed liberally in order to accomplish such objective.

(c) Notwithstanding any provision of this section to the contrary, on and after July 1, 2014, through June 30, 2016, the executive director of the board shall be jointly appointed by the board and the animal health commissioner of the Kansas department of agriculture. Any conflict between the board and the animal health commissioner in appointing an executive director shall be resolved by the secretary of agriculture. The executive director, in conjunction with the animal health commissioner, shall make all other hires of professional and administrative staff pursuant to hiring procedures of the Kansas department of agriculture. All employees of the board immediately prior to the effective date of this section shall become employees of the Kansas department of agriculture and are hereby transferred to the Kansas department of agriculture on the effective date of this section. Employees transferred pursuant to this subsection shall retain all retirement benefits and leave balances and rights that had accrued or vested prior to the date of transfer. The service of each such employee so transferred shall be deemed to have been continuous. The provisions of this subsection shall expire on June 30, 2016.

(d) Notwithstanding any provision of this act to the contrary, on and after July 1, 2014, through June 30, 2016, the board shall submit all proposed rules and regulations to the secretary of agriculture. The secretary of agriculture may recommend any changes to proposed rules and regulations for approval by the board. The secretary shall formally propose and adopt all rules and regulations of the board pursuant to the rules and regulations filing act, K.S.A. 77-415 et seq., and amendments thereto. The secretary shall not adopt any rule and regulation unless such rule and regulation has been approved by the board. The provisions of this subsection shall expire on June 30, 2016.

History: L. 1969, ch. 261, § 8; L. 1980, ch. 155, § 6; L. 1987, ch. 201, § 1; L. 1993, ch. 129, § 8; L. 1999, ch. 25, § 5; L. 2012, ch. 10, § 1; L. 2014, ch. 12, § 3; July 1.



47-822 Fees for examinations, registrations, inspections, licenses and renewals.

47-822. Fees for examinations, registrations, inspections, licenses and renewals. (a) The fee for an application for a license to practice veterinary medicine in this state, as required by K.S.A. 47-824, and amendments thereto, shall be not less than $50 nor more than $250.

(b) The fee for an application for an institutional license, issued pursuant to K.S.A. 2015 Supp. 47-856, and amendments thereto, shall be not less than $50 nor more than $250, and the annual fee for renewal of an institutional license shall be not less than $20 nor more than $100.

(c) The annual fee for renewal of license required under K.S.A. 47-829, and amendments thereto, shall be not less than $20 nor more than $100.

(d) The fee for each examination for licensure as required by K.S.A. 47-825, and amendments thereto, shall not be less than $50 nor more than $500.

(e) The fee for an application for registration of a registered veterinary technician as provided in K.S.A. 47-821, and amendments thereto, shall be not less than $20 nor more than $50.

(f) The annual fee for renewal of registration of a registered veterinary technician as provided in K.S.A. 47-821, and amendments thereto, shall be not less than $5 nor more than $25.

(g) The fee for an application for registration of a premises required under K.S.A. 47-840, and amendments thereto, shall be not less than $50 nor more than $150.

(h) The fee for renewal of registration of a premises required under K.S.A. 47-840, and amendments thereto, shall be not less than $10 nor more than $50.

(i) A late fee of no more than $50 may be assessed to a person requesting registration of a premises.

(j) The fee for inspection or reinspection of a premises required to be registered under K.S.A. 47-840, and amendments thereto, shall be not less than $50 nor more than $150.

(k) The fee for inspection and audit of the records and compliance with the standards of practice of any veterinarian shall be not less than $50 nor more than $150.

(l) The board shall determine annually the amount necessary to carry out and enforce the provisions of this act and shall fix by rules and regulations the fees established in this section within the limitations provided in this section.

History: L. 1969, ch. 261, § 9; L. 1980, ch. 155, § 7; L. 1982, ch. 224, § 1; L. 1987, ch. 201, § 2; L. 1993, ch. 129, § 9; L. 2001, ch. 30, § 2; L. 2012, ch. 10, § 2; L. 2015, ch. 61, § 5; July 1.



47-824 Application for license; issuance of license; qualifications.

47-824. Application for license; issuance of license; qualifications. (a) Any person desiring a license to practice veterinary medicine in this state shall make written application to the board on forms provided for that purpose. The board shall issue a license to practice veterinary medicine to an applicant who:

(1) Is a graduate of a school of veterinary medicine as defined in K.S.A. 47-816, and amendments thereto or meets all education requirements prescribed by the board pursuant to rules and regulations of the board;

(2) has passed the examination or examinations prescribed by the board within time limits prescribed by the board pursuant to rules and regulations of the board;

(3) has passed the Kansas veterinary legal practice examination;

(4) is a person of good moral character;

(5) has paid the license application fee and when applicable, the examination fee as established pursuant to this section; and

(6) provides other information and proof as the board may establish by rules and regulations.

(b) If the applicant graduated from a school of veterinary medicine more than five years prior to the year in which the application is submitted, the application shall show proof that:

(1) The applicant has actively practiced veterinary medicine for at least 3,000 hours during the three years immediately preceding such application; or

(2) the applicant has passed the examination or examinations prescribed by the board within the five years preceding such application.

(c) If an applicant is found not qualified for a license pursuant to subsection (a)(1) or (a)(4), the executive director of the board shall notify the applicant in writing of such findings and the grounds therefor. An applicant found unqualified pursuant to subsection (a)(1) or (a)(4) may request a hearing on the question of the applicant's qualification under the procedure set forth in the Kansas administrative procedure act. Any applicant who is found not qualified shall forfeit any application fee which the applicant has paid.

History: L. 1969, ch. 261, § 11; L. 1980, ch. 155, § 8; L. 1984, ch. 313, § 75; L. 1988, ch. 243, § 1; L. 1993, ch. 129, § 10; L. 1999, ch. 25, § 6; L. 2006, ch. 112, § 2; July 1.



47-825 Examinations; rules and regulations; notice of results; recordation and issuance of license.

47-825. Examinations; rules and regulations; notice of results; recordation and issuance of license. (a) The board shall provide for at least one examination during each year and may provide for such additional examinations as are necessary. A person desiring to take an examination shall make application at least 60 days before taking the examination.

(b) The preparation, administration, reexamination and grading of the examination shall be governed by the rules and regulations prescribed by the board. Examinations shall be designed to test the examinee's knowledge of and proficiency in the subjects and techniques commonly taught in schools of veterinary medicine and the laws and rules and regulations dealing with the practice of veterinary medicine in Kansas. The board may adopt and use the examinations prepared by any national testing service for veterinary medicine. The examination of applicants for license to practice veterinary medicine shall be conducted according to methods deemed by the board to be the most practical and expeditious to test the applicant's abilities and qualifications. The minimum passing scores shall be established by rules and regulations.

(c) After each examination, the executive director shall notify each examinee in writing of the result of the examinee's examination within 60 days, and the board shall issue a license to each applicant for a license who has successfully completed the examination. The executive director shall record each new license and issue a license to each new licensee. Any applicant for examination who does not attend the examination shall forfeit the examination fee.

History: L. 1969, ch. 261, § 12; L. 1980, ch. 155, § 9; L. 1993, ch. 129, § 11; L. 1999, ch. 25, § 7; L. 2001, ch. 30, § 3; L. 2006, ch. 112, § 3; July 1.



47-829 Licenses; expiration; renewal; continuing education requirements.

47-829. Licenses; expiration; renewal; continuing education requirements. (a) All licenses, including institutional licenses, shall expire annually on June 30, except as provided in K.S.A. 2015 Supp. 47-855, and amendments thereto, of each year but may be renewed by registration with the board and payment of the license renewal fee established and published by the board, pursuant to the provisions of K.S.A. 47-822, and amendments thereto. On June 1 of each year, the executive director shall mail a notice to each licensed veterinarian that the veterinarian's license will expire on June 30 and provide the veterinarian with a form for license renewal. For institutional licenses as provided in K.S.A. 2015 Supp. 47-855, and amendments thereto, a notice of the expiration of such license shall be mailed to the applicant and the school of veterinary medicine at which the institutional licensee is employed not later than 30 days prior to the expiration of such license. The application for renewal of institutional licenses may be made in compiled format by the school of veterinary medicine for all of its employees desiring renewal, along with a single payment for all corresponding renewal fees.

(1) The application shall contain a statement to the effect that the applicant has not been convicted of a felony, has not been the subject of professional disciplinary action taken by any public agency in Kansas or any other state, territory or the District of Columbia, and has not violated any of the provisions of the Kansas veterinary practice act. If the applicant is unable to make that statement, the application shall contain a statement of the conviction, professional discipline or violation.

(2) The board, as part of the renewal process, may make necessary inquiries of the applicant and conduct an investigation in order to determine if cause for disciplinary action exists.

(b)  A license may be renewed upon payment of the renewal fee as required by this section and the provision of satisfactory evidence that the licensee has participated in a minimum of 20 clock hours of continuing education. The burden of proof for showing such participation in continuing education hours shall be the responsibility of the licensee. The continuing education requirement may be waived for impaired veterinarians, as defined by K.S.A. 47-846(c), and amendments thereto, and may be waived for veterinarians while they are on active military duty with any branch of the armed services of the United States during a time of national emergency which shall not exceed the longer of three years or the duration of a national emergency, and shall be waived for persons possessing an institutional license.

(c) Any person who practices veterinary medicine after the expiration of such person's license and willfully or by neglect fails to renew such license shall be practicing in violation of this act. Any license renewal application which is submitted beyond the annual renewal date shall be assessed a penalty fee not to exceed $100 as established by the board by rules and regulations. In the event that the application for renewal of any veterinarian license or institutional license has not been submitted within 60 days of the expiration date of such license, the board shall notify the veterinarian by certified mail, return receipt requested, that the license has expired and shall not be reinstated unless such veterinarian submits an application for and requalifies for a new license and pays the license application fee not to exceed $250 as established by the board by rules and regulations.

(d) The board, by rules and regulations, may waive the payment of the license renewal fee of any person holding a Kansas veterinary license or institutional license during the period when such person is on active military duty with any branch of the armed services of the United States during a time of national emergency which shall not to exceed the longer of three years or the duration of a national emergency.

History: L. 1969, ch. 261, § 16; L. 1980, ch. 155, § 13; L. 1993, ch. 129, § 13; L. 1999, ch. 25, § 8; L. 2015, ch. 61, § 6; July 1.



47-830 Grounds for refusal to issue or revocation or suspension of license or other restrictions.

47-830. Grounds for refusal to issue or revocation or suspension of license or other restrictions. The board, in accordance with the provisions of the Kansas administrative procedure act, may refuse to issue a license, revoke, suspend, limit, condition, reprimand or restrict a license to practice veterinary medicine or an institutional license for any of the following reasons:

(a) The employment of fraud, misrepresentation or deception in obtaining a license;

(b) an adjudication of incapacity by a court of competent jurisdiction;

(c) for having professional connection with or lending one's name to any illegal practitioner of veterinary medicine and the various branches thereof;

(d) false or misleading advertising;

(e) conviction of a felony or entering into a plea agreement or a diversion agreement in lieu of further criminal proceedings on a complaint alleging a violation of a felony;

(f) failure to provide a written response within the time prescribed by the board to a written request made by the board pursuant to an investigation by or on behalf of the board;

(g) employing, contracting with or utilizing in any manner any person in the unlawful practice of veterinary medicine;

(h) fraud or dishonest conduct in applying, treating or reporting diagnostic biological tests of public health significance or in issuing health certificates;

(i) failure of the veterinarian who is responsible for the operation and management of a veterinary premises to keep the veterinary premises in compliance with minimum standards established by rules and regulations as to sanitary conditions and physical plant;

(j) failure to report as required by law, or making false report of any contagious or infectious disease;

(k) dishonesty or negligence in the inspection of foodstuffs;

(l)  cruelty or inhumane treatment to animals;

(m) disciplinary or administrative action taken by any federal, state or local regulatory agency or any foreign country on grounds other than nonpayment of registration fees;

(n) disclosure of any information in violation of K.S.A. 47-839, and amendments thereto;

(o) unprofessional conduct as defined in rules and regulations adopted by the board includes, but is not limited to, the following:

(1) Conviction of a charge of violating any federal statute or any statute of this state, regarding controlled substances as defined in K.S.A. 65-4101, and amendments thereto;

(2) using unless lawfully prescribed, prescribing or administering to oneself or another person any of the controlled substances as defined in K.S.A. 65-4101, and amendments thereto or using, prescribing or administering any of the controlled substances as defined in K.S.A. 65-4101, and amendments thereto or alcoholic beverages or any other drugs, chemicals or substances to the extent, or in such a manner as to be dangerous or injurious to a person licensed under the Kansas veterinary practice act, to oneself or to any other person or to the public, or to the extent that such use impairs the ability of such person so licensed to conduct with safety the practice authorized by the license;

(3) the conviction of more than one misdemeanor or any felony involving the use, consumption or self-administration of any of the substances referred to in this section or any combination thereof;

(4) violation of or attempting to violate, directly or indirectly, any provision of the Kansas veterinary practice act or any rules and regulations adopted pursuant to such act; and

(5) violation of an order of the board;

(p) conviction of a crime substantially related to qualifications, functions or duties of veterinary medicine, surgery or dentistry;

(q) fraud, deception, negligence or incompetence in the practice of veterinary medicine;

(r) the use, prescription, administration, dispensation or sale of any veterinary prescription drug or the prescription of an extra-label use of any over-the-counter drug in the absence of a valid veterinary-client-patient relationship;

(s) failing to furnish details or copies of a patient's medical records or failing to provide reasonable access to or a copy of a patient's radiographs to another treating veterinarian, hospital or clinic, upon the written request of and authorization from an owner or owner's agent, or failing to provide the owner or owner's agent with a summary of the medical record within a reasonable period of time and upon proper request by the owner or owner's agent, or failing to comply with any other law relating to medical records; or

(t) determination that the veterinarian is impaired, as defined in K.S.A. 47-846, and amendments thereto, by a representative of the impaired veterinarian committee, or as determined by the board after a hearing.

History: L. 1969, ch. 261, § 17; L. 1984, ch. 313, § 76; L. 1991, ch. 153, § 1; L. 1993, ch. 129, § 14; L. 1999, ch. 25, § 9; L. 2006, ch. 46, § 1; L. 2012, ch. 10, § 3; L. 2015, ch. 61, § 7; July 1.



47-832 Reinstatement of revoked or suspended license.

47-832. Reinstatement of revoked or suspended license. Any person whose license is suspended or revoked pursuant to K.S.A. 47-830 and amendments thereto may, at the discretion of the board, be relicensed or reinstated at any time, by majority vote of the board on written application made to the board showing cause justifying relicensing or reinstatement and on such terms and conditions as specified by the board.

History: L. 1969, ch. 261, § 19; L. 1999, ch. 25, § 10; July 1.



47-834 Prohibition against practice without license; unlawful practice of veterinary medicine; unlawful operation or management by a person of veterinary premises; criminal penalties; remedies of board; actions by board against persons other than licensees, registrants or veterinarians.

47-834. Prohibition against practice without license; unlawful practice of veterinary medicine; unlawful operation or management by a person of veterinary premises; criminal penalties; remedies of board; actions by board against persons other than licensees, registrants or veterinarians. (a) Unlawful practice of veterinary medicine is the practice of veterinary medicine by a person without a license unless that person is exempt from such requirement pursuant to the provisions of K.S.A. 47-817, and amendments thereto.

(b) Unlawful operation or management of veterinary premises is the operation or management by a person of a veterinary premises that is not registered pursuant to the provisions of K.S.A. 47-840, and amendments thereto.

(c) (1) Unlawful practice of veterinary medicine is a class B nonperson misdemeanor.

(2) Unlawful operation or management of veterinary premises is a class B nonperson misdemeanor.

(3) Each act that violates the provisions of subsection (a) or (b) constitutes a distinct and separate offense.

(d) The board may order the remedying of any violations of any provision of this act or any rules and regulations of the board. The board may issue a cease and desist order upon board determination that a licensee, registrant or any veterinarian has violated any provision of this act, an order of the board or any rules and regulations of the board.

(e) If the board determines that a person is practicing veterinary medicine without a license on a companion animal or is operating or managing a veterinary premises that is not registered pursuant to K.S.A. 47-480, and amendments thereto, in addition to any other penalties imposed by law, the board may take any or all of the following actions:

(1) Issue a cease and desist order;

(2) issue a citation and fine in accordance with the procedures in K.S.A. 47-843 and 47-844, and amendments thereto; and

(3) bring an injunction action in its own name in a court of competent jurisdiction.

(f) For purposes of investigations and proceedings conducted by the board, the board may issue subpoenas compelling the attendance and testimony of any person or the production for examination or copying of documents or any other physical evidence according to the procedures in subsection (a)(19) of K.S.A. 47-821, and amendments thereto, if such evidence relates to practicing veterinary medicine without a license on a companion animal or operating or managing a veterinary premises that is not registered pursuant to K.S.A. 47-840, and amendments thereto.

(g) The successful maintenance of an action based on any one of the remedies set forth in this section shall in no way prejudice the prosecution of an action based on any other of the remedies.

History: L. 1969, ch. 261, § 21; L. 1980, ch. 155, § 16; L. 1993, ch. 129, § 15; L. 1999, ch. 25, § 11; L. 2006, ch. 112, § 4; July 1.



47-835 Abandonment of animals; notice to owner; relief from liability for disposal; "abandoned" defined.

47-835. Abandonment of animals; notice to owner; relief from liability for disposal; "abandoned" defined. (a) Any animal placed in the custody of a licensed veterinarian for treatment, boarding or other care, which shall be unclaimed by its owner or its owner's agent for a period of more than ten (10) days after written notice by registered or certified mail, return receipt requested, is given the owner or the owner's agent at such person's last known address, shall be deemed to be abandoned and may be turned over to the nearest humane society, or dog pound or disposed of as the custodian may deem proper.

(b) The giving of notice to the owner, or the agent of the owner, of such animal by the licensed veterinarian, as provided in subsection (a) of this section, shall relieve the licensed veterinarian and any custodian to whom such animal may be given of any further liability for disposal. Such procedure by a licensed veterinarian shall not constitute grounds for disciplining procedure under this act.

(c) For the purpose of this act, the term "abandoned" shall mean to forsake entirely, or to neglect or refuse to provide or perform the legal obligations for care and support of an animal by its owner, or its owner's agent. Such abandonment shall constitute the relinquishment of all rights and claims by the owner to such animal.

History: L. 1969, ch. 261, § 22; L. 1980, ch. 155, § 17; July 1.



47-836 Lien for veterinary services; preference.

47-836. Lien for veterinary services; preference. A veterinarian, a veterinary partnership or a veterinary corporation offering veterinary service to animals in the field or otherwise, who shall, at the request of the owner or lawful possessor of any animal or animals, bestow any professional attention, care, vaccines, antisera, virus, antibiotics, or other medical treatment, food or service upon the same shall have a lien upon such animal or animals for the just and reasonable charges therefor, and may hold and retain possession of such animal until such charges are paid, but such lien shall be valid if the veterinarian recorded a verified notice of the lien upon such animal or animals in the office of the register of deeds in the county in which such veterinary services were rendered prior to the expiration of 60 days after such services were rendered. The possessory lien hereby created shall have preference over any and all other liens or encumbrances upon such animal or animals, regardless of where such veterinary service has been rendered. The nonpossessory lien created under this section shall have preference over any and all other liens or encumbrances upon such animal or animals, except for possessory liens under K.S.A. 58-207 and 58-220, and amendments thereto, and previously perfected security interests, regardless of where such veterinary service has been rendered. A lien under this section may not be enforced against a subsequent purchaser of the animal treated unless the purchaser has received actual prior notice of the existence of such lien.

History: L. 1969, ch. 261, § 23; L. 1988, ch. 188, § 1; July 1.



47-837 Savings clause.

47-837. Savings clause. The amendments in this act to the Kansas veterinary practice act does not affect rights and duties that matured, penalties that were incurred, and proceedings that were begun before the effective date of this act.

History: L. 1969, ch. 261, § 24; L. 1993, ch. 129, § 16; July 1.



47-838 Severability.

47-838. Severability. If any clause, sentence, paragraph, section or part of the Kansas veterinary practice act or the application thereof to any person or circumstances shall for any reason be adjudged by any court of competent jurisdiction to be unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder thereof, and the application thereof to other persons or circumstances, but shall be confined in its operation to the clause, sentence or paragraph, section or part thereof involved in the controversy, in which such judgment shall have been rendered and to the person or circumstances involved. It is hereby declared to be the legislative intent that this act would have been enacted had such unconstitutional or invalid provisions not been included.

History: L. 1969, ch. 261, § 25; L. 1993, ch. 129, § 17; July 1.



47-839 Confidentiality; exceptions; waiver.

47-839. Confidentiality; exceptions; waiver. (a) Except as otherwise provided under K.S.A. 47-622 and 47-624, and amendments thereto, a licensed veterinarian shall not disclose any information concerning the veterinarian's care of an animal except on written authorization or other waiver by the veterinarian's client or on appropriate court order or subpoena. Any veterinarian who releases information under written authorization or other waiver by the client or under court order or subpoena shall not be liable to the client or any other person. The privilege provided by this section shall be waived under the following circumstances: (1) Reporting cruel or inhumane treatment of any animal to federal, state or local governmental agencies; (2) where information is necessary to provide care in an emergency where the absence of immediate medical attention could reasonably be expected to place the animal's health in serious jeopardy or impair bodily function; (3) where the failure to disclose vaccination information may endanger the public's health, safety or welfare; (4) where the veterinarian's client or the owner of the animal places the veterinarian's care and treatment of the animal or the nature and extent of injuries to the animal at issue in any civil or criminal proceeding; or (5) in relation to any investigation by the board and any subsequent administrative disciplinary action brought by the board.

(b) This section shall be part of and supplemental to the Kansas veterinary practice act.

History: L. 1991, ch. 153, § 2; L. 1999, ch. 25, § 12; L. 2006, ch. 46, § 2; July 1.



47-840 Registration of veterinary premises; application; inspections; renewals; fees.

47-840. Registration of veterinary premises; application; inspections; renewals; fees. (a) Each veterinary premises as defined by K.S.A. 47-816, and amendments thereto, shall be registered by the board.

(b) Each premises shall be inspected and registered by the board prior to the opening of such premises. Any existing premises shall be inspected and registered by the board within 60 days of any change of the licensed veterinarian who is responsible for the operation and management of the veterinary premises. Upon receipt of the application for registration and payment of the application fee and inspection fee, as established in K.S.A. 47-822, and amendments thereto, the board shall cause such premises to be inspected by an authorized agent of the board. In lieu of an inspection, the board may register a premises which is accredited by a recognized organization whose standards are found by the board to meet or to exceed the minimum standards as established by board rules and regulations.

(c) The licensed veterinarian who will be responsible for the operation and management of the premises shall apply for registration and submit the fee established pursuant to K.S.A. 47-822, and amendments thereto. The registrant shall notify the board within 30 days of any change in the licensed veterinarian who is responsible for the operation and management of the veterinary premises.

(d) The board shall deny any application for a registration of the premises when the inspection reveals that the premises does not meet the minimum standards established by board rules and regulations or other provisions of this act; in which event the applicant shall pay the inspection fee for each additional reinspection required to determine whether or not the premises has been brought into compliance with the minimum standards and other provisions of this act.

(e) The board, in accordance with the Kansas administrative procedure act, may refuse to register a veterinary premises, or revoke, suspend, limit or condition a registration, if an inspection reveals that the premises does not meet the minimum standards established by board rules and regulations or that the premises is being operated or managed by any person other than a licensed veterinarian whose license is in good standing with the board.

(f) The board may inspect or reinspect a premises upon receipt of a written, signed complaint that a licensee has violated the provisions of this act or rules and regulations of the board or that such premises is not in compliance with the provisions of this act or rules and regulations of the board. Nothing contained in this section shall be construed as preventing the board from conducting unannounced inspections of any premises without a finding of reasonable cause for the purpose of ascertaining whether or not such premises is in compliance with the provisions of this act.

(g) Application for and acceptance of a registration of the premises by an applicant shall be deemed as express consent for allowing the board or the board's authorized agent to conduct inspections to ensure compliance with this act or to investigate alleged complaints. All such inspections may be conducted with or without notice to the registrant. Inspections shall occur during normal business hours for the premises. Such consent and authority is to be clearly set forth in the application for registration and subscribed thereto by the applicant.

(h) All registrations shall expire annually and must be renewed by making application to the board and payment of the registration fee. Any renewal application which is submitted after the annual renewal date shall be assessed a penalty fee as established by board rules and regulations. In the event that application for renewal of registration has not been submitted within 60 days of its expiration date, and after notice by certified mail, return receipt requested, has been given to the registrant that the renewal application, the registration fee and the late renewal penalty fee are due, such registration of the premises shall automatically expire without a hearing and shall not be renewed unless a new registration application is submitted and the applicant pays the registration fee, the late renewal penalty fee and inspection fees. Any such premises which has its registration automatically expired under this subsection must be reinspected prior to the issuance of a new registration.

(i) Each registrant shall have a policy which addresses emergency and after-hour veterinary services and shall inform each client of the policy. If the policy changes, the registrant shall notify clients of the new policy.

(j) Each registrant shall keep such registration conspicuously displayed in the premises for which it is issued.

History: L. 1993, ch. 129, § 19; L. 1999, ch. 25, § 13; L. 2006, ch. 112, § 5; July 1.



47-841 Veterinarian not liable for good faith volunteer actions.

47-841. Veterinarian not liable for good faith volunteer actions. (a) Any licensed Kansas veterinarian or licensed veterinarian resident of another state or in the District of Columbia who in good faith as a volunteer and without fee renders emergency care or treatment to an animal shall not be liable in a suit for damages as a result of such veterinarian's acts or omissions which may occur during such emergency care or treatment, nor shall such veterinarian be liable to any animal hospital for such hospital's expense if under such emergency conditions such veterinarian orders an animal hospitalized or causes admission to such hospital.

(b) Any licensed veterinarian who in good faith renders or attempts to render emergency care at the scene of an accident or emergency to the human victim or victims thereof shall not be liable for any civil damages as a result of any act or omission by such persons rendering or attempting to render the emergency care.

History: L. 1993, ch. 129, § 20; July 1.



47-842 Authority of board to assess fines; grounds; proceedings conducted in accordance with Kansas administrative procedure act.

47-842. Authority of board to assess fines; grounds; proceedings conducted in accordance with Kansas administrative procedure act. In addition to the board's authority to refuse licensure or impose discipline pursuant to K.S.A. 47-830, and amendments thereto, the board shall have the authority to assess a fine not in excess of $5,000 against a licensee for each of the causes specified in K.S.A. 47-830, and amendments thereto. Such fine may be assessed in lieu of or in addition to such discipline. The proceedings under this act shall be conducted in accordance with the Kansas administrative procedure act, and the board shall have all the powers granted therein. All fines collected pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund. Actual costs related to investigation, adjudication and enforcement shall be deducted and credited to the veterinary examiners fee fund.

History: L. 1993, ch. 129, § 21; L. 1999, ch. 25, § 14; L. 2001, ch. 5, § 166; L. 2006, ch. 46, § 3; L. 2012, ch. 10, § 4; July 1.



47-843 Violation of act; civil citation; penalties.

47-843. Violation of act; civil citation; penalties. (a) If, upon completion of an investigation, the executive director has probable cause to believe that a veterinarian  violated the provisions of the Kansas veterinary practice act, in lieu of proceedings pursuant to K.S.A. 47-830 and amendments thereto, the executive director may issue a citation to the veterinarian, as provided in this section.  The investigation shall include attempts to contact the veterinarian to discuss and resolve the alleged violation.  Each citation shall be in writing and shall describe with particularity the nature of the violation, including a reference to the provision of the Kansas veterinary practice act alleged to have been violated.  In addition, each citation may contain an order of abatement fixing a reasonable time for abatement of the violation, and may contain an assessment of a civil penalty not in excess of $2,000. The citation shall be served upon the veterinarian by any type of mailing requiring a return receipt.  Before any citation may be issued, the executive director shall submit the alleged violation for review and investigation to at least two designees of the board who are veterinarians licensed in or employed by the state.   Upon conclusion of the board designee's review, the designees shall prepare a finding of fact and a recommendation.  If the board's designees conclude that probable cause exists that the veterinarian has violated any provisions of the Kansas veterinary practice act, a civil citation shall be issued to the veterinarian, according to policies adopted by the board through rules and regulations.

(b) The board shall adopt rules and regulations covering the assessment of civil penalties under this section which give due consideration to the appropriateness of the penalty with respect to the following factors:

(1) The gravity of the violation;

(2) the good faith of the person being charged; and

(3) the history of previous violations.

History: L. 1993, ch. 129, § 22; L. 1999, ch. 25, § 15; July 1.



47-844 Civil citation; notice to contest; procedures; disciplinary actions and civil penalties.

47-844. Civil citation; notice to contest; procedures; disciplinary actions and civil penalties. (a) If a veterinarian desires to contest administratively a civil citation or the proposed assessment of a civil penalty such veterinarian, within 30 days after service of the citation, shall notify the executive director in writing of such veterinarian's request for an informal conference with the executive director or the executive director's designee.  The executive director or the executive director's designee, within 60 days from the receipt of the request, shall hold an informal conference.  At the conclusion of the informal conference, the executive director may affirm, modify or dismiss the citation or proposed assessment of a civil penalty, and the executive director shall state with particularity in writing the reasons for the action, and shall immediately transmit a copy thereof to the board, the veterinarian, and the person who submitted the complaint.  If the veterinarian desires to contest administratively  a decision made after the informal conference, such veterinarian shall inform the executive director in writing within 30 days after such person receives the decision resulting from the informal conference.  If the veterinarian fails to notify the executive director in writing that such veterinarian intends to contest the citation or the proposed assessment of a civil penalty or the decision made after an informal conference within the time specified in this section, the citation or the proposed assessment of a civil penalty or the decision made after an informal conference shall be deemed a final order of the board and shall not be subject to further administrative review.  Notwithstanding any other provision of law, where a fine is paid to satisfy an assessment based on the findings of a violation, payment of the fine shall be represented as satisfactory resolution of the matter for purposes of public disclosure.

(b) A veterinarian, in lieu of contesting a citation pursuant to this section, may transmit to the board the amount assessed in the citation as a civil penalty, within 30 days after service of the citation.  If a hearing is not requested pursuant to this section, payment of any fine shall not constitute an admission of the violation charged.

(c) If a veterinarian has notified the executive director within 30 days of the issuance of the assessment or citation that such veterinarian intends to contest the decision made after the informal conference, the board shall hold a hearing to be held in accordance with the Kansas administrative procedure act.  After the hearing, the board shall issue a decision, based on findings of fact, affirming, modifying, or vacating the citation, or directing other appropriate relief which shall include, but need not be limited to, a notice that the failure of a veterinarian to comply with any provision of the board's decision constitutes grounds for suspension, or denial of licensure, or both.  The proceedings under this section shall be conducted in accordance with the Kansas administrative procedure act and the board shall have all the powers granted therein.

(d) After the exhaustion of the review procedures provided for in this section, the board may bring an action pursuant to the act for judicial review and civil enforcement of agency action to enforce any order issued pursuant to this section.

(e) Failure of the licensee to pay a fine within 30 days of the date of assessment, unless the citation is being appealed, may result in disciplinary action being taken by the board.  When a citation is not contested and a fine is not paid, the full amount of the assessed fine shall be added to the fee for renewal of the license.  A license shall not be renewed without payment of the renewal fee and fine.

(f) All civil penalties received under this act shall be deposited in the state general fund following payment of all costs related to investigation, adjudication and enforcement which shall be credited to the veterinary examiners fee fund.

History: L. 1993, ch. 129, § 23; L. 1999, ch. 25, § 16; July 1.



47-845 Construction of act.

47-845. Construction of act. Nothing in this act shall be construed as forbidding or further restricting any merchant or manufacturer from selling at such person's regular place of business, medicines, pharmaceutical products, biological products, feed additives, feed, appliances or other products used in the prevention or treatment of animal diseases or any person from selling or applying any pesticide, insecticide or herbicide.

History: L. 1993, ch. 129, § 24; July 1.



47-846 Definitions.

47-846. Definitions. As used in this act:

(a) "Board" means the state board of veterinary examiners.

(b) "Committee" means an executive or review committee of a state professional society or organization or an impaired veterinarian committee.

(c) "Impaired veterinarian" means a veterinarian who is unable to practice veterinary medicine with reasonable skill and safety due to physical or mental disabilities, including deterioration through the aging process, loss of motor skill or abuse of drugs or alcohol.

(d) "Veterinarian" means an individual licensed to practice veterinary medicine in this state.

History: L. 1989, ch. 155, § 1; July 1.



47-847 Reports relating to impaired veterinarians; board or committee investigation.

47-847. Reports relating to impaired veterinarians; board or committee investigation. (a) Any person may report to the board or to an appropriate state professional society or organization of veterinarians any information such person may have relating to an alleged impaired veterinarian. If the report is made to the appropriate state professional society or organization, such society or organization shall refer the matter to an impaired veterinarian committee duly constituted pursuant to the society's or organization's bylaws. The committee shall investigate all such reports and take appropriate action.

(b) If information concerning an alleged impaired veterinarian is reported to the board, the board may investigate the report or may refer the report to an impaired veterinarian committee.

(c) The impaired veterinarian committee referred to in subsection (a) shall submit to the board, on a form promulgated by such board, at least once every three months, a report summarizing the reports received pursuant[to] this section. The report shall include the number of reports concerning impaired veterinarians, whether an investigation was conducted and any action taken.

(d) If the board determines that the impaired veterinarian committee referred to in subsection (a) is not fulfilling its duties under this section, the board, upon notice and an opportunity to be heard, may require such state professional society or organization to transfer to the board all reports made pursuant to this section to such state professional society or organization.

History: L. 1989, ch. 155, § 2; July 1.



47-848 Same; board agreement with committee; responsibilities; evaluations; restricted license; immunity from civil liability for report or investigation; diagnostic examination.

47-848. Same; board agreement with committee; responsibilities; evaluations; restricted license; immunity from civil liability for report or investigation; diagnostic examination. (a) The board may refer reports under K.S.A. 47-847, and amendments thereto, and other reports or complaints filed with such board which relate to impaired veterinarians to an impaired veterinarian committee of the appropriate state professional society or organization.

(b) The board shall have the authority to enter into an agreement with the impaired veterinarian committee of the appropriate state professional society or organization to undertake those functions and responsibilities specified in the agreement and to provide for payment therefor from moneys appropriated to the agency for that purpose. Such functions and responsibilities may include any or all of the following:

(1) Contracting with providers of treatment programs;

(2) receiving and evaluating reports of suspected impairment from any source;

(3) intervening in cases of verified impairment;

(4) referring impaired veterinarians to treatment programs;

(5) monitoring the treatment and rehabilitation of impaired veterinarians;

(6) providing posttreatment monitoring and support of rehabilitated impaired veterinarians; and

(7) performing such other activities as agreed upon by the board and the impaired veterinarian committee.

(c) The impaired veterinarian committee shall develop procedures in consultation with the board for:

(1) Periodic reporting of statistical information regarding impaired veterinarian program activity;

(2) periodic disclosure and joint review of such information as the board considers appropriate regarding reports received, contacts or investigations made and the disposition of each report;

(3) immediate reporting to the board of the name and results of any contact or investigation regarding any impaired veterinarian who is believed to constitute an imminent danger to the public or to self;

(4) reporting to the board, in a timely fashion, any impaired veterinarian who refuses to cooperate with the impaired veterinarian committee or refuses to submit to treatment, or whose impairment is not substantially alleviated through treatment, and who in the opinion of the committee exhibits professional incompetence; and

(5) informing each participant of the impaired veterinarian committee of the procedures, the responsibilities of participants and the possible consequences of noncompliance.

(d) If the board has reasonable cause to believe that a veterinarian is impaired, the board may cause an evaluation of such veterinarian to be conducted by the impaired veterinarian committee or its designee for the purpose of determining if there is an impairment. The impaired veterinarian committee or its designee shall report the findings of its evaluation to the board.

(e) An impaired veterinarian may submit a written request to the board for a restriction of such veterinarian's license. The board may grant such request for restriction and shall have authority to attach conditions to the licensure of the veterinarian to practice within specified limitations. Removal of a voluntary restriction on licensure to practice shall be subject to the statutory procedure for reinstatement of license.

(f) Notwithstanding any other provision of law, a state professional society or organization and the members thereof shall not be liable to any person for any acts, omissions or recommendations made in good faith while acting within the scope of the responsibilities imposed pursuant to this section.

(g) Requiring the licensee to submit to a complete diagnostic examination by one or more physicians appointed by the board. If the board requires a licensee to submit to such an examination, the board shall receive and consider any other report of a complete diagnostic examination given by one or more physicians of the licensee's choice.

History: L. 1989, ch. 155, § 3; L. 1993, ch. 129, § 18; July 1.



47-849 Same; contents of; reports, records and proceedings confidential and privileged.

47-849. Same; contents of; reports, records and proceedings confidential and privileged. (a) The reports and records made pursuant to K.S.A. 47-847 or 47-848, and amendments thereto, shall be confidential and privileged, including:

(1) Reports and records of executive or review committees of a professional society or organization;

(2) reports and records of the board or impaired veterinarian committee of a professional society or organization; and

(3) reports made pursuant to this act to or by any committee or any consultant.

Such reports and records shall not be subject to discovery, subpoena or other means of legal compulsion for their release to any person or entity and shall not be admissible in any civil or administrative action other than a disciplinary proceeding by the board.

(b) No person in attendance at any meeting of an executive or review committee of a state professional society or organization while such committee is engaged in the duties imposed by K.S.A. 47-847 and amendments thereto shall be compelled to testify in any civil, criminal or administrative action, other than a disciplinary proceeding by the board, as to any committee discussions or proceedings.

(c) No person in attendance at any meeting of an impaired veterinarian committee shall be required to testify, nor shall the testimony of such person be admitted into evidence, in any civil, criminal or administrative action, other than a disciplinary proceeding by the board, as to any committee discussions or proceedings.

(d) Nothing in this section shall limit the authority, which may otherwise be provided by law, of the board to require an executive or review committee or officer or impaired veterinarian committee to report to the board any action or recommendation of such committee or officer or to transfer to the board records of such committee's or officer's proceedings or actions.  Reports and records so furnished shall not be subject to discovery, subpoena or other means of legal compulsion for their release to any person or entity and shall not be admissible in evidence in any judicial or administrative proceeding other than a disciplinary proceeding by the board.

(e) A committee or officer may report to and discuss its activities, information and findings with other committees or officers without waiver of the privilege provided under this section, and the records of all such committees or officers relating to such report shall be privileged as provided under this section.

History: L. 1989, ch. 155, § 4; July 1.



47-850 Immunity from civil liability for report or investigation, limits.

47-850. Immunity from civil liability for report or investigation, limits. No person or entity which, in good faith, reports or provides information or investigates any veterinarian as authorized by K.S.A. 47-847 or 47-848, and amendments thereto, shall be liable in a civil action for damages or other relief arising from the reporting, providing of information or investigation except upon clear and convincing evidence that the report or information was completely false, or that the investigation was based on false information, and that the falsity was actually known to the person making the report, providing the information or conducting the investigation at the time thereof.

History: L. 1989, ch. 155, § 5; July 1.



47-851 Failure to report; immunity from civil liability.

47-851. Failure to report; immunity from civil liability. (a) No person or entity shall be subject to liability in a civil action for failure to report as authorized by K.S.A. 47-847 or 47-848, and amendments thereto.

(b) In no event shall a professional society or organization or impaired veterinarian committee be liable in damages for the alleged failure to properly investigate or act upon any report made pursuant to K.S.A. 47-847 and amendments thereto.

History: L. 1989, ch. 155, § 6; July 1.



47-852 Employer retribution for reporting; prohibition; remedy.

47-852. Employer retribution for reporting; prohibition; remedy. (a) No employer shall discharge or otherwise discriminate against any employee for making any report pursuant to K.S.A. 47-847 or 47-848, and amendments thereto.

(b) Any employer who violates the provisions of subsection (a) shall be liable to the aggrieved employee for damages for any wages or other benefits lost due to the discharge or discrimination plus a civil penalty in an amount not exceeding the amount of such damages. Such damages and civil penalty shall be recoverable in an individual action brought by the aggrieved employee.  If the aggrieved employee substantially prevails on any of the allegations contained in the pleadings in an action allowed by this section, the court, in its discretion, may allow the employee reasonable attorney fees as part of the costs.

History: L. 1989, ch. 155, § 7; July 1.



47-853 Purpose of reporting impaired veterinarians; status of entities conducting programs; antitrust immunity.

47-853. Purpose of reporting impaired veterinarians; status of entities conducting programs; antitrust immunity. (a) The legislature of the state of Kansas recognizes the importance and necessity of protecting the public from impaired veterinarians to help insure the provision of quality veterinary services. The provisions of this act effectuate this policy.

(b) Veterinarians, review, executive or impaired veterinarian committees performing duties under this act for the purposes expressed in subsection (a) shall be considered to be state officers engaged in a discretionary function and all immunity of the state shall be extended to such persons and committees, including that from the federal and state antitrust laws.

(c) Nothing in this section shall be construed to require veterinarians or review, executive or impaired veterinarian committees to be subject to or comply with any other law relating to or regulating state agencies, officers or employees.

History: L. 1989, ch. 155, § 8; July 1.



47-854 Act supplemental to existing law.

47-854. Act supplemental to existing law. K.S.A. 47-846 to 47-853, inclusive, shall be supplemental to and a part of the Kansas veterinary practice act.

History: L. 1989, ch. 155, § 9; July 1.



47-855 Institutional license; eligibility; scope of practice.

47-855. Institutional license; eligibility; scope of practice. (a) There is hereby created a designation of institutional license to practice veterinary medicine, which may be issued by the board to a person employed by a school of veterinary medicine within this state.

(b) On or after July 1, 2016, any person who practices veterinary medicine on client-owned animals in direct association with such person's employment at a school of veterinary medicine within this state must be a licensed veterinarian or possess an institutional license to practice veterinary medicine, except that, on or after June 1, 2016, interns beginning employment at a school of veterinary medicine shall possess a veterinary license or an institutional license prior to the practice of veterinary medicine pursuant to such employment, and such license shall not expire until July 1 of the following year. The term of an institutional license for the year in which a resident's employment ends shall be extended to and expire on July 31, without the necessity of renewal. Residents whose employment ends in 2016 shall not be required to obtain a veterinary or institutional license to practice veterinary medicine at a school of veterinary medicine.

(c) An institutional license permits a holder thereof to practice veterinary medicine only as it relates to the holder's regular function within the school of veterinary medicine. Persons holding only an institutional license within this state shall be remunerated for the practice of veterinary medicine within the state solely from state, federal or institutional funds and not from the patient-owner beneficiary of their practice efforts. Practicing veterinary medicine beyond the scope of an institutional license shall be the equivalent of practicing veterinary medicine without a license, and shall be grounds for discipline in accordance with the provisions of this act.

(d) A license issued under this section shall be canceled by the board upon receipt of information that the holder of the license has left or has otherwise been discontinued from employment at a school of veterinary medicine within this state.

(e) A license issued pursuant to this section may be revoked or suspended or the licensee may be otherwise disciplined in accordance with the provisions of this act.

(f) This section shall be a part of and supplemental to the Kansas veterinary practice act.

History: L. 2015, ch. 61, § 1; July 1.



47-856 Same; application; qualifications.

47-856. Same; application; qualifications. (a) Any person desiring to practice veterinary medicine while employed by a school of veterinary medicine in this state, and who is not a licensed veterinarian, shall make written application to the board for an institutional license on forms provided for that purpose, or in a format otherwise acceptable to the board. The board shall issue an institutional license to practice veterinary medicine to an applicant who:

(1) Has obtained the degree of doctor of veterinary medicine or its equivalent;

(2) has passed the Kansas veterinary legal practice examination, which may be completed in person, by mail or by electronic means;

(3) is a person of good moral character;

(4) has paid the license application fee;

(5) provides proof of employment with a school of veterinary medicine within this state. This proof shall be provided by an authorized administrative official of the school of veterinary medicine;

(6) certifies that such person understands and agrees that the institutional license is valid only for the practice of veterinary medicine associated with such person's employment as a faculty member, intern, resident or locum of the school of veterinary medicine where employed; and

(7) provides other information and proof as the board may establish by rules and regulations.

(b) A school of veterinary medicine located within this state may, at its option, submit the applications of its employees desiring an institutional license in a compiled format acceptable to the board, with a single form of payment of the corresponding license application fees.

(c) This section shall be a part of and supplemental to the Kansas veterinary practice act.

History: L. 2015, ch. 61, § 2; July 1.






Article 10 PUBLIC LIVESTOCK MARKETS

47-1001 Definitions.

47-1001. Definitions. As used in this act, except where the context clearly indicates a different meaning:

(a) "Commissioner" means the animal health commissioner of the Kansas department of agriculture.

(b) "Livestock" means and includes cattle, bison, swine, sheep, goats, horses, mules, domesticated deer, camelids, domestic poultry, domestic waterfowl, all creatures of the ratite family that are not indigenous to this state, including, but not limited to, ostriches, emus and rheas, and any other animal as deemed necessary by the commissioner established through rules and regulations.

(c) "Person" means and includes any individual, partnership, corporation or association.

(d) "Producer" means any person engaged in the business of breeding, grazing or feeding livestock.

(e) "Consignor" means any person who ships or delivers to any public livestock market livestock for handling, sale or resale at a public livestock market.

(f) "Public livestock market" means any place, establishment or facility commonly known as a "livestock market," "livestock auction market," "sales ring," "stockyard," "community sale" as such term is used in article 10 of chapter 47 of the Kansas Statutes Annotated, and amendments thereto, which includes any business conducted or operated for compensation or profit as a public market for livestock, consisting of pens, or other enclosures, and their appurtenances, in which livestock are received, held, sold or kept for sale or shipment except that this term shall not apply to any livestock market where federal veterinary inspection is regularly maintained.

(g) "Public livestock market operator" means any person who, in this state, receives on consignment, or solicits from the producer or consignor thereof, or holds in trust or custody for another, any livestock for sale or exchange, on behalf of such producer or consignor at a public livestock market, or sells, or offer for sale, at a public livestock market, for the account of the producer or consignor thereof, any livestock or directly or indirectly owns, conducts or operates a public livestock market. The term "public livestock market operator" shall not be construed to include any packer or agent of a packer who receives or purchases livestock for prompt slaughter.

(h) "Packer" means any person engaged in the business of buying livestock for purposes of slaughter, or of manufacturing or preparing meats or meat food products for sale or shipment, or of manufacturing or preparing livestock products for sale or shipment, or of marketing meats, meat food products, livestock products, dairy products, poultry or poultry products.

(i) "Board" means any three members of the Kansas animal health board designated by the chairperson of the Kansas animal health board for each particular hearing. The chairperson may be included in such designation.

(j) "Dealer" as used in article 10 of chapter 47 of the Kansas Statutes Annotated, and amendments thereto, shall have the same meaning as the term "public livestock market operator."

(k) "Domesticated deer" means any member of the family cervidae which was legally obtained and is being sold or raised in a confined area for breeding stock; for any carcass, skin or part of such animal; for exhibition; or for companionship.

(l) "Occasional livestock sale" means livestock auctions or sales, that receive on consignment, or solicits from the producer or consignor thereof, or holds in trust or custody for another, any livestock for sale or exchange, on behalf of such producer or consignor at such auction or sale, or sells, or offers for sale, at such auction or sale, for the account of the producer or consignor thereof, any livestock or directly or indirectly owns, conducts or operates such auction or sale and such auctions or sales are held 12 or less times per year.

(m) "Electronic auction" means a live audio-visual broadcast of an actual auction where livestock are offered for sale and shall include auctions conducted by satellite communications and over the internet.

History: L. 1937, ch. 262, § 1; L. 1939, ch. 224, § 1; L. 1965, ch. 333, § 1; L. 1989, ch. 156, § 51; L. 1992, ch. 100, § 3; L. 1993, ch. 143, § 5; L. 1994, ch. 79, § 5; L. 1996, ch. 133, § 1; L. 2000, ch. 111, § 6; L. 2012, ch. 125, § 11; July 1.

Section was amended twice in the 2012 session, see also 47-1001g.



47-1001a License required to operate market; application form; fee; bond.

47-1001a. License required to operate market; application form; fee; bond. No person shall conduct or operate a public livestock market unless and until such person has a license therefor, upon which the current annual market license fee has been paid. Any person making application for an original market license shall do so to the commissioner in writing, verified by the applicant, in the form as prescribed by the commissioner showing the following:

(a) The name and address of the applicant, with a statement of the names and addresses of all persons having any financial interest in the business of the applicant and the amount of such interest.

(b) A statement of all assets and liabilities of the applicant.

(c) A legal description of the real estate and a complete description of the facilities proposed to be used in connection with such public livestock market.

(d) A detailed statement of the facts upon which the applicant relies showing the general confines of the trade area proposed to be served by such public livestock market, the benefits to be derived by the livestock industry and the services proposed to be rendered.

Such application shall be accompanied by an application fee in an amount set by the Kansas animal health board and adopted by rules and regulations of the commissioner of not more than $375, which shall not be refundable if the application is denied or withdrawn. Each applicant shall furnish a bond in the manner required by K.S.A. 47-1002, and amendments thereto. The application fee established by this section on the day preceding the effective date of this act shall continue in effect until a different application fee is set as provided under this section.

History: L. 1965, ch. 333, § 2; L. 1969, ch. 264, § 1; L. 1991, ch. 152, § 9; L. 1993, ch. 167, § 1; April 22.



47-1001b Application for market license; notice and hearing; removal of market to another location within county; notice; finding of commissioner or board.

47-1001b. Application for market license; notice and hearing; removal of market to another location within county; notice; finding of commissioner or board. Upon the filing of such application, the commissioner shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act. The commissioner shall serve notice and a copy of the application in accordance with the Kansas administrative procedure act upon the owners of all public livestock markets within a fifty-mile radius of the applicant's proposed location and within this state. Notwithstanding any other provisions of this act to the contrary, any holder of a market license who is operating a public livestock market may move such market to other premises in the same county without securing a new license or filing a new application. However, the licensee shall give the commissioner at least thirty days' notice of the removal of the market to such other location which notice shall include a legal description of the real estate and its exact location and a complete description of the facilities to be used at such new location in connection with such public livestock market and the commissioner or board shall find that such facilities are adequate to permit the performance of the proposed market services.

History: L. 1965, ch. 333, § 3; L. 1984, ch. 313, § 77; July 1, 1985.



47-1001c Hearing on application for market license; issuance of license, when; matters considered.

47-1001c. Hearing on application for market license; issuance of license, when; matters considered. A hearing may be conducted by the board and the commissioner. After a hearing upon such application the application, conducted in accordance with the provisions of the Kansas administrative procedure act, if the board finds from the evidence presented that such public livestock market for which a market license is sought would beneficially serve the livestock economy, such market license shall be issued by the commissioner to the applicant. In determining whether or not the application should be granted or denied, the board shall give reasonable consideration to:

(a) The financial stability and fiduciary responsibility of the applicant.

(b) Character references to be supplied in writing by at least three persons selected by the applicant.

(c) The livestock industry marketing benefits to be derived from the establishment and operation of the public livestock market proposed in the application.

(d) The adequacy of the proposed facilities to permit the performance of proposed market services.

(e) The present market services elsewhere available to the trade area proposed to be served.

(f) Whether the proposed public livestock market would be continuous.

(g) The economic feasibility of the proposed market services.

History: L. 1965, ch. 333, § 4; L. 1984, ch. 313, § 78; July 1, 1985.



47-1001d Occasional livestock sales; exemptions; license.

47-1001d. Occasional livestock sales; exemptions; license. (a) The animal health commissioner, through rules and regulations, may exempt occasional livestock sales or issue a license for such occasional livestock sales at a fee of not more than $100 without a hearing.

(b) All livestock consigned and delivered on the premises of any licensed occasional livestock sale, before being offered for sale, shall be inspected by a licensed veterinarian who shall visually examine each animal consigned to such sale, for the purpose of determining its condition of health and freedom of clinical signs of infectious or contagious animal diseases that are determined to be reportable by the animal health commissioner. Such veterinarian may issue certificates of inspections, on a form to be approved by the commissioner.

(c) Licensed occasional livestock sales shall not: (1) Collect a fee per head pursuant to K.S.A. 47-1011, and amendments thereto; (2) collect an inspection fee per head pursuant to K.S.A. 47-1008, and amendments thereto; or (3) be required to furnish a bond in the manner required by K.S.A. 47-1002, and amendments thereto.

History: L. 1965, ch. 333, § 5; L. 1996, ch. 133, § 2; L. 2012, ch. 140, § 82; July 1.



47-1001e Annual renewal fee; license period; electronic auction license; renewal; fees.

47-1001e. Annual renewal fee; license period; electronic auction license; renewal; fees. (a) Each livestock market operator shall pay annually, on or before June 30, a renewal market license fee in an amount set by the Kansas animal health board and adopted by rules and regulations of the commissioner of not more than $250 to the commissioner for each public livestock market operated by such operator, which payment shall constitute a renewal until June 30 of the following year. The renewal market license fee established by this section on the day preceding the effective date of this act shall continue in effect until a different renewal market license fee is set as provided under this section.

(b) Any person who owns or operates an electronic auction which is simulcast into the state of Kansas and at which livestock located in the state of Kansas are offered for sale, shall apply to the animal health commissioner for an electronic auction license. A license shall be granted to such person upon a showing that such person meets the bond requirements, as established in K.S.A. 47-1002, and amendments thereto, and has paid an annual fee in an amount set by the Kansas animal health board and adopted by rules and regulations of the commissioner of not more than $250. Any such license shall expire on June 30 of each year.

History: L. 1965, ch. 333, § 6; L. 1970, ch. 206, § 1; L. 1991, ch. 152, § 10; L. 1993, ch. 167, § 2; L. 2000, ch. 111, § 7; L. 2010, ch. 105, § 1; L. 2012, ch. 140, § 83; July 1.



47-1001f When license transferable; renewable, when.

47-1001f. When license transferable; renewable, when. Each market license is personal to the holder and to the facilities covered thereby, and transferable only upon application in the same form and manner as new applications for such market licenses, except when an owner shall sell and convey a market to a bona fide purchaser who is to continue the market at the same location, the market license shall be transferred to the new owner upon application therefor, without a hearing before the commissioner, upon the furnishing of the required bond and without payment of any additional fee; and the license so transferred shall be renewable upon payment of required fees and otherwise complying with the law for renewal of market licenses.

History: L. 1965, ch. 333, § 7; June 30.



47-1002 Bond, conditions; expiration date of license; damage actions; issuance of license after bond given.

47-1002. Bond, conditions; expiration date of license; damage actions; issuance of license after bond given. (a) The bond required by K.S.A. 47-1001a, and amendments thereto, shall be in the minimum amount of $20,000 for each license year or fraction thereof, but may be a continuous bond. Each license year shall expire on June 30. Such bond shall be conditioned upon compliance by the principal with the provisions of this act and upon the prompt, faithful and honest handling by the principal of such livestock and the prompt remittance of the proceeds from the sale, purchase or exchange thereof to the lawful owner of such livestock. Such bond shall be to the state for the use and benefit of such person or persons as may suffer loss or damage by breach of the condition thereof. If the commissioner is the trustee and custodian of a surety bond or bond equivalent wherein such public livestock market operator is the principal and is operating under the provisions of the packers and stockyards act of 1921 of the United States, the commissioner may accept such bond or bond equivalent in lieu of the one herein otherwise required.

(b) For the purposes of this section, a bond equivalent shall be in one of the following forms:

(1) A trust fund agreement governing funds actually deposited or invested in fully negotiable obligations of the United States of federally-insured deposits or accounts in the name of and readily convertible to currency by a trustee; or

(2) a trust agreement governing funds which may be drawn by a trustee, under one or more irrevocable, transferable, standby letters of credit, issued by a federally-insured bank or institution and physically received and retained by the trustee.

(c) Any producer, consignor or purchaser of livestock claiming to be injured by the breach of any public livestock market operator of any of the terms and provisions of such bond may bring action thereon in district court to recover the damages caused by such breach.

(d) When such bond shall have been given, the commissioner shall thereupon issue to such applicant a license entitling the applicant, if a public livestock market operator, to conduct the business described in the application at the place named therein for a period expiring on June 30 following date of issuance, and for such additional license year periods as the public livestock market operator may be entitled to by reason of the operator's having paid the annual application fee and the proof of the operator's having paid the annual premium upon such continuous bond, or until such license shall have been revoked for cause.

History: L. 1937, ch. 262, § 2; L. 1939, ch. 224, § 2; L. 1947, ch. 304, § 1; L. 1953, ch. 256, § 1; L. 1965, ch. 333, § 8; L. 1970, ch. 206, § 2; L. 2012, ch. 125, § 12; July 1.



47-1002a Release of surety on bond; notice to principal.

47-1002a. Release of surety on bond; notice to principal. Any surety on a bond furnished by any community sale dealer, or applicant for community sale dealer's license, shall be released and discharged from any and all liability under said bond accruing on such bond after the expiration of sixty days from the date upon which such surety shall have filed with the commissioner a written request to be released and discharged, but this provision shall not operate to relieve, release, or discharge the surety from any liability already accrued or which shall accrue before the expiration of the sixty-day period. The commissioner, upon receipt of such request, shall promptly notify the principal who furnished the bond and unless the principal shall on or before the expiration of the sixty-day period file with the commissioner a new bond fully complying with the provisions of this act, the commissioner shall forthwith revoke and cancel such community sale dealer's license and notify such dealer.

History: L. 1947, ch. 304, § 2; Aug. 1.



47-1003 Investigations; arrests; access.

47-1003. Investigations; arrests; access. For the purpose of enforcing the provisions of this act, the commissioner shall have power to make investigations and arrest any persons found violating this act and shall have, at all reasonable times, free and uninterrupted access to any and all buildings, yards, pens, chutes, or scales in or upon which any of such livestock may be kept, quartered, weighed or handled by any dealer.

History: L. 1937, ch. 262, § 3; L. 1939, ch. 224, § 3; L. 1984, ch. 313, § 79; July 1, 1985.



47-1004 Investigation, examination, inspection; hearing; suspension or revocation of license.

47-1004. Investigation, examination, inspection; hearing; suspension or revocation of license. The commissioner may investigate, examine or inspect any transaction or happening which may involve a violation or alleged violation of this act or any rule and regulation or order lawfully issued and promulgated by the commissioner thereunder. In the furtherance of any such examination, investigation or inspection, the commissioner may examine that part of the ledgers, books, accounts, memoranda or other documents, scales, measures, livestock and other articles and things used in connection with the business of such person relating to the transactions involved.

The commissioner shall hear the parties in accordance with the provisions of the Kansas administrative procedure act, to such complaint and after the conclusion of any hearing, the commissioner shall enter in the office of the commissioner at Topeka a decision, either dismissing such complaint or specifying the facts established on such hearing, and give notice thereof to the interested parties. If the commissioner determines from the facts specified that the licensee has violated any provisions of this act, the commissioner shall, unless the offender has already made reparation to the person offended, suspend or revoke the license of the licensee.

History: L. 1937, ch. 262, § 4; L. 1984, ch. 313, § 80; July 1, 1985.



47-1005 Grounds for refusal, revocation or suspension of license.

47-1005. Grounds for refusal, revocation or suspension of license. (a) After notice and an opportunity for a hearing, conducted in accordance with the provisions of the Kansas administrative procedure act, the commissioner may refuse to grant a license, or suspend or revoke a license, upon a finding of the existence of any of the following facts:

(1) That any provision of this act, order or rule and regulation lawfully promulgated thereunder by the commissioner has been violated by the licensee;

(2) that the licensee has knowingly received on consignment or sold at a public livestock market any stolen livestock, or mortgaged livestock without authority of the lawful owner or mortgagee;

(3) that the licensee was guilty of fraud or deception in the procurement of such license;

(4) that the licensee has violated the laws of the state, or official regulations governing the interstate or intrastate movement, shipment or transportation of any livestock;

(5) that the licensee fails to practice measures of sanitation, disinfection and inspection, as prescribed by law or by the commissioner, of premises used for yarding, stabling, housing or holding of livestock;

(6) that there has been failure to keep records required by the commissioner or a refusal on the part of the licensee to produce records of transactions in the carrying on of the business for which such license is granted, or that the licensee selling livestock by weight fails or refuses to have livestock handled by such licensee weighed on scales that are regularly inspected and tested for accuracy by duly authorized public authority or authorities;

(7) that there has been failure to make timely remittances of fees due under the act to the commissioner; or

(8) that the licensee has failed to properly maintain custodial accounts or bonds.

(b) Notwithstanding the provisions of subsection (a), nothing shall preclude the commissioner from issuing an emergency order in accordance with K.S.A. 77-536, and amendments thereto, to suspend the license of a public livestock market for the following reasons:

(1) If the bond or bond equivalent as described in K.S.A. 47-1002, and amendments thereto, for a livestock market operator expires or is terminated and no valid replacement bond or bond equivalent has been filed with the commissioner at the time expiration of such surety occurs; or

(2) if a shortage exists in any of the licensee's custodial accounts which the commissioner determines to endanger the public welfare.

History: L. 1937, ch. 262, § 5; L. 1939, ch. 224, § 4; L. 1965, ch. 333, § 9; L. 1984, ch. 313, § 81; L. 2012, ch. 125, § 13; July 1.



47-1005c Per diem for board members; expenses.

47-1005c. Per diem for board members; expenses. The members of the board shall receive for their services a per diem of twenty-five dollars ($25) and subsistence and travel expense.

History: L. 1965, ch. 333, § 12; June 30.



47-1007 Report of sales; remittance.

47-1007. Report of sales; remittance. The dealer shall, promptly following the sale or exchange of any livestock consigned or delivered to him, transmit or deliver to the producer or consignor a true report of such sales showing the amount sold and the selling price. Remittance in full of the amount realized from such sales, less the commission, if any, that the dealer is entitled to for making such sale and other proper charges, shall accompany such written report of sales.

History: L. 1937, ch. 262, § 7; June 30.



47-1008 Prohibition on sale of certain infected or injured livestock; euthanasia or order to remove from market, expenses; inspection by accredited veterinarian; contracts for service and filing certificates of inspection; inspection fees; minimum per diem for inspector to be negotiated; use and disposition of fees; veterinary inspection fee fund; rules and regulations; electronic auctions; health certificate sale requirements.

47-1008. Prohibition on sale of certain infected or injured livestock; euthanasia or order to remove from market, expenses; inspection by accredited veterinarian; contracts for service and filing certificates of inspection; inspection fees; minimum per diem for inspector to be negotiated; use and disposition of fees; veterinary inspection fee fund; rules and regulations; electronic auctions; health certificate sale requirements. (a) Livestock shall not be offered for sale or sold at any licensed public livestock market if such livestock:

(1) Is infected with a disease that permanently renders the livestock unfit for human consumption;

(2) has severe neoplasia;

(3) has severe actinomycosis;

(4) is unable to rise to its feet by itself; or

(5) has an obviously fractured long bone or other fractures or dislocation of a joint that renders the livestock unable to bear weight on the affected limb without that limb collapsing.

(b) If, in the judgment of an accredited veterinarian, the livestock consigned and delivered on the premises of any licensed public livestock market is in any of the conditions described in subsection (a), such veterinarian shall euthanize humanely the livestock or direct the consignor to immediately remove the livestock from the premises of the public livestock market. All expenses incurred for euthanasia and disposal of the livestock under the provisions of this subsection shall be the responsibility of the consignor. Collection of expenses shall not be the responsibility of the consignee.

(c) All livestock consigned and delivered on the premises of any licensed public livestock market, before being offered for sale, shall be inspected by a veterinarian authorized by the commissioner who shall visually examine or test, or both, each animal consigned to such market, for the purpose of determining its condition of health and freedom of clinical signs of infectious or contagious animal diseases that are determined to be reportable by the animal health commissioner. Such regulatory veterinary services shall be contracted for by the animal health commissioner, who shall select an accredited veterinarian for each public livestock market. The public livestock market operator, for each public livestock market, shall submit to the animal health commissioner a list of accredited veterinarians to be considered for the position. Such veterinarian shall be authorized to make all required examinations and tests, and to issue certificates of inspection at the public livestock market where such veterinarian serves. All livestock sold, resold, exchanged or transferred, or offered for sale or exchange at a livestock market shall be treated as may be necessary to prevent the spread of contagious or infectious diseases. A certificate of inspection, on a form to be approved by the commissioner, shall be issued to the purchaser by the inspector. For the visual inspection of livestock offered for sale, there shall be collected by the market operator from the consignor a fee which shall be determined by negotiation between the market operator and the market veterinarian but shall not be less than $.07 per head, except that no fee for inspection shall be collected unless the inspection actually has been made. If the charges per head collected on all livestock inspected at a livestock market on any sales day do not amount to a minimum per diem of $40 or any amount greater than $40 negotiated by the operator, the market operator shall be required to supply sufficient funds to provide such amount. Any amount lesser or greater than the $40 amount specified, shall be determined by negotiation between the market operator and the market veterinarian. A copy of any agreement or contract shall be on file with the commissioner. Payments for veterinary services rendered under a contract as provided in this section shall be paid from the veterinary inspection fee fund, and for such services rendered prior to the end of a fiscal year, payment may be made within 90 days after the end of the fiscal year.

(d) Livestock market operators shall pay amounts received and amounts due under this section to the animal health commissioner. The commissioner shall remit all such amounts received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the veterinary inspection fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the commissioner or by a person or persons designated by such commissioner.

(e) The animal health commissioner shall promulgate rules and regulations as may be necessary to carry out the purposes of this section, including, but not limited to, rules and regulations designating any disease as a disease that renders livestock or the carcasses thereof permanently unfit for human consumption.

(f) All livestock sold by a licensed electronic auction, before being delivered to an out-of-state buyer, shall have a health certificate issued by a licensed, accredited veterinarian. Kansas buyers shall be furnished a health certificate upon request.

History: L. 1937, ch. 262, § 8; L. 1939, ch. 224, § 5; L. 1947, ch. 302, § 3; L. 1949, ch. 295, § 1; L. 1957, ch. 304, § 1; L. 1970, ch. 206, § 3; L. 1973, ch. 2, § 22; L. 1981, ch. 211, § 1; L. 1991, ch. 152, § 11; L. 1993, ch. 167, § 3; L. 1996, ch. 67, § 1; L. 1997, ch. 129, § 2; L. 2000, ch. 111, § 8; L. 2001, ch. 5, § 167; L. 2012, ch. 125, § 14; July 1.

Section was amended twice in the 2012 session, see also 47-1008a.



47-1009 Dealer to keep books and records; reports to commissioner.

47-1009. Dealer to keep books and records; reports to commissioner.    Each dealer shall keep such books, records, accounts and memoranda of the business transacted at each community sale conducted and operated by such dealer hereunder, as shall show, among other things, the date on which each lot of livestock was received by the dealer, together with the names of both buyers and sellers thereof, the place of origin of livestock, the make or manufacture and the state license numbers of all vehicles transporting such livestock, together with the names of drivers of such vehicles and the driver's license number and the name of the owner or consignor, signed by owner or consignor, or their agent, to be kept on file at place of business of sale or sales for one year. Each dealer shall also make such reports to the commissioner as to the business transacted, as to the rates and charges for services rendered, as to facilities furnished by the dealer and as to such other matters and things as the commissioner may deem necessary for the effective administration of this act.

History: L. 1937, ch. 262, § 9; L. 1939, ch. 224, § 6; July 30.



47-1010 Penalties for unlawful acts.

47-1010. Penalties for unlawful acts. (a) In addition to the penalties provided in subsection (b), any person shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than $100 or more than $1,000, who commits any of the following acts:

(1) Assumes or attempts to act as a public livestock market operator without a license;

(2) imposes false charges for handling or services in connection with livestock handled, sold or offered for sale at a public livestock market;

(3) fails to account promptly, correctly and fully for any livestock sold or handled by him and properly to make settlements therefor;

(4) makes false or misleading statements as to market conditions at any public livestock market conducted or operated by the person making such statement or for whom such individual is in the employment of;

(5) makes any false or misleading statements as to the health or physical condition of the livestock or quantity of livestock shipped or sold; or

(6) fails to comply in any respect with this act and any and all lawful rules, regulations and orders of the commissioner issued and promulgated hereunder.

(b) The commissioner, upon finding that a person has violated any provision of K.S.A. 47-1001 et seq., and amendments thereto, or any rule and regulation adopted thereunder, after notice and opportunity for a hearing are given in accordance with the provisions of the Kansas administrative procedure act, may impose a civil penalty in an amount not more than $5,000 per violation. For the purposes of this section, violations shall include, but not be limited to, acts recognized in subsection (a) and acts or omissions which are grounds for administrative action pursuant to K.S.A. 47-1005, and amendments thereto.

(c) In the case of a continuing violation, every day such violation continues shall be deemed a separate violation for the purposes of assessing civil penalties therefor. Such civil penalty may be assessed in addition to any other penalty provided by law. The recipient of a civil penalty may appeal the order to the district court in the manner provided by the Kansas judicial review act.

(d) Any penalty recovered pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1937, ch. 262, § 10; L. 1939, ch. 224, § 7; L. 1947, ch. 304, § 3; L. 1965, ch. 333, § 14; L. 2012, ch. 125, § 15; July 1.



47-1010a Inapplicability of act to certain businesses.

47-1010a. Inapplicability of act to certain businesses. Nothing in this act shall in any manner affect any person engaged in the business of buying or assembling livestock for the purpose of shipment to any packinghouse which is subject to regulation under what is commonly known as the packers and stockyards act of 1921, or for shipment to a livestock market where federal veterinary inspection is regularly maintained, or for shipment to a public livestock market.

History: L. 1965, ch. 333, § 15; June 30.



47-1011 Fees for sale of livestock; disposition of moneys.

47-1011. Fees for sale of livestock; disposition of moneys. (a) The public livestock market operator shall collect from the consignor of horses, mules, cattle, hogs, sheep and goats the fee per head on all such livestock sold at a public livestock market in the amount fixed by the commissioner under this section. The public livestock market operator shall remit to the commissioner on or before the 15th day of each month the amounts collected during the preceding calendar month.

(b) The electronic auction operator shall collect from the consignor of horses, mules, cattle, hogs, sheep and goats the fee per head in an amount fixed by the commissioner under this section on all such livestock sold at an electronic auction if such livestock is located in the state of Kansas. The electronic auction operator shall remit to the commissioner on or before the 15th day of each month the amounts collected during the preceding calendar month.

(c) The fee per head provided for in this section shall be in addition to the inspection fee stated in K.S.A. 47-1008, and amendments thereto, to the license fee payable to the commissioner for licenses mentioned and described in K.S.A. 47-1002, and amendments thereto, and to the fee provided for in K.S.A. 74-534, and amendments thereto.

(d) The commissioner shall determine annually the amount of funds which will be required, in addition to the funds received for fees imposed under K.S.A. 47-1001a and 47-1001e, and amendments thereto, to properly enforce and administer the laws contained in article 10 of chapter 47 of the Kansas Statutes Annotated, and amendments thereto, and shall fix and adjust from time to time the fee per head imposed under this section in such reasonable sum as may be necessary for such purposes, except that the fee per head fixed under this section shall not be more than $.25. The fee per head in effect on the day preceding the effective date of this act shall continue in effect until the commissioner fixes a different fee per head under this section.

(e) The commissioner shall remit all moneys received by or for the commissioner under K.S.A. 47-1001a, 47-1001e and this section, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the animal disease control fund.

History: L. 1937, ch. 262, § 11; L. 1939, ch. 224, § 8; L. 1941, ch. 272, § 1; L. 1959, ch. 229, § 1; L. 1967, ch. 293, § 1; L. 1969, ch. 265, § 1; L. 1970, ch. 206, § 4; L. 1973, ch. 2, § 23; L. 1980, ch. 156, § 1; L. 1986, ch. 197, § 2; L. 1991, ch. 152, § 12; L. 2000, ch. 111, § 9; L. 2001, ch. 5, § 168; L. 2010, ch. 105, § 2; Apr. 22.



47-1011a Brand inspection fees; additional fees collected, when; disposition of fees; livestock market brand inspection fee fund.

47-1011a. Brand inspection fees; additional fees collected, when; disposition of fees; livestock market brand inspection fee fund. (a) The public livestock market operator shall collect from the consignor of cattle sold at a public livestock market, where brand inspection of such cattle is requested, by the public livestock market operator, as a brand inspection fee, in addition to amounts specified in K.S.A. 47-1011, and amendments thereto, a sum of not more than $.40 per head on all such cattle. Such amount shall be determined by the animal health commissioner. If a public livestock market operator requests brand inspection at a public livestock market pursuant to this section, the public livestock market operator shall contract with the animal health commissioner to perform such brand inspection services.

(b) Where cattle consigned to, or sold at, such public livestock market originate in, and have brand inspection clearance from a county option brand inspection area, operating under K.S.A. 47-434 through 47-445, and amendments thereto, such livestock brand inspection fee under this section shall not be required.

(c) The public livestock market operator shall pay all amounts received under this section to the animal health commissioner.

(d) The animal health commissioner shall remit all amounts received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the livestock market brand inspection fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the animal health commissioner or by a person or persons designated by the commissioner.

History: L. 1973, ch. 2, § 24; L. 1975, ch. 281, § 1; L. 1982, ch. 223, § 4; L. 1991, ch. 152, § 13; L. 1994, ch. 213, § 3; L. 2001, ch. 5, § 169; L. 2012, ch. 140, § 85; July 1.



47-1012 Invalidity of part.

47-1012. Invalidity of part. If any clause, section, paragraph, or part of this act shall, for any reason, be adjudged by a court of competent jurisdiction to be invalid, such adjudication shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph or part thereof directly involved in the controversy in which such adjudication shall have taken place.

History: L. 1937, ch. 262, § 12; June 30.



47-1013 Inspectors, contract with; reports; fees.

47-1013. Inspectors, contract with; reports; fees. (a) The commissioner shall contract with inspectors and such other persons as in the commissioner's judgment may be necessary to properly administer the provisions of this act. Such persons shall be under the direct supervision of the commissioner. The commissioner shall also contract with state brand inspectors as in the commissioner's judgment may be necessary to curtail livestock thefts and assist in the enforcement of the provisions of this act.

(b) The state brand inspectors shall file a report of such inspector's inspections of brands and marks of identification of each sale inspected at the place of inspection, which copy shall be kept for a period of one year from date of filing by the organization conducting such sale.

(c) Fees paid to the state brand inspectors shall be paid out of the fees to be collected as provided in K.S.A. 47-1011a, and amendments thereto.

History: L. 1937, ch. 262, § 13; L. 1939, ch. 224, § 9; L. 1943, ch. 277, §2; L. 1996, ch. 90, § 9; July 1.



47-1014 Injunction remedy for violations.

47-1014. Injunction remedy for violations. In addition to the remedies provided under K.S.A. 47-1001 et seq., and amendments thereto, the commissioner is hereby authorized to apply to the district court for an injunction restraining any person from violating any provision of K.S.A. 47-1001 et seq., and amendments thereto. Such court, upon a showing of cause therefore, shall have jurisdiction to grant such injunction irrespective of whether or not there exists an adequate remedy at law.

History: L. 2012, ch. 125, § 1; July 1.






Article 11 DELIVERIES IN MOTOR VEHICLES

47-1101 Record of sale, purchase or receipt of livestock; exemption.

47-1101. Record of sale, purchase or receipt of livestock; exemption.    Every person, firm or corporation engaged in the business of buying, purchasing or otherwise receiving livestock from the driver of any auto truck or other motor vehicle shall be required to keep a record of the sale, purchase or receipt of said livestock. The record shall contain the name and post-office address of the driver of the truck or motor vehicle, the license tag thereof, and a description of the livestock. Such record shall be preserved for a period of two years from the date of sale and shall be available to all duly constituted peace officers of this state:Provided, That the provisions of this act are not intended to repeal or modify any of the provisions relating to community sales nor shall this act apply to sales or deliveries of livestock to any person or persons regularly engaged in the business and whose principal business is that of farming or livestock raising.

History: L. 1941, ch. 273, § 1; June 30.



47-1102 Penalties for violations.

47-1102. Penalties for violations. Any person, firm or corporation violating or failing to comply with any of the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by a fine of not more than $1,000, by imprisonment in the county jail for not less than 60 days nor more than six months or by both such fine and imprisonment.

History: L. 1941, ch. 273, § 2; L. 2012, ch. 125, § 16; July 1.






Article 12 DISPOSAL OF DEAD ANIMALS

47-1201 Definitions.

47-1201. Definitions. As used in this act, except where the context clearly indicates a different meaning:

(a) "Commissioner" means the animal health commissioner of the state of Kansas.

(b) "Person" means any individual, partnership, firm, corporation or association.

(c) "Disposal plant" means a place of business or a location where the carcasses of domestic animals or packing house refuse is purchased, received or unloaded and where such carcasses or refuse are processed for the purpose of obtaining the hide, skin, grease, residue, or any other byproduct from the animal or refuse, in any way whatsoever.

(d) "Substation" means a concentration site equipped with at least one storage building and operated and maintained for the temporary deposit or storage of the carcasses of domestic animals pending final delivery of the carcasses to the disposal plant.

(e) "Place of transfer" means a reloading site, authorized for use in direct transferring of carcasses of domestic animals from vehicles making original pickup or loading to a line vehicle for the transportation of the carcasses to the disposal plant.

(f) "Carcasses of domestic animals" means bodies, or any part or portion thereof, of dead domestic animals not slaughtered for human food.

History: L. 1943, ch. 198, § 1; L. 1947, ch. 305, § 1; L. 1989, ch. 156, § 52; L. 2001, ch. 163, § 4; L. 2012, ch. 140, § 86; July 1.



47-1202 Disposal of dead animals, license for; transportation, permit for.

47-1202. Disposal of dead animals, license for; transportation, permit for. It shall be unlawful for any person to engage in the business of operating a disposal plant without first obtaining a license from the commissioner. It shall be unlawful for any person to transport or move upon a public highway carcasses of domestic animals or packing house refuse, except in a vehicle for which a permit has been obtained from the commissioner.

History: L. 1943, ch. 198, § 2; L. 1947, ch. 305, § 2; March 25.



47-1203 Application for license; fee.

47-1203. Application for license; fee. (a) Application for such license shall be made to the commissioner on forms provided by the commissioner, which application shall set forth: (1) The name and residence of the applicant; (2) the proposed place of business; (3) the location of the proposed disposal plant, all proposed substations and all places of transfer; (4) the particular method which applicant intends to employ in the disposal of such carcasses and packing house refuse; (5) the number and kind of vehicles the applicant intends to use and the proposed methods of operation; and (6) such other information as the commissioner may require.

(b) Each application for license shall be accompanied by a fee in an amount set by the Kansas animal health board and adopted by rules and regulations of the commissioner of not more than $525 for each disposal plant. The fee established by this subsection on the day preceding the effective date of this act shall continue in effect until a different fee is set as provided under this subsection.

History: L. 1943, ch. 198, § 3; L. 1947, ch. 305, § 3; L. 1980, ch. 156, § 2; L. 1991, ch. 152, § 14; L. 1993, ch. 167, § 4; April 22.



47-1204 Investigation and inspection.

47-1204. Investigation and inspection. Upon a receipt of such application with accompanying fee, the commissioner, or some person appointed and designated by him, shall proceed to inspect the buildings, substations, places of transfer, and equipment which the applicant proposes to use in conducting such business, and the vehicles intended to be used in the transportation of carcasses. The person making such investigation and inspection shall record his findings in writing in the office of the commissioner.

History: L. 1943, ch. 198, § 4; April 1.



47-1205 Findings by commissioner, notice to applicant; license and permit fees; posting of permits.

47-1205. Findings by commissioner, notice to applicant; license and permit fees; posting of permits. (a) If the commissioner finds that an applicant is a responsible and suitable person to conduct such business, and that the disposal plant, substations, places of transfer, vehicles, and equipment of such applicant and the methods of operation proposed comply with all the provisions of this act, and with the rules and regulations authorized and adopted under provisions of this act, and that such disposal plants, substations, and places of transfer are located in places approved by the commissioner, the commissioner shall thereupon notify such applicant of such findings.

(b) Upon receipt of such notification, such applicant shall pay to the commissioner the following permit fees: (1) $150 for each substation and (2) $150 for each place of transfer.

(c) Upon receipt of such fees, the commissioner shall issue to such applicant a license for each disposal plant and a permit for each substation and for each place of transfer.

(d) The permit for each substation and place of transfer shall be posted in a conspicuous place on each of such premises.

History: L. 1943, ch. 198, § 5; L. 1947, ch. 305, § 4; L. 1980, ch. 156, § 3; L. 1991, ch. 152, § 15; July 1.



47-1206 Rejection of application; notice; fee not refunded.

47-1206. Rejection of application; notice; fee not refunded. If the commissioner finds that the buildings, substations, equipment, vehicles, places of transfer, and proposed methods of operation do not fully comply with the requirements of this act and the rules and regulations authorized and adopted hereunder, he shall notify the applicant wherein the same fails to so comply. If, within a reasonable time thereafter, to be fixed by the commissioner, the applicant notifies him that such defects are remedied, a second inspection shall be made in the same manner as upon the original application, and not more than two such inspections need be made under one application. In case a license is refused or denied such applicant, no part of the fee paid by him shall be refunded.

History: L. 1943, ch. 198, § 6; April 1.



47-1207 Vehicle permits; application; fee; posting on vehicles.

47-1207. Vehicle permits; application; fee; posting on vehicles. (a) Application for a permit for a vehicle, or vehicles, to be used in the transportation of carcasses of domestic animals or packing house refuse on public highways shall be made to the commissioner on forms provided by the commissioner. Each such application shall set forth: (1) The type, make and year model of each vehicle, (2) the area of proposed operations, (3) the name and address of the disposal plant or the disposal plants where proposed deliveries are to be made and (4) such other information as the commissioner may require.

(b) Each such application shall be accompanied by a fee in an amount set by the Kansas animal health board and adopted by rules and regulations of the commissioner of not more than $75 for each such vehicle. The fee established by this subsection on the day preceding the effective date of this act shall continue in effect until a different fee is set as provided under this subsection.

(c) The permit for each vehicle used in the transportation upon public highways of the carcasses of domestic animals or packing house refuse, or approved evidence of such permit, shall be attached to such vehicles in a conspicuous place on the left side of the cab.

History: L. 1943, ch. 198, § 7; L. 1947, ch. 305, § 5; L. 1980, ch. 156, § 4; L. 1991, ch. 152, § 16; L. 1993, ch. 167, § 5; April 22.



47-1208 Duration and renewal of licenses and permits.

47-1208. Duration and renewal of licenses and permits. All licenses and permits issued under this act shall expire on June 30 following date of issuance. All applications for renewal of licenses and permits shall be in compliance with the requirements of this act for the issuance of original licenses and permits.

History: L. 1943, ch. 198, § 8; April 1.



47-1209 Transportation of carcasses of domestic animals and packing house refuse; conditions and limitations.

47-1209. Transportation of carcasses of domestic animals and packing house refuse; conditions and limitations. All vehicles used in the transportation upon public highways of the carcasses of any domestic animals or packinghouse refuse, shall conform with the following conditions and limitations:

(1) The carcasses of dead animals or packinghouse refuse, shall be placed in containers or vehicles which are constructed of, or lined with, impervious material, and which do not permit the escape of any liquid;

(2) after original loading, the carcasses of domestic animals shall not be moved from the transporting container or vehicle upon a public highway or in any other place except at the disposal plant, at an authorized substation, or at an authorized place for transfer of carcasses or refuse into line vehicles;

(3) containers and vehicles shall be disinfected each time before leaving a disposal plant, or substation, and the exterior thereof shall be disinfected each time after loading and before entering the public highway, all in conformance with requirements and regulations prescribed by the commissioner;

(4) containers and vehicles used for transporting of carcasses of animals or packinghouse refuse shall not be used for the transportation of live animals except to a licensed disposal plant or the transportation of food or feed for human or livestock consumption until properly cleaned and sterilized.

History: L. 1943, ch. 198, § 9; L. 1969, ch. 266, § 1; July 1.



47-1210 Buildings and disposal plants; specifications.

47-1210. Buildings and disposal plants; specifications. All disposal plants, substations, and buildings used in connection therewith shall conform with the following requirements: (1) All floors of buildings shall be constructed of concrete or other impervious material; (2) adequate sanitary drainage must be provided; and all buildings must be so constructed and maintained that no unsterile liquid is permitted to escape openly therefrom. All disposal plants, substations and places of transfer shall be so located, arranged, constructed, and maintained, and the operation so conducted at all times consistent with public health and safety.

History: L. 1943, ch. 198, § 10; April 1.



47-1211 Disposal of carcasses and refuse; requirements; release of portions of carcasses.

47-1211. Disposal of carcasses and refuse; requirements; release of portions of carcasses. (a) The operator of a licensed disposal plant shall dispose of the carcasses of domestic animals or packinghouse refuse by complying with the following standards and requirements:

(1) The skinning and dismembering of carcasses of domestic animals shall be performed within the building where the carcasses are processed;

(2) the cooking vats or tanks shall be airtight, except proper escape for live steam;

(3) steam shall be so disposed of as not to be detrimental to public health or safety;

(4) the materials not cooked or entirely consumed by burning within the plant, shall be disposed of:

(A) By burying to such a depth that no part of such carcass shall be nearer than three feet to the surface of the ground, and shall be covered with quick-lime and with at least three feet of earth; or

(B) in such manner as may be prescribed by rules and regulations adopted by the commissioner;

(5) all carcasses of domestic animals or packinghouse refuse shall be disposed of within 48 hours after delivery to the disposal plant;

(6) all carcasses, parts thereof, or refuse under process for marketing shall not be permitted to come in contact with any part of the building or the equipment used in connection with the unloading, skinning, dismembering and grinding of carcasses or refuse as originally received at disposal plant;

(7) the cooking of materials shall be at a temperature of 212° F. (boiling point) for a period of 30 minutes.

(b) The commissioner may issue a release for portions of carcasses of dead animals which are uncooked, or which are cooked for a period shorter than 30 minutes or at a temperature less than 212° F., or both. Such release requires that the products so released shall be identified by freely slashing and covering all exposed surfaces of such products with an edible green dye or other such suitable substance as may be approved by the commissioner. Such products shall otherwise meet the requirements of the Kansas feeding stuffs statute, article 10 of chapter 2, Kansas Statutes Annotated.

History: L. 1943, ch. 198, § 11; L. 1967, ch. 294, § 1; L. 2001, ch. 163, § 5; May 17.



47-1212 Animal inspection.

47-1212. Animal inspection. The commissioner, or his authorized representatives, shall inspect disposal plants, substations, places of transfer, and vehicles at least once each year, and so often as deemed necessary, and shall have free and uninterrupted access of all such buildings and premises.

History: L. 1943, ch. 198, § 12; April 1.



47-1213 Suspension and revocation of licenses; notice and hearing.

47-1213. Suspension and revocation of licenses; notice and hearing. The commissioner, after providing notice and opportunity for a hearing in accordance with the Kansas administrative procedure act, shall have power to suspend or revoke any license or permit issued under this act for the failure or refusal of any licensee or permit holder to obey and comply with the provisions of this act and all rules and regulations authorized and adopted thereunder.

History: L. 1943, ch. 198, § 13; L. 1988, ch. 356, § 154; L. 2012, ch. 125, § 17; July 1.



47-1214 Declaration of construction; "refuse" defined.

47-1214. Declaration of construction; "refuse" defined. The provisions of this act shall be construed to apply to the transportation upon public highways of carcasses and refuse, from packing houses or other points of origin to disposal plants or substations. The term "refuse" as used in K.S.A. 47-1201 to 47-1220, inclusive, or any amendments thereto, shall include offal, bones, suet and meat trimmings. The provisions of this act shall not apply to disposal plants operating under the supervision of the United States bureau of animal industry, meat inspection division, or those licensed by the secretary of health and environment, meat inspection division, and processing only packing house refuse received from a packing house operated by the same person or group upon contiguous premises.

History: L. 1943, ch. 198, § 14; L. 1951, ch. 319, § 1; L. 1975, ch. 462, § 57; July 1.



47-1215 Rules and regulations; filing.

47-1215. Rules and regulations; filing. The commissioner may adopt and enforce such reasonable rules and regulations relating to transportation of carcasses of domestic animals and packing house refuse, specifications for disposal plants, substations, places of transfer, equipment and vehicles, and all operations in connection therewith, as the commissioner deems advisable and which are not inconsistent with provisions of this act. All such rules and regulations shall be filed with the secretary of state.

History: L. 1943, ch. 198, § 15; L. 1988, ch. 366, § 15; June 1.



47-1216 Judicial review of commissioner's actions.

47-1216. Judicial review of commissioner's actions. Any action of the commissioner is subject to review in accordance with the Kansas judicial review act.

History: L. 1943, ch. 198, § 16; L. 1986, ch. 318, § 69; L. 2010, ch. 17, § 86; July 1.



47-1217 Penalties for violations; actions.

47-1217. Penalties for violations; actions. The willful violation of any of the provisions of this act, or the willful failure to comply with any of the provisions of this act, or any of the rules and regulations adopted thereunder, is hereby made a misdemeanor, and any person upon conviction thereof shall be punished by a fine of not less than $25 nor more than $500. It shall be the duty of the attorney general and the various county attorneys, to file suit in a court of competent jurisdiction to enjoin any violation of this act or any rule and regulation authorized and adopted under the provisions of this act.

History: L. 1943, ch. 198, § 17; L. 2012, ch. 125, § 18; July 1.



47-1218 Disposition of moneys received under article.

47-1218. Disposition of moneys received under article. (a) All moneys received by the animal health commissioner under article 12 of chapter 47 of Kansas Statutes Annotated, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the animal disease control fund.

(b) On July 1, 1986, the director of accounts and reports shall transfer all moneys in the animal health department fee fund to the animal disease control fund. On July 1, 1986, all liabilities of the animal health department fee fund are hereby imposed upon the animal disease control fund, and the animal health department fee fund is hereby abolished.

History: L. 1943, ch. 198, § 18; L. 1973, ch. 2, § 25; L. 1986, ch. 197, § 3; L. 2001, ch. 5, § 170; L. 2012, ch. 140, § 87; July 1.



47-1219 Unlawful disposal; penalty.

47-1219. Unlawful disposal; penalty. (a) Any person or persons who shall put any dead animals, carcasses of such animals or domestic fowl, or any part thereof, into any well, spring, brook, branch, river, creek, pond, road, street, alley, lane other than the person's own private driveway, lot not owned or leased by such person, field not owned or leased by such person, meadow not owned or leased by such person or commonly-owned or public property shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum not exceeding $500.

(b) Any owner or owners of any dead animals, carcasses of such animals or domestic fowl, or any part thereof, who shall knowingly permit the same to remain in any well, spring, brook, branch, river, creek, pond, road, street, alley, lane other than the person's own private driveway, lot not owned or leased by such person, field not owned or leased by such person, meadow not owned or leased by such person or commonly-owned or public property to the injury of the health or to the annoyance of or damage to the citizens of the state or any of them, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum not exceeding $500. Every 24 hours the owners shall permit the same to remain thereafter shall be deemed an additional offense.

(c) Persons disposing of dead animals shall do so in one of the following ways: (1) Burial; (2) incineration; (3) delivery or unloading of the carcasses of dead animals or packing house refuse at a disposal plant, substation, rendering plant or place of transfer licensed by the commissioner; (4) composting; or (5) in accordance with rules and regulations adopted pursuant to K.S.A. 65-1,199, and amendments thereto.

History: L. 1947, ch. 305, § 6; L. 1996, ch. 90, § 10; L. 1998, ch. 143, § 27; L. 2012, ch. 125, § 19; July 1.



47-1220 Act inapplicable to movement of certain farm animals; exception.

47-1220. Act inapplicable to movement of certain farm animals; exception. The provisions of this act, exclusive of subsection (b) of K.S.A. 47-1219 shall not apply to the movement of the carcasses of cattle and horses from one farm to another, if said carcasses are moved by the person who owned such animals immediately prior to their deaths, and if such animals were not affected with any contagious or infectious disease at the time of their deaths.

History: L. 1947, ch. 305, § 7; March 25.






Article 13 GARBAGE RESTRICTIONS

47-1301 Garbage defined.

47-1301. Garbage defined. As used in article 13 of chapter 47 of the Kansas Statutes Annotated, and amendments thereto, "garbage" means all waste material derived in whole or in part from the meat of any animal, including fish and poultry, other waste animal material, and other refuse of any character whatsoever that has been associated with any such material, resulting from the handling, preparation, cooking or consumption of food. For the purposes of article 13 of chapter 47 of the Kansas Statutes Annotated, and amendments thereto, "garbage" shall not be deemed to include pasteurized dairy products.

History: L. 1953, ch. 257, § 1; L. 1995, ch. 244, § 2; L. 2012, ch. 125, § 20; July 1.



47-1302 Unlawful to feed unprocessed garbage to animals; exceptions.

47-1302. Unlawful to feed unprocessed garbage to animals; exceptions. (a) Except as provided in subsection (b), it shall be unlawful for any person, firm, partnership or corporation to feed garbage to animals.

(b) Nothing in this section shall prohibit an individual from feeding such individual's own animals only the garbage obtained from such individual's own household.

History: L. 1953, ch. 257, § 2; L. 1989, ch. 156, § 53; L. 2001, ch. 163, § 6; L. 2012, ch. 140, § 88; July 1.

Section was amended twice in the 2012 session, see also 47-1302a.



47-1303 Unlawful acts.

47-1303. Unlawful acts. (a) It shall be unlawful for the governing body of any city, or any official or employee of a city, to enter into any contract or agreement for the collection or disposal of garbage unless such contract or agreement requires a disposal of garbage in accordance with rules and regulations of the state animal health commissioner, when disposed of by other means.

(b) It shall be unlawful for any person to give, sell or transfer garbage to another person, if such person knows that such other person is commercially feeding the garbage to a cloven hoofed animal.

History: L. 1953, ch. 257, § 3; L. 1989, ch. 156, § 54; L. 2001, ch. 163, § 7; L. 2012, ch. 140, § 89; July 1.



47-1304 Rules and regulations by animal health commissioner.

47-1304. Rules and regulations by animal health commissioner. The state animal health commissioner is hereby authorized to promulgate and enforce all rules and regulations deemed necessary to carry out the provisions of K.S.A. 47-1301 through 47-1307, and amendments thereto.

History: L. 1953, ch. 257, § 4; L. 1957, ch. 305, § 1; L. 1989, ch. 156, § 55; L. 2001, ch. 163, § 8; L. 2012, ch. 140, § 90; July 1.



47-1305 Penalty for violation of act.

47-1305. Penalty for violation of act. Any person, firm, partnership, corporation, city or official of any corporation or city, violating the provisions of this act or of any rule or regulation promulgated pursuant thereto shall, upon conviction thereof, be fined not less than $100 nor more than $500. Each day the provisions of this act or any rule and regulation made pursuant thereto is violated shall be a separate offense.

History: L. 1953, ch. 257, § 5; L. 2012, ch. 125, § 22; July 1.



47-1306 Moving garbage or refuse on public street; restrictions.

47-1306. Moving garbage or refuse on public street; restrictions. It shall be unlawful to move any garbage or the refuse of any locker plant or slaughterhouse upon any public street, alley, or highway, unless such garbage and such refuse shall be contained in a liquid-tight barrel or container, and so covered as to prevent spilling, or access to flies or insects.

History: L. 1957, ch. 305, § 2; L. 2012, ch. 125, § 23; July 1.






Article 14 HUMANE SLAUGHTER

47-1401 Humane methods; state policy.

47-1401. Humane methods; state policy. It is declared to be the policy of this state to require that the slaughter of all livestock and the handling of livestock, in connection with slaughter, shall be carried out only by humane methods.

History: L. 1961, ch. 256, § 1; Jan. 1, 1962.



47-1402 Same; definitions.

47-1402. Same; definitions. As used in this act: (a) "Person" means any individual, partnership, corporation, or association doing business in this state, in whole or in part.

(b) "Slaughterer" means any person regularly engaged in the commercial slaughtering of livestock.

(c) "Livestock" means cattle, calves, sheep, swine, horses, mules, goats, aquatic animals, domesticated deer, all creatures of the ratite family that are not indigenous to this state, including but not limited to ostriches, emus and rheas, and any other animal which can or may be used in and for the preparation of meat or meat products.

(d) "Packer" means any person engaged in the business of slaughtering of livestock.

(e) "Stockyard" means any place, establishment, or facility commonly known as a stockyard, conducted or operated for compensation or profit as a public market, consisting of pens, or other enclosures, and their appurtenances, for the handling, keeping, and holding of livestock for the purpose of sale or shipment.

(f) "Humane method" means either: (a) A method whereby the animal is rendered insensible to pain by mechanical, electrical, chemical, or other means that is rapid and effective, before being shackled, hoisted, thrown, cast, or cut; or (b) a method in accordance with ritual requirements of the Jewish faith or any other religious faith whereby the animal suffers loss of consciousness by anemia of the brain caused by the simultaneous and instantaneous severance of the carotid arteries with a sharp instrument.

(g) "Domesticated deer" means any member of the family cervidae which was legally obtained and is being sold or raised in a confined area for breeding stock; for any carcass, skin or part of such animal; for exhibition; or for companionship.

History: L. 1961, ch. 256, § 2; L. 1992, ch. 102, § 3; L. 1993, ch. 143, § 6; L. 1994, ch. 79, § 6; July 1.



47-1403 Same; unlawful acts.

47-1403. Same; unlawful acts. No slaughterer, packer, or stockyard operator shall: (a) Shackle, hoist, or otherwise bring livestock into position for slaughter, by any method which shall cause injury or pain; or (b) bleed or slaughter any livestock except by a humane method. The handling or other preparation of livestock for ritual slaughter shall be exempt from the provisions of this act.

History: L. 1961, ch. 256, § 3; Jan. 1, 1962.



47-1404 Same; certain method of slaughter declared inhumane.

47-1404. Same; certain method of slaughter declared inhumane. The use of a manually operated hammer, sledge, or poleax is declared to be an inhumane method of slaughter within the meaning of this act.

History: L. 1961, ch. 256, § 4; Jan. 1, 1962.



47-1405 Same; penalties for violations of act.

47-1405. Same; penalties for violations of act. Any person who violates any provision of this act shall be guilty of a misdemeanor, and upon conviction thereof shall be punished as provided by law.

History: L. 1951, ch. 256, § 5; Jan. 1, 1962.






Article 15 FEEDLOTS

47-1501 Definitions.

47-1501. Definitions. As used in this act:

(a) "Feedlot" means:  (1) A livestock feedlot, or feed yard, having more than 1,000 head of livestock at one time during the licensed year; or (2) any other livestock feedlot whose operator elects to come under this act.

(b) "Feed yard feeding" means the feeding of livestock in lots or pens which are not used normally for raising crops and in which no vegetation, intended for livestock feed, is growing.

(c) "Livestock" means cattle, swine, sheep and horses.

(d) "Operator" means the owner, or the person having charge or control, of a feedlot.

(e) "Person" means an individual, a corporation, a group of individuals, joint venturers, a partnership or any other business entity.

(f) "Commissioner" means the state animal health commissioner.

(g) "Board" means the Kansas animal health board.

History: L. 1963, ch. 287, § 1; L. 1989, ch. 156, § 56; L. 2012, ch. 140, § 91; July 1.



47-1502 Feeding livestock as agricultural pursuit; zoning.

47-1502. Feeding livestock as agricultural pursuit; zoning. Feeding of livestock, and animal husbandry, for the purpose of this act shall be considered to be, and shall be construed to be, an agricultural pursuit: Provided, Such agricultural pursuit may be subject to any city zoning provisions created under the laws of Kansas or any subdivision thereof.

History: L. 1963, ch. 287, § 2; June 30.



47-1503 Feedlot operator's license; fees; disposition of moneys.

47-1503. Feedlot operator's license; fees; disposition of moneys. (a) It shall be unlawful for any person to operate a feedlot within the state of Kansas without having first obtained a license from the animal health commissioner authorizing and permitting such operation.

(b) An operator of any feedlot in the state of Kansas, or a person desiring to operate a feedlot in the state of Kansas shall obtain from the animal health commissioner, a license to operate a feedlot, unless exempted therefrom. The owner or operator of any livestock feedlot, with a capacity of less than 1,000 head of livestock, may apply for and obtain a license for feedlot operations, if such owner or operator chooses and elects to come under the terms and provisions of this act, but the licensing for operations at a capacity of less than 1,000 head shall not be required.

(c) Application for a livestock feedlot license shall be filed with the animal health commissioner, on a form prescribed and furnished by the commissioner. Upon the filing of such an application and payment of the required fees, the commissioner shall issue a livestock feedlot license to such applicant, provided the application discloses information assuring the commissioner that the operation of such feedlot will be conducted in accordance with the standards set forth elsewhere in this act, and with rules and regulations adopted by the commissioner.

(d) Feedlot licenses shall be issued for the term of one year, to expire on June 30 following the date of issuance. Feedlot licenses may be continued in force by annual renewal or extension of such license with the payment of an annual license fee, and with continued compliance by the operator with the provisions of this act, and rules and regulations adopted hereunder.

(e) Each cattle feedlot operator, who shall be granted a license, shall pay a fee in an amount set by the Kansas animal health board and adopted by rules and regulations of the commissioner for such license and for annual renewal thereof, in accordance with and subject to the following schedule of maximum fees:

Feedlot capacity  Maximum fee

Under 1,000 head  $75

1,000 to 2,999 head  $350

3,000 to 5,999 head  $650

6,000 to 9,999 head  $750

10,000 to 17,999 head  $1,100

18,000 to 29,999 head  $1,500

30,000 to 49,999 head  $1,650

50,000 to 99,999 head  $1,800

100,000 head and over  $2,000

The fees established by this subsection on the day preceding the effective date of this act shall continue in effect until different fees are set as provided under this subsection.

(f) For the purposes of this subsection, "animal unit" means the number of swine weighing more than 55 pounds multiplied by 0.4; plus the number of swine weighing 55 pounds or less multiplied by 0.1; plus the number of sheep or lambs multiplied by 0.1; plus the number of goats multiplied by 0.1. Each swine, sheep and goat feedlot operator, who shall be granted a license, shall pay a fee in an amount set by the Kansas animal health board and adopted by rules and regulations of the commissioner for such license and for annual renewal thereof, in accordance with and subject to the following schedule of maximum fees:

Feedlot capacity  Maximum fee

300 to 999 Animal units  $75

1,000 to 2,999 Animal units  $350

3,000 to 5,999 Animal units  $650

6,000 to 9,999 Animal units  $750

10,000 to 17,999 Animal units  $1,100

18,000 to 29,999 Animal units  $1,500

30,000 to 49,999 Animal units  $1,650

50,000 to 99,999 Animal units  $1,800

100,000 Animal units and over  $2,000

(g) If an original feedlot license expires within six months after date of issuance, only 50% of the applicable license fee shall be required. An application for feedlot license shall not be approved, nor shall a license be issued to any applicant unless the application is accompanied by the applicable license fee under the schedule of fees in this section. Each licensed feedlot operator shall pay an annual license fee in accordance with the schedule of fees in this section and, upon payment of such fee and a showing of compliance with other requirements, shall be entitled to a renewal or extension of such operator's license for the ensuing license year.

(h) The animal health commissioner shall remit all moneys received by or for the commissioner under article 15 of chapter 47 of Kansas Statutes Annotated, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the animal disease control fund.

History: L. 1963, ch. 287, § 3; L. 1970, ch. 207, § 1; L. 1973, ch. 2, § 27; L. 1980, ch. 156, § 6; L. 1986, ch. 197, § 5; L. 1991, ch. 152, § 18; L. 1993, ch. 167, § 6; L. 2001, ch. 5, § 171; L. 2010, ch. 105, § 3; L. 2012, ch. 140, § 92; July 1.



47-1504 Meetings of commission; calling, notice, minutes.

47-1504. Meetings of commission; calling, notice, minutes. The board is authorized and required to meet upon call by the commissioner, or upon written request of a majority of the members of the board. The secretary of the board shall keep minutes of all meetings called under authority of this act, separate, but concurrent with other duties prescribed by law. At least 10 days' notice shall be given of all called meetings of the board by the person or persons calling the meeting, unless the chairperson and secretary and the commissioner agree upon a shorter notice period.

History: L. 1963, ch. 287, § 4; L. 1989, ch. 156, § 57; July 1.



47-1505 Standards of operations for feedlots.

47-1505. Standards of operations for feedlots. Owners and operators who are granted a feedlot license shall: (1) Provide reasonable methods for the disposal of animal excrement; (2) provide chemical and scientific control procedure for prevention and eradication of pests; (3) provide adequate drainage, from feedlot premises, and such drainage shall be so constructed as to control pollution of streams and lakes; (4) provide adequate veterinarian services for detection, control and elimination of livestock diseases; (5) have available for use at all times, mechanical means for scraping, cleaning and grading feedlot premises; (6) provide weather resistant aprons adjacent to all permanently affixed feed bunks, water tanks, and feeding devices; (7) conduct feedlot operations in conformity with established practices in the feedlot industry as approved by regulations made and promulgated by the commissioner, and in accordance with the standards set forth in this act.

Any feedlot operated in compliance with such standards, and in compliance with the regulations made and promulgated by the commissioner shall be deemed to be prima facie evidence that a nuisance does not exist.

History: L. 1963, ch. 287, § 5; L. 1967, ch. 295, § 1; April 20.



47-1506 Powers and duties of the animal health commissioner.

47-1506. Powers and duties of the animal health commissioner. (a) The animal health commissioner shall have the power to: (1) Receive applications for feedlot licenses; (2) issue licenses to qualifying applicants; (3) make and enforce reasonable regulations pertaining to the operation of feedlots, within the framework of the standards set forth in this act, and acts amendatory and supplemental thereto; (4) make rules of procedure for the administration and enforcement of this act; and (5) determine adequateness of the compliance with the requirements fixed in standards prescribed in this act.

(b) The commissioner shall have the duty to: (1) Prepare, design and have printed application forms which shall be available to feedlot operators and to applicants for such a license. Such forms shall provide for answers and statements by applicants, to disclose whether such applicants can, and are capable of complying with standards of operation set forth in this act, and as set forth in the regulations made by such commissioner under authority of this act; (2) keep, maintain and compile all necessary records; and (3) undertake and carry through research studies, investigations and surveys which are needed and required for the proper administration of this act.

(c) The commissioner shall have the power to call upon the university of Kansas and Kansas state university for aid and assistance in conducting such research studies and surveys.

(d) The commissioner, or authorized agents or employees, are authorized to investigate all complaints concerning the operation of feedlots within the state of Kansas when an operator of such a feedlot is charged with any violations of the provisions of this act. The commissioner shall have the power to enter upon feedlot premises and to investigate the methods of operation of all such feedlots.

(e) The commissioner shall have the power and the duty to suspend or revoke the license of any feedlot operator after a hearing and after an administrative determination that such an operator has violated, or has failed to comply with any of the provisions of this act, or any regulation adopted thereunder. The commissioner shall have the power and duty to reinstate any such suspended or revoked licenses, upon a satisfactory and acceptable showing and assurance that such feedlot operator conducted feedlot operations in conformity with, and in compliance with, the provisions of this act and regulations adopted thereunder, and that such conformity and compliance will be continuous. A feedlot license shall not be suspended or revoked by the commissioner, until charges have been submitted, in writing, concerning alleged violations, and until the licensee shall have been given an opportunity to be heard in such licensee's defense in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1963, ch. 287, § 6; L. 1988, ch. 356, § 156; L. 2012, ch. 140, § 93; July 1.



47-1507 Review of actions of commissioner and board.

47-1507. Review of actions of commissioner and board. (a) If any feedlot operator is aggrieved by any action of the commissioner pertaining to the operation and licensed feedlot operations, other than an order of the commissioner resulting from a hearing conducted in accordance with the Kansas administrative procedure act, such aggrieved operator shall have the right to appeal to the board, by serving written notice upon the commissioner within 15 days after notice of such action is deposited in the mail, addressed to such operator, as evidenced by date stamp applied by the United States postal service.

Upon the filing of such a notice of appeal with the commissioner, the commissioner shall cause the matter to be set for hearing for a date certain within 30 days after receipt of such notice of appeal. The commissioner shall call the board into session for the purpose of hearing such appeal in the county where the operation is being conducted. The board shall conduct a hearing thereon in accordance with the provisions of the Kansas administrative procedure act and issue an order and decision determining whether the grievance of such operator is justified. If the record shows any abuse of discretion or any misinterpretation of the law or rules and regulations by the commissioner, the board may reverse the decision of the commissioner or modify or affirm the commissioner's decision.

An order of the commissioner resulting from a hearing in accordance with the provisions of the Kansas administrative procedure act is subject to review by the board in accordance with K.S.A. 77-527, and amendments thereto.

(b) Any action of the board pursuant to subsection (a) is subject to review in accordance with the Kansas judicial review act.

(c) The commissioner and, upon appeal, the board shall have the exclusive power to determine whether or not a feedlot operator has complied with the standards set forth in this act and rules and regulations adopted by the commissioner, subject to review as provided by subsection (b).

History: L. 1963, ch. 287, § 7; L. 1986, ch. 318, § 70; L. 1988, ch. 356, § 157; L. 1989, ch. 156, § 58; L. 2010, ch. 17, § 87; July 1.



47-1508 Compensation of board members.

47-1508. Compensation of board members. The members of the board shall receive no compensation for their services, but shall be reimbursed for all necessary expenses, including travel and subsistence, in connection with the performance of their duties as members of the board, and may be allowed a reasonable per diem for service in hearing appeals and in performance of assigned services as members of committees.

History: L. 1963, ch. 287, § 8; L. 1989, ch. 156, § 59; July 1.



47-1509 Unlawful acts; penalty.

47-1509. Unlawful acts; penalty. Any person violating any of the provisions of this act, or any regulation promulgated by the commissioner, thereunder, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine not exceeding $500. Each day upon which a violation shall be committed, or shall be permitted to continue, shall be deemed to be a separate offense.

History: L. 1963, ch. 287, § 9; L. 2012, ch. 125, § 24; July 1.



47-1510 Invalidity of part.

47-1510. Invalidity of part. If any part of this act be declared unconstitutional, by any court of competent jurisdiction, the validity of the remaining parts of said act shall not hereby be affected or impaired.

History: L. 1963, ch. 287, § 10; June 30.



47-1511 Planning assistance for feedlots.

47-1511. Planning assistance for feedlots. Upon request of the animal health commissioner, the secretary of health and environment shall make staff engineers available to assist: (1) An operator of any feedlot in the state of Kansas; and (2) any person who has applied for a license to operate a feedlot in the state of Kansas, in the development of plans and in the design for the construction of facilities for a feedlot in order to control pollution of streams and lakes. Nothing in this act shall be construed as limiting the authority of the secretary of health and environment in matters of stream and lake pollution as provided for in K.S.A. 65-161 through 65-171h, and amendments thereto.

History: L. 1967, ch. 295, § 2; L. 1975, ch. 462, § 58; L. 1989, ch. 156, § 60; L. 2012, ch. 140, § 94; July 1.






Article 17 PET ANIMAL ACT

47-1701 Definitions.

47-1701. Definitions. As used in the Kansas pet animal act, unless the context otherwise requires:

(a) "Adequate feeding" means supplying at suitable intervals, not to exceed 24 hours, a quantity of wholesome foodstuff suitable for the animal species and age, and sufficient to maintain a reasonable level of nutrition in each animal.

(b) "Adequate watering" means a supply of clean, fresh, potable water, supplied in a sanitary manner and either continuously accessible to each animal or supplied at intervals suitable for the animal species, not to exceed intervals of 12 hours.

(c) "Ambient temperature" means the temperature surrounding the animal.

(d) (1) "Animal" means any live dog, cat, rabbit, rodent, nonhuman primate, bird or other warm-blooded vertebrate or any fish, snake or other cold-blooded vertebrate.

(2) Animal does not include horses, cattle, sheep, goats, swine, ratites, domesticated deer or domestic fowl.

(e) "Animal breeder" means any person who operates an animal breeder premises.

(f) "Animal breeder premises" means any premises where all or part of six or more litters of dogs or cats, or both, or 30 or more dogs or cats, or both, are sold, or offered or maintained for sale, primarily at wholesale for resale to another.

(g) "Animal shelter" or "pound" means a facility which is used or designed for use to house, contain, impound or harbor any seized stray, homeless, relinquished or abandoned animal or a person who acts as an animal rescuer, or who collects and cares for unwanted animals or offers them for adoption. Animal shelter or pound also includes a facility of an individual or organization, profit or nonprofit, maintaining 20 or more dogs or cats, or both, for the purpose of collecting, accumulating, amassing or maintaining the animals or offering the animals for adoption.

(h) "Cat" means an animal which is wholly or in part of the species Felis domesticus.

(i) "Commissioner" means the animal health commissioner of the Kansas department of agriculture.

(j) "Dog" means any animal which is wholly or in part of the species Canis familiaris.

(k) "Animal control officer" means any person employed by, contracted with or appointed by the state, or any political subdivision thereof, for the purpose of aiding in the enforcement of this law, or any other law or ordinance relating to the licensing or permitting of animals, control of animals or seizure and impoundment of animals, and includes any state, county or municipal law enforcement officer, dog warden, constable or other employee, whose duties in whole or in part include assignments which involve the seizure or taking into custody of any animal.

(l) "Euthanasia" means the humane destruction of an animal, which may be accomplished by any of those methods provided for in K.S.A. 47-1718, and amendments thereto.

(m)  "Hobby breeder premises" means any premises where all or part of three, four or five litters of dogs or cats, or both, are produced for sale or sold, offered or maintained for sale per license year. This provision applies only if the total number of dogs or cats, or both, sold, offered or maintained for sale is less than 30 individual animals.

(n) "Hobby breeder" means any person who operates a hobby breeder premises.

(o) "Housing facility" means any room, building or area used to contain a primary enclosure or enclosures.

(p)  "Boarding or training kennel operator" means any person who operates an establishment where four or more dogs or cats, or both, are maintained in any one week during the license year for boarding, training or similar purposes for a fee or compensation.

(q) "Boarding or training kennel operator premises" means the facility of a boarding or training kennel operator.

(r) "License year" or "permit year" means the 12-month period ending on June 30.

(s) "Person" means any individual, association, partnership, corporation or other entity.

(t) (1) "Pet shop" means any premises where there are sold, or offered or maintained for sale, at retail and not for resale to another:

(A) Any dogs or cats, or both; or (B) any other animals except those which are produced and raised on such premises and are sold, or offered or maintained for sale, by a person who resides on such premises.

(2) Pet shop does not include: (A) Any pound or animal shelter; (B) any premises where only fish are sold, or offered or maintained for sale; or (C) any animal distributor premises, hobby breeder premises, retail breeder premises or animal breeder premises.

(3) Nothing in this section prohibits inspection of those premises which sell only fish to verify that only fish are being sold.

(u) "Pet shop operator" means any person who operates a pet shop.

(v) "Primary enclosure" means any structure used or designed for use to restrict any animal to a limited amount of space, such as a room, pen, cage, compartment or hutch.

(w) "Research facility" means any place, laboratory or institution, except an elementary school, secondary school, college or university, at which any scientific test, experiment or investigation involving the use of any living animal is carried out, conducted or attempted.

(x) "Sale," "sell" and "sold" include transfers by sale or exchange. Maintaining animals for sale is presumed whenever 20 or more dogs or cats, or both, are maintained by any person.

(y) "Sanitize" means to make physically clean and to remove and destroy, to a practical minimum, agents injurious to health, at such intervals as necessary.

(z) "Animal distributor" means any person who operates an animal distributor premises.

(aa) "Animal distributor premises" means the premises of any person engaged in the business of buying for resale dogs or cats, or both, as a principal or agent, or who holds such distributor's self out to be so engaged.

(bb) "Out-of-state distributor" means any person residing in a state other than Kansas, who is engaged in the business of buying for resale dogs or cats, or both, within the state of Kansas, as a principal or agent.

(cc) "Food animals" means rodents, rabbits, reptiles, fish or amphibians that are sold or offered or maintained for sale for the sole purpose of being consumed as food by other animals.

(dd) "Adequate veterinary medical care" means:

(1) A documented program of disease control and prevention, euthanasia and routine veterinary care shall be established and maintained under the supervision of a licensed veterinarian, on a form provided by the commissioner, and shall include a documented on-site visit to the premises by the veterinarian at least once a year;

(2) that diseased, ill, injured, lame or blind animals shall be provided with veterinary care as is needed for the health and well-being of the animal, and such veterinary care shall be documented and maintained on the premises; and

(3) all documentation required by subsections (dd)(1) and (dd)(2) shall be made available to the commissioner or the commissioner's authorized representative for inspection or copying upon request and shall be maintained for three years after the effective date of the program or the administration of such veterinary care.

(4) As used in the Kansas pet animal act, "adequate veterinary medical care" shall not apply to United States department of agriculture licensed animal breeders or animal distributors.

(ee) "Ratites" means all creatures of the ratite family that are not indigenous to this state, including, but not limited to, ostriches, emus and rheas.

(ff) "Retail breeder" means any person who operates a retail breeder premises.

(gg) "Retail breeder premises" means any premises where all or part of six or more litters or 30 or more dogs or cats, or both, are sold, or offered or maintained for sale, primarily at retail and not for resale to another.

(hh) "Retail" means any transaction where the animal is sold to the final consumer.

(ii) "Wholesale" means any transaction where the animal is sold for the purpose of resale to another.

History: L. 1972, ch. 201, § 1; L. 1974, ch. 226, § 1; L. 1980, ch. 157, § 2; L. 1988, ch. 189, § 1; L. 1991, ch. 152, § 22; L. 1995, ch. 244, § 5; L. 1996, ch. 151, § 6; L. 2012, ch. 125, § 25; July 1.

Section was amended twice in the 2012 session, see also 47-1701a.



47-1702 Animal distributor license.

47-1702. Animal distributor license. It shall be unlawful for any person to act as or be an animal distributor unless such person has obtained from the commissioner an animal distributor license for each animal distributor premises operated by such person. Application for such license shall be made in writing on a form provided by the commissioner. The license period shall be for the license year ending on June 30 following the issuance date.

History: L. 1972, ch. 201, § 2; L. 1980, ch. 156, § 7; L. 1986, ch. 197, § 6; L. 1988, ch. 189, § 2; L. 1996, ch. 151, § 7; July 1.



47-1703 Pet shop operator license.

47-1703. Pet shop operator license. It shall be unlawful for any person to act as or be a pet shop operator unless such person has obtained from the commissioner a  pet shop operator license for each pet shop operated by such person. Application for each such license shall be made in writing on a form provided by the commissioner. The license period shall be for the license year ending on June 30 following the issuance date.

History: L. 1972, ch. 201, § 3; L. 1988, ch. 189, § 3; L. 1996, ch. 151, § 8; July 1.



47-1704 Pound or animal shelter license.

47-1704. Pound or animal shelter license. It shall be unlawful for any person to operate a pound or animal shelter, except a licensed veterinarian who operates such pound or animal shelter from such licensed veterinarian's clinic, unless a license for such pound or shelter has been obtained from the commissioner. Application for such license shall be made on a form provided by the commissioner. The license period shall be for the license year ending on June 30 following the issuance date.

History: L. 1972, ch. 201, § 4; L. 1988, ch. 189, § 4; L. 1991, ch. 152, § 28; L. 1995, ch. 244, § 6; L. 1996, ch. 151, § 9; July 1.



47-1706 Refusal to issue or renew or suspension or revocation of license or permit; grounds; judicial review; seizure and disposition of animals, when.

47-1706. Refusal to issue or renew or suspension or revocation of license or permit; grounds; judicial review; seizure and disposition of animals, when. (a) The commissioner may refuse to issue or renew or may suspend or revoke any license or permit required under K.S.A. 47-1701 et seq., and amendments thereto, for any one or more of the following reasons:

(1) Material misstatement in the application for the original license or permit, or in the application for any renewal of a license or permit;

(2) willful disregard of any provision of the Kansas pet animal act or any rule and regulation adopted hereunder, or any willful aiding or abetting of another in the violation of any provision of the Kansas pet animal act or any rule and regulation adopted hereunder;

(3) permitting any license or permit issued hereunder to be used by an unlicensed or unpermitted person or transferred to unlicensed or unpermitted premises;

(4) the conviction of any crime relating to the theft of animals;

(5) substantial misrepresentation;

(6) misrepresentation or false promise, made through advertising, salespersons, agents or otherwise, in connection with the operation of business of the licensee or permittee;

(7) fraudulent bill of sale;

(8) the housing facility or the primary enclosure is inadequate;

(9) the feeding, watering, sanitizing and housing practices at the licensee's or permittee's premises are not consistent with the Kansas pet animal act or the rules and regulations adopted hereunder;

(10) failure to provide adequate veterinary medical care to the animals in such licensee or permittee's custody or care; or

(11) failure to maintain or provide documentation of the provision of adequate veterinary medical care, as required in K.S.A. 47-1701(dd), and amendments thereto, to animals in such licensee or permittee's custody or care when access to such is requested by the commissioner or the commissioner's authorized representatives.

(b) The commissioner shall refuse to issue or renew and shall suspend or revoke any license or permit required under K.S.A. 47-1701 et seq., and amendments thereto, for a conviction of cruelty to animals, K.S.A. 21-4310, prior to its repeal, or subsections (a)(1) through (a)(5) of K.S.A. 2015 Supp. 21-6412, and amendments thereto.

(c) Any refusal to issue or renew a license or permit, and any suspension or revocation of a license or permit, under this section shall be issued only after notice and opportunity for a hearing are provided in accordance with the provisions of the Kansas administrative procedure act and shall be subject to review in accordance with the Kansas judicial review act.

(d) Notwithstanding subsection (c), nothing shall preclude the commissioner from issuing a quarantine order in accordance with K.S.A. 77-536, and amendments thereto, on any premises regulated under this act wherein the animals are found to be infected with a contagious or zoonotic disease which may infect animals or humans that may come into contact with or be exposed to such animals.

(e) Whenever the commissioner denies, suspends or revokes a license or permit under this section, the commissioner or the commissioner's authorized, trained representatives shall seize and impound any animals in the possession, custody or care of the person whose license or permit is denied, suspended or revoked if there are reasonable grounds to believe that the animals' health, safety or welfare is endangered. Except as provided by K.S.A. 2015 Supp. 21-6412, and amendments thereto, such animals may be returned to the person owning them if there is satisfactory evidence that the animals will receive adequate care by that person or such animals may be sold, placed or euthanized, at the discretion of the commissioner. Costs of care and services for such animals while seized and impounded shall be paid by the person from whom the animals were seized and impounded, if that person's license or permit is denied, suspended or revoked. Such funds shall be paid to the commissioner for reimbursement of care and services provided during seizure and impoundment. If such person's license or permit is not denied, suspended or revoked, the commissioner shall pay the costs of care and services provided during seizure and impoundment.

History: L. 1972, ch. 201, § 6; L. 1988, ch. 189, § 7; L. 1991, ch. 152, § 29; L. 1996, ch. 151, § 10; L. 2006, ch. 126, § 5; L. 2010, ch. 17, § 88; L. 2011, ch. 30, § 196; L. 2012, ch. 125, § 26; July 1.



47-1706a Bond to prevent disposition of animals seized or impounded; approval; additional bond; notice.

47-1706a. Bond to prevent disposition of animals seized or impounded; approval; additional bond; notice. (a) When an animal is seized or impounded pursuant to K.S.A. 47-1706, 47-1707 or 47-1715, and amendments thereto, the owner or person who was in possession of the animal at the time such animal was seized or impounded may post a cash or security bond as provided in this section which shall prevent the sale, placement or euthanasia of the animal. Such cash or security bond shall be in an amount sufficient to pay for the animal's care and keeping for a period of at least 30 days, commencing on the date which the animal was seized or impounded. Any such security bond or any security bond as provided in subsection (b) shall be approved by the Kansas department of agriculture division of animal health.

(b) Such bond shall be filed with the Kansas department of agriculture division of animal health and shall be posted on or before the date of the disposition hearing or within 10 days after the animal is seized or impounded, whichever is earlier. At the end of the time for which expenses are covered by the bond if the owner or person who was in possession of the animal at the time it was seized or impounded desires to prevent disposition of the animal, such owner or person shall post a new cash or security bond prior to the previous bond's expiration. At the end of the time for which expenses are covered by the bond, the animal may be sold, placed or euthanized.

(c) The authority seizing or impounding an animal shall give notice by delivering a copy of this section to a person residing on the property where the animal was seized or by posting a copy at the place where the animal was seized.

(d) Nothing in this section shall prevent the euthanasia at any time of an animal seized or impounded which is determined by a licensed veterinarian to be diseased or disabled beyond recovery for any useful purpose.

(e) This act is supplemental to and shall become a part of the Kansas pet animal act.

History: L. 2003, ch. 119, § 1; L. 2012, ch. 140, § 96; July 1.



47-1707 Penalties for violations of act; judicial review; seizure and disposition of animals, when.

47-1707. Penalties for violations of act; judicial review; seizure and disposition of animals, when. (a) In addition to or in lieu of any other civil or criminal penalty provided by law, the commissioner, upon a finding that a person has violated or failed to comply with any provision of the Kansas pet animal act or any rule and regulation adopted hereunder, may impose on such person a civil penalty not exceeding $1,000 for each violation or require such person to attend an educational course regarding animals and their care and treatment. If the commissioner imposes the educational course, such person may choose either the penalty or the educational course. If such person chooses the penalty, the commissioner shall establish the amount pursuant to the penalty provisions of this section. The educational course shall be administered by the commissioner in consultation with Kansas state university college of veterinary medicine.

(b) Any imposition of a civil penalty pursuant to this section shall be only upon notice and opportunity for a hearing in accordance with the Kansas administrative procedure act and shall be subject to review in accordance with the Kansas judicial review act.

(c) Whenever the commissioner has reasonable grounds to believe that a person or premises required to be licensed or permitted under the Kansas pet animal act has failed to comply with or has violated any provision of the Kansas pet animal act or any rule and regulation adopted hereunder and that the health, safety or welfare of animals in such person's possession, custody or care is endangered thereby, the commissioner shall seize and impound such animals using emergency adjudicative proceedings in accordance with the Kansas administrative procedure act. Except as provided by K.S.A. 2015 Supp. 21-6412, and amendments thereto, such animals may be returned to the person owning them if there is satisfactory evidence that the animals will receive adequate care by that person or such animals may be sold, placed or euthanized, at the discretion of the commissioner. Costs of care and services for such animals while seized and impounded shall be paid by the person from whom the animals were seized and impounded, if that person is found to be in violation of the Kansas pet animal act or any rules and regulations adopted hereunder. Such funds shall be paid to the commissioner for reimbursement of care and services provided during seizure and impoundment. If such person is not found to be in violation of the Kansas pet animal act or any rules and regulations adopted hereunder, the commissioner shall pay the costs of care and services provided during seizure and impoundment.

History: L. 1972, ch. 201, § 7; L. 1988, ch. 189, § 8; L. 1991, ch. 152, § 30; L. 1996, ch. 151, § 11; L. 2005, ch. 190, § 2; L. 2010, ch. 17, § 89; L. 2011, ch. 30, § 197; L. 2012, ch. 125, § 27; July 1.



47-1708 Judicial review of commissioner's actions.

47-1708. Judicial review of commissioner's actions. Any action of the commissioner pursuant to K.S.A. 47-1706 or 47-1707, and amendments thereto, is subject to review in accordance with the Kansas judicial review act.

History: L. 1972, ch. 201, § 8; L. 1986, ch. 318, § 71; L. 2010, ch. 17, § 90; L. 2012, ch. 125, § 28; July 1.



47-1709 Inspections and investigations; confidentiality of complaints; records of inspections; training of inspectors and owners of pet animal facilities; search warrant if access denied.

47-1709. Inspections and investigations; confidentiality of complaints; records of inspections; training of inspectors and owners of pet animal facilities; search warrant if access denied. (a) The commissioner or the commissioner's authorized, trained representatives shall make an inspection of the premises for which an application for an original license or permit is made under K.S.A. 47-1701 et seq., and amendments thereto, before issuance of such license or permit. No license or permit shall be issued by the commissioner to an applicant described in this subsection until the premises for which application is made has passed a licensing or permitting inspection. The application for a license shall conclusively be deemed to be the consent of the applicant to the right of entry and inspection of the premises sought to be licensed or permitted by the commissioner or the commissioner's authorized, trained representatives at reasonable times with the owner or owner's representative present. Refusal of such entry and inspection shall be grounds for denial of the license or permit. Notice need not be given to any person prior to inspection.

(b) The commissioner or the commissioner's authorized, trained representatives may inspect each premises for which a license or permit has been issued under K.S.A. 47-1701 et seq., and amendments thereto. The acceptance of a license or permit shall conclusively be deemed to be the consent of the licensee or permittee to the right of entry and inspection of the licensed or permitted premises by the commissioner or the commissioner's authorized, trained representatives at reasonable times with the owner or owner's representative present. Refusal of such entry and inspection shall be grounds for suspension or revocation of the license or permit. Notice need not be given to any person prior to inspection.

(c) The commissioner or the commissioner's authorized, trained representatives shall make inspections of the premises of a person required to be licensed or permitted under K.S.A. 47-1701 et seq., and amendments thereto, upon a determination by the commissioner that there are reasonable grounds to believe that the person is violating the provisions of K.S.A 47-1701 et seq., and amendments thereto, or rules and regulations adopted thereunder or that there are grounds for suspension or revocation of such person's license or permit.

(d) Any complaint filed with the commissioner shall be confidential and shall not be released to any person other than employees of the commissioner as necessary to carry out the duties of their employment.

(e) Any person making inspections under this section shall be trained by the commissioner in reasonable standards of animal care.

(f) The commissioner may request a licensed veterinarian to assist in any inspection or investigation made by the commissioner or the commissioner's authorized representative under this section.

(g) Any person acting as the commissioner's authorized representative for purposes of making inspections and conducting investigations under this section who knowingly falsifies the results or findings of any inspection or investigation or intentionally fails or refuses to make an inspection or conduct an investigation pursuant to this section shall be guilty of a class A nonperson misdemeanor.

(h) No person shall act as the commissioner's authorized representative for the purposes of making inspections and conducting investigations under this section if such person has a beneficial interest in a person required to be licensed or permitted pursuant to K.S.A. 47-1701 et seq., and amendments thereto.

(i) Records of inspections pursuant to this section shall be maintained in the office of the Kansas department of agriculture division of animal health. Records of a deficiency or violation shall not be maintained for longer than three years after the deficiency or violation is remedied.

(j) The commissioner, in consultation with Kansas state university college of veterinary medicine, shall: (1) Continue procedures to provide for pet animal training or updated training for authorized trained representatives who inspect premises under the pet animal act and to allow the owners of such facilities licensed or permitted under the pet animal act to attend and participate at the training workshops for the authorized trained representatives; and (2) make available to such owners and other interested persons an inspection handbook describing the duties and responsibilities of such authorized trained representatives.

(k) If the commissioner or the commissioner's authorized representative is denied access to any location where such access is sought for the purposes authorized under the Kansas pet animal act, the commissioner may apply to any court of competent jurisdiction for an administrative search warrant authorizing access to such location for such purposes. Upon such application and a showing of cause therefore, the court shall issue the search warrant for the purposes requested.

History: L. 1972, ch. 201, § 9; L. 1988, ch. 189, § 9; L. 1991, ch. 152, § 31; L. 1996, ch. 151, § 12; L. 2005, ch. 190, § 3; L. 2012, ch. 125, § 29; July 1.

Section was amended twice in the 2012 session, see also 47-1709a.



47-1710 Release or disposition of animals from pound or animal shelter; use of proceeds from sale of animals.

47-1710. Release or disposition of animals from pound or animal shelter; use of proceeds from sale of animals. (a) An animal shall not be disposed of by an owner or operator of a pound or of an animal shelter as a pound until after expiration of a minimum of three full business days of custody during which the public has clear access to inspect and recover the animal through time periods ordinarily accepted as usual business hours. During such time of custody, any owner or operator of such facility shall attempt to notify the owner or custodian of any animal maintained or impounded by such facility if such owner or custodian is known or reasonably ascertainable. Such an animal may at any time be released to the legal owner, moved to a veterinary hospital for treatment or observation, released in any manner, if such animal was a gift animal to an animal shelter, or euthanized by a duly incorporated humane society or by a licensed veterinarian if it appears to an officer of such humane society or to such veterinarian that the animal is diseased or disabled beyond recovery for any useful purpose.

(b) After the expiration of the holding period established in subsection (a), the governing body of a political subdivision regulating the operation of a pound shall have ownership of such animal and shall determine the method of disposition of any animal. Any pound releasing live animals to prospective owners shall comply with the provisions established in K.S.A. 47-1731, and amendments thereto. Any such proceeds derived from the sale or other disposition of such animals shall be paid directly to the treasurer of the political subdivision, and no part of such proceeds shall accrue to any individual.

(c) After the expiration of the holding period established in subsection (a), the board of directors of any humane society operating an animal shelter as a pound, shall have ownership of such animal and shall determine the method of disposition of any animal. Any animal shelter releasing live animals to prospective owners shall comply with the provisions established in K.S.A. 47-1731, and amendments thereto. Any such proceeds derived from such sale or disposition shall be paid directly to the treasurer of the humane society and no part of such proceeds shall accrue to any individual.

History: L. 1972, ch. 201, § 10; L. 1977, ch. 116, § 5; L. 1995, ch. 244, § 7; L. 1996, ch. 151, § 13; L. 2000, ch. 31, § 1; L. 2012, ch. 125, § 30; July 1.



47-1711 Animal control officer; license as or employment by animal dealer or pet shop operator prohibited; record of taking custody and disposition.

47-1711.  Animal control officer; license as or employment by animal dealer or pet shop operator prohibited; record of taking custody and disposition. An animal control officer shall not be granted an animal distributor's, animal breeder's, retail breeder's, hobby breeder's or a pet shop operator's license. Each application for any such license shall include a statement that neither the applicant nor any of the applicant's employees is an animal control officer. An animal control officer, upon taking custody of any animal in the course of such officer's official duties, shall immediately make a record which shall include the color, breed, sex, approximate weight and other description of the animal, the reason for seizure, the location of seizure, the owner's name and address, if known, the animal license number, and any other identification number. Complete information relating to the disposition of the animal shall be shown on the record and shall be added immediately following the disposition of the animal. Such records shall be made available to the commissioner or the commissioner's authorized representative upon request.

History: L. 1972, ch. 201, § 11; L. 1996, ch. 151, § 14; L. 2012, ch. 125, § 31; July 1.



47-1712 Rules and regulations.

47-1712. Rules and regulations. (a) The commissioner is hereby authorized to adopt rules and regulations for licensees and permittees. Such rules and regulations shall include, but not be limited to, provisions relating to: (1) Reasonable treatment of animals in the possession, custody or care of a licensee or permittee or being transported to or from licensed or permitted premises; (2) a requirement that each licensee and permittee file with the commissioner evidence that animals entering or leaving the state are free from any visible symptoms of communicable disease; (3) identification of animals handled; (4) primary enclosures; (5) housing facilities; (6) sanitation; (7) euthanasia; (8) ambient temperatures; (9) feeding; (10) watering; (11) adequate veterinary medical care; (12) inspections of licensed or permitted premises, investigations of complaints and training of persons conducting such inspections and investigations; and (13) a requirement that each licensee or permittee keep and maintain, for inspection by the commission, such records as necessary to administer and enforce the provisions of the Kansas pet animal act.

(b) The commissioner shall only adopt as rules and regulations for United States department of agriculture licensed animal distributors and animal breeders, and animal distributor and animal breeder premises the rules and regulations promulgated by the secretary of the United States department of agriculture, cited at 9 C.F.R. 3.1 through 3.12, pursuant to the provisions of the United States public law 91-579 (7 U.S.C. § 2131 et seq.), commonly known as the animal welfare act.

(c) Notwithstanding any provision in subsection (b), the commissioner may adopt a requirement that each licensee and permittee file with the commissioner evidence that animals entering or leaving the state are free from any visible symptoms of communicable disease.

History: L. 1972, ch. 201, § 12; L. 1988, ch. 189, § 10; L. 1991, ch. 152, § 32; L. 1995, ch. 244, § 8; L. 1996, ch. 151, § 15; July 1.



47-1713 Prohibiting sale or gift of certain animals.

47-1713. Prohibiting sale or gift of certain animals. The commissioner may prohibit the sale or gift of animals which constitute a hazard to human health or safety or to animal health or safety.

History: L. 1972, ch. 201, § 13; L. 1996, ch. 151, § 16; July 1.



47-1715 Violation of act or rules and regulations; penalty; seizure and disposition of animals, when.

47-1715. Violation of act or rules and regulations; penalty; seizure and disposition of animals, when. (a) Any violation of or failure to comply with any provision of the Kansas pet animal act, or any rule and regulation adopted hereunder, shall constitute a class A nonperson misdemeanor. Continued operation, after a conviction, shall constitute a separate offense for each day of operation.

(b) Upon a conviction of a person for any violation of the Kansas pet animal act, or any rule and regulation adopted hereunder, the court shall order the commissioner to seize and impound any animals in the convicted person's possession, custody or care if there are reasonable grounds to believe that the animals' health, safety or welfare is endangered. Except as provided by K.S.A. 2015 Supp. 21-6412, and amendments thereto, such animals may be returned to the person owning them if there is satisfactory evidence that the animals will receive adequate care by that person or such animals may be sold, placed or euthanized, at the discretion of the commissioner. Costs of care and services for such animals while seized and impounded shall be paid by the convicted person. Such funds shall be paid to the commissioner for reimbursement of care and services provided during seizure and impoundment. If the person is not convicted, the commissioner shall pay the costs of care and services provided during seizure and impoundment.

History: L. 1972, ch. 201, § 15; L. 1988, ch. 189, § 11; L. 1991, ch. 152, § 33; L. 1996, ch. 151, § 17; L. 2011, ch. 30, § 198; July 1.



47-1717 Invalidity of part.

47-1717. Invalidity of part. If any provision of this act, or the application of any such provision to any person or circumstance, shall be held invalid, the remainder of the act, and the application of any such provision to any person or circumstance other than those as to which it is held invalid, shall not be affected thereby.

History: L. 1972, ch. 201, § 17; July 1.



47-1718 Euthanasia, approved methods.

47-1718. Euthanasia, approved methods. (a) No animal shall be euthanized by any animal control officer, licensee, permittee, officer of an animal shelter or officer of a pound by any means, method, agent or device, or in any way, except through the most current, approved euthanasia methods established by the American veterinary medical association panel on euthanasia. The commissioner shall promulgate rules and regulations by December 31, 2015, regarding acceptable methods of euthanasia. Such acceptable methods may be more stringent than those established by the American veterinary medical association.

(b) This section shall be part of and supplemental to article 17 of chapter 47 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1980, ch. 157, § 3; L. 1996, ch. 151, § 18; L. 2015, ch. 61, § 9; July 1.



47-1719 Hobby breeder license.

47-1719. Hobby breeder license. (a) It shall be unlawful for any person to act as or be a hobby breeder unless such person has obtained from the commissioner a hobby breeder license. Application for such license shall be made in writing on a form provided by the commissioner. The license period shall be for the license year ending on June 30 following the issuance date.

(b) This section shall be part of and supplemental to K.S.A. 47-1701 et seq. and amendments thereto.

History: L. 1988, ch. 189, § 5; L. 1996, ch. 151, § 19; July 1.



47-1720 Research facility license.

47-1720. Research facility license. (a) It shall be unlawful for any person to operate a research facility unless such person has obtained from the commissioner a research facility license. Application for such license shall be made in writing on a form provided by the commissioner. The license period shall be for the license year ending on June 30 following the issuance date.

(b) This section shall be part of and supplemental to K.S.A. 47-1701 et seq. and amendments thereto.

History: L. 1988, ch. 189, § 6; L. 1996, ch. 151, § 20; July 1.



47-1721 License and permit fees; costs of inspection; disposition of moneys.

47-1721. License and permit fees; costs of inspection; disposition of moneys. (a) Each application for issuance or renewal of a license or permit required under K.S.A. 47-1701 et seq., and amendments thereto, shall be accompanied by the fee prescribed by the commissioner under this section. Such fees shall be as follows:

(1) Except as provided in paragraph (5) or (6), for a license for premises of a person licensed under public law 91-579 (7 U.S.C. § 2131 et seq.), an amount not to exceed $200;

(2) except as provided in paragraph (5) or (6), for a license for any other premises, an amount not to exceed $405;

(3) for a temporary closing permit, an amount not to exceed $95;

(4) for an out-of-state distributor permit, an amount not to exceed $675;

(5) for a hobby breeder license or a kennel operator license an amount not to exceed $95;

(6) for a license for an animal shelter or a pound, an amount not to exceed $300; and

(7) a late fee of $70 shall be assessed to any person whose permit or license renewal is more than 45 days late.

(b) The commissioner shall determine annually the amount necessary to carry out and enforce K.S.A. 47-1701 et seq., and amendments thereto, for the next ensuing fiscal year and shall fix by rules and regulations the license and permit fees for such year at the amount necessary for that purpose, subject to the limitations of this section. In fixing such fees, the commissioner may establish categories of licenses and permits, based upon the type of license or permit, size of the licensed or permitted business or activity and the premises where such business or activity is conducted, and may establish different fees for each such category. The fees in effect immediately prior to the effective date of this act shall continue in effect until different fees are fixed by the commissioner as provided by this subsection.

(c) If a licensee, permittee or applicant for a license or permit requests an inspection of the premises of such licensee, permittee or applicant, the commissioner shall assess the costs of such inspection, as established by rules and regulations of the commissioner, to such licensee, permittee or applicant.

(d) No fee or assessment required pursuant to this section shall be refundable.

(e) The commissioner shall remit all moneys received by or for the commissioner under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the animal dealers fee fund, which is hereby created in the state treasury. Moneys in the animal dealers fee fund may be expended only to administer and enforce K.S.A. 47-1701 et seq., and amendments thereto. All expenditures from the animal dealers fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the Kansas animal health commissioner or the commissioner's designee.

(f) Premises required to be licensed under the Kansas pet animal act shall not be required to pay for more than one license. If more than one operation is ongoing at the premises, each operation shall comply with the applicable statutes and rules and regulations pertaining to such operation.

(g) Except as provided further, when a premises required to be licensed or permitted under the Kansas pet animal act applies for an initial license or permit, the commissioner shall prorate to the nearest whole month the license or permit fee established in subsection (a). The commissioner shall have discretion to determine whether the application is an initial application or an application for a premises which has been doing business but is not licensed or permitted. If the commissioner determines the premises has been doing business without a license or permit, the commissioner is not required to prorate the fee.

(h) This section shall be part of and supplemental to K.S.A. 47-1701 et seq., and amendments thereto.

History: L. 1988, ch. 189, § 12; L. 1991, ch. 152, § 23; L. 1996, ch. 151, § 21; L. 2001, ch. 5, § 172; L. 2005, ch. 190, § 1; L. 2012, ch. 140, § 98; July 1.



47-1723 Boarding or training kennel operator license.

47-1723. Boarding or training kennel operator license. (a) It shall be unlawful for any person, except a licensed veterinarian, to act as or be a boarding or training kennel operator unless such person has obtained from the commissioner a boarding or training kennel operator license for each premises operated by such person. Application for such license shall be made in writing on a form provided by the commissioner. The license period shall be for the license year ending on June 30 following the issuance date.

(b) This section shall be part of and supplemental to K.S.A. 47-1701 et seq., and amendments thereto.

History: L. 1991, ch. 152, § 21; L. 1996, ch. 151, § 22; L. 2012, ch. 125, § 32; July 1.



47-1724 Unlawful to purchase from person not licensed or permitted.

47-1724. Unlawful to purchase from person not licensed or permitted. (a) It shall be unlawful for any person to knowingly purchase a dog or a cat for the purpose of resale to another from a person required to be licensed or permitted under public law 91-579, 7 U.S.C. § 2131 et seq., or K.S.A. 47-1701 et seq., and amendments thereto, or both, if that person is not so licensed or permitted.

(b) It shall be unlawful for licensees to knowingly sell to out-of-state distributors, animal distributors or pet shops operating within the state who are not permitted or licensed in accordance with the Kansas pet animal act.

History: L. 1991, ch. 152, § 24; L. 1996, ch. 151, § 23; July 1.



47-1725 Kansas pet animal advisory board; duties and powers.

47-1725. Kansas pet animal advisory board; duties and powers. (a) There is hereby created the Kansas pet animal advisory board, consisting of 10 members. Members shall be appointed by the governor as follows:

(1) One member shall be a representative of a licensed animal shelter or pound;

(2) one member shall be an employee of a licensed research facility;

(3) one member shall be a licensed animal breeder;

(4) one member shall be a licensed retail breeder;

(5) one member shall be a licensed pet shop operator;

(6) one member shall be a licensed veterinarian and shall be selected from a list of three names presented to the governor by the Kansas veterinary medical association;

(7) one member shall be a private citizen with no link to the industry;

(8) one member shall be a licensed animal distributor;

(9) one member shall be a licensed hobby breeder; and

(10) one member shall be a licensed boarding or training kennel operator.

(b) Each member shall be appointed for a term of three years and until a successor is appointed and qualified.

(c) A vacancy on the board of a member shall be filled for the unexpired term by appointment by the governor.

(d) The board shall meet at least once every calendar quarter regularly or at such other times as the chairperson or a majority of the board members determine. A majority of the members shall constitute a quorum for conducting board business.

(e) The members of the board shall annually elect a chairperson.

(f) The board shall have the following duties, authorities and powers:

(1) To advise the Kansas animal health commissioner on hiring a director to implement the Kansas pet animal act;

(2) to review the status of the Kansas pet animal act;

(3) to make recommendations on changes to the Kansas pet animal act; and

(4) to make recommendations concerning the rules and regulations for the Kansas pet animal act.

(g) Board members who are required to be licensed, except retail breeders, shall be affiliated with or a member of an organized pet animal association which is representative of the position such person will hold on the board.

History: L. 1991, ch. 152, § 25; L. 1996, ch. 151, § 24; L. 2012, ch. 140, § 99; July 1.

Section was amended twice in the 2012 session, see also 47-1725a.



47-1726 Citation and purpose of act.

47-1726. Citation and purpose of act. K.S.A. 47-1701 through 47-1721, K.S.A. 47-1723 through 47-1727, 47-1731, and K.S.A. 47-1732 through 47-1736, and amendments thereto, shall be known and may be cited as the Kansas pet animal act. This act shall license, permit and regulate the conditions of certain premises and facilities within the state of Kansas where animals are maintained, sold or offered or maintained for sale. The provisions of this act shall not apply to any farm, kennel or other premises registered with and inspected by the national greyhound association which is used solely for the purposes of breeding, maintaining, training or selling greyhound dogs, as greyhound is defined in K.S.A. 74-8802, and amendments thereto. The commissioner shall have the authority to enter into agreements with the national greyhound association pertaining to the aforementioned greyhound premises. Notwithstanding any other provisions of this section, any agreements between the commissioner and the national greyhound association may contain terms allowing the commissioner to access records, complete inspections of such premises and other related matters.

History: L. 1991, ch. 152, § 26; L. 1996, ch. 151, § 25; L. 2012, ch. 125, § 34; July 1.



47-1727 Injunctive relief to commissioner.

47-1727. Injunctive relief to commissioner. Notwithstanding the existence or pursuit of any other remedy, when it appears to the commissioner that any person is violating any provisions of the Kansas pet animal act, the commissioner may bring an action in a court of competent jurisdiction or other process against such person to enjoin, restrain or prevent such person from continuing operation in violation of the Kansas pet animal act without regard to whether administrative proceedings have been or may be instituted or whether criminal proceedings may be or have been instituted.

History: L. 1991, ch. 152, § 27; L. 1996, ch. 151, § 26; L. 2012, ch. 125, § 35; July 1.



47-1731 Dogs and cats; spaying or neutering required, when.

47-1731. Dogs and cats; spaying or neutering required, when. (a) No dog or cat may be transferred to the permanent custody of a prospective owner by a pound or animal shelter, as defined by K.S.A. 47-1701, and amendments thereto, or by a humane society, unless:

(1) Such dog or cat has been surgically spayed or neutered before the physical transfer of the animal occurs; or

(2) the prospective owner signs an agreement to have the dog or cat spayed or neutered and deposits with the pound or animal shelter funds not less than the lowest nor more than the highest cost of spaying or neutering in the community. Any funds deposited pursuant to such an agreement shall be refunded to such person upon presentation of a written statement signed by a licensed veterinarian that the dog or cat has been spayed or neutered. If such person does not reclaim the deposit within six months after receiving custody of the animal, the pound or animal shelter shall keep the deposit and may reclaim the unspayed or unneutered animal.

(b) No person shall spay or neuter any dog or cat for or on behalf of a pound or animal shelter unless such person is a licensed veterinarian or a student currently enrolled in the college of veterinary medicine, Kansas state university, who has completed at least two years of study in the veterinary medical curriculum and is participating in a spay or neuter program and as part of the curriculum under the direct supervision of a licensed veterinarian. Students shall only spay or neuter any dog or cat that belongs to the pound or animal shelter, and shall not spay or neuter any dog or cat that belongs to a member or* of the public. No pound or animal shelter shall designate the veterinarian which a person must use, or a list from which a person must select a veterinarian, to spay or neuter a dog or cat transferred by such person from such pound or animal shelter. Any premises located in the state of Kansas where the spaying, neutering or any other practice of veterinary medicine occurs shall register such premises with the board of veterinary examiners.

(c) With the written approval of the animal health commissioner, any pound or shelter may use an innovative spay or neuter program not precisely meeting the requirements of subsection (a)(2), if the pound or shelter can prove to the commissioner that it is actively enforcing the spaying and neutering requirements set forth in this statute.

(d) Nothing in this section shall be construed to require sterilization of a dog or cat which is being held by a pound or animal shelter and which may be claimed by its rightful owner within the holding period established in K.S.A. 47-1710, and amendments thereto.

(e) The animal health commissioner shall promulgate rules and regulations as may be necessary to carry out the provisions of this section.

History: L. 1988, ch. 185, § 1; L. 1993, ch. 59, § 1; L. 1995, ch. 244, § 9; L. 1996, ch. 151, § 27; L. 2000, ch. 31, § 2; L. 2011, ch. 68, § 2; L. 2012, ch. 140, § 100; July 1.

* The "or" should have been deleted.



47-1732 Temporary closing permit; application; effective date; renewal.

47-1732. Temporary closing permit; application; effective date; renewal. (a) Any licensee or permit holder required to be licensed or obtain a permit under the Kansas pet animal act, who is in the process of ceasing to do business on July 1, may be issued a temporary closing permit at the discretion of the commissioner.

(b) Application for such permit shall be made in writing on a form provided by the commissioner.

(c) The permit will be effective for 30 days.  During the 30-day period, the licensee or permit holder shall be required to comply with the Kansas pet animal act and all rules and regulations adopted thereunder.  By accepting such permit, the licensee or permit holder agrees to allow an inspection of the facility at the end of the 30-day period to certify that the operation has ceased business.  The licensee or permit holder shall provide records as to the disposition of the animals to the commissioner upon request.

(d) The permit may be renewed, at the discretion of the commissioner, for an additional 30-day period.

(e) This section shall be part of and supplemental to the Kansas pet animal act.

History: L. 1996, ch. 151, § 1; July 1.



47-1733 Animal breeder license.

47-1733. Animal breeder license. (a) It shall be unlawful for any person to act as or be an animal breeder unless such person has obtained from the commissioner an animal breeder license for each animal breeder premises operated by such person.  Application for each such license shall be made in writing on a form provided by the commissioner.  The license period shall be for the license year ending on June 30 following the issuance date.

(b) This section shall be part of and supplemental to the Kansas pet animal act.

History: L. 1996, ch. 151, § 2; July 1.



47-1734 Out-of-state distributor permit.

47-1734. Out-of-state distributor permit. (a) It shall be unlawful for any person to act as or be an out-of-state distributor of dogs or cats, or both, within the state of Kansas unless such person has obtained from the commissioner an out-of-state distributor permit.  Application for each such permit shall be made in writing on a form provided by the commissioner.  The permit period shall be for the permit year ending on June 30 following the issuance date.

(b) This section shall be part of and supplemental to the Kansas pet animal act.

History: L. 1996, ch. 151, § 3; July 1.



47-1735 Unlawful to interfere with a representative of the animal health department.

47-1735. Unlawful to interfere with a representative of the animal health department. (a) A licensee, permittee or applicant for a license or permit shall not interfere with, hinder, threaten or abuse, including verbal abuse, any representative or employee of the animal health department who is carrying out such representative's or employee's duties under the provisions of the Kansas pet animal act.

(b) This section shall be part of and supplemental to the Kansas pet animal act.

History: L. 1996, ch. 151, § 4; L. 2012, ch. 140, § 101; July 1.

Section was not amended in the 2012 session.



47-1736 Retail breeder license.

47-1736. Retail breeder license. (a) It shall be unlawful for any person to act as or be a retail breeder unless such person has obtained from the commissioner a retail breeder license for each retail breeder premises operated by such person. Application for each such license shall be made in writing on a form provided by the commissioner. The license period shall be for the license year ending on June 30 following the issuance date.

(b) This section shall be part of and supplemental to the Kansas pet animal act.

History: L. 1996, ch. 151, § 5; July 1.



47-1737 Severability clause.

47-1737. Severability clause. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1996, ch. 151, § 28; July 1.






Article 18 MISCELLANEOUS

47-1801 Payment for livestock purchased for slaughter; definitions.

47-1801. Payment for livestock purchased for slaughter; definitions. As used in K.S.A. 47-1801 through 47-1803, and amendments thereto, unless the context clearly requires otherwise, the following words and phrases shall have the meanings ascribed to them in this section:

(a) "Livestock" means cattle, hogs, sheep, goats, bison, camelids, all creatures of the ratite family that are not indigenous to this state, including, but not limited to, ostriches, emus and rheas or domesticated deer;

(b) "slaughter" means killing livestock with the intent to process and distribute the meat and by-products of such livestock, regardless of the period of time elapsing between the purchase and the killing of such livestock;

(c) "person" means any individual, firm, partnership, corporation or other organization or business entity;

(d) "payment by check" means the actual delivery of the check to the seller or the seller's representative at the location where the transfer of ownership is accomplished. In the case of "grade and yield" selling, "payment by check" means making the check available at the packing plant, subject to the instructions of the seller or the seller's representative;

(e) "wire transfer" means any telephonic, telegraphic, electronic or similar communication between the bank of the purchaser and the bank of the seller which results in the transfer of funds or credits of the purchaser to an account of the seller;

(f) "domesticated deer" means any member of the family cervidae which was legally obtained and is being sold or raised in a confined area for breeding stock; for any carcass, skin or part of such animal; for exhibition; or for companionship.

History: L. 1975, ch. 279, § 1; L. 1993, ch. 143, § 7; L. 1994, ch. 79, § 7; L. 2012, ch. 125, § 36; July 1.



47-1802 Same; unlawful acts; payment by check, requirements; penalty.

47-1802. Same; unlawful acts; payment by check, requirements; penalty.    (a) Unless otherwise agreed to in writing between the owner and the purchaser or their respective agent or representative for each transaction, it shall be unlawful for any person who purchases livestock for slaughter, whether acting individually or as an agent or representative of another, to fail or refuse to make payment by check or wire transfer of funds to the owner of such livestock, owner's representative, agent or assignee, for such livestock on the business day within which the ownership of said livestock is transferred within the state of Kansas, except that if the transfer of ownership is accomplished after normal banking hours said payment shall be made in the manner herein provided not later than the close of the first business day following the transfer of ownership. For the purposes of this section, where livestock is sold and purchased on a "grade and yield" basis, the transfer of ownership shall be deemed to have occurred on the day when the grade and yield is determined.

(b) Whenever payment for livestock purchased for slaughter is made by check, such check shall be drawn on a banking institution within the same federal reserve district in which the transaction takes place, unless otherwise agreed to in writing between the owner and the purchaser or their respective agent or representative.

(c) Any person violating any of the provisions of this section shall be deemed guilty of a class B misdemeanor.

History: L. 1975, ch. 279, § 2; July 1.



47-1803 Disposition of injured or diseased animals.

47-1803. Disposition of injured or diseased animals. (a) Any public health officer, officer or agent of a duly incorporated humane society, animal shelter or other appropriate facility, licensed veterinarian or police officer may take charge of any livestock or other domestic animal found injured or diseased upon public property. Such animal may be transported to a licensed veterinarian or a duly incorporated humane society, animal shelter or other appropriate facility for treatment, or, if such animal is injured or diseased beyond recovery or appears likely to injure any person or property, such animal may be killed in a humane manner by any such officer or agent.

(b) Any public health officer, officer or agent of a duly incorporated humane society, animal shelter or other appropriate facility, licensed veterinarian or police officer may take charge of any livestock or other domestic animal found injured or diseased upon private property if such animal appears likely to injure any person or property. The disposition of such animal shall be as provided in subsection (a) of this section.

(c) Unless any such animal's death appears to be imminent by reason of its disease or disability, or such animal is likely to injure any person or property, no such animal may be killed under the provisions of this section unless its owner cannot be located within twenty-four (24) hours.

History: L. 1975, ch. 280, § 1; July 1.



47-1804 Registration of livestock dealers; definitions.

47-1804. Registration of livestock dealers; definitions. As used in K.S.A. 47-1804 through 47-1808, and amendments thereto, unless the context otherwise requires:

(a) "Commissioner" means the animal health commissioner of the Kansas department of agriculture.

(b) "Livestock" means cattle, bison, swine, horses, sheep, goats, camelids and all creatures of the ratite family that are not indigenous to this state, including, but not limited to, ostriches, emus and rheas and domesticated deer.

(c) "Livestock dealer" means any person engaged in the business of buying or selling livestock in commerce, either on that person's own account or as the employee or agent of the seller or purchaser, or any person engaged in the business of buying or selling livestock in commerce on a commission basis and shall include any person who buys or sells livestock with the use of a video. "Livestock dealer" does not include any person who buys or sells livestock as part of that person's own breeding, feeding or dairy operation, nor any person who receives livestock exclusively for immediate slaughter.

(d) "Person" means any individual, partnership, corporation, company, firm or association. "Person" does not include any public livestock market operator licensed under K.S.A. 47-1001 et seq., and amendments thereto, or any feedlot operator licensed under K.S.A. 47-1501 et seq., and amendments thereto.

(e) "Domesticated deer" means any member of the family cervidae which was legally obtained and is being sold or raised in a confined area for: (1) Breeding stock; (2) any carcass, skin or part of such animal; (3) exhibition; or (4) companionship.

History: L. 1984, ch. 194, § 1; L. 1990, ch. 193, § 2; L. 1993, ch. 143, § 8; L. 1994, ch. 79, § 8; L. 2012, ch. 125, § 37; L. 2013, ch. 133, § 21; July 1.

Section was amended twice in the 2012 session, see also 47-1804a.



47-1805 Livestock dealer; registration; fees; disposition of moneys.

47-1805. Livestock dealer; registration; fees; disposition of moneys. (a) Any person operating as a livestock dealer in Kansas shall register with the Kansas department of agriculture division of animal health. Registration shall be made on an application form approved by the animal health commissioner. The application shall be accompanied by the livestock dealer registration fee or renewal fee fixed by the commissioner under subsection (b). If an application for registration or renewal of registration is denied by the commissioner or withdrawn by the applicant, the fee shall not be refunded. Unless renewed under this section, each registration shall expire on the June 30 following the date of issuance.

(b) The animal health commissioner shall determine annually the amount of funds which will be required for the administration and enforcement of this section and K.S.A. 47-1806, and amendments thereto, and shall fix and adjust from time to time a livestock dealer registration fee and a renewal fee in such reasonable amounts as may be necessary for such purposes, except that in no case shall either the livestock dealer registration fee or the renewal fee exceed $75.

(c) The animal health commissioner shall remit all moneys received by or for the commissioner under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the animal disease control fund.

History: L. 1984, ch. 194, § 2; L. 1986, ch. 197, § 7; L. 1991, ch. 152, § 20; L. 2001, ch. 5, § 173; L. 2012, ch. 140, § 103; July 1.



47-1806 Livestock dealer; records and accounts; denial of application or suspension or revocation of registration, hearings.

47-1806. Livestock dealer; records and accounts; denial of application or suspension or revocation of registration, hearings. (a) Each livestock dealer shall keep records and accounts of all livestock purchased for resale that are sufficient to enable the commissioner to trace individual animals back to the herd of origin, to the point of destination or both.  These records and accounts shall be kept for a minimum of two years after livestock were purchased for resale.  The commissioner or the commissioner's employees or agents may examine the records and accounts during normal working hours.

(b) After notice and hearing in accordance with the provisions of the Kansas administrative procedure act, the commissioner may deny any application for registration or suspend or revoke any registration in force, if formal findings are made that the person has failed repeatedly to maintain records and accounts that are sufficient to allow the commissioner to trace animals back to the herd of origin, to the point of destination or both.

History: L. 1984, ch. 194, § 3; L. 1988, ch. 356, § 160; July 1, 1989.



47-1807 Penalties.

47-1807. Penalties. (a) Any person violating or failing to comply with the provisions of K.S.A. 47-1804 through 47-1808, and amendments thereto, shall be deemed guilty of a class A misdemeanor.

(b) The commissioner, after providing notice and opportunity for a hearing in accordance with the Kansas administrative procedure act, may assess a civil penalty against any person who violates or fails to comply with the requirements of this act, or any rules and regulations adopted hereunder, of not less than $100 nor more than $1,000 per violation. A separate civil penalty may be assessed for each separate violation. Such civil penalty may be assessed in addition to any other penalty provided by law.

History: L. 1984, ch. 194, § 4; L. 1990, ch. 193, § 3; L. 2012, ch. 125, § 38; July 1.



47-1808 Bonding of livestock dealers; exceptions; amount of bond; who bond benefits; additional bond may be required; attorney fees assessed as costs in certain actions; penalties.

47-1808. Bonding of livestock dealers; exceptions; amount of bond; who bond benefits; additional bond may be required; attorney fees assessed as costs in certain actions; penalties. (a) Except if bonded under the packers and stockyards act, 1921, as amended and supplemented, 7 U.S.C. § 181 et seq., every livestock dealer required to be registered pursuant to K.S.A. 47-1805, and amendments thereto, upon notification by the animal health commissioner of the amount of bond required, shall file with the animal health commissioner a bond with good corporate surety qualified under the laws of the state of Kansas in a sum computed by dividing the dollar value of livestock sold during the preceding business year, or the substantial part of that business year, in which the livestock dealer did business, by the actual number of days on which livestock was sold. The divisor, the number of days on which livestock was sold, shall not exceed 130. The amount of bond coverage must be the next multiple of $5,000 above the amount so determined. When the computation exceeds $75,000, the amount of bond coverage need not exceed $75,000 plus 10% of the excess over $75,000, raised to the next $5,000 multiple. In cases where a business operation is being commenced, an estimated amount of business to be transacted during the next 12 months may be used subject to adjustment later, if indicated. In no event shall the bond be for an amount less than $10,000.

(b) The bond shall be in favor of the state of Kansas for the benefit of all persons interested, their legal representatives, attorneys or assigns and shall be conditioned on the faithful performance of all the registrant's duties as a livestock dealer. Any person injured by the breach of any obligation of the livestock dealer may commence suit on the bond in any court of competent jurisdiction to recover damages that the person has sustained, but any suit commenced shall either be a class action or shall join as parties plaintiff or parties defendant or other persons who may be affected by such suit on the bond. No bond shall be canceled by the surety on less than 30 days' notice by mail to the animal health commissioner and the principal except that no such notice shall be required for cancellation of any bond by reason of nonpayment of the premium thereon. The liability of the surety on the bond may continue for each successive registration period the bond covers. The total liability of the surety shall be limited to the amount stated on the current bond or on an appropriate rider or endorsement to the current bond.  It is the intent of this statute that the bonds be nonaccumulative, that stacking of bonds not occur in excess of the face value of the current bond.

(c) Whenever the animal health commissioner determines that any bond given by any livestock dealer is inadequate and insufficient security against any loss that might arise under the terms of the bond, the animal health commissioner shall require any additional bond that the animal health commissioner considers necessary to provide adequate security. If the animal health commissioner considers the financial condition of the surety upon any livestock dealer and the livestock dealer's bond to be impaired, the animal health commissioner shall require any substituted or additional bond that the animal health commissioner considers necessary except this act shall not apply to those who buy livestock for others incidentally to their own farming operation.

(d) In all actions hereafter commenced in which judgment is rendered against any surety company on any surety bond furnished under the provisions of this section, if it appears from the evidence that the surety company has refused without just cause to pay the loss upon demand, the court shall allow the plaintiff a reasonable sum as attorney fees to be recovered and collected as a part of the costs. When a tender is made by the surety company before the commencement of the action in which judgment is rendered and the amount recovered is not in excess of the tender, no such costs shall be allowed.

(e) Any person violating or failing to comply with the provisions of this section shall be deemed guilty of a class A misdemeanor.

(f) This section shall be part of and supplemental to article 18 of chapter 47 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1990, ch. 193, § 1; L. 2012, ch. 140, § 104; July 1.



47-1809 Feral swine; prohibited acts related to such swine; penalties; appeals; destruction of such swine; duties of animal health commissioner.

47-1809. Feral swine; prohibited acts related to such swine; penalties; appeals; destruction of such swine; duties of animal health commissioner. (a) As used in this section, "feral swine" means any untamed or undomesticated hog, boar or pig; swine whose reversion from the domesticated state to the wild state is apparent; or an otherwise freely roaming swine having no visible tags, markings or characteristics indicating that such swine is from a domestic herd, and reasonable inquiry within the area does not identify an owner. Feral swine includes members of the species sus scrofa lineas, including, but not limited to, swine commonly known as old world swine, Russian wild boar, European wild boar, Eurasian wild boar and razorbacks. Feral swine does not include members of the species sus domestica which are involved in domestic hog production.

(b) No person shall import, transport or possess live feral swine in this state.

(c) No person shall intentionally or knowingly release any hog, boar, pig or swine to live in a wild or feral state upon public or private land.

(d) No person shall engage in, sponsor, or assist in the operation of a contained hunting preserve of swine, whether such swine are feral or otherwise, within this state. For the purposes of this subsection, any tract of land on which a fence or other apparatus is used to prevent the free roaming of swine which are to be hunted and not used solely for domestic swine production shall be deemed to be a contained hunting preserve.

(e) No person shall engage in, sponsor, instigate, assist or profit from the release, killing, wounding or attempted killing or wounding of feral swine for the purpose of sport, pleasure, amusement or production of a trophy.

(f) Violation of subsection (b), (c) or (d) may result in a civil penalty in the amount of not less than $1,000 nor more than $5,000 for each such violation. In the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(g) Violation of subsection (e) may result in a civil penalty of not less than $250 nor more than $2,500 for each such violation.

(h) Any duly authorized agent of the animal health commissioner, upon a finding that any person, or agent or employee thereof, has violated any of the provisions stated above, may impose a civil penalty upon such person as provided in this section.

(i) No civil penalty shall be imposed pursuant to this section except upon the written order of the duly authorized agent of the animal health commissioner to the person who committed the violation. Such order shall state the violation, the penalty to be imposed and the right of the person to request a hearing in the matter. Any such person, within 20 days after notification, may make written request to the commissioner for a hearing in accordance with the provisions of the Kansas administrative procedure act.

(j) Any person aggrieved by an order of the commissioner made under this section may appeal such order to the district court in the manner provided by the Kansas judicial review act.

(k) Any civil penalty recovered pursuant to the provisions of this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(l) The animal health commissioner of the Kansas department of agriculture, or the authorized representative of the animal health commissioner, may destroy or require the destruction of any feral swine upon discovery of such swine.

(m) The provisions of this section shall not be construed to prevent owners or legal occupants of land, the employees of such owners or legal occupants or persons designated by such owners or legal occupants from killing any feral swine when found on their premises or when destroying property. Such designees shall have a permit issued by the animal health commissioner in their possession at the time of the killing of the feral swine.

(n) The animal health commissioner may adopt rules and regulations to carry out the provisions of this section.

History: L. 1995, ch. 244, § 1; L. 2000, ch. 121, § 2; L. 2001, ch. 5, § 174; L. 2006, ch. 114, § 1; L. 2010, ch. 17, § 91; L. 2012, ch. 125, § 39; Jan. 1, 2013.

Section was amended twice in the 2012 session, see also 47-1809a.



47-1825 Short title.

47-1825. Short title. The provisions of K.S.A. 47-1825 through 47-1828, and amendments thereto, shall be known and may be cited as the farm animal and field crop and research facilities protection act.

History: L. 1990, ch. 192, § 1; L. 2001, ch. 90, § 1; L. 2012, ch. 125, § 40; July 1.



47-1826 Definitions.

47-1826. Definitions. As used in the farm animal and field crop and research facilities protection act:

(a) "Animal" means any warm or coldblooded animal used in food, fur or fiber production, agriculture, research, testing or education and includes dogs, cats, poultry, fish and invertebrates.

(b) "Animal facility" includes any vehicle, building, structure, research facility or premises where an animal is kept, handled, housed, exhibited, bred or offered for sale.

(c) "Consent" means assent in fact, whether express or apparent.

(d) "Deprive" means to:

(1) Withhold an animal or other property from the owner permanently or for so extended a period of time that a major portion of the value or enjoyment of the animal or property is lost to the owner;

(2) restore the animal or other property only upon payment of reward or other compensation; or

(3) dispose of an animal or other property in a manner that makes recovery of the animal or property by the owner unlikely.

(e) "Effective consent" includes consent by a person legally authorized to act for the owner. Consent is not effective if:

(1) Induced by force, fraud, deception, duress or threat;

(2) given by a person the offender knows is not legally authorized to act for the owner; or

(3) given by a person who by reason of youth, mental disease or defect or under the influence of drugs or alcohol is known by the offender to be unable to make reasonable decisions.

(f) "Owner" means a person who has title to the property, possession of the property, whether lawful or not, or a greater right to possession of the property than the actor.

(g) "Person" means any individual, state agency, corporation, association, nonprofit corporation, joint stock company, firm, trust, partnership, two or more persons having a joint or common interest or other legal entity.

(h) "Possession" means actual care, custody, control or management.

(i) "Research facility" means any place, laboratory, institution, medical care facility, elementary school, secondary school, college or university, at which any scientific test, experiment or investigation involving the use of any living animal or field crop product is carried out, conducted or attempted.

History: L. 1990, ch. 192, § 2; L. 2001, ch. 90, § 2; L. 2012, ch. 125, § 41; July 1.



47-1827 Prohibited acts; criminal penalties.

47-1827. Prohibited acts; criminal penalties. (a) No person shall, without the effective consent of the owner and with the intent to damage the enterprise conducted at the animal facility, damage or destroy an animal facility or any animal or property in or on an animal facility.

(b) No person shall, without the effective consent of the owner, acquire or otherwise exercise control over an animal facility, an animal from an animal facility or other property from an animal facility, with the intent to deprive the owner of such facility, animal or property and to damage the enterprise conducted at the animal facility.

(c) No person shall, without the effective consent of the owner and with the intent to damage the enterprise conducted at the animal facility:

(1) Enter an animal facility, not then open to the public, with intent to commit an act prohibited by this section;

(2) remain concealed, with intent to commit an act prohibited by this section, in an animal facility;

(3) enter an animal facility and commit or attempt to commit an act prohibited by this section; or

(4) enter an animal facility to take pictures by photograph, video camera or by any other means.

(d) (1) No person shall, without the effective consent of the owner and with the intent to damage the enterprise conducted at the animal facility, enter or remain on an animal facility if the person:

(A) Had notice that the entry was forbidden; or

(B) received notice to depart but failed to do so.

(2) For purposes of this subsection (d), "notice" means:

(A) Oral or written communication by the owner or someone with apparent authority to act for the owner;

(B) fencing or other enclosure obviously designed to exclude intruders or to contain animals; or

(C) a sign or signs posted on the property or at the entrance to the building, reasonably likely to come to the attention of intruders, indicating that entry is forbidden.

(e) No person shall, without the effective consent of the owner and with the intent to damage or destroy the field crop product, damage or destroy any field crop product that is grown in the context of a product development program in conjunction or coordination with a private research facility or a university or any federal, state or local governmental agency.

(f) No person shall, without the effective consent of the owner and with the intent to damage or destroy the field crop product, enter any property, with the intent to damage or destroy any field crop product that is grown in the context of a product development program in conjunction or coordination with a private research facility or a university or any federal, state or local governmental agency.

(g) (1) Violation of subsection (a) or (e) is a severity level 7, nonperson felony if the facility, animals, field crop product or property is damaged or destroyed to the extent of $25,000 or more. Violation of subsection (a) or (e) is a severity level 9, nonperson felony if the facility, animals, field crop product or property is damaged or destroyed to the extent of at least $1,000 but less than $25,000. Violation of subsection (a) or (e) is a class A nonperson misdemeanor if the facility, animals, field crop product or property damaged or destroyed is of the value of less than $1,000 or is of the value of $1,000 or more and is damaged to the extent of less than $1,000.

(2) Violation of subsection (b) is a severity level 10, nonperson felony.

(3) Violation of subsection (c) is a class A, nonperson misdemeanor.

(4) Violation of subsection (d) or (f) is a class B nonperson misdemeanor.

(h) The provisions of this section shall not apply to lawful activities of any governmental agency or employees or agents thereof carrying out their duties under law.

History: L. 1990, ch. 192, § 3; L. 2001, ch. 90, § 3; L. 2006, ch. 194, § 32; May 25.



47-1828 Recovery of damages.

47-1828. Recovery of damages. (a) Any person who has been damaged by reason of a violation of K.S.A. 47-1827, and amendments thereto, may bring an action in the district court against the person causing the damage to recover:

(1) An amount equal to three times all actual and consequential damages. Actual and consequential damages shall include the damages involving production, research, testing, replacement and crop or animal development costs directly related to the field crop or animal that has been damaged or destroyed; and

(2) court costs and reasonable attorney fees.

(b) Nothing in this act shall be construed to affect any other rights of a person who has been damaged by reason of a violation of this act.  Subsection (a) shall not be construed to limit the exercise of any such rights arising out of or relating to a violation of K.S.A. 47-1827, and amendments thereto.

History: L. 1990, ch. 192, § 4; L. 2001, ch. 90, § 4; July 1.



47-1831 Animal health commissioner authorized to register original veterinary certificates and provide official calfhood vaccination tags.

47-1831. Animal health commissioner authorized to register original veterinary certificates and provide official calfhood vaccination tags. (a) The animal health commissioner is hereby authorized to:

(1) Register original veterinary certificates of inspection for livestock, as defined in K.S.A. 47-1001, and amendments thereto; and

(2) provide official calfhood vaccination tags. Such tags shall not exceed $.25 for each tag.

(b) The commissioner shall determine annually tag fee and shall fix such fee by rules and regulations.

(c) The commissioner shall remit all moneys received by or for the commissioner under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the animal disease control fund.

History: L. 1991, ch. 152, § 1; L. 2001, ch. 5, § 175; L. 2012, ch. 140, § 106; July 1.



47-1832 Animal health commissioner to establish rules and regulations on farm and exotic animals.

47-1832. Animal health commissioner to establish rules and regulations on farm and exotic animals. The animal health commissioner is hereby authorized to establish rules and regulations on disease control programs for and on the sale and importation into Kansas of farm animals and exotic animals. As used in this section "farm animals" and "exotic animal" means the definitions given by rules and regulations in 9 C.F.R. § 1.1, pursuant to 7 U.S.C. § 2131 et seq.

History: L. 1991, ch. 152, § 2; L. 1993, ch. 143, § 12; L. 2012, ch. 140, § 107; July 1.



47-1833 Chronic wasting disease tests; results reported to animal health commissioner.

47-1833. Chronic wasting disease tests; results reported to animal health commissioner. (a) All tests for chronic wasting disease must be conducted in laboratories in a method approved by the animal plant health inspection service of the United States department of agriculture.

(b) All results of testing for chronic wasting disease shall be reported to the animal health commissioner.

History: L. 2013, ch. 90, § 2; July 1.






Article 19 AQUACULTURE

47-1901 Definition.

47-1901. Definition. As used in this act, "aquaculture" means the controlled cultivation and harvest of aquatic plants and animals.

History: L. 1992, ch. 102, § 1; July 1.



47-1902 State aquaculture plan.

47-1902. State aquaculture plan. (a) The Kansas department of agriculture shall be the official lead agency to coordinate aquaculture activities in the state and shall be responsible for the implementation of a state aquaculture plan.

(b) The secretary of agriculture shall, in regard to the aquaculture industry, have the following duties, authorities and powers to:

(1) Work with the respective regulatory and resource agencies to delineate individual agency responsibilities and activities in aquaculture research, regulation, service, and development;

(2) serve as an advocate for the industry and assist in promoting and marketing aquaculture products. The secretary shall provide market development assistance in conjunction with the industry and shall facilitate improved communication and interaction among aquaculture producers, governmental agencies, both federal and state, and with national organizations representing aquaculture interests;

(3) coordinate the development of aquaculture literature for the general public and fish growers, and act as a central clearinghouse for the transfer of information;

(4) provide guidance for aquaculture research and development;

(5) assist in the development and conducting of educational seminars, workshops, short courses, and other programs on aquaculture;

(6) accept grants and donations; and

(7) promulgate and adopt rules and regulations for the administration of this act.

(c) In implementing the provisions of this section, aquaculture and aquaculture products shall be deemed to be agricultural products as that term is used in K.S.A. 74-530, and amendments thereto. In addition, the secretary of agriculture may use any power and authority granted under K.S.A. 74-530, and amendments thereto, in the implementation of this act.

History: L. 1992, ch. 102, § 10; L. 2004, ch. 101, § 81; L. 2006, ch. 16, § 1; July 1.



47-1905 Aquaculture fund.

47-1905. Aquaculture fund. (a) There is hereby created in the state treasury the aquaculture fund. Such fund shall be used to receive and expend donations and grants to fund research in aquaculture and to promote and market aquaculture and aquaculture products in the state of Kansas.

(b) All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or by a person or persons designated by the secretary.

History: L. 1992, ch. 102, § 13; L. 1993, ch. 53, § 2; L. 2004, ch. 101, § 84; July 1.






Article 20 KANSAS SHEEP COUNCIL

47-2001 Definitions.

47-2001. Definitions. As used in this act:

(a) "Council" means the Kansas sheep council.

(b) "Purchaser" means any person, public or private corporation, association or partnership who buys sheep or wool from the seller or acts as an agent for the sale or slaughter transaction.

(c) "Producer" means a person who is actively engaged within this state in the business of producing or marketing sheep or wool and who receives income from the production of sheep or wool.

(d) "Sale" or "sold" means a transaction in which the property in or to sheep or wool is transferred from the seller to a purchaser for full or partial consideration.

(e) "Secretary" means the secretary of agriculture.

(f) "Sheep" means an animal of the ovine species, produced, fed, slaughtered or marketed in this state.

(g) "Wool" means the natural fiber produced by sheep.

(h) "Seller" means any private entity or corporation that sells sheep or wool.

History: L. 1992, ch. 275, § 1; L. 2004, ch. 101, § 85; July 1.



47-2002 Kansas sheep council; members, officers, compensation.

47-2002. Kansas sheep council; members, officers, compensation. (a) There is hereby created the Kansas sheep council.

(b) The council shall consist of seven members who will be elected at the annual meeting of the Kansas sheep association. The board of directors of the Kansas sheep association shall act as interim council members until council members can be elected and qualified. Vacancies which may occur shall be filled for unexpired terms by the board of directors of the Kansas sheep association from among the producers of the state. Each council member appointed on and after the effective date of this act, other than a council member appointed to fill a vacancy for an unexpired term, shall be elected for a term of four years except that three of the council members first elected on and after the effective date of this act shall be elected for a term of two years. No member may serve more than one consecutive term. Upon the expiration of a term of a member of the council, such member shall continue to serve as a member of the council until a successor to such member is elected and qualified.

(c) Members of the council shall be residents of this state and have been an active producer in this state for at least five years immediately preceding their appointment. Of such members, two members shall be lamb feeders, two members shall have ewe flocks, one member shall produce purebred sheep and two members shall be from producers at large. The selections shall be made from nominations for each respective position by each respective producer group. The elections will be held at an open session to all sheep producers at the annual meeting of the Kansas sheep association.

(d) The dean of the college of agriculture of Kansas state university or the dean's representative and the secretary or the secretary's designee shall serve as ex officio nonvoting members of the board.

(e) The council shall annually elect a chairperson from its membership.

(f) A member of the council may cease to hold such member's position on the council for any of the following reasons, at the discretion of a majority of the council, upon resolution duly adopted by the council dismissing such member: (1) Failure to attend two or more regular meetings of the council; or (2) ceasing to be a producer.

(g) Members of the Kansas sheep council attending meetings of such council, or attending a subcommittee meeting authorized by such council, shall be paid compensation and other expenses.

(h) The council shall meet at least once every calendar quarter regularly and hold an annual meeting which shall be open to the public. The day, time and place of each meeting shall be determined by the council. The chairperson or any three members of the council may call special meetings of the council upon such notice as may be prescribed by the duly adopted rules and regulations of the council.

History: L. 1992, ch. 275, § 2; July 1.



47-2003 Same; powers and duties.

47-2003. Same; powers and duties. In the administration of this act, the council shall have the following duties, authorities and powers:

(a) To conduct a campaign of market development, through research, education and promotion;

(b) to find new markets for sheep and wool, or their products;

(c) to accept grants and donations;

(d) to sue and be sued;

(e) to enter into such contracts as may be necessary or advisable for the purpose of this act;

(f) to appoint an administrator who is knowledgeable about the sheep industry and fix the compensation. With the approval of the council, the administrator may appoint such other personnel as is needed;

(g) to cooperate or contract with any local, state or national organization or agency, whether voluntary or created by the law of any state, or by national law, engaged in work or activities similar to the work and activities of the council, and to enter into contracts and agreements with such organizations or agencies for carrying on a joint campaign of research, education and promotion;

(h) to establish an office of the administrator at any place in this state the council may select;

(i) to adopt, rescind, modify and amend all necessary and proper orders, resolutions and rules and regulations for the procedure and exercise of its powers and the performance of its duties; and

(j) to approve an annual budget and establish a reserve. Each market research project budgeted and approved by the council shall include a stated objective and anticipated results. In the council's annual report to the industry, the council shall include those objectives and actual results.

History: L. 1992, ch. 275, § 3; July 1.



47-2004 Assessment; receipts, refunds.

47-2004. Assessment; receipts, refunds. (a) An assessment to be set by the council at not more than $.02 for each pound of wool produced and sold by a seller and not more than $.35 per head for each sale transaction or slaughter transaction for each sheep of all classes shall be imposed on the seller at the time of delivery of the wool or sheep to the purchaser who will deduct the assessment from the price paid to the seller at the time of sale. If the seller sells, ships, or otherwise disposes of wool or sheep to a purchaser or other person outside the state of Kansas, the seller shall deduct the assessment from the amount received from the sale. Any sheep owned less than 30 days or any sheep less than 30 days of age shall be exempt from such assessment.

(b) The council shall not change the assessment rate, either to increase or reduce, more than once a year. The administrator shall furnish to every purchaser receipt forms which shall be issued by such purchaser to the seller upon payment of such assessment. The form shall indicate thereon the procedure by which the seller may obtain a refund of any such assessment, except a refund shall not be issued unless the amount of the refund is $5 or more. Within one year after any and all sales during such period the seller, upon submission of a request therefor to the administrator, may obtain such refund in the amount of the assessment deducted by the purchaser. Such request shall be accompanied by evidence of the payment of the assessment which need not be verified.

(c) The council shall keep complete records of all refunds made under the provisions of this section. Records of refunds may be destroyed two years after the refund is made. All funds expended in the administration of this act and for the payment of all claims whatsoever growing out of the performance of any duties or activities pursuant to this act shall be paid from the proceeds derived from such act. In the case of a lien holder who is a first purchaser as defined herein, the assessment shall be deducted by the lien holder from the proceeds of the claim secured by such lien at the time the sheep or wool, or their products, is pledged or mortgaged. The assessment shall constitute a preferred lien and shall have priority over all other liens and encumbrances upon such sheep or wool, or their products. The assessment shall be deducted and paid as herein provided whether such sheep or wool, or their products, is in this or any other state.

History: L. 1992, ch. 275, § 4; July 1.



47-2005 Collection and disbursement of assessment.

47-2005. Collection and disbursement of assessment. (a) The council shall negotiate and contract with a person or persons to collect and disburse the assessments pursuant to this act.

(b) The assessment hereby imposed, on or before the 20th day of the calendar month following the date of settlement, shall be paid by the purchaser or seller who sells out of state to such person or persons. The person or persons shall issue a receipt to the purchaser or seller therefor and shall remit all moneys received in payment of such assessment to a bank account at least monthly.

(c) Each bank account for use in operating and conducting the council's duties shall be secured by pledge of securities in the manner prescribed for state bank accounts under K.S.A. 75-4218, and amendments thereto or if such bank account is in an institution outside the state of Kansas, the institution shall be licensed by a state or the federal government.

(d) All money collected pursuant to K.S.A. 47-2004 shall be expended in the administration of this act, and for the payment of claims based upon obligations incurred in the performance of the activities and functions set forth in this act, and for no other purpose.

History: L. 1992, ch. 275, § 5; July 1.



47-2006 Lien; foreclosure.

47-2006. Lien; foreclosure. If the assessment is not deducted and paid to the person or persons as provided in K.S.A. 47-2005, or within 10 days thereafter, such lien, within one year after the expiration of such 10-day period, may be foreclosed by action in any court having jurisdiction in the county in which such sheep or wool, or their products, was sold, or in which such sheep or wool, or their products, may be found, or in which such sheep or wool, or their products, shall have been commingled with other sheep or wool, or their products.

History: L. 1992, ch. 275, § 6; July 1.



47-2007 Penalties.

47-2007. Penalties. Any person who shall violate any of the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than $25 nor more than $500 or by imprisonment in the county jail for not less than 30 nor more than 90 days, or by both such fine and imprisonment.

History: L. 1992, ch. 275, § 7; July 1.






Article 21 DOMESTICATED DEER

47-2101 Raising domesticated deer; unlawful acts; permit; identification of deer; inspection of premises; communications with and assistance from wildlife, parks and tourism; definitions.

47-2101. Raising domesticated deer; unlawful acts; permit; identification of deer; inspection of premises; communications with and assistance from wildlife, parks and tourism; definitions. (a) It shall be unlawful for any person to possess domesticated deer unless such person has obtained from the animal health commissioner a domesticated deer permit. Application for such permit shall be made in writing on a form provided by the commissioner. The permit period shall be for the permit year ending on June 30 following the issuance date.

(b) Each application for issuance or renewal of a permit shall be accompanied by a fee of not more than $400 as established by the commissioner in rules and regulations.

(c) The animal health commissioner shall adopt any rules and regulations necessary to enforce the provisions of article 21 of chapter 47 of the Kansas Statutes Annotated, and amendments thereto, ensure compliance with federal requirements and protect domestic animals and wildlife from disease risks related to domestic deer production.

(d) Any person who fails to obtain a permit as prescribed in subsection (a) shall be deemed guilty of a class C nonperson misdemeanor and upon conviction shall be punished by a fine not exceeding $1,000. Continued operation, after a conviction, shall constitute a separate offense for each day of operation.

(e) The commissioner may refuse to issue or renew or may suspend or revoke any permit for any one of the following reasons:

(1) Material misstatement in the application for the original permit or in the application for any renewal of a permit;

(2) the conviction of any crime, an essential element of which is misstatement, fraud or dishonesty, or relating to the theft of or cruelty to animals;

(3) substantial misrepresentation;

(4) the person who is issued a permit is found to be poaching or illegally obtaining deer; or

(5) the permit holder's willful disregard of any rule or regulation adopted under this section.

(f) Any refusal to issue or renew a permit and any suspension or revocation of a permit under this section shall be in accordance with the provisions of the Kansas administrative procedure act and shall be subject to review in accordance with the Kansas judicial review act.

(g) Each domesticated deer, regardless of age, that enters a premises alive or leaves a premises alive or dead for any purpose, other than for direct movement to a licensed or registered slaughter facility in Kansas, shall have official identification, as prescribed by rules and regulations of the commissioner. Any person who receives a permit issued pursuant to subsection (a) shall keep records of such deer as required by rules and regulations adopted pursuant to this section.

(h) (1) The animal health commissioner or the commissioner's representatives may inspect the premises and records of any person issued a domesticated deer permit, but shall not inspect such premises and records more than once each permit year, unless the commissioner has:

(A) Discovered a violation of article 21 of chapter 47 of the Kansas Statutes Annotated, and amendments thereto; or

(B) received a complaint that such premises is not being operated, managed or maintained in accordance with rules and regulations adopted pursuant to this section.

(2) The commissioner or the commissioner's representatives may inspect unlicensed premises when the commissioner has reasonable grounds to believe that a person is violating the provisions of this section.

(i) The animal health commissioner, on an annual basis, shall transmit to the secretary of wildlife, parks and tourism a current list of persons issued a permit pursuant to this section. The department of agriculture may request assistance from the department of wildlife, parks and tourism to assist in implementing and enforcing article 21 of chapter 47 of the Kansas Statutes Annotated, and amendments thereto.

(j) All moneys received under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the animal disease control fund.

(k) As used in this section:

(1) "Deer" means any member of the family cervidae.

(2) "Domesticated deer" means any member of the family cervidae which was legally obtained and is being sold or raised in a confined area for: (A) Breeding stock; (B) any carcass, skin or part of such animal; (C) exhibition; or (D) companionship.

History: L. 1993, ch. 143, § 1; L. 2001, ch. 5, § 176; L. 2010, ch. 105, § 4; L. 2010, ch. 155, § 17; L. 2012, ch. 140, § 108; L. 2013, ch. 90, § 5; L. 2015, ch. 2, § 1; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 17, § 92, but that version was repealed by L. 2010, ch. 155, § 26.

Section was amended twice in the 2012 session, see also 47-2101a.



47-2102 Intentionally releasing domesticated deer; penalty.

47-2102. Intentionally releasing domesticated deer; penalty. (a) It shall be unlawful for any person to intentionally release or set free domesticated deer from a confined area.

(b) Violation of this section is a class C nonperson misdemeanor.

History: L. 1993, ch. 143, § 2; July 1.



47-2103 Raising domesticated deer; civil penalty.

47-2103. Raising domesticated deer; civil penalty. In addition to or in lieu of any other civil or criminal penalty provided by law, the animal health commissioner, upon a finding that a person has violated or failed to comply with any provision of article 21 of chapter 47 of the Kansas Statutes Annotated, and amendments thereto, or any rule and regulation adopted thereunder, may impose on such person a civil fine not exceeding $1,000 for each violation. Each day any provision of article 21 of chapter 47 of the Kansas Statutes Annotated, and amendments thereto, or any rule and regulation adopted pursuant thereto is violated shall constitute a separate offense.

History: L. 2013, ch. 90, § 1; July 1.






Article 22 OSTRICHES

47-2201 Classifying ostriches, emus and rheas as livestock.

47-2201. Classifying ostriches, emus and rheas as livestock. All creatures of the ratite family that are not indigenous to this state, including but not limited to ostriches, emus and rheas, are hereby classified as livestock and shall be subject to all appropriate laws and rules and regulations relating to livestock.

History: L. 1994, ch. 79, § 1; July 1.






Article 23 KANSAS DAIRY COMMISSION

47-2301 Definitions.

47-2301. Definitions. As used in this act:

(a) "Commission" means the Kansas dairy commission.

(b) "Purchaser" means any person, public or private corporation, association or partnership who buys fluid milk from the seller or acts as an agent for the sale transaction.

(c) "Producer" means a person who is actively engaged within this state in the business of producing fluid milk and who receives income from the production of fluid milk.

(d) "Sale" or "sold" means a transaction in which fluid milk is transferred from the seller to a purchaser for full or partial consideration.

(e) "Secretary" means the secretary of agriculture.

(f) "Seller" means any private entity or corporation that sells fluid milk.

History: L. 1995, ch. 89, § 1; L. 2004, ch. 101, § 86; July 1.



47-2302 Kansas dairy commission; members, officers, compensation.

47-2302. Kansas dairy commission; members, officers, compensation. (a) There is hereby created the Kansas dairy commission.

(b) The commission shall consist of seven members who will be elected at the annual meeting of the Kansas dairy association. The board of directors of the Kansas dairy association shall act as interim commission members until commission members can be elected and qualified. Vacancies which may occur shall be filled for unexpired terms by the board of directors of the Kansas dairy association from among the producers of the state. Each commission member appointed on and after the effective date of this act, other than a commission member appointed to fill a vacancy for an unexpired term, shall be elected for a term of four years except that three of the commission members first elected on and after the effective date of this act shall be elected for a term of two years. No member may serve more than two consecutive terms. Upon the expiration of a term of a member of the commission, such member shall continue to serve as a member of the commission until a successor to such member is elected and qualified.

(c) Members of the commission shall be residents of this state and currently be active producers.  One member shall be elected from each of the dairy herd improvement association districts and the remaining members shall be elected at large. The elections will be held at an open session to all dairy producers at the annual meeting of the Kansas dairy association.

(d) The dean of the college of agriculture of Kansas state university or the dean's representative and the secretary or the secretary's designee shall serve as ex officio nonvoting members of the commission.

(e) The commission shall annually elect a chairperson from its membership.

(f) A member of the commission may cease to hold such member's position on the commission for any of the following reasons, at the discretion of a majority of the commission, upon resolution duly adopted by the commission dismissing such member: (1) Failure to attend two or more regular meetings of the commission, if unexcused; or (2) ceasing to be a producer.

(g) Members of the Kansas dairy commission attending meetings of such commission, or attending a subcommittee meeting authorized by such commission, may be paid compensation and other expenses.

(h) The commission shall meet at least once every calendar quarter regularly and hold an annual meeting which shall be open to the public. The day, time and place of each meeting shall be determined by the commission. The chairperson or any three members of the commission may call special meetings of the commission upon such notice as may be prescribed by the duly adopted rules and regulations of the commission.

History: L. 1995, ch. 89, § 2; July 1.



47-2303 Same; powers and duties.

47-2303. Same; powers and duties. In the administration of this act, the commission shall have the following duties, authorities and powers:

(a) To conduct a campaign of dairy industry development, through research, education and information;

(b) to accept grants and donations;

(c) to sue and be sued;

(d) to enter into such contracts as may be necessary or advisable for the purpose of this act;

(e) to appoint an administrator who is knowledgeable about the dairy industry and fix the compensation. With the approval of the commission, the administrator may appoint such other personnel as is needed;

(f) to cooperate or contract with any local, state or national organization or agency, whether voluntary or created by the law of any state, or by national law, engaged in work or activities similar to the work and activities of the commission, and to enter into contracts and agreements with such organizations or agencies for carrying on a joint campaign of research, education and promotion;

(g) to establish an office of the administrator at any place in this state the commission may select;

(h) to adopt, rescind, modify and amend all necessary and proper orders, resolutions and rules and regulations for the procedure and exercise of its powers and the performance of its duties; and

(i) to approve an annual budget and establish a reserve. Each project budgeted and approved by the commission shall include a stated objective and anticipated results. In the commission's annual report to the industry, the commission shall include those objectives and actual results.

History: L. 1995, ch. 89, § 3; July 1.



47-2304 Assessments; receipts; refunds.

47-2304. Assessments; receipts; refunds. (a) An assessment to be set by the commission at not more than .1 percent of the market price per hundred pounds of fluid milk produced and sold by a seller shall be imposed on the seller at the time of delivery of the fluid milk to the purchaser who will deduct the assessment from the price paid to the seller at the time of sale.

(b) The commission shall not change the assessment rate, either to increase or reduce, more than once a year. The administrator shall furnish to every purchaser receipt forms which shall be issued by such purchaser to the seller upon payment of such assessment. The form shall indicate thereon the procedure by which the seller may obtain a refund of any such assessment, except a refund shall not be issued unless the amount of the refund is $5 or more. Within one year after any and all sales during such period the seller, upon submission of a request therefor to the administrator, may obtain such refund in the amount of the assessment deducted by the purchaser. Such request shall be accompanied by evidence of the payment of the assessment which need not be verified.

(c) The commission shall keep complete records of all refunds made under the provisions of this section. Records of refunds may be destroyed two years after the refund is made. All funds expended in the administration of this act and for the payment of all claims whatsoever growing out of the performance of any duties or activities pursuant to this act shall be paid from the proceeds derived from such act.

History: L. 1995, ch. 89, § 4; July 1.



47-2305 Collection and disbursement of assessment.

47-2305. Collection and disbursement of assessment. (a) The commission shall negotiate and contract with a person or persons to collect and disburse the assessments pursuant to this act.

(b) The assessment hereby imposed, on or before the 20th day of the calendar month following the date of settlement, shall be paid by the purchaser and remitted to the person or persons contracted with pursuant to subsection (a). The person or persons shall issue a receipt to the purchaser therefor and shall remit all moneys received in payment of such assessment to a bank account at least monthly.

(c) Each bank account for use in operating and conducting the commission's duties shall be secured by pledge of securities in the manner prescribed for state bank accounts under K.S.A. 75-4218, and amendments thereto or if such bank account is in an institution outside the state of Kansas, the institution shall be licensed by a state or the federal government.

(d) All money collected pursuant to K.S.A. 47-2304 shall be expended in the administration of this act, and for the payment of claims based upon obligations incurred in the performance of the activities and functions set forth in this act, and for no other purpose.

History: L. 1995, ch. 89, § 5; July 1.



47-2306 Penalties.

47-2306. Penalties. Any person who shall violate any of the provisions of article 23 of chapter 47 of the Kansas Statutes Annotated, and amendments thereto, shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than $100 nor more than $1,000 or by imprisonment in the county jail for not less than 30 nor more than 90 days, or by both such fine and imprisonment.

History: L. 1995, ch. 89, § 6; L. 2012, ch. 125, § 42; July 1.









Chapter 48 MILITIA, DEFENSE AND PUBLIC SAFETY

Article 1 CLASSIFICATION OF MILITIA

48-101 Persons subject to military duty; classes.

48-101. Persons subject to military duty; classes. All persons subject to military duty under the constitution of this state and not exempt therefrom by the provisions of this act, and such other persons as shall voluntarily enroll themselves, shall be divided into three (3) classes, to wit: One consisting of the federally recognized national guard, which shall be known as the "Kansas army and air national guard"; one consisting of those able-bodied male citizens prescribed and contemplated in article 8 of the constitution of this state not in the "Kansas army and air national guard" which shall be known as "the militia"; and one to consist of all those subject to military duty, but not included in the "Kansas army and air national guard" or "the militia" to be known as the "Kansas military reserve."

History: L. 1901, ch. 255, § 1; R.S. 1923, 48-101; L. 1961, ch. 257, § 1; L. 1973, ch. 213, § 1; July 1.



48-102 Persons exempt from military duty.

48-102. Persons exempt from military duty. The following persons are exempt from military duty:

First, all persons in the army or navy or volunteers force of the United States and those who have been honorably discharged therefrom; all persons who have served in the Kansas national guard for the term of four years and have been honorably discharged; all the judges and clerks of the several courts of the state and the county treasurers.

Second, incapacitated persons, mentally ill persons, and persons convicted of infamous crimes.

Third, all persons who are members of any well recognized religious sect or organization at present organized and existing whose creed forbids its members to participate in war in any form, and whose religious convictions are against war or participation therein, in accordance with the creed of said religious organization: Provided, That the aforesaid exempted persons included in the first subdivision of this section shall be liable to military duty in case of war, insurrection or invasion, or imminent danger thereof.

History: L. 1901, ch. 255, § 2; L. 1915, ch. 243, § 1; R.S. 1923, 48-102; L. 1965, ch. 334, § 1; Jan. 1, 1966.



48-103 Honorable discharge, company E, second battalion, mustered out 1869.

48-103. Honorable discharge, company E, second battalion, mustered out 1869. Laws of 1917, chapter 225, section 1, included by reference. [Provides for recording honorable discharge for surviving officers and men of company E, second battalion, Kansas state military cavalry volunteers, service from July to November, 1869, protecting the frontier and to repel Indian uprisings.]

History: R.S. 1923, 48-103.






Article 2 KANSAS ARMY AND AIR NATIONAL GUARD

48-201 Composition and organization; term "Kansas state guard" defined; tax exemptions to instrumentalities of armed forces.

48-201. Composition and organization; term "Kansas state guard" defined; tax exemptions to instrumentalities of armed forces. The Kansas army and air national guard shall consist of such units as the governor of Kansas may from time to time authorize to be formed, all to be formed and organized in accordance with the laws governing the regular army and regular air force of the United States and the regulations issued by the secretary of defense, the department of the army and the department of the air force of the United States. Wherever the term Kansas state guard is used in this chapter, it shall be understood to consist of such units of the organized militia as the governor of Kansas may from time to time authorize to be formed when the national guard has been ordered or called into federal service. No excise taxes of this state, direct or indirect, other than those on distilled spirits or wine, and motor fuels shall be imposed upon the sale, use, delivery or storage of articles of merchandise to any instrumentality of the armed forces of the United States engaged in resale activities to members of the armed forces, except those state excise taxes which may be specifically authorized by the various acts of the congress of the United States: Provided, That any tax collected in contravention of the terms of this act shall be repaid in cash or tax credit by the director of revenue and taxation of the state of Kansas under such rules and regulations as he or she may adopt.

History: L. 1917, ch. 220, § 1; R.S. 1923, 48-201; L. 1951, ch. 321, § 1; L. 1957, ch. 306, § 1; L. 1965, ch. 335, § 1; June 30.



48-202 Staff officers; qualifications; vacancies.

48-202. Staff officers; qualifications; vacancies. All staff officers of the Kansas national guard, including officers of the pay, inspection, subsistence, and medical departments, hereafter appointed shall have had previous military experience, and shall hold their positions until they shall have reached the age of sixty-four years, unless retired prior to that time by reason of resignation, disability, or for cause to be determined by a court-martial legally convened for that purpose; and all vacancies among said officers shall be filled by appointment from the officers of the militia of Kansas. Nothing in this section shall be construed or operate to limit the provisions of any federal law relative to the qualifications for appointment of officers or the filling of vacancies.

History: L. 1917, ch. 220, § 2; Feb. 8; R.S. 1923, 48-202.



48-203 Commander in chief; chief of staff; rank; qualifications; compensation; aides-de-camp.

48-203. Commander in chief; chief of staff; rank; qualifications; compensation; aides-de-camp. The governor shall be commander in chief of the militia and shall have supreme command of the military forces of the state while in the service of the state or until they are ordered or accepted into the services of the United States. While the military forces are in the service of the state, the governor, subject to the provisions of federal law, may muster out any national guard organization of the state, discharge any enlisted person who is a member of the state national guard organization or cause any commissioned officer to be summoned and discharged if the officer persists in willfully neglecting the duties of the officer's office or fails to properly account for public property or money in the officer's possession as an officer. The resignation of officers of the national guard shall be accepted by the governor's order before they are discharged from military service of the state.

No armed military force from another state or territory shall be permitted to enter the state without the governor's permission unless the military force is part of the United States army or is acting under the authority of the United States. No independent military organization, except a corps of cadets at an educational institution, shall be permitted to bear arms without first securing permission from the commander in chief. The governor shall appoint, subject to confirmation by the senate as provided in K.S.A. 75-4315b, one adjutant general with the rank of major general, who shall be chief of staff. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as adjutant general shall exercise any power, duty or function as adjutant general until confirmed by the senate. The person appointed shall have served at least five years as a commissioned officer in the Kansas national guard and shall have been an officer in the armed forces of the United States. The adjutant general shall receive an annual salary fixed by the governor. The governor may promote, subject to confirmation by the senate as provided in K.S.A. 75-4315b, any adjutant general who has served at least 15 consecutive years as adjutant general in Kansas to the rank of lieutenant general.

The governor may also detail 12 aides-de-camp from among the officers of the Kansas national guard or the Kansas state guard, or appoint such aides-de-camp from among Kansas ex-service personnel, or reserve personnel of the United States army, air force, navy or marine corps, each with the simulated rank of lieutenant colonel in the Kansas national guard. While serving as aides-de-camp, such personnel may wear either the uniform and insignia of any military service to which they are entitled or the uniform and insignia of lieutenant colonel of the Kansas national guard.

The term of office of officers appointed pursuant to this section shall be during the pleasure of the governor appointing them and until their successors are appointed and confirmed.

History: L. 1901, ch. 255, § 3; L. 1903, ch. 359, § 1, (3); L. 1905, ch. 303, § 1, (3); L. 1907, ch. 248, § 1, (3); L. 1921, ch. 206, § 3; R.S. 1923, 48-203; L. 1931, ch. 223, § 1; L. 1933, ch. 286, § 14; L. 1937, ch. 329, § 5; L. 1943, ch. 274, § 1; L. 1947, ch. 416, § 2; L. 1949, ch. 297, § 1; L. 1953, ch. 259, § 1; L. 1957, ch. 307, § 1; L. 1961, ch. 258, § 1; L. 1969, ch. 267, § 1; L. 1970, ch. 208, § 1; L. 1982, ch. 347, § 21; L. 2008, ch. 121, § 6; July 1.



48-204 Adjutant general; powers and duties; appointment of security and law enforcement officers.

48-204. Adjutant general; powers and duties; appointment of security and law enforcement officers. (a) The adjutant general shall:

(1) Be in control of the military department of the state and subordinate only to the governor in matters pertaining to the department;

(2) have general supervision over all the subordinate military departments, to include the department of the army national guard and the department of the air national guard;

(3) perform such duties as pertain to the adjutant general's department under the regulations and usage of the army of the United States;

(4) superintend the preparation of all returns and reports required by the United States from the state;

(5) require a certificate of the military service to be furnished, in accordance with K.S.A. 73-209, and amendments thereto, to any soldier who has served in the army in any of the state military organizations; and

(6) audit and pass upon all claims of a military character against the state, and no contract of a military nature against the state shall be valid or paid until approved by the adjutant general.

(b) The adjutant general is authorized to:

(1) Adopt regulations pertaining to the preparation and rendering of reports and returns and to the care and preservation of public property as in the adjutant general's opinion the conditions demand, which regulations shall be operative and in force when promulgated in the form of general orders, circulars or circular letters;

(2) administer oaths in matters pertaining to the duties of the office as relates to: (A) Claims against the state; (B) the organization of boards of survey, courts-martial and courts of inquiry; (C) affidavits covering loss of military property belonging to the state or the United States; (D) oaths of office of officers of the Kansas national guard; (E) statements and reports required from officers pertaining to property and money accountability and expenditures; and (F) any other official military matters coming before the adjutant general;

(3) adopt an appropriate seal for use in the office, to be affixed to all oaths that the adjutant general administers under authority of law, and to authenticate all certificates required of the adjutant general;

(4) appoint such officers as necessary as security officers for the protection of all national guard property and equipment, owned by or under the control of the Kansas national guard wherever located in the state of Kansas, including when transported over public roads or located on temporary national guard sites, and for the protection of persons and property associated with the national guard; and

(5) appoint law enforcement officers to serve under the command of the adjutant general.

(c) (1) Those members of the adjutant general's department who are appointed as law enforcement officers must meet the requirements of the Kansas law enforcement training act, K.S.A. 74-5601 through 74-5623, and amendments thereto.

(2) A law enforcement officer engaged in the protective functions specified in subsection (b)(4) shall possess and exercise all general law enforcement powers, rights, privileges, protections and immunities in every county where there is located any Kansas national guard property. All persons arrested by a law enforcement officer may be turned over to the appropriate local police or county sheriff in whose jurisdiction the offense was committed to be processed in the same manner as other persons turned over to such police or sheriff or may book such arrested person at the jail in the jurisdiction of the arrest. Such law enforcement officer shall complete any required reports, arrest affidavits and other documents associated with the arrest. These reports shall be kept on file with the office of the adjutant general, unless a memorandum of agreement with the local law enforcement agency specifies otherwise.

(3) While on duty, security officers or law enforcement officers appointed pursuant to subsection (b)(4) or (b)(5), as applicable, shall wear and display publicly a badge of office.

History: L. 1901, ch. 255, § 4; L. 1903, ch. 359, § 1, (4); L. 1905, ch. 303, § 1, (4); R.S. 1923, 48-204; L. 1957, ch. 306, § 2; L. 1995, ch. 24, § 1; L. 2007, ch. 101, § 1; July 1.



48-205 Adjutant general; special assistants; judge advocate general; compensation; finance and disbursing officer; employees.

48-205. Adjutant general; special assistants; judge advocate general; compensation; finance and disbursing officer; employees. The adjutant general shall have immediate charge of the state arsenal under the supervision of the governor. The adjutant general shall have charge and care of all state and United States military property for which the state is responsible and shall cause to be kept an accurate and careful account of all receipts and issues of the same. He or she shall require to be kept a careful memorandum of all public property on hand in the state arsenal and in the possession of the several organizations of the Kansas army and air national guard, or Kansas state guard and will guard said property against injury and loss to the extent of his or her ability; the adjutant general shall require every accountable and responsible officer of the Kansas army and air national guard, or Kansas state guard to account for every deficiency in public property in such officer's possession immediately after such deficiency is discovered. The adjutant general may appoint two assistant adjutants general who may have the rank of brigadier general when they are assigned as head of the department of the army national guard or the department of the air national guard, and who shall have served at least five years as commissioned officers in the Kansas army or air national guard who shall be within the classified service of the Kansas civil service act.

The office of one of the assistant adjutants general will be with the adjutant general, and the assistant shall assist the adjutant general in the performance of such duties as may be assigned to him or her and the assistant may perform the duties of the adjutant general in the case of absence, inability, or by express direction of the latter, and at such time the assistant will sign as "acting adjutant general." He or she may appoint one special assistant adjutant general, with the rank of colonel, who shall have served at least five years as a commissioned officer with the Kansas national guard and who shall be within the classified service of the Kansas civil service act; and one judge advocate general, with the rank of colonel. The adjutant general may, with the approval of the governor, promote a judge advocate general who has served thirty (30) or more years of combined service in the Kansas national guard and United States military forces, with the rank of colonel for at least ten (10) years, to the rank of brigadier general.

Subject to the approval of the governor, and, within the provisions of the civil service law and available appropriations, the adjutant general may appoint one finance and disbursing officer with the rank of colonel, who acts as disbursing officer for the state; and such other assistants and clerical employees as may be necessary to carry out properly the provisions of this act.

History: L. 1901, ch. 255, § 5; L. 1903, ch. 359, § 1, (5); L. 1905, ch. 303,§ 1, (5); L. 1907, ch. 248, § 1, (5); L. 1921, ch. 206, § 4; R.S. 1923, 48-205; L. 1931, ch. 8, § 3; L. 1933, ch. 286, § 13; L. 1937, ch. 329, §6; L. 1943, ch. 277, § 3; L. 1947, ch. 306, § 1; L. 1949, ch. 423, § 3; L. 1957, ch. 306, § 3; L. 1969, ch. 268, § 1; L. 1972, ch. 202, § 1; July 1.



48-206 Duties of finance and disbursing officer; vouchers and warrants.

48-206. Duties of finance and disbursing officer; vouchers and warrants. The finance and disbursing officer, shall perform such duties in connection with the Kansas national guard as usage and the regulations of the army of the United States assign to the finance and disbursing departments. He or she will, pursuant to the orders of the adjutant general, disburse the armory rent allowance for the several organizations of the Kansas national guard entitled to the same and the allowances made to the several headquarters for postage and contingent expenses, and such allowances as the legislature may make to the minor military departments of the state; he or she will disburse upon approved vouchers the appropriations for semiannual inspection of companies, for active service, for purchase of marksmanship badges, for schools for officers, and all other pay and allowances to which officers and enlisted persons of the Kansas national guard may be entitled to according to law. The state controller is authorized to draw the necessary warrants against the foregoing appropriations in favor of the finance and disbursing officer on presentation of an itemized voucher made in conformity with the laws of the state and approved by the governor and the adjutant general.

History: L. 1901, ch. 255, § 6; L. 1921, ch. 206, § 5; R.S. 1923, 48-206; L. 1947, ch. 306, § 2; April 15.



48-208 Appointments and commissions.

48-208. Appointments and commissions. Officers shall be appointed and commissioned by the governor alone, except that appointment of general officers shall be subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as a general officer shall exercise any power, duty or function as a general officer until confirmed by the senate. The commissions of all officers shall be signed by the governor and secretary of state and attested by the adjutant general under the seal of state.

History: L. 1901, ch. 255, § 10; L. 1905, ch. 303, § 1, (10); L. 1909, ch. 173, § 4; L. 1921, ch. 206, § 6; R.S. 1923, 48-208; L. 1982, ch. 347, § 22; L. 2008, ch. 121, § 7; July 1.



48-209 Terms of officers; order to active service by governor, when; rank; compensation.

48-209. Terms of officers; order to active service by governor, when; rank; compensation. All officers of the Kansas army and air national guard in the line and in all of the departments and corps, shall hold their positions until they have reached the age of sixty-four (64) years unless the same shall have been terminated according to federal law. Upon the recommendation of the adjutant general, the governor may order any person on the state retired list to active service of the state for the purpose of serving on military courts or boards or performing staff duty in or with the active militia and in time of emergency to perform any military duty in or with the active militia. In any such case, the person so ordered shall rank in his or her grade from the date of such order. Pay and allowances while on active service of the state shall be as provided for in K.S.A. 48-225, or any amendments thereto, except that time spent on the state retired list shall not be credited in the computation of seniority or pay.

History: L. 1901, ch. 255, § 13; L. 1909, ch. 173, § 2; L. 1915, ch. 241, §1; L. 1917, ch. 220, § 3; R.S. 1923, 48-209; L. 1959, ch. 230, § 1; June 30.



48-210 Enlistments; standard physical examinations; medical fee.

48-210. Enlistments; standard physical examinations; medical fee. All enlistments in the Kansas army and air national guard shall be in the form and for such period as is now or may hereafter be prescribed by federal law and regulations. Every recruit, before he or she shall be enlisted or re-enlisted in the Kansas army or air national guard, shall be required to pass the standard physical examination prescribed for recruits enlisting in the army of the United States. The medical officer or physician making such examination shall be allowed a fee of three dollars ($3) for each applicant examined.

History: L. 1901, ch. 255, § 14; L. 1915, ch. 241, § 2; L. 1921, ch. 206, §7; R.S. 1923, 48-210; L. 1947, ch. 306, § 3; L. 1961, ch. 259, § 1; June 30.



48-211 Discharge or retirement for disability; retired list; exemption from jury duty, when.

48-211. Discharge or retirement for disability; retired list; exemption from jury duty, when. Enlisted personnel of the Kansas army and air national guard who are unable, on account of permanent physical disability, to perform the duties required of them shall be discharged from the military service of the state under such regulations as shall be promulgated by the military board. All commissioned officers, warrant officers, and noncommissioned officers who have reached the age of 64 years and those who are found to be permanently disabled through no fault of their own shall be retired from active service and placed on the retired list; and those who have served 10 years, honorably, in the military service of the United States or in any state or territory thereof and shall make application for the same may be placed upon the retired list.

All members of the Kansas army and air national guard shall be exempt from jury duty during the annual muster and camp instruction, during the time the member is ordered by the governor to perform active state service under K.S.A. 48-238 or 48-241 or during the time the member is ordered to perform active state service under K.S.A. 48-242.

History: L. 1901, ch. 255, § 15; L. 1915, ch. 241, § 3; L. 1917, ch. 224, § 1; R.S. 1923, 48-211; L. 1970, ch. 209 § 1; L. 1981, ch. 212, § 1; July 1.



48-212 Oath of officers and enlisted persons.

48-212. Oath of officers and enlisted persons. Each commissioned officer, before entering upon the duties of his or her office, and each enlisted person, shall be required to take and subscribe to such oath as is now or may hereafter be required by federal law and regulation.

History: L. 1901, ch. 255, § 16; L. 1921, ch. 206, § 8; May 25; R.S. 1923, 48-212.



48-213 Federal requirements applicable to officers; minimum age; vacancies in commissioned grades.

48-213. Federal requirements applicable to officers; minimum age; vacancies in commissioned grades. The commissioned and noncommissioned officers throughout all of the departments, corps, regiments and lesser organizations shall conform to those of similar organizations in the army of the United States:Provided, however, That the minimum age for commissioning of officers is reduced to the age of eighteen (18) for either graduates of accredited officer candidate schools, or commissioned officers of the army reserve who apply for federal recognition in the army national guard. Whenever vacancies occur in any of the commissioned grades they shall be filled in accordance with rules and regulations prescribed by the military board and approved by the commander in chief.

History: L. 1901, ch. 255, § 18; L. 1915, ch. 241, § 5; R.S. 1923, 48-213; L. 1972, ch. 204, § 1; July 1.



48-214 Military advisory board; duties.

48-214. Military advisory board; duties. There shall be a Kansas military board consisting of the adjutant general, who shall be recorder, the judge advocate general, the three senior commanders of the Kansas army national guard and the senior commander of the Kansas air national guard; there may be three additional members appointed at the discretion of the governor. The military board shall constitute an advisory board to the commander in chief on military matters and said board is hereby authorized and empowered to prepare the necessary rules, provisions and regulations, together with such amendments and changes as may be required and made from time to time, and when approved by the commander in chief shall be in full force and effect from the date of their publication in general orders; and it shall be the duty of said board, subject to the approval of the commander in chief, to make such changes in the military organization or organizations of the state from time to time as they deem for the best interests of the service:Provided, Such changes are in accordance with the laws governing the regular army and regular air force of the United States and the regulations issued by the secretary of defense, department of the army and the department of the air force of the United States.

History: L. 1901, ch. 255, § 19; L. 1909, ch. 173, § 3; L. 1921, ch. 206, §9; R.S. 1923, 48-214; L. 1953, ch. 260, § 1; L. 1965, ch. 336, § 1; June 30.



48-215 Meetings of the state military board; compensation and allowances.

48-215. Meetings of the state military board; compensation and allowances. The state military board shall meet as the adjutant general deems necessary, for the transaction of military business. A majority of the board shall constitute a quorum for the transaction of business. Members of the state military board attending meetings of such board, or attending a subcommittee meeting thereof authorized by such board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223 and amendments thereto.

History: L. 1901, ch. 255, § 20; L. 1905, ch. 303, § 1 (20); R.S. 1923, 48-215; L. 1947, ch. 306, § 4; L. 1949, ch. 298, § 1; L. 1959, ch. 231,§ 1; L. 1974, ch. 348, § 20; L. 1984, ch. 197, § 1; July 1.



48-216 Uniforms, arms and equipment.

48-216. Uniforms, arms and equipment. Every commissioned officer of the Kansas national guard shall provide himself or herself with a suitable uniform, arms and equipments within sixty days from date of the commission; but every noncommissioned officer, musician and private shall be furnished with a uniform, arms and equipments free of expense, as hereinafter provided. The uniforms of the Kansas national guard shall conform as nearly as practicable to the undress uniform adopted for the army of the United States, and the governor shall make requisition on the secretary of war against the allotment to the state of Kansas by the general government to provide arms and equipment for the militia, from time to time, as uniforms may be required for the purposes provided in this act; and the military board shall prescribe the rules and regulations under which said uniforms and equipment shall be issued to and used by the Kansas national guard.

History: L. 1901, ch. 255, § 21; May 1; R.S. 1923, 48-216.



48-217 Use of ordnance or supplies issued by the United States; ammunition for salutes.

48-217. Use of ordnance or supplies issued by the United States; ammunition for salutes. No ordnance or quartermaster's supplies or other public property belonging to the United States for which the state of Kansas is responsible, issued to the state and charged against its quota for providing arms and equipments for the militia, shall be issued or loaned to any school or educational or charitable institution or society, or any independent military organization, or in any way diverted from the specific purpose and intent of the general government in making the appropriation for supplying equipment to the militia of the several states and territories; but said ordnance and quartermaster's supplies and other public property belonging to the United States shall be issued only to the organized militia as recognized in this act, or to the reserve militia, when called out and organized as is herein provided: Provided, That ammunition may be expended at a military funeral, or at the burial of any old soldier or citizen of the state entitled to military honors, or in firing salutes at public ceremonies, when so ordered by the commander in chief.

History: L. 1901, ch. 255, § 22; May 1; R.S. 1923, 48-217.



48-218 Use and storage of property.

48-218. Use and storage of property. No officer or member of the Kansas national guard having property in charge shall loan for private use, or permit to be used for any other than the legitimate purpose intended, any public property that the officer may be responsible for to the state. All property issued to a brigade, regimental, battalion or company commander, or to any band, corps, or auxiliary squad, or to any military organization whatever, when not in legitimate use, shall be carefully stored and protected from waste, theft, loss, or injury. No officer or enlisted person of the Kansas national guard shall assume any rights by reason of such membership that are not in accord with the foregoing instructions.

History: L. 1901, ch. 255, § 23; May 1; R.S. 1923, 48-218.



48-219 Penalty for unlawful acts affecting property.

48-219. Penalty for unlawful acts affecting property. Whoever shall secrete, sell, dispose of, or offer for sale, or in any manner pawn or pledge, or retain or refuse to deliver to an officer entitled to take possession thereof, any uniform, arms or equipment, the property of the United States, which shall have been secured under the provisions of this act, or any military property belonging to the state of Kansas, and any member of the Kansas national guard who shall, when not on duty, wear any such uniform or equipment without the permission of the member's commanding officer, shall be deemed guilty of a misdemeanor, and shall be punished by imprisonment in the county jail for not less than ten or more than thirty days, or by a fine of not less than ten dollars nor more than one hundred dollars.

History: L. 1901, ch. 255, § 24; May 1; R.S. 1923, 48-219.



48-220 Payment of state allowance to finance and disbursing officer of national guard, state guard or armory board.

48-220. Payment of state allowance to finance and disbursing officer of national guard, state guard or armory board. The state shall pay annually in monthly payments to the finance and disbursing officer in the adjutant general's department, or such officer as may be detailed by the adjutant general as finance and disbursing officer of the Kansas national guard or Kansas state guard, for use of buildings and rooms to be occupied as armories, stables or for the storage of military property or for postage and incidental expenses of organizations, headquarters and departments of Kansas national guard or Kansas state guard, the following sums, or so much thereof as the military board may deem necessary:

For each band, company of infantry, company of signal corps, company of engineers, machine gun companies, military police companies, tank companies, medical companies, ordnance companies and for each battery of artillery, three thousand dollars; for each air squadron and its auxiliary units, three thousand five hundred dollars; for each state headquarters, division, brigade, regiment, troop and separate battalion headquarters and each medical detachment, five hundred dollars: Provided, That if any sum above specified proves insufficient in any particular case or cases, the military board shall have power with the approval of the governor to make such equitable readjustments and distribution among the several organizations of the Kansas national guard or Kansas state guard of the sums above specified as they may deem just and reasonable: Provided,That the military board may provide for, authorize, allocate and cause to be paid over to the Kansas armory board such additional amounts for each armory as it may deem necessary, to create a fund for the payment of the bonds of the Kansas armory board or to amortize or aid in amortizing indebtedness of said Kansas armory board, such additional sums so allocated as aforesaid to be used for the payment of bonds of said Kansas armory board secured by a pledge of and payable from the rents, issues and profits of all the property of the Kansas armory board or by a pledge of and payable from the rents, issues and profits of any specific property acquired or constructed by the Kansas armory board, as the military board in the order of allocation shall determine, and such payments determined by the military board shall be made monthly by the state to the finance and disbursing officer aforesaid.

The finance and disbursing officer shall disburse the allowances provided above in accordance with regulations to be promulgated by the adjutant general and approved by the governor. On certificate of the adjutant general, approved by the governor, the state controller shall draw a warrant at the end of each month in favor of the finance and disbursing officer for the amount specified in such certificate for the several organizations, headquarters, Kansas armory board, etc., as specified above.

History: L. 1901, ch. 255 § 25; L. 1903, ch. 359, § 1 (25); L. 1905, ch. 303,§ 1 (25); L. 1907, ch. 248, § 1 (25); L. 1913, ch. 225, § 1; L. 1917, ch. 223, § 1; L. 1919, ch. 219, § 1; L. 1921, ch. 206, § 1; R.S. 1923, 48-220; L. 1947, ch. 306, § 5; L. 1949, ch. 299, § 1; April 2.



48-221 Unit training assemblies; application of federal rules and regulations; record of attendance; trial of personnel absent without leave.

48-221. Unit training assemblies; application of federal rules and regulations; record of attendance; trial of personnel absent without leave.    Each and every organization of the Kansas national guard or the Kansas air national guard authorized by and organized under this act shall assemble for a minimum of forty-eight (48) unit training assemblies annually, for training periods of not less than four hours in duration, as prescribed by federal laws and regulations for federally recognized units of the army and air national guard in effect on January 1, 1973. Federal laws and regulations, governing the armed forces of the United States and the national guard in effect on January 1, 1973, insofar as the same are applicable and not inconsistent with the laws or constitution of this state, shall apply to and govern the training of military forces of this state.

A record of the attendance of all unit training assemblies shall be kept by the commanding officer of the unit and the commanding officer shall cause all enlisted personnel absent without leave, who do not present a satisfactory excuse for their absence to be tried by a summary court as provided for in the Kansas code of military justice, K.S.A. 48-2101 et seq.

History: L. 1901, ch. 255, § 27; L. 1903, ch. 359, § 1 (27); L. 1915, ch. 241,§ 7; R.S. 1923, 48-221; L. 1953, ch. 261, § 1; L. 1973, ch. 214, § 1; July 1.



48-222 Annual muster and camp of instruction; duty to attend; unlawful acts by employer, penalty.

48-222. Annual muster and camp of instruction; duty to attend; unlawful acts by employer, penalty. There shall be an annual muster and camp of instruction of the Kansas national guard at such time and place or places as the commander in chief may designate, at which time the several organizations of the Kansas national guard shall be drilled, inspected and reviewed and exercised in military tactics and maneuvers in accordance with the orders of the officer in command of the camp. When under exclusive state jurisdiction, said camp of instruction shall continue for a period of not less than five days nor more than ten days, and shall be governed by such rules and regulations as shall be prescribed by the military board and approved by the commander in chief. When such camp of instruction shall be in connection with and a part of an encampment of militia and the regular army of the United States, it may be extended beyond the limit of ten days, and shall be under the control and jurisdiction of the officer of the United States army in command.

It shall be the duty of each commissioned officer and enlisted person of the Kansas national guard to be present and perform all duties required of him or her at each annual muster and camp of instruction, unless regularly excused by competent authority; and it shall be a misdemeanor for any employer to refuse permission to any employee who is a member of the Kansas national guard to attend drill or annual muster, or perform active service, when so ordered by the commander in chief; and any employer who shall refuse, or shall discharge an employee from service or shall in any way punish an employee for being absent in the performance of military duty, when so ordered by competent authority, shall on conviction be punished by a fine of not less than five dollars nor more than fifty dollars for each offense.

History: L. 1901, ch. 255, § 28; L. 1903, ch. 359, § 1 (28); June 1; R.S. 1923, 48-222.



48-223 Semiannual inspections of regiments and battalions and annual property inspection; compensation of officers.

48-223. Semiannual inspections of regiments and battalions and annual property inspection; compensation of officers. There shall be a semiannual inspection of each regiment and separate battalion of the Kansas national guard, made by the commanding officer thereof or under the officer's supervision, to be designated respectively as "spring" and "fall" inspection. Each company and auxiliary organization and each battery shall be inspected at its armory, in accordance with the requirements of the regulations governing such inspections prepared and promulgated by the military board and the special instructions of the commander in chief: Provided, That should a regiment or part of a regiment be mobilized during the spring or fall, the semiannual inspection may be made at that time. The officer making the semiannual inspection, when not under pay at a regular camp of instruction, will be entitled to receive as compensation, for the reasonable and necessary time employed and in traveling to and from, five dollars per day, and the necessary expenses for travel and subsistence in line of duty during the time such service is rendered. Sworn vouchers minutely itemized shall be filed in duplicate with the adjutant general before such claim for services and expenses can be paid.

There shall be, in addition to the regular semiannual inspection, an annual property inspection made by an officer from the office of the adjutant general, or some officer of the governor's staff or a regular army officer detailed thereon or some officer of the Kansas national guard detailed for such duty by the adjutant general, on such date or dates as the adjutant general shall designate. The inspecting officer shall inspect every item of United States and state military property in the possession of each organization of the Kansas national guard, and will verify the same with the accounts rendered by each responsible officer; the inspecting officer shall have authority to pass upon the serviceableness or suitability of each item of property submitted to him or her for such inspection, and to order property deemed by him or her to be unserviceable or unsuitable shipped at once to the state arsenal.

If the inspecting officer is other than a salaried officer of the governor's staff or an officer of the regular army, he or she shall be entitled to compensation, for the actual and necessary time employed in traveling to and from and making such property inspection, at the rate of five dollars per day. All officers making such property inspection, shall be entitled to reimbursement for necessary and actual expenses for travel and subsistence while making such annual property inspection.

History: L. 1901, ch. 255, § 29; L. 1903, ch. 359, § 1 (29); June 1; R.S. 1923, 48-223.



48-224 Rations and clothing allowances when in actual service.

48-224. Rations and clothing allowances when in actual service. Members of the Kansas national guard, when in actual service of the state in time of war, insurrection, invasion, or in case of riot or breaches of the peace or imminent danger thereof, shall, during their time of service, be entitled to the same rations and allowances for clothing as are at the time of the said service allowed by law to the army of the United States.

History: L. 1901, ch. 255, § 30; R.S. 1923, 48-224; L. 1979, ch. 168, § 2; July 1.



48-225 Pay and allowances; health insurance, reimbursement of costs, when; active state service in nonemergency situation; active duty; details.

48-225. Pay and allowances; health insurance, reimbursement of costs, when; active state service in nonemergency situation; active duty; details. (a) When an officer or enlisted person of the Kansas national guard is ordered by the governor to perform active state service, such person shall receive from the state, pay and allowances as may be authorized by the adjutant general at the rate now or hereafter paid or allowed by law to officers and enlisted persons of the same rank and length of service in the armed forces of the United States. The minimum amount of such pay and allowances shall not be less than the amount received by an individual in the pay grade of E-6 with six years of military service credited for pay purposes. During any period or consecutive periods of state active duty in excess of 30 days, an officer or enlisted member of Kansas national guard shall be entitled to reimbursement of the officer's or member's cost of privately-purchased or employer-provided health insurance for such officer or member and such officer's or member's family when the policy of insurance was in force prior to such officer or member being ordered to perform active state service. Such reimbursement shall not exceed the amount paid for premiums for individual or family health insurance coverage under the state employees group health insurance plan. The reimbursement shall be treated as an allowance and paid by the state and shall be considered as a cost of state active duty. If any part of the compensation of such persons for the above service is paid by the United States, then there shall be paid from state funds, only that part thereof not paid by the United States.

(b) The governor shall have authority to detail any member of the governor's staff or any other officer or enlisted person of the Kansas national guard upon any tour of military duty or to attend any military or civil ceremony, within or without the state, as the governor may deem for the best interest of the service.

History: L. 1901, ch. 255, § 31; L. 1903, ch. 359, § 1 (31); L. 1905, ch. 303, § 1 (31); L. 1907, ch. 248, § 1 (31); L. 1911, ch. 2, § 9; L. 1915, ch. 241, § 8; L. 1917, ch. 221,§ 1; L. 1919, ch. 284, § 9; L. 1921, ch. 206, § 2; R.S. 1923, 48-225; L. 1947, ch. 306, § 6; L. 1955, ch. 261, § 1; L. 1968, ch. 294, § 1; L. 1972, ch. 205, § 1; L. 1979, ch. 168,§ 1; L. 1988, ch. 190, § 1; L. 1992, ch. 163, § 1; L. 2001, ch. 148, § 1; L. 2002, ch. 85, § 1; May 2.



48-227 Resumption of guard service after release from federal service.

48-227. Resumption of guard service after release from federal service. Whenever the Kansas national guard, or any portion thereof, shall have been called or drafted into the service of the United States as provided by federal law, all persons so called or drafted shall, upon their discharge, muster out or release from the service of the United States, resume their membership in the Kansas national guard and shall continue to serve therein until the dates upon which their commissions or enlistments entered into prior to their call or draft would have expired if uninterrupted.

History: L. 1921, ch. 206, § 11; May 25; R.S. 1923, 48-227.



48-228 Distribution of laws.

48-228. Distribution of laws. As soon as practicable after the passage of this act the military laws of the state shall be printed by the state printer and distributed by the adjutant general to the officers of the Kansas national guard.

History: L. 1921, ch. 206, § 12; May 25; R.S. 1923, 48-228.



48-237 Dues and fines; collection and disposition.

48-237. Dues and fines; collection and disposition. Dues levied by the bylaws of any organization may be collected by civil suit, without right of stay; and all suits for the collection of fines or dues shall be brought in the name of the state of Kansas for the use of the company or battery, but in no case shall the state pay any costs of such suit. In all criminal prosecutions for violations of the provisions of this act, fines and penalties shall be paid to the state treasurer pursuant to K.S.A. 20-2801, and any amendments thereto.

History: L. 1901, ch. 255, § 37; R.S. 1923, 48-237; L. 1973, ch. 106, § 11; L. 1978, ch. 105, § 15; Jan. 1, 1979.



48-238 Calling out militia.

48-238. Calling out militia. It shall be the duty of the governor, and the governor is hereby authorized and required, in case of war, invasion, insurrection, or breaches of the peace, or imminent danger thereof, or any forcible obstruction to the execution of the laws, or reasonable apprehension thereof, to call upon the national guard to defend the state or aid the civil authorities to enforce the laws thereof; and when the president of the United States shall make a call or requisition for troops, the governor shall first order into the service the organizations of the Kansas national guard and the officers thereof, of such organizations and arms of service as are specified in said requisition, and the governor is empowered and shall direct the respective officers thereof to recruit said organizations to conform in number to similar organizations in the army of the United States, or as may be required in said requisition.

History: L. 1901, ch. 255, § 38; May 1; R.S. 1923, 48-238.



48-239 Call and organization of volunteers; discharge.

48-239. Call and organization of volunteers; discharge. Should the national guard of the state when so recruited be insufficient to fill the requirements of said requisition of the president, or when additional troops are needed for service, the governor may call for volunteers from the reserve militia of the state, and provide for their examination and mobilization, and form the same into additional companies, battalions and regiments as may be required, and appoint and commission officers therefor; and said troops, when called for by the president of the United States and ordered into service thereof, shall serve within or without the state as he or she may direct, and during the time specified in said call or requisition; and where volunteers are called into the service of the state only, they shall be subject to the same discipline and penalties and receive the same pay as the regular national guard of the state; and such temporary volunteers shall be discharged when directed by the commander in chief, or as soon as the emergency for which they were required has passed.

History: L. 1901, ch. 255, § 39; May 1; R.S. 1923, 48-239.



48-240 Duty of commanding officer in case of invasion, insurrection or public disaster.

48-240. Duty of commanding officer in case of invasion, insurrection or public disaster. In case of invasion, insurrection, public disaster, or imminent danger thereof in the vicinity of any unit, it shall be the duty of the commanding officer thereof to at once notify the commander in chief, or in the commander in chief's absence the adjutant general, of the conditions that exist, and to hold himself or herself in readiness to mobilize his or her command and carry out the orders he or she may receive from competent authority.

History: L. 1901, ch. 255, § 40; R.S. 1923, 48-240; L. 1957, ch. 306, § 4; June 29.



48-241 Ordering militia into active service.

48-241. Ordering militia into active service. The commander in chief shall have power to order into the active service of the state any or all of the units of the national guard, any active or retired member of the national guard or other militia or military organizations of the state that the commander in chief deems necessary in case of: (1) A request by civil authorities to support federal or state law enforcement agencies in counter-drug and drug interdiction operations when such request is approved by the commander in chief; (2) a need for personnel to support the adjutant general's department during a local, state or federal disaster or other mission; or (3) breaches of the peace, tumult, riot, resistance to process in this state, public disaster or imminent danger thereof. All members of the national guard or other militia or military organization who are ordered out by proper authority for such duty shall not be liable to civil prosecution for any act or acts done by them except for willful misconduct beyond the scope of their official duties.

History: L. 1901, ch. 255, § 41; R.S. 1923, 48-241; L. 1957, ch. 306,§ 5; L. 1992, ch. 256, § 1; L. 2006, ch. 105, § 1; July 1.



48-241a Payment of expenses for defense of members of national and state guards in certain civil and criminal actions; selection of defense attorney; duties of attorney general.

48-241a. Payment of expenses for defense of members of national and state guards in certain civil and criminal actions; selection of defense attorney; duties of attorney general. If any member or any former member of the Kansas national guard, or the Kansas air national guard, or the Kansas state guard is prosecuted by civil or criminal action for any act performed or committed while a member, or an act caused, ordered or directed by such member to be done or performed, in furtherance of or while in the performance of military duty, all of the expense of the defense of such actions, civil or criminal, including attorney's fees, witnesses' fees for the defense, defendant's court costs and all costs for transcripts of records and abstracts thereof on appeal by the defense, shall be paid by the state in accordance with the provisions of this section.  The attorney general shall be consulted first in regard to the selection of the attorney for the defense and shall have approved thereof, except that the attorney general may assume, if he or she sees fit, the responsibility for the defense of such member and may conduct the same personally or by one or more assistant attorneys general.  The expense of such defense shall be paid by the attorney general from moneys made available to the attorney general for such purpose upon vouchers approved by the attorney general and in accordance with the provisions of appropriation acts.

History: L. 1968, ch. 78, § 2; L. 1976, ch. 372, § 1; L. 1977, ch. 290, § 6; July 1.



48-242 Call by sheriff or mayor for aid.

48-242. Call by sheriff or mayor for aid. In case of any breach of the peace, tumult, riot, resistance to process in this state, public disaster or imminent danger thereof, it shall be lawful for the sheriff of any county or the mayor of any city to call upon the commander in chief, or in his or her absence upon the adjutant general, for aid, said request to be in writing or by telegraph; and it shall be the duty of the commander in chief or the adjutant general, if in that officer's judgment the circumstances demand military aid, to order into the active service of the state the available militia in such numbers and organizations as the conditions require. The commanding officer of such militia will report to the sheriff or mayor asking aid, and will cooperate with him or her and the civil authorities, and will render all assistance in his or her power to preserve the peace and execute the laws of the state.

The commanding officer of such militia called into active service shall handle and maneuver the command in accordance with his or her own judgment; and if the commanding officer has reason to believe that the civil authorities are not acting judiciously, or are not sincerely endeavoring to preserve the peace or execute the laws, the commanding officer shall at once report the fact to the commander in chief, by telegraph if possible, and hold himself or herself in readiness to carry out such instructions as he or she may receive in response.

History: L. 1901, ch. 255, § 42; R.S. 1923, 48-242; L. 1957, ch. 306, § 6; June 29.



48-243 Failure to obey orders or to cooperate with civil authorities.

48-243. Failure to obey orders or to cooperate with civil authorities. The commanding officer of a military organization ordered into active service shall faithfully perform the duties required of him or her, and such officer shall not hinder or prevent the civil authorities in a faithful performance of their duties, nor shall any officer or enlisted person neglect or refuse to obey the orders of the commanding officer issued in line of duty. Should any commissioned officer so offend, the officer shall be subject to trial by court-martial, and shall be liable to a fine of not more than one hundred dollars, or imprisonment in the county jail for a period not exceeding six months, and may be dishonorably discharged from the service; should an enlisted person so offend, he or she shall be liable to a fine of not less than ten nor more than fifty dollars, or imprisonment in the county jail for a period not exceeding three months, as may be fixed by the military court, and may be dishonorably discharged from the service.

History: L. 1901, ch. 255, § 43; May 1; R.S. 1923, 48-243.



48-244 Report for duty when called into active service.

48-244. Report for duty when called into active service. Whenever any organization of the national guard shall be called into the active service of the state, it shall be the duty of every officer and enlisted person of the organization so ordered to report at once to his or her immediate commanding officer for duty; and no officer or enlisted person can be excused from duty except by order of the commander in chief, unless he or she shall present a certificate of disability certified to by a reputable physician; when such certificate of disability is presented, excuse may be granted by the immediate commanding officer.

History: L. 1901, ch. 255, § 44; May 1; R.S. 1923, 48-244.



48-245 Uniforms, arms and equipment exempt from suit, execution or sale for debt.

48-245. Uniforms, arms and equipment exempt from suit, execution or sale for debt. The uniforms, arms and equipment required by law or regulations of every officer and soldier of the Kansas national guard, shall be exempt from all suits, distresses, execution or sales for debt.

History: L. 1901, ch. 255, § 45; R.S. 1923, 48-245; L. 1975, ch. 495, § 12; July 1.



48-246 Location of new companies; method of organization; muster out and discharge.

48-246. Location of new companies; method of organization; muster out and discharge. The location of new companies of the national guard shall be determined by the military board, and shall be at such points as in their opinion the best interests of the state shall be conserved and the efficiency of the organization maintained. The national guard companies shall be distributed through the state, as far as it can be done without too great expense being entailed upon the state and the requirements of rapid mobilization will admit. The method of organization and muster will be in accordance with the regulations adopted by the military board and approved by the governor.

Companies shall, in general, be mustered out and discharged when they become inefficient, and, falling below the minimum number of enlisted persons required by statute, they fail to recruit a sufficient membership within a reasonable time; such discharges to be made by action of the military board, on the recommendation of the regimental commander; but the governor as commander in chief of the militia shall have power to muster out and discharge at any time any company of the national guard comprising the active militia of the state.

History: L. 1901, ch. 255, § 46; May 1; R.S. 1923, 48-246.



48-247 Same; administration of oath of enlistment.

48-247. Same; administration of oath of enlistment. Whenever an officer shall act as a recruiting officer under written authority of the commander in chief, in the organization of a new company of national guard, the officer shall have power to administer the oath of enlistment. The commissioned officer in command of a company, battery, corps, auxiliary squad, battalion, regiment or brigade shall have power to administer the oath of enlistment. To recruits for regimental bands, the oath of enlistment may be administered by the commanding officer of the nearest company or battery of the national guard or by a civil officer competent to administer oaths.

History: L. 1901, ch. 255, § 48; May 1; R.S. 1923, 48-247.



48-248 Oath of officers.

48-248. Oath of officers. All the officers appointed on the staff of the governor or commissioned in the Kansas national guard shall, before entering upon the discharge of their respective duties, take and subscribe to the proper oath of office.

History: L. 1901, ch. 255, § 49; L. 1905, ch. 303, § 1 (49); R.S. 1923, 48-248; L. 1967, ch. 434, § 15; July 1.



48-249 Existing organizations.

48-249. Existing organizations. The organized companies, batteries and bands now comprising the active militia of the state, and the regimental and battalion organizations, shall not be changed or interfered with by the provisions of this act, but said organizations shall be continued in the service of the state on the basis of the present organization and muster.

History: L. 1901, ch. 255, § 50; May 1; R.S. 1923, 48-249.



48-251 Warrants of director of accounts and reports.

48-251. Warrants of director of accounts and reports. The director of accounts and reports is hereby authorized and required to draw his or her warrants on the treasurer of state for the purposes and amounts specified in this act, on the presentation to the controller of itemized bills and estimates, verified by affidavits of the claimants, audited by the state military board, and approved by the governor.

History: L. 1885, ch. 142, § 35; May 1; R.S. 1923, 48-251.



48-252 Transportation of troops and equipment.

48-252. Transportation of troops and equipment. All railroad companies operating in the state of Kansas shall, when furnishing transportation for troops of any sized command traveling under orders of the military department of the state of Kansas, transport on the same train for each full ticket of transportation taken 150 pounds of personal baggage, equipment, subsistence stores or impedimenta thereunto belonging, excluding that part of the equipment carried by an equipped soldier, free from all charge: And provided further, That, after deducting from the gross weight of personal baggage, equipment, stores and impedimenta the full amount of 150 pounds for each full ticket taken, the remainder of such personal baggage, equipment, stores and impedimenta shall be transported at freight rates: And provided further, That the military department of the state of Kansas shall have full authority as to the manner of preparing the various articles for shipment, their disposition in the cars furnished, and the right to send personal guards with such cars.

History: L. 1915, ch. 242, § 1; May 22; R.S. 1923, 48-252.



48-252a Movement of state and national military forces; exemption from traffic regulations; priority of right-of-way, exceptions.

48-252a. Movement of state and national military forces; exemption from traffic regulations; priority of right-of-way, exceptions. The military forces of the United States and the state of Kansas, while on any authorized duty involving controlled movement of military convoys, critical supplies or equipment, or during any national or state emergency, shall not be restricted by state or municipal traffic regulations, and shall have the right-of-way on any street or highway through which they may pass against all except carriers of the United States mail and other emergency vehicles.

History: L. 1968, ch. 64, § 1; July 1.



48-252b Authorizing certain military personnel to direct traffic on public roads and highways.

48-252b. Authorizing certain military personnel to direct traffic on public roads and highways. The Kansas highway patrol superintendent or a division captain may on proper application, as hereinafter enumerated, grant to military personnel or state national guardsmen of this state or any other state authority to direct or regulate traffic upon the streets, roads and highways within the state of Kansas when military vehicles or convoys, or the private vehicles of such military personnel and national guardsmen being operated while reporting for or departing from duty may affect the safety of persons and property upon and using such streets, roads and highways.

History: L. 1972, ch. 289, § 1; July 1.



48-252c Same; application for authority; contents.

48-252c. Same; application for authority; contents. Application for such authority shall be made by the commanding officer of the military unit or national guard unit to the Kansas highway patrol superintendent or the division captain in the division where the military vehicles or convoy will operate. Such application shall:

(a) Identify the military unit or national guard unit whose vehicles will be using the state roads and highways;

(b) state the name and rank of the commanding officer of the said military unit or national guard unit;

(c) set forth the route over which the said military vehicles or convoys will pass;

(d) state the anticipated number of vehicles in the convoy;

(e) state the date(s) and time(s) the vehicles or convoy expects to use such route.

History: L. 1972, ch. 289, § 2; July 1.



48-252d Same; limitations.

48-252d. Same; limitations. Such authority shall be limited to traffic control only, and shall be limited to the route set forth in the application and during the period of time the vehicles or convoy are expected to use said route as set forth in the application.

History: L. 1972, ch. 289, § 3; July 1.



48-253 Annual civilian rifle-team competition; expense of.

48-253. Annual civilian rifle-team competition; expense of. The state shall pay annually beginning from and after the passage of this act to the adjutant general of this state the sum of $500 for the purpose of aiding in defraying and paying the expenses of an annual civilian rifle-team competition and tryout for places on the rifle team selected to represent Kansas at the annual shoots held by the National Rifle Association, and of selecting members of such teams.

History: L. 1929, ch. 61, § 1; March 19.



48-254 Same; disbursal of allowance by adjutant general.

48-254. Same; disbursal of allowance by adjutant general. The adjutant general shall disburse the allowance provided above in accordance with such rules and regulations as he or she shall promulgate in payment of actual expenses incurred in maintaining and equipping a shooting range and grounds and equipment therefor, and in transporting competitors and range officers and assistants to and from the shooting grounds, and in furnishing mess at the shooting grounds and providing and keeping proper records, and for postage, telegrams and telephone messages necessary in organizing the annual state competitions and notifying contestants therefor and for equipment for the team selected, upon the filing of proper vouchers therefor.

History: L. 1929, ch. 61, § 2; March 19.



48-261 Death and disability benefits for members of national and state guards; military disability board; membership, powers and duties; emergency fund allocations.

48-261. Death and disability benefits for members of national and state guards; military disability board; membership, powers and duties; emergency fund allocations. (a) Every member of the Kansas national guard or Kansas state guard herein referred to as "member" shall be entitled to the benefits specified in K.S.A. 48-261 to 48-271, inclusive, and amendments thereto, subject to the conditions specified therein.

(b) The governor shall appoint at least five (5) officers of the Kansas national guard or Kansas state guard, including at least one (1) officer of the medical corps, to the military disability board which is hereby created.  Members of the board shall serve at the pleasure of the governor. The board shall determine the percentage of total disability and award compensation for disability or death in accordance with the provisions of K.S.A. 48-261 to 48-271, inclusive, and amendments thereto.

(c) The compensation, reimbursement and other benefits required to be paid for entitlements accruing to members under the provisions of K.S.A. 48-261 to 48-271, inclusive, and amendments thereto shall be paid from amounts allocated therefor from the state emergency fund in accordance with K.S.A. 75-3713b.  The cost of administration of K.S.A. 48-261 to 48-271, inclusive, and amendments thereto, shall be paid out of amounts appropriated therefor from the state general fund.

(d) The adjutant general shall administer the provisions of K.S.A. 48-261 to 48-271, inclusive, and amendments thereto, and shall adopt rules and regulations to carry out the provisions thereof.

History: L. 1968, ch. 69, § 1; L. 1972, ch. 206, § 1; L. 1976, ch. 235, § 2; May 8.



48-262 Same; entitlements.

48-262. Same; entitlements. Subject to K.S.A. 48-263, 48-264 and 48-268, entitlements shall accrue under this act to any member whenever the member: (a) Is wounded or injured, or

(b) contracts any disease or illness, physical or mental, or

(c) is killed or dies.

History: L. 1972, ch. 206, § 2; March 23.



48-263 Same; limitations.

48-263. Same; limitations. Entitlements shall accrue under this act only when the wound, injury, disease, illness or death is incurred by the member: (a) In the line of duty when on an emergency or nonemergency assignment as specified in K.S.A. 48-225, and

(b) when in the service of this state, and

(c) when the member is at his or her place of duty or is traveling to or from such place of duty, or

(d) the member dies as a result of any such wound, injury, disease or illness.

History: L. 1972, ch. 206, § 3; March 23.



48-264 Same; effect of federal service.

48-264. Same; effect of federal service. No entitlement shall accrue under this act, when comparable or superior death or disability benefits for the same occurrence accrue to the member under any federal law or regulation for the reason that the member was in federal service at the time of the occurrence.

History: L. 1972, ch. 206, § 4; March 23.



48-265 Same; reimbursement for certain expenses.

48-265. Same; reimbursement for certain expenses. Any member entitled to benefits under this act for any wound, injury, disease or illness shall receive or be reimbursed for expenses arising therefrom for: (a) Medical, surgical and related services, and

(b) hospital, and

(c) drugs, medications, prosthetic devices and other materials or equipment necessary for treatment thereof, and

(d) transportation incidental to the foregoing, and

(e) amounts specified in K.S.A. 48-266 and 48-267.

History: L. 1972, ch. 206, § 5; March 23.



48-266 Same; pay and allowance; limitations.

48-266. Same; pay and allowance; limitations. Any member entitled to benefits under this act for any wound, injury, disease or illness shall receive the same pay and allowance, whether in money or in kind, to which the member was entitled at the time when such entitlement accrued, during the period of disability, but not for more than a total of twelve (12) months after the end of his or her tour of duty.

History: L. 1972, ch. 206, § 6; March 23.



48-267 Same; compensation; monthly benefit; computation.

48-267. Same; compensation; monthly benefit; computation. Any member, who is entitled to benefits under this act for any wound, injury, disease or illness, and who incurs a permanent disability therefrom shall receive compensation as provided in this section. Entitlement to compensation under this section shall commence at the conclusion of the period specified in K.S.A. 48-266 and continue so long as such permanent disability exists. The monthly benefit under this section for total or one hundred percent (100%) disability shall be one hundred twenty dollars ($120) plus twelve and one-half percent (12 1/2%) of the monthly basic pay of the grade or rank held by the member at the time entitlement under this act accrued. The monthly benefit under this section for less than one hundred percent (100%) disability shall be a percent of the amount payable for total disability that is equal to the percent of disability that the member is sustaining. Entitlement under this section and the amount thereof shall be determined by the military disability board. The board shall annually review each award under this section and determine whether it shall continue unchanged, be reduced, be increased or be terminated.

History: L. 1972, ch. 206, § 7; March 23.



48-268 Same; investigation; hearing; presumptions; interpretation of law or evidence.

48-268. Same; investigation; hearing; presumptions; interpretation of law or evidence. No payments shall be made under K.S.A. 48-266, 48-267 and 48-269 until a full investigation has been made by the adjutant general of the occurrence upon which the entitlement is based, and a hearing has been held and determination has been made thereon by the military disability board. In construction of this act there shall be no presumption that death or disability of any member was incurred in the line of duty, nor shall there be a liberal interpretation of the law or evidence in favor of any person claiming under this act. In the event of death or disability of a member resulting from a heart, circulatory or respiratory condition there must be clear and precise evidence that death or disability was incurred in the line of duty.

History: L. 1972, ch. 206, § 8; March 23.



48-269 Same; death benefits; computation; beneficiaries.

48-269. Same; death benefits; computation; beneficiaries. Whenever a member is entitled to death benefits under this act: (a) The member's estate shall be paid an amount equal to (1) any reimbursement due the deceased under this act, (2) the accrued pay and allowances of the deceased and (3) the amount of actual funeral expenses of the deceased not to exceed five hundred dollars ($500).

(b) The member's surviving spouse shall be paid a monthly compensation equal to one hundred twenty dollars ($120) plus twelve and one-half percent (12 1/2%) of the monthly basic pay of the grade or rank held by the member at the time entitlement under this act accrued, until the surviving spouse dies or remarries.

(c) If a member's surviving spouse remarries, the surviving child or children under age eighteen, or under age twenty-one and unmarried and still in school, shall be entitled to compensation as follows:

One such child — $77 per month.

Two such children — $55 per month to each child.

Three such children — $48 per month to each child.

More than three such children — to each child per month an amount determined by dividing the sum of $144, plus the product of $28 times the number of such children in excess of three, by the total number of children entitled to compensation.

(d) If a member is not married but is survived by a child or children, such children under age eighteen, or under age twenty-one and unmarried and still in school, shall be entitled to compensation as specified in subsection (c) of this section.

(e) The children to which subsection (c) and (d) of this section shall apply shall be the member's surviving children who meet the prescribed conditions on the first day of each calendar month. Compensation payable under subsection (c) or (d) of this section shall be paid to the children or guardian as determined by the military disability board.

(f) If a member is survived by a child or children, such child or children during the period he or she is under the age of twenty-two years and is unmarried shall be entitled to attend any college, university, junior college or vocational-technical school which is operated by the state or any county, city, school district or other political subdivision without being required to pay tuition or admission fees of any kind:Provided, Such child is otherwise eligible to enroll in such institution and during the period such child is in good standing.

History: L. 1972, ch. 206, § 9; L. 1973, ch. 215, § 1; July 1.



48-270 Same; benefits hereunder in lieu of benefits payable under Kansas public employees retirement system; notice.

48-270. Same; benefits hereunder in lieu of benefits payable under Kansas public employees retirement system; notice. If a member or his or her surviving spouse or children receive monthly cash benefits for death or total disability under this act no monthly benefits shall be payable under K.S.A. 74-4901 et seq., or K.S.A. 74-4951 et seq., and amendments thereto, during or for any month benefits for death or total disability are paid under this act. The adjutant general shall immediately notify the Kansas public employees retirement system on receipt of an application or claim for cash benefits under this act by a member or his or her surviving spouse or children.

History: L. 1972, ch. 206, § 10; March 23.



48-271 Same; legal nature of benefits.

48-271. Same; legal nature of benefits. All benefits under this act shall be gratuities and shall not be deemed a part or right of any employment contract. No person shall acquire a vested interest in any benefit or payment under this act for any moneys not in hand received by such individual. The legislature reserves to itself the right to amend or repeal this act or any part thereof at any time.

History: L. 1972, ch. 206, § 11; March 23.



48-272 Military fees fund; federal reimbursements; rules and regulations.

48-272. Military fees fund; federal reimbursements; rules and regulations. There is hereby created in the state treasury the military fees fund which shall be administered by the adjutant general. The adjutant general shall remit all moneys received as reimbursements from the federal government to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the military fees fund. The adjutant general may adopt rules and regulations establishing procedures for the administration of the military fees fund.

History: L. 1982, ch. 225, § 1; L. 2001, ch. 5, § 177; July 1.



48-273 Armories and units general fees fund; revenues; rules and regulations.

48-273. Armories and units general fees fund; revenues; rules and regulations. (a) There is hereby created in the state treasury the armories and units general fees fund which shall be administered by the adjutant general.

(b) The adjutant general shall remit all moneys received pursuant to policies and rules and regulations of the adjutant general as reimbursements or other receipts from Kansas army or air national guard units or Kansas state guard units or personnel of such units for excess or private expenditures or services including, but not limited to, armory utility costs incurred during periods of armory rentals, costs of excess or private use of telecommunications services and costs of awards and decorations, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the armories and units general fees fund.

(c) The adjutant general may adopt rules and regulations establishing policies and procedures for the administration of the armories and units general fees fund.

History: L. 1983, ch. 266, § 1; L. 2001, ch. 5, § 178; July 1.



48-274 Orders of adjutant general not subject to Kansas administrative procedure act.

48-274. Orders of adjutant general not subject to Kansas administrative procedure act. The Kansas administrative procedure act does not apply to orders of the adjutant general.

History: L. 1988, ch. 191, § 67; July 1.



48-280 Exchange of certain property in Saline county.

48-280. Exchange of certain property in Saline county. (a) The Kansas military board, for and on behalf of the state of Kansas is hereby authorized to exchange and convey the real property described in subsection (b) and improvements thereon to Mr. and Mrs. Jon Flickinger, Salina, Kansas, in consideration for which Mr. and Mrs. Jon Flickinger, Salina, Kansas, are hereby authorized to exchange and convey the real property described in subsection (c) and improvements thereon to the Kansas military board, for and on behalf of the state of Kansas. The exchange and conveyance of real property and improvements thereto by the Kansas military board under this section shall be executed in the name of the state of Kansas and shall be delivered upon receipt of a good and sufficient warranty deed from Mr. and Mrs. Jon Flickinger, Salina, Kansas, to the real property described in subsection (c). Before such real property is exchanged and conveyed, the attorney general shall approve the instruments of conveyance of the Kansas military board to Mr. and Mrs. Jon Flickinger, Salina, Kansas, and the instruments of conveyance of Mr. and Mrs. Jon Flickinger, Salina, Kansas, to the Kansas military board and shall approve the title to the real property exchanged and conveyed by the Kansas military board and the instruments of conveyance of Mr. and Mrs. Jon Flickinger, Salina, Kansas.

(b) In accordance with the provisions of this section, the Kansas military board is hereby authorized to exchange and convey the following described real property to Mr. and Mrs. Jon Flickinger, Salina, Kansas: Beginning at the SW corner of Block Three (3) in the Northeast Quarter (NE/4) of Section Three (3), Township Fifteen (15) South, Range Three (3) West of the 6th Principal Meridian, thence N 00°06′24″ W for a distance of 350′-8″, thence N 89°53′36″ E for a distance of 400′-0″, thence S 00°06′24″ E for a distance of 350′-8″, thence S 89°53′36″ W for a distance of 400′-0″to P.O.B. within the Schilling Subdivision, Saline County, Kansas, and containing 3.22 acres.

(c) In accordance with the provisions of this section, the Kansas military board is hereby authorized to accept title on behalf of the state of Kansas to the following described real property conveyed to the state of Kansas by Mr. and Mrs. Jon Flickinger, Salina, Kansas: The South Two Hundred Ninety-Six Feet (296′) of the West Four Hundred Seventy-Four Feet (474′) of Block Seven (7) of the Schilling Subdivision to the City of Salina, Saline County, Kansas, and which contains 3.22 acres more or less.

History: L. 1997, ch. 114, § 1; May 1.



48-281 National guard life insurance premium reimbursements; fund; limitation when other death benefits payable.

48-281. National guard life insurance premium reimbursements; fund; limitation when other death benefits payable. (a) There is hereby created in the state treasury the national guard life insurance premium reimbursement fund which shall be administered by the adjutant general. All moneys credited to such fund shall be used only to reimburse eligible members of the Kansas army and air national guard for premiums paid for any period on or after September 1, 2005, under the servicemembers' group life insurance program pursuant to 38 U.S.C. §1965 et seq., as amended, and not otherwise reimbursed by the federal government, for death benefit coverage of the member on federal active duty in a combat area.

(b) All expenditures from the national guard life insurance premium reimbursement fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved in the manner prescribed by law.

(c) The adjutant general is hereby authorized to receive moneys from any grants, gifts, contributions or bequests made for the purposes of this section and to expend such moneys for the purpose for which received.

(d) For the purpose of carrying out the provisions of this section, and subject to the availability of appropriations therefor, the adjutant general shall develop and implement a plan (1) to determine eligibility for reimbursement from the national guard life insurance premium reimbursement fund for premiums paid under the servicemembers' group life insurance program pursuant to 38 U.S.C. §1965 et seq., as amended, and not otherwise reimbursed by the federal government, for death benefit coverage of the member on federal active duty in a combat area, and (2) to provide for such other aspects of the plan as the adjutant general deems necessary.

(e) Nothing in this section is intended to alter, amend or change the eligibility or applicability of the servicemembers' group life insurance program pursuant to 38 U.S.C. §1965 et seq., as amended, or any rights, responsibilities or benefits thereunder.

(f) On and after the effective date of this act, and notwithstanding the provisions of section 1 or section 2 of chapter 207 of the 2005 session laws of Kansas, and amendments thereto, K.S.A. 48-282, and amendments thereto, or any other provision of law to the contrary, no member of the Kansas army or air national guard shall be eligible for the death benefit prescribed in section 1 of chapter 207 of the 2005 session laws of Kansas, and amendments thereto, or in K.S.A. 48-282, and amendments thereto, if such member is enrolled in the servicemember's group life insurance program pursuant to 38 U.S.C. §1965 et seq., as amended, after August 31, 2005. No amount shall be paid from the national guard life insurance premium reimbursement fund with respect to any case of any member of the Kansas army or air national guard for whom any death benefit has been paid pursuant to section 1 or section 2 of chapter 207 of the 2005 session laws of Kansas, and amendments thereto, or pursuant to K.S.A. 48-282, and amendments thereto.

History: L. 2005, ch. 1, § 1 (Special Session); July 21.



48-282 Death benefit for death of certain national guard members occurring in combat zone; beneficiaries; rules and regulations.

48-282. Death benefit for death of certain national guard members occurring in combat zone; beneficiaries; rules and regulations. (a) Subject to the provisions of K.S.A. 48-281, and amendments thereto, in addition to any other benefits provided to members of the Kansas army or air national guard, the state of Kansas shall provide an aggregate death benefit in the amount of $250,000 to the beneficiary or beneficiaries of each member of the Kansas national guard who, on or after the effective date of this act and prior to September 1, 2005, dies as a result of federal active duty in a combat area in the line of duty and for whom a death benefit is not payable pursuant to section 1 of chapter 207 of the 2005 session laws of Kansas, and amendments thereto. The death benefit provided by this section shall not be payable in any such case if such member dies as a result of committing suicide.

(b) The death benefit provided by this section shall be paid from amounts allocated therefor from the state emergency fund in accordance with K.S.A. 75-3713b, and amendments thereto.

(c) If such member has not designated one or more beneficiaries in accordance with the policies and procedures or rules and regulations adopted by the adjutant general for such death benefit, then a death benefit payable for such member's death pursuant to this section shall be paid into such member's estate and shall be disbursed or otherwise distributed as provided by law as part of such estate.

(d) For the purpose of carrying out the provisions of this section, the adjutant general shall adopt policies and procedures for the designation of a beneficiary or beneficiaries and for payment of the death benefit provided by this section and may adopt rules and regulations to carry out the provisions of this section.

History: L. 2005, ch. 1, § 2 (Special Session); July 21.



48-283 Death gratuity benefit; military service members; beneficiaries; adjutant general; adjutant general death gratuity payment facilitation fund.

48-283. Death gratuity benefit; military service members; beneficiaries; adjutant general; adjutant general death gratuity payment facilitation fund. (a) The following findings and purpose apply to this section:

(1) The legislature finds that the federal government shutdown in 2013 delayed the payment of death gratuity benefits to the survivors of more than 25 United States service members and the legislature honors all service members who have died in service of their country; and

(2) the purpose of this section is to assist the families of fallen Kansas military service members during their time of need in the event of a future federal government shutdown.

(b) On and after January 1, 2015, when a federal government shutdown occurs and an eligible Kansas military service member is killed, the costs of the death gratuity shall be paid by the adjutant general. The adjutant general shall be reimbursed for the cost of the death gratuity once the federal government has reopened and pays the death gratuity. The adjutant general shall develop and implement a procedure to provide such reimbursements on or before January 1, 2015.

(c) To provide for the payments of the costs of paying the death gratuities described in subsection (a), the pooled money investment board is authorized and directed to loan to the adjutant general sufficient funds therefor. The pooled money investment board is authorized and directed to use any moneys in the operating accounts, investment accounts, or other investments, of the state of Kansas to provide the funds for such loans. There shall be no interest on these loans.

(d) The loan principal shall be payable solely from reimbursements received by the adjutant general for death gratuity payments paid by the state of Kansas during a federal government shutdown.

(e) The loan shall not be deemed to be an indebtedness or debt of the state of Kansas within the meaning of section 6 of article 11 of the constitution of the state of Kansas.

(f) There is hereby created in the state treasury the adjutant general death gratuity payment facilitation fund. From and after January 1, 2015, the adjutant general may periodically certify to the pooled money investment board amounts to be transferred pursuant to this subsection. Upon certification to the pooled money investment board by the adjutant general of the amounts authorized by subsection (b), the pooled money investment board shall transfer amounts certified by the adjutant general from the state bank accounts described in subsection (b) to the adjutant general death gratuity payment facilitation fund.

(g) All expenditures pursuant to this section, from the adjutant general death gratuity payment facilitation fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the adjutant general, or the adjutant general's designee.

(h) During a federal government shutdown, the adjutant general shall:

(1) Pay the death gratuity to the Kansas military service member's survivor, as designated by the Kansas military service member pursuant to the provisions of 10 U.S.C. § 1477(a), as in effect on July 1, 2014. If an eligible Kansas military service member does not designate a survivor or designates only a portion of the death gratuity to be paid to the survivor, the amount of the death gratuity not covered by a designation shall be paid in accordance with the provisions of 10 U.S.C. § 1477(b), as in effect on July 1, 2014; and

(2) make a death gratuity payment immediately upon receiving official notification of the death of an eligible Kansas military service member.

(i) When making a death gratuity payment as authorized under subsection (g), the adjutant general may act pursuant to the provisions of 10 U.S.C. § 1479, as in effect on July 1, 2014, for the purpose of making an immediate payment under 10 U.S.C. § 1475, as in effect on July 1, 2014.

(j) As used in this section:

(1) "Death gratuity" means the benefit payable to a Kansas military service member in accordance with 10 U.S.C. § 1477, as in effect on July 1, 2014.

(2) "Eligible Kansas military service member" means a resident of the state to whose survivor a death gratuity should be paid pursuant to 10 U.S.C. §§ 1475-1476, as in effect on July 1, 2014.

(3) "Federal government shutdown" means any furlough of non-emergency federal personnel and curtailment of agency programs, activities or services resulting in the government's inability to pay a death gratuity to the survivor of an eligible Kansas military service member.

History: L. 2014, ch. 129, § 2; July 1.



48-291 Health insurance of insured activated for military service; definitions.

48-291. Health insurance of insured activated for military service; definitions. As used in this act:

(a) "Adverse tier placement" means being subject to the rates of any tier with less coverage or higher premiums than the tier within which the insured is currently insured.

(b) "Federal government sponsored health insurance program" means the TriCare program providing coverage for civilian dependents of military personnel.

(c) "Health plan" means any insurance company or health maintenance organization which issues individual coverage to a resident of this state.

(d) "Individual coverage" means health insurance or health maintenance organization coverage issued on other than a group or blanket basis, including an individual coverage containing coverage for a spouse, dependent, or both.

(e) "Insureds" means persons enrolled under individual coverage issued by a health plan. Insureds includes persons covered under a policy of personal insurance.

(f) "Personal insurance" means private passenger automobile, motorcycle, mobile homeowners, homeowners, renters and non-commercial dwelling fire insurance policies and boat, personal watercraft, snowmobile and recreational vehicle policies.

History: L. 2005, ch. 116, § 1; July 1.



48-292 Same; reinstatement rights; notice by insurance company.

48-292. Same; reinstatement rights; notice by insurance company. (a) No Kansas resident activated for military service, and no spouse or any dependents of such a resident who become eligible for a federal government sponsored health insurance program as a result of such activation, shall be denied reinstatement into the same individual coverage with the same health plan that such resident lapsed as a result of activation or becoming covered by the federal government sponsored health insurance program.  Such resident will have the right to reinstatement in the same individual coverage without medical underwriting and in the same rating tier that the resident held prior to activation or becoming covered under the federal government sponsored health insurance program, subject to payment of the current premium charged to other persons of the same age and gender that are covered under the same individual coverage. Except in the case of birth or adoptions that occur during the period of activation, reinstatement must be into the same membership type, or a membership type covering fewer persons, as such resident held prior to lapsing the individual coverage, and at the same or higher deductible level. The reinstatement rights shall not be available to an insured or dependents if the activated person is discharged from the military under other than honorable conditions.

(b) The health plan with which the reinstatement is being requested must receive a request for such reinstatement no later than 30 days following the later of deactivation or loss of coverage under the federal government sponsored health insurance program.  The health plan may request proof of loss and the timing of the loss of such government funded coverage in order to determine eligibility for reinstatement into the individual coverage.  The effective date of the individual coverage will be first of the month following receipt of the notice requesting reinstatement.

(c) All health plans must provide written notice to the policyholder of individual coverage of the rights described in subsection (a) of K.S.A. 48-292 and amendments thereto.  In lieu of the inclusion of such notice in the individual coverage policy, an insurance company will satisfy the notification requirement by providing a single written notice either:

(1) To a policyholder enrolling into the individual coverage initially after the effective date of this act, in conjunction with the enrollment process; or

(2) by mailing written notice to policyholders whose coverage was effective prior to the effective date of this act no later than 90 days following the effective date of this act.

History: L. 2005, ch. 116, § 2; July 1.



48-293 Same; application; limitations.

48-293. Same; application; limitations. The provisions of K.S.A. 48-292, and amendments thereto, shall not apply to any policy or certificate providing coverage for any specified disease, specified accident or accident-only coverage, credit, dental, disability income, hospital indemnity, long-term care, as defined by K.S.A. 40-2227, and any amendments thereto, medicare supplement, as defined by the commissioner of insurance by rules and regulations, vision care, short-term nonrenewable health policy or other limited-benefit supplemental insurance, nor any coverage issued as a supplement to any liability insurance, workers' compensation or similar insurance, or any insurance under which benefits are payable with or without regard to fault, whether written on a group, blanket or individual basis.

History: L. 2005, ch. 116, § 3; July 1.



48-294 Same; reinstatement, limitation on.

48-294. Same; reinstatement, limitation on. Nothing herein shall require a health plan to reinstate such resident if the health plan requires residency in an enrollment area and those residency requirements are not met after deactivation or loss of coverage under the government-sponsored health insurance program.

History: L. 2005, ch. 116, § 4; July 1.



48-295 Same; effect of reinstatement.

48-295. Same; effect of reinstatement. All terms, conditions and limitations of the individual coverage into which reinstatement is made, will apply equally to all insureds enrolled in such coverage.

History: L. 2005, ch. 116, § 5; July 1.



48-296 Same; limitation on cancellation or nonrenewal.

48-296. Same; limitation on cancellation or nonrenewal. No personal insurance issued to a Kansas resident on active military deployment beyond the borders of the United States of America, or the spouse or any dependent of such Kansas resident, shall be subject to cancellation, non-renewal, premium increase or adverse tier placement for the term of their deployment based solely upon said Kansas resident's military deployment.

History: L. 2005, ch. 116, § 6; July 1.



48-297 Same; rules and regulations.

48-297. Same; rules and regulations. The commissioner of insurance is hereby authorized to adopt such rules and regulations as may be necessary to carry out the provisions of this act.

History: L. 2005, ch. 116, § 7; July 1.






Article 3 ARMORIES

48-301 Establishment and use of armories; rental policy, rules and regulations.

48-301. Establishment and use of armories; rental policy, rules and regulations. (a) The Kansas military board is hereby empowered and directed to erect or provide, anywhere within the limits of this state, upon such terms and conditions as shall be decided upon by the Kansas military board as most advantageous to the state, armories for the use of the Kansas army or air national guard. Each such armory shall be used for drill, meeting and rendezvous purposes by the unit of the national guard occupying such armory, and such other public functions which the officers in charge of such armory may deem advisable and proper. Such armories shall also be opened for meetings and functions of the Grand Army of the Republic, the Spanish-American War Veterans and their auxiliary organizations.

(b) Subject to the provisions of K.S.A. 48-324 and amendments thereto, the adjutant general, with the advice of the Kansas military board, shall adopt rules and regulations establishing a uniform policy governing rental charges for use of armories for other than national guard purposes in order to recover the costs incurred for such use.

History: L. 1909, ch. 172, § 1; R.S. 1923, 48-301; L. 1982, ch. 225, § 2; April 22.



48-303 Armory on donated site.

48-303. Armory on donated site. The said military board is authorized and directed, upon donation of proper site by any county, city or municipality, to erect for the use of such company, battery, troop, battalion or regimental organization, and other organizations and public functions as specified in K.S.A. 48-301, an armory to be used for meeting, rendezvous, drill and other purposes in compliance with this act, and in which shall be stored the ordnance stores and quartermaster stores and other property issued to the organization occupying said armory. When such armory or armories are erected or provided, the said military board shall have charge thereof, and arrange for its occupancy and use under the direction and responsibility of the senior officer in command of such company, battery, troop, battalion or regimental organization.

History: L. 1909, ch. 172, § 3; May 29; R.S. 1923, 48-303.



48-304 Management and care; rules.

48-304. Management and care; rules. The military board shall also constitute a board for the general management and care of said armories when established, and shall have the power to adopt and prescribe rules and regulations for their management and government, and formulate such rules for the guidance of the organization occupying them as may be necessary and desirable; said rules not to conflict with the provisions of this act.

History: L. 1909, ch. 172, § 4; May 29; R.S. 1923, 48-304.



48-305 Donations and contributions; tax levy, use of proceeds; election required.

48-305. Donations and contributions; tax levy, use of proceeds; election required. Such military board shall have power to receive from other state agencies, counties, municipalities, or other sources, donations of land or contributions of money, buildings or other property to aid in providing or erecting armories, rifle ranges and training camps throughout the state, for the use of the national guard or state guard, of Kansas, and which shall be held as other property for the use of the state of Kansas; and such counties, cities or other municipalities are hereby authorized to make such contributions for the purpose of this act, and each city of the state of Kansas is hereby authorized and empowered to levy a tax upon all the property therein subject to taxation to raise the necessary money for said armory building and site herein specified and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. No money shall be donated or tax levied until the same is authorized by a vote of the majority of electors in said city at an election called for that purpose.

History: L. 1909, ch. 172, § 5; R.S. 1923, 48-305; L. 1953, ch. 262, § 1; L. 1979, ch. 52, § 155; July 1.



48-307 Sale of armory, when.

48-307. Sale of armory, when. When the military board shall receive information from the governor of the disbandment of any organization of the national guard of Kansas occupying and using an armory provided by the state, under the direction of the military board, it shall be the duty of such military board to sell such armory, at public or private sale, after due publication, for the highest price to be obtained for the same, and the proceeds thereof shall be divided equitably between the state, city or county as their interest may appear.

History: L. 1909, ch. 172, § 7; R.S. 1923, 48-307; L. 1953, ch. 262, § 2; L. 1988, ch. 301, § 9; July 1.



48-308 City, county and school district may aid national or state guard; bonds of city or county.

48-308. City, county and school district may aid national or state guard; bonds of city or county. Every city and county in the state of Kansas now having or that may hereafter have a national guard organization or a state guard organization within its boundaries, and every city having a national guard or state guard organization within five miles of its boundaries, is hereby authorized and empowered to render such financial assistance as it may deem wise and patriotic to such national guard organization, state guard organization or the military board of the state of Kansas, either by donating lands or buildings, donating the use of lands or buildings, or by contributing money for the equipping and maintenance of such national guard organization or state guard organization, or to the military board for acquiring or constructing an armory or armories except (a) that bonds of such city or county may be issued and sold, as provided by law, to raise the money for such purposes when authorized by a majority of the electors thereof voting at an election called and held, and bonds issued thereunder in accordance with the provisions of the general bond law ; (b) that the governing body of any city of the first class located in any county having a population of not less than 110,000 and having an assessed tangible valuation of more than $150,000,000, and owning and operating a municipal airport and the board of county commissioners of any county in which such city is located which owns and operates a municipal airport, may issue and sell not to exceed $50,000 of bonds for the purpose of rendering financial assistance in the construction of a national guard armory to be used by a national guard air squadron; and (c) that every school district in the state of Kansas now having or that may hereafter have a national guard or state guard organization within its boundaries may lease or donate lands, buildings or equipment to such national guard or state guard organization.

History: L. 1919, ch. 220, § 1; R.S. 1923, 48-308; L. 1941, ch. 274, § 1; L. 1943, ch. 201, § 1; L. 1949, ch. 301, § 1; L. 1953, ch. 263, § 1; L. 1988, ch. 301, § 10; July 1.



48-309 Aid to national or state guard by city or county; limitation on amount, tax levy; use and disposition of funds.

48-309. Aid to national or state guard by city or county; limitation on amount, tax levy; use and disposition of funds. (a) The governing body of any city in this state having a Kansas army or air national guard unit or Kansas state guard unit within its boundaries, or within 12 miles thereof, and the board of county commissioners of any county in this state having a Kansas army or air national guard unit or Kansas state guard unit within its boundaries are each hereby authorized and empowered to make an annual expenditure in cash, for furnishing equipment and maintenance to such national guard or state guard unit, in an amount not to exceed $2,000 for each Kansas army or air national guard unit which is now or hereafter may be organized, if such national guard unit has qualified for federal recognition as a part of the army or air national guard of the United States.  For the purpose of providing funds for the purposes authorized under this section the board of county commissioners of any such county is hereby authorized to make such expenditures from the general fund of the county or may levy annually a tax upon all the taxable tangible property of the county sufficient to provide funds for the purposes authorized under this section and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

(b) All funds received by any Kansas army or air national guard unit or Kansas state guard unit from a city or county under this section for furnishing equipment and maintenance to such unit may be expended for such purposes in accordance with rules and regulations adopted by the adjutant general. Each Kansas army or air national guard unit or Kansas state guard unit shall deposit all such funds received under this section in a separate account for such purposes in a bank, federally chartered savings bank or state or federally chartered savings and loan association designated by the pooled money investment board.

(c) All revenues received by any Kansas army or air national guard unit or Kansas state guard unit from other sources, including but not limited to armory rentals, vending proceeds and gifts and donations may be expended for operating expenses including maintenance and equipment and for morale and welfare purposes in accordance with rules and regulations adopted by the adjutant general. Each Kansas army or air national guard unit shall deposit all such funds received under this section in a separate account in a bank, federally chartered savings bank or state or federally chartered savings and loan association designated by the pooled money investment board.

(d) Each Kansas army or air national guard unit or Kansas state guard unit receiving funds under this section shall account for the receipt and expenditure of such funds as the adjutant general may direct.

History: L. 1919, ch. 220, § 2; R.S. 1923, 48-309; L. 1943, ch. 201, § 2; L. 1953, ch. 263, § 2; L. 1959, ch. 233, § 1; L. 1969, ch. 269, § 1; L. 1974, ch. 227, § 1; L. 1976, ch. 58, § 4; L. 1979, ch. 52, § 156; L. 1982, ch. 225, § 3; L. 1994, ch. 105, § 12; April 14.



48-310 Reversion of real property, when.

48-310. Reversion of real property, when. In the event that any real property is donated to a national guard organization under the provisions of K.S.A. 48-308, and amendments thereto, and the national guard organization shall fail or refuse to use the same, or shall, after accepting the same, disband its organization, the title to the real property thus donated shall revert to the person, corporation or municipality donating the same.

History: L. 1919, ch. 220, § 3; R.S. 1923, 48-310; L. 1953, ch. 263, § 3; L. 1988, ch. 301, § 11; July 1.



48-311 Same; construction of act.

48-311. Same; construction of act. This act shall not be construed to repeal any statute now on the statute book concerning the support and maintenance of the militia of this state, but is and shall be supplemental thereto.

History: L. 1919, ch. 220, § 4; June 17; R.S. 1923, 48-311.



48-312 Reports concerning armories.

48-312. Reports concerning armories. The military board shall make a report, annually, of the proceedings incident to the location and management of such armories, respectively; also, a detailed account of disbursements, which shall be filed in the office of the adjutant general.

History: L. 1909, ch. 172, § 8; May 29; R.S. 1923, 48-312.



48-313 Plans for armory.

48-313. Plans for armory. Said armory buildings shall be erected in accordance with plans and specifications approved by the secretary of administration and by the military board.

History: L. 1909, ch. 172, § 9; R.S. 1923, 48-313; L. 1978, ch. 336, § 2; July 1.



48-314 Payments by state.

48-314. Payments by state. The director of accounts and reports is hereby authorized and directed, upon the filing of vouchers in favor of the parties entitled thereto upon estimates made by the secretary of administration and approved by the military board, to draw his or her warrants on the state treasurer for the payment of same.

History: L. 1909, ch. 172, § 10; R.S. 1923, 48-314; L. 1978, ch. 336, § 3; July 1.



48-324 Lease of portions of certain armories for use as preschools authorized; rules and regulations; evacuation in emergencies; rental charges; disposition of proceeds.

48-324. Lease of portions of certain armories for use as preschools authorized; rules and regulations; evacuation in emergencies; rental charges; disposition of proceeds. (a) In accordance with this section, portions of Kansas army and air national guard armories located in cities having populations of less than 4,000 may be leased for use on a regular basis for preschools which are providing educational and other programs for preschool children and which are licensed by the secretary of health and environment under K.S.A. 65-501 et seq.and amendments thereto.

(b) The adjutant general shall adopt necessary rules and regulations prescribing procedures for the leasing and operation of portions of Kansas army and air national guard armories located in cities having populations of less than 4,000 by individuals, associations, organizations and corporations for use on a regular basis as preschools as described in subsection (a). Such preschools in armories shall be operated in a manner which is compatible and which does not interfere with the normal operations of the Kansas army and air national guard units assigned to the armories. The adjutant general may prescribe procedures for the evacuation of the property of any such preschool from an armory in cases of emergency requiring the use of all portions of the armory by Kansas army or air national guard units.

(c) Rental charges for the use of a portion of an armory for a preschool under this section shall be imposed only to recover the costs actually incurred as a result of and attributable to such use, including but not limited to utility, janitorial and other maintenance expenses. Such rental charges shall be fixed in accordance with rules and regulations adopted by the adjutant general. Revenues from such charges shall be disposed of in accordance with K.S.A. 48-309 and amendments thereto and rules and regulations adopted thereunder.

History: L. 1978, ch. 207, § 1; L. 1982, ch. 225, § 4; April 22.



48-325 Horton armory; transfer to city.

48-325. Horton armory; transfer to city. (a) The Kansas military board is hereby authorized and empowered to transfer and convey to the city of Horton, for no consideration all of the rights, title and interest in the following tract of real estate and any improvement thereon: Beginning at a point on the South Line of the Southwest quarter (SW1/4) of Section 28, Township 4 South, Range 17 East, 1,177 feet East of the Southwest corner of said Southwest quarter (SW1/4), said point being 332 feet East of a fence line bearing North thence East along the South line of said Southwest quarter (SW1/4) a distance of 300 feet, thence North 400 feet, thence West on a line parallel with the South line of said Southwest quarter (SW1/4) a distance of 300 feet, thence South 400 feet to the point of beginning, and containing 2.75 acres more or less, and all of said property being located in the Southwest quarter (SW1/4) of Section 28, Township 4 South, Range 17 East, Brown county, Kansas.

(b) Conveyance of such rights, title and interest in such real estate, and any improvements thereon, shall be executed in the name of the Kansas military board by the adjutant general. The deed for such conveyance may be by warranty deed or by quitclaim deed as determined to be in the best interests of the state by the Kansas military board in consultation with the attorney general.

(c) No transfer and conveyance of real estate and improvements thereon as authorized by this section shall be made by the Kansas military board until the deeds and conveyances have been reviewed and approved by the attorney general and, if a warranty deed is to be the instrument of conveyance, a title review has been performed or title insurance has been obtained and the title opinion or the certificate of title insurance, as the case may be, has been approved by the attorney general.

History: L. 2012, ch. 37, § 1; July 1.






Article 4 CADET CORPS

48-401 Commissions to officers of corps of cadets.

48-401. Commissions to officers of corps of cadets. Whenever an educational institution of the state of Kansas shall authorize and organize a military department, and shall muster a corps of cadets, uniformed and equipped, and numbering at least forty enlisted persons, the governor of the state may, upon the recommendation of the authorized head of the school, issue commissions to the officers of such corps of cadets specified in said recommendation.

History: L. 1901, ch. 100, § 1; Feb. 22; R.S. 1923, 48-401.



48-402 Number and rank of officers to be commissioned.

48-402. Number and rank of officers to be commissioned. When a corps of cadets shall exceed in number eighty enlisted men, there may be commissioned two captains, four first lieutenants (one of whom may act as battalion adjutant and one as battalion quartermaster), and two second lieutenants; and for each additional forty enlisted persons there may be, in addition, one captain, one first lieutenant, and one second lieutenant. When a corps of cadets shall exceed in number forty enlisted persons, but not be entitled to battalion organization as above, there may be commissioned one captain, one first lieutenant, and two second lieutenants (one of whom may act as adjutant).

History: L. 1901, ch. 100, § 2; Feb. 22; R.S. 1923, 48-402.



48-403 Commission and rank of commandant of cadets.

48-403. Commission and rank of commandant of cadets. When there shall not be an officer of the army of the United States or of the national guard of the state detailed to act as military instructor at an educational institution, there may be commissioned one commandant of cadets with the rank of a major, who will be in command of and act as instructor to the cadet corps. An officer of the national guard of the state may be so commissioned and at the same time retain his or her original rank in the militia.

History: L. 1901, ch. 100, § 3; Feb. 22; R.S. 1923, 48-403.



48-404 Recommendations for commissions; term; signing; oath of office.

48-404. Recommendations for commissions; term; signing; oath of office. Recommendations for commissions will be made by the authorized head of the institution to the adjutant general. Commissions shall be for the term of two years, unless terminated by removal for cause, resignation, or ceasing to be an attendant at the school. Commissions will be upon a specific blank prepared for this purpose, and will be signed by the governor and secretary of state, and attested by the adjutant general. All commissioned officers will be required to subscribe to the regular oath of office.

History: L. 1901, ch. 100, § 4; Feb. 22; R.S. 1923, 48-404.



48-405 Term of enlistment; form of oath by cadet.

48-405. Term of enlistment; form of oath by cadet. The term of an enlistment shall be for two years, unless terminated by discharge or removal from the institution as a student. Each cadet shall be required to take the following oath of enlistment: "I do solemnly swear [or affirm] that I will bear true faith and allegiance to the United States of America and to the state of Kansas, and that I will serve them faithfully and honestly against all their enemies whomsoever, and that I will obey the orders of the governor and of the officers appointed over me."

History: L. 1901, ch. 100, § 5; Feb. 22; R.S. 1923, 48-405.



48-406 Claim for state pay or expense not given.

48-406. Claim for state pay or expense not given. Nothing in this act shall be construed as giving any corps of cadets or any person commissioned under this act a claim upon the state for pay, equipment, or ammunition; nor shall any such organization be considered as a part of the organized militia of the state; nor will the commissions as provided for entitle the holder of any rank or precedence over an officer of the United States army or an officer of the Kansas national guard; nor shall any expense be created against the state: Provided, That the necessary blank commissions be supplied by the state.

History: L. 1901, ch. 100, § 6; Feb. 22; R.S. 1923, 48-406.






Article 5 STATE GUARD

48-501 Authority and name.

48-501. Authority and name. Whenever any part of the national guard of this state is in active federal service, the governor is hereby authorized to organize and maintain within this state during such period, under such regulations as the secretary of defense of the United States may prescribe for discipline in training, such military forces as the governor may deem necessary to defend this state. Such forces shall be composed of officers commissioned or assigned, and such able-bodied citizens of the state as shall volunteer for service therein, supplemented, if necessary, by members of the unorganized militia enrolled by draft or otherwise as provided by law. Such forces shall be additional to and distinct from the national guard and shall be known as the Kansas state guard. Such forces shall be uniformed.

History: L. 1941, ch. 275, § 1; L. 1975, ch. 52, §18; July 1.



48-502 Organization; rules and regulations.

48-502. Organization; rules and regulations. The governor is hereby authorized to prescribe rules and regulations not inconsistent with the provisions of this act governing the enlistment, organization, administration, equipment, maintenance, training and discipline of such forces: Provided, Such rules and regulations, insofar as the governor deems practicable and desirable, shall conform to existing law governing and pertaining to the national guard and the rules and regulations promulgated thereunder, and shall prohibit the acceptance of gifts, donations, gratuities or anything of value by such forces or by any members of such forces from any individual, firm, association, or private corporation by reason of such membership.

History: L. 1941, ch. 275, § 2; March 20.



48-503 Pay and allowances; training assemblies and camps; hazardous duty.

48-503. Pay and allowances; training assemblies and camps; hazardous duty. Members shall receive such pay and allowances as shall be provided by statute for training assemblies and camps; and when on state active duty not in the service of the United States they shall receive such pay and allowances, immunities and compensation for death and disability for hazardous duty as defined by statute for the Kansas army and air national guard when on active duty for the state.

History: L. 1941, ch. 275, § 3; L. 1968, ch. 167, §1; March 26.



48-504 Requisitions; armories; other buildings.

48-504. Requisitions; armories; other buildings. For the use of such forces, the governor is hereby authorized to requisition from the secretary of war such arms and equipment as may be in possession of and can be spared by the war department; and to make available to such forces the facilities of state armories owned or leased and their equipment and such other state premises and property as may be available.

History: L. 1941, ch. 275, § 4; March 20.



48-505 Use without state, when.

48-505. Use without state, when. Such forces shall not be required to serve outside the boundaries of this state except that any organization, unit or detachment of such forces, upon order of the officer in immediate command thereof, may continue in fresh pursuit of insurrectionists, saboteurs, enemies or enemy forces beyond the borders of this state into another state until they are apprehended or captured by such organization, unit or detachment or until the military or police forces of the other state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture such persons: Provided, Such other state shall have given authority by law for such pursuit by such forces of this state.

Any such person who shall be apprehended or captured in such other state by an organization, unit or detachment of the forces of this state shall without unnecessary delay be surrendered to the military or police forces of the state in which such person is taken or to the United States, but such surrender shall not constitute a waiver by this state of its right to extradite or prosecute such person for any crime committed in this state.

History: L. 1941, ch. 275, § 5; March 20.



48-506 Permission to forces of other states.

48-506. Permission to forces of other states. Any military forces or organization, unit or detachment thereof, of another state who are in fresh pursuit of insurrectionists, saboteurs, enemies or enemy forces may continue such pursuit into this state until the military or police forces of this state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture such persons and are hereby authorized to arrest or capture such persons within this state while in fresh pursuit.

Any such person who shall be captured or arrested by the military forces of such other state while in this state shall without unnecessary delay be surrendered to the military or police forces of this state to be dealt with according to law. This section shall not be construed so as to make unlawful any arrest in this state which would otherwise be lawful, and nothing contained in this section shall be deemed to repeal any of the provisions of the uniform act on the fresh pursuit of criminals.

History: L. 1941, ch. 275, § 6; March 20.



48-507 Federal service.

48-507. Federal service. Nothing in this act shall be construed as authorizing such forces, or any part thereof, to be called, ordered or in any manner drafted, as such, into the military service of the United States, but no person shall by reason of his enlistment or commission in any such forces be exempted from military service under any law of the United States.

History: L. 1941, ch. 275, § 7; March 20.



48-508 Civil groups.

48-508. Civil groups. No civil organization, society, club, post, order, fraternity, association, brotherhood, body, union, league, or other combination of persons or civil group shall be enlisted in such forces as an organization or unit.

History: L. 1941, ch. 275, § 8; March 20.



48-509 Disqualifications.

48-509. Disqualifications. No person shall be commissioned or enlisted in such forces who is not a citizen of the United States or who has been dishonorably discharged from any military or naval organization of this state, or of another state, or of the United States.

History: L. 1941, ch. 275, § 9; March 20.



48-510 Oath of officers.

48-510. Oath of officers. The oath to be taken by officers commissioned in such forces shall be substantially in the form prescribed for officers of the national guard, substituting the words "Kansas state guard" where necessary.

History: L. 1941, ch. 275, § 10; March 20.



48-511 Enlistments; term; oath.

48-511. Enlistments; term; oath. Enlistments in the Kansas state guard shall be for two years, except that any person who has served a complete enlistment in the armed forces of the United States, the national guard, or the state guard may enlist for one year. The oath to be taken upon enlistment in such forces shall be substantially in the form prescribed for persons enlisted in the national guard, substituting the words "Kansas state guard" where necessary.

History: L. 1941, ch. 275, § 11; L. 1943, ch. 202, § 1; L. 1975, ch. 52, § 19; July 1.



48-512 Articles of war; freedom from arrest; jury duty.

48-512. Articles of war; freedom from arrest; jury duty. (a) Whenever such forces or any part thereof shall be ordered out for active service, the articles of war of the United States applicable to members of the national guard of this state in relation to courts-martial, their jurisdiction and the limits of punishment and the rules and regulations prescribed thereunder shall be in full force and effect with respect to the Kansas state guard.

(b) Whenever such forces or any part thereof shall be ordered out for service of any kind, they shall have all powers, duties and immunities of peace officers of the state of Kansas in addition to all powers, duties and immunities now otherwise provided by law.

(c) No officer or enlisted person of such forces shall be arrested on any warrant, except for treason or felony, while going to, remaining at, or returning from a place where he or she is ordered to attend for military duty.

Every officer and enlisted person of such forces shall, during service therein, be exempt from service upon any posse comitatus and from jury duty.

History: L. 1941, ch. 275, § 12; March 20.



48-513 Invalidity of part.

48-513. Invalidity of part. If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1941, ch. 275, § 13; March 20.



48-514 Short title.

48-514. Short title. This act may be cited as the state guard act.

History: L. 1941, ch. 275, § 14; March 20.



48-515 Compensation of members.

48-515. Compensation of members. Whenever the state guard, or any portion thereof, is called into the active military service of the state, the officers and enlisted persons shall receive the same rate of pay as is provided for officers and enlisted persons of like grades in the army of the United States.

History: L. 1941, ch. 276, § 1; April 9.



48-516 Same; schedule of pay after July 1, 1943.

48-516. Same; schedule of pay after July 1, 1943. Members of the Kansas state guard after July 1, 1943, who are actually present and participate in regular weekly drills provided for by law or regulations, for not less than one and one-half hours, shall receive the following schedule of pay: For each of no more than five such weekly periods in any one month; private, sixty cents; private first class, seventy cents; corporal, eighty cents; sergeant, ninety-five cents; staff sergeant and first sergeant, one dollar; second lieutenant, one dollar and twenty-five cents; first lieutenant, one dollar and fifty cents; captain, two dollars and fifty cents. The rate of pay for a technician fifth grade will be the same as that of a corporal; the rate of pay for a technician fourth grade and a technician third grade will be the same as that of a sergeant.

History: L. 1943, ch. 203, § 1; July 1.



48-517 Reemployment of persons called to duty, when required.

48-517. Reemployment of persons called to duty, when required. (a) Any person employed in the state of Kansas who is called or ordered to state active duty by this state, or any other state, whether such person is a member of the Kansas army national guard, Kansas air national guard, the Kansas state guard or other military force of this state, or any other state, and who gave notice thereof to the person's employer, upon satisfactory performance of and release and return from such military duty or recovery from disease or injury resulting from such military duty, under honorable conditions, shall be reinstated in or restored to the position of employment, except a temporary position, which the person held at the time the person was called to state active duty. The person shall report to the person's place of employment within 72 hours after release from duty or recovery from disease or injury resulting from such military duty, as the case may be, and the person's employer or the employer's successor in interest, whether an agency of the state, a political subdivision of the state or a private employer, shall reinstate or restore the person in the same position which the person left at the time of the person's call to duty at no less compensation than that which the person was receiving at the time of the person's call to duty or to a position of like seniority, status and pay. However, if the person is not qualified to perform the duties of the same position by reason of disability sustained during the person's call to duty but is qualified to perform another position in the employ of the employer or the employer's successor, the employer or the employer's successor in interest shall employ such person in another position, the duties of which the person is qualified to perform, that will provide like seniority, status and pay or the nearest approximation thereof consistent with the circumstances of the case. Any person called to state active duty shall receive, upon release from state active duty, documentation of such person's service to this state or any other state in a memorandum certified by such person's commanding officer.

(b) Any person who is restored to the person's position in accordance with the provisions of subsection (a) shall be considered as having been on temporary leave of absence during the period for which the person is called to state active duty, shall be restored without loss of seniority, shall be entitled to participate in any benefits offered by the employer pursuant to established rules and practices relating to employees on leave of absence in effect with the employer at the time the person was called to duty as provided in this section and shall not be discharged from the person's position without cause within one year after restoration to the position.

(c) It is understood and declared to be the intent of this section that any person who is restored to a position in accordance with the provisions of subsections (a) and (b) shall be restored in such manner as to give the person such status in the person's employment as the person would have enjoyed if the person had continued in such employment continuously from the time of the person's answering the call to state active duty until the time of the person's restoration to such employment.

(d) An application on behalf of a person claiming to be entitled to any right or benefit under this section may be made to the attorney general. If the attorney general is reasonably satisfied that the person is entitled to the right or benefit sought, the attorney general may appear on behalf of and act as attorney for the person on whose behalf the application is submitted and may commence an action in the district court of the county for appropriate relief for the person. The district court of the county where the employer of a person claiming a right or benefit under this section, or the successor in interest to such employer, maintains a place of business shall have jurisdiction of any action filed by or on behalf of such person. If the court determines that the employer or the employer's successor in interest has failed to comply with the provisions of this section, the court may order the employer or the employer's successor in interest to: (1) Comply with the provisions of this section; and (2) compensate the person for any loss of wages or benefits suffered by reason of the failure of the employer or employer's successor in interest to comply with the provisions of this section. In addition, the court may order the employer or the employer's successor in interest to pay the person an additional amount equal to the amount authorized by subsection (d)(2) if the court determines that the employer or the employer's successor in interest willfully failed to comply with the provisions of this section. No fees or court costs shall be taxed against any person commencing an action under this subsection. The employer or the employer's successor in interest shall be deemed the only necessary party defendant to any such action.

(e) In any case in which two or more persons who are entitled to be restored to a position under the provisions of this section or of any law relating to similar reemployment or reinstatement benefits left the same position in order to enter this state's or any other state's call to active duty, the person who left the position first shall have the prior right to be restored thereto, without prejudice to the reemployment rights of the other person or persons to be restored.

(f) Upon request, the adjutant general shall provide technical assistance to any person claiming to be entitled to any right or benefit under this section during the course of an investigation subsequent to a claim as provided in subsection (d) and, when appropriate, to the employer or employer's successor in interest. The adjutant general shall place an investigating officer on state active duty orders to investigate the person's claim and attempt to resolve the claim by making reasonable efforts to ensure that the employer or employer's successor in interest complies with the provisions of this section. If such efforts are not successful, the adjutant general shall notify the person of the results of the investigation and the person's entitlement to proceed as provided by subsection (d).

(g) (1) An employer or an employer's successor in interest shall not be required to reemploy a person under this section if:

(A) The circumstances of the employer or the employer's successor in interest have so changed as to make reemployment of the person impossible or unreasonable;

(B) reemployment of the person would impose an undue hardship on the employer or the employer's successor in interest; or

(C) the employment from which the person leaves to serve in military duty is for a brief, nonrecurrent period and there is no reasonable expectation that such employment will continue indefinitely or for a significant period.

(2) As used in subsection (g)(1), "undue hardship" means actions requiring significant difficulty or expense, when considered in light of:

(A) The nature and cost of the action needed under this act;

(B) the overall financial resources of the facility or facilities involved in the provision of the action, the number of persons employed at such facility, the effect on expenses and resources, or the impact otherwise of such action upon the operation of the facility;

(C) the overall financial resources of the employer or the employer's successor in interest; the overall size of the business of the employer or the employer's successor in interest with respect to the number of employees, the number, type and location of its facilities; and

(D) the type of operation or operations of the employer or the employer's successor in interest, including the composition, structure and functions of the work force of such employer or successor in interest, the geographic separateness, administrative, or fiscal relationship of the facility or facilities in question to the employer or successor in interest.

History: L. 1996, ch. 137, § 1; L. 2015, ch. 76, § 2; July 1.






Article 9 EMERGENCY PREPAREDNESS FOR DISASTERS

48-904 Definitions.

48-904. Definitions. As used in this act:

(a) "Emergency management" means the preparation for and the carrying out of all emergency functions, other than functions for which military forces or other federal agencies are primarily responsible, to prevent, minimize and repair injury and damage resulting from disasters;

(b) "adjutant general" means the adjutant general of the state of Kansas;

(c) "division of emergency management" means the division of emergency management created in the office of the adjutant general by K.S.A. 48-905, and amendments thereto;

(d) "disaster" means the occurrence or imminent threat of widespread or severe damage, injury or loss of life or property resulting from any natural or manmade cause, including, but not limited to, fire, flood, earthquake, wind, storm, epidemics, contagious or infectious disease, air contamination, blight, drought, infestation, explosion, riot, terrorism or hostile military or paramilitary action;

(e) "unorganized militia" means all able-bodied male and female persons between the ages of 16 and 50 years;

(f) "state disaster emergency plan" means the plan prepared and maintained by the division of emergency management pursuant to K.S.A. 48-926, and amendments thereto;

(g) "local and interjurisdictional disaster emergency plans" means all disaster emergency plans developed and promulgated by county, city and interjurisdictional disaster agencies pursuant to K.S.A. 48-929, and amendments thereto; and

(h) "hazardous material" means any substance or material in a quantity or form which may be harmful or injurious to the health and safety of humans, animals, crops or property when released into the environment.  Hazardous material includes, but is not limited to, explosives, radioactive materials, disease-causing agents, flammable liquids, solids or gases, combustible liquids, poisons, poisonous gases, oxidizing materials, corrosive materials, irritants, nonflammable gases, cryogenics and blasting agents.

History: L. 1951, ch. 323, § 3; L. 1955, ch. 263, § 2; L. 1975, ch. 283, § 1; L. 1980, ch. 158, § 1; L. 1994, ch. 248, § 2; L. 2001, ch. 163, § 10; L. 2002, ch. 83, § 1; July 1.



48-905a Division of emergency management, establishment.

48-905a. Division of emergency management, establishment. (a) The division of emergency preparedness within the office of the adjutant general is hereby abolished and there is hereby established within the office of the adjutant general a division of emergency management. To the extent provided in this act, all of the powers, duties and functions of such division of emergency preparedness are hereby transferred to and conferred and imposed upon the division of emergency management. The division of emergency management and the powers, duties and functions thereof shall be administered, by the adjutant general, who shall be the chief administrative officer thereof, under the supervision of the governor.

(b) Whenever the division of emergency preparedness within the office of the adjutant general, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the division of emergency management.

(c) The division of emergency management shall be a continuation of the division of emergency preparedness within the office of the adjutant general as the same existed prior to the effective date of this act.

History: L. 1994, ch. 248, § 1; July 1.



48-907 Powers and duties of adjutant general.

48-907. Powers and duties of adjutant general. For the purposes of administering the division of emergency management and the powers, duties and functions thereof, the adjutant general shall have the following powers and duties:

(a) To adopt, amend and repeal rules and regulations;

(b) to cooperate with the advisory commission to the council of national defense through its division of state and local cooperation, or with any similar federal agencies hereafter created, and with any departments or other federal agencies engaged in defense or emergency management activities;

(c) to cooperate with emergency management agencies or councils and similar organizations of other states;

(d) to cooperate with county, city and interjurisdictional disaster agencies;

(e) to supervise and direct investigations, and report to the governor with recommendations for legislation or other appropriate action as the adjutant general deems necessary, with respect to any type of activity or matter of public concern or welfare insofar as the same is or may be related to emergency management;

(f) to appoint committees to aid the adjutant general in the discharge of the powers and duties conferred by this act;

(g) to require and direct the cooperation and assistance of state and local governmental agencies and officials;

(h) to serve as the chief administrative officer of the division of emergency management and the state resources administrator; and

(i) to do all acts and things, not inconsistent with law, for the furtherance of emergency management activities.

History: L. 1951, ch. 323, § 6; L. 1955, ch. 263, § 4; L. 1965, ch. 337, § 2; L. 1975, ch. 283, § 21; L. 1994, ch. 248, § 3; July 1.



48-911 Mobile support units; duties of adjutant general.

48-911. Mobile support units; duties of adjutant general. The adjutant general, at the request of the governor, is authorized to create and establish such number of mobile support units as may be necessary to reinforce the emergency management activities of county, city and interjurisdictional disaster agencies in stricken areas and with due consideration of the plans of the federal government and of other states. The adjutant general shall appoint a commander for each such unit who shall have primary responsibility for the organization, administration and operation of such unit for such purposes. Mobile support units shall be called to duty upon orders of the adjutant general, with the approval of the governor, and shall perform their functions in any part of the state or in other states upon the conditions authorized under the provisions of this act.

History: L. 1951, ch. 323, § 10; L. 1955, ch. 263, § 8; L. 1975, ch. 283, § 22; L. 1994, ch. 248, § 4; July 1.



48-912 Investigations and surveys; testimony and evidence; fees and mileage of witnesses.

48-912. Investigations and surveys; testimony and evidence; fees and mileage of witnesses. For the purpose of making surveys and investigations and obtaining information under this act, the adjutant general may compel by subpoena the attendance of witnesses, and the production of books, papers, records and documents of individuals, firms, associations and corporations; and all officers, boards, commissions and departments of the state, and the political subdivisions thereof, having information with respect thereto, shall cooperate with and assist him or her in making such investigations and surveys. In case of disobedience to a subpoena of the adjutant general, the adjutant general may invoke the aid of any court of competent jurisdiction in requiring the attendance and testimony of witnesses and the production of documentary evidence. Each witness who appears before the adjutant general by his or her order, other than a state officer or employee, shall receive for his or her attendance the fees and mileage provided for witnesses in civil actions in courts of record, which shall be audited and paid upon presentation of proper vouchers certified to by such witness and approved by the adjutant general.

History: L. 1951, ch. 323, § 11; L. 1955, ch. 263, § 9; L. 1975, ch. 283, § 23; April 11.



48-914 Lease, sale or loan of state property to federal or local governments; transfer of personnel; cities and counties authorized to contract.

48-914. Lease, sale or loan of state property to federal or local governments; transfer of personnel; cities and counties authorized to contract. Notwithstanding any inconsistent provision of law:

(a) Whenever the adjutant general, with approval of the governor, deems it to be in the public interest, he or she may: (1) Authorize any department or agency of the state to lease or lend, on such terms and conditions as he or she may deem necessary to promote the public welfare and protect the interests of the state, any real or personal property of the state government to the president, the heads of the armed forces, or to the civil defense agency of the United States.

(2) Enter into a contract on behalf of the state for the lease or loan to any political subdivision of the state on such terms and conditions as he or she may deem necessary to promote the public welfare and protect the interests of the state, of any real or personal property of the state or under the jurisdiction or control of the state government, or the temporary transfer or employment of personnel of the state government to or by any political subdivision of the state.

(3) Enter into a contract on behalf of the state to provide by lease or purchase to any individual in this state, any services, materials or equipment of the state, or under the jurisdiction or control of the state, for the purpose of alleviating hardships and distress of such individual arising from a disaster, and receive reimbursement on behalf of the state in whole or in part for such services, materials or equipment.

(b) The mayor of any city or the chairman of the board of county commissioners of any county of the state may: (1) Enter into such contract or lease with the state, or accept any such loan, or employ such personnel, and such political subdivision may equip, maintain, utilize and operate any such property and employ necessary personnel therefor in accordance with the purposes for which such contract is executed.

(2) Do all things and perform any and all acts which he or she may deem necessary to effectuate the purpose for which such contract was entered into.

History: L. 1951, ch. 323, § 13; L. 1955, ch. 263, § 11; L. 1975, ch. 283, § 24; April 11.



48-915 Immunity from liability of the state, local governments and certain individuals; Kansas tort claims act, applicability.

48-915. Immunity from liability of the state, local governments and certain individuals; Kansas tort claims act, applicability. (a) Neither the state nor any political subdivision of the state, nor the agents or representatives of the state or any political subdivision thereof, shall be liable for personal injury or property damage sustained by any person appointed or acting as a volunteer worker, or member of any agency, engaged in emergency management activities. The foregoing shall not affect the right of any person to receive benefits or compensation to which such person otherwise may be entitled under the workers compensation law or any pension law or any act of congress.

(b) Whenever a proclamation is issued declaring a state of disaster emergency pursuant to K.S.A. 48-924, and amendments thereto, neither the state nor any political subdivision of the state nor, except in cases of willful misconduct, gross negligence or bad faith, the employees, agents, or representatives of the state or any political subdivision thereof, nor any volunteer worker, or member of any agency, engaged in any emergency management activities, complying with or reasonably attempting to comply with this act, or any proclamation, order, rule and regulation promulgated pursuant to the provisions of this act, or pursuant to any ordinance relating to blackout or other precautionary measures enacted by any political subdivision of the state, shall be liable for the death of or injury to persons, or for damage to property, as a result of any such activity performed during the existence of such state of disaster emergency or other such state of emergency.

(c) Any member of a regional medical emergency response team created under the provisions of K.S.A. 48-928, and amendments thereto, shall be deemed a state employee under the Kansas tort claims act, K.S.A. 75-6101, et seq., and amendments thereto.

History: L. 1951, ch. 323, § 14; L. 1975, ch. 283, §25; L. 1994, ch. 248, § 5; L. 2002, ch. 149, § 1; July 1.



48-916 Authority to accept services, gifts, grants and loans.

48-916. Authority to accept services, gifts, grants and loans. (a) Whenever the federal government or any agency or officer thereof offers to the state, or through the state to any political subdivision thereof, services, equipment, supplies, materials or funds by way of gift, grant or loan, for purposes of emergency management, the state, acting through the governor or such political subdivision, acting with the consent of the governor and through its executive officer or governing body, may accept such offer and upon such acceptance the governor of the state or executive officer or governing body of such political subdivision may authorize any officer of the state or of the political subdivision, as the case may be, to receive such services, equipment, supplies, materials or funds on behalf of the state or such political subdivision, and subject to the terms of the offer and the rules and regulations, if any, of the agency making the offer.

(b) Whenever any person, firm or corporation offers to the state or to any political subdivision thereof, services, equipment, supplies, materials or funds by way of gift, grant or loan, for purpose of emergency management, the state, acting through the governor, or such political subdivision, acting through its executive officer or governing body, may accept such offer and upon such acceptance the governor of the state or executive officer or governing body of such political subdivision may authorize any officer of the state or of the political subdivision, as the case may be, to receive such services, equipment, supplies, materials or funds on behalf of the state or such political subdivision, subject to the terms of the offer.

(c) If an agreement pursuant to which an interjurisdictional disaster agency is established and functions so provides, such agency may accept, administer, utilize and expend grants, gifts or other assistance in the same manner provided for the state and political subdivisions in subsections (a) and (b).

History: L. 1951, ch. 323, § 15; L. 1975, ch. 283, §26; L. 1994, ch. 248, § 6; July 1.



48-917 Persons ineligible for employment.

48-917. Persons ineligible for employment. No person shall be employed by any emergency management organization established under this act who advocates a change by force or violence in the constitutional form of the government of the United States or in this state or the overthrow of any government in the United States by force or violence, or who has been convicted of or is under indictment or information charging any subversive act against the United States.

History: L. 1951, ch. 323, § 16; L. 1975, ch. 283, §27; L. 1994, ch. 248, § 7; July 1.



48-919 Employees, division of emergency management; expenses.

48-919. Employees, division of emergency management; expenses. The adjutant general, as the chief administrative officer of the division of emergency management, is hereby authorized to employ an emergency management programs' administrator, a planning officer and such technical, professional, clerical, stenographic and other personnel and may make such expenditures within the appropriation therefor, or from other funds made available to the adjutant general for the purpose of emergency management, as may be necessary to carry out the purposes of this act. Such employees shall be within the classified service and their compensation shall be determined as provided by the Kansas civil service act. The adjutant general and such employees may be reimbursed for their actual and necessary travel and other expenses incurred in connection with their official duties under this act, subject to the applicable provisions of article 32 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1955, ch. 263, § 12; L. 1959, ch. 234, § 1; L. 1975, ch. 283, § 28; L. 1994, ch. 248, § 8; July 1.



48-920 Title of act.

48-920. Title of act. This act and the act of which this section is amendatory may be cited as the Kansas emergency management act.

History: L. 1955, ch. 263, § 13; L. 1975, ch. 283, §29; L. 1994, ch. 248, § 9; July 1.



48-922 Purchase of accident insurance for volunteer workers by cities; coverage; immunity; definitions.

48-922. Purchase of accident insurance for volunteer workers by cities; coverage; immunity; definitions. (a) The governing body of any city which has a disaster agency pursuant to K.S.A. 48-929, and amendments thereto, or is participating in an interjurisdictional arrangement under an interjurisdictional disaster agency pursuant to K.S.A. 48-930, and amendments thereto, may purchase accident insurance for the protection of those volunteer workers engaged in emergency management activities sustaining injury or death by accidental means as a result of such emergency management activities as the volunteer worker may be called on to perform when called into services in such capacity. The governing body of such city may purchase accident insurance from private insurance companies in such amounts and for such coverages as the city governing body may deem necessary and pay for such insurance out of the emergency management fund. The purchase of such insurance shall not constitute a waiver of the immunity of the city from any action or suit provided for in K.S.A. 48-915, and amendments thereto.

(b) As used in this section: (1) "Volunteer workers" means those natural persons who volunteer their services for the purpose of engaging in emergency management activities under a disaster agency established and maintained under K.S.A. 48-929 or 48-930, and amendments thereto; and

(2) "injury" means and includes all injuries to a volunteer worker received by accidental means while such volunteer worker is actually engaged in performing duties arising out of and in the course of such emergency management activities.

History: L. 1955, ch. 262, § 2; L. 1975, ch. 283, §30; L. 1994, ch. 248, § 10; July 1.



48-923 Limitations on effect of act.

48-923. Limitations on effect of act. Nothing in the emergency management act shall be construed to:

(a) Interfere with the course or conduct of a labor dispute, except that actions otherwise authorized by this act may be taken when necessary to forestall or mitigate imminent or existing danger to public health or safety;

(b) interfere with dissemination of news or comment on public affairs; but any communications facility or organization, including but not limited to radio and television stations, wire services and newspapers, may be required by the governor to transmit or print public service messages, information or instructions in connection with a declared state of disaster emergency;

(c) affect, other than during a declared state of disaster emergency, the jurisdiction or responsibilities of police forces, fire fighting forces, units of the armed forces of the United States, or of any personnel thereof, when on active duty; but the state disaster emergency plan and local and interjurisdictional disaster emergency plans shall place reliance upon such forces which are available for performance of functions related to a declared state of disaster emergency; or

(d) limit, modify or abridge the authority of the governor to proclaim martial law or exercise any other powers vested in the governor under the constitution, statutes or common law of this state independent of, or in conjunction with, any provisions of this act.

History: L. 1975, ch. 283, § 3; L. 1994, ch. 248, § 11; July 1.



48-924 Disasters; responsibilities of governor; state of disaster emergency.

48-924. Disasters; responsibilities of governor; state of disaster emergency. (a) The governor shall be responsible for meeting the dangers to the state and people presented by disasters.

(b) (1) The governor, upon finding that a disaster has occurred or that occurrence or the threat thereof is imminent, shall issue a proclamation declaring a state of disaster emergency.

(2) In addition to or instead of the proclamation authorized by K.S.A. 47-611, and amendments thereto, the governor, upon a finding or when notified pursuant to K.S.A. 47-611, and amendments thereto, that a quarantine or other regulations are necessary to prevent the spread among domestic animals of any contagious or infectious disease, may issue a proclamation declaring a state of disaster emergency. In addition to or instead of any actions pursuant to the provisions of K.S.A. 2-2114, and amendments thereto, the governor, upon a finding or when notified pursuant to K.S.A. 2-2112 et seq., and amendments thereto, that a quarantine or other regulations are necessary to prevent the spread among plants, raw agricultural commodities, animal feed or processed food of any contagious or infectious disease, may issue a proclamation declaring a state of disaster emergency.

(3) The state of disaster emergency so declared shall continue until the governor finds that the threat or danger of disaster has passed, or the disaster has been dealt with to the extent that emergency conditions no longer exist. Upon making such findings the governor shall terminate the state of disaster emergency by proclamation, but except as provided in paragraph (4), no state of disaster emergency may continue for longer than 15 days unless ratified by concurrent resolution of the legislature, with the single exception that upon specific application by the governor to the state finance council and an affirmative vote of a majority of the legislative members thereof, a state of disaster emergency may be extended once for a specified period not to exceed 30 days beyond such 15-day period.

(4) If the state of disaster emergency is proclaimed pursuant to paragraph (2), the governor shall terminate the state of disaster emergency by proclamation within 15 days, unless ratified by concurrent resolution of the legislature, except that when the legislature is not in session and upon specific application by the governor to the state finance council and an affirmative vote of a majority of the legislative members thereof, a state of disaster emergency may be extended for a specified period not to exceed 30 days. The state finance council may authorize additional extensions of the state of disaster emergency by a unanimous vote of the legislative members thereof for specified periods not to exceed 30 days each. Such state of disaster emergency shall be terminated on the 15th day of the next regular legislative session following the initial date of the state of disaster emergency unless ratified by concurrent resolution of the legislature.

(5) At any time, the legislature by concurrent resolution may require the governor to terminate a state of disaster emergency. Upon such action by the legislature, the governor shall issue a proclamation terminating the state of disaster emergency.

(6) Any proclamation declaring or terminating a state of disaster emergency which is issued under this subsection shall indicate the nature of the disaster, the area or areas threatened or affected by the disaster and the conditions which have brought about, or which make possible the termination of, the state of disaster emergency. Each such proclamation shall be disseminated promptly by means calculated to bring its contents to the attention of the general public and, unless the circumstances attendant upon the disaster prevent the same, each such proclamation shall be filed promptly with the division of emergency management, the office of the secretary of state and each city clerk or county clerk, as the case may be, in the area to which such proclamation applies.

(c) In the event of the absence of the governor from the state or the existence of any constitutional disability of the governor, an officer specified in K.S.A. 48-1204 and amendments thereto, in the order of succession provided by that section, may issue a proclamation declaring a state of disaster emergency in the manner provided in and subject to the provisions of subsection (a). During a state of disaster emergency declared pursuant to this subsection, such officer may exercise the powers conferred upon the governor by K.S.A. 48-925, and amendments thereto. If a preceding officer in the order of succession becomes able and available, the authority of the officer exercising such powers shall terminate and such powers shall be conferred upon the preceding officer. Upon the return of the governor to the state or the removal of any constitutional disability of the governor, the authority of an officer to exercise the powers conferred by this section shall terminate immediately and the governor shall resume the full powers of the office. Any state of disaster emergency and any actions taken by an officer under this subsection shall continue and shall have full force and effect as authorized by law unless modified or terminated by the governor in the manner prescribed by law.

(d) A proclamation declaring a state of disaster emergency shall activate the disaster response and recovery aspects of the state disaster emergency plan and of any local and interjurisdictional disaster plans applicable to the political subdivisions or areas affected by the proclamation. Such proclamation shall be authority for the deployment and use of any forces to which the plan or plans apply and for use or distribution of any supplies, equipment, materials or facilities assembled, stockpiled or arranged to be made available pursuant to this act during a disaster.

(e) The governor, when advised pursuant to K.S.A. 74-2608, and amendments thereto, that conditions indicative of drought exist, shall be authorized to declare by proclamation that a state of drought exists. This declaration of a state of drought can be for specific areas or communities, can be statewide or for specific water sources and shall effect immediate implementation of drought contingency plans contained in state approved conservation plans, including those for state facilities.

History: L. 1975, ch. 283, § 4; L. 1991, ch. 292, § 1; L. 1994, ch. 248, § 12; L. 2001, ch. 163, § 11; L. 2002, ch. 88, § 5; May 2.



48-924a Extension of state of disaster emergency declared for counties experiencing severe weather-related disaster on May 4, 2007.

48-924a. Extension of state of disaster emergency declared for counties experiencing severe weather-related disaster on May 4, 2007. In addition to the authority granted by subsection (a)(3) of K.S.A. 48-924, and amendments thereto, the state of disaster emergency which was declared by the governor pursuant to K.S.A. 48-924 by proclamation on May 4, 2007, for the counties of Kiowa, Barton, Stafford, Pratt, Edwards and Phillips as a result of the May 4, 2007, severe weather-related disaster in such counties, which was extended and continued in existence by the finance council on May 16, 2007, for the counties of Kiowa, Barton, Stafford, Pratt, Edwards and Phillips for an additional 30 days through June 18, 2007, and which was ratified and continued in effect for the county of Kiowa by the house concurrent resolution adopted by the house of representatives, the senate concurring therein, on May 22, 2007, for an additional period ending on October 31, 2007, may be further extended and continued in existence for the county of Kiowa for one or more additional periods after October 31, 2007, by the state finance council, by unanimous vote of all of the members of the council, acting on this matter which is hereby declared to be a matter of legislative delegation and subject to the guidelines prescribed by subsection (c) of K.S.A. 75-3711c, and amendments thereto, except that such state of disaster emergency for the county of Kiowa shall not be extended and continued in effect after January 14, 2008.

History: L. 2007, ch. 202, § 3; May 31.

Revisor's Note:

For preamble to act, see chapter 202 of the 2007 Session Laws of Kansas.



48-925 Powers of governor during state of disaster emergency; orders and proclamations, administered by adjutant general.

48-925. Powers of governor during state of disaster emergency; orders and proclamations, administered by adjutant general. (a) During any state of disaster emergency declared under K.S.A. 48-924, and amendments thereto, the governor shall be commander-in-chief of the organized and unorganized militia and of all other forces available for emergency duty. To the greatest extent practicable, the governor shall delegate or assign command authority by prior arrangement, embodied in appropriate executive orders or in rules and regulations of the adjutant general, but nothing herein shall restrict the authority of the governor to do so by orders issued at the time of a disaster.

(b) Under the provisions of this act and for the implementation thereof, the governor may issue orders and proclamations which shall have the force and effect of law during the period of a state of disaster emergency declared under subsection (b) of K.S.A. 48-924, and amendments thereto, and which orders and proclamations shall be null and void thereafter unless ratified by concurrent resolution of the legislature. Such orders and proclamations may be revoked at any time by concurrent resolution of the legislature.

(c) During a state of disaster emergency declared under K.S.A. 48-924, and amendments thereto, and in addition to any other powers conferred upon the governor by law, the governor may:

(1) Suspend the provisions of any regulatory statute prescribing the procedures for conduct of state business, or the orders or rules and regulations of any state agency which implements such statute, if strict compliance with the provisions of such statute, order or rule and regulation would prevent, hinder or delay in any way necessary action in coping with the disaster;

(2) utilize all available resources of the state government and of each political subdivision as reasonably necessary to cope with the disaster;

(3) transfer the supervision, personnel or functions of state departments and agencies or units thereof for the purpose of performing or facilitating emergency management activities;

(4) subject to any applicable requirements for compensation under K.S.A. 48-933, and amendments thereto, commandeer or utilize any private property if the governor finds such action necessary to cope with the disaster;

(5) direct and compel the evacuation of all or part of the population from any area of the state stricken or threatened by a disaster, if the governor deems this action necessary for the preservation of life or other disaster mitigation, response or recovery;

(6) prescribe routes, modes of transportation and destinations in connection with such evacuation;

(7) control ingress and egress of persons and animals to and from a disaster area, the movement of persons and animals within the area and the occupancy by persons and animals of premises therein;

(8) suspend or limit the sale, dispensing or transportation of alcoholic beverages, explosives and combustibles;

(9) make provision for the availability and use of temporary emergency housing;

(10) require and direct the cooperation and assistance of state and local governmental agencies and officials; and

(11) perform and exercise such other functions, powers and duties as are necessary to promote and secure the safety and protection of the civilian population.

(d) The governor shall exercise the powers conferred by subsection (c) by issuance of orders under subsection (b). The adjutant general, subject to the direction of the governor, shall administer such orders.

History: L. 1975, ch. 283, § 5; L. 1994, ch. 248, § 13; L. 2001, ch. 163, § 12; L. 2008, ch. 97, § 2; July 1.



48-926 State disaster emergency plan; rules and regulations.

48-926. State disaster emergency plan; rules and regulations. (a) The division of emergency management shall prepare and maintain a state disaster emergency plan, which may include provisions for:

(1) Prevention and minimization of injury and damage caused by disaster;

(2) prompt and effective response to disaster;

(3) emergency relief;

(4) identification of areas particularly vulnerable to disasters;

(5) recommendations for zoning, building and other land-use controls, safety measures for securing mobile homes or other nonpermanent or semipermanent structures, and other emergency management measures designed to eliminate disasters or to reduce their impact;

(6) assistance to local officials in designing local and interjurisdictional disaster emergency plans;

(7) authorization and procedures for the erection or other construction of temporary works designed to protect against or mitigate danger, damage or loss from disasters;

(8) preparation and distribution of a list of disaster emergency plans, training programs and other assistance available through federal, state and private assistance programs for the benefit of the state and the counties and cities thereof;

(9) organization of manpower and creation of chains of command;

(10) coordination of federal, state and local emergency management activities;

(11) utilizing the organization, personnel, equipment and resources of the Kansas wing of the civil air patrol; and

(12) such other matters as are necessary to accomplish the purposes of this act.

(b) The state disaster emergency plan, or any part thereof, may be included in rules and regulations adopted by the adjutant general under this act or orders issued by the governor under subsection (b) of K.S.A. 48-925, and amendments thereto.

History: L. 1975, ch. 283, § 6; L. 1994, ch. 248, § 14; July 1.



48-927 State resources management plan.

48-927. State resources management plan. The division of emergency management shall prepare a state resources management plan to include such economic controls as may be reasonably necessary to effectuate recovery from disasters. Such resources management plan, or any part thereof, may be placed in effect by incorporating the same in orders issued by the governor under subsection (b) of K.S.A. 48-925, and amendments thereto.

History: L. 1975, ch. 283, § 7; L. 1994, ch. 248, § 15; July 1.



48-928 Duties of division of emergency management.

48-928. Duties of division of emergency management. In addition to other duties imposed under this act, the division of emergency management shall:

(a) Determine the requirements of the state and the counties and cities thereof for food, clothing and other necessities in event of a disaster;

(b) procure and distribute about the state, such supplies, medicines, materials and equipment which are deemed necessary for use during a disaster;

(c) promulgate standards and requirements for local and interjurisdictional disaster emergency plans including adequate provisions for the rendering and receipt of mutual aid;

(d) periodically examine or review and approve local and interjurisdictional disaster emergency plans which are in accordance with the standards and requirements promulgated therefor;

(e) establish and operate training or public information programs relating to emergency management, and assist counties and cities, the disaster agencies of such counties or cities and interjurisdictional disaster agencies, in the establishment and operation of such programs;

(f) make surveys of industries, resources and facilities within the state, both public and private, as are necessary to carry out the purposes of this act;

(g) plan and make arrangements for the availability and use of any private facilities, services and property for emergency management activities and, if necessary and if in fact used, provide for payment for such use under terms and conditions agreed upon;

(h) establish a register of persons with types of training and skills important in emergency management activities;

(i) establish a register of mobile and construction equipment and temporary housing available for use in a disaster;

(j) prepare drafts of orders or proclamations for the governor as necessary or appropriate in coping with disasters;

(k) serve, for all those agencies which regulate any matter affecting the transportation of hazardous materials:

(1) As the coordinating and supervising state agency; and

(2) to provide continuing liaison between such state agencies;

(l) establish an informational system under which state agencies shall notify the division of emergency management;

(m) cooperate with the federal government and any public or private agency or entity in achieving any purpose of this act and in implementing programs for disaster prevention, preparation response and recovery;

(n) under the direction of the adjutant general, develop a regional emergency management system which includes the use of regional coordinators that provide training and preparation of state, county, city and interjurisdictional disaster agencies to prevent, respond to, mitigate and recover from emergency and disaster situations;

(o) under the direction of the adjutant general, implement the use of an incident management system during emergency and disaster situations by all state, county, city and interjurisdictional disaster agencies which respond to such emergency or disaster situations;

(p) develop and administer a program to provide financial assistance to cities, counties or interjurisdictional disaster agencies for the development and implementation of a terrorism preparedness program. Such program shall provide criteria for receiving such financial assistance and such other conditions as the division may deem necessary; and

(q) develop, implement and administer, with the assistance and advice of the commission on emergency planning and response, a plan for regional emergency medical response teams.

History: L. 1975, ch. 283, § 8; L. 1980, ch. 158, § 2; L. 1994, ch. 248, § 16; L. 2002, ch. 83, § 2; L. 2002, ch. 149, § 2; July 1.



48-929 County and city disaster agencies; determination by governor; disaster emergency plans by county, city and interjurisdictional disaster agencies; duties of local officials.

48-929. County and city disaster agencies; determination by governor; disaster emergency plans by county, city and interjurisdictional disaster agencies; duties of local officials. (a) Each county within this state shall establish and maintain a disaster agency responsible for emergency management and coordination of response to disasters or shall participate in an interjurisdictional arrangement for such purposes under an interjurisdictional disaster agency as provided in K.S.A. 48-930, and amendments thereto. Except as otherwise provided in this act, each county or interjurisdictional disaster agency shall have jurisdiction over and serve all of each county included thereunder. No county which is included in an interjurisdictional arrangement under the jurisdiction of an interjurisdictional disaster agency pursuant to subsection (a) of K.S.A. 48-930, and amendments thereto, shall establish or maintain a separate disaster agency for such county.

(b) The governor shall determine which cities need disaster agencies of their own and, upon such determination, shall require that each such city establish and maintain a disaster agency therefor. The governor shall make such determinations on the basis of each city's disaster vulnerability and capability of response related to population size and concentration. The disaster agency of a county shall cooperate with the disaster agency of any city located within such county, but shall not have jurisdiction within a city having its own disaster agency. The division of emergency management shall publish and keep current a list of cities which are required to have disaster agencies under this subsection.

(c) The mayor or other principal executive officer of each city required to have a disaster agency and the chairperson of the board of county commissioners of each county shall notify the division of emergency management of the manner in which such city or county is providing or securing disaster planning and emergency services, identify the person who heads the agency responsible for providing such services and furnish additional information relating thereto as the division of emergency management requires.

(d) In accordance with the standards and requirements for disaster emergency plans promulgated by the division of emergency management, each county, city and interjurisdictional disaster agency shall prepare and keep current a disaster emergency plan for the area under its jurisdiction, which has been approved after examination and periodic review by the division of emergency management.

(e) The county, city or interjurisdictional disaster agency, as the case may be, shall prepare and distribute to all appropriate officials in written form a clear and complete statement of the emergency responsibilities of all local agencies and officials and of the disaster chain of command.

(f) Any county and any city which is required to establish a disaster agency under this section, may designate the local council of defense, which was established in accordance with K.S.A. 48-909, and amendments thereto, for such county or city and which was in existence on the day immediately preceding the effective date of this act, as such county or city disaster agency under this section.

(g) When the corporate limits of any city extend into two counties, and the city has not been required to establish a disaster agency in accordance with this section and an interjurisdictional agency including such counties has not been established pursuant to K.S.A. 48-930, and amendments thereto, the governing body of such city may petition the board of county commissioners of the two counties to enter into an agreement which designates one of the counties as the disaster agency for such city for the purposes specified in this act. The board of county commissioners of the two counties shall consult and meet with the governing body of the affected city prior to such agreement being approved. If an agreement has not been entered into within one year after the city's petition, the city or either of the counties may petition and the adjutant general shall designate one of the counties as the disaster agency for the city. The adjutant general's designation shall be final and binding on the city and counties until such designation is revised by the adjutant general or by agreement of the two counties in accordance with the procedures in this section. Any agreement entered into in accordance with this section shall meet the requirements of K.S.A. 12-2901 et seq., and amendments thereto, the interlocal cooperation act.

History: L. 1975, ch. 283, § 9; L. 1994, ch. 248, § 17; July 1.



48-930 Interjurisdictional disaster agencies; finding and order by governor; disaster emergency plans; interjurisdictional agreements between counties; interstate mutual aid organizations, agreements, disapproval by legislature.

48-930. Interjurisdictional disaster agencies; finding and order by governor; disaster emergency plans; interjurisdictional agreements between counties; interstate mutual aid organizations, agreements, disapproval by legislature. (a) If the governor finds that two or more adjoining counties would be served better by an interjurisdictional disaster agency than by maintaining separate disaster agencies and services, the governor shall order the establishment of an interjurisdictional disaster agency which is adequate to plan for, prevent or respond to disasters in that area and direct steps to be taken as necessary, including the creation of an interjurisdictional relationship and an interjurisdictional disaster emergency plan which provide for mutual aid or an area organization for emergency management. A copy of such order shall be given to the chairperson of the board of county commissioners of each county affected by such order and to the mayor or other principal executive officer of each city located within any such county, and such counties and cities shall act in accordance with such order. Any interjurisdictional agreement entered into by two or more counties which are ordered to establish an interjurisdictional disaster agency under this subsection, may designate a local council of defense, which was established in accordance with K.S.A. 48-909, and amendments thereto, for one of such counties and which was in existence on the day immediately preceding the effective date of this act, as such interjurisdictional disaster agency. Each interjurisdictional disaster agency shall cooperate with the disaster agency of any city located within any county under the jurisdiction of such interjurisdictional disaster agency, but shall not have jurisdiction within such cities having disaster agencies. A finding by the governor pursuant to this subsection shall be based on one or more factors related to the difficulty of maintaining an efficient and effective emergency management system on a single-jurisdiction basis, such as:

(1) Small or sparse population;

(2) limitations on public financial resources severe enough to make maintenance of a separate disaster agency and services unreasonably burdensome;

(3) unusual vulnerability to disaster as evidenced by a past history of disasters, topographical features, drainage characteristics, disaster potential and presence of disaster-prone facilities or operations;

(4) the interrelated character of the counties in a multi-county area; or

(5) other relevant conditions or circumstances.

(b) Two or more counties, which are not under the jurisdiction of an interjurisdictional disaster agency pursuant to subsection (a), may be required by the governor, by an order issued in the manner prescribed in subsection (a), to participate and enter into an interjurisdictional agreement or arrangement without requiring the establishment and maintenance of such a disaster agency therefor, if the governor finds that:

(1) Such counties, or the cities situated therein, have equipment, supplies and forces which are necessary to provide mutual aid on a regional basis; and

(2) such counties have not made adequate provisions in their disaster emergency plans for the rendering and receipt of mutual aid for the emergency management needs of the entire region.

(c) If the governor finds that it would be desirable to establish an interstate mutual aid organization or an area organization for disaster for an area including territory in this state and any other state or states, the governor shall take such action as is necessary to achieve such objective. If this state has enacted the interstate civil defense and disaster compact and this action is taken with a jurisdiction which has also enacted the interstate civil defense and disaster compact, any resulting agreement with such jurisdiction may be considered a supplemental agreement pursuant to article VI of that compact.

(d) If this state, or any other jurisdiction with which the governor proposes to cooperate pursuant to subsection (c), has not enacted the interstate civil defense and disaster compact, the governor may negotiate a special agreement with such jurisdiction. Any such agreement, if sufficient authority for the making thereof does not otherwise exist, may become effective only if its text has been submitted to the legislature by filing a copy thereof with the legislative coordinating council, and neither house of the legislature has disapproved it by resolution during the next regular session of the legislature after such submission.

History: L. 1975, ch. 283, § 10; L. 1994, ch. 248, § 18; July 1.



48-931 Development and revision of state, local and interjurisdictional disaster plans; advice and assistance of local government, business and civic leaders.

48-931. Development and revision of state, local and interjurisdictional disaster plans; advice and assistance of local government, business and civic leaders. (a) The division of emergency management shall take an integral part in the development and revision of local and interjurisdictional disaster emergency plans prepared under K.S.A. 48-929 and 48-930, and amendments thereto. To this end, the division of emergency management shall employ or otherwise secure the services of professional and technical personnel capable of providing expert assistance to counties and cities, their disaster agencies and interjurisdictional disaster agencies. These personnel shall consult with such counties, cities and disaster agencies on a regularly scheduled basis and shall make field examinations of the areas, circumstances and conditions to which particular local or interjurisdictional disaster emergency plans are intended to apply. The division of emergency management may require revisions of such plans on the basis of such examinations.

(b) In preparing and revising the state disaster emergency plan, the division of emergency management shall seek the advice and assistance of local government, business, labor, industry, agriculture, civic and volunteer organizations and community leaders. In advising county, city and interjurisdictional disaster agencies which are developing or revising disaster emergency plans, the division of emergency management shall encourage such disaster agencies also to seek such advice and assistance.

History: L. 1975, ch. 283, § 11; L. 1994, ch. 248, § 19; July 1.



48-932 States of local disaster emergency; effect; powers and duties of county and city officials.

48-932. States of local disaster emergency; effect; powers and duties of county and city officials. (a) A state of local disaster emergency may be declared by the chairman of the board of county commissioners of any county, or by the mayor or other principal executive officer of each city of this state having a disaster emergency plan, upon a finding by such officer that a disaster has occurred or the threat thereof is imminent within such county or city. No state of local disaster emergency shall be continued for a period in excess of seven (7) days or renewed, except with the consent of the board of county commissioners of such county or the governing body of such city, as the case may be. Any order or proclamation declaring, continuing or terminating a local disaster emergency shall be given prompt and general publicity and shall be filed promptly with the county clerk or city clerk, as the case may be.

(b) In the event of the absence of the chairman of the board of county commissioners from the county or the incapacity of such chairman, the board of county commissioners, by majority action of the remaining members thereof, may declare a state of local disaster emergency in the manner provided in and subject to the provisions of subsection (a). In the event of the absence of the mayor or other principal executive officer of a city from the city or the incapacity of such mayor or officer, the governing body of the city, by majority action of the remaining members thereof, may declare a state of local disaster emergency in the manner provided in and subject to the provisions of subsection (a). Any state of local disaster emergency and any actions taken pursuant to applicable local and interjurisdictional disaster emergency plans, under this subsection shall continue and have full force and effect as authorized by law unless modified or terminated in the manner prescribed by law.

(c) The declaration of a local disaster emergency shall activate the response and recovery aspects of any and all local and interjurisdictional disaster emergency plans which are applicable to such county or city, and shall initiate the rendering of aid and assistance thereunder.

(d) No interjurisdictional disaster agency or any official thereof may declare a local disaster emergency, unless expressly authorized by the agreement pursuant to which the agency functions. However, an interjurisdictional disaster agency shall provide aid and services in accordance with the agreement pursuant to which it functions in the case of a state of local disaster emergency declared under subsection (a).

History: L. 1975, ch. 283, § 12; April 11.



48-933 Duty of individuals during disaster emergencies; compensation for loss of property, exceptions; claims procedure.

48-933. Duty of individuals during disaster emergencies; compensation for loss of property, exceptions; claims procedure. (a) Each person within this state shall act and manage the affairs of such person and such person's property in any way which reasonably will assist and not detract from the ability of the state and the public successfully to meet disasters. This obligation includes appropriate personal service and use or restriction on the use of property during a declared state of disaster emergency under K.S.A. 48-924, and amendments thereto, or a declared state of local disaster emergency under K.S.A. 48-932, and amendments thereto. This act neither increases nor decreases these obligations, but recognizes their existence under the constitution and statutes and the common law of this state. Compensation for services or for the taking or use of property shall be only to the extent that obligations recognized in this subsection are exceeded in a particular case and then only to the extent that the claimant may not be deemed to have volunteered services or property without compensation.

(b) No personal services may be compensated by the state or any subdivision or agency thereof, except pursuant to statute enacted or ordinance duly adopted therefor.

(c) Compensation for property shall be only if the property was commandeered or otherwise used in coping with a disaster and its use or destruction was ordered by the governor, adjutant general, an official of a county, city or interjurisdictional disaster agency, or some other authorized member of the emergency management forces of this state.

(d) Any person claiming compensation for the use, damage, loss or destruction of property under this act shall file a claim therefor in the district court in the same manner as any other civil action. The court shall determine the validity of such claim in the same manner and under the same conditions prescribed for condemnation actions pursuant to K.S.A. 26-501 et seq., and amendments thereto. Unless the amount of compensation on account of property damaged, lost or destroyed is agreed upon by the claimant and the adjutant general, the amount of compensation shall be calculated in the same manner as compensation due for a taking of property pursuant to the condemnation law of this state.

(e) Nothing in this section applies to or authorizes compensation for the destruction or damaging of standing timber or other property in order to provide a fire break or for the release of waters or the breach of impoundments in order to reduce pressure or other danger from actual or threatened flood.

History: L. 1975, ch. 283, § 13; L. 1994, ch. 248, § 20; July 1.



48-934 Duties and immunities of law enforcement, military and other authorized personnel.

48-934. Duties and immunities of law enforcement, military and other authorized personnel. Law enforcement officers, military personnel, or other persons authorized to assist them, while engaged in maintaining or restoring the public peace or safety or in the protection of life or property during a state of disaster emergency proclaimed under K.S.A. 48-924, shall have all powers, duties and immunities of peace officers of the state of Kansas in addition to all powers, duties and immunities now otherwise provided by law and shall be immune from civil and criminal liability for acts reasonably done by them in the performance of their duties so long as they act without malice and without the use of excessive or unreasonable force. All such personnel shall have the authority to enforce any and all ordinances of any municipality within an area affected by disaster as indicated in the proclamation of a state disaster emergency under K.S.A. 48-924, and for such purpose, all such personnel shall be considered to be authorized officers of said municipality.

History: L. 1975, ch. 283, § 14; April 11.



48-935 Force and effect of municipal ordinances during disaster emergencies.

48-935. Force and effect of municipal ordinances during disaster emergencies. Any ordinance of any municipality authorizing the mayor or other persons to act during a state of disaster emergency proclaimed under K.S.A. 48-924 or during a state of local disaster emergency declared under K.S.A. 48-932, shall be in full force and effect except for the provisions of such ordinance which are in conflict with any provision of this act or of the state disaster emergency plan or of the applicable local and interjurisdictional disaster emergency plans in which case such conflicting provisions of such ordinance shall be null and void for all purposes.

History: L. 1975, ch. 283, § 15; April 11.



48-936 Immunity from liability for persons in control of certain premises.

48-936. Immunity from liability for persons in control of certain premises. Any person owning or controlling real estate or other premises who voluntarily and without compensation grants a license or privilege, or otherwise permits the designation or use of the whole or any part of such real estate or premises for the purpose of sheltering persons during an actual or impending, nuclear practice attack or disaster, together with his or her successors in interest, if any, shall not be civilly liable for negligently causing the death of, or injury to, any person on or about such real estate or premises, or the loss of or damage to the property of such person, at any time such real estate or premises are actually used for such purpose.

History: L. 1975, ch. 283, § 16; April 11.



48-937 Communications systems during disasters; recommendations to governor.

48-937. Communications systems during disasters; recommendations to governor. The division of emergency management shall ascertain what means exist for rapid and efficient communications during a disaster. The division of emergency management shall consider the desirability of supplementing these communications resources or of integrating them into a comprehensive state or state and federal telecommunications or other communications system which may be established for purposes of emergency management. In studying the character and feasibility of any such system or its several parts, the division of emergency management shall consult thereon with the secretary of administration and the executive chief information technology officer and evaluate the possibility of the multi-purpose use of such a system for general state and local government purposes. The division of emergency management shall make recommendations regarding such communications systems to the governor as appropriate.

History: L. 1975, ch. 283, § 17; L. 1994, ch. 248, § 21; L. 2013, ch. 62, § 3; July 1.



48-938 Federal grants to individuals and families; powers and duties of governor; amount of state share; maximum amount, determination.

48-938. Federal grants to individuals and families; powers and duties of governor; amount of state share; maximum amount, determination. Whenever the president of the United States, pursuant to the federal Robert T. Stafford disaster relief and emergency assistance act and the federal disaster relief and emergency assistance amendments of 1988, has declared a major disaster to exist in this state, the governor is hereby authorized to apply for, accept and disburse grants from the federal government pursuant to section 411 of the federal disaster relief and emergency assistance amendments of 1988, in order to meet the disaster-related necessary expenses or serious needs of individuals or families in this state who are adversely affected by such major disaster which cannot be met adequately from other means. In order to implement and administer such grant program and to make financial grants thereunder, the governor is hereby authorized to enter into an agreement with the federal government, or any officer or agency thereof, pledging the state to provide the state share of such financial grants, subject to the allocation of funds for such purpose by the state finance council from the state emergency fund, as provided in K.S.A. 75-3713 and amendments thereto. The state share of any grant made pursuant to this section to meet disaster-related necessary expenses and serious needs of individuals and families in this state shall not exceed 25% of the actual cost of such expenses and needs as authorized by section 411 of the federal disaster relief and emergency assistance amendments of 1988 and in any event shall not exceed, in the aggregate to any one individual or family with respect to any one major disaster, the maximum amount determined for the current fiscal year under this section. The maximum amount of the state share of such financial grants under this section for the fiscal year ending June 30, 1990, shall be $2,500. The maximum amount for each fiscal year thereafter shall be determined by the adjutant general on or before July 1 of such fiscal year and shall be equal to the maximum amount for the preceding fiscal year plus an additional amount determined by the adjutant general to be proportionally equal to the increase, if any, by which the consumer price index for all urban consumers published by the United States department of labor for the preceding calendar year, exceeds that index for the second preceding calendar year.

History: L. 1975, ch. 283, § 18; L. 1989, ch. 158, § 1; July 1.



48-939 Penalty for violation of act or rules and regulations, orders or proclamations thereunder.

48-939. Penalty for violation of act or rules and regulations, orders or proclamations thereunder. The knowing and willful violation of any provision of this act or any rule and regulation adopted by the adjutant general under this act or any lawful order or proclamation issued under authority of this act whether pursuant to a proclamation declaring a state of disaster emergency under K.S.A. 48-924 or a declaration of a state of local disaster emergency under K.S.A. 48-932, shall constitute a class A misdemeanor and any person convicted of such violation shall be punished as provided by law therefor.

History: L. 1975, ch. 283, § 20; April 11.



48-940 Title of act.

48-940. Title of act. This act shall be known and may be cited as the Kansas nuclear safety emergency management act.

History: L. 1993, ch. 113, § 1; L. 1994, ch. 248, § 22; July 1.



48-941 Definitions.

48-941. Definitions. As used in this act:

(a) "Emergency planning zone" means an area surrounding a nuclear facility for which planning is needed to assure that prompt and effective actions can be taken to protect the public in the event of an accident at the facility. Each nuclear facility shall have, as a minimum a plume exposure pathway planning zone consisting of an area of approximately 10 miles radius surrounding the facility and an ingestion exposure pathway planning zone consisting of an area approximately 50 miles in radius surrounding the facility.

(b) "Emergency management" has the meaning ascribed thereto by K.S.A. 48-904, and amendments thereto.

(c) "Nuclear facility" means any facility which utilizes nuclear energy to produce electricity and which has all or any part of an emergency planning zone within Kansas.

(d) "Person" means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this state, or any other state or political subdivision or agency thereof, and any legal successor, representative, agent, or agency of the foregoing.

History: L. 1993, ch. 113, § 2; L. 1994, ch. 248, § 23; July 1.



48-942 Costs of emergency management plans and programs; fees.

48-942. Costs of emergency management plans and programs; fees. (a) Persons engaged in the production of electricity through the utilization of nuclear energy at a nuclear facility shall pay fees to the adjutant general to cover the costs incurred by state and local government agencies in establishing and maintaining appropriate emergency management plans and programs for an accident at a nuclear facility, including the costs of administering this act.

(b) Fees collected under the provisions of this act shall be used exclusively to fund those state and local government activities approved as necessary by the adjutant general to develop, maintain and implement appropriate plans and programs necessary for management for an accident at a nuclear facility and for administration of this act.

(c) State agencies and local governments of Kansas incurring expenses attributable to developing and maintaining plans and programs to meet responsibilities in the event of an accident at a nuclear facility may apply to the adjutant general for payment for those expenses. Upon approval by the adjutant general of emergency management budgets submitted by state and local government agencies therefor, the adjutant general shall pay or reimburse such expenses or may disburse moneys in advance of such expenses from fees collected pursuant to this act.

(d) The adjutant general shall remit all moneys received from fees fixed and collected pursuant to this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the nuclear safety emergency management fee fund which is hereby established in the state treasury. The adjutant general shall administer the nuclear safety emergency management fee fund. All expenditures from the nuclear safety emergency management fee fund shall be in accordance with the provisions of appropriation acts. All moneys in the nuclear safety emergency preparedness fee fund and all liabilities of such fund on the day preceding the effective date of this act shall be transferred to the nuclear safety emergency management fee fund. The nuclear safety emergency preparedness fee fund is hereby abolished.

(e) When the total of all fees collected under this act during any fiscal year exceeds the total expenditures from the nuclear safety emergency management fee fund under this act from appropriations for that fiscal year, the amount of receipts that exceeds such expenditures shall be credited to the persons who were assessed such fees for that fiscal year, and such amount shall be credited against the fees to be collected under this act for the ensuing fiscal year. Each such person shall receive as a credit that amount of the excess which corresponds proportionately to the amount of fees the person paid with respect to all fees collected under this act in the fiscal year that produced the excess.

History: L. 1993, ch. 113, § 3; L. 1994, ch. 248, § 24; L. 2001, ch. 5, § 179; July 1.



48-943 Rules and regulations; personnel.

48-943. Rules and regulations; personnel. (a) The adjutant general shall adopt rules and regulations necessary to administer and implement the provisions of this act. Such rules and regulations shall include a schedule for the submission of emergency management budget requests by participating state and local government agencies and for the payment and disbursement of moneys from the nuclear safety emergency management fee fund. Commencing with the fiscal year ending June 30, 1993, the adjutant general shall prepare a budget estimate for each fiscal year showing the total of operating expenditures and capital improvement expenditures projected to be incurred in administering this act during the fiscal year. The budget estimate under this act shall be prepared only after consultation with those persons liable for the fees imposed under this act as to the costs necessary to enable state and local government agencies to perform their responsibilities in the event of an accident at a nuclear facility.

(b) Within the limitations of appropriation acts, the adjutant general is authorized to employ appropriate personnel necessary to administer the provisions of this act and rules and regulations adopted under this act. All costs incurred by the adjutant general in administering the provisions of this act shall be paid from fees collected pursuant to this act. The adjutant general shall have the duty, in administering this act, to prevent and eliminate any duplication of services or equipment.

History: L. 1993, ch. 113, § 4; L. 1994, ch. 248, § 25; July 1.



48-944 Administration of act.

48-944. Administration of act. The adjutant general shall administer this act in conjunction with the administration of the Kansas emergency management act.

History: L. 1993, ch. 113, § 5; L. 1994, ch. 248, § 26; July 1.



48-945 Declaration of state of emergency; exemption of drivers of utility service vehicles from certain requirements.

48-945. Declaration of state of emergency; exemption of drivers of utility service vehicles from certain requirements. (a) Upon application by any utility, the division of emergency management may declare a state of emergency in all or any part of the state whenever conditions exist which constitute an emergency, as defined in 49 CFR 390.5, as in effect on the effective date of this act or such later version as adopted by rules and regulations of the state corporation commission pursuant to K.S.A. 66-1,129, and amendments thereto, subject to the following:

(1) The state of emergency shall be deemed to exist solely for the purpose of exempting drivers of utility service vehicles, as defined in 49 CFR 395.2, as in effect on the effective date of this act or such later version as adopted by rules and regulations of the state corporation commission pursuant to K.S.A. 66-1,129, and amendments thereto, from limitations on hours of service prescribed by rules and regulations of the state corporation commission; and

(2) the exemption shall be subject to the conditions and limitations provided by 49 CFR 390.23, as in effect on the effective date of this act or such later version as adopted by rules and regulations of the state corporation commission pursuant to K.S.A. 66-1,129, and amendments thereto, for exemptions pursuant to that regulation.

(b) The adjutant general may adopt rules and regulations to implement the provisions of this section.

(c) This section shall be part of and supplemental to the Kansas emergency management act.

History: L. 2005, ch. 65, § 1; Apr. 14.



48-948 Citation of act; purpose.

48-948. Citation of act; purpose. (a) This act may be cited as the Kansas intrastate emergency mutual aid act.

(b) The purpose of this act is to create a system of intrastate mutual aid between participating Kansas political subdivisions. Each participant of this system recognizes that emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential for the protection of lives and property and for best use of available assets both public and private. The system shall provide for mutual assistance among the participating political subdivisions in the prevention of, response to and recovery from any disaster that results in a formal state of emergency in a participating political subdivision, subject to such participating political subdivision's criterion for a declaration. The system shall provide for mutual cooperation among the participating subdivisions in conducting disaster-related exercises, testing or other training activities outside actual declared emergency periods. The system shall provide a common glossary and definitions of resources based on a resource management program. This legislation provides no immunity, rights or privileges for any individual responding to a state of emergency that is not requested or authorized, or both, to respond by a participating political subdivision. Participating political subdivisions will be ensuring to the fullest extent possible, eligibility for state and federal disaster funding.

History: L. 2006, ch. 106, § 1; July 1.



48-949 Definitions.

48-949. Definitions. As used in this act:

(a) "Division" means the division of emergency management within the office of the adjutant general.

(b) "Emergency responder" means any person in the public or private sector who: (1) Has special skills, qualifications, training, knowledge and experience which would be beneficial to a participating political subdivision in response to a locally-declared emergency as defined in any applicable law or ordinance or authorized drill or exercises; and (2) is requested or authorized, or both, to respond. An emergency responder may or may not be required to possess a license, certificate, permit or other official recognition for the emergency responder's expertise in a particular field or area of knowledge. "Emergency responder" may include, but is not limited to, the following: Law enforcement officers, fire fighters, emergency medical services personnel, physicians, nurses, public health personnel, emergency management personnel, public works personnel and persons with skills or training in operating specialized equipment or other skills needed to provide aid in a declared emergency.

History: L. 2006, ch. 106, § 2; July 1.



48-950 Kansas mutual aid system; participation by political subdivisions.

48-950. Kansas mutual aid system; participation by political subdivisions. All political subdivisions within the state, upon enactment of this act, are automatically a part of the Kansas mutual aid system. A political subdivision may elect not to participate or to later withdraw from the system by adoption of an appropriate resolution by its governing body declaring that it elects not to participate in the statewide mutual aid system and providing a copy of the resolution to the division. This act does not preclude participating political subdivisions from entering into supplementary agreements with another political subdivision and does not affect any other agreement to which a political subdivision may currently or in the future be a party under other Kansas statutes.

History: L. 2006, ch. 106, § 3; July 1.



48-951 Responsibilities of participating political subdivisions.

48-951. Responsibilities of participating political subdivisions. It shall be the responsibility of each participating political subdivision with jurisdiction over and responsibility for emergency management within such subdivision to:

(a) Identify potential hazards that could affect the participating political subdivision, using an identification system common to all participating jurisdictions;

(b) conduct joint planning, intelligence sharing and threat assessment development with contiguous participating political subdivisions and conduct joint training;

(c) identify and inventory the current services, equipment, supplies, personnel and other resources related to planning, prevention, mitigation and response and recovery activities of the participating political subdivision; and

(d) adopt, train on and operate using the national incident management system as approved by division.

History: L. 2006, ch. 106, § 4; July 1.



48-952 Requests for assistance among participating political subdivisions.

48-952. Requests for assistance among participating political subdivisions. A participating political subdivision may request assistance of other participating political subdivisions in preventing, mitigating, responding to and recovering from disasters that result in locally-declared emergencies or in concert with authorized drills or exercises as allowed under this legislation. Requests for assistance shall be made through the chief executive officer of a participating political subdivision or the chief executive officer's designee. Requests may either be verbal or in writing and are not required to go directly to the division but in all cases will be reported to the division as soon as is practical. Verbal requests will be followed up with a written request as soon as is practical or such number of days as the division in its discretion may dictate.

History: L. 2006, ch. 106, § 5; July 1.



48-953 Obligation of participating political subdivisions to provide assistance; conditions.

48-953. Obligation of participating political subdivisions to provide assistance; conditions. A participating political subdivision's obligation to provide assistance in the prevention of, response to and recovery from a locally-declared emergency or in authorized drills or exercises is subject to the following conditions:

(a) A participating political subdivision requesting assistance must have either declared a state of emergency in the manner specified in K.S.A. 48-932, and amendments thereto, or authorized drills and exercises;

(b) a responding participating political subdivision may withhold resources to the extent necessary to provide reasonable protection and services for its own jurisdiction;

(c) emergency responders of a responding participating political subdivision shall continue under the command and control of their responding jurisdiction, to include medical protocols, standard operating procedures and other protocols, but shall be under the operational control of the appropriate officials within the incident management system of the participating political subdivision receiving the assistance; and

(d) assets and equipment of a responding participating political subdivision shall continue under the control of the responding political subdivision but shall be under the operational control of the appropriate officials within the incident management system of the participating political subdivision receiving the assistance.

History: L. 2006, ch. 106, § 6; July 1.



48-954 Recognition of license, certificate or other permit issued by participating political subdivision.

48-954. Recognition of license, certificate or other permit issued by participating political subdivision. If a person or entity holds a license, certificate or other permit issued by a participating political subdivision or the state evidencing qualification in a professional, mechanical or other skill and the assistance of such person or entity is requested by a participating political subdivision, the person or entity shall be deemed to be licensed, certified or permitted in the political subdivision requesting assistance for the duration of the declared emergency or authorized drills or exercises, subject to any limitations and conditions the chief executive of the participating political subdivision receiving the assistance may prescribe by executive order or otherwise.

History: L. 2006, ch. 106, § 7; July 1.



48-955 Guidelines and procedures.

48-955. Guidelines and procedures. The division shall develop comprehensive guidelines and procedures for implementation of the Kansas mutual aid system, including, but not limited to, the following: Projected or anticipated costs, checklists for requesting and providing assistance, record keeping for all participating political subdivisions, reimbursement procedures, use of a common glossary of terms and definitions of resources and other necessary implementation elements, along with the necessary forms for requests and other records documenting deployment and return of assets.

History: L. 2006, ch. 106, § 8; July 1.



48-956 Personnel of participating political subdivision; benefits.

48-956. Personnel of participating political subdivision; benefits. Personnel of a participating political subdivision responding to or rendering assistance for a request who sustain injury or death in the course of, and arising out of, their employment are entitled to all applicable benefits normally available to personnel while performing their duties for their employer. Such personnel shall receive any additional state and federal benefits that may be available to them for line-of-duty deaths.

History: L. 2006, ch. 106, § 9; July 1.



48-957 Nature of activities governmental; liability.

48-957. Nature of activities governmental; liability. All activities performed under this act are deemed hereby to be governmental functions. For the purposes of liability, all persons responding under the operational control of the requesting political subdivision are deemed to be employees of the requesting participating political subdivision. Except in cases of willful misconduct, gross negligence or bad faith, neither the participating political subdivisions nor their employees shall be liable for the death of or injury to persons or for damage to property when complying or attempting to comply with the Kansas mutual aid system.

History: L. 2006, ch. 106, § 10; July 1.



48-958 Severability.

48-958. Severability. If any provision of this act or its application to any person or circumstance is held invalid, the invalidity shall not affect any other provision or application of the act which can be given effect without the invalid provision or application. To this end the provisions of this act are severable.

History: L. 2006, ch. 106, § 11; July 1.



48-959 Seizure of firearms prohibited during official state of emergency; cause of action created; attorney fees.

48-959. Seizure of firearms prohibited during official state of emergency; cause of action created; attorney fees. (a) No officer or employee of the state or any political subdivision thereof, member of the Kansas national guard in the service of the state, or any person operating pursuant to or under color of state law, receiving state funds, under control of any official of the state or political subdivision thereof, or providing services to such officer, employee or other person, while acting during a declared official state of emergency, may:

(1) Temporarily or permanently seize, or authorize seizure of, any firearm the possession of which is not prohibited under state law, other than as evidence in a criminal investigation; or

(2) require registration of any firearm for which registration is not required by state law.

(b) Any individual aggrieved by a violation of this section may seek in the courts of this state relief in an action at law or in equity or other proper proceeding for redress against any person who subjects such individual, or causes such individual to be subjected, to the deprivation of any of the rights, privileges or immunities provided by this section.

(c) In addition to any other remedy at law or in equity, an individual aggrieved by the seizure or confiscation of a firearm in violation of this section may bring an action for return of such firearm in the district court of the county in which that individual resides or in which such firearm is located. In any action or proceeding to enforce this section, the court shall award the prevailing party, other than the state or political subdivision thereof, reasonable attorneys' fees.

(d) "Seize" shall mean the act of forcible dispossessing an owner of property under actual or apparent authority of law.

History: L. 2008, ch. 97, § 1; July 1.



48-960 Division of emergency management authorized to accept certain real property in Saline county.

48-960. Division of emergency management authorized to accept certain real property in Saline county. (a) The division of emergency management within the adjutant general's department is hereby authorized to accept and hold, on behalf of the state of Kansas, the real property described in subsection (b) from any federal government department or agency of the United States.

(b) A tract of land being a part of the Southeast Quarter of Section 22 and the Southwest Quarter of Section 23, township 15 South, Range 4 West of the 6th P.M., Saline County, Kansas, more particularly described as follows:

Beginning at the Southeast corner of said Section 22 thence N 89'36'58" W along the South line of the Southeast Quarter of said Section 22, a distance of 50.00 feet; thence N 00'00'10" E Parallel to the East line of the Southeast Quarter of said Section 22, a distance of 2566.72 feet to a point 75.00 feet South of the North line of the SE Quarter of said section 22; thence S 89'33'46" E parallel to the North line of the Southeast Quarter of said Section 22, a distance of 50.00 feet to a point on the East line of the Southeast Quarter of said Section 22; thence S 89'24'08" E parallel to the North line of the Southwest Quarter of said Section 23, a distance of 2299.88 feet; thence S 00'10'22" W parallel to the East line of the Southwest Quarter of said Section 23, a distance of 580.02 feet; thence S 89'24'08" E parallel to the North line of the Southwest Quarter of said Section 23, a distance of 340.01 feet to the East line of the Southwest Quarter of said Section 23, thence S 00'10'22" W along the East line of the Southwest Quarter of said Section 23, a distance of 1983.14 feet to the Southeast corner of the Southwest Quarter of said Section 23, thence N 89'28'38" W along the South line of the Southwest Quarter of said Section 23, a distance of 2632.25 feet to the Southeast corner of said Section 22 and the POINT OF BEGINNING.

The above described parcel contains +- 153.63 acres (6692171.64 sq. ft.) including Road Right of Way.

(c) The Kansas attorney general shall approve the instrument of conveyance before the real property described in subsection (b) may be conveyed.

(d) The conveyance authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a, and amendments thereto.

History: L. 2013, ch. 22, § 1; Apr. 11.






Article 9a INTERSTATE EMERGENCY MANAGEMENT ASSISTANCE COMPACT

48-9a01 Interstate emergency management assistance compact.

48-9a01. Interstate emergency management assistance compact. The governor is hereby authorized to execute a compact on behalf of this state with any other state or states legally joining therein, in the form substantially as follows:

EMERGENCY MANAGEMENT

ASSISTANCE COMPACT

ARTICLE I

PURPOSE AND AUTHORITIES

This compact is made and entered into by and between the participating member states, which enact this compact, hereinafter called party states. For the purposes of this compact, the term "state" or "states" is taken to mean the several states. The term "federal government" is taken to mean the United States government and, as authorized by law, agencies of the United States government.

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state, whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resources shortages or enemy attack.

This compact shall also provide for mutual cooperation in emergency-related exercises, testing or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods.  Mutual assistance in this compact may include the use of the states' National Guard forces, either in accordance with the National Guard mutual assistance compact or by mutual agreement between states.

ARTICLE II

GENERAL IMPLEMENTATION

Each party state entering into this compact recognizes that many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full and effective utilization of resources of the participating states and, if so requested, resources on hand or available from the federal government or its agencies, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

ARTICLE III

PARTY STATE RESPONSIBILITIES

A. It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

1. Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, insurgency or enemy attack;

2. review party states' individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning those emergencies or disasters;

3. develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans;

4. assist in warning communities adjacent to or crossing the state boundaries;

5. protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, critical lifeline equipment, services and resources, both human and material;

6. inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness; and

7. provide, to the extent authorized by law, for temporary suspension of those statutes or ordinances that restrict the implementation of the above responsibilities during emergencies or disasters declared by the governor. Neither this section, nor this compact, allows for the suspension of the bill of rights of the constitution of the state of Kansas.

B. The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this compact shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within 10 days of the verbal request. Requests shall provide the following information:

1. A description of the emergency service function for which assistance is needed, including, but not limited to, fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services and search and rescue;

2. the amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed; and

3. the specific place and time for staging of the assisting party's response and a point of contact at that location.

C. There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and, if so requested, the federal government, with free exchange of information, plans and resource records relating to emergency capabilities.

ARTICLE IV

LIMITATIONS

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state.

Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers, except that of arrest unless specifically authorized by the receiving state, duties, rights and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their state or regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state emergency or disaster by the governor of the party state that is to receive assistance or upon commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect, or loaned resources remain in the receiving state.

ARTICLE V

LICENSES AND PERMITS

Whenever any person holds a license, certificate or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.

ARTICLE VI

LIABILITY

Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes.  No party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence or recklessness.

ARTICLE VII

SUPPLEMENTARY AGREEMENTS

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this compact contains elements of a broad base common to all states, and nothing herein shall preclude any state entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel and equipment and supplies.

ARTICLE VIII

COMPENSATION

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

ARTICLE IX

REIMBURSEMENT

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this article.

ARTICLE X

EVACUATION

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management service directors of the various jurisdictions where any type of incident requiring evacuations might occur. The civilian population has the option of relocating on its own accord or, with help from the state, to egress from the emergency or disaster areas to areas outside the emergency or disaster areas. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

ARTICLE XII

MPLEMENTATION

A. This compact shall become effective immediately upon its enactment into law by any two states. Thereafter, this compact shall become effective as to any other state upon enactment by such state.

B. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 30 days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

C. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states, with the Federal Emergency Management Agency and other appropriate government agencies.

ARTICLE XII

VALIDITY

This compact shall be construed to effectuate the purposes stated in Article I. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected.

ARTICLE XIII

ADDITIONAL PROVISIONS

Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the president is authorized by law to call into federal service the militia, or for any purpose for which the use of the army or the air force would in the absence of express statutory authorization be prohibited under § 1385 of Title 18 of the United States Code.

History: L. 2000, ch. 65, § 1; Apr. 20.






Article 12 EMERGENCY INTERIM EXECUTIVE AND JUDICIAL SUCCESSION ACT

48-1201 Title of act; citation.

48-1201. Title of act; citation. This act shall be known and may be cited as the "emergency interim executive and judicial succession act."

History: L. 1961, ch. 423, § 1; June 30.



48-1202 Statement of policy.

48-1202. Statement of policy. Because of the existing possibility of attack upon the United States of unprecedented size and destructiveness, and in order, in the event of such an attack, to assure continuity of government through legally constituted leadership, authority and responsibility in offices of the government of the state and its political subdivisions; to provide for the effective operation of governments during an emergency; and to facilitate the early resumption of functions temporarily suspended, it is found and declared to be necessary to provide for additional officers who can exercise the powers and discharge the duties of governor; to provide for emergency interim succession to governmental offices of this state and its political subdivisions in the event the incumbents thereof (and their deputies, assistants or other subordinate officers authorized, pursuant to law, to exercise all of the powers and discharge the duties of such offices hereinafter referred to as deputies) are unavailable to perform the duties and functions of such offices; and to provide for special emergency judges who can exercise the powers and discharge the duties of judicial offices in the event regular judges are unavailable.

History: L. 1961, ch. 423, § 2; June 30.



48-1203 Definitions.

48-1203. Definitions. Unless otherwise clearly required by the context, as used in this act:

(a) "Unavailable" means either that a vacancy in office exists and there is no deputy authorized to exercise all of the powers and discharge the duties of the office, or that the lawful incumbent of the office (including any deputy exercising the powers and discharging the duties of an office because of a vacancy) and his or her duly authorized deputy are absent or unable to exercise the powers and discharge the duties of the office.

(b) "Emergency interim successor" means a person designated pursuant to this act, in the event the officer is unavailable, to exercise the powers and discharge the duties of an office until a successor is appointed or elected and qualified as may be provided by the constitution, statutes, charters and ordinances or until the lawful incumbent is able to resume the exercise of the powers and discharge the duties of the office.

(c) "Office" includes all state and local offices, the powers and duties of which are defined by the constitution, statutes, charters, and ordinances, except the office of governor, and except those in the legislature and the judiciary.

(d) "Attack" means any action or series of actions taken by an enemy of the United States resulting in substantial damage or injury to persons or property in this state whether through sabotage, bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological, or biological means or other weapons or methods.

(e) "Political subdivision" includes counties, cities, townships, districts, authorities, and other public corporations and entities whether organized and existing under charter or general law.

History: L. 1961, ch. 423, § 3; June 30.



48-1204 Successors to office of governor.

48-1204. Successors to office of governor. If the governor, under the constitution, is not able to exercise the powers and discharge the duties of the office, or is unavailable, an officer specified in K.S.A. 75-125 and amendments thereto, in the order of succession provided by that section, shall exercise the powers and duties of the office of governor. If all such officers are not able or are unavailable to exercise the powers and discharge the duties of the office of governor, the secretary of state, or, if the secretary of state is not able or is unavailable, the attorney general, shall exercise the powers and discharge the duties of the office of governor until a new governor is elected and qualified or until a preceding named officer becomes able and available. No emergency interim successor of an officer specified in K.S.A. 75-125 and amendments thereto or in this section may serve as governor.

History: L. 1961, ch. 423, § 4; L. 1973, ch. 157, §15; L. 1994, ch. 248, § 27; July 1.



48-1205 Emergency interim successors for state officers.

48-1205. Emergency interim successors for state officers. In the event any state officer is unavailable following an attack, then, the governor (or other official authorized under the constitution and this act to exercise the powers and discharge the duties of the office of governor) shall designate an emergency interim successor. In the event that any state officer is unavailable following an attack, and in the event his or her deputy, if any, is also unavailable the said powers of his or her office shall be exercised and said duties of the office shall be discharged by the designated emergency interim successor. Such emergency interim successor shall exercise said powers and discharge said duties until such time as the governor under the constitution or authority other than this act (or other official authorized under the constitution or this act to exercise the powers and discharge the duties of the office of governor) may, where a vacancy exists, appoint a successor to fill the vacancy or until a successor is otherwise appointed or elected and qualified as provided by law; or an officer (or his or her deputy) becomes available to exercise or assume to exercise the powers and discharge the duties of the office.

History: L. 1961, ch. 423, § 5; June 30.



48-1206 Enabling authority for emergency interim successors for local offices.

48-1206. Enabling authority for emergency interim successors for local offices. With respect to local offices for which the legislative or governing bodies of cities, townships, and counties may enact resolutions or ordinances relative to the manner in which vacancies will be filled or temporary appointments to office made, such legislative or governing bodies are hereby authorized to enact resolutions or ordinances providing for emergency interim successors to offices of the aforementioned governmental units. Such resolutions and ordinances shall not be inconsistent with the provisions of this act.

History: L. 1961, ch. 423, § 6; June 30.



48-1207 Special emergency judges.

48-1207. Special emergency judges. In the event that any judge of any court is unavailable to exercise the powers and discharge the duties of his or her office, and in the event no other judge authorized to act in the event of absence, disability or vacancy or no special judge appointed in accordance with the provisions of the constitution or statutes is available to exercise the powers and discharge the duties of such office, the duties of the office shall be discharged and the powers exercised by the special emergency judges hereinafter provided for:

(a) The governor shall designate a special emergency justice for a justice of the supreme court when a justice of the supreme court is unavailable following an attack.

(b) The chief justice of the supreme court in consultation with the other justices of said court, shall designate a special emergency judge for each judge of a court of record, except a justice of the supreme court, when such a judge is unavailable after an attack.

(c) The judge of the district court (or the presiding or senior judge of a district in consultation with other judges of that district where there is more than one judge) shall designate a special emergency judge for any court not of record within that district when the regular judge of such a court is unavailable after an attack.

Such special emergency judges shall exercise the powers and discharge the duties of such office in case of the unavailability of the regular judge and shall discharge the duties and exercise the powers of such office until such time as a vacancy which may exist shall be filled in accordance with the constitution and statutes or until the regular judge becomes available to exercise the powers and discharge the duties of the office.

History: L. 1961, ch. 423, § 7; June 30.



48-1208 Formalities of taking office.

48-1208. Formalities of taking office. At the time of their designation, emergency interim successors and special emergency judges shall take such oath as may be required for them to exercise the powers and discharge the duties of the office to which they may succeed. Notwithstanding any other provisions of law, no person, as a prerequisite to the exercise of the powers or discharge of the duties of an office to which he or she succeeds, shall be required to comply with any other provision of law relative to taking office.

History: L. 1961, ch. 423, § 8; June 30.



48-1209 Period in which authority may be exercised.

48-1209. Period in which authority may be exercised. Officials authorized to act as governor pursuant to this act, emergency interim successors and special emergency judges are empowered to exercise the powers and discharge the duties of an office as herein authorized only after an attack upon the United States, as defined herein, has occurred. The legislature by concurrent resolution, may at any time terminate the authority of said emergency interim successors and special emergency judges to exercise the powers and discharge the duties of office as herein provided.

History: L. 1961, ch. 423, § 9; June 30.



48-1210 Disputes.

48-1210. Disputes. Any dispute concerning a question of fact arising under this act with respect to an office in the executive branch of the state government (except a dispute of fact relative to the office of governor) shall be adjudicated by the governor (or other official authorized under the constitution and this act to exercise the powers and discharge the duties of the office of governor) and the governor's decision shall be final.

History: L. 1961, ch. 423, § 10; June 30.






Article 13 EMERGENCY INTERIM LEGISLATIVE SUCCESSION ACT

48-1301 Short title.

48-1301. Short title. This act shall be known as the "emergency interim legislative succession act."

History: L. 1961, ch. 252, § 1; June 30.



48-1302 Declaration of policy.

48-1302. Declaration of policy. The legislature declares: (1) That recent technological developments make possible an enemy attack of unprecedented destructiveness, which may result in the death or inability to act of a large proportion of the membership of the legislature; (2) that to conform in time of attack to existing legal requirements pertaining to the legislature would be impracticable, would admit of undue delay, and would jeopardize continuity of operation of a legally constituted legislature; and (3) that it is therefore necessary to adopt special provisions as hereinafter set out for the effective operation of the legislature.

History: L. 1961, ch. 252, § 2; June 30.



48-1303 Definitions.

48-1303. Definitions. As used in this act: (a) "Attack" means any action or series of actions taken by an enemy of the United States resulting in substantial damage or injury to persons or property in this state whether through sabotage, bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological, or biological means or other weapons or methods.

(b) "Unavailable" means absent from the place of session (other than on official business of the legislature), or unable, for physical, mental or legal reasons, to exercise the powers and discharge the duties of a legislator, whether or not such absence or inability would give rise to a vacancy under existing constitutional or statutory provisions.

History: L. 1961, ch. 252, § 3; June 30.



48-1304 Designation of emergency interim successors to legislators.

48-1304. Designation of emergency interim successors to legislators.    In the event any legislator is unavailable following an attack, then, an emergency interim successor shall be designated as hereinafter provided.

(a) If the legislator is from a representative district or senatorial district which comprises only one county, the emergency interim successor shall be designated by the county committee of the political party of which such legislator is a member in like manner as provided in K.S.A. 25-319 [*]for the filling of vacancies in the legislature.

(b) If the legislator is from a senatorial district comprising more than one county the emergency interim successor shall be designated by the senatorial district committee of the political party of which such legislator is a member in like manner as provided by K.S.A. 25-320 [*]for the filling of vacancies in the legislature.

History: L. 1961, ch. 252, § 4; June 30.

* Section has been repealed. For later act, see 25-3903.



48-1305 Status, qualifications of emergency interim successors.

48-1305. Status, qualifications of emergency interim successors. An emergency interim successor is one who is designated for possible temporary succession to the powers and duties, but not the office, of a legislator. No person shall be designated or serve as an emergency interim successor unless he or she may under the constitution and statutes hold the office of the legislator to whose powers and duties he or she is designated to succeed, but no constitutional or statutory provision prohibiting a legislator from holding another office or prohibiting the holder of another office from being a legislator shall be applicable to an emergency interim successor.

History: L. 1961, ch. 252, § 5; L. 1965, ch. 338, §1; June 30.



48-1306 Oath of emergency interim successors.

48-1306. Oath of emergency interim successors. Promptly after designation each emergency interim successor shall take the oath required for the legislator to whose powers and duties he or she is designated to succeed. No other oath shall be required.

History: L. 1961, ch. 252, § 6; June 30.



48-1307 Duty of emergency interim successor.

48-1307. Duty of emergency interim successor. Each emergency interim successor shall keep himself or herself generally informed as to the duties, procedures, practices and current business of the legislature, and each legislator shall assist his or her emergency interim successors to keep themselves so informed.

History: L. 1961, ch. 252, § 7; June 30.



48-1308 Place of legislative session.

48-1308. Place of legislative session. Whenever in the event of an attack, the governor deems the place of session then prescribed to be unsafe, the governor may change it to any place in the state which he or she deems safer and convenient.

History: L. 1961, ch. 252, § 8; June 30.



48-1309 Convening of legislature in event of attack.

48-1309. Convening of legislature in event of attack. In the event of an attack, the governor shall call the legislature into session as soon as practicable, and in any case within ninety days following the inception of the attack. If the governor fails to issue such call, the legislature shall, on the ninetieth day from the date of inception of the attack, automatically convene at the place where the governor then has his or her office. Each legislator or his or her emergency interim successor shall proceed to the place of session as expeditiously as practicable. At such session or at any session in operation at the inception of the attack, and at any subsequent sessions, limitations on the length of session and on the subjects which may be acted upon shall be suspended.

History: L. 1961, ch. 252, § 9; June 30.



48-1310 Assumption of powers and duties of legislator by emergency interim successor.

48-1310. Assumption of powers and duties of legislator by emergency interim successor. If in the event of an attack a legislator is unavailable, his or her emergency interim successor shall exercise the powers and assume the duties of such legislator. An emergency interim successor shall exercise these powers and assume these duties until the incumbent legislator, or a legislator appointed or elected and legally qualified can act. Each house of the legislature shall, in accordance with its own rules, determine who is entitled under the provisions of this act to exercise the powers and assume the duties of its members. All constitutional and statutory provisions pertaining to ouster of a legislator shall be applicable to an emergency interim successor who is exercising the powers and assuming the duties of a legislator.

History: L. 1961, ch. 252, § 10; June 30.



48-1311 Privileges, immunities and compensation of emergency interim successors.

48-1311. Privileges, immunities and compensation of emergency interim successors. When an emergency interim successor exercises the powers and assumes the duties of a legislator, the successor shall be accorded the privileges and immunities, compensation, allowances and other perquisites of office to which a legislator is entitled. In the event of an attack, each emergency interim successor, whether or not called upon to exercise the powers and assume the duties of a legislator, shall be accorded the privileges and immunities of a legislator while traveling to and from a place of session and shall be compensated for travel in the same manner and amount as a legislator. This section shall not in any way affect the privileges, immunities, compensation, allowances or other perquisites of office of an incumbent legislator.

History: L. 1961, ch. 252, § 11; June 30.



48-1312 Quorum and vote requirements.

48-1312. Quorum and vote requirements. In the event of an attack (1) quorum requirements for the legislature shall be suspended; and (2) where the affirmative vote of a specified proportion of members for approval of a bill, resolution or other action would otherwise be required, the same proportion of those voting thereon shall be sufficient.

History: L. 1961, ch. 252, § 12; June 30.



48-1313 Termination of operation of provisions of this act.

48-1313. Termination of operation of provisions of this act. The authority of emergency interim successors to succeed to the powers and duties of legislators, and the operation of the provisions of this act relating to quorum, the number of affirmative votes required for legislative action, and limitations on the length of sessions and the subjects which may be acted upon, shall expire two years following the inception of an attack, but nothing herein shall prevent the resumption before such time of the filling of legislative vacancies and the calling of elections for the legislature in accordance with applicable constitutional and statutory provisions. The governor, acting by proclamation, or the legislature, acting by concurrent resolution, may from time to time extend or restore such authority or the operation of any of such provisions upon finding that events render the extension or restoration necessary, but no extension or restoration shall be for a period of more than one year.

History: L. 1961, ch. 252, § 13; June 30.






Article 14 EMERGENCY LOCATION OF GOVERNMENTS FOR STATE POLITICAL SUBDIVISIONS

48-1401 Meeting and establishment of temporary locations of government, when; site.

48-1401. Meeting and establishment of temporary locations of government, when; site. Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of local government at the regular or usual place or places thereof, the governing body of each political subdivision of this state may meet at any place within or without the territorial limits of such political subdivision on the call of the presiding officer or any two members of such governing body, and shall proceed to establish and designate by ordinance, resolution or other manner, alternate or substitute sites or places as the emergency temporary location, or locations, of government where all, or any part, of the public business may be transacted and conducted during the emergency situation. Such sites or places may be within or without the territorial limits of such political subdivision and within this state.

History: L. 1961, ch. 82, § 1; June 30.



48-1402 Same; powers of governing body at emergency location; how exercised.

48-1402. Same; powers of governing body at emergency location; how exercised. During the period when the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of a political subdivision of this state shall have and possess and shall exercise, at such location, or locations, all of the executive, legislative and judicial powers and functions conferred upon such body and officers by or under the laws of this state. Such powers and functions may be exercised in the light of the exigencies of the emergency situation without regard to or compliance with time consuming procedures and formalities prescribed by law and pertaining thereto, and all acts of such body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.

History: L. 1961, ch. 82, § 2; June 30.



48-1403 Same; act controls over conflicting provisions.

48-1403. Same; act controls over conflicting provisions. The provisions of this act shall control and be supreme in the event it shall be employed notwithstanding any statutory, charter, or ordinance provision to the contrary or in conflict herewith.

History: L. 1961, ch. 82, § 3; June 30.






Article 15 EMERGENCY LOCATION OF STATE GOVERNMENT

48-1501 Establishment of temporary location, when; proclamation; duration.

48-1501. Establishment of temporary location, when; proclamation; duration. Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of state government at the normal location of the seat thereof in the city of Topeka, Shawnee county, Kansas, the governor or such person who may be exercising the power of governor under this act shall, as often as the exigencies of the situation require, by proclamation, declare an emergency temporary location, or locations, for the seat of government at such place, or places, within this state as the governor may deem advisable under the circumstances, and shall take such action and issue such orders as may be necessary for an orderly transition of the affairs of state government to such emergency temporary location, or locations. Such emergency temporary location, or locations, shall remain as the seat of government until the legislature shall by law establish a new location, or locations, or until the emergency is declared to be ended by the governor and the seat of government is returned to its normal location.

History: L. 1961, ch. 422, § 1; June 30.



48-1502 Same; official acts performed at emergency location valid.

48-1502. Same; official acts performed at emergency location valid.    During such time as the seat of government remains at such emergency temporary location, or locations, all official acts now or hereafter required by law to be performed at the seat of government by any officer, agency, department or authority of this state, including the convening and meeting of the legislature in regular, extraordinary, or emergency session, shall be as valid and binding when performed at such emergency temporary location, or locations, as if performed at the normal location of the seat of government.

History: L. 1961, ch. 422, § 2; June 30.



48-1503 Same; act controls over conflicting provisions.

48-1503. Same; act controls over conflicting provisions. The provisions of this act shall control and be supreme in the event it shall be employed notwithstanding the provisions of any other law to the contrary or in conflict herewith.

History: L. 1961, ch. 422, § 3; June 30.






Article 16 NUCLEAR ENERGY DEVELOPMENT AND RADIATION CONTROL

48-1601 Declaration of policy; construction of act.

48-1601. Declaration of policy; construction of act. It is the policy of the state of Kansas in furtherance of its responsibility to protect the public health and safety:

(a) To institute and maintain a program to permit development and utilization of sources of radiation for peaceful purposes consistent with the health and safety of the public;

(b) to institute and maintain a regulatory program for sources of radiation so as to provide for (1) compatibility with the standards and regulatory programs of the federal government; (2) an integrated, effective system of regulation within the state; and (3) a system consonant insofar as possible with those of other states; and

(c) to provide for the availability of capacity either within or outside the state for the disposal of low-level radioactive waste generated within the state, except for waste generated as a result of defense or federal research and development activities, and to recognize that such radioactive waste can be most safely and efficiently managed on a regional basis. Any state agency or institution acting as a grantee in a federal research or development program which generates low-level radioactive waste within the state shall be required to dispose of such waste in accordance with applicable state law.

The provisions of this act shall not be interpreted as limiting the intentional exposure of patients to radiation, for the purpose of diagnosis or therapy, by persons licensed to practice one or more of the healing arts within the authority granted to them by the Kansas healing arts statute, or by persons licensed to practice dentistry or podiatry within the authority granted to them by Kansas licensing laws applying to dentists and podiatrists.

History: L. 1963, ch. 290, § 1; L. 1972, ch. 207, §1; L. 1984, ch. 198, § 1; July 1.



48-1602 Purposes.

48-1602. Purposes. It is the purpose of this act to effectuate the policies set forth in K.S.A. 48-1601 by providing for:

(a) A program of effective regulation of sources of radiation for the protection of the public health and safety;

(b) a program to promote an orderly regulatory pattern within the state, among the states and between the federal government and the state and facilitate intergovernmental cooperation with respect to use and regulation of sources of radiation to the end that duplication of regulation may be minimized;

(c) a program to establish procedures for assumption and performance of certain regulatory responsibilities with respect to by-product, source and special nuclear materials; radiation producing devices and electronic products; and

(d) a program to permit maximum utilization of sources of radiation consistent with the health and safety of the public.

History: L. 1963, ch. 290, § 2; L. 1972, ch. 207, §2; July 1.



48-1603 Definitions.

48-1603. Definitions. As used in this act:

(a) "By-product material" means: (1) Any radioactive material, except special nuclear material, yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear material;

(2) the tailings or wastes produced by the extraction or concentration of uranium or thorium from any ore processed primarily for its source material content;

(3) (A) any discrete source of radium-226 that is produced, extracted or converted after extraction for use for a commercial, medical or research activity; or

(B) any material that:

(i) Has been made radioactive by use of a particle accelerator; and

(ii) is produced, extracted or converted after extraction for use for a commercial, medical or research activity; or

(4) any discrete source of naturally occurring radioactive material, other than source material, that:

(A) The secretary declares by order would pose a threat to the public health and safety or the common defense and security similar to the threat posed by a discrete source of radium-226 after the United States nuclear regulatory commission, or any successor thereto, determines the same; and

(B) is extracted or converted after extraction for use in a commercial, medical or research activity.

(b) "Department" means the Kansas department of health and environment.

(c) "Civil penalty" means any monetary penalty levied on a licensee or registrant because of violations of statutes, regulations, licenses or registration certificates, but does not include criminal penalties.

(d) "Closure" or "site closure" means all activities performed at a waste disposal site, such as stabilization and contouring, to assure that the site is in a stable condition so that only minor custodial care, surveillance and monitoring are necessary at the site following termination of licensed operation.

(e) "Decommissioning" means final operational activities at a facility to dismantle site structures, to decontaminate site surfaces and remaining structures, to stabilize and contain residual radioactive material and to carry out any other activities to prepare the site for postoperational care.

(f) "Disposal of low-level radioactive waste" means the isolation of such waste from the biosphere.

(g) "Electronic product" means any manufactured or assembled: (1) Product which, when in operation, contains or acts as part of an electronic circuit and emits, or in the absence of effective shielding or other controls would emit, electronic product radiation; or (2) article which is intended for use as a component part, or accessory of a product described in this subsection and which in operation emits, or in the absence of effective shielding or other controls would emit, such radiation.

(h) "Electronic product radiation" means any ionizing or nonionizing, electromagnetic or particulate radiation, or any sonic, infrasonic, or ultrasonic wave, which is emitted from an electronic product as the result of the operation of an electronic circuit in such product.

(i) "General license" means a license effective pursuant to rules and regulations promulgated by the secretary of health and environment, without the filing of an application to transfer, acquire, own, possess or use quantities of, or devices or equipment utilizing by-product, source, special nuclear materials, or other radioactive material occurring naturally or produced artificially.

(j) "High-level radioactive waste" means: (1) Irradiated reactor fuel; (2) liquid wastes resulting from the operation of the first cycle solvent extraction system, or equivalent, and the concentrated wastes from subsequent extraction cycles, or equivalent, in a facility for uranium processing irradiated reactor fuel; and (3) solids into which such liquid wastes have been converted.

(k) "Low-level radioactive waste" means radioactive waste not classified as:

(1) NORM waste or TENORM waste at concentrations and from sources established in rules and regulations adopted by the secretary on or before July 1, 2016;

(2) high-level radioactive waste;

(3) transuranic waste;

(4) spent nuclear fuel; or

(5) by-product material as defined in subsection (a)(2).

(l) "Person" means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this state, or any other state or political subdivision or agency thereof, and any legal successor, representative, agency, or agency of the foregoing, other than the United States nuclear regulatory commission, or any successor thereto, and other than federal government agencies licensed by the United States nuclear regulatory commission, or any successor thereto.

(m) "Radiation" means: (1) Ionizing radiation including gamma rays, X-rays, alpha particles, beta particles, and including neutrons; (2) any electromagnetic radiation other than ionizing radiation which is generated during the operation of an electronic product; or (3) any sonic, ultrasonic, or infrasonic wave which is emitted from an electronic product as a result of the operation of an electronic circuit in such product.

(n) "Radioactive material" means any material, solid, liquid or gas, which emits ionizing radiation spontaneously. It includes accelerator produced, by-product, naturally occurring, source and special nuclear materials.

(o) "Secretary" means the secretary of the Kansas department of health and environment.

(p) "Source material" means: (1) Uranium, thorium or any other material which the secretary declares by order to be source material after the United States nuclear regulatory commission, or any successor thereto, has determined the material to be such; or (2) ores containing one or more of the foregoing materials, in such concentration as the secretary declares by order to be source material after the United States nuclear regulatory commission, or any successor thereto, has determined the material in such concentration to be source material.

(q) "Source material mill tailings" means the tailings or waste produced by the extraction or concentration of uranium or thorium from any ore processed primarily for its source material content, including discrete surface wastes resulting from underground solution extraction processes but not including underground ore bodies depleted by such solution extraction process.

(r) "Source material milling" means any processing of ore, including underground solution extraction of unmined ore, primarily for the purpose of extracting or concentrating uranium or thorium therefrom and which results in the production of source material mill tailings.

(s) "Sources of radiation" means, collectively, radioactive material and radiation generating equipment.

(t) "Special nuclear material" means: (1) Plutonium, uranium 233, uranium enriched in the isotope 233 or in the isotope 235, and any other material which the secretary declares by order to be special nuclear material after the United States nuclear regulatory commission, or any successor thereto, has determined the material to be such, but does not include source material; or (2) any material artificially enriched by any of the foregoing, but does not include source material.

(u) "Specific license" means a license issued after application, to use, manufacture, produce, transfer, receive, acquire, own or possess quantities of, or devices or equipment utilizing by-product, source, special nuclear materials, or other radioactive material occurring naturally or produced artificially.

(v) "Spent nuclear fuel" means irradiated nuclear fuel that has undergone at least one year's decay since being used as a source of energy in a power reactor. Spent nuclear fuel includes the special nuclear material, by-product material, source material and other radioactive material associated with fuel assemblies.

(w) "Transuranic waste" means radioactive waste containing alpha emitting transuranic elements, with radioactive half-lives greater than five years, in excess of 10 nanocuries per gram.

(x) "Naturally occurring radioactive material" or "NORM" means any nuclide that is radioactive in the nuclide's natural physical state. "NORM" does not include accelerator produced, by-product, source or special nuclear material.

(y) "NORM waste" means solid waste as defined in K.S.A. 65-3402, and amendments thereto, that is contaminated with NORM.

(z) "Technologically enhanced NORM" or "TENORM" means NORM whose radionuclide concentrations are increased by or as a result of past or present human practices. "TENORM" does not include accelerator produced, by-product, source or special nuclear material.

(aa) "TENORM waste" means solid waste as defined in K.S.A. 65-3402, and amendments thereto, that is contaminated with TENORM.

History: L. 1963, ch. 290, § 3; L. 1972, ch. 207, §3; L. 1975, ch. 462, § 59; L. 1984, ch. 198, § 2; L. 2015, ch. 35, § 1; July 1.



48-1606 State radiation control; duties of secretary of health and environment; fees for licenses, registrations and services.

48-1606. State radiation control; duties of secretary of health and environment; fees for licenses, registrations and services. (a) The secretary of health and environment shall be responsible for state radiation control.

(b) The secretary, for the protection of the public health and safety, shall develop programs for evaluation of hazards associated with use of sources of radiation.

(c) The secretary may:

(1) Advise, consult and cooperate with other agencies of the state, the federal government, other states and interstate agencies, political subdivisions and with groups concerned with control of sources of radiation;

(2) accept and administer grants or gifts, conditional or otherwise, in furtherance of its functions, from the federal government and from other sources, public or private;

(3) collect and disseminate information relating to control of sources of radiation;

(4) encourage, participate in, or conduct studies, investigations, training, research and demonstrations relating to control of sources of radiation;

(5) in accordance with the laws of the state, employ, compensate and prescribe the powers and duties of such individuals as may be necessary to carry out the responsibilities set forth herein;

(6) institute training programs for the purpose of qualifying personnel to carry out the provisions of this act, and make personnel available for participation in any program or programs of the federal government, other states or interstate agencies in furtherance of the purposes of this act;

(7) fix, charge and collect fees for licenses and registrations, and renewals thereof, issued under the nuclear energy development and radiation control act to cover all or any part of the cost of administering such act; and

(8) receive any moneys in the form of grants, gifts, licensing or registration fees, or as paid under an agreement with the secretary or as reimbursement for remedial action costs.

(d) Subject to the following limitations, the secretary may assess a fee for the following categories of radiation protection services:

Fee Category:

1. Special nuclear material

A. Licenses for possession and use of special nuclear material in sealed sources contained in devices used in industrial measuring systems

Maximum annual fee  $950

B. Any licenses not otherwise specified in this table for possession and use of special nuclear material, except licenses authorizing special nuclear material in unsealed form in combination that would constitute a critical mass

Maximum annual fee  $2,250

2. Source material

A. Licenses that authorize only the possession, use and/or installation of source material for shielding

Maximum annual fee  $365

B. All other source material licenses not otherwise specified in this table

Maximum annual fee  $5,700

3. Radioactive or byproduct material

A. Licenses of broad scope for possession and use of radioactive or byproduct material issued for processing or manufacturing of items containing radioactive or byproduct material for commercial distribution

Maximum annual fee  $10,900

B. Other licenses for possession and use of radioactive or byproduct material issued for processing or manufacturing of items containing radioactive or byproduct material for commercial distribution

Maximum annual fee  $3,300

C. Licenses authorizing the processing or manufacturing and distribution or redistribution of radiopharmaceuticals, generators, reagent kits and/or sources and devices containing radioactive or byproduct material. This category also includes the possession and use of source material for shielding when included on the same license

Maximum annual fee  $5,450

D. Licenses and approvals authorizing distribution or redistribution of radiopharmaceuticals, generators, reagent kits and/or sources or devices not involving processing of radioactive or byproduct material. This category also includes the possession and use of source material for shielding when included on the same license

Maximum annual fee  $2,350

E. Licenses for possession and use of radioactive or byproduct material in sealed sources for irradiation of materials in which the source is not removed from its shield (self-shielded units)

Maximum annual fee  $1,800

F. Licenses for possession and use of less than 10,000 curies of radioactive or byproduct material in sealed sources for irradiation of materials in which the source is exposed for irradiation purposes. This category also includes underwater irradiators for irradiation of materials in which the source is not exposed for irradiation purposes

Maximum annual fee  $3,300

G. Licenses for possession and use of 10,000 curies or more of radioactive or byproduct material in sealed sources for irradiation of materials in which the source is exposed for irradiation purposes. This category also includes underwater irradiators for irradiation of materials in which the source is not exposed for irradiation purposes

Maximum annual fee  $12,050

H. Licenses issued to distribute items containing radioactive or byproduct material that require device review to persons exempt from licensing, except specific licenses authorizing redistribution of items that have been authorized for distribution to persons exempt from licensing

Maximum annual fee  $3,000

I. Licenses issued to distribute items containing radioactive or byproduct material or quantities of radioactive or byproduct material that do not require device review to persons exempt from licensing, except for specific licenses authorizing redistribution of items that have been authorized for distribution to persons exempt from licensing

Maximum annual fee  $3,050

J. Licenses issued to distribute items containing radioactive or byproduct material that require sealed source and/or device review to persons generally licensed, except specific licenses authorizing redistribution of items that have been authorized for distribution to persons generally licensed

Maximum annual fee  $1,100

K. Licenses issued to distribute items containing radioactive or byproduct material or quantities of radioactive or byproduct material that do not require sealed source and/or device review to persons generally licensed, except specific licenses authorizing redistribution of items that have been authorized for distribution to persons generally licensed

Maximum annual fee  $700

L. Licenses of broad scope for possession and use of radioactive or byproduct material issued for research and development that do not authorize commercial distribution

Maximum annual fee  $5,900

M. Other licenses for possession and use of radioactive or byproduct material issued for research and development that do not authorize commercial distribution

Maximum annual fee  $2,800

N. Licenses that authorize services for other licensees, except (1)Licenses that authorize only calibration and/or leak testing services are subject to the fees specified in fee category 3P; and (2) licenses that authorize waste disposal services are subject to the fees specified in fee categories 4A, 4B and 4C

Maximum annual fee  $3,050

O. Licenses for possession and use of radioactive or byproduct material for industrial radiography operations. This category also includes the possession and use of source material for shielding when authorized on the same license

Maximum annual fee  $6,100

P. All other specific radioactive or byproduct material licenses not otherwise specified in this table

Maximum annual fee  $1,250

Q. Registration of generally licensed devices or sources

Maximum annual fee  $225

4. Waste disposal and processing

A. Licenses authorizing the possession and use of waste radioactive, by-product, source or special nuclear material for a commercial low-level radioactive waste disposal facility.

Maximum annual fee  Full cost

i. Amendment to license concerning safety and environmental questions

Maximum amendment fee  Full cost

ii. Amendment to license concerning administration questions (no safety or environment questions)

Maximum amendment fee  Full cost

B. Licenses specifically authorizing the receipt of waste radioactive or byproduct material, source material or special nuclear material from other persons for the purpose of packaging or repackaging the material. The licensee will dispose of the material by transfer to another person authorized to receive or dispose of the material

Maximum annual fee  $5,150

C. Licenses specifically authorizing the receipt of prepackaged waste radioactive or byproduct material, source material or special nuclear material from other persons. The licensee will dispose of the material by transfer to another person authorized to receive or dispose of the material

Maximum annual fee  $3,700

5. Well logging

A. Licenses for possession and use of radioactive or byproduct material, source material and/or special nuclear material for well logging, well surveys and tracer studies other than field flooding tracer studies

Maximum annual fee  $2,350

B. Licenses for possession and use of radioactive or byproduct material for field flooding tracer studies

Maximum annual fee  $2,350

6. Nuclear laundries

A. Licenses for commercial collection and laundry of items contaminated with radioactive or byproduct material, source material or special nuclear material

Maximum annual fee  $11,550

7. Medical licenses

A. Licenses issued for human use of radioactive or byproduct material, source material or special nuclear material in sealed sources contained in teletherapy devices. This category also includes the possession and use of source material for shielding when authorized on the same license

Maximum annual fee  $5,500

B. Licenses of broad scope issued to medical institutions or two or more physicians authorizing research and development, including human use of radioactive or byproduct material except licenses for radioactive or byproduct material, source material or special nuclear material in sealed sources contained in teletherapy devices. This category also includes the possession and use of source material for shielding when authorized on the same license. Separate annual fees will not be assessed for pacemaker licenses issued to medical institutions who also hold nuclear medicine licenses under categories 7B or 7C

Maximum annual fee  $12,350

C. Other license issued for human use of radioactive or byproduct material, source material and/or special nuclear material except licenses for radioactive or byproduct material, source material or special nuclear material in sealed sources contained in teletherapy devices. This category also includes the possession and use of source material for shielding when authorized on the same license. Separate annual fees will not be assessed for pacemaker licenses issued to medical institutions who also hold nuclear medicine licenses under categories 7B or 7C

Maximum annual fee  $2,300

8. Civil defense

A. Licenses for possession and use of radioactive or byproduct material, source material or special nuclear material for civil defense activities

Maximum annual fee  $650

9. Device, product or sealed source safety evaluation

A. Safety evaluation review of devices or products containing radioactive or byproduct material, source material or special nuclear material, except reactor fuel devices, for commercial distribution. This fee shall apply to each device or product

Maximum annual fee  $3,500

B. Safety evaluation review of devices or products containing radioactive or byproduct material, source material or special nuclear material manufactured in accordance with the unique specifications of, and for use by, a single applicant, except reactor fuel devices. This fee shall apply to each device or product

Maximum annual fee  $3,500

C. Safety evaluation of sealed sources containing radioactive or byproduct material, source material or special nuclear material, except reactor fuel, for commercial distribution. This fee shall apply to each device or product

Maximum annual fee  $1,100

D. Registrations issued for the safety evaluation of sealed sources containing radioactive or byproduct material, source material or special nuclear material, manufactured in accordance with the unique specifications of, and for use by, a single applicant. This fee shall apply to each device or product

Maximum annual fee  $365

10. Special projects

A. Hourly rate for radiation control program activities for which there is not an established fee category or for radiation protection services provided to nonlicensees and nonregistrants

Maximum hourly rate  $79

11. Reciprocity

A. Licensees who conduct activities under a reciprocal agreement

Maximum annual fee  $750

B. Registrants who conduct activities under a reciprocal agreement

Maximum annual fee  $200

12. X-ray machines

A. Base registration fee per facility

Maximum annual fee  $200

B. Registration fee for each x-ray tube at a facility. This fee is in addition to the base registration fee

Maximum annual fee per x-ray tube  $50

13. Accelerators

A. Particle accelerators

Maximum annual fee  $300

14. New license and registration applications

A.  New license and registration applications. Equal to annual fee of applicable category

For licenses or registrations that authorize more than one activity, an annual fee shall be assessed for each of the applicable categories.

(e) The secretary shall adopt rules and regulations fixing the fees for the radiation protection services provided under this act and shall periodically increase or decrease such fees consistent with the need to cover all or any part of the cost of administering such act.

History: L. 1963, ch. 290, § 6; L. 1972, ch. 207, §4; L. 1975, ch. 462, § 60; L. 1983, ch. 286, § 2; L. 1984, ch. 198, § 4; L. 2004, ch. 106, § 1; July 1.



48-1607 Licensing, registration, possession and use of sources of radiation and records thereof.

48-1607. Licensing, registration, possession and use of sources of radiation and records thereof. The secretary:

(a) Shall provide by rules and regulations for general or specific licensing of by-product, source, radioactive material and special nuclear materials, or devices or equipment utilizing such materials. Such rules and regulations shall provide for amendment, suspension or revocation of licenses;

(b) shall develop programs, with due regard for compatibility with federal programs, for regulations and inspection of by-product, source and special nuclear materials;

(c) is authorized to require licensing or registration of all sources of radiation;

(d) shall prescribe rules and regulations pertaining to such sources of radiation;

(e) is authorized to exempt certain sources of radiation or kinds of uses or users from the licensing or registration requirements set forth in this section when the secretary makes a finding that the exemption of such sources of radiation or kinds of uses or users will not constitute a significant risk to the health and safety of the public;

(f) is authorized to provide for recognition of other state or federal licenses as the secretary may deem desirable, subject to such registration requirements as the secretary may prescribe;

(g) shall require each person who acquires, possesses or uses a source of radiation to maintain records relating to its receipt, storage, transfer or disposal and such other records as the secretary may require subject to such exemptions as may be provided by rules and regulations;

(h) shall require each person who acquires, possesses or uses a source of radiation to maintain appropriate records showing the radiation exposure of all individuals for whom personnel monitoring is required by rules and regulations of the secretary. Copies of these records and those required to be kept by subsection (g) of this section shall be submitted to the secretary on request. Any person possessing or using a source of radiation shall furnish to each employee, for whom personnel monitoring is required, a copy of such employee's personal exposure record annually, at any time such employee has received excessive exposure, and upon termination of employment;

(i) shall maintain a file of (1) all license applications, issuances, denials, amendments, transfers, renewals, modifications, suspensions, revocations, and any administrative or judicial action pertaining thereto; (2) registrants possessing sources of radiation requiring registration under the provisions of this act and any administrative or judicial action pertaining thereto; and (3) all rules and regulations relating to regulation of sources of radiation, pending or promulgated, and proceedings thereon.

History: L. 1963, ch. 290, § 7; L. 1972, ch. 207, §5; L. 1984, ch. 198, § 5; July 1.



48-1608 Administrative procedure and judicial review.

48-1608. Administrative procedure and judicial review. (a) In any proceeding under this act for the adoption or amendment of rules and regulations relating to control of sources of radiation or for granting, suspending, revoking or amending any license, the secretary shall afford an opportunity for a hearing on the record upon the written request of any person whose interest may be affected by the proceeding and shall admit any such person as a party to such proceeding.

In any proceeding for licensing ores processed primarily for their source material content and disposal of by-product material or source material mill tailings or for licensing disposal of low-level radioactive waste, the secretary shall provide an opportunity, after public notice, for written comments and a public hearing, and prior to any such proceeding the secretary shall prepare, for each licensed activity which has a significant impact on the human environment, a written analysis of the impact of such licensed activity on the environment. The analysis shall be available to the public before the commencement of any such hearing and shall include an assessment of the radiological and nonradiological impacts to the public health; an assessment of any impact on any waterway and groundwater; consideration of alternatives, including alternative sites and engineering methods, to the activities to be conducted and consideration of the long-term impacts, including decommissioning, decontamination and reclamation of facilities and sites associated with the licensed activities and management of any radioactive materials which will remain on the site after such decommissioning, decontamination and reclamation.

Hearings concerning a license under this act shall be in accordance with the provisions of the Kansas administrative procedure act. Procedure for other hearings authorized in this subsection shall be established by rule and regulation of the secretary.

(b) When the secretary, or any of the secretary's duly authorized agents, determines that there are reasonable grounds to believe a violation of the provisions of this act or of the rules and regulations of the secretary has occurred, the secretary shall commence a hearing on the alleged violations or issue an order thereon subject to the right of the person to whom the order is directed to make written request for a hearing within 15 days after service of the order. If a hearing is requested, such hearing shall be held within 30 days after the receipt of the request for hearing, at such time and place as is designated by the secretary. The secretary shall make a determination as to whether the act or the rules and regulations of the secretary have been violated. Hearings under this subsection shall be in accordance with the provisions of the Kansas administrative procedure act.

(c) Whenever the secretary or the director of the division of environment of the department finds that an emergency exists requiring immediate action to protect the public health and safety, an emergency order may be issued in accordance with the provisions of K.S.A. 77-536, and amendments thereto. Any person aggrieved by the issuance of any such emergency order shall be entitled to a hearing in the same manner as is provided in subsection (b).

(d) Any action of the secretary upon a hearing pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1963, ch. 290, § 8; L. 1972, ch. 207, § 6; L. 1984, ch. 198, § 6; L. 1986, ch. 318, § 72; L. 1988, ch. 356, § 161; L. 2010, ch. 17, § 93; July 1.



48-1609 Inspection.

48-1609. Inspection. The secretary or the secretary's authorized representatives shall have the power to enter at all reasonable times upon any private or public property for the purpose of determining whether or not there is compliance with or violation of the provisions of this act and rules and regulations issued hereunder, except that entry into areas under the jurisdiction of the federal government shall be effected only with the concurrence of the federal government or its duly designated representative.

History: L. 1963, ch. 290, § 9; L. 1984, ch. 198, § 7; July 1.



48-1610 Impounding of materials.

48-1610. Impounding of materials. The secretary shall have the authority to impound or order the impounding of sources of radiation, in the possession of any person who is not equipped to observe or fails to observe the provisions of this act or any rules and regulations issued hereunder.

History: L. 1963, ch. 290, § 10; L. 1972, ch. 207, §7; L. 1984, ch. 198, § 8; July 1.



48-1611 Injunction proceedings.

48-1611. Injunction proceedings. Whenever, in the judgment of the secretary, any person has engaged in or is about to engage in any acts or practices which constitute or will constitute a violation of any provision of this act or any rule and regulation or order issued thereunder, the attorney general shall be empowered to make application to the district court of the county in which such acts or practices may be performed, for an order enjoining such acts or practices, or for an order directing compliance, and upon a showing by the secretary that such person has engaged or is about to engage in any such acts or practices, a permanent or temporary injunction, restraining order, or other order may be granted. If the attorney general shall present a verified application for a restraining order which alleges an immediate danger to the public health and safety, such restraining order shall issue forthwith.

History: L. 1963, ch. 290, § 11; L. 1984, ch. 198, § 9; July 1.



48-1612 Prohibited uses.

48-1612. Prohibited uses. It shall be unlawful for any person to use, manufacture, produce, transport, transfer, distribute, sell, install, repair, receive, acquire, own or possess any source of radiation unless licensed by or registered with the secretary in accordance with the provisions of this act.

History: L. 1963, ch. 290, § 12; L. 1972, ch. 207, §8; L. 1984, ch. 198, § 10; July 1.



48-1613 Penalties.

48-1613. Penalties. (a) Any person who violates any of the provisions of this act or rules and regulations issued pursuant to this act, or who violates any order of the secretary issued pursuant to this act, shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than $25 nor more than $500 or by imprisonment not to exceed six months or by both such fine and imprisonment, and in addition thereto, may be enjoined from continuing such violation. Each day of such violation shall constitute a separate violation.

(b) Any person who violates any licensing or registration provision of this act, any rule and regulation or order issued thereunder or any term condition or limitation of any license or registration certificate issued thereunder or who commits any violation for which a license or registration certificate may be revoked under rules and regulations issued pursuant to this act may be subject to a penalty, to be imposed by the secretary, not to exceed $10,000. If any violation is a continuing one, each day of such violation shall constitute a separate violation for the purpose of computing the applicable civil penalty. The secretary shall have the power to compromise, mitigate or remit such penalties. Whenever the secretary proposes to subject a person to the imposition of a civil penalty under the provisions of this section the secretary shall follow the procedures contained in subsection (b) of K.S.A. 48-1608, and amendments thereto.

Any action by the secretary pursuant to this section is subject to review in accordance with the Kansas judicial review act.

(c) On the request of the secretary, the attorney general is authorized to institute a civil action to collect any penalty imposed pursuant to this section. The attorney general shall have the exclusive power to compromise, mitigate or remit such civil penalties as are referred for collection.

(d) All moneys collected from civil penalties shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund. Moneys collected from civil penalties shall not be used for normal operating expenses of the department except as appropriations are made from the general fund in the normal budgetary process.

History: L. 1963, ch. 290, § 13; L. 1984, ch. 198, § 11; L. 1986, ch. 318, § 73; L. 1988, ch. 356, § 162; L. 2001, ch. 5, § 180; L. 2010, ch. 17, § 94; July 1.



48-1614 Trade secrets and industrial processes protected.

48-1614. Trade secrets and industrial processes protected. Any report of investigation or inspection, or any information which is a trade secret under the uniform trade secrets act (K.S.A. 60-3320 et seq. and amendments thereto) or secret industrial processes obtained by a department or agency from any person in carrying out their responsibilities under this act shall not be disclosed or opened to public inspection except as may be necessary for the performance of the functions of such department or agency. It is the affirmative duty of such person to inform such department or agency of their claim to a trade secret or secret industrial process.

History: L. 1963, ch. 290, § 14; L. 2005, ch. 67, § 3; July 1.



48-1615 Inspection agreements.

48-1615. Inspection agreements. The secretary is authorized to enter into, subject to the approval of the governor, an agreement or agreements with the federal government, other states or interstate agencies, whereby this state will perform on a cooperative basis with the federal government, other states or interstate agencies, inspections or other functions relating to control of sources of radiation.

History: L. 1963, ch. 290, § 15; L. 1972, ch. 207, §9; L. 1984, ch. 198, § 12; July 1.



48-1616 Federal-state agreements.

48-1616. Federal-state agreements. (a) The governor, on behalf of this state, is authorized to enter into agreements with the federal government providing for discontinuance of certain of the federal government's responsibilities with respect to sources of radiation and the assumption thereof by this state.

(b) Any person who, on the effective date of an agreement under subsection (a) above, possesses a license issued by the federal government shall be deemed to possess the same pursuant to a license issued under this act, which shall expire either ninety (90) days after receipt from the secretary of health and environment of a notice of expiration of such license, or on the date of expiration specified in the federal license, whichever is earlier.

History: L. 1963, ch. 290, § 16; L. 1972, ch. 207, §10; L. 1975, ch. 462, § 61; July 1.



48-1617 Effect of act on local ordinances, resolutions and regulations.

48-1617. Effect of act on local ordinances, resolutions and regulations. Ordinances, resolutions, or regulations, now or hereafter in effect, of the governing body of a municipality or county or board of health relating to by-product, source and special nuclear materials, radiation producing devices and electronic products shall not be superseded by this act:Provided, That such ordinances or regulations are and continue to be consistent with the provisions of this act, amendments thereto and rules and regulations hereunder.

History: L. 1963, ch. 290, § 17; L. 1972, ch. 207, §11; July 1.



48-1618 Invalidity of part.

48-1618. Invalidity of part. If any section, subsection, sentence, clause, phrase, or word of this act is for any reason held to be unconstitutional, such decree shall not affect the validity of any remaining portion of this act.

History: L. 1963, ch. 290, § 18; July 1.



48-1619 Title of act; citation.

48-1619. Title of act; citation. This act shall be known and may be cited as the "nuclear energy development and radiation control act."

History: L. 1963, ch. 290, § 19; July 1.



48-1620 Licensing of low-level radioactive waste disposal facility required; conditions.

48-1620. Licensing of low-level radioactive waste disposal facility required; conditions. The secretary shall review and grant or deny final approval for each low-level radioactive waste disposal facility license in the same manner as provided in K.S.A. 65-3433 et seq., and amendments thereto. The secretary shall not approve any such license which would permit the disposal of low-level radioactive waste below the natural level of the disposal site unless the secretary, subject to legislative approval, has determined that below grade disposal provides greater protection than above grade disposal for the environment and public health for the period of time for which such low-level radioactive waste may continue to pose a hazard to the environment and public health.

History: L. 1984, ch. 198, § 13; L. 1987, ch. 202, § 1; L. 2015, ch. 35, § 2; July 1.



48-1621 Terms and conditions of licenses; transfer of title to state, when.

48-1621. Terms and conditions of licenses; transfer of title to state, when. (a) Any radioactive materials license issued or renewed after the effective date of this act for any activity which results in the production of by-product material or source material mill tailings shall contain such terms and conditions as the secretary determines to be necessary to assure that, prior to termination of such license:

(1) The licensee will comply with decontamination, decommissioning and reclamation standards prescribed by the secretary which shall be equivalent, to the extent practicable, or more stringent than those of the United States nuclear regulatory commission for sites: (A) At which ores were processed primarily for their source material content; and (B) at which such by-product material or mill tailings are deposited; and

(2) ownership of any disposal site and such by-product material or mill tailings which resulted from the licensed activity shall, subject to the provisions of subsection (b), be transferred to: (A) The United States; or (B) the state, if the state exercises the option to acquire land used for the disposal of such by-product material or mill tailings.  Any license which is in effect on the effective date of this act and which is subsequently terminated without renewal shall comply with paragraphs (1) and (2) of this subsection (a) upon termination.

(b) (1) The secretary shall require by rule and regulation, or order that, prior to the termination of any license which is issued after the effective date of this act, title to the land, including any interests therein, other than land held in trust by the United States for any Indian tribe or owned by an Indian tribe subject to a restriction against alienation imposed by the United States or land already owned by the United States or by the state, which is used pursuant to such license for the disposal of by-product material or source material tailings shall be transferred to: (A) The United States; or (B) the state, unless the United States nuclear regulatory commission determines prior to such termination that transfer of title to such land and such by-product material or mill tailings is not necessary or desirable to protect the public health, safety or welfare or to minimize danger to life or property.

(2) If transfer to the state of title to such by-product material or mill tailings and land is required, the secretary shall, following the United States nuclear regulatory commission's determination that the licensee has complied with applicable standards and requirements under the license, assume title to such by-product material or mill tailings and land and maintain such by-product and mill tailings and land in such manner as will protect the public health and safety and the environment.

(3) The secretary is authorized to undertake such monitoring, maintenance and emergency measures as are necessary to protect the public health and safety for those materials and property for which custody has been assumed pursuant to this act.

(4) The transfer of title to land or by-product materials or source material mill tailings to the United States or the state shall not relieve any licensee of liability for any fraudulent or negligent acts done prior to such transfer.

(5) By-product material and mill tailings and land transferred to the United States or the state in accordance with this subsection: (A) Shall be transferred without cost to the United States or the state other than administrative and legal costs incurred by the United States or the state in carrying out such transfer; or (B) in licensing and regulation of by-product material and source material tailings or of any activity which results in the production of by-product material and such tailings, the secretary shall require compliance with applicable standards promulgated by the secretary which are equivalent, to the extent practicable, or more stringent than, standards adopted and enforced by the United States nuclear regulatory commission for the same purpose, including requirements and standards promulgated by the United States environmental protection agency.

History: L. 1984, ch. 198, § 14; July 1.



48-1622 Compact negotiations authorized; site acquisitions; contracts for operation of site.

48-1622. Compact negotiations authorized; site acquisitions; contracts for operation of site. (a) The secretary is authorized to enter into negotiations for a compact with other states for the establishment and operation of a regional low-level radioactive waste disposal site which, before being put into effect, shall be ratified by the legislatures of three states and consented to by the Congress of the United States.

(b) The state is authorized to accept or acquire, by gift, transfer or purchase, from another governmental agency or private person, suitable sites including land and appurtenances for the disposal of low-level radioactive waste.  Sites received by gift or transfer are subject to approval and acceptance by the legislature.

(c) Lands and appurtenances which are used for the disposal of low-level radioactive waste shall be acquired in fee simple absolute and used exclusively for such purpose, unless or until the secretary determines that such exclusive use is not required to protect the public health, safety, welfare or environment.  Before such site is leased for other use, the secretary shall require and assure that the radioactive waste history of the site be recorded in the permanent land records of the site.  All radioactive material accepted by the site operator or by any agent of the site operator for disposal on a radioactive waste disposal site shall become the property of the state.

(d) The state is authorized to arrange for the availability of a service for disposal of low-level radioactive waste by contract operation of a disposal site acquired pursuant to subsection (b) or already owned by the state.  A contract operator shall be subject to the surety and long-term care funding provisions of this act and to appropriate licensing by the United States nuclear regulatory commission or by the secretary under K.S.A. 48-1607, and amendments thereto.

(e) The secretary shall not approve any application for a license to receive radioactive waste from other persons for disposal on land not owned by the state or federal government.

History: L. 1984, ch. 198, § 15; July 1.



48-1623 Surety requirements to meet license requirements; radiation site closure and reclamation fund established; funding arrangements for long-term care; radiation long-term care fund established; contracts for care and decommissioning services.

48-1623. Surety requirements to meet license requirements; radiation site closure and reclamation fund established; funding arrangements for long-term care; radiation long-term care fund established; contracts for care and decommissioning services. (a) For licensed activities involving source material milling, source material mill tailings and disposal of low-level radioactive waste, the secretary shall, and for other classes of licensed activity involving low-level radioactive material, the secretary may establish by rule and regulation standards and procedures to ensure that the licensee will provide an adequate surety or other financial arrangement to permit the completion of all requirements established by the secretary for the decontamination, closure, decommissioning and reclamation of site, structures and equipment used in conjunction with such licensed activity, in case the licensee should default for any reason in performing such requirements.

(b) All sureties required pursuant to subsection (a) which are forfeited shall be paid to the secretary, who shall remit such moneys to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of a special fund called the radiation site closure and reclamation fund which is hereby established. All moneys in this fund are hereby appropriated and may be expended by the secretary as necessary to complete such requirements on which licensees have defaulted. Moneys in this fund shall not be used for normal operating expenses of the secretary or the department.

(c) For license activities involving the disposal of source material, mill tailings and disposal of low-level radioactive waste, the secretary shall, and for other classes of licensed activity when low-level radioactive material which will require surveillance or care is likely to remain at the site after the licensed activities cease the secretary may, establish by rule and regulation standards and procedures to ensure that the licensee, before termination of the license, will make available such funding arrangements as may be necessary to provide for long-term site surveillance and care.

(d) All funds collected from licensees pursuant to subsection (c) shall be paid to the secretary who shall remit such funds to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of a special fund called the radiation long-term care fund which is hereby established. All funds accrued as interest on moneys deposited in this fund are hereby appropriated and may be expended by the secretary for continuing long-term surveillance maintenance and other care of facilities from which such funds are collected as necessary for protection of the public health, safety and environment. Notwithstanding any other provision of this subsection, if title to and custody of any radioactive material and its disposal site are transferred to the United States upon termination of any license for which funds have been collected for such long-term care, the collected funds and interest accrued thereon shall be transferred to the United States.

(e) The sureties or other financial arrangement and funds required by subsections (a) and (b) shall be established in amounts sufficient to ensure compliance with those standards, if any, established by the United States nuclear regulatory commission pertaining to decontamination, closure, decommissioning, reclamation and long-term site surveillance and care of such facilities and sites.

(f) In order to provide for the proper care and surveillance of sites subject to subsection (c) of this section which are not subject to K.S.A. 48-1620 or 48-1621, and amendments thereto, the state may acquire by gift or transfer from other governmental agencies or private persons, any land and appurtenances necessary to fulfill the purposes of this section. Any such gift or transfer is subject to approval and acceptance by the state legislature.

(g) The secretary may provide by contract, agreement, lease or license with any person, including another state agency, for the decontamination, closure, decommissioning, reclamation, surveillance or other care of a site subject to this section as needed to carry out the purposes of this section.

(h) In the event a person licensed by any governmental agency, other than the secretary, desires to transfer a site to the state for the purpose of administering or providing long-term care, a lump sum deposit shall be made to the radiation long-term care fund. The amount of such deposit shall be determined by the secretary taking into account the factors stated in subsections (c) and (e) of this section.

(i) All state, local or other governmental agencies, shall be exempt from the requirements of subsections (a) and (c).

History: L. 1984, ch. 198, § 16; L. 2001, ch. 5, § 181; July 1.



48-1624 Inspection agreements; training programs.

48-1624. Inspection agreements; training programs. (a) The secretary is authorized to enter into an agreement or agreements with the United States nuclear regulatory commission pursuant to section 274(c) of the atomic energy act of 1954, as amended, other federal agencies, as authorized by law, other states or interstate agencies, whereby this state will perform on a cooperative basis with the commission, other federal governmental agencies, other state or interstate agencies, inspections or other functions relating to control of sources of radiation.

(b) The secretary may institute training programs for the purpose of qualifying personnel to carry out the provisions of this act, and may make such personnel available for participation in any program or programs of the federal government, other states or interstate agencies in furtherance of the purposes of this act.

History: L. 1984, ch. 198, § 17; July 1.



48-1625 Radiation control operations fee fund created; expenditures.

48-1625. Radiation control operations fee fund created; expenditures. (a) There is hereby created in the state treasury the radiation control operations fee fund to administer the provisions of K.S.A. 48-1601 through 48-1624, and amendments thereto. Such fund shall be administered by the secretary of health and environment in accordance with the provisions of this section.

(b) Revenue from the following sources shall be deposited in the state treasury and credited to the radiation control operations fee fund:

(1) Fees collected for licenses and registrations, and renewals thereof, issued under the nuclear energy development and radiation control act;

(2) reimbursement for administrative, inspection, radioactive material disposal, investigation and remedial action expenses;

(3) excluding civil penalties, moneys paid pursuant to any agreement, stipulation or settlement;

(4) grants, gifts, bequests or state appropriations for the purposes of K.S.A. 48-1601 through 48-1624, and amendments thereto;

(5) fees collected pursuant to K.S.A. 2015 Supp. 48-16a04, and amendments thereto; and

(6) interest attributable to investment of moneys in the fund.

Moneys described in this subsection which are received by the secretary shall be remitted by the secretary to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of such fund.

The secretary of health and environment is authorized to receive from the federal government or any of its agencies or from any private or governmental source any funds made available for the purposes of K.S.A. 48-1601 through 48-1624, and amendments thereto.

(c) The secretary is authorized to use moneys from the radiation control operations fee fund to pay the cost of:

(1) All activities related to licensing and registration, including, but not limited to, development and issuance of licenses, registrations and renewals thereof, compliance monitoring, inspections, long term monitoring and enforcement actions and decontamination, decommissioning, reclamation or remedial actions;

(2) design and review of radioactive waste disposal facilities;

(3) review and witnessing of test and repair procedures;

(4) investigation of violations, complaints, pollution and events affecting the environment or public health;

(5) design and review of remedial action plans;

(6) personnel training programs;

(7) contracting for services needed to supplement the department's staff expertise in administering the provisions of K.S.A. 48-1601 through 48-1624, and amendments thereto;

(8) staff consultation needed to provide radiation protection services provided under this act;

(9) mitigation of adverse environmental or public health impacts, including impounding sources of radiation;

(10) emergency or long-term remedial activities;

(11) administrative, technical and legal costs incurred by the secretary in administering the provisions of K.S.A. 48-1601 through 48-1624, and amendments thereto; and

(12) costs of program administration, including the state's share of any grant received from the federal government or from other sources, public or private.

(d) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the radiation control operations fee fund interest earnings based on:

(1) The average daily balance of moneys in the radiation control operations fee fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding months.

(e) All expenditures from this fund shall be made in accordance with appropriation acts and upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of health and environment for the purposes set forth in this section.

History: L. 2004, ch. 106, § 2; L. 2010, ch. 94, § 13; July 1.






Article 16a RADON MEASUREMENT AND MITIGATION

48-16a01 Radon certification law.

48-16a01. Radon certification law. K.S.A. 2015 Supp. 48-16a01 through 48-16a12, and amendments thereto, shall be known and may be cited as the radon certification law.

History: L. 2010, ch. 94, § 1; July 1.



48-16a02 Same; definitions.

48-16a02. Same; definitions. As used in the radon certification law:

(a) "Mitigate" means to repair or alter a building or design for the purpose in whole or in part of reducing the concentration of radon in the indoor atmosphere.

(b) "Person" means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, state, political subdivision or agency of a state or political subdivision, or any legal successor or representative thereof.

(c) "Radon (Rn)" means the naturally occurring, colorless, odorless, radioactive gaseous element formed by radioactive decay, including radon 222, radon 220 (thoron), radon decay products and radon progeny or as defined by rules and regulations adopted by the secretary.

(d) "Secretary" means the secretary of the department of health and environment.

(e) "Measurement" or "test" means the: (1) Examination of a building, soil, water or air for the presence of radon, including taking air or soil samples; or (2) diagnosis of the source of radon contamination.

(f) "Radon measurement business" means a business which performs radon measurement and is either owned by, employees [employs], or retains as a consultant a certified radon measurement technician.

(g) "Radon mitigation business" means a business which performs radon mitigation services and is either owned by, employees [employs] or retains as a consultant a certified radon mitigation technician.

(h) "Radon measurement laboratory" means a business that performs laboratory analysis of radon measurement devices or samples, but does not include the field analysis of continuous radon monitors or continuous working level monitors.

(i) "Department" means the department of health and environment.

History: L. 2010, ch. 94, § 2; July 1.



48-16a03 Same; certification program; rules and regulations, standards and guidelines; implementation agreements.

48-16a03. Same; certification program; rules and regulations, standards and guidelines; implementation agreements. (a) The secretary shall establish a certification program for certified persons performing radon tests or mitigation in the state.

(b) The secretary shall adopt rules and regulations necessary to administer and implement the provisions of the radon certification law. Such rules and regulations shall be adopted no later than July 1, 2011.

(c) Within the limitations of appropriation acts, the secretary may employ personnel necessary to carry out the provisions of the radon certification law and rules and regulations adopted thereunder.

(d) The secretary may enter into agreements with public or private agencies for the implementation of the radon certification law.

(e) The secretary shall have no authority to adopt rules, regulations, standards or guidelines for the acceptable or permissible level of radon gas concentrations in residential or commercial structures that are more stringent, restrictive or expansive than the applicable federal standards or guidelines adopted or approved by the United States environmental protection agency.

History: L. 2010, ch. 94, § 3; July 1.



48-16a04 Same; fees.

48-16a04. Same; fees. (a) The secretary may establish a schedule of fees to pay the costs of administration and implementation of the radon certification law. The secretary shall remit all moneys received from fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and credit it to the radiation control operations fee fund established by K.S.A. 48-1625, and amendments thereto.

(b) Subject to the limitations of this section, the secretary may impose and collect fees, in advance for:

Radon measurement technician, application fee, new andbiannual renewal  $100.00

Radon mitigation technician application fee, new and biannualrenewal  100.00

Radon measurement laboratory, application fee, new andbiannual renewal  250.00

Returned check or insufficient check  50.00

Late application fee, for each month or part thereof  25.00

History: L. 2010, ch. 94, § 4; July 1.



48-16a05 Same; radon measurement technician; certification; application; training course; examination; when section not applicable.

48-16a05. Same; radon measurement technician; certification; application; training course; examination; when section not applicable. (a) A person may not perform radon measurements or represent or advertise that such person may perform radon measurements unless such person has been certified as a radon measurement technician by the department.

(b) Any person desiring to be certified as a certified radon measurement technician shall submit an application on a form prescribed by the department along with the nonrefundable application fee.

(c) A radon measurement technician shall comply with the requirements of the radon certification law and any rules and regulations adopted thereunder.

(d) (1) Except as provided by this section, no person shall be certified by the department as a certified radon measurement technician unless such person shall have completed successfully a training course and passed an examination on radon measurement offered by the national radon safety board, the national environmental health association, or another organization determined by the department to have a radon measurement certification examination equal to or better than the national environmental health association or the national radon safety board.

(2) Applicants who are certified by either the national environmental health association or the national radon safety board on July 1, 2011, and who have completed an approved training course and passed an examination on radon measurement at any time prior to July 1, 2011, shall be deemed to have met the requirements of paragraph (1).

(e) The provisions of this section shall not apply to any person:

(1) Performing radon measurements on a building owned by such person or where such person resides; provided, the testing is not performed in association with or related to the transfer of real property; or

(2) performing radon measurements without remuneration; provided, the testing is not performed in association with or related to the transfer of real property.

History: L. 2010, ch. 94, § 5; July 1.



48-16a06 Same; radon mitigation technician; certification; training course; examination; when section not applicable.

48-16a06. Same; radon mitigation technician; certification; training course; examination; when section not applicable. (a) A person may not perform radon mitigation or represent or advertise that such person may perform radon mitigation unless such person has been certified by the department.

(b) Any person desiring to be certified as a radon mitigation technician shall submit an application on a form prescribed by the department along with the nonrefundable application fee.

(c) A radon mitigation technician shall comply with the requirements of the radon certification law and any rules and regulations adopted thereunder.

(d) (1) Except as provided by this section, no person shall be certified by the department as a certified radon mitigation technician unless such person shall have completed successfully a training course and passed an examination on radon mitigation offered by the national radon safety board, the national environmental health association, or another organization determined by the department to have a radon mitigation certification examination equal to or better than the national environmental health association or the national radon safety board.

(2) Applicants who are certified by either the national environmental health association or the national radon safety board on July 1, 2011, and who have completed an approved training course and passed an examination on radon mitigation at any time prior to July 1, 2011, shall be deemed to have met the requirements of paragraph (1).

(e) The provisions of this section shall not apply to:

(1) Any person testing or mitigating buildings owned or occupied by such person.

(2) Any person not otherwise certified under the radon certification law who incorporate radon control options during construction in conformance with guidance designated by the department including, but not limited to, Appendix F of the 2003 international residential code or the applicable sections of ASTM E1465 "Standard Practice for Radon Control Options for the Design and Construction of New Low Rise Residential Buildings." Any upgrade or modification of the system to make it an active mitigation system shall be done by persons certified by the department and certified under the radon certification law.

(3) Laborers performing specific mitigation system installation tasks under the direct on-site supervision of a certified radon mitigation technician.

(4) Trade professionals installing portions of a radon mitigation system at the request of a radon mitigation business and under the direct on-site supervision of a certified radon mitigation technician.

(5) Any person who sells, or offers for sale at a retail outlet, radon measurement devices, such as charcoal canisters if:

(A) The radon measurement devices are manufactured or supplied by a certified person by the department;

(B) the analysis, result and interpretation of such tests are performed by a laboratory certified by the department and sent directly to the purchaser;

(C) consultation on radon is provided only by a certified radon measurement technician; and

(D) the measurement devices are stored and displayed in a manner that maintains their integrity.

(6) Any person testing for or mitigating radon as part of radon training approved by the department, scientific research approved by the department or as a public service without remuneration, and not performed for the purposes of transferring real property, as approved by the department.

History: L. 2010, ch. 94, § 6; July 1.



48-16a07 Same; radon measurement business, conditions required to perform radon testing.

48-16a07. Same; radon measurement business, conditions required to perform radon testing. A radon measurement business shall comply with the radon certification law and any rules and regulations adopted thereunder. A certified radon measurement technician who is certified with the department shall own, be employed by or be retained as a consultant by a radon measurement business when such business is performing radon measurements. All radon testing, including the initial placement and final retrieval of all measurement devices and post mitigation testing, shall be performed by a certified radon measurement technician.

History: L. 2010, ch. 94, § 7; July 1.



48-16a08 Same; radon mitigation business; conditions required to perform radon mitigation.

48-16a08. Same; radon mitigation business; conditions required to perform radon mitigation. A radon mitigation business shall comply with the radon certification law and any rules and regulations adopted thereunder. A certified radon mitigation technician who is certified with the department shall own, be employed by or be retained as a consultant by a radon mitigation business when such business is performing radon mitigation. A radon mitigation business shall ensure that radon mitigation system installations are performed under the supervision of a certified radon mitigation technician.

History: L. 2010, ch. 94, § 8; July 1.



48-16a09 Same; radon measurement laboratory; certification; application; conditions for certification.

48-16a09. Same; radon measurement laboratory; certification; application; conditions for certification. (a) A person may not perform laboratory analysis or represent or advertise that it may perform laboratory analysis of radon measurement devices or samples unless such person has been certified as a certified radon measurement laboratory by the department.

(b) Any person desiring to be certified as a certified radon measurement laboratory shall submit an application on a form prescribed by the department along with the nonrefundable application fee.

(c) A certified radon measurement laboratory shall comply with the requirements of the radon certification law and any rules and regulations adopted thereunder. A person shall not be certified as an approved radon measurement laboratory unless such person has obtained a laboratory certification from the national environmental health association, the national radon safety board or a national proficiency testing program approved by the department.

(d) A designation as a certified radon measurement laboratory shall be nontransferable.

History: L. 2010, ch. 94, § 9; July 1.



48-16a10 Same; reports on testing, analysis and mitigation; confidentiality; research studies; radon measurement or testing contracts, requirements.

48-16a10. Same; reports on testing, analysis and mitigation; confidentiality; research studies; radon measurement or testing contracts, requirements. (a) Except as provided by subsections (d), (e) and (g), any person who tests for radon in this state, analyzes radon testing devices used in this state or performs radon mitigation in this state shall make a report of such testing, analysis or mitigation to the secretary. Such report shall be made within 90 days of performance of such testing, analysis or mitigation and shall include the address where the services were provided, location within the building, approximate age of the building, the date on which the service was provided, the type of equipment or test kit used for radon measurements, specific information regarding pre-mitigation or post-mitigation for radon measurements, and the results of any tests, analysis or mitigation.

(b) All information obtained pursuant to this section shall be confidential and shall not be subject to disclosure under the open records act.

(c) The secretary may conduct research studies utilizing the data required to be reported by subsection (a). No report or publication shall include names or addresses of individuals.

(d) The provisions of this section shall not apply to a person performing tests or mitigation on a building owned by such person or where such person resides.

(e) Radon measurement businesses certified under this act shall not be required to submit the results of a radon test to the Kansas department of health and environment unless the customer or client consents to the release of this information in the contract to perform the radon test under subsection (f).

(f) Each contract between a certified radon measurement business and a client to perform a radon test shall include the following language: "It is standard procedure to provide the radon measurement information to the Kansas Department of Health and Environment. This data is required by law to be kept confidential and is used to conduct studies on radon and lung cancer incidence in Kansas. No report or publication will include names or addresses of individuals associated with the radon tests. If you (the client) agree that the radon testing information be disclosed to the Kansas Department of Health and Environment, you should initial here ______."

(g) If no contract is entered into by a certified radon measurement business and a client, the results of the radon testing shall be reported to the department in accordance with subsection (a).

History: L. 2010, ch. 94, § 10; July 1.



48-16a11 Same; violations; penalties.

48-16a11. Same; violations; penalties. (a) Any person who willfully violates any provision of the radon certification law or any rules and regulations adopted thereunder is guilty of a class B misdemeanor and is subject to a cease and desist order imposed by the secretary after providing notice and a hearing in accordance with the Kansas administrative procedure act.

(b) In addition to any other penalty provided by law and after providing notice and a hearing in accordance with the Kansas administrative procedure act, the secretary may impose a fine in an amount not to exceed $1,000 against any person who violates any provision of the radon certification law and any rule and regulation adopted or order issued thereunder; if any violation is a continuing one, each day of such violation shall constitute a separate violation for the purpose of computing the amount of the civil penalty. Any action by the secretary pursuant to this section is subject to review in accordance with the act for judicial review and civil enforcement of agency actions [Kansas judicial review act].

(c) On the request of the secretary, the attorney general is authorized to institute a civil action to collect any fine imposed pursuant to this section.

(d) All moneys collected from fines imposed under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(e) Any person certified for radon measurement or mitigation and who violates the provisions of the radon certification law or the rules and regulations adopted thereunder are subject to suspension or revocation of certification by the department in accordance with the Kansas administrative procedure act.

History: L. 2010, ch. 94, § 11; July 1.



48-16a12 Same; severability.

48-16a12. Same; severability. If any section, subsection, sentence, clause, phrase or word of this act is for any reason held to be unconstitutional, such decree shall not affect the validity of any remaining portion of this act.

History: L. 2010, ch. 94, § 12; July 1.






Article 17 NATIONAL GUARD MUTUAL ASSISTANCE COMPACT

48-1701 Ratification of compact by legislature; text.

48-1701. Ratification of compact by legislature; text. The national guard mutual assistance compact is hereby enacted into law and entered into by this state with all other states legally joining therein, in the form substantially as follows:

Article I.—PURPOSES

The purposes of this compact are to:

1. Provide for mutual aid among the party states in the utilization of the national guard to cope with emergencies.

2. Permit and encourage a high degree of flexibility in the deployment of national guard forces in the interest of efficiency.

3. Maximize the effectiveness of the national guard in those situations which call for its utilization under this compact.

4. Provide protection for the rights of national guard personnel when serving in other states on emergency duty.

Article II.—ENTRY INTO FORCE AND WITHDRAWAL

(a) This compact shall enter into force when enacted into law by any two states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states.

Article III.—MUTUAL AID

(a) As used in this article:

1. "Emergency" means an occurrence or condition, temporary in nature, in which police and other public safety officials and locally available national guard forces are, or may reasonably be expected to be, unable to cope with substantial and imminent danger to the public safety.

2. "Requesting state" means the state whose governor requested assistance in coping with an emergency.

3. "Responding state" means the state furnishing aid, or requested to furnish aid.

(b) Upon request of the governor of a party state for assistance in an emergency, the governor of a responding state shall have authority under this compact to send without the borders of his state and place under the temporary command of the appropriate national guard or other military authorities of the requesting state all or any part of the national guard forces of his state as he may deem necessary, and the exercise of his discretion in this regard shall be conclusive.

(c) The governor of a party state may withhold the national guard forces of his state from such use and recall any forces or part or member thereof previously deployed in a requesting state.

(d) Whenever national guard forces of any party state are engaged in another state in carrying out the purposes of this compact, the members thereof so engaged shall have the same powers, duties, rights, privileges and immunities as members of national guard forces in such other state. The requesting state shall save members of the national guard forces of responding states harmless from civil liability for acts or omissions in good faith which occur in the performance of their duty while engaged in carrying out the purposes of this compact, whether responding forces are serving the requesting state within its borders or are in transit to or from such service.

(e) Subject to the provisions of paragraphs (f), (g) and (h) of this article, all liability that may arise under the laws of the requesting state, the responding state, or a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

(f) Any responding state rendering aid pursuant to this compact shall be reimbursed by the requesting state for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of the materials, transportation and maintenance of national guard personnel and equipment incurred in connection with such request:Provided, That nothing herein contained shall prevent any responding state from assuming such loss, damage, expense or other cost.

(g) Each party state shall provide, in the same amounts and manner as if they were on duty within their state, for the pay and allowances of the personnel of its national guard units while engaged without the state pursuant to this compact and while going to and returning from such duty pursuant to this compact. Such pay and allowances shall be deemed items of expense reimbursable under paragraph (f) by this requesting state.

(h) Each party state providing for the payment of compensation and death benefits to injured members and the representatives of deceased members of its national guard forces in case such members sustain injuries or are killed within their own state, shall provide for the payment of compensation and death benefits in the same manner and on the same terms in case such members sustain injury or are killed while rendering aid pursuant to this compact. Such compensation and death benefits shall be deemed items of expense reimbursable pursuant to paragraph (f) of this article.

Article IV.—DELEGATION

Nothing in this compact shall be construed to prevent the governor of a party state from delegating any of his responsibilities or authority respecting the national guard, provided that such delegation is otherwise in accordance with law. For purposes of this compact, however, the governor shall not delegate the power to request assistance from another state.

Article V.—LIMITATIONS

Nothing in this compact shall:

1. Expand or add to the functions of the national guard, except with respect to the jurisdictions within which such functions may be performed.

2. Authorize or permit national guard units to be placed under the field command of any person not having the military or national guard rank or status required by law for the field command position in question.

Article VI.—CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstances shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

History: L. 1968, ch. 68, § 1; March 16.



48-1702 Payment of claims arising under compact.

48-1702. Payment of claims arising under compact. Upon presentation of a claim therefor by an appropriate authority of a state whose national guard forces have aided this state pursuant to the compact, any liability of this state pursuant to article III (f) of the compact shall be paid in the same manner provided for other expenditures of state moneys from amounts allocated therefor from the state emergency fund in accordance with K.S.A. 75-3713b.

History: L. 1968, ch. 68, § 2; L. 1976, ch. 235, § 3; May 8.



48-1703 Rights and status of national guard forces engaged pursuant to compact.

48-1703. Rights and status of national guard forces engaged pursuant to compact. In accordance with article III (h) of the compact, members of the national guard forces of this state shall be deemed to be in state service at all times when engaged pursuant to this compact, and shall be entitled to all rights and benefits provided pursuant to K.S.A. 48-226 [*] or subsequent similar pertinent legislation.

History: L. 1968, ch. 68, § 3; March 16.

* K.S.A. 48-226 repealed by L. 1968, ch. 69, § 2.






Article 19 SALE AND PURCHASE OF CERTAIN FIREARMS

48-1906 Certification by chief law enforcement officer for transfer of certain firearms.

48-1906. Certification by chief law enforcement officer for transfer of certain firearms. (a) When the transfer of a firearm requires certification by a chief law enforcement officer in accordance with 27 C.F.R. § 479.85, in effect on January 24, 2003, a person may apply for such certification to a chief law enforcement officer. Within 15 days of receipt of a request for certification, the chief law enforcement officer shall provide such certification and approve the transfer unless a condition as provided in 27 C.F.R. § 479.85 exists which the chief law enforcement officer cannot certify because of specific acts or information directly related to the applicant. A generalized belief by the chief law enforcement officer that certain types of firearms have no lawful purpose or should not be possessed even by those who are not otherwise prohibited by law from possessing or receiving them shall not be sufficient reason to deny certification under this section. If certification of the application is not completed, the chief law enforcement officer, or such officer's designee, shall provide written notification to the applicant that certification of the application cannot be completed and the reason for such denial of certification.

(b) Any applicant whose request for certification is denied pursuant to subsection (a), may appeal such denial to the district court of the county in which the applicant resides. The district court shall review any denial of certification de novo. If the district court finds that the applicant is not prohibited by state or federal law from receiving the firearm and that there is no pending legal or administrative proceeding against the applicant which could result in such prohibition, the district court shall order the chief law enforcement officer to issue the certification. In addition to such other relief as may be ordered, the district court may award the applicant court costs and reasonable attorney's fees.

(c) Any chief law enforcement officer who certifies and approves the transfer of a firearm pursuant to this section shall not be held liable in any civil or criminal action for any act committed by another person with such firearm following such transfer.

(d) For purposes of this section:

(1) "Certification" means the written certificate required under 27 C.F.R. § 479.85, in effect on January 24, 2003, to be completed by a chief law enforcement officer for the approval of an application to transfer a firearm.

(2) "Chief law enforcement officer" means a person holding any of the offices described in 27 C.F.R. § 479.85, in effect on January 24, 2003, as eligible to provide the required certification for the transfer of a firearm.

(3) "Firearm" shall have the same meaning as provided in the federal national firearms act, 26 U.S.C. § 5845, in effect as of the effective date of this act.

History: L. 2014, ch. 97, § 1; July 1.






Article 21 CODE OF MILITARY JUSTICE; GENERAL PROVISIONS

48-2101 (KCMJ Art. 1) Definitions.

48-2101. (KCMJ Art. 1) Definitions. In this act, unless the context otherwise requires:

(1) "State military forces" means the national guard of the state, as defined in section 101 (3) of title 32, United States Code, and any other military force organized under the laws of the state.

(2) "Officer" means commissioned or warrant officer.

(3) "Commanding officer" includes only commissioned officers.

(4) "Superior commissioned officer" means a commissioned officer superior in rank or command.

(5) "Enlisted member" means any person serving in an enlisted grade.

(6) "Grade" means a step or degree, in a graduated scale of office or military rank, that is established and designated as a grade by law or regulation.

(7) "Rank" means the order of precedence among members of the state military forces.

(8) "Active state duty" means full-time duty in the active military service of the state under an order of the governor issued under authority vested in the governor by law, performance of regular duties by technicians, regularly scheduled drills and other legally called assemblies, including travel to and from such duty.

(9) "Duty status" includes active state duty and any other type of state military duty, including travel to and from such duty.

(10) "Military court" means a court-martial, a court of inquiry, or a provost court.

(11) "Military judge" means an official of a general or special court-martial detailed in accordance with this code.

(12) "Judge advocate general" means the commissioned officer responsible for supervising the administration of the military justice in the state military forces.

(13) "Accuser" means a person who signs and swears to charges, any person who directs that charges nominally be signed and sworn to by another, and any person who has an interest other than an official interest in the prosecution of the accused.

(14) "Military" refers to any or all of the armed forces.

(15) "Convening authority" includes, in addition to the person who convened the court, a commissioned officer commanding for the time being, or a successor in command.

(16) "May" is used in a permissive sense. The words "no person may ..." means that no person is required, authorized, or permitted to do the act prescribed.

(17) "Shall" is used in an imperative sense.

(18) "Code" means this act.

(19) "Hostile force" means enemy, rioters, looters, dissidents, and others opposing or interfering with law and order.

(20) "Judge advocate" means:

(a) An officer of the judge advocate general's corps of the army or the navy or of the state military forces;

(b) an officer of the air force or the marine corps who is designated as a judge advocate; or

(c) an officer of the coast guard who is designated as a law specialist.

(21) "Record," when used in connection with the proceedings of a court-martial, means:

(a) An official written transcript, written summary or other writing relating to the proceedings; or

(b) an official audiotape, videotape or similar material from which sound, or sound and visual images, depicting the proceedings may be reproduced.

(22) For further definition of military terms refer to the dictionary of United States army terms (AR 310-25).

History: L. 1972, ch. 203, § 48-2101; L. 1988, ch. 191, § 1; July 1.



48-2102 Persons subject to this code.

48-2102. Persons subject to this code. This code applies to all members of the state military forces who are not in federal service under a call or order of the president of the United States.

History: L. 1972, ch. 203, § 48-2102; July 1.



48-2103 Jurisdiction to try certain personnel.

48-2103. Jurisdiction to try certain personnel. (a) Each person discharged from the state military forces who is later charged with having fraudulently obtained a discharge is, subject to K.S.A. 48-2708, subject to trial by court-martial on that charge and is, after apprehension, subject to this code while in the custody of the military for that trial. Upon conviction of that charge such person is subject to trial by court-martial for all offenses under this code committed before the fraudulent discharge.

(b) No person who has deserted from the state military forces may be relieved from amenability to the jurisdiction of this code by virtue of a separation from any later period of service.

(c) The fact that any person charged with an offense under this code is separated from the service while proceedings are pending or while undergoing sentence shall not affect the jurisdiction of any court-martial.

History: L. 1972, ch. 203, § 48-2103; July 1.



48-2104 (KCMJ Art. 4) Dismissal of officer; right to trial by court-martial.

48-2104. (KCMJ Art. 4) Dismissal of officer; right to trial by court-martial. (a) The governor may dismiss any officer by a written order, but no such written order shall be made until 60 days after the governor has served on the officer a detailed statement of the reasons for dismissal. No dismissal shall be made except for misconduct as defined in the punitive articles of this code. Any officer dismissed by order of the governor may, within 30 days of notice thereof, make a written application for trial by court-martial, setting forth under oath, that the officer has been wrongfully dismissed. The governor, upon receipt thereof, shall as soon as practicable convene a general court-martial to try that officer on the charges on which the officer was dismissed. A court-martial so convened has jurisdiction to try the dismissed officer on those charges, and the officer shall be considered to have waived the right to plead any statute of limitations applicable to any offense with which the officer is charged. The court-martial may, as part of its sentence, adjudge the affirmance of the dismissal, but if the court-martial acquits the accused or if the sentence adjudged, as finally approved or affirmed, does not include dismissal, the adjutant general shall substitute for the dismissal ordered by the governor a form of discharge authorized for administrative issue.

(b) If the governor fails to convene a general court-martial within 60 days from the presentation of an application for trial under this code, the order of dismissal under subsection (a) is automatically rescinded.

(c) If a discharge is substituted for a dismissal under this code, the governor alone may reappoint the officer to the same grade and rank as that former officer would have attained had the officer not been dismissed. The reappointment of such a former officer may be made only if a vacancy is available under applicable tables of organization. All the time between the dismissal and the reappointment shall be considered as actual service for all state purposes.

(d) If an officer is discharged from the state military forces by administrative action or by board proceedings under law or is dropped from the rolls by order of the governor, the officer has no right to trial under this section.

History: L. 1972, ch. 203, § 48-2104; L. 1988, ch. 191, § 2; July 1.



48-2105 Territorial applicability of the code.

48-2105. Territorial applicability of the code. (a) This code applies throughout the state. It also applies to all persons otherwise subject to this code while they are serving outside the state, and while they are going to and returning from such service outside the state, in the same manner and to the same extent as if they were serving inside the state.

(b) Courts-martial and courts of inquiry may be convened and held in units of the state military forces while those units are serving outside the state with the same jurisdiction and powers as to persons subject to this code as if the proceedings were held inside the state, and offenses committed outside the state may be tried and punished either inside or outside the state.

History: L. 1972, ch. 203, § 48-2105; July 1.



48-2106 Judge advocates; appointment; assistants.

48-2106. Judge advocates; appointment; assistants. (a) The governor, on the recommendation of the adjutant general, shall appoint an officer of the state military forces as judge advocate general. To be eligible for appointment, an officer must be a member of the bar of the highest court of the state and must have been a member of the bar of the state for at least five (5) years.

(b) The adjutant general may appoint as many assistants to the judge advocate general as he or she considers necessary who shall be designated assistant judge advocates. To be eligible for appointment, assistant judge advocates must be officers of the state military forces and members of the bar of the highest court of the state.

(c) Convening authorities shall at all times communicate directly with their staff judge advocates in matters relating to the administration of military justice; and the staff judge advocate of any command is entitled to communicate directly with the staff judge advocate of a superior or subordinate command, or with the judge advocate general.

(d) No person who has acted as member, military judge, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, or investigating officer, or who has been a witness for either the prosecution or defense, in any case, may later act as staff judge advocate to any reviewing authority upon the same case.

History: L. 1972, ch. 203, § 48-2106; July 1.






Article 22 CODE OF MILITARY JUSTICE; APPREHENSION AND RESTRAINT

48-2201 (KCMJ Art. 7) Apprehension.

48-2201. (KCMJ Art. 7) Apprehension. (a) Apprehension is the taking of a person into custody.

(b) Any person authorized by regulations governing the state military forces to apprehend persons subject to this code, any marshal of a court-martial appointed pursuant to the provisions of this code, and any law enforcement officer having authority to apprehend offenders under the laws of the United States or of a state or municipality, may do so upon reasonable belief that an offense has been committed and that the person apprehended committed it.

(c) Commissioned officers, warrant officers and noncommissioned officers have authority to quell quarrels, frays and disorders among persons subject to this code and to apprehend persons subject to this code who take part therein.

(d) Any person subject to this code who misses a movement to annual training or state active duty or is absent without leave from annual training or state active duty, may be apprehended and delivered to the person's commanding officer pursuant to a warrant issued by a military judge based upon probable cause. Apprehension under this subsection may be made by military police, security police or civilian law enforcement officers.

History: L. 1972, ch. 203, § 48-2201; L. 1988, ch. 191, § 3; July 1.



48-2202 (KCMJ Art. 8) Apprehension of deserters.

48-2202. (KCMJ Art. 8) Apprehension of deserters. Any civil officer having authority to apprehend offenders under the laws of the United States or of a state, territory, commonwealth, or possession, or the District of Columbia may summarily apprehend a deserter from the state military forces and deliver him or her into the custody of the state military forces. If an offender is apprehended outside the state, the offender's return to the area must be in accordance with K.S.A. 22-2701 et seq. and amendments thereto or other reciprocal agreements.

History: L. 1972, ch. 203, § 48-2202; L. 1988, ch. 191, § 4; July 1.



48-2203 (KCMJ Art. 9) Imposition of restraint.

48-2203. (KCMJ Art. 9) Imposition of restraint. (a) Arrest is the restraint of a person by an order, not imposed as a punishment for an offense, directing the person to remain within certain specified limits. Confinement is the physical restraint of a person.

(b) An enlisted member may be ordered into arrest or confinement by any commissioned officer by an order, oral or written, delivered in person or through other persons subject to this code or through any person authorized by this code to apprehend persons. A commanding officer may authorize warrant officers or noncommissioned officers to order enlisted members of such officers' command or subject to such officers' authority into arrest or confinement.

(c) A commissioned officer or warrant officer may be ordered apprehended or into arrest or confinement only by a commanding officer to whose authority such commissioned officer or warrant officer is subject, by an order, oral or written, delivered in person or by a commissioned officer. The authority to order such persons apprehended or into arrest or confinement may not be delegated.

(d) No person may be ordered apprehended or into arrest or confinement except for probable cause.

(e) This section does not limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified.

History: L. 1972, ch. 203, § 48-2203; L. 1988, ch. 191, § 5; July 1.



48-2204 (KCMJ Art. 10) Restraint of persons charged with offenses.

48-2204. (KCMJ Art. 10) Restraint of persons charged with offenses. Any person subject to this code charged with an offense under this code may be ordered into arrest or confinement, as circumstances may require; but when charged only with an offense normally tried by a summary court-martial, such person shall not ordinarily be placed in confinement. When any person subject to this code is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform the person of the specific wrong of which the person is accused and to try the person or to dismiss the charges and release the person, in accordance with regulations promulgated by the governor.

History: L. 1972, ch. 203, § 48-2204; L. 1988, ch. 191, § 6; July 1.



48-2205 (KCMJ Art. 10a) Confinement in jail or prison.

48-2205. (KCMJ Art. 10a) Confinement in jail or prison. Persons confined other than in a guardhouse, whether before, during or after trial by a military court, shall be confined in civil jails, penitentiaries or prisons designated by the governor, or by such person as the governor may authorize to act, or in correctional institutions regularly inspected or operated by the Kansas department of corrections.

History: L. 1972, ch. 203, § 48-2205; L. 1988, ch. 191, § 7; July 1.



48-2206 Reports and receiving of prisoners.

48-2206. Reports and receiving of prisoners. (a) No provost marshal, commander of a guard, warden, keeper, or officer of a city or county jail or any other jail, penitentiary, or prison designated under K.S.A. 48-2205, may refuse to receive or keep any prisoner committed to his or her charge, when the committing person furnishes a statement, signed by him or her, of the offense charged against the prisoner.

(b) Every commander of a guard, warden, keeper, or officer of a city or county jail or of any other jail, penitentiary, or prison designated under K.S.A. 48-2205, to whose charge a prisoner is committed shall, within twenty-four (24) hours after that commitment or as soon as he or she is relieved from guard, report to the commanding officer of the prisoner the name of the prisoner, the offense charged against the prisoner, and the name of the person who ordered or authorized the commitment.

History: L. 1972, ch. 203, § 48-2206; July 1.



48-2207 (KCMJ Art. 13) Punishment prohibited before trial.

48-2207. (KCMJ Art. 13) Punishment prohibited before trial. No person, while being held for trial, may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against him or her, nor shall the arrest or confinement imposed upon the person be any more rigorous than the circumstances require to insure his or her presence, but the person may be subjected to minor punishment during that period for infractions of discipline.

History: L. 1972, ch. 203, § 48-2207; L. 1988, ch. 191, § 8; July 1.



48-2208 (KCMJ Art. 14) Delivery of offenders to civil authorities.

48-2208. (KCMJ Art. 14) Delivery of offenders to civil authorities. (a) Under such regulations as the adjutant general may prescribe, a member of the state military forces accused of an offense against civil authority may be delivered, upon request, to the civil authority for trial.

(b) When delivery under this section is made to any civil authority of a person undergoing sentence of a court-martial, the delivery interrupts the execution of the sentence of the court-martial, and the offender after having answered to the civil authorities for the offense shall, upon the request of competent military authority, be returned to military custody for the completion of sentence.

History: L. 1972, ch. 203, § 48-2208; L. 1988, ch. 191, § 9; July 1.






Article 23 CODE OF MILITARY JUSTICE; NONJUDICIAL PUNISHMENT

48-2301 (KCMJ Art. 15) Commanding officer's nonjudicial punishment.

48-2301. (KCMJ Art. 15) Commanding officer's nonjudicial punishment.

(a) (1) Under such regulations as the governor may prescribe, any commanding officer may impose disciplinary punishments for minor offenses without the intervention of a court-martial pursuant to this article. For purposes of this article, commanding officer shall include officers-in-charge.

(2) The governor, the adjutant general or an officer of a general or flag rank in command may delegate the powers under this article to a principal assistant who is a member of the state military forces.

(b) Any commanding officer may impose upon enlisted members of the officer's command:

(1) An admonition;

(2) a reprimand;

(3) the withholding of privileges for not more than six months, which need not be consecutive;

(4) the forfeiture of not more than seven days' pay;

(5) a fine of not more than seven days' pay;

(6) a reduction to the next inferior pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction;

(7) extra duties, including fatigue or other duties, for not more than 14 days, which need not be consecutive; and

(8) restriction to certain specified limits, with or without suspension from duty, for not more than 14 days, which need not be consecutive.

(c) Any commanding officer of the grade of O-4, or above, may impose upon enlisted members of the officer's command:

(1) Any punishment authorized in subsections (b)(1), (2) and (3);

(2) the forfeiture of not more than 1/2 of one month's pay per month for two months;

(3) a fine of not more than one month's pay;

(4) a reduction to the lowest or any intermediate pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction, but an enlisted member in a pay grade above E-4 may not be reduced more than two pay grades;

(5) extra duties, including fatigue or other duties, for not more than 45 days, which need not be consecutive; and

(6) restriction to certain specified limits, with or without suspension from duty, for not more than 60 days, which need not be consecutive.

(d) The governor, the adjutant general, an officer exercising general court-martial convening authority or an officer of a general or flag rank in command may impose:

(1) Upon officers of the officer's command, any punishment authorized in subsections (c)(1), (2), (3) and (6) and arrest in quarters for not more than 30 days, which need not be consecutive; and

(2) upon enlisted members of the officer's command, any punishment authorized in subsection (c).

(e) Whenever any of those punishments are combined to run consecutively, the total length of the combined punishment cannot exceed the authorized duration of the longest punishment in the combination, and there must be an apportionment of punishments so that no single punishment in the combination exceeds its authorized length under this article.

(f) Prior to the offer of non-judicial punishment, the commanding officer shall determine whether arrest in quarters or restriction shall be considered as punishments. If the commanding officer determines that the punishment options may include arrest in quarters or restriction, the accused shall be notified of the right to demand trial by court-martial. If the commanding officer determines that the punishment options will not include arrest in quarters or restriction, the accused shall be notified that there is no right to trial by court-martial in lieu of non-judicial punishment.

(g) The officer who imposes the punishment, or the successor in command, may, at any time, suspend, set aside, mitigate or remit any part or amount of the punishment and restore all rights, privileges and property affected. The officer also may mitigate punishments as follows: (1) Reduction in grade to forfeiture of pay; (2) arrest in quarters to restriction; or (3) extra duties to restriction. The mitigated punishment shall not be for a greater period than the punishment mitigated. When mitigating reduction in grade to forfeiture of pay, the amount of the forfeiture shall not be greater than the amount that could have been imposed initially under this article by the officer who imposed the punishment mitigated.

(h) A person punished under this article who considers the punishment unjust or disproportionate to the offense may, through the proper channel, appeal to the next superior authority within 15 days after the punishment is either announced or sent to the accused, as the commander may determine. The appeal shall be promptly forwarded and decided, but the punishment shall be stayed until final action is taken on the appeal. The superior authority may exercise the same powers with respect to the punishment imposed as may be exercised under subsection (g) by the officer who imposed the punishment. Before acting on an appeal from a punishment, the authority that is to act on the appeal will refer the case to a judge advocate for consideration and advice.

(i) The imposition and enforcement of disciplinary punishment under this article for any act or omission is not a bar to trial by court-martial or a civilian court of competent jurisdiction for a serious crime or offense growing out of the same act or omission and not properly punishable under this article; but the fact that a disciplinary punishment has been enforced may be shown by the accused upon trial and, when so shown, it shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

(j) Whenever a punishment of forfeiture of pay is imposed under this article, the forfeiture may apply to pay accruing before, on or after the date that punishment is imposed.

(k) Regulations may prescribe the form of records to be kept of proceedings under this article and may prescribe that certain categories of those proceedings shall be in writing.

History: L. 1972, ch. 203, § 48-2301; L. 1988, ch. 191, § 10; L. 2015, ch. 66, § 1; July 1.






Article 24 CODE OF MILITARY JUSTICE; COURTS-MARTIAL JURISDICTION

48-2401 (KCMJ Art. 16) Courts-martial classified.

48-2401. (KCMJ Art. 16) Courts-martial classified. (a) In the state military forces not in federal service, there are general, special and summary courts-martial constituted like similar courts of the armed forces of the United States. Such state military courts have the jurisdiction and powers, except as to punishments, and shall follow the forms and procedures provided for those courts of the armed forces of the United States.

(b) The three kinds of courts-martial are:

(1) General courts-martial consisting of:

(A) A military judge and not less than five members; or

(B) only a military judge, if before the court is assembled the accused, knowing the identity of the military judge and after consultation with defense counsel, requests orally on the record or in writing a court composed only of a military judge and the military judge approves.

(2) Special courts-martial consisting of:

(A) Not less than three members;

(B) a military judge and not less than three members; or

(C) only a military judge, if one has been detailed to the court, and the accused, under the same conditions as those prescribed in subsection (b)(1)(B), so requests.

(3) Summary courts-martial, consisting of one commissioned officer.

History: L. 1972, ch. 203, § 48-2401; L. 1988, ch. 191, § 11; July 1.



48-2401a (KCMJ Art. 17) Jurisdiction of courts-martial in general.

48-2401a. (KCMJ Art. 17) Jurisdiction of courts-martial in general. The state military force has court-martial jurisdiction over all persons subject to this code.

History: L. 1988, ch. 191, § 12; July 1.



48-2402 (KCMJ Art. 18) Jurisdiction of general courts-martial.

48-2402. (KCMJ Art. 18) Jurisdiction of general courts-martial. General courts-martial have jurisdiction to try persons subject to this code for any offense made punishable by this code and may, under such limitations as the governor may prescribe, adjudge any of the following punishments:

(1) A fine of not more than $500 or confinement not more than six months, or both;

(2) forfeiture of pay not to exceed 2/3 of the monthly pay for three months;

(3) a reprimand;

(4) dismissal or dishonorable or bad-conduct discharge;

(5) reduction of enlisted persons to a lower grade; or

(6) any combination of these punishments.

History: L. 1972, ch. 203, § 48-2402; L. 1988, ch. 191, § 13; July 1.



48-2402a (KCMJ Art. 19) Jurisdiction of special courts-martial.

48-2402a. (KCMJ Art. 19) Jurisdiction of special courts-martial. Special courts-martial have jurisdiction to try persons subject to this code for any offense made punishable by this code. Special courts-martial may, under such limitations as the governor may prescribe, adjudge any punishment not forbidden by the code, except dishonorable discharge, dismissal, confinement for more than three months or forfeiture of pay for more than three months. A bad-conduct discharge may not be adjudged unless a complete record of the proceedings and verbatim testimony has been made, counsel pursuant to K.S.A. 48-2505 and amendments thereto was detailed to represent the accused and a military judge was detailed to the trial, except in cases in which a military judge was not detailed, the convening authority shall make a detailed written statement, to be appended to the record, stating the reasons a military judge could not be detailed.

History: L. 1988, ch. 191, § 14; July 1.



48-2403 (KCMJ Art. 20) Jurisdiction of summary courts-martial.

48-2403. (KCMJ Art. 20) Jurisdiction of summary courts-martial. (a) Summary courts-martial have jurisdiction to try persons subject to this code, except officers, for any offense made punishable by this code.

(b) No person with respect to whom summary courts-martial have jurisdiction may be brought to trial before a summary court-martial if he or she objects thereto. If objection to trial by summary court-martial is made by an accused, trial shall be ordered by general court-martial or special court-martial.

(c) A summary court-martial may sentence to a fine of not more than $50 for a single offense, to forfeiture of pay not to exceed 1/2 of one month's pay for two months and to reduction of enlisted persons to a lower grade.

History: L. 1972, ch. 203, § 48-2403; L. 1988, ch. 191, § 15; July 1.



48-2404 Complete record of proceedings and testimony if dishonorable discharge, bad conduct discharge or dismissal adjudged.

48-2404. Complete record of proceedings and testimony if dishonorable discharge, bad conduct discharge or dismissal adjudged. A dishonorable discharge, bad conduct discharge, punitive discharge or dismissal may not be adjudged by any court-martial unless a complete record of the proceedings and testimony before the court has been made.

History: L. 1972, ch. 203, § 48-2404; July 1.



48-2405 (KCMJ Art. 20b) Summary court-martial; confinement instead of fine.

48-2405. (KCMJ Art. 20b) Summary court-martial; confinement instead of fine. A summary court-martial may, instead of imposing a fine, sentence to confinement for not more than one day for each dollar of the authorized fine.

History: L. 1972, ch. 203, § 48-2405; L. 1988, ch. 191, § 16; July 1.



48-2406 Jurisdiction of persons and offenses.

48-2406. Jurisdiction of persons and offenses. The jurisdiction of a court-martial is limited to the trial of persons accused of military offenses as described in this act. Persons subject to this act who are accused of offenses cognizable by the civil courts of this state or any other state where the military forces are present in that state may, upon accusation, be promptly surrendered to civil authorities for disposition, urgencies of the service considered. If the person subject to this act is accused of both a military offense under this act and a civil offense by the civil authorities, the person shall be released to the civil authorities if the crime for which he or she is accused by the civil authorities carries a penalty in excess of the maximum penalty provided by this act.

History: L. 1972, ch. 203, § 48-2406; July 1.






Article 25 CODE OF MILITARY JUSTICE; APPOINTMENT AND COMPOSITION OF COURTS-MARTIAL

48-2501 Who may convene general courts-martial.

48-2501. Who may convene general courts-martial. General courts-martial may be convened by the governor, or such other persons not below the rank of brigadier general as the governor may by regulation provide.

History: L. 1972, ch. 203, § 48-2501; July 1.



48-2501a (KCMJ Art. 23) Who may convene special courts-martial.

48-2501a. (KCMJ Art. 23) Who may convene special courts-martial. Special courts-martial may be convened by the governor or such other persons not below the rank of brigadier general as the governor may by regulation provide.

History: L. 1988, ch. 191, § 17; July 1.



48-2502 Summary courts-martial; who may convene.

48-2502. Summary courts-martial; who may convene. (a) The adjutant general, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, or other place where troops are on duty, or of a unit, organization, element, activity or installation, may convene a summary court-martial consisting of one commissioned officer. The proceedings shall be informal.

(b) When only one commissioned officer is present with a command or detachment he or she shall be the summary court-martial of that command or detachment and shall hear and determine all summary court-martial cases brought before him or her. Summary courts-martial may, however, be convened in any case by superior authority when considered desirable by him or her.

History: L. 1972, ch. 203, § 48-2502; July 1.



48-2503 (KCMJ Art. 25) Who may serve on courts-martial.

48-2503. (KCMJ Art. 25) Who may serve on courts-martial. (a) Any commissioned officer of or on duty with the state military forces is eligible to serve on all courts-martial for the trial of any person who may lawfully be brought before such courts for trial.

(b) Any warrant officer of or on duty with the state military forces is eligible to serve on general and special courts-martial for the trial of any person, other than a commissioned officer, who may lawfully be brought before such court for trial.

(c) (1) Any enlisted member of the state military forces who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any enlisted member who may lawfully be brought before such courts for trial, but such enlisted member shall serve as a member of a court only if before the conclusion of a session called by the military judge under K.S.A. 48-2704 and amendments thereto prior to trial or, in the absence of such a session, before the court is assembled for the trial of the accused, the accused personally has requested in writing that enlisted members serve on it. After such a request, the accused may not be tried by a general or special court-martial the membership of which does not include enlisted members in a number comprising at least one-third of the total membership of the court, unless eligible enlisted members cannot be obtained on account of physical conditions or military exigencies. If such members cannot be obtained, the court may be assembled and the trial held without them, but the convening authority shall make a detailed written statement, to be appended to the record, stating why they could not be obtained.

(2) In this section, the word "unit" means any regularly organized body of the state military forces not larger than a company, a squadron, or a body corresponding to one of them.

(d) (1) No person subject to this code may be tried by a court-martial any member of which is junior to such person in rank or grade, unless it cannot be avoided and then only by order of the governor.

(2) When convening a court-martial, the convening authority shall detail as members of the state military forces thereof such members as, in the convening authority's opinion, are best qualified for the duty by reason of age, education, training, experience, length of service and judicial temperament. No member is eligible to serve as a member of a general or special court-martial when such member is the accuser or a witness for the prosecution or has acted as investigating officer or as counsel in the same case.

(e) Before a court-martial is assembled for the trial of a case, the convening authority may excuse a member of the court from participating in the case. Under such regulations as the governor may prescribe, the convening authority may delegate the convening authority's authority under this subsection to the convening authority's staff judge advocate or to any other principal assistant.

History: L. 1972, ch. 203, § 48-2503; L. 1988, ch. 191, § 18; July 1.



48-2504 (KCMJ Art. 26) Military judge of a general or special court-martial.

48-2504. (KCMJ Art. 26) Military judge of a general or special court-martial. (a) The authority convening a general court-martial shall detail a military judge thereto. Subject to regulations of the governor, a military judge may be detailed to any special court-martial. The governor shall prescribe regulations providing for the manner in which military judges are detailed for such courts-martial and for the persons who are authorized to detail military judges for such courts-martial. A military judge shall preside over each open session of the court-martial to which the judge had been detailed.

(b) A military judge shall be a commissioned officer of the national guard or a retired officer of the reserve components of the armed forces of the United States who is a member of the bar of the supreme court of Kansas and who is certified to be qualified for such duty by the judge advocate general. The judge advocate general may recommend to the adjutant general that the adjutant general order to active duty retired personnel of the United States armed forces who are qualified to act as military judges.

(c) No person is eligible to act as military judge in a case if the person is the accuser or a witness for the prosecution or has acted as investigating officer or a counsel in the same case.

(d) Neither the convening authority nor any member of the convening authority's staff shall prepare or review any report concerning the effectiveness, fitness or efficiency of a military judge which relates to the judge's performance of duty as such. A commissioned officer who is certified to be qualified for duty as a military judge of a court-martial may perform such duties only when such officer is assigned and directly responsible to the judge advocate general and may perform duties of a judicial or nonjudicial nature other than those relating to the primary duty as a military judge of a court-martial when such duties are assigned to such officer by or with the approval of the judge advocate general. The military judge of a court-martial may not consult with the members of the court except in the presence of the accused, trial counsel, and defense counsel, nor may the judge vote with the members of the court.

History: L. 1972, ch. 203, § 48-2504; L. 1988, ch. 191, § 19; July 1.



48-2505 (KCMJ Art. 27) Detail of trial counsel and defense counsel.

48-2505. (KCMJ Art. 27) Detail of trial counsel and defense counsel. (a) (1) Trial counsel and defense counsel shall be detailed for each general and special court-martial. Assistant trial counsel and assistant and associate defense counsel may be detailed for each general and special court-martial. The governor shall prescribe regulations providing for the manner in which counsel are detailed for such courts-martial and for the persons who are authorized to detail counsel for such courts-martial.

(2) No person who has acted as investigating officer, military judge or court member in any case may act later as trial counsel, assistant trial counsel or, unless expressly requested by the accused, as defense counsel or assistant or associate defense counsel in the same case. No person who has acted for the prosecution may act later in the same case for the defense, nor may any person who has acted for the defense act later in the same case for the prosecution.

(b) Trial counsel or defense counsel detailed for a general court-martial:

(1) Must be a judge advocate who is a graduate of an accredited law school or is a member of the bar of the highest court of a state; and

(2) must be certified as competent to perform such duties by the judge advocate general of the state military forces.

(c) In the case of a special court-martial:

(1) The accused shall be afforded the opportunity to be represented at the trial by counsel having the qualifications prescribed under subsection (b) unless counsel having such qualifications cannot be obtained on account of physical conditions or military exigencies. If counsel having such qualifications cannot be obtained, the court may be convened and the trial held, but the convening authority shall make a detailed written statement, to be appended to the record, stating why counsel with such qualifications could not be obtained;

(2) if the trial counsel is qualified to act as counsel before a general court-martial, the defense counsel detailed by the convening authority must be a person similarly qualified; and

(3) if the trial counsel is a judge advocate or a member of the bar of the highest court of the state, the defense counsel detailed by the convening authority must be one of the foregoing.

History: L. 1972, ch. 203, § 48-2505; L. 1988, ch. 191, § 20; July 1.



48-2506 Detail or employment of reporters and interpreters.

48-2506. Detail or employment of reporters and interpreters. Under such regulations as the governor may prescribe, the convening authority of a general court-martial or court of inquiry shall detail or employ qualified court reporters, who shall record the proceedings of and testimony taken before that court. Under like regulations the convening authority of a military court may detail or employ qualified court reporters, who shall record the proceedings of and testimony taken before that court. Under like regulations the convening authority of a military court may detail or employ interpreters who shall interpret for the court.

History: L. 1972, ch. 203, § 48-2506; July 1.



48-2507 (KCMJ Art. 29) Absent and additional members.

48-2507. (KCMJ Art. 29) Absent and additional members. (a) No member of a general or special court-martial may be absent or excused after court has been assembled for the trial of the accused unless excused as a result of a challenge, excused by the military judge for physical disability or other good cause, or excused by order of the convening authority for good cause.

(b) Whenever a general court-martial, other than one composed of a military judge only, is reduced below five members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than five members. The trial may proceed with the new members present after the recorded evidence previously introduced before the members of the court has been read to the court in the presence of the military judge, the accused and counsel for both sides.

(c) Whenever a special court-martial, other than a special court-martial composed of a military judge only, is reduced below three members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than three members. The trial shall proceed with the new members present as if no evidence had previously been introduced at the trial, unless a verbatim record of the evidence previously introduced before the members of the court or a stipulation thereof is read to the court in the presence of the military judge, if any, and the accused and counsel for both sides.

(d) If the military judge of a court-martial composed of a military judge only is unable to proceed with the trial because of physical disability, as a result of a challenge or for other good cause, the trial shall proceed, subject to any applicable conditions of K.S.A. 48-2401 and amendments thereto, after the detail of a new military judge as if no evidence had previously been introduced, unless a verbatim record of the evidence previously introduced or a stipulation thereof is read in court in the presence of the new military judge, the accused and counsel for both sides.

History: L. 1972, ch. 203, § 48-2507; L. 1988, ch. 191, § 21; July 1.






Article 26 CODE OF MILITARY JUSTICE; PRETRIAL PROCEDURE

48-2601 Charges and specifications.

48-2601. Charges and specifications. (a) Charges and specifications shall be signed by a person subject to this code under oath before a person authorized by this code to administer oaths and shall state:

(1) That the signer has personal knowledge of, or has investigated, the matters set forth herein; and

(2) that they are true in fact to the best of his or her knowledge and belief.

(b) Upon the preferring of charges, the officer having court-martial jurisdiction shall take immediate steps to determine what disposition should be made thereof in the interest of justice and discipline, and the person accused shall be informed of the charges against him or her as soon as practicable.

History: L. 1972, ch. 203, § 48-2601; July 1.



48-2602 Compulsory self-incrimination prohibited.

48-2602. Compulsory self-incrimination prohibited. (a) No person subject to this code shall compel any person to incriminate himself or herself or to answer any question, the answer to which may tend to incriminate the person.

(b) No person subject to this code may interrogate or request any statement from an accused or a person suspected of an offense without first informing him or her of the nature of the accusation and advising him or her that he or she does not have to make any statement regarding the offense of which he or she is accused or suspected, that any statement made by him or her may be used as evidence against him or her in a trial by court-martial, that he or she has a right to consult with a lawyer, that he or she has a right to have a lawyer present during questioning, that he or she has a right to request a lawyer and that upon request one will be provided without cost or, if he or she prefers, he or she may retain counsel of his or her choice at his or her own expense.

(c) No person subject to this code may compel any person to make a statement or produce evidence before any military tribunal if the statement or evidence is not material to the issue and may tend to degrade the person.

(d) No statement obtained from any person in violation of this section, or through the use of coercion, unlawful influence or unlawful inducement may be received in evidence against the person in a trial by court-martial.

(e) The requirements of this section are binding on all persons administering this code but failure to follow them does not divest a military court of jurisdiction.

History: L. 1972, ch. 203, § 48-2602; July 1.



48-2603 Investigation; rights of accused.

48-2603. Investigation; rights of accused. (a) No charge or specification may be referred to a general court-martial for trial until a thorough and impartial investigation of all the matters set forth therein has been made. This investigation shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.

(b) The accused shall be advised of the charges against him or her and of the right to be represented at that investigation by counsel. Upon the accused's own request he or she shall be represented by civilian counsel if provided by the accused, or military counsel of the accused's own selection if such counsel is reasonably available, or by counsel detailed by the judge advocate general. At that investigation full opportunity shall be given to the accused to cross-examine witnesses against the accused if they are available and to present anything the accused may desire in his or her own behalf, either in defense or mitigation, and the investigating officer shall examine available witnesses requested by the accused. If the charges are forwarded after the investigation, they shall be accompanied by a statement of the substance of the testimony taken on both sides and a copy thereof shall be given to the accused.

(c) If an investigation of the subject matter of an offense has been conducted before the accused is charged with the offense, and if the accused was present at the investigation and afforded the opportunities for representation, cross-examination, and presentation prescribed in subsection (b), no further investigation of that charge is necessary under this section unless it is demanded by the accused after he or she is informed of the charge. A demand for further investigation entitles the accused to recall witnesses for further cross-examination and to offer any new evidence in his or her own behalf.

(d) The requirements of this section are binding on all persons administering this code but failure to follow them does not divest a military court of jurisdiction.

History: L. 1972, ch. 203, § 48-2603; July 1.



48-2604 Forwarding of charges.

48-2604. Forwarding of charges. When a person is held for trial by general court-martial the commanding officer shall, within eight (8) days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the officer exercising general court-martial jurisdiction. If that is not practicable, the commanding officer shall report in writing to such officer the reasons for delay.

History: L. 1972, ch. 203, § 48-2604; July 1.



48-2605 (KCMJ Art. 34) Advice of staff judge advocate and reference for trial.

48-2605. (KCMJ Art. 34) Advice of staff judge advocate and reference for trial. (a) Before directing the trial of any charge by general court-martial, the convening authority shall refer it to the convening authority's staff judge advocate for consideration and advice. The convening authority may not refer a specification under a charge to a general court-martial for trial unless the convening authority has been advised in writing by the staff judge advocate that:

(1) The specification alleges an offense under this code;

(2) the specification is warranted by the evidence indicated in the report of the investigation under K.S.A. 48-2603 and amendments thereto, if there is such a report; and

(3) a court-martial would have jurisdiction over the accused and the offense.

(b) The advice of the staff judge advocate under subsection (a) with respect to a specification under a charge shall include a written and signed statement by the staff judge advocate:

(1) Expressing the staff judge advocate's conclusions with respect to each matter set forth in subsection (a); and

(2) recommending action that the convening authority take regarding the specification.

If the specification is referred for trial, the recommendation of the staff judge advocate shall accompany the specification.

(c) If the charges or specifications are not formally correct or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections, and such changes in the charges and specifications as are needed to make them conform to the evidence shall be made.

History: L. 1972, ch. 203, § 48-2605; L. 1988, ch. 191, § 22; July 1.



48-2606 Service of charges.

48-2606. Service of charges. The trial counsel to whom court-martial charges are referred for trial shall cause to be served upon the accused a copy of the charges upon which trial is to be had. No person may, against his or her objection, be brought to trial before a general court-martial within a period of five (5) days after the service of the charges upon him or her.

History: L. 1972, ch. 203, § 48-2606; July 1.






Article 27 CODE OF MILITARY JUSTICE; TRIAL PROCEDURE

48-2701 Governor may prescribe rules.

48-2701. Governor may prescribe rules. The procedure, including modes of proof, in cases before military courts and other military tribunals may be prescribed by the governor by regulations, which shall, so far as the governor considers practicable, apply the principles of law and the rules of evidence generally recognized in the trial of criminal cases in the courts of the state, but which may not be contrary to or inconsistent with this code.

History: L. 1972, ch. 203, § 48-2701; July 1.



48-2702 (KCMJ Art. 37) Unlawfully influencing action of court.

48-2702. (KCMJ Art. 37) Unlawfully influencing action of court. (a) No authority convening a general, special or summary court-martial nor any other commanding officer, or officer serving on the staff thereof, may censure, reprimand or admonish the court or any member, military judge or counsel thereof, with respect to the findings or sentence adjudged by the court, or with respect to any other exercise of its or the court's or person's functions in the conduct of the proceeding. No person subject to this code may attempt to coerce or, by any unauthorized means, influence the action of a court-martial or any other military tribunal or any member thereof, in reaching the findings or sentence in any case, or the action of any convening, approving or reviewing authority with respect to such authority's judicial acts. The foregoing provisions shall not apply to:

(1) General instructional or informational courses in military justice, if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial; or

(2) statements and instructions given in open court by the military judge or counsel.

(b) In the preparation of an effectiveness, fitness or efficiency report, or any other report or document used in whole or in part for the purpose of determining whether a member of the state military forces is qualified to be advanced in grade or in determining the assignment or transfer of a member of the state military forces or in determining whether a member of the state military forces should be retained on duty, no person subject to this code may in preparing any such report:

(1) Consider or evaluate the performance of duty of any such member as a member, military judge or trial counsel of a court-martial; or

(2) give a less favorable rating or evaluation of any member of the state military forces because of the zeal with which such member as counsel represented any accused before a court-martial. This subsection is not applicable to evaluations made by the judge advocate general of the performance of personnel under such judge advocate general's supervision.

History: L. 1972, ch. 203, § 48-2702; L. 1988, ch. 191, § 23; July 1.



48-2703 (KCMJ Art. 38) Duties of trial counsel and defense counsel.

48-2703. (KCMJ Art. 38) Duties of trial counsel and defense counsel. (a) The trial counsel of a general or special court-martial shall prosecute in the name of the state and shall, under the direction of the court, prepare the record of the proceedings.

(b) The accused has the right to be represented in the accused's defense before a general or special court-martial by civilian counsel if provided by the accused, by military counsel of the accused's own selection if reasonably available or by the defense counsel detailed under K.S.A. 48-2505 and amendments thereto. Should the accused have counsel of the accused's own selection, the defense counsel and assistant defense counsel, if any, who were detailed shall, if the accused so desires, act as the accused's associate counsel; otherwise they shall be excused by the military judge.

(c) In every court-martial proceeding, the defense counsel may, in the event of conviction, forward for attachment to the record of proceedings a brief of such matters the defense counsel feels should be considered in behalf of the accused on review, including any objection to the contents of the record which the defense counsel considers appropriate.

(d) An assistant trial counsel of a general court-martial may, under the direction of the trial counsel or when such assistant trial counsel is qualified to be a trial counsel as required by K.S.A. 48-2505 and amendments thereto, perform any duty imposed by law, regulation or the custom of the service upon the trial counsel of the court.

(e) An assistant defense counsel of a general court-martial may, under the direction of the defense counsel or when such assistant defense counsel is qualified to be the defense counsel as required by K.S.A. 48-2505 and amendments thereto, perform any duty imposed by law, regulation or the custom of the service upon counsel for the accused.

History: L. 1972, ch. 203, § 48-2703; L. 1988, ch. 191, § 24; July 1.



48-2704 Sessions.

48-2704. Sessions. (a) At any time after the service of charges which have been referred for trial to a court-martial composed of a military judge and members, the military judge may, subject to K.S.A. 48-2606 call the court into session without the presence of the members for the purpose of:

(1) Hearing and determining motions raising defenses or objections which are capable of determination without trial of the issues raised by a plea of not guilty;

(2) hearing and ruling upon any matter which may be ruled upon by the military judge under this code, whether or not the matter is appropriate for later consideration or decision by the members of the court;

(3) if permitted by regulations of the governor, holding the arraignment and receiving the pleas of the accused; and

(4) performing any other procedural function which may be performed by the military judge under this chapter or under rules prescribed pursuant to K.S.A. 48-2701 and which does not require the presence of the members of the court. These proceedings shall be conducted in the presence of the accused, the defense counsel, and the trial counsel and shall be made part of the record.

(b) When the members of a court-martial deliberate or vote, only the members may be present. All other proceedings, including any other consultation of the members of the court with counsel or the military judge, shall be made a part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel, and, in cases in which a military judge has been detailed to the court, the military judge.

History: L. 1972, ch. 203, § 48-2704; July 1.



48-2705 (KCMJ Art. 40) Continuances.

48-2705. (KCMJ Art. 40) Continuances. A military judge, a court-martial without a military judge or a summary court may, for reasonable cause, grant a continuance to any party for such time, and as often, as may appear to be just.

History: L. 1972, ch. 203, § 48-2705; L. 1988, ch. 191, § 25; July 1.



48-2706 (KCMJ Art. 41) Challenges.

48-2706. (KCMJ Art. 41) Challenges. (a) The military judge and members of a general or special court-martial may be challenged by the accused or the trial counsel for cause stated to the court. The military judge shall determine the relevancy and validity of challenges for cause, and may not receive a challenge to more than one person at a time. Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered.

(b) Each accused and the trial counsel is entitled to one peremptory challenge, but the military judge may not be challenged except for cause.

History: L. 1972, ch. 203, § 48-2706; L. 1988, ch. 191, § 26; July 1.



48-2707 (KCMJ Art. 42) Oaths.

48-2707. (KCMJ Art. 42) Oaths. (a) Before performing their respective duties, military judges, members of general and special courts-martial, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, reporters, and interpreters shall take an oath to perform their duties faithfully. The form of the oath, the time and place of the taking thereof, the manner of recording the same, and whether the oath shall be taken for all cases in which these duties are to be performed or for a particular case, shall be as prescribed in regulations of the governor. These regulations may provide that an oath to perform faithfully duties as a military judge, trial counsel, assistant trial counsel, defense counsel, or assistant defense counsel may be taken at any time by any judge advocate or other person certified to be qualified or competent for the duty, and if such an oath is taken it need not again be taken at the time the judge advocate or other person is detailed to that duty.

(b) Each witness before a military court shall be examined on oath or affirmation.

History: L. 1972, ch. 203, § 48-2707; L. 1988, ch. 191, § 27; July 1.



48-2708 (KCMJ Art. 43) Statute of limitations.

48-2708. (KCMJ Art. 43) Statute of limitations. (a) A person charged with sedition, mutiny, desertion or absence without leave in time of war or aiding a hostile force may be tried and punished at any time without limitation.

(b) Except as otherwise provided in this section, a person charged with desertion or with the offense punishable under K.S.A. 48-3040 and amendments thereto is not liable to be tried by court-martial if the offense was committed more than three years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command.

(c) Except as otherwise provided in this section, a person charged with any offense is not liable to be tried by court-martial or punished under K.S.A. 48-2301 and amendments thereto if the offense was committed more than two years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command or before the imposition of punishment under K.S.A. 48-2301 and amendments thereto.

(d) Periods in which the accused was absent from territory in which the state has the authority to apprehend the accused, or in the custody of civil authorities, or in the hands of a hostile force, shall be excluded in computing the period of limitation prescribed in this section.

History: L. 1972, ch. 203, § 48-2708; L. 1988, ch. 191, § 28; July 1.



48-2709 Former jeopardy.

48-2709. Former jeopardy. (a) No person may be tried a second time in any court of the state for the same offense.

(b) No proceeding in which an accused has been found guilty by a court-martial upon any charge or specification is a trial in the sense of this section until the finding of guilty has become final after review of the case has been fully completed.

(c) A proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused is a trial in the sense of this section.

History: L. 1972, ch. 203, § 48-2709; July 1.



48-2710 (KCMJ Art. 45) Pleas of the accused.

48-2710. (KCMJ Art. 45) Pleas of the accused. (a) If an accused after arraignment makes an irregular pleading, or after a plea of guilty sets up matter inconsistent with the plea, or if it appears that the accused has entered the plea of guilty improvidently or through lack of understanding of its meaning and effect, or if the accused fails or refuses to plead, a plea of not guilty shall be entered in the record, and the court shall proceed as though the accused had pleaded not guilty.

(b) With respect to any charge or specification to which a plea of guilty has been made by the accused and accepted by the military judge, by a court-martial without a military judge or summary court, a finding of guilty of the charge or specification may, if permitted by the regulations of the governor, be entered immediately without vote. This finding shall constitute the finding of the court unless the plea of guilty is withdrawn prior to the announcement of the sentence, in which event the proceedings shall continue as though the accused had pleaded not guilty.

History: L. 1972, ch. 203, § 48-2710; L. 1988, ch. 191, § 29; July 1.



48-2711 (KCMJ Art. 46) Opportunity to obtain witnesses and other evidence.

48-2711. (KCMJ Art. 46) Opportunity to obtain witnesses and other evidence. (a) Trial counsel, defense counsel and the court-martial shall have equal opportunity to obtain witnesses and other evidence in accordance with such regulations as the governor may prescribe. Process issued in courts-martial cases to compel witnesses to appear and testify and to compel the production of other evidence shall be similar to that which courts of the state having criminal jurisdiction may lawfully issue and shall include the authority to summon witnesses from without the state as provided in K.S.A. 22-4201 et seq. and amendments.

(b) The military judge of a court-martial or a summary court officer may:

(1) Issue a warrant for the arrest of any accused person who having been served with a warrant and a copy of the charges, disobeys a written order by the convening authority to appear before the court;

(2) issue subpoenas duces tecum and other subpoenas; and

(3) enforce by attachment the attendance of witnesses and the production of books and papers.

History: L. 1972, ch. 203, § 48-2711; L. 1988, ch. 191, § 30; July 1.



48-2712 (KCMJ Art. 47) Refusal to appear or testify.

48-2712. (KCMJ Art. 47) Refusal to appear or testify. (a) Any person not subject to this code who:

(1) Has been duly subpoenaed to appear as a witness or to produce books and records before a military court or before any military or civil officer designated to take a deposition to be read in evidence before such a court;

(2) has been duly paid or tendered the fees and mileage of a witness at the rates allowed to witnesses attending the district courts of the state; and

(3) willfully neglects or refuses to appear, or refuses to qualify as a witness or to testify or to produce any evidence which that person may have been legally subpoenaed to produce; is guilty of an offense against the state constituting a class C misdemeanor.

(b) Upon the certification of the facts under subdivision (a) hereof by the military judge or summary court officer to the county attorney of the county where the offense occurred, the county attorney shall prosecute as if the offense were specifically included in the Kansas criminal code.

(c) The fees and mileage of witnesses shall be advanced or paid in the same amount and to the same extent as witnesses under the Kansas criminal code.

History: L. 1972, ch. 203, § 48-2712; L. 1988, ch. 191, § 31; July 1.



48-2713 Contempts.

48-2713. Contempts. (a) A military court may punish for contempt any person subject to this code who uses any menacing word, sign, or gesture in its presence, or who disturbs its proceedings by any riot or disorder.

(b) Any person not subject to this code who engages in conduct described in subdivision (a) hereof is guilty of an offense against the state constituting a class C misdemeanor and the facts may be certified and prosecution instituted as provided in and contemplated by subsection (b) of K.S.A. 48-2712.

History: L. 1972, ch. 203, § 48-2713; July 1.



48-2714 (KCMJ Art. 49) Depositions.

48-2714. (KCMJ Art. 49) Depositions. (a) At any time after charges have been signed, as provided in K.S.A. 48-2601 and amendments thereto, any party may take oral or written depositions unless the military judge or an authority competent to convene a court-martial for the trial of those charges forbids it for good cause. If a deposition is to be taken before charges are referred for trial, such an authority shall designate lawyers to represent the prosecution and the defense and may authorize those officers to take the deposition of any witness.

(b) The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition.

(c) Depositions may be taken before and authenticated by any military or civil officer authorized by the laws of the state or by the laws of the place where the deposition is taken to administer oaths.

(d) A duly authenticated deposition taken upon reasonable notice to the other parties, so far as otherwise admissible under the rules of evidence, may be read in evidence or, in the case of audio tapes, video tapes or similar materials, may be played in evidence before any court-martial or in any proceeding before a court of inquiry, if it appears that:

(1) The witness resides or is beyond the state in which the court, commission or board is ordered to sit, or beyond 100 miles from the place of trial or hearing;

(2) the witness by reason of death, age, sickness, bodily infirmity, imprisonment, military necessity, nonamenability to process or other reasonable cause is unable or refuses to appear and testify in person at the place of trial or hearing; or

(3) the present whereabouts of the witness is unknown.

History: L. 1972, ch. 203, § 48-2714; L. 1988, ch. 191, § 32; July 1.



48-2715 Admissibility of records of courts of inquiry.

48-2715. Admissibility of records of courts of inquiry. (a) In any case not extending to the dismissal of a commissioned officer, the sworn testimony, contained in the duly authenticated record of proceedings of a court of inquiry, of a person whose oral testimony cannot be obtained, may, if otherwise admissible under the rules of evidence, be read in evidence by any party before a court-martial if the accused was a party before the court of inquiry and if the same issue was involved or if the accused consents to the introduction of such evidence.

(b) Such testimony may be read in evidence only by the defense in cases extending to the dismissal of a commissioned officer.

(c) Such testimony may also be read in evidence before a court of inquiry or a military board.

History: L. 1972, ch. 203, § 48-2715; July 1.



48-2716 (KCMJ Art. 51) Voting and rulings.

48-2716. (KCMJ Art. 51) Voting and rulings. (a) Voting by members for a general or special court-martial on the findings and on the sentence, and by members of a court-martial without a military judge on questions of challenge, shall be by secret written ballot. The junior member of the court shall in each case count the votes. The count shall be checked by the president, who shall forthwith announce the result of the ballot to the members of the court.

(b) The military judge, and, except for questions of challenge, the president of a court-martial without a military judge, shall rule upon all questions of law and all interlocutory questions arising during the proceedings. Any such ruling made by the military judge upon any question of law or any interlocutory question other than the factual issue of mental responsibility of the accused, or by the president of a court-martial without a military judge upon any question of law other than a motion for a finding of not guilty, is final and constitutes the ruling of the court. However, the military judge, or the president of a court-martial without a military judge, may change the ruling at any time during the trial. Unless the ruling is final, if any member objects thereto, the court shall be cleared and closed and the question decided by a voice vote as provided in K.S.A. 48-2717 and amendments thereto beginning with the junior in rank.

(c) Before a vote is taken on the findings, the military judge shall in the presence of the accused and counsel, instruct the members of the court as to the elements of the offense and charge them that:

(1) The accused must be presumed to be innocent until guilt is established by legal and competent evidence beyond reasonable doubt;

(2) in the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and the accused must be acquitted;

(3) if there is a reasonable doubt as to the degree of guilt, the finding must be in a lower degree as to which there is no reasonable doubt; and

(4) the burden of proof of establishing the guilt of the accused beyond reasonable doubt is upon the state.

(d) Subsections (a), (b) and (c) do not apply to a court-martial composed of a military judge only. The military judge of such a court-martial shall determine all questions of law and fact arising during the proceedings and, if the accused is convicted, adjudge and impose appropriate sentence. The military judge of such a court-martial shall make a general finding and shall in addition on request find the facts specially. If an opinion or memorandum of decision is filed, it will be sufficient if the findings of fact appear therein.

History: L. 1972, ch. 203, § 48-2716; L. 1988, ch. 191, § 33; July 1.



48-2717 (KCMJ Art. 52) Number of votes required.

48-2717. (KCMJ Art. 52) Number of votes required. (a) No person may be convicted of an offense, except as provided in K.S.A. 48-2710 and amendments thereto or by the concurrence of 2/3 of the members present at the time the vote is taken.

(b) All sentences shall be determined by the concurrence of 2/3 of the members present at the time that the vote is taken.

(c) All other questions to be decided by the members of a general or special court-martial shall be determined by a majority vote, but a determination to reconsider a finding of guilty or to reconsider a sentence with a view toward decreasing it may be made by a lesser vote which indicates a different result would be obtained. A tie vote on a challenge disqualifies the member challenged. A tie vote on a motion for a finding of not guilty or on a motion relating to the question of the accused's sanity is a determination against the accused. A tie vote on any other question is a determination in favor of the accused.

History: L. 1972, ch. 203, § 48-2717; L. 1988, ch. 191, § 34; July 1.



48-2718 Court to announce action.

48-2718. Court to announce action. A court-martial shall announce its findings and sentence to the parties as soon as determined.

History: L. 1972, ch. 203, § 48-2718; July 1.



48-2719 (KCMJ Art. 54) Record of trial.

48-2719. (KCMJ Art. 54) Record of trial. (a) Each general court-martial shall keep a separate record of the proceedings in each case brought before it and the record shall be authenticated by the signature of the military judge. If the record cannot be authenticated by the military judge by reason of the judge's death, disability or absence, it shall be authenticated by the signature of the trial counsel or by that of a member if the trial counsel is unable to authenticate it by reason of the trial counsel's death, disability or absence. In a court-martial consisting of only a military judge, the record shall be authenticated by the court reporter under the same conditions which would impose such a duty on a member under this subsection.

(b) Each special and summary court-martial shall keep a separate record of the proceedings in each case and the record shall be authenticated in the manner required by such regulations as the governor may prescribe.

(c) (1) A complete record of the proceedings and testimony shall be prepared:

(A) In each general court-martial case in which the sentence adjudged includes a dismissal, a discharge or, if the sentence adjudged does not include a discharge, any other punishment which exceeds that which may otherwise be adjudged by a special court-martial; and

(B) in each special court-martial case in which the sentence adjudged includes a bad-conduct discharge.

(2) In all other court-martial cases, the record shall contain such matters as may be prescribed by regulations of the governor.

(d) A copy of the record of the proceedings of each general court-martial shall be given to the accused as soon as it is authenticated. If a verbatim record of trial by general court-martial is not required by subsection (a), but has been made, the accused may purchase such a record under such regulations as the governor may prescribe.

History: L. 1972, ch. 203, § 48-2719; L. 1988, ch. 191, § 35; July 1.






Article 28 CODE OF MILITARY JUSTICE; SENTENCES

48-2801 Cruel and unusual punishments prohibited.

48-2801. Cruel and unusual punishments prohibited. Cruel or unusual punishment may not be adjudged by any court-martial or inflicted upon any person subject to this code.

History: L. 1972, ch. 203, § 48-2801; July 1.



48-2802 Maximum punishment.

48-2802. Maximum punishment. The punishment which a court-martial may direct for an offense may not exceed limits prescribed by this code.

History: L. 1972, ch. 203, § 48-2802; July 1.



48-2803 (KCMJ Art. 57) Effective date of sentences.

48-2803. (KCMJ Art. 57) Effective date of sentences. (a) No forfeiture may extend to any pay accrued before the date on which the sentence is approved by the person acting under K.S.A. 48-2901 and amendments thereto.

(b) Any period of confinement included in a sentence of a court-martial begins to run from the date the sentence is adjudged by the court-martial but periods during which the sentence to confinement is suspended or deferred shall be excluded in computing the service of the term of confinement. Regulations prescribed by the governor may provide that sentences of confinement may not be executed until approved by designated officers.

(c) All other sentences of courts-martial are effective on the date ordered executed.

(d) On application by an accused who is under sentence to confinement that has not been ordered executed, the convening authority or, if the accused is no longer under the convening authority's jurisdiction, the officer exercising general court-martial jurisdiction over the command to which the accused is currently assigned, may in sole discretion defer service of the sentence to confinement. The deferment shall terminate when the sentence is ordered executed. The deferment may be rescinded at any time by the officer who granted it or, if the accused is no longer under the officer's jurisdiction, by the officer exercising general court-martial jurisdiction over the command to which the accused is currently assigned.

History: L. 1972, ch. 203, § 48-2803; L. 1988, ch. 191, § 36; July 1.



48-2804 Execution of confinement.

48-2804. Execution of confinement. (a) A sentence of confinement adjudged by a military court, whether or not the sentence includes discharge or dismissal, and whether or not the discharge or dismissal has been executed, may be carried into execution by confinement in any place of confinement under the control of any of the forces of the state military forces or in any jail, penitentiary, or prison designed for the purpose. Persons so confined in a jail, penitentiary, or prison are subject to the same discipline and treatment as persons confined or committed to the jail, penitentiary, or prison by the courts of the state or of any political subdivision thereof.

(b) The omission of the words "hard labor" from any sentence or punishment of a court-martial adjudging confinement does not deprive the authority executing that sentence or punishment of the power to require hard labor as a part of the punishment.

(c) The keepers, officers, and wardens of city or county jails and of other jails, penitentiaries, or prisons designated by the governor, or by such person as the governor may authorize to act under K.S.A. 48-2205, shall receive persons ordered into confinement before trial and persons committed to confinement by a military court and shall confine them according to law. No such keeper, officer, or warden may require payment of any fee or charge for so receiving or confining a person.

History: L. 1972, ch. 203, § 48-2804; July 1.






Article 29 CODE OF MILITARY JUSTICE; REVIEW OF COURTS-MARTIAL

48-2915 (KCMJ Art. 59) Error of law; lesser included offense.

48-2915. (KCMJ Art. 59) Error of law; lesser included offense. (a) A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

(b) Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm, instead, so much of the finding as includes a lesser included offense.

History: L. 1988, ch. 191, § 37; July 1.



48-2916 (KCMJ Art. 60) Action by the convening authority.

48-2916. (KCMJ Art. 60) Action by the convening authority. (a) The findings and sentence of a court-martial shall be reported promptly to the convening authority after the announcement of the sentence.

(b) (1) Within 30 days after announcement of the sentence of a general court-martial or a special court-martial which has adjudged a bad-conduct discharge, the accused may submit to the convening authority matters for consideration by the convening authority with respect to the findings and the sentence. In the case of all other special courts-martial, the accused may make such a submission to the convening authority within 20 days after the sentence is announced. In the case of all summary courts-martial the accused may make such a submission to the convening authority within seven days after the sentence is announced. If the accused shows that additional time is required for the accused to submit such matters, the convening authority or other person taking action under this section, for good cause, may extend the period:

(A) In the case of a general court-martial or a special court-martial which has adjudged a bad-conduct discharge, for not more than an additional 20 days; and

(B) in the case of all other courts-martial, for not more than an additional 10 days.

(2) In a summary court-martial case, the accused shall be promptly provided a copy of the record of trial for use in preparing a submission authorized by subsection (b)(1).

(3) In no event shall the accused in any general or special court-martial case have less than a seven-day period after the day on which a copy of the authenticated record of trial has been given to the accused within which to make a submission under subsection (b)(1). The convening authority or other person taking action on the case, for good cause, may extend this period for up to an additional 10 days.

(4) The accused may waive the accused's right to make a submission to the convening authority under subsection (b)(1). Such a waiver must be made in writing and may not be revoked. For the purposes of subsection (c)(2), the time within which the accused may make a submission under this subsection shall be deemed to have expired upon the submission of such a waiver to the convening authority.

(c) (1) The authority under this section to modify the findings and sentence of a court-martial is a matter of command prerogative involving the sole discretion of the convening authority. Under regulations of the governor, a commissioned officer commanding for the time being, a successor in command, or any person exercising general court-martial jurisdiction may act under this section in place of the convening authority.

(2) Action on the sentence of a court-martial shall be taken by the convening authority or by another person authorized to act under this section. Subject to regulations of the governor, such action may be taken only after consideration of any matters submitted by the accused under subsection (b) and, if applicable, under subsection (d), or after the time for submitting such matters expires, whichever is earlier. The convening authority or other person taking such action, in such person's sole discretion, may approve, disapprove, commute or suspend the sentence in whole or in part.

(3) Action on the findings of a court-martial by the convening authority or other person acting on the sentence is not required. However, such person, in such person's sole discretion, may:

(A) Dismiss any charge or specification by setting aside a finding of guilty thereto; or

(B) change a finding of guilty to a charge or specification by a finding of guilty to an offense that is a lesser-included offense of the offense stated in the charge or specification.

(d) Before acting under this section on any general court-martial case or any special court-martial case that includes a bad-conduct discharge, the convening authority or other person taking action under this section shall obtain and consider the written recommendation of the staff judge advocate. The convening authority or other person taking action under this section shall refer the record of trial to such person's staff judge advocate and the staff judge advocate shall use such record in the preparation of the staff judge advocate's recommendation. The recommendation of the staff judge advocate shall include such matters as the governor may prescribe by regulation and shall be served on the accused, who shall have five days from the date of receipt in which to submit any matter in response. The convening authority or other person taking action under this section, for good cause, may extend that period for up to an additional 20 days. Failure to object in the response to the recommendation or to any matter attached to the recommendation waives the right to object thereto.

(e) (1) The convening authority or other person taking action under this section, in such person's sole discretion, may order a proceeding in revision or a rehearing.

(2) A proceeding in revision may be ordered if there is an apparent error or omission in the record or if the record shows improper or inconsistent action by a court-martial with respect to the findings or sentence that can be rectified without material prejudice to the substantial rights of the accused. In no case, however, may a proceeding in revision:

(A) Reconsider a finding of not guilty of any specification or a ruling which amounts to a finding of not guilty;

(B) reconsider a finding of not guilty of any charge, unless there has been a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of some article of this chapter; or

(C) increase the severity of some article of the sentence unless the sentence prescribed for the offense is mandatory.

(3) A rehearing may be ordered by the convening authority or other person taking action under this section if such person disapproval of the findings and sentence and states the reasons for disapproval of the findings. If such person disapproves the findings and sentence and does not order a rehearing, such person shall dismiss the charges. A rehearing as to the findings may not be ordered where there is a lack of sufficient evidence in the record to support the findings. A rehearing as to the sentence may be ordered if the convening authority or other person taking action under this subsection disapproves the sentence.

History: L. 1988, ch. 191, § 38; July 1.



48-2917 (KCMJ Art. 61) Waiver or withdrawal of appeal.

48-2917. (KCMJ Art. 61) Waiver or withdrawal of appeal. (a) In each case subject to appellate review under K.S.A. 48-2922 or subsection (a) of K.S.A. 48-2924, the accused may file with the convening authority a statement expressly waiving the right of the accused to such review. Such a waiver shall be signed by both the accused and by defense counsel and must be filed within 10 days after the action under subsection (a) of K.S.A. 48-2916 is served on the accused or on defense counsel. The convening authority or other person taking such action, for good cause, may extend the period for such filing by not more than 30 days.

(b) The accused may withdraw an appeal at any time.

(c) A waiver of the right to appellate review or the withdrawal of an appeal under this section bars review under K.S.A. 48-2922 or subsection (a) of K.S.A. 48-2924.

History: L. 1988, ch. 191, § 39; July 1.



48-2918 (KCMJ Art. 62) Appeal by the state.

48-2918. (KCMJ Art. 62) Appeal by the state. (a) (1) In a trial by court-martial in which a military judge presides and in which a punitive discharge may be adjudged, the adjutant general may appeal an order or ruling of the military judge which terminates the proceedings with respect to a charge or specification or which excludes evidence that is substantial proof of a fact material in the proceeding. However, the adjutant general may not appeal an order or ruling that is, or that amounts to, a finding of not guilty with respect to the charge or specification.

(2) An appeal of an order or ruling may not be taken unless the trial counsel provides the military judge with written notice of appeal from the order or ruling within 72 hours of the order or ruling. Such notice shall include a certification by the trial counsel that the appeal is not taken for the purpose of delay and, if the order or ruling appealed is one which excludes evidence, that the evidence excluded is substantial proof of a fact material in the proceeding.

(3) An appeal under this section shall be diligently prosecuted by appellate counsel.

(b) An appeal under this section shall be forwarded by a means prescribed under regulations of the governor for the adjutant general directly to the court of military review and shall, whenever practicable, have priority over all other proceedings before that court. In ruling on an appeal under this section, the court of military review may act only with respect to matters of law, notwithstanding subsection (c) of K.S.A. 48-2922.

(c) Any period of delay resulting from an appeal under this section shall be excluded in deciding any issue regarding denial of a speedy trial unless an appropriate authority determines that the appeal was filed solely for the purpose of delay with the knowledge that it was totally frivolous and without merit.

History: L. 1988, ch. 191, § 40; July 1.



48-2919 (KCMJ Art. 63) Rehearings.

48-2919. (KCMJ Art. 63) Rehearings. Each rehearing under this code shall take place before a court-martial composed of members not members of the court-martial which first heard the case. Upon a rehearing the accused may not be retried for any offense of which the accused was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be imposed, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings or unless the sentence prescribed for the offense is mandatory. If the sentence approved after the first court-martial was in accordance with a pretrial agreement and the accused at a rehearing changes the accused's plea with respect to the charges or specifications upon which the pretrial agreement was based, or otherwise does not comply with the pretrial agreement, the sentence as to those charges or specifications may include any punishment not in excess of that lawfully adjudged at the first court-martial.

History: L. 1988, ch. 191, § 41; July 1.



48-2920 (KCMJ Art. 64) Review by a judge advocate.

48-2920. (KCMJ Art. 64) Review by a judge advocate. (a) Each case in which there has been a finding of guilty that is not reviewed under K.S.A. 48-2922 or subsection (a) of K.S.A. 48-2924 shall be reviewed by a judge advocate under regulations of the governor. A judge advocate may not review a case under this subsection if the judge advocate has acted in the same case as an accuser, investigating officer, member of the court, military judge or counsel or has otherwise acted on behalf of the prosecution or defense. The judge advocate's review shall be in writing and shall contain the following:

(1) Conclusions as to whether:

(A) The court had jurisdiction over the accused and the offense;

(B) the charge and specification stated an offense; and

(C) the sentence was within the limits prescribed as a matter of law.

(2) A response to each allegation of error made in writing by the accused.

(3) If the case is sent for action under subsection (b), a recommendation as to the appropriate action to be taken and an opinion as to whether corrective action is required as a matter of law.

(b) The record of trial and related documents in each case reviewed under subsection (a) shall be sent for action to the person exercising general court-martial jurisdiction over the accused at the time the court was convened, or to that person's successor in command, if:

(1) The judge advocate who reviewed the case recommends corrective action;

(2) the sentence approved under subsection (c) of K.S.A. 48-2916 extends to dismissal, a bad-conduct or dishonorable discharge or confinement for more than six months; or

(3) such action is otherwise required by regulations of the governor.

(c) (1) The person to whom the record of trial and related documents are sent under subsection (b) may:

(A) Disapprove or approve the findings or sentence, in whole or in part;

(B) remit, commute or suspend the sentence in whole or in part;

(C) except where the evidence was insufficient at the trial to support the findings, order a rehearing on the findings, on the sentence or on both; or

(D) dismiss the charges.

(2) If a rehearing is ordered but the convening authority finds a rehearing impracticable, the convening authority shall dismiss the charges.

(3) If the opinion of the judge advocate in the judge advocate's review under subsection (a) is that corrective action is required as a matter of law and if the person required to take action under subsection (b) does not take action that is at least as favorable to the accused as that recommended by the judge advocate, the record of trial and action thereon shall be sent to the judge advocate general for review under subsection (b) of K.S.A.. 48-2924.

History: L. 1988, ch. 191, § 42; July 1.



48-2921 (KCMJ Art. 65) Disposition of records.

48-2921. (KCMJ Art. 65) Disposition of records. (a) In a case subject to appellate review under K.S.A. 48-2922 or subsection (a) of K.S.A. 48-2924 in which the right to such review is not waived, or an appeal is not withdrawn, under K.S.A. 48-2917, the record of trial and action thereon shall be transmitted to the judge advocate general for appropriate action.

(b) Except as otherwise required by this code, all other records of trial and related documents shall be transmitted and disposed of as the governor may prescribe by regulation.

History: L. 1988, ch. 191, § 43; July 1.



48-2922 (KCMJ Art. 66) Review by court of military review.

48-2922. (KCMJ Art. 66) Review by court of military review. (a) The judge advocate general shall establish a court of military review which shall be composed of one or more panels, and each such panel shall be composed of not less than three appellate military judges. For the purpose of reviewing court-martial cases, the court may sit in panels or as a whole in accordance with rules prescribed under subsection (f). Any decision of a panel may be reconsidered by the court sitting as a whole in accordance with such rules. Appellate military judges who are assigned to a court of military review may be commissioned officers or civilians, each of whom must be a member of a bar of a federal court or the highest court of a state. The judge advocate general shall designate as chief judge one of the appellate military judges of the court of military review established by the judge advocate general. The chief judge shall determine on which panels of the court the appellate judges assigned to the court will serve and which military judge assigned to the court will act as the senior judge on each panel.

(b) The judge advocate general shall refer to a court of military review the record in each case of trial by court-martial in which:

(1) The sentence, as approved, extends to dismissal of a commissioned officer, dishonorable or bad-conduct discharge or confinement for three or more months; and

(2) the right to appellate review has not been waived or an appeal has not been withdrawn under K.S.A. 48-2917.

(c) In a case referred to it, the court of military review may act only with respect to the findings and sentence as approved by the convening authority. It may affirm only such findings of guilty and the sentence, or such part or amount of the sentence, as it finds correct in law and fact and determines, on the basis of the entire record, should be approved. In considering the record, it may weigh the evidence, judge the credibility of witnesses and determine controverted questions of fact, recognizing that the trial court saw and heard the witnesses.

(d) If the court of military review sets aside the findings and sentence, it may, except where the setting aside is based on lack of sufficient evidence in the record to support the findings, order a rehearing. If it sets aside the findings and sentence and does not order a rehearing, it shall order that the charges be dismissed.

(e) The judge advocate general shall, unless there is to be further action by the governor, the adjutant general, the Kansas court of appeals or the Kansas supreme court, instruct the convening authority to take action in accordance with the decision of the court of military review. If the court of military review has ordered a rehearing but the convening authority finds a rehearing impracticable, the convening authority shall dismiss the charges.

(f) The governor shall prescribe uniform rules of procedure for courts of military review and shall periodically formulate policies and procedure in regard to review of court-martial cases in the office of the judge advocate general and by courts of military review.

(g) No member of a court of military review shall be required or, on the member's own initiative, be permitted to prepare, approve, disapprove, review or submit, with respect to any other member of the same or another court of military review, an effectiveness, fitness or efficiency report, or any other report or document used in whole or in part for the purpose of determining whether a member of the armed forces is qualified to be advanced in grade, or in determining the assignment or transfer of a member of the armed forces, or in determining whether a member of the armed forces shall be retained on active duty.

(h) No member of a court of military review shall be eligible to review the record of any trial if such member served as investigating officer in the case or served as a member of the court-martial before which such trial was conducted, or served as military judge, trial or defense counsel or reviewing officer of such trial.

History: L. 1988, ch. 191, § 44; July 1.



48-2923 (KCMJ Art. 67) Review by Kansas court of appeals.

48-2923. (KCMJ Art. 67) Review by Kansas court of appeals. (a) The Kansas court of appeals shall review the record in:

(1) All cases reviewed by a court of military review which the judge advocate general orders sent to the court of appeals for review; and

(2) all cases reviewed by a court of military review in which, upon petition of the accused and on good cause shown, the court of appeals has granted a review.

(b) The accused may petition the Kansas court of appeals for review of a decision of a court of military review within 60 days from the earlier of:

(1) The date on which the accused is notified of the decision of the court of military review; or

(2) the date on which a copy of the decision of the court of military review, after being served on appellate counsel of record for the accused, if any, is deposited in the United States mails for delivery by first class certified mail to the accused at an address provided by the accused or, if no such address has been provided by the accused, at the latest address listed for the accused in the accused's official service record. The court of appeals shall act upon such a petition promptly in accordance with the rules of the court.

(c) In any case reviewed by it, the Kansas court of appeals may act only with respect to the findings and sentence as approved by the convening authority and as affirmed or set aside as incorrect in law by the court of military review. In a case which the judge advocate general orders sent to the court of appeals, that action need be taken only with respect to the issues raised by the judge advocate general. In a case reviewed upon petition of the accused, that action need be taken only with respect to issues specified in the grant of review. The court of appeals shall take action only with respect to matters of law.

(d) If the Kansas court of appeals sets aside the findings and sentence, it may, except where the setting aside is based on lack of sufficient evidence in the record to support the findings, order a rehearing. If it sets aside the findings and sentence and does not order a rehearing, it shall order that the charges be dismissed.

(e) After it has acted on a case, the Kansas court of appeals may direct the judge advocate general to return the record to the court of military review for further review in accordance with the decision of the court. Otherwise, unless there is to be further action by the governor, the judge advocate general shall instruct the convening authority to take action in accordance with that decision. If the court has ordered a rehearing, but the convening authority finds a rehearing impracticable, the convening authority may dismiss the charges.

History: L. 1988, ch. 191, § 45; July 1.



48-2924 (KCMJ Art. 69) Review in the office of the judge advocate general.

48-2924. (KCMJ Art. 69) Review in the office of the judge advocate general. (a) The record of trial in each general court-martial that is not otherwise reviewed under K.S.A. 48-2922 shall be examined in the office of the judge advocate general if there is a finding of guilty and the accused does not waive or withdraw the accused's right to appellate review under K.S.A. 48-2917. If any part of the findings or sentence is found to be unsupported in law or if reassessment of the sentence is appropriate, the judge advocate general may modify or set aside the findings or sentence or both. If the judge advocate general so directs, the record shall be reviewed by a court of military review under K.S.A. 48-2922, but in that event there may be no further review by the Kansas court of appeals except under subsection (b)(2) of K.S.A. 48-2923.

(b) The findings or sentence, or both, in a court-martial case not reviewed under subsection (a) or under K.S.A. 48-2922 may be modified or set aside, in whole or in part, by the judge advocate general on the ground of newly discovered evidence, fraud on the court, lack of jurisdiction over the accused or the offense, error prejudicial to the substantial rights of the accused, or the appropriateness of the sentence. If such a case is considered upon application of the accused, the application must be filed in the office of the judge advocate general by the accused on or before the last day of the two-year period beginning on the date the sentence is approved under subsection (c) of K.S.A. 48-2916, unless the accused establishes good cause for failure to file within that time.

(c) If the judge advocate general sets aside the findings or sentence, the judge advocate general may, except when the setting aside is based on lack of sufficient evidence in the record to support the findings, order a rehearing. If the judge advocate general sets aside the findings and sentence and does not order a rehearing, the judge advocate general shall order that the charges be dismissed. If the judge advocate general orders a rehearing but the convening authority finds a rehearing impractical, the convening authority shall dismiss the charges.

History: L. 1988, ch. 191, § 46; July 1.



48-2925 (KCMJ Art. 70) Appellate counsel.

48-2925. (KCMJ Art. 70) Appellate counsel. (a) The judge advocate general shall detail in the judge advocate general's office one or more commissioned officers as appellate government counsel, and one or more commissioned officers as appellate defense counsel, who are qualified under subsection (b)(2) of K.S.A. 48-2905.

(b) Appellate government counsel shall represent the state of Kansas before the court of military review or the Kansas court of appeals when directed to do so by the judge advocate general. Appellate government counsel may represent the state before the Kansas supreme court in cases arising under this chapter when requested to do so by the attorney general.

(c) Appellate defense counsel shall represent the accused before the court of military review, the Kansas court of appeals or the Kansas supreme court:

(1) When requested by the accused; or

(2) when the state is represented by counsel.

(d) The accused has the right to be represented before the court of military review, the Kansas court of appeals, or the Kansas supreme court by civilian counsel if provided by the accused and at the accused's own expense.

(e) Military appellate counsel shall also perform such other functions in connection with the review of court-martial cases as the judge advocate directs.

History: L. 1988, ch. 191, § 47; July 1.



48-2926 (KCMJ Art. 71) Execution of sentence; suspension of sentence.

48-2926. (KCMJ Art. 71) Execution of sentence; suspension of sentence. (a) If, in the case of a commissioned officer, the sentence of a court-martial extends to dismissal, that part of the sentence providing for dismissal may not be executed until approved by the adjutant general. In such a case, the governor may commute, remit or suspend the sentence, or any part of the sentence, as the governor sees fit. In time of war or national emergency, the governor may commute a sentence of dismissal to reduction to any enlisted grade. A person so reduced may be required to serve for the duration of the war or emergency and six months thereafter.

(b) (1) If a sentence extends to dismissal, or a dishonorable or bad-conduct discharge and if the right of the accused to appellate review is not waived, and an appeal is not withdrawn, under K.S.A. 48-2917 that part of the sentence extending to dismissal or a dishonorable or bad-conduct discharge may not be executed until there is a final judgment as to the legality of the proceedings and, with respect to dismissal, approval under subsection (a) as appropriate. A judgment as to legality of the proceedings is final in such cases when review is completed by a court of military review and:

(A) The time for the accused to file a petition for review by the Kansas court of appeals has expired and the accused has not filed a timely petition for such review and the case is not otherwise under review by that court;

(B) such a petition is rejected by the Kansas court of appeals; or

(C) review is completed in accordance with the judgment of the Kansas court of appeals.

(2) If a sentence extends to dismissal or a dishonorable or bad-conduct discharge and if the right of the accused to appellate review is waived, or an appeal is withdrawn, under K.S.A. 48-2917, that part of the sentence extending to dismissal or a bad-conduct or dishonorable discharge may not be executed until review of the case by a judge advocate, and any action on that review, under K.S.A. 48-2920 is completed. Any other part of a court-martial sentence may be ordered executed by the convening authority or other person acting on the case under K.S.A. 48-2916 when approved by such person under that section.

(c) The convening authority or other person acting on the case under K.S.A. 48-2916 may suspend the execution of any sentence or part thereof.

History: L. 1988, ch. 191, § 48; July 1.



48-2927 (KCMJ Art. 72) Vacation of suspension.

48-2927. (KCMJ Art. 72) Vacation of suspension. (a) Before the vacation of the suspension of a special court-martial sentence which is approved includes a bad-conduct discharge, or of any general court-martial sentence, the officer having special court-martial jurisdiction over the probationer shall hold a hearing on the alleged violation of probation. The probationer shall be represented at the hearing by counsel if the probationer so desires.

(b) The record of the hearing and the recommendation of the officer having special court-martial jurisdiction shall be sent for action to the officer exercising general court-martial jurisdiction over the probationer. If the officer exercising such jurisdiction over the probationer vacates the suspension, any unexecuted part of the sentence, except a dismissal, shall be executed, subject to applicable restrictions in subsection (b) of K.S.A. 48-2926. The vacation of the suspension of a dismissal is not effective until approved by the adjutant general.

(c) The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence.

History: L. 1988, ch. 191, § 49; July 1.



48-2928 (KCMJ Art. 73) Petition for new trial.

48-2928. (KCMJ Art. 73) Petition for new trial. At any time within two years after approval by the convening authority of a court-martial sentence, the accused may petition the judge advocate general for a new trial on the grounds of newly discovered evidence or fraud on the court. If the accused's case is pending before a court of military review or before the Kansas court of appeals, the judge advocate general shall refer the petition to the appropriate court for action. Otherwise the judge advocate general shall act upon the petition.

History: L. 1988, ch. 191, § 50; July 1.



48-2929 (KCMJ Art. 74) Remission and suspension.

48-2929. (KCMJ Art. 74) Remission and suspension. (a) The adjutant general or commanding officer may remit or suspend any part or amount of the unexecuted part of any sentence, including all uncollected forfeitures other than a sentence approved by the governor.

(b) The adjutant general may, for good cause, substitute an administrative form of discharge for a discharge or dismissal executed in accordance with the sentence of a court-martial.

History: L. 1988, ch. 191, § 51; July 1.



48-2930 (KCMJ Art. 75) Restoration.

48-2930. (KCMJ Art. 75) Restoration. (a) Under such regulations as the governor may prescribe, all rights, privileges and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered and such executed part is included in a sentence imposed upon the new trial or rehearing.

(b) If a previously executed sentence of dishonorable or bad-conduct discharge is not imposed on a new trial, the adjutant general shall substitute therefor a form of discharge authorized for administrative issuance unless the accused is to serve out the remainder of this enlistment.

(c) If a previously executed sentence of dismissal is not imposed on a new trial, the adjutant general shall substitute therefor a form of discharge authorized for administrative issue, and the commissioned officer dismissed by the sentence may be reappointed by the governor alone to such commissioned grade and with such rank as in the opinion of the governor that former officer would have attained had such former officer not been dismissed. The reappointment of such a former officer shall be without regard to the existence of a vacancy and shall affect the promotion status of other officers only insofar as the governor may direct. All time between the dismissal and the reappointment shall be considered as actual service for all purposes, including the right to pay and allowances.

History: L. 1988, ch. 191, § 52; July 1.



48-2931 (KCMJ Art. 76) Finality of proceedings, findings and sentences.

48-2931. (KCMJ Art. 76) Finality of proceedings, findings and sentences. The appellate review of records of trial provided by this chapter, the proceedings, findings and sentence of courts-martial as approved, reviewed or affirmed as required by this code, and all dismissals and discharges carried into execution under sentence by courts-martial following approval, review or affirmation as required by this code, are final and conclusive. Orders publishing the proceedings of courts-martial and all action taken pursuant to those proceedings are binding upon all departments, courts, agencies and officers of the state military force, subject only to action upon a petition for a new trial as provided in K.S.A. 48-2928 and to action by the adjutant general as provided in K.S.A. 48-2929, and the authority of the governor.

History: L. 1988, ch. 191, § 53; July 1.



48-2932 (KCMJ Art. 76a) Leave required to be taken pending review of certain court-martial convictions.

48-2932. (KCMJ Art. 76a) Leave required to be taken pending review of certain court-martial convictions. Under regulations prescribed by the governor, an accused who has been sentenced by a court-martial may be required to take leave pending completion of action under this section if the sentence, as approved under K.S.A. 48-2916 includes an unsuspended dismissal or an unsuspended dishonorable or bad-conduct discharge. The accused may be required to begin such leave on the date on which the sentence is approved under K.S.A. 48-2916 or at any time after such date, and such leave may be continued until the date which action under this section is completed or may be terminated at any earlier time.

History: L. 1988, ch. 191, § 54; July 1.






Article 30 CODE OF MILITARY JUSTICE; PUNITIVE SECTIONS

48-3001 Persons to be tried or punished.

48-3001. Persons to be tried or punished. No person may be tried or punished for any offense provided for in K.S.A. 48-3002 to 48-3044, inclusive, unless it was committed while the person was in a duty or technician status.

History: L. 1972, ch. 203, § 48-3001; July 1.



48-3002 Principals.

48-3002. Principals. Any person subject to this code who:

(1) Commits an offense punishable by this code, or aids, abets, counsels, commands, or procures its commission; or

(2) causes an act to be done which if directly performed by the person would be punishable by this code; is a principal.

History: L. 1972, ch. 203, § 48-3002; July 1.



48-3003 Accessory after the fact.

48-3003. Accessory after the fact. Any person subject to this code who, knowing that an offense punishable by this code has been committed, receives, comforts, or assists the offender in order to hinder or prevent the offender's apprehension, trial, or punishment shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3003; July 1.



48-3004 Conviction of lesser included offense.

48-3004. Conviction of lesser included offense. An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein.

History: L. 1972, ch. 203, § 48-3004; July 1.



48-3005 Attempts.

48-3005. Attempts. (a) An act, done with specific intent to commit an offense under this code, amounting to more than mere preparation and tending, even though failing, to effect its commission, is an attempt to commit that offense.

(b) Any person subject to this code who attempts to commit any offense punishable by this code shall be punished as a court-martial may direct, unless otherwise specifically prescribed.

(c) Any person subject to this code may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated.

History: L. 1972, ch. 203, § 48-3005; July 1.



48-3006 Conspiracy.

48-3006. Conspiracy. Any person subject to this code who conspires with any other person to commit an offense under this code shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3006; July 1.



48-3007 Solicitation.

48-3007. Solicitation. (a) Any person subject to this code who solicits or advises another or others to desert in violation of K.S.A. 48-3010 or mutiny in violation of K.S.A. 48-3019 shall, if the offense solicited or advised is attempted or committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed or attempted, the person shall be punished as a court-martial may direct.

(b) Any person subject to this code who solicits or advises another or others to commit an act of misbehavior before a hostile force in violation of K.S.A. 48-3024 or sedition in violation of K.S.A. 48-3019 shall, if the offense solicited or advised is committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed, the person shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3007; July 1.



48-3008 Fraudulent enlistment, appointment or separation.

48-3008. Fraudulent enlistment, appointment or separation. Any person who:

(1) Procures his or her own enlistment or appointment in the state military forces by knowingly false representation or deliberate concealment as to the person's qualifications for that enlistment or appointment and receives pay or allowances thereunder; or

(2) procures his or her own separation from the state military forces by knowingly false representation or deliberate concealment as to the person's eligibility for that separation; shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3008; July 1.



48-3009 Unlawful enlistment, appointment, or separation.

48-3009. Unlawful enlistment, appointment, or separation. Any person subject to this code who effects an enlistment or appointment in or a separation from the state military forces of any person who is known to that person to be ineligible for that enlistment, appointment, or separation because it is prohibited by law, regulation, or order shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3009; July 1.



48-3010 Desertion.

48-3010. Desertion. (a) Any member of the state military forces who:

(1) Without authority goes or remains absent from the member's unit, organization, or place of duty with intent to remain away therefrom permanently;

(2) quits his or her unit, organization or place of duty with intent to avoid hazardous duty or to shirk important service; or

(3) without being regularly separated from one of the state military forces enlists or accepts an appointment in the same or another one of the state military forces, or in one of the armed forces of the United States, without fully disclosing the fact is guilty of desertion.

(b) Any commissioned officer of the state military forces who, after tender of resignation and before notice of its acceptance, quits his or her post or proper duties without leave and with intent to remain away therefrom permanently is guilty of desertion.

(c) Any person found guilty of desertion or attempt to desert shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3010; July 1.



48-3011 Absence without leave.

48-3011. Absence without leave. Any person subject to this code who, without authority:

(1) Fails to go to the person's appointed place of duty at the time prescribed;

(2) goes from that place; or

(3) absents himself or herself or remains absent from the person's unit, organization, or place of duty at which he or she is required to be at the time prescribed; shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3011; July 1.



48-3012 Missing movement.

48-3012. Missing movement. Any person subject to this code who through neglect or design misses the movement of a ship, aircraft, or unit with which the person is required in the course of duty to move shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3012; July 1.



48-3013 (KCMJ Art. 88) Contempt towards officials.

48-3013. (KCMJ Art. 88) Contempt towards officials. Any person subject to this code who uses contemptuous words against the president, the vice-president, congress, the secretary of defense, the governor or the governor of any other state, territory, commonwealth or possession in which that person may be serving, shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3013; L. 1988, ch. 191, § 55; July 1.



48-3014 Disrespect towards superior commissioned officer.

48-3014. Disrespect towards superior commissioned officer. Any person subject to this code who behaves with disrespect towards his or her superior commissioned officer shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3014; July 1.



48-3015 Assaulting or willfully disobeying superior commissioned officer.

48-3015. Assaulting or willfully disobeying superior commissioned officer. Any person subject to this code who:

(1) Strikes the person's superior commissioned officer or draws or lifts up any weapon or offers any violence against the superior commissioned officer while the officer is in the execution of his or her office; or

(2) wilfully disobeys a lawful command of his or her superior commissioned officer; shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3015; July 1.



48-3016 Insubordinate conduct toward warrant officer, noncommissioned officer or petty officer.

48-3016. Insubordinate conduct toward warrant officer, noncommissioned officer or petty officer. Any warrant officer or enlisted member who:

(1) Strikes or assaults a warrant officer, noncommissioned officer or petty officer, while that officer is in the execution of his or her office;

(2) willfully disobeys the lawful order of a warrant officer, noncommissioned officer, or petty officer; or

(3) treats with contempt or is disrespectful in language or deportment toward a warrant officer, noncommissioned officer, or petty officer, while that officer is in the execution of his or her office; shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3016; July 1.



48-3017 Failure to obey order or regulation.

48-3017. Failure to obey order or regulation. Any person subject to this code who:

(1) Violates or fails to obey any lawful general order or regulation;

(2) having knowledge of any other lawful order issued by a member of the state military forces which it is the person's duty to obey, fails to obey the order; or

(3) is derelict in the performance of his or her duties; shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3017; July 1.



48-3018 Cruelty and maltreatment.

48-3018. Cruelty and maltreatment. Any person subject to this code who is guilty of cruelty toward, or oppression or maltreatment of, any person subject to his or her orders shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3018; July 1.



48-3019 Mutiny or sedition.

48-3019. Mutiny or sedition. (a) Any person subject to this code who:

(1) With intent to usurp or override lawful military authority, refuses, in concert with any other person, to obey orders or otherwise do his duty or creates any violence or disturbance is guilty of mutiny;

(2) with intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence, or other disturbance against that authority is guilty of sedition;

(3) fails to do his utmost to prevent and suppress a mutiny or sedition being committed in his presence, or fails to take all reasonable means to inform his superior commissioned officer or commanding officer of a mutiny or sedition which he knows or has reason to believe is taking place, is guilty of a failure to suppress or report a mutiny or sedition.

(b) A person who is found guilty of attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3019; July 1.



48-3020 Resistance, breach of arrest, and escape.

48-3020. Resistance, breach of arrest, and escape. Any person subject to this code who resists apprehension or breaks arrest or who escapes from physical restraint lawfully imposed shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3020; July 1.



48-3021 Releasing prisoner without proper authority.

48-3021. Releasing prisoner without proper authority. Any person subject to this code who, without proper authority, releases any prisoner committed to his or her charge, or who through neglect or design suffers any such prisoner to escape, shall be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with law.

History: L. 1972, ch. 203, § 48-3021; July 1.



48-3022 Unlawful detention of another.

48-3022. Unlawful detention of another. Any person subject to this code who, except as provided by law or regulation, apprehends, arrests, or confines any person shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3022; July 1.



48-3023 Noncompliance with procedural rules.

48-3023. Noncompliance with procedural rules. Any person subject to this code who:

(1) Is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under this code; or

(2) knowingly and intentionally fails to enforce or comply with any provision of this code regulating the proceedings before, during, or after trial of an accused; shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3023; July 1.



48-3024 Misbehavior before a hostile force.

48-3024. Misbehavior before a hostile force. Any person subject to this code who before or in the presence of a hostile force:

(1) Runs away;

(2) shamefully abandons, surrenders, or delivers up any command, unit, place or military property which it is the person's duty to defend;

(3) through disobedience, neglect, or intentional misconduct endangers the safety of any such command, unit, place, or military property;

(4) casts away his or her arms or ammunition;

(5) is guilty of cowardly conduct;

(6) quits his or her place of duty to plunder or pillage;

(7) causes false alarms in any command, unit, or place under control of the armed forces of the United States or the state military forces;

(8) willfully fails to do his or her utmost to encounter, engage, capture, or destroy any hostile force, combatants, vessels, aircraft, or any other thing, which it is the person's duty so to encounter, engage, capture, or destroy; or

(9) does not afford all practicable relief and assistance to any troops, combatants, vessels, or aircraft of the armed forces belonging to the United States or their allies, to the state, or to any other state, when engaged in battle; shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3024; July 1.



48-3025 Subordinate compelling surrender.

48-3025. Subordinate compelling surrender. Any person subject to this code who compels or attempts to compel the commander of any of the military forces of the state, or of any other state, to give it up to a hostile force or to abandon it, or who strikes the colors or flag to a hostile force without proper authority, shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3025; July 1.



48-3026 Improper use of countersign.

48-3026. Improper use of countersign. Any person subject to this code who in time of war or civil disturbance discloses the parole or countersign to any person not entitled to receive it, or who gives to another who is entitled to receive and use the parole or countersign a different parole or countersign from that which, to the person's knowledge, he or she was authorized and required to give, shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3026; July 1.



48-3027 Forcing a safeguard.

48-3027. Forcing a safeguard. Any person subject to this code who forces a safeguard shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3027; July 1.



48-3028 Captured or abandoned property.

48-3028. Captured or abandoned property. (a) All persons subject to this code shall secure all public property taken from the hostile force for the service of the United States, or the state of Kansas, and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody, or control.

(b) Any person subject to this code who:

(1) Fails to carry out the duties prescribed in subsection (a);

(2) buys, sells, trades, or in any way deals in or disposes of captured or abandoned property, whereby that person receives or expects any profit, benefit, or advantage to himself or herself or another directly or indirectly connected with himself or herself; or

(3) engages in looting or pillaging; shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3028; July 1.



48-3029 Aiding a hostile force.

48-3029. Aiding a hostile force. Any person subject to this code who:

(1) Aids, or attempts to aid the hostile force with arms, ammunition, supplies, money, or other things; or

(2) without proper authority, knowingly harbors or protects or gives intelligence to, or communicates or corresponds with or holds any intercourse with the hostile force, either directly or indirectly; shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3029; July 1.



48-3030 Misconduct of a prisoner.

48-3030. Misconduct of a prisoner. Any person subject to this code who, while in the hands of a hostile force in time of war or civil disturbance:

(1) For the purpose of securing favorable treatment by the person's captors acts without proper authority in a manner contrary to law, custom, or regulation, to the detriment of others of whatever nationality held by a hostile force as civilian or military prisoners; or

(2) while in a position of authority over such persons maltreats them without justifiable cause; shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3030; July 1.



48-3031 False official statements.

48-3031. False official statements. Any person subject to this code who, with intent to deceive, signs any false record, return, regulation, order, or other official document, knowing it to be false, or makes any other false official statement knowing it to be false, shall be punished as a court-martial may direct.

History: L. 1972, ch. 203; § 48-3031; July 1.



48-3032 Military property; loss, damage, destruction, or wrongful disposition.

48-3032. Military property; loss, damage, destruction, or wrongful disposition. Any person subject to this code who, without proper authority:

(1) Sells or otherwise disposes of;

(2) willfully or through neglect damages, destroys, or loses; or

(3) willfully or through neglect suffers to be damaged, destroyed, sold, or wrongfully disposed of; any military property of the United States or of the state shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3032; July 1.



48-3033 Property other than military property; waste, spoilage or destruction.

48-3033. Property other than military property; waste, spoilage or destruction. Any person subject to this code who, while in a duty status, willfully or recklessly wastes, spoils, or otherwise willfully and wrongfully destroys or damages any property other than military property of the United States or of the state shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3033; July 1.



48-3033a (KCMJ Art. 110) Improper hazarding of a vessel.

48-3033a. (KCMJ Art. 110) Improper hazarding of a vessel. (a) Any person subject to this code who willfully and wrongfully hazards or suffers to be hazarded any vessel of the armed forces shall be punished as a court-martial may direct.

(b) Any person subject to this code who negligently hazards or suffers to be hazarded any vessel of the armed forces shall be punished as a court-martial may direct.

History: L. 1988, ch. 191, § 56; July 1.



48-3034 (KCMJ Art. 111) Drunken or reckless driving.

48-3034. (KCMJ Art. 111) Drunken or reckless driving. Any person subject to this code who operates any vehicle in a manner proscribed by K.S.A. 8-1567 and amendments thereto, in a reckless or wanton manner or while impaired by a substance described in K.S.A. 48-3035a shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3034; L. 1988, ch. 191, § 57; July 1.



48-3035 Drunk on duty; sleeping on post; leaving post before relief.

48-3035. Drunk on duty; sleeping on post; leaving post before relief.    Any person subject to this code who is found drunk, under the influence of any intoxicant, narcotic, barbiturate or somnifacient or similar substance, on duty or sleeping upon his or her post, or who leaves that post before he or she is regularly relieved, shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3035; July 1.



48-3035a (KCMJ Art. 112a) Wrongful use, possession, etc., of controlled substances.

48-3035a. (KCMJ Art. 112a) Wrongful use, possession, etc., of controlled substances. (a) Any person subject to this code who wrongfully uses, possesses, manufactures, distributes, imports into the customs territory of the United States, exports from the United States or introduces into an installation, vessel, vehicle or aircraft used by or under the control of the armed forces a substance described in subsection (b) shall be punished as a court-martial may direct.

(b) The substances referred to in subsection (a) are the following:

(1) Opium, heroin, cocaine, amphetamine, lysergic acid diethylamide, methamphetamine, phencyclidine, barbituric acid and marijuana and any compound or derivative of any such substance.

(2) Any substance not specific in subsection (b)(1) that is listed on a schedule of controlled substances prescribed by the president for the purposes of this article.

(3) Any other substance not specified in subsection (b)(1) or contained on a list prescribed by the president under subsection (b)(2) that is listed in schedules I through V of section 202 of the controlled substances act (21 U.S.C. 812).

History: L. 1988, ch. 191, § 58; July 1.



48-3036 Dueling.

48-3036. Dueling. Any person subject to this code who fights or promotes, or is concerned in or connives at fighting a duel, or who, having knowledge of a challenge sent or about to be sent, fails to report the fact promptly to the proper authority, shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3036; July 1.



48-3037 Malingering.

48-3037. Malingering. Any person subject to this code who for the purpose of avoiding work, duty or service in the state military forces:

(1) Feigns illness, physical disablement, mental lapse or derangement; or

(2) intentionally inflicts self-injury; shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3037; July 1.



48-3038 Riot or breach of peace.

48-3038. Riot or breach of peace. Any person subject to this code who causes or participates in any riot or breach of the peace shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3038; July 1.



48-3039 Provoking speeches or gestures.

48-3039. Provoking speeches or gestures. Any person subject to this code who uses provoking or reproachful words or gestures towards any other person subject to this code shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3039; July 1.



48-3040 Perjury.

48-3040. Perjury. Any person subject to this code who in a judicial proceeding or in a court of justice conducted under this code willfully and corruptly gives, upon a lawful oath or in any form allowed by law to be substituted for an oath, any false testimony material to the issue or matter of inquiry is guilty of perjury and shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3040; July 1.



48-3041 Frauds against the government.

48-3041. Frauds against the government. Any person subject to this code:

(1) Who, knowing it to be false or fraudulent:

(A) Makes any claim against the United States, the state, or any officer thereof; or

(B) presents to any person in the civil or military service thereof, for approval or payment any claim against the United States, the state or any officer thereof;

(2) who, for the purpose of obtaining the approval, allowance, or payment of any claim against the United States, the state, or any officer thereof:

(A) Makes or uses any writing or other paper knowing it to contain any false or fraudulent statements;

(B) makes any oath to any fact or to any writing or other paper knowing the oath to be false; or

(C) forges or counterfeits any signature upon any writing or other paper, or uses any such signature knowing it to be forged or counterfeited;

(3) who, having charge, possession, custody, or control of any money, or other property of the United States or the state, furnished or intended for the armed forces of the United States or the state military forces, knowingly delivers to any person having authority to receive it, any amount thereof less than that for which the person receives a certificate or receipt; or

(4) who, being authorized to make or deliver any paper certifying the receipt of any property of the United States or the state, furnished or intended for the armed forces of the United States or the state military forces, makes or delivers to any person such writing without having full knowledge of the truth of the statements therein contained and with intent to defraud the United States or the state; shall, upon conviction, be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3041; July 1.



48-3042 Larceny and wrongful appropriation.

48-3042. Larceny and wrongful appropriation. (a) Any person subject to this code who wrongfully takes, obtains, or withholds, by any means, from the possession of the owner or of any other person any money, personal property, or article of value of any kind:

(1) With intent permanently to deprive or defraud another person of the use and benefit of property or to appropriate it to his or her own use or the use of any person other than the owner, steals that property and is guilty of larceny; or

(2) with intent temporarily to deprive or defraud another person of the use and benefit of property or to appropriate it to his or her own use or the use of any person other than the owner, is guilty of wrongful appropriation.

(b) Any person found guilty of larceny or wrongful appropriation shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3042; July 1.



48-3043 Conduct unbecoming an officer and a gentleman.

48-3043. Conduct unbecoming an officer and a gentleman. Any commissioner officer who is convicted of conduct unbecoming an officer and a gentleman shall be punished as a court-martial may direct.

History: L. 1972, ch. 203, § 48-3043; July 1.



48-3044 (KCMJ Art. 134) Disorders and neglects.

48-3044. (KCMJ Art. 134) Disorders and neglects. Though not specifically mentioned in this code, all disorders and neglects to the prejudice of good order and discipline in the state military forces, of which persons subject to this code may be guilty, shall be taken cognizance of by a general, special or summary court-martial, according to the nature and degree of the offense, and shall be punished at the discretion of that court. However, cognizance may not be taken of, and jurisdiction may not be extended to, the crimes of murder, manslaughter, rape, robbery, maiming, sodomy, arson, extortion, assault, burglary or housebreaking, jurisdiction of which is reserved to civil courts.

History: L. 1972, ch. 203, § 48-3044; L. 1988, ch. 191, § 59; July 1.






Article 31 CODE OF MILITARY JUSTICE; MISCELLANEOUS PROVISIONS

48-3101 (KCMJ Art. 135) Courts of inquiry.

48-3101. (KCMJ Art. 135) Courts of inquiry. (a) Courts of inquiry to investigate any matter may be convened by any person authorized to convene a general court-martial or by any other person designated by the governor for that purpose, whether or not the persons involved have requested such an inquiry.

(b) A court of inquiry consists of three or more commissioned officers. For each court of inquiry the convening authority shall also appoint counsel for the court.

(c) Any person subject to this code whose conduct is subject to inquiry shall be designated as a party. Any person subject to this code or employed in the division of military affairs, who has a direct interest in the subject of inquiry has the right to be designated as a party upon request to the court. Any person designated as a party shall be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses, and to introduce evidence.

(d) Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

(e) The members, counsel, the reporter and interpreters of courts of inquiry shall take an oath or affirmation to faithfully perform their duties.

(f) Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courts-martial.

(g) Courts of inquiry shall make findings of fact but may not express opinions or make recommendations unless required to do so by the convening authority.

(h) Each court of inquiry shall keep a record of its proceedings, which shall be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority. If the record cannot be authenticated by the president, it shall be signed by a member in lieu of the president. If the record cannot be authenticated by the counsel for the court, it shall be signed by a member in lieu of the counsel.

History: L. 1972, ch. 203, § 48-3101; L. 1988, ch. 191, § 60; July 1.



48-3102 (KCMJ Art. 136) Authority to administer oaths and act as notary.

48-3102. (KCMJ Art. 136) Authority to administer oaths and act as notary. (a) The following members of the state military forces, while attending unit training assemblies or annual training or while performing active state duty or otherwise under orders of the governor,  may administer oaths for the purposes of military administration, including military justice, and have the general powers of a notary public in the performance of all notarial acts to be executed by members of the state military wherever they may be, by persons serving with, employed by or accompanying the state military forces outside the state, and by other persons subject to this code outside of the state:

(1) The state judge advocate general and all assistant judge advocates;

(2) all summary courts-martial;

(3) all adjutants, assistant adjutants, acting adjutants and personnel adjutants;

(4) all commanding officers; and

(5) all staff judge advocates and legal officers and acting or assistant staff judge advocates and legal officers.

(b) The following persons while attending unit training assemblies or annual training, while performing active state duty or otherwise under orders of the governor may administer oaths necessary in the performance of their duties:

(1) The president, military judge, trial counsel and assistant trial counsel for all general or special courts-martial;

(2) the president and the counsel for the court of any court of inquiry;

(3) all officers designated to take a deposition;

(4) all persons detailed to conduct an investigation; and

(5) all other persons designated by regulations of the governor.

(c) No fee may be paid to or received by any person for the performance of any notorial act herein authorized. The signature without seal of any such person, together with the title of the person's office, is prima facie evidence of his or her authority.

History: L. 1972, ch. 203, § 48-3102; L. 1988, ch. 191, § 61; July 1.



48-3103 Sections to be explained.

48-3103. Sections to be explained. K.S.A. 48-2102, 48-2103, 48-2201 to 48-2208, inclusive, 48-2301, 48-2503, 48-2505, 48-2702, 48-2801, 48-3001 to 48-3042, inclusive, and 48-3103 to 48-3105, inclusive, as well as those required sections of the United States code of military justice, shall be carefully explained to every enlisted member at the time of the member's enlistment or transfer or induction into the state military forces or within thirty (30) days thereafter. They shall also be explained annually to each unit of the state military forces. A complete text of this code and of the regulations prescribed by the governor thereunder shall be made available to any member of the state military forces, upon the member's request, for his or her personal examination.

History: L. 1972, ch. 203, § 48-3103; July 1.



48-3104 Complaints of wrongs.

48-3104. Complaints of wrongs. Any member of the state military forces who believes himself or herself wronged by the member's commanding officer, and who, upon due application to that commanding officer, is refused redress, may complain to any superior commissioned officer, who shall forward the complaint to the governor or adjutant general.

History: L. 1972, ch. 203, § 48-3104; July 1.



48-3105 Redress of injuries to property.

48-3105. Redress of injuries to property. (a) Whenever complaint is made to any commanding officer that willful damage has been done to the property of any person or that the person's property has been wrongfully taken by members of the state military forces, the person may, subject to such regulations as the governor may prescribe, convene a board to investigate the complaint. The board shall consist of from one to three commissioned officers and, for the purpose of that investigation, it has power to summon witnesses and examine them upon oath or affirmation, to receive depositions or other documentary evidence, and to assess the damages sustained against the responsible parties. The assessment of damages made by the board is subject to the approval of the commanding officer, and in the amount approved by the commanding officer shall be charged against the pay of the offenders. The order of the commanding officer directing charges herein authorized is conclusive, except as provided in subsection (c), on any disbursing officer for the payment by him or her to the injured parties of the damages so assessed and approved.

(b) If the offenders cannot be ascertained, but the organization or detachment to which they belong is known, charges totaling the amount of damages assessed and approved may be paid to the injured parties from the funds of the units of the state military forces to which the offenders belonged.

(c) Any person subject to this code who is accused of causing willful damage to property has the right to be represented by counsel, to summon witnesses in the person's behalf, and to cross-examine those appearing against him or her. The accused has the right of appeal to the next higher commander.

History: L. 1972, ch. 203, § 48-3105; July 1.



48-3106 (KCMJ Art. 46a) Execution of process and sentence.

48-3106. (KCMJ Art. 46a) Execution of process and sentence. (a) In the state military forces not in federal service, the processes and sentences of its courts-martial shall be executed by the civil officers prescribed by the laws of this state.

(b) When the sentence of a court-martial, as approved and ordered executed, adjudges confinement, and the convening authority has approved the same in whole or in part, the reviewing authority, or the president of the military court or the summary court officer, shall issue a warrant of commitment to the sheriff or chief law enforcement officer of the county in which such court-martial was held or where the offense was committed, directing such sheriff to take the body of the person so sentenced and confine such person in the county jail of such county for the period named in such sentence, as approved, or until such sheriff or law enforcement officer may be directed to release such person by proper authority.

History: L. 1972, ch. 203, § 48-3106; L. 1988, ch. 191, § 62; July 1.



48-3107 (KCMJ Art. 46b) Process of military courts.

48-3107. (KCMJ Art. 46b) Process of military courts. (a) Military courts may issue any process or mandate necessary to carry into effect their powers. Such a court may issue subpoenas and subpoenasduces tecum and enforce by attachment attendance of witnesses and production of books and records, when it is within the state and the witnesses, books and records sought are also so located.

(b) Process and mandates may be issued by summary courts-martial, provost courts, or the president or military judge of other military courts and may be directed to and may be executed by the marshals of the military court or any peace officer and shall be in such form as may be prescribed by regulations issued under this code.

(c) All officers to whom process or mandates may be so directed shall execute them and make return of their acts thereunder according to the requirements of those documents. Except as otherwise specifically provided in this code, no such officer may demand or require payment of any fee or charge for receiving, executing, or returning such a process or mandate or for any service in connection therewith.

(d) The president of any court-martial, and any summary court officer, shall have authority to issue, under such president's or officer's hand, in the name of the state of Kansas, directed to any county sheriff, or chief law enforcement officer of a county, whose duty it shall be to serve or execute the same in the same manner in which like process is served or executed when issued by a magistrate, all necessary process, subpoenas, attachments, warrants or arrest and warrant of commitment.

History: L. 1972, ch. 203, § 48-3107; L. 1988, ch. 191, § 63; July 1.



48-3108 (KCMJ Art. 141) Payment of fines and disposition thereof; confinement for failure to pay.

48-3108. (KCMJ Art. 141) Payment of fines and disposition thereof; confinement for failure to pay. (a) Fines imposed by a military court may be paid to it or to an officer executing its process. All such fines shall be payable at the time of approval of the sentence by the convening authority. Any sum so deducted shall be turned into the military court which imposed the fine. Any officer collecting a fine or penalty imposed by a military court upon an officer or enlisted person shall pay it within 30 days to the judge advocate, who shall transmit the same to the adjutant general. The adjutant general shall remit all fines and penalties so received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(b) When the sentence of a court-martial adjudges a fine against any person and such fine has not been fully paid within 10 days after it is due and payable, the president of the military court or the summary court officer shall issue a warrant of commitment directed to the sheriff or chief law enforcement officer of the county in which the court-martial was held or where the offense was committed, directing such sheriff or law enforcement officer to arrest and confine the person until such fine is paid or until one day shall have been served for each $1 of the fine which is not paid. The form for order of commitment shall be prescribed by the adjutant general.

History: L. 1972, ch. 203, § 48-3108; L. 1988, ch. 191, § 64; L. 2001, ch. 5, § 182; July 1.



48-3109 Immunity for action of military courts.

48-3109. Immunity for action of military courts. No accused may bring an action or proceeding against the convening authority or a member of a military court or officer or person acting under its authority or reviewing its proceedings because of the approval, imposition, or execution of any sentence or the imposition or collection of a fine or penalty, or the execution of any process or mandate of a military court.

History: L. 1972, ch. 203, § 48-3109; July 1.



48-3110 Presumption of jurisdiction.

48-3110. Presumption of jurisdiction. The jurisdiction of the military courts and boards established by this code shall be presumed and the burden of proof rests on any person seeking to oust those courts or boards of jurisdiction in any action or proceeding.

History: L. 1972, ch. 203, § 48-3110; July 1.



48-3111 Delegation of authority by the governor.

48-3111. Delegation of authority by the governor. The governor may delegate any authority vested in him or her under this code, and may provide for the subdelegation of any such authority, except the power given him or her by K.S.A. 48-2501.

History: L. 1972, ch. 203, § 48-3111; July 1.



48-3112 (KCMJ Art. 144) Uniformity of interpretation.

48-3112. (KCMJ Art. 144) Uniformity of interpretation. This act shall be so construed as to effectuate its general purpose and, so far as practical, to make the law uniform with the law of the United States uniform code of military justice, chapter 47 of title 10 of the United States Code.

History: L. 1972, ch. 203, § 48-3112; L. 1988, ch. 191, § 65; July 1.



48-3113 Citation of act.

48-3113. Citation of act. This act shall be known and may be cited as the Kansas code of military justice.

History: L. 1972, ch. 203, § 48-3113; July 1.



48-3114 Sections supplemental to code.

48-3114. Sections supplemental to code. K.S.A. 48-2915 through 48-2932 shall be part of and supplemental to the Kansas code of military justice.

History: L. 1988, ch. 191, § 66; July 1.






Article 32 INTERSTATE CIVIL DEFENSE AND DISASTER COMPACT

48-3201 Interstate civil defense and disaster compact; authorization to enter into pursuant to 48-3202; text.

48-3201. Interstate civil defense and disaster compact; authorization to enter into pursuant to 48-3202; text. The interstate civil defense and disaster compact may be entered into in accordance with the provisions of K.S.A. 48-3202 with all other states legally joining therein in the form substantially as follows:

INTERSTATE CIVIL DEFENSE AND DISASTER COMPACT

The contracting states solemnly agree:

Article I.

The purpose of this compact is to provide mutual aid among the states in meeting any emergency or disaster from enemy attack or other cause (natural or otherwise) including sabotage and subversive acts and direct attacks by bombs, shellfire, and atomic, radiological, chemical and bacteriological means, and other weapons. The prompt, full and effective utilization of the resources of the respective states, including such resources as may be available from the United States government or any other source, are essential to the safety, care and welfare of the people thereof in the event of enemy action or other emergency, and any other resources, including personnel, equipment or supplies, shall be incorporated into a plan or plans of mutual aid to be developed among the civil defense agencies or similar bodies of the states that are parties hereto. The directors of civil defense of all party states shall constitute a committee to formulate plans to take all necessary steps for the implementation of this compact.

Article II.

It shall be the duty of each party state to formulate civil defense plans and programs for application within such state. There shall be frequent consultation between the representatives of the states and with the United States government and the free exchange of information and plans, including inventories of any materials and equipment available for civil defense. In carrying out such civil defense plans and programs the party states shall so far as possible provide and follow uniform standards, practices and rules and regulations including:

(a) Insignia, arm bands and any other distinctive articles to designate and distinguish the different civil defense services;

(b) Blackouts and practice blackouts, air-raid drills, mobilization of civil defense forces and other tests and exercises;

(c) Warnings and signals for drills or attacks and the mechanical devices to be used in connection therewith;

(d) The effective screening or extinguishing of all lights and lighting devices and appliances;

(e) Shutting off water mains, gas mains, electric power connections and the suspension of all other utility services;

(f) All materials or equipment used or to be used for civil defense purposes in order to assure that such materials and equipment will be easily and freely interchangeable when used in or by any other party state;

(g) The conduct of civilians and the movement and cessation of movement of pedestrians and vehicular traffic, prior, during and subsequent to drills or attacks;

(h) The safety of public meetings or gatherings; and

(i) Mobile support units.

Article III.

Any party state requested to render mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof: Provided, That it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall extend to the civil defense forces of any other party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, privileges and immunities as if they were performing their duties in the state in which normally employed or rendering services. Civil defense forces will continue under the command and control of their regular leaders but the organizational units will come under the operational control of the civil defense authorities of the state receiving assistance.

Article IV.

Whenever any person holds a license, certificate or other permit issued by any state evidencing the meeting of qualifications for professional, mechanical or other skills, such person may render aid involving such skill in any party state to meet an emergency or disaster and such state shall give due recognition to such license, certificate or other permit as if issued in the state in which aid is rendered.

Article V.

No party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith.

Article VI.

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that appropriate among other states party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or states. Such supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons, and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, equipment and supplies.

Article VII.

Each party state shall provide for the payment of compensation and death benefits to injured members of the civil defense forces of that state and the representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

Article VIII.

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost incurred in connection with such requests: Provided, That any aiding party state may assume in whole or in part such loss, damage, expense or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost: And provided further, That any two or more party states may enter into supplementary agreements establishing a different allocation of costs as among those states. The United States government may relieve the party state receiving aid from any liability and reimburse the party state supplying civil defense forces for the compensation paid to and the transportation, subsistence and maintenance expenses of such forces during the time of the rendition of such aid or assistance outside the state and may also pay fair and reasonable compensation for the use or utilization of the supplies, materials, equipment or facilities so utilized or consumed.

Article IX.

Plans for the orderly evacuation and reception of the civilian population as the result of an emergency or disaster shall be worked out from time to time between representatives of the party states and the various local civil defense areas thereof. Such plans shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends and the forwarding of such evacuees to other areas or the bringing in of additional materials and supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees shall be reimbursed generally for the out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed by the party state of which the evacuees are residents, or by the United States government under plans approved by it. After the termination of the emergency or disaster the party state of which the evacuees are resident shall assume the responsibility for the ultimate support or repatriation of such evacuees.

Article X.

This compact shall be available to any state, territory or possession of the United States, and the District of Columbia. The term "state" may also include any neighboring foreign country or province or state thereof.

Article XI.

The committee established pursuant to article I of this compact may request the civil defense agency of the United States government to act as an informational and coordinating body under this compact, and representatives of such agency of the United States government may attend meetings of such committee.

Article XII.

This compact shall become operative immediately upon its ratification by any state as between it and any other state or states so ratifying and shall be subject to approval by congress unless prior congressional approval has been given. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and the civil defense agency and other appropriate agencies of the United States government.

Article XIII.

This compact shall continue in force and remain binding on each party state until the legislature or the governor of such party state takes action to withdraw therefrom. Such action shall not be effective until thirty (30) days after notice thereof has been sent by the governor of the party state desiring to withdraw to the governors of all other party states.

Article XIV.

This compact shall be construed to effectuate the purposes stated in article I hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.

Article XV.

(a) This article shall be in effect only as among those states which have enacted it into law or in which the governors have adopted it pursuant to constitutional or statutory authority sufficient to give it the force of law as part of this compact. Nothing contained in this article or in any supplementary agreement made in implementation thereof shall be construed to abridge, impair or supersede any other provision of this compact or any obligation undertaken by a state pursuant thereto, except that if its terms so provide, a supplementary agreement in implementation of this article may modify, expand or add to any such obligation as among the parties to the supplementary agreement.

(b) In addition to the occurrences, circumstances and subject matters to which preceding articles of this compact make it applicable, this compact and the authorizations, entitlements and procedures thereof shall apply to: (1) Searches for and rescue of persons who are lost, marooned, or otherwise in danger;

(2) action useful in coping with disasters arising from any cause or designed to increase capability to cope with any such disasters;

(3) incidents which endanger the health or safety of the public and which require the use of special equipment, trained personnel or personnel in larger numbers than are locally available in order to reduce, counteract or remove the danger;

(4) the giving and receiving of aid by subdivisions of party states; and

(5) exercises, drills or other training or practice activities designed to prepare personnel to cope with any disaster or other emergency to which this compact applies.

(c) Except as expressly limited by this compact or a supplementary agreement in force pursuant thereto, any aid authorized by this compact or such supplementary agreement may be furnished by any agency of a party state, a subdivision of such state, or by a joint agency of any two or more party states or of their subdivisions. Any joint agency providing such aid shall be entitled to reimbursement therefor to the same extent and in the same manner as a state. The personnel of such a joint agency, when rendering aid pursuant to this compact shall have the same rights, authority and immunity as personnel of party states.

(d) Nothing in this article shall be construed to exclude from the coverage of articles I-XIV of this compact any matter which, in the absence of this article, could reasonably be construed to be covered thereby.

History: L. 1975, ch. 282, § 1; July 1.



48-3202 Same; governor authorized to enter into compact on behalf of state; written agreement.

48-3202. Same; governor authorized to enter into compact on behalf of state; written agreement. The governor is hereby authorized to enter into the interstate civil defense and disaster compact on behalf of the state of Kansas with one or more of the states which have legally joined said compact or which are authorized to join said compact, by entering into a written agreement therefor with the governor of each such state. Such written agreement may specify the period of time that said compact is entered into with regard to each such state.

History: L. 1975, ch. 282, § 2; July 1.






Article 33 KANSAS DEPARTMENT OF CIVIL AIR PATROL

48-3301 Establishment of department; commanding officer.

48-3301. Establishment of department; commanding officer. (a) There is hereby established a Kansas department of civil air patrol which shall consist of volunteer members who are volunteer civilian members of the Kansas wing of the federally chartered civil air patrol.

(b) The commanding officer of the Kansas wing of the federally chartered civil air patrol shall be the head of the Kansas department of civil air patrol.  In the event of a vacancy in the office of commanding officer or in the event the commanding officer shall decline or is unable to serve as head of the department, the Kansas wing shall designate another officer thereof to be the acting head of the department.  Any such acting head of the department shall serve during any interim in which the office of commanding officer remains vacant or in which the declination or inability of the commanding officer to serve remains in effect and any such acting head shall have and exercise all of the rights, powers and authority and shall perform all of the functions and duties of the head of the department.

History: L. 1988, ch. 167, § 1; July 1.



48-3302 Functions and powers; payment for services, disposition of moneys.

48-3302. Functions and powers; payment for services, disposition of moneys. (a) The Kansas department of civil air patrol is hereby authorized to cooperate with any agency, authority, department or political subdivision of the state of Kansas, upon request thereby, in the provision of cadet training, communications, disaster relief, and search and rescue missions or assistance, or in the performance of other related functions which are within the scope of activity of the federally chartered civil air patrol.

(b) The head of the department may enter into agreements with any agency, authority, department or political subdivision of the state for the performance, in cooperation therewith, of any of the functions specified in subsection (a) and may accept from any such agency, authority, department or political subdivision payments of moneys to defray all or a part of the expenses incurred by the department in connection with the performance of such functions. Every agency, authority, department and political subdivision of the state is hereby authorized to enter into agreements with the department for the performance of such functions and to make payments of moneys pursuant to such agreements.

(c) The head of the department shall remit all moneys received by or for the department under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto.  Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas department of civil air patrol grants and contributions fund, which fund is hereby created.

History: L. 1988, ch. 167, § 2; L. 2001, ch. 5, § 183; July 1.



48-3303 Expenditure of state moneys; receipt of other moneys; patrol part of adjutant general's office for budget and personnel and other state administrative processes; form of appropriation.

48-3303. Expenditure of state moneys; receipt of other moneys; patrol part of adjutant general's office for budget and personnel and other state administrative processes; form of appropriation. (a) The Kansas department of civil air patrol may expend moneys appropriated from the state general fund for the department to purchase and maintain communications systems, to pay the maintenance and insurance costs of aircraft and vehicles owned by the department, to pay necessary operations and administrative expenses incurred in support of the functions specified in K.S.A. 48-3302, and amendments thereto, and to pay salaries of necessary secretarial or administrative support personnel, in accordance with appropriation acts. For the purpose of preparation of the governor's budget report, personnel actions and other actions in the state administrative process, the Kansas department of civil air patrol shall be considered part of the adjutant general's office. Vehicles of the civil air patrol shall be considered federal assets.

(b) Moneys appropriated from the state general fund to the adjutant general's office for the civil air patrol shall be appropriated as a separate line item and shall not be merged with other items of appropriation for the adjutant general. Such moneys shall not be expended to procure or replace equipment which is otherwise obtainable through grants or contributions from any other source nor shall moneys appropriated from the state general fund to the adjutant general's office for the civil air patrol be expended for uniforms or personal equipment of any volunteer member of the department, or for the purchase of aircraft or motor vehicles, or for payment of any salaries other than salaries of necessary secretarial or administrative support personnel.

(c) The head of the department for and on behalf of the department may request of and accept from individuals, the United States government or any of its departments or agencies or any other public or private body, grants or contributions of moneys or property which the head of the department may authorize to be used for or in aid of any of the purposes of this act. All moneys received by the department pursuant to this subsection shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the civil air patrol grants and contributions fund.

(d) All expenditures of moneys from the civil air patrol grants and contribution fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the head of the department.

History: L. 1988, ch. 167, § 3; L. 1991, ch. 154, § 1; L. 1996, ch. 33, § 1; L. 2001, ch. 5, § 184; July 1.



48-3304 Effect of act.

48-3304. Effect of act. Nothing in this act shall operate or be construed in any manner so as to change or affect the operation of the Kansas wing of the federally chartered civil air patrol or to change or affect any existing rights, powers, duties or functions thereof or to prohibit or limit cooperation thereby with the United States government or with any agency, authority or department thereof.

History: L. 1988, ch. 167, § 4; July 1.






Article 34 LICENSEES IN MILITARY SERVICE

48-3401 Definitions.

48-3401. Definitions. As used in K.S.A. 48-3401 through 48-3405 of this act:

(a) "Military service" means active duty by a licensee in the army, navy, marine corps, air force, air or army national guard, coast guard or any branch of the military reserves of the United States.

(b) "License" means any permit, certificate, authority, privilege or registration whether temporary or permanent issued, granted or made by the state of Kansas or any officer, board, department or commission or agency thereof authorizing a person to engage in or practice an occupation or profession in this state.

(c) "Licensee" means a person who had, at the time of commencing a period of military service, a valid, existing license to engage in or practice an occupation or profession in this state. "Licensee" also means a person who, while in military service, obtains a valid license to engage in or practice an occupation or profession in this state.

History: L. 1991, ch. 282, § 1; May 2.



48-3402 Validity of licenses continued; renewal fees and conditions held in abeyance during service.

48-3402. Validity of licenses continued; renewal fees and conditions held in abeyance during service. (a) The license of a licensee shall continue to be valid while the licensee is in the military service and for six months following release therefrom.  No licensee shall be required to pay a renewal fee, submit a renewal application, obtain continuing education or meet other conditions to maintain a license while such licensee is in the military service.  No license of any licensee shall expire, lapse or be canceled, revoked or suspended because of the failure to timely renew such license, including the failure to meet any conditions prerequisite to renewal, during the period of military service.

(b) The provisions of this section are subject to the provisions of K.S.A. 48-3403.  To the extent that the provisions of any other law conflict with this section, this section shall control.

History: L. 1991, ch. 282, § 2; May 2.



48-3403 Payment of renewal fee, time; continuing education requirement.

48-3403. Payment of renewal fee, time; continuing education requirement. (a) A licensee who desires to engage in or practice an occupation or profession in this state after release from military service shall submit, within six months after such release, but not later than two weeks after engaging in or practicing such occupation or profession in this state after such release, the renewal fee required by law for the current license period with a completed renewal application, and thereupon, the licensee shall be deemed to have complied with all requirements of law relating to payment of licensure renewal fees. A licensee who submits the renewal fee and completed renewal application in accordance with this section shall not be charged any late payment fees or penalties. The license of a licensee who fails to renew the license pursuant to this section may be canceled, revoked or suspended in accordance with the applicable law.

(b) A licensee who is required by law to obtain continuing education as a condition prerequisite to renewal of a license shall be exempt from such continuing education requirement until completion of the next full licensure period so long as the licensee submits the renewal fee and completed renewal application in accordance with subsection (a).

History: L. 1991, ch. 282, § 3; L. 2005, ch. 117, § 3; Apr. 21.



48-3404 Inapplicability of act in certain cases; license expiration, suspension or revocation set aside; default in disciplinary action, motion to set aside.

48-3404. Inapplicability of act in certain cases; license expiration, suspension or revocation set aside; default in disciplinary action, motion to set aside. (a) The provisions of K.S.A. 48-3401 through 48-3405 shall not apply to licensees who during the period of military service engage in or practice an occupation or profession in this state outside of the line of duty in the military service.

(b) If the license of any licensee has expired, lapsed or been suspended or revoked prior to the effective date of this act solely because of the failure of such licensee to comply with conditions for renewal while the licensee was in the military service, such expiration, cancellation, suspension or revocation is hereby set aside and canceled.

(c) Any licensee held in default, pursuant to K.S.A. 77-520 and amendments thereto, in any disciplinary action commenced by the licensing agency, may file a written motion before the agency within six months of release from active duty, requesting that such default be set aside.  Such motion shall be granted if the agency finds that military service prevented the licensee's appearance or participation in the disciplinary proceeding.

History: L. 1991, ch. 282, § 4; May 2.



48-3405 Lapse in insurance coverage during service, license saved.

48-3405. Lapse in insurance coverage during service, license saved. No license shall be revoked, suspended or canceled by any licensing board or agency for failure to maintain professional liability insurance or for failure to pay the surcharge to the health care stabilization fund, as required by the health care provider insurance availability act, if such lapse in coverage occurred during the period of military service.

History: L. 1991, ch. 282, § 5; May 2.



48-3406 Expedited state licensure procedure if licensed, registered or certified in another state for military servicemembers or military spouses.

48-3406. Expedited state licensure procedure if licensed, registered or certified in another state for military servicemembers or military spouses. (a) For the purposes of this section:

(1) "Licensing body" means an official, agency, board or other entity of the state which authorizes individuals to practice a profession in this state and issues a license, registration, certificate, permit or other authorization to an individual so authorized;

(2) "military servicemember" means a member of the army, navy, marine corps, air force, air or army national guard of any state, coast guard or any branch of the military reserves of the United States; and

(3) "military spouse" means the spouse of an individual who is currently in active service in any branch of the armed forces of the United States.

(b) Notwithstanding any other provision of law, any licensing body shall:

(1) Upon submission of a completed application, issue a license, registration or certification to a nonresident military spouse, so that the nonresident military spouse may lawfully practice the person's occupation; and

(2) upon submission of a completed application within six months following release from military service, issue a license, registration or certification to a military servicemember with an honorable discharge so that the military servicemember may lawfully practice the military servicemember's occupation.

(c) A military servicemember with an honorable discharge or nonresident military spouse shall receive a license, registration or certification under subsection (b) of this section:

(1) Pursuant to applicable licensure, registration or certification by endorsement, reinstatement or reciprocity statutes of the licensing body of this state for the profession license, registration or certification within 60 days from the date a complete application was submitted; or

(2) if the professional practice act does not have licensure, registration or certification by endorsement, reinstatement or reciprocity statutes, then, at the time of application, the military servicemember or nonresident military spouse:

(A) Holds a current license, registration or certification in another state, district or territory of the United States with licensure, registration or certification requirements that the licensing body determines are equivalent to those established by the licensing body of this state;

(B) has not committed an act in any jurisdiction that would have constituted grounds for the limitation, suspension or revocation or that the applicant has never been censured or had other disciplinary action taken or had an application for licensure, registration or certification denied or refused to practice an occupation for which the military servicemember or nonresident military spouse seeks licensure, registration or certification;

(C) has not been disciplined by a licensing, registering, certifying or other credentialing entity in another jurisdiction and is not the subject of an unresolved complaint, review procedure or disciplinary proceeding conducted by a licensing, registering, certifying or other credentialing entity in another jurisdiction nor has surrendered their membership on any professional staff in any professional association or society or faculty for another state or jurisdiction while under investigation or to avoid adverse action for acts or conduct similar to acts or conduct which would constitute grounds for disciplinary action in a Kansas practice act;

(D) pays any fees required by the licensing body of this state; and

(E) submits with the application a signed affidavit stating that the application information, including necessary prior employment history, is true and accurate. Upon receiving such affidavit, the licensing body shall issue the license, registration or certification within 60 days from the date a complete application was submitted, to the military servicemember or nonresident military spouse on a probationary basis, but may revoke the license, registration or certification at any time if the information provided in the application is found to be false. Any probationary license issued under this subsection to a military servicemember or nonresident military spouse shall not exceed six months.

(d) Any person who has not been in the active practice of the occupation during the two years preceding the application for which the applicant seeks a license, registration or certification may be required to complete such additional testing, training, mentoring, monitoring or education as the Kansas licensing body may deem necessary to establish the applicant's present ability to practice with reasonable skill and safety.

(e) A nonresident military spouse licensed, registered or certified under this section shall be entitled to the same rights and subject to the same obligations as are provided by the licensing body for Kansas residents, except that revocation or suspension of a nonresident military spouse's license, registration or certificate in the nonresident military spouse's state of residence or any jurisdiction in which the nonresident military spouse held a license, registration or certificate shall automatically cause the same revocation or suspension of such nonresident military spouse's license, registration or certificate in Kansas. No hearing shall be granted to a nonresident military spouse where such nonresident military spouse's license, registration or certificate is subject to such automatic revocation or suspension except for the purpose of establishing the fact of revocation or suspension of the nonresident military spouse's license, registration or certificate by the nonresident military spouse's state of residence.

(f) In the event the licensing body determines that the license, registration or certificate currently held by the military servicemember or nonresident military spouse under subsection (c)(2)(A) is not equivalent to those issued by the licensing body of this state, the licensing body may issue a temporary permit for a limited period of time to allow the military servicemember or nonresident military spouse to lawfully practice the military servicemember's or nonresident military spouse's occupation while completing any specific requirements that are required in this state for licensure, registration or certification that was not required in the state, district or territory of the United States in which the military servicemember or nonresident military spouse was licensed, registered, certified or otherwise credentialed.

(g) A licensing body may grant licensure, registration, certification or a temporary permit to any person who meets the requirements under this section but was separated from such military service under less than honorable conditions or with a general discharge under honorable conditions.

(h) Each licensing body may adopt rules and regulations necessary to implement and carry out the provisions of this section.

(i) This section shall not apply to the practice of law or the regulation of attorneys pursuant to K.S.A. 7-103, and amendments thereto.

History: L. 2012, ch. 1, § 1; L. 2013, ch. 95, § 2; L. 2015, ch. 76, § 9; July 1.



48-3407 Licensure for military service members; educational requirements; military service education, training or service.

48-3407. Licensure for military service members; educational requirements; military service education, training or service. (a) For the purposes of this section:

(1) "Applicant" means a person who entered into military service and separated from such military service with an honorable discharge or a general discharge under honorable conditions;

(2) "licensing body" has the meaning ascribed thereto in K.S.A. 74-146, and amendments thereto, except for licensing boards under K.S.A. 65-1116 and 65-6129, and amendments thereto; and

(3) "military service" means the army, navy, marine corps, air force, air or army national guard of any state, coast guard or any branch of the military reserves of the United States.

(b) (1) Notwithstanding any other provision of law, upon presentation of a completed application by an applicant with an honorable discharge for certification or licensure, a licensing body shall accept education, training or service completed in military service by the applicant towards any educational requirements for certification or licensure in this state if the applicant demonstrates to the satisfaction of the licensing body that such education, training or service obtained is substantially equivalent to the existing educational requirements of such licensure or certification. No education, training or service shall count towards any examination requirements unless such licensing body has provided a waiver for such requirement. The licensing body may require the applicant to provide documentation of such education, training or service as deemed necessary by the licensing body to determine substantial equivalency.

(2) A licensing board under this section may accept education, training or service completed in military service towards any educational requirements for certification or licensure in this state if an applicant was separated from military service with a general discharge under honorable conditions.

(c) Each licensing body may adopt rules and regulations necessary to implement and carry out the provisions of this section.

(d) This section shall not apply to the practice of law or the regulation of attorneys pursuant to K.S.A. 7-103, and amendments thereto.

History: L. 2013, ch. 95, § 1; July 1.



48-3408 Same; educational requirements; distance education.

48-3408. Same; educational requirements; distance education. (a) For the purposes of this section:

(1) "Accreditation" has the meaning ascribed thereto in K.S.A. 2015 Supp. 74-32,163, and amendments thereto;

(2) "accredited educational institution" means an educational institution that has achieved and maintained accreditation;

(3) "applicant" means a person who entered into military service and separated from such military service under conditions other than dishonorable;

(4) "community college" means any community college established under the laws of this state;

(5) "distance education course" means a course consisting solely or primarily of instruction provided online or in other computer-assisted formats, or by correspondence, audiotape, videotape or other media;

(6) "educational institution" means any postsecondary educational institution, private postsecondary educational institution and out-of-state postsecondary educational institution;

(7) "institute of technology" or "Washburn institute of technology" means the institute of technology at Washburn university;

(8) "licensing body" has the meaning ascribed thereto in K.S.A. 74-146, and amendments thereto;

(9) "military service" means the army, navy, marine corps, air force, air or army national guard of any state, coast guard or any branch of the military reserves of the United States;

(10) "municipal university" means Washburn university of Topeka or any other municipal university established under the laws of this state;

(11) "out-of-state postsecondary educational institution" has the meaning ascribed thereto in K.S.A. 2015 Supp. 74-32,163, and amendments thereto;

(12) "postsecondary educational institution" means any state educational institution, municipal university, community college, technical college and institute of technology, and includes any entity resulting from the consolidation or affiliation of any two or more of such postsecondary educational institutions;

(13) "private postsecondary educational institution" has the meaning ascribed thereto in K.S.A. 2015 Supp. 74-32,163, and amendments thereto;

(14) "state educational institution" means any state educational institution, as defined in K.S.A. 76-711, and amendments thereto; and

(15) "technical college" means any technical college established under the laws of this state.

(b) Notwithstanding any other provision of law, a licensing body may authorize any educational requirements for certification or licensure in this state to be waived if an applicant provides satisfactory evidence of completion of a distance education course. To qualify for such a waiver, the distance education course must be:

(1) Provided by an accredited educational institution; and

(2) substantially equivalent to the educational standards required for certification or licensure in this state.

(c) Each licensing body may adopt rules and regulations necessary to implement and carry out the provisions of this section.

(d) This section shall not apply to the practice of law or the regulation of attorneys pursuant to K.S.A. 7-103, and amendments thereto.

History: L. 2013, ch. 33, § 1; July 1.






Article 35 KANSAS NATIONAL BIO AND AGRO DEFENSE FACILITY INTERAGENCY WORKING GROUP

48-3501 Title of act; purpose.

48-3501. Title of act; purpose. This act shall be known and may be cited as the Kansas national bio and agro defense facility interagency working group act. The purpose of this act is to create an interagency working group to support and assist the United States department of homeland security in the national environmental policy act process to conduct an environmental impact statement on any site in Kansas selected by the department of homeland security for the location of a national bio and agro defense facility and to coordinate efforts among all affected state, county and local agencies to further the state's interest in the siting of a national bio and agro defense facility in Kansas.

History: L. 2007, ch. 6, § 1; Feb. 22.



48-3502 Creation of working group; organization.

48-3502. Creation of working group; organization. (a) There is hereby established the Kansas national bio and agro defense facility interagency working group.

(b) The working group shall consist of the following members ex officio: The secretary of health and environment, the secretary of commerce or designee, the secretary of administration or designee, the secretary of agriculture or designee, the animal health commissioner or designee, the secretary of revenue or designee, the attorney general or designee, the state board of regents or designee, the mayor of the city of Manhattan or designee, the chairperson of the Leavenworth county board of commissioners or designee, the adjutant general (the state director of homeland security) or designee and the superintendent of the Kansas highway patrol or designee.

(c) The secretary of health and environment shall serve as chairperson of the working group, and the working group may elect a vice-chairperson from among the members of the working group.

(d) All appointments of designees must be made and submitted to the Kansas bioscience authority no more than 30 days after enactment of this act.

History: L. 2007, ch. 6, § 2; L. 2012, ch. 140, § 109; July 1.



48-3503 Coordination of acts of working group; duties.

48-3503. Coordination of acts of working group; duties. (a) The department of health and environment shall coordinate all acts performed by the members of the working group.

(b) The working group shall:

(1) Establish a support network among the members of the working group to facilitate the efficient and timely completion of all acts to be performed by all affected state and local agencies;

(2) support the governor in the formulation of recommendations regarding the siting of a national bio and agro defense facility in Kansas;

(3) serve as an information resource on the national bio and agro defense facility, including, but not limited to, providing objective, scientific educational material on the national bio and agro defense facility, conducting workshops for state and local agencies, coordinating community outreach meetings, maintaining a website on the national bio and agro defense facility and performing such other tasks as to educate the public about the national bio and agro defense facility;

(4) identify the regulatory responsibilities for all aspects of the siting of a national bio and agro defense facility;

(5) provide guidance to the department of homeland security regarding all state and local permit processes;

(6) coordinate the exchange of information among all federal, state and local agencies affected by the siting of a national bio and agro defense facility in Kansas;

(7) identify available resources that may assist the department of homeland security in the national environmental policy act process; and

(8) facilitate the involvement of all affected state and local agencies in the national environmental policy act process.

History: L. 2007, ch. 6, § 3; Feb. 22.



48-3504 Expiration of act.

48-3504. Expiration of act. This legislation shall expire upon completion of the national bio and agro defense facility, or elimination of all potential sites in Kansas from consideration by the department of homeland security for the location of a national bio and agro defense facility.

History: L. 2007, ch. 6, § 4; Feb. 22.






Article 36 MISCELLANEOUS

48-3601 Certain servicemembers, veterans and dependents deemed residents for purpose of tuition and fees.

48-3601. Certain servicemembers, veterans and dependents deemed residents for purpose of tuition and fees. (a) (1) A current member of the armed forces of the United States or the member's spouse or dependent child who is enrolled or has been accepted for admission at a postsecondary educational institution as a postsecondary student shall be deemed to be a resident of the state for the purpose of tuition and fees for attendance at such postsecondary educational institution.

(2) A person is entitled to pay tuition and fees at an institution of higher education at the rates provided for Kansas residents without regard to the length of time the person has resided in the state if the person files a letter of intent to establish residence in the state with the postsecondary educational institution at which the person intends to register, lives in the state while attending the postsecondary educational institution and the person is eligible for benefits under the federal post-9/11 veterans educational assistance act of 2008, 38 U.S.C. § 3301 et seq., or any other federal law authorizing educational benefits for veterans.

(b) As used in this section:

(1) "Armed forces" means the army, navy, marine corps, air force, coast guard, Kansas army or air national guard or any branch of the military reserves of the United States;

(2) "postsecondary educational institution" means the same as provided in K.S.A. 74-3201b, and amendments thereto; and

(3) "veteran" means a person who has been separated from the armed forces and was honorably discharged or received a general discharge under honorable conditions.

(c) This section shall be part of and supplemental to chapter 48 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2015, ch. 76, § 3; July 1.









Chapter 49 MINES AND MINING

Article 1 ENCROACHMENT ON ADJOINING LAND, SURVEYS AND INJUNCTIONS

49-101 Survey of mine upon order of court; affidavit; bond for costs.

49-101. Survey of mine upon order of court; affidavit; bond for costs.    Whenever an affidavit properly verified by the person aggrieved, or his or her agent or attorney, shall be presented to the district court of the proper county during termtime, or to the judge thereof in vacation, in which it shall be made to appear that such person shall have good reason to believe that any other person or persons, corporation or corporations, are without authority encroaching upon the land of the person aggrieved, whether the same be held by lease or otherwise, and are mining or taking coal, rock or limestone therefrom, it shall be the duty of the said court or judge to order and direct the county surveyor to survey the mine or mines of the person or persons, corporation or corporations accused thereof, for the purpose of ascertaining the truth thereof; the party applying for such survey to first give bond in such sum as may be deemed sufficient by said court or judge, and the same to be at the time approved by said court or judge, conditioned for the payment of the payment of the costs of said survey.

History: L. 1877, ch. 127, § 1; R.S. 1923, 49-101; L. 1967, ch. 296, § 1; July 1.



49-102 Report of survey.

49-102. Report of survey. Upon the making of such order and approval of said bond, it shall be the duty of the county surveyor to forthwith make such survey, and to file his or her written report thereof with the clerk of such district court.

History: L. 1877, ch. 127, § 2; March 15; R.S. 1923, 49-102.



49-103 Temporary injunction.

49-103. Temporary injunction. Whenever it shall be made to appear by petition verified by the oath of the plaintiff, his or her agent or attorney, and by the survey of the county surveyor, that any person or persons, corporation or corporations, is or are without authority mining or taking coal, rock or limestone from the land of the plaintiff, whether held by lease or otherwise, it shall be the duty of the proper district court in termtime, or the judge thereof in vacation, to grant a temporary injunction restraining such person or persons, corporation or corporations, from mining or taking coal, rock or limestone from such land until the further order of the court or judge.

History: L. 1877, ch. 127, § 3; R.S. 1923, 49-103; L. 1967, ch. 296, § 2; July 1.



49-104 Same; procedure.

49-104. Same; procedure. The proceedings in such cases shall be in all respects similar to the course of procedure in actions for injunctions.

History: L. 1877, ch. 127, § 4; March 15; R.S. 1923, 49-104.



49-105 Ingress and egress for survey; penalty for interference.

49-105. Ingress and egress for survey; penalty for interference. It shall be the duty of every person or corporation owning coal mines, and every person in charge of the same, to provide the county surveyor with all the ordinary means of ingress and egress, to make any survey thereof he or she may be ordered to make; and any person or persons in any way interfering, molesting or hindering such county surveyor in making any survey he or she may be ordered to make under the provisions of this act shall be guilty of a misdemeanor, and shall be liable for each offense to a fine of not less than ten dollars and not more than one hundred dollars, to be prosecuted and recovered as in other cases of misdemeanor.

History: L. 1877, ch. 127, § 5; March 15; R.S. 1923, 49-105.



49-106 Survey of mining operations on adjoining land upon order of court; affidavit.

49-106. Survey of mining operations on adjoining land upon order of court; affidavit. When any owner, tenant or subtenant of a lot or lots or tract of land shall file in any court of competent jurisdiction within the county in which said lot or lots or tract of land may be situated, his or her affidavit, or the affidavit of any other creditable person for them, stating that from knowledge, information or belief the party or parties owning, controlling or working the adjoining lot or lots or tract of land, and upon which said party or parties are sinking shafts, mining, excavating and running drifts, and that said drifts, in which said parties are digging, mining and excavating any mineral ore or veins of coal, extend beyond the lines and boundaries of said lot or lots or tract of land owned, controlled or worked by them, and have entered into and upon the premises of the party or parties making said affidavit, or for whom said affidavit is made, the judge of such court shall issue his or her written order, and deliver or cause the same to be delivered to the county surveyor or the surveyor's deputy, commanding him or her to proceed without delay to survey said drift, by entering any and all shafts upon said lot or lots or tracts of land that the surveyor may see fit, for the purpose of ascertaining the course and distance of said drift or drifts, and to locate the same upon the surface.

History: L. 1881, ch. 115, § 1; R.S. 1923, 49-106; L. 1973, ch. 134, § 44; July 1, 1974.



49-107 Same; notice of survey.

49-107. Same; notice of survey. The surveyor shall, before entering upon said duties, read said order to the party or parties owning, controlling or working any shaft or shafts on said lot or lots or tract of land.

History: L. 1881, ch. 115, § 2; March 11; R.S. 1923, 49-107.



49-108 Penalty for interfering with survey.

49-108. Penalty for interfering with survey. If any person shall refuse, hinder or prevent said county surveyor or his or her deputies and his or her assistants from entering said shaft or shafts or drifts to make the survey ordered pursuant to K.S.A. 49-106, said person or persons so offending shall on conviction be adjudged guilty of a class C misdemeanor.

History: L. 1881, ch. 115, § 3; R.S. 1923, 49-108; L. 1977, ch. 105, § 16; July 1.






Article 2 HEALTH AND SAFETY OF MINERS

49-201 Map or plan of underground mines; copies to state geologist; corrections; abandonment of mine; expenses.

49-201. Map or plan of underground mines; copies to state geologist; corrections; abandonment of mine; expenses. (a) The owner, agent or operator of every  coal or underground rock or limestone mine shall make or cause to be made  and shall maintain and keep current an accurate map or plan of the workings of such mine, and each and every vein thereof, on a scale not exceeding 100 feet to the inch, and showing the bearings and distances. All such maps and plans shall be kept in the office of such mine.  The owner, agent or operator of such mine shall furnish the state geologist with a true copy of said map or plan.

(b) On or before the 10th day of July of each year, each such owner, agent or operator shall amend such maps and plans to record the progress of the workings of such mine during the preceding calendar year to be marked on the original map or plan of such mine, and shall file with the state geologist a copy of the amendments to the map or plan.

(c) When any such mine is worked out or abandoned the fact shall be reported to the state geologist, and the map or plan of such mine on file with the state geologist shall be carefully corrected and verified  by the owner, agent or operator.

(d) If the state geologist finds or has reason to believe that any map or plan of any such mine furnished in pursuance of this act is materially inaccurate or imperfect, the state geologist is authorized to cause to be made a correct map or plan of the actual workings of such mine.  The cost of making such correct map or plan shall be borne by the owner, agent or operator of the mine and shall be recovered by the state geologist from the owner, agent or operator as other debts are recoverable by law unless the map or plan which the state geologist claimed to be incorrect shall prove to have been correct.

(e) On or before July 31, 2000, all maps and plans held by the secretary of labor pursuant to this section shall be transferred to the state geologist.

History: L. 1883, ch. 117, § 1; R.S. 1923, 49-201; L. 1967, ch. 296, § 3; L. 1977, ch. 190, § 1; L. 2000, ch. 77, § 1; L. 2004, ch. 179, § 88; July 1.






Article 4 MINED-LAND CONSERVATION AND RECLAMATION

49-401 Short title.

49-401. Short title. This act shall be known as the "mined-land conservation and reclamation act."

History: L. 1968, ch. 395, § 1; July 1.



49-402 Declaration of policy.

49-402. Declaration of policy. Where surface mining operations are conducted, it is declared to be the policy of this state to provide for the reclamation of affected lands to encourage productive use including but not limited to: The planting of forests; the seeding of grasses and legumes for grazing purposes; the planting of crops for harvest; the enhancement of wildlife and aquatic resources; the establishment of recreational, home and industrial sites; and for the conservation, development, management and appropriate use of all the natural resources of such areas for compatible multiple purposes and protecting the health, safety and general welfare of the people, as well as the natural beauty and aesthetic values, in the affected areas of this state.  It is also declared to be the policy of this state to authorize the secretary to take such action as may be necessary to qualify to administer the regulatory programs adopted by the United States department of the interior, office of surface mining reclamation and enforcement, pursuant to the national surface mining control and reclamation act of 1977 (public law 95-87).

History: L. 1968, ch. 395, § 2; L. 1978, ch. 208, § 1; L. 1988, ch. 192, § 6; July 1.



49-402a Jurisdiction and authority vested in department of health and environment; powers, duties and functions conferred; abolition of board and office of executive director; application of documentary references and designations; rules and regulations, permits, orders and directives continued in effect until superseded.

49-402a. Jurisdiction and authority vested in department of health and environment; powers, duties and functions conferred; abolition of board and office of executive director; application of documentary references and designations; rules and regulations, permits, orders and directives continued in effect until superseded. (a)  The Kansas department of health and environment shall have jurisdiction and authority to regulate the reclamation of lands affected by surface mining operations in order to encourage productive use of such lands.

(b) Except as otherwise provided by this act, all of the powers, duties and functions of the state corporation commission relating to mined-land conservation and reclamation are hereby transferred to and conferred and imposed upon the Kansas department of health and environment.

(c) The mined-land conservation and reclamation board and the office of executive director created by K.S.A. 49-404, and amendments thereto, are hereby abolished.

(d) Except as otherwise provided by this act, all of the powers, duties and functions of the existing mined-land conservation and reclamation board are hereby transferred to and conferred and imposed upon the secretary of the Kansas department of health and environment.

(e) Except as otherwise provided by this act, the secretary of the Kansas department of health and environment shall be the successor in every way to the powers, duties and functions of the mined-land conservation and reclamation board in which the same were vested prior to the effective date of this act.  Every act performed in the exercise of such powers, duties and functions by or under the authority of the secretary of the Kansas department of health and environment shall be deemed to have the same force and effect as if performed by the mined-land conservation and reclamation board in which such powers, duties and functions were vested prior to the effective date of this act.

(f) Except as otherwise provided by this act, whenever the mined-land conservation and reclamation board, or words of like effect, is referred to or designated by a statute, contract or other document, such reference shall be deemed to apply to the secretary of the Kansas department of health and environment.

(g) All rules and regulations of the mined-land conservation and reclamation board in existence on the effective date of this act shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary of the Kansas department of health and environment until revised, amended, revoked or nullified pursuant to law.

(h) All permits, orders and directives of the mined-land conservation and reclamation board in existence on the effective date of this act shall continue to be effective and shall be deemed to be permits, orders and directives of the secretary of the Kansas department of health and environment until revised, amended, revoked or nullified pursuant to law.

History: L. 1988, ch. 192, § 1; July 1.



49-402b Appropriations, unexpended balances transferred, use; officers and employees, liability for accrued compensation assumed by department of health and environment.

49-402b. Appropriations, unexpended balances transferred, use; officers and employees, liability for accrued compensation assumed by department of health and environment. (a)  On the effective date of this act, the balance of all funds appropriated and reappropriated to the state corporation commission for the activities of the mined-land conservation and reclamation board is hereby transferred to the Kansas department of health and environment and shall be used only for the purpose for which the appropriation was originally made.

(b) On the effective date of this act, the liability for all accrued compensation or salaries of all officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of any state agency, board or office abolished by this act, or which becomes a part of the Kansas department of health and environment, or the powers, duties and functions of which are transferred to the secretary of the Kansas department of health and environment, shall be assumed and paid by the Kansas department of health and environment.

History: L. 1988, ch. 192, § 2; July 1.



49-402c Property and records transferred; resolution of conflicts by governor.

49-402c. Property and records transferred; resolution of conflicts by governor. (a)  The Kansas department of health and environment shall succeed to all property, property rights and records which were used for or pertain to the performance of the powers, duties and functions transferred pursuant to this act.  Any conflict as to the proper disposition of property or records arising under this section, and resulting from the transfer, attachment or abolition of any state agency, board or office, or all or part of the powers, duties and functions thereof, shall be determined by the governor, whose decision shall be final.

(b) When any conflict arises as to the disposition of any power, duty or function or the unexpended balance of any appropriation as a result of any abolition, transfer, attachment or change made by or under authority of this act, such conflict shall be resolved by the governor, whose decision shall be final.

History: L. 1988, ch. 192, § 3; July 1.



49-402d Rights saved in legal actions and proceedings.

49-402d. Rights saved in legal actions and proceedings. (a)  No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against the state corporation commission or the mined-land conservation and reclamation board, or by or against any officer of the commission or the board in relation to the discharge of such officer's official duties, shall abate by reason of the transfer of powers, duties and functions effected under provisions of this act.  The court may allow any such suit, action or other proceeding to be maintained by or against the Kansas department of health and environment or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking of effect of this act.

History: L. 1988, ch. 192, § 4; July 1.



49-402e Officers and employees transferred; civil service status; benefits and rights retained.

49-402e. Officers and employees transferred; civil service status; benefits and rights retained. (a)  On the effective date of this act, all officers and employees who were engaged immediately prior to the effective date of this act in the performance of powers, duties and functions which are transferred pursuant to the provisions of this act, and who in the opinion of the secretary of the Kansas department of health and environment are necessary to perform such powers, duties and functions, shall be transferred to and shall become officers and employees of the Kansas department of health and environment.  All officers and employees so transferred shall be in the classified service under the Kansas civil service act.  Any such officer or employee shall retain all retirement benefits and all rights of civil service which had accrued to or vested in such officer or employee prior to the effective date of this act.  The service of each such officer or employee so transferred shall be deemed to have been continuous.

History: L. 1988, ch. 192, § 5; July 1.



49-403 Definitions.

49-403. Definitions. (a) "Minerals" means coal.

(b) "Overburden" means all of the earth and other materials which lie above a natural deposit of minerals and also means such earth and other material after removal from their natural state in the process of surface types of mining.

(c) "Operator" means any person, including any agency of state or local government, or any publicly owned utility or corporation, engaged in surface types of mining who disturbs more than 1/4 acre or who removes or intends to remove more than 100 tons of minerals or who removes overburden for the purpose of producing minerals, and such person shall be subject to the mined-land conservation and reclamation act and to all the requirements of such act and rules and regulations which may be adopted pursuant thereto for the purpose of qualifying to administer the regulatory programs adopted by the United States department of interior, office of surface mining reclamation and enforcement, pursuant to the national surface mining control and reclamation act of 1977 (public law 95-87) and federal rules and regulations adopted pursuant thereto.

(d) "Operation" means all of the premises, facilities, roads and equipment used in the process of producing minerals from a designated surface mine area and removing overburden for the purpose of producing minerals.

(e) "Method of operation" means the manner by which the surface cut is made, the overburden is placed or handled, water is controlled and other acts are performed by the operator in the process of uncovering and removing minerals.

(f) "Person" means an individual, partnership, association, society, joint stock company, firm, company, corporation or other business organization.

(g) "Reclamation and conservation" means the reconditioning of the area of land affected by surface types of mining under a plan approved by the secretary.

(h) "Secretary" means the secretary of the Kansas department of health and environment.

(i) "Pit" means the place where minerals are being or have been mined by surface mining.

(j) "Department" means the Kansas department of health and environment.

(k) "Abandoned mines" means mined land where mining operations were completed prior to such mining operations being subject to the provisions of this act or the national surface mining control and reclamation act of 1977 (public law 95-87).

(l) "Approximate original contour" means that surface configuration achieved by backfilling and grading of the mined area so that the reclaimed area, including any terracing or access roads closely resembles the general surface configuration of the land prior to mining and blends into and complements the drainage pattern of the surrounding terrain, with all highwalls and spoil piles eliminated; water impoundments may be permitted where the secretary determines that they are in compliance with performance standards of this act.

(m) "Imminent danger to the health and safety of the public" means the existence of any condition or practice, or any violation of a permit or other requirement of this act in a surface coal mining and reclamation operation, which condition, practice, or violation could reasonably be expected to cause substantial physical harm to persons outside the permit area before such condition, practice, or violation can be abated.  A reasonable expectation of death or serious injury before abatement exists if a rational person, subjected to the same conditions or practices giving rise to the peril, would not expose oneself to the danger during the time necessary for abatement.

(n) "Permit" means a permit to conduct surface coal mining and reclamation operations issued by the secretary.

(o) "Permit area" means the area of land indicated on the approved map submitted by the operator with the operator's application, which area of land shall be covered by the operator's bond as required by this act and shall be readily identifiable by appropriate markers on the site.

(p) The term "prime farmland" shall have the same meaning as that previously prescribed by the federal secretary of agriculture on the basis of such factors as moisture availability, temperature regime, chemical balance, permeability, surface layer composition, susceptibility to flooding, and erosion characteristics, and which historically have been used for intensive agricultural purposes, and as published in the federal register.

(q) "Surface coal mining and reclamation operations" means surface mining operations and all activities necessary and incident to the reclamation of such operations after the date of enactment of this act.

(r) "Surface coal mining operations" or "surface mining" means:

(1) Activities conducted on the surface of lands in connection with a surface coal mine or surface operations and surface impacts incident to an underground coal mine.  Such activities include excavation for the purpose of obtaining coal including such common methods as contour, strip, auger, mountaintop removal, box cut, open pit, and area mining, the uses of explosives and blasting, and in situ distillation or retorting, leaching or other chemical or physical processing, and the cleaning, concentrating, or other processing or, preparation, loading of coal at or near the mine site.

(2) The areas upon which such activities occur or where such activities disturb the natural land surface.  Such areas shall also include any adjacent land the use of which is incidental to any such activities, all lands affected by the construction of new roads or the improvement or use of existing roads to gain access to the site of such activities and for haulage, and excavations, workings, impoundments, dams, ventilation shafts, entryways, refuse banks, dumps, stockpiles, overburden piles, spoil banks, culm banks, tailings, holes or depressions, repair areas, storage areas, processing areas, shipping areas and other areas upon which are sited structures, facilities, or other property or materials on the surface, resulting from or incident to such activities.

(s) "Unwarranted failure to comply" means the failure of an operator to prevent the occurrence of any violation of the operator's permit or any requirement of this act due to indifference, lack of diligence, or lack of reasonable care, or the failure to abate any violation of such permit or the act due to indifference, lack of diligence, or lack of reasonable care.

(t) "Geologist" means a person engaged in the practice of geology who is a graduate of an institution of higher education accredited by a regional or national accrediting agency, who has a minimum of 30 semester or 45 quarter hours of undergraduate or graduate work in geology and whose post-baccalaureate training has been in geology.

(u) "Geology" means the science which treats of the earth in general, the earth's processes and its history; which investigates the earth's crust and the rocks and other materials which compose it; and the applied science of utilizing knowledge of the earth's history, processes, constituent rocks, minerals, liquids, gasses and other materials for the use of mankind.

History: L. 1968, ch. 395, § 3; L. 1974, ch. 229, § 8; L. 1978, ch. 208, § 2; L. 1979, ch. 169, § 1; L. 1981, ch. 213, § 1; L. 1987, ch. 204, § 1; L. 1988, ch. 192, § 7; July 1.



49-404 Employment of inspectors and other personnel; contracts for technical services authorized; financial interest in coal mining operation prohibited; penalties for violation of prohibition; rules and regulations for enforcement; reports to congress.

49-404. Employment of inspectors and other personnel; contracts for technical services authorized; financial interest in coal mining operation prohibited; penalties for violation of prohibition; rules and regulations for enforcement; reports to congress. Within the limits of appropriations therefor, the secretary may employ inspectors, clerical help and other personnel as may be necessary for the purpose of administering and enforcing the provisions of the mined-land conservation and reclamation act. Within the limits of appropriations therefor, the secretary may enter into contracts with consultants for services of a technical nature which may be required in the administration of the mined-land conservation and reclamation act.  No employee of the department who performs any function or duty under this act shall have a direct or indirect financial interest in any underground or surface coal mining operation.  The secretary shall prescribe by regulations, methods for filing employee statements to aid in enforcement of this provision. Whoever knowingly violates the provisions of the prohibition against financial interests shall, upon conviction, be punished by a fine of not more than $2,500, or by imprisonment of not more than one year, or both.  The secretary shall adopt rules and regulations to establish methods by which this prohibition shall be monitored and enforced, to provide for filing by employees and review of statements and supplements thereto concerning any financial interest which may be affected by this prohibition, and to make such reports to congress related thereto that may be required by the national surface mining control and reclamation act of 1977 (public law 95-87).

History: L. 1968, ch. 395, § 4; L. 1974, ch. 348, § 23; L. 1974, ch. 229, § 1; L. 1978, ch. 208, § 3; L. 1979, ch. 169, § 2; L. 1988, ch. 192, § 8; July 1.



49-405 Powers and authority of secretary.

49-405. Powers and authority of secretary. The secretary shall have and exercise the following authority and powers which shall be enforced and administered by the secretary: (a) To adopt rules and regulations respecting the administration of this act and in conformity therewith and to adopt rules and regulations which may be necessary for the secretary to qualify to administer the regulatory programs adopted by the United States department of the interior, office of surface mining reclamation and enforcement, pursuant to the national surface mining control and reclamation act of 1977 (public law 95-87) and federal rules and regulations adopted pursuant thereto and may adopt and enforce all standards established by such federal rules and regulations.  Prior to adoption of such rules and regulations, the secretary shall give not less than 30 days advance public notice by publication in a newspaper or newspapers of general circulation in each county in which coal mining operations are being conducted.  And provide in such notice for not less than one public hearing at a place within a county wherein coal mining operations are being conducted, and for a period of not less than 30 days prior to adoption of such rules and regulations, during which written public comments may be filed with the secretary.

(b) To encourage and conduct investigations, research, experiments and demonstrations, and to collect and disseminate information relating to surface types of mining and reclamation and conservation of lands and waters affected by surface types of mining.

(c) To examine and pass upon all plans and specifications submitted by the operator for the method of operation and for the reclamation and conservation of the area of land affected by the operation.

(d) To make investigations and inspections which may be deemed necessary to insure compliance with the provisions and intent of this act, and to require by rules and regulations such reporting, monitoring and record keeping requirements as are required by the national surface mining control and reclamation act of 1977 (public law 95-87).  Authorized representatives of the department shall have the right, without advance notice and upon presentation of credentials, to enter upon any surface coal mining and reclamation operations or any premises in which records required to be maintained are kept and, at reasonable times and without delay, may have access to and copy any records, or inspect any monitoring equipment or method of operation under this act.  The secretary shall have all authority concerning such activity as is required by the national surface mining control and reclamation act of 1977 (public law 95-87).

(e) To order the suspension of any permit and order to cease and desist operations for failure to comply with any of the provisions of this act.

(f) To order the stopping of any operation that is started without first having secured a permit as required by this act.

(g) To conduct hearings under provision of this act and for the purpose of any investigation or hearing, the secretary or the secretary's designee may administer oaths or affirmation, subpoena witnesses relevant to the inquiry. The secretary shall adopt rules and regulations concerning the conduct of hearings consistent with and in compliance with the national surface mining control and reclamation act of 1977 (public law 95-87).

(h) To order an operator to adopt such remedial measures as are necessary to comply with this act.

(i) To issue, after a hearing, a final order directing the revocation of a permit when any remedial action ordered has not been taken.

(j) To apply for and receive grants of funds from federal agencies.

(k) To request from and receive from state agencies technical assistance in administering the provisions of this act.

(l) To perform such other duties and functions as may be required by the provisions of the national surface mining control and reclamation act of 1977 (public law 95-87) and federal rules and regulations adopted pursuant thereto in order to qualify to administer the initial and permanent regulatory programs adopted by the United States department of interior, office of surface mining reclamation and enforcement, pursuant to such act, and to prohibit mining where reclamation required by such act is not feasible.

(m) (1) When, on the basis of any inspection, the secretary or the secretary's designee determines that any condition or practices exist, or that any operator is in violation of any requirement of this act or any permit condition required by this act, which condition, practice, or violation also creates an imminent danger to the health or safety of the public, or is causing, or can reasonably be expected to cause significant, imminent environmental harm to land, air, or water resources, the secretary or the secretary's designee immediately shall order a cessation of surface coal mining and reclamation operations or the portion thereof relevant to the condition, practice, or violation.  Such cessation order shall remain in effect until the secretary or the secretary's designee determines that the condition, practice, or violation has been abated, or until modified, vacated, or terminated by the secretary or the secretary's designee.  Where the secretary finds that the ordered cessation of surface coal mining and reclamation operations, or any portion thereof, will not completely abate the imminent danger to health or safety of the public or the significant imminent environmental harm to land, air, or water resources, the secretary in addition to the cessation order, shall impose affirmative obligations on the operator requiring the operator to take whatever steps the secretary deems necessary to abate the imminent danger or the significant environmental harm.

(2) When, on the basis of an inspection, the secretary or the secretary's designee determines that any operator is in violation of any requirement of this act or any permit condition required by this act, but such violation does not create an imminent danger to the health or safety of the public, or cannot be reasonably expected to cause significant, imminent environmental harm to land, air, or water resources, the secretary or the secretary's designee shall issue a notice to the operator or the operator's agent fixing a reasonable time but not more than 90 days for the abatement of the violation and providing opportunity for public hearing.

If, upon expiration of the period of time as originally fixed or subsequently extended, for good cause shown and upon the written finding of the secretary or the secretary's designee, the secretary or the secretary's designee finds that the violation has not been abated, the secretary immediately shall order a cessation of surface coal mining and reclamation operations or the portion thereof relevant to the violation.  Such cessation order shall remain in effect until the secretary or the secretary's designee determines that the violation has been abated, or until modified, vacated, or terminated.  In the order of cessation issued by the secretary under this subsection, the secretary shall determine the steps necessary to abate the violation in the most expeditious manner possible, and shall include the necessary measures in the order.

(3) When, on the basis of an inspection, the secretary or the secretary's designee determines that a pattern of violations of any requirements of this act or any permit conditions required by this act exists or has existed, and if the secretary or the secretary's designee also finds that such violations are caused by the unwarranted failure of the operator to comply with any requirements of this act or any permit conditions, or that such violations are willfully caused by the operator, the secretary or the secretary's designee shall issue an order to the operator to show cause as to why the permit should not be suspended or revoked and shall provide opportunity for a public hearing.  If a hearing is requested the secretary shall inform all interested parties of the time and place of the hearing.  Upon the operator's failure to show cause as to why the permit should not be suspended or revoked, the secretary or the secretary's designee shall suspend or revoke the permit.

(4) Notices and orders issued pursuant to this section shall set forth with reasonable specificity the nature of the violation and the remedial action required, the period of time established for abatement, and a reasonable description of the portion of the surface coal mining and reclamation operation to which the notice or order applies.  Each notice or order issued under this section shall be given promptly to the operator or the operator's agent by the secretary or the secretary's designee and all such notices and orders shall be in writing and shall be signed by the secretary or the secretary's designee.  Any notice or order issued pursuant to this section may be modified, vacated or terminated by the secretary or the secretary's designee.  Any notice or order issued pursuant to this section which requires cessation of mining by the operator shall expire within 30 days of actual notice to the operator unless a public hearing is held at the site or within such reasonable proximity to the site that any viewings of the site can be conducted during the course of public hearing.

The attorney general upon the attorney general's own initiative or, at the request of the secretary, shall secure enforcement of the orders of the secretary and the provisions of this act, through mandamus, injunction, by action to compel specific performance of an order, or by other appropriate relief. Such proceedings shall be initiated by the filing of a petition in the district court of Shawnee county, together with a transcript of the record of the hearing before the secretary or the secretary's designee, if a hearing has been held, and issuance and service of a copy of the petition as in civil actions. The court shall have power to grant such temporary relief or restraining order as it deems just and proper, and to make and enter upon the pleadings, testimony and proceedings an order or decree, enforcing, modifying and enforcing, as so modified, or setting aside in whole or in part the order of the secretary.

History: L. 1968, ch. 395, § 5; L. 1978, ch. 208, § 4; L. 1979, ch. 169, § 3; L. 1988, ch. 192, § 9; July 1.



49-405a Training, examination and certification of certain persons responsible for blasting or use of explosives; rules and regulations requiring.

49-405a. Training, examination and certification of certain persons responsible for blasting or use of explosives; rules and regulations requiring. In accordance with the provisions of this act, the secretary shall promulgate rules and regulations requiring the training, examination and certification of persons engaging in or directly responsible for blasting or use of explosives in surface coal mining operations.

History: L. 1979, ch. 169, § 9; L. 1988, ch. 192, § 10; July 1.



49-405b Area designated as unsuitable for surface coal mining operations, when; petition to have area so designated or designation terminated; hearing; duties of secretary.

49-405b. Area designated as unsuitable for surface coal mining operations, when; petition to have area so designated or designation terminated; hearing; duties of secretary. (a) (1) Upon petition pursuant to subsection (b), the secretary shall designate an area as unsuitable for all or certain types of surface coal mining operations if the secretary determines that reclamation pursuant to the requirements of this act is not technologically and economically feasible.

(2) Upon petition pursuant to subsection (b), a surface area may be designated unsuitable for certain types of surface coal mining operations if such operations will:

(A) Be incompatible with existing land use plans or programs;

(B) affect fragile or historic lands in which such operations could result in significant damage to important historic, cultural, scientific, and esthetic values and natural systems;

(C) affect renewable resource lands in which such operations could result in a substantial loss or reduction of long-range productivity of water supply or of food or fiber products, such lands shall include aquifers and aquifer recharge areas; or

(D) affect natural hazard lands in which such operations could substantially endanger life and property, such lands shall include areas subject to frequent flooding and areas of unstable geology.

(3) The secretary shall develop by regulations a process which includes:

(A) Responsibility of the secretary for surface coal mining lands review;

(B) a data base and an inventory system which permits proper evaluation of the capacity of different land areas to support and permit reclamation of surface coal mining operations;

(C) a method or methods for implementing land use planning decisions concerning surface coal mining operations; and

(D) proper notice, opportunities for public participation, including a public hearing prior to making any designation or redesignation, pursuant to this section.

(4) Determinations of the unsuitability of land for surface coal mining, as provided for in this section, shall be integrated as closely as possible with present and future land use planning and regulation processes at the federal, state, and local levels.

(5) The requirements of this section shall not apply to lands on which surface coal mining operations are being conducted on August 3, 1977, or under a permit issued pursuant to this act, or where substantial legal and financial commitments in such operation were in existence prior to January 4, 1977.

(b) Any person having an interest which is or may be adversely affected shall have the right to petition the secretary to have an area designated as unsuitable for surface coal mining operations, or to have such a designation terminated.  The petition shall contain allegations of facts with supporting evidence which would tend to establish the allegations.  Within 10 months after receipt of the petition the secretary or the secretary's designee shall hold a public hearing in the locality of the affected area, after appropriate notice and publication of the date, time, and location of such hearing.  After a person having an interest which is or may be adversely affected has filed a petition and before the hearing, as required by this subsection, any person may intervene by filing allegations of fact with supporting evidence which would tend to establish the allegations.  Within 60 days after such hearing, the secretary shall issue and furnish to the petitioner and any other party to the hearing, a written decision regarding the petition, and the reasons therefor.  In the event that all petitioners stipulate agreement prior to the requested hearing, and withdraw their request, such hearing need not be held.

(c) Prior to designating any land areas as unsuitable for surface coal mining operations, the secretary shall prepare a detailed statement on (i) the potential coal resources of the area, (ii) the demand for coal resources, and (iii) the impact of such designation on the environment, the economy, and the supply of coal.

History: L. 1979, ch. 169, § 11; L. 1988, ch. 192, § 11; July 1.



49-405c Civil penalty for violation of permit condition or provision of act; determination of amount of penalty; hearing; criminal penalty for violations; civil penalty for failure to correct a violation for which a citation has been issued; right to seek other relief not restricted.

49-405c. Civil penalty for violation of permit condition or provision of act; determination of amount of penalty; hearing; criminal penalty for violations; civil penalty for failure to correct a violation for which a citation has been issued; right to seek other relief not restricted. (a) Any operator who violates any permit condition or who violates any other provision of this act, may be assessed a civil penalty by the secretary, except that if such violation leads to the issuance of a cessation order under this act, the civil penalty shall be assessed. Such penalty shall not exceed $5,000 for each violation.  Each day of continuing violation may be deemed a separate violation for purposes of penalty assessments.  In determining the amount of the penalty, consideration shall be given to the operator's history of previous violations at the particular surface coal mining operation; the seriousness of the violation, including any irreparable harm to the environment and any hazard to the health or safety of the public; whether the operator was negligent; and the demonstrated good faith of the operator charged in attempting to achieve rapid compliance after notification of the violation.

(b) A civil penalty shall be assessed by the secretary only after the person charged with a violation described under subsection (a) of this section has been given an opportunity for a public hearing.  Where such a public hearing has been held, the hearing officer appointed by the secretary shall make findings of fact, and shall issue a written decision as to the occurrence of the violation and the amount of the penalty which is warranted, incorporating, when appropriate, an order therein requiring that the penalty be paid.  When appropriate, the secretary or hearing officer shall consolidate such hearings with other proceedings under this act. Any hearing under this section shall be of record.  Where the person charged with such a violation fails to take advantage of the opportunity for a public hearing, the assessment of the civil penalty shall become final.

(c) Upon the issuance of a notice or order charging that a violation of the act has occurred, the secretary shall inform the operator within 30 days of the proposed amount of the penalty.  The person charged with the penalty shall then have 30 days to pay the proposed penalty in full or, if the person wishes to contest either the amount of the penalty or the fact of the violation, forward the proposed amount to the secretary for placement in an interest-bearing escrow account. Each such escrow account shall be outside the state treasury and shall be in a bank, as defined by subsection (d) of K.S.A. 75-4201, and amendments thereto, designated by the pooled-money investment board. If through administrative or judicial review of the proposed penalty, it is determined that no violation occurred, or that the amount of the penalty should be reduced, the secretary shall remit within 30 days the appropriate amount to the person, with interest at the rate earned thereon.  Failure to forward the money to the secretary within 30 days shall result in a waiver of all legal rights to contest the violation or the amount of the penalty.

(d) Civil penalties owed under this act may be recovered in a civil action brought by the attorney general at the request of the secretary in the district court of Shawnee county.

(e) Any person who willfully and knowingly violates a condition of a permit issued pursuant to this act or fails or refuses to comply with any order issued under this act, or any order incorporated in a final decision issued by the secretary under this act, except an order incorporated in a decision issued under subsection (b), upon conviction, shall be punished by a fine of not more than $10,000, or by imprisonment for not more than one year or both.

(f) Whenever an operator violates a condition of a permit issued pursuant to this act or fails or refuses to comply with any order issued under this act, or any order incorporated in a final decision issued by the secretary under this act, except an order incorporated in a decision issued under subsection (b), any director, officer, or agent of such corporation who willfully and knowingly authorized, ordered, or carried out such violation, failure, or refusal shall be subject to the same civil penalties, fines, and imprisonment that may be imposed upon a person under subsections (a) and (e).

(g) Whoever knowingly makes any false statement, representation, or certification, or knowingly fails to make any statement, representation, or certification in any application, record, report, plan or other document filed or required to be maintained pursuant to this act, upon conviction, shall be punished by a fine of not more than $10,000, or by imprisonment for not more than one year or both.

(h) Any operator who fails to correct a violation for which a citation has been issued within the period permitted for its correction shall be assessed a civil penalty of not less than $750 for each day during which such failure or violation continues.

(i) Any action pursuant to this section shall not be a bar to enforcement of this act, rules and regulations in force pursuant thereto, and any orders made pursuant to this act, by injunction or other appropriate remedy, and the secretary shall have power to institute and maintain in the name of this state any and all such enforcement proceedings.

(j) Nothing in this act shall be construed to abridge, limit or otherwise impair the right of any person to damages or other relief on account of injury to persons or property and to maintain any action or other appropriate proceedings therefor.

History: L. 1979, ch. 169, § 13; L. 1981, ch. 213, § 2; L. 1988, ch. 192, § 12; July 1.



49-405d Inspections, when; reports; signs, where, required information; violations; public records.

49-405d. Inspections, when; reports; signs, where, required information; violations; public records. (a) Departmental inspections shall be made on an irregular basis averaging not less than one partial inspection per month and one complete inspection per calendar quarter for the mining and reclamation operations covered by each permit.  Inspections shall occur without prior notice to the operator or its agents or employees except for necessary on site meetings and shall include filing of inspection reports adequate to enforce the requirements of and to carry out the terms and purposes of this act. When an inspection results from information provided to the department by any person, either directly or through the secretary of the interior, the secretary shall notify such person when the inspection is proposed to be carried out, and such person shall be allowed to accompany the inspector during the inspection.

(b) Each operator shall maintain at the entrances of the surface coal mining and reclamation operations a clearly visible sign which sets forth the name, business address, and phone number of the operator and the permit number of the surface coal mining and reclamation operations.

(c) Each inspector, upon detection of each violation of any requirement of this act, or the national surface mining control and reclamation act of 1977 (public law 95-87), shall inform the operator in writing, and shall report in writing any such violation to the secretary.

(d) Copies of any records, reports, inspection materials, or information obtained under this title by the department shall be made immediately available to the public at the department's field office so that they are conveniently available to residents in the areas of mining.

History: L. 1979, ch. 169, § 14; L. 1988, ch. 192, § 13; July 1.



49-406 Permit to engage in surface mining; compliance with federal act required; annual statement of coal mined; application for permit, contents; notice of application for permit, publication; map and plan to accompany application; disapproval of application, when; fees; performance bonds; cash deposits, securities, mortgages on real estate; liability insurance; renewal of permits; application filed for public inspection, information required to be furnished.

49-406. Permit to engage in surface mining; compliance with federal act required; annual statement of coal mined; application for permit, contents; notice of application for permit, publication; map and plan to accompany application; disapproval of application, when; fees; performance bonds; cash deposits, securities, mortgages on real estate; liability insurance; renewal of permits; application filed for public inspection, information required to be furnished. (a) No operator shall engage in surface mining unless such operator possesses a valid permit issued by the secretary designating the area of land affected by the operation. The permit shall authorize the operator to engage in surface mining upon the area of land described in such permit and shall be valid for a period not to exceed five years from the date of its issuance unless sooner revoked or suspended as herein provided. All surface mining conducted under such permit shall comply with the requirements of the surface mining control and reclamation act of 1977 (public law 95-87) and the regulations issued thereunder. It shall be the duty of each producer holding a permit within the state of Kansas to file an annual statement setting forth the full amount of coal mined or taken from each source or deposit and to identify the specific source or deposit from which taken. Such statement shall be filed with the secretary upon forms provided by the department not later than 30 days after the end of each calendar year. All operators shall apply for new permits within two months following approval of the state reclamation program by the secretary of the interior, pursuant to the final program provisions of the national surface mining control and reclamation act of 1977 (public law 95-87), who expect to operate a mine or mines after the expiration of eight months following such approval of this act.

(b) The application for the permit shall include: (1) One copy of a United States geological survey topographic map on which the operator has indicated the location of the area of land affected, the course which would be taken by drainage from the area of land affected to the nearest stream or streams to which such drainage would normally flow, the name of the applicant and the date.

(2) The owner or owners of the surface of the area of land to be affected by the permit and the owner or owners of all surface area within 500 feet of any part of the affected area.

(3) All persons with any interest in the coal to be mined.

(4) The source of the applicant's legal right to mine the coal or other minerals affected by the permit.

(5) The permanent and temporary post-office address of the applicant.

(6) Whether the applicant or any person, firm, partnership or corporation associated with the applicant holds or has held any other permits under this act; and, if so, an identification of such permits.

(7) The written consent of the applicant and such other persons, if any, necessary to grant such access to the secretary and the secretary's designee to the area of land affected under application from the date of application until the expiration of any permit granted under such application and thereafter for such time as is necessary to assure compliance with all provisions of this act or any rule or regulation promulgated hereunder.

(8) A determination of probable hydrologic consequences of the mining and reclamation operations, both on and off the mine site, with respect to the hydrologic regime, quantity and quality of water in surface and groundwater systems including the dissolved and suspended solids under seasonal flow conditions and the collection of sufficient data for the mine site and surrounding areas so that an assessment can be made by the department of the probable cumulative impacts of all anticipated mining in the area upon the hydrology of the area, and particularly upon water availability. This determination shall not be required until hydrologic information on the general area prior to mining is made available from appropriate governmental agencies, but a permit shall not be approved until such information is available and is incorporated into the application. If the secretary finds that the probable total annual production at all locations of any operator will not exceed 100,000 tons, the determination of probable hydrologic consequences, and any statement required by the secretary concerning results of test borings or core samplings, shall, upon written operator request, be performed by a qualified public or private laboratory designated by the secretary, at departmental expense.

(9) Such other information as may be required by the secretary in order to qualify to administer the regulatory programs adopted by the United States department of the interior, office of surface mining reclamation and enforcement, pursuant to the national surface mining control and reclamation act of 1977 (public law 95-87) and federal rules and regulations adopted pursuant thereto.

(c) At the time of submission of the application for a permit, or amendment to a permit, the operator shall submit to the secretary proof of publication which shall contain such data and be in such form as the secretary shall require by regulations consistent with the national surface mining control and reclamation act of 1977 (public law 95-87), which notice shall be published at least once a week for four consecutive weeks. The secretary, in accordance with regulations consistent with such national act, shall notify appropriate public agencies of the operator's intention to mine, and shall receive and make available for public inspection the written comments or objections of such agencies and any person having an interest possibly affected adversely by proposed operations. The secretary also shall prescribe by regulations consistent with such national act, a system for holding informal conferences in the area of proposed operations with public notice thereof.

(d) The application for a permit shall be accompanied by an enlarged United States geological survey topographic map prepared and certified by a professional engineer or geologist containing the following: (1) An identification of the area to correspond with the application.

(2) The boundaries of surface properties and names of owners on the area of land affected, adjacent deep mines, and the name of the owner or owners of the surface area within 1,000 feet of any part of the area of land affected, and, if known to the operator, the existence of adjacent deep mines.

(3) Be of a scale of not less than 400 feet to the inch and not to exceed 660 feet to the inch.

(4) Show the names and locations of all streams, creeks or other bodies of public water, roads, buildings, cemeteries, oil and gas wells and utility lines on the area to be mined and within 1,000 feet of such area.

(5) Show by appropriate markings the boundaries of the area of land affected, the cropline of the seam or deposit to be mined, and the total number of acres involved in the area of land affected.

(6) Show the date on which the map was prepared, the north point and the quadrangle name.

(7) Show the drainage plan on and away from the area of land affected. Such plan shall indicate the directional flow of water, constructed drainways, natural waterways used for drainage, and the nearest streams or tributaries receiving the discharge.

(8) A verified statement by the operator containing the proposed method of operation, grading, reclamation and conservation plan for the affected area including dates and approximate time of completion, and that the operation will meet the requirements of this act, or any rule or regulation promulgated hereunder.

(9) The certification of the maps by the professional engineer or geologist shall read as follows: "I, the undersigned, hereby certify that this map is correct and shows to the best of my knowledge and belief all the information required by the surface mining laws of this state." The certification shall be signed and, in the case of an engineer, the engineer's seal affixed.

(10) Such other information as may be required by the secretary in order to qualify to administer the regulatory programs adopted by the United States department of the interior, office of surface mining reclamation and enforcement, pursuant to the national surface mining control and reclamation act of 1977 (public law 95-87) and federal rules and regulations adopted pursuant thereto.

Nothing in this subsection shall be construed to permit the practice of engineering, as defined by K.S.A. 74-7001, and amendments thereto, by a geologist.

(e) The application for a permit shall be accompanied by a plan of reclamation that meets the requirements of this act, and the rules and regulations promulgated hereunder and the requirements necessary for the secretary to qualify to administer the regulatory programs adopted by the United States department of the interior, office of surface mining reclamation and enforcement, pursuant to the national surface mining control and reclamation act of 1977 (public law 95-87) and federal rules and regulations adopted pursuant thereto.

(f) The secretary shall not approve the application for a permit to mine where such mining would constitute a hazard to a residence, public building, school, church, cemetery, commercial or residential building, public road, stream, lake or other property. No surface coal mining operations shall be permitted within 100 feet of the outside right-of-way line of any public road, except where mine access roads or haulage roads join such right-of-way line and except that the secretary may permit such roads to be relocated or the area affected to lie within 100 feet of such road, if after public notice and opportunity for public hearing in the locality, a written finding is made that the interests of the public and the landowners affected thereby will be protected; or within 300 feet from any occupied dwelling, unless waived by the owner thereof, nor within 300 feet of any public building, school, church, community, or institutional building, public park, or within 100 feet of a cemetery.

(g) (1) A basic fee of $50 plus a fee in an amount to be fixed by the secretary for every acre and fraction of an acre of land to be affected shall be paid at the time of application.

(2) Each permittee shall be assessed a per ton fee on every ton of coal extracted.

(3) Pursuant to paragraph (2) of this subsection (g), the per ton fee shall be an amount not less than $.03 and not more than $.10 per ton of coal extracted each calendar year. This per ton fee shall be paid to the department on a quarterly basis and it shall be due within 30 calendar days after the beginning of each calendar quarter.

(4) Fees established under this subsection shall be fixed by the secretary, subject to restrictions and limitations imposed by this subsection, in amounts deemed necessary to administer and enforce the provisions of the mined-land conservation and reclamation act.

(h) (1) After a surface coal mining and reclamation permit application has been approved but before such a permit is issued, the applicant shall file with the secretary, on a form prescribed and furnished by the department, a bond for performance payable to the state treasurer, and conditional upon faithful performance of all the requirements of this act and the permit. The bond shall cover that area of land within the permit area upon which the operator will initiate and conduct surface coal mining and reclamation operations within the initial term of the permit. As succeeding increments of surface coal mining and reclamation operations are to be initiated and conducted within the permit area, the operator shall file with the department an additional bond or bonds to cover such increments as required by the secretary. The amount of the bond required for each bonded area shall depend upon the reclamation requirements of the approved permit; shall reflect the probable difficulty of reclamation giving consideration to such factors as topography, geology of the site, hydrology, and revegetation potential; and shall be determined by the secretary. The amount of the bond shall be sufficient to assure the completion of the reclamation plan if the work had to be performed by the department in the event of forfeiture and in no case shall the bond for the entire area under one permit be less than $10,000.

(2) Liability under the bond shall be for the duration of the surface coal mining and reclamation operation and for a period coincident with operator's responsibility for revegetation requirements. Surety bonds shall be executed by the operator and a corporate surety licensed to do business in Kansas.

(3) The amount of the bond required and the terms of each acceptance of the applicant's bond shall be adjusted by the secretary from time to time as affected land acreages are increased or decreased or where the cost of future reclamation changes.

(4) Subject to paragraph (5), an applicant may elect to satisfy the bonding requirements of this subsection by depositing with the state treasurer cash, negotiable bonds of the United States or of the state of Kansas, negotiable certificates of deposit of any bank organized under the laws of the United States or of the state of Kansas or irrevocable letters of credit of any such bank. The cash deposit or market value of any such securities shall be equal to or greater than the amount of the bond required for the bonded area.

(5) An applicant may elect to satisfy the bonding requirements of this subsection by depositing with the state treasurer cash or any of the securities specified in paragraph (4) or any combination thereof and a first mortgage on real estate which in the aggregate shall be equal to or greater than the amount of the bond required for the bonded area. The mortgage shall be equal in value to not more than 50% of the amount of the bond and shall be secured by real estate which has an appraised value equal to or greater than twice the amount of the mortgage.

(i) Each permit applicant shall submit to the department as part of the application, a certificate issued by an insurance company licensed to do business in Kansas, certifying that the applicant has a public liability policy in force for all operations under the permit applied for, providing personal injury and property damage insurance in an amount adequate to compensate persons damaged as a result of mining and reclamation operations, including use of explosives, and entitled to compensation under the laws of Kansas. The secretary may establish, by regulations, the amount of such insurance to be carried. Such policy shall be maintained during the term of the permit and any renewal, and be continued until completion of all operations.

(j) Where one operator succeeds another at any uncompleted operation, either by sale, assignment, lease or otherwise, the secretary may release the first operator from all liability under this act as to that particular operation. If two or more operators have been issued a permit for the same operation and have otherwise complied with the requirements of the act and regulations promulgated pursuant thereto, the successor operator shall assume as part of such operator's obligation under the act, all liability for the reclamation of the area of land affected by the former operator.

(k) A valid permit issued by the secretary may be renewed with respect to areas within boundaries of the existing permit, upon application by the permit holder. The burden shall be upon the applicant, subsequent to fulfillment of public notice requirements of the national surface mining control and reclamation act of 1977 (public law 95-87), to establish, subject to confirmation by written findings of the secretary, that:

(1) Terms and conditions of the existing permit are satisfactorily met;

(2) present mining and reclamation operations are in compliance with environmental protection standards imposed by this act and the national surface mining control and reclamation act of 1977 (public law 95-87);

(3) renewal will not substantially jeopardize the operator's continuing responsibility on existing permit areas;

(4) the operator has provided evidence that the performance bond in effect for the operation together with any additional bond required by the secretary, will continue in full force and effect for any renewal requested; and

(5) any additional revised or updated information required by the secretary has been provided.

Prior to approval of any permit renewal, the secretary shall provide notice to any appropriate public authorities.

(l) If a renewal application includes a proposal to extend operations beyond existing permit boundaries, that portion of the application applicable to areas beyond existing permit boundaries shall be subject to all standards applicable to new permits. Permit renewals shall not be issued for terms greater than provided for original permits, and applications for renewal permits shall be made at least 120 days prior to expiration of the existing permit.

(m) Each permit applicant shall file a copy of the application for public inspection at the field office of the department, which copy need not contain information relating to the coal seam itself. Any person with an interest which may be adversely affected shall be furnished with information pertaining to coal seams, test borings, core samplings, or soil samples, if such information is required by the secretary, together with data respecting location of subsurface water and analysis of chemical properties including acid forming properties of the mineral and overburden. Information pertaining only to the analysis of the chemical and physical properties of the coal, excepting information regarding such mineral or elemental content which is potentially toxic in the environment, shall be kept confidential and not made a matter of public record.

History: L. 1968, ch. 395, § 6; L. 1974, ch. 229, § 2; L. 1978, ch. 208, § 5; L. 1979, ch. 169, § 4; L. 1981, ch. 213, § 3; L. 1984, ch. 200, § 1; L. 1988, ch. 192, § 14; L. 1990, ch. 194, § 1; L. 2014, ch. 33, § 1; July 1.



49-407 Permit to engage in surface mining; approval, modification or denial; determination and order of secretary, contents; applicant to file schedule listing notices of violation; prime farmland area, effect; informal conference; notice and hearing on final determination; conduct of hearing.

49-407. Permit to engage in surface mining; approval, modification or denial; determination and order of secretary, contents; applicant to file schedule listing notices of violation; prime farmland area, effect; informal conference; notice and hearing on final determination; conduct of hearing. (a) Upon the basis of a complete application or an amendment or renewal thereof, as required by this act and the national surface mining control and reclamation act of 1977 (public law 95-87), and public notification and opportunity for a public hearing as required by the national act, the secretary shall grant, require modification of, or deny the application within 60 days and notify the applicant in writing.  The applicant shall have the burden of establishing compliance with law.  Within 10 days after granting a permit, the secretary shall notify the board of county commissioners of the county in which the area of affected land is located and furnish a legal description of the permit area.  No permit or revision shall be approved unless the application and any other evidence referred to in the secretary's findings affirmatively establishes, and the secretary determines, according to written findings in the secretary's order, the following:

(1) The application is accurate, complete, and complies with all requirements of this act and the aforesaid national act; and

(2) the applicant demonstrates reclamation required by this act and the aforesaid national act can be accomplished under the reclamation plan proposed; and

(3) the assessment of probable cumulative impact of all anticipated mining in the area on the hydrologic balance specified in the aforesaid national act has been made by the department and the proposed operation has been designed to prevent material damage to the hydrologic balance outside the permit area; and

(4) the area proposed to be mined is not included within an area designated unsuitable for mining or within an area under study for such designation, pursuant to this act or the national surface mining control and reclamation act of 1977 (public law 95-87); and

(5) in cases involving mining of a severed mineral interest, the applicant has furnished written consent of the surface estate owner or a conveyance expressly granting or reserving the right to surface extraction of coal or the applicant otherwise establishes the right to extract coal by surface methods under the law of Kansas.

(b) The applicant shall file with the application a schedule listing all notices of violations of this act or the national surface mining control and reclamation act of 1977 (public law 95-87), or any law, rule or regulation of the United States or of any department or agency in the United States pertaining to air or water environmental protection insured by the applicant in connection with any surface coal mining operation during the three-year period prior to the date of the application.  The schedule also shall indicate the final resolution of any such notice of violation.  Where the schedule or other information available to the department indicates any surface coal mining operation owned or controlled by the applicant is currently in violation of this act or such other laws referred to herein, the permit shall not be issued until the applicant submits proof that such violation has been corrected or is in the process of being corrected to the satisfaction of the agency which has jurisdiction over such violation and no permit shall be issued to an applicant after a finding by the secretary, after opportunity for hearing, that the applicant, or the operator specified in the application, controls or has controlled mining operations with a demonstrated pattern of willful violations of this act of such nature and duration with such resulting irreparable damage to the environment as to indicate an intent not to comply with the provisions of this act.

(c) If the area proposed to be mined contains prime farmland, as determined pursuant to the national surface mining control and reclamation act of 1977 (public law 95-87), the secretary, after consultation with the United States secretary of agriculture and pursuant to national regulations, shall grant a permit to mine on prime farmland if the secretary makes written findings that the operator has the technological capability to restore such mined area, within a reasonable time, to equivalent or higher levels of yield as nonmined prime farmland in the surrounding area under equivalent levels of management and can meet the soil reconstruction standards provided by the national act.

(d) (1) If an informal conference has been held, the secretary shall issue and furnish to parties to the proceedings written findings granting or denying the application, in whole or in part, and stating reasons therefor, within 30 days of the conference.

(2) If no informal conference is held, the secretary shall notify the operator whether the application has been approved or disapproved, in whole or in part.

(3) If the application is approved the permit shall be issued.  If disapproved, specific reasons therefor must be set forth in the notification.  Within 30 days after notification of the secretary's final decision, the operator or any party with an interest which may be adversely affected may request a hearing on the final determination.  Such hearing shall be held within 30 days of such request, with notice being given by the secretary to all interested parties.

(4) The hearing shall be adjudicatory in nature, with a record made of all proceedings, and no person who presided at an informal conference shall preside at the hearing or participate in the decision thereon or in any administrative appeal therefrom.  Within 30 days after such hearing, the secretary shall issue and furnish to parties to the proceeding written findings granting or denying the application, in whole or in part, and stating reasons therefor.

(5) Where a hearing is requested, the secretary, under conditions the secretary prescribes by rules and regulations, may grant appropriate temporary relief pending a final determination, if:

(i) All parties have been given notice and an opportunity to be heard on the request for temporary relief;

(ii) the applicant for temporary relief shows there is a substantial likelihood that the applicant will prevail on the merits of the final determination; and

(iii) such relief will not adversely affect the public health or safety or cause significant imminent environmental harm to land, air or water resources.

(6) In connection with any hearing, the secretary or hearing officer may administer oaths, subpoena witnesses, or written or printed materials, compel attendance of witnesses, or production of materials, and take evidence including but not limited to site inspections of the land to be affected and other surface coal mining operations carried on by the applicant.  A verbatim record of each public hearing required by this act shall be made, and a transcript made available on the motion of any party or by order of the secretary.

History: L. 1968, ch. 395, § 7; L. 1978, ch. 208, § 6; L. 1979, ch. 169, § 5; L. 1988, ch. 192, § 15; July 1.



49-408 Reclamation of land; regulations of secretary; public waters, extent.

49-408. Reclamation of land; regulations of secretary; public waters, extent. All land affected by surface coal mining and reclamation operations, except as otherwise provided in this act, shall be reclaimed and all operations shall be conducted, in accordance with the requirements and specifications of the national surface mining control and reclamation act of 1977 (public law 95-87) and federal rules and regulations adopted pursuant thereto. The secretary shall issue such regulations as may be required to conform to the requirements of the national act.

All waters in existence on mined land after reclamation is completed shall become public waters to the extent they may be stocked with fish from the state or federal hatcheries and shall be under the law enforcement jurisdiction of the Kansas department of wildlife, parks and tourism. The owner of the mined land containing such waters shall retain all other rights consistent with the ownership thereof.

History: L. 1968, ch. 395, § 8; L. 1974, ch. 229, § 3; L. 1978, ch. 208, § 7; L. 1979, ch. 169, § 6; L. 1988, ch. 192, § 16; L. 2012, ch. 47, § 82; July 1.



49-409 Revegetation of affected areas.

49-409. Revegetation of affected areas. After the area of land affected, except access roads, has been graded and found by the secretary to meet the requirements of K.S.A. 49-408, and amendments thereto, and rules and regulations promulgated hereunder, the operator shall revegetate the affected area described in the application with seeds, plants or cutting of trees, shrubs or grasses, as shall be recommended or approved in writing by the secretary. Such revegetation shall conform to the approved land-use objectives as stated in the approved plan of reclamation. Such seeding or planting, as required above, shall be carried out in accordance with the revegetation plan which shall be filed with the department before November 30 of the year preceding planting. Such revegetation plan shall include information on the approximate number or kinds of plants or seeds to be used together with such seed or plant recommendations as set forth by the department.  The secretary may establish additional requirements relating to revegetation and the revegetation plan as may be necessary in order to comply with the provisions of the national surface mining control and reclamation act of 1977 (public law 95-87) and federal rules and regulations adopted pursuant thereto.

History: L. 1968, ch. 395, § 9; L. 1978, ch. 208, § 8; L. 1988, ch. 192, § 17; July 1.



49-410 Amendment of permit, application; requirements; limitation on transfer, assignment or sale of rights granted under permit; revision or modification of permit.

49-410. Amendment of permit, application; requirements; limitation on transfer, assignment or sale of rights granted under permit; revision or modification of permit. (a) (1) During the term of the permit an operator may submit an application to amend the permit, together with a revised reclamation plan, to the department.

(2) An application to amend a permit shall not be approved unless the secretary finds that reclamation as required by this act can be accomplished under the amended reclamation plan.  The amended plan shall be approved or disapproved within a period of time established by the secretary, and the secretary shall establish guidelines for a determination of the scale or extent of an amendment request for which all permit application information requirements and procedures, including notice and hearings, shall apply.  Any amendments which propose significant alterations in the reclamation plan shall, at a minimum, be subject to notice and hearing requirements.

(3) Any extensions to the area covered by the permit except incidental boundary revisions must be made by application for another permit.

(b) No transfer, assignment, or sale of the rights granted under any permit issued pursuant to this act shall be made without the written approval of the secretary.

(c) The department within a time limit prescribed in regulations promulgated by the secretary, shall review outstanding permits and may require reasonable revision or modification of the permit provisions during the term of such permit. Such revision or modification shall be based upon written findings and subject to notice and hearing requirements.

History: L. 1968, ch. 395, § 10; L. 1978, ch. 208, § 9; L. 1979, ch. 169, § 7; L. 1988, ch. 192, § 18; L. 1990, ch. 194, § 2; July 1.



49-411 Commencement of reclamation, when; grading.

49-411. Commencement of reclamation, when; grading. An operator shall commence the reclamation of the area of land affected by its operation contemporaneous with the surface mining of that area in accordance with a plan of reclamation required by the mined-land conservation and reclamation act and rules and regulations adopted pursuant thereto. Except as otherwise provided in the mined-land conservation and reclamation act or rules and regulations adopted pursuant thereto, grading shall be kept current with the operation as required herein, and no permit or supplement to a permit shall be issued if these practices are not current.

History: L. 1968, ch. 395, § 11; L. 1974, ch. 229, § 4; L. 1978, ch. 208, § 10; L. 1981, ch. 213, § 4; May 18.



49-413 Planting report; inspection and evaluation of vegetative cover.

49-413. Planting report; inspection and evaluation of vegetative cover. When the planting of a permit area is completed, the operator shall file a planting report with the secretary on a form to be prescribed and furnished by the department giving the following information: (a) Identification of the operation;

(b) the type of planting or seeding, including mixtures and amounts;

(c) the date of planting or seeding;

(d) the area of land planted; and

(e) such other relevant information as the secretary may require.

All planting reports shall be signed by the operator.

Inspection and evaluation for vegetative cover shall be made as soon as it is possible to determine if a satisfactory stand has been established.

History: L. 1968, ch. 395, § 13; L. 1974, ch. 229, § 5; L. 1981, ch. 213, § 5; L. 1988, ch. 192, § 19; July 1.



49-415 Reclamation reports; release of bond, when; hearing; conduct of hearing.

49-415. Reclamation reports; release of bond, when; hearing; conduct of hearing. Within 60 days after the date of expiration of a permit, the operator shall file with the secretary a report stating the exact number of acres of land affected by the operation, the extent of the reclamation already accomplished by it, and such other information as may be required by the secretary. The report shall be accompanied by a copy of the map filed with the original application which shall show any revisions made necessary by result of the operation.

The operator may file a request with the secretary for release of all or part of a bond.  The secretary shall prescribe by regulation procedures consistent with the national surface mining control and reclamation act of 1977 (public law 95-87), for public advertisement of such release request, notification of interested property owners and public agencies, inspection and evaluation of requests, corrective action, public hearings, and release of bonds.  The secretary may release in whole or in part any bond if satisfied the reclamation covered by the bond has been accomplished as required by this act according to the following schedule:

(1) When the operator completes the backfilling, regrading, and drainage control of a bonded area in accordance with the operator's approved reclamation plan, the release of 60% of the bond for the applicable permit area.

(2) After revegetation has been established on the regraded mined lands in accordance with the approved reclamation plan.  When determining the amount of bond to be released after successful revegetation has been established, the department shall retain that amount of bond for the revegetated area which would be sufficient for a third party to cover the cost of reestablishing revegetation for the period required by the national surface mining control and reclamation act of 1977 (public law 95-87).  No part of the bond or deposit shall be released under this paragraph so long as the lands to which the release would be applicable are contributing suspended solids to streamflow or run-off outside the permit area in excess of the requirements set by law or until soil productivity for prime farm lands has returned to equivalent levels of yield as nonmined land of the same soil type in the surrounding area under equivalent management practices as determined from a soil survey performed.  Where a silt dam is to be retained as a permanent impoundment, the portion of bond may be released under this paragraph as long as provisions for sound future maintenance by the operator or the landowner have been made with the department.

(3) When the operator has completed successfully all surface coal mining and reclamation activities, the remaining portion of the bond shall be released, but not before the expiration of the period specified for operator responsibility.  No bond shall be fully released until all reclamation requirements of this act are fully met.

Any person with a valid legal interest which might be adversely affected by release of the bond or the responsible officer or head of any federal, state, or local governmental agency which has jurisdiction by law or special expertise with respect to any environmental, social, or economic impact involved in the operation, or is authorized to develop and enforce environmental standards with respect to such operations shall have the right to file written objections to the proposed release from bond with the secretary within 30 days after the last publication of notice as required by the secretary  and specified by rules and regulations adopted by the secretary.  If written objections are filed, and a hearing requested, the secretary shall inform all the interested parties of the time and place of the hearing, and hold a public hearing in the locality of the surface coal mining operation proposed for bond release within 30 days of the request for such hearing.  The date, time, and location of such public hearings shall be advertised by the department in a newspaper of general circulation in the locality for two consecutive weeks. The secretary shall hold a public hearing in the locality of the surface coal mining operation proposed for bond release within 30 days of the request for such hearing.

For the purpose of such hearing the secretary or hearing officer shall have the authority and is hereby empowered to administer oaths, subpoena witnesses, or written or printed materials, compel the attendance of witnesses, or production of the materials, and take evidence including but not limited to inspections of the land affected and other surface coal mining operations carried on by the applicant in the general vicinity.  A verbatim record of each public hearing required by this act shall be made, and a transcript made available on the motion of any party or by order of the secretary.

History: L. 1968, ch. 395, § 15; L. 1978, ch. 208, § 11; L. 1979, ch. 169, § 8; L. 1988, ch. 192, § 20; July 1.



49-416 Effect of revocation of permit or forfeiture of bond upon future permits.

49-416. Effect of revocation of permit or forfeiture of bond upon future permits. An operator whose mining permit has been revoked shall not be eligible to receive another permit or to have suspended permits reinstated until the operator has complied with all the requirements of the mined-land conservation and reclamation act in respect to former permits issued to such operator.  No operator who has forfeited any bond shall be eligible to receive another permit unless the land for which the bond was forfeited can be reclaimed without cost to the state, or until the operator has paid into the land reclamation fund such sum as the secretary finds is adequate to reclaim such lands.

History: L. 1968, ch. 395, § 16; L. 1981, ch. 213, § 6; L. 1988, ch. 192, § 21; July 1.



49-416a Review of notice or order; investigation and public hearing; order vacating, affirming, modifying or terminating notice or order; show cause order to suspend or revoke permit, hearing; assessment of costs.

49-416a. Review of notice or order; investigation and public hearing; order vacating, affirming, modifying or terminating notice or order; show cause order to suspend or revoke permit, hearing; assessment of costs. (a) An operator issued a notice or order by the secretary or any person having an interest which is or may be adversely affected by such notice or order or by any modification, vacation, or termination of such notice or order, may apply to the secretary for review of the notice or order within 30 days of receipt thereof or within 30 days of its modification, vacation, or termination. Upon receipt of such application, the secretary shall cause such investigation to be made as the secretary deems appropriate. Such investigation shall provide an opportunity for a public hearing, at the request of the applicant or the person having an interest which is or may be adversely affected, to enable the applicant or such person to present information relating to the issuance and continuance of such notice or order or the modification, vacation, or termination thereof. The filing of an application for review under this subsection shall not operate as a stay of any order or notice. The operator and other interested persons shall be given written notice of the time and place of the hearing at least five days prior thereto. Any such hearing shall be of record.

(b) Upon receiving the report of such investigation, the secretary shall make findings of fact, and shall issue a written decision, incorporating therein an order vacating, affirming, modifying, or terminating the notice or order, or the modification, vacation, or termination of such notice or order complained of and incorporate its findings therein. Where the application for review concerns an order for cessation of surface coal mining and reclamation operations the secretary shall issue the written decision within 30 days of the receipt of the application for review, unless temporary relief has been granted.

(c) Pending completion of the investigation and hearing required by this section, the applicant may file with the secretary a written request that the secretary grant temporary relief from any notice or order issued together with a detailed statement giving reasons for granting such relief. The secretary shall issue an order or decision granting or denying such relief expeditiously. Where the applicant requests relief from an order for cessation of coal mining and reclamation operations, the order or decision on such a request shall be issued within five days of its receipt. The secretary may grant such relief, under such conditions as the secretary may prescribe, if:

(1) A hearing has been held in the locality of the permit area on the request for temporary relief in which all parties were given an opportunity to be heard;

(2) the applicant shows that there is substantial likelihood that the findings of the secretary will be favorable to the applicant; and

(3) such relief will not adversely affect the health or safety of the public or cause significant, imminent environmental harm to land, air, or water resources.

(d) Following the issuance of an order to show cause as to why a permit should not be suspended or revoked the secretary or hearing officer shall hold a public hearing after giving written notice of the time, place, and date thereof. Any such hearing shall be of record. Within 60 days following the public hearing, the secretary shall issue and furnish to the operator and all other parties to the hearing a written decision, and the reasons therefor, concerning suspension or revocation of the permit. If the secretary revokes the permit, the operator immediately shall cease surface coal mining operations on the permit area and shall complete reclamation within a period specified by the secretary, or the secretary shall declare as forfeited the performance bonds for the operation.

(e) Whenever an order is issued under this section, or as a result of any administrative proceeding under this act, at the request of any person, a sum equal to the aggregate amount of all costs and expenses, including attorney fees, as determined by the secretary to have been reasonably incurred by such person for or in connection with such person's participation in such proceedings, including any judicial review of agency actions, may be assessed against either party as the court, resulting from judicial review or the secretary, resulting from administrative proceedings, deems proper.

History: L. 1979, ch. 169, § 18; L. 1988, ch. 192, § 22; July 1.



49-417 Reclamation by secretary; use of authorized funds; authority to contract; competitive bids; posting of bond or cash deposit by contractor; release of operator's bond, when.

49-417. Reclamation by secretary; use of authorized funds; authority to contract; competitive bids; posting of bond or cash deposit by contractor; release of operator's bond, when. (a) In the reclamation of land affected by surface mining for which funds are available to the secretary, the secretary may avail itself of any services which may be provided by other state agencies or by agencies of the federal government, and may compensate them for such services. The secretary also may receive any federal funds, state funds or any other funds for the reclamation of land affected by surface mining. The secretary may cause the reclamation work to be done by departmental employees or by the employees of other governmental agencies, soil conservation districts, or through contracts with qualified persons. Such contracts shall be awarded to the lowest responsible bidder upon competitive bids after advertising for bids in the Kansas register at least 30 days prior to bid opening. The department and any other agency and any contractor under a contract with the secretary shall have the right of access to the land affected to carry out such reclamation.

(b) Any funds available to the secretary and any public works program, both funds and services, may be used and expended to reclaim and rehabilitate any lands that have been subjected to surface mining that have not been reclaimed and rehabilitated in accordance with standards set by this act and which are not covered by bond to guarantee such reclamation.

(c) A person or organization having qualifications acceptable to the secretary may post bond or a cash deposit in a sum determined by the secretary and assume the liability for carrying out the reclamation plan approved by the secretary in areas where the mining operation and any necessary grading have been completed. The secretary then shall release the bond posted by the operator for such area.

History: L. 1968, ch. 395, § 17; L. 1983, ch. 274, § 3; L. 1988, ch. 192, § 23; July 1.



49-418 Effect on existing laws.

49-418. Effect on existing laws. This act shall not be construed as repealing any of the laws of the state relating to the pollution of the waters thereof, any conservation or mining laws, but shall be held and construed as ancillary and supplemental thereto.

History: L. 1968, ch. 395, § 18; July 1.



49-420 Mined-land conservation and reclamation fee fund and mined-land reclamation fund; administrative expenses.

49-420. Mined-land conservation and reclamation fee fund and mined-land reclamation fund; administrative expenses. (a) The department shall remit all moneys received from the payment of fees or from civil penalties assessed by the secretary, including any interest thereon, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the mined-land conservation and reclamation fee fund. All expenditures from the mined-land conservation and reclamation fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary and may be expended for the administration and enforcement of this act.

(b) The mined-land reclamation fund is hereby created in the state treasury. The secretary shall remit all moneys received from the forfeiture of bonds to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the mined-land reclamation fund. The expenditures from the mined-land reclamation fund which are used for the reclamation of land shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary and shall be expended for reclamation of land affected by open pit, strip pit and surface types of mine operations. Administrative expenses associated with reclamation of the respective sites and not charged directly to the mined-land reclamation fund shall be made by intra-agency transfer to the mined-land conservation and reclamation fee fund.

History: L. 1968, ch. 395, § 20; L. 1974, ch. 229, § 6; L. 1981, ch. 213, § 11; L. 1988, ch. 192, § 24; L. 1990, ch. 194, § 3; L. 2001, ch. 5, § 185; L. 2011, ch. 53, § 18; July 1.



49-421a Penalty for interference with performance of duties of department or its employees or agents.

49-421a. Penalty for interference with performance of duties of department or its employees or agents. Except as permitted by law, any person who willfully resists, prevents, impedes or interferes with the department or any of its employees or agents in the performance of their duties pursuant to the mined-land conservation and reclamation act shall be punished by a fine of not more than $5,000 or by imprisonment for not more than one year, or both.

History: L. 1981, ch. 213, § 9; L. 1988, ch. 192, § 25; July 1.



49-422a Judicial review.

49-422a. Judicial review. Any action of the secretary is subject to review in accordance with the Kansas judicial review act.

History: L. 1979, ch. 169, § 19; L. 1981, ch. 213, § 7; L. 1986, ch. 318, § 74; L. 1988, ch. 192, § 26; L. 2010, ch. 17, § 95; July 1.



49-423 Savings clause.

49-423. Savings clause. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such clause, paragraph, subsection or section.

History: L. 1968, ch. 395, § 23; July 1.



49-425 Interests in water resources not affected; replacement of water supply.

49-425. Interests in water resources not affected; replacement of water supply. (a) Nothing in this act shall be construed as affecting in any way the right of any person to enforce or protect, under applicable law, his or her interest in water resources affected by a surface coal mining operation.

(b) The operator of a surface coal mine shall replace the water supply of an owner of interest in real property who obtains all or part of his or her supply of water for domestic, agricultural, industrial, or other legitimate use from an underground or surface source where such supply has been affected by contamination, diminution, or interruption proximately resulting from such surface coal mine operation.

History: L. 1979, ch. 169, § 10; July 1.



49-426 Civil action to compel compliance with act; limitations; award of costs of litigation; rights to seek other relief not restricted; action for damages for injuries.

49-426. Civil action to compel compliance with act; limitations; award of costs of litigation; rights to seek other relief not restricted; action for damages for injuries. (a) Except as provided in subsection (b), any person having an interest which is or may be adversely affected may commence a civil action on such person's behalf to compel compliance with this act:

(1) Against the state or any subdivision thereof which is alleged to be in violation of the provisions of this act or of any rule, regulation, order or permit issued pursuant thereto, or against any other person who is alleged to be in violation of any rule, regulation, order or permit issued pursuant to this title; or

(2) against the secretary where there is alleged a failure of the secretary to perform any act or duty under this act which is not discretionary with the secretary.  Any actions hereunder shall be brought in any judicial district where land involved in surface coal mining operations complained of lies.

(b) No action  may be commenced:

(1) Under paragraph (1) of subsection (a):

(A) Prior to 60 days after the plaintiff has given notice in writing of the violation (i) to the secretary and (ii) to any alleged violator; or

(B) if the secretary has commenced and is diligently prosecuting a civil action to require compliance with the provisions of this act, or any rule, regulation, order, or permit issued pursuant to this act, but in any such action any person may intervene as a matter of right; or

(2) under paragraph (2) of subsection (a) prior to 60 days after the plaintiff has given notice in writing of such action to the secretary, in such manner as the secretary prescribes by rule and regulation, except that such action may be brought immediately after such notification in the case where the violation or order complained of constitutes an imminent threat to the health or safety of the plaintiff or would immediately affect a legal interest of the plaintiff.

(c) In such action under this section, the secretary, if not a party, may intervene as a matter of right.

(d) The court, in issuing any final order in any action brought pursuant to subsection (a), may award costs of litigation, including attorney and expert witness fees, to any party, wherever the court determines such award is appropriate.  The court, if a temporary restraining order or preliminary injunction is sought, may require the filing of a bond or equivalent security.

(e) Nothing in this section shall restrict any right which any person, or class of persons, may have under any statute or common law to seek enforcement of any of the provisions of this act and the regulations thereunder, or to seek any other relief, including relief against the secretary.

(f) Any person who is injured or whose property is injured through the violation by any operator of any rule, regulation, order, or permit issued pursuant to this act may bring an action for damages, including reasonable attorney and expert witness fees, in any judicial district where land involved in surface coal mining operations complained of lies. Nothing in this subsection shall affect the rights established by or limits imposed under the workers' compensation laws of this state.

History: L. 1979, ch. 169, § 12; L. 1988, ch. 192, § 27; July 1.



49-427 Coal exploration operations; exploration regulations; trade secrets or privileged commercial or financial information confidential; limitations on amount of coal removed under exploration permit.

49-427. Coal exploration operations; exploration regulations; trade secrets or privileged commercial or financial information confidential; limitations on amount of coal removed under exploration permit. (a) Coal exploration operations which substantially disturb the natural land surface shall be conducted in accordance with exploration regulations issued by the secretary.  Such regulations shall include, at a minimum (1) the requirement that prior to conducting any exploration under this section, any person must file with the department a notice of intention to explore and such notice shall include a description of the exploration area and the period of supposed exploration and (2) provisions for reclamation in accordance with the performance standards of this act of all lands disturbed in exploration, including excavations, roads, drill holes, and the removal of necessary facilities and equipment.

(b) Information submitted to the department pursuant to this section which is a trade secret under the uniform trade secrets act (K.S.A. 60-3320 et seq. and amendments thereto), or information submitted to the department as privileged commercial or financial information which relates to the competitive rights of the person or entity intended to explore the described area shall be considered confidential and shall not be available for public examination.

(c) Any person who conducts any coal exploration activities which substantially disturb the natural land surface in violation of this section or regulations issued pursuant thereto shall be subject to the penalty provisions of this act.

(d) No operator shall remove more than 250 tons of coal pursuant to an exploration permit without specific written authority of the secretary.

History: L. 1979, ch. 169, § 15; L. 1988, ch. 192, § 28; L. 2005, ch. 67, § 4; July 1.



49-428 Reclamation of land having abandoned mines; plans and programs developed by secretary; abandoned mined-land fund created; priorities in development of plans and programs; abandoned mines eligible for inclusion; application to secretary of interior; lien on reclaimed land; civil action by landowner.

49-428. Reclamation of land having abandoned mines; plans and programs developed by secretary; abandoned mined-land fund created; priorities in development of plans and programs; abandoned mines eligible for inclusion; application to secretary of interior; lien on reclaimed land; civil action by landowner. (a) The secretary is authorized to develop and adopt plans and programs for the reclamation of land having abandoned mines, which plans and programs will be eligible for participation in the abandoned mine reclamation program established by the national surface mining control and reclamation act of 1977 (public law 95-87), to submit such plans and programs, and all reports and applications contemplated by such act to the secretary of the interior, and to participate in such abandoned mine reclamation program.  The governor is authorized to make certification contemplated by such act, with respect to such plans and programs, in order to authorize receipt of funds pursuant to such act.  All amounts received under this section by the department shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the abandoned mined-land fund. All expenditures from the abandoned mined-land fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary. Expenditures from the abandoned mined-land fund shall be made for administration of this section and reclamation of eligible abandoned mined-land in accordance with plans and programs adopted and approved as provided in this section.

(b) In developing and adopting plans and programs for reclamation of abandoned mines, the secretary shall observe the following priorities of policy, in the order stated:

(1) The protection of public health, safety, general welfare and property from extreme danger of adverse effects of coal mining practices;

(2) the protection of public health, safety, and general welfare from adverse effects of coal mining practices;

(3) the restoration of land and water resources and the environment previously degraded by adverse effects of coal mining practices including measures for the conservation and development of soil, water, excluding channelization, woodland, fish and wildlife, recreation resources and agricultural productivity;

(4) research and demonstration projects relating to the development of surface mining reclamation and water quality control program methods and techniques;

(5) the protection, repair, replacement, construction, or enhancement of public facilities such as utilities, roads, recreation and conservation facilities adversely affected by coal mining practices;

(6) the development of publicly owned land adversely affected by coal mining practices including land acquired as provided in public law 95-87 for recreation and historic purposes, conservation and reclamation purposes and open space benefits.

(c) Abandoned mines eligible for inclusion in plans and programs authorized herein are those having land or water requiring reclamation or drainage abatement, which were mined for coal or which were affected by such mining, waste banks, coal processing or other coal mining process, and which were abandoned or left in an inadequate reclamation status prior to the date of enactment of the national surface mining control and reclamation act of 1977 (public law 95-87), and for which there is no continuing reclamation responsibility under the laws of this state or of the United States.

(d) The secretary is authorized to make annual or other applications for support of the department's plans and programs and implementation of specific reclamation projects to the secretary of the interior, which applications shall contain the information required by the national surface mining control and reclamation act of 1977 (public law 95-87); and the secretary is authorized to make such other reports as may be requested from time to time by the secretary of interior in connection with administration of such plans and programs. The secretary also shall make an annual report to Congress on operations relative to reclamation of abandoned mines and make recommendations as to future uses of federal funds available for such reclamation.

(e) (1) Within six months after the completion of projects to restore, reclaim, abate, control, or prevent adverse effects of past coal mining practices on privately owned land, the department shall itemize the moneys so expended and may file a statement thereof in the office of the clerk of the district court in the county in which the land lies, together with a verified appraisal by an independent appraiser of the value of the land before the restoration, reclamation, abatement, control, or prevention of adverse effects of past coal mining practices if the moneys so expended shall result in a significant increase in property value.  Such statement shall constitute a lien upon the land. The lien shall not exceed the amount determined by the appraisal to be the increase in the market value of the land as a result of the restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices. No lien shall be filed against the property of any person, in accordance with this subsection, who owned the surface prior to May 2, 1977, and who neither consented to nor participated in nor exercised control over the mining operation which necessitated the reclamation performed hereunder.

(2) The landowner may bring a civil action in the district court of the county wherein the subject land lies within 60 days of the filing of the lien, to determine the increase in the market value of the land as a result of the restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices. The amount reported to be the increase in value of the premises shall constitute the amount of the lien and shall be recorded with the statement herein provided. The only necessary party defendant shall be the secretary. Any party aggrieved by the decision may appeal as provided by law.

(3) The lien provided in this section shall be recorded in the county in which the land lies. Such statement shall constitute a lien upon the land as of the date of the expenditure of the moneys and shall have priority as a lien second only to the lien of real estate taxes imposed upon the land. Such lien shall be for the benefit of the department.

(4) If liens are filed affecting a tract, affected portions of which lie in more than one county, a civil action brought to determine the increase in value as provided herein, and any action for foreclosure, may be brought in any county in which land subject to such lien lies.

History: L. 1979, ch. 169, § 16; L. 1982, ch. 226, § 1; L. 1988, ch. 192, § 29; L. 2001, ch. 5, § 186; July 1.



49-429 Application of act to underground coal mining.

49-429. Application of act to underground coal mining. Notwithstanding the general applicability of this act to surface mining, no person shall engage in underground coal mining in this state without first obtaining a permit from the secretary.  The provisions of this act shall apply to all aspects of underground coal mining subject to the national surface mining control and reclamation act of 1977 (public law 95-87).  The secretary shall enforce this act and the provisions of the national surface mining control and reclamation act of 1977 (public law 95-87) with respect to all such aspects of underground coal mining, in the same manner as for surface mining, and is authorized to adopt such rules and regulations as may be required for such enforcement.

History: L. 1979, ch. 169, § 17; L. 1988, ch. 192, § 30; July 1.



49-430 Supplemental provisions.

49-430. Supplemental provisions. The provisions of K.S.A. 49-405a to 49-405d, inclusive, 49-416a, 49-421a and 49-425 to 49-431, inclusive, and amendments thereto, are hereby declared to be a part of and supplemental to the mined-land conservation and reclamation act.

History: L. 1979, ch. 169, § 20; L. 1981, ch. 213, § 8; May 18.



49-431 Act not applicable to extraction of coal in certain circumstances.

49-431. Act not applicable to extraction of coal in certain circumstances. The mined-land conservation and reclamation act shall not apply to the extraction of coal as an incidental part of federal, state or local government-financed highway construction or other government-financed construction nor to the extraction of coal incidental to the extraction of other minerals where coal does not exceed 16 2/3% of the tonnage of minerals removed for purposes of commercial use or sale.

History: L. 1981, ch. 213, § 10; L. 1987, ch. 204, § 2; July 1.



49-432 Authority of secretary and department personnel to enter property for certain purposes; entry construed as exercise of police power; studies, exploratory work.

49-432. Authority of secretary and department personnel to enter property for certain purposes; entry construed as exercise of police power; studies, exploratory work. (a) If the secretary makes a finding of fact that:

(1) Land or water resources have been adversely affected by past coal mining practices;

(2) the adverse effects are at a stage where, in the public interest, action to restore, reclaim, abate, control or prevent should be taken;

(3) the owners of the land or water resources where entry must be made to restore, reclaim, abate, control or prevent the adverse effects of past coal mining practices are not known or readily available; or

(4) the owners will not give permission for the secretary, or the agents, employees or contractors of the department to enter upon such property to restore, reclaim, abate, control or prevent the adverse effects of past coal mining practices; then, upon giving notice by mail to the owners, if known, or if not known, by posting notice upon the premises and advertising once in a newspaper of general circulation in the county in which the land is located, the secretary and the agents, employees or contractors of the department shall have the right to enter upon the property adversely affected by past coal mining practices and any other property to have access to such property to do all things necessary or expedient to restore, reclaim, abate, control or prevent the adverse effects.  Such entry shall be construed as an exercise of the police power for the protection of public health, safety and general welfare and shall not be construed as an act of condemnation of property nor of trespass thereon.

(b) The secretary and the agents, employees or contractors of the department, pursuant to an approved state program, shall have the right to enter upon any property for the purpose of conducting studies or exploratory work to determine the existence of adverse effects of past coal mining practices and to determine the feasibility of restoration, reclamation, abatement, control or prevention of such adverse effects.  Such entry shall be construed as an exercise of the police power for the protection of public health, safety and general welfare and shall not be construed as an act of condemnation of property nor trespass thereon.

History: L. 1982, ch. 226, § 2; L. 1988, ch. 192, § 31; July 1.



49-433 Acquisition of abandoned mined-land; findings required; eminent domain permitted, when; acquisition expenditures; disposition of revenue.

49-433. Acquisition of abandoned mined-land; findings required; eminent domain permitted, when; acquisition expenditures; disposition of revenue. (a) The secretary may acquire eligible abandoned mined-land by purchase or donation if the secretary finds:

(1) That after restoration, reclamation, abatement, control or prevention of the adverse effects of past coal-mining practices, such land would provide recreation, historic, conservation and reclamation purposes; and

(2) that permanent facilities such as a treatment plant or a relocated stream channel shall be constructed on the land for the restoration, reclamation, abatement, control or prevention of the adverse effects of past coal-mining practices; or

(3) that acquisition of coal refuse disposal sites and any coal refuse thereon shall achieve the purposes of this act or that public ownership is desirable to meet emergency situations and prevent recurrences of the adverse effects of past coal-mining practices.

(b) The secretary may acquire eligible abandoned mined-land by eminent domain if the secretary finds:

(1) The property in question meets the requirements of subsection (a); and

(2) the property owner or owners thereof have refused the secretary's offer to purchase the eligible abandoned mined-land.

(c) Before the secretary initiates eminent domain proceedings, a hearing shall be held to determine if the property in question meets the requirements of subsection (a). Notice of the hearing shall be mailed at least 30 days prior thereto to the owners of such property by prepaid first-class mail. Any such property owner shall have the right to appear at such hearing.

(d) After the hearing, if the secretary finds that the property in question meets the requirements of subsection (a), the secretary may initiate eminent domain procedures in the manner provided by K.S.A. 26-501 et seq., and amendments thereto, to acquire such property.

(e) Any expenditure made to acquire, by purchase or eminent domain, eligible abandoned mined-land property shall be made jointly from the abandoned mined-land fund and the mined-land conservation and reclamation fee fund and the contribution from the mined-land conservation and reclamation fee fund shall be at least 10% of such expenditure.

(f) Title to all eligible abandoned mined-land acquired by purchase, donation or eminent domain shall be in the name of the state of Kansas and administered by the secretary.

(g) The secretary may sell any eligible abandoned mined-land in the secretary's control upon an order stating that reclamation in accordance with K.S.A. 49-428, and amendments thereto, has been completed.

(h) Moneys received from any sale of reclaimed abandoned mined-land shall be deposited in the abandoned mined-land fund to be used on further abandoned mined-land projects.

(i) The secretary may lease any eligible abandoned mined-land under the secretary's control, as long as the intended uses do not violate the reclamation purposes established in K.S.A. 49-428, and amendments thereto. Any moneys generated from the lease of abandoned mined-land under the secretary's control shall be deposited in the abandoned mined-land fund to be used for further abandoned mined-land projects.

History: L. 1983, ch. 178, § 1; L. 1988, ch. 192, § 32; July 1.






Article 5 MISCELLANEOUS

49-501 Limits on excavation of certain land; civil remedies for violations.

49-501. Limits on excavation of certain land; civil remedies for violations. (a) From and after the effective date of this act, land which is located outside the limits of any incorporated city and which is not zoned or is zoned for agricultural use shall not be excavated for limestone mining or quarrying purposes unless there is, for each foot of depth excavated, at least one foot of unexcavated land between the excavation and the property line of the person who owns the land being excavated. The requirement for maintenance of unexcavated land along a property line shall not be required if adjoining lands upon both sides of such property line are being excavated for such purpose.

(b) The commission of any act in violation of subsection (a) shall render the violator liable to the adjoining landowner for the payment of a civil penalty of $1,000 plus actual damages and reasonable attorney fees, recoverable in an action brought by the adjoining landowner.

History: L. 1984, ch. 199, § 1; July 1.



49-511 Relocation assistance for Treece community in Cherokee county; definitions.

49-511. Relocation assistance for Treece community in Cherokee county; definitions. As used in this act:

(a) "Affected community" means a community, located in Cherokee county and within the boundaries of a superfund site, which the secretary of health and environment determines has lost a substantial portion of the infrastructure necessary for individuals to live within the community due to government financed programs of relocation of individuals, businesses and nonprofit organizations within such superfund site. "Affected community" includes any area surrounding such community where residents of the area have lost essential services due to the community's loss of infrastructure.

(b) "Infrastructure" means basic facilities, services and installations needed for the functioning of a community, including, but not limited to, water service, fire protection, law enforcement services and retail establishments which sell groceries, toiletries and other basic necessities.

(c) "Person" means an individual or other legal entity.

(d) "Superfund site" means property which is listed on the national priorities list of superfund sites established under the comprehensive environmental response, compensation, and liability act (CERCLA), 42 U.S.C.A. § 9601 et seq., as amended October 17, 1986.

(e) "Trust" means the trust created by K.S.A. 2015 Supp. 49-512, and amendments thereto.

History: L. 2007, ch. 17, § 1; July 1.



49-512 Same; creation of state public trust; trustees; compensation; bylaws; audit; reporting; conveyance, assignment and transfer of property; liability; abolition date.

49-512. Same; creation of state public trust; trustees; compensation; bylaws; audit; reporting; conveyance, assignment and transfer of property; liability; abolition date. (a) A state public trust shall be created to administer relocation assistance pursuant to this act and to acquire, hold and dispose of property as specified in this act.

(b) The trust shall have five trustees appointed by the governor, subject to confirmation by the senate as provided by K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as trustee shall exercise any power, duty or function as a trustee until confirmed by the senate. The terms of trustees first appointed shall be as follows: One trustee shall serve for a term expiring the first March 15 following appointment, one for a term expiring the second March 15 following appointment, one for a term expiring the third March 15 following appointment and two for terms expiring the fourth March 15 following appointment. Thereafter, trustees shall be appointed for terms of four years and until their successors are appointed and confirmed. Whenever a vacancy on the trust occurs, the governor shall fill the vacancy by appointment and the appointee shall hold office for the unexpired term. Each trustee shall hold office until a successor has been appointed and confirmed. A trustee may be removed only for cause.

(c) The trustees, who shall be deemed public officers, shall be paid amounts from funds of the trust for per diem compensation as provided in K.S.A. 75-3212, and amendments thereto, for members of the legislature, for each day of actual attendance at any meeting of the trust.

(d) Every person becoming a trustee first shall take the oath of office required of a state elected official. The oath of office shall be administered by a person authorized to administer oaths in the state of Kansas and shall be filed with the secretary of state.

(e) Every officer and employee who handles funds of the trust shall furnish bond or other good and sufficient security in an amount and upon such terms as established by the state committee on surety bonds and insurance pursuant to K.S.A. 75-4101 et seq., and amendments thereto, but in no event shall any bond or other security be required of a trustee. The cost of the bond shall be paid from funds of the trust.

(f) The trustees shall adopt bylaws for the administration and regulation of the affairs of the trust. All such bylaws shall be submitted in writing to the governor and must be approved by the governor before taking effect.

(g) The trustees shall cause an audit to be made of the financial statements of the trust within 30 days after the close of each fiscal year of the trust. The expense of the audit shall be paid from funds of the trust. The trust annually shall file with the governor and the legislature copies of financial documents and reports sufficient to demonstrate the fiscal activity of the trust, including, but not limited to, budgets, financial reports and audits. Amendments to the adopted budget shall be approved by the trustees of the trust and recorded as such in the official minutes of the trust.

(h) Meetings of the trustees shall be subject to the open meetings law. Records of the trust and minutes of meetings of the trust shall be written and kept in a place, the location of which shall be recorded in the office of the secretary of state, and shall be subject to the Kansas open records act. The trust shall file a monthly report of all expenditures with the governor, the speaker of the house of representatives and the president of the senate.

(i) Any real or personal property may be acquired and held in the name of the trust. When acquired, any conveyance, assignment or other transfer shall be made in the name of the trust by the chairperson of the trust, attested by the secretary of the trust, with the seal of the trust affixed thereto.

(j) Any conveyance, assignment or other transfer of any estate in real property, executed by a trust, must be acknowledged by the president or chairperson of the trust subscribing the name of the trust thereto, which acknowledgment shall be in substantially the form provided in the uniform law on notarial acts. Any instrument of conveyance, assignment or other transfer executed in the name of the trust pursuant to this act and bearing a signature which purports to be the signature of the chairperson of the trust, shall be deemed prima facie evidence that the conveyance, assignment or other transfer is the act of the trust and the trustees thereof, that it was duly executed and signed by the chairperson of the trust who was a trustee of the trust and that the instrument conforms in all respects to the requirements of law, and such conveyance, assignment or other transfer shall be admissible in evidence without further proof of execution.

(k) The trust shall not engage in any activity or transaction that is not expressly authorized by this act.

(l) No trustee shall be charged personally with any liability whatsoever by reason of any act or omission in the performance of the trust or in the operation of the trust property but any act, liability for any omission or obligation of a trustee or trustees, in the execution of the trust, or in the operation of the trust property, shall extend to the whole of the trust, or so much thereof as may be necessary to discharge such liability or obligation, and not otherwise.

(m) Moneys from grants made to the trust pursuant to this act shall be used only for the purposes provided by this act, including payment of the costs of the department of health and environment in implementing and administering this act.

(n) On July 1, 2014, or on the date that all of the rights and title to all real and personal property acquired by the trust have been conveyed, assigned or otherwise transferred in the name of the trust pursuant to K.S.A. 2015 Supp. 49-511 through 49-517, and amendments thereto, and the instruments of conveyance, assignment or other transfer have been finally executed, whichever date occurs first, the trust is hereby abolished and the office of each member of the trust is hereby abolished.

History: L. 2007, ch. 17, § 2; L. 2010, ch. 76, § 1; Apr. 15.



49-513 Same; grants to trust by secretary of health and environment.

49-513. Same; grants to trust by secretary of health and environment. The secretary of health and environment is hereby authorized to make grants to the trust to be used to provide relocation assistance and to purchase property as provided in K.S.A. 2015 Supp. 49-514, and amendments thereto, to persons relocating from an affected community and assistance to public school districts as provided in K.S.A. 2015 Supp. 49-515, and amendments thereto.

History: L. 2007, ch. 17, § 3; July 1.



49-514 Same; purchase of property and provision of moving expenses.

49-514. Same; purchase of property and provision of moving expenses. (a) (1) For individuals who have rented and resided in their homes in the affected community continuously since March 13, 2006, and who can produce a valid rental contract or other proof of rental arrangement, the trust shall provide relocation assistance in an amount equal to the average cost of 12 months' rent for comparable housing elsewhere in the county where the affected community is located. The trust, in its discretion, may provide such assistance in periodic payments and not in a single lump sum. In addition, such individuals may receive not more than $1,000 for moving expenses.

(2) For other individuals who are renting and residing in their homes in the affected community and who can produce a valid rental contract or other proof of rental arrangement, the trust, in its discretion, may provide relocation assistance and moving expenses in amounts not exceeding those authorized in subsection (a)(1).

(b) (1) Subject to the provisions of subsection (g), for individuals who have owned and resided in their homes in the affected community continuously since March 13, 2006, the trust shall purchase their homes, including the land on which their homes are located, for an amount equal to the average cost of comparable housing elsewhere in the county where the affected community is located. In addition, such individuals may receive not more than $1,000 for moving expenses.

(2) Subject to the provisions of subsection (g), for other individuals who own and reside in their homes in the affected community, the trust, in its discretion, may purchase their homes, including the land on which their homes are located, for an amount equal to the price paid for the home plus 5% per year, uncompounded, since the year of purchase and moving expenses in amounts not exceeding those authorized in subsection (b)(1).

(c) (1) Subject to the provisions of subsection (h), for persons who have rented the premises of and operated their businesses or nonprofit organizations in the affected community continuously since March 13, 2006, and who can produce a valid rental contract or other proof of rental arrangement, the trust shall provide relocation assistance in an amount equal to the average cost of 12 months' rent for comparable premises elsewhere in the county where the affected community is located. The trust, in its discretion, may provide such assistance in periodic payments rather than in a single lump sum. In addition, such persons may receive not more than $2,000 for moving expenses.

(2) Subject to the provisions of subsection (h), for other persons who are renting the premises of and operating their businesses or nonprofit organizations in the affected community and who can produce a valid rental contract or other proof of rental arrangement, the trust, in its discretion, may provide relocation assistance and moving expenses in amounts not exceeding those authorized in subsection (c)(1).

(d) (1) Subject to the provisions of subsections (g) and (h), for persons who have owned the premises of and operated their businesses or nonprofit organizations in the affected community continuously since March 13, 2006, the trust shall purchase the premises, including the land on which the premises are located, for an amount equal to the average cost of comparable commercial property elsewhere in the county where the affected community is located. In addition, such persons may receive not more than $2,000 for moving expenses.

(2) Subject to the provisions of subsections (g) and (h), for other persons who own the premises of and operate their businesses or nonprofit organizations in the affected community, the trust, in its discretion, may purchase the premises, including the land on which the premises are located, for an amount equal to the price the owner paid for the premises plus 5% per year, uncompounded, since the year of purchase and moving expenses in amounts not exceeding those authorized in subsection (d)(1).

(e) Subject to the provisions of subsections (g) and (h), for persons who own rental property in the affected community, the trust, in its discretion, may purchase the rental property for: (A) An amount equal to the average cost of comparable rental property elsewhere in the county, if the person has owned such property continuously since March 13, 2006; or (B) an amount equal to the price paid plus 5% per year, uncompounded, since the year of purchase, if the person has not owned such property continuously since March 13, 2006.

(f) Subject to the provisions of subsection (h), in addition to the purchase of property as otherwise authorized by this act, the trust, in its discretion, may purchase other real property within the affected community to prevent future construction on such property for an amount not exceeding:

(1) The average cost of comparable property elsewhere in the county, if the person has owned such property continuously since March 13, 2006; or

(2) the price the owner paid for such property plus 5% per year, uncompounded, since the year of purchase, if the person has not owned such property continuously since March 13, 2006.

(g) If a home or the premises of a business or nonprofit organization is a movable structure and the trust grants relocation assistance to the owner pursuant to this section, the trust, in its discretion, may pay the cost of relocating such structure in lieu of other assistance authorized in this section if the cost of relocating the structure does not exceed the amount of such other assistance.

(h) A person shall not be eligible for assistance pursuant to this act with respect to property used for mining or for removal, storage or sale of mined materials or mine waste or byproducts.

(i) Payments made pursuant to the provisions of this act may be made to any eligible person but not more than one payment shall be made with regard to any single dwelling or commercial or nonprofit premises, except that, if the dwelling or premises are rented, one payment may be made to a renter and one payment may be made to an owner.

(j) Participation in the assistance program provided for by this act shall be voluntary. No person shall be required to relocate or sell property under the provisions of this act.

(k) Real property acquired by the trust pursuant to the relocation assistance provisions of this act may be utilized or disposed of in accordance with law, in the manner that the trust determines will best serve the state of Kansas and public interest.

(l) The use of moneys pursuant to this section shall not be subject to the uniform relocation assistance and real property acquisition policies act of 1970 (42 U.S.C. § 4601 et seq.).

History: L. 2007, ch. 17, § 4; L. 2011, ch. 118, § 192; July 1.



49-515 Same; grants to school districts.

49-515. Same; grants to school districts. In addition to the relocation assistance pursuant to K.S.A. 2015 Supp. 49-514, and amendments thereto, the trust may provide grants to public school districts which are located within the boundaries of a federal superfund site and are adversely impacted by relocations pursuant to this act.

History: L. 2007, ch. 17, § 5; July 1.



49-516 Same; funding of trust; application for assistance, procedure.

49-516. Same; funding of trust; application for assistance, procedure. (a) The trust may seek and expend funds from any other source, whether public or private, to further the purposes of this act.

(b) The trust shall establish appropriate procedures for applications for relocation assistance pursuant to this act and shall set a deadline for submission of the initial application for such assistance. Such procedures may include a requirement that any person receiving assistance pursuant to this section must agree to move to property on which there is no mining waste and which is not prone to subsidence.

(c) Any assistance pursuant to this act shall be contingent upon availability of funds for that purpose.

History: L. 2007, ch. 17, § 6; July 1.



49-517 Same; rights not created; valuation determinations not subject to judicial review.

49-517. Same; rights not created; valuation determinations not subject to judicial review. (a) Nothing in this act shall create any property right or right in action. The courts shall have no jurisdiction to entertain any action against the trust, the secretary or department of health and environment or the state of Kansas, or any officer or agent thereof, founded on a claim that the claimant should have received different or better treatment pursuant to this act.

(b) Determinations made by the trust pursuant to the assistance program provided for by this act, including, but not limited to, determinations as to what constitutes the average rental cost of comparable housing, the average cost of comparable properties, the eligibility of any person for assistance and the determination of the proper amount of such assistance, if any, shall be committed to the sole discretion of the trust based on the information available to it and shall not be subject to judicial review.

History: L. 2007, ch. 17, § 7; July 1.






Article 6 SURFACE-MINING LAND CONSERVATION AND RECLAMATION

49-601 Surface-mining land conservation and reclamation; citation of act.

49-601. Surface-mining land conservation and reclamation; citation of act. This act shall be known and may be cited as the surface-mining land conservation and reclamation act.

History: L. 1994, ch. 197, § 1; July 1.



49-602 Same; policy statement.

49-602. Same; policy statement. It is the policy of this state to provide for the reclamation and conservation of land affected by surface mining and thereby to preserve natural resources, protect and perpetuate the taxable value of property, and protect and promote the health, safety and general welfare of the citizens of this state.

History: L. 1994, ch. 197, § 2; July 1.



49-603 Same; definitions.

49-603. Same; definitions. As used in this act:

(a) "Director" means the executive director of the Kansas department of agriculture division of conservation or a designee.

(b) "Affected land" means the area of land from which overburden has been removed or upon which overburden has been deposited, or both, but shall not include crushing areas, stockpile areas or roads.

(c) "Commission" means the state conservation commission.

(d) "Mine" means any underground or surface mine developed and operated for the purpose of extracting rocks, minerals and industrial materials, other than coal, oil and gas. Mine does not include borrow areas created for construction purposes.

(e) "Operator" means any person who engages in surface mining or operation of an underground mine or mines.

(f) "Overburden" means all of the earth and other materials which lie above the natural deposits of material being mined or to be mined.

(g) "Peak" means a projecting point of overburden removed from its natural position and deposited elsewhere in the process of surface mining.

(h) "Pit" means a tract of land from which overburden has been or is being removed for the purpose of surface mining.

(i) "Ridge" means a lengthened elevation of overburden removed from its natural position and deposited elsewhere in the process of surface mining.

(j) (1) "Surface mining" means the mining of material, except for coal, oil and gas, for sale or for processing or for consumption in the regular operation of a business by removing the overburden lying above natural deposits and mining directly from the natural deposits exposed, or by mining directly from deposits lying exposed in their natural state, or the surface effects of underground mining.  Surface mining shall include dredge operations lying outside the high banks of streams and rivers.

(2) Removal of overburden and mining of limited amounts of any materials shall not be considered surface mining when done only for the purpose and to the extent necessary to determine the location, quantity or quality of the natural deposit, if the materials removed during exploratory excavation or mining are not sold, processed for sale or consumed in the regular operation of a business.

(k) "Topsoil" means the natural medium located at the land surface with favorable characteristics for growth of vegetation, which is normally the A or B, or both, soil horizon layers of the four soil horizons.

(l) "Active site" means a site where surface mining is being conducted.

(m) "Inactive site" means a site where surface mining is not being conducted but where overburden has been disturbed in the past for the purpose of conducting surface mining and an operator anticipates conducting further surface mining operations in the future.

(n) "Materials" means natural deposits of gypsum, clay, stone, sandstone, sand, shale, silt, gravel, volcanic ash or any other minerals of commercial value found on or in the earth with the exception of coal, oil and gas and those located within cut and fill portions of road rights-of-way.

(o) "Reclamation" means the reconditioning of the area of land affected by surface mining to a usable condition for agricultural, recreational or other use.

(p) "Stockpile" means the finished products of the mining of gypsum, clay, shale, stone, sandstone, sand, silt, gravel, volcanic ash or other minerals and removal from its natural position and deposited elsewhere for future use in the normal operation as a business.

(q) "Underground mining" means the extraction of rocks, minerals and industrial materials, other than coal, oil and gas, from the earth by developing entries or shafts from the surface to the seam or deposit before recovering the product by underground extraction methods.

(r) "Person" means any individual, firm, partnership, corporation, government or other entity.

(s) "Division" or "Kansas department of agriculture division of conservation" means the agency established by K.S.A. 2015 Supp. 74-5,126, and amendments thereto.

History: L. 1994, ch. 197, § 3; L. 2012, ch. 140, § 132; July 1.



49-604 Same; application of act.

49-604. Same; application of act. K.S.A. 49-602 through 49-624 shall not apply to:

(a) Affected land mined prior to the effective date of this act and shall apply only to those areas of land affected after the effective date of this act;

(b) in any way affect or control the stockpiling, method of stockpiling or mining from stockpiles of gypsum, clay, shale, stone, sandstone, sand, silt, gravel, volcanic ash or other minerals which are consumed in the regular operation of the business;

(c) operations which involve the removal of sand and gravel from within streams and are subject to the provisions of K.S.A. 82a-301 through 82a-305a, and amendments thereto; or

(d) operations of an operator whose affected lands do not exceed an aggregate of 2 acres.

History: L. 1994, ch. 197, § 4; July 1.



49-605 Same; license required; application and fees; duration of license; validity, when.

49-605. Same; license required; application and fees; duration of license; validity, when. (a) No person shall engage in surface mining or operation of an underground mine or mines, as defined by this act without first obtaining a license from the director.

(b) Licenses shall be issued upon application submitted on a form provided by the director and shall be accompanied by a fee of $300.  Each applicant shall be required to furnish on the form information necessary to identify the applicant.  Licenses shall expire one year from the date of issuance and shall be renewed by the director upon application submitted within 30 days prior to the expiration date and accompanied by the renewal fee established by the director under K.S.A. 49-623.

(c) A license to mine is only valid when approved by the commission and acknowledged by a certificate which has been signed by the director and lists the operator and the assigned license number.

History: L. 1994, ch. 197, § 5; July 1.



49-606 Same; denial, suspension or revocation of license; proceedings.

49-606. Same; denial, suspension or revocation of license; proceedings. (a) The director, with the approval of the commission, may deny issuance or renewal of a license for repeated or willful violation of the provisions of this act or for failure to comply with any provision of a reclamation plan.

(b) The director, with the approval of the commission, may suspend or revoke a license for repeated or willful violation of any of the provisions of this act or for failure to comply with any provision of a reclamation plan. Proceedings for the suspension or revocation of a license pursuant to this section shall be conducted in accordance with the Kansas administrative procedure act by the director or a presiding officer from the office of administrative hearings.

History: L. 1994, ch. 197, § 6; L. 2004, ch. 145, § 16; July 1, 2008.



49-607 Same; registration of mining site, when; application, contents; fees; signing of site; unlawful acts.

49-607. Same; registration of mining site, when; application, contents; fees; signing of site; unlawful acts. (a) At least 30 calendar days before commencement of mining or removal of overburden at a surface mining site not previously registered, an operator engaged in surface mining in this state shall register the site with the director.  Application for registration shall be made upon a form provided by the director.  All site registrations shall expire one year from the date of issuance. Application for renewal of registration shall be on a form provided by the director. The application shall include:

(1) A description of the tract or tracts of land where the site is located and the estimated number of acres at the site to be affected by surface mining;

(2) if the application is for original registration, a reclamation plan detailing the postmining land use, how the final reclamation will be achieved and illustrating the proposed final topography;

(3) if the application is for renewal and changes have been made in the reclamation plan last filed, an updated reclamation plan;

(4) if the application is for renewal and no changes have been made in the reclamation plan last filed, a statement of that fact;

(5) the description shall include the section, township, range and county in which the land is located and shall otherwise describe the land with sufficient certainty to determine the location and to distinguish the land to be registered from other lands;

(6) a statement explaining the authority of the applicant's legal right to operate a mine on the land; and

(7) proof of compliance with all applicable zoning codes or rules and regulations and all applicable local, state and federal permits, except those contingent upon registration under the provisions of this act.

(b) The application shall be accompanied by the application fee and the registration or renewal fee established by the director under K.S.A. 49-623.

(c) A mine site registered pursuant to this section or K.S.A. 49-616 shall have, at the primary entrance to the mine site, a clearly visible sign which sets forth the name, business address and phone number of the operator.  Failure to post and maintain a sign as required by this subsection, within 30 days after notice from the director, invalidates the registration.

(d) A person who falsifies information required to be submitted under this section shall be guilty of a class A nonperson misdemeanor.

History: L. 1994, ch. 197, § 7; July 1.



49-608 Same; bond or security to accompany registration application; registration of site and authority to operate mine.

49-608. Same; bond or security to accompany registration application; registration of site and authority to operate mine. The application for registration shall be accompanied by a bond or security conforming to the requirements of K.S.A. 49-615 and 49-616.  After ascertaining that the applicant is licensed under K.S.A. 49-605 and is not in violation of this act with respect to any site previously registered with the director, the director shall register the mine site and shall issue the applicant written authorization to operate a mine.

History: L. 1994, ch. 197, § 8; July 1.



49-609 Same; amendment or cancellation of registration, applications; procedures and requirements.

49-609. Same; amendment or cancellation of registration, applications; procedures and requirements. (a) An operator may at any time apply for amendment or cancellation of registration of any site.  The application for amendment or cancellation of registration shall be submitted by the operator on a form provided by the director and shall identify as required under K.S.A. 49-607 the tract or tracts of land to be added to or removed from registration.

(b) If the application is for an increase in the area of a registered site, the application shall be processed in the same manner as an application for original registration.

(c) If the application is to cancel registration of any or all of the unmined part of a site, the director, after ascertaining that no overburden has been disturbed or deposited on the land, shall order release of the bond or the security posted on the land being removed from registration and cancel or amend the operator's written authorization to conduct surface mining on the site.

(d) Land where overburden has been disturbed or deposited shall substantially meet the criteria established by the reclamation plan submitted with the registration application before the land shall be removed from registration or released from bond or security under this section.

History: L. 1994, ch. 197, § 9; July 1.



49-610 Same; transfer of site control responsibility; application.

49-610. Same; transfer of site control responsibility; application. (a) If control of an active site or the right to conduct any future mining at an inactive site is acquired by an operator other than the operator holding authorization to conduct surface mining on the site, the new operator, within 15 days, shall apply for registration of the site in the new operator's name.  The application shall be made and processed as provided under K.S.A. 49-607 and 49-608.  The former operator's bond or security shall not be released until the new operator's bond or security has been accepted by the director.

(b) The director may establish procedures for transferring the responsibility for reclamation of a mine site to a state agency or political subdivision which intends to use the site for other purposes.  The director, with agreement from the receiving agency or subdivision to complete adequate reclamation, may approve the transfer of responsibility, release the bond or security, and terminate or amend the operator's authorization to conduct surface mining on the site.

History: L. 1994, ch. 197, § 10; July 1.



49-611 Same; conduct and activities required after completion of mining operations; release of bond or security.

49-611. Same; conduct and activities required after completion of mining operations; release of bond or security. (a) An operator authorized under this act to operate a mine, after completion of mining operations and within the time specified in K.S.A. 49-613, shall:

(1) Grade affected lands except for impoundments and pit floors to slopes no steeper than one foot vertical rise for each three feet of horizontal distance.  Where the original topography of the affected land was steeper than one foot of vertical rise for each three feet of horizontal distance, the affected lands may be graded to blend with the surrounding terrain.  The grading of high banks of sand pits and highwalls may be modified or exempted by the director.

(2) Provide for the vegetation of the affected lands, except for impoundments, pit floors, and highwalls, as approved by the director before the release of the bond as provided in K.S.A. 49-616.

(b) Notwithstanding subsection (a), overburden piles where disposition has not occurred or will not occur for a period of 12 months shall be stabilized.

(c) Topsoil that is a part of overburden shall not be buried or destroyed in the process of mining.

(d) The director, with concurrence of the commission, may grant a variance from the requirements of subsections (a) and (b).

(e) A bond or security posted under this act to assure reclamation of affected lands shall not be released until all reclamation work required by this section has been performed in accordance with the provisions of this act, except when a replacement bond or security is posted by a new operator or responsibility is transferred under K.S.A. 49-610.

History: L. 1994, ch. 197, § 11; July 1.



49-612 Same; periodic reports, contents; report after completion of mining operation.

49-612. Same; periodic reports, contents; report after completion of mining operation. (a) An operator shall file with the director a periodic report for each site under registration.  The report shall make reference to the most recent registration of the mine site and shall show:

(1) The location and extent of all surface land area on the mine site affected by mining during the period covered by the report.

(2) The extent to which removal of mineral products from all or any part of the affected land has been completed.

(b) A report shall also be filed within 90 days after completion of all surface mining operations at the site regardless of the date of the last preceding report.  Forms for the filing of periodic reports required by this section shall be provided by the director.

History: L. 1994, ch. 197, § 12; July 1.



49-613 Same; reclamation of affected lands, when; extensions; inspections; approval; release of bond or security.

49-613. Same; reclamation of affected lands, when; extensions; inspections; approval; release of bond or security. (a) An operator shall reclaim affected lands within a period not to exceed three years after the filing of the report required under subsection (b) of K.S.A. 49-612 indicating the mining of any part of a site has been completed.

(b) For certain postmining land uses, such as a sanitary land fill, the director, with the approval of the commission, may allow an extended reclamation period.

(c) An operator, upon completion of any reclamation work required by K.S.A. 49-611, shall apply to the director in writing for approval of the work.  The director, within a reasonable time as determined by the commission, shall inspect the completed reclamation work.  Upon determination by the director that the operator has satisfactorily completed all required reclamation work on the land included in the application, the commission shall release the bond or security on the reclaimed land, shall remove the land from registration, and shall terminate or amend as necessary the operator's authorization to conduct surface mining on the site.

(d) Periodic inspections may be conducted by the director or the director's designee, to ensure that the operator is following the reclamation plan.

History: L. 1994, ch. 197, § 13; July 1.



49-614 Same; extension of time for reclamation of affected lands.

49-614. Same; extension of time for reclamation of affected lands. The time for completion of reclamation work may be extended upon presentation by the operator of evidence satisfactory to the director that reclamation of affected land cannot be completed within the time specified by K.S.A. 49-613 without unreasonably impeding removal of material products from other parts of an active site or future removal of material products from an inactive site.

History: L. 1994, ch. 197, § 14; July 1.



49-615 Same; bonds or other security; requirements; exceptions.

49-615. Same; bonds or other security; requirements; exceptions. (a) A bond filed with the director by an operator pursuant to this act shall be in a form prescribed by the director, payable to the state of Kansas, and conditioned upon faithful performance by the operator of all requirements of this act and all rules and regulations adopted by the director pursuant to this act.  The bond shall be signed by the operator as principal and by a corporate surety licensed to do business in Kansas as surety.  In lieu of a bond, the operator may deposit cash, certificates of deposit or government securities with the director on the same conditions as prescribed by this section for filing of bonds.

(b) The amount of the bond or other security required to be filed with each application for registration of a surface mining site, or to increase the area of affected land previously registered as required under K.S.A. 49-609, shall be a minimum of $250 per acre and shall not exceed a maximum of $1,500 per acre.

(c) Any political subdivision of the state of Kansas which engages or intends to engage in surface mining shall meet all requirements of this act except the subdivision shall not be required to post bond or security on registered land.

(d) The director may waive or reduce the amount of the bond or security required under this act to the extent that the director determines that the operator has sufficient bond or security on file with the city or county where the site or affected land is located.

History: L. 1994, ch. 197, § 15; July 1.



49-616 Same; single bond for multiple sites.

49-616. Same; single bond for multiple sites. Any operator who registers with the director two or more surface mining sites may elect, at the time the second or any subsequent site is registered, to post a single bond in lieu of separate bonds on each site.  The amount of a single bond on two or more surface mining sites may be increased or decreased from time to time in accordance with K.S.A. 49-609, 49-613 and 49-615.  When an operator elects to post a single bond in lieu of separate bonds previously posted on individual sites, the separate bonds shall not be released until the new bond has been accepted by the director.

History: L. 1994, ch. 197, § 16; July 1.



49-617 Same; cancellation of bonds by surety prohibited; substitute bond required, when.

49-617. Same; cancellation of bonds by surety prohibited; substitute bond required, when. No bond filed with the director by an operator pursuant to this act may be canceled by the surety without at least 90 days' notice to the director.  If the license to do business in Kansas of any surety of a bond filed with the director is suspended or revoked, the operator, within 90 days after receiving notice thereof from the director, shall substitute for the surety a corporate surety licensed to do business in Kansas. Upon failure of the operator to make substitution of surety as herein provided, the director shall have the right to suspend the operator's authorization to conduct surface mining on the site or sites covered by the bond until substitution has been made.  The Kansas commissioner of insurance shall notify the director whenever the license of any surety to do business in Kansas is suspended or revoked.

History: L. 1994, ch. 197, § 17; July 1.



49-618 Same; inspections by director of sites; notice of violations; corrective measures.

49-618. Same; inspections by director of sites; notice of violations; corrective measures. The director or the director's designee, when accompanied by the operator or operator's designee during regular business hours, may inspect any lands on which any operator is authorized to operate a mine for the purpose of determining whether the operator is or has been complying with the provisions of this act.  The director shall give written notice to any operator who violates any of the provisions of this act or any rules and regulations adopted by the director pursuant to this act.  If corrective measures approved by the director are not commenced within 90 days, the violation shall be referred to the commission.  The operator shall be notified in writing of the referral.

History: L. 1994, ch. 197, § 18; July 1.



49-619 Same; violation hearings, conduct; bond forfeiture proceedings; duties of attorney general.

49-619. Same; violation hearings, conduct; bond forfeiture proceedings; duties of attorney general. Upon receipt of the referral, the commission shall schedule a hearing on the violation by the operator within 30 days after the date of receipt.  The commission, upon written request, shall afford the operator the right to appear before the commission at the hearing.  The operator shall have the right to counsel, and may produce witnesses and present statements, documents and other information with respect to the alleged violation.  If the commission determines that the operator is in violation of this act or of any rule and regulation adopted by the director pursuant to this act, the commission shall request the attorney general to institute bond forfeiture proceedings.

History: L. 1994, ch. 197, § 19; July 1.



49-620 Same; bond forfeiture proceedings; satisfaction of operator obligation to reclaim affected lands; use of proceeds to reclaim affected lands.

49-620. Same; bond forfeiture proceedings; satisfaction of operator obligation to reclaim affected lands; use of proceeds to reclaim affected lands. The attorney general, upon request of the commission, shall institute proceedings for forfeiture of the bond posted by an operator to guarantee reclamation of a site where the operator is in violation of any of the provisions of this act or any rule and regulation adopted by the director pursuant to this act.  Forfeiture of the operator's bond shall fully satisfy all obligations of the operator to reclaim affected land covered by the bond.  The director shall have the power to reclaim, as required by K.S.A. 49-611, any surface mined land with respect to which a bond has been forfeited, using the proceeds of the forfeiture to pay for the necessary reclamation work.

History: L. 1994, ch. 197, § 20; July 1.



49-621 Same; civil penalties; amount; procedures.

49-621. Same; civil penalties; amount; procedures. (a) The director, upon finding that the operator has failed to comply with any provision of this act, any provision of a reclamation plan or any condition of a license or site registration with which the operator is required to comply pursuant to this act, may impose upon the operator a civil penalty not exceeding $1,000 for each day of noncompliance.

(b) All civil penalties assessed pursuant to this section shall be due and payable within 35 days after written notice of the imposition of a civil penalty has been served upon whom the penalty is being imposed, unless a longer period of time is granted by the director or unless the operator appeals the assessment as provided in this section.

(c) No civil penalty shall be imposed under this section except upon the written order of the director or the director's designee to the operator upon whom the penalty is to be imposed, stating the nature of the violation, the penalty imposed and the right of the operator upon whom the penalty is imposed to appeal to the director for a hearing on the matter. An operator upon whom a civil penalty has been imposed may appeal, within 15 days after service of the order imposing the civil penalty, to the director. If appealed, a hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act. The decision of the director shall be final unless review is sought under subsection (d).

(d) Any action of the director pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1994, ch. 197, § 21; L. 2010, ch. 17, § 96; July 1.



49-622 Same; land reclamation fund established; deposits and expenditures.

49-622. Same; land reclamation fund established; deposits and expenditures. (a) There is hereby created within the state treasury the land reclamation fund.

(b) The director shall remit all moneys collected from fees and civil penalties imposed pursuant to this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the land reclamation fund.

(c) All costs of administering the provisions of this act shall be paid from moneys credited or transferred to the land reclamation fund pursuant to this section. Expenditures from the fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the director.

(d) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the land reclamation fund interest earnings based on:

(1) The average daily balance of moneys in the land reclamation fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 1994, ch. 197, § 22; L. 1996, ch. 253, § 8; L. 2001, ch. 5, § 187; July 1.



49-623 Same; rules and regulations; fee amount determination.

49-623. Same; rules and regulations; fee amount determination. (a) The director, with the approval of the commission, shall adopt such rules and regulations as necessary to administer and enforce the provisions of this act.

(b) The commission shall determine annually the amount necessary to carry out and enforce the provisions of this act for the next ensuing fiscal year and shall recommend to the director such license renewal, registration application, registration and registration renewal fees as the commission determines necessary for that purpose. The director shall adopt such fees by rule and regulation.

(c) Fees for license renewal, registration and registration renewal shall be based on an operator's acres of affected land or the tonnage of materials extracted by the operator during the preceding license year, or a combination thereof.

(d) Political subdivisions of the state shall be exempt from all fees imposed under this act.

History: L. 1994, ch. 197, § 23; July 1.



49-624 Same; legal services.

49-624. Same; legal services. The commission may request from the attorney general such legal services as necessary to enforce and administer this act. The commission may employ such other attorneys as necessary for such purpose, but all expenses of employing such attorneys shall be paid from the land reclamation fund.

History: L. 1994, ch. 197, § 24; July 1.



49-625 Natural resource development districts; application for creation, modification or dissolution; procedure; information required, notice to persons seeking to develop or make improvements in district; resolution of city or county approving or disapproving.

49-625. Natural resource development districts; application for creation, modification or dissolution; procedure; information required, notice to persons seeking to develop or make improvements in district; resolution of city or county approving or disapproving. (a) As used in this section:

(1) "District" means a natural resource development district created pursuant to this section.

(2) "Governing body" means the governing body of a city in the case of cities or the board of county commissioners in the case of counties.

(3) "Person" means any individual, sole proprietorship, partnership, joint venture, association, trust, estate, business trust, corporation, limited liability company, not-for-profit corporation, federal, state or local governmental or quasi-governmental unit or agency, instrumentality or political subdivision thereof or any similar entity or organization.

(4) "Property" means real property.

(b) The governing body of a city or county may create, enlarge, reduce or dissolve natural resource development districts in the manner provided by this section.

(c) Any person who owns, leases or otherwise possesses any property for the purpose of developing or with the intent of developing natural resources thereon may submit an application for the creation, enlargement, reduction or dissolution of a natural resource development district to the governing body of the city in the case of property located within the corporate limits of a city or to the board of county commissioners in the case of property located outside the corporate limits of a city. Such application shall be on a form provided by the governing body. The application shall be accompanied by any information deemed necessary by the governing body. The application also shall include a description of the impact of the applicant's operations within the district and the district's proposed limits. The governing body may revise the description of the impact. Such information shall be available to any person seeking to develop or make improvements to property located within the natural resource development district. Such information shall constitute constructive notice of the activities and shall serve as an affirmative defense to any claim arising from the noticed activity.

(d) The governing body shall adopt regulations which are necessary to implement the provisions of this section. Such regulations shall include:

(1) The procedure for the approval of the creation, enlargement, reduction or dissolution of a natural resource development district;

(2) the time limit within which action shall be taken by the governing body;

(3) notification of existing property owners located within the boundaries of the proposed district; and

(4) any other provision deemed necessary by the governing body.

(e) The governing body shall approve or disapprove the creation or enlargement of the district as requested in the application or may approve the creation, enlargement, reduction or dissolution of the district with modifications made by the governing body. The governing body shall consider the impact of approving or disapproving the creation, enlargement, reduction or dissolution of the district on the entire community involved in order to ensure the orderly growth and development of the community. Action by the governing body approving or disapproving the application for creation, enlargement, reduction or dissolution of a district shall be by resolution. A copy of any resolution approving the creation, enlargement, reduction or dissolution of a district shall be filed in the office of the register of deeds of the county in which any part of the district is located, and shall be recorded as are other instruments affecting real estate within the district.

(f) This section shall be part of and supplemental to the Kansas surface-mining land conservation and reclamation act.

History: L. 2007, ch. 148, § 1; July 1.









Chapter 50 UNFAIR TRADE AND CONSUMER PROTECTION

Article 1 RESTRAINT OF TRADE

50-101 Trusts defined and declared unlawful and void.

50-101. Trusts defined and declared unlawful and void. Except as provided in K.S.A. 2015 Supp. 50-163, and amendments thereto, a trust is a combination of capital, skill, or acts, by two or more persons, for either, any or all of the following purposes:

First. To create or carry out restrictions in trade or commerce, or to carry out restrictions in the full and free pursuit of any business authorized or permitted by the laws of this state.

Second. To increase or reduce the price of merchandise, produce or commodities, or to control the cost or rates of insurance.

Third. To prevent competition in the manufacture, making, transportation, sale or purchase of merchandise, produce or commodities.

Fourth. To fix any standard or figure, whereby such person's price to the public shall be, in any manner, controlled or established, any article or commodity of merchandise, produce or commerce intended for sale, use or consumption in this state.

Fifth. To make or enter into, or execute or carry out, any contract, obligation or agreement of any kind or description by which such person shall: (a) Bind or have to bind themselves not to sell, manufacture, dispose of or transport any article or commodity, or article of trade, use, merchandise, commerce or consumption below a common standard figure;

(b) agree in any manner to keep the price of such article, commodity or transportation at a fixed or graded figure;

(c) in any manner establish or settle the price of any article or commodity or transportation between them or themselves and others to preclude a free and unrestricted competition among themselves or others in transportation, sale or manufacture of any such article or commodity; or

(d) agree to pool, combine or unite any interest they may have in connection with the manufacture, sale or transportation of any such article or commodity, that such person's price in any manner is affected. Any such combinations are hereby declared to be against public policy, unlawful and void.

History: L. 1897, ch. 265, § 1; R.S. 1923, 50-101; L. 2000, ch. 136, § 4; L. 2013, ch. 102, § 2; Apr. 18.



50-102 Denial of right to form or be interested in any trust.

50-102. Denial of right to form or be interested in any trust. All persons within this state are hereby denied the right to form or to be in any manner interested, either directly or indirectly, as principal, agent, representative, consignee or otherwise, in any trust as defined in K.S.A. 50-101, and amendments thereto.

History: L. 1897, ch. 265, § 2; R.S. 1923, 50-102; L. 2000, ch. 136, § 5; July 1.



50-103 Powers and duties of attorney general; civil penalties; other actions for violation of restraint of trade act.

50-103. Powers and duties of attorney general; civil penalties; other actions for violation of restraint of trade act. (a) The attorney general may bring an action:

(1) To obtain a declaratory judgment that an act or practice violates this act;

(2) to obtain a temporary restraining order prohibiting violations of this act;

(3) to enjoin violations of this act;

(4) to recover reasonable expenses and investigation fees;

(5) to obtain civil penalties as authorized by this act;

(6) to forfeit the charter and for the dissolution of the corporate existence of any corporation holding a charter under the laws of the state of Kansas;

(7) to enjoin any person, within or without this state, which has violated or is violating this act, and their officers, agents, representatives or consignees, from doing business within this state, either directly or indirectly;

(8) to recover actual damages on behalf of any person or persons by reason of violations of this act; or

(9) to void any contract or agreement in violation of any of the provisions of this act.

(b) In any action brought by the attorney general, the court may without requiring bond of the attorney general:

(1) Make such orders or judgments as may be necessary to prevent violations of this act;

(2) make such orders or judgments as may be necessary to enforce any remedy available to the attorney general; or

(3) grant other appropriate relief.

History: L. 1897, ch. 265, § 3; R.S. 1923, 50-103; L. 2000, ch. 136, § 6; July 1.



50-109 Enforcement of act; powers and duties of attorney general.

50-109. Enforcement of act; powers and duties of attorney general. The attorney general shall:

(a) Enforce this act throughout the state;

(b) cooperate with state and local officials, officials of other states and officials of the federal government in the administration of comparable statutes;

(c) maintain a public file of final judgments rendered under this act that have been either reported officially or made available for public dissemination under subsection (a)(3) of K.S.A. 50-630, and amendments thereto, and of consent judgments; and

(d) include in the report required by subsection (a)(6) of K.S.A. 50-628, and amendments thereto, a statement of the investigatory and enforcement procedures and policies of the attorney general's office, of the number of investigations and enforcement proceedings instituted and of their disposition, and of the other activities of the office and of other persons to carry out the purposes of this act.

History: L. 1897, ch. 265, § 9; R.S. 1923, 50-109; L. 2000, ch. 136, § 8; July 1.



50-110 Jurisdiction of district courts; venue.

50-110. Jurisdiction of district courts; venue. (a) Jurisdiction. For the purpose of enforcing this act, the courts of this state shall have power to exercise jurisdiction over persons to the maximum extent permitted by the constitution of the United States.

(b) Venue. Every action pursuant to this act shall be brought in the district court of any county in which there occurred an act or practice declared to be a violation of this act or in the district court of Shawnee county.

History: L. 1897, ch. 265, § 10; R.S. 1923, 50-110; L. 2000, ch. 136, § 9; July 1.



50-112 Trusts, combinations and agreements in restraint of trade and free competition declared unlawful.

50-112. Trusts, combinations and agreements in restraint of trade and free competition declared unlawful. Except as provided in K.S.A. 2015 Supp. 50-163, and amendments thereto, all arrangements, contracts, agreements, trusts, or combinations between persons made with a view or which tend to prevent full and free competition in the importation, transportation or sale of articles imported into this state, or in the product, manufacture or sale of articles of domestic growth or product of domestic raw material, or for the loan or use of money, or to fix attorney or doctor fees, and all arrangements, contracts, agreements, trusts or combinations between persons, designed or which tend to advance, reduce or control the price or the cost to the producer or to the consumer of any such products or articles, or to control the cost or rate of insurance, or which tend to advance or control the rate of interest for the loan or use of moneys to the borrower, or any other services, are hereby declared to be against public policy, unlawful and void.

History: L. 1889, ch. 257, § 1; R.S. 1923, 50-112; L. 2000, ch. 136, § 10; L. 2013, ch. 102, § 3; Apr. 18.



50-113 Trust certificates; creation of trusts.

50-113. Trust certificates; creation of trusts. It shall be unlawful for any corporation to issue or to own trust certificates, other than the regularly and lawfully authorized stock thereof, or for any corporation, agent, officer or employees, or the directors or stockholders of any corporation, to enter into any combination, contract or agreement with any person or persons, or with any stockholder or director thereof, the purpose and effect of which combination, contract or agreement shall be to place the management or control of such combination or combinations, or the manufactured product thereof, in the hands of any trustee or trustees, with the intent to limit or fix the price or lessen the production and sale of any article of commerce, use or consumption, or to prevent, restrict or diminish the manufacture or output of any such article.

History: L. 1889, ch. 257, § 2; R.S. 1923, 50-113; L. 2000, ch. 136, § 11; July 1.



50-116 Pleading in bar or abatement of civil action that plaintiff is member or agent of unlawful combination.

50-116. Pleading in bar or abatement of civil action that plaintiff is member or agent of unlawful combination. When an action at law or suit in equity shall be commenced in any court of this state, it shall be lawful in the defense thereof to plead in bar or in abatement that the plaintiff or any other person interested in the prosecution of the case is a member or agent of an unlawful combination as described in K.S.A. 50-112 and 50-113, or that the cause of action grows out of such combination, or out of some business or transaction thereof.

History: L. 1889, ch. 257, § 5; March 9; R.S. 1923, 50-116.



50-117 Transactions by nonresident; subject to provisions of act.

50-117. Transactions by nonresident; subject to provisions of act. The purchase, sale or manufacture of any goods, wares, merchandise or other commodities in this state by any person who has entered into any such arrangements, contracts, agreements, trusts or combinations in any other state or territory, as described in K.S.A. 50-112 and 50-113, and amendments thereto, or the purchase, sale or manufacture of any such articles by any agent or attorney for such person, or as an agent, officer or stockbroker of any such corporation, as a trustee, committee, or in any capacity whatever, shall constitute a violation of this act, and shall subject the offender to the liabilities and penalties as provided by this act.

History: L. 1889, ch. 257, § 6; R.S. 1923, 50-117; L. 2000, ch. 136, § 13; July 1.



50-131 Agreements or combinations by which shipper is defrauded out of portion of net weight; violation of restraint of trade act.

50-131. Agreements or combinations by which shipper is defrauded out of portion of net weight; violation of restraint of trade act. No person doing business in Kansas shall make any agreement, expressed or implied, or by any understanding or combination with any person, within or without the state, by which any shipper of seeds, grains, hay or livestock is defrauded out of any portion of the net weight of any consignment of grain, seeds, hay or livestock. All such agreements or combinations are hereby declared to be in violation of this act.

History: L. 1899, ch. 293, § 1; R.S. 1923, 50-131; L. 2000, ch. 136, § 14; July 1.



50-132 Conspiring to monopolize line of business or to prevent producer or local buyer from shipping without agency of third person.

50-132. Conspiring to monopolize line of business or to prevent producer or local buyer from shipping without agency of third person. No person, servant, agent or employee of any person doing business within the state of Kansas shall conspire or combine with any other persons, within or without the state for the purpose of monopolizing any line of business, or shall conspire or combine for the purpose of preventing the producer of grain, seeds or livestock or hay, or the local buyer thereof, from shipping or marketing the same without the agency of any third person.

History: L. 1899, ch. 293, § 2; R.S. 1923, 50-132; L. 2000, ch. 136, § 15; July 1.



50-133 Agreements or combinations for shipments under warehouse control; violation of restraint of trade act.

50-133. Agreements or combinations for shipments under warehouse control; violation of restraint of trade act. No person, as agent or employee of any person, shall enter into an agreement, expressed or implied, by which it is stipulated that grain, seeds or hay shall not be shipped by the producer or local buyer unless accompanied with warehouse receipts or that the same shall in any manner be under the control of any warehouseman or agent as a condition precedent to the marketing of such grain. All such agreements shall be deemed and are hereby declared unlawful and in violation of this act.

History: L. 1899, ch. 293, § 3; R.S. 1923, 50-133; L. 2000, ch. 136, § 16; July 1.



50-136 Commodities; grain dealers; agreement or contract to pool or fix price.

50-136. Commodities; grain dealers; agreement or contract to pool or fix price. It shall be unlawful for any grain dealer or grain dealers or any other person or persons, to enter into any agreement, contract or combination with any other grain dealer or grain dealers or any other person or persons, for the pooling of prices of different and competing dealers and buyers, or to divide between them the aggregate or net proceeds of the earnings of such dealers and buyers, or any portion thereof, or for fixing the price which any grain dealer or grain dealers or any other person or persons, shall pay for grain, hogs, cattle, or stock of any kind or nature whatever. In case of any agreement, contract or combination of such pooling of prices of different and competing dealers and buyers, or to divide between them the aggregate or net proceeds of the earnings of such dealers and buyers, or any portion thereof, or for fixing the price which any grain dealer or grain dealers or any other person or persons, shall pay for grain, hogs, cattle, or stock of any kind or nature whatever, each day of its continuance shall be deemed a separate offense.

History: L. 1887, ch. 175, § 1; R.S. 1923, 50-136; L. 2000, ch. 136, § 17; July 1.



50-137 Same; damages to persons injured by such actions.

50-137. Same; damages to persons injured by such actions. In case any grain dealer or dealers or any person or persons subject to the provisions of this act, shall do or cause to be done or permit to be done any act, matter or thing in this act prohibited or declared to be unlawful, or shall omit to do any act, matter or thing in this act required to be done, such grain dealer or grain dealers or any other person or persons shall be liable to the person or persons injured thereby to the full amount of damages sustained in consequence of any such violation of the provisions of this act, together with reasonable attorney fees, to be fixed by the court in every case of recovery, which attorney fees shall be taxed and collected as a part of the costs in the case.

History: L. 1887, ch. 175, § 2; R.S. 1923, 50-137; L. 2000, ch. 136, § 18; July 1.



50-139 Actions brought under act; brought pursuant to chapter 60.

50-139. Actions brought under act; brought pursuant to chapter 60. All actions brought to enforce this act shall be brought pursuant to chapter 60 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1907, ch. 259, § 1; R.S. 1923, 50-139; L. 2000, ch. 136, § 19; July 1.



50-147 Rights and remedies cumulative.

50-147. Rights and remedies cumulative. The rights and remedies given by this act shall be construed as cumulative of all other laws in force in this state, and shall not affect, change or repeal any other remedies or rights now existing in this state for the enforcement, payment or collection of fines, penalties and forfeitures.

History: L. 1909, ch. 261, § 3; April 2; R.S. 1923, 50-147.



50-148 Trade and person defined.

50-148. Trade and person defined. As used in this act: (a) "Trade" means the business of buying or selling any commodity of general use within the state; and

(b) "person" or "persons" includes individuals, corporations, limited liability companies, general partnerships, limited partnerships, firms, companies, voluntary associations and other associations or business entities, existing under or authorized by the state of Kansas, or the laws of any other state, territory, or foreign country. The provisions of this act shall not apply to persons whose business is under the supervision and control of the state corporation commission or the banking department.

History: L. 1915, ch. 368, § 1; R.S. 1923, 50-148; L. 2000, ch. 136, § 20; July 1.



50-149 Unfair discriminations.

50-149. Unfair discriminations. Any person, foreign or domestic, doing business in the state of Kansas, and engaged in the production, manufacture, distribution, sale or purchase of any commodity in general use, that shall intentionally for the purpose of destroying competition, discriminate between the different sections, communities, or cities of this state, by buying at a higher rate or selling at a lower rate, any such commodity, in one section, community or city, or any portion thereof, than is charged or paid for such commodity in other section, community, or city, after equalizing the distance from the point of production to the factory, for distribution, and freight rates therefrom, shall be in violation with the provisions of this act.

History: L. 1915, ch. 368, § 2; R.S. 1923, 50-149; L. 2000, ch. 136, § 21; July 1.



50-153 Attorney general powers and duties; enforcement of act.

50-153. Attorney general powers and duties; enforcement of act. (a) Whenever the attorney general has reason to believe that any provision of this act has been violated or that any announced conduct of two or more business entities, announced by an authorized agent of one such business entity in which the combined annual gross sales of such business entities involved exceed $500,000,000, will substantially lessen competition or tend to create a monopoly in violation of this act, the attorney general, or any deputy attorney general or assistant attorney general, may:

(1) Administer oaths and affirmations;

(2) subpoena witnesses or matter, propound written questions to be answered under oath;

(3) take testimony under oath;

(4) examine or cause to be examined any documentary material of whatever nature relevant to such alleged violations; and

(5) collect evidence.

(b) The attorney general may designate representatives, including officials of the state in which the matter is located, to inspect the matter on the attorney general's behalf, and the attorney general may respond to similar requests from officials of other states.

(c) Service by the attorney general of any subpoena shall be made by:

(1) The mailing thereof by certified mail to the last known place of business, residence or abode within or without this state; or

(2) in the manner provided in the code of civil procedure as if a petition has been filed.

(d) The attorney general may request that an individual who refuses to comply with a subpoena, on the ground that testimony or matter may incriminate the individual, be ordered by the court to provide the testimony or matter. Except in a prosecution for perjury, an individual who complies with a court order to provide testimony or matter after asserting a privilege against self-incrimination to which the individual is entitled by law, may not be subjected to a criminal proceeding or to a civil penalty to the transaction concerning which the individual is required to testify or produce relevant matter.

(e) If any person willfully fails or refuses to obey any subpoena issued by the attorney general pursuant to this act, the attorney general, after notice, may apply to the district court, and, after a hearing thereon, the district court may issue an order:

(1) Granting injunctive relief restraining the sale or advertisement of any merchandise or services by such persons;

(2) vacating, annulling or suspending the corporate charter of a corporation created by or under the laws of this state or revoking or suspending the certificate of authority to do business in this state of a foreign corporation or revoking or suspending any other licenses, permits or certificates issued pursuant to law to the person which are used to further the allegedly unlawful practice; or

(3) granting such other relief as may be required, until the person obeys the subpoena.

History: L. 1919, ch. 316, § 1; R.S. 1923, 50-153; L. 1973, ch. 134, § 45; L. 2000, ch. 136, § 22; July 1.



50-157 Acts done under certain federal laws, codes or regulations.

50-157. Acts done under certain federal laws, codes or regulations. In any action or proceeding for violation of the antitrust, discrimination in restraint of trade or unfair competition laws of this state, proof that the act complained of was done in compliance with the provisions of any code, agreement, license, rule or regulation in effect under the terms of the national industrial recovery act or the federal agricultural adjustment act, to which the defendant was a party at the time of such act, shall be a complete defense to such action or proceeding.

History: L. 1933, ch. 78, § 1 (Special Session); L. 2000, ch. 136, § 23; July 1.



50-158 Kansas restraint of trade act.

50-158. Kansas restraint of trade act. The provisions of K.S.A. 50-101 through 50-162 and K.S.A. 2015 Supp. 50-163, and amendments thereto, may be cited as the Kansas restraint of trade act.

History: L. 2000, ch. 136, § 1; L. 2013, ch. 102, § 4; Apr. 18.



50-159 Same; powers and duties of the attorney general.

50-159. Same; powers and duties of the attorney general. The attorney general may conduct research, hold public hearings, make inquiries and publish studies relating to antitrust, monopolies, combinations and other subjects relating to restraint of trade.

History: L. 2000, ch. 136, § 2; July 1.



50-160 Same; penalties.

50-160. Same; penalties. (a) The commission of any act or practice declared to be a violation of the Kansas restraint of trade act shall render the violator liable to the state for the payment of a civil penalty in a sum set by the court of not less than $100 nor more than $5,000 for each day such violation shall have occurred.

(b) Any person who willfully violates the terms of any court order issued pursuant to the Kansas restraint of trade act shall forfeit and pay a civil penalty of not more than $10,000 per violation, in addition to other penalties that may be imposed by the court, as the court shall deem necessary and proper. For the purposes of this section, the district court issuing an order shall retain jurisdiction, and in such cases, the attorney general may petition for recovery of civil penalties.

History: L. 2000, ch. 136, § 3; July 1.



50-161 Same; damages for violation of act; procedure.

50-161. Same; damages for violation of act; procedure. (a) As used in this section, the term "person" means any individual, corporation, partnership, firm, company or other association of persons, and such term shall include the state of Kansas and any of its political subdivisions.

(b) Except as provided in K.S.A. 12-205, and amendments thereto, any person who may be damaged or injured by any agreement, monopoly, trust, conspiracy or combination which is declared unlawful by the Kansas restraint of trade act shall have a cause of action against any person causing such damage or injury. Such action may be brought by any person who is injured in such person's business or property by reason of anything forbidden or declared unlawful by the Kansas restraint of trade act, regardless of whether such injured person dealt directly or indirectly with the defendant. The plaintiff in any action commenced hereunder in the district court of the county wherein such plaintiff resides, or the district court of the county of the defendant's principal place of business, may sue for and recover treble the actual damages sustained. In addition, any person who is threatened with injury or additional injury by reason of any person's violation of the Kansas restraint of trade act may commence an action in such district court to enjoin any such violation, and any damages suffered may be sued for and recovered in the same action in addition to injunctive relief. Any suit for injunctive relief against a municipality shall be subject to the provisions of K.S.A. 12-205, and amendments thereto.

(c) In any action commenced under this section, the plaintiff may be allowed reasonable attorney fees and costs. The remedies provided herein shall be alternative and in addition to any other remedies now provided by law.

History: L. 2000, ch. 136, § 24; L. 2013, ch. 102, § 5; Apr. 18.



50-162 Same; attorney general to bring action; when.

50-162. Same; attorney general to bring action; when. Whenever it appears to the attorney general that the state of Kansas or any city, town, political subdivision or other governmental agency, body or authority established under the laws of the state of Kansas has been so injured or damaged by any conspiracy, combination or agreement in restraint of trade or commerce or similar unlawful actions, as to entitle the state of Kansas, a city, a town, or political subdivision, or other such governmental agency, body or authority to a right to bring any action or proceeding for the recovery of damages under the provisions of any state or federal antitrust or other similar law, the attorney general shall have the authority to institute and prosecute any such actions or proceedings on behalf of the state of Kansas or of any city, town, or political subdivision, or other governmental agency, body or authority established under the law of the state of Kansas, and shall have the authority to intervene on behalf of the state of Kansas or any city, town, political subdivision or other governmental agency, body or authority in such actions or proceedings.

History: L. 2000, ch. 136, § 25; July 1.



50-163 Kansas restraint of trade act; construing and applying act; harmonization with federal law; reasonable restraint of trade or commerce.

50-163. Kansas restraint of trade act; construing and applying act; harmonization with federal law; reasonable restraint of trade or commerce. (a) The purpose of this section, and the amendments to K.S.A. 50-101, 50-112, 50-158 and 50-161 by this act,* is to clarify and reduce any uncertainty or ambiguity as to the application of the Kansas restraint of trade act and applicable evidentiary standards to certain types of business contracts, agreements and arrangements that are not intended to unreasonably restrain trade or commerce and do not contravene public welfare.

(b) Except as otherwise provided in subsections (d) and (e), the Kansas restraint of trade act shall be construed in harmony with ruling judicial interpretations of federal antitrust law by the United States supreme court. If such judicial interpretations are in conflict with or inconsistent with the express provisions of subsection (c), the provisions of subsection (c) shall control.

(c) An arrangement, contract, agreement, trust, understanding or combination shall not be deemed a trust pursuant to the Kansas restraint of trade act and shall not be deemed unlawful, void, prohibited or wrongful under any provision of the Kansas restraint of trade act if that arrangement, contract, agreement, trust, understanding or combination is a reasonable restraint of trade or commerce. An arrangement, contract, agreement, trust, understanding or combination is a reasonable restraint of trade or commerce if such restraint is reasonable in view of all of the facts and circumstances of the particular case and does not contravene public welfare.

(d) The Kansas restraint of trade act shall not be construed to prohibit:

(1) Actions or proceedings concerning intrastate commerce;

(2) actions or proceedings by indirect purchasers pursuant to K.S.A. 50-161, and amendments thereto;

(3) recovery of damages pursuant to K.S.A. 50-161, and amendments thereto;

(4) any remedy or penalty provided in the Kansas restraint of trade act, including, but not limited to, recovery of civil penalties pursuant to K.S.A. 50-160, and amendments thereto; and

(5) any action or proceeding brought by the attorney general pursuant to authority provided in the Kansas restraint of trade act, or any other power or duty of the attorney general provided in such act.

(e) The Kansas restraint of trade act shall not be construed to apply to:

(1) Any association that complies with the provisions and application of article 16 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto, the cooperative marketing act;

(2) any association, trust, agreement or arrangement that is governed by the provisions and application of 7 U.S.C. § 291 et seq., the Capper-Volstead act;

(3) any corporation organized under the electric cooperative act, K.S.A. 17-4601 et seq., and amendments thereto, or which becomes subject to the electric cooperative act in any manner therein provided; or any limited liability company or corporation, or wholly owned subsidiary thereof, providing electric service at wholesale in the state of Kansas that is owned by four or more electric cooperatives that provide retail service in the state of Kansas; or any member-owned corporation formed prior to 2004;

(4) any association that is governed by the provisions and application of article 22 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto, the credit union act;

(5) any association, trust, agreement or arrangement that is governed by the provisions and application of 7 U.S.C. § 181 et seq., the packers and stockyards act; and

(6) any franchise agreements or covenants not to compete.

(f) If any provision of this section or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this section which can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

(g) This section shall be a part of and supplemental to the Kansas restraint of trade act.

History: L. 2013, ch. 102, § 1; Apr. 18.

* "This act" refers to L. 2013, ch. 102.



50-164 Same; retroactive application of certain amendments.

50-164. Same; retroactive application of certain amendments. K.S.A. 2015 Supp. 50-163 and the amendments to K.S.A. 50-101 and 50-112 by this act* shall be applied retroactively to any choses in action or defenses premised on any provision of the Kansas restraint of trade act amended or repealed by this act, and any such choses in action or defenses that have accrued as of the effective date of this act shall be abated, but causes of action that were pending in any court before the effective date of this act, shall not be abated. All other non-remedial provisions of this section shall be applied prospectively.

History: L. 2013, ch. 102, § 6; Apr. 18.

* "This act" refers to L. 2013, ch. 102.



50-1,100 Kansas discount card act; definitions.

50-1,100. Kansas discount card act; definitions. As used in this act:

(a) "Discount card" means a card or any other purchasing mechanism or device, which is not insurance, that purports to offer discounts or access to discounts in health-related purchases from health care providers.

(b) "Health care provider" means any person licensed to practice any branch of the healing arts by the state board of healing arts, any person who holds a temporary permit to practice any branch of the healing arts issued by the state board of healing arts, a medical care facility licensed by the department of health and environment, a podiatrist licensed by the state board of healing arts, an optometrist licensed by the board of examiners in optometry, a pharmacist licensed by the state board of pharmacy, a pharmacy registered with the state board of pharmacy, a dentist licensed by the Kansas dental board, a respiratory therapist, a professional corporation organized pursuant to the professional corporation law of Kansas by persons who are authorized by such law to form such a corporation and who are health care providers as defined by this subsection, a Kansas limited liability company organized for the purpose of rendering professional services by its members who are health care providers as defined by this subsection and who are legally authorized to render the professional services for which the limited liability company is organized, a partnership of persons who are health care providers under this subsection, a Kansas not-for-profit corporation organized for the purpose of rendering professional services by persons who are health care providers as defined by this subsection.

(c) "Network of health care providers" means two or more separate health care providers who have specifically authorized the network to enter into a discount card program and who are contractually obligated to honor the discount card contract entered into by the network of health care providers.

(d) "Date of transaction" means the date payment is processed by the supplier or the date the consumer is able to use the discount card, whichever occurs earlier.

(e) "Service area" means the area defined by the consumer's zip code. Service area shall also include all of the area located outside the area defined by the consumer's zip code but within 60 miles thereof.

History: L. 2000, ch. 170, § 1; L. 2002, ch. 182, § 1; July 1.



50-1,101 Same; unlawful acts; promotion or sale of discount card by supplier; conditions on; registration of supplier; financial responsibility.

50-1,101. Same; unlawful acts; promotion or sale of discount card by supplier; conditions on; registration of supplier; financial responsibility. (a) Any supplier who markets, promotes, advertises or otherwise distributes any discount card in Kansas shall not make misleading, deceptive or fraudulent representations regarding the discount or range of discounts offered by such discount card or the access to any range of discounts offered by such discount card.

(b) Any supplier who sells any discount card in Kansas shall:

(1) File an annual notice with the secretary of state of the intention to sell the discount card on a form as prescribed by the secretary of state to be signed under penalty of perjury.

(2) State in bold and prominent type that such discount is not insurance on all advertisements and on all discount cards;

(3) have a separate contract with each health care provider or network of health care providers listed in conjunction with the discount card;

(4) not make misleading, deceptive or fraudulent representations regarding the discount or range of discounts offered by such discount card or the access to any range of discounts offered by such discount card; and

(5) (A) Except as provided in subparagraph (B), provide each prospective customer before purchase or at the time of the confirmation required by K.S.A. 50-672, and amendments thereto, a written list for each type of service offered in conjunction with the discount card containing the name, address, and phone number of the closest 25 health care providers in the prospective customer's service area that are contractually bound to honor the discount card. The written list of providers may be provided electronically if requested in that format by the prospective customer.

(B) Unless the supplier has complied with subparagraph (A), the supplier of the discount card must provide the customer a 30-day right to cancel and shall mail the written list required by subparagraph (A) of paragraph 4 within seven calendar days of the date of the transaction.

(6) Make available to each customer on an ongoing basis thereafter through a toll-free telephone number, the internet, or in writing upon request, the name, address and phone number of all health care providers in such customer's service area who are contractually bound to honor the discount card.

(7) Maintain a surety bond in the amount of $50,000. The surety bond shall be submitted to the secretary of state along with the annual notice. Each surety bond shall be approved by the attorney general prior to filing. Each surety bond shall be subject to the following:

(A) A copy of the bond, and thereafter proof of annual renewal of the bond, shall be filed with the secretary of state with the annual notice. Each such filing shall be accompanied by a filing fee of no more than $250 to cover the cost of filing and administration. Fees received under this act by the secretary of state shall be deposited in the state treasury to the credit of the information services fee fund.

(B) No surety on a discount card company bond shall cancel such bond without giving written notice thereof to the secretary of state and discount card company. Unless such discount card company files another $50,000 surety bond with the secretary of state on or before the cancellation date of such discount card company's surety bond, then such discount card company will no longer be authorized to do business in this state as a discount card company.

(C) The bond shall be in favor of any person and the attorney general for the benefit of any person who is damaged by any violation of this act, including any violation by the supplier or by any other person which markets, promotes, advertises or otherwise distributes a discount card on behalf of the supplier. The bond shall cover any violation occurring during the time period during which the bond is in effect.

(D) Any person claiming against the bond for a violation of this act may maintain an action at law against the discount card company.

(c) The month in which the supplier files its first annual notice with the secretary of state is the month in which its filings are due annually thereafter.

History: L. 2000, ch. 170, § 2; L. 2002, ch. 182, § 2; L. 2010, ch. 30, § 1; July 1.



50-1,103 Same; resident agent; registration requirement.

50-1,103. Same; resident agent; registration requirement. (a) Any supplier who sells, markets, promotes, advertises or otherwise distributes any discount card in Kansas shall designate a resident agent, who is a resident of Kansas, and a registered office in Kansas for service of process.

(1) The supplier who sells any discount card shall file annually with the secretary of state the resident agent's name and registered office's address, which shall be a street address, on the annual notice form prescribed by the secretary of state to be signed under penalty of perjury.

(2) Any supplier who markets, promotes, advertises or otherwise distributes any discount card in Kansas shall designate a resident agent who is a resident of Kansas for service of process and such resident agent shall register with the secretary of state pursuant to K.S.A. 60-306, and amendments thereto, on forms that are prescribed by the secretary of state.

(b) An appointment shall be amended in writing and filed with the secretary of state whenever the resident agent's name or registered office's address is no longer accurate on a form as prescribed by the secretary of state. Each such filing shall be accompanied by a filing fee of no more than $75 to cover the cost of filing and administration. Fees received under this act by the secretary of state shall be deposited in the state treasury to the credit of the information services fee fund.

History: L. 2000, ch. 170, § 4; L. 2002, ch. 182, § 3; L. 2010, ch. 30, § 2; July 1.



50-1,104 Same; severability.

50-1,104. Same; severability. If any provision of K.S.A. 50-1,100 through 50-1,105 or the application thereof to any person or circumstances is held invalid, the validity of such provision to other persons and circumstances shall not be affected thereby.

History: L. 2000, ch. 170, § 5; July 1.



50-1,105 Same; citation; supplemental to Kansas consumer protection act; remedies.

50-1,105. Same; citation; supplemental to Kansas consumer protection act; remedies. (a) K.S.A. 50-1,100 through 50-1,105 shall be known as the Kansas discount card act.

(b) This act shall be part of and supplemental to the Kansas consumer protection act.

(c) Any violation of this act shall constitute an unconscionable act and practice under the Kansas consumer protection act and amendments thereto and shall be subject to any and all of the remedies and enforcement provisions of the Kansas consumer protection act.

(d) Any person alleging a violation of this act may bring a private action to seek relief pursuant to K.S.A. 50-634, 50-636 and this act, and amendments thereto, and such person shall be considered a consumer pursuant to K.S.A. 50-624, and amendments thereto, for the purposes of such private action.

(e) The requirements and remedies of this act are in addition to and not in substitution for any other requirements and remedies provided by law.

History: L. 2000, ch. 170, § 6; L. 2002, ch. 182, § 4; July 1.






Article 2 NEWS AND NEWS REPORTS

50-201 Sale of news without discrimination.

50-201. Sale of news without discrimination. Every person, firm, corporation or association engaged in the business of gathering, collecting, selling and transmitting news and news reports for newspaper use shall furnish and sell such news and news reports to every person, firm or corporation publishing a newspaper in the state of Kansas, upon demand and proffer of payment, upon the same terms as to every other newspaper for the same service, without discrimination.

History: L. 1907, ch. 254, § 1; March 12; R.S. 1923, 50-201.



50-202 Unlawful refusal to furnish news reports.

50-202. Unlawful refusal to furnish news reports. It shall be unlawful for any person, firm, corporation or association engaged in the business of gathering and collecting news and news reports to refuse to furnish the regular system of news reports as established by such press association or news agency to any daily newspaper or the publisher thereof, upon demand and proffer of the usual charge for like service.

History: L. 1907, ch. 254, § 2; March 12; R.S. 1923, 50-202.



50-203 Violators not permitted to use facilities for transmission of news.

50-203. Violators not permitted to use facilities for transmission of news. No person, firm, corporation or association that violates any of the provisions of this act shall be permitted by any telegraph or telephone company in the state of Kansas to use its wires or facilities for the transmission of news and news reports within the state of Kansas.

History: L. 1907, ch. 254, § 3; March 12; R.S. 1923, 50-203.



50-204 Transmission service to be discontinued upon violation of act; procedure.

50-204. Transmission service to be discontinued upon violation of act; procedure. If any person, firm, corporation or association engaged in the business of gathering news as aforesaid, shall violate the provisions of this act, upon complaint thereof by any person, firm, or corporation, so as aforesaid refused news reports or discriminated against, to the attorney general, setting forth the violation of this act complained of, under oath, it shall be the duty of the attorney general to immediately notify in writing the telegraph and telephone companies over which the said offending press association or news-gathering association transmits its news and news reports of the violation by said company of this act, and further notifying such telegraph and telephone company to discontinue all service for such press association or news-gathering company.

History: L. 1907, ch. 254, § 4; March 12; R.S. 1923, 50-204.



50-205 Injunction proceedings where companies fail to discontinue service.

50-205. Injunction proceedings where companies fail to discontinue service. If such telegraph and telephone companies fail to discontinue service under the terms of said notice within thirty days from the receipt of said notice, it shall be the duty of the attorney general to commence injunction proceedings in the name of the state of Kansas against such telephone and telegraph companies for the purpose of carrying out the purpose of this act.

History: L. 1907, ch. 254, § 5; March 12; R.S. 1923, 50-205.



50-206 Penalty for violating 50-201 to 50-206; forfeiture of charter.

50-206. Penalty for violating 50-201 to 50-206; forfeiture of charter.    Any telegraph or telephone company doing business in this state, or any person, firm, or corporation or association which shall violate the terms of this act, shall upon conviction thereof be fined not less than one hundred dollars nor more than one thousand dollars for each offense, and, if a corporation, shall forfeit its charter or permit to do business in this state.

History: L. 1907, ch. 254, § 6; March 12; R.S. 1923, 50-206.






Article 5 DAIRY PRODUCTS; UNFAIR TRADE PRACTICES

50-501 Certain trade practices detrimental to public health and welfare.

50-501. Certain trade practices detrimental to public health and welfare. The practices being conducted by many dairy processors, wholesalers, and distributors in Kansas of selling below cost and in the subsidization of retail dealers through secret discounts, gifts, loans and other means and the furnishing of equipment, adversely affect the stable economy of Kansas. Such trade conduct causes unfair price discrimination, destructive and predatory trade practices, tends to reduce the price paid to the dairy farmer, increases the price paid by the consumer, and misleads the public as to the true value of dairy products, and is detrimental to the public health and welfare.

History: L. 1957, ch. 309, § 1; July 1.



50-502 Same; definitions.

50-502. Same; definitions. (a) The term "dairy products" shall include milk, milk without butterfat, cream, combinations of milk and cream, evaporated milk, condensed milk, flavored milk, milk drinks, buttermilk, cottage cheese, butter, ice milk as defined in K.S.A. 65-771, and amendments thereto, and ice cream.

(b) The term "distributor" means any person engaged in the business of distributing dairy products for resale.

(c) The term "person" shall include individuals, partnerships, associations, firms and corporations.

(d) The term "processor" means any person engaged in the business of processing or manufacturing dairy products.

(e) The term "retail dealer" shall mean any person who sells or distributes dairy products at retail to the consumer: Except, That the term "retail dealer" shall not include any person who is engaged in the distribution of dairy products direct to consumers on army, navy, or air force bases, or United States government reservations or hospitals, schools, and other government agencies or any school, college or university in this state whether public, private or parochial. Wholesalers, processors, or distributors who are also engaged in making home deliveries of dairy products shall not, for the purpose of this act, be deemed retail dealers.

(f) The term "wholesaler" means any person engaged in the business of selling dairy products for resale.

History: L. 1957, ch. 309, § 2; L. 1958, ch. 17, § 1 (Special Session); L. 2001, ch. 32, § 22; July 1.



50-503 Same; unlawful acts.

50-503. Same; unlawful acts. It shall be unlawful for any person engaged in business as a wholesaler, processor, or distributor, individually or through or by affiliates, subsidiaries, associates, agents or stockholders, directly or indirectly, to do or cause to be done any of the following acts:

(a) Except as provided further, furnish, give, rent, lease, or lend to a retail dealer any money, equipment, fixtures, ice cream cabinets or bulk milk dispensers, supplies, or other things having a real or substantial value, or any expendable supplies commonly provided in connection with sales of dairy products to the consumer, except that such person may sell dairy products. It shall be lawful to lend or rent ice cream cabinets, milk dispensers or milk coolers for periods of not to exceed 10 days in any one period of six consecutive months. The prohibition against leasing of equipment herein shall not apply to leases of retail outlets entirely owned by such wholesaler, processor, or distributor. This subsection shall not be construed to prohibit the furnishing of normal point-of-purchase advertising matter to retail dealers, but no outside advertising furnished shall advertise items other than dairy products of such wholesaler, processor, or distributor.

(b) Sell to any retail dealer or consumer any fixtures or equipment other than ice cream cabinets or bulk milk dispensers, or sell to any retail dealer or consumer any ice cream cabinets or bulk milk dispensers, except at a price not less than the manufacturer's original net list price after deducting an allowance for depreciation computed on a basis of 15% annually of such manufacturer's list price from the date of manufacture, and adding thereto as a proportionate cost of doing business a markup of 5% of the net price after such deduction for depreciation. If such deductions for depreciation after adding such 5% of the net, exceeds 90% of such manufacturer's list price, then in no event shall such sale price be less than 10% of such manufacturer's list price. Such sales shall be made either for cash or shall be evidenced by a valid conditional sales contract or note and mortgage specifically describing such equipment and reciting the indebtedness secured, and which contract or chattel mortgage shall be duly filed in the office of the appropriate register of deeds. The indebtedness secured thereby shall be payable and paid in monthly installments, each of which shall be not less than 1/30 of such total indebtedness, and the last payment shall mature on a date not later than 30 months from the date of such sale. All deferred payments shall carry interest of not less than 6% per annum. The recorded evidence of such indebtedness shall also recite the true amount of the cash payment, if any, made by the retail dealer or consumer, and the amount allowed for any fixture or equipment accepted by the wholesaler, processor or distributor as part payment. In no event shall such trade-in or exchange credit exceed the minimum amount for which such exchanged or traded-in equipment or fixture could be sold by a wholesaler, processor or distributor to a retail dealer or consumer under the terms of this act. The recorded evidence of such indebtedness shall also contain a provision accelerating, at the option of the seller, the entire unpaid balance, in the event of default in the payment of any monthly installment for a period of 30 days.

(c) Furnish or provide for the mechanical or electrical servicing of any fixtures or equipment used in connection with the sale or consumption of dairy products by a retail dealer or consumer.

(d) Fail, neglect, or refuse to remove, repossess or institute an appropriate replevin action to recover any fixture or equipment sold to any retail dealer or consumer under a conditional sales contract or secured by chattel mortgage as authorized by the provisions of this act, if such retail dealer or consumer has been in default of any payment for more than 90 days.

(e) Pay to or credit a retail dealer or pay for or on behalf of or for the benefit of a retail dealer for any advertising, display or distribution service, except that payment may be made for the actual newspaper space used to advertise the product of the manufacturer, wholesaler or distributor by the retailer on the basis of the actual cost of such space to the retail dealer.

(f) Pay or credit a retail dealer for the use of any floor space, shelf space or equipment within or at such person's place of business.

(g) Make, guarantee or procure another to guarantee any loan or the payment of any financial obligation of a retail dealer.

(h) Extend credit to a retail dealer beyond the normal periods of payment commonly prevailing in the business territory of the sale.

(i) Offer or give any bonus, premium, or compensation to a retail dealer, directly or indirectly, through or to an officer, employee, associate, relative or representative of a retail dealer.

(j) Sell, offer for sale, or contract to sell dairy products to any retail dealer on consignment, or with the privilege of return, or on any basis other than a bona fide sale, but this provision shall not preclude the practice of replacing dairy products which have become over-aged, spoiled or damaged.

(k) Use or employ any device or scheme to subsidize in any manner any retail dealer.

(l) Sell any products, unit or combination thereof, for less than cost to the wholesaler, processor or distributor at the point of delivery; or sell to any retail dealer any expendable supplies for less than cost to any such wholesaler, processor or distributor at the point of delivery plus a markup of 6% of such cost as a proportionate share of the cost of doing business; except a person may sell either such dairy products or expendable supplies at prices made in good faith to meet existing lawful competition. Competent evidence of the prevailing cost to other such wholesalers, processors, or distributors engaged in selling dairy products on the same market shall constitute prima facie evidence of the cost to any person charged with violation of this provision.

(m) Grant, either directly or indirectly, to any retail dealer any secret discount, make any rebate, or permit any deviation from the price at which such person furnishes dairy products of the same quality, brand and quantity to other retail dealers in the same city, unincorporated town, or immediate vicinity thereof, except that deviations from such prices may be given when made in good faith to meet existing lawful competition. Bids, deviating from such prices, made pursuant to invitations issued by federal institutions or installations, may be filed, and contracts entered into, and fulfilled, without being deemed in violation of the provisions of this subsection. The terms "made in good faith" and "lawful" as used in this and the preceding subsection means in conformity with and not in conflict with nor contrary to, any law of this state or of the United States of America.

(n) Permit any retail dealer to do for or on behalf of such wholesaler, processor or distributor any of the acts hereby made unlawful to be done.

History: L. 1957, ch. 309, § 3; L. 1991, ch. 157, § 1; July 1.



50-504 Same; penalties for violations.

50-504. Same; penalties for violations. Any person who shall violate any of the provisions of this act shall be guilty of a misdemeanor. Each day during which, and each point at which a violation exists or continues shall constitute a separate offense. Upon conviction a person violating the terms of this act shall be punished by a fine of not more than five hundred dollars ($500) for each violation, and not more than five thousand dollars ($5,000) for any consecutive series of violations by the same person at the same point. All prosecutions under this act shall be governed by the provisions of K.S.A. 50-151.

History: L. 1957, ch. 309, § 4; July 1.



50-505 Same; injunction actions by attorney general or county attorney; costs and attorney fees; damages.

50-505. Same; injunction actions by attorney general or county attorney; costs and attorney fees; damages. In addition to the penalties provided in this act, violations or threatened violations hereof may be enjoined. It shall be the duty of the attorney general or the appropriate county attorney to, and any person who shall suffer injury from or be threatened with injury from any existing or threatened violation of this act may, maintain an action in a court of equitable jurisdiction to prevent, restrain, or enjoin any violation or threatened violation. Upon the granting of such relief, the court shall assess in favor of the plaintiff and against the defendant the costs, including reasonable attorney's fees for plaintiff. Any damages suffered may be sued for and recovered in the same action and in addition to injunctive relief.

History: L. 1957, ch. 309, § 5; July 1.



50-506 Same; prosecution of actions by trade association, when.

50-506. Same; prosecution of actions by trade association, when. Any duly organized and existing trade association whether incorporated or not, is hereby authorized to institute and prosecute a suit or suits for injunctive relief and costs, provided by this act, as the real party in interest for and on behalf of one or more of the members of such association, when violation of this act directly or indirectly affects or threatens to affect or injure such member or members, or where violation of this act threatens or otherwise affects such member as provided therein.

History: L. 1957, ch. 309, § 6; July 1.



50-507 Same; testimony and records; immunity from proceedings, when.

50-507. Same; testimony and records; immunity from proceedings, when. Any defendant or any witness in any civil action brought under the provisions of this act may be required to testify, and any defendant or any witness may, upon proper process, be compelled to produce his or her books, records, invoices and all other documents of any such defendant or witness in court and the same may be introduced as evidence, but no defendant or witness in such civil action shall be prosecuted for or on account of any transaction, matter or thing concerning which such person may thus be required to testify or produce evidence, documentary or otherwise, and no testimony thus given or produced shall be received against that person upon any criminal proceeding or investigation.

History: L. 1957, ch. 309, § 7; July 1.



50-508 Same; violation deemed unfair trade.

50-508. Same; violation deemed unfair trade. Violations of this act are hereby declared to be included in the term "unfair trade" as used in K.S.A. 50-153.

History: L. 1957, ch. 309, § 8; July 1.



50-509 Same; act supplemental.

50-509. Same; act supplemental. Nothing in this act shall be construed as repealing any other laws in force in this state and the prohibitions and remedies provided in this act shall be cumulative to all other prohibitions and remedies now provided by law.

History: L. 1957, ch. 309, § 9; July 1.



50-510 Same; invalidity of part.

50-510. Same; invalidity of part. The provisions of this act shall apply to the business of dealing in dairy products only, and if any section, sentence, subdivision or clause herein shall for any reason be held to be invalid or unconstitutional, such decisions shall not affect the validity of the remaining portions of this act.

History: L. 1957, ch. 309, § 10; July 1.






Article 6 CONSUMER PROTECTION

50-617 Receipt of unsolicited goods, wares or merchandise deemed gift, when; negative option invitation or announcement; defense in action for return; deceptive act or practice.

50-617. Receipt of unsolicited goods, wares or merchandise deemed gift, when; negative option invitation or announcement; defense in action for return; deceptive act or practice. (a) Whenever any supplier shall, in any manner, or by any means, deliver property or services not affirmatively ordered or requested by the recipient, the receipt of any such unordered property or services shall for all purposes be deemed an unconditional gift to the recipient who may use or dispose of the same in any manner the recipient sees fit without any obligation on the recipient's part to the supplier.  Property or services are considered to be unordered unless the recipient specifically requested, in an affirmative manner, the receipt of the property or services according to the terms under which they are being offered. Property or services are not considered to have been affirmatively ordered or requested if a person fails to respond to a negative option invitation or announcement to purchase the property or services, and the property or services are provided notwithstanding. In any action for the return of such property or for payment of the purchase price of such property or services or any other consideration, it shall be a complete defense that the property or services were delivered to the recipient voluntarily and that the recipient did not affirmatively order or request the same.

(b) As used in this section, "negative option invitation or announcement" means any material sent by a supplier which identifies property or services which such supplier proposes to send or sends to recipients, and the recipients are thereafter billed for the property or services identified in the material, unless by a date or within a time specified by the supplier, the recipients, in conformity with the supplier's terms set forth in the material, instruct the supplier not to send the identified property or services.

(c) Any attempt to collect or bill for unordered property or services under this section is a deceptive act or practice under the Kansas consumer protection act.

(d) The provisions of this act do not apply to plans and arrangements regulated by and in compliance with 16 C.F.R. 425 or to contractual plans or arrangements such as continuity plans, subscription arrangements, standing order arrangements and series arrangements under which the supplier periodically ships property to a consumer who has affirmatively ordered or requested in advance to receive such property on a periodic basis.

(e) This section shall be part of and supplemental to the Kansas consumer protection act.

History: L. 1969, ch. 272, § 1; L. 1991, ch. 158, § 1; L. 1992, ch. 252, § 4; L. 1999, ch. 82, § 1; July 1.



50-618 Unsolicited credit cards; rights of recipient when card lost or stolen.

50-618. Unsolicited credit cards; rights of recipient when card lost or stolen. Whenever any person, firm, partnership, association, corporation or other business organization, or any agent thereof, shall voluntarily issue or cause to be issued a financial card, as defined in K.S.A. 2015 Supp. 21-5828, and amendments thereto, where the person to whom the card is issued has not requested or solicited such issuance, and has neither signed nor used such card, the person to whom the card is issued shall not be liable for any use or misuse of such card if it shall be lost or stolen. In any action for the return of such card, or for the return of any goods, wares or merchandise acquired through use of such card subsequent to it being lost by or stolen from the recipient thereof, or for the payment of the purchase price of said goods, wares or merchandise, it shall be a complete defense by such recipient that the card was issued, sent or delivered, or caused to be issued, sent or delivered, to the recipient unsolicited or that the recipient did not actually order or request the same and that the recipient neither signed nor used such card. Where any person has requested or solicited the issuance of a financial card from any person, firm, partnership, association, corporation or other business organization, or any agent thereof or such person has signed or used such card, the reissuance or renewal of such card, regardless of any specific request or solicitation therefor by the holder of such card, shall not be deemed to be the receipt of an unsolicited financial card within the meaning of this act.

History: L. 1970, ch. 212, § 1; L. 2011, ch. 30, § 199; July 1.



50-619 Definitions.

50-619. Definitions. As used in this act, unless the context otherwise requires, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Junk dealer" means any person engaged in the business of buying, selling and dealing in junk, or any person purchasing, gathering, collecting, soliciting or traveling about from place to place procuring junk or any person operating, carrying on, conducting or maintaining a junk yard or place where junk is gathered together and stored or kept for shipment, sale or transfer, but shall not include antique dealers, or automotive salvage dealers dealing in wrecked vehicles as defined in this act;

(b) "Junk yard" means any yard, plot, space, enclosure, building or any other place where junk is collected, stored, gathered together and kept;

(c) "Junk" shall mean and include, in addition to items or goods commonly referred to as junk, such other used or secondhand goods as rope, scrap iron, brass, lead, copper or aluminum wire or tubing and other scrap metals, but shall not include antiques, or wrecked vehicles as defined in this act, or aluminum in food or beverage containers;

(d) "Antique" means any furniture, object of art, or other object, item or article made or manufactured at an earlier period of time, but shall not include junk;

(e) "Antique dealer" means any person conducting a business of buying and selling antiques;

(f) "Wrecked vehicle" means any wrecked, ruined, dismantled or inoperative motor passenger vehicle or motor truck, and any part or accessory therefrom, for which an original or assigned certificate of title is transferred for such vehicle or truck to an automotive salvage dealer and later surrendered and reported to the division of vehicles of the state department of revenue as required by law;

(g) "Automotive salvage dealer" means any person holding a valid license under the provisions of K.S.A. 68-2201 to 68-2215, inclusive, and any acts amendatory thereof or supplemental thereto, designated as the junkyard and salvage control act.

History: L. 1971, ch. 225, § 1; L. 1975, ch. 427, § 66; L. 2008, ch. 82, § 1; July 1.



50-620 Prohibited acts; certain information as to ownership of junk required; register.

50-620. Prohibited acts; certain information as to ownership of junk required; register. It shall be unlawful for any person to sell any item or items of junk to a junk dealer in this state unless such person shall present to said junk dealer, at the time of sale, information as to the ownership of such item or items of junk. Such information shall include the seller's name, address and place of business, if any. Every junk dealer shall keep a register in which the dealer shall at the time of purchase or receipt of any item, excepting rags and paper, enter the name, residence and place of business, if any, of the person from whom the junk dealer purchased or received the item, description of items purchased and the price paid for such item or items.

History: L. 1971, ch. 225, § 2; July 1.



50-621 Same; junk dealer prohibited from purchasing items of junk without receiving from seller information as to ownership; record of ownership.

50-621. Same; junk dealer prohibited from purchasing items of junk without receiving from seller information as to ownership; record of ownership. It shall be unlawful for any such junk dealer to purchase any item or items of junk after the effective date of this act without demanding and receiving from the seller thereof information as to ownership. Every junk dealer shall file and maintain a record of ownership of items purchased pursuant to any transaction described in K.S.A. 50-620. All records kept in accordance with the provisions of this act shall be open at all times to peace and police officers, except as otherwise prescribed by the city ordinances regulating the activities of junk dealers and shall be kept for two (2) years.

History: L. 1971, ch. 225, § 3; July 1.



50-622 Penalty.

50-622. Penalty. Any person violating the provisions of this act shall be guilty of a Class C misdemeanor.

History: L. 1971, ch. 225, § 4; July 1.



50-623 Kansas consumer protection act; purpose; construction.

50-623. Kansas consumer protection act; purpose; construction. This act shall be construed liberally to promote the following policies:

(a) To simplify, clarify and modernize the law governing consumer transactions;

(b) to protect consumers from suppliers who commit deceptive and unconscionable practices;

(c) to protect consumers from unbargained for warranty disclaimers; and

(d) to provide consumers with a three-day cancellation period for door-to-door sales.

History: L. 1973, ch. 217, § 1; L. 1974, ch. 230, § 1; L. 1976, ch. 236, § 1; July 1.



50-624 Definitions.

50-624. Definitions. As used in this act:

(a) "Agricultural purpose" means a purpose related to the production, harvest, exhibition, marketing, transportation, processing or manufacture of agricultural products by a consumer who cultivates, plants, propagates or nurtures the agricultural products. "Agricultural products" includes agricultural, horticultural, viticultural, and dairy products, livestock, wildlife, poultry, bees, forest products, fish and shellfish, and any products thereof, including processed and manufactured products, and any and all products raised or produced on farms and any processed or manufactured products thereof.

(b) "Consumer" means an individual, husband and wife, sole proprietor, or family partnership who seeks or acquires property or services for personal, family, household, business or agricultural purposes.

(c) "Consumer transaction" means a sale, lease, assignment or other disposition for value of property or services within this state (except insurance contracts regulated under state law) to a consumer; or a solicitation by a supplier with respect to any of these dispositions.

(d) "Family partnership" means a partnership in which all of the partners are natural persons related to each other, all of whom have a common ancestor within the third degree of relationship, by blood or by adoption, or the spouses or the stepchildren of any such persons, or persons acting in a fiduciary capacity for persons so related.

(e) "Final judgment" means a judgment, including any supporting opinion, that determines the rights of the parties and concerning which appellate remedies have been exhausted or the time for appeal has expired.

(f) "Lender" means a bank, savings and loan association, savings bank, credit union, finance company, mortgage bank, mortgage broker and any affiliate.

(g) "Merchantable" means, in addition to the qualities prescribed in K.S.A. 84-2-314, and amendments thereto, in conformity in all material respects with applicable state and federal statutes and regulations establishing standards of quality and safety.

(h) "Mortgage trigger lead" means a consumer report obtained pursuant to section 604(c)(1)(B) of the federal fair credit reporting act, 15 U.S.C. § 1681b, where the issuance of the report is triggered by an inquiry made with a consumer reporting agency in response to an application for credit. Any consumer report on an applicant obtained by a lender with whom the applicant has initially applied for credit or who holds or services an existing extension of credit of the applicant who is the subject of the report is not considered a mortgage trigger lead.

(i) "Person" means any individual, corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership, association, cooperative or other legal entity.

(j) "Property" includes real estate, goods and intangible personal property.

(k) "Services" includes:

(1) Work, labor and other personal services;

(2) privileges with respect to transportation, hotel and restaurant accommodations, education, entertainment, recreation, physical culture, hospital accommodations, funerals and cemetery accommodations; and

(3) any other act performed for a consumer by a supplier.

(l) "Supplier" means a manufacturer, distributor, dealer, seller, lessor, assignor, or other person who, in the ordinary course of business, solicits, engages in or enforces consumer transactions, whether or not dealing directly with the consumer. Supplier does not include any bank, trust company or lending institution which is subject to state or federal regulation with regard to disposition of repossessed collateral by such bank, trust company or lending institution.

History: L. 1973, ch. 217, § 2; L. 1974, ch. 230, § 2; L. 1976, ch. 236, § 2; L. 1983, ch. 179, § 1; L. 1991, ch. 159, §1; L. 2001, ch. 49, § 1; L. 2005, ch. 22, § 1; L. 2009, ch. 67, § 1; July 1.



50-625 Waiver; agreement to forego rights; settlement of claims.

50-625. Waiver; agreement to forego rights; settlement of claims. (a) Except as otherwise provided in this act, a consumer may not waive or agree to forego rights or benefits under this act.

(b) A claim, whether or not disputed, by or against a consumer may be settled for less value than the amount claimed.

(c) A settlement in which the consumer waives or agrees to forego rights or benefits under this act is invalid if the court finds the settlement to have been unconscionable at the time it was made. The competence of the consumer, any deception or coercion practiced upon the consumer, the nature and extent of the legal advice received by the consumer, and the value of the consideration are relevant to the issue of unconscionability.

History: L. 1973, ch. 217, § 3; Jan. 1, 1974.



50-626 Deceptive acts and practices.

50-626. Deceptive acts and practices. (a) No supplier shall engage in any deceptive act or practice in connection with a consumer transaction.

(b) Deceptive acts and practices include, but are not limited to, the following, each of which is hereby declared to be a violation of this act, whether or not any consumer has in fact been misled:

(1) Representations made knowingly or with reason to know that:

(A) Property or services have sponsorship, approval, accessories, characteristics, ingredients, uses, benefits or quantities that they do not have;

(B) the supplier has a sponsorship, approval, status, affiliation or connection that the supplier does not have;

(C) property is original or new, if such property has been deteriorated, altered, reconditioned, repossessed or is second-hand or otherwise used to an extent that is materially different from the representation;

(D) property or services are of particular standard, quality, grade, style or model, if they are of another which differs materially from the representation;

(E) the consumer will receive a rebate, discount or other benefit as an inducement for entering into a consumer transaction in return for giving the supplier the names of prospective consumers or otherwise helping the supplier to enter into other consumer transactions, if receipt of benefit is contingent on an event occurring after the consumer enters into the transaction;

(F) property or services has uses, benefits or characteristics unless the supplier relied upon and possesses a reasonable basis for making such representation; or

(G) use, benefit or characteristic of property or services has been proven or otherwise substantiated unless the supplier relied upon and possesses the type and amount of proof or substantiation represented to exist;

(2) the willful use, in any oral or written representation, of exaggeration, falsehood, innuendo or ambiguity as to a material fact;

(3) the willful failure to state a material fact, or the willful concealment, suppression or omission of a material fact;

(4) disparaging the property, services or business of another by making, knowingly or with reason to know, false or misleading representations of material facts;

(5) offering property or services without intent to sell them;

(6) offering property or services without intent to supply reasonable, expectable public demand, unless the offer discloses the limitation;

(7) making false or misleading representations, knowingly or with reason to know, of fact concerning the reason for, existence of or amounts of price reductions, or the price in comparison to prices of competitors or one's own price at a past or future time;

(8) falsely stating, knowingly or with reason to know, that a consumer transaction involves consumer rights, remedies or obligations;

(9) falsely stating, knowingly or with reason to know, that services, replacements or repairs are needed;

(10) falsely stating, knowingly or with reason to know, the reasons for offering or supplying property or services at sale or discount prices;

(11) sending or delivering a solicitation for goods or services which could reasonably be interpreted or construed as a bill, invoice or statement of account due, unless:

(A) Such solicitation contains the following notice, on its face, in conspicuous and legible type in contrast by typography, layout or color with other printing on its face:

"THIS IS A SOLICITATION FOR THE PURCHASE OF GOODS OR SERVICES AND NOT A BILL, INVOICE OR STATEMENT OF ACCOUNT DUE. YOU ARE UNDER NO OBLIGATION TO MAKE ANY PAYMENTS UNLESS YOU ACCEPT THIS OFFER"; and

(B) such solicitation, if made by any classified telephone directory service not affiliated with a local telephone service in the area of service, contains the following notice, on its face, in a prominent and conspicuous manner:

"_____________________________ IS NOT

(name of telephone directory service)

AFFILIATED WITH ANY LOCAL TELEPHONE COMPANY";

(12) using, in any printed advertisement, an assumed or fictitious name for the conduct of such person's business that includes the name of any municipality, community or region or other description of the municipality, community or region in this state in such a manner as to suggest that such person's business is located in such municipality, community or region unless: (A) Such person's business is, in fact, located in such municipality, community or region; or (B) such person includes in any such printed advertisement the complete street and city address of the location from which such person's business is actually conducted. If located outside of Kansas, the state in which such person's business is located also shall be included. The provisions of this subsection shall not apply to the use of any trademark or service mark registered under the laws of this state or under federal law; any such name that, when applied to the goods or services of such person's business, is merely descriptive of them; or any such name that is merely a surname. Nothing in this subsection shall be construed to impose any liability on any publisher when such publisher had no knowledge the business was not, in fact, located in such municipality, community or region;

(13) (A) making an oral solicitation for products or services based on a mortgage trigger lead unless the solicitation clearly and conspicuously states in the initial phase of the solicitation that the solicitor is not affiliated with the lender or broker with which the consumer initially applied and that the solicitation is based on personal information about the consumer that was purchased, directly or indirectly, from a consumer reporting agency without the knowledge or permission of the lender or broker with which the consumer initially applied;

(B) making a written solicitation for products or services based on a mortgage trigger lead unless the solicitation clearly and conspicuously states on the first page of the solicitation that the solicitor is not affiliated with the lender or broker with which the consumer initially applied and that the solicitation is based on personal information about the consumer that was purchased, directly or indirectly, from a consumer reporting agency without the knowledge or permission of the lender or broker with which the consumer initially applied. Clear and conspicuous shall include legible type in contrast by typography, layout or color with other printing on the first page of the correspondence; and

(C) any solicitor under clause (A) or (B) shall be in compliance with the provisions of the Kansas mortgage business act, unless otherwise exempted from such act, and any other law or regulation; and

(14) failing to release funds representing an insurance settlement payment for damage to real property subject to a mortgage by the mortgage holder to the mortgagor within 30 days after receiving written proof that the damaged property is replaced or otherwise repaired to the satisfaction of the mortgagor and the mortgage holder. Any person who submits false information regarding the condition of the property shall be liable in damages to the mortgage holder or the mortgage holder's assignee for the amount of the funds together with interest thereon, attorney fees, and any additional damages that the mortgage holder or the mortgage holder's assignee has incurred.

History: L. 1973, ch. 217, § 4; L. 1976, ch. 236, § 3; L. 1991, ch. 159, § 2; L. 1993, ch. 177, § 1; L. 2000, ch. 167, § 1; L. 2009, ch. 67, § 2; L. 2010, ch. 103, § 3; July 1.



50-627 Unconscionable acts and practices.

50-627. Unconscionable acts and practices. (a) No supplier shall engage in any unconscionable act or practice in connection with a consumer transaction.  An unconscionable act or practice violates this act whether it occurs before, during or after the transaction.

(b) The unconscionability of an act or practice is a question for the court.  In determining whether an act or practice is unconscionable, the court shall consider circumstances of which the supplier knew or had reason to know, such as, but not limited to the following that:

(1)  The supplier took advantage of the inability of the consumer reasonably to protect the consumer's interests because of the consumer's physical infirmity, ignorance, illiteracy, inability to understand the language of an agreement or similar factor;

(2)  when the consumer transaction was entered into, the price grossly exceeded the price at which similar property or services were readily obtainable in similar transactions by similar consumers;

(3)  the consumer was unable to receive a material benefit from the subject of the transaction;

(4)  when the consumer transaction was entered into, there was no reasonable probability of payment of the obligation in full by the consumer;

(5)  the transaction the supplier induced the consumer to enter into was excessively onesided in favor of the supplier;

(6)  the supplier made a misleading statement of opinion on which the consumer was likely to rely to the consumer's detriment; and

(7)  except as provided by K.S.A. 50-639, and amendments thereto, the supplier excluded, modified or otherwise attempted to limit either the implied warranties of merchantability and fitness for a particular purpose or any remedy provided by law for a breach of those warranties.

History: L. 1973, ch. 217, § 5; L. 1976, ch. 236, § 4; L. 1983, ch. 180, § 1; L. 1991, ch. 159, § 3; L. 1998, ch. 99, § 1; Apr. 16.



50-628 Duties of the attorney general.

50-628. Duties of the attorney general. (a) The attorney general shall:

(1) Enforce this act throughout the state;

(2) cooperate with state and local officials, officials of other states and officials of the federal government in the administration of comparable statutes;

(3) mail information concerning final judgments to persons who request it, for which the attorney general may charge a reasonable fee to cover the expense;

(4) receive and act on complaints;

(5) maintain a public file of:

(A) Final judgments rendered under this act that have been either reported officially or made available for public dissemination under subsection (a)(3) of K.S.A. 50-630 and amendments thereto; and

(B) consent judgments; and

(6) report annually on or before January 1 to the governor and legislature on the operations of the attorney general's office and on the acts or practices occurring in this state that violate this act.

(b) The attorney general's report shall include a statement of the investigatory and enforcement procedures and policies of the attorney general's office, of the number of investigations and enforcement proceedings instituted and of their disposition, and of the other activities of the office and of other persons to carry out the purposes of this act.

History: L. 1973, ch. 217, § 6; L. 1991, ch. 159, § 4; July 1.



50-629 General powers of the attorney general.

50-629. General powers of the attorney general. The attorney general may conduct research, hold public hearings, make inquiries and publish studies relating to consumer sales acts or practices.

History: L. 1973, ch. 217, § 7; Jan. 1, 1974.



50-630 Rule-making requirements.

50-630. Rule-making requirements. (a) The attorney general may:

(1) Adopt as a rule a description of the organization of his or her office stating the general course and method of operation of the office and methods whereby the public may obtain information or make submissions or requests;

(2) adopt rules of practice setting forth the nature and requirements of all formal and informal procedures available, including a description of the forms and instructions used by the attorney general or his or her office; and

(3) make available for public inspection all rules, written statements of policy, and interpretations formulated, adopted or used by the attorney general in discharging functions.

(b) Rules and regulations adopted by the attorney general pursuant to this section shall be governed by the provisions of article 4 of chapter 77 of the Kansas Statutes Annotated.

History: L. 1973, ch. 217, § 8; Jan. 1, 1974.



50-631 Investigation of violations; remedies.

50-631. Investigation of violations; remedies. (a) If, by the attorney general's own inquiries or as a result of complaints, the attorney general has reason to believe that a supplier has engaged in, is engaging in or is about to engage in an act or practice that violates this act, the attorney general, or any deputy attorney general or assistant attorney general, may administer oaths and affirmations, subpoena witnesses or matter and collect evidence.

(b) If matter that the attorney general subpoenas is located outside this state, the person subpoenaed may either make it available to the attorney general at a convenient location within the state or pay the reasonable and necessary expenses for the attorney general or the attorney general's representative to examine the matter at the place where it is located. The attorney general may designate representatives, including officials of the state in which the matter is located, to inspect the matter on the attorney general's behalf, and the attorney general may respond to similar requests from officials of other states.

(c) Service by the attorney general of any notice requiring a person to file a statement or report, or of a subpoena upon any person, shall be made by:

(1) the mailing thereof by certified mail to the last known place of business, residence or abode within or without this state; or

(2) in the manner provided in the code of civil procedure as if a petition had been filed.

(d) The attorney general may request that an individual who refuses to comply with a subpoena, on the ground that testimony or matter may incriminate the individual, be ordered by the court to provide the testimony or matter. Except in a prosecution for perjury, an individual who complies with a court order to provide testimony or matter after asserting a privilege against self-incrimination to which the individual is entitled by law, may not be subjected to a criminal proceeding or to a civil penalty to the transaction concerning which the individual is required to testify or produce relevant matter.

(e) If any person willfully fails or refuses to file any statement or report required by this act, or obey any subpoena issued by the attorney general, the attorney general may, after notice, apply to the district court and, after a hearing thereon, the district court may issue an order:

(1) Granting injunctive relief restraining the sale or advertisement of any merchandise by such persons; or

(2) vacating, annulling or suspending the corporate charter of a corporation created by or under the laws of this state or revoking or suspending the certificate of authority to do business in this state of a foreign corporation or revoking or suspending any other licenses, permits or certificates issued pursuant to law to the supplier which are used to further the allegedly unlawful practice; or

(3) granting such other relief as may be required, until the person files the statement or report, or obeys the subpoena.

History: L. 1973, ch. 217, § 9; L. 1989, ch. 159, § 2; L. 1991, ch. 159, § 5; July 1.



50-632 Remedies of the attorney general or any county or district attorney; procedure for sequestration.

50-632. Remedies of the attorney general or any county or district attorney; procedure for sequestration. (a) The attorney general or any county or district attorney may bring an action:

(1) To obtain a declaratory judgment that an act or practice violates this act;

(2) to enjoin, or to obtain a restraining order against a supplier who has violated, is violating, or is otherwise likely to violate this act; or

(3) to recover damages on behalf of consumers by reason of violations of this act; and

(4) to recover reasonable expenses and investigation fees.

(b) In lieu of instigating or continuing an action or proceeding, the attorney general may accept a consent judgment with respect to any act or practice declared to be a violation of this act. Such a consent judgment shall provide for the discontinuance by the supplier entering the same of any act or practice declared to be a violation of this act, and it may include a stipulation for the payment by such supplier of reasonable expenses and investigation fees incurred by the attorney general. The consent judgment also may include a stipulation for restitution to be made by such supplier to consumers of money, property or other things received from such consumers in connection with a violation of this act and also may include a stipulation for specific performance. Any consent judgment entered into pursuant to this section shall not be deemed to admit the violation, unless it does so by its terms. Before any consent judgment entered into pursuant to this section shall be effective, it must be approved by the district court and an entry made thereof in the manner required for making an entry of judgment. Once such approval is received, any breach of the conditions of such consent judgment shall be treated as a violation of a court order, and shall be subject to all the penalties provided by law therefor.

(c) In any action brought by the attorney general or the county or district attorney, the court may, without requiring bond of the attorney general or the county or district attorney:

(1) Make such orders or judgments as may be necessary to prevent the use or employment by a supplier of any practices declared to be a violation of this act;

(2) make such orders or judgments as may be necessary to compensate any consumer for damages sustained;

(3) make such orders or judgments as may be necessary to carry out a transaction in accordance with consumers' reasonable expectations;

(4) appoint a master or receiver or order sequestration of property whenever it shall appear that the supplier threatens or is about to remove, conceal or dispose of property to the damage of consumers to whom restoration would be made under this subsection or whenever it shall appear that the property was derived or is commingled with other property derived from transactions involving violations of the act, the court shall assess the expenses of a master or receiver against the supplier;

(5) revoke any license or certificate authorizing that supplier to engage in business in this state;

(6) issue a temporary restraining order or enjoin any supplier from engaging in business in this state;

(7) award reasonable expenses and investigation fees, civil penalties and costs; and

(8) grant other appropriate relief.

(d) If an order of sequestration is issued pursuant to paragraph (4) of subsection (c):

(1) Application for such order shall be by motion verified by an affidavit setting forth facts in support thereof and the court may hear such motion ex parte;

(2) such order shall operate as a lien on the sequestered property and may contain other provisions as the court deems appropriate;

(3) if such order of sequestration was issued ex parte, such order shall be served upon the supplier whose property is sequestered not later than five days after such order is issued. Service shall be by any manner permitted by the code of civil procedure or by ordinary first class mail to the last known address of the supplier;

(4) a supplier whose property is sequestered may file a motion to dissolve the sequestration, verified by affidavit, putting in issue the sufficiency of the proceedings, the supplier's claim of exemption as to any property which has been sequestered, or the truth of the facts alleged in the affidavit on which the sequestration was ordered. The court shall hold a hearing on the motion within five days after the filing; and

(5) upon a finding that the party which obtained an ex parte order of sequestration knew or should have known that grounds for sequestration did not exist, the court, upon a motion to dissolve, may allow actual damages for the wrongful sequestration.

History: L. 1973, ch. 217, § 10; L. 1991, ch. 159, § 6; L. 1993, ch. 177, § 2; L. 2001, ch. 187, § 1; July 1.



50-633 Coordination with other supervision.

50-633. Coordination with other supervision. (a) If the attorney general receives a complaint or other information relating to noncompliance with this act by a supplier who is subject to other supervision in this state, the attorney general shall inform the official or agency having that supervision. The attorney general may request information about suppliers from the official or agency.

(b) The attorney general and any other official or agency in this state having supervisory authority over a supplier shall consult and assist each other in maintaining compliance with this act. Within the scope of their authority, they may jointly or separately make investigations, prosecute suits and take other official action they consider appropriate.

(c) The county attorney or district attorney may investigate, institute and commence actions under this act in the same manner as provided for the attorney general. It shall be the duty of the county attorney or district attorney to lend to the attorney general such assistance as the attorney general may request in the investigation, commencement and prosecution of actions in the district court of his or her county pursuant to this act, or the county attorney or district attorney may institute and prosecute actions hereunder in the same manner as provided for the attorney general.

History: L. 1973, ch. 217, § 11; Jan. 1, 1974.



50-634 Private remedies.

50-634. Private remedies. (a) Whether a consumer seeks or is entitled to damages or otherwise has an adequate remedy at law or in equity, a consumer aggrieved by an alleged violation of this act may bring an action to:

(1) Obtain a declaratory judgment that an act or practice violates this act; or

(2) enjoin or obtain a restraining order against a supplier who has violated, is violating or is likely to violate this act.

(b) A consumer who is aggrieved by a violation of this act may recover, but not in a class action, damages or a civil penalty as provided in subsection (a) of K.S.A. 50-636 and amendments thereto, whichever is greater.

(c) Whether a consumer seeks or is entitled to recover damages or has an adequate remedy at law, a consumer may bring a class action for declaratory judgment, an injunction and appropriate ancillary relief, except damages, against an act or practice that violates this act.

(d) A consumer who suffers loss as a result of a violation of this act may bring a class action for the damages caused by an act or practice:

(1) Violating any of the acts or practices specifically proscribed in K.S.A. 50-626, 50-627 and 50-640, and amendments thereto, or

(2) declared to violate K.S.A. 50-626 or 50-627, and amendments thereto, by a final judgment of any district court or the supreme court of this state that was either officially reported or made available for public dissemination under subsection (a)(3) of K.S.A. 50-630 and amendments thereto by the attorney general 10 days before the consumer transactions on which the action is based, or

(3) with respect to a supplier who agreed to it, was prohibited specifically by the terms of a consent judgment which became final before the consumer transactions on which the action is based.

(e) Except for services performed by the office of the attorney general or the office of a county or district attorney, the court may award to the prevailing party reasonable attorney fees, including those on appeal, limited to the work reasonably performed if:

(1) The consumer complaining of the act or practice that violates this act has brought or maintained an action the consumer knew to be groundless and the prevailing party is the supplier; or a supplier has committed an act or practice that violates this act and the prevailing party is the consumer; and

(2) an action under this section has been terminated by a judgment, or settled.

(f) Except for consent judgments, a final judgment in favor of the attorney general under K.S.A. 50-632 and amendments thereto is admissible as prima facie evidence of the facts on which it is based in later proceedings under this section against the same supplier or a supplier in privity.

(g) Notice of an action commenced pursuant to subsection (b) or (c), or an appeal of such action, shall be given to the attorney general, but failure to do so shall not provide a defendant a defense in such action.

History: L. 1973, ch. 217, § 12; L. 1974, ch. 230, § 3; L. 1976, ch. 236, § 5; L. 1978, ch. 210, § 1; L. 1991, ch. 159, § 7; July 1.



50-635 Consumer protection act; application.

50-635. Consumer protection act; application. (a) The Kansas consumer protection act does not apply to a publisher, broadcaster, printer or other person engaged in the dissemination of information or the reproduction of printed or pictorial matter so far as the information or matter has been disseminated or reproduced on behalf of others without actual knowledge that it violated the Kansas consumer protection act.

(b) The Kansas consumer protection act does not allow for a private cause of action or remedy against a licensed health care provider for causes of action for personal injury or death resulting, or alleged to have resulted, from medical negligence. For purposes of this subsection, "health care provider" shall have the same meaning as provided in subsection (a)(1) of K.S.A. 65-4915, and amendments thereto.

(c) A supplier alleged to have violated this act has the burden of showing the applicability of this section.

History: L. 1973, ch. 217, § 13; L. 1988, ch. 193, § 1; L. 1991, ch. 159, § 8; L. 2007, ch. 194, § 1; May 24.



50-636 Civil penalties.

50-636. Civil penalties. (a) The commission of any act or practice declared to be a violation of this act shall render the violator liable to the aggrieved consumer, or the state or a county as provided in subsection (c), for the payment of a civil penalty, recoverable in an individual action, including an action brought by the attorney general or county attorney or district attorney, in a sum set by the court of not more than $10,000 for each violation. An aggrieved consumer is not a required party in actions brought by the attorney general or a county or district attorney pursuant to this section.

(b) Any supplier who willfully violates the terms of any court order issued pursuant to this act shall forfeit and pay a civil penalty of not more than $20,000 per violation, in addition to other penalties that may be imposed by the court, as the court shall deem necessary and proper.  For the purposes of this section, the district court issuing an order shall retain jurisdiction, and in such cases, the attorney general, acting in the name of the state, or the appropriate county attorney or district attorney may petition for recovery of civil penalties.

(c) In administering and pursuing actions under this act, the attorney general and the county attorney or district attorney are authorized to sue for and collect reasonable expenses and investigation fees as determined by the court.  Civil penalties or contempt penalties sued for and recovered by the attorney general shall be paid into the general fund of the state. Civil penalties and contempt penalties sued for and recovered by the county attorney or district attorney shall be paid into the general fund of the county where the proceedings were instigated.

(d) Any act or practice declared to be a violation of this act not identified to be in connection with a specific identifiable consumer transaction but which is continuing in nature shall be deemed a separate violation each day such act or practice exists.

History: L. 1973, ch. 217, § 14; L. 1974, ch. 230, § 4; L. 1976, ch. 236, § 6; L. 1978, ch. 210, § 2; L. 1991, ch. 159, § 9; L. 1993, ch. 177, § 3; L. 2001, ch. 105, § 2; July 1.



50-637 Powers of receiver; effect of receivership.

50-637. Powers of receiver; effect of receivership. (a) When a receiver is appointed by the court pursuant to this act, the receiver shall have the power to sue for, collect, receive and take into the receiver's possession all the property and chattels, rights and credits, moneys and effects, lands and tenements, books, records, documents, papers, choses in action, bills, notes and property of every description, including property with which such property has been commingled, if it cannot be identified in kind because of such commingling, and to sell, convey and assign the same and hold and dispose of the proceeds thereof under the direction of the court.  Any person who has suffered damages as a result of the use or employment of any practice declared to be a violation of this act and submits proof to the satisfaction of the court that the person has in fact been damaged, may participate in the distribution of the assets.

(b) Subject to an order of the court terminating the business affairs of any supplier who is the subject of receivership proceedings held pursuant to this act, the provisions of this act shall not bar any claim by a consumer against any person who has acquired any money or property, real or personal, or anything of value by means of any practice herein declared to be a violation of this act.

History: L. 1973, ch. 217, § 15; L. 1976, ch. 236, § 7; L. 1991, ch. 159, § 10; July 1.



50-638 Jurisdiction and venue.

50-638. Jurisdiction and venue. (a) Jurisdiction. Any supplier, whether or not a resident or citizen of this state, who in person or through an agent or an instrumentality, engages in a consumer transaction in this state, thereby submits the supplier to the jurisdiction of the courts of this state as to any cause of action arising from such consumer transaction.

(b) Venue. Every action pursuant to this act shall be brought in the district court of any county in which there occurred an act or practice declared to be a violation of this act, or in which the defendant resides or the defendant's principal place of business is located. If the defendant is a nonresident and has no principal place of business within this state, then the nonresident defendant can be sued either in the district court of Shawnee county or in the district court of any county in which there occurred an act or practice declared to be a violation of this act.

History: L. 1973, ch. 217, § 16; L. 1993, ch. 177, § 4; July 1.



50-639 Disclaimer or limitation of warranties; liabilities; attorney fees, when; section inapplicable to seed for planting, livestock for agricultural purposes or disposal of surplus property by a governmental entity.

50-639. Disclaimer or limitation of warranties; liabilities; attorney fees, when; section inapplicable to seed for planting, livestock for agricultural purposes or disposal of surplus property by a governmental entity. (a) Notwithstanding any other provisions of law, with respect to property which is the subject of or is intended to become the subject of a consumer transaction in this state, no supplier shall:

(1) Exclude, modify or otherwise attempt to limit the implied warranties of merchantability as defined in K.S.A. 84-2-314, and amendments thereto, and fitness for a particular purpose, as defined in K.S.A. 84-2-315, and amendments thereto; or

(2) exclude, modify or attempt to limit any remedy provided by law, including the measure of damages available, for a breach of implied warranty of merchantability and fitness for a particular purpose.

(b) Notwithstanding any provision of law, no action for breach of warranty with respect to property subject to a consumer transaction shall fail because of a lack of privity between the claimant and the party against whom the claim is made.  An action against any supplier for breach of warranty with respect to property subject to a consumer transaction shall not, of itself, constitute a bar to the bringing of an action against another person.

(c) A supplier may limit the supplier's implied warranty of merchantability and fitness for a particular purpose with respect to a defect or defects in the property only if the supplier establishes that the consumer had knowledge of the defect or defects, which became the basis of the bargain between the parties.  In neither case shall such limitation apply to liability for personal injury or property damage.

(d) Nothing in this section shall be construed to expand the implied warranty of merchantability as defined in K.S.A. 84-2-314, and amendments thereto, to involve obligations in excess of those which are appropriate to the property.

(e) A disclaimer or limitation in violation of this section is void. If a consumer prevails in an action based upon breach of warranty, and the supplier has violated this section, the court may, in addition to any damages recovered, award reasonable attorney fees and a civil penalty under K.S.A. 50-636, and amendments thereto, to be paid by the supplier who gave the improper disclaimer.

(f) The making of a limited express warranty is not in itself a violation of this section.

(g) This section shall not apply to seed for planting.

(h) This section shall not apply to sales of livestock for agricultural purposes, other than sales of livestock for immediate slaughter, except in cases where the supplier knowingly sells livestock which is diseased.

(i) This section shall not apply to the disposal of surplus property by any governmental entity if the governmental entity has given conspicuous written notice of the warranty limitation, exclusion or disclaimer.  In the case of surplus property which is a motor vehicle, a notice of such limitation, exclusion or disclaimer shall be affixed to a side window of the motor vehicle.  Such notice shall comply with the buyers guide required by 16 CFR 455.2 and 16 CFR 455.3 (as in effect on the effective date of this act).

History: L. 1973, ch. 217, § 17; L. 1974, ch. 230, § 5; L. 1976, ch. 236, § 8; L. 1981, ch. 215, § 1; L. 1988, ch. 193, § 2; L. 1991, ch. 159, § 11; L. 1998, ch. 99, § 2; Apr. 16.



50-640 Door-to-door sales; cancellation; required disclosures; notice of cancellation; definition.

50-640. Door-to-door sales; cancellation; required disclosures; notice of cancellation; definition. (a) Except as provided in subsection (c)(1)(C), in addition to any right otherwise to revoke, a consumer has the right to cancel a door-to-door sale made within this state until midnight of the third business day after the day on which the consumer signs an agreement or offer to purchase which includes the disclosures required by this section.

(b) In connection with any door-to-door sale made within this state, it constitutes an unfair and deceptive act or practice within the meaning of K.S.A. 50-626, and amendments thereto, for any supplier to:

(1) Fail to furnish the consumer with a fully completed receipt or copy of any contract pertaining to such sale at the time of its execution, which is in the same language, Spanish for example, as that principally used in the oral sales presentation and which shows the date of the transaction and contains the name and address of the supplier, and in immediate proximity to the space reserved in the contract for the signature of the consumer or on the front page of the receipt if a contract is not used and in boldface type of a minimum size of 10 points, a statement in substantially the following form:

"YOU THE BUYER, MAY CANCEL THIS TRANSACTION AT ANY TIME PRIOR TO MIDNIGHT OF THE THIRD BUSINESS DAY AFTER THE DATE OF THIS TRANSACTION. SEE THE ATTACHED NOTICE OF CANCELLATION FORM FOR AN EXPLANATION OF THIS RIGHT." For purposes of the required notices under this section, the term "buyer" shall have the same meaning as the term "consumer."

(2) Fail to furnish each consumer, at the time the consumer signs the door-to-door sales contract or otherwise agrees to buy consumer property or services from the supplier, a completed form in duplicate, captioned "NOTICE OF CANCELLATION," which shall be attached to the contract or receipt and be easily detachable, and which shall contain in 10-point boldface type the following information and statements in the same language, Spanish for example, as that used in the contract:

NOTICE OF CANCELLATION

(Enter date of transaction)

___________________________

YOU MAY CANCEL THIS TRANSACTION, WITHOUT ANY PENALTY OR OBLIGATION, WITHIN THREE BUSINESS DAYS FROM THE ABOVE DATE.

IF YOU CANCEL, ANY PROPERTY TRADED IN, ANY PAYMENTS MADE BY YOU UNDER THE CONTRACT OR SALE, AND ANY NEGOTIABLE INSTRUMENT EXECUTED BY YOU WILL BE RETURNED WITHIN 10 BUSINESS DAYS FOLLOWING RECEIPT BY THE SELLER OF YOUR CANCELLATION NOTICE, AND ANY SECURITY INTEREST ARISING OUT OF THE TRANSACTION WILL BE CANCELED.

IF YOU CANCEL, YOU MUST MAKE AVAILABLE TO THE SELLER AT YOUR RESIDENCE, IN SUBSTANTIALLY AS GOOD CONDITION AS WHEN RECEIVED, ANY PROPERTY DELIVERED TO YOU UNDER THIS CONTRACT OR SALE; OR YOU MAY, IF YOU WISH, COMPLY WITH THE INSTRUCTIONS OF THE SELLER REGARDING THE RETURN SHIPMENT OF THE PROPERTY AT THE SELLER'S EXPENSE AND RISK.

IF YOU DO MAKE THE PROPERTY AVAILABLE TO THE SELLER, AND IF THE SELLER DOES NOT PICK SUCH PROPERTY UP WITHIN 20 DAYS OF THE DATE OF YOUR NOTICE OF CANCELLATION, YOU MAY RETAIN OR DISPOSE OF THE PROPERTY WITHOUT ANY FURTHER OBLIGATION. IF YOU FAIL TO MAKE THE PROPERTY AVAILABLE TO THE SELLER, OR IF YOU AGREE TO RETURN THE PROPERTY TO THE SELLER AND FAIL TO DO SO, THEN YOU REMAIN LIABLE FOR PERFORMANCE OF ALL OBLIGATIONS UNDER THE CONTRACT.

TO CANCEL THIS TRANSACTION, MAIL OR DELIVER A SIGNED AND DATED COPY OF THIS CANCELLATION NOTICE OR ANY OTHER WRITTEN NOTICE, OR SEND A TELEGRAM,

TO

(Name of Seller)

AT

(Address of Seller's Place of Business)

NOT LATER THAN MIDNIGHT OF __________________.

(Date)

I HEREBY CANCEL THIS TRANSACTION.

(Date)  (Buyer's Signature)

(3) Fail, before furnishing copies of the "notice of cancellation" to the consumer, to complete both copies by entering the name of the supplier, the address of the supplier's place of business, the date of the transaction, and the date, not earlier than the third business day following the date of the transaction, by which the consumer may give notice of cancellation.

(4) Include in any door-to-door sale contract or receipt any confession of judgment or any waiver of any of the rights to which the consumer is entitled under this section including specifically such consumer's right to cancel the sale in accordance with the provisions of this section.

(5) Fail to inform each consumer orally, at the time such consumer signs the contract or purchases the property or services, of such consumer's right to cancel.

(6) Misrepresent in any manner the consumer's right to cancel.

(7) Fail or refuse to honor any valid notice of cancellation by a consumer and within 10 business days after the receipt of such notice, to (i) refund all payments made under the contract or sale; (ii) return any property traded in, in substantially as good condition as when received by the supplier; (iii) cancel and return any negotiable instrument executed by the consumer in connection with the contract or sale and take any action necessary or appropriate to terminate promptly any security interest created in the transaction.

(8) Negotiate, transfer, sell, or assign any note or other evidence of indebtedness to a finance company or other third party prior to midnight of the fifth business day following the day the contract was signed or the property or services were purchased.

(9) Fail, within 10 business days of receipt of the consumer's notice of cancellation, to notify the consumer whether the supplier intends to repossess or to abandon any shipped or delivered property.

(c) For the purposes of this section the following definitions shall apply:

(1) "Door-to-door sale" means a sale, lease or rental of consumer property or services with a purchase price of $25 or more, whether under single or multiple consumer transactions, in which the supplier or the supplier's representative personally solicits the sale, including those in response to or following an invitation by the consumer, and the consumer's agreement or offer to purchase is made at a place other than the place of business of the supplier. The term "door-to-door sale" does not include a transaction:

(A) Made pursuant to prior negotiations in the course of a visit by the consumer to a retail business establishment having a fixed permanent location where the property is exhibited or the services are offered for sale on a continuing basis; or

(B) in which the consumer is accorded the right of rescission by the provisions of the consumer credit protection act (15 USCS 1635) or regulations issued pursuant thereto; or

(C) in which the consumer has initiated the consumer transaction and the property or services are needed to meet a bona fide immediate personal emergency of the consumer, and the consumer  furnishes the supplier with a separate dated and signed personal statement in the consumer's handwriting describing the situation requiring immediate remedy and expressly acknowledging and waiving the right to cancel the sale within three business days; or

(D) conducted and consummated entirely by mail or telephone; and without any other contact between the consumer and the supplier or its representative prior to delivery of the property or performance of the services; or

(E) in which the consumer has initiated the transaction and specifically requested the supplier to visit the consumer's home for the purpose of repairing or performing maintenance upon the consumer's real or personal property. If in the course of such a visit, the supplier sells the consumer the right to receive additional services or property other than replacement parts necessarily used in performing the maintenance or in making the repairs, the sale of the additional property or services would not fall within this exclusion; or

(F) pertaining to the sale or rental of real property, to the sale of insurance or to the sale of securities or commodities by a broker-dealer registered with the securities and exchange commission; or

(G) that occurs on the state fairgrounds during the annual Kansas state fair between a consumer and a vendor who has been authorized by the state fair management to do business on the state fairgrounds.

(2) "Place of business" means the main or permanent branch office of a supplier.

(3) "Purchase price" means the total price paid or to be paid for the consumer property or services, including all interest and service charges.

(4) "Business day" means any calendar day except Sunday, or any legal holiday as defined by K.S.A. 60-206 and amendments thereto.

History: L. 1973, ch. 217, § 18; L. 1974, ch. 230, § 6; L. 1976, ch. 236, § 9; L. 1991, ch. 159, § 12; L. 1998, ch. 156, § 1; July 1.



50-642 Citation of act.

50-642. Citation of act. This act may be cited as the Kansas consumer protection act.

History: L. 1973, ch. 217, § 20; Jan. 1, 1974.



50-643 Severability.

50-643. Severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1973, ch. 217, § 21; Jan. 1, 1974.



50-644 Thermal insulation, flame spread standards.

50-644. Thermal insulation, flame spread standards. (a) No person shall manufacture, distribute, offer for sale, sell or install any thermal insulation in this state unless such insulation has been tested in accordance with the American Society for Testing and Materials Standard E 84, Standard Method of Test for Surface Burning Characteristics of Building Materials, and certified, by an independent testing laboratory approved by the state fire marshal, as having a flame spread rating of 75 or less, or as having a classification representing a flame spread rating not in excess thereof, and is clearly labeled to that effect on the package or, if not contained in a package, is accompanied by a written statement to that effect.

(b) Nothing in this section shall be construed to prevent a city or county from requiring a lower maximum flame spread rating than required in this section for thermal insulation which is manufactured, distributed, offered for sale, sold or installed within the jurisdiction of the city or county.

(c) As used in this section, "thermal insulation" means any material designed for installation in the walls, floors or ceilings of a structure for the specific purpose of reducing loss or gain of energy by such structure but shall not include any backing or vapor barrier attached to such material.

(d) Any violation of this section is an unconscionable act or practice under the Kansas consumer protection act.

(e) This section shall be a part of and supplemental to the Kansas consumer protection act.

History: L. 1978, ch. 209, § 1; L. 1992, ch. 252, § 5; July 1.



50-645 Motor vehicle warranties; definitions; consumer rights and remedies; enforcement by attorney general.

50-645. Motor vehicle warranties; definitions; consumer rights and remedies; enforcement by attorney general. (a) As used in this act:

(1) "Consumer" means the original purchaser or lessee, other than for purposes of resale, of a motor vehicle; and

(2) "motor vehicle" means a new motor vehicle which is sold or leased in this state, and which is registered for a gross weight of 12,000 pounds or less, and does not include the customized parts of motor vehicles which have been added or modified by second stage manufacturers, first stage converters or second stage converters as defined in K.S.A. 8-2401, and amendments thereto.

(b) If a motor vehicle does not conform to all applicable warranties, and the consumer reports the nonconformity to the manufacturer, its agent or its authorized dealer during the term of any warranties or during the period of one year following the date of original delivery of the motor vehicle to a consumer, whichever is the earlier date, the manufacturer, its agent or its authorized dealer shall make such repairs as are necessary to conform the vehicle to such warranties, notwithstanding the fact that such repairs are made after the expiration of any such term or such one-year period.

(c) If the manufacturer, or its agents or authorized dealers, are unable to conform the motor vehicle to any applicable warranty after a reasonable number of attempts, the manufacturer shall replace the motor vehicle with a comparable motor vehicle under warranty or accept return of the vehicle from the consumer and refund to the consumer the full purchase or lease price including all collateral charges, less a reasonable allowance for the consumer's use of the vehicle as calculated from the most recent edition of Your Driving Costs, published by the American automobile association.  Refunds shall be made to the consumer, and lienholder if any, as their interests may appear.  A reasonable allowance for use shall be that amount directly attributable to use by the consumer and any previous consumer prior to the first report of the nonconformity to the manufacturer, agent or dealer and during any subsequent period when the vehicle is not out of service by reason of repair.  It shall be an affirmative defense to any claim under this act that:

(1) An alleged nonconformity does not substantially impair such use and value; or

(2) a nonconformity is the result of abuse, neglect or unauthorized modifications or alterations of a motor vehicle by a consumer.

(d) If the manufacturer receives actual notice of the nonconformity, it shall be presumed that a reasonable number of attempts have been undertaken to conform a motor vehicle to the applicable warranties, if:

(1) The same nonconformity which substantially impairs the use and value of the motor vehicle to the consumer has been subject to repair four or more times by the manufacturer or its agents or authorized dealers within the term of any warranty or during the period of one year following the date of original delivery of the motor vehicle to a consumer, whichever is the earlier date, but such nonconformity continues to exist;

(2) the vehicle is out of service by reason of repair for a cumulative total of 30 or more calendar days during such term or period, whichever is the earlier date; or

(3) there have been 10 or more attempts to repair any nonconformities which substantially impair the use and value of the motor vehicle to the consumer and such attempts to repair have been attempts by the manufacturer or its agents or authorized dealers.

The term of any warranty, such one-year period and such thirty-day period shall be extended by any period of time during which repair services are not available to the consumer because of war, invasion, strike, fire, flood or other natural disaster.

(e) If a manufacturer has established an informal dispute settlement procedure which complies in all respects with the provisions of title 16, code of federal regulations, part 703, as from time to time amended, the provisions of subsection (c) concerning refunds or replacement shall not apply to any consumer who has not first resorted to such procedure.

(f) The attorney general shall have jurisdiction to enforce this section.

History: L. 1985, ch. 39, § 1; L. 1989, ch. 160, § 1; L. 1996, ch. 50, § 1; July 1.



50-646 Same; other remedies.

50-646. Same; other remedies. Nothing in this act shall in any way limit or affect the rights or remedies which are otherwise available to a consumer under the uniform consumer credit code, or to any person under the uniform commercial code, or to any person under this or any other law statutory or otherwise.

History: L. 1985, ch. 39, § 2; L. 1989, ch. 160, § 2; July 1.



50-647 Odometer fraud; civil remedies; definitions.

50-647. Odometer fraud; civil remedies; definitions. As used in K.S.A. 50-647 through 50-653:

(a) "Supplier" means:  (1) A licensed motor vehicle dealer; (2) any person or business which purchases, sells or exchanges five or more motor vehicles in any one calendar year; or (3) any person or business which in the ordinary course of business purchases, sells or exchanges motor vehicles, but supplier does not include any bank, trust company, trustee or lending company or institution which is subject to state or federal regulation as such, with regard to its disposition of repossessed vehicles.

(b) "Consumer" means an individual or sole proprietor.

(c) "Set off" means a reasonable allowance for the consumer's use of the motor vehicle as calculated from the most recent edition of the United States department of transportation's cost of owning and operating automobiles and vans.

History: L. 1988, ch. 211, § 2; July 1.



50-648 Odometer fraud; purchase of motor vehicle voided; consumer remedies.

50-648. Odometer fraud; purchase of motor vehicle voided; consumer remedies. (a) Any consumer who has purchased a motor vehicle from a supplier and who proves: (1) That any of the acts declared to be a violation of K.S.A. 2015 Supp. 21-5835, and amendments thereto, have taken place; and (2) that the mileage or use of the motor vehicle is materially different from that shown on the vehicle's odometer shall be entitled to a declaration from the court that the purchase of the motor vehicle is voidable at the consumer's request.

(b) If the purchase of a motor vehicle is voided under subsection (a), the consumer shall recover the greater of the following but recovery shall not exceed the actual purchase price of the vehicle:

(1) Purchase price before trade-in allowance less set off;

(2) Purchase price before trade-in allowance plus verified repairs less set off; or

(3) The civil penalties in K.S.A. 50-651, and amendments thereto.

(c) The consumer may recover reasonable attorney fees, if the consumer prevails in an action against the supplier under this section.

History: L. 1988, ch. 211, § 3; L. 2011, ch. 30, § 200; July 1.



50-649 Odometer fraud; enforcement by attorney general.

50-649. Odometer fraud; enforcement by attorney general. The attorney general shall enforce K.S.A. 50-647 through 50-653 throughout the state.

History: L. 1988, ch. 211, § 4; July 1.



50-650 Odometer fraud; purchase of motor vehicle not voided; consumer remedies.

50-650. Odometer fraud; purchase of motor vehicle not voided; consumer remedies. (a) If the purchase of a motor vehicle is not voided under subsection (a) of K.S.A. 50-648, the consumer may recover in a private right of action the civil penalties in K.S.A. 50-651.

(b) The consumer may recover reasonable attorney fees if the consumer prevails in an action against the supplier under this section.

History: L. 1988, ch. 211, § 5; July 1.



50-651 Odometer fraud; civil penalty.

50-651. Odometer fraud; civil penalty. (a) The commission of any act or practice declared to be a violation of K.S.A. 2015 Supp. 21-5835, and amendments thereto, or K.S.A. 50-653, and amendments thereto, shall make the violator liable to the aggrieved consumer, or to the state, for the payment of a civil penalty, recoverable in an individual action or in an action brought by the attorney general in a sum set by the court of not more than $2,000 per violation of K.S.A. 50-653, and amendments thereto, and not more than $10,000 per violation of K.S.A. 2015 Supp. 21-5835, and amendments thereto.

(b) The remedies provided in subsection (a) are in addition to any remedies available under federal odometer law.

History: L. 1988, ch. 211, § 6; L. 1998, ch. 184, § 1; L. 2011, ch. 30, § 201; July 1.



50-652 Odometer statement required; exceptions.

50-652. Odometer statement required; exceptions. A completed odometer statement shall be a required document for application for a title for a motor vehicle, except for motor vehicles which are 10 model years or older and trucks with a gross vehicle weight of more than 16,000 pounds.

History: L. 1988, ch. 211, § 7; L. 1992, ch. 63, § 2; July 1.



50-653 Title search disclosure; supplier no liability if disclosed.

50-653. Title search disclosure; supplier no liability if disclosed. A supplier as defined herein shall disclose in writing to the purchaser of a motor vehicle at or before the time of entering into the purchase agreement whether the supplier has or has not performed a title search for such motor vehicle and such disclosure statement shall be signed by the purchaser acknowledging such disclosure was made to the purchaser. A supplier who makes the foregoing disclosure shall have no liability under K.S.A. 50-648, 50-650 and 50-651, and amendments thereto, to a purchaser of the vehicle in the event the mileage shown for the motor vehicle is inaccurate or untrue, unless such supplier violated the provisions of subsection (a)(4) of K.S.A. 2015 Supp. 21-5835, and amendments thereto.

History: L. 1988, ch. 211, § 8; L. 2011, ch. 30, § 202; July 1.



50-653a Odometer fraud; attorney general investigations of violations; subpoena power.

50-653a. Odometer fraud; attorney general investigations of violations; subpoena power. (a) If, by the attorney general's own inquiries or as a result of complaints, the attorney general has reason to believe that a person has engaged in, is engaging in or is about to engage in an act or practice that violates this act, the attorney general, or any deputy attorney general or assistant attorney general, may administer oaths and affirmations, subpoena witnesses or matter and collect evidence.

(b) If matter that the attorney general subpoenas is located outside this state, the person subpoenaed may either make it available to the attorney general at a convenient location within the state or pay the reasonable and necessary expenses for the attorney general or the attorney general's representative to examine the matter at the place where it is located. The attorney general may designate representatives, including officials of the state in which the matter is located, to inspect the matter on the attorney general's behalf, and the attorney general may respond to similar requests from officials of other states.

(c) Service by the attorney general of any notice requiring a person to file a statement or report, or of a subpoena upon any person, shall be made personally within this state, but if such cannot be obtained, substituted service therefor may be made in the following manner:

(1) Personal service thereof without this state; or

(2) the mailing thereof by certified mail to the last known place of business, residence or abode within or without this state of such person for whom the same is intended; or

(3) in the manner provided in the code of civil procedure as if a petition had been filed; or

(4) such service as the district court may direct in lieu of personal service within this state.

(d) The attorney general may request that an individual who refuses to comply with a subpoena, on the ground that testimony or matter may incriminate the individual, be ordered by the court to provide the testimony or matter. Except in a prosecution for perjury, an individual who complies with a court order to provide testimony or matter after asserting a privilege against self-incrimination to which the individual is entitled by law, may not be subjected to a criminal proceeding or to a civil penalty to the transaction concerning which the individual is required to testify or produce relevant matter. This subsection does not apply to civil sanctions imposed under K.S.A. 50-651, and amendments thereto.

(e) If any person willfully fails or refuses to file any statement or report required by this act, or obey any subpoena issued by the attorney general, the attorney general may, after notice, apply to the district court and, after a hearing thereon, the district court may issue an order:

(1) Granting injunctive relief restraining the sale or advertisement of any merchandise by such persons; or

(2) vacating, annulling or suspending the corporate charter of a corporation created by or under the laws of this state or revoking or suspending the certificate of authority to do business in this state of a foreign corporation or revoking or suspending any other licenses, permits or certificates issued pursuant to law to such person which are used to further the allegedly unlawful practice; or

(3) granting such other relief as may be required, until the person files the statement or report, or obeys the subpoena.

(f) The county attorney or district attorney may investigate, institute and commence actions under this act pursuant to the odometer fraud statutes in K.S.A. 50-647 through 50-653, and amendments thereto, in the same manner as provided for the attorney general. It shall be the duty of the county attorney or district attorney to lend to the attorney general such assistance as the attorney general may request in the investigation, commencement and prosecution of actions in the district court of the county or district attorney's county pursuant to this act, or the county attorney or district attorney may institute and prosecute actions hereunder in the same manner as provided for the attorney general.

(g) This section shall be part of and supplemental to the odometer fraud statutes in K.S.A. 50-647 through 50-653, and amendments thereto.

History: L. 1991, ch. 155, § 1; July 1.



50-654 Kansas collision damage waiver act; citation.

50-654. Kansas collision damage waiver act; citation. K.S.A. 50-654 through 50-658, inclusive, shall be known and may be cited as the Kansas collision damage waiver act.

History: L. 1988, ch. 193, § 3; Jan. 1, 1989.



50-655 Application of act.

50-655. Application of act. K.S.A. 50-654 through 50-658, inclusive, shall apply to all persons in the business of leasing rental motor vehicles for a period of 60 days or less from locations in this state under an agreement which imposes upon the lessee an obligation to pay for any damages caused to the leased vehicle.  The provisions of K.S.A. 50-654 through 50-658, inclusive, apply solely to the collision damage waiver portion of the rental agreement.

History: L. 1988, ch. 193, § 4; Jan. 1, 1989.



50-656 Definitions.

50-656. Definitions. (a) "Authorized driver" means:

(1) The lessee;

(2) the lessee's spouse if such spouse is a licensed driver and satisfies the lessor's minimum age requirement;

(3) any person who operates the vehicle during an emergency situation; or

(4) any person listed by the lessor on such lessee's contract as an authorized driver.

(b) "Collision damage waiver" means any contract or contractual provision, whether separate from or a part of a motor vehicle rental agreement, whereby the lessor agrees for a charge, to waive any and all claims against the lessee for any damage to the rental motor vehicle during the term of the rental agreement.

(c) "Lessor" means any person or organization in the business of providing rental motor vehicles to the public.

(d) "Lessee" means any person or organization obtaining the use of a rental motor vehicle from a lessor under the terms of a rental agreement.

(e) "Rental agreement" means any written agreement setting forth the terms and conditions governing the use of the rental motor vehicle by the lessee for a period of 60 days or less.

(f) "Rental motor vehicle" means a private passenger type vehicle or commercial type vehicle which, upon execution of a rental agreement, is made available to a lessee for the lessee's use.

History: L. 1988, ch. 193, § 5; L. 2006, ch. 82, § 1; July 1.



50-657 Rental agreement; collision damage waiver; requirements.

50-657. Rental agreement; collision damage waiver; requirements. No lessor shall deliver or issue for delivery in this state a rental agreement containing a collision damage waiver unless:

(a) It is written in simple and readable words with common meanings and is understandable;

(b) the terms of the collision damage waiver are prominently displayed including, but not limited to, any conditions and exclusions applicable to the collision damage waiver. The collision damage waiver may exclude the following:

(1) Damages caused intentionally by an authorized driver or as a result of an authorized driver's willful or wanton misconduct;

(2) damages caused by an authorized driver of the rental motor vehicle driving while intoxicated or under the influence of any illegal or unauthorized drug, or the combined influence of alcohol and any illegal or unauthorized drug;

(3) damages caused while engaging in any speed contest;

(4) the rental transaction is based on fraudulent information supplied by the renter;

(5) the damage arises out of the use of the vehicle while committing or otherwise engaged in a criminal act which would be a felony in which the automobile usage is substantially related to the nature of the criminal activity;

(6) the damage arises out of the use of the vehicle to carry persons or property for hire;

(7) the damage occurs while the vehicle is operated by a person other than an authorized driver;

(8) the damage arises out of the use of the vehicle outside of the United States unless such use is specifically authorized by the rental agreement;

(9) towing or pushing anything or if operation of the vehicle is off road; and

(10) loss due to the theft of the rental vehicle. However, the lessee shall be presumed to have no liability for any loss due to theft if:

(A) An authorized driver has possession of the ignition key furnished by the lessor, proof that the keys to the rental motor vehicle were taken by duress or an authorized driver establishes that the ignition key furnished by the lessor was not in the vehicle at the time of the theft; and

(B) an authorized driver files an official report of the theft with the police or other law enforcement agency within 24 hours of learning of the theft and reasonably cooperates with the lessor and the police or other law enforcement agency in providing information concerning the theft.

The presumption set forth in this paragraph is a presumption affecting the burden of proof which the lessor may rebut by establishing that an authorized driver committed, or aided and abetted the commission of, the theft.

(c) All restrictions, conditions or provisions in or endorsed on a collision damage waiver shall be printed in type as large as ten point type, or be written in pen and ink or typewritten in or on such agreement; but nothing contained in this section shall relate or apply to photographic copies of applications or parts thereof, attached to or made part of such agreement;

(d) the collision damage waiver includes a statement of the total charge for the waiver period; and

(e) the agreement containing the collision damage waiver displays the following notice on the face of the agreement, set apart and in boldface type and in no smaller print than 10 point type: NOTICE: THIS CONTRACT OFFERS, FOR AN ADDITIONAL CHARGE, A COLLISION DAMAGE WAIVER TO COVER YOUR RESPONSIBILITY FOR DAMAGE TO THE VEHICLE. BEFORE DECIDING WHETHER TO PURCHASE THE COLLISION DAMAGE WAIVER, YOU MAY WISH TO DETERMINE WHETHER YOUR OWN AUTOMOBILE INSURANCE AFFORDS YOU COVERAGE FOR DAMAGE TO THE RENTAL VEHICLE AND THE AMOUNT OF THE DEDUCTIBLE UNDER YOUR OWN INSURANCE COVERAGE. THE PURCHASE OF THIS COLLISION DAMAGE WAIVER IS NOT MANDATORY AND MAY BE WAIVED.

History: L. 1988, ch. 193, § 6; L. 2006, ch. 82, § 2; July 1.



50-658 Collision damage waiver; deceptive acts or practices.

50-658. Collision damage waiver; deceptive acts or practices. The commission of any deceptive act or practice in the advertisement or sales of collision damage waivers is prohibited.  The following are deceptive acts or practices when conducted by a lessor or its officials or representatives:

(a) The making of any false or misleading statements either orally or in writing, in connection with the sale, offer to sell, or advertisement of a collision damage waiver;

(b) the omission of any material statement in connection with the sale, offer to sell, or advertisement of a collision damage waiver, which under the circumstances should have been made in order to make the statements that were made not misleading;

(c) the making of any statement that the purchase of a collision damage waiver is mandatory;

(d) at the time of the sale, the failure to provide proper disclosure that the purchase of a collision damage waiver may be duplicative of the lessee's automobile insurance contract; and

(e) any deceptive act or practice as defined in K.S.A. 50-626 and amendments thereto.

History: L. 1988, ch. 193, § 7; Jan. 1, 1989.



50-659 Vehicle dealer's duty to disclose specific facts; failure to disclose creates rebuttable presumption; definitions; deceptive act or practice.

50-659. Vehicle dealer's duty to disclose specific facts; failure to disclose creates rebuttable presumption; definitions; deceptive act or practice. (a) A vehicle dealer, as defined in K.S.A. 8-2401, and amendments thereto, shall not knowingly or intentionally fail to disclose in writing to the consumer of a motor vehicle the following:

(1) The fact that a motor vehicle was used as a driver training motor vehicle, as defined in K.S.A. 72-5015, and amendments thereto;

(2) the fact that a motor vehicle was used as a leased or rented motor vehicle; or

(3) the fact that a motor vehicle was a factory buyback motor vehicle or returned to a vehicle dealer under the provisions of K.S.A. 50-645, and amendments thereto.

Failure of the vehicle dealer to disclose in writing the information in paragraphs (1), (2) and (3) shall create a rebuttable presumption of intent not to disclose such information.

(b) For the purposes of this section:

(1) "Motor vehicle" means a motor vehicle which is registered for a gross weight of 12,000 pounds or less, or a farm truck registered for a gross weight of 16,000 pounds or less;

(2) "consumer" means the first individual to take title to a motor vehicle, for purposes other than resale, after such vehicle was:

(A) Used as a leased or rented motor vehicle;

(B) a driver training motor vehicle;

(C) repurchased or reacquired by the manufacturer or distributor as a factory buyback motor vehicle; or

(D) returned to a vehicle dealer under the provisions of K.S.A. 50-645, and amendments thereto;

(3) "leased or rented motor vehicle" does not include a motor vehicle which is leased, loaned or rented by a vehicle dealer to a customer of such dealer while the customer's motor vehicle is being serviced or repaired by such dealer;

(4) "factory buyback motor vehicle" means a motor vehicle repurchased or reacquired by the manufacturer or distributor due to an order or judgment by a court of law or formal, informal or mandatory arbitration procedure, and placed for sale through any dealer, auction or agent.

(c) Any violation of this section is a deceptive act or practice under the Kansas consumer protection act.

(d) This section shall be a part of and supplemental to the Kansas consumer protection act.

History: L. 1988, ch. 54, § 1; L. 1992, ch. 252, § 6; L. 1993, ch. 123, § 1; July 1.



50-660 After market parts; definitions.

50-660. After market parts; definitions. As used in this act:

(a) "After market part" means replacement sheet metal or plastic parts which are not made by or for the original equipment manufacturer and which generally constitute the exterior or provide support for the exterior of a motor vehicle, including inner and outer panels;

(b) "insurer" includes any person authorized to represent the insurer with respect to a claim who is acting within the scope of the person's authority.

History: L. 1989, ch. 34, § 1; July 1.



50-661 Disclosure by insurer to use after market parts; violations.

50-661. Disclosure by insurer to use after market parts; violations. (a) No insurer shall require the use of after market parts in the repair of a motor vehicle without disclosing to the owner the intent to use such parts;

(b) violations of subsection (a) and K.S.A. 50-662 by insurers shall be enforced under the provisions of K.S.A. 40-2401 et seq., and amendments thereto.

History: L. 1989, ch. 34, § 2; July 1.



50-662 Disclosure requirements; installer of parts responsible for negligent installation.

50-662. Disclosure requirements; installer of parts responsible for negligent installation. No person who prepares an estimate of repair shall specify the use of after market parts in the repair of a motor vehicle without disclosing the intended use of such parts to the owner. In all instances where after market parts are intended for use, the written estimate shall clearly identify each such part as being an after market part, and a disclosure document containing the following information in 10-point or larger type shall appear on or be attached to the owner's copy of the estimate:

"THIS ESTIMATE HAS BEEN PREPARED BASED ON THE USE OF ONE OR MORE AFTER MARKET PARTS SUPPLIED BY A SOURCE OTHER THAN THE MANUFACTURER OF YOUR MOTOR VEHICLE. WARRANTIES APPLICABLE TO THESE PARTS ARE PROVIDED BY THE PARTS MANUFACTURER OR DISTRIBUTOR RATHER THAN BY THE MANUFACTURER OF YOUR VEHICLE."

All after market parts installed on the motor vehicle shall be clearly identified on the estimate of such repair and are subject to the provisions provided by the disclosure.  The installer of the after market parts shall be responsible for the negligent installation of such after market parts.

History: L. 1989, ch. 34, § 3; July 1.



50-663 Enforcement under consumer protection act; deceptive act or practice.

50-663. Enforcement under consumer protection act; deceptive act or practice. The jurisdiction to enforce the provisions of K.S.A. 50-662 and amendments thereto shall be under the provisions of the consumer protection act, except as it applies to an insurer. Failure to provide the disclosures required by K.S.A. 50-662 and amendments thereto is a deceptive act or practice under the Kansas consumer protection act.

History: L. 1989, ch. 34, § 4; L. 1992, ch. 252, § 7; July 1.



50-664 Vehicles not covered by act.

50-664. Vehicles not covered by act. The requirements of this act shall not apply to vehicles more than 10 model years of age or older.

History: L. 1989, ch. 34, § 5; July 1.



50-665 Failure to disclose by vehicle dealer that vehicle is being sold by dealer.

50-665. Failure to disclose by vehicle dealer that vehicle is being sold by dealer. (a) A vehicle dealer, as defined in K.S.A. 8-2401, and amendments thereto, shall not knowingly or intentionally fail to disclose in any solicitation or advertisement offering a motor vehicle for sale, lease or rental, the fact that such motor vehicle is being offered for sale, lease or rental by a vehicle dealer.

(b) Violation of this section shall be deemed a deceptive act and practice as defined by K.S.A. 50-626, and amendments thereto.

(c) This section shall be a part of and supplemental to the Kansas consumer protection act.

History: L. 1990, ch. 31, § 1; July 1.



50-666 Invention promotion services; definitions.

50-666. Invention promotion services; definitions. As used in this act:

(a) "Contract for invention promotion services" means a contract by which an invention promoter undertakes to develop or promote an invention for a consumer.

(b) "Invention" means a process, machine, manufacture, composition of matter, or an improvement upon any of the foregoing.

(c) "Fee" means any payment made by a consumer to an invention promoter, including reimbursements for expenditures made or costs incurred.

(d) "Invention promoter" means any person, and the agents, employees or representatives of the person, who develops or promotes or offers to develop or promote an invention for a consumer.  The following are not invention promoters for purposes of this act:

(1) A person licensed to practice before the United States patent and trademark office as a patent attorney;

(2) a department or agency of federal, state or local government; or

(3) a person who accepts technology from institutions of higher education or other state or federal research institutions for evaluation and the providing of marketing services.

(e) "Invention promotion services" means acts to be performed or promised to be performed, or both, by an invention promoter.

(f) "Person" means an individual, partnership, corporation or other legal entity.  Such term does not include a department or agency of any governmental unit.

History: L. 1990, ch. 181, § 1; April 19.



50-667 Same; disclosures; required information and statement in contract.

50-667. Same; disclosures; required information and statement in contract. An invention promoter shall make the following disclosures:

(a) In any solicitation, whether a fee is charged for invention promotion services.

(b) In any contract between an invention promoter and consumer for invention promotion services:

(1) The fee to be charged and the specific services to be provided including:

(A) Whether the promoter will construct one or more prototypes, models or devices embodying the consumer's invention;

(B) whether the promoter undertakes to sell or distribute one or more prototypes, models or devices embodying the consumer's invention;

(C) the expected completion date of services; and

(D) the extent to which the invention promoter will acquire an interest in the title to the consumer's invention.

(2) Whichever of the following statements is applicable:

(A) That the invention promoter does not evaluate either:

(i) The commercial feasibility of inventions submitted to the invention promoter; or

(ii) the technical feasibility of inventions submitted to the invention promoter; or

(B) that the invention promoter does evaluate either:

(i) The commercial feasibility of inventions submitted to the invention promoter; or

(ii) the technical feasibility of inventions submitted to the invention promoter.

(3) That without an evaluation of commercial or technical feasibility, the consumer is at substantial risk that the invention may not be commercially or technically feasible.

(4) The following statement in 10 point boldface type:

"IF YOU ASSIGN EVEN A PARTIAL INTEREST IN THE INVENTION TO THE INVENTION PROMOTER, THE INVENTION PROMOTER MAY HAVE THE RIGHT TO ASSIGN OR LICENSE ITS INTEREST IN THE INVENTION, OR MAKE, USE, AND SELL THE INVENTION, WITHOUT YOUR CONSENT AND MAY NOT HAVE TO SHARE THE PROFITS WITH YOU.

YOU ARE ENCOURAGED TO CONSULT WITH A QUALIFIED ATTORNEY BEFORE SIGNING THIS CONTRACT.  BY PROCEEDING WITHOUT THE ADVICE OF A QUALIFIED ATTORNEY YOU COULD LOSE ANY RIGHTS YOU MIGHT HAVE IN YOUR INVENTION.

THE PERFORMANCE OF THE SERVICES DETAILED IN THE CONTRACT PROVIDES NO GUARANTEE OR PROMISE OF PROFITS, OR THAT YOUR INVENTION WILL BE PURCHASED BY A MANUFACTURER.

THIS CONTRACT DOES NOT PROVIDE ANY PATENT, COPYRIGHT OR TRADEMARK PROTECTION FOR YOUR INVENTION. THE PATENT OFFICE DISCLOSURE PROGRAM IS NOT A PATENT APPLICATION PROCEEDING.

YOUR POTENTIAL PATENT RIGHTS MAY BE ADVERSELY AFFECTED BY ANY ATTEMPT TO COMMERCIALIZE YOUR INVENTION BEFORE A PATENT APPLICATION COVERING IT IS FILED.  NONCONFIDENTIAL DISCLOSURES OF YOUR INVENTION MAY ALSO TRIGGER CERTAIN STATUTORY DEADLINES FOR FILING A PATENT APPLICATION IN THE UNITED STATES AND WOULD PREVENT YOU FROM OBTAINING VALID PATENT RIGHTS IN COUNTRIES WHOSE LAWS PROVIDE THAT PATENT APPLICATIONS MUST BE FILED BEFORE ANY PUBLIC DISCLOSURE."

History: L. 1990, ch. 181, § 2; April 19.



50-668 Deceptive act or practice; supplemental to Kansas consumer protection act.

50-668. Deceptive act or practice; supplemental to Kansas consumer protection act. (a) Failure to provide the disclosures required by K.S.A. 50-667 and amendments thereto is a deceptive act or practice under the Kansas consumer protection act.

(b) This act shall be a part of and shall be supplemental to the Kansas consumer protection act.

History: L. 1990, ch. 181, § 3; L. 1992, ch. 252, § 8; July 1.



50-669 Required presentation of credit card when writing a check; exceptions.

50-669. Required presentation of credit card when writing a check; exceptions. (a) A person shall not require as a condition or acceptance of a check or share draft, or as a means of identification, that the person presenting the check provide a credit card number or expiration date, or both, unless such credit is issued by the person requesting the information.

(b) This section does not prohibit a person from requesting a purchaser to display a credit card as indicia of credit worthiness and financial responsibility or as additional identification, but the only information concerning a credit card which may be recorded is the type of credit card so displayed and the issuer of the credit card.

(c) This section does not prohibit a person from requesting or receiving a credit card number or expiration date and recording the number or date, or both in lieu of a security deposit to assure payment in event of default, loss, damage, or other occurrence.

(d) This section does not prohibit a person from recording a credit card number and expiration date as a condition for cashing a check or share draft where that person has agreed with the card issuer to cash checks and share drafts as a service to the issuer's cardholders and the issuer guarantees cardholder checks and share drafts cashed by that person.

(e) Violation of this section shall be deemed an unconscionable act as defined by K.S.A. 50-627, and amendments thereto.

(f) This section shall be a part of and supplemental to the Kansas consumer protection act.

History: L. 1990, ch. 79, § 1; July 1.



50-669a Prohibiting the taking of personal information when using a credit card.

50-669a. Prohibiting the taking of personal information when using a credit card. (a) No person, firm, partnership, association or corporation which accepts credit cards for the transaction of business shall require the cardholder, as a condition to accepting the credit card, to:

(1) Write any personal identification information upon the credit card transaction form or otherwise; or

(2) provide personal identification information, which the person, firm, partnership, association or corporation accepting the credit card writes, causes to be written, or otherwise records upon the credit card transaction form or otherwise.

(b) For purposes of this section, "personal identification information" means information concerning the cardholder, other than information set forth on the credit card, and including, but not limited to, the cardholder's address and telephone number.

(c) Subsection (a) does not apply to personal identification information, required by the card issuer to complete the credit card transaction or for a special purpose incidental but related to the individual credit card transaction, including, but not limited to, information relating to shipping, delivery, servicing or installation of the purchased merchandise or for special orders.

(d) Violation of this section shall be deemed an unconscionable act as defined by K.S.A. 50-627, and amendments thereto.

(e) This section shall be a part of and supplemental to the Kansas consumer protection act.

History: L. 1992, ch. 144, § 1; July 1.



50-669b Prohibiting printing of credit card or debit card account numbers on receipts.

50-669b. Prohibiting printing of credit card or debit card account numbers on receipts. (a) No supplier which accepts credit cards or debit cards shall print more than the last five digits of the credit card or debit card account number or print the credit card or debit card expiration date on a credit card or debit card receipt issued to the cardholder.

(b) This section shall apply only to receipts that are electronically printed and shall not apply to transactions in which the sole means of recording the credit card or debit card number is by handwriting or by an imprint or copy of the credit card or debit card.

(c) This section applies on July 1, 2003, to any cash register or other machine or device that electronically prints receipts for credit card or debit card transactions and is placed into service on or after July 1, 2003, and on July 1, 2004, to any cash register or other machine or device that electronically prints receipts for credit card or debit card transactions and is placed into service prior to July 1, 2003.

(d) Violation of this section shall be deemed an unconscionable act as defined by K.S.A. 50-627, and amendments thereto.

(e) This section shall be part of and supplemental to the Kansas consumer protection act.

History: L. 2002, ch. 110, § 1; July 1.



50-670 Kansas no-call act; definitions; requirements and prohibitions; remedies.

50-670. Kansas no-call act; definitions; requirements and prohibitions; remedies. (a) As used in this section and K.S.A. 50-670a, and amendments thereto:

(1) "Consumer telephone call" means a call made by a telephone solicitor to the residence or mobile telephone number of a consumer for the purpose of soliciting a sale of any property or services to the person called, or for the purpose of soliciting an extension of credit for property or services to the person called, or for the purpose of obtaining information that will or may be used for the direct solicitation of a sale of property or services to the person called or an extension of credit for such purposes.

(2) "Mobile telephone number" means a telephone number associated with a wireless telecommunications service as defined in K.S.A. 2015 Supp. 12-5363, and amendments thereto.

(3) "Unsolicited consumer telephone call" means a consumer telephone call other than a call made:

(A) In response to an express request or with the express written agreement of the person called;

(B) primarily in connection with an existing debt or contract, payment or performance of which has not been completed at the time of such call; or

(C) to any person with whom the telephone solicitor or the telephone solicitor's predecessor in interest has an established business relationship, unless the consumer has objected to such consumer telephone calls and requested that the telephone solicitor cease making consumer telephone calls. The telephone solicitor shall honor any such request for five years from the date of such request.

(4) "Telephone solicitor" means any natural person, firm, organization, partnership, association or corporation who makes or causes to be made a consumer telephone call, including, but not limited to, calls made by use of automatic dialing-announcing device.

(5) "Automatic dialing-announcing device" means any user terminal equipment which:

(A) When connected to a telephone line can dial, with or without manual assistance, telephone numbers which have been stored or programmed in the device or are produced or selected by a random or sequential number generator; or

(B) when connected to a telephone line can disseminate a recorded message to the telephone number called, either with or without manual assistance.

(6) "Negative response" means a statement from a consumer indicating the consumer does not wish to listen to the sales presentation or participate in the solicitation presented in the consumer telephone call.

(7) "Established business relationship" means a prior or existing relationship formed by a voluntary two-way communication between a person or entity and consumer with or without an exchange of consideration, on a basis of an application, purchase or transaction by the consumer, within the 18 months immediately preceding the date of the consumer telephone call, regarding products or services offered by such person or entity, which relationship has not been previously terminated by either party.

(b) Any telephone solicitor who makes an unsolicited consumer telephone call shall:

(1) Identify themselves;

(2) identify the business on whose behalf such person is soliciting;

(3) identify the purpose of the call immediately upon making contact by telephone with the person who is the object of the telephone solicitation;

(4) promptly discontinue the solicitation if the person being solicited gives a negative response at any time during the consumer telephone call;

(5) hang up the phone, or in the case of an automatic dialing-announcing device operator, disconnect the automatic dialing-announcing device from the telephone line within 25 seconds of the termination of the call by the person being called; and

(6) a live operator or an automated dialing-announcing device shall answer the line within five seconds of the beginning of the call. If answered by automated dialing-announcing device, the message provided shall include only the information required in subsection (b)(1) and (2), but shall not contain any unsolicited advertisement.

(c) A telephone solicitor shall not withhold the display of the telephone solicitor's telephone number from a caller identification service when that number is being used for telemarketing purposes.

(d) A telephone solicitor shall not transmit any written information by facsimile machine or computer to a consumer after the consumer requests orally or in writing that such transmissions cease.

(e) A telephone solicitor shall not obtain by use of any professional delivery, courier or other pickup service receipt or possession of a consumer's payment unless the goods are delivered with the opportunity to inspect before any payment is collected.

(f) Local exchange carriers and telecommunications carriers shall not be responsible for the enforcement of the provisions of this section.

(g) Any violation of this section is an unconscionable act or practice under the Kansas consumer protection act.

(h) This section shall be part of and supplemental to the Kansas consumer protection act.

History: L. 1991, ch. 158, § 2; L. 1992, ch. 252, § 9; L. 1997, ch. 172, § 1; L. 1998, ch. 156, § 2; L. 2000, ch. 91, § 2; L. 2002, ch. 179, § 1; L. 2014, ch. 18, § 1; July 1.



50-670a Same; no-call list; prohibitions; remedies; attorney general, powers and duties.

50-670a. Same; no-call list; prohibitions; remedies; attorney general, powers and duties. (a) Prior to making unsolicited consumer telephone calls in this state and not less frequently than every 30 days thereafter, a telephone solicitor shall consult the no-call list provided for by this act, and shall delete from such telephone solicitor's calling list all telephone numbers of consumers appearing on such list. The attorney general shall direct consumers desiring to register their telephone number on the no-call list to contact the federal trade commission to register on the national no-call list.

(b) Telephone solicitors shall have a period of not more than 30 days from the time of registration of a consumer's telephone number on the no-call list to remove that telephone number from the telephone solicitor's calling lists.

(c) No telephone solicitor may make or cause to be made any unsolicited consumer telephone calls to any consumer if the consumer's telephone number or numbers appear on the no-call list. A telephone solicitor shall not use the no-call list for any other purpose than to remove consumers' telephone numbers from calling lists.

(d) A telephone solicitor shall be liable for violations of subsections (b) and (c) if such telephone solicitor makes or causes to be made an unsolicited telephone call to a consumer whose telephone number appears on the no-call list or uses the list for any unauthorized purpose.

(e) It shall be an affirmative defense to a violation of this section if the telephone solicitor can demonstrate, by clear and convincing evidence, that: (1) The telephone solicitor at the time of the alleged violation had: (A) Obtained a copy of the updated no-call list; (B) established and implemented, with due care, reasonable practices and procedures to effectively prevent unsolicited consumer telephone calls in violation of this section; (C) trained the telephone solicitor's personnel in the requirements of this section; and (D) maintained records demonstrating compliance with this section; and (2) the unsolicited consumer telephone call was the result of an error. Such defense shall not be exercised by a telephone solicitor more than once within the state of Kansas in any 12-month period. A telephone solicitor shall be deemed to have exercised such defense if asserted in response to any consumer complaint about a violation of this section, regardless of whether litigation has been initiated.

(f) It shall be an affirmative defense to a violation of this section if the telephone solicitor can demonstrate by clear and convincing evidence that: (1) The consumer affirmatively listed or held out to the public such consumer's residential or mobile telephone number as a business number; (2) the telephone solicitor had knowledge of and relied upon such consumer's actions as provided in subsection (f)(1) at the time of the telephone solicitor's alleged violation; and (3) the purpose of the call was directly related to the consumer's business.

(g) Any violation of this section is an unconscionable act or practice under the Kansas consumer protection act.

(h) The attorney general may request information from the federal trade commission for the purpose of enforcing the provisions of this section and may comply with requirements of the federal trade commission to receive such information.

(i) Penalties and fees recovered from prosecutions of violations of this section shall be paid to the attorney general to investigate and prosecute violations of this section.

(j) The attorney general may convene a meeting or meetings with consumer advocacy groups to collectively develop a method or methods to notify the consumer advocacy group's membership and educate and promote to consumers generally the availability of the no-call list, and of a telephone solicitor's obligations under this section.

(k) On or before the first day of each regular legislative session, the attorney general shall report to the standing committees of the house and senate which hear and act on legislation relating to telecommunications issues on the status of implementation of the provisions of this section, including, but not limited to, the number of consumers who have given notice of objection, the number of requests for the data base, state revenues received from the respective sources of revenue under this section, the number of complaints received alleging violations of this section and actions taken to enforce the provisions of this section.

(l) The national no-call list established and maintained by the federal trade commission shall be designated as the Kansas no-call list.

(m) The attorney general may promulgate rules and regulations to carry out the provisions of the Kansas no-call act. The attorney general is authorized to promulgate state rules and regulations adopting provisions of federal trade commission regulations implementing the national do not call law, including, but not limited to, the telemarketing sales rule, 16 C.F.R. part 310. Any violation of rules and regulations promulgated pursuant to this section shall be considered a violation of this section.

(n) The provisions of this section shall be a part of and supplemental to the Kansas consumer protection act.

(o) The provisions of this section and K.S.A. 50-670, and amendments thereto, shall be known and may be cited as the Kansas no-call act.

History: L. 2002, ch. 179, § 2; L. 2014, ch. 18, § 2; July 1.



50-671 Definitions.

50-671. Definitions. As used in this act:

(a) "Consumer" means an actual or prospective purchaser, lessee, or recipient of consumer goods or services bought primarily for use for personal, family, or household purposes.

(b) "Telemarketer" means any person or organization who, individually or through salespersons, initiates the sale, lease, or rental of consumer goods or services, or offers gifts or prizes with the intent to sell, lease or rent consumer goods or services by telephonic means or by postcard or other written notice sent through the mail in which the goods and services and all the material terms of the transaction, including price and any fees or handling, shipping or delivery charges, are not fully described and which requests that the consumer contact the seller to initiate the transaction.  Such definition shall not be considered to include any  not-for-profit or charitable organization exempt from federal income taxation pursuant to section 501(c)(3) of the internal revenue code of 1986.

(c) "Credit card issuer" means any person or organization who issues a credit card, or the agent of such person with respect to such card.

History: L. 1991, ch. 70, § 1; July 1.



50-672 Verbal agreement not valid unless signed confirmation; consumer not liable for payment, when; right to cancel.

50-672. Verbal agreement not valid unless signed confirmation; consumer not liable for payment, when; right to cancel. (a) Any verbal agreement made by a consumer to purchase any goods or services from a telemarketer shall not be considered valid and legally binding unless the telemarketer receives from the consumer a signed confirmation that discloses in full the terms of the sale agreed upon.

(b) The confirmation shall include, but is not limited to, the following information:

(1) The name of the telemarketer;

(2) the address and telephone number at which personal or voice contact with an employee or agent of the telemarketer can be made during normal business hours;

(3) a list of all prices or fees being requested, including any handling, shipping, delivery, or other charges;

(4) the date of the transaction;

(5) a detailed description of the goods or services being sold;

(6) a duplicate copy with the complete information as presented in the original confirmation, to be retained by the consumer as proof of the terms of the agreement to purchase; and

(7) in a type size of a minimum of twelve points, in a space immediately preceding the space allotted for the consumer signature, the following statement:

"YOU ARE NOT OBLIGATED TO PAY ANY MONEY UNLESS YOU SIGN THIS CONFIRMATION AND RETURN IT TO THE SELLER."

(c) A telemarketer may not make or submit any charge to the consumer's credit card account until the telemarketer has received from the consumer an original copy of a confirmation, signed by the consumer, that complies with this section.  Any merchandise sent or services provided without such written confirmation shall be considered as unsolicited goods subject to the provisions of K.S.A. 50-617 and amendments thereto.

(d) No consumer shall be held liable for payment for any good or service provided by a telemarketer unless such telemarketer has first received the written consent of the consumer in the form of a confirmation as defined in this section.

(e) In the event that the consumer sends payment to the telemarketer in the form of a personal check, cash money, or any other form of payment other than credit card without having included a signed copy of such confirmation, the consumer shall have the right to choose at any time to cancel the sale by notifying the telemarketer in writing, provided the consumer returns to the telemarketer the goods sold in substantially the same condition as when they were received by the consumer.  A telemarketer that has received such notice to cancel from a consumer shall then, within 10 business days of the receipt of such notice:

(1) Refund all payments made, including any down payment made under the agreement;

(2) return any goods or property traded in to the seller on account of or in contemplation of the agreement, in substantially the same condition as when received by the telemarketer; and

(3) take any action necessary or appropriate to terminate promptly any security interest created in connection with the agreement.

History: L. 1991, ch. 70, § 2; L. 1992, ch. 252, § 1; July 1.



50-673 When law inapplicable; implied warranty of telemarketer exempted pursuant to this section; consumer's right to cancel and refund.

50-673. When law inapplicable; implied warranty of telemarketer exempted pursuant to this section; consumer's right to cancel and refund. The provisions of K.S.A. 50-671 through 50-674 and amendments thereto do not apply to a transaction:

(a) That has been made in accordance with prior negotiations in the course of a visit by the consumer to a merchant operating a business establishment that has a fixed permanent location and where consumer goods or services are displayed or offered for sale on a continuing basis;

(b) in which the business establishment, or the establishment's predecessor in interest, making the solicitation has made a prior sale to the consumer, is establishing a business to business relationship or has a clear, preexisting business relationship with the consumer, provided that relationship resulted in the consumer becoming aware of the full name, business address and phone number of the establishment and is not a provider of telecommunications services;

(c) in which the consumer purchases goods or services pursuant to an examination of a television, radio, or print advertisement or a sample, brochure, catalogue, or other mailing material of the telemarketer that contains:

(1) The name, address, and telephone number of the telemarketer;

(2) a full description of the goods or services being sold along with a list of all prices or fees being requested, including any handling, shipping, or delivery charges; and

(3) any limitations or restrictions that apply to the offer; or

(d) in which the consumer may obtain a full refund for the return of undamaged and unused goods or a cancellation of services notice to the seller after the consumer has had at least seven days to review the goods or services, and the seller will process the refund within 30 days after receipt of the returned merchandise by the consumer or the refund for any services not performed or a pro rata refund for any services not yet performed for the consumer. The return and refund privilege shall be disclosed to the consumer orally by telephone or in writing with advertising, promotional material or with delivery of the product or service. The words "satisfaction guaranteed," "free inspection," "no risk guarantee" or similar words and phrases meet the requirements of this act.

(e) Any telemarketer who, pursuant to this section, is exempted from K.S.A. 50-671 through 50-674 and amendments thereto, impliedly warrants the goods or property to be satisfactory to the consumer to the extent that the consumer shall have the right to choose at any time within the seven-day refund period, to cancel the sale by notifying the telemarketer in writing, provided the consumer returns to the telemarketer the goods sold in substantially the same condition as when they were received by the consumer. A telemarketer that has received such notice to cancel from a consumer shall then, within 30 business days of the receipt of such notice:

(1) Refund all payments made, including any down payment made under the agreement;

(2) return any goods or property traded in to the seller on account of or in contemplation of the agreement, in substantially the same condition as when received by the telemarketer; and

(3) take any action necessary or appropriate to terminate promptly any security interest created in connection with the agreement.

History: L. 1991, ch. 70, § 3; L. 1992, ch. 252, § 2; L. 1998, ch. 156, § 3; July 1.



50-674 Where law enforced.

50-674. Where law enforced. For the purposes of enforcement under K.S.A. 50-671 through 50-674, any telemarketing sale shall be considered to have taken place in the state where the consumer is located, regardless of the location of the telemarketer.

History: L. 1991, ch. 70, § 4; July 1.



50-675 Supplemental to Kansas consumer protection act; unconscionable acts.

50-675. Supplemental to Kansas consumer protection act; unconscionable acts. (a) This act shall be part of and supplemental to the Kansas consumer protection act.

(b) Any attempt to collect a fee, or enforce a credit card charge or transaction or any refusal to make a refund to the consumer in violation of this act is an unconscionable act within the meaning of K.S.A. 50-627 and amendments thereto.

History: L. 1991, ch. 70, § 5; L. 1992, ch. 252, § 3; July 1.



50-676 Protected consumer; definitions.

50-676. Protected consumer; definitions. As used in K.S.A. 50-676 through 50-679, and amendments thereto:

(a) "Elder person" means a person who is 60 years of age or older.

(b) "Disabled person" means a person who has physical or mental impairment, or both, which substantially limits one or more of such person's major life activities.

(c) "Immediate family member" means parent, child, stepchild or spouse.

(d) "Major life activities" includes functions such as caring for one's self, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning and working.

(e) "Member of the military" means a member of the armed forces or national guard on active duty or a member of an active reserve unit in the armed forces or national guard.

(f) "Physical or mental impairment" means the following:

(1) Any physiological disorder or condition, cosmetic disfigurement or anatomical loss substantially affecting one or more of the following body systems: Neurological; musculoskeletal; special sense organs; respiratory, including speech organs; cardiovascular; reproductive; digestive; genitourinary; hemic and lymphatic; skin; or endocrine; or

(2) any mental or psychological disorder, such as intellectual disability, organic brain syndrome, emotional or mental illness and specific learning disabilities.

The term "physical or mental impairment" includes, but is not limited to, such diseases and conditions as orthopedic, visual, speech and hearing impairment, cerebral palsy, epilepsy, muscular dystrophy, multiple sclerosis, cancer, heart disease, diabetes, intellectual disability and emotional illness.

(g) "Protected consumer" means:

(1) An elder person;

(2) a disabled person;

(3) a veteran;

(4) the surviving spouse of a veteran; and

(5) an immediate family member of a member of the military.

(h) "Substantially limits" means:

(1) Unable to perform a major life activity that the average person in the general population can perform; or

(2) significantly restricted as to the condition, manner or duration under which an individual can perform a particular major life activity as compared to the condition, manner or duration under which the average person in the general population can perform that same major life activity. Minor temporary ailments or injuries shall not be considered physical or mental impairments which substantially limit a person's major life activities. Minor temporary ailments include, but are not limited to, colds, influenza or sprains or minor injuries.

(i) "Veteran" means a person who has served in the armed forces of the United States of America and separated from the armed forces under honorable conditions.

History: L. 1996, ch. 121, § 1; L. 2010, ch. 129, § 6; L. 2012, ch. 91, § 34; July 1.



50-677 Same; enhanced civil penalty.

50-677. Same; enhanced civil penalty. If any person is found to have violated any provision of the Kansas consumer protection act, and such violation is committed against a protected consumer, in addition to any civil penalty otherwise provided by law, the court may impose an additional civil penalty not to exceed $10,000 for each such violation.

History: L. 1996, ch. 121, § 2; L. 2010, ch. 129, § 7; July 1.



50-678 Same; factors to consider in imposition of enhanced civil penalty.

50-678. Same; factors to consider in imposition of enhanced civil penalty. In determining whether to impose a civil penalty as provided in K.S.A. 50-676 through 50-679, and amendments thereto, and the amount of such civil penalty, the court shall consider the extent to which one or more of the following factors are present:

(a) Whether the defendant's conduct was in disregard of the rights of the protected consumer;

(b) whether the defendant knew or should have known that the defendant's conduct was directed to a protected consumer;

(c) whether the protected consumer was more vulnerable to the defendant's conduct because of age, poor health, infirmity, impaired understanding, restricted mobility or disability than other persons and actually suffered substantial physical, emotional or economic damage resulting from the defendant's conduct;

(d) whether the defendant's conduct caused a protected consumer to suffer any of the following:

(1) Mental or emotional anguish;

(2) loss of or encumbrance upon a primary residence of the protected consumer;

(3) loss of or encumbrance upon the protected consumer's principal employment or principal source of income;

(4) loss of funds received under a pension or retirement plan or a government benefits program;

(5) loss of property set aside for retirement or for personal or family care and maintenance; or

(6) loss of assets essential to the health and welfare of the protected consumer; or

(e) any other factors the court deems appropriate.

History: L. 1996, ch. 121, § 3; L. 2010, ch. 129, § 8; July 1.



50-679 Same; cause of action; priority over enhanced civil penalty.

50-679. Same; cause of action; priority over enhanced civil penalty. A protected consumer who suffers damage or injury as a result of a violation of the Kansas consumer protection act has a cause of action to recover actual damages, punitive damages, if appropriate, and reasonable attorney fees. Restitution ordered pursuant to this section has priority over a civil penalty imposed pursuant to K.S.A. 50-677, and amendments thereto.

History: L. 1996, ch. 121, § 4; L. 2010, ch. 129, § 9; July 1.



50-679a K.S.A. 50-676 through 50-679 supplemental to consumer protection act.

50-679a. K.S.A. 50-676 through 50-679 supplemental to consumer protection act. The provisions of K.S.A. 50-676 through 50-679, and amendments thereto, shall be part of and supplemental to the consumer protection act.

History: L. 1996, ch. 121, § 5; L. 2010, ch. 129, § 10; July 1.



50-680 Title of act.

50-680. Title of act. This act shall be known and may be cited as the Kansas consumer lease-purchase agreement act.

History: L. 1991, ch. 71, § 1; July 1.



50-681 Definitions.

50-681. Definitions. As used in this act:

(1) "Advertisement" means a commercial message in any medium that aids, promotes or assists, directly or indirectly, a lease-purchase agreement;

(2) "cash price" means the price at which the lessor would have sold the property to the consumer for cash on the date of the lease-purchase agreement;

(3) "consumer" means a natural person who rents personal property under a lease-purchase agreement to be used primarily for personal, family or household purposes;

(4) "consummation" means the time a consumer becomes contractually obligated on a lease-purchase agreement;

(5) "lessor" means a person who regularly provides the use of property through lease-purchase agreements and to whom lease payments are initially payable on the face of the lease-purchase agreement; and

(6) "lease-purchase agreement" means an agreement for the use of personal property by a natural person primarily for personal, family or household purposes, for an initial period of four months or less that is automatically renewable with each payment after the initial period, but does not obligate or require the consumer to continue leasing or using the property beyond the initial period, and that permits the consumer to become the owner of the property.

History: L. 1991, ch. 71, § 2; July 1.



50-682 Lease-purchase agreements; scope; applicability of other laws.

50-682. Lease-purchase agreements; scope; applicability of other laws. (a) Lease-purchase agreements which comply with this act are not governed by the laws relating to:

(1) Door-to-door sales as defined in K.S.A. 50-640, and amendments thereto;

(2) a consumer credit transaction as defined in K.S.A. 16a-1-301, and amendments thereto;

(3) a security interest as defined in K.S.A. 2015 Supp. 84-1-201(b)(35), and amendments thereto; or

(4) an instrument as defined in K.S.A. 16-207, and amendments thereto.

(b) This act does not apply to the following:

(1) Lease-purchase agreements primarily for business, commercial or agricultural purposes, or those made with governmental agencies or instrumentalities or with organizations;

(2) a lease of a safe deposit box;

(3) a lease or bailment of personal property which is incidental to the lease of real property, and which provides that the consumer has no option to purchase the leased property; or

(4) a lease of an automobile.

History: L. 1991, ch. 71, § 3; L. 2007, ch. 89, § 28; July 1, 2008.



50-683 Same; required disclosures by lessor, when and how.

50-683. Same; required disclosures by lessor, when and how. (a) The lessor shall disclose to the consumer the information required by this act. In a transaction involving more than one lessor, only one lessor need make the disclosures, but all lessors shall be bound by such disclosures.

(b) The disclosures shall be made at or before consummation of the lease-purchase agreement.

(c) The disclosures shall be made clearly and conspicuously in writing and a copy of the lease-purchase agreement provided to the consumer. The disclosures required under subsection (a) of K.S.A. 50-684 shall be made on the face of the contract above the line for the consumer's signature.

(d) If a disclosure becomes inaccurate as the result of any act, occurrence or agreement by the consumer after delivery of the required disclosures, the resulting inaccuracy is not a violation of this act.

History: L. 1991, ch. 71, § 4; July 1.



50-684 Same; required disclosures in agreement.

50-684. Same; required disclosures in agreement. (a) For each lease-purchase agreement, the lessor shall disclose in the agreement the following items, as applicable:

(1) the total number, total amount and timing of all payments necessary to acquire ownership of the property;

(2) a statement that the consumer will not own the property until the consumer has made the total payment necessary to acquire ownership;

(3) a statement that the consumer is responsible for the fair market value of the property if, and as of the time, it is lost, stolen, damaged or destroyed;

(4) a brief description of the leased property, sufficient to identify the property to the consumer and the lessor, including an identification number, if applicable, and a statement indicating whether the property is new or used, but a statement that indicates new property is used is not a violation of this act;

(5) a brief description of any damages to the leased property;

(6) a statement of the cash price of the property. Where the agreement involves a lease of five or more items as a set, in one agreement, a statement of the aggregate cash price of all items shall satisfy this requirement;

(7) the total of initial payments paid or required at or before consummation of the agreement or delivery of the property, whichever is later;

(8) a statement that the total of payments does not include other charges, such as late payment, default, pickup and reinstatement fees, which fees shall be separately disclosed in the contract;

(9) a statement clearly summarizing the terms of the consumer's option to purchase, including a statement that the consumer has the right to exercise an early purchase option and the price, formula or method for determining the price at which the property may be so purchased;

(10) a statement identifying the party responsible for maintaining or servicing the property while it is being leased, together with a description of that responsibility, and a statement that if any part of a manufacturer's express warranty covers the leased property at the time the consumer acquires ownership of the property, it shall be transferred to the consumer, if allowed by the terms of the warranty;

(11) the date of the transaction and the identities of the lessor and consumer;

(12) a statement that the consumer may terminate the agreement without penalty by voluntarily surrendering or returning the property in good repair upon expiration of any lease term along with any past due rental payments; and

(13) notice of the right to reinstate an agreement as herein provided.

(b) With respect to matters specifically governed by the federal consumer credit protection act, compliance with such act satisfies the requirements of this section.

History: L. 1991, ch. 71, § 5; July 1.



50-685 Same; proscribed provisions.

50-685. Same; proscribed provisions. A lease-purchase agreement may not contain:

(1) A confession of judgment;

(2) a negotiable instrument;

(3) a security interest or any other claim of a property interest in any goods except those goods delivered by the lessor pursuant to the lease-purchase agreement;

(4) a wage assignment;

(5) a waiver by the consumer of claims or defenses; or

(6) a provision authorizing the lessor or a person acting on the lessor's behalf to enter upon the consumer's premises or to commit any breach of the peace in the repossession of goods.

History: L. 1991, ch. 71, § 6; July 1.



50-686 Same; consumer's right to reinstate agreement.

50-686. Same; consumer's right to reinstate agreement. (a) A consumer who fails to make a timely rental payment may reinstate the agreement, without losing any rights or options which exist under the agreement, by the payment, within five days of the renewal date if the consumer pays monthly, or within two days of the renewal date if the consumer pays more frequently than monthly, of:

(1) All past due rental charges;

(2) if the property has been picked up, the reasonable costs of pickup and redelivery; and

(3) any applicable late fee.

(b) In the case of a consumer who has paid less than 2/3 of the total of payments necessary to acquire ownership and where the consumer has returned or voluntarily surrendered the property, other than through judicial process, during the applicable reinstatement period set forth in subsection (a) of this section, the consumer may reinstate the agreement during a period of not less than 21 days after the date of the return of the property.

(c) In the case of a consumer who has paid 2/3 or more of the total of payments necessary to acquire ownership, and where the consumer has returned or voluntarily surrendered the property, other than through judicial process, during the applicable period set forth in subsection (a) of this section, the consumer may reinstate the agreement during a period of not less than 45 days after the date of the return of the property.

(d) Nothing in this section shall prevent a lessor from attempting to repossess property during the reinstatement period, but such a repossession shall not affect the consumer's right to reinstate. Upon reinstatement, the lessor shall provide the consumer with the same property or substitute property of comparable quality and condition.

History: L. 1991, ch. 71, § 7; July 1.



50-687 Same; written receipt required.

50-687. Same; written receipt required. A lessor shall provide the consumer a written receipt for each payment made by cash or money order.

History: L. 1991, ch. 71, § 8; July 1.



50-688 Same; renegotiations.

50-688. Same; renegotiations. (a) A renegotiation shall occur when an existing lease-purchase agreement is satisfied and replaced by a new agreement undertaken by the same lessor and consumer. A renegotiation shall be considered a new agreement requiring new disclosures. However, events such as the following shall not be treated as renegotiations:

(1) The addition or return of property in a multiple-item agreement or the substitution of the lease property, if in either case the average payment allocable to a payment period is not changed by more than 25%;

(2) a deferral or extension of one or more periodic payments, or portions of a periodic payment;

(3) a reduction in charges in the lease or agreement; and

(4) a lease or agreement involved in a court proceeding.

(b) No disclosures are required for any extension of a lease-purchase agreement.

History: L. 1991, ch. 71, § 9; July 1.



50-689 Same; advertisements.

50-689. Same; advertisements. (a) If an advertisement for a lease-purchase agreement refers to or states the dollar amount of any payment and the right to acquire ownership for any one specific item, the advertisement shall also clearly and conspicuously state the following items, as applicable:

(1) That the transaction advertised is a lease-purchase agreement;

(2) the total of payments necessary to acquire ownership; and

(3) that the consumer acquires no ownership rights if the total amount necessary to acquire ownership is not paid.

(b) Any owner or personnel of any medium in which an advertisement appears or through which it is disseminated shall not be liable under this section.

(c) The provisions of subsection (a) of this section shall not apply to an advertisement which does not refer to or state the amount of any payment, or which is published in the yellow pages of a telephone directory or in any similar directory of business.

History: L. 1991, ch. 71, § 10; July 1.



50-690 Same; unconscionable act or practice.

50-690. Same; unconscionable act or practice. Any violation of this act is an unconscionable act or practice under the provisions of the Kansas consumer protection act and shall be subject to any and all of the enforcement provisions of the Kansas consumer protection act.

History: L. 1991, ch. 71, § 11; L. 1992, ch. 252, § 10; July 1.



50-692 Prize notification; definitions; requirements of notice and solicitation; violations.

50-692. Prize notification; definitions; requirements of notice and solicitation; violations. (a) As used in this section:

(1) "Prize" means a gift, award or other item or service of value.

(2) "Prize notice" means a notice given to an individual in this state that satisfies all of the following:

(A) Is or contains a representation that the individual has been selected or may be eligible to receive a prize.

(B) Conditions receipt of a prize on a payment from the individual or requires or invites the individual to make a contact to learn how to receive the prize or to obtain other information related to the notice.

(3) "Solicitor" means a person who represents to an individual that the individual has been selected or may be eligible to receive a prize.

(4) "Sponsor" means a person on whose behalf a solicitor gives a prize notice.

(5) "Verifiable retail value" of a prize means:

(A) A price at which the solicitor or sponsor can demonstrate that a substantial number of the prizes have been sold by a person other than the solicitor or sponsor in the trade area in which the prize notice is given.

(B) If the solicitor or sponsor is unable to satisfy paragraph (A), no more than 1.5 times the amount the solicitor or sponsor paid for the prize.

(b) If a solicitor represents to an individual, by oral or written communication, that the individual has been selected or may be eligible to receive a prize, the solicitor shall not request, and the solicitor or sponsor shall not accept, a payment from the individual in any form and the solicitor shall not create the reasonable impression that such payment is required before the individual receives a written prize notice that contains all of the information required under subsection (c)(1) presented in the manner required under subsection (c)(2) through (6).

(c) (1) A written prize notice shall contain all of the following information presented in the manner required under paragraphs (1) through (6):

(A) The name and address of the solicitor and sponsor.

(B) The verifiable retail value of each prize the individual has been selected or may be eligible to receive.

(C) If the notice lists more than one prize that the individual has been selected or may be eligible to receive, a statement of the odds the individual has of receiving each prize.

(D) Any requirement or invitation for the individual to view, hear or attend a sales presentation in order to claim a prize, the approximate length of the sales presentation and a description of the property or service that is the subject of the sales presentation.

(E) Any requirement that the individual pay shipping or handling fees or any other charges to obtain or use a prize.

(F) If a receipt of the prize is subject to a restriction, a statement that a restriction applies, a description of the restriction and a statement containing the location in the notice where the restriction is described.

(G) Any limitations on eligibility.

(2) (A) The verifiable retail value and the statement of odds required in a written prize notice under paragraphs (1)(B) and (C) shall be stated in immediate proximity to each listing of the prize in each place the prize appears on the written prize notice and shall be in the same size and boldness of type as the prize.

(B) The statement of odds shall include, for each prize, the total number of prizes to be given away and the total number of written prize notices to be delivered. The number of prizes and written prize notices shall be stated in Arabic numerals. The statement of odds shall be in the following form: "____(number of prizes)____ out of _________ written prize notices."

(C) The verifiable retail value shall be in the following form: "verifiable retail value: $______."

(3) If an individual is required to pay shipping or handling fees or any other charges to obtain or use a prize, the following statement shall appear in immediate proximity to each listing of the prize in each place the prize appears in the written prize notice and shall be in not less than 10-point boldface type: "YOU MUST PAY $_____ IN ORDER TO RECEIVE OR USE THIS ITEM."

(4) The information required in a written prize notice under paragraph (1)(D) shall be on the first page of the written prize notice in not less than 10-point boldface type. The information required under paragraph (1)(F) and (G) shall be in not less than 10-point boldface type.

(5) If a written prize notice is given by a solicitor on behalf of a sponsor, the name of the sponsor shall be more prominently and conspicuously displayed than the name of the promoter.

(6) A solicitor or sponsor shall not do any of the following:

(A) Place on an envelope containing a written prize notice any representation that the person to whom the envelope is addressed has been selected or may be eligible to receive a prize.

(B) Deliver a written prize notice that contains language, or is designed in a manner, that would lead a reasonable person to believe that it originates from a government agency, public utility, insurance company, consumer reporting agency, debt collector or law firm unless the written prize notice originates from that source.

(C) Represent directly or by implication that the number of individuals eligible for the prize is limited or that an individual has been selected to receive a particular prize unless the representation is true.

(d) If a prize notice requires or invites an individual to view, hear or attend a sales presentation in order to claim a prize, the sales presentation shall not begin until the solicitor does all of the following:

(1) Informs the individual of the prize, if any, that has been awarded to the individual.

(2) If the individual has been awarded a prize, delivers to the individual the prize or the item selected by the individual under subsection (e) if the prize is not available.

(e) (1) A solicitor who represents to an individual in a written prize notice that the individual has been awarded a prize shall provide the prize to the individual unless the prize is not available. If the prize is not available, the solicitor shall provide the individual with any one of the following items selected by the individual:

(A) Any other prize listed in the written prize notice that is available and that is of equal or greater value.

(B) The verifiable retail value of the prize in the form of cash, a money order or a certified check.

(C) A voucher, certificate or other evidence of obligation stating that the prize will be shipped to the individual within 30 days at no cost to the individual.

(2) If a voucher, certificate of other evidence of obligation delivered under paragraph (1)(C) is not honored within 30 days, the solicitor shall deliver to the individual the verifiable retail value of the prize in the form of cash, a money order or a certified check. The sponsor shall make the payment to the individual if the solicitor fails to do so.

(f) Nothing in this section shall be construed to permit an activity otherwise prohibited by law.

(g) Any violation of this section is an unconscionable act or practice under the Kansas consumer protection act.

(h) In addition to any other remedies, a person suffering pecuniary loss because of a violation by another person of this section may bring an action in any court of competent jurisdiction and shall recover all of the following:

(1) The greater of $500 or twice the amount of the pecuniary loss.

(2) Costs and reasonable attorney fees.

(i) The provisions of this section shall not apply to the sale or purchase, or solicitation or representation in connection therewith, of goods from a catalog or of books, recordings, videocassettes, periodicals and similar goods through a membership group or club which is regulated by the federal trade commission trade regulation rule concerning use of negative option plans by sellers in commerce or through a contractual plan or arrangement such as a continuity plan, subscription arrangement or a single sale or purchase series arrangement under which the seller ships goods to a consumer who has consented in advance to receive such goods and the recipient of such goods is given the opportunity, after examination of the goods, to receive a full refund of charges for the goods or unused portion thereof, upon return of the goods or unused portion thereof, undamaged.

(j) This section shall be part of and supplemental to the Kansas consumer protection act.

History: L. 1994, ch. 277, § 1; July 1.



50-696 Definitions.

50-696. Definitions. As used in this act:

(a) "Assistive device" means any device, including a demonstrator, that a consumer purchases or accepts transfer of in this state which is used for a major life activity which includes, but is not limited to, manual wheelchairs, motorized wheelchairs, motorized  scooters and other aides that enhance the mobility of an individual; hearing aide, telephone communication devices for the deaf (TTY), assistive listening devices and other aides that enhance an individual's ability to hear; voice synthesized computer modules, optical scanners, talking software, braille printers and other devices that enhance a sight impaired individual's ability to communicate; and any other assistive device that  enables a person with a disability to communicate, see, hear or maneuver.

(b) "Assistive device dealer" means a person who is in the business of selling assistive devices.

(c) "Assistive device lessor" means a person who leases an assistive device to a consumer, or who holds the lessor's rights, under a written lease.

(d) "Collateral costs" means expenses incurred by a consumer in connection with the repair of a nonconformity, including the costs of obtaining an alternative assistive device.

(e) "Consumer" means any of the following:

(1) The purchaser of an assistive device, if the assistive device was purchased  from an assistive device dealer or manufacturer for purposes other than resale;

(2) a person to whom the assistive device is transferred for purposes other than resale, if the transfer occurs before the expiration of an express warranty applicable to the assistive device;

(3) a person who may enforce the warranty;

(4) a person who leases an assistive device from an assistive device lessor under a written lease.

(f) "Demonstrator" means an assistive device used primarily for the purpose of demonstration to the public.

(g) "Early termination cost" means any expense or obligation that an assistive device lessor incurs as a result of both the termination of a written lease before the termination date set forth in that lease and the return of an assistive device to a manufacturer pursuant to this section.  Early termination cost includes a penalty for prepayment under a finance arrangement.

(h) "Early termination saving" means any expense or obligation that an assistive device lessor avoids as a result of both the termination of a written lease before that termination date set forth in that lease and the return of an assistive device to a manufacturer pursuant to this section.  Early termination saving includes an interest charge that the assistive device lessor would have paid to finance the assistive device or, if the assistive device lessor does not finance the assistive device, the difference between the total amount for which the lease obligates the consumer during the period of the lease term remaining after the early termination and the present value of that amount at the date of the early termination.

(i) "Manufacturer" means a person who manufactures or assembles assistive devices and agents of that person, including an importer, a distributor, factory branch, distributor branch and any warrantors of the manufacturer's assistive device, but does not include an assistive device dealer.

(j) "Nonconformity" means a condition or defect that substantially impairs the use, value or safety of an assistive device, and that is covered by an express warranty applicable to the assistive device or to a component of the assistive device, but does not include a condition or defect that is the result of abuse, neglect or unauthorized modification or alteration of the assistive device by a consumer.

(k) "Reasonable attempt to repair" means within the terms of an express warranty applicable to a new assistive device:

(1) Any nonconformity within the warranty that is either subject to repair by the manufacturer, assistive device lessor or any of the manufacturer's authorized assistive device dealers, for at least four times and a nonconformity continues;

(2) the assistive device is out of service for an aggregate of at least 30 cumulative days because of warranty nonconformity.

History: L. 1996, ch. 18, § 1; July 1.



50-697 Warranty of manufacturer who sells assistive device to consumer; repair of nonconforming assistive device; remedies of nonconformity not repaired; current value of written lease; reasonable allowance.

50-697. Warranty of manufacturer who sells assistive device to consumer; repair of nonconforming assistive device; remedies of nonconformity not repaired; current value of written lease; reasonable allowance. (a) A manufacturer who sells an assistive device to a consumer, either directly or through an assistive device dealer, shall furnish the consumer with an express warranty for the assistive device. The duration of the express warranty shall be not less than one year after first delivery of the assistive device to the consumer. In the absence of an express warranty from the manufacturer, the manufacturer shall be deemed to have expressly warranted to the consumer of an assistive device that, for a period of one year from the date of first delivery to the consumer, the assistive device will be free from any condition or defect which substantially impairs the use or the value, or both, of the assistive device to the consumer.

(b) If a new assistive device does not conform to an applicable express warranty and the consumer reports the nonconformity to the manufacturer, the assistive device lessor or any of the manufacturer's authorized assistive device dealers and makes the assistive device available for repair before one year after return delivery of the assistive device to a consumer, the nonconformity shall be repaired at no charge to the consumer.

(c) If, after a reasonable attempt to repair, the nonconformity is not repaired, the manufacturer shall carry out the requirement set forth under subsection (d).

(d) If, after a reasonable attempt to repair, the nonconformity is not repaired, then at the direction of a consumer described under paragraph (1), (2), or (3) of subsection (e) of K.S.A. 50-696 and amendments thereto, the manufacturer shall do one of the following:

(1) Accept return of the assistive device and replace the assistive device with a comparable new assistive device and refund any collateral costs;

(2) accept return of the assistive device and refund to the consumer and to any holder of a perfected security interest in the consumer's assistive device, as their interest may appear, the full purchase price plus any finance charge amount paid by the consumer at the point of sale and collateral costs, less a reasonable allowance for use. A reasonable allowance for use may not exceed the amount obtained by multiplying the full purchase price of the assistive device by a fraction, the denominator of which [is] 1,825 and the numerator of which is the number of days that the assistive device was used before the consumer first reported the nonconformity to the assistive device dealer;

(3) with respect to a consumer described under paragraph (4) of subsection (e) of K.S.A. 50-696 and amendments thereto, accept return of the assistive device, refund to the assistive device lessor and to any holder of a perfected security interest in the assistive device, as their interest may appear, the current value of the written lease and refund to the consumer the amount that the consumer paid under the written lease plus any collateral costs, less a reasonable allowance for use.

(e) The current value of the written lease equals the total amount for which that lease obligates the consumer during the period of the lease remaining after its early termination, plus the assistive device dealer's early termination costs and the value of the assistive device at the lease expiration date if the lease sets forth that value, less the assistive device lessor's early termination savings.

(f) A reasonable allowance for use may not exceed the amount obtained by multiplying the total amount for which the written lease obligates the consumer by a fraction, the denominator of which is 1,825 and the numerator of which is a number of days that the consumer used the assistive device before first reporting the nonconformity to the manufacturer, assistive device lessor or assistive device dealer.

History: L. 1996, ch. 18, § 2; July 1.



50-698 Duties of consumer to receive comparable new assistive device or refund; duties of manufacturer and assistive device lessor.

50-698. Duties of consumer to receive comparable new assistive device or refund; duties of manufacturer and assistive device lessor. (a) To receive a comparable new assistive device or a refund due under subsection (d) of K.S.A. 50-697 and amendments thereto, a consumer shall offer to the manufacturer of the assistive device having the nonconformity to transfer possession of that assistive device to that manufacturer. No later than 30 days after that offer, the manufacturer shall provide the consumer with the comparable assistive device or refund. When the manufacturer provides the new assistive device or refund, the consumer shall return the assistive device having the nonconformity to the manufacturer, along with any endorsements necessary to transfer real possession to the manufacturer.

(b) To receive a refund due under paragraph (3) of subsection (d) of K.S.A. 50-697 and amendments thereto, a consumer described under paragraph (4) of subsection (e) of K.S.A. 50-696 and amendments thereto shall offer to return the assistive device having the nonconformity to its manufacturer. No later than 30 days after that offer, the manufacturer shall provide the refund to the consumer. When the manufacturer provides the refund, the consumer shall return to the manufacturer the assistive device having the nonconformity.

(c) To receive a refund due under paragraph (3) of subsection (d) of K.S.A. 50-697 and amendments thereto, an assistive device lessor shall offer to transfer possession of the assistive device having the nonconformity to its manufacturer. No later than 30 days after that offer, the manufacturer shall provide the refund to the assistive device lessor. When the manufacturer provides the refund, the assistive device lessor shall provide to the manufacturer any endorsements necessary to transfer legal possession to the manufacturer.

History: L. 1996, ch. 18, § 3; July 1.



50-699 Enforcement of lease agreement prohibited in certain circumstances; full written disclosure required prior to sale or lease of returned assistive device.

50-699. Enforcement of lease agreement prohibited in certain circumstances; full written disclosure required prior to sale or lease of returned assistive device. (a) No person shall enforce the lease against the consumer after the consumer receives a refund due under paragraph (3) of subsection (d) of K.S.A. 50-697 and amendments thereto.

(b) No assistive device returned by a consumer or assistive device lessor in this state, or by a consumer or assistive device lessor in another state under a similar law of that state, may be sold or leased again in this state unless full written disclosure of the reasons for return is made to any prospective buyer or lessee.

History: L. 1996, ch. 18, § 4; July 1.



50-6,100 Arbitration of disputes.

50-6,100. Arbitration of disputes. (a) Each consumer shall have the option of submitting any dispute arising under this act to arbitration.  Upon application of the consumer all manufactures [manufacturers] shall submit to such arbitration.

(b) Such arbitration shall be conducted in accordance with the provisions of the uniform arbitration act (K.S.A. 5-401 et seq. and amendments thereto).  Any agreement to arbitrate entered into under this section shall ensure the personal objectivity of the arbitrators and the right of each party to present its case, to be in attendance during any presentation made by the other party and to rebut or refute such presentation.

History: L. 1996, ch. 18, § 5; July 1.



50-6,101 Rights or remedies of consumer not limited; waiver by consumer of rights void; action to recover damages.

50-6,101. Rights or remedies of consumer not limited; waiver by consumer of rights void; action to recover damages. (a) This act shall not be construed to limit rights or remedies available to a consumer under any other law.

(b) Any waiver by a consumer of rights under this act is void.

(c) In addition to pursuing any other remedy, a consumer may bring an action to recover for any damages caused by a violation of this act.  The court shall award a consumer who prevails in such an action twice the amount of any pecuniary loss, together with cost, disbursements and reasonable attorney fees and any equitable relief that the court determines is appropriate.

History: L. 1996, ch. 18, § 6; July 1.



50-6,102 Act part of and supplemental to Kansas consumer protection act; deceptive practices; enforcement by attorney general; other rights and remedies not limited.

50-6,102. Act part of and supplemental to Kansas consumer protection act; deceptive practices; enforcement by attorney general; other rights and remedies not limited. (a) This act shall be part of and supplemental to the Kansas consumer protection act.

(b) Any failure to comply with the provisions or requirements, or both, of this act is a deceptive act or practice within the meaning of K.S.A. 50-626 and amendments thereto or an unconscionable act or practice within the meaning of K.S.A. 50-627 and amendments thereto.

(c) The attorney general shall have jurisdiction to enforce this section in the event the consumer elects not to pursue violations of this act through arbitration or private action.

(d) Nothing in this act shall in any way limit or affect the rights or remedies which are otherwise available to a consumer under the uniform consumer credit code, or to any person under the uniform commercial code or to any person under this or any other law, statutory or otherwise.

History: L. 1996, ch. 18, § 7; July 1.



50-6,103 Telecommunications services; unauthorized change of provider ("slamming") or addition of services ("cramming").

50-6,103. Telecommunications services; unauthorized change of provider ("slamming") or addition of services ("cramming"). (a) As used in this section:

(1) "Express authorization" means an express, affirmative act by a consumer clearly agreeing to a change in the consumer's telecommunications carrier or local exchange carrier to another carrier.

(2) "Supplemental telecommunication services" means any property or services for which any charge or assessment appears on a billing statement directed to a consumer by a local exchange carrier or telecommunications carrier, including but not limited to personal 800 number services, calling card plans, internet advertisement and website services, voice mail services, paging services, psychic services, psychic memberships, dating services or memberships, travel club memberships, internet access services and service maintenance plans. "Supplemental telecommunication services" does not include direct dial services to which a per use charge applies.

(3) "Telecommunications services" has the meaning provided by K.S.A. 66-1,187, and amendments thereto.

(b) No local exchange carrier or telecommunications carrier shall submit or cause to be submitted to a local exchange carrier an order to change a consumer's telecommunications carrier or local exchange carrier to another carrier without having obtained the express authorization of the consumer authorized to make the change. The local exchange carrier or telecommunications carrier requesting the change shall have the burden of proving the express authorization by a preponderance of the evidence. It shall not be a violation of this subsection for a local exchange carrier to assign a consumer to a telecommunications carrier for purposes of intraLATA services pursuant to order of the state corporation commission.

(c) No supplier shall:

(1) Engage in any activity, conduct or representation that has the capacity to mislead, deceive or confuse the consumer, while soliciting or verifying a change in a consumer's telecommunications carrier or local exchange carrier to another carrier;

(2) employ a box or container used to collect entries for sweepstakes, contests or drawings to gather letters of agency or other documents that constitute authorizations by consumers to change the consumers' telecommunications carrier or local exchange carrier to another carrier or to change or add to the consumers' accounts any supplemental telecommunications services;

(3) use any methods not approved by statute, regulations of the federal communications commission or federal trade commission (as in effect on the effective date of this act) or state corporation commission rules and regulations to change a consumer's telecommunications carrier or local exchange carrier to another carrier; or

(4) employ a check, draft or other negotiable instrument that constitutes authorization to change or add to the consumer's accounts any supplemental telecommunications services.

(d) Any supplier that violates subsection (b) or (c) shall be subject to a civil penalty of not less than $5,000 nor more than $20,000 for each such violation instead of the penalty provided for in subsection (a) of K.S.A. 50-636, and amendments thereto.

(e) Any violation of this section is a deceptive and unconscionable act or practice under the provisions of the Kansas consumer protection act and shall be subject to any and all of the enforcement provisions of the Kansas consumer protection act. Nothing in this section shall preclude the state corporation commission from exerting its authority as it pertains to intrastate services nor the attorney general from pursuing violations of any other provisions of the Kansas consumer protection act by a supplier.

(f) All local exchange carriers and electing carriers shall offer consumers the option of notifying the local exchange carrier in writing that they do not desire any change of telecommunications carrier regardless of any orders to the contrary submitted by any third party. The consumer shall be permitted to cancel such notification or to change its telecommunications carrier by notifying the consumer's local exchange carrier or electing carrier accordingly. For the purposes of this section, a letter of agency, as described in 47 C.F.R. § 64.1130, as in effect on the effective date of this act, that is signed by the consumer shall satisfy the notification requirement for purposes of making changes to the consumer's telecommunications carrier. All local exchange carriers and electing carriers shall annually notify the consumers of the carrier's telecommunications services of the availability of this option.

(g) Any person alleging a violation of this section may bring a private action to seek relief pursuant to K.S.A. 50-634, 50-636 and this section, and amendments thereto, and such person may be defined as a consumer pursuant to K.S.A. 50-624, and amendments thereto, for the purposes of such private action.

(h) The attorney general and the state corporation commission shall enter into a memorandum of understanding providing for the cooperation and sharing of information necessary to enforce this section against suppliers and to assist consumers under federal and state law.

(i) This section shall be part of and supplemental to the Kansas consumer protection act.

History: L. 1998, ch. 138, § 5; L. 2001, ch. 115, § 1; L. 2011, ch. 54, § 1; July 1.



50-6,104 Sale of cigarettes in violation of cigarette and tobacco products act.

50-6,104. Sale of cigarettes in violation of cigarette and tobacco products act. A violation of subsection (u), (v) or (w) of K.S.A. 79-3321 or K.S.A. 2005 Supp. 79-3395, and amendments thereto, shall constitute an unlawful trade practice as provided in K.S.A. 50-626, and amendments thereto. In addition to any remedies or penalties set forth in the Kansas cigarette and tobacco products act, any remedy or penalty available for a violation of K.S.A. 50-626, and amendments thereto, also may be imposed for such violation.

History: L. 2000, ch. 92, § 9; July 1.



50-6,105 Method of payment; express authorization required; when.

50-6,105. Method of payment; express authorization required; when. (a) No supplier shall obtain or submit for payment, other than for the continuation of existing and recurrent services, services provided by a public utility as defined in K.S.A. 66-104, and amendments thereto, services provided by a wireless carrier as defined in K.S.A. 12-5301, and amendments thereto, or the collection of a preexisting debt, a check, draft or other form of negotiable instrument or payment order drawn on a person's checking, savings, share or similar account without the consumer's express authorization. The supplier obtaining or submitting the check, draft or other form of negotiable instrument or payment order for payment shall have the burden of proving the express authorization by a preponderance of the evidence.

(b) As used in this section, "express authorization" means an express affirmative act by a consumer clearly agreeing to the payment by check, draft or other form of negotiable instrument or payment order drawn on a person's checking, savings, share or similar account.

(c) Nothing in this section shall prohibit a consumer from personally directing the consumer's financial institution to make payment from the consumer's checking, savings, share or similar account via electronic or telephonic means in accordance with procedures set by the consumer's financial institution, nor shall this section affect the right of a consumer to transfer funds from one account to another.

(d) Notwithstanding the provisions of K.S.A. 84-4-402, and amendments thereto, financial institutions may decline to pay any check, draft or other form of negotiable instrument or payment order submitted without proof of the consumer's express authorization.

(e) A violation of subsection (a) is an unconscionable act within the meaning of K.S.A. 50-627, and amendments thereto.

(f) This section shall be part of and supplemental to the Kansas consumer protection act.

History: L. 2001, ch. 105, § 1; L. 2002, ch. 13, § 1; July 1.



50-6,106 Unconscionable acts; remedies.

50-6,106. Unconscionable acts; remedies. (a) It shall be an unconscionable act within the meaning of K.S.A. 50-627, and amendments thereto, for any supplier to profiteer from a disaster.

(b) As used in this section:

(1) "Profiteer from a disaster" means unjustifiably increasing during a time of disaster the price at which any necessary property or service is offered for sale to consumers. Actual sales at the increased price shall not be required for the increase to be considered unconscionable. In determining whether the price increase described in this subsection is unjustified, the court shall consider all relevant circumstances including, but not limited to, the following: (A) Whether the price charged by the supplier during the time of disaster grossly exceeded the price charged by the supplier for similar property or services on the business day before the disaster, and an increase of more than 25% shall be prima facie evidence of gross excess;

(B) whether the amount charged by the supplier during the time of disaster grossly exceeded the price at which the same or similar property or services were readily obtainable by other consumers in the trade area, and a price difference of more than 25% shall be prima facie evidence of gross excess; and

(C) whether the increase in the amount charged by the supplier during the time of disaster was attributable to additional costs incurred by the supplier in connection with the sale of the product or service, and proof the supplier incurred such additional costs shall be prima facie evidence that the price increase was justified when such additional costs were actually incurred by the supplier during the period in which the substantially increased price was being charged;

(2) "time of disaster" means the period of time when a declaration of a state of emergency by the president of the United States or the governor is in effect; or 30 days after the occurrence of the event that constitutes the disaster, whichever is longer;

(3) "disaster" means natural or man-made events including, but not limited to, tornado or other severe storm, earthquake, flood, fire, riot, act of war, terrorism, civil disorder or other extraordinary adverse circumstance. The court shall find that an event constitutes a disaster if the event results in the declaration of a state of emergency by the president of the United States or the governor. The court may find that an event constitutes a disaster in the absence of a declared state of emergency; and

(4) "necessary property or service" means any necessary property or service for which consumer demand does, or is likely to, increase as a consequence of the disaster and includes, but is not limited to, consumer food items or property, property or services for emergency cleanup, emergency supplies, communication supplies and services, medical supplies and services, home heating fuel, building materials and services, freight, storage services, housing, lodging, transportation and motor fuels.

(c) The provisions of this section shall be part of and supplemental to the consumer protection act.

History: L. 2002, ch. 179, § 3; July 1.



50-6,107 Commercial electronic mail act; definitions; consumer rights, requirements and prohibitions; private actions to seek relief; civil penalty; affirmative defense; unconscionable acts or practices.

50-6,107. Commercial electronic mail act; definitions; consumer rights, requirements and prohibitions; private actions to seek relief; civil penalty; affirmative defense; unconscionable acts or practices. (a) This act shall be known as the commercial electronic mail act.

(b) As used in this act:

(1) "Assist the transmission" means actions taken by a person to provide substantial assistance or support which enables any person to formulate, compose, send, originate, initiate or transmit a commercial electronic mail message when the person providing the assistance knows that the initiator of the commercial electronic mail message is engaged, or intends to engage, in any practice that violates the Kansas consumer protection act.

(2) "Commercial electronic mail message" means an electronic mail message sent for the purpose of promoting property or services for sale or lease, but shall not include electronic mail messages sent by a natural person volunteering to send such messages on behalf of a charitable organization as defined by K.S.A. 17-1760, and amendments thereto.

(3) "Electronic mail address" means a destination, commonly expressed as a string of characters, to which electronic mail may be sent or delivered.

(4) "Established business relationship" means a prior and existing relationship formed by a voluntary two-way communication between a sender and a recipient with or without an exchange of consideration, on the basis of an express authorization, application, purchase or transaction by the recipient regarding products or services offered by such sender, which relationship has not been previously terminated by either party.

(5) "Initiate the transmission" refers to the action by the original sender of an electronic mail message, not to the action by any intervening interactive computer service that may handle or retransmit the message, unless such intervening interactive computer service assists in the transmission of an electronic mail message when it knows, that the person initiating the transmission is engaged, or intends to engage, in any act or practice that violates the Kansas consumer protection act.

(6) "Interactive computer service" means any information service, system or access software provider that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the internet and such systems operated or services offered by libraries or educational institutions.

(7) "Internet domain name" refers to a globally unique, hierarchical reference to an internet host or service, assigned through centralized internet naming authorities, comprising a series of character strings separated by periods, with the right-most string specifying the top of the hierarchy.

(8) "Express authorization" means an express affirmative act by a recipient clearly agreeing to receive commercial electronic messages from a specified and identifiable sender, or from multiple persons.

(c) No person shall:

(1) Initiate the transmission, conspire with another to initiate the transmission, or assist the transmission, of a commercial electronic mail message from a computer located in Kansas or to an electronic mail address that the sender knows, is held by a Kansas resident that:

(A) Uses a third party's internet domain name without permission of the third party, or otherwise misrepresents or obscures any information in identifying the point of origin or the transmission path of a commercial electronic mail message;

(B) contains false or misleading information in the subject line;

(C) does not contain as the first four characters of the subject line "ADV:"; Provided, however, the characters "ADV" shall not be required in the subject line if the recipient has an established business relationship or has given express authorization to receive commercial electronic mail messages or in electronic mail messages, other than messages of a sexually explicit or otherwise adult oriented nature, sent to less than 500 recipients per month. The sender claiming exemption under this subsection shall have the burden of proving the exemption by a preponderance of the evidence;

(D) does not contain instructions, in text at least as large as the majority of the text in the transmission, for the recipient to follow to notify the sender not to send any subsequent communications, with a valid sender operated return electronic mail address to which the recipient may reply to notify the sender not to send any further commercial electronic mail messages and the legal name of the person or entity initiating the transmission, including such person's or entity's (i) physical address for the receipt of the United States mail or (ii) a toll free telephone number that the recipient may call to notify the sender not to send any subsequent communications. It shall be prima facie evidence that the sender is in violation of this section if the recipient's reply electronic mail message is returned to the recipient as undeliverable, or is otherwise not accepted by the sender of the original commercial electronic mail message; or

(E) contains advertising material for viewing, use, consumption, sale, lease or rental only by persons over 18 years of age, including but not limited to content of sexual, sexually explicit or otherwise adult-oriented nature, unless the first eight characters of the subject line are "ADV:ADLT."

(2) Initiate the transmission, conspire with another to initiate the transmission, or assist the transmission, of a commercial electronic mail message from a computer located in Kansas or to an electronic mail address that the sender knows, is held by a Kansas resident that is made after the recipient thereof has notified the sender not to send any subsequent communications.

(3) Give, transfer, sell or otherwise share with another the electronic mail address of any recipient who has notified the sender not to send any subsequent communications for any use other than for the third party to place the address on a do not contact list.

(4) Assist in the transmission of a commercial electronic mail message, when the person providing the assistance knows, that the initiator of the commercial electronic mail message is engaged, or intends to engage, in any act or practice that violates the Kansas consumer protection act.

(5) Knowingly sell, give or otherwise distribute or possess with the intent to sell, give or distribute software that:

(A) Is primarily designed or produced for the purpose of facilitating or enabling the falsification of electronic mail transmission information or other routing information;

(B) has only limited commercially significant purpose or use other than to facilitate or enable the falsification of electronic mail transmission information or other routing information; or

(C) is marketed by that person or another acting in concert with that person with that person's knowledge for use in facilitating or enabling the falsification of electronic mail transmission information or other routing information.

(d) For purposes of this section, a person knows or has reason to know that the intended recipient of a commercial electronic mail message is a Kansas resident if that information is available, upon request, from the registrant of the internet domain name contained in the recipient's electronic mail address.

(e) An interactive computer service may, upon its own initiative, block the receipt or transmission through its service of any commercial electronic mail that it reasonably believes is, or will be, sent in violation of this chapter.

(f) No interactive computer service may be held liable for any action voluntarily taken in good faith to block the receipt or transmission through its service of any commercial electronic mail which it reasonably believes is, or will be, sent in violation of this act.

(g) Any violation of this section is an unconscionable act and practice under the Kansas consumer protection act.

(h) Any person alleging a violation of this section including an interactive computer service damaged by a violation, shall be deemed a consumer who has been aggrieved by a violation of the consumer protection act and to have suffered actual loss as referred to in K.S.A. 50-634 and 50-636 and amendments thereto.

(i) Any person alleging a violation of this section may bring a private action to seek relief pursuant to K.S.A. 50-634, 50-636 and this section, and amendments thereto, and such person shall be considered a consumer pursuant to K.S.A. 50-624, and amendments thereto, for the purposes of such private action.

(j) Any person that violates this section shall be subject to a civil penalty of not less than $500 nor more than $10,000 for each such violation instead of the penalty provided for in subsection (a) of K.S.A. 50-636, and amendments thereto.

(k) It shall be an affirmative defense to a violation of this section if the person can demonstrate, by clear and convincing evidence, (1) that the sender at the time of the alleged violation had: (A) Maintained a list of consumers who have notified the person not to send any subsequent commercial electronic messages; (B) established and implemented, with due care, reasonable practices and procedures to effectively prevent unsolicited commercial electronic mail messages in violation of this section; (C) trained the sender's personnel in the requirements of this section; and (D) maintained records demonstrating compliance with this section; and (2) the unsolicited commercial electronic message was the result of an error. Such defense shall not be exercised by any person more than once within the state of Kansas in any 12-month period. A person shall be deemed to have exercised such defense if asserted in response to any consumer complaint about a violation of this section, regardless of whether litigation has been initiated.

(l) The legislature finds that the practices covered by this section are matters vitally affecting the public interest for the purpose of applying the Kansas consumer protection act. A violation of this section is not reasonable or necessary for the development and preservation of commerce and is an unconscionable act in violation of the Kansas consumer protection act.

(m) This section shall be a part of and supplemental to the Kansas consumer protection act.

History: L. 2002, ch. 140, § 1; July 1.



50-6,108 Gift certificates or gift cards; regulation of; exceptions; definitions.

50-6,108. Gift certificates or gift cards; regulation of; exceptions; definitions. (a) On and after January 1, 2007, no person, firm, partnership, association or corporation shall sell a gift certificate or gift card to a purchaser containing an expiration date which is less than five years from the date of purchase.

(b) A gift certificate or gift card sold without an expiration date is valid until redeemed or replaced. A merchant shall not be required to redeem a gift card or gift certificate for cash.

(c) No fees may be charged against the balance of a gift card or gift certificate within 12 months from the date of issuance of the card.

(d) This section shall not apply to any of the following gift certificates or gift cards issued on and after January 1, 2007, provided the expiration date appears on the front of the gift certificate or gift card:

(1) Gift certificates or gift cards that are distributed by the issuer to a consumer without any money or other thing of value being given in exchange for the gift certificate or gift card by the consumer; or

(2) gift certificates or gift cards that are sold below face value at a volume discount to employers or to nonprofit and charitable organizations for fund-raising purposes.

(e) All conditions and limitations shall be disclosed to the purchaser of a gift certificate or gift card at the time of purchase. If such conditions or limitations are not complied with by the purchaser, the issuer shall not be required to, but may, redeem such gift certificate or gift card.

(f) As used in this section:

(1) "Gift card" means a tangible device, whereon is embedded or encoded in an electronic or other format a value issued in exchange for payment, which promises to provide to the bearer merchandise of equal value to the remaining balance of the device. "Gift card" does not include a prepaid bank card;

(2) "gift certificate" means a written promise given in exchange for full or discounted payment, or without any money or other thing of value being given in exchange, to provide merchandise in a specified amount or of equal value to the bearer of the certificate. "Gift certificate" does not include a prepaid bank card;

(3) "prepaid bank card" means a general use, prepaid card or other electronic payment device that is issued by a bank or other financial institution in a predenominated amount useable at multiple, unaffiliated merchants or at automated teller machines, or both.

(g) This section shall be part of and supplemental to the Kansas consumer protection act.

History: L. 2006, ch. 116, § 1; July 1.



50-6,109 Scrap metal theft reduction act; definitions.

50-6,109. Scrap metal theft reduction act; definitions. (a) K.S.A. 2015 Supp. 50-6,109 through 50-6,112c, and amendments thereto, shall be known and may be cited as the scrap metal theft reduction act.

(b) As used in the scrap metal theft reduction act:

(1) "Scrap metal dealer" means any individual, firm, company, partnership, association or corporation that operates a business that is engaged in the business of buying, trading or dealing in regulated scrap metal for the purpose of sale for recycling.

(2) "Regulated scrap metal" means any item, in any form, for which the purchase price described in K.S.A. 2015 Supp. 50-6,110 and 50-6,111, and amendments thereto, was primarily based on the content of:

(A) Aluminum, except that aluminum shall not include food or beverage containers;

(B) copper;

(C) brass;

(D) bronze;

(E) stainless steel;

(F) zinc;

(G) titanium;

(H) tungsten;

(I) nickel;

(J) platinum;

(K) palladium;

(L) rhodium;

(M) magnesium;

(N) lead;

(O) any other nonferrous metal; or

(P) any combination of nonferrous metals listed in subsections (b)(2)(A) through (b)(2)(P).

(3) "Bales of regulated metal" means regulated scrap metal property processed with professional recycling equipment by compression, shearing or shredding, to a form in which it may be sold by a scrap metal dealer consistent with industry standards.

(4) "Junk vehicle" means a vehicle as defined in K.S.A. 8-126, and amendments thereto, not requiring a title as provided in chapter 8 of the Kansas Statutes Annotated, and amendments thereto, an aircraft or a boat which is being sold for scrap value.

(5) "Nonferrous metal" means a metal that does not contain iron or steel.

(6) "Vehicle part" means the front clip consisting of the two front fenders, hood, grill and front bumper of an automobile assembled as one unit; or the rear clip consisting of those body parts behind the rear edge of the back doors, including both rear quarter panels, the rear window, trunk lid, trunk floor panel and rear bumper, assembled as one unit.

(7) "Person" means any individual, scrap metal dealer, manager or employee, owner, operator, corporation, partnership or association.

(8) "Attorney general" means the attorney general of the state of Kansas or the attorney general's designee.

History: L. 2007, ch. 128, § 1; L. 2008, ch. 82, § 2; L. 2009, ch. 88, § 2; L. 2011, ch. 86, § 5; L. 2015, ch. 96, § 12; July 1.



50-6,109a Same; implementation, administration and enforcement by attorney general; rules and regulations; scrap metal theft reduction fee fund; database.

50-6,109a. Same; implementation, administration and enforcement by attorney general; rules and regulations; scrap metal theft reduction fee fund; database. (a) The attorney general is hereby given jurisdiction and authority over all matters involving the implementation, administration and enforcement of the provisions of the scrap metal theft reduction act including to:

(1) Employ or appoint agents as necessary to implement, administer and enforce the act;

(2) contract;

(3) expend funds;

(4) license and discipline;

(5) investigate;

(6) issue subpoenas;

(7) keep statistics; and

(8) conduct education and outreach programs to promote compliance with the act.

(b) In accordance with the rules and regulations filing act, the attorney general is hereby authorized to adopt rules and regulations necessary to implement the provisions of the scrap metal theft reduction act.

(c) There is hereby established in the state treasury the scrap metal theft reduction fee fund to be administered by the attorney general. All moneys received by the attorney general from fees, charges or penalties collected under the provisions of the scrap metal theft reduction act shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, who shall deposit the entire amount thereof in the state treasury to the credit of the scrap metal theft reduction fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general or the attorney general's designee. All moneys credited to the scrap metal theft reduction fee fund shall be expended for the administration of the duties, functions and operating expenses incurred under the provisions of the scrap metal theft reduction act.

(d) Before July 1, 2016, the attorney general shall establish and maintain a database which shall be a central repository for the information required to be provided under K.S.A. 2015 Supp. 50-6,110, and amendments thereto. The database shall be maintained for the purpose of providing information to law enforcement and for any other purpose deemed necessary by the attorney general to implement and enforce the provisions of the scrap metal theft reduction act.

(e) The information required by K.S.A. 2015 Supp. 50-6,110, and amendments thereto, maintained in such database by the attorney general, or by any entity contracting with the attorney general, submitted to, maintained or stored as part of the system shall:

(1) Be confidential, shall only be used for investagatory, evidentiary or analysis purposes related to criminal violations of city, state or federal law and shall only be released to law enforcement in response to an official investigation or as permitted in subsection (d); and

(2) not be a public record and shall not be subject to the Kansas open records act, K.S.A. 45-215 et seq., and amendments thereto. The provisions of this subsection shall expire on July 1, 2020, unless the legislature reviews and reenacts this provision pursuant to K.S.A. 45-229, and amendments thereto.

History: L. 2015, ch. 96, § 1; July 1.



50-6,109b Same; violations, powers of attorney general.

50-6,109b. Same; violations, powers of attorney general. (a) If, by the attorney general's own inquiries or as a result of complaints, the attorney general has reason to believe that a person has engaged in, is engaging in or is about to engage in an act or practice that violates the scrap metal theft reduction act, the attorney general, or any deputy attorney general or assistant attorney general may administer oaths and affirmations, subpoena witnesses or matter and collect evidence.

(b) If the matter that the attorney general subpoenas is located outside this state, the person subpoenaed may either make it available to the attorney general at a convenient location within the state or pay the reasonable and necessary expenses for the attorney general or the attorney general's designee to examine the matter at the place where it is located. The attorney general may designate representatives, including officials of the state in which the matter is located, to inspect the matter on the attorney general's behalf, and the attorney general may respond to similar requests from officials of other states.

(c) Service by the attorney general of any notice requiring a person to file a statement or report, or of a subpoena upon any person, shall be made by:

(1) The mailing thereof by certified mail to the last known place of business, residence or abode within or without this state; or

(2) in the manner provided in the code of civil procedure as if a petition had been filed.

(d) The attorney general may request that an individual who refuses to comply with a subpoena, on the ground that the testimony or matter may incriminate the individual, be ordered by the court to provide the testimony or matter. Except in a prosecution for perjury, an individual who complies with a court order to provide testimony or matter after asserting a privilege against self-incrimination to which the individual is entitled by law, may not be subjected to a criminal proceeding or to a civil penalty to the transaction concerning which the individual is required to testify or produce relevant matter.

(e) If any person willfully fails or refuses to file any statement or report required by the scrap metal theft reduction act, or obey any subpoena issued by the attorney general, the attorney general may, after notice, apply to the district court and, after a hearing thereon, the district court may issue an order:

(1) Granting injunctive relief restraining the sale or advertisement of any services or merchandise by such persons;

(2) vacating, annulling or suspending the corporate charter of a corporation created by or under the laws of this state or revoking or suspending the certificate of authority to do business in this state of a foreign corporation or revoking or suspending any other licenses, permits or certificates issued pursuant to law to the person, which are used to further the allegedly unlawful practice; or

(3) granting such other relief as may be required, until the person files the statement or report, or obeys the subpoena.

History: L. 2015, ch. 96, § 2; July 1.



50-6,109c Same; violations, civil penalty; appeal.

50-6,109c. Same; violations, civil penalty; appeal. (a) Any scrap metal dealer who violates any of the provisions of the scrap metal theft reduction act, in addition to any other penalty provided by law, may incur a civil penalty imposed pursuant to subsection (b) in an amount not less than $100 nor more than $5,000 for each violation.

(b) The attorney general, upon a finding that a scrap metal dealer or any employee or agent thereof or any person or entity required to be registered as a scrap metal dealer has violated any of the provisions of the scrap metal theft reduction act may impose a civil penalty as provided in this subsection upon such scrap metal dealer.

(c) A civil penalty shall not be imposed pursuant to this section except upon the written order of the attorney general to the scrap metal dealer who is responsible for the violation. Such order is a final order for purposes of judicial review and shall state the violation, the penalty to be imposed and the right of such dealer to appeal as provided in the Kansas judicial review act.

(d) This section shall take effect on and after January 1, 2016.

History: L. 2015, ch. 96, § 3; July 1.



50-6,109d Same; civil action by attorney general; penalty.

50-6,109d. Same; civil action by attorney general; penalty. (a) The attorney general may bring a civil action to:

(1) Obtain a declaratory judgment that an act or practice violates the scrap metal theft reduction act;

(2) enjoin, or to obtain a restraining order against any person who has violated, is violating, or is otherwise likely to violate the scrap metal theft reduction act;

(3) recover reasonable expenses and investigation fees; or

(4) impose any civil penalty authorized by the scrap metal theft reduction act.

(b) In lieu of investigating or continuing an action or proceeding, the attorney general may accept a consent judgment with respect to any act or practice declared to be a violation of the scrap metal theft reduction act. Before any consent judgment entered into pursuant to this section shall be effective, it must be approved by the district court and an entry made thereof in the manner required for making an entry of judgment. Once such approval is received, any breach of the conditions of such consent judgment shall be treated as a violation of a court order, and shall be subject to all the penalties provided by law.

(c) In any action brought by the attorney general, the court may, without requiring bond of the attorney general:

(1) Make such orders or judgments as may be necessary to prevent the use or employment by a person of any practice declared to be a violation of the scrap metal theft reduction act;

(2) issue a temporary restraining order or enjoin any person from violating the scrap metal theft reduction act;

(3) award reasonable expenses and investigation fees, civil penalties and costs; and

(4) grant other appropriate relief.

(d) The commission of any act or practice declared to be a violation of the scrap metal theft reduction act shall render the violator liable to the state for the payment of a civil penalty, recoverable in an action brought by the attorney general, in a sum of not more than $5,000 for each violation.

(e) Any person who willfully violates the terms of any court order issued pursuant to the scrap metal theft reduction act shall forfeit and pay a civil penalty of not more than $10,000 per violation, in addition to other penalties that may be imposed by the court, as the court shall deem necessary and proper. For the purposes of this section, the district court issuing an order shall retain jurisdiction, and in such cases, the attorney general, acting in the name of the state may petition for recovery of civil penalties.

(f) Any act or practice declared to be a violation of the scrap metal theft reduction act which is continuing in nature shall be deemed a separate violation each day such act or practice exists.

(g) This section shall take effect on and after January 1, 2016.

History: L. 2015, ch. 96, § 4; July 1.



50-6,109e Same; engaging in business, jurisdiction; administrative or civil action, venue.

50-6,109e. Same; engaging in business, jurisdiction; administrative or civil action, venue. (a) Any person, whether or not a resident or citizen of this state, who in person or through an agent or an instrumentality, engages in business as a scrap metal dealer as defined in the scrap metal theft reduction act, thereby submits the person to the jurisdiction of the courts of this state as to any cause of action arising from such business.

(b) Every administrative or civil action pursuant to the scrap metal theft reduction act shall be brought in the district court of Shawnee county or in any other district where venue is otherwise authorized by law.

History: L. 2015, ch. 96, § 5; July 1.



50-6,109f Scrap metal; regulation by municipality, limitations.

50-6,109f. Scrap metal; regulation by municipality, limitations. (a) A municipality shall not enact or enforce any ordinance, resolution or regulation relating to the implementation, administration and enforcement of the provisions of the scrap metal theft reduction act.

(b) Any ordinance, resolution or regulation prohibited by subsection (a) that was adopted prior to July 1, 2015, shall be null and void.

(c) No action shall be commenced or prosecuted against any individual for a violation of any ordinance, resolution or regulation that is prohibited by subsection (a) and which was adopted prior to July 1, 2015, if such violation occurred on or after July 1, 2014.

(d) As used in this section, "municipality" has the same meaning as defined in K.S.A. 75-6102, and amendments thereto.

History: L. 2015, ch. 96, § 6; July 1.



50-6,110 Unlawful acts, person selling regulated scrap metal; information required; signed statement; photographs; dealer's register; exceptions.

50-6,110. Unlawful acts, person selling regulated scrap metal; information required; signed statement; photographs; dealer's register; exceptions. (a) It shall be unlawful for any person to sell any item or items of regulated scrap metal to a scrap metal dealer, or employee or agent of a dealer, in this state unless such person meets the requirements of this subsection.

(1) Such person shall present to such scrap metal dealer, or employee or agent of such dealer, at or before the time of sale, the following: The seller's name, address, sex, date of birth and the seller's driver's license, military identification card, passport or personal identification license. An official governmental document for a country other than the United States may be used to meet this requirement provided that a legible fingerprint is also obtained from the seller.

(2) Such person shall complete and sign the statement provided for in subsection (b)(10).

(b) Every scrap metal dealer shall keep a register in which the dealer, or employee or agent of the dealer, shall at the time of purchase or receipt of any item for which such information is required to be presented, cross-reference to previously received information, or accurately and legibly record at the time of sale the following information:

(1) The time, date and place of transaction;

(2) the seller's name, address, sex, date of birth and the identifying number from the seller's driver's license, military identification card, passport or personal identification license; the identifying number from an official governmental document for a country other than the United States may be used to meet this requirement provided that a legible fingerprint is also obtained from the seller;

(3) a copy of the identification card or document containing such identifying number;

(4) the license number, color and style or make of any motor vehicle in which the junk vehicle or other regulated scrap metal property is delivered in a purchase transaction;

(5) a general description, made in accordance with the custom of the trade, of the predominant types of junk vehicle or other regulated scrap metal property purchased in the transaction;

(6) the weight, quantity or volume, made in accordance with the custom of the trade, of the regulated scrap metal property purchased;

(7) if a junk vehicle or vehicle part is being bought or sold, a description of the junk vehicle or vehicle part, including the make, model, color, vehicle identification number and serial number if applicable;

(8) the price paid for, traded for or dealt for in a transaction for the junk vehicle or other regulated scrap metal property;

(9) the full name of the individual acting on behalf of the regulated scrap metal dealer in making the purchase; and

(10) a signed statement from the seller indicating from where the property was obtained and that: (A) Each item is the seller's own personal property, is free of encumbrances and is not stolen; or (B) the seller is acting for the owner and has permission to sell each item. If the seller is not the owner, such statement shall include the name and address of the owner of the property.

(c) Every scrap metal dealer shall photograph both the seller and the item or lot of items being sold at the time of purchase or receipt of any item for which such information is required to be presented. Such photographs shall be kept with the record of the transaction and the scrap metal dealer's register of information required by subsection (b).

(d) The scrap metal dealer's register of information required by subsection (b), including copies of identification cards and signed statements by sellers, and photographs required by subsection (c) may be kept in electronic format.

(e) Every scrap metal dealer shall forward the information required by this section to the database described in K.S.A. 2015 Supp. 50-6,109a, and amendments thereto.

(f) Notwithstanding any other provision to the contrary, this section shall not apply to transactions in which the seller is a:

(1) Registered scrap metal dealer;

(2) vehicle dealer licensed under chapter 8 of the Kansas Statutes Annotated, and amendments thereto; or

(3) scrap metal dealer or vehicle dealer registered or licensed in another state.

(g) (1) Except as provided in subsection (g)(2), this section shall not apply to transactions in which the seller is known to the purchasing scrap metal dealer to be a licensed business that operates out of a fixed business location and that can reasonably be expected to generate regulated scrap metal.

(2) The attorney general may determine, by rules and regulations, which of the requirements of this section shall apply to transactions described in subsection (g)(1).

History: L. 2007, ch. 128, § 2; L. 2009, ch. 88, § 3; L. 2011, ch. 86, § 6; L. 2015, ch. 96, § 13; July 1.



50-6,111 Unlawful acts, scrap metal dealer; required information; records.

50-6,111. Unlawful acts, scrap metal dealer; required information; records. (a) It shall be unlawful for any such scrap metal dealer, or employee or agent of the dealer, to purchase any item or items of regulated scrap metal in a transaction for which K.S.A. 2015 Supp. 50-6,110, and amendments thereto, requires information to be presented by the seller, without demanding and receiving from the seller that information. Every scrap metal dealer shall file and maintain a record of information obtained in compliance with the requirements in K.S.A. 2015 Supp. 50-6,110, and amendments thereto. All records kept in accordance with the provisions of the scrap metal theft reduction act shall be open at all times to law enforcement officers and shall be kept for two years. If the required information is maintained in electronic format, the scrap metal dealer shall provide a printout of the information to law enforcement officers upon request.

(b) It shall be unlawful for any scrap metal dealer, or employee or agent of the dealer, to purchase any junk vehicle in a transaction for which K.S.A. 2015 Supp. 50-6,110, and amendments thereto, requires information to be presented by the seller, without:

(1) Inspecting the vehicle offered for sale and recording the vehicle identification number; and

(2) obtaining an appropriate bill of sale issued by a governmentally operated vehicle impound facility if the vehicle purchased has been impounded by such facility or agency.

(c) It shall be unlawful for any scrap metal dealer, or employee or agent of the dealer, to purchase or receive any regulated scrap metal from a minor unless such minor is accompanied by a parent or guardian or such minor is a licensed scrap metal dealer.

(d) It shall be unlawful for any scrap metal dealer, or employee or agent of the dealer, to purchase any of the following items without obtaining proof that the seller is an employee, agent or person who is authorized to sell the item on behalf of the governmental entity; utility provider; railroad; cemetery; civic organization; manufacturing, industrial or other commercial vendor that generates or sells such items in the regular course of business; or scrap metal dealer:

(1) Utility access cover;

(2) street light poles or fixtures;

(3) road or bridge guard rails;

(4) highway or street sign;

(5) water meter cover;

(6) traffic directional or traffic control signs;

(7) traffic light signals;

(8) any metal marked with any form of the name or initials of a governmental entity;

(9) property owned and marked by a telephone, cable, electric, water or other utility provider;

(10) property owned and marked by a railroad;

(11) funeral markers or vases;

(12) historical markers;

(13) bales of regulated metal;

(14) beer kegs;

(15) manhole covers;

(16) fire hydrants or fire hydrant caps;

(17) junk vehicles with missing or altered vehicle identification numbers;

(18) real estate signs;

(19) bleachers or risers, in whole or in part;

(20) twisted pair copper telecommunications wiring of 25 pair or greater existing in 19, 22, 24 or 26 gauge; and

(21) burnt wire.

(e) It shall be unlawful for any scrap metal dealer, or employee or agent of the dealer, to sell, trade, melt or crush, or in any way dispose of, alter or destroy any regulated scrap metal, junk vehicle or vehicle part upon notice from any law enforcement agency, or any of their agents or employees, that they have cause to believe an item has been stolen. A scrap metal dealer shall hold any of the items that are designated by or on behalf of the law enforcement agency for 30 days, exclusive of weekends and holidays.

History: L. 2007, ch. 128, § 3; L. 2009, ch. 88, § 4; L. 2011, ch. 86, § 7; L. 2012, ch. 38, § 1; L. 2015, ch. 96, § 14; July 1.



50-6,112a Scrap metal dealer registration; fees.

50-6,112a. Scrap metal dealer registration; fees. (a) A scrap metal dealer shall not purchase any regulated scrap metal without having first registered each place of business with the attorney general as herein provided.

(b) The attorney general shall establish a system for the public to confirm scrap metal dealer registration certificates. Such system shall include a listing of valid registration certificates and such other information collected pursuant to the scrap metal theft reduction act, as the attorney general may determine is appropriate. Disclosure of any information through use of the system established by the attorney general shall not be deemed to be an endorsement of any scrap metal dealer or determination of any facts, qualifications, information or reputation of any scrap metal dealer by the attorney general, the state, or any of their respective agents, officers, employees or assigns.

(c) A registration for a scrap metal dealer shall be verified and upon a form approved by the attorney general and contain:

(1) (A) The name and residence of the applicant, including all previous names and aliases; or

(B) if the applicant is a: Corporation, the name and address of each manager, officer or director thereof, and each stockholder owning in the aggregate more than 25% of the stock of such corporation; or partnership or limited liability company, the name and address of each partner or member;

(2) the length of time that the applicant has resided within the state of Kansas and a list of all residences outside the state of Kansas during the previous 10 years;

(3) the particular place of business for which a registration is desired, the name of the business, the address where the business is to be conducted, the hours of operation and the days of the week during which the applicant proposes to engage in business;

(4) the name of the owner of the premises upon which the place of business is located; and

(5) the applicant shall disclose any prior convictions within 10 years immediately preceding the date of making the registration for: A violation of article 37 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or K.S.A. 2015 Supp. 21-5801 through 21-5839 or K.S.A. 2015 Supp. 21-6412(a)(6), and amendments thereto; perjury, K.S.A. 21-3805, prior to its repeal, or K.S.A. 2015 Supp. 21-5903, and amendments thereto; compounding a crime, K.S.A. 21-3807, prior to its repeal; obstructing legal process or official duty, K.S.A. 21-3808, prior to its repeal; falsely reporting a crime, K.S.A. 21-3818, prior to its repeal; interference with law enforcement, K.S.A. 2015 Supp. 21-5904, and amendments thereto; interference with judicial process, K.S.A. 2015 Supp. 21-5905, and amendments thereto; or any crime involving dishonesty or false statement or any substantially similar offense pursuant to the laws of any city, state or of the United States.

(d) Each registration for a scrap metal dealer to purchase regulated scrap metal shall be accompanied by a fee of not less than $500 nor more than $1,500, as prescribed by the attorney general for each particular place of business for which a registration is desired.

(e) The attorney general shall accept a registration for a scrap metal dealer as otherwise provided for herein, from any scrap metal dealer qualified to file such registration, to purchase regulated scrap metals. Such registration shall be issued for a period of one year.

(f) If an original registration is accepted, the attorney general shall grant and issue renewals thereof upon application of the registration holder, if the registration holder is qualified to receive the same and the registration has not been revoked as provided by law. The renewal fee shall be not more than $1,500, as prescribed by the attorney general.

(g) Any registration issued under the scrap metal theft reduction act shall not be transferable.

(h) This section shall not apply to a business licensed under the provisions of K.S.A. 8-2404, and amendments thereto, unless such business buys or recycles regulated scrap metal that are not motor vehicle components.

History: L. 2011, ch. 86, § 1; L. 2012, ch. 38, § 2; L. 2015, ch. 96, § 15; July 1.



50-6,112b Same; persons and business entities prohibited from registration; criminal history records check, fingerprints.

50-6,112b. Same; persons and business entities prohibited from registration; criminal history records check, fingerprints. (a) After examining the information contained in a filing for a scrap metal dealer registration and determining the registration meets the statutory requirements for such registration, the attorney general shall accept such filing and the scrap metal dealer shall be deemed to be properly registered.

(b) No scrap metal registration shall be accepted for:

(1) A person who is not a citizen or legal permanent resident of the United States.

(2) A person who is under 18 years of age and whose parents or legal guardians have been convicted of a felony or other crime which would disqualify a person from registration under this section and such crime was committed during the time that such parents or legal guardians held a registration under the scrap metal theft reduction act.

(3) A person who, within 10 years immediately preceding the date of filing, has pled guilty to, entered into a diversion agreement for, been convicted of, released from incarceration for or released from probation or parole for committing, attempting to commit, or conspiring to commit a violation of: Article 37 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or K.S.A. 2015 Supp. 21-5801 through 21-5839 or K.S.A. 2015 Supp. 21-6412(a)(6), and amendments thereto; perjury, K.S.A. 21-3805, prior to its repeal, or K.S.A. 2015 Supp. 21-5903 and amendments thereto; compounding a crime, K.S.A. 21-3807, prior to its repeal; obstructing legal process or official duty, K.S.A. 21-3808, prior to its repeal; falsely reporting a crime, K.S.A. 21-3818, prior to its repeal; interference with law enforcement, K.S.A. 2015 Supp. 21-5904 and amendments thereto; interference with judicial process, K.S.A. 2015 Supp. 21-5905 and amendments thereto; or any crime involving dishonesty or false statement or any substantially similar offense pursuant to the laws of any city, state or of the United States.

(4) A person who within the 10 years immediately preceding the date of registration held a scrap metal dealer registration which was revoked, or managed a facility for a scrap metal dealer whose registration was revoked, or was an employee whose conduct led to or contributed to the revocation of such registration.

(5) A person who makes a materially false statement on the registration application or has made a materially false statement on a registration or similar filing within the last 10 years.

(6) A partnership or limited liability company, unless all partners or members of the partnership or limited liability company are otherwise qualified to file a registration.

(7) A corporation, if any manager, officer or director thereof, or any stockholder owning in the aggregate more than 25% of the stock of such corporation, would be ineligible to receive a license hereunder for any reason.

(8) A person whose place of business is conducted by a manager or agent unless the manager or agent possesses all of the qualifications for registration.

(9) A person whose spouse has been convicted of a felony or other crime which would disqualify a person from registration under this section and such crime was committed during the time that the spouse held a registration under the scrap metal theft reduction act.

(10) A person who does not own the premises upon which the place of business is located for which a license is sought, unless the person has a written lease for at least 3/4 of the period for which the license is to be issued.

(c) Any person filing a scrap metal dealer registration may be subject to a criminal history records check and may be given a written notice that a criminal history records check is required. The attorney general may require such applicant to be fingerprinted and submit to a state and national criminal history record check. If required, such fingerprints shall be used to identify the applicant and to determine whether the applicant has a record of criminal history in this state or another jurisdiction. The attorney general shall submit any fingerprints provided to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. Local and state law enforcement officers and agencies shall assist the attorney general in the taking and processing of fingerprints of applicants. The attorney general may use the information obtained from fingerprinting and the criminal history for purposes of verifying the identification of the applicant and in the official determination of whether the scrap metal dealer registration shall be accepted. If the criminal history record information is used to disqualify an applicant, the applicant shall be informed in writing of that decision.

History: L. 2011, ch. 86, § 2; L. 2015, ch. 96, § 16; Jan. 1, 2016.



50-6,112c Same; suspension or revocation; appeal.

50-6,112c. Same; suspension or revocation; appeal. (a) The attorney general, upon five days notice to the persons holding a registration, may suspend the scrap metal dealer's registration for up to 30 days for any one of the following reasons:

(1) The registrant has been found to have violated any of the provisions of the scrap metal theft reduction act, or any similar ordinance, resolution or rules or regulations;

(2) the employment or continuation in employment of a person if the registered scrap metal dealer knows such person has, within the 24 months prior to the notice of suspension or revocation action, been found to have violated any of the provisions of the scrap metal theft reduction act, or the laws of another state comparable to such provisions, or any city or county ordinance or resolution, or regulation controlling scrap metal sale or purchase in Kansas or any other state; or

(3) permitting any criminal activity under the Kansas criminal code, or similar ordinance, resolution or rules or regulations made by the board or city, as the case may be, in or upon the registrant's place of business.

(b) The attorney general may revoke the registration of a scrap metal dealer who has had its registration suspended three or more times within a 24-month period.

(c) The attorney general, upon five days' notice to the person holding the registration, shall revoke or suspend the registration for any one of the following reasons:

(1) The registrant has fraudulently registered by knowingly giving materially false information on the registration form;

(2) the registrant has become ineligible to obtain a registration under the scrap metal theft reduction act;

(3) the nonpayment of any registration fees after receiving written notice that such registration fees are more than 30 days past due; or

(4) the nonpayment of any civil penalty after receiving written notice that such penalty is more than 30 days past due.

(d) Any action brought under this section shall be brought individually against a single registrant's place of business and not against any other place of business registered by the same individual, company or business entity.

(e) Any person aggrieved by the decision of the attorney general to suspend or revoke a registration under this section may appeal such decision in accordance with rules and regulations promulgated by the attorney general to implement the scrap metal theft reduction act.

History: L. 2011, ch. 86, § 3; L. 2015, ch. 96, § 17; Jan. 1, 2016.



50-6,113 Pest inspections relating to real estate transactions; certification required; deceptive act.

50-6,113. Pest inspections relating to real estate transactions; certification required; deceptive act. (a) Any person performing inspections for evidence of wood destroying insects, at the request of a buyer, seller, real estate broker, real estate salesperson, relocation company or financial institution, in connection with a real estate transaction or a loan secured by an interest in real estate shall hold, at the time of inspection, a valid certification, issued pursuant to the Kansas pesticide law, which authorizes the person to use or supervise the use of restricted use pesticides in the control of wood destroying insects.

(b) Any person who performs an inspection specified in subsection (a) and who fails to comply with the requirements of subsection (a), shall be guilty of a deceptive act or practice in violation of K.S.A. 50-626, and amendments thereto.

(c) The provisions of this section shall not apply to any employee of the Kansas department of agriculture who performs an inspection for evidence of wood destroying insects as a part of such employee's duties pursuant to the Kansas pesticide law.

(d) This section shall be a part of and supplemental to the Kansas consumer protection act.

History: L. 2007, ch. 64, § 1; July 1.



50-6,114 Vehicle protection products; definitions; not insurance.

50-6,114. Vehicle protection products; definitions; not insurance. (a) As used in this section:

(1) "Vehicle protection product" means a vehicle protection device, system or service that is:

(A) Installed on or applied to a vehicle;

(B) is designed to prevent loss or damage to a vehicle from a specific cause; and

(C) includes a written warranty.

For purposes of this section, the term vehicle protection product shall include, without limitation, alarm systems, body part marking products, steering locks, window etch products, pedal and ignition locks, fuel and ignition kill switches and electronic, radio and satellite tracking devices;

(2) "vehicle protection product warranty" or "warranty" means a written agreement by a warrantor that provides if the vehicle protection product fails to prevent loss or damage to a vehicle from a specific cause, that the warrantor will pay to or on behalf of the warranty holder specified incidental costs as a result of the failure of the vehicle protection product to perform pursuant to the terms of the warranty;

(3) "incidental costs" means expenses specified in the warranty incurred by the warranty holder related to the failure of the vehicle protection product to perform as provided in the warranty. Incidental costs may include, without limitation, insurance policy deductibles, rental vehicle charges, the difference between the actual value of the stolen vehicle at the time of theft and the cost of a replacement vehicle, sales taxes, registration fees, transaction fees and mechanical inspection fees; and

(4) "warrantor" means a person who is contractually obligated to the warranty holder under the terms of the vehicle protection product warranty agreement. Warrantor does not include an authorized insurer providing a warranty reimbursement insurance policy.

(b) Vehicle protection products are not required to comply with and are not subject to any provisions of chapter 40 of the Kansas Statutes Annotated, and amendments thereto.

(c) The adoption of this section does not imply that a vehicle protection product warranty was insurance prior to July 1, 2008.

History: L. 2008, ch. 79, § 1; July 1.



50-6,115 Same; incidental costs; conditions.

50-6,115. Same; incidental costs; conditions. (a) Incidental costs may be reimbursed under the provisions of the vehicle protection product warranty in either a fixed amount specified in the warranty or sales agreement or by the use of a formula itemizing specific incidental costs incurred by the vehicle protection product warranty holder.

(b) A vehicle protection product seller or warrantor may not require as a condition of financing that a retail purchaser of a motor vehicle purchase a vehicle protection product.

(c) The failure of any person to comply with this section prior to July 1, 2008, shall not be admissible in any court proceeding, administrative proceeding, arbitration or alternative dispute resolution proceeding and may not otherwise be used to prove that the action of any person or the affected vehicle protection product was unlawful or otherwise improper.

History: L. 2008, ch. 79, § 2; July 1.



50-6,116 Truth in musical performance advertising act.

50-6,116. Truth in musical performance advertising act. K.S.A. 2015 Supp. 50-6,116 through 50-6,120, and amendments thereto, shall be known and may be cited as the truth in musical performance advertising act. K.S.A. 2015 Supp. 50-6,116 through 50-6,120, and amendments thereto, shall be part of and supplemental to the Kansas consumer protection act.

History: L. 2010, ch. 129, § 1; July 1.



50-6,117 Same; definitions.

50-6,117. Same; definitions. The following words and phrases when used in the truth in musical performance advertising act, shall have the meanings given to them in this section unless the context clearly indicates otherwise:

(a) "Performing group" means a vocal or instrumental group seeking to use the name of another group that has previously released a commercial sound recording under that name.

(b) "Recording group" means a vocal or instrumental group at least one of whose members has previously released a commercial sound recording under that group's name and in which the member or members have a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group.

(c) "Sound recording" means a work that results from the fixation on a material object of a series of musical, spoken or other sounds regardless of the nature of the material object, such as a disk, tape or other phono-record, in which the sounds are embodied.

History: L. 2010, ch. 129, § 2; July 1.



50-6,118 Same; unlawful advertising of a live musical performance; exceptions.

50-6,118. Same; unlawful advertising of a live musical performance; exceptions. It shall be unlawful for any person to advertise or conduct a live musical performance or production in this state through the use of a false, deceptive or misleading affiliation, connection or association between a performing group and a recording group. This section does not apply if any of the following apply:

(a) The performing group is the authorized registrant and owner of a federal service mark for that group registered in the United States patent and trademark office.

(b) At least one member of the performing group was a member of the recording group and has a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group.

(c) The live musical performance or production is identified in all advertising and promotion as a salute or tribute.

(d) The advertising does not relate to a live musical performance or production taking place in this state.

(e) The performance or production is expressly authorized by the recording group.

(f) The newspaper, magazine, news wire service, television station or radio station which advertises or promotes the live musical performance or production and is not aware that such performance or production is using a false, deceptive or misleading affiliation, connection or association with another group.

History: L. 2010, ch. 129, § 3; July 1.



50-6,119 Same; civil penalty.

50-6,119. Same; civil penalty. (a) Whenever the attorney general or a county or district attorney has reason to believe that any person is advertising or conducting or is about to advertise or conduct a live musical performance or production in violation of K.S.A. 2015 Supp. 50-6,118, and amendments thereto, and that proceedings would be in the public interest, the attorney general or county or district attorney may bring an action against the person to restrain by temporary or permanent injunction that practice.

(b) Whenever any court issues a permanent injunction to restrain and prevent violations of the truth in musical performance advertising act as authorized in subsection (a), the court may direct that the defendant restore to any person in interest any moneys or property, real or personal, which may have been acquired by means of any violation of the truth in musical performance advertising act, under terms and conditions to be established by the court.

(c) Any person who violates the truth in musical performance advertising act shall be liable for a civil penalty as provided in subsection (a) of K.S.A. 50-636, and amendments thereto, which civil penalty shall be in addition to any other relief which may be granted. Each performance or production declared unlawful shall constitute a separate violation.

History: L. 2010, ch. 129, § 4; July 1.



50-6,120 Same; affirmative defense.

50-6,120. Same; affirmative defense. It shall be an affirmative defense to a violation of the truth in musical performance advertising act if the person described in K.S.A. 2015 Supp. 50-6,118, and amendments thereto, has a written contract with the performing or recording group, that states that:

(a) The performing group is an authorized registrant pursuant to subsection (a) of K.S.A. 2015 Supp. 50-6,118, and amendments thereto; or

(b) at least one member of the performing group was a member of the recording group pursuant to subsection (b) of K.S.A. 2015 Supp. 50-6,118, and amendments thereto.

History: L. 2010, ch. 129, § 5; July 1.



50-6,121 Kansas roofing registration act; citation.

50-6,121. Kansas roofing registration act; citation. K.S.A. 2015 Supp. 50-6,121 through 50-6,138, and amendments thereto, shall be known and may be cited as the Kansas roofing registration act.

History: L. 2013, ch. 115, § 1; July 1.



50-6,122 Same, definitions.

50-6,122. Same, definitions. As used in K.S.A. 2015 Supp. 50-6,121 through 50-6,138, and amendments thereto:

(a) (1) "Roofing contractor" means any person, including a subcontractor and nonresident contractor, who in the ordinary course of business:

(A) Engages in the business of commercial or residential roofing services for a fee; or

(B) offers to engage in or solicits roofing-related services, including construction, installation, renovation, repair, maintenance, alteration and waterproofing.

(2) Roofing contractor shall not mean:

(A) A person engaged in the demolition of a structure or the cleanup of construction waste and debris that contains roofing material;

(B) a person working under the direct supervision of the roofing contractor and who is hired by such roofing contractor as an employee or day laborer; or

(C) an exempt general contractor.

(b) "Nonresident contractor" means any contractor who:

(1) Has not established and maintained a place of business as a roofing contractor in this state within the preceding year;

(2) claims residency in another state; or

(3) has not submitted an income tax return as a resident of this state within the preceding year.

(c) "Person" means any individual, firm, partnership, association, corporation, limited liability company, or other group or combination thereof acting as a unit, unless the intent to give a more limited meaning is disclosed clearly by this act.

(d) "Attorney general" means the attorney general of the state of Kansas or the attorney general's designee.

(e) "Exempt general contractor" means a "general contractor," as defined in K.S.A. 12-1540(d), and amendments thereto, who meets the following conditions:

(1) The general contractor, upon request of the attorney general, demonstrates by a preponderance of the evidence all of the following:

(A) The general contractor is in compliance with all requirements to do business in the state of Kansas, including any municipality or county requirements applicable to the location in which the general contractor intends to do business that involves roofing services;

(B) the general contractor engages in roofing services in addition to construction, installation, renovation, repair, maintenance, alteration or waterproofing services on the project, and the roofing services do not constitute more than 50% of the total project cost; and

(C) the general contractor or its agents, employees or representatives do not engage in "door-to-door sales," as defined in K.S.A. 50-640(c)(1), and amendments thereto; or

(2) the general contractor contracts for the performance of roofing services and upon request of the attorney general, demonstrates by a preponderance of the evidence all of the following:

(A) The general contractor does not directly supervise the roofing contractor's employees or agents and the roofing contractor is a separate legal business entity;

(B) neither the general contractor nor any of its agents or employees engages in roofing services;

(C) the roofing contractor used by the general contractor holds an active, valid roofing contractor registration certificate in good standing and the general contractor secures a copy of the roofing contractor's registration certificate and has it available for inspection during business hours at the location where roofing services are being provided;

(D) the contract between the general contractor and the roofing contractor specifies that the roofing contractor shall perform and be responsible for all roofing services, maintain direct supervision of any agent of such roofing contractor or person hired by such roofing contractor to perform roofing services, and notify the general contractor immediately if the roofing contractor's roofing registration certificate is suspended or otherwise becomes invalid under the provisions of this act or the roofing contractor is no longer in compliance with any of the requirements of this act;

(E) the general contractor is in compliance with all other requirements to do business in the state of Kansas, including any municipality or county requirements applicable to the location in which the general contractor intends to do business that involves roofing services; and

(F) the general contractor or its agents, employees or representatives do not engage in "door-to-door sales," as defined in K.S.A. 50-640(c)(1), and amendments thereto.

History: L. 2013, ch. 115, § 2; L. 2015, ch. 31, § 1; July 1.



50-6,123 Same; registration certificate required; penalties.

50-6,123. Same; registration certificate required; penalties. (a) (1) No person shall engage in the business of or act in the capacity of a roofing contractor within this state without having a valid registration certificate as required by this act.

(2) No person may bring or maintain any claim, action, suit, or proceeding in any court of this state related to such person's business or capacity as a roofing contractor without having a valid registration certificate as required by this act.

(b) (1) Any person who fails to obtain a valid registration certificate prior to acting as a roofing contractor as defined in this act, shall be liable for a civil penalty as provided in subsection (a) of K.S.A. 50-636, and amendments thereto, which civil penalty shall be in addition to any other relief which may be granted or other penalty prescribed by law. The grant of powers to the attorney general in this act does not affect remedies available to consumers under other principles of law or equity.

(2) Any person who acts as a roofing contractor while such person's registration certificate as a roofing contractor is suspended or revoked shall be liable for a civil penalty as provided in subsection (a) of K.S.A. 50-636, and amendments thereto, which civil penalty shall be in addition to any other relief which may be granted or other penalty prescribed by law.

History: L. 2013, ch. 115, § 3; July 1.



50-6,124 Same; administration of act; rules and regulations.

50-6,124. Same; administration of act; rules and regulations. (a) Subject to appropriations for this act, the attorney general is authorized to administer and implement the provisions of this act. The attorney general may administer and implement any provision of this act through use of the internet or other technology as deemed necessary or appropriate.

(b) The attorney general may create any forms necessary for the administration of this act.

(c) In accordance with the rules and regulations filing act, the attorney general is hereby authorized to adopt rules and regulations necessary to implement the provisions of this act. Such rules and regulations may include, but are not limited to, provisions concerning:

(1) Fees necessary to fund the expenses and operating costs incurred in the administration and enforcement of the provisions of this act.

(2) The acquisition of insurance, indemnity coverage or surety bonds in amounts determined by the attorney general.

(3) Any other matter deemed necessary by the attorney general to carry out, implement and enforce the provisions of this act.

History: L. 2013, ch. 115, § 4; July 1.



50-6,125 Same; registration application requirements; refusal to register; notification.

50-6,125. Same; registration application requirements; refusal to register; notification. (a) (1) To obtain a roofing contractor registration certificate under this act, an applicant who is at least 18 years of age shall submit an application under oath containing:

(A) A statement of the applicant's experience and qualifications as a roofing contractor, if any.

(B) The applicant's name, physical address, business name and address, information on any other person who will be authorized to act as the business entity, and the applicant's phone number.

(C) A copy of the roofing contractor's certificate of liability insurance shall be filed with the application and shall be not less than $500,000. Any insurance company issuing a liability policy to a roofing contractor pursuant to the provisions of this act shall be required to notify the attorney general in the event such liability policy is canceled for any reason or lapses for any reason.

(D) Proof satisfactory to the attorney general that the applicant has secured either workers' compensation coverage satisfactory under the workers' compensation act or an affidavit of exemption or self-insurance as authorized pursuant to the workers' compensation act.

(E) Any other information deemed necessary in assisting the attorney general to register the person as a roofing contractor.

(2) The application shall contain statements that the applicant:

(A) Desires the issuance of a roofing contractor registration certificate.

(B) Will comply with the provisions of this act.

(C) Will comply with all federal and state laws and local ordinances.

(D) (i) Has or has not been registered or licensed as a roofing contractor in another state; and

(ii) whether any disciplinary action was taken against such registration or license or whether such registration or license is currently in good standing.

(3) If the applicant is not a resident of this state, then the nonresident applicant will appoint the secretary of state as legal agent for service of process or as otherwise provided in this act.

(b) The attorney general shall refuse to register any person if the attorney general determines:

(1) The application contains false, misleading, or incomplete information.

(2) The applicant fails or refuses to provide any information requested by the attorney general.

(3) The applicant fails or refuses to pay the required fees.

(4) The applicant is ineligible for registration due to a suspended or revoked registration in this state.

(5) The nonresident applicant has a revoked or suspended registration or license for roofing contractors required by law in another state.

(6) The applicant has failed to provide a current tax clearance certificate or letter from the Kansas department of revenue along with the filing of any application.

(c) (1) The attorney general shall notify the applicant in writing if the attorney general denies an application for a registration or renewal of a certificate, and shall provide the applicant an opportunity to respond to or cure any defect in the written application or renewal for a period of 10 days from the date of the written notification.

(2) Notification shall be deemed sufficient if mailed, via first class mail, to the address listed in the last application for registration or for renewal filed by the applicant.

(3) An applicant aggrieved by a decision of the attorney general denying a registration or renewal may appeal the decision as provided in the Kansas administrative procedure act. In the alternative, the applicant may reapply after the expiration of a 90-day waiting period, if the applicant is otherwise eligible under the provisions of this act.

(4) All application, renewal and reapplication fees shall not be refundable.

(d) The attorney general shall classify as not in good standing the registration certificate of any roofing contractor who fails to do any of the following:

(1) Maintain liability insurance coverage;

(2) maintain workers' compensation coverage satisfactory under the workers' compensation act, or provide an affidavit of exemption or self-insurance as authorized pursuant to the workers' compensation act;

(3) maintain an active status of a corporation or registration as a foreign corporation, a limited liability company or registration as a foreign limited liability company, a limited liability partnership registration or foreign limited liability partnership registration, or a limited partnership certificate or limited partnership or foreign limited partnership certificate of authority, with the office of the secretary of state;

(4) maintain or renew a roofing contractor registration as provided in this act;

(5) notify the attorney general for any act or omission specified in subsection (a) of K.S.A. 2015 Supp. 50-6,133, and amendments thereto, or any other violation of this act;

(6) maintain any registration as required by law in another state while registered in this state as a nonresident roofing contractor; or

(7) file and pay all taxes when due in this state.

(e) The attorney general shall send a written notice to the person when such person's registration is not in good standing. Notification shall be deemed sufficient if mailed, via first class mail, to the address listed in the last registration or renewal form filed by the applicant. Any roofing contractor who has been notified by the attorney general that such person's registration is not in good standing shall cease soliciting or entering new roofing services and projects as of the date of such notification. The roofing contractor shall be allowed to complete roofing projects where actual physical work has begun prior to the date of issuance of the notice that such person's registration is not in good standing. If the roofing contractor fails to correct the deficiency specified in the notice by evidence satisfactory to the attorney general within 30 days of the date of the notice, or if the roofing contractor solicits or enters into new roofing services contracts or projects while the roofing contractor's registration certificate is not in good standing, or while such registration certificate is suspended or revoked, the roofing contractor shall be in violation of the provisions of this act. Any registration certificate that is not in good standing shall be revoked 30 days from the date of notification to the roofing contractor that the registration is not in good standing. Notice of revocation shall be deemed sufficient if mailed, via first class mail, to the address listed in the last application, registration or renewal form filed by the applicant. The roofing contractor may reinstate such roofing contractor's registration certificate to good standing by paying the required fees provided in K.S.A. 2015 Supp. 50-6,132, and amendments thereto, and complying with all other requirements for issuance of a registration in good standing.

Any person aggrieved by the decision of the attorney general to suspend or revoke a registration certificate pursuant to this section may appeal such decision as provided in the administrative procedure act.

History: L. 2013, ch. 115, § 5; July 1.



50-6,126 Same; criminal history record inquiry.

50-6,126. Same; criminal history record inquiry. (a) There shall be a question on all application and renewal forms requiring the applicant to answer under oath whether or not the applicant has been convicted of a felony offense in this state, another state, or any other place, and the nature of that offense upon which a conviction was imposed.

(b) Conviction of an offense shall not disqualify a person from registration as a roofing contractor under this act, provided the applicant has truthfully disclosed the conviction and nature of the offense.

(c) When deemed appropriate, the attorney general may conduct a criminal history records search or background check on any applicant or registered roofing contractor and may investigate the information submitted on a roofing contractor application or renewal form, provided no adverse action may be taken against the person until the person has been notified and given an opportunity to respond in writing.

History: L. 2013, ch. 115, § 6; July 1.



50-6,127 Same; duties of roofing contractor.

50-6,127. Same; duties of roofing contractor. The holder of a roofing contractor registration certificate may engage in the roofing business within this state pursuant to the provisions of this act, and subject to the following limitations:

(a) A roofing contractor's registration certificate number shall be valid and in good standing at the time of soliciting a project and during subsequent job performance;

(b) a roofing contractor's registration certificate number shall be submitted when applying for any permit issued by the state, or any of its political subdivisions, for commercial or residential roofing services or projects, if a permit is required by such authority, and shall be written upon each permit issued;

(c) a roofing contractor's registration certificate cannot be shared or used by any other individual or business entity, except that a business firm, partnership, association, corporation, limited liability company or other group or combination thereof acting as a unit may be granted a single roofing registration certificate number for use by designated roofing contractors acting as agents for the business entity when the application for registration certificate contained sufficient information on each member, partner, officer and agent, and the attorney general issued a single certificate number to such persons as a business unit;

(d) upon any change to the name, address, business entity or resident agent of a roofing contractor or upon adjudication by a court of competent jurisdiction for a violation of this act or an act or omission specified in subsection (a) of K.S.A. 2015 Supp. 50-6,133, and amendments thereto, the attorney general shall be notified in writing;

(e) a roofing contractor shall comply with all state laws and local ordinances; and

(f) a roofing contractor must pay taxes due in this state.

History: L. 2013, ch. 115, § 7; July 1.



50-6,128 Same; fees; roofing contractor registration fund.

50-6,128. Same; fees; roofing contractor registration fund. (a) At the time of making application for a roofing contractor registration certificate pursuant to this act, the applicant shall pay to the attorney general a fee to be set by the attorney general, which shall not exceed $500 for the annual registration certificate.

(b) There is hereby established in the state treasury the roofing contractor registration fund to be administered by the attorney general. All moneys received by the attorney general from fees, charges or penalties shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, who shall deposit the entire amount thereof in the state treasury to the credit of the roofing contractor registration fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the attorney general and the director of accounts and reports issued pursuant to vouchers approved by the attorney general or the attorney general's designee. All moneys credited to the roofing contractor registration fee fund shall be expended for the administration of the duties, functions and operating expenses of the roofing contractor registration act.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the roofing contractor registration fee fund established in subsection (a) interest earnings based on:

(1) The average daily balance of money in the roofing contractor registration fee fund for the preceding month; and

(2) the net earnings rate of the pooled money investment fund portfolio for the preceding month.

(d) The fee to be submitted with an application for a roofing contractor registration certificate may be prorated as set by the attorney general. Unless prorated at the time of initial registration, fees shall be paid in full at the time an application for a registration certificate is filed and such registration certificate shall expire on June 30 of each year.

(e) An annual renewal fee for renewal of a roofing contractor registration certificate shall be set by the attorney general. Such renewal fee shall not exceed $500.

History: L. 2013, ch. 115, § 8; July 1.



50-6,129 Same; exemptions.

50-6,129. Same; exemptions. (a) The roofing contractor registration act shall not apply to:

(1) An actual owner of commercial, residential or farm property who physically performs, or has employees who perform, roofing services including, construction, installation, renovation, repair, maintenance, alteration, waterproofing or removal of materials or structures on such owner's own dwelling or another structure located on the residential or farm property owned by such person without the assistance of any registered roofing contractor;

(2) any authorized employee, representative or representatives of the United States government, the state of Kansas, or any county, municipality, or other political subdivision of this state;

(3) any person who furnishes any fabricated or finished product, material, or article of merchandise which is not incorporated into or attached to real property by such person so as to become affixed thereto;

(4) any person employed by a manufactured home and modular home manufacturer while performing services and work for the manufactured home and modular home manufacturer;

(5) any person registered as a home inspector pursuant to K.S.A. 58-4501 et seq., and amendments thereto, while performing functions pursuant to that act;

(6) any person employed by a manufactured home dealer while acting within the scope of that license;

(7) any person employed as a manufactured home installer while acting within the scope of that license; and

(8) any person who engages in providing roofing services that on each and every undertaking or project during any fiscal year bear an aggregate price, including labor, materials and all other items, that is quoted, bid, offered, agreed, contracted, billed, collected and paid at less than $2,000. This exemption does not apply to a person who advertises or puts out any sign or card or other device which might indicate to the public that the person is a roofing contractor or that the person is qualified to engage in the business of a roofing contractor.

(b) Any administrative or governing body with authority to enter into public contracts shall require individual roofing contractor registration for purposes of such persons submitting or entering into any bid or contract.

History: L. 2013, ch. 115, § 9; July 1.



50-6,130 Same; application for registration, time limit for processing.

50-6,130. Same; application for registration, time limit for processing. Within 60 calendar days from the date of application, the attorney general shall either issue or deny the roofing contractor registration certificate. No registration certificate shall be issued to an applicant until the attorney general receives all documentation and fees necessary to obtain a registration certificate. The registration certificate issued on an original application entitles the person to act as a roofing contractor within this state, subject to the limitations of this act, until the expiration of the then current fiscal year ending June 30, except that an initial registration certificate issued in May or June is valid until June 30 of the subsequent year.

History: L. 2013, ch. 115, § 10; July 1.



50-6,131 Same; notification of attorney general required, when; fees.

50-6,131. Same; notification of attorney general required, when; fees. Not later than 10 days after the date of a change in a roofing contractor's name, address or legal service agent, or upon a registered roofing contractor's ceasing business as a roofing contractor, the person shall notify the attorney general of the change on a form provided by the attorney general. A change of name or address shall be accompanied by a fee set by the attorney general not to exceed $25. No person shall change such person's name under an active registration certificate if the change is associated with a change in the legal status of the business entity other than a change in marital status. Doing business under a new business name or a change in legal status of a business requires issuance of a new registration certificate. When a registered roofing contractor ceases to be active as a roofing contractor, the contractor shall notify the attorney general within 10 days and the attorney general shall suspend the registration certificate of such contractor as soon as practical after receiving the notification.

History: L. 2013, ch. 115, § 11; July 1.



50-6,132 Same; roofing contractor registration certificate renewal; reinstatement fee.

50-6,132. Same; roofing contractor registration certificate renewal; reinstatement fee. (a) (1) Any roofing contractor registration certificate issued under this act may be renewed for each successive fiscal year by obtaining from the attorney general a certificate of renewal. To obtain a certificate of renewal, the person shall file with the attorney general a renewal application by June 30 and pay the renewal fee. The application for renewal shall require statements under oath that the applicant has or has not been convicted of any felony offense, and the nature of such offense, since issuance of the prior registration certificate, and whether or not the applicant has been adjudicated by a court of competent jurisdiction for any violation of this act or any act or omission specified in subsection (a) of K.S.A. 2015 Supp. 50-6,133, and amendments thereto.

(2) The applicant shall include with the renewal application a copy of the certificate of liability insurance, proof of workers' compensation coverage, unless exempt or self-insured under the workers' compensation act, and, if applicable, a copy of the current registration certificate required by law for roofing contractors and a current tax clearance certificate or letter from the Kansas department of revenue.

(b) The attorney general shall refuse to renew a roofing contractor's registration certificate for any reason stated in subsection (b) of K.S.A. 2015 Supp. 50-6,125, and amendments thereto. The attorney general shall notify the applicant in writing if the attorney general denies the renewal as provided in subsection (c) of K.S.A. 2015 Supp. 50-6,125, and amendments thereto.

(c) If any roofing contractor fails to file a renewal application by the June 30 deadline, that contractor's registration certificate shall be deemed not to be in good standing. A roofing contractor has a 30-day grace period after June 30 to renew such registration certificate without a late fee. The late fee shall be set by the attorney general but shall not exceed $300. If the certificate is not renewed before July 31, the certificate shall be revoked.

(d) (1) A roofing contractor desiring to renew a registration certificate that has been suspended for any cause provided in this act prior to the June 30 annual renewal date shall be assessed a fee equal to twice the amount of the fee established by subsection (c) of K.S.A. 2015 Supp. 50-6,128, and amendments thereto.

(2) The attorney general shall assess a reinstatement fee in an amount to be set by the attorney general not to exceed $500 plus the fee established by K.S.A. 2015 Supp. 50-6,128, and amendments thereto, for any registration certificate that has been revoked for any cause provided in this act.

(3) A roofing contractor submitting an application for a registration certificate after suspension or revocation of that contractor's registration certificate must be otherwise eligible for registration under this act.

(e) The attorney general shall include a registration status notation in a roofing contractor's record if the status of registration changes from active and valid to not in good standing, denied, suspended or revoked.

History: L. 2013, ch. 115, § 12; July 1.



50-6,133 Same; violations; complaints; investigations; subpoenas.

50-6,133. Same; violations; complaints; investigations; subpoenas. (a) No roofing contractor or any person providing services as a roofing contractor shall:

(1) Abandon a roofing contract without legal grounds after a deposit of money or other consideration has been paid;

(2) divert any funds or property entrusted to a roofing contractor;

(3) engage in any fraudulent or deceptive acts or practices or misrepresentation of products, services or qualifications as a roofing contractor;

(4) make a false or misleading statement in an application for a roofing contractor registration certificate or renewal application or in soliciting a contract for roofing services;

(5) violate any judgment or order by a court of competent jurisdiction against the roofing contractor for a violation of the provisions of this act;

(6) engage in work without a valid registration certificate as required for roofing contractors pursuant to this act or performing roofing services during any period when the roofing contractor's registration certificate is denied, suspended or revoked;

(7) engage in roofing services without obtaining a proper permit as may be required by any state or local authority;

(8) fail to comply with any tax laws authorized by the state or any of its political subdivisions;

(9) damage or injure any person or property while performing roofing services under a valid roofing contractor registration certificate for which the roofing contractor's liability insurance or workers' compensation coverage was inadequate; or

(10) fail to comply with any provision of this act or any rule and regulation adopted thereunder.

(b) Any person may file a duly verified complaint with the attorney general alleging one or more violations of subsection (a). The complaint shall be on a form approved by the attorney general and shall set forth the alleged act or omission stated in subsection (a), and a statement of sufficient facts upon which a reasonable person could conclude that the act or omission specified in subsection (a) has been committed. Nothing in this section shall be construed to require the complainant to first file a complaint with the attorney general before seeking relief or remedies allowed by law.

(c) A complaint received by the attorney general as provided in this section may be investigated by the attorney general or referred to any county or district attorney for appropriate disposition or investigation. The attorney general is hereby authorized to:

(1) Make investigations and examinations of the registrant's operations, books and records as the attorney general deems necessary for the protection of the public and control access to any documents and records of the licensee or registrant under examination or investigation;

(2) charge reasonable costs of investigation, examination and administration of this act, to be paid by the applicant, licensee or registrant;

(3) exchange any information regarding the administration of this act with any agency of the United States or any state or political subdivision thereof which regulates the licensee or registrant or administers statutes, rules and regulations or programs related to the roofing business, and to enter into information-sharing arrangements with other governmental agencies or associations representing governmental agencies which are deemed necessary or beneficial to the administration of this act;

(4) disclose to any person or entity that an applicant's, licensee's or registrant's application, license or registration certificate has been denied, suspended, revoked or refused renewal;

(5) require or permit any person to file a written statement, under oath or otherwise as the attorney general may direct, setting forth all the facts and circumstances concerning any apparent violation of this act, or any rule and regulation promulgated thereunder or any order issued pursuant to this act;

(6) receive, as a condition in settlement of any investigation or examination, a payment designated for the roofing contractor registration fee fund as directed by the attorney general;

(7) refer such evidence as may be available concerning any violation of this act or of any rule and regulation or order hereunder to the proper county or district attorney, who may in the attorney general's discretion, with or without such a referral, institute the appropriate criminal proceedings under this act;

(8) establish relationships or contracts with any other government programs which require the licensing or registration of roofing contractors or other entities to collect and maintain records and process transaction fees or other fees related to applicants, licensees, registrants or other persons subject to this act and to take such other actions as may be reasonably necessary to facilitate cooperation between such governmental entities or agencies and industry trade associations. The attorney general shall regularly report violations of law, as well as enforcement actions and other relevant information to any multi-state or nationwide licensing system and registry; and

(9) require any registrant to file with any such roofing contractor licensing system or registry in the form prescribed by the attorney general or the attorney general's designee.

(d) For the purpose of any examination, investigation or proceeding under this act, the attorney general or any officer designated by the attorney general may administer oaths and affirmations, subpoena witnesses, compel such witnesses' attendance, adduce evidence and require the production of any matter which is relevant to the examination or investigation, including the existence, description, nature, custody, condition and location of any books, documents or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of relevant information or items.

(e) In case of refusal to obey a subpoena or court order issued to any person, any court of competent jurisdiction, upon application by the attorney general, may issue to that person an order requiring the person to appear before the attorney general, or the officer designated by the attorney general, to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Any failure to obey the order of the court may be punished by the court as a contempt of court.

(f) No person is excused from attending and testifying or from producing any document or record before the attorney general or in obedience to the subpoena of the attorney general or in any proceeding instituted by the attorney general, on the ground that the testimony or evidence, documentary or otherwise, required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture. No individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction or matter concerning which such person is compelled, after claiming privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

History: L. 2013, ch. 115, § 13; July 1.



50-6,134 Same; nonresident roofing contractor registration requirements; agent for service of process.

50-6,134. Same; nonresident roofing contractor registration requirements; agent for service of process. (a) (1) Every applicant for a roofing contractor's registration certificate who is a nonresident contractor, may apply for a registration certificate by signing and filing the application, appointing the secretary of state as the applicant's true and lawful agent upon whom may be served all lawful process in any action or proceeding against such nonresident contractor for construction projects performed in this state. Such appointment shall be evidence of the roofing contractor's consent that any process against the contractor which is served upon the secretary of state shall be of the same legal force and effect as if served upon the contractor personally within this state.

(2) Registered foreign corporations, registered foreign limited liability companies, foreign limited liability partnerships and foreign limited partnerships which are authorized to do business in this state and which have a current registered agent and registered address on file in the office of the secretary of state shall not be required to appoint the secretary of state as agent for service of process under this section.

(b) Within 10 days after service of the summons upon the secretary of state, notice of such service with the summons and complaint in the action shall be sent to the defendant roofing contractor at the defendant contractor's last known address by registered or certified mail with return receipt requested and proof of such mailing shall be attached to the summons.

(c) The secretary of state shall keep a record of all process served upon the secretary of state under this section, showing the day and hour of service. Whenever service of process was made under this section, the court, before entering a default judgment, or at any stage of the proceeding, may order such continuance as may be necessary to afford the defendant contractor reasonable opportunity to defend any action pending against the defendant contractor.

History: L. 2013, ch. 115, § 14; July 1.



50-6,135 Same; disclosure of roofing contractor's registration certificate number.

50-6,135. Same; disclosure of roofing contractor's registration certificate number. (a) When applying for any permit required by the state or any of its political subdivisions for roofing services or jobs, a roofing contractor shall supply the permit-issuing official the roofing contractor's registration certificate number issued pursuant to this act. That official shall enter a roofing contractor's registration certificate number on the permit.

(b) Although exempt from the registration requirements of this act, any person performing as a roofing contractor on such person's own property shall, when applying for a permit required for the project, supply the permit-issuing official any roofing contractor registration certificate number, as soon as available, of each roofing subcontractor engaged in roofing services and doing work covered by the permit, if any. That official shall enter each roofing contractor registration certificate number so supplied before inspection of the job.

(c) A roofing contractor shall display such contractor's roofing contractor registration certificate number issued pursuant to this act on each commercial vehicle used for roofing services and upon every business sign, card, correspondence and contract used to solicit and conduct roofing services in this state.

History: L. 2013, ch. 115, § 15; July 1.



50-6,136 Same; information system, establishment of.

50-6,136. Same; information system, establishment of. (a) Upon request, the attorney general shall verify a roofing contractor registration certificate number to city, county and state enforcement officials and to the public.

(b) The attorney general shall establish a system for the public to confirm roofing contractor registration certificates. Such system shall include a listing of valid registration certificates and such other information collected pursuant to this act, and amendments thereto, as the attorney general may determine is appropriate. In addition, the system may include a notation for any conviction of a criminal violation in this state, another state, or the United States when disclosed by a criminal history records search on the individual roofing contractor. Disclosure of any information through use of the roofing contractor registration certificate system or information maintained by the attorney general shall not be deemed to be an endorsement of any roofing contractor or determination of any facts, qualifications, information or reputation of any roofing contractor by the attorney general, the state, or any of their respective agents, officers, employees or assigns.

History: L. 2013, ch. 115, § 16; July 1.



50-6,137 Same; effect on other statutes.

50-6,137. Same; effect on other statutes. This act shall be construed to be in addition to, and not in lieu of, any required licensure of persons for certain professions and trades in this state, and further, this act shall not be deemed to conflict with or affect the authority of any state or local agency, board or commission whose duty and authority is to administer or enforce any law or ordinance or to establish, administer or enforce any policy, rule, qualification or standard for any trade or profession.

History: L. 2013, ch. 115, § 17; July 1.



50-6,138 Same; deceptive or unconscionable acts or practices.

50-6,138. Same; deceptive or unconscionable acts or practices. (a) Any violation of this act shall be deemed to be a deceptive or unconscionable act or practice under the provisions of the Kansas consumer protection act.

(b) This act shall be part of and supplemental to the Kansas consumer protection act.

History: L. 2013, ch. 115, § 18; July 1.



50-6,138a Violations; general contractor's duty to report.

50-6,138a. Violations; general contractor's duty to report. In the event a general contractor is notified or becomes aware that a roofing contractor used by the general contractor has violated or is no longer in compliance with any of the requirements of this act, the general contractor shall immediately inform the attorney general.

History: L. 2015, ch. 31, § 2; July 1.



50-6,138b Letter of exemption for general contractor.

50-6,138b. Letter of exemption for general contractor. The attorney general may, upon request of a general contractor, issue a letter of exemption stating that the general contractor is an exempt general contractor, as defined by this act.

History: L. 2015, ch. 31, § 3; July 1.



50-6,139 Identity theft; identity fraud; unconscionable act or practice; Wayne Owen law.

50-6,139. Identity theft; identity fraud; unconscionable act or practice; Wayne Owen law. (a) The conduct prohibited by K.S.A. 2015 Supp. 21-6107, and amendments thereto, constitutes an unconscionable act or practice in violation of K.S.A. 50-627, and amendments thereto, and any person who engages in such conduct shall be subject to the remedies and penalties provided by the Kansas consumer protection act.

(b) For the purposes of the remedies and penalties provided by the Kansas consumer protection act:

(1) The person committing the conduct prohibited by K.S.A. 2015 Supp. 21-6107, and amendments thereto, shall be deemed the supplier, and the person who is the victim of such conduct shall be deemed the consumer; and

(2) proof of a consumer transaction shall not be required.

(c) This section shall be part of and supplemental to the Kansas consumer protection act and shall be known and may be cited as the Wayne Owen law.

History: L. 2013, ch. 123, § 6; July 1.



50-6,140 Bad faith assertion of patent infringement; unconscionable act or practice.

50-6,140. Bad faith assertion of patent infringement; unconscionable act or practice. (a) As used in this section:

(1) "Person" means an individual, corporation, limited liability company, general partnership, limited partnership, firm, company, voluntary association and other association or business entity existing under or authorized by the state of Kansas, or the laws of any other state, territory or foreign country.

(2) "Affiliated person" means a person affiliated with the intended recipient of a written or electronic communication.

(3) "Intended recipient" means a person who purchases, rents, leases or otherwise obtains a product or service in the commercial market that is not for resale in the commercial market and that is, or later becomes, the subject of a patent infringement allegation.

(b) It is an unconscionable act or practice for any person to make a bad faith assertion of patent infringement whereby the person sends or causes to be sent any electronic or written communication that states that the intended recipient or affiliated person is infringing or has infringed on a patent if:

(1) The communication asserting or claiming patent infringement does not contain the following information and, upon the request of the intended recipient or affiliated person, the person fails to provide that information within a reasonable period of time:

(A) The name of the person asserting or claiming a right to license the patent to or enforce the patent against the intended recipient or affiliated person;

(B) the number of the patent issued by the United States patent and trademark office that is alleged or claimed to have been infringed; and

(C) the factual allegations concerning the specific areas in which the intended recipient or affiliated person's products, services or technology infringed the patent or are covered by the claims in the patent;

(2) prior to sending the communication, the person asserting or claiming patent infringement:

(A) Fails to compare the scope of the patent to the intended recipient or affiliated person's products, services or technology, to the extent commercially reasonable and identifiable from public information; or

(B) performs such comparison, but fails to identify in the communication the specific areas in which the intended recipient or affiliated person's products, services or technology are within the scope of the patent;

(3) the communication falsely states that litigation has been filed against the intended recipient or affiliated person; or

(4) the assertions or claims contained in the communication lack a reasonable basis because the demand letter seeks compensation:

(A) For a patent that has been held to be invalid or unenforceable in a final judicial or administrative decision; or

(B) regarding actions alleged to have been undertaken after the patent has expired.

(c) Nothing in this section shall be construed to be an unconscionable act or practice where any person:

(1) Has made a substantial investment in the use of the patent or in the production or sale of a product or item covered by the patent;

(2) has engaged in a good faith effort to establish that the intended recipient or affiliated person has infringed the patent;

(3) has, as the owner of the patent and in good faith, sought compensation or other remedy from the intended recipient or affiliated person by reason of infringement of its patent;

(4) is an inventor or joint inventor of the patent or, in the case of a patent filed by and awarded to an assignee of the original inventor or joint inventor, is the original assignee;

(5) has demonstrated good faith business practices in previous efforts to enforce the patent or a substantially similar patent;

(6) has successfully enforced the patent or a substantially similar patent through litigation; or

(7) has, as the owner of a patent and in good faith, communicated to any person that its patent is available for license or sale.

(d) (1) The conduct prohibited by this section constitutes an unconscionable act or practice in violation of K.S.A. 50-627, and amendments thereto, and any person who engages in such conduct shall be subject to the remedies and penalties provided by the Kansas consumer protection act and the investigatory and enforcement procedures and policies of the attorney general's office adopted pursuant to the Kansas consumer protection act.

(2) For the purposes of the remedies and penalties provided by the Kansas consumer protection act:

(A) The person committing the conduct prohibited by this section shall be deemed the supplier, and the intended recipient or affiliated person who is the victim of such conduct shall be deemed the consumer; and

(B) proof of a consumer transaction shall not be required.

(3) Notwithstanding any provision of the Kansas consumer protection act to the contrary, a county or district attorney shall not have authority to file any civil action alleging a violation of the Kansas consumer protection act pursuant to this section.

(e) Nothing in this section shall apply to an assertion of patent infringement that includes a claim for relief arising under 35 U.S.C. § 271(e)(2) or 42 U.S.C. § 262.

(f) This section shall be part of and supplemental to the Kansas consumer protection act.

History: L. 2015, ch. 67, § 1; July 1.






Article 6a REQUIREMENTS FOR SALE OF CIGARETTES

50-6a01 Findings and purpose.

50-6a01. Findings and purpose. (a) Cigarette smoking presents serious public health concerns to the state and to the citizens of the state. The surgeon general has determined that smoking causes lung cancer, heart disease and other serious diseases, and that there are hundreds of thousands of tobacco-related deaths in the United States each year. These diseases most often do not appear until many years after the person in question begins smoking.

(b) Cigarette smoking also presents serious financial concerns for the state. Under certain health-care programs, the state may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive such medical assistance.

(c) Under these programs, the state pays millions of dollars each year to provide medical assistance for these persons for health conditions associated with cigarette smoking.

(d) It is the policy of the state that financial burdens imposed on the state by cigarette smoking be borne by tobacco product manufacturers rather than by the state to the extent that such manufacturers either determine to enter into a settlement with the state or are found culpable by the courts.

(e) On November 23, 1998, leading United States tobacco product manufacturers entered into a settlement agreement, entitled the "master settlement agreement," with the state. The master settlement agreement obligates these manufacturers, in return for a release of past, present and certain future claims against them as described therein, to pay substantial sums to the state (tied in part to their volume of sales); to fund a national foundation devoted to the interests of public health; and to make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.

(f) It would be contrary to the policy of the state if tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that the state will have an eventual source of recovery from them if they are proven to have acted culpably. It is thus in the interest of the state to require that such manufacturers establish a reserve fund to guarantee a source of compensation and to prevent such manufacturers from deriving large, short-term profits and then becoming judgment-proof before liability may arise.

History: L. 1999, ch. 136, § 1; May 20.



50-6a02 Definitions.

50-6a02. Definitions. As used in this act:

(a) "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in exhibit C to the master settlement agreement.

(b) "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns," "is owned" and "ownership" mean ownership of an equity interest, or the equivalent thereof, of 10% or more, and the term "person" means an individual, partnership, committee, association, corporation or any other organization or group of persons.

(c) "Allocable share" means allocable share as that term is defined in the master settlement agreement.

(d) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use and consists of or contains: (1) Any roll of tobacco wrapped in paper or in any substance not containing tobacco; (2) tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or (3) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in subsection (d)(1). The term "cigarette" includes "roll-your-own" (i.e., any tobacco which, because of its appearance, type, packaging or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes). For purposes of this definition of "cigarette," 0.09 ounces of "roll-your-own" tobacco shall constitute one individual "cigarette."

(e) "Master settlement agreement" means the settlement agreement (and related documents) entered into on November 23, 1998, by the state and leading United States tobacco product manufacturers.

(f) "Qualified escrow fund" means an escrow arrangement with a federally or state chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least $1,000,000,000 where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing or directing the use of the funds' principal except as consistent with K.S.A. 50-6a03(b)(2), and amendments thereto.

(g) "Released claims" means released claims as that term is defined in the master settlement agreement.

(h) "Releasing parties" means releasing parties as that term is defined in the master settlement agreement.

(i) "Tobacco product manufacturer" means an entity that after the date of enactment of this act directly (and not exclusively through any affiliate):

(1) Manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer, as that term is defined in the master settlement agreement, that will be responsible for the payments under the master settlement agreement with respect to such cigarettes as a result of the provisions of subsections II(mm) of the master settlement agreement and that pays the taxes specified in subsection II(z) of the master settlement agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);

(2) is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(3) becomes a successor of an entity described in paragraph (1) or (2). The term "tobacco product manufacturer" shall not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within any of subsection (i)(1) through (3) above.

(j) "Units sold" means, with respect to a particular tobacco product manufacturer for a particular year, the number of individual cigarettes sold in the state, including, without limitation, any cigarettes sold on any qualified tribal land within the state, by the applicable tobacco product manufacturer, whether directly or through a distributor, retailer or similar intermediary or intermediaries, during the year in question, for which the state has the authority under federal law to impose excise or a similar tax or to collect escrow deposits, regardless of whether such taxes were imposed or collected by the state. The department of revenue and the attorney general shall promulgate such rules and regulations as are necessary to ascertain the number of units sold of such tobacco product manufacturer for each year.

History: L. 1999, ch. 136, § 2; L. 2001, ch. 20, § 1; L. 2015, ch. 79, § 2; June  4.



50-6a03 Requirements for sale of cigarettes; penalties.

50-6a03. Requirements for sale of cigarettes; penalties. Any tobacco product manufacturer selling cigarettes to consumers within the state (whether directly or through a distributor, retailer or similar intermediary or intermediaries) after the effective date of this act shall do one of the following:

(a) Become a participating manufacturer (as that term is defined in section II(jj) of the master settlement agreement) and generally perform its financial obligations under the master settlement agreement; or

(b) (1) place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation):

(A) 1999: $.0094241 per unit sold after the effective date of this act;

(B) 2000: $.0104712 per unit sold;

(C) for each of 2001 and 2002: $.0136125 per unit sold;

(D) for each of 2003 through 2006: $.0167539 per unit sold;

(E) for each of 2007 and each year thereafter: $.0188482 per unit sold.

(2) A tobacco product manufacturer that places funds into escrow pursuant to paragraph (1) of subsection (b) shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

(A) To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the state or any releasing party located or residing in the state. Funds shall be released from escrow under this subparagraph (i) in the order in which they were placed into escrow and (ii) only to the extent and at the time necessary to make payments required under such judgment or settlement;

(B) to the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow, based on units sold in the state of Kansas in a particular year, was greater than the master settlement agreement payments, as determined pursuant to section IX(i) of that agreement including, after final determination of all adjustments, that such manufacturer would have been required to make based on such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

(C) to the extent not released from escrow under subparagraphs (A) or (B) of paragraph (2) of subsection (b), funds shall be released from escrow and revert back to such tobacco product manufacturer 25 years after the date on which they were placed into escrow.

(3) Each tobacco product manufacturer that elects to place funds into escrow pursuant to this subsection shall annually certify to the attorney general that it is in compliance with this subsection. The attorney general may bring a civil action on behalf of the state against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall:

(A) Be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a violation of this subsection, may impose a civil penalty to be credited to the state general fund in an amount not to exceed 5% of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100% of the original amount improperly withheld from escrow;

(B) in the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a knowing violation of this subsection, may impose a civil penalty to be paid to the state general fund in an amount not to exceed 15% of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300% of the original amount improperly withheld from escrow; and

(C) in the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the state (whether directly or through a distributor, retailer or similar intermediary) for a period not to exceed two years.

Each failure to make an annual deposit required under this section shall constitute a separate violation. A tobacco product manufacturer who is found in violation of this section shall pay, in addition to other amounts assessed under this section and pursuant to law, the costs and attorney's fees incurred by the state during a successful presentation under this paragraph (3).

History: L. 1999, ch. 136, § 3; L. 2001, ch. 20, § 2; L. 2005, ch. 178, § 1; July 1.



50-6a04 Tobacco product manufacturers; directory by attorney general; certification, contents; escrow deposits; removal from directory, reasons.

50-6a04. Tobacco product manufacturers; directory by attorney general; certification, contents; escrow deposits; removal from directory, reasons. (a) No person may:

(1) Affix, or cause to be affixed, tax indicia to a package of cigarettes, or otherwise pay the tax due upon such cigarettes, of a tobacco product manufacturer brand family not included in the directory; or

(2) sell, offer, possess for sale or import into this state, cigarettes of a tobacco product manufacturer brand family not included in the directory.

(b) (1) Not later than July 1, 2009, the attorney general shall develop a directory, to be posted on the attorney general's website. Except as otherwise provided, the directory shall list all tobacco product manufacturers and brand families of such tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of subsection (c).

(2) The attorney general shall not include or retain in the directory any non-participating manufacturer, or non-participating manufacturer's brand family, that has failed to provide the required certification, or whose certification the attorney general determines is not in compliance with subsection (c), unless such failure or noncompliance has been cured to the satisfaction of the attorney general.

(3) In the case of a non-participating manufacturer, neither the tobacco product manufacturer nor a brand family shall be included or retained in the directory if the attorney general concludes:

(A) That an escrow payment required pursuant to K.S.A. 50-6a03, and amendments thereto, for any period for any brand family, whether or not listed by such non-participating manufacturer, has not been fully paid into a qualified escrow fund governed by an escrow agreement that has been approved by the attorney general;

(B) that an outstanding final judgment, including interest thereon, for a violation of K.S.A. 50-6a03, and amendments thereto, has not been fully satisfied for such tobacco product manufacturer; or

(C) that, within three calendar years prior to the date of submission or approval of the most recent certification, such tobacco product manufacturer has defaulted on escrow payments in any other state or jurisdiction that is a party to the master settlement agreement and the default has not been cured within 90 calendar days of such default.

(4) The attorney general shall update the directory as necessary in order to correct mistakes and to add or remove a tobacco product manufacturer or brand family so as to keep the directory in conformity with the requirements of this act.

(5) The attorney general shall promptly post in the directory and transmit by electronic mail to each stamping agent that has provided an electronic mail address, notice of removal from the directory of a tobacco product manufacturer or brand family.

(6) Unless otherwise provided by agreement between a stamping agent and a tobacco product manufacturer, the stamping agent shall be entitled to a refund from a tobacco product manufacturer for any money paid by the stamping agent to the tobacco product manufacturer for any cigarettes of the tobacco product manufacturer in the possession of the stamping agent on the effective date of removal from the directory of that tobacco product manufacturer or brand family.

(7) Unless otherwise provided by agreement between a retail dealer or a vending machine operator and a tobacco product manufacturer, a retail dealer or a vending machine operator shall be entitled to a refund from a tobacco product manufacturer for any money paid by the retail dealer or vending machine operator to a stamping agent for any cigarettes of the tobacco product manufacturer still in the possession of the retail dealer or vending machine operator on the effective date of removal from the directory of that tobacco product manufacturer or brand family.

(8) The attorney general may remove from the state directory a tobacco product manufacturer or brand family if the attorney general concludes that:

(A) (i) The tobacco product manufacturer or any of the tobacco product manufacturer's affiliates, sales entity affiliates, officers or directors had pleaded guilty or nolo contendere to or been found guilty of a felony crime relating to the sale or taxation of cigarettes or tobacco products; or

(ii) the tobacco product manufacturer and the tobacco product manufacturer's brand families have been removed from the directory of another state based on acts or omissions that would, if done in this state, serve as a basis for removal from the directory maintained by the attorney general under this section, unless the manufacturer demonstrates that its removal from the other state's directory was effected without due process.

(B) (i) A tobacco product manufacturer that is removed from the state directory under this subsection (b) shall be eligible for relisting in the directory described in this subsection (b) on the earlier of the date on which the tobacco product manufacturer cures the violation or the date on which the tobacco product manufacturer is reinstated to the directory in the other state; or

(ii) in the case of a non-participating manufacturer deemed an elevated risk pursuant to K.S.A. 50-6a09, and amendments thereto, the attorney general may require such non-participating manufacturer to post a bond in accordance with that section.

(c) (1) On or before April 30 of each year, every tobacco product manufacturer whose cigarettes are sold in this state, whether directly or through a stamping agent or similar intermediary or intermediaries, shall execute and deliver in the manner prescribed by the attorney general a certification to the attorney general certifying under penalty of perjury that, as of the date of such certification, such tobacco product manufacturer either is:

(A) A participating manufacturer; or

(B) in full compliance with K.S.A. 50-6a03, and amendments thereto, including payment of all quarterly installment payments as may be required by subsection (d).

(2) A participating manufacturer shall include in its certification a list of its brand families. The participating manufacturer shall update such list 30 calendar days prior to any addition to, or modification of its brand families by executing and delivering a supplemental certification to the attorney general.

(3) A non-participating manufacturer shall include in its certification:

(A) The number of units sold for each brand family sold in the state during the preceding calendar year;

(B) a list of all of its brand families sold in the state at any time during the current calendar year, including any brand family sold in the state during the preceding calendar year that is no longer being sold in the state as of the date of such certification;

(C) the identity, by name and address, of any other tobacco product manufacturer who manufactured such brand families in the preceding or current calendar year;

(D) a declaration that such non-participating manufacturer is registered to do business in the state, or has appointed a resident agent for service of process, and provided notice thereof as required by K.S.A. 2015 Supp. 50-6a08, and amendments thereto;

(E) a declaration that such non-participating manufacturer:

(i) Has established and continues to maintain a qualified escrow fund; and

(ii) has executed an escrow agreement that governs the qualified escrow fund and that such escrow agreement has been reviewed and approved by the attorney general;

(F) a declaration that such non-participating manufacturer consents to the jurisdiction of the district court of the third judicial district, Shawnee county, Kansas, for purposes of enforcing this act, or rules or regulations promulgated pursuant thereto, as required by K.S.A. 2015 Supp. 50-6a08(c), and amendments thereto;

(G) a declaration that such non-participating manufacturer is in full compliance with K.S.A. 50-6a03(b), and amendments thereto, and any rules or regulations promulgated pursuant to this act;

(H) (i) the name, address and telephone number of the financial institution where the non-participating manufacturer has established such qualified escrow fund required pursuant to K.S.A. 50-6a03(b), and amendments thereto;

(ii) the account number of such qualified escrow fund and any sub-account number for the state of Kansas;

(iii) the amount such non-participating manufacturer placed in such qualified escrow fund for cigarettes sold in this state during the preceding calendar year, the date and amount of each such deposit and such evidence or verification as may be deemed necessary by the attorney general to confirm the foregoing; and

(iv) the amount and date of any withdrawal or transfer of funds the non-participating manufacturer made at any time from such qualified escrow fund or from any other qualified escrow fund into which it ever made escrow payments pursuant to K.S.A. 50-6a03(b), and amendments thereto;

(I) in the case of a non-participating manufacturer located outside of the United States, a declaration from each of its importers to the United States of any of its brand families to be sold in Kansas that such importer accepts joint and several liability with the non-participating manufacturer for:

(i) All escrow deposits due under K.S.A. 50-6a03(b), and amendments thereto;

(ii) all penalties assessed under K.S.A. 50-6a03(b), and amendments thereto; and

(iii) payment of all costs and attorney fees pursuant to any successful action under this act against such manufacturer.

Such declarations by importers of a non-participating manufacturer shall appoint for the declarant a resident agent for service of process in Kansas in accordance with K.S.A. 2015 Supp. 50-6a08, and amendments thereto, and consent to jurisdiction in accordance with K.S.A. 2015 Supp. 50-6a08, and amendments thereto;

(J) the identity of all stamping agents, wholesalers and distributors, by name and address, to whom the non-participating manufacturer or its importer sold cigarettes to or that the manufacturer or importer believes or has reason to believe purchased or received any of the manufacturer's cigarettes from another source during the preceding calendar year, and those for which the manufacturer or its importer plan to sell to or believe or has reason to believe will purchase or receive any of the manufacturer's cigarettes from another source during the certifying calendar year; and

(K) a declaration that all sales or shipments made by the non-participating manufacturer or its affiliates, including, but not limited to, its importers and stamping agents provided for certification under this section, within or into this state are made to a stamping agent, wholesaler, distributor or retailer that is licensed in this state.

(4) A tobacco product manufacturer may not include a brand family in its certification unless:

(A) In the case of a participating manufacturer, said participating manufacturer affirms that the brand family shall be deemed to be its cigarettes for purposes of calculating its payments under the master settlement agreement for the relevant year in the volume and shares determined pursuant to the master settlement agreement; or

(B) in the case of a non-participating manufacturer, said non-participating manufacturer affirms that the brand family shall be deemed to be its cigarettes for purposes of K.S.A. 50-6a03(b), and amendments thereto.

Nothing in this paragraph shall be construed as limiting or otherwise affecting the state's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the master settlement agreement or K.S.A. 50-6a03(b), and amendments thereto.

(5) Invoices and documentation of sales and other such information relied upon for such certification shall be maintained by tobacco product manufacturers for a period of at least five years.

(6) As a condition to being listed and having its brand families listed in the directory, a tobacco product manufacturer shall also:

(A) Certify annually that such manufacturer or its importer holds a valid permit under 26 U.S.C. § 5713 and provide a copy of such permit to the attorney general;

(B) certify annually that it is in compliance with all reporting and registration requirements of 15 U.S.C. § 375 et seq. and provide monthly to the director and the attorney general, regardless of sales or shipments, a copy of all reports required pursuant to 15 U.S.C. §§ 376 and 376a, to be filed electronically in a manner prescribed by the director and attorney general; and

(C) pay annually a $500 directory fee to the attorney general which shall be deposited in the tobacco master settlement agreement compliance fund.

(d) The attorney general may require a tobacco product manufacturer subject to the requirements of subsection (c) to make the escrow deposits required by K.S.A. 50-6a03(b), and amendments thereto, in quarterly installments during the calendar year in which the sales covered by such deposits are made. The attorney general may require production of information sufficient to enable the attorney general to determine the adequacy of the amount of the installment deposit.

History: L. 2002, ch. 74, § 1; L. 2009, ch. 110, § 16; L. 2015, ch. 79, § 3; June 4.



50-6a05 Appeal bond staying execution on judgment against signatory to master settlement agreement; order preventing dissipation of assets.

50-6a05. Appeal bond staying execution on judgment against signatory to master settlement agreement; order preventing dissipation of assets. (a) In civil litigation under any legal theory involving a signatory or a successor to a signatory of the master settlement agreement, as defined in K.S.A. 50-6a02, and amendments thereto, the maximum appeal bond that any appellant in the litigation may be required to post to stay execution on a judgment during an appeal or discretionary review shall be set in accordance with existing law and court rules, except that in no case shall an appeal bond for any individual appellant and its successors, individually or collectively, exceed $25,000,000, regardless of the total value of the judgment.

(b) If it is proved by a preponderance of the evidence that the appellant for whom the bond has been limited pursuant to this section is intentionally dissipating or diverting assets outside of the ordinary course of its business for the purpose of avoiding payment of the judgment, the court shall enter such orders as are necessary to prevent the dissipation or diversion of assets.

(c) The amendment to this section shall apply to all cases pending or filed on and after July 1, 2005.

History: L. 2003, ch. 110, § 1; L. 2005, ch. 79, § 1; July 1.



50-6a06 Invalidity of amendment to 50-6a03, effect.

50-6a06. Invalidity of amendment to 50-6a03, effect. If any portion of the amendment to subsection (b)(2)(B) of K.S.A. 50-6a03 made by this act, is adjudged by any court of competent jurisdiction to be unconstitutional or invalid, then such subsection (b)(2)(B) of K.S.A. 50-6a03 shall be deemed to be repealed in its entirety. If subsection (b)(2) of K.S.A. 50-6a03 is adjudged by any court of competent jurisdiction to be unconstitutional or invalid, then this act shall be deemed repealed, and subsection (b)(2)(B) of K.S.A. 50-6a03 shall be restored as if no such amendment had been made. Neither any holding of unconstitutionality nor the repeal of subsection (b)(2)(B) of K.S.A. 50-6a03 shall affect, impair or invalidate the remainder thereof, or the application thereof to any other person or circumstance, and such remaining portions of K.S.A. 50-6a03 shall continue in full force and effect.

History: L. 2005, ch. 178, § 2; July 1.



50-6a07 Additional definitions.

50-6a07. Additional definitions. As used in this act:

(a) "Act" means the provisions of K.S.A. 50-6a01 through 50-6a06, and amendments thereto, and the provisions of K.S.A. 2015 Supp. 50-6a07 through 50-6a21, and amendments thereto.

(b) "Brand family" means all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers or descriptors, including, but not limited to, "menthol," "lights," "kings," and "100s," and includes any brand name (alone or in conjunction with any other word), trademark, logo, symbol, motto, selling message, recognizable pattern of colors or any other indicia of product identification identical, similar to or identifiable with a previously known brand of cigarettes.

(c) "Cigarette" has the same meaning given that term in K.S.A. 50-6a02(d), and amendments thereto.

(d) "Director" means the director of taxation.

(e) "Indian tribe" means any Indian tribe, band, nation or other organized group or community that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians under the laws of the United States.

(f) "Master settlement agreement" has the same meaning given that term in K.S.A. 50-6a02(e), and amendments thereto.

(g) "Non-participating manufacturer" means any tobacco product manufacturer that is not a participating manufacturer.

(h) "Participating manufacturer" has the meaning given that term in K.S.A. 50-6a02(i)(1), and amendments thereto.

(i) "Qualified escrow fund" has the same meaning given that term in K.S.A. 50-6a02(f), and amendments thereto.

(j) "Resident agent" means a domestic corporation, a domestic limited partnership, a domestic limited liability company or a domestic business trust or a foreign corporation, a foreign limited partnership, a foreign limited liability company or a foreign business trust authorized to transact business in this state, and which is generally open during regular business hours to accept service of process on behalf of a non-participating manufacturer.

(k) "Retail dealer" has the same meaning given that term in K.S.A. 79-3301(q), and amendments thereto.

(l) "Stamping agent" means a person who is authorized to affix tax indicia to packages of cigarettes pursuant to K.S.A. 79-3311, and amendments thereto, or any person who is required to pay the tax on the privilege of selling or dealing in roll-your-own tobacco products pursuant to K.S.A. 79-3371, and amendments thereto.

(m) "Tax indicia" has the same meaning given that term in K.S.A. 79-3301(u), and amendments thereto.

(n) "Tobacco product manufacturer" has the same meaning given that term in K.S.A. 50-6a02(i), and amendments thereto.

(o) "Qualified tribal land" means:

(1) All land within the borders of this state that is within the limits of any Indian reservation under the jurisdiction of the United States, notwithstanding the issuance of any patent, including rights-of-way running through the reservation;

(2) all dependent Indian communities within the borders of this state;

(3) all Indian allotments within the borders of this state, the Indian titles to which have not been extinguished, including rights-of-way running through such allotments; and

(4) any lands within the borders of this state, the title to which is either held in trust by the United States for the benefit of any Indian tribe or individual, or held by any Indian tribe or individual subject to restriction by the United States against alienation, and over which an Indian tribe exercises governmental power.

(p) "Units sold" has the same meaning given that term in K.S.A. 50-6a02(j), and amendments thereto.

(q) "Vending machine operator" has the same meaning given that term in K.S.A. 79-3301(y), and amendments thereto.

History: L. 2009, ch. 110, § 1; L. 2015, ch. 79, § 4; June 4.



50-6a08 Non-participating manufacturers; resident agent, appointment, substitution, resignation, death; consent to jurisdiction.

50-6a08. Non-participating manufacturers; resident agent, appointment, substitution, resignation, death; consent to jurisdiction. (a) Any non-participating manufacturer that has not registered with the secretary of state to do business in the state as a foreign corporation or business entity shall, as a condition precedent to having its brand families included or retained in the directory, appoint and continually engage without interruption the services of an agent in this state to act as agent for the service of process on whom all process, and any action or proceeding against it concerning or arising out of the enforcement of this act may be served in any manner authorized by law. Such service shall constitute legal and valid service of process on the non-participating manufacturer. The non-participating manufacturer shall provide to the attorney general the name, address, phone number, proof of the appointment and availability of such resident agent, and such information shall be provided to the satisfaction of the attorney general.

(b) (1) A non-participating manufacturer may substitute its resident agent for another by notifying, in writing sent via certified or registered mail, the attorney general of such termination of the authority of the current agent and providing proof to the satisfaction of the attorney general of the appointment of a new agent. Such substitution shall not become effective until 30 days after receipt of such notification by the attorney general.

(2) A resident agent of a non-participating manufacturer that wishes to resign shall notify the attorney general, in writing via certified or registered mail, and provide to the attorney general the name and address of the successor agent. There shall be attached to the notification a statement of each affected non-participating manufacturer ratifying such change of resident agent. Upon receipt of such notification by the attorney general, the successor resident agent shall become the resident agent of such non-participating manufacturers that have ratified and approved the substitution.

(3) (A) A resident agent of a non-participating manufacturer may resign without appointing a successor by notifying, in writing sent via certified or registered mail, the attorney general. Such resignation shall not become effective until 60 days after receipt of such notification by the attorney general. There shall be attached to the notification an affidavit by the resident agent, if an individual, or by the authorized officer, if a corporation or other business entity, attesting that at least 30 days prior to the expiration of the 60-day period, notice was sent via certified or registered mail to the designated contact of the non-participating manufacturer for which such resident agent was acting that such agent was resigning its position.

(B) After receipt of the notice of resignation of its resident agent, the non-participating manufacturer for which such resident agent was acting shall obtain and designate a new resident agent to take the place of the resigning resident agent. If such non-participating manufacturer fails to obtain and designate a new resident agent and provide notice thereof, in writing via certified or registered mail, to the attorney general prior to the expiration of the 60-day period provided in subparagraph (A), such non-participating manufacturer shall be removed from the directory.

(4) If a resident agent of a non-participating manufacturer dies, the non-participating manufacturer shall have 30 days after the death of such resident agent to appoint and notify, in writing via certified or registered mail, the attorney general of the non-participating manufacturer's new resident agent. Service upon the non-participating manufacturer after the death of such agent but prior to the appointment of a new agent shall be had upon the secretary of state. Failure by the non-participating manufacturer to appoint a new resident agent, and provide proof of such appointment to the satisfaction of the attorney general prior to the expiration of the 30-day period shall result in removal from the directory.

(5) After the resignation of the resident agent becomes effective as provided in subparagraph (3)(A), or after the death of such resident agent as provided in paragraph (4), and if no new resident agent is obtained and notification is provided in the time and manner required in this section, then service of process against the non-participating manufacturer for which the previous resident agent had been acting shall thereafter be made upon the secretary of state in the manner prescribed by K.S.A. 60-304, and amendments thereto.

(c) A non-participating manufacturer shall provide irrevocable written consent that actions brought under this act may be commenced against it in the district court of the third judicial district, Shawnee county, Kansas, by service of process on the appointed service of process agent designated pursuant to this section.

(d) A resident agent may change the resident agent's address when appointed to accept service of process on behalf of a non-participating manufacturer for which such agent is a resident agent, to another address in this state by mailing a letter, via certified or registered mail, to the attorney general. The letter shall be on company letterhead and executed by the resident agent. The letter shall contain the following:

(1) The names of all non-participating manufacturers represented by the resident agent;

(2) the address at which the resident agent has maintained the resident agent's office for each manufacturer;

(3) a certification of the new address to which the resident agent's address will be changed to on a given day; and

(4) a certification at which the resident agent will thereafter maintain the resident agent's address for each of the non-participating manufacturers recited in the letter.

Upon the filing of the letter with the attorney general and thereafter, or until further change of address, as authorized by law, the office address of the resident agent recited in the letter shall be located at the new address of the resident agent as provided in the letter.

History: L. 2009, ch. 110, § 2; July 1.



50-6a09 Non-participating manufacturers; required to post bond, conditions; amount; elevated risk, circumstances.

50-6a09. Non-participating manufacturers; required to post bond, conditions; amount; elevated risk, circumstances. (a) Notwithstanding any other provision of law, if a newly qualified non-participating manufacturer is to be listed in the directory, or if the attorney general reasonably determines that any non-participating manufacturer who has filed a certification pursuant to subsection (c) of K.S.A. 50-6a04, and amendments thereto, poses an elevated risk for noncompliance with this act neither such non-participating manufacturer nor any of its brand families shall be included or retained in the directory unless and until such non-participating manufacturer, or its United States importer that undertakes joint and several liability for the manufacturer's performance in accordance with subsection (c)(3)(I) of K.S.A. 50-6a04, and amendments thereto, has posted a bond in accordance with this section.

(b) The bond required by this section shall be posted by corporate surety located within the United States in an amount equal to the greater of $50,000 or the amount of escrow the non-participating manufacturer in either its current or predecessor form was required to deposit for sales of cigarettes in this state during the previous calendar year. The bond shall be written in favor of the state of Kansas and shall be conditioned on the performance by the non-participating manufacturer, or its United States importer that undertakes joint and several liability for the manufacturer's performance in accordance with subsection (c)(3)(I) of K.S.A. 50-6a04, and amendments thereto, of all of its duties and obligations under this act during the year in which the certification is filed and the next succeeding calendar year.

(c) A non-participating manufacturer may be deemed to pose an elevated risk for noncompliance with this act if:

(1) The non-participating manufacturer, or any affiliate thereof, has underpaid an escrow obligation with respect to any other state or jurisdiction that is a party to the master settlement agreement at any time within the three calendar years prior to the date of submission or approval of the most recent certification, unless:

(A) The non-participating manufacturer did not make the underpayment knowingly or recklessly and the non-participating manufacturer promptly cured the underpayment within 180 calendar days of notice of the underpayment; or

(B) the underpayment or lack of payment is the subject of a good faith dispute as documented to the satisfaction of the attorney general and the underpayment is cured within 90 calendar days of entry of a final order establishing the amount of the required escrow payment;

(2) any state or jurisdiction that is party to the master settlement agreement has removed the non-participating manufacturer, or its brands or brand families, or an affiliate, or such affiliate's brands or brand families, from the state's directory for noncompliance with the corresponding laws of such other state or jurisdiction at any time within three calendar years prior to the date of submission or approval of the most recent certification; or

(3) any state or jurisdiction that is party to the master settlement agreement has pending litigation, or an unsatisfied judgment against the non-participating manufacturer, or any affiliate thereof, for unpaid escrow obligations, or associated penalties, costs or attorney fees.

(d) As used in this section, "newly qualified non-participating manufacturer" means a non-participating manufacturer that has not previously been listed in the directory. Such non-participating manufacturer may be required to post a bond in accordance with this section for the first five years of its listing, or longer, if they have been deemed to pose an elevated risk for noncompliance.

History: L. 2009, ch. 110, § 5; July 1.



50-6a10 Reports of stamping agents, contents; reports on qualified escrow funds, contents; providing packaging and labeling samples.

50-6a10. Reports of stamping agents, contents; reports on qualified escrow funds, contents; providing packaging and labeling samples. (a) (1) No later than 10 calendar days after the end of each calendar month, and more frequently if so directed by the attorney general or director, each stamping agent authorized to affix tax indicia to packages of cigarettes pursuant to K.S.A. 79-3311, and amendments thereto, shall submit such information as the attorney general or director requires. No later than 20 calendar days after the end of each calendar month, and more frequently if so directed by the attorney general or director, each stamping agent who is required to pay the tax on the privilege of selling or dealing in roll-your-own tobacco products pursuant to K.S.A. 79-3371, and amendments thereto, shall submit such information as the attorney general or director requires.

(2) Invoices and documentation of sales of all non-participating manufacturer cigarettes, and any other information relied upon in reporting to the director shall, upon request, be made available to the director or the attorney general. Such invoices and documents shall be maintained for a period of at least three years.

(b) At any time, the attorney general may request from the non-participating manufacturer or the financial institution at which such manufacturer has established a qualified escrow fund for the purpose of compliance with K.S.A. 50-6a03(b), and amendments thereto, proof of the amount of money in such fund, exclusive of interest, the amount and date of each deposit to such fund and the amount and date of each withdrawal from such fund.

(c) In addition to the information required to be submitted pursuant to subsections (a) and (b) and K.S.A. 50-6a04(c), and amendments thereto, the attorney general or the director may require a stamping agent or tobacco product manufacturer to submit any additional information including, but not limited to, samples of the packaging or labeling of each brand family as is necessary to enable the attorney general to determine whether a tobacco product manufacturer is in compliance with this act.

(d) A stamping agent or non-participating manufacturer receiving a request pursuant to this section shall provide the requested information within 30 calendar days from receipt of the request.

History: L. 2009, ch. 110, § 3; L. 2015, ch. 79, § 5; June 4.



50-6a11 Disclosure of information, between director, attorney general, tobacco product manufacturer and stamping agent, other; confidentiality; master settlement agreement, confidentiality.

50-6a11. Disclosure of information, between director, attorney general, tobacco product manufacturer and stamping agent, other; confidentiality; master settlement agreement, confidentiality. (a) The director is authorized to disclose to the attorney general any information received under this act, as requested by the attorney general for purposes of determining compliance with or enforcing the provisions of this act. The director and attorney general shall share with each other information received under this act and the director and the attorney general may share such information with federal agencies, attorneys general of other states or directors of taxation or their equivalents of other states, for purposes of enforcement of this act, the corresponding federal laws or the corresponding laws of other states. The director and attorney general may share the information specified under this subsection with any of the following:

(1) Federal, state or local agencies for the purposes of enforcement of corresponding laws of other states.

(2) A court, arbitrator, data clearinghouse or similar entity for the purpose of assessing compliance with or making calculations required by the master settlement agreement or agreements regarding disputes under the master settlement agreement, and with counsel for the parties or expert witnesses in any such proceeding, if the information otherwise remains confidential.

(b) Except as otherwise provided, any information provided to the attorney general or director for purposes of enforcement of this act may be shared between the attorney general and the director and shall not be disclosed publicly by the attorney general or the director except when necessary to facilitate compliance with and enforcement of this act.

(c) On a quarterly basis, and upon request made in writing by a tobacco product manufacturer, the attorney general or the director may provide the name of any stamping agent who reports selling the tobacco product manufacturer's products.

(d) On a quarterly basis, and upon request made in writing by a tobacco product manufacturer, a stamping agent shall provide to the requesting tobacco product manufacturer the total number of cigarettes, by brand family, which the stamping agent reported to the attorney general or director pursuant to K.S.A. 2015 Supp. 50-6a10, and amendments thereto, provided that such information provided by the stamping agent to a tobacco product manufacturer shall be limited to the brand families of that manufacturer as listed in the directory established in K.S.A. 50-6a04(b), and amendments thereto.

(e) Unless disclosure is authorized under this section, all information obtained by the director and disclosed to the attorney general or shared with federal agencies, attorneys general of other states or directors of taxation or their equivalents of other states for purposes of enforcement of this act, the corresponding federal laws or the corresponding laws of other states, shall be confidential. The penalties provided under K.S.A. 75-5133, and amendments thereto, shall not apply when information is lawfully disclosed pursuant to this section.

(f) Any tobacco sales data provided to the director, attorney general or data clearinghouse for the purpose of assessing compliance with or making calculations required by the master settlement agreement or related agreements, shall be confidential. The provisions of this subsection shall expire on July 1, 2020, unless the legislature reviews this provision pursuant to K.S.A. 45-229, and amendments thereto, prior to July 1, 2020.

History: L. 2009, ch. 110, § 4; L. 2015, ch. 79, § 6; June 4.



50-6a12 Wholesale dealer and distributor licensure; compliance with stamping agent requirements of the act.

50-6a12. Wholesale dealer and distributor licensure; compliance with stamping agent requirements of the act. No wholesale dealer, as defined in K.S.A. 79-3301, and amendments thereto, or distributor, as defined in K.S.A. 79-3301, and amendments thereto, of cigarettes shall be issued a license or granted a renewal of a license by the Kansas department of revenue unless such wholesale dealer or distributor has provided to the director reasonable assurances, in writing and under penalty of perjury, that such person will comply fully with the stamping agent requirements in this act.

History: L. 2009, ch. 110, § 6; July 1.



50-6a13 Contraband; seizure; storage and transportation.

50-6a13. Contraband; seizure; storage and transportation. (a) The following shall be deemed contraband under K.S.A. 79-3323, and amendments thereto:

(1) Any cigarettes that have been sold, offered for sale or possessed for sale in this state in violation of subsection (a) of K.S.A. 50-6a04, and amendments thereto; and

(2) any cigarettes to which tax indicia has been affixed, was caused to be affixed or the tax paid thereupon as required by K.S.A. 79-3311 or 79-3371, and amendments thereto, in violation of subsection (a) of K.S.A. 50-6a04, and amendments thereto.

(b) Any cigarettes constituting contraband may be seized by the attorney general or attorney general's authorized agent, the director or director's authorized agent or any law enforcement officer. All such cigarettes shall be subject to seizure, with or without process or warrant, and forfeiture, as provided herein and in K.S.A. 79-3324a, and amendments thereto, and shall be destroyed and not resold. Such cigarettes shall be deemed contraband whether the violation of subsection (a) of K.S.A. 50-6a04, and amendments thereto, is knowing or otherwise.

(c) (1) Any stamping agent that distributes cigarettes in a state other than Kansas may store in its Kansas warehouse cigarettes made contraband pursuant to this section if such stamping agent has affixed the tax indicia of such other state to each package of cigarettes or can provide evidence that it has paid the required tax thereupon.

(2) Cigarettes made contraband pursuant to this section, without being subject to seizure or forfeiture, may be transported in, into or through the state either:

(A) On a commercial carrier with a proper bill of lading with an out-of-state destination;

(B) when the tax indicia of another state is affixed to each package of cigarettes; or

(C) on a commercial carrier with a proper bill of lading to a licensed Kansas stamping agent who affixes tax indicia to cigarettes for sale in a state other than Kansas if the packing slip accompanying the shipment indicates the shipment is for sale in a state other than Kansas and identifies the state in which the shipment is to be sold. The time of delivery of the shipments shall be indicated on the bill of lading of the common carrier when delivery is completed. The receiving Kansas stamping agent must, within 24 hours of receiving the delivery, affix or caused to be affixed to each package of cigarettes the stamp of the state in which they are to be sold.

History: L. 2009, ch. 110, § 8; July 1.



50-6a14 Violation of act; stamping agents; licensure, revocation, suspension; civil fines.

50-6a14. Violation of act; stamping agents; licensure, revocation, suspension; civil fines. (a) In addition to or in lieu of any other civil or criminal remedy provided by law, the director or the director's designee, upon a finding that a stamping agent has violated subsection (a) of K.S.A. 50-6a04, and amendments thereto, or any rules or regulations adopted pursuant to this act, may revoke or suspend the license of any licensee in the manner provided by K.S.A. 79-3309, and amendments thereto. Each package of cigarettes to which tax indicia is affixed, is caused to be affixed or tax is paid thereupon, and each sale or offer to sell cigarettes in violation of subsection (a) of K.S.A. 50-6a04, and amendments thereto, shall constitute a separate violation. The director may also impose a civil penalty in an amount not to exceed the greater of 500% of the retail value of the cigarettes involved or $5,000 upon a finding of violation of subsection (a) of K.S.A. 50-6a04, and amendments thereto, or a violation of any rules or regulations adopted pursuant to this act. Such fine shall be imposed in the manner provided by K.S.A. 79-3391, and amendments thereto. Any fine collected pursuant to this subsection shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the cigarette and tobacco products regulation fund created pursuant to subsection (e) of K.S.A. 79-3391, and amendments thereto. The moneys credited to this fund shall be used for the purposes of enforcement of this act, or K.S.A. 79-3301 et seq., and amendments thereto.

(b) The attorney general or the attorney general's duly authorized designee shall, when requested by the director, assist the director in a hearing to suspend or revoke a stamping agent's license for a violation of this act.

History: L. 2009, ch. 110, § 7; July 1.



50-6a15 Injunction; stamping agent.

50-6a15. Injunction; stamping agent. The attorney general, on behalf of the director, may seek an injunction to restrain a threatened or actual violation of this act by a stamping agent and to compel the stamping agent to comply with this act.

History: L. 2009, ch. 110, § 9; July 1.



50-6a16 Criminal penalties.

50-6a16. Criminal penalties. (a) It shall be unlawful for a person to sell or distribute cigarettes, or acquire, hold, own, possess, transport, import or cause to be imported cigarettes that the person knows or should know are intended for distribution or sale in this state in violation of K.S.A. 50-6a04(a) or 50-6a13(a), and amendments thereto.

(1) Upon a first conviction for a violation of subsection (a), a person shall be guilty of a class A nonperson misdemeanor and sentenced to no more than one year in confinement and fined not less than $1,000, nor more than $2,500.

(2) On a second conviction for a violation of subsection (a), a person shall be guilty of a severity level 9 nonperson felony and fined a sum of not less than $10,000, nor more than $100,000, and sentenced according to the provisions of K.S.A. 2015 Supp. 21-6804, and amendments thereto.

(3) On a third or subsequent conviction for a violation of subsection (a), a person shall be guilty of a severity level 9 nonperson felony and fined a sum of no less than $50,000, nor more than $100,000, and sentenced according to the provisions of K.S.A. 2015 Supp. 21-6804, and amendments thereto.

(4) The penalties provided hereunder are cumulative to the remedies or penalties, including all civil penalties, under all other laws of this state.

(b) It shall be unlawful for a non-participating manufacturer, directly or indirectly, to falsely represent to any person in Kansas:

(1) Any information about a brand family listed on the directory;

(2) that it is a participating manufacturer;

(3) that it has made all required escrow payments; or

(4) that it has satisfied any other requirements imposed pursuant to this act.

A violation of this subsection is a class A nonperson misdemeanor.

(c) The attorney general shall have concurrent authority with any county or district attorney to prosecute any violation of this section.

History: L. 2009, ch. 110, § 10; L. 2015, ch. 79, § 7; June 4.



50-6a17 Unlawful sales; deceptive trade practice; surrender of profits.

50-6a17. Unlawful sales; deceptive trade practice; surrender of profits. (a) Any violation of this act involving the sale or attempted sale of cigarettes by a stamping agent to a retail dealer, vending machine operator or consumer, or by a retail dealer or vending machine operator to a consumer, shall constitute an unlawful and deceptive trade practice as provided in K.S.A. 50-626, and amendments thereto, and shall be subject to the penalties provided for in K.S.A. 50-623 et seq., and amendments thereto, in lieu of or in addition to any penalties provided in this act.

(b) For purposes of this section, a stamping agent shall be deemed a "supplier" for purposes of a consumer transaction, as defined in subsection (c) of K.S.A. 50-624, and amendments thereto, regardless of whether the stamping agent sells to a retail dealer or consumer.

(c) If a court determines that a person has violated this act, the court shall order any profits, gains, gross receipts or other benefit from the violation be surrendered. Any profits, gains, gross receipts or other benefit surrendered from the violation shall be collected pursuant to this subsection and shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the cigarette and tobacco products regulation fund created pursuant to subsection (e) of K.S.A. 79-3391, and amendments thereto.

(d) Unless otherwise expressly provided, the remedies or penalties provided by this act are cumulative to each other and to the remedies or penalties under all other laws of this state.

History: L. 2009, ch. 110, § 11; July 1.



50-6a18 Recovery of costs of enforcement action by state.

50-6a18. Recovery of costs of enforcement action by state. In any action brought by the state to enforce the provisions of this act the state shall be entitled to recover the costs of investigation, expert witness fees, costs of the action and reasonable attorney fees. Recovery of such costs and fees shall be remitted to the state agency or agencies who initiated and brought such action.

History: L. 2009, ch. 110, § 12; July 1.



50-6a19 Certain reports admissible as evidence; presumption of accuracy.

50-6a19. Certain reports admissible as evidence; presumption of accuracy. In any action under K.S.A. 50-6a03, and amendments thereto, reports of the numbers of non-participating manufacturers' cigarettes submitted to the attorney general or director pursuant to subsection (a) of K.S.A. 2015 Supp. 50-6a10, and amendments thereto, shall be admissible in evidence. These reports shall be presumed to accurately account for the number of cigarettes on which state taxes were paid during the time period by the stamping agent that submitted the report absent a contrary showing by the non-participating manufacturer or importer. Nothing in this section shall be construed as limiting or otherwise affecting the state's right to maintain that such reports are incorrect or do not accurately reflect a non-participating manufacturer's sales in the state during the time period in question, and the presumption shall not apply in the event the state does so maintain.

History: L. 2009, ch. 110, § 13; July 1.



50-6a20 Rules and regulations.

50-6a20. Rules and regulations. Notwithstanding subsection (j) of K.S.A. 50-6a02, and amendments thereto, the attorney general may promulgate rules and regulations necessary to effect the purposes of this act for the regulation of tobacco product manufacturers. The director may promulgate rules and regulations necessary to effect the purposes of this act for the regulation of stamping agents, retail dealers and vending machine operators.

History: L. 2009, ch. 110, § 14; July 1.



50-6a21 Controlling law; severability.

50-6a21. Controlling law; severability. If a court of competent jurisdiction finds that the provisions of K.S.A. 50-6a01 through 50-6a03, and amendments thereto, conflict with and cannot be reconciled with any other provisions of this act, then such provisions of K.S.A. 50-6a01 through 50-6a03, and amendments thereto, shall control. If any provision of this act causes K.S.A. 50-6a01 through 50-6a03, and amendments thereto, to no longer constitute a qualifying or model statute as those terms are defined in the master settlement agreement, then that portion of this act shall not be valid. If any provision of this act is for any reason held to be invalid, unlawful or unconstitutional, such decision shall not affect the validity of the remaining portions of this act or any part thereof.

History: L. 2009, ch. 110, § 15; July 1.






Article 7 FAIR CREDIT REPORTING

50-701 Findings and purpose.

50-701. Findings and purpose. (a) The legislature of the state of Kansas hereby finds and determines that:

(1) The banking system is dependent upon fair and accurate credit reporting. Inaccurate credit reports directly impair the efficiency of the banking system, and unfair credit reporting methods undermine the public confidence which is essential to the continued functioning of the banking system.

(2) An elaborate mechanism has been developed for investigating and evaluating the credit worthiness, credit standing, credit capacity, character, and general reputation of consumers.

(3) Consumer reporting agencies have assumed a vital role in assembling and evaluating consumer credit and other information on consumers.

(4) There is a need to insure that consumer reporting agencies exercise their grave responsibilities with fairness, impartiality, and a respect for the consumer's right to privacy.

(b) It is the purpose of K.S.A. 50-701 to 50-722, inclusive, and amendments thereto, to require that consumer reporting agencies adopt reasonable procedures for meeting the needs of commerce for consumer credit, personnel, insurance, and other information in a manner which is fair and equitable to the consumer, with regard to the confidentiality, accuracy, relevancy, and proper utilization of such information in accordance with the requirements of such sections of this act.

History: L. 1973, ch. 85, § 136; Jan. 1, 1974.



50-702 Definitions and rules of construction.

50-702. Definitions and rules of construction. The following words and phrases when used in the fair credit reporting act shall have the meanings ascribed to them in this section.

(a) The term "person" means any individual, partnership, corporation, trust, estate, cooperative, association, government or governmental subdivision or agency, or other entity.

(b) The term "consumer" means an individual.

(c) The term "consumer report" means any written, oral, or other communication of any information by a consumer reporting agency bearing on a consumer's credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living which is used or expected to be used or collected in whole or in part for the purpose of serving as a factor in establishing the consumer's eligibility for credit or insurance to be used primarily for personal, family, or household purposes, or employment purposes, or other purposes authorized under K.S.A. 50-703, and amendments thereto. The term does not include (1) any report containing information solely as to transactions or experiences between the consumer and the person making the report; (2) any authorization or approval of a specific extension of credit directly or indirectly by the issuer of a credit card or similar device; or (3) any report in which a person who has been requested by a third party to make a specific extension of credit directly or indirectly to a consumer conveys that decision with respect to such request, if the third party advises the consumer of the name and address of the person to whom the request was made and such person makes the disclosures to the consumer required under K.S.A. 50-714, and amendments thereto.

(d) The term "investigative consumer report" means a consumer report or portion thereof in which information on a consumer's character, general reputation, personal characteristics, or mode of living is obtained through personal interviews with neighbors, friends, or associates of the consumer reported on or with others with whom the consumer is acquainted or who may have knowledge concerning any such items of information. However, such information shall not include specific factual information on a consumer's credit record obtained directly from a creditor of the consumer or from a consumer reporting agency when such information was obtained directly from a creditor of the consumer or from the consumer.

(e) The term "consumer reporting agency" means any person which, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties, and which uses any means or facility of interstate commerce for the purpose of preparing or furnishing consumer reports.

(f) The term "file," when used in connection with information on any consumer, means all of the information on that consumer recorded and retained by a consumer reporting agency regardless of how the information is stored.

(g) The term "employment purposes" when used in connection with a consumer report means a report used for the purpose of evaluating a consumer for employment, promotion, reassignment or retention as an employee.

(h) The term "medical information" means information or records obtained, with the consent of the individual to whom it relates, from licensed physicians or medical practitioners, hospitals, clinics, or other medical or medically related facilities.

(i) The term "clear and proper identification" means information generally deemed sufficient to identify a person.

(j) The term "security freeze" means a notice placed on a consumer report, at the request of the consumer and subject to certain exceptions, that prohibits a consumer reporting agency from releasing the consumer's consumer report or credit score relating to the extension of credit.

History: L. 1973, ch. 85, § 137; L. 2006, ch. 149, § 11; L. 2009, ch. 112, § 1; July 1.



50-703 Permissible purposes of reports.

50-703. Permissible purposes of reports. A consumer reporting agency may furnish a consumer report under the following circumstances and no other:

(a) In response to the order of a court having jurisdiction to issue such an order;

(b) in accordance with the written instructions of the consumer to whom it relates; and

(c) to a person which it has reason to believe

(1) intends to use the information in connection with a credit transaction involving the consumer on whom the information is to be furnished and involving the extension of credit to, or review or collection of an account of, the consumer; or

(2) intends to use the information for employment purposes; or

(3) intends to use the information in connection with the underwriting of insurance involving the consumer; or

(4) intends to use the information in connection with a determination of the consumer's eligibility for a license or other benefit granted by a governmental instrumentality required by law to consider an applicant's financial responsibility or status; or

(5) otherwise has a legitimate business need for the information in connection with a business transaction involving the consumer.

History: L. 1973, ch. 85, § 138; Jan. 1, 1974.



50-704 Obsolete information.

50-704. Obsolete information. (a) Except as authorized under subsection (b) of this section, no consumer reporting agency may make any consumer report containing any of the following items of information:

(1) Bankruptcies which, from date of adjudication of the most recent bankruptcy, antedate the report by more than fourteen (14) years;

(2) suits and judgments which, from date of entry, antedate the report by more than seven (7) years or until the governing statute of limitations has expired, whichever is the longer period;

(3) paid tax liens which, from date of payment, antedate the report by more than seven (7) years;

(4) accounts placed for collection or charged to profit and loss which antedate the report by more than seven (7) years;

(5) records of arrest, indictment, or conviction of crime which, from date of disposition, release, or parole, antedate the report by more than seven (7) years; and

(6) any other adverse item of information which antedates the report by more than seven (7) years.

(b) The provisions of subsection (a) of this section are not applicable in the case of any consumer credit report to be used in connection with

(1) a credit transaction involving, or which may reasonably be expected to involve, a principal amount of fifty thousand dollars ($50,000) or more;

(2) the underwriting of life insurance involving, or which may reasonably be expected to involve, a face amount of fifty thousand dollars ($50,000) or more; or

(3) the employment of any individual at an annual salary which equals, or which may reasonably be expected to equal twenty thousand dollars ($20,000), or more.

History: L. 1973, ch. 85, § 139; Jan. 1, 1974.



50-705 Disclosure of investigative consumer reports.

50-705. Disclosure of investigative consumer reports. (a) A person may not procure or cause to be prepared an investigative consumer report on any consumer unless

(1) it is clearly and accurately disclosed to the consumer that an investigative consumer report including information as to the consumer's character, general reputation, personal characteristics, and mode of living, whichever are applicable, may be made, and such disclosure (A) is made in a writing mailed, or otherwise delivered, to the consumer, not later than three days after the date on which the report was first requested, and (B) includes a statement informing the consumer of the right to request the additional disclosures provided for under subsection (b) of this section; or

(2) the report is to be used for employment purposes for which the consumer has not specifically applied.

(b) Any person who procures or causes to be prepared an investigative consumer report on any consumer shall, upon written request made by the consumer within a reasonable period of time after the receipt by him or her of the disclosure required by subsection (a) (1) of this section, make a complete and accurate disclosure of the nature and scope of the investigation requested. This disclosure shall be made in a writing mailed, or otherwise delivered, to the consumer not later than five (5) days after the date on which the request for such disclosure was received from the consumer or such report was first requested, whichever is the later.

(c) No person may be held liable for any violation of subsection (a) or (b) of this section if that person shows by a preponderance of the evidence that at the time of the violation the person maintained reasonable procedures to assure compliance with subsection (a) or (b).

History: L. 1973, ch. 85, § 140; Jan. 1, 1974.



50-706 Compliance procedures.

50-706. Compliance procedures. (a) Every consumer reporting agency shall maintain reasonable procedures designed to avoid violations of K.S.A. 50-704 and to limit the furnishing of consumer reports to the purposes listed under K.S.A. 50-703. These procedures shall require that prospective users of the information identify themselves, certify the purposes for which the information is sought, and certify that the information will be used for no other purpose. Every consumer reporting agency shall make a reasonable effort to verify the identity of a new prospective user and the uses certified by such prospective user prior to furnishing such user a consumer report. No consumer reporting agency may furnish a consumer report to any person if it has reasonable grounds for believing that the consumer report will not be used for a purpose listed in K.S.A. 50-703.

(b) Whenever a consumer reporting agency prepares a consumer report it shall follow reasonable procedures to assure maximum possible accuracy of the information concerning the individual about whom the report relates.

History: L. 1973, ch. 85, § 141; Jan. 1, 1974.



50-707 Disclosures to governmental agencies.

50-707. Disclosures to governmental agencies. Notwithstanding the provisions of K.S.A. 50-703, a consumer reporting agency may furnish identifying information respecting any consumer, limited to name, address, former addresses, places of employment, or former places of employment, to a governmental agency.

History: L. 1973, ch. 85, § 142; Jan. 1, 1974.



50-708 Disclosures to consumers.

50-708. Disclosures to consumers. (a) Every consumer reporting agency shall, upon request and proper identification of any consumer, clearly and accurately disclose to the consumer:

(1) The nature and substance of all information (except medical information) in its files on the consumer at the time of the request.

(2) The sources of the information; except that the sources of information acquired solely for use in preparing an investigative consumer report and actually used for no other purpose need not be disclosed:Provided, That in the event an action is brought under the provisions of K.S.A. 50-701 to 50-722, inclusive, and amendments thereto, such sources shall be available to the plaintiff under appropriate discovery procedures in the court in which the action is brought.

(3) The recipients of any consumer report on the consumer which it has furnished

(A) for employment purposes within the two-year period preceding the request, and

(B) for any other purpose within the six-month period preceding the request.

(b) The requirements of subsection (a) respecting the disclosure of sources of information and the recipients of consumer reports do not apply to information received or consumer reports furnished prior to the effective date of this act except to the extent that the matter involved is contained in the files of the consumer reporting agency on that date.

History: L. 1973, ch. 85, § 143; Jan. 1, 1974.



50-709 Conditions of disclosure to consumers.

50-709. Conditions of disclosure to consumers. (a) A consumer reporting agency shall make the disclosures required under K.S.A. 50-708 during normal business hours and on reasonable notice.

(b) The disclosures required under K.S.A. 50-708 shall be made to the consumer

(1) in person if the consumer appears in person and furnishes proper identification; or

(2) by telephone if the consumer has made a written request, with proper identification, for telephone disclosure and the toll charge, if any, for the telephone call is prepaid by or charged directly to the consumer.

(c) Any consumer reporting agency shall provide trained personnel to explain to the consumer any information furnished to him or her pursuant to K.S.A. 50-708.

(d) The consumer shall be permitted to be accompanied by one other person of his or her choosing, who shall furnish reasonable identification. A consumer reporting agency may require the consumer to furnish a written statement granting permission to the consumer reporting agency to discuss the consumer's file in such person's presence.

(e) Except as provided in K.S.A. 50-715 and 50-716, no consumer may bring any action or proceeding in the nature of defamation, invasion of privacy, or negligence with respect to the reporting of information against any consumer reporting agency, any user of information, or any person who furnishes information to a consumer reporting agency, based on information disclosed pursuant to K.S.A. 50-708, 50-709 or 50-714, except as to false information furnished with malice or willful intent to injure such consumer.

History: L. 1973, ch. 85, § 144; Jan. 1, 1974.



50-710 Procedure in case of disputed accuracy.

50-710. Procedure in case of disputed accuracy. (a) If the completeness or accuracy of any item of information contained in his or her file is disputed by a consumer, and such dispute is directly conveyed to the consumer reporting agency by the consumer, the consumer reporting agency shall within a reasonable period of time reinvestigate and record the current status of that information unless it has reasonable grounds to believe that the dispute by the consumer is frivolous or irrelevant. If after such reinvestigation such information is found to be inaccurate or can no longer be verified, the consumer reporting agency shall promptly delete such information. The presence of contradictory information in the consumer's file does not in and of itself constitute reasonable grounds for believing the dispute is frivolous or irrelevant.

(b) If the reinvestigation does not resolve the dispute, the consumer may file a brief statement setting forth the nature of the dispute. The consumer reporting agency may limit such statements to not more than one hundred words if it provides the consumer with assistance in writing a clear summary of the dispute.

(c) Whenever a statement of dispute is filed, unless there is reasonable grounds to believe that it is frivolous or irrelevant, the consumer reporting agency shall, in any subsequent consumer report containing the information in question, clearly note that it is disputed by the consumer and provide either the consumer's statement or a clear and accurate codification or summary thereof.

(d) Following any deletion of information which is found to be inaccurate or whose accuracy can no longer be verified or any notation as to disputed information, the consumer reporting agency shall, at the request of the consumer, furnish notification that the item has been deleted or the statement, codification or summary pursuant to subsection (b) or (c) of this section to any person specifically designated by the consumer who has within two years prior thereto received a consumer report for employment purposes, or within six months prior thereto received a consumer report for any other purpose, which contained the deleted or disputed information. The consumer reporting agency shall clearly and conspicuously disclose to the consumer his or her rights to make such a request. Such disclosure shall be made at or prior to the time the information is deleted or the consumer's statement regarding the disputed information is received.

History: L. 1973, ch. 85, § 145; Jan. 1, 1974.



50-711 Charges for certain disclosures.

50-711. Charges for certain disclosures. A consumer reporting agency shall make all disclosures pursuant to K.S.A. 50-708 and furnish all consumer reports pursuant to K.S.A. 50-710(d) without charge to the consumer if, within thirty (30) days after receipt by such consumer of a notification pursuant to K.S.A. 50-714 or notification from a debt collection agency affiliated with such consumer reporting agency stating that the consumer's credit rating may be or has been adversely affected, the consumer makes a request under K.S.A. 50-708 or 50-710(d). Otherwise, the consumer reporting agency may impose a reasonable charge on the consumer for making disclosure to such consumer pursuant to K.S.A. 50-708, the charge for which shall be indicated to the consumer prior to making disclosure; and for furnishing notifications, statements, summaries, or codifications to persons designated by the consumer pursuant to K.S.A. 50-710(d), the charge for which shall be indicated to the consumer prior to furnishing such information and shall not exceed the charge that the consumer reporting agency would impose on each designated recipient for a consumer report except that no charge may be made for notifying such persons of the deletion of information which is found to be inaccurate or which can no longer be verified.

History: L. 1973, ch. 85, § 146; Jan. 1, 1974.



50-712 Public record information for employment purposes.

50-712. Public record information for employment purposes. A consumer reporting agency which furnishes a consumer report for employment purposes and which for that purpose compiles and reports items of information on consumers which are matters of public record and are likely to have an adverse effect upon a consumer's ability to obtain employment shall

(a) at the time such public record information is reported to the user of such consumer report, notify the consumer of the fact that public record information is being reported by the consumer reporting agency, together with the name and address of the person to whom such information is being reported; or

(b) maintain strict procedures designed to insure that whenever public record information which is likely to have an adverse effect on a consumer's ability to obtain employment is reported it is complete and up to date. For purposes of this paragraph, items of public record relating to arrests, indictments, convictions, suits, tax liens, and outstanding judgments shall be considered up to date if the current public record status of the item at the time of the report is reported.

History: L. 1973, ch. 85, § 147; Jan. 1, 1974.



50-713 Restrictions on investigative consumer reports.

50-713. Restrictions on investigative consumer reports. Whenever a consumer reporting agency prepares an investigative consumer report, no adverse information in the consumer report (other than information which is a matter of public record) may be included in a subsequent consumer report unless such adverse information has been verified in the process of making such subsequent consumer report, or the adverse information was received within the three-month period preceding the date the subsequent report is furnished.

History: L. 1973, ch. 85, § 148; Jan. 1, 1974.



50-714 Requirements on users of consumer reports.

50-714. Requirements on users of consumer reports. (a) Whenever credit or insurance for personal, family or household purposes, or employment involving a consumer is denied or the charge for such credit or insurance is increased either wholly or partly because of information contained in a consumer report from a consumer reporting agency, the user of the consumer report shall so advise the consumer against whom such adverse action has been taken and supply the name and address of the consumer reporting agency making the report.

(b) Whenever credit for personal, family, or household purposes involving a consumer is denied or the charge for such credit is increased either wholly or partly because of information obtained from a person other than a consumer reporting agency bearing upon the consumer's credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living, the user of such information shall, within a reasonable period of time, upon the consumer's written request for the reasons for such adverse action received within sixty (60) days after learning of such adverse action, disclose the nature of the information to the consumer. The user of such information shall clearly and accurately disclose to the consumer the right to make such written request at the time such adverse action is communicated to the consumer.

(c) No person shall be held liable for any violation of this section if the person shows by a preponderance of the evidence that at the time of the alleged violation he or she maintained reasonable procedures to assure compliance with the provisions of subsections (a) and (b).

History: L. 1973, ch. 85, § 149; Jan. 1, 1974.



50-715 Civil liability for willful noncompliance.

50-715. Civil liability for willful noncompliance. Any consumer reporting agency or user of information which willfully fails to comply with any requirement imposed under K.S.A. 50-701 to 50-722, inclusive, and amendments thereto, with respect to any consumer is liable to that consumer in an amount equal to the sum of

(a) any actual damages sustained by the consumer as a result of the failure;

(b) such amount of punitive damages as the court may allow; and

(c) in the case of any successful action to enforce any liability under this section, the costs of the action together with reasonable attorney's fees as determined by the court.

History: L. 1973, ch. 85, § 150; Jan. 1, 1974.



50-716 Civil liability for negligent noncompliance.

50-716. Civil liability for negligent noncompliance. Any consumer reporting agency or user of information which is negligent in failing to comply with any requirement imposed under K.S.A. 50-701 to 50-722, inclusive, and amendments thereto, with respect to any consumer is liable to that consumer in an amount equal to the sum of

(a) any actual damages sustained by the consumer as a result of the failure;

(b) in the case of any successful action to enforce any liability under this section, the costs of the action together with reasonable attorney's fees as determined by the court.

History: L. 1973, ch. 85, § 151; Jan. 1, 1974.



50-717 Jurisdiction of courts; limitation of actions.

50-717. Jurisdiction of courts; limitation of actions. An action to enforce any liability created under the provisions of K.S.A. 50-701 to 50-722, inclusive, and amendments thereto, may be brought in the district court of the county in which the controversy arose, within two years from the date on which the liability arises, except that where a defendant has materially and willfully misrepresented any information required under the provisions of such sections of this act to be disclosed to an individual and the information so misrepresented is material to the establishment of the defendant's liability to that individual under such provisions of this act, the action may be brought at any time within two years after discovery by the individual of the misrepresentation.

History: L. 1973, ch. 85, § 152; Jan. 1, 1974.



50-718 Obtaining information under false pretenses.

50-718. Obtaining information under false pretenses. Any person who knowingly and willfully obtains information on a consumer from a consumer reporting agency under false pretenses is guilty of a severity level 7, person felony and upon conviction shall be punished in the manner provided by law.

History: L. 1973, ch. 85, § 153; L. 2000, ch. 181, § 12; July 1.



50-719 Unauthorized disclosures by officers or employees.

50-719. Unauthorized disclosures by officers or employees. Any officer or employee of a consumer reporting agency who knowingly and willfully provides information concerning an individual from the agency's files to a person not authorized to receive that information is guilty of a severity level 7, person felony and upon conviction shall be punished in the manner provided by law.

History: L. 1973, ch. 85, § 154; L. 2000, ch. 181, § 13; July 1.



50-720 Penalties.

50-720. Penalties. Any person violating any of the provisions of K.S.A. 50-701 to 50-719, inclusive, and amendments thereto, for which penalties are not otherwise hereinbefore provided shall be deemed guilty of a class C misdemeanor and upon conviction thereof shall be punished in the manner provided by law.

History: L. 1973, ch. 85, § 155; Jan. 1, 1974.



50-721 Enforcement by consumer credit commissioner.

50-721. Enforcement by consumer credit commissioner. The consumer credit commissioner is hereby authorized to enforce the provisions of K.S.A. 50-701 to 50-720, inclusive, and amendments thereto, and for such purpose is hereby authorized to adopt such rules and regulations as may be necessary for the proper administration and enforcement of the provisions of such sections of this act.

History: L. 1973, ch. 85, § 156; Jan. 1, 1974.



50-722 Citation of act.

50-722. Citation of act. K.S.A. 50-701 to 50-722, inclusive, and amendments thereto, may be cited as the fair credit reporting act.

History: L. 1973, ch. 85, § 157; Jan. 1, 1974.



50-723 Security freeze on consumer report; requirements; procedure; damages.

50-723. Security freeze on consumer report; requirements; procedure; damages. (a) A consumer may elect to place a security freeze on the consumer's consumer report by written request, sent by certified mail or regular mail, through a secure website if made available by a consumer reporting agency, or by telephone, if the consumer reporting agency does not have an available secure website. A consumer reporting agency shall place a security freeze on a consumer's consumer report no later than five business days after receiving:

(1) A request provided by this subsection; and

(2) proper identification.

(b) When a security freeze is in place, information from a consumer report shall not be released to a third party without prior express authorization from the consumer. This subsection shall not prevent a consumer reporting agency from advising a third party that a security freeze is in effect with respect to a consumer report.

(c) The consumer reporting agency, no later than 10 business days after the date the agency places a security freeze, shall provide the consumer with a unique personal identification number, password or similar device to be used by the consumer when providing authorization for the access to the consumer's consumer report for a specific period of time. In addition, the consumer reporting agency shall simultaneously provide to the consumer in writing the process of placing, removing and temporarily lifting a security freeze and the process for allowing access to information from the consumer's consumer report for a specific period while the security freeze is in effect.

(d) If, in connection with an application for credit or any other use, a third party requests access to a consumer report on which a security freeze is in effect, the third party may treat the application as incomplete if the consumer does not allow the consumer's consumer report to be accessed for that specific period of time.

(e) If the consumer wishes to allow the consumer's consumer report or score to be accessed for a specific period of time while a freeze is in place, the consumer shall contact the consumer reporting agency, request that the freeze be temporarily lifted and provide the following:

(1) Clear and proper identification;

(2) the unique personal identification number or password provided by the consumer reporting agency in accordance with subsection (c); and

(3) the proper information regarding the time period for which the report shall be available to users of the consumer report.

(f) (1) A consumer reporting agency that receives a request from a consumer to temporarily lift a freeze on a consumer report pursuant to subsection (e) shall comply with the request:

(A) No later than three business days after receiving the request if the request is made at a postal address designated by the agency to receive such requests; or

(B) fifteen minutes after the request is received by the consumer reporting agency through the electronic contact method chosen by the consumer reporting agency in accordance with this section and such request is received between 6:00 a.m. and 9:30 p.m. in the central time zone.

(2) A consumer reporting agency is not required to temporarily lift a security freeze within the time provided in subsection (f)(1)(B) if the consumer fails to meet the requirements of subsection (e) or the consumer reporting agency's ability to temporarily lift the security freeze within 15 minutes is prevented by:

(A) An act of God, including, but not limited to, fire, earthquake, hurricane, storm or similar natural disaster or phenomena;

(B) unauthorized or illegal acts by a third party, including, but not limited to, terrorism, sabotage, riot, vandalism, labor strikes or disputes disrupting operations or similar occurrence;

(C) operational interruption, including, but not limited to, electrical failure, unanticipated delay in equipment or replacement part delivery, computer hardware or software failures inhibiting response time or similar disruption;

(D) governmental action, including, but not limited to, emergency orders or regulations, judicial or law enforcement action or similar directives;

(E) regularly scheduled maintenance, other than during normal business hours, of or updates to the consumer reporting agency's systems; or

(F) commercially reasonable maintenance of or repair to the consumer reporting agency's systems that is unexpected or unscheduled.

(g) A consumer reporting agency shall remove or temporarily lift a freeze placed on a consumer's consumer report only in the following cases:

(1) Upon consumer request as provided in this section; or

(2) if the consumer's consumer report was frozen due to a material misrepresentation of fact by the consumer, in which case, if a consumer reporting agency intends to remove a freeze upon the consumer's consumer report, the consumer reporting agency shall notify the consumer in writing prior to removing the freeze on the consumer's consumer report.

(h) A security freeze shall remain in place until the consumer requests that the security freeze be removed. A consumer reporting agency shall remove a security freeze within three business days after receiving a request for removal from the consumer, who shall be required to provide:

(1) Clear and proper identification; and

(2) the unique personal identification number or password provided by the consumer reporting agency in accordance with subsection (c).

(i) A security freeze does not apply to a consumer report provided to:

(1) A federal, state or local governmental entity, including a law enforcement agency or court, or agents or assigns thereof;

(2) a private collection agency for the sole purpose of assisting in the collection of an existing debt of the consumer who is the subject of the consumer report requested;

(3) a person or entity, or a subsidiary, affiliate or agent of such person or entity, or an assignee of a financial obligation owing by the consumer to such person or entity, or a prospective assignee of a financial obligation owing by the consumer to such person or entity in conjunction with the proposed purchase of the financial obligation, with which the consumer has or had prior to assignment of an account or contract, including a demand deposit account, or to whom the consumer issued a negotiable instrument, for the purposes of reviewing the account or collecting the financial obligation owing for the account, contract, or negotiable instrument. For purposes of this paragraph, "reviewing the account" includes activities related to account maintenance, monitoring, credit line increases and account upgrades and enhancements;

(4) a subsidiary, affiliate, agent, assignee or prospective assignee of a person to whom access has been granted under subsection (e) for the purposes of facilitating the extension of credit;

(5) a person providing a credit report for the purposes permitted under 15 U.S.C. § 1681b(c);

(6) any person providing a consumer with a copy of the consumer's own report at such consumer's request;

(7) a child support enforcement agency;

(8) a consumer reporting agency that acts only as a reseller of credit information by assembling and merging information contained in the database of another consumer reporting agency or multiple consumer reporting agencies and does not maintain a permanent database of credit information from which new consumer reports are produced; however, a consumer reporting agency acting as a reseller shall honor any security freeze placed on a consumer report by another consumer reporting agency;

(9) a check services or fraud prevention services company, which issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers or similar methods of payments;

(10) a deposit account information service company which issues to inquiring banks or other financial institutions, for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution, reports regarding account closures due to fraud, substantial overdrafts, ATM abuse or similar negative information regarding a consumer;

(11) an employer in connection with any application for employment with the employer;

(12) any person administering a credit file monitoring subscription service to which the consumer has subscribed; or

(13) any person or entity for use in setting or adjusting a rate, adjusting a claim or underwriting for insurance purposes.

(j) Except as otherwise provided in this section, a consumer reporting agency may charge a fee not to exceed $5 for placing, temporarily lifting or removing each freeze. The consumer reporting agency shall not charge a fee for replacing a previously requested personal identification number. Such agency shall not charge a fee to a victim of identity theft for placing, temporarily lifting or removing a security freeze on a consumer report, provided that at the time of requesting a freeze the victim provides to the agency a valid copy of a police report, investigative report or complaint the consumer has filed with a law enforcement agency.

(1) A person who has learned or reasonably suspects that the person has been a victim of identity theft may contact the local law enforcement agency that has jurisdiction over the person's actual residence, which shall take a police report of the matter, and provide the complainant with a copy of that report. Notwithstanding the fact the jurisdiction may be elsewhere for investigation and prosecution of a crime of identity theft, any local or state law enforcement agency shall take the complaint and provide the complainant with a copy of the complaint and may refer the complainant to a law enforcement agency in a different jurisdiction.

(2) Nothing in this section shall be construed to interfere with the discretion of a law enforcement agency to allocate resources for investigation of crimes. A complaint filed under this section is not required to be counted as an open case for statistical reporting purposes.

(k) If a security freeze is in place, a consumer reporting agency shall not change any of the following official information in the consumer report without sending a written confirmation of the change to the consumer within 30 days after the change is posted to the consumer's file: Name, date of birth, social security number and address. Written confirmation is not required for technical modifications of a consumer's official information, including name and street abbreviations, complete spellings or transposition of numbers or letters. In the case of an address change, the written confirmation shall be sent to both the new address and to the former address.

(l) Any person who willfully fails to comply with any requirement imposed under this subchapter with respect to any consumer is liable to that consumer in an amount equal to the sum of:

(1) Actual damages sustained by the consumer as a result of the failure or damages of not less than $100 and not more than $1,000; or

(2) such amount of punitive damages as the court may allow; and

(3) in the case of any successful action to enforce any liability under this section, the costs of the action together with reasonable attorney's fees as determined by the court.

(m) Any person who obtains a consumer report, requests a security freeze, requests the temporary lift of a freeze, or the removal of a security freeze from a consumer reporting agency under false pretenses or in an attempt to violate federal or state law shall be liable to the consumer reporting agency for actual damages sustained by the consumer reporting agency or $1,000, whichever is greater.

(n) Any person who is negligent in failing to comply with any requirement imposed under this section with respect to any consumer, is liable to that consumer in an amount equal to the sum of:

(1) Any actual damages sustained by the consumer as a result of the failure; and

(2) in the case of any successful action to enforce any liability under this section, the costs of the action together with reasonable attorney's fees as determined by the court.

(o) Upon a finding by the court that an unsuccessful pleading, motion or other paper filed in connection with an action under this section was filed in bad faith or for purposes of harassment, the court shall award to the prevailing party attorney's fees reasonable in relation to the work expended in responding to the pleading, motion or other paper.

(p) This section shall be part of and supplemental to the fair credit reporting act.

(q) This section shall take effect and be in force on and after January 1, 2007.

(r) Notwithstanding any other provision of law to the contrary, the exclusive authority to bring an action for any violation of subsection (f)(1)(B) shall be with the attorney general.

History: L. 2006, ch. 149, § 12; L. 2009, ch. 112, § 2; July 1.



50-724 Security freeze; exceptions.

50-724. Security freeze; exceptions. (a) Nothing in K.S.A. 2015 Supp. 50-723, and amendments thereto, shall be construed to require the following to place a security freeze on a consumer report:

(1) A check services or fraud prevention services company, which issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payments;

(2) a deposit account information service company which issues to inquiring banks or other financial institutions, for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution, reports regarding account closures due to fraud, substantial overdrafts, ATM abuse or similar negative information regarding a consumer;

(3) a consumer reporting agency that acts as a reseller of credit information that assembles or merges information contained in the database of another consumer reporting agency or multiple consumer reporting agencies and does not maintain a permanent database of credit information from which new consumer reports are produced;

(4) any database or file which consists solely of any information adverse to the interests of the consumer, including, but not limited to, criminal record information, which is used for fraud prevention or detection, tenant screening, employment screening or any purpose permitted by the federal fair credit reporting act, 15 U.S.C. § 1681b;

(5) a person to the extent such person offers fraud prevention services that issues reports on incidents of fraud or reports used primarily in the detection or prevention of fraud; or

(6) any bank, savings bank, trust company, savings and loan association, credit union or any other financial institution regulated by the state of Kansas or any agency of the United States.

(b) This section shall be part of and supplemental to the fair credit reporting act.

(c) This section shall take effect and be in force on and after January 1, 2007.

History: L. 2006, ch. 149, § 13; July 1.






Article 7a PROTECTION OF CONSUMER INFORMATION

50-7a01 Consumer information; security breach; definitions.

50-7a01. Consumer information; security breach; definitions. As used in K.S.A. 2015 Supp. 50-7a01 and 50-7a02, and amendments thereto:

(a) "Consumer" means an individual who is a resident of this state.

(b) "Encrypted" means transformation of data through the use of algorithmic process into a form in which there is a low probability of assigning meaning without the use of a confidential process or key, or securing the information by another method that renders the data elements unreadable or unusable.

(c) "Notice" means:

(1) Written notice;

(2) electronic notice, if the notice provided is consistent with the provisions regarding electronic records and signatures set forth in 15 U.S.C. § 7001; or

(3) substitute notice, if the individual or the commercial entity required to provide notice demonstrates that the cost of providing notice will exceed $100,000, or that the affected class of consumers to be notified exceeds 5,000, or that the individual or the commercial entity does not have sufficient contact information to provide notice.

(d) "Redact" means alteration or truncation of data such that no more than the following are accessible as part of the personal information:

(1) Five digits of a social security number; or

(2) the last four digits of a driver's license number, state identification card number or account number.

(e) "Substitute notice" means:

(1) E-mail notice if the individual or the commercial entity has e-mail addresses for the affected class of consumers;

(2) conspicuous posting of the notice on the web site page of the individual or the commercial entity if the individual or the commercial entity maintains a web site; and

(3) notification to major statewide media.

(f) "Person" means any individual, partnership, corporation, trust, estate, cooperative, association, government, or governmental subdivision or agency or other entity.

(g) "Personal information" means a consumer's first name or first initial and last name linked to any one or more of the following data elements that relate to the consumer, when the data elements are neither encrypted nor redacted:

(1) Social security number;

(2) driver's license number or state identification card number; or

(3) financial account number, or credit or debit card number, alone or in combination with any required security code, access code or password that would permit access to a consumer's financial account. The term "personal information" does not include publicly available information that is lawfully made available to the general public from federal, state or local government records.

(h) "Security breach" means the unauthorized access and acquisition of unencrypted or unredacted computerized data that compromises the security, confidentiality or integrity of personal information maintained by an individual or a commercial entity and that causes, or such individual or entity reasonably believes has caused or will cause, identity theft to any consumer. Good faith acquisition of personal information by an employee or agent of an individual or a commercial entity for the purposes of the individual or the commercial entity is not a breach of the security of the system, provided that the personal information is not used for or is not subject to further unauthorized disclosure.

History: L. 2006, ch. 149, § 3; July 1.



50-7a02 Security breach; requirements.

50-7a02. Security breach; requirements. (a) A person that conducts business in this state, or a government, governmental subdivision or agency that owns or licenses computerized data that includes personal information shall, when it becomes aware of any breach of the security of the system, conduct in good faith a reasonable and prompt investigation to determine the likelihood that personal information has been or will be misused. If the investigation determines that the misuse of information has occurred or is reasonably likely to occur, the person or government, governmental subdivision or agency shall give notice as soon as possible to the affected Kansas resident. Notice must be made in the most expedient time possible and without unreasonable delay, consistent with the legitimate needs of law enforcement and consistent with any measures necessary to determine the scope of the breach and to restore the reasonable integrity of the computerized data system.

(b) An individual or a commercial entity that maintains computerized data that includes personal information that the individual or the commercial entity does not own or license shall give notice to the owner or licensee of the information of any breach of the security of the data following discovery of a breach, if the personal information was, or is reasonably believed to have been, accessed and acquired by an unauthorized person.

(c) Notice required by this section may be delayed if a law enforcement agency determines that the notice will impede a criminal investigation. Notice required by this section shall be made in good faith, without unreasonable delay and as soon as possible after the law enforcement agency determines that notification will no longer impede the investigation.

(d) Notwithstanding any other provision in this section, an individual or a commercial entity that maintains its own notification procedures as part of an information security policy for the treatment of personal information, and whose procedures are otherwise consistent with the timing requirements of this section, is deemed to be in compliance with the notice requirements of this section if the individual or the commercial entity notifies affected consumers in accordance with its policies in the event of a breach of security of the system.

(e) An individual or a commercial entity that is regulated by state or federal law and that maintains procedures for a breach of the security of the system pursuant to the laws, rules, regulations, guidances or guidelines established by its primary or functional state or federal regulator is deemed to be in compliance with this section. This section does not relieve an individual or a commercial entity from a duty to comply with other requirements of state and federal law regarding the protection and privacy of personal information.

(f) In the event that a person discovers circumstances requiring notification pursuant to this section of more than 1,000 consumers at one time, the person shall also notify, without unreasonable delay, all consumer reporting agencies that compile and maintain files on consumers on a nationwide basis, as defined by 15 U.S.C. § 1681a(p), of the timing, distribution and content of the notices.

(g) For violations of this section, except as to insurance companies licensed to do business in this state, the attorney general is empowered to bring an action in law or equity to address violations of this section and for other relief that may be appropriate. The provisions of this section are not exclusive and do not relieve an individual or a commercial entity subject to this section from compliance with all other applicable provisions of law.

(h) For violations of this section by an insurance company licensed to do business in this state, the insurance commissioner shall have the sole authority to enforce the provisions of this section.

History: L. 2006, ch. 149, § 4; July 1.



50-7a03 Destruction of consumer information; exception.

50-7a03. Destruction of consumer information; exception. Unless otherwise required by federal law or regulation, a person or business shall take reasonable steps to destroy or arrange for the destruction of a customer's records within its custody or control containing personal information which is no longer to be retained by the person or business by shredding, erasing or otherwise modifying the personal information in the records to make it unreadable or undecipherable through any means.

History: L. 2006, ch. 149, § 14; July 1.



50-7a04 Severability clause.

50-7a04. Severability clause. If any provision of this act or its application to any person or circumstance is held invalid, the invalidity shall not affect any other provision or application of the act which can be given effect without the invalid provision or application. To this end the provisions of this act are severable.

History: L. 2006, ch. 149, § 15; July 1.






Article 8 MISCELLANEOUS PROVISIONS

50-802 Boat manufacture by direct molding processes; prohibition; injunction; actual damages, attorney fees and costs.

50-802. Boat manufacture by direct molding processes; prohibition; injunction; actual damages, attorney fees and costs. (a) No person shall:

(1) Manufacture for sale any boat produced by use of a direct molding process, unless the person has first obtained the permission of the manufacturer of the original boat used as the pattern for the mold;

(2) knowingly sell any boat manufactured in violation of subsection (a)(1); or

(3) purchase any boat with intent to manufacture a reproduction of that boat in violation of subsection (a)(1).

(b) A person injured by a violation of subsection (a) may bring a civil action for injunctive relief, actual damages caused by the violation, reasonable attorney fees and costs of the action.

(c) As used in this section, "direct molding process" means any manufacturing process in which an original boat is used as a pattern for making a mold for use in manufacturing reproductions of that boat.

(d) This section shall not apply to any boat which is manufactured using a mold made before July 1, 1984.

History: L. 1984, ch. 378, § 1; July 1.






Article 9 FOOD ADVERTISING AND SALES PRACTICES

50-901 Definitions.

50-901. Definitions. As used in this act:

(a) "Buyer" means both actual and prospective purchasers but does not include persons purchasing for resale.

(b) "Carcass" means any carcass of cattle, sheep, swine, domestic rabbits or goats.

(c) "Food plan" means any plan offering meat, poultry or seafood for sale or the offering of such product in combination with each other or with any other food or non-food product or service for a single price.

(d) "Misrepresent" means use any untrue, misleading or deceptive oral or written statement, advertisement, label, display, picture, illustration or sample.

(e) "Person" means individual, partnership, firm, corporation, association or other entity.

(f) "Represent" means use any form of oral or written statement, advertisement, label, display, picture, illustration or sample.

(g) "Seller" means any person, individual or business entity, corporation, league, franchise, franchisee, franchisor or any authorized representative or agent thereof who offers meat, poultry, seafood, or combinations of such items, for retail purchase to the public.

History: L. 1984, ch. 218, § 1; July 1.



50-902 Inaccurate or deceptive advertising prohibited.

50-902. Inaccurate or deceptive advertising prohibited. No person shall advertise for sale, solicit, offer to sell or sell foods by newspapers, handbills, placards, radio, television or other medium unless the advertising is truthful and accurate. Such advertising shall not be misleading or deceiving in respect to grade, quality, quantity or price per pound or piece or in any other manner.

History: L. 1984, ch. 218, § 2; July 1.



50-903 Deceptive practices prohibited; bait selling; price representation; product representation; tie-in sales.

50-903. Deceptive practices prohibited; bait selling; price representation; product representation; tie-in sales. No person advertising, offering for sale or selling all or part of a carcass or food plan shall engage in any misleading or deceptive practices, including, but not limited to, any one or more of the following:

(a) Bait Selling. (1) Disparaging or degrading any product advertised or offered for sale by the seller, displaying any product or depiction of a product to any buyer in order to induce the purchase of another product or representing that a product is for sale when the representation is used primarily to sell another product. Nothing in this subsection (a)(1) shall be construed to prohibit the enhancement of sales of any product by the use of a gift.

(2) Substituting any product for that ordered by the buyer without the buyer's written consent.

(3) Failing to have available a sufficient quantity of the product represented as being for sale to meet reasonable anticipated demands, unless the available amount is disclosed fully and conspicuously.

(b) Price Representation. (1) Using any price list or advertisement subject to changes without notice unless so stated, and which contains prices other than the seller's current billing prices, unless changes are subject to consumer's advance acceptance or rejection at or before the time of order or delivery.

(2) Misrepresenting the amount of money that the buyer will save on purchases of any products which are not of the same grade or quality.

(3) Failing to disclose fully and conspicuously in advertisement and invoice in at least ten-point type any charge for cutting, wrapping, freezing, delivery or other services.

(4) Representing the price of any product to be offered for sale in units larger than one pound in terms other than price per single pound.  Nothing in paragraph (4) of this subsection (b) shall be construed to prevent the price of such units from also being represented by individual serving, by fluid measure or by other meaningful description.

(c) Product Representation. (1) Misrepresenting the cut, grade, brand or trade name, or weight or measure of any product.

(2) Using the abbreviation "U.S." in describing a product not graded by the United States department of agriculture, except that a product may be described as "U.S. Inspected" when true.

(3) Referring to a quality grade other than the United States department of agriculture quality grade, unless the grade name is preceded by the seller's name in type at least as large and conspicuous as the grade name.

(4) Misrepresenting a product through the use of any term similar to a government grade.

(5) Failing to disclose in uniform ten-point type, when a yield grade is advertised, a definition of the yield grade in the following terms:

Yield Grade 1 - Extra lean

Yield Grade 2 - Lean

Yield Grade 3 - Average waste

Yield Grade 4 - Wasty

Yield Grade 5 - Exceptionally wasty

(6) Comparing quality to a United States department of agriculture yield grade, unless it is fully and conspicuously disclosed that the quality is not a U.S.D.A. yield grade but only an opinion.

(7) Advertising or offering for sale carcasses, sides or primal cuts as such, while including disproportionate numbers or amounts of less expensive components of those cuts, or offering them in tandem with less expensive components from other carcasses, sides or primal cut parts.

(8) Failing to disclose fully and conspicuously the correct government grade for any product if the product is represented as having been graded.

(9) Failing to disclose fully and conspicuously that the yield of consumable meat from any carcass or part of a carcass will be less than the weight of the carcass or part of the carcass. The seller shall, for each carcass or part of carcass advertised, use separately and distinctly, in at least ten-point type, the following disclosure: "Sold gross weight subject to trim loss."

(10) Misrepresenting the amount or proportion of retail cuts that a carcass or part of carcass will yield.

(11) Failing to disclose fully and conspicuously whether a quarter of a carcass is the front or hind quarter, and quarters, sides or halves must consist of only anatomically natural proportions of cuts from front or hind quarters.

(12) Representing any part of a carcass as a "half" or "side" unless it consists exclusively of a front and hind quarter. Both quarters must be from the same side of the same animal unless the seller discloses fully and conspicuously that they are or may be from different sides or different animals, as the case may be. Any section advertised and offered for sale either as an individual unit or as an inclusion with the purchase of a quarter, side or half must be described and called by its commonly known name. Each quarter shall be of the same grade or quality as the other quarter comprising the half or side and the seller shall advise the buyer of the weight of each quarter prior to sale. In selling quarters individually or as part of a half or side, if actual weights are not known or cannot be determined prior to sale, approximate weights may be used if: (A) The buyer is informed that the weights are approximate; (B) the advertised weight ranges do not cover a spread of more than 10%; (C) the difference between advertised and sale weights does not exceed 5%; and (D) the seller agrees with the buyer, in writing, to make a cash refund or grant a credit on delivery for the difference between actual weight and the approximate weight on which the sale was made.

(13) Using the words "bundle," "sample order" or words of similar import to describe a quantity of meat or poultry unless the seller itemizes each type of cut and the weight of each type of cut which the buyer will receive.

(14) Advertising or offering a free, bonus or extra product or service combined with or conditioned on the purchase of any other product or service unless the additional product or service is accurately described, including, whenever applicable, grade, net weight or measure, type and brand or trade name. The words "free," "bonus" or other words of similar import shall not be used in any advertisement unless the advertisement clearly and conspicuously sets forth the total price or amount which must be purchased to entitle the buyer to the additional product or service.

(15) Misrepresenting the breed, origin or diet of slaughtered animals or parts of slaughtered animals offered for sale. Sellers making claims as to breed, origin or diet shall have written records available to substantiate the claims.

(d) Requiring the purchase of a food freezer or other food storage refrigeration unit from the seller or any specified supplier as a prerequisite to, or a necessary part of, any food plan.

History: L. 1984, ch. 218, § 3; July 1.



50-904 Penalties; consumer protection act proceedings; agent liability.

50-904. Penalties; consumer protection act proceedings; agent liability. (a) Any person who violates any provision of this act is guilty of a class C misdemeanor for the first conviction, a class B misdemeanor for the second conviction and a class A misdemeanor for a third or subsequent conviction.

(b) In addition to or instead of the criminal penalties provided by subsection (a), a person who violates any provision of this act shall be subject to proceedings under the Kansas consumer protection act.

(c) An individual who violates any provision of this act while acting in the name of or on behalf of any person is liable to the same extent as if the individual were acting in the individual's own name or own behalf.

History: L. 1984, ch. 218, § 4; July 1.



50-905 Inspection of places of business; access; reports of violations.

50-905. Inspection of places of business; access; reports of violations. (a) The secretary of agriculture shall provide, in conjunction with and in addition to the inspection program established under K.S.A. 65-6a30 and amendments thereto, for inspection of places of business of sellers who are subject to this act.

(b) Personnel of the Kansas department of agriculture designated by the secretary of agriculture shall have access to those places of business during regular business hours for the purpose of inspecting carcasses or parts of carcasses sold by the seller and observing the sales practices of the seller to determine whether there is compliance with the provisions of this act.

(c) The secretary of agriculture, or personnel designated by the secretary, shall report any suspected violations of this act to the county or district attorney of the county where the alleged violation occurred and to the attorney general.

History: L. 1984, ch. 218, § 5; L. 2004, ch. 101, § 87; July 1.



50-906 Remedies supplemental.

50-906. Remedies supplemental. The remedies provided in this act are in addition to and not in substitution for any other remedies provided by law.

History: L. 1984, ch. 218, § 6; July 1.






Article 10 LOAN BROKERS

50-1001 Definitions.

50-1001. Definitions. As used in this act:

(a) "Commissioner" refers to the securities commissioner appointed under K.S.A. 75-6301, and amendments thereto.

(b) "Loan" means any agreement to advance money or property in return for the promise to make payments for the money or property.

(c) "Loan broker" means any person who, in return for a fee from any person, promises to procure a loan for any person or assist any person in procuring a loan from any third party, or who promises to consider whether or not to make a loan to any person. Loan broker does not include:

(1) Any bank, savings bank, trust company, savings and loan association, credit union or any other financial institution regulated by any agency of the United States or any state;

(2) any person authorized to sell and service loans for the federal national mortgage association or the federal home loan mortgage corporation, issue securities backed by the government national mortgage association, make loans insured by the department of housing and urban development, make loans guaranteed by the veterans administration, or act as a correspondent of loans insured by the department of housing and urban development or guaranteed by the veterans administration;

(3) any insurance company; or

(4) any person arranging financing for the sale of the person's product.

(d) "Creditor" means any person to whom a loan is initially payable on the face of the note or contract evidencing the loan.

History: L. 1988, ch. 328, § 1; July 1.



50-1002 Registration required.

50-1002. Registration required. It shall be unlawful for any person to engage in the business of loan brokering unless registered under this act.

History: L. 1988, ch. 328, § 2; July 1.



50-1003 Application for registration; contents; bond; issuance; effective date; consent to secretary of state as process agent.

50-1003. Application for registration; contents; bond; issuance; effective date; consent to secretary of state as process agent. (a) In order to be registered under this act a loan broker shall file an application for registration with the commissioner. The application for registration shall contain:

(1) The disclosure document required under subsection (b) of K.S.A. 50-1006, and amendments thereto, and the form of the disclosure statement proposed to be used under subsection (b)(1) of K.S.A. 50-1006, and amendments thereto;

(2) consent to service of process under subsection (e);

(3) evidence of the bond required in subsection (b); and

(4) a fee of $250.

(b) A loan broker must maintain a bond satisfactory to the commissioner in the amount of $25,000, which shall be in favor of the state.

(c) Whenever the provisions of this act have been complied with, the commissioner shall issue a certificate of registration to the applicant, authorizing the applicant to engage in the business of loan brokering.

(d) An application for registration becomes effective as of the date specified on the certificate of registration. Every registration is effective until January 1 of the year after it goes into effect.

(e) Every applicant for registration shall file with the commissioner, in such form as the commissioner prescribes, an irrevocable consent appointing the secretary of state to be the applicant's agent to receive service of any lawful process in any noncriminal suit, action or proceeding against the applicant arising from the violation of any provision of this act. Service shall be made in accordance with article 3 of chapter 60 of the Kansas Statutes Annotated.

History: L. 1988, ch. 328, § 3; L. 1992, ch. 226, § 8; July 1.



50-1004 Renewal of registration; fee.

50-1004. Renewal of registration; fee. (a) A loan broker may not continue engaging in the business of loan brokering unless the broker's registration is renewed annually. A loan broker shall renew the registration by filing with the commissioner, at least 30 days before the expiration of the registration, an application containing any information the commissioner may require to indicate any material change from the information contained in the applicant's original application or any previous application.

(b) An application for renewal must be accompanied by a fee of $100.

History: L. 1988, ch. 328, § 4; July 1.



50-1005 Fees and funds; accounting and deposit in general fund.

50-1005. Fees and funds; accounting and deposit in general fund. All fees and funds accruing from the administration of this act shall be accounted for by the commissioner and shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1988, ch. 328, § 5; L. 2001, ch. 5, § 188; July 1.



50-1006 Disclosure document to be provided by loan broker; when; contents; amendment of document; estimated disclosure documents and additional documents detailing specific loan information to be provided.

50-1006. Disclosure document to be provided by loan broker; when; contents; amendment of document; estimated disclosure documents and additional documents detailing specific loan information to be provided. (a) At least seven days before the time any person signs a contract for the services of a loan broker, or seven days before the loan broker receives any consideration upon the contract, whichever occurs first, the loan broker must provide to the contracting person a written disclosure document that meets the requirements set forth in subsection (b).

(b) A written disclosure document shall contain the following information:

(1) A disclosure statement which shall be the cover sheet and shall be entitled in at least 10 point boldface capital letters "DISCLOSURES REQUIRED BY KANSAS LAW." Under this title shall appear the statement in at least 10 point type that "The Kansas securities commissioner has not reviewed and does not approve, recommend, endorse or sponsor any loan brokerage contract. The information contained in this disclosure has not been verified by the commissioner. If you have any questions see an attorney before you sign a contract or agreement." Nothing except the title and the required statement shall appear on the cover sheet;

(2) the name and form of organization of the broker, the names under which the broker has done, is doing, or intends to do business, and the name of any parent organization or affiliate of the broker;

(3) the names, addresses and titles of the broker's officers, directors, trustees, general partners, general managers, principal executives and any other person performing similar duties;

(4) the length of time the broker has conducted business as a loan broker;

(5) a full and detailed description of the actual services that the loan broker undertakes to perform for the prospective borrower;

(6) the number of loan brokerage contracts the broker has entered into within the past 12 months;

(7) the number of loan brokerage contracts in which the broker has successfully obtained a loan for the prospective borrower within the last 12 months and the dollar amount of the loans;

(8) financial statements for the loan broker's last fiscal year presented in accordance with generally accepted accounting principles, and reviewed by an independent accountant in accordance with standards established by the American institute of certified public accountants, except that for initial applications for registration, the financial statements shall include a balance sheet dated within four months of filing for registration;

(9) a specific statement of the circumstances under which the broker will be entitled to obtain or retain consideration from the party with whom the broker contracts; and

(10) any other information the commissioner may require.

(c) A loan broker shall amend the disclosure document required by subsection (b) whenever necessary to prevent it from containing any false or misleading statement of a material fact and shall deliver a copy of the amended disclosure document to the commissioner on or before the date of the amendment.

(d) A loan broker shall deliver to any person who proposes to become obligated for a loan an estimated disclosure document if the creditor would be required to deliver to the person a disclosure document under the Truth-in-Lending Act (15 U.S.C. 1601-1667e) for the transaction. The estimated disclosure document shall:

(1) Be delivered to the person before the person becomes contractually obligated on the loan; or

(2) be delivered or placed in the mail to the person not later than three business days after the person enters into an agreement with the loan broker whichever occurs first. The estimated disclosure document must contain all of the information and be in the form required by the Truth-in-Lending Act (15 U.S.C. 1601-1667e) and regulations under the act. However, the annual percentage rate, finance charge, total of payments and other matters required under the Truth-in-Lending Act (15 U.S.C. 1601-1667e) shall be adjusted to reflect the amount of all fees and charges of the loan broker that the creditor could exclude from an estimated disclosure document. The estimated disclosure document must state at the top in at least 10 point type: "The following is an estimated disclosure document showing your loan transaction as if the fees and charges you are scheduled to pay us were charged to you directly by the creditor." After the estimated disclosure document is delivered to any person, the loan broker shall deliver to the person an additional statement redisclosing all items if the actual annual percentage rate will vary from the annual percentage rate contained in the original estimated disclosure by more than 0.125%. Any required additional disclosure document shall be delivered or placed in the mail before consummation of the loan or after three days from when the information that requires redisclosure becomes available, whichever occurs first.

History: L. 1988, ch. 328, § 6; L. 1992, ch. 226, § 9; July 1.



50-1007 Contracts required to be in writing; retention of copy by borrowing party.

50-1007. Contracts required to be in writing; retention of copy by borrowing party. To be enforceable, every contract for the services of a loan broker shall be in writing and signed by all contracting parties.

The borrowing party shall retain a copy of the signed contract at the time it is signed.

History: L. 1988, ch. 328, § 7; July 1.



50-1008 Denial, suspension or revocation of registration; orders and hearing.

50-1008. Denial, suspension or revocation of registration; orders and hearing. (a) The commissioner may deny, suspend or revoke the registration of a loan broker if the loan broker:

(1) Fails to maintain the bond required under K.S.A. 50-1003;

(2) is insolvent;

(3) has violated any provision of this act;

(4) has filed with the commissioner any document or statement containing any false representation of a material fact or omitting to state a material fact; or

(5) has been convicted, within 10 years before the date of the application, renewal or review, of any crime involving fraud or deceit.

(b) The commissioner may not enter a final order denying, suspending or revoking the registration of a loan broker without prior notice to all interested parties, opportunity for a hearing and written findings of fact and conclusions of law. The commissioner may by summary order deny, suspend or revoke a registration pending final determination of any proceeding under this section. Upon the entry of a summary order, the commissioner shall promptly notify all interested parties that it has been entered, of the reasons for the summary order and, that upon receipt by the commissioner of a written request from a party, the matter will be set for hearing which shall be conducted in accordance with the provisions of the Kansas administrative procedure act. If no hearing is requested and none is ordered by the commissioner, the order remains in effect until it is modified or vacated by the commissioner. If a hearing is requested or ordered, the commissioner, after notice of the hearing has been given to all interested persons and the hearing has been held, may modify or vacate the order or extend it until final determination.

History: L. 1988, ch. 328, § 8; July 1.



50-1009 Powers of securities commissioner; enforcement of subpoenas; privilege against self-incrimination; certificate of compliance or noncompliance, admissibility in evidence.

50-1009. Powers of securities commissioner; enforcement of subpoenas; privilege against self-incrimination; certificate of compliance or noncompliance, admissibility in evidence. (a) The commissioner may do the following:

(1) Adopt rules and regulations to implement this act;

(2) make investigations and examinations:

(A) In connection with any application for registration of any loan broker or any registration already granted; or

(B) whenever it appears to the commissioner, upon the basis of a complaint or information, that reasonable grounds exist for the belief that an investigation or examination is necessary or advisable for the more complete protection of the interests of the public;

(3) appoint special investigators to aid in investigations conducted pursuant to this act. Such special investigators shall have the same authority with respect to enforcement of this act as specified for special investigators appointed under subsection (a) of K.S.A. 2005 Supp. 17-12a602, and amendments thereto, in enforcing the Kansas uniform securities act;

(4) charge as costs of investigation or examination all reasonable expenses, including a per diem prorated upon the salary of the commissioner or employee and actual traveling and hotel expenses. All reasonable expenses are to be paid by the party or parties under investigation or examination;

(5) issue notices and orders, including cease and desist notices and orders, after making an investigation or examination under paragraph (2). The commissioner may also bring an action on behalf of the state to enjoin a person from violating this act. The commissioner shall notify the person that an order or notice has been issued, the reasons for it and that a hearing will be set in accordance with the provisions of the Kansas administrative procedures act after the commissioner receives a written request from the person requesting a hearing;

(6) sign all orders, official certifications, documents or papers issued under this act or delegate the authority to sign any of those items to a deputy;

(7) hold and conduct hearings;

(8) hear evidence;

(9) conduct inquiries with or without hearings;

(10) receive reports of investigators or other officers or employees of the state of Kansas or of any municipal corporation or governmental subdivision within the state;

(11) administer oaths or cause them to be administered;

(12) subpoena witnesses and compel them to attend and testify;

(13) compel the production of books, records and other documents; and

(14) order depositions to be taken of any witness residing within or without the state. The depositions shall be taken in the manner prescribed by law for depositions in civil actions and made returnable to the commissioner.

(b) If any person refuses to obey a subpoena issued under this act, the commissioner may make application to any court of competent jurisdiction to order the person to appear before the commissioner and produce documentary evidence or give evidence as directed in the subpoena. The failure to obey the order of the court shall be subject to punishment by the court as contempt of court.

(c) No person shall be excused from complying with a subpoena on the ground that the testimony or evidence required may tend to incriminate the person or subject the person to a penalty or forfeiture. No individual may be prosecuted or subject to any penalty or forfeiture for or on account of any transaction, matter or thing which the individual is compelled to testify or produce evidence, after claiming the privilege against self-incrimination. However, the individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

(d) In any prosecution, action, suit or proceeding based upon or arising out of this act, the commissioner may sign a certificate showing compliance or noncompliance with this act by any loan broker. This shall constitute prima facie evidence of compliance or noncompliance with this act and shall be admissible in evidence in any action at law or in equity to enforce this act.

History: L. 1988, ch. 328, § 9; L. 1992, ch. 226, § 10; L. 2004, ch. 154, § 60; July 1, 2005.



50-1010 Certified copies of documents or records admissible in actions or proceedings under act.

50-1010. Certified copies of documents or records admissible in actions or proceedings under act. Copies of any statement or document filed with the commissioner, and copies of any records of the commissioner, certified to by the commissioner are admissible in any prosecution, action, suit or proceeding based upon, or arising out of or under, the provisions of this act to the same effect as the original of the statement, document or record would be if actually produced.

History: L. 1988, ch. 328, § 10; July 1.



50-1011 Violations; civil penalties, enforcement.

50-1011. Violations; civil penalties, enforcement. (a) If the commissioner determines, after notice and opportunity for a hearing, that a person has violated this act, the commissioner may, in addition to all other remedies, impose a civil penalty upon the person in an amount not to exceed $5,000 for each violation.

(b) The commissioner may bring an action in the district court of Shawnee county to enforce payment of any penalty imposed under this section.

History: L. 1988, ch. 328, § 11; July 1.



50-1012 Same; liability of loan broker to damaged parties; rights of prospective borrower.

50-1012. Same; liability of loan broker to damaged parties; rights of prospective borrower. Any person who violates this act, in connection with a contract for the services of a loan broker, is liable to any person damaged by the violation, for the amount of the actual damages suffered, interest at the legal rate, and attorney fees. If a loan broker violates any provision of this act, in connection with a contract for loan brokering services, the contract is void, and the prospective borrower is entitled to receive from the loan broker all sums paid to the loan broker.

History: L. 1988, ch. 328, § 12; July 1.



50-1013 Violation of act or cease and desist order, penalties; prosecution; special prosecutor.

50-1013. Violation of act or cease and desist order, penalties; prosecution; special prosecutor. (a) Any person who willfully violates any provision of this act or knowingly violates any cease and desist order issued under this act commits a severity level 7, nonperson felony. Any violation of this act committed on or after July 1, 1993, resulting in a loss of $25,000 or more, regardless of its location on the sentencing grid block, shall have a presumptive sentence of imprisonment.

(b) Prosecution for any crime under this act must be commenced within five years after the alleged violation. A prosecution is commenced when a complaint or information is filed, or an indictment returned, and a warrant thereon is delivered to the sheriff or other officer for execution. No such prosecution shall be deemed to have been commenced if the warrant so issued is not executed without unreasonable delay.

(c) The commissioner may refer such evidence as may be available concerning violations of this act or of any rule and regulation or order hereunder to the attorney general or the proper county or district attorney, who may in the prosecutor's discretion, with or without such a reference, institute the appropriate criminal proceedings under this act. Upon receipt of such reference, the attorney general or the county attorney or district attorney may request that a duly employed attorney of the commissioner prosecute or assist in the prosecution of such violation or violations on behalf of the state. Upon approval of the commissioner, such employee shall be appointed special prosecutor for the attorney general or the county attorney or district attorney to serve without compensation from the attorney general or the county attorney or district attorney. Such special prosecutor shall have all the powers and duties prescribed by law for assistant attorneys general or assistant county or district attorneys, and such other powers and duties as are lawfully delegated to such special prosecutors by the attorney general or the county attorney or district attorney.

History: L. 1988, ch. 328, § 13; L. 1992, ch. 226, § 11; L. 1993, ch. 291, § 227; July 1.



50-1014 Rescission of contract under Truth-in-Lending Act; notice to creditor; timely return of consideration required; computation of time period for avoidance of contract.

50-1014. Rescission of contract under Truth-in-Lending Act; notice to creditor; timely return of consideration required; computation of time period for avoidance of contract. (a) If a transaction for which a loan broker has charged any fee or collected any costs is rescinded by any person under the provisions of the Truth-in-Lending Act (15 U.S.C. 1601-1667e) within 20 calendar days after a notice of the rescission has been delivered to the creditor, the loan broker shall return to the person any money or property that has been given to the loan broker, including property or money the loan broker delivered or directed to third parties.

(b) For purposes of calculating the time period during which a person may avoid a contract under K.S.A. 50-640, and amendments thereto, a contract with a loan broker shall be considered to be a sale of services that occurs on the date the person receives the disclosure document required by subsection (d) of K.S.A. 50-1006.

History: L. 1988, ch. 328, § 14; July 1.



50-1015 Account numbers required to be assigned to agreements; loan brokers required to maintain certain records; period and manner of maintenance.

50-1015. Account numbers required to be assigned to agreements; loan brokers required to maintain certain records; period and manner of maintenance. (a) Each loan broker agreement shall be given an account number and all instruments taken in connection with that agreement must bear this number. Each loan broker shall keep and maintain the following records or their equivalent:

(1) A loan broker agreement register that consists of a chronological listing of all loan broker agreements that have been entered into. For each loan broker agreement the register shall contain the following:

(A) The account number;

(B) the date of the agreement;

(C) the name of the borrower or any proposed borrower;

(D) the amount of any fees charged; and

(E) the cost and type of any insurance required.

(2) A file for each borrower or proposed borrower shall contain the following:

(A) The name and address of the borrower or any proposed borrower;

(B) a copy of the signed loan broker agreement;

(C) a copy of any other papers or instruments used in connection with the loan broker agreement and signed by the borrower or any proposed borrower, including a copy of the disclosure document required by subsection (d) of K.S.A. 50-1006 that contains an acknowledged receipt by the borrower or any proposed borrower;

(D) if a loan was obtained for the borrower, the name and address of the creditor;

(E) if a loan is accepted by the borrower, a copy of the loan agreement; and

(F) the amount of the loan broker's fee that the borrower has paid. If there is an unpaid balance, the status of any collection efforts.

(3) All receipts from or for the account of borrowers or any proposed borrowers and all disbursements to or for the account of borrowers or any proposed borrowers, recorded so that the transactions are readily identifiable.

(4) A general ledger that shall be posted at least monthly, and a trial balance sheet and profit and loss statement prepared within 30 days of the commissioner's request for the information.

(5) A copy of:

(A) All advertisements, pamphlets, circulars, letters, articles or communications published in any newspaper, magazine or periodical;

(B) scripts of any recording, radio or television announcement; and

(C) any sales kits or literature to be used in solicitation of borrowers.

(b) The records listed in subsection (a) shall be kept for a period of six years in the loan broker's principal office and must be separate or readily identifiable from the records of any other business that is conducted in the office of the loan broker.

History: L. 1988, ch. 328, § 15; July 1.



50-1016 Persons exempt from registration and other duties under act; burden of proof thereof.

50-1016. Persons exempt from registration and other duties under act; burden of proof thereof. (a) The following persons are exempt from the requirements of K.S.A. 50-1002, 50-1003, 50-1004, 50-1006, 50-1007, 50-1008, 50-1014 and 50-1015, and amendments thereto:

(1) Any attorney while engaging in the practice of law;

(2) any certified public accountant with a permit to practice under K.S.A. 1-310, and amendments thereto, while engaged in practice as a certified public accountant or any independent public accountant engaged in the practice of public accounting whose service in relation to procurement of a loan is incidental to their practice;

(3) any person licensed as a real estate broker or salesperson under K.S.A. 58-3039, and amendments thereto, while rendering services in the ordinary course of a transaction in which a license as a real estate broker or salesperson is required;

(4) any broker-dealer, agent, investment adviser or investment adviser representative registered under K.S.A. 2005 Supp. 17-12a401, 17-12a402, 17-12a403 or 17-12a404, and amendments thereto;

(5) any person whose fee is wholly contingent on the successful procurement of a loan from a third party and to whom no fee, other than a bona fide third party fee, is paid before the procurement;

(6) any person who is a creditor, or proposed to be a creditor, for any loan; and

(7) any feedlot operator licensed under K.S.A. 47-1503, and amendments thereto.

(b) As used in this section, "bona fide third party fee" includes fees for:

(1) Credit reports, appraisals and investigations; and

(2) if the loan is to be secured by real property, title examinations, an abstract of title, title insurance, a property survey and similar purposes.

(c) As used in this section, "successful procurement of a loan" means that a binding commitment from a creditor to advance money has been received and accepted by the borrower.

(d) The burden of proof of any exemption or classification provided in this act shall be on the party claiming the exemption or classification.

History: L. 1988, ch. 328, § 16; L. 2004, ch. 154, § 61; July 1, 2005.



50-1017 Prohibited acts.

50-1017. Prohibited acts. A loan broker shall not, in connection with an offer of or a contract for the services of a loan broker, either directly or indirectly, do any of the following:

(1) Employ any device, scheme or artifice to defraud;

(2) make any untrue statements of a material fact or omit to state a material fact necessary in order to make the statements made, in the light of circumstances under which they are made, not misleading; or

(3) engage in any act, practice or course of business that operates or would operate as a fraud or deceit upon any person.

History: L. 1988, ch. 328, § 17; L. 1992, ch. 226, § 12; July 1.



50-1018 False or misleading filing or statement; penalty.

50-1018. False or misleading filing or statement; penalty. It is unlawful for any person to make or cause to be made, in any document filed with the commissioner or in any proceeding under this act, any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect.

History: L. 1992, ch. 226, § 7; July 1.






Article 11 CREDIT SERVICES ORGANIZATIONS

50-1116 Kansas credit services organization act; citation; scope.

50-1116. Kansas credit services organization act; citation; scope. (a) K.S.A. 50-1116 through 50-1135, and amendments thereto, shall be known and may be cited as the Kansas credit services organization act.

(b) Any individual licensed to practice law in this state acting within the course and scope of such individual's practice as an attorney, and such individual's law firm, shall be exempt from the provisions of this act.

History: L. 2004, ch. 22, § 1; L. 2012, ch. 161, § 16; May 31.



50-1117 Same; definitions.

50-1117. Same; definitions. Definitions as used in this act: (a) "Commissioner" means the state bank commissioner.

(b) "Consumer" means an individual who is a resident of this state.

(c) "Credit services organization" means a person who engages in, or holds out to the public as willing to engage in, the business of debt management services for a fee, compensation or gain, or in the expectation of a fee, compensation or gain.

(d) "Debt management service" means:

(1) Receiving or offering to receive funds from a consumer for the purpose of distributing the funds among such consumer's creditors in full or partial payment of such consumer's debts;

(2) improving or offering to improve a consumer's credit record, history or rating; or

(3) negotiating or offering to negotiate to defer or reduce a consumer's obligations with respect to credit extended by others.

(e) "Insolvent" means a person whose debts exceed their assets.

(f) "Law firm" means a lawyer or lawyers in a law partnership, professional corporation, sole proprietorship or other association authorized to practice law; or lawyers employed in a legal services organization or the legal department of a corporation or other organization.

(g) "Person" means any individual, corporation, partnership, association, unincorporated organization or other form of entity, however organized, including a nonprofit entity.

(h) "Related interest" means a person:

(1) With respect to an individual who is:

(A) The spouse of the individual;

(B) a brother, brother-in-law, sister, sister-in-law of the individual;

(C) an ancestor or lineal descendant of the individual or the individual's spouse; and

(D) any other relative, by blood, adoption or marriage, of the individual or such individual's spouse who shares the same residence with the individual.

(2) With respect to a corporation, partnership, association, unincorporated organization or other form of entity, however organized, including a nonprofit entity, which is:

(A) Directly or indirectly controlling, controlled by or under common control by a person; or

(B) an officer or director of a person or a person performing similar functions.

(i) "Registrant" means a person who is registered by the commissioner as a credit services organization.

(j) "Trust account" means an account established by the applicant or registrant in a federally insured financial institution used to hold funds paid by consumers to a credit services organization for disbursement to creditors of consumers that is designated as a trust account or other appropriate designation indicating the funds in the account are:

(1) Not funds of the applicant or registrant or its owners, officers or employees; and

(2) unavailable to creditors of the applicant or registrant.

History: L. 2004, ch. 22, § 2; L. 2012, ch. 161, § 17; May 31.



50-1118 Same; registration required to conduct credit services organization business; application.

50-1118. Same; registration required to conduct credit services organization business; application. (a) No person shall engage in, or hold such person out as willing to engage in any credit services organization business with a resident of this state without first obtaining registration from the commissioner.  Any person required to be registered as a credit services organization shall submit to the commissioner an application for registration on forms prescribed and provided by the commissioner. The application for registration shall include:

(1) The applicant's name, business address, telephone number and website address, if any;

(2) the name and address of each owner, officer, director, member or partner of the applicant;

(3) a description of the ownership interest of any officer, director, member, partner, agent or employee of the applicant in any affiliate or subsidiary of the applicant or in any other entity that provides any service to the applicant or any consumer relating to the applicant's credit services organization business;

(4) a description of the applicant's consumer education program; and

(5) any other information the commissioner may deem necessary to evaluate the financial responsibility and condition, character, qualifications and fitness of the applicant.

(b) Each application for registration shall be accompanied by a nonrefundable fee of $100. The amount of the registration fee may be increased by rules and regulations adopted by the commissioner.

(c) The application shall be approved and a nontransferable and non-assignable registration shall be issued to the applicant provided:

(1) The commissioner has received the complete application and fee required by this section; and

(2) the commissioner determines the financial responsibility and condition, character, qualifications and fitness of the applicant warrants a belief that the business of the applicant will be conducted competently, honestly, fairly and in accordance with all applicable state and federal laws.

(d) Each credit services organization registration issued under this section shall expire on June 30 of each year. A registration shall be renewed by filing with the commissioner, at least 30 days prior to the expiration of the registration, a complete renewal application, containing information the commissioner requires to determine the existence and effect of any material changes from the information contained in the applicant's original application, annual reports or prior renewal applications. Each renewal shall be accompanied by a nonrefundable renewal fee which shall be established by rules and regulations of the commissioner.

(e) If the commissioner fails to issue a registration within 60 days after a filed application is deemed complete by the commissioner, the applicant may make written request for hearing. The commissioner shall conduct a hearing in accordance with the Kansas administrative procedure act.

History: L. 2004, ch. 22, § 3; July 1.



50-1119 Same; bond; requirements.

50-1119. Same; bond; requirements. Each applicant or registrant shall file with the commissioner a surety bond in a form acceptable to the commissioner. The surety bond shall be issued by a surety or insurance company authorized to conduct business in this state, securing the applicant's or registrant's faithful performance of all duties and obligations of a registrant. The surety bond shall:

(a) Be payable to the office of the state bank commissioner;

(b) provide that the bond may not be terminated without 30 days prior written notice to the commissioner;

(c) provide that the bond shall not expire for two years after the date of surrender, revocation or expiration of the applicant's or registrant's registration, whichever shall first occur;

(d) be available for:

(1) The recovery of expenses, fines and fees levied by the commissioner under this act; and

(2) payment of losses or damages which are determined by the commissioner to have been incurred by any consumer as a result of the applicant's or registrant's failure to comply with the requirements of this act; and

(e) the amount of the bond shall be $25,000. The amount of the bond may be increased up to $1,000,000, as further defined by rules and regulations adopted by the commissioner.

History: L. 2004, ch. 22, § 4; July 1.



50-1120 Same; duties of registrant.

50-1120. Same; duties of registrant. No credit services organization shall engage in debt management services unless:

(a) The registrant provides the consumer with a credit education program designed to improve the financial literacy of the consumer.

(b) The registrant has:

(1) (A) Taken reasonable steps to identify all creditors of a consumer; and

(B) prepared and provided to the consumer a written financial analysis of and initial budget plan for all of the consumer's debt obligations which indicates the consumer can reasonably meet the requirements set forth in the budget plan; and

(2) provided to the consumer a list of each creditor the registrant reasonably expects:

(A) To participate in the plan; and

(B) not to participate in the plan.

(c) The registrant and the consumer have entered into a written debt management services agreement and a copy of the signed agreement has been provided to the consumer by the registrant. Such agreement shall be in at least 12 point type, signed and dated by the consumer and registrant and include:

(1) The name, address, and phone number of the consumer and the registrant;

(2) a description of the debt management services to be provided to the consumer and an itemization of any fees to be charged to the consumer;

(3) a notice of the consumer's right to rescind the debt management services agreement at any time by giving written notice of rescission to the registrant;

(4) a schedule of payments, including the amount and due date of each payment, that the consumer must make to the registrant for disbursement to such consumer's creditors;

(5) a list of each participating creditor of the consumer to which payments will be made by the registrant under the debt management services agreement. The listing shall include the:

(A) Amount owed to each creditor;

(B) amount of each payment;

(C) date on which each payment will be made; and

(D) anticipated payoff date for each creditor;

(6) the name of each creditor that the registrant reasonably expects not to participate in the debt management plan;

(7) a disclosure that the registrant also may receive compensation from the consumer's creditors for providing debt management services to the consumer;

(8) a disclosure that the registrant may not, as a condition of entering into a debt management services agreement, require a consumer to purchase any other product or service, nor solicit or offer to sell any other product or service to the consumer during the term of the debt management services agreement;

(9) a disclosure that the registrant may not require a voluntary contribution from a consumer for any service provided by the registrant to the consumer;

(10) a disclosure that, by executing the debt management services agreement, the consumer authorizes any financial institution in which the registrant has established a trust account for the deposit of the consumer's funds to disclose to the commissioner any financial records relating to the trust account during the course of any investigation or examination by the commissioner; and

(11) the following notice: "The Kansas Office of the State Bank Commissioner will accept questions and complaints from consumers regarding (name and registration number of registrant) at 700 SW Jackson, Suite 300, Topeka, Kansas, 66603, or by calling toll-free 1-877-387-8523".

History: L. 2004, ch. 22, § 5; July 1.



50-1121 Same; prohibited acts.

50-1121. Same; prohibited acts. No person required to be registered under this act shall: (a) Delay payment of a consumer's debt for the purpose of increasing interest, costs, fees or charges payable by the consumer.

(b) Make any misrepresentation of any material fact or false promise intended to:

(1) Influence, persuade or induce a consumer to enter into a debt management services agreement; or

(2) cause or contribute to any misrepresentation by any other person acting on such person's behalf.

(c) Make or use any false or misleading representation in the offer or sale of the services of a debt management services agreement or credit services organization business, including, but not limited to, guaranteeing to "erase bad credit" or words to that effect unless the representation clearly discloses that guaranteed action can be done only if the consumer's credit history is inaccurate or obsolete.

(d) Engage, directly or indirectly, in any fraudulent or deceptive act, practice or course of business in connection with the offer or sale of the services of a credit services organization.

(e) Make, or advise a consumer to make, any statement with respect to a consumer's credit worthiness, credit standing or credit capacity that is false or misleading, or that should be known by the exercise of reasonable care to be false or misleading, to a consumer reporting agency or to a person who has extended credit to a consumer or to whom a consumer is applying for an extension of credit.

(f) Advertise or cause to be advertised, in any manner whatsoever, the services of a credit services organization to Kansas consumers without first obtaining proper registration from the commissioner.

(g) Receive compensation for rendering debt management services where the person has otherwise acted as a creditor for the consumer.

(h) Transfer, assign or attempt to transfer or assign, a registration to any other person.

(i) Conduct credit services organization activities using any name other than the name or names approved by the commissioner.

(j) Operate as a collection agency.

(k) Receive or charge any fee in the form of a promissory note or other promise to pay.

(l) Accept or receive any reward, bonus, premium, commission or any other consideration for referring a consumer to any person or related interest.

(m) Give a reward, bonus, premium, commission or any other consideration for the referral of a consumer to the registrant's credit services organization business.

(n) Lend money or provide credit to a consumer.

(o) Obtain a mortgage or other security interest in real or personal property owned by a consumer.

(p) Structure a debt management services agreement in any manner that would result in a negative amortization of any of the consumer's debts.

(q) Charge for or provide credit insurance.

(r) Purchase any debt or obligation of a consumer.

(s) Use any communication which simulates in any manner a legal or judicial process, or which gives the false appearance of being authorized, issued or approved by a government, governmental agency or attorney-at-law.

(t) While operating as a registrant, or a director, manager or officer of such registrant or any related interest of such registrant, be a director, manager, officer, owner or related interest of any creditor or a subsidiary of any such creditor, that is receiving or will receive payments from the registrant on behalf of a consumer with whom the registrant has entered into a debt management services agreement.

(u) Attempt to cause a consumer to waive or agree to forego rights or benefits under this act.

History: L. 2004, ch. 22, § 6; July 1.



50-1122 Same; registrant's duties regarding certain funds paid to registrant.

50-1122. Same; registrant's duties regarding certain funds paid to registrant. (a) Within four calendar days after receipt of any funds paid to the registrant by or on behalf of a consumer for disbursement to such consumer's creditors, a registrant shall deposit such funds in a trust account established for the benefit of consumers.

(b) A registrant shall:

(1) Maintain separate records of account for each consumer to whom the registrant provides debt management services;

(2) disburse any funds paid by or on behalf of a consumer to such consumer's creditors within 10 calendar days after receipt of such funds;

(3) correct any misdirected payments resulting from an error by the registrant;

(4) reimburse the consumer for any actual fees or other charges imposed by a creditor as a result of the misdirection; and

(5) disburse a consumer's funds from the trust account only to such consumer's creditors or back to the consumer.

(c) If a consumer rescinds the debt management services agreement, all funds held in the trust account on behalf of such consumer shall be refunded to the consumer within 10 calendar days from receipt of rescission by the registrant.

(d) A registrant shall not commingle any trust account established for the benefit of consumers with any operating accounts of the registrant or its related interests.

History: L. 2004, ch. 22, § 7; July 1.



50-1123 Same; registrant's report to consumer; required contents.

50-1123. Same; registrant's report to consumer; required contents. A registrant shall provide a report at least once every three months to each consumer who has entered into a debt management services agreement with the registrant.  The report shall include the:

(a) Total amount received from the consumer to date;

(b) total amount paid to each creditor to date;

(c) total amount any creditor has agreed to accept as payment in full on any debt owed by the consumer;

(d) any fees paid to the registrant by the consumer; and

(e) any amount held in the trust account on behalf of the consumer.

History: L. 2004, ch. 22, § 8; July 1.



50-1124 Same; registrant's report to state bank commissioner; when required; contents.

50-1124. Same; registrant's report to state bank commissioner; when required; contents. (a) On or before March 1, of each year, each registrant shall file with the commissioner an annual report relating to credit services organization business conducted by the registrant during the preceding calendar year.  The annual report shall be on a form prescribed by the commissioner.

(b) Within 15 calendar days after the occurrence of any of the following events, a registrant shall file a written report with the commissioner describing the event and its expected impact on the registrant's business:

(1) The filing for bankruptcy or reorganization by the registrant;

(2) the institution of a revocation, suspension or other proceeding against the registrant by a governmental authority that is related to the registrant's credit services organization business in any state; and

(3) a felony conviction of the registrant or any of its owners, officers, principals, directors, partners, members or debt management counselors.

(c) If a registrant fails to make any report required by this section to the commissioner, the commissioner may require the registrant to pay a late penalty of $100 for each day the report is overdue.

History: L. 2004, ch. 22, § 9; July 1.



50-1125 Same; records; retention; inspection.

50-1125. Same; records; retention; inspection. (a) Each registrant shall maintain and preserve complete and adequate business records including a general ledger containing all assets, liabilities, capital, income and expense accounts for a period of five years.

(b) Each registrant shall maintain and preserve complete and adequate records of each debt management services agreement during the term of the agreement and for a period of five years from the date of cancellation or completion of the agreement with each consumer. Such records shall contain all consumer information including, but not limited to, the debt management services agreement and any extensions thereto, payments, disbursements, charges and correspondence.

(c) If the registrant's records are located outside this state, the registrant shall provide the records to the commissioner within three calendar days or, at the commissioner's discretion, pay reasonable and necessary expenses for the commissioner or commissioner's designee to examine them at the place where they are maintained.

History: L. 2004, ch. 22, § 10; July 1.



50-1126 Same; fees charged by registrant; when allowed.

50-1126. Same; fees charged by registrant; when allowed. (a) No registrant shall impose any fees or other charges on a consumer, or receive any funds or other payments from a consumer or another person on behalf of a consumer:

(1) Except as provided in paragraph (5) of subsection (b), until after the registrant and consumer have executed a debt management services agreement; and

(2) except as allowed under this section, or as permitted by rule and regulation adopted by the commissioner.

(b) A registrant may:

(1) Charge a one-time consultation fee not exceeding $50. The cost of a credit report on a consumer shall be paid from the consultation fee paid by the consumer;

(2) charge and collect monthly the lesser of a total maintenance fee of $20 per month, or $5 per month for each creditor of a consumer that is listed in the debt management services agreement between the registrant and the consumer;

(3) collect from or on behalf of a consumer the funds for disbursement to creditors that the consumer has agreed to pay to the registrant under the debt management services agreement;

(4) accept a voluntary contribution from a consumer for a debt management service provided by the registrant to the consumer if the aggregate amount of the voluntary contribution and any other fees received by the registrant from the consumer does not exceed the total amount the registrant is authorized to charge the consumer under paragraphs (1) and (2) of this subsection;

(5) charge the consumer, if provided to the consumer, a fee, not to exceed $50, for a counseling session, an educational program, or materials and supplies if the consumer does not enter into a debt management services agreement with the registrant; and

(6) accept fee payments from a consumer's creditors for debt management services rendered to a consumer, provided the consumer's creditor does not assess the fee to the consumer.

(c) No registrant shall:

(1) Charge a fee to a consumer, if the consumer enters into a debt management services agreement with the registrant, to:

(A) Prepare a financial analysis or an initial budget plan for the consumer;

(B) counsel a consumer about debt management;

(C) provide a consumer with the consumer education program described in the registrant's application to engage in business as a credit services organization; or

(D) rescind a debt management services agreement.

(2) Require a voluntary contribution from a consumer for any service provided by the registrant to the consumer.

(3) As a condition of entering into a debt management services agreement, require a consumer to purchase for a fee a counseling session, an educational program or materials and supplies.

(d) If a registrant imposes any fee or other charge or receives any funds or other payments not authorized under this section, except as a result of an accidental and bona fide error:

(1) The debt management services agreement shall be void; and

(2) the registrant shall return the amount of the unauthorized fees, charges, funds or payments to the consumer.

History: L. 2004, ch. 22, § 11; July 1.



50-1127 Same; denial, suspension, revocation or refusal to renew registration; notice.

50-1127. Same; denial, suspension, revocation or refusal to renew registration; notice. The commissioner may deny, suspend, revoke or refuse to renew a registration issued pursuant to this act, and amendments thereto, if the commissioner finds, after notice and opportunity for a hearing conducted in accordance with the provisions of the Kansas administrative procedure act, that:

(a) The applicant or registrant has repeatedly or willfully violated any provision of this act, any rule and regulation promulgated thereunder or any order lawfully issued by the commissioner pursuant to this act;

(b) the applicant or registrant has failed to file and maintain the surety bond required under this act;

(c) the applicant or registrant is insolvent;

(d) the applicant or registrant has filed with the commissioner any document or statement containing any false representation of a material fact or omitting to state a material fact;

(e) the applicant, registrant or any officer, director, member, owner, partner, principal or debt management counselor thereof has been convicted of any crime;

(f) the applicant or registrant fails to keep and maintain sufficient records to permit an audit satisfactorily disclosing to the commissioner the applicant's or registrant's compliance with the provision of this act;

(g) the applicant, registrant or an employee of the applicant or registrant has been the subject of any disciplinary action by the commissioner or any other state or federal regulatory agency;

(h) a final judgment has been entered against the applicant or registrant in a civil action and the commissioner finds the conduct on which the judgment is based indicates that it would be contrary to the public interest to permit such person to be registered;

(i) the applicant or registrant has engaged in any deceptive business practice;

(j) facts or conditions exist which would have justified the denial of the registration or renewal had such facts or conditions existed or been known to exist at the time the application for registration or renewal was made; or

(k) the applicant or registrant has refused to furnish information required by the commissioner within a reasonable period of time as established by the commissioner.

History: L. 2004, ch. 22, § 12; July 1.



50-1128 Same; state bank commissioner; powers and duties.

50-1128. Same; state bank commissioner; powers and duties. This act shall be administered by the commissioner. In addition to other powers granted by this act, the commissioner, within the limitations provided by law, may exercise the following powers:

(a) Adopt, amend and revoke rules and regulations as necessary to carry out the intent and purpose of this act.

(b) Make any investigation and examination of the registrant's operations, books and records as the commissioner deems necessary:

(1) For the protection of the public;

(2) to determine whether any registration should be granted, denied or revoked;

(3) to determine whether any person has violated or is about to violate any provision of this act, any rule and regulation promulgated thereunder or any order issued thereunder; or

(4) to aid in the enforcement of this act.

(c) For examination purposes the commissioner, or the commissioner's designee, shall have free and reasonable access to the offices, places of business and all records of the registrant and the registrant's related interests that relate to the debt management or credit services organization business. The commissioner may designate persons, including comparable officials of the state in which the records are located, to inspect the records on the commissioner's behalf.

(d) Charge reasonable costs, including a per diem and actual travel and lodging expenses, of investigation, administration or examination to be paid by the applicant or registrant under investigation, examination or requiring administrative action, and maintain an action in any court to recover such costs.

(e) To order any registrant or person to cease any activity or practice which the commissioner deems to be deceptive, dishonest, or a violation of this act, or of other state or federal law, or unduly harmful to the interests of the public.

(f) Exchange any information regarding the administration of this act with any agency of the United States or any state which regulates the applicant or registrant or administers statutes, rules and regulations or programs related to debt management or credit services organization laws. The commissioner may release examination reports and correspondence regarding the reports in connection with a disciplinary proceeding conducted by the commissioner, a liquidation proceeding or a criminal investigation or proceeding. Additionally, the commissioner may furnish to federal or other state regulatory agencies or any officer or examiner thereof, a copy of any or all examination reports and correspondence regarding the reports made by the commissioner or the commissioner's designees.

(g) Disclose to any person or entity that an applicant's or registrant's application or registration has been denied, suspended, revoked or refused renewal.

(h) Require or permit any person to file a written statement, under oath or otherwise as the commissioner may direct, setting forth all the facts and circumstances concerning any apparent violation of this act, any rule and regulation promulgated hereunder, or any order issued pursuant to this act.

(i) Receive, as a condition in settlement of any investigation or examination, a payment designated for consumer education to be expended for such purpose as directed by the commissioner.

(j) Delegate the authority to sign any orders, official documents or papers issued under or related to this act to the deputy of consumer and mortgage lending in the office of the state bank commissioner.

(k) Require fingerprinting of any registrant, agent acting on behalf of a registrant or other person as deemed appropriate by the commissioner, or the commissioner's designee. The commissioner, or commissioner's designee, may submit such fingerprints to the Kansas bureau of investigation, federal bureau of investigation or other law enforcement agency for the purposes of verifying the identity of such persons and obtaining records of their criminal arrests and convictions.

(l) Charge, establish and collect from registrants such fees as are necessary and in such amounts as the commissioner may determine to be sufficient to meet the expense requirements of the commissioner in administering this act.

(m) Seize and distribute a registrant's trust account funds to protect consumers and the public interest.

(n) For the purpose of any examination, investigation or proceeding under this act, the commissioner or the commissioner's designee may administer oaths and affirmations, subpoena witnesses, compel such witnesses' attendance, adduce evidence and require the production of any matter which is relevant to the examination or investigation, including the existence, description, nature, custody, condition and location of any books, documents or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of relevant information or items.

History: L. 2004, ch. 22, § 13; July 1.



50-1129 Same; cease and desist orders; civil fines.

50-1129. Same; cease and desist orders; civil fines. (a) If the commissioner determines after notice and opportunity for a hearing pursuant to the Kansas administrative procedure act that any person has engaged, is engaging or is about to engage in any act or practice constituting a violation of any provision of this act or any rule and regulation promulgated or order issued thereunder, the commissioner by order may require any or all of the following:

(1) That the person cease and desist from the unlawful act or practice;

(2) that the person pay a fine not to exceed $10,000 per incident for the unlawful act or practice;

(3) that the person take such affirmative action as in the judgment of the commissioner will carry out the purposes of this act; or

(4) that the person be barred from subsequently applying for registration under this act.

(b) If the commissioner makes written findings of fact that the public interest will be irreparably harmed by delay in issuing an order under subsection (a), the commissioner may issue an emergency cease and desist order.

(1) Such emergency order, even when not an order within the meaning of K.S.A. 77-502, and amendments thereto, shall be subject to the same procedures as an emergency order issued under K.S.A. 77-536, and amendments thereto.

(2) Upon the entry of such an emergency order, the commissioner shall promptly notify the person subject to the order that it has been entered, of the reasons, and that a hearing will be held upon written request by the person.

(3) If the person requests a hearing, or in the absence of any request, if the commissioner determines that a hearing should be held, the matter will be set for a hearing which shall be conducted in accordance with the provisions of the Kansas administrative procedure act. Upon completion of the hearing the commissioner shall, by written findings of fact and conclusions of law vacate, modify or make permanent the emergency order.

(4) If no hearing is requested and none is ordered by the commissioner, the emergency order shall remain in effect until such order is modified or vacated by the commissioner.

History: L. 2004, ch. 22, § 14; July 1.



50-1130 Same; subpoenas.

50-1130. Same; subpoenas. (a) In case of contumacy by, or refusal to obey a subpoena issued to any person, any court of competent jurisdiction, upon application by the commissioner, may issue to that person an order requiring the person to appear before the commissioner, or the officer designated by the commissioner, there, to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Any failure to obey the order of the court may be punished by the court as a contempt of court.

(b) No person shall be excused from attending and testifying or from producing any document or record before the commissioner or in obedience to the subpoena of the commissioner or the commissioner's designee, or in any proceeding instituted by the commissioner, on the ground that the testimony or evidence, documentary or otherwise, required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture. No individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which such person is compelled, after claiming privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

History: L. 2004, ch. 22, § 15; July 1.



50-1131 Same; criminal penalty.

50-1131. Same; criminal penalty. Any person violating the provisions of this act or any rule and regulation promulgated thereunder upon conviction shall be guilty of a class B nonperson misdemeanor.

History: L. 2004, ch. 22, § 16; July 1.



50-1132 Same; construction; application of consumer protection act.

50-1132. Same; construction; application of consumer protection act. Any violation of this act or any rule and regulation promulgated thereunder is a deceptive act or practice under the Kansas consumer protection act. Any remedy provided by this act shall be construed to be in addition to other remedy provided by the Kansas consumer protection act.

History: L. 2004, ch. 22, § 17; July 1.



50-1133 Same; private remedies.

50-1133. Same; private remedies. (a) Any consumer injured by a violation of this act or any rule and regulation promulgated thereunder may bring an action for recovery of damages. The damages awarded may not be less than the amount paid by the consumer to the credit services organization plus reasonable attorney fees and court costs.

(b) The consumer may also be awarded punitive damages.

History: L. 2004, ch. 22, § 18; July 1.



50-1134 Same; injunction.

50-1134. Same; injunction. The commissioner, attorney general, county or district attorney or a consumer may bring an action in a district court to enjoin any violation of this act or any rule and regulation promulgated thereunder.

History: L. 2004, ch. 22, § 19; July 1.



50-1135 Same; fees collected by commissioner.

50-1135. Same; fees collected by commissioner. All fees collected by the commissioner pursuant to this act shall be subject to the provisions of K.S.A. 75-1308 and amendments thereto.

History: L. 2004, ch. 22, § 20; July 1.






Article 12 MANUFACTURERS OF FIREARMS, FIREARMS ACCESSORIES, AMMUNITION.

50-1201 Second amendment protection act.

50-1201. Second amendment protection act. K.S.A. 2015 Supp. 50-1201 through 50-1211, and amendments thereto, may be cited as the second amendment protection act.

History: L. 2013, ch. 100, § 1; Apr. 25.



50-1202 Legislative declaration.

50-1202. Legislative declaration. The legislature declares that the authority for K.S.A. 2015 Supp. 50-1201 through 50-1211, and amendments thereto, is the following:

(a) The tenth amendment to the constitution of the United States guarantees to the states and their people all powers not granted to the federal government elsewhere in the constitution and reserves to the state and people of Kansas certain powers as they were understood at the time that Kansas was admitted to statehood in 1861. The guaranty of those powers is a matter of contract between the state and people of Kansas and the United States as of the time that the compact with the United States was agreed upon and adopted by Kansas in 1859 and the United States in 1861.

(b) The ninth amendment to the constitution of the United States guarantees to the people rights not granted in the constitution and reserves to the people of Kansas certain rights as they were understood at the time that Kansas was admitted to statehood in 1861. The guaranty of those rights is a matter of contract between the state and people of Kansas and the United States as of the time that the compact with the United States was agreed upon and adopted by Kansas in 1859 and the United States in 1861.

(c) The second amendment to the constitution of the United States reserves to the people, individually, the right to keep and bear arms as that right was understood at the time that Kansas was admitted to statehood in 1861, and the guaranty of that right is a matter of contract between the state and people of Kansas and the United States as of the time that the compact with the United States was agreed upon and adopted by Kansas in 1859 and the United States in 1861.

(d) Section 4 of the bill of rights of the constitution of the state of Kansas clearly secures to Kansas citizens, and prohibits government interference with, the right of individual Kansas citizens to keep and bear arms. This constitutional protection is unchanged from the constitution of the state of Kansas, which was approved by congress and the people of Kansas, and the right exists as it was understood at the time that the compact with the United States was agreed upon and adopted by Kansas in 1859 and the United States in 1861.

History: L. 2013, ch. 100, § 2; Apr. 25.



50-1203 Definitions.

50-1203. Definitions. As used in K.S.A. 2015 Supp. 50-1201 through 50-1211, and amendments thereto, the following definitions apply:

(a) "Borders of Kansas" means the boundaries of Kansas described in the act for admission of Kansas into the union, 12 stat. 126, ch. 20, § 1.

(b) "Firearms accessories" means items that are used in conjunction with or mounted upon a firearm but are not essential to the basic function of a firearm, including, but not limited to, telescopic or laser sights, magazines, flash or sound suppressors, collapsible or adjustable stocks and grips, pistol grips, thumbhole stocks, speedloaders, ammunition carriers and lights for target illumination.

(c) "Manufacture" means to assemble using multiple components to create a more useful finished product.

History: L. 2013, ch. 100, § 3; Apr. 25.



50-1204 Personal firearms, accessories and ammunition manufactured in Kansas; exempt, interstate commerce.

50-1204. Personal firearms, accessories and ammunition manufactured in Kansas; exempt, interstate commerce. (a) A personal firearm, a firearm accessory or ammunition that is manufactured commercially or privately and owned in Kansas and that remains within the borders of Kansas is not subject to any federal law, treaty, federal regulation, or federal executive action, including any federal firearm or ammunition registration program, under the authority of congress to regulate interstate commerce. It is declared by the legislature that those items have not traveled in interstate commerce. This section applies to a firearm, a firearm accessory or ammunition that is manufactured commercially or privately and owned in the state of Kansas.

(b) Component parts are not firearms, firearms accessories or ammunition, and their importation into Kansas and incorporation into a firearm, a firearm accessory or ammunition manufactured and owned in Kansas does not subject the firearm, firearm accessory or ammunition to federal regulation. It is declared by the legislature that such component parts are not firearms, firearms accessories or ammunition and are not subject to congressional authority to regulate firearms, firearms accessories and ammunition under interstate commerce as if they were actually firearms, firearms accessories or ammunition.

(c) Firearms accessories that are imported into Kansas from another state and that are subject to federal regulation as being in interstate commerce do not subject a firearm to federal regulation under interstate commerce because they are attached to or used in conjunction with a firearm in Kansas.

History: L. 2013, ch. 100, § 4; Apr. 25.



50-1205 Firearms manufactured in Kansas; stamped requirement.

50-1205. Firearms manufactured in Kansas; stamped requirement. A firearm manufactured in Kansas within the meaning of K.S.A. 2015 Supp. 50-1201 through 50-1211, and amendments thereto, must have the words "Made in Kansas" clearly stamped on a central metallic part, such as the receiver or frame.

History: L. 2013, ch. 100, § 5; Apr. 25.



50-1206 Certain federal laws made inapplicable; prohibition against enforcement.

50-1206. Certain federal laws made inapplicable; prohibition against enforcement. (a) Any act, law, treaty, order, rule or regulation of the government of the United States which violates the second amendment to the constitution of the United States is null, void and unenforceable in the state of Kansas.

(b) No official, agent or employee of the state of Kansas, or any political subdivision thereof, shall enforce or attempt to enforce any act, law, treaty, order, rule or regulation of the government of the United States regarding any personal firearm, firearm accessory or ammunition that is manufactured commercially or privately and owned in the state of Kansas and that remains within the borders of Kansas.

History: L. 2013, ch. 100, § 6; Apr. 25.



50-1207 Criminal penalty; certain actions of federal officials.

50-1207. Criminal penalty; certain actions of federal officials. It is unlawful for any official, agent or employee of the government of the United States, or employee of a corporation providing services to the government of the United States to enforce or attempt to enforce any act, law, treaty, order, rule or regulation of the government of the United States regarding a firearm, a firearm accessory, or ammunition that is manufactured commercially or privately and owned in the state of Kansas and that remains within the borders of Kansas. Violation of this section is a severity level 10 nonperson felony. Any criminal prosecution for a violation of this section shall be commenced by service of complaint and summons upon such official, agent or employee. Such official, agent or employee shall not be arrested or otherwise detained prior to, or during the pendency of, any trial for a violation of this section.

History: L. 2013, ch. 100, § 7; Apr. 25.



50-1208 Kansas prosecutors; injunctive relief.

50-1208. Kansas prosecutors; injunctive relief. A county or district attorney, or the attorney general, may seek injunctive relief in any court of competent jurisdiction to enjoin any official, agent or employee of the government of the United States or employee of a corporation providing services to the government of the United States from enforcing any act, law, treaty, order, rule or regulation of the government of the United States regarding a firearm, a firearm accessory, or ammunition that is manufactured commercially or privately and owned in the state of Kansas and that remains within the borders of Kansas.

History: L. 2013, ch. 100, § 8; Apr. 25.



50-1209 Firearms; exclusions.

50-1209. Firearms; exclusions. K.S.A. 2015 Supp. 50-1201 through 50-1211, and amendments thereto, do not apply to: (a) A firearm that cannot be carried and used by one person;

(b) ammunition with a projectile that explodes using an explosion of chemical energy after the projectile leaves the firearm; or

(c) other than shotguns, a firearm that discharges two or more projectiles with one activation of the trigger or other firing device.

History: L. 2013, ch. 100, § 9; Apr. 25.



50-1210 Application of act.

50-1210. Application of act. K.S.A. 2015 Supp. 50-1201 through 50-1211, and amendments thereto, apply to firearms, firearms accessories and ammunition that are manufactured, as defined in K.S.A. 2015 Supp. 50-1203, and amendments thereto, owned and remain within the borders of Kansas on and after October 1, 2009.

History: L. 2013, ch. 100, § 10; Apr. 25.



50-1211 Severability.

50-1211. Severability. If any provision of K.S.A. 2015 Supp. 50-1201 through 50-1210, and amendments thereto, or the application to any persons or circumstances is held to be invalid, such invalidity shall not affect the other provisions or application of K.S.A. 2015 Supp. 50-1201 through 50-1210, and amendments thereto, and to this end the provisions of K.S.A. 2015 Supp. 50-1201 through 50-1210, and amendments thereto, are declared to be severable.

History: L. 2013, ch. 100, § 11; Apr. 25.






Article 13 SUCCESSOR CORPORATION ASBESTOS-RELATED LIABILITY FAIRNESS ACT

50-1301 Title of act.

50-1301. Title of act. K.S.A. 2015 Supp. 50-1301 through 50-1307, and amendments thereto, shall be known and may be cited as the successor corporation asbestos-related liability fairness act.

History: L. 2014, ch. 45, § 1; July 1.



50-1302 Definitions.

50-1302. Definitions. As used in the successor corporation asbestos-related liability fairness act:

(a) "Asbestos claim" means the same as in K.S.A. 60-4901, and amendments thereto. "Asbestos claim" also means any claim for damage or loss caused by the installation, presence or removal of asbestos.

(b) "Corporation" means a corporation for profit, including a domestic corporation organized under the laws of this state or a foreign corporation organized under laws other than the laws of this state.

(c) "Successor" means a corporation that assumes or incurs or has assumed or incurred successor asbestos-related liabilities that is a successor and became a successor before January 1, 1972, or is any of that successor corporation's successors.

(d) "Successor asbestos-related liabilities" means any liabilities, whether known or unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to become due, which are related in any way to asbestos claims and were assumed or incurred by a corporation as a result of or in connection with a merger or consolidation, or the plan of merger or consolidation related to the merger or consolidation with or into another corporation, or that are related in any way to asbestos claims based on the exercise of control or the ownership of stock of the corporation before the merger or consolidation. The term includes liabilities that, after the time of the merger or consolidation for which the fair market value of total gross assets is determined under K.S.A. 2015 Supp. 50-1305, and amendments thereto, were or are paid or otherwise discharged, or committed to be paid or otherwise discharged, by or on behalf of the corporation, or by a successor of the corporation, or by or on behalf of a transferor, in connection with settlements, judgments or other discharges in this state or another jurisdiction.

(e) "Transferor" means a corporation from which successor asbestos-related liabilities are or were assumed or incurred.

History: L. 2014, ch. 45, § 2; July 1.



50-1303 Application to successor corporations; exceptions.

50-1303. Application to successor corporations; exceptions. (a) The limitations in K.S.A. 2015 Supp. 50-1304, and amendments thereto, shall apply to any successor corporation. The limitations of K.S.A. 2015 Supp. 50-1304, and amendments thereto, shall not apply to:

(1) Workers' compensation benefits paid by or on behalf of an employer to an employee under the provisions of chapter 44 of the Kansas Statutes Annotated, and amendments thereto, or a comparable workers' compensation law of another jurisdiction;

(2) any claim against a corporation that does not constitute a successor asbestos-related liability;

(3) any obligation under the national labor relations act, 29 U.S.C. § 151 et seq., or under any collective bargaining agreement; or

(4) a successor that, after a merger or consolidation, continued in the business of mining asbestos or in the business of selling or distributing asbestos fibers or in the business of manufacturing, distributing, removing or installing asbestos-containing products which were the same or substantially the same as those products previously manufactured, distributed, removed, or installed by the transferor.

History: L. 2014, ch. 45, § 3; July 1.



50-1304 Limitation on liability.

50-1304. Limitation on liability. (a) Except as further limited in subsection (b), the cumulative successor asbestos-related liabilities of a successor corporation are limited to the fair market value of the total gross assets of the transferor determined as of the time of the merger or consolidation. The successor corporation shall not have responsibility for successor asbestos-related liabilities in excess of this limitation.

(b) If the transferor had assumed or incurred successor asbestos-related liabilities in connection with a prior merger or consolidation with a prior transferor, then the fair market value of the total assets of the prior transferor determined as of the time of the earlier merger or consolidation shall be substituted for the limitation set forth in subsection (a) for purposes of determining the limitation of liability of a successor corporation.

History: L. 2014, ch. 45, § 4; July 1.



50-1305 Methods of establishing fair market value.

50-1305. Methods of establishing fair market value. (a) A successor corporation may establish the fair market value of total gross assets for the purpose of the limitations under K.S.A. 2015 Supp. 50-1304, and amendments thereto, through any method reasonable under the circumstances, including, but not limited to:

(1) By reference to the going concern value of the assets or to the purchase price attributable to or paid for the assets in an arms-length transaction; or

(2) in the absence of other readily available information from which the fair market value can be determined, by reference to the value of the assets recorded on a balance sheet.

(b) Total gross assets include intangible assets.

(c) To the extent total gross assets include any liability insurance that was issued to the transferor whose assets are being valued for purposes of this section, the applicability, terms, conditions and limits of such insurance shall not be affected by this section, nor shall this section otherwise affect the rights and obligations of an insurer, transferor or successor under any insurance contract or any related agreements, including, without limitation, preenactment settlements resolving coverage-related disputes, and the rights of an insurer to seek payment for applicable deductibles, retrospective premiums or self-insured retentions or to seek contribution from a successor for uninsured or self-insured periods or periods where insurance is uncollectible or otherwise unavailable. Without limiting the foregoing, to the extent total gross assets include any such liability insurance, a settlement of a dispute concerning any such liability insurance coverage entered into by a transferor or successor with the insurers of the transferor before July 1, 2014, shall be determinative of the total coverage of such liability insurance to be included in the calculation of the transferor's total gross assets.

History: L. 2014, ch. 45, § 5; July 1.



50-1306 Adjustment of the fair market value of total gross assets.

50-1306. Adjustment of the fair market value of total gross assets. (a) Except as provided in subsections (b), (c) and (d), the fair market value of total gross assets at the time of the merger or consolidation shall increase annually at a rate equal to the sum of:

(1) The prime rate as listed in the first edition of the wall street journal published for each calendar year since the merger or consolidation, unless the prime rate is not published in that edition of the wall street journal, in which case any reasonable determination of the prime rate on the first day of the year may be used; and

(2) one percent.

(b) The rate described in subsection (a) shall not be compounded.

(c) The adjustment of the fair market value of total gross assets shall continue as provided in subsection (a) until the date the adjusted value is first exceeded by the cumulative amounts of successor asbestos-related liabilities paid or committed to be paid by or on behalf of the successor corporation or a predecessor or by or on behalf of a transferor after the time of the merger or consolidation for which the fair market value of total gross assets is determined.

(d) No adjustment of the fair market value of total gross assets shall be applied to any liability insurance that may be included in the definition of total gross assets by subsection (c) of K.S.A. 2015 Supp. 50-1305, and amendments thereto.

History: L. 2014, ch. 45, § 6; July 1.



50-1307 Application of act.

50-1307. Application of act. (a) The courts of this state shall construe the provisions of the successor corporation asbestos-related liability fairness act liberally with regard to successors.

(b) The successor corporation asbestos-related liability fairness act shall apply to all asbestos claims filed against a successor on or after July 1, 2014. The successor corporation asbestos-related liability fairness act shall also apply to any pending asbestos claims against a successor in which trial has not commenced as of July 1, 2014, except that any provisions of these sections that would be unconstitutional if applied retroactively shall be applied prospectively.

History: L. 2014, ch. 45, § 7; July 1.









Chapter 51 MOTION PICTURES

Article 2 BIDDING PRACTICES

51-201 Definitions.

51-201. Definitions. As used in this act, unless the context clearly requires otherwise:

(a) "Bid" means a written or oral proposal by an exhibitor to a distributor, which proposal is in response to an invitation to bid or negotiate and states the terms under which the exhibitor will agree to exhibit a motion picture in this state.

(b) "Blind bidding" means bidding, negotiating, offering terms, accepting a bid or agreeing to terms for the purpose of entering into a license agreement prior to a trade screening of the motion picture that is the subject of the agreement.

(c) "Distributor" means any person engaged in the business of renting, selling or licensing motion pictures to exhibitors.

(d) "Exhibit" or "exhibition" means showing a motion picture to the public for a charge.

(e) "Exhibitor" means any person engaged in the business of operating a theater in this state.

(f) "Invitation to bid" means a written or oral solicitation or invitation by a distributor to one or more exhibitors to bid or negotiate for the right to exhibit a motion picture in this state.

(g) "License agreement" means any contract between a distributor and an exhibitor for the exhibition of a motion picture by the exhibitor in this state.

(h) "Run" means the continuous exhibition of a motion picture in a defined geographic area for a specified period of time. "First run" means the initial exhibition of a motion picture in a designated geographic area for a specified period of time. "Subsequent run" means any continuous exhibition of a motion picture in a designated geographic area for a specified period of time after the first run.

(i) "Theater" means any establishment in which motion pictures are exhibited regularly to the public for a charge.

(j) "Trade screening" means the showing of a motion picture by a distributor in at least one of the four most populous counties in this state, which showing is open to any exhibitor interested in exhibiting the motion picture.

History: L. 1981, ch. 216, § 1; L. 1986, ch. 199, § 1; July 1.



51-202 Blind bidding prohibited; notice of screening required.

51-202. Blind bidding prohibited; notice of screening required. (a) Blind bidding is hereby prohibited within this state. No bids shall be returnable, no negotiations for the exhibition or licensing of a motion picture shall take place and no license agreement or any of its terms shall be agreed to for the exhibition of any motion picture in this state before the motion picture has been trade screened within this state.

(b) Every distributor shall furnish to all exhibitors in this state reasonable and uniform notice of all trade screenings that are held by the distributor within this state.

History: L. 1981, ch. 216, § 2; July 1.



51-203 Bidding procedures and requirements.

51-203. Bidding procedures and requirements. (a) If bids are solicited from exhibitors for the purpose of entering into a license agreement, the invitation to bid shall specify:

(1) The number and length of runs to which the invitation to bid applies;

(2) whether the invitation to bid applies to a first or subsequent run;

(3) the geographic area for each run;

(4) the names of all exhibitors who are being given an invitation to bid; and

(5) the date, hour and location at which the bid is required to be made.

(b) If the motion picture that is the subject of a bid has not already been trade screened within this state, the distributor soliciting the bid shall include in the invitation to bid the date, time and location of the trade screening of the motion picture that is the subject of the invitation to bid.

(c) If a distributor issues invitations to bid for a motion picture and the distributor receives no bids for the motion picture, the distributor may then negotiate for the picture with all exhibitors on the bid list. No further bidding shall be required. If a distributor receives bids which are not acceptable to the distributor the first time the motion picture is bid, the distributor shall rebid the motion picture a second time. If after bidding the motion picture a second time the bids are still unacceptable, the distributor shall notify all exhibitors that the bids are rejected and then may negotiate the motion picture. No further bidding shall be required and all exhibitors shall be given an opportunity to negotiate.

History: L. 1981, ch. 216, § 3; July 1.






Article 3 UNLAWFUL RECORDING

51-301 Unlawful use of a recording device.

51-301. Unlawful use of a recording device. (a) Unlawful use of a recording device is knowingly operating, in a motion picture theater, while a motion picture is being exhibited, an audiovisual recording function of a device without the consent of the owner or lessee of such theater.

(b) Unlawful use of a recording device is a class A nonperson misdemeanor on conviction of the first offense. Unlawful use of a recording device is a severity level 9, nonperson felony on conviction of a second or subsequent conviction.

(c) This section shall not apply to a person operating an audiovisual recording device as part of such person's lawfully authorized investigative, law enforcement, protective or intelligence gathering duties as a lawfully authorized investigative, law enforcement, protective or intelligence gathering employee or agent of the state or federal government.

(d) As used in this section:

(1) "Audiovisual recording function" means the capability of a device to record or transmit a motion picture or any part thereof by means of any technology now known or later developed.

(2) "Motion picture theater" means a movie theater, screening room or other venue when used primarily for the exhibition of a motion picture.

History: L. 2004, ch. 64, § 1; July 1.



51-302 Same; detention of violator; civil immunity.

51-302. Same; detention of violator; civil immunity. (a) The owner or lessee of a motion picture theater where a motion picture is being exhibited, or the authorized agent or employee thereof, who alerts law enforcement authorities of an alleged violation of K.S.A. 51-301, and amendments thereto, shall not be liable in any civil action arising out of measures taken by such owner, lessee, agent or employee in the course of subsequently detaining a person that the owner, lessee, agent or employee in good faith believed to have violated K.S.A. 51-301, and amendments thereto, while awaiting the arrival of law enforcement authorities, unless the plaintiff can show by clear and convincing evidence that such measures were manifestly unreasonable or the period of detention was unreasonably long.

(b) "Motion picture theater" has the meaning ascribed thereto in K.S.A. 51-301, and amendments thereto.

History: L. 2004, ch. 64, § 2; July 1.









Chapter 52 NEGOTIABLE INSTRUMENTS

Article 7 PRESENTMENT FOR PAYMENT

52-717 Bank transactions on Saturday afternoon or holiday.

52-717. Bank transactions on Saturday afternoon or holiday. No provision of any law of this state shall be so construed as to prevent banks from paying checks, drafts, or other bills of exchange upon Saturday afternoon, or upon any legal holiday: Provided, Such payments would be legal if made at other times.

History: L. 1915, ch. 93, § 1; R.S. 1923, 52-717; L. 1965, ch. 564, § 402; Jan. 1, 1966.






Article 18 HOW NEGOTIABLE BONDS ARE MADE NONNEGOTIABLE

52-1801 Making bonds nonnegotiable.

52-1801. Making bonds nonnegotiable. The owner or holder of any corporate or municipal bond or obligation, except those which are designated to circulate as money, payable to bearer, issued in and payable in this state, but not registered in pursuance of any state law, may make such bond or obligation, or any interest coupon accompanying the same, nonnegotiable, by subscribing the owner's or holder's name to a statement endorsed thereon, that such bond, obligation or coupon is such person's property; and thereon the principal sum therein mentioned is payable only to such owner or holder, or the legal representatives or assigns of such person, unless such bond, obligation or coupon is transferred by endorsement in blank, or payable to bearer, or to order, with the addition of the assignor's place of residence.

History: L. 1905, ch. 310, § 197; R.S. 1923, 52-1801; L. 1983, ch. 49, § 84; May 12.









Chapter 53 NOTARIES PUBLIC AND COMMISSIONERS

Article 1 NOTARIES PUBLIC

53-101 Appointment; term; qualifications; not state officer.

53-101. Appointment; term; qualifications; not state officer. The secretary of state shall appoint notaries public, who may perform notarial acts in any part of this state for a term of not more than four years, unless sooner removed.  Any person who is a citizen of the United States, who is at least 18 years of age and who is a resident of this state, or who is a resident of a state bordering on this state and who regularly carries on a business or profession in this state or is regularly employed in this state, shall be eligible to be appointed as a notary public as provided in this act.  Notaries public shall not be considered as state officers.

History: G.S. 1868, ch. 71, § 1; L. 1903, ch. 373, § 1; R.S. 1923, 53-101; L. 1951, ch. 326, § 1; L. 1963, ch. 294, § 1; L. 1967, ch. 297, § 1; L. 1975, ch. 285, § 1; L. 1976, ch. 237, § 1; L. 1980, ch. 159, § 1; L. 1987, ch. 205, § 3; July 1.



53-102 Application; oath; bond; filings required.

53-102. Application; oath; bond; filings required. Every person, before entering upon the duties of a notary public, shall file with the secretary of state an application for appointment as a notary public, which shall also include an oath of office and a good and sufficient bond to the state of Kansas in the sum of $7,500, with one or more sureties to be approved by the secretary of state.  The bond shall be conditioned upon the faithful performance of all notarial acts in accordance with law.  Every person, before receiving appointment as a notary public, shall also file with the secretary of state the official signature and an impression of the seal to be used by the notary public.

History: G.S. 1868, ch. 71, § 2; R.S. 1923, 53-102; L. 1967, ch. 297, § 2; L. 1975, ch. 285, § 2; L. 1980, ch. 159, § 2; L. 1984, ch. 201, § 13; July 1.



53-103 Forms for applications, bonds and oath.

53-103. Forms for applications, bonds and oath. Forms for applications, bonds and oath of office shall be furnished by the secretary of state.

History: G.S. 1868, ch. 71, § 3; R.S. 1923, 53-103; L. 1975, ch. 285, § 3; July 1.



53-104 Filing and indexing application, bond, oath and record of appointment; fee.

53-104. Filing and indexing application, bond, oath and record of appointment; fee. Such application, bond, oath and record of appointment shall be filed in the office of the secretary of state and properly indexed in that office. The secretary of state shall receive a fee of $10 for such services. The secretary of state shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: G.S. 1868, ch. 71, § 4; R.S. 1923, 53-104; L. 1955, ch. 264, § 1; L. 1963, ch. 294, § 2; L. 1975, ch. 285, §4; L. 1981, ch. 217, § 1; L. 2001, ch. 5, § 189; July 1.



53-105 Seal; statement of date of expiration of appointment.

53-105. Seal; statement of date of expiration of appointment. Every notary public shall provide a notarial seal containing such notary's name exactly as it appears on the application for appointment as a notary public, and the words "notary public" and "state of Kansas" or words of like import indicating statewide notarial authority, approved by the secretary of state. Such seal shall authenticate all official acts, attestations and instruments therewith. Every notary public shall add to such notary's official signature the date of expiration of appointment as a notary public. The seal of every notary public shall be either a seal press and the impression thereof inked or blackened or a rubber stamp to be used with permanent ink so that any such seal may be legibly reproduced by photographic process. No notary public shall use either such seal unless an impression thereof has been filed in the office of secretary of state.

History: G.S. 1868, ch. 71, § 5; L. 1881, ch. 116, § 1; R.S. 1923, 53-105; L. 1967, ch. 298, § 1; L. 1970, ch. 213, § 1; L. 1975, ch. 285, § 5; L. 1980, ch. 159, § 3; L. 1987, ch. 205, § 4; July 1.



53-105a Certificate of appointment.

53-105a. Certificate of appointment. Upon receipt of a completed application with sufficient corporate bond, an oath of appointment, the correct fee, the official signature and an impression of the seal to be used by such notary public, the secretary of state, if satisfied the applicant is qualified to be appointed as a notary public, shall prepare a certificate of appointment for the applicant and forward the appointment to the applicant's residence.  Each certificate of appointment shall contain at least the applicant's name and the date upon which the appointment shall expire.

History: L. 1980, ch. 159, § 4; July 1.



53-106 Penalty for failure to attach date of expiration of appointment.

53-106. Penalty for failure to attach date of expiration of appointment. If any notary public shall willfully neglect or refuse to attach to the notary's official signature the date of expiration of appointment, as provided in K.S.A. 53-105, the notary shall be deemed guilty of a class C misdemeanor.

History: L. 1881, ch. 116, § 2; R.S. 1923, 53-106; L. 1975, ch. 285, § 6; L. 1980, ch. 159, § 5; July 1.



53-107 Powers and duties.

53-107. Powers and duties. Notaries public shall have authority to: (1) Take acknowledgments; (2) administer oaths and affirmations; (3) take a verification upon oath or affirmation; (4) witness or attest a signature; (5) certify or attest a copy; (6) note a protest of a negotiable instrument; and (7) perform any other act permitted by law.

History: G.S. 1868, ch. 71, § 6; L. 1905, ch. 311, § 1; R.S. 1923, 53-107; L. 1963, ch. 294, § 3; L. 1967, ch. 297, § 3; L. 1975, ch. 285, § 7; L. 1980, ch. 159, § 6; L. 1984, ch. 201, § 14; July 1.



53-109 Prohibited notarial acts; financial or beneficial interest.

53-109. Prohibited notarial acts; financial or beneficial interest. (a) A notary public who has a direct financial or beneficial interest in a transaction shall not perform any notarial act in connection with such transaction.

(b) For purposes of this act, a notary public has a direct financial or beneficial interest in a transaction if the notary public:

(1) With respect to a financial transaction, is named, individually, as a principal to the transaction;

(2) with respect to real property, is named, individually, as a grantor, grantee, mortgagor, mortgagee, trustor, trustee, beneficiary, vendor, vendee, lessor or lessee, to the transaction.

(c) For purposes of this act, a notary public has no direct financial or beneficial interest in a transaction when the notary public acts in the capacity of an agent, employee, insurer, attorney, escrow agent or lender for a person having a direct financial or beneficial interest in the transaction.

History: L. 1915, ch. 258, § 1; R.S. 1923, 53-109; L. 1980, ch. 159, § 7; July 1.



53-113 Limitation of actions against notary and sureties.

53-113. Limitation of actions against notary and sureties. No suit shall be instituted against any such notary or his or her securities more than three years after the cause of action accrues.

History: G.S. 1868, ch. 71, § 9; Oct. 31; R.S. 1923, 53-113.



53-114 Notary's change of name or seal; notification; new seal required.

53-114. Notary's change of name or seal; notification; new seal required. (a) If a notary public changes name by any legal action, such notary shall obtain a new notary seal which meets the requirements established by K.S.A. 53-105, and the seal shall contain the new name of the notary.  Prior to performing any acts as a notary public after such change, the notary shall mail or deliver to the secretary of state notice of the change of name which shall include a specimen of the new seal and a specimen of the notary's new official signature.

(b) If a notary public obtains a new seal for any reason, the notary shall mail or deliver to the secretary of state notice of the change of seal which shall include an impression of the new seal.

(c) Such notification, as provided for in subsections (a) and (b), shall be made on forms provided by the secretary of state within thirty (30) days after such change has occurred.

History: L. 1975, ch. 285, § 8; L. 1980, ch. 159, § 8; July 1.



53-115 Cancellation of notary public's bond; notice requirements.

53-115. Cancellation of notary public's bond; notice requirements. No surety on a notary public's bond shall cancel such bond without giving written notice thereof to the secretary of state.  Fourteen (14) days after receipt of such notice by the secretary of state, said surety shall no longer be liable on such bond.

Whenever the secretary of state receives notice of a surety's intention to cancel a notary's bond, said secretary of state shall notify the affected notary public that unless such notary files another good and sufficient surety bond with the secretary of state on or before the cancellation date of such notary public's surety bond, then such notary will no longer be authorized to perform notarial acts within this state.

History: L. 1976, ch. 237, § 2; July 1.



53-116 Resignation.

53-116. Resignation. If a notary public no longer desires to be a notary public in this state, the notary shall send immediately by mail or deliver to the secretary of state a letter of resignation informing the secretary of state of the notary's desire to resign as a notary public in the state of Kansas. The appointment of the notary shall thereupon cease to be in effect.

History: L. 1980, ch. 159, § 9; July 1.



53-117 Reappointment.

53-117. Reappointment. No person may be automatically reappointed as a notary public.  Every notary public who is an applicant for reappointment as a notary public shall comply with the provisions of K.S.A. 53-102.

History: L. 1980, ch. 159, § 10; July 1.



53-118 Appointment, refusal or revocation; grounds.

53-118. Appointment, refusal or revocation; grounds. (a) The secretary of state may refuse to appoint any person as a notary public or may revoke the appointment of any notary public upon any of the following grounds:

(1) Substantial or material misstatement or omission in the application submitted to the secretary of state;

(2) conviction of a felony or of a lesser offense involving moral turpitude or of a nature incompatible with the duties of a notary public. A conviction after a plea of nolo contendere is deemed to be a conviction within the meaning of this subsection;

(3) revocation, suspension or denial of a professional license, if such revocation, suspension or denial was for misconduct, dishonesty or any cause substantially relating to the duties or responsibilities of a notary public;

(4) cessation of United States citizenship;

(5) incapacitation to such a degree that the person is incapable of reading or writing the English language;

(6) failure to exercise the powers and duties of a notary public in accordance with this act; or

(7) violation of K.S.A. 2015 Supp. 53-121, and amendments thereto.

(b) Any person whose notary public appointment has been removed pursuant to subsection (a)(1) through (a)(6) may not apply for an appointment until the expiration of four years from the date of removal of such appointment. Any person whose notary public appointment has been removed pursuant to subsection (a)(7) may not apply or receive an appointment for such person's lifetime.

History: L. 1980, ch. 159, § 11; L. 2006, ch. 14, § 2; July 1.



53-119 Recovery on bond of notary public.

53-119. Recovery on bond of notary public. Any person injured by the failure of a notary public to faithfully perform any notarial act for which a bond is given under the laws of this state may sue on the bond in the person's own name in any court of competent jurisdiction to recover the damages the person may have sustained by such failure.

History: L. 1987, ch. 205, § 1; July 1.



53-120 Same; notice of claim.

53-120. Same; notice of claim. If a surety on a notary bond receives a claim on the bond, the surety shall notify the secretary of state of the outcome of that claim.

History: L. 1987, ch. 205, § 2; July 1.



53-121 Notaries advertising in foreign language; requirements; penalties for violations.

53-121. Notaries advertising in foreign language; requirements; penalties for violations. (a) A notary public who is not admitted to the practice of law in this state and who advertises notarial services in a language other than English shall include, in any advertisement, notice, letterhead or sign, a statement prominently displayed, in the same language in which such notarial services are offered, as follows: "I am not authorized to practice law and have no authority to give advice on immigration law or other legal matters."

(b) A notary public who is not admitted to the practice of law in this state shall not use the term "notario publico" or any equivalent non-English term in any business card, advertisement, notice or sign unless it complies with the requirements of subsection (a).

(c) Violation of this section is a class B misdemeanor.

(d) Violation of this section constitutes a deceptive act or practice pursuant to K.S.A. 50-626, and amendments thereto, and shall be subject to the remedies and penalties provided by the Kansas consumer protection act.

(e) This section shall be part of and supplemental to the acts contained in article 1 of chapter 53 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2006, ch. 14, § 1; July 1.






Article 4 FOREIGN PUBLIC DOCUMENTS

53-401 Accession to Hague convention; procedure for certification of document.

53-401. Accession to Hague convention; procedure for certification of document. (a) The state of Kansas hereby declares its intent to accede to the Hague convention abolishing the requirement of legalization for foreign public documents.

(b) Upon presentation of a public document to which the convention applies, the secretary of state, or an assistant or deputy assistant secretary of state appointed pursuant to K.S.A. 75-412, shall affix to the document the certificate required by the convention. The secretary of state shall maintain a record of all documents certified under this section and shall charge $5 for certification of any such document.

History: L. 1981, ch. 318, § 1; July 1.






Article 5 NOTARIAL ACTS

53-501 Citation of act.

53-501. Citation of act. K.S.A. 53-501 through 53-511 may be cited as the uniform law on notarial acts.

History: L. 1984, ch. 201, § 11; July 1.



53-502 Definitions.

53-502. Definitions. As used in this act:

(a) "Notarial act" means any act that a notary public of this state is authorized to perform, and includes taking an acknowledgment, administering an oath or affirmation, taking a verification upon oath or affirmation, witnessing or attesting a signature, certifying or attesting a copy and noting a protest of a negotiable instrument.

(b) "Acknowledgment" means a declaration by a person that the person has executed an instrument for the purposes stated therein and, if the instrument is executed in a representative capacity, that the person signed the instrument with proper authority and executed it as the act of the person or entity represented and identified therein.

(c) "Verification upon oath or affirmation" means a declaration that a statement is true made by a person upon oath or affirmation.

(d) "In a representative capacity" means:

(1) For and on behalf of a corporation, partnership, trust, or other entity, as an authorized officer, agent, partner, trustee or other representative;

(2) as a public officer, personal representative, guardian or other representative, in the capacity recited in the instrument;

(3) as an attorney in fact for a principal; or

(4) in any other capacity as an authorized representative of another.

(e) "Notarial officer" means a notary public or other officer authorized to perform notarial acts.

History: L. 1984, ch. 201, § 1; July 1.



53-503 Notarial acts.

53-503. Notarial acts. (a) In taking an acknowledgment, the notarial officer must determine, either from personal knowledge or from satisfactory evidence, that the person appearing before the officer and making the acknowledgment is the person whose true signature is on the instrument.

(b) In taking a verification upon oath or affirmation, the notarial officer must determine, either from personal knowledge or from satisfactory evidence, that the person appearing before the officer and making the verification is the person whose true signature is on the statement verified.

(c) In witnessing or attesting a signature, the notarial officer must determine, either from personal knowledge or from satisfactory evidence, that the signature is that of the person appearing before the officer and named in the instrument.

(d) In certifying or attesting a copy of a document or other item, the notarial officer must determine that the proffered copy is a full, true, and accurate transcription or reproduction of that which was copied.

(e) In making or noting a protest of a negotiable instrument the notarial officer must determine the matters set forth in K.S.A. 84-3-509 and amendments thereto.

(f) A notarial officer has satisfactory evidence that a person is the person whose true signature is on a document if that person is (1) personally known to the notarial officer, (2) identified upon the oath or affirmation of a credible witness personally known to the notarial officer or (3) identified on the basis of identification documents.

History: L. 1984, ch. 201, § 2; July 1.



53-504 Notarial acts in this state; who may perform.

53-504. Notarial acts in this state; who may perform. (a) A notarial act may be performed within this state by the following persons:

(1) A notary public of this state;

(2) a judge, clerk or deputy clerk of any court of this state;

(3) a county clerk or deputy county clerk;

(4) an election commissioner or assistant election commissioner; or

(5) any other person authorized to perform the specific act by the law of this state.

(b) Notarial acts performed within this state under federal authority as provided in K.S.A. 53-506, and amendments thereto, shall have the same effect as if performed by a notarial officer of this state.

(c) The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

History: L. 1984, ch. 201, § 3; L. 1998, ch. 81, § 3; July 1.



53-505 Notarial acts in other jurisdictions of the United States.

53-505. Notarial acts in other jurisdictions of the United States. (a) A notarial act has the same effect under the law of this state as if performed by a notarial officer of this state, if performed in another state, commonwealth, territory, district or possession of the United States by any of the following persons:

(1) A notary public of that jurisdiction;

(2) a judge, clerk or deputy clerk of a court of that jurisdiction; or

(3) any other person authorized by the law of that jurisdiction to perform notarial acts.

(b) Notarial acts performed in other jurisdictions of the United States under federal authority as provided in K.S.A. 53-506 have the same effect as if performed by a notarial officer of this state.

(c) The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

(d) The signature and indicated title of an officer listed in subsection (a)(1) or (a)(2) conclusively establish the authority of a holder of that title to perform a notarial act.

History: L. 1984, ch. 201, § 4; July 1.



53-506 Notarial acts under federal authority.

53-506. Notarial acts under federal authority. (a) A notarial act has the same effect under the law of this state as if performed by a notarial officer of this state if performed anywhere by any of the following persons under authority granted by the law of the United States:

(1) A judge, clerk or deputy clerk of a court;

(2) a commissioned officer on active duty in the military service of the United States;

(3) an officer of the foreign service or consular officer of the United States; or

(4) any other person authorized by federal law to perform notarial acts.

(b) The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

(c) the signature and indicated title of an officer listed in subsection (a)(1), (a)(2) or (a)(3) conclusively establish the authority of a holder of that title to perform a notarial act.

History: L. 1984, ch. 201, § 5; July 1.



53-507 Foreign notarial acts.

53-507. Foreign notarial acts. (a) A notarial act has the same effect under the law of this state as if performed by a notarial officer of this state if performed within the jurisdiction of and under authority of a foreign nation or its constituent units or a multi-national or international organization by any of the following persons:

(1) A notary public or notary;

(2) a judge, clerk or deputy clerk of a court of record; or

(3) any other person authorized by the law of that jurisdiction to perform notarial acts.

(b) An "Apostille" in the form prescribed by the Hague Convention of October 5, 1961, conclusively establishes that the signature of the notarial officer is genuine and that the officer holds the indicated office.

(c) A certificate by a foreign service or consular officer of the United States stationed in the nation under the jurisdiction of which the notarial act was performed, or a certificate by a foreign service or consular officer of that nation stationed in the United States, conclusively establishes any matter relating to the authenticity or validity of the notarial act set forth in the certificate.

(d) An official stamp or seal of the person performing the notarial act is prima facie evidence that the signature is genuine and that the person holds the indicated title.

(e) An official stamp or seal of an officer listed in subsection (a)(1) or (a)(2) is prima facie evidence that a person with the indicated title has authority to perform notarial acts.

(f) If the title of office and indication of authority to perform notarial acts appears either in a digest of foreign law or in a list customarily used as a source for that information, the authority of an officer with that title to perform notarial acts is conclusively established.

History: L. 1984, ch. 201, § 6; July 1.



53-508 Certificate of notarial acts.

53-508. Certificate of notarial acts. (a) A notarial act must be evidenced by a certificate signed and dated by a notarial officer. The certificate must include identification of the jurisdiction in which the notarial act is performed and the title of the office of the notarial officer and may include the official stamp or seal of office. If the officer is a notary public, the certificate must also indicate the date of expiration, if any, of the commission of office, but omission of that information may subsequently be corrected. If the officer is a commissioned officer on active duty in the military service of the United States, it must also include the officer's rank.

(b) A certificate of a notarial act is sufficient if it meets the requirements of subsection (a) and it:

(1) Is in the short form set forth in K.S.A. 53-509;

(2) is in a form otherwise prescribed by the law of this state;

(3) is in a form prescribed by the laws or regulations applicable in the place in which the notarial act was performed; or

(4) sets forth the actions of the notarial officer and those are sufficient to meet the requirements of the designated notarial act.

(c) By executing a certificate of a notarial act, the notarial officer certifies that the officer has made the determinations required by K.S.A. 53-503.

History: L. 1984, ch. 201, § 7; July 1.



53-509 Short forms.

53-509. Short forms. The following short form certificates of notarial acts are sufficient for the purposes indicated, if completed with the information required by subsection (a) of K.S.A. 53-508:

(a) For an acknowledgment in an individual capacity:

State of ___________________________)

(County) of ________________________)

This instrument was acknowledged before me on    (date)    by      [name(s) of person(s)]

_________________________________.

(Signature of notarial officer)

(Seal, if any)

_________________________________

Title (and Rank)

[My appointment expires: _______]

(b) For an acknowledgment in a representative capacity:

State of ___________________________

(County) of ________________________

This instrument was acknowledged before me on    (date)    by      [name(s) of person(s)]      as (type of authority, e.g., officer, trustee, etc.) of (name of party on behalf of whom instrument was executed.)

_________________________________

(Signature of notarial officer)

(Seal, if any)

_________________________________

Title (and Rank)

[My appointment expires: _______]

(c) For a verification upon oath or affirmation:

State of ___________________________

(County) of ________________________

Signed and sworn to (or affirmed) before me on    (date)   by      [name(s) of person(s)]     making statement].

_________________________________

(Signature of notarial officer)

(Seal, if any)

_________________________________

Title (and Rank)

[My appointment expires: ________]

(d) For witnessing or attesting a signature:

State of ___________________________

(County) of ________________________

Signed or attested before me on    (date)      by      [name(s) of person(s)]

_________________________________

(Signature of notarial officer)

(Seal, if any)

_________________________________

Title (and Rank)

[My appointment expires: _______]

(e) For attestation of a copy of a document:

State of ___________________________

(County) of ________________________

I certify that this is a true and correct copy of a document in the possession of _______________________________.

Dated: ___________________

_________________________________

(Signature of notarial officer)

(Seal, if any)

_________________________________

Title (and Rank)

[My appointment expires: ________]

(f) For power of attorney in a representative capacity:

State of ___________________________

(County) of ________________________

This instrument was signed before me on    (date)   by          [name(s) of designee(s)]     as (power of attorney) of (name of party on behalf of whom instrument was executed.)

_________________________________

(Signature of notarial officer)

(Seal, if any)

_________________________________

Title (and Rank)

[My appointment expires: _______]

History: L. 1984, ch. 201, § 8; L. 1987, ch. 205, § 5; L. 2009, ch. 73, § 1; July 1.



53-510 Notarial acts affected by this act.

53-510. Notarial acts affected by this act. This act applies to notarial acts performed on or after its effective date.

History: L. 1984, ch. 201, § 9; July 1.



53-511 Uniformity of application and construction.

53-511. Uniformity of application and construction. This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

History: L. 1984, ch. 201, § 10; July 1.






Article 6 UNSWORN DECLARATIONS

53-601 Unsworn declarations; written declaration sufficient, form; exceptions; relationship to notarial acts.

53-601. Unsworn declarations; written declaration sufficient, form; exceptions; relationship to notarial acts. (a) Except as provided by subsection (b), whenever a law of this state or any rules and regulations, order or requirement adopted or issued thereunder requires or permits a matter to be supported, evidenced, established or proved by the sworn written declaration, verification, certificate, statement, oath or affidavit of a person, such matter may be supported, evidenced, established or proved with the same force and effect by the unsworn written declaration, verification, certificate or statement dated and subscribed by the person as true, under penalty of perjury, in substantially the following form:

(1) If executed outside this state: "I declare (or verify, certify or state) under penalty of perjury under the laws of the state of Kansas that the foregoing is true and correct. Executed on (date).

___________________________(Signature)"

(2) If executed in this state: "I declare (or verify, certify or state) under penalty of perjury that the foregoing is true and correct. Executed on (date).

___________________________ (Signature)"

(b) The provisions of subsection (a) do not apply to the following oaths:

(1) An oath of office.

(2) An oath required to be taken before a specified official other than a notary public.

(3) An oath of a testator or witnesses as required for wills, codicils, revocations of wills and codicils and republications of wills and codicils.

(c) A notarial act performed prior to the effective date of this act is not affected by this act. Nothing in this act diminishes or invalidates the recognition accorded to notarial acts by other laws of this state or rules and regulations adopted thereunder.

(d) On or after July 1, 1989, whenever an officer or partner listed in subsection (b) of K.S.A. 17-2718, subsection (c) of K.S.A. 17-7503, subsection (c) of K.S.A. 17-7504, subsection (c) of K.S.A. 17-7505, subsection (d) of K.S.A. 56-1a606 or subsection (d) of K.S.A. 56-1a607 and amendments thereto is required to execute a report before a notary or swear an oath before an officer authorized to administer oaths, in lieu thereof, such person may execute an unsworn declaration if such declaration is in substantial conformity with subsections (a), (b) and (c) of this section.

(e) On or after July 1, 1990, subsections (a), (b) and (c) of this section shall have general application.

History: L. 1989, ch. 93, § 1; July 1.









Chapter 54 OATHS AND AFFIRMATIONS

Article 1 GENERAL PROVISIONS

54-101 Officers authorized to administer oaths.

54-101. Officers authorized to administer oaths. Notaries public, judges of courts in their respective jurisdictions, mayors of cities and towns in their respective cities and towns, clerks of courts of record, county clerks, and registers of deeds, are hereby authorized to administer oaths pertaining to all matters wherein an oath is required.

History: G.S. 1868, ch. 72, § 1; R.S. 1923, 54-101; L. 1973, ch. 134, § 46; July 1, 1974.



54-102 How administered.

54-102. How administered. All oaths shall be administered by laying the right hand upon the Holy Bible, or by the uplifted right hand.

History: G.S. 1868, ch. 72, § 2; Oct. 31; R.S. 1923, 54-102.



54-103 Persons having conscientious scruples may affirm.

54-103. Persons having conscientious scruples may affirm. Any person having conscientious scruples against taking an oath, may affirm with like effect.

History: G.S. 1868, ch. 72, § 3; Oct. 31; R.S. 1923, 54-103.



54-104 Form of commencement and conclusion of oaths.

54-104. Form of commencement and conclusion of oaths. All oaths shall commence and conclude as follows: "You do solemnly swear," etc.; "So help you God."

Affirmation shall commence and conclude as follows: "You do solemnly, sincerely and truly declare and affirm," etc.; "And this you do under the pains and penalties of perjury."

History: G.S. 1868, ch. 72, § 4; Oct. 31; R.S. 1923, 54-104.



54-105 Falsifying oaths or affirmations.

54-105. Falsifying oaths or affirmations. All oaths and affirmations alike subject the party who shall falsify them to the pains and penalties of perjury.

History: G.S. 1868, ch. 72, § 5; Oct. 31; R.S. 1923, 54-105.



54-106 Form of oath to be taken by officer.

54-106. Form of oath to be taken by officer. All officers elected or appointed under any law of the state of Kansas shall, before entering upon the duties of their respective offices, take and subscribe an oath or affirmation, as follows:

"I do solemnly swear [or affirm, as the case may be] that I will support the constitution of the United States and the constitution of the state of Kansas, and faithfully discharge the duties of ______. So help me God."

History: G.S. 1868, ch. 72, § 6; Oct. 31; R.S. 1923, 54-106.



54-108 Administration of oaths by state treasurer.

54-108. Administration of oaths by state treasurer. The state treasurer may administer oaths pertaining to all matters relating to the business of his or her office.

History: L. 1879, ch. 124, § 1; R.S. 1923, 54-108; L. 1974, ch. 364, § 6; Jan. 13, 1975.



54-109 Secretary of state and assistant authorized to administer oaths and authenticate same with seal.

54-109. Secretary of state and assistant authorized to administer oaths and authenticate same with seal. The secretary of state and the assistant secretary of state are hereby authorized and empowered to administer oaths pertaining to all matters wherein an oath is required, and to attest the same with seal of the secretary of state.

History: L. 1895, ch. 186, § 1; March 6; R.S. 1923, 54-109.



54-110 City clerks authorized to administer oaths.

54-110. City clerks authorized to administer oaths. City clerks of cities of the second and third class are hereby empowered to administer oaths for all purposes pertaining to the business and affairs of their respective cities.

History: L. 1897, ch. 86, § 1; May 8; R.S. 1923, 54-110.









Chapter 55 OIL AND GAS

Article 1 OIL AND GAS WELLS; REGULATORY PROVISIONS

55-101 Natural gas for residents of platted land outside city; laying and maintenance of pipes.

55-101. Natural gas for residents of platted land outside city; laying and maintenance of pipes. Whenever any tract of land not in an incorporated city shall be laid out in lots or other subdivisions as now required by law, the owner of such lands or his or her assigns is authorized to lay, maintain and operate natural-gas pipes along and across the streets and other grounds dedicated by such owner to public use for the purpose of furnishing natural gas for light and fuel to the residents of said land, and for such purpose is authorized to lay, maintain and operate natural-gas pipes across any public highway:Provided, That the said pipes shall be laid under the surface of said streets, public grounds, and highways, and that said streets, grounds and highways shall be restored so as not to impair their usefulness: And provided further, That nothing herein shall be construed as granting to such owner or his or her assigns the exclusive right to furnish said residents with natural gas for light and fuel.

History: L. 1899, ch. 143, § 1; Feb. 22; R.S. 1923, 55-101.



55-102 Control and management of oil and gas wells; unlawful acts, penalties; flaring, venting or use of gas permitted, when.

55-102. Control and management of oil and gas wells; unlawful acts, penalties; flaring, venting or use of gas permitted, when. (a) Except as provided in subsection (b), it shall be unlawful for any person, firm or corporation having possession or control of any natural gas well, oil well or coalbed natural gas well, whether as a contractor, owner, lessee, agent or manager, to use or permit the use of gas by direct well pressure for pumping of oil or for blowing oil out of wells, or for operating any machinery by direct well pressure of gas, or to allow or permit the flow of gas or oil from any such well to escape into the open air without being confined within such well or proper pipes or other safe receptacle for a longer period than two days after gas or oil shall have been struck in such well, except that a reasonable time, not exceeding five days, shall be allowed such contractor, owner, lessee, agent or manager, in addition to such two days, in which to place in the well the casing, tubing, packers and other appliances necessary to properly operate the same and obtain the products therefrom or, in case such contractor, owner, lessee, agent or manager shall not desire to operate such well, to securely enclose the same, so as to prevent the escape of oil or gas therefrom, and thereafter all such gas or oil shall be safely and securely confined in such well, pipes, or other proper receptacle. The provisions of this section shall not be construed to apply to the escape of gas or oil during continuous drilling. Any person violating any of the provisions of this section shall be deemed guilty of a misdemeanor, and shall be fined in the sum not less than $50 nor more than $200, or by imprisonment in the county jail for not less than 30 days nor more than six months, and each day that the violation continues shall constitute a separate offense.

(b) Natural gas produced from natural gas wells or in connection with the production of oil, or coalbed natural gas produced from coal seams or associated shale, may be flared, vented or used in any manner if such use, flaring or venting is authorized by order or rules and regulations of the state corporation commission.

History: L. 1901, ch. 224, § 1; R.S. 1923, 55-102; L. 1983, ch. 183, § 1; L. 2002, ch. 206, § 1; June 13.



55-112 Transportation of gas; standards for.

55-112. Transportation of gas; standards for. (a) Any person or persons, firm, company or corporation engaged in drilling for, piping, transporting, using or selling natural gas shall transport or conduct the same through materials listed under appendix B of 49 CFR part 192 and pressure test the pipe according to the criteria provided in subpart J of 49 CFR part 192, as in effect on the effective date of this act.

(b) The provisions of subsection (a) shall not apply to any gathering lines which are exempted from 49 CFR part 192.

History: L. 1905, ch. 312, § 1; R.S. 1923, 55-112; L. 1989, ch. 162, § 1; July 1.



55-114 Penalty for violation of 55-112.

55-114. Penalty for violation of 55-112. Any person or persons, firm, company or corporation violating any of the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction shall be fined in any sum not less than one hundred dollars ($100) or more than ten thousand dollars, and may be enjoined from conveying and transporting natural gas through pipes otherwise than in this act provided.

History: L. 1905, ch. 312, § 3; R.S. 1923, 55-114; L. 1935, ch. 207, § 1; L. 1957, ch. 310, § 1; June 29.



55-143 Conservation fee fund; authorized expenditures; accounting procedures; reduction of fees and assessments, when.

55-143. Conservation fee fund; authorized expenditures; accounting procedures; reduction of fees and assessments, when. (a) There is hereby created in the state treasury the conservation fee fund. All deposits credited to the conservation fee fund shall be for the use of the state corporation commission in administering the provisions of K.S.A. 55-172 through 55-184, 55-601 through 55-613, 55-701 through 55-713, 55-901 and 55-1201 through 55-1205, and  amendments thereto. All expenditures from the conservation fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the state corporation commission or by a person or persons designated by the chairperson. The corporation commission, with the approval of the director of accounts and reports, shall formulate a system of accounting procedures to account for the money credited to the conservation fee fund pursuant to this section.

(b) Whenever the state corporation commission determines that the unencumbered balance of moneys credited to the conservation fee fund at the end of a fiscal year is more than necessary, when considered in relation to the amount of revenues and expenditures estimated for the ensuing fiscal year and an appropriate unencumbered balance in the fund at the end of the ensuing fiscal year, the commission shall proportionally reduce all fees and assessments which are charged, taxed or assessed by the commission as authorized or required by law, other than fees or assessments in amounts prescribed by statute or any penalties authorized by statute, and which are collected and deposited to the credit of the conservation fee fund, in order to reduce such unencumbered ending balance in the fund to an appropriate amount.

History: L. 1978, ch. 211, § 1; L. 1982, ch. 228, § 21; L. 1986, ch. 202, § 2; L. 1986, ch. 201, § 37; L. 1995, ch. 204, § 9; July 1.



55-150 Definitions.

55-150. Definitions. As used in this act unless the context requires a different meaning:

(a) "Commission" means the state corporation commission.

(b) "Contractor" means any person who acts as agent for an operator as a drilling, plugging, service rig or seismograph contractor in such operator's oil and gas, cathodic protection, gas gathering or underground natural gas storage operations.

(c) "Fresh water" means water containing not more than 1,000 milligrams per liter, total dissolved solids.

(d) "Gas gathering system" means a natural gas pipeline system used primarily for transporting natural gas from a wellhead, or a metering point for natural gas produced by one or more wells, to a point of entry into a main transmission line, but shall not mean or include: (1) Lead lines from the wellhead to the connection with the gathering system which are owned by the producing person; and (2) gathering systems under the jurisdiction of the federal energy regulatory commission.

(e) "Operator" means a person who is responsible for the physical operation and control of a well, gas gathering system or underground porosity storage of natural gas.

(f) "Person" means any natural person, partnership, governmental or political subdivision, firm, association, corporation or other legal entity.

(g) "Rig" means any crane machine used for drilling or plugging wells.

(h) "Underground porosity storage" has the meaning provided by  K.S.A. 55-1,115, and amendments thereto.

(i) "Usable water" means water containing not more than 10,000 milligrams per liter, total dissolved solids.

(j) "Well" means a hole drilled or recompleted for the purpose of:

(1) Producing oil or gas;

(2) injecting fluid, air or gas in the ground in connection with the exploration for or production of oil or gas;

(3) obtaining geological information in connection with the exploration for or production of oil or gas by taking cores or through seismic operations;

(4) disposing of fluids produced in connection with the exploration for or production of oil or gas;

(5) providing cathodic protection to prevent corrosion to lines; or

(6) injecting or withdrawing natural gas.

History: L. 1982, ch. 228, § 1; L. 1986, ch. 201, § 7; L. 1992, ch. 68, § 1; L. 1996, ch. 147, § 1; L. 1997, ch. 132, § 20; L. 2001, ch. 191, § 19; July 1.



55-151 Application of intent to drill wells, required information; notification of surface owner; fee and contents; information to department of health and environment and county clerk; approval of application, when; conditions; compliance with rules and regulations.

55-151. Application of intent to drill wells, required information; notification of surface owner; fee and contents; information to department of health and environment and county clerk; approval of application, when; conditions; compliance with rules and regulations. (a) Prior to the drilling of any well, every operator shall file an application of intent to drill with the commission. Such application shall include such information as required by the commission, including the name and address of the surface owner, and shall be on a form prescribed by the commission. Such application shall also include non-binding preliminary estimates of the location of roads of ingress or egress, any tank battery and any pipeline or electrical line. The commission shall, upon receipt of such application, send a copy of such application to the named surface owner, as well as the contact information, including name, address, phone number, fax or email address, for a designated representative of the applicant. The commission need not send such information if the operator verifies that the application filed with the commission has been delivered to the surface owner.

(b) No change in the use of a well shall be made without express approval of the commission. The state corporation commission shall have the authority to adopt rules and regulations to fix, charge and collect a fee for an application of intent to drill a well, except that such fee for an application of intent to drill a well shall not exceed $300. No drilling shall be commenced until the authorized agents of the commission have approved the application. The agent, in giving approval, shall determine that the proposed construction of the well will protect all usable waters. Such approval shall include the amount of pipe necessary to protect all usable water, plugging requirements upon abandonment and such other requirements deemed appropriate by the commission. The commission may refuse to process any application submitted pursuant to this section unless the applicant has been in compliance with all rules and regulations adopted pursuant to this act.

(c) The commission shall make available to the secretary of the department of health and environment information related to all notifications of intents to drill. The commission shall make available to the clerk of any county in which a well will be drilled information related to the intent to drill for such well.

History: L. 1982, ch. 228, § 2; L. 1986, ch. 201, § 8; L. 1986, ch. 203, § 2; L. 2007, ch. 119, § 1; L. 2009, ch. 127, § 4; July 1.



55-152 Rules and regulations; recommendations of advisory committee; annual review of drilling methods.

55-152. Rules and regulations; recommendations of advisory committee; annual review of drilling methods. (a) The commission shall adopt such rules and regulations necessary for the implementation of this act including provisions for the construction, operation and abandonment of any well and the protection of the usable water of this state from any actual or potential pollution from any well. The commission may also promulgate rules and regulations necessary for the supervision and disclosure of any well on which a hydraulic fracturing treatment is performed. Any such rules and regulations relating to wells providing cathodic protection to prevent corrosion to lines shall not preempt existing standards and policies adopted by the board of directors of a groundwater management district if such standards and policies provide protection of fresh water to a degree equal to or greater than that provided by such rules and regulations. No rules and regulations promulgated pursuant to this section shall be adopted by the commission until recommendations have been received from the advisory committee established by K.S.A. 55-153, and amendments thereto.

(b) The commission annually shall review current drilling methods, geologic formation standards, plugging techniques and casing and cementing standards and materials. Based on such review, the commission, if necessary, shall amend its rules and regulations to reflect any changes to be made in such methods, standards, techniques and materials from the previous year.

History: L. 1982, ch. 228, § 3; L. 1986, ch. 201, § 9; L. 1992, ch. 68, § 2; L. 2012, ch. 101, § 1; July 1.



55-153 Advisory committee on regulation of oil and gas activities.

55-153. Advisory committee on regulation of oil and gas activities. There is hereby established the advisory committee on regulation of oil and gas activities to be composed of 12 members. One member shall be appointed by each of the following associations: Kansas petroleum council, Kansas independent oil and gas association and eastern Kansas oil and gas association. One member shall be appointed jointly by the Kansas farm bureau and Kansas livestock association and such person shall be an owner of a surface interest. One member shall be appointed jointly by the southwest Kansas royalty owners association and the eastern Kansas royalty owners association and such person shall be an owner of a mineral interest. One member shall be appointed by the governor from the general public. One member shall represent groundwater management districts and shall be appointed jointly by the presidents of each groundwater management district. All such appointees shall serve at the pleasure of the appointing authority. The following state agencies shall designate a person as a member of such committee: The commission, the department of health and environment, the Kansas geological survey, the Kansas water office and the division of water resources of the Kansas department of agriculture. The designated person of the commission shall be the chairperson of the advisory committee. The committee shall meet at least once each quarter calendar year and upon the call of the chairperson. The committee shall review and make recommendations on oil and gas activities, including but not limited to current drilling methods, geologic formation standards, plugging techniques, casing and cementing standards and materials and all matters pertaining to the protection of waters of the state from pollution relating to oil and gas activities.

History: L. 1982, ch. 228, § 4; L. 1993, ch. 83, § 1; L. 2004, ch. 101, § 88; L. 2008, ch. 106, § 2; July 1.



55-154 Certification of compliance with statutes and rules and regulations.

55-154. Certification of compliance with statutes and rules and regulations. The operator or the operator's designated agent shall certify in writing to the commission that all requirements of K.S.A. 55-151 and the rules and regulations adopted pursuant to K.S.A. 55-152 have been complied with.  The commission shall adopt rules and regulations to prescribe the procedure for the designation by an operator of an agent.

History: L. 1982, ch. 228, § 5; July 1.



55-155 Licensure of operators and contractors; requirements; notification of surface owner.

55-155. Licensure of operators and contractors; requirements; notification of surface owner. (a) Operators and contractors shall be licensed by the commission pursuant to this section.

(b) Every operator and contractor shall file an application or a renewal application with the commission. Application and renewal application forms shall be prescribed, prepared and furnished by the commission.

(c) No application or renewal application shall be approved until the applicant has:

(1) Provided sufficient information, as required by the commission, for purposes of identification;

(2) submitted evidence that all current and prior years' taxes for property associated with the drilling or servicing of wells have been paid;

(3) demonstrated to the commission's satisfaction that the applicant complies with all requirements of chapter 55 of the Kansas Statutes Annotated, and amendments thereto, all rules and regulations adopted thereunder and all commission orders and enforcement agreements, if the applicant is registered with the federal securities and exchange commission;

(4) demonstrated to the commission's satisfaction that the following comply with all requirements of chapter 55 of the Kansas Statutes Annotated, and amendments thereto, all rules and regulations adopted thereunder and all commission orders and enforcement agreements, if the applicant is not registered with the federal securities and exchange commission: (A) The applicant; (B) any officer, director, partner or member of the applicant; (C) any stockholder owning in the aggregate more than 5% of the stock of the applicant; and (D) any spouse, parent, brother, sister, child, parent-in-law, brother-in-law or sister-in-law of the foregoing;

(5) paid an annual license fee of $100, except that an applicant for a license who is operating one or more gas wells used strictly for personal use on the property where such gas wells are located shall pay an annual license fee of $25;

(6) complied with subsection (d); and

(7) paid an annual license fee of $25 for each rig operated by the applicant. The commission shall issue an identification tag for each such rig which shall be displayed on such rig at all times.

(d) In order to assure financial responsibility, each operator shall annually demonstrate compliance with one of the following provisions:

(1) The operator has obtained an individual performance bond or letter of credit, in an amount equal to $.75 times the total aggregate depth of all wells, including active, inactive, injection or disposal, of the operator.

(2) The operator has obtained a blanket performance bond or letter of credit in an amount equal to the following, according to the number of wells, including active, inactive, injection or disposal, of the operator:

(A) Wells less than 2,000 feet in depth: 1 through 5 wells, $7,500; 6 through 25 wells, $15,000; and over 25 wells, $30,000.

(B) Wells 2,000 or more feet in depth: 1 through 5 wells, $15,000; 6 through 25 wells, $30,000; and over 25 wells, $45,000.

(3) The operator: (A) Has an acceptable record of compliance, as demonstrated during the preceding 36 months, with commission rules and regulations regarding safety and pollution or with commission orders issued pursuant to such rules and regulations; (B) has no outstanding undisputed orders issued by the commission or unpaid fines, penalties or costs assessed by the commission and has no officer or director that has been or is associated substantially with another operator that has any such outstanding orders or unpaid fines, penalties or costs; and (C) pays a nonrefundable fee of $100 per year.

(4) The operator pays a nonrefundable fee equal to 6% of the amount of the bond or letter of credit that would be required by subsection (d)(2).

(5) The state has a first lien on tangible personal property associated with oil and gas production of the operator that has a salvage value equal to not less than the amount of the bond or letter of credit that would be required by subsection (d)(1) or by subsection (d)(2).

(6) The operator has provided other financial assurance approved by the commission.

(e) Upon the approval of the application or renewal application, the commission shall issue to such applicant a license which shall be in full force and effect until one year from the date of issuance or until surrendered, suspended or revoked as provided in K.S.A. 55-162, and amendments thereto. No new license shall be issued to any applicant who has had a license revoked until the expiration of one year from the date of such revocation.

(f) If an operator transfers responsibility for the operation of a well or gas gathering system or for underground porosity storage of natural gas to another person, such operator shall file a notice of transfer of operator with the commission in accordance with rules and regulations of the commission. The commission shall, upon receipt of such notice, send a copy of such notice to the surface owner, as well as the contact information, including name, address, phone number, fax or email address, for a designated representative of the operator. The commission need not send such information if the operator verifies that the notice filed with the commission has been delivered to the surface owner. The commission need not send a copy of notice to the surface owner for transfers of responsibility for the operation of a gas gathering system or for underground porosity storage of natural gas to another person.

(g) The commission shall remit all moneys received from fees assessed pursuant to subsection (c)(7) of this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and credit 10% of each such deposit to the state general fund with the balance credited to the conservation fee fund created by K.S.A. 55-143, and amendments thereto.

(h) The commission shall remit all moneys received pursuant to subsections (d)(3) and (d)(4) to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the well plugging assurance fund.

History: L. 1982, ch. 228, § 8; L. 1986, ch. 201, § 10; L. 1992, ch. 68, § 3; L. 1995, ch. 139, § 1; L. 1996, ch. 263, § 5; L. 1998, ch. 61, § 2; L. 2001, ch. 5, § 190; L. 2001, ch. 191, § 4; L. 2005, ch. 173, § 1; L. 2009, ch. 127, § 5; L. 2011, ch. 53, § 19; L. 2015, ch. 44, § 1; July 1.



55-156 Protection of water prior to abandoning of well; penalty for noncompliance.

55-156. Protection of water prior to abandoning of well; penalty for noncompliance. Prior to the abandonment of any well which has been drilled, is being drilled or may hereafter be drilled, the operator shall protect usable groundwater or surface water from pollution and from loss through downward drainage by plugging the well, in accordance with the rules and regulations adopted by the commission.   Failure to comply with such rules and regulations shall be a severity level 10, nonperson felony.

History: L. 1982, ch. 228, § 9; L. 1993, ch. 291, § 228; July 1.



55-157 Cementing in surface casing and additional pipe prior to testing, completion or abandonment of well; penalty for noncompliance.

55-157. Cementing in surface casing and additional pipe prior to testing, completion or abandonment of well; penalty for noncompliance. Prior to the testing, completion or abandonment of any well, an operator shall cement in the surface casing below the fresh water strata and shall cement in additional pipe as is necessary to protect from pollution and from loss through downward drainage any usable water in accordance with rules and regulations adopted by the commission.  Failure to comply with such rules and regulations shall be a severity level 10, nonperson felony.

History: L. 1982, ch. 228, § 10; L. 1993, ch. 291, § 229; July 1.



55-158 Submission of bond logs and surveys; penalties.

55-158. Submission of bond logs and surveys; penalties. Operators, upon request of the commission, shall submit cement bond logs or other surveys for surface casing.  Failure to submit such logs or surveys within a reasonable period of time as prescribed by the rules and regulations of the commission shall be a class C misdemeanor.

History: L. 1982, ch. 228, § 11; L. 1986, ch. 201, § 11; L. 1995, ch. 204, § 10; July 1.



55-159 Notification of commission prior to setting surface casing or plugging; inspections; penalty.

55-159. Notification of commission prior to setting surface casing or plugging; inspections; penalty. Operators shall notify the commission prior to setting surface casing on or plugging of any well, in conformance with the rules and regulations adopted pursuant to this act.  An agent of the commission may conduct on-site inspection of such drilling or plugging operations.  Failure to notify shall be a class C misdemeanor.

History: L. 1982, ch. 228, § 12; L. 1986, ch. 201, § 12; July 1.



55-160 Notification of commission prior to reentering plugged well; inspections.

55-160. Notification of commission prior to reentering plugged well; inspections. Every operator shall notify the commission at least 48 hours prior to the commencement of reentering or washing down any abandoned or plugged well.  An agent of the commission may conduct on-site inspection of such drilling operations.

History: L. 1982, ch. 228, § 13; L. 1986, ch. 201, § 13; July 1.



55-161 Investigation of abandoned wells, when; costs.

55-161. Investigation of abandoned wells, when; costs. The commission shall investigate abandoned wells, and, based on actual or potential pollution problems, may select abandoned wells to be drilled out by the commission in order to test the integrity of the plugs.  The cost of such testing shall be paid from the well plugging assurance fund or the abandoned oil and gas well fund, as appropriate.

History: L. 1982, ch. 228, § 14; L. 1986, ch. 201, § 14; L. 1996, ch. 263, § 6; L. 2001, ch. 191, § 5; July 1.



55-162 Finding reasonable cause to believe that person has violated act or rules and regulations; hearing; procedure; order; immediate remedial action; reconsideration and judicial review; investigations; sealing of well; removal of seal, penalty.

55-162. Finding reasonable cause to believe that person has violated act or rules and regulations; hearing; procedure; order; immediate remedial action; reconsideration and judicial review; investigations; sealing of well; removal of seal, penalty. (a) Whenever the commission, from investigation or upon written complaint filed with the commission, finds reasonable cause to believe that a person has violated any provision of this act or any rules and regulations adopted pursuant to this act, the commission shall cause such person to come before it at a hearing held in accordance with the provisions of the Kansas administrative procedure act.  After such hearing, if the commission finds that such person violated any provisions of this act or the rules and regulations adopted pursuant to this act, the commission shall take any appropriate action necessary to prevent pollution and protect water quality. Such action may include, but not be limited to:

(1) Order the person to take such action necessary to remedy the violation;

(2) order the well or the lease to be shut down until the violation is corrected;

(3) order the person to pay any costs and reasonable attorney fees incurred by the commission in any action pursuant to this section and in any action to enforce an order entered by the commission pursuant to this section and to pay interest on any portion of such costs and attorney fees which remains unpaid more than 30 days after imposition, at the rate provided by K.S.A. 16-204 and amendments thereto and for interest on judgments;

(4) order any combination of such orders enumerated in paragraphs (1), (2) and (3); or

(5) if the commission finds that a person has not complied with an order issued under paragraph (1), (2), (3) or (4), the commission may order the suspension or revocation of any license issued pursuant to this act to such person.

(b) If it appears to the commission that damage may result if immediate remedial action is not taken, the commission, on the basis of emergency adjudicative proceedings, shall make such orders as provided in subsection (a), or may authorize its agents to enter upon the land where the well is located and take such remedial action necessary pending the giving of notice and hearing in accordance with the provisions of the Kansas administrative procedure act.

(c) Proceedings for reconsideration and judicial review of any order shall be conducted in the manner provided for the conduct of reconsideration and review proceedings under K.S.A. 55-606, and amendments thereto.

(d) Agents of the commission shall investigate any written or oral complaint within 72 hours of receipt thereof, not including Sundays and legal holidays, except that if such investigation is impracticable within such time frame, the agent shall communicate the same to the person making the complaint and make alternative arrangements for such investigation.

(e) Whenever a person is in violation of subsection (a) or subsection (b) agents of the commission may enter upon the lease or any other leases under the control of such operator and seal any well operated by the offending party.  Removal of the seal without commission approval will constitute a severity level 9, nonperson felony.

History: L. 1982, ch. 228, § 15; L. 1986, ch. 201, § 15; L. 1988, ch. 356, § 163; L. 1995, ch. 95, § 1; L. 1995, ch. 204, § 11; L. 1996, ch. 104, § 1; July 1.



55-163 Commission and secretary to enter into interagency agreement; submission to governor and legislature.

55-163. Commission and secretary to enter into interagency agreement; submission to governor and legislature. The commission and the secretary shall enter into a comprehensive interagency agreement providing for a management plan for the purpose of integrating field operations for the regulation of oil and gas operations.  Such agreement shall be submitted to the governor on or before November 1, 1982, for approval.  In addition, such agreement shall be submitted to the legislature on the first day of the 1983 regular session.

History: L. 1982, ch. 228, § 24; July 1.



55-164 Administrative penalties; procedure; costs and attorney fees; disposition of moneys.

55-164. Administrative penalties; procedure; costs and attorney fees; disposition of moneys. (a) In addition to any other penalty provided by law, the commission, upon finding that an operator or contractor has violated the provisions of this act or any rule and regulation or order of the commission, may impose a penalty not to exceed $10,000, which shall constitute an actual and substantial economic deterrent to the violation for which the penalty is assessed. In the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(b) No penalty shall be imposed pursuant to this section except upon the written order of the commission to the person who committed the violation. The order shall state the violation, the penalty imposed and the right to appeal to the order issuing agency. Any such person, within 30 days after service of such order, may make written request to the commission for a hearing thereon. The commission shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act within 30 days after receipt of such request.

(c) Any person aggrieved by any order issued pursuant to this section may appeal therefrom in accordance with the provisions of the Kansas judicial review act.

(d) The commission may order an operator or contractor to pay any costs and reasonable attorney fees incurred by the commission in imposing and collecting any penalty pursuant to this section and may collect interest on any portion of such penalty, costs and attorney fees which remains unpaid more than 30 days after imposition, at the rate provided by K.S.A. 16-204, and amendments thereto, for interest on judgments.

(e) All moneys received from penalties imposed and costs and attorney fees assessed pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the conservation fee fund.

History: L. 1982, ch. 228, § 25; L. 1986, ch. 201, § 16; L. 1988, ch. 356, § 164; L. 1995, ch. 95, § 2; L. 2000, ch. 14, § 1; L. 2001, ch. 5, § 191; L. 2010, ch. 17, § 97; July 1.



55-165 Maintenance of information on wells.

55-165. Maintenance of information on wells. The state corporation commission shall create and maintain a data base of all oil or gas wells in existence in this state.  The data base shall include the location of each well and name, address and other information relevant to the identity of the operator of the well.

History: L. 1996, ch. 263, § 10; July 1.



55-166 Well plugging assurance fund.

55-166. Well plugging assurance fund. (a) There is hereby established in the state treasury the well plugging assurance fund.

(b) Moneys in the well plugging assurance fund shall be used only for the purpose of paying the costs of: (1) Investigation of abandoned wells, and their well sites, drilling of which began on or after July 1, 1996; and (2) plugging, replugging or repairing abandoned wells, and remediation of the well sites, drilling of which began on or after July 1, 1996, in accordance with a prioritization schedule adopted by the state corporation commission and based on the degree of threat to public health or the environment. No moneys credited to the fund shall be used to pay administrative expenses of the commission or to pay compensation or other expenses of employing personnel to carry out the duties of the commission.

(c) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the well plugging assurance fund interest earnings based on: (1) The average daily balance of moneys in the well plugging assurance fund for the preceding month; and (2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(d) All expenditures from the well plugging assurance fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the state corporation commission or a person designated by the chairperson.

History: L. 2001, ch. 191, § 1; July 1.



55-167 Same; transfers to fund.

55-167. Same; transfers to fund. (a) On the effective date of this act, the chairperson of the state corporation commission shall certify to the director of accounts and reports the amount of moneys in the conservation fee fund which is equal to: (1) All amounts credited to such fund pursuant to subsections (d)(3) and (d)(4) of K.S.A. 55-155, and amendments thereto; plus (2) any amounts recovered and credited to such fund pursuant to subsection (d) of K.S.A. 55-180, and amendments thereto, for plugging, replugging or repairing an abandoned well, drilling of which began on or after July 1, 1996; minus (3) any amounts expended from such fund pursuant to K.S.A. 55-161, and amendments thereto, or subsection (a)(2) of K.S.A. 55-179, and amendments thereto, for the purpose of: (A) Investigation of abandoned wells, and their well sites, drilling of which began on or after July 1, 1996; and (B) plugging, replugging or repairing abandoned wells, and remediation of the well sites, drilling of which began on or after July 1, 1996. Upon receipt of such certification, the director of accounts and reports shall transfer the amount certified from the conservation fee fund to the well plugging assurance fund.

(b) All liabilities of the conservation fee fund which are attributable to the following are hereby transferred to and imposed on the well plugging assurance fund: (1) Investigation of abandoned wells, and their well sites, drilling of which began on or after July 1, 1996; and (2) plugging, replugging or repairing abandoned wells, and remediation of the well sites, drilling of which began on or after July 1, 1996.

History: L. 2001, ch. 191, § 2; July 1.



55-168 Same; insufficient funds; affect.

55-168. Same; insufficient funds; affect. Whenever there are insufficient moneys in the well plugging assurance fund or the abandoned oil and gas well fund to pay the liabilities of such fund, such liabilities shall be and are hereby imposed on the conservation fee fund, provided such liabilities were incurred in accordance with the prioritization schedules established pursuant to subsection (b)(2) of  K.S.A. 55-166, and amendments thereto, and subsection (b)(2) of  K.S.A. 55-192, and amendments thereto.

History: L. 2001, ch. 191, § 3; July 1.



55-169 Kansas surface owner notice act; citation.

55-169. Kansas surface owner notice act; citation. K.S.A. 2015 Supp. 55-169 through 55-169b, and amendments thereto, may be cited as the Kansas surface owner notice act.

History: L. 2009, ch. 127, § 1; July 1.



55-169a Same; definitions.

55-169a. Same; definitions. As used in this act and in K.S.A. 55-155, 55-173 and K.S.A. 2015 Supp. 55-151, and amendments thereto:

(a) "Surface" or "surface estate" means a specific tract of land and improvements thereon created by and held in fee or other legal title under a deed or other instrument of conveyance, or equitable title under a recorded contract for deed, by a person other than the United States, a state, an Indian tribal organization or any agency, instrumentality or subdivision of any of the foregoing, regardless of whether such person also owns or otherwise holds interest in the mineral estate underlying the surface estate; and

(b) "surface owner" means a person or a designee of such person who holds or owns legal title to the surface estate or an interest therein, as shown on the records of the register of deeds for the county where the surface estate is located, and who is assessed real estate property taxes in accordance with the records of the county treasurer, except that surface owner shall not include a tenant or persons whose only rights to use that surface estate are based upon an easement, right-of-way, license, mortgage lien, severed mineral interest or any non-possessory interest in the surface.

History: L. 2009, ch. 127, § 2; July 1.



55-169b Same; authorization for rules and regulations.

55-169b. Same; authorization for rules and regulations. The state corporation commission, with input from the advisory committee on the regulation of oil and gas activities authorized under K.S.A. 55-153, and amendments thereto, shall adopt or amend such forms and rules and regulations deemed necessary to carry out the provisions of this act. Such rules and regulations shall be promulgated on or before July 1, 2010.

History: L. 2009, ch. 127, § 3; July 1.



55-171 Permit required for the storage or disposal of salt water, oil or refuse in surface ponds.

55-171. Permit required for the storage or disposal of salt water, oil or refuse in surface ponds. The storage or disposal of salt water, oil or refuse in surface ponds resulting from oil and gas activities shall be prohibited unless a permit for such storage or disposal shall first be obtained from the commission.  Such permit shall be considered as granted unless denied within 10 days.  The commission is authorized to deny or revoke a permit for such storage or disposal in any case where the commission finds such storage is causing or likely to cause pollution.

History: L. 1986, ch. 201, § 23; July 1.



55-172 Salt water, oil or refuse from wells; prevention of escape.

55-172. Salt water, oil or refuse from wells; prevention of escape. It shall be unlawful for any person having possession or control of any well drilled or being drilled for oil or gas, either as contractor, owner, lessee, agent or manager, or in any other capacity, to permit salt water, oil or refuse from any such well to escape by overflow, seepage or otherwise from the vicinity of such well, and it shall be the duty of any such person to keep such salt water, oil or refuse safely confined in tanks, pipelines or ponds, so as to prevent the escape thereof.

History: L. 1986, ch. 201, § 24; July 1.



55-173 Notice prior to abandonment and plugging of wells; notification of surface owner.

55-173. Notice prior to abandonment and plugging of wells; notification of surface owner. Before any work or procedure is commenced to abandon and plug any producing oil or gas well in this state, an oil and gas operator shall file a notice of intention to plug and abandon a well with the commission, in accordance with the rules and regulations adopted pursuant to K.S.A. 55-152, and amendments thereto. The commission shall, upon receipt of such notice, send a copy of such notice to the surface owner, as well as the contact information, including name, address, phone number, fax or email address, for a designated representative of the operator. The commission need not send such information if the operator verifies that the notice filed with the commission has been delivered to the surface owner. The surface owner upon whose land such well is located may file with the commission a desire to be notified when any such well is abandoned.

History: L. 1986, ch. 201, § 25; L. 2009, ch. 127, § 6; July 1.



55-174 Penalty for failure to notify of intent to drill.

55-174. Penalty for failure to notify of intent to drill. (a) Any person, firm, association or corporation who fails to comply with the requirement to give notice to the state corporation commission of intent to drill a seismic, core or exploratory hole for the purpose of exploration, discovery or production of oil or natural gas in accordance with the provisions of K.S.A. 55-151, and amendments thereto, and who has been convicted twice of violating such requirement, shall be prohibited from drilling a seismic, core or exploratory hole in this state for the purpose of exploration, discovery or production of oil or natural gas within the six-month period of time following the date of the second conviction of violating such requirement. Any such person, firm, association or corporation who has been convicted more than twice of violating such requirement shall be prohibited from drilling a seismic, core or exploratory hole in this state for the purpose of exploration, discovery or production of oil or natural gas within the one-year period of time following the date of the third or later conviction of violating such requirement.

(b) Any person, firm, association or corporation who shall violate the provisions of this section shall be deemed guilty of a class B misdemeanor.

History: L. 1986, ch. 201, § 26; July 1.



55-175 Appointment of agents by the commission.

55-175. Appointment of agents by the commission. The commission shall appoint such agent or agents as may be necessary to represent them and to enforce the provisions of this act, and the rules and regulations adopted pursuant thereto.  The commission shall designate an agent for each district field office established to enforce this act and the rules and regulations adopted pursuant thereto to administer and supervise the operation of such office.

History: L. 1986, ch. 201, § 27; July 1.



55-176 Commission's costs assessed against operators and agents; disposition of moneys.

55-176. Commission's costs assessed against operators and agents; disposition of moneys. (a) Subject to the provisions of K.S.A. 55-143, and amendments thereto, the commission shall assess operators or their designated agents for all or part of the actual costs and expenses incurred in: (1) The supervision, administration, inspection, investigation; (2) the enforcement of this act and the rules and regulations adopted pursuant to this act; and (3) monitoring and inspecting oil and gas lease salt water and oil storage, disposal and emergency facilities.

(b) The commission shall remit all moneys received by or for it for costs or expenses under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the conservation fee fund created by K.S.A. 55-143, and amendments thereto.

History: L. 1986, ch. 201, § 28; L. 2001, ch. 5, § 192; L. 2011, ch. 53, § 20; July 1.



55-177 Removal of structures and abutments from lands after abandoning wells; exception.

55-177. Removal of structures and abutments from lands after abandoning wells; exception. (a) Leaving the surface of lands with a part of the operating structure or other equipment intact after abandoning oil or gas wells is against public policy, and constitutes a public nuisance, and shall be hereafter prohibited. Whenever any lease operator abandons any oil or gas well, the lease operator, within six months thereafter, shall remove any rig, derrick or other operating structure, and all abutments and other obstacles of every kind or size used in the operation of such oil or gas lease, from the land upon which the well was theretofore operated, and shall grade the surface of the soil in such manner as to leave the land, as nearly as practicable, in the same condition after the removal of such structures, equipment and obstacles as it was before such structures and abutments were placed thereon, unless the owner of the land and the abandoning party have entered into a contract providing otherwise.

(b) Any person, firm, association, partnership or corporation violating the provisions of this section shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than $100 nor more than $500.

History: L. 1986, ch. 201, § 29; July 1.



55-178 Complaint concerning pollution from abandoned wells; contents.

55-178. Complaint concerning pollution from abandoned wells; contents. Any person who has reason to believe that any well which has been abandoned is causing or is likely to cause the pollution of any usable water strata or supply or the loss of any usable water through downward drainage by reason of the fact that the well has not been plugged, was improperly plugged, or that the plugging is no longer effective by reason of the deterioration of the pipe or by any other cause, may file a complaint in writing, so alleging, with the commission secretary. Such complaint shall state the location of the well and the facts which caused the complainant to believe that such well is causing or is likely to cause the pollution of any usable water strata or supply or the loss of usable water.

History: L. 1986, ch. 201, § 30; July 1.



55-179 Investigation of complaint by the commission; findings; responsibility for remedial action; costs; hearings; orders.

55-179. Investigation of complaint by the commission; findings; responsibility for remedial action; costs; hearings; orders. (a) Upon receipt of any complaint filed pursuant to K.S.A. 55-178 and amendments thereto, the commission shall make an investigation for the purpose of determining whether such abandoned well is polluting or is likely to pollute any usable water strata or supply or causing the loss of usable water, or the commission may initiate such investigation on its own motion. If the commission determines:

(1) That such abandoned well is causing or likely to cause such pollution or loss; and

(2) (A) that no person is legally responsible for the proper care and control of such well; or (B) that the person legally responsible for the care and control of such well is dead, is no longer in existence, is insolvent or cannot be found, then, after completing its investigation, and as funds are available, the commission shall plug, replug or repair such well, or cause it to be plugged, replugged or repaired, in such a manner as to prevent any further pollution or danger of pollution of any usable water strata or supply or loss of usable water, and shall remediate pollution from the well, whenever practicable and reasonable. The cost of the investigation; the plugging, replugging or repair; and the remediation shall be paid by the commission from the well plugging assurance fund or the abandoned oil and gas well fund, as appropriate.

(b) For the purposes of this section, a person who is legally responsible for the proper care and control of an abandoned well shall include, but is not limited to, one or more of the following: Any operator of a waterflood or other pressure maintenance program deemed to be causing pollution or loss of usable water; the current or last operator of the lease upon which such well is located, irrespective of whether such operator plugged or abandoned such well; the original operator who plugged or abandoned such well; and any person who without authorization tampers with or removes surface equipment or downhole equipment from an abandoned well.

(c) Whenever the commission determines that a well has been abandoned and is causing or is likely to cause pollution of any usable water strata or supply or loss of usable water, and whenever the commission has reason to believe that a particular person is legally responsible for the proper care and control of such well, the commission shall cause such person to come before it at a hearing held in accordance with the provisions of the Kansas administrative procedure act to show cause why the requisite care and control has not been exercised with respect to such well. After such hearing, if the commission  finds that the person is legally responsible for the proper care and control of such well and that such well is abandoned, in fact, and is causing or is likely to cause pollution of any usable water strata or supply or loss of usable water, the commission may make any order or orders prescribed in K.S.A. 55-162, and amendments thereto. Proceedings for reconsideration and judicial review of any of the commission's orders may be held pursuant to K.S.A. 55-606, and amendments thereto.

(d) For the purpose of this section, any well which has been abandoned, in fact, and has not been plugged pursuant to the rules and regulations in effect at the time of plugging such well shall be and is hereby deemed likely to cause pollution of any usable water strata or supply.

(e) For the purpose of this section, the person legally responsible for the proper care and control of an abandoned well shall not include the landowner or surface owner unless the landowner or surface owner has operated or produced the well, has deliberately altered or tampered with such well thereby causing the pollution or has assumed by written contract such responsibility.

History: L. 1986, ch. 201, § 31; L. 1988, ch. 356, § 165; L. 1993, ch. 62, § 1; L. 1996, ch. 263, § 7; L. 2001, ch. 191, § 6; July 1.



55-180 Testing and investigation of pollution; plugging expenses; liens.

55-180. Testing and investigation of pollution; plugging expenses; liens. (a) The fact that any person has initiated or supported a proceeding before the commission, or has remedied or attempted to remedy the condition of any well under the authority of this act, shall not be construed as an admission of liability or received in evidence against such person in any action or proceeding wherein responsibility for or damages from surface or subsurface pollution, or injury to any usable water or oil-bearing or gas-bearing formation, is or may become an issue; nor shall such fact be construed as releasing or discharging any action, cause of action or claim against such person existing in favor of any third person for damages to property resulting from surface or subsurface pollution, or injury to any usable water or oil-bearing or gas-bearing formation.

(b) The commission, on its own motion, may initiate an investigation into any pollution problem related to oil and gas activity. In taking such action the commission may require or perform the testing, sampling, monitoring or disposal of any source of groundwater pollution related to oil and gas activities.

(c) The commission or any other person authorized by the commission who has no obligation to plug, replug or repair any abandoned well, but who does so in accordance with the provisions of this act, shall have a cause of action for the reasonable cost and expense incurred in plugging, replugging or repairing the well against any person who is legally responsible for the proper care and control of such well pursuant to the provisions of K.S.A. 55-179, and amendments thereto, and the commission or other person shall have a lien upon the interest of such obligated person in and to the oil and gas rights in the land and equipment located thereon.

(d) Any moneys recovered by the commission in an action pursuant to subsection (c) shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the conservation fee fund, well plugging assurance fund or the abandoned oil and gas well fund, as appropriate based on the fund from which the costs incurred by the commission were paid.

History: L. 1986, ch. 201, § 32; L. 1996, ch. 263, § 8; L. 2001, ch. 5, § 193; L. 2001, ch. 191, § 7; July 1.



55-181 Administration and enforcement of rules, regulations and orders.

55-181. Administration and enforcement of rules, regulations and orders. In the administration and enforcement of the provisions of this act or any rule, regulation or order promulgated pursuant thereto, the corporation commission, attorney general, any county attorney and courts of general jurisdiction are hereby granted the same power and authority respectively granted under K.S.A. 55-608, and amendments thereto.

History: L. 1986, ch. 201, § 33; July 1.



55-182 Agents of commission; right of ingress and egress; restoration of premises.

55-182. Agents of commission; right of ingress and egress; restoration of premises. (a) Agents of the commission shall have the right of ingress and egress upon any lands where any well or underground porosity storage of natural gas is located and the lands adjacent thereto and to occupy such lands as are necessary in the permitting, monitoring, inspecting, investigating, supervising, plugging, replugging or repairing of any such well or underground porosity storage. Any agent when entering upon any land to permit, monitor, inspect, investigate, supervise, plug, replug or repair a well or underground porosity storage of natural gas, shall not be liable for any damages necessarily resulting therefrom, except damages to growing crops, livestock or improvements on the land. Upon completion of activities on such land, such agent shall restore the premises to the original contour and condition as nearly as practicable.

(b) Agents of the commission shall have the right of ingress and egress upon any lands to clean up pollution resulting from oil and gas activities. Such agents shall have the power to occupy such land if necessary to investigate and clean up such pollution. Any agent entering upon any land to conduct cleanup activities shall not be liable for any damages necessarily resulting therefrom except damages to growing crops, livestock or improvements on the land.

History: L. 1986, ch. 201, § 34; L. 1995, ch. 204, § 12; L. 2001, ch. 191, § 8; July 1.



55-183 Rules and regulations; publication; fees, taxes and other charges required to be fixed by rules and regulations.

55-183. Rules and regulations; publication; fees, taxes and other charges required to be fixed by rules and regulations. (a) Whenever the corporation commission is authorized or directed by this act, or by any of the acts contained in chapter 55 of the Kansas Statutes Annotated, to adopt rules and regulations, any rules and regulations so adopted shall be published by the commission and made available to the public without charge. The commission shall maintain the publication in a current condition either by a published supplement thereto or, whenever supplementation is impractical due to the cost or usefulness thereof, by republishing all of such rules and regulations in effect. In addition, the commission is hereby directed to comply with the provisions of K.S.A. 77-415 et seq., and amendments thereto, with respect to any such rule and regulation.

(b) Whenever the commission is authorized or directed by this act, or by any of the acts contained in chapter 55 of the Kansas Statutes Annotated, to levy, assess, tax or otherwise fix or determine any fee, tax, charge or other payment of money to the commission or to the state of Kansas, such authority or directive shall be exercised or complied with by the adoption of a rule and regulation.

History: L. 1986, ch. 201, § 35; July 1.



55-184 Act supplemental.

55-184. Act supplemental. This act shall not be construed as impairing, affecting or repealing any existing law but shall be construed as supplementary to existing laws.

History: L. 1986, ch. 201, § 36; July 1.



55-186 Spill notification requirements.

55-186. Spill notification requirements. The state corporation commission shall adopt rules and regulations requiring operators to timely notify landowners or the representatives of such landowners of a spill which is also required to be reported to the commission.

History: L. 2006, ch. 25, § 1; July 1.



55-191 Definitions.

55-191. Definitions. As used in this act:

(a) "Abandoned well" means any well that the commission has authority to plug, replug or repair under K.S.A. 55-179 and amendments thereto.

(b) "Commission" means the state corporation commission.

(c) "Contamination site" means any of: (1) The 17 sites of pollution from oil and gas activities, identified as of March 1, 1996, over which jurisdiction was transferred from the department of health and environment to the commission by chapter 204 of the 1995 Session Laws of Kansas; or (2) the 92 sites of pollution from oil and gas activities identified by the commission as of March 1, 1996.

(d) "Abandoned well site" means the location of an abandoned well and any pollution from such well.

History: L. 1996, ch. 263, § 1; July 1.



55-192 Abandoned oil and gas well fund.

55-192. Abandoned oil and gas well fund. (a) There is hereby established in the state treasury the abandoned oil and gas well fund.

(b) Moneys in the abandoned oil and gas well fund shall be used only for the purpose of paying the costs of: (1) Investigation and remediation of contamination sites; (2) investigation of abandoned wells, and their well sites, drilling of which began before July 1, 1996; and (3) plugging, replugging or repairing abandoned wells, and remediation of the well sites, drilling of which began before July 1, 1996, in accordance with a prioritization schedule adopted by the commission and based on the degree of threat to public health or the environment.  No moneys credited to the fund shall be used to pay administrative expenses of the commission or to pay compensation or other expenses of employing personnel to carry out the duties of the commission.

(c) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the abandoned oil and gas well fund interest earnings based on: (1) The average daily balance of moneys in the abandoned oil and gas well fund for the preceding month; and (2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(d) All expenditures from the abandoned oil and gas well fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the state corporation commission or a person designated by the chairperson.

History: L. 1996, ch. 263, § 2; L. 1998, ch. 123, § 1; July 1.



55-193 Same; transfers to fund.

55-193. Same; transfers to fund. On July 15, 1996, and on the 15th day of each calendar quarter thereafter before July 1, 2020, the director of accounts and reports shall transfer $100,000 from the state general fund and $200,000 from the conservation fee fund established by K.S.A. 55-143, and amendments thereto, to the abandoned oil and gas well fund established by K.S.A. 55-192, and amendments thereto, except that no transfer shall be made pursuant to this section from the state general fund to the abandoned oil and gas well fund during state fiscal year 2016 or state fiscal year 2017.

History: L. 1996, ch. 263, § 3; L. 2001, ch. 213, § 1; L. 2002, ch. 204, § 159; L. 2003, ch. 138, § 123; L. 2004, ch. 123, § 169; L. 2005, ch. 174, § 178; L. 2006, ch. 142, § 157; L. 2007, ch. 167, § 195; L. 2008, ch. 33, § 1; L. 2008, ch. 150, § 5; L. 2009, ch. 2, § 87; L. 2009, ch. 124, § 137; L. 2010, ch. 165, § 143; L. 2011, ch. 118, § 178; L. 2012, ch. 175, § 153; L. 2013, ch. 136, § 264; L. 2015, ch. 44, § 2; L. 2015, ch. 104, § 235; July 1.

Revisor's Note:

Section was also amended by L. 2008, ch. 131, § 166, but that version was repealed by L. 2008, ch. 150, § 9.



55-194 Annual report.

55-194. Annual report. (a) The commission shall prepare an annual report containing the following information regarding each contamination site:

(1) A description and evaluation of the site, including surface and subsurface contamination;

(2) the immediacy of the threat to public health or the environment from pollution from the site, including any contamination of drinking water or groundwater;

(3) the level of surface and subsurface remediation recommended;

(4) any unusual problems associated with investigation or remediation of pollution from the site;

(5) an estimate of the cost to achieve the recommended level of remediation or, if no estimate is possible, an estimate of the cost to conduct an investigation sufficient to determine the cost of remediation;

(6) any funds available to pay the costs of remediation;

(7) with regard to remediation of pollution from the site performed during the preceding fiscal year: (A) The nature of such remediation; (B) the total amount expended for such remediation; and (C) the amount expended for administrative expenses of the commission and compensation and other expenses of employing personnel to carry out the duties of the commission; and

(8) total expenditures in preceding fiscal years for remediation at the site.

(b) The commission shall prepare an annual report containing the following information regarding abandoned wells and their well sites:

(1) Documentation  of the number of unplugged abandoned wells in the state; and

(2) a multiyear plan for dealing with unplugged abandoned wells that categorizes wells according to the risk posed to public health and the environment, sets forth a schedule for plugging wells posing the most serious risks and addresses funding of the plan.

(c) The commission shall submit the reports provided for by this section to the governor and the chairperson and ranking minority member of the committees on energy and natural resources of the senate and the house of representatives, on or before the first day of the regular legislative session each year.

History: L. 1996, ch. 263, § 9; July 1.



55-1,101 Definitions.

55-1,101. Definitions. (a) As used in K.S.A. 55-1,101 through 55-1,109, and amendments thereto:

(1) "Gas gathering services" means the gathering or preparation of natural gas for transportation, including transportation to a main transmission line or to any exit tap on a gas gathering system, whether such services are performed for hire or in connection with the purchase of natural gas by the person gathering or preparing the gas or a marketer affiliated with the person gathering or preparing the gas. "Gas gathering services" does not include the gathering of natural gas by an owner or operator of gathering facilities who: (A) Does not hold such facilities out for hire on or after the effective date of this act; and (B) does not purchase the gas for resale. Existing, new or additional exit taps added to a gas gathering system shall not cause a gas gathering system to be regulated as a public utility as that term is used in K.S.A. 66-104, and amendments thereto, or as a common carrier as that term is used in K.S.A. 66-105, and amendments thereto.

(2) "Exit tap on a gas gathering system" means the point on a gas gathering system at which natural gas is delivered to a consumer, homeowner, business, agricultural user, person, gas marketer or public utility.

(3) Other terms have the meanings provided by K.S.A. 55-150, and amendments thereto.

(b) The provisions of K.S.A. 55-1,101 through 55-1,109, and amendments thereto, shall be part of and supplemental to chapter 55 of the Kansas Statutes Annotated.

History: L. 1997, ch. 132, § 22; L. 1998, ch. 61, § 1; L. 2007, ch. 109, § 1; July 1.



55-1,102 Filing of rates and other information required; use of information; disclosure.

55-1,102. Filing of rates and other information required; use of information; disclosure. (a) Each  person offering gas gathering services in this state shall file with the commission copies of: (1) Rates paid for natural gas purchased at the wellhead by the person offering gas gathering services; (2) all rates charged for gas gathering services offered by such person; and (3) such data related to the characteristics of the gas purchased or gathered by the person offering gas gathering services and such information regarding the terms and duration of the contract as the commission determines necessary. The commission shall adopt rules and regulations prescribing the form and times of filing of such rates, data and information. The commission shall not be required to analyze, publish or disseminate such rates, data and information except to the extent otherwise required by law.

(b) Upon notice and an opportunity to be heard in accordance with the provisions of the Kansas administrative procedure act, the commission may impose an administrative fine on any person for failure to file any rate, data or information as required by this section and rules and regulations of the commission.  Such fine shall not exceed $10,000 for each day the rate, data or information remains unfiled as required or an aggregate amount of $250,000, whichever is less.

(c) Rates, data and information filed pursuant to this section shall not be used by the commission to order a change in any rate except in a proceeding pursuant to  K.S.A. 55-1,104.

(d) Rates, data and information filed pursuant to this section shall not be subject to K.S.A. 66-1220a, and amendments thereto.

(e) This section shall take effect and be in force on and after July 1, 1997.

History: L. 1997, ch. 132, § 23; May 8.



55-1,103 Limitations on manner of offering services and facilities.

55-1,103. Limitations on manner of offering services and facilities. (a) Persons offering gas gathering services in this state, or facilities essential to provision of such services, shall provide, in a manner that is just, reasonable, not unjustly discriminatory and not unduly preferential, access to any person seeking such services or facilities.

(b) Persons performing gas gathering services shall engage in practices in connection with  such services, and charge fees for such services, that are just, reasonable, not unjustly discriminatory and not unduly preferential.

(c) This section shall take effect and be in force on and after July 1, 1997.

History: L. 1997, ch. 132, § 24; May 8.



55-1,104 Commission review of fees, terms, practices; complaint; procedure.

55-1,104. Commission review of fees, terms, practices; complaint; procedure. (a) The commission, in its discretion, may at any time review a fee, term or practice being used by a person offering gas gathering services to ascertain whether a violation of K.S.A. 55-1,103 has occurred. Upon such review, the commission may initiate a proceeding to determine whether a violation of K.S.A. 55-1,103 has occurred. Upon notice and an opportunity for hearing in accordance with the Kansas administrative procedure act, the commission shall have authority to order the remediation of any violation of K.S.A. 55-1,103 that the commission finds has occurred.

(b) Any consumer of gas gathering services, any person seeking direct purchase of natural gas at the wellhead or any royalty owner, may request the commission to investigate and initiate proceedings to review a fee, term or practice being used by a person offering gas gathering services. As a condition to formal commission action, the person requesting commission action must first file a complaint that includes:

(1) A statement that the complainant has presented the complaint, in writing, to the person offering gas gathering services and included a request for a meeting with such person to discuss the matter;

(2) a copy of the document described in subsection (b)(1);

(3) a statement that the requested meeting took place or the person offering gas gathering services refused to meet with the complainant;

(4) detailed factual statement indicating how the fee, term or practice violates K.S.A. 55-1,103;

(5) a statement of the precise remedy being requested that will make the fee, term or practice consistent with the provisions of K.S.A. 55-1,103;

(6) if the complainant is a producer of natural gas, a copy of the analysis of the complainant's natural gas, including the nitrogen, carbon dioxide, hydrogen sulfide, water and other contaminant content; the amount of volume; and the amount of pressure at the wellhead; and

(7) if available, a map showing the location of the affected wells and all gas gathering systems in the area.

(c) The commission may resolve the complaint by use of an informal procedure established by the commission pursuant to rules and regulations adopted by the commission or the commission may conduct a formal hearing and take evidence as necessary to determine the merits of the complaint. If the commission uses an informal procedure and the complaint is not resolved within 60 days after the complaint is filed, the commission shall conduct a formal hearing on the complaint. The hearing shall be conducted and notice given in accordance with the Kansas administrative procedure act. Upon such hearing, the commission shall have authority to order the remediation of any violations of K.S.A. 55-1,103, to the extent necessary for remediation as to the aggrieved person with respect to the particular violation.

(d) In evaluating a fee or term, or in establishing a reasonable fee or term, the commission is not required to engage in cost-of-service ratemaking or any other form of ratemaking. Instead, the commission can employ any form of analysis and remedy that is designed to accomplish the goals of this act while respecting the legitimate property interests of the person offering the gas gathering services.

(e) Any natural gas producer using the gas gathering facilities of a person engaged in activities described in subsection (a)(1)(A) or (B) of K.S.A. 55-1,101 may request the commission to investigate and initiate proceedings to review the fees, terms and practices of the person engaged in such activities. The commission shall conduct such investigation and proceeding in the same manner as provided by this section for complaints filed pursuant to subsection (b) and may order the remediation of any violation of subsection (b) of K.S.A. 55-1,103 that the commission finds would exist except for the exemption provided by subsection (a)(1)(A) or (B) of K.S.A. 55-1,101.

(f) The commission shall maintain a publicized telephone number to facilitate the filing of informal complaints pursuant to subsection (b) or (e).

(g) The commission shall adopt such rules and regulations as the commission determines reasonably necessary to prevent abuse of the complaint procedure provided for by this section. Such rules and regulations shall include provisions to prevent delay of the proceedings that may damage a party's ability to pursue or defend the complaint.

History: L. 1997, ch. 132, § 25; May 8.



55-1,105 Rules and regulations.

55-1,105. Rules and regulations. (a) The commission may adopt such rules and regulations as the commission determines necessary to improve access to gas gathering services or to improve market competition or protect the public interest in such services.

(b) This section shall take effect and be in force on and after July 1, 1997.

History: L. 1997, ch. 132, § 26; May 8.



55-1,106 Exemptions from rate averaging or pricing systems.

55-1,106. Exemptions from rate averaging or pricing systems. (a) The commission may exempt natural gas sold directly to a consumer from the wellhead before the gas enters a gathering system from rate averaging or pricing systems that apply to gas sold from a gas gathering system.

(b) This section shall take effect and be in force on and after July 1, 1997.

History: L. 1997, ch. 132, § 27; May 8.



55-1,107 Issuance of more than one certificate of convenience and necessity; exit fees prohibited.

55-1,107. Issuance of more than one certificate of convenience and necessity; exit fees prohibited. (a) In any retail natural gas service area where the commission has granted a certificate of convenience and necessity to sell natural gas at retail from a gas gathering system, the commission may issue other certificates of convenience and necessity to make such sales in such area. A person purchasing natural gas or gas gathering services from a person offering gas gathering services in a retail natural gas service area where the commission has issued more than one certificate of convenience and necessity shall not be assessed an exit fee for electing to purchase natural gas or gas gathering services from another person offering gas gathering services.

(b) This section shall take effect and be in force on and after July 1, 1997.

History: L. 1997, ch. 132, § 28; May 8.



55-1,108 Contractual obligations, when amended.

55-1,108. Contractual obligations, when amended. (a) Nothing in K.S.A. 55-1,101 through 55-1,107 shall be construed, or authorize the commission, to amend any contractual obligations between the person offering gas gathering services and the complainant unless the commission determines, after investigation, notice and hearing, that such contractual obligations are unjust, unreasonable, unjustly discriminatory or unduly preferential and adversely impact the public welfare.

(b) This section shall take effect and be in force on and after July 1, 1997.

History: L. 1997, ch. 132, § 29; May 8.



55-1,109 Notice of lack of capacity to serve required.

55-1,109. Notice of lack of capacity to serve required. If a public utility providing service from a gas gathering system determines that such utility lacks sufficient services or facilities to serve the needs of any person wishing to utilize such utility's services within such utility's certificated service area during any calendar year, such utility, not later than November 1 preceding the beginning of such calendar year, shall give notice thereof to the commission and to each person that such utility determines it will be unable to serve.

History: L. 1997, ch. 132, § 30; May 8.



55-1,110 Severability.

55-1,110. Severability. If any provisions of this act or the application of this act to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this act that can be given effect without the invalid provisions or application.  To this end the provisions of this act are severable.

History: L. 1997, ch. 132, § 31; May 8.



55-1,111 Commission review of exit tap on gathering system, access, service, abandonment; procedure.

55-1,111. Commission review of exit tap on gathering system, access, service, abandonment; procedure. The commission may, upon complaint by a party who has or seeks an exit tap on a gathering system, review disputes over access, service or abandonment, regarding exit taps on a gas gathering system, only as follows:

(a) The commission may review such disputes for reasons other than health or safety of: (1) Exit taps provided pursuant to right-of-way agreements between landowners and gas gathering system owners or operators; and (2) exit taps being provided, on or before the effective date of this act, directly to an end user or to a public utility.

(b) The commission may review such disputes for reasons other than health or safety for exit taps requested to serve a non-profit utility organized pursuant to K.S.A. 66-104c, and amendments thereto, that provides natural gas service exclusively for agricultural activity, but not including any domestic use.

(c) Prior to filing a complaint with the commission, the existing or proposed exit tap customer shall meet the following requirements:

(1) Such customer must have acquired or be able to acquire a supply of natural gas with access to the gas gathering system;

(2) such customer must meet the same financial requirements and guarantees as all other shippers on the gathering system, including credit worthiness; and

(3) such customer shall be prepared to pay all costs and any associated expenses for the exit tap installation and service as imposed by the provider.

(d) After review, the commission may order that exit tap service be provided and may determine if rates and charges for such service are reasonable and nondiscriminatory, when compared to rates for a similar service on the subject gathering system. However, such service shall not be required unless the commission finds all of the following:

(1) That the service will not impair the ability of the gathering system to meet all existing and anticipated demand on the system;

(2) that the provision of such service will not require installation, relocation or modification of compression or other operations and equipment or features;

(3) that the charges for the service are adequate to cover the provider's administrative and operating expenses for the exit tap service, the costs of installing the exit tap and a reasonable profit margin considering the risks involved;

(4) that the service shall be provided on an interruptible basis and that the provider shall be indemnified by the exit tap customer from liability for and shall not be held liable for damages to human life, crops, livestock, equipment, environmental or any other damage arising from the use of the natural gas acquired through the service, or arising from interruption or curtailment of service;

(5) that the customer has agreed that such service may be terminated for failure to promptly pay billings or maintain credit worthiness;

(6) that the customer has agreed that such service may be terminated at any time if continued service threatens the operational stability and reliability of the provider's system or if service cannot be continued to be safely provided and that service may be interrupted for system maintenance, replacement or repairs;

(7) that such service will not impair or modify existing contracts held by the gas gathering system owner or operator;

(8) that such service will not unreasonably increase the total number of exit taps on the provider's system;

(9) that such service can be provided in a safe and environmentally sound manner; and

(10) that the provision of such service shall not adversely affect service or cost to any other gas gathering service customers on the system.

(e) In addressing any complaint, the commission shall not review the terms, including the price and volume of the natural gas commodity, of any purchase agreement for acquisition of natural gas by the exit tap customer and shall not order any producer, gatherer or other party to sell natural gas to such customer or proposed customer and shall not require the provision of a new exit tap on any gathering system which has not previously provided at least one exit tap prior to the effective date of this section.

(f) As used in this section:

(1) "Agricultural activity" means the growing or raising of horticultural and agricultural crops, hay, poultry, livestock and dairy products for commercial purposes including a feedlot and confined feeding facility.

(2) "Confined feeding facility" means any lots, pens, pools or ponds.

(3) "Feedlot" means lots, yards, corrals, confined feeding facilities or other area in which livestock are fed for slaughter and are confined and such additional acreage as is necessary for the operation of the feedlot.

History: L. 2007, ch. 109, § 3; July 1.



55-1,115 Underground storage of hydrocarbons; corporation commission regulation of underground porosity storage of natural gas.

55-1,115. Underground storage of hydrocarbons; corporation commission regulation of underground porosity storage of natural gas. (a) On or before July 1, 2002, the state corporation commission shall adopt rules and regulations governing underground porosity storage of natural gas. Such rules and regulations shall include the permitting, monitoring and inspecting of underground porosity storage of natural gas and the closure and abandonment of such underground porosity storage of natural gas. Such rules and regulations may establish fees for permitting, monitoring, inspecting and closing or abandoning underground porosity storage of natural gas.

(b) No hydrocarbon storage shall be allowed in any underground formation if water within the formation contains less than 5,000 milligrams per liter chlorides, except that the provisions of this subsection shall not prohibit the storage of hydrocarbons in an underground porosity storage facility if such storage facility was in use before July 1, 2001.

(c) The provisions of K.S.A. 55-162 and 55-164, and amendments thereto, shall apply to violations of the rules and regulations adopted pursuant to this section.

(d) As used in this section and K.S.A. 55-150, 55-155, 55-182 and 74-623, and amendments thereto, "underground porosity storage" means the storage of hydrocarbons in underground, porous and permeable geological strata which have been converted to hydrocarbon storage.

History: L. 2001, ch. 191, § 17; L. 2003, ch. 77, § 1; July 1.



55-1,116 Same; fee fund.

55-1,116. Same; fee fund. (a) There is hereby created in the state treasury the natural gas underground storage fee fund.

(b) All moneys received by the state corporation commission as grants, gifts, bequests or state or federal appropriations for the purposes of  K.S.A. 55-1,115, and amendments thereto, shall be remitted by the commission to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittence the state treasurer shall deposit the entire amount in the state treasury to the credit of the natural gas underground storage fee fund. The commission is authorized to receive from the federal government or any of its agencies or from any private or governmental source any funds made available for the purposes of  K.S.A. 55-1,115, and amendments thereto.

(c) All moneys credited to the natural gas underground storage fee fund shall be for the use of the state corporation commission in administering the provisions of  K.S.A. 55-1,115, and amendments thereto. All expenditures from the natural gas underground storage fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the state corporation commission or by a person or persons designated by the chairperson. The corporation commission, with the approval of the director of accounts and reports, shall formulate a system of accounting procedures to account for the money credited to the natural gas underground storage fee fund pursuant to this section.

(d) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the natural gas underground storage fee fund interest earnings based on:

(1) The average daily balance of moneys in the natural gas underground storage fee fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding months.

(e) Whenever the state corporation commission determines that the unencumbered balance of moneys credited to the natural gas underground storage fee fund at the end of a fiscal year is more than necessary, when considered in relation to the amount of revenues and expenditures estimated for the ensuing fiscal year and an appropriate unencumbered balance in the fund at the end of the ensuing fiscal year, the commission shall proportionally reduce all fees and assessments which are charged, taxed or assessed by the commission as authorized or required by law, other than fees or assessments in amounts prescribed by statute or any penalties authorized by statute, and which are collected and deposited to the credit of the natural gas underground storage fee fund, in order to reduce such unencumbered ending balance in the fund to an appropriate amount.

History: L. 2001, ch. 191, § 18; July 1.



55-1,117 Same; department of health and environment regulation of other underground storage.

55-1,117. Same; department of health and environment regulation of other underground storage. (a) As used in this section, K.S.A. 65-171d and K.S.A. 55-1,118 through 55-1,122, and amendments thereto:

(1) "Company or operator" means any form of legal entity including, but not limited to, a corporation, limited liability company and limited or general partnerships.

(2) "Secretary" means the secretary of health and environment.

(3) "Underground porosity storage" means the storage of hydrocarbons in underground, porous and permeable geological strata which have been converted to hydrocarbon storage.

(b) For the purposes of protecting the health, safety and property of the people of the state, and preventing surface and subsurface water pollution and soil pollution detrimental to public health or to the plant, animal and aquatic life of the state, the secretary of health and environment shall adopt separate and specific rules and regulations establishing requirements, procedures and standards for the following:

(1) Salt solution mining;

(2) the safe and secure underground storage of liquid petroleum gas and hydrocarbons, other than natural gas in underground porosity storage; and

(3) the safe and secure underground storage of natural gas in bedded salt.

(c) Such rules and regulations shall include, but not be limited to:

(1) Site selection criteria;

(2) design and development criteria;

(3) operation criteria;

(4) casing requirements;

(5) monitoring and measurement requirements;

(6) safety requirements, including public notification;

(7) closure and abandonment requirements, including the financial requirements of subsection (f); and

(8) long term monitoring.

(d) (1) The secretary may adopt rules and regulations establishing fees for the following services:

(A) Permitting, monitoring and inspecting salt solution mining operators;

(B) permitting, monitoring and inspecting underground storage of liquid petroleum gas and hydrocarbons, other than natural gas in underground porosity storage; and

(C) permitting, monitoring and inspecting underground storage of natural gas in bedded salt.

(2) The fees collected under this section by the secretary shall be remitted by the secretary to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the subsurface hydrocarbon storage fund.

(e) The secretary or the secretary's duly authorized representative may impose on any holder of a permit issued pursuant to this section such requirements relating to inspecting, monitoring, investigating, recording and reporting as the secretary or representative deems necessary to administer the provisions of this section and rules and regulations adopted hereunder.

(f) Any company or operator receiving a permit under the provisions of this act shall demonstrate annually to the department of health and environment evidence, satisfactory to the department, that such permit holders have financial ability to cover the cost of closure of such permitted facility as required by the department.

(g) The secretary may enter into contracts for services from consultants and other experts for the purposes of assisting in the drafting of rules and regulations pursuant to this section.

(h) (1) For a period of two years from July 1, 2001, or until the rules and regulations provided for in subsection (b)(3) are adopted, the injection of working natural gas into underground storage in bedded salt is prohibited, except that cushion gas may be injected into existing underground storage in bedded salt. Natural gas currently stored in such underground storage may be extracted.

(2) Any existing underground storage of natural gas in bedded salt shall comply with the rules and regulations adopted under this section prior to the commencement of injection of working natural gas into such underground storage.

(3) Rules and regulations adopted under subsection (b)(3) shall be adopted on or before July 1, 2003.

(i) No hydrocarbon storage shall be allowed in any underground formation if water within the formation contains less than 5,000 milligrams per liter chlorides.

History: L. 2001, ch. 191, § 9; L. 2009, ch. 141, § 40; May 28.



55-1,117a Same; department of health and environment regulation of underground crude oil storage.

55-1,117a. Same; department of health and environment regulation of underground crude oil storage. Not later than January 1, 2009, the secretary of health and environment shall adopt, pursuant to K.S.A. 55-1,117, and amendments thereto, rules and regulations governing underground crude oil storage. The secretary, pursuant to K.S.A. 75-5616, and amendments thereto, shall appoint an advisory committee to consult with and advise the secretary on the promulgation of such rules and regulations. The advisory committee shall consist of five members who represent persons knowledgeable and experienced in areas related to crude oil storage.

History: L. 2008, ch. 106, § 1; July 1.



55-1,118 Same; fee fund.

55-1,118. Same; fee fund. (a) (1) There is hereby established in the state treasury the subsurface hydrocarbon storage fund to administer the provisions of  K.S.A. 55-1,117 through 55-1,122, and amendments thereto. Such fund shall be administered by the secretary in accordance with the provisions of this section.

(2) All moneys received by the secretary as grants, gifts, bequests or state or federal appropriations for the purposes of  K.S.A. 55-1,117 through 55-1,122, and amendments thereto, shall be remitted by the secretary to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of such fund. The secretary is authorized to receive from the federal government or any of its agencies or from any private or governmental source any funds made available for the purposes of K.S.A. 55-1,117 through 55-1,122, and amendments thereto.

(3) All expenditures from this fund shall be made in accordance with appropriation acts and upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary.

(b) The secretary is authorized to use moneys from the subsurface hydrocarbon storage fund to pay the cost of:

(1) All activities related to permitting activities including but not limited to development and issuance of permits, compliance monitoring, inspections, well and well system closures, long term monitoring and enforcement actions;

(2) review and witnessing of test procedures;

(3) review and witnessing of routine workover or repair procedures;

(4) investigation of violations, complaints, pollution and events effecting public health;

(5) design and review of remedial action plans;

(6) contracting for services needed to supplement the department's staff expertise in facility investigations;

(7) consultation needed concerning remedial action at a permitted facility;

(8) mitigation of adverse environmental impacts;

(9) emergency or long-term remedial activities;

(10) legal costs, including expert witnesses, incurred in administration of the provisions of  K.S.A. 55-1,117 through 55-1,122, and amendments thereto; and

(11) costs of program administration.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the subsurface hydrocarbon storage fund interest earnings based on:

(1) The average daily balance of moneys in the subsurface hydrocarbon storage fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding months.

History: L. 2001, ch. 191, § 10; July 1.



55-1,119 Same; penalties for violations of rules and regulations.

55-1,119. Same; penalties for violations of rules and regulations. (a) The secretary or the director of the division of environment, if designated by the secretary, upon a finding that a person has violated any provision of K.S.A. 55-1,117, and amendments thereto, or rules and regulations adopted thereunder, may impose a penalty not to exceed $10,000 per violation which shall constitute an economic deterrent to the violation for which it is assessed and, in the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(b) No penalty shall be imposed pursuant to this section except after an opportunity for hearing upon the written order of the secretary or the director of the division of environment, if designated by the secretary, to the person who committed the violation. The order shall state the violation, the penalty to be imposed and, in the case of an order of the director of the division of environment, the right to appeal to the secretary for a hearing thereon. Any person may appeal an order of the director of the division of environment by making a written request to the secretary for a hearing within 15 days of service of such order. Hearings under this subsection shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(c) Whenever the secretary or the secretary's duly authorized agents find that the soil or waters of the state are not being protected from pollution resulting from underground storage of liquid petroleum gas and hydrocarbons, other than natural gas in underground porosity storage, the secretary or the secretary's duly authorized agents shall issue an order prohibiting such underground storage. Any person aggrieved by such order may request in writing, within 15 days after service of the order, a hearing on the order. Upon receipt of a timely request, a hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(d) Any action of the secretary pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 2001, ch. 191, § 11; L. 2010, ch. 17, § 98; July 1.



55-1,120 Same; salt solution mining wells; abandonment, legal responsibility for.

55-1,120. Same; salt solution mining wells; abandonment, legal responsibility for. (a) For the purposes of this section:

(1) "Person legally responsible" includes, but is not limited to: (A) Any current or former operator of the well, or successor, who has: (i) Knowingly abandoned the well; (ii) caused the pollution or hazard, or threat of pollution or hazard, by intentionally altering or tampering with the well; or (iii) assumed legal responsibility by written agreement or contract; and (B) any current or former owner of the well who is or was in the business of producing salt.

(2) "Salt solution mining well" means a well which has been drilled into subsurface saline or salt bearing deposits for the recovery of either existing brines or brines which are formed by the injection of water to dissolve such deposits.

(3) A salt solution mining well shall be deemed abandoned if no person is legally responsible for causing the pollution or hazard, or threat of pollution or hazard, or if the person legally responsible is dead, is no longer in existence, is adjudicated to be insolvent or cannot be found.

(b) If the secretary finds that the location or construction, or both, of an abandoned salt solution mining well causes or threatens to cause pollution of the land, air or waters of the state or is or threatens to become a hazard to persons, property or public health or safety, the secretary may, in addition to any other remedy provided by law:

(1) After completion of an investigation: (A) Order any person who is legally responsible for causing the pollution or hazard, or threat of pollution or hazard, to take such remedial action as will remove the pollution or hazard, or threat of pollution or hazard, including, but not limited to, plugging such well; or (B) as funds are available, provide for the plugging of the well and order assessment of the costs to the legally responsible person; or

(2) after completion of an investigation and as funds are available, provide for the plugging of the well, if abandoned, in a manner that remediates the pollution or hazard, whether threatened or actual.

History: L. 2001, ch. 191, § 12; July 1.



55-1,121 Same; fee fund.

55-1,121. Same; fee fund. (a) There is hereby created in the state treasury the salt solution mining well plugging fund. Such fund shall be administered by the secretary in accordance with the provisions of this section and  K.S.A. 55-1,120, and amendments thereto.

(b) All moneys received by the secretary as grants, gifts, bequests or state or federal appropriations for the purposes of  K.S.A. 55-1,120, and amendments thereto, shall be remitted by the secretary to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittence the state treasurer shall deposit the entire amount in the state treasury to the credit of the salt solution mining well plugging fund. The secretary is authorized to receive from the federal government or any of its agencies or from any private or governmental source any funds made available for the purposes of  K.S.A. 55-1,120, and amendments thereto.

(c) Moneys in the salt solution mining well plugging fund shall be expended only for the purpose of investigating and plugging wells, identifying responsible parties and otherwise administering the provisions of  K.S.A. 55-1,120, and amendments thereto.

(d) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the salt solution mining  well plugging fund interest earnings based on:

(1) The average daily balance of moneys in the salt solution mining well plugging fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(e) All expenditures from the salt solution mining well plugging fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or a person designated by the secretary for the purposes set forth in this section.

History: L. 2001, ch. 191, § 13; July 1.



55-1,122 Same; representatives of secretary; right of ingress and egress.

55-1,122. Same; representatives of secretary; right of ingress and egress. (a) In performing investigations or administrative functions relating to surface and subsurface water pollution, soil pollution and public health or safety, the secretary or the secretary's duly authorized representatives may enter any property or facility which is subject to the provisions of  K.S.A. 55-1,117 or 55-1,120, and amendments thereto, for the purpose of observing, monitoring, collecting samples, examining records and facilities to determine compliance or noncompliance with state laws and rules and regulations relating to water pollution, soil pollution or public health or safety.

(b) The representatives of the secretary shall have the right of ingress and egress upon any lands to cleanup pollution, over which the secretary has jurisdiction pursuant to  K.S.A. 55-1,117 through 55-1,119, and amendments thereto, or to plug any well as authorized by  K.S.A. 55-1,120, and amendments thereto. Such representatives shall have the power to occupy such land if necessary to investigate and cleanup such pollution or to investigate and plug such well. Any representative entering upon any land to conduct such clean-up or well-plugging shall not be liable for any damages necessarily resulting therefrom, except damages to growing crops, livestock or improvements on the land. Upon completion of activities on such land, such representative shall restore the premises to the original contour and condition as nearly as practicable.

History: L. 2001, ch. 191, § 14; July 1.






Article 2 LEASES AND LIENS

55-201 Duty of lessee to have forfeited lease released; publication notice; affidavit to be recorded; notice to landowner; remedies.

55-201. Duty of lessee to have forfeited lease released; publication notice; affidavit to be recorded; notice to landowner; remedies. When any oil, gas or other mineral lease heretofore or hereafter given on land situated in any county of Kansas and recorded therein shall become forfeited it shall be the duty of the lessee, his or her successors or assigns, within sixty days from the date of the taking effect of this act, if the forfeiture occurred prior thereto, and within sixty days after the date of the forfeiture of any other lease, to have such lease surrendered in writing, such surrender to be signed by the party making the same, acknowledged and placed on record in the county where the leased land is situated without cost to the owner thereof: Provided, That, if the said lessee, his or her successors or assigns, shall fail or neglect to execute and record such surrender within the time provided for, then the owner of said land may serve upon said lessee, his or her successors or assigns, in person or by registered letter, at his or her last-known address, or by publication for three consecutive weeks in a newspaper of general circulation in the county where the land is situated, a notice in writing in substantially the following form:

"To ________: I, the undersigned, owner of the following described land situated in ________ county, Kansas, to wit: (description of land) upon which a lease, dated ______ day of ______, 19__, was given to ________, do hereby notify you that the terms of said lease have been broken by the owner thereof, that I hereby elect to declare and do declare the said lease forfeited and void and that, unless you do, within twenty days from this date, notify the register of deeds of said county as provided by law that said lease has not been forfeited, I will file with the said register of deeds affidavit of forfeiture as provided by law; and I hereby demand that you execute or have executed a proper surrender of said lease and that you put the same of record in the office of the register of deeds of said county within twenty days from this date.

"Dated this ______ day of ______, 19__.

________."

And the owner of said land may after twenty days from the date of service, registration or first publication of said notice, file with the register of deeds of the county where said land is situated an affidavit setting forth, that the affiant is the owner of said land; that the lessee, or his or her successors or assigns has failed and neglected to comply with the terms of said lease, reciting the facts constituting such failure; that the same has been forfeited and is void; and setting out in said affidavit a copy of the notice served, as above provided and the manner and time of the service thereof. If the lessee, his or her successors or assigns, shall within thirty days after the filing of such affidavit, give notice in writing to the register of deeds of the county where said land is located that said lease has not been forfeited and that said lessee, his or her successors or assigns, still claim that said lease is in full force and effect, then the said affidavit shall not be recorded but the register of deeds shall notify the owner of the land of the action of the lessee, his or her successors or assigns, and the owner of the land shall be entitled to the remedies now provided by law for the cancellation of such disputed lease. If the lessee, his or her successor or assigns, shall not notify the register of deeds, as above provided, then the register of deeds shall record said affidavit, and thereafter the record of the said lease shall not be notice to the public of the existence of said lease or of any interest therein or rights thereunder, and said record shall not be received in evidence in any court of the state on behalf of the lessee, his or her successors or assigns, against the lessor, his or her successors or assigns.

History: L. 1909, ch. 179, § 1; L. 1915, ch. 228, § 1; May 22; R.S. 1923, 55-201.



55-202 Same; action to obtain release; damages, costs and attorney's fees; attachment.

55-202. Same; action to obtain release; damages, costs and attorney's fees; attachment. Should the owner of such lease neglect or refuse to execute a release as provided by this act, then the owner of the leased premises may sue in any court of competent jurisdiction to obtain such release, and the owner may also recover in such action of the lessee, his or her successors or assigns, the sum of one hundred dollars as damages, and all costs, together with a reasonable attorney's fee for preparing and prosecuting the suit, and he or she may also recover any additional damages that the evidence in the case will warrant. In all such actions, writs of attachment may issue as in other cases.

History: L. 1909, ch. 179, § 2; April 1; R.S. 1923, 55-202.



55-205 Record of lease as notice for definite term; extension upon contingency, affidavit.

55-205. Record of lease as notice for definite term; extension upon contingency, affidavit. When an oil, gas or mineral lease is hereafter given on land situated within the state of Kansas, the recording thereof in the office of the register of deeds of the county in which the land is located shall impart notice to the public of the validity and continuance of said lease for the definite term therein expressed, but no longer: Provided,That, if such lease contains the statement of any contingency upon the happening of which the term of any such lease may be extended (such as "and as much longer as oil and gas or either are produced in paying quantities"), the owner of said lease may at any time before the expiration of the definite term of said lease file with the said register of deeds an affidavit setting forth the description of the lease, that the affiant is the owner thereof and the facts showing that the required contingency has happened. This affidavit shall be recorded in full by the register of deeds, and such record together with that of the lease shall be due notice to the public of the existence and continuing validity of said lease, until the same shall be forfeited, canceled, set aside or surrendered according to law.

History: L. 1915, ch. 228, § 2; May 22; R.S. 1923, 55-205.



55-206 Demand for release before bringing action; evidence.

55-206. Demand for release before bringing action; evidence. At least twenty days before bringing the action provided for in this act[*], the owner of the leased land, either by himself or herself or by his or her agent or attorney, shall demand of the holder of the lease (if such demand by ordinary diligence can be made in this state) that said lease be released of record. Such demand may be either written or oral. When written, a letter-press or carbon or written copy thereof, when shown to be such, may be used as evidence in any court with the same force and effect as the original.

History: L. 1909, ch. 179, § 3; April 1; R.S. 1923, 55-206.

* "This act," see 55-201, 55-202, 55-206.



55-207 Lien of contractor on gas and oil leasehold or pipeline for labor and material; filing of statement.

55-207. Lien of contractor on gas and oil leasehold or pipeline for labor and material; filing of statement. Any person, corporation or copartnership who shall under contract, express or implied, with the owner of any leasehold for oil and gas purposes, or the owner of any gas pipeline or oil pipeline, or with the trustee or agent of such owner, who shall perform labor or furnish material, machinery and oil-well supplies used in the digging, drilling, torpedoing, completing, operating or repairing of any oil or gas well, or who shall furnish any oil-well supplies or perform any labor in constructing or putting together any of the machinery used in drilling, torpedoing, operating, completing or repairing of any gas well, shall have a lien upon the whole of such leasehold, or oil pipeline or gas pipeline, or lease for oil and gas purposes, the building and appurtenances, and upon the material and supplies so furnished, and upon said oil and gas well for which they were furnished, and upon all the other oil wells, fixtures and appliances used in the operating for oil and gas purposes upon the leasehold for which said material and supplies were furnished and labor performed: Provided, The performing of such labor or furnishing such material, machinery and oil or gas well supplies, unless a period of more than four months elapses between the dates of performing such labor or furnishing such material, machinery or oil or gas well supplies, whether such labor or such material, machinery, or oil or gas well supplies shall be upon the same or different wells, shall constitute and be a performing of such labor or the furnishing of such material, machinery or oil or gas well supplies as a single transaction or contract, whether done under a single contract or a series of contracts; and it shall only be necessary for the claimant to file one lien statement of the work done and material furnished covering the transactions as a whole.

Such lien shall be preferred to all other liens, or encumbrances which may attach to or upon such leasehold for gas and oil purposes and upon any oil pipeline, or gas pipeline, or such oil and gas wells and the material and machinery so furnished and the leasehold for oil and gas purposes and the fixtures and appliances thereon subsequent to the commencement of or the furnishing or putting up of any such machinery or supplies.

History: L. 1909, ch. 159, § 1; R.S. 1923, 55-207; L. 1925, ch. 197, § 1; March 23.



55-208 Lien of subcontractor or materialman on gas and oil leasehold or pipeline.

55-208. Lien of subcontractor or materialman on gas and oil leasehold or pipeline. Any person, copartnership or corporation who shall furnish such machinery or supplies to a subcontractor under a contractor, or any person who shall perform such labor under a subcontract with a contractor, or who as an artisan or day laborer in the employ of such contractor, and who shall perform any such labor, may obtain a lien upon said leasehold for oil and gas purposes or any gas pipeline or any oil pipeline from the same tank and in the same manner and to the same extent as the original contractor for the amount due him or her for such labor, as provided in K.S.A. 55-207.

History: L. 1909, ch. 159, § 2; March 31; R.S. 1923, 55-208.



55-209 Lien statement for labor or materials; filing and record in district court.

55-209. Lien statement for labor or materials; filing and record in district court. (a) Any person claiming a lien, for labor or materials or both, furnished to owners of leaseholds for oil and gas purposes, as may be provided by law, shall file in the office of the clerk of the district court of the county in which the land and leasehold is situated, a statement setting forth the amount claimed and the items thereof, as nearly as practicable, the name of the owner of the land, the name of the owner of the leasehold, the name of the contractor, the name of the claimant and a description of the property subject to the lien, whether personal or real or both, verified by affidavit. If any promissory note bearing a lawful rate of interest shall have been taken for such labor or material, it shall not be necessary to file an itemized statement of labor or material furnished, but it shall be sufficient to file a copy of such note, with a sworn statement that such note or any part thereof, was given for such labor or material furnished such leaseholder or contractor, on such leasehold.

(b) Such statement shall be filed within six months after the date upon which material was last furnished or labor last performed under the contract. Immediately upon the receipt of such statement the clerk of the district court shall enter the lien in the general index the same as liens against real estate.

History: R.S. 1923, 55-209; L. 1967, ch. 300, § 1; L. 1992, ch. 47,§ 1; July 1.



55-210 Same; enforcement of liens.

55-210. Same; enforcement of liens. All liens for labor and materials furnished to owners of leaseholds for oil and gas purposes, as may be provided by law, shall be enforced in the same manner, and notice of the same shall be given in the same manner (whether by the contractor, subcontractor, the materialman or laborer) as may be provided by law for enforcing liens of mechanics and others against real estate. All other liens and mortgages on leaseholds for oil and gas purposes shall be enforced and foreclosed in the same manner as may be provided by law for enforcing liens and mortgages against real estate. After sale of the property there shall be no redemption, and the sheriff shall make a formal conveyance of all the property so sold to the purchaser, in one deed of conveyance.

History: R.S. 1923, 55-210; Dec. 27.



55-211 Lease of school grounds for drilling for oil and gas.

55-211. Lease of school grounds for drilling for oil and gas. The school-district board of any school district in this state is hereby authorized and empowered to lease its grounds, or any part thereof, for drilling for oil and gas, upon such terms as may be agreed upon. Any moneys arising from such lease or the production of oil or gas shall become a part of the funds of such school district: Provided, That no oil or gas wells shall be drilled or located within one hundred (100) feet of any schoolhouse upon any such school ground.

History: L. 1927, ch. 149, § 1; L. 1935, ch. 209, § 1; March 19.



55-211a Lease of lands by municipal corporations, board of park commissioners, improvement districts or other public agency or quasi-municipal corporation; disposition of moneys.

55-211a. Lease of lands by municipal corporations, board of park commissioners, improvement districts or other public agency or quasi-municipal corporation; disposition of moneys. The governing body of any municipal corporation, board of park commissioners of any municipal corporation, trustees or directors of any cemetery association or improvement district, directors of any cemetery district, township board of any township, or any other public agency or quasi-municipal corporation, owning or having the management and control of any tract of land within the state of Kansas, is hereby authorized and empowered to lease such lands, or any part thereof, for drilling for oil or gas upon such terms as may be agreed upon except that any such lease shall contain provisions for spacing of producing wells in accordance with rules and regulations of the state corporation commission as provided by law and no oil or gas well shall be drilled or located within 100 feet of that portion of any such lands actually used for burial purposes.

Any moneys arising from such lease or the production of oil or gas may be credited to a special reserve or trust fund and invested in the manner prescribed by K.S.A. 12-1675 et seq. and amendments thereto. All interest received from the investment of moneys in special reserve or trust funds and any moneys received from such lease or the production of oil or gas which is not credited to a special reserve or trust fund shall become a part of the general fund of any such municipality, board of park commissioners, association, improvement district, cemetery district, township, public agency, or quasi-municipal corporation.

History: L. 1949, ch. 307, § 1; L. 1957, ch. 314, § 1; L. 1968, ch. 277, § 1; L. 1984, ch. 202, § 1; July 1.



55-211b Same; validation of prior leases.

55-211b. Same; validation of prior leases. All oil and gas leases executed and delivered prior to the effective date of this act by any such governing body, trustees, directors, or township board, in substantial conformity with the provisions of section 55-211a of the General Statutes of 1949, as amended, shall be deemed to be valid, and shall have the same force and effect as though executed and delivered subsequent to the effective date hereof.

History: L. 1949, ch. 307, § 2; L. 1957, ch. 314, § 2; April 10.



55-212 Lien of transporter of oil-field equipment, labor and materials; definitions.

55-212. Lien of transporter of oil-field equipment, labor and materials; definitions. As used in this act: (a) The term "person" includes one or more individuals, partnerships, associations, corporations, legal representatives, trustees and receivers in bankruptcy and reorganization of any group whether or not it is incorporated.

(b) The term "oil-field equipment" means oil-field supplies, oil-field machinery, materials, heavy machinery, buildings, tubing, tanks, boilers, engines, casing, wire lines, sucker rods, oil pipelines, gas pipelines and all other material used in digging, drilling, torpedoing, operating, completing, maintaining or repairing any such oil or gas wells or oil pipelines or gas pipelines, or in the construction or dismantling of refineries, casing-head gasoline plant and carbon black plants.

History: L. 1941, ch. 281, § 1; L. 1945, ch. 231, § 1; June 28.



55-213 Same; extent of lien.

55-213. Same; extent of lien. Any person who transports or hauls oil-field equipment under express contract with the owner or operator of any gas or oil lease-hold interest in real property, or the owner or operator of any gas pipeline or oil pipeline or the owner of any oil-field equipment and material, or with the trustee, agent, or receiver of any such owner, shall have a lien upon interest of such owner in the oil-field equipment so transported and hauled. Said lien shall include, in addition to the charge for hauling or transporting, labor performed, or materials used and expended in the transporting, erecting, dismantling, loading and unloading of any oil-field machinery, equipment or supplies hauled or transported and shall be of equal standing with the contractor's lien provided by K.S.A. 55-207.

History: L. 1941, ch. 281, § 2; L. 1945, ch. 231, § 2; June 28.



55-214 Lien of transporter of oil-field equipment; filing of statement; service of notice; removal of equipment to another county.

55-214. Lien of transporter of oil-field equipment; filing of statement; service of notice; removal of equipment to another county. Any person entitled to file a lien as provided for in this act, shall within one hundred twenty (120) days after the oil-field equipment was transported and delivered, file a statement in the office of the clerk of the district court of such county where such oil-field equipment was delivered, and at the time of filing such statement the claimant shall serve a copy of said statement upon the owner thereof, or upon the trustee, agent, or receiver of any such owner by mailing a copy of such statement to the said owner or to the trustee, agent, or receiver of such owner by registered mail to his or her or their last known address. That after the filing and service of such notice as heretofore provided, it shall be the duty of any such owner, trustee, agent, or receiver of any such owner to notify in writing any person who has a lien upon any such oil-field equipment and materials before removing the same from the leasehold to which the lien claimant delivered said oil-field equipment and materials. Such statement shall include the amount claimed and the items thereof described as definitely as practicable, the name of the owner, the name of the contractor, the name of the claimant and a full description of the property subject to the lien, verified by affidavit.

In the event such oil-field equipment or any part thereof has been removed from the county in which it was originally delivered into another county within the state, any person entitled to file a lien as provided for in this act, may within thirty (30) days after that person has received notice that such oil-field equipment or any part thereof has been removed from the county in which it was originally delivered, file in the office of the clerk of the district court of such county, a copy of the lien which has heretofore been filed in the county in which such property was originally transported and delivered. The lien provided for hereunder shall not be prior to any valid and existing perfected security interest.

History: L. 1941, ch. 281, § 3; L. 1945, ch. 231, § 3; L. 1953, ch. 267, § 1; L. 1965, ch. 564, § 403; Jan. 1, 1966.



55-215 Same; time for actions.

55-215. Same; time for actions. The holder of such lien shall within six months institute an action to foreclose and enforce the lien in the manner now provided by law, or shall within six months institute an action in attachment or replevin, setting forth the lienholder's interest and right to possession thereto, in a court of competent jurisdiction in the county where such oil-field equipment has been delivered, or in any county where it can be located.

History: L. 1941, ch. 281, § 4; June 30.



55-216 Certain leases unrecorded prior to January 1, 1952, void.

55-216. Certain leases unrecorded prior to January 1, 1952, void. Any oil and gas lease executed prior to January 1, 1925, and which shall not be recorded prior to January 1, 1952, in the office of the register of deeds in the county where such land so leased is located, shall be void.

History: L. 1951, ch. 330, § 1; June 30.



55-217 Same; certain assignments executed prior to January 1, 1925, not to be recorded.

55-217. Same; certain assignments executed prior to January 1, 1925, not to be recorded. On and after January 1, 1952, no assignment of an oil and gas lease or of any interest in any oil and gas lease executed prior to January 1, 1925, shall be recorded by any register of deeds unless the original oil and gas lease which is being assigned, or the original oil and gas lease, any interest of which is being assigned, has been recorded in the office of the register of deeds in the county where the land so leased is located.

History: L. 1951, ch. 330, § 2; June 30.



55-218 Same; expunging certain purported assignments from records.

55-218. Same; expunging certain purported assignments from records.    If any court of competent jurisdiction shall adjudge that any oil and gas lease executed prior to January 1, 1925, is void and there are of record in the office of the register of deeds of the county where the land so purportedly leased is located, assignments of such oil and gas lease or any interest in such lease, then the court may, in a proper action brought for that purpose, order and require said register of deeds to expunge from the records in his or her office all purported assignments of such void oil and gas lease.

History: L. 1951, ch. 330, § 3; June 30.



55-219 Receiver for minority mineral interest in action where location of defendant-owner unknown.

55-219. Receiver for minority mineral interest in action where location of defendant-owner unknown. In an action filed by any person, firm or corporation owning an interest in the minerals in any tract or tracts of land in the state of Kansas or owning an oil and gas lease on such an interest wherein it is made to appear that the defendant or defendants in such action own or appear to own in the aggregate a minority interest in said minerals thereunder but that the residence, business address or whereabouts of one (1) or more of the defendants cannot be ascertained, the district court of the county wherein such tract or tracts of land are situated shall have the power to appoint a receiver over the mineral interest of such defendants whose residence, business address, or whereabouts are unknown, upon compliance with the procedure set forth in K.S.A. 55-220.

History: L. 1973, ch. 218, § 1; July 1.



55-220 Same; contents of petition; hearing; notice; dismissal as to certain defendants; appointment of receiver.

55-220. Same; contents of petition; hearing; notice; dismissal as to certain defendants; appointment of receiver. (a) The plaintiff shall file a verified petition setting forth the following: (1) The interest of the plaintiff in the tract or tracts of land described in said petition; (2) the apparent interest of the defendant or defendants as appears from the record of the county clerk and from such other sources, identifying same, as plaintiff has investigated; (3) the last known address, business, residence, or otherwise which plaintiff may have been able to ascertain for each of said defendants and the sources of information which plaintiff has checked in an attempt to locate the present address or whereabouts of said defendant or defendants, and further stating that plaintiff has exercised due diligence and cannot by any means within plaintiff's control ascertain the present address or whereabouts of said defendant or defendants; (4) that there are persons or corporations who are willing to purchase an oil and gas lease upon the interest of the defendant or defendants and that the existence of these unleased mineral interests is detrimental to and impairs the enjoyment of the interest of the plaintiff; (5) that the plaintiff has acquired or has good reason to believe that he or she can acquire operating rights covering all mineral interests other than the interest of said defendants in said tract or tracts.

(b) Upon the filing of such petition the court shall set same for hearing upon a date certain, which date must be at least thirty (30) days from the date of the mailing of notice. Notice of the hearing, the nature of the hearing and relief requested shall be given by publication one (1) time in a newspaper of general circulation in the county in which the property is located and also in a newspaper of general circulation in the county of the last known address of the defendant or defendants if the same is within the state of Kansas and by mailing by certified mail, return receipt requested to the last known address, if any, of the defendant or defendants as set forth in said petition. A copy of such notice shall also be mailed by certified mail to the address of any person making payment of taxes upon such interest if the same is other than the owner thereof as indicated by the records in the office of the county treasurer. The publication and mailing of notice shall all be done at least seven (7) days prior to the date of hearing.

(c) On the date set for said hearing the court shall dismiss the action as to all defendants who answer and request such dismissal, and as to all other defendants the court shall require proof that the requirements of K.S.A. 55-220(b) have been satisfied, shall take evidence and hear testimony as to the matters set forth in plaintiff's petition, and at said hearing shall determine the bonus value for oil and gas leases on lands in said vicinity and the prevailing rental and royalty rate; and if it appears to the court that the requirements of K.S.A. 55-220(b) have been satisfied, that the matters set forth in plaintiff's petition are true, that it is probable that a purchaser can be secured for an oil and gas lease on the unleased mineral interests of the defendant or defendants, that the existence of such unleased interests is detrimental to and impairs the interest of the plaintiff, the court shall appoint a receiver for the purpose of selling an oil and gas lease upon the interest of said defendant or defendants, and said order appointing the receiver and authorizing the sale of such lease shall set forth the minimum bonus which may be accepted and the minimum royalty and rental rate. The court, in its discretion, may require the receiver to give bond.

History: L. 1973, ch. 218, § 2; July 1.



55-221 Same; duties of receiver; duties of court.

55-221. Same; duties of receiver; duties of court. Such receiver shall proceed immediately to enter into negotiations with prospective purchasers and shall sell an oil and gas lease on the interest of the defendant or defendants, such lease to be for a primary term of not to exceed five years from date and as long thereafter as oil and gas, or either of them, is produced in paying quantities from the land by the lessee. The lease shall not be sold for less than the minimum bonus, rentals and royalties specified in the order of the court. All bonuses, rentals or other monies paid to the receiver for the execution or extension of the oil and gas lease shall be by the receiver deposited with the court for the use and benefit of the defendants. Upon production being obtained or the expiration of the lease, the court shall immediately discharge such receiver. The court shall hold and distribute the monies received in the same manner as property received by a court as proceeds of a class action as specified in subsection (a)(9) of K.S.A. 58-3935, and amendments thereto. Any and all future production payments or other benefits paid under such oil and gas lease shall be retained in suspense by the oil and gas purchasing company and held until further orders of the court or until required to be distributed pursuant to the uniform unclaimed property act, K.S.A. 58-3934 et seq., and amendments thereto. The cost of the receiver and the court cost shall be affixed by the court and shall be paid by the plaintiff.

History: L. 1973, ch. 218, § 3; L. 2008, ch. 53, § 1; July 1.



55-222 Severability.

55-222. Severability. The provisions of this act are hereby declared to be severable and if any part or provision hereof shall be held void the decision of the court so holding shall not affect or impair any of the remaining parts or provisions of this act.

History: L. 1973, ch. 218, § 4; July 1.



55-223 Implied covenant to explore and develop minerals established; burden upon lessee.

55-223. Implied covenant to explore and develop minerals established; burden upon lessee. As a matter of Kansas public policy, all oil and gas leases and subleases for the exploration, development and production of oil, gas or other minerals, or any combination thereof, which are held by production shall be presumed to contain, in addition to any expressed covenants therein, an implied covenant to reasonably explore and to develop the minerals which are the subject of such lease. Such implied covenant shall be a burden upon the lessee and any successor in interest.

History: L. 1983, ch. 181, § 1; April 14.



55-224 Same; presumption of breach of covenant, when.

55-224. Same; presumption of breach of covenant, when. In any action in which relief is sought based upon breach or violation by a lessee of an implied or expressed covenant of reasonable exploration or of reasonable development of lands covered by an oil, gas or oil and gas lease held by production, if the party who seeks such relief produces competent evidence that: (a) At the time such action is commenced there is no mineral production pursuant to such lease from a subsurface part or parts of the land covered thereby with respect to which such relief is sought and (b) initial oil, gas or other mineral production on the lease commenced at least 15 years prior to the commencement of such action, a presumption shall arise that the lessee has breached and violated such covenant insofar as it relates to such subsurface part or parts of land.

History: L. 1983, ch. 181, § 2; April 14.



55-225 Same; presumption overcome by proof of compliance.

55-225. Same; presumption overcome by proof of compliance. The presumption established by K.S.A. 55-223 may be overcome by the lessee proving by a preponderance of all relevant evidence that the lessee has fully complied with such covenant.

History: L. 1983, ch. 181, § 3; April 14.



55-226 Same; remedies for breach; authority of court.

55-226. Same; remedies for breach; authority of court. If the court determines that the lessee has failed to comply with such covenant, the court may grant the lessee a reasonable time in which to comply, or the court may issue an order terminating the lessee's right to such subsurface part or parts as are the subject of such action. The court may enter such other orders as the interests of the parties and equity may require.

History: L. 1983, ch. 181, § 4; April 14.



55-227 Same; action for breach not permissible, when.

55-227. Same; action for breach not permissible, when. Nothing in this act shall apply to the depth interval from the surface of the land to the base of the deepest producing formation as of the date of such action.

History: L. 1983, ch. 181, § 5; April 14.



55-228 Same; waiver of presumption prohibited.

55-228. Same; waiver of presumption prohibited. As created by this act, it shall be against Kansas public policy to provide for a waiver of the presumption, established by K.S.A. 55-223, in any lease or sublease for the exploration, development or production of oil, gas or other mineral, or any combination thereof.

History: L. 1983, ch. 181, § 6; April 14.



55-229 Same; substantive rights and remedies saved; presumption cumulative.

55-229. Same; substantive rights and remedies saved; presumption cumulative. This act shall not alter or affect substantive rights or remedies under any such mineral leases under the common law or statutes of the state of Kansas. The evidentiary presumption afforded by this act shall be cumulative and in addition to all other substantive rights and remedies in existence under the common law and statutes of this state on the effective date of this act.

History: L. 1983, ch. 181, § 7; April 14.






Article 4 PETROLEUM PRODUCTS INSPECTION

55-422 Petroleum products inspection law; definitions.

55-422. Petroleum products inspection law; definitions. K.S.A. 55-422 et seq., and amendments thereto, may be cited as the petroleum products inspection law. As used in the petroleum products inspection law:

(a) "Director" means the director of taxation of the Kansas department of revenue, or the director's duly authorized deputy, agent, or representative.

(b) "Secretary" means the secretary of agriculture or the secretary's authorized representative.

(c) "Person" means an individual, firm, association, organization, partnership, business trust, joint stock company, company, corporation, or other legal entity.

(d) "Motor fuel" means any refined or blended motor fuel products, including gasoline, diesel fuel, aviation fuel, oxygenated fuel, or any other fuel used for generation of power in an internal combustion engine as specified by the secretary by rules and regulations adopted under the petroleum products inspection law.

(e) "Petroleum product" includes gasoline, kerosene, motor-fuels and such other products as defined by rules and regulations adopted pursuant to the petroleum products inspection law.

(f) The terms "manufacturer," "distributor" and "importer" shall have the meanings ascribed to them in the motor-fuel tax law.

(g) "Dispensing device" means a motor-vehicle fuel or liquid fuel dispensing pump, meter or other similar measuring device and shall include any device which dispenses refined or blended gasoline or diesel fuel product. This definition shall not include liquefied petroleum meters.

History: L. 1935, ch. 210, § 1; L. 1941, ch. 278, § 1; L. 1989, ch. 163, § 1; L. 1993, ch. 58, § 1; L. 1996, ch. 105, § 3; L. 2007, ch. 180, § 1; July 1.



55-423 Standards for petroleum products established by the secretary.

55-423. Standards for petroleum products established by the secretary. No person shall sell, offer for sale, have in such person's possession, use or deliver any petroleum products for consumption or use for illuminating, heating or power purposes in this state until the same meets the standards or characteristics for those products as established pursuant to rules and regulations adopted by the secretary.

History: L. 1935, ch. 210, § 2; L. 1955, ch. 265, § 1; L. 1989, ch. 163, § 2; L. 1993, ch. 58, § 2; L. 1996, ch. 105, § 4; July 1.



55-424 Duties of secretary; entry upon premises; samples collected; stop-sale order.

55-424. Duties of secretary; entry upon premises; samples collected; stop-sale order. (a) The secretary may examine and test the quality of such petroleum products sold, offered for sale, used or delivered by any manufacturer, importer, or distributor in this state.

(b) The secretary shall have access during business hours to enter all places where petroleum products are manufactured, stored, sold or offered for sale or resale for the purpose of examination, inspection, sampling or investigation of such petroleum products. Neither the secretary nor any authorized representative of the secretary shall be required to obtain a search warrant in order to perform any duty imposed by this section.

(c) The secretary may collect or cause to be collected any samples of petroleum products and test or cause such samples to be tested or analyzed for compliance with the provisions of this act or any rules and regulations adopted thereunder.

(d) Whenever the secretary finds any violation of this act or any rule and regulation adopted under this act has occurred, the secretary may issue a stop-sale order, removal order or any combination of such orders with respect to any petroleum product being manufactured, held, offered, or exposed for sale, sold or delivered if the secretary deems it necessary for the protection of the public.

(e) No person may sell, use, remove, otherwise dispose of, or fail to remove from the premises any petroleum product contrary to the terms of any order issued pursuant to this section.

History: L. 1935, ch. 210, § 3; L. 1941, ch. 278, § 2; L. 1989, ch. 163, § 3; L. 1993, ch. 58, § 3; July 1.



55-425 Standards for tests; test methods and equipment.

55-425. Standards for tests; test methods and equipment. (a) Whenever possible, in making any test pursuant to this act, the secretary shall use methods and equipment similar to those methods and equipment adopted by the American society for testing materials. Such methods of testing shall be prescribed by rules and regulations. Methods of testing in existence prior to the effective date of the act shall continue until changed by rules and regulations adopted pursuant to the provisions of this act.

(b) The secretary is hereby authorized to enter into contracts for the testing of petroleum products pursuant to the provisions of this act.

(c) The secretary is authorized to adopt, by rules and regulations, any additional methods of testing petroleum products and standards setting forth specifications, tolerances and other technical requirements for the equipment used in performing such tests. In establishing rules and regulations pursuant to this subsection, the secretary shall conform to the standards of the American society for testing materials whenever possible. Specifications, tolerances and other technical requirements for the testing equipment in existence prior to the effective date of the act shall continue until changed by rules and regulations adopted pursuant to the provisions of this act.

History: L. 1935, ch. 210, § 4; L. 1953, ch. 268, § 1; L. 1955, ch. 265, § 2; L. 1989, ch. 163, § 4; L. 1993, ch. 58, § 4; July 1.



55-426 Fees, amount.

55-426. Fees, amount. (a) The director of taxation is entitled to demand and receive from the manufacturer, importer, exporter or distributor first selling, offering for sale, using or delivering gasoline or diesel including government sales, the sum of $.015 per barrel. For the purposes of this section 50 gallons is to be considered and counted as a barrel.

(b) The secretary is hereby authorized and empowered to reduce the fees and charges provided by subsection (a) for any period deemed justified whenever the secretary shall determine that such fees and charges being paid into the state treasury as required by law are yielding more revenue than is required for the purposes to which such fees and charges are devoted by law. In the event that the secretary determines that sufficient revenues are not being produced by such reduced fees and charges, the secretary is hereby authorized and empowered to restore the fees and charges in full or in part to a rate not exceeding that provided in subsection (a) that will in the secretary's judgment produce sufficient revenue for the purposes to which such fees and charges are devoted by law.

History: L. 1935, ch. 210, § 5; L. 1939, ch. 288, § 14; L. 1941, ch. 278, § 3; L. 1949, ch. 306, § 1; L. 1989, ch. 163, § 5; L. 1990, ch. 195, § 1; L. 1996, ch. 105, § 5; L. 2007, ch. 180, § 2; July 1.



55-427 Monthly report of sales and payment of fees; interest and penalty when delinquent; petroleum inspection fee fund.

55-427. Monthly report of sales and payment of fees; interest and penalty when delinquent; petroleum inspection fee fund. (a) Every manufacturer, importer, or distributor of any of the above-named petroleum products subject to inspection and liable for the payment of fees as provided in the petroleum products inspection law, shall report in full and detail before the 25th day of every month at the office of the director of taxation, on blanks prepared, furnished and approved by the director of taxation, the quantity of each of the above-named petroleum products sold in the state of Kansas during the preceding calendar month, and shall, at the time of forwarding such report, compute and pay to the director of taxation at the director's office, the amount of fees due the state on all petroleum products subject to inspection during the preceding month.

(b) All fees imposed under the provisions of the petroleum products inspection law and not paid on or before the 25th day of the month succeeding the calendar month in which such petroleum products were sold or offered for sale shall be deemed delinquent and shall bear interest at the rate of 1% a month, or fraction thereof, from such due date until paid. In addition, there is hereby imposed upon all amounts of such fees remaining due and unpaid after such due date a penalty in the amount of 5%. Such penalty shall be added to and collected as part of the fees by the director of taxation. The fees, including penalty and interest shall be remitted by the director of taxation to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and credit the same in accordance with subsections (c) and (d).

(c) There is hereby created in the state treasury the petroleum inspection fee fund which shall be administered by the secretary of agriculture. All moneys credited to the petroleum inspection fee fund shall be used for the expenses incurred for the performance of the duties and functions of the secretary of agriculture and the Kansas department of agriculture prescribed by K.S.A. 55-422 through 55-427, 55-434 through 55-445 and 55-447, and amendments thereto, and K.S.A. 83-501, and amendments thereto, or any rules and regulations adopted thereunder, relating to the regulation of the quality of petroleum products, and for the expenses incurred for the performance of the duties and functions of the secretary of agriculture and the Kansas department of agriculture prescribed by K.S.A. 83-401 through 83-410, and amendments thereto, or any rules and regulations adopted thereunder, and K.S.A. 83-501, and amendments thereto, or any rules and regulations adopted thereunder, relating to the regulation of motor fuel dispensing devices, as defined by K.S.A. 83-401, and amendments thereto. All expenditures from the petroleum inspection fee fund shall be made in accordance with the provisions of appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or by a person or persons designated by the secretary.

(d) All moneys received for the fee imposed by K.S.A. 55-426, and amendments thereto, or for interest or penalties imposed by K.S.A. 55-427, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and such moneys shall be credited in accordance with the following:

(1) On and after July 1 of each fiscal year, 2/3 of each such deposit shall be credited to the state general fund and the balance of each such deposit shall be credited to the petroleum inspection fee fund until the aggregate of all amounts credited to the state general fund under this subsection (d)(1) equals $100,000; and

(2) after $100,000 has been credited to the state general fund under subsection (d)(1) for any fiscal year, the entire amount of each amount deposited thereafter for such fiscal year shall be credited to the petroleum inspection fee fund.

History: L. 1935, ch. 210, § 6; L. 1939, ch. 288, § 15; L. 1941, ch. 278, § 4; L. 1955, ch. 265, § 3; L. 1956, ch. 52, § 9; L. 1957, ch. 429, § 13; L. 1989, ch. 163, § 6; L. 1996, ch. 105, § 6; L. 2001, ch. 5, § 194; L. 2008, ch. 93, § 1; July 1.



55-434 Penalties.

55-434. Penalties. (a) Any person who violates any of the provisions of the petroleum products inspection law or any rule or regulation adopted thereunder shall be guilty of a class A nonperson misdemeanor. Each separate violation shall constitute a separate offense.

(b) Any violation of the provisions of the petroleum products inspection law shall be deemed a deceptive act and practice as defined by K.S.A. 50-626, and amendments thereto.  Violations of the petroleum products inspection law may be enforced by the secretary of agriculture under the administrative provisions of the petroleum products inspection law, by the attorney general or the county or district attorney under the Kansas consumer protection act.

History: L. 1935, ch. 210, § 13; L. 1993, ch. 58, § 5; L. 1996, ch. 105, § 7; July 1.



55-435 Invalidity of part.

55-435. Invalidity of part. If any part, or parts, of this act are held to be unconstitutional, the remaining part thereof shall be unaffected, and it shall be presumed that the legislature would have enacted this law with the part held to be invalid, omitted.

History: L. 1935, ch. 210, § 14; May 15.



55-436 Administration and enforcement; jurisdiction of secretary of agriculture over inspections.

55-436. Administration and enforcement; jurisdiction of secretary of agriculture over inspections. The secretary of agriculture shall administer the law with reference to a thorough and practical inspection as required by law covering inspection of petroleum products used in lighting and heating, and in the operation or propulsion of motor vehicles, including inspection of pumps and measures used in dispensing the same.

History: L. 1989, ch. 163, § 12; L. 1996, ch. 105, § 8; July 1.



55-437 Same; transfer of powers, duties and functions.

55-437. Same; transfer of powers, duties and functions. (a) All of the powers, duties and functions of the director of taxation with regard to the petroleum products inspection law pertaining to the actual inspection of the products specified in K.S.A. 55-423, and amendments thereto, are hereby transferred to and conferred and imposed upon the secretary of agriculture.

(b) The secretary of agriculture shall be the successor in every way to the powers, duties and functions of the director of taxation with regard to the petroleum products inspection law pertaining to the actual inspection of the products specified in K.S.A. 55-423, and amendments thereto, in which the same were vested prior to the effective date of this act. Every act performed in the exercise of such powers, duties and functions by or under the authority of the secretary of agriculture shall be deemed to have the same force and effect as if performed by the director of taxation with regard to the petroleum products inspection law in which such powers, duties and functions were vested prior to the effective date of this order.

(c) Whenever the director of taxation, or words of like effect, with regard to the petroleum products inspection law pertaining to the actual inspection of the products specified in K.S.A. 55-423, and amendments thereto, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary of agriculture.

(d) All rules and regulations of the director of taxation with regard to the petroleum products inspection law pertaining to the actual inspection of the products specified in K.S.A. 55-423, and amendments thereto, in existence on the effective date of this act shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary of agriculture until revised, amended, revoked or nullified pursuant to law.

(e) All orders and directives of the director of taxation with regard to the petroleum products inspection law pertaining to the actual inspection of the products specified in K.S.A. 55-423, and amendments thereto, in existence on the effective date of this act shall continue to be effective and shall be deemed the orders and directives of the secretary of agriculture until revised, amended or nullified pursuant to law.

(f) The secretary of agriculture shall succeed to whatever right, title or interest the director of taxation, with regard to the petroleum products inspection law pertaining to the actual inspection of the products specified in K.S.A. 55-423, and amendments thereto, has acquired in any real property in this state, and the secretary shall hold the same for and in the name of the state of Kansas.

(g) On and after the effective date of this act whenever any statute, contract, deed or other document concerns the power or authority of the director of taxation with regard to the petroleum products inspection law pertaining to the actual inspection of the products specified in K.S.A. 55-423, and amendments thereto, to acquire, hold or dispose of real property or any interest therein, the secretary of agriculture shall succeed to such power or authority.

History: L. 1989, ch. 163, § 13; L. 1993, ch. 58, § 6; L. 1996, ch. 105, § 9; July 1.



55-438 Same; transfer of officers and employees; retention of benefits and rights; service deemed continuous.

55-438. Same; transfer of officers and employees; retention of benefits and rights; service deemed continuous. On the effective date of this act, officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the petroleum products inspection law pertaining to the actual inspection of the products specified in K.S.A. 55-423, and amendments thereto, and who, in the opinion of the secretary of agriculture, are necessary to perform the powers, duties and functions of the petroleum products inspection law pertaining to the actual inspection of the products specified in K.S.A. 55-423, and amendments thereto, shall be transferred to, and shall become officers and employees of the state department of agriculture. Any such officer or employee shall retain all retirement benefits and all rights of civil service which had accrued to or vested in such officer or employee prior to the effective date of this act. The service of each such officer and employee so transferred shall be deemed to have been continuous.

History: L. 1989, ch. 163, § 14; L. 1993, ch. 58, § 7; L. 1996, ch. 105, § 10; July 1.



55-439 Same; resolution of conflicts by governor; succession to property and records.

55-439. Same; resolution of conflicts by governor; succession to property and records. (a) When any conflict arises as to the disposition of any property, power, duty or function or the unexpended balance of any appropriation as a result of any abolition, transfer, attachment or change made by or under authority of this act, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The Kansas state department of agriculture shall succeed to all property, property rights and records which were used for or pertain to the performance of the powers, duties and functions transferred to the secretary of agriculture. Any conflict as to the proper disposition of property or records arising under this section, and resulting from the transfer, attachment or all or part of the powers, duties and functions of the director of taxation, shall be determined by the governor, whose decision shall be final.

History: L. 1989, ch. 163, § 15; L. 1996, ch. 105, § 11; July 1.



55-440 Same; civil and criminal actions saved.

55-440. Same; civil and criminal actions saved. (a) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against the director of taxation with regard to the petroleum products inspection law or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the transfers effected under the provisions of this act. The court may allow any such suit, action or other proceeding to be maintained by or against the secretary of agriculture or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1989, ch. 163, § 16; L. 1993, ch. 58, § 8; L. 1996, ch. 105, § 12; July 1.



55-441 Same; transfer of appropriations; assumption of liability for compensation of transferred officers and employees.

55-441. Same; transfer of appropriations; assumption of liability for compensation of transferred officers and employees. (a) On the effective date of this act, the balance of all funds appropriated and reappropriated to the director of taxation with regard to the petroleum products inspection law is hereby transferred to the department of agriculture and shall be used only for the purpose for which the appropriation was originally made.

(b) On the effective date of this act, the liability for all accrued compensation or salaries of officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of any state agency or officer transferred by this act, or which becomes a part of the department of agriculture or the powers, duties and functions of which are transferred to the secretary of agriculture, shall be assumed and paid by the department of agriculture.

History: L. 1989, ch. 163, § 17; L. 1993, ch. 58, § 9; L. 1996, ch. 105, § 13; July 1.



55-442 Rules and regulations.

55-442. Rules and regulations. (a) The secretary of agriculture may adopt rules and regulations establishing standards for and identity of any petroleum product. These rules and regulations shall conform, insofar as practicable, to the American society for testing materials standards for those products and the rules and regulations and clean air act waivers of the United States environmental protection agency.

(b) The secretary of agriculture may adopt rules and regulations establishing methods of testing any petroleum product. These rules and regulations shall conform, insofar as practicable, to the methods for testing those petroleum products as established by the American society for testing materials.

(c) The secretary of agriculture may adopt rules and regulations establishing specifications, tolerances and other technical requirements for equipment used for the testing those petroleum products as established by the American society for testing materials.

(d) The secretary of agriculture may adopt rules and regulations concerning labeling of petroleum products and standards of identity for petroleum products.  These rules and regulations shall conform, insofar as practicable, to the standards of identity for petroleum products as established by the American society for testing materials and to federal regulations regarding labeling whenever possible.

(e) The secretary of agriculture may adopt rules and regulations designating additional products as petroleum products.

(f) The secretary of agriculture may adopt any other rules and regulations deemed necessary for the administration of the petroleum products inspection law.

History: L. 1993, ch. 58, § 10; L. 1996, ch. 105, § 14; July 1.



55-443 Penalties; appeal procedure.

55-443. Penalties; appeal procedure. (a) It is a violation for any person to:

(1) Act as or represent such person's self to be a technical representative without having a valid license issued by the Kansas department of agriculture;

(2) hinder or obstruct in any way the secretary or any of the secretary's authorized agents in the performance of the secretary's official duties under the petroleum products inspection law;

(3) failure to follow the applicable version of NIST Handbook as referenced in chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder when installing, repairing, calibrating or testing a device;

(4) failure to complete the testing or placing-in-service report in its entirety and to report the accurate description of the parts replaced, adjusted, reconditioned or work performed;

(5) filing a false or fraudulent application or report to the secretary;

(6) failure to pay all fees and penalties as prescribed by the petroleum products inspection law and the rules and regulations adopted and promulgated pursuant to the petroleum products inspection law;

(7) refuse to keep and make available for examination by the Kansas department of agriculture all books, papers, and other information necessary for the enforcement of the petroleum products inspection law or chapter 83 of the Kansas Statutes Annotated, and amendments thereto;

(8) failure to have any commercial dispensing device tested as required by the petroleum products inspection law or chapter 83 of the Kansas Statutes Annotated, and amendments thereto;

(9) sell, offer or expose for sale any petroleum product which does not comply with the provisions of the petroleum products inspection law;

(10) sell, use, remove, otherwise dispose of or fail to remove from the premises specified, any dispensing device, package or commodity contrary to the terms of any order issued by the secretary;

(11) represent that diesel fuel is or contains biodiesel fuel blend or otherwise to represent that diesel fuel is made from renewable resources, unless not less than 2% of the diesel fuel mixture is mono-alkyl esters derived from vegetable oil, recycled cooking oil or animal fat. Biodiesel fuel used in biodiesel fuel blends shall conform with specification D6751-02, issued March 2002, by the American society of testing and materials or a later version as adopted by rules and regulations of the secretary. If a retail petroleum marketer is alleged to have violated the provisions of this subsection, it shall be a defense, that the retail petroleum marketer relied in good faith upon the bill of lading; and

(12) violate any order issued by the secretary pursuant to chapter 83 of the Kansas Statutes Annotated, and amendments thereto.

(b) Any person who violates any provision of the petroleum products inspection law or any applicable provisions of chapter 83 of the Kansas Statutes Annotated, or amendments thereto, or any rules and regulations adopted thereunder, in addition to any other penalty provided by law, may incur a civil penalty imposed under subsection (c) in an amount, fixed by rules and regulations of the secretary, of not less than $100 nor more than $5,000 for each such violation and, in the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(c) In determining the amount of the civil penalty, the following shall be taken into consideration: (1) The extent of harm caused by the violation; (2) the nature and persistence of the violation; (3) the length of time over which the violation occurs; (4) any corrective actions taken; and (5) any and all relevant circumstances.

(d) All civil penalties assessed shall be due and payable within 10 days after written notice of assessment is served on the person, unless a longer period of time is granted by the secretary. If a civil penalty is not paid within the applicable time period, the secretary may file a certified copy of the notice of assessment with the clerk of the district court in the county where the weighing and measuring device or dispensing device is located. The notice of assessment shall be enforced in the same manner as a judgment of the district court.

(e) No civil penalty shall be imposed pursuant to this section except upon the written order of the duly authorized agent of the secretary to the person who committed the violation or to the person whose agent or employee committed the violation. Such order shall state the violation, the penalty to be imposed and the right of the person to appeal to the secretary. Any such person, within 20 days after notification, may make written request to the secretary for a hearing in accordance with the provisions of the Kansas administrative procedure act. The secretary shall affirm, reverse or modify the order and shall specify the reasons therefor.

(f) Any person aggrieved by an order of the secretary made under this section may appeal such order to the district court in the manner provided by the Kansas judicial review act.

(g) An appeal to the district court or to an appellate court shall not stay the payment of the civil penalty.

(h) Any civil penalty recovered pursuant to the provisions of this section or any penalty recovered under the consumer protection act for violations of this section, and amendments thereto, or any rules and regulations adopted thereunder, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the weights and measures fee fund.

(i) This section shall be part of and supplemental to the petroleum products inspection act, article 4 of chapter 55 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1993, ch. 58, § 11; L. 1996, ch. 105, § 15; L. 2001, ch. 5, § 195; L. 2003, ch. 68, § 1; L. 2004, ch. 101, § 167; L. 2010, ch. 17, § 99; July 1.



55-444 Secretary's rights.

55-444. Secretary's rights. Nothing in this act shall limit the right of the secretary to proceed as authorized by any other provision of law.

History: L. 1993, ch. 58, § 12; July 1.



55-445 Injunction, restraining order.

55-445. Injunction, restraining order. The secretary may bring an action in the district court for injunction or other process to restrain or prevent a violation of the petroleum products inspection law. Such injunction or other process shall issue without any bond being required.

History: L. 1993, ch. 58, § 13; July 1.



55-447 Servicing or repairing a dispensing device; exceptions.

55-447. Servicing or repairing a dispensing device; exceptions. Except as provided in K.S.A. 83-401 through 83-410, and amendments thereto, nothing in article 4 of chapter 55 of the Kansas Statutes Annotated, and amendments thereto, shall prohibit the owner of a dispensing device or the owner's employee or agent, from servicing or repairing such device. However, if such device is found out of tolerance and is rejected by the Kansas department of agriculture, the owner is responsible for repairing the device within the time specified on the rejection tag and notifying the department when the device is repaired and in operation. The owner shall pay a fee commensurate with the expense incurred by the secretary in performing the follow-up inspection or test.

History: L. 1996, ch. 105, § 1; L. 2004, ch. 101, § 168; July 1.






Article 5 TRANSPORTATION AND SALE OF OILS AND LIQUID FUELS

55-501 Pipelines declared common carriers.

55-501. Pipelines declared common carriers. All pipelines laid, built or maintained for the conveyance of crude oil within the state of Kansas are hereby declared to be common carriers, and said conveyance of said oil shall be in the manner and under the restrictions in this act provided.

History: L. 1905, ch. 315, § 1; Feb. 28; R.S. 1923, 55-501.



55-502 Receptacles; duty to receive and transport oil; certificate.

55-502. Receptacles; duty to receive and transport oil; certificate.    It shall be the duty of every person, firm, association or corporation operating under such pipeline to provide suitable and necessary receptacles for receiving such oil for transportation and for storage at the place of delivery until the same can be reasonably removed by the consignee, and shall be liable therefor from the time the same is delivered for transportation until a reasonable time after the same has been transported to the place of consignment and ready for delivery to the consignee. It shall be the duty of every such person, firm, association or corporation to receive and forward such oil as shall be offered for shipment in the order of application therefor, upon the applicant's complying with the rules herein provided for as to delivery and payment for such transportation. Such common carrier shall issue to the shipper a certificate showing the actual quantity and specific gravity thereof; but no application for such transportation shall be valid beyond or for a greater quantity than the applicant has ready for delivery at the time of making such application.

History: L. 1905, ch. 315, § 2; Feb. 28; R.S. 1923, 55-502.



55-503 Charges for transportation.

55-503. Charges for transportation. It shall be unlawful for any such person, firm, association or corporation to charge for the transportation of such crude oil through its line in excess of the following rates for each barrel of forty-two gallons transported: Six miles and less, five cents; over six miles and not more than fifteen miles, six cents; over fifteen miles and not more than forty miles, seven cents; over forty miles and not more than eighty miles, eight cents; over eighty miles and not more than one hundred miles, ten cents; over one hundred miles and not more than one hundred and fifty miles, fifteen cents; over one hundred and fifty miles and not more than two hundred miles, twenty cents; over two hundred miles and not more than two hundred and fifty miles, twenty-three cents; over two hundred and fifty miles and not more than three hundred miles, twenty-five cents.

History: L. 1905, ch. 315, § 3; Feb. 28; R.S. 1923, 55-503.



55-504 Supervision and control by state commission; rules; rates in excess of statutory provisions, when.

55-504. Supervision and control by state commission; rules; rates in excess of statutory provisions, when. The corporation commission shall have the general supervision and control over all such persons, firms, associations or corporations in the performance of said business, and shall prescribe reasonable rules for the conduct thereof, which rules, when prescribed and delivered in writing to any such person, firm, association, or corporation shall be printed and posted in a convenient, accessible and conspicuous place at each office, station or place of business where such oil is received or delivered. The corporation commission is hereby authorized to permit rates, in excess of those provided for in K.S.A. 55-503 upon application as provided for in chapter 66 of the Kansas Statutes Annotated, if said commission shall first find that such rates are unjust, unreasonable or inadequate.

History: L. 1905, ch. 315, § 4; R.S. 1923, 55-504; L. 1953, ch. 269, § 1; March 27.



55-506 Transportation of liquid fuels over highways; purpose.

55-506. Transportation of liquid fuels over highways; purpose. This act is for the purpose of aiding in the administration and enforcement of the motor-fuel laws of this state, and shall be deemed to be supplemental to and a part of such laws.

History: L. 1933, ch. 292, § 1; May 1.



55-507 Liquid-fuel carrier's license; certificates for vehicles.

55-507. Liquid-fuel carrier's license; certificates for vehicles. No person shall transport any liquid fuels or motor fuels from any refinery, place of manufacture or production, or pipeline terminal, or across the state line, in quantities of 120 gallons or more over any of the public highways of this state without having first secured from the director of taxation, and at the time holding, a valid, unrevoked liquid-fuels carrier's license and a certificate thereof for each vehicle in which such person transports such fuels, nor shall any person transport any liquid fuel or motor fuels in quantities of 3,500 gallons or more over any of the public highways of this state from any point of origin other than a refinery, place of production or manufacture or pipeline terminal without having first secured from the director of taxation, and at the time holding a valid, unrevoked certificate of a liquid-fuels carrier's license for each vehicle in which such person transports such fuels. This section shall not apply to the transportation by any consumer in the consumer's own vehicle of liquid fuels exclusively for such consumer's own use from the place of purchase to the place where it is to be consumed by such consumer.

History: L. 1933, ch. 292, § 2; L. 1943, ch. 209, § 1; L. 1981, ch. 221, § 1; L. 1995, ch. 262, § 14; July 1.



55-508 Liquid-fuel carrier's license; application, fee, certificates; suspension or revocation; notice and hearing.

55-508. Liquid-fuel carrier's license; application, fee, certificates; suspension or revocation; notice and hearing. Any person who shall desire to transport any liquid fuels or motor fuels over the public highways of this state may make sworn application to the director of taxation for a liquid-fuel carrier's license or licenses, on forms prepared and to be furnished by the director and containing the information required and a fee of $10 for each vehicle to be used by the licensee. The director, upon finding such application to be in compliance with law, shall issue to such applicant the number of liquid-fuel carrier's license certificates applied for, but not exceeding one for each vehicle owned and to be used by the applicant in such transportation business. Each such license certificate shall be numbered and dated, shall show the name and address of the person to whom it is issued, and shall fully identify the vehicle in which it shall authorize motor fuels or liquid fuels to be transported. Such license certificate may not be assigned or transferred, and shall expire when the vehicle is transferred or destroyed, unless sooner suspended or revoked. When a liquid-fuel carrier acquires any additional vehicles after the original license has been issued, such liquid-fuel carrier shall apply for and obtain additional license certificates, the fee for which shall be $10 for each vehicle. For any violation of K.S.A. 55-506 et seq., and amendments thereto, the motor fuel tax laws of this state or the rules and regulations of the director, the director may revoke any liquid-fuels carrier's license, upon notice and hearing in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1933, ch. 292, § 3; L. 1943, ch. 290, § 1; L. 1945, ch. 232, § 1; L. 1957, ch. 429, § 14; L. 1981, ch. 221, § 2; L. 1988, ch. 356, § 166; L. 1995, ch. 262, § 15; L. 2001, ch. 38, § 1; July 1.



55-511 Exhibit of certificate of license and bill of sale, bill of lading or manifest; required statement thereon.

55-511. Exhibit of certificate of license and bill of sale, bill of lading or manifest; required statement thereon. Every person in charge of any vehicle in which liquid fuels in quantities or lots of more than 120 gallons are transported over the public highways of this state shall have in the vehicle during the entire transportation the certificate of the liquid-fuels carrier's license issued for such vehicle, if such a license is required for such transportation, and in all cases a copy of the manifest on forms prescribed, prepared and furnished by the director or on forms furnished by the manufacturer, refiner or terminal operator and approved by the director showing the date of the use, sale or delivery, the purchaser and the purchaser's address, the point of delivery, the product type or types and quantity sold corrected to 60 degrees fahrenheit, the means of delivering, including the license number, if any, liquid-fuels carrier's license number, and other number and description of such tank truck or trailer.  Any manifest, bill of lading, shipping paper or invoice for special fuel which is indelibly dyed in accordance with regulations prescribed pursuant to 26 U.S.C. 4082 shall include the statement "DYED DIESEL FUEL, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE." Such person shall exhibit every such paper or document immediately upon demand to the director of taxation or the director's deputy, agent or employee, or any law enforcement officer of this state.

For the period July 1, 1995, through June 30, 1996, the point of delivery referred to in this section shall include at a minimum the city and state of actual delivery.  On and after July 1, 1996, the point of delivery referred to in this section shall include at a minimum the address, city and state of actual delivery.  The facility number issued by the Kansas department of health and environment pursuant to K.S.A. 65-34,100 et seq., and amendments thereto, may be substituted in lieu of the point of delivery.

History: L. 1933, ch. 292, § 6; L. 1981, ch. 221, § 3; L. 1995, ch. 262, § 17; July 1.



55-512 Marking of vehicles; determinations of weight, measure or volume of tanks; rules and regulations.

55-512. Marking of vehicles; determinations of weight, measure or volume of tanks; rules and regulations. Every vehicle used in transporting motor fuels subject to the provisions of this act shall be marked in accordance with rules and regulations adopted by the secretary of revenue. The secretary of revenue shall adopt and enforce rules and regulations for the administration and enforcement of the provisions of this article. Notwithstanding the foregoing provisions, all determinations of weight, measure or volume of any vehicle tank used in the transportation of motor fuels shall be made in accordance with the provisions of K.S.A. 83-201 et seq., and amendments thereto, and the rules and regulations promulgated thereunder.

History: L. 1933, ch. 292, § 7; L. 1943, ch. 210, § 1; L. 1965, ch. 340, § 1; L. 1972, ch. 342, § 61; L. 1989, ch. 163, § 18; L. 1995, ch. 262, § 18; July 1.



55-515 Deputies, inspectors, agents and employees; powers and duties; stopping of vehicles; prosecution.

55-515. Deputies, inspectors, agents and employees; powers and duties; stopping of vehicles; prosecution. The director of taxation is hereby empowered and directed to appoint and employ such deputies, inspectors, agents and employees as the director shall deem necessary to administer and effectively enforce all provisions of the motor-fuel tax and liquid-fuel laws of this state. Each such appointee shall hold office or employment at the will of the director of taxation and shall perform such duties as shall be assigned to such appointee by the director of taxation. All deputies and inspectors so appointed are hereby vested with the authorities and powers of peace and police officers in the enforcement of such motor-fuel tax and liquid-fuel laws throughout the state, including the authority to arrest, with or without warrant, and to take offenders before the several courts of this state for prosecution or other proceedings, and to seize and hold or deliver to the sheriff of the proper county all motor and other vehicles, and all containers used in transporting motor or other liquid fuels in violation, or without complying with the provisions of this act, or the rules and regulations or requirements of the director of taxation, and also all motor or liquid fuels contained therein.

Such deputies, inspectors and all law enforcement officers shall also have power and authority, on public highways or any other place, to stop and detain for inspection and investigation any vehicles containing any motor or liquid fuels, or commonly used in the transportation of any such fuels, and the driver or persons in charge thereof, and to require the production by such driver or person in charge of all records, documents and papers required by law to be carried and exhibited by persons in charge of vehicles engaged in transporting such fuels.  Whenever any such deputy or inspector shall find or see any person engaged in handling, selling, using or transporting any liquid fuels or motor fuels in violation of any of the provisions of the motor-fuel tax laws of this state, or whenever any such person shall fail or refuse to exhibit to such deputy or inspector, upon demand therefor, any records, documents or papers required by law to be kept subject to inspection or to be exhibited by such person, it shall be the duty of such deputy or inspector to immediately arrest such violator and take the violator before some proper court of the county in which the offense was committed and call upon the county attorney of such county to  institute proper prosecution.

History: L. 1933, ch. 292, § 10; L. 1995, ch. 262, § 19; July 1.



55-516 Violations; vehicles and fuels declared nuisances and contraband; confiscation; liens.

55-516. Violations; vehicles and fuels declared nuisances and contraband; confiscation; liens. All motor fuels and other liquid fuels which are transported or carried on the public highways into, within or across this state in violation of any of the motor-fuel tax or liquid-fuel laws of this state, or without such laws or the rules and regulations of the director of taxation having been complied with as to such transportation or carriage, and all motor trucks and other vehicles and all containers and other property used in the transportation of motor fuels or other liquid fuels upon or over the highways of this state in violation of or without compliance with the motor-fuel tax or liquid-fuel laws of this state, or such rules and regulations, are hereby declared to be common nuisances and contraband, and shall be seized, confiscated and sold in the same manner and under the same procedure as regards complaint, warrant, seizure, notice, answer, trial, judgment, order or sale, sale and appeal as is now provided by law in the case of automobiles and other property used in the transportation or carrying of intoxicating liquors into this state or from one place to another within this state, and the interest of all parties in such motor fuels and other liquid fuels, and all such motor trucks and motor vehicles and containers shall be determined and concluded as is now provided in the case of parties having or claiming any interest in intoxicating liquors and automobiles, vehicles and other property used in transporting all intoxicating liquors, but such seizure and sale shall not defeat any bona fide lien given upon any motor vehicle to any dealer for the purchase price thereof, which lien attached prior to the time of such seizure; and such motor vehicle shall be sold subject to any such lien, provided the same is disclosed at the time of sale.

History: L. 1933, ch. 292, § 11; L. 1995, ch. 262, § 20; July 1.



55-517 Duties of county and district attorneys and law enforcement officers; fees.

55-517. Duties of county and district attorneys and law enforcement officers; fees. All county or district attorneys and law enforcement officers of this state are hereby charged with the same duties in respect of motor fuels and other liquid fuels so unlawfully transported, and motor trucks and other vehicles and containers so unlawfully used, as are now imposed upon them in respect of intoxicating liquors and automobiles, vehicles and other property used in their transportation in this state. The person primarily responsible and instrumental in procuring the seizure of any such contraband property and instituting proceedings for its confiscation, other than a state officer, and the county or district attorney who prosecutes the proceeding or proceedings resulting in confiscation and sale of any such contraband property, upon the making of an order to sell such property, shall each be allowed and paid a fee of not less than $5 nor more than $20, to be by the court taxed as costs and paid as other costs.  The fee allowed shall not in any case exceed 1/3 of the proceeds of such sale or sales, and the court making such order shall determine any conflicting claims to such allowance.

History: L. 1933, ch. 292, § 12; L. 1995, ch. 262, § 21; July 1.



55-518 Proceeds of sales to state highway fund.

55-518. Proceeds of sales to state highway fund. All proceeds of sale of such confiscated property, after payment of costs and the necessary charges of storing and preserving such property prior to sale, shall be paid by the officer conducting such sale to the director of taxation and by the director paid to the state treasurer and placed in the state highway fund.

History: L. 1933, ch. 292, § 13; May 1.



55-525 Motor fuels defined.

55-525. Motor fuels defined. As used in K.S.A. 55-506 et seq., and amendments thereto, "motor fuels" means any inflammable liquid by whatever name such liquid shall be known or sold, which is used, or practically or commercially useable, either alone or when mixed or combined in an internal-combustion engine for the generation of power.

History: L. 1957, ch. 221, § 1; L. 1995, ch. 262, § 22; July 1.



55-527 Limitation of MTBE in motor vehicle fuel; contingent on EPA waiver.

55-527. Limitation of MTBE in motor vehicle fuel; contingent on EPA waiver. (a) As used in this section, terms have the meanings provided by K.S.A. 79-3401, and amendments thereto.

(b) Subject to the provisions of subsection (h), on and after July 1, 2004, no person shall sell or deliver to any distributor within Kansas or import into Kansas for sale in this state any motor-vehicle fuel containing methyl tertiary-butyl ether (MTBE) in quantities greater than 0.5% by volume.

(c) On and after July 1, 2003, the distributor shall be provided, at the time of delivery of motor-vehicle fuel, on an invoice, bill of lading, shipping paper or other documentation, a declaration of the MTBE content, by volume percent, in the motor-vehicle fuel delivered.

(d) Determination of the volume percentage of MTBE in motor-vehicle fuel shall be by one or more test methods approved by the secretary of agriculture.

(e) In no event shall the provisions of this section be interpreted to authorize quantities of MTBE in motor-vehicle fuels to exceed those specified in any applicable Kansas or federal statute.

(f) The secretary of health and environment or the director of the division of environment, upon a finding that a person knowingly and willfully has violated this section, may impose a penalty not to exceed $10,000 which shall constitute an actual and substantial economic deterrent to the violation for which it is assessed. In the case of a continuing violation, every day such violation continues shall be deemed a separate violation. No such penalty shall be imposed except after notice of violation and opportunity for hearing upon the written order of the secretary or the director of the division of environment issued to the person who committed the violation. The order shall state the violation, the penalty to be imposed and the right to request a hearing thereon. The request for hearing shall be in writing, directed to the secretary and filed with the secretary within 15 days after service of the order. The hearings shall be conducted in accordance with the Kansas administrative procedure act.

(g) Nothing in this section shall be construed to abridge, limit or otherwise impair the right of any person to damages or other relief on account of injury to persons or property and to maintain any action or other appropriate proceeding therefor.

(h) The provisions of this section shall not take effect until the United States environmental protection agency grants a waiver allowing the state of Kansas to control or prohibit the use of MTBE in motor-vehicle fuels. The secretary of health and environment shall apply for such waiver in a timely manner in order to obtain such waiver prior to July 1, 2004.

History: L. 2001, ch. 137, § 1; July 1.






Article 6 CRUDE OIL OR PETROLEUM; PRODUCTION AND SALE

55-601 Waste prohibited.

55-601. Waste prohibited. The production of crude oil or petroleum in the state of Kansas in such manner and under such conditions as to constitute waste is hereby prohibited and shall be unlawful.

History: L. 1931, ch. 226, § 1; May 28.



55-602 Waste defined; rules and regulations; person defined.

55-602. Waste defined; rules and regulations; person defined. The term "waste" as used herein, in addition to its ordinary meaning, shall include economic waste, underground waste, surface waste, waste of reservoir energy, and the production of crude oil or petroleum in excess of transportation or marketing facilities or reasonable market demands. The state corporation commission shall have authority to make rules and regulations for the prevention of such waste and for the protection of all fresh-water strata, and oil- and gas-bearing strata encountered in any well drilled for, or producing, oil. "Person" as herein used shall mean any natural person, corporation, association, partnership, receiver, trustee, guardian, executor, administrator and a fiduciary of any kind.

History: L. 1931, ch. 226, § 2; L. 1933, ch. 214, § 1; L. 1939, ch. 227, § 1; March 30.



55-603 Production regulated; prevention of unreasonable discrimination.

55-603. Production regulated; prevention of unreasonable discrimination. Whenever the full production from any common source of supply, herein called "pool", of crude oil in this state can be obtained only under conditions (a) constituting waste as defined by K.S.A. 55-602 and amendments thereto, or (b) independently of waste, under conditions injurious to the respective correlative rights of the producers in the pool, or (c) under conditions unreasonably discriminating against other pools in the state, any person having the right to drill into and produce oil from the pool may take currently no more than that proportion of all crude oil which may be produced from the pool currently without such waste, injury or discrimination, which the productivity of such person's well or wells, considered in connection with the acreage reasonably attributable to each such well, bears to the productivity of all the wells in the pool, considered in connection with the acreage reasonably attributable to each well in the pool. The state corporation commission is authorized, and it shall be its duty, to regulate the taking of crude oil from any pool within the state of Kansas as to prevent waste in the pool or, independently of waste, to prevent the inequitable or unfair taking of crude oil from the pool by any person and to prevent unreasonable discrimination therein. The commission is further authorized, and it shall be its duty, to prevent unreasonable discrimination in favor of any one pool as against any other pool or pools in this state in the allocation of allowable production among such pools.

History: L. 1931, ch. 226, § 3; L. 1939, ch. 227, § 2; L. 1957, ch. 315, § 1; L. 1965, ch. 341, § 1; L. 1988, ch. 356, § 167; L. 1995, ch. 9, § 1; July 1.



55-604 Powers of commission; proration of production; approval of plan or distribution.

55-604. Powers of commission; proration of production; approval of plan or distribution. (a) The commission shall have and is hereby given jurisdiction and authority:

(1) Over all matters involving the application and enforcement of this act;

(2) to make and enforce rules, regulations and orders for the prevention of waste as defined by K.S.A. 55-602 and amendments thereto and for carrying out and enforcing each and all of the provisions of this act;

(3) to employ or appoint such agent or agents as necessary to enforce and administer the provisions of this act and rules, regulations and orders adopted or issued under this act. Such agent or agents, with the exception of clerical help, shall be experienced in and conversant with the oil business; and

(4) as otherwise provided, without limiting the generality of the foregoing authority provided in this section.

(b) In prorating the production allowed to each pool among the wells in the pool, the commission shall take into consideration, among such other factors as it finds proper, and give due and proper weight to:

(1) The productivity of each such well as determined by such reasonable method as the commission shall adopt for the pool;

(2) the acreage of each well owner which is reasonably attributable to each of the owner's wells; and

(3) the efficient utilization of the reservoir energy in the pool, except that the allowable production of any well in any prorated pool shall not be reduced below 25 barrels per day. The 25 barrels per day minimum per well allowable may be reduced proportionately when the acreage attributable to any well is less than the number of acres in a spacing unit established by the corporation commission for wells in a spaced pool. In the absence of such a spacing unit, when the acreage attributable to any well is less than 10 acres, the 25 barrels per day minimum per well allowable may be reduced in the proportion that the acreage attributable to the well bears to 10 acres, except that the reduction in the 25 barrels per day minimum per well allowable by virtue of acreage adjustment shall not apply to oil and gas wells drilled or commenced prior to the effective date of this act.

(c) When it appears to the commission that those having a right to drill into and produce oil from any pool, part of any pool or prospective pool, in this state, have unanimously agreed upon a plan for the development of such pool, part of any pool or prospective pool or for the distribution of allowed production in the pool, the commission, after notice and hearing in accordance with the provisions of the Kansas administrative procedure act, may approve such plan or distribution.

History: L. 1931, ch. 226, § 4; L. 1939, ch. 227, § 3; L. 1947, ch. 310, § 1; L. 1957, ch. 316, § 1; L. 1959, ch. 236, § 1; L. 1965, ch. 341, § 2; L. 1973, ch. 219, § 3; L. 1988, ch. 356, § 168; L. 1995, ch. 9, § 2; July 1.



55-604a Severability.

55-604a. Severability. If any clause, sentence, section, subsection, provision, or part of this act shall be adjudged to be invalid or unconstitutional by any court of competent jurisdiction, such judgment shall not invalidate, impair, or affect the remainder of this act, which shall remain in full force and effect.

History: L. 1965, ch. 341, § 3; July 1.



55-605 Enforcement of act; jurisdiction of commission over proceedings and hearings; notice; emergency rule, regulation or order; punishment for contempt; conduct of investigations and hearings by certain officers or employees; findings and recommendations; application of Kansas administrative procedure act.

55-605. Enforcement of act; jurisdiction of commission over proceedings and hearings; notice; emergency rule, regulation or order; punishment for contempt; conduct of investigations and hearings by certain officers or employees; findings and recommendations; application of Kansas administrative procedure act. (a) Any person, or the attorney general on behalf of the state, or the state corporation commission on its own initiative, may institute proceedings before the commission upon any question relating to the enforcement of this act, or for the making, revocation, change, renewal or extension, or for the enforcement of, any rule, regulation or order thereunder, and jurisdiction is hereby conferred upon the commission to hear and determine the same. The commission shall set a reasonable time and place when such hearing shall be had, and, in the case of proceedings initiated by the attorney general or the commission, give reasonable notice thereof, in no case less than 10 days, to all persons interested therein by one publication of such notice, in some newspaper or newspapers having a general circulation in this state, as designated by the commission, and in some newspaper having a general circulation in the county or counties where such lands affected by such proceedings are located, and by the second-class mailing of a copy thereof to each such person who shall have filed with the commission such person's name and address for the purpose of receiving notice. In all other cases, reasonable notice shall be given by the person initiating the proceedings, in no case less than 10 days prior to the hearing, by publication of such notice in a newspaper having a general circulation in the state, as designated by the commission, and in some newspaper having a general circulation in the county or counties where such lands affected by such proceedings are located, and the commission shall mail by second-class mail, a copy of such notice to each person who shall have filed with the commission such person's name and address for the purpose of notice.  Additional notice shall be given by the person initiating the proceedings when required in accordance with rules and regulations adopted by the commission.  The commission may accept as proof of notice an affidavit sworn to by the person initiating such proceedings that such notice has been perfected. Any such affidavit shall be filed with the commission on or before the hearing date. Each such notice shall state the time and place of hearing and contain such other information as will briefly and adequately disclose the matter to be considered or the relief sought. In case an emergency is found by the commission to exist which in its judgment requires the making of a rule, regulation or order or taking an enforcement action, without first having a hearing, such emergency rule, regulation, order or action shall have the same validity as if a hearing with respect to the same had been held after due notice, but shall remain in force no longer than 30 days from its effective date. In the exercise and enforcement of such jurisdiction the commission is authorized to summon witnesses, administer oaths, make ancillary orders, and use such means and final process, including inspection of records and books analogous to proceedings under its control over public service corporations as now provided by law. In connection with the exercise and enforcement of its jurisdiction, the commission shall also have the right and authority to certify as for contempt to the district court of any county having jurisdiction, violations by any person of any of the provisions of this act or rules, regulations or orders of the commission, and if it is found by the district court that such person, firm or corporation has knowingly and willfully violated same, then such person shall be punished as for contempt in the same manner and to the same extent and with like effect as if such contempt had been of an order, judgment or decree of the district court to which the certification is made. Any person desiring notice of any such proceeding shall file with the commission such person's name and address accompanied by a fee established by rule and regulation of the commission. All such fees shall be remitted to the state treasurer who shall credit the same to the conservation fee fund.

(b) The state corporation commission is hereby authorized to designate or appoint its director of petroleum conservation or its assistant director of petroleum conservation or one of its attorneys as an examiner or referee to make investigations and conduct hearings that are required of the commission by this act. Such investigations and hearings shall be made and conducted in the same manner as by the commission. Such examiners and referees shall have the power to administer oaths and to subpoena witnesses. The commission may provide for a record to be made of any hearing or investigation. Such examiners and referees shall submit their findings and recommendations in writing to the commission.

(c) If the agency action contemplated by proceedings instituted before the commission under this section is an order as defined in subsection (d) of K.S.A. 77-502 and amendments thereto, proceedings on such order shall be conducted in accordance with the provisions of the Kansas administrative procedure act. To the extent that the procedures contained in subsections (a) and (b) of this section are not in conflict, such procedures shall be supplemental to the procedures contained in the administrative procedure act.

History: L. 1931, ch. 226, § 5; L. 1939, ch. 227, § 4; L. 1957, ch. 317, § 1; L. 1984, ch. 203, § 1; L. 1988, ch. 356, § 169; July 1, 1989.



55-606 Rehearing; judicial review.

55-606. Rehearing; judicial review. (a) Any action of the commission pursuant to K.S.A. 55-601 through 55-609, and amendments thereto, is subject to review in accordance with the Kansas judicial review act. The action for review shall be brought in the district court having venue and first acquiring jurisdiction of the matter. Notwithstanding the provisions of K.S.A. 77-622, and amendments thereto, the authority of the court shall be limited to a judgment either affirming or setting aside in whole or in part the agency action.

(b) Before any action for judicial review may be brought by a person who was a party to the proceeding resulting in the agency action, a petition for reconsideration shall first be filed with the commission in accordance with the provisions of K.S.A. 77-529, and amendments thereto.

An action for judicial review may be brought by any person aggrieved by the agency action, whether or not such person was the petitioner for reconsideration. If no petition for reconsideration is filed, any person aggrieved by the agency action who was not a party to the proceeding before the commission may bring an action for judicial review of such agency action.

(c) Any action for review pursuant to this section shall have precedence in any court and on motion shall be advanced over any civil cause of different nature pending in such court. In any such action, a county abstract may be filed by the commission or any other interested party.

History: L. 1931, ch. 226, § 6; L. 1939, ch. 227, § 5; L. 1986, ch. 318, § 75; L. 1988, ch. 356, § 170; L. 1989, ch. 283, § 22; L. 2010, ch. 17, § 100; July 1.



55-607 Penalty for violations of 55-601 to 55-609.

55-607. Penalty for violations of 55-601 to 55-609. In addition to any penalty that may be imposed by the corporation commission, any person, firm or corporation, or any officer, agent or employee thereof, directly or indirectly, violating the provisions of this act shall be guilty of a misdemeanor, and upon conviction thereof in a court of competent jurisdiction shall be punished by a fine in any sum not to exceed five thousand dollars ($5,000), or by imprisonment in the county jail not to exceed thirty (30) days, or by both fine and imprisonment.

History: L. 1931, ch. 226, § 7; May 28.



55-608 Injunction and other remedies.

55-608. Injunction and other remedies. The corporation commission, the attorney general, or any county attorney in this state, shall have the right to maintain an action in any court of competent jurisdiction in this state to enforce by injunction, mandatory injunction, and any other appropriate legal or equitable remedy, any valid rule, order or regulation made by the corporation commission or promulgated under the provisions of this act, and the courts of general jurisdiction of this state shall have authority to make and render such judgments, orders and decrees as may be proper to enforce any such rules, orders and regulations made and promulgated by the corporation commission.

History: L. 1931, ch. 226, § 8; L. 1933, ch. 214, § 2; March 18.



55-609 Assessment of costs of administering 55-601 to 55-613; disposition of moneys.

55-609. Assessment of costs of administering 55-601 to 55-613; disposition of moneys. (a) Subject to the provisions of K.S.A. 55-143, and amendments thereto, the state corporation commission is hereby authorized and directed to tax and assess against the parties involved in any hearing or application all or any part of the costs incurred therein and also, all or any part of the costs to the state incurred in making necessary investigations and in enforcing its orders under K.S.A. 55-601 to 55-613, inclusive, and amendments thereto, and divide such costs among the parties in such proportion as is just and equitable.

(b) The state corporation commission shall remit all moneys received by or for it for costs taxed and assessed under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the conservation fee fund created by K.S.A. 55-143, and amendments thereto.

(c) Assessments imposed on the basis of a volume measure of production under the authority of this section shall be reported and remitted in the manner provided in K.S.A. 79-4230, and amendments thereto.

History: L. 1931, ch. 226, § 9; L. 1957, ch. 312, § 2; L. 1971, ch. 187, § 5; L. 1978, ch. 211, § 6; L. 1986, ch. 204, § 4; L. 1986, ch. 201, § 39; L. 2001, ch. 5, § 196; L. 2011, ch. 53, § 21; July 1.



55-609a Invalidity of 55-601 to 55-609.

55-609a. Invalidity of 55-601 to 55-609. If any section, subsection, paragraph or provision of this act shall be held to be invalid by any court for any reason, it shall be presumed that this act would have been passed by the legislature without such invalid section, subsection, paragraph or provision, and such finding or conclusion shall not in any way affect the remainder of this act.

History: L. 1931, ch. 226, § 10; May 28.



55-609b Invalidity of 55-602 to 55-606.

55-609b. Invalidity of 55-602 to 55-606. If any section, subsection, paragraph, sentence, provision, clause or phrase of this act shall be held to be unconstitutional or invalid for any reason, it shall be presumed that this act would have been passed by the legislature without such invalid section, subsection, paragraph, sentence, provision, clause or phrase, and such decision shall not in any way affect the remainder of this act.

History: L. 1939, ch. 227, § 7; March 30.



55-610 Buying or selling of illegally produced crude oil or petroleum unlawful.

55-610. Buying or selling of illegally produced crude oil or petroleum unlawful. It is hereby declared to be unlawful for any person, firm or corporation to buy from or sell to any person, firm or corporation crude oil or petroleum produced from any oil well or wells in this state in violation of any order, judgment or decree of courts of competent jurisdiction, or of any order, rule or regulation of any body or agency authorized by law to conserve and regulate the production of crude oil or petroleum, or to take or produce crude oil or petroleum from any oil well or wells owned or operated by himself or herself or others in violation of any order, judgment or decree of courts of competent jurisdiction, or of any order, rule or regulation of any body or agency authorized by law to conserve and regulate the production of crude oil or petroleum.

History: L. 1933, ch. 175, § 1; March 18.



55-611 Same; penalties.

55-611. Same; penalties. Any person, firm or the officials of any corporation violating the provisions of this act shall be guilty of a misdemeanor, and upon conviction in any court having jurisdiction of the offense, be punished by a fine not exceeding $500 or by confinement in the county jail not exceeding six months, or both. Each day's violation shall be considered a separate offense.

History: L. 1933, ch. 175, § 2; March 18.






Article 7 PRODUCTION AND CONSERVATION OF NATURAL GAS

55-701 Waste of natural gas prohibited.

55-701. Waste of natural gas prohibited. The production of natural gas in the state of Kansas in such manner and under such conditions and for such purposes as to constitute waste is hereby prohibited.

History: L. 1935, ch. 213, § 1; L. 1945, ch. 233, § 1; March 24.



55-702 Definitions.

55-702. Definitions. The term "waste", in addition to its ordinary meaning, shall include economic waste, underground waste and surface waste. Economic waste shall mean the use of natural gas in any manner or process except for efficient light, fuel, carbon black manufacturing and repressuring, or for chemical or other processes by which such gas is efficiently converted into a solid or a liquid substance. The term waste shall not include the use or flaring of natural gas if permitted pursuant to an order issued or rule and regulation adopted under the provisions of subsection (b) of K.S.A. 55-102, and amendments thereto.  The term "common source of supply" shall include that portion lying within this state of any gas reservoir lying partly within and partly without this state. The term "commission" shall mean the state corporation commission of the state of Kansas, its successors, or such other commission or board as may hereafter be vested with jurisdiction over the subject matter of this act.

History: L. 1935, ch. 213, § 2; L. 1945, ch. 233, § 2; L. 1983, ch. 183, § 2; July 1.



55-703 Regulation of production of natural gas by commission; considerations in determination of production from common sources of supply; exception for certain cities of second class.

55-703. Regulation of production of natural gas by commission; considerations in determination of production from common sources of supply; exception for certain cities of second class. (a) Whenever the available production of natural gas from any common source of supply is in excess of the market demands for natural gas from the common source of supply, or whenever the market demands for natural gas from any common source of supply can be fulfilled only by the production of natural gas from the common source of supply under conditions constituting waste, or whenever the commission finds and determines that the orderly development of and production of natural gas from any common source of supply requires the exercise of its jurisdiction, then any person, firm or corporation having the right to produce natural gas from the common source of supply may produce only that portion of all the natural gas that may be currently produced without waste and to satisfy the market demands, as will permit each developed lease to ultimately produce approximately the amount of gas underlying the developed lease and currently produce proportionately with other developed leases in the common source of supply without uncompensated cognizable drainage between separately owned, developed leases or parts thereof.

Except as otherwise provided in subsection (b), the commission shall regulate the taking of natural gas from any and all common sources of supply within this state in order to prevent the inequitable or unfair taking of natural gas from a common source of supply by any person, firm or corporation and to prevent unreasonable discrimination in favor of any one common source of supply as against another and in favor of or against any producer in any common source of supply. In promulgating rules, regulations and formulas, to attain such results the commission shall give equitable consideration to acreage, pressure, open flow, porosity, permeability and thickness of pay, and such other factors, conditions and circumstances as may exist in the common source of supply under consideration at the time, as may be pertinent.

The commission in determining the market demand for gas from a common source of supply shall consider the reasonable current requirements for current consumption and use within and without the state, and such other factors, conditions, or circumstances that would aid in establishing the market demand.

(b) The provisions of this section shall not apply to that portion of a common source of supply which is within the corporate boundaries of a city of the second class and upon which is located a producing natural gas well which is solely owned by such city and the total production from which is consumed by and for the benefit of such city.  Such well shall not be allowed to be produced in an amount which exceeds two times the amount authorized by any rule, regulation or formula promulgated by the commission pursuant to subsection (a).

The provisions of this subsection shall expire on July 1, 1988.

History: L. 1935, ch. 213, § 3; L. 1945, ch. 233, § 3; L. 1959, ch. 237, § 1; L. 1981, ch. 222, § 1; L. 1983, ch. 184, § 1; L. 1985, ch. 183, § 1; May 9.



55-703a Well spacing and orderly development.

55-703a. Well spacing and orderly development. The drilling and completion of a gas well shall not of itself entitle said well to an allowable for production; and the commission may, in its discretion, provide for well spacing in any such common source of supply and provide for the orderly development thereof.

History: L. 1945, ch. 233, § 4; March 24.



55-704 Rules and regulations authorized; notice and hearings.

55-704. Rules and regulations authorized; notice and hearings. The commission shall promulgate such rules and regulations as may be necessary for the prevention of waste as defined by this act, the protection of all water, oil or gas-bearing strata encountered in any well drilled in such common source of supply, ascertaining the several factors entering into the determination of the productive capacity of each well, the total productive capacity of all wells in the common source of supply, the establishment of such other standard or standards as the commission may find proper to determine the productive capacity of each well and of all wells in such common source of supply, and as the commission may find necessary and proper to carry out the spirit and purpose of this act:Provided, however, That notice, as provided in K.S.A. 55-706, shall be served upon or given to the producers and purchasers of natural gas and all other persons, firms or corporations interested, of any hearing or hearings which may be called for the purpose of establishing any facts upon which any proposed rule or regulation may be based.

History: L. 1935, ch. 213, § 4; L. 1945, ch. 233, § 5; March 24.



55-705b Natural gas well allowable grants; procedure.

55-705b. Natural gas well allowable grants; procedure. An allowable may be granted by the commission for any gas well in such a manner and under such conditions as shall be prescribed by the commission in a basic proration order adopted for a common source of supply or otherwise by any rule and regulation, order or decision of the commission under the provisions of this act.

History: L. 1945, ch. 233, § 7; L. 1994, ch. 98, § 1; July 1.



55-706 Proceedings before commission upon petition; designation of certain officers or employees to conduct investigations and hearings; powers; findings and recommendations.

55-706. Proceedings before commission upon petition; designation of certain officers or employees to conduct investigations and hearings; powers; findings and recommendations. (a) Proceedings may be instituted before the commission upon petition of any interested party, or by the attorney general on behalf of the state, or on the motion of the commission, upon any question relating to the enforcement of this act or the promulgation, revocation, amendment, renewal, interpretation, extension, or the enforcement of any rule, regulation or order, or the determination of any right thereunder, in the manner provided in K.S.A. 55-605, and amendments thereto.

(b) The state corporation commission is hereby authorized to designate or appoint its director of petroleum conservation or its assistant director of petroleum conservation or one of its attorneys as an examiner or referee to make investigations and conduct hearings that are required of the commission by this act. Such investigations and hearings shall be made and conducted in the same manner as by the commission. Such examiners and referees shall have the power to administer oaths and to subpoena witnesses. The commission may provide for a record to be made of any hearing or investigation. Such examiners and referees shall submit their findings and recommendations in writing to the commission.

History: L. 1935, ch. 213, § 6; L. 1945, ch. 233, § 8; L. 1957, ch. 317, § 2; L. 1984, ch. 203, § 2; July 1.



55-707 Judicial review of commission's actions.

55-707. Judicial review of commission's actions. Actions for judicial review of any action of the commission under the provisions of this act may be brought and proceedings respecting them shall be governed by and appeals may be taken as provided in K.S.A. 55-606 and amendments thereto.

History: L. 1935, ch. 213, § 7; L. 1945, ch. 233, § 9; L. 1986, ch. 318, § 77; July 1.



55-708 Penalties for violations.

55-708. Penalties for violations. In addition to any penalty that may be imposed by the state corporation commission, any person, firm or corporation, or any officer, agent or employee thereof, violating the provisions of this act, or any valid order or  rules and regulations of the commission, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine in any sum not exceeding $5,000, or by imprisonment in the county jail not exceeding 30 days, or by both fine and imprisonment.

History: L. 1935, ch. 213, § 8; L. 1998, ch. 122, § 1; July 1.



55-709 Injunction and other remedies.

55-709. Injunction and other remedies. The state corporation commission shall have the right to maintain an action in any court of competent jurisdiction in this state to enforce by injunction, mandatory injunction and any other appropriate or legal or equitable remedy any valid rule, order, or regulation made by the state corporation commission or promulgated under the provisions of this act, and said court shall have the authority to make and render such judgments, orders and decrees as may be proper to enforce any such rules, orders, and regulations made and promulgated by the state corporation commission.

History: L. 1935, ch. 213, § 9; July 1.



55-710 Receivership upon violation of act.

55-710. Receivership upon violation of act. In addition to any penalty imposed under the provisions of this act and to the remedy and relief heretofore set forth, any person, firm or corporation violating the provisions of this act, valid order, rules or regulations of the commissions shall be subject to have his, her or its producing property placed in the hands of a receiver by a court of competent jurisdiction, at the suit of the state of Kansas through the attorney general, but such receivership shall only extend to the operating of producing wells and the marketing of natural gas under the provisions of this act.

History: L. 1935, ch. 213, § 10; July 1.



55-711 Assessment of costs of administering 55-701 to 55-713; disposition of moneys.

55-711. Assessment of costs of administering 55-701 to 55-713; disposition of moneys. (a) Subject to the provisions of K.S.A. 55-143, and amendments thereto, the state corporation commission is hereby directed to tax and assess against the parties involved in any hearing or application all or any part of the costs incurred therein, also all or any part of the costs to the commission incurred in making the necessary investigations and the enforcement of its orders under K.S.A. 55-701 to 55-713, inclusive, and amendments thereto, and divide such costs among the interested parties in such proportion as may be just and equitable.

(b) The state corporation commission shall remit all moneys received by or for it for costs under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the conservation fee fund created by K.S.A. 55-143, and amendments thereto.

(c) Assessments imposed on the basis of a volume measure of production under the authority of this section shall be reported and remitted in the manner provided in K.S.A. 79-4230, and amendments thereto.

History: L. 1935, ch. 213, § 11; L. 1957, ch. 312, § 3; L. 1975, ch. 440, § 5; L. 1978, ch. 211, § 7; L. 1986, ch. 204, § 5; L. 1986, ch. 201, § 40; L. 2001, ch. 5, § 197; L. 2011, ch. 53, § 22; July 1.



55-712 Enforcement of act; agents.

55-712. Enforcement of act; agents. The commission is hereby authorized to employ or designate such agents as may in its judgment be necessary to enforce and administer the provisions of this act, and the rules and regulations and orders promulgated thereunder; such agents, with the exception of clerical help, to be experienced in and conversant with the business of the production of natural gas.

History: L. 1945, ch. 233, § 11; March 24.



55-713 Invalidity of part.

55-713. Invalidity of part. If any clause, sentence, section, provision, or part of this act shall be adjudged to be unconstitutional or invalid for any reason by any court of competent jurisdiction, such judgment shall not invalidate, impair, or affect the remainder of this act, which shall remain in full force and effect.

History: L. 1945, ch. 233, § 12; March 24.






Article 8 INTERSTATE COMPACT TO CONSERVE OIL AND GAS

55-801 Representative may be appointed to agree upon compact with petroleum-producing states; objectives of compact.

55-801. Representative may be appointed to agree upon compact with petroleum-producing states; objectives of compact. The governor is authorized to appoint a representative to meet with representatives of the governors of other petroleum-producing states, and of the United States, for the purpose of agreeing upon a compact among such states effecting the following objectives:

(a) Establishment of a joint state and federal fact-finding agency to consist of one representative of each compacting state, appointed by the governor, and one representative of the United States as congress or the president shall direct. Said agency shall make periodic findings, subject to approval and modification by the president, of the demand for petroleum to be produced within the United States, for withdrawals from storage, and for petroleum and products thereof to be imported. It shall thereupon, subject to concurrence of representatives of compacting states capable of together producing two-thirds of the demand for domestic production so found, and approval and modification by the president, determine the part thereof allowable as production within each petroleum-producing state.

(b) Voluntary regulation of production by each compacting state within its own borders in accordance with said determination of the joint fact-finding agency, to the extent that and in such manner as the laws of each state may authorize.

(c) Formulation by the joint agency of uniform conservation measures and tax laws which it shall recommend to the compacting states and exercise by said agency of such incidental powers as may be agreed upon.

History: L. 1935, ch. 214, § 1; March 14.



55-802 When compact binding.

55-802. When compact binding. No compact made under the authority of this act shall bind this state, unless and until:

(a) Said compact shall be ratified by the legislatures of two of the states of Texas, Oklahoma, California, Kansas, and New Mexico, and the legislature of this state, and congress shall consent thereto;

(b) Congress shall make provision for the limitation of importations of petroleum and the products thereof, including natural asphalt, to not to exceed 4.5 percent of the domestic allowable production of crude petroleum as determined in accordance with the findings referred to in K.S.A. 55-801;

(c) Congress shall provide for the control of interstate movement of petroleum produced or withdrawn from storage in violation of the law and valid regulations of the several states, and products of such petroleum;

(d) Congress shall provide for the control of interstate movement of petroleum produced in any state in excess of the determination, referred to in K.S.A. 55-801, of allowable production within said state as approved by the president, and products of such petroleum.

History: L. 1935, ch. 214, § 2; March 14.



55-803 "Interstate compact to conserve oil and gas" ratified.

55-803. "Interstate compact to conserve oil and gas" ratified. The "interstate compact to conserve oil and gas" entered into by the representatives of this state and the representatives of certain other oil-producing states at Dallas, Texas, on the sixteenth day of February, 1935, is hereby ratified, approved and confirmed by the state of Kansas.

History: L. 1935, ch. 215, § 1; March 20.



55-804 Text of such compact.

55-804. Text of such compact. Said "interstate compact to conserve oil and gas" so ratified, approved and confirmed, is in words and figures as follows:

"AN INTERSTATE COMPACT TO CONSERVE OIL AND GAS

"Article I

"This agreement may become effective within any compacting state at any time as prescribed by that state, and shall become effective within those states ratifying it whenever any three of the states of Texas, Oklahoma, California, Kansas, and New Mexico have ratified and congress has given its consent. Any oil-producing state may become a party hereto as hereinafter provided.

"Article II

"The purpose of this compact is to conserve oil and gas by the prevention of physical waste thereof from any cause.

"Article III

"Each state bound hereby agrees that within a reasonable time it will enact laws, or if laws have been enacted, then it agrees to continue the same in force, to accomplish within reasonable limits the prevention of:

(a) The operation of any oil well with an inefficient gas-oil ratio.

(b) The drowning with water of any stratum capable of producing oil or gas, or both oil and gas in paying quantities.

(c) The avoidable escape into the open air or the wasteful burning of gas from a natural-gas well.

(d) The creation of unnecessary fire hazards.

(e) The drilling, equipping, locating, spacing or operating of a well or wells so as to bring about physical waste of oil or gas or loss in the ultimate recovery thereof.

(f) The inefficient, excessive or improper use of the reservoir energy in producing any well.

"The enumeration of the foregoing subjects shall not limit the scope of the authority of any state.

"Article IV

"Each state bound hereby agrees that it will, within a reasonable time, enact statutes, or if such statutes have been enacted then that it will continue the same in force, providing in effect that oil produced in violation of its valid oil and/or gas conservation statutes or any valid rule, order or regulation promulgated thereunder, shall be denied access to commerce; and providing for stringent penalties for the waste of either oil or gas.

"Article V

"It is not the purpose of this compact to authorize the states joining herein to limit the production of oil or gas for the purpose of establishing or fixing the price thereof, or create or perpetuate monopoly, or to promote regimentation, but is limited to the purpose of conserving oil and gas, preventing the avoidable waste thereof within reasonable limitations.

"Article VI

"Each state joining herein shall appoint a representative to a commission hereby constituted and designated as The Interstate Oil Compact Commission, the duty of which said commission shall be to make inquiry and ascertain from time to time such methods, practices, circumstances and conditions as may be disclosed for bringing about conservation and the prevention of physical waste of oil and gas, and at such intervals as said commission deems beneficial it shall report its findings and recommendations to the several states for adoption or rejection.

"The commission shall have power to recommend the co-ordination of the exercise of the police powers of the several states within their several jurisdictions to promote the maximum ultimate recovery from the petroleum reserves of said states, and to recommend measures for the maximum ultimate recovery of oil and gas. Said commission shall organize and adopt suitable rules and regulations for the conduct of its business.

"No action shall be taken by the commission except: (1) by the affirmative votes of the majority of the whole number of the compacting states, represented at any meeting, and (2) by a concurring vote of a majority in interest of the compacting states at said meeting, such interest to be determined as follows: Such vote of each state shall be in the decimal proportion fixed by the ratio of its daily average production during the preceding calendar half-year to the daily average production of the compacting states during said period.

"Article VII

"No state by joining herein shall become financially obligated to any other state, nor shall the breach of the terms hereof by any state subject such state to financial responsibility to the other states joining herein.

"Article VIII

"This compact shall expire September 1, 1937. But any state joining herein may, upon sixty (60) days' notice, withdraw herefrom.

"The representatives of the signatory states have signed this agreement in a single original which shall be deposited in the archives of the Department of State of the United States, and a duly certified copy shall be forwarded to the governor of each of the signatory states.

"This compact shall become effective when ratified and approved as provided in article I. Any oil-producing state may become a party hereto by affixing its signature to a counterpart to be similarly deposited, certified and ratified.

"Done in the city of Dallas, Texas, this sixteenth day of February, 1935.

"E. W. Marland,"The Governor of the State of Oklahoma."James V. Allred,"The Governor of the State of Texas."R. L. Patterson,"For the State of California."Frank Vesely,"E. H. Wells,"Hugh Burch,"Hiram M. Dow,"For the State of New Mexico.

"The following representatives recommend to their respective governors and legislatures the ratification of the foregoing agreement.

"John W. Olvey,of Arkansas."Warwick M. Downing,of Colorado."William Bell,of Illinois."Gorden F. Van Enanaam,"Gerald Cotter,of Michigan."Ralph J. Pryor,"E. B. Shawver,"T. C. Johnson,of Kansas."

History: L. 1935, ch. 215, § 2; March 20.



55-862 Further extension of compact to conserve oil and gas to September 1, 1979; amendment of compact; notice, withdrawal.

55-862. Further extension of compact to conserve oil and gas to September 1, 1979; amendment of compact; notice, withdrawal. The governor of the state of Kansas is hereby authorized and directed, for and in the name of the state of Kansas, to execute and deliver an agreement with other states now members or which may hereafter become members of the interstate oil compact commission, by the terms of which the interstate compact to conserve oil and gas, executed in the city of Dallas, Texas, on the sixteenth day of February, 1935, and now on deposit with the department of state of the United States, which was extended four (4) years under K.S.A. 1974 Supp. 55-857[*], shall be amended effective September 1, 1975, by amending the first paragraph of article VIII thereof to read as follows:

"This compact shall continue in effect until congress withdraws its consent. But any state joining herein may, upon sixty (60) days' notice, withdraw herefrom."; and shall also be extended and renewed effective September 1, 1975.

History: L. 1975, ch. 286, § 1; July 1.

* Now repealed.



55-863 Same; text of compact set out in 55-804 with exception of amendment.

55-863. Same; text of compact set out in 55-804 with exception of amendment. The interstate compact to conserve oil and gas referred to in the above section, and which was by statute regularly ratified, approved, confirmed and extended by the state of Kansas (K.S.A. 1974 Supp. 55-857 through 55-861 [*]) and which it is hereby proposed to amend, extend and renew by agreement, subject to the approval of Congress is with the exception of said amendment set out in full in K.S.A. 55-804.

History: L. 1975, ch. 286, § 2; July 1.

* Now repealed.



55-864 Same; substance of agreement executed by governor.

55-864. Same; substance of agreement executed by governor. The agreement to amend, extend and renew said interstate compact to conserve oil and gas, and which the governor of this state is hereby authorized and directed to execute for and in the name of the state of Kansas shall be in substance as follows:

"It is hereby agreed that effective September 1, 1975, the compact entitled 'an interstate compact to conserve oil and gas' executed within the city of Dallas, Texas, on the 16th day of February, 1935, and now on deposit with the department of state of the United States, be and the same is hereby amended by amending the first paragraph of article VIII thereof to read as follows:

'This compact shall continue in effect until congress withdraws its consent. But any state joining herein may, upon sixty (60) days' notice, withdraw therefrom.'; and that said compact as so amended be, and the same is hereby renewed and extended. This agreement shall become effective when executed, ratified and approved as provided in article I of said compact as so amended."

History: L. 1975, ch. 286, § 3; July 1.



55-865 Same; official representative of Kansas; appointment, oath, expenses.

55-865. Same; official representative of Kansas; appointment, oath, expenses. The governor of Kansas is authorized to appoint a representative of the state of Kansas to the interstate oil compact commission who shall act as the official representative of the state of Kansas on such commission; and such representative shall meet from time to time with the representatives of the other compacting states for the purpose of enabling the state of Kansas to fully cooperate in accomplishing the objects of said compact. The representative of the state of Kansas to the interstate oil compact commission shall take the oath of office prescribed by the constitution, which shall be filed with the secretary of state, and he or she shall be reimbursed for all actual expenses incurred in attending the meetings of the interstate oil compact commission. All expenses incurred in enabling the state of Kansas to fully participate in the accomplishment of the objects of the interstate compact to conserve oil and gas shall be defrayed from the funds known as the oil and gas conservation funds.

History: L. 1975, ch. 286, § 4; July 1.



55-866 Same; withdrawal from compact; notice.

55-866. Same; withdrawal from compact; notice. The governor of Kansas is authorized and empowered for and on the behalf of the state of Kansas to determine if and when it shall be for the best interest of the state of Kansas to withdraw from said compact upon sixty (60) days' notice as provided by the terms of the compact. In the event that he or she shall determine that the state should withdraw from said compact, he or she shall have full power and authority to give necessary notice and to take any and all steps necessary and proper to execute the withdrawal of the state of Kansas from said compact.

History: L. 1975, ch. 286, § 5; July 1.






Article 9 SALT WATER

55-901 Disposal of salt water; rules and regulations; assessment of costs; disposition of moneys.

55-901. Disposal of salt water; rules and regulations; assessment of costs; disposition of moneys. (a) The owner or operator of any oil or gas well which may be producing and which produces salt water or waters containing minerals in an appreciable degree shall have the right to return such waters to any horizon from which such salt waters may have been produced, or to any other horizon which contains or had previously produced salt water or waters containing minerals in an appreciable degree, if the owner or operator of such well makes a written application to the state corporation commission for authority to do so, and written approval has been granted to the owner or operator after investigation by the state corporation commission.

(b) The state corporation commission is hereby directed to adopt such rules and regulations as may be just and equitable to carry out the provisions of this section.

(c) Subject to the provisions of K.S.A. 55-143, and amendments thereto, the state corporation commission shall assess all or any part of the cost that may be incurred under the provisions of this section against the applicant.

(d) The commission shall remit all moneys received by or for it for costs assessed under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the conservation fee fund created by K.S.A. 55-143, and amendments thereto.

History: L. 1935, ch. 211, § 1; L. 1937, ch. 265, § 1; L. 1978, ch. 211, § 8; L. 1986, ch. 202, § 5; L. 1986, ch. 201, §17; L. 2001, ch. 5, § 198; L. 2011, ch. 53, § 23; July 1.



55-903 Reporting violations to the commission; prosecution.

55-903. Reporting violations to the commission; prosecution. Any county or district attorney who finds that there is probable cause to believe that a violation of subsection (a) of K.S.A. 55-904, and amendments thereto, has occurred shall immediately notify the state corporation commission and shall also begin prosecution of the offender.

History: L. 1981, ch. 223, § 1; L. 1986, ch. 201, § 18; July 1.



55-904 Disposal of salt water; penalties for violations.

55-904. Disposal of salt water; penalties for violations. (a) It shall be unlawful for any person, firm, corporation, partnership or other association of persons:

(1) To knowingly and willfully dispose of or cause the disposal of salt water produced in conjunction with the production of oil or natural gas except in the manner and locations prescribed by K.S.A. 55-901 and 55-1003, and amendments thereto, and rules and regulations adopted pursuant to such sections, or as permitted by the commission;

(2) to dispose of any substance not exempt under 40 C.F.R. 261.4(b)(5), as revised July 1, 1997, in a class II disposal or injection well;

(3) to knowingly contract for the transportation of such salt water with a person, firm, corporation, partnership or other association of persons who is not licensed under the provisions of K.S.A. 66-1,114, and amendments thereto; or

(4) to own or operate any motor vehicle which, while being used for the transportation of such salt water, contains an operable "trip-lever" or similar device which is installed in such manner as to allow access to any person while riding in the passenger compartment of such vehicle.

(b) As used in this section "salt water" means water containing more than 5,000 milligrams per liter chlorides and produced in conjunction with the production of oil or natural gas.

(c) This section shall not be construed to prohibit the spreading of salt water on road beds under construction or maintenance if such spreading of salt water is performed in compliance with rules and regulations adopted by the secretary of the department of health and environment. The secretary shall be responsible for enforcing, by appropriate proceedings, such rules and regulations and shall immediately notify the appropriate county or district attorney of any actual or suspected violation of this section.

(d) Any person, firm, corporation, partnership or other association of persons who violates any provision of subsection (a) shall be guilty of:

(1) A severity level 9, nonperson felony; and

(2) a severity level 8, nonperson felony on a second or subsequent violation of subsection (a).

History: L. 1981, ch. 223, § 2; L. 1982, ch. 229, § 1; L. 1986, ch. 201, § 19; L. 1993, ch. 291, § 230; L. 1994, ch. 291, § 76; L. 1998, ch. 122, § 2; July 1.






Article 10 DISPOSAL OF BRINES AND MINERALIZED WATERS

55-1003 Disposal of oil-field or gas-field brines and mineralized waters; plans and specifications; approval; disposal wells; notice and hearing; judicial review; eminent domain.

55-1003. Disposal of oil-field or gas-field brines and mineralized waters; plans and specifications; approval; disposal wells; notice and hearing; judicial review; eminent domain. Each company or corporation engaged in the production of petroleum or natural gas in Kansas, or organized for the purpose of providing for disposal of oil-field or gas-field brines and mineralized waters, may own, lease, construct, operate, and maintain pipelines, reservoirs, treatment plants, disposal wells, and other facilities for the conveyance and disposal of such brines and mineralized waters.

Any person, company or corporation engaged in the production of petroleum or natural gas in Kansas, or in the disposal of oil-field or gas-field brines and mineralized waters, may provide for financing and acquiring the necessary land, easements and rights-of-way, and may own, lease, construct, operate and maintain the works necessary for such disposal. For the disposal of oil-field or gas-field brines and mineralized waters, the plans and specifications for such disposal works shall be submitted to and be approved by the state corporation commission. The commission, in giving approval, shall determine that the proposed method of disposal: (1) Will not result in the loss or waste of gas or petroleum resources; and (2) is a feasible method to be employed in protecting the water resources of the state from preventable pollution. If the commission finds upon investigation that the most feasible method for the prevention of pollution is by a disposal well, the commission shall give notice thereof to the owner of wells producing such brines and mineralized waters of the findings.

If the owner of the wells producing such brines and mineralized waters desires to contest the findings of the commission, such owner shall give notice to the commission within 10 days after receipt of notice thereof. Thereupon, the commission shall proceed to hear and determine the matter in accordance with the provisions of the Kansas administrative procedure act. If upon such hearing, the commission sustains the findings, or if such findings are not contested, the commission shall issue an order directing the owner of the wells producing such brines and mineralized waters to provide the necessary disposal system.

Actions for judicial review of any action of the commission under the provisions of this act may be brought as provided in K.S.A. 55-606, and amendments thereto. Upon final order sustaining the findings of the commission, the owner of such wells shall provide the required disposal system in accordance with K.S.A. 55-901, and amendments thereto, and is hereby authorized to exercise the right of eminent domain as provided in K.S.A. 26-501 to 26-516, inclusive, and amendments to such sections, for the purpose of acquiring the necessary rights-of-way and sites for the disposal of such brines and mineralized waters.

History: L. 1945, ch. 234, § 2; L. 1963, ch. 234, § 78; L. 1975, ch. 462, § 66; L. 1986, ch. 201, § 20; L. 1988, ch. 356, § 172; July 1, 1989.



55-1004 Unlawful to dispose of certain waste in oil-field disposal wells at excessive pressures; penalties.

55-1004. Unlawful to dispose of certain waste in oil-field disposal wells at excessive pressures; penalties. It shall be unlawful for any person having possession, control or the use of any oil-field waste disposal well wherein salt water, mineralized brine, oil or refuse produced from any oil well is disposed of below the surface of the earth to inject such salt water, mineralized brine, oil or refuse from any oil well therein at a pressure in excess of the maximum pressure established by the state corporation commission and contained in the permit issued thereby except when noncompliance with this section is due to one or more causes beyond the control of such person and, once such person knows or should have known of such noncompliance, such person takes immediate and reasonable steps to gain prompt and full compliance with the applicable statutes and rules and regulations. The state corporation commission shall maintain a permanent record of the maximum pressure established by it on each such oil-field waste disposal well.

Any person violating any of the provisions of this section shall be guilty of a severity level 9, nonperson felony.  Each day any such violation continues shall be deemed a separate offense.

History: L. 1953, ch. 270, § 1; L. 1975, ch. 462, § 67; L. 1986, ch. 201, § 21; L. 1998, ch. 122, § 3; July 1.



55-1005 Disposal wells for salt brines and other oil field wastes; minimum depth; penalty.

55-1005. Disposal wells for salt brines and other oil field wastes; minimum depth; penalty. It shall be unlawful to use wells for the disposal of salt brines or other oil field wastes which do not meet the requirements for minimum depth established by the rules and regulations of the corporation commission. The state corporation commission shall inspect such wells to ascertain whether they meet such requirements for minimum depth. Any person, firm, partnership, association or corporation knowingly and willfully violating the provisions of this section, shall be deemed guilty of a severity level 9, nonperson felony. Each day of violation shall be considered to constitute a separate offense.

History: L. 1957, ch. 319, § 1; L. 1993, ch. 61, § 1; L. 1998, ch. 122, § 4; July 1.



55-1007 Same; injunctions, when.

55-1007. Same; injunctions, when. The attorney general or county attorney shall, at all times, have the power to enjoin any party from maintaining a disposal well if it shall appear that such party has violated the provisions of K.S.A. 55-1005.

History: L. 1957, ch. 319, § 3; June 29.






Article 11 LIQUEFIED PETROLEUM GAS

55-1101 Containers; definitions.

55-1101. Containers; definitions. The term "person" as used in this act shall mean and include any person, firm, or corporation. The term "liquefied petroleum gas" as used in this act shall mean and include any material which is composed predominantly of any of the following hydrocarbons or mixtures of the same: Propane, propylene, butanes (normal butane and isobutane), and butylenes.

History: L. 1951, ch. 332, § 1; July 1.



55-1102 Same; identification; unlawful acts.

55-1102. Same; identification; unlawful acts. (a) If a liquefied petroleum gas container shall bear upon the surface thereof in plainly legible characters the name, mark, initials or other identifying device of the owner thereof, it shall be unlawful for any person except such owner or a person authorized in writing by him or her: (1) To fill or refill such container with liquefied petroleum gas or any other gas or compound; (2) to buy, sell, offer for sale, give, take, loan, deliver or permit to be delivered, or otherwise use, dispose of, or traffic in any such container; or (3) to deface, erase, obliterate, cover up or otherwise remove or conceal or change any such name, mark, initials or other identifying device of the owner or to place the name, mark, initials or other identifying device of any person other than the owner on such container.

(b) It shall be unlawful for any person to place the name, mark, initials or other identifying device of any person other than the owner on any liquefied petroleum gas container.

(c) Nothing contained in this section shall make it unlawful for a manufacturer or supplier to place the name of such manufacturer or supplier and other markings as required by regulation or code under which the tank was constructed or the markings required by the interstate commerce commission on such liquefied petroleum gas container.

History: L. 1951, ch. 332, § 2; July 1.



55-1103 Same; unlawful to fill or refill unmarked containers if notified by owner.

55-1103. Same; unlawful to fill or refill unmarked containers if notified by owner. If the owner of any liquefied petroleum gas container, which is not marked as to ownership in the manner prescribed in subsection (a) of K.S.A. 55-1102, shall notify any person in writing that he or she is the owner thereof and objects to such person filling or refilling such container with liquefied petroleum gas or any other gas or compound, it shall be unlawful for such person to so fill or refill such container.

History: L. 1951, ch. 332, § 3; July 1.



55-1104 Same; evidence of unlawful use.

55-1104. Same; evidence of unlawful use. The use of a liquefied petroleum gas container marked and identified as described in subsection (a) of K.S.A. 55-1102, without the written consent of the owner or a person authorized in writing by the owner to give such consent, or the possession of such container by any person other than the owner having his or her name, mark, initials, or other identifying device thereon, or a person authorized in writing by such owner shall and is hereby declared to be presumptive evidence of the unlawful use, filling or refilling, or trafficking in of such liquefied petroleum gas containers.

History: L. 1951, ch. 332, § 4; July 1.



55-1105 Same; penalty.

55-1105. Same; penalty. Any person violating the provisions of this act shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not more than five hundred dollars ($500) or by imprisonment for not more than six (6) months or by both such fine and imprisonment in the discretion of the court.

History: L. 1951, ch. 332, § 5; July 1.






Article 12 UNDERGROUND STORAGE OF NATURAL GAS

55-1201 Definitions.

55-1201. Definitions. As used in this act

(a) "underground storage" shall mean storage in a subsurface stratum or formation of the earth;

(b) "natural gas" shall mean gas either while in its original state or after the same has been processed by removal therefrom of component parts not essential to its use for light and fuel;

(c) "native gas" shall mean gas which has not been previously withdrawn from the earth;

(d) "natural gas public utility" shall mean any person, firm or corporation authorized to do business in this state and engaged in the business of transporting or distributing natural gas by means of pipelines into, within or through this state for ultimate public use;

(e) "commission" shall mean the state corporation commission.

History: L. 1951, ch. 268, § 1; June 30.



55-1202 Public interest and welfare.

55-1202. Public interest and welfare. The underground storage of natural gas which promotes conservation thereof, which permits the building of reserves for orderly withdrawal in periods of peak demand, which makes more readily available our natural gas resources to the domestic, commercial and industrial consumers of this state, and which provides a better year-round market to the various gas fields, promotes the public interest and welfare of this state.

Therefore in the manner hereinafter provided the commission may find and determine that the underground storage of natural gas as hereinbefore defined is in the public interest.

History: L. 1951, ch. 268, § 2; June 30.



55-1203 Appropriation of certain property.

55-1203. Appropriation of certain property. Any natural gas public utility may appropriate for its use for the underground storage of natural gas any subsurface stratum or formation in any land which the commission shall have found to be suitable and in the public interest for the underground storage of natural gas, and in connection therewith may appropriate such other interests in property as may be required adequately to examine, prepare, maintain and operate such underground natural gas storage facilities. The right of appropriation hereby granted shall be without prejudice to the rights of the owner of said lands or of other rights or interests therein to drill or bore through the underground stratum or formation so appropriated in such manner as shall comply with orders, rules and regulations of the commission issued for the purpose of protecting underground storage strata or formations against pollution and against the escape of natural gas therefrom and shall be without prejudice to the rights of the owner of said lands or other rights or interests therein as to all other uses thereof.

History: L. 1951, ch. 268, § 3; June 30.



55-1204 Underground storage of natural gas; certificate of commission; notice and hearing; assessment of costs; disposition of moneys.

55-1204. Underground storage of natural gas; certificate of commission; notice and hearing; assessment of costs; disposition of moneys. (a) Any natural gas public utility desiring to exercise the right of eminent domain as to any property for use for underground storage of natural gas shall, as a condition precedent to the filing of its petition in the district court, obtain from the commission a certificate setting out findings of the commission:

(1) That the underground stratum or formation sought to be acquired is suitable for the underground storage of natural gas and that its use for such purposes is in the public interest; and

(2) the amount of recoverable oil and native gas, if any, remaining therein.

(b) The commission shall issue no such certificate until after public hearing is had on application and upon reasonable notice to interested parties in accordance with the provisions of the Kansas administrative procedure act. Subject to the provisions of K.S.A. 55-143, and amendments thereto, the applicant shall be assessed an amount equal to all or any part of the costs of such proceedings and the applicant shall pay the amount so assessed.

(c) All provisions of K.S.A. 66-106, 66-118a, 66-118b, 66-118c, 66-118d, 66-118e, 66-118j and 66-118k, and amendments thereto, shall be applicable to all proceedings of the commission under K.S.A. 55-1201 to 55-1206, inclusive, and amendments thereto.

(d) The state corporation commission shall remit all moneys received by or for it for costs assessed under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the conservation fee fund created by K.S.A. 55-143, and amendments thereto.

History: L. 1951, ch. 268, § 4; L. 1978, ch. 211, § 9; L. 1986, ch. 202, § 6; L. 1988, ch. 356, § 173; L. 2001, ch. 5, § 199; July 1.



55-1205 Eminent domain procedure.

55-1205. Eminent domain procedure. Any natural gas public utility, having first obtained a certificate from the commission as hereinbefore provided, desiring to exercise the right of eminent domain for the purpose of acquiring property for the underground storage of natural gas shall do so in the manner provided in K.S.A. 26-501 to 26-516, inclusive. The petitioner shall file the certificate of the commission as a part of its petition and no order by the court granting said petition shall be entered without such certificate being filed therewith. The appraisers in awarding damages hereunder shall also take into consideration the amounts of recoverable oil and native gas remaining in the property sought to be appropriated and for such purposes shall receive as prima facie evidence of such amounts the findings of the commission with reference thereto.

History: L. 1951, ch. 268, § 5; L. 1963, ch. 234, § 79; Jan. 1, 1964.



55-1207 Leasing of state-owned lands for underground storage of natural gas; conditions.

55-1207. Leasing of state-owned lands for underground storage of natural gas; conditions. The director of the state department of administration, with the approval of the state finance council, may lease to a person, firm or corporation lands owned by the state of Kansas for the underground storage of natural gas by such person, firm or corporation. All such leases shall be on such terms and conditions as the director of the state department of administration, with the approval of the state finance council, shall prescribe, except that every such lease shall be for a period of 20 years and as long as such lands are actually used by the lessee or its assignees for the underground storage of natural gas. Every such lease shall describe the subsurface stratum or formation in such lands which is to be utilized for such storage. Any lease granted pursuant to the provisions of this section shall be without prejudice to the rights of the state as the owner of such lands, or any lessee of the oil and gas rights thereof, to develop other subsurface strata or formations so leased in such manner as will comply with existing or hereafter promulgated rules and regulations of the state corporation commission issued for the purpose of protecting underground gas storage stratum or formation as provided by K.S.A. 55-1203, and amendments thereto.

All proceeds of such leases shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund. The proceeds of any such leases which shall be derived from the lease of lands which are held by the state of Kansas for the use and benefit of a state institution shall be kept by the state treasurer in a separate fund for the use and benefit of such state institution under rules and regulations adopted by the state agency having control and management of such state institution.

History: L. 1961, ch. 420, § 1; L. 2001, ch. 5, § 200; July 1.



55-1208 Abandonment of underground natural gas storage facility; notification; hearings by corporation commission.

55-1208. Abandonment of underground natural gas storage facility; notification; hearings by corporation commission. (a) When the owner of an underground natural gas storage facility has permanently abandoned the storage facility and that facility was certificated by the state corporation commission pursuant to K.S.A. 55-1201et seq., the owner shall file with the commission a notice of abandonment.  If any such storage facility was certificated pursuant to federal authority, the owner shall file a copy of any federal abandonment authority with the commission.  Unless such notice of abandonment authority has been filed with the commission, there shall be a presumption that the storage facility and all rights associated with it remain as certificated.  In either case the owner shall file an instrument with the register of deeds office in the appropriate county or counties, stating that such storage has ceased and, except in cases in which the owner of the storage facility has purchased the fee, that the ownership of all property acquired by the owner, both mineral and surface, has reverted to those who owned the property at the time of the acquisition or their heirs, successors or assigns.

(b) The state corporation commission may conduct an administrative hearing pursuant to the Kansas administrative procedures act upon application for abandonment of an underground natural gas storage facility if such facility was certificated by the commission.

History: L. 1993, ch. 101, § 1; July 1.



55-1209 Plat map of location of underground natural gas facility required.

55-1209. Plat map of location of underground natural gas facility required. The owner of an underground natural gas storage facility shall provide to the state corporation commission a plat map identifying the location of such facility and a description of the geological formation or formations to be used for storage.

History: L. 1993, ch. 101, § 2; July 1.



55-1210 Property rights to injected natural gas established.

55-1210. Property rights to injected natural gas established. (a) All natural gas which has previously been reduced to possession, and which is subsequently injected into underground storage fields, sands, reservoirs and facilities, whether such storage rights were acquired by eminent domain or otherwise, shall at all times be the property of the injector, such injector's heirs, successors or assigns, whether owned by the injector or stored under contract.

(b) In no event shall such gas be subject to the right of the owner of the surface of such lands or of any mineral interest therein, under which such gas storage fields, sands, reservoirs and facilities lie, or of any person, other than the injector, such injector's heirs, successors and assigns, to produce, take, reduce to possession, either by means of the law of capture or otherwise, waste, or otherwise interfere with or exercise any control over such gas.  Nothing in this subsection shall be deemed to affect the right of the owner of the surface of such lands or of any mineral interest therein to drill or bore through the underground storage fields, sands, reservoirs and facilities in such a manner as will protect such fields, sand, reservoirs and facilities against pollution and the escape of the natural gas being stored.

(c) With regard to natural gas that has migrated to adjoining property or to a stratum, or portion thereof, which has not been condemned as allowed by law or otherwise purchased:

(1) The injector, such injector's heirs, successors and assigns shall not lose title to or possession of such gas if such injector, such injector's heirs, successors or assigns can prove by a preponderance of the evidence that such gas was originally injected into the underground storage.

(2) The injector, such injector's heirs, successors and assigns, shall have the right to conduct such tests on any existing wells on adjoining property, at such injector's sole risk and expense including, but not limited to, the value of any lost production of other than the injector's gas, as may be reasonable to determine ownership of such gas.

(3) The owner of the stratum and the owner of the surface shall be entitled to such compensation, including compensation for use of or damage to the surface or substratum, as is provided by law, and shall be entitled to recovery of all costs and expenses, including reasonable attorney fees, if litigation is necessary to enforce any rights under this subsection (c) and the injector does not prevail.

(d) The injector, such injector's heirs, successors and assigns shall have the right to compel compliance with this section by injunction or other appropriate relief by application to a court of competent jurisdiction.

History: L. 1993, ch. 102, § 1; July 1.






Article 13 UNITIZATION

55-1301 Additional powers and duties of the state corporation commission.

55-1301. Additional powers and duties of the state corporation commission. In addition to the jurisdiction, powers and duties conferred or imposed upon the state corporation commission, herein called "commission," by articles 6 and 7 of chapter 55 of the Kansas Statutes Annotated, with respect to the prevention of waste and the conservation of oil and gas and the protection of the correlative rights of persons entitled to share in the production thereof, the commission shall for said purposes have, and it shall be its duty to exercise, the further jurisdiction, powers and duties conferred or imposed upon it by this act.

History: L. 1967, ch. 299, § 1; July 1.



55-1302 Definitions.

55-1302. Definitions. As used in this act:

(a) Except where the context otherwise requires, the terms used or defined in articles 6 and 7 of chapter 55 of the Kansas Statutes Annotated, and amendments thereto, shall have the same meaning when used in this act.

(b) "Pool" means an underground accumulation of oil and gas in one or more natural reservoirs in communication so as to constitute a single pressure system so that production from one part of the pool affects the pressure throughout its extent.

(c) "Oil and gas" means crude oil, natural gas, casinghead gas, condensate, or any combination thereof.

(d) "Waste," in addition to its meaning as used in articles 6 and 7 of chapter 55 of the Kansas Statutes Annotated, and amendments thereto, includes both economic and physical waste resulting from the development and operation separately of tracts that can best be operated as a unit.

(e) "Working interest owner" means the owner of tracts or interests who, in the absence of a unitization order, would have the right to drill and operate a well or wells on the separately owned tracts comprising a unit.

History: L. 1967, ch. 299, § 2; L. 2004, ch. 115, § 1; July 1.



55-1303 Requisites of application; hearings.

55-1303. Requisites of application; hearings. Any working interest owner may file an application with the commission requesting an order for the unit operation of a pool or part thereof. The application shall contain: (a) A description of the land and pool or part thereof to be so operated, termed the unit area;

(b) a statement of the type of operations contemplated for the unit area;

(c) a copy of a proposed plan of unitization which the applicant considers fair, reasonable and equitable;

(d) a copy of a proposed operating plan covering the manner in which the unit will be supervised and managed and costs allocated and paid;

(e) an allegation of the facts required to be found by the commission under K.S.A. 55-1304 and amendments thereto.

Upon filing of an application for an order providing for the unit operation of a pool or part thereof, the commission shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1967, ch. 299, § 3; L. 1988, ch. 356, § 174; July 1, 1989.



55-1304 Matters to be found by the commission precedent to issuance of unitization order; hearings.

55-1304. Matters to be found by the commission precedent to issuance of unitization order; hearings. The commission may make an order providing for the unitization and unit operation of such pool or part thereof sought to be unitized, if, upon application of any working interest owner and after notice and hearing in accordance with the provisions of the Kansas administrative procedure act, the commission finds all of the following conditions exist:

(a) (1) The primary production from a pool or a part thereof sought to be unitized has reached a low economic level and, without introduction of artificial energy, abandonment of oil or gas wells is imminent; or (2) the unitized management, operation and further development of the pool or the part thereof sought to be unitized is economically feasible and reasonably necessary to prevent waste within the reservoir and thereby increase substantially the ultimate recovery of oil or gas;

(b) the value of the estimated additional recovery of oil or gas substantially exceeds the estimated additional cost incident to conducting such operations; and

(c) the proposed operation is fair and equitable to all interest owners.

History: L. 1967, ch. 299, § 4; L. 1988, ch. 356, § 175; L. 2000, ch. 15, § 1; Mar. 30.



55-1305 Commission orders.

55-1305. Commission orders. The order providing for the unitization and unit operation of a pool or a part thereof shall be upon terms and conditions that are just and reasonable and shall prescribe a plan for unit operations that shall include:

(a) A legal description in terms of surface area of the pool or a part thereof to be so operated, termed "the unit area";

(b) a statement of the nature of the operations contemplated;

(c) an allocation to the separately owned tracts in the unit area of all the oil and gas that is produced from the unit area and is saved, being the production that is not used in the conduct of operations on the unit area or not unavoidably lost. The allocation shall be in accord with the agreement, if any, of all interest owners. If there is no such agreement as to the allocation, the commission shall determine the relative value of the separately owned tracts in the unit area, exclusive of physical equipment, for development of oil and gas by unit operations, and the production allocated to each tract shall be the proportion that the value of each tract so determined bears to the total value of all tracts in the unit area;

(d) a provision for the credits and charges to be made in the adjustment among the working interest owners in the unit area for their respective investments in wells, tanks, pumps, machinery, materials and equipment contributed to the unit operations;

(e) a provision providing how the costs of unit operations, including capital investments, shall be determined and charged to the separately owned tracts and how such costs shall be paid, including a provision providing when, how and by whom the unit production allocated to a working interest owner who does not pay the share of the cost of unit operations charged to such owner, or to the interest of such owner, may be sold and the proceeds applied to the payment of such costs;

(f) a provision whereby a nonoperating working interest owner shall be furnished, but not more often than once a month, reasonably detailed information regarding the nature and amount of the various items of costs and expenses, including capital investments, chargeable against the interest of the nonoperating working interest owners;

(g) a provision for carrying any nonoperating working interest owner on a limited, carried or net-profits basis, payable out of production, upon terms and conditions determined by the commission to be just and reasonable, or otherwise financing any nonoperating working interest owner who elects to be carried or otherwise financed or who does not meet the owner's financial obligations with the unit and a provision for establishing a reasonable rate of interest and a penalty on all unpaid expenses, in amounts established by rules and regulations adopted by the commission, not to exceed:

(1) One hundred percent of the unpaid portion of the owner's share of the cost of aboveground surface equipment beyond the wellhead connection, including, but not limited to, stock tanks, separators, treaters, pumping equipment and piping, plus 100% of the unpaid portion of the owner's share of the cost of operation of the unit, all subject to the rate of interest established;

(2) three hundred percent of the unpaid portion of the owner's share of the costs and expenses of drilling wells in the unitized area, including staking, well site preparation, rigging up, or drilling, and reworking, deepening or plugging back, testing and completing wells; and

(3) three hundred percent of the unpaid portion of the owner's share of the costs and expenses of underground pipeline systems, expenses for injected substances and any other nonrecoupable expenses incurred. All interest and penalties prescribed under this subsection shall be paid from the nonpaying interest owner's share of production;

(h) a provision for the supervision and conduct of the unit operations, including the selection, removal or substitution of an operator from among the working interest owners to conduct the unit operations;

(i) a provision for a voting procedure for the decision of matters to be decided by the working interest owners in respect to which each working interest owner shall have a vote with a value corresponding to the percentage of the costs of unit operations chargeable against the interest of such owner;

(j) the time when the unit operations shall commence and the manner in which, and the circumstances under which, the unit operations shall terminate and for the settlement of accounts upon such termination;

(k) a provision specifying the particular records the unit operator shall keep and the detailed accounting procedure that the unit operator shall follow. A plan of unitization shall not be considered fair and reasonable if it contains a provision for operating charges which include any part of district or central office expense other than reasonable overhead charges; and

(l) such additional provisions that are found to be appropriate for carrying on the unit operations and for the protection of correlative rights.

No order of the commission providing for unit operations upon a finding pursuant to subsection (a)(1) of K.S.A. 55-1304, and amendments thereto, shall become effective unless and until the plan for unit operations prescribed by the commission has been approved in writing by those persons who, under the commission's order, will be required to pay at least 63% of the costs of the unit operation, and also by the owners of at least 63% of the production or proceeds thereof that will be credited to royalties, excluding overriding royalties or other like interests which are carved out of the leasehold estate, and the commission has made a finding, either in the order providing for unit operations or in a supplemental order, that the plan for unit operations has been so approved. No order of the commission providing for unit operations upon a finding pursuant to subsection (a)(2) of K.S.A. 55-1304, and amendments thereto, shall become effective unless and until the plan for unit operations prescribed by the commission has been approved in writing by those persons who, under the commission's order, will be required to pay at least 63% of the costs of the unit operation, and also by the owners of at least 75% of the production or proceeds thereof that will be credited to royalties, excluding overriding royalties or other like interests which are carved out of the leasehold estate, and the commission has made a finding, either in the order providing for unit operations or in a supplemental order, that the plan for unit operations has been so approved. If the plan for unit operations has not been so approved at the time the order providing for unit operations is made, the commission shall upon application and notice hold such supplemental hearings as may be required to determine if and when the plan for unit operations has been so approved. If the persons owning the required percentage of interest in the unit area do not approve the plan for unit operations within a period of six months from the date on which the order providing for unit operations is made, such order shall cease to be of further force and effect and shall be revoked by the commission, except that the commission may extend the six-month period not to exceed 60 days for good cause shown.

An order providing for unit operations may be amended by the commission in the same manner and subject to the same conditions as are necessary or required for an original order providing for unit operations, except that: (a) If such an amendment affects only the rights and interest of the working interest owners, the approval of the amendment by the royalty owners shall not be required; and (b) no such order of amendment shall change the percentage for the allocation of oil and gas as established for any separately owned tract by the original order, except with the consent of all persons owning oil and gas rights in such tract; no such order shall change the percentage for the allocation of cost as established for any separately owned tract by the original order, except with the consent of all working interest owners in such tract.

The commission by an order may provide for the unit operation of a pool or a part thereof that embraces a unit area previously established either by voluntary agreement or order of the commission. Such order, in providing for the allocation of unit production, shall first treat the unit area previously established as a single tract, and the part of the unit production so allocated thereto shall then be allocated among the separately owned tracts included in such previously established unit area in the same proportions as those specified in the previous agreement or order.

An order may provide for the unit operation of less than the whole of a pool where the unit area is of such size and shape as may be reasonably required for that purpose, and the conduct thereof will have no material adverse effect upon other parts of the pool.

History: L. 1967, ch. 299, § 5; L. 1995, ch. 148, § 1; L. 2000, ch. 15, § 2; Mar. 30.



55-1306 Unit operations.

55-1306. Unit operations. All operations, including, but not limited to, the commencement, drilling, or operation of a well upon any part of the unit area shall be deemed for all purposes the conduct of such operations upon each separately owned tract in the unit area by the several owners thereof. The portion of the unit production allocated to a separately owned tract in a unit area shall, when produced, be deemed, for all purposes, to have been actually produced from such tract by a well drilled thereon. Operations conducted pursuant to an order of the commission providing for unit operations shall constitute a fulfillment of all the express or implied obligations of each lease or contract covering lands in the unit area to the extent that compliance with such obligations cannot be had because of the order of the commission.

The portion of the unit production allocated to any tract, and the proceeds from the sale thereof, shall be the property and income of the several persons to whom, or to whose credit, the same are allocated or payable under the order providing for unit operations.

No division order or other contract relating to the sale or purchase of production from a separately owned tract shall be terminated by the order providing for unit operations, but shall remain in force and apply to oil and gas allocated to such tract until terminated in accordance with the provisions of such division order or contract.

Except to the extent that the parties affected so agree no order providing for unit operations shall be construed to result in a transfer of all or any part of the title of any person to the oil and gas rights in any tract in the unit area. All property, whether real or personal, that may be acquired in the conduct of unit operations hereunder shall be acquired for the account of the working interest owners within the unit area, and shall be the property of such owners in the proportion that the expenses of unit operations are charged.

The obligation or liability of each working interest owner, both nonoperator and operator, in the several separately owned tracts in the unit for the payment of unit expense at all times shall be several and not joint or collective, and a working interest owner of the oil or gas rights in the separately owned tract shall not be chargeable with, obligated or liable, directly or indirectly, for more than the amount apportioned, assessed or otherwise charged to his or her interest in the separately owned tract pursuant to the order of unitization.

History: L. 1967, ch. 299, § 6; July 1.



55-1307 Enlargement of area and creation of new units.

55-1307. Enlargement of area and creation of new units. The unit area of a unit may be enlarged to include adjoining portions of the same common source of supply, including the unit area of another unit, and a new unit created for the unitized management, operation and further development of such enlarged unit area, or the plan of unitization may be otherwise amended, all in the same manner, upon the same conditions and subject to the same limitations as herein provided with respect to the creation of a unit in the first instance, except, that where an amendment to a plan of unitization relates only to the rights and obligations as between working interest owners, the requirement that the same be approved by the owners of at least seventy-five percent (75%) of the production or proceeds thereof that will be credited to interests which are free of costs, such as royalties, overriding royalties and production payments of the unit area shall have no application.

History: L. 1967, ch. 299, § 7; July 1.



55-1308 Existing rights, rights in unleased land, and royalties and lease burdens.

55-1308. Existing rights, rights in unleased land, and royalties and lease burdens. Property rights, leases, contracts, and other rights or obligations shall be regarded as amended and modified only to the extent necessary to conform to the provisions and requirements of this act and to any valid order of the commission providing for the unit operation of a pool or a part thereof, but otherwise shall remain in full force and effect. For the purpose of this act the owner, or owners, of oil and gas rights in and under an unleased tract of land shall be regarded as a working interest owner to the extent of a 7/8 interest in and to such rights and a royalty owner to the extent of the remaining 1/8 interest therein, except that, if the commission finds that, under the prevailing industry practice in the area where the unit is located, oil and gas leases contain a higher amount of royalty than 1/8 royalty interest, then the owner or owners shall be regarded as a royalty interest owner to the extent of the royalty interest determined by the commission to be in accordance with prevailing industry practice and a working interest owner as to the remainder of the owner's or owners' interest in such tract of land.

A 1/8 part of the production allocated to each tract under an order providing for the unit operation of a pool or a part thereof, shall in all events be and remain free and clear of any cost or expense of developing or operating the unit and of any lien therefor as an unencumbered source from which to pay the royalties or other cost free obligations due or payable with respect to the production from such tract. If a lease or other contract pertaining to a tract or interest stipulates a royalty, overriding royalty, production payment or other obligation in excess of 1/8 of the production or proceeds therefrom, then the working interest owner subject to such excess payment or other obligation shall bear and pay the same.

History: L. 1967, ch. 299, § 8; L. 2000, ch. 15, § 3; Mar. 30.



55-1309 Employment of consultant to advise commission.

55-1309. Employment of consultant to advise commission. Whenever in any contested proceeding before the commission for the unitization and unit operation of a pool or a part of a pool, the commission determines that the engineering, geological, or other technical issues are such that it is in need of additional engineering, geological or other technical evidence as an aid to a proper understanding and appraisal of the issues and evidence, it may employ a qualified disinterested technical consultant for that purpose. All opinions, conclusions, evidence and testimony of such consultant shall be presented in an open hearing subject to examination by any interested party as well as the commission. The cost and expense of the employment of such a consultant shall be payable out of the funds of the commission.

History: L. 1967, ch. 299, § 9; July 1.



55-1310 Procedures on unit operation plans; application of laws; notices; hearings, place of; publication of notice of applications and hearings; cost.

55-1310. Procedures on unit operation plans; application of laws; notices; hearings, place of; publication of notice of applications and hearings; cost. All of the provisions and requirements of K.S.A. 55-605, 55-606, 55-607, 55-608, 55-609 and 55-611, and amendments thereto, with reference to the institution of proceedings, notices, hearings, subpoenaing of witnesses, oaths, orders, contempt, enforcement, injunctions, penalties for violation of the act or orders of the commission, costs and other procedure and procedural requirements shall apply to and govern action by the commission and the interested persons under this act the same as such provisions and requirements of the sections apply to and govern the action by the commission and the interested persons under the provisions of articles 6 and 7 of chapter 55 of the Kansas Statutes Annotated. The place of hearing on the application shall be as designated by the commission.

In addition to the notice provided for by K.S.A. 55-605, and amendments thereto, or such additional notice as the commission may require, notice of the filing of applications and hearings held pursuant to this act shall be given as follows: Upon the filing of an application for the unit operation of a pool or a part of a pool, the applicant shall file with the commission a list showing the names and addresses of all oil and gas lessees and other oil and gas interest owners owning interests in the pool or the part of the pool underlying the lands described in the application and whose names and addresses applicant has been able to discover after diligent search and inquiry, which list shall also include lessors, mineral owners and mortgagees of oil and gas interests of record. Notice of the application and the time and place of the hearing shall be properly mailed by the applicant, postage prepaid, at least 10 days prior to the date set for the hearing, to all persons whose names and addresses are shown on the list. In addition notices of all applications filed pursuant to this act and the time and the place of the hearing shall be published in at least one issue of a newspaper authorized by law to publish legal notices in the county or counties in which the lands involved are located and in such other newspaper as the commission may designate at least 10 days prior to the date set for the hearing.

History: L. 1967, ch. 299, § 10; L. 1974, ch. 231, § 1; L. 1992, ch. 43, § 1; July 1.



55-1311 Agreements not violative of laws governing monopolies or restraint of trade.

55-1311. Agreements not violative of laws governing monopolies or restraint of trade. No agreement between or among lessees or other owners of oil and gas rights in oil and gas properties entered into pursuant hereto or with a view or for the purpose of bringing about the unitized development or operation of such properties, shall be held to violate any of the statutes of this state prohibiting monopolies or acts, arrangements, agreements, contracts, combinations, or conspiracies in restraint of trade or commerce.

History: L. 1967, ch. 299, § 11; July 1.



55-1312 Rendition for taxation of property used by unit; assessment and taxation.

55-1312. Rendition for taxation of property used by unit; assessment and taxation. It shall be the duty of the unit operator to make and file all necessary ad valorem tax renditions and returns with the proper taxing authorities covering all property of each working interest owner used or held by the operator in the unit operations. All such property of the several working interest owners shall be assessed and taxed together as a single unit. If such property is not reported for taxation by the unit operator, assessment and taxation of the working interest owners' property of the unit shall be made as a unit by the county assessor. All such ad valorem taxes shall be paid by the unit operator initially as a part of the costs of unit operations with each working interest owner's share thereof to be the same as other costs of unit operations. Each working interest owner shall pay or cause to be paid all production, severance and other taxes that may be imposed upon or in respect of the production of that owner's share of the unitized substances.

History: L. 1967, ch. 299, § 12; L. 2000, ch. 15, § 4; Mar. 30.



55-1313 Certificates to be recorded.

55-1313. Certificates to be recorded. Upon a unitization order becoming effective the commission shall file for recording in the office of the register of deeds in the county or counties in which the lands are located a certificate in such form as the commission may prescribe, which certificate must include the following information: (1) Date of order and date approved by required percentage of owners;

(2) docket number;

(3) name of unit;

(4) producing formations unitized;

(5) the time unit operations shall commence;

(6) legal description of each tract of land in the unit;

(7) the allocation of the production of the unit among the owners.

When unit operations have terminated, the commission shall likewise file for recording a similar certificate showing such termination.

History: L. 1967, ch. 299, § 13; July 1.



55-1314 Act supplemental.

55-1314. Act supplemental. The provisions of this act shall be supplemental to and a part of articles 6 and 7 of chapter 55 of the Kansas Statutes Annotated.

History: L. 1967, ch. 299, § 14; July 1.



55-1315 Invalidity of part.

55-1315. Invalidity of part. If any clause, sentence, section, provision, or part of this act shall be adjudged to be unconstitutional or invalid for any reason by any court of competent jurisdiction, such judgment shall not invalidate, impair, or affect the remainder of this act, which shall remain in full force and effect.

History: L. 1967, ch. 299, § 15; July 1.



55-1316 Definition of "pool"; legislative intent.

55-1316. Definition of "pool"; legislative intent. The amendment by this act of the definition of "pool" shall not be considered a statement of legislative intent for the purpose of interpretation of the definition of "pool" prior to its amendments by this act.

History: L. 2004, ch. 115, § 2; July 1.



55-1317 Unitization without KCC order, when.

55-1317. Unitization without KCC order, when. (a) As used in this section, terms have the meanings provided by K.S.A. 55-1302, and amendments thereto.

(b) Subject to the provisions of subsection (c), if all mineral and royalty owners and not less than 90% of the working interest owners approve, in writing, a contract for the unit operation of a pool or part thereof, such unit operations shall become effective without application to or order by the state corporation commission.

(c) Before a contract for the unit operation of a pool or part thereof shall become effective pursuant to subsection (b), the person or persons wishing to provide for the unit operation shall file a copy of the contract with the state corporation commission and shall notify all working interest owners of the intention to conduct the unit operation. Such notice shall be in the manner provided by law for notice of an application requesting an order for the unit operation of a pool or part thereof. The notice shall inform the working interest owner of the right to institute proceedings within 30 days after receipt of the notice to have the matter determined by the state corporation commission. Any working interest owner, within 30 days after receipt of the notice, may institute proceedings before the state corporation commission to determine the matter in accordance with the provisions of K.S.A. 55-1301 et seq., and amendments thereto. If no such proceedings are instituted, the contract shall become effective upon expiration of the 30-day period.

(d) This section shall be part of and supplemental to the provisions of article 13 of chapter 55 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2004, ch. 115, § 3; July 1.






Article 14 PRICING OF NATURAL GAS

55-1401 Citation of act.

55-1401. Citation of act. This act may be cited as the "Kansas natural gas price protection act."

History: L. 1979, ch. 171, § 1; May 29.



55-1402 Definitions.

55-1402. Definitions. For the purposes of this act:

(a) "Commission" means the state corporation commission.

(b) "Gas purchase contract" means any contract under which natural gas is sold within the state of Kansas (1) to any person for resale by such person or (2) to any person for use by such person, but shall not be deemed to include rate schedules, contracts or service agreements under which natural gas is sold (i) by a natural gas public utility as defined in K.S.A. 66-104, either to a person for use by such person or to a person for resale by such person, which sale is subject to the regulatory jurisdiction of the commission, or (ii) to the ultimate consumers by other persons which are local distribution companies.

(c) "Indefinite price escalator clause" means any provision of a gas purchase contract which provides for the establishment or adjustment of the price of natural gas delivered under such contract by reference to other prices for natural gas, for crude oil, or for refined petroleum products.

(d) "New well" means any well:

(1) The surface drilling of which began on or after February 19, 1977; or

(2) the depth of which was increased, by means of drilling on or after February 19, 1977, to a completion location at least one thousand (1,000) feet below the depth of the deepest completion location such well attained before February 19, 1977.

(e) "New reservoir" means any reservoir that qualifies as a new onshore reservoir under section 102 of the natural gas policy act of 1978.

(f) "Stripper well" means any well qualifying as such under section 108(b) of the natural gas policy act of 1978.

(g) "Price" as used herein means the price for natural gas prior to the assessment of any production and conservation fees and taxes by the state of Kansas.

(h) "Committed or dedicated to interstate commerce", when used with respect to natural gas, means natural gas which qualifies as committed or dedicated to interstate commerce under section 2(18) of the natural gas policy act of 1978.

(i) "Person" means (1) any individual, corporation (including cooperatives), public trust or authority, partnership, joint venture or other form of business entity, or voluntary association, or (2) the United States, any state, or any political subdivision, agency or instrumentality of the foregoing.

History: L. 1979, ch. 171, § 2; May 29.



55-1403 Applicability of act to natural gas purchase contracts.

55-1403. Applicability of act to natural gas purchase contracts. Only natural gas purchase contracts entered into before April 20, 1977, providing for the sale, within this state, of natural gas produced in this state and not committed or dedicated to interstate commerce on November 8, 1978, shall be subject to the provisions of this act.

History: L. 1979, ch. 171, § 3; May 29.



55-1404 Effect of indefinite price escalator clauses of certain natural gas purchase contracts on price of natural gas.

55-1404. Effect of indefinite price escalator clauses of certain natural gas purchase contracts on price of natural gas. Except to the extent provided in K.S.A. 55-1405 and 55-1406, on or after December 1, 1978, the price allowed to be paid pursuant to federal legislation or any regulation by an agency implementing such legislation, or the price paid or to be paid for any sale of natural gas in the state of Kansas shall not be taken into account in applying any indefinite price escalator clause contained in any gas purchase contract subject to this act, to the extent that such contract provides for the sale in the state of Kansas, of gas produced within this state which was not committed or dedicated to interstate commerce on November 8, 1978.  This section shall not require a reduction of any price contained in any gas purchase contract subject to this act below the price actually paid prior to the date of enactment of this act.

History: L. 1979, ch. 171, § 4; May 29.



55-1405 Same; limited effect of indefinite escalator clauses; price calculated monthly; exceptions.

55-1405. Same; limited effect of indefinite escalator clauses; price calculated monthly; exceptions. Notwithstanding the restriction on the operation of indefinite price escalator clauses imposed by K.S.A. 55-1404, after March 1, 1979, such indefinite price escalator clauses in gas purchase contracts subject to this act may be given effect in accordance with their terms to the extent that the price payable under such contracts is not increased above the maximum price such gas would receive if it qualified under section 109(b) of the natural gas policy act of 1978.  The maximum price shall be calculated on a monthly basis.  Nothing in this section shall be construed to apply to gas produced from new wells, new reservoirs or stripper wells as defined by this act.

History: L. 1979, ch. 171, § 5; May 29.



55-1406 Same; effect of indefinite price escalator clauses on gas produced from new wells or reservoirs and stripper wells; price calculated monthly; category determinations.

55-1406. Same; effect of indefinite price escalator clauses on gas produced from new wells or reservoirs and stripper wells; price calculated monthly; category determinations. Notwithstanding the restriction on operation of indefinite price escalator clauses in gas purchase contracts imposed by K.S.A. 55-1404 and 55-1405, after March 1, 1979, with respect to natural gas which is subject to this act, and which qualifies as gas produced from new wells, new reservoirs or stripper wells as defined in this act, such indefinite price escalator clauses may be given effect in accordance with their terms to the extent that the price payable under such contracts is not increased above the maximum price such gas would receive if it had been committed or dedicated to interstate commerce.  The maximum price shall be calculated on a monthly basis.  If the parties to the contract cannot agree as to the category of gas for which such gas qualifies under the terms of the natural gas policy act of 1978, then such category determination shall be made by the commission.

History: L. 1979, ch. 171, § 6; May 29.



55-1407 Recovery of production and conservation fees and taxes.

55-1407. Recovery of production and conservation fees and taxes. For purposes of this act, the price collected for the first sale of natural gas shall be permitted to exceed any maximum price established by such sections of this act, to the extent necessary to recover any production and conservation fees and taxes attributable to such natural gas.

History: L. 1979, ch. 171, § 7; May 29.



55-1408 Voluntary renegotiation of price provisions.

55-1408. Voluntary renegotiation of price provisions. Nothing contained in this act shall prevent or limit the voluntary renegotiation of price provisions contained in natural gas purchase contracts.

History: L. 1979, ch. 171, § 8; May 29.



55-1409 Enforcement of act by commission; rules and regulations.

55-1409. Enforcement of act by commission; rules and regulations. Jurisdiction to implement and enforce the provisions of this act is hereby conferred on the commission, except that nothing in such sections of this act shall be construed to divest the district courts of Kansas of jurisdiction to determine issues relating to private contract rights.  The commission may adopt such rules and regulations to implement and enforce this act, as it deems necessary and proper.

History: L. 1979, ch. 171, § 9; May 29.



55-1410 Judicial review of commission's actions.

55-1410. Judicial review of commission's actions. Any action of the commission under the Kansas natural gas pricing act is subject to review by the supreme court in accordance with the Kansas judicial review act. Such review shall be taken in the same manner and time as allowed by law for actions for review by the court of appeals of orders of the commission which relate to rate hearings.

History: L. 1979, ch. 171, § 10; L. 1986, ch. 318, § 78; L. 2010, ch. 17, § 101; July 1.



55-1411 Price limitations to terminate December 31, 1984; reports by commission; end-use allocation by commission, when.

55-1411. Price limitations to terminate December 31, 1984; reports by commission; end-use allocation by commission, when. All price limitations as defined in this act shall terminate not later than December 31, 1984.  The commission shall monitor and report to the legislature at the commencement of each regular session in each year this act remains in operation, the effect of this act upon the availability of natural gas in this state. In any case where the commission finds that natural gas subject to this act has been or is being diverted to the interstate market, it shall require that the quantity of natural gas which is the object of any other sale of natural gas subject to this act for use as boiler fuel to generate electricity, except for the use thereof for such purpose by municipal utilities and rural electric cooperatives, be reduced in an amount equal to the natural gas so diverted, and that such amount of natural gas be allocated for other uses.

History: L. 1979, ch. 171, § 11; May 29.



55-1412 Credit of gross profits of emergency or spot sales of natural gas in interstate commerce to customers; duties of commission.

55-1412. Credit of gross profits of emergency or spot sales of natural gas in interstate commerce to customers; duties of commission. The commission by appropriate action shall prescribe a method by which the gross profits, including transportation charges, derived from sales of natural gas produced in this state and sold in interstate commerce pursuant to section 2.68 of the general policy and interpretations of the federal energy regulatory commission or section 311 of the natural gas policy act of 1978, or under any similar statutory or regulatory provisions subsequently adopted, by public utilities including pipelines subject to the jurisdiction of the commission, or subsidiaries or affiliates of such utilities, are credited against the bills of such utilities' customers located within this state.  If such a credit is not already being applied by any such utility, the commission shall require that this be commenced within one hundred twenty (120) days from the effective date of this act.

History: L. 1979, ch. 171, § 12; May 29.



55-1413 Certain natural gas distributors to apportion the savings accrued from the operation of this act to its customers.

55-1413. Certain natural gas distributors to apportion the savings accrued from the operation of this act to its customers. In any case where a natural gas distributor receives both intrastate and interstate natural gas for its system, the commission, by order, shall require any said distributor to apportion the amount of money saved in the purchase of natural gas from the restrictions made by this act on the effect of indefinite price escalator clauses to every customer of such distributor without regard to their source of supply of natural gas.

History: L. 1979, ch. 171, § 13; May 29.



55-1414 Profits of pipelines from certain natural gas sales apportioned to customers.

55-1414. Profits of pipelines from certain natural gas sales apportioned to customers. Any intrastate pipeline making an intrastate sale of natural gas the purpose for which is to allow intrastate natural gas to be substituted for interstate natural gas in the compressor facilities of an interstate pipeline shall apportion the profit accrued from such sale to its natural gas customers without regard to their source of supply.

History: L. 1979, ch. 171, § 14; May 29.



55-1415 Invalidity of part.

55-1415. Invalidity of part. If any sentence, clause, subsection, or section of this act is held unconstitutional or invalid by any court of competent jurisdiction it shall be conclusively presumed that the legislature would have enacted the remainder of the act not so held unconstitutional or invalid.

History: L. 1979, ch. 171, § 15; May 29.



55-1424 Natural gas purchase contracts; definitions.

55-1424. Natural gas purchase contracts; definitions. For the purposes of this act, production taxes shall mean that portion of ad valorem taxes assessed upon an oil and gas leasehold estate, unit or fee, attributable to the production of natural gas, and shall mean the Kansas mineral severance tax upon production of natural gas, after allowance of the applicable credit provided by the law.

History: L. 1986, ch. 200, § 1; July 1.



55-1425 Same; provision preventing certain taxes from inclusion in purchase price prohibited.

55-1425. Same; provision preventing certain taxes from inclusion in purchase price prohibited. No contract for the sale or purchase of natural gas entered into after the effective date of this act shall contain any provision which prohibits or prevents production taxes from being negotiable as a consideration  in the contract purchase price for such gas.

History: L. 1986, ch. 200, § 2; July 1.



55-1426 Same; production taxes allowed in purchase price, when; taxes included deemed approved for purpose of purchased gas cost adjustments.

55-1426. Same; production taxes allowed in purchase price, when; taxes included deemed approved for purpose of purchased gas cost adjustments. Any contract entered into after the effective date of this act for the sale or purchase of natural gas may contain a provision which allows production taxes to be included in the contract purchase price for such gas.  Any such production taxes so included in the contract price for such gas in any such contract shall be considered to be included within a just and reasonable purchase price for such gas and to the extent that such production taxes are included in the contract purchase price for such gas, such price shall be considered to be approved by the state corporation commission for the purpose of purchased gas cost adjustments.

History: L. 1986, ch. 200, § 3; July 1.



55-1427 Same; act not applicable to direct purchases for irrigation purposes.

55-1427. Same; act not applicable to direct purchases for irrigation purposes. The provisions of this act shall not apply to direct sales of natural gas by producers to users of natural gas for irrigation purposes within the state of Kansas.

History: L. 1986, ch. 200, § 4; July 1.






Article 15 REGULATIONS CONCERNING FIELD EQUIPMENT, CRUDE OIL AND RELATED PRODUCTS

55-1501 Definitions.

55-1501. Definitions. As used in this act:

(a) "Carrier" means a common carrier which is certified under K.S.A. 66-131.

(b) "Dealer" means any person engaged in the business of dealing in used oil or gas field equipment.

(c) "Oil and gas field equipment" means any equipment or material used in extracting oil or gas from the earth or in constructing, operating, maintaining or repairing oil or gas wells or pipelines.

(d) "Person" means any individual, partnership, corporation or association.

History: L. 1982, ch. 227, § 1; April 22.



55-1502 Equipment dealers; records required; penalties for violations.

55-1502. Equipment dealers; records required; penalties for violations. (a) Any dealer who has gross receipts of more than $100,000 from the sale of used oil or gas field equipment in the calendar year shall record, for each purchase or sale of used oil or gas field equipment by the dealer:

(1) The name and address of the person selling the equipment to or buying the equipment from the dealer;

(2) the date of the transaction;

(3) the general location of the equipment at the time of the transaction; and

(4) the serial number or other identifying number or mark of each piece of the equipment purchased or sold and the kind, make, size, weight, length and quantity of each piece.

This subsection shall not apply to the purchase or sale of equipment which has a fair market value of less than $50.

(b) The record required by this section shall be maintained by the dealer for not less than one year after the transaction.

(c) Law enforcement officers of the federal government, the state of Kansas and of the city or county where a dealer's business is located shall have access during regular business hours to the dealer's place of business. Access shall be for the purpose of periodically inspecting the dealer's inventory of used oil or gas field equipment and records relating to the purchase and sale of that equipment, to determine if the dealer is complying with the provisions of this act.

(d) Failure to maintain the records required by this section or to allow law enforcement officers access to a dealer's place of business as provided by this section is a class B misdemeanor.

History: L. 1982, ch. 227, § 2; April 22.



55-1503 Carriers required to permit inspection of cargo; penalties for violations.

55-1503. Carriers required to permit inspection of cargo; penalties for violations. (a) Any carrier transporting on any street or highway of this state any oil or gas field equipment or any crude petroleum oil or any sediment, water or brine produced in association with the production of oil or gas shall be considered to have consented, as a condition of certification, to inspection of the equipment or material being transported when requested by any federal, state, county or city law enforcement officer.

(b) Failure to permit inspection of equipment or materials being transported when required by this section is a class B misdemeanor.

History: L. 1982, ch. 227, § 3; April 22.



55-1504 Person possessing crude oil; documentation required; penalties for violations.

55-1504. Person possessing crude oil; documentation required; penalties for violations. (a) Any person who stores, transports, possesses, disposes of or refines any crude petroleum oil shall have in the person's possession any documentation required by rules and regulations adopted by the state corporation commission pursuant to this section.

(b) The state corporation commission shall adopt rules and regulations specifying the documentation necessary to establish a person's right to be in possession of any crude petroleum oil or sediment, water or brine produced in association with the production of oil or gas which the person is storing, transporting, possessing, disposing of or refining.

(c) Failure to produce the documentation required by this section upon request of any federal, state, county or city law enforcement officer is a class B misdemeanor.

History: L. 1982, ch. 227, § 4; April 22.



55-1505 Tampering with field equipment identification; penalties for violations.

55-1505. Tampering with field equipment identification; penalties for violations. (a) No person shall intentionally change, alter, remove or obliterate the name of the maker, the model, the manufacturer's number, the serial number or any other identifying number or mark of any oil or gas field equipment.

(b) Violation of this section is a class B misdemeanor.

History: L. 1982, ch. 227, § 5; April 22.






Article 16 MISCELLANEOUS PROVISIONS

55-1601 Lapsing and reversion of mineral interests; definition.

55-1601. Lapsing and reversion of mineral interests; definition. As used in this act, "mineral interest" means an interest created by an instrument transferring, by grant, assignment, reservation or otherwise, an interest of any kind in coal, oil, gas or other minerals.

History: L. 1983, ch. 185, § 1; July 1.



55-1602 Same; lapse and reversion, when.

55-1602. Same; lapse and reversion, when. An interest in coal, oil, gas or other minerals, if unused for a period of 20 years, shall lapse, unless a statement of claim is filed in accordance with K.S.A. 55-1604, and the ownership shall revert to the current surface owner.

History: L. 1983, ch. 185, § 2; July 1.



55-1603 Same; use of mineral interest defined.

55-1603. Same; use of mineral interest defined. (a) A mineral interest shall be considered to be used when:

(1) There are any minerals produced under the interest;

(2) operations are being conducted on the interest for injection, withdrawal, storage or disposal of water, gas or other fluid substances;

(3) rentals or royalties are being paid by the owner of the interest for the purpose of delaying or enjoying the use or exercise of the mineral rights;

(4) the use or exercise of the mineral rights is being carried out on a tract with which the mineral interest may be unitized or pooled for production purposes;

(5) in the case of coal or other solid minerals, there is production from a common vein or seam by the owners of the mineral interests; or

(6) taxes are paid on the mineral interest by its owner.

(b) Any use pursuant to or authorized by the instrument creating the mineral interest shall be effective to continue in force all rights granted by the instrument.

History: L. 1983, ch. 185, § 3; July 1.



55-1604 Same; statement of claim, contents; filing, when and where; effect of failure to file.

55-1604. Same; statement of claim, contents; filing, when and where; effect of failure to file. (a) A statement of claim may be filed by the owner of a mineral interest prior to the end of the twenty-year period specified by K.S.A. 55-1602 or within three years after the effective date of this act, whichever is later. The statement shall contain the name and address of the owner of the mineral interest and a description of the land on or under which the mineral interest is located. The statement of claim shall be filed in the office of the register of deeds of the county in which the land is located. Upon the filing of the statement of claim within the time provided, it shall be considered that the mineral interest was being used on the date the statement of claim was filed.

(b) Failure to file a statement of claim within the time prescribed by subsection (a) shall not cause a mineral interest to be extinguished if the owner of the mineral interest filed the statement of claim within 60 days after (1) publication of notice as prescribed by K.S.A. 55-1605, if such notice is published or (2) within 60 days after receiving actual knowledge that the mineral interest had lapsed, if such notice is not published.

History: L. 1983, ch. 185, § 4; July 1.



55-1605 Same; notice of lapse by succeeding owner; contents; prima facie evidence, when.

55-1605. Same; notice of lapse by succeeding owner; contents; prima facie evidence, when. Upon the lapse of a mineral interest under K.S.A. 55-1602, any person who will succeed to the ownership of the interest shall give notice of the lapse of the mineral interest by publishing notice of the lapse in a newspaper of general circulation in the county in which the land subject to the mineral interest is located, and, if the address of the owner of the mineral interest is shown of record or can be determined upon reasonable inquiry, by mailing a copy of the notice by restricted mail to the owner of the mineral interest within 10 days after publication. The notice shall state the name of the owner of the mineral interest, as shown of record; a description of the land subject to the mineral interest; and the name of the person giving the notice. If a copy of the notice, together with an affidavit of its publication and service, is promptly filed in the office of the register of deeds of the county where land subject to the interest is located, the record of the filing shall be prima facie evidence in any legal proceedings that the notice was given.

History: L. 1983, ch. 185, § 5; July 1.



55-1606 Same; recordation by register of deeds of statement of claim or proof of notice.

55-1606. Same; recordation by register of deeds of statement of claim or proof of notice. Upon the filing of a statement of claim as provided in K.S.A. 55-1604 or the filing of proof of service of notice as provided in K.S.A. 55-1605, the register of deeds shall record the filing in a book to be kept for that purpose and shall indicate by marginal notation on the instrument creating the original mineral interest the filing of the statement of claim or affidavit of publication and service of notice.

History: L. 1983, ch. 185, § 6; July 1.



55-1607 Same; waiver of law prohibited.

55-1607. Same; waiver of law prohibited. The provisions of this act may not be waived at any time prior to the expiration of the twenty-year period provided in K.S.A. 55-1602.

History: L. 1983, ch. 185, § 7; July 1.



55-1610 Development of minerals within city; definitions.

55-1610. Development of minerals within city; definitions. When used in  this act:

(a) "Minerals" mean oil and gas;

(b) "city" means any city located within the state of Kansas.

History: L. 1983, ch. 55, § 1; July 1.



55-1611 Same; authorizing ordinance, requirements.

55-1611. Same; authorizing ordinance, requirements. Whenever the governing body of any city authorizes the development of minerals within the corporate limits of the city, it may adopt an ordinance dividing the city into drilling units for the production of those minerals. The ordinance shall require any persons having the right to produce minerals in a drilling unit to pool their rights for the production of such minerals.

History: L. 1983, ch. 55, § 2; July 1.



55-1612 Same; protective ordinances permitted, when.

55-1612. Same; protective ordinances permitted, when. Nothing in this act shall be construed as prohibiting the governing body of any city from adopting any other ordinance which does not conflict with any state law or rule or regulation providing for the protection of the public health, safety or welfare in relation to the production of minerals within the corporate limits of the city.

History: L. 1983, ch. 55, § 3; July 1.



55-1613 Same; act not applicable to certain drilling units.

55-1613. Same; act not applicable to certain drilling units. The provisions of this act shall not apply to any drilling unit in which there is a producing well or wells.

History: L. 1983, ch. 55, § 4; July 1.



55-1614 Interest payments on payments from oil or gas production; definitions.

55-1614. Interest payments on payments from oil or gas production; definitions. As used in this act:

(a) "Payee" means any person or persons, or a court of competent jurisdiction, to whom payment of revenues accrued from the first sale of oil or gas from an oil or gas well located in Kansas should be made, whether the same arises from ownership of the proceeds or an interest in the producing property or a contract right to receive or disburse the payment.

(b) "Payment" means the sum to be paid to a payee by a payor arising from payee's interest in a first sale of oil or gas occurring on or after the effective date of this act.

(c) "Payor" means:

(1) The first purchaser of production of oil or gas from an oil or gas well.  If the first purchaser makes payment to a third party for distribution to payee, the first purchaser is a payor as to the third party to whom payment is made, or

(2) any person who has entered into an agreement with the first purchaser to make payment to payee and receives moneys from the first purchaser for distribution pursuant to such agreement.

(d) "First sale" means the transfer of ownership of oil or gas first occurring after its severance from the ground.

(e) "First purchaser" means the owner of the oil or gas after consummation of a first sale.

(f) "Initial sale" means that first sale first made in time after a well commences initial oil or gas production, excluding any sale of frac oil or swab oil.

(g) "Person" means any individual, corporation, limited partnership, partnership, association, joint stock company, living trust, irrevocable trust, trust where the interest of the beneficiaries are evidenced by a security, an unincorporated organization, a government, a political subdivision of government, or any combination thereof.

(h) "Interest rate provided herein" means that rate equal to one and one-half percentage points above the interest rate charged on loans to depository institutions by the New York Federal Reserve Bank at the start of business on the first business day of each month, unless the payor segregates the payment from its operating funds and deposits the same in a demand deposit account with a federally insured bank or savings and loan institution that earns interest at the highest rate being offered by that institution for the amount due payee by payor in such account, in which case the "interest rate provided herein" means the interest rate actually earned by payor on that account.

(i) "Excluded payments" means:

(1) Payments which in the aggregate of 12 months' accumulation of oil or gas proceeds to one payee do not exceed $100, provided such excluded payments are disbursed annually if exceeding $10, and provided that upon written request of the payee, such excluded payments are disbursed monthly if exceeding $25; or

(2) payments which in the aggregate of the accumulation of oil or gas proceeds to one payee do not exceed $10, provided such excluded payments are disbursed when production from the relevant well or wells ceases or when the payor's responsibility for making payment for production ceases, whichever occurs first, and provided that upon written request of the payee, such excluded payments are disbursed annually.

Before proceeds greater than $25 may be accumulated, the payor shall provide notice to the payee that there is an option to be paid monthly for proceeds greater than $25.  Such notice to the person shall also provide directions for requesting monthly payment and constitutes notice to all heirs, successors, representatives and assigns of the payee.

History: L. 1991, ch. 160, § 1; L. 1996, ch. 100, § 1; July 1.



55-1615 Same; interest on certain payments required; commencement and amount of payments; exception.

55-1615. Same; interest on certain payments required; commencement and amount of payments; exception. The payor shall owe its payee interest on any payment, other than excluded payments, at the interest rate provided herein, determined on the first business day of the month that interest commences to accrue for that payment.  For each subsequent month, the payor shall owe its payee interest on the unpaid balance due payee on the last day of the month preceding such subsequent month at the interest rate provided herein determined on the first business day of each such subsequent month.  Interest shall commence to accrue 60 days following the last calendar day of the month of first sale and shall cease to accrue upon the day that payor places the payment in the United States mail, postage prepaid and addressed to payee.  In the event a payor pays a payee's payment or portion thereof to a state under applicable unclaimed, abandoned or escheat property laws, then payor's obligation to pay interest on the portion paid over to the state shall cease upon the day that such state receives the payment from payor.  Notwithstanding the above, interest shall not commence on oil or gas sales occurring during the first 60 days following the initial sale provided payment is placed in the United States mail, postage prepaid, and addressed to payee, within 120 days following the last calendar day of the month of the initial sale.

History: L. 1991, ch. 160, § 2; July 1.



55-1616 Same; force and effect of waivers.

55-1616. Same; force and effect of waivers. Any waiver of the interest provided by this act shall be of no force or effect, unless such waiver is evidenced by a written document executed by payee which clearly states that payee waives payee's right to receive interest provided by this act by an express reference to this act, including reference to the rate of interest provided in this act.

History: L. 1991, ch. 160, § 3; July 1.



55-1617 Same; jurisdiction of court to settle disputes; attorney fees.

55-1617. Same; jurisdiction of court to settle disputes; attorney fees. The district court of the county in which oil or gas is produced shall be a court of proper venue for proceedings brought pursuant to this act. The prevailing party in a proceeding brought pursuant to this act on which a judgment is rendered may recover court costs and reasonable attorney fees at the discretion of the court.

History: L. 1991, ch. 160, § 4; July 1.



55-1618 Same; nonapplicability to certain interest payments.

55-1618. Same; nonapplicability to certain interest payments. No provision of this act shall be construed to apply to any interest payment governed, in law or equity, by any statute of the United States of America or any valid rule and regulation or order promulgated thereunder.

History: L. 1991, ch. 160, § 5; July 1.



55-1619 Same; rights of payee not limited or impaired.

55-1619. Same; rights of payee not limited or impaired. No provision of this act shall be construed to limit or otherwise impair the rights of the payee to receive or recover any payment or any other right of payee whatsoever conferred in law or equity or by statute or otherwise.

History: L. 1991, ch. 160, § 6; July 1.



55-1620 Oil and gas payments to interest owners; information required to be included.

55-1620. Oil and gas payments to interest owners; information required to be included. When a payment is made for proceeds attributable to oil or gas production, the payment shall be accompanied by the following information, or the following information shall be calculable from the information provided with the payment:

(a) The lease, property, or well name or any lease, property, or well identification number used to identify the lease, or well;

(b) the month and year during which the sale occurred for which payment is being made;

(c) the total volume of oil, attributable to such payment, measured in barrels and the total volume of either wet or dry gas, attributable to such payment, measured in thousand cubic feet;

(d) the price per barrel of oil or thousand cubic feet of gas sold;

(e) total amount of state severance and production taxes;

(f) payee's interest in the sale expressed as a decimal;

(g) payee's share of the sale before any deductions or adjustments;

(h) payee's share of the sale after deductions or adjustments;

(i) an address and telephone number from which additional information may be obtained and any questions answered.

History: L. 1997, ch. 136, § 1; Jan. 1, 1998.



55-1621 Same; contractual obligations or rights not affected.

55-1621. Same; contractual obligations or rights not affected. Nothing contained in this act shall be construed to amend or otherwise affect any contractual obligations or rights which may otherwise exist.

History: L. 1997, ch. 136, § 2; Jan. 1, 1998.



55-1622 Oil and gas payments to interest owners; specific listing of information; when.

55-1622. Oil and gas payments to interest owners; specific listing of information; when. (a) Upon written request by the owner of a royalty interest in oil or gas production, submitted to the payor by certified mail, the payor shall provide to the royalty owner in writing any of the following information which has been specifically requested:

(1) Each lease, property or well identification number used by the payor for royalty payment purposes and corresponding lease, property or well identification number(s) used for identification by the department of revenue, state corporation commission or American petroleum institute (API).

(2) Each lease, property or well name and its corresponding section, township, range and county.

(3) The field name or producing formation.

(4) For a given sales period for which payment has been received or is due the royalty owner, the total produced volume as reported for each well, lease or unit to the state corporation commission and department of revenue.

(5) A specific listing of the amount and purpose of any other deductions or adjustments from the royalty owner's share of the sale of oil and gas not identified on the payment statement.

(6) Whether any payments reported on payor's statement are from a split-stream sale and, if so, the manner in which the payor accounts to the royalty owner for such sale. As used in this paragraph, "split-stream sale" means a sale for which the payment from a payor to the royalty owner is for the sale of less than all of the oil and gas produced and sold from the lease or well for the sales period.

(7) Whether the sale of any of the production for which payment is made by payor has been made to an affiliate of the payor. As used in this paragraph, "affiliate" means any entity which, directly or indirectly, controls or is controlled by, or is under common control with, the payor.

(b) Any request made by a royalty owner pursuant to this section shall be made in writing, specifying the information desired and the sales period or periods for which information is needed, and shall be made by certified mail. The payor shall respond to such a request by certified mail not later than the 60th day after the date the request is received. A payor shall not be required by virtue of this section to: (1) Provide any information pursuant to a request made on behalf of multiple royalty owners; (2) provide any information for sales periods prior to the 12-month period immediately preceding the first day of the month in which the request is received, except that, if adjustments to a royalty owner's payment have been made within such 12-month period for sales periods prior to such 12-month period, information concerning such adjustments shall be provided; and (3) seek information from other payors or third parties.

(c) If a payor does not have any of the information requested by a royalty owner pursuant to subsection (a), the payor shall provide to the royalty owner the name and address of the seller of the production for which the royalty owner is being paid by payor. A royalty owner thereafter may request from the seller the information not provided by the payor and the seller shall respond to the royalty owner in the same manner as provided for in this section. As used in this subsection, "seller" means the lessee of the oil and gas lease from which a royalty owner derives its royalty interest or the operator of the oil and gas production unit which produced the oil and gas for which payment is being made.

History: L. 1997, ch. 136, § 3; L. 2006, ch. 10, § 1; July 1.



55-1622a Annual notice to royalty interest owners, required contents.

55-1622a. Annual notice to royalty interest owners, required contents. Not later than December 31, 2006, and at least once every 12 months thereafter, the payor shall provide the following statement to each royalty interest owner to whom the payor makes a payment:

"Section 55-1622 of the Kansas Statutes Annotated gives an owner of a royalty interest in oil or gas produced in Kansas the right to specifically request any of the following information from a payor about the owner's royalty payment and the wells for which payment is made:

(1) Each lease, property or well identification number used by the payor for royalty payment purposes and corresponding lease, property or well identification number(s) used for identification by the Kansas department of revenue, state corporation commission or American petroleum institute (API).

(2) Each lease, property or well name and its corresponding section, township, range and county.

(3) The field name or producing formation.

(4) For a given sales period for which payment has been received or is due the royalty owner, the total produced volume as reported for each well, lease or unit to the state corporation commission and Kansas department of revenue.

(5) A specific listing of the amount and purpose of any other deductions or adjustments from the royalty owner's share of the sale of oil and gas not identified on the payment statement.

(6) Whether any payments reported on the payor's statement are from a split-stream sale and, if so, the manner in which the payor accounts to the royalty owner for such sale. As used in this paragraph, "split-stream sale" means a sale for which the payment from a payor to the royalty owner is for the sale of less than all of the oil and gas produced and sold from the lease or well for the sales period.

(7) Whether the sale of any of the production for which payment is made by payor has been made to an affiliate of the payor. As used in this paragraph, "affiliate" means any entity which, directly or indirectly, controls or is controlled by, or is under common control with, the payor.

The request by the royalty owner must be made in writing, specifying the information desired and the sales period or periods for which information is needed, and must be made by certified mail. The payor must respond to such a request by certified mail not later than the 60th day after the date the request is received. A payor shall not be required to (1) provide any information pursuant to a request made on behalf of multiple royalty owners, (2) provide any information for sales periods which were prior to the 12-month period immediately preceding the first day of the month in which the request is received, except that, if adjustments to a royalty owner's payment have been made within such 12-month period for sales periods prior to such 12-month period, information concerning such adjustments shall be provided and (3) seek information from other payors or third parties.

If a payor does not have any of the information requested by a royalty owner in accordance with this law, the payor shall provide to the royalty owner the name and address of the seller of the production for which the royalty owner is being paid by payor. A royalty owner may thereafter request from the seller the information not provided by the payor and the seller shall respond to the royalty owner, all in the same manner as provided for in this law. As used in this paragraph, "seller" means the lessee of the oil and gas lease from which a royalty owner derives its royalty interest or the operator of the oil and gas production unit which produced the oil and gas for which payment is being made.

This law is not meant to discourage or prohibit the royalty owner from contacting the payor by telephone, e-mail or other means of communication concerning the above information or any other information about the owner's royalty payment. Additional information regarding production and related information may also be obtained by contacting the state corporation commission or Kansas geological survey, or by accessing their websites."

History: L. 2006, ch. 10, § 2; July 1.



55-1622b Failure to provide required information; mediation; civil action.

55-1622b. Failure to provide required information; mediation; civil action. (a) If a payor fails to provide information under K.S.A. 55-1620, and amendments thereto, or a royalty owner makes a written request for information pursuant to K.S.A. 55-1622, and amendments thereto, and the payor or seller of production, or both, fail to respond within the 60-day period, either party may request mediation. The conservation division of the state corporation commission shall maintain a list of qualified mediators, which shall be available to parties requesting mediation under this section.

(b) If a payor fails to provide information under K.S.A. 55-1620, and amendments thereto, or the royalty owner makes a written request for information under K.S.A. 55-1622, and amendments thereto, and the payor or seller of production, or both, fail to respond within the 60-day period after receipt of the request, the royalty owner may bring a civil action against such payor or seller of production, or both, in the district court of the county in which the royalty owner's oil or gas is produced to enforce the provisions of K.S.A. 55-1620 or 55-1622, and amendments thereto. The prevailing party in such action shall be entitled to recover reasonable court costs and attorney fees.

History: L. 2006, ch. 10, § 3; July 1.



55-1623 Oil and gas regulation by commission; penalties, procedures.

55-1623. Oil and gas regulation by commission; penalties, procedures. On and after July 1, 1998, no fine or other penalty, except cease and desist orders for which subsequent hearing is required, shall be imposed by the state corporation commission pursuant to statutes or rules and regulations relating to regulation of oil and gas production, sale or conservation except after notice and an opportunity for hearing in accordance with the Kansas administrative procedure act.

History: L. 1998, ch. 122, § 5; Apr. 30.



55-1624 FERC-ordered refunds of tax reimbursements; recovery.

55-1624. FERC-ordered refunds of tax reimbursements; recovery. (a) As used in this act, royalty interest owners include overriding royalty interest owners and royalty interests include overriding royalty interests.

(b) On and after the effective date of this act, no first seller of natural gas shall maintain any action against royalty interest owners to obtain refunds of reimbursements for ad valorem taxes attributable to royalty interests, ordered by the federal energy regulatory commission.

(c) It is hereby declared that under Kansas law:

(1) The period of limitation of time for commencing civil actions to recover such refunds attributable to reimbursements of ad valorem taxes on royalty interests during the years 1983 through 1988 has expired and such refunds claimed to be owed by royalty interest owners are uncollectible;

(2) first sellers of natural gas are prohibited from utilizing billing adjustments or other set-offs as a means of recovering from royalty owners any such claimed refunds; and

(3) first sellers of natural gas took every opportunity to protect their rights involving Kansas ad valorem tax reimbursements attributable to royalty interest owners.

(d) Upon entry of a final order by a court having jurisdiction, or a final order of a governmental authority having jurisdiction, that requires first sellers to make refunds of reimbursements for ad valorem taxes on royalty interests during the years 1983 through 1988 notwithstanding this section or if this section is determined to be unconstitutional, in whole or in part, nothing in this section shall be construed to have affected the rights and remedies available to any party under the laws of the state of Kansas, including those applicable in any action that a first seller of natural gas may bring against a royalty interest owner to obtain such a refund.

History: L. 1998, ch. 122, § 7; Apr. 30.



55-1625 Citation of act.

55-1625. Citation of act. The provisions of K.S.A. 2015 Supp. 55-1625 through 55-1635, and amendments thereto, shall be known and may be cited as the Kansas petroleum education and marketing act.

History: L. 2006, ch. 94, § 1; July 1.



55-1626 Definitions.

55-1626. Definitions. As used in this act:

(a) "Act" means the provisions of K.S.A. 2015 Supp. 55-1625 through 55-1635, and amendments thereto;

(b) "board" means the Kansas oil and gas resources board as created by this act;

(c) "first purchaser" means:

(1) With regard to crude oil, the person to whom title first is transferred beyond the gathering tank or tanks, beyond the facility from which the crude oil was first produced, or both; and

(2) with regard to natural gas, the person to whom title first is transferred beyond the inlet side of the measurement station from which the natural gas was first produced;

(d) "independent producer" means a person who complies with both of the following:

(1) Produces oil or natural gas and is not engaged in refining either product; and

(2) derives a majority of income from ownership in properties producing oil or natural gas;

(e) "interest owner" means a person who owns or possesses an oil or gas leasehold interest in the gross production of oil or natural gas produced from a well in Kansas. For the purposes of this act, an oil and gas leasehold estate interest shall include the working interest and any overriding interest carved out of the working interest in any oil and gas lease, but shall include neither any royalty interests nor any overriding royalty interest carved out of the working interest;

(f) "person" means an individual, group of individuals, partnership, corporation, association, limited liability company, cooperative or any other entity or an employee of the entity; and

(g) "qualified producer association" means an entity that is organized under section 501(c)(6) of the federal internal revenue code and in existence on the effective date of this act, organized and operates within the state of Kansas, and in which a majority of the members of such association's governing body consists of independent producers. In addition to any other entity which constitutes a qualified producer association as defined in this subsection, the Kansas independent oil and gas association, the Kansas petroleum council and the eastern Kansas oil and gas association shall be qualified producer associations.

History: L. 2006, ch. 94, § 2; L. 2007, ch. 119, § 2; July 1.



55-1627 Kansas oil and gas resources board; purpose; membership; officers.

55-1627. Kansas oil and gas resources board; purpose; membership; officers. (a) It shall be lawful for any group of qualified producer associations to create, fund, administer, operate, manage, be members of and enjoy the benefit of a Kansas oil and gas resources board to administer a Kansas petroleum education and marketing program provided that the requirements of this act are met. The purpose of the board created by this act shall be to: (1) Coordinate a program designed to demonstrate to the general public the importance and significance of the oil and natural gas industry in Kansas; (2) encourage the wise and efficient use of energy; (3) promote environmentally sound production methods and technologies; (4) support research and educational activities concerning the oil and natural gas industry; (5) promote oil and natural gas exploration and production safety; (6) support job training and research activities concerning oil and natural gas production; and (7) implement and comply with the provisions of this act. The Kansas oil and gas resources board may be formed as a not-for-profit member corporation in which the Kansas independent oil and gas association, the Kansas petroleum council and the eastern Kansas oil and gas association shall be members. The Kansas oil and gas resources board, if formed as a not-for-profit member corporation, shall be formed, operated and dissolved in accordance with the provisions of chapter 17 of the Kansas Statutes Annotated, and amendments thereto, and shall enjoy all of the rights of not-for-profit member corporations under Kansas law, subject to the restrictions and conditions set forth in this act. The Kansas oil and gas resources board shall be a voluntary private organization and shall not be deemed in any manner to be a governmental or quasi-governmental board or other such organization.

(b) The board's governing body shall be composed of 15 members to be appointed by the governing bodies of the following qualified producer associations as follows: (1) Ten trustees to be appointed by the Kansas independent oil and gas association;

(2) three trustees to be appointed by the Kansas petroleum council; and

(3) two trustees to be appointed by the eastern Kansas oil and gas association.

(c) A trustee of the board shall:

(1) Be at least 25 years of age;

(2) be a resident of the state of Kansas; and

(3) have at least five years of active experience in the oil and natural gas industry.

(d) A trustee shall serve for a term of three years, except that of the initial appointments: (1) Five trustees shall serve for one year; (2) five trustees shall serve for two years; and (3) five trustees shall serve for three years. Vacancies in the board for any trustee shall be filled by the qualified producer association which appointed the vacating member and shall be filled for the remaining term of the vacating trustee.

(e) After July 1, 2006, the trustees of the board which are appointed by the qualified producer associations may by majority vote appoint a nonindustry representative to serve as an additional trustee. The additional trustee shall have full voting rights and privileges and shall serve a three-year term. Such trustee may be removed at any time from the board by majority vote of the trustees appointed by the qualified producer associations.

(f) The board shall elect annually a presiding officer of the board.

(g) The board may elect other officers as considered necessary by the board.

(h) No trustee of the board shall receive a salary or reimbursement for duties performed as a member of the board, except that trustees are eligible to received [receive] reimbursement for travel expenses incurred in the performance of board duties.

History: L. 2006, ch. 94, § 3; July 1.



55-1628 Same; powers and duties.

55-1628. Same; powers and duties. The board shall have the following powers and duties, to:

(a) Administer and enforce the provisions of this act;

(b) establish an office for the board within the state of Kansas;

(c) elect a presiding officer and any other officers that may be necessary to direct the operations of the board;

(d) employ personnel as shall be deemed necessary to carry out the provisions of this act;

(e) administer the oil and gas resources fund;

(f) approve or disapprove the budget of the board;

(g) adopt rules as the board deems necessary to carry out the provisions of this act;

(h) enter into contracts or agreements for studies, research projects, experimental work, supplies or other services to carry out the purposes of this act; and to incur those expenses necessary to carry out such purposes. A contract or agreement entered into under this subsection shall provide that:

(1) The person entering the contract or agreement on behalf of the board shall develop and submit to the board a plan or project together with a budget that shows estimated costs to be incurred for the plan or project; and

(2) the person entering the contract or agreement shall keep accurate records of all such person's transactions, account for funds received and expended and make periodic reports to the board of activities conducted and other reports that the board may require;

(i) keep accurate records of all financial transactions performed pursuant to this act. Such records shall be audited annually by an independent auditor and an annual report shall be compiled;

(j) accept and deposit into the oil and gas resources fund donations, grants, contributions and gifts from any public or private source; and

(k) keep an accurate record of all assessments collected.

History: L. 2006, ch. 94, § 4; July 1.



55-1629 Same; meetings; director.

55-1629. Same; meetings; director. (a) There shall be an annual meeting of the board at which the annual report and proposed budget shall be presented. The board, at the call of the presiding officer, shall hold at least three other regular meetings each year. The presiding officer shall establish the time, manner and place for all meetings and shall provide notice of the meetings. A majority of the members of the board shall constitute a quorum for the transaction of any business of the board. In addition, the board shall determine the circumstances under which additional meetings of the board may be held.

(b) The board may appoint a director who shall carry out the provisions of the act. The director shall not be one of the appointed board members.

History: L. 2006, ch. 94, § 5; July 1.



55-1630 Same; assessments on production of oil and gas; oil and gas resources fund.

55-1630. Same; assessments on production of oil and gas; oil and gas resources fund. The Kansas oil and gas resources board is hereby authorized to levy assessments on the production of oil and natural gas in Kansas for the purposes of a petroleum education and marketing program. There is hereby created a special fund to be designated as the oil and gas resources fund. The fund shall be a continuing fund, not subject to fiscal year limitations and shall consist of all moneys received by the Kansas oil and gas resources board from assessments received and collected pursuant to K.S.A. 2015 Supp. 55-1631, and amendments thereto, and donations, grants, contributions and gifts from any public or private source.

History: L. 2006, ch. 94, § 6; July 1.



55-1631 Assessments; amount, collection and payment; assessments voluntary and refundable to interest owner.

55-1631. Assessments; amount, collection and payment; assessments voluntary and refundable to interest owner. (a) To fund the activities of the Kansas oil and gas resources board, and in the discretion of the board, a voluntary assessment not to exceed 0.05% of the gross revenues from oil or natural gas produced from each well in the state of Kansas shall be deducted from proceeds paid by the first purchaser to each interest owner. The Kansas oil and gas resources board, however, may permit or require an entity other than the first purchaser to deduct such proceeds where that entity is the operator or the entity distributes revenues to interest owners, directly or indirectly. Any interest owner may seek a refund, as provided in this act. This assessment is a voluntary checkoff and shall be treated in all respects accordingly. The assessment shall not in any manner be deemed to be a tax or governmental assessment of any kind, and the state of Kansas shall have no duty or responsibility with respect to any such assessment.

(b) The assessment imposed pursuant to subsection (a) shall be deducted from the proceeds of production and collected by the first purchaser. There shall be a conspicuous line item on each statement showing the amount and pertinent time period of the assessment. The statement shall provide the Kansas oil and gas resources board contact information for obtaining more information or directions for obtaining a refund of the assessment. The assessments, which are imposed on the interest owner, shall be remitted to the Kansas oil and gas resources board by the first purchaser not later than the 60th day following the end of the month in which the assessment was collected. The moneys collected pursuant to K.S.A. 2015 Supp. 55-1630, and amendments thereto, shall be deposited with a bank or savings and loan association and shall be used only in defraying costs of administration of the petroleum education and marketing program and for carrying out the provisions of K.S.A. 2015 Supp. 55-1627, 55-1628, 55-1633 and 55-1634, and amendments thereto.

(c) The board shall be responsible for taking any appropriate legal action necessary to collect any assessment which is not paid or is not properly paid by the first purchaser.

History: L. 2006, ch. 94, § 7; L. 2007, ch. 119, § 3; July 1.



55-1632 Same; refunds, request procedure.

55-1632. Same; refunds, request procedure. (a) Any person subject to the assessment levied by K.S.A. 2015 Supp. 55-1631, and amendments thereto, may request a refund as provided in this section of the assessment paid on production for the preceding calendar year. Upon compliance with the provisions of this section and rules adopted by the board to implement this section, the board shall refund to each person requesting a refund the amount of the assessment paid by or on behalf of the person during the preceding calendar year. Refunds made shall include interest earned at the rate equal to the average United States treasury bill rate of the preceding calendar year as certified by the state treasurer.

(b) The request for a refund of the assessment paid on production for the preceding calendar year shall be made before the end of the third calendar month following the calendar year for which the refund is requested. Failure to request a refund during this period shall terminate the right of any person to receive a refund for the assessment paid on production for the preceding calendar year. The board shall give notice of the availability of the refund through press releases or another means the board deems appropriate.

(c) Each person requesting a refund shall execute an affidavit showing the amount of refund requested and demonstrating that the affiant was the owner of the production and such other matters as the board reasonably requires for which the refund is requested. The board may verify the accuracy of the request for refund prior to issuance of such a refund.

(d) No person requesting a full refund of all assessments imposed under this act shall be eligible to serve or have a representative serve as a member of the board.

History: L. 2006, ch. 94, § 8; L. 2007, ch. 119, § 4; July 1.



55-1633 Oil and gas resources fund; interest; use.

55-1633. Oil and gas resources fund; interest; use. (a) All interest earned on moneys in the oil and gas resources fund shall remain in the fund.

(b) The board shall not use any funds collected under K.S.A. 2015 Supp. 65-1531, and amendments thereto, for the purpose of influencing government action or policy, except that the board may recommend amendments to this act.

History: L. 2006, ch. 94, § 9; July 1.



55-1634 National or regional assessment; use of portion of state assessment in lieu of, when.

55-1634. National or regional assessment; use of portion of state assessment in lieu of, when. In the event of the establishment of a national or regional program for an assessment on oil and natural gas production for an education and marketing program for oil and natural gas, the board, by majority vote, may elect to designate up to a maximum of 35% of the funds collected under this act to the national or regional program in lieu of an additional assessment as may be required by the national or regional program.

History: L. 2006, ch. 94, § 10; July 1.



55-1635 Effect of act; severability.

55-1635. Effect of act; severability. (a) This act is intended as enabling legislation and shall not be construed to limit any lawful activity, including the creation of any checkoff, education and marketing program or other type of association otherwise permitted by law.

(b) If any provision of this act is held to be invalid or unconstitutional, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional provision.

History: L. 2006, ch. 94, § 11; July 1.



55-1636 Carbon dioxide reduction act.

55-1636. Carbon dioxide reduction act. K.S.A. 2015 Supp. 55-1636 through 55-1640, 55-1641, 79-233 and 79-32,256, and amendments thereto, may be cited as the carbon dioxide reduction act.

History: L. 2007, ch. 73, § 1; L. 2010, ch. 63, § 2; July 1.



55-1637 Same; definitions; commission powers; liability limitation.

55-1637. Same; definitions; commission powers; liability limitation. (a) As used in K.S.A. 2015 Supp. 55-1637 through 55-1640, and amendments thereto:

(1) "Carbon dioxide injection well" means any hole or penetration of the surface of the earth used to inject carbon dioxide for underground storage or for enhanced recovery of hydrocarbons and any associated machinery and equipment used for such injection of carbon dioxide. "Carbon dioxide injection well" does not include underground storage.

(2) "Commission" means the state corporation commission.

(3) "Underground storage" means any underground formation where carbon dioxide is injected for sequestration.

(b) Except as provided in subsection (h), for the purposes of protecting the health, safety and property of the people of the state, and preventing escape of carbon dioxide into the atmosphere and pollution of soil and surface and subsurface water detrimental to public health or to plant, animal and aquatic life, the commission, on or before July 1, 2008, shall adopt separate and specific rules and regulations establishing requirements, procedures and standards for the safe and secure injection of carbon dioxide and maintenance of underground storage of carbon dioxide. Such rules and regulations shall include, but not be limited to: (1) Site selection criteria; (2) design and development criteria; (3) operation criteria; (4) casing requirements; (5) monitoring and measurement requirements; (6) safety requirements, including public notification; (7) closure and abandonment requirements, including the financial requirements of subsection (e); and (8) long-term monitoring.

(c) Except as provided in subsection (h), the commission may adopt rules and regulations establishing fees for permitting, monitoring and inspecting operators of carbon dioxide injection wells and underground storage. Fees collected by the commission under this subsection shall be remitted by the commission to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and credit it to the carbon dioxide injection well and underground storage fund.

(d) The commission or the commission's duly authorized representative may impose on any holder of a permit issued pursuant to this section such requirements relating to inspecting, monitoring, investigating, recording and reporting as the commission or representative deems necessary to administer the provisions of this section and rules and regulations adopted hereunder.

(e) Any company or operator receiving a permit under the provisions of this act shall demonstrate annually to the commission evidence, satisfactory to the commission, that the permit holder has financial ability to cover the cost of closure of the permitted facility as required by the commission.

(f) The commission may enter into contracts for services from consultants and other experts for the purposes of assisting in the drafting of rules and regulations pursuant to this section.

(g) Rules and regulations adopted under this act shall apply to any carbon dioxide injection well or underground storage, whether in existence on the effective date of this act or thereafter.

(h) No rule or regulation adopted under the provisions of this section shall create or impose upon the commission, any agent or employee thereof or the state of Kansas any liability for the underground storage of carbon dioxide or the maintenance of any carbon dioxide injection well or underground storage of carbon dioxide except as permitted by the Kansas tort claims act. From and after July 1, 2010, any requirement in any rule and regulation adopted by the commission which conflicts with the prohibition prescribed in this section shall be null and void.

(i) No rule or regulation adopted under the provisions of this section shall be construed to prohibit the commission from the plugging, replugging, repairing or remediation of any carbon dioxide injection well or underground storage in an emergency situation.

History: L. 2007, ch. 73, § 2; L. 2010, ch. 63, § 3; July 1.



55-1638 Same; carbon dioxide injection well and underground storage fund.

55-1638. Same; carbon dioxide injection well and underground storage fund. (a) (1) There is hereby established in the state treasury the carbon dioxide injection well and underground storage fund to administer the provisions of K.S.A. 2015 Supp. 55-1637 through 55-1640, and amendments thereto. Such fund shall be administered by the commission in accordance with the provisions of this section.

(2) The commission shall remit to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, all moneys received by the commission for the purposes of K.S.A. 2015 Supp. 55-1637 through 55-1640, and amendments thereto. Upon receipt of the remittance the state treasurer shall deposit the entire amount in the state treasury and credit it to the fund. The commission is authorized to receive from any private or governmental source any funds made available for the purposes of K.S.A. 2015 Supp. 55-1637 through 55-1640, and amendments thereto.

(3) All expenditures from the carbon dioxide injection well and underground storage fund shall be made in accordance with appropriation acts and upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the commission or a person designated by the chairperson.

(b) The commission is authorized to use moneys from the carbon dioxide injection well and underground storage fund to pay the cost of:

(1) All activities related to permitting activities, including, but not limited to, development and issuance of permits, compliance monitoring, inspections, well closures, underground storage closure, long-term monitoring and enforcement actions;

(2) review and witnessing of test procedures;

(3) review and witnessing of routine workover or repair procedures;

(4) investigation of violations, complaints, pollution and events affecting public health;

(5) design and review of remedial action plans;

(6) contracting for services needed to supplement the commission's staff expertise in facility investigations;

(7) consultation needed concerning remedial action at a permitted facility;

(8) mitigation of adverse environmental impacts;

(9) emergency or long-term remedial activities;

(10) legal costs, including expert witnesses, incurred in administration of the provisions of K.S.A. 2015 Supp. 55-1637 through 55-1640, and amendments thereto; and

(11) costs of program administration.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the carbon dioxide injection well and underground storage fund interest earnings based on:

(1) The average daily balance of moneys in the carbon dioxide injection well and underground storage fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding months.

History: L. 2007, ch. 73, § 3; July 1.



55-1639 Same; violations, penalties; commission authority.

55-1639. Same; violations, penalties; commission authority. (a) The commission, upon a finding that a person has violated any provision of K.S.A. 2015 Supp. 55-1637, and amendments thereto, or rules and regulations adopted thereunder, may impose a penalty not to exceed $10,000 per violation which shall constitute an economic deterrent to the violation for which it is assessed and, in the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(b) No penalty shall be imposed pursuant to this section except after an opportunity for hearing upon the written order of the commission to the person who committed the violation. The order shall state the violation and the penalty to be imposed.

(c) Whenever the commission or the commission's duly authorized agents find that the escape of carbon dioxide into the atmosphere from injection of carbon dioxide is not being prevented or that the soil or waters of the state are not being protected from pollution resulting from injection of carbon dioxide, the commission or the commission's duly authorized agents shall issue an order prohibiting such injection. Any person aggrieved by such order may request in writing, within 15 days after service of the order, a hearing on the order. Upon receipt of a timely request, a hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(d) Any action of the commission pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 2007, ch. 73, § 4; L. 2010, ch. 17, § 102; July 1.



55-1640 Same; commission ingress and egress for investigation and enforcement.

55-1640. Same; commission ingress and egress for investigation and enforcement. (a) In performing investigations or administrative functions relating to prevention of escape of carbon dioxide into the atmosphere from injection of carbon dioxide or prevention of pollution of the soil or waters of the state, the commission or the commission's duly authorized representatives may enter any property or facility which is subject to the provisions of K.S.A. 2015 Supp. 55-1637, and amendments thereto, for the purpose of observing, monitoring, collecting samples, examining records and facilities to determine compliance or noncompliance with state laws and rules and regulations relating to air pollution, water pollution, soil pollution or public health or safety.

(b) The representatives of the commission shall have the right of ingress and egress upon any lands to halt escape of carbon dioxide into the atmosphere from injection of carbon dioxide and to clean up pollution from injection of carbon dioxide over which the commission has jurisdiction pursuant to K.S.A. 2015 Supp. 55-1637, and amendments thereto. Such representatives shall have the power to occupy such land if necessary to investigate and prevent such escape or clean up such pollution or to investigate and plug any such carbon dioxide injection well. Any representative entering upon any land to investigate and prevent such escape or clean up such pollution or to investigate and plug any such carbon dioxide injection well shall not be liable for any damages necessarily resulting therefrom, except damages to growing crops, livestock or improvements on the land. Upon completion of activities on such land, such representative shall restore the premises to the original contour and condition as nearly as practicable.

History: L. 2007, ch. 73, § 5; July 1.



55-1641 Same; liability limitation.

55-1641. Same; liability limitation. (a) Except as permitted by the Kansas tort claims act, no provision of this act shall establish or create or impose upon the commission, any agent or employee thereof, or the state of Kansas any liability or responsibility to pay any damages resulting from the leak or discharge of carbon dioxide from any carbon dioxide injection well or the underground storage of carbon dioxide.

(b) This section shall be supplemental to and a part of the carbon dioxide reduction act.

History: L. 2010, ch. 63, § 1; July 1.






Article 18 PROPANE

55-1801 Citation of act.

55-1801. Citation of act. This act shall be known and may be cited as the Kansas propane education and research act.

History: L. 2003, ch. 102, § 1; July 1.



55-1802 Definitions.

55-1802. Definitions. As used in this act: (a) "Council" means the Kansas propane education and research council established in K.S.A. 55-1803, and amendments thereto;

(b) "education" means any action that provides information, instruction or safety guidelines about propane, propane equipment, mechanical and technical practices and uses of propane to propane consumers or industry employees;

(c) "awareness" means any action that provides information or safety guidelines about propane, propane equipment, mechanical and technical practices and uses of propane to propane consumers or industry employees;

(d) "industry" means those persons involved in the production, transportation and sale of propane gas and in the manufacture and distribution of propane utilization equipment;

(e) "industry trade association" means an organization that represents a segment of the industry and which is exempt from tax under section 501 (c) (3) or (c) (6) of the federal internal revenue code of 1986, as in effect on July 1, 2002;

(f) "manufacturer and distributor of propane gas equipment" means any person engaged in the manufacturing, assembling and marketing of appliances, containers and products used in the propane gas industry and any person in the wholesale marketing of appliances, containers and products used in the propane gas industry;

(g) "odorized propane" means propane to which odorant has been added;

(h) "person" means any individual, group of individuals, partnership, association, cooperative, corporation or other legal entity;

(i) "placed into commerce" means delivered, transported for storage or sold within the state of Kansas;

(j) "propane" means propane, butane, mixtures and liquefied petroleum gas as defined by the national fire protection association standard, liquefied petroleum gas code, the chemical composition of which is predominantly C3H8, whether recovered from natural gas or from crude oil;

(k) "public member" means a member of the council selected from among users of odorized propane, organizations representing users of odorized propane, public safety officials or state propane gas regulatory officials;

(l) "qualified industry organization" means the propane marketers association of Kansas, a successor association or any other propane industry organization or industry trade association the members of which are engaged in the sale or distribution of odorized propane, or the sale of propane utilization equipment, to the ultimate consumer;

(m) "research" means any type of study, investigation or other activity performed by a qualified public or private research group for the purpose of advancing and improving the existing technology related to the propane industry, including the development of increased efficiency of propane use, enhancing the safety of propane and propane utilization equipment and furthering the development of such information and products;

(n) "retail marketer" means any person engaged in the sale of odorized propane to the ultimate consumer or to retail propane dispensers within Kansas;

(o) "transporter" means any person involved in the commercial transportation of propane by pipeline, truck, rail or water; and

(p) "wholesaler, reseller, supplier or importer" means the owner of the propane at the time it is first sold to a retail marketer in Kansas regardless of the state where production occurs, with ownership of the propane determined by the freight on board designation.

History: L. 2003, ch. 102, § 2; July 1.



55-1803 Creation of council; membership; chairperson and committees; employees; duties.

55-1803. Creation of council; membership; chairperson and committees; employees; duties. (a) The Kansas propane education and research council is hereby created. Members of the council shall be appointed by the governor from a list of nominees submitted by qualified industry organizations within 60 days after the effective date of this act. The council shall consist of 10 members, including four members representing retail marketers of propane; two members representing wholesalers, resellers, suppliers and importers of propane; two members representing manufacturers and distributors of propane gas equipment and transporters of propane; one public member; and the state fire marshal or the state fire marshal's designee who shall serve as an ex officio member.

(b) Members of the council shall serve terms of three years, except that, of the initial members, three shall be appointed for terms of one year and three shall be appointed for terms of two years, as designated by the governor. Members filling unexpired terms shall be appointed in a manner consistent with this section. Members may serve a maximum of two consecutive full terms, except that members filling unexpired terms may serve a maximum of eight consecutive years. Former members may be reappointed if they have not been members for a period of two years.

(c) The council shall select from among the council's members a chairperson and other officers as necessary, establish committees and subcommittees of the council and adopt rules and regulations and bylaws for the conduct of business. The council may establish advisory committees of persons other than council members.

(d) The council may employ an executive director to serve as chief executive officer and such other employees as it deems necessary. The council shall determine the compensation and duties of each and shall protect the handling of council funds through fidelity bonds.

(e) The administrative costs of operating the council shall not exceed 10% of the funds collected in any fiscal year.

(f) At the beginning of each fiscal year, the council shall prepare a budget plan that includes the estimated costs of all programs, projects and contracts of the council. The council shall provide an opportunity for public comment on the budget. The council shall prepare and make available to the public an annual report detailing the activities of the council in the previous year, those planned for the coming year and costs related to the activities.

(g) The council shall keep minutes, books and records that clearly reflect all of the acts and transactions of the council. The books of the council shall be audited by a certified public accountant at least once each fiscal year and at such other times as the council may designate. Copies of audits shall be provided to the executive director, to all members of the council and to any other member of the industry upon request.

(h) The council shall be subject to the Kansas open meetings act and shall require reports on the activities of the committees and subcommittees and on compliance, violations and complaints regarding the implementation of this act.

(i) The council shall develop programs and projects and enter into contracts or agreements for implementing this act, including programs to enhance consumer and employee safety and training, programs to provide research and development to improve existing propane technology, programs to increase efficiency of propane use and any other programs to educate the public about the safety and environmental aspects of propane. Safety issues shall receive first priority in the development of all programs and projects funded by the council. The funds collected for the council shall not be used to promote one energy source over another. In developing programs and projects and entering into contracts or agreements for implementing the provisions of this act, the council shall not use any funds collected by the council to provide for or assist the purchase of equipment related to such programs and projects by or for a private, for profit corporation or other business association or entity. The council shall not use any funds collected by the council to purchase propane products and equipment or replace propane products and equipment for Kansas consumers, including through cost-share programs, except that the council may use such funds for the purchase of propane products and equipment for displays in such programs or projects. The council shall provide for the payment of the costs of the programs and projects with funds collected pursuant to  K.S.A. 55-1804, and amendments thereto, and shall coordinate the council's activities with qualified industry organizations to provide efficient delivery of services and to avoid unnecessary costs of duplication of activities.

(j) The council shall report annually to the house and senate committees on agriculture. Such report shall include details of council programs, projects and activities as provided pursuant to this act. The report provided in 2004 shall include a review of propane safety policies, statutes, rules and regulations in Kansas and adjoining states and shall include recommendations the council deems appropriate for policy, statutory or regulatory changes in Kansas to improve propane safety.

History: L. 2003, ch. 102, § 3; July 1.



55-1804 Assessment on odorized propane; method; payment to council; investment of funds; failure to pay.

55-1804. Assessment on odorized propane; method; payment to council; investment of funds; failure to pay. (a) Except as otherwise provided by law, there shall be an assessment as provided in this section on odorized propane. The council shall set the initial assessment at no greater than 2/10 of one cent per gallon of odorized propane. Thereafter, annual assessments shall be sufficient to cover the costs of plans and programs developed by the council. The assessment shall not be greater than 3/10 of one cent per gallon of odorized propane. In no case may the assessment be raised by more than 1/10 of one cent per gallon of odorized propane annually.

(b) The owner of propane at the time of odorization, or the time of import of odorized propane, shall make the assessment based on the volume of odorized propane sold and placed into commerce. The assessment, when made, shall be listed as a separate line item on the bill labeled "Kansas propane education and research assessment" or "KanPERC." Assessments collected from purchasers of propane are payable to the council on a monthly basis by the 25th of the month following the month of collection. If payment is not made to the council by the due date under this subsection, an interest penalty of 1% of any amount unpaid shall be added for each month or fraction of a month after the due date, until final payment is made. The council may establish an alternative means of collecting the assessment if another means is found to be more efficient and effective. The council may establish a late payment charge and rate of interest to be imposed on any person who fails to remit or pay to the council any amount due under this act.

(c) Pending disbursement pursuant to a program, plan or project, the council shall invest funds collected through assessments, and any other funds received by the council, only in obligations of the United States or any agency thereof, in general obligations of any state or political subdivision thereof, in any interest-bearing account or certificate of deposit of a bank that is a member of the federal reserve system, or in obligations fully guaranteed as to principal and interest by the United States.

(d) The price of propane shall be determined by market forces consistent with antitrust laws and no provision of this act shall be interpreted as allowing a pass through to consumers of the assessment determined by the council pursuant to subsection (a).

(e) Any rebate funds received from the national propane education and research council from assessments collected on odorized propane distributed from Kansas shall be the property of the Kansas propane education and research council and the use of such funds shall be determined by the Kansas council for the intended purposes of this act.

(f) Any person who unreasonably fails or refuses to pay any assessments due under this act may be subject to legal action by the council to recover the assessments due, plus interest and costs.

History: L. 2003, ch. 102, § 4; July 1.



55-1805 Expenditure of moneys collected by council, limitations.

55-1805. Expenditure of moneys collected by council, limitations. Except as provided in subsection (j) of  K.S.A. 55-1803, moneys collected by the council shall be expended only for the purposes of this act and shall not be used in any manner for influencing legislation or for political campaign contributions.

History: L. 2003, ch. 102, § 5; July 1.



55-1806 Act does not preempt other propane safety or education programs.

55-1806. Act does not preempt other propane safety or education programs. The provisions of this act do not preempt or supersede any other program relating to propane safety or education which has been organized and is operating under the laws of this state.

History: L. 2003, ch. 102, § 6; July 1.



55-1807 Citation of act; establishment of programs for regulation and licensing; definitions.

55-1807. Citation of act; establishment of programs for regulation and licensing; definitions. (a) This act shall be referred to as the Kansas propane safety and licensing act.

(b) The state fire marshal shall establish programs relating to the regulation and licensing of the liquefied petroleum gas industry in Kansas.

(c) For the purpose of this act:

(1) "Liquefied petroleum gas marketer" or "marketer" means any person, firm, corporation, association or other entity engaged directly in the retail sale or retail transport delivery of liquefied petroleum gas;

(2) "retail distribution of liquefied petroleum gas" means the delivery, sale or transportation of liquefied petroleum gas to an end retail user;

(3) "liquefied petroleum gas" means any material which is composed predominantly of any of the following hydrocarbons or mixtures of the same: propane, propylene, butanes, including, but not limited to, normal butane and isobutane and butylenes;

(4) "end retail user" means any consumer, person, firm or corporation who utilizes liquefied petroleum gas in Kansas;

(5) "liquefied petroleum gas system" or "system" means any equipment utilizing liquefied petroleum gas including a storage container, end point or points of combustion, appliances and all attachments utilizing or transporting liquefied petroleum gas;

(6) "returned to service" means the time at which liquefied petroleum gas is reintroduced into the liquefied petroleum gas system, any part of the liquefied petroleum gas system is repressurized, or at the completion of any installation, modification, repair or service of a system;

(7) "interruption of service" means (A) an event which causes a liquefied petroleum gas system to become, in total or in part, depressurized due to any installation, modification, repair, service; or (B) a change in occupancy or ownership of the location utilizing the liquefied petroleum gas system;

(8) "state fire marshal" means the fire marshal of the state of Kansas; and

(9) "liquefied petroleum gas facilities" means any liquefied petroleum gas facility with an aggregate water capacity exceeding 2,000 gallons.

History: L. 2004, ch. 111, § 1; Apr. 22.



55-1808 Application of act.

55-1808. Application of act. (a) No person, firm, corporation, association or other entity shall engage in any activity relating to the retail distribution of liquefied petroleum gas, including, but not limited to, the manufacturing, assembling, modifying, fabrication, installing or selling of any system, container or apparatus to be used in the state of Kansas for the transportation, storing, dispensing or utilization of liquefied petroleum gas by an end retail user without first having obtained the proper license to do so as provided in this act.

(b) This act shall not apply to vehicles utilizing or machinery utilizing liquefied petroleum gas, the filling of cylinders by owners for private use, liquefied petroleum gas systems with a capacity of less than 20 gallons of liquefied petroleum gas or storage containers with a water capacity of 100 lbs or less unless otherwise stated in this act.

(c) Systems of liquefied petroleum gas with multiple storage containers serving different purposes or different geographical locations shall be treated as individual and separate systems.

History: L. 2004, ch. 111, § 2; Apr. 22.



55-1809 Damages; comparative negligence and liability.

55-1809. Damages; comparative negligence and liability. (a) In any action brought against a liquefied petroleum gas marketer for personal injury or property damage, an end retail user's damages shall be reduced by the comparative negligence of the end retail user or any third party to the extent the action of the end retail user or the third party contributed to cause the personal injury or property damage, including, but not limited to, the end retail user's or third party's: (1) Modification, repair, service or alteration of the end retail user's liquefied petroleum gas system; or (2) failure to conduct a leak check or inspection of the liquefied petroleum gas system after any modification, repair, service or alteration of the end retail user's system.

(b) Nothing in this act is intended to limit any claim or defense that an act of an end retail user, third party, marketer or other person or entity contributed to cause the personal injury or property damage.

(c) In any action brought against a liquefied petroleum gas marketer for personal injury or property damage, evidence of the marketer's compliance or noncompliance with this act shall be admissible as evidence to support a claim or defense to the extent such evidence is relevant to the cause of the personal injury or property damage.

(d) Nothing in this act is intended to limit the liability of any individual, licensee, or liquefied petroleum gas marketer for any damages that arise from any reckless or intentional act of such individual, licensee or liquefied petroleum marketer.

(e) The state fire marshal shall develop an information notice and distribute the same annually to all licensees. The notice shall include a reference to this section, a description of the law and any additional information that the state fire marshal deems necessary and appropriate.

(f) Every liquefied petroleum gas marketer in the state of Kansas shall maintain continuous general liability coverage of not less than $1,000,000 and shall annually provide proof of insurance to the state fire marshal.

History: L. 2004, ch. 111, § 3; Apr. 22.



55-1810 Liquefied petroleum gas facilities; application and plan; review by state fire marshal.

55-1810. Liquefied petroleum gas facilities; application and plan; review by state fire marshal. (a) An application and plan for design, construction, major modification and installation of all liquefied petroleum gas facilities shall be submitted to the state fire marshal. Construction, major modification and installation of all liquefied petroleum gas facilities owned or operated by a liquefied petroleum gas marketer shall not commence until such application and plan is reviewed and approved by the state fire marshal in accordance with rules and regulations.

(b) The state fire marshal shall approve or deny the submitted applications and plans within 20 business days upon receipt of all necessary documentation as provided for in rules and regulations. If the state fire marshal requests additional information from the applicant, the state fire marshal shall have an additional 20 business days from the day of receipt of such information to approve or deny the submitted application and plan.

History: L. 2004, ch. 111, § 4; Apr. 22.



55-1811a Liquefied petroleum gas advisory board abolished.

55-1811a. Liquefied petroleum gas advisory board abolished. On July 1, 2011, the liquefied petroleum gas advisory board created by K.S.A. 55-1811 is hereby abolished.

History: L. 2011, ch. 50, § 1; July 1.



55-1812 Licensure; training, inspection and safety regulation; fees; exemption; violations; penalties.

55-1812. Licensure; training, inspection and safety regulation; fees; exemption; violations; penalties. (a) The state fire marshal shall promulgate rules and regulations to carry out the provisions of this act. Any rules and regulations of the state fire marshal adopted pursuant to this section may incorporate by reference specific editions, or portions thereof, of nationally recognized fire prevention codes. Such rules and regulations shall include, but not be limited to, the following:

(1) The establishment of classes of licenses which shall be renewed on an annual basis, including, but not limited to:

(A) Class one dealer license which is required to engage in the retail distribution of liquefied petroleum gas;

(B) class two bulk storage site license which requires the holder to report all bulk storage facilities and locations within their operations;

(C) class three cylinder transport license which is required to operate a cylinder delivery service;

(D) class four cylinder filling license which is required to operate a cylinder filling facility, including liquefied petroleum gas cylinder filling and the sale of cylinder valves, and the operation of a liquefied petroleum gas filling station;

(E) class five recreational vehicle fueling license which is required to fuel recreational vehicles or mobile fuel containers;

(F) class six cylinder exchange cabinet license which is required to establish a cylinder exchange cabinet or participate in a cylinder program;

(G) class seven self-serve liquefied petroleum gas dispensing license which is required to operate a liquefied petroleum gas fueling facility; and

(H) class eight installation and service of liquefied petroleum gas systems license which is required to install, maintain, or modify a residential or commercial liquefied petroleum gas distribution and utilization system.

(2) the establishment of educational requirements for each class of licenses;

(3) the establishment of inspection programs and inspection requirements for all liquefied petroleum gas facilities, operations, installations and businesses, including, but not limited to, bulk storage areas, safety information and customer records, educational requirements of liquefied petroleum gas employees and commercial establishments and places of public gathering that are end retail users for compliance with rules and regulations; and

(4) the establishment of codes which the state fire marshal has determined provide adequate protection and guidance to the liquefied petroleum gas industry and public relating to the handling, installation, modification, delivery and use of liquefied petroleum gas and liquefied petroleum gas systems.

(b) The state fire marshal shall have the authority to charge and collect fees as provided in this subsection:

(1) The annual license fee for a class one dealer license shall not exceed $250 per location;

(2) the annual class two bulk storage site license fee shall not exceed $50 per tank;

(3) the annual class three cylinder transport license fee per vehicle shall not exceed $125 per truck;

(4) the annual class four cylinder filling license fee per facility shall not exceed $75 per location;

(5) the annual class five recreational vehicle fueling license fee per facility shall not exceed $75 per location;

(6) the annual class six cylinder exchange cabinet license fee per facility shall not exceed $15 per location;

(7) the annual class seven self-serve liquefied petroleum gas dispensing license fee per facility shall not exceed $75 per location; and

(8) the annual class eight installation and service of liquefied petroleum gas systems license fee shall not exceed $25 per individual.

(c) A person who has earned a certificate pursuant to K.S.A. 12-1508 et seq. or 12-1541 et seq., and amendments thereto, shall be exempt from all licensure and training provisions of this act and all licensure and training rules and regulations adopted pursuant to this act. Upon written request of the state fire marshal, a certificate holder shall furnish proof of certification.

(d) In addition to any other penalty provided by law, any person violating the provisions of this act and amendments thereto or the rules and regulations adopted pursuant to this act may incur fines in the amount not less than $50 nor more than $1,000 for each such violation. In the case of a continuing violation, every day such violation continues is a separate violation. Such fines shall be imposed pursuant to the procedures provided in the administrative procedure act. Any fines recovered shall be remitted to the state treasurer and deposited to the credit of the state general fund.

(e) The state fire marshal shall create uniform safety information which shall be distributed on, at least an annual basis, to all licensees.

(f) (1) The fire marshal may suspend, revoke or refuse to issue or renew a license of any liquefied petroleum gas marketer or individual licensee as created by this act and rules and regulations upon proof that the licensee has violated any provision of this act or amendments thereto, any rules and regulations or amendments thereto, or provision regarding a class of license as established by the state fire marshal.

(2) Proceedings to consider the suspension, revocation or refusal to renew a license shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 2004, ch. 111, § 6; L. 2007, ch. 67, § 1; July 1.



55-1813 State fire marshal liquefied petroleum gas fee fund; creation.

55-1813. State fire marshal liquefied petroleum gas fee fund; creation. There is hereby created the state fire marshal liquefied petroleum gas fee fund. The state fire marshal shall remit all moneys received by or for it from fees or charges pursuant to the provisions of K.S.A. 55-1807 et seq., and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state fire marshal liquefied petroleum gas fee fund. All expenditures from the state fire marshal liquefied petroleum gas fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the fire marshal or by a person or persons designated by the state fire marshal.

History: L. 2004, ch. 111, § 7; Apr. 22.









Chapter 56 PARTNERSHIPS

Article 1a REVISED UNIFORM LIMITED PARTNERSHIP ACT

56-1a01 Title of act.

56-1a01. Title of act. K.S.A. 56-1a101 through 56-1a601 may be cited as the Kansas revised uniform limited partnership act.

History: L. 1983, ch. 88, § 64; July 1.



56-1a,101 Definitions.

56-1a101. Definitions. As used in the Kansas revised uniform limited partnership act, unless the context otherwise requires:

(a) "Certificate of limited partnership" means the certificate referred to in K.S.A. 56-1a151 and amendments thereto and the certificate as amended.

(b) "Contribution" means any cash, property, services rendered, or a promissory note or other obligation to contribute cash or property or to perform services, which a partner contributes to a limited partnership in the partner's capacity as a partner.

(c) "Event of withdrawal of a general partner" means an event that causes a person to cease to be a general partner as provided in K.S.A. 56-1a252 and amendments thereto.

(d) "Foreign limited partnership" means a partnership formed under the laws of any state or jurisdiction other than the state of Kansas, or under the laws of any foreign country, and having as partners one or more general partners and one or more limited partners.

(e) "General partner" means a person who has been admitted to a limited partnership as a general partner in accordance with the partnership agreement and so named in the certificate of limited partnership or similar instrument of the state or foreign country under which the limited partnership is organized if so required.

(f) "Limited partner" means a person who has been admitted to a limited partnership as a limited partner in accordance with the partnership agreement.

(g) "Limited partnership" and "domestic limited partnership" mean a partnership formed by two or more persons under the laws of the state of Kansas and having one or more general partners and one or more limited partners.

(h) "Partner" means a limited or general partner.

(i) "Partnership agreement" means any valid written or oral agreement of the partners as to the affairs of a limited partnership and the conduct of its business.

(j) "Partnership interest" means a partner's share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets.

(k) "Person" means a natural person, partnership, domestic or foreign limited partnership, trust, estate, association, corporation, custodian, nominee or any other individual or entity in its own or any representative capacity.

(l) "State" means a state, territory, or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico.

History: L. 1983, ch. 88, § 1; L. 1987, ch. 208, § 1; L. 1988, ch. 195, § 1; July 1.



56-1a,106 Nature of business.

56-1a106. Nature of business. A limited partnership may conduct or promote any lawful business or purposes, except as otherwise provided by law of this state, which a partnership without limited partners may conduct or promote.

History: L. 1983, ch. 88, § 6; July 1.



56-1a,107 Business transactions of partner with the partnership.

56-1a107. Business transactions of partner with the partnership. Except as provided in the partnership agreement, a partner may lend money to and transact other business with the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

History: L. 1983, ch. 88, § 7; July 1.



56-1a,151 Certificate of limited partnership.

56-1a151. Certificate of limited partnership. (a) In order to form a limited partnership, a certificate of limited partnership must be executed and filed in the office of the secretary of state. Such certificate shall set forth:

(1) The name of the limited partnership;

(2) the address of the registered office and the name and address of the resident agent for service of process required to be maintained by K.S.A. 56-1a104 and amendments thereto;

(3) the name and the business or residence address of each general partner;

(4) the latest date upon which the limited partnership is to dissolve; and

(5) any other matters the general partners determine to include in the certificate.

(b) A limited partnership is formed at the time of the filing of the initial certificate of limited partnership in the office of the secretary of state or at any later time specified in the certificate of limited partnership if, in either case, there has been substantial compliance with the requirements of this section.

History: L. 1983, ch. 88, § 8; L. 1987, ch. 208, § 3; L. 1988, ch. 195, § 4; July 1.



56-1a,152 Amendment to certificate of limited partnership by certificate of amendment or judicial decree.

56-1a152. Amendment to certificate of limited partnership by certificate of amendment or judicial decree. (a) The certificate of limited partnership may be amended as provided in a certificate of amendment or judicial decree of amendment upon the filing of the certificate of amendment or judicial decree of amendment in the office of the secretary of state or upon the future effective date specified in the certificate of amendment or judicial decree of amendment. The certificate of amendment or judicial decree of amendment shall set forth:

(1) The name of the limited partnership; and

(2) the amendment to the certificate.

(b) A general partner who becomes aware that any statement in a certificate of limited partnership was false when made or that any matter described has changed, making the certificate inaccurate in any material respect, shall promptly amend the certificate.

(c) Notwithstanding the requirements of subsection (b), no later than 30 days after the happening of any of the following events an amendment to a certificate of limited partnership reflecting the occurrence of the event or events shall be filed by a general partner:

(1) The admission of a new general partner;

(2) the withdrawal of a general partner;

(3) the continuation of the partnership under K.S.A. 56-1a451, and amendments thereto, after the withdrawal of a general partner; or

(4) a change in the name of the limited partnership, the address of the registered office or the name or address of the resident agent.

(d) A certificate of limited partnership may be amended at any time for any other proper purpose determined by the general partners.

(e) Unless otherwise provided in this act or in the certificate of amendment, a certificate of amendment shall be effective at the time of its filing with the secretary of state.

History: L. 1983, ch. 88, § 9; L. 1987, ch. 208, § 4; L. 1988, ch. 195, § 5; L. 2015, ch. 65, § 22; July 1.



56-1a,153 Cancellation of certificate.

56-1a153. Cancellation of certificate. A certificate of limited partnership shall be canceled upon the dissolution and the commencement of winding up the affairs of the partnership, at any other time when there are no limited partners or as specified in this act. The certificate of limited partnership is canceled upon the filing of a certificate of cancellation or a judicial decree of cancellation in the office of the secretary of state or upon the future effective date specified in the certificate of cancellation or a judicial decree of cancellation or as specified in this act. A certificate of cancellation or judicial decree of cancellation shall be filed in the office of the secretary of state and set forth:

(a) The name of the limited partnership;

(b) the date of filing of its certificate of limited partnership;

(c) the reason for filing the certificate of cancellation;

(d) the future effective date of cancellation, which shall be a date certain, if it is not to be effective upon the filing of the certificate; and

(e) any other information the general partners determine proper.

History: L. 1983, ch. 88, § 10; L. 2015, ch. 65, § 23; July 1.



56-1a,157 Liability for false statement in certificate.

56-1a157. Liability for false statement in certificate. (a) If any certificate of limited partnership or certificate of amendment or cancellation contains a materially false statement, one who suffers loss by reliance on the statement may recover damages for the loss from:

(1) Any person who executes the certificate, or causes another to execute it on the person's behalf, and who knew, and any general partner who knew or should have known, the statement to be false in any material respect at the time the certificate was executed; and

(2) any general partner who, after the certificate was executed, knows or should have known that any arrangement or other fact described in the certificate has changed, making the statement inaccurate in any material respect, if that general partner had sufficient time to amend or cancel the certificate, or to file a petition for its amendment or cancellation, before the statement was reasonably relied upon.

(b) No person shall have any liability for failing to cause the amendment or cancellation of a certificate to be filed or failing to file petition for its amendment or cancellation pursuant to subsection (a) if the certificate of amendment, certificate of cancellation or petition is filed within 30 days of when that person knew or should have known that the statement in the certificate was inaccurate in any material respect.

History: L. 1983, ch. 88, § 14; July 1.



56-1a,158 Notice of limited partnership.

56-1a158. Notice of limited partnership. The fact that a certificate of limited partnership is on file in the office of the secretary of state is notice that the partnership is a limited partnership and the persons designated therein as general partners are general partners and is notice of all other facts which are contained in the certificate and which are required by K.S.A. 56-1a151 and amendments thereto to be in the certificate.

History: L. 1983, ch. 88, § 15; L. 1987, ch. 208, § 7; July 1.



56-1a,159 Delivery of certificate to limited partners.

56-1a159. Delivery of certificate to limited partners. Upon the return by the secretary of state pursuant to K.S.A. 56-1a156 of a certificate marked "Filed," the general partners shall promptly deliver or mail a copy of the certificate of limited partnership and each certificate of amendment to each limited partner unless the partnership agreement provides otherwise.

History: L. 1983, ch. 88, § 16; July 1.



56-1a,160 Restated or amended and restated certificate of limited partnership.

56-1a160. Restated or amended and restated certificate of limited partnership. (a) A limited partnership may, whenever desired, integrate into a single instrument all of the provisions of its certificate of limited partnership which are then in effect and operative as a result of there having previously been filed with the secretary of state one or  more certificates or other instruments pursuant to this act, and it may at the same time also further amend its certificate of limited partnership by adopting a restated certificate of limited partnership.

(b) If the restated certificate of limited partnership merely restates and integrates but does not further amend the initial certificate of limited partnership, as previously amended or supplemented by any certificate or instrument that was executed and filed pursuant to this act, it shall be specifically designated in its heading as a "restated certificate of limited partnership" together with such other words as the partnership may deem appropriate and shall be executed and filed by a general partner in the office of the secretary of state. If the restated certificate restates and integrates and also further amends in any respect the certificate of limited partnership, as previously amended or supplemented, it shall be specifically designated in its heading as an "amended and restated certificate of limited partnership" together with such other words as the partnership may deem appropriate and shall be executed and filed in the office of the secretary of state by at least one general partner and by each other partner designated in the restated certificate of limited partnership as a new general partner.

(c) A restated certificate of limited partnership shall be specifically designated as such in its heading. It shall state, either in its heading or in an introductory paragraph, the limited partnership's present name; if it has been changed, the name under which it was originally filed; and the date of filing of its original certificate of limited partnership with the secretary of state. A restated certificate shall also state that it was duly executed and filed in accordance with the provisions of this section. If it was executed by a general partner alone because it only restates and integrates and does not further amend the provisions of the limited partnership's certificate of limited partnership as previously amended or supplemented and there is no discrepancy between those provisions and the provisions of the restated certificate, it shall state that fact as well.

(d) Upon the filing of the restated certificate of limited partnership with the secretary of state, the initial certificate of limited partnership, as previously amended or supplemented, shall be superseded. Thereafter the restated certificate of limited partnership, including any further amendment or changes made by the restated certificate, shall be the certificate of limited partnership of the limited partnership, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change made in connection with the restatement and integration of the certificate of limited partnership shall be subject to any other provision of this act, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to make the amendment or change.

History: L. 1983, ch. 88, § 17; L. 1988, ch. 195, § 6; July 1.



56-1a,201 Admission of additional limited partners.

56-1a201. Admission of additional limited partners. (a) A person becomes a limited partner:

(1) At the time the limited partnership is formed; or

(2) at any later time specified in the records of the limited partnership for becoming a limited partner.

(b) After the filing of a limited partnership's initial certificate of limited partnership, a person may be admitted as an additional limited partner:

(1) In the case of a person acquiring a partnership interest directly from the limited partnership, upon compliance with the partnership agreement or, if the partnership agreement does not so provide, upon the written consent of all partners; and

(2) in the case of an assignee of a partnership interest of a partner who has the power, as provided in K.S.A. 56-1a404 and amendments thereto, to grant the assignee the right to become a limited partner, upon the exercise of that power and compliance with any conditions limiting the grant or exercise of the power.

History: L. 1983, ch. 88, § 18; L. 1987, ch. 208, § 8; July 1.



56-1a,202 Rights, powers and duties of classes or groups of limited partners provided in partnership agreement; voting rights of limited partners.

56-1a202. Rights, powers and duties of classes or groups of limited partners provided in partnership agreement; voting rights of limited partners. (a) A partnership agreement may provide for classes or groups of limited partners having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of limited partners having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of limited partners.

(b) Subject to K.S.A. 56-1a203 and amendments thereto, the partnership agreement may grant to all or a specified group of the limited partners the right to vote, on a per capita or other basis, upon any matter.

(c) A partnership agreement which grants a right to vote may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any limited partners, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy or any other matter with respect to the exercise of any such right to vote.

History: L. 1983, ch. 88, § 19; L. 1988, ch. 195, § 7; July 1.



56-1a,203 Liability of limited partners to third parties.

56-1a203. Liability of limited partners to third parties. (a) Except as provided in K.S.A. 56-1a157 and amendments thereto and in subsection (d), a limited partner is not liable for the obligations of a limited partnership unless the limited partner is also a general partner or, in addition to the exercise of the rights and powers of a limited partner, the limited partner participates in the control of the business. However, if the limited partner does participate in the control of the business, the limited partner is liable only to persons who transact business with the limited partnership reasonably believing, based upon the limited partner's conduct, that the limited partner is a general partner.

(b) A limited partner does not participate in the control of the business within the meaning of subsection (a) by virtue of the limited partner's possessing or exercising one or more of the following powers:

(1) To be a contractor for or an agent or employee of the limited partnership or of a general partner, or to be an officer, director or shareholder of a general partner that is a corporation;

(2) to consult with or advise a general partner with respect to the business of the limited partnership;

(3) to act as surety for the limited partnership or to guarantee or assume one or more specific obligations of the limited partnership or to provide collateral for the limited partnership;

(4) to take any action required or permitted by law to bring or pursue a derivative action in the right of the limited partnership;

(5) to vote on one or more of the following matters:

(A) The dissolution and winding up of the affairs of the limited partnership;

(B) the sale, exchange, lease, mortgage, pledge or other transfer of a material portion of the assets of the limited partnership;

(C) the incurrence, renewal, refinancing or payment or other discharge of material indebtedness by the limited partnership;

(D) a change in the nature of the business;

(E) the admission, removal or retention of a general partner; or

(F) the admission, removal or retention of a limited partner;

(6) to request or attend a meeting of partners; or

(7) to approve or disapprove, by voting or otherwise, any material matters which are related to the business of the partnership and which are stated in the partnership agreement.

(c) The enumeration in subsection (b) does not mean that the possession or exercise of any other powers by a limited partner constitutes participation by the limited partner in the control of the business of the limited partnership.

(d) A limited partner who knowingly permits the limited partner's name to be used in the name of the limited partnership, except under circumstances permitted by K.S.A. 56-1a102 and amendments thereto, is liable to creditors who extend credit to the limited partnership without actual knowledge that the limited partner is not a general partner.

History: L. 1983, ch. 88, § 20; L. 1987, ch. 208, § 9; L. 1988, ch. 195, § 8; July 1.



56-1a,204 Person erroneously believing self to be limited partner.

56-1a204. Person erroneously believing self to be limited partner. (a) Except as provided in subsection (b), a person who makes a contribution to a partnership and who erroneously but in good faith believes that the person has become a limited partner in the partnership is not a general partner in the partnership and is not bound by its obligations by reason of making the contribution, receiving distributions from the partnership or exercising any rights of a limited partner if, on ascertaining the mistake, such person withdraws from future equity participation in the enterprise by taking such action as may be necessary to withdraw.

(b) A person who makes a contribution under the circumstances described in subsection (a) is liable as a general partner to any third party who transacts business with the partnership prior to the occurrence of either of the events referred to in subsection (a):

(1) If the person knew or should have known either that no certificate has been filed or that the certificate inaccurately refers to the person as a general partner; and

(2) if the third party actually believed in good faith that the person was a general partner at the time of the transaction and acted in reliance on such belief.

History: L. 1983, ch. 88, § 21; L. 1988, ch. 195, § 9; July 1.



56-1a,205 Limited partner's right to information.

56-1a205. Limited partner's right to information. Each limited partner has the right, subject to any reasonable standards set forth in the partnership agreement, to obtain from the general partners from time to time upon reasonable demand for any purpose reasonably related to the limited partner's interest as a limited partner:

(a) True and full information regarding the state of the business and financial condition of the limited partnership;

(b) promptly after becoming available, a copy of the limited partnership's federal, state and local income tax returns for each year;

(c) a current list of the full name and last known business or residence address of each partner set forth in alphabetical order, a copy of the certificate of limited partnership and all certificates of amendment thereto and any executed copies of any powers of attorney pursuant to which any certificate has been executed;

(d) true and full information regarding the amount of cash and a description and statement of the agreed value of any other property or services which were contributed by each partner and which each partner has agreed to contribute in the future, and the date on which each became a partner; and

(e) any other information regarding the affairs of the limited partnership that is just and reasonable.

History: L. 1983, ch. 88, § 22; L. 1988, ch. 195, § 10; July 1.



56-1a,251 Admission of additional general partners.

56-1a251. Admission of additional general partners. After the filing of a limited partnership's initial certificate of limited partnership, unless otherwise provided in the partnership agreement, additional general partners may be admitted only with specific written consent of each partner. The partnership agreement shall specify in writing how additional general partners may be admitted.

History: L. 1983, ch. 88, § 23; L. 1987, ch. 208, § 10; L. 1988, ch. 195, § 11; July 1.



56-1a,252 Cessation of person as general partner, when.

56-1a252. Cessation of person as general partner, when. A person ceases to be a general partner of a limited partnership upon the happening of any of the following events:

(a) The general partner withdraws from the limited partnership as provided in K.S.A. 56-1a352 and amendments thereto;

(b) the general partner ceases to be a member of the limited partnership as provided in K.S.A. 56-1a402 and amendments thereto;

(c) the general partner is removed as a general partner in accordance with the partnership agreement;

(d) unless otherwise provided in writing in the partnership agreement, or with the specific written consent of all partners, the general partner:

(1) Makes an assignment for the benefit of creditors;

(2) files a voluntary petition in bankruptcy;

(3) is adjudged a bankrupt or insolvent or has had entered against the general partner an order for relief in any bankruptcy or insolvency proceeding;

(4) files a petition or answer seeking for the general partner's self any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or rules and regulations;

(5) files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the general partner in any proceeding of this nature; or

(6) seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the general partner or of all or any substantial part of the general partner's properties;

(e) unless otherwise provided in writing in the partnership agreement or with the specific written consent of all partners, if:

(1) Within 120 days after the commencement of any proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or rules and regulations, the proceeding has not been dismissed; or

(2) within 90 days after the appointment, without the general partner's consent or acquiescence, of a trustee, receiver or liquidator of the general partner or of all or any substantial part of the general partner's properties, the appointment is not vacated or stayed or, within 90 days after the expiration of any such stay, the appointment is not vacated;

(f) in the case of a general partner who is a natural person:

(1) the general partner's death; or

(2) the entry by a court of competent jurisdiction of an order adjudicating the general partner incompetent to manage the general partner's person or property;

(g) in the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust, but not merely the substitution of a new trustee;

(h) in the case of a general partner that is a separate partnership, the dissolution and commencement of winding up the affairs of the separate partnership;

(i) in the case of a general partner that is a corporation, the filing of a certificate of dissolution, or its equivalent, for the corporation or the revocation of its charter; or

(j) in the case of a general partner that is an estate, the distribution by the fiduciary of the estate's entire interest in the partnership.

History: L. 1983, ch. 88, § 24; L. 1987, ch. 208, § 11; July 1.



56-1a,253 General partners' powers and liabilities.

56-1a253. General partners' powers and liabilities. (a) Except as provided in this act or in the partnership agreement, a general partner of a limited partnership has the rights and powers and is subject to the restrictions of a partner in a partnership without limited partners.

(b) Except as provided in this act, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners.

(c) Except as provided in this act or in the partnership agreement, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to the partnership and to the other partners.

History: L. 1983, ch. 88, § 25; July 1.



56-1a,254 Contributions by general partners.

56-1a254. Contributions by general partners. A general partner of a limited partnership may make contributions to the partnership and share in the profits and losses of, and in distributions from, the limited partnership as a general partner. A general partner also may make contributions to and share in profits, losses and distributions as a limited partner. A person who is both a general partner and a limited partner has the rights and powers, and is subject to the restrictions and liabilities, of a general partner and, except as provided in the partnership agreement, also has the rights and powers, and is subject to the restrictions, of a limited partner to the extent of the partner's participation in the partnership as a limited partner.

History: L. 1983, ch. 88, § 26; July 1.



56-1a,255 Rights, powers and duties of classes or groups of general partners provided in partnership agreement; voting rights of general partners.

56-1a255. Rights, powers and duties of classes or groups of general partners provided in partnership agreement; voting rights of general partners. (a) A partnership agreement may provide for classes or groups of general partners having such relative rights, powers and duties as the partnership agreement may provide, and may make provision for the future creation in the manner provided in the partnership agreement of additional classes or groups of general partners having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of general partners.

(b) The partnership agreement may grant to all or certain identified general partners the right to vote on a per capita or any other basis, separately or with all or any class of the limited partners, on any matter.

(c) A partnership agreement which grants a right to vote may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any general partners, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

History: L. 1983, ch. 88, § 27; L. 1988, ch. 195, § 12; July 1.



56-1a,301 Form of contribution.

56-1a301. Form of contribution. The contribution of a partner may be in cash, property or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.

History: L. 1983, ch. 88, § 28; July 1.



56-1a,302 Liability for contributions.

56-1a302. Liability for contributions. (a) No promise by a limited partner to contribute to the limited partnership is enforceable unless set out in a writing signed by the limited partner.

(b) Except as provided in the partnership agreement, a partner is obligated to the limited partnership to perform any enforceable promise to contribute cash or property or to perform services, even if the partner is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, the partner is obligated, at the option of the limited partnership, to contribute cash equal to that portion of the value, as stated in the records of the limited partnership, of the stated contribution that has not been made.

(c) Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this act may be compromised only by consent of all the partners. Notwithstanding the compromise, a creditor of a limited partnership who extends credit to the partnership may enforce the original obligation if the creditor extends credit, or the creditor's claim arises, after the filing of the certificate of limited partnership or an amendment thereto which, in either case, reflects the obligation, and before the amendment or cancellation of the certificate to reflect the compromise.

History: L. 1983, ch. 88, § 29; L. 1987, ch. 208, § 12; L. 1993, ch. 157, § 1; July 1.



56-1a,303 Allocation of profits and losses.

56-1a303. Allocation of profits and losses. The profits and losses of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in the partnership agreement. If the partnership agreement does not provide for the allocation, profits and losses shall be allocated on the basis of the value, as stated in the records of the limited partnership, of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.

History: L. 1983, ch. 88, § 30; L. 1988, ch. 195, § 13; July 1.



56-1a,304 Allocation of distributions of cash or other assets.

56-1a304. Allocation of distributions of cash or other assets. Distributions of cash or other assets of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in the partnership agreement. If the partnership agreement does not provide for distributions, distributions shall be made on the basis of the value, as stated in the records of the limited partnership, of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.

History: L. 1983, ch. 88, § 31; L. 1988, ch. 195, § 14; July 1.



56-1a,351 Interim distributions.

56-1a351. Interim distributions. Except as provided in K.S.A. 56-1a351 through 56-1a358, and amendments thereto, a partner is entitled to receive distributions from a limited partnership before the partner's withdrawal from the limited partnership and before the partnership's dissolution and the winding up of the partnership's affairs to the extent and at the times or upon the happening of the events specified in the partnership agreement.

History: L. 1983, ch. 88, § 32; L. 1993, ch. 157, § 2; July 1.



56-1a,352 Withdrawal of general partner.

56-1a352. Withdrawal of general partner. A general partner may withdraw from a limited partnership at any time by giving written notice to the other partners. If the withdrawal violates the partnership agreement, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement and offset the damages against the amount otherwise distributable to the withdrawing general partner.

History: L. 1983, ch. 88, § 33; July 1.



56-1a,353 Withdrawal of limited partner.

56-1a353. Withdrawal of limited partner. (a) (1) A limited partner may withdraw from a limited partnership at the time or upon the happening of events specified in writing in the partnership agreement and in accordance with the partnership agreement. If the agreement does not specify in writing the time or the events upon the happening of which a limited partner may withdraw or a definite time for the dissolution and winding up of the affairs of the limited partnership, a limited partner may withdraw upon not less than six-months' prior written notice to each general partner at the general partner's address set forth in the certificate of limited partnership filed in the office of the secretary of state.

(2) The provisions of this subsection shall apply to limited partnerships formed on or before June 30, 1997.

(b) (1) A limited partner may withdraw from a limited partnership at the time or upon the happening of events specified in writing in the partnership agreement and in accordance with the partnership agreement. If the agreement does not specify in writing the time or the events upon the happening of which a limited partner may withdraw, the limited partner shall have no right to withdraw.

(2) The provisions of this subsection shall apply to limited partnerships formed on or after July 1, 1997.

History: L. 1983, ch. 88, § 34; L. 1993, ch. 157, § 3; L. 1997, ch. 55, § 2; July 1.



56-1a,354 Distribution upon withdrawal.

56-1a354. Distribution upon withdrawal. Except as provided in K.S.A. 56-1a351 through 56-1a358, upon withdrawal any withdrawing partner is entitled to receive any distribution to which the partner is entitled under the partnership agreement. If not otherwise provided in the agreement, the withdrawing partner is entitled to receive, within a reasonable time after withdrawal, the fair value of the partner's interest in the limited partnership as of the date of withdrawal, based upon the partner's right to share in distributions from the limited partnership.

History: L. 1983, ch. 88, § 35; July 1.



56-1a,355 Distribution in kind.

56-1a355. Distribution in kind. Except as provided in writing in the partnership agreement, a partner, regardless of the nature of the partner's contribution, has no right to demand and receive any distribution from a limited partnership in any form other than cash. Except as provided in writing in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed to the partner exceeds a percentage of that asset which is equal to the percentage in which the partner shares in distributions from the limited partnership.

History: L. 1983, ch. 88, § 36; L. 1993, ch. 157, § 4; July 1.



56-1a,356 Right to distribution.

56-1a356. Right to distribution. Subject to K.S.A. 56-1a357 and 56-1a454, at the time a partner becomes entitled to receive a distribution, the partner has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution.

History: L. 1983, ch. 88, § 37; July 1.



56-1a,357 Limitations on distributions.

56-1a357. Limitations on distributions. A partner may not receive a distribution from a limited partnership to the extent that, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests, exceed the fair value of the partnership assets.

History: L. 1983, ch. 88, § 38; July 1.



56-1a,358 Liability upon return of contribution.

56-1a358. Liability upon return of contribution. (a) If a partner has received the return of any part of the partner's contribution without violation of the partnership agreement or this act, the partner is liable to the limited partnership for a period of one year thereafter for the amount of the returned contribution, but only to the extent necessary to discharge the limited partnership's liabilities to creditors who extended credit to the limited partnership during the period the contribution was held by the partnership.

(b) If a partner has received the return of any part of the partner's contribution in violation of the partnership agreement or this act, the partner is liable to the limited partnership for a period of six years thereafter for the amount of the contribution wrongfully returned.

(c) A partner receives a return of the partner's contribution to the extent that a distribution to the partner reduces the partner's share of the fair value of the net assets of the limited partnership below the value, as set forth in the records of the limited partnership, of the partner's contribution which has not been distributed to the partner.

History: L. 1983, ch. 88, § 39; L. 1988, ch. 195, § 15; July 1.



56-1a,401 Nature of partnership interest.

56-1a401. Nature of partnership interest. A partnership interest is personal property.

History: L. 1983, ch. 88, § 40; July 1.



56-1a,402 Assignment of partnership interest.

56-1a402. Assignment of partnership interest. Unless otherwise provided in the partnership agreement, a partnership interest is assignable in whole or in part. An assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become or to exercise any rights of a partner. An assignment entitles the assignee to share in such profits and losses, to receive such distribution or distributions, and to receive such allocation of income, gain, loss, deduction or credit or similar item to which the assignor was entitled, to the extent assigned. A partner ceases to be a partner upon assignment of all the partner's partnership interest.

History: L. 1983, ch. 88, § 41; L. 1988, ch. 195, § 16; July 1.



56-1a,403 Rights of creditors.

56-1a403. Rights of creditors. On application to a court of competent jurisdiction by any judgment creditor of a partner, the court may charge the partnership interest of the partner with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the partnership interest. This act does not deprive any partner of the benefit of any exemption laws applicable to the partner's partnership interest.

History: L. 1983, ch. 88, § 42; July 1.



56-1a,404 Right of assignee to become limited partner.

56-1a404. Right of assignee to become limited partner. (a) An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner if and to the extent that:

(1) The assignor gives the assignee that right in accordance with authority described in the partnership agreement; or

(2) all other partners consent.

(b) An assignee who has become a limited partner has, to the extent assigned, the rights and powers and is subject to the restrictions and liabilities of a limited partner under the partnership agreement and this act. An assignee who becomes a limited partner also is liable for the obligations of the assignor to make and return contributions as provided in K.S.A. 56-1a301 through 56-1a304, and amendments thereto, and 56-1a351 through 56-1a358, and amendments thereto. However, the assignee is not obligated for liabilities unknown to the assignee at the time the assignee became a limited partner.

(c) If an assignee of a partnership interest becomes a limited partner, the assignor is not released from the assignor's liability to the limited partnership under K.S.A. 56-1a157 and 56-1a302, and amendments thereto.

History: L. 1983, ch. 88, § 43; L. 1993, ch. 157, § 5; July 1.



56-1a,405 Power of estate of deceased or incompetent partner.

56-1a405. Power of estate of deceased or incompetent partner. If a partner who is an individual dies or is adjudged by a court of competent jurisdiction to be incompetent to manage the partner's person or property, the partner's executor, administrator, guardian, conservator or other legal representative may exercise all of the partner's rights for the purpose of settling the partner's estate or administering the partner's property, including any power the partner had to give an assignee the right to become a limited partner. If a partner is a corporation, trust or other entity and is dissolved or terminated, the powers of that partner may be exercised by its legal representative or successor.

History: L. 1983, ch. 88, § 44; July 1.



56-1a,451 Dissolution.

56-1a451. Dissolution. (a) A limited partnership is dissolved and its affairs shall be wound up upon the first to occur of the following:

(1) At the time or upon the happening of events specified in writing in the partnership agreement;

(2) written consent of all partners; or

(3) entry of a decree of judicial dissolution under K.S.A. 56-1a452 and amendments thereto.

(b) Unless otherwise provided by the written provisions of the partnership agreement, the cessation of a person as a general partner shall not cause the limited partnership to be dissolved or its affairs to be wound up, and upon the occurrence of any such event, the limited partnership shall be continued without dissolution by the remaining general partner or partners, unless: (1) Within 90 days following such cessation all remaining general partners and a majority in interest of the limited partners agree in writing to dissolve the limited partnership; or (2) if there is no remaining general partner, within 90 days following such cessation a majority in interest of the limited partners fail to appoint one or more additional general partners effective as of the date of the cessation.

History: L. 1983, ch. 88, § 45; L. 1993, ch. 157, § 6; L. 1998, ch. 38, § 1; July 1.



56-1a,452 Judicial dissolution.

56-1a452. Judicial dissolution. On application by or for a partner, the district court may decree dissolution of a limited partnership whenever it is not reasonably practicable to carry on the business in conformity with the partnership agreement.

History: L. 1983, ch. 88, § 46; July 1.



56-1a,453 Winding up.

56-1a453. Winding up. (a) Unless otherwise provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if none, the limited partners may wind up the limited partnership's affairs; but the district court, upon cause shown, may wind up the limited partnership's affairs upon application of any partner or the partner's representative or assignee.

(b) Upon dissolution of a limited partnership and until the filing of a certificate of cancellation as provided in K.S.A. 56-1a506 and amendments thereto, the persons winding up the limited partnership's affairs, in the name of, and for and on behalf of, the limited partnership, may prosecute and defend suits, whether civil, criminal or administrative, gradually settle and close the limited partnership's business, dispose of and convey the limited partnership's property, discharge the limited partnership's liabilities, and distribute to the partners any remaining assets of the limited partnership, all without affecting the liability of limited partners.

History: L. 1983, ch. 88, § 47; L. 1988, ch. 195, § 17; July 1.



56-1a,454 Distribution of assets.

56-1a454. Distribution of assets. Upon the winding up of the affairs of a limited partnership, the assets shall be distributed as follows:

(a) To creditors, including partners who are creditors, to the extent otherwise permitted by law, in satisfaction of liabilities of the limited partnership other than liabilities for distributions to partners under K.S.A. 56-1a351 or 56-1a354;

(b) unless otherwise provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under K.S.A. 56-1a351 or 56-1a354; and

(c) unless otherwise provided in the partnership agreement, to partners first for the return of their contributions and second respecting their partnership interests, in the proportions in which the partners share in distributions.

History: L. 1983, ch. 88, § 48; July 1.



56-1a,507 Doing business without registration.

56-1a507. Doing business without registration. (a) A foreign limited partnership doing business in the state of Kansas may not maintain any action, suit or proceeding in the state of Kansas until it has registered in this state and has paid to the state all fees and penalties for the years, or parts thereof, during which it did business in the state without having registered.

(b) The failure of a foreign limited partnership to register in the state of Kansas does not:

(1) Impair the validity of any contract or act of the foreign limited partnership;

(2) impair the right of any other party to the contract to maintain any action, suit or proceeding on the contract; or

(3) prevent the foreign limited partnership from defending any action, suit or proceeding in any court of the state of Kansas.

(c) A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of the limited partnership's having done business in the state of Kansas without registration.

History: L. 1983, ch. 88, § 55; July 1.



56-1a,509 Execution and liability.

56-1a509. Execution and liability. The provisions of subsection (c) of K.S.A. 56-1a154 and 56-1a157 shall be applicable to foreign limited partnerships as if they were domestic limited partnerships.

History: L. 1983, ch. 88, § 57; July 1.



56-1a,510 Service of process.

56-1a510. Service of process. Service of process in any action against any foreign limited partnership, whether or not that limited partnership is qualified to do business in this state, shall be made in the manner prescribed by K.S.A. 60-304 and amendments thereto. Any person who has a cause of action against any foreign limited partnership, whether or not the limited partnership is qualified to do business in this state may file suit against the limited partnership in the district court of a county in which there is proper venue if the cause of action arose in Kansas out of the limited partnership's doing business in Kansas or while the limited partnership was doing business in Kansas.

History: L. 1983, ch. 88, § 58; July 1.



56-1a,551 Right of action.

56-1a551. Right of action. A limited partner may bring an action in the right of a limited partnership to recover a judgment in the limited partnership's favor if general partners with authority to do so have refused to bring the action or if an effort to cause those general partners to bring the action is not likely to succeed.

History: L. 1983, ch. 88, § 59; July 1.



56-1a,552 Proper plaintiff.

56-1a552. Proper plaintiff. In a derivative action, the plaintiff must be a partner at the time of bringing the action and (a) be a partner at the time of the transaction of which the plaintiff complains or (b) have had status as a partner devolve upon the plaintiff by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the transaction.

History: L. 1983, ch. 88, § 60; July 1.



56-1a,553 Pleading.

56-1a553. Pleading. In a derivative action, the complaint shall set forth with particularity the effort, if any, of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort.

History: L. 1983, ch. 88, § 61; July 1.



56-1a,554 Expenses.

56-1a554. Expenses. If a derivative action is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise or settlement of a derivative action, the court may award the plaintiff reasonable expenses, including reasonable attorney fees. If anything is so received by the plaintiff, the court shall make any award of plaintiff's expenses payable out of those proceeds and direct plaintiff to remit to the limited partnership the remainder. If those proceeds are insufficient to reimburse plaintiff's reasonable expenses, the court may direct that any award of plaintiff's expenses, or a portion of the award, be paid by the limited partnership.

History: L. 1983, ch. 88, § 62; July 1.



56-1a,601 Construction and application.

56-1a601. Construction and application. (a) This act shall be so applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

(b) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this act.

History: L. 1983, ch. 88, § 63; July 1.



56-1a,602 Severability.

56-1a602. Severability. If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application. To this end, the provisions of this act are severable.

History: L. 1983, ch. 88, § 65; July 1.



56-1a,603 Effective date.

56-1a603. Effective date. (a) All domestic limited partnerships formed on or after January 1, 1984, shall be governed by the provisions of the Kansas revised uniform limited partnership act.

(b) Except as provided in subsections (c) and (d), all domestic limited partnerships formed prior to January 1, 1984, shall continue to be governed by the provisions of K.S.A. 56-122, 56-124 through 56-151 and K.S.A. 56-123 and 56-123b until January 1, 1986, at which time those limited partnerships shall be governed by the provisions of the Kansas revised uniform limited partnership act.

(c) Any domestic limited partnership formed prior to January 1, 1984, may elect to be governed by the provisions of the Kansas revised uniform limited partnership act before January 1, 1986, by filing with the secretary of state a certificate of limited partnership which complies with this act or a certificate of amendment which would cause its certificate of limited partnership to comply with the Kansas revised uniform limited partnership act and which specifically states that it is electing to be so bound.

(d) With respect to a domestic limited partnership formed prior to January 1, 1984, on or after January 1, 1986, the limited partnership need not file with the secretary of state a certificate of amendment which would cause its certificate of limited partnership to comply with the Kansas revised limited partnership act until the occurrence of an event which, under that act, requires the filing of a certificate of amendment except that the limited partnership shall file with the secretary of state a designation of registered office and resident agent in compliance with this act prior to or at the time the limited partnership files its 1986 annual report in compliance with K.S.A. 56-1a606.

(e) All foreign limited partnerships shall be governed by the provisions of the Kansas revised uniform limited partnership act.

(f) A foreign limited partnership registered prior to January 1, 1984, shall file with the secretary of state a registration application to comply with this act prior to or at the time the foreign limited partnership files its 1984 annual report in compliance with K.S.A. 56-1a607.

History: L. 1983, ch. 88, § 66; July 1.



56-1a,604 Rules for cases not provided for in this act.

56-1a604. Rules for cases not provided for in this act. In any case not provided for in the Kansas revised limited partnership act, the provisions of the Kansas uniform partnership act (K.S.A. 56a-101 et seq., and amendments thereto) shall govern.

History: L. 1983, ch. 88, § 67; L. 1998, ch. 93, § 73; Jan. 1, 1999.



56-1a,605 Fees.

56-1a605. Fees. (a) The secretary of state shall charge each domestic and foreign limited partnership the following fees:

(1) For issuing or filing and indexing any of the documents described below, a fee of $20:

(A) A certificate of amendment of limited partnership;

(B) a restated certificate of limited partnership;

(C) a certificate of cancellation of limited partnership;

(D) a certificate of change of location of registered office or registered agent; and

(E) any certificate, affidavit, agreement or any other paper provided for in this act, for which no different fee is specifically prescribed;

(2) for certified copies, a fee of $7.50 for each copy certified plus a fee per page, if the secretary of state supplies the copies, in an amount fixed by the secretary of state and approved by the director of accounts and reports for copies of corporate documents under K.S.A. 45-204 and amendments thereto;

(3) for each certificate of good standing and certificate of fact issued by the secretary of state, a fee of $7.50;

(4) for a report of record search, a fee of $5, but furnishing the following information shall not be considered a record search and no charge shall be made therefor: name of the limited partnership and the address of its registered office; name and address of the resident agent; the state of the limited partnership's formation; the date of filing of its certificate of limited partnership or annual report; and date of expiration; and

(5) for photocopies of instruments on file or prepared by the secretary of state's office and which are not certified, a fee per page in an amount fixed by the secretary of state and approved by the director of accounts and reports for copies of corporate documents under K.S.A. 45-204 and amendments thereto.

(b) Every limited partnership hereafter formed in this state shall pay to the secretary of state at the time of filing its certificate of limited partnership, an application and recording fee of $150.

(c) At the time of filing its application to do business, every foreign limited partnership shall pay to the secretary of state an application and recording fee of $150.

(d) The secretary of state shall not charge any fees for the documents or services described in this section upon an official request by any agency of this state or of the United States, or by any officer or employee thereof.

History: L. 1983, ch. 88, § 68; July 1.



56-1a,606 Limited partnerships, domestic; annual report; annual report fee.

56-1a606. Limited partnerships, domestic; annual report; annual report fee. (a) Every limited partnership organized under the laws of this state shall make an annual report in writing to the secretary of state, stating the prescribed information concerning the limited partnership at the close of business on the last day of its tax period next preceding the date of filing. If the limited partnership's tax period is other than the calendar year, it shall give notice of its different tax period to the secretary of state prior to December 31 of the year it commences the different tax period. The annual report shall be filed at the time prescribed by law for filing the limited partnership's annual Kansas income tax return.

(b) The annual report shall be made on a form prescribed by the secretary of state. The report shall contain the following information:

(1) The name of the limited partnership; and

(2) a list of the partners owning at least 5% of the capital of the partnership, with the address of each.

(c) Every limited partnership subject to the provisions of this section which is a limited agricultural partnership, as defined in K.S.A. 17-5903, and amendments thereto, and which holds agricultural land, as defined in K.S.A. 17-5903, and amendments thereto, within this state shall show the following additional information on the report:

(1) The number of acres and location, listed by section, range, township and county of each lot, tract or parcel of agricultural land in this state owned or leased by the limited partnership; and

(2) whether any of the agricultural land held and reported under subsection (c)(1) was acquired after July 1, 1981.

(d) The annual report shall be dated, signed by the general partner or partners of the limited partnership under penalty of perjury and forwarded to the secretary of state. At the time of filing the report, the limited partnership shall pay to the secretary of state an annual report fee in an amount equal to $40.

(e) The provisions of K.S.A. 17-7509, and amendments thereto, relating to penalties for failure of a corporation to file an annual report or pay the required annual report fee, and the provisions of subsection (a) of K.S.A. 17-7510, and amendments thereto, relating to forfeiture of a domestic corporation's articles of incorporation for failure to file an annual report or pay the required annual report fee, shall be applicable to the certificate of partnership of any limited partnership which fails to file its annual report or pay the annual report fee within 90 days of the time prescribed in this section for filing and paying the same. Whenever the certificate of partnership of a limited partnership is forfeited for failure to file an annual report or to pay the required annual report fee, the limited partnership may be reinstated by filing a certificate of reinstatement, in the manner and form to be prescribed by the secretary of state and paying to the secretary of state all fees, including any penalties thereon, due to the state. The fee for filing a certificate of reinstatement shall be the same as that prescribed by K.S.A. 17-7506, and amendments thereto, for filing a certificate of reinstatement of a corporation's articles of incorporation.

History: L. 1983, ch. 88, § 69; L. 1987, ch. 208, § 14; L. 1994, ch. 182, § 9; L. 1997, ch. 106, § 7; L. 2000, ch. 172, § 6; L. 2002, ch. 185, § 46; L. 2004, ch. 171, § 31; L. 2005, ch. 157, § 21; L. 2007, ch. 81, § 13; July 1.



56-1a,607 Foreign limited partnerships; annual report; annual report fee.

56-1a607. Foreign limited partnerships; annual report; annual report fee. (a) Every foreign limited partnership shall make an annual report in writing to the secretary of state, stating the prescribed information concerning the limited partnership at the close of business on the last day of its tax period next preceding the date of filing. If the limited partnership's tax period is other than the calendar year, it shall give notice of its different tax period to the secretary of state prior to December 31 of the year it commences the different tax period. The annual report shall be filed at the time prescribed by law for filing the limited partnership's annual Kansas income tax return.

(b) The annual report shall be made on a form prescribed by the secretary of state. The report shall contain the name of the limited partnership.

(c) Every foreign limited partnership subject to the provisions of this section which is a limited agricultural partnership, as defined in K.S.A. 17-5903, and amendments thereto, and which holds agricultural land, as defined in K.S.A. 17-5903, and amendments thereto, within this state shall show the following additional information on the report:

(1) The number of acres and location, listed by section, range, township and county of agricultural land in this state owned or leased by the limited partnership; and

(2) whether any of the agricultural land held and reported under subsection (c)(1) was acquired after July 1, 1981.

(d) The annual report shall be dated, signed by the general partner or partners of the limited partnership under penalty of perjury and forwarded to the secretary of state. At the time of filing the report, the foreign limited partnership shall pay to the secretary of state an annual report fee in an amount equal to $40.

(e) The provisions of K.S.A. 17-7509, and amendments thereto, relating to penalties for failure of a corporation to file an annual report or pay the required annual report fee, and the provisions of subsection (b) of K.S.A. 17-7510, and amendments thereto, relating to forfeiture of a foreign corporation's authority to do business in this state for failure to file an annual report or pay the required annual report fee, shall be applicable to the authority of any foreign limited partnership which fails to file its annual report or pay the annual report fee within 90 days of the time prescribed in this section for filing and paying the same. Whenever the authority of a foreign limited partnership to do business in this state is forfeited for failure to file an annual report or to pay the required annual report fee, the foreign limited partnership's authority to do business in this state may be reinstated by filing a certificate of reinstatement, in the manner and form to be prescribed by the secretary of state and paying to the secretary of state all fees, including any penalties thereon, due to the state. The fee for filing a certificate of reinstatement shall be the same as that prescribed by K.S.A. 17-7506, and amendments thereto, for filing a certificate of reinstatement of a corporation's articles of incorporation.

History: L. 1983, ch. 88, § 70; L. 1997, ch. 106, § 8; L. 2000, ch. 172, § 7; L. 2002, ch. 185, § 47; L. 2004, ch. 171, § 32; L. 2005, ch. 157, § 22; L. 2007, ch. 81, § 14; July 1.



56-1a,608 Limited partnerships; first annual report and annual report fee.

56-1a608. Limited partnerships; first annual report and annual report fee. No limited partnership shall be required to file its first annual report under this act, or pay any annual report fee required to accompany such report, unless such limited partnership has filed its certificate of limited partnership or certificate of good standing at least six months prior to the last day of its tax period.

History: L. 1987, ch. 208, § 15; L. 2004, ch. 171, § 33; L. 2005, ch. 157, § 23; Jan. 1, 2006.



56-1a,610 Applications for extension of time for filing income tax return; confidentiality, exceptions.

56-1a610. Applications for extension of time for filing income tax return; confidentiality, exceptions. (a) All copies of applications for extension of the time for filing income tax returns submitted to the secretary of state pursuant to law shall be maintained by the secretary of state in a confidential file and shall not be disclosed to any person except as authorized pursuant to the provisions of K.S.A. 79-3234 and amendments thereto, a proper judicial order, and subsection (b). All copies of such applications shall be preserved for one year and thereafter until the secretary of state orders that they be destroyed.

(b) A copy of such application shall be open to inspection by or disclosure to any person who was a partner of the limited partnership during any part of the period covered by the extension.

(c) The provisions of this section shall be part of and supplemental to the revised uniform limited partnership act.

History: L. 2004, ch. 143, § 102; L. 2005, ch. 157, § 24; Jan. 1, 2006.









Chapter 56a KANSAS UNIFORM PARTNERSHIP ACT

Article 1 GENERAL PROVISIONS

56a-101 Definitions.

56a-101. Definitions. In this act:

(a) "Business" includes every trade, occupation, and profession.

(b) "Debtor in bankruptcy" means a person who is the subject of:

(1) An order for relief under title 11 of the United States code or a comparable order under a successor statute of general application; or

(2) a comparable order under federal, state, or foreign law governing insolvency.

(c) "Distribution" means a transfer of money or other property from a partnership to a partner in the partner's capacity as a partner or to the partner's transferee.

(d) "Foreign limited liability partnership" means a partnership that:

(1) Is formed under laws other than the laws of this state; and

(2) has the status of a limited liability partnership under those laws.

(e) "Limited liability partnership" means a partnership that has filed a statement of qualification under K.S.A. 56a-1001 and does not have a similar statement in effect in any other jurisdiction.

(f) "Partnership" means an association of two or more persons to carry on as co-owners a business for profit formed under K.S.A. 56a-202, predecessor law, or comparable law of another jurisdiction.

(g) "Partnership agreement" means the agreement, whether written, oral, or implied, among the partners concerning the partnership, including amendments to the partnership agreement.

(h) "Partnership at will" means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking.

(i) "Partnership interest" or "partner's interest in the partnership" means all of a partner's interests in the partnership, including the partner's transferable interest and all management and other rights.

(j) "Person" means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(k) "Property" means all property, real, personal, or mixed, tangible or intangible, or any interest therein.

(l) "State" means a state of the United States, the District of Columbia, the commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.

(m) "Statement" means a statement of partnership authority under K.S.A. 56a-303, a statement of denial under  K.S.A. 56a-304, a statement of dissociation under  K.S.A. 56a-704, a statement of dissolution under  K.S.A. 56a-805, a statement of merger under K.S.A. 56a-907, a statement of qualification under  K.S.A. 56a-1001, a statement of foreign qualification under  K.S.A. 56a-1102 or an amendment or cancellation of any of the foregoing.

(n) "Transfer" includes an assignment, conveyance, lease, mortgage, deed, and encumbrance.

History: L. 1998, ch. 93, § 1; Jan. 1, 1999.



56a-102 Knowledge and notice.

56a-102. Knowledge and notice. (a) A person knows a fact if the person has actual knowledge of it.

(b) A person has notice of a fact if the person:

(1) Knows of it;

(2) has received a notification of it; or

(3) has reason to know it exists from all of the facts known to the person at the time in question.

(c) A person notifies or gives a notification to another by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person learns of it.

(d) A person receives a notification when the notification:

(1) Comes to the person's attention; or

(2) is duly delivered at the person's place of business or at any other place held out by the person as a place for receiving communications.

(e) Except as otherwise provided in subsection (f), a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the individual's attention if the person had exercised reasonable diligence.  The person exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the individual conducting the transaction and there is reasonable compliance with the routines.  Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(f) A partner's knowledge, notice, or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to, or receipt of a notification by the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.

History: L. 1998, ch. 93, § 2; Jan. 1, 1999.



56a-103 Effect of partnership agreement; nonwaivable provisions.

56a-103. Effect of partnership agreement; nonwaivable provisions. (a) Except as otherwise provided in subsection (b), relations among the partners and between the partners and the partnership are governed by the partnership agreement. To the extent the partnership agreement does not otherwise provide, this act governs relations among the partners and between the partners and the partnership.

(b) The partnership agreement may not:

(1) Vary the rights and duties under  K.S.A. 56a-105 except to eliminate the duty to provide copies of statements to all of the partners;

(2) unreasonably restrict the right of access to books and records under subsection (b) of  K.S.A. 56a-403;

(3) eliminate the duty of loyalty under subsection (b) of  K.S.A. 56a-404 or subsection (b)(3) of  K.S.A. 56a-603, but:

(i) The partnership agreement may identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable; or

(ii) all of the partners or a number or percentage specified in the partnership agreement may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(4) unreasonably reduce the duty of care under subsection (c) of  K.S.A. 56a-404 or subsection (b)(3) of  K.S.A. 56a-603;

(5) eliminate the obligation of good faith and fair dealing under subsection (d) of  K.S.A. 56a-404, but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(6) vary the power to dissociate as a partner under subsection (a) of  K.S.A. 56a-602, except to require the notice under subsection (a) of  K.S.A. 56a-601 to be in writing;

(7) vary the right of a court to expel a partner in the events specified in subsection (e) of  K.S.A. 56a-601;

(8) vary the requirement to wind up the partnership business in cases specified in subsection (d), (e) or (f) of  K.S.A. 56a-801;

(9) vary the law applicable to a limited liability partnership under subsection (b) of  K.S.A. 56a-106; or

(10) restrict rights of third parties under this act.

History: L. 1998, ch. 93, § 3; Jan. 1, 1999.



56a-104 Supplemental principles of law.

56a-104. Supplemental principles of law. (a) Unless displaced by particular provisions of this act, the principles of law and equity supplement this act.

(b) If an obligation to pay interest arises under this act and the rate is not specified, the rate is that specified in applicable statute.

History: L. 1998, ch. 93, § 4; Jan. 1, 1999.



56a-105 Execution, filing and recording of statements.

56a-105. Execution, filing and recording of statements. (a) A statement may be filed in the office of the secretary of state.  A certified copy of a statement that is filed in an office in another state may be filed in the office of the secretary of state.  Any statement may be filed by telefacsimile communication if the telefacsimile communication is accompanied with the appropriate fee and meets statutory requirements it shall be effective upon its filing date.  Each filing has the effect provided in this act with respect to partnership property located in or transactions that occur in this state.

(b) A certified copy of a statement that has been filed in the office of the secretary of state and recorded in the office for recording transfers of real property has the effect provided for recorded statements in this act.  A recorded statement that is not a certified copy of a statement filed in the office of the secretary of state does not have the effect provided for recorded statements in this act.

(c) A statement filed by a partnership must be executed by at least two partners.  Other statements must be executed by a partner or other person authorized by this act.  An individual who executes a statement as, or on behalf of, a partner or other person named as a partner in a statement shall personally declare under penalty of perjury that the contents of the statement are accurate.

(d) A person authorized by this act to file a statement may amend or cancel the statement by filing an amendment or cancellation that names the partnership, identifies the statement, and states the substance of the amendment or cancellation.

(e) A person who files a statement pursuant to this section shall promptly send a copy of the statement to every nonfiling partner and to any other person named as a partner in the statement.  Failure to send a copy of a statement to a partner or other person does not limit the effectiveness of the statement as to a person not a partner.

(f) The secretary of state may collect a fee for filing or providing a certified copy of a statement.  The officer responsible for recording transfers of real property may collect a fee for recording a statement.

(g) The secretary of state shall set by rules and regulations any fees provided by this act.

(h) The secretary of state shall prescribe a telefacsimile fee in addition to any filing fees to cover the costs of the services.  The fee must be paid prior to acceptance of a telefacsimile communication under this section.  The telefacsimile communication fee shall be deposited into the information and copy fee fund.  As used in this section, telefacsimile communication means the use of electronic equipment to send or transfer a document.

(i) Any signature on documents authorized to be filed with the secretary of state under the provisions of this chapter may be a facsimile, a conformed signature or an electronically transmitted signature.

History: L. 1998, ch. 93, § 5; L. 1999, ch. 41, § 15; July 1.



56a-106 Governing law.

56a-106. Governing law. (a) Except as otherwise provided in subsection (b), the law of the jurisdiction in which a partnership has its principal office governs relations among the partners and between the partners and the partnership.

(b) The law of this state governs relations among the partners and between the partners and the partnership and the liability of partners for an obligation of a limited liability partnership.

History: L. 1998, ch. 93, § 6; Jan. 1, 1999.



56a-107 Partnership subject to amendment or repeal of act.

56a-107. Partnership subject to amendment or repeal of act. A partnership governed by this act is subject to any amendment to or repeal of this act.

History: L. 1998, ch. 93, § 7; Jan. 1, 1999.






Article 2 NATURE OF PARTNERSHIP

56a-201 Partnership as entity.

56a-201. Partnership as entity. (a) A partnership is an entity distinct from its partners.

(b) A limited liability partnership continues to be the same entity that existed before the filing of a statement of qualification under  K.S.A. 56a-1001.

History: L. 1998, ch. 93, § 8; Jan. 1, 1999.



56a-202 Formation of partnership.

56a-202. Formation of partnership. (a) Except as otherwise provided in subsection (b), the association of two or more persons to carry on as co-owners a business for profit forms a partnership, whether or not the persons intend to form a partnership.

(b) An association formed under a statute other than this act, a predecessor statute, or a comparable statute of another jurisdiction is not a partnership under this act.

(c) In determining whether a partnership is formed, the following rules apply:

(1) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property, or part ownership does not by itself establish a partnership, even if the co-owners share profits made by the use of the property.

(2) The sharing of gross returns does not by itself establish a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived.

(3) A person who receives a share of the profits of a business is presumed to be a partner in the business, unless the profits were received in payment:

(i) Of a debt by installments or otherwise;

(ii) for services as an independent contractor or of wages or other compensation to an employee;

(iii) of rent;

(iv) of an annuity or other retirement or health benefit to a beneficiary, representative, or designee of a deceased or retired partner;

(v) of interest or other charge on a loan, even if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral, or rights to income, proceeds, or increase in value derived from the collateral; or

(vi) for the sale of the goodwill of a business or other property by installments or otherwise.

History: L. 1998, ch. 93, § 9; Jan. 1, 1999.



56a-203 Partnership property.

56a-203. Partnership property. Property acquired by a partnership is property of the partnership and not of the partners individually.

History: L. 1998, ch. 93, § 10; Jan. 1, 1999.



56a-204 When property is partnership property.

56a-204. When property is partnership property. (a) Property is partnership property if acquired in the name of:

(1) The partnership; or

(2) one or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

(b) Property is acquired in the name of the partnership by a transfer to:

(1) The partnership in its name; or

(2) one or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

(c) Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership.

(d) Property acquired in the name of one or more of the partners, without an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership and without use of partnership assets, is presumed to be separate property, even if used for partnership purposes.

History: L. 1998, ch. 93, § 11; Jan. 1, 1999.






Article 3 RELATIONS OF PARTNERS TO PERSONS DEALING WITH PARTNERSHIP

56a-301 Partner agent of partnership.

56a-301. Partner agent of partnership. Subject to the effect of a statement of partnership authority under  K.S.A. 56a-303:

(a) Each partner is an agent of the partnership for the purpose of its business. An act of a partner, including the execution of an instrument in the partnership name, for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership, unless the partner had no authority to act for the partnership in the particular matter and the person with whom the partner was dealing knew or had received a notification that the partner lacked authority.

(b) An act of a partner which is not apparently for carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership only if the act was authorized by the other partners.

History: L. 1998, ch. 93, § 12; Jan. 1, 1999.



56a-302 Transfer of partnership property.

56a-302. Transfer of partnership property. (a) Partnership property may be transferred as follows:

(1) Subject to the effect of a statement of partnership authority under  K.S.A. 56a-303, partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the partnership name.

(2) Partnership property held in the name of one or more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(3) Partnership property held in the name of one or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(b) A partnership may recover partnership property from a transferee only if it proves that execution of the instrument of initial transfer did not bind the partnership under  K.S.A. 56a-301 and:

(1) As to a subsequent transferee who gave value for property transferred under subsection (a)(1) and (2), proves that the subsequent transferee knew or had received a notification that the person who executed the instrument of initial transfer lacked authority to bind the partnership; or

(2) as to a transferee who gave value for property transferred under subsection (a)(3), proves that the transferee knew or had received a notification that the property was partnership property and that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

(c) A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property, under subsection (b), from any earlier transferee of the property.

(d) If a person holds all of the partners' interests in the partnership, all of the partnership property vests in that person. The person may execute a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document.

History: L. 1998, ch. 93, § 13; Jan. 1, 1999.



56a-303 Statement of partnership authority.

56a-303. Statement of partnership authority. (a) A partnership may file a statement of partnership authority, which:

(1) Must include:

(i) The name of the partnership;

(ii) the street address of its principal office and of one office in this state, if there is one;

(iii) the names and mailing addresses of all of the partners or of an agent appointed and maintained by the partnership for the purpose of subsection (b); and

(iv) the names of the partners authorized to execute an instrument transferring real property held in the name of the partnership; and

(2) may state the authority, or limitations on the authority, of some or all of the partners to enter into other transactions on behalf of the partnership and any other matter.

(b) If a statement of partnership authority names an agent, the agent shall maintain a list of the names and mailing addresses of all of the partners and make it available to any person on request for good cause shown.

(c) If a filed statement of partnership authority is executed pursuant to subsection (c) of  K.S.A. 56a-105 and states the name of the partnership but does not contain all of the other information required by subsection (a), the statement nevertheless operates with respect to a person not a partner as provided in subsections (d) and (e).

(d) Except as otherwise provided in subsection (g), a filed statement of partnership authority supplements the authority of a partner to enter into transactions on behalf of the partnership as follows:

(1) Except for transfers of real property, a grant of authority contained in a filed statement of partnership authority is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a limitation on that authority is not then contained in another filed statement. A filed cancellation of a limitation on authority revives the previous grant of authority.

(2) A grant of authority to transfer real property held in the name of the partnership contained in a certified copy of a filed statement of partnership authority recorded in the office for recording transfers of that real property is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a certified copy of a filed statement containing a limitation on that authority is not then of record in the office for recording transfers of that real property. The recording in the office for recording transfers of that real property of a certified copy of a filed cancellation of a limitation on authority revives the previous grant of authority.

(e) A person not a partner is deemed to know of a limitation on the authority of a partner to transfer real property held in the name of the partnership if a certified copy of the filed statement containing the limitation on authority is of record in the office for recording transfers of that real property.

(f) Except as otherwise provided in subsections (d) and (e) and  K.S.A. 56a-704 and 56a-805, a person not a partner is not deemed to know of a limitation on the authority of a partner merely because the limitation is contained in a filed statement.

(g) Unless earlier canceled, a filed statement of partnership authority is canceled by operation of law five years after the date on which the statement, or the most recent amendment, was filed with the secretary of state.

History: L. 1998, ch. 93, § 14; Jan. 1, 1999.



56a-304 Statement of denial.

56a-304. Statement of denial. A partner or other person named as a partner in a filed statement of partnership authority or in a list maintained by an agent pursuant to subsection (b) of  K.S.A. 56a-303 may file a statement of denial stating the name of the partnership and the fact that is being denied, which may include denial of a person's authority or status as a partner. A statement of denial is a limitation on authority as provided in subsections (d) and (e) of  K.S.A. 56a-303.

History: L. 1998, ch. 93, § 15; Jan. 1, 1999.



56a-305 Partnership liable for partner's actionable conduct.

56a-305. Partnership liable for partner's actionable conduct. (a) A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

(b) If, in the course of the partnership's business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable for the loss.

History: L. 1998, ch. 93, § 16; Jan. 1, 1999.



56a-306 Partner's liability.

56a-306. Partner's liability. (a) Except as otherwise provided in subsections (b) and (c), all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

(b) A person admitted as a partner into an existing partnership is not personally liable for any partnership obligation incurred before the person's admission as a partner.

(c) An obligation of a partnership incurred while the partnership is a limited liability partnership, whether arising in contract, tort, or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for such a partnership obligation solely by reason of being or so acting as a partner. This subsection applies notwithstanding anything inconsistent in the partnership agreement that existed immediately before the vote required to become a limited liability partnership under subsection (b) of  K.S.A. 56a-1001.

History: L. 1998, ch. 93, § 17; Jan. 1, 1999.



56a-307 Actions by and against partnerships and partners.

56a-307. Actions by and against partnerships and partners. (a) A partnership may sue and be sued in the name of the partnership.

(b) An action may be brought against the partnership and, to the extent not inconsistent with  K.S.A. 56a-306 and amendments thereto, any or all of the partners in the same action or in separate actions.

(c) A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from a partner's assets unless there is also a judgment against the partner.

(d) A judgment creditor of a partner may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless the partner is personally liable for the claim under  K.S.A. 56a-306 and amendments thereto and:

(1) A judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) the partnership is a debtor in bankruptcy;

(3) the partner has agreed that the creditor need not exhaust partnership assets;

(4) a court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(5) liability is imposed on the partner by law or contract independent of the existence of the partnership.

(e) This section applies to any partnership liability or obligation resulting from a representation by a partner or purported partner under  K.S.A. 56a-308.

History: L. 1998, ch. 93, § 18; Jan. 1, 1999.



56a-308 Liability of purported partner.

56a-308. Liability of purported partner. (a) If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with one or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership.  If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant.  If partnership liability results, the purported partner is liable with respect to that liability as if the purported partner were a partner.  If no partnership liability results, the purported partner is liable with respect to that liability jointly and severally with any other person consenting to the representation.

(b) If a person is thus represented to be a partner in an existing partnership, or with one or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation.  If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results.  If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(c) A person is not liable as a partner merely because the person is named by another in a statement of partnership authority.

(d) A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership authority to indicate the partner's dissociation from the partnership.

(e) Except as otherwise provided in subsections (a) and (b), persons who are not partners as to each other are not liable as partners to other persons.

History: L. 1998, ch. 93, § 19; Jan. 1, 1999.






Article 4 RELATIONS OF PARTNERS TO EACH OTHER AND TO PARTNERSHIP

56a-401 Partner's rights and duties.

56a-401. Partner's rights and duties. (a) Each partner is deemed to have an account that is:

(1) Credited with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, the partner contributes to the partnership and the partner's share of the partnership profits; and

(2) charged with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, distributed by the partnership to the partner and the partner's share of the partnership losses.

(b) Each partner is entitled to an equal share of the partnership profits and is chargeable with a share of the partnership losses in proportion to the partner's share of the profits.

(c) A partnership shall reimburse a partner for payments made and indemnify a partner for liabilities incurred by the partner in the ordinary course of the business of the partnership or for the preservation of its business or property.

(d) A partnership shall reimburse a partner for an advance to the partnership beyond the amount of capital the partner agreed to contribute.

(e) A payment or advance made by a partner which gives rise to a partnership obligation under subsection (c) or (d) constitutes a loan to the partnership which accrues interest from the date of the payment or advance.

(f) Each partner has equal rights in the management and conduct of the partnership business.

(g) A partner may use or possess partnership property only on behalf of the partnership.

(h) A partner is not entitled to remuneration for services performed for the partnership, except for reasonable compensation for services rendered in winding up the business of the partnership.

(i) Except as provided in the business entity transactions act, K.S.A. 2015 Supp. 17-78-101 et seq., and amendments thereto, a person may become a partner only with the consent of all of the partners.

(j) A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners. An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement may be undertaken only with the consent of all of the partners.

(k) This section does not affect the obligations of a partnership to other persons under K.S.A. 56a-301, and amendments thereto.

History: L. 1998, ch. 93, § 20; L. 2009, ch. 47, § 45; July 1, 2010.



56a-402 Distributions in kind.

56a-402. Distributions in kind. A partner has no right to receive, and may not be required to accept, a distribution in kind.

History: L. 1998, ch. 93, § 21; Jan. 1, 1999.



56a-403 Partner's rights and duties with respect to information.

56a-403. Partner's rights and duties with respect to information. (a) A partnership shall keep its books and records, if any, at its principal office.

(b) A partnership shall provide partners and their agents and attorneys access to its books and records.  It shall provide former partners and their agents and attorneys access to books and records pertaining to the period during which they were partners.  The right of access provides the opportunity to inspect and copy books and records during ordinary business hours.  A partnership may impose a reasonable charge, covering the costs of labor and material, for copies of documents furnished.

(c) Each partner and the partnership shall furnish to a partner, and to the legal representative of a deceased partner or partner under legal disability:

(1) Without demand, any information concerning the partnership's business and affairs reasonably required for the proper exercise of the partner's rights and duties under the partnership agreement or this act; and

(2) on demand, any other information concerning the partnership's business and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

History: L. 1998, ch. 93, § 22; Jan. 1, 1999.



56a-404 General standards of partner's conduct.

56a-404. General standards of partner's conduct. (a) The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care set forth in subsections (b) and (c).

(b) A partner's duty of loyalty to the partnership and the other partners is limited to the following:

(1) To account to the partnership and hold as trustee for it any property, profit, or benefit derived by the partner in the conduct and winding up of the partnership business or derived from a use  by the partner of partnership property, including the appropriation of a partnership opportunity;

(2) to refrain from dealing with the partnership in the conduct or winding up of the partnership business as or on behalf of a party having an interest adverse to the partnership; and

(3) to refrain from competing with the partnership in the conduct of the partnership business before the dissolution of the partnership.

(c) A partner's duty of care to the partnership and the other partners in the conduct and winding up of the partnership business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(d) A partner shall discharge the duties to the partnership and the other partners under this act or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(e) A partner does not violate a duty or obligation under this act or under the partnership agreement merely because the partner's conduct furthers the partner's own interest.

(f) A partner may lend money to and transact other business with the partnership, and as to each loan or transaction the rights and obligations of the partner are the same as those of a person who is not a partner, subject to other applicable law.

(g) This section applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner.

History: L. 1998, ch. 93, § 23; Jan. 1, 1999.



56a-405 Actions by partnership and partners.

56a-405. Actions by partnership and partners. (a) A partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.

(b) A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

(1) Enforce the partner's rights under the partnership agreement;

(2) enforce the partner's rights under this act, including:

(i) The partner's rights under  K.S.A. 56a-401, 56a-403 or 56a-404;

(ii) the partner's right on dissociation to have the partner's interest in the partnership purchased pursuant to  K.S.A. 56a-701 or enforce any other right under article 6 or 7; or

(iii) the partner's right to compel a dissolution and winding up of the partnership business under K.S.A. 56a-801 or enforce any other right under article 8; or

(3) enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

(c) The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

History: L. 1998, ch. 93, § 24; Jan. 1, 1999.



56a-406 Continuation of partnership beyond definite term or particular undertaking.

56a-406. Continuation of partnership beyond definite term or particular undertaking. (a) If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

(b) If the partners, or those of them who habitually acted in the business during the term or undertaking, continue the business without any settlement or liquidation of the partnership, they are presumed to have agreed that the  partnership will continue.

History: L. 1998, ch. 93, § 25; Jan. 1, 1999.






Article 5 TRANSFEREES AND CREDITORS OF PARTNER

56a-501 Partner not co-owner of partnership property.

56a-501. Partner not co-owner of partnership property. A partner is not a co-owner of partnership property and has no interest in partnership property which can be transferred, either voluntarily or involuntarily.

History: L. 1998, ch. 93, § 26; Jan. 1, 1999.



56a-502 Partner's transferable interest in partnership.

56a-502. Partner's transferable interest in partnership. Except as provided in the business entity transactions act, K.S.A. 2015 Supp. 17-78-101 et seq., and amendments thereto, the only transferable interest of a partner in the partnership is the partner's share of the profits and losses of the partnership and the partner's right to receive distributions. The interest of a partner is personal property.

History: L. 1998, ch. 93, § 27; L. 2009, ch. 47, § 46; July 1, 2010.



56a-503 Transfer of partner's transferable interest.

56a-503. Transfer of partner's transferable interest. (a) A transfer, in whole or in part, of a partner's transferable interest in the partnership:

(1) Is permissible;

(2) does not by itself cause the partner's dissociation or a dissolution and winding up of the partnership business; and

(3) does not, as against the other partners or the partnership, entitle the transferee, during the continuance of the partnership, to participate in the management or conduct of the partnership business, to require access to information concerning partnership transactions, or to inspect or copy the partnership books or records.

(b) A transferee of a partner's transferable interest in the partnership has a right:

(1) To receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

(2) to receive upon the dissolution and winding up of the partnership business, in accordance with the transfer, the net amount otherwise distributable to the transferor; and

(3) to seek under subsection (f) of  K.S.A. 56a-801 a judicial determination that it is equitable to wind up the partnership business.

(c) In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all of the partners.

(d) Upon transfer, the transferor retains the rights and duties of a partner other than the interest in distributions transferred.

(e) A partnership need not give effect to a transferee's rights under this section until it has notice of the transfer.

(f) A transfer of a partner's transferable interest in the partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.

History: L. 1998, ch. 93, § 28; Jan. 1, 1999.



56a-504 Partner's transferable interest subject to charging order.

56a-504. Partner's transferable interest subject to charging order. (a) On application by a judgment creditor of a partner or of a partner's transferee, a court having jurisdiction may charge the transferable interest of the judgment debtor to satisfy the judgment.  The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts, and inquiries the judgment debtor might have made or which the circumstances of the case may require.

(b) A charging order constitutes a lien on the judgment debtor's transferable interest in the partnership.  The court may order a foreclosure of the interest subject to the charging order at any time.  The purchaser at the foreclosure sale has the rights of a transferee.

(c) At any time before foreclosure, an interest charged may be redeemed:

(1) By the judgment debtor;

(2) with property other than partnership property, by one or more of the other partners; or

(3) with partnership property, by one or more of the other partners with the consent of all of the partners whose interests are not so charged.

(d) This act does not deprive a partner of a right under exemption laws with respect to the partner's interest in the partnership.

(e) This section provides the exclusive remedy by which a judgment creditor of a partner or partner's transferee may satisfy a judgment out of the judgment debtor's transferable interest in the partnership.

History: L. 1998, ch. 93, § 29; Jan. 1, 1999.






Article 6 PARTNER'S DISSOCIATION

56a-601 Events causing partner's dissociation.

56a-601. Events causing partner's dissociation. A partner is dissociated from a partnership upon the occurrence of any of the following events:

(a) The partnership's having notice of the partner's express will to withdraw as a partner or on a later date specified by the partner;

(b) an event agreed to in the partnership agreement as causing the partner's dissociation;

(c) the partner's expulsion pursuant to the partnership agreement;

(d) the partner's expulsion by the unanimous vote of the other partners if:

(1) It is unlawful to carry on the partnership business with that partner;

(2) there has been a transfer of all or substantially all of that partner's transferable interest in the partnership, other than a transfer for security purposes, or a court order charging the partner's interest, which has not been foreclosed;

(3) within 90 days after the partnership notifies a corporate partner that it will be expelled because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

(4) a partnership that is a partner has been dissolved and its business is being wound up;

(e) on application by the partnership or another partner, the partner's expulsion by judicial determination because:

(1) The partner engaged in wrongful conduct that adversely and materially affected the partnership business;

(2) the partner willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under  K.S.A. 56a-404; or

(3) the partner engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with the partner;

(f) the partner's:

(1) Becoming a debtor in bankruptcy;

(2) executing an assignment for the benefit of creditors;

(3) seeking, consenting to, or acquiescing in the appointment of a trustee, receiver, or liquidator of that partner or of all or substantially all of that partner's property; or

(4) failing, within 90 days after the appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the partner or of all or substantially all of the partner's property obtained without the partner's consent or acquiescence, or failing within 90 days after the expiration of a stay to have the appointment vacated;

(g) in the case of a partner who is an individual:

(1) The partner's death;

(2) the appointment of a guardian or general conservator for the partner; or

(3) a judicial determination that the partner has otherwise become incapable of performing the partner's duties under the partnership agreement;

(h) in the case of a partner that is a trust or is acting as a partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor trustee;

(i) in the case of a partner that is an estate or is acting as a partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor personal representative; or

(j) termination of a partner who is not an individual, partnership, corporation, trust, or estate.

History: L. 1998, ch. 93, § 30; Jan. 1, 1999.



56a-602 Partner's power to dissociate; wrongful dissociation.

56a-602. Partner's power to dissociate; wrongful dissociation. (a) A partner has the power to dissociate at any time, rightfully or wrongfully, by express will pursuant to subsection (a) of K.S.A. 56a-601.

(b) A partner's dissociation is wrongful only if:

(1) It is in breach of an express provision of the partnership agreement; or

(2) in the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking:

(i) The partner withdraws by express will, unless the withdrawal follows within 90 days after another partner's dissociation by death or otherwise under subsection (f) through (j) of  K.S.A. 56a-601 or wrongful dissociation under this subsection;

(ii) the partner is expelled by judicial determination under subsection (e) of  K.S.A. 56a-601;

(iii) the partner is dissociated by becoming a debtor in bankruptcy; or

(iv) in the case of a partner who is not an individual, trust other than a business trust, or estate, the partner is expelled or otherwise dissociated because it willfully dissolved or terminated.

(c) A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the partner to the partnership or to the other partners.

History: L. 1998, ch. 93, § 31; Jan. 1, 1999.



56a-603 Effect of partner's dissociation.

56a-603. Effect of partner's dissociation. (a) If a partner's dissociation results in a dissolution and winding up of the partnership business, article 8 applies; otherwise, article 7 applies.

(b) Upon a partner's dissociation:

(1) The partner's right to participate in the management and conduct of the partnership business terminates, except as otherwise provided in K.S.A. 56a-803;

(2) the partner's duty of loyalty under subsection (b)(3) of K.S.A. 56a-404 terminates; and

(3) the partner's duty of loyalty under subsection (b)(1) and (2) of K.S.A. 56a-404 and duty of care under subsection (c) of K.S.A. 56a-404 continue only with regard to matters arising and events occurring before the partner's dissociation, unless the partner participates in winding up the partnership's business pursuant to K.S.A. 56a-803.

History: L. 1998, ch. 93, § 32; Jan. 1, 1999.






Article 7 PARTNER'S DISSOCIATION WHEN BUSINESS NOT WOUND UP

56a-701 Purchase of dissociated partner's interest.

56a-701. Purchase of dissociated partner's interest. (a) If a partner is dissociated from a partnership without resulting in a dissolution and winding up of the partnership business under  K.S.A. 56a-801, the partnership shall cause the dissociated partner's interest in the partnership to be purchased for a buyout price determined pursuant to subsection (b).

(b) The buyout price of a dissociated partner's interest is the amount that would have been distributable to the dissociating partner under subsection (b) of  K.S.A. 56a-807 if, on the date of dissociation, the assets of the partnership were sold at a price equal to the greater of the liquidation value or the value based on a sale of the entire business as a going concern without the dissociated partner and the partnership were wound up as of that date.  Interest must be paid from the date of dissociation to the date of payment.

(c) Damages for wrongful dissociation under subsection (b) of K.S.A. 56a-602, and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership, must be offset against the buyout price. Interest must be paid from the date the amount owed becomes due to the date of payment.

(d) A partnership shall indemnify a dissociated partner whose interest is being purchased against all partnership liabilities, whether incurred before or after the dissociation, except liabilities incurred by an act of the dissociated partner under  K.S.A. 56a-702.

(e) If no agreement for the purchase of a dissociated partner's interest is reached within 120 days after a written demand for payment, the partnership shall pay, or cause to be paid, in cash to the dissociated partner the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets and accrued interest under subsection (c).

(f) If a deferred payment is authorized under subsection (h), the partnership may tender a written offer to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under subsection (c), stating the time of payment, the amount and type of security for payment, and the other terms and conditions of the obligation.

(g) The payment or tender required by subsection (e) or (f) must be accompanied by the following:

(1) A statement of partnership assets and liabilities as of the date of dissociation;

(2) the latest available partnership balance sheet and income statement, if any;

(3) an explanation of how the estimated amount of the payment was calculated; and

(4) written notice that the payment is in full satisfaction of the obligation to purchase unless, within 120 days after the written notice, the dissociated partner commences an action to determine the buyout price, any offsets under subsection (c), or other terms of the obligation to purchase.

(h) A partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any portion of the buyout price until the expiration of the term or completion of the undertaking, unless the partner establishes to the satisfaction of the court that earlier payment will not cause undue hardship to the business of the partnership. A deferred payment must be adequately secured and bear interest.

(i) A dissociated partner may maintain an action against the partnership, pursuant to subsection (b)(2)(ii) of  K.S.A. 56a-405, to determine the buyout price of that partner's interest, any offsets under subsection (c), or other terms of the obligation to purchase. The action must be commenced within 120 days after the partnership has tendered payment or an offer to pay or within one year after written demand for payment if no payment or offer to pay is tendered. The court shall determine the buyout price of the dissociated partner's interest, any offset due under subsection (c), and accrued interest, and enter judgment for any additional payment or refund. If deferred payment is authorized under subsection (h), the court shall also determine the security for payment and other terms of the obligation to purchase. The court may assess reasonable attorney's fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the court finds equitable, against a party that the court finds acted arbitrarily, vexatiously, or not in good faith. The finding may be based on the partnership's failure to tender payment or an offer to pay or to comply with subsection (g).

History: L. 1998, ch. 93, § 33; Jan. 1, 1999.



56a-702 Dissociated partner's power to bind and liability to partnership.

56a-702. Dissociated partner's power to bind and liability to partnership. (a) For two years after a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership, including a surviving partnership under article 9, is bound by an act of the dissociated partner which would have bound the partnership under K.S.A. 56a-301 before dissociation only if at the time of entering into the transaction the other party:

(1) Reasonably believed that the dissociated partner was then a partner;

(2) did not have notice of the partner's dissociation; and

(3) is not deemed to have had knowledge under subsection (e) of  K.S.A. 56a-303 or notice under subsection (c) of K.S.A. 56a-704.

(b) A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under subsection (a).

History: L. 1998, ch. 93, § 34; Jan. 1, 1999.



56a-703 Dissociated partner's liability to other persons.

56a-703. Dissociated partner's liability to other persons. (a) A partner's dissociation does not of itself discharge the partner's liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in subsection (b).

(b) A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, or a surviving partnership under article 9, within two years after the partner's dissociation, only if the partner is liable for the obligation under  K.S.A. 56a-306 and amendments thereto and at the time of entering into the transaction the other party:

(1) Reasonably believed that the dissociated partner was then a partner;

(2) did not have notice of the partner's dissociation; and

(3) is not deemed to have had knowledge under subsection (e) of  K.S.A. 56a-303 or notice under subsection (c) of K.S.A. 56a-704.

(c) By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

(d) A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner's dissociation but without the partner's consent, agrees to a material alteration in the nature or time of payment of a partnership obligation.

History: L. 1998, ch. 93, § 35; Jan. 1, 1999.



56a-704 Statement of dissociation.

56a-704. Statement of dissociation. (a) A dissociated partner or the partnership may file a statement of dissociation stating the name of the partnership and that the partner is dissociated from the partnership.

(b) A statement of dissociation is a limitation on the authority of a dissociated partner for the purposes of subsection (d) and (e) of  K.S.A. 56a-303.

(c) For the purposes of subsection (a)(3) of  K.S.A. 56a-702 and subsection (b)(3) of  K.S.A. 56a-703, a person not a partner is deemed to have notice of the dissociation 90 days after the statement of dissociation is filed.

History: L. 1998, ch. 93, § 36; Jan. 1, 1999.



56a-705 Continued use of partnership name.

56a-705. Continued use of partnership name. Continued use of a partnership name, or a dissociated partner's name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership continuing the business.

History: L. 1998, ch. 93, § 37; Jan. 1, 1999.






Article 8 WINDING UP PARTNERSHIP BUSINESS

56a-801 Events causing dissolution and winding up of partnership business.

56a-801. Events causing dissolution and winding up of partnership business. A partnership is dissolved, and its business must be wound up, only upon the occurrence of any of the following events:

(a) In a partnership at will, the partnership's having notice from a partner, other than a partner who is dissociated under subsections (b) through (j) of  K.S.A. 56a-601, of that partner's express will to withdraw as a partner, or on a later date specified by the partner;

(b) in a partnership for a definite term or particular undertaking:

(1) Within 90 days after a partner's dissociation by death or otherwise under subsections (f) through (j) of K.S.A. 56a-601 or wrongful dissociation under subsection (b) of K.S.A. 56a-602, the express will of at least 1/2 of the remaining partners to wind up the partnership business, for which purpose a partner's rightful disassociation pursuant to subsection (b)(2)(i) of  K.S.A. 56a-602 and amendments thereto constitutes the expression of that partner's will to wind up the partnership business;

(2) the express will of all of the partners to wind up the partnership business; or

(3) the expiration of the term or the completion of the undertaking;

(c) an event agreed to in the partnership agreement resulting in the winding up of the partnership business;

(d) an event that makes it unlawful for all or substantially all of the business of the partnership to be continued, but a cure of illegality within 90 days after notice to the partnership of the event is effective retroactively to the date of the event for purposes of this section;

(e) on application by a partner, a judicial determination that:

(1) The economic purpose of the partnership is likely to be unreasonably frustrated;

(2) another partner has engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with that partner; or

(3) it is not otherwise reasonably practicable to carry on the partnership business in conformity with the partnership agreement; or

(f) on application by a transferee of a partner's transferable interest, a judicial determination that it is equitable to wind up the partnership business:

(1) After the expiration of the term or completion of the undertaking, if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer; or

(2) at any time, if the partnership was a partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer.

History: L. 1998, ch. 93, § 38; Jan. 1, 1999.



56a-802 Partnership continues after dissolution.

56a-802. Partnership continues after dissolution. (a) Subject to subsection (b), a partnership continues after dissolution only for the purpose of winding up its business. The partnership is terminated when the winding up of its business is completed.

(b) At any time after the dissolution of a partnership and before the winding up of its business is completed, all of the partners, including any dissociating partner other than a wrongfully dissociating partner, may waive the right to have the partnership's business wound up and the partnership terminated. In that event:

(1) The partnership resumes carrying on its business as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred; and

(2) the rights of a third party accruing under subsection (a) of  K.S.A. 56a-804 or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver may not be adversely affected.

History: L. 1998, ch. 93, § 39; Jan. 1, 1999.



56a-803 Right to wind up partnership business.

56a-803. Right to wind up partnership business. (a) After dissolution, a partner who has not wrongfully dissociated may participate in winding up the partnership's business, but on application of any partner, partner's legal representative, or transferee, the district court, for good cause shown, may order judicial supervision of the winding up.

(b) The legal representative of the last surviving partner may wind up a partnership's business.

(c) A person winding up a partnership's business may preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, settle and close the partnership's business, dispose of and transfer the partnership's property, discharge the partnership's liabilities, distribute the assets of the partnership pursuant to  K.S.A. 56a-807, settle disputes by mediation or arbitration, and perform other necessary acts.

History: L. 1998, ch. 93, § 40; Jan. 1, 1999.



56a-804 Partner's power to bind partnership after dissolution.

56a-804. Partner's power to bind partnership after dissolution. Subject to  K.S.A. 56a-805, a partnership is bound by a partner's act after dissolution that:

(a) Is appropriate for winding up the partnership business; or

(b) would have bound the partnership under  K.S.A. 56a-301 before dissolution, if the other party to the transaction did not have notice of the dissolution.

History: L. 1998, ch. 93, § 41; Jan. 1, 1999.



56a-805 Statement of dissolution.

56a-805. Statement of dissolution. (a) After dissolution, a partner who has not wrongfully dissociated may file a statement of dissolution stating the name of the partnership and that the partnership has dissolved and is winding up its business.

(b) A statement of dissolution cancels a filed statement of partnership authority for the purposes of subsection (d) of  K.S.A. 56a-303 and is a limitation on authority for the purposes of subsection (e) of  K.S.A. 56a-303.

(c) For the purposes of  K.S.A. 56a-301 and 56a-804, a person not a partner is deemed to have notice of the dissolution and the limitation on the partners' authority as a result of the statement of dissolution 90 days after it is filed.

(d) After filing and, if appropriate, recording a statement of dissolution, a dissolved partnership may file and, if appropriate, record a statement of partnership authority which will operate with respect to a person not a partner as provided in subsections (d) and (e) of  K.S.A. 56a-303 in any transaction, whether or not the transaction is appropriate for winding up the partnership business.

History: L. 1998, ch. 93, § 42; Jan. 1, 1999.



56a-806 Partner's liability to other partners after dissolution.

56a-806. Partner's liability to other partners after dissolution. (a) Except as otherwise provided in subsection (b) and  K.S.A. 56a-306 and amendments thereto, after dissolution a partner is liable to the other partners for the partner's share of any partnership liability incurred under K.S.A. 56a-804.

(b) A partner who, with knowledge of the dissolution, incurs a partnership liability under subsection (b) of  K.S.A. 56a-804 by an act that is not appropriate for winding up the partnership business is liable to the partnership for any damage caused to the partnership arising from the liability.

History: L. 1998, ch. 93, § 43; Jan. 1, 1999.



56a-807 Settlement of accounts and contributions among partners.

56a-807. Settlement of accounts and contributions among partners. (a) In winding up a partnership's business, the assets of the partnership, including the contributions of the partners required by this section, must be applied to discharge its obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection (b).

(b) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business. In settling accounts among the partners, profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners' accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account but excluding from the calculation charges attributable to an obligation for which the partner is not personally liable under  K.S.A. 56a-306 and amendments thereto.

(c) If a partner fails to contribute the full amount required under subsection (b), all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to satisfy the partnership obligations for which they are personally liable under  K.S.A. 56a-306 and amendments thereto. A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations for which the partner is personally liable under  K.S.A. 56a-306 and amendments thereto.

(d) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to satisfy partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under  K.S.A. 56a-306 and amendments thereto.

(e) The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.

(f) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership.

History: L. 1998, ch. 93, § 44; Jan. 1, 1999.






Article 9 CONVERSIONS AND MERGERS

56a-905 Merger of partnerships.

56a-905. Merger of partnerships. (a) Pursuant to a plan of merger approved as provided in subsection (c), a partnership may be merged with one or more partnerships.

(b) The plan of merger must set forth:

(1) The name of each partnership that is a party to the merger;

(2) the name of the surviving partnership into which the other partnerships will merge;

(3) the terms and conditions of the merger;

(4) the manner and basis of converting the interests of each party to the merger into interests or obligations of the surviving partnership, or into money or other property in whole or part; and

(5) the street address of the surviving partnership's principal office.

(c) The plan of merger must be approved by all of the partners, or a number or percentage specified for merger in the partnership agreement.

(d) After a plan of merger is approved and before the merger takes effect, the plan may be amended or abandoned as provided in the plan.

(e) The merger takes effect on the later of:

(1) The filing of all documents required by law to be filed as a condition to the effectiveness of the merger; or

(2) any effective date specified in the plan of merger.

(f) A merger in which a partnership and another form of entity are parties is governed by the business entity transactions act, K.S.A. 2015 Supp. 17-78-101 et seq., and amendments thereto.

History: L. 1998, ch. 93, § 49; L. 2009, ch. 47, § 47; July 1, 2010.



56a-906 Effect of merger.

56a-906. Effect of merger. (a) When a merger takes effect:

(1) The separate existence of every partnership that is a party to the merger, other than the surviving entity, ceases;

(2) all property owned by each of the merged partnerships vests in the surviving partnership;

(3) all obligations of every partnership that is a party to the merger are the obligations of the surviving partnership;

(4) an action or proceeding pending against a partnership that is a party to the merger may be continued as if the merger had not occurred, or the surviving partnership may be substituted as a party to the action or proceeding; and

(5) if the plan of merger provides for a person to become a partner in a surviving domestic partnership, the person becomes a partner without the need for the consent that would otherwise be required by subsection (i) of K.S.A. 56a-401, and amendments thereto.

(b) The secretary of state of this state is the agent for service of process in an action or proceeding against a surviving foreign partnership to enforce an obligation of a domestic partnership that is a party to a merger. The surviving entity shall promptly notify the secretary of state of the mailing address of its principal office and of any change of address. Service of process shall be made in the manner prescribed by K.S.A. 60-304, and amendments thereto.

(c) A partner of the surviving partnership is liable for:

(1) All obligations of a party to the merger for which the partner was personally liable before the merger;

(2) all other obligations of the surviving partnership incurred before the merger by a party to the merger, but those obligations may be satisfied only out of property of the partnership; and

(3) except as otherwise provided in K.S.A. 56a-306, and amendments thereto, all obligations of the surviving partnership incurred after the merger takes effect.

(d) Except as provided in K.S.A. 56a-306, and amendments thereto, if the obligations incurred before the merger by a party to the merger are not satisfied out of the property of the surviving partnership, the general partners of that party immediately before the effective date of the merger shall contribute the amount necessary to satisfy that party's obligations to the surviving partnership, in the manner provided in K.S.A. 56a-807, and amendments thereto, as the case may be, as if the merged party were dissolved.

(e) A partner of a party to a merger [who] is not a partner of the surviving partnership is dissociated from the partnership, of which that partner was a partner, as of the date the merger takes effect. A surviving domestic partnership is bound under K.S.A. 56a-702, and amendments thereto, by an act of a general partner dissociated under this subsection, and the partner is liable under K.S.A. 56a-703, and amendments thereto, for transactions entered into by the surviving partnership after the merger takes effect.

History: L. 1998, ch. 93, § 50; L. 2009, ch. 47, § 48; July 1, 2010.



56a-907 Statement of merger.

56a-907. Statement of merger. (a) After a merger, the surviving partnership may file a statement that the parties to the merger have merged into the surviving partnership.

(b) A statement of merger must contain:

(1) The name of each partnership that is a party to the merger;

(2) the name of the surviving partnership into which the other partnerships were merged; and

(3) the street address of the surviving partnership's principal office and of an office in this state, if any.

(c) Except as otherwise provided in subsection (d), for the purposes of K.S.A. 56a-302, and amendments thereto, property of the surviving partnership that before the merger was held in the name of another party to the merger is property held in the name of the surviving partnership upon filing a statement of merger.

(d) For the purposes of K.S.A. 56a-302, and amendments thereto, real property of the surviving partnership that before the merger was held in the name of another party to the merger is property held in the name of the surviving partnership upon recording a certified copy of the statement of merger in the office for recording transfers of that real property.

(e) A filed and, if appropriate, recorded statement of merger, executed and declared to be accurate pursuant to subsection (c) of K.S.A. 56a-105, and amendments thereto, stating the name of a partnership that is a party to the merger in whose name property was held before the merger and the name of the surviving partnership, but not containing all of the other information required by subsection (b), operates with respect to the partnerships named to the extent provided in subsections (c) and (d).

History: L. 1998, ch. 93, § 51; L. 2009, ch. 47, § 49; July 1, 2010.



56a-908 Nonexclusive.

56a-908. Nonexclusive. K.S.A. 56a-901 through 56a-908, and amendments thereto, are not exclusive. Partnerships may be merged in any other manner provided by law.

History: L. 1998, ch. 93, § 52; L. 2009, ch. 47, § 50; July 1, 2010.






Article 10 LIMITED LIABILITY PARTNERSHIP

56a-1001 Statement of qualification.

56a-1001. Statement of qualification. (a) A partnership may become a limited liability partnership pursuant to this section.

(b) The terms and conditions on which a partnership becomes a limited liability partnership must be approved by the vote necessary to amend the partnership agreement except, in the case of a partnership agreement that expressly considers contribution obligations, the vote necessary to amend those provisions.

(c) After the approval required by subsection (b), a partnership may become a limited liability partnership by filing a statement of qualification. The statement must contain:

(1) The name of the partnership;

(2) the address of the registered office and the name of the resident agent for service of process required to be maintained pursuant to K.S.A. 2015 Supp. 56a-1005, and amendments thereto;

(3) a statement that the partnership elects to be a limited liability partnership; and

(4) a deferred effective date, if any.

(d) The status of a partnership as a limited liability partnership is effective on the later of the filing of the statement or a date specified in the statement. The status remains effective, regardless of changes in the partnership, until it is canceled pursuant to subsection (d) of K.S.A. 56a-105, and amendments thereto, or revoked pursuant to K.S.A. 56a-1201, and amendments thereto.

(e) The status of a partnership as a limited liability partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the statement of qualification under subsection (c).

(f) The filing of a statement of qualification establishes that a partnership has satisfied all conditions precedent to the qualification of the partnership as a limited liability partnership.

(g) An amendment or cancellation of a statement of qualification is effective when it is filed or on a deferred effective date specified in the amendment or cancellation.

History: L. 1998, ch. 93, § 53; L. 2010, ch. 37, § 4; July 1.



56a-1003 Distributions; limitations.

56a-1003. Distributions; limitations. A partner may not receive a distribution from a limited liability partnership to the extent that, after giving effect to the distribution, all liabilities of the limited liability partnership, other than liabilities to partners on account of their partnership interests, exceed the fair value of the partnership assets.

History: L. 1998, ch. 93, § 63; Jan. 1, 1999.



56a-1004 Return of contribution; liability.

56a-1004. Return of contribution; liability. (a) If a partner has received the return of any part of the partner's contribution without violation of the partnership agreement or this act, the partner is liable to the limited liability partnership for a period of one year thereafter for the amount of the returned contribution, but only to the extent necessary to discharge the limited liability partnership's liabilities to creditors who extended credit to the limited liability partnership during the period the contribution was held by the partnership.

(b) If a partner has received the return of any part of the partner's contribution in violation of the partnership agreement or this act, the partner is liable to the limited liability partnership for a period of six years thereafter for the amount of the contribution wrongfully returned.

(c) A partner receives a return of the partner's contribution to the extent that a distribution to the partner reduces the partner's share of the fair value of the net assets of the limited liability partnership below the value, as set forth in the records of the limited liability partnership, of the partner's contribution which has not been distributed to the partner.

History: L. 1998, ch. 93, § 64; Jan. 1, 1999.






Article 11 FOREIGN LIMITED LIABILITY PARTNERSHIP

56a-1102 Statement of foreign qualification; status as foreign limited liability partnership.

56a-1102. Statement of foreign qualification; status as foreign limited liability partnership. (a) The status of a partnership as a foreign limited liability partnership is effective on the later of the filing of the statement of foreign qualification or a date specified in the statement. The status remains effective, regardless of changes in the partnership, until it is canceled pursuant to subsection (d) of K.S.A. 56a-105, and amendments thereto, or revoked pursuant to K.S.A. 56a-1202, and amendments thereto.

(b) An amendment or cancellation of a statement of foreign qualification is effective when it is filed or on a deferred effective date specified in the amendment or cancellation.

History: L. 1998, ch. 93, § 59; L. 2010, ch. 37, § 5; L. 2014, ch. 121, § 45; Jan. 1, 2015.



56a-1103 Effect of failure to qualify.

56a-1103. Effect of failure to qualify. (a) A foreign limited liability partnership transacting business in this state may not maintain an action or proceeding in this state unless it has in effect a statement of foreign qualification.

(b) The failure of a foreign limited liability partnership to have in effect a statement of foreign qualification does not impair the validity of a contract or act of the foreign limited liability partnership or preclude it from defending an action or proceeding in this state.

(c) Limitations on personal liability of partners are not waived solely by transacting business in this state without a statement of foreign qualification.

(d) If a foreign limited liability partnership transacts business in this state without a statement of foreign qualification, the secretary of state is its agent for service of process with respect to claims for relief arising out of the transaction of business in this state. Service of process shall be made in the manner prescribed by K.S.A. 60-304 and amendments thereto.

History: L. 1998, ch. 93, § 60; Jan. 1, 1999.






Article 12 ANNUAL REPORT

56a-1201 Limited liability partnership; annual report and annual report fee.

56a-1201. Limited liability partnership; annual report and annual report fee. (a) Every limited liability partnership organized under the laws of this state shall make an annual report in writing to the secretary of state, stating the prescribed information concerning the limited liability partnership at the close of business on the last day of its tax period next preceding the date of filing. If the limited liability partnership's tax period is other than the calendar year, it shall give notice of its different tax period in writing to the secretary of state prior to December 31 of the year it commences the different tax period. The annual report shall be filed at the time prescribed by law for filing the limited liability partnership's annual Kansas income tax return.

(b) The annual report shall be made on a form prescribed by the secretary of state. The report shall contain the following information:

(1) The name of the limited liability partnership; and

(2) a list of the partners owning at least 5% of the capital of the partnership, with the address of each.

(c) The annual report shall be dated, signed by a partner of the limited liability partnership under penalty of perjury and forwarded to the secretary of state. At the time of filing the report, the limited liability partnership shall pay to the secretary of state an annual report fee in an amount equal to $40.

(d) The provisions of K.S.A. 17-7509, and amendments thereto, relating to penalties for failure of a corporation to file an annual report or pay the required annual report fee, and the provisions of subsection (a) of K.S.A. 17-7510, and amendments thereto, relating to penalties for failure of a corporation to file an annual report or pay the required annual report fee, shall be applicable to the statement of qualification of any limited liability partnership which fails to file its annual report or pay the annual report fee within 90 days of the time prescribed in this section for filing and paying the same. Whenever the statement of qualification of a limited liability partnership is forfeited for failure to file an annual report or to pay the required annual report fee, the limited liability partnership may be reinstated by filing a certificate of reinstatement, in the manner and form to be prescribed by the secretary of state and paying to the secretary of state all fees, including any penalties thereon, due to the state. The fee for filing a certificate of reinstatement shall be the same as that prescribed by K.S.A. 17-7506, and amendments thereto, for filing a certificate of reinstatement of a corporation's articles of incorporation.

History: L. 1998, ch. 93, § 55; L. 2000, ch. 172, § 8; L. 2002, ch. 185, § 48; L. 2004, ch. 171, § 34; L. 2005, ch. 157, § 25; L. 2007, ch. 81, § 15; July 1.



56a-1202 Foreign limited liability partnership; annual report and annual report fee.

56a-1202. Foreign limited liability partnership; annual report and annual report fee. (a) Every foreign limited liability partnership shall make an annual report in writing to the secretary of state, stating the prescribed information concerning the foreign limited liability partnership at the close of business on the last day of its tax period next preceding the date of filing. If the foreign limited liability partnership's tax period is other than the calendar year, it shall give notice in writing of its different tax period to the secretary of state prior to December 31 of the year it commences the different tax period. The annual report shall be filed at the time prescribed by law for filing the foreign limited liability partnership's annual Kansas income tax return.

(b) The annual report shall be made on a form prescribed by the secretary of state. The report shall contain the name of the foreign limited liability partnership.

(c) The annual report shall be dated, signed by a partner of the foreign limited liability partnership under penalty of perjury and forwarded to the secretary of state. At the time of filing the report, the foreign limited liability partnership shall pay to the secretary of state an annual report fee in an amount equal to $40.

(d) The provisions of K.S.A. 17-7509, and amendments thereto, relating to penalties for failure of a corporation to file an annual report or pay the required annual report fee, and the provisions of subsection (a) of K.S.A. 17-7510, and amendments thereto, relating to penalties for failure of a corporation to file an annual report or pay the required annual report fee, shall be applicable to the statement of foreign qualification of any foreign limited liability partnership which fails to file its annual report or pay the annual report fee within 90 days of the time prescribed in this section for filing and paying the same. Whenever the statement of foreign qualification of a foreign limited liability partnership is forfeited for failure to file an annual report or to pay the required annual report fee, the statement of foreign qualification of the foreign limited liability partnership may be reinstated by filing a certificate of reinstatement, in the manner and form to be prescribed by the secretary of state and paying to the secretary of state all fees, including any penalties thereon, due to the state. The fee for filing a certificate of reinstatement shall be the same as that prescribed by K.S.A. 17-7506, and amendments thereto, for filing a certificate of reinstatement of a corporation's articles of incorporation.

History: L. 1998, ch. 93, § 56; L. 2000, ch. 172, § 9; L. 2002, ch. 185, § 49; L. 2004, ch. 171, § 35; L. 2005, ch. 157, § 26; L. 2007, ch. 81, § 16; July 1.



56a-1203 Limited liability partnerships and foreign limited liability partnerships; filing of annual report and payment of annual report fee, time period.

56a-1203. Limited liability partnerships and foreign limited liability partnerships; filing of annual report and payment of annual report fee, time period. No limited liability partnership or foreign limited liability partnership shall be required to file its first annual report under this act, or pay any annual report fee required to accompany such report, unless such partnership has filed its statement of qualification or foreign qualification at least six months prior to the last day of its tax period.

History: L. 1998, ch. 93, § 57; L. 2002, ch. 185, § 50; L. 2004, ch. 171, § 36; L. 2005, ch. 157, § 27; Jan. 1, 2006.



56a-1204 Applications for extension of time for filing income tax return; confidentiality, exceptions.

56a-1204. Applications for extension of time for filing income tax return; confidentiality, exceptions. (a) All copies of applications for extension of the time for filing income tax returns submitted to the secretary of state pursuant to law shall be maintained by the secretary of state in a confidential file and shall not be disclosed to any person except as authorized pursuant to the provisions of K.S.A. 79-3234 and amendments thereto, a proper judicial order, and subsection (b). All copies of such applications shall be preserved for one year and thereafter until the secretary of state orders that they be destroyed.

(b) A copy of such application shall be open to inspection by or disclosure to any person who was a partner of the limited liability partnership during any part of the period covered by the extension.

(c) The provisions of this section shall be part of and supplemental to the revised uniform partnership act.

History: L. 2004, ch. 143, § 104; L. 2005, ch. 157, § 28; Jan. 1, 2006.






Article 13 MISCELLANEOUS PROVISIONS

56a-1301 Uniformity of application and construction.

56a-1301. Uniformity of application and construction. This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

History: L. 1998, ch. 93, § 65; Jan. 1, 1999.



56a-1302 Title of act.

56a-1302. Title of act. K.S.A. 56a-101 through 56a-1305, and amendments thereto may be cited as the Kansas uniform partnership act.

History: L. 1998, ch. 93, § 66; Jan. 1, 1999.



56a-1303 Severability clause.

56a-1303. Severability clause. If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1998, ch. 93, § 67; Jan. 1, 1999.



56a-1304 Applicability of act.

56a-1304. Applicability of act. (a) Before July 1, 1999, this act governs only a partnership formed:

(1) After the effective date of this act, unless that partnership is continuing the business of a dissolved partnership under the provisions of the prior uniform partnership act, K.S.A. 56-301 et seq. and amendments thereto; and

(2) before the effective date of this act, that elects, as provided by subsection (c), to be governed by this act.

(b) On and after July 1, 1999, this act governs all partnerships.

(c) Before July 1, 1999, a partnership voluntarily may elect, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be governed by this act.  The provisions of this act relating to the liability of the partnership's partners to third parties apply to limit those partners' liability to a third party who had done business with the partnership within one year preceding the partnership's election to be governed by this act, only if the third party knows or has received a notification of the partnership's election to be governed by this act.

History: L. 1998, ch. 93, § 68; Jan. 1, 1999.



56a-1305 Savings clause.

56a-1305. Savings clause. This act does not affect an action or proceeding commenced or right accrued before this act takes effect.

History: L. 1998, ch. 93, § 69; Jan. 1, 1999.









Chapter 57 PATENT RIGHTS AND COPYRIGHTS

Article 2 MUSICAL AND DRAMATIC-MUSICAL COMPOSITIONS

57-201 Definitions.

57-201. Definitions. As used in this act, "person" means any individual, resident or nonresident, of this state, and every domestic or foreign or alien partnership, society, association or corporation; the words "performing rights" refer to "public performance for profit"; the word "user" means any person who directly or indirectly performs or causes to be performed musical compositions for profit; the term "blanket license" includes any device whereby public performance for profit is authorized of the combined copyrights of two or more owners; the term "blanket royalty or fee" includes any device whereby prices for performing rights are not based on the separate performance of individual copyrights.

History: L. 1939, ch. 306, § 1; June 24.



57-205 Copy and affidavit to be filed.

57-205. Copy and affidavit to be filed. Any person issuing a blanket license for performance rights shall file with the secretary of state within thirty days from the date such blanket license is issued a true and complete copy of each such license issued or sold with respect to performance within this state, together with the affidavit of such person that such copy is a true and complete copy of the original and that it sets forth each and every agreement between the parties thereto with respect to such performing rights.

History: L. 1939, ch. 306, § 5; June 24.



57-206 Service of process; duties of secretary of state.

57-206. Service of process; duties of secretary of state. Before entering into any blanket license as herein defined, the owner of said performing rights shall execute and deliver to the secretary of state, on a form to be furnished by the secretary of state, an authorization empowering the secretary of state to accept service of process on such person in any action or proceeding, whether cognizable at law or in equity, arising under this act, and designating the address of such person until the same shall be changed by a new form similarly filed; and service of process may thereafter be effected in this state on such person in any such action or proceeding by serving the secretary of state with duplicate copies of such process; and immediately upon receipt thereof the secretary of state shall mail one of the duplicate copies by registered mail to the address of such person as stated on the authorization last filed by the person.

History: L. 1939, ch. 306, § 6; L. 1943, ch. 212, § 1; June 28.



57-207 Actions or proceedings; certified copies of lists, license agreements and other filed documents; fees; evidence.

57-207. Actions or proceedings; certified copies of lists, license agreements and other filed documents; fees; evidence. No person shall be entitled to commence or maintain any such action or proceeding in any court with respect to such performing rights, or to collect any compensation on account of any sale, license, or other disposition of such performing rights, in this state, except upon compliance with the provisions of this act. Copies, certified by the secretary of state as such, of each or all of license agreements, affidavits and other documents filed with the secretary of state pursuant to the requirements of this act, shall be furnished by the secretary of state to any person upon request at the prices regularly charged by the secretary of state for such work. Such certified copies shall be admitted in evidence in any action or proceeding in any court to the same extent as the original thereof.

History: L. 1939, ch. 306, § 7; L. 1943, ch. 212, § 2; June 28.



57-208 Gross receipts tax; payment; rules and regulations; blank forms.

57-208. Gross receipts tax; payment; rules and regulations; blank forms. From and after the effective date of this act there is hereby levied, and there shall be collected, a tax, for the act or privilege of selling, licensing, or otherwise disposing of performing rights in such compositions in this state, in an amount equal to three percent of the gross receipts of all such sales, licenses or other dispositions of performing rights in this state, payable to the state treasurer on or before the fifteenth day of March, 1940, with respect to all such gross receipts for the portion of the calendar year 1939 after the effective date of this act, and annually thereafter, on or before the fifteenth of March of each succeeding year, with respect to the gross receipts of the preceding calendar year. The state treasurer shall adopt and publish rules and regulations not in conflict herewith, as well as a form of return and any other forms to carry out the provisions of this section.

History: L. 1939, ch. 306, § 8; June 24.



57-211 Prior contracts or licenses not affected.

57-211. Prior contracts or licenses not affected. Nothing contained in this act shall be so construed as to impair or affect the obligation of any contract or license which was lawfully entered into prior to the effective date of this act.

History: L. 1939, ch. 306, § 11; June 24.



57-212 Invalidity of part.

57-212. Invalidity of part. If any section, sentence, clause or word of this act shall be held to be unconstitutional, the invalidity of such section, sentence, clause or word shall not affect the validity of any other portion of this act, it being the intent of this legislature to enact each of the provisions of this act insofar as they conform to the constitution of this state and of the United States.

History: L. 1939, ch. 306, § 12; June 24.



57-221 Definitions.

57-221. Definitions. As used in this section:

(a) "Copyright owner" means the owner of a copyright of a nondramatic musical work, other than a motion picture or other audio visual work, recognized and enforceable under the copyright laws of the United States pursuant to title 17 of the United States Code.

(b) "Performing rights society" means an association or corporation that licenses the public performance of nondramatic musical works on behalf of copyright owners, such as the American society of composers, authors and publishers (ASCAP), broadcast music, inc. (BMI), and SESAC, inc.

(c) "Proprietor" means the owner of a retail establishment, restaurant, hotel, bar, tavern, sports or entertainment facility; a not-for-profit organization; or any other similar place of business or professional office located in this state in which the public may assemble and in which nondramatic musical works may be performed, broadcast or otherwise transmitted.

(d) "Royalty" or "royalties" means the license fees payable by a proprietor to a performing  rights society for the public performance of nondramatic musical works.

History: L. 1996, ch. 102, § 1; July 1.



57-222 Required information.

57-222. Required information. No performing rights society shall enter into, or offer to enter into, a contract for the payment of royalties by a proprietor unless at the time of the offer, or any time thereafter, but no later than 72 hours prior to the execution of that contract, the society provides to the proprietor, in writing, the following:

(a) A schedule of the rates and terms of royalties under the contract;

(b) upon request of the proprietor, the opportunity to review the most currently available list of the members or affiliates represented by the performing rights society; and

(c) notice that it will make available, upon request of any proprietor, at the sole expense of the proprietor, the most currently available list of the copyrighted musical works in the performing rights society's repertory, provided the notice shall include a toll-free telephone number and shall specify the means by which such information may be secured.

History: L. 1996, ch. 102, § 2; July 1.



57-223 Contents.

57-223. Contents. Every contract for the payment of royalties between a proprietor and a performing rights society executed in this state shall:

(a) Be in writing;

(b) be signed by the parties; and

(c) include at least the following information:

(1) The proprietor's name and business address and the name and the location of each place of business to which the contract applies;

(2) the name and address of the performing rights society;

(3) the duration of the contract; and

(4) the schedule of rates and terms of the royalties to be collected under the contract, including any sliding scale or schedule for any increase or decrease of those rates for the duration of that contract.

History: L. 1996, ch. 102, § 3; July 1.



57-224 Prohibited acts.

57-224. Prohibited acts. (a) No agent or employee of a performing rights society shall:

(1) Enter onto the premises of a proprietor's business for the purpose of discussing a contract for payment of royalties for the use of copyrighted works by that proprietor without first identifying the agent or employee to the proprietor or the proprietor's employees; or

(2) collect or attempt to collect from a proprietor licensed by that performing rights society a royalty payment or any other fee except as provided in a contract executed pursuant to the provisions of this act.

(b) Nothing in this act shall be construed to prohibit a performing rights society from informing the proprietor of the proprietor's obligations under the federal copyright law, title 17 of the United States Code.

History: L. 1996, ch. 102, § 4; July 1.

Section was not printed in bound volume of the Kansas Statutes Annotated.



57-225 Remedies.

57-225. Remedies. Any person who suffers a violation of this act may bring an action to recover actual damages and reasonable attorney fees, and seek an injunction and any other available remedy.

History: L. 1996, ch. 102, § 5; July 1.

Section was not printed in bound volume of the Kansas Statutes Annotated.



57-226 Act supplemental to other law.

57-226. Act supplemental to other law. The rights, remedies and prohibitions accorded by the provisions of this act shall be in addition to and cumulative of any other right, remedy or prohibition accorded by common law, federal law or the statutes of this state, and nothing contained in this section shall be construed to deny, abrogate or impair any such common law or statutory right, remedy or prohibition.

History: L. 1996, ch. 102, § 6; July 1.

Section was not printed in bound volume of the Kansas Statutes Annotated.



57-227 Exemptions.

57-227. Exemptions. This act shall not apply to:

(a) Investigations by law enforcement officers or other persons concerning a suspected violation of subsection (a)(3) of K.S.A. 2015 Supp. 21-5806, and amendments thereto; or

(b) contracts between copyright owners or performing rights societies and broadcasters licensed by the federal communications commission or contracts with cable operators, programmers or other transmission services.

History: L. 1996, ch. 102, § 7; L. 2011, ch. 30, § 203; July 1.

Section was not printed in bound volume of the Kansas Statutes Annotated.









Chapter 58 PERSONAL AND REAL PROPERTY

Article 2 LIENS ON PERSONAL PROPERTY

58-201 Liens for materials and services; filing statements with register of deeds, contents.

58-201. Liens for materials and services; filing statements with register of deeds, contents. Whenever any person, at or with the owner's request or consent shall perform work, make repairs or improvements or replace, add or install equipment on any goods, personal property, chattels, horses, mules, wagons, buggies, automobiles, trucks, trailers, locomotives, railroad rolling stock, barges, aircraft, equipment of all kinds, including but not limited to construction equipment, vehicles of all kinds, and farm implements of whatsoever kind, a first and prior lien on such personal property is hereby created in favor of such person performing such work, making such repairs or improvements or replacing, adding or installing such equipment and such lien shall amount to the full amount and reasonable value of the services performed and shall include the reasonable value of all material used in the performance of such services and the reasonable value of all equipment replaced, added or installed.

If such property shall come into the lien claimant's possession for the purpose of having the work, repairs or improvements made or the equipment replaced, added or installed thereon, such lien shall be valid as long as the lien claimant retains possession of the property, and the claimant of the lien may retain the same after parting with the possession of the property by filing within 90 days in the office of the register of deeds, under oath, a statement of the items of the account and a description of the property on which the lien is claimed, with the name of the owner thereof, in the county where the work was performed and in the county of the residence of the owner, if such is known to the claimant.

If the lien claimant was never in possession of the property, the lien claimant may retain the lien by filing, within 90 days after the date upon which work was last performed, material was last furnished in performing such work or making such repairs or improvements or equipment was last replaced, added or installed in the office of the register of deeds, under oath, a statement of the items of the account and a description of the property on which the lien is claimed, with the name of the owner thereof and the date upon which work was last performed, material was last furnished in performing such work or making such repairs or improvements or equipment was last replaced, added or installed, in the county where the work was performed and in the county of the residence of the owner, if such is known to the claimant.

As used in this section, "equipment" includes tires and other standard equipment on vehicles.

History: R.S. 1923, 58-201; L. 1947, ch. 313, § 1; L. 1961, ch. 264, § 1; L. 1969, ch. 273, § 1; L. 1986, ch. 206, § 1; L. 1988, ch. 196, § 1; July 1.



58-202 Same; enforcement and foreclosure; time restrictions; destruction of records.

58-202. Same; enforcement and foreclosure; time restrictions; destruction of records. Such lien may be enforced and foreclosed as security agreements are enforced under the provisions of the uniform commercial code.  Any legal action necessary to enforce or foreclose upon any such lien filed in the office of the register of deeds shall be brought within one year of the date such lien was filed, and unless such action is brought within such time, such lien shall be deemed to have been abandoned and shall be thereafter void. After five years from the date such lien has been filed, the register of deeds of the county where the lien is filed may remove the lien from the records and destroy the records.

History: L. 1913, ch. 218, § 3; R.S. 1923, 58-202; L. 1965, ch. 564, § 404; L. 1988, ch. 196, § 2; L. 1990, ch. 198, § 1; July 1.



58-203 Lien for threshing or husking.

58-203. Lien for threshing or husking. Any person operating a threshing machine, or engaged in the business of threshing and harvesting grain or grain crops, shucking, husking or gathering of corn, either by hand or by machinery, for others, who shall under contract with the owners of such grain or grain crop, or with the mortgagee thereof, thresh, husk and harvest such grain or crop, shall be entitled to a lien thereon from the date of such harvesting, husking or threshing to secure the payment of any amount due for threshing, husking and harvesting, from and after the date of such threshing, husking or harvesting. Such lien shall be preferred to that of any prior security interest or encumbrance.

History: L. 1917, ch. 231, § 1; L. 1923, ch. 159, § 1; R.S. 1923, 58-203; L. 1933, ch. 81, § 1 (Special Session); L. 1965, ch. 564, § 405; Jan. 1, 1966.



58-204 Same; lien statement to be filed with register of deeds; fee.

58-204. Same; lien statement to be filed with register of deeds; fee. Any person claiming a lien as provided in K.S.A. 58-203, and amendments thereto, shall file in the office of the register of deeds of the county in which the threshing or harvesting is done, a statement in writing, duly verified by such person. Such statement shall set forth the name of the owner or owners of the grain or grain crops, threshed or harvested, the kind of grain, the number of bushels threshed or acres harvested, the description of the land upon which such grain or grain crop was raised, the contract price for such threshing or harvesting, or the price or value of such wages, the date of the threshing or harvesting, the amount due and the name of the claimant.

Such statement shall be filed and entered by the register of deeds in the same manner and upon the same books as in the case of other financing statements provided for under the uniform commercial code. The register of deeds shall collect from the person presenting the statement, a fee equal to the fee for filing financing statements under the uniform commercial code. Such statement shall be filed within 30 days after the completion of such threshing or harvesting or the rendering of such services.

History: L. 1917, ch. 231, § 2; L. 1923, ch. 159, § 2; R.S. 1923, 58-204; L. 1965, ch. 564, § 406; L. 2002, ch. 159, § 32; May 23.



58-205 Same; assignment; time for bringing action.

58-205. Same; assignment; time for bringing action. Any lien created by this act may be assigned, and may be enforced by the person entitled thereto, by action brought against the owner of said grain, or grain crop, or any secured party, lien claimant, or against any purchaser who may have acquired any interest in said grain or grain crop subsequent to the beginning of such threshing or harvesting; but said action must be brought within ninety days after the filing of such statement, and unless said action be brought within such time, said lien shall be deemed to have been abandoned, and shall be thereafter void.

History: L. 1917, ch. 231, § 3; L. 1923, ch. 159, § 3; R.S. 1923, 58-205; L. 1965, ch. 564, § 407; Jan. 1, 1966.



58-206 Same; selling, disposing or secreting grain with intent to defraud; penalty.

58-206. Same; selling, disposing or secreting grain with intent to defraud; penalty. Any person who shall be guilty of selling, disposing or secreting any grain, upon which a lien exists by virtue of and under the provisions of this act, with intent to defraud the person entitled to said lien, shall be deemed guilty of a misdemeanor and punished by a fine of not more than five hundred dollars or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.

History: L. 1917, ch. 231, § 4; L. 1917, ch. 231, S.J.R. No. 12; April 5; R.S. 1923, 58-206.



58-207 Lien for feed and care of livestock; sale for charges and expenses; assignment of lien.

58-207. Lien for feed and care of livestock; sale for charges and expenses; assignment of lien. The keepers of livery stables, and all others engaged in feeding horses, cattle, hogs, or other livestock, shall have a lien upon such property for the feed and care bestowed by them upon the same, and if reasonable or stipulated charges for such feed and care be not paid within sixty (60) days after the same becomes due, the property, or so much thereof as may be necessary to pay such charges and the expenses of publication and sale, may be sold as provided in this act: Provided, however, That any lien created by this act may be assigned.

History: G.S. 1868, ch. 58, § 2; L. 1872, ch. 142, § 2; R.S. 1923, 58-207; L. 1970, ch. 216, § 1; July 1.



58-208 Lien of forwarding merchant, warehouse keeper, carrier or other bailee; advertisement of sale by carrier.

58-208. Lien of forwarding merchant, warehouse keeper, carrier or other bailee; advertisement of sale by carrier. Any forwarding merchant, warehouse keeper, stage, express or railway company, hotelkeeper, carrier, or other bailee not hereinbefore named, having a lien upon goods which may have remained in store or in the possession of such bailee for six months or more, may proceed to sell such goods, or so much thereof as may be necessary to pay the amount of the lien and expenses, according to the provisions of this act: Provided, That such sale may be advertised and made by any carrier in any city of the first, second or third class through which its line runs, where, in the judgment of such carrier, the best price can be obtained for the property to be sold.

History: G.S. 1868, ch. 58, § 3; L. 1872, ch. 142, § 3; March 21; R.S. 1923, 58-208.



58-209 Sale of animals or goods of perishable nature after thirty days.

58-209. Sale of animals or goods of perishable nature after thirty days. If the property bailed or kept be horses, cattle, hogs, or other livestock, or is of a perishable nature and will be greatly injured by delay, or be insufficient to pay such charges for any further keeping, the person to whom such charges may be due may, after the expiration of thirty days from the time when such charges shall have become due, proceed to dispose of so much of such property as may be necessary to pay such charges and expenses as herein provided.

History: G.S. 1868, ch. 58, § 4; L. 1872, ch. 142, § 4; March 21; R.S. 1923, 58-209.



58-210 Additional compensation for care of property taken from proceeds.

58-210. Additional compensation for care of property taken from proceeds. Additional compensation for keeping and taking care of such property, necessarily incurred, may be taken from the proceeds of the sale as part of the charges.

History: G.S. 1868, ch. 58, § 5; L. 1872, ch. 142, § 5; March 21; R.S. 1923, 58-210.



58-211 Sale of property; notice required; form and content of notice.

58-211. Sale of property; notice required; form and content of notice. Before any such property shall be sold, if the name and residence of the owner thereof is known, notice of such sale shall be given the owner in writing, either personally or by mail, or by leaving a notice in writing at such person's residence or place of doing business. If the name and residence is not known, the person having the possession of such property shall cause a notice of the time and place of sale, and containing a description of the property, to be published at least once a week for three consecutive weeks in a newspaper, if there is one published in the county where such sale is advertised to take place, and if there is no newspaper published in such county, then the notice shall be published in some newspaper of general circulation in such county. If the value of the property does not exceed $100, such notice may be given by written or printed handbills posted in at least five public places in the township or city where the bailee resides or the sale is to take place, one of which shall be in a conspicuous part of the bailee's place of business. Notices given under this section shall state that if the amount due with storage keeping and sale costs is not paid within 15 days from the date of mailing, personally giving or posting of the notice (as the case may be), the property will be sold at public auction.

History: G.S. 1868, ch. 58, § 6; L. 1872, ch. 142, § 6; R.S. 1923, 58-211; L. 1986, ch. 207, § 2; July 1.



58-212 Public auction sale required.

58-212. Public auction sale required. All sales under this act shall be at public auction, for cash.

History: G.S. 1868, ch. 58, § 7; L. 1872, ch. 142, § 7; March 21; R.S. 1923, 58-212.



58-213 Proceeds of sale.

58-213. Proceeds of sale. The proceeds of such sale, after the payment of charges and the expenses of publication and sale, shall, if the owner be absent, be deposited with the treasurer of the county where the sale takes place by the person making such sale, he or she taking the treasurer's receipt therefor, and shall be subject to the order of the person legally entitled thereto.

History: G.S. 1868, ch. 58, § 8; L. 1872, ch. 142, § 8; March 21; R.S. 1923, 58-213.



58-214 Filing copies of notices, proof of publication and other papers with county clerk; evidence.

58-214. Filing copies of notices, proof of publication and other papers with county clerk; evidence. Copies of the notices required by this act, and proof of the publication, posting or giving thereof, and an affidavit of the mechanic, artisan, tradesman, carrier or other bailee, or some competent agent or witness in his or her behalf, setting forth the claim and the actual expenses of the publication and sale, shall be filed and kept in the county clerk's office of the county where the sale takes place, and the same or copies thereof duly certified by such clerk shall be received as presumptive evidence of the matters therein contained.

History: G.S. 1868, ch. 58, § 9; L. 1872, ch. 142, § 9; March 21; R.S. 1923, 58-214.



58-215 Voluntary delivery of property as abandonment of lien; waiver by special contract.

58-215. Voluntary delivery of property as abandonment of lien; waiver by special contract. The voluntary delivery to the owner or claimant of any personal property by any person claiming a lien thereon, as provided in this act, shall be held to be an abandonment of such lien, and such lien may also be waived by special contract.

History: G.S. 1868, ch. 58, § 10; L. 1872, ch. 142, § 10; March 21; R.S. 1923, 58-215.



58-218 Liens for seeding and baling broomcorn and baling hay.

58-218. Liens for seeding and baling broomcorn and baling hay. Any person operating a broomcorn seeder and baler, or hay baler, or engaged in the business of seeding and baling broomcorn or baling hay for others, who shall, under contract with the owners of any broomcorn or hay, or with the mortgagee thereof, seed or bale such broomcorn or hay, shall be entitled to a lien thereon from the date of such seeding and baling to secure the payment of any amount due for seeding or baling from and after the date of such seeding or baling. Such lien shall be preferred to that of any prior security interest or encumbrance.

History: L. 1933, ch. 80, § 1 (Special Session); L. 1965, ch. 564, § 408; Jan. 1, 1966.



58-219 Perfection, duration and enforcement of such liens.

58-219. Perfection, duration and enforcement of such liens. The lien herein provided shall be perfected in the same manner as is now provided by law in the case of threshers' liens, and shall be of the same duration and enforced and collected in the same manner as is provided in the case of threshers' liens.

History: L. 1933, ch. 80, § 2 (Special Session); Nov. 27.



58-220 Agister's lien; recording notice with register of deeds; sale for charges and expenses.

58-220. Agister's lien; recording notice with register of deeds; sale for charges and expenses. Any owner of pasture lands, or the trustee or agent of such owner, who shall lease or rent such pasture lands exclusively for pasture purposes to any person, copartnership or corporation for the pasturing of cattle, horses, sheep or other livestock shall have a first and prior lien upon all of such livestock or so much thereof as may be necessary to secure the payment of the rent for said pasture lands, only, and said lien shall be preferred to that of any prior security interest or other encumbrance and shall be valid irrespective of possession by the owner of such lands, or the owner's trustee or agent: Provided, The lessor record a duly verified notice of his or her claim to a lien upon such livestock in the office of the register of deeds in the county where such livestock is pastured prior to the expiration of fifteen (15) days after such livestock is removed from the pasture.

If the contract price be not paid when the same is due and payable, the said livestock, or so much thereof as may be necessary to pay said lien and the expenses of sale, may be sold at public sale in the county where the lien arose, after giving ten days' written notice to the owner, trustee or agent by registered mail at his or her last-known address, and by publishing notice of said sale once in a newspaper of general circulation in the county where said livestock may be located: Provided further, That foreclosure proceedings must be commenced on or before December thirty-first following the season for which such rent is owing.

History: L. 1937, ch. 267, § 1; L. 1938, ch. 53, § 1; L. 1939, ch. 229, § 1; L. 1965, ch. 564, § 409; Jan. 1, 1966.



58-221 Same; disposition of proceeds of sale.

58-221. Same; disposition of proceeds of sale. The proceeds of such sale, after the payment of all charges and expenses of sale, and the lien of the claimant, shall be deposited with the county treasurer wherein said livestock was sold. The proceeds so deposited shall be held by said county treasurer subject to the order of the person or persons legally entitled thereto.

History: L. 1937, ch. 267, § 2; March 29.



58-222 Lien for work, labor or materials supplied by cleaning establishments; foreclosure; notice before sale; inapplicable to stored property.

58-222. Lien for work, labor or materials supplied by cleaning establishments; foreclosure; notice before sale; inapplicable to stored property. Any person doing any cleaning, pressing, glazing, washing, alteration, repair, or furnishing any materials or supplies for or upon any garment, clothing, wearing apparel, or household goods, shall have a lien thereon for the reasonable value of the unpaid work, labor or material and supplies used, which said lien may be foreclosed in the manner provided by this act. Any garment, clothing, wearing apparel, or household goods remaining in the possession of a person, firm, partnership, or corporation, on which cleaning, pressing, glazing, or washing has been done or upon which alterations or repairs have been made, or on which materials or supplies have been used or furnished, for a period of ninety (90) days or more may after said cleaning, pressing, glazing or washing has been done or said alterations or repairs have been made or said materials or supplies have been used or furnished be sold to pay the reasonable or agreed charges and the cost of notifying the owner or owners: Provided, however, That the person, firm, partnership, or corporation to whom such charges are payable and owing shall first notify the owner or owners of the time and place of such sale: Provided further, That property that is to be placed in storage after any of the services or labors mentioned herein, shall not be affected by the provisions of this section.

History: L. 1961, ch. 266, § 1; June 30.



58-223 Same; property stored after labor or materials supplied; sale, when; notice to owners; inapplicable to warehousemen.

58-223. Same; property stored after labor or materials supplied; sale, when; notice to owners; inapplicable to warehousemen. All garments, clothing, wearing apparel, or household goods placed in storage, or on which any of the services or labors mentioned in the preceding section of this act have been performed and then placed in storage by agreement and remaining in the possession of a person, firm, partnership, or corporation without the reasonable or agreed charges having been paid for a period of twelve (12) months, may be sold to pay said charges: Provided, That the person, firm, partnership, or corporation to whom the charges are payable, shall first notify the owner or owners thereof of the time and place of the sale: Provided, however, That the persons, firms, partnerships, or corporations operating as warehouses or warehousemen shall not be affected by this section.

History: L. 1961, ch. 266, § 2; June 30.



58-224 Same; notice requirements; cost of posting.

58-224. Same; notice requirements; cost of posting. The mailing of a registered or certified letter with a return address marked thereon, addressed to the owner or owners, at their address given at the time of delivery of the article or articles to a person, firm, partnership, or corporation to render any of the services or labors as set out in K.S.A. 58-222 and 58-223, stating the time and place of sale, shall constitute notice. Said notice shall be at least thirty (30) days before the date of sale. The cost of posting or mailing said letter shall be added to the charges.

History: L. 1961, ch. 266, § 3; June 30.



58-225 Same; disposition of overplus from sale.

58-225. Same; disposition of overplus from sale. The person, firm, partnership, or corporation to whom the charges are payable, shall, from the proceeds of sale deduct the charges due plus the cost of notifying the owner and shall hold the overplus, if any, subject to the order of the owner, and shall immediately thereafter mail to the owner thereof at his or her address, if known, a notice of the sale, the amount of overplus, if any, due the owner, and at any time within twelve (12) months, upon demand by the owner, pay to the owner said sums or overplus in his or her hands.

History: L. 1961, ch. 266, § 4; June 30.



58-226 Same; posting notices in receiving offices.

58-226. Same; posting notices in receiving offices. All persons, firms, partnerships, or corporations taking advantage of this act shall keep posted in a prominent place in their receiving office or offices at all times two (2) notices which shall read as follows: "All articles cleaned, pressed, glazed, laundered, washed, altered or repaired not called for in ninety (90) days shall be sold to pay the charges," and "All articles stored by agreement, and charges not having been paid for twelve (12) months will be sold to pay charges."

History: L. 1961, ch. 266, § 5; June 30.



58-227 Liens on mobile and manufactured homes; removal from leased or rented space; enforcement of lien.

58-227. Liens on mobile and manufactured homes; removal from leased or rented space; enforcement of lien. (a) Any person leasing or renting space for a manufactured home or mobile home site shall have a lien upon any manufactured home or mobile home situated thereon for unpaid lease or rental payments and for other unpaid charges due such lessor under the written terms and conditions of any lease or rental agreement with the lessee. Such lien shall be effective after the lessee has defaulted in payments as provided in the written rental or lease agreement with the lessor. Notice of such lien shall be given by the lessor by causing written notice of such lien to be posted conspicuously upon such manufactured home or mobile home.

The lien provided by this act shall have priority over all other liens except a previous validly perfected security interest in such manufactured home or mobile home.

(b) At any time after 30 days beyond the date notice is given to the lessee, the lessor may remove the manufactured home or mobile home from the leased or rented site and may retain such lien as is provided in this act. Upon such removal, reasonable charges for such removal and storage may be assessed against the manufactured home or mobile home. Notwithstanding the foregoing no manufactured home or mobile home may be removed pursuant to this subsection if such manufactured home or mobile home is occupied by the lessee; in such cases the lessor may obtain restitution of the premises pursuant to K.S.A. 61-3801 through 61-3808, and amendments thereto.

(c) Such lien may be enforced and foreclosed as security agreements are enforced under the provisions of the uniform commercial code.

History: L. 1978, ch. 228, § 1; L. 1978, ch. 229, § 1; L. 1991, ch. 33, § 32; L. 2000, ch. 161, § 105; Jan. 1, 2001.



58-241 Definitions.

58-241. Definitions. As used in this act unless the context clearly requires otherwise:

(a) "Agricultural chemical" means fertilizers, lime or agricultural chemicals that are applied to crops or to land that is used for raising crops, including fertilizer material, plant amendment, plant food, soil amendment, pesticide and plant regulator.

(b) "Agricultural production input" means crop production inputs and livestock production inputs.

(c) "Crop production input" means agricultural chemicals, seeds, petroleum products, custom application of agricultural chemicals and seeds and labor furnished in planting, cultivating, growing, producing, harvesting, drying and storing crops or crop products.

(d) "Feed" means commercial feeds, feed ingredients, mineral feeds, drugs, animal health products, supplements, customer-formula feeds or other products, including grain, that are used for feeding livestock.

(e) "Lender" means a person in the business of lending money identified in the lien-notification statement.

(f) "Letter of commitment" means a binding, irrevocable and unconditional agreement by a lender to honor drafts or other demands for payment upon the supplier presenting invoices signed by the purchaser or other proof of delivery.

(g) "Lien" means a lien for the unpaid retail cost of agricultural production input.

(h) "Livestock production input" means feed and labor furnished in raising livestock, but shall not include feed or labor for which the statutory lien created by K.S.A. 58-207 and 58-220, and amendments thereto, relating to confinement feeding of livestock may apply, which shall remain subject to that statute.

(i) "Person" means an individual or an organization as defined in K.S.A. 2015 Supp. 84-1-201(b)(25), and amendments thereto.

(j) "Petroleum product" means motor fuels and special fuels that are used in the production and drying of crops and production of livestock, including motor-vehicle fuels, special fuels and liquefied petroleum gas, as defined in subsections (l) and (s) of K.S.A. 79-3401 and subsection (b) of K.S.A. 79-3490, respectively, and amendments to these statutes and other petroleum products such as alcohol fuels, propane, lubes and oils.

(k) "Proceeds" means proceeds as defined in K.S.A. 84-9-306, and amendments thereto, except that if rights or duties are contingent upon express language in a financing statement, the requisite language may exist in a lien-notification statement under K.S.A. 58-242, and amendments thereto, and includes farm products, inventory, warehouse receipts and documents of title as defined in the uniform commercial code.

(l) "Seed" means agricultural seeds that are used to produce crops.

(m) "Supplier" means a person who furnishes agricultural production inputs.

History: L. 1985, ch. 4, § 1; L. 1992, ch. 106, § 3; L. 1995, ch. 262, § 23; L. 2007, ch. 89, § 29; July 1, 2008.



58-242 Agricultural production input lien; notification of lender by supplier; form of lien-notification statement; letter of commitment by lender; priorities.

58-242. Agricultural production input lien; notification of lender by supplier; form of lien-notification statement; letter of commitment by lender; priorities. (a) A supplier may notify a lender of a lien by delivering a lien-notification statement to the lender in an envelope marked "IMPORTANT-LEGAL NOTICE," addressed to the lender. Delivery of the statement shall be by certified mail or another method evidencing date of receipt.

(b) The lien-notification statement must be in a form approved by the secretary of state, be signed by the purchaser, and state the following:

(1) The name and business address of the lender;

(2) the name and address of the supplier claiming the lien;

(3) the date or anticipated date or dates of furnishing agricultural production input, a description of the input, and the retail cost, or anticipated retail costs of the agricultural production input;

(4) the name and residential address of the person to whom the agricultural production input was or is to be furnished;

(5) for crop production input, the name and residential address of the owner of the crops and a description of the real estate where the crops to which the lien attaches are growing or are to be grown and for livestock production input, a description of the livestock and the location where the livestock will be or are being raised or fed; and

(6) a statement that the products and proceeds of the crops or livestock are covered by the lien.

(c) Within five business days after receiving a lien-notification statement, the lender must, by certified mail, furnish the supplier with either:

(1) A letter of commitment to advance part or all of the retail cost stated in the lien-notification statement; or

(2) a written refusal to furnish such a letter of commitment.

(d) If the lender furnishes a letter of commitment to advance part or all of the retail cost stated in the lien-notification statement, or a written refusal to furnish such a letter of commitment, the lien of the supplier shall not have priority over a previously perfected security interest of the lender.

(e) If the lender does not send the supplier a letter of commitment or a written refusal to furnish a letter of commitment within five business days after receiving the lien-notification statement, the lien for the unpaid retail cost of the agricultural production input stated in the lien-notification statement shall have priority over a perfected security interest of the lender in collateral subject to the lien and proceeds thereof.

(f) Subject to the limitation of subsection (d) liens established under this act have priority over any and all other liens, except those created under K.S.A. 58-207 and 58-220, on the crops or livestock for which input is furnished.

(g) An agricultural production lien statement shall be used only in the manner described in this section and shall not otherwise be used as a substitute for a financing statement filed under part 4 of article 9 of the uniform commercial code.

History: L. 1985, ch. 4, § 2; Sept. 1.



58-243 Same; effect of lien; priority; what lien attaches to; when lien attaches.

58-243. Same; effect of lien; priority; what lien attaches to; when lien attaches. (a) A supplier who furnishes crop production inputs has a lien for the unpaid retail cost of the crop production inputs. Subject to the limitations of subsection (d) of K.S.A. 58-242, the lien shall have priority over a security interest of a lender only if perfected and if the supplier notifies the lender of the supplier's lien pursuant to K.S.A. 58-242. The lien attaches to:

(1) The existing crops upon the land where the furnished agricultural chemical was applied or if crops are not planted, to the next production crop within 16 months following the last date on which the agricultural chemical was applied;

(2) the crops produced from the furnished seed; or

(3) the crops produced, harvested or processed using the furnished petroleum product. If the crops are grown on leased land and the lease provides for payment in crops, the lien does not attach to the lessor's share of the crops. The lien continues in crop products and proceeds, except that the lien does not continue after a cash sale.

(b) A supplier who furnishes livestock production inputs has a lien for the unpaid retail cost of the livestock production input. Subject to the limitations of subsection (d) of K.S.A. 58-242, the lien shall have priority over a security interest of a lender only if perfected and if the supplier notifies the lender of such supplier's lien pursuant to K.S.A. 58-242. The lien attaches to all livestock consuming the feed and continues in livestock products and proceeds, except that the lien does not continue after a cash sale. A perfected lien that attaches to livestock may not exceed the amount, if any, that the sales price of the livestock exceeds the greater of the fair market value of the livestock at the time the lien attaches or the acquisition price of the livestock.

(c) A lien attaches when the agricultural production inputs are furnished by the supplier to the purchaser.

History: L. 1985, ch. 4, § 3; Sept. 1.



58-244 Same; when perfected; priority of lien not perfected; duties of filing offices; fees.

58-244. Same; when perfected; priority of lien not perfected; duties of filing offices; fees. (a) To be perfected, the lien must have attached and the supplier entitled to the lien must have filed a lien-notification statement in the form provided for in K.S.A. 58-242, and amendments thereto, accompanied by the form prescribed by K.S.A. 2005 Supp. 84-9-521(a), and amendments thereto, which must indicate in box 10 of the form that the lien is filed in accordance with this section, with the appropriate filing office under  K.S.A. 2005 Supp. 84-9-501 and amendments thereto within 60 days after the last date that agricultural production input was furnished. A lien-notification statement filed pursuant to this section shall include the date which notice was mailed to the lender and a statement signed by the supplier indicating that the lender did not respond to the lien-notification statement.

(b) Subject to the provisions of subsection (d) of K.S.A. 58-242, and amendments thereto, a lien that is not perfected shall be entitled to the same priority as an unperfected security interest as determined by part 3 of article 9 of the uniform commercial code and amendments thereto.

(c) The filing officer shall file, index, amend, maintain, remove and destroy the lien-notification statement in the same manner as a financing statement filed under part 5 of article 9 of the uniform commercial code and amendments thereto. The filing officer shall charge the same filing and information retrieval fees and credit the amounts in the same manner as financing statements filed under part 5 of article 9 of the uniform commercial code and amendments thereto.

History: L. 1985, ch. 4, § 4; L. 2002, ch. 159, § 2; L. 2004, ch. 6, § 1; July 1.



58-245 Same; enforcement.

58-245. Same; enforcement. The holder of a lien may enforce the lien in the manner provided in K.S.A. 84-9-501 to 84-9-504, inclusive, and amendments thereto. In enforcing the lien under such statutes, the lienholder shall be considered the secured party, the person for whom the agricultural production input was furnished shall be considered the debtor, and each shall have the respective rights and duties of a secured party and a debtor under such statutes. The goods subject to a lien shall be considered the collateral. If a right or duty under these statutes is contingent upon the existence or waiver of such right or duty by express language in a security agreement, the right or duty shall be deemed not to exist.

History: L. 1985, ch. 4, § 5; Sept. 1.



58-246 Same; action to enforce lien in district court; when lien extinguished.

58-246. Same; action to enforce lien in district court; when lien extinguished. After a lien has been perfected, an action may be brought to enforce such lien in the district court of the county in which some part of the crop or livestock is located. A lien-notification statement may be amended, except for the retail cost of inputs, by leave of the court in the furtherance of justice. A lien is extinguished if the lien is not enforced within 18 months after the lien-notification statement is filed.

History: L. 1985, ch. 4, § 6; Sept. 1.



58-247 Storage fee on vehicles; notice to lienholders.

58-247. Storage fee on vehicles; notice to lienholders. (a) Whenever any person, while lawfully in possession of a vehicle, renders any service or otherwise charges a fee for the protection, storage or safekeeping of such vehicle and such storage fees have accumulated for 30 days, that person shall provide notice to the owner and the lienholder of record of such vehicle if:

(1) The name and address of the owner and lienholder of record are known to the person in possession of such vehicle; or

(2) the person in possession of such vehicle can ascertain by verification from the division of vehicles the name and address of the owner and any lienholders of record.

(b) Notice shall be mailed by certified mail to the owner and any such lienholder of record identified. Failure to give such notice shall stop the imposition of storage fees until the notice provisions described in this section are complied with. Notice shall not be required to be given to an owner or to a lienholder of record who has prior notice or actual knowledge that such fees could be charged or imposed or were in fact being charged or imposed.

(c) The provisions of this section shall not apply to storage fees governed by K.S.A. 8-1103 and 58-208, and amendments thereto.

History: L. 2002, ch. 129, § 1; July 1.






Article 3 MORTGAGES AND CONDITIONAL SALES

58-319 Return of instruments to mortgagor by register of deeds.

58-319. Return of instruments to mortgagor by register of deeds. Whenever any chattel mortgage or other instrument of writing or indebtedness which may have been filed in the office of the register of deeds of any county shall have been satisfied or paid, it shall be the duty of the register of deeds, after making a proper entry of such satisfaction or payment in the record where the instrument is recorded, to return the original, or the copy, if such it be, to the mortgagor or person executing the same.

History: L. 1895, ch. 170, § 1; April 5; R.S. 1923, 58-319.



58-320 Destruction of such instruments if maker not found within two years.

58-320. Destruction of such instruments if maker not found within two years. If the person executing the same or his or her assigns cannot be found within two years subsequent to such payment or satisfaction, the register of deeds shall destroy the chattel mortgages or other instruments of writing remaining in his or her office by burning the same in the presence of the county commissioners, a note or list of the instruments to be destroyed having been entered in the index book for chattel mortgages.

History: L. 1895, ch. 170, § 2; April 5; R.S. 1923, 58-320.



58-321 Destruction of mortgages on file five years and not renewed.

58-321. Destruction of mortgages on file five years and not renewed. All chattel mortgages which have expired by reason of being on file five years, and not renewed, may be destroyed by the register of deeds as provided in K.S.A. 58-320, the proper entry having been made of such destruction.

History: L. 1895, ch. 170, § 3; April 5; R.S. 1923, 58-321.






Article 5 REAL OR PERSONAL PROPERTY GRANTED OR DEVISED (THE PROPERTY ACT OF 1939)

58-501 Tenancy in common unless joint tenancy intended, when; exception; joint tenancy provisions.

58-501. Tenancy in common unless joint tenancy intended, when; exception; joint tenancy provisions. Real or personal property granted or devised to two or more persons including a grant or devise to a husband and wife shall create in them a tenancy in common with respect to such property unless the language used in such grant or devise makes it clear that a joint tenancy was intended to be created: Except, That a grant or devise to executors or trustees, as such, shall create in them a joint tenancy unless the grant or devise expressly declares otherwise. Where joint tenancy is intended as above provided it may be created by:

(a) Transfer to persons as joint tenants from an owner or a joint owner to himself or herself and one or more persons as joint tenants;

(b) from tenants in common to themselves as joint tenants; or

(c) by coparceners in voluntary partition to themselves as joint tenant.

Where a deed, transfer or conveyance grants an estate in joint tenancy in the granting clause thereof and such deed, transfer, or conveyance has a hebendum clause inconsistent therewith, the granting clause shall control. When a joint tenant dies, a certified copy of letters testamentary or of administration, or where the estate is not probated or administered a certificate establishing such death issued by the proper federal, state or local official authorized to issue such certificate, or an affidavit of death from some responsible person who knows the facts, shall constitute prima facie evidence of such death and in cases where real property is involved such certificate or affidavit shall be recorded in the office of the register of deeds in the county where the land is situated. The provisions of this act shall apply to all estates in joint tenancy in either real or personal property heretofore or hereafter created and nothing herein contained shall prevent execution, levy and sale of the interest of a judgment debtor in such estates and such sale shall constitute a severance.

History: L. 1939, ch. 181, § 1; L. 1955, ch. 271, § 1; June 30.



58-502 Common-law rules inapplicable (rule in Shelley's case and estates tail).

58-502. Common-law rules inapplicable (rule in Shelley's case and estates tail). The rules of the common law, known as the rule in Shelley's case, and those pertaining to estates tail, however created, shall not be applied in this state to any instrument which becomes effective after the effective date of this act. Every instrument not within the purview of K.S.A. 58-503 taking effect after the effective date of this act and disposing of property which but for this section would create an estate tail shall create a life estate in the first taker and a remainder in fee in the next taker.

History: L. 1939, ch. 181, § 2; July 1.



58-503 Same (grant or devise to person for life and then to some other).

58-503. Same (grant or devise to person for life and then to some other). When real or personal property is granted or devised to one person for life, and then to some other person, or persons, whether named individually or as one or more of a class of which the individuals can be ascertained by the time the fee is possessed, the instrument by which such property is so transferred shall be construed as creating in the person first named an estate during the person's lifetime only, and a remainder in fee simple in the person or persons last named.

History: L. 1939, ch. 181, § 3; July 1.



58-504 Same (indefinite failure of issue; definite failure of issue).

58-504. Same (indefinite failure of issue; definite failure of issue).    In the case of instruments disposing of property, of which the following is a type: "A to B and his or her heirs, but if B dies without issue, then to C and his or her heirs," the common law rule of interpretation that indefinite failure of issue is indicated shall not be applied. Definite failure of issue is indicated, that is, death of B without having issue living at the time of his or her death. B's death without living issue need not occur in the lifetime of the maker of the instrument. The rules here presented apply when the limitation is on death "without heirs," or, "heirs of the body," or, "issue," or, "children," or, "offspring," or, "descendants," or any such relative however described. Enactment of this statute shall not be regarded as legislative recognition that the common law indefinite failure of issue presumption has ever been a part of the law of this state.

History: L. 1939, ch. 181, § 4; July 1.



58-505 Same (rule in Wild's case).

58-505. Same (rule in Wild's case). In the case of instruments disposing of property of which the following is a type: "A to B and his or her children," the doctrine of the common law known as the rule in Wild's case shall not hereafter apply, and the instrument shall create a life interest in B and a remainder in his or her children. The rule here prescribed applies when the expression is "children," or "issue," or words of similar import.

History: L. 1939, ch. 181, § 5; July 1.



58-506 Same (doctrine of worthier title).

58-506. Same (doctrine of worthier title). In the case of a will to heirs, or to next of kin of the testator, or to a person an heir or next of kin, the common-law doctrine of worthier title is abolished and the devisees or devisee shall take under the will and not by descent.

History: L. 1939, ch. 181, § 6; July 1.






Article 6 POWERS AND LETTERS OF ATTORNEY

58-625 Durable power of attorney for health care decisions; meaning.

58-625. Durable power of attorney for health care decisions; meaning. A durable power of attorney for health care decisions is a power of attorney by which a principal designates another as the principal's agent in writing and the writing contains the words "this power of attorney for health care decisions shall not be affected by subsequent disability or incapacity of the principal" or "this power of attorney for health care decisions shall become effective upon the disability or incapacity of the principal," or similar words showing the intent of the principal that the authority conferred shall be exercisable notwithstanding the principal's subsequent disability or incapacity.

History: L. 1989, ch. 181, § 1; July 1.



58-626 Same; acts of agent during disability or incapacity of principal.

58-626. Same; acts of agent during disability or incapacity of principal. All acts done by an agent pursuant to a durable power of attorney for health care decisions during any period of disability or incapacity of the principal have the same effect as if the principal were competent and not disabled.

History: L. 1989, ch. 181, § 2; July 1.



58-627 Same; power of court-appointed guardian; principal authorized to nominate conservator or guardian; court appointment.

58-627. Same; power of court-appointed guardian; principal authorized to nominate conservator or guardian; court appointment. (a) If, following execution of a durable power of attorney for health care decisions, a court of the principal's domicile appoints a guardian charged with the responsibility for the principal's person, the guardian has the same power to revoke or amend the durable power of attorney that the principal would have had if the principal were not disabled or incapacitated.

(b) A principal may nominate, by a durable power of attorney for health care decisions, a conservator or guardian for consideration by the court if protective proceedings for the principal's person or estate are thereafter commenced. The court shall make its appointment in accordance with the principal's most recent nomination in a durable power of attorney for health care decisions except for good cause or disqualification.

History: L. 1989, ch. 181, § 3; July 1.



58-628 Same; effect of voluntary revocation by principal; actual knowledge required.

58-628. Same; effect of voluntary revocation by principal; actual knowledge required. A voluntary revocation by a principal of a durable power of attorney for health care decisions does not revoke or terminate the agency as to the agent or other person, who, without actual knowledge of the revocation, acts in good faith under the power.

History: L. 1989, ch. 181, § 4; July 1.



58-629 Same; authority of agent; limitations on agent's power; persons not to be designated as agents; witnesses and acknowledgment; effect of death of principal.

58-629. Same; authority of agent; limitations on agent's power; persons not to be designated as agents; witnesses and acknowledgment; effect of death of principal. (a) A durable power of attorney for health care decisions may convey to the agent the authority to:

(1) Consent, refuse consent, or withdraw consent to any care, treatment, service or procedure to maintain, diagnose or treat a physical or mental condition, and to make decisions about organ donation, autopsy, and disposition of the body;

(2) make all necessary arrangements for the principal at any hospital, psychiatric hospital or psychiatric treatment facility, hospice, nursing home or similar institution; to employ or discharge health care personnel to include physicians, psychiatrists, psychologists, dentists, nurses, therapists or any other person who is licensed, certified, or otherwise authorized or permitted by the laws of this state to administer health care as the agent shall deem necessary for the physical, mental and emotional well being of the principal; and

(3) request, receive and review any information, verbal or written, regarding the principal's personal affairs or physical or mental health including medical and hospital records and to execute any releases of other documents that may be required in order to obtain such information.

(b) The powers of the agent herein shall be limited to the extent set out in writing in the durable power of attorney for health care decisions, and shall not include the power to revoke or invalidate a previously existing declaration by the principal in accordance with the natural death act. No agent powers conveyed pursuant to this section shall be effective until the occurrence of the principal's impairment as determined by the principal's attending physician, as defined in subsection (a) of K.S.A. 65-28,102 and amendments thereto, unless the durable power of attorney for health care decisions specifically provides otherwise. Nothing in this act shall be construed as prohibiting an agent from providing treatment by spiritual means through prayer alone and care consistent therewith, in lieu of medical care and treatment, in accordance with the tenets and practices of any church or religious denomination of which the principal is a member.

(c) In exercising the authority under the durable power of attorney for health care decisions, the agent has a duty to act consistent with the expressed desires of the principal.

(d) Neither the treating health care provider, as defined by subsection (c) of K.S.A. 65-4921 and amendments thereto, nor an employee of the treating health care provider, nor an employee, owner, director or officer of a facility described [in] subsection (a)(2) in K.S.A. 58-629 may be designated as the agent to make health care decisions under a durable power of attorney for health care decisions unless:

(1) Related to the principal by blood, marriage or adoption; or

(2) the principal and agent are members of the same community of persons who are bound by vows to a religious life and who conduct or assist in the conduct of religious services and actually and regularly engage in religious, benevolent, charitable or educational ministrations or the performance of health care services.

(e) A durable power of attorney for health care decisions shall be:

(1) Dated and signed in the presence of two witnesses at least 18 years of age neither of whom shall be the agent, related to the principal by blood, marriage or adoption, entitled to any portion of the estate of the principal according to the laws of intestate succession of this state or under any will of the principal or codicil thereto, or directly financially responsible for the principal's health care; or

(2) acknowledged before a notary public.

(f) Death of the principal shall not prohibit or invalidate acts of the agent in arranging for organ donation, autopsy or disposition of body.

(g) Any person who in good faith acts pursuant to the terms of a durable power of attorney for health care decisions without knowledge of its invalidity shall be immune from liability that may be incurred or imposed from such action.

History: L. 1989, ch. 181, § 5; L. 1994, ch. 224, § 1; L. 2002, ch. 114, § 57; July 1.



58-630 Same; effect if valid under laws of state of principal's residence; acts by agent in this state.

58-630. Same; effect if valid under laws of state of principal's residence; acts by agent in this state. Any durable power of attorney for health care decisions which is valid under the laws of the state of the principal's residence at the time the durable power of attorney for health care decisions was signed, shall be a durable power of attorney for health care decisions under this act. All acts taken by an agent in this state under such a durable power of attorney for health care decisions, which would be valid under the laws of this state, shall be valid acts. All acts taken by an agent for a principal whose residence is Kansas at the time the durable power of attorney for health care decisions is signed shall be valid if valid under Kansas law.

History: L. 1989, ch. 181, § 6; July 1.



58-631 Same; durable power of attorney executed before July 1, 1989, not affected by this act.

58-631. Same; durable power of attorney executed before July 1, 1989, not affected by this act. A durable power of attorney executed before July 1, 1989, that specifically authorizes the attorney in fact or agent to make decisions relating to the health care of the principal shall not be limited or otherwise affected by the provisions of this act.

History: L. 1989, ch. 181, § 7; July 1.



58-632 Same; form.

58-632. Same; form. A durable power of attorney for health care decisions shall be in substantially the following form:

DURABLE POWER OF ATTORNEY FOR HEALTH CARE DECISIONS GENERAL STATEMENT OF AUTHORITY GRANTED

I,______________________________, designate and appoint:

Name _____________________________________________

Address: __________________________________________

Telephone Number: __________________________________

to be my agent for health care decisions and pursuant to the language stated below, on my behalf to:

(1) Consent, refuse consent, or withdraw consent to any care, treatment, service or procedure to maintain, diagnose or treat a physical or mental condition, and to make decisions about organ donation, autopsy and disposition of the body;

(2) make all necessary arrangements at any hospital, psychiatric hospital or psychiatric treatment facility, hospice, nursing home or similar institution; to employ or discharge health care personnel to include physicians, psychiatrists, psychologists, dentists, nurses, therapists or any other person who is licensed, certified or otherwise authorized or permitted by the laws of this state to administer health care as the agent shall deem necessary for my physical, mental and emotional well being; and

(3) request, receive and review any information, verbal or written, regarding my personal affairs or physical or mental health including medical and hospital records and to execute any releases of other documents that may be required in order to obtain such information.

In exercising the grant of authority set forth above my agent for health care decisions shall: _________________________

(Here may be inserted any special instructions or statement of the principal's desires to be followed by the agent in exercising the authority granted).

LIMITATIONS OF AUTHORITY

(1) The powers of the agent herein shall be limited to the extent set out in writing in this durable power of attorney for health care decisions, and shall not include the power to revoke or invalidate any previously existing declaration made in accordance with the natural death act.

(2) The agent shall be prohibited from authorizing consent for the following items:

.

(3) This durable power of attorney for health care decisions shall be subject to the additional following limitations:

.

EFFECTIVE TIME

This power of attorney for health care decisions shall become effective(immediately and shall not be affected by my subsequent disability or incapacity or upon the occurrence of my disability or incapacity).

REVOCATION

Any durable power of attorney for health care decisions I have previously made is hereby revoked.

(This durable power of attorney for health care decisions shall be revoked by an instrument in writing executed, witnessed or acknowledged in the same manner as required herein or set out another manner of revocation, if desired.)

EXECUTION

Executed this ____________, at _________________________, Kansas.

________________________ Principal.

This document must be: (1) Witnessed by two individuals of lawful age who are not the agent, not related to the principal by blood, marriage or adoption, not entitled to any portion of principal's estate and not financially responsible for principal's health care; OR (2) acknowledged by a notary public.

______________________________ __________________________________       Witness                        Witness

______________________________ __________________________________       Address                        Address

(OR)

STATE OF ________________________)                                    SS. COUNTY OF _______________________)

This instrument was acknowledged before me on ___(date)___ by ___(name of person)___.

__________________________________ (Signature of notary public)

(Seal, if any)

My appointment expires:__________________________

Copies

History: L. 1989, ch. 181, § 8; July 1.



58-650 Title of act.

58-650. Title of act. K.S.A. 58-650 through 58-665, and amendments thereto, shall be known and may be cited as the Kansas power of attorney act.

History: L. 2003, ch. 58, § 1; July 1.



58-651 Definitions.

58-651. Definitions. As used in the Kansas power of attorney act:

(a) "Attorney in fact" means an individual, corporation or other legal entity appointed to act as agent of a principal in a written power of attorney.

(b) "Court" means the district court.

(c) "Disabled" means a person who is wholly or partially disabled as defined in K.S.A. 77-201, and amendments thereto, or a similar law of the place having jurisdiction of the person whose capacity is in question.

(d) "Durable power of attorney" means a written power of attorney in which the authority of the attorney in fact does not terminate in the event the principal becomes disabled or in the event of later uncertainty as to whether the principal is dead or alive and which complies with subsection (a) of K.S.A. 58-652, and amendments thereto, or is durable under the laws of any of the following places:

(1) The law of the place where executed;

(2) the law of the place of the residence of the principal when executed;  or

(3) the law of a place designated in the written power of attorney if that place has a reasonable relationship to the purpose of the instrument.

(e) "Legal representative" means a decedent's personal representative, a guardian or a conservator.

(f) "Nondurable power of attorney" means a written power of attorney which does not meet the requirements of a durable power of attorney.

(g) "Person" means an adult individual, corporation or other legal entity.

(h) "Personal representative" means a legal representative as defined in K.S.A. 59-102, and amendments thereto.

(i) "Power of attorney" means a written power of attorney, either durable or nondurable.

(j) "Principal's family" means the principal's parent, grandparent, uncle, aunt, brother, sister, son, daughter, grandson, granddaughter and their descendants, whether of the whole blood or the half blood, or by adoption, and the principal's spouse, stepparent and stepchild.

(k) "Third person" means any individual, corporation or legal entity that acts on a request from, contracts with, relies on or otherwise deals with an attorney in fact pursuant to authority granted by a principal in a power of attorney and includes a partnership, either general or limited, governmental agency, financial institution, issuer of securities, transfer agent, securities or commodities broker, real estate broker, title insurance company, insurance company, benefit plan, legal representative, custodian or trustee.

History: L. 2003, ch. 58, § 2; July 1.



58-652 Effectiveness of power of attorney; recording; revocation; attorney in fact.

58-652. Effectiveness of power of attorney; recording; revocation; attorney in fact. (a) The authority granted by a principal to an attorney in fact in a written power of attorney is not terminated in the event the principal becomes wholly or partially disabled or in the event of later uncertainty as to whether the principal is dead or alive if:

(1) The power of attorney is denominated a "durable power of attorney";

(2) the power of attorney includes a provision that states in substance one of the following:

(A) "This is a durable power of attorney and the authority of my attorney in fact shall not terminate if I become disabled or in the event of later uncertainty as to whether I am dead or alive"; or

(B) "This is a durable power of attorney and the authority of my attorney in fact, when effective, shall not terminate or be void or voidable if I am or become disabled or in the event of later uncertainty as to whether I am dead or alive"; and

(3) the power of attorney is signed by the principal, and dated and acknowledged in the manner prescribed by K.S.A. 53-501 et seq., and amendments thereto. If the principal is physically unable to sign the power of attorney but otherwise competent and conscious, the power of attorney may be signed by an adult designee of the principal in the presence of the principal and at the specific direction of the principal expressed in the presence of a notary public. The designee shall sign the principal's name to the power of attorney in the presence of a notary public, following which the document shall be acknowledged in the manner prescribed by K.S.A. 53-501 et seq., and amendments thereto, to the same extent and effect as if physically signed by the principal.

(b) All acts done by an attorney in fact pursuant to a durable power of attorney shall inure to the benefit of and bind the principal and the principal's successors in interest, notwithstanding any disability of the principal.

(c) (1) A power of attorney does not have to be recorded to be valid and binding between the principal and attorney in fact or between the principal and third persons.

(2) A power of attorney may be recorded in the same manner as a conveyance of land is recorded. A certified copy of a recorded power of attorney may be admitted into evidence.

(3) If a power of attorney is recorded any revocation of that power of attorney must be recorded in the same manner for the revocation to be effective. If a power of attorney is not recorded it may be revoked by a recorded revocation or in any other appropriate manner.

(4) If a power of attorney requires notice of revocation be given to named persons, those persons may continue to rely on the authority set forth in the power of attorney until such notice is received.

(d) A person who is appointed an attorney in fact under a durable power of attorney has no duty to exercise the authority conferred in the power of attorney, unless the attorney in fact has agreed expressly in writing to act for the principal in such circumstances. An agreement to act on behalf of the principal is enforceable against the attorney in fact as a fiduciary without regard to whether there is any consideration to support a contractual obligation to do so. Acting for the principal in one or more transactions does not obligate an attorney in fact to act for the principal in subsequent transactions.

(e) The grant of power or authority conferred by a power of attorney in which any principal shall vest any power or authority in an attorney in fact, if such writing expressly so provides, shall be effective only upon: (1) A specified future date; (2) the occurrence of a specified future event; or (3) the existence of a specified condition which may occur in the future. In the absence of actual knowledge to the contrary, any person to whom such writing is presented shall be entitled to rely on an affidavit, executed by the attorney in fact, setting forth that such event has occurred or condition exists.

History: L. 2003, ch. 58, § 3; L. 2009, ch. 73, § 2; July 1.



58-653 Appointment of multiple attorneys in fact; qualifications; persons disqualified.

58-653. Appointment of multiple attorneys in fact; qualifications; persons disqualified. (a) A principal may appoint more than one attorney in fact in one or more powers of attorney and may provide that the authority conferred on two or more attorneys in fact shall or may be exercised either jointly or severally or in a manner, with such priority and with respect to such subjects as is provided in the power of attorney. In the absence of specification in a power of attorney, the attorneys in fact must act jointly.

(b) The designation of a person not qualified to act as an attorney in fact for a principal under a power of attorney subjects the person to removal as attorney in fact but does not affect the immunities of third persons nor relieve the unqualified person of any duties or responsibilities to the principal or the principal's successors.

History: L. 2003, ch. 58, § 4; July 1.



58-654 General powers.

58-654. General powers. (a) A principal may delegate to an attorney in fact in a power of attorney general powers to act in a fiduciary capacity on the principal's behalf with respect to all lawful subjects and purposes or with respect to one or more express subjects or purposes. A power of attorney with general powers may be durable or nondurable.

(b) If the power of attorney states that general powers are granted to the attorney in fact and further states in substance that it grants power to the attorney in fact to act with respect to all lawful subjects and purposes or that it grants general powers for general purposes or does not by its terms limit the power to the specific subject or purposes set out in the instrument, then the authority of the attorney in fact acting under the power of attorney shall extend to and include each and every action or power which an adult who is not disabled may carry out through an agent specifically authorized in the premises, with respect to any and all matters whatsoever, except as provided in subsection (f) and (g). When a power of attorney grants general powers to an attorney in fact to act with respect to all lawful subjects and purposes, the enumeration of one or more specific subjects or purposes does not limit the general authority granted by that power of attorney, unless otherwise provided in the power of attorney. An attorney in fact vested with general powers shall be authorized to execute a power of attorney required by any governmental agency or other legal entity on behalf of the principal, naming such attorney in fact as the attorney in fact authorized to enter into any transaction with such agency or legal entity.

(c) If the power of attorney states that general powers are granted to an attorney in fact with respect to one or more express subjects or purposes for which general powers are conferred, then the authority of the attorney in fact acting under the power of attorney shall extend to and include each and every action or power, but only with respect to the specific subjects or purposes expressed in the power of attorney that an adult who is not disabled may carry out through an agent specifically authorized in the premises, with respect to any and all matters whatsoever, except as provided in subsection (f) and (g).

(d) Except as provided in subsections (f) and (g), an attorney in fact with general powers has, with respect to the subjects or purposes for which the powers are conferred, all rights, power and authority to act for the principal that the principal would have with respect to the principal's own person or property, including property owned jointly or by the entireties with another or others, as an adult who is not disabled. Without limiting the foregoing an attorney in fact with general powers has, with respect to the subject or purposes of the power, complete discretion to make a decision for the principal, to act or not act, to consent or not consent to, or withdraw consent for, any act, and to execute and deliver or accept any deed, bill of sale, bill of lading, assignment, contract, note, security instrument, consent, receipt, release, proof of claim, petition or other pleading, tax document, notice, application, acknowledgment or other document necessary or convenient to implement or confirm any act, transaction or decision. An attorney in fact with general powers, whether power to act with respect to all lawful subjects and purposes, or only with respect to one or more express subjects or purposes, shall have the power, unless specifically denied by the terms of the power of attorney, to make, execute and deliver to or for the benefit of or at the request of a third person, who is requested to rely upon an action of the attorney in fact, an agreement indemnifying and holding harmless any third person or persons from any liability, claims or expenses, including legal expenses, incurred by any such third person by reason of acting or refraining from acting pursuant to the request of the attorney in fact. Such indemnity agreement shall be binding upon the principal who has executed such power of attorney and upon the principal's successor or successors in interest. No such indemnity agreement shall protect any third person from any liability, claims or expenses incurred by reason of the fact that, and to the extent that, the third person has honored the power of attorney for actions outside the scope of authority granted by the power of attorney. In addition, the attorney in fact has complete discretion to employ and compensate real estate agents, brokers, attorneys, accountants and subagents of all types to represent and act for the principal in any and all matters, including tax matters involving the United States government or any other government or taxing entity, including, but not limited to, the execution of supplemental or additional powers of attorney in the name of the principal in form that may be required or preferred by any such taxing entity or other third person, and to deal with any or all third persons in the name of the principal without limitation. No such supplemental or additional power of attorney shall broaden the scope of authority granted to the attorney in fact in the original power of attorney executed by the principal.

(e) An attorney in fact, who is granted general powers for all subjects and purposes or with respect to any express subjects or purposes, shall exercise the powers conferred according to the principal's instructions, in the principal's best interest, in good faith, prudently and in accordance with K.S.A. 58-655 and 58-656, and amendments thereto.

(f) Any power of attorney, whether or not it grants general powers for all subjects and purposes or with respect to express subjects or purposes, shall be construed to grant power or authority to an attorney in fact to carry out any of the actions described in this subsection only if the actions are expressly enumerated and authorized in the power of attorney. Any power of attorney may grant power or authority to an attorney in fact to carry out any of the following actions if the actions are expressly authorized in the power of attorney:

(1) To execute, amend or revoke any trust agreement;

(2) to fund with the principal's assets any trust not created by the principal;

(3) to make or revoke a gift of the principal's property in trust or otherwise;

(4) to disclaim a gift or devise of property to or for the benefit of the principal;

(5) to create or change survivorship interests in the principal's property or in property in which the principal may have an interest. The inclusion of the authority set out in this paragraph shall not be necessary in order to grant to an attorney in fact acting under a power of attorney granting general powers with respect to all lawful subjects and purposes the authority to withdraw funds or other property from any account, contract or other similar arrangement held in the names of the principal and one or more other persons with any financial institution, brokerage company or other depository to the same extent that the principal would be authorized to do if the principal were present, not disabled and seeking to act in the principal's own behalf;

(6) to designate or change the designation of beneficiaries to receive any property, benefit or contract right on the principal's death;

(7) to give or withhold consent to an autopsy or postmortem examination;

(8) to make a gift of, or decline to make a gift of, the principal's body parts under the revised uniform anatomical gift act, K.S.A. 2015 Supp. 65-3220 through 65-3244, and amendments thereto;

(9) to nominate a guardian or conservator for the principal; and if so stated in the power of attorney, the attorney in fact may nominate such attorney in fact's self as such;

(10) to give consent on behalf of the principal to the sale, gift, transfer, mortgage or other alienation of the principal's homestead or interest therein if:

(A) The principal's spouse, personally or through such spouse's attorney in fact, has also consented to such alienation;

(B) the power of attorney specifically describes the homestead by reference to a legal description and the street address of the property; and

(C) the principal's spouse, in a written document duly acknowledged by the spouse, has stated such spouse's consent that the attorney in fact may alienate the interests, in whole or in part, of the principal in the described homestead and, further, the spouse agrees that the consent of the attorney in fact will constitute the consent of the principal required by Article 15, Section 9 of the Kansas Constitution. Nothing herein shall be construed as a limitation or abridgement of the right of the spouse of the principal to consent or withhold such spouse's consent to the alienation of the spouse's homestead, or any rights therein, under Article 15, section 9 of the Kansas Constitution;

(11) to designate one or more substitute or successor or additional attorneys in fact;

(12) to delegate any or all powers granted in a power of attorney pursuant to subsection (a) of K.S.A. 58-660, and amendments thereto; or

(13) to pay reasonable expenses incurred for the funeral and burial or other disposition of the body of the principal.

(g) No power of attorney, whether or not it delegates general powers, may delegate or grant power or authority to an attorney in fact to do or carry out any of the following actions for the principal:

(1) To make, publish, declare, amend or revoke a will for the principal;

(2) to make, execute, modify or revoke a declaration under K.S.A. 65-28,101 et seq., and amendments thereto, for the principal or to make, execute, modify or revoke a do not resuscitate directive under K.S.A. 65-4941, and amendments thereto, for the principal or to make, execute, modify or revoke a durable power of attorney for health care decisions pursuant to K.S.A. 58-625 et seq., and amendments thereto, for the principal;

(3) to require the principal, against the principal's will, to take any action or to refrain from taking any action; or

(4) to carry out any actions specifically forbidden by the principal while not under any disability or incapacity.

(h) A third person may freely rely on, contract and deal with an attorney in fact delegated general powers with respect to the subjects and purposes encompassed or expressed in the power of attorney without regard to whether the power of attorney expressly identifies the specific property, account, security, storage facility or matter as being within the scope of a subject or purpose contained in the power of attorney, and without regard to whether the power of attorney expressly authorizes the specific act, transaction or decision by the attorney in fact.

(i) It is the policy of this state that an attorney in fact acting pursuant to the provisions of a power of attorney granting general powers shall be accorded the same rights and privileges with respect to the personal welfare, property and business interests of the principal, and if the power of attorney enumerate some express subjects or purposes, with respect to those subjects or purposes, as if the principal was personally present and acting or seeking to act; and any provision of law and any purported waiver, consent or agreement executed or granted by the principal to the contrary shall be void and unenforceable.

(j) K.S.A. 58-650 through 58-665, and amendments thereto, shall not be construed to preclude any person or business enterprise from providing in a contract with the principal as to the procedure that thereafter must be followed by the principal or the principal's attorney in fact in order to give a valid notice to the person or business enterprise of any modification or termination of the appointment of an attorney in fact by the principal. Any such contractual provision for notice shall be valid and binding on the principal and the principal's successors so long as such provision is reasonably capable of being carried out.

History: L. 2003, ch. 58, § 5; L. 2004, ch. 50, § 1; L. 2007, ch. 127, § 29; July 1.



58-655 Indication of capacity as attorney in fact; property and accounts separate.

58-655. Indication of capacity as attorney in fact; property and accounts separate. (a) An attorney in fact acting for the principal under a power of attorney shall clearly indicate the attorney in fact's capacity and shall keep the principal's property and accounts separate and distinct from all other property and accounts in a manner to identify the property and accounts clearly as belonging to the principal.

(b) An attorney in fact holding property for a principal complies with subsection (a) if the property is held in the name of the principal, in the name of the attorney in fact as attorney in fact for the principal or if the attorney in fact is a state or national bank or trust company, in a nominee name as provided under K.S.A. 9-1607, and amendments thereto.

History: L. 2003, ch. 58, § 6; L. 2004, ch. 50, § 2; July 1.



58-656 Duties of attorney in fact; relation of attorney in fact to court-appointed fiduciary; death of principal.

58-656. Duties of attorney in fact; relation of attorney in fact to court-appointed fiduciary; death of principal. (a) An attorney in fact who elects to act under a power of attorney is under a duty to act in the interest of the principal and to avoid conflicts of interest that impair the ability of the attorney in fact so to act. A person who is appointed an attorney in fact under a power of attorney who undertakes to exercise the authority conferred in the power of attorney, has a fiduciary obligation to exercise the powers conferred in the best interests of the principal, and to avoid self-dealing and conflicts of interest, as in the case of a trustee with respect to the trustee's beneficiary or beneficiaries. The attorney in fact shall keep a record of receipts, disbursements and transactions made on behalf of the principal and shall not comingle funds or assets of the principal with the funds or assets of the attorney in fact. In the absence of explicit authorization, the attorney in fact shall exercise a high degree of care in maintaining, without modification, any estate plan which the principal may have in place, including, but not limited to, arrangements made by the principal for disposition of assets at death through beneficiary designations, ownership by joint tenancy or tenancy by the entirety, trust arrangements or by will or codicil. Unless otherwise provided in the power of attorney or in a separate agreement between the principal and attorney in fact, an attorney in fact who elects to act shall exercise the authority granted in a power of attorney with that degree of care that would be observed by a prudent person dealing with the property and conducting the affairs of another, except that all investments made on or after July 1, 2003, shall be in accordance with the provisions of the Kansas uniform prudent investor act, K.S.A. 58-24a01 et seq., and amendments thereto. If the attorney in fact has special skills or was appointed attorney in fact on the basis of representations of special skills or expertise, the attorney in fact has a duty to use those skills in the principal's behalf.

(b) On matters undertaken or to be undertaken in the principal's behalf and to the extent reasonably possible under the circumstances, an attorney in fact has a duty to keep in regular contact with the principal, to communicate with the principal and to obtain and follow the instructions of the principal.

(c) If, following execution of a durable power of attorney, a court of the principal's domicile appoints a conservator, guardian of the estate or other fiduciary charged with the management of all of the principal's property or all of the principal's property except specified exclusions, the attorney in fact is accountable to the fiduciary as well as to the principal. The fiduciary has the same power to revoke or amend the durable power of attorney that the principal would have had if the principal were not an adult with an impairment in need of a guardian or conservator or both as defined by subsection (a) of K.S.A. 59-3051, and amendments thereto.

(d) A principal may nominate by a power of attorney, a guardian or conservator, or both, for consideration by the court. If a petition to appoint a guardian or conservator, or both, is filed, the court shall make the appointment in accordance with the principal's most recent nomination in the power of attorney, so long as the individual nominated is a fit and proper person.

(e) An attorney in fact shall exercise authority granted by the principal in accordance with the instrument setting forth the power of attorney, any modification made therein by the principal or the principal's legal representative or a court, and the oral and written instructions of the principal, or the written instructions of the principal's legal representative or a court.

(f) An attorney in fact may be instructed in a power of attorney that the authority granted shall not be exercised until, or shall terminate on, the happening of a future event, condition or contingency, as determined in a manner prescribed in the instrument.

(g) On the death of the principal, the attorney in fact shall follow the instructions of the court, if any, having jurisdiction over the estate of the principal, or any part thereof, and shall communicate with and be accountable to the principal's personal representative, or if none, the principal's successors. The attorney in fact shall promptly deliver to and put in the possession and control of the principal's personal representative or successors, any property of the principal and copies of any records of the attorney in fact relating to transactions undertaken in the principal's behalf that are deemed by the personal representative or the court to be necessary or helpful in the administration of the decedent's estate.

(h) If an attorney in fact has a property or contract interest in the subject of the power of attorney or the authority of the attorney in fact is otherwise coupled with an interest in a person other than the principal, this section does not impose any duties on the attorney in fact that would conflict or be inconsistent with that interest.

History: L. 2003, ch. 58, § 7; L. 2009, ch. 73, § 3; July 1.



58-657 Modification, termination or suspension of power of attorney; successor attorney; resignation of attorney.

58-657. Modification, termination or suspension of power of attorney; successor attorney; resignation of attorney. (a) As between the principal and attorney in fact or successor attorney in fact, and any agents appointed by either of them, unless the power of attorney is coupled with an interest, the authority granted in a power of attorney shall be modified or terminated as follows:

(1) On the date shown in the power of attorney and in accordance with the express provisions of the power of attorney;

(2) when the principal, orally or in writing, or the principal's legal representative in writing informs the attorney in fact or successor that the power of attorney is modified or terminated, or when and under what circumstances it is modified or terminated; or

(3) when a written notice of modification or termination of the power of attorney is filed by the principal or the principal's legal representative for record in the office of the register of deeds in the county of the principal's residence or, if the principal is a nonresident of the state, in the county of the residence of the attorney in fact last known to the principal, or in the county in which is located any property specifically referred to in the power of attorney.

(b) As between the principal and attorney in fact or successor attorney in fact, and any agents appointed by either of them, unless the power of attorney is coupled with an interest, the authority granted in a power of attorney shall be terminated as follows:

(1) On the death of the principal, except that if the power of attorney grants authority under subsection (f)(7), (f)(8) or (f)(13) of K.S.A. 58-654, and amendments thereto, the power of attorney and the authority of the attorney in fact shall continue for the limited purpose of carrying out the authority granted under either or both of such subsections for a reasonable length of time after the death of the principal;

(2) when the attorney in fact under a power of attorney is not qualified to act for the principal; or

(3) on the filing of any action for annulment, separate maintenance or divorce of the principal and the principal's attorney in fact who were married to each other at or subsequent to the time the power of attorney was created, unless the power of attorney provides otherwise.

(c) The authority of an attorney in fact, under a power of attorney that is nondurable, is suspended during any period that the principal is disabled to the extent that the principal is unable to receive or evaluate information or to communicate decisions with respect to the subject of the power of attorney. An attorney in fact exercising authority under a power of attorney that is nondurable shall not act in the principal's behalf during any period that the attorney in fact knows the principal is so disabled.

(d) Whenever any of the events described in subsection (a) operate merely to terminate the authority of the particular person designated as the attorney in fact, rather than terminating the power of attorney, if the power of attorney designates a successor or contingent attorney in fact or prescribes a procedure whereby a successor or contingent attorney in fact may be designated, then the authority provided in the power of attorney shall extend to and vest in the successor or contingent attorney in fact in lieu of the attorney in fact whose power and authority was terminated under any of the circumstances referred to in subsection (a).

(e) As between the principal and attorney in fact or successor, acts and transactions of the attorney in fact or successor undertaken in good faith, in accordance with K.S.A. 58-656, and amendments thereto, and without actual knowledge of the death of the principal or without actual knowledge, or constructive knowledge pursuant to subsection (a)(3), that the authority granted in the power of attorney has been suspended, modified or terminated, relieves the attorney in fact or successor from liability to the principal and the principal's successors in interest.

(f) This section does not prohibit the principal, acting individually, and the person designated as the attorney in fact from entering into a written agreement that sets forth their duties and liabilities as between themselves and their successors, and which expands or limits the application of this act, with the exception of those acts enumerated in subsection (g) of K.S.A. 58-654, and amendments thereto.

(g) As between the principal and any attorney in fact or successor, if the attorney in fact or successor undertakes to act, and if in respect to such act, the attorney in fact or successor acts in bad faith, fraudulently or otherwise dishonestly, or if the attorney in fact or successor intentionally acts after receiving actual notice that the power of attorney has been revoked or terminated, and thereby causes damage or loss to the principal or to the principal's successors in interest, such attorney in fact or successor shall be liable to the principal or to the principal's successors in interest, or both, for such damages, together with reasonable attorney fees, and punitive damages as allowed by law.

(h) If a power of attorney does not provide the method for an attorney in fact's resignation, an attorney in fact may resign by giving notice to the principal and, if the principal is disabled:

(1) To the conservator or guardian, if one has been appointed for the principal, any co-attorney in fact or successor attorney in fact, and the appointing court;

(2) to the successor attorney in fact, if one is named in the power of attorney document; or

(3) if there is no person described in subsections (h)(1) or (2), the notice may be given to:

(A) The principal's caregiver;

(B) another person reasonably believed by the attorney in fact to have sufficient interest in the principal's welfare; or

(C) a governmental agency having authority to protect the welfare of the principal.

History: L. 2003, ch. 58, § 8; L. 2004, ch. 50, § 3; L. 2009, ch. 73, § 4; July 1.



58-658 Exemption of third persons from liability.

58-658. Exemption of third persons from liability. (a) A third person, who is acting in good faith, without liability to the principal or the principal's successors in interest, may rely and act on any power of attorney executed by the principal. A third person, with respect to the subjects and purposes encompassed by or separately expressed in the power of attorney, may rely and act on the instructions of or otherwise contract and deal with the principal's attorney in fact or successor attorney in fact and, in the absence of actual knowledge, as defined in subsection (c), is not responsible for determining and has no duty to inquire as to any of the following:

(1) The authenticity of a copy of a power of attorney furnished by the principal's attorney in fact or successor;

(2) the validity of the designation of the attorney in fact or successor;

(3) whether the attorney in fact or successor is qualified to act as an attorney in fact for the principal;

(4) the propriety of any act of the attorney in fact or successor in the principal's behalf, including, but not limited to, whether or not an act taken or proposed to be taken by the attorney in fact, constitutes a breach of any duty or obligation owed to the principal, including, but not limited to, the obligation to the principal not to modify or alter the principal's estate plan or other provisions for distributions of assets at death, as provided in subsection (a) of  K.S.A. 58-656, and amendments thereto;

(5) whether any future event, condition or contingency making effective or terminating the authority conferred in a power of attorney has occurred;

(6) whether the principal is disabled or has been adjudicated disabled;

(7) whether the principal, the principal's legal representative or a court has given the attorney in fact any instructions or the content of any instructions, or whether the attorney in fact is following any instructions received;

(8) whether the authority granted in a power of attorney has been modified by the principal, a legal representative of the principal or a court;

(9) whether the authority of the attorney in fact has been terminated, except by an express provision in the power of attorney showing the date on which the power of attorney terminates;

(10) whether the power of attorney, or any modification or termination thereof, has been recorded, except as to transactions affecting real estate;

(11) whether the principal had legal capacity to execute the power of attorney at the time the power of attorney was executed;

(12) whether, at the time the principal executed the power of attorney, the principal was subjected to duress, undue influence or fraud, or the power of attorney was for any other reason void or voidable, if the power of attorney appears to be regular on its face;

(13) whether the principal is alive;

(14) whether the principal and attorney in fact were married at or subsequent to the time the power of attorney was created and whether an action for annulment, separate maintenance or divorce has been filed by either party; or

(15) the truth or validity of any facts or statements made in an affidavit of the attorney in fact or successor with regard to the ability or capacity of the principal, the authority of the attorney in fact or successor under the power of attorney, the happening of any event or events vesting authority in any successor or contingent attorney in fact, the identity or authority of a person designated in the power of attorney to appoint a substitute or successor attorney in fact or that the principal is alive.

(b) A third person, in good faith and without liability to the principal or the principal's successors in interest, even with knowledge that the principal is disabled, may rely and act on the instructions of or otherwise contract and deal with the principal's attorney in fact or successor attorney in fact acting pursuant to authority granted in a durable power of attorney.

(c) A third person that conducts activities through employees shall not be charged under this act with actual knowledge of any fact relating to a power of attorney, nor of a change in the authority of an attorney in fact, unless the information is received at a home office or a place where there is an employee with responsibility to act on the information, and the employee has a reasonable time in which to act on the information using the procedures and facilities that are available to the third person in the regular course of its operations.

(d) A third person, when being requested to engage in transactions with a principal through the principal's attorney in fact, may: (1) Require the attorney in fact to provide specimens of the attorney in fact's signature and any other information reasonably necessary or appropriate in order to facilitate the actions of the third person in transacting business through the attorney in fact; (2) require the attorney in fact to indemnify the third person against forgery of the power of attorney, by bond or otherwise. If the power of attorney is durable as defined in subsection (a) of  K.S.A. 58-652, and amendments thereto, and if either the principal or the attorney in fact seeking to act is and has been a resident of this state for at least two years, and if the attorney in fact has executed in the name of the principal and delivered to the third person an indemnity agreement reasonably satisfactory in form to such third person, no such bond shall be required; and (3) prescribe the place and manner in which the third person will be given any notice respecting the principal's power of attorney and the time in which the third person has to comply with any notice.

History: L. 2003, ch. 58, § 9; July 1.



58-659 Termination of power of attorney; liability between principal and third persons.

58-659. Termination of power of attorney; liability between principal and third persons. (a) As between the principal and third persons, the authority granted in a power of attorney shall terminate on the date of termination, if any, set out in the power of attorney or on the date when the third person acquires actual knowledge of the death of the principal or that the authority granted in the power of attorney has been suspended, modified or terminated.

(b) As between the principal and third persons, the acts and transactions of an attorney in fact are binding on the principal and the principal's successors in interest in any situation in which a third person is entitled to rely under K.S.A. 58-658, and amendments thereto.

(c) This section shall not prohibit the principal, acting individually, and a third person from entering into a written agreement that sets forth their duties and liabilities as between themselves and their successors, and which expands or limits the application of this act, except that no agreement shall limit or restrict the right of the principal to act with respect to the third person through an attorney in fact appointed in a power of attorney.

History: L. 2003, ch. 58, § 10; July 1.



58-660 Delegation of powers; successor attorneys in fact; court appointments.

58-660. Delegation of powers; successor attorneys in fact; court appointments. (a) If the principal has expressly authorized such delegation pursuant to subsection (f) of  K.S.A. 58-654, and amendments thereto, an attorney in fact or successor from time to time may revocably delegate any or all of the powers granted in a durable power of attorney to one or more qualified persons, subject to any directions or limitations of the principal expressed in the durable power of attorney, but the attorney in fact making the delegation shall remain responsible to the principal for the exercise or nonexercise of the powers delegated.

(b) The principal in a durable power of attorney may revocably: (1) Name one or more qualified persons as successor attorneys in fact to exercise the authority granted in the durable power of attorney in the order named in the event a prior named attorney in fact resigns, dies, becomes disabled, is not qualified to act or refuses to act; and (2) grant a power to another person, designated by name, by office or by function, including the initial and any successor attorneys in fact, whereby there may be revocably named at any time one or more successor attorneys in fact.

(c) A delegated or successor attorney in fact need not indicate such attorney in fact's capacity as a delegated or successor attorney in fact.

(d) If there is no attorney in fact or successor designated in a durable power of attorney who is willing, able and available to act, the court in lieu of appointing a conservator may appoint any adult person or financial institution as successor attorney in fact to act pursuant to the disabled principal's durable power of attorney, with or without bond and with or without court supervision, upon such terms and conditions as the court may require. None of the actions described in this subsection shall be taken by the court until after hearing upon reasonable notice to all persons identified in a verified statement supplied by the petitioner who is requesting such action identifying the immediate relatives of the principal and any other persons known to the petitioner to be interested in the welfare of the principal. Except that in the event of an emergency as determined by the court, the court, without notice, may enter such temporary order as seems proper to the court, but no such temporary order shall be effective for more than 30 days unless extended by the court after hearing on reasonable notice to the persons identified as herein provided.

History: L. 2003, ch. 58, § 11; July 1.



58-661 Compensation of attorney in fact.

58-661. Compensation of attorney in fact. Subject to the provisions of the power of attorney and any separate agreement, an attorney in fact is entitled to reasonable compensation for services rendered to the principal as attorney in fact and reimbursement for reasonable expenses incurred as a result of acting as attorney in fact for the principal.

History: L. 2003, ch. 58, § 12; July 1.



58-662 Accounting; determination of disability; modification, termination or removal of attorney in fact; limitations for principal to bring actions.

58-662. Accounting; determination of disability; modification, termination or removal of attorney in fact; limitations for principal to bring actions. (a) The principal may petition the court for an accounting by the principal's attorney in fact or the legal representative of the attorney in fact. If the principal is disabled or deceased, a petition for accounting may be filed by the principal's legal representative, an adult member of the principal's family or any person interested in the welfare of the principal.

(b) Any requirement for an accounting may be waived or an accounting may be approved by the court without hearing, if the accounting is waived or approved by a principal who is not disabled, or by a principal whose legal capacity has been restored, or by all creditors and distributees of a deceased principal's estate whose claims or distributions theretofore have not been satisfied in full. The approval or waiver shall be in writing, signed by the affected persons and filed with the court.

(c) For the purposes of subsection (b), a legal representative or a person providing services to the principal's estate shall not be considered a creditor of the principal's estate. No express approval or waiver shall be required from the legal representative of a disabled principal if the principal's legal capacity has been restored, or from the personal representative of a deceased principal's estate, or from any other person entitled to compensation or expense for services rendered to a disabled or deceased principal's estate, unless the principal or the principal's estate is unable to pay in full the compensation and expense to which the person rendering the services may be entitled.

(d) The principal, the principal's attorney in fact, an adult member of the principal's family or any person interested in the welfare of the principal may petition the district court in the county where the principal is then residing to determine and declare whether a principal, who has executed a power of attorney, is a disabled person.

(e) If the principal is a disabled person, on petition of the principal's legal representative, an adult member of the principal's family or any interested person, including a person interested in the welfare of the principal, for good cause shown, the court may:

(1) Order the attorney in fact to exercise or refrain from exercising authority in a durable power of attorney in a particular manner or for a particular purpose;

(2) modify the authority of an attorney in fact under a durable power of attorney;

(3) declare suspended a power of attorney that is nondurable;

(4) terminate a durable power of attorney;

(5) remove the attorney in fact under a durable power of attorney;

(6) confirm the authority of an attorney in fact or a successor attorney in fact to act under a durable power of attorney; and

(7) issue such other orders as the court finds will be in the best interest of the disabled principal, including appointment of a conservator for the principal pursuant to K.S.A. 59-3050, et seq., and amendments thereto.

(f) In addition to any other remedies available under law, if after notice and hearing, the court determines that there has been a showing that the principal is a disabled person and that the attorney in fact has breached such attorney in fact's fiduciary duty to the principal or that there is a reasonable likelihood that such attorney in fact may do so in the immediate future, the court, in its discretion, may issue an order that some or all of the authority granted by the durable power of attorney be suspended or modified, and that a different attorney in fact be authorized to exercise some or all of the powers granted by the durable power of attorney. Such attorney in fact may be designated by the court. The court may require any person petitioning for any such order to file a bond in such amount and with such sureties as required by the court to indemnify either the attorney in fact who has been acting on behalf of the principal or the principal and the principal's successors in interest for the expenses, including attorney fees, incurred by any such persons with respect to such proceeding. The court, after hearing, may allow payment or enter judgment. None of the actions described in this subsection shall be taken by the court until after hearing upon reasonable notice to all persons identified in a verified statement supplied by the petitioner who is requesting such action identifying the immediate relatives of the principal and any other persons known to the petitioner to be interested in the welfare of the principal. Except that in the event of an emergency as determined by the court, the court, without notice, may enter such temporary order as seems proper to the court, but no such temporary order shall be effective for more than 30 days unless extended by the court after hearing on reasonable notice to the persons identified as herein provided.

(g) If a power of attorney is suspended or terminated by the court or the attorney in fact is removed by the court, the court may require an accounting from the attorney in fact and order delivery of any property belonging to the principal and copies of any necessary records of the attorney in fact concerning the principal's property and affairs to a successor attorney in fact or the principal's legal representative.

(h) In a proceeding under this act or in any other proceeding, or upon petition of an attorney in fact or successor, the court may:

(1) Require or permit an attorney in fact under a power of attorney to account;

(2) authorize the attorney in fact under a power of attorney to enter into any transaction, or approve, ratify, confirm and validate any transaction entered into by the attorney in fact that the court finds is, was or will be beneficial to the principal and which the court has power to authorize for a conservator pursuant to K.S.A. 59-3050 et seq., and amendments thereto; and

(3) relieve the attorney in fact of any obligation to exercise authority for a disabled principal under a durable power of attorney.

(i) Unless previously barred by adjudication, consent or limitation, any cause of action against an attorney in fact or successor for breach of duty to the principal shall be barred as to any principal who has received an account or other statement fully disclosing the matter unless a proceeding to assert the cause of action is commenced within two years after receipt of the account or statement by the principal or, if the principal is a disabled person, by a guardian or conservator of the disabled person's estate. If a disabled person has no guardian or conservator of the disabled person's estate at the time an account or statement is presented, then the cause of action shall not be barred until one year after the removal of the principal's disability or incapacity, one year after the appointment of a conservator for the principal or one year after the death of the principal. The cause of action thus barred does not include any action to recover from an attorney in fact or successor for fraud, misrepresentation or concealment related to the settlement of any transaction involving the agency relationship of the attorney in fact with the principal.

History: L. 2003, ch. 58, § 13; L. 2004, ch. 50, § 4; July 1.



58-663 Application of law.

58-663. Application of law. (a) This act applies to the acts and transaction in this state of attorneys in fact under powers of attorney executed in this state or by residents of this state. Further, this act applies to acts and transactions of attorneys in fact in this state or outside this state under powers of attorney that refer to the power of attorney law of Kansas in the instrument creating the power of attorney, if any of the following conditions are met:

(1) The principal or attorney in fact was a resident of this state at the time the power of attorney was executed;

(2) the powers and authority conferred relate to property, acts or transactions in this state;

(3) the acts and transactions of the attorney in fact or successor occurred or were to occur in this state;

(4) the power of attorney was executed in this state; or

(5) there is otherwise a reasonable relationship between this state and the subject matters of the power of attorney.

The power of attorney so created remains subject to this act despite a subsequent change in residence of the principal or the attorney in fact and any successor, or the removal from this state of property which was the subject of the power of attorney.

(b) A person who acts as an attorney in fact or successor pursuant to a power of attorney governed by this act is subject to personal jurisdiction in this state with respect to matters relating to acts and transactions of the attorney in fact or successor performed in this state, performed for a resident of this state or affecting property in this state.

(c) A durable power of attorney that purports to have been made under the provisions of the durable power of attorney act of another state is governed by the law of that state and, if durable where executed, is durable and may be carried out and enforced in this state.

(d) A power of attorney executed by a resident of another state, may authorize the carrying out in this state of all acts permitted to be delegated to an attorney in fact by the laws of the state of the residence of the principal, the laws of the state where the power of attorney is executed or the laws of this state, whichever law is most favorable toward authorizing such delegation, and is durable if so designated either under the laws of this state, under the laws of the state of residence of the principal or under the laws of the state where the power of attorney is executed.

History: L. 2003, ch. 58, § 14; July 1.



58-664 Effect of repealed statutes on existing powers of attorney.

58-664. Effect of repealed statutes on existing powers of attorney. The repeal of the uniform durable power of attorney act, K.S.A. 58-610 through 58-617 and the repeal of K.S.A. 58-601 and 58-602, shall not affect the validity of powers of attorney created under those sections, the validity of the acts and transactions of attorneys in fact under authority granted in powers of attorney executed under those sections, or the duties of attorneys in fact under powers of attorney executed under those sections.

History: L. 2003, ch. 58, § 15; July 1.



58-665 Adoption by reference.

58-665. Adoption by reference. The Kansas power of attorney act adopts by reference 50 U.S.C. 592 of the servicemembers civil relief act.

History: L. 2003, ch. 58, § 16; L. 2005, ch. 45, § 1; July 1.






Article 7 UNIFORM SIMULTANEOUS DEATH LAW

58-708 Uniform simultaneous death act; definitions.

58-708. Uniform simultaneous death act; definitions. In this act:

(1) "Co-owners with right of survivorship" includes joint tenants, tenants by the entireties, and other co-owners of property or accounts held under circumstances that entitles one or more to the whole of the property or account on the death of the other or others.

(2) "Governing instrument" means a deed, will, trust, insurance or annuity policy, account with POD designation, pension, profit-sharing, retirement or similar benefit plan, instrument creating or exercising a power of appointment or a power of attorney, or a donative, appointive or nominative instrument of any other type.

(3) "Payor" means a trustee, insurer, business entity, employer, government, governmental agency, subdivision or instrumentality or any other person authorized or obligated by law or a governing instrument to make payments.

History: L. 1992, ch. 97, § 1; July 1.



58-709 Same; requirement of survival by 120 hours under probate code.

58-709. Same; requirement of survival by 120 hours under probate code. Except as provided in K.S.A. 58-713, if the title to property, the devolution of property, the right to elect an interest in property, or the right to exempt property, homestead or family allowance depends upon an individual's survivorship of the death of another individual, an individual who is not established by clear and convincing evidence to have survived the other individual by 120 hours is deemed to have predeceased the other individual. This section does not apply if its application would result in a taking of intestate estate by the state.

History: L. 1992, ch. 97, § 2; July 1.



58-710 Same; requirement of survival by 120 hours under donative dispositions in governing instruments.

58-710. Same; requirement of survival by 120 hours under donative dispositions in governing instruments. Except as provided in K.S.A. 58-713, for purposes of a donative provision of a governing instrument, an individual who is not established by clear and convincing evidence to have survived an event, including the death of another individual, by 120 hours is deemed to have predeceased the event.

History: L. 1992, ch. 97, § 3; July 1.



58-711 Same; co-owners with right of survivorship; requirement of survival by 120 hours.

58-711. Same; co-owners with right of survivorship; requirement of survival by 120 hours. Except as provided in K.S.A. 58-713, if (i) it is not established by clear and convincing evidence that one of two co-owners with right of survivorship survived the other co-owner by 120 hours, one-half of the property passes as if one had survived by 120 hours and one-half as if the other had survived by 120 hours and (ii) there are more than two co-owners and it is not established by clear and convincing evidence that at least one of them survived the others by 120 hours, the property passes in the proportion that one bears to the whole number of co-owners.

History: L. 1992, ch. 97, § 4; July 1.



58-712 Same; evidence of death or status.

58-712. Same; evidence of death or status. In addition to the rules of evidence in courts of general jurisdiction, the following rules relating to a determination of death and status apply:

(1) Death occurs when an individual is determined to be dead under the uniform determination of death act, K.S.A. 77-204 et seq. and amendments thereto;

(2) A certified or authenticated copy of a death certificate purporting to be issued by an official or agency of the place where the death purportedly occurred is prima facie evidence of the fact, place, date and time of death and the identity of the decedent.

(3) A certified or authenticated copy of any record or report of a governmental agency, domestic or foreign, that an individual is missing, detained, dead, or alive is prima facie evidence of the status and of the dates, circumstances and places disclosed by the record or report.

(4) In the absence of prima facie evidence of death under paragraph (2) or (3), the fact of death may be established by clear and convincing evidence, including circumstantial evidence.

(5) An individual whose death is not established under the preceding paragraphs who is absent for a continuous period of five years, during which the individual has not been heard from, and whose absence is not satisfactorily explained after diligent search or inquiry, is presumed to be dead. Such individual's death is presumed to have occurred at the end of the period unless there is sufficient evidence for determining that death occurred earlier.

(6) In the absence of evidence disputing the time of death stipulated on a document described in paragraph (2) or (3), a document described in paragraph (2) or (3) that stipulates a time of death 120 hours or more after the time of death of another individual, however the time of death of the other individual is determined, establishes by clear and convincing evidence that the individual survived the other individual by 120 hours.

History: L. 1992, ch. 97, § 5; July 1.



58-713 Same; exceptions.

58-713. Same; exceptions. This act does not apply if:

(1) The governing instrument contains language dealing explicitly with simultaneous deaths or deaths in a common disaster and that language is operable under the facts of the case;

(2) the governing instrument expressly indicates that an individual is not required to survive an event, including the death of another individual, by any specified period or expressly requires the individual to survive the event for a stated period;

(3) the imposition of a 120-hour requirement of survival would cause a nonvested property interest or a power of appointment to be invalid under the rule against perpetuities; or

(4) the application of this section to multiple governing instruments would result in an unintended failure or duplication of a disposition.

History: L. 1992, ch. 97, § 6; July 1.



58-714 Same; protection of payors, bona fide purchasers and other third parties; personal liability of recipient.

58-714. Same; protection of payors, bona fide purchasers and other third parties; personal liability of recipient. (a) Protection of Payors and Other Third Parties.

(1) A payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a beneficiary designated in a governing instrument who, under this act, is not entitled to the payment or item of property, or for having taken any other action in good faith reliance on the beneficiary's apparent entitlement under the terms of the governing instrument, before the payor or other third party received written notice of a claimed lack of entitlement under this act. A payor or other third party is liable for a payment made or other action taken after the payor or other third party received written notice of a claimed lack of entitlement under this act.

(2) Written notice of a claimed lack of entitlement under paragraph (1) must be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action. Upon receipt of written notice of a claimed lack of entitlement under this act, a payor or other third party may pay any amount owed or transfer or deposit any item of property held by it to or with the court having jurisdiction of the probate proceedings relating to the decedent's estate, or if no proceedings have been commenced, to or with the court having jurisdiction of probate proceedings relating to decedents' estates located in the county of the decedent's residence. The court shall hold the funds or item of property and, upon its determination under this act, shall order disbursement in accordance with the determination. Payments, transfers or deposits made to or with the court discharge the payor or other third party from all claims for the value of amounts paid to or items of property transferred to or deposited with the court.

(b) Protection of Bona Fide Purchasers; Personal Liability of Recipient.

(1) A person who purchases property for value and without notice, or who receives a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is neither obligated under this act to return the payment, item of property, or benefit nor liable under this act for the amount of the payment or the value of the item of property or benefit. But a person who, not for value, receives a payment, item of property or any other benefit to which the person is not entitled under this act is obligated to return the payment, item of property or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this act.

(2) If this act or any part of this act is preempted by federal law with respect to a payment, an item of property, or any other benefit covered by this act, a person who, not for value, receives the payment, item of property or any other benefit to which the person is not entitled under this act is obligated to return the payment, item of property or benefit or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it were this act or part of this act not preempted.

History: L. 1992, ch. 97, § 7; July 1.



58-715 Same; uniformity of application and construction.

58-715. Same; uniformity of application and construction. This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

History: L. 1992, ch. 97, § 8; July 1.



58-716 Same; short title.

58-716. Same; short title. This act may be cited as the uniform simultaneous death act. (1991).

History: L. 1992, ch. 97, § 9; July 1.



58-717 Same; effective date.

58-717. Same; effective date. On the effective date of this act:

(1) An act done before the effective date in any proceeding and any accrued right is not impaired by this act. If a right is acquired, extinguished or barred upon the expiration of a prescribed period of time that has commenced to run by the provisions of any statute before the effective date, the provisions remain in force with respect to that right; and

(2) any rule of construction or presumption provided in this act applies to instruments executed and multiple-party accounts opened before the effective date unless there is a clear indication of a contrary intent.

History: L. 1992, ch. 97, § 10; July 1.



58-718 Same; severability clause.

58-718. Same; severability clause. If any provision of this act or its application to any persons or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1992, ch. 97, § 11; July 1.






Article 8 MISCELLANEOUS PROVISIONS

58-813 Short title.

58-813. Short title. K.S.A. 58-813 to 58-818, inclusive, shall be known and may be cited as the self-service storage act.

History: L. 1983, ch. 187, § 2; July 1.



58-814 Definitions.

58-814. Definitions. In the self-service storage act the following words shall mean the following:

(a) "Self-service storage facility" means any real property used for renting or leasing individual storage spaces in which the occupants themselves customarily store and remove their own personal property on a self-service basis.

(b) "Rental agreement" means any written statement that establishes or modifies the terms, conditions or rules concerning the use and occupancy of a self-service storage facility.

(c) "Leased space" means the individual storage space at the self-service facility which is rented to an occupant pursuant to a rental agreement.

(d) "Occupant" means a person, a sublessee, successor or assign, entitled to the use of a leased space at a self-service storage facility under a rental agreement.

(e) "Operator" means the owner, operator, lessor or sublessor of a self-service storage facility, an agent or any other person authorized to manage the facility, except that "operator" does not mean a warehouseman, unless the operator issues a warehouse receipt, bill of lading, or other document of title for the personal property stored.

(f) "Personal property" means movable property, not affixed to land, and "personal property" includes, but is not limited to, goods, wares, merchandise, motor vehicles, watercraft, household items and furnishings.

(g) "Default" means the failure to perform on time any obligation or duty set forth in the rental agreement.

(h) "Last known address" means that address provided by the occupant in the rental agreement or the address provided by the occupant in a subsequent written notice of a change of address.

(i) "Late fee" means a fee or charge assessed by an operator for an occupant's failure to pay rent when due. A late fee is not interest on a debt, nor is a late fee a reasonable expense that the operator may incur in the course of collecting unpaid rent in enforcing the operator's lien right pursuant to K.S.A. 58-814, et seq., and amendments thereto, or enforcing any other remedy provided by statute or contract.

History: L. 1983, ch. 187, § 3; L. 2005, ch. 113, § 1; July 1.



58-815 Storage facility not to be used for residential purposes.

58-815. Storage facility not to be used for residential purposes. (a) An operator may not knowingly permit a leased space at a self-service storage facility to be used for residential purposes.

(b) An occupant may not use a leased space for residential purposes.

(c) An operator may enter leased space at times reasonably necessary.

History: L. 1983, ch. 187, § 4; July 1.



58-816 Operator to have lien on stored property; rental agreement.

58-816. Operator to have lien on stored property; rental agreement. (a) The operator of a self-service storage facility has a lien on all personal property stored within each leased space for rent, labor or other charges, and for expenses reasonably incurred in its sale, as provided in the self-service storage act.

(b) The rental agreement shall contain a statement, in bold type, advising the occupant:

(1) Of the existence of the lien;

(2) that property stored in the leased space may be sold to satisfy the lien if the occupant is in default; and

(3) that any proceeds from the sale of the property which remain after satisfaction of the lien will be paid to the state treasurer if unclaimed by the occupant within one year after sale of the property.

History: L. 1983, ch. 187, § 5; July 1.



58-816a Late fees; rental agreement provision required.

58-816a. Late fees; rental agreement provision required. (a) An operator may impose a reasonable late fee, as defined in K.S.A. 58-814, and amendments thereto, for each month an occupant does not pay rent when it is due, in an amount not to exceed $20 per month or 20% of the monthly rental amount, whichever is greater, for each late rental payment. An operator may set a late fee at a rate other than the rate provided for in this section if it is reasonable. The operator has the burden of proving that a higher late fee is reasonable.

(b) Any late fee charged by the operator shall be stated in the rental agreement. No late fee shall be collected unless it is provided for in the rental agreement, as defined in K.S.A. 58-814, and amendments thereto, or in an addendum to the rental agreement.

(c) The operator may recover all reasonable rent collection and lien enforcement expenses from the occupant in addition to any late fees imposed.

(d) This section shall be part of and supplemental to the self-service storage act.

History: L. 2005, ch. 113, § 2; July 1.



58-817 Sale of stored property; procedure; redemption; notices.

58-817. Sale of stored property; procedure; redemption; notices. (a) (1) If the occupant is in default for a period of more than 45 days, the operator may enforce the lien by selling the property stored in the leased space for cash. Sale of the property stored on the premises may be by public or private proceedings and may also be as a unit or in parcels, or by way of one or more contracts and at any time or place, and on any terms as long as the sale is commercially reasonable. The operator may otherwise dispose of any property which has no commercial value.

(2) The proceeds of such sale shall then be applied to satisfy the lien, with any surplus disbursed as provided in subsection (d).

(b) Before conducting a sale under subsection (a), the operator shall:

(1) Notify the occupant of the default by first-class mail at the occupant's last-known address, and by electronic mail if the occupant has provided an electronic mail address to the operator;

(2) send a second notice of default, not less than seven days after the notice required by subsection (b)(1), by first-class mail to the occupant at the occupant's last-known address, and by electronic mail if the occupant has provided an electronic mail address to the operator. A second notice of default shall include:

(A) A statement that the contents of the occupant's leased space are subject to the operator's lien;

(B) a statement of the operator's claim, indicating the charges due on the date of the notice, the amount of any additional charges which shall become due before the date of release for sale and the date those additional charges shall become due;

(C) a demand for payment of the charges due within a specified time, not less than 10 days after the date of the notice;

(D) a statement that unless the claim is paid within the time stated, the contents of the occupant's space will be sold after a specified time; and

(E) the name, street address and telephone number of the operator, or a designated agent whom the occupant may contact to respond to the notice.

(3) At least seven days before the sale, advertise the time, place and terms of the sale in a newspaper of general circulation in the jurisdiction where the sale is to be held. Such advertisement shall be in the classified section of the newspaper.

(c) At any time before a sale under this section, the occupant may pay the amount necessary to satisfy the lien and redeem the occupant's personal property.

(d) If a sale is held under this section, the operator shall:

(1) Satisfy the lien from the proceeds of the sale; and

(2) hold the balance, if any, for delivery on demand to the occupant or any other recorded lienholders for a period of one year after receipt of proceeds of the sale and satisfaction of the lien. Thereafter, the proceeds remaining after satisfaction of the lien shall be considered abandoned property to be reported and paid to the state treasurer in accordance with the disposition of unclaimed property act.

(e) A purchaser in good faith of any personal property sold under the self-service storage act takes the property free and clear of any rights of:

(1) Persons against whom the lien was valid; and

(2) other lienholders.

(f) If the operator complies with the provisions of the self-service storage act, the operator's liability:

(1) To the occupant shall be limited to the net proceeds received from the sale of the personal property; and

(2) to other lienholders shall be limited to the net proceeds received from the sale of any personal property covered by the other lien.

(g) If an occupant is in default, the operator may deny the occupant access to the leased space.

(h) Notices to the occupant shall be sent to the occupant at the occupant's last-known address. Notices shall be deemed delivered when deposited with the United States postal service, properly addressed as provided in subsection (b), with postage prepaid.

History: L. 1983, ch. 187, § 6; L. 1984, ch. 204, § 1; L. 2012, ch. 169, § 1; July 1.



58-818 Care, custody and control of stored property vested in occupant; exceptions.

58-818. Care, custody and control of stored property vested in occupant; exceptions. Unless the rental agreement specifically provides otherwise and until a lien sale under the self-service storage act, the exclusive care, custody and control of all personal property stored in the leased self-service storage space remains vested in the occupant.

History: L. 1983, ch. 187, § 7; July 1.



58-819 Rental agreements entered into prior to July 1, 1983.

58-819. Rental agreements entered into prior to July 1, 1983. All rental agreements, entered into before July 1, 1983, which have not been extended or renewed after that date, shall remain valid and may be enforced or terminated in accordance with their terms or as permitted by any other statute or law of this state.

History: L. 1983, ch. 187, § 8; July 1.



58-820 Marital deduction gifts; effect and construction.

58-820. Marital deduction gifts; effect and construction. (a) As used in this section:

(1) "Marital deduction" means the federal estate tax deduction allowed for transfers under section 2056 of the federal internal revenue code or the federal gift tax deduction allowed for transfers under section 2523 of the federal internal revenue code; and

(2) "marital deduction gift" means a transfer of property that is intended to qualify for the marital deduction.

(b) If an instrument contains a marital deduction gift:

(1) The provisions of the instrument, including any power, duty, or discretionary authority given to a fiduciary, shall be construed to comply with the marital deduction provisions of the federal internal revenue code;

(2) the fiduciary shall not take any action or have any power that impairs the deduction as applied to the marital deduction gift;

(3) the marital deduction gift may be satisfied only with property that qualifies for the marital deduction; and

(4) with respect to marital deduction gifts which are under the terms of the instrument, whether determined by a formula or a fixed dollar amount, in a pecuniary amount that is to be satisfied by distribution of assets at their values, as finally determined for federal estate tax purposes and the instrument does not otherwise require that such bequest at time of funding either be of an aggregate fair market value at least equal to such pecuniary amount or that the assets distributed in satisfaction of such bequest be fairly representative of appreciation or depreciation, as the case may be, of all assets available to satisfy such bequest, then such fiduciary shall be required to distribute assets in satisfaction of such marital deduction gift which are fairly representative of the depreciation or appreciation, as the case may be, of all assets available to satisfy such bequest.

(c) The provisions of this section shall have no effect on the administration or interpretation of marital deduction gifts made prior to their effective date.

History: L. 1994, ch. 269, § 6; July 1.



58-821 Duty of care owed trespassers.

58-821. Duty of care owed trespassers. (a) A possessor of any fee, reversionary or easement interest in real property, including an owner, lessee or other lawful occupant, owes a trespasser only the duty of care that existed at common law or in statute as of July 1, 2014.

(b) This section does not affect any immunities from or defenses to civil liability:

(1) Established by another section of the Kansas Statutes Annotated, and amendments thereto; or

(2) available at common law to which a possessor of real property may be entitled.

History: L. 2014, ch. 69, § 1; July 1.






Article 9 UNIFORM PRINCIPAL AND INCOME ACT (1997)

58-9-101 Short title.

58-9-101. Short title. This act shall be known and may be cited as the uniform principal and income act (1997).

History: L. 2000, ch. 61, § 1; July 1.



58-9-102 Definitions.

58-9-102. Definitions. As used in this act:

(1) "Accounting period" means a calendar year unless another 12-month period is selected by a fiduciary. The term includes a portion of a calendar year or other 12-month period that begins when an income interest begins or ends when an income interest ends.

(2) "Beneficiary" includes, in the case of a decedent's estate, an heir, legatee, and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

(3) "Fiduciary" means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator, and a person performing substantially the same function.

(4) "Income" means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange, or liquidation of a principal asset, to the extent provided in part 4.

(5) "Income beneficiary" means a person to whom net income of a trust is or may be payable.

(6) "Income interest" means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion.

(7) "Mandatory income interest" means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

(8) "Net income" means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under this act to or from income during the period.

(9) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity.

(10) "Principal" means property held in trust for distribution to a remainder beneficiary when the trust terminates.

(11) "Remainder beneficiary" means a person entitled to receive principal when an income interest ends.

(12) "Terms of a trust" means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.

(13) "Trustee" includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court.

History: L. 2000, ch. 61, § 2; July 1.



58-9-103 Fiduciary duties; general principles.

58-9-103. Fiduciary duties; general principles. (a) In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of parts 2 and 3, a fiduciary:

(1) Shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this act;

(2) may administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this act;

(3) shall administer a trust or estate in accordance with this act if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

(4) shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and this act do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(b) In exercising the power to adjust under subsection (a) of  K.S.A. 58-9-104, and amendments thereto, or a discretionary power of administration regarding a matter within the scope of this act, whether granted by the terms of a trust, a will, or this act, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries. A determination in accordance with this act is presumed to be fair and reasonable to all of the beneficiaries.

History: L. 2000, ch. 61, § 3; July 1.



58-9-104 Trustee's power to adjust.

58-9-104. Trustee's power to adjust. (a) A trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor, pursuant to  K.S.A. 58-24a02, and amendments thereto, the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income, and the trustee determines, after applying the rules in subsection (a) of  K.S.A. 58-9-103, and amendments thereto, that the trustee is unable to comply with subsection (b) of  K.S.A. 58-9-103, and amendments thereto.

(b) In deciding whether and to what extent to exercise the power conferred by subsection (a), a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

(1) The nature, purpose, and expected duration of the trust;

(2) the intent of the settlor;

(3) the identity and circumstances of the beneficiaries;

(4) the needs for liquidity, regularity of income, and preservation and appreciation of capital;

(5) the assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor;

(6) the net amount allocated to income under the other sections of this act and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(7) whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(8) the actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

(9) the anticipated tax consequences of an adjustment.

(c) A trustee may not make an adjustment:

(1) That diminishes the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(2) that reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(3) that changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(4) from any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside;

(5) if possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(6) if possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

(7) if the trustee is a beneficiary of the trust; or

(8) if the trustee is not a beneficiary, but the adjustment would benefit the trustee directly or indirectly.

(d) If subsection (c)(5), (6), (7), or (8) applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

(e) A trustee may release the entire power conferred by subsection (a) or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in subsection (c)(1) through (6) or (c)(8) or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (c). The release may be permanent or for a specified period, including a period measured by the life of an individual.

(f) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (a).

History: L. 2000, ch. 61, § 4; L. 2001, ch. 75, § 7; July 1.



58-9-105 Conversion of trust into unitrust; exceptions.

58-9-105. Conversion of trust into unitrust; exceptions. (a) Unless expressly prohibited by the governing instrument, a trustee may release the power under K.S.A. 58-9-104, and amendments thereto, and convert a trust into a unitrust as described in this section if all of the following apply:

(1) The trustee determines that the conversion will enable the trustee to better carry out the intent of the settlor or testator and the purposes of the trust;

(2) the trustee gives to each qualified beneficiary of the trust, as defined by K.S.A. 58a-103, and amendments thereto, written notice of (A) the trustee's intention to release the power to adjust and to convert the trust into a unitrust and (B) how the unitrust will operate, including what initial decisions the trustee will make under this section and the initial payout percentage to be utilized in determining a unitrust distribution; and

(3) no qualified beneficiary objects to the conversion to a unitrust in a writing delivered to the trustee within 60 days of the mailing of the notice under subsection (a)(2).

(b) (1) If a qualified beneficiary timely objects to the conversion to a unitrust, the trustee may petition the appropriate district court to approve the conversion to a unitrust.

(2) A qualified beneficiary may request a trustee to convert to a unitrust. If the trustee does not convert, the qualified beneficiary may petition the appropriate district court to order the conversion.

(3) The district court shall approve the conversion or direct the requested conversion if the court concludes that the conversion will enable the trustee to better carry out the intent of the settlor or testator and the purposes of the trust, after considering the factors enumerated under subsection (c) deemed by the court to be relevant.

(c) In deciding whether to exercise the power conferred by subsection (a), the trustee shall consider all factors relevant to the trust and its beneficiaries, including the following to the extent they are relevant:

(1) The nature, purpose, and expected duration of the trust;

(2) the intent of the settlor;

(3) the identity and circumstances of the beneficiaries;

(4) the needs for liquidity, regularity of income and preservation and appreciation of capital;

(5) the assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a qualified beneficiary; and whether an asset was purchased by the trustee or received from the settlor;

(6) the net amount allocated to income under the other sections of this act and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(7) the actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

(8) the anticipated tax consequences of conversion.

(d) After a trust is converted to a unitrust, all of the following apply:

(1) The trustee shall follow an investment policy seeking a total return for the investments held by the trust, whether the return is to be derived:

(A) From appreciation of capital;

(B) from earnings and distributions from capital; or

(C) from both.

(2) The trustee shall make regular distributions in accordance with the governing instrument construed in accordance with the provisions of this section.

(3) The term "income" in the governing instrument shall mean an annual distribution—the unitrust distribution—equal to between 3% and 5%—the payout percentage—of the net fair market value of the trust's assets, whether such assets would be considered income or principal under other provisions of this act, averaged over a period of up to the three preceding years.

(e) The trustee may, in the trustee's discretion from time to time, determine all of the following:

(1) The effective date of a conversion to a unitrust;

(2) the provisions for prorating a unitrust distribution for a short year in which a qualified beneficiary's right to payments commences or ceases;

(3) the frequency of unitrust distributions during the year;

(4) the effect of other payments from or contributions to the trust on the trust's valuation;

(5) whether to value the trust's assets annually or more frequently;

(6) what valuation dates to use;

(7) how frequently to value nonliquid assets and whether to estimate their value;

(8) whether to omit from the calculations trust property occupied or possessed by a qualified beneficiary;

(9) whether the payout percentage utilized in determining the unitrust distribution should be modified to a percentage the trustee could have initially chosen. The trustee may modify the payout percentage if:

(A) The trustee gives each qualified beneficiary of the trust three months written notice prior to modifying the payout percentage. Such notice shall include the proposed modified payout percentage, the reasons for such modification and the effective date of such modification; and

(B) (i) no qualified beneficiary objects to the modification of the payout percentage in writing to the trustee within 60 days of the mailing of such notice; or

(ii) the modification of the payout percentage is approved by the appropriate district court; and

(10) any other matters necessary for the proper functioning of the unitrust.

(f) (1) Expenses which would be deducted from income if the trust were not a unitrust may not be deducted from the unitrust distribution.

(2) Unless otherwise provided by the governing instrument, the unitrust distribution shall be paid from the following sources in the following order: Net income, net realized short-term capital gains, net realized long-term capital gains and the principal of the trust.

(g) A trustee may reconvert from a unitrust to restore the power to adjust the trust without judicial procedure if:

(1) The trustee determines that the intent of the settlor or testator and the purposes of the trust are no longer served by such conversion;

(2) the trustee gives each qualified beneficiary of the trust written notice of the trustee's intent to reconvert from a unitrust to the power to adjust the trust and the reasons for such reconversion; and

(3) no qualified beneficiary objects to such reconversion in writing to the trustee within 60 days of the mailing of such notice.

(h) The trustee or, if the trustee declines to do so, a qualified beneficiary may petition the appropriate district court to:

(1) Authorize a payout percentage of less than 3% or more than 5%;

(2) provide for a distribution of net income, as would be determined if the trust were not a unitrust, in excess of the unitrust distribution if such distribution is necessary to preserve a tax benefit;

(3) average the valuation of the trust's net assets over a period other than three years; and

(4) reconvert from a unitrust. Upon a reconversion, the power to adjust under K.S.A. 58-9-104, and amendments thereto, shall be revived.

(i) A conversion to a unitrust does not affect a provision in the governing instrument directing or authorizing the trustee to distribute principal or authorizing a qualified beneficiary to withdraw a portion or all of the principal.

(j) Except as provided in subsection (k), a trust may not be converted into a unitrust in any of the following circumstances:

(1) If payment of the unitrust distribution would change the amount payable to a qualified beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets.

(2) If the unitrust distribution would be made from any amount which is permanently set aside for charitable purposes under the governing instrument and for which a federal estate or gift tax deduction has been taken, unless both income and principal are so set aside.

(3) If:

(A) Possessing or exercising the power to convert would cause an individual to be treated as the owner of all or part of the trust for federal income tax purposes; and

(B) the individual would not be treated as the owner if the trustee did not possess the power to convert.

(4) If:

(A) Possessing or exercising the power to convert would cause all or part of the trust assets to be subject to federal estate or gift tax with respect to an individual; and

(B) the assets would not be subject to federal estate or gift tax with respect to the individual if the trustee did not possess the power to convert.

(5) If the conversion would result in the disallowance of a federal estate tax or gift tax marital deduction which would be allowed if the trustee did not have the power to convert.

(6) If the trustee is a qualified beneficiary of the trust.

(k) (1) If subsection (j)(3), (4) or (6) applies to a trustee and there is more than one trustee, a co-trustee to whom the provision does not apply may convert the trust, unless the exercise of the power by the remaining trustee or trustees is prohibited by the governing instrument.

(2) If subsection (j)(3), (4) or (6) applies to all the trustees, the trustees may petition the appropriate district court to direct a conversion.

(l) (1) A trustee may release the power conferred by subsection (a) to convert to a unitrust if any of the following apply:

(A) The trustee is uncertain about whether possessing or exercising the power will cause a result described in subsection (j)(3), (4) or (5).

(B) The trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (j).

(2) The release may be permanent or for a specified period, including a period measured by the life of an individual.

(m) This section shall be part of and supplemental to the uniform principal and income act (1997).

History: L. 2009, ch. 57, § 1; L. 2012, ch. 63, § 1; July 1.



58-9-106 Income standard, no presumption concerning fiduciary duty.

58-9-106. Income standard, no presumption concerning fiduciary duty. (a) The income standard established in K.S.A. 2015 Supp. 58-9-105, and amendments thereto, does not create a presumption or implication that a trustee who distributes less than 3% or more than 5% is breaching a trustee's fiduciary duty to a beneficiary.

(b) This section shall be part of and supplemental to the uniform principal and income act (1997).

History: L. 2009, ch. 57, § 2; July 1.



58-9-201 Determination and distribution of net income.

58-9-201. Determination and distribution of net income. After a decedent dies, in the case of an estate, or after an income interest in a trust ends, the following rules apply:

(1) A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in parts 3 through 5 which apply to trustees and the rules in subsection (5). The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

(2) A fiduciary shall determine the remaining net income of a decedent's estate or a terminating income interest under the rules in parts 3 through 5 which apply to trustees and by:

(A) including in net income all income from property used to discharge liabilities;

(B) paying from income or principal, in the fiduciary's discretion, fees of attorneys, accountants, and fiduciaries; court costs and other expenses of administration; and interest on death taxes, but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction; and

(C) paying from principal all other disbursements made or incurred in connection with the settlement of a decedent's estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust, or applicable law.

(3) A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright the interest or any other amount provided by the will, the terms of the trust, or applicable law from net income determined under subsection (2) or from principal to the extent that net income is insufficient. If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under applicable law if the pecuniary amount were required to be paid under a will.

(4) A fiduciary shall distribute the net income remaining after distributions required by subsection (3) in the manner described in K.S.A. 58-9-202, and amendments thereto, to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust.

(5) A fiduciary may not reduce principal or income receipts from property described in subsection (1) because of a payment described in K.S.A. 58-9-501 or 58-9-502, and amendments thereto, to the extent that the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on, or after the date of a decedent's death or an income interest's terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.

History: L. 2000, ch. 61, § 5; July 1.



58-9-202 Distribution to residuary and remainder beneficiaries.

58-9-202. Distribution to residuary and remainder beneficiaries. (a) Each beneficiary described in subsection (4) of  K.S.A. 58-9-201, and amendments thereto, is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

(b) In determining a beneficiary's share of net income, the following rules apply:

(1) The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations.

(2) The beneficiary's fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust.

(3) The beneficiary's fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.

(4) The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

(c) If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

(d) A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.

History: L. 2000, ch. 61, § 6; July 1.



58-9-301 When right to income begins and ends.

58-9-301. When right to income begins and ends. (a) An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

(b) An asset becomes subject to a trust:

(1) On the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor's life;

(2) on the date of a testator's death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate; or

(3) on the date of an individual's death in the case of an asset that is transferred to a fiduciary by a third party because of the individual's death.

(c) An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (d), even if there is an intervening period of administration to wind up the preceding income interest.

(d) An income interest ends on the day before an income beneficiary dies or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.

History: L. 2000, ch. 61, § 7; July 1.



58-9-302 Apportionment of receipts and disbursements when decedent dies or income interest begins.

58-9-302. Apportionment of receipts and disbursements when decedent dies or income interest begins. (a) A trustee shall allocate an income receipt or disbursement other than one to which subsection (1) of  K.S.A. 58-9-201, and amendments thereto, applies to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

(b) A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins must be allocated to principal and the balance must be allocated to income.

(c) An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this act. Distributions to shareholders or other owners from an entity to which  K.S.A. 58-9-401, and amendments thereto, applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.

History: L. 2000, ch. 61, § 8; July 1.



58-9-303 Apportionment when income interest ends.

58-9-303. Apportionment when income interest ends. (a) As used in this section, "undistributed income" means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

(b) When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than five percent of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

(c) When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate, or other tax requirements.

History: L. 2000, ch. 61, § 9; July 1.



58-9-401 Character of receipts.

58-9-401. Character of receipts. (a) As used in this section, "entity" means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund, or any other organization in which a trustee has an interest other than a trust or estate to which  K.S.A. 58-9-402, and amendments thereto, applies, a business or activity to which  K.S.A. 58-9-403, and amendments thereto, applies, or an asset-backed security to which  K.S.A. 58-9-415, and amendments thereto, applies.

(b) Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

(c) A trustee shall allocate the following receipts from an entity to principal:

(1) Property other than money;

(2) money received in one distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity;

(3) money received in total or partial liquidation of the entity; and

(4) money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

(d) Money is received in partial liquidation:

(1) To the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or

(2) if the total amount of money and property received in a distribution or series of related distributions is greater than 20 percent of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt.

(e) Money is not received in partial liquidation, nor may it be taken into account under subsection (d)(2), to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.

(f) A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.

History: L. 2000, ch. 61, § 10; July 1.



58-9-402 Distribution from trust or estate.

58-9-402. Distribution from trust or estate. A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee,  K.S.A. 58-9-401 or 58-9-415, and amendments thereto, applies to a receipt from the trust.

History: L. 2000, ch. 61, § 11; July 1.



58-9-403 Business and other activities conducted by trustee.

58-9-403. Business and other activities conducted by trustee. (a) If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

(b) A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

(c) Activities for which a trustee may maintain separate accounting records include:

(1) Retail, manufacturing, service, and other traditional business activities;

(2) farming;

(3) raising and selling livestock and other animals;

(4) management of rental properties;

(5) extraction of minerals and other natural resources;

(6) timber operations; and

(7) activities to which  K.S.A. 58-9-414, and amendments thereto, applies.

History: L. 2000, ch. 61, § 12; July 1.



58-9-404 Principal receipts.

58-9-404. Principal receipts. A trustee shall allocate to principal:

(1) To the extent not allocated to income under this act, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest, or a payer under a contract naming the trust or its trustee as beneficiary;

(2) money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit, subject to this part;

(3) amounts recovered from third parties to reimburse the trust because of disbursements described in subsection (a)(7) of K.S.A. 58-9-502 and amendments thereto or for other reasons to the extent not based on the loss of income;

(4) proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

(5) net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and

(6) other receipts as provided in K.S.A. 58-9-408 through 58-9-415 and amendments thereto.

History: L. 2000, ch. 61, § 13; July 1.



58-9-405 Rental property.

58-9-405. Rental property. To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.

History: L. 2000, ch. 61, § 14; July 1.



58-9-406 Obligation to pay money.

58-9-406. Obligation to pay money. (a) An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

(b) A trustee shall allocate to principal an amount received from the sale, redemption, or other disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

(c) This section does not apply to an obligation to which  K.S.A. 58-9-409, 58-9-410, 58-9-411, 58-9-412, 58-9-414 or 58-9-415  and amendments thereto applies.

History: L. 2000, ch. 61, § 15; July 1.



58-9-407 Insurance policies and similar contracts.

58-9-407. Insurance policies and similar contracts. (a) Except as otherwise provided in subsection (b), a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

(b) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to  K.S.A. 58-9-403 and amendments thereto, loss of profits from a business.

(c) This section does not apply to a contract to which  K.S.A. 58-9-409 and amendments thereto applies.

History: L. 2000, ch. 61, § 16; July 1.



58-9-408 Insubstantial allocations not required.

58-9-408. Insubstantial allocations not required. If a trustee determines that an allocation between principal and income required by K.S.A. 58-9-409, 58-9-410, 58-9-411, 58-9-412 or 58-9-415 and amendments thereto is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in subsection (c) of  K.S.A. 58-9-104 and amendments thereto applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in subsection (d) of  K.S.A. 58-9-104 and amendments thereto and may be released for the reasons and in the manner described in subsection (e) of  K.S.A. 58-9-104 and amendments thereto.  An allocation is presumed to be insubstantial if:

(1) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 10 percent; or

(2) the value of the asset producing the receipt for which the allocation would be made is less than 10 percent of the total value of the trust's assets at the beginning of the accounting period.

History: L. 2000, ch. 61, § 17; July 1.



58-9-409 Deferred compensation, annuities and similar payments.

58-9-409. Deferred compensation, annuities and similar payments. (a) As used in this section:

(1) "Payment" means a payment that a trustee may receive over a fixed number of years or during the life of one or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer. For the purposes of subsections (d), (e), (f) and (g), the term also includes any payment from any separate fund, regardless of the reason for the payment; and

(2) "separate fund" includes a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock-bonus, or stock-ownership plan.

(b) To the extent that a payment is characterized as interest, a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate the payment to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.

(c) If no part of a payment is characterized as interest, a dividend, or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income 10% of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not "required to be made" to the extent that it is made because the trustee exercises a right of withdrawal.

(d) Except as otherwise provided in subsection (e), subsections (f) and (g) apply, and subsections (b) and (c) do not apply, in determining the allocation of a payment made from a separate fund to:

(1) A trust to which an election to qualify for a marital deduction under section 2056(b)(7) of the internal revenue code of 1986 has been made; or

(2) a trust that qualifies for the marital deduction under section 2056(b)(5) of the internal revenue code of 1986.

(e) Subsections (d), (f) and (g) do not apply if and to the extent that the series of payments would, without the application of subsection (d), qualify for the marital deduction under section 2056(b)(7)(C) of the internal revenue code of 1986.

(f) A trustee shall determine the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to K.S.A. 58-9-101 et seq., and amendments thereto. Upon request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust.  The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

(g) If a trustee cannot determine the internal income of a separate fund, but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal 4% of the fund's value, according to the most recent statement of value preceding the beginning of the accounting period.  If the trustee can determine neither the internal income of the separate fund nor the fund's value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under section 7520 of the internal revenue code of 1986, for the month preceding the accounting period for which the computation is made. This section does not apply to a payment to which K.S.A. 58-9-410, and amendments thereto, applies.

History: L. 2000, ch. 61, § 18; L. 2010, ch. 35, § 2; July 1.



58-9-410 Liquidating asset.

58-9-410. Liquidating asset. (a) As used in this section, "liquidating asset" means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than one year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to  K.S.A. 58-9-409 and amendments thereto, resources subject to  K.S.A. 58-9-411 and amendments thereto, timber subject to K.S.A. 58-9-412 and amendments thereto, an activity subject to  K.S.A. 58-9-414 and amendments thereto, an asset subject to  K.S.A. 58-9-415 and amendments thereto, or any asset for which the trustee establishes a reserve for depreciation under  K.S.A. 58-9-503 and amendments thereto.

(b) A trustee shall allocate to income 10 percent of the receipts from a liquidating asset and the balance to principal.

History: L. 2000, ch. 61, § 19; July 1.



58-9-411 Minerals, water and other natural resources.

58-9-411. Minerals, water and other natural resources. (a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

(2) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, 15 percent must be allocated to principal and the balance to income.

(4) If an amount is received from a working interest or any other interest not provided for in subsection (1), (2), or (3), 15 percent of the net amount received must be allocated to principal and the balance to income.

(b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, 90 percent of the amount must be allocated to principal and the balance to income.

(c) This act applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d) If a trust owns an interest in minerals, water, or other natural resources on the effective date of this act, the trustee may allocate receipts from the interest as provided in this act or in the manner used by the trustee before the effective date of this act. If the trust acquires an interest in minerals, water, or other natural resources after the effective date of this act, the trustee shall allocate receipts from the interest as provided in this act.

History: L. 2000, ch. 61, § 20; L. 2003, ch. 38, § 1; July 1.



58-9-412 Timber.

58-9-412. Timber. (a) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) to principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) to or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in subsections (1) and (2); or

(4) to principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to subsection (1), (2), or (3).

(b) In determining net receipts to be allocated pursuant to subsection (a), a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) This act applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d) If a trust owns an interest in timberland on the effective date of this act, the trustee may allocate net receipts from the sale of timber and related products as provided in this act or in the manner used by the trustee before the effective date of this act. If the trust acquires an interest in timberland after the effective date of this act, the trustee shall allocate net receipts from the sale of timber and related products as provided in this act.

History: L. 2000, ch. 61, § 21; July 1.



58-9-413 Property not productive of income.

58-9-413. Property not productive of income. (a) If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under  K.S.A. 58-9-104 and amendments thereto and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time, or exercise the power conferred by subsection (a) of K.S.A. 58-9-104 and amendments thereto.  The trustee may decide which action or combination of actions to take.

(b) In cases not governed by subsection (a), proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.

History: L. 2000, ch. 61, § 22; July 1.



58-9-414 Derivatives and options.

58-9-414. Derivatives and options. (a) As used in this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under  K.S.A. 58-9-403 and amendments thereto for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

History: L. 2000, ch. 61, § 23; July 1.



58-9-415 Asset-backed securities.

58-9-415. Asset-backed securities. (a) As used in this section, "asset-backed security" means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which  K.S.A. 58-9-401 or 58-9-409 and amendments thereto applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives one or more payments in exchange for the trust's entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 10 percent of the payment to income and the balance to principal.

History: L. 2000, ch. 61, § 24; July 1.



58-9-501 Disbursements from income.

58-9-501. Disbursements from income. A trustee shall make the following disbursements from income to the extent that they are not disbursements to which subsection (2)(B) or (C) of  K.S.A. 58-9-201 and amendments thereto applies:

(1) One-half of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;

(2) one-half of all expenses for accountings, judicial proceedings, or other matters that involve both the income and remainder interests;

(3) all of the other ordinary expenses incurred in connection with the administration, management, or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal, and expenses of a proceeding or other matter that concerns primarily the income interest; and

(4) recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.

History: L. 2000, ch. 61, § 25; July 1.



58-9-502 Disbursements from principal.

58-9-502. Disbursements from principal. (a) A trustee shall make the following disbursements from principal:

(1) The remaining one-half of the disbursements described in subsections (1) and (2) of  K.S.A. 58-9-501 and amendments thereto;

(2) all of the trustee's compensation calculated on principal as a fee for acceptance, distribution, or termination, and disbursements made to prepare property for sale;

(3) payments on the principal of a trust debt;

(4) expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;

(5) premiums paid on a policy of insurance not described in subsection (4) of K.S.A. 58-9-501 and amendments thereto of which the trust is the owner and beneficiary;

(6) estate, inheritance, and other transfer taxes, including penalties, apportioned to the trust; and

(7) disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties, and defending claims based on environmental matters.

(b) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.

History: L. 2000, ch. 61, § 26; July 1.



58-9-503 Transfers from income to principal for depreciation.

58-9-503. Transfers from income to principal for depreciation. (a) As used in this section, "depreciation" means a reduction in value due to wear, tear, decay, corrosion, or gradual obsolescence of a fixed asset having a useful life of more than one year.

(b) A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

(1) Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(2) during the administration of a decedent's estate; or

(3) under this section if the trustee is accounting under  K.S.A. 58-9-403 for the business or activity in which the asset is used.

(c) An amount transferred to principal need not be held as a separate fund.

History: L. 2000, ch. 61, § 27; July 1.



58-9-504 Transfers from income to reimburse principal.

58-9-504. Transfers from income to reimburse principal. (a) If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

(b) Principal disbursements to which subsection (a) applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(1) An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(2) a capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

(3) disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and broker's commissions;

(4) periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

(5) disbursements described in subsection (a)(7) of  K.S.A. 58-9-502 and amendments thereto.

(c) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (a).

History: L. 2000, ch. 61, § 28; July 1.



58-9-505 Income taxes.

58-9-505. Income taxes. (a) A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

(b) A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

(c) A tax required to be paid by a trustee on the trust's share of an entity's taxable income must be paid:

(1) From income to the extent that receipts from the entity are allocated only to income;

(2) from principal to the extent that receipts from the entity are allocated only to principal;

(3) proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal; and

(4) from principal to the extent that the tax exceeds the total receipts from the entity.

(d) After applying subsections (a) through (c), the trustee shall adjust income or principal receipts to the extent that the trust's taxes are reduced because the trust receives a deduction for payments made to a beneficiary.

History: L. 2000, ch. 61, § 29; L. 2010, ch. 35, § 3; July 1.



58-9-506 Adjustments between principal and income because of taxes.

58-9-506. Adjustments between principal and income because of taxes. (a) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

(1) Elections and decisions, other than those described in subsection (b), that the fiduciary makes from time to time regarding tax matters;

(2) an income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

(3) the ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust, or a beneficiary.

(b) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust, or beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.

History: L. 2000, ch. 61, § 30; July 1.



58-9-601 Application of act.

58-9-601. Application of act. Except as expressly provided in a will or terms of the trust or this act, this act applies to every trust or decendent's estate existing on the effective date of this act.

History: L. 2000, ch. 61, § 31; July 1.



58-9-602 Uniformity of application and construction.

58-9-602. Uniformity of application and construction. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: L. 2000, ch. 61, § 32; July 1.



58-9-603 Severability clause.

58-9-603. Severability clause. If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2000, ch. 61, § 33; July 1.



58-9-606 Transitional matters.

58-9-606. Transitional matters. (a) K.S.A. 58-9-409, and amendments thereto, applies to a trust described in subsection (d) of K.S.A. 58-9-409, and amendments thereto, on and after the following dates:

(1) If the trust is not funded, as of the date of the decedent's death;

(2) if the trust is initially funded in the calendar year beginning January 1, 2010, the date of the decedent's death; or

(3) if the trust is not described in paragraphs (1) or (2), January 1, 2010.

(b) This section shall be a part of and supplemental to the uniform principal and income act.

History: L. 2010, ch. 35, § 1; July 1.






Article 10 NEW GOODS PUBLIC AUCTION LAW

58-1014 Legislative findings.

58-1014. Legislative findings. The legislature finds:

(a) There are greater opportunities for deception and fraud in public auction sales of new goods, wares and merchandise by itinerant merchants than in public auction sales of new goods, wares and merchandise by established places of business;

(b) that itinerant merchants who conduct such public auction sales require more policing and regulation and are a greater burden to the communities where such sales are held since they assume little or no responsibility for the welfare of such communities as do established businesses;

(c) that public auction sales by itinerant merchants of new goods, wares and merchandise might be used to dispose of stolen new goods, wares and merchandise and thus require more policing and regulation since itinerant merchants are usually one place one day and gone from such place on the following day; and

(d) that itinerant merchants conducting public auction sales of new goods, wares and merchandise frequently leave the state without paying to the director of revenue the Kansas retailers' sales tax which they have or should have collected at the time of making sales at such public auction sales.

History: L. 1961, ch. 265, § 1; July 1.



58-1015 Definitions.

58-1015. Definitions. As used in this act unless the context otherwise requires:

(a) "Auctioneer" means a person who conducts a public auction as herein defined;

(b) "clerk" means: (a) the county clerk of the county wherein the public auction is to be held if the public auction is to be held outside the corporate limits of a city; (b) the city clerk, city license collector or other person or officer designated by a city to issue public auction licenses of the city wherein the public auction is to be held;

(c) "inventory" means a list of new goods, wares and merchandise offered at public auction, showing make and model; also their serial number, if any;

(d) "person" means and includes an individual, firm, association, corporation or any other legal entity;

(e) "public auction" means the offering for sale or selling of new goods, wares or merchandise to the highest bidder or offering for sale or selling of new goods, wares or merchandise at a high price and then offering the same at successive lower prices until a buyer is secured; and

(f) "new goods, wares and merchandise" means those not previously sold at retail.

History: L. 1961, ch. 265, § 2; July 1.



58-1016 License required to conduct certain auction sales; unlawful acts.

58-1016. License required to conduct certain auction sales; unlawful acts. It shall be unlawful for any person to sell, dispose of, or offer for sale at public auction in this state any new goods, wares or merchandise, unless such person and the owners of such new goods, wares or merchandise to be offered for sale or sold if such are not owned by the vendors, shall have first secured a license as herein provided and shall have complied with the other requirements of this act.

History: L. 1961, ch. 265, § 3; July 1.



58-1017 Same; filing application; contents; verification.

58-1017. Same; filing application; contents; verification. Any person desiring to offer any new goods, wares or merchandise for sale at public auction shall file, in duplicate, an application for a license for that purpose with the clerk of the county or city in which the said auction is proposed to be held. The application shall be filed not less than ten (10) full days prior to the date the said auction is to be held. The application shall state the following facts:

(a) The name, residence and post-office address of the person making the application, and if a firm, association or corporation, the name and address of the members of the firm or association or officers of the corporation, as the case may be.

(b) If the applicant is a corporation then there shall be stated on the application form the date of incorporation, the state of incorporation and if for a corporation formed in a state other than the state of Kansas the date on which such corporation qualified for authority to do business as a foreign corporation in the state of Kansas.

(c) The name, residence and post-office address of the auctioneer who will conduct such public auction.

(d) A detailed inventory and description of all such new goods, wares or merchandise to be offered for sale at public auction which inventory shall list the items set forth in paragraph (c) of K.S.A. 58-1015.

(e) The number of days and dates on which said auction will be held.

(f) A statement that the applicant has complied with all the requirements made of the applicant by the director of revenue under the Kansas retailers' sales tax act and that the applicant holds a valid unrevoked certificate of registration issued by the director of revenue to sell tangible personal property at retail as a transient seller in the state of Kansas.

(g) The said application shall be verified.

History: L. 1961, ch. 265, § 4; July 1.



58-1018 Same; bond requirements; process; actions.

58-1018. Same; bond requirements; process; actions. At the time of filing the application required by this act, and as a part thereof, the applicant shall file and deposit with the said clerk a bond issued by a corporate surety authorized to do business in this state, in the penal sum of three (3) times the cost to the vendor of the merchandise proposed to be offered for sale at public auction, to the state of Kansas, and for the use and benefit of any purchaser of any such new goods, wares or merchandise at the said auction who might have a cause of action for damages sustained on account of dishonest or fraudulent conduct arising from or out of a sale or sales at such auction against the applicant or against the auctioneer, and which action is commenced within one (1) year from the date that such sale is made at any such auction; the said bond shall be further conditioned that the applicant will pay any fines that may be assessed by any court against the applicant or against the auctioneer for violation of the provisions of this act: Provided, however, The aggregate liability of the surety for all said taxes, fines, and causes of action shall in no event exceed the sum of such bond, but there shall be no limitation of liability against the owners of the new goods, wares and merchandise or the auctioneer or the applicant for the license.

In such bond the applicant and surety shall appoint the clerk of the county or city, as the case may be, in which said bond is filed the agent of the applicant and of the surety for the service of process, which appointment shall be irrevocable. At the time that said bond is filed and deposited with the clerk as herein provided the auctioneer shall appoint the said clerk the agent of the auctioneer for the service of process, which appointment shall be irrevocable. In the event of such service of process, the agent on whom such service is made shall, within five (5) days after the service, mail by registered mail a true copy of the process served upon the agent to each party for whom the agent has been served, addressed to the last known address of such party.

The state of Kansas or any agency or political subdivision thereof, or any person having a cause of action arising out of any sale of such new goods, wares or merchandise may join the applicant and the surety on such bond and the auctioneer in the same action, or may in such action sue either such applicant or the surety or the auctioneer alone.

History: L. 1961, ch. 265, § 5; July 1.



58-1019 Same; license fees; disposition of moneys.

58-1019. Same; license fees; disposition of moneys. The applicant filing an application with the clerk for a license to conduct a public auction shall pay to the clerk of such county or city, as the case may be, in which the said application is made, a license fee of twenty-five dollars ($25) per day for each day that the applicant proposes to conduct a public auction. The clerk of such county or city, as the case may be, shall pay such license fees so collected into the county treasury or city treasury, as the case may be, and the said county treasurer or city treasurer shall credit all moneys so received by him or her to the county general fund or the city general fund.

History: L. 1961, ch. 265, § 6; July 1.



58-1020 Same; issuance of license by county or city clerk; restrictions; record; public inspection; duplicate copy of application to director of revenue.

58-1020. Same; issuance of license by county or city clerk; restrictions; record; public inspection; duplicate copy of application to director of revenue. Upon the filing of such application and after the applicant has established that he or she has fully complied with all the provisions of this act, the clerk shall issue to the applicant a license authorizing the said applicant to conduct a public auction as proposed in said application; such license shall not be transferable and shall be valid only in the county outside the corporate limits of any city if issued by the county clerk and only in the city if issued by the city clerk. No license shall be good for more than one (1) person, unless such persons shall be copartners or an association nor for more than one (1) place in said county or city.

The clerk shall keep a record of such licenses in a book provided for that purpose, which shall at all times be open to public inspection. No particular form of license shall be required to be issued by said clerk. However, any license issued shall state the name of the person who is licensed, the precise place at which such auction sale is to be held and the number of days and the dates for which the license is issued. Upon the issuance of such license, the clerk shall mail the duplicate copy of the application for the license to the director of revenue, state office building, Topeka, Kansas.

History: L. 1961, ch. 265, § 7; July 1.



58-1021 Same; inventory of goods sold; copy to director of revenue.

58-1021. Same; inventory of goods sold; copy to director of revenue.    Within ten (10) days after the last day of said public auction, the applicant shall file in duplicate with the clerk who issued the license an inventory of all goods, wares and merchandise sold at such auction and the price received therefor, which inventory shall be verified by the person who filed the application for the license with the said clerk. The clerk shall immediately after receiving such report and inventory forward a copy thereof to the director of revenue, state office building, Topeka, Kansas.

History: L. 1961, ch. 265, § 8; July 1.



58-1022 Same; penalties for violations of act.

58-1022. Same; penalties for violations of act. Every person, firm, association or corporation who shall in any manner engage in, or conduct a public auction, without having first obtained a license as hereinbefore provided, or who shall knowingly advertise, represent or hold forth any sale of goods, wares or merchandise to be conducted contrary to the provisions of this act shall be deemed guilty of a misdemeanor and shall, upon conviction thereof, be fined in any sum not less than two hundred dollars ($200) and not more than one thousand dollars ($1,000), to which may be added imprisonment in the county jail for not less than thirty (30) days and not more than one hundred eighty (180) days.

History: L. 1961, ch. 265, § 9; July 1.



58-1023 Auction sales; act inapplicable to certain sales.

58-1023. Auction sales; act inapplicable to certain sales. The provisions of this act shall not extend to the sale at public auction of new merchandise, which was assessed personal property tax in the county in which the sale is to be held or is replacement stock of merchandise inventory which was assessed personal property tax in the county in which the sale is to be had, and to auction sales under the direction of any court or court officers as may be required by law, nor shall it apply to sales made to dealers by commercial travelers or selling agents in the usual course of business, nor to a bona fide sale of goods, wares and merchandise by sample for future delivery, or by sales made by sheriffs or other public officers selling goods, wares and merchandise according to law, nor to bona fide assignees or receivers appointed in this state selling goods, wares and merchandise for the benefit of creditors. The provisions of this act shall not apply to community sales which are held and conducted in accordance with and subject to the provisions of article 10 of chapter 47 of the Kansas Statutes Annotated and acts amendatory thereof.

History: L. 1961, ch. 265, § 10; L. 1974, ch. 446, §21; July 1.



58-1024 Same; licensing and regulation of public auctions by cities; limitation.

58-1024. Same; licensing and regulation of public auctions by cities; limitation. All cities of the first, second or third class are hereby given full power and authority to tax, license and regulate persons, firms or corporations engaging in or desiring to engage in public auctions, and shall require a license and charge a fee therefor; but such license fee shall be the amount provided in this act and such cities may provide for penalties for violations of any ordinance relating thereto.

History: L. 1961, ch. 265, § 11; July 1.



58-1025 Same; invalidity of part.

58-1025. Same; invalidity of part. If any section, subsection, paragraph, sentence, clause or phrase of this act is for any reason held to be unconstitutional or invalid, such constitutionality or invalidity shall not affect the constitutionality or validity of the remaining portion or portions of this act.

History: L. 1961, ch. 265, § 12; July 1.



58-1026 Same; name of act; citation.

58-1026. Same; name of act; citation. This act shall be known and cited as the "new goods public auction law."

History: L. 1961, ch. 265, § 13; July 1.






Article 11 TRUSTS OF PERSONAL PROPERTY

58-1101 Certain trusts exempt from certain rules of law; continuance.

58-1101. Certain trusts exempt from certain rules of law; continuance.    A trust of personal property, created as part of a stock bonus plan, pension plan, disability or death benefit plan, profit-sharing plan or retirement plan, for the exclusive benefit of employees or self-employed persons, to which contributions are made by employer or employees, or both, or by such self-employed persons, for the purpose of distributing to such employees or self-employed persons, the earnings or the principal, or both earnings and principal of the stock so held in trust, shall not be deemed to be invalid as violating any existing laws or rules of law against perpetuities or suspension of the power of alienation of title to property; but such a trust may continue for such time as may be necessary to accomplish the purpose for which it may be created.

History: L. 1959, ch. 240, § 1; June 30.



58-1102 Same; income from trust property; accumulation.

58-1102. Same; income from trust property; accumulation. The income arising from any personal property held in a trust created as part of a stock bonus plan, pension plan, disability or death benefit plan, or profit-sharing plan, or retirement plan, for the exclusive benefit of employees, or self-employed persons, to which contributions are made by an employer, or employees, or both, or by such self-employed persons, for the purpose of distributing in accordance with such plan to such employees or self-employed persons, the earnings or the principal, or both earnings and principal of the trust fund, may be permitted to accumulate until the fund shall be sufficient to accomplish the purposes of such plan.

History: L. 1959, ch. 240, § 2; June 30.






Article 13 PUBLIC BUILDINGS

58-1301 Accessibility standards for public buildings or facilities.

58-1301. Accessibility standards for public buildings or facilities. (a) Except as provided in K.S.A. 58-1307, and amendments thereto, all existing facilities, and the design and construction of all new, additions to and alterations of, facilities in this state shall conform to Title II or Title III, as appropriate.  The design and construction of new, addition to or alteration of, any facility which receives a building permit or permit extension after the effective date of this act shall be governed by the provisions of this act.

History: L. 1968, ch. 216, § 1; L. 1978, ch. 336, § 4; L. 1978, ch. 212, § 1; L. 1981, ch. 343, § 1; L. 1992, ch. 208, § 1; L. 1994, ch. 195, § 2; July 1.



58-1301b Same; definitions.

58-1301b. Same; definitions. As used in this act:

(a) "Governmental entity" means a "public entity" as defined in Title II, but shall not include the national railroad passenger corporation, and any commuter authority, as defined in section 103(8) of the rail passenger service act (45 U.S.C. § 541).

(b) "Person" means an individual, partnership, corporation or other association of individuals.

(c) "Title II" means 28 C.F.R. Part 35, nondiscrimination in state and local government services as required by sections 201 to 205, inclusive, of the Americans with disabilities act of 1990, 42 U.S.C.A. § 12,115 et seq., as amended by the ADA amendments act of 2008.

(d) "Title III" means 28 C.F.R. Part 36, nondiscrimination on the basis of disability by public accommodations and commercial facilities as required by section 301 et seq. of the Americans with disabilities act of 1990, 42 U.S.C.A. § 12,181 et seq., as amended by the ADA amendments act of 2008.

(e) "Facility" means all or any portion of buildings, structures, sites, complexes, equipment, rolling stock or other conveyances, roads, walks, passageways, parking lots or other real or personal property, including the site where the building, property, structure or equipment is located. This definition of facility shall not apply to K.S.A. 79-32,175, 79-32,176 and 79-32,177, and amendments thereto.

History: L. 1994, ch. 195, § 3; L. 2013, ch. 21, § 1; July 1.



58-1303 Same; legislative intent.

58-1303. Same; legislative intent. This act is intended to prohibit discrimination on the basis of disability by Title II and Title III entities.  All facilities covered by this act are to be designed, constructed and altered to be readily accessible to and usable by individuals with a disability.

History: L. 1968, ch. 216, § 3; L. 1992, ch. 208, § 6; L. 1994, ch. 195, § 4; July 1.



58-1304 Accessibility standards for public buildings or facilities; enforcement of act.

58-1304. Accessibility standards for public buildings or facilities; enforcement of act. (a) The responsibility for enforcement of this act shall be as follows:

(1) For all existing Title II school facilities, and the design and construction of all new, additions to and alterations of Title II school facilities, the state board of education, by plan approval as required by K.S.A. 31-150, and amendments thereto. Facilities operated or used for any purpose by, or located upon the land of any community college, area vocational school, area vocational-technical school, technical college, or institution under the governance of the state board of regents shall not be subject to the provisions of this subsection;

(2) for all existing state government facilities, and the design and construction of all new, additions to and alterations of, facilities for which federal, state, county funds or funds of other political subdivisions of the state or private funds are utilized on state property, the secretary of administration;

(3) for all existing facilities, and the design and construction of all new, additions to and alterations of, any local government facilities where funds of a county, municipality or other political subdivision are utilized, the governmental entity thereof or an agency thereof designated by the governmental entity;

(4) for the design and construction of all other new, additions to and alterations of, facilities which are subject to the provisions of this act, the building inspector or other agency or person designated by the governmental entity in which the facility is located.

(b) The attorney general of the state of Kansas shall oversee the enforcement of this act.

History: L. 1968, ch. 216, § 4; L. 1978, ch. 336, § 5; L. 1978, ch. 212, § 2; L. 1986, ch. 208, § 2; L. 1991, ch. 147, § 18; L. 1992, ch. 208, § 2; L. 1994, ch. 195, § 5; L. 2001, ch. 23, § 2; July 1.



58-1306 Same; display of international symbol.

58-1306. Same; display of international symbol. The international symbol of access to individuals with a disability shall be permanently displayed at the entrance of all facilities that are in compliance with the standards established pursuant to this act. Entrances of multi-family dwellings as defined in the K.S.A. 44-1001 et seq., and amendments thereto, and the fair housing act of 1968, as amended, 42 U.S.C. 3601 et seq., also shall display the international symbol of access to individuals with a disability.

History: L. 1978, ch. 213, § 3; L. 1986, ch. 208, § 4; L. 1992, ch. 208, § 8; L. 1994, ch. 195, § 6; July 1.



58-1307 Same; historic facilities; duties of state historic preservation officer; review of state action.

58-1307. Same; historic facilities; duties of state historic preservation officer; review of state action. (a) Any governmental entity undertaking an addition to or alteration of a qualified historic facility, as defined in section 504(c) of the Americans [with] disabilities act of 1990 as required by Title II, shall follow 28 C.F.R. Part 35.150(b)(2) and 35.150(d).

(b) Any person undertaking an addition to or alteration of a qualified historic facility, as defined in section 504(c) of the Americans with disabilities act of 1990 as required by Title III, shall follow 28 C.F.R. Part 36.405.

(c) Any consultation for alternative methods of access with the state historic preservation officer required by 28 C.F.R. Part 35.150(b)(2) or 35.150(d) or 28 C.F.R. Part 36.405 shall include descriptions of alternative methods of providing access, one copy of the facility plans, with dimensions, for the applicable areas of the addition or alteration, and photographs of the existing conditions.

(d) In addition to subsection (c), the state historic preservation officer shall solicit additional information from the requestor and perform an on-site inspection of the qualified historic facility.

(e) The state historic preservation officer shall initiate consultation and evaluation of properly submitted requests within 30 days from the date the request was received.

(f) Any action by a state officer or agency pursuant to this section is subject to review in accordance with the Kansas judicial review act. Any action pursuant to this section by any other person or entity is subject to review by the district court of the county where the facility is located.

History: L. 1978, ch. 213, § 5; L. 1986, ch. 208, § 5; L. 1986, ch. 318, § 79; L. 1992, ch. 208, § 9; L. 1994, ch. 195, § 7; L. 2010, ch. 17, § 103; July 1.



58-1308 Same; injunction to restrain violation of standards.

58-1308. Same; injunction to restrain violation of standards. The attorney general, the city, county or district attorney or any person, agency or governmental entity responsible for the enforcement of this act may apply to the district court for a temporary or permanent injunction restraining any individual, corporation or partnership from violating the standards established by this act. Such court shall have jurisdiction upon hearing and for cause shown to grant such injunction. Such court may require the alteration of any facility by mandatory injunction to ensure compliance with the provisions of this act.

History: L. 1978, ch. 213, § 7; L. 1986, ch. 208, § 6; L. 1991, ch. 147, § 19; L. 1994, ch. 195, § 8; July 1.



58-1309 Same; violation of injunction; civil penalty.

58-1309. Same; violation of injunction; civil penalty. (a) An aggrieved individual with a disability shall not be a required party in actions brought by the attorney general or a city, county or district attorney pursuant to this section.

(b) Any willful violation of the terms of any injunction or court order issued pursuant to this act shall render the violator liable for the payment of a civil penalty in such amount as the court shall determine to be necessary and proper.

(c) In administering and pursuing actions under this act, the attorney general and the city, county attorney or district attorney are authorized to sue for and collect reasonable expenses and investigation fees as determined by the court. Civil penalties sued for and recovered by the attorney general shall be paid into the general fund of the state. Civil penalties sued for and recovered by the city, county attorney or district attorney shall be paid into the general fund of the city or county where the proceedings were instigated.

(d) Any person, agency or governmental entity responsible for the enforcement of this act may refer evidence concerning violation of the standards established pursuant to this act to the attorney general or the proper city, county or district attorney, who may institute, with or without such a reference, proceedings under this section.

History: L. 1978, ch. 213, § 6; L. 1992, ch. 208, § 10; L. 1994, ch. 195, § 9; July 1.



58-1310a Same; rules and regulations.

58-1310a. Same; rules and regulations. (a) The attorney general of the state of Kansas may adopt any rules and regulations necessary to implement the provisions of K.S.A. 58-1304 and 58-1308, and amendments thereto.

(b) The state board of education may adopt any rules and regulations to implement the provisions of paragraph (1) of subsection (a) of K.S.A. 58-1304, and amendments thereto.

(c) The secretary of administration may adopt any rules and regulations necessary to implement the provisions of K.S.A. 58-1301 et seq. and amendments thereto.

History: L. 1991, ch. 147, § 20; L. 1994, ch. 195, § 10; July 1.






Article 14 ACCESSIBILITY STANDARDS FOR CERTAIN DWELLINGS

58-1401 Accessibility standards for certain dwellings; definitions.

58-1401. Accessibility standards for certain dwellings; definitions. As used in this act:

(a) "Dwelling" means any single family residence and each individual living unit in a duplex or triplex residential building which is constructed with public financial assistance.

(b) "Public financial assistance" means:

(1) A building contract or similar contractual agreement with any state agency;

(2) any real estate received by the owner through a donation by the state;

(3) state tax credits;

(4) grant assistance from state funds;

(5) state loan guarantees; or

(6) federal funds administered by the state or a state agency.

(c) "Director" means the director of the division of housing in the Kansas development finance authority.

History: L. 2002, ch. 175, § 1; L. 2003, ch. 154, § 15; July 1.



58-1402 Same; design and construction standards.

58-1402. Same; design and construction standards. (a) Except as provided by this act, dwellings shall be designed and constructed to have at least one accessible entrance on an accessible route. If the entrance is served by a ramp, the ramp shall have a maximum slope not to exceed a ratio of one inch rise to every 12 inch horizontal run and shall have a level landing at the top and bottom of each run.

Accessible entrance doors and doorways shall have a minimum clear opening of 32 inches. The accessible entrance may be any entrance at the front, side, back or garage of the dwelling that is served by an accessible route. The accessible route shall be no less than 36 inches wide with a slope not to exceed a ratio of one inch rise to every 20 inch horizontal run. If a patio door serves as an accessible entrance, a standard six-foot sliding patio door assembly shall be deemed to be sufficient to comply with the requirements of this subsection. The threshold of such doors shall not exceed 1/2 inch or, in the case of a sliding door, 3/4 inch.

(b) All doorways located on the same floor on which the accessible entrance is located within the dwelling intended for user passage within the dwelling shall be sufficiently wide to allow passage by persons using wheelchairs. Except for doors serving closets having less than 15 square feet in area, all doors located on the same floor on which the accessible entrance is located which are intended for user passage shall provide a minimum 32-inch clear opening with the door open 90 degrees measured between the face of the door and the doorstop.

(c) An accessible route located on the same floor on which the accessible entrance is located shall be designed and constructed in such a manner that a 36-inch wide route is provided with a slope not to exceed a ratio of one inch rise to every 20 inch horizontal run. Such route shall have ramped or beveled changes at door thresholds. Beveled edges of such thresholds shall not exceed 1/2 inch or, in the case of a sliding door, 3/4 inch.

(d) In bathrooms located on the same floor on which the accessible entrance is located, the walls at the bathtub, shower and toilet shall be reinforced so that grab bars may be installed at a later date, if needed. Such reinforcement shall be sufficient enough to support a sheer force of 250 pounds.

(e) Light switches, electrical outlets, thermostat controls and other controls located on the same floor on which the accessible entrance is located shall be placed so that a person using a wheelchair can access the controls using either a forward or sideward approach. Such controls shall be placed no less than 15 inches nor more than 48 inches from the floor in the case of a forward approach. Such controls shall be placed no less than nine inches nor more than 54 inches from the floor in the case of a sideward approach. If multiple controls serve the same elements, only one need be accessible.

History: L. 2002, ch. 175, § 2; July 1.



58-1403 Same; application to new dwellings.

58-1403. Same; application to new dwellings. Except as provided by this act, the design and construction of all new dwellings shall conform to the accessibility standards specified in K.S.A. 58-1402, and amendments thereto.

History: L. 2002, ch. 175, § 3; July 1.



58-1404 Same; condition of release of public financial assistance.

58-1404. Same; condition of release of public financial assistance. (a) Whenever public financial assistance for dwellings is available, information concerning the requirements of this act shall be included in any notice or educational material regarding the availability of such financial assistance. Prior to releasing funds to a person receiving such financial assistance, the administrator of the program or other appropriate officer or employee shall require the person who is to receive such financial assistance to sign an affidavit of intent to comply with the requirements of this act.

(b) Except as provided by  K.S.A. 58-1405, and amendments thereto, any person who accepts public financial assistance and fails to comply with the requirements of this act may be ineligible to receive public financial assistance in the future.

History: L. 2002, ch. 175, § 4; July 1.



58-1405 Same; waiver of requirements.

58-1405. Same; waiver of requirements. (a) Upon application therefor, the director may waive any requirement of K.S.A. 58-1402, and amendments thereto. Applications for a waiver shall be submitted to the director. If the director determines that such compliance is financially or environmentally impractical, the director may waive such requirement. The director shall render a decision regarding any application submitted pursuant to this section within 60 days of receipt thereof.

(b) Unless otherwise provided by rules and regulations adopted by the director, proceedings to consider a waiver under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(c) Appeals from the decision of the director shall be governed by the provisions of the Kansas judicial review act.

History: L. 2002, ch. 175, § 5; L. 2003, ch. 154, § 16; L. 2010, ch. 17, § 104; July 1.



58-1406 Same; act not applicable to certain dwellings.

58-1406. Same; act not applicable to certain dwellings. The provisions of this act shall not apply to any dwelling which is:

(a) A private residence which is owner-occupied or which is under contract for occupation by the owner;

(b) a private residence for which an individual tax credit is received;

(c) a private residence which is financed with funds from the federal housing administration, rural development programs administered by the United States department of agriculture or under a single-family mortgage guarantee assistance program;

(d) a private residence for which rental vouchers or certificates under 42 U.S.C. §1437 are accepted;

(e) financed with public funds other than state funds or federal funds administered by the state or a state agency; or

(f) a dwelling the design or construction of which commenced prior to July 1, 2002, as evidenced by (1) a payment for such design or construction, (2) a contract for such design or construction or (3) or other proof sufficient to the director as prescribed by rules and regulations.

History: L. 2002, ch. 175, § 6; L. 2003, ch. 154, § 17; July 1.



58-1407 Same; rules and regulations.

58-1407. Same; rules and regulations. The director shall adopt any rules and regulations necessary to implement the provisions of this act.

History: L. 2002, ch. 175, § 7; L. 2003, ch. 154, § 18; July 1.






Article 20 LAND SURVEYS

58-2001 Monumentation of exterior corners, type; definitions.

58-2001. Monumentation of exterior corners, type; definitions. (a) All exterior corners in the boundary of a subdivision of land shall be monumented prior to recording of the plat submitted for recording after the effective date of this section. The monuments shall be a metallic bar or pipe which is in accordance with Kansas law at the time the survey is made.

(b) As used in article 20 of chapter 58 of the Kansas Statutes Annotated, and amendments thereto:

(1) "Condominium plat" means a type of subdivision plat for condominiums as required by K.S.A. 58-3115, and amendments thereto.

(2) "Subdivision plat" means a type of survey plat that creates lots, tracts, units or other parcels of land, that is acknowledged by the landowner and which requires acceptance by a city or county governing body.

(3) "Survey plat" means a drawing prepared by a land surveyor that graphically depicts the details of a survey and the location of the monuments.

(4) "Townhouse plat" means a type of subdivision plat for townhouses as required by K.S.A. 58-3707, and amendments thereto.

History: L. 1967, ch. 309, § 1; L. 2011, ch. 49, § 18; July 1.



58-2002 Same; corners used in control establishing boundaries.

58-2002. Same; corners used in control establishing boundaries. Where any United States public land survey corner or section center is involved in the control establishing the location of a subdivision boundary or other property boundary, such corners shall be monumented before being used in the control of the survey.

History: L. 1967, ch. 309, § 2; L. 2011, ch. 49, § 19; July 1.



58-2003 Same; recording measurements from visible objects; description.

58-2003. Same; recording measurements from visible objects; description. When any United States public land survey corner or section center is monumented or remonumented by a land surveyor, and when any such corner is located by a land surveyor in the course of carrying out a survey, there shall be recorded, in the manner provided by K.S.A. 58-2011, and amendments thereto, reference measurements from permanent, visible objects to the location of the corner as monumented, remonumented or located. These reference objects shall be described clearly.

History: L. 1967, ch. 309, § 3; L. 1999, ch. 27, § 1; L. 2011, ch. 49, § 20; July 1.



58-2004 Survey plats; information required for county surveyor review.

58-2004. Survey plats; information required for county surveyor review. The following information shall be submitted to the county surveyor with all survey plats that are required to be reviewed by the county surveyor:

(a) Survey plat showing: (1) Theory of location used for the exterior boundary; (2) locations of the monuments; and (3) bearings and distances between the monuments.

(b) Closure calculations of the exterior boundary and interior lots and parcels, or equivalent electronic data files acceptable to the county surveyor.

(c) Corner reference reports prepared by the land surveyor as required by K.S.A. 58-2003 and 58-2011, and amendments thereto, less than one year prior to the date such reports are submitted to the county surveyor.

History: L. 1967, ch. 309, § 4; L. 2011, ch. 49, § 21; July 1.



58-2005 Review of survey plats; requirements; procedure; costs; recording of plat, when; waiver.

58-2005. Review of survey plats; requirements; procedure; costs; recording of plat, when; waiver. (a) Before a subdivision plat, or survey plat required to be recorded pursuant to K.S.A. 2015 Supp. 19-1434, and amendments thereto, can be recorded, it shall be reviewed by the county surveyor or a land surveyor designated by the county. The county shall be responsible for the enforcement of this act. The county surveyor or other land surveyor designated by the county shall certify that such plat meets all the requirements of this act.

(b) (1) The survey plat shall be reviewed for: (A) Closure of the exterior boundary; (B) monumentation of the exterior boundary and United States public land survey corners; (C) legal description; and (D) compliance with K.S.A. 58-2011, and amendments thereto.

(2) A townhouse plat shall be reviewed in accordance with paragraph (1), and shall also be reviewed for compliance with K.S.A. 58-3707, and amendments thereto.

(3) A condominium plat shall be reviewed in accordance with paragraph (1), and shall also be reviewed for compliance with K.S.A. 58-3115, and amendments thereto.

(4) The board of county commissioners may, by resolution, adopt additional review requirements, including, but not limited to, review of proposed new tracts for compliance with zoning ordinances and regulations.

(c) Costs for the plat review and approval may be charged to the applicant for plat approval. All costs charged pursuant to this section shall be based on actual costs of the review and approval as approved by the board of county commissioners. There shall be no charge to the applicant for the completion of a deficiency correction verification. If new deficiencies are identified on an amended plat, and were not present on the initial plat, then the cost of the additional review may be charged to the applicant, provided, such charge does not exceed the charge for the initial review.

(d) If a survey plat is required to be reviewed, the register of deeds for such county may:

(1) Accept a survey plat for recordation only after the county surveyor, or such surveyor's designee, signs the face of the plat; or

(2) accept the survey plat, filing fee and review fee prior to review, then deliver the plat along with the review fee to the county surveyor or such surveyor's designee. The county surveyor, or such surveyor's designee, shall return the plat to the register of deeds, or to the submitting land surveyor, if necessary, upon completion of the review.

(e) The county surveyor, or such surveyor's designee, shall complete any initial plat review and deliver such plat to the submitting land surveyor or the register of deeds, as the case may be, no later than eight business days after such plat was submitted for review. During the initial review of a plat, the county surveyor, or such surveyor's designee, shall identify deficiencies related to those items described in subsection (b), if applicable. The county surveyor, or such surveyor's designee, shall complete any amended plat review and deliver such amended plat and the deficiency correction verification to the submitting land surveyor or the register of deeds, as the case may be, no later than three business days after such amended plat was submitted for review.

(f) Except for subdivision plats, townhouse plats and condominium plats, the board of county commissioners may, by resolution, waive the requirement for review of survey plats prior to recording with the register of deeds.

History: L. 1967, ch. 309, § 5; L. 1999, ch. 27, § 2; L. 2001, ch. 153, § 1; L. 2011, ch. 49, § 22; July 1.



58-2006 "Person" defined.

58-2006. "Person" defined. As used in this act, "person" means any individual, partnership, corporation, unincorporated association or governmental entity.

History: L. 1982, ch. 133, § 1; July 1.



58-2009 Rules and regulations; fees; existing rules and regulations continued in effect.

58-2009. Rules and regulations; fees; existing rules and regulations continued in effect. (a) The secretary of the state historical society shall: (1) Adopt rules and regulations fixing fees for the filing of documents under K.S.A. 58-2011, and amendments thereto, and the providing of information and services therefrom in an amount necessary to pay the cost of administering the provisions of this act; and

(2) adopt such other rules and regulations as necessary to implement the provisions of this act.

(b) The rules and regulations of the secretary of state relating to land surveys, land survey reference reports and filing fees for such reference reports in existence on the effective date of this act shall continue to be effective and shall be deemed to be the rules and regulations of the secretary of the state historical society until revised, amended, repealed or nullified pursuant to law.

History: L. 1982, ch. 133, § 4; L. 1988, ch. 301, § 13; July 1.



58-2010 Public agencies to provide information upon request; payment of cost.

58-2010. Public agencies to provide information upon request; payment of cost. Any city, county or state department, board or agency having information or records which will enable the secretary of the state historical society to carry out the provisions of this act shall furnish, upon request, such information to the secretary of the state historical society. The cost of providing such information shall be paid by the secretary of the state historical society.

History: L. 1982, ch. 133, § 5; L. 1988, ch. 301, § 14; July 1.



58-2011 Report of survey, filing; filing of reports relating to altered or destroyed markers; reproduction of survey records; fees; land survey fee fund created.

58-2011. Report of survey, filing; filing of reports relating to altered or destroyed markers; reproduction of survey records; fees; land survey fee fund created. (a) Whenever a survey originates from a United States public land survey corner or any related accessory, the land surveyor shall file a reference report for each corner or accessory with the secretary of the state historical society and with the county surveyor for the county or counties in which the survey corner exists. If there is no county surveyor of such county, such reference report shall be filed with the county engineer. If there is no county engineer, such report shall be filed in the office of the county road department. Reports filed with the secretary of the state historical society may be filed and retrieved using electronic technologies if authorized by the secretary. Such report shall be filed within 30 days of the date the references are made. At the time of filing such report with the secretary of the state historical society, the land surveyor shall pay a filing fee in an amount fixed by rules and regulations of the secretary of the state historical society. Fees charged for filing and retrieval of such reports may be billed and paid periodically.

(b) Any person engaged in an activity in which a United States public land survey corner or any related accessory is likely to be altered, removed, damaged or destroyed, shall have a person qualified to practice land surveying establish such reference points as necessary for the restoration, reestablishment or replacement of the corner or accessory. The land surveyor shall file a reference report with the secretary of the state historical society and with the county surveyor for the county or counties in which the survey corner exists. Such report shall be filed within 30 days of the date the references are made. At the time of filing such report with the secretary of the state historical society, the land surveyor shall pay a filing fee in an amount fixed by rules and regulations of the secretary of the state historical society.

(c) Upon completion of the activity likely to alter, remove, damage or destroy the public land survey corner or related accessory, the land surveyor shall review the survey corner and its accessories. If the survey corner or any accessory has been altered, removed, damaged or destroyed, the land surveyor shall replace the corner or accessory with a survey monument and file a restoration report with the secretary of the state historical society and the county surveyor in the county or counties in which it existed. If the survey corner and accessories are not damaged during the activity, a restoration report so stating shall be filed with the secretary of the state historical society and county surveyor's office. Such report shall be filed within 30 days after the activity is completed. At the time of filing such report with the office of the secretary of the state historical society the land surveyor shall pay a filing fee in an amount fixed by rules and regulations of the secretary of the state historical society.

(d) Failure to comply with the filing requirements of this section shall be grounds for the suspension or revocation of the land surveyor's license.

(e) The secretary of the state historical society may produce, reproduce and sell maps, plats, reports, studies and records relating to land surveys. The secretary of the state historical society shall charge a fee in an amount to be fixed by rules and regulations of the secretary for the furnishing of information retrieved from records filed pursuant to this section and for reproductions or copies of maps, plats, reports, studies and records filed in such office.

(f) All moneys collected by the secretary of the state historical society under the provisions of this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the land survey fee fund, which is hereby created. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants approved by the secretary of the state historical society or a person designated by the secretary of the state historical society and shall be used only for the purpose of paying the costs incurred in administering the provisions of this act. After the effective date of this act, any reference to the secretary of state in regard to appropriations to the land survey fee fund shall be deemed to refer to the secretary of the state historical society.

(g) The failure of any person to have a land surveyor establish reference points as required by subsection (b) shall be a class C misdemeanor.

History: L. 1982, ch. 133, § 6; L. 1984, ch. 205, § 1; L. 1988, ch. 301, § 15; L. 1999, ch. 27, § 3; L. 2001, ch. 5, § 201; L. 2011, ch. 49, § 23; L. 2011, ch. 91, § 23; July 1.






Article 20a STATE PLANE COORDINATE SYSTEM

58-20a01 Kansas coordinate system of 1983.

58-20a01. Kansas coordinate system of 1983. The system of plane coordinates which has been established by the national ocean survey/national geodetic survey (formerly the United States coast and geodetic survey) or its successors for defining and stating the geographic positions or locations of points on the surface of the earth within the state of Kansas shall be known as the Kansas coordinate system of 1983.

For the purpose of the use of this system, the state is divided into a north zone and a south zone.

The area now included north of the south line of the following counties shall constitute the north zone: Wallace, Logan, Gove, Trego, Ellis, Russell, Ellsworth, Saline, Dickinson, Morris, Wabaunsee, Shawnee, Douglas and Johnson.

The area now included south of the north line of the following counties shall constitute the south zone: Greeley, Wichita, Scott, Lane, Ness, Rush, Barton, Rice, McPherson, Marion, Chase, Lyon, Osage, Franklin and Miami.

History: L. 1995, ch. 80, § 1; July 1.



58-20a02 Same; use in land descriptions.

58-20a02. Same; use in land descriptions. As established for use in the north zone, the Kansas coordinate system of 1983 shall be named.  In any land description in which it is used, it shall be designated the "Kansas coordinate system 1983 north zone."

As established for use in the south zone, the Kansas coordinate system of 1983 shall be named.  In any land description in which it is used, it shall be designated the "Kansas coordinate system 1983 south zone."

History: L. 1995, ch. 80, § 2; July 1.



58-20a03 Same; plane coordinate values.

58-20a03. Same; plane coordinate values. The plane coordinate values for a point on the earth's surface used to express the geographic position or location of such point in the appropriate zone of this system, shall consist of two distances expressed in meters and decimals of a meter when using the Kansas coordinate system of 1983. One of the distances, to be known as the "Northing" or "N" shall give the position in a north-and-south direction; the other, to be known as the "Easting" or "E" shall give the position in an east-and-west direction.  These coordinates shall be made to depend upon and conform to plane rectangular coordinate values for the monumented points of the North American national geodetic horizontal network as published by the national ocean survey/national geodetic survey (formerly the United States coast and geodetic survey), or its successors, and whose plane coordinates have been computed on the system defined in the act.  Any such station or point may be used for establishing a survey connection to the Kansas coordinate system of 1983.

History: L. 1995, ch. 80, § 3; July 1.



58-20a04 Same; describing land tracts, use of coordinate system.

58-20a04. Same; describing land tracts, use of coordinate system. Descriptions of tracts of land by reference to subdivisions, lines or corners of the United States public land survey, or other original pertinent surveys, are hereby recognized as the basic and prevailing method for describing such tracts.  Whenever coordinates of the Kansas coordinate system are used in such descriptions they shall be construed as being supplementary to descriptions of such subdivisions, lines or corners contained in official plats and field notes of record; and, in the event of any conflict, the descriptions by reference to the subdivisions, lines or corners of the United States public land surveys, or other original pertinent surveys shall prevail over the description by coordinates.

History: L. 1995, ch. 80, § 4; July 1.



58-20a05 Same; tracts in more than one zone.

58-20a05. Same; tracts in more than one zone. When any tract of land to be defined by a single description extends from one into the other of the above coordinate zones, the position of all points on its boundaries may be referred to either of the two zones, the zone which is used being specifically named in the description.

History: L. 1995, ch. 80, § 5; July 1.



58-20a06 Same; coordinate system, defined.

58-20a06. Same; coordinate system, defined. For purposes of more precisely defining the Kansas coordinate system of 1983, the following definition by the national ocean survey/national geodetic survey is adopted:

The "Kansas coordinate system of 1983 north zone (zone code 1501)" is a Lambert conformal conic projection of the North American datum of 1983, having standard parallels at north latitudes 38 degrees 43 minutes and 39 degrees 47 minutes along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 98 degrees zero minutes west of Greenwich and the parallel 38 degrees 20 minutes north latitude. This origin is given the coordinates: N = 0 meters and E = 400,000 meters.

The "Kansas coordinate system of 1983 south zone (zone code 1502)" is a Lambert conformal conic projection of the North American datum of 1983, having standard parallels at north latitudes 37 degrees 16 minutes and 38 degrees 34 minutes along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 98 degrees 30 minutes west of Greenwich and the parallel 36 degrees 40 minutes north latitude. This origin is given the coordinates: N = 400,000 meters and E = 400,000 meters.

History: L. 1995, ch. 80, § 6; July 1.



58-20a07 Same; limitation.

58-20a07. Same; limitation. The use of the term "Kansas coordinate system of 1983 north zone" or "Kansas coordinate system of 1983 south zone" on any map, report of survey, or other document shall be limited to coordinates based on the Kansas coordinate system as defined in this act.

History: L. 1995, ch. 80, § 7; July 1.






Article 21 LAND PATENTS

58-2101 Recordation; fees of register of deeds.

58-2101. Recordation; fees of register of deeds. Patents issued by the government of the United States, or copies of such patents properly certified from the general land office of the United States, and patents issued by the state of Kansas, or copies of such patents, properly certified from the office of the register of the state land office, may be recorded in the office of the register of deeds of the county in which the lands covered thereby are situate, and said register of deeds shall be allowed the same fees for recording such patent, or copy of patent, as he or she is allowed by law for recording deeds or other instruments in writing.

History: L. 1862, ch. 159, § 1; G.S. 1868, ch. 76, § 1; L. 1907, ch. 234, §1; Feb. 12; R.S. 1923, 67-101.



58-2102 Certified copy of record as evidence.

58-2102. Certified copy of record as evidence. A copy of the record of such patent, or of such certified copy of patent, as may have been heretofore or may be hereafter so recorded, duly certified by the register of deeds under the register's official seal as being a true copy of the original record in his or her office, shall be received in all courts of this state as prima facie evidence of the existence of such patent and of such record.

History: L. 1862, ch. 159, § 2; G.S. 1868, ch. 76, § 2; L. 1907, ch. 234, §2; Feb. 12; R.S. 1923, 67-102.



58-2103 Certified copy of patent as evidence.

58-2103. Certified copy of patent as evidence. A certified copy of United States patent to land, certified to by the proper officer having such records in custody for the federal government as a true copy of the original patent issued by the president of the United States of America, shall be competent as evidence the same as the original in all courts of this state and conclusive proof of the title as therein shown.

History: L. 1903, ch. 343, § 1; June 1; R.S. 1923, 67-103.






Article 22 CONVEYANCES OF LAND

58-2201 Who deemed seized and possessed of lands.

58-2201. Who deemed seized and possessed of lands. All persons owning lands not held by an adverse possession, shall be deemed to be seized and possessed of the same.

History: G.S. 1868, ch. 22, § 1; Oct. 31; R.S. 1923, 67-201.



58-2202 Term "heirs" not necessary to estate in fee simple; what shall pass in conveyance of real estate.

58-2202. Term "heirs" not necessary to estate in fee simple; what shall pass in conveyance of real estate. The term "heirs," or other words of inheritance, shall not be necessary to create or convey an estate in fee simple; and every conveyance of real estate shall pass all the estate of the grantor therein, unless the intent to pass a less estate shall expressly appear or be necessarily implied in the terms of the grant.

History: G.S. 1868, ch. 22, § 2; Oct. 31; R.S. 1923, 67-202.



58-2203 Form of warranty deed.

58-2203. Form of warranty deed. Any conveyance of lands, worded in substance as follows: A.B. conveys and warrants to C.D. (here describe the premises), for the sum of (here insert the consideration), the said conveyance being dated, duly signed and acknowledged by the grantor, shall be deemed and held a conveyance in fee simple to the grantee, his or her heirs and assigns, with covenants from the grantor, for himself or herself and his or her heirs and personal representatives, that the grantor is lawfully seized of the premises, has good right to convey the same and guarantees the quiet possession thereof, that the same are free from all encumbrances, and the grantor will warrant and defend the same against all lawful claims.

History: L. 1887, ch. 151, § 1; June 20; R.S. 1923, 67-203.



58-2204 Form of quitclaim deed.

58-2204. Form of quitclaim deed. Any conveyance of lands, worded in substance as follows: A.B. quitclaims to C.D. (here describe the premises), for the sum of (here insert the consideration), the said conveyance being duly signed and acknowledged by the grantor, shall be deemed to be a good and sufficient conveyance in quitclaim to the grantee, his or her heirs and assigns.

History: L. 1887, ch. 151, § 2; June 20; R.S. 1923, 67-204.



58-2205 How conveyances executed and acknowledged.

58-2205. How conveyances executed and acknowledged. Conveyances of land, or of any other estate or interest therein, may be made by deed, executed by any person having authority to convey the same, or by that person's agent or attorney, and may be acknowledged and recorded as herein directed, without any other act or ceremony whatever.

History: G.S. 1868, ch. 22, § 3; Oct. 31; R.S. 1923, 67-205.



58-2206 Corporation conveyances executed prior to 1887 validated.

58-2206. Corporation conveyances executed prior to 1887 validated. All deeds, contracts and conveyances executed and acknowledged by private corporations, under and pursuant to section four of chapter twenty-two of the General Statutes of 1868, be and the same are hereby ratified and confirmed; and all instruments of writing executed and acknowledged under and pursuant to said section, now copied into the proper books of the office of the register of deeds of the several counties of this state, shall, upon the passage of this act, be deemed to impart to subsequent purchasers and encumbrancers, and all other persons, notice of all deeds, mortgages, powers of attorney, conveyances, contracts, and other instruments of writing, so far as and to the extent that the same may be found recorded, copied, or noted in such books of records, notwithstanding any defect in the execution, acknowledgment, recording, or certificate of recording the same; and the record of such instrument, or a duly authenticated copy thereof, shall be competent evidence whenever it shall be made to appear by the party's own oath or otherwise, the original is shown to be lost, or not in the possession or under the control of the party wishing to use the same: Provided, That nothing herein contained shall be construed to affect any rights heretofore acquired by subsequent grantees, assignees, or encumbrancers.

History: L. 1887, ch. 115, § 1; March 18; R.S. 1923, 67-206.



58-2207 Title acquired after conveyance passes to grantee, when.

58-2207. Title acquired after conveyance passes to grantee, when. Where a grantor by the terms of his or her deed undertakes to convey to the grantee an indefeasible estate in fee simple absolute, and shall not at the time of such conveyance have the legal title to the estate sought to be conveyed, but shall afterwards acquire it, the legal estate subsequently acquired by the grantor shall immediately pass to the grantee; and such conveyance shall be as effective as though such legal estate had been in the grantor at the time of conveyance.

History: G.S. 1868, ch. 22, § 5; Oct. 31; R.S. 1923, 67-207.



58-2208 Adverse possession; interest may be conveyed notwithstanding.

58-2208. Adverse possession; interest may be conveyed notwithstanding. Any person claiming title to real estate may, notwithstanding there may be an adverse possession thereof, sell and convey his or her interest therein, in the same manner and with like effect as if he or she was in the actual possession thereof.

History: G.S. 1868, ch. 22, § 6; Oct. 31; R.S. 1923, 67-208.



58-2209 Conveyance of real estate; signature required.

58-2209. Conveyance of real estate; signature required. All deeds or other conveyances of lands, or of any estate or interest therein, shall be subscribed by the party granting the same, or by the party's lawful agent or attorney, and may be acknowledged or proved and certified in the manner prescribed by the uniform law on notarial acts and K.S.A. 58-2216 and amendments thereto.

History: G.S. 1868, ch. 22, § 7; R.S. 1923, 67-209; L. 1984, ch. 201, § 15; July 1.



58-2210 Creation of trusts or powers, how executed.

58-2210. Creation of trusts or powers, how executed. Declarations or creations of trusts or powers, in relation of real estate, must be executed in the same manner as deeds of conveyance; but this provision does not apply to trusts resulting from the operation or construction of law.

History: G.S. 1868, ch. 22, § 8; Oct. 31; R.S. 1923, 67-210.



58-2211 Acknowledgment of instrument relating to real estate.

58-2211. Acknowledgment of instrument relating to real estate. All conveyances, and other instruments affecting real estate must be acknowledged before a person authorized by the uniform law on notarial acts to perform notarial acts or, if acknowledged within this state, by a county clerk, register of deeds or mayor or clerk of an incorporated city.

History: G.S. 1868, ch. 22, § 9; R.S. 1923, 67-211; L. 1973, ch. 134, § 47; L. 1984, ch. 201, § 16; July 1.



58-2214 Unacknowledged deed; proof of execution and delivery.

58-2214. Unacknowledged deed; proof of execution and delivery. If the grantor die before acknowledging the deed, or if for any other reason the grantor's attendance cannot be procured, in order to make the acknowledgment, or if, having appeared, the grantor refuses to acknowledge it, proof of the due execution and delivery of the deed may be made by any competent testimony.

History: G.S. 1868, ch. 22, § 12; Oct. 31; R.S. 1923, 67-214.



58-2215 Same; before whom proof made.

58-2215. Same; before whom proof made. Such proof may be made before any court or officer authorized to take acknowledgments as aforesaid.

History: G.S. 1868, ch. 22, § 13; Oct. 31; R.S. 1923, 67-215.



58-2216 Same; certificate, contents.

58-2216. Same; certificate, contents. The certificate endorsed upon the deed thus proved must state:First. The title of the court or officer taking the proof.Second. That it was satisfactorily proved that the grantor was dead, or that, for some other cause, the grantor's attendance could not be procured, in order to make the acknowledgment, or that, having appeared, he or she refused to acknowledge the deed. Third. The names of the witnesses by whom the proof was made, and that it was proved by them that the instrument was executed by the person whose name is thereunto subscribed as a party.

History: G.S. 1868, ch. 22, § 14; Oct. 31; R.S. 1923, 67-216.



58-2217 How certificates must be given.

58-2217. How certificates must be given. The certificate of proof or acknowledgment, as aforesaid, may be given under seal or otherwise, according to the mode by which the courts or officers granting the same usually authenticate their official acts.

History: G.S. 1868, ch. 22, § 15; Oct. 31; R.S. 1923, 67-217.



58-2218 False statement and certificate; penalty.

58-2218. False statement and certificate; penalty. Any officer who knowingly states a material untruth, in either of the certificates herein contemplated, may be indicted, and fined in any sum not exceeding the value of the property conveyed or otherwise affected by the instrument on which such certificate is endorsed.

History: G.S. 1868, ch. 22, § 16; Oct. 31; R.S. 1923, 67-218.



58-2219 Subpoena of witnesses.

58-2219. Subpoena of witnesses. Any court or officer having power to take the proof herein contemplated may issue the necessary subpoenas, and compel the attendance of witnesses residing within the county by attachment, if necessary.

History: G.S. 1868, ch. 22, § 17; Oct. 31; R.S. 1923, 67-219.



58-2221 Recordation of instruments conveying or affecting real estate; duties of register of deeds.

58-2221. Recordation of instruments conveying or affecting real estate; duties of register of deeds. Every instrument in writing that conveys:

(a) Real estate;

(b) any estate or interest created by an oil and gas lease;

(c) any estate or interest created by any lease or easement involving wind resources and technologies to produce and generate electricity; or

(d) whereby any real estate may be affected, proved or acknowledged, and certified in the manner hereinbefore prescribed, may be recorded in the office of register of deeds of the county in which such real estate is situated. It shall be the duty of the register of deeds to file the same for record immediately, and in those counties where a numerical index is maintained in the register of deeds' office, the register of deeds shall compare such instrument, before copying the same in the record, with the last record of transfer in the register of deeds' office of the property described. If the register of deeds finds such instrument contains apparent errors, the register of deeds shall not record the instrument until the grantee has been notified, if such notice is reasonably possible.

The grantor, lessor, grantee or lessee or any other person conveying or receiving real property or other interest in real property upon recording the instrument in the office of register of deeds shall furnish the register of deeds the full name and last known post-office address of the person to whom the property is conveyed or such person's designee. The register of deeds shall forward such information to the county clerk of the county who shall make any necessary changes in address records for mailing tax statements.

History: G.S. 1868, ch. 22, § 19; L. 1913, ch. 134, § 1; R.S. 1923, 67-221; L. 1953, ch. 297, § 1; L. 1972, ch. 366, § 2; L. 1973, ch. 221, § 1; L. 2004, ch. 127, § 1; July 1.



58-2222 Same; filing imparts notice.

58-2222. Same; filing imparts notice. Every such instrument in writing, certified and recorded in the manner hereinbefore prescribed, shall, from the time of filing the same with the register of deeds for record, impart notice to all persons of the contents thereof; and all subsequent purchasers and mortgagees shall be deemed to purchase with notice.

History: G.S. 1868, ch. 22, § 20; Oct. 31; R.S. 1923, 67-222.



58-2223 Same; unrecorded instrument valid only between parties having actual notice.

58-2223. Same; unrecorded instrument valid only between parties having actual notice. No such instrument in writing shall be valid, except between the parties thereto, and such as have actual notice thereof, until the same shall be deposited with the register of deeds for record.

History: G.S. 1868, ch. 22, § 21; Oct. 31; R.S. 1923, 67-223.



58-2224 Recordation of instruments, papers or documents; making of photographic or microphotographed copies deemed recording and record books, when.

58-2224. Recordation of instruments, papers or documents; making of photographic or microphotographed copies deemed recording and record books, when. Wherever the statutes require court records, deeds, patents, plats, charters of corporations, certificates of decrease of capital stock or other instruments, papers, or documents, to be recorded by any city, county or state officer, the making of photographic copies of such instruments, papers or documents, or the making of microphotographed copies shall be deemed recording. Photographic copies may be bound, paged and indexed wherever it is so provided for instruments, papers, or documents, recorded by hand, and such photographic copies when bound together shall be deemed record books. Microphotographed copies shall be placed in conveniently accessible files with provisions made for their preservation, examination and ready use by those persons lawfully entitled to view them and when such conditions are met they shall be deemed record books. This act shall be supplemental to existing statutes.

History: L. 1915, ch. 286, § 1; R.S. 1923, 67-224; L. 1970, ch. 218, § 1; July 1.



58-2228 Validity of instruments acknowledged in other states.

58-2228. Validity of instruments acknowledged in other states. All deeds, mortgages, powers of attorney and other instruments of writing for the conveyance or encumbrance of any lands, tenements or hereditaments situate within this state, executed and acknowledged or proved in any other state, territory, or country, in conformity with the laws of such state, territory, or country, or in conformity with the laws of this state, shall be as valid as if executed within this state in conformity with the provisions of this act.

History: G.S. 1868, ch. 22, § 25; Oct. 31; R.S. 1923, 67-228.



58-2229 Instruments as evidence.

58-2229. Instruments as evidence. Every instrument in writing, conveying or affecting real estate, which shall be acknowledged or proved and certified as hereinbefore prescribed, may, together with the certificates of acknowledgment or proof, be read in evidence without further proof.

History: G.S. 1868, ch. 22, § 26; Oct. 31; R.S. 1923, 67-229.



58-2230 Same; certified copies as evidence, when; authenticated copies from other states; recordation.

58-2230. Same; certified copies as evidence, when; authenticated copies from other states; recordation. Copies of such instrument, or of the record of the same, duly certified by the register of deeds of the county in which the same may have been recorded, shall, upon proof of the loss or destruction of the original instrument, or that it is not under the control of the person desiring to use the same, be read in evidence with like effect and on the same conditions as the original instrument; and that copies of any instrument of writing conveying or affecting real estate in this state, duly authenticated by the proper custodians of the records of other states, where any such instrument shall have been recorded for ten years and upwards, shall be received as prima facie evidence in all courts of record in this state, of the existence of the originals of such instruments of writing and of the proper record of the same, and may be recorded in the counties in this state wherein the real estate affected by them is situated, with like effect and upon the same conditions as the original instrument.

History: G.S. 1868, ch. 22, § 27; L. 1870, ch. 87, § 11; May 12; R.S. 1923, 67-230.



58-2231 Instruments recorded prior to 1868 as notice.

58-2231. Instruments recorded prior to 1868 as notice. All instruments of writing now copied into the proper books of the office of register of deeds of the several counties of this state, shall, upon the passage of this act, be deemed to impart to subsequent purchasers and encumbrancers, and all other persons whomsoever, notice of all deeds, mortgages, powers of attorney, contracts, conveyances, or other instruments, so far as, and to the extent that, the same may be found recorded, copied or noted in said books of record, notwithstanding any defects existing in the execution, acknowledgment, recording or certificate of recording the same; and the record of any such instrument, or a duly authenticated copy thereof, shall be competent evidence whenever, by the party's own oath or otherwise, the original is shown to be lost, or not belonging to the party wishing to use the same, or not within his or her control: Provided, That nothing herein contained shall be construed to affect any rights heretofore acquired in the hands of subsequent grantees, assignees or encumbrancers.

History: G.S. 1868, ch. 22, § 28; Oct. 31; R.S. 1923, 67-231.



58-2232 Certificate, record or transcript not conclusive evidence.

58-2232. Certificate, record or transcript not conclusive evidence.    Neither the certificate nor the record, nor the transcript thereof, is conclusive evidence of the fact therein stated.

History: G.S. 1868, ch. 22, § 29; Oct. 31; R.S. 1923, 67-232.



58-2233 Previous acts not invalidated.

58-2233. Previous acts not invalidated. Nothing herein contained shall invalidate any act already done.

History: G.S. 1868, ch. 22, § 30; Oct. 31; R.S. 1923, 67-233.



58-2234 Validation of acknowledgments made by register of deeds.

58-2234. Validation of acknowledgments made by register of deeds. All acknowledgments of deeds and other instruments of writing, for record in this state, which have already been taken by registers of deeds, with or without an impression of an official seal, are hereby recognized, confirmed, and made valid.

History: G.S. 1868, ch. 22, § 31; Oct. 31; R.S. 1923, 67-234.



58-2235 Record of defective instruments made prior to 1887 as notice.

58-2235. Record of defective instruments made prior to 1887 as notice. All instruments of writing now copied into the proper books of the office of register of deeds of the several counties of the state shall, upon the passage of this act, be deemed to impart to subsequent purchasers and encumbrancers, and all other persons whomsoever, notice of all deeds, mortgages, releases, powers of attorney, contracts, conveyances, or other instruments, so far as and to the extent that the same may be found recorded, copied or noted in said books of record, notwithstanding any defects existing in the execution, acknowledgment, either from the fact that the officer taking such acknowledgment failed to attach the officer's seal to such instrument, or that the register of deeds failed to record such seal, or for any other cause, recording, or certificate of recording the same; and the record of any such instrument, or a duly authenticated copy thereof, shall be competent evidence whenever by the party's own oath or otherwise the original is shown to be lost, or not belonging to the party wishing to use the same, or not within his or her control: Provided, That nothing herein contained shall be construed to affect any rights heretofore acquired in the hands of subsequent grantees, assignors or encumbrancers.

History: L. 1887, ch. 15, § 1; March 18; R.S. 1923, 67-235.



58-2236 Record of defective instruments made prior to 1901 as notice.

58-2236. Record of defective instruments made prior to 1901 as notice. All deeds, mortgages, releases, powers of attorney, leases, contracts, conveyances and other instruments of writing now recorded, copied or noted in the proper books of the office of register of deeds of the several counties in the state of Kansas shall, upon the passage of this act, be deemed to impart notice to subsequent purchasers, encumbrancers, lessees and all other persons whomsoever so far as and to the extent that such deeds, mortgages, releases, powers of attorney, leases, contracts, conveyances and other instruments of writing may be found recorded, copied or noted on said books of record, notwithstanding any defects existing in the execution, acknowledgment, certificate of acknowledgment, recording or certificate of recording of the same; and the record of any such instrument or a duly authenticated copy thereof shall be competent evidence whenever, by the party's own oath or otherwise, the original is shown to be lost or not belonging to the party wishing to use the same or not within his or her control: Provided, That nothing herein contained shall be construed to affect any rights acquired prior to the passage of this act.

History: L. 1901, ch. 124, § 1; May 1; R.S. 1923, 67-236.



58-2237 Certain defective instruments validated after being on record ten years; instrument, record or copy as evidence.

58-2237. Certain defective instruments validated after being on record ten years; instrument, record or copy as evidence. When any instrument of writing shall have been on record in the office of the register of deeds in the proper county for the period of ten (10) years, and there is a defect in such instrument because it has not been signed by the proper officer of any corporation, or because of any discrepancy in the corporate name, or because the corporate seal of the corporation has not been impressed on such instrument, or because the record does not show such seal, or because such instrument is not acknowledged, or because of any defect in the execution, acknowledgment, recording or certificate of recording the same, such instrument shall, from and after the expiration of ten (10) years from the filing thereof for record, be valid as though such instrument had, in the first instance, been in all respects duly executed, acknowledged, and certified, and contained the true corporate name, and such instrument shall, after the expiration of ten (10) years from the filing of the same for record, impart to subsequent purchasers, encumbrancers and all other persons whomsoever, notice of such instrument of writing so far as and to the same extent that the same may then be recorded, copied or noted in such books of record, notwithstanding such defect.

Such instrument or the record thereof, or a duly authenticated copy thereof, shall be competent evidence without requiring the original to be produced or accounted for to the same extent that written instruments, duly executed and acknowledged, or the record thereof, are competent:Provided, That nothing herein contained shall be construed to affect any rights acquired by grantees, assignees or encumbrancers subsequent to the filing of such instrument for record and prior to the expiration of ten (10) years from the filing of such instrument for record.

History: L. 1905, ch. 324, § 1; R.S. 1923, 67-237; L. 1961, ch. 295, § 1; June 30.



58-2238 Escheats of alien's property to state forfeited, when.

58-2238. Escheats of alien's property to state forfeited, when. Where real estate in this state might be claimed to have escheated to the state by reason of the heirs at law of a citizen of the United States, who died intestate owning such land, being aliens and incapable of inheriting, which land has heretofore been conveyed by such alien heir or heirs, to a citizen of the United States for a valuable consideration, and has been occupied in reliance upon said conveyance, without an adverse claim or title or right thereto having been asserted by the state for more than twenty-five years subsequent to such conveyance, the title and possession of such grantee, or his or her heirs or assigns, shall never be questioned in any manner, by or on behalf of the state of Kansas, and the state shall be deemed to have forever forfeited all title or right it may have ever had thereto.

History: L. 1919, ch. 192, § 1; March 19; R.S. 1923, 67-238.



58-2239 County clerk to keep transfer record; separate records for tax-exempt lands.

58-2239. County clerk to keep transfer record; separate records for tax-exempt lands. The county clerk of each county in this state shall keep in his or her office a book of record, which shall be denominated the transfer record, in which shall be entered all transfers of lands or lots in the clerk's county. Upon presentation of a deed of conveyance of real estate, the county clerk shall enter on the transfer record the description of the real estate as described in said conveyance, and attach his or her certificate to the conveyance, that the proper transfers have been entered upon the records of the clerk's office. A separate transfer record shall be maintained for all lands or lots which are exempt from taxation under the constitution or statutes of Kansas.

History: L. 1877, ch. 145, § 1; R.S. 1923, 67-239; L. 1963, ch. 325, § 1; June 30.



58-2240 Furnishing of information on transfer record to appraiser.

58-2240. Furnishing of information on transfer record to appraiser. At the time the county clerk makes the entry on the real estate transfer records, such clerk shall forthwith provide the county appraiser with the information entered thereon together with the names of the owners thereof.

History: L. 1877, ch. 145, § 2; R.S. 1923, 67-240; L. 1982, ch. 391, § 22; July 1.



58-2241 Duty of register of deeds to enter instruments on transfer record.

58-2241. Duty of register of deeds to enter instruments on transfer record. It shall be the duty of the register of deeds, when he or she shall receive any instrument conveying real estate which has not been entered on the transfer record to have such instrument entered on said transfer record immediately upon the recording of the same in his or her office.

History: L. 1877, ch. 145, § 3; L. 1915, ch. 173, § 1; R.S. 1923, 67-241; L. 1968, ch. 165, § 2; L. 1973, ch. 222, § 1; July 1.



58-2242a Decree or judgment changing ownership or title to real estate; entry upon transfer records.

58-2242a. Decree or judgment changing ownership or title to real estate; entry upon transfer records. Whenever any decree or judgment entered by a district court has become final and such decree or judgment shall change the ownership or the title to real estate, the clerk of the district court shall file with or exhibit to the county clerk of the proper county the original or a certified copy of such decree or judgment, for entry upon the transfer records of the clerk's office. No fee shall be required for making such entry.

History: L. 1945, ch. 263, § 1; L. 1989, ch. 174, § 1; L. 1990, ch. 198, § 2; July 1.



58-2247 Title by adverse possession of land for public park.

58-2247. Title by adverse possession of land for public park. Whenever by gift or donation from any fee title owner any city has received and taken possession of any ground within such city and used the same for a public park for fifteen years or longer and during such time has been in undisputed possession thereof, the title to any such ground so used is hereby vested in such city although no formal deed of conveyance by the grantor was ever executed or recorded.

History: L. 1913, ch. 77, § 1; April 30; R.S. 1923, 67-247.



58-2248 Recording title to lands patented by state to railroads.

58-2248. Recording title to lands patented by state to railroads. Laws 1879, chapter 132, section 1, included by reference. [The title to the act is as follows: "An act providing for recording of deeds and abstracts of title to certain lands patented by the state of Kansas to railroad companies." Act provided that the register of the state land office certify proper records to be recorded in the counties because of the patents having included, in one instrument, lands lying in different counties.]

History: R.S. 1923, 67-248.



58-2249 Protection of bona fide purchasers of Indian land.

58-2249. Protection of bona fide purchasers of Indian land. Laws 1881, chapter 112, section 1, and Laws 1874, chapter 79, sections 2 and 3, included by reference. [The act of 1874 was entitled "An Act to protect the bona fide purchasers of Indian lands." The act of 1881 amended and repealed section 1 of the act of 1874. The essential provision was that the census roll and the allotment roll of any tribe of Indians, except as to certain lands in Johnson county, made in pursuance of any treaty between the United States and any tribe of Indians, be received in evidence in all courts in this state.]

History: R.S. 1923, 67-249.



58-2252 Validating defective assignments and releases of trust deeds.

58-2252. Validating defective assignments and releases of trust deeds. In any case where a trust deed upon real estate in Kansas, given to secure the payment of a note payable to some person other than the trustee named in the trust deed, has been assigned or released by the trustee, without the payee in the note joining in such assignment or release, such assignment or release shall be deemed to be valid and the lien of such trust deed shall be deemed to be canceled notwithstanding the trustee is a trustee in name only and the trust deed gives the trustee no power to collect the debt or release the trust deed: Provided, That this act shall not apply to any assignment or release which has not been recorded in the office of the register of deeds in the county where the land is situated at least ten (10) years prior to the taking effect of this act: And provided further, That this act shall not apply to any trust deed unless the debt secured thereby shall be due and payable for at least ten (10) years prior to the taking effect of this act.

History: L. 1931, ch. 241, § 1; May 28.



58-2253 Action to set aside defective assignment or releases of trust deeds or to foreclose; time limit.

58-2253. Action to set aside defective assignment or releases of trust deeds or to foreclose; time limit. Any holder or assignee of any trust deed of the character mentioned in the preceding section, or any holder or assignee of the note secured by such trust deed, and assignment or release of which executed by the trustee only has been on record in the county where the land is situated for more than ten (10) years prior to the taking effect of this act and more than ten (10) years have elapsed since the time the indebtedness secured by such trust deed became due and payable, shall have six (6) months from the taking effect of this act in which to commence an action to set aside such assignment or release or to foreclose such trust deed, and if such action shall not be commenced within said period of six (6) months then such holder or assignee of said trust deed and the holder or assignee of the note secured thereby shall forever be barred from bringing any action to set aside such assignment or release or to foreclose such trust deed.

History: L. 1931, ch. 241, § 2; May 28.



58-2254 Time for bringing actions to enforce claims and liens filed in register of deed's office; exception.

58-2254. Time for bringing actions to enforce claims and liens filed in register of deed's office; exception. Except as provided further, whenever any person files in the office of register of deeds any affidavit, caveat or statement of any kind, signed by or on behalf of the claimant only, whether acknowledged or not, purporting to set forth any claim against, interest in or lien upon any real property belonging to another, if not based on a written instrument signed by the party to be charged, such claim, interest or lien shall, after expiration of 30 days from date of filing the same, no longer constitute any claim against, interest in or lien upon such real property, unless, within such time, the claimant shall begin an action in a court of competent jurisdiction to enforce such claim. This section shall not apply to such affidavit, caveat or statement which is a notice of nonpayment of dues or assessment filed by a residential subdivision homeowners' association pursuant to a previously recorded homeowners' association declaration that authorizes the filing of such notice and states a time limitation within which an action must be brought to foreclose the lien of the unpaid dues or assessment referenced in the notice.

History: L. 1935, ch. 244, § 1; L. 1992, ch. 122, § 1; July 1.



58-2255 Validating certain defective and irregular guardians' deeds recorded prior to March 2, 1888.

58-2255. Validating certain defective and irregular guardians' deeds recorded prior to March 2, 1888. Any and all deeds purported to have been executed or which have been executed by guardians of an insane person which have been recorded in the office of the register of deeds in any county in the state of Kansas purporting to convey any real estate shall be deemed to be valid notwithstanding any defects in execution, acknowledgment, certificate of acknowledgment, recording, certificate of recording, or any defects in the proceedings in the district court for authority to execute such deed or any lack of authority from the district court for the execution and delivery of such deed. This act shall not apply to any such deed which has not been recorded in the office of the register of deeds in the county in which the land is situated at least fifty years prior to the taking effect of this act.

History: L. 1938, ch. 49, § 1; L. 1976, ch. 145, § 203; Jan. 10, 1977.



58-2255a Validating certain defective and irregular guardians' deeds recorded after March 1, 1888, and prior to April 1, 1919.

58-2255a. Validating certain defective and irregular guardians' deeds recorded after March 1, 1888, and prior to April 1, 1919. Any and all deeds purported to have been executed or which have been executed by guardians of an insane or other incompetent person subsequent to March 1, 1888, and which have been recorded in the office of the register of deeds in any county of the state, purporting to convey any real estate shall be deemed to be valid notwithstanding any defects in execution, acknowledgment, certificate of acknowledgment, recording, certificate of recording, or any defects in the proceedings in the district court for authority to execute such deed or any lack of authority from the district court for the execution and delivery of such deed. This act shall not apply to any such deed which has not been recorded in the office of the register of deeds in the county in which the land is situated at least forty (40) years prior to the taking effect of this act. Any person desiring to present proof of the invalidity or partial invalidity of any such deed shall have one year after the effective date of this act within which to bring proceedings attacking any such deed.

History: L. 1959, ch. 261, § 1; L. 1976, ch. 145, § 204; Jan. 10, 1977.



58-2256 Failure to return to owners certain instruments pertaining to real estate; demand.

58-2256. Failure to return to owners certain instruments pertaining to real estate; demand. When any person, firm, partnership, corporation or association shall have in his, her or its possession any deed, real estate mortgage, or other instrument pertaining to real estate, which said deed, real estate mortgage or other instrument is the property of another and to which said deed, real estate mortgage or other instrument the owner is entitled to possession, it shall be the duty of such person, firm, partnership, corporation or association having such possession to return said instrument to the owner.

In the event of failure of such holder to return such instrument when the owner, or his or her lawful agent, may demand of such holder the possession of such instrument by written demand by registered letter sent to the holder's last known address: Provided further, The provisions of this act shall not apply to any instrument which is deposited with a person, firm, partnership, corporation or association under an escrow agreement.

History: L. 1941, ch. 282, § 1; June 30.



58-2257 Instruments pertaining to real estate; failure to return to owners; remedies.

58-2257. Instruments pertaining to real estate; failure to return to owners; remedies. (a) If the holder of an instrument pertaining to real estate neglects or refuses to return such instrument within twenty (20) days after the date of the mailing of demand therefor in accordance with K.S.A. 58-2256 and amendments thereto, the owner of the instrument may sue in any court of competent jurisdiction to:

(1) Obtain the instrument;

(2) recover the sum of five hundred dollars ($500) as damages for the wrongful detention of the instrument; or

(3) obtain the instrument and recover damages as provided in paragraph (2) of this subsection.

In any such action, the owner of the instrument may recover all costs, together with a reasonable attorney's fee for preparing and prosecuting the suit. The owner may also recover any additional damages that the evidence in the case will warrant. In all such actions, writs of attachments may issue as in other cases.

(b) The provisions of this act shall not apply to any instrument upon which an attorney or other person has a statutory lien and has complied with the provisions of the statutes relating thereto.

History: L. 1941, ch. 282, § 2; L. 1980, ch. 163, § 2; July 1.



58-2258 Records of deeds destroyed by fire in Elk county; validation; time for presenting proof of invalidity.

58-2258. Records of deeds destroyed by fire in Elk county; validation; time for presenting proof of invalidity. Any deed executed by a sheriff, administrator, executor, guardian or other officer of the court pursuant to proceedings in the district court or probate court of Elk county, Kansas, prior to October 24, 1906, which deed has been recorded in the office of the register of deeds, and the records of such proceedings were destroyed by fire on such date, is hereby confirmed and validated and the title conveyed by any such deed is hereby declared to be merchantable to the extent of the interest therein conveyed:Provided, That any person desiring to present proof of the invalidity or partial invalidity of any such deed or of such proceedings shall have one year after the effective date of this act within which to file proceedings attacking such deed or proceedings.

History: L. 1945, ch. 262, § 1; July 1.



58-2259 Recorded deeds executed pursuant to district or probate court proceedings in Dickinson county prior to January 17, 1882, validated; time for attacking.

58-2259. Recorded deeds executed pursuant to district or probate court proceedings in Dickinson county prior to January 17, 1882, validated; time for attacking. Any deed executed by a sheriff, administrator, executor, guardian or other officer of the court pursuant to proceedings in the district court or probate court of Dickinson county, Kansas, prior to January 17, 1882, which deed has been recorded in the office of the register of deeds, is hereby confirmed and validated and the title conveyed by any such deed is hereby declared to be merchantable to the extent of the interest therein conveyed:Provided, That any person desiring to present proof of the invalidity or partial invalidity of any such deed or of such proceedings shall have one year after the effective date of this act within which to bring proceedings attacking such deed or proceedings.

History: L. 1947, ch. 337, § 1; July 1.



58-2260 Validating certain Riley county probate court recorded deeds and instruments executed prior to July 12, 1951; time for attacking.

58-2260. Validating certain Riley county probate court recorded deeds and instruments executed prior to July 12, 1951; time for attacking. Any deed executed by, or any other official instrument executed by, an administrator, executor, guardian or officers of said court, affecting and relating to any title of real estate, pursuant to proceedings in the probate court of Riley county, Kansas, prior to July 12, 1951, which deed or other official act executed has been recorded in the office of the register of deeds, is hereby confirmed and validated and the title conveyed by any such deed or any other official instrument, executed by any such officer of said court, affecting and relating to any interest in real estate is hereby declared to be merchantable to the extent of the interest conveyed, or to the extent of any interest affected by an official act executed by any said officer of said court: Provided, That any person desiring to present proof of the invalidity or partial invalidity of any such deed or such official act, or such proceedings shall have one (1) year after the effective date of this act within which to bring proceedings attacking such deed, such official act or proceedings: And provided further, That infancy, incompetency, or nonresidence shall not affect the operation of this act.

History: L. 1953, ch. 299, § 1; July 1.



58-2261 Same; validating certain recorded judgments or orders rendered prior to July 12, 1951; time for attacking.

58-2261. Same; validating certain recorded judgments or orders rendered prior to July 12, 1951; time for attacking. Any judgment or order, rendered by said probate court pursuant to proceedings in said court, affecting and relating to any title of real estate prior to July 12, 1951, which judgment or order has been recorded in said probate court, is hereby confirmed and validated, and the title or interest affected by and relating to any real estate by any such judgment or order is hereby declared to be merchantable to the extent of any interest affected by any such judgment or order: Provided, That any person desiring to present proof of the invalidity or partial invalidity of any such judgment or order or of such proceedings relating thereto shall have one (1) year after the effective date of this act within which to bring proceedings attacking such judgment, order or proceedings: And provided further, That infancy, incompetency, or nonresidence shall not affect the operation of this act.

History: L. 1953, ch. 299, § 2; July 1.



58-2262 Validating certain proceedings prior to January 1, 1948, and certain deeds recorded prior to July 1, 1948; time for attacking.

58-2262. Validating certain proceedings prior to January 1, 1948, and certain deeds recorded prior to July 1, 1948; time for attacking. In all cases where any county has bid in and purchased real estate in any tax foreclosure action and the same has been conveyed to such county by the sheriff prior to January 1, 1948, and the proceedings by which such county purchased and received a conveyance of such real estate were not in compliance with the applicable existing law at the time the same were had, such proceedings are hereby validated and confirmed; and all deeds executed by any county clerk conveying any such real estate so acquired by any county which have been recorded in the office of the register of deeds of the proper county prior to July 1, 1948, are hereby validated and confirmed and the title conveyed by any such deed is hereby declared merchantable to the extent of the interest therein conveyed: Provided, That any person desiring to present proof of the invalidity or partial invalidity of any such deed shall have one year after the effective date of this act within which to bring proceedings attacking such deed.

History: L. 1953, ch. 455, § 1; June 30.



58-2263 Validating certain instruments recorded prior to January 1, 1944.

58-2263. Validating certain instruments recorded prior to January 1, 1944. Any sheriff's deed, receiver's deed, administrator's deed, executor's deed, special master's deeds, guardian's deed and conveyance by a trustee in bankruptcy, which was recorded in the office of register of deeds in any county of the state of Kansas prior to January 1, 1944, shall be conclusively presumed to have conveyed the clear and merchantable title to the real estate therein described to the extent of the interest owned by the judgment debtor, defendant, estate or ward, and purported to be conveyed by said deed as against all persons other than those in actual possession of the premises on the effective date of this act, notwithstanding any actual or purported defect in the execution or acknowledgment thereof and notwithstanding any actual or purported defects, mistakes, errors or omissions in the proceedings had or the pleadings, orders or publication notices filed in the court which caused to be held the sale upon which said deed is based: Provided, That this act shall not apply to any such deed which has been placed of record in the office of register of deeds in the county in which the land is situated subsequent to January 1, 1944: Provided further, That any person desiring to present proof of the invalidity or partial invalidity of any such deed shall have one (1) year after the effective date of this act within which to bring proceedings attaching or seeking to set aside any such deed or questioning the merchantability or extent of the title which is conveyed: Provided further, That infancy, incompetency or nonresidence shall not affect the operation of this act.

History: L. 1961, ch. 297, § 1; L. 1963, ch. 326, § 1; L. 1969, ch. 275, § 1; L. 1970, ch. 219, § 1; July 1.



58-2264 Insurance charges other than premiums on insurance written in connection with transactions unlawful.

58-2264. Insurance charges other than premiums on insurance written in connection with transactions unlawful. It shall be unlawful for any mortgagee, vendor, holder, or lender in connection with any insurance required as additional security for a loan on real estate to make any separate charge to either an insurance company, insurance agency, borrower, mortgagor or purchaser other than the insurance premium on insurance written in connection with such transaction according to law: Provided, That the term "separate charge" as used in this act shall not include the interest which may be charged on premium loans or premium advancements in accordance with the security instrument.

History: L. 1961, ch. 298, § 1; June 30.



58-2265 Same; instrument requiring insurance; disclosure of insurance information.

58-2265. Same; instrument requiring insurance; disclosure of insurance information. Whenever the instrument requires that the purchaser, mortgagor or borrower furnish insurance of any kind on real property being conveyed or is collateral security to a loan, the mortgagee, vendor or lender shall refrain from disclosing or using any and all such insurance information to his, her or its own advantage and to the detriment of either the borrower, purchaser, mortgagor, insurance company or agency complying with the requirements relating to insurance.

History: L. 1961, ch. 298, § 2; June 30.



58-2266 Same; definitions.

58-2266. Same; definitions. Whenever the words mortgagee, vendor, lender or holder are used herein, it [they] shall also mean all agents, officers, employees, representatives or assigns of said mortgagee, vendor, lender or holder.

History: L. 1961, ch. 298, § 3; June 30.



58-2267 Same; construction of act.

58-2267. Same; construction of act. Nothing in this act shall be construed as preventing a mortgagee, lender, vendor, or holder from requiring insurance on the collateral for any financial transaction that is not otherwise specifically prohibited by law and exercising a reasonable privilege of approval or disapproval of the insurance provided for such purpose by the borrower, mortgagor or purchaser.

History: L. 1961, ch. 298, § 4; June 30.



58-2268 Same; penalties for violations.

58-2268. Same; penalties for violations. Every violation of any of the provisions of this act shall subject the person, firm, partnership or corporation violating the same to a penalty of not to exceed five hundred dollars ($500) for each violation or by imprisonment not to exceed six (6) months in the county jail, or both, and any violation or violations in the name of a corporation shall subject the corporation to a forfeiture of its charter.

History: L. 1961, ch. 298, § 5; June 30.



58-2269 Validation of certain deeds executed to convey certain real estate purchased by county in tax foreclosure actions and later sold by county.

58-2269. Validation of certain deeds executed to convey certain real estate purchased by county in tax foreclosure actions and later sold by county. Any deed executed by a county clerk of any county purporting to convey real estate bid in and purchased by the county in any tax foreclosure action and sold by the county commissioners at a reduced price as authorized by K.S.A. 79-2804f, and acts amendatory thereof, which deed has been recorded in the office of the register of deeds of the county in which such property is situated prior to July 1, 1960, shall be valid notwithstanding any failure of or defects in advertising the sale of such real estate prior to execution and delivery of such deed as provided in said K.S.A. 79-2804f: Provided, That any person desiring to present proof of invalidity or partial invalidity of any such deed based on such failure of or defect in advertising shall have one (1) year after the effective date of this act within which to bring proceedings attacking such deed.

History: L. 1963, ch. 324, § 1; July 1.



58-2271 Abandoned pipeline easements; release, failure to file, remedy.

58-2271. Abandoned pipeline easements; release, failure to file, remedy. (a) For the purposes of this section, a pipeline easement shall be considered abandoned if the pipeline is removed from the easement without provision for replacing of the pipeline, or if no pipeline is placed in the easement within ten years after the easement is granted.

(b) If the grantee or assignee of record of a recorded pipeline easement abandons such easement, the grantee or assignee of record, within 20 days after requested by the owner of the property subject to the easement, shall file a release of the easement with the register of deeds of the counties in which the property is located.

(c) If a grantee or assignee of record of a pipeline easement refuses or neglects to file a release when required by subsection (b), the owner of the property may bring an action in a court of competent jurisdiction to recover from the grantee or assignee of record damages in the amount of $500, together with costs and reasonable attorney fees for preparing and prosecuting the action. The owner may recover such additional damages as the evidence warrants.

(d) As used in this section, "pipeline" means any pipeline designed to deliver an energy product other than for sale at retail.

History: L. 1981, ch. 219, § 1; July 1.



58-2272 Instruments conveying interest involving wind or solar resources and technologies.

58-2272. Instruments conveying interest involving wind or solar resources and technologies. (a) Every instrument that conveys any estate or interest created by any lease or easement involving wind or solar resources and technologies to produce and generate electricity shall include:

(1) A description of the real property subject to the easement and a description of the real property benefitting from the wind or solar lease or easement;

(2) a description of the vertical and horizontal angles, expressed in degrees, and distances from the site of the wind or solar power system in which an obstruction to the wind or solar system is prohibited or limited;

(3) all terms or conditions under which the lease or easement is granted or may be terminated, except that if the instrument is recorded under K.S.A. 58-2221, and amendments thereto, any compensation received by the owner of the real property may be excluded; and

(4) any other provisions necessary or desirable to execute the instrument.

(b) No person other than the surface owner of a tract of land shall have the right to use such land for the production of wind or solar generated energy unless granted such right by the lawful owner of the surface estate by lease or easement for a definite period.

(c) The provisions of subsection (b) shall not apply to any lease or easement filed of record prior to July 1, 2011, with the register of deeds of the county in which the tract is located.

(d) Nothing in this section shall be construed to affect any otherwise enforceable restriction on the use of any tract of land for the production of wind or solar energy whether or not such restriction is in the form of an easement for a definite term.

History: L. 2004, ch. 127, § 2; L. 2011, ch. 52, § 2; July 1.



58-2273 Instruments purporting to cover mineral or royalty rights not owned by grantor; "mother hubbard" or other cover-all clauses.

58-2273. Instruments purporting to cover mineral or royalty rights not owned by grantor; "mother hubbard" or other cover-all clauses. (a) When a recorded deed or conveyance covering mineral or royalty rights purports to cover mineral or royalty rights not owned by the grantor, or such deed or conveyance includes a general conveyance provision, including, but not limited to, a "mother hubbard" clause or other cover-all clause, for other property conveyed by grantor and such general conveyance provision should not have been included in such deed or conveyance, then any party with an interest in the real estate covered by such deed or conveyance may make written demand upon the grantee or grantor, as applicable, by certified mail, return receipt requested, to rescind or reform the general conveyance provision.

(b) (1) Any grantee or grantor who refuses or neglects to correct or reform such legal description in the office of the register of deeds within 30 days after written demand has been made as provided in subsection (a), unless a longer period has been agreed to in writing by the parties, shall be liable in damages to the party for whom the demand was made in the sum equal to the greater of: (A) An amount up to $10,000 per title affected, or (B) an amount equal to the fair market value of the mineral or royalty interests actually conveyed by such general conveyance clause and not specifically described in the instrument, and reasonable attorney's fee for preparing and prosecuting the action before any court of competent jurisdiction. The plaintiff in such action may recover any additional damages that the evidence in the case warrants.

(2) If such legal description has not been corrected or reformed within the time period allowed under paragraph (1), the court shall expedite an action brought by any party pursuant to K.S.A. 60-1002, and amendments thereto, to quiet title. Such court ruling shall not relieve the grantee or grantor, as applicable, from any damages allowed under paragraph (1) nor relieve the grantee or grantor from any responsibilities under the provisions of this section.

(c) The remedies provided under this section shall not affect other remedies or damages provided by statute or law.

(d) A suit must be filed under this section within two years after the date the party making demand has actual knowledge of the improper legal description or conveyance.

(e) As used in this section:

(1) "Mother hubbard clause" means a provision in a deed or other instrument in writing which is intended to convey an interest in real estate and which describes the property to be conveyed as all of the grantor's property in a certain county;

(2) "general conveyance provision" means a provision in a deed or other instrument describing an interest in real estate which, in addition to referring to the real estate specifically described in such deed or other instrument, describes unspecified other mineral or royalty rights or interests of the grantor in an entire township, county or state; and

(3) "deed or conveyance covering mineral or royalty rights" means any deed or conveyance covering the grantor's mineral rights or the grantor's royalty rights.

History: L. 2004, ch. 127, § 3; July 1.






Article 23 MORTGAGES OF REAL PROPERTY

58-2301 Lien jurisdiction; possession in mortgagor.

58-2301. Lien jurisdiction; possession in mortgagor. In the absence of stipulations to the contrary, the mortgagor of real property may retain the possession thereof.

History: G.S. 1868, ch. 68, § 1; Oct. 31; R.S. 1923, 67-301.



58-2302 Deed as mortgage.

58-2302. Deed as mortgage. When a deed of real property purports to be an absolute conveyance, but is intended to be defeasible on the performance of certain conditions, such deed shall not be defeated or affected as against any person other than the grantee or his or her heirs or devisees, or persons having actual notice, unless an instrument of defeasance, duly executed and acknowledged, shall have been recorded in the office of the register of deeds of the county where the lands lie.

History: G.S. 1868, ch. 68, § 2; Oct. 31; R.S. 1923, 67-302.



58-2303 Short form of mortgage; warranty.

58-2303. Short form of mortgage; warranty. Any mortgage of lands, worded in substance as follows: "A.B. mortgages and warrants to C.D. (here describe the premises), to secure the payment of (here insert the sum for which the mortgage is granted, or the notes or other evidences of debt, or description thereof, sought to be secured, also the date of payment)," the said mortgage being dated, and duly signed and acknowledged by the grantor, shall be deemed and held to be a good and sufficient mortgage to the grantee, his or her heirs, assigns, executors and administrators, with warranty from the grantor and his or her legal representatives of a perfect title in the grantor, and against all previous encumbrances; and if in the above form the words "and warrants" be omitted, the mortgage shall be good without warranty.

History: L. 1887, ch. 151, § 3; June 20; R.S. 1923, 67-303.



58-2304 Assignments; recording not notice to mortgagor.

58-2304. Assignments; recording not notice to mortgagor. The recording of the assignment of a mortgage shall not be deemed of itself notice to a mortgagor, his or her heirs or personal representatives, so as to invalidate any payment made by them or either of them to the mortgagee.

History: G.S. 1868, ch. 68, § 3; Oct. 31; R.S. 1923, 67-304.



58-2305 Purchase money mortgage; priority.

58-2305. Purchase money mortgage; priority. A mortgage given by a purchaser to secure the payment of purchase money shall have preference over a prior judgment against such purchaser.

History: G.S. 1868, ch. 68, § 4; Oct. 31; R.S. 1923, 67-305.



58-2306 Discharge or assignment of recorded mortgage; procedure.

58-2306. Discharge or assignment of recorded mortgage; procedure. (a) Except as otherwise provided by this section, any mortgage of real property that has been or may hereafter be recorded shall be assigned or discharged by  an instrument acknowledging the assignment or satisfaction of such mortgage, signed by the mortgagee or such mortgagee's duly authorized attorney in fact, assignee of record, personal representative or by the lender or a designated closing agent acting as a closing agent in the sale, financing or refinancing of the real estate subject to such mortgage who has caused the indebtedness to be paid in full upon compliance with K.S.A. 58-2309a, and amendments thereto, and duly acknowledged and certified as other instruments affecting real estate.  Such instrument shall contain the name of the mortgagor and mortgagee, a legal description of the property and the volume and page in which the mortgage is recorded.

(b) Where the mortgagee or assignee of record is deceased, and where the estate of such deceased mortgagee or assignee of record is in process of administration, in this or any other state, an assignment or a full release of such mortgage may be made by the executor or administrator without any showing as to the provisions of the will of the deceased, but there must accompany such assignment or release, as a part thereof, a certificate from a court of competent jurisdiction appointing such executor or administrator, under the hand of its proper officer, and attested by its seal, certifying as to such appointment, and that such executor or administrator is, at the date of such assignment or release, still so acting under the authority of such court.  Such certificate shall not be required when the executor or administrator is acting under appointment of the district court of the county where the real estate mortgaged is located. Where the estate of such deceased has not been administered upon, or where the estate of such deceased has been administered and settled and the executor or administrator discharged, such assignment or release may be made by the heirs at law or legatee of such deceased mortgagee or assignee, and competent evidence must be furnished by them of the fact.

(c) Where the mortgagee or assignee of record is a firm or partnership, such mortgage shall be  assigned or discharged  by an instrument acknowledging the assignment or satisfaction of such mortgage as hereinbefore provided.  Such instrument shall be signed either by each member of the firm or partnership, or by the firm or partnership, or by the firm or partnership by one of the members thereof.

(d) Any mortgage which, prior to July 1, 1977, has been released by a notation on the original mortgage instrument and signed by the mortgagee or the mortgagee's duly authorized attorney in fact, assignee of record or personal representative may be recorded in the office of the register of deeds of the county where the mortgaged property is located. When recorded, such release shall have the same force and effect as mortgages discharged in accordance with subsection (a).

History: G.S. 1868, ch. 68, § 5; L. 1903, ch. 365, § 1; R.S. 1923, 67-306; L. 1971, ch. 86, § 2; L. 1976, ch. 145, § 205; L. 1977, ch. 191, § 1; L. 1979, ch. 174, § 1; L. 1995, ch. 173, § 1; July 1.



58-2308 Discharge or assignment of mortgage to be recorded at length.

58-2308. Discharge or assignment of mortgage to be recorded at length. Every such instrument, and the proof or acknowledgment thereof, shall be recorded at full length by the register of deeds, and a reference shall be made to the book and page containing such record or to the microphotograph number in the general or numerical indexes under the notation that such mortgage has been assigned or satisfied.

History: G.S. 1868, ch. 68, § 7; R.S. 1923, 67-308; L. 1971, ch. 86, § 3; L. 1977, ch. 191, § 2; July 1.



58-2309a Entry of satisfaction of mortgage; duties and liability of mortgagee or assignee of mortgage; entry of satisfaction of mortgage by lender or closing agent, when.

58-2309a. Entry of satisfaction of mortgage; duties and liability of mortgagee or assignee of mortgage; entry of satisfaction of mortgage by lender or closing agent, when. (a) When the indebtedness secured by a recorded mortgage is paid and there is no agreement for the making of future advances to be secured by the mortgage, the mortgagee or the mortgagee's assignee shall enter satisfaction or cause satisfaction of such mortgage to be entered of record forthwith, paying the required fee. The fee may be collected from the mortgagor pursuant to K.S.A. 16-207, and amendments thereto, except that the failure of the mortgagor to pay such fee shall not relieve the mortgagee or the mortgagee's assignee from entering satisfaction of such mortgage in compliance with the provisions of this section. In the event the mortgagee or the mortgagee's assignee fails to enter satisfaction or cause satisfaction of such mortgage to be entered within 20 days after written demand by certified or registered mail, the lender or a designated closing agent acting as a closing agent in the sale, financing or refinancing of the real estate subject to such mortgage, who upon reliance of written payoff information provided by the mortgagee, and which payoff information shall be deemed as the correct and full amount due and owing under such mortgage, has caused the indebtedness to be paid in full may cause satisfaction of the mortgage to be entered.  If in fact the mortgagee or mortgagee's assignee was not paid in accordance with the aforesaid payoff information when the mortgage was released the lender or the closing agent in the sale, financing or refinancing of the real estate subject to such mortgage who signed the false release shall be liable in damages to the mortgagee or mortgagee's assignee for the entire indebtedness together with interest thereon, attorney fees, and any additional damages that the mortgagee or mortgagee's assignee has incurred.  Upon recording of such satisfaction by the lender or closing agent in the sale, financing or refinancing of the real estate subject to such mortgage, who has caused the indebtedness to be paid in full, such mortgage shall be deemed fully released as if discharged by the mortgagee or mortgagee's assignee.

(b) When a mortgage is recorded covering real estate in which the mortgagor has no interest, the mortgagee or the mortgagee's assignee shall enter satisfaction or cause satisfaction of such mortgage to be entered of record, paying the required fee without charge to the mortgagor or the mortgagor's assigns.

(c) The following persons may make demand upon a mortgagee or assignee of a mortgagee for the entering of satisfaction of the mortgage, as provided for in subsections (a) and (b):

(1) A mortgagor, a mortgagor's heirs or assigns or anyone acting for such mortgagor, heirs or assigns;

(2) an owner of real estate upon which a mortgage has been recorded by someone having no interest in the real estate; or

(3) a lender or designated closing agent acting as a closing agent in the sale, financing or refinancing of the real estate subject to such mortgage.

(d) Any mortgagee or assignee of a mortgagee who refuses or neglects to enter satisfaction of such mortgage within 20 days after demand has been made as provided in subsection (c) shall be liable in damages to the person for whom the demand was made in the sum of $500, together with a reasonable attorney's fee for preparing and prosecuting the action. The plaintiff in such action may recover any additional damages that the evidence in the case warrants. Civil actions may be brought under this act before any court of competent jurisdiction, and attachments may be had as in other cases.

(e) The mortgagee or assignee of a mortgagee entering satisfaction or causing to be entered satisfaction of a mortgage under the provisions of subsection (a) shall furnish to the office of the register of deeds the full name and last known post office address of the mortgagor or the mortgagor's assignee. The register of deeds shall forward such information to the county clerk who shall make any necessary changes in address records for mailing tax statements.

History: L. 1971, ch. 189, § 1; L. 1980, ch. 163, § 1; L. 1989, ch. 165, § 1; L. 1994, ch. 250, § 1; L. 1995, ch. 173, § 2; L. 2001, ch. 28, § 1; L. 2005, ch. 52, § 1; July 1.



58-2310 Same; application to mortgages heretofore paid.

58-2310. Same; application to mortgages heretofore paid. K.S.A. 58-2309 shall be construed so as to apply to mortgages heretofore paid, but not discharged of record: Provided,That if the residence of the holder of such mortgage can be ascertained, no action shall be brought until demand is made in accordance with said section; but such demand need not be in writing, and will be excused if the residence of the holder of such mortgage cannot, with due diligence, be ascertained.

History: L. 1889, ch. 175, § 2; March 6; R.S. 1923, 67-310.



58-2311 Same; joinder of actions.

58-2311. Same; joinder of actions. In any action commenced in the district court to recover damages under the provisions of this act, the plaintiff may unite with such claim a cause of action to cancel the mortgage and remove the cloud from the title; and if plaintiff recovers damages in such action, he or she shall be entitled to a further judgment canceling such mortgage and quieting the title to the mortgaged premises; and where personal service of summons cannot be had on the defendant or defendants within this state, judgment canceling such mortgage may be rendered in the action upon proof of due service by publication, or upon due personal service obtained out of this state.

History: L. 1889, ch. 175, § 3; March 6; R.S. 1923, 67-311.



58-2312 Stipulation for attorney fees void.

58-2312. Stipulation for attorney fees void. Except as otherwise provided by law, any note, mortgage or other credit agreement may provide for the payment of reasonable costs of collection, including, but not limited to, court costs, attorney fees and collection agency fees, except that such costs of collection: (1) May not include costs that were incurred by a salaried employee of the creditor or its assignee; and (2) may not include the recovery of both attorney fees and collection agency fees.

History: L. 1876, ch. 77, § 1; R.S. 1923, 67-312; L. 1994, ch. 276, § 3; July 1.



58-2314 Unenforced foreclosure judgment; entry as cancellation and release of mortgage.

58-2314. Unenforced foreclosure judgment; entry as cancellation and release of mortgage. (a) Whenever real estate mortgages have been, or shall be, foreclosed by judgment of the district court in any county in the state of Kansas, and no renewal affidavit shall have been filed or no execution or orders of sale shall have been issued thereon within five years and no proceedings have been instituted in accordance with the provisions of K.S.A. 60-2404 and amendments thereto to revive the judgment and no appeal has been taken for a period of seven years from the date of the entry of the judgment of foreclosure, then it shall be the duty of the clerk of the court, on application of any party in interest, to record in the office of the register of deeds in which the mortgage is recorded, an instrument giving the date of the entry of the judgment of foreclosure with the page of the journal or the microphotograph number in which the judgment is recorded, together with the statement that no renewal affidavit was filed, nor execution or order of sale issued within five years, nor any proceedings to revive the judgment were instituted within seven years from the date of the entry of the judgment.  The recorded instrument shall operate as a cancellation and release of the mortgage.

(b) A "renewal affidavit" is a statement under oath, signed by the judgment creditor or the judgment creditor's attorney, filed in the proceedings in which the judgment was entered and stating the remaining balance due and unpaid on the judgment.

The five-year period specified in this section shall not run during any period in which the enforcement of the judgment by legal process is stayed or prohibited.

History: L. 1913, ch. 230, § 1; R.S. 1923, 67-314; L. 1971, ch. 86, § 5; L. 1974, ch. 233, § 1; L. 1976, ch. 196, § 2; L. 1977, ch. 191, § 3; L. 1990, ch. 207, § 1; July 1.



58-2315 Removal of buildings unlawful, when.

58-2315. Removal of buildings unlawful, when. It shall be unlawful for any person to remove any building, outhouse or shed off from any real property upon which there is an unsatisfied mortgage properly recorded in the office of the register of deeds in the county where such real property is situate, without first obtaining from the mortgagee, his or her agent or assign, written permission for such removal.

History: L. 1889, ch. 177, § 1; March 6; R.S. 1923, 67-315.



58-2316 Same; effect of removal; sale of buildings.

58-2316. Same; effect of removal; sale of buildings. The removal of any building, outhouse or shed from any real property upon which there is an unsatisfied mortgage properly recorded, as mentioned in the first section of this act, shall not destroy the lien of such mortgage upon such removed property, and it shall be the duty of the court in any action brought to foreclose any mortgage, where it is shown that the property from which said building, outhouse or shed has been removed is insufficient to satisfy such mortgage, to decree the sale of said building, outhouse or shed, wherever the same may be located, in satisfaction of such mortgage: Provided, That the land from which said building, outhouse or shed was removed shall first be sold.

History: L. 1889, ch. 177, § 2; March 6; R.S. 1923, 67-316.



58-2317 Same; penalty.

58-2317. Same; penalty. Any person convicted of a violation of K.S.A. 58-2315 shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, and by imprisonment in the county jail not less than two months nor more than six months.

History: L. 1889, ch. 177, § 3; March 6; R.S. 1923, 67-317.



58-2318 Execution of assignments and releases of mortgages by corporations.

58-2318. Execution of assignments and releases of mortgages by corporations. All assignments and releases of mortgages by a corporation shall be valid when executed by the president, vice-president, secretary, cashier, treasurer or any other officer of such corporation so authorized by corporate resolution. Any assignment or release of a mortgage by a corporation which was executed on or after March 8, 1974, and prior to the effective date of this act, by one of the corporate officers designated herein, with or without attestation by the corporate seal, is hereby declared to be a legal and valid act of such corporation.

History: L. 1911, ch. 225, § 1; R.S. 1923, 67-318; L. 1974, ch. 234, § 1; L. 1975, ch. 293, § 1; L. 1994, ch. 250, § 2; July 1.



58-2319 Assignments, acknowledgment of; name and address of assignee.

58-2319. Assignments, acknowledgment of; name and address of assignee. All assignments of real estate mortgages hereafter made shall be acknowledged by the assignor in the manner provided for the acknowledgment of other instruments affecting the title to real estate, and all such assignments shall clearly set forth the full name of the assignee, together with the assignee's post-office address.

History: L. 1899, ch. 168, § 1; March 15; R.S. 1923, 67-319.



58-2320 Assignments, cost of acknowledgment and recording.

58-2320. Assignments, cost of acknowledgment and recording. The acknowledgment and recording of the assignments of real estate mortgages herein provided for in no event shall be chargeable to the mortgagor, his or her heirs, representatives, or assigns.

History: L. 1899, ch. 168, § 2; March 15; R.S. 1923, 67-320.



58-2321 Assignments not recorded; whom mortgagor may pay.

58-2321. Assignments not recorded; whom mortgagor may pay. In cases where assignments of real estate mortgages are made after the passage of this act, if such assignments are not recorded, the mortgagor, his or her heirs, personal representatives, or assigns, may pay all matured interest or the principal debt itself prior to the recording of such assignment to the mortgagee, or if an assignment of such mortgage has been made that duly appears of record, then such payment may be made to the last assignee whose assignment is recorded in accordance with the provisions of this act, and such payment shall be effectual to extinguish all claims against such mortgagor, his or her heirs, personal representatives, and assigns, for or on account of such interest or such principal indebtedness; and no transfer of any note, bond or other evidence of indebtedness, by endorsement or otherwise, where such indebtedness is secured by mortgage on real estate within this state, shall prevent or operate to defeat the defense of payment of such interest or principal by the mortgagor, his or her heirs, personal representatives, or assigns, where such payment has been made to the mortgagee or to the assignee whose assignment appears last of record under the provisions of this act: Provided, however, That in all such cases the assignee who may hold such unrecorded assignment shall have a right of action against his or her assignor to recover the amount of any such payment of interest or principal made to such assignor as upon an account for money had and received for the use of such assignee.

History: L. 1899, ch. 168, § 3; March 15; R.S. 1923, 67-321.



58-2322 Assignments prior to 1899.

58-2322. Assignments prior to 1899. All assignments of mortgages at present existing, bearing date prior to the taking effect of this act, shall within four months next succeeding the taking effect of this act be recorded in the proper county of this state, in accordance with the provisions of K.S.A. 58-2319, whether such assignments be acknowledged or not; and in case such assignments are not recorded within the time herein provided, the payment of any interest or principal on the debts secured by such mortgages to the mortgagees or the assignees whose assignments appear last of record after the expiration of the time herein provided, and before the recording of such assignments, shall be and constitute a complete defense to any action on such mortgage or note or other evidence of indebtedness secured thereby as against the mortgagor, his or her heirs, personal representatives, or assigns: Provided, however, That the last assignee of an unrecorded assignment shall have a right of action against the assignor to whom such interest or principal is paid: And provided further, That where the mortgagor, his or her heirs, personal representatives or assigns have actual notice or knowledge of such assignment or transfer, then in such case such payment shall constitute no defense, and none of the provisions of this act shall apply.

History: L. 1899, ch. 168, § 4; March 15; R.S. 1923, 67-322.



58-2323 Assignment carries debt secured.

58-2323. Assignment carries debt secured. The assignment of any mortgage as herein provided shall carry with it the debt thereby secured.

History: L. 1899, ch. 168, § 5; March 15; R.S. 1923, 67-323.



58-2324 Legalizing defective assignments.

58-2324. Legalizing defective assignments. Laws 1899, chapter 155, sections 1-4, included by reference. [Legalized assignments of mortgages written on the original mortgage, made prior to March 12, 1897; made provision for recording same; validated such assignment heretofore recorded and excluded from the application of the act cases pending with relation to such instruments at the time of passage of such act.]

History: R.S. 1923, 67-324.



58-2325 Validating defective releases and assignments.

58-2325. Validating defective releases and assignments. Laws 1915, chapter 252, included by reference. [Act applied to defective releases and assignments recorded at least five years before the taking effect of the act; provided that if an action be not commenced within one year from the taking effect of the act, mortgagee, assignee or holder of such mortgage should be forever barred from bringing action to set aside such instrument.]

History: R.S. 1923, 67-325.



58-2326 Validating defective mortgage foreclosure proceedings.

58-2326. Validating defective mortgage foreclosure proceedings. In any case where a mortgage upon real estate in Kansas has been foreclosed in a court of competent jurisdiction, said foreclosure proceedings shall be deemed to be valid and the lien of the mortgage foreclosed shall be deemed to be canceled notwithstanding the foreclosure proceedings may have been brought by or in the name of some person other than the original mortgagee and without an assignment from such mortgagee being of record or shown in the foreclosure proceedings: Provided,That this act shall not apply or be construed to validate any mortgage foreclosure proceeding which was not completed at least ten (10) years prior to the taking effect of this act: And provided further, That this act shall not apply to any mortgage or the foreclosure thereof unless the debt secured by such mortgage has been due and payable for at least ten (10) years prior to the taking effect of this act.

History: L. 1931, ch. 242, § 1; May 28.



58-2327 Action to set aside defective foreclosure or to foreclose such mortgage; time limit.

58-2327. Action to set aside defective foreclosure or to foreclose such mortgage; time limit. The holder of any mortgage as original mortgagee or assignee thereof, or the administrator or executor of any deceased mortgagee or assignee of any mortgage which has been foreclosed in the manner set forth in K.S.A. 58-2326 whose title or claim to such mortgage is adverse to the party having foreclosed the same, shall have six (6) months from the taking effect of this act in which to commence an action in a court of competent jurisdiction to set aside such foreclosure proceedings or to foreclose said mortgage, and if such action to set aside said foreclosure proceedings or to foreclose said mortgage shall not be commenced within said period of six (6) months from the taking effect of this act the said holder of said mortgage as original mortgagee or assignee thereof shall forever be barred from bringing any action to set aside said foreclosure proceedings or to foreclose said mortgage.

History: L. 1931, ch. 242, § 2; May 28.



58-2328 Waiver and disclaimer by state of certain interests under defective foreclosure proceedings prior to January 1, 1910.

58-2328. Waiver and disclaimer by state of certain interests under defective foreclosure proceedings prior to January 1, 1910. In any case where a mortgage upon real estate in Kansas has been foreclosed in a court of competent jurisdiction and a judgment of foreclosure rendered therein and thereon and after sheriff's sale had thereon, a sheriff's deed was issued, prior to January 1, 1910, and where the mortgagor of said property died intestate prior to said foreclosure leaving no known heirs at law, and where the state of Kansas was not made a party to said foreclosure proceeding, the state of Kansas hereby disclaims any interest in and waives all of its rights to said real property accruing to the state of Kansas by virtue of the law of escheat, or otherwise.

History: L. 1938, ch. 47, § 1; Feb. 26.



58-2329 Validating certain defective releases and assignments.

58-2329. Validating certain defective releases and assignments. Any and all mortgage releases and assignments of mortgages which have been recorded in the office of the register of deeds, in any county of the state of Kansas, purporting to cancel and discharge or assign any mortgage, and purporting to be executed by any mortgagee, or his or her agent or attorney, or by any assignee of said mortgagee, or his or her agent or attorney, or by any executor or administrator of any deceased mortgagee or deceased assignee, or purporting to be executed by the heirs or legatees of any deceased mortgagee or deceased assignee, or by any person acting for a corporation, who is either mortgagee or assignee of said mortgage, shall be deemed to be valid, and the lien of such mortgage shall be deemed to be canceled, and released notwithstanding any defects in the execution, acknowledgment, certificate of acknowledgment, recording or certificate of recording of the same: Provided, That this act shall not apply to any release or assignment which has not been recorded in the office of the register of deeds, in the county where the land is situated, at least five (5) years prior to July 1, 1957: Provided further, That this act shall not apply to any mortgage unless the debt secured by such mortgage has been due and payable for at least five (5) years prior to July 1, 1957: Provided,That this amendment shall not revive any rights or actions previously barred.

History: L. 1941, ch. 283, § 1; L. 1957, ch. 352, § 1; July 1.



58-2330 Same; limitation of actions to set aside.

58-2330. Same; limitation of actions to set aside. Any holder of any mortgage or the assignee or the administrator or executor of any deceased mortgagee or deceased assignee, or the heirs or legatees of any deceased mortgagee or deceased assignee of any mortgage which is defectively released or assigned, and which has remained unchallenged on the records for a period of more than five (5) years prior to the taking effect of this act, and more than five (5) years have elapsed since the time the indebtedness secured by such mortgage became due and payable shall have one (1) year from July 1, 1957, in which to commence an action in the district court of the county where the land is situated, to set aside such assignment or release, and, if such action by any mortgagee or assignee or the administrator or executor of any deceased mortgagee or deceased assignee, or the heirs or legatees of any deceased mortgagee or deceased assignee, shall not be commenced within one (1) year from July 1, 1957, then such mortgagee or assignee thereof, or any holder of said mortgage shall forever be barred from bringing any action in any court of the state of Kansas, to set aside such assignment or release:Provided, That this amendment shall not revive any rights or actions previously barred.

History: L. 1941, ch. 283, § 2; L. 1957, ch. 352, § 2; July 1.



58-2332 Mortgages or deeds of trust recorded prior to 1914 or referred to or described declared void; exceptions.

58-2332. Mortgages or deeds of trust recorded prior to 1914 or referred to or described declared void; exceptions. Every mortgage or deed of trust securing a debt on real property in this state which mortgage or deed of trust was placed of record before January 1, 1914, or referred to or described in any instrument of record prior to said date, shall, from and after July 1, 1948, be void as against the creditors of the person making the same or against subsequent purchasers or mortgagees unless the owner and holder thereof shall, prior to such date, cause to be filed in the office of the register of deeds of the county in which the property is located, an affidavit setting forth the name and address of the owner and holder thereof, the nature of the claim, the amount due thereon, the date of the last payment thereon and a description of the property included therein: Provided, That this act shall not apply to or affect (1) mortgages, deeds of trust, or liens upon property of railroad corporations recorded after January 1, 1890, or (2) the indebtedness thereby secured: Provided further, That infancy, incompetency or nonresidence shall not affect the operation of this act.

History: L. 1947, ch. 336, § 1; June 30.



58-2333 Mortgages or deeds of trust recorded or referred to or described of record prior to 1919 declared void; exceptions.

58-2333. Mortgages or deeds of trust recorded or referred to or described of record prior to 1919 declared void; exceptions. Every mortgage or deed of trust securing a debt on real property in this state which mortgage or deed of trust was placed of record before January 1, 1919, or referred to or described in any instrument of record prior to said date, shall, from and after July 1, 1952, be void as against the creditors of the person making the same or against subsequent purchasers or mortgagees unless the owner and holder thereof shall, prior to such date, cause to be filed in the office of the register of deeds of the county in which the property is located, an affidavit setting forth the name and address of the owner and holder thereof, the nature of the claim, the amount due thereon, the date of the last payment thereon and a description of the property included therein: Provided, That this act shall not apply to or affect (1) mortgages, deeds of trust, or liens upon property of railroad corporations recorded after January 1, 1890, or (2) the indebtedness thereby secured: Provided further, That infancy, incompetency or nonresidence shall not affect the operation of this act.

History: L. 1951, ch. 373, § 1; June 30.



58-2333a Mortgages or deeds of trust recorded or referred to or described of record between January 1, 1919, and January 1, 1923, declared void; exceptions.

58-2333a. Mortgages or deeds of trust recorded or referred to or described of record between January 1, 1919, and January 1, 1923, declared void; exceptions. Every mortgage or deed of trust securing a debt on real property in this state which mortgage or deed of trust was placed of record on or after January 1, 1919, and before January 1, 1923, or referred to or described in any instrument of record within the prescribed period, shall, from and after July 1, 1956, be void as against the creditors of the person making the same or against subsequent purchasers or mortgagees unless the owner and holder thereof shall, prior to such date, cause to be filed in the office of the register of deeds of the county in which the property is located, an affidavit setting forth the name and address of the owner and holder thereof, the nature of the claim, the amount due thereon, the date of the last payment thereon and a description of the property included therein: Provided, That this act shall not apply to or affect (1) mortgages, deeds of trust, or liens upon property of railroad corporations recorded after January 1, 1890, or (2) the indebtedness thereby secured:Provided further, That infancy, incompetency or nonresidence shall not affect the operation of this act.

History: L. 1955, ch. 300, § 1; June 30.



58-2333b Mortgages or deeds of trust recorded or referred to or described of record between January 1, 1919, and January 1, 1927, declared void; exceptions.

58-2333b. Mortgages or deeds of trust recorded or referred to or described of record between January 1, 1919, and January 1, 1927, declared void; exceptions. Every mortgage or deed of trust securing a debt on real property in this state which mortgage or deed of trust was placed of record on or after January 1, 1919, and before January 1, 1927, or referred to or described in any instrument of record within the prescribed period, shall, from and after July 1, 1962, be void as against the creditors of the person making the same or against subsequent purchasers or mortgagees unless the owner and holder thereof shall, prior to such date, cause to be filed in the office of the register of deeds of the county in which the property is located, an affidavit setting forth the name and address of the owner and holder thereof, the nature of the claim, the amount due thereon, the date of the last payment thereon and a description of the property included therein: Provided, That this act shall not apply to or affect (1) mortgages, deeds of trust, or liens upon property or railroad corporations recorded after January 1, 1890, or (2) the indebtedness thereby secured:Provided further, That infancy, incompetency or nonresidence shall not affect the operation of this act.

History: L. 1961, ch. 296, § 1; June 30.



58-2333c Mortgages or deeds of trust recorded or referred to or described of record between January 1, 1927, and January 1, 1935, declared void; exceptions.

58-2333c. Mortgages or deeds of trust recorded or referred to or described of record between January 1, 1927, and January 1, 1935, declared void; exceptions. Every mortgage or deed of trust securing a debt on real property in this state which mortgage or deed of trust was placed of record on or after January 1, 1927, and before January 1, 1935, or referred to or described in any instrument of record within the prescribed period, shall, from and after July 1, 1968, be void as against the creditors of the person making the same or against subsequent purchasers or mortgagees unless the owner and holder thereof shall, prior to such date, cause to be filed in the office of the register of deeds of the county in which the property is located, an affidavit setting forth the name and address of the owner and holder thereof, the nature of the claim, the amount due thereon, the date of the last payment thereon and a description of the property included therein: Provided, That this act shall not apply to or affect (1) mortgages, deeds of trust, or liens upon property of railroad corporations recorded after January 1, 1890, or (2) the indebtedness thereby secured:Provided further, That infancy, incompetency or nonresidence shall not affect the operation of this act.

History: L. 1967, ch. 304, § 1; July 1.



58-2333d Mortgages or deeds of trust recorded or referred to or described of record between January 1, 1935, and January 1, 1939, declared void; exceptions.

58-2333d. Mortgages or deeds of trust recorded or referred to or described of record between January 1, 1935, and January 1, 1939, declared void; exceptions. Every mortgage or deed of trust securing a debt on real property in this state which mortgage or deed of trust was placed of record on or after January 1, 1935, and before January 1, 1939, or referred to or described in any instrument of record within the prescribed period, shall, from and after July 1, 1972, be void as against the creditors of the person making the same or against subsequent purchasers or mortgagees unless the owner and holder thereof shall, prior to such date, cause to be filed in the office of the register of deeds of the county in which the property is located, an affidavit setting forth the name and address of the owner and holder thereof, the nature of the claim, the amount due thereon, the date of the last payment thereon and a description of the property included therein: Provided, That this act shall not apply to or affect (1) mortgages, deeds of trust, or liens upon property of railroad corporations recorded after January 1, 1890, or (2) the indebtedness thereby secured:Provided further, That infancy, incompetency or nonresidence shall not affect the operation of this act.

History: L. 1971, ch. 191, § 1; July 1.



58-2333e Mortgages or deeds of trust recorded or referred to or described of record between January 1, 1939, and January 1, 1943, declared void; exceptions.

58-2333e. Mortgages or deeds of trust recorded or referred to or described of record between January 1, 1939, and January 1, 1943, declared void; exceptions. Every mortgage or deed of trust securing a debt on real property in this state which mortgage or deed of trust was placed of record on or after January 1, 1939, and before January 1, 1943, or referred to or described in any instrument of record within the prescribed period shall, from and after July 1, 1976, be void as against the creditors of the person making the same or against subsequent purchasers or mortgagees unless the owner and holder thereof shall, prior to such date, cause to be filed in the office of the register of deeds of the county in which the property is located, an affidavit setting forth the name and address of the owner and holder thereof, the nature of the claim, the amount due thereon, the date of the last payment thereon and a description of the property included therein:Provided, That this act shall not apply to or affect (1) mortgages, deeds of trust, or liens upon property of railroad corporations recorded after January 1, 1890, or (2) the indebtedness thereby secured: Provided further, That infancy, incompetency or nonresidence shall not affect the operation of this act.

History: L. 1975, ch. 346, § 1; July 1.



58-2333f Mortgages or deeds of trust recorded or referred to or described of record between January 1, 1943, and January 1, 1947, declared void; exceptions.

58-2333f. Mortgages or deeds of trust recorded or referred to or described of record between January 1, 1943, and January 1, 1947, declared void; exceptions. Every mortgage or deed of trust securing a debt on real property in this state which mortgage or deed of trust was placed of record on or after January 1, 1943, and before January 1, 1947, or referred to or described in any instrument of record within the prescribed period shall, from and after July 1, 1980, be void as against the creditors of the person making the same or against subsequent purchasers or mortgagees unless the owner and holder thereof shall, prior to such date, cause to be filed in the office of the register of deeds of the county in which the property is located, an affidavit setting forth the name and address of the owner and holder thereof, the nature of the claim, the amount due thereon, the date of the last payment thereon and a description of the property included therein. This act shall not apply to or affect (1) mortgages, deeds of trust, or liens upon property of railroad corporations recorded after January 1, 1890, or (2) the indebtedness thereby secured. Infancy, incompetency or nonresidency shall not affect the operation of this act.

History: L. 1979, ch. 172, § 1; July 1.



58-2333g Mortgages or deeds of trust recorded between January 1, 1947, and January 1, 1951, declared void; exceptions.

58-2333g. Mortgages or deeds of trust recorded between January 1, 1947, and January 1, 1951, declared void; exceptions. Any mortgage or deed of trust against real property located in this state recorded on or after January 1, 1947, and before January 1, 1951, or referred to or described in any instrument of record within such period shall be void, unless, prior to July 1, 1986, the owner and holder thereof files, in the office of the register of deeds of the county in which the property is located, an affidavit stating: (a) The name and address of the owner and holder thereof; (b) the nature of the claim; (c) the amount due on the claim; (d) the date of the last payment on the claim; and (e) a description of the property. This section shall not apply to or affect mortgages, deeds of trust or liens against real property of railroad corporations recorded after January 1, 1890. Infancy, incompetency or nonresidency shall not affect the operation of this act.

History: L. 1984, ch. 249, § 1; L. 1985, ch. 185, § 1; July 1.



58-2333h Mortgages or deeds of trust recorded between January 1, 1951, and January 1, 1955, declared void; exceptions.

58-2333h. Mortgages or deeds of trust recorded between January 1, 1951, and January 1, 1955, declared void; exceptions. Any mortgage or deed of trust against real property located in this state recorded on or after January 1, 1951, and before January 1, 1955, or referred to or described in any instrument of record within such period shall be void, unless, prior to July 1, 1988, the owner and holder thereof files, in the office of the register of deeds of the county in which the property is located, an affidavit stating: (a) The name and address of the owner and holder thereof; (b) the nature of the claim; (c) the amount due on the claim; (d) the date of the last payment on the claim; and (e) a description of the property. This section shall not apply to or affect mortgages, deeds of trust or liens against real property of railroad corporations recorded after January 1, 1890. Infancy, incompetency or nonresidency shall not affect the operation of this act.

History: L. 1987, ch. 259, § 1; July 1.



58-2333i Mortgages or deeds of trust recorded between January 1, 1955, and January 1, 1965, declared void; mortgages or deeds of trust recorded on or after January 1, 1965, declared void; exceptions.

58-2333i. Mortgages or deeds of trust recorded between January 1, 1955, and January 1, 1965, declared void; mortgages or deeds of trust recorded on or after January 1, 1965, declared void; exceptions. (a) Any mortgage or deed of trust against real property located in this state recorded on or after January 1, 1955, and before January 1, 1965, or referred to or described in any instrument of record within such period shall be void, unless, prior to July 1, 1998, the owner and holder thereof files, in the office of the register of deeds of the county in which the property is located, an affidavit stating:

(1) The name and address of the owner and holder thereof;

(2) the nature of the claim;

(3) the amount due on the claim;

(4) the date of the last payment on the claim; and

(5) a description of the property.

(b) Any mortgage or deed of trust against real property located in this state recorded on or after January 1, 1965, or referred to or described in any instrument of record after such date, shall be void by operation of law if:

(1) More than 42 years shall have elapsed between the date of the initial recording of the mortgage; and

(2) prior to July 1 of the year next preceding the date 42 years after the date of initial recording, an action is not commenced to foreclose the mortgage or deed of trust, or the owner and holder of the mortgage does not file in the office of the register of deeds of the county in which the property is located, an affidavit stating:

(A) The name and address of the owner and holder thereof;

(B) the nature of the claim;

(C) the amount due on the claim;

(D) the date of the last payment on the claim; and

(E) a description of the property.

(c) This section shall not apply to or affect mortgages, deeds of trust or liens against real property of railroad corporations recorded after January 1, 1890.

(d) Infancy, incompetency or nonresidency shall not affect the operation of this act.

History: L. 1997, ch. 14, § 1; L. 1997, ch. 176, § 8; L. 1998, ch. 25, § 1; July 1.



58-2334 Foreclosure proceedings to enforce mortgages or deeds of trust of electric public utilities.

58-2334. Foreclosure proceedings to enforce mortgages or deeds of trust of electric public utilities. In cases where any electric public utility operating or owning property in this state shall have heretofore executed or shall hereafter execute a mortgage or deed of trust securing an issue or issues of bonds or other indebtedness, actions for foreclosure thereof may be brought in the name of the mortgagee or, in the case of deeds of trust, in the name of the trustee or trustees, and judgment rendered in favor of such mortgagee or trustee or trustees for the amount of indebtedness found owing for the benefit of the holders of such indebtedness. Such actions may be brought in the county in which the principal office of the utility in this state is located or in any county in which property covered by the mortgage is located.

All of the properties and franchises covered by the mortgage and any other properties appurtenant thereto constituting a part of the utility system may be ordered sold and sale thereof had, whether as an entirety or in classified parcels as directed by the court, at a single sale in the county where the proceeding is pending, such sale to be conducted by the sheriff of said county as in the case of other mortgage foreclosure sales, or the court may in its discretion appoint a special commissioner to make and conduct such sale, execute conveyance to the purchaser and distribute the proceeds of the sale as ordered by the court, any such sale to be subject to confirmation by the court pursuant to report thereof made by such sheriff or special commissioner.

The person or persons acquiring title under such sale by appropriate instrument of conveyance from the sheriff or special commissioner pursuant to order of confirmation of such sale, shall have and acquire thereby and may exercise and enjoy in accordance with their terms, all the rights, privileges, grants and franchises, municipal or otherwise, covered by such mortgage or deed of trust which belonged to and were enjoyed by the utility making such mortgage or deed of trust or its successors in interest, together with all permits or certificates of public convenience granted under K.S.A. 66-131, so far as the same relate and appertain to the property mortgaged and sold, and if the execution of such mortgage or deed of trust and issuance of the securities or incurring of the indebtedness secured thereby shall have been authorized by the state corporation commission, no further authorization or consent from said state corporation commission shall be required for the assignment and conveyance of such properties, rights or franchises to such purchaser or purchasers.

History: L. 1951, ch. 370, § 1; March 31.



58-2335 Assumption of mortgage obligations by person not party to original mortgage; maximum fee for changing records of lending institutions.

58-2335. Assumption of mortgage obligations by person not party to original mortgage; maximum fee for changing records of lending institutions. Whenever the obligations of a mortgage are assumed and agreed to be paid by any one or more persons who were not parties to such original mortgage, no fee in excess of seventy-five dollars ($75) or as otherwise provided in the mortgage contract shall be charged by any savings and loan association, bank or other lending institution for the services connected with making appropriate changes in the books, papers and records of the savings and loan association, bank, or other lending institution.

History: L. 1970, ch. 221, § 2; July 1.



58-2336 Liens of mortgages securing loans upon real estate; providing for the securing of future advances; priority of lien.

58-2336. Liens of mortgages securing loans upon real estate; providing for the securing of future advances; priority of lien. Every mortgage or other instrument securing a loan upon real estate and constituting a lien or the full equivalent thereof upon the real estate securing such loan, according to any lawful or well recognized practice, which is best suited to the transaction, may secure future advances and the lien of such mortgage shall attach upon its execution and have priority from time of recording as to all advances made thereunder until such mortgage is released of record: Provided, That the lien of such mortgage shall not exceed at any one time the maximum amount stated in the mortgage.

History: L. 1971, ch. 190, § 1; July 1.



58-2337 Transfer of home loan servicing agent; definitions.

58-2337. Transfer of home loan servicing agent; definitions. As used in this act:

(a) "Lender" means all state and national banks, trust companies, state and federally chartered savings and loan associations, federally chartered savings banks or state and federally chartered credit unions or any person making a home loan;

(b) "selling lender" means a lender who sells, assigns or transfers the servicing of a loan to a purchasing lender or a servicing agent;

(c) "purchasing lender" means a lender or servicing agent who buys the servicing of a loan from a selling lender;

(d) "home" means a dwelling or dwellings for not more than four families. A property does not cease to be a home because of the incidental use of it for minor business purposes so long as the principal use of the property is for residence purposes;

(e) "home loan" means a real estate loan when the security is home property;

(f) "home property" means real estate on which there is located, or will be located pursuant to a home loan, a home or a combination home;

(g) "real estate loan" means a loan on the security of real estate evidenced by any form of instrument whereby a lien is created upon such real estate for the benefit of another person as security for the payment of an obligation to such person or whereby title to real estate is conveyed to another person as trustee for a third person, as security for the payment of an obligation to such third person;

(h) "person" means an individual, corporation, business trust, partnership or association or any other legal entity;

(i) "escrow account" means escrow, agency or similar account for the payment of taxes or insurance premiums with respect to a home loan.

History: L. 1988, ch. 57, § 1; July 1.



58-2338 Same; notice to mortgagor by selling lender; response to mortgagor by purchasing lender.

58-2338. Same; notice to mortgagor by selling lender; response to mortgagor by purchasing lender. If the servicing of a home loan is sold or assigned to another person:

(a) The selling lender shall notify the mortgagor of the sale no more than 10 business days after the actual date of transfer. The notification must include the name, address and telephone number of the person who will assume responsibility for servicing and accepting payments for the home loan and upon request of the mortgagor, the notification must also include a detailed written financial breakdown including, but not limited to, interest rate, monthly payment amount and current escrow balance; and

(b) the purchasing lender shall respond within 15 business days to a written request for information from a mortgagor. A written response must include the telephone number of the company representative who can assist the mortgagor.

History: L. 1988, ch. 57, § 2; July 1.



58-2339 Same; annual summary of escrow account to be provided mortgagor by purchasing lender.

58-2339. Same; annual summary of escrow account to be provided mortgagor by purchasing lender. Each purchasing lender requiring an escrow account shall provide to the mortgagor an annual summary of all transactions of such escrow account on or before February 15. The summary shall include the amount of each transaction and the purpose for which the money was spent.

History: L. 1988, ch. 57, § 3; July 1.



58-2340 Same; liability of lenders upon failure to comply with act's requirements.

58-2340. Same; liability of lenders upon failure to comply with act's requirements. If the selling lender fails to comply with the requirements of K.S.A. 58-2338, or the purchasing lender fails to comply with the requirements of K.S.A. 58-2339, and such failure to comply was due to the lender's failure to exercise reasonable care, the lender is liable to the mortgagor for $100 per occurrence, in addition to actual damages caused by the failure to comply.

History: L. 1988, ch. 57, § 4; July 1.



58-2341 Same; selling lender not subject to 58-2339.

58-2341. Same; selling lender not subject to 58-2339. The selling lender is not subject to the provisions of K.S.A. 58-2339.

History: L. 1988, ch. 57, § 5; July 1.



58-2342 Home equity protection; terms, in writing; subject to recission, when; form; voidable, when.

58-2342. Home equity protection; terms, in writing; subject to recission, when; form; voidable, when. Any assignment or transfer of the rights of the defendant owner in relation to real property which is the subject of a pending action to foreclose one or more mortgages and which is the residence of the owner is subject to the following requirements unless such transfer or assignment is made to the mortgagee or its wholly owned subsidiary as a deed in lieu of foreclosure with all rights of deficiency waived, or to a party who then resides in and uses the property as the party's residence:

(a) All such transfers or assignments shall be in writing. All terms, conditions and agreements in consideration for the transfer or assignment shall be set out in detail in a written agreement, dated, and signed by all parties to the agreement. Copies of both the agreement and disclosure statement shall be provided to the transferor or assignor by the transferee or assignee.

(b) All such transfers or assignments, as described in subsection (a), are subject to recission by the defendant owner within five business days, as defined by K.S.A. 45-217, and amendments thereto, of the date of the defendant owner's execution of the agreement. Such recission, if made, shall be in writing, signed by the defendant owner, or by any one of the defendant owners if there be more than one, and mailed to the buyer by certified mail. This right of recission may not be waived, sold or abrogated in any way.

(c) All such agreements, as described in subsection (a), to be effective, must contain a disclosure statement which shall be signed by all parties to the agreement and which shall be substantially in the following form:

NOTICE. READ ALL OF THIS DISCLOSURE STATEMENT CAREFULLY BEFORE SIGNING IT. YOU HAVE A RIGHT TO CONSULT WITH AN ATTORNEY OR ANOTHER PERSON BEFORE SIGNING IT. YOU ARE SELLING OR GIVING UP IMPORTANT RIGHTS.

I, (owner's name), as the owner of (legal description of the property being foreclosed) commonly known as (address of such property), have entered into an agreement with (buyer's name) for the sale of the above-mentioned property which is my residence. I realize I have the following rights:

(1) Should this property be in foreclosure on any mortgage, I am entitled to a period of redemption following the sale in foreclosure proceedings during which period I have the right to redeem the residence. This period could be from six months to 12 months, depending on the amount of the mortgage, the unpaid balance thereof and value of the residence.

(2) During the period of redemption I have the right to remain in my residence or rent it to others.

(3) I have the right to sell my rights to my residence.

(4) If I have paid mortgage guaranty insurance premiums, I may have other rights under the terms of the insurance agreement or under applicable state or federal law.

(5) I ALSO HAVE THE RIGHT TO RESCIND ANY SALES AGREEMENT OR DEED WITH THE BUYER WITHIN FIVE BUSINESS DAYS, AS DEFINED BY K.S.A. 45-217, AND AMENDMENTS THERETO, AFTER THE SIGNING OF THE AGREEMENT OR DEED. I CANNOT AGREE TO GIVE UP OR SELL THIS RIGHT IN ANY WAY.

(6) Everything that is being promised to me or given to me for the purchase of my rights must be in the agreement signed by us. This includes the amount being paid me and any agreement concerning what efforts will be made by the buyer to bring the mortgage payments up to date and any promises concerning what will be done with any proceeds from the renting or selling of the property. Anything not in the written agreement might not be enforceable.

(7) IF I SELL MY RIGHTS AND THE RESIDENCE IS FORECLOSED UPON, I MAY STILL BE RESPONSIBLE FOR ANY AMOUNTS STILL OWED ON THE RESIDENCE IF ITS SALE DOES NOT RAISE ENOUGH TO COVER THE ENTIRE MORTGAGE AND THE FORECLOSURE COSTS. IF THE RESIDENCE IS FORECLOSED UPON, IT IS LIKELY THAT THIS WILL BE REPORTED TO THOSE WHO KEEP CREDIT HISTORIES AND THIS MIGHT INJURE MY CREDIT RATING.

(8) I realize this is a serious matter and that I may wish to consult with an attorney to make sure my important rights in my residence are being protected before signing any agreement.

(9) This provision is not intended to deprive the homeowner of any other right under the law.

____________________________ OWNER-SELLER

___________________________ OWNER-SELLER

I ACKNOWLEDGE THAT THE OWNER-SELLER'S RECISSION OF THE AGREEMENT IF MADE PURSUANT TO PARAGRAPH (5) ABOVE, MAY BE MAILED WITHIN FIVE BUSINESS DAYS TO ME BY CERTIFIED MAIL AT THE FOLLOWING ADDRESS:

(BUYER'S ADDRESS)

___________________________ BUYER

(d) Failure to comply with the pertinent provisions of this section shall render the transfer or assignment voidable at the election of the transferor.

History: L. 1990, ch. 197, § 1; July 1.



58-2343 Assignment of rents of real property; lien; action upon default.

58-2343. Assignment of rents of real property; lien; action upon default. (a)  As used in this section:

(1) "Assignment instrument" means any mortgage, deed of trust, or other instrument or agreement by which a borrower assigns, transfers, pledges, or otherwise grants a lien upon or encumbers its rights to rents of real property therein described to or for the benefit of a lender as security for the repayment of any indebtedness or the performance of any obligations.

(2) "Borrower" means any mortgagor, deed of trust grantor, assignor, or debtor of any lender.

(3) "Lender" means any mortgagee, deed of trust beneficiary, assignee, or creditor, or its assigns, holding an assignment instrument.

(4) "Rents" includes the rents, income, proceeds, profits, royalties and other sums which (A) are derived under present and future leases, licenses, contracts and other agreements for the use or possession of real property and (B) are either in the possession or control of the borrower or are due and unpaid or are to become due and payable.

(b) The lien of an assignment instrument shall be a good, valid and enforceable lien on the rents from the real property therein described.  Such lien shall be valid and binding against, unavoidable by and fully perfected as to the borrower and all subsequent purchasers, mortgagees, lien creditors, other lienholders and other persons for all purposes from the time of filing the assignment instrument or an affidavit of assignment of rents signed by the borrower for record in accordance with K.S.A. 58-2221 and amendments thereto, with a priority dating from the time of such filing, without any necessity for the lender to take possession or control of such rents or the property from which such rents are derived, to take any action tantamount to the taking of such possession or control, or to take other action whatsoever.

(c) Upon default by a borrower under the terms of an assignment instrument, the lender shall be entitled to enforce the assignment instrument in accordance with its terms and applicable law, and may apply to the district court having jurisdiction for appropriate relief to gain possession and control of the rents in enforcement of the assignment instrument.  Upon such application, the court shall enter such orders and take such actions as appear necessary to collect, protect and preserve the rents and protect and preserve the lender's interest therein pending final disposition of an action upon the obligations secured by the assignment instrument.

(d) Any tenant who, upon due notice from the lender, makes rent payments to the lender in accordance with the terms of the assignment instrument shall be given credit for such payment as if the payments had been made to the borrower, but nothing herein shall affect the other rights and obligations of the borrower or the tenant as to one another.

History: L. 1991, ch. 161, § 1; May 23.



58-2344 Authorized use of real estate values furnished to appraisers by lenders.

58-2344. Authorized use of real estate values furnished to appraisers by lenders. No lender, as defined in K.S.A. 58-2337, and amendments thereto, or any person acting on behalf of a lender shall disclose to an appraiser or other person engaged to determine the appraised value of real estate, the amount of a proposed real estate loan with the intent to influence the preferred or required value of any real estate intended to secure such loan. A lender may provide a copy of the sales contract for use by the appraiser in accordance with uniform standards of professional appraisal practice.

History: L. 2006, ch. 97, § 2; L. 2007, ch. 126, § 1; July 1.






Article 24 TRUSTS AND POWERS

58-2401 How trust concerning land created.

58-2401. How trust concerning land created. No trust concerning lands except such as may arise by implication of law shall be created, unless in writing signed by the party creating the same, or by his or her attorney thereto lawfully authorized in writing.

History: G.S. 1868, ch. 114, § 1; Oct. 31; R.S. 1923, 67-401.



58-2402 Title of purchaser without notice of trust.

58-2402. Title of purchaser without notice of trust. No such trust, whether implied or created, shall defeat the title of the purchaser for a valuable consideration and without notice of the trust.

History: G.S. 1868, ch. 114, § 2; Oct. 31; R.S. 1923, 67-402.



58-2403 Record of trust as notice.

58-2403. Record of trust as notice. The record of such trust in the proper county shall be deemed actual notice thereof to every person claiming under a conveyance made or lien created after such recording.

History: G.S. 1868, ch. 114, § 3; Oct. 31; R.S. 1923, 67-403.



58-2406 Conveyance to one person when consideration paid by another.

58-2406. Conveyance to one person when consideration paid by another.    When a conveyance for a valuable consideration is made to one person and the consideration therefor paid by another, no use or trust shall result in favor of the latter; but the title shall vest in the former, subject to the provisions of the next two sections.

History: G.S. 1868, ch. 114, § 6; Oct. 31; R.S. 1923, 67-406.



58-2407 Same; effect as to creditors.

58-2407. Same; effect as to creditors. Every such conveyance shall be presumed fraudulent as against the creditors of the person paying the consideration therefor; and where a fraudulent intent is not disproved, a trust shall in all cases result in favor of prior creditors to the extent of their just demands, and also in favor of subsequent creditors if there be sufficient evidence of fraudulent intent.

History: G.S. 1868, ch. 114, § 7; Oct. 31; R.S. 1923, 67-407.



58-2408 Same; cases to which 58-2406 shall not extend.

58-2408. Same; cases to which 58-2406 shall not extend. The provisions of the section next before the last shall not extend to cases where the alienee shall have taken an absolute conveyance in his or her own name without the consent of the person with whose money the consideration was paid; or where such alienee in violation of some trust shall have purchased the land with moneys not his or her own; or where it shall be made to appear that by agreement and without any fraudulent intent the party to whom the conveyance was made, or in whom the title shall vest, was to hold the land or some interest therein in trust for the party paying the purchase money or some part thereof.

History: G.S. 1868, ch. 114, § 8; Oct. 31; R.S. 1923, 67-408.



58-2414 Grant reserving power of revocation.

58-2414. Grant reserving power of revocation. A grantor of lands, reserving an absolute power of revocation, shall be deemed an absolute owner as regards creditors and purchasers.

History: G.S. 1868, ch. 114, § 14; Oct. 31; R.S. 1923, 67-414.



58-2416 Power given to married woman.

58-2416. Power given to married woman. A general and beneficial power may be given to a married woman to dispose of or devise, without the concurrence of her husband, lands conveyed or devised to her in fee.

History: G.S. 1868, ch. 114, § 16; Oct. 31; R.S. 1923, 67-416.



58-2418 Power to grantee to sell.

58-2418. Power to grantee to sell. Where a power to sell lands or other property shall be given to the grantee in any mortgage or other conveyance intended to secure the payment of money, the power shall be deemed a part of the security, and shall vest in any person who shall become entitled to the money so secured to be paid.

History: G.S. 1868, ch. 114, § 18; Oct. 31; R.S. 1923, 67-418.



58-2419 Act does not extend to simple power of attorney to convey lands.

58-2419. Act does not extend to simple power of attorney to convey lands. The provisions of this act relative to power shall not extend to a simple power of attorney to convey lands in the name and for the benefit of the owner.

History: G.S. 1868, ch. 114, § 19; Oct. 31; R.S. 1923, 67-419.



58-2431 Trusts for benefit of state or agency or political or governmental subdivision of state; creation; purpose; acceptance; duration.

58-2431. Trusts for benefit of state or agency or political or governmental subdivision of state; creation; purpose; acceptance; duration.    Express trusts may be created in real or personal property, or both, or in any estate or interest in either or both, with the state, or any county, municipality, political or governmental subdivision, or governmental agency of the state as the beneficiary thereof, and the purpose thereof may be the furtherance, or the providing of funds for the furtherance, of any authorized or proper function of the said beneficiary and for any charitable, benevolent or educational purpose properly attributable to the purposes of the trust. Such trusts may be created by written instrument, or by will. In the case of written instruments, the same shall be subscribed by the grantor or grantors and duly acknowledged as conveyances of real estate are acknowledged, and before the same shall become effective the beneficial interest therein shall be accepted by the governor, if the state be the beneficiary, or by the governing body of any other beneficiary named therein, which power and authority of acceptance is hereby conferred upon the governor and upon the governing bodies of the counties, municipalities, political and governmental subdivisions, and governmental agencies of the state. Such trusts shall have duration for the term of duration of the beneficiary, or such shorter length of time as shall be specified in the instrument or will creating said trust.

History: L. 1974, ch. 235, § 1; July 1.



58-2432 Same; trust instruments and acceptance, recording; binding contract.

58-2432. Same; trust instruments and acceptance, recording; binding contract. All instruments or wills creating trusts under the provisions of this act, together with the written acceptance of the beneficial interest endorsed thereon, shall be recorded in the office of the county clerk of each county wherein is situated any real estate, or any interest therein, belonging to said trust, as well as in the county wherein is located the trust property or wherein is conducted its principal operations. Upon the acceptance of the beneficial interest by the beneficiary as hereinabove authorized and provided, the same shall be and constitute a binding contract between the state of Kansas or counties, municipalities, political or governmental subdivisions and the grantor or grantors, or the executor of the estate of the testator, for the acceptance of the beneficial interest in the trust property by the designated beneficiary and the application of the proceeds of the trust property and its operation for the purposes, and in accordance with the stipulations specified by the trustor or trustors.

History: L. 1974, ch. 235, § 2; July 1.



58-2433 Same; funds maintained in special account; use; use or pledging of other funds for trust purposes; lease of property necessary for execution of trust.

58-2433. Same; funds maintained in special account; use; use or pledging of other funds for trust purposes; lease of property necessary for execution of trust. Funds received by the beneficiary under the provisions of any trust created under the provisions of this act shall be kept and maintained in a special account or accounts and used only for the purpose of such trust and no funds of said beneficiary derived from any source whatsoever other than the trust property, or the operation thereof, shall be charged with, or expended for the execution of said trust, except by express action of the legislative authority of the beneficiary first had and no funds derived from the levy of ad valorem taxes shall be used for or pledged for the purposes or execution of such trust. The officers or any other governmental agencies or authorities having the custody, management or control of any property, real or personal or both, of the beneficiary of such trust, or of such a proposed trust, which property shall be needful for the execution of the trust purposes, hereby are authorized and empowered to lease such property for said purposes, after the acceptance of the beneficial interest therein by the beneficiary as hereinafter provided, or conditioned upon such acceptance.

History: L. 1974, ch. 235, § 3; July 1.



58-2434 Same; appointment, succession, powers, duties, terms and compensation of trustees.

58-2434. Same; appointment, succession, powers, duties, terms and compensation of trustees. The instrument or will creating such trust may provide for the appointment, succession, powers, duties, terms and compensation of the trustee or trustees; and in all such respects the terms of said instrument or will shall be controlling. If the said instrument or will makes no provision in regard to any of the foregoing, then the general laws of the state shall control as to such omission or omissions.

History: L. 1974, ch. 235, § 4; July 1.



58-2435 Same; property or interest subject to taxation.

58-2435. Same; property or interest subject to taxation. Property or interests therein held under the provisions of any trust executed under the provisions of this act shall be subject to taxation in like manner as property held in private ownership.

History: L. 1974, ch. 235, § 5; July 1.



58-2436 Same; payment of operation, maintenance and depreciation costs; fees and charges.

58-2436. Same; payment of operation, maintenance and depreciation costs; fees and charges. All instruments or wills creating trusts under the provisions of this act shall permit the collection of fees and charges for the purpose of providing for the establishment of reserve funds for the payment of operating, maintenance and depreciation costs and any outstanding obligations which may be incurred in the performance of the functions for which such trust has been created.

History: L. 1974, ch. 235, § 6; July 1.



58-2437 Same; trustee required to be agency of state or political or governmental subdivision; liability for acts or omissions of trustee.

58-2437. Same; trustee required to be agency of state or political or governmental subdivision; liability for acts or omissions of trustee. The trustee or trustees, under such an instrument or will shall be an agency of the state, county, municipality, political or governmental subdivision and the regularly constituted authority of the beneficiary for the performance of the functions for which the trust shall have been created. No trustee or state agency, county, municipality, political or governmental subdivision, as beneficiary, shall be charged personally with any liability whatsoever by reason of any act or omission committed or suffered in the performance of such trust or in the operation of the trust property; but any act, liability for any omission or obligation of a trustee or trustees, in the execution of such trust, or in the operation of the trust property, shall extend to the whole of the trust estate, or so much thereof as may be necessary to discharge such liability or obligation, and not otherwise.

History: L. 1974, ch. 235, § 7; July 1.



58-2438 Same; termination.

58-2438. Same; termination. Any such trust may be terminated by agreement of the trustee, or if there be more than one, then all of the trustees, and the governing body of the beneficiary, with the approval of the governor of the state of Kansas if such beneficiary is an agency of the state of Kansas: Provided,That such trust shall not be terminated while there exists outstanding any contractual obligations chargeable against the trust property, and no such obligation shall ever by reason of such termination, become an obligation of the beneficiary of such trust.

History: L. 1974, ch. 235, § 8; July 1.






Article 24a UNIFORM PRUDENT INVESTOR ACT

58-24a01 Prudent investor rule.

58-24a01. Prudent investor rule. (a) Except as otherwise provided in subsection (b), a fiduciary who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule set forth in this act.

(b) The prudent investor rule, a default rule, may be expanded, restricted, eliminated or otherwise altered by the provisions of a trust. A fiduciary is not liable to a beneficiary to the extent that the fiduciary acted in reasonable reliance on the provisions of the trust.

(c) As used in this act, "fiduciary" means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator, and a person performing substantially the same function.

History: L. 2000, ch. 80, § 1; July 1.



58-24a02 Standard of care; portfolio strategy; risk and return objectives; trustee following written directions complies with standard of care.

58-24a02. Standard of care; portfolio strategy; risk and return objectives; trustee following written directions complies with standard of care. (a) A fiduciary shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements and other circumstances of the trust. In satisfying this standard, the fiduciary shall exercise reasonable care, skill and caution.

(b) A fiduciary's investment and management decisions respecting individual assets must be evaluated not in isolation but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

(c) Among circumstances that a fiduciary shall consider in investing and managing trust assets are such of the following as are relevant to the trust or its beneficiaries: (1) General economic conditions;

(2) the possible effect of inflation or deflation;

(3) the expected tax consequences of investment decisions or strategies;

(4) the role that each investment or course of action plays within the overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property and real property;

(5) the expected total return from income and the appreciation of capital;

(6) other resources of the beneficiaries who are eligible to receive discretionary payments of trust income or principal assets;

(7) needs for liquidity, regularity of income and preservation or appreciation of capital; and

(8) an asset's special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries.

(d) A fiduciary shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.

(e) A fiduciary may invest in any kind of property or type of investment consistent with the standards of this act.

(f) A fiduciary who has special skills or expertise or is placed in a fiduciary capacity in reliance upon the fiduciary's representation that the fiduciary has special skills or expertise, has a duty to use those special skills or expertise.

(g) In acquiring, investing, reinvesting, exchanging, retaining, selling and managing property of a trust which is revocable or amendable, a trustee following written directions regarding the property of the trust that are received by the trustee from the person or persons then having the power to revoke or amend the trust or from the person or persons other than the trustee, to whom the grantor delegates the right to give such written directions to the trustee shall be deemed to have complied with the standards provided in subsections (a) through (d). The trustee is authorized to follow such written directions regardless of any fiduciary obligations to which the directing party may also be subject.

History: L. 2000, ch. 80, § 2; L. 2001, ch. 75, § 10; July 1.



58-24a03 Diversification.

58-24a03. Diversification. A fiduciary shall diversify the investments of the trust unless the fiduciary reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying.

History: L. 2000, ch. 80, § 3; July 1.



58-24a04 Duties at inception of fiduciary relationship.

58-24a04. Duties at inception of fiduciary relationship. Within a reasonable time after entering into a fiduciary relationship or receiving trust assets, a fiduciary shall review the trust assets and make and implement decisions concerning the retention and disposition of assets, in order to bring the trust portfolio into compliance with the purposes, terms distribution requirements and other circumstances of the trust, and with the requirements of this act.

History: L. 2000, ch. 80, § 4; July 1.



58-24a05 Loyalty.

58-24a05. Loyalty. A fiduciary shall invest and manage the trust assets solely in the interest of the beneficiaries.

History: L. 2000, ch. 80, § 5; July 1.



58-24a06 Impartiality.

58-24a06. Impartiality. If a trust has two or more beneficiaries, the fiduciary shall act impartially in investing and managing the trust assets, taking into account any differing interests of the beneficiaries.

History: L. 2000, ch. 80, § 6; July 1.



58-24a07 Investment costs.

58-24a07. Investment costs. In investing and managing trust assets, a fiduciary may only incur costs that are appropriate and reasonable in relation to the assets, the purposes of the trust and the skills of the fiduciary.

History: L. 2000, ch. 80, § 7; July 1.



58-24a08 Reviewing compliance.

58-24a08. Reviewing compliance. Compliance with the prudent investor rule is determined in light of the fact and circumstances existing at the time of a fiduciary's decision or action and not by hindsight.

History: L. 2000, ch. 80, § 8; July 1.



58-24a09 Delegation of investment and management functions.

58-24a09. Delegation of investment and management functions. (a) A fiduciary may delegate investment and management functions that a prudent fiduciary of comparable skills could properly delegate under the circumstances. For a fiduciary to properly delegate investment functions under this subsection, the fiduciary shall:

(1) Exercise reasonable care, skill and caution in selection of the investment agent, in establishing the scope and specific terms of any delegation and in periodically reviewing the investment agent's actions in order to monitor overall performance and compliance with the scope and specific terms of the delegation;

(2) conduct an inquiry into the experience, performance history, errors and omissions coverage, professional licensing or registration, if any, and financial stability of the investment agent; and

(3) if a trust, send written notice of such trust's intention to begin delegating investment functions under this section to each beneficiary eligible to receive income from the trust on the date of the initial delegation at least 30 days before such delegation. This notice shall thereafter, until or unless each beneficiary eligible to receive income from the trust at the time are notified to the contrary, authorize the fiduciary to delegate investment functions pursuant to this section.

(b) In performing a delegated function, an investment agent shall be subject to the same standards that are applicable to the fiduciary.

(c) An investment agent shall be liable to each beneficiary of the trust and to the designated fiduciary to the same extent as if the investment agent were a designated fiduciary in relation to the exercise or nonexercise of the investment function.

(d) A fiduciary who complies with the requirements of subsection (a) is not liable to the beneficiaries or to the trust for the decisions or actions of the agent to whom the function was delegated.

(e) By accepting the delegation of a trust function from the fiduciary of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state.

History: L. 2000, ch. 80, § 9; July 1.



58-24a10 Language invoking standard of act.

58-24a10. Language invoking standard of act. The following terms or comparable language in the provisions of a trust, unless otherwise limited or modified, authorizes any investment or strategy permitted under this act: "Investments permissible by law for investment of trust funds," "legal investments," "authorized investments," "using the judgment and care under the circumstances then prevailing that persons of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital," "prudent man rule," "prudent trustee rule," "prudent person rule" and "prudent investor rule."

History: L. 2000, ch. 80, § 11; July 1.



58-24a11 Application to existing trusts.

58-24a11. Application to existing trusts. This act applies to trusts existing on and created after the effective date of this act.  As applied to trusts existing on the effective date of this act, this act governs only decisions or actions occurring after that date.

History: L. 2000, ch. 80, § 12; July 1.



58-24a12 Uniformity of application and construction.

58-24a12. Uniformity of application and construction. This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among the states enacting it.

History: L. 2000, ch. 80, § 13; July 1.



58-24a13 Short title.

58-24a13. Short title. This act may be cited as the Kansas uniform prudent investor act.

History: L. 2000, ch. 80, § 14; July 1.



58-24a14 Severability.

58-24a14. Severability. If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2000, ch. 80, § 15; July 1.



58-24a15 Investments of conservators.

58-24a15. Investments of conservators. Conservators shall not invest funds under their control and management in investments other than those specifically permitted by K.S.A. 59-3078, and amendments thereto, except upon the entry of an order of a court of competent jurisdiction, after a hearing on a verified petition. Before authorizing any such investment, the court shall require evidence of value and advisability of such purchase.

History: L. 2000, ch. 80, § 10; L. 2002, ch. 114, § 58; July 1.



58-24a16 Investments by fiduciaries in certain corporations and organizations.

58-24a16. Investments by fiduciaries in certain corporations and organizations. (a) Administrators, executors, conservators, trustees, insurance companies and other financial institutions, charitable, educational, eleemosynary corporations and organizations are authorized, in addition to investments now authorized by law, to invest funds which they are authorized by law to invest, in shares or savings deposits of federally insured savings and loan associations or federally chartered savings banks with main or branch offices, as defined in K.S.A. 12-1675a, and amendments thereto, in the state of Kansas and in credit unions which are, in whole or in part, insured with an insurer or guarantee corporation as required under K.S.A. 17-2246, and amendments thereto, and such investment shall be deemed and held to be legal investments for such funds.

(b) The governing body of any municipal corporation or quasi-municipal corporation, county, township, school district, area vocational-technical school, community college, firemen's relief association, community mental health center, community facility for people with intellectual disability or any other governmental entity, unit or division in the state of Kansas having authority to receive, hold and expend public moneys or funds may invest the same subject to and as provided by K.S.A. 9-1401, 9-1402, 9-1405, 9-1407, 12-1675 and 12-1676, and amendments thereto.

History: L. 2001, ch. 75, § 1; L. 2012, ch. 91, § 35; July 1.



58-24a17 Investments by fiduciaries in certain loans.

58-24a17. Investments by fiduciaries in certain loans. In addition to all other authority now provided by law for the investment of funds by executors, administrators, conservators, trustees or other fiduciaries, all executors, administrators, conservators, trustees or other fiduciaries may legally invest fiduciary or trust funds in any loan which has insurance or guaranty under the servicemen's readjustment act of 1944 as from time to time in force, or as to which a commitment for any such insurance or guaranty has been made without regard to the limitations, restrictions and requirements of any other statutes, or of any rules of law respecting investments by executors, administrators, conservators, trustees or other fiduciaries.

History: L. 2001, ch. 75, § 2; July 1.



58-24a18 Standards for investments by fiduciaries; deviation from instrument or court order not authorized; in investment company or trust.

58-24a18. Standards for investments by fiduciaries; deviation from instrument or court order not authorized; in investment company or trust. Nothing contained in K.S.A. 58-24a01, et seq., and amendments thereto, shall be construed as authorizing any departure from, or variation of, the express terms or limitations set forth in any will, agreement, court order or other instrument creating or defining the fiduciary's duties and powers, but:

(a) Whenever any will, agreement, court order or other instrument creating or defining the fiduciary's duties and powers, directs, requires, authorizes or permits the fiduciary to invest in securities of a certain kind or class, the fiduciary, in the absence of an express provision to the contrary, may buy, hold and sell such securities either directly or in the form of shares of or other interests in any open-end or closed-end management type investment company or investment trust registered under the investment company act of 1940, or any common trust fund of a state or national bank or trust company as authorized by K.S.A. 9-1609, and amendments thereto, if the portfolio of such investment company, investment trust or common trust fund is limited to securities of the designated kind or class and to repurchase agreements fully collateralized by such securities.

(b) The fact that such bank or trust company or an affiliate of the bank or trust company provides services to the investment company or investment trust such as that of an investment advisor, custodian, transfer agent, registrar, sponsor, distributor, manager or otherwise and is receiving reasonable remuneration for those services, shall not preclude such bank or trust company from investing or reinvesting in the securities of an open-end or closed-end management investment company or investment trust registered under the investment company act of 1940 (15 U.S.C. section 80a-1 et seq.) as amended.

With respect to any fiduciary account funds so invested, the bank or trust company or an affiliate of the bank or trust company shall conspicuously disclose by statement, prospectus, or otherwise to all current income beneficiaries of a fiduciary account the rate, formula or other method by which the remuneration for those services, provided to the investment company or investment trust, is determined. The investment into such investment company or investment trust must be in the best interest of the beneficiary of the fiduciary account, must meet the prudent investor standard, as defined in K.S.A. 58-24a02, and amendments thereto, and the total amount of all fees, charges and compensation derived from the fiduciary account, and remuneration for services provided to the investment company or investment trust, by the bank or trust company or an affiliate of the bank or trust company shall be reasonable.

History: L. 2001, ch. 75, § 3; July 1.



58-24a19 Same; court's power to permit deviation not restricted.

58-24a19. Same; court's power to permit deviation not restricted. Nothing contained in K.S.A. 58-24a01, et seq., and amendments thereto, shall be construed as restricting the power of a court of proper jurisdiction to permit a fiduciary to deviate from the terms of any will, agreement, or other instrument relating to the acquisition, investment, reinvestment, exchange, retention, sale or management of fiduciary property.

History: L. 2001, ch. 75, § 4; July 1.






Article 25 LANDLORDS AND TENANTS

58-2501 Tenants at will; terms of lease in certain cases.

58-2501. Tenants at will; terms of lease in certain cases. Any person in the possession of real property with the assent of the owner is presumed to be a tenant at will, unless the contrary is shown except as herein otherwise provided. Where a landlord is renting farms in large numbers and a total acreage in excess of five thousand acres, and has tenants in excess of ten or more, and by the lease requires such tenants to erect or own and maintain substantially all of the buildings and improvements on the farm, such lease shall contain just and fair provisions for the free sale and transfer of such buildings and improvements, or the purchase thereof by the landlord, without requiring the tenant to remove the same from the land.

History: G.S. 1868, ch. 55, § 1; R.S. 1923, 67-501; L. 1925, ch. 208, § 1; May 28.



58-2501a When tenant may remove buildings and improvements.

58-2501a. When tenant may remove buildings and improvements. Where the tenant in possession of farm lands under lease, with the owner as provided in K.S.A. 58-2501 owns substantially all the improvements on the land, the tenant may transfer his or her term and improvements without the consent of the landlord, and any provisions in the lease prohibiting such transfer or requiring the tenant or the tenant's assignee to remove such buildings or improvements, that does not require the landlord or the new tenant to pay the owner thereof the fair value of the improvements to the land at the time of the expiration of the lease, shall be void.

History: L. 1925, ch. 208, § 2; May 28.



58-2502 Tenants from year to year.

58-2502. Tenants from year to year. When premises are let for one or more years, and the tenant with the assent of the landlord continues to occupy the premises after the expiration of the term, such tenant shall be deemed to be a tenant from year to year.

History: G.S. 1868, ch. 55, § 2; Oct. 31; R.S. 1923, 67-502.



58-2503 Rent payable at intervals.

58-2503. Rent payable at intervals. When rent is reserved payable at intervals of three months or less, the tenant shall be deemed to hold from one period to another equal to the interval between the days of payment, unless there is an express contract to the contrary.

History: G.S. 1868, ch. 55, § 3; Oct. 31; R.S. 1923, 67-503.



58-2504 Termination of tenancy at will; notice.

58-2504. Termination of tenancy at will; notice. Thirty days' notice in writing is necessary to be given by either party before he or she can terminate a tenancy at will, or from one period to another of three months or less; but where in any case rent is reserved payable at intervals of less than thirty days, the length of notice need not be greater than such interval between the days of payment: Provided, however, That when premises are furnished or let by an employer to an employee, said tenancy shall cease and determine ten days after written notice to vacate: Provided further, That not more than fifteen (15) days' notice in writing by a tenant shall be necessary to terminate any tenancy as described in this section of persons in the military service of the United States in which the termination of tenancy is necessitated by military orders.

History: G.S. 1868, ch. 55, § 4; L. 1919, ch. 223, § 1; R.S. 1923, 67-504; L. 1967, ch. 305, § 1; L. 1973, ch. 223, § 1; July 1.



58-2505 Termination of tenancy from year-to-year; notice.

58-2505. Termination of tenancy from year-to-year; notice. All tenancies from year to year, other than farm tenancies from year-to-year, may be terminated by at least thirty days' notice in writing, given to the tenant prior to the expiration of the year.

History: G.S. 1868, ch. 55, § 5; L. 1905, ch. 281, § 1; R.S. 1923, 67-505; L. 1978, ch. 215, § 1; July 1.



58-2506 Termination of farm or pastureland tenancy; notice.

58-2506. Termination of farm or pastureland tenancy; notice. (a) Except as may be otherwise provided by this section or by a written lease signed by the parties thereto, in cases of tenants occupying and cultivating farms or occupying or leasing pastureland, the notice to terminate such a farm or pastureland tenancy must be given in writing at least 30 days prior to March 1 and must fix the termination of the tenancy to take place on March 1. For purposes of this act, "pastureland" means land used for livestock grazing or hay production, or both, which includes perennial vegetation, including, but not limited to, native vegetation, grass-like plants, forbs, shrubs, savannas, shrublands, marshes and meadows.

(b) When a notice of termination is given pursuant to subsection (a) after a fall seeded grain crop has been planted, as to that part of the farm which is planted to a fall seeded grain crop on cropland which has been prepared in conformance with normal practices in the area, the notice shall be construed as fixing the termination of the tenancy of such portion to take place on the day following the last day of harvesting such crop or crops, or August 1, whichever comes first.

(c) When a notice of termination is given pursuant to subsection (a) after the 30th day preceding March 1 and prior to the planting of a fall seeded grain crop on cropland which has been prepared in conformance with normal practices in the area, in any year in which a fall seeded grain crop has been or will be harvested, the notice shall be construed as fixing the termination of the tenancy of that part of the farm devoted to fall seeded grain crops on the day following the last day of harvesting such crop or crops in the succeeding year or August 1 of such succeeding year, whichever comes first.

(d) Subject to the provisions of this section, a farm or pastureland tenant becomes a tenant from year-to-year by occupying the premises after the expiration of the term fixed in a written lease, in which case the notice of termination of tenancy must fix the termination of tenancy to take place on the same day of the same month following the service of the notice as the day and month of termination fixed in the original lease under which the tenant first occupied the premises. Such notice shall be written and given to the tenant at least 30 days prior to such termination date.

History: G.S. 1868, ch. 55, § 6; L. 1919, ch. 224, § 1; R.S. 1923, 67-506; L. 1975, ch. 294, § 1; L. 1978, ch. 215, § 2; L. 1979, ch. 175, § 1; L. 1981, ch. 225, § 1; L. 2002, ch. 81, § 1; July 1.



58-2506a Termination of farm tenancies; landlord's liability for certain substances and services provided by tenant.

58-2506a. Termination of farm tenancies; landlord's liability for certain substances and services provided by tenant. (a) When a notice of termination is given by the landlord pursuant to subsection (a) or (d) of K.S.A. 58-2506 and amendments thereto, and the tenant prior to receiving such notice has (1) performed customary tillage practices or has applied or furnished fertilizers, herbicides or pest control substances and (2) has not planted the ground, the landlord shall pay the tenant the fair and reasonable value of the services furnished and the fertilizers, herbicides or pest control substances furnished.

(b) Where a farm tenancy is terminated by the landlord on March 1 pursuant to subsection (a) of K.S.A. 58-2506 and amendments thereto, and the tenant planted and obtained a satisfactory stand of alfalfa the preceding fall, the landlord shall pay the tenant the fair and reasonable value of all services performed in preparing and planting the alfalfa and for all of the tenant's expenditures for seed, fertilizer, herbicide or pest control substances.

History: L. 1978, ch. 215, § 3; L. 1985, ch. 186, § 1; July 1.



58-2507 Termination of lease for three months or longer; notice; effect of payment of rent.

58-2507. Termination of lease for three months or longer; notice; effect of payment of rent. If a tenant for a period of three months or longer neglect or refuse to pay rent when due, ten days' notice in writing to quit shall determine the lease, unless such rent be paid before the expiration of said ten days.

History: G.S. 1868, ch. 55, § 7; Oct. 31; R.S. 1923, 67-507.



58-2508 Termination of tenancy of less than three months for nonpayment of rent; notice.

58-2508. Termination of tenancy of less than three months for nonpayment of rent; notice. If a tenant for a period of less than three months shall neglect or refuse to pay rent when due, three days' notice in writing to quit shall determine the same, unless such rent be paid before the expiration of said three days.

History: G.S. 1868, ch. 55, § 8; L. 1905, ch. 280, § 1; March 4; R.S. 1923, 67-508.



58-2509 Notice to quit not necessary, when.

58-2509. Notice to quit not necessary, when. Where the time for the termination of a tenancy is specified in the contract, or where a tenant at will commits waste, or in the case of a tenant by sufferance, and in any case where the relation of landlord and tenant does not exist, no notice to quit shall be necessary.

History: G.S. 1868, ch. 55, § 9; Oct. 31; R.S. 1923, 67-509.



58-2510 Service of notice of termination of lease or tenancy.

58-2510. Service of notice of termination of lease or tenancy. Notice as required in the preceding sections may be served on the tenant, or, if the tenant cannot be found, by leaving a copy thereof at the tenant's usual place of residence, or by delivering a copy thereof to some person over 12 years of age residing on the premises, or, if no person is found upon the premises, by posting a copy of the notice in a conspicuous place thereon, or by registered mail,  registered mail return receipt requested, or certified mail, return receipt requested, addressed to the tenant at the tenant's usual place of residence. Proof of service by registered mail may be by the affidavit of the person mailing such notice or by the return receipt. Proof of service by certified mail may be by the return receipt.

History: G.S. 1868, ch. 55, § 10; L. 1905, ch. 280, § 2; R.S. 1923, 67-510; L. 1951, ch. 372, § 1; L. 1982, ch. 230, § 1; July 1.



58-2511 Assignment or transfer by tenant, when.

58-2511. Assignment or transfer by tenant, when. No tenant for a term not exceeding two years, or at will, or by sufferance, shall assign or transfer his or her term or interest or any part thereof to another without the written consent of the landlord or person holding under the landlord.

History: G.S. 1868, ch. 55, § 11; Oct. 31; R.S. 1923, 67-511.



58-2512 Same; re-entry upon violation of 58-2511.

58-2512. Same; re-entry upon violation of 58-2511. If any tenant shall violate the provisions of the preceding section, the landlord or person holding under the landlord, after giving ten days' notice to quit possession, shall have a right to re-enter the premises and take possession thereof and dispossess the tenant, subtenant or undertenant.

History: G.S. 1868, ch. 55, § 12; Oct. 31; R.S. 1923, 67-512.



58-2513 Attornment of tenant unnecessary; payment of rent.

58-2513. Attornment of tenant unnecessary; payment of rent. A conveyance of real estate or of any interest therein by a landlord shall be valid without the attornment of the tenant; but the payment of rent by the tenant to the grantor at any time before notice of sale given to said tenant shall be good against the grantee.

History: G.S. 1868, ch. 55, § 13; Oct. 31; R.S. 1923, 67-513.



58-2514 Attornment of tenant to stranger void, when.

58-2514. Attornment of tenant to stranger void, when. The attornment of a tenant to a stranger shall be void, and shall not affect the possession of his or her landlord unless it be made with the consent of the landlord, or pursuant to a judgment at law or the order or decree of a court.

History: G.S. 1868, ch. 55, § 14; Oct. 31; R.S. 1923, 67-514.



58-2515 Remedies of sublessees.

58-2515. Remedies of sublessees. Sublessees shall have the same remedy upon the original covenant against the principal landlord as they might have had against their immediate lessor.

History: G.S. 1868, ch. 55, § 15; Oct. 31; R.S. 1923, 67-515.



58-2516 Remedies of alienees of lessors and lessees.

58-2516. Remedies of alienees of lessors and lessees. Alienees of lessors and lessees of land shall have the same legal remedies in relation to such land as their principal.

History: G.S. 1868, ch. 55, § 16; Oct. 31; R.S. 1923, 67-516.



58-2517 Rents from lands granted for life.

58-2517. Rents from lands granted for life. Rents from lands granted for life or lives may be recovered as other rents.

History: G.S. 1868, ch. 55, § 17; Oct. 31; R.S. 1923, 67-517.



58-2518 Recovery of rents dependent on life of another.

58-2518. Recovery of rents dependent on life of another. A person entitled to rents dependent on the life of another may recover arrears unpaid at the death of that other.

History: G.S. 1868, ch. 55, § 18; Oct. 31; R.S. 1923, 67-518.



58-2519 Executors and administrators, remedies and liabilities.

58-2519. Executors and administrators, remedies and liabilities. Executors and administrators shall have the same remedies to recover rents, and be subject to the same liabilities to pay them, as their testators and intestates.

History: G.S. 1868, ch. 55, § 19; Oct. 31; R.S. 1923, 67-519.



58-2520 Occupant without special contract.

58-2520. Occupant without special contract. The occupant without special contract, of any lands, shall be liable for the rent to any person entitled thereto.

History: G.S. 1868, ch. 55, § 20; Oct. 31; R.S. 1923, 67-520.



58-2521 Repairs and improvements by cotenant.

58-2521. Repairs and improvements by cotenant. If a joint tenant, or tenant in common, or tenant in coparcenary, have by consent management of the estate, and make repairs and improvements with the knowledge and without objection of his or her cotenant or coparcener, such cotenant or coparcener shall contribute ratably thereto.

History: G.S. 1868, ch. 55, § 21; Oct. 31; R.S. 1923, 67-521.



58-2522 Recovery by cotenant of rents and profits.

58-2522. Recovery by cotenant of rents and profits. A joint tenant, or tenant in common, or tenant in coparcenary, may maintain an action against his or her cotenant or coparcener or their personal representatives, for receiving more than his or her just proportion of the rents and profits.

History: G.S. 1868, ch. 55, § 22; Oct. 31; R.S. 1923, 67-522.



58-2523 Action by remainderman or reversioner for waste or trespass.

58-2523. Action by remainderman or reversioner for waste or trespass.    A person seized of an estate in remainder or reversion may maintain an action for waste or trespass for injury to the inheritance, notwithstanding an intervening estate for life or years.

History: G.S. 1868, ch. 55, § 23; Oct. 31; R.S. 1923, 67-523.



58-2524 Rent as lien on crop.

58-2524. Rent as lien on crop. Any rent due for farming land shall be a lien on the crop growing or made on the premises. Such lien may be enforced by action and attachment therein, as hereinafter provided.

History: G.S. 1868, ch. 55, § 24; Oct. 31; R.S. 1923, 67-524.



58-2525 Same; lessor's remedies when rent payable in share of crop.

58-2525. Same; lessor's remedies when rent payable in share of crop. When any such rent is payable in a share or certain proportion of the crop, the lessor shall be deemed the owner of such share or proportion, and may, if the tenant refuse to deliver the lessor such share or proportion, enter upon the land and take possession of the same, or obtain possession thereof by action of replevin.

History: G.S. 1868, ch. 55, § 25; Oct. 31; R.S. 1923, 67-525.



58-2526 Recovery of rent from purchaser of crop.

58-2526. Recovery of rent from purchaser of crop. The person entitled to the rent may recover from the purchaser of the crop, or any part thereof, with notice of the lien the value of the crop purchased, to the extent of the rent due and damages.

History: G.S. 1868, ch. 55, § 26; Oct. 31; R.S. 1923, 67-526.



58-2527 Attachment for nonpayment of rent; grounds; affidavit and bond.

58-2527. Attachment for nonpayment of rent; grounds; affidavit and bond. When any person who shall be liable to pay rent (whether the same be due or not, if it be due within one year thereafter, and whether the same be payable in money or other things) intends to remove, or is removing, or has within thirty days removed his or her property, or the crops, or any part thereof, from the leased premises, the person to whom the rent is owing may commence an action in the court having jurisdiction; and upon making an affidavit stating the amount of rent for which such person is liable, and one or more of the above facts, and executing an undertaking as in other cases, an attachment shall issue in the same manner and with the like effect as is provided by law in other actions.

History: G.S. 1868, ch. 55, § 27; Oct. 31; R.S. 1923, 67-527.



58-2528 Same; contents of affidavit; proceedings.

58-2528. Same; contents of affidavit; proceedings. In an action to enforce a lien on crops for rent of farming lands, the affidavit for an attachment shall state that there is due from the defendant to the plaintiff a certain sum, naming it, for rent of farming lands, describing the same, and that the plaintiff claims a lien on the crop made on such land. Upon making and filing such affidavit and executing an undertaking as prescribed in the preceding section, an order of attachment shall issue as in other cases, and shall be levied on such crop, or so much thereof as may be necessary; and all other proceedings in such attachment shall be the same as in other actions.

History: G.S. 1868, ch. 55, § 28; Oct. 31; R.S. 1923, 67-528.



58-2530 Tenant may waive exemptions.

58-2530. Tenant may waive exemptions. A tenant may waive, in writing, the benefit of the exemption laws of this state for all debts contracted for rents.

History: G.S. 1868, ch. 55, § 30; Oct. 31; R.S. 1923, 67-530.



58-2531 Leasing of farm lands; provisions in certain contracts enumerated.

58-2531. Leasing of farm lands; provisions in certain contracts enumerated.

Whereas, Much farming land in this state is owned by persons or corporations for money rent as the sole business of the owners, the rentals of said lands being evidenced and secured by written lease contracts obligating the tenants to pay as rent therefor large sums of money fully equal to the fair and reasonable rental value of the land without any other or further rental obligation on the tenants' part; and

Whereas, Said lease contracts contain requirements obligating the tenants in addition to the payment of said agreed rental to pay to the landlord all taxes or assessments of every kind or nature levied or assessed upon said leased land, and if not paid promptly when due the amount thereof to be added to the agreed rent proper, such unpaid taxes and assessments thenceforth to bear large interest rates until paid, the whole of said rent, taxes, assessments, and interest to be carried forward and added to the like amounts payable during the succeeding years of the tenancy, and extensions thereof; and

Whereas, Said lease contracts contain the further requirements that all rent inclusive of said taxes, assessments, and interest shall constitute a lien on all crops growing or made on the leased land during the tenancy or extension thereof, and likewise on all teams, farming implements, and machinery owned by the tenant and used by the tenant on the land during the lease period, that said lease may be filed as a chattel mortgage, and further that before July first, on the landlord's demand, the tenant shall execute a chattel mortgage proper, as additional security for the payment of the rent for the current year; and

Whereas, At the original leasing of said lands they were without buildings, fences, or other improvements necessary to farm tillage, the tenant and all succeeding tenants obligating themselves in said lease contracts to erect or make all buildings, fences, and other like improvements necessary to the efficient cultivation of the land, the landlord thereof making no improvements nor obligating himself or herself to do so, but reserving to himself or herself a lien on all improvements made by the tenant and only allowing the removal of any such on the termination of the tenancy and full payment of all rent, taxes, assessments, and interest as aforesaid, and the performance of all other obligations of the lease; and

Whereas, Many other burdensome and laborious requirements on the tenants' part are contained in said lease contracts, such as pulling up, cleaning out and destroying all burrs, thistles and other weeds on the land and the public roads bounding the same; mowing or plowing all lands sown to small grain the preceding season, cultivating, protecting and maintaining hedge rows, fences, fruit and other trees growing on the land, by the first of August; and by the first of October cleaning, plowing, scraping and digging out all ditches and drains; and by the first of January trimming all hedges and burning the brush thereof; and in default of the performances named by the time stated pay to the landlord seventy-five cents per rod for the ditches and drains, twenty-five cents per rod for the hedges, two dollars per acre for land left in burrs or weeds, and one dollar per acre for stubble land not mowed or plowed; such sums of stipulated damage to be added to the rent of the land as though a part thereof; and

Whereas, Many restrictions and requirements on the tenants' right to cultivate the kinds of crops to be grown on the lands are dictated to the tenant in said lease contracts which embarrass him or her in earning the stipulated money rental, for failure to comply with which a further money payment per acre is charged as rent. It is expressly provided in said lease contracts that the tenant shall not allow grain stalks grown on the land to be eaten by the tenants' animals, the landlord reserving such grain stalks to himself or herself; and as a further burden on the tenant and as a further security to the landlord the tenants are made to waive the benefit of the exemption, valuation and appraisement laws of the state.

History: L. 1933, ch. 233, § 1; June 5.



58-2532 Terms of such contracts variant from approved rental agreements.

58-2532. Terms of such contracts variant from approved rental agreements. The foregoing lease conditions and requirements are variant from the ordinary and generally used and approved rental agreements between landlord and tenant in the particulars above mentioned, are harsh, burdensome, oppressive and extortionate in their terms, and are entered into by necessitous persons only because of the scarcity of other rental lands. On account of the pledge of lien by the tenant to the landlord of the tenant's crops, teams, and all his or her other property the tenant is deprived of credit with merchants and banks for the purchase of the comforts and conveniences of ordinary farm life, his or her children deprived of educational advantages, and himself or herself and family kept impoverished in condition and estate.

History: L. 1933, ch. 233, § 2; June 5.



58-2533 Such lease contracts against public policy and unenforceable; tenants to pay fair and reasonable sums.

58-2533. Such lease contracts against public policy and unenforceable; tenants to pay fair and reasonable sums. Lease agreements containing all of the burdensome requirements heretofore recited are hereby declared to be against the public policy of the state, illegal and unenforceable, and the tenants subscribing to the same obligated to pay under said leases as rents for the lands only fair and reasonable sums with an accord of lien only on the total crops grown on the leased land and on the total of the livestock raised on share or lease, and on the total receipts or returns from pasture received by the tenants including an accord of lien on the tenants' livestock sufficient to pay pasturage on the tenants' livestock on the landlords' land.

History: L. 1933, ch. 233, § 3; June 5.



58-2540 Title of act.

58-2540. Title of act. This act shall be known and may be cited as the "residential landlord and tenant act."

History: L. 1975, ch. 290, § 1; July 1.



58-2541 Arrangements not subject to act.

58-2541. Arrangements not subject to act. Unless created to avoid the application of this act, the following arrangements are not governed by this act:

(a) Residence at an institution, public or private, if incidental to detention or the provision of medical, geriatric, educational, counseling, religious or similar service;

(b) occupancy under a contract of sale of a dwelling unit or the property of which it is a part, if the occupant is the purchaser or a person who succeeds to the purchaser's interest;

(c) occupancy by a member of a fraternal or social organization in the portion of a structure operated for the benefit of the organization;

(d) transient occupancy in a hotel, motel or rooming house;

(e) occupancy by an employee of a landlord whose right to occupancy is conditional upon employment in and about the premises;

(f) occupancy by an owner of a condominium unit or a holder of a proprietary lease in a cooperative; and

(g) occupancy under a rental agreement covering premises used by the occupant primarily for agricultural purposes.

History: L. 1975, ch. 290, § 2; July 1.



58-2542 Jurisdiction of courts; procedure.

58-2542. Jurisdiction of courts; procedure. The district court shall have jurisdiction over any landlord or tenant with respect to any conduct in this state governed by this act or with respect to any claim arising from a transaction subject to this act, and notwithstanding the provisions of subsection (b) of  K.S.A. 61-2802, and amendments thereto, such actions may be commenced pursuant to the code of civil procedure for limited actions. Unless otherwise specifically provided in this act, the code of civil procedure for limited actions shall govern any action commenced pursuant to this act.

History: L. 1975, ch. 290, § 3; L. 1976, ch. 240, § 1; L. 1976, ch. 151, § 7; L. 2000, ch. 161, § 106; Jan. 1, 2001.



58-2543 Definitions.

58-2543. Definitions. As used in this act: (a) "Action" includes recoupment, counterclaim, setoff, suit in equity and any other proceeding in which rights are determined, including an action for possession.

(b) "Building and housing codes" includes any law, ordinance or governmental regulation concerning fitness for habitation, or the construction, maintenance, operation, occupancy, use or appearance of any premises or dwelling unit.

(c) "Dwelling unit" means a structure or the part of a structure that is used as a home, residence or sleeping place by one person who maintains a household or by two or more persons who maintain a common household; but such term shall not include real property used to accommodate a manufactured home or mobile home, unless such manufactured home or mobile home is rented or leased by the landlord.

(d) "Good faith" means honesty in fact in the conduct of the transaction concerned.

(e) "Landlord" means the owner, lessor or sublessor of the dwelling unit, or the building of which it is a part, and it also means a manager of the premises who fails to disclose as required by K.S.A. 58-2551 and amendments thereto.

(f) "Organization" includes a corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, and any other legal or commercial entity.

(g) "Owner" means one or more persons, jointly or severally, in whom is vested: (1) All or part of the legal title to property; or (2) all or part of the beneficial ownership and a right to prevent use and enjoyment of the premises; and such term includes a mortgagee in possession.

(h) "Person" includes an individual or organization.

(i) "Premises" means a dwelling unit and the structure of which it is a part and facilities and appurtenances therein and grounds, areas and facilities held out for the use of tenants generally or the use of which is promised to the tenant.

(j) "Rent" means all payments to be made to the landlord under the rental agreement, other than the security deposit.

(k) "Rental agreement" means all agreements, written or oral, and valid rules and regulations adopted under K.S.A. 58-2556 and amendments thereto, embodying the terms and conditions concerning the use and occupancy of a dwelling unit and premise.

(l) "Roomer" means a person occupying a dwelling unit that lacks a major bathroom and kitchen facility, in a structure where one or more major facilities are used in common by occupants of the dwelling unit and other dwelling units. As used herein, a major bathroom facility means a toilet, and either a bath or shower, and a major kitchen facility means a refrigerator, stove and sink.

(m) "Security deposit" means any sum of money specified in a rental agreement, however denominated, to be deposited with a landlord by a tenant as a condition precedent to the occupancy of a dwelling unit, which sum of money, or any part thereof, may be forfeited by the tenant under the terms of the rental agreement upon the occurrence or breach of conditions specified therein.

(n) "Single family residence" means a structure maintained and used as a single dwelling unit. Notwithstanding that a dwelling unit shares one or more walls with another dwelling unit, it is a single family residence if it has direct access to a street or thoroughfare and shares neither heating facilities, hot water equipment, nor any other essential facility or service with any other dwelling unit.

(o) "Tenant" means a person entitled under a rental agreement to occupy a dwelling unit to the exclusion of others.

History: L. 1975, ch. 290, § 4; L. 1991, ch. 33, § 33; July 1.



58-2544 Finding of unconscionability; remedies; evidence.

58-2544. Finding of unconscionability; remedies; evidence. (a) If the court, as a matter of law, finds: (1) A rental agreement or any provision thereof was unconscionable when made, the court may refuse to enforce the agreement, enforce the remainder of the agreement without the unconscionable provision, or limit the application of any unconscionable provision to avoid an unconscionable result; or

(2) a settlement in which a party waives or agrees to forego a claim or right under this act or under a rental agreement was unconscionable at the time it was made, the court may refuse to enforce the settlement, enforce the remainder of the settlement without the unconscionable provision or limit the application of any unconscionable provision to avoid any unconscionable result.

(b) If unconscionability is put into issue by a party or by the court upon its own motion, the parties shall be afforded a reasonable opportunity to present evidence as to the setting, purpose and effect of the rental agreement or settlement to aid the court in making the determination.

History: L. 1975, ch. 290, § 5; July 1.



58-2545 Rental agreement; terms and conditions in absence thereof.

58-2545. Rental agreement; terms and conditions in absence thereof.    (a) The landlord and tenant may include in a rental agreement, terms and conditions not prohibited by this act or other rule of law, including rent, term of the agreement and other provisions governing the rights and obligations of the parties.

(b) In absence of agreement, the tenant shall pay as rent the fair rental value for the use and occupancy of the dwelling unit.

(c) Rent shall be payable without demand or notice at the time and place agreed upon by the parties. Unless otherwise agreed, rent is payable at the dwelling unit, and periodic rent is payable at the beginning of any term of one (1) month or less and otherwise in equal monthly installments at the beginning of each month. Unless otherwise agreed, rent shall be uniformly apportionable from day-to-day.

(d) Unless the rental agreement fixes a definite term, the tenancy shall be week-to-week, in the case of a roomer who pays weekly rent, and in all other cases month-to-month.

History: L. 1975, ch. 290, § 6; July 1.



58-2546 Same; agreement not signed and delivered given effect by certain actions; limitation on term.

58-2546. Same; agreement not signed and delivered given effect by certain actions; limitation on term. (a) If the landlord does not sign and deliver a written rental agreement which has been signed and delivered to such landlord by the tenant, the knowing acceptance of rent without reservation by the landlord gives the rental agreement the same effect as if it had been signed and delivered by the landlord.

(b) If the tenant does not sign and deliver a written rental agreement which has been signed and delivered to such tenant by the landlord, the knowing acceptance of possession and payment of rent without reservation gives the rental agreement the same effect as if it had been signed and delivered by the tenant.

(c) If a rental agreement given effect by the operation of this section provides for a term longer than one year, it is effective only for one year.

History: L. 1975, ch. 290, § 7; July 1.



58-2547 Same; prohibited terms and conditions; damages.

58-2547. Same; prohibited terms and conditions; damages. (a) No rental agreement may provide that the tenant or landlord:

(1) Agrees to waive or to forego rights or remedies under this act;

(2) authorizes any person to confess judgment on a claim arising out of the rental agreement;

(3) agrees to pay either party's attorneys' fees; or

(4) agrees to the exculpation or limitation of any liability of either party arising under law or to indemnify either party for that liability or the costs connected therewith, except that a rental agreement may provide that a tenant agrees to limit the landlord's liability for fire, theft or breakage with respect to common areas of the dwelling unit.

(b) A provision prohibited by subsection (a) included in a rental agreement is unenforceable. If a landlord deliberately uses a rental agreement containing provisions known by such landlord to be prohibited, the tenant may recover actual damages sustained by such tenant.

History: L. 1975, ch. 290, § 8; July 1.



58-2548 Inventory of premises by landlord and tenant, when; copies.

58-2548. Inventory of premises by landlord and tenant, when; copies.    Within five (5) days of the initial date of occupancy or upon delivery of possession, the landlord, or such landlord's designated representative, and the tenant shall jointly inventory the premises. A written record detailing the condition of the premises and any furnishings or appliances provided shall be completed. Duplicate copies of the record shall be signed by the landlord and the tenant as an indication the inventory was completed. The tenant shall be given a copy of the inventory.

History: L. 1975, ch. 290, § 9; July 1.



58-2549 Receipt of rent subject to certain obligations.

58-2549. Receipt of rent subject to certain obligations. A rental agreement, assignment, conveyance, trust deed or security instrument may not permit the receipt of rent free of the obligation to comply with subsection (a) of K.S.A. 58-2553.

History: L. 1975, ch. 290, § 10; July 1.



58-2550 Security deposits; amounts; retention; return; damages for noncompliance.

58-2550. Security deposits; amounts; retention; return; damages for noncompliance. (a) A landlord may not demand or receive a security deposit for an unfurnished dwelling unit in an amount or value in excess of one month's periodic rent. If the rental agreement provides for the tenant to use furniture owned by the landlord, the landlord may demand and receive a security deposit not to exceed 1 1/2 months' rent, and if the rental agreement permits the tenant to keep or maintain pets in the dwelling unit, the landlord may demand and receive an additional security deposit not to exceed 1/2 of one month's rent.  A municipal housing authority created under the provisions of K.S.A. 17-2337 et seq., and amendments thereto, which is wholly or partially subsidized by aid from the federal government, pursuant to a rental agreement in which rent is determined solely by the personal income of the tenant, may demand and receive a security deposit in accordance with a schedule established by the housing authority, which is based on the bedroom unit size of the dwelling unit. Any such municipal housing authority which establishes such a schedule shall provide a deferred payment plan whereby the tenant may pay the deposit in reasonable increments over a period of time.

(b) Upon termination of the tenancy, any security deposit held by the landlord may be applied to the payment of accrued rent and the amount of damages which the landlord has suffered by reason of the tenant's noncompliance with K.S.A. 58-2555, and amendments thereto, and the rental agreement, all as itemized by the landlord in a written notice delivered to the tenant. If the landlord proposes to retain any portion of the security deposit for expenses, damages or other legally allowable charges under the provisions of the rental agreement, other than rent, the landlord shall return the balance of the security deposit to the tenant within 14 days after the determination of the amount of such expenses, damages or other charges, but in no event to exceed 30 days after termination of the tenancy, delivery of possession and demand by the tenant. If the tenant does not make such demand within 30 days after termination of the tenancy, the landlord shall mail that portion of the security deposit due the tenant to the tenant's last known address.

(c) If the landlord fails to comply with subsection (b) of this section, the tenant may recover that portion of the security deposit due together with damages in an amount equal to 1 1/2 the amount wrongfully withheld.

(d) Except as otherwise provided by the rental agreement, a tenant shall not apply or deduct any portion of the security deposit from the last month's rent or use or apply such tenant's security deposit at any time in lieu of payment of rent. If a tenant fails to comply with this subsection, the security deposit shall be forfeited and the landlord may recover the rent due as if the deposit had not been applied or deducted from the rent due.

(e) Nothing in this section shall preclude the landlord or tenant from recovering other damages to which such landlord or tenant may be entitled under this act.

(f) The holder of the landlord's interest in the premises at the time of the termination of the tenancy shall be bound by this section.

History: L. 1975, ch. 290, § 11; L. 1978, ch. 216, § 1; L. 1997, ch. 68, § 1; July 1.



58-2551 Disclosures required of landlord or person authorized to enter rental agreement; person failing to comply becomes landlord's agent for certain purposes.

58-2551. Disclosures required of landlord or person authorized to enter rental agreement; person failing to comply becomes landlord's agent for certain purposes. (a) The landlord or any person authorized to enter into a rental agreement on the landlord's behalf shall disclose to the tenant in writing, at or before the commencement of the tenancy, the name and address of:

(1) The person authorized to manage the premises; and

(2) an owner of the premises or a person authorized to act for and on behalf of the owner for the purpose of service of process and for the purpose of receiving and receipting for notices and demands.

(b) The information required to be furnished by this section shall be kept current and this section extends to and is enforceable against any successor landlord, owner or manager.

(c) A person who fails to comply with subsection (a) becomes an agent of each person who is a landlord for the purpose of:

(1) Service of process and receiving and receipting for notices and demands; and

(2) performing the obligations of the landlord under this act and under the rental agreement and expending or making available for such purpose all rent collected from the premises.

History: L. 1975, ch. 290, § 12; July 1.



58-2552 Delivery of possession of premises; action for possession; damages.

58-2552. Delivery of possession of premises; action for possession; damages. At the commencement of the term the landlord shall deliver possession of the premises to the tenant in compliance with the rental agreement and K.S.A. 58-2553. The landlord may bring an action for possession against any person wrongfully in possession and may recover the damages provided in subsection (c) of K.S.A. 58-2570.

History: L. 1975, ch. 290, § 13; July 1.



58-2553 Duties of landlord; agreement that tenant perform landlord's duties; limitations.

58-2553. Duties of landlord; agreement that tenant perform landlord's duties; limitations. (a) Except when prevented by an act of God, the failure of public utility services or other conditions beyond the landlord's control, the landlord shall:

(1) Comply with the requirements of applicable building and housing codes materially affecting health and safety. If the duty imposed by this paragraph is greater than any duty imposed by any other paragraph of this subsection, the landlord's duty shall be determined in accordance with the provisions of this paragraph;

(2) exercise reasonable care in the maintenance of the common areas;

(3) maintain in good and safe working order and condition all electrical, plumbing, sanitary, heating, ventilating and air-conditioning appliances including elevators, supplied or required to be supplied by such landlord;

(4) except where provided by a governmental entity, provide and maintain on the grounds, for the common use by all tenants, appropriate receptacles and conveniences for the removal of ashes, garbage, rubbish and other waste incidental to the occupancy of the dwelling unit and arrange for their removal; and

(5) supply running water and reasonable amounts of hot water at all times and reasonable heat, unless the building that includes the dwelling units is not required by law to be equipped for that purpose, or the dwelling unit is so constructed that heat or hot water is generated by an installation within the exclusive control of the tenant and supplied by a direct public utility connection. Nothing in this section shall be construed as abrogating, limiting or otherwise affecting the obligation of a tenant to pay for any utility service in accordance with the provisions of the rental agreement. The landlord shall not interfere with or refuse to allow access or service to a tenant by a communication or cable television service duly franchised by a municipality.

(b) The landlord and tenants of a dwelling unit or units which provide a home, residence or sleeping place for not to exceed four households having common areas may agree in writing that the tenant is to perform the landlord's duties specified in paragraphs (4) and (5) of subsection (a) of this section and also specified repairs, maintenance tasks, alterations or remodeling, but only if the transaction is entered into in good faith and not for the purpose of evading the obligations of the landlord.

(c) The landlord and tenant of any dwelling unit, other than a single family residence, may agree that the tenant is to perform specified repairs, maintenance tasks, alterations or remodeling only if:

(1) The agreement of the parties is entered into in good faith, and not to evade the obligations of the landlord, and is set forth in a separate written agreement signed by the parties and supported by adequate consideration;

(2) the work is not necessary to cure noncompliance with subsection (a)(1) of this section; and

(3) the agreement does not diminish or affect the obligation of the landlord to other tenants in the premises.

(d) The landlord may not treat performance of the separate agreement described in subsection (c) of this section as a condition to any obligation or the performance of any rental agreement.

History: L. 1975, ch. 290, § 14; L. 1982, ch. 230, § 2; July 1.



58-2554 Conveyance by landlord or termination by manager; notice; no liability for subsequent events.

58-2554. Conveyance by landlord or termination by manager; notice; no liability for subsequent events. (a) Unless otherwise agreed, a landlord, who conveys premises that include a dwelling unit subject to a rental agreement in a good faith sale to a bona fide purchaser, is relieved of liability under the rental agreement and this act as to events occurring subsequent to written notice to the tenant of the conveyance. However, such landlord remains liable to the tenant for any portion of a security deposit to which the tenant is entitled under K.S.A. 58-2550.

(b) Unless otherwise agreed, a manager of premises that include a dwelling unit is relieved of liability under the rental agreement and this act as to events occurring after written notice to the tenant of the termination of such manager's management.

History: L. 1975, ch. 290, § 15; July 1.



58-2555 Duties of tenant.

58-2555. Duties of tenant. The tenant shall: (a) Comply with all obligations primarily imposed upon tenants by applicable provisions of building and housing codes materially affecting health and safety;

(b) keep that part of the premises that such tenant occupies and uses as clean and safe as the condition of the premises permit;

(c) remove from such tenant's dwelling unit all ashes, rubbish, garbage and other waste in a clean and safe manner;

(d) keep all plumbing fixtures in the dwelling unit or used by the tenant as clean as their condition permits;

(e) use in a reasonable manner all electrical, plumbing, sanitary, heating, ventilating, air-conditioning and other facilities and appliances, including elevators in the premises;

(f) be responsible for any destruction, defacement, damage, impairment or removal of any part of the premises caused by an act or omission of the tenant or by any person or animal or pet on the premises at any time with the express or implied permission or consent of the tenant;

(g) not engage in conduct or allow any person or animal or pet, on the premises with the express or implied permission or consent of the tenant, to engage in conduct that will disturb the quiet and peaceful enjoyment of the premises by other tenants.

History: L. 1975, ch. 290, § 16; July 1.



58-2556 Rules and regulations of landlord; when enforceable.

58-2556. Rules and regulations of landlord; when enforceable. A landlord, from time to time, may adopt rules or regulations, however described, concerning the tenant's use and occupancy of the premises. Any such rule or regulation is enforceable against the tenant only if:

(a) Its purpose is to promote the convenience, safety, peace or welfare of the tenants in the premises, preserve the landlord's property from abusive use or make a fair distribution of services and facilities held out for the tenants generally;

(b) it is reasonably related to the purpose for which it is adopted;

(c) it applies to all tenants in the premises equally;

(d) it is sufficiently explicit in its prohibition, direction or limitation of the tenant's conduct to fairly inform the tenant of what such tenant must or must not do to comply;

(e) it is not for the purpose of evading the obligations of the landlord; and

(f) the tenant has notice of it at the time such tenant enters into the rental agreement.

After the tenant enters into the rental agreement, if a rule or regulation which effects a substantial modification of the rental agreement is adopted, such rule or regulation is not enforceable against the tenant unless such tenant consents to it in writing.

History: L. 1975, ch. 290, § 17; July 1.



58-2557 Landlord's right to enter; limitations.

58-2557. Landlord's right to enter; limitations. (a) The landlord shall have the right to enter the dwelling unit at reasonable hours, after reasonable notice to the tenant, in order to inspect the premises, make necessary or agreed repairs, decorations, alterations or improvements, supply necessary or agreed services, or exhibit the dwelling unit to prospective or actual purchasers, mortgagees, tenants, workmen or contractors.

(b) The landlord may enter the dwelling unit without consent of the tenant in case of an extreme hazard involving the potential loss of life or severe property damage.

(c) The landlord shall not abuse the right of access or use it to harass the tenant.

History: L. 1975, ch. 290, § 18; July 1.



58-2558 Use of premises; extended absence of tenant.

58-2558. Use of premises; extended absence of tenant. Unless otherwise agreed, the tenant shall occupy such tenant's dwelling unit only as a dwelling unit. The rental agreement may require that the tenant notify the landlord of any anticipated extended absence from the premises in excess of seven days no later than the first day of the extended absence.

History: L. 1975, ch. 290, § 19; July 1.



58-2559 Material noncompliance by landlord; notice; termination of rental agreement; limitations; remedies; security deposit.

58-2559. Material noncompliance by landlord; notice; termination of rental agreement; limitations; remedies; security deposit. (a) Except as otherwise provided in this act, if there is a material noncompliance by the landlord with the rental agreement or a noncompliance with K.S.A. 58-2553 materially affecting health and safety, the tenant may deliver a written notice to the landlord specifying the acts and omissions constituting the breach and that the rental agreement will terminate upon a periodic rent-paying date not less than thirty (30) days after receipt of the notice. The rental agreement shall terminate as provided in the notice, subject to the following:

(1) If the breach is remediable by repairs or the payment of damages or otherwise, and the landlord adequately initiates a good faith effort to remedy the breach within fourteen (14) days after receipt of the notice, the rental agreement shall not terminate. However, in the event that the same or a similar breach occurs after the fourteen-day period provided herein, the tenant may deliver a written notice to the landlord specifically describing the breach and stating that the rental agreement shall terminate upon a periodic rent-paying date not less than thirty (30) days after the receipt of such notice by the landlord. The rental agreement then shall terminate as provided in such notice.

(2) The tenant may not terminate for a condition caused by an act or omission of, or which is or can be properly attributable or applicable to, the tenant or any person or animal or pet on the premises at any time with the tenant's express or implied permission or consent.

(b) Except as otherwise provided in this act, the tenant may recover damages and obtain injunctive relief for any noncompliance by the landlord with the rental agreement or K.S.A. 58-2553. The remedy provided in this subsection shall be in addition to any right of the tenant arising under subsection (a) of this section.

(c) If the rental agreement is terminated, the landlord shall return that portion of the security deposit recoverable by the tenant under K.S.A. 58-2550.

(d) The provisions of this section shall not limit a landlord's or tenant's right to terminate the rental agreement pursuant to K.S.A. 58-2570, and amendments thereto.

History: L. 1975, ch. 290, § 20; L. 1978, ch. 218, § 2; L. 1978, ch. 217, § 2; July 1.



58-2560 Failure by landlord to deliver possession; remedies.

58-2560. Failure by landlord to deliver possession; remedies. If the landlord fails to deliver possession of the dwelling unit to the tenant as provided in K.S.A. 58-2552, rent abates until possession is delivered and the tenant:

(a) Upon at least five days' written notice to the landlord, may terminate the rental agreement and upon termination the landlord shall return all of the security deposit; or

(b) may demand performance of the rental agreement by the landlord and, if the tenant elects, maintain an action for possession of the dwelling unit against the landlord, or any person wrongfully in possession, and recover the damages sustained by such tenant.

If a person's failure to deliver possession is willful and not in good faith, an aggrieved party may recover from such person an amount not more than one and one-half (1 1/2) months' periodic rent or one and one-half (1 1/2) times the actual damages sustained by such party, whichever is greater.

History: L. 1975, ch. 290, § 21; July 1.



58-2561 Action for possession for nonpayment of rent; counterclaim, waiver; accrued rent, payment into court; disposition; when judgment for tenant.

58-2561. Action for possession for nonpayment of rent; counterclaim, waiver; accrued rent, payment into court; disposition; when judgment for tenant. (a) In an action for possession based upon nonpayment of the rent, or in an action for rent where the tenant is in possession, the tenant shall counterclaim for any amount which such tenant may recover under the rental agreement or this act or such counterclaim shall be deemed to have been waived. In that event, the court from time to time may order the tenant to pay into court all or part of the rent accrued and thereafter accruing, and shall determine the amount due to each party. The party to whom a net amount is owed shall be paid first from the money paid into court, and the balance shall be paid by the other party. If no rent remains due after application of this section, judgment may be entered for the tenant in the action for possession.

(b) In an action for rent where the tenant is not in possession, the tenant may counterclaim as provided in subsection (a), but the tenant shall not be required to pay any rent into court.

History: L. 1975, ch. 290, § 22; July 1.



58-2562 Damage or destruction by fire or casualty; termination of rental agreement; notice; vacation of part of dwelling; reduction of rent; security deposit.

58-2562. Damage or destruction by fire or casualty; termination of rental agreement; notice; vacation of part of dwelling; reduction of rent; security deposit. (a) If the dwelling unit or premises are damaged or destroyed by fire or casualty to an extent that the use and habitability of the dwelling unit is substantially impaired, the tenant:

(1) May vacate the premises immediately and shall notify the landlord in writing within five (5) days thereafter of such tenant's intention to terminate the rental agreement, in which case the rental agreement terminates as of the date of vacating; or

(2) if continued occupancy is lawful, may vacate any part of the dwelling unit rendered unusable by the fire or casualty, in which case the tenant's liability for rent is reduced in proportion to the diminution in the fair rental value of the dwelling unit.

(b) If the rental agreement is terminated pursuant to this section, the landlord shall return that portion of the security deposit recoverable by the tenant under K.S.A. 58-2550, and accounting for rent in the event of either termination of the rental agreement or apportionment of rent shall occur as of the date of vacating.

History: L. 1975, ch. 290, § 23; July 1.



58-2563 Unlawful removal or exclusion of tenant; diminished services; damages; security deposit.

58-2563. Unlawful removal or exclusion of tenant; diminished services; damages; security deposit. If the landlord unlawfully removes or excludes the tenant from the premises or willfully diminishes services to the tenant by interrupting or causing the interruption of electric, gas, water or other essential service to the tenant, the tenant may recover possession or terminate the rental agreement and, in either case, recover an amount not more than one and one-half (1 1/2) months' periodic rent or the damages sustained by the tenant, whichever is greater. If the rental agreement is terminated, the landlord shall return that portion of the security deposit recoverable by the tenant under K.S.A. 58-2550.

History: L. 1975, ch. 290, § 24; July 1.



58-2564 Material noncompliance by tenant; notice; termination of rental agreement; limitations; nonpayment of rent; remedies.

58-2564. Material noncompliance by tenant; notice; termination of rental agreement; limitations; nonpayment of rent; remedies. (a) Except as otherwise provided in the residential landlord and tenant act, if there is a material noncompliance by the tenant with the rental agreement or a noncompliance with K.S.A. 58-2555 and amendments thereto materially affecting health and safety, the landlord may deliver a written notice to the tenant specifying the acts and omissions constituting the breach and that the rental agreement will terminate upon a date not less than 30 days after receipt of the notice, if the breach is not remedied in 14 days. The rental agreement shall terminate as provided in the notice regardless of the periodic rent-paying date, except that if the breach is remediable by repairs or the payment of damages or otherwise, and the tenant adequately initiates a good faith effort to remedy the breach prior to the date specified in the notice, the rental agreement will not terminate. However, in the event that such breach or a similar breach occurs after the 14-day period provided in this subsection, the landlord may deliver a written notice to the tenant that the rental agreement will terminate upon a date not less than 30 days after receipt of the notice without providing the opportunity to remedy the breach.  The rental agreement then shall terminate as provided in such notice regardless of the periodic rent-paying date.

(b) The landlord may terminate the rental agreement if rent is unpaid when due and the tenant fails to pay rent within three days, after written notice by the landlord of nonpayment and such landlord's intention to terminate the rental agreement if the rent is not paid within such three-day period. The three-day notice period provided for in this subsection shall be computed as three consecutive 24-hour periods. When such notice is served on the tenant or to some person over 12 years of age residing on the premises, or by posting a copy of the notice in a conspicuous place thereon, the three-day period shall commence at the time of delivery or posting. When such notice is delivered by mailing, an additional two days from the date of mailing should be allowed for the tenant to pay such tenant's rent and thereby avoid having the rental agreement terminated.

(c) Except as otherwise provided in the residential landlord and tenant act, the landlord may recover damages and obtain injunctive relief for any noncompliance by the tenant with the rental agreement or K.S.A. 58-2555 and amendments thereto.

(d) The provisions of this section shall not limit a landlord's or tenant's right to terminate the rental agreement pursuant to K.S.A. 58-2570, and amendments thereto.

History: L. 1975, ch. 290, § 25; L. 1978, ch. 218, § 1; L. 1978, ch. 217, § 1; L. 1992, ch. 306, § 1; July 1.



58-2565 Extended absence of tenant; damages; entry by landlord; abandonment by tenant, when; reasonable effort to rent required; termination of rental agreement, when; personal property of tenant; disposition, procedure; proceeds; rights of person receiving property.

58-2565. Extended absence of tenant; damages; entry by landlord; abandonment by tenant, when; reasonable effort to rent required; termination of rental agreement, when; personal property of tenant; disposition, procedure; proceeds; rights of person receiving property. (a) If the rental agreement requires the tenant to give notice to the landlord of an anticipated extended absence in excess of seven days required in K.S.A. 58-2558, and amendments thereto, and the tenant willfully fails to do so, the landlord may recover actual damages from the tenant.

(b) During any absence of the tenant in excess of 30 days, the landlord may enter the dwelling unit at times reasonably necessary. If, after the tenant is 10 days in default for nonpayment of rent and has removed a substantial portion of such tenant's belongings from the dwelling unit, the landlord may assume that the tenant has abandoned the dwelling unit, unless the tenant has notified the landlord to the contrary.

(c) If the tenant abandons the dwelling unit, the landlord shall make reasonable efforts to rent it at a fair rental. If the landlord rents the dwelling unit for a term beginning prior to the expiration of the rental agreement, it is deemed to be terminated as of the date the new tenancy begins. The rental agreement is deemed to be terminated by the landlord as of the date the landlord has notice of the abandonment, if the landlord fails to use reasonable efforts to rent the dwelling unit at a fair rental or if the landlord accepts the abandonment as a surrender. If the tenancy is from month-to-month, or week-to-week, the term of the rental agreement for this purpose shall be deemed to be a month or a week, as the case may be.

(d) If the tenant abandons or surrenders possession of the dwelling unit and leaves household goods, furnishings, fixtures or any other personal property in or at the dwelling unit or if the tenant is removed from the dwelling unit as a result of a forcible detainer action, pursuant to  K.S.A. 61-3801 through 61-3808, and amendments thereto, and fails to remove any household goods, furnishings, fixtures or any other personal property in or at the dwelling unit after possession of the dwelling unit is returned to the landlord, the landlord may take possession of the property, store it at tenant's expense and sell or otherwise dispose of the same upon the expiration of 30 days after the landlord takes possession of the property, if at least 15 days prior to the sale or other disposition of such property the landlord shall publish once in a newspaper of general circulation in the county in which such dwelling unit is located a notice of the landlord's intention to sell or dispose of such property. Within seven days after publication, a copy of the published notice shall be mailed by the landlord to the tenant at the tenant's last known address. Such notice shall state the name of the tenant, a brief description of the property and the approximate date on which the landlord intends to sell or otherwise dispose of such property. If the foregoing requirements are met, the landlord may sell or otherwise dispose of the property without liability to the tenant or to any other person who has or claims to have an interest in such property, except as to any secured creditor who gives notice of creditor's interest in such property to the landlord prior to the sale or disposition thereof, if the landlord has no knowledge or notice that any person, other than the tenant, has or claims to have an interest in such property. During such 30 [30-day] period after the landlord takes possession of the property, and at any time prior to sale or other disposition thereof, the tenant may redeem the property upon payment to the landlord of the reasonable expenses incurred by the landlord of taking, holding and preparing the property for sale and of any amount due from the tenant to the landlord for rent or otherwise.

(e) Any proceeds from the sale or other disposition of the property as provided in subsection (d) shall be applied by the landlord in the following order:

(1) To the reasonable expenses of taking, holding, preparing for sale or disposition, giving notice and selling or disposing thereof;

(2) to the satisfaction of any amount due from the tenant to the landlord for rent or otherwise; and,

(3) the balance, if any, may be retained by the landlord, without liability to the tenant or to any other person, other than a secured creditor who gave notice of creditors interest as provided in subsection (d), for any profit made as a result of a sale or other disposition of such property.

(f) Any person who purchases or otherwise receives the property pursuant to a sale or other disposition of the property as provided under subsection (d) of this section, without knowledge that such sale or disposition is in violation of the ownership rights or security interest of a third party in the property, takes title to the property free and clear of any right, title, claim or interest of the tenant or such third party in the property.

History: L. 1975, ch. 290, § 26; L. 1996, ch. 113, § 1; L. 2000, ch. 161, § 107; Jan. 1, 2001.



58-2566 Acceptance of late rent; effect.

58-2566. Acceptance of late rent; effect. Acceptance of late payment of rent from the tenant without reservation by the landlord, or acceptance of performance by the tenant, other than for payment of rent, that varies from the terms of the rental agreement, constitutes a waiver of the landlord's right to terminate the rental agreement for that breach, unless otherwise agreed after the breach has occurred.

History: L. 1975, ch. 290, § 27; July 1.



58-2567 Lien or security interest in tenant's personal property unenforceable; distraint abolished, exception.

58-2567. Lien or security interest in tenant's personal property unenforceable; distraint abolished, exception. (a) Except as otherwise provided in this act, a lien or security interest on behalf of the landlord in the tenant's household goods, furnishings, fixtures or other personal property is not enforceable unless perfected prior to the effective date of this act.

(b) Except as otherwise provided in K.S.A. 58-2565, distraint for rent is abolished.

History: L. 1975, ch. 290, § 28; July 1.



58-2568 Landlord's remedies upon termination of rental agreement.

58-2568. Landlord's remedies upon termination of rental agreement. Upon termination of the rental agreement, the landlord may have a claim and file an action for possession or for rent or both. The landlord also may have a separate claim for actual damages for breach of the rental agreement and may file an action for such damages prior to the termination date of the rental agreement.

History: L. 1975, ch. 290, § 29; July 1.



58-2569 Landlord's recovery or possession of dwelling; limitations.

58-2569. Landlord's recovery or possession of dwelling; limitations.    A landlord may not recover or take possession of the dwelling unit by action or otherwise, including willful diminution of services to the tenant by interrupting or causing the interruption of electric, gas, water or other essential service to the tenant, except in case of abandonment, surrender or as otherwise permitted in this act.

History: L. 1975, ch. 290, § 30; July 1.



58-2570 Termination of tenancy; notice; holdover by tenant; remedies; notice obligating tenant beyond terms of lease agreement, form.

58-2570. Termination of tenancy; notice; holdover by tenant; remedies; notice obligating tenant beyond terms of lease agreement, form. (a) The landlord or the tenant may terminate a week-to-week tenancy by a written notice given to the other at least seven days prior to the termination date specified in the notice.

(b) The landlord or the tenant may terminate a month-to-month tenancy by a written notice given to the other party stating that the tenancy shall terminate upon a periodic rent-paying date not less than 30 days after the receipt of the notice, except that not more than 15 days' written notice by a tenant shall be necessary to terminate any such tenancy where the tenant is in the military service of the United States and termination of the tenancy is necessitated by military orders. Any rental agreement for a definite term of more than 30 days shall not be construed as a month-to-month tenancy, even though the rent is reserved payable at intervals of 30 days.

(c) If the tenant remains in possession without the landlord's consent after expiration of the term of the rental agreement or its termination, the landlord may bring an action for possession. In addition, if the tenant's holdover is willful and not in good faith the landlord may recover an amount not more than 1 1/2 months' periodic rent or not more than 1 1/2 times the actual damages sustained by the landlord, whichever is greater. If the landlord consents to the tenant's continued occupancy subsection (d) of K.S.A. 58-2545, and amendments thereto, shall govern.

(d) In any action for possession, the landlord may obtain an order of the court granting immediate possession of the dwelling unit to the landlord by filing a motion therefor in accordance with subsection (b) of K.S.A. 60-207, and amendments thereto, and service thereof on the tenant pursuant to K.S.A. 60-205, and amendments thereto. After a hearing and presentation of evidence on the motion, and if the judge is satisfied that granting immediate possession of the dwelling unit to the landlord is in the interest of justice and will properly protect the interests of all the parties, the judge may enter or cause to be entered an order for the immediate restitution of the premises to the landlord upon the landlord giving an undertaking to the tenant in an amount and with such surety as the court may require, conditioned for the payment of damages or otherwise if judgment be entered in favor of the tenant.

(e) If a landlord provides to a tenant a document which, if signed by the landlord or tenant or both, would constitute the tenant's written notice to the landlord that the tenant intends to vacate the premises, and if such document contains any additional terms that are not contained in the rental agreement between the landlord and tenant, then the document shall include the following statement in no less than ten-point boldface type: 'YOUR SIGNATURE ON THIS DOCUMENT MAY BIND YOU TO ADDITIONAL TERMS NOT IN YOUR ORIGINAL LEASE AGREEMENT. IF YOUR LEASE REQUIRES YOU TO GIVE WRITTEN NOTICE OF YOUR INTENT TO VACATE, YOU HAVE THE RIGHT TO DECLINE TO SIGN THIS DOCUMENT AND TO PROVIDE WRITTEN NOTICE IN ANOTHER FORM.' If such statement does not appear in such document, a tenant's signature on such document shall not bind the tenant to any additional terms that are not contained in the rental agreement.

History: L. 1975, ch. 290, § 31; L. 1978, ch. 218, § 3; L. 1978, ch. 217, § 3; L. 2003, ch. 103, § 1; July 1.



58-2571 Tenant's refusal to allow lawful access; remedies; landlord's unlawful or unreasonable entry; remedies.

58-2571. Tenant's refusal to allow lawful access; remedies; landlord's unlawful or unreasonable entry; remedies. (a) If the tenant refuses to allow lawful access to the dwelling unit, the landlord may obtain injunctive relief to compel access, or may terminate the rental agreement. In either case, the landlord may recover actual damages.

(b) If the landlord makes an unlawful entry, or a lawful entry in an unreasonable manner, or makes repeated demands for entry otherwise lawful but which have the effect of unreasonably harassing the tenant, the tenant may obtain injunctive relief to prevent the recurrence of the conduct, or may terminate the rental agreement. In either case, the tenant may recover actual damages.

History: L. 1975, ch. 290, § 32; July 1.



58-2572 Certain retaliatory actions by landlord prohibited; remedies; increased rent, when; action for possession, when.

58-2572. Certain retaliatory actions by landlord prohibited; remedies; increased rent, when; action for possession, when. (a) Except as otherwise provided in this section, a landlord may not retaliate by increasing rent or decreasing services after:

(1) The tenant has complained to a governmental agency, charged with responsibility for enforcement of a building or housing code, of a violation applicable to the premises materially affecting health and safety; or

(2) the tenant has complained to the landlord of a violation under K.S.A. 58-2553; or

(3) the tenant has organized or become a member of a tenants' union or similar organization.

(b) If the landlord acts in violation of subsection (a) of this section, the tenant is entitled to the remedies provided in K.S.A. 58-2563 and has a defense in an action against such tenant for possession.

(c) Notwithstanding the provisions of subsection (a), the landlord may increase the rent of a tenant even though the tenant has complained of a violation as described in clauses (1) or (2) of subsection (a) or has organized or become a member of an organization as described in clause (3) of subsection (a), if such rent increase does not conflict with a lease agreement in effect and is made in good faith to compensate the landlord for expenses incurred as a result of acts of God, public utility service rate increases, property tax increases or other increases in costs of operations.

(d) Notwithstanding subsections (a) and (b), a landlord may bring an action for possession if:

(1) The violation of the applicable building or housing code was caused primarily by lack of reasonable care by the tenant or other person or animal or pet upon the premises with his or her express or implied consent;

(2) the tenant is in default in rent; or

(3) compliance with the applicable building or housing code requires alteration, remodeling or demolition which would effectively deprive the tenant of use of the dwelling unit. The maintenance of an action under this subsection does not release the landlord from liability under subsection (b) of K.S.A. 58-2559.

History: L. 1975, ch. 290, § 33; July 1.



58-2573 Inapplicability of act.

58-2573. Inapplicability of act. The provisions of this act shall not: (a) Apply to or affect any valid rental agreement entered into prior to the effective date of this act, nor shall it apply to or affect any conduct or transaction of the parties to such rental agreement, if such conduct or transaction is in accordance with and pursuant to such rental agreement; but the provisions of this act shall apply to and govern any renewal, extension or modification of any such rental agreement, where such renewal, extension or modification is effected on or after the effective date of this act; or

(b) apply to any person or persons who enter and remain in a dwelling unit without a rental agreement and without the landlord's knowledge and such person knows that such person is not authorized or privileged to do so and an order to leave has been personally communicated to such person by the landlord. Such person or persons may be prosecuted pursuant to K.S.A. 2015 Supp. 21-5808, and amendments thereto.

History: L. 1975, ch. 290, § 34; L. 1994, ch. 271, § 2; L. 2011, ch. 30, § 204; July 1.



58-25-100 Title of Act.

58-25,100. Title of Act. K.S.A. 58-25,100 through 58-25,126 shall be known and may be cited as the mobile home parks residential landlord and tenant act and shall govern mobile home parks residential landlord and tenant actions on and after January 1, 1993.

History: L. 1992, ch. 306, § 2; July 1.



58-25-101 Application of act, exclusions.

58-25,101. Application of act, exclusions. The provisions of this act shall not apply to an occupancy in or operation of public housing pursuant to any federal law or regulation with which it might conflict. This act shall govern the rental of mobile home space in mobile home parks. When both the mobile home and the space used to accommodate the mobile home are rented or leased by the same landlord, the residential landlord and tenant act, K.S.A. 58-2540 et seq., and amendments thereto, rather than this act, shall apply.

History: L. 1992, ch. 306, § 3; July 1.



58-25-102 Jurisdiction of courts; procedure.

58-25,102. Jurisdiction of courts; procedure. The district court shall have jurisdiction over a landlord or tenant with respect to conduct in this state governed by this act or with respect to any claim arising from a transaction subject to this act, and notwithstanding the provisions of subsection (b) of  K.S.A. 61-2802, and amendments thereto, such actions may be commenced pursuant to the code of civil procedure for limited actions. Unless otherwise specifically provided in this act, the code of civil procedure for limited actions shall govern any action commenced pursuant to this act. If the relief sought is beyond the jurisdiction of a district magistrate judge as provided in K.S.A. 20-302b, and amendments thereto, the action shall be heard by a district judge.

History: L. 1992, ch. 306, § 4; L. 2000, ch. 161, § 108; Jan. 1, 2001.



58-25-103 Definitions.

58-25,103. Definitions. Subject to additional definitions contained in subsequent sections of this act which apply to specific sections thereof, and unless the context otherwise requires, in this act:

(a) "Building and housing codes" includes any law, ordinance or governmental rule and regulation concerning fitness for habitation or the construction, maintenance, operation, occupancy, use or appearance of any mobile home park, dwelling unit or mobile home space.

(b) "Business" includes a corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest and any other legal or commercial entity which is a landlord, owner, manager or constructive agent pursuant to K.S.A. 58-25,109.

(c) "Dwelling unit" excludes real property used to accommodate a mobile home.

(d) "Landlord" means the owner, lessor or sublessor of a mobile home park and it also means a manager of the mobile home park who fails to disclose as required by K.S.A. 58-25,109.

(e) "Mobile home" includes manufactured homes and mobile homes as defined in subsections (a) and (b) of K.S.A. 58-4202, and amendments thereto.

(f) "Mobile home park" shall mean any site, lot, field or tract of land upon which two or more occupied mobile homes are harbored, either free of charge or for revenue purposes, and shall include any building, structure, or enclosure used or intended for use as part of the equipment of such mobile home park.

(g) "Mobile home space" means a plot of ground within a mobile home park designed for the accommodation of one mobile home.

(h) "Owner" means one or more persons, jointly or severally, in whom is vested all or part of the legal title to property or all or part of the beneficial ownership and a right to present use and enjoyment of the mobile home park. The term includes a mortgagee in possession.

(i) "Rent" means all payments to be made to the landlord under the rental agreement, other than the security deposit.

(j) "Rental agreement" means agreements, written or those implied by law, and valid rules and regulations adopted under K.S.A. 58-25,114 embodying the terms and conditions concerning the use and occupancy of a mobile home space.

(k) "Security deposit" means a deposit of money to secure performance of a mobile home space rental agreement under this act other than a deposit which is exclusively in advance payment of rent.

(l) "Tenant" means a person entitled under a rental agreement to occupy a mobile home space to the exclusion of others.

History: L. 1992, ch. 306, § 5; July 1.



58-25-104 Finding of unconscionability, remedies; evidence.

58-25,104. Finding of unconscionability, remedies; evidence. (a) If the court, as a matter of law, finds that:

(1) A rental agreement or any provision thereof was unconscionable when made, the court may refuse to enforce the agreement, enforce the remainder of the agreement without the unconscionable provision or limit the application of any unconscionable provision to avoid an unconscionable result.

(2) A settlement in which a party waives or agrees to forego a claim or right under this act or under a rental agreement was unconscionable at the time it was made, the court may refuse to enforce the settlement, enforce the remainder of the settlement without the unconscionable provision or limit the application of any unconscionable provision to avoid any unconscionable result.

(b) If unconscionability is put into issue by a party or by the court upon its own motion the parties shall be afforded a reasonable opportunity to present evidence as to the setting, purpose and effect of the rental agreement or settlement to aid the court in making the determination.

History: L. 1992, ch. 306, § 6; July 1.



58-25-105 Terms and conditions of rental agreement; terms and conditions in absence of rental agreement; notice of tenant's rights under act.

58-25,105. Terms and conditions of rental agreement; terms and conditions in absence of rental agreement; notice of tenant's rights under act. (a) The landlord and tenant may include in a rental agreement terms and conditions not prohibited by this act or other rule of law including rent, term of the agreement and other provisions governing the rights and obligations of the parties.

(b) The tenant shall pay as rent the amount stated in the rental agreement. In the absence of a rental agreement, the tenant shall pay as rent the fair rental value for the use and occupancy of the mobile home space.

(c) Rent shall be payable without demand or notice at the time and place agreed upon by the parties. Unless otherwise agreed periodic rent is payable at the beginning of any term and thereafter in equal monthly installments. Rent shall be uniformly apportionable from day to day.

(d) Rental agreements shall be a month-to-month tenancy unless otherwise specified in the rental agreement. Upon the expiration of such agreement, if a new agreement is not executed, the tenancy shall be month-to-month. Except as provided in the written rental agreement, month-to-month tenancies shall be canceled by at least 60 days' written notice given by either party.

(e) Unless otherwise agreed in writing, improvements, except a natural lawn, purchased and installed by a tenant on a mobile home space shall remain the property of the tenant even though affixed to or in the ground and may be removed or disposed of by the tenant prior to the termination of the tenancy, provided that a tenant shall leave the mobile home space in substantially the same or better condition than upon taking possession.

(f) In any rental agreement entered into between a landlord and tenant in a mobile home park where five or more mobile homes are harbored, such rental agreement shall contain a notice that specifies that the tenant has certain rights under the mobile home parks residential landlord and tenant act and copies of the act may be obtained from the landlord upon the request of the tenant.

History: L. 1992, ch. 306, § 7; July 1.



58-25-106 Prohibited terms and conditions.

58-25,106. Prohibited terms and conditions. (a) A rental agreement shall not provide that the tenant or landlord does any of the following:

(1) Agrees to waive or to forego rights or remedies under this act;

(2) authorizes any person to confess judgment on a claim arising out of the rental agreement;

(3) agrees to pay the other party's attorney fees;

(4) agrees to the exculpation or limitation of any liability of the other party arising under law or to indemnify the other party for that liability or the costs connected therewith; or

(5) agrees to a designated agent for the sale of tenant's mobile home.

(b) A provision prohibited by subsection (a) included in a rental agreement is unenforceable.

History: L. 1992, ch. 306, § 8; July 1.



58-25-107 Receipt of rent subject to certain obligations.

58-25,107. Receipt of rent subject to certain obligations. A rental agreement, assignment, conveyance, trust deed or security instrument shall not permit the receipt of rent, unless the landlord has agreed to comply with K.S.A. 58-25,111.

History: L. 1992, ch. 306, § 9; L. 1993, ch. 128, § 1; July 1.



58-25-108 Security deposits.

58-25,108. Security deposits. (a) A landlord shall not demand or receive as a security deposit an amount or value in excess of two months' rent.

(b) All security deposits shall be held by the landlord for the tenant, who is a party to the agreement, in a bank, credit union or savings and loan association which is insured by an agency of the federal government. Security deposits shall not be commingled with the personal funds of the landlord. All security deposits may be held in a trust account, which may be a common trust account and which may be an interest bearing account. Any interest earned on a security deposit shall be the property of the landlord.

(c) Upon termination of the tenancy, any security deposit held by the landlord may be applied to the payment of accrued rent and the amount of damages which the landlord has suffered by reason of the tenant's noncompliance with K.S.A. 58-25,113 and the rental agreement, all as itemized by the landlord in a written notice delivered to the tenant. If the landlord proposes to retain any portion of the security deposit for expenses, damages or other legally allowable charges under the provisions of the rental agreement, other than rent, the landlord shall return the balance of the security deposit to the tenant within 14 days after the determination of the amount of such expenses, damages or other charges, but in no event to exceed 30 days after termination of the tenancy, delivery of possession and demand by the tenant. If the tenant does not make such demand within 30 days after termination of the tenancy, the landlord shall mail that portion of the security deposit due the tenant to the tenant's last-known address.

(d) If the landlord fails to comply with subsection (c) of this section, the tenant may recover that portion of the security deposit due together with damages in an amount equal to 1 1/2 the amount wrongfully withheld.

(e) Except as otherwise provided by the rental agreement, a tenant shall not apply or deduct any portion of the security deposit from the last month's rent or use or apply such tenant's security deposit at any time in lieu of payment of rent. If a tenant fails to comply with this subsection, the security deposit shall be forfeited and the landlord may recover the rent due as if the deposit had not been applied or deducted from the rent due.

(f) Nothing in this section shall preclude the landlord or tenant from recovering other damages to which such landlord or tenant may be entitled under this act.

(g) Upon termination of a landlord's interest in the mobile home park, the landlord or the landlord's agent, within a reasonable time, shall transfer the security deposit, or any remainder after any lawful deductions to the landlord's successor in interest and notify the tenant of the transfer and of the transferee's name and address or return the deposit, or any remainder after any lawful deductions to the tenant.

Upon termination of the landlord's interest in the mobile home park and compliance with the provisions of this subsection, the landlord shall be relieved of any further liability with respect to the security deposit.

(h) Upon termination of the landlord's interest in the mobile home park, the landlord's successor in interest shall have all the rights and obligations of the landlord with respect to the security deposits, except that if the tenant does not object to the stated amount within 20 days after written notice to the tenant of the amount of security deposit being transferred or assumed, the obligations of the landlord's successor to return the deposit shall be limited to the amount contained in the notice. The notice shall contain a stamped envelope addressed to the landlord's successor and may be given by mail or by personal service.

History: L. 1992, ch. 306, § 10; July 1.



58-25-109 Disclosures required of landlord or person authorized to enter rental agreement; person failing to comply becomes landlord's agent for certain purposes; rental agreement not signed and delivered given effect by certain actions, limitation on term; explanation of utility rates and charges; written notice of rent increase.

58-25,109. Disclosures required of landlord or person authorized to enter rental agreement; person failing to comply becomes landlord's agent for certain purposes; rental agreement not signed and delivered given effect by certain actions, limitation on term; explanation of utility rates and charges; written notice of rent increase. (a) The landlord or any person authorized to enter into a rental agreement on the landlord's behalf shall disclose to the tenant in writing at or before the commencement of the tenancy the name and address of:

(1) The person authorized to manage the mobile home park; and

(2) the owner of the mobile home park or a person authorized to act for and on behalf of the owner for the purpose of service of process and for the purpose of receiving and receipting for notices and demands.

(b) The information required to be furnished by this section shall be kept current and this section extends to and is enforceable against any successor landlord, owner or manager.

(c) A person who fails to comply with subsection (a) becomes an agent of each person who is a landlord for the following purposes:

(1) Service of process and receiving and receipting for notices and demands; or

(2) performing the obligations of the landlord under this act and under the rental agreement and expending or making available for the purpose all rent collected from the mobile home park.

(d) (1) If the landlord does not sign and deliver a written rental agreement which has been signed and delivered to such landlord by the tenant, the knowing acceptance of rent without reservation by the landlord gives the rental agreement the same effect as if it had been signed and delivered by the landlord.

(2) If the tenant does not sign and deliver a written rental agreement which has been signed and delivered to such tenant by the landlord, the knowing acceptance of possession and payment of rent without reservation gives the rental agreement the same effect as if it had been signed and delivered by the tenant.

(3) If a rental agreement given effect by the operation of this subsection provides for a term longer than one year, it is effective only for one year.

(e) The landlord or any person authorized to enter into a rental agreement on the landlord's behalf shall provide a written explanation of utility rates, charges and services to the prospective tenant before the rental agreement is signed unless the utility charges are paid by the tenant directly to the utility company.

(f) Each tenant shall be notified, in writing, of any rent increase at least 60 days before the effective date. Such effective date shall not be sooner than the expiration date of the original rental agreement or any renewal or extension thereof.

History: L. 1992, ch. 306, § 11; July 1.



58-25-110 Delivery of possession of mobile home space; action for possession; damages.

58-25,110. Delivery of possession of mobile home space; action for possession; damages. At the commencement of the term the landlord shall deliver possession of the mobile home space to the tenant in compliance with the rental agreement and K.S.A. 58-25,111. The landlord may bring an action for possession against any person wrongfully in possession and may recover the damages provided in K.S.A. 58-25,123.

History: L. 1992, ch. 306, § 12; July 1.



58-25-111 Duties of landlord.

58-25,111. Duties of landlord. (a) Except as provided in subsections (c) and (d), when prevented by an act of God, the failure of public utility services or other conditions beyond the landlord's control, the landlord shall:

(1) Comply with the requirements of all applicable city, county and state codes materially affecting health and safety which are primarily imposed upon the landlord. If the duty imposed by this paragraph is greater than any duty imposed by any other paragraph of this subsection, the landlord's duty shall be determined in accordance with the provisions of this paragraph.

(2) Make all repairs and do whatever is necessary to put and keep the mobile home space in a fit and habitable condition.

(3) Keep all common areas of the mobile home park in a clean and safe condition.

(4) Maintain in good and safe working order and condition all facilities supplied or required to be supplied by the landlord.

(5) Provide for removal of garbage, rubbish, and other waste from the mobile home park.

(6) Furnish outlets for electric, water and sewer services and provide to such outlets an adequate, safe and sanitary supply of such services.

(b) A landlord shall not impose any conditions of rental or occupancy which restrict the tenant in the choice of a seller of fuel, furnishings, goods, services or mobile homes connected with the rental or occupancy of a mobile home space unless such condition is reasonably necessary to protect the health, safety or welfare of mobile home tenants in the park. The landlord may impose reasonable requirements designed to standardize methods of utility connection and hookup. If any such conditions are imposed which result in charges for such goods or services, the charges shall not exceed the actual cost incurred in providing the tenant with such goods or services.

(c) The landlord and tenant may agree in writing that the tenant is to perform the landlord's duties specified in subsection (a)(5) and (6) and also specified repairs, maintenance tasks, alterations or remodeling, but only if the transaction is entered into in good faith and not for the purpose of evading the obligations of the landlord.

(d) The landlord and tenant may agree that the tenant is to perform specified repairs, maintenance tasks, alterations or remodeling only if:

(1) The agreement of the parties is entered into in good faith, and not to evade the obligations of the landlord, and is set forth in a separate written agreement signed by the parties and supported by adequate consideration;

(2) the work is not necessary to cure noncompliance with subsection (a)(1); and

(3) the agreement does not diminish or affect the obligation of the landlord to other tenants.

History: L. 1992, ch. 306, § 13; L. 1993, ch. 128, § 2; July 1.



58-25-112 Conveyance by landlord or termination by manager; notice; no liability for subsequent events.

58-25,112. Conveyance by landlord or termination by manager; notice; no liability for subsequent events. (a) A landlord who conveys a mobile home park in a good faith sale to a bona fide purchaser is relieved of liability under the rental agreement and this act as to events occurring subsequent to written notice to the tenant of the conveyance.

(b) A manager of a mobile home park is relieved of liability under the rental agreement and this act as to events occurring after written notice to the tenant of the termination of the manager's management.

History: L. 1992, ch. 306, § 14; July 1.



58-25-113 Duties of tenant.

58-25,113. Duties of tenant. A tenant shall maintain the mobile home space in as good a condition as when the tenant took possession and shall:

(a) Comply with all obligations primarily imposed upon tenants by applicable provisions of city, county and state codes materially affecting health and safety.

(b) Keep that part of the mobile home park that the tenant occupies and uses reasonably clean and safe.

(c) Dispose from the tenant's mobile home space all rubbish, garbage and other waste in a clean and safe manner.

(d) Not deliberately or negligently destroy, deface, damage, impair or remove any part of the mobile home park or knowingly permit any person to do so.

(e) Act and require other persons in the mobile home park with the tenant's consent to act in a manner that will not disturb the tenant's neighbors' peaceful enjoyment of the mobile home park.

History: L. 1992, ch. 306, § 15; July 1.



58-25-114 Rules and regulations of landlord, when enforceable; notice; limitations.

58-25,114. Rules and regulations of landlord, when enforceable; notice; limitations. (a) A landlord may adopt rules or regulations, however described, concerning the tenant's use and occupancy of the mobile home park. Such rules or regulations are enforceable against the tenant only if they are written and if:

(1) Their purpose is to promote the convenience, safety or welfare of the tenants in the mobile home park, to preserve the landlord's property from abuse, to make a fair distribution of services and facilities held out for the tenants generally, or to facilitate mobile home park management.

(2) They are reasonably related to the purpose for which adopted.

(3) They apply to all tenants in the mobile home park in a fair manner.

(4) They are sufficiently explicit in prohibition, direction or limitation of the tenant's conduct to fairly inform that person of what must or must not be done to comply.

(5) They are not for the purpose of evading the obligations of the landlord.

(6) the prospective tenant is given a copy of them before the rental agreement is entered into.

(b) Notice of all such additions, changes, deletions or amendments shall be given to all mobile home tenants 30 days before they become effective. Any rule or condition of occupancy which is unfair and deceptive or which does not conform to the requirements of this act shall be unenforceable. A rule or regulation adopted after the tenant enters into the rental agreement is enforceable against the tenant only if it does not work a substantial modification of that person's rental agreement or the tenant consents to it in writing.

(c) A landlord shall not:

(1) Deny rental unless the tenant or prospective tenant cannot conform to park rules and regulations;

(2) require any person as a precondition to renting, leasing or otherwise occupying or removing from a mobile home space in a mobile home park to pay an entrance or exit fee of any kind unless for services actually rendered;

(3) deny any resident of a mobile home park the right to sell that person's mobile home at a price of the person's own choosing, but may reserve the right to approve the purchaser of such mobile home as a tenant but such permission may not be unreasonably withheld, provided however, that the landlord, in the event of a sale to a third party, in order to upgrade the quality of the mobile home park, may require that any mobile home in a rundown condition or in disrepair be removed from the park within 60 days;

(4) exact a commission or fee with respect to the price realized by the tenant selling the tenant's mobile home, unless the park owner or operator has acted as agent for the mobile home owner pursuant to a written agreement;

(5) prohibit meetings among tenants in the mobile home park relating to mobile home living and affairs in the park community or recreational hall if such meetings are held at reasonable hours and when the facility is not otherwise in use;

(6) charge a fee based on the number of members in the tenant's immediate family. Immediate family includes the tenant, the tenant's spouse, any children of the tenant or the tenant's spouse, and the parents of the tenant or the tenant's spouse;

(7) charge a fee to an individual resident who shares such resident's mobile home with one other person; or

(8) charge a fee for a guest of a resident who stays in such resident mobile home less than 30 days in any calendar year.

History: L. 1992, ch. 306, § 16; July 1.



58-25-115 Landlord's right to access; limitations.

58-25,115. Landlord's right to access; limitations. (a) A landlord shall not have the right of access to a mobile home owned by a tenant without consent of the tenant unless it is an extreme hazard involving the potential loss of life or severe property damage.

(b) The landlord may enter onto the mobile home space at reasonable hours in order to inspect the mobile home space, make necessary or agreed repairs or improvements, supply necessary or agreed services or exhibit the mobile home space to prospective or actual purchasers, mortgagees, tenants, workers or contractors.

(c) The landlord shall not abuse the right of access or use it to harass the tenant.

History: L. 1992, ch. 306, § 17; July 1.



58-25-116 Tenant to occupy as a dwelling unit; authority to sublet.

58-25,116. Tenant to occupy as a dwelling unit; authority to sublet. The tenant shall occupy the tenant's mobile home only as a dwelling unit and may rent the mobile home to another, only upon written agreement with the park management.

History: L. 1992, ch. 306, § 18; July 1.



58-25-117 Material noncompliance by landlord; notice; termination of rental agreement; limitations; remedies; security deposit.

58-25,117. Material noncompliance by landlord; notice; termination of rental agreement; limitations; remedies; security deposit. (a) Except as provided in this act, if there is a material noncompliance by the landlord with the rental agreement or a noncompliance with K.S.A. 58-25,111 materially affecting health and safety, the tenant may deliver a written notice to the landlord specifying the acts and omissions constituting the breach and that the rental agreement will terminate upon a date not less than 30 days after receipt of the notice. The rental agreement shall terminate and the mobile home space shall be vacated as provided in the notice, subject to the following:

(1) If the breach is remediable by repairs or the payment of damages or otherwise and the landlord initiates a good faith effort to remedy the breach within 14 days after receipt of the notice, the rental agreement shall not terminate. However, in the event that the same or a similar breach occurs after the fourteen-day period provided herein, the tenant may deliver a written notice to the landlord specifically describing the breach and stating that the rental agreement shall terminate upon a date not less than 30 days after the receipt of such notice by the landlord. The rental agreement then shall terminate as provided in such notice.

(2) The tenant may not terminate for a condition caused by the deliberate or negligent act or omission of the tenant, a member of the tenant's family or other person in the mobile home park with the tenant's consent.

(b) Except as provided in this act, the tenant may recover damages, and obtain injunctive relief for any noncompliance by the landlord with the rental agreement or with K.S.A. 58-25,111.

(c) The remedy provided in subsection (b) is in addition to any right of the tenant arising under subsection (a).

(d) If the rental agreement is terminated, the landlord shall return that portion of the security deposit recoverable by the tenant under K.S.A. 58-25,108.

History: L. 1992, ch. 306, § 19; July 1.



58-25-118 Failure to deliver possession; remedies.

58-25,118. Failure to deliver possession; remedies. (a) If the landlord fails to deliver physical possession of the mobile home space to the tenant as provided in K.S.A. 58-25,110, rent abates until possession is delivered and the tenant:

(1) Upon at least five days' written notice to the landlord, may terminate the rental agreement and upon termination the landlord shall return all of the security deposit; or

(2) may demand performance of the rental agreement by the landlord and, if the tenant elects, maintain an action for possession of the mobile home space against the landlord, or any person in wrongful possession, and recover the damages sustained by the tenant.

(b) If a person's failure to deliver possession is willful and not in good faith, an aggrieved party may recover from such person an amount not more than 1 1/2 months' periodic rent or 1 1/2 times the actual damages sustained by such party, whichever is greater.

History: L. 1992, ch. 306, § 20; July 1.



58-25-119 Unlawful removal or exclusion of tenant; diminished services; damages; security deposit.

58-25,119. Unlawful removal or exclusion of tenant; diminished services; damages; security deposit. If the landlord unlawfully removes or excludes the tenant from the mobile home park or willfully diminishes services to the tenant by interrupting or causing the interruption of electric, gas, water or other essential service to the tenant, the tenant may recover possession or terminate the rental agreement and, in either case, recover an amount not to exceed 1 1/2 months' periodic rent or the actual damages sustained by the tenant, whichever is greater. If the rental agreement is terminated, the landlord shall return that portion of the security deposit recoverable by the tenant under K.S.A. 58-25,108.

History: L. 1992, ch. 306, § 21; July 1.



58-25-120 Material noncompliance by tenant; notice; termination of rental agreement; limitations; nonpayment of rent; remedies.

58-25,120. Material noncompliance by tenant; notice; termination of rental agreement; limitations; nonpayment of rent; remedies. (a) Except as provided in this act, if there is a material noncompliance by the tenant with the rental agreement or a noncompliance with K.S.A. 58-25,113 materially affecting health and safety, the landlord may deliver a written notice to the tenant specifying the acts and omissions constituting the breach and that the rental agreement will terminate upon a date not less than 30 days after receipt of the notice if the breach is not remedied in 14 days. The rental agreement shall terminate as provided in the notice, except that, if the breach is remediable by repair or the payment of damages or otherwise, and the tenant initiates a good faith effort to remedy the breach prior to the date specified in the notice, the rental agreement will not terminate. However, in the event that the same or a similar breach occurs after the fourteen-day period provided herein, the landlord may deliver a written notice to the tenant that the rental agreement will terminate upon a date not less than 30 days after receipt of the notice without providing the opportunity to remedy the breach. The rental agreement then shall terminate as provided in such notice.

(b) If rent is unpaid when due and the tenant fails to pay rent within three days after written notice by the landlord of nonpayment and of the landlord's intention to terminate the rental agreement if the rent is not paid within that period of time, the landlord may terminate the rental agreement.

(c) Except as otherwise provided in this act, the landlord may recover damages and obtain injunctive relief for any material noncompliance by the tenant with the rental agreement or with K.S.A. 58-25,113.

History: L. 1992, ch. 306, § 22; July 1.



58-25-121 Abandonment, remedies; required registration.

58-25,121. Abandonment, remedies; required registration. (a) A tenant is considered to have abandoned a mobile home when the tenant has been absent from the mobile home without reasonable explanation for 30 days or more during which time there is a default of rent three days after rent is due or when the rental agreement is terminated pursuant to the provisions of this act. A tenant's return to the mobile home does not change its status as abandoned unless the tenant pays to the landlord all costs incurred for the mobile home space, including costs of removal, storage, notice and utilities due and owing.

(b) If a tenant abandons a mobile home on a mobile home space, the landlord shall notify the legal owner and known lienholder of the mobile home of the abandonment and communicate to the legal owner and lien holder that the legal owner and lien holder is liable for any costs incurred for the mobile home space, including rent and utilities due and owing. However, the legal owner and lien holder is only liable for costs incurred from the point of written notification by the landlord. After the landlord's notification, costs for which liability is incurred shall then become the responsibility of the legal owner or lienholder of the mobile home. The mobile home may not be removed from the mobile home space without a signed written agreement from the landlord showing clearance for removal, showing that all debts are paid in full, or without an agreement reached with the legal owner and lien holder and the landlord. The right of possession of the legal owner or lienholder shall be subject to the landlord's claim for the landlord's reasonable costs of removal and storage of the abandoned mobile home.  Any landlord who is entitled to costs for which liability is incurred as provided in this subsection shall have a lien as provided in K.S.A. 58-227 and amendments thereto.

(c) A required standardized registration form shall be filled out by each tenant, upon the rental of a mobile home space, showing the mobile home make, year and serial number if there is a lien on the mobile home, and if so the lienholder, and who is the legal owner of the mobile home. The registration cards or forms shall be kept on file with the landlord as long as the mobile home is on the mobile home space within the mobile home park.

History: L. 1992, ch. 306, § 23; July 1.



58-25-122 Acceptance of late rent, effect.

58-25,122. Acceptance of late rent, effect. Acceptance of late payment of rent from the tenant without reservation by the landlord or acceptance of performance by the tenant, other than for payment of rent, that varies from the terms of the rental agreement constitutes a waiver of the landlord's right to terminate the rental agreement for that breach, unless otherwise agreed after the breach has occurred.

History: L. 1992, ch. 306, § 24; July 1.



58-25-123 Termination of tenancy; holdover by tenant; remedies.

58-25,123. Termination of tenancy; holdover by tenant; remedies. (a) The landlord may terminate a tenancy only as provided in this act.

(b) If the tenant remains in possession without the landlord's consent after expiration of the term of the rental agreement or its termination, the landlord may bring an action for possession. If the tenant's holdover is willful and not in good faith the landlord in addition may recover an amount not to exceed 1 1/2 months' periodic rent or 1 1/2 the actual damages sustained by the landlord, whichever is greater.

History: L. 1992, ch. 306, § 25; July 1.



58-25-124 Tenant's refusal to allow lawful access, remedies; landlord's unlawful or unreasonable entry, remedies.

58-25,124. Tenant's refusal to allow lawful access, remedies; landlord's unlawful or unreasonable entry, remedies. (a) If the tenant refuses to allow lawful access to the mobile home space, the landlord may obtain injunctive relief to compel access or may terminate the rental agreement. In either case, the landlord may recover actual damages.

(b) If the landlord makes an unlawful entry or a lawful entry to the mobile home space in an unreasonable manner or makes repeated demands for entry otherwise lawful but which have the effect of unreasonably harassing the tenant, the tenant may obtain injunctive relief to prevent the recurrence of the conduct or terminate the rental agreement. In either case, the tenant may recover actual damages.

History: L. 1992, ch. 306, § 26; July 1.



58-25-125 Certain retaliatory actions by landlord prohibited, remedies; increased rent, when; action for possession, when.

58-25,125. Certain retaliatory actions by landlord prohibited, remedies; increased rent, when; action for possession, when. (a) Except as provided in this section, a landlord shall not retaliate by increasing rent or decreasing services or by failing to renew a rental agreement after any of the following:

(1) The tenant has complained to a governmental agency charged with responsibility for enforcement of a building or housing code of a violation applicable to the mobile home park materially affecting health and safety;

(2) the tenant has complained to the landlord of a violation under K.S.A. 58-25,111; or

(3) the tenant has organized or become a member of a tenant's union or similar organization.

(b) If the landlord acts in violation of subsection (a), the tenant is entitled to the remedies provided in K.S.A. 58-25,119 and has a defense in an action for possession.

(c) Notwithstanding the provisions of subsection (a), the landlord may increase the rent of a tenant even though the tenant has complained of a violation as described in clause (1) or (2) of subsection (a) or has organized or become a member of an organization as described in clause (3) of subsection (a), if such rent increase does not conflict with a lease agreement in effect and is made in good faith to compensate the landlord for expenses incurred as a result of acts of God, public utility service rate increases, property tax increases or other increases in costs of operations.

(d) Notwithstanding subsections (a) and (b), a landlord may bring an action for possession if either of the following occurs:

(1) The violation of the applicable building or housing code was caused primarily by lack of reasonable care by the tenant or other person upon the premises with the tenant's consent.

(2) The tenant is in default of rent three days after rent is due. The maintenance of the action does not release the landlord from liability under subsection (b) of K.S.A. 58-25,117.

History: L. 1992, ch. 306, § 27; July 1.



58-25-126 Act inapplicable to rental agreements valid prior to act; renewals, extensions or modifications.

58-25,126. Act inapplicable to rental agreements valid prior to act; renewals, extensions or modifications. The provisions of this act shall not apply to or affect any valid rental agreement entered into prior to the effective date of this act, nor shall it apply to or affect any conduct or transaction of the parties to such rental agreement, if such conduct or transaction is in accordance with and pursuant to such rental agreement; but the provisions of this act shall apply to and govern any renewal, extension or modification of any such rental agreement, where such renewal, extension or modification is effected on or after the effective date of this act.

History: L. 1992, ch. 306, § 28; July 1.



58-25-127 Separate metering for water by landlord; requirements; not public utility.

58-25,127. Separate metering for water by landlord; requirements; not public utility. (a) The term "public utility" within the meaning of K.S.A. 66-104, and amendments thereto, shall not include any person or entity in the business of being a landlord who is supplied water by a city or water district and who furnishes such water to its tenants pursuant to subsection (a)(5) of K.S.A. 58-2553 or subsection (a)(6) of K.S.A. 58-25,111, and amendments thereto, with the use of a separate meter to measure the water furnished to the tenant, so long as the landlord charges the tenant at the same rate charged by the city or water district to the landlord. Any lease between a landlord and tenant in effect at the time this section becomes effective shall not be affected by the provisions of this section. The furnishing of water by a landlord to a tenant in accordance with this section shall not be construed as a sale for resale which may be subject to the jurisdiction of the state corporation commission.

(b) The landlord shall not charge the tenant any surcharge for the installation, maintenance or any other purpose related to the use of a separate water meter.

(c) The landlord shall provide the tenant with a monthly water statement showing the computation of the amount the tenant owes, the tenant's meter reading for the current water statement period and the tenant's meter reading for the prior water statement period.

History: L. 2005, ch. 72, § 1; July 1.






Article 26 TOWNSITES, LOTS AND PLATTED LANDS

58-2601 Entry and disposal of townsites.

58-2601. Entry and disposal of townsites. G.S. 1868, chapter 109, sections 1, 3, 4, 5, 6, 7, 8, 9, 10, 11 and Laws 1870, chapter 123, sections 1 and 2, included by reference. [Section 1 of the act is as follows: "In all cases in which any of the public land of the United States in the state of Kansas has been, or shall hereafter be, selected and occupied as a townsite, if the inhabitants of such town shall be at the time incorporated, it shall be the duty of the corporate authorities of such town, or, if not incorporated, then of the probate judge of the county in which such townsite is situated, whenever called on by any of the occupants of such town, and the money, for the entrance of such townsite, furnished, to enter such townsite under the act of congress in such case made and provided." The act of 1870 amended and repealed sections 2 and 12 of the act of 1868. The remainder of the act, not quoted herein, related to the details of entry and disposal of subdivisions of townsites.]

History: R.S. 1923, 67-601.



58-2602 Owners of estate or interest in land deemed copartnership, when.

58-2602. Owners of estate or interest in land deemed copartnership, when. Any person, company or association of persons, heretofore formed or hereafter to be formed, not incorporated, who do or shall hold any right, title or interest in or to any lands in this state devoted, by the mutual or other agreement of the persons forming such company or association, they holding a majority of the interests or estate in such land, to laying out and sale, as town or city lots, blocks or shares, for the profit of such company, or the several members thereof, and the other owners of said land, shall be deemed, as to such property, a copartnership.

History: G.S. 1868, ch. 109, § 13; Oct. 31; R.S. 1923, 67-602.



58-2603 Death of partner, effect; rights of survivors.

58-2603. Death of partner, effect; rights of survivors. In case of the death of any one or more of the members of such copartnership, whether such death shall have heretofore taken place or shall hereafter take place, such lands, whether the legal title thereof be in such company or association or any of them, or held in trust for them, or in whatsoever manner or in whose name soever the legal title is or shall be held, shall be deemed assets of such copartnership, and the survivor or survivors shall have the right to sell and dispose of the same pursuant to such agreement, and to collect the debts and close up all the business of the copartnership in like manner and with like effect as if the property of said copartnership were personal property only, and shall account to and with the representative of the deceased partner annually, and pay to him or her all money in his, her or their hands belonging to said decedent's estate; and on a final settlement shall pay as aforesaid all the money arising from said assets and belonging to said deceased partner; and such final accounting shall be made at or before the final settlement of said estate.

History: G.S. 1868, ch. 109, § 14; Oct. 31; R.S. 1923, 67-603.



58-2604 Heirs of deceased partner to join with surviving partners in conveyances.

58-2604. Heirs of deceased partner to join with surviving partners in conveyances. The heirs at law of every deceased partner shall fulfill the agreement of their ancestor so devoting land to division and sale, by joining with the surviving partner or partners, or with the trustee or trustees, if any, holding the title, or with both the survivors and trustees, as may be necessary, in executing, acknowledging and delivering all deeds of conveyance necessary to convey to the purchasers of such lots, blocks or shares the parcels so purchased by them respectively, whether the agreement with such purchasers to sell the same were made by the copartnership during the lifetime of the said ancestor, or by the surviving partner or partners after his or her death, and whether the same were made before or since the taking effect of this act.

History: G.S. 1868, ch. 109, § 15; Oct. 31; R.S. 1923, 67-604.



58-2605 Heirs of deceased partner to join with surviving partners in filing plat; action to compel heirs to execute deeds or plats.

58-2605. Heirs of deceased partner to join with surviving partners in filing plat; action to compel heirs to execute deeds or plats. If no map or plat of such land has been made and acknowledged by the deceased partner agreeably to law, his or her heirs shall join with the surviving partner or partners in acknowledging and filing such plat; and such acknowledgment shall have the same force and effect as if done by such deceased partner in his or her lifetime: Provided, That such heirs shall not be required to pay any part of the expense of preparing such deeds or plats, or of the officer's fees for taking the acknowledgments thereof. If the heirs shall refuse or neglect so to execute, acknowledge and deliver such deeds or plat, the district court, in an action duly prosecuted in the proper county by the surviving partner or partners against such heirs, shall compel the execution, acknowledgment and delivery thereof.

History: G.S. 1868, ch. 109, § 16; Oct. 31; R.S. 1923, 67-605.



58-2606 Action by resident surviving partner; proceedings; judgment.

58-2606. Action by resident surviving partner; proceedings; judgment. In case of the death of a partner, heretofore or hereafter, leaving minor heirs, or in case of the adult heirs residing in the county where the lands are, refusing to acknowledge and file a plat of such townsite, or in case of the nonresidence of any surviving partner or of any joint owner not a partner in such townsite, the resident surviving partner may commence an action in the district court where the land or the greater part thereof is situated, against such heirs or nonresident partners or joint owners, and may join them all in one action; and if it should be made to appear to the court that the plaintiff and said decedent in his or her lifetime by their mutual agreement devoted such land or any part thereof to division or sale as town or city lots, blocks or shares, for the profit of said plaintiff and said decedent, that said decedent died without having executed the conveyance necessary to convey his or her interest therein to the several purchasers of lots, blocks or shares, and that a part of the defendants are heirs of such decedents, and it not appearing that such mutual agreement was abrogated or annulled during the lifetime of the decedent, the court shall render a judgment stating who of said defendants are heirs of said decedent, and the time of the death of the decedent, and adjudging that the plaintiff is surviving partner of such decedent, and held said land as such, and as such entitled to sell and convey all the right, title and interest of the defendants therein.

The same proceedings shall be had in the case of nonresident joint owners, they holding a minority of interest in said land, whether they have agreed to the laying out and sale of said land as town lots, or not, provided those holding a one-half or greater interest in said lands have so agreed; and if such is made to appear to the court, the same judgment shall be rendered as in the case of the heirs of a deceased partner or joint owner, and the parties defendant to such proceedings may be served with process, actually or constructively, as is prescribed in the code of civil procedure in cases where defendants are unknown or are nonresidents.

Such judgment shall describe the lands adjudged to be conveyed; and thereafter the deed of such plaintiff holding the title purporting to convey all the interest of said heirs or of said deceased partner, at the time of his or her death, or of said adult joint owner, shall be sufficient to convey to the purchaser all the interest and title of said heirs and joint owners; and such judgments may be recorded by the register of deeds of the county where the lands lie, and when so recorded shall have the same force and effect as a deed.

History: G.S. 1868, ch. 109, § 17; Oct. 31; R.S. 1923, 67-606.



58-2607 Deeds made prior to judgment.

58-2607. Deeds made prior to judgment. In case a surviving partner or partners, after the death of a deceased partner and before the rendition of such judgment, shall have conveyed as such surviving partner or partners, together with such trustee or trustees, if any, any such lots, blocks or shares to purchasers, by deeds purporting on their face to convey the right, title and interest of the surviving partner or partners, and that of the deceased partner at the time of his or her death, or of his or her minor heirs, from and after the rendition of such judgment such deeds shall be effectual to convey all the right, title and interest of such minor heirs, or parties to said action, as if the same had been made, executed and delivered after the rendition of the judgment; and all right, title and interest passed by such deeds shall relate to and be deemed to have passed at the times the deeds were so executed and delivered.

History: G.S. 1868, ch. 109, § 18; Oct. 31; R.S. 1923, 67-607.



58-2608 Map or plat by surviving partner and heirs.

58-2608. Map or plat by surviving partner and heirs. If a deceased partner, leaving minor heirs, shall not have acknowledged a map or plat of such lands as aforesaid, the surviving partner or partners may at any time hereafter acknowledge a map or plat as surviving partner or partners, and cause the same to be filed and recorded according to law; and such acknowledgment, filing and recording, with the acknowledgment of the heirs of full age, if any, shall have the same force and effect as if the same had been done by all the partners in the lifetime of said deceased partner, and before any such land had been sold by such partners.

History: G.S. 1868, ch. 109, § 19; Oct. 31; R.S. 1923, 67-608.



58-2609 Bond of surviving partner.

58-2609. Bond of surviving partner. Before any surviving partner or partners shall be entitled to demand of the heirs at law of a deceased partner conveyances pursuant to K.S.A. 58-2604 or to commence an action against minor heirs pursuant to K.S.A. 58-2606, he or she shall give to the executor or administrator (if any) of such deceased partner a bond, in such sum and with such surety as the judge of the district court of the county where the lands or the greater part thereof are situate shall in writing thereon approve as sufficient, conditioned that after settlement of the partnership business and payment of the partnership debts, and final accounting with all surviving partners and all executors and administrators of deceased partners, he or she will pay to such executor or administrator such sums as may be found due from him or her; and if there be several surviving partners, each of them severally shall give a like bond, to be approved as aforesaid, or in default thereof such as do give bond shall have the sole control of the assets of the copartnership, and until a final accounting be alone entitled to receive any portion of the avails of the sale of said lands.

History: G.S. 1868, ch. 109, § 20; R.S. 1923, 67-609; L. 1976, ch. 145, § 207; Jan. 10, 1977.



58-2610 Power of district court.

58-2610. Power of district court. The district court shall have the same power to compel the settlement of the affairs of such copartnership, and to protect and enforce the rights of all persons interested therein, as if the assets of such copartnership were personal property only.

History: G.S. 1868, ch. 109, § 21; Oct. 31; R.S. 1923, 67-610.



58-2611 Enforcement of agreements to lay off and distribute town lots.

58-2611. Enforcement of agreements to lay off and distribute town lots. When two or more persons shall have mutually agreed to lay off certain lands in city or town lots or blocks, and to distribute such lots or blocks among themselves, and have caused such lands to be surveyed into lots or blocks, and a map or plat thereof to be made pursuant to such agreement, and have agreed to determine the several lots or blocks to belong to each by lot or chance, or in any other specified manner, and have proceeded accordingly and so determined the several lots or blocks to belong to each in severalty, and one or more such persons pursuant to such agreement and determination shall have received a conveyance of their lots or blocks so determined to belong to him or her or them, or any part thereof, and all others of said persons not having received such conveyances shall be able and willing to fulfill such agreement by making the necessary conveyances, although none of such agreements shall have been made in writing, and whether the same were made before or after the passage of this act, they shall be, as against such as have received such conveyance, valid; and upon action duly brought the specific performance thereof, by making all conveyances necessary to fulfill and carry into effect such agreements and determination, shall be adjudged and enforced.

History: G.S. 1868, ch. 109, § 22; Oct. 31; R.S. 1923, 67-611.



58-2612a Plat of original town or addition thereto of record prior to June 30, 1934; presumptions, application.

58-2612a. Plat of original town or addition thereto of record prior to June 30, 1934; presumptions, application. In all cases where a plat of any original town or addition thereto has been of record more than twenty-five (25) years and deeds executed by the person or corporation platting the same and conveying lots or blocks in said original town or addition have been of record more than twenty-five (25) years prior to the taking effect of this act, such deeds shall be conclusively presumed to have conveyed perfect title notwithstanding any defect in the title of the grantor therein or the failure of the grantor's spouse to join therein: Provided, That such presumption shall not be applied in any action brought within one (1) year from the date this act takes effect: Provided further, That such presumption shall not be applied to divest any person of possession who is in actual or constructive possession of such property: Provided further, That such presumption shall not be applied to any instrument filed of record prior to the recording of such plat, which conveys or reserves a mineral interest or a royalty interest.

In all cases where more than one (1) such plat has been filed on the same lands and conveyances covering lots or blocks therein and executed by the maker of one (1) of said plats have been of record more than twenty-five (25) years and no conveyance executed by the maker of the other plat is of record at the time of the taking effect of this act, the said conveyance of record shall be conclusively presumed to have conveyed a perfect title: Provided, That such presumption shall not be applied in any action brought within one (1) year from the date this act takes effect:Provided further, That such presumption shall not be applied to divest any person of possession who is in actual or constructive possession of such property: Provided further, That such presumption shall not be applied to any instrument filed of record prior to the recording of such plat which conveys or reserves a mineral interest or royalty interest.

History: L. 1959, ch. 262, § 1; June 30.



58-2613 Vacation of certain plats, streets, easements or reservations; petition; hearing.

58-2613. Vacation of certain plats, streets, easements or reservations; petition; hearing. Whenever the owners of any tract or part of a tract of land which has been platted as an addition or subdivision or adjoins on both sides of any street, alley, public easement, or public reservation, or part thereof, and which lies wholly outside the limits of any incorporated city or within the limits of an incorporated city which has had no governing body for 10 years or more desire to have the same vacated, shall file a petition with the board of county commissioners of the county in which the land is located or with the planning commission of such county, describing the plat, street, alley, public easement or reservation, including dedicated building setback lines or access control proposed to be vacated and praying for the vacation described. Upon the filing of the petition, the board of county commissioners or the planning commission shall fix a time for the hearing of the petition and shall give notice of the hearing by publication in the official county paper. Such notice shall be published at least one time at least 20 days prior to the date of the hearing.  If the land is located within an area which is subject to the subdivision regulations of any city, notice of the hearing shall also be given to the governing body and planning commission of such city.

History: L. 1949, ch. 223, § 1; L. 1967, ch. 306, § 1; L. 1981, ch. 173, § 66; L. 1997, ch. 147, § 6; May 1.



58-2614 Same; order; protest by city; recordation of order; costs.

58-2614. Same; order; protest by city; recordation of order; costs. Upon the hearing, if the board of county commissioners determines that notice has been given as required by this act, that the public will suffer no loss or inconvenience by such vacation and that no private rights will be injured or endangered thereby, the board shall order that such vacation be made and if the vacation is of a plat that such land shall be listed for taxation and for other purposes as though it had never been platted. If the planning commission holds the hearing, the commission shall make a recommendation regarding the vacation and submit such recommendation to the board in the same manner provided by K.S.A. 12-752, and amendments thereto, for submission and approval of recommendations regarding plats. No such vacation shall be granted if the governing body of any city having subdivision regulations applicable to the area in which the property is located, shall protest against such vacation. When only a portion of a street, alley or public reservation is proposed to be  vacated, the petition shall not be granted if a written objection is filed with the county clerk by any owner of land which adjoins the portion to be vacated.  The order of the board shall be entered on the records of proceedings of the board, and a certified copy thereof recorded in the office of the register of deeds of the county. Such order, if approving a vacation of a plat, street, alley, public easement or reservation shall protect and provide for the property rights of public utilities, rights-of-way, and easements for public service facilities then in existence and use. The costs of the proceedings, including publication and recording costs, shall be paid by the party or parties presenting the petition.

History: L. 1949, ch. 223, § 2; L. 1967, ch. 306, §2; L. 1997, ch. 147, § 7; May 1.



58-2615 Same; act supplemental.

58-2615. Same; act supplemental. The provisions hereof shall be in addition to and supplemental to any and all other statutes providing for vacation of plats.

History: L. 1949, ch. 223, § 3; June 30.



58-2616 Vacation of Orsemus townsite in Kingman county.

58-2616. Vacation of Orsemus townsite in Kingman county. The original townsite of Orsemus, being all that part of the NW1/4 of section 25, township 29, range 6 west, lying south of the Missouri Pacific railway company right of way in Kingman county, Kansas, and the streets and alleys thereof, be, and the same are hereby vacated; and the land upon which said townsite and streets and alleys thereof were located, is hereby restored to its original description of the survey of the United States government for all purposes the same as if it had never been platted for a townsite.

History: L. 1953, ch. 166, § 1; June 30.






Article 28 EXAMINATION, REGISTRATION, LICENSING AND BONDING OF ABSTRACTERS

58-2801 License; annual fee, fixing of amount by rules and regulations, limitation, proration for partial year; application; inactive license.

58-2801. License; annual fee, fixing of amount by rules and regulations, limitation, proration for partial year; application; inactive license. (a) Every person, firm, partnership, association or corporation, which makes, compiles or completes and sells abstracts of title to real estate in the state of Kansas shall first secure and hold a valid license issued in accordance with the provisions of this act. The annual fee for each abstracter's license shall be fixed by the abstracters' board of examiners by rules and regulations in an amount not to exceed $75 for each year or part of a year. The board may establish rules and regulations for the proration of license fees for licenses to be effective for a period of time less than one year.

(b) The board shall determine annually the amount necessary to carry out and enforce the provisions of this act for the next ensuing year and shall fix the license fee for such year at the sum deemed necessary for such purposes. Such fee shall accompany the application for license and shall be returned to the applicant if the license is not issued. Every license issued under the provisions of this act shall expire on December 31 of the year for which issued. In the absence of any condition or reason which might warrant the refusal of the granting of a renewal license, the board shall issue a license each year upon receipt of a written request of the applicant together with the annual fee established by the board in accordance with the provisions of this section.

(c) The board may adopt rules and regulations which authorize the issuance of inactive licenses to licensees eligible for such inactive license in accordance with the rules and regulations. The license fee for an inactive license shall be the same as the annual fee for an abstracter's license established under this section.

History: L. 1941, ch. 348, § 2; L. 1958, ch. 55, § 1 (Budget Session); L. 1970, ch. 222, § 1; L. 1983, ch. 186, § 1; L. 1985, ch. 187, § 1; L. 2012, ch. 95, § 1; July 1.



58-2802 Bond and insurance requirements; liabilities, limitations; abstracting of certain rights-of-way and easements; additional bond; certain acts prohibited.

58-2802. Bond and insurance requirements; liabilities, limitations; abstracting of certain rights-of-way and easements; additional bond; certain acts prohibited. (a) No license shall be issued to any applicant until the applicant files with the board a bond and a policy of insurance as provided in this section. The bond shall be in an amount established by the board of not less than $25,000. Such insurance shall be a policy of errors and omissions in an amount not less than $25,000, with a deductible permitted of not to exceed 10% of the amount of the insurance coverage, as determined by the abstracters' board of examiners, and shall be issued by a company authorized to transact business in the state of Kansas.

(b) If the $25,000 liability insurance is unavailable to any applicant, the abstracters' board of examiners may issue a license to the applicant upon (1) the applicant furnishing a bond in the amount of the total of both the insurance coverage required under subsection (a) and the amount of the bond required from the applicant by the board of examiners under subsection (a). Such bond may be furnished in lieu of filing both the insurance policy and the bond required under subsection (a). The applicant shall file a copy of such bond, certified by the chairperson of the board as true and correct, with the county clerk of the county for which the bond was given. The bond shall be executed by a surety company authorized to transact business in this state; or (2) the applicant furnishing a bond signed by a sufficient surety to be approved by the board of examiners. The bond shall be in the penal sum of not less than $5,000 conditioned for payment by the applicant of any and all actual damages that may be sustained or may accrue to any person, firm, corporation or body politic by reason of or on account of any error, deficiency or mistake in any abstract or continuation thereof made and issued by the applicant. A cause of action for such damages shall not be deemed to have accrued until the error, deficiency or mistake giving rise to the cause of action first causes substantial injury or, if the fact of injury is not reasonably ascertainable until some time after the initial error, deficiency or mistake, the period of limitation shall not commence until the fact of injury becomes reasonably ascertainable to the injured party. In no event shall the period of limitation be extended more than 15 years beyond the time of the act giving rise to the cause of action.

(c) In cases where there is filed of record a right-of-way or other easement grant over or under lands for public utility or private or common carrier purposes if the title of the instrument or proceeding in condemnation granting or creating right-of-way or easement, together with a description of the character thereof, the names of the parties thereto, and index and date of recording, is shown on the abstract, it shall not be necessary to show on the abstract (1) any subsequent mortgages, deeds of trust or other encumbrances of the right-of-way or easement rights or of fixtures located thereon owned by the holder of the right-of-way or easement, or (2) any subsequent releases of such mortgages, deeds of trust or encumbrances, or (3) any documents showing the corporate character of such owner or of any mortgagee or trustee of such right-of-way or easement. It shall not be necessary to show on the abstract any privileged or confidential document or proceeding which is not open for inspection on file or of record in the district court and a failure to show such matters shall not be deemed incompleteness, imperfection or error on the part of those compiling the abstract. No abstracter shall be held liable for not showing such matters and, if the abstracter does show them, the abstracter shall not be permitted to charge compensation therefor unless express request to show any or all of such matters is made in writing to the abstracter.

(d) Any licensee doing business in more than one county shall furnish an additional bond for each county where the licensee does business to be executed, approved and filed as required by the board. Any license issued under the provisions of this act shall be in a form approved by the board except that such form shall recite that such bond has been filed and approved. No licensee, unless duly licensed to practice law, shall for hire examine and furnish an opinion on an abstract of title nor draw wills or other legal instruments not in connection with the licensee's own business, and for violation thereof, the license shall be revoked.

History: L. 1941, ch. 348, § 3; L. 1945, ch. 259, § 1; L. 1967, ch. 307, § 1; L. 1972, ch. 214, § 1; L. 1973, ch. 224, § 1; L. 1976, ch. 145, § 208; L. 1977, ch. 192, § 1; L. 1983, ch. 186, § 2; L. 1989, ch. 166, § 1; L. 2006, ch. 124, § 5; July 1.



58-2804 Free access to county records.

58-2804. Free access to county records. For the purpose of operating a licensee's business of abstracting and the compiling, posting and keeping up of abstract books necessary for the proper conduct of the business, the licensee shall have free access to the county records of the several county offices, under the direct supervision of the county officers having legal custody of the records and while using the county records the licensee shall be under the same obligations to protect and carefully keep and preserve the records as the several county officers who have legal custody thereof, and subject to the same penalties for a violation thereof as the officer would be.

History: L. 1941, ch. 348, § 5; L. 1983, ch. 186, § 3; July 1.



58-2805 Examinations; notice; fee; denial of license upon failure; second examination.

58-2805. Examinations; notice; fee; denial of license upon failure; second examination. (a) Any person, firm, partnership, association or corporation applying for a license under the provisions of this act may obtain the license by complying with the provisions of this act and by passing an examination conducted by the abstracters' board of examiners. No examination or any collateral written or verbal inquiry by the board shall require any applicant for a license to declare the city, county or other area of the state in which the applicant intends to engage in the practice of making, compiling and completing and selling abstracts of title to real estate in this state. The board shall hold at least two examinations each year, to be held at times and places to be fixed by the board. The board at least 30 days before the time fixed for the commencement of an examination shall give notice thereof by publication in the Kansas register. The fee for the examination shall be fixed by the board by rules and regulations in an amount adequate to cover the cost of the examination and shall be paid to the board at the time application is made for such examination. In the case of a firm, partnership, association or corporation, the examination need only be taken by the active manager or one of the active managers of the firm, partnership, association or corporation.

(b) If in the opinion of the board the applicant does not pass the examination, a license shall be denied, and the fee shall be retained by the board. An applicant who has failed to pass such examination may apply for and take a second examination after a period of six months has elapsed from the date of the previous examination.

(c) All examination fees charged and collected by the board on and after July 1, 1983, and prior to the effective date of this act are hereby specifically authorized and validated.

History: L. 1941, ch. 348, § 6; L. 1975, ch. 295, § 1; L. 1981, ch. 324, § 16; L. 1983, ch. 186, § 4; L. 1985, ch. 187, § 2; July 1.



58-2806 Suspension or revocation of license; notice and hearing.

58-2806. Suspension or revocation of license; notice and hearing. The board, after notice and hearing conducted in accordance with the Kansas administrative procedure act, may suspend or revoke a license for a violation of any provision of this act, upon the conviction of a licensee for malicious destruction of public records, or for fraudulent practices.

History: L. 1941, ch. 348, § 7; L. 1983, ch. 186, § 5; L. 1984, ch. 313, § 83; July 1, 1985.



58-2808 Seal of licensee.

58-2808. Seal of licensee. Each licensee under the provisions of this act shall provide a seal which shall have stamped thereon the name of the licensee, and the licensee shall deposit with the board an impression of the seal and the signatures of all persons authorized to sign on behalf of the licensee. The seal shall be impressed on each licensee's certificate and the certificate shall be signed by one of the persons whose signature is on file with the board.

History: L. 1941, ch. 348, § 11; L. 1983, ch. 186, § 7; July 1.



58-2809 Violations by licensees unlawful.

58-2809. Violations by licensees unlawful. Any licensee who violates any of the provisions of this act shall be deemed guilty of a class C misdemeanor.

History: L. 1941, ch. 348, § 12; L. 1983, ch. 186, § 8; July 1.



58-2810 Unlawful for county officers to prevent use of records.

58-2810. Unlawful for county officers to prevent use of records. Any county officer who prevents or prohibits any person who has complied with the provisions of this act from a proper use of the records of the office  of the county officer as provided in K.S.A. 58-2804, and amendments thereto, shall be deemed guilty of a class C misdemeanor.

History: L. 1941, ch. 348, § 13; L. 1983, ch. 186, § 9; July 1.



58-2811 Unlawful for abstracters to pay portions of charges made for services.

58-2811. Unlawful for abstracters to pay portions of charges made for services. It shall be unlawful for any licensed abstracter to pay any portion of the charge made for making, extending or certifying an abstract of title to real estate to any other person.  Nothing in this section shall make it unlawful to pay a licensed abstracter for any services performed.

History: L. 1953, ch. 298, § 1; L. 1983, ch. 186, § 10; July 1.



58-2812 Licenses not granted to applicants with corporate or business names duplicative of corporate or business names of licensees in counties where applicant to transact business; exception.

58-2812. Licenses not granted to applicants with corporate or business names duplicative of corporate or business names of licensees in counties where applicant to transact business; exception. No license to make, compile or complete and sell abstracts of title to real estate in Kansas shall be granted to any corporation hereafter applying for a corporate license under the provisions of article 28 of chapter 58 of the Kansas Statutes Annotated or acts amendatory of the provisions thereof or supplemental thereto where it appears that the corporate name duplicates or is quite similar to that of a duly qualified, active and existing corporation already licensed within the county where such corporate applicant desires to transact its business.  Neither shall a license be granted to any individual, association, firm, person or partnership who shall choose a business name which duplicates or is similar to that of a presently licensed individual, association, firm, person or partnership actively engaged in abstracting within the county where such license applicant intends to do business, unless such name consists of, or is directly derived from, the name of an individual directly connected with the licensee.

History: L. 1983, ch. 186, § 11; July 1.



58-2813 Prohibition on conducting abstracting business without full-time services of licensee.

58-2813. Prohibition on conducting abstracting business without full-time services of licensee. On and after July 1, 1985, no person, firm, partnership, association or corporation shall make, compile or complete and sell abstracts of title to real estate in the state of Kansas unless such person, firm, partnership, association or corporation is operated or managed on a full-time basis or employs on a full-time basis an individual licensed under the provisions of article 28 of chapter 58 of the Kansas Statutes Annotated or acts amendatory of the provisions thereof or supplemental thereto.

History: L. 1983, ch. 186, § 12; July 1.






Article 29 BANKRUPTCY

58-2901 Recording of certain papers filed in bankruptcy proceedings; effect; fee.

58-2901. Recording of certain papers filed in bankruptcy proceedings; effect; fee. The register of deeds of any county wherein is located any land in which a bankrupt or a debtor in any proceeding under the act of congress relating to bankruptcy has any interest shall receive for record and record a certified copy of any pleading, decree, order or other paper, filed in said proceeding, which any act of the congress of the United States provides may be recorded in the records of such a county. Such record shall impart notice to all persons of such bankruptcy proceeding and of the contents of said certified copy, which shall be recorded and indexed in the record of deeds in the office of said register in the name of the bankrupt or debtor as grantor and in the name of the trustee or receiver in bankruptcy or other person (if any) to whom said interest or any part thereof may pass by virtue of law or of said decree, order or other paper as grantee. Said register shall charge and collect the same fee for recording such a certified copy as is provided by law for recording a deed of the same length.

History: L. 1945, ch. 244, § 1; June 28.






Article 30 REAL ESTATE BROKERS AND SALESPERSONS

58-3034 Title of act.

58-3034. Title of act. K.S.A. 58-3034 through 58-3077, and K.S.A. 2015 Supp. 58-3078 through 58-3085, and amendments thereto, shall be known and may be cited as the real estate brokers' and salespersons' license act.

History: L. 1980, ch. 164, § 1; L. 1986, ch. 209, § 19; L. 1995, ch. 252, § 13; L. 2000, ch. 102, § 1; L. 2007, ch. 88, § 16; July 1.



58-3035 Definitions.

58-3035. Definitions. As used in this act, unless the context otherwise requires:

(a) "Act" means the real estate brokers' and salespersons' license act.

(b) "Advance listing fee" means any fee charged for services related to promoting the sale or lease of real estate and paid in advance of the rendering of such services, including any fees charged for listing, advertising or offering for sale or lease any real estate, but excluding any fees paid solely for advertisement or for listing in a publication issued for the sole purpose of promoting the sale or lease of real estate wherein inquiries are directed to the owner of the real estate or to real estate brokers and not to unlicensed persons who publish the listing.

(c) "Associate broker" means an individual who has a broker's license and who is employed by another broker or is associated with another broker as an independent contractor and participates in any activity described in subsection (f).

(d) "Branch broker" means an individual who has a broker's license and who has been designated to supervise a branch office and the activities of salespersons and associate brokers assigned to the branch office.

(e) "Branch office" means a place of business other than the principal place of business of a broker.

(f) "Broker" means an individual, other than a salesperson, who advertises or represents that such individual engages in the business of buying, selling, exchanging or leasing real estate or who, for compensation, engages in any of the following activities as an employee of, or on behalf of, the owner, purchaser, lessor or lessee of real estate:

(1) Sells, exchanges, purchases or leases real estate.

(2) Offers to sell, exchange, purchase or lease real estate.

(3) Negotiates or offers, attempts or agrees to negotiate the sale, exchange, purchase or leasing of real estate.

(4) Lists or offers, attempts or agrees to list real estate for sale, lease or exchange.

(5) Auctions or offers, attempts or agrees to auction real estate or assists an auctioneer by procuring bids at a real estate auction.

(6) Buys, sells, offers to buy or sell or otherwise deals in options on real estate.

(7) Assists or directs in the procuring of prospects calculated to result in the sale, exchange or lease of real estate.

(8) Assists in or directs the negotiation of any transaction calculated or intended to result in the sale, exchange or lease of real estate.

(9) Engages in the business of charging an advance listing fee.

(10) Provides lists of real estate as being available for sale or lease, other than lists provided for the sole purpose of promoting the sale or lease of real estate wherein inquiries are directed to the owner of the real estate or to real estate brokers and not to unlicensed persons who publish the list.

(g) "Commission" means the Kansas real estate commission.

(h) "Exchange" means a type of sale or purchase of real estate.

(i) "Interest" means: (1) Having any type of ownership in the real estate involved in the transaction; or (2) an officer, member, partner or shareholder of any entity that owns such real estate excluding an ownership interest of less than 5% in a publicly traded entity.

(j) "Lease" means rent or lease for nonresidential use.

(k) "Licensee" means any person licensed under this act as a broker or salesperson.

(l) (1) "Office" means any permanent location where one or more licensees regularly conduct real estate business as described in subsection (f) or a location that is held out as an office.

(2) "Office" does not mean a model home office in a new home subdivision if the real estate transaction files are maintained in the primary office or branch office.

(m) "Primary office" means a supervising broker's principal place of business for each company created or established by the broker.

(n) "Real estate" means any interest or estate in land, including any leasehold or condominium, whether corporeal, incorporeal, freehold or nonfreehold and whether the real estate is situated in this state or elsewhere, but does not include oil and gas leases, royalties and other mineral interests, and rights of way and easements acquired for the purpose of constructing roadways, pipelines, conduits, wires and facilities related to these types of improvement projects for private and public utilities, municipalities, federal and state governments, or any political subdivision. For purpose of this act, any rights of redemption are considered to be an interest in real estate.

(o) "Salesperson" means an individual, other than an associate broker, who is employed by a broker or is associated with a broker as an independent contractor and participates in any activity described in subsection (f).

(p) "Supervising broker" means an individual, other than a branch broker, who has a broker's license and who has been designated as the broker who is responsible for the supervision of the primary office of a broker and the activities of salespersons and associate brokers who are assigned to such office and all of whom are licensed pursuant to subsection (b) of K.S.A. 58-3042, and amendments thereto. "Supervising broker" also means a broker who operates a sole proprietorship and with whom associate brokers or salespersons are affiliated as employees or independent contractors.

History: L. 1980, ch. 164, § 2; L. 1986, ch. 209, § 1; L. 1988, ch. 197, § 1; L. 1989, ch. 167, § 1; L. 1993, ch. 241, § 1; L. 1995, ch. 149, § 1; L. 1996, ch. 212, § 19; Revived, L. 1997, ch. 65, § 3; L. 1997, ch. 65, § 4; L. 2000, ch. 102, § 2; L. 2006, ch. 151, § 1; L. 2008, ch. 155, § 1; L. 2009, ch. 7, § 1; L. 2010, ch. 104, § 1; July 1.



58-3036 Licensure required.

58-3036. Licensure required. Unless exempt from this act under K.S.A. 58-3037, and amendments thereto, no person shall:

(a) Directly or indirectly engage in or conduct or represent that such person engages in or conducts the business of a broker, associate broker or salesperson within this state unless such person is licensed as such a broker, associate broker or salesperson in accordance with this act.

(b) Directly or indirectly act or represent that such person acts as a broker, associate broker or salesperson within this state unless such person is licensed as such a broker, associate broker or salesperson in accordance with this act.

(c) Perform or offer, attempt or agree to perform any act described in subsection (f) of K.S.A. 58-3035, and amendments thereto, whether as a part of a transaction or as an entire transaction, unless such person is licensed pursuant to this act.

History: L. 1980, ch. 164, § 3; L. 1986, ch. 209, § 15; L. 1989, ch. 167, § 2; L. 1995, ch. 252, § 15; L. 1996, ch. 212, § 3; L. 1997, ch. 65, § 5; L. 2002, ch. 82, § 1; July 1.



58-3037 Exemptions.

58-3037. Exemptions. The provisions of this act shall not apply to:

(a) Any person, other than a person licensed under this act, who directly performs any of the acts within the scope of this act with reference to such person's own property.

(b) Any person who directly performs any of the acts within the scope of this act with reference to property that such person is authorized to transfer in any way by a power of attorney from the owner, provided that such person receives no commission or other compensation, direct or indirect, for performing any such act.

(c) Services rendered by an attorney licensed to practice in this state in performing such attorney's professional duties as an attorney.

(d) Any person acting as receiver, trustee in bankruptcy, administrator, executor or guardian, or while acting under a court order or under the authority of a will or a trust instrument or as a witness in any judicial proceeding or other proceeding conducted by the state or any governmental subdivision or agency.

(e) Any officer or employee of the federal or state government, or any political subdivision or agency thereof, when performing the official duties of the officer or employee.

(f) Any multiple listing service wholly owned by a nonprofit organization or association of brokers.

(g) Any nonprofit referral system or organization of brokers formed for the purpose of referral of prospects for the sale or listing of real estate.

(h) Railroads or other public utilities regulated by the state of Kansas, or their subsidiaries, affiliated corporations, officers or regular employees, unless performance of any of the acts described in subsection (f) of K.S.A. 58-3035, and amendments thereto, is in connection with the sale, purchase, lease or other disposition of real estate or investment therein unrelated to the principal business activity of such railroad or other public utility or affiliated or subsidiary corporation thereof.

(i) The sale or lease of real estate by an employee of a person, association, corporation, limited liability company, limited liability partnership, partnership or professional corporation which owns or leases such real estate, if such employee owns 5% or greater interest in such association, limited liability company, limited liability partnership, partnership or professional corporation or of the stock of such corporation.

(j) The sale or lease of new homes by a person, association, corporation, limited liability company, limited liability partnership or professional corporation who constructed such homes, but the provisions of this act shall apply to the sale or lease of any such homes by any employee of such person, association, corporation, limited liability company, limited liability partnership, partnership or professional corporation if such employee owns less than 5% interest in such association, limited liability company, limited liability partnership, partnership or professional corporation or by any employee of a corporation who owns less than 5% of the stock of such corporation.

(k) The lease of real estate for agricultural purposes.

History: L. 1980, ch. 164, § 4; L. 1986, ch. 209, § 16; L. 1989, ch. 167, § 3; L. 1991, ch. 163, § 1; L. 1995, ch. 252, § 16; L. 1996, ch. 212, § 4; L. 1997, ch. 65, § 6; L. 2002, ch. 82, § 2; L. 2010, ch. 104, § 2; July 1.



58-3038 Licensure required for recovery of compensation for services; exceptions.

58-3038. Licensure required for recovery of compensation for services; exceptions. (a) Except as provided by subsection (b), no action shall be instituted or recovery be had in any court of this state by any person for compensation for any act or service, the performance of which requires a license under this act, unless such person was duly licensed under this act at the time of offering to perform any such act or service or procuring any promise to contract for the payment of compensation for any such contemplated act or service.

(b) Subsection (a) shall not apply to associations, corporations, limited liability companies, limited liability partnerships, partnerships or professional corporations whose partners, members, officers and employees are licensed as provided by subsection (b) of K.S.A. 58-3042, and amendments thereto.

(c) Except as provided by K.S.A. 58-3076, and amendments thereto, nothing herein shall preclude a person who is properly licensed as a broker or salesperson in another jurisdiction from collecting a referral fee.

History: L. 1980, ch. 164, § 5; L. 1986, ch. 209, § 2; L. 2000, ch. 102, § 3; L. 2010, ch. 104, § 3; July 1.



58-3039 Licensure; application; criminal history record check; qualifications; examination; temporary salesperson's license, issuance, cancellation, late fee.

58-3039. Licensure; application; criminal history record check; qualifications; examination; temporary salesperson's license, issuance, cancellation, late fee. (a) Any person desiring to act as a broker or salesperson must file a written application for a license with the commission or, if required by the commission, with the testing service designated by the commission. The application shall be in such form and detail as the commission shall prescribe.

(1) Any applicant who qualifies for licensure as a salesperson shall submit the application accompanied by evidence of compliance with subsection (a) of K.S.A. 58-3046a, and amendments thereto.

(2) Any applicant who qualifies for licensure as a broker shall submit the application accompanied by evidence of compliance with subsection (b) of K.S.A. 58-3046a, and amendments thereto.

(3) Any applicant who qualifies for licensure as a salesperson on or after July 1, 2007, shall submit the application accompanied by evidence of compliance with subsection (c) of K.S.A. 58-3046a, and amendments thereto.

(4) Any applicant who qualifies for licensure as a broker on or after July 1, 2007, shall submit the application accompanied by evidence of compliance with subsection (d) of K.S.A. 58-3046a, and amendments thereto.

(5) All applicants shall submit the application and license fees as prescribed by K.S.A. 58-3063, and amendments thereto.

(b) (1) As part of an application for an original license or in connection with any investigation of any holder of a license, the commission shall require a person to be fingerprinted and submit to a state and national criminal history record check. The fingerprints shall be used to identify the person and to determine whether the person has a record of criminal history in this state or other jurisdiction. The commission shall require the applicant to submit the fingerprints to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. The commission shall use the information obtained from fingerprinting and the criminal history for purposes of verifying the identification of the person and in the official determination of the qualifications and fitness of the person to be issued or to maintain a license.

(2) Local and state law enforcement officers and agencies shall assist the commission in taking and processing fingerprints of applicants for and holders of any license and shall release all records of adult convictions to the commission.

(3) The commission may fix and collect a fee in an amount necessary to reimburse the board for the cost of fingerprinting and the criminal history record check. Such fee shall be established by rule and regulation in accordance with K.S.A. 58-3063, and amendments thereto. Any moneys collected under this subsection shall be deposited in the state treasury and credited to the real estate fee fund.

(c) A license to engage in business as a broker or salesperson shall be granted only to a person who is 18 or more years of age and who has a high school diploma or its equivalent.

(d) In addition to the requirements of subsection (c), except as provided in subsection (e), each applicant for an original license as a broker shall have been:

(1) Licensed as a salesperson in this state or as a salesperson or broker in another state, and shall have been actively engaged in any of the activities described in subsection (f) of K.S.A. 58-3035, and amendments thereto, for a period of at least two years during the five years immediately preceding the date of the application for a license; or

(2) if an applicant resides in a county that has a population of 20,000 or less, the commission may, upon a finding that such county suffers from a shortage of brokers and upon compelling evidence of need, waive or alter the requirements of this subsection. The commission shall adopt rules and regulations to establish alternative licensing criteria for such applicants.

(e) The commission may accept proof of experience in the real estate or a related business or a combination of such experience and education which the commission believes qualifies the applicant to act as a broker as being equivalent to all or part of the experience required by subsection (d).

(f) Each applicant for an original license shall be required to pass an examination covering the subject matter which brokers or salespersons generally confront while conducting activities that require a real estate license. The examination shall consist of a general portion that tests the applicant's knowledge of real estate matters that have general application. The state portion of the examination shall test the applicant's knowledge of real estate subject matter applicable to a specific jurisdiction.

(1) Except as provided in K.S.A. 58-3040, and amendments thereto, each applicant for an original license shall be required to pass the general or national portion of the examination.

(2) Each applicant for an original license shall be required to pass the Kansas state portion of the examination.

(3) No license shall be issued on the basis of an examination if either or both portions of the examination were administered more than six months prior to the date that the applicant's application is filed with the commission. The examination may be given by the commission or any person designated by the commission. Each person taking the examination shall pay the examination fee prescribed pursuant to K.S.A. 58-3063, and amendments thereto, which fee the commission may require to be paid to it or directly to the testing service designated by the commission. The examination for a broker's license shall be different from or in addition to that for a salesperson's license.

(g) The commission, prior to granting an original license, shall require proof that the applicant has a good reputation for honesty, trustworthiness, integrity and competence to transact the business of a broker or salesperson in such manner as to safeguard the public interest.

(h) An application for an original license as a salesperson or associate broker shall be accompanied by the recommendation of the supervising broker or branch broker with whom the salesperson or associate broker is to be associated, or by whom the salesperson or associate broker is to be employed, certifying that the applicant is honest, trustworthy and of good reputation.

(i) (1) Each applicant for an original salesperson's license who meets the requirements of this act prior to July 1, 2007, shall be issued a temporary salesperson's license which shall expire six months after the last calendar day of the month in which the license was issued, on the last calendar day of that month.

(2) No later than 10 days prior to the expiration date of a temporary salesperson's license, the salesperson shall file an application on a form provided by the commission. The application shall be accompanied by the license fee prescribed by K.S.A. 58-3063, and amendments thereto, and evidence of compliance with the requirements of subsection (f)(1) of K.S.A. 58-3046a, and amendments thereto. The commission shall issue a salesperson's license to a person who complies with the provisions of this paragraph. The issuance date of the salesperson's license shall be the day following the expiration date of the temporary license. The expiration date of the license shall be determined in accordance with a schedule established by rules and regulations of the commission.

(3) Failure to comply with the provisions of paragraph (2) shall automatically cancel the temporary license on its expiration date.

(4) A person whose temporary salesperson's license was canceled pursuant to paragraph (3) may apply for a salesperson's license if such application, the license fee prescribed by K.S.A. 58-3063, and amendments thereto, plus a late fee of $50 and evidence of attendance of 30 hours of instruction received after issuance of the temporary license pursuant to subsection (f)(1) of K.S.A. 58-3046a, and amendments thereto, are received by the commission within three months after the expiration date of the temporary license. The commission shall issue a salesperson's license to a person who complies with the provisions of this paragraph. The expiration date of the license shall be determined in accordance with a schedule established by rules and regulations of the commission.

(j) Each applicant for an original salesperson's license who meets the requirements of this act on and after July 1, 2007, shall be issued a salesperson's license. The expiration date of the license shall be determined in accordance with a schedule established by rules and regulations of the commission.

History: L. 1980, ch. 164, § 6; L. 1985, ch. 188, § 1; L. 1986, ch. 209, § 3; L. 1988, ch. 197, § 2; L. 1989, ch. 167, § 4; L. 1995, ch. 149, § 2; L. 1997, ch. 65, § 7; L. 2002, ch. 82, § 3; L. 2006, ch. 159, § 1; L. 2007, ch. 88, § 1; July 1.



58-3040 Nonresident license.

58-3040. Nonresident license. (a) A nonresident of this state may be granted a broker's license if:

(1) The nonresident is licensed as a broker in the nonresident's state of residence; and

(2) such nonresident meets all requirements imposed by this act on Kansas residents for licensure as a broker, except that the commission may waive the education provided by subsection (b) of K.S.A. 58-3046a and amendments thereto, the examination provided by K.S.A. 58-3039 and amendments thereto and the experience provided by subsection (c) of K.S.A. 58-3039 and amendments thereto for a nonresident who, in the judgment of the commission, has received equivalent education, has passed an equivalent examination and has obtained equivalent experience.

(b) A nonresident broker employed by or associated with a broker licensed pursuant to this act may be granted a broker's license under such broker, if:

(1) The broker is licensed as a broker in the broker's state of residence; and

(2) such broker meets all requirements imposed by this act on Kansas residents for licensure as a broker, except that the commission may waive the education provided by subsection (b) of K.S.A. 58-3046a and amendments thereto, the examination provided by K.S.A. 58-3039 and amendments thereto and the experience provided by subsection (c) of K.S.A. 58-3039 and amendments thereto if, in the judgment of the commission, the broker has received equivalent education, has passed an equivalent examination and has obtained equivalent experience.

(c) A nonresident salesperson employed by or associated with a broker licensed pursuant to this act may be granted a salesperson's license under such broker, if:

(1) The salesperson is licensed as a salesperson in the salesperson's state of residence; and

(2) such salesperson meets all requirements imposed by this act on Kansas residents for licensure as a salesperson, except that the commission may waive the education provided by subsection (a) of K.S.A. 58-3046a and amendments thereto and the examination provided by K.S.A. 58-3039 and amendments thereto if, in the judgment of the commission, the salesperson has received equivalent education and has passed an equivalent examination.

(d) The commission may enter into agreements with other jurisdictions as to the issuance of reciprocal licenses.

(e) The commission may waive the education provided by subsection (b) of K.S.A. 58-3046a and amendments thereto, the examination provided by K.S.A. 58-3039 and amendments thereto and the experience provided by subsection (c) of K.S.A. 58-3039 and amendments thereto and issue an original broker's license to a Kansas resident who holds a broker's license issued by another jurisdiction if, in the judgment of the commission, the applicant received equivalent education, passed an equivalent examination and obtained equivalent experience. The applicant shall meet all other requirements imposed by this act.

(f) The commission may waive the education provided by subsection (a) of K.S.A. 58-3046a and amendments thereto and the examination provided by K.S.A. 58-3039 and amendments thereto and issue an original salesperson's license to a Kansas resident who holds a salesperson's license issued by another jurisdiction if, in the judgment of the commission, the applicant received equivalent education and passed an equivalent examination. The applicant shall meet all other requirements imposed by this act.

(g) Prior to the issuance of a license to a nonresident, the applicant shall file with the commission a designation in writing that appoints the director of the commission as the applicant's agent, upon whom all judicial and other process or legal notices directed to the applicant may be served in the event such applicant becomes a licensee.  Any process or legal notices to a nonresident licensee shall be directed to the director, accompanied by a fee of $3, and, in the case of a summons, shall require the nonresident licensee to answer within 40 days from the date of service on such licensee.  A summons and a certified copy of the petition shall be forthwith forwarded by the clerk of the court to the director, who shall immediately forward a copy of the summons and the certified copy of the petition to the nonresident licensee.  Thereafter, the director shall make return of the summons to the court from which it was issued, showing the date of its receipt by the director, the date of forwarding and the name and address of the person to whom the director forwarded a copy.  Such return shall have the same force and effect as a return made by the sheriff on process directed to the sheriff.

(h) Prior to the issuance of a license to a nonresident, the applicant must agree in writing to abide by all provisions of this act with respect to the applicant's real estate activities within the state and submit to the jurisdiction of the commission and the state in all matters relating thereto.  Such agreement shall be filed with the commission and shall remain in force for so long as the nonresident is licensed by this state and thereafter with respect to acts or omissions committed while licensed as a nonresident.

(i) A nonresident licensed under this section shall be entitled to the same rights and subject to the same obligations as are provided in this act for Kansas residents, except that revocation or suspension of a nonresident's license in the nonresident's state of residence shall automatically cause the same revocation or suspension of such nonresident's license issued under this act. No hearing shall be granted to a nonresident licensee where license is subject to such automatic revocation or suspension except for the purpose of establishing the fact of revocation or suspension of the nonresident's license by the nonresident's state of residence.

History: L. 1980, ch. 164, § 7; L. 1985, ch. 188, § 2; L. 1986, ch. 209, § 4; L. 1993, ch. 241, § 2; July 1.



58-3041 Restricted or conditioned license.

58-3041. Restricted or conditioned license. (a) The commission may issue a restricted or conditioned license to an applicant for an original license or grant an application for renewal of a license, as deemed by the commission to be in the public interest. Restrictions or conditions may be imposed on the issuance of the original license or the renewal of the license, if the applicant:

(1) Has violated the Kansas real estate brokers' and salespersons' license act, K.S.A. 58-3034 et seq., and amendments thereto, the brokerage relationships in real estate transactions act, K.S.A. 58-30,101 et seq., and amendments thereto, or rules and regulations promulgated thereunder;

(2) has a pending charge, plea of guilty or nolo contendere, or conviction of a felony offense unless the application cannot be considered as pursuant to K.S.A. 58-3043, and amendments thereto;

(3) has a pending charge, plea of guilty or nolo contendere or conviction of a misdemeanor offense which the commission determines reflects on the honesty, trustworthiness, integrity or competence of the applicant to transact the business of real estate;

(4) has received a diversion or suspended imposition of sentence which the commission determines the underlying facts resulting in the misdemeanor charge being filed reflect on the applicant's honesty, trustworthiness, integrity or competence to transact the business of real estate;

(5) has a pending case or has received a determination from a military tribunal or administrative proceeding which the commission determines may reflect on the applicant's honesty, trustworthiness, integrity or competence to transact the business of real estate;

(6) has pending civil litigation, has a judgment or settlement in civil litigation, has tax liens or other liens which the commission determines may reflect on the applicant's honesty, trustworthiness, integrity or competence to transact the business of real estate;

(7) has a pending or finally adjudicated case involving the denial of a license, suspension, revocation, voluntary surrender or any other disciplinary action taken by another jurisdiction against a real estate salesperson's or broker's license;

(8) has a pending or finally adjudicated case involving the denial of a license, registration or certificate of a suspension, revocation, voluntary surrender or any other disciplinary action taken by the state of Kansas or another jurisdiction against any professional or occupational license, registration or certificate held by the applicant;

(9) has a pending or finally adjudicated case in the state of Kansas or another jurisdiction involving the practice of a profession or occupation without having the required licensure, registration or certification; or

(10) such other matters as the commission deems pertinent pursuant to K.S.A. 58-3043, and amendments thereto.

(b) Except as provided in paragraph [subsection] (c), restrictions or conditions that may be imposed by the commission on the issuance of an original license or the granting of an application for renewal of a license under paragraph [subsection] (a) include restrictions and conditions as:

(1) To employment by or association with as an independent contractor a specific supervising broker or branch broker;

(2) to a specified period of time;

(3) to a particular type of transaction;

(4) to require any specified reports or periodic and final reports regarding the status of any matters in paragraphs (1) through (10) of subsection (a);

(5) to require medical, counseling, psychologist or psychiatric reports as deemed advisable by the commission in the public interest;

(6) to require compliance with and proof of satisfactory completion of the conditions of any probation, diversion, suspended imposition of sentence, post-release supervision or similar sentence;

(7) to require specified education be completed and proof of completion submitted to the commission. The education taken shall not be applied towards the continuing education requirements for renewal of a license;

(8) to file a surety bond in such amount as may be required by the commission for the protection of persons with whom the licensee may do business; or

(9) to require other restrictions or conditions deemed advisable by the commission in the interest of the public.

(c) The commission may issue a restricted or conditioned license to an applicant for an original broker's license and may grant an application for renewal of a broker's license, as deemed by the commission to be in the public interest, if the applicant lacks solely the requisite experience or related education for unrestricted or unconditioned licensure. Restrictions or conditions may be imposed on the license at the discretion of the commission, including restricting or conditioning a license:

(1) To employment by or association with as an independent contractor a specific supervising broker or branch broker;

(2) to a specified period of time;

(3) to a particular type of transaction;

(4) to prohibit employing or associating with any salespersons or associate brokers as a supervising broker or a branch broker;

(5) to require specified education be completed and proof of completion be submitted, and the education taken shall not be applied towards the continuing education requirements for renewal of a license;

(6) to file a surety bond in such amount as may be required by the commission for the protection of persons with whom the licensee may do business; or

(7) by other restrictions or conditions deemed advisable by the commission in the interest of the public.

(d) Unless the commission deems revocation of a license is appropriate pursuant to K.S.A. 58-3050, and amendments thereto, the commission may at any time issue a restricted or conditioned license to a licensee with any conditions or restrictions, as deemed by the commission to be in the public interest, if the licensee:

(1) Has violated the Kansas real estate brokers' and salespersons' license act, K.S.A. 58-3034 et seq., and amendments thereto, the brokerage relationships in real estate transactions act, K.S.A. 58-30,101 et seq., and amendments thereto, or rules and regulations promulgated thereunder;

(2) has a pending charge, plea of guilty or nolo contendere, or conviction of a felony offense;

(3) has a pending charge, plea of guilty or nolo contendere, or conviction of a misdemeanor offense that the commission determines reflects on the licensee's honesty, trustworthiness, integrity or competence to transact the business of real estate;

(4) has been adjudicated and found to be guilty of violating the federal fair housing act, 42 U.S.C. § 3601 et seq., and amendments thereto, or the Kansas acts against discrimination, K.S.A. 44-1015 through 44-1044, and amendments thereto;

(5) has obtained or reinstated, or attempted to obtain or reinstate, a license by false or fraudulent misrepresentation;

(6) has violated any lawful order or directive of the commission; or

(7) has a pending or finally adjudicated case filed in another jurisdiction involving the condition, probation, suspension or revocation of a real estate salesperson's or broker's license.

(e) Restrictions or conditions that may be imposed against a licensee at any time as provided in paragraph (d), as deemed by the commission to be in the public interest may include the restrictions and conditions as provided in paragraphs (1) through (9) of subsection (b).

(f) Granting or renewing a license, whether the license is restricted, conditioned or not, or taking disciplinary action against a license using restrictions and conditions shall be at the sole discretion of the commission as it deems appropriate to safeguard the public interest. The holder of a restricted or conditioned license shall not be entitled to automatic renewal of a license by complying with K.S.A. 58-3045, and amendments thereto.

(g) Restrictions or conditions shall not be imposed upon a license unless the applicant or licensee is provided notice and an opportunity to be heard in accordance with the Kansas administrative procedure act.

History: L. 1980, ch. 164, § 8; L. 1984, ch. 313, § 84; L. 1995, ch. 149, § 3; L. 2010, ch. 104, § 4; July 1.



58-3042 License nontransferable; only individuals licensed; primary office; supervising broker.

58-3042. License nontransferable; only individuals licensed; primary office; supervising broker. (a) No real estate license shall give authority to any person other than the person to whom the license is issued.

(b) No license shall be granted to an association, corporation, limited liability company, limited liability partnership, partnership or professional corporation. Each person who is an owner, officer or member of an association, corporation, limited liability company, limited liability partnership, partnership or professional corporation and who performs any act described in subsection (f) of K.S.A. 58-3035, and amendments thereto, and each person who is employed by or associated with an association, corporation, limited liability company, limited liability partnership, partnership or professional corporation and who performs any act described in subsection (f) of K.S.A. 58-3035, and amendments thereto, shall be a licensed broker or licensed salesperson.

(c) If any person who is an owner, officer or member of an association, corporation, limited liability company, limited liability partnership or professional corporation performs any act described in subsection (f) of K.S.A. 58-3035, and amendments thereto, a primary office shall be established and a supervising broker shall be designated pursuant to K.S.A. 58-3060, and amendments thereto, to supervise the office and any employed or associated salespersons or associate brokers and the supervising broker shall obtain approval for the supervising broker's business name or trade name pursuant to K.S.A. 58-3079, and amendments thereto.

History: L. 1980, ch. 164, § 9; L. 1986, ch. 209, § 17; L. 1989, ch. 167, § 5; L. 1993, ch. 241, § 3; L. 1995, ch. 252, § 18; L. 1996, ch. 212, § 5; L. 1997, ch. 65, § 8; L. 2002, ch. 82, § 4; L. 2010, ch. 104, § 5; July 1.



58-3043 Granting or renewal of license; considerations of the commission; conviction of crime; effect of.

58-3043. Granting or renewal of license; considerations of the commission; conviction of crime; effect of. (a) In determining whether to grant or renew a license the commission shall consider:

(1) Any revocation or suspension of a prior real estate license;

(2) (A) Whether an applicant has committed any of the following during the term of any prior real estate license:

(i) A violation of any of the practices enumerated in K.S.A. 58-3062, and amendments thereto;

(ii) a violation of this act or rules and regulations adopted hereunder; or

(iii) a violation of the brokerage relationships in real estate transactions act, K.S.A. 58-30,101 et seq., and amendments thereto;

(B) whether an applicant has been finally adjudicated and a determination was made by a federal, state or other appropriate licensing body that the applicant committed any violation that is comparable to a violation in subparagraph (A) during the term of any real estate license issued to the applicant by another jurisdiction;

(3) any plea of guilty or nolo contendere to, or any conviction of any misdemeanor which reflects on the applicant's honesty, trustworthiness, integrity or competence to transact the business of real estate;

(4) any conduct of the applicant which reflects on the applicant's honesty, trustworthiness, integrity or competence to transact the business of real estate; and

(5) such other matters as the commission deems pertinent.

(b) The commission may renew or grant an original license to an applicant who has any prior revocation or suspension, conduct or plea of guilty or nolo contendere to or conviction of a misdemeanor as specified in subsection (a) if the applicant presents to the commission satisfactory proof that the applicant now bears a good reputation for honesty, trustworthiness, integrity and competence to transact the business of real estate in such a manner as to safeguard the interest of the public. The burden of proof shall be on the applicant to present such evidence to the commission. In its consideration of any prior revocation, conduct or plea of guilty or nolo contendere to or conviction of a misdemeanor as specified in subsection (a), the commission shall consider the following factors:

(1) The nature of the offense;

(2) any aggravating or extenuating circumstances;

(3) the time elapsed since such revocation, conduct or plea of guilty or nolo contendere to or conviction of a misdemeanor;

(4) the rehabilitation or restitution performed by the applicant; and

(5) any other factors that the commission deems relevant.

(c) The commission may deny a license to any person who, without a license, has engaged in a real estate activity for which a license was required.

(d) When an applicant has made a false statement of material fact on the application, such false statement may be sufficient reason for refusal of a license.

(e) (1) Except as provided in paragraph (2), the commission shall refuse to grant a license to an applicant if the applicant has entered a plea of guilty or nolo contendere to, or has been convicted of:

(A) (i) Any offense that is comparable to any crime which would require the applicant to register as provided in the Kansas offender registration act; or

(ii) any federal, military or other state conviction for an offense that is comparable to any crime under the laws of this state which would require the applicant to register as provided in the Kansas offender registration act; or

(B) (i) Any felony other than a felony under subparagraph (A); or

(ii) any federal, military or other state conviction for an offense that is comparable to any under the laws of this state other than a felony under subparagraph (A).

(2) The commission may grant an original license pursuant to subsection (f) if the applicant's application is received at least:

(A) Fifteen years after the date of the applicant's discharge from postrelease supervision, completion of any nonprison sanction or suspension of the imposition of the sentence resulting from any plea of guilty or nolo contendere to or conviction of any offense specified in subparagraph (A) of paragraph (1); or

(B) five years after the date of the applicant's discharge from postrelease supervision, completion of any nonprison sanction or suspension of the imposition of the sentence resulting from any plea of guilty or nolo contendere to or conviction of any offense specified in subparagraph (B) of paragraph (1), whichever is applicable.

(3) For the purposes of this subsection, "postrelease supervision" and "nonprison sanction" shall have the meaning ascribed to them in K.S.A. 2015 Supp. 21-6803, and amendments thereto.

(f) (1) The commission may renew or grant an original license to an applicant who has entered a plea of guilty or nolo contendere to, or has been convicted of any crime listed in paragraph (1) of subsection (e) if the applicant presents to the commission satisfactory proof that the applicant now bears a good reputation for honesty, trustworthiness, integrity and competence to transact the business of real estate in such a manner as to safeguard the interest of the public. The burden of proof shall be on the applicant to present such evidence to the commission.

(2) In addition to the factors listed in subsections (a) and (b), in determining whether or not the applicant presently has a good reputation as required in subsection (f), the commission shall consider the following additional factors:

(A) The extent and nature of the applicant's past criminal activity;

(B) the age of the applicant at the time of the commission of the crime or crimes;

(C) the amount of time elapsed since the applicant's last criminal activity;

(D) the conduct and work activity of the applicant prior to and following the criminal activity;

(E) evidence of the applicant's rehabilitation or rehabilitative effort; and

(F) all other evidence of the applicant's present fitness for a license.

History: L. 1980, ch. 164, § 10; L. 1984, ch. 313, § 85; L. 1986, ch. 209, § 5; L. 2002, ch. 82, § 5; L. 2004, ch. 82, § 1; L. 2007, ch. 88, § 2; L. 2008, ch. 155, § 2; L. 2010, ch. 104, § 6; L. 2011, ch. 30, § 205; July 1.



58-3044 Denial of license; hearing; incomplete applications.

58-3044. Denial of license; hearing; incomplete applications. (a) If the commission, after a complete application for a license or renewal of a license has been filed, accompanied by the proper fee, refuses to issue or renew the license, the commission shall give written notice to the applicant setting forth the reasons for such refusal. Such notice and an opportunity to be heard shall be given in accordance with the provisions of the Kansas administrative procedure act, unless the application for a license is denied solely because of the applicant's failure to pass a required examination.

(b) If an incomplete application is filed with the commission or the proper fees are not paid, the commission shall provide written notice to the applicant of the deficiency. If the deficiency is not corrected within a reasonable time or if no time remains to correct the deficiency, the commission shall provide written notice to the applicant that the applicant may withdraw the incomplete application and request to receive any applicable refund. If the applicant fails to respond to the commission's notice within a reasonable time, the application shall be considered incomplete and the provisions of the Kansas administrative procedure act shall not apply. The applicant may request to receive any applicable refund. For purposes of this paragraph only, reasonable time shall mean not less than 10 calendar days.

History: L. 1980, ch. 164, § 11; L. 1984, ch. 313, § 86; L. 1986, ch. 209, § 6; L. 2010, ch. 104, § 7; July 1.



58-3045 Expiration of license; renewal; reinstatement and renewal of license.

58-3045. Expiration of license; renewal; reinstatement and renewal of license. (a) Except for a temporary salesperson's license issued pursuant to subsection (i) of K.S.A. 58-3039, and amendments thereto, each license issued or renewed by the commission shall expire on a date determined in accordance with a schedule established by rules and regulations of the commission, which date shall be not more than two years from the date of issuance or renewal. Except as otherwise provided by this act, applicants for issuance or renewal of a license must satisfy all applicable requirements prior to issuance or renewal of the license.

(b) (1) Except for a temporary salesperson's license issued pursuant to subsection (i) of K.S.A. 58-3039, and amendments thereto, each license shall be renewable upon the filing of a renewal application on or before the renewal date, which is the last calendar day of the month preceding the license expiration date. Such application shall be made on a form provided by the commission and accompanied by (A) the renewal fee prescribed by K.S.A. 58-3063, and amendments thereto, and (B) evidence of compliance with the requirements of K.S.A. 58-3046a, and amendments thereto, or the licensee's license with the licensee's request that the license be deactivated on the renewal date pursuant to K.S.A. 58-3049, and amendments thereto.

(2) Failure to comply with paragraph (1) on or before the renewal date will automatically cancel the license on the license expiration date unless the license is renewed pursuant to subsection (c) prior to the expiration date.

(c) The commission may reinstate and renew the license of a licensee who has failed to comply with the requirements of subsection (b)(1) if within six months following the date of the expiration of the license, the licensee submits to the commission an application for late renewal. Such application shall be made on a form provided by the commission and shall be signed by the licensee. Except for late renewal of a license on deactivated status pursuant to K.S.A. 58-3049, and amendments thereto, such application also shall be signed by the licensee's supervising broker or branch broker, if applicable. Such application shall be accompanied by (1) evidence of compliance with K.S.A. 58-3046a, and amendments thereto, or a written request that such license be renewed on deactivated status pursuant to K.S.A. 58-3049, and amendments thereto, and (2) payment of the renewal fee prescribed by K.S.A. 58-3063, and amendments thereto, plus a late fee of $50.

(d) An application for renewal filed in compliance with the requirements of subsection (b) shall entitle the applicant to continue operating under the applicant's existing license after its specified expiration date, unless such license has been suspended or revoked and has not been reinstated or unless such license is restricted, until such time as the commission determines whether the application fulfills such requirements.

History: L. 1980, ch. 164, § 12; L. 1984, ch. 313, § 87; L. 1986, ch. 209, § 7; L. 1997, ch. 65, § 9; L. 2002, ch. 82, § 8; L. 2007, ch. 88, § 7; July 1.



58-3046a Licensure; educational requirements.

58-3046a. Licensure; educational requirements. (a) Except as provided in K.S.A. 58-3040, and amendments thereto, any person who applies for an original license in this state as a salesperson shall submit evidence, satisfactory to the commission, of attendance of a principles of real estate course, of not less than 30 hours of instruction, approved by the commission and received within the 12 months immediately preceding the filing of application for salesperson's license. The commission may require the evidence to be furnished to the commission with the original application for license or it may require the applicant to furnish the evidence to the testing service designated by the commission as a prerequisite to taking the examination required by K.S.A. 58-3039, and amendments thereto. If the evidence is furnished to the testing service, the instruction shall have been received within 12 months immediately preceding the date of the examination.

(b) Except as provided in K.S.A. 58-3040, and amendments thereto, any person who applies for an original license in this state as a broker shall submit evidence, satisfactory to the commission, of attendance of 24 hours of instruction, approved by the commission and received within the 12 months immediately preceding the filing of application for broker's license. Such hours shall be in addition to any hours of instruction used to meet the requirements of subsection (c), (d), (e) or (f). The commission may require the evidence to be furnished to the commission with the original application for license, or it may require the applicant to furnish the evidence to the testing service designated by the commission as a prerequisite to taking the examination provided in K.S.A. 58-3039, and amendments thereto. If the evidence is furnished to the testing service, the instruction shall have been received within 12 months immediately preceding the date of the examination.

(c) Any person who applies for an original license in this state as a salesperson on or after July 1, 2007, shall submit evidence, satisfactory to the commission, of attendance of a Kansas real estate practice course, of not less than 30 hours of instruction, approved by the commission and received within the six months immediately preceding the filing of the application for licensure.

(d) Any person who applies for an original license in this state as a broker on or after July 1, 2007, who is a nonresident of Kansas or who is a resident of Kansas applying for licensure pursuant to K.S.A. 58-3040(e), and amendments thereto, shall submit evidence, satisfactory to the commission, of attendance of a Kansas real estate course, of not less than four hours of instruction and received within the six months immediately preceding the filing of the application for licensure. Such course shall be approved by the commission and shall be specific to Kansas law with primary emphasis on issues that arise under the brokerage relationships in real estate transactions act, K.S.A. 58-30,101 et seq., and amendments thereto, and rules or regulations adopted thereunder.

(e) At or prior to each renewal date established by the commission, any person who is licensed in this state as a broker or as a salesperson shall submit evidence, satisfactory to the commission, of attendance of not less than 12 hours of continuing education approved by the commission and received during the renewal period.

(f) Any person who obtains a temporary license in this state as a salesperson prior to July 1, 2007, shall submit evidence, satisfactory to the commission, of attendance of courses of instruction approved by the commission as follows:

(1) No later than ten days prior to the expiration date of the temporary license, 30 hours of instruction received after the date of licensure.

(2) At or prior to the first renewal of a license issued pursuant to K.S.A. 58-3039, and amendments thereto, 12 hours of continuing education received during the renewal period. Such evidence shall not be required until the second license renewal if the license expires less than six months after issuance.

(3) At or prior to each license renewal thereafter, 12 hours of continuing education received during the renewal period.

(g) Any person who qualifies for original licensure as a salesperson pursuant to K.S.A. 58-3039, and amendments thereto, on or after July 1, 2007, shall not be required to comply with subsection (e) until the second license renewal period if the license expires less than six months after it is issued.

(h) Except for courses reviewed pursuant to subsection (k), courses of instruction required by this section shall be courses approved by the commission and offered by:

(1) An institution which is accredited by the north central association of colleges and secondary schools accrediting agency;

(2) a technical college as defined by K.S.A. 72-4412, and amendments thereto;

(3) a private or out-of-state postsecondary educational institution which has been issued a certificate of approval pursuant to the Kansas private and out-of-state postsecondary educational institution act;

(4) any agency of the state of Kansas;

(5) a similar institution, approved by the commission, in another state; or

(6) an entity, approved by the commission, to provide continuing education.

(i) The commission shall adopt rules and regulations to: (1) Prescribe minimum curricula and standards for all courses offered to fulfill education requirements of this act; (2) designate a course of study to fulfill any specific requirement, which may include a testing requirement; (3) prescribe minimum qualifications for instructors of approved courses; and (4) establish standards and procedures for approval of courses and instructors, monitoring courses, advertising, registration and maintenance of records of courses, and withdrawal of approval of courses and instructors.

(j) The commission may approve distance education courses consisting solely or primarily of instruction provided online or in other computer-assisted formats, or by correspondence, audiotape, videotape or other media. For the purposes of this section, attendance of one hour of instruction shall mean 50 minutes of classroom instruction or the equivalent thereof in distance education study as determined by the commission.

(k) Courses of instruction required by this section shall be courses approved by the commission either before or after their completion. The commission may give credit toward the 12 hours of continuing education required by subsection (e) or (f) to any licensee who submits an application for course review obtained from the commission and pays the fee prescribed by K.S.A. 58-3063, and amendments thereto, if, in the judgment of the commission, the course meets the objectives of continuing education.

(l) The commission shall publish annually a list of educational institutions and entities and the courses offered by them in this state which are approved by the commission.

(m) No license shall be issued or renewed unless the applicable requirements set forth in this section are met within the time prescribed.

History: L. 1982, ch. 231, § 1; L. 1985, ch. 188, § 3; L. 1986, ch. 209, § 8; L. 1991, ch. 163, § 2; L. 1993, ch. 241, § 4; L. 1995, ch. 149, § 4; L. 1997, ch. 65, § 10; L. 2006, ch. 66, § 1; L. 2007, ch. 88, § 6; L. 2009, ch. 7, § 2; L. 2015, ch. 21, § 1; July 1.



58-3046b Same; act supplemental to license act.

58-3046b. Same; act supplemental to license act. This act shall be part of and supplemental to the real estate brokers' and salespersons' license act.

History: L. 1982, ch. 231, § 2; July 1.



58-3047 Issuance of license; cancellation and reinstatement; termination of salesperson or associate broker, effect on license; termination of license effect on pending real estate transactions; duties upon closure of primary office or branch office; effect of.

58-3047. Issuance of license; cancellation and reinstatement; termination of salesperson or associate broker, effect on license; termination of license effect on pending real estate transactions; duties upon closure of primary office or branch office; effect of. (a) The commission shall issue a license as broker or salesperson to each applicant who is qualified under and complies with all provisions of this act and rules and regulations adopted hereunder. The form of license shall be prescribed by the commission.

(b) A salesperson's or associate broker's license shall be delivered or mailed to the supervising broker or branch broker, if applicable, and shall be kept in the custody and control of such broker until canceled or until the salesperson or associate broker leaves employment by or association with the broker.

(c) Immediately upon the termination of a salesperson or associate broker from employment by or association with a broker, the supervising broker or branch broker, if applicable, shall return such salesperson's or associate broker's license to the commission for cancellation. A license canceled but not suspended or revoked may be reinstated at any time during the period for which it was issued upon receipt of the fee for reinstatement prescribed by K.S.A. 58-3063, and amendments thereto, and an application therefor. Such application shall be made on a form provided by the commission and shall be signed by the licensee and the licensee's supervising broker or branch broker, if applicable.

(d) Upon a change in a supervising broker's name, business name or trade name for the primary office or a change in the location of a supervising broker's office, the supervising broker shall, within 10 days, return to the commission together with the reinstatement fee prescribed by K.S.A. 58-3063, and amendments thereto, for cancellation and reinstatement under the new name or location of the supervising broker: (1) The license of the supervising broker; (2) the license of any other broker who is associated with the supervising broker and whose license requires reinstatement under the new name or location; and (3) the licenses of all salespersons and associate brokers employed by or associated with the supervising broker.

(e) The supervising broker of the primary office shall be responsible for ensuring that the branch broker complies with subsections (f) and (l).

(f) Upon a change in a supervising broker's name, business name or trade name for the primary office or a change in the location of a branch broker's office, the branch broker shall, within 10 days, return to the commission, for cancellation and reinstatement under the new name for the primary office and branch office or location of the branch office, the license of the branch broker and the licenses of all salespersons and associate brokers assigned to the branch office, together with the reinstatement fee prescribed by K.S.A. 58-3063, and amendments thereto.

(g) (1) To change the broker designated as the branch broker or supervising broker of an office, the supervising broker shall, within 10 days, notify the commission on a form approved by the commission. Except as provided in paragraphs (2), (3) or (4), the supervising broker shall return to the commission, for cancellation and reinstatement, the licenses of the current broker and new broker, together with the reinstatement fee prescribed by K.S.A. 58-3063, and amendments thereto.

(2) The license of a broker is not required to be returned to the commission for cancellation and reinstatement if the broker is:

(A) An associate broker in the primary office and will function as the supervising broker; or

(B) an associate broker in the branch office and will function as the branch broker.

(3) The license of a supervising broker is not required to be returned to the commission for cancellation and reinstatement if the broker will continue to be associated or employed by the primary office as an associate broker.

(4) The license of a branch broker is not required to be returned to the commission for cancellation and reinstatement if the broker will continue to be associated or employed by the branch office as an associate broker.

(h) If a salesperson's or associate broker's employment or association with a supervising broker is terminated by the supervising broker for violation of this act or rules and regulations adopted hereunder, or the brokerage relationships in real estate transactions act or rules and regulations adopted thereunder, the supervising broker shall submit a written statement to the commission, within 10 days, setting forth the alleged facts that were involved.

(i) If a salesperson's or associate broker's employment or association with a branch broker is terminated by the branch broker for violation of this act or rules and regulations adopted hereunder, or the brokerage relationships in real estate transactions act or rules and regulations adopted thereunder, the branch broker shall submit a written statement to the commission, within 10 days, setting forth the alleged facts that were involved.

(j) When a termination occurs pursuant to subsections (h) or (i) and a real estate transaction is involved, the duty to report shall apply whether the salesperson or associate broker acted as an agent, transaction broker or as a principal in the transaction.

(k) Upon closure of a primary office, the supervising broker shall, within 10 days, notify the commission of the closure of the office and return to the commission the supervising broker's license and the licenses of all salespersons or associate brokers employed by or associated with the primary office for the following:

(1) Cancellation and reinstatement if the supervising broker has paid the appropriate fee and filed the appropriate form with the commission for purposes of the supervising broker becoming employed by or associated with a new supervising broker or branch broker;

(2) cancellation and reinstatement if the salesperson or associate broker has paid the appropriate fee and filed the appropriate form with the commission for purposes of the salesperson or associate broker becoming employed by or associated with a new supervising broker or branch broker; or

(3) placement of each license on inactive status.

(l) Upon closure of a branch office, the branch broker shall, within 10 days, notify the commission of the closure of the office and return to the commission the branch broker's license and the licenses of all salespersons or associate brokers employed by or associated with the branch office for the following:

(1) Cancellation and reinstatement if the branch broker has paid the appropriate fee and filed the appropriate form with the commission for purposes of the branch broker becoming employed by or associated with a new supervising broker or branch broker;

(2) cancellation and reinstatement if the salesperson or associate broker has paid the appropriate fee and filed the appropriate form with the commission for purposes of the salesperson or associate broker becoming employed by or associated with a new supervising broker or branch broker; or

(3) placement of each license on inactive status.

History: L. 1980, ch. 164, § 14; L. 1986, ch. 209, § 9; L. 2002, ch. 82, § 9; L. 2007, ch. 88, § 9; L. 2008, ch. 155, § 3; July 1.



58-3048 Commission powers and duties.

58-3048. Commission powers and duties. (a) The commission may publish periodically a list of the names and addresses of all persons licensed under the provisions of this act. The commission may publish information concerning disciplinary actions and other information relative to enforcement of the provisions of this act and may provide such information for publication in newspapers and trade journals and to broadcast media.

(b) The commission, may conduct, hold or assist in conducting or holding real estate courses or institutes, and incur and pay the necessary expenses incurred thereby, which courses or institutes shall be open to any licensee without any charge or fee therefor.

(c) The commission may conduct, hold or assist in conducting or holding instructor development workshops, and incur and pay the necessary expenses incurred thereby.

(d) The commission may assist real estate institutes and foundations, with financial aid or otherwise, in sponsoring studies, surveys and programs for the benefit of real estate licensees, and the elevation of the real estate business.

(e) The commission shall publicize (1) the existence of the real estate recovery revolving fund and the availability of recovery therefrom, (2) the acts for which recovery may be allowed and (3) information regarding the filing of claims for payments, including the conditions and limitations to which the filing of claims and recovery are subject under the provisions of the real estate brokers' and salespersons' license act.

History: L. 1980, ch. 164, § 15; L. 1981, ch. 304, § 1; L. 1989, ch. 167, § 6; L. 1993, ch. 241, § 5; July 1.



58-3049 Deactivated license.

58-3049. Deactivated license. (a) The license of a broker or salesperson may be deactivated upon request of such broker or salesperson and return of the license to the commission. Such license shall be held in the office of the commission for the period that it remains deactivated.

(b) A license which is deactivated and which is not suspended or revoked may be reinstated at any time during the period for which the license is issued and may be renewed upon an application and the payment of the renewal fee.  Compliance with K.S.A. 58-3046a and amendments thereto, is not required for renewal of a license which is deactivated.

(c) Any license which is deactivated for a period of not more than two years and which is not suspended or revoked shall be reinstated if the applicant complies with the requirements of K.S.A. 58-3046a and amendments thereto for the immediately preceding license period and pays the fee for reinstatement prescribed by K.S.A. 58-3063 and amendments thereto.  Any license that has been deactivated for a continuous period of more than two years shall be reinstated only if the license has not been suspended or revoked and the licensee meets such requirements for reinstatement as established by the commission.

(d) A broker whose license is deactivated need not maintain the place of business required by K.S.A. 58-3060  and amendments thereto.

(e) A licensee whose license is deactivated shall not be entitled to act in any capacity for which a license is required until the licensee's license has been reinstated.

History: L. 1980, ch. 164, § 16; L. 1985, ch. 188, § 4; July 1.



58-3050 Refusal to grant or renew; revocation, suspension or restriction of license; censure of licensee; disciplinary actions; civil fines; aggravating circumstances; procedures; recovery of actual costs and attorney fees.

58-3050. Refusal to grant or renew; revocation, suspension or restriction of license; censure of licensee; disciplinary actions; civil fines; aggravating circumstances; procedures; recovery of actual costs and attorney fees. (a) Except as provided in subsection (b) and (c), the commission may refuse to grant or renew a license and the license of any licensee may be revoked, suspended, conditioned or restricted or a licensee may be censured, if:

(1) The licensee or applicant has committed a violation of this act or rules and regulations adopted hereunder, or the brokerage relationships in real estate transactions act or rules and regulations adopted thereunder;

(2) the licensee or applicant has entered a plea of guilty or nolo contendere to, or has been convicted of any misdemeanor which reflects on the licensee's or applicant's honesty, trustworthiness, integrity or competence to transact the business of real estate;

(3) the licensee or applicant has been finally adjudicated and found to be guilty of violation of the federal fair housing act (42 U.S.C. § 3601 et seq.) or K.S.A. 44-1015 through 44-1029, and amendments thereto;

(4) the licensee or applicant has obtained or reinstated, or attempted to obtain or reinstate, a license by false or fraudulent representation;

(5) the licensee or applicant has violated any lawful order or directive of the commission; or

(6) the licensee or applicant has committed a violation in another state and disciplinary action taken against such licensee or applicant resulted in the suspension, probation or revocation of such licensee's or applicant's real estate license in such other state.

(b) Except as provided in subsection (c), the commission shall suspend or revoke the license of any licensee who has entered a plea of guilty or nolo contendere to, or has been convicted of any felony.

(c) The provisions of subsection (b) shall not apply to any person who:

(1) Is currently licensed under this act;

(2) has entered a plea of guilty or nolo contendere to, or has been convicted of any offense specified in subsection (b); and

(3) has disclosed such plea or conviction in such person's application for any license or renewal thereof on or before July 1, 2007, prior to the commission's action on such application.

(d) (1) In addition to or in lieu of any other administrative, civil or criminal remedy provided by law, the commission, in accordance with the Kansas administrative procedure act and upon a finding that a licensee has violated a provision of this act or rules and regulations adopted hereunder, or the brokerage relationships in real estate transactions act or rules and regulations adopted thereunder, may impose on such licensee a civil fine not exceeding $1,000 for each violation.

(2) A civil fine not exceeding $5,000 per violation may be imposed if the commission makes specific findings that aggravating circumstances exist and that the licensee:

(A) Misappropriated funds belonging to another person;

(B) engaged in fraud or made any substantial misrepresentation;

(C) represented to a lender, guaranteeing agency or any other interested party, either verbally or through the preparation of false documents, an amount in excess of the true and actual sale price of the real estate or terms differing from those actually agreed upon;

(D) committed forgery or signed or initialed a contractual agreement on behalf of another person in a real estate transaction unless authorized to do so by a duly executed power of attorney; or

(E) intentionally failed to disclose to a client or customer all adverse material facts actually known by the licensee regarding environmental hazards affecting the property that are required by law to be disclosed, the physical condition of the property, material defects in the real property, defects in the title to the real property or the client's or customer's ability to perform under the terms of the agreement.

(e) For the purposes of subsection (d), the term "aggravating circumstances" means:

(1) The licensee's conduct involved fraud or deceit; and

(2) (A) the licensee's conduct directly resulted in substantial loss or created a significant risk of substantial loss to a customer or client; or

(B) the licensee's conduct resulted in substantial financial gain to the licensee; or

(C) the licensee has a history of prior disciplinary actions involving violations similar to the violations described in subsection (d)(2).

(f) In all matters pending before the commission, the commission shall have the power to revoke the license of any licensee who voluntarily surrenders such licensee's license or who does not renew such license pending investigation of misconduct or while charges of misconduct are pending or anticipated.

(g) If a broker or salesperson has been declared incompetent by a court of competent jurisdiction, the commission shall suspend the broker's or salesperson's license for the period of disability.

(h) (1) Except as provided by paragraph (2) of this subsection, no complaint alleging violation of this act or rules and regulations adopted hereunder, or the brokerage relationships in real estate transactions act or rules and regulations adopted thereunder, shall be commenced more than three years from the date of the occurrence which is the subject of the complaint.

(2) Unless the violation is not reasonably ascertainable, complaints alleging violation of subsection (a)(4) or (a)(5) shall be commenced within three years from the date of the occurrence of the violation. If the violation is not reasonably ascertainable, complaints alleging violation of subsection (a)(4) or (a)(5) shall be commenced within three years from the date of  violation is ascertained by the commission.

(i) All administrative proceedings pursuant to this section shall be conducted in accordance with the Kansas administrative procedure act.

(j) Notwithstanding any provision of this act or the brokerage relationships in real estate transactions act to the contrary, the commission may use emergency adjudicative proceedings, as provided by K.S.A. 77-536, and amendments thereto, to summarily suspend the license of any licensee if the commission has reasonable cause to believe that the licensee's trust account is in unsound condition or that the licensee is misappropriating funds belonging to other persons.

(k) If a licensee has entered a plea of guilty or nolo contendere to, or has been convicted of, any felony charge, the commission may use emergency adjudicative proceedings, as provided by K.S.A. 77-536, and amendments thereto, to suspend or revoke the licensee's license.

(l) When the real estate license of an individual is revoked and that individual's name is included in the trade or business name of a real estate brokerage business, the commission may deny continued use of the trade or business name if, in the opinion of the commission, it would be confusing or misleading to the public.

(m) The commission shall be authorized to recover from the fine imposed the commission's actual costs to investigate and prosecute a disciplinary case against a licensee, including attorney fees. The portion of the fine amount collected that equals the commission's actual costs related to the investigation and prosecution of the case and attorney fees, as certified by the executive director of the commission to the state treasurer, shall be credited to the real estate commission fee fund. The balance of the fine amount collected shall be credited to the state general fund.

History: L. 1980, ch. 164, § 17; L. 1984, ch. 313, § 88; L. 1986, ch. 209, § 10; L. 1988, ch. 197, § 3; L. 1991, ch. 163, § 3; L. 1995, ch. 252, § 19; L. 1996, ch. 212, § 6; Revived, L. 1997, ch. 65, § 11; L. 1997, ch. 65, § 12; L. 2002, ch. 82, § 6; L. 2004, ch. 82, § 2; L. 2007, ch. 88, § 3; L. 2008, ch. 155, § 4; L. 2009, ch. 7, § 3; L. 2015, ch. 21, § 2; July 1.



58-3056 Costs of hearing; assessment; itemization.

58-3056. Costs of hearing; assessment; itemization. The costs of any hearing before the commission may be assessed against the licensee or applicant if the order of the commission is adverse to the licensee or applicant. The commission may reduce any such assessment to judgment by filing a petition in the district court of Shawnee county.  No license shall be reinstated, renewed or issued if an assessment for costs has not been paid by the holder of or applicant for such license.  Costs shall include:

(a) Statutory fees and mileage of witnesses attending a hearing or for the taking of depositions used as evidence;

(b) reporter's or stenographic charges for the taking of depositions used as evidence or for transcripts of the hearing;

(c) expenses for audits, appraisals, surveys and title examinations; and

(d) such other charges authorized to be taxed as costs, as specified by K.S.A. 60-2003 and amendments thereto.

History: L. 1980, ch. 164, § 23; L. 1986, ch. 209, § 11; July 1.



58-3058 Appeal of commission orders.

58-3058. Appeal of commission orders. Any person aggrieved by an order of the commission may appeal the order in accordance with the provisions of the Kansas judicial review act.

History: L. 1980, ch. 164, § 25; L. 1984, ch. 313, § 89; L. 2010, ch. 17, § 105; July 1.



58-3060 Brokers; principal place of business, requirements.

58-3060. Brokers; principal place of business, requirements. (a) Each licensed resident broker shall have and maintain a principal place of business in the state of Kansas, or in an adjoining state with the written permission of the commission, which shall serve as such broker's primary office for the transaction of business. Each licensed nonresident broker shall have and maintain a principal place of business in the broker's state of residence or in the state of Kansas which shall serve as such broker's primary office for the transaction of business.

(b) A supervising broker shall be designated to supervise the primary office and the activities of salespersons and associate brokers assigned to the primary office. Each additional office or place of business, other than the primary office, shall be designated a branch office and a branch broker shall be designated to supervise such office and the activities of salespersons and associate brokers assigned to such office.

(c) A branch broker's license and those of salespersons and associate brokers assigned to the branch office shall be displayed in the branch office. All other licenses of brokers, salespersons and associate brokers shall be displayed in the broker's primary office.

(d) A broker shall give written notice to the director of any change in location of any office of the broker, by returning licenses for cancellation and reinstatement under the new location as provided by K.S.A. 58-3047, and amendments thereto.

(e) The requirement of maintaining an office as provided by this section shall not apply to an associate broker, to a broker whose license is on deactivated status or to an officer, member, partner, shareholder or employee of an association, corporation, limited liability company, limited liability partnership, partnership or professional corporation who is not designated as the supervising broker of an office of the association, corporation, limited liability company, limited liability partnership, partnership or professional corporation.

History: L. 1980, ch. 164, § 27; L. 1986, ch. 209, § 12; L. 2010, ch. 104, § 8; July 1.



58-3061 Trust accounts.

58-3061. Trust accounts. (a) Unless exempt under subsection (f), each broker shall maintain, in the broker's name or the broker's firm name, a separate trust account in this state, or in an adjoining state with written permission of the commission, designated as such. All down payments, earnest money deposits, advance listing fees or other trust funds received in a real estate transaction by the broker or by the broker's associate brokers or salespersons on behalf of a principal or any other person shall be deposited or invested in such account unless all parties having an interest in the funds have agreed otherwise in writing. The account shall be with an insured bank or savings and loan association or credit union which is insured with an insurer or guarantee corporation as required under K.S.A. 17-2246, and amendments thereto. A broker shall not retain any interest accrued on moneys held in an interest-bearing trust account without the written consent of all parties to the transaction.

(b) Each broker shall notify the commission of the name of the bank, credit union or savings and loan association in which the trust account is maintained and of the account name by completing a consent to audit form obtained from the commission. A broker may maintain more than one trust account if the commission is advised of each such account as required by this subsection and authorized to examine all such accounts. If a separate trust account is maintained for a branch office, the branch broker shall maintain trust account records required by rules and regulations of the commission and all transaction files related to the branch office trust account.

(c) Each broker shall grant full access to all records pertaining to the broker's trust account to the commission and its duly authorized representatives. A trust account examination shall be made at such time as the commission directs.

(d) No payments shall be made from the broker's trust account other than a withdrawal of earned commissions payable to the broker or distributions made on behalf of the beneficiaries of the trust account. A broker shall not be entitled to any part of the earnest money or other money paid to the broker in connection with any real estate transaction as part or all of the broker's commission or fee until the transaction has been consummated or terminated unless otherwise agreed in writing by all parties to the transaction.

(e) A broker shall make available, for inspection by the commission and its duly authorized representatives, all records relating to the broker's real estate business. Such records shall be kept in a form and for a term prescribed by the commission.  An inspection shall be made at such time as the commission directs.

(f) The requirement of maintaining a trust account shall not apply to: (A) A broker whose license is on deactivated status; (B) a broker who acts as an associate broker; (C) a broker who is an officer, member, partner, shareholder or employee of an association, corporation, limited liability company, limited liability partnership, partnership or professional corporation and who is not the supervising broker of an office of the association, corporation, limited liability company, limited liability partnership, partnership or professional corporation; or (D) a broker whose real estate activities, in the opinion of the commission, do not necessitate the holding of trust funds.

(g) Upon acceptance of an offer and deposit of earnest money in a broker's trust account, such deposit may be disbursed only:

(1) Pursuant to written authorization of buyer and seller;

(2) pursuant to a court order; or

(3) when a transaction is closed according to the agreement of the parties.

(h) Nothing in this section shall prohibit the parties to a real estate contract from agreeing, in the sales contract, to the following procedure:

"Notwithstanding any other terms of this contract providing for forfeiture or refund of the earnest money deposit, the parties understand that applicable Kansas real estate laws prohibit the escrow agent from distributing the earnest money, once deposited, without the consent of all parties to this agreement. Buyer and seller agree that failure by either to respond in writing to a certified letter from broker within seven days of receipt thereof or failure to make written demand for return or forfeiture of an earnest money deposit within 30 days of notice of cancellation of this agreement shall constitute consent to distribution of the earnest money as suggested in any such certified letter or as demanded by the other party hereto."

(i) The commission may direct a broker to remit moneys from the broker's trust account to the commission for deposit into the real estate recovery revolving fund established within the state treasury by K.S.A. 58-3023, and amendments thereto, upon the following determinations having been made by the commission:

(1) That the money has been in the broker's trust account for five or more years;

(2) if the money was an earnest money deposit, that an earnest money dispute existed or the broker did not obtain written authorization of buyer and seller to disburse the funds; and

(3) that the funds do not meet the criteria for payment to the state treasurer under the disposition of unclaimed property act.

History: L. 1980, ch. 164, § 28; L. 1983, ch. 76, § 7; L. 1986, ch. 209, § 13; L. 1991, ch. 163, § 4; L. 2010, ch. 104, § 9; July 1.



58-3062 Prohibited acts.

58-3062. Prohibited acts. (a) No licensee, whether acting as an agent, transaction broker or a principal, shall:

(1) Fail to account for and remit any money which comes into the licensee's possession and which belongs to others.

(2) Misappropriate moneys required to be deposited in a trust account pursuant to K.S.A. 58-3061, and amendments thereto, convert such moneys to the licensee's personal use or commingle the money or other property of the licensee's principals with the licensee's own money or property, except that nothing herein shall prohibit a broker from having funds in an amount not to exceed $100 in the broker's trust account to pay expenses for the use and maintenance of such account.

(3) Accept, give or charge any rebate or undisclosed commission.

(4) Pay a referral fee to a person who is properly licensed as a broker or salesperson in Kansas or another jurisdiction or who holds a corporate real estate license in another jurisdiction if the licensee knows that the payment of the referral fee will result in the payment of a rebate by the Kansas or out-of-state licensee.

(5) Represent or attempt to represent a broker without the broker's express knowledge and consent.

(6) Guarantee or authorize any person to guarantee future profits that may result from the resale of real property.

(7) Place a sign on any property offering it for sale or lease without the written consent of the owner or the owner's authorized agent.

(8) Offer real estate for sale or lease without the knowledge and consent of the owner or the owner's authorized agent or on terms other than those authorized by the owner or the owner's authorized agent.

(9) Induce any party to break any contract of sale or lease.

(10) Pay a commission or compensation to any person, not licensed under this act, for performing any activity for which a license is required under this act.

(11) Fail to see that financial obligations and commitments between the parties to an agreement to sell, exchange or lease real estate are in writing, expressing the exact agreement of the parties or to provide, within a reasonable time, copies thereof to all parties involved.

(12) Procure a signature to a purchase contract which has no definite purchase price, method of payment, description of property or method of determining the closing date.

(13) Engage in fraud or make any substantial misrepresentation.

(14) Represent to any lender, guaranteeing agency or any other interested party, either verbally or through the preparation of false documents, an amount in excess of the true and actual sale price of the real estate or terms differing from those actually agreed upon.

(15) Fail to make known to any purchaser or lessee any interest the licensee has in the real estate the licensee is selling or leasing or to make known to any seller or lessor any interest the licensee will have in the real estate the licensee is purchasing or leasing.

(16) Fail to inform both the buyer, at the time an offer is made, and the seller, at the time an offer is presented, that certain closing costs must be paid and the approximate amount of such costs.

(17) Fail without just cause to surrender any document or instrument to the rightful owner.

(18) Accept anything other than cash as earnest money unless that fact is communicated to the owner prior to the owner's acceptance of the offer to purchase, and such fact is shown in the purchase agreement.

(19) Fail to deposit any check or cash received as an earnest money deposit or as a deposit on the purchase of a lot within five business days after the purchase agreement or lot reservation agreement is signed by all parties, unless otherwise specifically provided by written agreement of all parties to the purchase agreement or lot reservation agreement, in which case the licensee shall deposit the check or cash received on the date provided by such written agreement.

(20) Fail to respond in a timely manner to any request from the commission or the commission's designee for documents or information that concerns directly or indirectly any real estate transaction or the licensee's real estate business.

(21) Refuse to appear or testify under oath at any hearing held by the commission.

(22) Demonstrate incompetency to act as a broker, associate broker or salesperson.

(23) Except as provided by K.S.A. 40-2404, and amendments thereto, knowingly receive or accept, directly or indirectly, any rebate, reduction or abatement of any charge, or any special favor or advantage or any monetary consideration or inducement, involving the issuance of a title insurance policy or contract concerning which the licensee is directly or indirectly connected, from a title insurance company or title insurance agent, or any officer, employee, attorney, agent or solicitor thereof.

(24) Engage in the purchase of one-, two-, three- or four-family dwellings, including condominiums and cooperatives, or the acquisition of any right, title or interest therein, including any equity or redemption interests, if:

(A) (i) At the time of such purchase, the dwellings are subject to a right of redemption pursuant to foreclosure of a mortgage on such dwellings; (ii) the licensee fails to give written notice of the purchase, within 20 days thereafter, to the mortgage holder or judgment creditor who held such mortgage; and (iii) the licensee, unless otherwise required by law or court order, fails to apply any rent proceeds from the dwellings to the judgment lien arising from the foreclosure of such mortgage, as payments become due under the loan, regardless of whether the licensee is obligated to do so;

(B) (i) the dwellings are subject to a loan which is secured by a mortgage and which is in default at the time of such purchase or in default within one year after such purchase; (ii) the licensee fails to give written notice of the purchase, within 20 days thereafter, to the mortgage holder; and (iii) the licensee, unless otherwise required by law or court order, fails to apply any rent proceeds from the dwellings to the mortgage as the payments come due, regardless of whether the licensee is obligated on the loan; or

(C) the licensee fails to notify, at the time of rental, any person renting any such dwelling of the extent and nature of the licensee's interest in such dwelling and the probable time until possession will be taken by the mortgage holder or judgment creditor.

(25) Commit forgery or, unless authorized to do so by a duly executed power of attorney, sign or initial any contractual agreement on behalf of another person in a real estate transaction.

(26) Enter into contracts with persons not licensed by the commission to perform services requiring a license under K.S.A. 58-3034 et seq., and amendments thereto, except as provided by K.S.A. 58-3077, and amendments thereto.

(b) No salesperson or associate broker shall:

(1) Except as provided in subparagraph (A) or (B), accept a commission or other valuable consideration from anyone other than the broker by whom the licensee is employed or with whom the licensee is associated as an independent contractor.

(A) A salesperson or associate broker may accept a commission or other valuable consideration from a licensee who employs the salesperson or associate broker as a personal assistant provided that: (i) The licensee and the salesperson or associate broker who is employed as a personal assistant are licensed under the supervision of the same broker; and (ii) the supervising broker agrees in writing that the personal assistant may be paid by the licensee.

(B) If a salesperson or associate broker has organized as an association, corporation, limited liability company, limited liability partnership, partnership or professional corporation, the commission or other valuable consideration may be paid by the licensee's broker to such association, corporation, limited liability company, limited liability partnership, partnership or professional corporation. This provision shall not alter any other provisions of this act.

(2) Fail to place, as soon after receipt as practicable, any deposit money or other funds entrusted to the salesperson or associate broker in the custody of the broker whom the salesperson or associate broker represents.

(3) (A) Except as provided by subparagraph (B), be employed by or associated with a licensee at any one time other than the supervising broker who employs such salesperson or associate broker or with who the salesperson or associate broker is associated as an independent contractor.

(B) An associate broker may be employed by or associated with more than one supervising broker at any one time if each supervising broker who employs or associates with the associate broker consents to such multiple employment or association. Such consent shall be on a form provided by the commission and shall not be effective until a signed copy of the completed form has been filed with the commission.

(4) Except as provided by subsection (b), pay a commission or compensation to any person for performing any activity for which a license is required under this act.

(5) (A) Fail to disclose to such salesperson's or associate broker's supervising broker or branch broker that such salesperson or associate broker is performing any activity for which a license is required under K.S.A. 58-3036, and amendments thereto; or (B) perform any activity for which a license is required under K.S.A. 58-3036, and amendments thereto, outside the supervision of the supervising broker or branch broker. The provisions of this subsection shall not apply to any activity or person exempted from the real estate brokers' and salespersons' license act pursuant to K.S.A. 58-3037, and amendments thereto.

(6) Fail to submit to the supervising broker or branch broker, within 10 business days, any document that must be maintained in the supervising broker's or branch broker's business records for each real estate transaction. The ten-day period shall commence when the document is executed by the client or customer or, if a signature is not required or is not obtained, upon presentation of a document to the client or customer.

(c) No broker shall:

(1) Pay a commission or compensation to any person for performing the services of an associate broker or salesperson unless such person is licensed under this act and employed by or associated with the broker.

(2) Fail to deliver to the seller in every real estate transaction, at the time the transaction is closed, a complete, detailed closing statement showing all of the receipts and disbursements handled by the broker for the seller, or fail to deliver to the buyer a complete statement showing all money received in the transaction from such buyer and how and for what the same was disbursed, or fail to retain true copies of such statements in the broker's files, except that the furnishing of such statements to the seller and buyer by an escrow agent shall relieve the broker's responsibility to the seller and the buyer.

(3) Fail to properly supervise the activities of an associated or employed salesperson or associate broker.

(4) Lend the broker's license to a salesperson, or permit a salesperson to operate as a broker.

(5) Fail to provide to the principal a written report every 30 days, along with a final report, itemizing disbursements made by the broker from advance listing fees.

(d) (1) If a purchase agreement provides that the earnest money be held by an escrow agent other than a real estate broker, no listing broker shall:

(A) Fail to deliver the purchase agreement and earnest money deposit to the escrow agent named in the purchase agreement within five business days after the purchase agreement is signed by all parties unless otherwise specifically provided by written agreement of all parties to the purchase agreement, in which case the broker shall deliver the purchase agreement and earnest money deposit to the escrow agent named in the purchase agreement on the date provided by such written agreement; or

(B) fail to obtain and keep in the transaction file a receipt from the escrow agent showing date of delivery of the purchase agreement and earnest money deposit.

(2) If a purchase agreement provides that the earnest money be held by an escrow agent other than a real estate broker and the property was not listed with a broker, no broker for the buyer shall:

(A) Fail to deliver the purchase agreement and earnest money deposit to the escrow agent named in the purchase agreement within five business days after the purchase agreement is signed by all parties unless otherwise specifically provided by written agreement of all parties to the purchase agreement, in which case the broker shall deliver the purchase agreement and earnest money deposit to the escrow agent named in the purchase agreement on the date provided by such written agreement; or

(B) fail to obtain and keep in the transaction file a receipt from the escrow agent showing date of delivery of the purchase agreement and earnest money deposit.

(3) If a purchase agreement provides that the earnest money be held by an escrow agent other than a real estate broker and neither the seller nor buyer is represented by a broker, no transaction broker shall:

(A) Fail to deliver the purchase agreement and earnest money deposit to the escrow agent named in the purchase agreement within five business days after the purchase agreement is signed by all parties unless otherwise specifically provided by written agreement of all parties to the purchase agreement, in which case the broker shall deliver the purchase agreement and earnest money deposit to the escrow agent named in the purchase agreement on the date provided by such written agreement; or

(B) fail to obtain and keep in the transaction file a receipt from the escrow agent showing date of delivery of the purchase agreement and earnest money deposit.

The commission may adopt rules and regulations to require that such purchase agreement which provides that the earnest money be held by an escrow agent other than a real estate broker include: (1) Notification of whether or not the escrow agent named in the purchase agreement maintains a surety bond; and (2) notification that statutes governing the disbursement of earnest money held in trust accounts of real estate brokers do not apply to earnest money deposited with the escrow agent named in the purchase agreement.

(e) No licensee shall:

(1) Threaten to engage in or engage in physical abuse or engage in harassment towards:

(A) A client or customer or a former client or customer;

(B) another licensee;

(C) commission members or staff;

(D) staff of the office of administrative hearings;

(E) staff from any real estate trade association or multiple listing service; or

(F) any person from another business or industry whose services are requested or required as part of a real estate transaction;

(2) threaten to file or file a lien on residential property;

(3) conduct real estate business with impaired judgment or objectivity as the result of mental illness or addiction to alcohol or controlled substances;

(4) be finally adjudicated by a federal or state agency and found to be guilty of a violation of a federal or state law regulating the real estate industry or regulating a closely related industry whose licensees or members are commonly involved in real estate matters;

(5) be finally adjudicated by a federal or state agency and found to be guilty of a violation of a federal or state law prohibiting discrimination against any client or customer on the basis of color, race, gender, religion, national origin, age, disability or familial status; or

(6) intentionally misappropriate or misuse any personal property or real property of a client or customer.

(f) No applicant or licensee shall:

(1) Engage in fraud or make any substantial misrepresentation to the commission;

(2) commit forgery in any representation or document submitted to the commission;

(3) sign or initial, on behalf of another person, any application, for or accompanying document submitted to the commission unless authorized to do so by a duly executed power of attorney;

(4) interfere with any investigation, administrative proceeding, quasi-judicial proceeding or any other disciplinary matter of the commission, including, but not limited to:

(A) Threatening to engage in or engaging in physical abuse or harassment toward any witness, complainant or individual listed in subsection (e)(1);

(B) destroying evidence;

(C) refusing or failing to appear or testify under oath at any hearing; or

(D) refusing or failing to respond in a timely manner to any request from the commission or the commission's designee for documents or information that concerns directly or indirectly any real estate transaction or the licensee's real estate business;

(5) fail without just cause to surrender any document or instrument to the rightful owner; or

(6) demonstrate incompetency to act as a broker, associate broker or salesperson in dealings with the commission, including the repeated failure to:

(A) Submit required forms to the commission in a timely and complete manner;

(B) make available to the commission all records relating to the real estate business; or

(C) comply with the provisions of this subsection.

(g) A branch broker shall not be employed by or associated with more than one supervising broker at any one time unless each supervising broker who employs or associates with the branch broker consents to such multiple employment or association. Such consent shall be on a form provided by the commission and shall not be effective until a signed copy of the completed form has been filed with the commission.

(h) Nothing in this section shall be construed to grant any person a private right of action for damages or to eliminate any right of action pursuant to other statutes or common law.

History: L. 1980, ch. 164, § 29; L. 1986, ch. 209, § 14; L. 1989, ch. 167, § 7; L. 1991, ch. 163, § 5; L. 1992, ch. 120, § 1; L. 1993, ch. 241, § 6; L. 1995, ch. 252, § 20; L. 1996, ch. 212, § 7; Revived, L. 1997, ch. 65, § 13; L. 1997, ch. 65, § 14; L. 1998, ch. 93, § 74; L. 1999, ch. 119, § 86; L. 2000, ch. 102, § 4; L. 2002, ch. 72, § 1; L. 2004, ch. 67, § 1; L. 2004, ch. 180, § 6; L. 2005, ch. 179, § 19; L. 2006, ch. 159, § 2; L. 2008, ch. 155, § 5; L. 2009, ch. 7, § 4; L. 2010, ch. 104, § 10; L. 2015, ch. 21, § 3; July 1.



58-3063 Fees.

58-3063. Fees.  (a) The commission shall adopt rules and regulations fixing the amounts of the fees provided for by this act, subject to the following:

(1) For any examination required for licensure, a fee in an amount equal to the actual cost of the examination and the administration thereof.

(2) For any criminal history record check required for licensure, a fee in the amount necessary to reimburse the commission for the cost of administering the criminal history record check.

(3) For submission of an application for an original salesperson's license, an amount not exceeding $25.

(4) For submission of an application for an original broker's license, an amount not exceeding $50.

(5) For an original salesperson's license, a prorated fee based on a two-year amount not exceeding $150.

(6) For an original broker's license, a prorated fee based on a two-year amount not exceeding $200.

(7) For renewal of a salesperson's license, a fee based on a two-year amount not exceeding $150.

(8) For renewal of a broker's license, a fee based on a two-year amount not exceeding $200.

(9) For reinstatement of a license which has been deactivated or which has been canceled pursuant to K.S.A. 58-3047(c), and amendments thereto, or by reason of termination of a salesperson, an amount not exceeding $15.

(10) For reinstatement of all licenses canceled pursuant to K.S.A. 58-3047(d) or (f), and amendments thereto, an amount not exceeding $7.50 for each license canceled.

(11) For issuance of a duplicate license, an amount not exceeding $10.

(12) For certification of licensure to another jurisdiction, an amount not exceeding $10.

(13) For approval of a course of instruction submitted by a course provider pursuant to K.S.A. 58-3046a, and amendments thereto, an amount not exceeding $75.

(14) For renewal of an approved course of instruction pursuant to K.S.A. 58-3046a, and amendments thereto, an amount not exceeding $15.

(15) For approval of a course of instruction submitted by any licensee for credit toward the 12 hours of additional instruction required by K.S.A. 58-3046a, and amendments thereto, an amount not less than $10 nor more than $20, as determined by the commission.

(16) For a temporary salesperson's license, an amount not exceeding $25.

(17) For each branch office opened or established after July 1, 2006, an amount not exceeding $100.

(18) For each primary office of a company created or established by a supervising broker after July 1, 2006, an amount not exceeding $100.

(19) For certification of a licensee's education history under K.S.A. 58-3046a, and amendments thereto, an amount not exceeding $25.

(20) For certification of licensure of a professional corporation, an amount not exceeding $25.

(21) For each additional primary or branch office at which a salesperson or an associate, supervising or branch broker is associated or employed, if such person is associated or employed by more than one primary or branch office, an amount not exceeding $50, to be paid by such salesperson or broker.

(b) For each prorated fee, the commission shall establish a monthly amount, rounded off to the nearest dollar, and shall compute the fee from the last calendar day of the month in which the license is issued to the expiration date of the license.

(c) Subject to the limitations of this section, the commission shall fix the fees provided for by this section in the amounts necessary to administer and enforce this act.

(d) The fees provided for by this section shall be applicable regardless of the type of license.

History: L. 1980, ch. 164, § 30; L. 1985, ch. 189, § 1; L. 1988, ch. 197, § 4; L. 1993, ch. 241, § 7; L. 1997, ch. 65, § 15; L. 2006, ch. 151, § 2; L. 2007, ch. 88, § 4; L. 2015, ch. 21, § 6; July 1.



58-3064 Injunction to enforce law.

58-3064. Injunction to enforce law. Whenever any person has engaged in any act or practice that constitutes a violation of this act or rules and regulations adopted hereunder or the brokerage relationships in real estate transactions act or rules and regulations adopted thereunder, the commission may institute an action in the district court of the county in which the person resides or in the district court in the county in which such act or practice occurred for an injunction to enforce compliance with the act or rules and regulations.  The commission shall not be required to give any bond or pay any filing fee for initiating such action.  Upon a showing that the person has engaged in any act or practice in violation of the act or rules and regulations, the court may enjoin all such acts or practices and may make any orders necessary to conserve, protect and disburse any funds involved.

History: L. 1980, ch. 164, § 31; L. 1995, ch. 252, § 21; L. 1996, ch. 212, § 8; Revived, L. 1997, ch. 65, § 16; L. 1997, ch. 65, § 17; Oct. 1.



58-3065 Penalties for violations; reporting of minor violations for prosecution not required.

58-3065. Penalties for violations; reporting of minor violations for prosecution not required. (a) Willful violation of any provision of this act or the brokerage relationships in real estate transactions act is a misdemeanor punishable by imprisonment for not more than 12 months or a fine of not less than $100 or more than $1,000, or both, for the first offense and imprisonment for not more than 12 months or a fine of not less than $1,000 or more than $10,000, or both, for a second or subsequent offense.

(b) Nothing in this act or the brokerage relationships in real estate transactions act shall be construed as requiring the commission or the director to report minor violations of the acts for criminal prosecution whenever the commission or the director believes that the public interest will be adequately served by other administrative action.

History: L. 1980, ch. 164, § 32; L. 1995, ch. 252, § 22; L. 1996, ch. 212, § 9; Revived, L. 1997, ch. 65, § 18; L. 1997, ch. 65, § 19; Oct. 1.



58-3066 Recovery revolving fund; assessment of fees to maintain balance; payments; interest.

58-3066. Recovery revolving fund; assessment of fees to maintain balance; payments; interest. (a) The real estate recovery revolving fund established within the state treasury by K.S.A. 58-3023, and amendments thereto, is hereby continued in existence.  Such fund shall be used in the manner and for the purpose provided by this act.

(b) At any time that the balance remaining in the real estate recovery revolving fund is less than $100,000 the commission, without delay, shall assess each licensed broker a fee of $10 and each licensed salesperson a fee of $5. Such fees shall be deposited in the state treasury and credited to the real estate recovery revolving fund. If a licensee does not pay the assessment within 30 days from the date notice of assessment is mailed to the last residence address reported to the commission by the licensee, the licensee's license may be suspended in accordance with the Kansas administrative procedure act until the assessment is paid. A fee of $15 shall be paid by the licensee to reinstate the suspended license. Fees paid to reinstate licenses suspended under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund and the real estate fee fund as provided by subsection (a) of K.S.A. 58-3074, and amendments thereto.

(c) All payments and disbursements from the real estate recovery revolving fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the director of the commission or by any person or persons designated by the commission. Amounts credited to the real estate recovery revolving fund under this section shall not be subject to any limitation imposed by any appropriation act of the legislature. All payments and disbursements from the real estate recovery revolving fund shall be subject to post audit in accordance with article 11 of chapter 46 of the Kansas Statutes Annotated and any amendments thereto.

(d) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the real estate recovery revolving fund interest earnings based on:

(1) The average daily balance of moneys in the real estate recovery revolving fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 1980, ch. 164, § 33; L. 1981, ch. 304, § 2; L. 1986, ch. 210, § 1; L. 1987, ch. 295, § 5; L. 1989, ch. 48, § 86; L. 1992, ch. 272, § 5; L. 1996, ch. 253, § 9; L. 2001, ch. 5, § 202; July 1.



58-3067 Same; recovery from; limitations.

58-3067. Same; recovery from; limitations. Except as provided in subsection (d) of K.S.A. 58-3068, and amendments thereto, payments from the real estate recovery revolving fund under the provisions of this act shall be subject to the following conditions and limitations:

(a) Payments shall be made only pursuant to an order of a court of competent jurisdiction, as provided in K.S.A. 58-3071, and amendments thereto, and in the manner prescribed by this act.

(b) Payments for claims arising out of the same transaction shall be limited in the aggregate to $15,000, irrespective of the number of claimants or parcels of real estate involved in the transaction.

(c) Payments for claims based upon judgments against any one licensed broker or salesperson shall not exceed in the aggregate $30,000 within any calendar year, but in no event shall payments for claims based upon judgments against any one licensed broker or salesperson exceed in the aggregate $50,000.

(d) If, at any time, the moneys in the real estate recovery revolving fund are insufficient to satisfy any valid claim, or portion thereof, the director of the commission shall satisfy such unpaid claim or portion thereof, as soon as a sufficient amount of money has been credited to the fund as provided in subsection (b) of K.S.A. 58-3066, and amendments thereto. If there is more than one such claim outstanding, such claims shall be paid in the order that they were made. Any such unsatisfied claim, or portion thereof, shall accrue interest at the rate of 4% per annum.

History: L. 1980, ch. 164, § 34; L. 1981, ch. 304, § 3; L. 1986, ch. 210, § 2; L. 2008, ch. 155, § 7; July 1.



58-3068 Recovery revolving fund; use of moneys, limitations.

58-3068. Recovery revolving fund; use of moneys, limitations. (a) Except as provided in subsection (d), moneys in the real estate recovery revolving fund shall be used in the manner provided by this act to reimburse persons who suffer monetary damages by reason of any of the following acts committed in connection with any transaction involving the sale of real estate in this state by any broker or salesperson who was licensed under the laws of this state at the time the act was committed or by any unlicensed employee of such broker or salesperson:

(1) Violation of any of the following provisions of this act:

(A) K.S.A. 58-3061, and amendments thereto; or

(B) subsection (a)(1), (2), (13), (18), (19) or (25) or subsection (b)(2) of K.S.A. 58-3062, and amendments thereto; or

(2) violation of any provision of the brokerage relationships in real estate transactions act; or

(3) obtaining money or property by any act which would constitute any crime defined by K.S.A. 21-3701, 21-3704, 21-3705, 21-3707, 21-3710, 21-3711 or 21-3712, prior to their repeal, or K.S.A. 2015 Supp. 21-5801, 21-5803, 21-5821, 21-5823, 21-5824 or 21-5826, and amendments thereto.

(b) Any person may seek recovery from the real estate recovery revolving fund under the following conditions:

(1) Such person has received final judgment in a court of competent jurisdiction of this state in any action wherein the cause of action was based on any of the acts described in subsection (a);

(2) the claim is made within two years after the date that final judgment is entered;

(3) such person has caused to be issued a writ of execution upon such judgment, and the officer executing the same has made a return showing that no personal or real property of the judgment debtor liable to be levied upon in satisfaction of the judgment could be found, or that the amount realized on the sale of the judgment debtor's property pursuant to such execution was insufficient to satisfy the judgment;

(4) such person has made all reasonable searches and inquiries to ascertain whether the judgment debtor is possessed of real or personal property or other assets, subject to being sold or applied in satisfaction of the judgment, and by such search such person has discovered no such property or assets, or that such person has discovered such property and assets and that such person has taken all necessary action and proceedings for the application thereof to the judgment and that the amount thereby realized was insufficient to satisfy the judgment;

(5) any amounts recovered by such person from the judgment debtor, or from any other source, has been applied to the damages awarded by the court; and

(6) such person is not a person who is precluded by subsection (c) from making a claim for recovery.

(c) A person shall not be qualified to make a claim for recovery from the real estate recovery revolving fund, if:

(1) The person is the spouse of the judgment debtor or a personal representative of such spouse;

(2) the person acted as principal or agent in the real estate transaction which is the subject of the claim and is a licensed broker or salesperson or is an association, corporation, limited liability company, limited liability partnership, partnership or professional corporation whose partners, members, officers and employees are licensed as provided by subsection (b) of K.S.A. 58-3042, and amendments thereto; or

(3) such person's claim is based upon a real estate transaction in which the licensed broker or salesperson was acting on the broker's or salesperson's own behalf with respect to property owned or controlled by such broker or salesperson.

(d) At any time that the balance remaining in the real estate recovery revolving fund is greater than $250,000, any amount over $250,000 may be used by the commission for the following purposes:

(1) Production and distribution of an agency newsletter;

(2) monitoring education courses;

(3) expansion of materials available for consumers; and

(4) education grants to high schools and universities for course materials on money management and home ownership.

History: L. 1980, ch. 164, § 35; L. 1981, ch. 304, § 4; L. 1986, ch. 210, § 3; L. 1986, ch. 209, § 18; L. 1989, ch. 167, § 8; L. 1992, ch. 120, § 2; L. 1995, ch. 252, § 23; L. 1996, ch. 212, § 10; Revived, L. 1997, ch. 65, § 20; L. 1997, ch. 65, § 21; L. 2008, ch. 155, § 8; L. 2010, ch. 104, § 11; L. 2011, ch. 30, § 206; July 1.



58-3069 Same; court order directing payment from, when; hearing; recovery limitation; attorney fees.

58-3069. Same; court order directing payment from, when; hearing; recovery limitation; attorney fees. (a) Any person who meets all of the conditions prescribed by subsection (b) of K.S.A. 58-3068 and amendments thereto, except where the court finds compliance not reasonable or practicable pursuant to subsection (b), may apply to the court in which the judgment was rendered for an order directing the real estate commission to cause payment to be made to such person from the real estate recovery revolving fund. At the time the application is made, the court shall cause notice thereof to be given to the director of the commission, stating the time set by the court for a hearing thereon, which shall not be less than 10 nor more than 30 days after the application is filed.

(b) At the hearing, the claimant shall appear and present such proof and evidence as the court may require to establish the claimant's right to recovery from the real estate recovery revolving fund, and the director of the commission may appear, in person or by counsel, and present evidence or testimony with respect thereto. Upon the hearing, the court may enter an order directing the director of the commission to cause payment to be made to the claimant from the real estate recovery revolving fund if the court determines that:

(1) The claimant meets all of the conditions prescribed by subsection (b) of K.S.A. 58-3068 and amendments thereto; or

(2) compliance with subsection (b)(4), (5) or (6) of K.S.A. 58-3068 and amendments thereto is not reasonable or practicable and the claimant is otherwise qualified and has pursued all reasonable means to collect the amount of the judgment or the unsatisfied portion thereof.

(c) The recovery allowed a claimant hereunder shall be the lesser of:

(1) An amount equal to that part of the unsatisfied portion of the judgment which reflects actual or compensatory damages plus the amount of any reasonable attorney fees incurred by the claimant in effecting recovery hereunder; or

(2) $15,000.

History: L. 1980, ch. 164, § 36; L. 1981, ch. 304, § 5; L. 1986, ch. 210, § 4; July 1.



58-3070 Same; duties of commission in recovery actions; fees and expenses of counsel.

58-3070. Same; duties of commission in recovery actions; fees and expenses of counsel. When the director of the commission receives notice of any action or hearing, as provided in K.S.A. 58-3068 and 58-3069, and amendments thereto, the director may intervene, enter an appearance, file an answer, defend the action or take whatever other action the director deems appropriate on the behalf and in the name of the defendant, and may take recourse through any appropriate method of review on behalf of, and in the name of, the defendant. All fees and expenses of counsel hired by the commission for the performance of duties for the commission hereunder shall be paid out of the real estate recovery revolving fund.

History: L. 1980, ch. 164, § 37; L. 1981, ch. 304, § 6; L. 1986, ch. 210, § 5; July 1.



58-3071 Same; conditions on court order of directing payment.

58-3071. Same; conditions on court order of directing payment. Any order of the court issued pursuant to K.S.A. 58-3069 shall be conditioned as follows:

(a) Upon receipt by the claimant of the payment from the real estate recovery revolving fund, the claimant shall assign the claimant's right, title and interest in the judgment, to the extent of such payment, to the director of the commission, and thereupon the director shall be subrogated to such right, title and interest of the claimant; and any amount subsequently recovered on the judgment by the director, to the extent of the director's right, title and interest therein, shall be for the purpose of reimbursing the real estate recovery revolving fund.

(b) If the limitations on payments from the real estate recovery revolving fund, as prescribed by K.S.A. 58-3067, preclude payment of the entire amount stated in the court's order, the director of the real estate commission shall be obligated to cause payment to be made therefrom only to the extent permitted under K.S.A. 58-3067.

History: L. 1980, ch. 164, § 38; July 1.



58-3072 Same; payment from in settlement of claim; revocation of license until reimbursement of amount paid.

58-3072. Same; payment from in settlement of claim; revocation of license until reimbursement of amount paid. Upon the payment of any amount from the real estate recovery revolving fund in settlement of a claim in satisfaction of a judgment against a licensed broker or salesperson, the license of such broker or salesperson shall be automatically revoked. No such broker or salesperson shall be eligible to receive a new license until the broker or salesperson has repaid in full the amount paid from the real estate recovery revolving fund on such broker's or salesperson's account plus interest on that amount at the rate provided by K.S.A. 16-204 and amendments thereto for a judgment rendered on the same date that the amount was paid from the fund. A discharge in bankruptcy shall not relieve a person from the penalties and disabilities provided in this section.

History: L. 1980, ch. 164, § 39; L. 1986, ch. 210, § 6; July 1.



58-3073 Same; unlawful acts; penalty.

58-3073. Same; unlawful acts; penalty. It shall be unlawful for any person or such person's agent to file with the commission any statement or other document, required under the provisions of K.S.A. 58-3066 to 58-3071, inclusive, and amendments of such sections, which is false or untrue or contains any material misstatement of fact. Violation of the provisions of this section is a class A misdemeanor.

History: L. 1980, ch. 164, § 40; L. 1981, ch. 304, § 7; July 1.



58-3074 Disposition of moneys received by commission; real estate fee fund.

58-3074. Disposition of moneys received by commission; real estate fee fund. (a) Except as provided by subsections (b) and (c), the director of the commission shall remit all moneys received by or for the director from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the real estate fee fund established by former K.S.A. 58-3014, and amendments thereto, which fund is hereby continued in existence. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the director or by a person or persons designated by the director.

(b) The director of the commission shall remit all moneys received by or for the director pursuant to K.S.A. 58-3066 through 58-3072, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Except as provided by subsections (b) and (d) of K.S.A. 58-3066, and amendments thereto, upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the real estate recovery revolving fund.

(c) The director of the commission shall remit all moneys received by or for the director pursuant to K.S.A. 58-3050, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and shall credit the portion of the fine amount collected that equals the commission's actual costs related to the investigation and prosecution of the case and attorney fees, as certified by the executive director of the commission to the state treasurer, to the real estate fee fund as provided by K.S.A. 58-3050, and amendments thereto. The balance of the fine amount collected shall be credited to the state general fund.

History: L. 1980, ch. 164, § 45; L. 1980, ch. 270, § 2; L. 1981, ch. 304, § 8; L. 1986, ch. 210, § 7; L. 1988, ch. 197, § 5; L. 2001, ch. 5, § 203; L. 2011, ch. 53, § 25; July 1.



58-3075 Severability clause.

58-3075. Severability clause. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1980, ch. 164, § 46; July 1.



58-3076 Referral fees, solicitation of; relocation benefits, threats to reduce or withhold; terminating or amending agency agreements.

58-3076. Referral fees, solicitation of; relocation benefits, threats to reduce or withhold; terminating or amending agency agreements. (a) A licensee or anyone on behalf of any such licensee or firm, whether licensed in this state or in another state shall not solicit a referral fee without reasonable cause. Reasonable cause shall not exist unless one of the following conditions exists:

(1) An actual introduction of business has been made;

(2) a contractual referral fee relationship exists; or

(3) a contractual cooperative brokerage relationship exists.

(b) A licensee or anyone on behalf of any such licensee or firm, whether licensed in this state or in another shall not:

(1) Threaten to reduce or withhold employee relocation benefits or take other action adverse to the interest of a client or customer of a real estate licensee; or

(2) counsel a client or customer of another real estate licensee on how to terminate or amend an existing agency agreement or sales contract. Communicating corporate relocation policy or benefits to a transferring employee shall not be considered a violation of this paragraph, as long as the communication does not involve advice or encouragement on how to terminate or amend an existing agency contract.

History: L. 2000, ch. 102, § 5; July 1.



58-3077 Commercial real estate; sharing commissions with unlicensed persons, when authorized.

58-3077. Commercial real estate; sharing commissions with unlicensed persons, when authorized. (a) As used in this section:

(1) "Commercial real estate" means any real estate for which the present use is other than (A) one to four residential units or (B) for agricultural purposes.

(2) "Foreign licensee" means a real estate licensee, in good standing of another state or country.

(3) Words and phrases used in this section have the meanings ascribed thereto in K.S.A. 58-3035, and amendments thereto.

(b) A branch broker or supervising broker may cooperate with and share commissions or other compensation for services related to commercial real estate with a foreign licensee and such foreign licensee shall be permitted to perform services requiring a license under K.S.A. 58-3034 et seq., and amendments thereto, with respect to commercial real estate in this state even though such foreign licensee is not licensed thereunder if:

(1) The real estate is not improved with a single family residence; and

(2) the foreign licensee agrees to cooperate with a branch broker or supervising broker of this state in any commercial real estate transaction, as evidenced by execution of and compliance with a broker cooperation agreement which shall include, but not be limited to, provisions requiring:

(A) The foreign licensee to comply with all applicable laws and regulations of this state;

(B) the foreign licensee to submit to the jurisdiction of the courts of this state, the jurisdiction of the Kansas real estate commission and the applicability of the laws and regulations of this state for the conduct of the foreign licensee with respect to commercial real estate and any and all claims related thereto;

(C) the foreign licensee to give its written irrevocable written consent to service of process upon such foreign licensee by valid service upon the secretary of state of this state and upon the secretary of state of the state or province of the foreign licensee's real estate licensure;

(D) all escrow funds, including but not limited to, earnest deposits and security deposits, concerning the commercial real estate to be held in this state either in the trust account of a Kansas-licensed branch broker or supervising broker or by a third-party escrow agent located in this state;

(E) a description of how any and all compensation earned on any commercial real estate transaction shall be shared between the foreign licensee and the branch broker or supervising broker of this state;

(F) the foreign licensee and the branch broker or supervising broker of this state to agree to each keep the other informed of all showings and negotiations for commercial real estate;

(G) the foreign licensee and the branch broker or supervising broker of this state to agree to furnish to the other copies of all documents related to any commercial real estate transaction required by Kansas law to be retained, including but not limited to, agency disclosure, offers, counter-offers, purchase and sale contracts, leases and closing statements.

(c) A copy of any broker cooperation agreement shall be provided to the commission within five business days of the execution thereof.

(d) The provisions of this section shall be a part of and supplemental to the Kansas real estate brokers' and salespersons' license act.

History: L. 2004, ch. 67, § 2; L. 2006, ch. 159, § 3; July 1.



58-3078 Residential real estate sales contract; required language; information regarding registration of persons convicted of crimes.

58-3078. Residential real estate sales contract; required language; information regarding registration of persons convicted of crimes. (a) On and after July 1, 2008, each contract for the sale of residential real estate shall contain as part of such contract the following language:

"Kansas law requires persons who are convicted of certain crimes, including certain sexually violent crimes, to register with the sheriff of the county in which they reside. If you, as the buyer, desire information regarding those registrants, you may find information on the homepage of the Kansas Bureau of Investigation (KBI) at http://www.Kansas.gov/kbi or by contacting the local sheriff's office."

(b) The provisions of this section shall be a part of and supplemental to the Kansas real estate brokers' and salespersons' license act.

History: L. 2007, ch. 88, § 5; July 1.



58-3078a Same; information regarding radon.

58-3078a. Same; information regarding radon. On and after July 1, 2009, each contract for the sale of residential real property shall contain the following language:

"Every buyer of residential real property is notified that the property may present exposure to dangerous concentrations of indoor radon gas that may place occupants at risk of developing radon-induced lung cancer. Radon, a class-A human carcinogen, is the leading cause of lung cancer in non-smokers and the second leading cause overall. Kansas law requires sellers to disclose any information known to the seller that shows elevated concentrations of radon gas in residential real property. The Kansas department of health and environment recommends all home-buyers have an indoor radon test performed prior to purchasing or taking occupancy of residential real property. All testing for radon should be conducted by a radon measurement technician. Elevated radon concentrations can be easily reduced by a radon mitigation technician. For additional information go to www.kansasradonprogram.org."

History: L. 2008, ch. 153, § 1; July 1.



58-3079 Supervising broker; use of trade name.

58-3079. Supervising broker; use of trade name. (a) Each supervising broker who desires to do business under a trade name or business name other than the supervising broker's own name shall register with and obtain approval from the commission for use of the trade name or business name. The use of the trade name or business name may be disapproved by the commission if, in the judgment of the commission, the use of the trade name or business name would be misleading or confusing to the public. The reasons for disapproval may include the following:

(1) The requested trade name or business name or a similar name is currently in use, or has been in use during the past two years, in the same marketing area.

(2) Terms are used in the trade name or business name that are misleading or confusing.

(b) A branch office shall use the same trade name or business name as that used by the primary office.

(c) The provisions of this section shall be a part of and supplemental to the real estate brokers' and salespersons' license act.

History: L. 2007, ch. 88, § 8; July 1.



58-3080 Licenses of certain licensees placed on inactive status, when.

58-3080. Licenses of certain licensees placed on inactive status, when. (a) Except as provided in subsection (c), when the license of a supervising broker or branch broker expires or is deactivated, the licenses of all licensees associated with or employed by the supervising broker or branch broker shall automatically be placed on inactive status within five calendar days after written notice is issued by the commission to the associated or employed licensee unless notification is provided to the commission prior to the expiration date of the license or the date the license is deactivated that another broker will assume the role as the supervising broker or branch broker or the licensee transfers to another supervising broker or branch broker.

(b) If notification is not received by the commission prior to the expiration date or deactivation date of the supervising broker's or branch broker's license that another broker will act as supervising broker or branch broker, the supervising broker or branch broker whose license expires or is deactivated shall return to the commission the licenses of all licensees associated or employed by the supervising broker or branch broker before or immediately upon the expiration date or deactivation date of the supervising broker's or branch broker's license.

(c) If deactivation is a condition imposed upon the license of a supervising broker or a branch broker by order of the commission pursuant to K.S.A. 58-3050, and amendments thereto, the commission may authorize another broker to act as the supervising broker or branch broker during the period of deactivation. If another broker is not authorized to act as the supervising broker or branch broker during the period of deactivation, the supervising broker or branch broker shall return to the commission the licenses of all licensees associated with or employed by the supervising broker or branch broker within five calendar days of the effective date of the commission's order of deactivation.

(d) The provisions of this section shall be a part of and supplemental to the Kansas real estate brokers' and salespersons' license act.

History: L. 2007, ch. 88, § 10; L. 2009, ch. 7, § 5; July 1.



58-3081 Suspension or revocation of certain licenses; effect on associated or employed licensees.

58-3081. Suspension or revocation of certain licenses; effect on associated or employed licensees. (a) When the license of a supervising broker or branch broker is suspended or revoked, the licenses of all licensees associated with or employed by the supervising broker or branch broker shall automatically be placed on inactive status within five calendar days after written notice is issued by the commission to the associated or employed licensee for the duration of the suspension or revocation, unless the licensee transfers to another supervising broker or branch broker. If deemed in the public interest until pending transactions are closed, the commission may authorize another broker to act as the supervising or branch broker during any period of suspension or revocation.

(b) If another broker is not authorized by the commission to act as the supervising broker or branch broker during the period of suspension or revocation, the supervising broker or branch broker whose license is suspended or revoked shall return to the commission the licenses of all licensees associated or employed by the supervising broker or branch broker within five calendar days of the effective date of the order of suspension or revocation.

(c) The provisions of this section shall be a part of and supplemental to the Kansas real estate brokers' and salespersons' license act.

History: L. 2007, ch. 88, § 11; July 1.



58-3082 Suspended, deactivated or revoked license; effect on commissions.

58-3082. Suspended, deactivated or revoked license; effect on commissions. (a) A licensee whose license is suspended, deactivated or revoked may receive any personally earned commission during the period of suspension, deactivation or revocation only for those acts performed and for which commission was personally earned when the person was actively licensed prior to the effective date of the suspension, deactivation or revocation. This statute is not intended to determine whether a licensee is entitled to compensation. Entitlement to compensation shall depend upon the terms of the licensee's written employment or independent contractor agreement with the licensee's former supervising broker or branch broker and is a matter of contract law.

(b) The provisions of this section shall be a part of and supplemental to the Kansas real estate brokers' and salespersons' license act.

History: L. 2007, ch. 88, § 12; L. 2009, ch. 7, § 6; July 1.



58-3083 Expiration or deactivation of certain licenses; notifications required, when.

58-3083. Expiration or deactivation of certain licenses; notifications required, when. (a) Unless notification is provided to the commission prior to the expiration date or deactivation date of the supervising broker's or branch broker's license that another broker will act as the supervising broker or branch broker, the supervising broker or branch broker whose license expires or is deactivated, on or before the expiration date or deactivation date of the license, shall advise all clients and customers that the supervising broker or branch broker and any licensees that are employed by or associated with the supervising broker or branch broker will be unable to perform the terms and conditions contained in the listing or brokerage agreement with the client or customer after the expiration or deactivation of the supervising broker's or branch broker's license. Upon receipt of notice from the supervising broker or branch broker or the expiration date or deactivation date of the supervising broker's or branch broker's license, whichever is earlier, the client or customer may enter into a listing or brokerage agreement with another broker of their choice.

(b) Unless the commission notifies the supervising broker or branch broker in writing that the commission has authorized another broker to act as the supervising broker or branch broker during the period of suspension, deactivation or revocation, the supervising broker or branch broker whose license is suspended, deactivated or revoked, within five calendar days after the effective date of the order of suspension, deactivation or revocation, shall advise all clients and customers that the supervising broker or branch broker and any licensees that are employed by or associated with the supervising broker or branch broker will be unable to perform the terms and conditions contained in the listing or brokerage agreement with the client or customer after the effective date of the suspension, deactivation or revocation. Upon receipt of notice from the supervising broker or branch broker, or upon the effective date of the order of suspension, deactivation or revocation if notice is not properly given, the client or customer may enter into a listing or brokerage agreement with another broker of their choice.

(c) A supervising broker or branch broker whose license expires or is suspended, deactivated or revoked may not sell or assign listings and brokerage agreements to another broker without the written consent of the owner of the property, and any sale or assignment of a listing or brokerage agreement must be completed prior to the expiration of the supervising broker's or branch broker's license or the effective date of the order of suspension, deactivation or revocation.

(d) The provisions of this section shall be a part of and supplemental to the Kansas real estate brokers' and salespersons' license act.

History: L. 2007, ch. 88, § 13; L. 2009, ch. 7, § 7; July 1.



58-3084 Expiration, suspension, deactivation or revocation of certain licenses; effect on pending closings.

58-3084. Expiration, suspension, deactivation or revocation of certain licenses; effect on pending closings. (a) A supervising broker or branch broker whose license is expired or is suspended, deactivated or revoked may not personally finalize any pending closings. This responsibility must be given to another broker, an attorney, a financial institution or an escrow company.

(b) If the commission has not authorized another broker to act as the supervising broker or branch broker, transfer of the responsibility for finalizing a pending closing shall be done with the written approval of all parties to the transaction.

(c) If the commission has not authorized another broker to act as the supervising broker or branch broker, all parties to the transaction shall be advised of the facts concerning the situation concerning the status of the license of the supervising broker or branch broker and shall be provided the name, address and telephone number of the responsible entity where all trust and escrow moneys will be held in accordance with the written agreement of the parties to the transaction.

(d) The provisions of this section shall be a part of and supplemental to the Kansas real estate brokers' and salespersons' license act.

History: L. 2007, ch. 88, § 14; L. 2009, ch. 7, § 8; July 1.



58-3085 Limitations on advertising, when.

58-3085. Limitations on advertising, when. (a) If the commission has not authorized another broker to act as the supervising broker or branch broker, all advertising under the supervising broker's or branch broker's name or trade name, including, but not limited to, signage, must be removed or covered within five calendar days after the expiration date or date of deactivation of the supervising broker's or branch broker's license or the effective date of the order of suspension, deactivation or revocation.

(b) The provisions of this section shall be a part of and supplemental to the Kansas real estate brokers' and salespersons' license act.

History: L. 2007, ch. 88, § 15; L. 2009, ch. 7, § 9; July 1.



58-3086 Advertising; prohibitions; requirements of; information disclosed; filing of agreements.

58-3086. Advertising; prohibitions; requirements of; information disclosed; filing of agreements. (a) No licensee shall use any promotion or advertisement in any type of media that:

(1) Is misleading or inaccurate as to any material fact or that in any way misrepresents any property, terms, values, policies or services of the business conducted;

(2) includes the trade name, trademark, collective membership mark, service mark or logo of any organization owning such name, mark or logo without being authorized to do so;

(3) includes an office where real estate activity is conducted that is not designated as a primary office or branch office with the commission; or

(4) promotes the licensee's business in a manner that could confuse or mislead the public by using terms or a trade name or a business name that could be construed as the trade name or business name of a supervising broker.

(b) Except as specified by subsection (c), all advertising conducted by a licensee shall:

(A) Be conducted under the direct supervision of the supervising broker or branch broker;

(B) include the name of the supervising broker's trade name or business name by prominently and conspicuously displaying or announcing the supervising broker's trade name or business name in a readable and identifiable manner; and

(C) include any other information that the supervising broker or branch broker considers necessary.

(c) The advertising of property for sale, lease or exchange shall not be required to include the supervising broker's trade name or business name if the property is not listed with a broker and if either of the following conditions is met:

(1) The property is personally owned by a licensee; or

(2) a licensee has an interest in the property.

(d) If authorized by the supervising broker or the branch broker, an employed or associated salesperson or associate broker may include in the advertisement:

(1) The contact information for the employed or associated salesperson or associate broker;

(2) a name or team name which cannot be construed as a supervising broker's trade name or business name;

(3) a slogan which does not include terms that are confusing to the public or which cannot be construed as a supervising broker's trade name or business name; and

(4) a domain name or website which does not include terms that are confusing to the public or which cannot be construed as a supervising broker's trade name or business name.

(e) Unless property personally owned by a licensee or in which a licensee has an interest is listed with a supervising broker or branch broker, all advertising caused by the licensee regarding the property shall be done in a manner that clearly informs the public that a real estate licensee is the owner of or has an interest in the property advertised.

(f) If a licensee does not have a buyer's agency agreement and is soliciting property for purchase for the benefit of the licensee or an entity in which the licensee has an interest, all advertising by the licensee that contains a solicitation to purchase property from potential sellers shall clearly inform the public that a real estate licensee is involved in the solicitation of potential sellers of property.

(g) Each supervising broker who enters into an agreement that authorizes the supervising broker to utilize the name or trade name of any person or entity in the conduct of the supervising broker's real estate business shall file a copy of the agreement with the commission.

(h) This section shall be part of and supplemental to the real estate brokers' and salespersons' license act.

History: L. 2008, ch. 155, § 6; L. 2009, ch. 7, § 10; July 1.



58-30-101 Title of act; compliance.

58-30,101. Title of act; compliance. (a) This act shall be known and may be cited as the brokerage relationships in real estate transactions act.

(b) Failure to comply with any requirement of K.S.A. 58-30,103 or K.S.A. 58-30,110, and amendments thereto, or rules and regulations adopted thereunder, shall not by itself render any agreement void or voidable nor shall it constitute a defense to any action to enforce such agreement or any action for breach of such agreement.

History: L. 1995, ch. 252, § 1; L. 1996, ch. 212, § 1; Revived and Amended, L. 1997, ch. 65, § 22; L. 1997, ch. 65, § 23; Oct. 1.



58-30-102 Definitions.

58-30,102. Definitions. As used in the brokerage relationships in real estate transactions act, unless the context otherwise requires:

(a) "Affiliated licensee" means any individual licensed as a salesperson or broker under the Kansas real estate brokers' and salespersons' license act who is employed by a broker or affiliated with a broker as an independent contractor.

(b) "Agency" means every relationship in which a broker acts for or represents another, by the latter's express written authority, in a real estate transaction. "Agency" also means the relationship in which a broker, by verbal authorization pursuant to subsection (d)(2) of K.S.A. 58-30,103, and amendments thereto, acts for or represents any agency of the federal government in the sale of property owned by the federal agency.

(c) "Agency agreement" means a written agreement setting forth the terms and conditions of the relationship between a broker and the broker's client.

(d) "Broker" means: (1) An individual who is licensed as a broker under the Kansas real estate brokers' and salespersons' license act and who has an agency with a seller, buyer, landlord or tenant or acts as a transaction broker; or (2) an association, corporation, limited liability company, limited liability partnership, partnership or professional corporation, of which the officers and members, or persons employed by or associated with the association, corporation, limited liability company, limited liability partnership, partnership or professional corporation, are licensed pursuant to K.S.A. 58-3042, and amendments thereto and which has an agency with a seller, buyer, landlord or tenant or acts as a transaction broker. The term "broker" includes the broker's affiliated licensees except where the context would otherwise indicate. If an individual broker is indicated by the context, the term "broker" means the supervising broker as defined by K.S.A. 58-3035, and amendments thereto.

(e) "Brokerage firm" means the business entity of a broker, whether an association, corporation, limited liability company, limited liability partnership, partnership, proprietorship or professional corporation.

(f) "Buyer's agent" means a broker who has an agency with a buyer. The term includes the broker's affiliated licensees.

(g) "Client" means a seller, landlord, buyer or tenant who has an agency with a broker.

(h) "Commission" means the Kansas real estate commission.

(i) "Confidential information" means information made confidential by statute, rule, regulation or instructions from the client or personal information about the client which might place the other party at an advantage over the client unless the information is made public or becomes public by the words or conduct of the client to whom the information pertains or from a source other than the licensee.

(j) "Customer" means a seller, landlord, buyer or tenant in a real estate transaction in which a broker is involved but who has not entered into an agency with the broker.

(k) "Designated agent" means a licensee affiliated with a broker who has been designated by the broker, or the broker's duly authorized representative, to act as the agent of a broker's buyer or seller client to the exclusion of all other affiliated licensees.

(l) "Exclusive agency agreement" means a written agency agreement that sets forth the terms and conditions of the relationship between a broker and the broker's clients and does the following:

(1) Grants the broker the exclusive right to represent the seller in the sale of the seller's property; and

(2) provides the broker will be compensated if the broker or any other person or entity produces a purchaser in accordance with the terms specified in the agreement or if the property is sold during the term of the listing agreement, unless the property is sold solely through the efforts of the seller or to specifically exempted persons or entities.

(m) "Exclusive right to sell agreement" means a written agency agreement or written transaction brokerage agreement that sets forth the terms and conditions of the relationship between a broker and the broker's clients or customers and does the following:

(1) Grants the broker the exclusive right to assist the seller in the sale of the seller's property; and

(2) provides the broker will be compensated if the broker, seller or any other person or entity produces a purchaser in accordance with the terms specified in the agreement or if the property is sold during the term of the listing agreement to anyone other than specifically exempted persons or entities.

(n) "Landlord's agent" means a broker who has entered into an agency with a landlord. The term includes the broker's affiliated licensees.

(o) "Licensee" means any person licensed under the Kansas real estate brokers' and salespersons' license act as a broker or salesperson.

(p) "Ministerial acts" means those acts that a licensee may perform for a person that are informative in nature and do not rise to the level of active representation on behalf of a person. Examples of these acts include, but are not limited to:

(1) Responding to telephone inquiries by consumers as to the availability and pricing of brokerage services;

(2) responding to telephone inquiries from a person concerning the price or location of property;

(3) attending an open house and responding to questions about the property from a consumer;

(4) setting an appointment to view property;

(5) responding to questions of consumers walking into a licensee's office concerning brokerage services offered on particular properties;

(6) accompanying an appraiser, inspector, contractor or similar third party on a visit to a property;

(7) describing a property or the property's condition in response to a person's inquiry; or

(8) referral to another broker or service provider.

(q) "Seller's agent" means a broker who has an agency with a seller. The term includes the broker's affiliated licensees and subagents of the broker.

(r) "Qualified third party" means a federal, state or local governmental agency or any person whom the broker, the affiliated licensee or a party to the real estate transaction reasonably believes has the expertise necessary to meet the industry standards of practice for the type of inspection or investigation that has been conducted by the third party in order to prepare a written report.

(s) "Statutory agent" means a seller's agent, a buyer's agent, a landlord's agent, a tenant's agent or a designated agent in a real estate transaction.

(t) "Tenant's agent" means a broker who has an agency with a prospective tenant. The term includes the broker's affiliated licensees.

(u) "Transaction broker" means a broker who assists one or more parties with a real estate transaction without being an agent or advocate for the interests of any party to such transaction. The term includes the broker's affiliated licensees.

(v) "Written transaction brokerage agreement" means a written agreement setting forth the terms and conditions of the relationship between a broker acting as a transaction broker and the broker's customers.

History: L. 1995, ch. 252, § 2; Revived, L. 1997, ch. 65, § 24; L. 1997, ch. 65, § 25; L. 2010, ch. 104, § 12; July 1.



58-30-103 Written agency agreements; written transaction brokerage agreements.

58-30,103. Written agency agreements; written transaction brokerage agreements. (a) Except when acting as a transaction broker or solely as a seller, buyer, landlord or tenant, a broker shall act only as a statutory agent in any real estate transaction. A licensee shall not act as a dual agent or in a dual capacity of agent and undisclosed principal in any transaction.

(b) A broker may work with a single party in separate transactions pursuant to different relationships, including, but not limited to, selling one property as a seller's agent and working with that seller in buying another property as a buyer's agent if the broker complies with this act in establishing the relationships for each transaction. A broker who has been working with a seller, landlord, buyer or tenant as a transaction broker may act as an agent for the seller, landlord, buyer or tenant if the broker complies with this act in establishing the agency relationship.

(c) A broker may be engaged as a transaction broker by oral or written agreement with the seller, landlord, buyer or tenant. A broker shall be considered a transaction broker unless:

(1) An agency relationship between the broker and the party to be represented is established pursuant to this section; or

(2) a broker works with a buyer or tenant as a subagent of the seller or landlord by accepting an offer of subagency.

(d) (1) Except as provided in subsection (d)(2), a broker intending to establish an agency relationship with a seller or landlord shall enter into a written agency agreement with the party to be represented prior to the licensee's engaging in any of the activities enumerated in K.S.A. 58-3035(f), and amendments thereto, as an employee of, or on behalf of, the seller or landlord.

(2) If the real estate which is to be offered for sale is owned by any agency of the federal government, a broker may, on behalf of the owner, engage in activities enumerated in K.S.A. 58-3035(f), and amendments thereto, after obtaining verbal authorization from the federal agency for which services are to be performed.

(e) To establish an agency relationship with a buyer or tenant, a broker shall enter into a written agency agreement with the party to be represented no later than the signing of an offer to purchase or lease.

(f) An agency agreement or written transaction brokerage agreement shall set forth the terms and conditions of the relationship, including a fixed date of expiration, any limitation on the duty of confidentiality and the terms of compensation, and shall refer to the duties and obligations pursuant to K.S.A. 58-30,106, 58-30,107 or 58-30,113, and amendments thereto. The agreement shall be signed by the party to be represented and by the broker or a licensee affiliated with the broker. A copy of the agreement shall be furnished to the customer or client at the time the customer or client signs the agreement. If, at the time the customer or client signs the agreement, the agreement is not signed by the broker or a licensee affiliated with the broker, the broker or a licensee affiliated with the broker shall furnish a copy of the agreement to the customer or client within a reasonable time after the agreement is signed by the broker or a licensee affiliated with the broker.

(g) An agency agreement with a seller or landlord shall include any potential:

(1) For the seller's agent or landlord's agent to act as a transaction broker;

(2) for an affiliated licensee to act as a designated agent for the buyer and the designated agent's supervising broker or branch broker, and an affiliated licensee if applicable, to act as a transaction broker; or

(3) for the broker to designate an affiliated licensee to act as the designated agent for the seller on the broker's personal listing pursuant to K.S.A. 58-30,109(b)(2), and amendments thereto.

(h) An agency agreement with a buyer or tenant shall include any potential:

(1) For the buyer's agent or tenant's agent to act as a transaction broker; or

(2) for an affiliated licensee to act as a designated agent for the seller and the designated agent's supervising broker or branch broker, and an affiliated licensee if applicable, to act as a transaction broker.

(i) An agency agreement or written transaction brokerage agreement shall not contain an authorization for the broker to sign or initial any document on behalf of the broker's customer or client in a real estate transaction or authorization for the broker to act as attorney-in-fact for the customer or client.

(j) An agency agreement or written transaction brokerage agreement with a seller shall not provide that the broker's commission be based on the difference between the gross sales price and the net proceeds to the owner.

(k) The broker shall not assign, sell or otherwise transfer a written agency agreement or written transaction brokerage agreement to another broker without the express written consent of all parties to the original agreement.

(l) A licensee shall not solicit an agency agreement or written transaction brokerage agreement from a seller or landlord if the licensee knows that the seller or landlord has, with regard to the property, an agency agreement or written transaction brokerage agreement granting an exclusive right to sell or exclusive agency to another broker.

(m) A licensee shall not solicit an agency agreement or written transaction brokerage agreement from a buyer or tenant if the licensee knows that the buyer or tenant has a written agency agreement or written transaction brokerage agreement granting an exclusive brokerage relationship to another broker.

(n) A licensee shall not induce any party to break any agency agreement or written transaction brokerage agreement.

(o) If a licensee knows that a buyer or tenant has an agency agreement or written transaction brokerage agreement granting an exclusive brokerage relationship to another broker, the licensee shall not contact the buyer or tenant and shall not initiate negotiations for the sale, exchange or lease of real estate with the buyer or tenant. The licensee may negotiate the sale, exchange or lease of real estate directly with the buyer or tenant with the informed consent of the buyer or tenant. The informed consent shall be evidenced by a consent agreement signed by the buyer or tenant prior to any such direct negotiation. The consent agreement shall acknowledge the buyer or tenant agency agreement or written transaction brokerage agreement and that the buyer or tenant may be liable for compensation under the terms of the agency agreement or written transaction brokerage agreement. The commission, by rules and regulations, shall adopt a consent agreement to be used by licensees pursuant to this subsection.

(p) A licensee shall not contact the seller or landlord or negotiate a sale, exchange or lease of real estate directly with a seller or landlord if the licensee knows that the seller or landlord has an exclusive agency agreement or exclusive right to sell agreement with another broker. A buyer's or tenant's agent or a subagent may present an offer to the seller or landlord if the agent or transaction broker of the seller or landlord is present.

History: L. 1995, ch. 252, § 3; Revived, L. 1997, ch. 65, § 26; L. 1997, ch. 65, § 27; L. 2002, ch. 82, § 7; L. 2010, ch. 104, § 13; L. 2015, ch. 21, § 4; July 1.



58-30-104 Termination of relationships.

58-30,104. Termination of relationships. (a) (1) The agency relationships set forth in K.S.A. 58-30,103, and amendments thereto, shall commence at the time that the client engages the broker, and shall continue until:

(A) A transaction is closed according to the agreement of the parties; or

(B) if a transaction is not closed according to the agreement of the parties, the earlier of:

(i) Any date of expiration agreed upon by the parties in the agency agreement or in any amendments thereto; or

(ii) any authorized termination of the relationship.

(2) Except as otherwise agreed in writing, a broker owes no further duties to the client after termination, expiration, or the closing of a transaction according to the agreement of the parties, except:

(A) To account for all moneys and property relating to the engagement; and

(B) to keep confidential all confidential information received during the course of the engagement unless:

(i) The client permits the disclosure by subsequent word or conduct;

(ii) such disclosure is required by law; or

(iii) the information becomes public from a source other than the broker.

(b) (1) The relationship between a transaction broker and a seller, landlord, buyer or tenant shall terminate when:

(A) A transaction is closed according to the agreement of the parties; or

(B) if a transaction is not closed according to the agreement of the parties, the earlier of:

(i) Any date of expiration agreed upon by the parties; or

(ii) any authorized termination of the relationship.

(2) Except as otherwise agreed in writing, a transaction broker owes no further duties to any party to the transaction after termination, expiration or the closing of a transaction according to the agreement of the parties, except:

(A) To account for all moneys and property relating to the engagement; and

(B) to keep confidential all information received during the course of the engagement which was made confidential by request of any party to the transaction, unless:

(i) The party permits the disclosure by subsequent word or conduct;

(ii) such disclosure is required by law; or

(iii) the information becomes public from a source other than the transaction broker.

History: L. 1995, ch. 252, § 4; Revived, L. 1997, ch. 65, § 28; L. 1997, ch. 65, § 29; Oct. 1.



58-30-105 Compensation.

58-30,105. Compensation. (a) Compensation is presumed to come from the transaction and shall be determined by agency or transaction broker agreements entered into pursuant to  K.S.A. 58-30,103, and amendments thereto.

(b) Payment of compensation by itself shall not establish an agency between the party who paid the compensation and the broker or any affiliated licensee.

(c) In any transaction, the broker's compensation may be paid by the seller, the landlord, the buyer or the tenant. A broker may be compensated by more than one party for services in a transaction if the parties consent in writing to the multiple payments at or before the time of entering into a contract to buy, sell or lease.

(d) A broker may:

(1) Pay a commission or compensation to any licensee affiliated with the broker for performing services under this act;

(2) with the written agreement of the seller, landlord, buyer or tenant share a commission with another broker who acted as a transaction broker, a subagent or an agent of the other party; and

(3) pay a referral fee to a person who is licensed as a broker under the real estate brokers' and salespersons' license act or under the law of another jurisdiction, provided that written disclosure is made to the client of any financial interest that the broker has in the brokerage firm receiving the referral fee.

History: L. 1995, ch. 252, § 5; Revived, L. 1997, ch. 65, § 30; L. 1997, ch. 65, § 31; Oct. 1.



58-30-106 Minimum requirements of seller's or landlord's agent.

58-30,106. Minimum requirements of seller's or landlord's agent. (a) A seller's agent or a landlord's agent shall be a statutory agent with the duty and obligation to:

(1) Perform the terms of the written agreement made with the client;

(2) promote the interests of the client with the utmost good faith, loyalty and fidelity, including:

(A) presenting in a timely manner all offers to and from the client, when such offer is received prior to the closing of the sale unless the seller instructs the broker in the agency agreement not to submit offers after an offer has been accepted by the seller;

(B) disclosing to the client all adverse material facts actually known by the licensee about the buyer or tenant; and

(C) advising the client to obtain expert advice as to material matters about which the licensee knows but the specifics of which are beyond the expertise of the licensee;

(3) account in a timely manner for all money and property received;

(4) comply with all requirements of this act and rules and regulations adopted hereunder; and

(5) comply with any applicable federal, state and local laws, rules and regulations and ordinances, including fair housing and civil rights statutes and rules and regulations.

(b) If pursuant to subsection (a)(2)(C), the licensee advised the client to obtain expert advice as to material matters about which the licensee knows but the specifics of which are beyond the expertise of the licensee, no cause of action for any person shall arise against the licensee pertaining to such material matters.

(c) A seller's or landlord's agent shall not disclose any confidential information about the client unless disclosure is required by statute or rule and regulation or failure to disclose the information would constitute fraudulent misrepresentation. No cause of action for any person shall arise against a licensee acting as a seller's or landlord's agent for making any required or permitted disclosure.

(d) (1) A seller's or landlord's agent owes no duty or obligation to a customer, except that a licensee shall disclose to any customer all adverse material facts actually known by the licensee, including, but not limited to:

(A) Any environmental hazards affecting the property which are required by law to be disclosed;

(B) the physical condition of the property;

(C) any material defects in the property;

(D) any material defects in the title to the property; or

(E) any material limitation on the client's ability to perform under the terms of the contract.

(2) A seller's or landlord's agent owes no duty to conduct an independent inspection of the property for the benefit of the customer and owes no duty to independently verify the accuracy or completeness of any statement made by the client or any qualified third party.

(3) Except as provided in subsection (d)(4), a seller's or landlord's agent is not required to disclose to a client or customer information relating to the physical condition of the property if a written report regarding the physical condition of the property has been prepared by a qualified third party and provided to the client or customer.

(4) A seller's or landlord's agent shall disclose to the client or customer any facts actually known by the licensee that were omitted from or contradict any information included in a written report described in subsection (d)(3).

(5) In performing an investigation or inspection and in making a disclosure in connection with a real estate transaction, a licensee shall exercise the degree of care expected to be exercised by a reasonably prudent person who has the knowledge, skills and training required for licensure as a broker or salesperson.

(e) A seller's or landlord's agent may provide assistance to the customer by performing ministerial acts. Performing ministerial acts for the customer shall not be construed as violating the brokerage firm's agency with the seller or landlord and shall not be construed as forming an agency with the customer.

(f) A seller's or landlord's agent may show alternative properties not owned by the client to prospective buyers or tenants and may list competing properties for sale or lease without breaching any duty or obligation to the client.

(g) A seller or landlord may agree in writing with a seller's or landlord's agent that the broker may offer subagency and pay compensation to other brokers.

(h) A seller or landlord may agree in writing with a seller's or landlord's agent that the broker may offer to cooperate with a buyer's or tenant's agent or to cooperate with and pay compensation to a buyer's or tenant's agent.

(i) A seller or landlord may agree in writing with a seller's or landlord's agent that the broker may offer to cooperate with a transaction broker or to cooperate with and pay compensation to a transaction broker.

(j) If the seller or landlord has authorized the broker to offer cooperation with other licensees pursuant to subsection (g), (h) or (i) the broker shall not refuse permission to another licensee to show a listed property or refuse to receive and transmit to the seller or landlord a written offer on a listed property from another licensee unless specifically instructed by the seller in writing. The broker shall provide a copy of the written instructions to another licensee upon request.

(k) A seller's or landlord's agent shall not be liable for punitive or exemplary damages for the licensee's failure to perform any of the duties set forth in this section, unless such failure is shown by clear and convincing evidence that the licensee acted toward the plaintiff with willful conduct, wanton conduct, fraud or malice.

History: L. 1995, ch. 252, § 6; Revived, L. 1997, ch. 65, § 32; L. 1997, ch. 65, § 33; L. 2015, ch. 21, § 5; July 1.



58-30-107 Minimum requirements of buyer's or tenant's agent.

58-30,107. Minimum requirements of buyer's or tenant's agent. (a) A buyer's or a tenant's agent shall be a statutory agent with the duty and obligation to:

(1) Perform the terms of the written agreement made with the client;

(2) promote the interests of the client with the utmost good faith, loyalty and fidelity, including:

(A) Presenting in a timely manner all offers to and from the client when such offer is received prior to the closing of the sale unless the buyer instructs the broker in the agency agreement not to submit offers after the client enters into a purchase contract;

(B) disclosing to the client all adverse material facts actually known by the licensee; and

(C) advising the client to obtain expert advice as to material matters about which the licensee knows but the specifics of which are beyond the expertise of the licensee;

(3) account in a timely manner for all money and property received;

(4) comply with all requirements of this act and rules and regulations adopted hereunder; and

(5) comply with any applicable federal, state and local laws, rules and regulations and ordinances, including fair housing and civil rights statutes or rules and regulations.

(b) If pursuant to subsection (a)(2)(C), the licensee advised the client to obtain expert advice as to material matters about which the licensee knows but the specifics of which are beyond the expertise of the licensee, no cause of action for any person shall arise against the licensee pertaining to such material matters.

(c) A buyer's or tenant's agent shall not disclose any confidential information about the client unless disclosure is required by statute or rule and regulation or failure to disclose the information would constitute fraudulent misrepresentation. No cause of action for any person shall arise against a licensee acting as a buyer's or tenant's agent for making any required or permitted disclosure.

(d) (1) A buyer's or tenant's agent owes no duty or obligation to a customer, except that the licensee shall disclose to any customer all adverse material facts actually known by the licensee, including but not limited to material facts concerning the client's financial ability to perform the terms of the transaction.

(2) A buyer's or tenant's agent owes no duty to conduct an independent investigation of the client's financial condition for the benefit of the customer and owes no duty to independently verify the accuracy or completeness of statements made by the client or any qualified third party.

(3) Except as provided in subsection (d)(4), a buyer's or tenant's agent is not required to disclose to a client or customer information relating to the physical condition of the property if a written report regarding the physical condition of the property has been prepared by a qualified third party and provided to the client or customer.

(4) A buyer's or tenant's agent shall disclose to the client or customer any facts actually known by the licensee that were omitted from or contradict any information included in a written report described in subsection (d)(3).

(5) In performing an investigation or inspection and in making a disclosure in connection with a real estate transaction, a licensee shall exercise the degree of care expected to be exercised by a reasonably prudent person who has the knowledge, skills and training required for licensure as a broker or salesperson.

(e) A buyer's or tenant's agent may provide assistance to the seller or landlord by performing ministerial acts. Performing ministerial acts for the seller or landlord shall not be construed as violating the brokerage firm's agency with the buyer or tenant and shall not be construed as forming an agency with the seller or landlord.

(f) A buyer's or tenant's agent may show properties in which the client is interested to other prospective buyers or tenants without breaching any duty or obligation to the client. This subsection is intended to allow a buyer's or tenant's agent to show competing buyers or tenants the same property and to assist competing buyers or tenants in attempting to purchase or lease a particular property.

(g) A buyer or tenant may agree in writing with a buyer's or tenant's agent that the agent may receive compensation from a seller's or landlord's agent or from a transaction broker.

(h) A buyer's or tenant's agent shall not be liable for punitive or exemplary damages for the licensee's failure to perform any of the duties set forth in this section, unless such failure is shown by clear and convincing evidence that the licensee acted toward the plaintiff with willful conduct, wanton conduct, fraud or malice.

History: L. 1995, ch. 252, § 7; Revived, L. 1997, ch. 65, § 34; L. 1997, ch. 65, § 35; Oct. 1.



58-30-109 Brokerage firm acting as a transaction broker; affiliated licensees; designated agents; rules and regulations.

58-30,109. Brokerage firm acting as a transaction broker; affiliated licensees; designated agents; rules and regulations. (a) In the absence of designated agents appointed pursuant to subsection (b), a brokerage firm may act as a transaction broker pursuant to  K.S.A. 58-30,113, and amendments thereto, on an in-house transaction with the informed consent of the seller client and the buyer client. The informed consent shall be evidenced by a transaction broker addendum to the agency agreements and shall be signed by the buyer prior to writing the offer and by the seller prior to signing the contract.

(b) (1) A broker may personally, or through the broker's duly authorized licensed representative, specifically designate, in a written agency agreement obtained pursuant to  K.S.A. 58-30,103, and amendments thereto, one or more affiliated licensees who will be acting as legal agent of the buyer client or seller client to the exclusion of all other affiliated licensees.

(2) If a buyer client of a designated agent wants to see a property which was personally listed by the broker, the broker, with the written consent of the seller, may specifically designate an affiliated licensee who will act as legal agent of the seller client to the exclusion of all other affiliated licensees. The written consent of the seller shall contain the name of the prospective buyer and shall acknowledge that the broker shall act as a transaction broker regarding any transaction with the buyer. The written consent of the seller shall be signed prior to presentation of any offer.

(3) A designated agent of a seller client shall have the duties and obligations set forth in K.S.A. 58-30,106, and amendments thereto. A designated agent of a buyer client shall have the duties and obligations set forth in K.S.A. 58-30,107, and amendments thereto.

(4) In any transaction involving a designated agent, the supervising broker of the designated agent shall act as a transaction broker pursuant to K.S.A. 58-30,113, and amendments thereto, unless both buyer and seller are represented by designated agents and the designated agents are supervised by the same branch broker. In that case, the branch broker shall act as a transaction broker pursuant to  K.S.A. 58-30,113, and amendments thereto. The supervising broker, or branch broker if applicable, may appoint an affiliated licensee to act in the transaction as a transaction broker pursuant to  K.S.A. 58-30,113, and amendments thereto.

(5) A designated agent may disclose to the designated agent's supervising broker, or branch broker if applicable, and to an affiliated licensee appointed as a transaction broker pursuant to paragraph (4), confidential information of a client for the purpose of seeking advice or assistance for the benefit of the client in regard to a transaction.

(6) If a buyer client of a designated agent wants to see a property owned by a seller client of the designated agent, the designated agent may act as a transaction broker pursuant to  K.S.A. 58-30,113, and amendments thereto, with the informed consent of the seller client and buyer client. The informed consent shall be evidenced by a transaction broker addendum to the agency agreements and shall be signed by the buyer prior to writing the offer and by the seller prior to signing the contract.

(c) The commission, by rules and regulations, shall adopt a transaction broker addendum form to be used by licensees pursuant to this section.

History: L. 1995, ch. 252, § 9; Revived, L. 1997, ch. 65, § 37; L. 1997, ch. 65, § 38; Oct. 1.



58-30-110 Real estate brokerage relationships.

58-30,110. Real estate brokerage relationships. (a) (1) The commission shall adopt a rule and regulation prescribing language which describes a seller's agent, a buyer's agent and a transaction broker for inclusion in a brochure entitled "real estate brokerage relationships".

(2) Except as provided in subsection (a)(3), a licensee shall furnish a prospective buyer or seller with the brochure at the first practical opportunity.

(3) A licensee is not required to provide a copy of the brochure to a prospective buyer or seller in the following instances:

(A) The licensee is acting solely as a principal and not as an agent for another;

(B) the communication from the licensee is a solicitation of business;

(C) the transaction is regarding the sale of commercial property or the sale of residential property of more than four units;

(D) the transaction is regarding the sale of property by public auction;

(E) the licensee is only performing ministerial acts; or

(F) the customer or client has already received the brochure from the licensee's brokerage firm.

(4) Acknowledgment of receipt of the brochure by the seller and buyer shall be included in any contract for sale.

(b) (1) Except for instances when a licensee is providing information through an advertisement or other form of public notice of the licensee's representation of a client, a licensee representing a client in a proposed real estate transaction shall disclose the representation at the time of the initial contact with another licensee representing the other party. The  disclosure may be made orally or in writing.

(2) Each time a licensee is contacted by another licensee who requests permission to show property to a prospective buyer, the licensee shall inquire whether or not the licensee represents the buyer.

(c) The disclosure of the brokerage relationship between all licensees involved and the seller and buyer shall be included in any contract for sale and in any lot reservation agreement.

History: L. 1995, ch. 252, § 10; L. 1996, ch. 212, § 18; Revived, L. 1997, ch. 65, § 39; L. 1997, ch. 65, § 40; Oct. 1.



58-30-111 Imputed knowledge.

58-30,111. Imputed knowledge. (a) A client or customer shall not be liable for a misrepresentation or omission by the client's statutory agent or the transaction broker arising out of the agency or transaction broker agreement unless the client or customer knew of the misrepresentation or omission.

(b) A statutory agent or transaction broker shall not be liable for a misrepresentation or omission by the agent's client or the transaction broker's customer arising out of the agency or transaction broker agreement unless the licensee knew of the misrepresentation or omission.

(c) A statutory agent or transaction broker shall not be liable for an innocent or negligent misrepresentation in information provided to the seller or landlord or to the buyer or tenant if the licensee does not have personal knowledge of the error, inaccuracy or omission that is the basis for the claim of misrepresentation.

History: L. 1995, ch. 252, § 11; Revived, L. 1997, ch. 65, § 41; L. 1997, ch. 65, § 42; Oct. 1.



58-30-112 Forms; rules and regulations.

58-30,112. Forms; rules and regulations. The commission shall provide sample forms of agency agreements and, by rules and regulations, provide such other prohibitions, limitations and conditions relating thereto as the commission may prescribe.

History: L. 1995, ch. 252, § 12; Revived, L. 1997, ch. 65, § 43; L. 1997, ch. 65, § 44; Oct. 1.



58-30-113 Transaction broker; obligations of; disclosure of information.

58-30,113. Transaction broker; obligations of; disclosure of information. (a) A broker engaged as a transaction broker shall not act as an agent for either party.

(b) A transaction broker shall have the following obligations and responsibilities:

(1) To perform the terms of any written or oral agreement made with any party to the transaction;

(2) to exercise reasonable skill and care as a transaction broker, including, but not limited to:

(A) Presenting all offers and counteroffers in a timely manner, even when the property is subject to a contract of sale;

(B) advising the parties regarding the transaction and suggesting that such parties obtain expert advice as to material matters about which the transaction broker knows but the specifics of which are beyond the expertise of the licensee;

(C) accounting in a timely manner for all money and property received;

(D) keeping the parties fully informed regarding the transaction;

(E) assisting the parties in complying with the terms and conditions of any contract including closing the transaction;

(F) disclosing to all prospective buyers or tenants all adverse material facts actually known by the transaction broker, including, but not limited to:

(i) Any environmental hazards affecting the property which are required by law to be disclosed;

(ii) the physical condition of the property;

(iii) any material defects in the property;

(iv) any material defects in the title to the property; or

(v) any material limitation on the seller's or landlord's ability to perform under the terms of the contract; and

(G) disclosing to any prospective seller or landlord all adverse material facts actually known by the transaction broker, including, but not limited to, material facts concerning the buyer's or tenant's financial ability to perform the terms of the transaction;

(3) comply with all requirements of this act and rules and regulations adopted hereunder; and

(4) comply with any applicable federal, state and local laws, rules and regulations and ordinances, including fair housing and civil rights and rules and regulations.

(c) Except as provided in subsection (d), the transaction broker is not required to disclose to any party to the transaction information relating to the physical condition of the property if a written report regarding the physical condition of the property has been prepared by a qualified third party and provided to the party.

(d) A transaction broker shall disclose to the party any facts actually known by the transaction broker that were omitted from or contradict any information included in a written report described in subsection (c).

(e) If pursuant to subsection (b)(2)(B), the transaction broker advised the parties to obtain expert advice as to material matters about which the transaction broker knows but the specifics of which are beyond the expertise of the transaction broker, no cause of action for any person shall arise against the transaction broker pertaining to such material matters.

(f) In any transaction regarding the sale or lease of real estate other than commercial property or residential property of more than four units, the following information shall not be disclosed by a transaction broker without the consent of all parties:

(1) That a buyer or tenant is willing to pay more than the purchase price or lease rate offered for the property;

(2) that a seller or landlord is willing to accept less than the asking price or lease rate for the property;

(3) what the motivating factors are for any party buying, selling, or leasing the property;

(4) that a seller, buyer, landlord or tenant will agree to financing terms other than those offered; or

(5) any information or personal confidences about a party to the transaction which might place the other party at an advantage over the party unless the disclosure is required by law or failure to disclose such information would constitute fraudulent misrepresentation.

(g) (1) Except as provided in subsection (g)(2), in any transaction regarding the sale or lease of commercial property or residential property of more than four units, the following information may be disclosed by a transaction broker unless prohibited by the parties:

(A) That a buyer or tenant is willing to pay more than the purchase price or lease rate offered for the property;

(B) that a seller or landlord is willing to accept less than the asking price or lease rate for the property;

(C) what the motivating factors are for any party buying, selling or leasing the property; or

(D) that a seller, buyer, landlord or tenant will agree to financing terms other than those offered.

(2) Any information or personal confidences about a party to the transaction which might place the other party at an advantage over the party shall not be disclosed unless the disclosure is required by law or failure to disclose such information would constitute fraudulent misrepresentation.

(h) A transaction broker has no duty to conduct an independent inspection of the property for the benefit of any party to the transaction and has no duty to independently verify the accuracy or completeness of statements made by the seller, landlord, buyer, tenant or qualified third party inspectors.

(i) A transaction broker has no duty to conduct an independent investigation of the buyer's or tenant's financial condition or to verify the accuracy or completeness of any statement made by the buyer or tenant.

(j) A transaction broker may do the following without breaching any obligation or responsibility:

(1) Show alternative properties not owned by the seller or landlord to a prospective buyer or tenant;

(2) list competing properties for sale or lease;

(3) show properties in which the buyer or tenant is interested to other prospective buyers or tenants; and

(4) serve as a single agent or subagent for the same or for different parties in other real estate transactions.

(k) Information known to a transaction broker shall not be imputed to any party to the transaction or to any licensee within the brokerage firm engaged as a transaction broker.

(l) A transaction broker may cooperate with other brokers or cooperate and pay compensation to other brokers but shall not engage any subagents.

History: L. 1997, ch. 65, § 1; L. 2006, ch. 159, § 4; July 1.






Article 30a COMMERCIAL REAL ESTATE BROKER LIEN ACT

58-30a01 Citation.

58-30a01. Citation. K.S.A. 58-30a01 to 58-30a18, inclusive, and amendments thereto, shall be known and may be cited as the commercial real estate broker lien act.

History: L. 2005, ch. 179, § 1; July 1.



58-30a02 Definitions.

58-30a02. Definitions. As used in the commercial real estate broker lien act:

(a) "Commercial real estate" means any real estate and any interest therein, except:

(1) Real estate containing one to four residential units;

(2) real estate containing single-family residential units such as condominiums, townhouses or homes in a subdivision when sold, leased or otherwise conveyed on a unit by unit basis, even though these units may be a part of a larger building or parcel of real estate containing more than four residential units;

(3) real estate on which no buildings or structures are located and which is zoned for single-family residential use; or

(4) real estate used for agricultural purposes.

(b) "Compensation" means all amounts to be paid to a broker for services provided under a written agreement including, but not limited to, the broker's commission and any brokerage, management, consulting or other fees.

(c) "Services" means any act or service for which compensation is paid and the performance of which requires a license under the real estate brokers' and salespersons' license act.

(d) Words and phrases used in this act, unless provided otherwise have the meanings ascribed thereto in K.S.A. 58-3035, and amendments thereto.

History: L. 2005, ch. 179, § 2; July 1.



58-30a03 Amount of lien; conditions.

58-30a03. Amount of lien; conditions. (a) Any broker shall have a lien on commercial real estate in the amount of the compensation as agreed upon by the broker and the owner or the owner's agent, if:

(1) Such real estate is listed with the broker under terms of a written agreement signed by the owner or the owner's agent; and

(2) the broker or salespersons retained by the broker have provided services that resulted in the procuring of a person or entity ready, willing and able to purchase, lease or otherwise accept a conveyance of the commercial real estate as provided by such agreement which were otherwise acceptable to the owner or owner's agent as evidenced by a written agreement signed by the owner or the owner's agent.

(b) A broker also shall have a lien on such commercial real estate if the broker has a written agreement with a person to represent such person in the purchase, lease or other conveyance to the buyer of such real estate when the broker becomes entitled to compensation pursuant to the written agreement.

History: L. 2005, ch. 179, § 3; July 1.



58-30a04 Notice of lien.

58-30a04. Notice of lien. The notice of any lien filed pursuant to this act shall state the name of the broker claiming the lien, the name of the owner of the real estate, a description of the real estate upon which the lien is being claimed, the amount for which the lien is claimed and the real estate license number of the broker. The notice of lien shall be signed by the broker and the broker shall attest that the information contained in the notice is true and accurate as to the broker's knowledge and belief.

History: L. 2005, ch. 179, § 4; July 1.



58-30a05 When lien attaches.

58-30a05. When lien attaches. A broker's lien attaches to the commercial real estate when:

(a) The broker procures a person or entity ready, willing and able to purchase, lease or otherwise accept a conveyance of such real estate upon the terms set forth in the written agreement with the owner or terms otherwise acceptable to the owner or owner's agent, or the broker is entitled to a fee or commission pursuant to a written agreement signed by the owner or the owner's agent; and

(b) the broker records a notice of the lien in the office of the register of deeds of the county in which the commercial real estate is located so long as such lien is filed prior to the actual conveyance or transfer of the commercial real estate subject to such broker's lien.

History: L. 2005, ch. 179, § 5; July 1.



58-30a06 Compensation paid in installments; when lien is effective and attaches.

58-30a06. Compensation paid in installments; when lien is effective and attaches. If compensation to a broker is due in installments and a portion of the compensation is due after the conveyance or transfer of the commercial real estate, any claim for a lien for installment payments due after the transfer or conveyance of such real estate may be recorded any time after the transfer or conveyance of the commercial real estate on behalf of a broker who represented the current owner of the real estate but must be recorded before the date on which the payment is due. Such lien shall be effective as a lien against the commercial real estate only to the extent moneys are still owed to the broker. A single claim for a lien recorded before the transfer or conveyance of the commercial real estate, claiming all moneys due under an installment payment agreement is not valid or enforceable to the extent of the payments due after the transfer or conveyance. The lien attaches for purposes of this paragraph when the claim for lien is recorded.

History: L. 2005, ch. 179, § 6; July 1.



58-30a07 Leases.

58-30a07. Leases. In the case of a lease, the lien must be recorded within 90 days after the lessee takes possession of the property. If written notice of the intention to sign the lease is personally served on the broker entitled to claim a lien at least 10 days before the date of the intended signing of the lease, the claim for lien must be recorded before the date indicated for the signing of the lease. The lien attaches for purposes of this paragraph when the claim for lien is recorded.

History: L. 2005, ch. 179, § 7; July 1.



58-30a08 When lien attaches.

58-30a08. When lien attaches. If the broker has a written agreement with a prospective buyer as provided in subsection (b) of K.S.A. 58-30a03, and amendments thereto, the lien attaches when the broker records a notice of the lien within 90 days after the purchase, conveyance or transfer in the office of the register of deeds in the county in which the commercial real estate is located.

History: L. 2005, ch. 179, § 8; July 1.



58-30a09 Leases; sublease or assignment of lease; notice; attachment.

58-30a09. Leases; sublease or assignment of lease; notice; attachment. If a lease also includes provisions for a sublease or assignment of lease, the notice of lien must be recorded not later than 90 days after the lessee takes possession of the leased premises. If the transferor personally serves written notice of the intended execution of the lease on the broker entitled to claim a lien at least 10 days prior to the date of the intended execution of the lease, the notice of lien must be recorded before the date indicated in such notice for the execution of the lease. The lien shall attach as of the recording of the notice of lien and shall not relate back to the date of the written instrument.

History: L. 2005, ch. 179, § 9; July 1.



58-30a10 When additional compensation is owed.

58-30a10. When additional compensation is owed. If additional compensation is owed to a broker as a result of the exercise of an option to expand the leased premises, the renewal or extension of a lease, the purchase of the property or other transaction pursuant to a written agreement signed by the current owner or tenant, the broker may record its notice of lien at any time after execution of the lease or other written agreement containing such option but not later than 90 days after the occurrence of the transaction for which the additional commission is claimed.

History: L. 2005, ch. 179, § 10; July 1.



58-30a11 Additional compensation due; action to foreclose lien, time, when.

58-30a11. Additional compensation due; action to foreclose lien, time, when. Any action to foreclose a lien to collect additional compensation must be commenced within two years of the date of the transaction on which the additional compensation is claimed. If the property is sold or otherwise conveyed prior to the date on which additional compensation is due, and if the broker has filed a valid notice of lien prior to the sale or other conveyance of the property, the purchaser or transferee shall be deemed to have notice of and shall take title to the property subject to the notice of lien. If a broker claiming additional compensation fails to record its notice of lien for additional compensation prior to the recording of a deed conveying legal title to the property to the purchaser or transferee, such broker may not claim a lien on the property. The provisions of this subsection shall not limit or otherwise affect claims or defenses a broker, owner or other party may have on any other basis, in law or in equity.

History: L. 2005, ch. 179, § 11; July 1.



58-30a12 Broker precluded from receiving compensation; release or satisfaction of lien.

58-30a12. Broker precluded from receiving compensation; release or satisfaction of lien. If a claim for a lien has been filed with the register of deeds and a condition occurs that would preclude the broker from receiving compensation under the terms of the broker's written agreement, the broker shall record and provide the owner of record a written release or satisfaction of the lien.

History: L. 2005, ch. 179, § 12; July 1.



58-30a13 Notice of lien for owner; failure to provide.

58-30a13. Notice of lien for owner; failure to provide. (a) Within 10 days of recording the notice of lien, the broker shall mail a copy of the notice of the lien to the owner of record of the commercial real estate or the agent thereof at the address of the owner stated in the written agreement on which the claim for lien is based. If no address is given, such notice shall be mailed to the address of the real estate on which the claim of lien is based. If the notice of lien is recorded within 10 days prior to closing, the broker is not required to mail or personally serve a copy of the notice of lien. Mailing a copy of the notice of lien is effective when deposited in the United States mail, with postage prepaid.

(b) The broker's lien shall be unenforceable if mailing or service of a copy of notice of lien does not occur at the time and in the matter required by this section. The broker's lien is void if the broker does not record the lien as provided in this act.

History: L. 2005, ch. 179, § 13; July 1.



58-30a14 Enforcement of lien; foreclosure petition; priority of liens.

58-30a14. Enforcement of lien; foreclosure petition; priority of liens. (a) A broker may enforce a lien attaching against commercial real estate by filing a petition to foreclose such lien in the district court of the county in which such real estate is located. Failure to file such petition within two years of recording a lien shall extinguish such lien. A claim for a lien extinguished pursuant to this section may not be asserted in subsequent proceedings.

(b) A foreclosure petition shall contain the name of the broker and the broker's license number, the name of the owner or owners of the real estate, a statement of the terms of the contract or agreement on which the lien is based, the date when the contract or agreement was made, a description of the services performed, the amount due and unpaid, a description of the real estate that is subject to the lien and any other facts necessary for a full understanding of the rights of the parties. The plaintiff shall file the action against all known parties who have an interest in such real estate. A foreclosure action for a lien claimed pursuant to this act shall be brought in the manner provided by article 24 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto.

(c) Any valid prior recorded liens or mortgages shall have priority over a real estate broker's lien.

History: L. 2005, ch. 179, § 14; July 1.



58-30a15 Failure to file suit to foreclose lien.

58-30a15. Failure to file suit to foreclose lien. If a broker claiming a lien pursuant to this act fails to file suit to enforce the lien within 30 days after a properly served written demand of the owner, the lien shall be extinguished. Service of such demand shall be by restricted mail as defined by K.S.A. 60-103 and amendments thereto or by personal service.

History: L. 2005, ch. 179, § 15; July 1.



58-30a16 Recording of satisfaction or release of lien, when required.

58-30a16. Recording of satisfaction or release of lien, when required. If a lien filed pursuant to this act has been paid in full or otherwise discharged, or if the broker fails to institute a suit to enforce the lien within the time provided by K.S.A. 58-30a11 and 58-30a14, and amendments thereto, the broker shall record the satisfaction or release of such lien in writing upon written demand within 20 days after such demand in the office of the register of deeds of the county in which the commercial real estate is located.

History: L. 2005, ch. 179, § 16; July 1.



58-30a17 Who may demand the entering of satisfaction or release of lien.

58-30a17. Who may demand the entering of satisfaction or release of lien. (a) The following persons may make demand upon a broker for the entering of satisfaction or release of the lien, as provided for in K.S.A. 58-30a12 and 58-30a16, and amendments thereto:

(1) An owner or the owner's heirs or assigns or anyone acting for such owner, heirs or assigns;

(2) an owner of real estate upon which a lien has been recorded by someone having no legitimate claim in the real estate; or

(3) a lender or designated closing agent acting as a closing agent in the sale, financing or refinancing of the real estate subject to such lien.

(b) Any broker or assignee of a broker who refuses or neglects to enter satisfaction or release of such lien within 20 days after demand has been made as provided in subsection (a) shall be liable to the person for whom the demand was made in the sum of $500 as a civil penalty, together with a reasonable attorney's fee for preparing and prosecuting the action. The plaintiff in such action may recover any additional damages that the evidence in the case warrants. Civil actions may be brought under this section before any court of competent jurisdiction, and attachments may be had as in other cases.

History: L. 2005, ch. 179, § 17; July 1.



58-30a18 Costs.

58-30a18. Costs. The costs of any proceeding arising out of a lien filed pursuant to this act, including reasonable attorney's fees, shall be awarded to the prevailing party or parties.

History: L. 2005, ch. 179, § 18; July 1.






Article 31 APARTMENT OWNERSHIP ACT

58-3101 Name of act; citation.

58-3101. Name of act; citation. This act shall be known and may be cited as the "apartment ownership act."

History: L. 1963, ch. 329, § 1; July 1.



58-3102 Definitions.

58-3102. Definitions. As used in this act and the act of which this section is amendatory, unless the context otherwise requires:

(a) "Apartment" or "condominium unit" means a part of the property intended for any type of independent use whether residence, office, the operation of any industry or business or other use, including one or more rooms or enclosed spaces located on one or more floors (or part or parts thereof) in a building, and with a direct exit to a public street or highway or to a common area leading to such street or highway. To the extent that walls, floors, and ceilings are designated as the boundaries of a condominium unit or apartment by the declaration, all doors and windows therein, and all lath, wallboard, plasterboard, plaster, paneling, tiles, wallpaper, paint, finished flooring, and any other materials constituting any part of the furnished surfaces thereof, shall be deemed a part of such unit, while all other portions of such walls, floors and ceilings shall be deemed a part of the common areas and facilities. If any chutes, flues, ducts, conduits, wires, bearing walls, bearing columns, or any other apparatus lies partially within and partially outside of the designated boundaries of a unit, any portions thereof serving only that unit shall be deemed a part of that unit, while any portions thereof serving more than one unit or any portion of the common elements shall be deemed a part of the common areas and facilities. All space, interior partitions, and other fixtures and improvements within the boundaries of a unit shall be deemed a part of that unit. Any shutters, awnings, window boxes, doorsteps, porches, balconies, patios, and any other apparatus designed to serve a single unit, but located outside the boundaries thereof, shall be deemed a limited common area and facility appertaining to that unit exclusively.

(b) "Apartment owner" means the person or persons owning an apartment or condominium unit in fee simple absolute and an undivided interest in the fee simple estate of the common areas and facilities as specified and established in the declaration.

(c) "Apartment number" means the number, letter, or combination thereof designating the apartment or condominium unit in the declaration.

(d) "Association of apartment owners" means all of the apartment or condominium unit owners acting as a group in accordance with the bylaws and declaration.

(e) "Building" means a building, containing one or more apartments or condominium units, or two or more buildings, each containing one or more apartments or condominium units and comprising a part of the property.

(f) "Condominium" means "property" as hereinafter defined.

(g) "Common areas and facilities," unless otherwise provided in the declaration or lawful amendments thereto means and includes:

(1) The land on which the building is located;

(2) the foundations, columns, girders, beams, supports, main walls, roofs, halls, corridors, lobbies, stairs, stairways, fire escapes, and entrances and exits of the building;

(3) the basements, yards, gardens, parking areas and storage spaces;

(4) the premises for the lodging of janitors or persons in charge of the property;

(5) installations of central services such as power, lights, gas, hot and cold water, heating, refrigeration, air conditioning and incinerating;

(6) the elevators, tanks, pumps, motors, fans, compressors, ducts and in general all apparatus and installations existing for common use;

(7) such community and commercial facilities as may be provided for in the declaration; and

(8) all other parts of the property necessary or convenient to its existence, maintenance and safety, or normally in common use.

(h) "Convertible land" shall mean a building site for one or more proposed additional condominium units within the submitted land which may be created in accordance with the declaration and this act.

(i) "Common expenses" means and includes:

(1) All sums lawfully assessed against the apartment owners by the association of apartment owners;

(2) expenses of administration, maintenance, repair or replacement of the common areas and facilities;

(3) expenses agreed upon as common expenses by the association of apartment owners; and

(4) expenses declared common expenses by provisions of this act, or by the declaration or the bylaws.

(j) "Common profits" means the balance of all income, rents, profits and revenues from the common areas and facilities remaining after the deduction of the common expenses.

(k) "Declaration" means the instrument by which the property is submitted to the provisions of this act as hereinafter provided, and such declaration as from time to time may be lawfully amended.

(l) "Expandable condominium" shall mean a condominium to which additional real property may be added in accordance with the provisions of the declaration and of this act.

(m) "Limited common areas and facilities" means and includes those common areas and facilities designated in the declaration as reserved for use of certain apartment or apartments to the exclusion of the other apartments.

(n) "Majority" or "majority of apartment owners" means the apartment owners with 51% or more of the votes in accordance with the percentages assigned in the declaration to the apartments for voting purposes.

(o) "Par value" shall mean a number of dollars or points assigned to each condominium unit by the declaration. If par value is stated in terms of dollars, that statement shall not be deemed to reflect or control value for taxation, fair market value, or for any purpose.

(p) "Person" means individual, corporation, partnership, association, trustee or other legal entity.

(q) "Property" means and includes the land, the building, all improvements and structures thereon, all owned in fee simple absolute and all easements, rights and appurtenances belonging thereto, and all articles of personal property intended for use in connection therewith, which have been or are intended to be submitted to the provisions of this act.

(r) "Recording officer" means the register of deeds of the county in which the property is located.

(s) "Size" shall mean the approximate square feet of floor space of each condominium unit computed by reference to the declaration and floor plans and rounded off to a whole number. Certain spaces may be excluded or estimated in determining size if the same basis of calculation is used for all units of the condominium and is described in the declaration or floor plans.

(t) "Submitted land" shall mean real property, and any incidents thereto or interests therein, lawfully submitted to the provisions of this act as hereinafter provided.

History: L. 1963, ch. 329, § 2; L. 1968, ch. 148, §1; L. 1975, ch. 297, § 1; L. 2011, ch. 49, § 24; July 1.



58-3103 Application of act.

58-3103. Application of act. This act shall be applicable only to property, the sole owner or all of the owners of which submit the same to the provisions hereof by duly executing and recording a declaration as hereinafter provided.

History: L. 1963, ch. 329, § 3; July 1.



58-3104 Status of the apartments.

58-3104. Status of the apartments. Each apartment, together with its undivided interest in the common areas and facilities, shall for all purposes constitute real property.

History: L. 1963, ch. 329, § 4; July 1.



58-3105 Ownership of apartments.

58-3105. Ownership of apartments. Each apartment owner shall be entitled to the exclusive ownership and possession of his or her apartment.

History: L. 1963, ch. 329, § 5; July 1.



58-3106 Common areas and facilities.

58-3106. Common areas and facilities. (a) Each apartment owner shall be entitled to an undivided interest in the common areas and facilities as expressed in the declaration. The declaration may allocate to each apartment or condominium unit an undivided interest in the common areas and facilities proportionate to either the size or par value of each apartment or condominium unit. The undivided interests in the common areas and facilities shall add up to one (1) if stated as fractions or one hundred percent (100%) if stated as percentages. The undivided interest allocated to each apartment or condominium unit shall be reflected by the declaration or by an exhibit or schedule accompanying the declaration and recorded simultaneously therewith.

(b) Except as otherwise provided in this act, the undivided interest of each apartment owner in the common areas and facilities as expressed in the declaration shall have a permanent character and shall not be altered without the consent of all of the apartment owners expressed in an amended declaration duly recorded. The undivided interest in the common areas and facilities shall not be separated from the apartment to which it appertains and shall be deemed to be conveyed or encumbered with the apartment even though such interest is not expressly mentioned or described in the conveyance or other instrument.

(c) The common areas and facilities shall remain undivided and no apartment owner or any other person shall bring any action for partition or division of any part thereof, unless the property has been removed from the provisions of this act as provided in K.S.A. 58-3116 and 58-3126. Any covenant to the contrary shall be null and void.

(d) Each apartment owner may use the common areas and facilities in accordance with the purpose for which they were intended without hindering or encroaching upon the lawful rights of the other apartment owners.

(e) The necessary work of maintenance, repair and replacement of the common areas and facilities and the making of any additions or improvements thereto shall be carried out only as provided herein and in the bylaws.

(f) The association of apartment owners shall have the irrevocable right, to be exercised by the manager or board of directors, to have access to each apartment from time to time during reasonable hours as may be necessary for the maintenance, repair or replacement of any of the common areas and facilities therein or accessible therefrom, or for making emergency repairs therein necessary to prevent damage to the common areas and facilities or to another apartment or apartments.

(g) If a condominium contains any convertible land or is an expandable condominium, the undivided interests in the common areas and facilities may be reallocated and altered without the consent of all apartment owners as set forth in the declaration and in this act.

(h) Until an amendment to the declaration is executed and recorded by the declarant and the board of directors of the association of apartment owners, as provided by this act, interests in the common areas and facilities shall not be allocated to any condominium unit proposed for construction to be created within any convertible land or on any additional land if the condominium is an expandable condominium.

(i) To reallocate and alter interests in the common areas and facilities after units are constructed upon convertible or additional land, the declarant and the board of directors of the association of apartment owners shall execute and record an amendment to the declaration which shall reallocate and alter undivided interests in the common areas and facilities among all owners on an equitable formula set forth in said declaration so that the condominium units constructed upon convertible or additional land shall be allocated undivided interests in the common areas and facilities on the same basis and formula as the units depicted on the floor plans recorded simultaneously with the original declaration. Such reallocation and alteration by the declarant and the board of directors shall not require the consent of all the owners of units.

History: L. 1963, ch. 329, § 6; L. 1975, ch. 297, §2; July 1.



58-3107 Compliance with covenants, bylaws and administrative provisions.

58-3107. Compliance with covenants, bylaws and administrative provisions. Each apartment owner shall comply strictly with the bylaws and with the administrative rules and regulations adopted pursuant thereto, as either of the same may be lawfully amended from time to time, and with the covenants, conditions and restrictions set forth in the declaration or in the deed to the owner's apartment. Failure to comply with any of the same shall be ground for an action to recover sums due, for damages or injunctive relief or both maintainable by the manager or board of directors on behalf of the association of apartment owners or, in a proper case, by an aggrieved apartment owner.

History: L. 1963, ch. 329, § 7; July 1.



58-3108 Certain work prohibited.

58-3108. Certain work prohibited. No apartment owner shall do any work which would jeopardize the soundness or safety of the property, reduce the value thereof or impair any easement or hereditament without in every such case the unanimous consent of all the other apartment owners being first obtained.

History: L. 1963, ch. 329, § 8; July 1.



58-3109 Liens against apartments; removal from lien; effect of part payment.

58-3109. Liens against apartments; removal from lien; effect of part payment. (a) Subsequent to recording the declaration as provided in this act, and while the property remains subject to this act, no lien shall thereafter arise or be effective against the property. During such period liens or encumbrances shall arise or be created only against each apartment and the percentage of undivided interest in the common areas and facilities, appurtenant to such apartment, in the same manner and under the same conditions in every respect as liens or encumbrances may arise or be created upon or against any other separate parcel of real property subject to individual ownership: Provided, That no labor performed or materials furnished with the consent or at the request of an apartment owner or his or her agent or his or her contractor or subcontractor shall be the basis for the filing of a lien pursuant to the lien law against the apartment or any other property of any other apartment owner not expressly consenting to or requesting the same, except that such express consent shall be deemed to be given by the owner of any apartment in the case of emergency repairs thereto. Labor performed or materials furnished for the common areas and facilities, if duly authorized by the association of apartment owners, the manager or board of directors, in accordance with this act, the declaration or bylaws, shall be deemed to be performed or furnished with the express consent of each apartment owner and shall be the basis for the filing of a lien pursuant to the lien law against each of the apartments and shall be subject to the provisions of subparagraph (b) hereunder.

(b) In the event a lien against two or more apartments becomes effective, the apartment owners of the separate apartments may remove their apartment and the percentage of undivided interest in the common areas and facilities appurtenant to such apartment from the lien by payment of the fractional or proportional amounts attributable to each of the apartments affected. Such individual payment shall be computed by reference to the percentages appearing on the declaration. Subsequent to any such payment, discharge or other satisfaction the apartment and the percentage of undivided interest in the common areas and facilities appurtenant thereto shall thereafter be free and clear of the lien so paid, satisfied or discharged. Such partial payment, satisfaction or discharge shall not prevent the lienor from proceeding to enforce his or her rights against any apartment and the percentage of undivided interest in the common areas and facilities appurtenant thereto not so paid, satisfied or discharged.

History: L. 1963, ch. 329, § 9; July 1.



58-3110 Common profits and expenses.

58-3110. Common profits and expenses. The common profits of the property shall be distributed among, and the common expenses shall be charged to, the apartment owners according to the undivided interest in the common areas and facilities.

History: L. 1963, ch. 329, § 10; L. 1975, ch. 297, §3; July 1.



58-3111 Contents of declaration.

58-3111. Contents of declaration. The declaration shall contain the following particulars:

1. Description of the land submitted to the provisions of this act.

2. Description of the condominium units or apartments which are constructed or are to be constructed.

3. The apartment number of each apartment or condominium unit, and a statement of its location, approximate area, number of rooms, and immediate common area to which it has access, and any other data necessary for its proper identification.

4. Description of the common areas and facilities.

5. Description of the limited common areas and facilities, if any, stating to which apartments or condominium units their use is reserved.

6. The undivided interest in the common areas and facilities appertaining to each apartment or condominium unit and its owner for all purposes, including voting, and the method and formula by which the undivided interests in the common areas and facilities may be reallocated and altered consistent with the provisions of this act.

7. Statement of the purposes for which the building and each of the apartments or condominium units are intended and restricted as to use.

8. The name of a person to receive service of process in the cases hereinafter provided, together with the residence or place of business of such person which shall be within the city or county in which the building or buildings are located.

9. Provision as to the percentage of votes by the apartment owners which shall be determinative of whether to rebuild, repair, restore, or sell the property in the event of damage or destruction of all or part of the property.

10. Any further details in connection with the property which the person executing the declaration may deem desirable to set forth consistent with this act.

11. The method by which the declaration may be amended, consistent with the provisions of this act.

12. If the condominium contains any convertible land the declaration shall also contain the following:

(a) A legal description of all convertible land within the condominium.

(b) A statement of the maximum number of condominium units that may be created within such convertible land.

(c) A statement of the extent to which any structure erected on any convertible land will be compatible with structures on other portions of the submitted land in terms of quality in construction, the principal materials to be used, and architectural style.

(d) A description of all other improvements that may be made on all convertible land within the condominium.

(e) A statement that any condominium units constructed on all convertible land will be substantially identical to the condominium units on other portions of the submitted land, or a statement describing what other types of units may be created thereon.

(f) A description of the declarant's reserved right if any to create limited common areas and facilities within any convertible land.

13. If the condominium is an expandable condominium the declaration shall also contain the following:

(a) The reservation of an option to expand the condominium.

(b) A statement of any limitations on that option, including, without limitation, a statement as to whether the consent of any condominium unit owners shall be required, and if so, a statement as to the method whereby such consent shall be ascertained; or a statement that there are no such limitations.

(c) Time limit, not exceeding seven (7) years from the recording of the declaration, upon which the option to expand the condominium shall expire, together with a statement of the circumstances, if any which will terminate that option prior to the expiration of the time limit so specified.

(d) A legal description of all land that may be added to the condominium.

(e) A statement as to whether, if any of the additional land is added to the condominium, all of it or any particular portion of it must be added, and if not, a statement of any limitations as to what portions may be added or a statement that there are no such limitations.

(f) A statement as to whether portions of the additional land may be added to the condominium at different times, together with any limitations, fixing the boundaries of those portions by legal descriptions.

(g) A statement of any limitations as to the locations of any improvements that may be made on any portions of the additional land added to the condominium or a statement that no assurances are made in that regard. A summary statement of the extent to which any structures erected on a portion of the additional land added to the condominium will be compatible with structures on the submitted land in terms of quality of construction, the principal materials to be used, and architectural style, or a statement that no assurances are made in those regards.

(h) A description of all other improvements that will be made on any portion of the additional land added to the condominium, or a statement of any limitations as to what other improvements may be made thereon, or a statement that no assurances are made in that regard.

(i) A statement that any units created on any portion of the additional land added to the condominium will be substantially identical to the units on the submitted land, or a statement of any limitations as to what types of units may be created thereon, or a statement that no assurances are made in that regard.

(j) A description of the declarant's reserve right, if any, to create limited common areas and facilities within any portion of the additional land added to the condominium.

History: L. 1963, ch. 329, § 11; L. 1975, ch. 297, §4; July 1.



58-3112 Contents of deeds of apartments or condominium units.

58-3112. Contents of deeds of apartments or condominium units. Deeds of apartments or condominium units shall include the following particulars:

1. Description of the land as provided in K.S.A. 58-3111, or the post-office address of the property, including in either case the liber, page and date of recording of the declaration.

2. The apartment number of the apartment or condominium unit in the declaration and any other data necessary for its proper identification.

3. Statement of the use for which the apartment or condominium unit is intended and restrictions on its use.

4. The undivided interest appertaining to the apartment or condominium unit in the common areas and facilities.

5. Any further details which the grantor and grantee may deem desirable to set forth consistent with the declaration and this act.

History: L. 1963, ch. 329, § 12; L. 1975, ch. 297, §5; July 1.



58-3113 Copy of the floor plans to be filed.

58-3113. Copy of the floor plans to be filed. Simultaneously with the recording of the declaration there shall be filed in the office of the recording officer a set of the floor plans of the building showing the layout, location, apartment numbers and dimensions of the apartments, stating the name of the building or that it has no name, and bearing the verified statement of a registered architect or licensed professional engineer certifying that it is an accurate copy of portions of the plans of the building as filed with and approved by the municipal or other governmental subdivision having jurisdiction over the issuance of permits for the construction of buildings.

If such plans do not include a verified statement by such architect or engineer that such plans fully and accurately depict the layout, location, apartment numbers and dimensions of the apartments as built, there shall be recorded prior to the first conveyance of any apartment an amendment to the declaration to which shall be attached a verified statement of a registered architect or licensed professional engineer certifying that the plans theretofore filed, or being filed simultaneously with such amendment, fully and accurately depict the layout, location, apartment numbers and dimensions of the apartments as built.

Such plans shall be kept by the recording officer in a separate file for each building, indexed in the same manner as a conveyance entitled to record, numbered serially in the order of receipt, each designated "apartment ownership," with the name of the building, if any, and each containing a reference to the liber, page and date of recording of the declaration. Correspondingly, the record of declaration shall contain a reference to the file number of the floor plans of the building affected thereby.

History: L. 1963, ch. 329, § 13; July 1.



58-3114 Blanket mortgages and other blanket liens affecting an apartment at time of first conveyance.

58-3114. Blanket mortgages and other blanket liens affecting an apartment at time of first conveyance. At the time of the first conveyance of each apartment, every mortgage and other lien affecting such apartment, including the percentage of undivided interest of the apartment in the common areas and facilities, shall be paid and satisfied of record, or the apartment being conveyed and its percentage of undivided interest in the common areas and facilities shall be released therefrom by partial release duly recorded.

History: L. 1963, ch. 329, § 14; July 1.



58-3115 Recording; plat not recorded, when.

58-3115. Recording; plat not recorded, when. (a) The declaration, any amendment or amendments thereof, any instrument by which the provisions of this act may be waived, and every instrument affecting the property or any apartment or condominium unit shall be entitled to be recorded. Neither the declaration nor any amendment thereof shall be valid unless duly recorded.

(b) In addition to records and indexes required to be maintained by the recording officer, the recording officer shall maintain an index or indexes whereby the record of each declaration contains a reference to the record of each conveyance of an apartment or condominium unit affected by such declaration, and the record of each conveyance of an apartment or condominium unit contains a reference to the declaration of the property of which it is a part.

(c) There shall be recorded simultaneously with the declaration one or more plats of survey showing the legal description, the location and dimensions of the submitted land, any convertible lands within the submitted land and any additional land if the condominium is an expandable condominium. The plat of survey shall further show the location and dimensions of all existing condominium units and common areas and facility improvements of the submitted land. When converting all or any portion of any convertible land or adding additional land to an expandable condominium, the declarant shall record amended plats of survey which shall show the location and dimensions of all existing condominium units and common area and facility improvements upon the convertible or additional land.

(d) The register of deeds shall not record any plat of survey pursuant to this act unless such plat of survey is accompanied by a receipt from the county treasurer for real estate taxes and assessments on the submitted land in accordance with K.S.A. 19-1207(b), and amendments thereto.

History: L. 1963, ch. 329, § 15; L. 1975, ch. 297, § 6; L. 2010, ch. 2, § 2; L. 2011, ch. 115, § 7; July 1.



58-3115a Conversion of convertible lands.

58-3115a. Conversion of convertible lands. The declarant may convert all or any portion of any convertible land into one or more condominium units and common areas and facilities subject to any restrictions and limitations which the declaration may specify. Any such conversion shall be deemed to have occurred at the time of the recordation of an amendment to the declaration and the recording of floor plans and the plat of survey required by this act. All convertible lands shall be deemed a part of the common area and facilities until converted. Until the expiration of the period during which conversion may occur, or until actual conversion, whichever occurs first, the declarant alone shall be liable for real property taxes assessed against the convertible land and any improvements thereon and all other expenses in connection with that real estate. No other unit owner and no other portion of the condominium shall be subject to a claim for payment of such taxes or expenses, and unless the declaration provides otherwise, any income or proceeds from the convertible land and any improvements thereon shall inure to the declarant. No such conversion shall occur after seven years from the recordation of the declaration or such shorter period of time as the declaration may specify.

History: L. 1975, ch. 297, § 7; L. 2008, ch. 69, § 1; July 1.



58-3115b Expansion of condominiums.

58-3115b. Expansion of condominiums. The declarant may expand the condominium by adding land tracts in accordance with the provisions of the declaration and this act. Any such expansion shall be deemed to have occurred at the time of the recordation of the plat of survey and floor plans required by this act, together with an amendment to the declaration duly executed by the declarant. Such amendment shall contain a legal description of the land added to the condominium and shall reallocate undivided interests in the common areas and facilities in accordance with this act.

History: L. 1975, ch. 297, § 8; July 1.



58-3115c Certain sections supplemental to apartment ownership act; certain condominiums unaffected.

58-3115c. Certain sections supplemental to apartment ownership act; certain condominiums unaffected. K.S.A. 58-3115a, 58-3115b and 58-3115c shall be a part of and supplemental to the apartment ownership act. No condominium created prior to the effective date of this act shall be affected by this act without the consent of all of the condominium owners expressed in an amended declaration duly recorded.

History: L. 1975, ch. 297, § 9; July 1.



58-3116 Removal from provisions of this act.

58-3116. Removal from provisions of this act. (a) All of the apartment owners may remove a property from the provisions of this act by an instrument to that effect, duly recorded, provided that the holders of all liens affecting any of the apartments consent thereto or agree, in either case by instruments duly recorded, that their liens be transferred to the percentage of the undivided interest of the apartment owner in the property as hereinafter provided.

(b) Upon removal of the property from the provisions of this act, the property shall be deemed to be owned in common by the apartment owners. The undivided interest in the property owned in common which shall appertain to each apartment owner shall be the percentage of undivided interest previously owned by such owner in the common areas and facilities.

History: L. 1963, ch. 329, § 16; July 1.



58-3117 Removal no bar to subsequent resubmission.

58-3117. Removal no bar to subsequent resubmission. The removal provided for in the preceding section shall in no way bar the subsequent resubmission of the property to the provisions of this act.

History: L. 1963, ch. 329, § 17; July 1.



58-3118 Bylaws.

58-3118. Bylaws. The administration of every property shall be governed by bylaws, a true copy of which shall be annexed to the declaration and made a part thereof. No modification of or amendment to the bylaws shall be valid unless set forth in an amendment to the declaration and such amendment is duly recorded.

History: L. 1963, ch. 329, § 18; July 1.



58-3119 Same; contents.

58-3119. Same; contents. The bylaws, subject to the provisions of K.S.A. 2015 Supp. 58-4601 through 58-4614 and 58-4616 through 58-4623, and amendments thereto, may provide for the following:

(a) The election of a board of directors, the number of persons constituting the same, and the terms of the directors; the powers and duties of the board; the compensation, if any, of the directors; the method of removal from office of directors; and whether or not the board may engage the services of a manager or managing agent.

(b) Method of calling meetings of the apartment owners; what percentage shall constitute a quorum.

(c) Election of a president from among the board of directors who shall preside over the meetings of the board of directors and of the association of apartment owners.

(d) Election of a secretary who shall keep the minute book wherein resolutions shall be recorded.

(e) Election of a treasurer who shall keep the financial records and books of account.

(f) Maintenance, repair and replacement of the common areas and facilities and payments therefor, including the method of approving payment vouchers.

(g) Manner of collecting from the apartment owners their share of the common expenses.

(h) Designation and removal of personnel necessary for the maintenance, repair and replacement of the common areas and facilities.

(i) Method of adopting and of amending administrative rules and regulations governing the details of the operation and use of the common areas and facilities.

(j) Such restrictions on and requirements respecting the use and maintenance of the apartments and the use of the common areas and facilities, not set forth in the declaration, as are designed to prevent unreasonable interference with the use of their respective apartments and of the common areas and facilities by the several apartment owners.

(k) The percentage of votes required to amend the bylaws.

(l) Other provisions as may be deemed necessary for the administration of the property consistent with this act.

History: L. 1963, ch. 329, § 19; L. 2010, ch. 116, § 23; Jan. 1, 2011.



58-3120 Books of receipts and expenditures; availability for examination.

58-3120. Books of receipts and expenditures; availability for examination. The manager or board of directors, as the case may be, shall keep detailed, accurate records in chronological order, of receipts and expenditures affecting the common areas and facilities, specifying and itemizing the maintenance and repair expenses of the common areas and facilities and any other expenses incurred. Such records and the vouchers authorizing the payments shall be available for examination by the apartment owners at convenient hours of week days, pursuant to the rights and limitations of K.S.A. 2015 Supp. 58-4616, and amendments thereto.

History: L. 1963, ch. 329, § 20; L. 2010, ch. 116, § 24; Jan. 1, 2011.



58-3121 Waiver of use of common areas and facilities; abandonment of apartment.

58-3121. Waiver of use of common areas and facilities; abandonment of apartment. No apartment owner may exempt himself or herself from liability for his or her contribution towards the common expenses by waiver of the use or enjoyment of any of the common areas and facilities or by abandonment of his or her apartment.

History: L. 1963, ch. 329, § 21; July 1.



58-3122 Separate taxation.

58-3122. Separate taxation. Each apartment and its percentage of undivided interest in the common areas and facilities shall be deemed to be a parcel and shall be subject to separate assessment and taxation by each assessing unit and special district for all types of taxes authorized by law including but not limited to special ad valorem levies and special assessments. Neither the building, the property nor any of the common areas and facilities shall be deemed to be a parcel.

History: L. 1963, ch. 329, § 22; July 1.



58-3123 Priority of liens.

58-3123. Priority of liens. (a) All sums assessed by the association of apartment owners but unpaid for the share of the common expenses chargeable to any apartment shall constitute a lien on such apartment prior to all other liens except only (i) tax liens on the apartment in favor of any assessing unit and special district, and (ii) all sums unpaid on a first mortgage of record. Such lien may be foreclosed by suit by the manager or board of directors, acting on behalf of the apartment owners, in like manner as a mortgage of real property. In any such foreclosure the apartment owner shall be required to pay a reasonable rental for the apartment, if so provided in the bylaws, and the plaintiff in such foreclosure shall be entitled to the appointment of a receiver to collect the same. The manager or board of directors, acting on behalf of the apartment owners, shall have power, unless prohibited by the declaration, to bid in the apartment at foreclosure sale, and to acquire and hold, lease, mortgage and convey the same. Suit to recover a money judgment for unpaid common expenses shall be maintainable without foreclosing or waiving the lien securing the same.

(b) Where the mortgagee of a first mortgage of record or other purchaser of an apartment obtains title to the apartment as a result of foreclosure of the first mortgage, such acquirer of title, his or her successors and assigns, shall not be liable for the share of the common expenses or assessment by the association of apartment owners chargeable to such apartment which become due prior to the acquisition of title to such apartment by such acquirer. Such unpaid share of common expenses or assessments shall be deemed to be common expenses collectible from all of the apartment owners including such acquirer, his or her successors and assigns.

History: L. 1963, ch. 329, § 23; July 1.



58-3124 Joint and several liability of grantor and grantee for unpaid common expenses.

58-3124. Joint and several liability of grantor and grantee for unpaid common expenses. In a voluntary conveyance the grantee of an apartment shall be jointly and severally liable with the grantor for all unpaid assessments against the latter for his or her share of the common expenses up to the time of the grant or conveyance, without prejucice to the grantee's right to recover from the grantor the amounts paid by the grantee therefor. However, any such grantee shall be entitled to a statement from the manager or board of directors, as the case may be, setting forth the amount of the unpaid assessments against the grantor and such grantee shall not be liable for, nor shall the apartment conveyed be subject to a lien for, any unpaid assessments against the grantor in excess of the amount therein set forth.

History: L. 1963, ch. 329, § 24; July 1.



58-3125 Insurance.

58-3125. Insurance. The manager of the board of directors, if required by the declaration, bylaws or by a majority of the apartment owners, or at the request of a mortgagee having a first mortgage of record covering an apartment, shall have the authority to, and shall, obtain insurance for the property against loss or damage by fire and such other hazards under such terms and for such amounts as shall be required or requested. Such insurance coverage shall be written on the property in the name of such manager or of the board of directors of the association of apartment owners, as trustee for each of the apartment owners in the percentages established in the declaration. Premiums shall be common expenses. Provision for such insurance shall be without prejudice to the right of each apartment owner to insure his or her own apartment for his or her benefit.

History: L. 1963, ch. 329, § 25; July 1.



58-3126 Disposition of property; destruction or damage.

58-3126. Disposition of property; destruction or damage. If, within one hundred twenty (120) days of the date of the damage or destruction to all or part of the property, it is not determined by the association of apartment owners to repair, reconstruct or rebuild, then and in that event:

(a) The property shall be deemed to be owned in common by the apartment owners;

(b) The undivided interest in the property owned in common which shall appertain to each apartment owner shall be the percentage of undivided interest previously owned by such owner in the common areas and facilities;

(c) Any liens affecting any of the apartments shall be deemed to be transferred in accordance with the existing priorities to the percentage of the undivided interest of the apartment owner in the property as provided herein; and

(d) The property shall be subject to an action for partition at the suit of any apartment owner, in which event the net proceeds of sale together with the net proceeds of the insurance on the property, if any, shall be considered as one fund and shall be divided among all the apartment owners in a percentage equal to the percentage of undivided interest owned by each owner in the property, after first paying out of the respective shares of the apartment owners, to the extent sufficient for the purpose, all liens on the undivided interest in the property owned by each apartment owner.

History: L. 1963, ch. 329, § 26; July 1.



58-3127 Actions.

58-3127. Actions. Without limiting the rights of any apartment owner, actions may be brought by the manager or board of directors, in either case in the discretion of the board of directors, on behalf of two or more of the apartment owners, as their respective interest may appear, with respect to any cause of action relating to the common areas and facilities of more than one apartment. Service of process on two or more apartment owners in any action relating to the common areas and facilities of more than one apartment may be made on the person designated in the declaration to receive service of process.

History: L. 1963, ch. 329, § 27; July 1.



58-3128 Personal application.

58-3128. Personal application. (a) All apartment owners, tenants of such owners, employees of owners and tenants, or any other persons that may in any manner use property or any part thereof submitted to the provision of this act shall be subject to this act and to the declaration and bylaws of the association of apartment owners adopted pursuant to the provisions of this act.

(b) All agreements, decisions and determinations lawfully made by the association of apartment owners in accordance with the voting percentages established in the act, declaration or bylaws shall be deemed to be binding on all apartment owners.

History: L. 1963, ch. 329, § 28; July 1.



58-3129 Invalidity of part.

58-3129. Invalidity of part. If any provision of this act or any section, sentence, clause, phrase or word, or the application thereof in any circumstance is held invalid, the validity of the remainder of the act and of the application of any such provision, section, sentence, clause, phrase or word in any other circumstances shall not be affected thereby.

History: L. 1963, ch. 329, § 29; July 1.






Article 32 LAND AND WATER RECREATIONAL AREAS

58-3201 Limiting liability of property owners to persons entering premises for recreational purposes.

58-3201. Limiting liability of property owners to persons entering premises for recreational purposes. The purpose of this act is to encourage owners of land to make land and water areas available to the public for recreational purposes by limiting their liability toward persons entering thereon for such purposes.

History: L. 1965, ch. 559, § 1; July 1.



58-3202 Limiting liability of property owners to persons entering premises for recreational purposes; definitions.

58-3202. Limiting liability of property owners to persons entering premises for recreational purposes; definitions. As used in this act:

(a) "Land" means land, roads, water, watercourses, private ways and buildings, structures, and machinery or equipment when attached to the realty and includes agricultural and nonagricultural land.

(b) "Owner" means the possessor of a fee interest, a tenant, lessee, occupant or person in control of the premises.

(c) "Recreational purpose" includes, but is not limited to, any of the following, or any combination thereof: Hunting, fishing, swimming, boating, camping, picnicking, hiking, pleasure driving, nature study, water skiing, winter sports, noncommercial aviation activities and viewing or enjoying historical, archaeological, scenic, or scientific sites.

(d) "Charge" means the admission price or fee asked in return for invitation or permission to enter or go upon the land.

(e) "Agricultural land" means land suitable for use in farming and includes roads, water, watercourses and private ways located upon or within the boundaries of such agricultural land and buildings, structures and machinery or equipment when attached to such agricultural land.

(f) "Farming" means the cultivation of land for the production of agricultural crops, the raising of poultry, the production of eggs, the production of milk, the production of fruit or other horticultural crops, grazing or the production of livestock.

(g) "Nonagricultural land" means all land other than agricultural land.

History: L. 1965, ch. 559, § 2; L. 1988, ch. 198, § 1; L. 2011, ch. 42, § 1; July 1.



58-3203 Limited liability of property owners; owner's duty of care.

58-3203. Limited liability of property owners; owner's duty of care. Except as specifically recognized by or provided in K.S.A. 58-3206 and amendments thereto, an owner of land who makes all or any part of the land available to the public for recreational purposes owes no duty of care to keep the premises, or that part of the premises so made available, safe for entry or use by others for recreational purposes, or to give any warning of a dangerous condition, use, structure or activity on such premises to persons entering for such purposes. An owner of land who does take actions to keep the premises safe or to warn persons of a dangerous condition, use, structure or activity on the premises shall not be deprived of the protection which this law would provide had the owner not taken such actions or given such warning.

History: L. 1965, ch. 559, § 3; L. 1995, ch. 167, § 1; Apr. 27.



58-3204 Same; owner's responsibility.

58-3204. Same; owner's responsibility. Except as specifically recognized by or provided in K.S.A. 58-3206, and amendments thereto, an owner of land who either directly or indirectly invites or permits any person to use such property, or any part of such property, for recreational purposes or an owner of nonagricultural land who either directly or indirectly invites or permits without charge any person to use such property, or any part of such property, for recreational purposes does not thereby:

(a) Extend any assurance that the premises are safe for any purpose.

(b) Confer upon such person the legal status of an invitee or licensee to whom a duty of care is owed.

(c) Assume responsibility for or incur liability for any injury to person or property caused by an act or omission of such persons.

History: L. 1965, ch. 559, § 4; L. 1988, ch. 198, § 2; L. 1995, ch. 167, § 2; Apr. 27.



58-3205 Same; application to lands leased to state or subdivision.

58-3205. Same; application to lands leased to state or subdivision.    Unless otherwise agreed in writing, the provisions of K.S.A. 58-3203 and 58-3204 shall be deemed applicable to the duties and liability of an owner of land leased to the state or any subdivision thereof for recreational purposes.

History: L. 1965, ch. 559, § 5; July 1.



58-3206 Same; nonapplication of act to certain liabilities.

58-3206. Same; nonapplication of act to certain liabilities. Nothing in this act limits in any way any liability which otherwise exists: (a) For willful or malicious failure to guard or warn against a dangerous condition, use, structure, or activity.

(b) For injury suffered in any case where the owner of nonagricultural land charges the person or persons who enter or go on the nonagricultural land for the recreational use thereof, except that in the case of nonagricultural land leased to the state or a subdivision thereof, any consideration received by the owner for such lease shall not be deemed a charge within the meaning of this section.

History: L. 1965, ch. 559, § 6; L. 1988, ch. 198, § 3; July 1.



58-3207 Same; construction of act as to certain liabilities and obligations.

58-3207. Same; construction of act as to certain liabilities and obligations. Nothing in this act shall be construed to: (a) Create a duty of care or ground of liability for injury to persons or property.

(b) Relieve any person using the land of another for recreational purposes from any obligation which such person may have in the absence of this act to exercise care in his or her use of such land and in his or her activities thereon, or from the legal consequences of failure to employ such care.

History: L. 1965, ch. 559, § 7; July 1.



58-3208 Same; prohibition of easements.

58-3208. Same; prohibition of easements. Nothing in the provisions of K.S.A. 58-3201 et seq., and amendments thereto, shall be construed as the granting of an easement over such land by the owner thereof, nor as the granting of an easement over such land by adverse possession.

History: L. 2012, ch. 154, § 2; July 1.



58-3211 Definitions.

58-3211. Definitions. As used in this act:

(a) "Adjacent property owner" means a person or entity, other than a responsible party, who owns property or facilities on or adjacent to a recreational trail.

(b) "Recreational trail" means a trail created pursuant to subsection (d) of 16 U.S.C. 1247 (1983).

(c) "Responsible party" means any person, for-profit entity, not-for-profit entity or governmental entity that is responsible for developing, operating or maintaining a recreational trail.

History: L. 1996, ch. 223, § 1; July 1.



58-3212 Duties of responsible party.

58-3212. Duties of responsible party. (a) The responsible party, at all times after transfer of the deed to the responsible party, shall:

(1) Perform the duties imposed by K.S.A. 2-1314 and amendments thereto along the recreational trail;

(2) provide for the safety, use and accessibility of existing easements, utility facilities and access licenses along the recreational trail;

(3) provide for trail-user education and signs regarding trespassing laws and safety along the recreational trail;

(4) provide for litter control and the enforcement of laws prohibiting littering along the recreational trail, including but not limited to trail-user education and signs about laws prohibiting littering and the provision of trash receptacles and the cleanup of trash and litter;

(5) develop and maintain the recreational trail in a condition that does not create a fire hazard;

(6) designate the recreational trail for nonmotorized vehicle use with exceptions only for motorized wheelchairs and maintenance, law enforcement and emergency vehicles;

(7) prohibit hunting or trapping on or from the recreational trail;

(8) provide for law enforcement along the recreational trail;

(9) grant easements to adjacent property owners to permit such owners to cross the recreational trail in a reasonable manner consistent with the use of the adjacent property and with K.S.A. 66-301 through 66-303, and amendments thereto;

(10) (A) maintain any existing fencing between the trail and adjacent property; (B) maintain any future fencing installed between the trail and adjacent property; (C) install between the trail and adjacent property fencing corresponding in class to that maintained on the remaining sides of such adjacent property; and (D) on request of an adjacent property owner, pay one-half the cost of installing fencing between the trail and such property owner's adjacent property with a fence of the class requested by such property owner, if not all remaining sides of such property are fenced; and

(11) (A) maintain the trail; (B) maintain all bridges, culverts, roadway intersections and crossings on the trail, essential to the reasonable and prudent operation of the trail or needed for drainage, flood control or the use of easements for crossing the trail between adjacent properties, or cause maintenance thereof by other parties that have assumed contractual responsibility therefor; and (C) install and maintain any warranted traffic signs on the trail.

(b) If the responsible party is not a governmental entity, the responsible party shall file with the county clerk of each county where a portion of the recreational trail is or will be located a bond or proof of an escrow account in a Kansas financial institution, as defined by K.S.A. 16-117 and amendments thereto, payable to the county.  The bond or proof of an escrow account shall be filed at the time of transfer of the deed to the responsible party and annually thereafter.  The bond or escrow account shall be conditioned on the responsible party's performance, and shall be in an amount agreed upon between the responsible party and the county commission as sufficient to fully cover the annual costs, of:

(1) Weed control along the trail, as required by subsection (a)(1);

(2) litter control along the trail, as required by subsection (a)(4);

(3) maintenance of the trail in a condition that does not create a fire hazard, as required by subsection (a)(5);

(4) installation and maintenance of fencing between the trail and adjacent property within the county, as required by subsection (a)(10); and

(5) installation and maintenance of signs along the trail, as required by subsections (a)(3), (a)(4) and (a)(11)(C).

If separate bonds are submitted to or escrow accounts established for the various counties through which the trail transverses, the annual costs listed above shall be only for that portion of the trail located within the particular county that is the holder of the bond or beneficiary of the escrow.  A responsible party may submit a single bond or escrow account with multiple counties respectively as coobligees or cobeneficiaries, but in that event the annual costs used in computation of the bond amount shall be for the entire trail length.

(c) If the responsible party is not a governmental entity, the responsible party shall file with the county clerk of each county where a portion of the recreational trail is or will be located, proof of liability insurance in an amount agreed upon between the responsible party and the county commission as sufficient.  Such proof shall be filed at the time of transfer of the deed to the responsible party and annually thereafter.

(d) The provisions of this section shall apply to all recreational trails, regardless of when approval to enter into negotiations for interim trail use is or was received from the appropriate federal agency.

(e) The provisions of this section may be modified or supplemented by any city governing body for recreational trails within the corporate limits of such city in the manner provided by K.S.A. 12-137 et seq. and amendments thereto.  If a city governing body adopts requirements in addition to those provided by this section, the city shall pay all costs of compliance with such additional requirements.

History: L. 1996, ch. 223, § 2; July 1.



58-3213 Procedures for development.

58-3213. Procedures for development. (a) Upon receipt of permission from the appropriate federal agency to enter into negotiations for interim trail use, the responsible party shall give written notice to each adjacent property owner that the responsible party intends to build a recreational trail adjacent to the property owner's property.  The responsible party may utilize the addresses to which real estate tax statements are sent, as maintained by county officials, for such notices.  Such notice shall be given by first-class mail unless the notice is returned undelivered, in which case a further notice shall be given by certified mail.  Further notice shall be published once each week for three consecutive weeks in the official newspaper of the county in which such trail is proposed to be located.

(b) Before commencing development or operation of a recreational trail, the responsible party shall:

(1) Prepare a project plan that includes: (A) The name and address of the responsible party, (B) an itemized estimate of the costs of the project and sources of funding for the project, and (C) maps of the recreational trail;

(2) submit by certified mail, not later than 180 days after receiving approval of interim trail use from the appropriate federal agency, the initial project plan to the county commission of each county where a portion of the trail is to be located outside of city limits and to the governing body of each city where a portion of the trail is to be located inside the city limits;

(3) submit the final project plan to the county commission of each county where a portion of the trail is to be located outside of city limits and make subsequent reports to such county commission as to the status of trail development or operation, or both, at intervals determined by the commission and consider all recommendations the commission has regarding the trail; and

(4) submit the final project plan to the governing body of each city where a portion of the trail is to be located inside the city limits and make subsequent reports to such city governing body as to the status of trail development or operation, or both, at intervals determined by the governing body and consider all recommendations the governing body has regarding the trail.

(c) The responsible party shall complete development of a recreational trail within a period of time equal to two years times the number of counties in which the recreational trail is located.  Such period of time shall begin only when the appeal period pursuant to  subsection (d) of 16 U.S.C. 1247 (1983) has expired.  Any time during which there is pending any court action challenging the development or use of the trail shall not be computed as part of the time limitation imposed by this subsection.

(d) The provisions of this section shall apply to only recreational trails for which approval to enter into negotiations for interim trail use is received from the appropriate federal agency on or after the effective date of this act.

History: L. 1996, ch. 223, § 3; L. 1996, ch. 252, § 1; July 1.



58-3214 Adjacent property owners; duty of care.

58-3214. Adjacent property owners; duty of care. An adjacent property owner has no duty of care to: (a) Any person using a recreational trail, except that this subsection shall not relieve an adjacent property owner from liability for injury to another that is a direct result of such property owner's gross negligence or willful or wanton misconduct; or (b) any person entering such adjacent property owner's land by way of the recreational trail without implied or expressed permission or consent of the adjacent property owner, except that this subsection shall not relieve an adjacent property owner from liability for injury to another that is a direct result of an intentional or unlawful act of the adjacent property owner.

History: L. 1996, ch. 223, § 4; L. 2006, ch. 178, § 1; May 25.



58-3215 Actions to enforce act; orders of court.

58-3215. Actions to enforce act; orders of court. If the responsible party fails to comply with the provisions of this act, any adjacent property owner, city or county aggrieved by the noncompliance may bring an action in the district court to enforce the provisions of this act. Upon a finding that the responsible party has failed to comply with the provisions of this act, the court may enter an order requiring the responsible party to comply with the provisions of this act.

History: L. 1996, ch. 223, § 5; L. 2006, ch. 178, § 2; May 25.



58-3216 Severability.

58-3216. Severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provisions or application.  To this end the provisions of this act are severable.

History: L. 1996, ch. 223, § 6; July 1.



58-3221 Sport shooting ranges; definitions.

58-3221. Sport shooting ranges; definitions. As used in this act:

(a) "Generally accepted operation practice" means those safety practices adopted, pursuant to rules and regulations, by the Kansas department of wildlife, parks and tourism and established by a nationally recognized nonprofit membership organization that provides voluntary firearms safety programs which include training individuals in the safe handling and use of firearms and which practices are developed with consideration of all information reasonably available regarding the operation of shooting ranges.

(b) "Local unit of government" means a county, city, township or any other political subdivision of the state, or any agency, authority, institution or instrumentality thereof.

(c) "Person" means an individual, proprietorship, partnership, corporation, club, governmental entity or other legal entity.

(d) "Sport shooting range" or "range" means an area designed and operated for the use of archery, rifles, shotguns, pistols, semiautomatic firearms, skeet, trap, black powder or any other similar sport shooting.

History: L. 2001, ch. 185, § 4; L. 2012, ch. 47, § 83; July 1.



58-3222 Same; conformance to generally accepted operation practices; application of law relating to noise control and nuisance.

58-3222. Same; conformance to generally accepted operation practices; application of law relating to noise control and nuisance. (a) Notwithstanding any other provisions of law, and in addition to other protections provided in this act, a person who owns, operates, manages or uses a sport shooting range that conforms to generally accepted operation practices in the state is not subject to civil liability or criminal prosecution in any matter relating to noise or noise pollution resulting from the operation or use of the range if the range is in compliance with any noise control laws or ordinances or resolutions that applied to the range and its operation at the time of construction and initial operation of the range.

(b) In addition to any civil protection provided by the act, a person who owns, operates, manages or uses a sport shooting range that conforms to generally accepted operation practices is not subject to an action for nuisance, and a court of the state shall not enjoin or restrain the use or operation of a range on the basis of noise or noise pollution, if the range is in compliance with any noise control laws or ordinances or resolutions that applied to the range and its operation at the time of construction or initial operation of the range.

(c) Rules or regulations adopted by any state department or agency for limiting levels of noise in terms of decibel level which may occur in the outdoor atmosphere do not apply to a sport shooting range immune from liability under this act. However, this subsection does not constrict the application of any provision of generally accepted operation practices.

(d) A person who acquires title to real property adversely affected by the use of property with a permanently located and improved sport shooting range constructed and initially operated prior to the time the person acquires title shall not maintain a nuisance action on the basis of noise or noise pollution or based upon known or inherent dangers against the person who owns, operates or uses the range to restrain, enjoin, or impede the use of the range. This section does not prohibit actions for negligence or recklessness in the operation of the range.

History: L. 2001, ch. 185, § 5; July 1.



58-3223 Same; application of local law.

58-3223. Same; application of local law. (a) A sport shooting range that is operated and is not in violation of state law at the time of the enactment of an ordinance or resolution shall be permitted to continue in operation even if the operation of the sport shooting range at a later date does not conform to the new ordinance or resolution or amendment to an existing ordinance or resolution.

(b) A sport shooting range that is in existence as of the effective date of this act and operates in compliance with generally accepted operation practices, even if not in compliance with an ordinance or resolution of a local unit of government, shall be permitted to do all of the following within its preexisting geographic boundaries if in compliance with generally accepted operation practices:

(1) Repair, remodel or reinforce any improvement or facilities or building or structure as may be necessary in the interest of public safety or to secure the continued use of the building or improvement;

(2) reconstruct, repair, rebuild or resume the use of a facility or building damaged by fire, collapse, explosion, act of God or act of war occurring after the effective date of this act. The reconstruction, repair or restoration shall be completed within one year following the date of the damage or settlement of any property damage claim. If reconstruction, repair or restoration is not completed within one year as provided in this subsection, such reconstruction, repair or restoration may be terminated in the discretion of the local unit of government; or

(3) do anything authorized under generally accepted operation practices, including, but not limited to:

(A) Expand or enhance its membership or opportunities for public participation; and

(B) reasonably expand or increase facilities or activities.

History: L. 2001, ch. 185, § 6; July 1.



58-3224 Same; regulation by local governments; taking of range for certain uses prohibited.

58-3224. Same; regulation by local governments; taking of range for certain uses prohibited. (a) Except as otherwise provided, the provisions of this act shall not prohibit a local unit of government from regulating the location and construction of a sport shooting range.

(b) No person or governmental entity may take title to property which has a permanently located and improved sport shooting range, by condemnation, eminent domain or similar process when the proposed use of said property would be for shooting related activities or recreational activities or for private or commercial development. However, this provision does not limit governmental exercise of eminent domain or easement necessary for infrastructure additions or improvements, such as highways, waterways or utilities.

History: L. 2001, ch. 185, § 7; July 1.



58-3225 Same; rules and regulations.

58-3225. Same; rules and regulations. The secretary of wildlife, parks and tourism is hereby authorized to adopt rules and regulations necessary to implement the provisions of this act.

History: L. 2001, ch. 185, § 8; L. 2012, ch. 47, § 84; July 1.






Article 34 MARKETABLE RECORD TITLE ACT

58-3401 Citation of act.

58-3401. Citation of act. This act shall be known and may be cited as the "marketable record title act."

History: L. 1973, ch. 227, § 1; July 1.



58-3402 Definitions.

58-3402. Definitions. As used in this act:

(a) "Muniments" means the records of title transactions in the chain of title of a person purporting to create the interest in land claimed by the person and upon which the person relies as a basis for the marketability of the person's title, commencing with the root of title and including all subsequent transactions.

(b) "Person" means an individual, partnership, corporation, organization or other association.

(c) "Person dealing with land" includes a purchaser of any estate or interest therein, a mortgagee, a levying or attaching creditor, a land contract vendee or any other person seeking to acquire an estate or interest therein, or impose a lien thereon.

(d) "Recording," when applied to the official public records of any office or court, includes filing.

(e) "Records" includes probate and other official public records, as well as records in the office of the register of deeds.

(f) "Root of title" means that conveyance or other title transaction in the chain of title of a person, purporting to create the interest claimed by the person, upon which the person relies as a basis for the marketability of the person's title and which was the most recent to be recorded as of a date 25 years prior to the time when marketability is being determined. The effective date of the root of title is the date on which it is recorded.

(g) "Title transaction" means any transaction affecting title to any interest in land, including title by will, descent, tax deed, mineral deed, lease or reservation; by trustee's, referee's, guardian's, conservator's, executor's, administrator's, master in chancery's or sheriff's deed; by decree of any court; or by warranty deed, quitclaim deed or mortgage.

History: L. 1973, ch. 227, § 2; L. 1984, ch. 206, § 1; July 1.



58-3403 Marketable record title; unbroken chain of title.

58-3403. Marketable record title; unbroken chain of title. Any person who has the legal capacity to own land in this state and who has an unbroken chain of title of record to any interest in land for 25 years or more shall be deemed to have a marketable record title to that interest, subject only to the exceptions and conditions stated in this act. A person shall be deemed to have an unbroken chain of title when the official public records disclose a conveyance or other title transaction, of record not less than 25 years at the time the marketability is to be determined, which purports to create an interest in land, either in the person claiming the interest or in some other person from whom, by one or more conveyances or other title transactions of record, the purported interest has become vested in the person claiming the interest and, in either case, with nothing appearing of record purporting to divest the claimant of the interest.

History: L. 1973, ch. 227, § 3; L. 1984, ch. 206, § 2; July 1.



58-3404 Validity of certain interests.

58-3404. Validity of certain interests. A marketable record title shall be subject to:

(a) All interests and defects which are inherent in the muniments of which the chain of record title is formed, but a general reference in any muniment to an interest created prior to the root of title shall not be sufficient to preserve the interest, unless specific identification is made in the muniment of a recorded title transaction which creates the interest;

(b) all interests preserved by the filing of proper notice or by possession by the same owner continuously for a period of 25 years or more, in accordance with K.S.A. 58-3406 and amendments thereto;

(c) the rights of any person arising from a period of adverse possession or user, which was in whole or in part subsequent to the effective date of the root of title;

(d) any interest arising out of a title transaction which has been recorded subsequent to the effective date of the root of title from which the unbroken chain of title of record is started, except that the recording shall not revive or give validity to any interest which has been extinguished prior to the time of the recording by the operation of K.S.A. 58-3405 and amendments thereto; and

(e) the exceptions stated in K.S.A. 58-3408 and amendments thereto.

History: L. 1973, ch. 227, § 4; L. 1975, ch. 298, § 1; L. 1984, ch. 206, § 3; July 1.



58-3405 Same; effect; certain interests, claims and charges declared null and void.

58-3405. Same; effect; certain interests, claims and charges declared null and void. Except as otherwise provided in K.S.A. 58-3404, a marketable record title shall be held by its owner and shall be taken by any person dealing with the land free and clear of all interests, claims or charges whatsoever, the existence of which depends upon any act, transaction, event or omission that occurred prior to the effective date of the root of title. All such interest, claims or charges, however denominated, whether legal or equitable, present or future, whether such interests, claims or charges are asserted by a person sui juris or under a disability, whether such person is within or without the state, whether such person is natural or corporate, or is private or governmental, are hereby declared to be null and void.

History: L. 1973, ch. 227, § 5; July 1.



58-3406 Notice required to preserve claim of interest in land, exception.

58-3406. Notice required to preserve claim of interest in land, exception. (a) Any person claiming an interest in land may preserve and keep effective that interest by filing of record, during the twenty-five-year period immediately following the effective date of the root of title of the person whose record title would otherwise be marketable, a written notice, duly verified by oath, setting forth the nature of the claim. The notice shall have the effect of preserving the  claim of right for a period of not longer than 25 years after its filing, unless again filed as required by this section. No disability or lack of knowledge of any kind on the part of anyone shall suspend the running of the twenty-five-year period. The notice may be filed of record by the claimant or by any other person acting on behalf of any claimant who is (1) under legal disability, (2) unable to assert a claim on the claimant's own behalf or (3) one of a class, but whose identity cannot be established or is uncertain at the time of filing the notice of claim for record.

(b) A period of possession shall be considered equivalent to the filing of the notice immediately preceding the termination of the twenty-five-year period described in subsection (a) if:

(1) The same record owner of any possessory interest in land has been in possession of the land continuously for a period of 25 years or more;

(2) during those 25 years no title transaction with respect to the interest appears of record in the record owner's chain of title;

(3) no notice has been filed by the record owner or on the record owner's behalf as provided in subsection (a); and

(4) the record owner's possession continues to the time when marketability is being determined.

(c) It shall not be necessary for the owner of a marketable record title to file a notice to protect the owner's marketable record title.

History: L. 1973, ch. 227, § 6; L. 1984, ch. 206, § 4; July 1.



58-3407 Notice; contents; filing; recording and indexing by register of deeds; "notice index."

58-3407. Notice; contents; filing; recording and indexing by register of deeds; "notice index." To be effective and to be entitled to recordation, the notice required by K.S.A. 58-3406 shall contain an accurate and full description of all land affected by such notice, which description shall be set forth in particular terms and not by general inclusions; but if said claim is founded upon a recorded instrument, then the description in such notice may be the same as that contained in such recorded instrument. Such notice shall be filed of record in the office of the register of deeds of the county or counties where the land described therein is situated. The register of deeds of each county shall accept all such notices presented to him or her which describe land located in the county in which he or she serves and shall enter, record and index the same in the same way that deeds are recorded, and each register of deeds shall be entitled to charge the same fees for the recording thereof as are charged for recording deeds. In indexing such notices in his or her office, each register of deeds shall enter such notices under the description of the real estate involved in a book set apart for that purpose, to be known as the "notice index."

History: L. 1973, ch. 227, § 7; July 1.



58-3408 Certain interests not barred or extinguished.

58-3408. Certain interests not barred or extinguished. This act shall not be applied to bar or extinguish:

(a) The right to possession of any lessor or any lessor's successor, as a reversioner, on the expiration of any lease;

(b) the rights in and to any lease of any lessee or any lessee's successor;

(c) any interest of a mortgagee, or interest in the nature of that of a mortgagee, until after the instrument under which the interest is claimed becomes due and payable, except that, where the instrument has no due date expressed, the twenty-five-year period shall commence to run from the date of recording of the instrument;

(d) any mineral interest which has been severed from the fee simple title of the land;

(e) any easement or interest in the nature of an easement, or any rights granted, reserved or excepted by any instrument creating such an easement or interest;

(f) use restrictions or area agreements which are part of a plan for subdivision development;

(g) the rights of any reversioner or remainderman upon the expiration of any life estate or trust;

(h) rights of reverter or rights of entry for condition broken; or

(i) any right, title or interest of the United States or the state of Kansas by reason of failure to file the notice required by this act.

History: L. 1973, ch. 227, § 8; L. 1984, ch. 206, § 5; July 1.



58-3409 Same; certain statutes not affected.

58-3409. Same; certain statutes not affected. Nothing contained in this act shall be construed to extend the period for the bringing of an action or for the doing of any other required act under any statutes of limitations, nor, except as herein specifically provided, to affect the operation of any statutes governing the effect of the recording or the failure to record any instrument affecting land.

History: L. 1973, ch. 227, § 9; July 1.



58-3410 Prohibited claims; effect of filing.

58-3410. Prohibited claims; effect of filing. No person shall use the privilege of filing notices hereunder for the purpose of slandering the title to land, and in any action brought for the purpose of quieting title to land, if the court shall find that any person has filed a claim for that reason, the court shall award the plaintiff all the costs of such action, including such attorneys' fees as the court may allow, and, in addition, shall decree that the defendant asserting such claim shall pay all damages that plaintiff may have sustained as the result of such notice of claim having been so filed of record.

History: L. 1973, ch. 227, § 10; July 1.



58-3411 Construction of act.

58-3411. Construction of act. This act shall be liberally construed to effect the legislative purpose of simplifying and facilitating land title transactions by allowing persons to rely on a record chain of title as described in K.S.A. 58-3403, subject only to such limitations as appear in K.S.A. 58-3404.

History: L. 1973, ch. 227, § 11; July 1.



58-3412 Extension of time period.

58-3412. Extension of time period. If the twenty-five-year period specified in this act has expired prior to July 1, 1986, the period shall be extended to July 1, 1986.

History: L. 1973, ch. 227, § 12; L. 1984, ch. 206, § 6; July 1.






Article 35 RELOCATION ASSISTANCE FOR PERSONS DISPLACED BY ACQUISITION OF REAL PROPERTY

58-3501 Purpose of act.

58-3501. Purpose of act. The purpose of this act is to authorize compliance with the provisions of the federal uniform relocation assistance and real property acquisition policies act of 1970 (P.L. 91-646, 42 U.S.C.A. 4601 et seq.), and amendments thereto, and as used in this act, the term "federal act" means such act and amendments thereto.

History: L. 1973, ch. 228, § 1; L. 1989, ch. 168, § 1; April 13.



58-3502 Displacement of persons pursuant to programs involving federal government; powers of state and local governments; relocation payments.

58-3502. Displacement of persons pursuant to programs involving federal government; powers of state and local governments; relocation payments. Whenever any program or project is undertaken by the state of Kansas, any agency or political subdivision thereof, under which federal financial assistance will be available to pay all or part of the cost of such program by reason of a grant from or contract or agreement with the federal government, and which program or project will result in the displacement of any person by acquisition of real property, or by the direct result of building code enforcement activities, rehabilitation or demolition programs, the state, agency, or political subdivision shall:

(1) Provide fair and reasonable relocation payments and assistance to or for displaced persons as are required under sections 202, 203 and 204 of the federal act;

(2) provide relocation assistance programs offering to displaced persons and others occupying property immediately adjacent to the real property acquired, the services described in section 205 of the federal act on the conditions prescribed therein. Relocation payments shall not be required until title to the real property vests in the condemning authority;

(3) in acquiring the real property be guided to the greatest extent practicable under state law by the land acquisition policies in section 301 and the provisions of section 302 of the federal act;

(4) pay or reimburse property owners for necessary expenses as specified in sections 303 and 304 of the federal act;

(5) share costs of providing payments and assistance with the federal government in the manner and to the extent required by sections 211 (a) and (b) of the federal act;

(6) appoint such officers, enter into such contracts, utilize federal funds for planning and providing comparable replacement housing, and take such other actions as may be necessary to comply with the conditions and requirements of the federal act; and

(7) under circumstances where a displaced person demonstrates that receipt of such payments in advance of the actual relocation is required to enable the relocation and estimates are provided by the displaced person to the state, agency or political subdivision that will allow such governmental entity to estimate with reasonable accuracy the relocation payments, 75% of such amount shall be advanced to the displaced person or paid to third parties on behalf of the displaced person to facilitate the relocation. Any remaining payment due shall be made within 30 days after the relocation has been completed. Payment of such relocation advances shall not be required until title to the real property vests in the condemning authority.

History: L. 1973, ch. 228, § 2; L. 2003, ch. 106, § 3; L. 2004, ch. 110, § 7; July 1.



58-3503 Same; appeal by aggrieved persons.

58-3503. Same; appeal by aggrieved persons. Any displaced person aggrieved by a determination as to eligibility for a payment authorized by this act, or the amount of payment, may have his or her application reviewed by the administrative head or governing body, or the duly authorized representative, of the state, any agency or political subdivision thereof undertaking the federal program or project whose decision shall be final.

History: L. 1973, ch. 228, § 3; April 2.



58-3504 Application of act to condemnation proceedings.

58-3504. Application of act to condemnation proceedings. Nothing in this act shall be construed as creating in any condemnation proceedings brought under the power of eminent domain, any element of value or of damage not in existence immediately prior to the date of enactment of this act.

History: L. 1973, ch. 228, § 4; April 2.



58-3506 Rules and regulations.

58-3506. Rules and regulations. State agencies and political subdivisions administering this act may adopt such rules and regulations as may be necessary to carry out the provisions of this act.

History: L. 1973, ch. 228, § 6; April 2.



58-3507 Relocation assistance payments exempt from state setoff procedures.

58-3507. Relocation assistance payments exempt from state setoff procedures. All payments authorized by the secretary of transportation for relocation assistance pursuant to either K.S.A. 58-3501 et seq., and amendments thereto, or the federal uniform relocation assistance and real property acquisition policies act of 1970 (P.L. 91-646, 42 U.S.C.A. 4601 et seq., and amendments thereto) shall be exempt from the setoff procedures of K.S.A. 75-6201 et seq., and amendments thereto.

History: L. 1988, ch. 322, § 1; July 1.



58-3508 Displacement of persons by action of condemning authority; relocation payments and assistance.

58-3508. Displacement of persons by action of condemning authority; relocation payments and assistance. On and after July 1, 2004: (a) Whenever federal funding is not involved, real property is acquired by any condemning authority through negotiation in advance of a condemnation action or through a condemnation action and the acquisition will result in the displacement of any person, the condemning authority shall:

(1) Provide the displaced person, as defined in the federal uniform relocation assistance and real property acquisition policies act of 1970, and amendments thereto, fair and reasonable relocation payments and assistance to or for displaced persons. Relocation payments shall not be required until title to the real property vests in the condemning authority.

(2) Fair and reasonable relocation payments and assistance to or for displaced persons as provided under sections 202, 203 and 204 of the federal uniform relocation assistance and real property acquisition policies act of 1970, and amendments thereto, shall be deemed fair and reasonable relocation payments and assistance pursuant to this section.

(3) Nothing in this section shall preclude the voluntary negotiation of fair and reasonable relocation payments and assistance between the displaced person and condemning authority. If such negotiations lead to agreement between the displaced person and the condemning authority, that agreement shall be deemed fair and reasonable.

(4) Under circumstances where a displaced person demonstrates that receipt of such payments, in advance of the actual relocation, is required to enable the relocation and estimates are provided by the displaced person to the condemning authority that will allow such authority to estimate with reasonable accuracy the relocation payments, 75% of such amount shall be advanced to the displaced person or paid to third parties on behalf of the displaced person to facilitate the relocation. Any remaining payment due will be made within 30 days after the relocation has been completed. Payment of such relocation advances shall not be required until title to the real property vests in the condemning authority.

(b) This section shall be a part of and supplemental to article 35 of chapter 58 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2004, ch. 110, § 8; Apr. 22.



58-3509 Appeals of a determination of relocation payments; requirements and procedures.

58-3509. Appeals of a determination of relocation payments; requirements and procedures. On and after July 1, 2004: (a) Any displaced person entitled to benefits under this article may appeal by written notice to the state, agency or political subdivision a determination of relocation payments. If such an appeal is made to the state, agency or political subdivision within 60 days of the receiving notice of the determination being appealed, an independent hearing examiner shall be appointed by the state, agency or political subdivision within 10 days and a determination of the appeal made within 60 days. Any party wishing to appeal the ruling of the hearing examiner may do so by filing a written notice of appeal with the clerk of the district court within 30 days of the hearing examiner's decision. In the event any parties shall perfect an appeal to district court, copies of such notice of appeal shall be mailed to all parties affected by such appeal within three days after the date of perfection thereof. Any such appeal to district court shall be a trial de novo only on the issue of relocation benefits.

(b) This section shall be a part of and supplemental to article 35 of chapter 58 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2004, ch. 110, § 9; Apr. 22.






Article 36 UNIFORM PRUDENT MANAGEMENT OF INSTITUTIONAL FUNDS ACT

58-3610 Short title.

58-3610. Short title. This act may be cited as the "uniform management of institutional funds act."

History: L. 1973, ch. 226, § 10; July 1.



58-3611 Short title.

58-3611. Short title. This act may be cited as the uniform prudent management of institutional funds act.

History: L. 2008, ch. 20, § 1; July 1.



58-3612 Definitions.

58-3612. Definitions. In this act:

(1) "Charitable purpose" means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose or any other purpose the achievement of which is beneficial to the community.

(2) "Endowment fund" means an institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. The term does not include assets that an institution designates as an endowment fund for its own use.

(3) "Gift instrument" means a record or records, including an institutional solicitation, under which property is granted to, transferred to, or held by an institution as an institutional fund.

(4) "Institution" means:

(A) A person, other than an individual, organized and operated exclusively for charitable purposes;

(B) a government or governmental subdivision, agency or instrumentality, to the extent that it holds funds exclusively for a charitable purpose; or

(C) a trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated.

(5) "Institutional fund" means a fund held by an institution exclusively for charitable purposes. The term does not include:

(A) Program-related assets;

(B) a fund held for an institution by a trustee that is not an institution; or

(C) a fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund.

(6) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(7) "Program-related asset" means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

(8) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

History: L. 2008, ch. 20, § 2; July 1.



58-3613 Standard of conduct in managing and investing institutional fund.

58-3613. Standard of conduct in managing and investing institutional fund. (a) Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

(b) In addition to complying with the duty of loyalty imposed by law other than this act, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(c) In managing and investing an institutional fund, an institution:

(1) May incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution and the skills available to the institution; and

(2) shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

(d) An institution may pool two or more institutional funds for purposes of management and investment.

(e) Except as otherwise provided by gift instrument, the following rules apply:

(1) In managing and investing an institutional fund, the following factors, if relevant, must be considered:

(A) General economic conditions;

(B) the possible effect of inflation or deflation;

(C) the expected tax consequences, if any, of investment decisions or strategies;

(D) the role that each investment or course of action plays within the overall investment portfolio of the fund;

(E) the expected total return from income and the appreciation of investments;

(F) other resources of the institution;

(G) the needs of the institution and the fund to make distributions and to preserve capital; and

(H) an asset's special relationship or special value, if any, to the charitable purposes of the institution.

(2) Management and investment decisions about an individual asset must be made not in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution.

(3) Except as otherwise provided by law other than this act, an institution may invest in any kind of property or type of investment consistent with this section.

(4) An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification.

(5) Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of this act.

History: L. 2008, ch. 20, § 3; July 1.



58-3614 Appropriation for expenditure or accumulation of endowment fund; rules of construction.

58-3614. Appropriation for expenditure or accumulation of endowment fund; rules of construction. (a) Subject to the intent of a donor expressed in the gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes and duration for which the endowment fund is established. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

(1) The duration and preservation of the endowment fund;

(2) the purposes of the institution and the endowment fund;

(3) general economic conditions;

(4) the possible effect of inflation or deflation;

(5) the expected total return from income and the appreciation of investments;

(6) other resources of the institution; and

(7) the investment policy of the institution.

(b) To limit the authority to appropriate for expenditure or accumulate under subsection (a), a gift instrument must specifically state the limitation.

(c) Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income," "interest," "dividends," or "rents, issues, or profits," or "to preserve the principal intact," or words of similar import:

(1) Create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund; and

(2) do not otherwise limit the authority to appropriate for expenditure or accumulate under subsection (a).

History: L. 2008, ch. 20, § 4; July 1.



58-3615 Delegation of management and investment functions.

58-3615. Delegation of management and investment functions. (a) Subject to any specific limitation set forth in a gift instrument or in law other than this act, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

(1) Selecting an agent;

(2) establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund; and

(3) periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

(c) An institution that complies with subsection (a) is not liable for the decisions or actions of an agent to which the function was delegated.

(d) By accepting delegation of a management or investment function from an institution that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state in all proceedings arising from or related to the delegation or the performance of the delegated function.

(e) An institution may delegate management and investment functions to its committees, officers or employees as authorized by law of this state, other than this act.

History: L. 2008, ch. 20, § 5; July 1.



58-3616 Release or modification of restrictions on management, investment or purpose.

58-3616. Release or modification of restrictions on management, investment or purpose. (a) If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.

(b) The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. The institution shall notify the attorney general of the application, and the attorney general must be given an opportunity to be heard. To the extent practicable, any modification must be made in accordance with the donor's probable intention.

(c) If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the attorney general of the application, and the attorney general must be given an opportunity to be heard.

(d) If an institution determines that a restriction contained in a gift instrument on the management, investment or purpose of an institutional fund is unlawful, impracticable, impossible to achieve or wasteful, the institution, 60 days after notification to the attorney general, may release or modify the restriction, in whole or part, if:

(1) The institutional fund subject to the restriction has a total value of less than $50,000;

(2) more than 10 years have elapsed since the fund was established; and

(3) the institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.

(e) The dollar amount specified in subsection (d)(1) shall be adjusted to reflect changes in the consumer price index for all urban consumers, as published by the bureau of labor statistics of the department of labor (the "index"), using 2007 as the base year, as follows:

(1) The dollar amount shall be adjusted as of January 1st of each year, if the cumulative percentage of change in the index, from the base year or from a later year that was the basis of an adjustment of this amount pursuant to this subsection, rounded to the nearest whole percentage point, is in excess of 10%;

(2) the amount of any adjustment shall be rounded to the nearest $5,000;

(3) the dollar amount in subsection (d)(1) shall not be reduced below $50,000; and

(4) no adjustment to this amount shall occur before January 1, 2009.

History: L. 2008, ch. 20, § 6; July 1.



58-3617 Reviewing compliance.

58-3617. Reviewing compliance. Compliance with this act is determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight.

History: L. 2008, ch. 20, § 7; July 1.



58-3618 Application to existing institutional funds.

58-3618. Application to existing institutional funds. This act applies to institutional funds existing on or established after the effective date of this act. As applied to institutional funds existing on the effective date of this act this act governs only decisions made or actions taken on or after that date.

History: L. 2008, ch. 20, § 8; July 1.



58-3619 Relation to electronic signatures in global and national commerce act.

58-3619. Relation to electronic signatures in global and national commerce act. This act modifies, limits and supersedes the electronic signatures in global and national commerce act, 15 U.S.C. section 7001 et seq., but does not modify, limit or supersede section 101 of that act, 15 U.S.C. section 7001(a), or authorize electronic delivery of any of the notices described in section 103 of that act, 15 U.S.C. section 7003(b).

History: L. 2008, ch. 20, § 9; July 1.



58-3620 Uniformity of application and construction.

58-3620. Uniformity of application and construction. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: L. 2008, ch. 20, § 10; July 1.






Article 37 TOWNHOUSE OWNERSHIP ACT

58-3701 Name of act; citation.

58-3701. Name of act; citation. This act shall be known and may be cited as the "townhouse ownership act."

History: L. 1975, ch. 291, § 1; July 1.



58-3702 Definitions.

58-3702. Definitions. As used in this act, unless the context otherwise requires:

(a) "Townhouse unit" means one single-family townhouse residential unit which may be joined together with at least one additional single-family townhouse residence by a common wall or walls, and/or roof, and/or foundation: Provided, however, That in any event, the term "townhouse unit" shall not mean an apartment as defined in K.S.A. 58-3102, and any amendments thereto.

(b) "Townhouse owner" means the person or persons owning the real estate in fee simple on which a townhouse unit is located.

(c) "Association of townhouse owners" referred to hereinafter as the "association," shall mean and refer to a nonprofit corporation formed pursuant to article 60 of chapter 17 of the Kansas Statutes Annotated, which owns, in fee simple, the common areas and facilities for the common use and enjoyment of the townhouse owners, as set forth in the declaration and articles of incorporation. Every person or entity who is an owner of fee simple title to a townhouse unit in a townhouse project area subject to this act, shall be a member of the corporation, with voting rights as set forth in the declaration and articles of incorporation. The association shall exercise all of the powers and duties reasonably necessary to provide for the management, maintenance, preservation, architectural control and as insurance trustee for the benefit of each townhouse unit owner in accordance with the bylaws and articles of the association and the declaration.

(d) "Common areas and facilities" shall mean any portion of the real estate and all improvements located thereon submitted to the provisions of this act owned by the association for the common use and enjoyment of the townhouse unit owners. Unless otherwise provided in the declaration or lawful amendments thereto, common areas and facilities shall mean and include:

(1) All real estate owned in fee simple by the association;

(2) all community buildings, swimming pools, tennis courts, playground equipment, recreational facilities, structures, trees, landscaping or other improvements located upon real estate owned by the association;

(3) all paved private drives, streets and open parking areas located upon real estate owned by the association;

(4) all installation of central services for the benefit of more than one owner, such as television antennas, incinerators, trash receptacles, pipes, wires, conduits and other public utility lines and facilities situated thereon;

(5) all easements, rights and appurtenances thereto necessary to the existence, maintenance and safety of the townhouse units; and

(6) all personal property owned by the association intended for use in connection with the operation of swimming pools, tennis courts, recreational facilities, building, structures or other facilities of the association.

(e) "Common expenses" means:

(1) All sums lawfully assessed against the townhouse unit owners by the association pursuant to the declaration;

(2) expenses of administration, maintenance, repair or replacement of the common areas and facilities incurred by the association pursuant to the declaration;

(3) expenses agreed upon as common expenses by the association at special or regular meetings held pursuant to the declaration; and

(4) expenses declared common expenses by provisions of this act or by the declaration or the bylaws of the association.

(f) "Declaration" means covenants and restrictions which run with the land and create certain land use restrictions, maintenance assessments which become liens against the real estate and easements in favor of all townhouse unit owners and the association.

Said declaration shall be recorded in the office of the register of deeds in the county where the real estate is located and shall be the instrument by which real estate is submitted to the provisions of this act.

History: L. 1975, ch. 291, § 2; July 1.



58-3703 Scope of act.

58-3703. Scope of act. This act shall be applicable only to real estate which is submitted to the provisions hereof by duly executing and recording a declaration as hereinafter provided.

History: L. 1975, ch. 291, § 3; July 1.



58-3704 Townhouse units.

58-3704. Townhouse units. Each townhouse unit, together with all rights appurtenant thereto, shall for all purposes constitute real property.

History: L. 1975, ch. 291, § 4; July 1.



58-3705 Covenants, conditions and restrictions.

58-3705. Covenants, conditions and restrictions. Each townhouse unit owner shall comply with all the covenants, conditions and restrictions set forth or referred to in the declaration and all amendments thereto.

History: L. 1975, ch. 291, § 5; July 1.



58-3706 Declaration; contents.

58-3706. Declaration; contents. The declaration shall contain the following particulars:

(a) Description of the real estate on which the townhouse units are or are to be located.

(b) Description of the townhouse units.

(c) Description of the common areas and facilities.

(d) All common expenses and the method by which such expenses may be incurred and charged to the townhouse unit owners.

(e) All lien rights of the association for non-paid common expenses.

(f) All easements created for the benefit of the association and all townhouse unit owners.

(g) All provisions relating to insurance required to be obtained and maintained by the association and/or by each townhouse unit owner, including the obligation of the insurance trustee to use proceeds received after loss for rebuilding.

(h) The method by which the declaration may be amended, consistent with the provisions of this act.

(i) Such other provisions not inconsistent with this act as the declarant may deem necessary.

History: L. 1975, ch. 291, § 6; July 1.



58-3707 Recordation of declaration and legal description; plat not recorded, when.

58-3707. Recordation of declaration and legal description; plat not recorded, when. (a) There shall be recorded simultaneously with the declaration, at the office of the register of deeds, one or more plats of survey showing the legal description, the location and dimensions of the submitted land, the location and description of any land which may be added to the townhouse project if such right is set forth in the declaration, and the location and dimensions of each townhouse unit and all common area improvements.

(b) The register of deeds shall not record any plat of survey pursuant to this act unless such plat of survey is accompanied by a receipt from the county treasurer for real estate taxes and assessments on the submitted land in accordance with K.S.A. 19-1207(b), and amendments thereto.

History: L. 1975, ch. 291, § 7; L. 2010, ch. 2, § 3; L. 2011, ch. 115, § 8; July 1.



58-3708 Amendments to declaration.

58-3708. Amendments to declaration. The declaration, any amendment, or amendments thereof, any instrument by which the provisions of this act may be waived, and every instrument affecting the common area and facilities, or any townhouse unit, shall be entitled to be recorded. Neither the declaration nor any amendment thereof shall be valid unless duly recorded.

History: L. 1975, ch. 291, § 8; July 1.



58-3709 No exemption from liability.

58-3709. No exemption from liability. No townhouse unit owner may exempt himself or herself from liability for his or her contribution towards the common expenses by waiver of the use or enjoyment of any of the common areas and facilities, or by abandonment of his or her townhouse unit.

History: L. 1975, ch. 291, § 9; July 1.



58-3710 Common expenses; liens; foreclosure sale.

58-3710. Common expenses; liens; foreclosure sale. All sums assessed by the association, but unpaid, for the share of the common expenses chargeble to any townhouse unit shall constitute a lien on such townhouse unit prior to all other liens except (i) tax liens on the townhouse unit in favor of any assessing unit and special district, and (ii) all sums unpaid on a first mortgage of record. Such lien may be foreclosed by suit by the association in like manner as a mortgage of real property, and in any such foreclosure, the townhouse unit owner shall be required to pay a reasonable rental for the townhouse unit, if so provided in the bylaws, and the plaintiff in such foreclosure shall be entitled to the appointment of a receiver to collect the same. The association shall have power, unless prohibited by the declaration, to bid on the townhouse unit at foreclosure sale and to acquire and hold, lease, mortgage and convey the same. The suit to recover a money judgment for unpaid common expenses shall be maintainable by the association without foreclosing or waiving the liens securing the same. Where the mortgagee under a first mortgage of record or other purchaser of a townhouse unit obtains title to the townhouse unit as a result of foreclosure of the first mortgage, such acquirer of title, his or her successors and assigns shall not be liable for the share of the common expenses or assessment by the association chargeable to such townhouse unit which become due prior to the acquisition of title to such townhouse unit by such buyer. Such unpaid share of common expenses or assessments shall, however, be deemed to be common expenses collectible from all of the townhouse owners, including such acquirer, his or her successors and assigns.

History: L. 1975, ch. 291, § 10; July 1.



58-3711 Same; effect of conveyances.

58-3711. Same; effect of conveyances. In a voluntary conveyance, the grantee of a townhouse unit shall be jointly and severally liable with the grantor for all unpaid assessments against the latter for his or her share of the common expenses up to the time of the grantor conveyance, without prejudice to the grantee's right to recover from the grantor the amounts paid by the grantee therefor. However, any such grantee shall be entitled to a statement from the board of directors of the association setting forth the amount of the unpaid assessments against the grantor, and such grantee shall not be liable for nor shall the townhouse unit conveyed be subject to a lien for any unpaid assessments against the grantor in excess of the amount therein set forth.

History: L. 1975, ch. 291, § 11; July 1.



58-3712 Insurance coverage; proceeds; blanket coverage.

58-3712. Insurance coverage; proceeds; blanket coverage. The declaration shall require each townhouse owner to maintain fire and extended coverage insurance against loss or damage by fire or other casualty to the full replacement value of the townhouse unit, excluding land, foundation and excavations. The declaration shall require that such insurance shall provide for payment for losses thereunder by the insurer to the association, or its nominee, as insurance trustee for the benefit of each owner, the holder of each first mortgage of record thereon, and the association as their interests appear and as set forth in the declaration. The declaration shall provide that the proceeds from insurance received by the insurance trustee shall be used to repair, reconstruct or rebuild the townhouse units damaged or destroyed by said fire or other casualty, unless all townhouse unit owners and their first mortgagees agree in writing to not repair, reconstruct or rebuild. The declaration may require the board of directors of the association to obtain and maintain such insurance under one blanket fire and extended coverage policy providing such insurance for all owners and first mortgagees of townhouse units, as their interests may appear pursuant to the declaration. In such event, the declaration may provide that the insurance premiums are common expenses to be paid as set forth in the declaration. In such event, each townhouse unit owner shall be furnished a memorandum of insurance coverage approved by the commissioner of insurance setting forth the essential coverages of the blanket policy. Provision for such blanket insurance shall be without prejudice to the right of each townhouse unit owner to insure his or her own townhouse unit under a separate policy if benefits thereunder are payable to the association or its nominee as insurance trustee for the benefit of the association and all owners and their first mortgagees, as their interests may appear.

History: L. 1975, ch. 291, § 12; July 1.



58-3713 Townhouse units unaffected, when.

58-3713. Townhouse units unaffected, when. No townhouse unit created prior to the effective date of this act shall be affected by this act without the consent of all townhouse owners and their first mortgagees expressed in an amended declaration duly recorded.

History: L. 1975, ch. 291, § 13; July 1.






Article 38 EASEMENTS

58-3801 Creation of solar easements; recordation.

58-3801. Creation of solar easements; recordation. Any easement obtained for the purpose of exposure of a solar energy device shall be created in writing.  The instrument containing such easement shall be recorded with the register of  deeds of the county within which the property affected by such easement is situated.

History: L. 1977, ch. 227, § 1; July 1.



58-3802 Same; contents.

58-3802. Same; contents. Any instrument creating a solar easement shall include but the contents shall not be limited to:

(a) The vertical and horizontal angles, expressed in degrees, at which the solar easement extends over the real property subject to the solar easement;

(b) any terms or conditions or both under which the solar easement is granted or will be terminated.

History: L. 1977, ch. 227, § 2; July 1.



58-3810 Uniform conservation easement act; definitions.

58-3810. Uniform conservation easement act; definitions. As used in this act, unless the context otherwise requires:

(a) "Conservation easement" means a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations the purposes of which include retaining or protecting natural, scenic or open-space values of real property, assuring its availability for agricultural, forest, recreational or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological or cultural aspects of real property.

(b) "Holder" means:

(1) A governmental body empowered to hold an interest in real property under the laws of this state or the United States; or

(2) a charitable corporation, charitable association or charitable trust, the purposes or powers of which include retaining or protecting the natural, scenic, or open-space values of real property, assuring the availability of real property for agricultural, forest, recreational or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological or cultural aspects of real property.

(c) "Third-party right of enforcement" means a right provided in a conservation easement to enforce any of its terms granted to a governmental body, charitable corporation, charitable association or charitable trust, which, although eligible to be a holder, is not a holder.

History: L. 1992, ch. 302, § 11; July 1.



58-3811 Same; creation; duration; impairment; conveyance or assignment.

58-3811. Same; creation; duration; impairment; conveyance or assignment. (a) A conservation easement may be created only by the record owner of the surface of the land specifically stating the intention of the grantor to create such an easement under this act.

(b) Except as otherwise provided in this act, a conservation easement may be created, conveyed, recorded, assigned, released, modified, terminated or otherwise altered or affected in the same manner as other easements.

(c) No right or duty in favor of or against a holder and no right in favor of a person having a third-party right of enforcement arises under a conservation easement before its acceptance by the holder and a recordation of the acceptance.

(d) Except as provided in subsection (b) of K.S.A. 58-3812 and unless the instrument creating it otherwise provides, a conservation easement shall be limited in duration to the lifetime of the grantor and may be revoked at grantor's request.

(e) An interest in real property in existence at the time a conservation easement is created is not impaired by it unless the owner of the interest is a grantor of the conservation easement.

(f) A conservation easement may not be conveyed or assigned by a holder to any entity or person other than a city or county of this state, an entity enumerated by subsection (b)(2) of K.S.A. 58-3810 or the grantor thereof or such grantor's heirs.

History: L. 1992, ch. 302, § 12; July 1.



58-3812 Same; judicial actions; who may bring action affecting conservation easement; modification or termination by court.

58-3812. Same; judicial actions; who may bring action affecting conservation easement; modification or termination by court. (a) An action affecting a conservation easement may be brought by:

(1) An owner of an interest in the real property burdened by the easement;

(2) a holder of the easement;

(3) a person having a third-party right of enforcement; or

(4) a person authorized by other law.

(b) This act does not affect the power of a court to modify or terminate a conservation easement in accordance with the principles of law and equity.

History: L. 1992, ch. 302, § 13; July 1.



58-3813 Same; validity of conservation easement.

58-3813. Same; validity of conservation easement. A conservation easement is valid even though:

(a) It is not appurtenant to an interest in real property;

(b) it can be or has been assigned to another holder;

(c) it is not of a character that has been recognized traditionally at common law;

(d) it imposes a negative burden;

(e) it imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder;

(f) the benefit does not touch or concern real property; or

(g) there is no privity of estate or of contract.

History: L. 1992, ch. 302, § 14; July 1.



58-3814 Same; application of act.

58-3814. Same; application of act. (a) This act applies to any interest created after its effective date which complies with this act, whether designated as a conservation easement or as a covenant, equitable servitude, restriction, easement or otherwise.

(b) This act applies to any interest created before its effective date if it would have been enforceable had it been created after its effective date unless retroactive application contravenes the constitution or laws of this state or the United States.

(c) This act does not invalidate any interest, whether designated as a conservation or preservation easement or as a covenant, equitable servitude, restriction, easement or otherwise, that is enforceable under other law of this state.

History: L. 1992, ch. 302, § 15; July 1.



58-3815 Same; uniformity of application and construction.

58-3815. Same; uniformity of application and construction. This act shall be applied and construed to effectuate its general purpose to make uniform the laws with respect to the subject of the act among states enacting it.

History: L. 1992, ch. 302, § 16; July 1.



58-3816 Same; certain utility and water district easements not impaired.

58-3816. Same; certain utility and water district easements not impaired. Nothing in this act shall be construed so as to impair the rights of a public utility or city with respect to the acquisition of rights-of-way, easements or other property rights, whether through voluntary conveyance or eminent domain, upon which facilities, plants, systems or other improvements of a public utility or city are located or are to be located or so as to impair the rights of a watershed district under K.S.A. 24-1201 et seq. and amendments thereto with respect to rights-of-way, easements or other property rights upon which watershed structures are located or are to be located.

History: L. 1992, ch. 302, § 17; July 1.



58-3817 Same; short title.

58-3817. Same; short title. This act shall be known and may be cited as the uniform conservation easement act.

History: L. 1992, ch. 302, § 18; July 1.



58-3820 Restrictive covenants; political yard signs; limitations.

58-3820. Restrictive covenants; political yard signs; limitations. (a) On and after the effective date of this act, any provision of a restrictive covenant which prohibits the display of political yard signs, which are less than six square feet, during a period commencing 45 days before an election and ending two days after the election is hereby declared to be against public policy and such provision shall be void and unenforceable.

(b) The provisions of this section shall apply to any restrictive covenant in existence on the effective date of this act.

History: L. 2008, ch. 165, § 5; May 29.



58-3821 Transfer fee covenant; definitions; not enforceable.

58-3821. Transfer fee covenant; definitions; not enforceable. (a) As used in this section:

(1) "Transfer" means the sale, gift, conveyance, assignment, inheritance or other transfer of an ownership interest in real property located in this state;

(2) "transfer fee" means a fee or charge payable upon the transfer of an interest in real property or payable for the right to make or accept such transfer, regardless of whether the fee or charge is a fixed amount or is determined as a percentage of the value of the property, the purchase price or other consideration given for the transfer. The following shall not be considered a "transfer fee" for the purposes of this section:

(A) Any consideration payable by the grantee to the grantor for the interest in real property being transferred, including any subsequent additional consideration for the property payable by the grantee based upon any subsequent appreciation, development or sale of the property;

(B) any commission payable to an individual licensed by the state as a real estate salesperson or broker for the transfer of real property pursuant to an agreement between the grantor or grantee and the real estate salesperson or broker, including any subsequent additional commission payable by the grantor or the grantee based upon any subsequent appreciation, development or sale of the property;

(C) any interest, charges, fees or other amounts payable by a borrower to a lender pursuant to a loan secured by a mortgage against real property, including, but not limited to, any fee payable to the lender for consenting to an assumption of the loan or a transfer of the real property subject to the mortgage, any fees or charges payable to the lender for estoppel letters or certificates and any other consideration allowed by law and payable to the lender in connection with the loan;

(D) any rent, reimbursement, charge, fee or other amount payable by a lessee to a lessor under a lease, including, but not limited to, any fee payable to the lessor for consenting to an assignment, subletting, encumbrance or transfer of the lease;

(E) any consideration payable to the holder of an option to purchase an interest in real property or the holder of a right of first refusal or first offer to purchase an interest in real property for waiving, releasing or not exercising the option or right upon the transfer of the property to another person;

(F) any tax, fee, charge, assessment, fine or other amount payable to or imposed by a governmental authority;

(G) any tax, fee, charge, assessment, fine or other amount payable to a homeowners', condominium, cooperative, mobile home or property owners' association pursuant to a declaration or covenant or law applicable to such association; or

(H) any fee charged that is a typical real estate closing cost, including escrow fees, settlement fees or title insurance premiums charged by a real estate title company licensed by the state;

(3) "transfer fee covenant" means a declaration or covenant purporting to affect real property that requires or purports to require the payment of a transfer fee to the declarant or other person specified in the declaration or covenant or to their successors or assigns, upon a subsequent transfer of an interest in the real property.

(b) Any transfer fee covenant recorded in this state on or after July 1, 2009, shall not run with the title to real property and is not binding or enforceable at law or in equity against any subsequent owner, purchaser or mortgagee of any interest in real property as an equitable servitude or otherwise.

History: L. 2009, ch. 14, § 1; July 1.



58-3822 Same; limitations.

58-3822. Same; limitations. (a) On and after the effective date of this act, any transfer fee covenant, as defined in K.S.A. 2015 Supp. 58-3821, and amendments thereto, is hereby declared to be against public policy and such covenant shall be void and unenforceable.

(b) The provisions of this section shall apply to any transfer fee covenant in existence on the effective date of this act.

History: L. 2009, ch. 14, § 2; July 1.






Article 39 DISPOSITION OF UNCLAIMED PROPERTY ACT

58-3934 Definitions.

58-3934. Definitions. As used in this act:

(a) "Administrator" means the state treasurer.

(b) "Apparent owner" means the person whose name appears on the records of the holder as the person entitled to property held, issued or owing by the holder.

(c) "Business association" means a corporation, joint-stock company, investment company, partnership, unincorporated association, joint venture, limited liability company, business trust, trust company, land bank, safe deposit company, safekeeping depository, financial organization, insurance company, mutual fund, utility, other business entity consisting of one or more persons, whether or not for profit or the United States government or any agency or subdivision thereof.

(d) "Communication in writing" or "correspondence" shall include email or other electronic communications if the recipient has agreed in writing to receive electronic communications concerning the property.

(e) "Domicile" means the state of incorporation of a corporation and the state of the principal place of business of a holder other than a corporation.

(f) "Financial organization" means a savings and loan association, building and loan association, savings bank, industrial bank, bank, banking organization or credit union.

(g) "Holder" means a person obligated to hold for the account of, or deliver or pay to, the owner property that is subject to this act.

(h) "Insurance company" means an association, corporation, fraternal or mutual benefit organization, whether or not for profit, engaged in the business of providing life endowments, annuities or insurance, including accident, burial, casualty, credit life, contract performance, dental, disability, fidelity, fire, health, hospitalization, illness, life, malpractice, marine, mortgage, surety, wage protection and workers compensation insurance.

(i) "Last known address" means a description of the location of the apparent owner sufficient for the purpose of the delivery of mail.

(j) "Mineral" means oil, gas, uranium, sulphur, lignite, coal and any other substance that is ordinarily and naturally considered a mineral, regardless of the depth at which the oil, gas, uranium, sulphur, lignite, coal or other substance is found.

(k) "Mineral proceeds" means amounts payable for the extraction, production or sale of minerals, or, upon abandonment of those payments, all payments that become payable thereafter. The term includes amounts payable:

(1) For the acquisition and retention of a mineral lease, including bonuses, royalties, compensatory royalties, shut-in royalties, minimum royalties and delay rentals;

(2) for the extraction, production or sale of minerals, including net revenue interests, royalties, overriding royalties, extraction payments and production payments; and

(3) under an agreement or option, including a joint operating agreement, unit agreement, pooling agreement and farm-out agreement.

(l) "Money order" includes an express money order and a personal money order, on which the remitter is the purchaser. The term does not include a bank money order or any other instrument sold by a financial organization if the seller has obtained the name and address of the payee.

(m) "Owner" means a person who has a legal or equitable interest in property subject to this act or the person's legal representative. The term includes a depositor in the case of a deposit, a beneficiary in the case of a trust other than a deposit in trust and a creditor, claimant or payee in the case of other property.

(n) "Person" means an individual, business association, financial organization, estate, trust, state or other government, governmental subdivision, agency or instrumentality or any other legal or commercial entity.

(o) "Property" means tangible property or a fixed and certain interest in intangible property that is held, issued or owed in the course of a holder's business, or by a state or other government, governmental subdivision, agency or instrumentality and all income or increments therefrom. The term includes property that is referred to as or evidenced by:

(1) Money, a check, draft, deposit, interest or dividend;

(2) credit balance, customer's overpayment, security deposit, refund, credit memorandum, unpaid wage, mineral proceeds or unidentified remittance;

(3) stock or other evidence of ownership of an interest in a business association or financial organization;

(4) a bond, debenture, note or other evidence of indebtedness;

(5) money deposited to redeem stocks, bonds, coupons or other securities or to make distributions;

(6) an amount due and payable under the terms of an annuity or insurance policy, including policies providing life insurance, property and casualty insurance, workers compensation insurance or health and disability insurance; and

(7) an amount distributable from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance or similar benefits.

(p) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in a perceivable form.

(q) "State" means any state of the United States, the District of Columbia, the commonwealth of Puerto Rico or any territory, insular possession or any other area subject to the jurisdiction of the United States.

(r) "Utility" means a person who owns or operates for public use any plant, equipment, property, franchise or license for the transmission of communications or the production, storage, transmission, sale, delivery or furnishing of electricity, water, steam or gas.

(s) "Interest bearing property" means demand and savings accounts and certificates of deposit which at the time such accounts and certificates were reported to the administrator paid interest to the owner.

History: L. 1994, ch. 8, § 1; L. 1999, ch. 100, § 1; L. 2000, ch. 125, § 3; L. 2007, ch. 92, § 1; July 1.



58-3935 Property presumed abandoned; when; general rule.

58-3935. Property presumed abandoned; when; general rule. (a) Property is presumed abandoned if it is unclaimed by the apparent owner during the time set forth below for the particular property:

(1) Traveler's check, 15 years after its issuance;

(2) money order, seven years after issuance;

(3) except as provided in K.S.A. 58-3943, and amendments thereto, stock or other equity interest in a business association or financial organization, including a security entitlement under article 8 of the uniform commercial code, five years after the earlier of:

(A) The date of the most recent dividend, stock split or other distribution unclaimed by the apparent owner; or

(B) the date of the second mailing of a statement of account or other notification or communication that was returned as undeliverable or after the holder discontinued mailings, notifications or communications to the apparent owner;

(4) debt of a business association or financial organization, other than a bearer bond or an original issue discount bond, five years after the date of the most recent interest payment unclaimed by the apparent owner;

(5) a demand, savings or time deposit, including a deposit that is automatically renewable, five years after the earlier of maturity or the date of the last indication by the owner of interest in the property, except that a deposit that is automatically renewable is deemed matured for purposes of this section upon its initial date of maturity, unless the owner has consented to a renewal at or about the time of the renewal and the consent is in writing or is evidenced by a memorandum or other record on file with the holder;

(6) money or credits owed to a customer as a result of a retail business transaction, five years after the obligation accrued;

(7) amount owed by an insurer on a life or endowment insurance policy or an annuity that has matured or terminated, three years after the obligation to pay arose or, in the case of a policy or annuity payable upon proof of death, three years after the insured has attained, or would have attained if living, the limiting age under the mortality table on which the reserve is based;

(8) property distributable by a business association or financial organization in a course of dissolution, one year after the property becomes distributable;

(9) property received by a court as proceeds of a class action, and not distributed pursuant to the judgment, one year after the distribution date;

(10) property held by a court, state or other government, governmental subdivision, agency or instrumentality, one year after the property becomes distributable;

(11) wages or other compensation for personal services, one year after the compensation becomes payable;

(12) deposit or refund owed to a subscriber by a utility, one year after the deposit or refund becomes payable;

(13) property held by agents and fiduciaries in a fiduciary capacity for the benefit of another person, five years after it has become payable or distributable, unless the owner has increased or decreased the principal, accepted payment of principal or income, communicated concerning the property or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by the fiduciary;

(14) property in an individual retirement account, defined benefit plan or other account or plan that is qualified for tax deferral under the income tax laws of the United States, three years after the earliest of the date of the distribution or attempted distribution of the property, the date of the required distribution as stated in the plan or trust agreement governing the plan, or the date, if determinable by the holder, specified in the income tax laws of the United States by which distribution of the property must begin in order to avoid a tax penalty;

(15) property distributable in the course of a demutualization, rehabilitation or related reorganization of an insurance company shall be deemed abandoned as follows:

(A) Any check or draft, two years after the date of the demutualization or reorganization, if the check or draft has not been presented for payment and the owner has not otherwise communicated with the holder or its agent regarding the property;

(B) (i) any other property, two years after the date of the demutualization or reorganization if instruments or statements reflecting the distribution are either mailed to the owner and returned by the post office as undeliverable, or not mailed to the owner because of an address on the books and records of the holder that is known to be incorrect; and

(ii) the owner has not:

(a) Communicated in writing with the holder or its agent regarding the property; or

(b) otherwise communicated with the holder or its agent regarding the property as evidenced by a memorandum or other record on file with the holder or its agent.

(c) For any time more than two years after the date of demutualization or reorganization, any property which is not subject to subparagraph (A) or (B) of this paragraph (15) shall be treated under other provisions of this chapter for the specific type of property;

(16) all other property, five years after the owner's right to demand the property or after the obligation to pay or distribute the property arises, whichever first occurs; and

(17) any proceeds of a sale pursuant to K.S.A. 58-817, and amendments thereto, which remain after satisfaction of the lien provided by K.S.A. 58-816, and amendments thereto, that have been unclaimed by the owner for one year from receipt of the proceeds of the sale and satisfaction of the lien.

(b) At the time that an interest is presumed abandoned under subsection (a) any other property right accrued or accruing to the owner as a result of the interest, and not previously presumed abandoned, is also presumed abandoned.

(c) Property is unclaimed if, for the applicable period set forth in subsection (a), the apparent owner has not communicated in writing or by other means reflected in a contemporaneous record prepared by or on behalf of the holder, with the holder concerning the property or the account in which the property is held, and has not otherwise indicated an interest in the property. A communication by an owner with a person other than the holder or the holder's representative who has not in writing identified the property to the owner is not an indication of interest in the property by the owner.

(d) An indication of an owner's interest in property includes:

(1) The presentment of a check or other instrument of payment of a dividend or other distribution made with respect to an account or underlying stock or other interest in a business association or financial organization or, in the case of a distribution made by electronic or similar means, evidence that the distribution has been received;

(2) owner-directed activity in the account in which the property is held, including a direction by the owner to increase, decrease or change the amount or type of property held in the account;

(3) the making of a deposit to or withdrawal from a bank account; and

(4) the payment of a premium with respect to a property interest in an insurance policy, except that the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent a policy from maturing or terminating if the insured has died or the insured or the beneficiary of the policy has otherwise become entitled to the proceeds before the depletion of the cash surrender value of a policy by the application of those provisions.

(e) Property is payable or distributable for the purpose of this act notwithstanding the owner's failure to make demand or to present any instrument or document otherwise required to obtain payment.

(f) Any demand or savings account or matured timed deposit with a financial organization shall not be presumed abandoned if regular correspondence to an owner of the account has not been returned to the sender.

(g) Any outstanding check, draft, credit balance, customer's overpayment or unidentified remittance issued to a sole proprietorship or business association as part of a commercial transaction in the ordinary course of a holder's business shall not be presumed abandoned.

(h) A holder may not impose with respect to any property payable or distributable for the purpose of this act, including any income or increment derived therefrom, any fee or charge due to dormancy or inactivity or cease payment of interest unless:

(1) There is an enforceable written contract between the holder and the owner of the property pursuant to which the holder may impose a charge or cease payment of interest;

(2) for property in excess of $100, the holder, no more than three months before the initial imposition of those charges or cessation of interest, has mailed written notice to the owner of the amount of those charges at the last known address of the owner stating that those charges will be imposed or that interest will cease, but the notice provided in this section need not be given with respect to charges imposed or interest ceased before the effective date of this act, or for property described in K.S.A. 58-3937 and 58-3938, and amendments thereto; and

(3) the holder regularly imposes such charges or ceases payment of interest and in no instance reverses or otherwise cancels them or retroactively credits interest with respect to the property. Charges imposed because of dormancy or inactivity may be made and collected monthly, quarterly or annually except that beginning with the effective date of this act, such charges may only be imposed for a maximum of five calendar years.

(i) For the purpose of this section, a person who holds property as an agent for a business association is deemed to hold the property in a fiduciary capacity for that business association alone unless the agreement between the agent and the business association provides otherwise.

(j) For the purposes of this act, a person who is deemed to hold property in a fiduciary capacity for a business association alone is the holder of the property only insofar as the interest of the business association in the property is concerned, and the business association is the holder of the property insofar as the interest of any other person in the property is concerned.

(k) Any property held by a financial organization that would otherwise be presumed abandoned under this section shall not be presumed abandoned if the apparent owner:

(1) Owns other property which is not presumed abandoned and if the financial organization communicates in writing with the owner with regard to the property that would otherwise be presumed abandoned under this section at the address to which communications regarding the other property regularly are sent; or

(2) had another relationship with the financial organization concerning which the owner has:

(A) Communicated in writing with the financial organization; or

(B) otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the financial organization and if the financial organization communicates in writing with the owner with regard to the property that would otherwise be abandoned under this section at the address to which communications regarding the other relationship regularly are sent.

History: L. 1994, ch. 8, § 2; L. 1996, ch. 111, § 1; L. 1999, ch. 100, § 2; L. 2000, ch. 125, § 4; L. 2004, ch. 52, § 1; L. 2007, ch. 92, § 2; July 1.



58-3936 General rules for taking custody of intangible unclaimed property.

58-3936. General rules for taking custody of intangible unclaimed property. Except as otherwise provided in this act or by other statute of this state, property that is presumed abandoned, whether located in this or another state, is subject to the custody of this state if:

(a) The last known address of the apparent owner, as shown on the records of the holder, is in this state;

(b) the records of the holder do not reflect the identity of the person entitled to the property and it is established that the last known address of the person entitled to the property is in this state;

(c) the records of the holder do not reflect the last known address of the apparent owner, and it is established that:

(1) The last known address of the person entitled to the property is in this state; or

(2) the holder is domiciled in this state or is a state or other government or governmental subdivision, agency or instrumentality of this state and has not previously paid or delivered the property to the state of the last known address of the apparent owner or other person entitled to the property;

(d) the last known address of the apparent owner, as shown on the records of the holder, is in a state that does not provide for the escheat or custodial taking of the property and the holder is domiciled in this state or is a state or other government or governmental subdivision, agency or instrumentality of this state;

(e) the last known address of the apparent owner, as shown on the records of the holder, is in a foreign country and the holder is domiciled in this state or is a state or other government or governmental subdivision, agency or instrumentality of this state;

(f) the transaction out of which the property arose occurred in this state, the holder is domiciled in a state that does not provide for the escheat or custodial taking of the property, and the last known address of the apparent owner or other person entitled to the property is unknown or is in a state that does not provide by law for the escheat or custodial taking of the property; or

(g) the property is a traveler's check or money order purchased in this state or the issuer of the traveler's check or money order has its principal place of business in this state and the issuer's records show that the instrument was purchased in a state that does not provide for the escheat or custodial taking of the property or do not show the state in which the instrument was purchased.

History: L. 1994, ch. 8, § 3; L. 1999, ch. 100, § 3; Jan. 1, 2000.



58-3938 Burden of proof as to property evidenced by record of check or draft.

58-3938. Burden of proof as to property evidenced by record of check or draft. A record of the issuance of a check, draft or similar instrument is prima facie evidence of an obligation. In claiming property from a holder who is also the issuer, the administrator's burden of proof as to the existence and amount of the property and its abandonment is satisfied by showing issuance of the instrument and a passage of the requisite period of abandonment. Defenses of payment, satisfaction, discharge and want of consideration are affirmative defenses that must be established by the holder.

History: L. 1994, ch. 8, § 5; L. 1999, ch. 100, § 4; Jan. 1, 2000.



58-3943 Stock and other intangible interests in business associations.

58-3943. Stock and other intangible interests in business associations.  This act does not apply to any stock or other intangible ownership interest enrolled in a plan that provides for the automatic reinvestment of dividends, distributions or other sums payable as a result of the interest unless:

(a) The records available to the administrator of the plan show, with respect to any intangible ownership interest not enrolled in the reinvestment plan, that the owner has not within five years communicated in any manner described in paragraph (3) of subsection (a) of K.S.A. 58-3935, and amendments thereto; or

(b) five years have elapsed since the location of the owner became unknown to the association, as evidenced by the return of official shareholder notifications or communications by the postal service as undeliverable, and the owner has not within those five years communicated in any manner described in paragraph (3) of subsection (a) of K.S.A. 58-3935, and amendments thereto. The five-year period from the return of official shareholder notifications or communications shall commence from the earlier of the return of the second such mailing or the time the holder discontinues mailings to the shareholder.

History: L. 1994, ch. 8, § 10; L. 1999, ch. 100, § 5; Jan. 1, 2000.



58-3949 Contents of safe deposit box or other safekeeping repository.

58-3949. Contents of safe deposit box or other safekeeping repository. Tangible property held in a safe deposit box or other safekeeping depository in this state in the ordinary course of the holder's business and proceeds resulting from the sale of the property permitted by other law are presumed abandoned if the property remains unclaimed by the owner for more than five years after expiration of the lease or rental period on the box or other depository.

History: L. 1994, ch. 8, § 16; L. 1999, ch. 100, § 6; Jan. 1, 2000.



58-3950 Report of abandoned property.

58-3950. Report of abandoned property. (a) Except as provided in subsection (i), a holder of property presumed abandoned shall make a report to the administrator concerning the property.

(b) The report must be verified and must contain:

(1) A description of the property;

(2) except with respect to a traveler's check or money order, the name, if known, and last known address, if any, and social security number or taxpayer identification number, if readily ascertainable, of the apparent owner of property of the value of $100 or more;

(3) an aggregated amount of items valued under $100 each;

(4) in the case of an amount of $100 or more held or owing under an annuity or a life or endowment insurance policy, the full name and last known address of the insured or annuitant and of the beneficiary;

(5) in the case of property held in a safe deposit box or other safekeeping depository, a description of the property and any amounts owing to the holder;

(6) the date, if any, on which the property became payable, demandable or returnable and the date of the last transaction with the apparent owner with respect to the property; and

(7) other information that the administrator prescribes by rules and regulations as necessary for the administration of this act.

(c) If a holder of property presumed abandoned is a successor to another person who previously held the property for the apparent owner or the holder has changed its name while holding the property, the holder shall file with the report its former names, if any, and the known names and addresses of all previous holders of the property.

(d) The report must be filed before November 1 of each year and cover the 12 months next preceding July 1 of that year, but a report with respect to a life insurance company must be filed before May 1 of each year for the calendar year next preceding. The initial report of property distributable in the course of a demutualization, rehabilitation or related reorganization of an insurance company as of December 31, 2003, shall be due by November 1, 2004.

(e) The holder of property presumed abandoned shall send written notice to the apparent owner, not more than 120 days or less than 60 days before filing the report, stating that the holder is in possession of property subject to this act if:

(1) The holder has in its records an address for the apparent owner which the holder's records do not disclose to be inaccurate;

(2) the claim of the apparent owner is not barred by a statute of limitations; and

(3) the value of the property is $100 or more, or is reported under K.S.A. 58-3943 or 58-3949 and amendments thereto.

(f) The written notice shall also contain the following:

(1) Nature and identifying number, if any, or description of the funds or other property; and

(2) the amount appearing on the records of the holder to be due the apparent owner.

(g) If the holder is not a life insurance company, the written notice shall set forth an additional statement that the funds or other property will be reported as unclaimed property to the state treasurer of Kansas no later than November 1 of the current year.

(h) If the holder is a life insurance company, the written notice shall set forth an additional statement that the funds or other property will be reported as unclaimed property to the state treasurer of Kansas no later than May 1 of the current year.

(i) The holder of property presumed abandoned does not need to file a report under the provisions of this section if such holder has no individual property valued over $100 and the total value of such holder's aggregated property is under $250, unless required to do so by the provisions of subsection (k).

(j) Before the date for filing the report, the holder of property presumed abandoned may request the administrator to extend the time for filing the report. The administrator may grant the extension for good cause. The holder, upon receipt of the extension, may make an interim payment on the amount the holder estimates will ultimately be due which terminates the accrual of additional interest on the amount paid.

(k) The administrator, in the administrator's discretion, may require that any holder of property presumed abandoned, file a report as required by this section.

History: L. 1994, ch. 8, § 17; L. 1996, ch. 111, § 3; L. 1999, ch. 100, § 7; L. 2004, ch. 52, § 2; July 1.



58-3951 Advertising of unclaimed property; information required.

58-3951. Advertising of unclaimed property; information required. (a) Within the calendar year next following the year in which unclaimed property has been paid or delivered to the administrator, the administrator shall advertise the unclaimed property in such form as in the discretion of the administrator is likely to attract the attention of the apparent owner of the unclaimed property.  It shall contain the following information:

(1) The name of each person appearing to be the owner of property presumed abandoned, as set forth in the report  filed by the holder;

(2) the last known address or location of each person appearing to be the owner of property presumed abandoned, if an address or location is set forth in the report filed by the holder;

(3) a statement explaining that property of the owner has been presumed to be abandoned and has been taken into the protective custody of the administrator; and

(4) a statement that information about the abandoned property and its return to the apparent owner can be obtained at any time by a person having a legal or beneficial interest in that property by making an inquiry to the administrator.

(b) The administrator shall not be required to advertise the name and address or location of an owner of abandoned property having a total value less than $100, nor information concerning travelers checks and money orders.

History: L. 1994, ch. 8, § 18; L. 1996, ch. 111, § 4; July 1.



58-3952 Payment or delivery of abandoned property.

58-3952. Payment or delivery of abandoned property. (a) At the time of the filing of the report required by subsection (d) of K.S.A. 58-3950 and amendments thereto and with that report, the holder of property presumed abandoned shall pay, deliver or cause to be paid or delivered to the administrator the property described in the report as unclaimed, but if, at the time provided for delivery of the property a penalty or forfeiture in the payment of interest would result, the time for compliance is extended until a penalty or forfeiture would no longer result.

(b) If the property reported to the administrator is a security or security entitlement under article 8 of the uniform commercial code, the administrator is an appropriate person to make an endorsement, instruction or entitlement order on behalf of the apparent owner to invoke the duty of the issuer or its transfer agent or the securities intermediary to transfer or dispose of the security or the security entitlement in accordance with article 8 of the uniform commercial code.

(c) If the holder of property reported to the administrator is the issuer of a certificated security, the administrator has the right to obtain a replacement certificate pursuant to K.S.A. 84-8-405, and amendments thereto, but an indemnity bond is not required.

(d) An issuer, the holder and any transfer agent or other person acting pursuant to the instructions of and on behalf of the issuer or holder in accordance with this section is not liable to the apparent owner and must be indemnified against claims of any person in accordance with K.S.A. 58-3953 and amendments thereto for any loss or damage caused by the transfer, issuance and delivery of the certificate or security to the administrator.

(e) A holder is required to deliver property reported as aggregate under K.S.A. 58-3950, and amendments thereto, only if the total amount of the aggregate property reported exceeds $250.

History: L. 1994, ch. 8, § 19; L. 1999, ch. 100, § 8; L. 2000, ch. 125, § 5; Apr. 27.



58-3953 Custody of state; holder relieved from liability; reimbursement of holder paying claim; reclaiming for owner; defense of holder; payment of safe deposit box or repository charges.

58-3953. Custody of state; holder relieved from liability; reimbursement of holder paying claim; reclaiming for owner; defense of holder; payment of safe deposit box or repository charges. (a) In this section, payment or delivery is made in "good faith" if:

(1) Payment or delivery was made in a reasonable attempt to comply with this act;

(2) the holder was not then in breach of a fiduciary obligation with respect to the property and had a reasonable basis for believing, based on the facts then known, that the property was presumed abandoned; and

(3) there is no showing that the records under which the payment or delivery was made did not meet reasonable commercial standards of practice.

(b) Upon the payment or delivery of property to the administrator, the state assumes custody and responsibility for the safekeeping of the property. A holder who pays or delivers property to the administrator in good faith is relieved of all liability arising thereafter with respect to the property.

(c) A holder who has paid money to the administrator pursuant to this act may subsequently make payment to a person reasonably appearing to the holder to be entitled to payment and, upon a filing by the holder of proof of payment and proof that the payee was entitled to the payment, the administrator shall promptly reimburse the holder for the payment without imposing a fee or other charge. If reimbursement is sought for a payment made on a negotiable instrument, including a traveler's check or money order, the holder must be reimbursed upon filing proof that the instrument was duly presented and that payment was made to a person who reasonably appeared to be entitled to payment. The holder must be reimbursed for payment made even if the payment was made to a person whose claim was barred under K.S.A. 58-3962 and amendments thereto.

(d) A holder who has delivered property other than money to the administrator pursuant to this act may reclaim the property if it is still in the possession of the administrator, without paying any fee or other charge, upon filing proof that the apparent owner has claimed the property from the holder.

(e) The administrator may accept a holder's affidavit as sufficient proof of the holder's right to recover money and property under this section.

(f) If a holder pays or delivers property to the administrator in good faith and thereafter another person claims the property from the holder or another state claims the money or property under its laws relating to escheat or abandoned or unclaimed property, the administrator, upon written notice of the claim, shall defend the holder against the claim and indemnify the holder against any liability on the claim resulting from payment or delivery of the property to the administrator.

(g) Property removed from a safe deposit box or other safekeeping depository is received by the administrator subject to the holder's right to be reimbursed for the cost of the opening and to any valid lien or contract providing for the holder to be reimbursed for unpaid rent or storage charges. The administrator shall reimburse the holder out of the proceeds remaining after deducting the expenses incurred by the administrator in selling the property.

History: L. 1994, ch. 8, § 20; L. 1999, ch. 100, § 9; Jan. 1, 2000.



58-3954 Crediting of dividends, interest, or increments to owner's account.

58-3954. Crediting of dividends, interest, or increments to owner's account. (a) Whenever property other than money is paid or delivered to the administrator under this act, the owner is entitled to receive from the administrator any dividends, interest or other increments realized or accruing on the property at or before liquidation or conversion thereof into money if the amount of dividends, interest or other increments is $5 or more.

(b) When interest bearing property is paid or delivered to the administrator, the owner shall be entitled to receive interest accruing thereafter. At the time a valid claim is approved by the administrator, simple interest without compounding shall be computed and paid based upon the average of the monthly net earnings rates of the pooled money investment portfolio for the time period that the administrator has held the property. If the administrator has held the property for more than five years, the five year average of the monthly net earnings rates of the pooled money investment portfolio shall be used.

History: L. 1994, ch. 8, § 21; L. 2007, ch. 92, § 3; July 1.



58-3955 Public sale of abandoned property; exceptions.

58-3955. Public sale of abandoned property; exceptions. (a) Except as provided in subsections (b) and (c), the administrator, within three years after the receipt of abandoned  property, shall sell it to the highest bidder at public sale in whatever city in the state affords in the judgment of the administrator the most favorable market for the property involved. The administrator may decline the highest bid and reoffer the property for sale if in the judgment of the administrator the bid is insufficient.  If in the judgment of the administrator the probable cost of sale exceeds the value of the property, the property need not be offered for sale. Any sale held under this section shall be preceded by a single publication of notice, at least three weeks in advance of sale, in a newspaper of general circulation in the county in which the property is to be sold.

(b) Securities listed on an established stock exchange shall be sold at prices prevailing at the time of sale on the exchange. Other securities may be sold over the counter at prices prevailing at the time of sale or by any other method the administrator considers advisable.

(c) All securities presumed abandoned and delivered to the administrator shall be held for at least six months before they may be sold. All securities must be sold within one year after they are delivered to the administrator. A person making a claim under this act is entitled to receive either the securities delivered to the administrator by the holder, if they still remain in the hands of the administrator, or the proceeds received from the sale, less any amounts deducted pursuant to subsection (b) of K.S.A. 58-3956, and amendments thereto, but no person has any claim under this act against the state, the holder, any transfer agent, registrar or other person acting for or on behalf of a holder for any appreciation in the value of the property occurring after delivery by the holder to the administrator.

(d) The purchaser of property at any sale conducted by the administrator pursuant to this act takes the property free of all claims of the owner or previous holder thereof and of all persons claiming through or under them.  The administrator shall execute all documents necessary to complete the transfer of ownership.

History: L. 1994, ch. 8, § 22; L. 2000, ch. 125, § 6; Apr. 27.



58-3956 Deposit of funds.

58-3956. Deposit of funds. (a) Except as otherwise provided by this section, the administrator shall promptly deposit in the state general fund all funds received under this act, including the proceeds, from the sale of abandoned property under K.S.A. 58-3955 and amendments thereto, and the proceeds from the redemption of United States savings bonds under  K.S.A. 58-3979, and amendments thereto. The unclaimed property claims fund is hereby created in the state treasury. The administrator shall credit moneys to the unclaimed property claims fund sufficient for the prompt payment of claims duly allowed by the administrator. The unclaimed property claims fund shall be in an amount of not less than $100,000. Before making the deposit, the administrator shall record the name and last known address of each person appearing from the holders' reports to be entitled to the property and the name and last known address of each insured person or annuitant and beneficiary and with respect to each policy or contract listed in the report of an insurance company its number, the name of the company and the amount due. The record shall be available for public inspection at all reasonable business hours.

(b) Before making any deposit to the credit of the state general fund, the administrator may deduct and credit to the unclaimed property expense fund which is hereby created in the state treasury:

(1) Any costs in connection with the sale of abandoned property;

(2) costs of mailing and publication in connection with any abandoned property;

(3) operating expenses; and

(4) costs incurred in examining records of holders of property and in collecting the property from those holders.

History: L. 1994, ch. 8, § 23; L. 2000, ch. 125, § 7; Apr. 27.



58-3957 Filing of claim with administrator.

58-3957. Filing of claim with administrator. (a) (1) A person, excluding another state, claiming an interest in any property paid or delivered to the administrator may file with the administrator a claim on a form prescribed by the administrator and verified by the claimant.

(2) The department of health and environment may claim an interest in any property paid or delivered to the administrator if the deceased owner of such property received medical assistance under K.S.A. 39-709, and amendments thereto, except that such claim shall not exceed the amount of medical assistance received by the deceased owner.

(3) The administrator may hold a hearing on the claim in accordance with the provisions of the Kansas administrative procedure act. The decision resulting from any hearing shall be a public record.

(b) The administrator shall consider each claim within 90 days after it is filed and give written notice to the claimant if the claim is denied in whole or in part. The notice may be given by mailing it to the last address, if any, stated in the claim as the address to which notices are to be sent. If no address for notices is stated in the claim, the notice may be mailed to the last address, if any, of the claimant as stated in the claim. No notice of denial need be given if the claim fails to state either the last address to which notices are to be sent or the address of the claimant.

(c) If a claim is allowed, the administrator shall pay over or deliver to the claimant the property or the amount the administrator actually received or the net proceeds if it has been sold by the administrator, together with any additional amount required by K.S.A. 58-3954, and amendments thereto. Interest reported under the previous disposition of unclaimed property act shall not be computed, paid or delivered to the claimant after enactment of this act. If the claim is for property presumed abandoned under K.S.A. 58-3943, and amendments thereto, which was sold by the administrator within three years after the date of delivery, the amount payable for that claim is the value of the property at the time the claim was made or the net proceeds of sale, whichever is greater.

(d) Any holder who pays the owner for property that has been delivered to the state and which, if claimed from the administrator, would be subject to subsection (c) shall add any additional amount as provided in K.S.A. 58-3954, and amendments thereto. The additional amount shall be repaid to the holder by the administrator in the same manner as the principal.

History: L. 1994, ch. 8, § 24; L. 2013, ch. 112, § 24; July 1.



58-3958 Claim of another state to recover property; procedure.

58-3958. Claim of another state to recover property; procedure. (a)  At any time after property has been paid or delivered to the administrator under this act another state may recover the property if:

(1) The property was subjected to custody by this state because the records of the holder did not reflect the last known address of the apparent owner when the property was presumed abandoned under this act, and the other state establishes that the last known address of the apparent owner or other person entitled to the property was in that state and under the laws of that state the property escheated to or was subject to a claim of abandonment by that state;

(2) the last known address of the apparent owner or  other person entitled to the property, as reflected by the records of the holder, is in the other state and under the laws of that state the property has escheated to or become subject to a claim of abandonment by that state;

(3) the records of the holder were erroneous in that they did not accurately reflect the actual owner of the property and the last known address of the actual owner is in the other state and under the laws of that state the property escheated to or was subject to a claim of abandonment by that state;

(4) the property was subjected to custody by this state under subsection (f) of K.S.A. 58-3936 and amendments thereto and under the laws of the state of domicile of the holder the property has escheated to or become subject to a claim of abandonment by that state; or

(5) the property is the sum payable on a travelers check, money order or other similar instrument that was subjected to custody by this state under K.S.A 58-3937 and amendments thereto, and the instrument was purchased in the other state, and under the laws of that state the property escheated to or became subject to a claim of abandonment by that state.

(b) The claim of another state to recover escheated or abandoned property shall be presented in a form prescribed by the administrator who shall decide the claim within 90 days after it is presented. The administrator shall allow the claim if the other state is determined to be entitled to the abandoned property under subsection (a).

(c) The administrator shall require a state, before recovering property under this section, to agree to indemnify this state and its officers and employees against any liability on a claim for the property.

History: L. 1994, ch. 8, § 25; March 3.



58-3959 Action to establish claim.

58-3959. Action to establish claim. A person aggrieved by a decision of the administrator or whose claims have not been acted upon within 90 days may bring an action to establish a claim in accordance with the Kansas judicial review act.

History: L. 1994, ch. 8, § 26; L. 2010, ch. 17, § 107; July 1.



58-3960 Election to take property or delivery.

58-3960. Election to take property or delivery. (a)  The administrator may decline to receive any property  reported under this act which is considered to have a value less than the expense of giving notice and of sale.  If the administrator elects not to receive custody of the property, the holder shall be notified within 120 days after filing the report required under K.S.A. 58-3950 and amendments thereto.

(b) A holder, with the written consent of the administrator and upon conditions and terms prescribed by the administrator, may report and deliver property before the property is presumed abandoned. Property delivered under this subsection shall be held by the administrator and is not presumed abandoned until such time as it otherwise would be presumed abandoned under this act.

History: L. 1994, ch. 8, § 27; March 3.



58-3961 Destruction or disposition of property having insubstantial commercial value; immunity from liability.

58-3961. Destruction or disposition of property having insubstantial commercial value; immunity from liability. If the administrator determines after investigation that any property delivered under this act has insubstantial commercial value, the administrator may destroy or otherwise dispose of the property at any time. No action or proceeding may be maintained against the state or any officer or against the holder for or on account of any action taken by the administrator pursuant to this section.

History: L. 1994, ch. 8, § 28; March 3.



58-3962 Periods of limitation.

58-3962. Periods of limitation. (a) The expiration, before or after the effective date of this act, or any period of time specified by contract, statute or court order during which a claim for money or property can be made or during which an action or proceeding may be commenced or enforced to obtain payment of a claim for money or to recover property does not prevent the money or property from being presumed abandoned or affect any duty to file a report or to pay or deliver abandoned property to the administrator as required by  this act.

(b) No action or proceeding may be commenced by the administrator against a holder concerning any provision of this act more than five years after the holder either specifically reported the property, or gave notice of a dispute regarding the property, to the administrator. In the absence of such a report or other express notice, the period of limitation is tolled. The period of limitation is tolled by the filing of a fraudulent report.

History: L. 1994, ch. 8, § 29; L. 1999, ch. 100, § 10; Jan. 1, 2000.



58-3963 Requests for reports and examination of records.

58-3963. Requests for reports and examination of records. (a) The administrator may require any person who has not filed a report to file a verified report stating whether or not the person is holding any unclaimed property reportable or deliverable under this act.

(b) The administrator, at reasonable times and upon reasonable notice, may examine the records of any person to determine whether the person has complied with the provisions of this act. The provisions of this section shall not apply to any supervised commercial bank, trust company, savings and loan association, savings bank, credit union or insurance company which provides a letter from an independent certified public accountant or a resolution of its board of directors certifying compliance with this act, unless there is notification of noncompliance by a supervising agency of such commercial bank, trust company, savings and loan association, savings bank, credit union or insurance company.

(c) If a person is treated under K.S.A. 58-3935, and amendments thereto, as the holder of the property only insofar as the interest of the business association in the property is concerned, the administrator, pursuant to subsection (b), may examine the records of the person if the administrator has given the notice required by subsection (b) to both the person and the business association at least 90 days before the examination.

(d) If an examination of the records of a person results in the disclosure of property reportable and deliverable under this act, the administrator may assess the cost of the examination against the holder based upon the actual hourly salary rate for each examiner involved in the examination inclusive of travel to and from the place of the examination along with necessary and actual expenses for travel and subsistence as allowed under K.S.A. 75-3201 et seq., and amendments thereto, along with any consulting, data processing or other related expenses necessary to perform the examination. In no case may the examination charges exceed the value of the property found to be reportable and deliverable. The cost of examination made pursuant to subsection (c) may be imposed only against the business association.

(e) If a holder fails after the effective date of this act to maintain the records required by K.S.A. 58-3964, and amendments thereto, and the records of the holder available for the periods subject to this act are insufficient to permit the preparation of a report, the administrator may require the holder to report and pay such amounts as may reasonably be estimated from any available records.

(f) If there is a dispute in the results of the examination of the records regarding the disclosure of property reportable and deliverable pursuant to this act, the administrator may hold a hearing on the audit results in accordance with the provisions of the Kansas administrative procedure act. The presiding officer for the hearing shall be appointed by the office of administrative hearings pursuant to K.S.A. 77-561 et seq., and amendments thereto. Any decisions resulting from such hearings shall be public record.

History: L. 1994, ch. 8, § 30; L. 2014, ch. 105, § 1; July 1.



58-3964 Retention of records.

58-3964. Retention of records. (a) Every holder required to file a report under K.S.A. 58-3950 and amendments thereto, as to any property for which the holder has obtained the last known address of the owner, shall maintain a record of the name and last known address of the owner for 10 years after the property becomes reportable, except to the extent that a shorter time is provided in subsection (b) or by rules and regulations of the administrator.

(b) Any business association that sells in this state travelers checks or money orders, other than third-party bank checks on which the business association is directly liable, or that provides such instruments to others for sale in this state shall maintain a record of those instruments while they remain outstanding, indicating the state and date of issue for three years after the date the property is reportable.

History: L. 1994, ch. 8, § 31; March 3.



58-3965 Enforcement.

58-3965. Enforcement. (a) The administrator, for and on behalf of this state, may commence an action in a district court of Kansas:

(1) For an adjudication that certain property is unclaimed and payable or distributable to the administrator;

(2) to compel presentation of a report or payment or distribution of property to the administrator;

(3) to enforce the duty of a person to permit the examination or audit of the records of that person;

(4) to enjoin any act that violates the public policy or provisions of this act; or

(5) to enforce any aspect of this act in any manner.

(b) The administrator may commence such an action in the following situations:

(1) The holder is a person domiciled in this state or is a governmental entity of this state;

(2) the holder is a person engaged in or transacting any business in this state, although not domiciled in this state; or

(3) the subject matter is tangible personal property held in this state.

(c) The administrator, for and on behalf of this state, may commence an action against the United States government or any agency or subdivision thereof for an adjudication that the proceeds of United States savings bonds subject to the provisions of K.S.A. 58-3934, et seq., and amendments thereto, are payable to the administrator.

(d) In a situation where no district court in this state can obtain jurisdiction over the person involved, the administrator may commence such an action in a federal court or state court of another state having jurisdiction over that person.

(e) The administrator shall be deemed an indispensable party to any judicial or administrative proceedings concerning the disposition and handling of unclaimed property that is or may be payable or distributable into the protective custody of the administrator. The administrator shall have a right to intervene and participate in any judicial or administrative proceeding when to do so will be in the best interest of this state, the apparent owner or the unclaimed property or to conserve and safeguard the unclaimed property against dissipation, undue diminishment or adverse discriminatory treatment.

History: L. 1994, ch. 8, § 32; L. 2000, ch. 125, § 8; Apr. 27.



58-3966 Interstate agreements and cooperation; joint and reciprocal actions with other states.

58-3966. Interstate agreements and cooperation; joint and reciprocal actions with other states. (a) The administrator may enter into agreements with other states to exchange information needed to enable this or another state to audit or otherwise determine unclaimed property that it or another state may be entitled to subject to a claim of custody. The administrator by rules and regulations may require the reporting of information needed to enable compliance with agreements made pursuant to this section and prescribe the form.

(b) To avoid conflicts between the administrator's procedures and the procedures of administrators in other jurisdictions that enact the uniform unclaimed property act, the administrator, so far as is consistent with the purposes, policies and provisions of this act before adopting, amending or repealing rules and regulations, shall advise and consult with administrators in other jurisdictions that enact substantially the uniform unclaimed property act and take into consideration the rules and regulations of administrators in other jurisdictions that enact the uniform unclaimed property act.

(c) The administrator may join with other states to seek enforcement of this act against any person who is or may be  holding property reportable under this act.

(d) At the request of another state, the attorney general of this state may bring an action in the name of the administrator of the other state in any court of competent jurisdiction to enforce the unclaimed property laws of the other state against a holder in this state of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the attorney general in bringing the action.

(e) The administrator may request that the attorney general of another state or any other person bring an action in the name of the administrator in the other state.  This state shall pay all expenses including attorney fees in any action under this subsection.  The administrator may agree to pay the person bringing the action attorney fees based in whole or in part on a percentage of the value of any property recovered in the action.  Any expenses paid pursuant to this subsection may not be deducted from the amount that is subject to the claim by the owner under this act.

History: L. 1994, ch. 8, § 33; March 3.



58-3967 Interest and penalties.

58-3967. Interest and penalties. (a) A person who willfully fails to present a report to the administrator when due or to perform any other duty required by this act, other than payment or delivery of unclaimed property as required by this act, shall pay a civil penalty of $100 for each day the report is not presented or the duty is not performed, except the total civil penalty shall not exceed $5,000.

(b) A person who willfully fails to send written notice as required in K.S.A. 58-3950, and amendments thereto, shall pay a civil penalty not to exceed $5 for each failure to send written notice to an apparent owner.

(c) A person who willfully fails to pay or deliver to the administrator any unclaimed property as required by this act shall pay a civil penalty equal to 25% of the value of the property that should have been paid or delivered.

(d) A person who fails to pay or deliver unclaimed property to the administrator within the time period required by this act shall pay to the administrator interest at the annual rate of 10% above the annual rate of discount, in effect on the date the property should have been paid or delivered, for the most recent issue of 52-week United States treasury bills, calculated upon the value of the unclaimed property from the date that property should have been paid or delivered. If the property remains unpaid or undelivered for more than one year after becoming payable or deliverable, the interest rate for each succeeding year shall be calculated at an annual rate of 10% above the discount rate on each succeeding anniversary of the date that the unclaimed property was payable or distributable. For the purposes of assessing and calculating the penalties and interest on unclaimed property that was discovered during an examination or audit and that was not paid or distributed, as required, the date upon which the unclaimed property should have been paid or delivered shall be used as the date upon or from which penalties and interest are assessed and calculated.

(e) The administrator shall have discretion to waive or reduce the payment of penalties and interest in an appropriate circumstance.

History: L. 1994, ch. 8, § 34; L. 2014, ch. 105, § 2; July 1.



58-3968 Agreement to locate reported property.

58-3968. Agreement to locate reported property. (a) All agreements to pay compensation to recover or assist in the recovery of property reported under K.S.A. 58-3950, and amendments thereto, made within 24 months after the date payment or delivery is made under K.S.A. 58-3952, and amendments thereto, are unenforceable.

(b) All agreements to pay compensation to recover or assist in the recovery of property reported under K.S.A. 58-3950, and amendments thereto, made more than 24 months after the date payment or delivery is made under K.S.A. 58-3952, and amendments thereto, are unenforceable if the fee or compensation agreed upon is in excess of 15% of the value of the recoverable property. The administrator may require a third party seeking information concerning unclaimed property held for an apparent owner to provide a copy of an agreement signed by the claimant before releasing any information to the third party.

(c) State warrants that may be issued in payment for and redemption of recoverable property may be issued, in the discretion of the administrator, directly to the rightful owners or, as fiduciary of the estate of a deceased owner, to an heir or legatee, and not to a named attorney in fact, agent, assignee or other person regardless of written instructions to the contrary.

History: L. 1994, ch. 8, § 35; L. 2000, ch. 125, § 9; Apr. 27.



58-3969 Foreign transactions.

58-3969. Foreign transactions. This act does not apply to any property held, due and owing in a foreign country and arising out of a foreign transaction.

History: L. 1994, ch. 8, § 36; March 3.



58-3970 Effect of new provisions; clarification of application.

58-3970. Effect of new provisions; clarification of application. (a)  This act does not relieve a holder of a duty that arose before the effective date of this act to report, pay or deliver property.  A holder who did not comply with the law in effect before the effective date of this act is subject to the applicable enforcement and penalty provisions that then existed and they are continued in effect for the purpose of this subsection, subject to subsection (b) of K.S.A. 58-3962 and amendments thereto.

(b) The initial report filed under this act for property that was not required to be reported before the effective date of this act but is subject to this act shall include all items of property that would have been presumed abandoned during the ten-year period preceding the effective date of this act as if this act had been in effect during that period.

History: L. 1994, ch. 8, § 37; March 3.



58-3971 Rules and regulations.

58-3971. Rules and regulations. The administrator is hereby authorized to adopt such rules and regulations as may be necessary to carry out the provisions of this act.

History: L. 1994, ch. 8, § 38; March 3.



58-3972 Severability.

58-3972. Severability. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1994, ch. 8, § 39; March 3.



58-3973 Uniformity of application and construction.

58-3973. Uniformity of application and construction. This act shall be applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

History: L. 1994, ch. 8, § 40; March 3.



58-3974 Act not applicable in certain instances.

58-3974. Act not applicable in certain instances. (a) The provisions of this act shall not apply to any tangible or intangible personal property which is subject to the provisions of K.S.A. 8-1101, 8-1102, 9-1918, 10-815, 17-2206a, 17-5564, 19-320, 47-229, 47-230, 47-232, 47-236 to 47-239, inclusive, 59-514, 59-901 to 59-905, inclusive, 70-101, 70-102, 70-103 and 70-104, and amendments thereto.

(b) This act shall not apply to any personal property which is being administered or has been distributed under the provisions of K.S.A. 59-2701 to 59-2707, inclusive, and amendments thereto.

(c) This act shall not apply to any patronage dividend or capital credit held or owing by any cooperative association, society or corporation organized under the provisions of K.S.A. 17-1501 et seq., 17-1601 et seq. or 17-4601 et seq., and amendments thereto.

(d) This act shall not apply to any patronage dividend or any capital credit held or owing by any public utility which is a member-owned nonprofit corporation organized under the provisions of K.S.A. 17-6001 et seq., and amendments thereto.

History: L. 1994, ch. 8, § 41; L. 1999, ch. 100, § 11; L. 2013, ch. 83, § 4; July 1.



58-3975 Application to certain intangible property originating or issued in Kansas.

58-3975. Application to certain intangible property originating or issued in Kansas. (a)  All intangible property, including but not limited to, any interest, dividend or other earnings thereon, less any lawful charges, held by a business association, federal, state or local government or governmental subdivision, agency or entity, or any other person or entity, regardless of where the holder may be found, if the owner has not claimed or corresponded in writing concerning the property within three years after the date prescribed for payment or delivery, is presumed abandoned and subject to the custody of this state as unclaimed property if:

(1) The address of the owner is unknown; and

(2) the person or entity originating or issuing the intangible property is this state or any political subdivision of this state or is incorporated, organized, created or otherwise located in this state.

(b) The provisions of subsection (a) shall not apply to property which is or may be presumed abandoned and subject to the custody of this state pursuant to any other provision of law containing a dormancy period different from that prescribed in subsection (a).

(c) The provisions of subsection (a) shall apply to all property held at the time of enactment, or at any time thereafter, regardless of when such property became or becomes presumptively abandoned.

History: L. 1994, ch. 8, § 42; March 3.



58-3976 Government agency cooperation.

58-3976. Government agency cooperation. Any public authority, public corporation, court or public officer of this state, or a political subdivision thereof, shall provide the administrator with such information as is necessary for carrying out the provisions of this act.

History: L. 1994, ch. 8, § 43; March 3.



58-3977 Unclaimed mineral proceeds trust fund; transfers from and to state general fund; annual accounting report.

58-3977. Unclaimed mineral proceeds trust fund; transfers from and to state general fund; annual accounting report. (a) On the effective date of this act, or as soon thereafter as moneys are available, the director of accounts and reports shall transfer $5,000,000 from the state general fund to the unclaimed mineral proceeds trust fund which is hereby created in the state treasury.  All moneys in the unclaimed mineral proceeds trust fund shall be used for the payment of mineral proceeds claims made by another state for unclaimed mineral proceeds received in fiscal year 1994 and after the effective date of this act.  Upon the request of the administrator and upon approval by the state finance council acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c, and amendments thereto, the director of accounts and reports shall transfer an additional amount not to exceed $5,000,000 from the state general fund to the unclaimed mineral proceeds trust fund.

(b) Upon the request of the administrator, the director of accounts and reports shall make one or more transfers of moneys from the unclaimed mineral proceeds trust fund to the state general fund in such amounts and on such dates as may be requested by the administrator.

(c) The director of accounts and reports shall transfer from the unclaimed mineral proceeds trust fund to the state general fund any moneys remaining in such fund five years following the effective date of this act.

(d) The administrator shall issue an annual accounting report on the moneys paid from the unclaimed mineral proceeds trust fund for the prior fiscal year.

History: L. 1994, ch. 8, § 44; March 3.



58-3978 Approval of expenditures from unclaimed property claims fund, unclaimed property expense fund and unclaimed mineral proceeds trust fund; transfer of assets and liabilities of prior funds.

58-3978. Approval of expenditures from unclaimed property claims fund, unclaimed property expense fund and unclaimed mineral proceeds trust fund; transfer of assets and liabilities of prior funds. (a) All expenditures from the unclaimed property claims fund, the unclaimed property expense fund and the unclaimed mineral proceeds trust fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the administrator or by a person designated by the administrator.

(b) On the effective date of this act, the director of accounts and reports shall transfer all moneys in the unclaimed property suspense fund to the unclaimed property claims fund.  On the effective date of this act, the director of accounts and reports shall transfer all moneys in the unclaimed property contract fund to the unclaimed property expense fund and the unclaimed property contract fund is hereby abolished.  On the effective date of this act, all liabilities of the unclaimed property suspense fund are hereby imposed on the unclaimed property claims fund and the unclaimed property suspense fund is hereby abolished.

History: L. 1994, ch. 8, § 45; March 3.



58-3979 United States savings bonds; unclaimed property; escheat; procedure.

58-3979. United States savings bonds; unclaimed property; escheat; procedure. (a) Notwithstanding the provisions of subsection (b) of K.S.A. 58-3953, and amendments thereto, United States savings bonds which are unclaimed property and subject to the provisions of K.S.A. 58-3934 et seq., and amendments thereto, shall escheat to the state of Kansas three years after becoming unclaimed property and subject to the provisions of K.S.A. 58-3934 et seq., and amendments thereto, and all property rights to such United States savings bonds or proceeds from such bonds shall vest solely in the state of Kansas.

(b) Within 180 days after the three years in subsection (a), if no claim has been filed in accordance with the provisions of K.S.A. 58-3934 et seq., and amendments thereto, for such United States savings bonds, the administrator shall commence a civil action in the district court of Shawnee county for a determination that such United States savings bonds shall escheat to the state. The administrator may postpone the bringing of such action until sufficient United States savings bonds have accumulated in the administrators custody to justify the expense of such proceedings.

(c) If no person shall file a claim or appear at the hearing to substantiate a claim or where the court shall determine that a claimant is not entitled to the property claimed by such claimant, then the court, if satisfied by evidence that the administrator has substantially complied with the laws of this state, shall enter a judgment that the subject United States savings bonds have escheated to the state.

(d) The administrator shall redeem such United States savings bonds escheated to the state and the proceeds from such redemption of United States savings bonds shall be deposited in the state general fund in accordance with the provisions of K.S.A. 58-3956, and amendments thereto.

History: L. 2000, ch. 125, § 1; Apr. 27.



58-3980 United States savings bonds; claim for such bonds.

58-3980. United States savings bonds; claim for such bonds. Any person making a claim for the United States savings bonds escheated to the state under  K.S.A. 58-3979, and amendments thereto, or for the proceeds from such bonds, may file a claim in accordance with the provisions of K.S.A. 58-3934,et seq., and amendments thereto. Upon providing sufficient proof the validity of such person's claim, the administrator may pay such claim in accordance with the provisions of K.S.A. 58-3934 et seq., and amendments thereto.

History: L. 2000, ch. 125, § 2; Apr. 27.






Article 40 MUSEUM PROPERTY

58-4001 Citation of act.

58-4001. Citation of act. K.S.A. 58-4001 through 58-4013 shall be known and may be cited as the museum property act.

History: L. 1989, ch. 120, § 1; July 1.



58-4002 Definitions.

58-4002. Definitions. As used in K.S.A. 58-4001 through 58-4013, unless the context otherwise requires:

(a) "Claimant" means a person who files a notice of intent to preserve an interest in property on loan to a museum as provided in K.S.A. 58-4007.

(b) "Claimant's address" means the most recent address as shown on a notice of intent to preserve an interest in property on loan to a museum, or notice of change of address, which notice is on file with the museum.

(c) "Lender" means a person whose name appears on the records of the museum as the person legally entitled to property held or owing by the museum.

(d) "Lender's address" means the most recent address as shown on the museum's records pertaining to the property on loan from the lender.

(e) "Loan" means a deposit of property not accompanied by a transfer of title to the property.

(f) "Museum" means an institution which is located in this state and operated by a nonprofit corporation or a public agency, primarily for educational, scientific, historic preservation or aesthetic purposes, and which owns, borrows, cares for, exhibits, studies, archives or catalogs property. Museum includes, but is not limited to, historical societies, historic sites or landmarks, parks, monuments and libraries.

(g) "Property" means a tangible object, animate or inanimate, under a museum's care which has intrinsic historic, artistic, scientific or cultural value.

(h) "Restricted certified mail" means certified mail which carries on its face, in a conspicuous place where it will not be obliterated, the endorsement "deliver to addressee only" and for which the post office provides the mailer with a return receipt showing the date of delivery, the place of delivery and person to whom delivered.

(i) "Undocumented property" means property in the possession of a museum for which the museum cannot determine by reference to the museum's records the property's owner.

History: L. 1989, ch. 120, § 2; July 1.



58-4003 Notices; required information; certified mail; publication.

58-4003. Notices; required information; certified mail; publication. (a) In addition to any other information prescribed for a particular notice, all notices given pursuant to this act shall contain the following information:

(1) The lender's name, or the claimant's name, as appropriate;

(2) the lender's last known address, or the claimant's last known address, as appropriate;

(3) a brief description of the property on loan;

(4) the date of the loan, if known;

(5) the name of the museum; and

(6) the name, address and telephone number of the appropriate person or office to be contacted regarding the property.

(b) All notices given by a museum pursuant to this act shall be mailed to the lender's, and any claimant's, last known address by restricted certified mail. Notice is deemed given if the museum receives proof of receipt within 30 days after mailing the notice.

(c) If the museum does not know the identity of the lender, or does not have an address or telephone number for the lender, or if proof of receipt is not received by the museum within 30 days after mailing a notice under subsection (b), notice is deemed given if the museum publishes notice at least once a week for three consecutive weeks in a newspaper or newspapers having circulation in both the county where the museum is located and the county of the lender's or claimant's address, if any, and having the qualifications to publish legal notices pursuant to K.S.A. 64-101 and amendments thereto.

History: L. 1989, ch. 120, § 3; July 1.



58-4004 Authority to apply conservation measures or dispose of property on loan; effect.

58-4004. Authority to apply conservation measures or dispose of property on loan; effect. (a) Unless there is a written loan agreement to the contrary, a museum may apply conservation measures to or dispose of property on loan to the museum without the lender's or claimant's permission, or formal notice, if:

(1) Immediate action is required to protect the property on loan or other property in the custody of the museum or the property on loan is a hazard to the health and safety of the public or the museum staff; and

(2) any of the following apply:

(A) The museum is unable to reach the lender or claimant at the lender's or claimant's last known address or phone number, if action is to be taken within more than three days but less than one week from the time the museum determined action was necessary;

(B) the museum is unable to reach the lender or claimant at the lender's or claimant's last known phone number prior to taking action, if the action is to be taken within three days or less from the time the museum determined action was necessary; or

(C) the lender or claimant does not respond or will not agree to the protective measures the museum recommends, yet is unwilling or unable to terminate the loan and retrieve the property.

(b) If a museum applies conservation measures to or disposes of property under this section, or with the agreement of the lender and claimants unless the agreement provides otherwise, the museum:

(1) Has a lien on the property and on the proceeds of any disposition of the property for the costs incurred by the museum; and

(2) is not liable for injury to or loss of the property if the museum:

(A) Had a reasonable belief at the time the action was taken that the action was necessary to protect the property on loan or other property in the custody of the museum or that the property on loan was a hazard to the health and safety of the public or the museum staff; and

(B) exercised reasonable care in the choice and application of conservation measures.

History: L. 1989, ch. 120, § 4; July 1.



58-4005 Loaned property; acquisition of title.

58-4005. Loaned property; acquisition of title. (a) A museum may acquire title to loaned property pursuant to this section. A museum may give notice of termination of a loan of property at any time if either of the following apply:

(1) The property was loaned to the museum for an indefinite term; or

(2) the property was loaned to the museum for a specified term, and that term has expired.

(b) If the lender or claimant does not respond to the notice of termination provided under subsection (a) within 90 days by filing a notice of intent to preserve an interest in property on loan, the museum acquires title to the property.

(c) A notice of intent to terminate a loan must include a statement containing substantially the following information:

"The records of (name of museum) indicate that you have property on loan to it. The institution wishes to terminate the loan. You must contact the institution, establish your ownership of the property pursuant to K.S.A. 58-4007 and make arrangements to collect the property. If you fail to do so promptly, you will be considered to have donated the property to the institution."

History: L. 1989, ch. 120, § 5; July 1.



58-4006 Undocumented property; acquisition of title.

58-4006. Undocumented property; acquisition of title. (a) A museum may acquire title to undocumented property held by a museum for seven years or longer with no valid claim or written contact by any person, all verifiable through the museum's written records, by giving notice of acquisition of title to undocumented property.

(b) If a lender or claimant does not respond to the notice provided in subsection (a) within one year by filing a notice of intent to retain an interest in property on loan, the museum's title to the property becomes uncontestable under K.S.A. 58-4008.

(c) A notice of acquisition of title must include a statement containing substantially the following information:

"The records of (name of museum) fail to indicate the owner of record of certain property in its possession. The museum intends to acquire title to the following property: (general description of the property). If you claim ownership or other legal interest in this property you must contact the institution, establish your ownership of the property pursuant to K.S.A. 58-4007 and make arrangements to collect the property. If you fail to do so promptly, you will be considered to have waived any claim you may have had to the property."

History: L. 1989, ch. 120, § 6; July 1.



58-4007 Preservation of interest in loaned property; notice, contents.

58-4007. Preservation of interest in loaned property; notice, contents. (a) A notice of intent to preserve an interest in property on loan to a museum filed pursuant to this act shall be in writing and contain all of the following information:

(1) A description of the property adequate to enable the museum to identify the property;

(2) documentation sufficient to establish the claimant as owner of the property;

(3) a statement attesting to the truth, to the best of the signer's knowledge, of all information included in or with the notice; and

(4) the signature, under penalty of perjury, of the claimant or a person authorized to act on behalf of the claimant.

(b) The museum need not retain a notice which does not meet the requirements set forth in subsection (a). If, however, the museum does not intend to retain a notice for this reason, the museum shall promptly notify the claimant at the address given on the notice that the museum believes the notice is ineffective to preserve an interest, and the reasons for the insufficiency. The fact that a museum retains a notice under K.S.A. 58-4011 does not mean that the museum accepts the sufficiency or accuracy of the notice or that the notice is effective to preserve an interest in property on loan to the museum.

(c) A museum shall provide a form for notice of intent to preserve an interest in property on loan to the museum. The form shall satisfy the requirements of subsection (a) and shall notify the claimant of the rights and procedures to preserve an interest in museum property. The form shall also facilitate recordkeeping and record retrieval by a museum. At a minimum the form shall provide a place for recording evidence of receipt of a notice by the museum, including the date of receipt, signature of the person receiving the notice and the date on which a copy of the receipt is returned to the claimant.

History: L. 1989, ch. 120, § 7; July 1.



58-4008 Limitations on certain actions regarding loaned property; exceptions; nonliability for returning property.

58-4008. Limitations on certain actions regarding loaned property; exceptions; nonliability for returning property. On and after July 1, 1990:

(a) An action shall not be brought against a museum for damages because of injury to or loss of property loaned to the museum more than three years from the date the museum gives the lender or claimant notice of the injury or loss or 10 years from the date of the injury or loss, whichever occurs earlier.

(b) An action shall not be brought against a museum to recover property on loan more than one year from the date the museum gives the lender or claimant notice of its intent to terminate the loan or notice of acquisition of title to undocumented property.

(c) An action shall not be brought against a museum to recover property on loan more than seven years from the date of the last written contact between the lender or claimant and the museum as evidenced by the museum's records.

(d) A lender or claimant is considered to have donated loaned property to the museum if the lender fails to file an action to recover the property on loan to the museum within the periods specified in subsections (a) through (c).

(e) Notwithstanding subsections (c) and (d), a lender or claimant who was not given notice as provided in this act that the museum intended to terminate a loan, as provided in K.S.A. 58-4005, and who proves that the museum received an adequate notice of intent to preserve an interest in loaned property, which satisfies all of the requirements of K.S.A. 58-4007, within the seven years immediately preceding the filing of an action to recover the property, may recover the property or, if the property has been disposed of, the reasonable value of the property at the time it was disposed of plus interest at the legal rate.

(f) A museum is not liable at any time, in the absence of a court order, for returning property to the original lender, even if a claimant other than the lender has filed a notice of intent to preserve an interest in property. If persons claim competing interests in property in the possession of a museum, the burden is upon the claimants to prove their interests in an action in equity initiated by a claimant. A museum is not liable at any time for returning property to an uncontested claimant who produced reasonable proof of ownership pursuant to K.S.A. 58-4007.

History: L. 1989, ch. 120, § 8; July 1.



58-4009 Museum obligations to lender or claimant.

58-4009. Museum obligations to lender or claimant. In order to take title pursuant to this act, a museum has the following obligations to a lender or claimant:

(a) The museum shall retain all written records regarding the property for at least three years from the date of taking title pursuant to this act.

(b) The museum shall keep written records on all loaned property acquired pursuant to K.S.A. 58-4005. Records shall contain the following information:

(1) The lender's name, address and phone number;

(2) the claimant's name, address and phone number;

(3) the nature and terms of the loan; and

(4) the beginning date of the loan period, if known.

(c) A museum accepting a loan of property on or after January 1, 1990, shall inform the lender in writing at the time of the loan of the provisions of this act. A copy of the form notice prescribed in K.S.A. 58-4007, or a citation to this act, is adequate for this purpose.

(d) The museum is responsible for notifying a lender or claimant of the museum's change of address or dissolution.

History: L. 1989, ch. 120, § 9; July 1.



58-4010 Property records; retention period.

58-4010. Property records; retention period. On or after January 1, 1990, a museum shall at minimum maintain and retain the following records, either originals or accurate copies, for a period of not less than 25 years:

(a) A notice of intent to preserve an interest in property;

(b) the loan agreement, if any;

(c) a receipt or ledger for property delivered to an owner or claimant;

(d) records containing the following information, as available, for property in the museum's possession:

(1) The lender's name, address and phone number;

(2) the claimant's name, address and phone number;

(3) the donor's name, address and phone number;

(4) the seller's name, address and phone number;

(5) the nature and terms of the transaction (loan for specified term, loan for unspecified term, donation, purchase, etc.); and

(6) the beginning date of the loan period or transaction date.

History: L. 1989, ch. 120, § 10; July 1.



58-4011 Property lender or claimant; required notices.

58-4011. Property lender or claimant; required notices. (a) The lender or claimant of property on loan to a museum shall notify the museum of a change of address or change in ownership of the property. Failure to notify the museum of these changes may result in the lender's or claimant's loss of rights in the property.

(b) The lender or claimant of property on loan to a museum may file with the museum a notice of intent to preserve an interest in the property as provided for in K.S.A. 58-4007. The filing of a notice of intent to preserve an interest in property on loan to a museum does not validate or make enforceable any claim which would be extinguished under the terms of a written agreement, or which would otherwise be invalid or unenforceable.

History: L. 1989, ch. 120, § 11; July 1.



58-4012 Act exclusive procedure for museums; exception, state historical society.

58-4012. Act exclusive procedure for museums; exception, state historical society. (a) The state historical society and its institutions and libraries may, at its option, acquire title to property pursuant to the provisions of this act or pursuant to the provisions of K.S.A. 33-104 and amendments thereto.

(b) Museums, other than the state historical society and its institutions and libraries, may acquire title to loaned property only as provided by this act.

History: L. 1989, ch. 120, § 12; July 1.



58-4013 Retroactive application.

58-4013. Retroactive application. (a) K.S.A. 58-4001 through 58-4007 are retroactively applicable to all property in the possession of a museum within the state on or after January 1, 1989.

(b) K.S.A. 58-4008 is effective July 1, 1990, and when effective is retroactively applicable to all property in the possession of a museum before July 1, 1990, and is prospectively applicable to all property in the possession of the museum on or after July 1, 1990, for which a claim is filed on or after July 1, 1990.

History: L. 1989, ch. 120, § 13; July 1.






Article 41 REAL ESTATE APPRAISERS

58-4101 Short title.

58-4101. Short title. This act shall be known and may be cited as the state certified and licensed real property appraisers act.

History: L. 1990, ch. 270, § 1; L. 1991, ch. 164, § 1; May 2.



58-4102 Definitions.

58-4102. Definitions. As used in this act:

(a) "Appraisal" or "real estate appraisal" means an analysis, opinion or conclusion prepared by a real estate appraiser relating to the nature, quality, value or utility of specified interests in, or aspects of, identified real estate. An appraisal may be classified by subject matter into either a valuation or an analysis. A valuation is an estimate of the value of real estate or real property. An analysis is a study of real estate or real property other than estimating value.

(b) "Appraisal assignment" means an engagement for which an appraiser is employed or retained to act, or would be perceived by third parties or the public as acting, as a disinterested party in rendering an unbiased analysis, opinion or conclusion relating to the nature, quality, value or utility of specified interests in, or aspects of, identified real estate.

(c) "Broker's price opinion" and "comparative market analysis" means an analysis, opinion or conclusion prepared by an individual licensed as a real estate broker or salesperson pursuant to K.S.A. 58-3034 et seq., and amendments thereto, relating to the price of specified interests in or aspects of identified real estate property that is provided to a potential customer, client or third party in the ordinary course of business.

(d) "Board" means the real estate appraisal board established pursuant to the provisions of this act.

(e) "Federal law" means title XI of the financial institutions reform, recovery and enforcement act of 1989 (12 U.S.C. § 3331 et seq.) and any other federal law, and any regulations adopted pursuant thereto.

(f) "Federally related transaction" means any real estate-related financial transaction which: (1) A federal financial institutions regulatory agency or the resolution trust corporation engages in, contracts for or regulates; and (2) requires the services of an appraiser.

(g) "Real estate" means an identified parcel or tract of land, including improvements, if any.

(h) "Real estate appraisal organization" means any nationally recognized organization of professional appraisers.

(i) "Real estate-related financial transaction" means any transaction involving: (1) The sale, lease, purchase, investment in or exchange of real property, including interests in property or the financing thereof; (2) the refinancing of real property or interests in real property; (3) the use of real property or interests in property as security for a loan or investment, including mortgage-backed securities; or (4) a federally related transaction.

(j) "Real property" means one or more defined interests, benefits and rights inherent in the ownership of real estate.

(k) "Specialized services" means those appraisal services which do not fall within the definition of appraisal assignment. Specified services may include valuation work and analysis work. Regardless of the intention of the client or employer, if the appraiser would be perceived by third parties or the public as acting as a disinterested party in rendering an unbiased analysis, opinion or conclusion, the work is classified as an appraisal assignment and not specialized services.

(l) A "state certified appraiser" means a person who develops and communicates real estate appraisals and who holds a current, valid certificate issued to such person under the provisions of this act.

(m) A "state licensed appraiser" means a person who develops and communicates real estate appraisals and holds a current, valid license issued to such person under the provisions of this act.

(n) "Written appraisal" means a written statement used in connection with a real estate-related financial transaction that is independently and impartially prepared by a licensed or certified appraiser setting forth an opinion of defined value of an adequately described property as of a specific date, supported by presentation and analysis of relevant market information.

(o) "Appraiser" means a person who develops and communicates real estate appraisals for real estate-related financial transactions and holds a current valid certification or license issued to such person under the provisions of K.S.A. 58-4101 et seq., and amendments thereto.

History: L. 1990, ch. 270, § 2; L. 1991, ch. 164, § 2; L. 1993, ch. 267, § 1; L. 2008, ch. 153, § 2; July 1.



58-4103 Certification or licensure, when required; temporary certification or licensure; penalty for violations; exemptions.

58-4103. Certification or licensure, when required; temporary certification or licensure; penalty for violations; exemptions. (a) Except as provided in subsection (b), no person, other than a state certified or licensed appraiser, shall:

(1) Engage in any written appraisal in connection with a real estate-related financial transaction;

(2) assume or use the title of state certified or licensed appraiser or any title, designation or abbreviation likely to create the impression of certification or licensure as a real estate appraiser by this state; or

(3) advertise or otherwise represent in any manner that such person is a state certified or licensed appraiser.

(b) The board shall recognize on a temporary basis the certification or license of an appraiser issued by another state if:

(1) The property to be appraised is part of a real estate-related financial transaction;

(2) the appraiser's business in this state is of a temporary nature; and

(3) the appraiser registers with the board, as prescribed by the board.

(c) Violation of subsection (a) is a class A nonperson misdemeanor.

(d) An individual who is not a state certified or licensed appraiser may assist in the preparation of an appraisal if: (1) The assistant is under the direct supervision of an individual who is a state licensed or certified appraiser; and (2) the final appraisal document is approved and signed by an individual who is a state certified or licensed appraiser.

(e) (1) The provisions of paragraph (1) of subsection (a) shall not be applicable to financial institutions engaging in real estate-related financial transactions and otherwise subject to K.S.A. 58-4101 et seq., and amendments thereto, when the following conditions are met:

(A) An employee of the financial institution conducts an appraisal as defined in subsection (a) of K.S.A. 58-4102, and amendments thereto, or conducts an evaluation in accordance with state and federal banking regulations; and

(B) when the loan that is the subject of such appraisal is not intended to be sold in the secondary market and is intended to be held by the financial institution for the life of the loan.

(2) If the financial institution disposes of the loan granted under paragraph (1)(B) of this subsection in the secondary market, such financial institution shall be required to obtain an appraisal by a state licensed or certified appraiser as required by paragraph (1) of subsection (a). The employee of the financial institution that conducted the prior appraisal shall not be considered to be an appraiser under the law unless such person is a state certified or licensed appraiser.

(f) The provisions of paragraph (1) of subsection (a) shall not preclude an individual licensed as a real estate broker or salesperson pursuant to K.S.A. 58-3034 et seq., and amendments thereto, from performing and providing a comparative market analysis or broker's price opinion to a customer, client or third party for compensation in the ordinary course of business. In no event shall such comparative market analysis or broker's price opinion be referred to as an appraisal nor shall such individual represent such individual's self as a certified or licensed appraiser under this act unless such person is a state certified or licensed appraiser.

(g) The provisions of paragraph (1) of subsection (a) shall not preclude an individual licensed as a certified public accountant pursuant to K.S.A. 1-301 et seq., and amendments thereto, from performing and providing services as a certified public accountant or as otherwise allowed by law. In no event shall any report by a certified public accountant be referred to as an appraisal nor shall such certified public accountant represent such individual's self as a state certified or licensed appraiser unless such certified public accountant is a state certified or licensed appraiser.

(h) The provisions of paragraph (1) of subsection (a) shall not preclude an individual licensed as an attorney pursuant to K.S.A. 7-103 et seq., and amendments thereto, from performing and providing services as an attorney or as otherwise allowed by law. In no event shall any report by an attorney be referred to as an appraisal nor shall such attorney represent such individual's self as a state certified or licensed appraiser unless such attorney is a state certified or licensed appraiser.

(i) The provisions of paragraph (1) of subsection (a) shall not be applicable to employees of the Kansas department of transportation performing appraisals for the department for the purpose of real property acquisition or disposal of real property by the department. In no event shall such employee performing such appraisal represent such individual's self as a state certified or licensed appraiser unless such employee is a state certified or licensed appraiser.

(j) The provisions of paragraph (1) of subsection (a) shall not preclude an individual licensed as an insurance agent pursuant to K.S.A. 40-4901 et seq., and amendments thereto, or an individual retained by an insurance company, while acting within the scope of the Kansas insurance code, from performing and providing services as an insurance agent or an individual retained by an insurance company as otherwise allowed by law. In no event shall any report by an insurance agent or an individual retained by an insurance company be referred to as an appraisal nor shall such insurance agent or an individual retained by an insurance company represent such individual's self as a state certified or licensed appraiser unless such employee is a state certified or licensed appraiser.

History: L. 1990, ch. 270, § 3; L. 1991, ch. 164, § 3; L. 2008, ch. 153, § 3; July 1.



58-4104 Real estate appraisal board; establishment.

58-4104. Real estate appraisal board; establishment. (a) There is hereby established the real estate appraisal board.

(b) The board shall consist of seven members appointed by the governor. At least one member of the board shall represent the general public, at least two shall represent financial institutions and at least three shall be real estate appraisers. Upon expiration of the terms of the first members appointed to the board and thereafter: (1) No real estate appraiser member of the board shall be eligible to serve unless such member is a state certified or licensed appraiser; and (2) at least one appraiser member shall be a certified general real property appraiser. Any member representing the general public shall not be affiliated with any financial institution or in the practice of real estate appraising.

(c) Members of the board shall serve for terms of three years except that, of the members first appointed to the board, two shall serve for terms of two years and two shall serve for terms of one year, as designated by the governor. Upon expiration of a member's term, the member shall continue to hold office until the appointment and qualification of a successor. No person shall serve as a member of the board for more than two consecutive terms.

(d) The governor may remove a member of the board for cause.

(e) The board shall hold meetings and hearings in the city of Topeka or at such times and places as it designates, on call of the chairperson or on request of two or more members.

(f) The members of the board shall select a chairperson from among the members to preside at board meetings.

(g) A quorum of the board shall be four members.

(h) Each member of the board shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223 and amendments thereto for attendance at any meeting of the board or any subcommittee meeting authorized by the board.

History: L. 1990, ch. 270, § 4; L. 1991, ch. 164, § 4; L. 1992, ch. 12, § 1; L. 1992, ch. 257, § 1; L. 1993, ch. 267, § 2; Oct. 1.



58-4105 Real estate appraisal board; powers; requirements for certification.

58-4105. Real estate appraisal board; powers; requirements for certification. (a) The board may adopt such rules and regulations as necessary to implement, administer and enforce the provisions of this act.

(b) The board shall:

(1) Approve courses of instruction to meet requirements of this act and monitor approved courses;

(2) adopt rules and regulations prescribing policies and procedures for obtaining board approval of courses, monitoring approved courses and withdrawing board approval of courses;

(3) administer, or designate a testing service to administer, examinations required by this act;

(4) receive and approve or disapprove applications for certification and licensure and renewal of certificates and licenses and issue certificates and licenses after approval of application;

(5) receive and approve or disapprove applications to place certificates or licenses on inactive status;

(6) receive and approve or disapprove applications for reinstatement of active status of certificates or licenses;

(7) maintain a registry of the names and addresses of persons certified and licensed under this act and transmit the registry to the appraisal subcommittee of the federal financial institutions examination council on an annual basis in accordance with federal law;

(8) maintain all records submitted to the board;

(9) collect fees prescribed pursuant to K.S.A. 58-4107, and amendments thereto;

(10) review from time to time the standards for the development and communication of real estate appraisals provided for in this act and to adopt rules and regulations explaining and interpreting the standards; and

(11) perform such other functions and duties as necessary to carry out the provisions of this act.

(c) The board shall maintain an office in the city of Topeka. The board shall employ a director, who shall keep a record of all proceedings, hearings, meetings, communications and official acts of the board and perform such other duties as the board requires. The director shall be in the unclassified service under the Kansas civil service act and shall receive compensation fixed by the board. The board may employ such other employees as necessary, who shall be in the classified service under the Kansas civil service act.  The board may make such other expenditures as necessary to properly carry out the provisions of this act. The board may enter into such contracts for the services of attorneys and appraisers as necessary to administer and enforce the provisions of this act.

(d) In connection with any investigation, based upon a written complaint or other reasonably reliable written information received by the board, the board or its duly authorized agents or employees may apply to the district court in accordance with the provisions of K.S.A. 60-245 or 60-245a, and amendments thereto, whichever is applicable, for the issuance of subpoenas compelling the attendance and testimony of witnesses or the production for examination or copying of documents or any other physical evidence if such evidence relates to practices which may be grounds for disciplinary action.

History: L. 1990, ch. 270, § 5; L. 1991, ch. 164, § 5; L. 1993, ch. 267, § 4; L. 2007, ch. 96, § 2; July 1.



58-4107 Fees.

58-4107. Fees. (a) The board shall adopt rules and regulations prescribing the fees provided for by this act in amounts necessary to administer and enforce this act, subject to the following:

(1) For application for certification or licensure, a fee not to exceed $50.

(2) For any examination required for certification or licensure, a fee in an amount equal to the actual cost of the examination and administration thereof.

(3) For original or renewal certification or licensure, a fee not to exceed $300.

(4) For late renewal of a certificate or license, a late fee not to exceed $50.

(5) For certification to another jurisdiction that an individual is certified or licensed, an amount not exceeding $25.

(6) For approval of a course of instruction approved pursuant to K.S.A. 58-4105, and amendments thereto, an amount not to exceed $100.

(7) For renewal of a course of instruction approved pursuant to K.S.A. 58-4105, and amendments thereto, an amount not to exceed $25.

(8) For reinstatement of active status of a certificate or license, a fee not to exceed $50.

If a certificate or license is issued or renewed for a period other than one year, the fee shall be prorated to the nearest whole month.

(b) The board may prescribe a fee not to exceed $50 for registration of an appraiser pursuant to subsection (b) of K.S.A. 58-4103, and amendments thereto.

(c) The board may establish different classes of courses of instruction for the purpose of establishing fees pursuant to subsections (a)(6) and (7) and may establish a different fee for each such class.

(d) In addition to the fees prescribed above, the board shall collect any registry fee required pursuant to federal law. Such registry fees shall be transmitted by the board to the appraisal subcommittee of the federal financial institutions examination council in accordance with federal law.

(e) Except as provided in subsection (f), the board shall collect all fees provided for by this act. No original or renewed certificate or license shall be issued unless all appropriate fees, including any federal registry fee, have been paid.

(f) If a testing service has been designated by the board to administer the examination, each applicant shall pay the examination fee to the testing service.

(g) The director of the board shall remit all moneys, received pursuant to this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit, other than amounts collected for federal registry fees or for civil fines imposed pursuant to K.S.A. 58-4118, and amendments thereto, shall be credited to the state general fund and the balance shall be credited to the appraiser fee fund, which is hereby created in the state treasury. All expenditures from such fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the board or by a person or persons designated by the chairperson.

(h) All amounts collected for federal registry fees shall be credited totally to the federal registry clearing fund, which is hereby created in the state treasury. All disbursements from the federal registry clearing fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the board or by a person or persons designated by the chairperson. Amounts credited to the federal registry clearing fund under this section shall not be subject to any limitations imposed by any appropriations act of the legislature.

History: L. 1990, ch. 270, § 7; L. 1991, ch. 164, § 7; L. 1992, ch. 12, § 3; L. 1993, ch. 267, § 5; L. 2001, ch. 5, § 204; L. 2007, ch. 96, § 3; L. 2011, ch. 53, § 26; July 1.



58-4108 Application for certification, licensure or examination.

58-4108. Application for certification, licensure or examination. (a) Applications for original certification and licensure and renewal of certificates and licenses shall be made in writing to the board on forms approved by the board and shall be accompanied by the appropriate fees prescribed pursuant to K.S.A. 58-4107 and amendments thereto.

(b) Applications for examination shall be made in writing to the board on forms approved by the board and shall be accompanied by the appropriate fee prescribed pursuant to K.S.A. 58-4107 and amendments thereto. If a testing service has been designated by the board to administer the examination, applications for examination shall be made in writing to the testing service on forms approved by the testing service.

(c) At the time of filing an application for certification or licensure, each applicant shall sign a statement agreeing to comply with the standards set forth in this act and stating that the applicant understands the types of misconduct for which disciplinary proceedings may be initiated against a state certified or licensed appraiser, as set forth in this act.

History: L. 1990, ch. 270, § 8; L. 1991, ch. 164, § 8; L. 1993, ch. 267, § 6; Oct. 1.



58-4109 Classes of appraisers.

58-4109. Classes of appraisers. (a) There is hereby established the following classes of real property appraisers:

(1) State licensed real property appraiser classification;

(2) certified general real property appraiser classification;

(3) certified residential real property appraiser classification; and

(4) state provisional licensed real property appraiser classification.

(b) The board may establish, by rules and regulations, such other classifications as permitted by federal law.

(c) The board shall adopt rules and regulations, consistent with requirements and criteria adopted pursuant to federal law, to:

(1) Define each classification;

(2) establish education and experience requirements for each classification;

(3) establish examination specifications for each classification; and

(4) establish continuing education requirements for renewal of each classification.

(d) In adopting rules and regulations pursuant to subsection (c), the board shall determine the education, experience and examination requirements necessary to provide appropriate assurance that an applicant for certification or licensure is competent to perform appraisals within the scope of practice of the appraisal work authorized for the classification applied for and that persons renewing their certificates or licenses have current knowledge of real property appraisal theory, practices and techniques which will provide a high degree of service and protection to those members of the public with whom they deal. In making such determination, the board shall take into consideration the following:

(1) Appropriate knowledge of technical terms commonly used in or related to real estate appraising, appraisal report writing and economic concepts applicable to real estate;

(2) understanding of the principles of land economics, real estate appraisal processes and problems likely to be encountered in gathering, interpreting and processing data in carrying out appraisal disciplines;

(3) understanding of the standards for the development and communication of real estate appraisals as provided in this act;

(4) knowledge of theories of depreciation, cost estimating, methods of capitalization and mathematics of real estate appraisal that are appropriate for the classification applied for;

(5) knowledge of such other principles and procedures as may be appropriate for the respective classifications;

(6) basic understanding of real estate law;

(7) understanding of the types of misconduct for which disciplinary proceedings may be initiated against a state certified or licensed appraiser, as set forth in this act;

(8) the requirements of federal law; and

(9) such other matters as the board determines appropriate and relevant.

(e) The application for original certification or licensure and examination shall specify the classification being applied for.

History: L. 1990, ch. 270, § 9; L. 1991, ch. 164, § 9; L. 1993, ch. 267, § 7; L. 1994, ch. 241, § 1; L. 2005, ch. 179, § 20; July 1.



58-4110 Expiration of certificates and licenses.

58-4110. Expiration of certificates and licenses. Certificates and licenses issued pursuant to this act shall expire annually on June 30. The expiration date of the certificate or license shall appear on the certificate and no other notice of its expiration need be given to its holder.

History: L. 1990, ch. 270, § 10; L. 1991, ch. 164, § 10; May 2.



58-4111 Reciprocal certification and licensure.

58-4111. Reciprocal certification and licensure. If, in the determination of the board, another state has certification and licensure requirements substantially equivalent to those of this state, an applicant who is certified or licensed under the laws of the other state may obtain certification or licensure under this act upon such terms and conditions as prescribed by the board.

History: L. 1990, ch. 270, § 11; L. 1991, ch. 164, § 11; May 2.



58-4112 Real estate appraisers; renewal of certificate or license.

58-4112. Real estate appraisers; renewal of certificate or license. (a) To obtain renewal of a certificate or license, the holder of a current, valid certificate or license shall make application for renewal on a form provided by the board and pay the fee prescribed pursuant to K.S.A. 58-4107, and amendments thereto, to the board not earlier than 120 days nor later than 30 days prior to the expiration date of the certificate or license then held. With the application for renewal, the applicant shall present evidence in the form prescribed by the board of having completed the continuing education requirements for renewal specified in this act.

(b) If a person fails to apply for renewal prior to the date provided by subsection (a), the person may obtain renewal of a certificate or license if the person, not later than three months after expiration of the certificate or license, satisfies all of the requirements for renewal and pays the renewal and late fees prescribed pursuant to K.S.A. 58-4107, and amendments thereto.

History: L. 1990, ch. 270, § 12; L. 1991, ch. 164, § 12; L. 1993, ch. 267, § 8; L. 1996, ch. 75, § 1; L. 2007, ch. 96, § 4; July 1.



58-4112a Real estate appraisers; inactive status.

58-4112a. Real estate appraisers; inactive status. (a) Except as provided by subsection (f), the holder of a certificate or license may request that such certificate or license be placed on inactive status for a period not to exceed two years. Such request shall be submitted to the board on an application form prescribed by the board.

(b) The holder of a certificate or license that has been placed on inactive status shall pay the renewal fee required by K.S.A. 58-4107, and amendments thereto, while such certificate or license is on inactive status.

(c) The holder of a certificate or license which has been placed on inactive status shall not:

(1) Assume or use any title designation or abbreviation likely to create the impression that such person holds an active certificate or license issued by the board;

(2) describe or refer to any appraisal or evaluation of real estate by the term state certified or state licensed or words of substantially similar meaning; or

(3) prepare real estate appraisals for federally related transactions which, under title XI of the financial institutions reform, recovery and enforcement act of 1989 require the services of a state certified or licensed appraiser.

(d) The holder of a certificate or license that has been placed on inactive status may request that such certificate or license be reinstated to active status. The request shall be submitted to the board on an application form prescribed by the board and shall be accompanied by the reinstatement fee required by K.S.A. 58-4107, and amendments thereto, and the federal registry fee. An applicant for reinstatement shall provide evidence of completion of continuing education hours required by the board.

(e) The holder of any certificate or license which has been placed on inactive status for more than two years shall be required to meet all the requirements for original issuance of a certificate or license.

(f) A certificate or license issued to a person as trainee appraiser shall not be eligible to be placed on inactive status.

History: L. 2007, ch. 96, § 1; July 1.



58-4113 Denial of certificate or license.

58-4113. Denial of certificate or license. (a) The board may refuse to issue or renew a certificate or license on any applicable grounds enumerated in K.S.A. 58-4118 and amendments thereto.

(b) If the board, after an application for certification or licensure or renewal of a certificate or license has been filed with the proper form, accompanied by the proper fee, denies the application, the board shall give notice to the applicant setting forth the reasons for such refusal. Such notice and an opportunity to be heard shall be given in accordance with the provisions of the Kansas administrative procedure act, unless the application is denied solely because of the applicant's failure to pass a required examination.

History: L. 1990, ch. 270, § 13; L. 1991, ch. 164, § 13; May 2.



58-4114 Appraiser's address; notice to commission.

58-4114. Appraiser's address; notice to commission. (a) Each state certified or licensed appraiser shall advise the board of the address of the appraiser's principal place of business and all other addresses at which the appraiser is currently engaged in the business of preparing real property appraisal reports.

(b) When a state certified or licensed appraiser changes a place of business, the appraiser shall immediately give written notice of the change to the board.

(c) Each state certified or licensed appraiser shall notify the board of the appraiser's current residence address. Residence addresses on file with the board are exempt from disclosure as public records.

History: L. 1990, ch. 270, § 14; L. 1991, ch. 164, § 14; L. 1993, ch. 267, § 9; Oct. 1.



58-4115 Certificate or license; number required, when.

58-4115. Certificate or license; number required, when. (a) Each certificate and license issued under authority of this act shall include the classification for which the appraiser has qualified and shall bear the signature or facsimile signature of the chairperson of the board and a certificate or license number assigned by the board.

(b) Each state certified or licensed appraiser shall designate the appraiser's classification on any appraisal report or in any contract or other instrument used by the appraiser in conducting real property appraisal activities and shall place the appraiser's certificate or license number adjacent to or immediately below the classification.

History: L. 1990, ch. 270, § 15; L. 1991, ch. 164, § 15; L. 1993, ch. 267, § 10; Oct. 1.



58-4116 Certification and licensure limited to individuals.

58-4116. Certification and licensure limited to individuals. (a) The term "state certified appraiser" or "state licensed appraiser" may be used only to refer to individuals who hold a certificate or license issued pursuant to this act and may not be used following or immediately in connection with the name or signature of a firm, partnership, corporation or group, or in such manner that it might be interpreted as referring to a firm, partnership, corporation, group or anyone other than an individual holder of the certificate or license.

(b) No certificate or license shall be issued under the provisions of this act to a corporation, partnership, firm or group. This shall not be construed to prevent a state certified or licensed appraiser from signing an appraisal report on behalf of a corporation, partnership, firm or group practice.

History: L. 1990, ch. 270, § 16; L. 1991, ch. 164, § 16; May 2.



58-4117 Continuing education.

58-4117. Continuing education. (a) As a prerequisite to renewal of a certificate or license, the appraiser shall present evidence satisfactory to the board of having met the continuing education requirements.

(b) The basic continuing education requirement for renewal of a certificate or license shall be the completion by the applicant, during the immediately preceding term of certification or licensure, of the number of hours of classroom instruction which have been established pursuant to K.S.A. 58-4109, and amendments thereto, and which have received the approval of the board.

(c) No amendment or repeal of a rule and regulation adopted by the board shall operate to deprive an applicant of credit toward renewal of a certificate or license for any course of instruction completed by the applicant prior to the amendment or repeal of the rule and regulation which would have qualified for continuing education credit under the rule and regulation as it existed prior to the repeal or amendment.

(d) A certificate or license that has been revoked as a result of disciplinary action by the board shall not be reinstated unless the applicant presents evidence of completion of the continuing education required pursuant to this act.

History: L. 1990, ch. 270, § 17; L. 1991, ch. 164, § 17; L. 2008, ch. 153, § 4; July 1.



58-4118 Revocation, condition, limitation or suspension of certificate or license or other disciplinary action; non-licensed persons; civil fine; cease and desist order.

58-4118. Revocation, condition, limitation or suspension of certificate or license or other disciplinary action; non-licensed persons; civil fine; cease and desist order. (a) The board may investigate the actions of a state certified or licensed appraiser and may revoke, condition, limit or suspend the certificate or license of the appraiser, or censure the appraiser, for any of the following acts or omissions:

(1) Procuring or attempting to procure a certificate or license pursuant to this act by knowingly making a false statement, submitting false information, refusing to provide complete information in response to a question in an application for certification or licensure or any form of fraud or misrepresentation;

(2) failing to meet the minimum qualifications established by this act;

(3) paying money, other than provided for by this act, to any member or employee of the board to procure a certificate or license under this act;

(4) a plea of guilty or nolo contendere to, or conviction of: (A) Forgery, embezzlement, obtaining money under false pretenses, larceny, extortion, conspiracy to defraud or any other similar offense; (B) a crime involving moral turpitude; or (C) any felony charge;

(5) an act or omission involving dishonesty, fraud or misrepresentation, with the intent to substantially benefit the appraiser or another person or with the intent to substantially injure another person;

(6) violation of any of the standards for the development or communication of real estate appraisals as provided in this act;

(7) failure or refusal without good cause to exercise reasonable diligence in developing an appraisal, preparing an appraisal report or communicating an appraisal;

(8) negligence or incompetence in developing an appraisal, preparing an appraisal report or communicating an appraisal;

(9) willfully disregarding or violating any provision of this act or rules and regulations of the board for the administration and enforcement of the provisions of this act;

(10) accepting an appraisal assignment, described in K.S.A. 58-4122, and amendments thereto, when the employment itself is contingent upon the appraiser reporting a predetermined estimate, analysis or opinion, or when the fee to be paid is contingent upon the opinion, conclusion or valuation reached, or upon the consequences resulting from the appraisal assignment;

(11) violating the confidential nature of governmental records to which the appraiser gained access through employment or engagement as an appraiser by a governmental agency;

(12) entry of a final civil judgment against the person on grounds of fraud, misrepresentation or deceit in the making of any appraisal of real property;

(13) disciplinary action in relation to appraisal work, including, but not limited to, denial, revocation or suspension of a license or certificate by another state, district or territory of the United States or another country; or

(14) receipt of an order of prohibition in relation to appraisal work, by consent or otherwise, issued by an agency of the federal government.

(b) In addition to or in lieu of any other administrative, civil or criminal remedy provided by law, the board upon a finding that a state certified or licensed appraiser has violated any provision of this act or of any rules and regulations adopted hereunder or upon a finding that a person who is not a state certified or licensed appraiser has violated any provision of subsection (a) of K.S.A. 58-4103, and amendments thereto, may impose upon such appraiser or such person a civil fine not exceeding $1,000 for each violation. All moneys collected by the board from such fines shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(c) In a disciplinary proceeding based upon a civil judgment, the appraiser shall be afforded an opportunity to present matters in mitigation and extenuation but may not collaterally attack the civil judgment.

(d) If the board determines that a person has violated any provision of subsection (a) of K.S.A. 58-4103, and amendments thereto, in addition to any other penalties imposed by law, the board may issue a cease and desist order against such person.

(e) All administrative proceedings pursuant to this section shall be conducted in accordance with the Kansas administrative procedure act.

History: L. 1990, ch. 270, § 18; L. 1991, ch. 164, § 18; L. 1993, ch. 267, § 11; L. 1997, ch. 48, § 1; L. 2001, ch. 5, § 205; L. 2008, ch. 153, § 5; July 1.



58-4119 Hearings, costs.

58-4119. Hearings, costs. (a) The costs incurred by the board in conducting any proceeding under the Kansas administrative procedure act may be assessed against the appraiser or applicant if the order of the board is adverse to the appraiser or applicant in such proportion as the board determines upon consideration of all relevant circumstances including the nature of the proceeding and the level of participation by the parties. The board may reduce any such assessment to judgment by filing a petition in the district court of Shawnee county. No certificate or license shall be reinstated, renewed or issued if an assessment for costs has not been paid by the applicant or appraiser. If the board is the unsuccessful party, the costs shall be paid from the real estate appraisal board fee fund.

(b) For purposes of this section "costs" means the fees and expenses of the presiding officer, costs of making and preparing the record, witness fees and expenses, mileage, travel allowances and subsistence expenses of board employees and fees and expenses of agents of the board who provide services to the board. "Costs" shall not mean fees and expenses or costs of making and preparing the record unless the board has designated or retained the services of the office of administrative hearings to perform such functions.

(c) The board shall make any assessment of costs incurred as part of the final order rendered in the proceeding. Such order shall include findings and conclusions in support of the assessment of costs.

History: L. 1990, ch. 270, § 19; L. 1991, ch. 164, § 19; L. 2007, ch. 96, § 5; July 1.



58-4120 Judicial review of board action.

58-4120. Judicial review of board action. Any person aggrieved by an order of the board may appeal the order in accordance with the provisions of the Kansas judicial review act.

History: L. 1990, ch. 270, § 20; L. 2010, ch. 17, § 108; July 1.



58-4121 Appraisal practice standards.

58-4121. Appraisal practice standards. A state certified or licensed appraiser shall comply with the 2014-2015 edition of the uniform standards of professional appraisal practice promulgated pursuant to federal law or later versions as established in rules and regulations adopted by the board.

History: L. 1990, ch. 270, § 21; L. 1991, ch. 164, § 20; L. 2014, ch. 108, § 2; July 1.



58-4122 Employment of certified or licensed appraiser, purpose.

58-4122. Employment of certified or licensed appraiser, purpose. A client or employer may retain or employ a state certified or licensed appraiser to act as a disinterested third party in rendering an unbiased estimate of value or analysis. A client or employer may also retain or employ a state certified or licensed appraiser to provide specialized services to facilitate the client's or employer's objectives. In either case, the appraisal and the appraisal report must comply with the provisions of this act.

History: L. 1990, ch. 270, § 22; L. 1991, ch. 164, § 21; May 2.



58-4123 Appraiser's records, retention and board access; consent to inspection.

58-4123. Appraiser's records, retention and board access; consent to inspection. (a) A state certified or licensed appraiser shall retain for five years originals or true copies of all written contracts engaging the appraiser's services for real property appraisal work and all reports and supporting data assembled and formulated by the appraiser in preparing the reports.

(b) The five-year period for retention of records is applicable to each engagement of the services of the appraiser and shall commence upon the date of the submittal of the appraisal to the client unless, within such five-year period, the appraiser is notified that the appraisal or report is involved in litigation, in which event the five-year period for the retention of records shall commence upon the date of the final disposition of such litigation.

(c) All records required to be maintained under the provisions of this act shall be made available by the appraiser for inspection and copying by the board on reasonable notice to the appraiser.

(d) The application for or acceptance of a license or certificate shall be deemed conclusively to be the consent of the applicant, licensee or certificate holder to the right of inspection of appraisal records, reports and supporting data by the board or the board's authorized representative, upon prior notice which shall not be less than three days, during normal business hours unless otherwise agreed. Each applicant or appraiser shall grant full access to all appraisal records, reports and supporting data which pertain to the application process or to a complaint investigation. Such inspection may be conducted by the board or the board's representative. Refusal of such inspection shall be grounds for denial, suspension or revocation of the license or certificate.

History: L. 1990, ch. 270, § 23; L. 1991, ch. 164, § 22; L. 1997, ch. 48, § 2; July 1.



58-4124 Mandatory licensure or certification, study and recommendations by board.

58-4124. Mandatory licensure or certification, study and recommendations by board. Not more than two years after the effective date of this act, the board shall hold public hearings to address the question of implementation of mandatory licensing or certification of appraisers. Such hearings shall be held at such reasonable times and places as to provide adequate opportunity for input by all interested parties. At the end of the two-year period, the board will present evidence of the hearings and make a recommendation to the legislature, based upon the results of the hearings, as to whether mandatory licensing or certification should be implemented. If the board determines that the hearings show the need for mandatory licensing or certification of appraisers, the board shall draft such legislation and request its introduction by an appropriate committee of the legislature.

History: L. 1990, ch. 270, § 24; April 19.



58-4125 Severability.

58-4125. Severability. If any provision of this act or its application to any person or in any circumstance is declared by a court of competent jurisdiction to be invalid or unenforceable, provisions constituting the remainder of the act and the application of those provisions to other persons and in other circumstances shall not be affected.

History: L. 1990, ch. 270, § 25; April 19.



58-4127 Fingerprints; criminal history record check.

58-4127. Fingerprints; criminal history record check. (a) The real estate appraisal board may require the following individuals to be fingerprinted and submit to a state and national criminal history record check:

(1) An individual applying for: (A) An original license or certification; (B) licensure by reciprocity or endorsement; or (C) renewal of a license or certification; or

(2) a currently licensed or certified individual, if necessary, to investigate a complaint or if required by the appraisal subcommittee.

(b) The fingerprints shall be used to identify the individual and to determine whether the individual has a record of criminal history in this state or other jurisdiction. The board is authorized to submit the fingerprints to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. The board may use the information obtained from the fingerprinting and the individual's criminal history for purposes of verifying the identification of any individual and in the official determination of the qualifications and fitness of the individual to be issued, to maintain or to renew a license or certification.

(c) Local and state law enforcement officers and agencies shall assist the board in taking and processing fingerprints of individuals as required by this section and shall release all records of adult convictions to the board. Local law enforcement officers and agencies may charge a fee as reimbursement for expenses incurred in taking and processing fingerprints under this section.

(d) The board may fix and collect a fee in an amount necessary to reimburse the board for the cost of fingerprinting and the criminal history record check. The board is hereby authorized to adopt rules and regulations pertaining to such fee.

(e) This section shall be part of and supplemental to the state certified and licensed real property appraisers act.

History: L. 2014, ch. 108, § 1; July 1.






Article 42 MANUFACTURED HOUSING

58-4201 Manufactured housing act; citation.

58-4201. Manufactured housing act; citation. K.S.A. 58-4201 through 58-4212 shall be known and may be cited as the Kansas manufactured housing act.

History: L. 1991, ch. 33, § 1; July 1.



58-4202 Same; definitions.

58-4202. Same; definitions. As used in the Kansas manufactured housing act, unless the context clearly requires otherwise:

(a) "Manufactured home" means a structure which is subject to the federal act and which is transportable in one or more sections which, in the traveling mode, is 8 body feet or more in width or 40 body feet or more in length, or, when erected on site, is 320 or more square feet and which is built on a permanent chassis and designed to be used as a dwelling, with or without permanent foundation, when connected to the required utilities, and includes the plumbing, heating, air conditioning and electrical systems contained therein, and such term shall include any structure which meets all the requirements of this subsection except the size requirements and with respect to which the manufacturer voluntarily files with the United States department of housing and urban development a certification required by the secretary of housing and urban development and complies with the standards established under the federal act, except that such term shall not include any self-propelled recreational vehicle.

(b) "Mobile home" means a structure which is not subject to the federal act and which is transportable in one or more sections which, in the traveling mode, is 8 body feet or more in width and 36 body feet or more in length and is built on a permanent chassis and designed to be used as a dwelling, with or without a permanent foundation, when connected to the required utilities, and includes the plumbing, heating, air conditioning and electrical systems contained therein.

(c) "Modular home" means a structure which is: (1) Transportable in one or more sections; (2) designed to be used as a dwelling on a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air conditioning and electrical systems contained therein; and (3) certified by its manufacturer as being constructed in accordance with a nationally recognized building code.

(d) "Factory-built home" means a mobile home, manufactured home or modular home.

(e) "Division" means the division of vehicles of the department of revenue.

(f) "Director" means the director of vehicles, either acting directly or through officers or agents of the division of vehicles of the department of revenue.

(g) "Manufactured home dealer" or "dealer" means any person who, for commission, money or other thing of value, is engaged in the business of:

(1) Buying, selling or offering or attempting to negotiate a sale of an interest in manufactured homes or mobile homes; or

(2) buying, selling or offering or attempting to negotiate a sale of an interest in manufactured homes or mobile homes for other persons as an agent, middleman or negotiator; or

(3) bringing together buyers and sellers of manufactured homes or mobile homes.

(h) "New manufactured home dealer" means any manufactured home dealer who is a party to a manufactured home sales agreement with a manufactured home manufacturer, which manufactured home sales agreement authorizes the manufactured home dealer to sell, exchange or transfer new manufactured homes or parts and accessories made or sold by such manufactured home manufacturer, and authorizes the manufactured home dealer to fulfill the warranty commitments of such manufactured home manufacturer.

(i) "Used manufactured home dealer" means any person actively engaged in the business of buying, selling or exchanging used manufactured homes or mobile homes.

(j) "Manufactured home manufacturer" or "manufacturer" means any person who manufactures, assembles and sells new manufactured homes, subject to regulation pursuant to the federal act, to new manufactured home dealers for resale in this state, whether such person is located within or outside the state of Kansas.

(k) "Salesperson" means any person who is employed as a salesperson by a manufactured home dealer to sell manufactured homes or mobile homes.

(l) "Factory representative" means a representative employed by a manufactured home manufacturer for the purpose of making or promoting the sale of its new manufactured homes to new manufactured home dealers, or for advertising or contacting its new manufactured home dealers with respect to the promotion and sale of manufactured homes and parts or accessories for the same.

(m) "Manufactured home sales agreement" means a contract between the manufacturer of manufactured homes and a new manufactured home dealer, by which the dealer is entitled to purchase new manufactured homes from the manufacturer for resale within this state.

(n) "Broker" means any person who, for commission, money or other thing of value, is engaged in the business of:

(1) Selling or buying manufactured homes or mobile homes for other persons as an agent, middleman or negotiator; or

(2) bringing together buyers and sellers of manufactured homes or mobile homes, but such term shall not include any person engaged in a business in which the acts described in this subsection are only incidentally performed.

(o) "Lending agency" means any person, desiring to be licensed under this act and engaged in the business of financing or lending money to any person to be used in the purchase or financing of a manufactured home or mobile home.

(p) "Established place of business" means a building or structure, other than a building or structure all or part of which is occupied or used as a residence, owned either in fee or leased and designated as an office or place to receive mail and keep records and conduct the routine of business. To qualify as an established place of business, there shall be located therein an operable telephone which shall be listed with the telephone company under the name of the licensee.

(q) "Supplemental place of business" means a business location other than that of the established place of business.

(r) "Licensee" means any person issued a valid license pursuant to the Kansas manufactured housing act.

(s) "Person" means any natural person, partnership, firm, corporation or association.

(t) "Electronic certificate of title" means any electronic record of ownership, including any lien or liens that may be recorded, retained by the division in accordance with K.S.A. 58-4204a, and amendments thereto.

(u) "Apprentice installer" means a person who is licensed as an apprentice installer pursuant to this act.

(v) "Corporation" means the Kansas housing resources corporation, a not-for-profit subsidiary of the Kansas development finance authority incorporated pursuant to K.S.A. 74-8904(v).

(w) "Federal act" means the national manufactured housing construction and safety standards act of 1974 (42 U.S.C. §§ 5401 et seq., and amendments thereto), as constituted on the effective date of this act.

(x) "Installation standards" means the standards adopted by the corporation for the installation and siting of manufactured homes.

(y) "Installer" means a person engaged in the business of installing manufactured homes.

(z) "Licensed installer" means an installer who has met the requirements set forth in this act and rules and regulations promulgated hereunder and has been issued a manufactured home installer's license by the president.

(aa) "Municipality" means any city or county in this state.

(bb) "President" means the president of the Kansas housing resources corporation.

History: L. 1991, ch. 33, § 2; L. 2002, ch. 48, § 5; L. 2005, ch. 109, § 1; Apr. 21.



58-4203 Same; manufactured housing not subject to certain laws and rules and regulations; movement on highways and streets, law applicable.

58-4203. Same; manufactured housing not subject to certain laws and rules and regulations; movement on highways and streets, law applicable. (a) Unless otherwise specifically provided in the Kansas manufactured housing act or other duly enacted statute of this state, manufactured homes and mobile homes shall not be subject to the laws, rules and regulations applicable to vehicles. Manufactured homes and mobile homes shall not be subject to the titling and registration requirements imposed by the statutes contained in article 1 of chapter 8 of the Kansas Statutes Annotated, and the manufacture, distribution and sale of manufactured homes and mobile homes shall not be subject to the vehicle dealers and manufacturers licensing act, as contained in K.S.A. 8-2401 et seq., and amendments thereto. Whenever a manufactured home or mobile home is moved upon the public streets or highways of this state, such movement shall be governed by those provisions of the uniform act regulating traffic on highways as are applicable to the movement of house trailers upon the public streets and highways of this state.

(b) Unless otherwise specifically provided, the provisions of the Kansas manufactured housing act shall not apply to modular homes.

History: L. 1991, ch. 33, § 3; L. 2009, ch. 13, § 1; July 1.



58-4204 Same; certificate of title, application and issuance; form of certificate of title; statement of origin; fees; notice of security interest; assignments of certificates of title; release of lien or encumbrance; electronic certificate of title.

58-4204. Same; certificate of title, application and issuance; form of certificate of title; statement of origin; fees; notice of security interest; assignments of certificates of title; release of lien or encumbrance; electronic certificate of title. (a) For purposes of this section, a manufactured home or mobile home shall be considered to be personal property.

(b) The provisions of this section shall apply to any electronic certificate of title, except to the extent such provisions are made inapplicable by or are inconsistent with K.S.A. 58-4204a, and amendments thereto, or with rules and regulations adopted pursuant to K.S.A. 58-4204a, and amendments thereto.

The provisions of this section shall apply to any certificate of title issued prior to January 1, 2003, which indicates that there is a lien or encumbrance on such manufactured home or mobile home.

(c) Upon the transfer or sale of any manufactured home or mobile home by any person or dealer, the new owner thereof, within 30 days, inclusive of weekends and holidays, from the date of such transfer or sale, shall make application to the division for the issuance of a certificate of title evidencing the new owner's ownership of such manufactured home or mobile home. An application for certificate of title shall be made by the owner of the manufactured home or mobile home, or the owner's agent, upon a form furnished by the division, and it shall state all liens or encumbrances thereon and such other information as the director may require. Notwithstanding any other provision of this section, no certificate of title shall be issued for a manufactured home or mobile home having any unreleased lien or encumbrance thereon, unless the transfer of such manufactured home or mobile home has been consented to in writing by the holder of the lien or encumbrance. Such consent shall be in a form approved by the director. The county treasurer shall use reasonable diligence in ascertaining whether the facts stated in such application are true, and if satisfied that the applicant is the lawful owner of the manufactured home or mobile home, or otherwise entitled to have the certificate of title therefor issued in such applicant's name, shall so notify the division, who shall issue an appropriate certificate of title.

(d) The director shall design a distinctive certificate of title to be issued to owners of manufactured homes and mobile homes, so as to be distinguishable from certificates of title issued to owners of vehicles. The certificate of title shall contain a statement of any liens or encumbrances which the application discloses and shall provide such other information as the director determines necessary and appropriate. The certificate of title shall contain upon the reverse side a form for assignment of title to be executed by the owner. This assignment shall contain a statement of all liens or encumbrances on the manufactured home or mobile home at the time of assignment. When the ownership of any manufactured home or mobile home passes by operation of law or by repossession upon default of a lease, security agreement or executory sales contract, the person owning such manufactured home or mobile home, upon furnishing satisfactory proof to the county treasurer of such ownership, may procure a certificate of title to the manufactured home or mobile home.

(e) Dealers shall execute, upon delivery to the purchaser of every new manufactured home, a manufacturer's statement of origin stating the liens and encumbrances thereon. Such statement of origin shall be delivered to the purchaser at the time of delivery of the manufactured home or at a time agreed upon by the parties, not to exceed 30 days, inclusive of weekends and holidays. The agreement of the parties shall be executed on a form approved by the director. In the event delivery of title cannot be made personally, the seller may deliver the manufacturer's statement of origin by restricted mail to the address of the purchaser shown on the purchase agreement. The manufacturer's statement of origin may include an attachment containing assignment of such statement of origin on forms approved by the director. Upon the presentation to the division of a manufacturer's statement of origin, by a manufacturer or dealer for a new manufactured home, sold in this state, a certificate of title shall be issued.

(f) The fee for each original certificate of title shall be $10. The certificate of title shall be good for the life of the manufactured home or mobile home while owned or held by the original holder of the certificate of title.

(g) Upon sale and delivery to the purchaser of every manufactured home or mobile home subject to a purchase money security interest, as provided for in article 9 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, the dealer or secured party may complete a notice of security interest and, when so completed, the purchaser shall execute the notice, in a form prescribed by the director, describing the manufactured home or mobile home and showing the name and address of the secured party and of the debtor and such other information as the director may require. The dealer or secured party may, within 30 days of the sale and delivery, mail or deliver the notice of security interest, together with a fee of $2.50, to the division. The notice of security interest shall be retained by the division, until it receives an application for a certificate of title to the manufactured home or mobile home and a certificate of title is issued. The certificate of title shall indicate any security interest in the manufactured home or mobile home. Upon issuance of the certificate of title, the division shall mail or deliver confirmation of the receipt of the notice of security interest, the date the certificate of title is issued and the security interest indicated, to the secured party at the address shown on the notice of security interest. The proper completion and timely mailing or delivery of a notice of security interest by a dealer or secured party shall perfect a security interest in the manufactured home or mobile home, as referenced in K.S.A. 2015 Supp. 84-9-311, and amendments thereto, on the date of such mailing or delivery.

(h) In the event of a sale or transfer of ownership of a manufactured home or mobile home for which a certificate of title has been issued, which certificate of title is in the possession of the transferor at the time of delivery of the manufactured home or mobile home, the holder of such certificate of title shall endorse on the same an assignment thereof, with warranty of title in a form prescribed by the director and printed thereon, and the transferor shall deliver the same to the buyer at the time of delivery to the buyer of the manufactured home or mobile home, or at a time agreed upon by the parties, not to exceed 30 days, inclusive of weekends and holidays, after the time of delivery. The sale of a mobile home or manufactured home by a manufactured home dealer without such delivery of an assigned certificate of title is fraudulent and void, and it shall constitute a violation of the Kansas manufactured housing act. The agreement of the parties shall be executed on a form provided by the division. The requirements of this subsection concerning delivery of an assigned title are satisfied, if the transferor mails to the transferee, by restricted mail, the assigned certificate of title within the 30 days, and if the transferor is a dealer, as defined by K.S.A. 58-4202, and amendments thereto, such transferor shall be deemed to have possession of the certificate of title, if the transferor has made application therefor to the division.

The buyer shall then present such assigned certificate of title to the division, and a new certificate of title shall be issued to the buyer upon payment of the fee of $10. If such manufactured home or mobile home is sold to a resident of another state or country, the dealer or person making the sale shall notify the division of the sale and the division shall make notation thereof in the records of the division. If any manufactured home or mobile home is destroyed, dismantled or sold as junk, the owner shall immediately notify the division by surrendering the original or assigned certificate of title.

(i) When a person acquires a security agreement on a manufactured home or mobile home subsequent to the issuance of the original title on such manufactured home or mobile home, such person shall require the holder of the certificate of title to surrender the same and sign an application for a mortgage title in such form as prescribed by the director. Upon such surrender, the person shall immediately deliver the certificate of title, application and a fee of $10 to the division. Upon receipt thereof the division shall issue a new certificate of title, showing the liens or encumbrances so created, but not more than two liens or encumbrances may be shown upon a title. The delivery of the certificate of title, application and fee to the division shall perfect such person's security interest in the manufactured home or mobile home described in the certificate of title, as referenced in K.S.A. 2015 Supp. 84-9-311, and amendments thereto. When a prior lienholder's name is removed from the title, there must be satisfactory evidence presented to the division that the lien or encumbrance has been paid. When the indebtedness to a lienholder, whose name is shown upon a title, is paid in full, such lienholder, within 10 days after written demand by restricted mail, shall furnish to the holder of the title a release of lien or execute such a release in the space provided on the title. For failure to comply with such a demand, the lienholder shall be liable to the holder of the title for $100 and also shall be liable for any loss caused to the holder by such failure. When the indebtedness to a lienholder, whose name is shown upon a title, is collected in full, such lienholder, within 30 days, shall furnish notice to the holder of title that such indebtedness has been paid in full and that such title may be presented to the lienholder at any time for release of lien.

(j) In the event of the sale of a manufactured home or mobile home under the order of a court, the officer conducting such sale shall issue to the purchaser a certificate naming the purchaser and reciting the facts of the sale, which certificate shall be prima facie evidence of the ownership of such purchaser for the purpose of obtaining a certificate of title to such manufactured home or mobile home. Any such purchaser shall be allowed 30 days, inclusive of weekends and holidays, from the date of sale to make application to the division for a certificate of title.

(k) Any dealer who has acquired a manufactured home or mobile home, the title for which was issued under the laws of and in a state other than the state of Kansas, shall not be required to retain a Kansas certificate of title therefor during the time such manufactured home or mobile home remains in such dealer's possession and at such dealer's established or supplemental place of business for the purpose of sale. Upon the sale of any such manufactured home or mobile home, the dealer immediately shall deliver to the purchaser or transferee the certificate of title issued by the other state, properly endorsed and assigned to the purchaser or transferee, together with an affidavit executed by the dealer setting forth:

(1) That the dealer warrants to the purchaser or transferee and all other persons who claim through the purchaser or transferee that, at the time of the sale transfer and delivery by the dealers, the manufactured home or mobile home was free and clear of all liens, mortgages and other encumbrances, except those otherwise appearing on the title;

(2) the information shown on the title relating to all previous assignments, including the names of all previous titleholders shown thereon; and

(3) that the dealer has the right to sell and transfer the manufactured home or mobile home.

History: L. 1991, ch. 33, § 4; L. 2002, ch. 49, § 4; L. 2002, ch. 134, § 11; L. 2002, ch. 134, § 12; L. 2003, ch. 30, § 8; L. 2007, ch. 135, § 2; L. 2008, ch. 39, § 1; July 1.



58-4204a Electronic certificates of title.

58-4204a. Electronic certificates of title. (a)  On and after January 1, 2003, when an assignment of title or manufacturer's statement of origin indicates that there is a lien or encumbrance on a manufactured home or mobile home or if a notice of security interest has been filed with the division, the division shall retain possession of such certificate of title electronically and shall create an electronic certificate of title. The provisions of K.S.A. 58-4201, et seq., and amendments thereto, shall apply to an electronic certificate of title, except as otherwise provided by statute or by rules and regulations adopted pursuant to subsection (b).

(b) The secretary of revenue is hereby authorized to adopt rules and regulations necessary to carry out the provisions of this section.

History: L. 2002, ch. 48, § 2; Jan. 1, 2003.



58-4205 Same; public policy regarding regulation of persons engaged in the manufacture, distribution, sale or installation of manufactured or mobile homes.

58-4205. Same; public policy regarding regulation of persons engaged in the manufacture, distribution, sale or installation of manufactured or mobile homes. It is hereby declared to be the public policy of this state to provide for fair and impartial regulation of those persons engaged in manufacturing, distributing or selling of manufactured homes or mobile homes and the installation of manufactured homes. The provisions of the Kansas manufactured housing act which are applicable to such activities shall be administered in such a manner as will continue to promote fair dealing and honesty in the manufactured home and mobile home industry and among those engaged therein without unfair or unreasonable discrimination or undue preference or advantage. It is further declared to be the policy of this state to protect the public interest in the purchase and trade of manufactured homes and mobile homes and the installation of manufactured homes, so as to insure protection against irresponsible vendors and installers and dishonest or fraudulent sales and installation practices.

History: L. 1991, ch. 33, § 5; L. 2005, ch. 109, § 2; Apr. 21.



58-4206 Same; compliance with law required to engage in the business of manufactured home dealer.

58-4206. Same; compliance with law required to engage in the business of manufactured home dealer. No person shall engage in the business of a manufactured home dealer unless such person has complied with the applicable provisions of the Kansas manufactured housing act. The director shall issue the licenses provided for herein and shall have supervision over the licensees hereunder in respect to all the provisions of the act.

History: L. 1991, ch. 33, § 6; July 1.



58-4207 Same; requirements for licensure as a manufactured home dealer; application, contents, term of license; fees; financial responsibility requirements, bonding; place of business requirements.

58-4207. Same; requirements for licensure as a manufactured home dealer; application, contents, term of license; fees; financial responsibility requirements, bonding; place of business requirements. (a) No manufactured home dealer shall engage in business in this state without obtaining a license therefor.  Any person holding a valid dealer's license and acting as a salesperson shall not be required to secure a salesperson's license.

(b) No manufactured home manufacturer or factory representative shall engage in business in this state without a license as required by this act, regardless of whether or not an office or other place of business is maintained in this state for the purpose of conducting such business.

(c) An application for a license shall be made to the director and shall contain the information provided for by this section, together with such other information as may be deemed reasonable and pertinent, and shall be accompanied by the required fee.  The director may require in the application, or otherwise, information relating to the applicant's solvency, financial standing or other pertinent matter commensurate with the safeguarding of the public interest in the locality in which the applicant proposes to engage in business, all of which may be considered by the director in determining the fitness of the applicant to engage in business as set forth in this section.  The director may require the applicant for licensing to appear at such time and place as may be designated by the director for examination to enable the director to determine the accuracy of the facts contained in the written application, either for initial licensure or renewal thereof. Every application under this section shall be verified by the applicant.

(d) All licenses shall be granted or refused within 30 days after application is received by the director. All licenses, except licenses issued to manufactured home salespersons, shall expire, unless previously suspended or revoked, on December 31 of the calendar year for which they are granted, except that where a complaint respecting the cancellation, termination or nonrenewal of a sales agreement is in the process of being heard, no replacement application shall be considered until a final order is issued by the director. Applications for renewals, except for renewals of licenses issued to salespersons, received by the director after February 15 shall be considered as new applications. All salesperson's licenses shall expire, unless previously suspended or revoked, on June 30 of the calendar year for which they are granted. Applications for renewals of salesperson's licenses received by the director after July 15 shall be considered as new applications.

(e) License fees for each calendar year, or any part thereof, shall be as follows:

(1) For new manufactured home dealers, $50;

(2) for used manufactured home dealers, $50;

(3) for manufactured home manufacturers, $200 plus $50 for each branch in this state;

(4) for factory representatives, $25;

(5) for brokers, $50;

(6) for lending agencies, $25;

(7) for manufactured home salespersons, $15; and

(8) for insurance companies, $50.

Any new manufactured home dealer who also is licensed as a used manufactured home dealer shall be required to pay only one $50 fee for both licenses.

(f) Dealers establishing supplemental places of business within the same county of their licensure shall be required to pay a supplemental license fee of $10.  Original inspections by the division of a proposed established place of business shall be made at no charge, except that a $5 fee shall be charged by the division for each additional inspection the division must make of such premises in order to approve the same.

(g) The license of all persons licensed under the provisions of the Kansas manufactured housing act shall state the address of the established place of business, office or branch and must be conspicuously displayed therein.  If such address is changed, the director shall endorse the change of address on the license without charge, if it is within the same county.  A change of address to a different county shall require a new license and payment of the required fees.

(h) Every salesperson or factory representative shall carry on their person a certification that the person holds a valid state license.  The certification shall name the person's employer and shall be displayed upon request.   An original copy of the state license for a salesperson shall be mailed or otherwise delivered by the division to the employer of the salesperson for public display in the employer's established place of business.  When a salesperson ceases to be employed as such, the former employer shall mail or otherwise return the original copy of the employee's state license to the division.  A salesperson or factory representative who terminates employment with one employer may file an application with the director to transfer the person's state license in the name of another employer.  The application shall be accompanied by a $2 transfer fee. A salesperson or factory representative who terminates employment, and does not transfer the state license, shall mail or otherwise return the certification that the person holds a valid state license to the division.

(i) If the director has reasonable cause to doubt the financial responsibility or the compliance by the applicant or licensee with the provisions of this act, the director may require the applicant or licensee to furnish and maintain a bond in such form, amount and with such sureties as the director approves, but such amount shall be not less than $5,000 nor more than $20,000, conditioned upon the applicant or licensee complying with the provisions of the statutes applicable to the licensee and as indemnity for any loss sustained by any person by reason of any act by the licensee constituting grounds for suspension or revocation of the license. Every bond shall be a corporate surety bond issued by a company authorized to do business in the state of Kansas and shall be executed in the name of the state of Kansas for the benefit of any aggrieved party.  The aggregate liability of the surety for all breaches of the conditions of the bond in no event shall exceed the amount of such bond. The surety on the bond shall have the right to cancel the bond by giving 30 days' notice to the director, and thereafter the surety shall be relieved of liability for any breach of condition occurring after the effective date of cancellation.  Bonding requirements shall not apply to salespersons. The proceeds of the bond on deposit or in lieu of bond provided by subsection (j) shall be paid upon receipt by the director of a final judgment from a Kansas court of competent jurisdiction against the dealer and in favor of an aggrieved party.

(j) An applicant or licensee may elect to satisfy the bonding requirements of subsection (i) by depositing with the state treasurer cash, negotiable bonds of the United States or of the state of Kansas, negotiable certificates of deposit of any bank organized under the laws of the United States or of the state of Kansas or irrevocable letters of credit of any such bank. The cash deposit or market value of any such securities shall be equal to or greater than the amount of the bond required for the bonded area and any interest on those funds shall accrue to the benefit of the depositor.

(k) No license shall be issued by the director to any person to act as a new or used dealer or broker, unless the applicant maintains an established place of business which has been inspected and approved by the division.

(l) Dealers required under the provisions of this act to maintain an established place of business shall own or have leased and use sufficient lot space at the established place of business and any supplemental place of business to display the dealer's inventory of manufactured homes or mobile homes.

(m) A sign with durable lettering at least 10 inches in height and easily visible from the street identifying the established place of business shall be displayed by every dealer. Notwithstanding the other provisions of this subsection, the height of lettering of the required sign may be less than 10 inches as necessary to comply with local zoning regulations.

(n) If the established or supplemental place of business or lot is zoned, approval must be secured from the proper zoning authority and proof that the use complies with the applicable zoning law, ordinance or resolution must be furnished to the director by the applicant for licensing.

(o) An established or supplemental place of business, otherwise meeting the requirements of the Kansas manufactured housing act, may be used by a dealer to conduct more than one business as long as suitable space and facilities exist therein to properly conduct the business of a manufactured home dealer.

(p) If a supplemental place of business is not operated on a continuous, year-round basis, the dealer shall give the department 15 days' notice as to the dates on which the dealer will be engaged in business at the supplemental place of business.

(q) Any dealer selling, exchanging or transferring or causing to be sold, exchanged or transferred new manufactured homes in this state must satisfactorily demonstrate to the director that such dealer has a bona fide manufactured home sales agreement with the manufacturer to sell, exchange or transfer the same or to cause it to be sold, exchanged or transferred.

(r) The director of vehicles shall publish a suitable Kansas manufactured home salesperson's manual.  Before a  salesperson's license is issued, the applicant for an original license or renewal thereof shall be required to pass a written examination based upon information in the manual.

(s) The annual fee for each dealer license plate is $25. There shall be no refund of fees for dealer license plates in the event of suspension, revocation or voluntary cancellation of a license. The director is hereby authorized to designate by identifying symbols on a dealer's license plate the types of dealer's licenses that the person has been issued.  If a dealer has an established place of business in more than one county, such dealer shall secure a separate and distinct dealer's license and dealer license plates for each established place of business.

History: L. 1991, ch. 33, § 7; July 1.



58-4208 Same; dealer's license issuance and renewal conditional upon insurance; requirements of insurance.

58-4208. Same; dealer's license issuance and renewal conditional upon insurance; requirements of insurance. No dealer's license shall be issued or renewed unless the applicant or holder of the license shall have on file with the division an approved insurance policy, issued by an insurance carrier authorized to transact business within the state of Kansas. The term of the policy shall be continuous and shall remain in full force and effect until cancelled under proper notice. All policies must be issued in the name of the holder or applicant for the dealer's license and shall provide public liability and property damage insurance for the movement of any manufactured home or mobile home or the inspection thereof by prospective purchasers, owned or being offered for sale by the dealer when being moved or inspected by the owner or seller, the seller's agent, servants, employees, prospective customers or other persons.  The limits of liability shall correspond to the amount required by law in this state for bodily injury or death of any one person, bodily injury or death in any one accident and property damage.  Such insurance may not be cancelled unless 30 days' notice by the insurance carrier has been given in writing to the director.  Upon the effective date of cancellation of any insurance policy required under this section, the license to engage in business as a dealer shall be void.

History: L. 1991, ch. 33, § 8; July 1.



58-4209 Same; manufactured home sales agreements, required contents.

58-4209. Same; manufactured home sales agreements, required contents. A manufactured home sales agreement required by this act shall:

(a) Be in writing;

(b) provide that the manufactured home dealer shall have authority to sell and service the manufacturer's product;

(c) set forth the agreement of the parties by which the amount of compensation paid to the dealer for performing warranty work for the manufacturer is to be determined;

(d) provide for such continuing compensation to the dealer for performing warranty work on the manufacturer's product sold by the dealer, if such work is performed after termination, cancellation or nonrenewal of the sales agreement and during any period that the manufacturer's warranty extends to the product;

(e) provide that, except in the case of actual fraud, either party shall give the other at least 30 days' written notice of its intent to terminate, cancel or not renew the sales agreement; and

(f) provide for the repurchase of the dealer's inventory by the manufacturer who supplied such inventory in the event of termination, cancellation or nonrenewal of the sales agreement.

History: L. 1991, ch. 33, § 9; July 1.



58-4210 Same; dealer's license requirements.

58-4210. Same; dealer's license requirements. Except as hereinafter provided, every person licensed as a dealer shall:

(a) On or before the 20th day of each month, file a monthly report, on a form prescribed and furnished by the division, listing all sales or transfers, except sales or transfers by a manufacturer to a dealer of new or used manufactured homes or mobile homes, including the name and address of the purchaser or transferee, date of sale, the serial or identification number of the manufactured home or mobile home, and such other information as the division may require.

(b) Make available during regular business hours to any employee of the division or any member of the highway patrol, for the purpose of investigation or inspection, all records concerning manufactured homes or mobile homes purchased, sold or exchanged during the preceding 12 months, including certificates of title on all manufactured homes or mobile homes owned by the dealership.

(c) Whenever a dealer sells or otherwise disposes of such dealer's business, or for any reason suspends or goes out of business as a dealer, such dealer shall notify the division and return the dealer's license and dealer license plates, and the division upon receipt of such notice and plates shall cancel the dealer's license, except that such dealer may, upon payment of 50% of the annual fee to the division, have the license and dealer license plates assigned to the purchaser of the business.

(d) In addition to the requirements of subsection (a), any dealer paying a commission or fee to a broker shall report to the division, on the monthly sales report, the name of the broker and the broker's license number.

(e) In addition to the requirements of subsection (a), dealers licensed as brokers must include on the monthly sales reports, the name of the seller, the transferor or dealer that owns the manufactured home or mobile home and whether the seller or the purchaser paid the broker's fee or commission.

(f) Lending agencies licensed under this act, which sell two or less repossessed manufactured homes or mobile homes a month, shall not be required to file the monthly reports under subsection (a), except that such lending agencies shall report annually, on a form prescribed and furnished by the division, the total number of sales or transfers of such manufactured homes or mobile homes.

History: L. 1991, ch. 33, § 10; July 1.



58-4211 Same; denial, suspension and revocation of licenses, when; procedure; civil penalties.

58-4211. Same; denial, suspension and revocation of licenses, when; procedure; civil penalties. (a) A license may be denied, suspended or revoked or a renewal may be refused by the director on any of the following grounds:

(1) Proof of financial unfitness of the applicant;

(2) material false statement in an application for a license;

(3) filing a materially false or fraudulent tax return as certified by the director of taxation;

(4) negligently failing to comply with any applicable provision of the Kansas manufactured housing act or any applicable rule or regulation adopted pursuant thereto;

(5) knowingly defrauding any retail buyer to the buyer's damage;

(6) negligently failing to perform any written agreement with any buyer;

(7) failure or refusal to furnish and keep in force any required bond;

(8) knowingly making a fraudulent sale or transaction;

(9) knowingly engaging in false or misleading advertising;

(10) willful misrepresentation, circumvention or concealment, through a subterfuge or device, of any material particulars, or the nature thereof, required by law to be stated or furnished to the retail buyer;

(11) negligent use of fraudulent devices, methods or practices in contravention of law with respect to the retaking of goods under retail installment contracts and the redemption and resale of such goods;

(12) knowingly violating any law relating to the sale, distribution or financing of manufactured homes or mobile homes, as the case may be;

(13) being a manufactured home manufacturer or factory representative, officer, agent or any representative thereof, who has:

(A) Induced or has attempted to induce, by coercion, intimidation or discrimination, any dealer to involuntarily accept delivery of any manufactured home or mobile home, parts or accessories therefor, or any form of advertisements or other commodities which shall not have been ordered by the dealer;

(B) unfairly, without due regard to the equities of the dealer, and without just provocation, canceled, terminated or failed to renew a manufactured home sales agreement with any new manufactured home dealer;

(C) induced, or has attempted to induce, by coercion, intimidation or discrimination, any dealer to involuntarily enter into any manufactured home sales agreement with such manufacturer, factory branch or any representative thereof, or to do any other act to a dealer which may be deemed a violation of the Kansas manufactured housing act, or the rules and regulations adopted or orders promulgated under authority of this act, by threatening to cancel or not renew a manufactured home sales agreement existing between such parties;

(14) being a manufacturer who fails to specify in writing for the protection of the buying public the delivery and preparation obligations of its dealers prior to delivery of new manufactured homes or mobile homes to new manufactured home dealers. A copy of such writing shall be filed with the division by every licensed manufacturer of manufactured homes and the contents thereof shall constitute the dealer's only responsibility for product liability as between the dealer and the manufacturer. Any mechanical, body or parts defects arising from any express or implied warranties of the manufacturer shall constitute the product or warranty liability of the manufacturer. The manufacturer shall reasonably compensate any authorized dealer for the performance of delivery and preparation obligation;

(15) being a manufactured home manufacturer or factory branch who fails to supply a new manufactured home dealer with a reasonable quantity of new manufactured homes, parts and accessories, in accordance with the manufactured home sales agreement. It shall not be deemed a violation of the Kansas manufactured housing act, if such failure is attributable to factors reasonably beyond the control of such manufacturer or factory branch;

(16) knowingly used or permitted the use of dealer license plates contrary to law;

(17) has failed or refused to permit an agent of the division, during the licensee's regular business hours, to examine or inspect such dealer's records pertaining to titles and purchases and sales of manufactured homes and mobile homes;

(18) failure to notify the division within 10 days of dealer's plates that have been lost, stolen, mutilated or destroyed;

(19) failure or refusal to surrender a dealer's license or dealer's plates to the division or its agent upon demand;

(20) has demonstrated that such person is not of good character and reputation in the community in which the dealer resides;

(21) has, within five years immediately preceding the date of making application, been convicted of a felony or any crime involving moral turpitude, or has been adjudged guilty of the violations of any law of any state or the United States in connection with such person's operation as a dealer or salesperson;

(22) has cross-titled a title to any purchaser of any manufactured home or mobile home. Cross-titling shall include, but not by way of limitation, a dealer or broker or the authorized agent of either selling or causing to be sold, exchanged or transferred any manufactured home or mobile home and not showing a complete chain of title on the papers necessary for the issuance of title for the purchaser. The selling dealer's name must appear on the assigned manufacturer's statement of origin or reassigned certificate of title;

(23) has changed the location of such person's established place of business prior to approval of such change by the division;

(24) having in such person's possession a certificate of title which is not properly completed, otherwise known as an "open title";

(25) failure to provide adequate proof of ownership for manufactured homes and mobile homes in the dealer's possession.

(b) The director may deny the application for a license within 30 days after receipt thereof by written notice to the applicant, stating the grounds for such denial. Upon request by the applicant whose license has been so denied, the applicant shall be granted an opportunity to be heard in accordance with the provisions of the Kansas administrative procedure act.

(c) If a licensee is a firm or corporation, it shall be sufficient cause for the denial, suspension or revocation of a license that any officer, director or trustee of the firm or corporation, or any member in case of a partnership, has been guilty of any act or omission which would be good cause for refusing, suspending or revoking a license to such party as an individual. Each licensee shall be responsible for the acts of its salespersons or representatives while acting as its agents.

(d) When any licensee is found to be allegedly violating any of the applicable provisions of the Kansas manufactured housing act, or any order or rule and regulation adopted pursuant thereto, the director, upon the director's own motion or upon complaint, may commence a hearing against the licensee, which hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(e) Any person who is found to have violated any applicable provisions of the Kansas manufactured housing act, any rule and regulation adopted pursuant thereto or any applicable order of the director shall be subject to a civil penalty of not less than $50 nor more than $1,000 for each violation or such person's license may be suspended or revoked or both civil penalty and license suspension or revocation.

(f) Any licensee or other person aggrieved by a final order of the director may appeal to the district court as provided by the Kansas judicial review act.

(g) The revocation or suspension of a manufacturer's license may be limited to one or more municipalities or counties or any other defined trade area.

History: L. 1991, ch. 33, § 11; L. 2010, ch. 17, § 109; July 1.



58-4212 Same; state manufactured home construction and safety standards identical to federal standards, exception.

58-4212. Same; state manufactured home construction and safety standards identical to federal standards, exception. Whenever a federal manufactured home construction and safety standard established pursuant to 42 U.S.C. § 5401 et seq., is in effect, no state agency or political subdivision shall have any authority either to establish, or to continue in effect, with respect to any manufactured home covered, any standard regarding construction or safety applicable to the same aspect of performance of such manufactured home which is not identical to the federal manufactured home construction and safety standard. Nothing in this section shall prohibit the adoption or enforcement of a construction or safety standard by a state agency or political subdivision applicable to a building which is open to the public for the purpose of providing services or products to the public.

History: L. 1991, ch. 33, § 12; July 1.



58-4213 Valueless mobile home; notice; new title; liability.

58-4213. Valueless mobile home; notice; new title; liability. (a) For purposes of this section and unless the context otherwise requires:

(1) "Home" means a mobile home or a manufactured home as defined in K.S.A.  58-4202, and amendments thereto.

(2) "Mobile home park" means a mobile home park as defined in K.S.A. 58-25,103, and amendments thereto.

(3) "Personal property" includes personal property of the owner or other occupant of the home, which is located in the home, on the lot where the home is located, in the immediate vicinity of the home or lot, or in any storage area provided by the real property owner for use of the home owner or occupant.

(4) "Valueless home" means a home located in a mobile home park including all other personal property, where all of the following conditions exist:

(A) The home has been abandoned as provided in K.S.A. 58-25,121, and amendments thereto, and the home has not been removed.

(B) A lien of record, other than a tax lien, does not exist against the home.  A lien exists only if the real property owner receives notice of a lien or a lien has been filed in the state or county records on a date before the home is considered to be valueless.

(C) The value of the home and other personal property is equal to or less than the reasonable cost of disposal plus all sums owing to the real property owner pertaining to the home.

(b) An owner of a mobile home park may remove, or cause to be removed, from the mobile home park a valueless home and personal property associated with the home at any time following a determination of abandonment as provided under K.S.A. 58-25,121, and amendments thereto, and after notice has been provided pursuant to K.S.A.  58-227, and amendments thereto.  Within 10 days of foreclosure by the mobile home park owner pursuant to subsection (c) of K.S.A. 58-227, and amendments thereto, the mobile home park owner shall give written notice to the county treasurer of the county in which the mobile home park is located by affidavit which shall include a description of a valueless home, its owner or occupant, if known, the date of removal, and if applicable, the name and address of any third party to whom a new title should be issued.  A valueless home and any personal property associated with the valueless home shall be conclusively deemed in value to be equal to or less than the reasonable cost of disposal plus all sums owing to the mobile home park owner pertaining to the valueless home, if the mobile home park owner or an agent of the owner removes the home and personal property to a demolisher, sanitary land fill or other lawful disposal site or if the mobile home park owner allows a disinterested third party to remove the valueless home and personal property in a transaction in which the mobile home park owner receives no consideration.

(c) If a new title is to be issued to a third party who is removing a valueless home, the director of vehicles shall issue, upon receipt of the affidavit required in subsection (b), a new title upon payment of a fee equal to the fee required for duplicate titles.  Any tax lien levied is canceled and the ownership interest of the previous owner or occupant of the valueless home is terminated as of the date of issuance of the new title.  The new title owner shall take the title free of all rights and interests even though the mobile home park owner fails to comply with the requirements of this section or any judicial proceedings, if the new title owner acts in good faith.

(d) Unless the valueless home is to be titled in the name of a third party, the mobile home park owner may dispose of a valueless home and any personal property to a demolisher, sanitary land fill or other lawful disposal site under the terms and conditions as the mobile home park owner shall determine.

(e) A person who removes or allows the removal of a valueless home as provided in this section is not liable to the previous owner of the valueless home due to the removal of the valueless home.

(f) The rights provided in this section to a real property owner are not exclusive of other rights of the real property owner.

History: L. 1998, ch. 83, § 1; July 1.



58-4214 Manufactured housing; elimination of certificate of title; requirements; real property.

58-4214. Manufactured housing; elimination of certificate of title; requirements; real property. (a) Whenever a manufactured home or mobile home is permanently affixed to real property, by placement upon a permanent foundation of a type not removable intact from such real property, the manufactured home or mobile home shall be considered for all purposes an improvement to real property, if the certificate of title which has been issued or is required to be issued for such manufactured home or mobile home pursuant to K.S.A. 58-4204, and amendments thereto, is eliminated pursuant to this section. If the certificate of title has been eliminated pursuant to this section, the ownership of the manufactured home or mobile home shall be an incident of ownership of the real property where it is located under governing real property law. If the certificate of title has been eliminated pursuant to this section, a separate security interest in the manufactured home or mobile home shall not exist, and the manufactured home or mobile home shall only be subject to a lien as part of the real property where it is located.

(b) To eliminate a certificate of title which has been issued or is required to be issued for a manufactured home or mobile home pursuant to K.S.A. 58-4204, and amendments thereto, the owner of the manufactured home or mobile home shall make application to the division, including submission of the following:

(1) An affidavit, in the form prescribed by the division, signed by all the owners of the manufactured home or mobile home, and also signed by all parties having a mortgage, lien or other security interest in the manufactured home or mobile home, as evidence of consent to the elimination of the certificate of title, and containing:

(A) The date;

(B) the names of all the owners of record of the manufactured home or mobile home;

(C) the legal description of the real property where the manufactured home or mobile home is located;

(D) a description of the manufactured home or mobile home, including model year, make, width, length and identification number;

(E) the names of all parties holding a security interest or otherwise entitled to a lien or encumbrance in the manufactured home or mobile home;

(F) a statement that the owner or one of the owners of the manufactured home or mobile home owns the real property where the manufactured home or mobile home is or will be located; and

(G) the name and address of an owner, lending agency or other entity to which the approved application may be delivered;

(2) the certificate of title for the manufactured home or for the mobile home issued pursuant to K.S.A. 58-4204, and amendments thereto, or in the case of a new manufactured home, the manufacturer's statement of origin;

(3) where one or more parties have a security interest in the manufactured home or mobile home, a release of each such secured party's security interest;

(4) proof of payment of all applicable fees and taxes; and

(5) any other information the division may reasonably require pursuant to duly adopted rules and regulations.

(c) The division shall approve the application for elimination of the title when all requirements of subsection (b) have been satisfied. After the application has been approved, the division shall deliver the approved application as directed by the application. The approved application shall be recorded in the office of the register of deeds of the county in which there is located the real property on which the manufactured home or mobile home is affixed. Upon such recording, the certificate of title shall be presumed to be eliminated. If a certificate of title previously has been issued for the manufactured home or mobile home pursuant to K.S.A. 58-4204, and amendments thereto, the division also shall cancel such certificate of title.

History: L. 2002, ch. 49, § 1; Apr. 18.



58-4215 Elimination of certificate of title; forms; rules and regulations.

58-4215. Elimination of certificate of title; forms; rules and regulations. The division shall prepare such forms as may be necessary to implement the provisions of  K.S.A. 58-4214, and amendments thereto, and the director shall adopt such rules and regulations as are necessary to carry out the provisions of the Kansas manufactured housing act, including rules and regulations establishing reasonable fees to cover the division's costs in implementing the provisions of  K.S.A. 58-4214, and amendments thereto.

History: L. 2002, ch. 49, § 2; Apr. 18.



58-4216 Certain sections part of Kansas manufactured housing act.

58-4216. Certain sections part of Kansas manufactured housing act. The provisions of  K.S.A. 58-4214 through 58-4216, and amendments thereto, shall be a part of and supplemental to the Kansas manufactured housing act.

History: L. 2002, ch. 49, § 3; Apr. 18.



58-4217 Regulation of manufactured home installation; purposes; legislative intent.

58-4217. Regulation of manufactured home installation; purposes; legislative intent. (a) The purposes of K.S.A. 58-4217 to 58-4226, inclusive, and amendments thereto, are: (1) To ensure that manufactured homes installed in the state of Kansas are installed in accordance with the requirements and purposes of the federal act; (2) to ensure that persons installing manufactured homes in the state of Kansas are appropriately trained to do so; and (3) to provide for the promulgation of uniform standards which shall be applicable throughout the state to effect the foregoing.

(b) To accommodate realization of the purposes set forth in subsection (a) of this section, the legislature hereby declares its intent to exercise the exclusive power to regulate the installation of manufactured homes and the persons who install manufactured homes, except that municipalities may adopt standards for the installation of manufactured homes which are consistent with the installation standards promulgated pursuant to K.S.A. 58-4218, and amendments thereto.

History: L. 2005, ch. 109, § 3; Apr. 21.



58-4218 Same; Kansas housing resources corporation; adoption of rules and regulations, installation standards; department of revenue agent for corporation; president's powers and duties.

58-4218. Same; Kansas housing resources corporation; adoption of rules and regulations, installation standards; department of revenue agent for corporation; president's powers and duties. (a) The corporation shall adopt rules and regulations to promulgate uniform installation standards. The installation standards promulgated shall take effect on January 1, 2006, or on and after the date which is six months from the date the standards promulgated pursuant to the federal act are published in the federal register, whichever is later. The installation standards shall establish reasonable specifications for the installation of a manufactured home, at the place of occupancy, to ensure proper siting, the joining of all sections of the home and installation of stabilization, support or anchoring systems. The standards so promulgated shall be reasonable and shall be consistent with the standards established by or pursuant to the federal act. The rules and regulations promulgating the installation standards shall be adopted in the manner prescribed by K.S.A. 77-421, and amendments thereto, after notice has been given and a hearing held in the manner prescribed by K.S.A. 77-421, and amendments thereto. The corporation may amend or alter the installation standards by duly adopted rules and regulations, but no person, other than the corporation, shall have authority to amend or alter the uniform standards so adopted.

(b) The president may enter into an agreement with the state department of revenue to have such department act as an agent of the corporation for the purposes of K.S.A. 58-4217 through 58-4225, and amendments thereto. The corporation and the state department of revenue may exchange information beneficial to the administration of K.S.A. 58-4217 through 58-4225, and amendments thereto.

(c) The president shall monitor the progress of standards promulgated pursuant to the federal act, shall determine whether the state of Kansas is in compliance with the federal standards and shall report such activity and recommend action necessary to bring Kansas into compliance with the federal act. Such report shall be delivered to the senate commerce committee and the house commerce and labor committee by February 1 of each year.

History: L. 2005, ch. 109, § 4; Apr. 21.



58-4219 Same; installer's licensure requirements; fees; municipality powers; exceptions to licensure; examinations; apprentice installer licensure requirements.

58-4219. Same; installer's licensure requirements; fees; municipality powers; exceptions to licensure; examinations; apprentice installer licensure requirements. (a) Except as otherwise provided in this section, any person installing manufactured homes in this state on or after July 1, 2006, either shall hold a manufactured home installer's license issued pursuant to this section or shall work under the supervision of a licensed installer. Each such license shall be valid for a term of three years and may be renewed. The fee for such license and for each renewal thereof shall be $300, which shall be paid to the corporation by the applicant. From and after July 1, 2006, the manufactured home installer's license issued pursuant to this section shall be the only authority required for the installation of manufactured homes within this state. The manufactured home installer's license shall entitle a licensed installer to install manufactured homes in this state, including the installation of heating and air conditioning systems and the hookup of electric, gas and water utilities from the utility meters to the manufactured home.

(b) On or after July 1, 2006, no municipality may impose any additional licensing requirements or require the payment of an additional or separate fee as a condition for the installation of a manufactured home within its boundaries by a licensed installer, except that nothing herein shall be construed as prohibiting a municipality from requiring a building permit as a condition precedent to the installation of a manufactured home and charging a fee in connection with such building permit, or prohibiting a municipality which provides for the inspection of manufactured homes installed in this state, from imposing a reasonable inspection fee.

(c) Nothing in this act shall be construed to require a person who installs a new or previously owned manufactured home on property owned by such person, for occupancy by such person, to obtain a manufactured home installer's license. However, none of the rights, remedies or causes of action provided under K.S.A. 58-4217 to 58-4223, inclusive, and amendments thereto, shall be available to any such person.

(d) Except as otherwise provided in subsection (i), in order to obtain a manufactured home installer's license, an applicant shall:

(1) Be at least 18 years of age;

(2) complete an installation training course approved by the president;

(3) submit an application for a license on a form prescribed and furnished by the corporation;

(4) submit with the license application the required license fee and an examination fee fixed by the corporation in an amount necessary to cover the costs of the examination, unless the examination fee is to be submitted directly to a person who administers an examination certified by the corporation, as provided in subsection (f) of this section;

(5) pass the examination specified in this section as being designed to test the skills necessary to properly install manufactured homes and to ascertain that the applicant has adequate knowledge of the laws applicable to manufactured home installation contracting;

(6) not have been found responsible in any administrative action by the division or corporation for any violation of the Kansas manufactured housing act or any rules or regulations promulgated thereunder;

(7) submit with the license application proof satisfactory to the president that, within the three years preceding the date the license application is submitted to the corporation, the applicant has not less than two-years experience as an installer, except that for an applicant submitting an application during calendar year 2007, at least one year of the applicant's prior experience shall be as an apprentice installer; and for an applicant submitting an application thereafter, both years of the applicant's prior experience shall be as an apprentice installer; and

(8) carry liability insurance in an amount determined by the corporation pursuant to duly adopted rules and regulations, but such liability insurance shall have limits of not less than $100,000, and such liability insurance must insure the licensed installer and any apprentice installer working under the supervision of the licensed installer.

(e) Except as otherwise provided in subsection (f), the corporation shall establish a standard examination for determining the competency of applicants to become licensed installers, based upon codes and standards in effect on the effective date of the installation standards under K.S.A. 58-4218 and amendments thereto.

(f) In lieu of developing a standard examination pursuant to subsection (e), the president may certify one or more examinations developed by persons recognized in the industry either for testing persons to determine their qualifications to install manufactured homes, for having developed installation standards or for having provided courses or programs to educate installers regarding installation of manufactured homes in compliance with installation standards.

An applicant for a manufactured home installer's license shall be furnished by the corporation with a list of the examinations which have been certified by the president pursuant to this subsection. The list shall include all of the information necessary to take each of the certified examinations, including the amount of the examination fee to be paid directly to the person administering the examination by the applicant for a manufactured home installer's license. The applicant must successfully complete one of the certified examinations on the list.

(g) On and after July 1, 2006, a person engaged by a licensed installer to assist in the installation of a manufactured home, including an apprentice installer, at all times shall work under the supervision of a licensed installer. A licensed installer shall be present at the site where the manufactured home is being installed at such times as may be necessary for the licensed installer to ensure that the manufactured home is being installed in accordance with the installation standards. The licensed installer shall be responsible for all acts or omissions of apprentice installers and other persons working under the licensed installer's supervision in the installation of a manufactured home.

(h) A person may obtain a license as an apprentice installer from the corporation. In order to obtain an apprentice installer's license, an applicant:

(1) Must be at least 18 years of age;

(2) must complete an installation training course approved by the president;

(3) must submit an application for a license on a form prescribed and furnished by the corporation;

(4) must submit with the license application a license application fee in the amount of $75; and

(5) must not have been found responsible in any administrative action by the corporation for any violation of the Kansas manufactured housing act or any rules or regulations promulgated thereunder.

An apprentice installer's license shall be valid for two years, but may be renewed upon application to the president on a form prescribed by the corporation and payment of a renewal license fee of $75.

(i) An applicant for a manufactured home installer's license as a licensed installer shall not be required to take the examination required by this section in order to obtain a manufactured home installer's license, if the president finds that all three of the following conditions apply: (1) The applicant is licensed as an installer by a municipality on the effective date of this act; (2) prior to July 1, 2006, the applicant had successfully completed an examination administered by any municipality that is designed to test the skills necessary to properly install manufactured homes; and (3) within the three years preceding the date the applicant submitted a license application to the corporation, the applicant had not less than two-years experience either as an installer licensed by any municipality or working under the supervision of an installer licensed by any municipality or as an apprentice installer working under the supervision of a licensed installer.

(j) On and after January 1, 2007, upon a specific written finding of good cause by the president the president may waive the requirement that some or all of an applicant's prior experience be obtained as an apprentice installer.

History: L. 2005, ch. 109, § 5; Apr. 21.



58-4220 Same; municipalities; inspections, fee.

58-4220. Same; municipalities; inspections, fee. From and after July 1, 2006, a municipality may inspect or cause to be inspected by qualified individuals any manufactured home installed within the municipality's jurisdiction. Any such inspection shall be limited to a determination that the installation of the manufactured home complies with the installation standards prescribed by the duly adopted rules and regulations of the corporation, or the standards promulgated by the municipality in accordance with K.S.A. 58-4217, and amendments thereto. A municipality may impose a reasonable fee to cover the costs of such inspection.

History: L. 2005, ch. 109, § 6; Apr. 21.



58-4221 Same; unlawful acts of licensees or applicants for licenses; penalties.

58-4221. Same; unlawful acts of licensees or applicants for licenses; penalties. (a) No licensed installer, apprentice installer or applicant for a manufactured home installer's license or apprentice installer's license shall:

(1) Violate any lawful order of the president;

(2) obtain a manufactured home installer's license by fraud or misrepresentation;

(3) be convicted of or enter a plea of nolo contendere to a crime in any jurisdiction which directly relates to the installation of manufactured homes or the ability to install manufactured homes in that jurisdiction; or

(4) commit fraud or deceit in the practice of manufactured home installation contracting.

(b) Any person who violates any provision of subsection (a) shall be subject to any of the following actions by the president or the president's designee:

(1) License revocation;

(2) license suspension;

(3) a civil penalty not to exceed $1,000 per violation;

(4) a requirement to take and pass, or retake and pass, the examination approved by the president;

(5) a notice of non-compliance; or

(6) refusal of license application.

History: L. 2005, ch. 109, § 7; Apr. 21.



58-4222 Same; unlawful acts of unlicensed persons; penalties.

58-4222. Same; unlawful acts of unlicensed persons; penalties. (a) From and after July 1, 2006, no person shall:

(1) Falsely represent such person or any other person as a licensed installer or licensed apprentice installer;

(2) falsely impersonate a licensed installer or licensed apprentice installer;

(3) present as such person's own the manufactured home installer's license or apprentice installer's license of another;

(4) knowingly give false evidence to the corporation;

(5) use or attempt to use any manufactured home installer's license or apprentice installer's license that has been suspended or revoked, or that has expired or is otherwise invalid; or

(6) engage in the business of or act in the capacity of a licensed installer or licensed apprentice installer without being a licensed installer or licensed apprentice installer, as the case may be.

(b) Any person who violates any of the provisions of subsection (a) shall be subject to a civil penalty of not to exceed $1,000 per violation. If the president or the president's designee determines that any person violating any provision of subsection (a) is not licensed under K.S.A. 58-4219, and amendments thereto, and is not working under the supervision of a licensed installer, the president or the president's designee may request the attorney general to file an action in a court of competent jurisdiction, to enjoin that person from engaging in unauthorized activities.

History: L. 2005, ch. 109, § 8; Apr. 21.



58-4223 Same; hearing.

58-4223. Same; hearing. From and after July 1, 2006, whenever the president or the president's designee has reason to believe that a licensed installer, an apprentice installer or an applicant for a manufactured home installer's license or apprentice installer's license is in violation of any provision contained in K.S.A. 58-4217 to 58-4222, inclusive, and amendments thereto, or any rule or regulation adopted thereunder, the president or the president's designee, either upon the president's or such designee's own motion or upon complaint, may hold a hearing for the purpose of determining whether any of the actions authorized by subsection (b) of K.S.A. 58-4221, and amendments thereto, is warranted. The hearing shall be conducted and any action taken by the president or the president's designee pursuant to the hearing shall be in accordance with the provisions of the Kansas administrative procedure act.

History: L. 2005, ch. 109, § 9; Apr. 21.



58-4224 Same; remedy of homeowner for noncompliance with installation standards; procedure; inspection; order of president; bearing.

58-4224. Same; remedy of homeowner for noncompliance with installation standards; procedure; inspection; order of president; bearing. (a) If the owner of a manufactured home which is installed on or after July 1, 2006, believes that the manufactured home is not in compliance with the installation standards or the federal act, the owner may file within the one-year period of completion of installation an application with the corporation for an inspection of the manufactured home by a qualified inspector. The application shall be submitted on a form prescribed by the corporation and shall be accompanied by a nonrefundable application fee of $100. Upon receipt of the application and fee, the president shall designate a qualified inspector to conduct an inspection of the manufactured home, to determine the validity of the owner's complaint, and the president, within three days thereafter, shall give to all parties involved in the dispute, written notice of the filing of the owner's application and the designation of the qualified inspector.

(b) The corporation shall adopt such rules and regulations as may be necessary to provide for the inspection of a manufactured home pursuant to this section and to otherwise provide for the implementation of this section.

(c) All parties involved in the dispute shall be given an opportunity to be present during the inspection of the home. At the completion of the inspection, the inspector shall prepare a written report of the inspector's findings of defects, if any. The report shall be submitted to the president, and copies of the report shall be given at the same time to all parties involved in the dispute. Within 10 days of receipt of the inspector's report, any party involved in the dispute may file with the president written objections to the inspector's report. A copy of any party's written objections shall, at the same time, be provided to the other parties.

(d) Upon review of the inspector's report, together with any written statement of objections filed by any of the parties, the president shall issue an order directing the action, if any, to be taken by the parties involved. The order shall assess the costs of the inspection to the nonprevailing party or parties. If no party prevails on all issues, the president shall assess the costs to the parties in such proportion as the president deems just and equitable.

(e) Any party aggrieved by the president's order may file a written request for a hearing within 10 days of the date of the order. The hearing shall be conducted and any action taken by the president or the president's designee pursuant to the hearing shall be in accordance with the provisions of the Kansas administrative procedure act.

History: L. 2005, ch. 109, § 10; Apr. 21.



58-4225 Same; rules and regulations.

58-4225. Same; rules and regulations. The corporation may adopt rules and regulations as necessary for the implementation of K.S.A. 58-4217 through 58-4224, and amendments thereto.

History: L. 2005, ch. 109, § 11; Apr. 21.



58-4226 Same; remittance and deposit of civil penalties and fees in state housing trust fund.

58-4226. Same; remittance and deposit of civil penalties and fees in state housing trust fund. Any civil penalties or fees paid to the president or corporation pursuant to K.S.A. 58-4217 to 58-4225, inclusive, and amendments thereto, shall be remitted to the state treasurer in accordance with K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state housing trust fund.

History: L. 2005, ch. 109, § 12; Apr. 21.



58-4227 Same; certain sections part of Kansas manufactured housing act.

58-4227. Same; certain sections part of Kansas manufactured housing act. K.S.A. 58-4217 to 58-4226, inclusive, and amendments thereto, shall be a part of and supplemental to the Kansas manufactured housing act.

History: L. 2005, ch. 109, § 14; Apr. 21.






Article 43 EXPEDITED DETERMINATION OF VALIDITY OF LIENS

58-4301 Liens and claims against real or personal property; expedited process to review and determine validity.

58-4301. Liens and claims against real or personal property; expedited process to review and determine validity. (a) (1) Any person who owns real or personal property or an interest in real or personal property or who is the purported debtor or obligor and who has reason to believe that any document or instrument purporting to create a lien or claim against the real or personal property or an interest in real or personal property previously filed or submitted for filing and recording is fraudulent as defined in subsection (e) may complete and file, at any time without any time limitation, with the district court of the county in which such lien or claim has been filed or submitted for filing, or with the district court of the county in which the property or the rights appertaining thereto is situated, a motion for judicial review of the status of documentation or instrument purporting to create a lien or claim as provided in this section. Such motion shall be supported by the affidavit of the movant or the movant's attorney setting forth a concise statement of the facts upon which the claim for relief is based. Such motion shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council.

(2) The completed form for ordinary certificate of acknowledgment shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council.

(3) The clerk of the district court shall not collect a filing fee for filing a motion as provided in this section.

(b) The court's findings may be made solely on a review of the documentation or instrument attached to the motion and without hearing any testimonial evidence. The district court's review may be made ex parte without delay or notice of any kind. An appellate court shall expedite review of a district court's findings as provided in this section.

(c) (1) After review, the district court shall enter appropriate findings of fact and conclusions of law in a form as provided in subsection (d) regarding the documentation or instrument purporting to create a lien or claim, which shall be filed and indexed in the same filing office in the appropriate class of records in which the original documentation or instrument in question was filed.

(2) The court's findings of fact and conclusions of law may include an order setting aside the lien and directing the filing officer to nullify the lien instrument purporting to create the lien or claim. If the lien or claim was filed pursuant to the uniform commercial code, such order shall act as a termination statement filed pursuant to such code.

(3) The filing officer shall not collect a filing fee for filing a district court's findings of fact and conclusions of law as provided in this section.

(4) A copy of the findings of fact and conclusions of law shall be mailed to the movant and the person who filed the lien or claim at the last known address of each person within seven days of the date that the findings of fact and conclusions of law is issued by the district court.

(d) The findings of fact and conclusions of law shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council.

(e) As used in this section, a document or instrument is presumed to be fraudulent if the document or instrument purports to create a lien or assert a claim against real or personal property or an interest in real or personal property and:

(1) Is not a document or instrument provided for by the constitution or laws of this state or of the United States;

(2) is not created by implied or express consent or agreement of the obligor, debtor or the owner of the real or personal property or an interest in the real or personal property, if required under the laws of this state, or by implied or express consent or agreement of an agent, fiduciary or other representative of that person; or

(3) is not an equitable, constructive or other lien imposed by a court with jurisdiction created or established under the constitution or laws of this state or of the United States.

(f) As used in this section, filing office or filing officer refers to the officer and office where a document or instrument as described in this section is appropriately filed as provided by law, including, but not limited to, the register of deeds, the secretary of state and the district court and filing officers related thereto.

History: L. 1998, ch. 116, § 1; L. 2000, ch. 142, § 154; L. 2005, ch. 101, § 1; L. 2010, ch. 125, § 2; July 1.



58-4302 Civil action against person filing fraudulent lien or claim; procedure; orders.

58-4302. Civil action against person filing fraudulent lien or claim; procedure; orders. (a) After the court has made a finding that a lien or claim is fraudulent pursuant to K.S.A. 58-4301, and amendments thereto, the aggrieved person may bring a civil action for damages and injunctive relief against the person who filed or recorded the fraudulent documents. No action may be brought under this section against the filing office or filing officer as those terms are described in subsection (f) of K.S.A. 58-4301, and amendments thereto.

(b) In such an action, the burden shall be on the plaintiff to prove by a preponderance of the evidence that the defendant knew or should have known that the documents filed or recorded were in violation of K.S.A. 58-4301, and amendments thereto.

(c) Such an action shall be bifurcated from an action under K.S.A. 58-4301, and amendments thereto, and service shall be made in accordance with article 3 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto.

(d) The court shall award the prevailing party the costs of the proceeding arising under this section and may award the prevailing party reasonable attorney's fees.

(e) After trial, and if the court makes a finding that a lien or claim is fraudulent pursuant to K.S.A. 58-4301, and amendments thereto, the court may:

(1) Order the defendant to pay actual and liquidated damages up to $10,000 or, if actual damages exceed $10,000, all actual damages, to the plaintiff for each violation of K.S.A. 58-4301, and amendments thereto;

(2) enjoin the defendant from filing any future liens or claims, or future liens or claims against persons specified by the court, with any filing officer without approval of the court that enters the order; and

(3) enjoin the defendant from filing any future liens or claims that would violate K.S.A. 58-4301, and amendments thereto.

(f) Any order set forth in subsection (e) shall be subject to modification and termination by the court that enters the order.

(g) Each violation of any order set forth in subsection (e) may be considered contempt of court, punishable by a fine not to exceed $1,000, imprisonment in the county jail for not more than 120 days, or both such fine and imprisonment.

History: L. 2010, ch. 125, § 1; July 1.






Article 44 UNIFORM REAL PROPERTY ELECTRONIC RECORDING ACT

58-4401 Citation.

58-4401. Citation. This act shall be known and may be cited as the uniform real property electronic recording act.

History: L. 2006, ch. 145, § 1; July 1.



58-4402 Definitions.

58-4402. Definitions. In this act unless the context otherwise requires:

(a) "Document" means information that is:

(1) Inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and

(2) eligible to be recorded in the land records maintained by the register of deeds.

(b) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

(c) "Electronic document" means a document that is received by the register of deeds in an electronic form.

(d) "Electronic signature" means an electronic sound, symbol or process attached to or logically associated with a document and executed or adopted by a person with the intent to sign the document.

(e) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency or instrumentality or any other legal or commercial entity.

(f) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

History: L. 2006, ch. 145, § 2; July 1.



58-4403 Requirement for original, on paper, in writing satisfied by electronic document; requirement for signature satisfied by electronic signature.

58-4403. Requirement for original, on paper, in writing satisfied by electronic document; requirement for signature satisfied by electronic signature. On and after July 1, 2007: (a) If a law requires, as a condition for recording, that a document be an original, be on paper or another tangible medium, or be in writing, the requirement is satisfied by an electronic document satisfying this act.

(b) If a law requires, as a condition for recording, that a document be signed, the requirement is satisfied by an electronic signature.

History: L. 2006, ch. 145, § 3; July 1.



58-4404 Register of deeds authorized to implement act.

58-4404. Register of deeds authorized to implement act. On and after July 1, 2007:

(a) In this section, "paper document" means a document that is received by the register of deeds in a form that is not electronic.

(b) A register of deeds:

(1) Who implements any of the functions listed in this section shall do so in compliance with standards established by the electronic recording commission;

(2) may receive, index, store, archive and transmit electronic documents;

(3) may provide for access to, and for search and retrieval of, documents and information by electronic means;

(4) who accepts electronic documents for recording shall continue to accept paper documents as authorized by state law and shall place entries for both types of documents in the same index;

(5) may convert paper documents accepted for recording into electronic form;

(6) may convert into electronic form information recorded before the register of deeds began to record electronic documents;

(7) may accept electronically any fee or tax that the register of deeds is authorized to collect; and

(8) may agree with other officials of a state or a political subdivision thereof, or of the United States, on procedures or processes to facilitate the electronic satisfaction of prior approvals and conditions precedent to recording and the electronic payment of fees and taxes.

History: L. 2006, ch. 145, § 4; July 1.



58-4405 Electronic recording commission created; duties.

58-4405. Electronic recording commission created; duties. (a) An electronic recording commission is created to adopt standards to implement this act. The commission shall consist of 15 persons who shall be appointed as follows:

(1) Three members who are registers of deeds appointed by the Kansas register of deeds association;

(2) two members of the title industry appointed by the Kansas land title association;

(3) one member who is an attorney appointed by the Kansas bar association;

(4) one member of the construction industry appointed by the governor;

(5) one member of the oil and gas industry appointed by the legislative coordinating council;

(6) one member of the banking industry appointed by the legislative coordinating council;

(7) one member of the mortgage industry appointed by the legislative coordinating council;

(8) one member who is a surveyor appointed by the legislative coordinating council;

(9) one member who is a realtor appointed by the legislative coordinating council;

(10) one member of the agricultural industry appointed by the governor;

(11) the state archivist or the archivist's designee; and

(12) the secretary of state or the secretary's designee.

(b) To keep the standards and practices of registers of deeds in this state in harmony with the standards and practices of recording offices in other jurisdictions that enact substantially this act and to keep the technology used by registers of deeds in this state compatible with technology used by recording offices in other jurisdictions that enact substantially this act, the electronic recording commission, so far as is consistent with the purposes, policies, and provisions of this act, in adopting, amending and repealing standards shall consider:

(1) Standards and practices of other jurisdictions;

(2) the most recent standards promulgated by national standard-setting bodies, such as the property records industry association;

(3) the views of interested persons and governmental officials and entities;

(4) the needs of counties of varying size, population and resources; and

(5) standards requiring adequate information security protection to ensure that electronic documents are accurate, authentic, adequately preserved and resistant to tampering.

History: L. 2006, ch. 145, § 5; July 1.



58-4406 Uniformity of act.

58-4406. Uniformity of act. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: L. 2006, ch. 145, § 6; July 1.



58-4407 Modification, limitation, superceding of federal acts.

58-4407. Modification, limitation, superceding of federal acts. This act modifies, limits and supersedes the federal electronic signatures in global and national commerce act (15 U.S.C. section 7001 et seq.) but does not modify, limit or supersede section 101(c) of that act (15 U.S.C. section 7001(c)) or authorize electronic delivery of any of the notices described in section 103(b) of that act (15 U.S.C. section 7003(b)).

History: L. 2006, ch. 145, § 7; July 1.






Article 46 KANSAS UNIFORM COMMON INTEREST OWNERS BILL OF RIGHTS ACT

58-4601 Kansas uniform common interest owners bill of rights act; findings; purpose

58-4601. Kansas uniform common interest owners bill of rights act; findings; purpose. (a) K.S.A. 2015 Supp. 58-4601 through 58-4614 and 58-4616 through 58-4623, and amendments thereto, shall be known as the Kansas uniform common interest owners bill of rights act.

(b) The legislature finds as a matter of public policy:

(1) That a significant and increasing number of Kansans live in common interest communities;

(2) that effective operation of these common interest communities is in the interest of their owners, residents, and the state; and

(3) that the adoption of uniform rules to govern the rights and duties of unit owners, associations, and developers will help to ensure that common interest communities operate effectively and fairly.

(c) The public purposes of this act are to establish uniform rules of law to clarify the rights and duties of unit owners and associations in all forms of common interest communities, to provide for the effective operation of common interest communities in the interest of their owners and their residents and to address current and potential areas of conflict and tension between unit owners and associations, boards and managers in a comprehensive and balanced manner.

(d) This section shall take effect on and after January 1, 2011.

History: L. 2010, ch. 116, § 1; July 1.



58-4602 Same; definitions.

58-4602. Same; definitions. As used in this act:

(a) "Assessment" means the sum attributable to each unit and due to the association pursuant to the budget adopted under K.S.A. 2015 Supp. 58-4620, and amendments thereto.

(b) "Association" means the unit owners association.

(c) "Board of directors" means the body, regardless of name, designated in the declaration or bylaws which has power to act on behalf of the association.

(d) "Bylaws" means the instruments, however denominated, that contain the procedures for conduct of the affairs of the association, regardless of the form in which the association is organized, including any amendments to the instruments.

(e) "Common elements" means those portions of the property not owned individually by unit owners, but in which an indivisible interest is held by all unit owners, generally including the grounds, parking areas and recreational facilities.

(f) "Common interest community" means real estate described in a declaration with respect to which a person, by virtue of the person's ownership of a unit, is obligated to pay for a share of real estate taxes, insurance premiums, maintenance, or improvement of, or services or other expenses related to, common elements, other units, or other real estate described in that declaration. The term does not include an arrangement described in K.S.A. 2015 Supp. 58-4607, and amendments thereto. For purposes of this paragraph, ownership of a unit does not include holding a leasehold interest.

(g) "Declarant" means a person or group of persons acting in concert that:

(1) As part of a common promotional plan, offers to dispose of the interest of the person or group of persons in a unit not previously disposed of; or

(2) reserves or succeeds to any declarant right.

(h) "Declaration" means the instrument, however denominated, that creates a common interest community, including any amendments to that instrument.

(i) "Limited common element" means a portion of the common elements allocated for the exclusive use of one or more but fewer than all of the units.

(j) "Person" means an individual, corporation, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity. In the case of a land trust, the term means the settlor of the trust rather than the trust or the trustee.

(k) "Record," used as a noun, means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(l) "Residential purposes" means use for dwelling or recreational purposes, or both.

(m) "Rule" means a policy, guideline, restriction, procedure, or regulation of an association, however denominated, which is not set forth in the declaration or bylaws and which governs the conduct of persons or the use or appearance of property.

(n) "Unit" means a physical portion of the common interest community designated for separate ownership or occupancy.

(o) "Unit owner" means a person that owns a unit.

(p) This section shall take effect on and after January 1, 2011.

History: L. 2010, ch. 116, § 2; July 1.



58-4603 Same; provisions mandatory.

58-4603. Same; provisions mandatory. (a) Except as expressly provided in this act, the provisions of this act shall be mandatory and apply notwithstanding contrary provisions in the declaration or bylaws of a common interest community and shall not be varied or waived by agreement.

(b) This section shall take effect on and after January 1, 2011.

History: L. 2010, ch. 116, § 3; July 1.



58-4604 Same; duty of good faith.

58-4604. Same; duty of good faith. (a) Every contract or duty governed by this act imposes an obligation of good faith in its performance or enforcement.

(b) This section shall take effect on and after January 1, 2011.

History: L. 2010, ch. 116, § 4; July 1.



58-4605 Same; application of act.

58-4605. Same; application of act. (a) This act, and amendments thereto, apply to all common interest communities that contain 12 or more units that may be used for residential purposes and are created within this state after the effective date of this act.

(b) This section shall take effect on and after January 1, 2011.

History: L. 2010, ch. 116, § 5; July 1.



58-4606 Same; prospective application; supersedes existing provisions.

58-4606. Same; prospective application; supersedes existing provisions. (a) This act, and amendments thereto, apply to all common interest communities that contain 12 or more units that may be used for residential purposes created in this state before the effective date of this act; but this act, and amendments thereto, do not apply with respect to actions or decisions of an association or its board of directors concerning events and circumstances occurring before the effective date of this act.

(b) This act, and amendments thereto, do not invalidate existing provisions of the declaration, bylaws, plats or plans of those common interest communities; provided, however, the provisions of the declaration or bylaws of a common interest community that are contrary to the mandatory provisions of this act, and amendments thereto, may not be enforced with respect to events and circumstances occurring after the effective date of the act.

(c) The declaration, bylaws, plats or plans of any common interest community created before the effective date of this act may be amended to achieve any result permitted by this act, regardless of what applicable law provided before the effective date of this act.

(d) This section shall take effect on and after January 1, 2011.

History: L. 2010, ch. 116, § 6; July 1.



58-4607 Same; arrangements not considered common interest communities.

58-4607. Same; arrangements not considered common interest communities. (a) An arrangement between the associations for two or more common interest communities to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate, or other activities specified in their arrangement or declarations does not create a separate common interest community.

(b) An arrangement between an association and the owner of real estate that is not part of a common interest community to share the costs of real estate taxes, insurance premiums, services, maintenance or improvements of real estate, or other activities specified in their arrangement does not create a separate common interest community. However, assessments against the units in the common interest community required by the arrangement must be included in the periodic budget for the common interest community, and the arrangement must be disclosed in all public offering statements and resale certificates required by this act.

(c) A covenant that requires the owners of separately owned parcels of real estate to share costs or other obligations associated with a party wall, driveway, well, or other similar use does not create a common interest community unless the owners otherwise agree.

(d) This section shall take effect on and after January 1, 2011.

History: L. 2010, ch. 116, § 7; July 1.



58-4608 Same; association duties; restrictions; board of directors discretion.

58-4608. Same; association duties; restrictions; board of directors discretion. (a) The association shall:

(1) Adopt and may amend bylaws and may adopt and amend rules;

(2) adopt and may amend budgets;

(3) have the power to require that disputes between the association and unit owners or between two or more unit owners regarding the common interest community be submitted to nonbinding alternative dispute resolution as a prerequisite to commencement of a judicial proceeding;

(4) promptly provide notice to the unit owners of any legal proceedings in which the association is a party other than proceedings involving enforcement of rules, covenants or declarations of restrictions, or to recover unpaid assessments or other sums due the association;

(5) establish a reasonable method for unit owners to communicate among themselves and with the board of directors concerning the association;

(6) have the power to suspend any right or privilege of a unit owner that fails to pay an assessment, but may not:

(A) Deny a unit owner or other occupant access to the owner's unit;

(B) suspend a unit owner's right to vote except involving issues of assessments and fees; or

(C) withhold services provided to a unit or a unit owner by the association if the effect of withholding the service would be to endanger the health, safety, or property of any person; and

(7) have all other powers that may be exercised in this state by organizations of the same type as the association.

(b) The board of directors may determine whether to take enforcement action by exercising the association's power to impose sanctions or commencing an action for a violation of the declaration, bylaws, and rules, including whether to compromise any claim for unpaid assessments or other claim made by or against it. The board of directors does not have a duty to take enforcement action if it determines that, under the facts and circumstances presented:

(1) The association's legal position does not justify taking any or further enforcement action;

(2) the covenant, restriction, or rule being enforced is, or is likely to be construed as, inconsistent with law;

(3) although a violation may exist or may have occurred, it is not so material as to be objectionable to a reasonable person or to justify expending the association's resources; or

(4) it is not in the association's best interests to pursue an enforcement action.

(c) The board of directors' decision under subsection (b) not to pursue enforcement under one set of circumstances does not prevent the board of directors from taking enforcement action under another set of circumstances, but the board of directors may not be arbitrary or capricious in taking enforcement action.

(d) The provisions of subsection (a)(6)(B) shall not apply to an association for a common interest community for a recreational lake development which contains more than 500 units where less than 50% of such units contain a residence.

(e) This section shall take effect on and after January 1, 2011.

History: L. 2010, ch. 116, § 8; L. 2012, ch. 139, § 1; July 1.



58-4609 Same; officers, board of directors duties; restrictions.

58-4609. Same; officers, board of directors duties; restrictions. (a) In the performance of their duties, officers and members of the board of directors appointed by the declarant shall exercise the degree of care and loyalty to the association required of a trustee. Officers and members of the board of directors not appointed by the declarant shall exercise the degree of care and loyalty to the association required of an officer or director of a corporation organized, and are subject to the conflict of interest rules governing directors and officers, under existing law.  The standards of care and loyalty described in this section apply regardless of the form in which the association is organized.

(b) An association shall have a board of directors created in accordance with its declaration or bylaws. Except as otherwise provided in the declaration, the bylaws, subsection (c), or other provisions of this act, the board of directors acts on behalf of the association.

(c) The board of directors may not:

(1) Amend the declaration except as provided by law other than this act;

(2) amend the bylaws;

(3) terminate the common interest community;

(4) elect members of the board of directors, but may fill vacancies in its membership for the unexpired portion of any term or, if earlier, until the next regularly scheduled election of board of directors' members; or

(5) determine the qualifications, powers, duties, or terms of office of board of directors' members.

(d) This section shall take effect on and after January 1, 2011.

History: L. 2010, ch. 116, § 9; July 1.



58-4610 Same; bylaws.

58-4610. Same; bylaws.  (a) The bylaws of the association must:

(1) Provide the number of members of the board of directors and the titles of the officers of the association;

(2) provide for election by the board of directors or, if the declaration requires, by the unit owners, of a president, treasurer, secretary, and any other officers of the association the bylaws specify;

(3) specify the qualifications, powers and duties, terms of office, and manner of electing and removing board of directors' members and officers and filling vacancies;

(4) specify the powers the board of directors or officers may delegate to other persons or to a managing agent;

(5) specify the officers who may prepare, execute, certify, and record amendments to the declaration on behalf of the association;

(6) specify a method for the unit owners to amend the bylaws;

(7) contain any provision necessary to satisfy requirements in this act or the declaration concerning meetings, voting, quorums, and other activities of the association; and

(8) provide for any matter required by law of this state other than this act to appear in the bylaws of organizations of the same type as the association.

(b) Subject to the declaration and this act, the bylaws may provide for any other necessary or appropriate matters, including, but not limited to, an election oversight committee and other matters that could be adopted as rules.

(c) The requirements of this section shall not apply to an association for a  common interest community for a recreational lake development which contains more than 500 units where less than 50% of such units contain a residence.

(d) This section shall take effect on and after January 1, 2011.

History: L. 2010, ch. 116, § 10; L. 2012, ch. 139, § 2; July 1.



58-4611 Same; association meetings; notice.

58-4611. Same; association meetings; notice. (a) An association shall hold a meeting of unit owners annually at a time, date, and place stated in or fixed in accordance with the bylaws.

(b) An association shall hold a special meeting of unit owners to address any matter affecting the common interest community or the association if its president, a majority of the board of directors or unit owners having at least 10%, or any lower percentage specified in the bylaws, of the votes in the association request that the secretary call the meeting. If the association does not notify unit owners of a special meeting within 30 days after the requisite number or percentage of unit owners request the secretary to do so, the requesting members may directly notify all the unit owners of the meeting. Only matters described in the meeting notice required by subsection (c) may be considered at a special meeting.

(c) An association shall notify unit owners of the time, date, and place of each annual and special unit owners meeting not less than 10 days or more than 60 days before the meeting date. Notice may be by any method reasonably calculated to provide notice to the person. The notice for any meeting must state the time, date, and place of the meeting and the items on the agenda, including:

(1) A statement of the general nature of any proposed amendment to the declaration or bylaws;

(2) any budget proposals or changes; and

(3) any proposal to remove an officer or member of the board of directors.

(d) The minimum time to give notice required by subsection (c) may be reduced or waived for a meeting called to deal with an emergency.

(e) Unit owners must be given a reasonable opportunity at any meeting to comment regarding any matter affecting the common interest community or the association.

(f) The declaration or bylaws may allow for meetings of unit owners to be conducted by telephonic, video, or other conferencing process, if the alternative process is consistent with subsection (g) of K.S.A. 2015 Supp. 58-4612, and amendments thereto.

(g) This section shall take effect on and after January 1, 2011.

History: L. 2010, ch. 116, § 11; July 1.



58-4612 Same; open meetings; executive session restrictions; copies of materials to owners; declarant control, special procedures.

58-4612. Same; open meetings; executive session restrictions; copies of materials to owners; declarant control, special procedures. (a) Meetings of the board of directors and committees of the association authorized to act for the association must be open to the unit owners except during executive sessions. The board of directors and those committees may hold an executive session only during a regular or special meeting of the board or a committee. No final vote or action may be taken during an executive session. An executive session may be held only to:

(1) consult with the association's attorney concerning legal matters;

(2) discuss existing or potential litigation or mediation, arbitration, or administrative proceedings;

(3) discuss labor or personnel matters;

(4) discuss contracts, leases, and other commercial transactions to purchase or provide goods or services currently being negotiated, including the review of bids or proposals, if premature general knowledge of those matters would place the association at a disadvantage; or

(5) prevent public knowledge of the matter to be discussed if the board of directors or committee determines that public knowledge would violate the privacy of any person.

(b) For purposes of this section, a gathering of board of directors at which the board members do not conduct association business is not a meeting of the board of directors. The board of directors and its members may not use incidental or social gatherings of board members or any other method to evade the open meeting requirements of this section.

(c) Except as provided in subsection (i), during the period of declarant control, the board of directors shall meet at least two times a year. At least one of those meetings must be held at the common interest community or at a place convenient to the community. After termination of the period of declarant control, the board of directors shall meet at least once a year and such meetings must be at the common interest community or at a place convenient to the community unless the unit owners amend the bylaws to vary the location of those meetings.

(d) At each board of director's meeting, the board shall provide a reasonable opportunity for unit owners to comment regarding any matter affecting the common interest community and the association.

(e) Unless the meeting is included in a schedule given to the unit owners or the meeting is called to deal with an emergency, the secretary or other officer specified in the bylaws shall give notice of each board of directors meeting to each board member and to the unit owners. The notice must state the time, date, place, and agenda of the meeting and, except as provided in subsection (c) of K.S.A. 2015 Supp. 58-4611 and 58-4620, and amendments thereto, be given at least five days prior to the meeting date.

(f) If any materials are distributed to the board of directors before the meeting, the board at the same time shall make copies of those materials reasonably available to unit owners, except that the board need not make available copies of unapproved minutes or materials that are to be considered in executive session.

(g) Unless the declaration or bylaws otherwise provide, the board of directors may meet by telephonic, video, or other conferencing process if:

(1) The meeting notice states the conferencing process to be used and provides information explaining how unit owners may participate in the conference directly or by meeting at a central location or conference connection; and

(2) the process provides all unit owners the opportunity to hear or perceive the discussion and to comment as provided in subsection (d).

(h) After termination of any period when the declarant controls the association, unit owners may amend the bylaws to vary the procedures for meetings described in subsection (g).

(i) During the period of declarant control, instead of meeting, the board of directors may act by unanimous consent as documented in a record authenticated by all its members. The secretary promptly shall give notice to all unit owners of any action taken by unanimous consent. After termination of the period of declarant control, the board of directors may act by unanimous consent only to undertake ministerial actions or to implement actions previously taken at a meeting of the board.

(j) Even if an action by the board of directors is not in compliance with this section, it is valid unless set aside by a court. A challenge to the validity of an action of the board of directors for failure to comply with this section may not be brought more than 60 days after the minutes of the board of directors of the meeting at which the action was taken are approved or the record of that action is distributed to unit owners, whichever is later.

(k) This section shall take effect on and after January 1, 2011.

History: L. 2010, ch. 116, § 12; July 1.



58-4613 Same; quorum requirements; rules of order.

58-4613. Same; quorum requirements; rules of order. (a) Unless the bylaws otherwise provide, a quorum is present throughout any meeting of the unit owners if persons entitled to cast 20% of the votes in the association:

(1) Are present in person or by proxy at the beginning of the meeting;

(2) have cast absentee ballots solicited in accordance with the association's procedures which have been delivered to the secretary in a timely manner; or

(3) are present by any combination of paragraphs (1) and (2).

(b) Unless the bylaws specify a larger number, a quorum of the board of directors is present for purposes of determining the validity of any action taken at a meeting of the board of directors only if individuals entitled to cast a majority of the votes on that board are present at the time a vote regarding that action is taken. If a quorum is present when a vote is taken, the affirmative vote of a majority of the board members present is the act of the board of directors unless a greater vote is required by the declaration or bylaws.

(c) Except as otherwise provided in the bylaws, meetings of the association must be conducted in accordance with the most recent edition of Roberts' Rules of Order Newly Revised.

(d) This section shall take effect on and after January 1, 2011.

History: L. 2010, ch. 116, § 13; July 1.



58-4614 Same; unit owner voting procedures.

58-4614. Same; unit owner voting procedures. (a) Unless prohibited or limited by the declaration or bylaws, unit owners may vote at a meeting in person, by secret ballot, by absentee ballot pursuant to subsection (b)(4), by a proxy pursuant to subsection (c), or, when a vote is conducted without a meeting, by electronic or paper ballot pursuant to subsection (d).

(b) Unless contrary provisions of the declaration or bylaws so provide, at a meeting of unit owners the following requirements apply:

(1) Unit owners who are present in person may vote by voice vote, show of hands, standing, or any other method for determining the votes of unit owners, as designated by the person presiding at the meeting.

(2) If only one of several owners of a unit is present, that owner is entitled to cast all the votes allocated to that unit. If more than one of the owners are present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the owners, unless the declaration expressly provides otherwise. There is majority agreement if any one of the owners casts the votes allocated to the unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit.

(3) Unless a greater number or fraction of the votes in the association is required by this act or the declaration, a majority of the votes cast determines the outcome of any action of the association.

(4) Subject to subsection (a), a unit owner may vote by absentee ballot without being present at the meeting. The association promptly shall deliver an absentee ballot to an owner that requests it if the request is made at least three days before the scheduled meeting. Votes cast by absentee ballot must be included in the tally of a vote taken at that meeting.

(5) When a unit owner votes by absentee ballot, the association must be able to verify that the ballot is cast by the unit owner having the right to do so.

(c) Except as otherwise provided in the declaration or bylaws, the following requirements apply with respect to proxy voting:

(1) Votes allocated to a unit may be cast pursuant to a directed or undirected proxy duly executed by a unit owner.

(2) If a unit is owned by more than one person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy.

(3) A unit owner may revoke a proxy given pursuant to this section only by actual notice of revocation to the person presiding over a meeting of the association.

(4) A proxy is void if it is not dated or purports to be revocable without notice.

(5) A proxy is valid only for the meeting at which it is cast and any recessed session of that meeting.

(6) A person, other than a member of the board of directors may not cast undirected proxies representing more than 15% of the votes in the association.

(d) Unless prohibited or limited by the declaration or bylaws, an association may conduct a vote without a meeting. If a vote without a meeting is permitted and used, the following requirements apply:

(1) The association shall notify the unit owners that the vote will be taken by ballot.

(2) The association shall deliver a paper or electronic ballot to every unit owner entitled to vote on the matter.

(3) The ballot must set forth each proposed action and provide an opportunity to vote for or against the action.

(4) When the association delivers the ballots, it shall also:

(A) Indicate the number of responses needed to meet the quorum requirements;

(B) state the percent of votes necessary to approve each matter other than election of directors;

(C) specify the time and date by which a ballot must be delivered to the association to be counted, which time and date may not be fewer than three days after the date the association delivers the ballot; and

(D) describe the time, date, and manner by which unit owners wishing to deliver information to all unit owners regarding the subject of the vote may do so.

(5) Except as otherwise provided in the declaration or bylaws, a ballot is not revoked after delivery to the association by death or disability or attempted revocation by the person that cast that vote.

(6) Approval by ballot pursuant to this subsection is valid only if the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action.

(e) If the declaration requires that votes on specified matters affecting the common interest community be cast by lessees rather than unit owners of leased units:

(1) This section applies to lessees as if they were unit owners;

(2) unit owners that have leased their units to other persons may not cast votes on those specified matters; and

(3) lessees are entitled to notice of meetings, access to records, and other rights respecting those matters as if they were unit owners.

(f) Unit owners must also be given notice of all meetings at which lessees are entitled to vote.

(g) Votes allocated to a unit owned by the association must be cast in any vote of the unit owners in the same proportion as the votes cast on the matter by unit owners other than the association.

(h) This section shall take effect on and after January 1, 2011.

History: L. 2010, ch. 116, § 14; July 1.



58-4616 Same; record keeping requirements; records open to unit owners; copy fees.

58-4616. Same; record keeping requirements; records open to unit owners; copy fees. (a) The association, or its agents, must retain the following for five years unless otherwise provided:

(1) Detailed records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records;

(2) minutes of all meetings of its unit owners and board of directors other than executive sessions, a record of all actions taken by the unit owners or board of directors without a meeting, and a record of all actions taken by a committee in place of the board of directors on behalf of the association;

(3) the names of unit owners in a form that permits preparation of a list of the names of all unit owners and the addresses at which the association communicates with them, in alphabetical order showing the number of votes each owner is entitled to cast;

(4) its original or restated organizational documents, if required by law other than this act, bylaws and all amendments to them, and all rules currently in effect;

(5) all financial statements and tax returns of the association for the past three years;

(6) a list of the names and addresses of its current board of directors' members and officers;

(7) its most recent annual report, if any, delivered to the secretary of state;

(8) financial and other records sufficiently detailed to enable the association to comply with other requirements of law;

(9) copies of current contracts to which it is a party;

(10)  records of board of directors or committee actions to approve or deny any requests for design or architectural approval from unit owners; and

(11)  ballots, proxies, and other records related to voting by unit owners for one year after the election, action, or vote to which they relate.

(b) Subject to subsections (c) through (g), all records retained by an association must be available for examination and copying by a unit owner or the owner's authorized agent:

(1) During reasonable business hours or at a mutually convenient time and location; and

(2) upon 10 days' written notice reasonably identifying the specific records of the association requested.

(c) Records retained by an association may be withheld from inspection and copying to the extent that they concern:

(1) Personnel, salary, and medical records relating to specific individuals;

(2) contracts, leases, and other commercial transactions to purchase or provide goods or services currently being negotiated;

(3) existing or potential litigation or mediation, arbitration, or administrative proceedings;

(4) existing or potential matters involving federal, state, or local administrative or other formal proceedings before a governmental tribunal for enforcement of the declaration, bylaws, or rules;

(5) communications with the association's attorney which are otherwise protected by the attorney-client privilege or the attorney work-product doctrine;

(6) information the disclosure of which would violate law other than this act;

(7) records of an executive session of the board of directors; or

(8) individual unit files other than those of the requesting owner.

(d) An association may charge a reasonable fee for providing copies of any records under this section and for supervising the unit owner's inspection.

(e) A right to copy records under this section includes the right to receive copies by photocopying or other means, including copies through an electronic transmission if available upon request by the unit owner. Copied records may be used for any reasonable purposes other than for commercial purposes.

(f) An association is not obligated to compile or synthesize information.

(g) This section shall take effect on and after January 1, 2011.

History: L. 2010, ch. 116, § 15; July 1.



58-4617 Same; rules; adoption procedures; notice.

58-4617. Same; rules; adoption procedures; notice. (a) Before adopting, amending, or repealing any rule, the board of directors shall give all unit owners notice of:

(1) Its intention to adopt, amend, or repeal a  rule and provide the text of the rule or the proposed change; and

(2) a date on which the board of directors will act on the proposed rule or amendment after considering comments from unit owners.

(b) Following adoption, amendment, or repeal of a rule, the association shall notify the unit owners of its action and provide a copy of any new or revised rule.

(c) An association may adopt rules to establish and enforce construction and design criteria and aesthetic standards if the declaration so provides. If the declaration so provides, the association shall adopt procedures for enforcement of those standards and for approval of construction applications, including a reasonable time within which the association must act after an application is submitted and the consequences of its failure to act.

(d) A rule regulating display of the flag of the United States must be consistent with federal law. In addition, the association may not prohibit display on a unit or on a limited common element adjoining a unit of the flag of this state, or signs regarding candidates for public or association office or ballot questions. The association may adopt rules governing the time, place, size, number, and manner of those displays that are not inconsistent with K.S.A. 58-3820, and amendments thereto.

(e) Unit owners may peacefully assemble on the common elements to consider matters related to the common interest community, but the association may adopt rules governing the time, place, and manner of those assemblies.

(f) Association rules that affect the use of or behavior in units that may be used for residential purposes, shall be adopted only to:

(1) Implement a provision of the declaration; or

(2) regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners.

(g) An association's internal business operating procedures need not be adopted as rules.

(h) Every rule must be reasonable.

(i) This section shall take effect on and after January 1, 2011.

History: L. 2010, ch. 116, § 16; July 1.



58-4618 Same; delivery of notice.

58-4618. Same; delivery of notice. (a) Except as provided in subsection (b), an association shall deliver any notice required to be given by the association under this act to any mailing or electronic mail address a unit owner designates. Otherwise, the association may deliver notices by:

(1) Hand delivery to each unit owner;

(2) hand delivery, United States mail postage paid, or commercially reasonable delivery service to the mailing address of each unit;

(3) electronic means, if the unit owner has given the association an electronic address; or

(4) any other method reasonably calculated to provide notice to the unit owner.

(b) (1) An association for a common interest community for a recreational lake development which contains more than 500 units where less than 50% of such units contain a residence shall comply with subsection (a) when providing notice for an annual meeting.

(2) For all other meetings such association shall:

(A) Post a notice on the association's website;

(B) send a notice by electronic mail to all unit owners who request such notice; and

(C) post a sign containing the meeting notice at the main entrance of the common interest community.

(c) The ineffectiveness of a good faith effort to deliver notice by an authorized means does not invalidate action taken at or without a meeting.

History: L. 2010, ch. 116, § 17; L. 2012, ch. 139, § 3; July 1.



58-4619 Same; board of directors; removal.

58-4619. Same; board of directors; removal. (a) Unit owners present in person, by proxy, or by absentee ballot at any meeting of the unit owners at which a quorum is present, may remove any member of the board of directors and any officer elected by the unit owners, with or without cause, if the number of votes cast in favor of removal exceeds the number of votes cast in opposition to removal, but:

(1) A member appointed by the declarant may not be removed by a unit owner vote during the period of declarant control;

(2) if a member may be elected or appointed pursuant to the declaration by persons other than the declarant or the unit owners, that member may be removed only by the person that elected or appointed that member; and

(3) the unit owners may not consider whether to remove a member of the board of directors or an officer elected by the unit owners at a meeting of the unit owners unless that subject was listed in the notice of the meeting.

(b) At any meeting at which a vote to remove a member of the board of directors or an officer is to be taken, the member or officer being considered for removal must have a reasonable opportunity to speak before the vote.

(c) This section shall take effect on and after January 1, 2011.

History: L. 2010, ch. 116, § 18; July 1.



58-4620 Same; adoption of budget; special assessments.

58-4620. Same; adoption of budget; special assessments. (a) The board of directors shall propose and adopt a budget for the common interest community at least annually. Notice of any meeting at which a budget will be considered must be given to unit owners at least 10 days prior to the meeting date and, in accordance with subsection (g) of K.S.A. 2015 Supp. 58-4612, and amendments thereto, a copy of the proposal must be made available to any unit owner who requests it. At any meeting at which a budget or budget amendment is considered, in accordance with subsection (d) of K.S.A. 2015 Supp. 58-4612, and amendments thereto, unit owners must be given a reasonable opportunity to comment on the proposal prior to the board taking action.

(b) The board of directors, at any time, may propose a special assessment. Except as otherwise provided in subsection (c), notice and consideration of any proposed special assessment shall follow the procedures set out in subsection (a).

(c) If the board of directors determines by a 2/3 vote of the membership of the board that a special assessment is necessary to respond to an emergency:

(1) The special assessment shall become effective immediately in accordance with the terms of the vote;

(2) notice of the emergency assessment must be provided promptly to all unit owners; and

(3) the board of directors may spend the funds paid on account of the emergency assessment only for the purposes described in the vote.

(d) This section shall take effect on and after January 1, 2011.

History: L. 2010, ch. 116, § 19; July 1.



58-4621 Same; enforcement of rights.

58-4621. Same; enforcement of rights. (a) A declarant, association, unit owner, or any other person subject to this act may bring an action to enforce a right granted or obligation imposed by this act, the declaration, or the bylaws. The court may award reasonable attorney's fees and costs.

(b) Parties to a dispute arising under this act, the declaration, or the bylaws may agree to resolve the dispute by any form of binding or nonbinding alternative dispute resolution, but:

(1) A declarant may agree with the association to do so only after the period of declarant control has expired; and

(2) an agreement to submit to any form of binding alternative dispute resolution must be in a record authenticated by the parties.

(c) The remedies provided by this act shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed.

(d) This section shall take effect on and after January 1, 2011.

History: L. 2010, ch. 116, § 20; July 1.



58-4622 Same; application of law.

58-4622. Same; application of law. (a) The principles of law and equity, including the law of corporations and any other form of organization authorized by the law of this state, the law of real estate, and the law relative to capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance, or other validating or invalidating cause supplement the provisions of this act except to the extent inconsistent with this act. If there is a conflict between this act and other law of this state, this act prevails.

(b) This section shall take effect on and after January 1, 2011.

History: L. 2010, ch. 116, § 21; July 1.



58-4623 Same; act supersedes certain laws.

58-4623. Same; act supersedes certain laws. (a) This act modifies, limits, and supersedes the federal electronic signatures in global and national commerce act, 15 U.S.C. section 7001 et seq., but does not modify, limit, or supersede section 101(c) of that act, 15 U.S.C. section 7001(c), or authorize electronic delivery of any of the notices described in section 103(b) of that act, 15 U.S.C. section 7003(b).

(b) This section shall take effect on and after January 1, 2011.

History: L. 2010, ch. 116, § 22; July 1.






Article 47 KANSAS APPRAISAL MANAGEMENT COMPANY REGISTRATION ACT

58-4701 Kansas appraisal management company registration act; citation of act.

58-4701. Kansas appraisal management company registration act; citation of act. The provisions of K.S.A. 2015 Supp. 58-4701 through 58-4725, and amendments thereto, shall be known and may be cited as the Kansas appraisal management company registration act.

History: L. 2012, ch. 93, § 1; July 1.



58-4702 Same; purpose.

58-4702. Same; purpose. (a) It is the intent of the legislature to develop a process for real estate appraisal management company registration and regulation in order to protect lenders, financial institutions, clients, consumers and the public from economic and financial harm and the potential for such harm that may result from interference with the independence, objectivity and impartiality of the real estate appraisal process.

(b) The purpose of the Kansas appraisal management company registration act is to provide a process for the registration and regulation of entities conducting, performing or engaging in, or attempting to conduct, perform or engage in, real estate appraisal management services as a real estate appraisal management company within the state of Kansas.

History: L. 2012, ch. 93, § 2; July 1.



58-4703 Same; definitions.

58-4703. Same; definitions. As used in this act: (a) "Appraisal" has the meaning specified in K.S.A. 58-4102, and amendments thereto.

(b) "Appraisal management company" or "AMC" means an individual, firm, partnership, association, corporation, limited liability company or any other business entity acting as an external third party authorized either by a creditor of a consumer credit transaction secured by a consumer's principal dwelling or by an underwriter of or other principal in the secondary mortgage markets:

(1) That performs appraisal management services, regardless of the use of any of the following terms: Appraisal management company, mortgage technology provider, mortgage services provider, lender processing services provider, loan processor, real estate closing services provider, vendor management company or any other like term; and

(2) such entity oversees an appraiser panel of:

(A) More than 15 appraisers who are certified or licensed in Kansas; or

(B) a total of more than 25 appraisers who are certified or licensed in Kansas and in any other jurisdiction.

(c) "Appraisal management services" means to perform or attempt to perform, directly or indirectly, any one or more of the following functions on behalf of a lender, financial institution, client, or any other person:

(1) Administer an appraiser panel;

(2) recruit, qualify, verify licensing or certification and negotiate fees and service level expectations with any person who is part of an appraiser panel;

(3) receive an order for an appraisal from one entity and deliver the order for the appraisal to an appraiser that is part of an appraiser panel for completion;

(4) track and determine the status of orders for appraisals;

(5) conduct quality control of a completed appraisal prior to the delivery of such appraisal to the person that ordered the appraisal; or

(6) submit a completed appraisal performed by an appraiser to one or more clients.

(d) "Appraiser" means an individual who holds a credential issued by the Kansas real estate appraisal board pursuant to the state certified and licensed real property appraiser act entitling that individual to perform an appraisal of real property in the state of Kansas consistent with the scope of practice for such credential.

(e) "Appraiser panel" means a network of one or more licensed or certified appraisers who are independent contractors to the AMC and have:

(1) Responded to an invitation, request, or solicitation from an AMC, in any form, to perform appraisals for persons that have ordered appraisals through the AMC, or to perform appraisals for the AMC directly, on a periodic basis, as requested and assigned by the AMC; and

(2) been selected and approved by an AMC to perform appraisals for any client of the AMC that has ordered an appraisal through the AMC, or to perform appraisals for the AMC directly, on a periodic basis, as assigned by the AMC.

(f) "Appraisal review" means the act or process of developing and communicating an opinion about the quality of another appraiser's work that was performed as part of an appraisal assignment related to the appraiser's data collection, analysis, opinions of value, conclusions, estimate of value, or compliance with the uniform standards of professional appraisal practice. This term "appraisal review" does not include a general examination for:

(1) Grammatical, typographical or other similar errors; or

(2) Completeness including regulatory requirements, client requirements, or both such requirements as specified in the engagement letter that does not communicate an opinion.

(g) "Board" means the Kansas real estate appraisal board.

(h) "Credential" means a certificate, license or temporary permit issued by the board pursuant to the provisions of the state certified and licensed real estate appraisals act authorizing an individual to act as a temporary permitted appraiser, provisional appraiser, state licensed appraiser, certified residential appraiser or certified general appraiser in the state of Kansas.

(i) "Controlling person" means:

(1) An owner, officer, manager, or director of a corporation, partnership, firm, association, limited liability company, or other business entity seeking to offer appraisal management services in this state;

(2) an individual employed, appointed, or authorized by an AMC that has the authority to enter into a contractual relationship with other persons for the performance of appraisal management services and has the authority to enter into agreements with appraisers for the performance of appraisals; or

(3) an individual who possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of an AMC.

(j) "Person" means an individual, firm, partnership, association, corporation, or any other entity.

(k) "Uniform standards of professional appraisal practice" or "USPAP" means the edition of the uniform standards of professional appraisal practice as specified in K.S.A. 58-4121, and amendments thereto.

History: L. 2012, ch. 93, § 3; July 1.



58-4704 Same; application for registration.

58-4704. Same; application for registration. (a) The application for the registration shall be on a form approved by the board and shall, at a minimum, include the following information:

(1) The legal name and any other trade or business name of the entity seeking registration;

(2) the mailing and physical addresses of the entity seeking registration;

(3) the telephone, email, website, and facsimile contact information of the entity seeking registration;

(4) if the entity is a corporation, limited liability company, partnership, association, sole proprietorship or any other business entity that is not domiciled in this state:

(A) The name and contact information for the entity's agent for service of process in this state pursuant to K.S.A. 2015 Supp. 58-4707, and amendments thereto; and

(B) proof that the entity is properly and currently registered with the Kansas office of the secretary of state;

(5) the name, mailing and physical addresses, telephone, email and facsimile contact for any person that owns 10% or more of the AMC;

(6) the name, mailing and physical addresses, telephone, email and facsimile contact for the named controlling person;

(7) a certification that the entity has a system and process in place to verify that a person being added to the appraiser panel of the AMC for appraisal services being performed in Kansas:

(A) Holds a credential in good standing in this state pursuant to the state certified and licensed real estate appraisers act and the regulations adopted thereunder if a license or certification is required to perform appraisals, pursuant to K.S.A. 2015 Supp. 58-4711, and amendments thereto; and

(B) is geographically competent and performs appraisal assignments within the appraiser's scope of practice;

(8) a certification that the entity has a system in place to review an amount or percentage of the appraisal reports submitted by each appraiser who is performing real estate appraisal services for the AMC within Kansas as specified in rules and regulations of the board on an annual basis to validate that the real estate appraisal services are being conducted in accordance with USPAP and the state certified and licensed real estate appraisers act and the regulations adopted thereunder, pursuant to K.S.A. 2015 Supp. 58-4712, and amendments thereto;

(9) a certification that the entity maintains a detailed record of each service request that it receives and the appraiser that performs real estate appraisal services for the AMC, pursuant to K.S.A. 2015 Supp. 58-4713, and amendments thereto;

(10) an irrevocable consent to service of process pursuant to K.S.A. 2015 Supp. 58-4707, and amendments thereto;

(11) any other information reasonably required by the board to evaluate compliance with the application requirements in this act; and

(12) a certification that the entity requires that appraisals are conducted independently and free from inappropriate influence and coercion pursuant to the appraisal independence standards established under section 129E of the truth in lending act, as specified in subsection (a) of K.S.A. 2015 Supp. 58-4716, and amendments thereto.

(b) The board shall review each application that is properly submitted and either issue the registration to the applicant or deny such application in accordance with the provisions of this act.

History: L. 2012, ch. 93, § 4; July 1.



58-4705 Same; exemptions from registration.

58-4705. Same; exemptions from registration. (a) The registration provisions of this act shall not apply to an AMC that is a subsidiary owned and controlled by a financial institution regulated by a federal financial institutions regulatory agency.

(b) The provisions of this act shall not apply to:

(1) A person as defined in K.S.A. 2015 Supp. 58-4703, and amendments thereto, who exclusively employs appraisers on an employer and employee basis for the performance of appraisals; or

(2) an individual or individuals who are state-certified or state-licensed appraisers in good standing credentialed by the board and who are actively engaged in the practice of real estate appraising and, as a function of the practice, maintain a list of not more than 15 employees who are credentialed appraisers in good standing or independent contractor credentialed appraisers in good standing.

History: L. 2012, ch. 93, § 5; July 1.



58-4706 Same; registration period.

58-4706. Same; registration period. (a) The registration period shall commence on October 1 and end on September 30 of the following year. A registration granted by the board may be renewed annually thereafter.

(b) To obtain renewal of a registration, the holder shall make application for renewal on a form provided by the board and pay the fee prescribed pursuant to K.S.A. 2015 Supp. 58-4708, and amendments thereto, not earlier than 120 days nor later than 30 days prior to the expiration date of the registration.

(c) If the holder of the registration fails to apply for renewal prior to the date of expiration, the holder may obtain renewal of the registration if the holder, not later than three months after expiration of the registration, pays the renewal and late renewal fees prescribed pursuant to K.S.A. 2015 Supp. 58-4708, and amendments thereto.

History: L. 2012, ch. 93, § 6; July 1.



58-4707 Same; requirements for nonresident applicants; investigation.

58-4707. Same; requirements for nonresident applicants; investigation. (a) Prior to the issuance of a registration to a nonresident applicant, the applicant must agree in writing to abide by all provisions of this act with respect to the applicant's appraisal management activities within this state and submit to the jurisdiction of the board and the state in all matters relating thereto. Such agreement shall be filed with the board and shall remain in force for so long as the nonresident is registered by this state and thereafter with respect to acts or omissions committed while registered as a nonresident.

(b) The board may investigate the actions of a nonresident registrant and, pursuant to the Kansas administrative procedures act, may revoke, condition, limit, suspend, censure or nonrenew the registration of the nonresident registrant for disciplinary action in relation to AMC practices, including, but not limited to, denial, revocation or suspension of a registration taken by another state, district or territory of the United States.

(c) Prior to the issuance of a registration to a nonresident AMC, the applicant shall file with the board a designation in writing that appoints the executive director of the board as the applicant's agent, upon whom all judicial and other process or legal notices directed to the applicant may be served in the event such applicant becomes a registrant. Any process or legal notices to a nonresident registrant shall be directed to the executive director and, in the case of a summons, shall require the nonresident registrant to answer within 40 days from the date of service on such registrant. A summons and a certified copy of the petition shall be forthwith forwarded by the clerk of the court to the executive director, who immediately shall forward a copy of the summons and the certified copy of the petition to the nonresident registrant. Thereafter, the executive director shall make return of the summons to the court from which it was issued, showing the date of its receipt by the executive director, the date of forwarding and the name and address of the person to whom the executive director forwarded a copy. Such return shall have the same force and effect as a return made by the sheriff on process directed to the sheriff.

History: L. 2012, ch. 93, § 7; July 1.



58-4708 Same; fees.

58-4708. Same; fees. (a) The board shall establish by rules and regulations the fee to be paid by each AMC seeking registration or renewal of a registration under this act. The amount of the registration and renewal fees shall be sufficient for the administration of this act, but in no case shall the fees be more than $3,500. The initial registration fee shall be prorated for an applicant that initially applies for registration 11 or fewer months prior to September 30.

(b) The board shall establish by rules and regulations a late renewal fee not to exceed $500.

(c) The executive director of the board shall remit all moneys, received pursuant to this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Other than amounts collected for the AMC federal registry fees, or for civil fines imposed pursuant to K.S.A. 2015 Supp. 58-4723, and amendments thereto, such deposit shall be credited to the appraiser fee fund. All expenditures from such fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the board or by a person or persons designated by the chairperson. Civil fines shall be credited to the state general fund.

(d) All amounts required to be collected and actually collected for the AMC federal registry fees shall be credited totally to the AMC federal registry clearing fund which is hereby created in the state treasury. All disbursements from the AMC federal registry clearing fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the board or by a person or persons designated by the chairperson. Amounts credited to the AMC federal registry clearing fund under this section shall not be subject to any limitations imposed by the appropriations act of the legislature.

History: L. 2012, ch. 93, § 8; July 1.



58-4709 Same; limitation on ownership interest in an AMC; conditions.

58-4709. Same; limitation on ownership interest in an AMC; conditions. (a) No single interest in an AMC applying for, holding, or renewing a registration under this act shall exceed 10% when owned by:

(1) An individual who has held a credential issued by any appraiser-credentialing jurisdiction to act as an appraiser and such credential:

(A) Was refused, denied, suspended, revoked, or surrendered or nonrenewed in lieu of a pending disciplinary proceeding in any jurisdiction against such individual; and

(B) not subsequently granted or reinstated; or

(C) is otherwise not in good standing; or

(2) any person who owns more than a 10% interest in an entity and such person has held a credential issued by any appraiser-credentialing jurisdiction to act as an appraiser that:

(A) Was refused, denied, revoked, suspended, or surrendered or nonrenewed in lieu of a pending disciplinary proceeding in any jurisdiction against such person; and

(B) (i) not subsequently granted or reinstated, or

(ii) is otherwise not in good standing.

(b) (1) Each individual that owns more than a 10% interest in an AMC who applies for, holds, or renews a registration under this act shall be of good moral character as determined by the board by rules and regulations.

(2) As a part of an application for an original registration, and for a renewal registration if required by the board, the board shall require the individual to be fingerprinted and submit to a state and national criminal history record check. The individual's fingerprints shall be used to identify the individual and to determine whether the individual has a record of criminal history in this state or other jurisdiction. The board shall require the individual to submit the fingerprints to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. The board shall use the information obtained from the fingerprinting and the criminal history for purposes of verifying the identification of the individual and in the official determination of the qualifications and fitness of the applicant to be issued, maintain, or renew a registration.

(3) Local and state law enforcement officers and agencies shall assist the board in taking and processing fingerprints of individuals for any registration and shall release all records of adult convictions to the board.

(4) The board may fix and collect a fee in an amount necessary to reimburse the board for the cost of fingerprinting and the criminal history record check. Such fee shall be established by rules and regulations.

(c) Each AMC applying for registration or for renewal of a registration under this act shall certify to the board on a form prescribed by the board that:

(1) Such AMC has reviewed each person or entity that owns more than a 10% interest in the AMC; and

(2) no person or entity that owns more than a 10% interest in the AMC has held a credential issued by any appraiser-credentialing jurisdiction to act as an appraiser and such credential:

(A) Was refused, denied, suspended, revoked, or surrendered or nonrenewed in lieu of a pending disciplinary proceeding in any jurisdiction against such individual; and

(B) (i) was not subsequently granted or reinstated; or

(ii) is otherwise not in good standing.

History: L. 2012, ch. 93, § 9; July 1.



58-4710 Same; designation of controlling person for AMC.

58-4710. Same; designation of controlling person for AMC. (a) Each AMC applying to the board for a registration or for a renewal of a registration in this state shall designate one controlling person that shall serve as the main contact for all communication between the board and the AMC.

(b) The controlling person designated pursuant to subsection (a) shall:

(1) Remain in good standing with any appraiser-credentialing jurisdictions from which the controlling person has obtained credentials, except that no provision in this section shall require that a designated controlling person hold an appraiser credential in any jurisdiction; or

(2) have never had a credential issued by any appraiser-credentialing jurisdiction to act as an appraiser that:

(A) Was refused, denied, suspended, revoked, or surrendered or nonrenewed in lieu of a pending disciplinary proceeding, and:

(B) (i) Not had such credential subsequently reinstated or granted; or

(ii) is not otherwise in good standing in any jurisdiction.

(c) As a part of an application for an original registration and if required by the board for a renewal registration, the board shall require the controlling person to be fingerprinted and submit to a state and national criminal history record check. The fingerprints shall be used to identify the person and to determine whether the controlling person has a record of criminal history in this state or other jurisdiction. The board shall require the controlling person to submit the fingerprints to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. The board shall use the information obtained from the fingerprinting and the criminal history for purposes of verifying the identification of the controlling person and in the official determination of the qualifications and fitness of the applicant to be issued, maintain or renew a registration.

(d) Local and state law enforcement officers and agencies shall assist the board in taking and processing fingerprints of applicants for any license and shall release all records of adult convictions to the board.

(e) The board may fix and collect a fee in an amount necessary to reimburse the board for the cost of fingerprinting and the criminal history record check. Such fee shall be established by rules and regulations. Any moneys collected under this subsection shall be deposited in the state treasury and credited to the real estate appraisal board's appraiser fee fund established pursuant to K.S.A. 58-4107, and amendments thereto.

History: L. 2012, ch. 93, § 10; July 1.



58-4711 Same; AMC appraiser requirements.

58-4711. Same; AMC appraiser requirements. (a) If a license or certification is required to perform an appraisal, prior to placing an assignment with an appraiser on the appraiser panel of an AMC, the AMC shall verify that the appraiser receiving the assignment holds a credential in good standing in this state issued pursuant to this act and the rules and regulations adopted thereunder. A letter of engagement shall include instructions to the appraiser to decline the assignment in the event the appraiser is not geographically competent or the assignment falls outside the appraiser's scope of practice.

(b) Any employee of, or independent contractor to, the AMC that performs an appraisal review for a property located in Kansas shall be an appraiser credentialed in good standing in the state of Kansas.

(c) No AMC registered in this state pursuant to this act shall enter into any contract or agreement with an appraiser for the performance of appraisals in Kansas unless such AMC verifies that the individual is credentialed in good standing to perform the appraisal pursuant to the state certified and licensed real property appraisers act.

(d) Each AMC registered or seeking to be registered in this state shall certify to the board on an annual basis on a form prescribed by the board that such AMC has a system and process in place to verify that any individual being added to the appraiser panel of the AMC for appraisal services in Kansas:

(1) Holds a credential in good standing in this state pursuant to the state certified and licensed real estate appraisers act; and

(2) is geographically competent and performs appraisal assignments within the appraiser's scope of practice.

History: L. 2012, ch. 93, § 11; July 1.



58-4712 Same; appraisal review reporting.

58-4712. Same; appraisal review reporting. Each AMC seeking to be registered or to renew a registration in this state shall certify to the board on an annual basis on a form prescribed by the board that such AMC has a system in place to perform an appraisal review on a number or percentage of the appraisal reports submitted by each appraiser who is performing appraisals for such AMC on a periodic basis as specified in rules and regulations of the board to validate that the appraisals are being conducted in accordance with:

(a) The USPAP; and

(b) the state certified and licensed real property appraisers act and the regulations adopted thereunder.

History: L. 2012, ch. 93, § 12; July 1.



58-4713 Same; record keeping required; inspection of records.

58-4713. Same; record keeping required; inspection of records. (a) Each AMC seeking to be registered or to renew an existing registration in this state shall certify to the board on an annual basis on a form prescribed by the board that such AMC maintains a detailed record of each service request that it receives for appraisal of real property located in Kansas.

(b) An AMC registered under the provisions of this act shall retain for a period of five years all records required to be maintained under this act. This five-year period shall commence on:

(1) The date of the final action by the AMC for each individual transaction; or

(2) if the AMC is notified that the transaction is involved in litigation, the date that the final judgment has been issued and all appeals, if any, have been taken.

(c) All records required to be maintained by the registered AMC pursuant to the provisions of this act shall be made available by the registration holder for inspection and copying by the board or its designee on reasonable notice to the AMC.

History: L. 2012, ch. 93, § 13; July 1.



58-4714 Same; disclosures.

58-4714. Same; disclosures. (a) An AMC shall be required to have a system in place to disclose to its client the fees paid:

(1) For appraisal management services; and

(2) to the appraiser for the completion of an appraisal assignment.

(b) No AMC shall prohibit an appraiser that is part of an appraiser panel of the AMC from recording the fee that the appraiser was paid by the AMC for the performance of the appraisal within the body of the appraisal that is submitted by the appraiser to the AMC.

History: L. 2012, ch. 93, § 14; July 1.



58-4715 Same; unlawful acts; registration required.

58-4715. Same; unlawful acts; registration required. Except as provided by K.S.A. 2015 Supp. 58-4705, and amendments thereto, it shall be unlawful for any person to do any of the following without first obtaining a registration issued by the board pursuant to K.S.A. 2015 Supp. 58-4704, and amendments thereto:

(a)  Directly or indirectly engage or attempt to engage in business as an AMC;

(b) directly or indirectly perform or attempt to perform appraisal management services as an AMC; or

(c) advertise or hold such person out as engaging in or conducting business as an AMC.

History: L. 2012, ch. 93, § 15; July 1.



58-4716 Same; unlawful acts.

58-4716. Same; unlawful acts. (a) It shall be unlawful and a violation of this act for any employee, partner, director, officer or agent of an AMC to influence or attempt to influence the development, reporting, result or review of an appraisal through coercion, extortion, collusion, compensation, inducement, intimidation, bribery or in any other manner, including, but not limited to:

(1) Withholding or threatening to withhold timely payment or partial payment for an appraisal unless such appraisal is substandard or noncompliant.

(2) Withholding or threatening to withhold, either expressly or by implication, future business from an appraiser.

(3) Demoting or terminating or threatening to demote or terminate an appraiser.

(4) Promising, either expressly or by implication, future business, promotions or increased compensation for an appraiser.

(5) Conditioning an assignment of an appraisal or the payment of an appraisal fee or salary or bonus on:

(A) The opinion, conclusion or valuation to be reached by an appraiser; or

(B) a preliminary estimate or opinion requested from an appraiser.

(6) Requesting that an appraiser provide at any time prior to the appraiser's completion of an appraisal:

(A) An estimated, predetermined or desired valuation in an appraisal; or

(B) estimated values or comparable sales, except that a copy of the sales contract for purchase transactions may be provided.

(7) Providing to an appraiser:

(A) An anticipated, estimated, encouraged or desired value for a subject property; or

(B) a proposed or target amount to be loaned to the borrower, except that a copy of the sales contract for purchase transactions may be provided.

(8) Providing to an appraiser, or any entity or individual related to the appraiser, stock or other financial or nonfinancial benefit or thing of value.

(9) Without prior written notice to such appraiser:

(A) Allowing or directing the removal of an appraiser from an appraiser panel; or

(B) the addition of an appraiser to an exclusionary list of disapproved appraisers used by any entity.

(10) Committing any other act or practice that impairs or attempts to impair an appraiser's independence, objectivity or impartiality.

(11) Submitting or attempting to submit false, misleading or inaccurate information in any application for registration or renewal.

(b) No provision of subsection (a) shall be construed to prohibit the AMC from requesting that an appraiser:

(1) Provide additional information about the basis for a valuation including consideration of additional comparable data; or

(2) correct objective factual errors in an appraisal.

(c) It shall be unlawful and a violation of this act for any employee, partner, director, officer, agent or independent contractor of an AMC to:

(1) Require an appraiser to sign any sort of indemnification agreement that requires the appraiser to defend and hold harmless the appraisal management company or any of its agents, employees or independent contractors for any liability, damage, losses or claims arising out of the services performed by the AMC or its agents, employees or independent contractors but does not also include the services performed by the appraiser;

(2) employ any person who has had a credential to act as an appraiser issued by any appraiser-credentialing jurisdiction that:

(A) Was refused, denied, suspended, revoked, or surrendered or nonrenewed in lieu of a pending disciplinary proceeding in any jurisdiction against such individual; and

(B) (i) was not subsequently granted or reinstated; or

(ii) is otherwise not in good standing in any jurisdiction;

(3) knowingly enter into any independent contractor arrangement, whether in verbal, written or other form for the performance of appraisal or appraisal management services, with any person who has had a credential to act as an appraiser that was issued by any appraiser-credentialing jurisdiction that:

(A) Was refused, denied, suspended, revoked, or surrendered or nonrenewed in lieu of a pending disciplinary proceeding in any jurisdiction against such individual; and

(B) (i) was not subsequently granted or reinstated; or

(ii) is otherwise not in good standing in any jurisdiction;

(4) knowingly enter into any contract, agreement, or other business relationship, whether in verbal, written, or any other form, with any entity that employs, has entered into an independent contract arrangement, or has entered into any contract, agreement or other business relationship, whether in verbal, written or any other form for the performance of appraisal or appraisal management services, with any person who has ever had a credential issued by any appraiser-credentialing jurisdiction to act as an appraiser that:

(A) Was refused, denied, suspended, revoked or surrendered or nonrenewed in lieu of a pending disciplinary proceeding in any jurisdiction against such individual; and

(B) (i) was not subsequently granted or reinstated; or

(ii) is otherwise not in good standing in any jurisdiction;

(5) commit an act of unprofessional conduct as defined by rules and regulations of the board;

(6) fail to report to the board the results of any appraisal reviews in which an appraisal is found to be substantially noncompliant with USPAP;

(7) fail to timely respond to any subpoena or any other request for information from the board;

(8) fail to timely obey an administrative order of the board; or

(9) fail to fully cooperate in any investigation by the board.

(d) It shall be unlawful and a violation of this act for an AMC to include on the panel of the AMC for appraisal services in Kansas any appraiser who:

(1) Does not hold a credential in good standing in this state pursuant to the state certified and licensed real estate appraisers act; or

(2) is not geographically competent to perform appraisal assignments within the appraiser's scope of practice.

An attestation provided by an appraiser that such appraiser is geographically competent within the appraiser's scope of practice will satisfy an AMC's responsibility pursuant to this subsection.

History: L. 2012, ch. 93, § 16; July 1.



58-4717 Same; prohibited acts.

58-4717. Same; prohibited acts. No AMC shall perform or attempt to perform any of the following acts:

(a) Require an appraiser to modify any aspect of an appraisal unless the modification complies with subsection (b) of K.S.A. 2015 Supp. 58-4716, and amendments thereto;

(b) require an appraiser to prepare an appraisal if the appraiser, in the appraiser's own independent professional judgment:

(1) Believes the appraiser does not have the necessary expertise for the assignment or for the specific geographic area; and

(2) the appraiser has notified the AMC and declined the assignment;

(c) require an appraiser to prepare an appraisal under a time frame that the appraiser, in the appraiser's own professional judgment:

(1) Believes does not afford the appraiser the ability to meet all the relevant legal and professional obligations; and

(2) the appraiser has notified the AMC and declined the assignment;

(d) prohibit or inhibit legal or other allowable communication between the appraiser and the lender, a real estate licensee, or any other person from whom the appraiser, in the appraiser's own professional judgment, believes information would be relevant;

(e) require the appraiser to do anything that does not comply with USPAP, the state certified and licensed real estate appraisers act or the regulations adopted thereunder, or any assignment conditions and certifications required by the client; or

(f) make any portion of the appraiser's fee or the AMC's fee contingent on a predetermined or favorable outcome, including, but not limited, to a loan closing or a specific dollar amount being achieved by the appraiser in the appraisal.

History: L. 2012, ch. 93, § 17; July 1.



58-4718 Same; prompt payment.

58-4718. Same; prompt payment. Except in bona fide cases of breach of contract or substandard performance of services, each AMC shall make payment to an appraiser for the completion of an appraisal or valuation assignment within 45 days of the date on which the appraiser transmits or otherwise provides the completed appraisal or valuation study to the AMC or its assignee unless a mutually agreed upon alternate arrangement has been previously established in good faith.

History: L. 2012, ch. 93, § 18; July 1.



58-4719 Same; modification of appraisal prohibited.

58-4719. Same; modification of appraisal prohibited. (a) No AMC shall alter, modify, or otherwise change or attempt to alter, modify, or otherwise change a completed appraisal submitted by an appraiser.

(b) No AMC shall require an appraiser to provide the AMC with the appraiser's digital signature. No provision of this subsection shall be deemed to prohibit an appraiser from voluntarily providing such appraiser's digital signature to another person in the manner permitted by the provisions of the USPAP.

History: L. 2012, ch. 93, § 19; July 1.



58-4720 Same; registration number.

58-4720. Same; registration number. (a) The board shall issue a unique registration number to each AMC that is registered in this state.

(b) The board shall maintain on its website a list of the AMCs that have registered with the board pursuant to this act and have been issued a registration number pursuant to subsection (a) of this section.

(c) An AMC registered in this state shall place its registration number on any instrument utilized by the AMC for procurement of appraisal services in this state.

History: L. 2012, ch. 93, § 20; July 1.



58-4721 Same; removal of appraiser, limitation.

58-4721. Same; removal of appraiser, limitation. (a) Except within the first 30 days after an appraiser is first added to the appraiser panel of an AMC, no AMC shall remove an appraiser from its appraiser panel, or otherwise refuse to assign requests for real estate appraisal services to an appraiser without:

(1) Notifying the appraiser in writing of the reasons why such appraiser is being removed from the appraiser panel of the AMC;

(2) providing an opportunity for the appraiser to respond to the written notification of the AMC either personally or through legal counsel; and

(3) if the appraiser is being removed from the panel for illegal conduct, violation of the USPAP, or a violation of this act or the regulations adopted thereunder, providing notice to the appraiser and to the board detailing allegations of fact and alleged violations of USPAP, regulations or laws.

History: L. 2012, ch. 93, § 21; July 1.



58-4722 Same; denial of registration or renewal thereof; grounds.

58-4722. Same; denial of registration or renewal thereof; grounds. The board may deny the issuance of a registration or a renewal of a registration to an applicant for failure to comply with any requirement of this act, or any rule or regulation adopted pursuant thereto, or for any of the following acts or omissions:

(a) That the applicant, in the case of an application for renewal of a registration has, within 12 months preceding the date of the application, violated any provision of this act or any regulation adopted thereunder, or any provision of the state certified and licensed real property appraiser act or any regulation adopted thereunder;

(b) that the applicant is not of good moral character; or

(c) that the applicant has been the holder of a registration that:

(1) Was denied, revoked or suspended for cause; or

(2) (A) surrendered or nonrenewed in lieu of disciplinary proceedings and not subsequently granted or reinstated; or

(B) is otherwise not in good standing in any jurisdiction;

(d) when in the case of an application for renewal of a registration, the applicant has, in the conduct of affairs under the registration, demonstrated:

(1) Incompetency;

(2) untrustworthiness;

(3) conduct or practices rendering the registrant unfit to carry on appraisal management services;

(4) conduct or practices making continuance in the business detrimental to the public interest; or

(5) that the registrant is no longer in good faith carrying on appraisal management services, and for this conduct is found to be a source of detriment, injury or loss to the public; or

(e) that the applicant, the controlling person or any owner of an interest in the AMC of 10% or more has been convicted of a felony and has not been sufficiently rehabilitated to merit the public trust.

History: L. 2012, ch. 93, § 22; July 1.



58-4723 Same; penalties; hearing.

58-4723. Same; penalties; hearing. (a) The board may censure an AMC, condition, limit, suspend or revoke the registration of an AMC, and in addition to or in lieu of any other administrative, civil or criminal remedy provided by law may impose a civil fine not to exceed $2,000 per violation for any of the following acts or omissions:

(1) Committing any violation of this act;

(2) violating any regulation adopted by the board to implement or administer the provisions of this act;

(3) procuring a registration or renewal of a registration for the AMC or committing any other act by fraud, misrepresentation, or deceit; or

(4) employing a controlling person or any individual who owns more than 10% of the AMC who has been convicted of a felony and who has not been sufficiently rehabilitated to merit the public trust.

(b) Administrative proceedings under this act shall be conducted in accordance with the Kansas administrative procedure act.

(c) A violation of this act, or of any rule or regulation adopted pursuant thereto, shall be a class C misdemeanor.

History: L. 2012, ch. 93, § 23; July 1.



58-4724 Same; hearing; assessment of costs.

58-4724. Same; hearing; assessment of costs. (a) The costs incurred by the board in conducting any proceeding under the Kansas administrative procedure act may be assessed against the AMC if the order of the board is adverse to the AMC in such proportion as the board determines upon consideration of all relevant circumstances including the nature of the proceeding and the level of participation by the parties. The board may reduce any such assessment to judgment by filing a petition in the district court of Shawnee county. No registration shall be reinstated, renewed or issued if an assessment for costs has not been paid by the applicant or registrant.

(b) (1) Except as provided in paragraph (2), for purposes of this section, costs include the fees and expenses of the presiding officer, costs of making and preparing the record, witness fees and expenses, mileage, travel allowances and subsistence expenses of board employees and fees and expenses of agents of the board who provide services to the board.

(2) Costs shall not include fees and expenses or costs of making and preparing the record unless the board has designated or retained the services of the office of administrative hearings to perform such functions.

(c) The board shall make any assessment of costs incurred as part of the final order rendered in the proceeding. Such order shall include findings and conclusions in support of the assessment of costs.

History: L. 2012, ch. 93, § 24; July 1.



58-4725 Same; rules and regulations.

58-4725. Same; rules and regulations. In accordance with the provisions of the rules and regulations filing act, K.S.A. 77-415 et seq., and amendments thereto, the board may adopt, amend and revoke rules and regulations governing the administration and enforcement of this act, including, but not limited to:

(a) Any fee required by this act;

(b) any report, record or other information which may be required to be kept, and maintained pursuant to this act; and

(c) such other rules and regulations as the board may deem necessary to carry out the provisions of this act.

History: L. 2012, ch. 93, § 25; July 1.









Chapter 58a KANSAS UNIFORM TRUST CODE

Article 1 GENERAL PROVISIONS AND DEFINITIONS

58a-101 Short title.

58a-101. Short title. This act may be cited as the Kansas uniform trust code.

History: L. 2002, ch. 133, § 1; Jan. 1, 2003.

Revisor's Note:

For Kansas Comments and Uniform Trust Code Comments, see the Kansas Judicial Council web page at www.KansasJudicialCouncil.org.



58a-102 Scope.

58a-102. Scope. This code applies to express trusts, charitable or noncharitable, and trusts created pursuant to a statute, judgment, or decree that requires the trust to be administered in the manner of an express trust.

History: L. 2002, ch. 133, § 2; Jan. 1, 2003.



58a-103 Definitions.

58a-103. Definitions. As used in this code:

(1) "Action," with respect to an act of a trustee, includes a failure to act.

(2) "Beneficiary" means a person that:

(A) Has a present or future beneficial interest in a trust, vested or contingent; or

(B) in a capacity other than that of trustee, holds a power of appointment over trust property.

(3) "Charitable trust" means a trust, or portion of a trust, created for a charitable purpose described in subsection (a) of K.S.A. 58a-405, and amendments thereto.

(4) "Conservator" means a person appointed by the court pursuant to K.S.A. 59-3001 et seq., and amendments thereto, to administer the estate of a minor or adult individual.

(5) "Environmental law" means a federal, state, or local law, rule, regulation, or ordinance relating to protection of the environment.

(6) "Guardian" means a person appointed by the court pursuant to K.S.A. 59-3001 et seq., and amendments thereto, to make decisions regarding the support, care, education, health, and welfare of a minor or adult individual. The term does not include a guardian ad litem.

(7) "Interests of the beneficiaries" means the beneficial interests provided in the terms of the trust.

(8) "Jurisdiction," with respect to a geographic area, includes a state or country.

(9) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity.

(10) "Power of withdrawal" means a presently exercisable general power of appointment other than a power:

(A) Exercisable by a trustee and limited by an ascertainable standard relating to an individuals health, education, support or maintenance within the meaning of section 2041(b)(1)(A) or 2514(c)(1) of the Internal Revenue Code of 1986, as in effect on July 1, 2006; or

(B) exercisable by another person only upon consent of the trustee or a person holding an adverse interest.

(11) "Property" means anything that may be the subject of ownership, whether real or personal, legal or equitable, or any interest therein.

(12) (A) "Qualified beneficiary" means a beneficiary who, as of the date in question, either is eligible to receive mandatory or discretionary distributions of trust income or principal, or would be so eligible if the trust terminated on that date.

(B) For the purpose of trustee determining "qualified beneficiaries" of a trust in which a beneficial interest is subject to a power of appointment of any nature, the trustee may conclusively presume such power of appointment has not been exercised unless the trustee has been furnished by the powerholder or the legal representative of the powerholder or the powerholder's estate with the original or a copy of an instrument validly exercising such power of appointment, in which event the qualified beneficiaries shall be subsequently determined by giving due consideration to such exercise unless and until the trustee has been given notification in a similar manner of an instrument which validly revokes or modifies such exercise.

(13) "Revocable," as applied to a trust, means revocable by the settlor without the consent of the trustee or a person holding an adverse interest.

(14) "Settlor" means a person, including a testator, who creates, or contributes property to, a trust. If more than one person creates or contributes property to a trust, each person is a settlor of the portion of the trust property attributable to that person's contribution except to the extent another person has the power to revoke or withdraw that portion.

(15) "Spendthrift provision" means a term of a trust which restrains either voluntary or involuntary transfer of a beneficiary's interest.

(16) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band recognized by federal law or formally acknowledged by a state.

(17) "Terms of a trust" means the manifestation of the settlor's intent regarding a trust's provisions as expressed in the trust instrument or as may be established by other evidence that would be admissible in a judicial proceeding.

(18) "Trust instrument" means an instrument executed by the settlor that contains terms of the trust, including any amendments thereto.

(19) "Trustee" includes an original, additional, and successor trustee, and a cotrustee.

History: L. 2002, ch. 133, § 3; L. 2004, ch. 158, § 2; L. 2006, ch. 23, § 1; July 1.



58a-104 Knowledge.

58a-104. Knowledge. (a) Subject to subsection (b), a person has knowledge of a fact if the person:

(1) Has actual knowledge of it;

(2) has received a notice or notification of it; or

(3) from all the facts and circumstances known to the person at the time in question, has reason to know it.

(b) An organization that conducts activities through employees has notice or knowledge of a fact involving a trust only from the time the information was received by an employee having responsibility to act for the trust, or would have been brought to the employee's attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the employee having responsibility to act for the trust and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the individual's regular duties or the individual knows a matter involving the trust would be materially affected by the information.

History: L. 2002, ch. 133, § 4; Jan. 1, 2003.



58a-105 Default and mandatory rules.

58a-105. Default and mandatory rules. (a) Except as otherwise provided in the terms of the trust, this code governs the duties and powers of a trustee, relations among trustees and the rights and interests of a beneficiary.

(b) The terms of a trust prevail over any provision of this code except:

(1) The requirements for creating a trust;

(2) the duty of a trustee to act in good faith and administer the trust in accordance with K.S.A. 58a-801, and amendments thereto;

(3) the requirement that a trust and its terms be for the benefit of its beneficiaries, and that the trust have a purpose that is lawful, not contrary to public policy and possible to achieve;

(4) the power of the court to modify or terminate a trust under K.S.A. 58a-410 through 58a-416, and amendments thereto;

(5) the effect of the rights of creditors to reach a trust as provided in article 5 of chapter 58a of the Kansas Statutes Annotated, and amendments thereto;

(6) the power of the court under K.S.A. 58a-702, and amendments thereto, to require, dispense with, or modify or terminate a bond;

(7) the power of the court under subsection (b) of K.S.A. 58a-708, and amendments thereto, to adjust a trustee's compensation specified in the terms of the trust which is unreasonably low or high;

(8) the effect of an exculpatory term under K.S.A. 58a-1008, and amendments thereto;

(9) the rights under K.S.A. 58a-1010 through 58a-1013, and amendments thereto, of a person other than a trustee or beneficiary;

(10) periods of limitation for commencing a judicial proceeding under K.S.A. 58a-604, and amendments thereto;

(11) the power of the court to take such action and exercise such jurisdiction as may be necessary in the interests of justice; and

(12) the barring of claims against trusts and trustees under K.S.A. 58a-818, and amendments thereto.

(c) Notwithstanding any provisions of the Kansas uniform trust code to the contrary, any trust created by will and admitted to probate shall be subject to the requirements of chapter 59 of the Kansas Statutes Annotated.

History: L. 2002, ch. 133, § 5; L. 2004, ch. 158, § 3; L. 2006, ch. 23, § 2; July 1.



58a-106 Common law of trusts; principles of equity.

58a-106. Common law of trusts; principles of equity. The common law of trusts and principles of equity supplement this code, except to the extent modified by this code or another statute of this state.

History: L. 2002, ch. 133, § 6; Jan. 1, 2003.



58a-107 Governing law.

58a-107. Governing law. The meaning and effect of the terms of a trust are determined by:

(1) The law of the jurisdiction designated in the terms unless the designation of that jurisdiction's law is contrary to the law of the jurisdiction having the most significant relationship to the matter at issue; or

(2) in the absence of a controlling designation in the terms of the trust, the law of the jurisdiction having the most significant relationship to the matter at issue.

History: L. 2002, ch. 133, § 7; Jan. 1, 2003.



58a-108 Principal place of administration.

58a-108. Principal place of administration. (a) Without precluding other means for establishing a sufficient connection with the designated jurisdiction, terms of a trust designating the principal place of administration are valid and controlling if:

(1) A trustee's principal place of business is located in or a trustee is a resident of the designated jurisdiction; or

(2) all or part of the administration occurs in the designated jurisdiction.

(b) A trustee is under a duty to administer the trust at a place appropriate to its purposes, its administration, and the interests of the beneficiaries. In determining the appropriate place for the administration of the trust, consideration shall be given to the designation of the settlor, the purposes of the trust, the interests of the beneficiaries and the manner and costs of trust administration.

(c) Without precluding the right of the court to order, approve, or disapprove a transfer, the trustee, in furtherance of the duty prescribed by subsection (b), may transfer the trust's principal place of administration to another state or to a jurisdiction outside of the United States.

(d) The trustee shall notify the qualified beneficiaries of a proposed transfer of a trust's principal place of administration not less than 60 days before initiating the transfer. The notice of proposed transfer must include:

(1) The name of the jurisdiction to which the principal place of administration is to be transferred;

(2) the address and telephone number at the new location at which the trustee can be contacted;

(3) an explanation of the reasons for the proposed transfer;

(4) the date on which the proposed transfer is anticipated to occur; and

(5) the date, not less than 60 days after the giving of the notice, by which the qualified beneficiary must notify the trustee of an objection to the proposed transfer.

(e) The authority of a trustee under this section to transfer a trust's principal place of administration terminates if a qualified beneficiary notifies the trustee of an objection to the proposed transfer on or before the date specified in the notice.

(f) In connection with a transfer of the trust's principal place of administration, the trustee may transfer some or all of the trust property to a successor trustee designated in the terms of the trust or appointed pursuant to K.S.A. 58a-704, and amendments thereto.

History: L. 2002, ch. 133, § 8; L. 2006, ch. 23, § 3; July 1.



58a-109 Methods and waiver of notice.

58a-109. Methods and waiver of notice. (a) Notice to a person under this code or the sending of a document to a person under this code must be accomplished in a manner reasonably suitable under the circumstances and likely to result in receipt of the notice or document. Permissible methods of notice or for sending a document include first-class mail, personal delivery, delivery to the person's last known place of residence or place of business, or a properly directed electronic message.

(b) Notice otherwise required under this code or a document otherwise required to be sent under this code need not be provided to a person whose identity or location is unknown to and not reasonably ascertainable by the trustee.

(c) Notice under this code or the sending of a document under this code may be waived by the person to be notified or sent the document.

(d) Notice of a judicial proceeding must be given as provided in the code of civil procedure.

History: L. 2002, ch. 133, § 9; Jan. 1, 2003.



58a-110 Others treated as qualified beneficiaries.

58a-110. Others treated as qualified beneficiaries. (a) A charitable organization expressly mandated to receive distributions under the terms of a trust has the rights of a qualified beneficiary under this code, if the charitable organization, on the date the charitable organization's qualification is being determined:

(1) Is a distributee of trust income or principal;

(2) would be a distributee of trust income or principal upon the termination of the interests of other distributees then receiving or eligible to receive distributions; or

(3) would be a distributee of trust income or principal if the trust terminated on that date.

(b) A person appointed to enforce a trust created for the care of an animal or another noncharitable purpose as provided in K.S.A. 58a-408 or 58a-409, and amendments thereto, has the rights of a qualified beneficiary under this code.

(c) The attorney general of this state has the rights of a qualified beneficiary with respect to a charitable trust having its principal place of administration in this state.

History: L. 2002, ch. 133, § 10; L. 2006, ch. 23, § 4; July 1.



58a-111 Nonjudicial settlement agreements.

58a-111. Nonjudicial settlement agreements. (a) For purposes of this section, "interested persons" means persons whose consent would be required in order to achieve a binding settlement were the settlement to be approved by the court.

(b) Except as otherwise provided in subsection (c), interested persons may enter into a binding nonjudicial settlement agreement with respect to the matters listed in subsection (d).

(c) A nonjudicial settlement agreement is valid only to the extent it does not violate a material purpose of the trust and includes terms and conditions that could be properly approved by the court under this code or other applicable law.

(d) Matters that may be resolved by a nonjudicial settlement agreement are limited to:

(1) The approval of a trustee's report or accounting;

(2) the resignation or appointment of a trustee and the determination of a trustee's compensation;

(3) transfer of a trust's principal place of administration; and

(4) liability of a trustee for an action relating to the trust.

(e) Any interested person may request the court to approve a nonjudicial settlement agreement, to determine whether the representation as provided in article 3 of this code was adequate, and to determine whether the agreement contains terms and conditions the court could have properly approved.

History: L. 2002, ch. 133, § 11; L. 2006, ch. 23, § 5; July 1.



58a-112 Rules of construction.

58a-112. Rules of construction. The rules of construction that apply in this state to the interpretation of and disposition of property by will also apply as appropriate to the interpretation of the terms of a trust and the disposition of the trust property.

History: L. 2002, ch. 133, § 12; Jan. 1, 2003.



58a-113 Insurable interest of trustee.

58a-113. Insurable interest of trustee. (a) In this section, "settlor" means a person that executes a trust instrument. The term includes a person for which a fiduciary or agent is acting.

(b) A trustee of a trust has an insurable interest in the life of an individual insured under a life insurance policy that is owned by the trustee of the trust acting in a fiduciary capacity or that designates the trust itself as the owner if, on the date the policy is issued:

(1) The insured is:

(A) A settlor of the trust; or

(B) an individual in whom a settlor of the trust has, or would have had if living at the time the policy was issued, an insurable interest; and

(2) the life insurance proceeds are primarily for the benefit of one or more trust beneficiaries that have:

(A) An insurable interest in the life of the insured; or

(B) a substantial interest engendered by love and affection in the continuation of the life of the insured and, if not already included under subparagraph (A), who are:

(i) Related within a third degree or closer, as measured by the civil law system of determining degrees of relation, either by blood or law, to the insured; or

(ii) stepchildren of the insured, or children of the insured's stepchild, either by blood or law.

(c) This section shall be part of the [and] supplemental to the Kansas uniform trust code.

History: L. 2011, ch. 31, § 1; July 1.






Article 2 JUDICIAL PROCEEDINGS

58a-201 Role of court in administration of trust.

58a-201. Role of court in administration of trust. (a) The court may intervene in the administration of a trust to the extent its jurisdiction is invoked by an interested person or as provided by law.

(b) A trust is not subject to continuing judicial supervision unless ordered by the court.

(c) A judicial proceeding involving a trust may relate to any matter involving the trust's administration, including an action for declaratory judgment pursuant to K.S.A. 60-1701 et seq., and amendments thereto.

History: L. 2002, ch. 133, § 13; Jan. 1, 2003.



58a-202 Jurisdiction over trustee and beneficiary.

58a-202. Jurisdiction over trustee and beneficiary. (a) By accepting the trusteeship of a trust having its principal place of administration in this state or by moving the principal place of administration to this state, the trustee submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

(b) With respect to their interests in the trust, the beneficiaries of a trust having its principal place of administration in this state are subject to the jurisdiction of the courts of this state regarding any matter involving the trust. By accepting a distribution from such a trust, the recipient submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

(c) This section does not preclude other methods of obtaining jurisdiction over a trustee, beneficiary, or other person receiving property from the trust.

History: L. 2002, ch. 133, § 14; Jan. 1, 2003.



58a-203 Subject-matter jurisdiction.

58a-203. Subject-matter jurisdiction. The district court has exclusive jurisdiction of proceedings in this state brought by a trustee or beneficiary concerning the administration of a trust.

History: L. 2002, ch. 133, § 15; Jan. 1, 2003.



58a-204 Venue.

58a-204. Venue. (a) Except as otherwise provided in subsection (b), venue for a judicial proceeding involving a trust is in the county of this state in which the trust's principal place of administration has been, is or will be located or in the county in which any real property in which the trust has an interest is located and, if the trust is created by will and the estate is not yet closed, in the county in which the decedent's estate is being administered.

(b) If a trust has no trustee, venue for a judicial proceeding for the appointment of a trustee is in a county of this state in which a beneficiary resides, in a county in which any trust property is located, and if the trust is created by will, in the county in which the decedent's estate was or is being administered.

History: L. 2002, ch. 133, § 16; Jan. 1, 2003.






Article 3 REPRESENTATION

58a-301 Representation: basic effect.

58a-301. Representation: basic effect. (a) Notice to a person who may represent and bind another person under this article has the same effect as if notice were given directly to the other person.

(b) The consent of a person who may represent and bind another person under this article is binding on the person represented unless the person represented objects to the representation before the consent would otherwise have become effective.

(c) Except as otherwise provided in K.S.A. 58a-411 and 58a-602, and amendments thereto, a person who under this article may represent a settlor who lacks capacity may receive notice and give a binding consent on the settlor's behalf.

History: L. 2002, ch. 133, § 17; Jan. 1, 2003.



58a-302 Representation by holder of general testamentary power of appointment.

58a-302. Representation by holder of general testamentary power of appointment. To the extent there is no conflict of interest between the holder of a general testamentary power of appointment and the persons represented with respect to the particular question or dispute, the holder may represent and bind persons whose interests, as permissible appointees, takers in default, or otherwise, are subject to the power.

History: L. 2002, ch. 133, § 18; Jan. 1, 2003.



58a-303 Representation by fiduciaries and parents.

58a-303. Representation by fiduciaries and parents. To the extent there is no conflict of interest between the representative and the person represented or among those being represented with respect to a particular question or dispute:

(1) A conservator may represent and bind the estate that the conservator controls;

(2) a guardian may represent and bind the ward within the scope of the guardian's powers and duties;

(3) an agent having authority to act with respect to the particular question or dispute may represent and bind the principal;

(4) a trustee may represent and bind the beneficiaries of the trust;

(5) a personal representative of a decedent's estate may represent and bind persons interested in the estate; and

(6) a parent may represent and bind the parent's minor or unborn child if a conservator or guardian for the child has not been appointed.

History: L. 2002, ch. 133, § 19; Jan. 1, 2003.



58a-304 Representation by person having substantially identical interest.

58a-304. Representation by person having substantially identical interest. Unless otherwise represented, a minor, incapacitated, or unborn individual, or a person whose identity or location is unknown and not reasonably ascertainable, may be represented by and bound by another having a substantially identical interest with respect to the particular question or dispute, but only to the extent there is no conflict of interest between the representative and the person represented.

History: L. 2002, ch. 133, § 20; Jan. 1, 2003.



58a-305 Appointment of representative.

58a-305. Appointment of representative. (a) If the court or trustee determines that an interest is not represented under this article, or that the otherwise available representation might be inadequate, the court may appoint or the trustee may retain a representative to receive notice, give consent, and otherwise represent, bind, and act on behalf of a minor, incapacitated, or unborn individual, or a person whose identity or location is unknown. A representative may be appointed to represent several persons or interests.

(b) A representative may act on behalf of the individual represented with respect to any matter arising under this code, whether or not a judicial proceeding concerning the trust is pending.

(c) In making decisions, a representative may consider general benefit accruing to the living members of the individual's family.

History: L. 2002, ch. 133, § 21; Jan. 1, 2003.






Article 4 CREATION, VALIDITY, MODIFICATION, AND TERMINATION OF TRUST

58a-401 Methods of creating trust.

58a-401. Methods of creating trust. A trust may be created by:

(1) Transfer of property to another person as trustee or to the trust in the trusts' name during the settlor's lifetime or by will or other disposition taking effect upon the settlor's death;

(2) declaration by the owner of property that the owner holds property as trustee, so long as such property would not otherwise pass at the owner's death by a beneficiary designation to a party other than the trust; or

(3) exercise of a power of appointment in favor of a trustee.

History: L. 2002, ch. 133, § 22; L. 2004, ch. 158, § 4; July 1.



58a-402 Requirements for creation.

58a-402. Requirements for creation. (a) A trust is created only if:

(1) The settlor has capacity to create a trust;

(2) the settlor indicates an intention to create the trust;

(3) the trust has a definite beneficiary or is:

(A) A charitable trust;

(B) a trust for the care of an animal, as provided in K.S.A. 58a-408, and amendments thereto; or

(C) a trust for a noncharitable purpose, as provided in K.S.A. 58a-409, and amendments thereto;

(4) the trustee has duties to perform; and

(5) the same person is not the sole trustee and sole beneficiary.

(b) A beneficiary is definite if the beneficiary can be ascertained now or in the future, subject to any applicable rule against perpetuities.

(c) A power in a trustee to select a beneficiary from an indefinite class is valid. If the power is not exercised within a reasonable time, the power fails and the property subject to the power passes to the persons who would have taken the property had the power not been conferred.

History: L. 2002, ch. 133, § 23; Jan. 1, 2003.



58a-403 Trusts created in other jurisdictions.

58a-403. Trusts created in other jurisdictions. A trust not created by will is validly created if its creation complies with the law of the jurisdiction in which the trust instrument was executed, or the law of the jurisdiction in which, at the time of creation:

(1) The settlor was domiciled, had a place of abode, or was a national;

(2) a trustee was domiciled or had a place of business; or

(3) any trust property was located.

History: L. 2002, ch. 133, § 24; Jan. 1, 2003.



58a-404 Trust purposes.

58a-404. Trust purposes. A trust may be created only to the extent its purposes are lawful, not contrary to public policy, and possible to achieve. A trust and its terms must be for the benefit of its beneficiaries.

History: L. 2002, ch. 133, § 25; Jan. 1, 2003.



58a-405 Charitable purposes; enforcement.

58a-405. Charitable purposes; enforcement. (a) A charitable trust may be created for the relief of poverty, the advancement of education or religion, the promotion of health, governmental or municipal purposes, or other purposes the achievement of which is beneficial to the community.

(b) If the terms of a charitable trust do not indicate a particular charitable purpose or beneficiary, the court may select one or more charitable purposes or beneficiaries. The selection must be consistent with the settlor's intention to the extent it can be ascertained.

(c) The settlor of a charitable trust, among others, may maintain a proceeding to enforce the trust.

History: L. 2002, ch. 133, § 26; Jan. 1, 2003.



58a-406 Creation of trust induced by fraud, duress, or undue influence.

58a-406. Creation of trust induced by fraud, duress, or undue influence. (a) A trust is void to the extent its creation was induced by fraud, duress, or undue influence.

(b) Any provision in a trust, written or prepared for another person, that transfers property and that gives the writer or preparer or the writer or preparer's parent, children, issue, sibling or spouse any direct or indirect benefit is invalid unless: (1) The writer or preparer is related to the settlor by blood, marriage or adoption and the benefit is not more than the writer or preparer or the writer or preparer's parent, children, issue, sibling or spouse would receive under the laws of intestate succession, if the transfer or benefit passed in that manner; or (2) it affirmatively appears that the settlor had read or knew the contents of the trust and had independent legal advice with reference thereto. The words "children" and "issue" as used in this section, are defined in K.S.A. 59-501, and amendments thereto.

History: L. 2002, ch. 133, § 27; L. 2004, ch. 158, § 5; July 1.



58a-407 Evidence of oral trust.

58a-407. Evidence of oral trust. Except as required by K.S.A. 59-606, and amendments thereto, with respect to testamentary trusts or K.S.A. 33-105, 33-106 and 58-2401, and amendments thereto, a trust need not be evidenced by a trust instrument, but the creation of an oral trust and its terms may be established only by clear and convincing evidence.

History: L. 2002, ch. 133, § 28; Jan. 1, 2003.



58a-408 Trust for care of animal.

58a-408. Trust for care of animal. (a) A trust may be created to provide for the care of an animal alive during the settlor's lifetime. The trust terminates upon the death of the animal or, if the trust was created to provide for the care of more than one animal alive during the settlor's lifetime, upon the death of the last surviving animal.

(b) A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by the court. A person having an interest in the welfare of the animal may request the court to appoint a person to enforce the trust or to remove a person appointed.

(c) Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use may be distributed to the settlor, if then living, otherwise to the settlor's successors in interest.

History: L. 2002, ch. 133, § 29; Jan. 1, 2003.



58a-409 Noncharitable trust without ascertainable beneficiary.

58a-409. Noncharitable trust without ascertainable beneficiary. Except as otherwise provided in K.S.A. 58a-408, and amendments thereto, or by another statute, the following rules apply:

(1) A trust may be created for a noncharitable purpose without a definite or definitely ascertainable beneficiary or for a noncharitable but otherwise valid purpose to be selected by the trustee. The trust may not be enforced for more than 21 years.

(2) A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by the court.

(3) Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use may be distributed to the settlor, if then living, otherwise to the settlor's successors in interest.

History: L. 2002, ch. 133, § 30; Jan. 1, 2003.



58a-410 Modification or termination of trust; proceedings for approval or disapproval.

58a-410. Modification or termination of trust; proceedings for approval or disapproval. (a) In addition to the methods of termination prescribed by  K.S.A. 58a-411 through 58a-414, and amendments thereto, a trust terminates to the extent the trust is revoked or expires pursuant to its terms, no purpose of the trust remains to be achieved, or the purposes of the trust have become unlawful, contrary to public policy, or impossible to achieve.

(b) A proceeding to approve or disapprove a proposed modification or termination under K.S.A. 58a-411 through 58a-416, and amendments thereto, or trust combination or division under  K.S.A. 58a-417, and amendments thereto, may be commenced by a trustee or qualified beneficiary, and a proceeding to approve or disapprove a proposed modification or termination under  K.S.A. 58a-411, and amendments thereto, may be commenced by the settlor. The settlor of a charitable trust may maintain a proceeding to modify the trust under  K.S.A. 58a-413, and amendments thereto.

History: L. 2002, ch. 133, § 31; Jan. 1, 2003.



58a-411 Modification or termination of noncharitable irrevocable trust by consent.

58a-411. Modification or termination of noncharitable irrevocable trust by consent. (a) A noncharitable irrevocable trust may be modified or terminated upon consent of the settlor and all qualified beneficiaries, even if the modification or termination is inconsistent with a material purpose of the trust. A settlor's power to consent to a trust's modification or termination may be exercised by an attorney in fact under a power of attorney only to the extent expressly authorized by the power of attorney or the terms of the trust; by the settlor's conservator with the approval of the court supervising the conservatorship if an agent is not so authorized; or by the settlor's guardian with the approval of the court supervising the guardianship if an agent is not so authorized and a conservator has not been appointed. This subsection does not apply to irrevocable trusts created before, or to revocable trusts that became irrevocable before, January 1, 2003.

(b) A noncharitable irrevocable trust may be terminated upon consent of all of the qualified beneficiaries if the court concludes that continuance of the trust is not necessary to achieve any material purpose of the trust. A noncharitable irrevocable trust may be modified upon consent of all of the qualified beneficiaries if the court concludes that modification is not inconsistent with a material purpose of the trust.

(c) A spendthrift provision in the terms of the trust is not presumed to constitute a material purpose of the trust.

(d) Upon termination of a trust under subsection (a) or (b), the trustee shall distribute the trust property as agreed by the qualified beneficiaries.

(e) If not all of the qualified beneficiaries consent to a proposed modification or termination of the trust under subsection (a) or (b), the modification or termination may be approved by the court if the court is satisfied that:

(1) If all of the qualified beneficiaries had consented, the trust could have been modified or terminated under this section; and

(2) the interests of a qualified beneficiary who does not consent will be adequately protected.

History: L. 2002, ch. 133, § 32; L. 2004, ch. 158, § 6; L. 2006, ch. 23, § 6; L. 2012, ch. 110, § 1; July 1.



58a-412 Modification or termination because of unanticipated circumstances or inability to administer trust effectively.

58a-412. Modification or termination because of unanticipated circumstances or inability to administer trust effectively. (a) The court may modify the administrative or dispositive terms of a trust or terminate the trust if, because of circumstances not anticipated by the settlor, modification or termination will further the purposes of the trust. To the extent practicable, the modification must be made in accordance with the settlor's probable intention.

(b) The court may modify the administrative terms of a trust if continuation of the trust on its existing terms would be impracticable or wasteful or impair the trust's administration.

(c) Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

History: L. 2002, ch. 133, § 33; Jan. 1, 2003.



58a-413 Cy pres.

58a-413. Cy pres. If a charitable trust is or becomes illegal or impossible or impracticable of fulfillment or if a devise or bequest for charity, at the time it was intended to become effective is illegal or impossible or impracticable of fulfillment, and if the settlor, manifested a general intention to devote the property to charity, any judge, on application of any trustee, any interested party or the attorney general, may order an administration of the trust, as nearly as possible to fulfill the manifested general charitable intention of the settlor. In every such proceeding, the attorney general, as representative of the public interest, shall be notified and given an opportunity to be heard. The provisions of this act shall not be applicable if the settlor has provided, either directly or indirectly, for an alternative plan in the event the charitable trust is or becomes illegal or impossible or impracticable of fulfillment. If the alternative plan is also a charitable trust, the intention shown in the original plan shall prevail in the application of this act.

(b) If a federal estate tax deduction is not allowable at the time of a decedent's death because of the failure of an interest in property which passes from the decedent to a person, or for a use, described in section 2055(a) of the federal internal revenue code of 1986, as in effect on December 31, 2000, to meet the requirements of section 170(f)(3)(B) or 2055(e)(2) of the federal internal revenue code of 1986, as in effect on December 31, 2000, then in order that such deduction shall nevertheless be allowable under section 2055(a) of the federal internal revenue code of 1986, as in effect on December 31, 2000, any judge, on application of any trustee, or any interested party may:

(1) With the written consent of the charitable beneficiaries, the noncharitable beneficiaries not under any legal disability and duly appointed guardians or guardians ad litem acting on behalf of any beneficiaries under legal disability or conservator; or

(2) upon a finding that the interest of such beneficiaries is substantially preserved, order a change to the trust by reformation, amendment, construction or otherwise, which changes a reformable interest into a qualified interest within the meaning of section 2055(e)(3) of the federal internal revenue code of 1986, as in effect on December 31, 2000. In every such proceeding, the attorney general, as representative of the public interest, shall be notified and given an opportunity to be heard.

(c) As used in this act "impracticable of fulfillment" includes, but is not limited to, the failure of any charitable trust, testamentary or inter vivos, including, without limitation, trusts described in section 509 of the federal internal revenue code of 1986, as in effect on December 31, 2000, and charitable remainder trusts described in section 664 of the federal internal revenue code of 1986, as in effect on December 31, 2000, to include, if required to do so by section 508(e) or section 4947(a) of the federal internal revenue code of 1986, as in effect on December 31, 2000, the provisions relating to governing instruments set forth in section 508(e) of the federal internal revenue code of 1986, as in effect on December 31, 2000.

(d) The provisions of this section shall be effective as to all trusts not construed prior to the effective date of this act.

History: L. 2002, ch. 133, § 34; Jan. 1, 2003.



58a-414 Termination of uneconomic trust.

58a-414. Termination of uneconomic trust. (a) After notice to the qualified beneficiaries, the trustee of a trust consisting of trust property having a total value less than $100,000 may terminate the trust if the trustee concludes that the value of the trust property is insufficient to justify the cost of administration.

(b) The court may modify or terminate a trust or remove the trustee and appoint a different trustee if it determines that the value of the trust property is insufficient to justify the cost of administration.

(c) Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

(d) This section does not apply to an easement for conservation or preservation.

(e) This section does not apply to any trust if its assets are distributable to the trustee or anyone the trustee is obligated to support.

History: L. 2002, ch. 133, § 35; Jan. 1, 2003.



58a-415 Reformation to correct mistakes.

58a-415. Reformation to correct mistakes. The court may reform the terms of a trust, even if unambiguous, to conform the terms to the settlor's intention if it is proved by clear and convincing evidence that both the settlor's intent and the terms of the trust were affected by a mistake of fact or law, whether in expression or inducement.

History: L. 2002, ch. 133, § 36; Jan. 1, 2003.



58a-416 Modification to achieve settlor's tax objectives.

58a-416. Modification to achieve settlor's tax objectives. To achieve the settlor's tax objectives, the court may modify the terms of a trust in a manner that is not contrary to the settlor's probable intention. The court may provide that the modification has retroactive effect.

History: L. 2002, ch. 133, § 37; Jan. 1, 2003.



58a-417 Combination and division of trusts.

58a-417. Combination and division of trusts. (a) After notice to the qualified beneficiaries, a trustee may combine two or more trusts into a single trust or divide a trust into two or more separate trusts, if the result does not impair rights of any beneficiary or adversely affect achievement of the purposes of the trust. The terms of each new trust created by a division under this section do not have to be identical if the interest of each beneficiary is substantially the same under the terms of the trust prior to its division and the combined terms of all trusts after the division. Two or more trusts may be combined into a single trust if the interests of each beneficiary in the trust resulting from the combination are substantially the same as the combined interests of the beneficiary in the trusts prior to the combination. The trustee shall determine the terms controlling any trust after its combination as authorized by this section. The trustee may make a division under this section by:

(1) Giving written notice of the division, not later than the 30th day before the date of a division under this subsection, to each qualified beneficiary; and

(2) executing a written instrument, acknowledged before a notary public or other person authorized to take acknowledgments of conveyances of real estate stating that the trust has been divided pursuant to this section and that the notice requirements of this subsection have been satisfied.

(b) A trustee, in the written instrument dividing a trust, shall allocate trust property among the separate trusts on a fractional basis by identifying the assets and liabilities passing to each separate trust, or on any other reasonable basis. The trustee shall allocate undesignated trust property received after the trustee has divided the trust into separate trusts in the manner provided by the written instrument dividing the trust, or, in the absence of a provision in the written instrument, in a manner determined by the trustee.

(c) The trustee may combine two or more trusts under this section by:

(1) Giving a written notice of the combination, not later than the 30th day before the effective date of the combination, to each qualified beneficiary; and

(2) executing a written instrument, acknowledged before a notary public or other person authorized to take acknowledgments of conveyances of real estate stating that the trust has been combined pursuant to this section and that the notice requirements of this subsection have been satisfied.

(d) The trustee may divide or combine a testamentary trust after the will establishing the trust has been admitted to probate, even if the trust will not be funded until a later date. The trustee may divide or combine any other trust before it is funded if the instrument establishing the trust is not revocable at the time of the division or combination.

History: L. 2002, ch. 133, § 38; L. 2006, ch. 23, § 7; July 1.



58a-418 Reference to written statement or list.

58a-418. Reference to written statement or list. A trust instrument which establishes an inter vivos trust and which directs the trustee to distribute trust assets may refer to a separate written statement or list of items of personal property, other than money, evidences of debt, documents of title, securities, and properties used in trade or business, which are assets of the trust estate, and may direct the trustee to make distribution of such items as indicated in the written statement or list. The trustee may distribute such items in accordance with the written statement or list. Such written statement or list either must be in the handwriting of the settlor or be signed by the settlor, and must describe the items with reasonable certainty. The writing may be referred to in the trust instrument as one to be in existence at the time of the settlor's death, prepared before or after execution of the trust instrument, and altered by the settlor after its preparation. Transfer of items of personal property pursuant to this section shall not be considered testamentary or be invalidated due to nonconformity with the provisions of chapter 59 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2002, ch. 133, § 39; Jan. 1, 2003.






Article 5 CREDITOR'S CLAIMS; SPENDTHRIFT AND DISCRETIONARY TRUSTS

58a-501 Rights of beneficiary's creditor or assignee.

58a-501. Rights of beneficiary's creditor or assignee. To the extent a beneficiary's interest is not subject to a spendthrift provision, the court may authorize a creditor or assignee of the beneficiary to reach the beneficiary's interest by attachment of present or future distributions to or for the benefit of the beneficiary or other means. The court may limit the award to such relief as is appropriate under the circumstances.

History: L. 2002, ch. 133, § 40; L. 2006, ch. 23, § 8; July 1.



58a-502 Spendthrift provision.

58a-502. Spendthrift provision. (a) A spendthrift provision is valid.

(b) A term of a trust providing that the interest of a beneficiary is held subject to a "spendthrift trust," or words of similar import, is sufficient to restrain both voluntary and involuntary transfer of the beneficiary's interest.

(c) A beneficiary may not transfer an interest in a trust in violation of a valid spendthrift provision and, except as otherwise provided in this article, a creditor or assignee of the beneficiary may not reach the interest or a distribution by the trustee before its receipt by the beneficiary.

(d) Except as provided in subsection (e), irrespective of whether the trust has a spendthrift provision, a creditor of a beneficiary may not compel a distribution to a beneficiary that is subject to the trustee's discretion, even if: (1) The standard of distribution is expressed in the form of a standard; and (2) the trustee has abused the trustee's discretion.

(e) If a beneficiary is or was serving as sole trustee and the standard of distribution with respect to such beneficiary is not in the form of an ascertainable standard relating to such beneficiary's health, education, support or maintenance, a creditor shall have the right to: (1) Compel any distribution the beneficiary, while serving as sole trustee, either is presently authorized to make to such beneficiary or was authorized to make to such beneficiary and did not make; and (2) attach such beneficiary's beneficial interest in the trust with respect to any present or future discretionary distributions to such beneficiary, in the absence of a spendthrift provision precluding such attachment.

(f) This section does not limit the right of a beneficiary to maintain a judicial proceeding against a trustee for an abuse of discretion or failure to comply with a standard for distribution.

History: L. 2002, ch. 133, § 41; L. 2004, ch. 158, § 7; L. 2014, ch. 41, § 1; July 1.



58a-505 Creditor's claim against settlor.

58a-505. Creditor's claim against settlor. (a) Except as provided by K.S.A. 33-101 et seq. and 33-201 et seq., and amendments thereto, whether or not the terms of a trust contain a spendthrift provision, the following rules apply:

(1) During the lifetime of the settlor, the property of a revocable trust is subject to claims of the settlor's creditors.

(2) With respect to an irrevocable trust, a creditor or assignee of the settlor may reach the maximum amount that can be distributed to or for the settlor's benefit. If a trust has more than one settlor, the amount the creditor or assignee of a particular settlor may reach may not exceed the settlor's interest in the portion of the trust attributable to that settlor's contribution.

(3) After the death of a settlor, and subject to the settlor's right to direct the source from which liabilities will be paid, the property of a trust that was revocable at the settlor's death is subject to claims of the settlor's creditors, costs of administration of the settlor's estate, the expenses of the settlor's funeral and disposal of remains, the homestead, homestead allowance, the elective share rights of the surviving spouse pursuant to K.S.A. 59-6a209, and amendments thereto, and statutory allowance to a surviving spouse and children to the extent the settlor's probate estate is inadequate to satisfy those claims, costs, expenses, and allowances.

(b) For purposes of this section:

(1) During the period the power may be exercised, the holder of a power of withdrawal is treated in the same manner as the settlor of a revocable trust to the extent of the property subject to the power;

(2) upon the lapse, release, or waiver of the power, the holder is treated as the settlor of the trust only to the extent the value of the property affected by the lapse, release, or waiver exceeds the greater of the amount specified in section 2041(b)(2) or 2514(e) of the federal internal revenue code of 1986, as in effect on December 31, 2002; or section 2503(b) of the federal internal revenue code of 1986, as in effect on December 31, 2002; and

(3) this subsection shall not apply to the lapse of powers held by the spouse of a person occurring upon the death of such person.

History: L. 2002, ch. 133, § 42; L. 2004, ch. 158, § 8; July 1.



58a-506 Mandatory distribution.

58a-506. Mandatory distribution. (a) As used in this section, "mandatory distribution" means a distribution of income or principal which the trustee is required to make to a beneficiary under the terms of the trust, including a distribution upon termination of the trust. The term excludes a distribution subject to the exercise of the trustee's discretion whether or not the terms of the trust: (1) Include a support or other standard to guide the trustee in making distribution decisions; or (2) provide that the trustee "may" or "shall" make discretionary distributions, including distributions pursuant to a support or other standard.

(b) Whether or not a trust contains a spendthrift provision, a creditor or assignee of a beneficiary may reach a mandatory distribution of income or principal, including a distribution upon termination of the trust, if the trustee has not made the distribution to the beneficiary within a reasonable time after the mandated distribution date.

History: L. 2002, ch. 133, § 43; L. 2006, ch. 23, § 9; July 1.



58a-507 Personal obligations of trustee.

58a-507. Personal obligations of trustee. Trust property is not subject to personal obligations of the trustee, even if the trustee becomes insolvent or bankrupt.

History: L. 2002, ch. 133, § 44; Jan. 1, 2003.






Article 6 REVOCABLE TRUSTS

58a-601 Capacity of settlor of revocable trust.

58a-601. Capacity of settlor of revocable trust. The capacity required to create, amend, revoke, or add property to a revocable trust, or to direct the actions of the trustee of a revocable trust, is the same as that required to make a will.

History: L. 2002, ch. 133, § 45; Jan. 1, 2003.



58a-602 Revocation or amendment of revocable trust.

58a-602. Revocation or amendment of revocable trust. (a) Unless the terms of a trust expressly provide that the trust is irrevocable, the settlor may revoke or amend the trust. This subsection does not apply to a trust created under an instrument executed before January 1, 2003.

(b) If a revocable trust is created or funded by more than one settlor:

(1) To the extent the trust consists of community property, the trust may be revoked by either spouse acting alone but may be amended only by joint action of both spouses;

(2) to the extent the trust consists of property other than community property, each settlor may revoke or amend the trust with regard to the portion of the trust property attributable to that settlor's contribution; and

(3) upon the revocation or amendment of the trust by fewer than all of the settlors, the trustee shall promptly notify the other settlors of the revocation or amendment.

(c) The settlor may revoke or amend a revocable trust:

(1) By substantial compliance with a method provided in the terms of the trust; or

(2) if the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by:

(A) A later will or codicil that expressly refers to the trust or specifically devises property that would otherwise have passed according to the terms of the trust; or

(B) any other method manifesting clear and convincing evidence of the settlor's intent.

(d) Upon revocation of a revocable trust, the trustee shall deliver the trust property as the settlor directs.

(e) A settlor's powers with respect to revocation, amendment, or distribution of trust property may be exercised by an attorney in fact under a power of attorney only to the extent expressly authorized by the power of attorney.

(f) A conservator of the settlor may exercise a settlor's powers with respect to revocation, amendment, or distribution of trust property only with the approval of the court supervising the conservatorship.

(g) A trustee who does not know that a trust has been revoked or amended is not liable to the settlor or settlor's successors in interest for distributions made and other actions taken on the assumption that the trust had not been amended or revoked.

History: L. 2002, ch. 133, § 46; L. 2003, ch. 58, § 17; L. 2004, ch. 158, § 9; July 1.



58a-603 Settlor's powers; powers of withdrawal; incapacitation of settlor; hearing.

58a-603. Settlor's powers; powers of withdrawal; incapacitation of settlor; hearing. (a) While a trust is revocable, the duties of the trustee are owed exclusively to the settlor.

(b) During the period a power of withdrawal may be exercised, the holder of the power has the rights of a settlor of a revocable trust under this section to the extent of the property subject to the power.

(c) (1) If a settlor of a revocable trust is or becomes an incapacitated person, on petition of the settlor's legal representative, an adult member of the settlor's family or any interested person, including a person interested in the welfare of the settlor, for good cause shown, the court may: Order the trustee to exercise or refrain from exercising the trustee's authority in a manner inconsistent with the trustee's fiduciary responsibilities under the provisions of the trust; remove the trustee; require the trustee to account; and issue such other orders as the court finds will be in the best interests of the settlor.

(2) (A) The court may require any person petitioning for any such order to file a bond in such amount and with such sureties as required by the court to indemnify either the trustee or the trust estate for the expenses, including attorney fees, incurred with respect to such proceeding.

(B) None of the actions described in this section shall be taken by the court until after hearing upon reasonable notice to the trustee, the settlor, and any legal representative of the settlor, such as a conservator or attorney-in-fact under a durable power of attorney authorizing the attorney-in-fact to act on the behalf of the settlor in such matters.

(C) If there is no legal representative of the settlor, the court shall appoint a guardian ad litem to represent the settlor in such proceeding.

(D) In the event of an emergency as determined by the court, the court, without notice, may enter such temporary order as seems proper to the court, but no such temporary order shall be effective for more than 30 days unless extended by the court after hearing on reasonable notice to the persons identified as herein provided.

History: L. 2002, ch. 133, § 47; L. 2004, ch. 158, § 10; L. 2006, ch. 23, § 10; July 1.



58a-604 Limitation on action contesting validity of revocable trust; distribution of trust property.

58a-604. Limitation on action contesting validity of revocable trust; distribution of trust property. (a) A person may commence a judicial proceeding to contest the validity of a trust that was revocable at the settlor's death within the earlier of:

(1) One year after the settlor's death; or

(2) four months after the trustee sent the person a copy of the trust instrument and a notice informing the person of the trust's existence, of the trustee's name and address, and of the time allowed for commencing a proceeding.

(b) Upon the death of the settlor of a trust that was revocable at the settlor's death, the trustee may proceed to distribute the trust property in accordance with the terms of the trust. The trustee is not subject to liability for doing so unless:

(1) The trustee knows of a pending judicial proceeding contesting the validity of the trust; or

(2) a potential contestant has notified the trustee of a possible judicial proceeding to contest the trust and a judicial proceeding is commenced within 60 days after the contestant sent the notification.

(c) A beneficiary of a trust that is determined to have been invalid is liable to return any distribution received.

History: L. 2002, ch. 133, § 48; Jan. 1, 2003.






Article 7 OFFICE OF TRUSTEE

58a-701 Accepting or declining trusteeship.

58a-701. Accepting or declining trusteeship. (a) Except as otherwise provided in subsection (c), a person designated as trustee accepts the trusteeship:

(1) By substantially complying with a method of acceptance provided in the terms of the trust; or

(2) if the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by accepting delivery of the trust property, exercising powers or performing duties as trustee, or otherwise indicating acceptance of the trusteeship.

(b) A person designated as trustee who has not yet accepted the trusteeship may reject the trusteeship. A designated trustee who does not accept the trusteeship within a reasonable time after knowing of the designation is deemed to have rejected the trusteeship.

(c) A person designated as trustee, without accepting the trusteeship, may:

(1) Act to preserve the trust property if, within a reasonable time after acting, the person sends a rejection of the trusteeship to the settlor or, if the settlor is dead or lacks capacity, to a qualified beneficiary; and

(2) inspect or investigate trust property to determine potential liability under environmental or other law or for any other purpose.

History: L. 2002, ch. 133, § 49; Jan. 1, 2003.



58a-702 Trustee's bond.

58a-702. Trustee's bond. (a) A trustee shall give bond to secure performance of the trustee's duties unless otherwise waived or modified by the terms of the trust.

(b) The court may specify the amount of a bond, its liabilities, and whether sureties are necessary. The court may modify or terminate a bond at any time.

(c) A regulated financial-service institution qualified to do trust business in this state need not give bond, even if required by the terms of the trust.

History: L. 2002, ch. 133, § 50; Jan. 1, 2003.



58a-703 Cotrustees.

58a-703. Cotrustees. (a) Cotrustees who are unable to reach a unanimous decision may act by majority decision.

(b) If a vacancy occurs in a cotrusteeship, the remaining cotrustees may act for the trust.

(c) A cotrustee must participate in the performance of a trustee's function unless the cotrustee is unavailable to perform the function because of absence, illness, disqualification under other law, or other temporary incapacity or the cotrustee has properly delegated the performance of the function to another trustee.

(d) If a cotrustee is unavailable to perform duties because of absence, illness, disqualification under other law, or other temporary incapacity, and prompt action is necessary to achieve the purposes of the trust or to avoid injury to the trust property, the remaining cotrustee or a majority of the remaining cotrustees may act for the trust.

(e) A trustee may not delegate to a cotrustee the performance of a function the settlor reasonably expected the trustees to perform jointly. Unless a delegation was irrevocable, a trustee may revoke a delegation previously made.

(f) Except as otherwise provided in subsection (g), a trustee who does not join in an action of another trustee is not liable for the action.

(g) Each trustee shall exercise reasonable care to:

(1) Prevent a cotrustee from committing a breach of trust; and

(2) compel a cotrustee to redress a breach of trust.

(h) A dissenting trustee who joins in an action at the direction of the majority of the trustees and who notified any cotrustee of the dissent, in writing, at or before the time of the action is not liable for the action.

History: L. 2002, ch. 133, § 51; Jan. 1, 2003.



58a-704 Vacancy in trusteeship; appointment of successor.

58a-704. Vacancy in trusteeship; appointment of successor. (a) A vacancy in a trusteeship occurs if:

(1) A person designated as trustee rejects the trusteeship;

(2) a person designated as trustee cannot be identified or does not exist;

(3) a trustee resigns;

(4) a trustee is disqualified or removed;

(5) a trustee dies; or

(6) a guardian or conservator is appointed for an individual serving as trustee.

(b) If one or more cotrustees remain in office, a vacancy in a trusteeship need not be filled. A vacancy in a trusteeship must be filled if the trust has no remaining trustee.

(c) A vacancy in a trusteeship of a noncharitable trust that is required to be filled must be filled in the following order of priority:

(1) By a person designated in the terms of the trust to act as successor trustee;

(2) by a person appointed by unanimous agreement of the qualified beneficiaries; or

(3) by a person appointed by the court.

(d) A vacancy in a trusteeship of a charitable trust that is required to be filled must be filled in the following order of priority:

(1) By a person designated in the terms of the trust to act as successor trustee;

(2) by a person selected by the charitable organizations expressly designated to receive distributions under the terms of the trust if the attorney general concurs in the selection; or

(3) by a person appointed by the court.

(e) Whether or not a vacancy in a trusteeship exists or is required to be filled, the court may appoint an additional trustee or special fiduciary whenever the court considers the appointment necessary for the administration of the trust.

History: L. 2002, ch. 133, § 52; Jan. 1, 2003.



58a-705 Resignation of trustee.

58a-705. Resignation of trustee. (a) A trustee may resign:

(1) Upon at least 30 days' notice to the qualified beneficiaries and all cotrustees; or

(2) with the approval of the court.

(b) In approving a resignation, the court may issue orders and impose conditions reasonably necessary for the protection of the trust property.

(c) Any liability of a resigning trustee or of any sureties on the trustee's bond for acts or omissions of the trustee is not discharged or affected by the trustee's resignation.

History: L. 2002, ch. 133, § 53; Jan. 1, 2003.



58a-706 Removal of trustee.

58a-706. Removal of trustee. (a) The settlor, if living, a cotrustee, or a qualified beneficiary may request the court to remove a trustee, or a trustee may be removed by the court on its own initiative.

(b) The court may remove a trustee if:

(1) The trustee has committed a breach of trust;

(2) lack of cooperation among cotrustees substantially impairs the administration of the trust;

(3) because of unfitness, unwillingness, or persistent failure of the trustee to administer the trust effectively, the court determines that removal of the trustee best serves the interests of the beneficiaries and is consistent with the terms of the trust; or

(4) there has been a substantial change of circumstances and the court finds that removal of the trustee best serves the interests of all of the beneficiaries, is consistent with the terms of the trust, is not inconsistent with a material purpose of the trust, and a suitable cotrustee or successor trustee is available.

(c) Pending a final decision on a request to remove a trustee, or in lieu of or in addition to removing a trustee, the court may order such appropriate relief under subsection (b) of  K.S.A. 58a-1001, and amendments thereto, as may be necessary to protect the trust property or the interests of the beneficiaries.

History: L. 2002, ch. 133, § 54; Jan. 1, 2003.



58a-707 Delivery of property by former trustee.

58a-707. Delivery of property by former trustee. (a) Unless a cotrustee remains in office or the court otherwise orders, and until the trust property is delivered to a successor trustee or other person entitled to it, a trustee who has resigned or been removed has the duties of a trustee and the powers necessary to protect the trust property.

(b) A trustee who has resigned or been removed shall proceed expeditiously to deliver the trust property within the trustee's possession to the cotrustee, successor trustee, or other person entitled to it.

History: L. 2002, ch. 133, § 55; Jan. 1, 2003.



58a-708 Compensation of trustee.

58a-708. Compensation of trustee. (a) If the terms of a trust do not specify the trustee's compensation, a trustee is entitled to compensation that is reasonable under the circumstances.

(b) If the terms of a trust specify the trustee's compensation, the trustee is entitled to be compensated as provided, except as such compensation may be increased or decreased upon approval by the trustee and by unanimous consent of the qualified beneficiaries who do not have a conflict of interest.

(c) If the terms of a trust specify the trustee's compensation, the trustee is entitled to be compensated as specified, but the court may allow more or less compensation if:

(1) The duties of the trustee are substantially different from those contemplated when the trust was created; or

(2) the compensation specified by the terms of the trust would be unreasonably low or high.

History: L. 2002, ch. 133, § 56; Jan. 1, 2003.



58a-709 Reimbursement of expenses.

58a-709. Reimbursement of expenses. (a) A trustee is entitled to be reimbursed out of the trust property, with interest as appropriate, for:

(1) Expenses that were properly incurred in the administration of the trust; and

(2) to the extent necessary to prevent unjust enrichment of the trust, expenses that were not properly incurred in the administration of the trust.

(b) An advance by the trustee of money for the protection of the trust gives rise to a lien against trust property to secure reimbursement with reasonable interest.

History: L. 2002, ch. 133, § 57; Jan. 1, 2003.






Article 8 DUTIES AND POWERS OF TRUSTEE

58a-801 Duty to administer trust.

58a-801. Duty to administer trust. Upon acceptance of a trusteeship, the trustee shall administer the trust in good faith, in accordance with its terms and purposes and the interests of the beneficiaries, and in accordance with this code.

History: L. 2002, ch. 133, § 58; Jan. 1, 2003.



58a-802 Duty of loyalty.

58a-802. Duty of loyalty. (a) A trustee shall administer the trust consistent with the terms of the trust and solely in the interests of the beneficiaries.

(b) Subject to the rights of persons dealing with or assisting the trustee as provided in K.S.A. 58a-1012, and amendments thereto, a sale, encumbrance, or other transaction involving the investment or management of trust property entered into by the trustee for the trustee's own personal account or which is otherwise affected by a conflict between the trustee's fiduciary and personal interests is voidable by a beneficiary affected by the transaction unless:

(1) The transaction was authorized by the terms of the trust;

(2) the transaction was approved by the court;

(3) the beneficiary did not commence a judicial proceeding within the time allowed by K.S.A. 58a-1005, and amendments thereto;

(4) the beneficiary consented to the trustee's conduct, ratified the transaction, or released the trustee in compliance with K.S.A. 58a-1009, and amendments thereto; or

(5) the transaction involves a contract entered into or claim acquired by the trustee before the person became or contemplated becoming trustee.

(c) A sale, encumbrance, or other transaction involving the investment or management of trust property is presumed to be affected by a conflict between personal and fiduciary interests if it is entered into by the trustee with:

(1) The trustee's spouse;

(2) the trustee's descendants, siblings, parents, or their spouses;

(3) an agent or attorney of the trustee; or

(4) a corporation or other person or enterprise in which the trustee, or a person that owns a significant interest in the trustee, has an interest that might affect the trustee's best judgment.

(d) A transaction between a trustee and a beneficiary that does not concern trust property but that occurs during the existence of the trust or while the trustee retains significant influence over the beneficiary and from which the trustee obtains an advantage is voidable by the beneficiary unless the trustee establishes that the transaction was fair to the beneficiary.

(e) A transaction not concerning trust property in which the trustee engages in the trustee's individual capacity involves a conflict between personal and fiduciary interests if the transaction concerns an opportunity properly belonging to the trust.

(f) An investment by a trustee in securities of an investment company or investment trust to which the trustee, or its affiliate, provides services in a capacity other than as trustee is not presumed to be affected by a conflict between personal and fiduciary interests if the investment otherwise complies with the prudent investor rule of article 9 of this code. In addition to its compensation for acting as trustee, the trustee, or its affiliate, may be compensated by the investment company or investment trust for providing those services out of fees charged to the trust. If the trustee, or its affiliate, receives compensation from the investment company or investment trust for providing investment advisory or investment management services, the trustee shall at least annually notify the persons entitled to receive a copy of the trustee's annual report, under K.S.A. 58a-813, and amendments thereto, of the rate, formula or method by which that compensation was determined.

(g) In voting shares of stock or in exercising powers of control over similar interests in other forms of enterprise, the trustee shall act in the best interests of the beneficiaries and consistent with the terms of the trust. If the trust is the sole owner of a corporation or other form of enterprise, the trustee shall elect or appoint directors or other managers who will manage the corporation or enterprise in the best interests of the beneficiaries.

(h) This section does not preclude the following transactions, if fair to the beneficiaries:

(1) An agreement between a trustee and a beneficiary relating to the appointment or compensation of the trustee;

(2) payment of reasonable compensation to the trustee;

(3) a transaction between a trust and another trust, decedent's estate, or conservatorship of which the trustee is a fiduciary or in which a beneficiary has an interest;

(4) a deposit of trust money in a regulated financial-service institution operated by the trustee; or

(5) an advance by the trustee of money for the protection of the trust.

(i) The court may appoint a special fiduciary to make a decision with respect to any proposed transaction that might violate this section if entered into by the trustee.

History: L. 2002, ch. 133, § 59; L. 2004, ch. 158, § 11; L. 2006, ch. 23, § 11; July 1.



58a-803 Impartiality.

58a-803. Impartiality. If a trust has two or more beneficiaries, the trustee shall act impartially in investing, managing, and distributing the trust property, giving due regard to the beneficiaries' respective interests.

History: L. 2002, ch. 133, § 60; Jan. 1, 2003.



58a-804 Prudent administration.

58a-804. Prudent administration. A trustee shall administer the trust as a prudent person would, by considering the purposes, terms, distributional requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.

History: L. 2002, ch. 133, § 61; Jan. 1, 2003.



58a-805 Costs of administration.

58a-805. Costs of administration. In administering a trust, the trustee may incur only costs that are reasonable in relation to the trust property, the purposes of the trust, and the skills of the trustee.

History: L. 2002, ch. 133, § 62; Jan. 1, 2003.



58a-806 Trustee's skills.

58a-806. Trustee's skills. A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, shall use those special skills or expertise.

History: L. 2002, ch. 133, § 63; Jan. 1, 2003.



58a-807 Delegation by trustee.

58a-807. Delegation by trustee. (a) A trustee may delegate duties and powers, other than investment and management functions, that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill, and caution in:

(1) Selecting an agent;

(2) establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(3) periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

(b) A trustee may delegate investment and management functions in accord with K.S.A. 58-24a01 et seq., and amendments thereto.

(c) In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

(d) A trustee who complies with subsection (a) is not liable to the beneficiaries or to the trust for an action of the agent to whom the function was delegated.

(e) By accepting a delegation of powers or duties from the trustee of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state.

History: L. 2002, ch. 133, § 64; Jan. 1, 2003.



58a-808 Powers to direct.

58a-808. Powers to direct. (a) While a trust is revocable, the trustee may follow a direction of the settlor that is contrary to the terms of the trust.

(b) If the terms of a trust confer upon a person other than the settlor of a revocable trust power to direct certain actions of the trustee, the trustee shall act in accordance with an exercise of the power unless the attempted exercise is manifestly contrary to the terms of the trust or the trustee knows the attempted exercise would constitute a serious breach of a fiduciary duty that the person holding the power owes to the beneficiaries of the trust.

(c) The terms of a trust may confer upon a trustee or other person a power to direct the modification or termination of the trust.

(d)  A person, other than a beneficiary, who holds a power to direct is presumptively a fiduciary who, as such, is required to act in good faith with regard to the purposes of the trust and the interests of the beneficiaries. The holder of a power to direct is liable for any loss that results from breach of a fiduciary duty.

History: L. 2002, ch. 133, § 65; Jan. 1, 2003.



58a-809 Control and protection of trust property .

58a-809. Control and protection of trust property . A trustee shall take reasonable steps to take control of and protect the trust property.

History: L. 2002, ch. 133, § 66; Jan. 1, 2003.



58a-810 Recordkeeping and identification of trust property; property acquisition and conveyance.

58a-810. Recordkeeping and identification of trust property; property acquisition and conveyance. (a) A trustee shall keep adequate records of the administration of the trust.

(b) A trustee shall keep trust property separate from the trustee's own property.

(c) Except as otherwise provided in subsection (d), a trustee shall cause the trust property to be designated so that the interest of the trust, to the extent feasible, appears in records maintained by a party other than a trustee or beneficiary.

(d) If the trustee maintains records clearly indicating the respective interests, a trustee may invest as a whole the property of two or more separate trusts.

(e) Any property may be acquired in the name of the trust or in the name of the trustee. Property titled in the trust name may be conveyed in the trust name or in the name of the trustee of that trust, provided that the trust name is clearly set forth in the conveyance.

History: L. 2002, ch. 133, § 67; L. 2004, ch. 158, § 12; L. 2007, ch. 29, § 1; July 1.



58a-811 Enforcement and defense of claims.

58a-811. Enforcement and defense of claims. A trustee shall take reasonable steps to enforce claims of the trust and to defend claims against the trust.

History: L. 2002, ch. 133, § 68; Jan. 1, 2003.



58a-812 Collecting trust property.

58a-812. Collecting trust property. A trustee shall take reasonable steps to compel a former trustee or other person to deliver trust property to the trustee, and to redress a breach of trust known to the trustee to have been committed by a former trustee.

History: L. 2002, ch. 133, § 69; Jan. 1, 2003.



58a-813 Duty to inform and report.

58a-813. Duty to inform and report. (a) As provided in this section, a trustee shall keep the qualified beneficiaries reasonably informed about the administration of the trust and of the material facts necessary for them to protect their interests. Unless unreasonable under the circumstances, a trustee shall promptly respond to a qualified beneficiary's request for information related to the administration of the trust.

(b) Except as otherwise provided under the terms of the trust, a trustee shall:

(1) Upon request of a qualified beneficiary, promptly furnish to the qualified beneficiary a copy of the portions of the trust instrument relating to the interest of the qualified beneficiary, or a copy of the trust instrument if specifically so requested by the qualified beneficiary;

(2) within 60 days after accepting a trusteeship, notify the qualified beneficiaries of the acceptance and of the trustee's name, address, and telephone number;

(3) within 60 days after the date the trustee acquires knowledge of the creation of an irrevocable trust, or the date the trustee acquires knowledge that a formerly revocable trust has become irrevocable, whether by the death of the settlor or otherwise, notify the qualified beneficiaries of the trust's existence, of the identity of the settlor or settlors, of the right to request a copy of relevant portions of the trust instrument and of the right to a trustee's report as provided in subsection (c);

(4)  notify the qualified beneficiaries in advance of any change in the method or rate of the trustee's compensation; and

(5) At least annually, send a trust report for the trust's most recent fiscal year to each qualified beneficiary who actually received a distribution during such fiscal year, except a beneficiary who received a specific bequest. The trustee shall also send a trust report to any additional qualified beneficiary who would have been eligible to receive a distribution during the fiscal year and who requests a copy of the trust report. The trust report shall include a list of the trust assets, and, if feasible, their market values; liabilities, receipts and disbursements; the source and amount of the trustee's compensation; and if requested, the trust's investment rate of return and whether the method for calculating the rate complies with standards established by the association of investment management and research (AIMR). Upon a vacancy in a trusteeship, unless a cotrustee remains in office, a trust report must be sent to the qualified beneficiaries by the former trustee. A personal representative, conservator, or guardian may send the qualified beneficiaries a trust report on behalf of a deceased or incapacitated trustee.

(c) A qualified beneficiary may waive the right to a trustee's report or other information otherwise required to be furnished under this section. A qualified beneficiary, with respect to future reports and other information, may withdraw a waiver previously given.

(d) The provisions of this section are inapplicable to qualified beneficiaries other than a surviving spouse so long as the surviving spouse is a qualified beneficiary of the trust, or holds any power of appointment over the entire trust estate, and where all other qualified beneficiaries are the issue of the surviving spouse.

(e) At the termination of a trust, the trustee shall send a trust report to each qualified beneficiary who is entitled to receive a distribution from the trust, except a beneficiary who received a specific bequest. Such trust report shall include the information required by subsection (b)(5), except information relating to receipts and disbursements need only be prepared for the period from the date of the event that caused the termination of the trust.

History: L. 2002, ch. 133, § 70; L. 2004, ch. 158, § 13; L. 2006, ch. 23, § 12; July 1.



58a-814 Discretionary powers.

58a-814. Discretionary powers. Notwithstanding the breadth of discretion granted to a trustee in the terms of the trust, including the use of such terms as "absolute," "sole," or "uncontrolled," the trustee shall exercise a discretionary power in good faith and in accordance with the terms and purposes of the trust and the interests of the beneficiaries.

History: L. 2002, ch. 133, § 71; Jan. 1, 2003.



58a-815 General powers of trustee.

58a-815. General powers of trustee. (a) A trustee, without authorization by the court, may exercise:

(1) Powers conferred by the terms of the trust; and

(2) except as limited by the terms of the trust:

(A) All powers over the trust property which an unmarried competent owner has over individually owned property;

(B) any other powers appropriate to achieve the proper investment, management, and distribution of the trust property; and

(C) any other powers conferred by this code.

(b) The exercise of a power is subject to the fiduciary duties prescribed by this article.

History: L. 2002, ch. 133, § 72; L. 2004, ch. 158, § 14; July 1.



58a-816 Specific powers of trustee.

58a-816. Specific powers of trustee. Without limiting the authority conferred by  K.S.A. 58a-815, and amendments thereto, a trustee may:

(1) Collect trust property and accept or reject additions to the trust property from a settlor or any other person;

(2) acquire or sell property, for cash or on credit, at public or private sale;

(3) exchange, partition, or otherwise change the character of trust property;

(4) deposit trust money in an account in a regulated financial-service institution;

(5) borrow money, with or without security, and mortgage or pledge trust property for a period within or extending beyond the duration of the trust;

(6) with respect to an interest in a proprietorship, partnership, limited liability company, business trust, corporation, or other form of business or enterprise, continue the business or other enterprise and take any action that may be taken by shareholders, members, or property owners, including merging, dissolving, or otherwise changing the form of business organization or contributing additional capital;

(7) with respect to stocks or other securities, exercise the rights of an absolute owner, including the right to:

(A) Vote, or give proxies to vote, with or without power of substitution, or enter into or continue a voting trust agreement;

(B) hold a security in the name of a nominee or in other form without disclosure of the trust so that title may pass by delivery;

(C) pay calls, assessments, and other sums chargeable or accruing against the securities, and sell or exercise stock subscription or conversion rights; and

(D) deposit the securities with a depositary or other regulated financial-service institution;

(8) with respect to an interest in real property, construct, or make ordinary or extraordinary repairs to, alterations to, or improvements in, buildings or other structures, demolish improvements, raze existing or erect new party walls or buildings, subdivide or develop land, dedicate land to public use or grant public or private easements and make or vacate plats and adjust boundaries;

(9) enter into a lease for any purpose as lessor or lessee, including a lease or other arrangement for exploration and removal of natural resources, with or without the option to purchase or renew, for a period within or extending beyond the duration of the trust;

(10) grant an option involving a sale, lease, or other disposition of trust property or acquire an option for the acquisition of property, including an option exercisable beyond the duration of the trust and exercise an option so acquired;

(11) insure the property of the trust against damage or loss and insure the trustee, the trustee's agents, and beneficiaries against liability arising from the administration of the trust;

(12) abandon or decline to administer property of no value or of insufficient value to justify its collection or continued administration;

(13) with respect to possible liability for violation of environmental law:

(A) Inspect or investigate property the trustee holds or has been asked to hold, or property owned or operated by an organization in which the trustee holds or has been asked to hold an interest, for the purpose of determining the application of environmental law with respect to the property;

(B) take action to prevent, abate, or otherwise remedy any actual or potential violation of any environmental law affecting property held directly or indirectly by the trustee, whether taken before or after the assertion of a claim or the initiation of governmental enforcement;

(C) decline to accept property into trust or disclaim any power with respect to property that is or may be burdened with liability for violation of environmental law;

(D) compromise claims against the trust which may be asserted for an alleged violation of environmental law; and

(E) pay the expense of any inspection, review, abatement, or remedial action to comply with environmental law;

(14) pay or contest any claim, settle a claim by or against the trust, and release, in whole or in part, a claim belonging to the trust;

(15) pay taxes, assessments, compensation of the trustee and of employees and agents of the trust and other expenses incurred in the administration of the trust;

(16) exercise elections with respect to federal, state, and local taxes;

(17) select a mode of payment under any employee benefit or retirement plan, annuity, or life insurance payable to the trustee, exercise rights thereunder, including exercise of the right to indemnification for expenses and against liabilities, and take appropriate action to collect the proceeds;

(18) make loans out of trust property, including loans to a beneficiary on terms and conditions the trustee considers to be fair and reasonable under the circumstances, and the trustee has a lien on future distributions for repayment of those loans;

(19) pledge trust property to guarantee loans made by others to the beneficiary;

(20) appoint a trustee to act in another jurisdiction with respect to trust property located in the other jurisdiction, confer upon the appointed trustee all of the powers and duties of the appointing trustee, require that the appointed trustee furnish security, and remove any trustee so appointed;

(21) pay an amount distributable to a beneficiary who is under a legal disability or who the trustee reasonably believes is incapacitated, by paying it directly to the beneficiary or applying it for the beneficiary's benefit, or by:

(A) Paying it to the beneficiary's conservator or, if the beneficiary does not have a conservator, the beneficiary's guardian;

(B) paying it to the beneficiary's custodian, attorney-in-fact, custodial trustee or other person with legal authority to receive such funds for the benefit of the beneficiary;

(C) if the trustee does not know of a conservator, guardian, custodian, or custodial trustee, paying it to an adult relative or other person having legal or physical care or custody of the beneficiary, to be expended on the beneficiary's behalf; or

(D) managing it as a separate fund on the beneficiary's behalf, subject to the beneficiary's continuing right to withdraw the distribution;

(22) on distribution of trust property or the division or termination of a trust, make distributions in divided or undivided interests, allocate particular assets in proportionate or disproportionate shares, value the trust property for those purposes, and adjust for resulting differences in valuation;

(23) resolve a dispute concerning the interpretation of the trust or its administration by mediation, arbitration, or other procedure for alternative dispute resolution;

(24) prosecute or defend an action, claim or judicial proceeding in any jurisdiction to protect trust property and the trustee in the performance of the trustee's duties;

(25) sign and deliver contracts and other instruments that are useful to achieve or facilitate the exercise of the trustee's powers; and

(26) on termination of the trust, exercise the powers appropriate to wind up the administration of the trust and distribute the trust property to the persons entitled to it.

History: L. 2002, ch. 133, § 73; Jan. 1, 2003.



58a-817 Distribution upon termination.

58a-817. Distribution upon termination. (a) Upon termination or partial termination of a trust, the trustee may send to the qualified beneficiaries a proposal for distribution. The right of any qualified beneficiary to object to the proposed distribution terminates if the qualified beneficiary does not notify the trustee of an objection within 30 days after the proposal was sent but only if the proposal informed the qualified beneficiary of the right to object and of the time allowed for objection.

(b) Upon the occurrence of an event terminating or partially terminating a trust, the trustee shall proceed expeditiously to distribute the trust property to the persons entitled to it, subject to the right of the trustee to retain a reasonable reserve for the payment of debts, expenses, and taxes.

(c) A release, upon termination or partial termination of a trust, by a beneficiary of a trustee from liability for breach of trust is invalid to the extent:

(1) It was induced by improper conduct of the trustee; or

(2) the beneficiary, at the time of the release, did not know of the beneficiary's rights or of the material facts relating to the breach.

History: L. 2002, ch. 133, § 74; Jan. 1, 2003.



58a-818 Debts of deceased settlor; notice.

58a-818. Debts of deceased settlor; notice. (1) Any trustee who has a duty or power to pay the debts of a deceased settlor may give notice to creditors thereof. Such notice shall be published once a week for three consecutive weeks in a newspaper, authorized by law to publish legal notices, of the county in which the deceased settlor was a resident. The publication notice to creditors shall be to all persons concerned. It shall state the name and address of the trustee, the name of the deceased settlor, the name of the trust from which the debts of the decedent may be paid upon receipt of proper proof thereof, and shall notify the creditors to present such claims to the trustee within the later of:

(a) Four months from the date of the first published notice; or

(b) thirty days after receipt of the actual notice directed by subsection (2), or be forever barred as against the trustee and the trust property.

(2) Any trustee publishing a notice to creditors under the provisions of subsection (1) shall also give actual notice to known or reasonably ascertainable creditors prior to the expiration of the period described in subsection (1)(a).

(3) The claim of a creditor of a deceased settlor shall be forever barred as against the trustee and the trust property unless the claim is presented to the trustee within the later of:

(a) Four months from the date of the first publication of the notice under subsection (1); or

(b) if the creditor is known or reasonably ascertainable, 30 days after actual notice was given.

(4) Nothing in this section shall affect or prevent the enforcement of a claim arising out of tort against the decedent within the period of the statute of limitations provided for an action on such claim. Any recovery by the claimant in such action shall not affect the distribution of the assets of the trust unless a claim was presented to the trustee within the time allowed for filing claims under subsection (1). The action may be filed in any court of competent jurisdiction and the rules of pleading and procedure in the action shall be the same as apply in civil actions. The trust may be terminated and the trustee promptly discharged when the statute of limitations for filing such actions has expired and no action has been filed or upon conclusion of any action filed.

(c) This section shall be part of and supplemental to the Kansas uniform trust code.

History: L. 2004, ch. 158, § 1; July 1.






Article 9 UNIFORM PRUDENT INVESTOR ACT

58a-901 Application of uniform prudent investor act.

58a-901. Application of uniform prudent investor act. Notwithstanding any provisions of the Kansas uniform trust act to the contrary, K.S.A. 58-24a01et seq., and amendments thereto shall govern the investment and management of trust assets.

History: L. 2002, ch. 133, § 75; Jan. 1, 2003.






Article 10 LIABILITY OF TRUSTEES AND RIGHTS OF PERSONS DEALING WITH TRUSTEE

58a-1001 Remedies for breach of trust.

58a-1001. Remedies for breach of trust. (a) A violation by a trustee of a duty the trustee owes to a beneficiary is a breach of trust.

(b) To remedy a breach of trust that has occurred or may occur, the court may:

(1) Compel the trustee to perform the trustee's duties;

(2) enjoin the trustee from committing a breach of trust;

(3) compel the trustee to redress a breach of trust by paying money, restoring property, or other means;

(4) order a trustee to account;

(5) appoint a special fiduciary to take possession of the trust property and administer the trust;

(6) suspend the trustee;

(7) remove the trustee as provided in K.S.A. 58a-706, and amendments thereto;

(8) reduce or deny compensation to the trustee;

(9) subject to K.S.A. 58a-1012, and amendments thereto, void an act of the trustee, impose a lien or a constructive trust on trust property or trace trust property wrongfully disposed of and recover the property or its proceeds; or

(10) order any other appropriate relief.

History: L. 2002, ch. 133, § 76; Jan. 1, 2003.



58a-1002 Damages for breach of trust.

58a-1002. Damages for breach of trust. (a) A trustee who commits a breach of trust is liable to the beneficiaries affected for the greater of:

(1) The amount required to restore the value of the trust property and trust distributions to what they would have been had the breach not occurred;

(2) the profit the trustee made by reason of the breach; or

(3) if the trustee embezzles or knowingly converts to the trustee's own use any of the personal property of the trust, the trustee shall be liable for double the value of the property so embezzled or converted.

(b) Except as otherwise provided in this subsection, if more than one trustee is liable to the beneficiaries for a breach of trust, a trustee is entitled to contribution from the other trustee or trustees. A trustee is not entitled to contribution if the trustee was substantially more at fault than another trustee or if the trustee committed the breach of trust in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries. A trustee who received a benefit from the breach of trust is not entitled to contribution from another trustee to the extent of the benefit received.

(c) The provisions of this section shall not exclude an award of punitive damages.

History: L. 2002, ch. 133, § 77; Jan. 1, 2003.



58a-1003 Damages in absence of breach.

58a-1003. Damages in absence of breach. (a) A trustee is accountable to an affected beneficiary for any profit made by the trustee, other than compensation earned, arising from the administration of the trust, even absent a breach of trust.

(b) Absent a breach of trust, a trustee is not liable to a beneficiary for a loss or depreciation in the value of trust property or for not having made a profit.

History: L. 2002, ch. 133, § 78; Jan. 1, 2003.



58a-1004 Attorney fees and costs.

58a-1004. Attorney fees and costs. In a judicial proceeding involving the administration of a trust, the court, as justice and equity may require, may award costs and expenses, including reasonable attorney fees, to any party, to be paid by another party or from the trust that is the subject of the controversy.

History: L. 2002, ch. 133, § 79; Jan. 1, 2003.



58a-1005 Limitation of action against trustee.

58a-1005. Limitation of action against trustee. (a) A beneficiary may not commence a proceeding against a trustee for breach of trust more than one year after the date the beneficiary or a representative of the beneficiary was sent a report that adequately disclosed the existence of a potential claim for breach of trust and informed the beneficiary of the time allowed for commencing a proceeding.

(b) A report adequately discloses the existence of a potential claim for breach of trust if it provides sufficient information so that the beneficiary or representative knows of the potential claim or should have inquired into its existence.

(c) If subsection (a) does not apply, a judicial proceeding by a beneficiary against a trustee for breach of trust must be commenced within two years after the first to occur of:

(1) The removal, resignation, or death of the trustee;

(2) the termination of the beneficiary's interest in the trust; or

(3) the termination of the trust.

History: L. 2002, ch. 133, § 80; Jan. 1, 2003.



58a-1006 Reliance on trust instrument.

58a-1006. Reliance on trust instrument. A trustee who acts in reasonable reliance on the terms of the trust as expressed in the trust instrument is not liable to a beneficiary for a breach of trust to the extent the breach resulted from the reliance.

History: L. 2002, ch. 133, § 81; Jan. 1, 2003.



58a-1007 Event affecting administration or distribution.

58a-1007. Event affecting administration or distribution. If the happening of an event, including marriage, divorce, performance of educational requirements, or death, affects the administration or distribution of a trust, a trustee who has exercised reasonable care to ascertain the happening of the event is not liable for a loss resulting from the trustee's lack of knowledge.

History: L. 2002, ch. 133, § 82; Jan. 1, 2003.



58a-1008 Exculpation of trustee.

58a-1008. Exculpation of trustee. (a) A term of a trust relieving a trustee of liability for breach of trust is unenforceable to the extent that it:

(1) Relieves the trustee of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries; or

(2) was inserted as the result of an abuse by the trustee of a fiduciary or confidential relationship to the settlor.

(b) An exculpatory term drafted or caused to be drafted by the trustee is invalid as an abuse of a fiduciary or confidential relationship unless the:

(1) Trustee proves that the exculpatory term is fair under the circumstances and that its existence and contents were adequately communicated to the settlor; or

(2) the settlor was represented by an attorney not employed by the trustee with respect to the trust and such attorney has reviewed the exculpatory term and provided independent legal advice regarding such term.

History: L. 2002, ch. 133, § 83; L. 2006, ch. 23, § 13; July 1.



58a-1009 Beneficiary's consent, release, or ratification.

58a-1009. Beneficiary's consent, release, or ratification. A trustee is not liable to a beneficiary for breach of trust if the beneficiary consented to the conduct constituting the breach, released the trustee from liability for the breach, or ratified the transaction constituting the breach, unless:

(1) The consent, release, or ratification of the beneficiary was induced by improper conduct of the trustee; or

(2) at the time of the consent, release, or ratification, the beneficiary did not know of the beneficiary's rights or of the material facts relating to the breach.

History: L. 2002, ch. 133, § 84; Jan. 1, 2003.



58a-1010 Limitation on personal liability of trustee.

58a-1010. Limitation on personal liability of trustee. (a) Except as otherwise provided in the contract, a trustee is not personally liable on a contract properly entered into in the trustee's fiduciary capacity in the course of administering the trust if the trustee in the contract disclosed the fiduciary capacity.

(b) A trustee is personally liable for torts committed in the course of administering a trust, or for obligations arising from ownership or control of trust property, including liability for violation of environmental law, only if the trustee is personally at fault.

(c) A claim based on a contract entered into by a trustee in the trustee's fiduciary capacity, on an obligation arising from ownership or control of trust property or on a tort committed in the course of administering a trust, may be asserted in a judicial proceeding against the trustee in the trustee's fiduciary capacity, whether or not the trustee is personally liable for the claim.

History: L. 2002, ch. 133, § 85; Jan. 1, 2003.



58a-1011 Interest as general partner.

58a-1011. Interest as general partner. (a) Except as otherwise provided in subsection (c) or unless personal liability is imposed in the contract, a trustee who holds an interest as a general partner in a general or limited partnership is not personally liable on a contract entered into by the partnership after the trust's acquisition of the interest if the fiduciary capacity was disclosed in the contract or in a statement previously filed pursuant to the Kansas uniform partnership act,  K.S.A. 56a-101 et seq., and amendments thereto, or the revised uniform limited partnership act, K.S.A. 56-1a101 et seq., and amendments thereto.

(b) Except as otherwise provided in subsection (c), a trustee who holds an interest as a general partner is not personally liable for torts committed by the partnership or for obligations arising from ownership or control of the interest unless the trustee is personally at fault.

(c) The immunity provided by this section does not apply if an interest in the partnership is held by the trustee in a capacity other than that of trustee or is held by the trustee's spouse or one or more of the trustee's descendants, siblings, or parents, or the spouse of any of them.

(d) If the trustee of a revocable trust holds an interest as a general partner, the settlor is personally liable for contracts and other obligations of the partnership as if the settlor were a general partner.

History: L. 2002, ch. 133, § 86; Jan. 1, 2003.



58a-1012 Protection of person dealing with trustee.

58a-1012. Protection of person dealing with trustee. (a) A person other than a beneficiary who in good faith assists a trustee, or who in good faith and for value deals with a trustee, without knowledge that the trustee is exceeding or improperly exercising the trustee's powers is protected from liability as if the trustee properly exercised the power.

(b) A person other than a beneficiary who in good faith deals with a trustee is not required to inquire into the extent of the trustee's powers or the propriety of their exercise.

(c) A person who in good faith delivers assets to a trustee need not ensure their proper application.

(d) A person other than a beneficiary who in good faith assists a former trustee, or who in good faith and for value deals with a former trustee, without knowledge that the trusteeship has terminated is protected from liability as if the former trustee were still a trustee.

(e) Comparable protective provisions of other laws relating to commercial transactions or transfer of securities by fiduciaries prevail over the protection provided by this section.

History: L. 2002, ch. 133, § 87; Jan. 1, 2003.



58a-1013 Certification of trust.

58a-1013. Certification of trust. (a) Instead of furnishing a copy of the trust instrument to a person other than a qualified beneficiary, the trustee may furnish to the person an acknowledged certification of trust containing the following information:

(1) That the trust exists and the date the trust instrument was executed;

(2) the identity of the settlor;

(3) the identity and address of the currently acting trustee;

(4) the powers of the trustee;

(5) the revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust;

(6) the authority of cotrustees to sign or otherwise authenticate and whether all or less than all are required in order to exercise powers of the trustee; and

(7) the manner of taking title to trust property.

(b) A certification of trust may be signed or otherwise authenticated by any trustee.

(c) A certification of trust must state that the trust has not been revoked, modified, or amended in any manner that would cause the representations contained in the certification of trust to be incorrect.

(d) A certification of trust need not contain the dispositive terms of a trust.

(e) A recipient of a certification of trust may require the trustee to furnish copies of those excerpts from the original trust instrument and later amendments which designate the trustee and confer upon the trustee the power to act in the pending transaction.

(f) A person who acts in reliance upon a certification of trust without knowledge that the representations contained therein are incorrect is not liable to any person for so acting and may assume without inquiry the existence of the facts contained in the certification. Knowledge of the terms of the trust may not be inferred solely from the fact that a copy of all or part of the trust instrument is held by the person relying upon the certification.

(g) A person who in good faith enters into a transaction in reliance upon a certification of trust may enforce the transaction against the trust property as if the representations contained in the certification were correct.

(h) A person making a demand for the trust instrument in addition to a certification of trust or excerpts is liable for damages if the court determines that the person did not act in good faith in demanding the trust instrument.

(i) This section does not limit the right of a person to obtain a copy of the trust instrument in a judicial proceeding concerning the trust.

History: L. 2002, ch. 133, § 88; L. 2012, ch. 110, § 2; July 1.






Article 11 MISCELLANEOUS PROVISIONS

58a-1101 Uniformity of application and construction.

58a-1101. Uniformity of application and construction. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: L. 2002, ch. 133, § 89; Jan. 1, 2003.



58a-1102 Electronic records and signatures.

58a-1102. Electronic records and signatures. The provisions of this code governing the legal effect, validity or enforceability of electronic records or electronic signatures, and of contracts formed or performed with the use of such records or signatures, conform to the requirements of section 102 of the electronic signatures in global and national commerce act (15 U.S.C. § 7002) and supersede, modify, and limit the requirements of the electronic signatures in global and national commerce act.

History: L. 2002, ch. 133, § 90; Jan. 1, 2003.



58a-1103 Severability clause.

58a-1103. Severability clause. If any provision of this code or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this code which can be given effect without the invalid provision or application, and to this end the provisions of this code are severable.

History: L. 2002, ch. 133, § 91; Jan. 1, 2003.



58a-1106 Application to existing relationships.

58a-1106. Application to existing relationships. (a) Except as otherwise provided in this act, on the effective date of this act:

(1) This act applies to all trusts created before, on, or after its effective date;

(2) this act applies to all judicial proceedings concerning trusts commenced on or after its effective date;

(3) this act applies to judicial proceedings concerning trusts commenced before its effective date unless the court finds that application of a particular provision of this act would substantially interfere with the effective conduct of the judicial proceedings or prejudice the rights of the parties, in which case the particular provision of this act does not apply and the superseded law applies;

(4) any rule of construction or presumption provided in this act applies to trust instruments executed before the effective date of the act unless there is a clear indication of a contrary intent in the terms of the trust; and

(5) an act done before the effective date of the act is not affected by this act.

(b) If a right is acquired, extinguished, or barred upon the expiration of a prescribed period that has commenced to run under any other statute before the effective date of the act, that statute continues to apply to the right even if it has been repealed or superseded.

History: L. 2002, ch. 133, § 92; Jan. 1, 2003.



58a-1107 Transfer by warranty deed of real property into inter vivos trust; effect of insurance coverage.

58a-1107. Transfer by warranty deed of real property into inter vivos trust; effect of insurance coverage. (a) The transfer by warranty deed of real property into an inter vivos trust shall not affect the coverage of any title insurance if the settlor of such trust is and remains a beneficiary of such trust during the settlor's lifetime.

(b) Upon the transfer taking effect: (1) The trustee shall be deemed to be insured; and

(2) the insurance coverage for such trust shall be subject to the defenses which the insurance company has under the policy against the original named insured.

(c) If the settlor is a beneficiary of such trust at the time of the transfer, the transfer of such property into such trust shall not: (1) Affect any homestead exemption or redemption rights; or

(2) cause a due on sale or similar clause to be effective under a mortgage or security interest.

(d) This section shall be a part of and supplemental to the Kansas uniform trust code.

History: L. 2004, ch. 158, § 15; July 1.









Chapter 59 PROBATE CODE

Article 1 GENERAL PROVISIONS

59-101 Name of act.

59-101. Name of act. This act is named and may be cited as the Kansas probate code.

History: L. 1939, ch. 180, § 1; July 1.



59-102 Definitions.

59-102. Definitions. As used in the Kansas probate code, unless the context otherwise indicates:

(1) "District court" means judge of the district court when that meaning is necessary to effectuate the general purpose of the provisions of the Kansas probate code.

(2) "Personal representative" includes executors, administrators, administrators with the will annexed, administrators de bonis non, conservators and guardians.

(3) "Fiduciary" includes personal representatives, trustees and surviving partners administering their trusts.

(4) "Person," as applied to fiduciaries, includes banks and other corporations authorized by law to act in a fiduciary capacity in this state.

(5) "Simplified administration" means administration under the Kansas simplified estates act contained in K.S.A. 59-3201 through 59-3206, and amendments thereto.

(6) "Supervised administration" means administration by a personal representative under the Kansas probate code, exclusive of the Kansas simplified estates act, the Kansas informal administration act or refusal to grant letters of administrative procedures.

(7) "Informal administration" means administration under the Kansas informal administration act.

(8) "Valid settlement agreement" means a written and acknowledged instrument which affects the administration or distribution of the estate and which is entered into by all interested heirs, devisees, legatees and persons whose interests are affected by the settlement agreement, all of whom must be competent or authorized to enter into such agreement.

(9) The masculine gender includes the feminine.

(10) The singular number includes the plural.

History: L. 1939, ch. 180, § 2; L. 1965, ch. 346, § 1; L. 1975, ch. 299, § 1; L. 1976, ch. 242, § 1; L. 1985, ch. 191, § 7; L. 1997, ch. 32, § 1; July 1.



59-103 Application of chapter; form of petitions.

59-103. Application of chapter; form of petitions. (a) Chapter 59 of the Kansas Statutes Annotated may be used:

(1) To admit last wills and testaments to probate.

(2) To grant and revoke letters testamentary and of administration.

(3) To direct and control the official acts of executors and administrators, to settle their accounts, and to order the distribution of estates.

(4) To administer partnership estates as provided in this act.

(5) To determine the heirs, devisees, and legatees of decedents.

(6) To appoint and remove guardians and conservators for minors, voluntary conservatees and incapacitated persons, to make all necessary orders relating to their estates, to direct and control the official acts of such guardians and conservators and to settle their accounts.

(7) To supervise the administration of trusts and powers created by wills admitted to probate, and trusts and powers created by written instruments other than by wills in favor of persons subject to conservatorship; to appoint and remove trustees for such trusts, to make all necessary orders relating to such trust estates, to direct and control the official acts of such trustees, and to settle their accounts.

(8) To appoint and remove trustees of estates of convicts imprisoned in a correctional institution under sentence of imprisonment for life, to make all necessary orders relating to their estates, to direct and control the official acts of such trustees, and to settle their accounts.

(9) To hold hearings respecting mentally ill persons, and to order their referral for treatment.

(b) Every petition to commence an action pursuant to chapter 59 shall state, immediately below the clause showing the name of the court, parties and case docket number, the following: "Petition pursuant to chapter 59 of the Kansas Statutes Annotated."

History: L. 1977, ch. 112, § 17; L. 1982, ch. 234, § 1; L. 1990, ch. 309, § 35; May 24.



59-104 Docket fee; authorized only by legislative enactment; poverty affidavit; additional court costs.

59-104. Docket fee; authorized only by legislative enactment; poverty affidavit; additional court costs. (a) Docket fee. (1) Except as otherwise provided by law, no case shall be filed or docketed in the district court under the provisions of chapter 59 of the Kansas Statutes Annotated, and amendments thereto, or of articles 40 and 52 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, without payment of an appropriate docket fee as follows, on and after July 1, 2014:

Treatment of mentally ill  $34.50

Treatment of alcoholism or drug abuse    34.50

Determination of descent of property    49.50

Termination of life estate    48.50

Termination of joint tenancy    48.50

Refusal to grant letters of administration    48.50

Adoption    48.50

Filing a will and affidavit under K.S.A. 59-618a   48.50

Guardianship    69.50

Conservatorship    69.50

Trusteeship    69.50

Combined guardianship and conservatorship    69.50

Certified probate proceedings under K.S.A. 59-213,and amendments thereto    23.50

Decrees in probate from another state   173.00

Probate of an estate or of a will   109.50

Civil commitment under K.S.A. 59-29a01 et seq.    33.50

(2) Except as provided further, the docket fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for the docket fee. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $22 per docket fee, to fund the costs of non-judicial personnel.

(b) Poverty affidavit in lieu of docket fee and exemptions. The provisions of K.S.A. 60-2001(b) and K.S.A. 60-2005, and amendments thereto, shall apply to probate docket fees prescribed by this section.

(c) Disposition of docket fee. Statutory charges for the law library and for the prosecuting attorneys' training fund shall be paid from the docket fee. The remainder of the docket fee shall be paid to the state treasurer in accordance with K.S.A. 20-362, and amendments thereto.

(d) Additional court costs. Other fees and expenses to be assessed as additional court costs shall be approved by the court, unless specifically fixed by statute. Other fees shall include, but not be limited to, witness fees, appraiser fees, fees for service of process outside the state, fees for depositions, transcripts and publication of legal notice, executor or administrator fees, attorney fees, court costs from other courts and any other fees and expenses required by statute. All additional court costs shall be taxed and billed against the parties or estate as directed by the court. No sheriff in this state shall charge any district court in this state a fee or mileage for serving any paper or process.

History: L. 1984, ch. 147, § 1; L. 1992, ch. 128, § 11; L. 1993, ch. 193, § 1; L. 1995, ch. 193, § 13; L. 1996, ch. 234, § 13; L. 2003, ch. 101, § 10; L. 2004, ch. 95, § 3; L. 2006, ch. 195, § 15; L. 2007, ch. 195, § 29; L. 2008, ch. 95, § 11; L. 2009, ch. 116, § 19; L. 2009, ch. 143, § 18; L. 2010, ch. 62, § 13; L. 2011, ch. 87, § 13; L. 2012, ch. 66, § 15; L. 2013, ch. 125, § 15; L. 2014, ch. 82, § 33; L. 2015, ch. 81, § 21; July 1.

Revisor's Note:

Section was amended three times in the 2006 session, see also 59-104a.

Amendment by L. 2006, ch. 210, § 18, effective July 1, 2007, was repealed by L. 2007, ch. 195, § 59.

Section was also amended by L. 2009, ch. 82, § 4, but that version was repealed by L. 2009, ch. 143, § 37.






Article 2 COURTS AND THEIR RECORDS

59-212 Records to be kept by court for chapter 59 actions.

59-212. Records to be kept by court for chapter 59 actions. (a) The following shall be kept by the court for proceedings under chapter 59 of the Kansas Statutes Annotated:

(1) An appearance docket, in which shall be listed under the name of the decedent, ward, conservatee, mentally ill person, or other person involved, all documents pertaining thereto and in the order filed, except that separate appearance dockets, not open to public inspection shall be kept for proceedings under the care and treatment act for mentally ill persons and adoptions. Such list shall show the nature of the document, the date of the filing thereof, shall give a reference to the volume and page of any other book or reference to microfilm in which any record shall have been made of such document, and shall state the charge, if any, therefor.

(2) A suitable general index, in which files pertaining to estates of decedents shall be indexed under the name of the decedent, those pertaining to guardianships under the name of the ward, those pertaining to conservatorships under the name of the conservatee, those pertaining to mentally ill persons under the name of such person, those pertaining to adoption of children under both the name and adopted name of the child. After the name of each file shall be shown the case number.

(b) Suitable permanent duplicate copies of the following, kept by the district court prior to the effective date of this act, may be disposed of at the discretion of the district court: (1) All wills admitted to probate; (2) all elections filed; (3) all letters of appointment issued; (4) all certificates of appointment filed; (5) all bonds filed; (6) all orders, judgments and decrees, including estate and inheritance tax determination; (7) appearance docket sheets; (8) journals; (9) copies of journal entries of judgment; and (10) such other documents as the court may determine.

History: L. 1939, ch. 180, § 14; L. 1965, ch. 346, § 6; L. 1970, ch. 224, § 1; L. 1976, ch. 242, § 2; L. 1977, ch. 109, § 30; L. 1980, ch. 165, § 1; L. 1986, ch. 211, § 33; L. 1991, ch. 165, § 1; L. 1995, ch. 103, § 1; L. 1996, ch. 167, § 53; L. 2010, ch. 44, § 19; July 1.



59-213 Filing of probate proceeding documents.

59-213. Filing of probate proceeding documents. A duly certified copy of any document on file or of record in any probate proceedings in the district court of any county of the state may be filed in the district court of any other county of the state, and when so filed shall have the same force and effect in such other county as in the county of origin.

History: L. 1939, ch. 180, § 15; L. 1953, ch. 271, § 1; L. 1976, ch. 242, § 3; Jan. 10, 1977.



59-214 Inspection of books and records; copies.

59-214. Inspection of books and records; copies. The books and records of the district court involving proceedings pursuant to chapter 59 of the Kansas Statutes Annotated shall be open to inspection by all persons at all times, except as provided in adoption proceedings, in K.S.A. 59-2979 and amendments thereto or in K.S.A. 65-5601 to 65-5605, inclusive, and amendments thereto, as applicable. The court shall furnish a certified or authenticated copy of any document on file or of record which is open to public inspection, upon payment therefor. The court, in making certified or authenticated copies of letters of appointment, is authorized upon request to certify further whenever such is the fact, that the letters so certified stand unrevoked at the date of the certificate; and such certificate shall be prima facie evidence of such fact.

History: L. 1939, ch. 180, § 16; L. 1965, ch. 346, § 7; L. 1976, ch. 243, § 41; L. 1976, ch. 242, § 4; L. 1986, ch. 212, § 6; L. 1996, ch. 167, § 54; Apr. 18.






Article 4 HOMESTEAD AND FAMILY ALLOWANCES

59-401 Homestead.

59-401. Homestead. A homestead to the extent of 160 acres of land lying without, or of one acre lying within, the limits of an incorporated city, or a manufactured home or mobile home, occupied by the decedent and family, at the time of the owner's death, as a residence, and continued to be so occupied by the surviving spouse and children, after such death, together with all the improvements on the same, shall be wholly exempt from distribution under any of the laws of this state, and from the payment of the debts of the decedent, but it shall not be exempt from sale for taxes thereon, or for the payment of obligations contracted for the purchase thereof, or for the erection of improvements thereon, or for the payment of any lien given thereon by the joint consent of husband and wife. The title to the homestead property of a decedent shall pass the same as the title to other property of the decedent.

History: L. 1939, ch. 180, § 19; L. 1953, ch. 272, § 1; L. 1979, ch. 178, § 1; L. 1991, ch. 33, § 34; July 1.



59-402 Same; partition.

59-402. Same; partition. The homestead shall not be subject to forced partition unless the surviving spouse remarries, nor until all the children arrive at the age of majority.

History: L. 1939, ch. 180, § 20; July 1.



59-403 Allowance to spouse and minor children.

59-403. Allowance to spouse and minor children. When a resident of the state dies, testate or intestate, the surviving spouse shall be allowed, for the benefit of such spouse and the decedent's minor children during the period of their minority, from the personal or real property of which the decedent was possessed or to which the decedent was entitled at the time of death, the following:

(a) The wearing apparel, family library, pictures, musical instruments, furniture and household goods, utensils and implements used in the home, one automobile, and provisions and fuel on hand necessary for the support of the spouse and minor children for one year.

(b) A reasonable allowance of not more than $50,000 in money or other personal or real property at its appraised value in full or part payment thereof, with the exact amount of such allowance to be determined and ordered by the court, after taking into account the condition of the estate of the decedent.

The property shall not be liable for the payment of any of decedent's debts or other demands against the decedent's estate, except liens thereon existing at the time of the decedent's death. If there are no minor children, the property shall belong to the spouse; if there are minor children and no spouse, it shall belong to the minor children. The selection shall be made by the spouse, if living, otherwise by the guardian of the minor children. In case any of the decedent's minor children are not living with the surviving spouse, the court may make such division as the court deems equitable.

History: L. 1939, ch. 180, § 21; L. 1941, ch. 284, § 1; L. 1965, ch. 352, § 1; L. 1967, ch. 313, § 1; L. 1975, ch. 299, § 2; L. 1989, ch. 173, § 1; L. 1991, ch. 166, § 1; L. 1994, ch. 132, § 18; L. 2000, ch. 25, § 1; L. 2008, ch. 14, § 1; July 1.



59-404 Effect of election to take under will by spouse.

59-404. Effect of election to take under will by spouse. The surviving spouse, by electing to take under the will of the decedent or by consenting thereto, does not waive the homestead right nor the right to such allowance, unless it clearly appears from the will that the provision therein made for such spouse was intended to be in lieu of such rights.

History: L. 1939, ch. 180, § 22; July 1.






Article 5 INTESTATE SUCCESSION

59-501 Definitions.

59-501. Definitions. As used in K.S.A. 59-502 through 59-514, inclusive:

(a) "Children" means biological children, including a posthumous child; children adopted as provided by law; and children whose parentage is or has been determined under the Kansas parentage act or prior law.

(b) "Issue" includes adopted children of deceased children or issue.

History: L. 1939, ch. 180, § 23; L. 1985, ch. 114, § 25; July 1.



59-502 Descent of property of intestate resident.

59-502. Descent of property of intestate resident. Subject to any homestead rights, the allowances provided in K.S.A. 59-403, and the payment of reasonable funeral expenses, expenses of last sickness and costs of administration, taxes, and debts, the property of a resident decedent, who dies intestate, shall at the time of death pass by intestate succession as provided in this article.

History: L. 1939, ch. 180, § 24; July 1.



59-504 Surviving spouse.

59-504. Surviving spouse. If the decedent leaves a spouse and no children nor issue of a previously deceased child, all the decedent's property shall pass to the surviving spouse. If the decedent leaves a spouse and a child, or children, or issue of a previously deceased child or children, one-half of such property shall pass to the surviving spouse.

History: L. 1939, ch. 180, § 26; July 1.



59-505 Same; half of realty to surviving spouse.

59-505. Same; half of realty to surviving spouse. Except as provided further, the surviving spouse shall be entitled to receive one-half of all real estate of which the decedent at any time during the marriage was seized or possessed and to the disposition whereof the survivor shall not have consented in writing, or by a will, or by an election as provided by law to take under a will, except such real estate as has been sold on execution or judicial sale, or taken by other legal proceeding. The surviving spouse shall not be entitled to any interest under the provisions of this section in any real estate of which such decedent in such decedent's lifetime made a conveyance, when such spouse at the time of the conveyance was not a resident of this state and never had been during the existence of the marriage relation. The spouse's entitlement under this section shall be included as part of the surviving spouse's property under K.S.A. 59-6a207, and amendments thereto.

History: L. 1939, ch. 180, § 27; L. 1996, ch. 53, § 1; July 1.



59-506 Surviving children or issue.

59-506. Surviving children or issue. If the decedent leaves a child, or children, or issue of a previously deceased child or children, and no spouse, all his or her property shall pass to the surviving child, or in equal shares to the surviving children and the living issue, if any, of a previously deceased child, but such issue shall collectively take only the share their parent would have taken had such parent been living. If the decedent leaves such child, children, or issue, and a spouse, one-half of such property shall pass to such child, children, and issue as aforesaid.

History: L. 1939, ch. 180, § 28; July 1.



59-507 No spouse, child or issue, of the decedent.

59-507. No spouse, child or issue, of the decedent. If the decedent leaves no surviving spouse, child, or issue, but leaves a surviving parent or surviving parents, all of his or her property shall pass to such surviving parent, or in equal shares to such surviving parents, but if the decedent is an adopted child such property shall pass to his or her adoptive parent or parents in like manner including a natural parent who is the spouse of an adoptive parent.

History: L. 1939, ch. 180, § 29; July 1.



59-508 No spouse, child, issue, or parents.

59-508. No spouse, child, issue, or parents. If the decedent leaves no surviving spouse, child, issue, or parents, the respective shares of his or her property which would have passed to the parents, had both of them been living, shall pass to the heirs of such parents respectively (excluding their respective spouses), the same as it would have passed had such parents owned it in equal shares and died intestate at the time of his or her death; but if either of said parents left no such heirs, then and in that event his or her property shall pass to the living heirs of the other parent.

History: L. 1939, ch. 180, § 30; L. 1949, ch. 310, § 1; April 15.



59-509 Limitation on descent.

59-509. Limitation on descent. In computing degrees of relationship by blood for the purpose of the passing of property of an intestate decedent, each generation in the ascending or descending line shall be counted as one degree. None of such property shall pass except by lineal descent to a person further removed from the decedent than the sixth degree, as so computed. In all cases of intestate succession the right of a living person to have the property, or a share of it, pass to him or her, shall be determined as here provided, but the property shall pass immediately from the decedent to the person entitled to receive it.

History: L. 1939, ch. 180, § 31; July 1.



59-510 Advancements.

59-510. Advancements. Property which has been given by an intestate decedent by way of an advancement to one to whom the decedent's property, or a part of it, would pass by intestate succession, shall be counted as a part of the distributive share of such property to such person, and to that extent shall be taken into account in determining the estate to be distributed among those to whom it passes by intestate succession, but if such advancement exceeds the amount to which such person would be entitled by the laws of intestate succession the person shall not be required to refund any portion of the advancement. If such person receiving an advancement dies before the decedent, leaving heirs who take from the decedent, the advancement shall be allowed in like manner as if it had been made directly to them.

History: L. 1939, ch. 180, § 32; July 1.



59-513 Incapacity of one who kills another to take from decedent's estate or property; effect of suicide by one who kills spouse on estates and property of both.

59-513. Incapacity of one who kills another to take from decedent's estate or property; effect of suicide by one who kills spouse on estates and property of both. No person convicted of feloniously killing, or procuring the killing of, another person shall inherit or take by will by intestate succession, as a surviving joint tenant, as a beneficiary under a trust or otherwise from such other person any portion of the estate or property in which the decedent had an interest.  When any person kills or causes the killing of such person's spouse, and then takes such person's own life, the estates and property of both persons shall be disposed of as if their deaths were simultaneous pursuant to the provisions of K.S.A. 58-708 to 58-718, inclusive, and amendments thereto.

History: L. 1939, ch. 180, § 35; L. 1970, ch. 225, §1; L. 1995, ch. 105, § 1; July 1.



59-514 Intestate descent; escheat, when.

59-514. Intestate descent; escheat, when. If an intestate decedent leaves no person entitled to receive property of the decedent as said intestate's heir under the provisions of K.S.A. 59-503 to 59-513, both sections inclusive, and acts amendatory thereof or supplemental thereto, then and in that event said intestate's property shall pass to the living heirs of the intestate's last spouse dying prior to the death of the intestate and if there be no such heir or heirs, then the estate shall escheat to and become the property of the state.

History: L. 1939, ch. 180, § 36; L. 1963, ch. 298, § 1; June 30.






Article 6 WILLS

59-601 Who may make will.

59-601. Who may make will. Any person of sound mind, and possessing the rights of majority, may dispose of any or all of his or her property by will, subject to the provisions of this act.

History: L. 1939, ch. 180, § 37; July 1.



59-602 Limitation on testamentary power.

59-602. Limitation on testamentary power. Any devise or other disposition of real estate located in this state taking effect in possession or enjoyment at death, and any bequest or other disposition of any personal property by a resident of this state taking effect in possession or enjoyment at death, without regard to the time when the will or other instrument containing such devise, bequest or other such disposition shall have been made, to any foreign country, subdivision thereof, or city, body politic, or corporation, located therein or existing under the laws thereof, or in trust or otherwise to any trustee or agent thereof, except devises, bequests or other such dispositions to institutions created and existing exclusively for religious, educational, or charitable purposes, is hereby prohibited. Any such devise, bequest or other such disposition shall be void.

History: L. 1939, ch. 180, § 38; L. 1992, ch. 79, § 1; L. 1994, ch. 132, § 19; Jan. 1, 1995.



59-604 Devise or bequest to witness.

59-604. Devise or bequest to witness. A beneficial devise or bequest made in a will to a subscribing witness thereto shall be void, unless there are two other competent subscribing witnesses who are not beneficiaries thereunder. But if such witness would have been entitled to any share of the testator's estate in the absence of a will, then so much of such share as will not exceed the value of the devise or bequest shall pass to the witness from the part of the estate included in the void devise or bequest. Such share shall be considered as a legacy or devise within the meaning of K.S.A. 59-1405.

History: L. 1939, ch. 180, § 40; July 1.



59-605 Preparation of will or provision of will that gives any devise or bequest to writer or preparer.

59-605. Preparation of will or provision of will that gives any devise or bequest to writer or preparer. Any provision in a will, written or prepared for another person, that gives the writer or preparer or the writer's or preparer's parent, children, issue, sibling or spouse any devise or bequest is invalid unless:

(a) The writer or preparer is related to the testator by blood, marriage or adoption and the devise or bequest is not more than the writer or preparer or the writer's or preparer's parent, children, issue, sibling or spouse would receive under the laws of intestate succession, if the property passed in that manner; or

(b) it affirmatively appears that the testator had read or knew the contents of the will  and had independent legal advice with reference thereto. As used in this section, "children" and "issue" shall have the same meaning as provided in K.S.A. 59-501, and amendments thereto.

History: L. 1939, ch. 180, § 41; L. 2002, ch. 135, § 2; L. 2004, ch. 73, § 1; July 1.



59-606 Execution and attestation; self-proved wills and codicils; affidavits; form.

59-606. Execution and attestation; self-proved wills and codicils; affidavits; form. Every will, except an oral will as provided in K.S.A. 59-608 and amendments thereto, shall be in writing, and signed at the end by the party making the will, or by some other person in the presence and by the express direction of the testator. Such will shall be attested and subscribed in the presence of such party by two or more competent witnesses, who saw the testator subscribe or heard the testator acknowledge the will. Such will, at the time of its execution or at any subsequent date during the lifetimes of the testator and the witnesses, may be made self-proved, and the testimony of the witnesses in the probate of the will may be made unnecessary by the acknowledgments of the will and the affidavits of the testator and the attesting witnesses. Such acknowledgments and affidavits shall be made before an officer authorized to take acknowledgments to deeds of conveyance and to administer oaths. Such acknowledgments and affidavits shall be evidenced by the certificate, with official seal affixed, of such officer attached or annexed to such will in form and contents substantially as follows:

State of ______________

County of __________  ss.

Before me, the undersigned authority, on this day personally appeared __________, __________, and __________, known to me to be the testator and the witnesses, respectively, whose names are subscribed to the annexed or foregoing instrument in their respective capacities, and, all of such persons being by me first duly sworn, such __________, testator, declared to me and to the witnesses in my presence that such instrument is the testator's last will and testament, and that the testator had willingly made and executed it as the testator's free and voluntary act and deed for the purposes therein expressed. Such witnesses, each on the witness' oath stated to me, in the presence and hearing of the testator, that the testator had declared to them that such instrument is the testator's last will and testament, and that the testator executed same as such and wanted each witness to sign it as a witness. Upon their oaths each witness stated further that they did sign the will as witnesses in the presence of each other and in the presence of the testator and at the testator's request, and that the testator at that time possessed the rights of majority, was of sound mind and under no restraint.

______________(Testator) ______________(Witness)  ______________(Witness)

Subscribed, acknowledged and sworn to before me by __________, testator, and __________ and __________, witnesses, this _____ day of __________, A.D. __________.

(seal)  (Signed) ______________

______________________________ (Official capacity of officer)

If an affidavit substantially in conformance with the affidavit described in this section is executed at the time of the execution of the will, no other signatures of the witnesses or any other attestation clause is required.

A self-proved will, unless contested, shall be admitted to probate without the testimony of any subscribing witness, but otherwise it shall be treated no differently than a will not self-proved. A self-proved will may be contested or be revoked, or be amended by a codicil in the same fashion as a will not self-proved. A codicil or the consent to take under the will by the spouse may be self-proved in the same manner as a will may be self-proved.

History: L. 1939, ch. 180, § 42; L. 1975, ch. 299, § 3; L. 1976, ch. 245, § 2; L. 1990, ch. 199, § 1; L. 1999, ch. 55, § 1; July 1.



59-607 Competency of witness.

59-607. Competency of witness. If a witness to a will is competent at the time of his or her attestation, his or her subsequent incompetency shall not prevent the admission of such will to probate.

History: L. 1939, ch. 180, § 43; July 1.



59-608 Nuncupative will.

59-608. Nuncupative will. An oral will made in the last sickness shall be valid in respect to personal property, if reduced to writing and subscribed by two competent, disinterested witnesses within thirty days after the speaking of the testamentary words, when the testator called upon some person present at the time the testamentary words were spoken to bear testimony to said disposition as his or her will.

History: L. 1939, ch. 180, § 44; July 1.



59-609 Will executed without state.

59-609. Will executed without state. A will executed without this state in the manner prescribed by this act, or by the law of the place of its execution, or by the law of the testator's residence either at the time of its execution or of the testator's death, shall be deemed to be legally executed, and shall have the same force and effect as if executed in compliance with the provisions of this act: Provided, Said will is in writing and subscribed by the testator.

History: L. 1939, ch. 180, § 45; July 1.



59-610 Revocation by marriage, birth or adoption; divorce.

59-610. Revocation by marriage, birth or adoption; divorce. If after making a will the testator marries and has a child, by birth or adoption, the will is thereby revoked. If after making a will the testator is divorced, all provisions in such will in favor of the testator's spouse so divorced are thereby revoked.

History: L. 1939, ch. 180, § 46; July 1.



59-611 Manner of revocation.

59-611. Manner of revocation. Except as provided in K.S.A. 59-610, no will in writing shall be revoked or altered otherwise than by some other will in writing; or by some other writing of the testator declaring such revocation or alteration and executed with the same formalities with which the will itself was required by law to be executed; or unless such will be burnt, torn, canceled, obliterated or destroyed, with the intent and for the purpose of revoking the same, by the testator himself or herself or by another person in the testator's presence by his or her direction.

History: L. 1939, ch. 180, § 47; July 1.



59-612 Revocation of second will not revivor of first, when.

59-612. Revocation of second will not revivor of first, when. If the testator shall make a second will, the revocation of the second will shall not revive the first will, unless it appears by the terms of such revocation that it was the testator's intention to revive the first will, or unless after such revocation the testator shall duly republish his or her first will in the presence of two or more competent witnesses who shall subscribe the same in the presence of the testator.

History: L. 1939, ch. 180, § 48; July 1.



59-613 After-acquired property.

59-613. After-acquired property. All property acquired by the testator after making his or her will shall pass thereby in like manner as if possessed by him or her at the time when the testator made his or her will, unless a different intention appears from the will.

History: L. 1939, ch. 180, § 49; July 1.



59-614 When devise passes whole.

59-614. When devise passes whole. Every devise of real estate shall pass all the estate of the testator therein, unless it clearly appears by the will that he or she intended a less estate to pass.

History: L. 1939, ch. 180, § 50; July 1.



59-615 Devise or bequest to spouse or relative who predeceases testator; "issue" defined.

59-615. Devise or bequest to spouse or relative who predeceases testator; "issue" defined. (a) If a devise or bequest is made to a spouse or to any relative by lineal descent or within the sixth degree, whether by blood or adoption, and such spouse or relative dies before the testator, leaving issue who survive the testator, such issue shall take the same estate which said devisee or legatee would have taken if he or she had survived, unless a different disposition is made or required by the will.

(b) As used in this section or as used in any will executed on or after July 1, 1973, unless the provisions of such will specifically provide to the contrary, the term "issue" means offspring, progeny or lineal descendants, by blood or adoption, in whatever degree.

History: L. 1939, ch. 180, § 51; L. 1968, ch. 339, §1; L. 1969, ch. 279, § 1; L. 1970, ch. 226, § 1; L. 1973, ch. 230, § 1; July 1.



59-616 Probate essential.

59-616. Probate essential. No will shall be effectual to pass real or personal property unless it shall have been duly admitted to probate.

History: L. 1939, ch. 180, § 52; July 1.



59-617 Limitation on probate of written will.

59-617. Limitation on probate of written will. No will of a testator who died while a resident of this state shall be effectual to pass property unless a petition is filed for the probate of such will within six months after the death of the testator, except as hereinafter provided.

History: L. 1939, ch. 180, § 53; L. 1943, ch. 213, § 1; L. 1972, ch. 215, § 1; L. 1985, ch. 191, § 8; July 1.



59-618 Liability and effect of withholding will.

59-618. Liability and effect of withholding will. Any person who has possession of the will of a testator dying a resident of this state, or has knowledge of such will and access to it for the purpose of probate, and knowingly withholds it from the district court having jurisdiction to probate it for more than six months after the death of the testator shall be liable for reasonable attorney fees, costs and all damages sustained by beneficiaries under the will who do not have possession of the will and are without knowledge of it and access to it. Such will may be admitted to probate as to any innocent beneficiary on petition for probate by any such beneficiary, if such petition is filed within 90 days after such beneficiary has knowledge of such will and access to it, except that the title of any purchaser in good faith, without knowledge of such will, to any property derived from the fiduciary, heirs, devisees or legatees of the decedent, shall not be defeated by the production of the will of such decedent and the petition for probate of the will after the expiration of six months from the death of the decedent.

The provisions of this section as amended by this act shall apply retroactively to the withholding of a will of a testator.

History: L. 1939, ch. 180, § 54; L. 1943, ch. 213, § 2; L. 1972, ch. 215, § 2; L. 1976, ch. 242, § 6; L. 1985, ch. 191, § 9; July 1.



59-618a Filing of certain wills in court; affidavit; admission to probate.

59-618a. Filing of certain wills in court; affidavit; admission to probate. (a) Any person possessing a decedent's will may file in the district court of the county of the decedent's last residence the decedent's will and an affidavit which complies with subsection (b) if the decedent's probate estate contains no known real or personal property or the value of the known real and personal property in the decedent's probate estate is less than the total of all known demands enumerated in K.S.A. 59-1301, and amendments thereto.

(b) An affidavit filed pursuant to this section shall state: (1) The name, residence address and date and place of death of the decedent; (2) the names, addresses and relationships of all the decedent's heirs, legatees and devisees which are known to the affiant after a diligent search and inquiry; (3) the name and address of any trustee of any trust established under the will; (4) the property left by the decedent and its approximate valuation; (5) the approximate amount and nature of any demands enumerated in K.S.A. 59-1301, and amendments thereto, which were outstanding against the decedent's estate upon the decedent's death; (6) that the will is being filed with the district court for the purpose of preserving it for record in the event that probate proceedings are later required; and (7) that a copy of the affidavit and will has been mailed to each heir, legatee and devisee named in the affidavit.

(c) Any will filed pursuant to this section within a period of six months after the death of the testator may be admitted to probate after such six-month period.

History: L. 1977, ch. 196, § 1; L. 1982, ch. 235, § 1; L. 1984, ch. 147, § 12; L. 1985, ch. 191, § 10; L. 1996, ch. 234, § 14; L. 2010, ch. 19, § 1; July 1.



59-619 Limitation on probate of oral will.

59-619. Limitation on probate of oral will. No oral will of a testator who died while a resident of this state shall be admitted to probate unless an application is made therefor within six months after the death of the testator, except as provided by K.S.A. 59-2229 and 59-2230, and amendments thereto.

History: L. 1939, ch. 180, § 55; L. 1982, ch. 235, § 2; July 1.



59-621 Duty of custodian; liability.

59-621. Duty of custodian; liability. After the death of a testator the person having custody of the testator's will shall deliver it to the court which has jurisdiction thereof. Every person who willfully neglects or refuses to deliver a will after being duly ordered to do so shall be guilty of contempt of court. Such person shall be further liable to any party aggrieved for the damages which may be sustained by such neglect or refusal.

History: L. 1939, ch. 180, § 57; July 1.



59-622 Validation of foreign wills filed prior to July 1, 1939.

59-622. Validation of foreign wills filed prior to July 1, 1939. Any foreign will filed of record in any county of this state prior to July 1, 1939, is hereby declared to satisfy the legal requirements for filing of a foreign will, even if such filing did not, in the first instance, meet specific statutory requirements for the filing of such a will.

History: L. 1970, ch. 227, § 1; July 1.



59-623 Reference in will to statement to dispose of certain tangible personal property; admissibility.

59-623. Reference in will to statement to dispose of certain tangible personal property; admissibility. A will may refer to a written statement or list to dispose of items of tangible personal property not otherwise specifically disposed of by the will, other than money, evidences of debt, documents of title, securities, and properties used in trade or business. To be admissible under this section as evidence of intended disposition, the writing either must be in the handwriting of the testator or be signed by the testator, and must describe the items with reasonable certainty. The writing may be referred to as one to be in existence at the time of the testator's death; it may be prepared before or after the execution of the will; and it may be altered by the testator after its preparation.

History: L. 1975, ch. 299, § 28; Jan. 1, 1976.






Article 6a ELECTIVE SHARE OF SURVIVING SPOUSE

59-6a,201 Definitions.

59-6a201. Definitions. As used in this section [article]:

(a) "Decedent's nonprobate transfers to others" means the decedent's nonprobate transfers to persons, other than the decedent's spouse, surviving spouse, the decedent, or the decedent's creditors, estate, or estate creditors, that are included in the augmented estate under K.S.A. 59-6a205, and amendments thereto.

(b) "Fractional interest in property held in joint tenancy with the right of survivorship," whether the fractional interest is unilaterally severable or not, means the fraction, the numerator of which is one and the denominator of which, if the decedent was a joint tenant, is one plus the number of joint tenants who survive the decedent and which, if the decedent was not a joint tenant, is the number of joint tenants, unless there is proof of some other proportional ownership, legal or equitable.

(c) "Marriage," as it relates to a transfer by the decedent during marriage, means any marriage of the decedent to the decedent's surviving spouse.

(d) "Nonadverse party" means a person who does not have a substantial beneficial interest in the trust or other property arrangement that would be adversely affected by the exercise or nonexercise of the power that such person possesses respecting the trust or other property arrangement. A person having a general power of appointment over property is deemed to have a beneficial interest in the property.

(e) "Power" or "power of appointment" includes a power to designate the beneficiary of a beneficiary designation.

(f) "Presently exercisable general power of appointment" means a power of appointment under which, at the time in question, the decedent, whether or not the decedent then had the capacity to exercise the power, held a power to create a present or future interest in the decedent's self, the decedent's creditors, the decedent's estate, or creditors of such decedent's estate, and includes a power to revoke or invade the principal of a trust or other property arrangement.

(g) "Probate estate" means property that would pass by intestate succession if the decedent died without a valid will.

(h) "Property" includes values subject to a beneficiary designation.

(i) "Right to income" includes a right to payments under a commercial or private annuity, an annuity trust, a unitrust or a similar arrangement.

(j) "Transfer" as it relates to a transfer by or of the decedent, includes (1) an exercise or release of a presently exercisable general power of appointment held by the decedent, (2) a lapse at death of a presently exercisable general power of appointment held by the decedent, and (3) an exercise, release, or lapse of a general power of appointment that the decedent created in the decedent's self and of a power described in subsection (b)(2) of K.S.A. 59-6a205, and amendments thereto, that the decedent conferred on a nonadverse party.

(k) "Value of the homestead."  For the purposes of article 6a of chapter 59 of the Kansas Statutes Annotated, and amendments thereto, where the surviving spouse exercises the right to the homestead, the homestead shall be valued as a life estate interest in the equity of the real estate comprising the homestead in the manner provided by the federal estate tax in 26 U.S.C. 2031, and amendments thereto.

History: L. 1994, ch. 132, § 1; L. 1996, ch. 53, § 2; July 1.



59-6a,202 Elective share; amount; supplemental amount; effect of election on statutory benefits; nonresident.

59-6a202. Elective share; amount; supplemental amount; effect of election on statutory benefits; nonresident. (a) (1) The surviving spouse of a decedent who dies a resident of this state has a right of election, under the limitations and conditions stated in this act, to take an elective-share amount equal to the value of the elective-share percentage of the augmented estate, determined by the length of time the spouse and the decedent were married to each other, in accordance with the following schedule:

If the decedent and the spouse

were married to each other:

The elective-share

percentage is:

Less than 1 year

Supplemental amount only

1 year but less than 2 years

3% of the augmented estate

2 years but less than 3 years

6% of the augmented estate

3 years but less than 4 years

9% of the augmented estate

4 years but less than 5 years

12% of the augmented estate

5 years but less than 6 years

15% of the augmented estate

6 years but less than 7 years

18% of the augmented estate

7 years but less than 8 years

21% of the augmented estate

8 years but less than 9 years

24% of the augmented estate

9 years but less than 10 years

27% of the augmented estate

10 years but less than 11 years

30% of the augmented estate

11 years but less than 12 years

34% of the augmented estate

12 years but less than 13 years

38% of the augmented estate

13 years but less than 14 years

42% of the augmented estate

14 years but less than 15 years

46% of the augmented estate

15 years or more

50% of the augmented estate

(2) If the decedent and the surviving spouse were married to each other more than once, all periods of marriage to each other are added together for purposes of this subsection.  Periods between marriages are not counted.

(b) If the sum of the amounts described in K.S.A. 59-6a207, subsection (a)(1) of K.S.A. 59-6a209 and that part of the elective-share amount payable from the decedent's probate estate and nonprobate transfers to others under subsections (b) and (c) of K.S.A. 59-6a209 is less than $50,000, the surviving spouse is entitled to a supplemental elective-share amount equal to $50,000, minus the sum of the amounts described in those sections.  The supplemental elective-share amount is payable from the decedent's probate estate and from recipients of the decedent's nonprobate transfers to others in the order of priority set forth in subsections (b) and (c) of K.S.A. 59-6a209.

(c) If the right of election is exercised by or on behalf of the surviving spouse, the surviving spouse's homestead allowance, and family allowance, if any, are not charged against but are in addition to the elective-share and supplemental elective-share amounts.

(d) The right, if any, of the surviving spouse of a decedent who dies a nonresident of this state to take an elective share in property in this state is governed by article 8 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1994, ch. 132, § 2; Jan. 1, 1995.



59-6a,203 Composition of the augmented estate.

59-6a203. Composition of the augmented estate. Subject to K.S.A. 59-6a208, the value of the augmented estate, to the extent provided in K.S.A. 59-6a204 through 59-6a207, consists of the sum of the values of all property that constitute the decedent's net probate estate, the decedent's nonprobate transfers to others, the decedent's nonprobate transfers to the surviving spouse, and the surviving spouse's property and nonprobate transfers to others.

History: L. 1994, ch. 132, § 3; Jan. 1, 1995.



59-6a,204 Decedent's net probate estate.

59-6a204. Decedent's net probate estate. The value of the augmented estate includes the value of the decedent's probate estate, reduced by funeral and administration expenses, homestead or homestead allowance, family allowances and enforceable demands.

History: L. 1994, ch. 132, § 4; L. 1996, ch. 53, § 3; July 1.



59-6a,205 Decedent's nonprobate transfers to others.

59-6a205. Decedent's nonprobate transfers to others. The value of the augmented estate includes the value of the decedent's nonprobate transfers to others, not included under K.S.A. 59-6a204, and amendments thereto, of any of the following types, in the amount provided respectively for each type of transfer.

(a) Property owned or owned in substance by the decedent immediately before death that passed outside probate at the decedent's death. Property included under this category consists of:

(1) Property over which the decedent alone, immediately before death, held a presently exercisable general power of appointment. The amount included is the value of the property subject to the power, to the extent that such property passed at the decedent's death, by exercise, release, lapse, in default, or otherwise, to or for the benefit of any person other than the decedent's estate or surviving spouse.

(2) The decedent's fractional interest in property held by the decedent in joint tenancy with the right of survivorship. The amount included is the value of the decedent's fractional interest, to the extent that such fractional interest passed by right of survivorship at the decedent's death to the surviving joint tenant other than the decedent's surviving spouse.

(3) The decedent's ownership interest in property or accounts passing to another upon decedent's death. The amount included is the value of the decedent's ownership interest, to the extent that the decedent's ownership interest passed at the decedent's death to or for the benefit of any person other than the decedent's estate or surviving spouse.

(4) Proceeds of insurance, including accidental death benefits, on the life of the decedent, if the decedent owned the insurance policy immediately before death or if and to the extent that the decedent alone and immediately before death held a presently exercisable general power of appointment over the policy or its proceeds. The amount included is the value of the proceeds, to the extent that they were payable at the decedent's death to or for the benefit of any person other than the decedent's estate or surviving spouse;

(b) property transferred in any of the following forms by the decedent during marriage:

(1) Any irrevocable transfer in which the decedent retained the right to the possession or enjoyment of, or to the income from, the property if and to the extent that the decedent's right terminated at or continued beyond the decedent's death. The amount included is the value of the fraction of the property to which the decedent's right related, to the extent that such fraction of the property passed outside probate to or for the benefit of any person other than the decedent's estate or surviving spouse.

(2) Any transfer in which the decedent created a power over income or property, exercisable by the decedent alone or in conjunction with any other person, or exercisable by a nonadverse party, to or for the benefit of the decedent, the creditors of the decedent, the decedent's estate, or creditors of the decedent's estate.  The amount included with respect to a power over property is the value of the property subject to the power, and the amount included with respect to a power over income is the value of the property that produces or produced the income, to the extent that the power in either case was exercisable at the decedent's death to or for the benefit of any person other than the decedent's surviving spouse or to the extent that the property passed at the decedent's death, by exercise, release, lapse, in default, or otherwise, to or for the benefit of any person other than the decedent's estate or surviving spouse.  If the power is a power over both income and property and the preceding sentence produces different amounts, the amount included is the greater amount.

(c) Property that passed during marriage and during the two-year period next preceding the decedent's death as a result of a transfer by the decedent if the transfer was of any of the following types:

(1) Any property that passed as a result of the termination of a right or interest in, or power over, property that would have been included in the augmented estate under subparagraph (a)(1), (2), or (3), or under subparagraph (c)(2), if the right, interest, or power had not terminated until the decedent's death. The amount included is the value of the property that would have been included under those subparagraphs, if the property were valued at the time that the right, interest, or power terminated, and is included only to the extent that the property passed upon termination to or for the benefit of any person other than the decedent or the decedent's estate, spouse, or surviving spouse. As used in this subparagraph, "termination," with respect to a right or interest in property, occurs when the right or interest terminated by the terms of the governing instrument or the decedent transferred or relinquished the right or interest, and, with respect to a power over property, occurs when the power terminated by exercise, release, lapse, default, or otherwise, but, with respect to a power described in paragraph (a)(1), "termination" occurs when the power terminated by exercise or release, but not otherwise.

(2) Any transfer of or relating to an insurance policy on the life of the decedent if the proceeds would have been included in the augmented estate under subparagraph (a)(4) had the transfer not occurred. The amount included is the value of the insurance proceeds to the extent that the proceeds were payable at the decedent's death to or for the benefit of any person other than the decedent's estate or surviving spouse.

(3) Any transfer of property, to the extent not otherwise included in the augmented estate, made to or for the benefit of a person other than the decedent's surviving spouse. The amount included is the value of the transferred property to the extent that the aggregate transfers to any one donee in either of the two years exceeded $10,000.

History: L. 1994, ch. 132, § 5; L. 1996, ch. 53, § 4; July 1.



59-6a,206 Decedent's nonprobate transfers to the surviving spouse.

59-6a206. Decedent's nonprobate transfers to the surviving spouse. Excluding property passing to the surviving spouse under the federal social security system, the value of the augmented estate includes the value of the decedent's nonprobate transfers to the decedent's surviving spouse, which consists of all property that passed outside probate at the decedent's death from the decedent to the surviving spouse by reason of the decedent's death, including:

(a) The decedent's fractional interest in property held as a joint tenant with the right of survivorship, to the extent that the decedent's fractional interest passed to the surviving spouse as surviving joint tenant;

(b) the decedent's ownership interest in property or accounts held in coownership registration with the right of survivorship, to the extent the decedent's ownership interest passed to the surviving spouse as surviving coowner; and

(c) all other property that would have been included in the augmented estate under subsections (a) or (b) of K.S.A. 59-6a205 had it passed to or for the benefit of a person other than the decedent's spouse, surviving spouse, the decedent, or the decedent's creditors, estate, or estate creditors.

History: L. 1994, ch. 132, § 6; Jan. 1, 1995.



59-6a,207 Surviving spouse's property and nonprobate transfers to others.

59-6a207. Surviving spouse's property and nonprobate transfers to others. (a) Except to the extent included in the augmented estate under K.S.A. 59-6a204 or K.S.A. 59-6a206, and amendments thereto, the value of the augmented estate includes the value of:

(1) Property that was owned by the decedent's surviving spouse at the decedent's death, including:

(A) The surviving spouse's fractional interest in property held in joint tenancy with the right of survivorship;

(B) the surviving spouse's ownership interest in property or accounts held in coownership registration with the right of survivorship; and

(C) property that passed to the surviving spouse by reason of the decedent's death, but not including the spouse's right to homestead or homestead allowance, family allowance, or payments under the federal social security system; and

(2) property that would have been included in the surviving spouse's nonprobate transfers to others, other than the spouse's fractional and ownership interests include[d]under subparagraphs (a)(1)(A) and (B), had the spouse been the decedent.

(b) Property included under this section is valued at the decedent's death, taking the fact that the decedent predeceased the spouse into account, but, for purposes of subparagraphs (a)(1)(A) and (B), the values of the spouse's fractional and ownership interests are determined immediately before the decedent's death if the decedent was then a joint tenant or coowner of the property or accounts.  For purposes of subparagraph (a)(2), proceeds of insurance that would have been included in the spouse's nonprobate transfers to others under subsection (a)(4) of K.S.A. 59-6a205, and amendments thereto, are not valued as if such spouse were deceased.

(c) The value of property included under this section is reduced  by enforceable demands against the surviving spouse.

History: L. 1994, ch. 132, § 7; L. 1996, ch. 53, § 5; July 1.



59-6a,208 Exclusions, valuation and overlapping application.

59-6a208. Exclusions, valuation and overlapping application. (a) The value of any property is excluded from the decedent's nonprobate transfers to others (1) to the extent the decedent received adequate and full consideration in money or money's worth for a transfer of the property or (2) if the property was transferred with the written joinder of, or if the transfer was consented to in writing by, the surviving spouse.

(b) The value of property:

(1) Included in the augmented estate under K.S.A. 59-6a205, 59-6a206 or 59-6a207 is reduced in each category by enforceable demands against the included property; and

(2) includes the commuted value of any present or future interest and the commuted value of amounts payable under any trust, life insurance settlement option, annuity contract, public or private pension, disability compensation, death benefit or retirement plan, or any similar arrangement, exclusive of the federal social security system.

(c) In case of overlapping application to the same property of the subparagraphs or sub-subparagraphs of K.S.A. 59-6a205, 59-6a206 or 59-6a207, the property is included in the augmented estate under the provision yielding the greatest value, but under only one overlapping provision if they all yield the same value.

History: L. 1994, ch. 132, § 8; Jan. 1, 1995.



59-6a,209 Sources from which elective share payable.

59-6a209. Sources from which elective share payable. (a) In a proceeding for an elective share, the following are applied first to satisfy the elective-share amount and to reduce or eliminate any contributions due from the decedent's probate estate and recipients of the decedent's nonprobate transfers to others:

(1) Amounts included in the augmented estate under K.S.A. 59-6a204 which pass or have passed to the surviving spouse by testate or intestate succession and amounts included in the augmented estate under K.S.A. 59-6a206;

(2) amounts included in the augmented estate which would have passed to the spouse but were disclaimed and which will pass to issue of the surviving spouse, as defined in K.S.A. 59-615, and amendments thereto, who are not the issue of the decedent;

(3) amounts included in the augmented estate under K.S.A. 59-6a207 up to the applicable percentage thereof. For the purposes of this subsection, the "applicable percentage" is twice the elective-share percentage set forth in the schedule in subsection (a) of K.S.A. 59-6a202 as appropriate to the length of time the spouse and the decedent were married to each other; and

(5) [(4)] the value of any real estate recovered pursuant to K.S.A. 59-505, and amendments thereto.

(b) If, after the application of subsection (a), the elective-share amount is not fully satisfied or the surviving spouse is entitled to a supplemental elective-share amount, amounts included in the decedent's probate estate and in the decedent's nonprobate transfer to others other than amounts included under subsection (c)(1) or (3) of K.S.A. 59-6a205, are applied first to satisfy the unsatisfied balance of the elective-share amount or the supplemental elective-share amount. The decedent's probate estate and that portion of the decedent's nonprobate transfers to others are so applied that liability for the unsatisfied balance of the elective-share amount or for the supplemental elective-share amount is equitably apportioned among the recipients of the decedent's probate estate and that portion of the decedent's nonprobate transfers to others in proportion to the value of their interest therein.

(c) If, after the application of subsections (a) and (b), the elective-share or supplemental elective-share amount is not fully satisfied, the remaining portion of the decedent's nonprobate transfers to others is so applied that liability for the unsatisfied balance of the elective-share or supplemental elective-share amount is equitably apportioned among the recipients of that portion of the decedent's nonprobate transfers to others in proportion to the value of their interests therein.

History: L. 1994, ch. 132, § 9; Jan. 1, 1995.



59-6a,210 Personal liability of recipients.

59-6a210. Personal liability of recipients. (a) Only original recipients of the decedent's nonprobate transfers to others, and the donees of the recipients of the decedent's nonprobate transfers to others to the extent the donees have the property or the property's proceeds, are liable to make a proportional contribution toward satisfaction of the surviving spouse's elective-share or supplemental elective-share amount. A person liable to make contribution may choose to give up the proportional part of the decedent's nonprobate transfer to such person or to pay the value of the amount for which such person is liable.

(b) If any section or part of any section of this act is preempted by federal law with respect to a payment, an item of property, or any other benefit included in the decedent's nonprobate transfers to others, a person who, not for value, receives the payment, item of property, or any other benefit is obligated to return that payment, item of property, or benefit, or is personally liable for the amount of that payment or the value of that item of property or benefit, as provided in K.S.A. 59-6a203, to the person who would have been entitled to it were that section or part of that section not preempted.

History: L. 1994, ch. 132, § 10; Jan. 1, 1995.



59-6a,211 Proceeding for elective share; time limit.

59-6a211. Proceeding for elective share; time limit. (a) Except as provided in subsection (b), the election shall be made by filing in the court and mailing or delivering to the personal representative, if any, a petition for the elective share within six months after the date of the decedent's death, or within six months after the notice of the right to the elective share pursuant to K.S.A. 59-2233, and amendments thereto, whichever limitation later expires. The surviving spouse must give notice of the time and place set for hearing, in such manner as ordered by the court, to persons interested in the estate and to the distributees and recipients of portions of the augmented estate whose interests will be adversely affected by the taking of the elective share. Except as provided in subsection (b), the decedent's nonprobate transfers to others are not included within the augmented estate for the purpose of computing the elective share, if the petition is filed more than six months after the decedent's death.

(b) Within six months after the decedent's death, the surviving spouse may petition the court for an extension of time for making an election. If, within six months after the decedent's death, the spouse gives notice of the petition to all persons interested in the decedent's nonprobate transfers to others, the court for good cause shown by the surviving spouse may extend the time for election. If the court grants the spouse's petition for an extension, the decedent's nonprobate transfers to others are not excluded from the augmented estate for the purpose of computing the elective-share and supplemental elective-share amounts, if the spouse makes an election by filing in the court and mailing or delivering to the personal representative, if any, a petition for the elective share within the time allowed by the extension.

(c) The surviving spouse may withdraw the petition for an elective share at any time before entry of a final determination by the court.

(d) After notice and hearing, the court shall determine the elective-share and supplemental elective-share amounts, and shall order its payment from the assets of the augmented estate or by contribution as appears appropriate under K.S.A. 59-6a209 and 59-6a210. If it appears that a fund or property included in the augmented estate has not come into the possession of the personal representative, or has been distributed by the personal representative, the court nevertheless shall fix the liability of any person who has any interest in the fund or property or who has possession thereof, whether as trustee or otherwise. The proceeding may be maintained against fewer than all persons against whom relief could be sought, but no person is subject to contribution in any greater amount than such person would have been under K.S.A. 59-6a209 and 59-6a210 had relief been secured against all persons subject to contribution.

(e) An order or judgment of the court may be enforced by the surviving spouse, as necessary, to obtain contribution or payment in other courts of this state or other jurisdictions.  The decedent's personal representative shall not be required to enforce contributions from the assets of the reclaimable estate.

History: L. 1994, ch. 132, § 11; Jan. 1, 1995.



59-6a,212 Right of election.

59-6a212. Right of election. (a) The right of election to the elective-share amount may be exercised by the surviving spouse or by the personal representative of a deceased surviving spouse or on behalf of a disabled surviving spouse by the court pursuant to K.S.A. 59-2234, and amendments thereto.

(b) The right of election to the supplemental elective-share amount, homestead or statutory allowance may be exercised by the surviving spouse, conservator, agent under a power of attorney, guardian ad litem appointed for the surviving spouse or by the court on behalf of a disabled spouse pursuant to K.S.A. 59-2234, and amendments thereto.

History: L. 1994, ch. 132, § 12; Jan. 1, 1995.



59-6a,213 Waiver of right of election and other rights by surviving spouse; requirements; procedures.

59-6a213. Waiver of right of election and other rights by surviving spouse; requirements; procedures. (a) The right of election of a surviving spouse and the rights of the surviving spouse to the homestead, the homestead allowance or the family allowance, or all of them, may be waived, wholly or partially, before or after marriage, by a written contract, agreement, consent to any instrument, or waiver signed by the surviving spouse.

(b) A surviving spouse's waiver is not enforceable if the surviving spouse proves that:

(1) The surviving spouse did not execute the waiver voluntarily; or

(2) the waiver was unconscionable when it was executed and, before execution of the waiver, the surviving spouse:

(A) Was not provided a fair and reasonable disclosure of the property or financial obligations of the decedent;

(B) did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the decedent beyond the disclosure provided; and

(C) did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the decedent.

(c) An issue of unconscionability of a waiver is for decision by the court as a matter of law.

(d) Unless it provides to the contrary, a waiver of "all rights," or equivalent language, in the property or estate of a present or prospective spouse or a complete property settlement entered into after or in anticipation of separation or divorce is a waiver of all rights of elective share benefits that would otherwise pass to such spouse from the other by intestate succession or by virtue of any will executed before the waiver or property settlement. For documents executed on and after July 1, 2002, to waive the homestead, the homestead allowance or the family allowance, or all of them, the language of the document must clearly provide that the homestead, the homestead allowance or the family allowance, or all of them, were understandably and knowledgeably waived by each spouse, if applicable.

History: L. 1994, ch. 132, § 13; L. 2002, ch. 135, § 3; July 1.



59-6a,214 Protection of payors and other third parties.

59-6a214. Protection of payors and other third parties. (a) Although under K.S.A. 59-6a205 a payment, item of property, or other benefit is included in the decedent's nonprobate transfers to others, a payor or other third party is not liable for having made a payment or transferred an item of property or other benefit to a beneficiary designated in a governing instrument, or for having taken any other action in good faith reliance on the validity of a governing instrument, upon request and satisfactory proof of the decedent's death, before the payor or other third party received written notice from the surviving spouse or spouse's representative of an intention to file a petition for the elective share or that a petition for the elective share has been filed.  A payor or other third party is liable for payments made or other actions taken after the payor or other third party received written notice of an intention to file a petition for the elective share or that a petition for the elective share has been filed.

(b) The written notice of intention to file a petition for the elective share or that a petition for the elective share has been filed must be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action.  Upon receipt of written notice of intention to file a petition for the elective share or that a petition for the elective share has been filed, a payor or other third party may pay any amount owed or transfer or deposit any item of property held by it to or with the court having jurisdiction of the probate proceedings relating to the decedent's estate, or if no proceedings have been commenced, to or with the court having jurisdiction of probate proceedings relating to decedents' estates located in the county of the decedent's residence.  The court shall hold the funds or item of property and, upon its determination under subsection (d) of K.S.A. 59-6a211, shall order disbursement in accordance with the determination.  If no petition is filed in the court within the specified time under subsection (a) of K.S.A. 59-6a211 or, if filed, the demand for an elective share is withdrawn under subsection (c) of K.S.A. 59-6a211, the court shall order disbursement to the designated beneficiary. Payments or transfers to the court or deposits made to the court discharge the payor or other third party from all claims for value of amounts so paid or the value of property so transferred or deposited.

(c) Upon petition to the district court by the beneficiary designated in a governing instrument, the court may order that all or part of the property be paid to the beneficiary in an amount and subject to conditions consistent with chapter 59 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1994, ch. 132, § 14; Jan. 1, 1995.



59-6a,215 Homestead or homestead allowance.

59-6a215. Homestead or homestead allowance. A surviving spouse is entitled to the homestead, or in lieu thereof the surviving spouse may elect to receive a homestead allowance of $50,000. The homestead or homestead allowance is exempt from and has priority over all demands against the estate. The homestead or homestead allowance is in addition to any share passing to the surviving spouse by way of elective share.

History: L. 1994, ch. 132, § 15; L. 1996, ch. 53, § 6; L. 2000, ch. 25, § 2; L. 2008, ch. 14, § 2; July 1.



59-6a,216 Effectiveness of act.

59-6a216. Effectiveness of act. Any act done in any proceeding or any irrevocably accrued right acquired, before the effective date of this act is not impaired by this act. If a right is acquired, extinguished or barred upon the expiration of a prescribed period of time which has commenced to run by the provisions of any statute before the effective date, the provisions shall remain in force with respect to that right.

History: L. 1994, ch. 132, § 16; Jan. 1, 1995.



59-6a,217 Severability.

59-6a217. Severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given affect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1994, ch. 132, § 17; Jan. 1, 1995.






Article 7 LETTERS TESTAMENTARY AND OF ADMINISTRATION

59-701 Letters testamentary.

59-701. Letters testamentary. Letters testamentary shall be granted to the executor, if any is named in the will, if he or she is legally competent and shall accept the trust; otherwise letters of administration shall be granted with the will annexed.

History: L. 1939, ch. 180, § 58; July 1.



59-702 Minor as executor.

59-702. Minor as executor. When a person appointed executor is a minor and without the rights of majority at the time of proving the will, administration may be granted with the will annexed during his or her minority or disability, unless there is another executor who will accept the trust, in which case the estate shall be administered by such other executor until the minor shall arrive at full age or shall possess the rights of majority, when he or she may be admitted as joint executor with the former.

History: L. 1939, ch. 180, § 59; July 1.



59-703 Executor of an executor.

59-703. Executor of an executor. The executor of an executor shall have no authority as such to administer the estate of the first testator.

History: L. 1939, ch. 180, § 60; July 1.



59-704 Powers of executor before letters granted.

59-704. Powers of executor before letters granted. No executor named in a will shall, before letters testamentary are granted, have any power to dispose of any part of the estate of the testator, except to pay reasonable funeral expenses, nor to interfere in any manner with such estate, further than is necessary for its conservation.

History: L. 1939, ch. 180, § 61; July 1.



59-705 To whom administration granted.

59-705. To whom administration granted. Administration of the estate of a person dying intestate shall be granted to one or more of the persons hereinafter mentioned, suitable and competent to discharge the trust, and in the following order:

(1) The surviving spouse or next of kin, or both, as the court may determine, or some person or persons selected by them or any of them.

(2) If all such persons are incompetent or unsuitable, or do not accept, administration may be granted to one or more of the creditors, or to a nominee or nominees thereof.

(3) Whenever the court determines that it is for the best interests of the estate and all persons interested therein, administration may be granted to any other person, whether interested in the estate or not.

History: L. 1939, ch. 180, § 62; July 1.



59-706 Letters of administration and letters testamentary granted to nonresident; appointment of agent required.

59-706. Letters of administration and letters testamentary granted to nonresident; appointment of agent required. In cases of administration of a resident's estate:

(a) Letters of administration may be granted to a nonresident of this state when the nonresident has appointed an agent pursuant to K.S.A. 59-1706, and amendments thereto. When an administrator of a resident's estate becomes a nonresident, the court shall revoke such administrator's letters, until the nonresident has appointed an agent pursuant to K.S.A. 59-1706, and amendments thereto.

(b) Letters testamentary may be granted to a nonresident of this state when the nonresident has appointed an agent pursuant to K.S.A. 59-1706, and amendments thereto. When an executor of a resident's estate becomes a nonresident, the court shall revoke such nonresident's letters, until the nonresident has appointed an agent pursuant to K.S.A. 59-1706, and amendments thereto.

History: L. 1939, ch. 180, § 63; L. 1967, ch. 314, § 9; L. 1975, ch. 299, § 4; L. 1976, ch. 242, § 8; L. 2002, ch. 135, § 4; July 1.



59-707 Effect of will on administration.

59-707. Effect of will on administration. If, after the appointment of an administrator, a will is admitted to probate, the powers of such administrator shall cease, and he or she shall proceed to final accounting. The new executor or administrator with the will annexed shall continue the administration.

History: L. 1939, ch. 180, § 64; July 1.



59-708 Administrator de bonis non.

59-708. Administrator de bonis non. If the authority of the sole or surviving executor or administrator terminates before the estate is fully administered, a new administrator shall be appointed to administer the estate not already administered. Such successor shall have the same powers and duties as his or her predecessor.

History: L. 1939, ch. 180, § 65; July 1.



59-709 Filing of certain petitions; notice to creditors.

59-709. Filing of certain petitions; notice to creditors. (a) Every petitioner who files a petition for administration or probate of a will shall give notice thereof to creditors, pursuant to an order of the court, and within 10 days after such filing.  Such notice shall be published in some newspaper of the county authorized by law to publish legal notices and shall be published once a week for three consecutive weeks. A petitioner for the appointment of a successor administrator, administrator CTA or administrator DBN shall publish notice to creditors only in the event the original petitioner for administration or for the probate of a will had failed to give such notice.

(b) The personal representative of a decedent's estate shall give actual notice to known or reasonably ascertainable creditors prior to the expiration of the nonclaim statute.

(c) Notwithstanding any other notice requirements of the probate code, notice to creditors shall not be necessary if a petition for administration or probate of a will shall have been filed after the period of time prescribed by K.S.A. 59-2239, and amendments thereto, for the timely exhibit of creditors' claims.

History: L. 1939, ch. 180, § 66; L. 1972, ch. 215, §3; L. 1975, ch. 299, § 5; L. 1976, ch. 245, § 3; L. 1989, ch. 173, § 2; July 1.



59-710 Special administrator; appointment; bond; duties.

59-710. Special administrator; appointment; bond; duties. For good cause shown a special administrator may be appointed pending the appointment of an executor or administrator, after the appointment of an executor or administrator without removing the executor or administrator or pursuant to subsection (2) of K.S.A. 59-2239 as amended by this act. The appointment may be for a specified time, to perform duties respecting specific property, or to perform particular acts. The duties of a special administrator shall be stated in the order of appointment. The special administrator may be required to give bond in such sum as the court shall direct. Such administrator shall make such reports as the court shall direct, and shall account to the court upon the termination of his or her authority.

History: L. 1939, ch. 180, § 67; L. 1972, ch. 215, §4; July 2.






Article 8 ESTATES OF NONRESIDENTS

59-803 Innocent purchaser from heirs.

59-803. Innocent purchaser from heirs. The title of any purchaser in good faith, without knowledge of a will, to any real estate situated in this state, derived from the heirs of any person not domiciled in this state at the time of the person's death, shall not be defeated by the production of the will of the decedent unless a petition for the probate of such will in this state is filed within six months from the death of the testator.

History: L. 1939, ch. 180, § 70; L. 1972, ch. 215, §5; L. 1985, ch. 191, § 11; July 1.



59-804 Estates of nonresident decedents; independent proceedings; laws applicable.

59-804. Estates of nonresident decedents; independent proceedings; laws applicable. Administration proceedings and other procedures in this state with respect to property, tangible or intangible, of a nonresident decedent which is within the jurisdiction of this state are original proceedings or procedures conducted under the authority of this state solely, and are independent of and not ancillary to proceedings or procedures in any other state or country, and shall be had and conducted in this state as if the decedent were a resident, subject to and supplemented by the provisions in the following sections of this act [*].

History: L. 1967, ch. 314, § 1; July 1.

* "This act," see, also, 59-706, 59-804 to 59-811, 59-1401, 59-1701, 59-2203.



59-805 Estates of nonresident decedents; jurisdiction of courts.

59-805. Estates of nonresident decedents; jurisdiction of courts. (a) The courts of this state have jurisdiction over all tangible and intangible property of a nonresident decedent having a situs in this state and intangible property embodied in insurance policies as authorized by subsection (b). For the purpose of such jurisdiction it is recognized as to other states and countries, and declared with respect to this state, that the situs of debts, rights and choses in action which are embodied in legal instruments such as stock certificates, bonds, negotiable instruments, insurance policies payable to an estate and other similar items is in that state or country in which such legal instruments are located, so that whatever state or country has jurisdiction of such instruments has, and of right ought to have, jurisdiction to administer upon or otherwise direct the disposition of the debts, rights and choses in action which they embody, or voluntarily relinquish such jurisdiction to other states and countries. For such purpose the situs of other debts, rights and choses in action is where the debtor is found.

(b) A person injured by a nonresident's tortious conduct in this state may petition the district court of this state for appointment of an administrator for the nonresident's estate if:

(1) The nonresident is deceased;

(2) pursuant to insurance coverage obtained on behalf of the nonresident, an insurer is wholly or partially liable for the tortious conduct of the nonresident; and

(3) either administration of the nonresident's estate has not been commenced in the decedent's state of residence, or if, such administration has been commenced, the injured person nevertheless would be denied relief because the probate laws of such state have provisions relating to the time for exhibiting demands against an estate, or other time related provisions, which have the effect of barring claims prior to the time claims would be barred by the applicable statute of limitations in this state.

History: L. 1967, ch. 314, § 2; L. 1980, ch. 166, § 5; July 1.



59-806 Same; proceedings, procedures and substantive rights relating to property, laws applicable; matters not affected; descent of property; support and family allowances; distribution; proportionate distribution.

59-806. Same; proceedings, procedures and substantive rights relating to property, laws applicable; matters not affected; descent of property; support and family allowances; distribution; proportionate distribution. The law of this state respecting proceedings, procedures and substantive rights relating in any way to the property in this state of a nonresident decedent and its disposition, including by way of illustration, but not limited to, all matters relating to (i) the commencement and conduct of an administration, (ii) distributions during or at the conclusion of an administration, (iii) any trust created under the will of a nonresident decedent, shall apply as if the decedent had been a resident of this state, subject to the following: (a) Nothing in this act shall be deemed to affect:

(1) Methods of proving foreign wills or the admissibility of such wills to probate or to record.  Authenticated copies of wills, proved outside of this state according to the laws in force in the place where proved, relative to any property in this state, may be admitted to probate and record in the district court of any county in this state where any part of such property may be situated; such authenticated copies so admitted and recorded shall have the same validity as wills proved in this state in conformity with the laws thereof; and upon such admission to probate the court shall determine whether administration in this state is necessary;

(2) The rights of a surviving spouse electing to accept or take against the will of a nonresident decedent, or the method of such election;

(3) The effect of divorce or the birth of a child as working or not working a revocation or partial revocation of the will of a nonresident;

(4) The effect of the contest in another jurisdiction of the will of a nonresident decedent upon its validity in Kansas;

(5) The applicability of any law in determining the validity of the execution of the will of a nonresident decedent;

(6) The determination of the ultimate burden of estate or inheritance taxes imposed by reason of the death of a nonresident decedent.

(b) Real estate situated in this state, owned by an intestate decedent who is a nonresident of this state at the time of death, shall pass by intestate succession in the same manner as though said decedent were a resident of this state at the time of said decedent's death.  The personal property of such a decedent shall pass by intestate succession under the laws of the place of the decedent's residence at the time of death.  Real property of a testate nonresident decedent may be devised and such decedent's personal property may be bequeathed by such decedent's last will if duly executed according to the laws of this state or of the state in which it was executed, or the state of testator's residence.

(c) Support and family allowances to surviving spouses and unmarried minor children are governed by the more liberal (to them) of the laws of the decedent's domicile and the laws of this state, but the court of this state in making such allowance and in ruling on applications for orders of refusal of letters of administration shall take into account any allowances which may be made in other jurisdictions and satisfied from property therein.

(d) Notwithstanding the requirement of this section that distribution during or at the conclusion of an administration shall be made as if the decedent were a resident, if the court finds that hardship to a creditor would result therefrom or that the best interests of all persons having an interest in the estate would be forwarded by making a distribution to a foreign personal representative, or that administration is not necessary in this state, the court may, in its discretion, order distribution to the extent it finds necessary to avoid hardship to creditors or to forward the best interest of all persons having an interest in the estate, or it may order that administration is not necessary in this state, in which event, the court may order distribution of the personal property of the decedent to a foreign personal representative and the real property of such decedent shall be assigned according to the terms of the will applicable thereto, or if the terms of the will are not applicable thereto, or if there is no will, such real property shall pass according to the laws of this state.

(e) If the aggregate of liabilities of the estate in all jurisdictions exceeds its aggregate assets, the court shall order distribution, as far as practicable, so that all the creditors of decedent's estate, here and elsewhere, may receive a share in proportion to their respective obligations, with regard being given to any preferential rights determined by the court.  To this end, distribution to a foreign personal representative may be ordered if all creditors whose claims have been allowed in the administration in this state shall have received their just proportions that would be due to them if the whole of the estate of the decedent, wherever found, were divided among all creditors in proportion to their respective obligations, after applying Kansas law respecting preferences to different species of obligations, and if and to the extent that the court finds such preference to be equitable under all the circumstances of the particular case.

History: L. 1967, ch. 314, § 3; L. 1968, ch. 48, § 1; L. 1976, ch. 242, § 9; Jan. 10, 1977.



59-807 Same; testamentary designees; granting letters testamentary.

59-807. Same; testamentary designees; granting letters testamentary. (a) When the will of a nonresident decedent designates one or more individuals or a qualified corporation as executor, letters testamentary shall be granted to any or all of the designees as in estates of resident decedents. If such designated individual or corporation has not applied in this state for such letters, any interested person may apply for the issuance of letters testamentary and, after reasonable notice to such individual or qualified corporation of such application, the manner and nature of which is to be determined by the court, and after hearing thereon, and if such individual or corporation be found unsuitable, incompetent, or unqualified, or does not qualify within seven days after being found by the court to be entitled thereto, then the court may issue letters testamentary with will annexed to such other person, persons or corporations as in this section provided.

(b) When the nonresident decedent dies intestate or dies testate and no letters testamentary are granted as in this section heretofore provided, then letters of administration, upon proper application by an interested person, may be granted to the following persons:

(1) To the husband or wife or to the nominee of the husband or wife who is an individual or a qualified corporation of this state;

(2) To one or more individuals who are entitled to distribution of the estate, whom the court shall believe will best manage and preserve the estate, or to a nominee of one or more of those entitled to distribution of the estate. Such nominee shall be an individual or a qualified corporation of this state.

(c) If proper application by an interested person for the issuance of letters, either to the applicant or otherwise, has been made, and if the court believes that no one of the persons otherwise entitled under this section to have letters issued to such person is a competent and suitable person, then the court may grant letters to some other person or to a qualified corporation of this state.

History: L. 1967, ch. 314, § 4; L. 2010, ch. 135, § 58; July 1.



59-808 Estates of nonresident decedents; rights and duties of personal representative; payment of taxes.

59-808. Estates of nonresident decedents; rights and duties of personal representative; payment of taxes. (a) The personal representative of a nonresident decedent appointed by a court of this state is entitled to possession of all real and personal property of the decedent within the jurisdiction of this state and, subject to the laws of this state and the orders of such court, is entitled to all the rights the decedent had in that property.

(b) The personal representative shall:

(1) Marshal all the decedent's personal property and shall take possession of it, to be held, administered and finally distributed as provided by law;

(2) pay the taxes and collect the rents and earnings on the property until the estate is settled or until delivered by order of the court to the heirs, devisees and legatees; and

(3) keep in tenantable repair the buildings and fixtures under the personal representative's control and may protect them by insurance. The personal representative, alone or with the heirs or devisees, may maintain an action for the possession of the real estate or to quiet title to it. The persons and corporations obligated under (including issuers of) stocks, securities or other instruments such as those described in K.S.A. 59-805 and amendments thereto, and their agents, are prohibited from obstructing in any way such possession or the exercise of such rights by such personal representative. No estate tax or inheritance tax waiver or any other authority or permission of any other state may be required by such persons, corporations or their agents as a condition to the payment or delivery of any money or property due under such instruments or to the transfer, reregistration or reissuance of stock certificates or other securities as ordered by the court.

(c) The court shall not order distribution of any intangible personal property of the decedent, or the proceeds of its sale, to any legatee, devisee or heir of the decedent unless the estate and inheritance taxes attributable to such property, which are properly assessed or assessable by any other state, have been paid, tendered or provided for, and the court so finds and declares in its order of distribution.

History: L. 1967, ch. 314, § 5; L. 1985, ch. 191, § 12; L. 2000, ch. 76, § 1; July 1.



59-809 Same; payment or delivery of intangible personal property to foreign representative, when.

59-809. Same; payment or delivery of intangible personal property to foreign representative, when. Any person, firm or corporation upon whom no demand has been made by a personal representative or other person authorized by this state to collect a nonresident decedent's personal property may, at any time three (3) months or more after the grant of letters in another jurisdiction upon the estate of the decedent (or, lacking notice of any such grant of letters within three (3) months after his or her death, then three (3) months or more after his or her death), transfer, pay or deliver intangible personal property of the nonresident decedent to the foreign personal representative or, if none, to such other person as may be entitled thereto, and shall not be liable for the debts of or claims against the nonresident decedent or his or her estate by reason of having made such transfer, payment or delivery.

History: L. 1967, ch. 314, § 6; July 1.



59-810 Same; acting in fiduciary capacity by foreign corporation.

59-810. Same; acting in fiduciary capacity by foreign corporation. Nothing in this act authorizes any "foreign corporation," as that term is defined in K.S.A. 59-1701, to act in any fiduciary capacity except as such foreign corporation is expressly permitted so to act by the provisions of K.S.A. 59-1701.

History: L. 1967, ch. 314, § 7; July 1.



59-811 Same; severability.

59-811. Same; severability. If any word, phrase, clause, sentence, paragraph, subsection or section of this act be adjudged unconstitutional or void, such adjudication shall not affect the remainder of this act, and it is hereby declared to be the intention of the legislature that it would have enacted the remainder of this act with such word, phrase, clause, sentence, paragraph, subsection or section omitted.

History: L. 1967, ch. 314, § 8; July 1.



59-812 Same; validation of certain proceedings.

59-812. Same; validation of certain proceedings. All proceedings, procedures and determinations made, under the provisions of the act of which this act is amendatory are hereby ratified, validated and confirmed.

History: L. 1968, ch. 48, § 2; March 15.






Article 9 ESTATES OF INTESTATES WITHOUT HEIRS

59-901 Administration; proceeds deposited in escheat proceeds suspense fund.

59-901. Administration; proceeds deposited in escheat proceeds suspense fund. The estate of an intestate decedent without known heirs shall be administered in the same manner as the estate of any other intestate decedent, except as herein otherwise provided. The administrator, as expeditiously as possible, shall convert the personal property into money and collect the rents, income and profits from the real estate. If no one claims as heir, devisee or legatee within six months after the appointment of the administrator, the administrator shall sell the real estate and close the estate as other estates are closed and remit the net proceeds of the estate to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the escheat proceeds suspense fund. All disbursements and transfers from such fund shall be made upon special warrants of the director of accounts and reports issued pursuant to special vouchers approved by the secretary of revenue or by a person or persons designated by the secretary.

History: L. 1939, ch. 180, § 71; L. 1972, ch. 215, §6; L. 1973, ch. 231, § 1; L. 1985, ch. 191, § 13; L. 2001, ch. 5, § 206; July 1.



59-902 Disposition of proceeds.

59-902. Disposition of proceeds. Moneys deposited in the escheat proceeds suspense fund shall remain in such fund until ten (10) years after it shall have been first received, at which time it shall be paid into the state treasury and credited to the state general fund, provided no one in the meantime has established his or her right thereto as heir, devisee or legatee.

History: L. 1939, ch. 180, § 72; L. 1972, ch. 216, §1; L. 1973, ch. 231, § 2; July 1.



59-903 Claimants to estate.

59-903. Claimants to estate. Any person who claims as heir of any such decedent shall present his or her claim to the district court within ten (10) years after the appointment and qualification of the administrator, or such claim shall be forever barred. If such person establishes his or her claim it shall be allowed by the court.  The court shall determine which of several claimants have established their claims and the share of the estate to which each is entitled.  If at the time of such determination the estate is in the custody of the administrator, the same shall be paid or delivered to those adjudged entitled thereto, less claims previously allowed and prior demands and other items.  If the proceeds of the estate have been remitted to the state treasurer, the secretary of revenue shall pay to those entitled thereto the sum or share of the estate the court has adjudged they are entitled to receive.  No interest shall be allowed or paid thereon.

History: L. 1939, ch. 180, § 73; L. 1973, ch. 231, §3; L. 1976, ch. 242, § 10; Jan. 10, 1977.



59-904 Same; subsequent claimants.

59-904. Same; subsequent claimants. If others later, but within ten (10) years after the appointment and qualification of the administrator, claim as heirs of any such decedent and are thereafter adjudged to be heirs of the decedent and entitled to the said estate or some part thereof, and the said estate or its proceeds or some part thereof shall have been delivered or paid to those whose claims were earlier adjudged, neither the state nor the secretary of revenue shall be liable to such claimants for money previously paid to those adjudged to be heirs of the decedent. Such later claimants whose claims were duly established shall have a cause of action in the district court against the earlier claimants whose claims were established to determine the rights of the respective parties, subject to any prior determination of descent made pursuant to article 22 of chapter 59 of Kansas Statutes Annotated.

History: L. 1939, ch. 180, § 74; L. 1973, ch. 231, §4; July 1.



59-905 Duty of county attorney and attorney general.

59-905. Duty of county attorney and attorney general. The state shall be a party to all proceedings to which K.S.A. 59-901 applies.  The county attorney shall represent the state and shall diligently protect and conserve the estate for the benefit of the state, scrutinize all claims against the estate, and diligently defend against all such claims.  Claimants shall have the burden of proving their claims by clear and convincing evidence.  The attorney general may appear and assist the county attorney, or take charge thereof in lieu of the county attorney.  The state may institute any proceedings deemed necessary or proper in the handling of such estate, and defend any proceedings instituted by another.  The attorney general may appoint such persons deemed necessary to investigate, protect, conserve, defend or handle such estate, and any such estate now pending or hereafter commenced in any court of this state shall be liable in a reasonable amount for all obligations and expenses incurred by the county attorney or attorney general in protecting, conserving, investigating, defending or handling of such estate, and the same shall be allowed by the district court as costs of administration upon application of the county attorney or attorney general and due proof.

History: L. 1939, ch. 180, § 75; L. 1973, ch. 231, §5; L. 1976, ch. 242, § 11; Jan. 10, 1977.






Article 10 PARTNERSHIP ESTATES

59-1001 Management; bond.

59-1001. Management; bond. The property of a partnership dissolved by the death of any of its members shall be delivered to the surviving partner who may be disposed to undertake the management of it agreeably to the conditions of a bond which such partner shall give as provided by law.  Upon the giving of such bond such partner shall with due diligence: (a) Close the affairs of the late partnership; (b) apply the property of it toward the payment of the partnership debts; (c) render an account of all partnership affairs upon oath to the district court, whenever required by the court, including the property owned by the late firm and the debts due thereto, as well as what may have been paid by the survivor toward the partnership debts and what may still be due and owing; and (d) within six months from the date of death of the deceased partner, unless a longer time is allowed by the district court, pay to the executor or administrator the executor's or administrator's proportion of the net proceeds of the partnership estate.

History: L. 1939, ch. 180, § 76; L. 1972, ch. 215, §7; L. 1976, ch. 242, § 12; L. 1985, ch. 191, § 14; July 1.



59-1002 When administrator takes charge.

59-1002. When administrator takes charge. In case the surviving partner, having been duly cited for that purpose, shall neglect or refuse to give the bond required by law, the executor or administrator of the estate of the deceased partner, on giving a bond as provided by law, shall take the whole of the partnership estate into his or her possession, and shall be authorized to use the name of the survivor in collecting the debts due to the late firm if necessary, and shall with the partnership property pay the debts due from the late firm with as much expedition as possible, and return or pay to the surviving partner his or her proportion of the net proceeds of the partnership estate.

History: L. 1939, ch. 180, § 77; July 1.



59-1003 Exhibition and surrender of property; statement; contempt.

59-1003. Exhibition and surrender of property; statement; contempt.    Every surviving partner, on demand of the executor or administrator of a deceased partner, shall exhibit to such executor or administrator and the appraisers of the deceased partner's estate the property belonging to the partnership at the time of the death of the deceased partner, for inventory and appraisement and shall furnish him or her a verified written statement of such property described in the manner required for inventory; and in case the administration thereof shall devolve upon such executor or administrator the said survivor shall surrender to such person, on demand, all of the property of such partnership, and shall afford him or her all reasonable information and facilities for the execution of his or her trust. Willful failure or neglect by the surviving partner thus to exhibit or surrender such property, on demand, shall constitute contempt of court.

History: L. 1939, ch. 180, § 78; July 1.



59-1004 Sale of assets.

59-1004. Sale of assets. An executor or administrator having the whole of the partnership estate in his or her possession, as herein provided, may sell the assets thereof at public or private sale as provided by law, and may without such possession sell the interest of the deceased partner therein in the manner aforesaid. The surviving partner shall be an eligible purchaser.

History: L. 1939, ch. 180, § 79; July 1.



59-1005 Accounting; liabilities and penalties.

59-1005. Accounting; liabilities and penalties. The person executing the trust, whether surviving partner or executor or administrator, shall have the same duty to account and to have his or her account adjudicated as in the case of ordinary administration; and such person shall be subject to the same liabilities, remedies, and penalties with reference thereto as an ordinary administrator.

History: L. 1939, ch. 180, § 80; July 1.






Article 11 BONDS

59-1101 Bond requirements and conditions.

59-1101. Bond requirements and conditions. Every fiduciary, except as otherwise provided in this act, before entering upon the duties of his or her trust shall execute and file a bond, with sufficient sureties, in such amount as the court directs, which amount shall not be less than 125 percent of the value of the personal property and the probable annual income from real estate which shall come into his or her possession, conditioned upon the faithful discharge of all the duties of the trust according to law.

History: L. 1939, ch. 180, § 81; July 1.



59-1102 Approval and prosecution.

59-1102. Approval and prosecution. All such bonds shall run to the state of Kansas.  They shall be subject to the approval of the district court and shall not be approved until the court is fully satisfied as to the sufficiency of the sureties.  In case of breach of any condition thereof, an action on any such bond may be prosecuted in the name and for the benefit of any person interested.

History: L. 1939, ch. 180, § 82; L. 1976, ch. 242, § 13; Jan. 10, 1977.



59-1103 Joint or separate bonds.

59-1103. Joint or separate bonds. When two or more persons are appointed joint fiduciaries, the court may approve a separate bond for each or a joint bond for all.

History: L. 1939, ch. 180, § 83; July 1.



59-1104 Bond may be excused; court may require at any time.

59-1104. Bond may be excused; court may require at any time. Bonds otherwise required of every fiduciary under the provisions of K.S.A. 59-1101 may be excused:

(1) When the will or trust agreement expressly waives a bond of an executor, conservator or trustee; or

(2) when all of the known heirs, if no will has been probated, or all the devisees and legatees under a will which does not waive a bond file with the court a written waiver of a bond; or

(3) by a duly appointed conservator, guardian ad litem or named trustee on behalf of his or her conservatee or cestui que trust or ward unless the conservator or trustee is the fiduciary; or

(4) when the fiduciary is a bank having trust authority or a trust company organized and having its principal place of business within the state of Kansas.

On the application of any interested party, or on its own motion, the court may at any time require bond be given.

History: L. 1939, ch. 180, § 84; L. 1965, ch. 346, §9; L. 1975, ch. 299, § 6; Jan. 1, 1976.



59-1105 Public, charitable or certain nonprofit corporation trustees; exceptions.

59-1105. Public, charitable or certain nonprofit corporation trustees; exceptions. No bond shall be required from any public, religious, charitable, or educational corporation or society, or any nonprofit Kansas corporation trustee where the purpose of the trust shall be financial aid to any Kansas educational institution or for research or for the financing of scholarships or fellowships at, or for the aid either through loans, grants or otherwise to the students of such institution, unless the will provides otherwise, where devises or legacies are given to such corporation or society in trust for any of the purposes of such corporation or society nor shall such trustee be required to file inventory or make reports as required in article 16 of this code unless the same shall be necessary under the terms of the instrument establishing the trust under which it operates or unless the district court having jurisdiction shall find, on petition and after due notice and hearing, that such bonds, inventory or reports are necessary for the purpose of compelling the faithful performance of the trust by the trustee named.

History: L. 1939, ch. 180, § 85; L. 1945, ch. 235, § 1; L. 1976, ch. 242, § 14; Jan. 10, 1977.



59-1106 Increase or reduction of bond; cancellation.

59-1106. Increase or reduction of bond; cancellation. The court, on its own motion or upon application of any interested person, may for good cause require a fiduciary to file a new or additional bond. Thereupon the fiduciary's accounts shall be settled, and if approved the liability of the sureties on such new or additional bond shall be limited to the property then in the possession of the fiduciary, or thereafter acquired by him or her. Whenever the court shall find the bond of a fiduciary is larger than necessary, it may, by order, reduce the liability thereon to the proper amount. It may, by like order, cancel any bond found to be unnecessary.

History: L. 1939, ch. 180, § 86; July 1.



59-1107 New bond; discharge of surety.

59-1107. New bond; discharge of surety. The court shall, upon application of a surety and after notice, require a fiduciary to settle his or her account and file a new bond. If such account is approved, the surety shall be discharged from liability thereafter accruing. The fiduciary shall file a new bond, to be approved by the court, and if the fiduciary fails or refuses to do so he or she shall be removed.

History: L. 1939, ch. 180, § 87; July 1.



59-1108 Bond requirement for reissuance of certain certificates inapplicable.

59-1108. Bond requirement for reissuance of certain certificates inapplicable. When an heir, administrator or executor requests that a lost, destroyed or stolen certificate for nonnegotiable securities belonging to the decedent, be reissued by the issuer of such securities, the bonding requirement provided in K.S.A. 84-8-405, shall not apply to such reissuance.

History: L. 1980, ch. 166, § 1; July 1.



59-1109 Court canceled bond; showing just cause.

59-1109. Court canceled bond; showing just cause. The court may cancel a bond issued pursuant to article 11 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto,  upon a motion by the bonding company showing just cause. An accounting, through the date the motion is filed, shall accompany such motion. The court shall not grant the motion until the accounting is filed and approved. Just cause shall include, but not be limited to, nonpayment of a premium.

History: L. 1988, ch. 64, § 1; July 1.






Article 12 INVENTORY AND APPRAISEMENT

59-1201 Inventory and valuation.

59-1201. Inventory and valuation. Within 30 days after the date of a personal representative's letters of appointment, unless a longer time has been granted by the court, the personal representative shall make an inventory stating opposite each item contained in the inventory the full and fair value as of the date of death of the decedent, verified by the personal representative's affidavit, of all real estate and tangible personal property owned by the decedent or conservatee and located in the state of Kansas and of all intangible property owned by the decedent or conservatee wherever located which comes to the personal representative's possession or knowledge. Such property shall be classified therein as follows:

(a) Real estate, with plat or survey description;

(b) furniture, household goods, and wearing apparel;

(c) corporation stocks, described by certificate numbers;

(d) bonds, mortgages, notes and other written evidence of debt, described by name of debtor, recording data, and other identification; and

(e) all other personal property accurately identified.

If the decedent was a member of a partnership, the inventory and valuation shall contain a separate inventory and valuation of the whole of the partnership estate and of the decedent's proportional share therein.

The court, for good cause shown, may require an earlier inventory and valuation of any estate.

History: L. 1939, ch. 180, § 88; L. 1951, ch. 336, § 1; L. 1957, ch. 321, §3; L. 1965, ch. 346, § 10; L. 1975, ch. 299, §7; L. 1985, ch. 191, § 15; July 1.



59-1202 Independent appraisement, when; appointment of appraisers; submission of inventory and appraisement; compensation.

59-1202. Independent appraisement, when; appointment of appraisers; submission of inventory and appraisement; compensation. No independent appraisement shall be made unless a party having an interest in the estate requests one. If so requested, the personal representative shall appoint not more than three appraisers who shall be approved by the court unless good cause is shown why they should not be approved.  Within 30 days after their appointment, such appraisers shall state opposite each item contained in the inventory the value thereof and forthwith deliver such inventory and appraisement, certified by them under oath, to the personal representative, who shall file it with the district court. Such appraisers shall be paid such compensation as the court deems reasonable.

History: L. 1939, ch. 180, § 89; L. 1951, ch. 337, § 1; L. 1965, ch. 346, § 11; L. 1969, ch. 280, § 1; L. 1975, ch. 299,§ 8; L. 1976, ch. 242, § 15; L. 1985, ch. 191, § 16; July 1.



59-1203 Supplementary inventory.

59-1203. Supplementary inventory. Whenever assets of any kind, not mentioned in the inventory that has been made, come to the knowledge or possession of the personal representative, such representative shall make an inventory thereof, stating opposite each item contained in the inventory the value thereof. The personal representative shall file such inventory with the court within 30 days after the discovery of the assets.

History: L. 1939, ch. 180, § 90; L. 1975, ch. 299, §9; L. 1985, ch. 191, § 17; July 1.



59-1204 Debt discharged by will to be included.

59-1204. Debt discharged by will to be included. The discharge or bequest, in a will, of any debt or demand of a testator against any person shall not be valid as against the creditors of decedent, but shall be construed only as a specific bequest of such debt or demand; and the amount thereof shall be included in the inventory of the assets of the decedent, and shall, if necessary, be applied to the payment of the decedent's debts, and other items, and if not necessary for that purpose, shall be paid in the same manner and proportion as other specific legacies.

History: L. 1939, ch. 180, § 91; July 1.



59-1205 Debt of executor to be included.

59-1205. Debt of executor to be included. The naming of any person executor in a will shall not operate as a discharge or bequest of any just claim which the testator had against such executor, but such claim shall be included among the assets of the decedent in the inventory.

History: L. 1939, ch. 180, § 92; July 1.



59-1206 Annual crops to be included.

59-1206. Annual crops to be included. Annual crops, whether severed or not from the land of the decedent at the time of death, shall be deemed personal assets in the custody of the executor or administrator and shall be inventoried and administered as such.

History: L. 1939, ch. 180, § 93; July 1.



59-1207 Employment of advisers; compensation.

59-1207. Employment of advisers; compensation. The personal representative may employ one or more advisers to aid in valuing inventoried items. Such advisers shall be paid such compensation as the court deems reasonable.

History: L. 1939, ch. 180, § 94; L. 1949, ch. 311, § 1; L. 1957, ch. 322, §1; L. 1961, ch. 268, § 1; L. 1975, ch. 299, §10; L. 1985, ch. 191, § 18; July 1.






Article 13 CLASSIFICATION AND PAYMENT OF DEMANDS

59-1301 Classification of demands.

59-1301. Classification of demands. If the applicable assets of an estate are insufficient to pay in full all demands allowed against it, payment shall be made in the following classified order:

First class, the expenses of an appropriate funeral in such amount as was reasonably necessary, having due regard to the assets of the estate available for the payment of demands and to the rights of other creditors, and, following the allowance of such expenses, any claim for medical assistance paid under K.S.A. 39-709, and amendments thereto. Any part of the funeral expenses allowed as a demand against the estate in excess of the sum ascertained as above shall be paid as other demands of the fourth class.

Second class, the appropriate and necessary costs and expenses of administration and the reasonable sums for the appropriate and necessary expenses of the last sickness of decedent, including wages of servants.

Third class, judgments rendered against decedent in the decedent's lifetime, all judgments or liens upon the property of the decedent shall be paid in the order of their priority.

Fourth class, all other demands duly proved, including the cost of any appropriate tombstone or marker or the lettering thereon, in such amount as may be reasonably necessary, but whether there shall be an allowance, and if so the amount thereof, shall be determined by the court before any obligation therefor is incurred, except that debts having preference by the laws of the United States and demands having preference by the laws of this state shall be paid according to such preference.

Except as provided by this section for the first class of demands, no preference shall be given in the payment of any demand over any other demand of the same class, nor shall a demand due and payable be entitled to preference over demands not due.

History: L. 1939, ch. 180, § 95; L. 1941, ch. 284, § 4; L. 1992, ch. 150, § 8; L. 2015, ch. 42, § 14; July 1.



59-1302 When payment to be made.

59-1302. When payment to be made. If any executor or administrator, within four months after having given notice of appointment, does not have notice of demands against the estate of the decedent which will authorize the executor or administrator  to represent it insolvent, the executor or administrator, after the expiration of the four months, may proceed to pay the debts and other items due from the estate, according to their classification. Prior to the expiration of the period of four months, the executor or administrator shall pay the debts and other items if ordered to do so by the court, and the court may require bond or security to be given by the creditor to refund any part of such payment necessary to make payment in accordance with this section after the expiration of the period of four months.

History: L. 1939, ch. 180, § 96; L. 1941, ch. 284, § 5; L. 1972, ch. 215, § 8; L. 1985, ch. 191, § 19; July 1.



59-1303 Secured demands.

59-1303. Secured demands. When a claimant holds any security for his or her demand, it may be allowed, conditioned upon the claimant surrendering the security or upon the claimant exhausting the security; it shall be allowed for the full amount found to be due if the security has been surrendered, or for any remaining amount found to be due if the security has been exhausted.

History: L. 1939, ch. 180, § 97; July 1.



59-1304 Encumbered assets.

59-1304. Encumbered assets. When any assets of the estate are encumbered by mortgage, pledge, or otherwise, the executor or administrator may pay such encumbrance or any part thereof, whether or not the holder of the encumbrance has exhibited his or her demand, if it appears to be for the best interest of the estate and if the court shall have so ordered. No such payment shall increase the share of the devisee, legatee, or heir entitled to receive such encumbered assets, unless otherwise provided in the will.

History: L. 1939, ch. 180, § 98; July 1.






Article 14 MANAGEMENT AND SALE OF ASSETS

59-1401 Possession of property by executor or administrator; marshaling assets; duties prior to final distribution.

59-1401. Possession of property by executor or administrator; marshaling assets; duties prior to final distribution. The executor or administrator shall: (a) Have a right to the possession of all the property of a resident decedent, except the homestead and allowances to the surviving spouse and minor children; (b) marshal all tangible personal property owned by a resident decedent located in the state of Kansas and all intangible personal property owned by a resident decedent wherever located, either directly or by ancillary administration; (c) take possession, within six months from the date of appointment, of all tangible personal property located in this state and all intangible property wherever located, to be held, administered and finally distributed as provided by law, but nothing herein shall require an executor or administrator of a resident decedent to take possession of intangible personal property being administered in another jurisdiction, if the court in which such administration is pending refuses to authorize delivery of possession; (d) pay the taxes and collect the rents and earnings on the property until the estate is settled or until delivered by order of the court to the heirs, devisees and legatees; and (e) keep in tenantable repair the buildings and fixtures under the executor's or administrator's control and may protect them by insurance. The executor or administrator, alone or with the heirs or devisees, may maintain an action for the possession of the real estate or to quiet title to it.

History: L. 1939, ch. 180, § 99; L. 1957, ch. 321, § 2; L. 1967, ch. 314, § 10; L. 1972, ch. 215, § 9; L. 1985, ch. 191, § 20; July 1.



59-1402 Continuation of business.

59-1402. Continuation of business. Upon a showing of advantage to the estate, the court, with or without notice, may authorize the personal representative to continue and operate any business of a decedent for the benefit of the decedent's estate, under such conditions, restrictions, regulations and requirements and for such periods of time not exceeding six months for any one period as the court may determine.  No debts incurred or contracts entered into shall involve the estate or the personal representative beyond the assets used in such business immediately prior to the death of the decedent.

History: L. 1939, ch. 180, § 100; L. 1949, ch. 312, § 1; L. 1965, ch. 346, § 12; L. 1976, ch. 244, § 1; L. 1985, ch. 191, § 21; July 1.



59-1403 Foreclosure of mortgage.

59-1403. Foreclosure of mortgage. An executor or administrator shall have the same right to foreclose a mortgage or collect the debt secured thereby as the decedent would have had if living and the executor or administrator may complete any such proceeding commenced by such decedent.

History: L. 1939, ch. 180, § 101; July 1.



59-1404 Realty acquired.

59-1404. Realty acquired. When a foreclosure sale or a sale on execution for the recovery of a debt due the estate is had, or redemption is made, the executor or administrator shall receive the money paid and execute the necessary satisfaction or release. If bid in by the executor or administrator, the real estate shall be treated as personal property, but any sale or lease shall be made pursuant to article 23. If not so sold the real estate, and if so sold or leased the proceeds, shall be assigned or distributed to the same persons and in the same proportions as if it had been a part of the personal property of the decedent.

History: L. 1939, ch. 180, § 102; July 1.



59-1405 Order in which assets to be appropriated.

59-1405. Order in which assets to be appropriated. The property of a decedent, except as provided in K.S.A. 59-401 and 59-403, shall be liable for the payment of the decedent's debts and other lawful demands against the estate. When a will designates the property to be appropriated for the payment of debts or other items, it shall be applied to such purpose. Unless the will provides otherwise for the payment thereof, or unless the court shall otherwise determine pursuant to K.S.A. 59-1410 the property of the testator, subject to the payment of debts and other items, shall be applied to that purpose in the following order:

(1) Personal property not disposed of by will;

(2) real estate not disposed of by will;

(3) personal property bequeathed to the residuary legatee;

(4) real estate devised to the residuary devisee;

(5) property not specifically bequeathed or devised;

(6) property specifically bequeathed or devised.

Demonstrative legacies shall be classed as specific legacies to the extent of the payment thereof from the fund or property out of which payment is to be made, and as general legacies upon failure or insufficiency of the fund or property out of which payment was to be made to the extent of such insufficiency. The property of each class shall be exhausted before resorting to that of the next class; and all of one class shall contribute ratably if all the property of that class is not required for the payment of such debts or other items.

History: L. 1939, ch. 180, § 103; L. 1941, ch. 284, § 6; L. 1971, ch. 193, § 1; July 1.



59-1406 Specifically bequeathed property.

59-1406. Specifically bequeathed property. Property specifically bequeathed may be delivered to the legatee entitled thereto upon his or her giving security for the redelivery thereof, or its appraised value, if ordered by the court so to do, to the executor or administrator; otherwise it shall remain in the custody of the executor or administrator, to be delivered or sold as may be required by law.

History: L. 1939, ch. 180, § 104; L. 1941, ch. 284, § 7; April 17.



59-1407 Sale of personal property.

59-1407. Sale of personal property. The executor or administrator shall, within such time as the court may direct, sell the personal property, or any part thereof, belonging to the estate: (1) When the sale of such property is necessary for the payment of debts and other items, or legacies; (2) when a division thereof cannot be made in kind to those entitled thereto; or (3) when the sale thereof is to the best interests of the estate.

History: L. 1939, ch. 180, § 105; July 1.



59-1408 Refund of legacies and distributive shares.

59-1408. Refund of legacies and distributive shares. If after the payment of legacies or distribution it becomes necessary that the same or any part thereof be refunded for the payment of debts or other items, the amount necessary to be refunded shall be apportioned among the legatees and distributees according to their liability for payment as provided in K.S.A. 59-1405.

History: L. 1939, ch. 180, § 106; July 1.



59-1409 Lease of property.

59-1409. Lease of property. The executor or administrator may lease real estate in his or her possession for a term of not more than one year. The executor or administrator, together with the heirs and devisees having an interest therein, may lease such real estate for a term longer than one year, and they may execute an oil and gas or other mineral lease for such real estate. The income from any lease, by whatever name called, shall be received by the executor or administrator as income from such property.

History: L. 1939, ch. 180, § 107; July 1.



59-1410 Sale of realty; conveyance to bona fide purchaser; effect.

59-1410. Sale of realty; conveyance to bona fide purchaser; effect. (a) The executor or administrator may sell real estate of a decedent (1) whenever the sale thereof is necessary for the payment of reasonable funeral expenses, expenses of last sickness, wages of servants during the last sickness, cost of administration, taxes, debts, or legacies charged upon such real estate, (2) whenever it shall be determined by the court that the real estate to be sold is a wasting asset and its retention will be detrimental to the estate and such sale is for the best interests of the estate or (3) at such other time as the court shall determine is for the best interests of the estate. The proceeds of any such sale which shall be available for distribution shall be distributed to the same persons and in the same shares as if it had remained real estate.

(b) Every conveyance of real estate of a decedent to a bona fide purchaser, pursuant to the authority of this section, shall transfer such real estate free and clear from liens and claims of all creditors of the decedent of the estate of the decedent and of the heirs, devisees and legatees of the decedent and any such liens or claims shall be transferred to the proceeds of such sale received by the executor or administrator making the same but such transferral shall not affect tax liens against the estate.

History: L. 1939, ch. 180, § 108; L. 1968, ch. 175, § 2; L. 1971, ch. 193, § 2; L. 1972, ch. 217, § 1; L. 1980, ch. 167, § 3; L. 2000, ch. 76, § 2; L. 2010, ch. 44, § 20; July 1.



59-1411 When realty fraudulently conveyed to be included.

59-1411. When realty fraudulently conveyed to be included. The real estate liable to be sold to pay debts of a decedent shall include, so far as necessary for that purpose, all real estate conveyed by the decedent with intent to defraud his or her creditors; but no real estate so conveyed shall be taken from anyone who purchased it for a valuable consideration, in good faith, and without knowledge of the fraud, and no claim to real estate so conveyed shall be made unless within two years after the death of the grantor.

History: L. 1939, ch. 180, § 109; July 1.



59-1412 Sale of part or whole.

59-1412. Sale of part or whole. Whenever a sale of some part of the real estate is necessary and by such sale the residue thereof would suffer manifest injury, the sale may be of the whole or such part thereof as necessity and the interests of the estate require.

History: L. 1939, ch. 180, § 110; July 1.



59-1413 Sale under will; exercise of power; tax liens and claims.

59-1413. Sale under will; exercise of power; tax liens and claims. (a) If a will authorizes the executor to sell any property, the executor, or an administrator with the will annexed, may exercise such power without any order of the district court, unless the will provides otherwise. Subject to the limitations contained in K.S.A. 59-704, and amendments thereto, such power may be exercised at any time except when a proceeding to set aside or contest the will or to probate a later will of the decedent is pending.

(b) Every conveyance of real estate of a decedent to a bona fide purchaser, pursuant to the authority of this section, shall transfer such real estate free and clear from liens and claims of all creditors of the decedent of the estate of the decedent and of the heirs, devisees and legatees of the decedent and any such liens or claims shall be transferred to the proceeds of such sale received by the executor or administrator making the same but such transferral shall not affect tax liens against the estate.

History: L. 1939, ch. 180, § 111; L. 1951, ch. 338, § 1; L. 1967, ch. 315, § 1; L. 1976, ch. 242, § 16; L. 1980, ch. 167, § 4; L. 2000, ch. 76, § 3; L. 2010, ch. 44, § 21; July 1.






Article 15 ACCOUNTING AND DISTRIBUTION

59-1501 Duration of administration; reopening, when; costs.

59-1501. Duration of administration; reopening, when; costs. Every executor and administrator shall have nine (9) months from the date of his or her appointment for the settlement of the estate. An administratorde bonis non shall have such time, not exceeding nine (9) months as the court may determine. For cause shown the period herein limited may be extended by the court, not exceeding nine (9) months at a time. The executor or administrator shall not be disqualified thereafter in any way, unless removed, but he or she shall not be relieved from any loss, liability, or penalty incurred by failure to settle the estate within the time limited.

That in case any executor or administrator shall fail or refuse for a period of thirty days after the expiration of said nine (9) months to make such settlement, he or she may be cited by the court for the purpose of making such settlement unless the time therefor has been extended by the court, and all costs connected with such citation and the hearing thereon shall be assessed against such executor or administrator, and not against the estate: Provided, In the event the return of said citation shows that the executor or administrator is not within the jurisdiction of said court, said estate may be closed by the order of the court without a publication notice when there has been no prosecution thereon for a period of five (5) years. Said estate may be reopened within one (1) year thereafter upon petition by a direct heir, executor or administrator who shall be charged with the costs thereof.

History: L. 1939, ch. 180, § 112; L. 1941, ch. 284, § 17; L. 1972, ch. 215, § 10; July 2.



59-1501a Reopening estates of decedents; purposes.

59-1501a. Reopening estates of decedents; purposes. A testate or intestate estate which has been closed may be reopened in the manner herein provided for the purpose of:

(a) Distributing property of the decedent which was not included in the inventory of the estate and is discovered after the estate is closed; or

(b) executing or delivering a deed to real property which was transferred or sold prior to or during probate of the estate, or was distributed prior to closing of the estate, but the deed to which was not executed or was not delivered prior to closing of the estate.

History: L. 1961, ch. 274, § 1; L. 1985, ch. 192, § 1; July 1.



59-1501b Same; who may petition; notice and hearing; distribution of assets and reclosing of estate.

59-1501b. Same; who may petition; notice and hearing; distribution of assets and reclosing of estate. Any unsatisfied creditor who filed a claim as provided by law in the decedent's estate, the department of revenue of the state of Kansas, any interested party or any personal representative, legatee, devisee or heir of the decedent may petition to reopen a decedent's estate for the purposes provided by K.S.A. 59-1501a, and amendments thereto.  The district court shall thereupon set the petition for hearing and require notice of the hearing as provided by K.S.A. 59-2208, and amendments thereto.

At the hearing, upon evidence and review of the court record, the court shall determine and order the distribution of the property or the execution or delivery of the deed in accordance with the journal entry of final settlement in the estate and the evidence before the court. The hearing upon the reopened estate shall then be summarily reclosed.

The hearing provided for in this section may be continued by the court from time to time in the discretion of the court.

Upon final reclosing hereunder of an estate which includes real estate, the court shall transmit a certified copy of the journal entry of final reclosing to the county clerk and the county clerk shall enter it on the transfer record in the county clerk's office.

History: L. 1961, ch. 274, § 2; L. 1976, ch. 242, § 17; L. 1985, ch. 192, § 2; L. 1985, ch. 191, § 22; L. 1989, ch. 173, § 3; July 1.



59-1502 Duty to account.

59-1502. Duty to account. Every executor or administrator shall present a verified account of  administration within the time limited and make application to the court to settle and allow his or her account and to assign the estate to the persons entitled thereto. The executor or administrator shall also account at such other times as the court may require.

History: L. 1939, ch. 180, § 113; July 1.



59-1503 Time for distribution.

59-1503. Time for distribution. If at any time prior to final settlement it appears that there is sufficient money to satisfy all the demands against an estate, the executor or administrator, on order of the court, may make payment of legacies and distribution of shares, except that specific legacies shall be first satisfied. If any demands are not yet barred or six months have not passed since the date of death, no executor or administrator shall be compelled to pay legacies or make distribution unless ordered to do so by the court and until bond or security is given by the legatee or distributee to refund the legatee's or distributee's due proportion of any demand which may afterward be established against the estate and the cost of its recovery, except that upon petition of the executor or administrator, or upon petition of a legatee or distributee with the approval of the executor or administrator, the court may waive the requirement that bond or security be given by the legatee or distributee. Notwithstanding the foregoing provisions of this section, whenever any executor or administrator of an estate has been served prior to settlement with an order of garnishment having the effect of attaching and creating a first and prior lien upon any property or funds within the estate to which any person is or may become entitled as a legatee or distributee upon settlement and distribution of the estate, the executor or administrator shall not deliver or pay over any such property or funds to that legatee or distributee until further order of the court from which the order of garnishment was issued.

History: L. 1939, ch. 180, § 114; L. 1971, ch. 194,§ 1; L. 1972, ch. 222, § 13; L. 1972, ch. 215, § 11; L. 1985, ch. 191, § 23; July 1.



59-1504 Compensation and expenses.

59-1504. Compensation and expenses. Whenever a decedent by will makes a provision for the compensation of his or her executor, that shall be taken as such executor's full compensation, unless the executor files a written instrument, renouncing all claim to the compensation provided for in the will. Whenever any person named in a will or codicil defends it, or prosecutes any proceedings in good faith and with just cause, for the purpose of having it admitted to probate, whether successful or not, or if any person successfully opposes the probate of any will or codicil, such person shall be allowed out of the estate his or her necessary expenses and disbursements in such proceedings, together with such compensation for such person's services and those of his or her attorneys as shall be just and proper.

Any heir at law or beneficiary under a will who, in good faith and for good cause, successfully prosecutes or defends any other action for the benefit of the ultimate recipients of the estate may be allowed his or her necessary expenses, in the discretion of the court, including a reasonable attorney's fee.

History: L. 1939, ch. 180, § 115; L. 1941, ch. 284, § 16; L. 1975, ch. 299, § 11; Jan. 1, 1976.



59-1505 Conditions precedent to discharge.

59-1505. Conditions precedent to discharge. Whenever any bequest or devise is made to a testamentary trustee, the executor or administrator shall not be discharged, unless the will provides otherwise, until a trustee has qualified in a court of competent jurisdiction and until proof of such qualification has been made and a receipt by the trustee has been filed, except as otherwise provided. No executor or administrator who has received any funds for death by wrongful act shall be discharged until he or she has filed a certified copy of the order, judgment or decree of distribution of the court wherein such funds were recovered, and receipts from the persons entitled to such funds, or copies thereof certified by the clerk of such court. No executor or administrator who has been served with an order of garnishment, seeking to attach any funds or property of the estate to which the defendant in the garnishment proceedings is or may become entitled as a legatee or distributee of the estate, shall be discharged until obligations as garnishee shall have been satisfied in compliance with the order of garnishment and any further orders of the court from which said order of garnishment was issued.

History: L. 1939, ch. 180, § 116; L. 1972, ch. 222,§ 14; March 25.



59-1506 Protection of remainderman's interest in personalty; bond.

59-1506. Protection of remainderman's interest in personalty; bond.    When by will the use or income of personal property is given to a person for a term of years or for life, and another person has an interest in such property as remainderman, the court, unless the will provides otherwise, may order such property to be delivered to the person having the limited estate, or to be held by the executor or some other person as trustee for the benefit of the person having the limited estate. Bond may be required of the person to whom the property is delivered or by whom it is held, in the first instance or at any time prior to the termination of the limited estate.

History: L. 1939, ch. 180, § 117; July 1.



59-1507 Summary proceedings.

59-1507. Summary proceedings. Whenever it is established that the estate of a decedent, exclusive of the homestead and allowances to the spouse and minor children, does not exceed the amounts required for funeral expenses, expenses of last sickness, wages of servants during the last sickness, costs of administration, debts having preference under the laws of the United States or this state, and taxes, the executor or administrator may by order of the court pay the same in the order named, and present his or her account with an application for the settlement and allowance thereof. Thereupon the court with or without notice, may adjust, correct, settle, allow or disallow such account, and if the account is allowed, summarily determine the heirs, legatees, and devisees, and close the administration.

History: L. 1939, ch. 180, § 118; July 1.



59-1507a Payment of certain benefits to certain relatives; discharge and release; affidavit.

59-1507a. Payment of certain benefits to certain relatives; discharge and release; affidavit. (a) If not less than 180 days after the death of an individual entitled at the time of death to a monthly benefit or benefits under title II of the social security act or under any veterans administration program or public or private retirement or annuity plan, all or part of the amount of such benefit or benefits, not in excess of $5,000, is paid to (1) the surviving spouse, (2) one or more of the deceased's children, or descendants of the deceased's deceased children, (3) the deceased's father or mother, or (4) the deceased's brother or sister, preference being given in the order named if more than one request for payment has been made by or for the named individuals, such payment shall be deemed to be a payment to the personal representative of the decedent and shall constitute a full discharge and release from any further claim for such payment to the same extent as if such payment had been made to an executor or administrator of the decedent's estate.

(b) The provisions of subsection (a) shall apply only if an affidavit has been made and filed with the appropriate governmental office or private company responsible for the benefit by the surviving spouse or other relative by whom or on whose behalf request for payment is made and such affidavit shows (1) the date of death of the deceased, (2) the relationship of the affiant to the deceased, (3) that no executor or administrator for the deceased has qualified or been appointed, and (4) that, to the affiant's knowledge, there exists at the time of the filing of such affidavit, no relative of a closer degree of kindred to the deceased than the affiant.

History: L. 1967, ch. 322, § 1; L. 1979, ch. 179, § 1; L. 1985, ch. 191, § 24; L. 2000, ch. 25, § 3; July 1.



59-1507b Transfer of certain personal property to successor, discharge and release, affidavit.

59-1507b. Transfer of certain personal property to successor, discharge and release, affidavit. When a resident of the state dies, whether testate or intestate, if the total assets of the estate of the decedent subject to probate do not exceed $40,000 in value, any personal property of whatever nature transferable to the decedent's estate by any entity or person shall be transferred to the successor or successors of the decedent, if entitled thereto by will or by intestate succession, without having been granted letters of administration or letters testamentary, upon such successor's or successors' furnishing the entity or person with an affidavit showing entitlement thereto. Transfer of such personal property to the successor or successors shall be deemed to be a transfer to the personal representative of the decedent, and the receipt of the successor or successors shall constitute a full discharge and release from any further claim for such transfer to the same extent as if the transfer had been made to an executor or administrator of the decedent's estate. The affidavit required herein shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council.

History: L. 1980, ch. 166, § 7; L. 1985, ch. 191, § 25; L. 1987, ch. 210, § 1; L. 2000, ch. 25, § 4; L. 2005, ch. 101, § 2; L. 2007, ch. 28, § 1; L. 2008, ch. 14, § 3; July 1.



59-1508 Unclaimed money.

59-1508. Unclaimed money. If any part of the money on hand has not been paid over because the person entitled thereto cannot be found or refuses to accept the same, or for any other good and sufficient reason, the district court may order the executor or administrator to pay the same to the county treasurer for the same disposition as is provided by K.S.A. 20-2801 for moneys received from forfeitures, except that if the person to whom said sum is ordered to be paid refuses to accept the same when it is tendered such person by the executor or administrator, the court may, either before or after the sum has been deposited, order the same to be paid and distributed to those who would be entitled thereto had the refusing legatee or distributee not been entitled to it.

Upon application to the district court within ten (10) years after such deposit, and upon notice to the county attorney and the county treasurer, the court may order the county treasurer to pay the same to the person entitled thereto.  No interest shall be allowed or paid thereon, and if the deposit is not claimed within such time no recovery thereof can be had.

History: L. 1939, ch. 180, § 119; L. 1973, ch. 106,§ 14; L. 1976, ch. 242, § 18; Jan. 10, 1977.






Article 16 ACCOUNTING OF TRUSTEES

59-1601 Testamentary trust inventory.

59-1601. Testamentary trust inventory. Within thirty (30) days after it is the duty of the first qualifying testamentary trustee to take possession of the trust property such trustee shall file with the district court where the will was admitted to probate an inventory under oath, showing by item all the trust property which shall have come to such trustee's possession or knowledge, with an estimated value thereof.

History: L. 1939, ch. 180, § 120; L. 1976, ch. 242, § 19; Jan. 10, 1977.



59-1602 Intermediate accountings.

59-1602. Intermediate accountings. Within such period of time as shall be established by rule of the supreme court, the testamentary trustee then in office shall file with the district court of the county where the will was admitted to probate an intermediate account under oath covering such year showing:

(a) The period which the account covers;

(b) a complete statement of the trust capital and income received and expended;

(c) present investments and other trust property held;

(d) the names and addresses of the beneficiaries and which of them are minors or adjudged disabled persons;

(e) proposed distributions;

(f) the payment of expenses, commissions and attorney fees; and

(g) such other facts as the court may require.

History: L. 1939, ch. 180, § 121; L. 1965, ch. 346,§ 13; L. 1976, ch. 242, § 20; L. 1985, ch. 191, § 26; July 1.



59-1603 Final accounting.

59-1603. Final accounting. Within thirty (30) days after the termination of every testamentary trust the trustee, and in the case of the transfer of the trusteeship due to the death, resignation, removal, dissolution, merger or consolidation of a sole trustee, the successor in interest of the old trustee shall file with the district court of the county where the will was admitted to probate a final account under oath, showing for the period since the filing of the last account the facts required by K.S.A. 59-1602, regarding intermediate accountings and, in case of termination of the trust, the distribution of the trust property which the accountant proposes to make.

History: L. 1939, ch. 180, § 122; L. 1976, ch. 242, § 21; Jan. 10, 1977.



59-1604 Distribution accounting.

59-1604. Distribution accounting. Within thirty days after the distribution of the trust property by the testamentary trustee he or she shall file in the court where the final account was filed a distribution account of the trust property which he or she had distributed and the receipts of the distributees.

History: L. 1939, ch. 180, § 123; July 1.



59-1605 Inventory by nontestamentary trustees.

59-1605. Inventory by nontestamentary trustees. Within thirty (30) days after it is the duty of the first qualifying trustee of a trust created by written instrument, other than by will, in favor of persons subject to conservatorship, to take possession of the trust property such trustee shall file in the district court of the county where the trust was created a notice of such trustee's appointment as trustee, a copy of the instrument creating the trust, a list of the names, addresses and dates of birth of the known living beneficiaries, and an inventory under oath of the trust property which shall come to such trustee's possession or knowledge, with an estimated value thereof.

History: L. 1939, ch. 180, § 124; L. 1965, ch. 346,§ 14; L. 1976, ch. 242, § 22; Jan. 10, 1977.



59-1606 Accounting by nontestamentary trustee.

59-1606. Accounting by nontestamentary trustee. Every such trustee shall file intermediate, final, and distribution accounts with the district court of the county where the trust was created, at the same intervals, under the same conditions and with the same effect as herein provided with respect to the accountings of a testamentary trustee in the district court.

History: L. 1939, ch. 180, § 125; L. 1976, ch. 242, § 23; Jan. 10, 1977.



59-1607 Power of testator or settlor.

59-1607. Power of testator or settlor. The testator or settlor of any trust affected by this article, may by provision in the instrument creating the trust, or by an amendment of the trust if a settlor reserved the power to amend the trust, relieve his or her trustee from any or all of the duties which would otherwise be placed upon him or her by this article, or add duties to those imposed by this article on his or her trustee with regard to inventories and accountings: Provided, That the court may, upon the application of any beneficiary or some person in his or her behalf, require the performance of the duties herein otherwise required. No expression of intent by any testator or settlor shall affect the jurisdiction of the courts of this state over inventories and accounts of trustees, insofar as such jurisdiction does not depend upon the provisions of this article.

History: L. 1939, ch. 180, § 126; July 1.



59-1608 Power of beneficiary.

59-1608. Power of beneficiary. Subject to the approval of the court, any beneficiary, if of full age and not an incapacitated person, may, if acting upon full information, by written instrument delivered to the trustee, excuse the trustee as to such beneficiary from performing any of the duties imposed on the trustee by this article or exempt the trustee from liability to such beneficiary for failure to perform any of the duties imposed upon the trustee by the terms of this article.

History: L. 1939, ch. 180, § 127; L. 1965, ch. 346,§ 15; Jan. 1, 1966.



59-1609 Applicability of provisions.

59-1609. Applicability of provisions. Nothing in this article shall be construed to abridge the power of any court to require trustees to file an inventory, to account, to exhibit the trust property, or to give beneficiaries information or the privilege of inspection of trust records and papers, at times other than those herein prescribed; and nothing in this article shall be construed to abridge the power of such court for cause shown to excuse a trustee from performing any or all of the duties imposed on him or her by this article.

Nothing in this article shall prevent the trustee from accounting voluntarily when it is reasonably necessary, even though the trustee is not required to do so by this article or by court order. And nothing in this act shall require a trustee to qualify or to file an inventory or any accounting when the devise or bequest is to any governmental unit or department or solely for religious, charitable, or educational purposes, or for the maintenance of a cemetery or any part thereof or a place of burial, unless the court for good cause shown, or the will shall so require.

History: L. 1939, ch. 180, § 128; July 1.



59-1610 Enforcement.

59-1610. Enforcement. Any beneficiary may apply to the court for an order requiring the trustee to perform the duties imposed upon him or her by this article.

History: L. 1939, ch. 180, § 129; July 1.



59-1611 Article not retroactive.

59-1611. Article not retroactive. This article shall apply only to trusts the administration of which shall begin after the effective date of this act.

History: L. 1939, ch. 180, § 130; July 1.






Article 17 PROVISIONS APPLICABLE TO ALL ESTATES

59-1701 Corporate fiduciaries.

59-1701. Corporate fiduciaries. (a) No bank, savings and loan association or other corporation shall be appointed or authorized directly or indirectly to act as a fiduciary in this state except:

(1) A bank, savings and loan association or other corporation organized under the laws of, and having its principal place of business in, this state;

(2) a national bank, federal savings bank or federal savings and loan association located in this state;

(3) a bank, savings and loan association or other corporation organized under the laws of, and having its principal place of business in, another state which permits a bank, savings and loan association or other corporation which is similarly organized in this state to act in a like fiduciary capacity in the other state under similar conditions;

(4) a national bank, federal savings bank or federal savings and loan association located in another state which permits a national bank, federal savings bank or federal savings and loan association located in this state to act in a like fiduciary capacity in the other state under similar conditions;

(5) a nonprofit corporation certified in accordance with K.S.A. 59-3070, and amendments thereto, to the extent provided by that statute; or

(6) as provided in K.S.A. 59-1707 and 59-1708, and amendments thereto.

(b) No officer, employee or agent of a bank, savings and loan association or corporation which is not authorized to act as a fiduciary in this state shall be permitted to act as a fiduciary, whether such officer, employee or agent is a resident or a nonresident of this state, when in fact such officer, employee or agent is acting as a fiduciary on behalf of such bank, savings and loan association or corporation.

(c) No bank, savings and loan association or other corporation, other than a nonprofit corporation certified in accordance with K.S.A. 59-3070, and amendments thereto, shall be appointed guardian of the person of a ward.

History: L. 1939, ch. 180, § 131; L. 1967, ch. 314, § 11; L. 1981, ch. 226, § 1; L. 1985, ch. 193, § 1; L. 2002, ch. 114, § 59; July 1.



59-1702 Same; oath required, exceptions.

59-1702. Same; oath required, exceptions. Except as otherwise provided, every fiduciary, before entering upon the duties of the fiduciary's  trust, shall take and subscribe to an oath that the fiduciary will faithfully, impartially and to the best of the fiduciary's ability discharge all the duties of the fiduciary's trust according to law and that the fiduciary is acting on the fiduciary's own behalf and not on behalf of any bank or corporation which is not authorized to act as a fiduciary in this state. An oath shall not be required for any fiduciary of a trust where qualification of the fiduciary with the court has been excused, waived or is otherwise not required. The oath on behalf of a corporate fiduciary shall be taken and subscribed by a duly authorized officer thereof.

History: L. 1939, ch. 180, § 132; L. 1981, ch. 226, § 2; L. 1988, ch. 200, § 1; July 1.



59-1703 Duties of fiduciary; certain transactions voidable; exceptions.

59-1703. Duties of fiduciary; certain transactions voidable; exceptions. No fiduciary shall make a profit by the increase, nor suffer loss by the decrease or destruction without such fiduciary's fault, of any part of the estate, and such fiduciary shall account for the excess when he or she sells for more than the appraisement and shall not be responsible for the loss when he or she sells for less, if such sale appears to be beneficial to the estate.

A fiduciary shall not be responsible for any loss happening by the insolvency of any purchaser, or his or her sureties, for any sale duly made according to law, if such fiduciary proceeded with due caution in taking surety, and has used due diligence to collect thereon.

A fiduciary shall not be accountable for debts due the decedent or conservatee which remain uncollected without fault on such fiduciary's part, but where a fiduciary neglects or unreasonably delays to raise money by collecting debts or selling property, or neglects to pay over the money in his or her hands and by reason thereof the value of the estate is lessened, or unnecessary costs, interest, or penalties accrue, or the persons interested suffer loss, the same shall be deemed waste and the fiduciary shall be charged in his or her account with the damages sustained. A fiduciary shall not purchase any claim against the estate nor shall a fiduciary purchase directly or indirectly or be interested in the purchase of any property sold by such fiduciary, except as hereinafter provided.

Any sale, lease or mortgage to the personal representative, his or her spouse, child or grandchild, agent or attorney in fact, or to any corporation in which he or she has a substantial beneficial interest, or any transaction which is affected by a substantial conflict of interest on the part of the personal representative, is voidable unless: (1) The will or a contract entered into by the decedent expressly authorized the transaction; or (2) the transaction is approved by the court after hearing upon notice to interested persons.

History: L. 1939, ch. 180, § 133; L. 1965, ch. 346,§ 16; L. 1975, ch. 299, § 12; Jan. 1, 1976.



59-1704 Liability for conversion.

59-1704. Liability for conversion. If any person embezzles or converts to his or her own use any of the personal property of a decedent or conservatee, such person shall be liable for double the value of the property so embezzled or converted.

History: L. 1939, ch. 180, § 134; L. 1965, ch. 346,§ 17; Jan. 1, 1966.



59-1705 Notice to consular representative.

59-1705. Notice to consular representative. When it appears in the administration of an estate of a decedent or a conservatee that subjects, citizens or nationals of any foreign country are or may be interested as heirs, devisees, legatees, or otherwise, the court before whom the matter is pending shall give notice by mail to the consular representative of such country for this state of the pendency of such matter and the probable interest of such foreign citizens, subjects, and nationals therein, if such consular representative has filed his or her name and address in such court. The failure to give such notice shall not affect the validity of any proceeding.

History: L. 1939, ch. 180, § 135; L. 1965, ch. 346,§ 18; Jan. 1, 1966.



59-1706 Nonresident fiduciary; appointment of agent required.

59-1706. Nonresident fiduciary; appointment of agent required. Every nonresident appointed a fiduciary in this state, before entering upon the duties of the trust, shall appoint in writing an agent residing in the county where the appointment is made. By such writing, the nonresident fiduciary consents that the service of any notice or process upon such agent shall have the same force and effect as personal service upon the fiduciary within such county and state. Such writing shall state the correct address of such agent and shall be filed in the district court where such appointment is made. Such writing shall include written acceptance of such appointment by the designated agent. Service of notice or process upon such agent shall have the same force and effect as personal service upon the fiduciary.

History: L. 1939, ch. 180, § 136; L. 1976, ch. 242, § 24; L. 2002, ch. 135, § 5; July 1.



59-1707 Powers of nonresident fiduciaries.

59-1707. Powers of nonresident fiduciaries. Upon the filing for record in the district court of the proper county of an authenticated copy of a fiduciary's letters or other record of a fiduciary's authority and a certificate that they are still in force, a fiduciary appointed by a court of competent jurisdiction in another state or country may assign, extend, release, satisfy or foreclose any mortgage, judgment or lien, or collect any debts secured thereby, belonging to the estate represented by such fiduciary.  The sale, lease or mortgage of any real estate acquired on execution or judicial sale by a foreign personal representative shall be made pursuant to article 23 of chapter 59.

History: L. 1939, ch. 180, § 137; L. 1976, ch. 242, § 25; L. 1985, ch. 191, § 27; July 1.



59-1708 Nonresident fiduciary may sue and be sued.

59-1708. Nonresident fiduciary may sue and be sued. A fiduciary duly appointed in any other state or country may sue or be sued in any court in this state, in his or her capacity of fiduciary, in like manner and under like restrictions as a nonresident may sue or be sued.

History: L. 1939, ch. 180, § 138; July 1.



59-1709 Accounting on resignation.

59-1709. Accounting on resignation. A fiduciary may resign his or her trust at any time, but the fiduciary's resignation shall not be effective until the court shall have examined and allowed his or her final account and shall have made an order accepting such resignation.

History: L. 1939, ch. 180, § 139; July 1.



59-1710 Effect of resignation.

59-1710. Effect of resignation. The acceptance of the resignation of a fiduciary and the appointment of another shall not affect the liability of such former fiduciary, or his or her sureties, previously incurred.

History: L. 1939, ch. 180, § 140; July 1.



59-1711 Removal and penalties.

59-1711. Removal and penalties. Whenever a fiduciary is or becomes an incapacitated person or otherwise incapable of performing the duties of his or her trust, he or she may be removed. Whenever a fiduciary fails or refuses to perform any of the duties imposed upon him or her by law or by any lawful order of the court, he or she may be removed and his or her compensation may be reduced or forfeited, in the discretion of the court.

History: L. 1939, ch. 180, § 141; L. 1965, ch. 346,§ 19; Jan. 1, 1966.



59-1712 Accounting on death or disability.

59-1712. Accounting on death or disability. Whenever a sole or the last surviving fiduciary dies, or is adjudged an incapacitated person, the fiduciary's personal representative, upon appointment, shall file an account and application for the settlement and allowance thereof and, if proper, for distribution. If the estate has not been fully administered, the surety shall not be discharged until a successor has been appointed and qualified and receipted for the unadministered property.

History: L. 1939, ch. 180, § 142; L. 1965, ch. 346,§ 20; L. 1985, ch. 191, § 28; July 1.



59-1713 Termination of authority not to invalidate acts.

59-1713. Termination of authority not to invalidate acts. All the acts of a fiduciary as such, before the termination of his or her authority, shall be as valid to all intents and purposes as if such fiduciary had continued lawfully to execute the duties of his or her trust.

History: L. 1939, ch. 180, § 143; July 1.



59-1714 Compromise with debtor.

59-1714. Compromise with debtor. Whenever it appears for the best interests of the estate, the fiduciary may, on order of the court, effect a fair and reasonable compromise with any debtor or other obligor.

History: L. 1939, ch. 180, § 144; July 1.



59-1715 Conveyance or lease; purchase and acceptance of title by representative, when.

59-1715. Conveyance or lease; purchase and acceptance of title by representative, when. When any person legally bound by a written instrument to make a conveyance or lease dies before its making, or when any conservatee is likewise bound to make a conveyance or lease, the personal representative of the estate, upon order of the court and with its approval, may make the conveyance or lease to the person entitled thereto. Whenever any person is legally bound by a written instrument to purchase real property and such person dies before the conveyance is made, the personal representative of the estate is authorized, upon order of the court and with its approval, to comply with the terms of the agreement and to accept the title to such property.

History: L. 1939, ch. 180, § 145; L. 1959, ch. 243, § 1; L. 1965, ch. 346, § 21; L. 1985, ch. 191, § 29; July 1.



59-1716 Platting real estate.

59-1716. Platting real estate. Whenever it is for the best interests of the estate of a decedent or conservatee, real estate may, with the approval of the court, be platted by the fiduciary.

History: L. 1939, ch. 180, § 146; L. 1965, ch. 346,§ 22; Jan. 1, 1966.



59-1717 Compensation and expenses.

59-1717. Compensation and expenses. Every fiduciary shall be allowed his or her necessary expenses incurred in the execution of his or her trust, and shall have such compensation for services and those of his or her attorneys as shall be just and reasonable. At any time during administration the fiduciary may apply to the court for an allowance upon his or her compensation and upon attorneys' fees.

History: L. 1939, ch. 180, § 147; July 1.



59-1718 Discharge.

59-1718. Discharge. Whenever any fiduciary has paid or transferred to the persons entitled thereto all of the property of the estate, paid all taxes required to be paid by the fiduciary and has filed proof thereof, and has complied with all the orders and decrees of the court and with the provisions of law, and has otherwise fully discharged his or her trust, the court shall finally discharge the fiduciary and his or her sureties.

History: L. 1939, ch. 180, § 148; July 1.






Article 20 SUPPORT OF PATIENTS AT CERTAIN INSTITUTIONS

59-2006 Duty to support patients; recovery; demand; time limitation; voluntary payments; compromise and settlement; bar to future recovery, when; contracts with attorneys or with debt collection agencies for collection services authorized, requirements; "state institution" defined; minor patient support rights assigned to institution.

59-2006. Duty to support patients; recovery; demand; time limitation; voluntary payments; compromise and settlement; bar to future recovery, when; contracts with attorneys or with debt collection agencies for collection services authorized, requirements; "state institution" defined; minor patient support rights assigned to institution. (a) A person's spouse and the parents of a person who is a minor shall be bound by law to support the person if the person is committed to, admitted to, transferred to or received as a patient at a state institution. Payment for the maintenance, care and treatment of any patient in a state institution irrespective of the manner of such patient's admission shall be paid by the patient, by the conservator of such patient's estate or by any person bound by law to support such patient. The secretary for aging and disability services may recover the basic maximum charge established as provided for in subsection (a) of K.S.A. 59-2006b, and amendments thereto, or the actual per patient costs established as provided in subsection (b) of K.S.A. 59-2006b, and amendments thereto, as compensation for the maintenance, care and treatment of a patient from such patient when no legal disability exists, or from the estate of such patient or from any person bound by law to support such patient.

(b) The secretary for aging and disability services shall periodically and not less than once during each fiscal year make written demand upon the patient or person liable for the amount claimed by the secretary to have accrued since the last demand was made, and no action shall be commenced by the secretary against such patient or such patient's responsible relatives for the recovery thereof unless such action is commenced within three years after the date of such written demand. When any part of the amount claimed to be due has been paid or any acknowledgment of an existing liability, debt or claim, or any promise to pay the same has been made by the obligor, an action may be brought in such case within three years after such payment, acknowledgment or promise, but such acknowledgment or promise must be in writing signed by the party to be charged thereby. If there are two or more joint debtors, no one of whom is entitled to act as the agent of the others, no such joint debtor shall lose the benefit of the statute of limitations so as to be chargeable by reason of any acknowledgment, promise or payment made by any other or others of them, unless done with the knowledge and consent of, or ratified by, the joint debtor sought to be charged. The secretary may accept voluntary payments from patients or relatives or from any source, even though the payments are in excess of required amounts and shall deposit the same as provided by law.

(c) The secretary for aging and disability services shall have the power to compromise and settle any claim due or claimed to be due from such patient or such patient's relatives who are liable for the patient's care, maintenance and treatment and upon payment of a valuable consideration by the patient or the persons bound by law to support such patient, may discharge and release the patient or relative of any or all past liability herein. Whenever the secretary shall negotiate a compromise agreement to settle any claim due or claimed to be due from a patient or such patient's relatives responsible under this act to support the patient, no action shall thereafter be brought or claim made for any amounts due for the care, maintenance and treatment of such patient incurred prior to the effective date of the agreement entered into, except for the amounts provided for in the agreement if the provisions of such compromise agreement are faithfully performed. In the event the terms and conditions of such compromise agreement are not complied with, such failure to comply shall serve to revive and reinstate the original amount of the claim due before negotiation of such compromise agreement, less amounts paid on the claim.

(d) The secretary for aging and disability services may contract with an attorney admitted to practice in this state or with any debt collection agency doing business within or without this state to assist in the collection of amounts claimed to be due under the provisions of this section. The fee for services of such attorney or debt collection agency shall be based on the amount of moneys actually collected. No fee shall be in excess of 50% of the total amount of moneys actually collected. All funds collected less the fee for services as provided in the contract shall be remitted to the secretary for aging and disability services within 45 days from the date of collection.

Contracts entered pursuant to this section may be negotiated by the secretary for aging and disability services and shall not be subject to the competitive bid requirements of K.S.A. 75-3739 through 75-3741, and amendments thereto.

(e) Before entering into a contract with a debt collection agency under subsection (d), the secretary for aging and disability services shall require a bond from the debt collection agency in an amount not in excess of $100,000 guaranteeing compliance with the terms of the contract.

(f) A debt collection agency entering into a contract with the secretary for aging and disability services for the collection of amounts claimed to be due under this section shall agree that it is receiving income from sources within the state or doing business in the state for purposes of the Kansas income tax act.

(g) As used in this section, "state institution" has the meaning provided by K.S.A. 59-2006b, and amendments thereto.

(h) When a minor becomes a patient of a state institution, an assignment of all past, present and future support rights of the minor which are possessed by either parent or any other person entitled to receive support payments for the minor is conveyed by operation of law to the secretary for aging and disability services. The assignment of support rights shall be effective upon the minor's admission as a patient of any state institution, regardless of the manner of admission, without the requirement that any written assignment or similar document be signed by the parent or other person entitled to receive support payments for the minor. When a minor becomes a patient of a state institution, the parent or other person entitled to receive support payments for the minor is also deemed to have appointed the secretary for aging and disability services or the secretary's designee, as attorney in fact to perform the specific act of negotiating and endorsing all drafts, checks, money orders or other negotiable instruments representing support payments on behalf of the minor. This limited power of attorney shall remain in effect until the assignment of support rights has been terminated in full. For any minor who is a patient of a state institution on the effective date of this act and whose past, present and future support rights are not assigned to the secretary for aging and disability services, the assignment of support rights and limited power of attorney shall be effective on the effective date of this act if notice of the assignment is sent to the person otherwise entitled to receive support payments for the minor.

The assignment of support rights provided in this section shall remain in full force and effect until the minor is no longer a patient of a state institution. When the minor is no longer a patient of a state institution, the assignment shall remain in effect as to unpaid support obligations due and owing as of the last day of the month in which the minor ceases to be a patient, until the claim of the secretary for aging and disability services for the maintenance, care and treatment of the minor is satisfied. Nothing in this section shall affect or limit the rights of the secretary for aging and disability services under any assignment pursuant to K.S.A. 39-709, and amendments thereto.

History: L. 1939, ch. 180, § 170; L. 1941, ch. 284, § 18; L. 1951, ch. 340, § 2; L. 1958, ch. 52, § 1 (Budget Session); L. 1965, ch. 349, § 1; L. 1967, ch. 474, § 1; L. 1969, ch. 281, § 1; L. 1974, ch. 237, § 1; L. 1984, ch. 209, § 1; L. 1992, ch. 312, § 29; L. 2014, ch. 115, § 198; July 1.



59-2006b Basic maximum rate of charge for treatment of patients in certain institutions; computation; publication; judicial notice; "state institution" defined.

59-2006b. Basic maximum rate of charge for treatment of patients in certain institutions; computation; publication; judicial notice; "state institution" defined. (a) At least annually, the secretary for aging and disability services shall establish the basic maximum rate of charge for treatment of patients in each state institution, except that such rates shall not exceed projected hospital costs of the state institution, including the allocated costs of services by other state agencies, as determined by application of generally acceptable hospital accounting principles. In determining these rates, the secretary shall compute the average daily projected operating cost of treatment of all patients in each state institution and shall set a basic maximum rate of charge for each and every patient in each state institution and each such patient's responsible relatives at the average daily projected operating cost of each institution so computed. When established pursuant to this section, each such rate shall be published in the Kansas register by the secretary and thereafter, until a subsequent rate is published as provided in this section, the rates last published shall be the legal rate of charge. All courts in this state shall recognize and take judicial notice of the procedure and the rates established under this section.

(b) In lieu of the procedure for computing the basic maximum rate of charge established under subsection (a), the secretary for aging and disability services may authorize any state institution to compute an individual patient charge on the basis of rates for services based on cost incurred by such state institution as determined by application of generally acceptable hospital accounting principles.

(c) As used in this section, "state institution" means the Osawatomie state hospital, Rainbow mental health facility, Larned state hospital, including the state security hospital, Parsons state hospital and training center and the Kansas neurological institute.

History: L. 1967, ch. 474, § 2; L. 1969, ch. 281, § 2; L. 1974, ch. 237, § 2; L. 1978, ch. 349, § 5; L. 1981, ch. 227, § 1; L. 1981, ch. 324, § 17; L. 1988, ch. 201, § 1; L. 2014, ch. 115, § 199; July 1.



59-2006c Same; appeals to secretary for aging and disability services from decisions compromising or refusing to compromise claim.

59-2006c. Same; appeals to secretary for aging and disability services from decisions compromising or refusing to compromise claim. Any patient or his or her relative liable for his or her support under this act may appeal to the secretary for aging and disability services pursuant to K.S.A. 75-3306, and amendments thereto, from any decision of the state hospital or employee of the Kansas department for aging and disability services in compromising or refusing to compromise a claim against said patient or relative for the cost of treatment of such patient.

History: L. 1967, ch. 474, § 3; L. 1974, ch. 237, § 3; L. 2014, ch. 115, § 200; July 1.






Article 21 ADOPTION

59-2111 Citation of act.

59-2111. Citation of act. K.S.A. 59-2111 through 59-2143 shall be known and may be cited as the Kansas adoption and relinquishment act.

History: L. 1990, ch. 145, § 1; July 1.



59-2112 Definitions.

59-2112. Definitions. As used in K.S.A. 59-2111 through 59-2143:

(a) "Adult adoption" means the adoption of an individual who has attained the age of majority;

(b) "agency adoption" means the adoption of a minor child where an agency has the authority to consent to the adoption;

(c) "independent adoption" means the adoption of a minor child where the child's parent or parents, legal guardian or nonagency person in loco parentis has the authority to consent to the adoption; but does not include a stepparent adoption;

(d) "stepparent adoption" means the adoption of a minor child by the spouse of a parent with the consent of that parent;

(e) "residence of a child" and "place where a child resides" means:

(1) The residence of the child's mother if the child's parents are not married;

(2) the residence of the child's father, if the father has custody and the child's parents are not married;

(3) the residence of the child's father if the child's parents are married; or

(4) the residence of the child's mother if the child's parents are married, but the child's mother has established a separate, legal residence and the child resides with the mother;

(f) "agency" means any public or private entity organized pursuant to Kansas law, or organized pursuant to the laws of the jurisdiction where located, having for its purpose the care and maintenance of children, being authorized to place children for adoption, consent to the adoption and to stand in loco parentis to such children until they are adopted or reach majority; and

(g) "person in loco parentis" means an individual or organization vested with the right to consent to the adoption of a child pursuant to relinquishment or an order or judgment by a district court of competent jurisdiction.

History: L. 1990, ch. 145, § 2; July 1.



59-2113 Who may adopt.

59-2113. Who may adopt. Any adult, or husband and wife jointly, may adopt any minor or adult as their child in the manner provided in K.S.A. 59-2111 through 59-2143, except that one spouse cannot do so without the consent of the other.

History: L. 1990, ch. 145, § 3; July 1.



59-2114 Written consent required; acknowledgment; revocability of consent, when.

59-2114. Written consent required; acknowledgment; revocability of consent, when. (a) Consent shall be in writing and shall be acknowledged before a judge of a court of record or before an officer authorized by law to take acknowledgments. If consent is acknowledged before a judge of a court of record, it shall be the duty of the court to advise the consenting person of the consequences of the consent. A consent is final when executed, unless the consenting party, prior to final decree of adoption, alleges and proves by clear and convincing evidence that the consent was not freely and voluntarily given. The burden of proving the consent was not freely and voluntarily given shall rest with the consenting party.

(b) Consent in all cases shall have been executed not more than six months prior to the date the petition for adoption is filed.

History: L. 1990, ch. 145, § 4; July 1.



59-2115 Consent or relinquishment; minor parent.

59-2115. Consent or relinquishment; minor parent. Minority of a parent shall not invalidate a parent's consent or relinquishment, except that a minor parent shall have the advice of independent legal counsel as to the consequences of the consent or relinquishment prior to its execution. The attorney providing independent legal advice to the minor parent shall be present at the execution of the consent or relinquishment. Unless the minor parent is otherwise represented by independent legal counsel, the petitioner or child placing agency shall provide independent legal counsel to the minor parent at such petitioner's or child placing agency's sole expense.

History: L. 1990, ch. 145, § 5; July 1.



59-2116 Same; time of execution.

59-2116. Same; time of execution. A consent or relinquishment may not be given by the mother or accepted until 12 hours after the birth of a child. Any consent or relinquishment given by the mother before 12 hours after the birth of a child is voidable, prior to the final decree of adoption.

History: L. 1990, ch. 145, § 6; L. 1994, ch. 301, § 12; July 1.



59-2117 Same; execution and acknowledgment outside of state, in foreign country or by person in military service.

59-2117. Same; execution and acknowledgment outside of state, in foreign country or by person in military service. (a) A consent or relinquishment executed and acknowledged outside of this state, either in accordance with the law of this state or in accordance with the law of the place where executed, is valid.

(b) Where a consent or relinquishment is signed in a foreign country, the execution of the consent or relinquishment shall be acknowledged or affirmed in accordance with the law and procedure of the foreign country.

(c) If the person signing a consent or relinquishment is in the military service of the United States, the execution of the consent or relinquishment may be acknowledged before a commissioned officer and the signature of the officer shall be verified or acknowledged before a notary public or by such other procedure as is then in effect for such division or branch of the armed forces.

History: L. 1990, ch. 145, § 7; July 1.



59-2118 Effect of adoption; name; rights of child, parents.

59-2118. Effect of adoption; name; rights of child, parents. (a) Any person adopted as provided in K.S.A. 59-2111 through 59-2143, and amendments thereto, shall assume the surname of the petitioner or petitioners for adoption, except that the court in its discretion may permit a different surname when requested by the petitioner or petitioners. When requested by the petitioner or petitioners, the court, in its discretion, may change the given name or names of the person adopted.

(b) When adopted, a person shall be entitled to the same personal and property rights as a birth child of the adoptive parent. The adoptive parent shall be entitled to exercise all the rights of a birth parent and be subject to all the liabilities of that relationship. Upon adoption, all the rights of birth parents to the adopted person, including their right to inherit from or through the person, shall cease, except the rights of a birth parent who is the spouse of the adopting parent. An adoption shall not terminate the right of the child to inherit from or through the birth parent.

History: L. 1990, ch. 145, § 8; L. 1993, ch. 195, § 4; July 1.



59-2119 Report of adoption.

59-2119. Report of adoption. The district court shall report the adoption to the state registrar of vital statistics.

History: L. 1990, ch. 145, § 9; July 1.



59-2120 Interstate adoption; procedures.

59-2120. Interstate adoption; procedures. Interstate placements of children shall comply with the procedures contained in the interstate compact on placement of children as set forth in K.S.A. 38-1202 and amendments thereto. Any professional providing services related to the placement of children for adoption who fails to comply with the provisions of the interstate compact for the placement of children is guilty of a class C misdemeanor. For the purposes of this section, "professional" means any person who receives payment or compensation for providing services related to the placement of children for adoption.

History: L. 1990, ch. 145, § 10; July 1.



59-2121 Payment for adoption; limitation; approval by court; criminal penalties.

59-2121. Payment for adoption; limitation; approval by court; criminal penalties. (a) Except as otherwise authorized by law, no person shall request, receive, give or offer to give any consideration in connection with an adoption, or a placement for adoption, other than:

(1) Reasonable fees for legal and other professional services rendered in connection with the placement or adoption not to exceed customary fees for similar services by professionals of equivalent experience and reputation where the services are performed, except that fees for legal and other professional services as provided in this section performed outside the state shall not exceed customary fees for similar services when performed in the state of Kansas;

(2) reasonable fees in the state of Kansas of a licensed child-placing agency;

(3) actual and necessary expenses, based on expenses in the state of Kansas, incident to placement or to the adoption proceeding;

(4) actual medical expenses of the mother attributable to pregnancy and birth;

(5) actual medical expenses of the child; and

(6) reasonable living expenses of the mother which are incurred during or as a result of the pregnancy.

(b) In an action for adoption, a detailed accounting of all consideration given, or to be given, and all disbursements made, or to be made, in connection with the adoption and the placement for adoption shall accompany the petition for adoption. Upon review of the accounting, the court shall disapprove any such consideration which the court determines to be unreasonable or in violation of this section and, to the extent necessary to comply with the provisions of this section, shall order reimbursement of any consideration already given in violation of this section.

(c) Knowingly and intentionally receiving or accepting clearly excessive fees or expenses in violation of subsection (a) shall be a severity level 9, nonperson felony. Knowingly failing to list all consideration or disbursements as required by subsection (b) shall be a class B nonperson misdemeanor.

History: L. 1990, ch. 145, § 11; L. 1994, ch. 291, § 77; July 1.



59-2122 Files and records of adoption.

59-2122. Files and records of adoption. (a) The files and records of the court in adoption proceedings shall not be open to inspection or copy by persons other than the parties in interest and their attorneys, representatives of the Kansas department for children and families, and the commission on judicial performance in the discharge of the commission's duties pursuant to article 32 of chapter 20 of the Kansas Statutes Annotated, and amendments thereto, except upon an order of the court expressly permitting the same. As used in this section, "parties in interest" shall not include genetic parents once a decree of adoption is entered.

(b) The Kansas department for children and families may contact the adoptive parents of the minor child or the adopted adult at the request of the genetic parents in the event of a health or medical need. The Kansas department for children and families may contact the adopted adult at the request of the genetic parents for any reason. Identifying information shall not be shared with the genetic parents without the permission of the adoptive parents of the minor child or the adopted adult. The Kansas department for children and families may contact the genetic parents at the request of the adoptive parents of the minor child or the adopted adult in the event of a health or medical need. The Kansas department for children and families may contact the genetic parents at the request of the adopted adult for any reason.

History: L. 1990, ch. 145, § 12; L. 2008, ch. 145, § 9; L. 2014, ch. 115, § 201; July 1.



59-2123 Certain advertisements and offers relating to adopting and placing children prohibited; licensure of person placing advertisement; definitions.

59-2123. Certain advertisements and offers relating to adopting and placing children prohibited; licensure of person placing advertisement; definitions. (a) Except as otherwise provided in this section:

(1) Any person who advertises that such person will adopt, find an adoptive home for a child or otherwise place a child for adoption shall state in such advertisement whether or not such person is licensed and if licensed, under what authority such license is issued and in what profession;

(2) no person shall offer to adopt, find a home for or otherwise place a child as an inducement to a woman to come to such person's maternity center during pregnancy or after delivery; and

(3) no person shall offer to adopt, find a home for or otherwise place a child as an inducement to any parent, guardian or custodian of a child to place such child in such person's home, institution or establishment.

(b) The provisions of subsection (a)(1) shall not apply to the Kansas department for children and families or to an individual seeking to adopt a child.

(c) As used in this section:

(1) "Advertise" means to communicate by newspaper, radio, television, handbills, placards or other print, broadcast, telephone directory or electronic medium.

(2) "Person" means an individual, firm, partnership, corporation, joint venture or other association or entity.

(3) "Maternity center" means the same as provided in K.S.A. 65-502, and amendments thereto.

(d) Any person who violates the provisions of this section shall be guilty of an unclassified misdemeanor and shall be fined not more than $1,000 for each violation.

History: L. 1990, ch. 145, § 13; L. 1994, ch. 279, § 3; L. 2008, ch. 140, § 1; L. 2014, ch. 115, § 202; July 1.



59-2124 Relinquishment of child to agency.

59-2124. Relinquishment of child to agency. (a) Any parent or parents or person in loco parentis may relinquish a child to an agency, and if the agency accepts the relinquishment in writing, the agency shall stand in loco parentis to the child and shall have and possess over the child all rights of a parent or legal guardian, including the power to place the child for adoption and give consent thereto.

(b) All relinquishments to an agency under K.S.A. 59-2111 through 59-2143, and amendments thereto, shall be deemed sufficient if in substantial compliance with the form for relinquishment set forth by the judicial council, and shall be executed by: (1) Both parents of the child; (2) one parent, if the other parent is deceased or the other parent's relinquishment is found unnecessary under K.S.A. 59-2136, and amendments thereto; or (3) a person in loco parentis.

(c) The relinquishment shall be in writing and shall be acknowledged before a judge of a court of record or before an officer authorized by law to take acknowledgments. If the relinquishment is acknowledged before a judge of a court of record, it shall be the duty of the court to advise the relinquishing person of the consequences of the relinquishment.

(d) Except as otherwise provided, in all cases where a parent or personin loco parentis has relinquished a child to the agency pursuant to K.S.A. 59-2111 through 59-2143, and amendments thereto, all the rights of the parent or person in loco parentis shall be terminated, including the right to receive notice in a subsequent adoption proceeding involving the child. If a parent has relinquished a child to the agency pursuant to K.S.A. 59-2111 through 59-2143, and amendments thereto, based on a belief that the child's other parent would relinquish the child to the agency, and such other parent does not relinquish such child to the agency, the rights of such parent who has relinquished a child to the agency shall not be terminated. Upon such relinquishment, all the rights of birth parents to such child, including their right to inherit from or through such child, shall cease.

(e) A parent's relinquishment of a child shall not terminate the right of the child to inherit from or through such parent.

History: L. 1990, ch. 145, § 14; L. 1993, ch. 195, § 2; L. 2005, ch. 101, § 3; July 1.



59-2125 Application of K.S.A. 59-2126 through 59-2136.

59-2125. Application of K.S.A. 59-2126 through 59-2136. In addition to those requirements, where applicable, as set out in the provisions of K.S.A. 59-2111 through 59-2124, K.S.A. 59-2126 through 59-2136 shall apply to adoptions of minor children.

History: L. 1990, ch. 145, § 15; July 1.



59-2126 Venue.

59-2126. Venue. (a) In an independent adoption venue shall be in the county in which the petitioner resides or in the county in which the child to be adopted resides.

(b) In an agency adoption venue shall be:

(1) In the county in which the petitioner resides;

(2) in the county in which the child to be adopted resided prior to receipt of custody by the agency; or

(3) where the child placing agency is located.

(c) In a stepparent adoption venue shall be in the county in which the petitioner resides or where the child resides.

(d) If the petitioner resides upon or is stationed at a United States military post or reservation within this state, and the child to be adopted is then residing with the petitioner, venue may be in the district court of the county in which the post or reservation is located, or in the district court of any county located immediately adjacent to such county.

(e) Where the residence of the child, as defined in K.S.A. 59-2112, serves as the basis for venue, a sworn affidavit shall be filed with the petition setting forth the factual basis for the child's residency.

History: L. 1990, ch. 145, § 16; July 1.



59-2127 Jurisdiction.

59-2127. Jurisdiction. (a) A court of this state may not exercise jurisdiction over a proceeding for adoption of a minor if at the time the petition for adoption is filed a proceeding concerning the custody or adoption of the minor is pending in a court of another state exercising jurisdiction substantially in conformity with the uniform child custody jurisdiction act, or the uniform child custody jurisdiction and enforcement act, or this act unless the proceeding is stayed by the court of the other state.

(b) If a court of another state has issued a decree or order concerning the custody of a minor who may be the subject of a proceeding for adoption in this state, a court of this state may not exercise jurisdiction over a proceeding for adoption of the minor unless:

(1) The court of this state finds that the court of the state which issued the decree or order:

(A) Does not have continuing jurisdiction to modify the decree or order under jurisdictional prerequisites substantially in accordance with the uniform child custody jurisdiction act, or the uniform child custody jurisdiction and enforcement act, or has declined to assume jurisdiction to modify the decree or order, or

(B) does not have jurisdiction over a proceeding for adoption substantially in conformity with subsection (a)(l) through (4) or has declined to assume jurisdiction proceeding for adoption; and

(2) the court of this state has jurisdiction over the proceeding.

(c) Before determining whether or not to exercise its jurisdiction the court may communicate with a court of another state and exchange information pertinent to the assumption of jurisdiction by either court with a view to assuring that jurisdiction will be exercised by such court of another state and that a forum will be available to the parties.

(d) If the court determines not to exercise its jurisdiction, it may dismiss the proceedings, or it may stay the proceedings upon condition that an adoption proceeding be promptly commenced in another named state or upon any other conditions which may be just and proper.

History: L. 1990, ch. 145, § 17; L. 2000, ch. 171, § 75; July 1.



59-2128 Petition for adoption; consents, background information, accounting, residency affidavit, filing.

59-2128. Petition for adoption; consents, background information, accounting, residency affidavit, filing. (a) A petition for adoption shall be filed by the person desiring to adopt the child, and shall state the following information, if reasonably ascertainable, under oath:

(1) The name, residence and address of the petitioner;

(2) the suitability of the petitioner to assume the relationship;

(3) the name of the child, the date, time and place of the child's birth, and the present address or whereabouts of the child;

(4) the places where the child has lived during the last five years;

(5) the names and present addresses of the persons with whom the child has lived during that period;

(6) whether the party has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child-custody determination, if any;

(7) whether the party knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding;

(8) whether the party knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons;

(9) whether one or both parents are living and the name, date of birth, residence and address of those living, so far as known to the petitioner;

(10) the facts relied upon as eliminating the necessity for the consent, if the consent of either or both parents is not obtained;

(11) whether the interstate compact on placement of children, K.S.A. 38-1201 et seq. and amendments thereto, and the Indian child welfare act, 25 U.S.C. have been or will be complied with prior to the hearing.

(b) If the information required by subsection (a) is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(c) If the declaration as to any of the items described in subsection (a)(6) through (a)(9) is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(d) The petitioner has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

(e) A petition filed in a step parent adoption shall not require a statement in compliance with the interstate compact on placement of children.

(f) The written consents to adoption required by K.S.A. 59-2129, and amendments thereto, the background information required by K.S.A. 59-2130, and amendments thereto, the accounting required by K.S.A. 59-2121 and amendments thereto, and any affidavit required by K.S.A. 59-2126 shall be filed with the petition for adoption.

History: L. 1990, ch. 145, § 18; L. 2000, ch. 171, § 76; July 1.



59-2129 Consent.

59-2129. Consent. (a) Consent to an independent adoption shall be given by: (1) The living parents of the child; or

(2) one of the parents of the child, if the other's consent is found unnecessary under K.S.A. 59-2136, and amendments thereto; or

(3) the legal guardian of the child, if both parents are dead or if their consent is found to be unnecessary under K.S.A. 59-2136, and amendments thereto; or

(4) the court entering an order under K.S.A. 2015 Supp. 38-2270, and amendments thereto; and

(5) the judge of any court having jurisdiction over the child pursuant to the revised Kansas code for care of children, if parental rights have not been terminated; and

(6) the child sought to be adopted, if over 14 years of age and of sound intellect.

(b) Consent to an agency adoption shall be given by: (1) The authorized representative of the agency having authority to consent to the adoption of the child; and

(2) the child sought to be adopted, if over 14 years of age and of sound intellect.

(c) The provisions of subsection (a) shall apply to consent in a stepparent adoption, except that subsections (a)(3) and (4) shall not apply.

(d) A consent given by a parent, legal guardian or agency shall be deemed sufficient if in substantial compliance with the form for consent set forth by the judicial council.

(e) A consent given by a legal guardian, judge or agency shall set forth the authority to execute the consent and shall be accompanied by documents supporting that authority.

History: L. 1990, ch. 145, § 19; L. 2005, ch. 101, § 4; L. 2006, ch. 200, § 103; Jan. 1, 2007.



59-2130 Independent and agency adoptions; background information on adoptee and parents; filing; disclosure.

59-2130. Independent and agency adoptions; background information on adoptee and parents; filing; disclosure. (a) The following information shall be filed with the petition in an independent or agency adoption: (1) A complete written genetic, medical and social history of the child and the parents;

(2) the names, dates of birth, addresses, telephone numbers, and social security numbers of each of the child's parents, if known;

(3) any hospital records pertaining to the child or a properly executed authorization for release of those records; and

(4) the child's birth verification, which shall include the date, time and place of birth and the name of the attending physician.

(b) The genetic, medical and social history required by this section shall be in conformity with the rules and regulations adopted by the secretary for children and families and on forms provided by the secretary.

(c) If any information required to be filed under this section is not available, an affidavit explaining the reasons why it is not available shall be filed with the petition for adoption.

(d) The secretary for children and families shall adopt rules and regulations establishing procedures for updating a child's genetic, medical and social history if new information becomes known at a later date. The agency or person conducting the investigation under K.S.A. 59-2132, and amendments thereto, shall advise in writing each of the child's biological parents, if known, of those procedures.

(e) Any employee or agent of the Kansas department for children and families, a child-placing agency or a district court who intentionally destroys any information required to be filed under this section is guilty of a class C misdemeanor.

History: L. 1990, ch. 145, § 20; L. 2014, ch. 115, § 203; July 1.



59-2131 Same; temporary orders.

59-2131. Same; temporary orders. Pending the hearing in an independent or agency adoption, the court may make an appropriate order for the care and custody of the child. If the court makes an order for placement in a home not licensed to provide such care, then the home shall first be assessed by a person or agency authorized to make assessments under subsection (a) or (f) of K.S.A. 59-2132. In the absence of a preplacement assessment, the court may make an order for placement in a home not licensed to provide for the care and custody of the child following an evidentiary hearing which shall include testimony by the petitioners. Such hearing shall be heard and determined by the court as expeditiously as possible.

History: L. 1990, ch. 145, § 21; July 1.



59-2132 Independent and agency adoptions; assessment, investigation and report; waiver.

59-2132. Independent and agency adoptions; assessment, investigation and report; waiver. (a) Except as provided in subsection (h), in independent and agency adoptions, the court shall require the petitioner to obtain an assessment of the advisability of the adoption by a court approved:

(1) (A) Licensed social worker, licensed specialist social worker, licensed specialist clinical social worker, licensed masters social worker, licensed baccalaureate social worker or licensed associate social worker licensed by the behavioral sciences regulatory board;

(B) licensed clinical marriage and family therapist as defined in K.S.A. 65-6402, and amendments thereto;

(C) licensed marriage and family therapist as defined in K.S.A. 65-6402, and amendments thereto;

(D) licensed clinical professional counselor as defined in K.S.A. 65-5802, and amendments thereto;

(E) licensed professional counselor as defined in K.S.A. 65-5802, and amendments thereto;

(F) licensed psychologist as defined in K.S.A. 65-6319, and amendments thereto;

(G) licensed masters level psychologist as defined in K.S.A. 74-5362, and amendments thereto;

(H) licensed clinical psychotherapist as defined in K.S.A. 74-5363, and amendments thereto; or

(I) a licensed child-placing agency.

(2) Any person performing an assessment pursuant to this subsection shall:

(A) Possess a minimum of two years experience in adoption services or be supervised by a person with such experience; or

(B) if licensed by the behavioral sciences regulatory board to diagnose and treat mental disorders in independent practice, possess a minimum of one year of experience in adoption services or be supervised by a person with such experience.

(b) The petitioner shall file with the court, not less than 10 days before the hearing on the petition, a report of the assessment and, if necessary, confirmation or clarification of the information filed under K.S.A. 59-2130, and amendments thereto.

(c) If there is no one authorized pursuant to this section available to make the assessment and report to the court, the court may use the Kansas department for children and families for that purpose.

(d) The costs of making the assessment and report may be assessed as court costs in the case as provided in article 20 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto.

(e) In making the assessment, the person authorized pursuant to this section or Kansas department for children and families is authorized to observe the child in the petitioner's home, verify financial information of the petitioner, shall clear the name of the petitioner with the child abuse and neglect registry through the Kansas department for children and families and, when appropriate, with a similar registry in another state or nation, shall determine whether the petitioner has been convicted of a felony for any act described in articles 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or articles 54, 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6104, 21-6325, 21-6326 or 21-6418 through 21-6422, and amendments thereto, or, within the last five years been convicted of a felony violation of K.S.A. 2010 Supp. 21-36a01 through 21-36a17, prior to their transfer, or article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, or any felony violation of any provision of the uniform controlled substances act prior to July 1, 2009, and, when appropriate, any similar conviction in another jurisdiction, and to contact the agency or individuals consenting to the adoption and confirm and, if necessary, clarify any genetic and medical history filed with the petition. This information shall be made a part of the report to the court. The report to the court by any person authorized pursuant to this section to perform this assessment shall include the results of the investigation of the petitioner, the petitioner's home and the ability of the petitioner to care for the child.

(f) In the case of a nonresident who is filing a petition to adopt a child in Kansas, the assessment and report required by this section must be completed in the petitioner's state of residence by a person authorized in that state to conduct such assessments. Such report shall be filed with the court not less than 10 days before the hearing on the petition.

(g) The assessment and report required by this section shall comply with any applicable rules and regulations of the department of health and environment and shall have been completed not more than one year prior to the filing of the petition for adoption.

(h) The assessment and report required by this section may be waived by the court upon: (1) Review of a petition requesting such waiver by a relative of the child; or

(2) the court's own motion.

History: L. 1990, ch. 145, § 22; L. 1993, ch. 126, § 1; L. 1998, ch. 139, § 10; L. 2006, ch. 21, § 1; L. 2008, ch. 66, § 1; L. 2009, ch. 32, § 49; L. 2010, ch. 74, § 12; L. 2011, ch. 30, § 208; L. 2012, ch. 166, § 9; L. 2014, ch. 115, § 204; L. 2015, ch. 94, § 18; July 1.



59-2133 Notice; waiver.

59-2133. Notice; waiver. (a) Upon filing the petition, the court shall fix the time and place for the hearing. The time fixed for the hearing may be any time not more than 60 days from the date the petition is filed. The time fixed for the hearing may be extended by the court for good cause.

(b) In independent and stepparent adoptions notice of the hearing on the petition shall be given to the parents or presumed parents, unless waived by the party entitled to notice or unless parental rights have been previously terminated, and any other persons as the court may direct, unless waived by the party entitled to notice. Notice also shall be given in an independent adoption to a legal guardian of the child or individual in loco parentis, unless waived by the party entitled to notice.

(c) In an agency adoption notice of the hearing on the petition shall be given to the consenting agency, unless waived by the party entitled to notice.

(d) Notice given pursuant to this section shall not include a copy of the petition.

History: L. 1990, ch. 145, § 23; L. 2013, ch. 35, § 1; July 1.



59-2134 Hearing.

59-2134. Hearing. (a) Upon the hearing of the petition, the court shall consider the assessment and all evidence, including evidence relating to determination of whether or not the court should exercise its jurisdiction as provided in K.S.A. 59-2127 offered by any interested party. If the adoption is granted, the court shall make a final decree of adoption.

(b) If the adoption is denied, the court shall enter appropriate orders. Such orders may include an order giving temporary custody of the child to another person or agency for a period not to exceed 30 days pending termination of the instant case or a new case being filed.

(c) The costs of the adoption proceedings shall be paid by the petitioner or as assessed by the court.

History: L. 1990, ch. 145, § 24; July 1.



59-2135 Same; information to be provided to Kansas department for children and families.

59-2135. Same; information to be provided to Kansas department for children and families. The clerk of each district court shall provide a copy of the decree of adoption, a copy of the report of adoption required in K.S.A. 59-2119, and amendments thereto, and a copy of the information required in K.S.A. 59-2130, and amendments thereto, pertaining to any adoption of a minor to the secretary for children and families. All information pertaining to adoptions of minors required to be provided to the secretary for children and families shall be maintained by the secretary and shall be subject to disclosure to the same extent as files and records of the court under K.S.A. 59-2122, and amendments thereto.

History: L. 1990, ch. 145, § 25; L. 2014, ch. 115, § 205; July 1.



59-2136 Relinquishment and adoption; proceedings to terminate parental rights.

59-2136. Relinquishment and adoption; proceedings to terminate parental rights. (a) The provisions of this section shall apply where a relinquishment or consent to an adoption has not been obtained from a parent and K.S.A. 59-2124 and 59-2129, and amendments thereto, state that the necessity of a parent's relinquishment or consent can be determined under this section.

(b) Insofar as practicable, the provisions of this section applicable to the father also shall apply to the mother and those applicable to the mother also shall apply to the father.

(c) In stepparent adoptions under subsection (d), the court may appoint an attorney to represent any father who is unknown or whose whereabouts are unknown. In all other cases, the court shall appoint an attorney to represent any father who is unknown or whose whereabouts are unknown. If no person is identified as the father or a possible father, the court shall order publication notice of the hearing in such manner as the court deems appropriate.

(d) In a stepparent adoption, if a mother consents to the adoption of a child who has a presumed father under subsection (a)(1), (2) or (3) of K.S.A. 2015 Supp. 23-2208, and amendments thereto, or who has a father as to whom the child is a legitimate child under prior law of this state or under the law of another jurisdiction, the consent of such father must be given to the adoption unless such father has failed or refused to assume the duties of a parent for two consecutive years next preceding the filing of the petition for adoption or is incapable of giving such consent. In determining whether a father's consent is required under this subsection, the court may disregard incidental visitations, contacts, communications or contributions. In determining whether the father has failed or refused to assume the duties of a parent for two consecutive years next preceding the filing of the petition for adoption, there shall be a rebuttable presumption that if the father, after having knowledge of the child's birth, has knowingly failed to provide a substantial portion of the child support as required by judicial decree, when financially able to do so, for a period of two years next preceding the filing of the petition for adoption, then such father has failed or refused to assume the duties of a parent. The court may consider the best interests of the child and the fitness of the nonconsenting parent in determining whether a stepparent adoption should be granted.

(e) Except as provided in subsection (d), if a mother desires to relinquish or consents to the adoption of such mother's child, a petition shall be filed in the district court to terminate the parental rights of the father, unless the father's relationship to the child has been previously terminated or determined not to exist by a court. The petition may be filed by the mother, the petitioner for adoption, the person or agency having custody of the child or the agency to which the child has been or is to be relinquished. Where appropriate, the request to terminate parental rights may be contained in a petition for adoption. If the request to terminate parental rights is not filed in connection with an adoption proceeding, venue shall be in the county in which the child, the mother or the presumed or alleged father resides or is found. In an effort to identify the father, the court shall determine by deposition, affidavit or hearing, the following:

(1) Whether there is a presumed father under K.S.A. 2015 Supp. 23-2208, and amendments thereto;

(2) whether there is a father whose relationship to the child has been determined by a court;

(3) whether there is a father as to whom the child is a legitimate child under prior law of this state or under the law of another jurisdiction;

(4) whether the mother was cohabitating with a man at the time of conception or birth of the child;

(5) whether the mother has received support payments or promises of support with respect to the child or in connection with such mother's pregnancy; and

(6) whether any man has formally or informally acknowledged or declared such man's possible paternity of the child.

If the father is identified to the satisfaction of the court, or if more than one man is identified as a possible father, each shall be given notice of the proceeding in accordance with subsection (f).

(f) Notice of the proceeding shall be given to every person identified as the father or a possible father by personal service, certified mail return receipt requested or in any other manner the court may direct. Proof of notice shall be filed with the court before the petition or request is heard.

(g) If, after the inquiry, the court is unable to identify the father or any possible father and no person has appeared claiming to be the father and claiming custodial rights, the court shall enter an order terminating the unknown father's parental rights with reference to the child without regard to subsection (h). If any person identified as the father or possible father of the child fails to appear or, if appearing, fails to claim custodial rights, such person's parental rights with reference to the child shall be terminated without regard to subsection (h).

(h) (1) When a father or alleged father appears and asserts parental rights, the court shall determine parentage, if necessary pursuant to the Kansas parentage act, K.S.A. 2015 Supp. 23-2201 et seq., and amendments thereto. If a father desires but is financially unable to employ an attorney, the court shall appoint an attorney for the father. Thereafter, the court may order that parental rights be terminated, upon a finding by clear and convincing evidence, of any of the following:

(A) The father abandoned or neglected the child after having knowledge of the child's birth;

(B) the father is unfit as a parent or incapable of giving consent;

(C) the father has made no reasonable efforts to support or communicate with the child after having knowledge of the child's birth;

(D) the father, after having knowledge of the pregnancy, failed without reasonable cause to provide support for the mother during the six months prior to the child's birth;

(E) the father abandoned the mother after having knowledge of the pregnancy;

(F) the birth of the child was the result of rape of the mother; or

(G) the father has failed or refused to assume the duties of a parent for two consecutive years next preceding the filing of the petition.

(2) In making a finding whether parental rights shall be terminated under this subsection, the court may:

(A) Consider and weigh the best interest of the child; and

(B) disregard incidental visitations, contacts, communications or contributions.

(3) In determining whether the father has failed or refused to assume the duties of a parent for two consecutive years next preceding the filing of the petition for adoption, there shall be a rebuttable presumption that if the father, after having knowledge of the child's birth, has knowingly failed to provide a substantial portion of the child support as required by judicial decree, when financially able to do so, for a period of two years next preceding the filing of the petition for adoption, then such father has failed or refused to assume the duties of a parent.

(i) A termination of parental rights under this section shall not terminate the right of the child to inherit from or through the parent. Upon such termination, all the rights of birth parents to such child, including their right to inherit from or through such child, shall cease.

History: L. 1990, ch. 145, § 26; L. 1991, ch. 167, § 1; L. 1993, ch. 195, § 3; L. 1993, ch. 277, § 1; L. 2006, ch. 22, § 1; L. 2012, ch. 162, § 76; May 31.



59-2137 Application of K.S.A. 59-2138 through 59-2142.

59-2137. Application of K.S.A. 59-2138 through 59-2142. In addition to those requirements, where applicable, as set out in the provisions of K.S.A. 59-2111 through 59-2124, K.S.A. 59-2138 through 59-2142 shall apply to adult adoptions.

History: L. 1990, ch. 145, § 27; July 1.



59-2138 Venue.

59-2138. Venue. Venue shall be in the county in which the petitioner or the adult to be adopted resides.

History: L. 1990, ch. 145, § 28; July 1.



59-2139 Petition.

59-2139. Petition. (a) A petition for adult adoption shall be filed by the person desiring to adopt the adult and shall state: (1) The name, residence and address of the petitioner;

(2) the name, residence, address and date of birth of the adult to be adopted;

(3) whether the petitioner or adult to be adopted is married and if so, the name, residence and address of the spouse;

(4) the facts showing the reasons for the adoption;

(5) whether one or both of the parents of the adult to be adopted are living and the name, residence and address of those living so far as known to the petitioner or the adult to be adopted; and

(6) whether or not any change of name is requested.

(b) The written consents required by K.S.A. 59-2140, and amendments thereto, and the accounting required by K.S.A. 59-2121 shall be filed with the petition for adoption.

History: L. 1990, ch. 145, § 29; July 1.



59-2140 Consent.

59-2140. Consent. Before any adult is adopted consent to the adoption shall be given by: (a) The adult subject of the adoption or the legal guardian of a disabled adult subject of adoption; and

(b) the spouse of the petitioner or the spouse's legal guardian if a disabled person.

History: L. 1990, ch. 145, § 30; July 1.



59-2141 Notice and hearing.

59-2141. Notice and hearing. (a) The court, by order, shall fix a time and place for hearing on the petition. The hearing may be with or without notice as the court shall direct and the court may hear the petition forthwith.

(b) The court may order that notice of the hearing be given to the parents of the adult subject of the adoption and shall require notice, unless waived, to any consenting party.

History: L. 1990, ch. 145, § 31; July 1.



59-2142 Copy of decree to former parent.

59-2142. Copy of decree to former parent. The petitioner or attorney for the petitioner, if a decree of adoption is entered, shall mail a certified copy of the decree to the former parent of the adult adoptee, if the parent has had no notice of the proceeding and, with reasonable diligence, can be located for service by first-class mail. The petitioner or the attorney shall file proof of mailing with the court or shall file an affidavit setting forth the reasons for noncompliance if the reasons are not evident from the verified pleadings on file. Failure to give the notice required by this section shall not invalidate the adoption.

History: L. 1990, ch. 145, § 32; July 1.



59-2143 Consent and relinquishment form.

59-2143. Consent and relinquishment form. The form for consent and relinquishment to be utilized under the Kansas adoption and relinquishment act shall be set forth by the judicial council.

History: L. 1990, ch. 145, § 33; L. 2005, ch. 101, § 5; July 1.



59-2144 Foreign adoption; filing documents with the clerk of the district court; birth certificate.

59-2144. Foreign adoption; filing documents with the clerk of the district court; birth certificate. (a) When a Kansas resident adopts a child in a foreign country in accordance with the laws of the foreign country pertaining to relinquishment, termination of parental rights and consent to the adoption, the decree of adoption or a similar document or documents which evidences finalization of the adoption in the foreign country, and evidence of lawful admission into the United States, when filed with and entered in the records of the clerk of the district court of any county in this state, has the same force and effect as if the decree of adoption, or a similar document or documents which evidences finalization of the adoption in the foreign country, was granted in accordance with the provisions of the Kansas adoption and relinquishment act.

(b) When such decree or document is filed and entered, the adoptive parent or parents may request a birth certificate pursuant to K.S.A. 65-2423, and amendments thereto.

(c) This section shall be part of and supplemental to the Kansas adoption and relinquishment act.

History: L. 1994, ch. 301, § 1; L. 1996, ch. 116, § 1; July 1.






Article 22 PROBATE PROCEDURE

59-2201 Pleading.

59-2201. Pleading. Every application in a probate proceeding, unless made during a hearing or trial, shall be by petition signed and verified by or on behalf of the petitioner. No defect in form shall impair substantial rights; and no defect in the statement of jurisdictional facts actually existing shall invalidate any proceedings.

History: L. 1939, ch. 180, § 177; July 1.



59-2202 Contents of petition.

59-2202. Contents of petition. Every petition in a probate proceeding shall state: (1) The name, residence, and address of the petitioner; (2) the interest of the petitioner and his or her right to apply to the court; (3) the jurisdictional facts; (4) the facts, in ordinary and concise language, showing that the petitioner is entitled to the relief sought; and (5) a prayer for relief.

History: L. 1939, ch. 180, § 178; July 1.



59-2203 Venue.

59-2203. Venue. Proceedings for the probate of a will or for administration shall be had in the county of the residence of the decedent at the time of such decedent's death if the decedent owned an interest in real property in such county, or, if the decedent did not own an interest in real property in the decedent's county of residence at the time of such decedent's death, in such county of the residence of the decedent at the time of such decedent's death or in any county where the decedent owned an interest in real property; if the decedent was not a resident of this state, proceedings may be had in any county where such decedent left any estate to be administered as provided in K.S.A. 59-805, and amendments thereto. Proceedings for the administration of a partnership estate by the surviving partner shall be had in the county of the residence of the deceased partner at the time. If the deceased partner is a nonresident of the state the proceedings may be had in any county in which any of the partnership property is situated. Such proceedings first legally commenced shall extend to all of the property of the decedent or proposed conservatee in this state.

If the proceedings are instituted in more than one county, they shall be stayed except in the county where first commenced until final determination of venue. If the proper venue is determined to be in another county, the district court shall transmit the entire file to the proper county.

History: L. 1939, ch. 180, § 179; L. 1965, ch. 346, § 26; L. 1967, ch. 314, § 12; L. 1970, ch. 228, § 1; L. 1976, ch. 242, § 29; L. 1990, ch. 200, § 1; L. 1990, ch. 145, § 36; L. 2002, ch. 114, § 60; L. 2010, ch. 70, § 8; July 1.



59-2204 Commencement of proceeding.

59-2204. Commencement of proceeding. A probate proceeding may be commenced in the district court by filing a petition and causing it to be set for hearing.  When a petition is filed, the court shall fix the time and place for the hearing on it.  When a petition is filed for the appointment of a personal representative, the court may appoint the proposed personal representative or some other suitable person, with or without bond, to conserve the estate until a hearing is had and a personal representative is appointed.

History: L. 1939, ch. 180, § 180; L. 1976, ch. 242, § 30; L. 1985, ch. 191, § 30; July 1.



59-2205 Persons under disability.

59-2205. Persons under disability. The petition of a person under legal disability shall be by his or her guardian, conservator or next friend. When it is by his or her next friend the court may substitute the guardian, conservator, or any person, for the next friend. The court may appoint a guardian ad litem in any probate proceeding to represent and defend a party thereto under legal disability. All possible unborn or unascertained beneficiaries may be represented by living competent members of the class to which they do or would belong, or by guardian ad litem, as the court deems best.

History: L. 1939, ch. 180, § 181; L. 1951, ch. 342, § 1; L. 1965, ch. 346, § 27; Jan. 1, 1966.



59-2206 No abatement.

59-2206. No abatement. No probate proceedings commenced by a personal representative shall abate by reason of the termination of the personal representative's authority.

History: L. 1939, ch. 180, § 182; L. 1985, ch. 191, § 31; July 1.



59-2207 Venue of actions against fiduciaries.

59-2207. Venue of actions against fiduciaries. Any fiduciary may be sued in the district court of the county in which he or she was appointed, or in which he or she resides. If the fiduciary does not reside in the county of his or her appointment, service may be had upon the fiduciary by serving a summons in the county of his or her residence.

History: L. 1939, ch. 180, § 183; L. 1965, ch. 346,§ 28; Jan. 1, 1966.



59-2208 Notice fixed by court; waiver.

59-2208. Notice fixed by court; waiver. When notice of any probate proceedings is required by law or deemed necessary by the court and the manner of giving it is not directed by law, the court shall order notice to be given to all persons interested, in such manner and for such length of time as the court considers reasonable. A copy of the petition, any attachments to it and, when applicable, a copy of the will, accounting and settlement agreement shall be served with the notice, unless excused by court order. Any required notice may be waived in writing by: Any competent person; any fiduciary; a trustee on behalf of the trustee and all beneficiaries of the trust; a conservator on behalf of the conservator and all the conservator's conservatees; a guardian on behalf of the guardian and all the guardian's wards; a guardian ad litem on behalf of the guardian ad litem and all those whom the guardian ad litem represents; or an attorney under the servicemembers civil relief act on behalf of an attorney appointed pursuant to that act and all those whom such attorney represents.

History: L. 1939, ch. 180, § 184; L. 1975, ch. 299,§ 13; L. 1985, ch. 191, § 32; L. 2005, ch. 45, § 2; July 1.



59-2209 Notice by publication and mailing.

59-2209. Notice by publication and mailing. When notice of hearing is required by any provision of this act by specific reference to this section, such notice shall be published once a week for three consecutive weeks in some newspaper of the county authorized by law to publish legal notices.  The first publication shall be made within 10 days after the order fixing the time and place of the hearing and, within seven days after the first published notice, the petitioner shall mail or cause to be mailed, postage prepaid, a copy of the notice to each heir, devisee and legatee or guardian and ward, conservator and conservatee or guardian ad litem, as the case may be, other than the petitioner, whose name and address is known to the petitioner. A copy of the petition, any attachments to it and, when applicable, a copy of the will, accounting and settlement agreement shall be included with the notice, unless excused by court order. The date set for the hearing shall not be earlier than seven days nor later than 14 days after the date of the last publication of notice.

Whenever notice is mailed to a person residing in a foreign country, such notice shall be mailed by air mail.

History: L. 1939, ch. 180, § 185; L. 1943, ch. 214, § 1; L. 1965, ch. 346, § 29; L. 1972, ch. 215, § 12; L. 1977, ch. 197, § 1; L. 1985, ch. 191, § 33; July 1.



59-2210 Form of notice.

59-2210. Form of notice. Notice of any hearing, if such is required, shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council.

History: L. 1939, ch. 180, § 186; L. 1941, ch. 284, § 8; L. 1976, ch. 242, § 31; L. 2005, ch. 101, § 6; July 1.



59-2211 Proof of service; effect.

59-2211. Proof of service; effect. In all cases of notice by publication, the newspaper shall be selected by the petitioner or other person required to give such notice. In all cases requiring notice, whether by publication, mailing or otherwise, proof by affidavit of service of notice and, unless excused by court order, a copy of the petition and any attachments to it shall be filed before the hearing. No defect in any notice or in its service, not affecting the substantial rights of the parties, shall invalidate any proceedings after such notice and the proof of its service have been approved by the court.

History: L. 1939, ch. 180, § 187; L. 1985, ch. 191, § 34; July 1.



59-2212 Hearings and rules of evidence.

59-2212. Hearings and rules of evidence. Trials and hearings in probate proceedings shall be by the court unless otherwise provided by law. The determination of any issue of fact or controverted matter on the hearing of any probate proceedings shall be in accordance with the rules of evidence provided for civil cases by the code of civil procedure, except as provided in the care and treatment act for mentally ill persons and the act for obtaining a guardian or conservator, or both.

History: L. 1939, ch. 180, § 188; L. 1965, ch. 346, § 30; L. 1986, ch. 211, § 34; L. 1996, ch. 167, § 55; Apr. 18.



59-2213 Judgments; verification of the petition; vacation or modification.

59-2213. Judgments; verification of the petition; vacation or modification. No judgment or decree shall be rendered in a probate proceeding without proof. The verification of the petition pursuant to K.S.A. 59-2201 and amendments thereto shall constitute sufficient proof of the statements made in the petition in the absence of written defenses or any appearance by an adverse party. The court shall have control of its orders, judgments, and decrees for 30 days after the date of the rendition thereof. Thereafter such orders, judgments, and decrees may be vacated or modified as provided by subsection (b) of K.S.A. 60-260 of the code of civil procedure.

History: L. 1939, ch. 180, § 189; L. 1965, ch. 350, § 1; L. 1995, ch. 179, § 1; Apr. 27.



59-2214 Taxation of costs and security therefor; poverty affidavit.

59-2214. Taxation of costs and security therefor; poverty affidavit. In all probate proceedings relating to a decedent or conservatee, the court shall tax the costs thereof against the estate unless otherwise provided by this act, or unless it appears that it would be unjust and inequitable to do so, in which event the court shall tax such costs or any part thereof against such party as it appears to the court is just and equitable in the premises.  In case of any contested demand or matters the court may, in its discretion, require the claimant to give security for costs, or in lieu thereof file a poverty affidavit as provided in the code of civil procedure.  In all proceedings relating to a ward, the court shall tax the costs or any part thereof as it appears to the court is just and equitable.

History: L. 1939, ch. 180, § 190; L. 1941, ch. 284, § 9; L. 1965, ch. 346, § 31; L. 1976, ch. 242, § 32; Jan. 10, 1977.



59-2215 Remission of court costs in small estates.

59-2215. Remission of court costs in small estates. When the total assets of the estate of a decedent or conservatee do not exceed the sum of $5,000 in value, the court may remit the court costs or any part thereof to such estate.

History: L. 1939, ch. 180, § 191; L. 1965, ch. 346,§ 32; L. 2000, ch. 25, § 5; July 1.



59-2216 Disclosure proceedings.

59-2216. Disclosure proceedings. Upon the filing of a petition by a personal representative or any person interested in the estate, alleging that any person has concealed, converted, embezzled or disposed of any property belonging to the estate of a decedent or ward, or that any person has possession or knowledge of any will or codicil of a decedent, or of any instruments in writing relating to the property of such decedent or ward, the court, upon such notice it directs, may order such person to appear before it for disclosure. Refusal to appear or submit to examination, or failure to obey any lawful order based thereon, shall constitute contempt of court.

History: L. 1939, ch. 180, § 192; L. 1985, ch. 191, § 35; July 1.



59-2217a Contempt of court.

59-2217a. Contempt of court. (a) If any person neglects or refuses to perform an order or judgment of a court, other than for the payment of money, such person shall be guilty of contempt of court; and the court shall issue an order to appear and show cause requiring such person, on a day to be stated in such order, to appear before the court and show cause why such person should not be punished for contempt. If, after proper service of the order to appear and show cause, such person served shall not on the day appointed appear before the court as ordered, or if it appears to the court that such person is secreting oneself to avoid the process of the court, the court may issue a bench warrant commanding that such person be brought before the court to answer for contempt.

(b) This section shall be part of and supplemental to the Kansas probate code.

History: L. 1994, ch. 128, § 1; July 1.



59-2219 Petition for administration.

59-2219. Petition for administration. A petition for administration shall state: (1) The name, residence, and date and place of death, of the decedent; (2) the names, ages, residences, and addresses of the heirs of the decedent so far as known or can with reasonable diligence be ascertained; (3) the general character and probable value of the real and personal property; (4) the name, residence and address of the person for whom letters are prayed; and (5) whether administration is sought under the Kansas simplified estates act, and if such administration is sought, one or more reasons for seeking administration under the Kansas simplified estates act.

History: L. 1939, ch. 180, § 195; L. 1975, ch. 299,§ 14; Jan. 1, 1976.



59-2220 Petition for probate of will.

59-2220. Petition for probate of will. A petition for the probate of a will, in addition to the requirements of a petition for administration, shall state: (a) The names, ages, residences and addresses of the devisees and legatees so far as known or can with reasonable diligence be ascertained; (b) the name, residence, and address of the person, if any, named as executor; and (c) the name and address of the scrivener of the will, if known or ascertainable with due diligence. The will shall accompany the petition if it can be produced. The petition may also state whether a surviving spouse has executed a consent to the will, in which event the consent shall accompany the petition if the consent can be produced. A petition for the probate of a lost or destroyed will shall contain a statement of the provisions of the will.

History: L. 1939, ch. 180, § 196; L. 1972, ch. 215, § 22; L. 1981, ch. 228, § 1; July 1.



59-2221 Who may petition for probate or administration.

59-2221. Who may petition for probate or administration. Any person interested in the estate, after the death of the testator or intestate, may petition for the probate of his or her will or for administration.

History: L. 1939, ch. 180, § 197; July 1.



59-2222 Notice of hearing; contents.

59-2222. Notice of hearing; contents. (a) When a petition is filed for the probate of a will, for the determination that the consent of a spouse to a will is a valid and binding consent, for administration or for refusal to grant letters of administration, the court shall fix the time and place for the hearing thereof. Notice of the hearing shall be given pursuant to K.S.A. 59-2209, and amendments thereto, unless the court makes an order to the contrary. If notice is by order of the court not required to be given pursuant to K.S.A. 59-2209, and amendments thereto, the court shall order notice of the hearing to be given, unless waived, in such manner as the court directs.

(b) When the petition seeks simplified administration, the notice shall advise all persons that under provisions for simplified administration the court need not supervise administration of the estate, and no notice of any action of the executor or administrator or other proceedings in the administration will be given, except for notice of final settlement of [the] decedent's estate. The notice shall further advise all persons that if written objections to simplified administration are filed with the court, the court may order that supervised administration ensue.

(c) When a petition has been filed for the refusal of letters of administration, pursuant to K.S.A. 59-2287, and amendments thereto, the notice given shall advise all persons that at such hearing exempt property and a reasonable allowance will be set aside to the surviving spouse and minor children, or both, and that no further notice of the proceeding will be given.

(d) When the state is a party, the notice shall be served upon the attorney general and the county or district attorney of the county.

(e) If the decedent or a predeceased spouse of the decedent received medical assistance payment under K.S.A. 39-709, and amendments thereto, or the laws of any other state, the state or states providing such payment or payments shall be entitled to notice. Such notice shall be given to the agency or department responsible for the recovery of medical assistance in Kansas or, if a state other than Kansas, to the attorney general of such state or states.

History: L. 1939, ch. 180, § 198; L. 1941, ch. 284, § 15; L. 1975, ch. 299, § 15; L. 1981, ch. 228, § 2; L. 2007, ch. 190, § 13; L. 2015, ch. 42, § 15; July 1.



59-2223 Hearing; entry of appearance, waiver of notice and consent to immediate hearing.

59-2223. Hearing; entry of appearance, waiver of notice and consent to immediate hearing. When a petition is filed for the probate of a will, for the determination that a consent of a spouse to a will is a valid and binding consent or for administration, if all the parties interested as heirs, devisees and legatees enter their appearance in writing, duly acknowledged, waive the notice otherwise required and consent to an immediate hearing, a hearing may be held, in the discretion of the court, as if notice had been given. Such entry of appearance, waiver of notice and consent to an immediate hearing may be given by: (a) A trustee on behalf of the trustee and all beneficiaries of the trust; (b) a conservator on behalf of the conservator and all the conservator's conservatees; (c) a guardian on behalf of the guardian and all the guardian's wards; (d) a guardian ad litem on behalf of the guardian ad litem and all of those whom the guardian ad litem represents; or (e) by an attorney under the servicemembers civil relief act on behalf of an attorney appointed pursuant to the servicemembers civil relief act and all of those whom such attorney represents.

History: L. 1939, ch. 180, § 199; L. 1975, ch. 299, § 16; L. 1981, ch. 228, § 3; L. 1987, ch. 211, § 1; L. 2005, ch. 45, § 3; July 1.



59-2224 Hearings for probate and for determination of validity of spouse's consent; procedure.

59-2224. Hearings for probate and for determination of validity of spouse's consent; procedure. The hearing of a petition for the probate of a will and the hearing of a petition for the determination that the consent of the spouse to the will is a valid and binding consent shall be separate issues which, in the discretion of the court, may be determined in a consolidated hearing or in separate hearings. On the hearing of a petition for the probate of a will or for the determination that the consent of a spouse to a will is a valid and binding consent, unless it is an uncontested, self-proved will or consent, the testimony of at least two of the subscribing witnesses shall be  taken in person, by affidavit or by deposition. The court may waive the requirement of such testimony of such subscribing witnesses upon a proper showing that such witnesses are unavailable or cannot be located.  Otherwise, the court may admit the testimony of other witnesses to prove the capacity of the testator or the spouse and the due execution of the will or consent and, as evidence of such execution, may admit proof of the handwriting of the testator or the spouse and of the subscribing witnesses. Any heir, devisee, or legatee may prosecute or oppose the probate of any will or the determination that the consent of the spouse to the will is a valid and binding consent. If the instrument alleged to be the will is not allowed as the last will and if the estate should be administered, the court shall grant administration to the person or persons entitled thereto.

History: L. 1939, ch. 180, § 200; L. 1963, ch. 299, § 1; L. 1975, ch. 299, § 17; L. 1977, ch. 197, § 2; L. 1981, ch. 228, § 4; L. 1996, ch. 106, § 1; July 1.



59-2225 Hearing on will in opposition.

59-2225. Hearing on will in opposition. If, after a petition for the probate of a will has been filed, another instrument in writing purporting to be the last will or codicil shall be presented, proceedings shall be had for the probate thereof and thereupon the hearing on the petition theretofore filed shall be adjourned to the time fixed for the hearing of the subsequent petition. At such time proof shall be had upon all of such wills, codicils, and all matters pertaining thereto, and the court shall determine which of such instruments, if any, should be allowed as the last will.

History: L. 1939. ch. 180, § 201; July 1.



59-2226 Will presented after probate of will.

59-2226. Will presented after probate of will. If, after a will has been admitted to probate, a later instrument in writing purporting to be the last will or codicil shall be presented, proceedings shall be had for the probate thereof, but notice of the hearing thereof shall be given to the devisees and legatees named in the will admitted to probate in addition to the heirs, and the devisees and legatees named in the will or codicil presented for probate. If the court admits the later will or codicil to probate, the order so admitting such will or codicil shall operate as a revocation of the order admitting the earlier will to probate so far as is necessary to give effect to the later will or codicil.

History: L. 1939, ch. 180, § 202; July 1.



59-2227 Granting of letters.

59-2227. Granting of letters. Upon admission of the will to probate, the court shall appoint an executor or administrator with the will annexed and fix the amount of his or her bond as required by law, if such is required. If any person appointed does not qualify within ten days, the court may, with or without notice, grant letters to another or others. Upon filing of the oath and bond as required by law, letters shall issue.

History: L. 1939, ch. 180, § 203; July 1.



59-2228 Hearing for probate of lost will.

59-2228. Hearing for probate of lost will. A lost or destroyed will may be established if its provisions are clearly and distinctly proved.  When such will is established the provisions thereof shall be distinctly stated, certified by the court, and filed and recorded.  Letters shall issue thereon as in the case of other wills.

History: L. 1939, ch. 180, § 204; L. 1976, ch. 245, § 1; July 1.



59-2229 Admission of will probated outside state.

59-2229. Admission of will probated outside state. When a copy of a will executed outside this state and the probate of it, duly authenticated, is presented by the executor or any other person interested in the will, with a petition for its probate, the court shall fix the time and place for the hearing of the petition, notice of which shall be given to such persons and in such manner as the court directs. The title of any purchaser in good faith, without knowledge of the will, to any property derived from the fiduciary, heirs, devisees or legatees of the decedent shall not be defeated by the production of the will of the decedent and the petition for its probate after six months from the death of the decedent.

History: L. 1939, ch. 180, § 205; L. 1982, ch. 235, § 3; L. 1983, ch. 189, § 1; L. 1985, ch. 191, § 36; July 1.



59-2230 Admission of will probated elsewhere.

59-2230. Admission of will probated elsewhere. (a) If, upon the hearing, it appears to the satisfaction of the court that the will of a resident or nonresident has been proved and admitted to probate outside this state and that it was executed according to the law of the place in which it was made, or in which the testator resided at the time of its execution or of the testator's death or in conformity with the laws of this state, it shall be admitted to probate with the same force and effect as the original probate of a will.

(b) The amendments to this section on July 1, 1982, and on the effective date of this act are declarations of the meaning of this section as it existed on June 30, 1982, and shall apply to any will, whether proved and admitted to probate outside this state before or after July 1, 1982, or before or after the effective date of this act.

History: L. 1939, ch. 180, § 206; L. 1982, ch. 235, § 4; L. 1984, ch. 210, § 1; March 15.



59-2231 Record of order setting aside will probated elsewhere.

59-2231. Record of order setting aside will probated elsewhere. If such will shall later be set aside according to the law of the place where it was originally proved and admitted to probate, a duly authenticated copy of the final decree setting said will aside may be admitted to record in this state in the same manner and with like notice as the authenticated copy of said will was admitted to probate, and when so admitted to record shall have the same force and effect as a like order as to domestic will, unless the heirs, devisees, and legatees thereunder shall have been determined under the provisions of K.S.A. 59-2249.

History: L. 1939, ch. 180, § 207; July 1.



59-2232 Hearing for administration.

59-2232. Hearing for administration. On the hearing of a petition for administration and proof thereof, the court shall appoint an administrator and fix the amount of his or her bond, as required by law. If the person appointed neglects for ten days after written notice of such appointment, served as the court may direct, to file the oath and bond required by law, such neglect shall be deemed a refusal to serve and the court, with or without notice, may appoint such other person or persons as may be entitled to administer such estate.

History: L. 1939, ch. 180, § 208; July 1.



59-2233 Notice to surviving spouse.

59-2233. Notice to surviving spouse. (a) Upon the appointment and qualification of any administrator or executor, the filing of a petition for an order refusing to grant letters of administration or the filing of an affidavit pursuant to K.S.A. 59-618a, and amendments thereto, the administrator, executor, petitioner or affiant shall forthwith mail a copy of the will, if any, together with a notice statement to the surviving spouse stating: "Under K.S.A. 59-6a201 through 59-6a217, and amendments thereto, you may have a right to take a share of property owned by the decedent at death, in whole or in part, and of transfers of property made by the decedent prior to death." Such notice shall be mailed within 10 days of the qualification of the administrator or executor, the filing of a petition for an order refusing to grant letters of administration or the filing of an affidavit pursuant to K.S.A. 59-618a, and amendments thereto. Proof shall be by affidavit filed with the court.

(b) The mailing requirement of subsection (a) may be waived if:

(1) The surviving spouse is the petitioner or affiant; and

(2) a statement that the surviving spouse is aware that under K.S.A. 59-6a201 through 59-6a217, and amendments thereto, the surviving spouse may have a right to take a share of property owned by the decedent at death, in whole or in part, and of transfers of property made by the decedent prior to death is:

(A) Included in the petition for letters of administration, the petition for probate of a will, the petition for an order refusing to grant letters of administration or the affidavit pursuant to K.S.A. 59-618a, and amendments thereto; or

(B) included in an affidavit filed in the matter within 10 days after issuance of letters of administration, issuance of letters of testamentary, issuance of an order refusing to grant letters of administration or the filing of an affidavit pursuant to K.S.A. 59-618a, and amendments thereto.

History: L. 1939, ch. 180, § 209; L. 1951, ch. 335, § 2; L. 1972, ch. 215, § 13; L. 1975, ch. 299, § 18; L. 1976, ch. 242, § 34; L. 1981, ch. 228, § 5; L. 1994, ch. 132, § 20; L. 1996, ch. 53, § 7; L. 2006, ch. 52, § 1; July 1.



59-2233a Same; 59-603 and 59-2233 not retroactive.

59-2233a. Same; 59-603 and 59-2233 not retroactive. The provisions of this act shall govern in proceedings on wills admitted to probate after the effective date of this act, and the provisions of sections 59-603 and 59-2233 of the General Statutes of 1949 as existing prior to amendment by this act, shall govern in proceedings on wills admitted to probate before the effective date of this act.

History: L. 1951, ch. 335, § 3; June 30.



59-2234 Election in case of incapacity.

59-2234. Election in case of incapacity. If the surviving spouse shall be an incapacitated person, it shall be the duty of the court to appoint some suitable person as commissioner, who shall ascertain the value of the provision made by will in lieu of the rights in the estate secured by statute and the value of the rights secured by statute. The commissioner shall make his or her verified written report to the court. Notice of the time and place of the hearing of the petition for the appointment of a commissioner and of the hearing on the commissioner's report shall be given to the surviving spouse and his or her conservator, if any, and all other persons interested in such manner and for such length of time as the court shall direct. After the hearing on the report the court shall make such election for such spouse under disability as is more valuable or advantageous to the spouse, which election shall be deemed as effectual as if made by the spouse when fully competent.

History: L. 1939, ch. 180, § 210; L. 1965, ch. 346,§ 33; Jan. 1, 1966.



59-2235 Selection of homestead and allowances.

59-2235. Selection of homestead and allowances. After the inventory and valuation have been filed, the surviving spouse, or in case there is none, the children, may petition the court to set apart the homestead, and the personal property allowed in K.S.A. 59-403. Such petition shall show the names, ages, and relationship of the parties, a description of the homestead claimed and of the personal property selected, and the valuation of the personal property selected under subsection (2) of K.S.A. 59-403. The petition may be heard with or without notice. Upon proof of the petition, the court shall set apart such homestead and personal property. The property so set apart shall be delivered by the executor or administrator to the persons entitled thereto, and shall not be treated as assets in his or her custody, but the title of the homestead shall be included in the final decree of distribution.

History: L. 1939, ch. 180, § 211; L. 1972, ch. 215,§ 14; L. 1975, ch. 299, § 19; Jan. 1, 1976.



59-2236 Notice to creditors.

59-2236. Notice to creditors. (a) The publication notice to creditors shall be to all persons concerned. It shall state the date of the filing of the petition for administration or petition for probate of a will and shall notify the creditors of the decedent to exhibit their demands against the estate within four months from the date of the first published notice as provided by law and that, if their demands are not thus exhibited, they shall be forever barred.  The notice to creditors required by this section shall be combined with the notice for probate or administration required by K.S.A. 59-2222 and amendments thereto, except that, if the notice required pursuant to K.S.A. 59-2222 and amendments thereto is waived pursuant to K.S.A. 59-2223 and amendments thereto, the notice to creditors required by K.S.A. 59-709 and amendments thereto and this section shall be published separately.

(b) Actual notice required by subsection (b) of K.S.A. 59-709, and amendments thereto, may include, but not be limited to, mailing a copy of the published notice, by first class mail, to creditors within a reasonable time after their identities and addresses are ascertained.

History: L. 1939, ch. 180, § 212; L. 1972, ch. 215,§ 15; L. 1975, ch. 299, § 20; L. 1976, ch. 245, § 4; L. 1985, ch. 191, § 37; L. 1989, ch. 173, § 4; July 1.



59-2237 Exhibition of demands and hearing thereon; allowance without hearing, when.

59-2237. Exhibition of demands and hearing thereon; allowance without hearing, when. (a) Any person may exhibit a demand against the estate of a decedent by filing a petition for its allowance in the proper district court. Such demand shall be deemed duly exhibited from the date of the filing of the petition. The petition shall contain a statement of all offsets which the estate is entitled. The person exhibiting the demand shall provide a copy of the demand, as filed, to the personal representative of the estate. The court shall from time to time as it deems advisable, and must at the request of the executor or administrator, or at the request of any creditor having exhibited demand, fix the time and place for the hearing of such demands. Notice of the time and place of the demand hearing shall be given in such manner and to such persons as the court shall direct.

(b) The verification of any demand may be deemed prima facie evidence of its validity unless a written defense thereto is filed. Upon the adjudication of any demand, the court shall enter its judgment allowing or disallowing it. Such judgment shall show the date of adjudication, the amount allowed, the amount disallowed and classification if allowed. Judgments relating to contingent demands shall state the nature of the contingency.

(c) Any demand not exceeding $5,000, other than a demand by the executor or administrator, duly itemized and verified and which is timely filed, may be paid by the executor or administrator without compliance with any of the provisions of this act relating to petition, notice of hearing, allowance by the court or otherwise. If a written defense to the petition of the executor or administrator for a final settlement and accounting is timely filed by any interested party which takes issue with payment of the demand by the executor or administrator, at the hearing on the petition the burden of proof shall be upon the executor or administrator to establish that the demand was due and owing by the estate. If the demand, or any part thereof, is disallowed by the court, the accounting of the executor or administrator shall not be allowed as to the disallowed demand, or part thereof.

History: L. 1939, ch. 180, § 213; L. 1941, ch. 284, § 10; L. 1943, ch. 213, § 3; L. 1974, ch. 238, § 1; L. 1976, ch. 242, § 35; L. 1987, ch. 212, § 1; L. 1989, ch. 173, § 5; L. 2000, ch. 25, § 6; July 1.



59-2238 Actions pending against decedent at time of death; revivor of actions.

59-2238. Actions pending against decedent at time of death; revivor of actions. (1) Any action pending against any person at the time of such person's death, which by law survives against the executor or administrator, shall be considered a demand legally exhibited against such estate from the time such action shall be revived.  Such action shall be revived in the court in which it was pending and such court shall retain jurisdiction to try and determine said action.

(2) Any action commenced against any executor or administrator after the death of the decedent shall be considered a demand legally exhibited against such estate from the time of serving the original process on such executor or administrator.

(3) The judgment creditor shall file a certified copy of the judgment obtained in an action such as described in subsection (1) or (2) of this section in the proper district court within thirty (30) days after said judgment becomes final.

History: L. 1939, ch. 180, § 214; L. 1951, ch. 343, § 1; L. 1976, ch. 242, § 36; Jan. 10, 1977.



59-2239 Claims against estate; time for filing; when barred.

59-2239. Claims against estate; time for filing; when barred. (1) All demands, including demands of the state, against a decedent's estate, whether due or to become due, whether absolute or contingent, including any demand arising from or out of any statutory liability of decedent or on account of or arising from any liability as surety, guarantor or indemnitor, and including the individual demands of executors and administrators, shall be forever barred from payment unless the demand is presented within the later of: (a) four months from the date of first publication of notice under K.S.A. 59-2236, and amendments thereto; or (b) if the identity of the creditor is known or reasonably ascertainable, 30 days after actual notice was given, except that the provisions of the testator's will requiring the payment of a demand exhibited later shall control. No creditor shall have any claim against or lien upon the property of a decedent other than liens existing at the date of the decedent's death, unless a petition is filed for the probate of the decedent's will pursuant to K.S.A. 59-2220 and amendments thereto or for the administration of the decedent's estate pursuant to K.S.A. 59-2219 and amendments thereto within six months after the death of the decedent and such creditor has exhibited the creditor's demand in the manner and within the time prescribed by this section, except as otherwise provided by this section.

(2) Nothing in this section shall affect or prevent the enforcement of a claim arising out of tort against the personal representative of a decedent within the period of the statute of limitations provided for an action on such claim. For the purpose of enforcing such claims, the estate of the decedent may be opened or reopened, a special administrator appointed, and suit filed against the administrator within the period of the statute of limitations for such action. Any recovery by the claimant in such action shall not affect the distribution of the assets of the estate of the decedent unless a claim was filed in the district court within the time allowed for filing claims against the estate under subsection (1) or an action commenced as provided in subsection (2) of K.S.A. 59-2238 and amendments thereto. The action may be filed in any court of competent jurisdiction and the rules of pleading and procedure in the action shall be the same as apply in civil actions. Any such special administration shall be closed and the special administrator promptly discharged when the statute of limitations for filing such actions has expired and no action has been filed or upon conclusion of any action filed. All court costs incurred in a proceeding under this subsection shall be taxed to the petitioner.

History: L. 1939, ch. 180, § 215; L. 1972, ch. 215, § 16; L. 1976, ch. 245, § 5; L. 1976, ch. 242, § 37; L. 1985, ch. 191, § 38; L. 2004, ch. 73, § 2; July 1.



59-2240 Demands not due.

59-2240. Demands not due. The court may allow demands, which are payable at a future day, at the then present value thereof, or the court may order the executor or administrator to retain in his or her hands sufficient funds to satisfy the same upon maturity; or if the heirs, devisees, or legatees offer to give bond to a creditor for the payment of the creditor's demand according to the terms thereof, the court may order such bond to be given in satisfaction of such demand.

History: L. 1939, ch. 180, § 216; July 1.



59-2241 Hearing on contingent demands.

59-2241. Hearing on contingent demands. Contingent claims or demands against an estate shall be heard and determined by the court in accordance with the rights of the parties respecting such claims and in such manner as not to delay the closing of the estate, if that can be done with justice to the parties.

History: L. 1939, ch. 180, § 217; July 1.



59-2242 Sale of personal property; limitations.

59-2242. Sale of personal property; limitations. A petition for the sale of personal property of a decedent may be heard with or without notice.  The order of sale shall describe the property, and direct whether it shall be sold at private sale or public auction. No sale of personal property shall be made at private sale for less than three-fourths of the valuation pursuant to K.S.A. 59-1201, or in the event of appraisement, for no less than three-fourths of the appraised value so determined pursuant to K.S.A. 59-1202.

History: L. 1939, ch. 180, § 218; L. 1976, ch. 245, § 11; L. 1978, ch. 220, § 1; July 1.



59-2243 Notice of sale at public auction.

59-2243. Notice of sale at public auction. In all sales at public auction, the personal representative shall give notice containing a description of the property to be sold, and stating the time, terms and place of sale, by publication once not less than 10 days before the date of sale in some newspaper, authorized to publish legal notices, of the county where the sale is to be held.

History: L. 1939, ch. 180, § 219; L. 1985, ch. 194, § 1; July 1.



59-2244 Credit may be given.

59-2244. Credit may be given. In all sales of personal property, the court may authorize credit to be given by the executor or administrator not exceeding nine (9) months from the date of his or her appointment and qualification. When such credit is given, notes or bonds with approved sureties shall be taken by the executor or administrator.

History: L. 1939, ch. 180, § 220; L. 1972, ch. 215,§ 17; July 2.



59-2245 Report of sale of personal property.

59-2245. Report of sale of personal property. Within thirty (30) days after any public or private sale of personal property the executor or administrator shall make due report thereof verified by affidavit to the district court.  Such report shall include proof of proper notice of such sale, if at public auction, and, if a clerk was employed for such sale, shall be accompanied by a sale bill signed by such clerk.

History: L. 1939, ch. 180, § 221; L. 1976, ch. 242, § 38; Jan. 10, 1977.



59-2246 Partial distribution.

59-2246. Partial distribution. A petition for partial distribution may be heard without notice, or the court may require notice to be given. When such notice is required or given, a decree of partial distribution shall be final as to the persons entitled to such distribution and as to their respective proportions of the whole estate, unless such decree includes only specific legacies. Where any person entitled to receive a distributive share of any partial distribution of an estate hereunder is the defendant in a garnishment action or proceeding wherein the executor or administrator of the estate is the garnishee, such person's distributive share shall be subject to the order of garnishment served upon the executor or administrator, and no property or funds of the estate shall be delivered or paid over to such person until further order of the court from which the order of garnishment was issued.

History: L. 1939, ch. 180, § 222; L. 1972, ch. 222, § 15; L. 2004, ch. 73, § 3; July 1.



59-2247 Petition and notice of final settlement.

59-2247. Petition and notice of final settlement. (a) The petition of an executor or an administrator for a final settlement and accounting, and a determination of the persons entitled to the estate of a decedent, shall, in addition to other requirements, contain:

(1) A statement of the account;

(2) the names, residences, and addresses of the heirs, devisees, and legatees;

(3) a description of the real estate and the interest of the decedent therein at the time of the decedent's death;

(4) the nature and character of the respective claims of the heirs, devisees, and legatees of the decedent; and

(5) a statement that neither the decedent nor a predeceased spouse of the decedent were paid medical assistance under K.S.A. 39-709, and amendments thereto, or the laws of any other state, or, in the event that such assistance was paid for or to the decedent or a predeceased spouse of the decedent under K.S.A. 39-709, and amendments thereto, or the laws of any other state, that the state making such payments was duly notified of the filing of the petition as required by K.S.A. 59-2222, and amendments thereto.

Notice of the hearing on a petition of an executor or administrator for a final settlement and accounting in which title to real estate is to be assigned by the court shall be given pursuant to K.S.A. 59-2209, and amendments thereto. In all other cases, notice shall be given or waived as provided in K.S.A. 59-2208, and amendments thereto.

History: L. 1939, ch. 180, § 223; L. 1987, ch. 212, § 3; L. 2007, ch. 190, § 14; L. 2015, ch. 42, § 16; July 1.



59-2248 Determination of advancements.

59-2248. Determination of advancements. All questions as to advancements made, or alleged to have been made, by the intestate to any heir shall be heard and determined by the court at the time of settlement, and every such advancement shall be specified in the decree distributing and assigning the estate. For the purpose of determining what proportion any one who has received an advancement is entitled to receive from the estate, the court shall ascertain the value of the entire residue of such estate, by ordering an appraisement or in such other manner as it may deem best.

History: L. 1939, ch. 180, § 224; July 1.



59-2249 Hearing and final decree; real estate; distributive share subject to order of garnishment.

59-2249. Hearing and final decree; real estate; distributive share subject to order of garnishment. (a) On the hearing, unless otherwise ordered, the executor or administrator shall, and other persons may, be examined relative to the account and the distribution of the estate. If all the taxes payable by the estate have been paid so far as there are funds to pay them and the account is correct, it shall be settled and allowed. If the account is incorrect, it shall be corrected and then settled and allowed. Upon settlement and allowance, the court shall determine the heirs, devisees and legatees entitled to the estate and assign it to them by its decree, pursuant to the terms of the will, the laws of intestate succession in effect on the date of the decedent's death or a valid settlement agreement. The decree shall name the heirs, devisees and legatees; describe the property; and state the proportion or part thereof to which each is entitled. The decree shall be binding as to all the estate of the decedent, whether specifically described in the proceedings or not. In the estate of a testate decedent, no heirs need be named in the decree unless they have, as such, an interest in the estate.

(b) When the final decree includes real estate, such decree, or a certified copy of it, may be entered on the transfer record of the county clerk of the proper county. When any such decree which includes real estate shall become final, it shall be the duty of the court to transmit a certified copy of it to the county clerk and the county clerk shall enter it on the transfer record in the clerk's office.

(c) If any person entitled to receive a distributive share of an estate pursuant to a decree hereunder is the defendant in a garnishment action or proceeding in which the executor or administrator of the estate is the garnishee, the person's distributive share shall be subject to the order of garnishment served upon the executor or administrator, and no property or funds of the estate shall be delivered or paid over to the person until further order of the court from which the order of garnishment was issued.

History: L. 1939, ch. 180, § 225; L. 1949, ch. 314, § 1; L. 1972, ch. 222, § 16; L. 1976, ch. 242, § 39; L. 1985, ch. 191, § 39; L. 1989, ch. 174, § 2; L. 1990, ch. 198, § 3; L. 2000, ch. 76, § 4; L. 2010, ch. 44, § 22; July 1.



59-2250 Proceedings to determine descent.

59-2250. Proceedings to determine descent. Whenever any person has been dead for more than six months and has left property or any interest in property, any person interested in the estate or claiming an interest in such property may petition the district court of the county of the decedent's residence, or of any county where property or any interest in property of the decedent is situated, to determine its descent under the laws of intestate succession or under the terms of a valid settlement agreement if:

(a) No will has been filed under K.S.A. 59-618a and amendments thereto within six months after death;

(b) no petition has been filed for the probate of a will in this state; and

(c) no petition for administration has been filed in this state or administration has been had without a determination of the descent of the property.

History: L. 1939, ch. 180, § 226; L. 1941, ch. 284, § 11; L. 1972, ch. 215, § 18; L. 1976, ch. 242, § 40; L. 1985, ch. 191, § 40; L. 1987, ch. 211, § 2; July 1.



59-2251 Decree of descent.

59-2251. Decree of descent. Upon the filing of a petition for determination of descent, the court shall fix the time and place for the hearing on the petition. Notice of any such hearing upon which title to real estate is to be assigned shall be given pursuant to K.S.A. 59-2209, and amendments thereto. In all other cases, notice shall be given or waived as provided in K.S.A. 59-2208, and amendments thereto. Upon proof of the petition, the court shall allow it and enter the court's decree assigning the property to the persons entitled thereto at the time of the decedent's death pursuant to the law of intestate succession in effect on the date of the decedent's death or a valid settlement agreement.

History: L. 1939, ch. 180, § 227; L. 1941, ch. 284, § 12; L. 1978, ch. 221, § 1; L. 1985, ch. 191, § 41; L. 1987, ch. 212, § 4; L. 2000, ch. 76, § 5; L. 2010, ch. 44, § 23; July 1.



59-2252 Opening judgment.

59-2252. Opening judgment. A party against whom a judgment or decree has been rendered in proceedings to determine the persons entitled to the real property of a decedent, without other service than publication in a newspaper, may at any time within one year after the date of the judgment or decree have it opened or set aside and be let in to defend. Before such judgment or decree is opened or set aside, the respondent shall: (1) Give notice to the adverse party of the respondent's intention to make such application; (2) file a full answer to the petition or other pleading; (3) pay all costs of such proceeding if the court requires them to be paid; and (4) make it appear to the satisfaction of the court, by affidavit, that during the pendency of the proceeding the respondent had no actual notice of it in time to appear in court and make the respondent's defense. The title to any property which is the subject of the judgment or decree sought to be opened or set aside and which in consequence of the judgment or decree has passed to a purchaser in good faith shall not be affected by any proceedings under this section. The adverse party, on the hearing of an application to open or set aside such judgment or decree as provided by this section, shall be allowed to present counter affidavits to show that during the pendency of such proceeding the respondent had notice thereof in time to appear in court and make the respondent's defense.

History: L. 1939, ch. 180, § 228; L. 1985, ch. 191, § 42; July 1.



59-2253 Petition and notice of hearing on account.

59-2253. Petition and notice of hearing on account. When any intermediate account of a trustee is filed without a petition of the trustee for a hearing thereon, a copy of the account shall be transmitted to each known beneficiary and proof of such transmission shall be filed with the court. The trustee or any beneficiary may file a petition for the approval of the account, and any beneficiary may file a petition for the disapproval thereof. The trustee shall, subject to the provisions of K.S.A. 59-1607 and 59-1608, file a petition for the approval of a final account. When any such petition is filed, notice of the hearing shall be given to the trustee and each known beneficiary, other than the petitioner, for such time and in such manner as the court deems reasonable.

History: L. 1939, ch. 180, § 229; July 1.



59-2254 Representation.

59-2254. Representation. Any beneficiary who is under legal disability, and also all possible unborn or unascertained beneficiaries may be represented in a trust accounting by living competent members of the class to which they do or would belong, or by a guardian ad litem, as the court deems best.

History: L. 1939, ch. 180, § 230; L. 1965, ch. 346,§ 34; Jan. 1, 1966.



59-2255 Hearing on account.

59-2255. Hearing on account. The court shall, after hearing the petition, act upon the account, and discharge the trustees if the account is an approved distribution account. The court may disapprove any account and surcharge the trustee for any loss caused by a breach of trust committed by the trustee.

History: L. 1939, ch. 180, § 231; July 1.



59-2256 Effect of court approval.

59-2256. Effect of court approval. The approval by the court of a trustee's account after due notice or representation as provided in this act, shall relieve the trustee and the trustee's sureties from liability to all beneficiaries then known and in being, or who thereafter become known or in being, for all the trustee's acts and omissions which are fully and accurately described in the account, including the then investment of trust funds.

History: L. 1939, ch. 180, § 232, July 1.



59-2281 Cases in which joinder of administration proceedings proper.

59-2281. Cases in which joinder of administration proceedings proper.    Proceedings for the administration of estates of two deceased persons, who died intestate, may be joined and united in one proceeding, where the estate or estates left by one or both of such deceased persons has been or is to be received from the other of such deceased persons, immediately or remotely, and no probate or administration proceedings have been had or commenced upon the estate of either of such deceased persons, or where two persons died seized of undivided interests in property, real or personal, and no probate or administration proceedings have been had or commenced on the estate of either, and one or more persons are heirs of both such deceased persons. The court may grant letters of administration upon such estates and they may be administered as one proceeding: Provided, That in all cases herein mentioned the court granting such letters has jurisdiction of each proceeding so joined and united.

History: L. 1947, ch. 316, § 1; June 30.



59-2282 Same; proceedings to determine descent.

59-2282. Same; proceedings to determine descent. Proceedings for the determination of descent of real or personal property, as provided by the probate code, of two or more deceased persons, may be joined and united in one proceeding where the estate or estates left by one or more of such deceased persons, or some part thereof, has been or is to be received from another of such deceased persons, immediately or remotely, or where two or more deceased persons died seized of undivided interests in property, real or personal, and no probate or administration proceedings have been had or commenced on the estate of any of them and one or more persons are heirs of all of such deceased persons.

History: L. 1947, ch. 316, § 2; June 30.



59-2283 Joinder of administration; separate proceedings, when.

59-2283. Joinder of administration; separate proceedings, when. The district court, for good cause shown, may permit said proceedings to be separated and separate petitions filed and docketed for the probate or administration of any estate, and if notice has been previously given and approved by the court, each of said estates shall be proceeded in without further notice.

History: L. 1947, ch. 316, § 3; L. 1976, ch. 242, § 42; Jan. 10, 1977.



59-2284 Same; facts as to each estate.

59-2284. Same; facts as to each estate. In all cases in which proceedings under this act are joined or united, as herein provided, the proceedings shall set out and disclose all facts as to each separate estate that would be required if such proceedings were separately conducted.

History: L. 1947, ch. 316, § 4; June 30.



59-2286 Institution of proceedings; notice, hearing, order and decree; time for appeal.

59-2286. Institution of proceedings; notice, hearing, order and decree; time for appeal. (a) If a person who is a life tenant or joint tenant in real or personal property dies either testate or intestate, leaving no property or estate on which administration proceedings have been had or commenced, any of the remaindermen having an interest in the real or personal property subject to such life estate, any survivor of such joint tenancy or any person claiming any right, title or interest in such real or personal property by, through or under such remainderman or survivor may have the fact of the death of the life tenant or joint tenant and the fact of devolution of title to such real or personal property judicially determined by filing a petition in the district court of the county in which the real property or a part of it is situated, or of the county of the residence of the decedent, alleging the facts of such life estate or joint tenancy; describing such real or personal property; alleging the death of such life tenant or joint tenant as the case may be; and setting forth the names and addresses, if known, of all of the heirs of the decedent, if intestate, or of the decedent's heirs, devisees and legatees, if testate, and of all other persons known by the petitioner  to claim any interest in the real or personal property. The petition shall be sworn to by the petitioner, the petitioner's agent or attorney.

(b) Upon the filing of such petition, the court shall enter an order fixing the date and hour for hearing it, which date shall be not less than 10 days from the date of entry of the order.

(c) Notice of hearing in all proceedings commenced pursuant to this section in which real property is to be assigned by the court shall be given pursuant to K.S.A. 59-2209, and amendments thereto. In all other cases, notice shall be given or waived as provided by K.S.A. 59-2208, and amendments thereto.

(d) Upon hearing of such petition, the court shall hear the evidence and proof of the death. The court shall enter an order and decree determining the following facts: (1) The death of the life tenant or joint tenant, as the case may be; (2) the termination of the life estate or joint tenancy in real or personal property, as the case may be; and (3) the fact of devolution of title to the real or personal property to the remaindermen having an interest in the real or personal property, or the survivor or survivors of such joint tenancy, as the case may be.  Upon entry, the order or decree, unless appealed as provided by law within 30 days from the date issued, shall be conclusive of the facts therein found as to all purchasers, encumbrancers or lienors of such real or personal property acquiring their titles, encumbrances or liens in good faith, relying upon the decree.

History: L. 1951, ch. 346, § 1; L. 1965, ch. 351, §1; L. 1976, ch. 242, § 43; L. 1985, ch. 191, § 43; L. 2000, ch. 76, § 6; L. 2010, ch. 44, § 24; July 1.



59-2287 Refusal to grant letters of administration; order; notice; termination of administration.

59-2287. Refusal to grant letters of administration; order; notice; termination of administration. (a) The district court, in its discretion, may refuse to grant letters in the following cases:

(1) When the value of real or personal property owned by the decedent is not greater in amount than is allowed by law as exempt property and the allowance to the surviving spouse or minor children under K.S.A. 59-403, and amendments thereto.

(2) When the real and personal estate of the decedent does not exceed $50,000 and the estate is not subject to allowances pursuant to K.S.A. 59-403, and amendments thereto, or such allowances are waived, any heir, devisee, legatee, creditor or other interested person may petition for refusal of letters by giving bond in the sum of not less than the value of the estate. Such bond shall be approved by the district court and conditioned upon the creditor's or heir's assuming the obligation to pay, so far as the assets of the estate will permit, the debts of the decedent in the order of their preference, and to distribute the balance, if any, to the persons entitled thereto under the law, except that real estate sold in accordance with this section shall be deemed to have marketable title as ordered by the court, and no creditor, heir or other person shall be deemed to have an interest after passage of six months following the date of death.

(b) Proof may be allowed by or on behalf of the surviving spouse or minor children before the district court of the value and nature of the estate. If the court is satisfied that no estate will be left after allowing to the surviving spouse or minor children their exempt property and statutory allowances, or that the real and personal estate does not exceed $50,000 when the petition is filed by a creditor or heir, the court may order that no letters of administration shall be issued on the estate, unless, upon the petition of other creditors, heirs or parties interested, the existence of other or further property is shown.

(c) When a petition is filed under this section by a surviving spouse or minor children, notice of the proceeding shall be given pursuant to K.S.A. 59-2222, and amendments thereto.

(d) Whenever it appears to the court that further proceedings in the administration of an estate pursuant to this section are unnecessary, the court shall enter an order terminating the administration of such estate. Such order shall be made without notice, unless the court otherwise orders, and it shall be to the effect that, unless further estate of the decedent be discovered, all further settlements and other proceedings concerning the estate be dispensed with and that the surviving spouse and minor children are relieved of any further obligations with respect to the estate. If further estate of the decedent is discovered and administration is had on it, such administration shall not abrogate or invalidate or otherwise affect any right, title or interest in property transferred or vested pursuant to this section unless the court, for good cause shown, otherwise determines and orders.

(e) Any will filed pursuant to this section within a period of six months after the death of the testator may be admitted to probate after such six-month period.

History: L. 1965, ch. 353, § 1; L. 1968, ch. 186, § 1; L. 1969, ch. 282, § 1; L. 1970, ch. 229, § 1; L. 1975, ch. 299, § 21; L. 1976, ch. 242, § 44; L. 1979, ch. 179, § 2; L. 1980, ch. 166, § 6; L. 1985, ch. 191, § 44; L. 1989, ch. 173, § 6; L. 1993, ch. 277, § 2; L. 2000, ch. 76, § 7; L. 2000, ch. 159, § 9; L. 2008, ch. 14, § 4; L. 2010, ch. 44, § 25; July 1.



59-2288 Same; apportionment of property between surviving spouse and minor children.

59-2288. Same; apportionment of property between surviving spouse and minor children. In cases arising under K.S.A. 59-2287, the district court, if it finds that it would be just and equitable to make an apportionment of property between a surviving spouse and minor children, shall in its order thereunder make such apportionment of the personal property and assign title.

History: L. 1965, ch. 353, § 2; L. 1975, ch. 299, § 22; L. 1976, ch. 242, § 45; Jan. 10, 1977.



59-2289 Same; appraisal may be ordered.

59-2289. Same; appraisal may be ordered. The district court in its discretion may order the appraisal of the property before an order refusing letters is made under K.S.A. 59-2287.  The appraisal shall be made by one or more appraisers approved by the court and the cost shall be paid by the persons entitled to the property in accordance with the order of the court.

History: L. 1965, ch. 353, § 3; L. 1976, ch. 242, § 46; Jan. 10, 1977.



59-2290 Same; act supplemental to probate code.

59-2290. Same; act supplemental to probate code. This act shall be construed as supplemental to and a part of the Kansas probate code.

History: L. 1965, ch. 353, § 4; June 30.



59-2291 Disclaimer of interest in property; persons authorized; disclaimer instrument, contents, validity.

59-2291. Disclaimer of interest in property; persons authorized; disclaimer instrument, contents, validity. (a) A person or the personal representative of a person may disclaim in whole, in part or in an undivided part any real or personal property, or any interest therein or power thereover, passing upon death of another to such person as: (1) Heir; (2) next of kin; (3) devisee; (4) legatee; (5) a person succeeding to a disclaimed interest; (6) beneficiary under a testamentary instrument; (7) beneficiary under an insurance policy; (8) joint owner with a right of survivorship in real or personal property, to the extent the survivor may take more than the survivor's equitable portion of the property; (9) a person named to take on the death of the other person; (10) donee of a power of appointment; (11) beneficiary under the terms of aninter vivos trust;  or (12) a person designated to take pursuant to a power of appointment exercised by or under a testamentary instrument.

(b) Disclaimer pursuant to this act shall be made by filing a written instrument and giving notice thereof in the manner hereinafter provided.  The instrument shall: (1) Describe the property, interest or power subject to the disclaimer, (2) contain a declaration of disclaimer and the extent thereof and (3) be signed and acknowledged by the disclaimant.

(c) Notwithstanding the provisions of subsections (a) and (b), a disclaimer shall only be valid to the extent that it does not conflict with K.S.A. 39-709 and amendments thereto.

History: L. 1968, ch. 367, § 1; L. 1976, ch. 242, § 47; L. 1980, ch. 168, § 1; L. 1985, ch. 191, § 45; L. 1993, ch. 180, § 2; July 1.



59-2292 Same; filing and recordation of disclaimer instrument.

59-2292. Same; filing and recordation of disclaimer instrument. (a) The disclaimer instrument shall be filed within nine months after the latest of: (1) The death of the decedent or the donee of the power, as the case may be; (2) if the taker of the power, property or interest is not then finally ascertained or if the taker's interest has not become indefeasibly fixed both in quality and in quantity, the date that the taker becomes finally ascertained and such taker's interest becomes indefeasibly fixed both in quality and in quantity; or (3) the date when the taker of the property, interest or power attains the age of 21 years.

(b) The disclaimer instrument shall be filed and recorded in the district court in which the estate of the decedent or the donee of the power is or may be administered. Upon filing the disclaimer instrument, the disclaimant shall give notice of the disclaimer by personal delivery or sending, by certified mail, a copy of the instrument to the transferor, or the personal representative of the transferor, of the property, interest or power or to the holder of the legal title to the property to which the interest or power relates.

History: L. 1968, ch. 367, § 2; L. 1972, ch. 215, § 19; L. 1976, ch. 242, § 48; L. 1980, ch. 168, § 2; L. 1985, ch. 191, § 46; July 1.



59-2293 Same; effect of disclaimer; disclaimer barred, when; limit on disclaimant's interest of no effect; interests subject to disclaimer; disclaimer applicable to income from property disclaimed.

59-2293. Same; effect of disclaimer; disclaimer barred, when; limit on disclaimant's interest of no effect; interests subject to disclaimer; disclaimer applicable to income from property disclaimed. (a) Unless the decedent or donee of the power has otherwise provided, the property, interest or power disclaimed as provided in K.S.A. 59-2291 and amendments thereto shall descend or be distributed as if the disclaimant had predeceased the decedent or, if the disclaimant is designated to take pursuant to a power of appointment exercised by or under a testamentary instrument, as if the disclaimant had predeceased the donee of the power. In every case, the disclaimer shall relate back for all purposes to the date of death of the decedent or the donee, as the case may be, except that, in the case of a beneficiary under the terms of an inter vivos trust, the disclaimer shall relate back to the date of the transfer.

(b) Any conveyance of or contract to convey real property or any interest therein, any assignment or transfer of or contract to assign or transfer personal property, any written waiver of the right to disclaim the taking of or power over real or personal property or any sale or other disposition of real or personal property pursuant to judicial process by a person attempting to disclaim the taking of or power over property bars the right of such person to disclaim as to the power, property or interest.

(c) The right to disclaim shall exist irrespective of any limitation on the interest of the disclaimant in the nature of a spendthrift provision or similar restriction.

(d) A disclaimer when filed and recorded or a written waiver of the right to disclaim shall be final, and the disclaimer or waiver cannot be revoked and shall be binding upon the disclaimant or person waiving, the personal representative of the disclaimant or person waiving and all parties claiming the right to disclaim or waive by, through or under the disclaimant or person waiving, except that, in the case of disclaimer, the interest in or power over the property shall pass as provided in subsection (a) unless otherwise provided by the instrument creating the interest or power or unless the interest or power is further disclaimed by the person succeeding to the disclaimed interest or power.

(e) Any interest in real or personal property which exists on the effective date of this act, but which has not then become indefeasibly fixed both in quality and quantity, or the taker of which has not then become finally ascertained, may be disclaimed after the effective date of this act in the manner provided herein, but no interest which has become fixed prior to the effective date of this act in any person other than the disclaimant shall be destroyed or diminished by any action of the disclaimant taken pursuant to this act.

(f) Any interest, rents, profits or other income which arises from an interest in property disclaimed pursuant to this act and which accrues between the date of the death of the decedent or donee and the date of the disclaimer shall be the property of the person entitled to receive the disclaimed interest in the property and the person shall have a right of action against the disclaimant to recover that income.

History: L. 1968, ch. 367, § 3; L. 1980, ch. 168, § 3; L. 1982, ch. 236, § 1; July 1.



59-2294 Act supplemental to probate code.

59-2294. Act supplemental to probate code. The provisions of this act shall be part of and supplemental to the Kansas probate code.

History: L. 1980, ch. 168, § 4; July 1.






Article 22a CY-PRES RULE FOR CHARITABLE TRUSTS, DEVISES OR BEQUESTS

59-22a01 Order for administration in accordance with intent; order of change to qualify for federal estate tax deduction.

59-22a01. Order for administration in accordance with intent; order of change to qualify for federal estate tax deduction. (a) If a trust for charity is or becomes illegal or impossible or impracticable of fulfillment or if a devise or bequest for charity, at the time it was intended to become effective is illegal or impossible or impracticable of fulfillment, and if the settlor or testator, manifested a general intention to devote the property to charity, any judge, on application of any trustee, executor, administrator, any interested party or the attorney general, may order an administration of the trust, devise or bequest as nearly as possible to fulfill the manifested general charitable intention of the settlor or testator. In every such proceeding, the attorney general, as representative of the public interest, shall be notified and given an opportunity to be heard. The provisions of this act shall not be applicable if the settlor or testator has provided, either directly or indirectly, for an alternative plan in the event the charitable trust, devise or bequest is or becomes illegal or impossible or impracticable of fulfillment. If the alternative plan is also a charitable trust or devise or bequest for charity and such trust, devise or bequest for charity fails, the intention shown in the original plan shall prevail in the application of this act.

(b) In the case of a will, trust or other governing instrument, if a federal estate tax deduction is not allowable at the time of a decedent's death because of the failure of an interest in property which passes from the decedent to a person, or for a use, described in section 2055(a) of the internal revenue code of 1986, to meet the requirements of section 170(f)(3)(B) or 2055(e)(2) of the internal revenue code of 1986, then in order that such deduction shall nevertheless be allowable under section 2055(a) of the internal revenue code of 1986, any judge, on application of any trustee, executor, administrator or any interested party may:

(1) With the written consent of the charitable beneficiaries, the noncharitable beneficiaries not under any legal disability and duly appointed guardians or guardians ad litem acting on behalf of any beneficiaries under legal disability or conservator; or

(2) upon a finding that the interest of such beneficiaries is substantially preserved, order a change to the governing instrument by reformation, amendment, construction or otherwise, which changes a reformable interest into a qualified interest within the meaning of section 2055(e)(3) of the internal revenue code of 1986. In every such proceeding, the attorney general, as representative of the public interest, shall be notified and given an opportunity to be heard.

(c) As used in this act:

(1) "Charity" and "charitable" includes, but is not limited to, any eleemosynary, religious, benevolent, educational, scientific, artistic or literary purpose.

(2) "Impracticable of fulfillment" includes, but is not limited to, the failure of any trust for charity, testamentary or inter vivos, including, without limitation, trusts described in section 509 of the internal revenue code of 1986 and charitable remainder trusts described in section 664 of the internal revenue code of 1986, to include, if required to do so by section 508(e) or section 4947(a) of the internal revenue code of 1986, the provisions relating to governing instruments set forth in section 508(e) of the internal revenue code of 1986.

(d) The provisions of this act shall be effective as to all wills and trusts not construed prior to the effective date of this act.

History: L. 1988, ch. 199, § 1; L. 1991, ch. 168, § 1; May 2.






Article 23 PROCEEDINGS FOR SALE, LEASE AND MORTGAGE OF REALTY

59-2301 Definitions.

59-2301. Definitions. As used in this article [*], the word "lease," unless the context otherwise indicates, means a lease for more than three years, or an oil and gas or other mineral lease; the word "mortgage" includes an extension of an existing mortgage, subject to the provision of K.S.A. 59-1809.

History: L. 1939, ch. 180, § 256; July 1.

* "Article" is apparently reference to 59-2301 to 59-2313.



59-2302 Lease for three years or less.

59-2302. Lease for three years or less. A petition for the lease of the real estate of a decedent, or of a conservatee, for a term of three years or less may be heard with or without notice. The court may direct the personal representative to execute the lease whenever it appears to be for the best interests of the estate or the persons interested in the real estate.

History: L. 1939, ch. 180, § 257; L. 1965, ch. 346,§ 35; L. 1985, ch. 191, § 47; July 1.



59-2303 Petition to sell, lease or mortgage real estate.

59-2303. Petition to sell, lease or mortgage real estate. (a) An executor or administrator may file a petition to sell real estate of a decedent.  The petition shall state the facts constituting the reasons for the application and describe the real estate to be sold.  It may include all the real estate of the decedent subject to sale, or any part or parts thereof.

The petition also may state the name of a prospective purchaser and the terms of a proposed sale, and may include a request for approval of named appraisers and for confirmation of the proposed transaction.  In this event, the petition also shall contain a full disclosure of any financial or blood relationship between the proposed purchaser and the fiduciary.  If no such relationship exists, the petition shall so state.

(b) A conservator may file a petition to sell, lease, or mortgage real estate of a conservatee.  The petition shall state the facts constituting the reasons for the application and describe the real estate to be sold, leased, or mortgaged.  It may include all the real estate of the conservatee subject to sale, lease, or mortgage, or any part or parts thereof.  It may apply in the alternative for authority to sell, lease, or mortgage.

The petition also may state the name of a prospective purchaser, lessee or mortgagee and the terms of a proposed sale, lease or mortgage, and may include a request for approval of named appraisers and for confirmation of the proposed transaction.  In this event, the petition also shall contain a full disclosure of any financial or blood relationship between the proposed purchaser, lessee and mortgagee, and the fiduciary.  If no such relationship exists, the petition shall so state.

History: L. 1939, ch. 180, § 258; L. 1965, ch. 346,§ 36; L. 1975, ch. 299, § 23; L. 1976, ch. 245, § 6; July 1.



59-2304 Notice and hearing.

59-2304. Notice and hearing. Notice of the hearing, unless waived, shall briefly state the nature of the application made by the petition and shall be given in such manner as the court may direct.  At the hearing and upon proof of the petition, the court shall have full power to order the sale, lease, or mortgage of all the real estate described in the petition, or to order the sale, lease, or mortgage of one or more tracts thereof, if such order shall be within the terms of the application made by the petition.  The district court, with the consent of the mortgagee, may order the sale of real estate subject to the mortgage, but such consent shall release the estate of the decedent or conservatee, should a deficit later appear.  If the petition and notice have included the details of a proposed transaction, the court may confirm the proposed sale, lease or mortgage, provided that the requirements of K.S.A. 59-1703 and 59-2307, have been met.

History: L. 1939, ch. 180, § 259; L. 1965, ch. 346,§ 37; L. 1975, ch. 299, § 24; L. 1976, ch. 245, § 7; L. 1976, ch. 242, § 49; Jan. 10, 1977.



59-2305 Order.

59-2305. Order. (a) In all cases the order shall describe the real estate to be sold, leased or mortgaged and may designate the sequence in which the several tracts shall be sold, leased or mortgaged, subject to the provisions of this act.

(b) An order for sale shall direct whether the real estate shall be sold at private sale or public auction.  If at private sale, it shall direct that the real estate shall not be sold for less than 3/4 of the appraised value.  If at public auction, it shall direct the place or places of sale.  It shall direct that the sale be for cash, for cash and deferred payments, or deferred payments.  In all cases, the order shall specify the time of payment, the interest on deferred payments and the manner in which the payments shall be secured.

(c) An order to lease shall not be made for less than 3/4 of the appraised value of the leasehold interest.  The order shall direct that the lease be for cash, for cash and deferred payments or for deferred payments. If the lease is of real estate used for farming, the lease may be upon a crop share basis and the share shall be that recognized as standard in the community, subject to the approval of the court. In all cases, the order shall specify the time of payment, the interest on deferred payments and the manner in which the payments shall be secured.

(d) An order to mortgage shall fix the maximum amount of principal, the maximum rate of interest and the earliest and latest date of maturity and shall direct the purpose for which the proceeds shall be used.

(e) An order for sale, lease or mortgage shall remain in force until terminated by the court, but no private sale or lease shall be made unless the real estate or the leasehold interest in the real estate has been appraised or reappraised within six months preceding the sale or lease.

(f) If the petition and notice have included the details of a proposed transaction and the requirements of K.S.A. 59-1703 and 59-2307, and amendments thereto, have been met, the court may confirm the proposed transaction as a part of its order to sell, lease or mortgage, and no report of sale or confirmation of sale shall be required.

History: L. 1939, ch. 180, § 260; L. 1968, ch. 175,§ 1; L. 1975, ch. 299, § 25; L. 1976, ch. 245, § 8; L. 1982, ch. 237, § 1; April 15.



59-2306 Additional bond of representative.

59-2306. Additional bond of representative. The court may require the personal representative, if it deems it necessary before such sale, lease or mortgage, or before the confirmation thereof, to give an additional bond to secure the further assets arising from the sale, lease or mortgage of such real estate.

History: L. 1939, ch. 180, § 261; L. 1985, ch. 191, § 48; July 1.



59-2307 Appraisement.

59-2307. Appraisement. Before the personal representative sells or leases any real estate at private sale, such real estate shall be appraised at its full and fair value. For the purpose of conducting the appraisal, the personal representative shall appoint not more than three disinterested appraisers who shall be approved by the court unless good cause is shown to the court why the named appraisers should not be approved.  The appraisal shall be made within the time period prescribed by subsection (e) of K.S.A. 59-2305 and amendments thereto.

History: L. 1939, ch. 180, § 262; L. 1961, ch. 271, § 1; L. 1975, ch. 299, § 26; L. 1976, ch. 245, § 9; L. 1985, ch. 191, § 49; July 1.



59-2308 Sale at public auction.

59-2308. Sale at public auction. In all sales at public auction the personal representative shall give notice containing a particular description of the real estate to be sold, and by stating the time, terms and place of sale. The notice shall be given by publication once a week for three consecutive weeks in some newspaper, authorized to publish legal notices, of the county in which the real estate is situated. The date set for the sale shall not be earlier than seven days nor later than 14 days after the date of the last publication of notice. If the tracts to be sold are contiguous and lie in more than one county, notice may be given and the sale made in either of such counties.

History: L. 1939, ch. 180, § 263; L. 1985, ch. 191, § 50; July 1.



59-2309 Report and confirmation.

59-2309. Report and confirmation. (a) The personal representative shall make a verified report of such representative's proceedings to the court, with the certificate of appraisement in case appraisement is required, and with proof of publication in case sale is made at public auction. The report shall state that the personal representative did not directly or indirectly acquire any beneficial interest in the real estate, or the lease or mortgage thereof, as the case may be, and that the personal representative is not interested in the property sold, leased or mortgaged, except as stated in such representative's report. The report also shall contain a full disclosure of any financial or blood relationship between the personal representative and the proposed purchaser, lessee or mortgagee. If no such relationship exists, the report shall so state.

(b) The court, after having duly examined the report and being satisfied that the sale, lease or mortgage has been in all respects made in conformity to law and ought to be confirmed, shall confirm it and order the personal representative to make a deed, lease or mortgage to the person entitled thereto. The instrument shall refer to the order for sale, lease or mortgage by its date, and the court by which it was made, and shall transfer to the grantee, lessee or mortgagee all the right, title and interest of the decedent or conservatee in the estate granted by the instrument, discharged from liability assumed for the decedent's or conservatee's debts, except encumbrances assumed.

History: L. 1939, ch. 180, § 264; L. 1965, ch. 346,§ 38; L. 1975, ch. 299, § 27; L. 1985, ch. 191, § 51; July 1.



59-2310 Authorization of conveyance or lease of real estate.

59-2310. Authorization of conveyance or lease of real estate. Upon the filing of a petition by any person claiming to be entitled to a conveyance from a decedent or conservatee bound by written instrument to make a conveyance or lease, or by the personal representative, setting forth a description of the real estate and the facts upon which such claim for conveyance or lease is based, the court shall fix the time and place for the hearing thereof, notice of which shall be given to such persons and in such manner as the court shall direct. Upon proof of the petition, the court may order the personal representative to execute and deliver a deed of conveyance or lease upon performance of the contract.

History: L. 1939, ch. 180, § 265; L. 1965, ch. 346,§ 39; L. 1985, ch. 191, § 52; July 1.



59-2311 Title conveyed by deed or other instrument executed by personal representative.

59-2311. Title conveyed by deed or other instrument executed by personal representative. The deed or other instrument of the personal representative executed pursuant to K.S.A. 59-2309 or 59-2310, and amendments thereto, shall be received in all courts as presumptive evidence that the personal representative in all respects observed the directions and complied with the requisites of law and shall vest title to the estate granted in the party receiving it in the same manner as if conveyed by the decedent in the decedent's lifetime or conveyed, leased or mortgaged by the conservatee as if of full age and sound mind.

History: L. 1939, ch. 180, § 266; L. 1965, ch. 346,§ 40; L. 1985, ch. 191, § 53; July 1.



59-2312 Real estate commission.

59-2312. Real estate commission. The court may in its discretion, after notice to all parties in interest, allow a real estate commission, but such allowance shall be passed upon by the court prior to the sale.

History: L. 1939, ch. 180, § 267; July 1.



59-2313 Payment of title documents.

59-2313. Payment of title documents. The court shall have authority to allow payment for certificate of abstract of title or policy of title insurance in connection with the sale of any real estate.

History: L. 1939, ch. 180, § 268; July 1.



59-2314 Homestead of incapacitated spouse; execution of mortgage and oil, gas and other mineral leases.

59-2314. Homestead of incapacitated spouse; execution of mortgage and oil, gas and other mineral leases. When a husband or wife, while occupying a homestead, is adjudged to be an incapacitated person, the conservator of such spouse may be authorized, by the district court having jurisdiction, to join with the competent spouse in executing a mortgage upon the homestead, renewing or refinancing an encumbrance thereon which is likely to cause loss, or in executing a lease thereon authorizing the lessee, said lessee's heirs and assigns, to explore and produce therefrom oil, gas, coal, lead, zinc, or other minerals as herein provided.

History: L. 1945, ch. 240, § 1; L. 1965, ch. 346, §41; L. 1976, ch. 242, § 50; Jan. 10, 1977.



59-2315 Same; petition.

59-2315. Same; petition. For the purposes set out in K.S.A. 59-2314, the competent spouse and the conservator may jointly file a petition in the district court of the county in which such homestead is situated praying for the execution of a mortgage upon the homestead or for the execution of an oil, gas or other mineral lease thereon.

History: L. 1945, ch. 240, § 2; L. 1965, ch. 346, §42; L. 1976, ch. 242, § 51; Jan. 10, 1977.



59-2316 Same; copy of proposed lease; notice and hearing.

59-2316. Same; copy of proposed lease; notice and hearing. In the case of a proceeding hereunder for the execution of oil, gas or other mineral lease, a copy of the proposed lease shall be attached to the petition.  The petition shall be heard upon notice as directed by the district court and determined as in other cases except that such petition shall not be heard in less than ten (10) days after a guardian ad litem shall have been appointed as in this act provided and notice of such appointment shall have been given to such guardian ad litem.

History: L. 1945, ch. 240, § 3; L. 1976, ch. 242, § 52; Jan. 10, 1977.



59-2317 Same; guardian ad litem; duties.

59-2317. Same; guardian ad litem; duties. In every proceeding brought under this act and immediately upon the filing of a petition as provided in K.S.A. 59-2315, a guardian ad litem shall be appointed for the incapacitated spouse, who shall make an independent investigation of the facts and representations made in the petition, and shall, on or before the date fixed for the hearing on said petition, file in said district court a verified report setting forth the results of said guardian's investigation, together with said guardian's recommendations respecting the relief prayed for in the petition.  And the court shall consider such report together with all evidence that may be offered in support of such petition or report in determining what relief, if any, should be granted in the proceeding.

History: L. 1945, ch. 240, § 4; L. 1965, ch. 346, §43; L. 1976, ch. 242, § 53; Jan. 10, 1977.



59-2318 Same; what renewed or refinanced mortgage may include.

59-2318. Same; what renewed or refinanced mortgage may include. In case of a proceeding to mortgage, the renewed or refinanced mortgage may include all sums of money necessary to discharge all liens on the homestead including interest, taxes, costs of all necessary proceedings, with a reasonable attorney fee, and the cost of abstract of title, or other title papers, when the necessity therefor or advantage to the owner of the homestead or to the insane spouse shall clearly appear.

History: L. 1945, ch. 240, § 5; April 6.



59-2319 Same; proceeds from lease exempt from certain liabilities.

59-2319. Same; proceeds from lease exempt from certain liabilities.    The proceeds from the execution of any such lease, whether denominated bonus, rental, royalty, or otherwise, shall be wholly exempt from liability for payment or satisfaction of any debts or other obligations of either spouse, except taxes, encumbrances and liens on the homestead, the necessary cost of the proceeding for the execution of such lease, and the support, maintenance and education of the conservatee, his or her spouse, and children.

History: L. 1945, ch. 240, § 6; L. 1965, ch. 346, §44; Jan. 1, 1966.



59-2320 Same; assignment of proceeds from lease for certain purposes.

59-2320. Same; assignment of proceeds from lease for certain purposes.    In its order authorizing the conservator to join with the competent spouse in executing an oil, gas or other mineral lease as provided in the act, the court may, in any proper case, authorize such conservator to join the competent spouse in the execution and delivery of an assignment of the proceeds of such lease to the owner and holder of any mortgage lien upon the homestead, as additional security for the payment of such mortgage lien, and for the application of such proceeds to the payment of the mortgage debt.

History: L. 1945, ch. 240, § 7; L. 1965, ch. 346, §45; Jan. 1, 1966.



59-2321 Same; distribution of net proceeds of lease; revocation or modification.

59-2321. Same; distribution of net proceeds of lease; revocation or modification. The district court authorizing any such lease by order shall direct the division of the net proceeds of such lease between the competent spouse and the conservator in such proportions as may be proper, equitable and just, having due regard for the time and manner of acquiring the homestead.  Any unpaid or undistributed proceeds at the death of either spouse shall be considered as property of the owner of the homestead and payable to such owner. Within the limits above prescribed such order for payment or distribution may for good cause shown, upon due notice and hearing, be revoked or modified from time to time as justice and interest of the parties may require.

History: L. 1945, ch. 240, § 8; L. 1965, ch. 346, §46; L. 1976, ch. 242, § 54; Jan. 10, 1977.



59-2322 Same; presumptive evidence that mortgage or lease properly executed.

59-2322. Same; presumptive evidence that mortgage or lease properly executed. The mortgage or lease executed pursuant to this section shall be received in all courts as presumptive evidence that the conservator in all respects observed the directions and complied with the requisites of law, and shall vest title to the interest granted in the party receiving the same in like manner as if the mortgage or lease was executed by the conservatee and the conservatee was of full age and sound mind.

History: L. 1945, ch. 240, § 9; L. 1965, ch. 346, §47; Jan. 1, 1966.






Article 24 APPEALS AND TRANSFERS

59-2401 Appealable orders in cases involving decedents' estates, when; bond.

59-2401. Appealable orders in cases involving decedents' estates, when; bond. (a) An appeal from a district magistrate judge to a district judge may be taken no later than 30 days from the date of entry of any of the following orders, judgments or decrees in any case involving a decedent's estate:

(1) An order admitting or refusing to admit a will to probate.

(2) An order finding or refusing to find that there is a valid consent to a will.

(3) An order appointing, refusing to appoint, removing or refusing to remove a fiduciary other than a special administrator.

(4) An order setting apart or refusing to set apart a homestead or other property, or making or refusing to make an allowance of exempt property to the spouse and minor children.

(5) An order determining, refusing to determine, transferring or refusing to transfer venue.

(6) An order allowing or disallowing a demand, in whole or in part, when the amount in controversy exceeds $5,000.

(7) An order authorizing, refusing to authorize, confirming or refusing to confirm the sale, lease or mortgage of real estate.

(8) An order directing or refusing to direct a conveyance or lease of real estate under contract.

(9) Judgments for waste.

(10) An order directing or refusing to direct the payment of a legacy or distributive share.

(11) An order allowing or refusing to allow an account of a fiduciary or any part thereof.

(12) A judgment or decree of partial or final distribution.

(13) An order compelling or refusing to compel a legatee or distributee to refund.

(14) An order compelling or refusing to compel payments or contributions of property required to satisfy the elective share of a surviving spouse pursuant to K.S.A. 59-6a201 et seq., and amendments thereto.

(15) An order directing or refusing to direct an allowance for the expenses of administration.

(16) An order vacating or refusing to vacate a previous appealable order, judgment, decree or decision.

(17) A decree determining or refusing to determine the heirs, devisees and legatees.

(18) An order adjudging a person in contempt pursuant to K.S.A. 59-6a201 et seq., and amendments thereto.

(19) An order finding or refusing to find that there is a valid settlement agreement.

(20) An order granting or denying final discharge of a fiduciary.

(21) Any other final order, decision or judgment in a proceeding involving a decedent's estate.

(b) An appeal from the district court to an appellate court taken pursuant to this section shall be taken in the manner provided by chapter 60 of the Kansas Statutes Annotated for other civil cases.

(c) Pending the determination of an appeal pursuant to section (a) or (b) of this section, any order appealed from shall continue in force unless modified by temporary orders entered by the court hearing the appeal. The supersedeas bond provided for in K.S.A. 60-2103, and amendments thereto, shall not stay proceedings under an appeal from the district court to an appellate court.

(d) In an appeal taken pursuant to section (a) or (b) of this section, the court from which the appeal is taken may require an appropriate party, other than the state of Kansas, any subdivision thereof, and all cities and counties in this state, to file a bond in such sum and with such sureties as may be fixed and approved by the court to ensure that the appeal will be prosecuted without unnecessary delay and to ensure the payment of all judgments and any sums, damages and costs that may be adjudged against that party.

History: L. 1939, ch. 180, § 269; L. 1965, ch. 346, § 48; L. 1976, ch. 243, § 43; L. 1976, ch. 242, § 55; L. 1977, ch. 112, § 18; L. 1987, ch. 211, § 3; L. 2000, ch. 25, § 8; L. 2002, ch. 114, § 61; L. 2006, ch. 56, § 2; July 1.



59-2401a Appealable orders involving proceedings under chapter 59, when; bond.

59-2401a. Appealable orders involving proceedings under chapter 59, when; bond. (a) An appeal by an interested party from a district magistrate judge who is not regularly admitted to practice law in Kansas to a district judge may be taken no later than 14 days from any final order, judgment or decree entered in any proceeding pursuant to:

(1) The Kansas adoption and relinquishment act, K.S.A. 59-2111 et seq., and amendments thereto;

(2) the care and treatment act for mentally ill persons, K.S.A. 59-2945 et seq., and amendments thereto;

(3) the care and treatment act for persons with an alcohol or substance abuse problem, K.S.A. 59-29b45 et seq., and amendments thereto; or

(4) the act for obtaining a guardian or conservator, or both, K.S.A. 59-3050 et seq., and amendments thereto.

The appeal shall be heard no later than 30 days from the date the notice of appeal is filed. If no record was made of the proceedings, the trial shall be de novo. Except as provided further, if a record was made of the proceedings, the district judge shall conduct the appeal on the record. Upon motion of any party to the proceedings, the district judge may hold a trial de novo.

(b) An appeal by an interested party from a district judge, or a district magistrate judge who is regularly admitted to practice law in Kansas, to an appellate court shall be taken pursuant to article 21 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto, from any final order, judgment or decree entered in any proceeding pursuant to:

(1) The Kansas adoption and relinquishment act, K.S.A. 59-2111 et seq., and amendments thereto;

(2) the care and treatment act for mentally ill persons, K.S.A. 59-2945 et seq., and amendments thereto;

(3) the Kansas sexually violent predator act, K.S.A. 59-29a01 et seq., and amendments thereto;

(4) the care and treatment act for persons with an alcohol or substance abuse problem, K.S.A. 59-29b45 et seq., and amendments thereto; or

(5) the act for obtaining a guardian or conservator, or both, K.S.A. 59-3050 et seq., and amendments thereto.

Except for appeals under the Kansas judicial review act and cases otherwise specifically provided for by law, appeals under this section shall have priority over all others.

(c) Pending the determination of an appeal pursuant to subsection (a) or (b), any order appealed from shall continue in force unless modified by temporary orders entered by the court hearing the appeal. The supersedeas bond provided for in K.S.A. 60-2103, and amendments thereto, shall not stay proceedings under an appeal from the district court to an appellate court.

(d) In an appeal taken pursuant to subsection (a) or (b), the court from which the appeal is taken may require an appropriate party, other than the state of Kansas, any subdivision thereof, and all cities and counties in this state, to file a bond in such sum and with such sureties as may be fixed and approved by the court to ensure that the appeal will be prosecuted without unnecessary delay and to ensure the payment of all judgments and any sums, damages and costs that may be adjudged against that party.

(e) As used in this section, "interested party" means:

(1) The parent in a proceeding pursuant to the Kansas adoption and relinquishment act, K.S.A. 59-2111 et seq., and amendments thereto;

(2) the patient under the care and treatment act for mentally ill persons, K.S.A. 59-2945 et seq., and amendments thereto;

(3) the patient under the care and treatment act for persons with an alcohol or substance abuse problem, K.S.A. 59-29b45 et seq., and amendments thereto;

(4) the person adjudicated a sexually violent predator under the Kansas sexually violent predator act, K.S.A. 59-29a01 et seq., and amendments thereto;

(5) the ward or conservatee under the act for obtaining a guardian or conservator, or both, K.S.A. 59-3050 et seq., and amendments thereto;

(6) the parent of a minor person adjudicated a ward or conservatee under the act for obtaining a guardian or conservator, or both, K.S.A. 59-3050 et seq., and amendments thereto;

(7) the petitioner in the case on appeal; and

(8) any other person granted interested party status by the court from which the appeal is being taken.

(f) This section shall be part of and supplemental to the Kansas probate code.

History: L. 2006, ch. 56, § 1; L. 2010, ch. 135, § 59; L. 2014, ch. 71, § 6; L. 2015, ch. 95, § 14; July 1.



59-2402 District magistrate judges; certification of questions outside judge's jurisdiction.

59-2402. District magistrate judges; certification of questions outside judge's jurisdiction. In any proceeding pending in the district court before a district magistrate judge, when it appears that a decision upon any question of which such judge does not have jurisdiction is necessary to a full determination of the proceeding, such question shall be  submitted to the chief judge. The chief judge may assign the entire case to a district judge or may assign just the question to a district judge for determination, after which the case may be reassigned to the district magistrate judge.

History: L. 1939, ch. 180, § 270; L. 1976, ch. 242, § 56; L. 1977, ch. 112, § 19; L. 1986, ch. 115, § 84; L. 1999, ch. 57, § 48; July 1.



59-2402a Request for transfer of certain matters from district magistrate judge to district judge.

59-2402a. Request for transfer of certain matters from district magistrate judge to district judge. When a petition is filed in the district court and a district magistrate judge is assigned to hear such petition, any interested party may request the transfer of the matter to the chief judge for assignment to a district judge if the petition is:

(1) To admit a will to probate;

(2) to determine venue or a transfer of venue;

(3) to allow any claim exceeding $5,000 in value;

(4) for the sale, lease or mortgage of real estate;

(5) for conveyance of real estate under contract;

(6) for payment of a legacy or distributive share;

(7) for partial or final distribution;

(8) for an order compelling a legatee or distributee to refund;

(9) for an order to determine heirs, devisees or legatees; or

(10) for an order which involves construction of a will or other instrument.

When a request for such transfer is filed less than three days prior to the commencement of the hearing, the court shall assess the costs occasioned by the subpoena and attendance of witnesses against the party seeking the transfer. Such request may be included in any petition, answer or other pleading, or may be filed as a separate petition, and shall include an allegation that a bona fide controversy exists and that the transfer is not sought for the purpose of vexation or delay. Notice of such request shall be given as ordered by the court.

History: L. 1945, ch. 237, § 1; L. 1951, ch. 345, § 1; L. 1976, ch. 242, § 57; L. 1977, ch. 112, § 20; L. 1986, ch. 115, § 85; L. 1999, ch. 57, § 49; L. 2006, ch. 56, § 3; July 1.



59-2402b Same; assignment of case or specific issue.

59-2402b. Same; assignment of case or specific issue. Upon the filing of such request the chief judge may assign the case in its entirety to a district judge or only for a determination of the specific issues raised.  If the chief judge assigns only for determination of specific issues, the case may be reassigned to the district magistrate judge.  The determination of issues shall be as on appeal as provided in K.S.A. 59-2408 and amendments thereto.

History: L. 1945, ch. 237, § 2; L. 1976, ch. 242, § 58; L. 1977, ch. 112, § 21; L. 1986, ch. 115, § 86; L. 1999, ch. 57, § 50; July 1.



59-2402d Transfer of trust estates from district magistrate judge.

59-2402d. Transfer of trust estates from district magistrate judge. When a trust estate is created by a will admitted to probate by order of any district magistrate judge of this state, any beneficiary or the trustee of such trust estate may at any time file a petition requesting the transfer of such trust estate to the chief judge for assignment to a district judge.  Notice shall be given as ordered by the court, if notice is found by the court to be necessary.  Upon the filing of such request, the district magistrate judge shall  transfer the file in the estate, or so much thereof as may be necessary for a proper administration of the trust estate, to the chief judge.

Appeals from judgments and orders of a district judge made pursuant to this act may be taken as appeals in other civil cases.

History: L. 1961, ch. 273, § 1; L. 1976, ch. 242, § 59; L. 1977, ch. 112, § 22; L. 1986, ch. 115, § 87; L. 1999, ch. 57, § 51; July 1.



59-2403 Venue.

59-2403. Venue. An appeal taken from any order, judgment, decree or decision (other than one determining or refusing to determine venue or changing or refusing to change venue) made by a district magistrate judge before a change of venue shall be taken to a district judge of the county to which the change was made.

History: L. 1939, ch. 180, § 271; L. 1976, ch. 242, § 60; L. 1986, ch. 115, § 88; Jan. 12, 1987.



59-2404 Appeals from district magistrate judges; appeal not abridged by failure to defend.

59-2404. Appeals from district magistrate judges; appeal not abridged by failure to defend. The right of appeal from any order, judgment, decree or decision of a district magistrate judge in an action pursuant to this chapter shall not be denied nor abridged for failure of the party appealing to present his or her defenses to or to appear before the district magistrate judge.

History: L. 1939, ch. 180, § 272; L. 1941, ch. 284, § 14; L. 1945, ch. 237, § 4; L. 1972, ch. 215, § 20; L. 1976, ch. 242, §61; L. 1978, ch. 222, § 1; July 1.



59-2408 Appeal from a district magistrate judge; trial on appeal; pleadings; issues; evidence.

59-2408. Appeal from a district magistrate judge; trial on appeal; pleadings; issues; evidence. Except as provided for in K.S.A. 59-2401a, and amendments thereto, whenever an appeal has been taken from an order, judgment, decree or decision of a district magistrate judge, the district judge to which the appeal is assigned by the chief judge, without unnecessary delay, shall proceed to hear and determine all issues in the matter de novo and shall allow and may require pleadings to be filed or amended. The right to file new pleadings shall not be abridged or restricted by the pleadings filed, or by failure to file pleadings, in the proceedings before the district magistrate judge; nor shall the trial or the issues to be considered by the district judge be abridged or restricted by any failure to appear or by the evidence introduced, or the absence or insufficiency thereof, in the proceedings before the district magistrate judge.

History: L. 1939, ch. 180, § 276; L. 1945, ch. 237, § 5; L. 1965, ch. 346, § 49; L. 1976, ch. 242, § 63; L. 1977, ch. 112, § 23; L. 1978, ch. 222, § 2; L. 1986, ch. 115, § 89; L. 1999, ch. 57, § 52; L. 2006, ch. 56, § 4; July 1.



59-2409 Remanding appealed case to district magistrate judge.

59-2409. Remanding appealed case to district magistrate judge. Upon determination of an appeal from an order, judgment, decree or decision of a district magistrate judge,  the judge determining such appeal may remand the case to the district magistrate judge, who shall proceed in accordance therewith.

History: L. 1939, ch. 180, § 277; L. 1976, ch. 242, § 64; L. 1977, ch. 109, § 36; July 1.






Article 25 RULES OF COURT

59-2501 Rules may be promulgated.

59-2501. Rules may be promulgated. Appropriate rules of court not inconsistent with the provisions of this act may be promulgated by the supreme court to regulate the practice in matters covered by this act.

History: L. 1939, ch. 180, § 278; July 1.






Article 26 MISCELLANEOUS

59-2601 Statutes saved.

59-2601. Statutes saved. Nothing in this act contained shall be construed to repeal or modify the provisions of the act entitled "act for appointment of conservators for veterans" (K.S.A. chapter 73, article 5), nor the special administrator act for Wyandotte county (laws 1903, chapter 199, being K.S.A. 19-1104).

History: L. 1939, ch. 180, § 279; L. 1965, ch. 346,§ 50; Jan. 1, 1966.



59-2602 Effective date.

59-2602. Effective date. The rules of procedure herein prescribed shall govern all probate proceedings brought after they take effect and also all further procedure in probate proceedings then pending, except to the extent that in the opinion of the court their application in a particular proceeding when they take effect would not be feasible or would work injustice, in which event the former procedure applies. This act shall take effect and be in force on and after July 1, 1939, and after its publication in the statute book.

History: L. 1939, ch. 180, § 281; July 1.



59-2603 Application and effect of 1972 amendments.

59-2603. Application and effect of 1972 amendments. The rules of procedure herein prescribed shall govern all probate proceedings commenced after they take effect and also all further procedure in probate proceedings then pending, except to the extent that in the opinion of the court their application in a particular proceeding when they would take effect would not be feasible or would work injustice, in which event the former procedure applies. Nothing in this act [*] shall affect any limitations of time applicable to the estate of any decedent who died prior to the effective date of this act.

History: L. 1972, ch. 215, § 21; July 2.

* "This act," see, also, 59-617, 59-618, 59-709, 59-710, 59-803, 59-901, 59-1001, 59-1302, 59-1401, 59-1501, 59-1503, 59-2209, 59-2220, 59-2233, 59-2235, 59-2236, 59-2239, 59-2244, 59-2250, 59-2292, 59-2404.



59-2604 Application of 1975 act; exceptions.

59-2604. Application of 1975 act; exceptions. The rules of procedure prescribed by this act shall govern all probate proceedings commenced after the effective date of this act [*] and also shall govern in all probate proceedings pending on the effective date of this act, except to the extent that in the opinion of the court, the application of said rules of procedure in a particular proceeding would not be feasible or would work an injustice on the parties to such proceeding, in which event the rules of procedure in effect prior to the effective date of this act shall apply. Nothing in this act shall affect any limitations of time applicable to the estate of any decedent who died prior to the effective date of this act.

History: L. 1975, ch. 299, § 35; Jan. 1, 1976.

* "This act," see, also, 59-102, 59-403, 59-606, 59-623, 59-706, 59-709, 59-1104, 59-1201, 59-1202, 59-1203, 59-1207, 59-1504, 59-1703, 59-2208, 59-2219, 59-2222, 59-2223, 59-2224, 59-2233, 59-2235, 59-2236, 59-2287, 59-2288, 59-2303, 59-2304, 59-2305, 59-2307, 59-2309, 59-2605, 59-3201 to 59-3206, inclusive.



59-2605 1975 act supplemental to and part of probate code.

59-2605. 1975 act supplemental to and part of probate code. This act [*] shall be supplemental to and a part of the Kansas probate code.

History: L. 1975, ch. 299, § 36; Jan. 1, 1976.

* "This act," see, also, 59-102, 59-403, 59-606, 59-623, 59-706, 59-709, 59-1104, 59-1201, 59-1202, 59-1203, 59-1207, 59-1504, 59-1703, 59-2208, 59-2219, 59-2222, 59-2223, 59-2224, 59-2233, 59-2235, 59-2236, 59-2287, 59-2288, 59-2303, 59-2304, 59-2305, 59-2307, 59-2309, 59-2605, 59-3201 to 59-3206, inclusive.






Article 27 ESTATES OF ABSENTEES

59-2701 Jurisdiction; absentee defined.

59-2701. Jurisdiction; absentee defined. The district courts shall have jurisdiction to administer, in accordance with the provisions of this act, the property within this state of (a) any person who has disappeared and remains unheard from by the persons most likely to hear from him or her, or (b) any person who is reported by the United States department of defense to be a prisoner of war or missing in action. The word "absentee" as used in this act shall refer to such a person.

History: L. 1963, ch. 301, § 1; L. 1972, ch. 218, § 1; L. 1976, ch. 242, § 65; Jan. 10, 1977.



59-2702 Appointment of trustee.

59-2702. Appointment of trustee. A trustee may be appointed for the estate of any such absentee to administer the same until such time as he or she returns or is found to be dead in accordance with the subsequent provisions hereof. A petition for the appointment of such trustee may be filed by any person. Venue for the proceedings thereon shall be in accordance with the laws applicable to the appointment of conservators for nonresident's proposed conservatees. The petition shall include:

(1) the name, age, and the last known residence of the absentee,

(2) the fact of the absentee's disappearance and all known circumstances pertaining thereto, including the date and place of his or her last known whereabouts,

(3) the names and addresses of his or her known next of kin and spouse, if any,

(4) the names and addresses of any other known persons who are likely to hear from the absentee, and

(5) the general nature and probable value of his or her real and personal property.

Notice of the filing of the petition and of the hearing thereon shall be given in accordance with K.S.A. 59-2209 to 59-2211, inclusive, and copies thereof mailed to said next of kin, spouse if any, and the said other persons likely to hear from the absentee as shown by the petition. Upon the hearing the court shall appoint a trustee if satisfied of the truth of the allegations of the petition and that there is property of the absentee within the state subject to being lost or dissipated unless a trustee is appointed to manage and conserve the same.

History: L. 1963, ch. 301, § 2; L. 1965, ch. 346, § 51; Jan. 1, 1966.



59-2703 Powers and duties of trustee.

59-2703. Powers and duties of trustee. The provisions of the laws applicable to the oath, bond, inventory, accountings, debts, liabilities, powers, duties and discharge of conservators shall govern in the administration and management of the estates of such absentees and the trustees thereof.

History: L. 1963, ch. 301, § 3; L. 1965, ch. 346, § 52; Jan. 1, 1966.



59-2704 Absentee presumed dead; presumption of death involving a catastrophic event or disaster.

59-2704. Absentee presumed dead; presumption of death involving a catastrophic event or disaster. (a) An absentee shall be presumed to be dead for the purposes of this act if:

(1) The absentee shall remain unheard from by those persons most likely to hear from such absentee for a period of not less than five years; and

(2) one or more persons who had a bona fide motive for locating the absentee have conducted a diligent search for the absentee in all places where such absentee's presence could reasonably be expected.

(b) If no such search has been made with reference to an absentee who has been unheard from for more than five years and for whose estate a trustee has been appointed in accordance with this act, the district court may on the court's own motion order the trustee to conduct such search under the direction of the court and pay the reasonable expenses thereof out of the estate.

(c) Absentees missing as a result of a catastrophic event or disaster shall be presumed dead under  K.S.A. 59-2708, and amendments thereto.

History: L. 1963, ch. 301, § 4; L. 1976, ch. 242, § 66; L. 1993, ch. 193, § 2; L. 2002, ch. 71, § 1; July 1.



59-2705 Termination of trust estate of absentee; administration of estate of absentee presumed dead or person reported missing in action.

59-2705. Termination of trust estate of absentee; administration of estate of absentee presumed dead or person reported missing in action. (a) At any time, upon petition signed by the absentee or on a petition of an attorney-in-fact acting upon an adequate power of attorney granted by the absentee, the court shall declare the absentee alive and order the state registrar to rescind the presumptive death certificate and direct the termination of the trust estate and the transfer of all property held thereunder to the absentee or to the designated attorney-in-fact.

(b) Upon the petition of any person interested in the estate of an absentee presumed to be dead, and on proof thereof in addition to all other matters required by law to be proved for the appointment of an administrator or executor, the district court shall proceed to administer the estate of such absentee as if such absentee was known to have died on the date of the filing of such petition.

(c) Upon petition of any person interested in the estate of any person reported by the United States department of defense as missing in action for over three years, the district court, upon proof that such person has been reported as missing in action for over three years, shall proceed to terminate the trust estate of such absentee in the same manner as the final settlement of a decedent's estate.  The district court shall proceed to administer the estate of such absentee as if such absentee was known to have died on the date of the filing of such petition, but the district court shall not declare the absentee to be deceased.

(d) All laws now or hereafter enacted for the administration of estates of known decedents shall be applicable to absentees declared presumptively dead under  K.S.A. 59-2708, and amendments thereto, and subsection (b) of this section, except:

(1) No administrator, executor or personal representative of such absentee shall make a final distribution of the assets of such estate until the expiration of three years after the date of presumptive death, provided that assets in the estate of such absentee which are exempt from attachment by creditors, including moneys paid by the United States of such nature and other assets of any such estate which would otherwise be available for the support of the spouse, children and other dependents of such absentee, if such absentee were alive, after allowance for debts and costs of administration, may be paid for the support of the spouse and children and dependents of such absentee upon order of the court until such time as distribution may be made or administration terminated. If the absentee has not appeared after the period of three years the court's finding shall become effective to permit final distribution of such person's estate.

(2) Upon final settlement of the absentee's estate the provisions of subsection (e) shall apply.

(e) All laws now or hereafter enacted for the administration of estates of known decedents shall be applicable to the settlement of estates authorized by subsections (b), (c) and (d) except:

(1) If such absentee should return within five years after entry of the order of final settlement, any order made during such administration shall be subject to being set aside on such absentee's application for good cause shown and filed within three months after such absentee learned, or reasonably could have learned of such order; but setting aside any such order shall not prejudice the rights of any person who has acquired an interest in any property for value, or of any trustee, executor or administrator who has acted in good faith in accordance with the provisions of this act.

(2) No distributee of a share or interest in the estate shall receive or be assigned the same on final settlement until such distributee shall have filed a bond conditioned that if such  absentee shall return within five years from receipt or assignment of the same and make claim thereto, such property, or the reasonable value thereof if it has been disposed of, together with the net income therefrom, shall be returned to the absentee.

The court may require sureties on such bond, which sureties shall be subject to the approval of the court.  No action shall be brought on such bond more than one year after the absentee learned of such distribution nor in any event more than six years after the date of such distribution.

History: L. 1963, ch. 301, § 5; L. 1972, ch. 218, § 2; L. 1976, ch. 242, § 67; L. 1977, ch. 198, § 1; L. 2002, ch. 71, § 3; July 1.



59-2706 Estates now pending.

59-2706. Estates now pending. As to any estates of absentees in the process of administration at the time this act takes effect under article 40 of chapter 60 of the General Statutes of 1949, if no permanent conservator has heretofore been appointed under said act, the administration thereof shall proceed after the effective date of this act in accordance herewith. If a permanent conservator has been appointed prior to the effective date of this act, said administration shall be continued in accordance with said article 40 as it has previously existed until said administration is finally concluded.

History: L. 1963, ch. 301, § 6; Jan. 1, 1964.



59-2707 Act supplemental.

59-2707. Act supplemental. This act shall be and construed as a part of and supplemental to the Kansas probate code.

History: L. 1963, ch. 301, § 7; Jan. 1, 1964.



59-2708 Presumptive death in cases of catastrophic events, disasters, states of emergency or states of war emergency; requirements; definitions.

59-2708. Presumptive death in cases of catastrophic events, disasters, states of emergency or states of war emergency; requirements; definitions. (a) In cases of catastrophic events, disasters, states of emergency or states of war emergency, the death of persons whose bodies could not be found or identified shall be established according to the following procedure:

(1) The governor or president of the United States or both shall have declared a state of emergency or state of war emergency.

(2) An absentee shall be presumed dead immediately after the catastrophic event if:

(A) The absentee's body could not be recovered due to the nature of the catastrophic event; and

(B) evidence presented to a court of proper jurisdiction places the absentee at the site of the catastrophic event on the date and at the time of the event.

(3) Upon a finding of presumptive death, the district court shall order the coroner in the county in which death occurred to prepare a death certificate with the cause of death identified as due to the catastrophic event in accordance with K.S.A. 65-2412(c) and 65-2414, and amendments thereto.

(4) Upon receipt of the death certificate the office of vital statistics shall register and make available for issuance certified copies of the death certificate in accordance with K.S.A. 65-2401 et seq.

(5) If pertinent new information is received by the court, pursuant to a court order, the presumptive death certificate may be amended in accordance with K.S.A. 65-2422c. In a case where the absentee is found to be alive, the presumptive death certificate shall be rescinded.

(6) The secretary of the department of health and environment may by rule and regulation prescribe forms and procedures to implement the provisions of this act.

(b) For the purposes of this act:

(1) "Catastrophic event" means a disaster that will require massive state or federal assistance, or both, including immediate military involvement.

(2) "Disaster" means any natural, technological or civil emergency that causes damage of sufficient severity and magnitude to result in a declaration of a state of emergency by the governor or president of the United States or a state of war emergency by the president of the United States.

(3) "State of emergency" means the declaration of the existence of conditions of disaster, catastrophe or extreme peril to the safety of persons or property within the state caused by air or water pollution, fire, flood, storm, epidemic, earthquake, resource shortages or other natural or man-made conditions other than conditions causing a "state of war emergency", which conditions by reasons of their magnitude are or are likely to be beyond the control of the services, personnel, equipment and facilities of any single county or municipality, or both, and requires combined forces of the state to combat.

(4) "State of war emergency" means the condition which exists immediately, with or without a declaration by the governor, whenever this state or nation is attacked by an enemy of the United States or upon receipt by the state of a warning from the federal government indicating an action against persons or society including but not limited to, emergency attack, sabotage, terrorism, civil unrest or other action impairing the orderly administration of government is probable or imminent.

History: L. 2002, ch. 71, § 2; July 1.






Article 28 SPECIAL PERSONAL REPRESENTATIVES

59-2801 Representative for purpose of receiving and managing certain public assistance payments; petition.

59-2801. Representative for purpose of receiving and managing certain public assistance payments; petition. If any otherwise qualified applicant for, or recipient of old age assistance, aid to the blind, aid to the permanently and totally disabled or payee in the case of aid to dependent children, is or shall become unable to manage the assistance payments, or otherwise fails so to manage, to the extent that deprivation or hazard to such applicant or recipient or others results, or, in the case of aid to dependent children, the payment is not being used for the children, a petition may be filed by the secretary for children and families wherein the applicant or recipient has residence before the district court of that county in the form of a verified written application for the appointment of a personal representative not an employee of the Kansas department for children and families, for the purpose of receiving and managing public assistance payments for any such recipient or payee, which verified application shall allege one or more of the above grounds for the legal appointment of such representative.

History: L. 1963, ch. 256, § 1; L. 1976, ch. 242, § 68; L. 2014, ch. 115, § 206; L. 2015, ch. 42, § 17; July 1.



59-2802 Same; hearing, notice; findings of fact; confidential report.

59-2802. Same; hearing, notice; findings of fact; confidential report.    The court shall summarily order a hearing on the petition and shall cause the applicant, recipient, or payee to be notified at least five (5) days in advance of the time and place for the hearing. Findings of fact shall be made by the court without a jury. The court may require the county department of social welfare to furnish a report containing any information necessary and this report is and shall remain confidential. Such reports and findings of fact under this section shall not be competent as evidence in any case or proceeding dealing with any subject matter other than provided in this act.

History: L. 1963, ch. 256, § 2; July 1.



59-2803 Court order; appointment; effect.

59-2803. Court order; appointment; effect. If the court shall find that the applicant, recipient, or payee is unable to manage the assistance payments, or otherwise fails so to manage, to the extent that deprivation or hazard to himself or herself or others results, or, in case of aid to dependent children, the payment is not being used for the children, the court may thereupon enter an order embracing said findings and appointing some responsible person not an employee of the secretary for children and families, as personal representative of the applicant, recipient or payee for the purpose set forth herein. The appointment shall not have the effect of adjudication that the applicant, recipient or payee is an incapacitated person.

History: L. 1963, ch. 256, § 3; L. 1965, ch. 346, § 53; L. 2014, ch. 115, § 207; July 1.



59-2804 Bond; accountings; removal.

59-2804. Bond; accountings; removal. The court, in its discretion at the time of the appointment or subsequently, may require the personal representative to execute and file a bond to assure the faithful performance of the duties required. An accounting by the personal representative shall be made within such period of time as shall be established by rule of the supreme court and either the court or the county department of social welfare may require additional accountings at such intervals as it considers necessary. Failure to render such accounts and to account satisfactorily for all proceeds received shall be sufficient cause for the dismissal of the personal representative, and the personal representative so appointed may be removed by the court upon the petition of such representative and another representative appointed.

History: L. 1963, ch. 256, § 4; L. 1985, ch. 191, § 54; July 1.



59-2805 Same; records.

59-2805. Same; records. The court may, for the purpose of this act, direct the director of the county department of social welfare to maintain records pertaining to all aspects of any personal representative proceeding, which the court may adopt as the court's record and in lieu of the maintenance of separate records by the court.

History: L. 1963, ch. 256, § 5; July 1.






Article 29 CARE AND TREATMENT FOR MENTALLY ILL PERSONS

59-2945 Name and citation of act.

59-2945. Name and citation of act. The provisions of  K.S.A. 59-2945 through 59-2986 and amendments thereto shall be known and may be cited as the care and treatment act for mentally ill persons.

History: L. 1996, ch. 167, § 1; Apr. 18.



59-2946 Definitions.

59-2946. Definitions. When used in the care and treatment act for mentally ill persons:

(a) "Discharge" means the final and complete release from treatment, by either the head of a treatment facility acting pursuant to K.S.A. 59-2950, and amendments thereto, or by an order of a court issued pursuant to K.S.A. 59-2973, and amendments thereto.

(b) "Head of a treatment facility" means the administrative director of a treatment facility or such person's designee.

(c) "Law enforcement officer" shall have the meaning ascribed to it in K.S.A. 22-2202, and amendments thereto.

(d) (1) "Mental health center" means any community mental health center organized pursuant to the provisions of K.S.A. 19-4001 through 19-4015, and amendments thereto, or mental health clinic organized pursuant to the provisions of K.S.A. 65-211 through 65-215, and amendments thereto, or a mental health clinic organized as a not-for-profit or a for-profit corporation pursuant to K.S.A. 17-1701 through 17-1775, and amendments thereto, or K.S.A. 17-6001 through 17-6010, and amendments thereto, and licensed in accordance with the provisions of K.S.A. 75-3307b, and amendments thereto.

(2) "Participating mental health center" means a mental health center which has entered into a contract with the secretary for aging and disability services pursuant to the provisions of K.S.A. 39-1601 through 39-1612, and amendments thereto.

(e) "Mentally ill person" means any person who is suffering from a mental disorder which is manifested by a clinically significant behavioral or psychological syndrome or pattern and associated with either a painful symptom or an impairment in one or more important areas of functioning, and involving substantial behavioral, psychological or biological dysfunction, to the extent that the person is in need of treatment.

(f) (1) "Mentally ill person subject to involuntary commitment for care and treatment" means a mentally ill person, as defined in subsection (e), who also lacks capacity to make an informed decision concerning treatment, is likely to cause harm to self or others, and whose diagnosis is not solely one of the following mental disorders: Alcohol or chemical substance abuse; antisocial personality disorder; intellectual disability; organic personality syndrome; or an organic mental disorder.

(2) "Lacks capacity to make an informed decision concerning treatment" means that the person, by reason of the person's mental disorder, is unable, despite conscientious efforts at explanation, to understand basically the nature and effects of hospitalization or treatment or is unable to engage in a rational decision-making process regarding hospitalization or treatment, as evidenced by an inability to weigh the possible risks and benefits.

(3) "Likely to cause harm to self or others" means that the person, by reason of the person's mental disorder: (A) Is likely, in the reasonably foreseeable future, to cause substantial physical injury or physical abuse to self or others or substantial damage to another's property, as evidenced by behavior threatening, attempting or causing such injury, abuse or damage; except that if the harm threatened, attempted or caused is only harm to the property of another, the harm must be of such a value and extent that the state's interest in protecting the property from such harm outweighs the person's interest in personal liberty; or (B) is substantially unable, except for reason of indigency, to provide for any of the person's basic needs, such as food, clothing, shelter, health or safety, causing a substantial deterioration of the person's ability to function on the person's own.

No person who is being treated by prayer in the practice of the religion of any church which teaches reliance on spiritual means alone through prayer for healing shall be determined to be a mentally ill person subject to involuntary commitment for care and treatment under this act unless substantial evidence is produced upon which the district court finds that the proposed patient is likely in the reasonably foreseeable future to cause substantial physical injury or physical abuse to self or others or substantial damage to another's property, as evidenced by behavior threatening, attempting or causing such injury, abuse or damage; except that if the harm threatened, attempted or caused is only harm to the property of another, the harm must be of such a value and extent that the state's interest in protecting the property from such harm outweighs the person's interest in personal liberty.

(g) "Patient" means a person who is a voluntary patient, a proposed patient or an involuntary patient.

(1) "Voluntary patient" means a person who is receiving treatment at a treatment facility pursuant to K.S.A. 59-2949, and amendments thereto.

(2) "Proposed patient" means a person for whom a petition pursuant to K.S.A. 59-2952 or 59-2957, and amendments thereto, has been filed.

(3) "Involuntary patient" means a person who is receiving treatment under order of a court or a person admitted and detained by a treatment facility pursuant to an application filed pursuant to subsection (b) or (c) of K.S.A. 59-2954, and amendments thereto.

(h) "Physician" means a person licensed to practice medicine and surgery as provided for in the Kansas healing arts act or a person who is employed by a state psychiatric hospital or by an agency of the United States and who is authorized by law to practice medicine and surgery within that hospital or agency.

(i) "Psychologist" means a licensed psychologist, as defined by K.S.A. 74-5302, and amendments thereto.

(j) "Qualified mental health professional" means a physician or psychologist who is employed by a participating mental health center or who is providing services as a physician or psychologist under a contract with a participating mental health center, a licensed masters level psychologist, a licensed clinical psychotherapist, a licensed marriage and family therapist, a licensed clinical marriage and family therapist, a licensed professional counselor, a licensed clinical professional counselor, a licensed specialist social worker or a licensed master social worker or a registered nurse who has a specialty in psychiatric nursing, who is employed by a participating mental health center and who is acting under the direction of a physician or psychologist who is employed by, or under contract with, a participating mental health center.

(1) "Direction" means monitoring and oversight including regular, periodic evaluation of services.

(2) "Licensed master social worker" means a person licensed as a master social worker by the behavioral sciences regulatory board under K.S.A. 65-6301 through 65-6318, and amendments thereto.

(3) "Licensed specialist social worker" means a person licensed in a social work practice specialty by the behavioral sciences regulatory board under K.S.A. 65-6301 through 65-6318, and amendments thereto.

(4) "Licensed masters level psychologist" means a person licensed as a licensed masters level psychologist by the behavioral sciences regulatory board under K.S.A. 74-5361 through 74-5373, and amendments thereto.

(5) "Registered nurse" means a person licensed as a registered professional nurse by the board of nursing under K.S.A. 65-1113 through 65-1164, and amendments thereto.

(k) "Secretary" means the secretary for aging and disability services.

(l) "State psychiatric hospital" means Larned state hospital, Osawatomie state hospital or Rainbow mental health facility.

(m) "Treatment" means any service intended to promote the mental health of the patient and rendered by a qualified professional, licensed or certified by the state to provide such service as an independent practitioner or under the supervision of such practitioner.

(n) "Treatment facility" means any mental health center or clinic, psychiatric unit of a medical care facility, state psychiatric hospital, psychologist, physician or other institution or person authorized or licensed by law to provide either inpatient or outpatient treatment to any patient.

(o) The terms defined in K.S.A. 59-3051, and amendments thereto, shall have the meanings provided by that section.

History: L. 1996, ch. 167, § 2; L. 1997, ch. 142, § 5; L. 1998, ch. 163, § 1; L. 2001, ch. 154, § 5; L. 2002, ch. 114, § 62; L. 2012, ch. 91, § 36; L. 2014, ch. 115, § 208; July 1.



59-2947 Computation of time.

59-2947. Computation of time. (a) In computing the date upon or by which any act must be done or hearing held by under provisions of this article, the day on which an act or event occurred and from which a designated period of time is to be calculated shall not be included, but the last day in a designated period of time shall be included unless that day falls on a Saturday, Sunday or legal holiday, in which case the next day which is not a Saturday, Sunday or legal holiday shall be considered to be the last day.

(b) Unless the court orders otherwise, if the clerk's office is inaccessible on the last day for filing, then the time for filing is extended to the first accessible day that is not a Saturday, Sunday or legal holiday.

(c) "Legal holiday" means any day declared a holiday by the president of the United States, the congress of the United States or the legislature of this state, or any day observed by order of the Kansas supreme court. A half holiday is considered as other days and not as a holiday.

History: L. 1996, ch. 167, § 3; L. 2010, ch. 135, § 60; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 11, § 11, but that version was repealed by L. 2010, ch. 135, § 225.



59-2948 Civil rights of persons subject to the provisions of this act.

59-2948. Civil rights of persons subject to the provisions of this act. (a) The fact that a person may have voluntarily accepted any form of psychiatric treatment, or become subject to a court order entered under authority of this act, shall not be construed to mean that such person shall have lost any civil right they otherwise would have as a resident or citizen, any property right or their legal capacity, except as may be specified within any court order or as otherwise limited by the provisions of this act or the reasonable rules and regulations which the head of a treatment facility may for good cause find necessary to make for the orderly operations of that facility. No person held in custody under the provisions of this act shall be denied the right to apply for a writ of habeas corpus.

(b) There shall be no implication or presumption that a patient within the terms of this act is for that reason alone a person in need of a guardian or a conservator as provided for in K.S.A. 59-3050 through 59-3095, and amendments thereto.

(c) A person who is a mentally ill person subject to involuntary commitment for care and treatment as defined in K.S.A. 59-2946, and amendments thereto, or a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment as defined in K.S.A. 59-29b46, and amendments thereto, shall be subject to K.S.A. 2015 Supp. 21-6301, and amendments thereto.

History: L. 1996, ch. 167, § 4; L. 2002, ch. 114, § 63; L. 2006, ch. 210, § 15; L. 2011, ch. 30, § 209; July 1.



59-2949 Voluntary admission to treatment facility; application; written information to be given voluntary patient.

59-2949. Voluntary admission to treatment facility; application; written information to be given voluntary patient. (a) A mentally ill person may be admitted to a treatment facility as a voluntary patient when there are available accommodations and the head of the treatment facility determines such person is in need of treatment therein, and that the person has the capacity to consent to treatment, except that no such person shall be admitted to a state psychiatric hospital without a written statement from a qualified mental health professional authorizing such admission.

(b) Admission shall be made upon written application:

(1) If such person is 18 years of age or older the person may make such application for themself; or

(2) (A) If such person is less than 18 years of age, a parent may make such application for their child; or

(B) if such person is less than 18 years of age, but 14 years of age or older the person may make such written application on their own behalf without the consent or written application of their parent, legal guardian or any other person. Whenever a person who is 14 years of age or older makes written application on their own behalf and is admitted as a voluntary patient, the head of the treatment facility shall promptly notify the child's parent, legal guardian or other person known to the head of the treatment facility to be interested in the care and welfare of the minor of the admittance of that child; or

(3) if such person has a legal guardian, the legal guardian may make such application provided that if the legal guardian is required to obtain authority to do so pursuant to K.S.A. 59-3077, and amendments thereto. If the legal guardian is seeking admission of their ward upon an order giving the guardian continuing authority to admit the ward to a treatment facility, as defined in K.S.A. 59-3077, and amendments thereto, the head of the treatment facility may require a statement from the patient's attending physician or from the local health officer of the area in which the patient resides confirming that the patient is in need of psychiatric treatment in a treatment facility before accepting the ward for admission, and shall divert any such person to a less restrictive treatment alternative, as may be appropriate.

(c) No person shall be admitted as a voluntary patient under the provisions of this act to any treatment facility unless the head of the treatment facility has informed such person or such person's parent, legal guardian, or other person known to the head of the treatment facility to be interested in the care and welfare of a minor, in writing, of the following:

(1) The rules and procedures of the treatment facility relating to the discharge of voluntary patients;

(2) the legal rights of a voluntary patient receiving treatment from a treatment facility as provided for in K.S.A. 59-2978 and amendments thereto; and

(3) in general terms, the types of treatment which are available or would not be available to a voluntary patient from that treatment facility.

(d) Nothing in this act shall be construed as to prohibit a proposed or involuntary patient with capacity to do so from making an application for admission as a voluntary patient to a treatment facility. Any proposed or involuntary patient desiring to do so shall be afforded an opportunity to consult with their attorney prior to making any such application. If the head of the treatment facility accepts the application and admits the patient as a voluntary patient, then the head of the treatment facility shall notify, in writing, the patient's attorney, the patient's legal guardian, if the patient has a legal guardian, and the district court which has jurisdiction over the patient of the patient's voluntary status. When a notice of voluntary admission is received, the court shall file the same which shall terminate the proceedings.

History: L. 1996, ch. 167, § 5; L. 2002, ch. 114, § 64; July 1.



59-2950 Discharge of a voluntary patient.

59-2950. Discharge of a voluntary patient. The head of a treatment facility shall discharge any voluntary patient whose treatment in the facility is determined by the head of the  treatment facility to have reached maximum benefit.  Prior to the discharge, the head of the treatment facility shall give written notice of the date and time of the discharge to the patient and, if appropriate, to the patient's parent, legal guardian or other person known to the head of the treatment facility to be interested in the care and welfare of a minor patient.

History: L. 1996, ch. 167, § 6; Apr. 18.



59-2951 Right to discharge of voluntary patient; procedure.

59-2951. Right to discharge of voluntary patient; procedure. (a) A voluntary patient shall be entitled to be discharged from a treatment facility, by the head of the treatment facility, by no later than the third day, excluding Saturdays, Sundays and holidays, after receipt of the patient's written request for discharge. If the voluntary patient is a patient in a state psychiatric hospital, that hospital shall immediately give either oral or facsimile notice to the participating mental health center serving the area where the patient intends to reside and shall consider any recommendations from that mental health center which may be received prior to the time set for discharge as specified in the notice.

(b) (1) If the voluntary patient is an adult admitted upon the application of a legal guardian or pursuant to an order of the court issued pursuant to  K.S.A. 59-3077, and amendments thereto, any request for discharge must be made, in writing, by the legal guardian.

(2) If the voluntary patient is a minor, the written request for discharge shall be made by the child's parent or legal guardian except if the minor was admitted upon their own written application to become a voluntary patient made pursuant to  K.S.A. 59-2949 and amendments thereto, then the minor may make the request. In the case of a minor 14 or more years of age who had made written application to become a voluntary patient on their own behalf and who has requested to be discharged, the head of the treatment facility shall promptly inform the child's parent, legal guardian, or other person known to the head of the treatment facility to be interested in the care and welfare of the minor of the minor's request for discharge.

History: L. 1996, ch. 167, § 7; L. 2002, ch. 114, § 65; July 1.



59-2952 Petition for involuntary commitment of a voluntary patient.

59-2952. Petition for involuntary commitment of a voluntary patient. The head of a treatment facility or other person may file a petition pursuant to  K.S.A. 59-2957 and amendments thereto seeking involuntary commitment of a voluntary patient who now lacks capacity to make an informed decision concerning treatment and who is refusing reasonable treatment efforts or has requested discharge from the treatment facility. A petition filed by the head of a state psychiatric hospital, or such person's designee, accompanied by a statement from a physician or psychologist employed at the hospital that the physician or psychologist believes the person to be a mentally ill person subject to involuntary commitment does not need to be accompanied by a written statement from a qualified mental health professional authorizing admission to a state psychiatric hospital.

History: L. 1996, ch. 167, § 8; L. 1998, ch. 134, § 39; July 1.



59-2953 Investigation; emergency detention; authority and duty of law enforcement officers.

59-2953. Investigation; emergency detention; authority and duty of law enforcement officers. (a) Any law enforcement officer who has a reasonable belief formed upon investigation that a person is a mentally ill person and because of such person's mental illness is likely to cause harm to self or others if allowed to remain at liberty may take the person into custody without a warrant. The officer shall transport the person to a treatment facility where the person shall be examined by a physician or psychologist on duty at the treatment facility, except that no person shall be transported to a state psychiatric hospital for examination, unless a written statement from a qualified mental health professional authorizing such an evaluation at a state psychiatric hospital has been obtained. If no physician or psychologist is on duty at the time the person is transported to the treatment facility, the person shall be examined within a reasonable time not to exceed 17 hours. If a written statement is made by the physician or psychologist at the treatment facility that after preliminary examination the physician or psychologist believes the person likely to be a mentally ill person subject to involuntary commitment for care and treatment and because of the person's mental illness is likely to cause harm to self or others if allowed to remain at liberty, and if the treatment facility is willing to admit the person, the law enforcement officer shall present to the treatment facility the application provided for in subsection (b) of  K.S.A. 59-2954 and amendments thereto. If the physician or psychologist on duty at the treatment facility does not believe the person likely to be a mentally ill person subject to involuntary commitment for care and treatment the law enforcement officer shall return the person to the place where the person was taken into custody and release the person at that place or at another place in the same community as requested by the person or if the law enforcement officer believes that it is not in the best interests of the person or the person's family or the general public for the person to be returned to the place the person was taken into custody, then the person shall be released at another place the law enforcement officer believes to be appropriate under the circumstances. The person may request to be released immediately after the examination, in which case the law enforcement officer shall immediately release the person, unless the law enforcement officer believes it is in the best interests of the person or the person's family or the general public that the person be taken elsewhere for release.

(b) If the physician or psychologist on duty at the treatment facility states that, in the physician's or psychologist's opinion, the person is likely to be a mentally ill person subject to involuntary commitment for care and treatment but the treatment facility is unwilling to admit the person, the treatment facility shall nevertheless provide a suitable place at which the person may be detained by the law enforcement officer. If a law enforcement officer detains a person pursuant to this subsection, the law enforcement officer shall file the petition provided for in subsection (a) of  K.S.A. 59-2957 and amendments thereto, by the close of business of the first day that the district court is open for the transaction of business or shall release the person. No person shall be detained by a law enforcement officer pursuant to this subsection in a nonmedical facility used for the detention of persons charged with or convicted of a crime.

History: L. 1996, ch. 167, § 9; L. 1998, ch. 134, § 40; July 1.



59-2954 Emergency observation and treatment; authority of treatment facility's procedure.

59-2954. Emergency observation and treatment; authority of treatment facility's procedure. (a) A treatment facility may admit and detain any person for emergency observation and treatment upon an ex parte emergency custody order issued by a district court pursuant to K.S.A. 59-2958 and amendments thereto.

(b) A treatment facility may admit and detain any person presented for emergency observation and treatment upon written application of a law enforcement officer having custody of that person pursuant to K.S.A. 59-2953 and amendments thereto, except that a state psychiatric hospital shall not admit and detain any such person unless a written statement from a qualified mental health professional authorizing such admission to a state psychiatric hospital has been obtained. The application shall state:

(1) The name and address of the person sought to be admitted, if known;

(2) the name and address of the person's spouse or nearest relative, if known;

(3) the officer's belief that the person may be a mentally ill person subject to involuntary commitment and because of the person's mental illness is likely to cause harm to self or others if not immediately detained;

(4) the factual circumstances in support of that belief and the factual circumstances under which the person was taken into custody including any known pending criminal charges; and

(5) the fact that the law enforcement officer will file the petition provided for in K.S.A. 59-2957 and amendments thereto, by the close of business of the first day thereafter that the district court is open for the transaction of business, or that the officer has been informed by a parent, legal guardian or other person that such parent, legal guardian or other person, whose name shall be stated in the application will file the petition provided for in K.S.A. 59-2957 and amendments thereto within that time.

(c) A treatment facility may admit and detain any person presented for emergency observation and treatment upon the written application of any individual, except that a state psychiatric hospital shall not admit and detain any such person, unless a written statement from a qualified mental health professional authorizing such admission to a state psychiatric hospital has been obtained. The application shall state:

(1) The name and address of the person sought to be admitted, if known;

(2) the name and address of the person's spouse or nearest relative, if known;

(3) the applicant's belief that the person may be a mentally ill person subject to involuntary commitment and because of the person's mental illness is likely to cause harm to self or others if not immediately detained;

(4) the factual circumstances in support of that belief;

(5) any pending criminal charges, if known;

(6) the fact that the applicant will file the petition provided for in K.S.A. 59-2957 and amendments thereto by the close of business of the first day thereafter that the district court is open for the transaction of business; and

(7) if the application is to a treatment facility other than a state psychiatric hospital it shall also be accompanied by a statement in writing of a physician, psychologist, or qualified mental health professional finding that the person is likely to be a mentally ill person subject to involuntary commitment for care and treatment under this act.

(d) Any treatment facility or personnel thereof who in good faith renders treatment in accordance with law to any person admitted pursuant to subsection (b) or (c), shall not be liable in a civil or criminal action based upon a claim that the treatment was rendered without legal consent.

History: L. 1996, ch. 167, § 10; L. 1998, ch. 134, § 41; July 1.



59-2955 Notice of right to communicate upon admission; notice of admission; notice of rights.

59-2955. Notice of right to communicate upon admission; notice of admission; notice of rights. (a) Whenever any person is involuntarily admitted to or detained at a treatment facility pursuant to subsection (b) or (c) of K.S.A. 59-2954 and amendments thereto, or pursuant to an ex parte emergency custody order issued pursuant to K.S.A. 59-2958 and amendments thereto, the head of the treatment facility shall:

(1) Immediately advise the person in custody that such person is entitled to immediately contact the person's legal counsel, legal guardian, personal physician or psychologist, minister of religion, including a Christian Science practitioner or immediate family as defined in subsection (b) or any combination thereof. If the person desires to make such contact, the head of the treatment facility shall make available to the person reasonable means for making such immediate communication;

(2) provide notice of the person's involuntary admission including a copy of the document authorizing the involuntary admission to that person's attorney or legal guardian, immediately upon learning of the existence and whereabouts of such attorney or legal guardian, unless that attorney or legal guardian was the person who signed the application resulting in the patient's admission. If authorized by the patient pursuant to K.S.A. 65-5601 through 65-5605 and amendments thereto, the head of the treatment facility also shall provide notice to the patient's immediate family, as defined in subsection (b), immediately upon learning of the existence and whereabouts of such family, unless the family member to be notified was the person who signed the application resulting in the patient's admission; and

(3) immediately advise the person in custody of such person's rights provided for in K.S.A. 59-2978 and amendments thereto.

(b) "Immediate family" means the spouse, adult child or children, parent or parents, and sibling or siblings, or any combination thereof.

History: L. 1996, ch. 167, § 11; L. 1998, ch. 134, § 42; July 1.



59-2956 Emergency observation; discharge.

59-2956. Emergency observation; discharge. The head of the treatment facility shall discharge any person admitted pursuant to subsection (a) of K.S.A. 59-2954 and amendments thereto when the ex parte emergency custody order expires, and shall discharge any person admitted pursuant to subsection (b) or (c) of  K.S.A. 59-2954 and amendments thereto not later than the close of business of the first day that the district court is open for the transaction of business after the admission date of the person, unless a district court orders that such person remain in custody under an ex parte emergency custody order issued pursuant to the provisions of  K.S.A. 59-2958 and amendments thereto, or a temporary custody order issued pursuant to the provisions of K.S.A. 59-2959 and amendments thereto.

History: L. 1996, ch. 167, § 12; Apr. 18.



59-2957 Petition for determination of mental illness; request for ex parte emergency custody order; content.

59-2957. Petition for determination of mental illness; request for ex parte emergency custody order; content. (a) A verified petition to determine whether or not a person is a mentally ill person subject to involuntary commitment for care and treatment under this act may be filed in the district court of the county wherein that person resides or wherein such person may be found.

(b) The petition shall state:

(1) The petitioner's belief that the named person is a mentally ill person subject to involuntary commitment and the facts upon which this belief is based;

(2) to the extent known, the name, age, present whereabouts and permanent address of the person named as possibly a mentally ill person subject to involuntary commitment; and if not known, any information the petitioner might have about this person and where the person resides;

(3) to the extent known, the name and address of the person's spouse or nearest relative or relatives, or legal guardian, or if not known, any information the petitioner might have about a spouse, relative or relatives or legal guardian and where they might be found;

(4) to the extent known, the name and address of the person's legal counsel, or if not known, any information the petitioner might have about this person's legal counsel;

(5) to the extent known, whether or not this person is able to pay for medical services, or if not known, any information the petitioner might have about the person's financial circumstances or indigency;

(6) to the extent known, the name and address of any person who has custody of the person, and any known pending criminal charge or charges or of any arrest warrant or warrants outstanding or, if there are none, that fact or if not known, any information the petitioner might have about any current criminal justice system involvement with the person;

(7) the name or names and address or addresses of any witness or witnesses the petitioner believes has knowledge of facts relevant to the issue being brought before the court; and

(8) if the petitioner wishes to recommend to the court that the proposed patient should be sent to a treatment facility other than a state psychiatric hospital, then the name and address of the treatment facility to which the petitioner recommends that the proposed patient be sent for treatment if the proposed patient is found to be a mentally ill person subject to involuntary commitment for care and treatment under this act.

(c) The petition shall be accompanied by:

(1) A signed certificate from a physician, psychologist, or qualified mental health professional designated by the head of a participating mental health center, stating that such professional has personally examined the person and any available records and has found that the person, in such professional's opinion, is likely to be a mentally ill person subject to involuntary commitment for care and treatment under this act, unless the court allows the petition to be accompanied by a verified statement by the petitioner that the petitioner had attempted to have the person seen by a physician, psychologist or such qualified mental health professional, but that the person failed to cooperate to such an extent that the examination was impossible to conduct;

(2) if admission to a treatment facility other than a state psychiatric hospital is sought, if it is then available, a statement of consent to the admission of the proposed patient to the treatment facility named by the petitioner pursuant to subsection (b)(8) signed by the head of that treatment facility or other documentation which shows the willingness of the treatment facility to admitting the proposed patient for care and treatment; and

(3) if applicable, a copy of any notice given pursuant to K.S.A. 59-2951 and amendments thereto in which the named person has sought discharge from a treatment facility into which they had previously entered voluntarily, or a statement from the treating physician or psychologist that the person was admitted as a voluntary patient but now lacks capacity to make an informed decision concerning treatment and is refusing reasonable treatment efforts, and including a description of the treatment efforts being refused.

(d) The petition may include a request that an ex parte emergency custody order be issued pursuant to  K.S.A. 59-2958 and amendments thereto. If such request is made the petition shall also include:

(1) A brief statement explaining why the person should be immediately detained or continue to be detained;

(2) the place where the petitioner requests that the person be detained or continue to be detained;

(3) if applicable, because detention is requested in a treatment facility other than a state psychiatric hospital, a statement that the facility is willing to accept and detain such person; and

(4) if applicable, because admission to a state psychiatric hospital is sought, the necessary statement from a qualified mental health professional authorizing admission and emergency care and treatment.

(e) The petition may include a request that a temporary custody order be issued pursuant to  K.S.A. 59-2959 and amendments thereto.

History: L. 1996, ch. 167, § 13; L. 1997, ch. 152, § 5; L. 1998, ch. 134, § 43; July 1.



59-2958 Ex parte emergency custody order.

59-2958. Ex parte emergency custody order. (a) At the time the petition for the determination of whether a person is a mentally ill person subject to involuntary commitment for care and treatment under this act is filed, or any time thereafter prior to the trial upon the petition as provided for in K.S.A. 59-2965 and amendments thereto, the petitioner may request in writing that the district court issue an ex parte emergency order including either or both of the following: (1) An order directing any law enforcement officer to take the person named in the order into custody and transport the person to a designated treatment facility or other suitable place willing to receive and detain the person; (2) an order authorizing any named treatment facility or other place to detain or continue to detain the person until the further order of the court or until the ex parte emergency custody order shall expire.

(b) No ex parte emergency custody order shall provide for the detention of any person at a state psychiatric hospital unless a written statement from a qualified mental health professional authorizing such admission and detention at a state psychiatric hospital has been filed with the court.

(c) No ex parte emergency custody order shall provide for the detention of any person in a nonmedical facility used for the detention of persons charged with or convicted of a crime.

(d) If no other suitable facility at which such person may be detained is willing to accept the person, then the participating mental health center for that area shall provide a suitable place to detain the person until the further order of the court or until the ex parte emergency custody order shall expire.

(e) An ex parte emergency custody order issued under this section shall expire at 5:00 p.m. of the second day the district court is open for the transaction of business after the date of its issuance, which expiration date shall be stated in the order.

(f) The district court shall not issue successive ex parte emergency custody orders.

(g) In lieu of issuing an ex parte emergency custody order, the court may allow the person with respect to whom the request was made to remain at liberty, subject to such conditions as the court may impose.

History: L. 1996, ch. 167, § 14; L. 1997, ch. 152, § 6; L. 1998, ch. 134, § 44; July 1.



59-2959 Temporary custody order; request for; procedure.

59-2959. Temporary custody order; request for; procedure. (a) At the time that the petition for determination of mental illness is filed, or any time thereafter prior to the trial upon the petition as provided for in K.S.A. 59-2965 and amendments thereto, the petitioner may request in writing that the district court issue a temporary custody order. The request shall state:

(1) The reasons why the person should be detained prior to the hearing on the petition;

(2) whether an ex parte emergency custody order has been requested or was granted; and

(3) the present whereabouts of the person named in the petition.

(b) Upon the filing of a request for a temporary custody order, the court shall set the matter for a hearing which shall be held not later than the close of business of the second day the district court is open for the transaction of business after the filing of the request. The petitioner and the person with respect to whom the request has been filed shall be notified of the time and place of the hearing and that they shall each be afforded an opportunity to appear at the hearing, to testify and to present and cross-examine witnesses. If the person with respect to whom the request has been filed has not yet retained or been appointed an attorney, the court shall appoint an attorney for the person.

(c) At the hearing scheduled upon the request, the person with respect to whom the request has been filed shall be present unless the attorney for the person requests that the person's presence be waived and the court finds that the person's presence at the hearing would be injurious to the person's welfare. The court shall enter in the record of the proceedings the facts upon which the court has found that the presence of the person at the hearing would be injurious to such person's welfare. However, if the person with respect to whom the request has been filed states in writing to the court or to such person's attorney that such person wishes to be present at the hearing, the person's presence cannot be waived.

The hearing shall be conducted in as informal a manner as may be consistent with orderly procedure and in a physical setting not likely to have a harmful effect on the person with respect to whom the request has been filed. All persons not necessary for the conduct of the proceedings may be excluded. The court shall receive all relevant and material evidence which may be offered. The rules governing evidentiary and procedural matters shall be applied to hearings under this section in a manner so as to facilitate informal, efficient presentation of all relevant, probative evidence and resolution of issues with due regard to the interests of all parties. The facts or data upon which a duly qualified expert bases an opinion or inference may be those perceived by or made known to the expert at or before the hearing and if of a type reasonably relied upon by experts in their particular field in forming opinions or inferences upon the subject, the facts or data need not be admissible in evidence. The expert may testify in terms of opinion or inference and give the expert's reasons therefor without prior disclosure of the underlying facts or data unless the court requires otherwise. If requested on cross-examination, the expert shall disclose the underlying facts or data.

If the petitioner is not represented by counsel, the county or district attorney shall represent the petitioner, prepare all necessary papers, appear at the hearing and present such evidence as the county or district attorney determines to be of aid to the court in determining whether or not there is probable cause to believe that the person with respect to whom the request has been filed is a mentally ill person subject to involuntary commitment for care and treatment under this act, and that it would be in the best interests of the person to be detained until the trial upon the petition.

(d) After the hearing, if the court determines from the evidence that:

(1) There is probable cause to believe that the person with respect to whom the request has been filed is a mentally ill person subject to involuntary commitment for care and treatment under this act, and that it is in the best interests of the person to be detained until the trial upon the petition, the court shall issue a temporary custody order;

(2) there is probable cause to believe that the person with respect to whom the request has been filed is a mentally ill person subject to involuntary commitment for care and treatment under this act, but that it would not be in their best interests to be detained until the trial upon the petition, the court may allow the person to be at liberty, subject to such conditions as the court may impose;

(3) there is not probable cause to believe that the person with respect to whom the request has been filed is a mentally ill person subject to involuntary commitment for care and treatment under this act, the court shall terminate the proceedings and release the person.

(e) (1) A temporary custody order issued pursuant to this section may direct any law enforcement officer or any other person designated by the court to take the person named in the order into custody and transport them to a designated treatment facility, and authorize the designated treatment facility to detain and treat the person until the trial upon the petition.

(2) No temporary custody order shall provide for the detention and treatment of any person at a state psychiatric hospital unless a written statement from a qualified mental health professional authorizing such admission and detention at a state psychiatric hospital has been filed with the court.

(3) No temporary custody order shall provide for the detention of any person in a nonmedical facility used for the detention of persons charged with or convicted of a crime.

(4) If no other suitable facility at which such person may be detained is willing to accept the person, then the participating mental health center for that area shall provide a suitable place to detain the person until the further order of the court or until the trial upon the petition.

History: L. 1996, ch. 167, § 15; Apr. 18.



59-2960 Preliminary orders; continuances and advancement of trial.

59-2960. Preliminary orders; continuances and advancement of trial. (a) Upon the filing of the petition provided for in K.S.A. 59-2957 and amendments thereto, the district court shall issue the following:

(1) An order fixing the time and place of the trial upon the petition. Such hearing, in the court's discretion, may be conducted in a courtroom, a treatment facility or at some other suitable place. The time fixed in the order shall in no event be earlier than seven days or later than 14 days after the date of the filing of the petition. If a demand for a trial by jury is later filed by the proposed patient, the court may continue the trial and fix a new time and place of the trial at a time that may exceed beyond the 14 days but shall be fixed within a reasonable time not exceeding 30 days from the date of the filing of the demand.

(2) An order that the proposed patient appear at the time and place of the hearing and providing that the proposed patient's presence will be required at the hearing unless the attorney for the proposed patient shall make a request that the proposed patient's presence be waived and the court finds that the proposed patient's presence at the hearing would be injurious to the proposed patient's welfare. The order shall further provide that notwithstanding the foregoing provision, if the proposed patient requests in writing to the court or to such person's attorney that the proposed patient wishes to be present at the hearing, the proposed patient's presence cannot be waived.

(3) An order appointing an attorney to represent the proposed patient at all stages of the proceedings and until all orders resulting from such proceedings are terminated. The court shall give preference, in the appointment of this attorney, to any attorney who has represented the proposed patient in other matters if the court has knowledge of that prior representation. The proposed patient shall have the right to engage an attorney of the proposed patient's own choice and, in such event, the attorney appointed by the court shall be relieved of all duties by the court.

(4) An order that the proposed patient shall appear at a time and place that is in the best interests of the patient where the proposed patient will have the opportunity to consult with the proposed patient's court-appointed attorney, which time shall be at least five days prior to the date set for the trial under K.S.A. 59-2965 and amendments thereto.

(5) An order for a mental evaluation as provided for in K.S.A. 59-2961 and amendments thereto.

(6) A notice as provided for in K.S.A. 59-2963 and amendments thereto.

(7) If the petition also contains allegations as provided for in K.S.A. 59-3058, 59-3059, 59-3060, 59-3061 or 59-3062, and amendments thereto, those orders necessary to make a determination of the need for a legal guardian or conservator, or both, to act on behalf of the proposed patient. For these purposes, the trials required by K.S.A. 59-2965 and 59-3067, and amendments thereto, may be consolidated.

(b) Nothing in this section shall prevent the court from granting an order of continuance, for good cause shown, to any party for no longer than seven days, except that such limitation does not apply to a request for an order of continuance made by the proposed patient or to a request made by any party if the proposed patient absents him or herself such that further proceedings can not be held until the proposed patient has been located. The court also, upon the request of any party, may advance the date of the hearing if necessary and in the best interests of all concerned.

History: L. 1996, ch. 167, § 16; L. 2002, ch. 114, § 66; July 1.



59-2961 Order for a mental evaluation; procedure.

59-2961. Order for a mental evaluation; procedure. (a) The order for a mental evaluation required by subsection (a)(5) of K.S.A. 59-2960 and amendments thereto, shall be served in the manner provided for in subsections (c) and (d) of K.S.A. 59-2963 and amendments thereto. It shall order the proposed patient to submit to a mental evaluation to be conducted by a physician, psychologist or qualified mental health professional designated by the head of a participating mental health center and to undergo such other physical or other evaluations as may be ordered by the court, except that any proposed patient who is not subject to a temporary custody order issued pursuant to K.S.A. 59-2959 and amendments thereto and who requests a hearing pursuant to K.S.A. 59-2962 and amendments thereto, need not submit to such evaluations until that hearing has been held and the court finds that there is probable cause to believe that the proposed patient is a mentally ill person subject to involuntary commitment for care and treatment under this act. The evaluation may be conducted at a treatment facility, the home of the proposed patient or any other suitable place that the court determines is not likely to have a harmful effect on the welfare of the proposed patient. A state psychiatric hospital shall not be ordered to evaluate any proposed patient, unless a written statement from a qualified mental health professional authorizing such an evaluation at a state psychiatric hospital has been filed with the court.

(b) At the time designated by the court in the order, but in no event later than three days prior to the date of the trial provided for in K.S.A. 59-2965 and amendments thereto, the examiner shall submit to the court a report, in writing, of the evaluation which report also shall be made available to counsel for the parties at least three days prior to the trial. The report also shall be made available to the proposed patient and to whomever the patient directs, unless for good cause recited in the order, the court orders otherwise. Such report shall state that the examiner has made an examination of the proposed patient and shall state the opinion of the examiner on the issue of whether or not the proposed patient is a mentally ill person subject to involuntary commitment for care and treatment under the act and the examiner's opinion as to the least restrictive treatment alternative which will protect the proposed patient and others and allow for the improvement of the proposed patient if treatment is ordered.

History: L. 1996, ch. 167, § 17; L. 1998, ch. 134, § 45; July 1.



59-2962 Mental evaluation; hearing in noncustodial circumstances.

59-2962. Mental evaluation; hearing in noncustodial circumstances. Whenever a proposed patient who is not subject to a temporary custody order issued pursuant to  K.S.A. 59-2959 and amendments thereto requests a hearing pursuant to this section, a hearing shall be held within a reasonable time thereafter. The petitioner and the proposed patient shall be notified of the time and place of the hearing, afforded an opportunity to testify, and to present and cross-examine witnesses. The proposed patient shall be present at the hearing, and the proposed patient's presence cannot be waived. All persons not necessary for the conduct of the proceedings may be excluded. The hearing shall be conducted in as informal a manner as may be consistent with orderly procedure and in a physical setting not likely to have a harmful effect on the welfare of the proposed patient. The court shall receive all relevant and material evidence which may be offered. If the petitioner is not represented by counsel, the county or district attorney shall represent the petitioner, prepare all necessary papers, appear at the hearing and present such evidence as the county or district attorney determines to be of aid to the court in determining whether or not there is probable cause to believe that the proposed patient is a mentally ill person subject to involuntary commitment for care and treatment under this act. If the court determines from the evidence that there is probable cause to believe that the proposed patient is a mentally ill person subject to involuntary commitment, the court shall issue the order for a mental evaluation; otherwise, the court shall terminate the  proceedings.

History: L. 1996, ch. 167, § 18; Apr. 18.



59-2963 Notice; contents.

59-2963. Notice; contents. (a) Notice as required by subsection (a)(6) of K.S.A. 59-2960, and amendments thereto, shall be given to the proposed patient named in the petition, the proposed patient's legal guardian if there is one, the attorney appointed to represent the proposed patient, the proposed patient's spouse or nearest relative and to such other persons as the court directs. The notice shall also be given to the participating mental health center for the county where the proposed patient resides.

(b) The notice shall state:

(1) That a petition has been filed, alleging that the proposed patient is a mentally ill person subject to involuntary commitment for care and treatment under the act and requesting that the court order treatment;

(2) the date, time and place of the trial;

(3) the name of the attorney appointed to represent the proposed patient and the time and place where the proposed patient shall have the opportunity to consult with this attorney;

(4) that the proposed patient has a right to a jury trial if a written demand for such is filed with the court at least four days prior to the time set for trial; and

(5) that if the proposed patient demands a jury trial, the trial date may have to be continued by the court for a reasonable time in order to empanel a jury, but that this continuance will not exceed 30 days from the date of the filing of the demand.

(c) The court may order any of the following persons to serve the notice upon the proposed patient:

(1) The physician or psychologist currently administering to the proposed patient, if the physician or psychologist consents to doing so;

(2) the head of the participating mental health center or the designee thereof;

(3) the local health officer or such officer's designee;

(4) the secretary for aging and disability services or the secretary's designee if the proposed patient is being detained at a state psychiatric hospital;

(5) any law enforcement officer; or

(6) the attorney of the proposed patient.

(d) The notice shall be served personally on the proposed patient as soon as possible, but not less than six days prior to the date of the trial, and immediate return thereof shall be made to the court by the person serving notice. Unless otherwise ordered by the court, notice shall be served on the proposed patient by a nonuniformed person.

(e) Notice to all other persons may be made by mail or in such other manner as directed by the court.

History: L. 1996, ch. 167, § 19; L. 1998, ch. 134, § 46; L. 2014, ch. 115, § 209; July 1.



59-2964 Continuance of hearings; order of referral for short-term treatment.

59-2964. Continuance of hearings; order of referral for short-term treatment. (a) The patient at any time may request, in writing, that any further proceedings be continued for not more than three months so that the court may make an order of continuance and referral for short-term treatment. The written request must be acknowledged before a notary public or a judge of the district court. The patient may request successive orders of continuance and referral. Upon receipt of such a request, the court may order the patient referred for short-term treatment to a designated treatment facility for a specified period of time not to exceed three months from the date the request is signed by the patient. An order of referral for short-term treatment in a treatment facility other than a state psychiatric hospital shall be conditioned upon the consent of the head of that treatment facility to accept the patient. No order may be issued for referral to a state psychiatric hospital, unless a written statement from a qualified mental health professional authorizing such admission and treatment at a state psychiatric hospital has been filed with the court. The court may not issue an order of referral unless the attorney representing the patient has filed a statement, in writing, that the attorney has explained to the patient the nature of an order of referral and the right of the patient to have the further proceedings conducted as scheduled.

(b) If the patient's request for an order for referral for short-term treatment is made prior to the hearing required to be held pursuant to the provisions of K.S.A. 59-2959 or 59-2962 and amendments thereto, and granted, it shall constitute a waiver of the patient's right to this hearing.

(c) Within any order of continuance and referral, the court shall confirm the new date and time set for the trial and direct that a copy of the court's order shall be given to the patient, to the attorney representing the patient, the petitioner or the county or district attorney as appropriate, the patient's legal guardian if there is one, the patient's spouse or nearest relative as appropriate, the head of the treatment facility to which the patient is being referred, and such other persons as the court directs. Any trial so continued shall then be held on the date set at the end of the referral period, unless again continued by the court upon the patient's request for another order of continuance and referral, or on the date set in any order of continuance necessitated by the patient's demand for a jury trial.

(d) Not later than 14 days prior to the date set for the trial provided for in K.S.A. 59-2965 and amendments thereto by any order of continuance and referral, unless the proposed patient has been accepted as a voluntary patient by the treatment facility or unless the proposed patient has filed a written request for another successive period of continuance and referral, the facility treating the proposed patient shall submit a written report of its findings and recommendations to the court, which report also shall be made available to counsel for the parties. The report also shall be made available to the proposed patient and to whomever the patient directs, unless for good cause recited in the order, the court orders otherwise.

History: L. 1996, ch. 167, § 20; L. 1998, ch. 134, § 47; July 1.



59-2965 Trial upon the petition; procedure.

59-2965. Trial upon the petition; procedure. (a) Trial upon the petition shall be held at the time and place specified in the court's order issued pursuant to subsection (a) of K.S.A. 59-2960 and amendments thereto unless a continuance as provided in K.S.A. 59-2960 or 59-2964 and amendments thereto, has been granted. The hearing shall be held to the court only, unless the proposed patient, at least 4 days prior to the time set for the hearing, demands, in writing, a jury trial.

(b) The jury, if one is demanded, shall consist of 6 persons. The jury panel shall be selected as provided by law. Notwithstanding the provision within K.S.A. 43-166 otherwise, a panel of prospective jurors may be assembled by the clerk upon less than 20 days notice in this circumstance. From such panel 12 qualified jurors, who have been passed for cause, shall be empaneled. Prior service as a juror in any court shall not exempt, for that reason alone, any person from jury service hereunder. From the panel so obtained, the proposed patient or the proposed patient's attorney shall strike one name; then the petitioner, or the petitioner's attorney, shall strike one name; and so on alternatively until each has stricken 3 names so as to reach the jury of 6 persons. During this process, if either party neglects or refuses to aid in striking the names, the court shall strike a name on behalf of such party.

(c) The proposed patient shall be present at the hearing unless the attorney for the proposed patient requests that the proposed patient's presence be waived and the court finds the person's presence at the hearing would be injurious to their welfare. The court shall enter in the record of the proceedings the facts upon which the court has found that the presence of the proposed patient at the hearing would be injurious to their welfare. However, if the proposed patient states in writing to the court or such person's attorney that such patient wishes to be present at the hearing, the person's presence cannot be waived. The petitioner and the proposed patient shall be afforded an opportunity to appear at the hearing, to testify, and to present and cross-examine witnesses. All persons not necessary for the conduct of the proceedings may be excluded. The hearings shall be conducted in as informal a manner as may be consistent with orderly procedure and in a physical setting not likely to have a harmful effect on the welfare of the proposed patient. The court shall receive all relevant and material evidence which may be offered, including the testimony or written findings and recommendations of the examiner who evaluated the proposed patient pursuant to the court's order issued under K.S.A. 59-2961 and amendments thereto. Such evidence shall not be privileged for the purpose of this hearing.

(d) The rules governing evidentiary and procedural matters at hearings under this section shall be applied in a manner so as to facilitate informal, efficient presentation of all relevant, probative evidence and resolution of issues with due regard to the interests of all parties.

(e) If the petitioner is not represented by counsel, the county or district attorney shall represent the petitioner, prepare all necessary papers, appear at the hearing and present such evidence as the county or district attorney shall determine to be of aid to the court in determining whether or not the proposed patient is a mentally ill person subject to involuntary commitment for care and treatment under this act.

History: L. 1996, ch. 167, § 21; Apr. 18.



59-2966 Order for treatment; dismissal.

59-2966. Order for treatment; dismissal. (a) Upon the completion of the trial, if the court or jury finds by clear and convincing evidence that the proposed patient is a mentally ill person subject to involuntary commitment for care and treatment under this act, the court shall order treatment for such person for a specified period of time not to exceed three months from the date of the trial at a treatment facility, except that the court shall not order treatment at a state psychiatric hospital, unless a written statement from a qualified mental health professional authorizing such treatment at a state psychiatric hospital has been filed with the court. Whenever an involuntary patient is ordered to receive treatment, the clerk of the district court shall send a copy of the order to the Kansas bureau of investigation within five days after receipt of the order. The Kansas bureau of investigation shall immediately enter the order into the national criminal information center and other appropriate databases. An order for treatment in a treatment facility other than a state psychiatric hospital shall be conditioned upon the consent of the head of that treatment facility to accepting the patient. In the event no other appropriate treatment facility has agreed to provide treatment for the patient, and no qualified mental health professional has authorized treatment at a state psychiatric hospital, the participating mental health center for the county in which the patient resides shall be given responsibility for providing or securing treatment for the patient or if no county of residence can be determined for the patient, then the participating mental health center for the county in which the patient was taken into custody or in which the petition was filed shall be given responsibility for providing or securing treatment for the patient.

(b) A copy of the order for treatment shall be provided to the head of the treatment facility.

(c) When the court orders treatment, it shall retain jurisdiction to modify, change or terminate such order, unless venue has been changed pursuant to K.S.A. 59-2971, and amendments thereto, and then the receiving court shall have continuing jurisdiction.

(d) If the court finds from the evidence that the proposed patient has not been shown to be a mentally ill person subject to involuntary commitment for care and treatment under this act the court shall release the person and terminate the proceedings.

History: L. 1996, ch. 167, § 22; L. 1997, ch. 152, § 7; L. 1998, ch. 134, § 48; L. 2006, ch. 210, § 16; July 1, 2007.



59-2967 Order for outpatient treatment; revocation; noncompliance; ex parte emergency custody order reviews.

59-2967. Order for outpatient treatment; revocation; noncompliance; ex parte emergency custody order reviews. (a) An order for outpatient treatment may be entered by the court at any time in lieu of any type of order which would have required inpatient care and treatment if the court finds that the patient is likely to comply with an outpatient treatment order and that the patient will not likely be a danger to the community or be likely to cause harm to self or others while subject to an outpatient treatment order.

(b) No order for outpatient treatment shall be entered unless the head of the outpatient treatment facility has consented to treat the patient on an outpatient basis under the terms and conditions set forth by the court, except that no order for outpatient treatment shall be refused by a participating mental health center.

(c) If outpatient treatment is ordered, the order may state specific conditions to be followed by the patient, but shall include the general condition that the patient is required to comply with all directives and treatment as required by the head of the outpatient treatment facility or the head's designee. The court may also make such orders as are appropriate to provide for monitoring the patient's progress and compliance with outpatient treatment. Within any outpatient order for treatment the court shall specify the period of treatment as provided for in subsection (a) of K.S.A. 59-2966 or subsection (f) of K.S.A. 59-2969, and amendments thereto.

(d) The court shall retain jurisdiction to modify or revoke the order for outpatient treatment at any time on its own motion, on the motion of any counsel of record or upon notice from the treatment facility of any need for new conditions in the order for outpatient treatment or of material noncompliance by the patient with the order for outpatient treatment. However, if the venue of the matter has been transferred to another court, then the court having venue of the matter shall have such jurisdiction to modify or revoke the outpatient treatment order. Revocation or modification of an order for outpatient treatment may be made ex parte by order of the court in accordance with the provisions of subsections (e) or (f).

(e) The treatment facility shall immediately report to the court any material noncompliance by the patient with the outpatient treatment order. Such notice may be verbal or by telephone but shall be followed by a verified written, facsimile or electronic notice sent to the court, to counsel for all parties and, as appropriate, to the head of the inpatient treatment facility designated to receive the patient, by not later than 5:00 p.m. of the first day the district court is open for the transaction of business after the verbal or telephonic communication was made to the court. Upon receipt of verbal, telephone, or verified written, facsimile or electronic notice of material noncompliance, the court may enter an ex parte emergency custody order providing for the immediate detention of the patient in a designated inpatient treatment facility except that the court shall not order the detention of the patient at a state psychiatric hospital, unless a written statement from a qualified mental health professional authorizing such detention at a state psychiatric hospital has been filed with the court. Any ex parte emergency custody order issued by the court under this subsection shall expire at 5:00 p.m. of the second day the district court is open for the transaction of business after the patient is taken into custody. The court shall not enter successive ex parte emergency custody orders.

(f) (1) Upon the taking of a patient into custody pursuant to an ex parte emergency custody order revoking a previously issued order for outpatient treatment and ordering the patient to involuntary inpatient care the court shall set the matter for hearing not later than the close of business on the second day the court is open for business after the patient is taken into custody. Notice of the hearing shall be given to the patient, the patient's attorney, the patient's legal guardian, the petitioner or the county or district attorney as appropriate, the head of the outpatient treatment facility and the head of the inpatient treatment facility, similarly as provided for in K.S.A. 59-2963, and amendments thereto.

(2) Upon the entry of an ex parte order modifying a previously issued order for outpatient treatment, but allowing the patient to remain at liberty, a copy of the order shall be served upon the patient, the patient's attorney, the county or district attorney and the head of the outpatient treatment facility similarly as provided for in K.S.A. 59-2963, and amendments thereto. Thereafter, any party to the matter, including the petitioner, the county or district attorney or the patient, may request a hearing on the matter if the request is filed within five days from the date of service of the ex parte order upon the patient. The court may also order such a hearing on its own motion within five days from the date of service of the notice. If no request or order for hearing is filed within the five-day period, the ex parte order and the terms and conditions set out in the ex parte order shall become the final order of the court substituting for any previously entered order for outpatient treatment. If a hearing is requested, a formal written request for revocation or modification of the outpatient treatment order shall be filed by the county or district attorney or the petitioner and a hearing shall be held thereon within 5 days after the filing of the request.

(g) The hearing held pursuant to subsection (f) shall be conducted in the same manner as hearings provided for in K.S.A. 59-2959, and amendments thereto. Upon the completion of the hearing, if the court finds by clear and convincing evidence that the patient violated any condition of the outpatient treatment order, the court may enter an order for inpatient treatment, except that the court shall not order treatment at a state psychiatric hospital unless a written statement from a qualified mental health professional authorizing such treatment at a state psychiatric hospital has been filed with the court, or may modify the order for outpatient treatment with different terms and conditions in accordance with this section.

(h) The outpatient treatment facility shall comply with the provisions of K.S.A. 59-2969, and amendments thereto, concerning the filing of written reports for each period of treatment during the time any outpatient treatment order is in effect and the court shall receive and process such reports in the same manner as reports received from an inpatient treatment facility.

History: L. 1996, ch. 167, § 23; L. 1997, ch. 152, § 8; L. 1998, ch. 134, § 49; L. 2010, ch. 5, § 9; Mar. 11.



59-2968 Admissions to a state psychiatric hospital; moratorium; procedure.

59-2968. Admissions to a state psychiatric hospital; moratorium; procedure. (a) All admissions to a state psychiatric hospital upon any order of a court shall be to the state psychiatric hospital designated by the secretary for aging and disability services. The time and manner of the admission shall be arranged by the participating mental health center authorizing such admission and coordinated with the hospital and the official or agent who shall transport the person.

(b) No patient shall be admitted to a state psychiatric hospital pursuant to any of the provisions of this act, including any court-ordered admissions, if the secretary has notified the supreme court of the state of Kansas and each district court which has jurisdiction over all or part of the catchment area served by a state psychiatric hospital, that the census of a particular treatment program of that state psychiatric hospital has reached capacity and that no more patients may be admitted. Following notification that a state psychiatric hospital program has reached its capacity and no more patients may be admitted, any district court which has jurisdiction over all or part of the catchment area served by that state psychiatric hospital, and any participating mental health center which serves all or part of that same catchment area, may request that patients needing that treatment program be placed on a waiting list maintained by that state psychiatric hospital.

(c) In each such case, as a vacancy at that state psychiatric hospital occurs, the district court and participating mental health center shall be notified, in the order of their previous requests for placing a patient on the waiting list, that a patient may be admitted to the state psychiatric hospital. As soon as the state psychiatric hospital is able to admit patients on a regular basis to a treatment program for which notice has been previously given under this section, the superintendent of the state psychiatric hospital shall inform the supreme court and each affected district court that the moratorium on admissions is no longer in effect.

History: L. 1996, ch. 167, § 24; L. 2014, ch. 115, § 210; July 1.



59-2969 Hearing to review status of patient; procedure.

59-2969. Hearing to review status of patient; procedure. (a) At least 14 days prior to the end of each period of treatment, as set out in the court order for such treatment, the head of the treatment facility furnishing treatment to the patient shall cause to be filed with the court a written report summarizing the treatment provided and the findings and recommendations of the treatment facility concerning the need for further treatment for the patient. Upon the filing of this written report, the court shall notify the patient's attorney of record that this written report has been filed. If there is no attorney of record for the patient, the court shall appoint an attorney and notify such attorney that the written report has been filed.

(b) When the attorney for the patient has received notice that the treatment facility has filed with the district court its written report, the attorney shall consult with the patient to determine whether the patient desires a hearing. If the patient desires a hearing, the attorney shall file a written request for a hearing with the district court, which request shall be filed not later than the last day ending any period of treatment as specified in the court's order for treatment issued pursuant to K.S.A. 59-2966 or 59-2967 and amendments thereto, or the court's last entered order for continued treatment issued pursuant to subsection (f). If the patient does not desire a hearing, the patient's attorney shall file with the court a written statement that the attorney has consulted with the patient; the manner in which the attorney has consulted with the patient; that the attorney has fully explained to the patient the patient's right to a hearing as set out in this section and that if the patient does not request such a hearing that further treatment will likely be ordered, but that having been so advised the patient does not desire a hearing. Thereupon, the court may renew its order for treatment and may specify the next period of treatment as provided for in subsection (f). A copy of the court's order shall be given to the patient, the attorney for the patient, the patient's legal guardian, the petitioner or the county or district attorney, as appropriate, and to the head of the treatment facility treating the patient as the court directs.

(c) Upon receiving a written request for a hearing, the district court shall set the matter for hearing and notice of such hearing shall be given similarly as provided for in K.S.A. 59-2963 and amendments thereto. Notice shall also be given promptly to the head of the treatment facility treating the patient. The hearing shall be held as soon as reasonably practical, but in no event more than 10 days following the filing of the written request for a hearing. The patient shall remain in treatment during the pendency of any such hearing, unless discharged by the head of the treatment facility pursuant to K.S.A. 59-2973 and amendments thereto.

(d) The district court having jurisdiction of any case may, on its own motion or upon written request of any interested party, including the head of the treatment facility where a patient is being treated, hold a hearing to review the patient's status earlier than at the times set out in subsection (b) above, if the court determines that a material change of circumstances has occurred necessitating an earlier hearing, however, the patient shall not be entitled to have more than one review hearing within each period of treatment as specified in any order for treatment, order for out-patient treatment or order for continued treatment.

(e) The hearing shall be conducted in the same manner as hearings provided for in K.S.A. 59-2965 and amendments thereto, except that the hearing shall be to the court and the patient shall not have the right to demand a jury. At the hearing it shall be the petitioner's or county or district attorney's or treatment facility's burden to show that the patient remains a mentally ill person subject to involuntary commitment for care and treatment under this act.

(f) Upon completion of the hearing, if the court finds by clear and convincing evidence that the patient continues to be a mentally ill person subject to involuntary commitment for care and treatment under this act, the court shall order continued treatment for a specified period of time not to exceed three months for any initial order for continued treatment, nor more than six months in any subsequent order for continued treatment, at an inpatient treatment facility as provided for in K.S.A. 59-2966 and amendments thereto, or at an outpatient treatment facility if the court determines that outpatient treatment is appropriate under K.S.A. 59-2967 and amendments thereto, and a copy of the court's order shall be provided to the head of the treatment facility. If the court finds that it has not been shown by clear and convincing evidence that the patient continues to be a mentally ill person subject to involuntary commitment for care and treatment under this act, it shall release the patient. A copy of the court's order of release shall be provided to the patient, the patient's attorney, the patient's legal guardian or other person known to be interested in the care and welfare of a minor patient, and to the head of the treatment facility at which the patient had been receiving treatment.

History: L. 1996, ch. 167, § 25; L. 1997, ch. 152, § 9; L. 1998, ch. 134, § 50; July 1.



59-2970 Transportation.

59-2970. Transportation. The court may issue orders providing for the transportation of patients as necessary to effectuate the provisions of this act.  All orders of ex parte emergency custody, temporary custody, referral or treatment may authorize a relative or other suitable person to transport the individual named in the order to the place of detention or treatment specified in the order. All orders for transportation shall be served by the person transporting the individual named in the order upon the person in charge of the place of detention or treatment or such person's designee and due return of execution thereof shall be made to the court. A female being transported shall be accompanied by a female attendant, unless she is accompanied by an adult relative. An individual shall not be transported in a marked police car or sheriff's car if other means of transportation are available. The least amount of restraint necessary shall be used in transporting the patient.

History: L. 1996, ch. 167, § 26; Apr. 18.



59-2971 Change of venue.

59-2971. Change of venue. (a) At any time after the petition provided for in K.S.A. 59-2957, and amendments thereto, has been filed venue may be transferred in accordance with this section.

(1) Prior to trial required by K.S.A. 59-2965, and amendments thereto, and before the expiration of two full working days following the probable cause hearing held pursuant to K.S.A. 59-2959 or 59-2962, and amendments thereto, the district court then with jurisdiction, on its own motion or upon the written request of any person, may transfer the venue of the case to the district court of the county where the patient is being detained, evaluated or treated in a treatment facility under the authority of an order issued pursuant to K.S.A. 59-2958, 59-2959 or 59-2964, and amendments thereto. Thereafter the district court may on its own motion or upon the written request of any person transfer venue to another district court only for good cause shown.

When an order changing venue is issued, the district court issuing the order shall immediately send to the district court to which venue is changed a facsimile or electronic copy of the entire file of the case. The district court shall also immediately send a facsimile or electronic copy of the order transferring venue to the treatment facility where the patient is being detained, evaluated or treated.

(2) After trial required by K.S.A. 59-2965, and amendments thereto, the district court may on its own motion or upon the written request of any person transfer venue to another district court for good cause shown. When an order changing venue is issued, the district court issuing the order shall immediately send to the district court to which venue is changed a facsimile or electronic copy of the entire file of the case. The transferring district court shall also immediately send a facsimile or electronic copy of the order transferring venue to the treatment facility where the patient is being detained, evaluated or treated.

(b) The district court issuing an order transferring venue, if not in the county of residence of the proposed patient, shall transmit to the district court in the county of residence of the proposed patient a statement of any court costs incurred by the county of the district court issuing the order and, if the county of residence is not the receiving county, a facsimile or electronic copy of the entire file of the case.

(c) Any district court to which venue is transferred shall proceed in the case as if the petition had been originally filed therein and shall cause notice of the change of venue to be given to the persons named in and in the same manner as provided for in K.S.A. 59-2963, and amendments thereto. In the event that notice of a change of location of a hearing due to a change of venue cannot be served at least 48 hours prior to any hearing previously scheduled by the transferring court or because of scheduling conflicts the hearing can not be held by the receiving court on the previously scheduled date, then the receiving court shall continue the hearing for up to seven full working days to allow adequate time for notice to be given and the hearing held.

(d) Any district court to which venue is transferred, if not in the county of residence of the patient, shall transmit to the district court in the county of residence of the patient a statement of any court costs incurred and a facsimile or electronic copy of all pleadings and orders entered in the case after transfer.

History: L. 1996, ch. 167, § 27; L. 1997, ch. 152, § 10; L. 2009, ch. 116, § 20; L. 2010, ch. 5, § 10; Mar. 11.



59-2972 Transfer by secretary for aging and disability services.

59-2972. Transfer by secretary for aging and disability services. (a) The secretary for aging and disability services or the secretary's designee may transfer any patient from any state psychiatric hospital under the secretary's control to any other state psychiatric hospital whenever the secretary or the secretary's designee considers it to be in the best interests of the patient. Except in the case of an emergency, the patient's spouse or nearest relative or legal guardian, if one has been appointed, shall be notified of the transfer, and notice shall be sent to the committing court not less than 14 days before the proposed transfer. The notice shall name the hospital to which the patient is proposed to be transferred to and state that, upon request of the spouse or nearest relative or legal guardian, an opportunity for a hearing on the proposed transfer will be provided by the secretary for aging and disability services prior to such transfer.

(b) The secretary for aging and disability services or the designee of the secretary may transfer any involuntary patient from any state psychiatric hospital to any state institution for people with intellectual disability whenever the secretary for aging and disability services or the designee of the secretary considers it to be in the best interests of the patient. Any patient transferred as provided for in this subsection shall remain subject to the same statutory provisions as were applicable at the psychiatric hospital from which the patient was transferred and in addition thereto shall abide by and be subject to all the rules and regulations of the institution for people with intellectual disability to which the patient has been transferred. Except in the case of an emergency, the patient's spouse or nearest relative or legal guardian, if one has been appointed, shall be notified of the transfer, and notice shall be sent to the committing court not less than 14 days before the proposed transfer. The notice shall name the institution to which the patient is proposed to be transferred to and state that, upon request of the spouse or nearest relative or legal guardian, an opportunity for a hearing on the proposed transfer will be provided by the secretary for aging and disability services prior to such transfer. No patient shall be transferred from a state psychiatric hospital to a state institution for people with intellectual disability unless the superintendent of the receiving institution has found, pursuant to K.S.A. 76-12b01 through 76-12b11, and amendments thereto, that the patient is a person with intellectual disability and in need of care and training and that placement in the institution is the least restrictive alternative available. Nothing in this subsection shall prevent the secretary for aging and disability services or the designee of the secretary from allowing a patient at a state psychiatric hospital to be admitted as a voluntary resident to a state institution for people with intellectual disability, or from then discharging such person from the state psychiatric hospital pursuant to K.S.A. 59-2973, and amendments thereto, as may be appropriate.

History: L. 1996, ch. 167, § 28; L. 1997, ch. 152, § 11; L. 1998, ch. 134, § 51; L. 2012, ch. 91, § 37; L. 2014, ch. 115, § 211; July 1.



59-2973 Discharge.

59-2973. Discharge. (a) When any proposed patient or involuntary patient has been  admitted to any treatment facility pursuant to K.S.A. 59-2954, 59-2958, 59-2959, 59-2964, 59-2966 or 59-2967 and amendments thereto, the head of the treatment facility shall discharge and release the patient when the patient is no longer in need of treatment, except that no patient shall be discharged from a state psychiatric hospital without the hospital receiving and considering recommendations from the participating mental health center serving the area where the patient intends to reside.

(b) Nothing in this section shall be construed to amend or modify or repeal any law relating to the confinement of persons charged with or convicted of a criminal offense.

History: L. 1996, ch. 167, § 29; Apr. 18.



59-2974 Notice of discharge; restoration of certain rights.

59-2974. Notice of discharge; restoration of certain rights. The head of the treatment facility shall notify, in writing, the patient, the patient's attorney, the petitioner or the petitioner's attorney, the county or district attorney as appropriate, and the district court which has jurisdiction over the patient of the patient's discharge pursuant to K.S.A. 59-2973, and amendments thereto. When a notice of discharge is received, the court shall file the same which shall terminate the proceedings, unless there has been issued a superseding inpatient or outpatient treatment order not being discharged by the notice. Whenever a person who is involuntarily committed to a state psychiatric hospital is released by order of the court or termination of the case, the court shall review the case upon request of the patient, and may order the issuance of the certificate of restoration pursuant to K.S.A. 2015 Supp. 75-7c26, and amendments thereto. If the court issues such release or termination and certificate, the court shall order the clerk of the district court to report the release or termination of the case and the certificate of restoration to the Kansas bureau of investigation within five days after the order.

History: L. 1996, ch. 167, § 30; L. 2006, ch. 210, § 17; July 1, 2007.



59-2975 Unauthorized absence; procedure.

59-2975. Unauthorized absence; procedure. If any involuntary patient leaves the place of the patient's detention or treatment without the authority of the head of the treatment facility, the head of the treatment facility shall notify the sheriff of the county in which the treatment facility is located of the involuntary patient's unauthorized absence and request that the patient be taken into custody and returned to the treatment facility. If oral notification is given, it shall be confirmed in writing as soon thereafter as reasonably possible.

History: L. 1996, ch. 167, § 31; Apr. 18.



59-2976 Administration of medications and other treatments.

59-2976. Administration of medications and other treatments. (a) Medications and other treatments shall be prescribed, ordered and administered only in conformity with accepted clinical practice. Medication shall be administered only upon the written order of a physician or upon a verbal order noted in the patient's medical records and subsequently signed by the physician. The attending physician shall review regularly the drug regimen of each patient under the physician's care and shall monitor any symptoms of harmful side effects. Prescriptions for psychotropic medications shall be written with a termination date not exceeding 30 days thereafter but may be renewed.

(b) During the course of treatment the responsible physician or psychologist or such person's designee shall reasonably consult with the patient, the patient's legal guardian, or a minor patient's parent and give consideration to the views the patient, legal guardian or parent expresses concerning treatment and any alternatives. No medication or other treatment may be administered to any voluntary patient without the patient's consent, or the consent of such patient's legal guardian or of such patient's parent if the patient is a minor.

(c) Consent for medical or surgical treatments not intended primarily to treat a patient's mental disorder shall be obtained in accordance with applicable law.

(d) Whenever any patient is receiving treatment pursuant to K.S.A. 59-2954, 59-2958, 59-2959, 59-2964, 59-2966 or 59-2967 and amendments thereto, and the treatment facility is administering to the patient any medication or other treatment which alters the patient's mental state in such a way as to adversely affect the patient's judgment or hamper the patient in preparing for or participating in any hearing provided for by this act, then two days prior to and during any such hearing, the treatment facility may not administer such medication or other treatment unless such medication or other treatment is necessary to sustain the patient's life or to protect the patient or others. Prior to the hearing, a report of all such medications or other treatment which have been administered to the patient, along with a copy of any written consent(s) which the patient may have signed, shall be submitted to the court. Counsel for the patient may preliminarily examine the attending physician regarding the administration of any medication to the patient within two days of the hearing with regard to the affect that medication may have had upon the patient's judgment or ability to prepare for or participate in the hearing. On the basis thereof, if the court determines that medication or other treatment has been administered which adversely affects the patient's judgment or ability to prepare for or participate in the hearing, the court may grant to the patient a reasonable continuance in order to allow for the patient to be better able to prepare for or participate in the hearing and the court shall order that such medication or other treatment be discontinued until the conclusion of the hearing, unless the court finds that such medication or other treatment is necessary to sustain the patient's life or to protect the patient or others, in which case the court shall order that the hearing proceed.

(e) Whenever a patient receiving treatment pursuant to K.S.A. 59-2954, 59-2958, 59-2959, 59-2964, 59-2966 or 59-2967 and amendments thereto, objects to taking any medication prescribed for psychiatric treatment, and after full explanation of the benefits and risks of such medication continues their objection, the medication may be administered over the patient's objection; except that the objection shall be recorded in the patient's medical record and at the same time written notice thereof shall be forwarded to the medical director of the treatment facility or the director's designee. Within five days after receiving such notice, excluding Saturdays, Sundays and legal holidays, the medical director or designee shall deliver to the patient and the patient's physician the medical director's or designee's written decision concerning the administration of that medication, and a copy of that decision shall be placed in the patient's medical record.

(f) In no case shall experimental medication be administered without the patient's consent, which consent shall be obtained in accordance with subsection (a)(6) of  K.S.A. 59-2978 and amendments thereto.

History: L. 1996, ch. 167, § 32; Apr. 18.



59-2977 Restraints; seclusion.

59-2977. Restraints; seclusion. (a) Restraints or seclusion shall not be applied to a patient unless it is determined by the head of the treatment facility or a physician or psychologist to be necessary to prevent immediate substantial bodily injury to the patient or others and that other alternative methods to prevent such injury are not sufficient to accomplish this purpose.  Restraint or seclusion shall never be used as a punishment or for the convenience of staff. The extent of the restraint or seclusion applied to the patient shall be the least restrictive measure necessary to prevent such injury to the patient or others, and the use of restraint or seclusion in a treatment facility shall not exceed 3 hours without medical reevaluation, except that such medical reevaluation shall not be required, unless necessary, between the hours of 12:00 midnight and 8:00 a.m. When restraints or seclusion are applied, there shall be monitoring of the patient's condition at a frequency determined by the treating physician or psychologist, which shall be no less than once per each 15 minutes. The head of the treatment facility or a physician or psychologist shall sign a statement explaining the treatment necessity for the use of any restraint or seclusion and shall make such statement a part of the permanent treatment record of the patient.

(b) The provisions of subsection (a) shall not prevent, for a period not exceeding 2 hours without review and approval thereof by the head of the treatment facility or a physician or psychologist:

(1) Staff at the state security hospital from confining patients in their rooms when it is considered necessary for security or proper institutional management;

(2) the use of such restraints as necessary for a patient who is likely to cause physical injury to self or others without the use of such restraints;

(3) the use of restraints when needed primarily for examination or treatment or to insure the healing process; or

(4) the use of seclusion as part of a treatment methodology that calls for time out when the patient is refusing to participate in a treatment or has become disruptive of a treatment process.

(c) "Restraints" means the application of any devices, other than human force alone, to any part of the body of the patient for the purpose of preventing the patient from causing injury to self or others.

(d) "Seclusion" means the placement of a patient, alone, in a room, where the patient's freedom to leave is restricted and where the patient is not under continuous observation.

History: L. 1996, ch. 167, § 33; Apr. 18.



59-2978 Rights of patients.

59-2978. Rights of patients. (a) Every patient being treated in any treatment facility, in addition to all other rights preserved by the provisions of this act, shall have the following rights:

(1) To wear the patient's own clothes, keep and use the patient's own personal possessions including toilet articles and keep and be allowed to spend the patient's own money;

(2) to communicate by all reasonable means with a reasonable number of persons at reasonable hours of the day and night, including both to make and receive confidential telephone calls, and by letter, both to mail and receive unopened correspondence, except that if the head of the treatment facility should deny a patient's right to mail or to receive unopened correspondence under the provisions of subsection (b), such correspondence shall be opened and examined in the presence of the patient;

(3) to conjugal visits if facilities are available for such visits;

(4) to receive visitors in reasonable numbers and at reasonable times each day;

(5) to refuse involuntary labor other than the housekeeping of the patient's own bedroom and bathroom, provided that nothing herein shall be construed so as to prohibit a patient from performing labor as a part of a therapeutic program to which the patient has given their written consent and for which the patient receives reasonable compensation;

(6) not to be subject to such procedures as psychosurgery, electroshock therapy, experimental medication, aversion therapy or hazardous treatment procedures without the written consent of the patient or the written consent of a parent or legal guardian, if such patient is a minor or has a legal guardian provided that the guardian has obtained authority to consent to such from the court which has venue over the guardianship following a hearing held for that purpose;

(7) to have explained, the nature of all medications prescribed, the reason for the prescription and the most common side effects and, if requested, the nature of any other treatments ordered;

(8) to communicate by letter with the secretary for aging and disability services, the head of the treatment facility and any court, attorney, physician, psychologist, or minister of religion, including a Christian Science practitioner. All such communications shall be forwarded at once to the addressee without examination and communications from such persons shall be delivered to the patient without examination;

(9) to contact or consult privately with the patient's physician or psychologist, minister of religion, including a Christian Science practitioner, legal guardian or attorney at any time and if the patient is a minor, their parent;

(10) to be visited by the patient's physician, psychologist, minister of religion, including a Christian Science practitioner, legal guardian or attorney at any time and if the patient is a minor, their parent;

(11) to be informed orally and in writing of their rights under this section upon admission to a treatment facility; and

(12) to be treated humanely consistent with generally accepted ethics and practices.

(b) The head of the treatment facility may, for good cause only, restrict a patient's rights under this section, except that the rights enumerated in subsections (a)(5) through (a)(12), and the right to mail any correspondence which does not violate postal regulations, shall not be restricted by the head of the treatment facility under any circumstances. Each treatment facility shall adopt regulations governing the conduct of all patients being treated in such treatment facility, which regulations shall be consistent with the provisions of this section. A statement explaining the reasons for any restriction of a patient's rights shall be immediately entered on such patient's medical record and copies of such statement shall be made available to the patient or to the parent, or legal guardian if such patient is a minor or has a legal guardian, and to the patient's attorney. In addition, notice of any restriction of a patient's rights shall be communicated to the patient in a timely fashion.

(c) Any person willfully depriving any patient of the rights protected by this section, except for the restriction of such rights in accordance with the provisions of subsection (b) or in accordance with a properly obtained court order, shall be guilty of a class C misdemeanor.

(d) The provisions of this section do not apply to persons civilly committed to a treatment facility as a sexually violent predator pursuant to K.S.A. 59-29a01 et seq., and amendments thereto.

History: L. 1996, ch. 167, § 34; L. 2007, ch. 170, § 3; L. 2014, ch. 115, § 212; July 1.



59-2979 Disclosure of records.

59-2979. Disclosure of records. (a) The district court records, and any treatment records or medical records of any patient or former patient that are in the possession of any district court or treatment facility shall be privileged and shall not be disclosed except:

(1) Upon the written consent of (A) the patient or former patient, if an adult who has no legal guardian; (B) the patient's or former patient's legal guardian, if one has been appointed; or (C) a parent, if the patient or former patient is under 18 years of age, except that a patient or former patient who is 14 or more years of age and who was voluntarily admitted upon their own application made pursuant to subsection (b)(2)(B) of K.S.A. 59-2949, and amendments thereto, shall have capacity to consent to release of their records without parental consent. The head of any treatment facility who has the records may refuse to disclose portions of such records if the head of the treatment facility states in writing that such disclosure will be injurious to the welfare of the patient or former patient.

(2) Upon the sole consent of the head of the treatment facility who has the records if the head of the treatment facility makes a written determination that such disclosure is necessary for the treatment of the patient or former patient.

(3) To any state or national accreditation agency or for a scholarly study, but the head of the treatment facility shall require, before such disclosure is made, a pledge from any state or national accreditation agency or scholarly investigator that such agency or investigator will not disclose the name of any patient or former patient to any person not otherwise authorized by law to receive such information.

(4) Upon the order of any court of record after a determination has been made by the court issuing the order that such records are necessary for the conduct of proceedings before the court and are otherwise admissible as evidence.

(5) In proceedings under this act, upon the oral or written request of any attorney representing the patient, or former patient.

(6) To appropriate administrative or professional staff of the department of corrections whenever patients have been administratively transferred to the state security hospital or other state psychiatric hospitals pursuant to the provisions of K.S.A. 75-5209, and amendments thereto. The patient's or former patient's consent shall not be necessary to release information to the department of corrections.

(7) To the state central repository at the Kansas bureau of investigation for use only in determining eligibility to purchase and possess firearms or qualifications for licensure pursuant to the personal and family protection act.

(8) To the commission on judicial performance in the discharge of the commission's duties pursuant to article 32 of chapter 20 of the Kansas Statutes Annotated, and amendments thereto.

(9) As otherwise provided for in this act.

(b) To the extent the provisions of K.S.A. 65-5601 through 65-5605, inclusive, and amendments thereto, are applicable to treatment records or medical records of any patient or former patient, the provisions of K.S.A. 65-5601 through 65-5605, inclusive, and amendments thereto, shall control the disposition of information contained in such records.

(c) Willful violation of this section is a class C misdemeanor.

History: L. 1996, ch. 167, § 35; L. 2007, ch. 166, § 2; L. 2008, ch. 145, § 10; May 22.



59-2980 Civil and criminal liability.

59-2980. Civil and criminal liability. Any person acting in good faith and without negligence shall be free from all liability, civil or criminal, which might arise out of acting pursuant to this act. Any person who for a corrupt consideration or advantage, or through malice, shall make or join in making or advise the making of any false petition, report or order provided for in this act shall be guilty of a class A misdemeanor.

History: L. 1996, ch. 167, § 36; Apr. 18.



59-2981 Costs; payment by residence county, when.

59-2981. Costs; payment by residence county, when. In each proceeding the court shall allow and order paid to any individual or treatment facility as part of the costs thereof a reasonable fee and expenses for any professional services ordered performed by the court pursuant to this act other than those performed by any individual or hospital under the jurisdiction of the secretary for aging and disability services, and including the fee of counsel for the patient when counsel is appointed by the court and the costs of the county or district attorney incurred in cases involving change of venue. Other costs and fees shall be allowed and paid as are allowed by law for similar services in other cases. The costs shall be taxed to the estate of the patient, to those bound by law to support such patient or to the county of the residence of the patient as the court having jurisdiction shall direct, except that if a proposed patient is found not to be a mentally ill person subject to involuntary commitment under this act, the costs shall not be assessed against such patient's estate but may at the discretion of the court be assessed against the petitioner or may be paid from the general fund of the county of the residence of the proposed patient. Any district court receiving a statement of costs from another district court shall forthwith approve the same for payment out of the general fund of its county except that it may refuse to approve the same for payment only on the ground that the patient is not a resident of that county. In such case it shall transmit the statement of costs to the secretary for aging and disability services who shall determine the question of residence and certify the secretary's findings to each district court. Whenever a district court has sent a statement of costs to the district court of another county and such costs have not been paid within 90 days after the statement was sent, the district court that sent the statement may transmit such statement of costs to the secretary for determination and certification as provided above. If the claim for costs is not paid within 30 days after such certification, an action may be maintained thereon by the claimant county in the district court of the claimant county against the debtor county. The findings made by the secretary for aging and disability services as to the residence of the patient shall be applicable only to the assessment of costs. Any county of residence which pays from its general fund court costs to the district court of another county may recover the same in any court of competent jurisdiction from the estate of the patient or from those bound by law to support such patient, unless the court shall find that the proceedings in which such costs were incurred were instituted without probable cause and not in good faith.

History: L. 1996, ch. 167, § 37; L. 2014, ch. 115, § 213; July 1.



59-2982 Notice of death of patients in treatment facilities.

59-2982. Notice of death of patients in treatment facilities. In the event of the death of a patient in a treatment facility, the head of the treatment facility shall immediately give notice of the date, time, place and cause of such death, to the extent known, to the nearest known relative of the  patient, and, as appropriate, to the court having jurisdiction over the patient, the attorney for the patient, and to the county or district attorney and as otherwise provide for by law, to the coroner for the county in which the patient died.

History: L. 1996, ch. 167, § 38; Apr. 18.



59-2983 Applicability to persons in custody on criminal charges.

59-2983. Applicability to persons in custody on criminal charges. Nothing in this act shall be construed to apply to any person alleged or thought to be a mentally ill person subject to involuntary commitment for care and treatment under this act who is in custody on a criminal charge, except with the consent of either the prosecuting attorney or trial court.

History: L. 1996, ch. 167, § 39; Apr. 18.



59-2984 Severability.

59-2984. Severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1996, ch. 167, § 40; Apr. 18.






Article 29a COMMITMENT OF SEXUALLY VIOLENT PREDATORS

59-29a01 Kansas sexually violent predator act; civil commitment of sexually violent predators; legislative findings; time requirements directory.

59-29a01. Kansas sexually violent predator act; civil commitment of sexually violent predators; legislative findings; time requirements directory. (a) The legislature finds that there exists an extremely dangerous group of sexually violent predators who have a mental abnormality or personality disorder and who are likely to engage in repeat acts of sexual violence if not treated for their mental abnormality or personality disorder. Because the existing civil commitment procedures under K.S.A. 59-2901 et seq., and amendments thereto, are inadequate to address the special needs of sexually violent predators and the risks they present to society, the legislature determines that a separate involuntary civil commitment process for the potentially long-term control, care and treatment of sexually violent predators is necessary. The legislature also determines that because of the nature of the mental abnormalities or personality disorders from which sexually violent predators suffer and the dangers they present, it is necessary to house involuntarily committed sexually violent predators in an environment separate from persons involuntarily committed under K.S.A. 59-2901 et seq., and amendments thereto.

(b) Notwithstanding any other evidence of legislative intent, it is hereby declared that any time requirements set forth in K.S.A. 59-29a01 et seq., and amendments thereto, either as originally enacted or as amended, are intended to be directory and not mandatory and serve as guidelines for conducting proceedings under K.S.A. 59-29a01 et seq., and amendments thereto.

(c) The provisions of K.S.A. 59-29a01 et seq. and amendments thereto, shall be known and may be cited as the Kansas sexually violent predator act.

History: L. 1994, ch. 316, § 1; L. 1999, ch. 140, § 1; L. 2003, ch. 152, § 1; L. 2015, ch. 95, § 1; July 1.



59-29a02 Civil commitment of sexually violent predators; definitions.

59-29a02. Civil commitment of sexually violent predators; definitions. As used in this act:

(a) "Sexually violent predator" means any person who has been convicted of or charged with a sexually violent offense and who suffers from a mental abnormality or personality disorder which makes the person likely to engage in repeat acts of sexual violence.

(b) "Mental abnormality" means a congenital or acquired condition affecting the emotional or volitional capacity which predisposes the person to commit sexually violent offenses in a degree constituting such person a menace to the health and safety of others.

(c) "Likely to engage in repeat acts of sexual violence" means the person's propensity to commit acts of sexual violence is of such a degree as to pose a menace to the health and safety of others.

(d) "Sexually motivated" means that one of the purposes for which the defendant committed the crime was for the purpose of the defendant's sexual gratification.

(e) "Sexually violent offense" means:

(1) Rape, as defined in K.S.A. 21-3502, prior to its repeal, or K.S.A. 2015 Supp. 21-5503, and amendments thereto;

(2) indecent liberties with a child, as defined in K.S.A. 21-3503, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5506, and amendments thereto;

(3) aggravated indecent liberties with a child, as defined in K.S.A. 21-3504, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5506, and amendments thereto;

(4) criminal sodomy, as defined in subsection (a)(2) and (a)(3) of K.S.A. 21-3505, prior to its repeal, or subsection (a)(3) and (a)(4) of K.S.A. 2015 Supp. 21-5504, and amendments thereto;

(5) aggravated criminal sodomy, as defined in K.S.A. 21-3506, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5504, and amendments thereto;

(6) indecent solicitation of a child, as defined in K.S.A. 21-3510, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5508, and amendments thereto;

(7) aggravated indecent solicitation of a child, as defined in K.S.A. 21-3511, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5508, and amendments thereto;

(8) sexual exploitation of a child, as defined in K.S.A. 21-3516, prior to its repeal, or K.S.A. 2015 Supp. 21-5510, and amendments thereto;

(9) aggravated sexual battery, as defined in K.S.A. 21-3518, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5505, and amendments thereto;

(10) aggravated incest, as defined in K.S.A. 21-3603, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5604, and amendments thereto;

(11) any conviction for a felony offense in effect at any time prior to the effective date of this act, that is comparable to a sexually violent offense as defined in subparagraphs (1) through (11) or any federal or other state conviction for a felony offense that under the laws of this state would be a sexually violent offense as defined in this section;

(12) an attempt, conspiracy or criminal solicitation, as defined in K.S.A. 21-3301, 21-3302 and 21-3303, prior to their repeal, or K.S.A. 2015 Supp. 21-5301, 21-5302 or 21-5303, and amendments thereto, of a sexually violent offense as defined in this subsection; or

(13) any act which either at the time of sentencing for the offense or subsequently during civil commitment proceedings pursuant to this act, has been determined beyond a reasonable doubt to have been sexually motivated.

(f) "Agency with jurisdiction" means that agency which releases upon lawful order or authority a person serving a sentence or term of confinement and includes the department of corrections, the Kansas department for aging and disability services and the prisoner review board.

(g) "Person" means an individual who is a potential or actual subject of proceedings under this act.

(h) "Treatment staff" means the persons, agencies or firms employed by or contracted with the secretary to provide treatment, supervision or other services at the sexually violent predator facility.

(i) "Transitional release" means any halfway house, work release, sexually violent predator treatment facility or other placement designed to assist the person's adjustment and reintegration into the community once released from commitment.

(j) "Secretary" means the secretary for aging and disability services.

History: L. 1994, ch. 316, § 2; L. 1995, ch. 193, § 1; L. 1998, ch. 198, § 3; L. 1999, ch. 140, § 2; L. 2006, ch. 214, § 11; L. 2011, ch. 30, § 210; L. 2012, ch. 16, § 25; L. 2014, ch. 115, § 214; July 1.



59-29a03 Same; notice of release of sexually violent predator by agency with jurisdiction to attorney general and multidisciplinary team, time, contents; immunity from liability; establishing a multidisciplinary team; appointment of a prosecutor's review committee; assessment of person; provisions of section are not jurisdictional.

59-29a03. Same; notice of release of sexually violent predator by agency with jurisdiction to attorney general and multidisciplinary team, time, contents; immunity from liability; establishing a multidisciplinary team; appointment of a prosecutor's review committee; assessment of person; provisions of section are not jurisdictional. (a) When it appears that a person may meet the criteria of a sexually violent predator as defined in K.S.A. 59-29a02, and amendments thereto, the agency with jurisdiction shall give written notice of such to the attorney general and the multidisciplinary team established in subsection (f), 90 days prior to:

(1) The anticipated release from total confinement of a person who has been convicted of a sexually violent offense, except that in the case of persons who are returned to prison for no more than 90 days as a result of revocation of postrelease supervision, written notice shall be given as soon as practicable following the person's readmission to prison;

(2) release of a person who has been charged with a sexually violent offense and who has been determined to be incompetent to stand trial pursuant to K.S.A. 22-3305, and amendments thereto;

(3) release of a person who has been found not guilty by reason of insanity of a sexually violent offense pursuant to K.S.A. 22-3428, and amendments thereto; or

(4) release of a person who has been found not guilty of a sexually violent offense pursuant to K.S.A. 22-3428, and amendments thereto, and the jury who returned the verdict of not guilty answers in the affirmative to the special question asked pursuant to K.S.A. 22-3221, and amendments thereto.

(b) The agency with jurisdiction shall inform the attorney general and the multidisciplinary team established in subsection (f) of the following:

(1) The person's name, identifying factors, anticipated future residence and offense history; and

(2) documentation of institutional adjustment and any treatment received.

(c) Any reports of evaluations prepared or provided pursuant to subsection (b) shall demonstrate that the person evaluated was informed of the following:

(1) The nature and purpose of the evaluation; and

(2) that the evaluation will not be confidential and that any statements made by the person and any conclusions drawn by the evaluator may be disclosed to a court, the detained person's attorney, the prosecutor and the trier of fact at any proceeding conducted under the Kansas sexually violent predator act.

(d) The permitted disclosures required to be submitted to the attorney general under this section shall be deemed to be in response to the attorney general's civil demand for relevant and material information to investigate whether a petition shall be filed. The information provided shall be specific to the purposes of the Kansas sexually violent predator act and as limited in scope as reasonably practicable.

(e) The agency with jurisdiction, its employees, officials, members of the multidisciplinary team established in subsection (f), members of the prosecutor's review committee appointed as provided in subsection (g) and individuals contracting, appointed or volunteering to perform services hereunder shall be immune from liability for any good-faith conduct under this section.

(f) The secretary of corrections shall establish a multidisciplinary team which may include individuals from other state agencies to review available records of each person referred to such team pursuant to subsection (a). The team shall include the mental health professional who prepared any evaluation, interviewed the person or made any recommendation to the attorney general. The team shall assess whether or not the person meets the definition of a sexually violent predator, as established in K.S.A. 59-29a02, and amendments thereto. The team shall notify the attorney general of its assessment.

(g) The attorney general shall appoint a prosecutor's review committee to review the records of each person referred to the attorney general pursuant to subsection (a). The prosecutor's review committee shall assist the attorney general in the determination of whether or not the person meets the definition of a sexually violent predator. The assessment of the multidisciplinary team shall be made available to the attorney general and the prosecutor's review committee.

(h) The provisions of this section are not jurisdictional and failure to comply with such provisions not affecting constitutional rights in no way prevents the attorney general from proceeding against a person otherwise subject to the provisions of the Kansas sexually violent predator act.

History: L. 1994, ch. 316, § 3; L. 1995, ch. 193, § 2; L. 1995, ch. 251, § 33; L. 1999, ch. 140, § 3; L. 2015, ch. 95, § 2; July 1.



59-29a04 Same; petition, time, contents, venue, service; provisions of section are not jurisdictional; county reimbursed for costs; responsibility for costs of medical care and treatment; proceedings are civil in nature.

59-29a04. Same; petition, time, contents, venue, service; provisions of section are not jurisdictional; county reimbursed for costs; responsibility for costs of medical care and treatment; proceedings are civil in nature. (a) When the prosecutor's review committee, appointed as provided in K.S.A. 59-29a03(g), and amendments thereto, has determined that the person meets the definition of a sexually violent predator, the attorney general, within 75 days of the date the attorney general received the written notice as provided in K.S.A. 59-29a03(a), and amendments thereto, may file a petition in the county where the person was convicted of or charged with a sexually violent offense alleging that the person is a sexually violent predator and stating sufficient facts to support such allegation.

(b) Notwithstanding the provisions of subsection (a), when the person named in the petition is a person who has been convicted of or charged with a federal or other state offense that under the laws of this state would be a sexually violent offense, as defined in K.S.A. 59-29a02, and amendments thereto, the attorney general may file the petition in the county where the person now resides, was charged or convicted of any offense, or was released.

(c) Service of the petition on the attorney appointed or hired to represent the person shall be deemed sufficient service.

(d) The provisions of this section are not jurisdictional, and failure to comply with such provisions not affecting constitutional rights in no way prevents the attorney general from proceeding against a person otherwise subject to the provisions of the Kansas sexually violent predator act.

(e) Whenever a determination is made regarding whether a person may be a sexually violent predator, the county responsible for the costs incurred, including, but not limited to, costs of investigation, prosecution, defense, juries, witness fees and expenses, expert fees and expenses and other expenses related to determining whether a person may be a sexually violent predator, shall be reimbursed for such costs by the office of the attorney general from the sexually violent predator expense fund. The attorney general shall develop and implement a procedure to provide such reimbursements. If there are no moneys available in such fund to pay any such reimbursements, the county may file a claim against the state pursuant to article 9 of chapter 46, of the Kansas Statutes Annotated, and amendments thereto.

(f) The person against whom a petition is filed shall be responsible for the costs of the medical care and treatment provided or made accessible by the governmental entity having custody, and the governmental entity having custody may seek reimbursement from the person against whom a petition has been filed for such costs.

(g) Pre-commitment proceedings, post-commitment proceedings, including conditional release and final discharge and other court proceedings are civil in nature. Such proceedings shall follow the procedures set forth in chapter 60 of the Kansas Statutes Annotated, and amendments thereto, except as expressly provided elsewhere in the Kansas sexually violent predator act.

History: L. 1994, ch. 316, § 4; L. 1995, ch. 193, § 3; L. 1999, ch. 140, § 4; L. 2003, ch. 152, § 2; L. 2007, ch. 170, § 4; L. 2015, ch. 95, § 3; July 1.



59-29a04a Sexually violent predator expense fund.

59-29a04a. Sexually violent predator expense fund. (a) There is hereby created in the state treasury the sexually violent predator expense fund which shall be administered by the attorney general. All moneys credited to such fund shall be used to reimburse counties under:

(1) K.S.A. 59-29a04, and amendments thereto, responsible for the costs related to determining whether a person may be a sexually violent predator; and

(2) K.S.A. 2015 Supp. 59-29a23, and amendments thereto, for the costs related to a person filing a civil action relating to the civil commitment pursuant to the Kansas sexually violent predator act.

(b) All expenditures from the sexually violent predator expense fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general or the attorney general's designee.

History: L. 2007, ch. 170, § 2; L. 2011, ch. 92, § 2; L. 2015, ch. 95, § 4; July 1.



59-29a05 Civil commitment of sexually violent predators; determination of probable cause, hearing; evaluation; person taken into custody.

59-29a05. Civil commitment of sexually violent predators; determination of probable cause, hearing; evaluation; person taken into custody. (a) Upon filing of a petition under K.S.A. 59-29a04, and amendments thereto, the judge shall determine whether probable cause exists to believe that the person named in the petition is a sexually violent predator. If such determination is made, the judge shall:

(1) Direct that person be taken into custody and detained in the county jail until such time as a determination is made that the person is a sexually violent predator subject to commitment under the Kansas sexually violent predator act; and

(2) file a protective order permitting disclosures of protected health information to the parties, their counsel, evaluators, experts and others necessary to the litigation during the course of the proceedings subject to the Kansas sexually violent predator act.

(b) Within 72 hours after a person is taken into custody pursuant to subsection (a), or as soon as reasonably practicable or agreed upon by the parties, such person shall be provided with notice of, and an opportunity to appear in person at, a hearing to contest probable cause as to whether the detained person is a sexually violent predator. At this hearing the court shall:

(1) Verify the detainer's identity; and

(2) determine whether probable cause exists to believe that the person is a sexually violent predator. The state may rely upon the petition and supplement the petition with additional documentary evidence or live testimony.

(c) At the probable cause hearing as provided in subsection (b), the detained person shall have the following rights in addition to the rights previously specified:

(1) To be represented by counsel;

(2) to present evidence on such person's behalf;

(3) to cross-examine witnesses who testify against such person; and

(4) to view and copy all petitions and reports in the court file.

(d) If the probable cause determination is made, the court shall order that the person be transferred to an appropriate secure facility, including, but not limited to, a county jail, for an evaluation as to whether the person is a sexually violent predator. The evaluation ordered by the court shall be conducted by a person deemed to be professionally qualified to conduct such an examination.

(e) The person conducting the evaluation ordered by the court pursuant to this section shall notify the detained person of the following:

(1) The nature and purpose of the evaluation; and

(2) that the evaluation will not be confidential and that any statements made by the detained person and any conclusions drawn by the evaluator, will be disclosed to the court, the detained person's attorney, the prosecutor and the trier of fact at any proceeding conducted under the Kansas sexually violent predator act.

History: L. 1994, ch. 316, § 5; L. 1995, ch. 193, § 4; L. 2012, ch. 59, § 1; L. 2015, ch. 95, § 5; July 1.



59-29a06 Same; pretrial conference; trial; counsel, examiners and experts; indigent persons; jury, composition, peremptory challenges.

59-29a06. Same; pretrial conference; trial; counsel, examiners and experts; indigent persons; jury, composition, peremptory challenges. (a) Within 60 days after the completion of any hearing held pursuant to K.S.A. 59-29a05, and amendments thereto, the court shall set the matter for a pretrial conference to establish a mutually agreeable date for trial to determine whether the person is a sexually violent predator. The trial may be continued upon the request of either party and a showing of good cause, or by the court on its own motion in the due administration of justice and when the respondent will not be substantially prejudiced.

(b) In proceedings under this section, the person shall be entitled to the assistance of counsel and an independent examination pursuant to K.S.A. 60-235, and amendments thereto, and if the person is indigent, the court shall appoint counsel to assist such person. When the person wishes to be examined pursuant to K.S.A. 60-235, and amendments thereto, the examiner shall be permitted to have reasonable access to the person for the purpose of such examination, as well as to all relevant medical and psychological records and reports. In the case of a person who is indigent, the court, upon the person's request, shall determine whether the services are necessary and reasonable compensation for such services. If the court determines that the services are necessary and the examiner's requested compensation for such services is reasonable, the court shall assist the person in obtaining an examiner to perform an examination or participate in the trial on the person's behalf. The court shall approve payment for such services upon the filing of a certified claim for compensation supported by a written statement specifying the time expended, services rendered, expenses incurred on behalf of the person and compensation received in the same case or for the same services from any other source.

(c) Notwithstanding K.S.A. 60-456, and amendments thereto, at any proceeding conducted under the Kansas sexually violent predator act, the parties shall be permitted to call expert witnesses. The facts or data in the particular case upon which an expert bases an opinion or inference may be those perceived by or made known to the expert at or before the hearing. If the facts or data are of a type reasonably relied upon by experts in the particular field in forming opinions or inferences upon the subject, such facts and data need not be admissible in evidence in order for the opinion or inference to be admitted.

(d) The person, the attorney general, or the judge shall have the right to demand that the trial be before a jury. Such demand for the trial to be before a jury shall be filed, in writing, at least four days prior to trial. Number and selection of jurors shall be determined as provided in K.S.A. 22-3403, and amendments thereto. If no demand is made, the trial shall be before the court.

(e) A jury shall consist of 12 jurors unless the parties agree in writing with the approval of the court that the jury shall consist of any number of jurors less than 12 jurors. The person and the attorney general shall each have eight peremptory challenges, or in the case of a jury of less than 12 jurors, a proportionally equal number of peremptory challenges.

(f)  Notwithstanding any other provision of law to the contrary, the provisions of this section relating to jury trials shall not apply to proceedings for annual review or proceedings on a petition for transitional release, conditional release or final discharge.

History: L. 1994, ch. 316, § 6; L. 1995, ch. 193, § 5; L. 1999, ch. 71, § 1; L. 2003, ch. 152, § 3; L. 2011, ch. 92, § 3; L. 2012, ch. 59, § 2; L. 2015, ch. 95, § 6; July 1.



59-29a07 Same; determination; appeal; commitment procedure; interagency agreements; mistrials; persons committed and later taken into custody after parole, arrest or conviction, procedure; persons found incompetent to stand trial, procedure.

59-29a07. Same; determination; appeal; commitment procedure; interagency agreements; mistrials; persons committed and later taken into custody after parole, arrest or conviction, procedure; persons found incompetent to stand trial, procedure. (a) The court or jury shall determine whether, beyond a reasonable doubt, the person is a sexually violent predator. If such determination that the person is a sexually violent predator is made by a jury, such determination shall be by unanimous verdict of such jury. Such determination may be appealed in the manner provided for civil cases in article 21 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto. If the court or jury determines that the person is a sexually violent predator, the person shall be committed to the custody of the secretary for aging and disability services for control, care and treatment until such time as the person's mental abnormality or personality disorder has so changed that the person is safe to be at large. Such control, care and treatment shall be provided at a facility operated by the Kansas department for aging and disability services.

(b) At all times, persons committed for control, care and treatment by the Kansas department for aging and disability services pursuant to the Kansas sexually violent predator act shall be kept in a secure facility and such persons shall be segregated on different units from any other patient under the supervision of the secretary for aging and disability services and commencing June 1, 1995, such persons committed pursuant to the Kansas sexually violent predator act shall be kept in a facility or building separate from any other patient under the supervision of the secretary. The provisions of this subsection shall apply to any facility or building utilized in any transitional release program or conditional release program.

(c) The Kansas department for aging and disability services is authorized to enter into an interagency agreement with the department of corrections for the confinement of such persons. Such persons who are in the confinement of the secretary of corrections pursuant to an interagency agreement shall be housed and managed separately from offenders in the custody of the secretary of corrections, and except for occasional instances of supervised incidental contact, shall be segregated from such offenders.

(d) If any person while committed to the custody of the secretary pursuant to the Kansas sexually violent predator act shall be taken into custody by any law enforcement officer as defined in K.S.A. 2015 Supp. 21-5111, and amendments thereto, pursuant to any parole revocation proceeding or any arrest or conviction for a criminal offense of any nature, upon the person's release from the custody of any law enforcement officer, the person shall be returned to the custody of the secretary for further treatment pursuant to the Kansas sexually violent predator act. During any such period of time a person is not in the actual custody or supervision of the secretary, the secretary shall be excused from the provisions of K.S.A. 59-29a08, and amendments thereto, with regard to providing that person an annual examination, annual notice and annual report to the court, except that the secretary shall give notice to the court as soon as reasonably possible after the taking of the person into custody that the person is no longer in treatment pursuant to the Kansas sexually violent predator act and notice to the court when the person is returned to the custody of the secretary for further treatment.

(e) If the court or jury is not satisfied beyond a reasonable doubt that the person is a sexually violent predator, the court shall direct the person's release.

(f) Upon a mistrial, the court shall direct that the person be held at an appropriate secure facility, including, but not limited to, a county jail, until another trial is conducted. Any subsequent trial following a mistrial shall be held within 90 days of the previous trial, unless such subsequent trial is continued as provided in K.S.A. 59-29a06, and amendments thereto.

(g) If the person charged with a sexually violent offense has been found incompetent to stand trial and is about to be released pursuant to K.S.A. 22-3305 and amendments thereto and such person's commitment is sought pursuant to subsection (a), the court shall first hear evidence and determine whether the person did commit the act or acts charged. The hearing on this issue must comply with all the procedures specified in this section. In addition, the rules of evidence applicable in criminal cases shall apply and all constitutional rights available to defendants at criminal trials, other than the right not to be tried while incompetent, shall apply. After hearing evidence on this issue, the court shall make specific findings on whether the person did commit the act or acts charged, the extent to which the person's incompetence or developmental disability affected the outcome of the hearing, including its effect on the person's ability to consult with and assist counsel and to testify on such person's own behalf, the extent to which the evidence could be reconstructed without the assistance of the person and the strength of the prosecution's case. If after the conclusion of the hearing on this issue, the court finds, beyond a reasonable doubt, that the person did commit the act or acts charged, the court shall enter a final order, appealable by the person, on that issue and may proceed to consider whether the person should be committed pursuant to this section.

History: L. 1994, ch. 316, § 7; L. 1995, ch. 193, § 6; L. 1999, ch. 140, § 5; L. 2003, ch. 152, § 4; L. 2006, ch. 214, § 12; L. 2011, ch. 30, § 211; L. 2014, ch. 115, § 215; L. 2015, ch. 95, § 7; July 1.



59-29a08 Same; annual examinations; discharge petitions by persons committed under this act over the secretary's objection at time of annual examination, notice to committed person of right, procedure; hearing; transitional release; violating conditions of release.

59-29a08. Same; annual examinations; discharge petitions by persons committed under this act over the secretary's objection at time of annual examination, notice to committed person of right, procedure; hearing; transitional release; violating conditions of release. (a) Each person committed under the Kansas sexually violent predator act shall have a current examination of the person's mental condition made once every year. The secretary shall provide the committed person with an annual written notice of the person's right to petition the court for release over the secretary's objection. The notice shall contain a waiver of rights. The secretary shall also forward the annual report, as well as the annual notice and waiver form, to the court that committed the person under the Kansas sexually violent predator act. The person may retain, or if the person is indigent and so requests the court may appoint a qualified professional person to examine such person, and such expert or professional person shall have access to all records concerning the person. The court that committed the person under the Kansas sexually violent predator act shall then conduct an annual review of the status of the committed person's mental condition. The committed person shall have a right to have an attorney represent the person at the hearing but the person is not entitled to be present at the hearing.

(b) Nothing contained in the Kansas sexually violent predator act shall prohibit the person in conditional release from otherwise petitioning the court for discharge at the annual review hearing.

(c) If the court at the annual review hearing determines that probable cause exists to believe that the person's mental abnormality or personality disorder has so changed that the person is safe to be placed in transitional release, then the court shall set a hearing on the issue. The committed person shall be entitled to be present and entitled to the benefit of all constitutional protections that were afforded the person pursuant to K.S.A. 59-29a06, and amendments thereto. The attorney general shall represent the state and shall have a right to have the committed person evaluated by experts chosen by the state. The committed person shall also have the right to have experts evaluate the person on the person's behalf and the court shall appoint an expert if the person is indigent and requests an appointment. The burden of proof at the hearing for transitional release shall be upon the state to prove beyond a reasonable doubt that the committed person's mental abnormality or personality disorder remains such that the person is not safe to be placed in transitional release and if transitionally released is likely to engage in acts of sexual violence.

(d) If, after the hearing, the court is convinced beyond a reasonable doubt that the person is not appropriate for transitional release, the court shall order that the person remain in secure commitment. Otherwise, the court shall order that the person be placed in transitional release.

(e) If the court determines that the person should be placed in transitional release, the secretary shall transfer the person to the transitional release program. The secretary may contract for services to be provided in the transitional release program. During any period the person is in transitional release, that person shall comply with any rules or regulations the secretary may establish for this program and every directive of the treatment staff of the transitional release program.

(f) At any time during which the person is in the transitional release program and the treatment staff determines that the person has violated any rule, regulation or directive associated with the transitional release program, the treatment staff may remove the person from the transitional release program and return the person to the secure commitment facility, or may request the district court to issue an emergency ex parte order directing any law enforcement officer to take the person into custody and return the person to the secure commitment facility. Any such request may be made verbally or by telephone, but shall be followed in written, facsimile or electronic form delivered to the court by not later than 5:00 p.m. of the first day the district court is open for the transaction of business after the verbal or telephonic request was made.

(g) Upon the person being returned to the secure commitment facility from the transitional release program, notice thereof shall be given by the secretary to the court. The court shall set the matter for a hearing within two working days of receipt of notice of the person's having been returned to the secure commitment facility and cause notice thereof to be given to the attorney general, the person and the secretary. The attorney general shall have the burden of proof to show probable cause that the person violated conditions of transitional release. The hearing shall be to the court. At the conclusion of the hearing the court shall issue an order returning the person to the secure commitment facility or to the transitional release program, and may order such other further conditions with which the person must comply if the person is returned to the transitional release program.

History: L. 1994, ch. 316, § 8; L. 1995, ch. 193, § 7; L. 1998, ch. 198, § 4; L. 2003, ch. 152, § 5; L. 2007, ch. 170, § 5; L. 2010, ch. 5, § 5; L. 2015, ch. 95, § 8; July 1.



59-29a09 Detention and commitment to conform to constitutional requirements.

59-29a09. Detention and commitment to conform to constitutional requirements. The involuntary detention or commitment of persons under this act shall conform to constitutional requirements for care and treatment.

History: L. 1994, ch. 316, § 9; May 19.



59-29a10 Petition for transitional release; procedure.

59-29a10. Petition for transitional release; procedure. (a) If the secretary determines that the person's mental abnormality or personality disorder has so changed that the person is not likely to engage in repeat acts of sexual violence if placed in transitional release, the secretary shall authorize the person to petition the court for transitional release. The petition shall be served upon the court and the attorney general. The court, upon service of the petition for transitional release, shall issue notice of a hearing to be scheduled within 30 days. The attorney general shall represent the state, and shall have the right to have the petitioner examined by an expert or professional person of such attorney's choice. The burden of proof shall be upon the attorney general to show beyond a reasonable doubt that the petitioner's mental abnormality or personality disorder remains such that the petitioner is not safe to be at large and that if placed in transitional release is likely to engage in repeat acts of sexual violence.

(b) If, after the hearing, the court is convinced beyond a reasonable doubt that the person is not sufficiently safe to warrant transitional release, the court shall order that the person remain in secure commitment. Otherwise, the court shall order that the person be placed in transitional release.

(c) The provisions of K.S.A. 59-29a08(e), (f) and (g), and amendments thereto, shall apply to a transitional release pursuant to this section.

History: L. 1994, ch. 316, § 10; L. 1995, ch. 193, § 8; L. 1998, ch. 198, § 5; L. 2003, ch. 152, § 6; L. 2015, ch. 95, § 9; July 1.



59-29a11 Transitional release, conditional release or final discharge; subsequent discharge petitions, limitations; prohibition of location of facilities; facilities subject to zoning; county limitations; annual report by secretary for aging and disability services.

59-29a11. Transitional release, conditional release or final discharge; subsequent discharge petitions, limitations; prohibition of location of facilities; facilities subject to zoning; county limitations; annual report by secretary for aging and disability services. (a) If a person has previously filed a petition for transitional release, conditional release or final discharge without the secretary for aging and disability services approval and the court determined either upon review of the petition or following a hearing, that the person's petition was frivolous or that the person's condition had not significantly changed so that it is safe for the person to be at large, then the court shall deny the subsequent petition, unless the petition contains facts upon which a court could find the condition of the petitioner had significantly changed so that a hearing was warranted. Upon receipt of a first or subsequent petition from committed persons without the secretary's approval, the court shall endeavor whenever possible to review the petition and determine if the petition is based upon frivolous grounds and if so shall deny the petition without a hearing.

(b) No transitional release or conditional release facility or building shall be located within 2,000 feet of a licensed child care facility, an established place of worship, any residence in which a child under 18 years of age resides, or the real property of any school upon which is located a structure used by a unified school district or an accredited nonpublic school for student instruction or attendance or extracurricular activities of pupils enrolled in kindergarten or any grades one through 12. This subsection shall not apply to any state institution or facility.

(c) Transitional release or conditional release facilities or buildings shall be subject to all regulations applicable to other property and buildings located in the zone or area that are imposed by any municipality through zoning ordinance, resolution or regulation, such municipality's building regulatory codes, subdivision regulations or other nondiscriminatory regulations.

(d) On and after July 1, 2015, the secretary for aging and disability services shall place no more than 16 sexually violent predators in any one county on transitional release or conditional release.

(e) The secretary for aging and disability services shall submit an annual report to the governor and the legislature during the first week of the regular legislative session detailing activities related to the transitional release and conditional release of sexually violent predators. The report shall include the status of such predators who have been placed in transitional release or conditional release including the number of any such predators and their locations; information regarding the number of predators who have been returned to the sexually violent predator treatment program at Larned state hospital along with the reasons for such return; and any plans for the development of additional transitional release or conditional release facilities.

History: L. 1994, ch. 316, § 11; L. 1998, ch. 198, § 6; L. 2006, ch. 214, § 13; L. 2009, ch. 84, § 2; L. 2010, ch. 161, § 3; L. 2014, ch. 115, § 216; L. 2015, ch. 95, § 10; July 1.



59-29a12 Same; secretary of social and rehabilitation services; responsible for costs; duties; reimbursement; costs paid by committed person.

59-29a12. Same; secretary of social and rehabilitation services; responsible for costs; duties; reimbursement; costs paid by committed person. (a) For state budgetary purposes, the secretary shall be responsible for all cost relating to the evaluation and treatment of persons committed to the secretary's custody under any provision of this act. Payment for the maintenance, care and treatment of any such committed person shall be paid by the person, by the conservator of such person's estate or by any person bound by law to support such person. Reimbursement may be obtained by the secretary for the cost of care and treatment, including placement in transitional release, of persons committed to the secretary's custody pursuant to K.S.A. 59-2006, and amendments thereto.

(b) When a court orders a person committed to the secretary's custody under any provision of this act to appear at a court proceeding, the county where such court is located shall be responsible for the transportation, security and control of such person and all costs involved. The secretary shall not be required to provide an employee to travel with the committed person.

(c) Except as provided further, when a court proceeding is initiated by the committed person, such person shall be responsible for making all arrangements concerning the transportation, security and control of such person and all costs involved. The secretary shall review and approve all arrangements prior to the court proceeding. The secretary may deny the arrangements if such arrangements fail to meet security standards. The provisions of this subsection shall not apply to a hearing pursuant to K.S.A. 59-29a08, and amendments thereto.

(d) The secretary shall adopt rules and regulations to implement this section.

History: L. 1994, ch. 316, § 12; L. 1998, ch. 198, § 7; L. 2007, ch. 170, § 6; July 1.



59-29a13 Same; notice to victims of release of persons committed under this act.

59-29a13. Same; notice to victims of release of persons committed under this act. In addition to any other information required to be released under this act, prior to the release of a person committed under this act, the secretary shall give written notice of such placement or release to any victim of the person's activities or crime who is alive and whose address is known to the secretary.  Failure to notify shall not be a reason for postponement of release. Nothing in this section shall create a cause of action against the state or an employee of the state acting within the scope of the employee's employment as a result of the failure to notify pursuant to this action.

History: L. 1994, ch. 316, § 13; L. 1998, ch. 198, § 8; July 1.



59-29a14 Same; special allegation of sexual motivation; procedure; withdrawal or dismissal.

59-29a14. Same; special allegation of sexual motivation; procedure; withdrawal or dismissal. (a) The county or district attorney shall file a special allegation of sexual motivation within 14 days after arraignment in every criminal case other than sex offenses as defined in article 35 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6419 through 21-6422, and amendments thereto, when sufficient admissible evidence exists, which, when considered with the most plausible, reasonably foreseeable defense that could be raised under the evidence, would justify a finding of sexual motivation by a reasonable and objective fact finder.

(b) In a criminal case wherein there has been a special allegation, the state shall prove beyond a reasonable doubt that the accused committed the crime with a sexual motivation. The court shall make a finding of fact of whether or not a sexual motivation was present at the time of the commission of the crime, or if a jury trial is had, the jury, if it finds the defendant guilty, also shall find a special verdict as to whether or not the defendant committed the crime with a sexual motivation. This finding shall not be applied to sex offenses as defined in article 35 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6419 through 21-6422, and amendments thereto.

(c) The county or district attorney shall not withdraw the special allegation of sexual motivation without approval of the court through an order of dismissal of the special allegation. The court shall not dismiss this special allegation unless it finds that such an order is necessary to correct an error in the initial charging decision or unless there are evidentiary problems which make proving the special allegation doubtful.

History: L. 1994, ch. 316, § 14; L. 2010, ch. 135, § 61; L. 2011, ch. 30, § 212; L. 2015, ch. 94, § 19; July 1.



59-29a15 Same; severability.

59-29a15. Same; severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or application and, to this end, the provisions of this act are severable.

History: L. 1994, ch. 316, § 15; May 19.



59-29a16 Same; confidential or privileged information and records.

59-29a16. Same; confidential or privileged information and records. In order to protect the public, relevant information and records which are otherwise confidential or privileged shall be released to the agency with jurisdiction or the attorney general for the purpose of meeting the notice requirement provided in K.S.A. 59-29a03 and amendments thereto and determining whether a person is or continues to be a sexually violent predator. The provisions of this section shall be part of and supplemental to the provisions of K.S.A. 59-29a01 through 59-29a15 and amendments thereto.

History: L. 1995, ch. 193, § 9; May 4.



59-29a17 Same; court records; sealed and opened by court order.

59-29a17. Same; court records; sealed and opened by court order. Any psychological reports, drug and alcohol reports, treatment records, reports of the diagnostic center, medical records or victim impact statements which have been submitted to the court or admitted into evidence under this act shall be part of the record but shall be sealed and opened only on order of the court or as provided in K.S.A. 59-29a01 et seq. and amendments thereto. The provisions of this section shall be part of and supplemental to the provisions of K.S.A. 59-29a01 through 59-29a15 and amendments thereto.

History: L. 1995, ch. 193, § 10; May 4.



59-29a19 Conditional release; plan of treatment; minimum term; hearing for final release; violating conditions of plan or release.

59-29a19. Conditional release; plan of treatment; minimum term; hearing for final release; violating conditions of plan or release. (a) If the court determines that the person should be placed on conditional release, the court, based upon the recommendation of the treatment staff, shall establish a plan of treatment which the person shall be ordered to follow. This plan of treatment may include, but shall not be limited to: Provisions as to where the person shall reside and with whom, taking prescribed medications, attending individual and group counseling, maintaining employment, having no contact with children, not frequenting facilities, locations, events or otherwise in which children are likely to be present and not engaging in activities in which contact with children is likely. Upon a showing by the person that the person accepts the plan of treatment and is prepared to follow it, the court shall release the person from the transitional release program.

(b) After a minimum of five years have passed in which the person has been free of violations of conditions of such person's treatment plan, the treatment staff, or other professionals directed by the court may examine such person to determine if the person's mental abnormality or personality disorder has changed so as to warrant such person being considered for final discharge. The person preparing the report shall forward the report to the court.  The court shall review the same. If the court determines that probable cause exists to believe that the person's mental abnormality or personality disorder has so changed that the person is safe to be entitled to final discharge, the court shall set a formal hearing on the issue. The attorney general shall have the burden of proof to show beyond a reasonable doubt that the person's mental abnormality or personality disorder remains such that such person is not appropriate for final discharge. The person shall have the same rights as enumerated in K.S.A. 59-29a06, and amendments thereto.  Subsequent to either a court review or a hearing, the court shall issue an appropriate order with findings of fact. The order of the court shall be provided to the attorney general, the person and the secretary.

(c) If, after a hearing, the court is convinced beyond a reasonable doubt that the person is not appropriate for final discharge, the court shall continue custody of the person with the secretary for placement in a secure facility, transitional release program or conditional release program. Otherwise, the court shall order the person finally discharged. In the event the court does not order final discharge of the person, the person still retains the right to annual reviews.

(d) At any time during which the person is on conditional release and the professional person designated by the court in the treatment plan to monitor the person's compliance with it determines that the person has violated any material condition of that plan, that professional person may request the district court to issue an emergency ex parte order directing any law enforcement officers to take the person into custody and return the person to the secure commitment facility. Any such request may be made verbally or by telephone, but shall be followed in written, facsimile or electronic copy form delivered to the court not later than 5:00 p.m. of the first day the district court is open for the transaction of business after the verbal or telephonic request was made.

(e) Upon the person being returned to the secure commitment facility from conditional release, notice thereof shall be given by the secretary to the court. The court shall set the matter for a hearing within two working days of receipt of notice of the person's having been returned to the secure commitment facility and cause notice thereof to be given to the attorney general, the person and the secretary. The attorney general shall have the burden of proof to show probable cause that the person violated conditions of conditional release. The hearing shall be to the court. At the conclusion of the hearing the court shall issue an order returning the person to the secure commitment facility, to the transitional release program or to conditional release, and may order such other further conditions with which the person must comply if the person is returned to either the transitional release program or to conditional release.

(f) The final discharge shall not prevent the person from being prosecuted for any criminal acts which the person is alleged to have committed or from being subject in the future to a subsequent commitment under this act.

History: L. 1998, ch. 198, § 2; L. 1999, ch. 140, § 7; L. 2010, ch. 5, § 6; Mar. 11.



59-29a20 Bail, bond, house arrest or other release; not eligible.

59-29a20. Bail, bond, house arrest or other release; not eligible. Any person for whom a petition pursuant to this act has been filed and is in the secure confinement of the state shall not be eligible for bail, bond, house arrest or any other measures releasing the person from the physical protective custody of the state, notwithstanding the provisions of K.S.A. 59-29a10 and amendments thereto.

History: L. 1999, ch. 140, § 8; July 1.



59-29a21 Severability.

59-29a21. Severability. If any provision of this act [*] or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or application and, to this end, the provisions of this act are severable.

History: L. 2003, ch. 152, § 7; July 1.

* "This act", see table of sections at L. 2003, ch. 152 in Constitutions volume.



59-29a22 Persons in custody of secretary for aging and disability services; rights and rules of conduct; definitions; application of Kansas administrative procedure act and Kansas judicial review act.

59-29a22. Persons in custody of secretary for aging and disability services; rights and rules of conduct; definitions; application of Kansas administrative procedure act and Kansas judicial review act. (a) As used in this section:

(1) "Person" means any individual:

(A) Who is receiving services for mental illness and who is admitted, detained, committed, transferred or placed in the custody of the secretary for aging and disability services under the authority of K.S.A. 22-3219, 22-3302, 22-3303, 22-3428a, 22-3429, 22-3430, 59-29a05, 75-5209 and 76-1306, and amendments thereto.

(B) In the custody of the secretary for aging and disability services after being found a sexually violent predator pursuant to the Kansas sexually violent predator act, including any sexually violent predator placed on transitional release.

(2) "Restraints" means the application of any devices, other than human force alone, to any part of the body of the person for the purpose of preventing the person from causing injury to self or others.

(3) "Seclusion" means the placement of a person, alone, in a room, where the person's freedom to leave is restricted and where the person is not under continuous observation.

(4) "Emergency lockdown" means a safety measure used to isolate all or a designated number of persons greater than one to their rooms for a period necessary to ensure a safe and secure environment.

(5) "Individual person management plan" means a safety measure used to isolate an individual person when the person presents a safety or security risk that cannot be addressed through routine psychiatric methods.

(b) Each person shall have the following statutory rights:

(1) Upon admission or commitment, to be informed orally and in writing of the person's rights under this section. Copies of this section shall be posted conspicuously in each facility, and shall be available to the person's guardian and immediate family.

(2) To refuse to perform labor which is of financial benefit to the facility in which the person is receiving treatment or service. Privileges or release from the facility may not be conditioned upon the performance of any labor which is regulated by this subsection. Tasks of a personal housekeeping nature are not considered compensable labor. A person may voluntarily engage in therapeutic labor which is of financial benefit to the facility if such labor is compensated in accordance with a plan approved by the department and if:

(A) The labor is an integrated part of the person's treatment plan;

(B) the labor is supervised by a staff member who is qualified to oversee the therapeutic aspects of the activity;

(C) the person has given written informed consent to engage in such labor and has been informed that such consent may be withdrawn at any time; and

(D) the labor involved is evaluated for its appropriateness by the staff of the facility at least once every 180 days.

(3) To receive adequate treatment appropriate for such person's condition.

(4) To be informed of such person's treatment and care and to participate in the planning of such treatment and care.

(5) To refuse to consent to the administration of any medication prescribed for medical or psychiatric treatment, except in a situation in which the person is in a mental health crisis and less restrictive or intrusive measures have proven to be inadequate or clinically inappropriate. Treatment for a mental health crisis shall include medication or treatment necessary to prevent serious physical harm to the person or to others. After full explanation of the benefits and risks of such medication, the medication may be administered over the person's objection, except that the objection shall be recorded in the person's medical record and at the same time written notice thereof shall be forwarded to the medical director of the treatment facility or the director's designee. Within five days after receiving such notice, excluding Saturdays, Sundays and legal holidays, the medical director or designee shall deliver to the person's medical provider the medical director's or designee's written decision concerning the administration of that medication, and a copy of that decision shall be placed in the person's medical record.

(A) Medication may not be used as punishment, for the convenience of staff, as a substitute for a treatment program or in quantities that interfere with a person's treatment program.

(B) A person will have the right to have explained the nature of all medications prescribed, the reason for the prescription and the most common side effects and, if requested, the nature of any other treatments ordered.

(6) To be subjected to restraint, seclusion, emergency lockdown, individual person management plan, or any combination thereof, only as provided in this subsection.

(A) Restraints, seclusion, or both, may be used in the following circumstances:

(i) If it is determined by medical staff to be necessary to prevent immediate substantial bodily injury to the person or others and that other alternative methods to prevent such injury are not sufficient to accomplish this purpose. When used, the extent of the restraint or seclusion applied to the person shall be the least restrictive measure necessary to prevent such injury to the person or others, and the use of restraint or seclusion in a treatment facility shall not exceed three hours without medical reevaluation. When restraints or seclusion are applied, there shall be monitoring of the person's condition at a frequency determined by the treating physician or licensed psychologist, which shall be no less than once per each 30 minutes. The superintendent of the treatment facility or a physician or licensed psychologist shall sign a statement explaining the treatment necessity for the use of any restraint or seclusion and shall make such statement a part of the permanent treatment record of the person.

(ii) For security reasons during transport to or from the person's unit, including, but not limited to, transport to another treatment or health care facility, another secure facility or court. Any person committed or transferred to a hospital or other health care facility for medical care may be isolated for security reasons within a locked area.

(B) Emergency lockdown may be used in the following circumstances:

(i) When necessary as an emergency measure as needed for security purposes, to deal with an escape or attempted escape, the discovery of a dangerous weapon or explosive device in the unit or facility or the receipt of reliable information that a dangerous weapon or explosive device is in the unit or facility, to prevent or control a riot or the taking of a hostage or for the discovery of contraband or a unit-wide search. An emergency lockdown order may be authorized only by the superintendent of the facility or the superintendent's designee.

(ii) During a period of emergency lockdown, the status of each person shall be reviewed every 30 minutes to ensure the safety of the person, and each person who is locked in a room without a toilet shall be given an opportunity to use a toilet at least once every hour, or more frequently if medically indicated.

(iii) The facility shall have a written policy covering the use of emergency lockdown that ensures the safety of the individual is secured and that there is regular, frequent monitoring by trained staff to care for bodily needs as may be required.

(iv) An emergency lockdown order may only be in effect for the period of time needed to preserve order while dealing with the situation and may not be used as a substitute for adequate staffing.

(C) Individual person management plan may be used in any of the following situations:

(i) As needed when a person demonstrates or threatens substantial injury to others, and routine psychiatric methods have been ineffective or are unlikely to be effective in reducing such risk.

(ii) As needed for safety or security purposes, to deal with an escape or attempted escape, the discovery of a dangerous weapon or explosive device in the unit or facility or the receipt of reliable information that a dangerous weapon or explosive device is in the unit or facility, to prevent or control a riot or the taking of a hostage or for the discovery of contraband.

(iii) The status of the person shall be reviewed every 30 minutes to ensure the safety of the person.

(D) Restraint, seclusion, emergency lockdown, individual person management plan, or any combination thereof, may be used in any other situation deemed necessary by treatment staff for the safety of a person or persons, facility staff or visitors. In all situations, restraint, seclusion, emergency lockdown, or individual person management plan shall never be used as a punishment or for the convenience of staff.

(E) A person may be locked or restricted in such person's room during the night shift if such person resides in a unit in which each room is equipped with a toilet and sink or, if a person does not have a toilet in the room, if such person is given an opportunity to use a toilet at least once every hour, or more frequently if medically indicated.

(7) To not be subject to such procedures as psychosurgery, electroshock therapy, experimental medication, aversion therapy or hazardous treatment procedures without the written consent of the person or the written consent of a parent or legal guardian, if such person is a minor or has a legal guardian provided that the guardian has obtained authority to consent to such from the court which has venue over the guardianship following a hearing held for that purpose.

(8) To individual religious worship within the facility if the person desires such an opportunity, as long as it complies with applicable laws and facility rules and policies. The provisions for worship shall be available to all persons on a nondiscriminatory basis. No individual may be coerced into engaging in any religious activities.

(9) To a humane psychological and physical environment within the hospital facilities. All facilities shall be designed to afford patients with comfort and safety, to promote dignity and ensure privacy. Facilities shall also be designed to make a positive contribution to the effective attainment of the treatment goals of the hospital.

(10) To confidentiality of all treatment records and, as permitted by other applicable state or federal laws, to inspect and, upon receipt of payment of reasonable costs, to receive a copy of such records. The head of any treatment facility or designee who has the records may refuse to disclose portions of such records if the head of the treatment facility or designee states in writing that such disclosure will likely be injurious to the welfare of the person.

(11) Except as otherwise provided, to not be filmed or taped, unless the person signs an informed and voluntary consent that specifically authorizes a named individual or group to film or tape the person for a particular purpose or project during a specified time period. The person may specify in such consent periods during which, or situations in which, the person may not be filmed or taped. If a person is legally incompetent, such consent shall be granted on behalf of the person by the person's guardian. A person may be filmed or taped for security purposes without the person's consent.

(12) To be informed in writing upon or at a reasonable time after admission, of any liability that the patient or any of the patient's relatives may have for the cost of the patient's care and treatment and of the right to receive information about charges for care and treatment services.

(13) To be treated with respect and recognition of the patient's dignity and individuality by all employees of the treatment facility.

(14) To send and receive sealed mail to or from legal counsel, the courts, the secretary for aging and disability services, the superintendent of the treatment facility, the agency designated as the developmental disabilities protection and advocacy agency pursuant to P.L. 94-103, as amended, private physicians and licensed psychologists. A person who is indigent may have reasonable access to letter-writing materials.

(15) To send and receive mail with reasonable limitations. A person's mail is subject to physical examination and inspection for contraband, as defined by facility rules and policies.

(A) An officer or employee of the facility at which the person is placed may delay delivery of the mail to the person for a reasonable period of time to verify whether the mail contains contraband, as defined by facility rules and policies, or whether the person named as the sender actually sent the mail. If contraband is found, such contraband may be returned to the sender or confiscated by the facility. If the officer or staff member cannot determine whether the person named as the sender actually sent the mail, the officer or staff member may return the mail to the sender along with notice of the facility mail policy.

(B) The superintendent of the facility or the superintendent's designee may, in accordance with the standards and the procedure under subsection (c), authorize a member of the facility treatment staff to read the mail, if the superintendent or the superintendent's designee has reason to believe that the mail could pose a threat to security at the facility or seriously interfere with the treatment, rights, or safety of the person or others.

(C) A person may not receive through the mail any sexually explicit materials, items that are considered contraband, as defined by facility rules and policies, or items deemed to jeopardize the person's individual treatment, another person's treatment or the therapeutic environment of the facility.

(16) Reasonable access to a telephone to make and receive telephone calls within reasonable limits.

(17) To wear and use such person's own clothing and toilet articles, as long as such wear and use complies with facility rules and policies, or to be furnished with an adequate allowance of clothes if none are available.

(18) To possess personal property in a reasonable amount, as long as the property complies with state laws and facility rules and policies, and be provided a reasonable amount of individual storage space pursuant to facility rules and policies. In no event shall a person be allowed to possess or store contraband.

(19) Reasonable protection of privacy in such matters as toileting and bathing.

(20) To see a reasonable number of visitors who do not pose a threat to the safety and security or therapeutic climate of the person, other persons, visitors or the facility.

(21) To present grievances under the procedures established by each facility on the person's own behalf.

(22) To spend such person's money as such person chooses with reasonable limitations, except under the following circumstances: (A) When restricted by facility rules and policies; or (B) to the extent that authority over the money is held by another, including the parent of a minor, a court-appointed guardian of the person's estate or a representative payee. A treatment facility may, as a part of its security procedures, use a trust account in lieu of currency that is held by a person, and may establish reasonable policies governing account transactions.

(c) (1) A person's rights under subsections (b)(15) to (b)(22) may be denied for cause by the superintendent of the facility or the superintendent's designee, or when medically or therapeutically contraindicated as documented by the person's physician, licensed psychologist or licensed master's level psychologist in the person's treatment record. The individual shall be informed in writing of the grounds for withdrawal of the right and shall have the opportunity for a review of the withdrawal of the right in an informal hearing before the superintendent of the facility or the superintendent's designee. There shall be documentation of the grounds for withdrawal of rights in the person's treatment record.

(2) Notwithstanding subsection (c)(1), when the facility makes an administrative decision that applies equally to all persons and there is a legitimate governmental reason for the decision, notice of the decision is all that is required.

(d) The secretary for aging and disability services shall establish procedures to assure protection of persons' rights guaranteed under this section.

(e) No person may intentionally retaliate or discriminate against any person or employee for contacting or providing information to any state official or to an employee of any state protection and advocacy agency, or for initiating, participating in, or testifying in a grievance procedure or in an action for any remedy authorized under this section.

(f) (1) Proceedings under this section or any other appeal concerning an action by the Kansas department for aging and disability services shall be governed under the Kansas administrative procedure act and the Kansas judicial review act. A person appealing any alleged violations of this section or any other agency determination shall exhaust all administrative remedies available through the Larned state hospital, including the sexual predator treatment program, before having any right to request a hearing under the Kansas administrative procedure act.

(2) A final agency determination shall include notice of the right to appeal such determination only to the office of administrative hearings. Within 30 days after service of a final agency determination and the notice of right to appeal, the appellant may file a request for hearing in writing with the office of administrative hearings for a review of that determination. Any request for hearing must be accompanied by a copy of the final agency determination. Failure to timely request a hearing constitutes a waiver of the right to any review. The request shall be examined by the presiding officer assigned. If the appellant seeks to challenge the final agency determination on any grounds other than material facts in controversy or agency violation of a relevant rule, regulation or statute, the appellant shall express such allegations with particularity within the request for hearing. If it plainly appears from the face of the request and accompanying final agency determination that the appellant failed to state a claim on which relief could be granted, the request shall be dismissed. The burden shall be on the appellant to prove by a preponderance of the evidence that the agency action violated a specific rule, regulation or statute. If the request for hearing does not allege a violation of a specific rule, regulation or statute, the burden shall be on the appellant to prove by a preponderance of the evidence that the agency had no legitimate government interest in taking such action. Any dispositive ruling of the hearing officer assigned by the office of administrative hearings shall be deemed an initial order under the Kansas administrative procedure act.

(3) The person shall participate by telephone or other electronic means at any hearing before the office of administrative hearings or any proceeding under the Kansas judicial review act, unless the presiding officer or court determines that the interests of justice require an in-person proceeding. Notwithstanding K.S.A. 77-609, and amendments thereto, if an in-person proceeding is necessary, such proceeding shall be conducted at the place where the person is committed.

(4) Except as otherwise provided in the Kansas sexually violent predator act and notwithstanding K.S.A. 77-609, and amendments thereto, venue shall be in Pawnee county, Kansas, for all proceedings brought pursuant to the Kansas judicial review act.

History: L. 2007, ch. 170, § 1; L. 2014, ch. 115, § 217; L. 2015, ch. 95, § 11; July 1.



59-29a23 Civil action filed by sexually violent predator; costs related thereto; dismissal; limitations on future actions.

59-29a23. Civil action filed by sexually violent predator; costs related thereto; dismissal; limitations on future actions. (a) Whenever a person civilly committed pursuant to the Kansas sexually violent predator act files any civil action relating to such commitment, including, but not limited to, an action pursuant to K.S.A. 60-1501 et seq., and amendments thereto, the costs incurred, including, but not limited to, the filing fee, costs of appointed counsel fees and expenses, witness fees and expenses, expert fees and expenses and other expenses related to the prosecution and defense of such petition, shall be taxed to the civilly committed person bringing the action.

(b) (1) Subject to subsection (c), any court may authorize the commencement of any civil action, or appeal therein, without prepayment of fees or security therefor, by a civilly committed person who submits an affidavit that includes a statement of all assets that such person possesses and a statement that such person is unable to pay such fees or give security therefor. Such affidavit shall state the nature of the civil action or appeal and the affiant's belief that the person is entitled to redress.

(2) A civilly committed person seeking to bring a civil action, or appeal therein, without prepayment of fees or security therefor, in addition to filing the affidavit required by subsection (b)(1), shall submit a certified copy of the trust fund account statement, or institutional equivalent, for such person for the six-month period immediately preceding the filing of the action or notice of appeal, obtained from the appropriate official of each facility at which such person is or was committed. In addition, such person shall submit a certified copy of all private banking account and investment account statements for the six-month period immediately preceding the filing of the action or notice of appeal for which the person is the account owner or beneficiary.

(3) If the court determines, based on the affidavit and information provided pursuant to this subsection, that the person is indigent, the costs incurred shall be taxed to the county responsible for the costs.

(4) Any district court receiving a statement of costs from another district court shall forthwith approve the same for payment out of the general fund of its county, except that it may refuse to approve the same for payment only on the ground that it is not the county responsible for the costs. If the claim for costs is not paid within 120 days, an action may be maintained thereon by the claimant county in the district court of the claimant county against the debtor county.

(5) The county responsible for the costs incurred pursuant to this subsection shall be reimbursed for such costs by the office of the attorney general from the sexually violent predator expense fund. The attorney general shall develop and implement a procedure to provide such reimbursements. If there are no moneys available in such fund to pay any such reimbursements, the county may file a claim against the state pursuant to article 9 of chapter 46, of the Kansas Statutes Annotated, and amendments thereto.

(6) An appeal may not be taken in forma pauperis if the trial court certifies in writing that such appeal is not taken in good faith.

(c) (1) Notwithstanding subsection (b), if a civilly committed person brings a civil action or files an appeal in forma pauperis, such person shall be required to pay the full amount of a filing fee. The court shall assess and, when funds exist, collect as a partial payment of any court fees required by law, an initial partial filing fee of 20% of the greater of:

(A) The average monthly deposits to the civilly committed person's trust account, or institutional equivalent; or

(B) the average monthly balance in the civilly committed person's trust account, or institutional equivalent, for the six-month period immediately preceding the filing of the action or notice of appeal.

(2) After payment of the initial partial filing fee, the civilly committed person shall be required to make monthly payments of 20% of the preceding month's income credited to the civilly committed person's account. The agency having custody of the civilly committed person shall forward payments from the civilly committed person's account to the clerk of the court each time the amount in the account exceeds $10 until the filing fees are paid. The clerk shall then forward the payments to the county responsible for the costs for reimbursement.

(3) In no event shall the filing fee collected exceed the amount of fees permitted by statute for the commencement of a civil action or an appeal of a civil action.

(4) In no event shall a civilly committed person be prohibited from bringing a civil action or appealing a civil action for the reason that such person has no assets and no means by which to pay the initial partial filing fee.

(d) Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall dismiss the case at any time if the court determines that:

(1) The allegation of poverty is untrue; or

(2) the action or appeal:

(A) Is frivolous or malicious;

(B) fails to state a claim on which relief may be granted; or

(C) seeks monetary relief against a defendant who is immune from such relief.

(e) (1) Judgment may be rendered for costs at the conclusion of the suit or action as in other proceedings.

(2) (A) If the judgment against a civilly committed person includes the payment of costs under this subsection, such person shall be required to pay the full amount of the costs ordered.

(B) The civilly committed person shall be required to make payments for costs under this subsection in the same manner provided for filing fees under subsection (c).

(C) In no event shall the costs collected exceed the amount of the costs ordered by the court.

(f) In no event shall a civilly committed person bring a civil action or appeal a judgment in a civil action or proceeding in forma pauperis if such person has, on three or more prior occasions, while confined in any facility, brought an action or appeal in a court of the state of Kansas or of the United States that was dismissed on the grounds that it was frivolous, malicious or failed to state a claim upon which relief may be granted, unless such person is under imminent danger of serious physical injury.

(g) As used in this section, "county responsible for the costs" means the county where the person was determined to be a sexually violent predator pursuant to the Kansas sexually violent predator act.

History: L. 2011, ch. 92, § 1; L. 2015, ch. 95, § 12; July 1.



59-29a24 Civil actions; exhaustion of administrative remedies required. [See Revisor's Note]

59-29a24. Civil actions; exhaustion of administrative remedies required. [See Revisor's Note] Any person civilly committed pursuant to the Kansas sexually violent predator act, prior to filing any civil action, including, but not limited to, an action pursuant to K.S.A. 60-1501 et seq., and amendments thereto, naming as the defendant the state of Kansas, any political subdivision of the state of Kansas, any public official, the secretary for aging and disability services or an employee of the Kansas department for aging and disability services, while such employee is engaged in the performance of such employee's duty, shall be required to have exhausted all administrative remedies concerning such civil action. Upon filing a petition in a civil action, such person shall file with such petition proof that all administrative remedies have been exhausted.

History: L. 2012, ch. 90, § 1; L. 2015, ch. 95, § 13; July 1.

Revisor's Note:

Section was amended twice in the 2015 session, see also 59-29a24a.



59-29a24a Civil actions; exhaustion of administrative remedies required. [See Revisor's Note]

59-29a24a. Civil actions; exhaustion of administrative remedies required. [See Revisor's Note] (a) Any patient in the custody of the secretary for aging and disability services pursuant to K.S.A. 59-29a01 et seq., and amendments thereto, prior to filing any civil action naming as the defendant pursuant to the rules of civil procedure, the state of Kansas, any political subdivision of the state of Kansas, any public official, the secretary for aging and disability services or an employee of the Kansas department for aging and disability services, while such employee is engaged in the performance of such employee's duty, shall be required to have exhausted such patient's administrative remedies, established by procedures adopted pursuant to K.S.A. 59-29a22(d), and amendments thereto, concerning such civil action. Upon filing a petition in a civil action, such patient shall file with such petition proof that the administrative remedies have been exhausted.

(b) Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall dismiss the case at any time if the court determines that:

(1) The allegation of poverty is untrue, notwithstanding the fact that a filing fee, or any portion thereof has been paid; or

(2) the action or appeal:

(A) Is frivolous or malicious;

(B) fails to state a claim on which relief may be granted; or

(C) seeks monetary relief against a defendant who is immune from such relief.

(c) In no event shall such patient bring a civil action or appeal a judgment in a civil action or proceeding under this section if such patient has, on three or more prior occasions, while in the custody of the secretary for aging and disability services pursuant to K.S.A. 59-29a01 et seq., and amendments thereto, brought an action or appeal in a court of the state of Kansas or of the United States that was dismissed on the grounds that it was frivolous, malicious or failed to state a claim upon which relief may be granted, unless the patient is under imminent danger of serious physical injury.

(d) The provisions of this section shall not apply to a writ of habeas corpus.

History: L. 2012, ch. 90, § 1; L. 2015, ch. 56, § 4; May 21.

Revisor's Note:

Section was amended twice in the 2015 session, see also 59-29a24.



59-29a25 Permanent physiological change, petition for discharge; procedure.

59-29a25. Permanent physiological change, petition for discharge; procedure. (a) Whenever there is current evidence since the last annual examination from an expert or professional person that an identified physiological change to the committed person, such as paralysis, stroke or dementia, renders the committed person unable to commit a sexually violent offense and that this change is permanent, the person may petition the court for a hearing to be released.

(b) If the court finds after a hearing that the person has demonstrated by clear and convincing evidence that the person suffers from a permanent physiological change rendering the person unable to commit a sexually violent offense, the court shall discharge the person from the program and notify the secretary. At the hearing, the person shall have the right to counsel. The state shall have the right to have the person examined before the hearing. The burden of proof shall be on the person to prove the physiological change is permanent and renders the person unable to commit a sexually violent offense.

(c) If the court finds the person has not suffered a permanent physiological change or is not safe, the person shall remain in secure commitment.

(d) This section shall be a part of and supplemental to the Kansas sexually violent predator act.

History: L. 2015, ch. 95, § 16; July 1.



59-29a26 Post-commitment hearings, evaluations and other expenses; responsibility for costs.

59-29a26. Post-commitment hearings, evaluations and other expenses; responsibility for costs. (a) The cost of any post-commitment hearings, annual review hearings, including those provided by the office of administrative hearings, evaluations or other expenses expressly provided for in the Kansas sexually violent predator act shall be paid by the county responsible for the costs.

(b) The cost of any sexual predator treatment program administrative hearings involving K.S.A. 2015 Supp. 59-29a22, and amendments thereto, or other program decisions appealed to or received by the office of administrative hearings shall be paid by the county responsible for the costs.

(c) At the conclusion of any of the proceedings described in this section, the office of administrative hearings shall provide a statement to the county responsible for the costs. The county shall pay the office of administrative hearings within 60 days following the receipt of the bill or prior to the expiration of the fiscal year in which the costs were incurred, whichever occurs first.

(d) As used in this section, "county responsible for the costs" means the county where the person was determined to be a sexually violent predator pursuant to the Kansas sexually violent predator act.

(e) This section shall be a part of and supplemental to the Kansas sexually violent predator act.

History: L. 2015, ch. 95, § 17; July 1.



59-29a27 Post-commitment crime; responsibility for costs of care and custody, costs of prosecution; reimbursement.

59-29a27. Post-commitment crime; responsibility for costs of care and custody, costs of prosecution; reimbursement. (a) (1) Whenever a person civilly committed pursuant to K.S.A. 59-29a07, and amendments thereto, is in the custody of a county law enforcement agency for a pending criminal proceeding, the costs incurred for the care and custody of such person by the county with custody of such person, including, but not limited to, reasonable costs of medical care and treatment, housing, food and transportation, shall be paid by such county.

(2) The secretary for aging and disability services shall reimburse such county from the Larned state hospital – SPTP new crimes reimbursement account of the state general fund for all costs that would have been paid from such account if such person had remained in the custody of the secretary for aging and disability services.

(b) (1) Whenever a person civilly committed pursuant to K.S.A. 59-29a07, and amendments thereto, commits a crime and is prosecuted for such crime, the costs incurred for such prosecution shall be paid by the county where such prosecution occurs.

(2) The secretary for aging and disability services shall reimburse such county from the Larned state hospital – SPTP new crimes reimbursement account of the state general fund for all reasonable costs incurred for such prosecution.

(c) If there are no moneys available in the Larned state hospital – SPTP new crimes reimbursement account of the state general fund to pay any reimbursements described in subsection (a) or (b), the county entitled to such reimbursement may file a claim against the state pursuant to article 9 of chapter 46 of the Kansas Statutes Annotated, and amendments thereto.

(d) The secretary for aging and disability services shall develop and implement a procedure to provide the reimbursements described in subsections (a) and (b) on or before January 1, 2016.

(e) All expenditures pursuant to this section from the Larned state hospital – SPTP new crimes reimbursement account of the state general fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for aging and disability services or the secretary's designee.

History: L. 2015, ch. 95, § 18; July 1.






Article 29b CARE AND TREATMENT FOR PERSONS WITH AN ALCOHOL OR SUBSTANCE ABUSE PROBLEM

59-29b45 Name and citation of act.

59-29b45. Name and citation of act. The provisions of  K.S.A. 59-29b45 through 59-29b84 and amendments thereto shall be known and may be cited as the care and treatment act for persons with an alcohol or substance abuse problem.

History: L. 1998, ch. 134, § 1; July 1.



59-29b46 Definitions.

59-29b46. Definitions. When used in the care and treatment act for persons with an alcohol or substance abuse problem:

(a) "Discharge" means the final and complete release from treatment, by either the head of a treatment facility acting pursuant to K.S.A. 59-29b50, and amendments thereto, or by an order of a court issued pursuant to K.S.A. 59-29b73, and amendments thereto.

(b) "Head of a treatment facility" means the administrative director of a treatment facility or such person's designee.

(c) "Law enforcement officer" shall have the meaning ascribed to it in K.S.A. 22-2202, and amendments thereto.

(d) "Other facility for care or treatment" means any mental health clinic, medical care facility, nursing home, the detox units at either Osawatomie state hospital or Larned state hospital, any physician or any other institution or individual authorized or licensed by law to give care or treatment to any person.

(e) "Patient" means a person who is a voluntary patient, a proposed patient or an involuntary patient.

(1) "Voluntary patient" means a person who is receiving treatment at a treatment facility pursuant to K.S.A. 59-29b49, and amendments thereto.

(2) "Proposed patient" means a person for whom a petition pursuant to K.S.A. 59-29b52 or 59-29b57, and amendments thereto, has been filed.

(3) "Involuntary patient" means a person who is receiving treatment under order of a court or a person admitted and detained by a treatment facility pursuant to an application filed pursuant to subsection (b) or (c) of K.S.A. 59-29b54, and amendments thereto.

(f) "Person with an alcohol or substance abuse problem" means a person who: (1) Lacks self-control as to the use of alcoholic beverages or any substance as defined in subsection (k); or

(2) uses alcoholic beverages or any substance as defined in subsection (k) to the extent that the person's health may be substantially impaired or endangered without treatment.

(g) (1) "Person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment" means a person with an alcohol or substance abuse problem, as defined in subsection (f), who also is incapacitated by alcohol or any substance and is likely to cause harm to self or others.

(2) "Incapacitated by alcohol or any substance" means that the person, as the result of the use of alcohol or any substance as defined in subsection (k), has impaired judgment resulting in the person: (A) Being incapable of realizing and making a rational decision with respect to the need for treatment; or

(B) lacking sufficient understanding or capability to make or communicate responsible decisions concerning either the person's well-being or estate.

(3) "Likely to cause harm to self or others" means that the person, by reason of the person's use of alcohol or any substance: (A) Is likely, in the reasonably foreseeable future, to cause substantial physical injury or physical abuse to self or others or substantial damage to another's property, as evidenced by behavior threatening, attempting or causing such injury, abuse or damage; except that if the harm threatened, attempted or caused is only harm to the property of another, the harm must be of such a value and extent that the state's interest in protecting the property from such harm outweighs the person's interest in personal liberty; or

(B) is substantially unable, except for reason of indigency, to provide for any of the person's basic needs, such as food, clothing, shelter, health or safety, causing a substantial deterioration of the person's ability to function on the person's own.

(h) "Physician" means a person licensed to practice medicine and surgery as provided for in the Kansas healing arts act or a person who is employed by a state psychiatric hospital or by an agency of the United States and who is authorized by law to practice medicine and surgery within that hospital or agency.

(i) "Psychologist" means a licensed psychologist, as defined by K.S.A. 74-5302, and amendments thereto.

(j) "State certified alcohol and drug abuse counselor" means a person approved by the secretary for aging and disability services to perform assessments using the American Society of Addiction Medicine criteria and employed at a state funded and designated assessment center.

(k) "Substance" means: (1) The same as the term "controlled substance" as defined in K.S.A. 2015 Supp. 21-5701, and amendments thereto; or

(2) fluorocarbons, toluene or volatile hydrocarbon solvents.

(l) "Treatment" means the broad range of emergency, outpatient, intermediate and inpatient services and care, including diagnostic evaluation, medical, psychiatric, psychological and social service care, vocational rehabilitation and career counseling, which may be extended to persons with an alcohol or substance abuse problem.

(m) (1) "Treatment facility" means a treatment program, public or private treatment facility, or any facility of the United States government available to treat a person for an alcohol or other substance abuse problem, but such term shall not include a licensed medical care facility, a licensed adult care home, a facility licensed under K.S.A. 75-3307b, and amendments thereto, a community-based alcohol and drug safety action program certified under K.S.A. 8-1008, and amendments thereto, and performing only those functions for which the program is certified to perform under K.S.A. 8-1008, and amendments thereto, or a professional licensed by the behavioral sciences regulatory board to diagnose and treat mental disorders at the independent level or a physician, who may treat in the usual course of the behavioral sciences regulatory board licensee's or physician's professional practice individuals incapacitated by alcohol or other substances, but who are not primarily engaged in the usual course of the individual's professional practice in treating such individuals, or any state institution, even if detoxification services may have been obtained at such institution.

(2) "Private treatment facility" means a private agency providing facilities for the care and treatment or lodging of persons with either an alcohol or other substance abuse problem and meeting the standards prescribed in either K.S.A. 65-4013 or 65-4603, and amendments thereto, and licensed under either K.S.A. 65-4014 or 65-4607, and amendments thereto.

(3) "Public treatment facility" means a treatment facility owned and operated by any political subdivision of the state of Kansas and licensed under either K.S.A. 65-4014 or 65-4603, and amendments thereto, as an appropriate place for the care and treatment or lodging of persons with an alcohol or other substance abuse problem.

(n) The terms defined in K.S.A. 59-3051, and amendments thereto, shall have the meanings provided by that section.

History: L. 1998, ch. 134, § 2; L. 2002, ch. 114, § 67; L. 2007, ch. 95, § 15; L. 2009, ch. 32, § 50; L. 2014, ch. 115, § 218; July 1.



59-29b47 Computation of time.

59-29b47. Computation of time. (a) In computing the date upon or by which any act must be done or hearing held by under provisions of this article, the day on which an act or event occurred and from which a designated period of time is to be calculated shall not be included, but the last day in a designated period of time shall be included unless that day falls on a Saturday, Sunday or legal holiday, in which case the next day which is not a Saturday, Sunday or legal holiday shall be considered to be the last day.

(b) Unless the court orders otherwise, if the clerk's office is inaccessible on the last day for filing, then the time for filing is extended to the first accessible day that is not a Saturday, Sunday or legal holiday.

(c) "Legal holiday" means any day declared a holiday by the president of the United States, the congress of the United States or the legislature of this state or any day observed as a holiday by order of the Kansas supreme court. A half holiday is considered as other days and not as a holiday.

History: L. 1998, ch. 134, § 3; L. 2010, ch. 135, § 62; July 1.



59-29b48 Civil rights of persons subject to the provisions of this act.

59-29b48. Civil rights of persons subject to the provisions of this act. (a) The fact that a person may have voluntarily accepted any form of treatment for an alcohol or substance abuse problem, or become subject to a court order entered under authority of this act, shall not be construed to mean that such person shall have lost any civil right they otherwise would have as a resident or citizen, any property right or their legal capacity, except as may be specified within any court order or as otherwise limited by the provisions of this act or the reasonable rules and regulations which the head of a treatment facility may for good cause find necessary to make for the orderly operations of that facility. No person held in custody under the provisions of this act shall be denied the right to apply for a writ of habeas corpus.

(b) There shall be no implication or presumption that a patient within the terms of this act is for that reason alone a person in need of a guardian or a conservator, or both, as provided in K.S.A. 59-3050 through 59-3095, and amendments thereto.

(c) A person who is a mentally ill person subject to involuntary commitment for care and treatment as defined in K.S.A. 59-2946, and amendments thereto, or a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment as defined in K.S.A. 59-29b46, and amendments thereto, shall be subject to K.S.A. 2015 Supp. 21-6301, and amendments thereto.

History: L. 1998, ch. 134, § 4; L. 2002, ch. 114, § 68; L. 2006, ch. 210, § 19; L. 2011, ch. 30, § 213; July 1.



59-29b49 Voluntary admission to treatment facility; application; written information to be given voluntary patient.

59-29b49. Voluntary admission to treatment facility; application; written information to be given voluntary patient. (a) A person with an alcohol or substance abuse problem may be admitted to a treatment facility as a voluntary patient when there are available accommodations and the head of the treatment facility determines such person is in need of treatment therein, and that the person has the capacity to consent to treatment.

(b) Admission shall be made upon written application:

(1) If such person is 18 years of age or older the person may make such application for themself; or

(2) (A) If such person is less than 18 years of age, a parent may make such application for their child; or

(B) if such person is less than 18 years of age, but 14 years of age or older, the person may make such written application on their own behalf without the consent or written application of their parent, legal guardian or any other person. Whenever a person who is 14 years of age or older makes written application on their own behalf and is admitted as a voluntary patient, the head of the treatment facility shall promptly notify the child's parent, legal guardian or other person known to the head of the treatment facility to be interested in the care and welfare of the minor of the admittance of that child; or

(3) if such person has a legal guardian, the legal guardian may make such application provided that if the legal guardian is required to obtain authority to do so pursuant to K.S.A. 59-3077, and amendments thereto, then only in accordance with the provisions thereof. If the legal guardian is seeking admission of their ward upon an order giving the guardian continuing authority to admit the ward to a treatment facility as defined in K.S.A. 59-3077, and amendments thereto, the head of the treatment facility may require a statement from the patient's attending physician or from the local health officer of the area in which the patient resides confirming that the patient is in need of treatment for an alcohol or substance abuse problem in a treatment facility before accepting the ward for admission, and shall divert any such person to a less restrictive treatment alternative as may be appropriate.

(c) No person shall be admitted as a voluntary patient under the provisions of this act to any treatment facility unless the head of the treatment facility has informed such person or such person's parent, legal guardian, or other person known to the head of the treatment facility to be interested in the care and welfare of a minor, in writing, of the following:

(1) The rules and procedures of the treatment facility relating to the discharge of voluntary patients;

(2) the legal rights of a voluntary patient receiving treatment from a treatment facility as provided for in K.S.A. 59-29b78 and amendments thereto; and

(3) in general terms, the types of treatment which are available or would not be available to a voluntary patient from that treatment facility.

(d) Nothing in this act shall be construed as to prohibit a proposed or involuntary patient with capacity to do so from making an application for admission as a voluntary patient to a treatment facility. Any proposed or involuntary patient desiring to do so shall be afforded an opportunity to consult with their attorney prior to making any such application. If the head of the treatment facility accepts the application and admits the patient as a voluntary patient, then the head of the treatment facility shall notify, in writing, the patient's attorney, the patient's legal guardian, if the patient has a legal guardian, and the district court which has jurisdiction over the patient of the patient's voluntary status. When a notice of voluntary admission is received, the court shall file the same which shall terminate the proceedings.

History: L. 1998, ch. 134, § 5; L. 2002, ch. 114, § 69; July 1.



59-29b50 Discharge of a voluntary patient.

59-29b50. Discharge of a voluntary patient. The head of a treatment facility shall discharge any voluntary patient whose treatment in the facility is determined by the head of the treatment facility to have reached maximum benefit.  Prior to the discharge, the head of the treatment facility shall give written notice of the date and time of the discharge to the patient and if appropriate, to the patient's parent, legal guardian or other person known to the head of the treatment facility to be interested in the care and welfare of a minor patient.

History: L. 1998, ch. 134, § 6; July 1.



59-29b51 Right to discharge of voluntary patient; procedure.

59-29b51. Right to discharge of voluntary patient; procedure. (a) A voluntary patient shall be entitled to be discharged from a treatment facility, by the head of the treatment facility, by no later than the third day, excluding Saturdays, Sundays and holidays, after receipt of the patient's written request for discharge.

(b) (1) If the voluntary patient is an adult admitted upon the application of a legal guardian or pursuant to an order of the court issued pursuant to  K.S.A. 59-3077, and amendments thereto, any request for discharge must be made, in writing, by the legal guardian.

(2) If the voluntary patient is a minor, the written request for discharge shall be made by the child's parent or legal guardian except if the minor was admitted upon their own written application to become a voluntary patient made pursuant to  K.S.A. 59-29b49 and amendments thereto, then the minor may make the request. In the case of a minor 14 or more years of age who had made written application to become a voluntary patient on their own behalf and who has requested to be discharged, the head of the treatment facility shall promptly inform the child's parent, legal guardian or other person known to the head of the treatment facility to be interested in the care and welfare of the minor of the minor's request for discharge.

History: L. 1998, ch. 134, § 7; L. 2002, ch. 114, § 70; July 1.



59-29b52 Petition for involuntary commitment of a voluntary patient.

59-29b52. Petition for involuntary commitment of a voluntary patient. The head of a treatment facility or other person may file a petition  pursuant to  K.S.A. 59-29b57 and amendments thereto seeking involuntary commitment of a voluntary patient who now lacks capacity to make an informed decision concerning treatment and who is refusing reasonable treatment efforts or has requested discharge from the treatment facility.

History: L. 1998, ch. 134, § 8; July 1.



59-29b53 Investigation; emergency detention; authority and duty of law enforcement officers.

59-29b53. Investigation; emergency detention; authority and duty of law enforcement officers. (a) Any law enforcement officer who has a reasonable belief formed upon investigation that a person may be a person with an alcohol or substance abuse problem subject to involuntary commitment and is likely to cause harm to self or others if allowed to remain at liberty may take the person into custody without a warrant. The officer shall transport the person to a treatment facility or other facility for care or treatment where the person shall be examined by a physician or psychologist on duty at the facility. If no physician or psychologist is on duty at the time the person is transported to the facility, the person shall be examined within a reasonable time not to exceed 17 hours. If a written statement is made by the physician or psychologist at the facility that after preliminary examination the physician or psychologist believes the person likely to be a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment and is likely to cause harm to self or others if allowed to remain at liberty, and if the facility is a treatment facility and is willing to admit the person, the law enforcement officer shall present to that treatment facility the application provided for in subsection (b) of  K.S.A. 59-29b54 and amendments thereto. If the physician or psychologist on duty at the facility does not believe the person likely to be a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment, the law enforcement officer shall return the person to the place where the person was taken into custody and release the person at that place or at another place in the same community as requested by the person or if the law enforcement officer believes that it is not in the best interests of the person or the person's family or the general public for the person to be returned to the place the person was taken into custody, then the person shall be released at another place the law enforcement officer believes to be appropriate under the circumstances. The person may request to be released immediately after the examination, in which case the law enforcement officer shall immediately release the person, unless the law enforcement officer believes it is in the best interests of the person or the person's family or the general public that the person be taken elsewhere for release.

(b) If the physician or psychologist on duty at the facility states that, in the physician's or psychologist's opinion, the person is likely to be a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment but the facility is unwilling or is an inappropriate place to which to admit the person, the facility shall nevertheless provide a suitable place at which the person may be detained by the law enforcement officer. If a law enforcement officer detains a person pursuant to this subsection, the law enforcement officer shall file the petition provided for in subsection (a) of  K.S.A. 59-29b57 and amendments thereto, by the close of business of the first day that the district court is open for the transaction of business or shall release the person. No person shall be detained by a law enforcement officer pursuant to this subsection in a nonmedical facility used for the detention of persons charged with or convicted of a crime unless no other suitable facility at which such person may be detained is willing to accept the person.

History: L. 1998, ch. 134, § 9; July 1.



59-29b54 Emergency observation and treatment; authority of treatment facility's procedure.

59-29b54. Emergency observation and treatment; authority of treatment facility's procedure. (a) A treatment facility may admit and detain any person for emergency observation and treatment upon an ex parte emergency custody order issued by a district court pursuant to K.S.A. 59-29b58 and amendments thereto.

(b) A treatment facility or the detox unit at Osawatomie state hospital or at Larned state hospital may admit and detain any person presented for emergency observation and treatment upon written application of a law enforcement officer having custody of that person pursuant to K.S.A. 59-29b53 and amendments thereto. The application shall state:

(1) The name and address of the person sought to be admitted, if known;

(2) the name and address of the person's spouse or nearest relative, if known;

(3) the officer's belief that the person is or may be a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment and is likely to cause harm to self or others if not immediately detained;

(4) the factual circumstances in support of that belief and the factual circumstances under which the person was taken into custody including any known pending criminal charges; and

(5) the fact that the law enforcement officer will file the petition provided for in K.S.A. 59-29b57 and amendments thereto, by the close of business of the first day thereafter that the district court is open for the transaction of business, or that the officer has been informed by a parent, legal guardian or other person, whose name shall be stated in the application will file the petition provided for in K.S.A. 59-29b57 and amendments thereto within that time.

(c) A treatment facility may admit and detain any person presented for emergency observation and treatment upon the written application of any individual. The application shall state:

(1) The name and address of the person sought to be admitted, if known;

(2) the name and address of the person's spouse or nearest relative, if known;

(3) the applicant's belief that the person may be a person with an alcohol or substance abuse problem subject to involuntary commitment and is likely to cause harm to self or others if not immediately detained;

(4) the factual circumstances in support of that belief;

(5) any pending criminal charges, if known;

(6) the fact that the applicant will file the petition provided for in K.S.A. 59-29b57 and amendments thereto by the close of business of the first day thereafter that the district court is open for the transaction of business; and

(7) the application shall also be accompanied by a statement in writing of a physician, psychologist or state certified alcohol and drug abuse counselor finding that the person is likely to be a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment under this act.

(d) Any treatment facility or personnel thereof, who in good faith renders treatment in accordance with law to any person admitted pursuant to subsection (b) or (c), shall not be liable in a civil or criminal action based upon a claim that the treatment was rendered without legal consent.

History: L. 1998, ch. 134, § 10; July 1.



59-29b55 Notice of right to communicate upon admission; notice of admission; notice of rights.

59-29b55. Notice of right to communicate upon admission; notice of admission; notice of rights. (a) Whenever any person is involuntarily admitted to or detained at a facility pursuant to subsection (b) or (c) of K.S.A. 59-29b54 and amendments thereto, or pursuant to an ex parte emergency custody order issued pursuant to K.S.A. 59-29b58 and amendments thereto, the head of the facility shall:

(1) Immediately advise the person in custody that such person is entitled to immediately contact the person's legal counsel, legal guardian, personal physician or psychologist, minister of religion, including a Christian Science practitioner or immediate family as defined in subsection (b) or any combination thereof. If the person desires to make such contact, the head of the facility shall make available to the person reasonable means for making such immediate communication;

(2) provide notice of the person's involuntary admission including a copy of the document authorizing the involuntary admission to that person's attorney or legal guardian, immediately upon learning of the existence and whereabouts of such attorney or legal guardian, unless that attorney or legal guardian was the person who signed the application resulting in the patient's admission. If authorized by the patient pursuant to K.S.A. 65-5601 through 65-5605 and amendments thereto, the head of the facility also shall provide notice to the patient's immediate family, as defined in subsection (b), immediately upon learning of the existence and whereabouts of such family, unless the family member to be notified was the person who signed the application resulting in the patient's admission; and

(3) immediately advise the person in custody of such person's rights provided for in K.S.A. 59-29b78 and amendments thereto.

(b) "Immediate family" means the spouse, adult child or children, parent or parents and sibling or siblings, or any combination thereof.

History: L. 1998, ch. 134, § 11; July 1.



59-29b56 Emergency observation; discharge.

59-29b56. Emergency observation; discharge. The head of the facility shall discharge any person admitted pursuant to subsection (a) of  K.S.A. 59-29b54 and amendments thereto when the ex parte emergency custody order expires, and shall discharge any person admitted pursuant to subsection (b) or (c) of  K.S.A. 59-29b54 and amendments thereto not later than the close of business of the first day that the district court is open for the transaction of business after the admission date of the person, unless a district court orders that such person remain in custody under an ex parte emergency custody order issued pursuant to the provisions of  K.S.A. 59-29b58 and amendments thereto, or a temporary custody order issued pursuant to the provisions of  K.S.A. 59-29b59 and amendments thereto.

History: L. 1998, ch. 134, § 12; July 1.



59-29b57 Petition for determination of whether person has alcohol or substance abuse problem; request for ex parte emergency custody order; content.

59-29b57. Petition for determination of whether person has alcohol or substance abuse problem; request for ex parte emergency custody order; content. (a) A verified petition to determine whether or not a person is a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment under this act may be filed in the district court of the county wherein that person resides or wherein such person may be found.

(b) The petition shall state:

(1) The petitioner's belief that the named person is a person with an alcohol or substance abuse problem subject to involuntary commitment and the facts upon which this belief is based;

(2) to the extent known, the name, age, present whereabouts and permanent address of the person named as possibly a person with an alcohol or substance abuse problem subject to involuntary commitment; and if not known, any information the petitioner might have about this person and where the person resides;

(3) to the extent known, the name and address of the person's spouse or nearest relative or relatives, or legal guardian, or if not known, any information the petitioner might have about a spouse, relative or relatives or legal guardian and where they might be found;

(4) to the extent known, the name and address of the person's legal counsel, or if not known, any information the petitioner might have about this person's legal counsel;

(5) to the extent known, whether or not this person is able to pay for medical services, or if not known, any information the petitioner might have about the person's financial circumstances or indigency;

(6) to the extent known, the name and address of any person who has custody of the person, and any known pending criminal charge or charges or of any arrest warrant or warrants outstanding or, if there are none, that fact or if not known, any information the petitioner might have about any current criminal justice system involvement with the person;

(7) the name or names and address or addresses of any witness or witnesses the petitioner believes has knowledge of facts relevant to the issue being brought before the court; and

(8) the name and address of the treatment facility to which the petitioner recommends that the proposed patient be sent for treatment if the proposed patient is found to be a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment under this act, or if the petitioner is not able to recommend a treatment facility to the court, then that fact and that the secretary for aging and disability services has been notified and requested to determine which treatment facility the proposed patient should be sent to.

(c) The petition shall be accompanied by:

(1) A signed certificate from a physician, psychologist or state certified alcohol and substance abuse counselor stating that such professional has personally examined the person and any available records and has found that the person, in such professional's opinion, is likely to be a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment under this act, unless the court allows the petition to be accompanied by a verified statement by the petitioner that the petitioner had attempted to have the person seen by a physician, psychologist or state certified alcohol and substance abuse counselor, but that the person failed to cooperate to such an extent that the examination was impossible to conduct;

(2) a statement of consent to the admission of the proposed patient to the treatment facility named by the petitioner pursuant to subsection (b)(8) signed by the head of that treatment facility or other documentation which shows the willingness of the treatment facility to admitting the proposed patient for care and treatment; and

(3) if applicable, a copy of any notice given pursuant to K.S.A. 59-29b51, and amendments thereto, in which the named person has sought discharge from a treatment facility into which they had previously entered voluntarily, or a statement from the treating physician or psychologist that the person was admitted as a voluntary patient but now lacks capacity to make an informed decision concerning treatment and is refusing reasonable treatment efforts, and including a description of the treatment efforts being refused.

(d) The petition may include a request that an ex parte emergency custody order be issued pursuant to K.S.A. 59-29b58, and amendments thereto. If such request is made the petition shall also include:

(1) A brief statement explaining why the person should be immediately detained or continue to be detained;

(2) the place where the petitioner requests that the person be detained or continue to be detained; and

(3) if applicable, because detention is requested in a facility other than the detox unit at either Osawatomie state hospital or at Larned state hospital, a statement that the facility is willing to accept and detain such person.

(e) The petition may include a request that a temporary custody order be issued pursuant to K.S.A. 59-29b59, and amendments thereto.

History: L. 1998, ch. 134, § 13; L. 2014, ch. 115, § 219; July 1.



59-29b58 Ex parte emergency custody order.

59-29b58. Ex parte emergency custody order. (a) At the time the petition for the determination of whether a person is a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment is filed, or any time thereafter prior to the trial upon the petition as provided for in K.S.A. 59-29b65 and amendments thereto, the petitioner may request in writing that the district court issue an ex parte emergency order including either or both of the following: (1) An order directing any law enforcement officer to take the person named in the order into custody and transport the person to a designated treatment facility or other suitable place willing to receive and detain the person; or (2) an order authorizing any named treatment facility or other place to detain or continue to detain the person until the further order of the court or until the ex parte emergency custody order shall expire.

(b) No ex parte emergency custody order shall provide for the detention of any person in a nonmedical facility used for the detention of persons charged with or convicted of a crime unless no other suitable facility at which such person may be detained is willing to accept the person.

(c) An ex parte emergency custody order issued under this section shall expire at 5:00 p.m. of the second day the district court is open for the transaction of business after the date of its issuance, which expiration date shall be stated in the order.

(d) The district court shall not issue successive ex parte emergency custody orders.

(e) In lieu of issuing an ex parte emergency custody order, the court may allow the person with respect to whom the request was made to remain at liberty, subject to such conditions as the court may impose.

History: L. 1998, ch. 134, § 14; July 1.



59-29b59 Temporary custody order; request for; procedure.

59-29b59. Temporary custody order; request for; procedure. (a) At the time that the petition for determination of whether a person is a person with an alcohol or substance abuse problem is filed, or any time thereafter prior to the trial upon the petition as provided for in K.S.A. 59-29b65 and amendments thereto, the petitioner may request in writing that the district court issue a temporary custody order. The request shall state:

(1) The reasons why the person should be detained prior to the hearing on the petition;

(2) whether an ex parte emergency custody order has been requested or was granted; and

(3) the present whereabouts of the person named in the petition.

(b) Upon the filing of a request for a temporary custody order, the court shall set the matter for a hearing which shall be held not later than the close of business of the second day the district court is open for the transaction of business after the filing of the request. The petitioner and the person with respect to whom the request has been filed shall be notified of the time and place of the hearing and that they shall each be afforded an opportunity to appear at the hearing, to testify and to present and cross-examine witnesses. If the person with respect to whom the request has been filed has not yet retained or been appointed an attorney, the court shall appoint an attorney for the person.

(c) At the hearing scheduled upon the request, the person with respect to whom the request has been filed shall be present unless the attorney for the person requests that the person's presence be waived and the court finds that the person's presence at the hearing would be injurious to the person's welfare. The court shall enter in the record of the proceedings the facts upon which the court has found that the presence of the person at the hearing would be injurious to such person's welfare. However, if the person with respect to whom the request has been filed states in writing to the court or to such person's attorney that such person wishes to be present at the hearing, the person's presence cannot be waived.

The hearing shall be conducted in as informal a manner as may be consistent with orderly procedure and in a physical setting not likely to have a harmful effect on the person with respect to whom the request has been filed. All persons not necessary for the conduct of the proceedings may be excluded. The court shall receive all relevant and material evidence which may be offered. The rules governing evidentiary and procedural matters shall be applied to hearings under this section in a manner so as to facilitate informal, efficient presentation of all relevant, probative evidence and resolution of issues with due regard to the interests of all parties. The facts or data upon which a duly qualified expert bases an opinion or inference may be those perceived by or made known to the expert at or before the hearing and if of a type reasonably relied upon by experts in their particular field in forming opinions or inferences upon the subject, the facts or data need not be admissible in evidence. The expert may testify in terms of opinion or inference and give the expert's reasons therefor without prior disclosure of the underlying facts or data unless the court requires otherwise. If requested on cross-examination, the expert shall disclose the underlying facts or data.

If the petitioner is not represented by counsel, the county or district attorney shall represent the petitioner, prepare all necessary papers, appear at the hearing and present such evidence as the county or district attorney determines to be of aid to the court in determining whether or not there is probable cause to believe that the person with respect to whom the request has been filed is a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment under this act, and that it would be in the best interests of the person to be detained until the trial upon the petition.

(d) After the hearing, if the court determines from the evidence that:

(1) There is probable cause to believe that the person with respect to whom the request has been filed is a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment under this act, and that it is in the best interests of the person to be detained until the trial upon the petition, the court shall issue a temporary custody order;

(2) there is probable cause to believe that the person with respect to whom the request has been filed is a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment under this act, but that it would not be in the person's best interests to be detained until the trial upon the petition, the court may allow the person to be at liberty, subject to such conditions as the court may impose; and

(3) there is not probable cause to believe that the person with respect to whom the request has been filed is a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment under this act, the court shall terminate the proceedings and release the person.

(e) (1) A temporary custody order issued pursuant to this section may direct any law enforcement officer or any other person designated by the court to take the person named in the order into custody and transport them to a designated treatment facility, and authorize the designated treatment facility to detain and treat the person until the trial upon the petition.

(2) No temporary custody order shall provide for the detention of any person in a nonmedical facility used for the detention of persons charged with or convicted of a crime unless no other suitable facility at which such person may be detained is willing to accept the person.

History: L. 1998, ch. 134, § 15; July 1.



59-29b60 Preliminary orders; continuances and advancement of trial.

59-29b60. Preliminary orders; continuances and advancement of trial. (a) Upon the filing of the petition provided for in K.S.A. 59-29b57, and amendments thereto, the district court shall issue the following:

(1) An order fixing the time and place of the trial upon the petition. Such hearing, in the court's discretion, may be conducted in a courtroom, a treatment facility or at some other suitable place. The time fixed in the order shall in no event be earlier than seven days or later than 14 days after the date of the filing of the petition. If a demand for a trial by jury is later filed by the proposed patient, the court may continue the trial and fix a new time and place of the trial at a time that may exceed beyond the 14 days but shall be fixed within a reasonable time not exceeding 30 days from the date of the filing of the demand.

(2) An order that the proposed patient appear at the time and place of the hearing and providing that the proposed patient's presence will be required at the hearing unless the attorney for the proposed patient shall make a request that the proposed patient's presence be waived and the court finds that the proposed patient's presence at the hearing would be injurious to the proposed patient's welfare. The order shall further provide that notwithstanding the foregoing provision, if the proposed patient requests in writing to the court or to such person's attorney that the proposed patient wishes to be present at the hearing, the proposed patient's presence cannot be waived.

(3) An order appointing an attorney to represent the proposed patient at all stages of the proceedings and until all orders resulting from such proceedings are terminated. The court shall give preference, in the appointment of this attorney, to any attorney who has represented the proposed patient in other matters if the court has knowledge of that prior representation. The proposed patient shall have the right to engage an attorney of the proposed patient's own choice and, in such event, the attorney appointed by the court shall be relieved of all duties by the court.

(4) An order that the proposed patient shall appear at a time and place that is in the best interests of the patient where the proposed patient will have the opportunity to consult with the proposed patient's court-appointed attorney, which time shall be at least five days prior to the date set for the trial under K.S.A. 59-29b65, and amendments thereto.

(5) An order for an evaluation as provided for in K.S.A. 59-29b61, and amendments thereto.

(6) A notice as provided for in K.S.A. 59-29b63, and amendments thereto.

(7) If the petition also contains allegations as provided for in K.S.A. 59-3058, 59-3059, 59-3060, 59-3061 or 59-3062, and amendments thereto, those orders necessary to make a determination of the need for a legal guardian or conservator, or both, to act on behalf of the proposed patient. For these purposes, the trials required by K.S.A. 59-29b65 and K.S.A. 59-3067, and amendments thereto, may be consolidated.

(8) If the petitioner shall not have named a proposed treatment facility to which the proposed patient may be sent as provided for [in] subsection (b)(8) of K.S.A. 59-29b57, and amendments thereto, but instead stated that the secretary for aging and disability services has been notified and requested to determine which treatment facility the proposed patient should be sent to, then the court shall issue an order requiring the secretary, or the secretary's designee, to make that determination and to notify the court of the name and address of that treatment facility by such time as the court shall specify in the court's order.

(b) Nothing in this section shall prevent the court from granting an order of continuance, for good cause shown, to any party for no longer than seven days, except that such limitation does not apply to a request for an order of continuance made by the proposed patient or to a request made by any party if the proposed patient is absent such that further proceedings can not be held until the proposed patient has been located. The court also, upon the request of any party, may advance the date of the hearing if necessary and in the best interests of all concerned.

History: L. 1998, ch. 134, § 16; L. 2002, ch. 114, § 71; L. 2014, ch. 115, § 220; July 1.



59-29b61 Order for evaluation; procedure.

59-29b61. Order for evaluation; procedure. (a) The order for an evaluation required by subsection (a)(5) of K.S.A. 59-29b60 and amendments thereto, shall be served in the manner provided for in a subsections (c) and (d) of K.S.A. 59-29b63 and amendments thereto. It shall order the proposed patient to submit to an evaluation to be conducted by a physician, psychologist or state certified alcohol and drug abuse counselor and to undergo such other medical examinations or evaluations as may be designated by the court in the order, except that any proposed patient who is not subject to a temporary custody order issued pursuant to K.S.A. 59-29b59 and amendments thereto and who requests a hearing pursuant to K.S.A. 59-29b62 and amendments thereto, need not submit to such evaluations or examinations until that hearing has been held and the court finds that there is probable cause to believe that the proposed patient is a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment under this act. The evaluation may be conducted at a treatment facility, the home of the proposed patient or any other suitable place that the court determines is not likely to have a harmful effect on the welfare of the proposed patient.

(b) At the time designated by the court in the order, but in no event later than three days prior to the date of the trial provided for in K.S.A. 59-29b65 and amendments thereto, the examiner shall submit to the court a report, in writing, of the evaluation which report also shall be made available to counsel for the parties at least three days prior to the trial. The report also shall be made available to the proposed patient and to whomever the patient directs, unless for good cause recited in the order, the court orders otherwise. Such report shall state that the examiner has made an examination of the proposed patient and shall state the opinion of the examiner on the issue of whether or not the proposed patient is a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment under this act and the examiner's opinion as to the least restrictive treatment alternative which will protect the proposed patient and others and allow for the improvement of the proposed patient if treatment is ordered.

History: L. 1998, ch. 134, § 17; July 1.



59-29b62 Evaluation; hearing in noncustodial circumstances.

59-29b62. Evaluation; hearing in noncustodial circumstances. Whenever a proposed patient who is not subject to a temporary custody order issued pursuant to  K.S.A. 59-29b59 and amendments thereto requests a hearing pursuant to this section, a hearing shall be held within a reasonable time thereafter. The petitioner and the proposed patient shall be notified of the time and place of the hearing, afforded an opportunity to testify, and to present and cross-examine witnesses. The proposed patient shall be present at the hearing and the proposed patient's presence cannot be waived. All persons not necessary for the conduct of the proceedings may be excluded. The hearing shall be conducted in as informal a manner as may be consistent with orderly procedure and in a physical setting not likely to have a harmful effect on the welfare of the proposed patient. The court shall receive all relevant and material evidence which may be offered. If the petitioner is not represented by counsel, the county or district attorney shall represent the petitioner, prepare all necessary papers, appear at the hearing and present such evidence as the county or district attorney determines to be of aid to the court in determining whether or not there is probable cause to believe that the proposed patient is a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment under this act. If the court determines from the evidence that there is probable cause to believe that the proposed patient is a person with an alcohol or substance abuse problem subject to involuntary commitment, the court shall issue the order for an evaluation; otherwise, the court shall terminate the proceedings.

History: L. 1998, ch. 134, § 18; July 1.



59-29b63 Notice; contents.

59-29b63. Notice; contents. (a) Notice as required by subsection (a)(6) of K.S.A. 59-29b60, and amendments thereto, shall be given to the proposed patient named in the petition, the proposed patient's legal guardian if there is one, the attorney appointed to represent the proposed patient, the proposed patient's spouse or nearest relative and to such other persons as the court directs.

(b) The notice shall state:

(1) That a petition has been filed, alleging that the proposed patient is a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment under this act and requesting that the court order treatment;

(2) the date, time and place of the trial;

(3) the name of the attorney appointed to represent the proposed patient and the time and place where the proposed patient shall have the opportunity to consult with this attorney;

(4) that the proposed patient has a right to a jury trial if a written demand for such is filed with the court at least four days prior to the time set for trial; and

(5) that if the proposed patient demands a jury trial, the trial date may have to be continued by the court for a reasonable time in order to empanel a jury, but that this continuance shall not exceed 30 days from the date of the filing of the demand.

(c) The court may order any of the following persons to serve the notice upon the proposed patient:

(1) The physician or psychologist currently administering to the proposed patient, if the physician or psychologist consents to doing so;

(2) the head of the treatment facility where the proposed patient is being detained or the designee thereof;

(3) the local health officer or such officer's designee;

(4) the secretary for aging and disability services or the secretary's designee if the proposed patient is being treated at a state psychiatric hospital pursuant to any provision of K.S.A. 59-2945 et seq., and amendments thereto;

(5) any law enforcement officer; or

(6) the attorney of the proposed patient.

(d) The notice shall be served personally on the proposed patient as soon as possible, but not less than six days prior to the date of the trial, and immediate return thereof shall be made to the court by the person serving notice. Unless otherwise ordered by the court, notice shall be served on the proposed patient by a nonuniformed person.

(e) Notice to all other persons may be made by mail or in such other manner as directed by the court.

History: L. 1998, ch. 134, § 19; L. 2014, ch. 115, § 221; July 1.



59-29b64 Continuance of hearings; order of referral for short-term treatment.

59-29b64. Continuance of hearings; order of referral for short-term treatment. (a) The patient at any time may request, in writing, that any further proceedings be continued for not more than three months so that the court may make an order of continuance and referral for short-term treatment. The written request must be acknowledged before a notary public or a judge of the district court. The patient may request successive orders of continuance and referral. Upon receipt of such a request, the court may order the patient referred for short-term treatment to a designated treatment facility for a specified period of time not to exceed three months from the date the request is signed by the patient. An order of referral for short-term treatment shall be conditioned upon the consent of the head of that treatment facility to accepting the patient. The court may not issue an order of referral unless the attorney representing the patient has filed a statement, in writing, that the attorney has explained to the patient the nature of an order of referral and the right of the patient to have the further proceedings conducted as scheduled.

(b) If the patient's request for an order for referral for short-term treatment is made prior to the hearing required to be held pursuant to the provisions of K.S.A. 59-29b59 or 59-29b62 and amendments thereto, and granted, it shall constitute a waiver of the patient's right to this hearing.

(c) Within any order of continuance and referral, the court shall confirm the new date and time set for the trial and direct that a copy of the court's order shall be given to the patient, to the attorney representing the patient, the petitioner or the county or district attorney as appropriate, the patient's legal guardian if there is one, the patient's spouse or nearest relative as appropriate, the head of the treatment facility to which the patient is being referred, and such other persons as the court directs. Any trial so continued shall then be held on the date set at the end of the referral period, unless again continued by the court upon the patient's request for another order of continuance and referral, or on the date set in any order of continuance necessitated by the patient's demand for a jury trial.

(d) Not later than 14 days prior to the date set for the trial provided for in K.S.A. 59-29b65 and amendments thereto by any order of continuance and referral, unless the proposed patient has been accepted as a voluntary patient by the treatment facility or unless the proposed patient has filed a written request for another successive period of continuance and referral, the facility treating the proposed patient shall submit a written report of its findings and recommendations to the court, which report also shall be made available to counsel for the parties. The report also shall be made available to the proposed patient and to whomever the patient directs, unless for good cause recited in the order, the court orders otherwise.

History: L. 1998, ch. 134, § 20; July 1.



59-29b65 Trial upon the petition; procedure.

59-29b65. Trial upon the petition; procedure. (a) Trial upon the petition shall be held at the time and place specified in the court's order issued pursuant to subsection (a) of K.S.A. 59-29b60 and amendments thereto unless a continuance as provided in K.S.A. 59-29b60 or 59-29b64 and amendments thereto, has been granted. The hearing shall be held to the court only, unless the proposed patient, at least four days prior to the time set for the hearing, demands, in writing, a jury trial.

(b) The jury, if one is demanded, shall consist of six persons. The jury panel shall be selected as provided by law. Notwithstanding the provision within K.S.A. 43-166 and amendments thereto otherwise, a panel of prospective jurors may be assembled by the clerk upon less than 20 days' notice in this circumstance. From such panel 12 qualified jurors, who have been passed for cause, shall be empaneled. Prior service as a juror in any court shall not exempt, for that reason alone, any person from jury service hereunder. From the panel so obtained, the proposed patient or the proposed patient's attorney shall strike one name; then the petitioner, or the petitioner's attorney, shall strike one name; and so on alternatively until each has stricken three names so as to reach the jury of six persons. During this process, if either party neglects or refuses to aid in striking the names, the court shall strike a name on behalf of such party.

(c) The proposed patient shall be present at the hearing unless the attorney for the proposed patient requests that the proposed patient's presence be waived and the court finds the person's presence at the hearing would be injurious to their welfare. The court shall enter in the record of the proceedings the facts upon which the court has found that the presence of the proposed patient at the hearing would be injurious to their welfare. However, if the proposed patient states in writing to the court or such person's attorney that such patient wishes to be present at the hearing, the person's presence cannot be waived. The petitioner and the proposed patient shall be afforded an opportunity to appear at the hearing, to testify, and to present and cross-examine witnesses. All persons not necessary for the conduct of the proceedings may be excluded. The hearings shall be conducted in as informal a manner as may be consistent with orderly procedure and in a physical setting not likely to have a harmful effect on the welfare of the proposed patient. The court shall receive all relevant and material evidence which may be offered, including the testimony or written findings and recommendations of the examiner who evaluated the proposed patient pursuant to the court's order issued under K.S.A. 59-29b61 and amendments thereto. Such evidence shall not be privileged for the purpose of this hearing.

(d) The rules governing evidentiary and procedural matters at hearings under this section shall be applied in a manner so as to facilitate informal, efficient presentation of all relevant, probative evidence and resolution of issues with due regard to the interests of all parties.

(e) If the petitioner is not represented by counsel, the county or district attorney shall represent the petitioner, prepare all necessary papers, appear at the hearing and present such evidence as the county or district attorney shall determine to be of aid to the court in determining whether or not the proposed patient is a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment under this act.

History: L. 1998, ch. 134, § 21; July 1.



59-29b66 Order for treatment; dismissal.

59-29b66. Order for treatment; dismissal. (a) Upon the completion of the trial, if the court or jury finds by clear and convincing evidence that the proposed patient is a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment under this act, the court shall order treatment for such person for a specified period of time not to exceed three months from the date of the trial at a treatment facility. Whenever an involuntary patient is ordered to receive treatment, the clerk of the district court shall send a copy of the order to the Kansas bureau of investigation within five days after receipt of the order. The Kansas bureau of investigation shall immediately enter the order into the national criminal information center and other appropriate databases. An order for treatment in a treatment facility shall be conditioned upon the consent of the head of that treatment facility to accepting the patient. In the event no appropriate treatment facility has agreed to provide treatment for the patient, then the secretary for aging and disability services shall be given responsibility for providing or securing treatment for the patient.

(b) A copy of the order for treatment shall be provided to the head of the treatment facility.

(c) When the court orders treatment, it shall retain jurisdiction to modify, change or terminate such order, unless venue has been changed pursuant to K.S.A. 59-29b71, and amendments thereto, and then the receiving court shall have continuing jurisdiction.

(d) If the court finds from the evidence that the proposed patient has not been shown to be a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment under this act, the court shall release the person and terminate the proceedings.

History: L. 1998, ch. 134, § 22; L. 2006, ch. 210, § 20; L. 2014, ch. 115, § 222; July 1.



59-29b67 Order for outpatient treatment; revocation; noncompliance; ex parte emergency custody orders; reviews.

59-29b67. Order for outpatient treatment; revocation; noncompliance; ex parte emergency custody orders; reviews. (a) An order for outpatient treatment may be entered by the court at any time in lieu of any type of order which would have required inpatient care and treatment if the court finds that the patient is likely to comply with an outpatient treatment order and that the patient will not likely be a danger to the community or be likely to cause harm to self or others while subject to an outpatient treatment order.

(b) No order for outpatient treatment shall be entered unless the head of the outpatient treatment facility has consented to treat the patient on an outpatient basis under the terms and conditions set forth by the court.

(c) If outpatient treatment is ordered, the order may state specific conditions to be followed by the patient, but shall include the general condition that the patient is required to comply with all directives and treatment as required by the head of the outpatient treatment facility or the head's designee. The court may also make such orders as are appropriate to provide for monitoring the patient's progress and compliance with outpatient treatment. Within any outpatient order for treatment the court shall specify the period of treatment as provided for in subsection (a) of K.S.A. 59-29b66 or subsection (f) of K.S.A. 59-29b69, and amendments thereto.

(d) The court shall retain jurisdiction to modify or revoke the order for outpatient treatment at any time on its own motion, on the motion of any counsel of record or upon notice from the treatment facility of any need for new conditions in the order for outpatient treatment or of material noncompliance by the patient with the order for outpatient treatment. However, if the venue of the matter has been transferred to another court, then the court having venue of the matter shall have such jurisdiction to modify or revoke the outpatient treatment order. Revocation or modification of an order for outpatient treatment may be made ex parte by order of the court in accordance with the provisions of subsections (e) or (f).

(e) The treatment facility shall immediately report to the court any material noncompliance by the patient with the outpatient treatment order. Such notice may be verbal or by telephone but shall be followed by a verified written, facsimile or electronic copy notice sent to the court, to counsel for all parties and, as appropriate, to the head of the inpatient treatment facility designated to receive the patient, by not later than 5:00 p.m. of the first day the district court is open for the transaction of business after the verbal or telephonic communication was made to the court. Upon receipt of verbal, telephone, or verified written, facsimile or electronic copy notice of material noncompliance, the court may enter an ex parte emergency custody order providing for the immediate detention of the patient in a designated inpatient treatment facility. Any ex parte emergency custody order issued by the court under this subsection shall expire at 5:00 p.m. of the second day the district court is open for the transaction of business after the patient is taken into custody. The court shall not enter successive ex parte emergency custody orders.

(f) (1) Upon the taking of a patient into custody pursuant to an ex parte emergency custody order revoking a previously issued order for outpatient treatment and ordering the patient to involuntary inpatient care the court shall set the matter for hearing not later than the close of business on the second day the court is open for business after the patient is taken into custody. Notice of the hearing shall be given to the patient, the patient's attorney, the patient's legal guardian, the petitioner or the county or district attorney as appropriate, the head of the outpatient treatment facility and the head of the inpatient treatment facility, similarly as provided for in K.S.A. 59-29b63, and amendments thereto.

(2) Upon the entry of an ex parte order modifying a previously issued order for outpatient treatment, but allowing the patient to remain at liberty, a copy of the order shall be served upon the patient, the patient's attorney, the county or district attorney and the head of the outpatient treatment facility similarly as provided for in K.S.A. 59-29b63, and amendments thereto. Thereafter, any party to the matter, including the petitioner, the county or district attorney or the patient, may request a hearing on the matter if the request is filed within 5 days from the date of service of the ex parte order upon the patient. The court may also order such a hearing on its own motion within 5 days from the date of service of the notice. If no request or order for hearing is filed within the 5-day period, the ex parte order and the terms and conditions set out in the ex parte order shall become the final order of the court substituting for any previously entered order for outpatient treatment. If a hearing is requested, a formal written request for revocation or modification of the outpatient treatment order shall be filed by the county or district attorney or the petitioner and a hearing shall be held thereon within 5 days after the filing of the request.

(g) The hearing held pursuant to subsection (f) shall be conducted in the same manner as hearings provided for in K.S.A. 59-29b59, and amendments thereto. Upon the completion of the hearing, if the court finds by clear and convincing evidence that the patient violated any condition of the outpatient treatment order, the court may enter an order for inpatient treatment, or may modify the order for outpatient treatment with different terms and conditions in accordance with this section.

(h) The outpatient treatment facility shall comply with the provisions of K.S.A. 59-29b69, and amendments thereto, concerning the filing of written reports for each period of treatment during the time any outpatient treatment order is in effect and the court shall receive and process such reports in the same manner as reports received from an inpatient treatment facility.

History: L. 1998, ch. 134, § 23; L. 2010, ch. 5, § 7; Mar. 11.



59-29b69 Hearing to review status of patient; procedure.

59-29b69. Hearing to review status of patient; procedure. (a) At least 14 days prior to the end of each period of treatment, as set out in the court order for such treatment, the head of the treatment facility furnishing treatment to the patient shall cause to be filed with the court a written report summarizing the treatment provided and the findings and recommendations of the treatment facility concerning the need for further treatment for the patient. Upon the filing of this written report, the court shall notify the patient's attorney of record that this written report has been filed. If there is no attorney of record for the patient, the court shall appoint an attorney and notify such attorney that the written report has been filed.

(b) When the attorney for the patient has received notice that the treatment facility has filed with the district court its written report, the attorney shall consult with the patient to determine whether the patient desires a hearing. If the patient desires a hearing, the attorney shall file a written request for a hearing with the district court, which request shall be filed not later than the last day ending any period of treatment as specified in the court's order for treatment issued pursuant to K.S.A. 59-29b66 or 59-29b67, and amendments thereto, or the court's last entered order for continued treatment issued pursuant to subsection (f). If the patient does not desire a hearing, the patient's attorney shall file with the court a written statement that the attorney has consulted with the patient; the manner in which the attorney has consulted with the patient; that the attorney has fully explained to the patient the patient's right to a hearing as set out in this section and that if the patient does not request such a hearing that further treatment will likely be ordered, but that having been so advised the patient does not desire a hearing. Thereupon, the court may renew its order for treatment and may specify the next period of treatment as provided for in subsection (f). A copy of the court's order shall be given to the patient, the attorney for the patient, the patient's legal guardian, the petitioner or the county or district attorney, as appropriate, and to the head of the treatment facility treating the patient as the court shall specify.

(c) Upon receiving a written request for a hearing, the district court shall set the matter for hearing and notice of such hearing shall be given similarly as provided for in K.S.A. 59-29b63 and amendments thereto. Notice shall also be given promptly to the head of the treatment facility treating the patient.  The hearing shall be held as soon as reasonably practical, but in no event more than 10 days following the filing of the written request for a hearing. The patient shall remain in treatment during the pendency of any such hearing, unless discharged by the head of the treatment facility pursuant to K.S.A. 59-29b73 and amendments thereto.

(d) The district court having jurisdiction of any case may, on its own motion or upon written request of any interested party, including the head of the treatment facility where a patient is being treated, hold a hearing to review the patient's status earlier than at the times set out in subsection (b), if the court determines that a material change of circumstances has occurred necessitating an earlier hearing, however, the patient shall not be entitled to have more than one hearing within each period of treatment as specified in any order for treatment, order for outpatient treatment or order for continued treatment.

(e) The hearing shall be conducted in the same manner as hearings provided for in K.S.A. 59-29b65 and amendments thereto, except that the hearing shall be to the court and the patient shall not have the right to demand a jury. At the hearing it shall be the petitioner's or county or district attorney's or treatment facility's burden to show that the patient remains a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment under this act.

(f) Upon completion of the hearing, if the court finds by clear and convincing evidence that the patient continues to be a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment under this act, the court shall order continued treatment  for a specified period of time not to exceed three months for any initial order for continued treatment, nor more than six months in any subsequent order for continued treatment, at an inpatient treatment facility as provided for in K.S.A. 59-29b66 and amendments thereto, or at an outpatient treatment facility if the court determines that outpatient treatment is appropriate under K.S.A. 59-29b67 and amendments thereto, and a copy of the court's order shall be provided to the head of the treatment facility. If the court finds that it has not been shown by clear and convincing evidence that the patient continues to be a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment under this act, it shall release the patient. A copy of the court's order of release shall be provided to the patient, the patient's attorney, the patient's legal guardian or other person known to be interested in the care and welfare of a minor patient, and to the head of the treatment facility at which the patient had been receiving treatment.

History: L. 1998, ch. 134, § 24; July 1.



59-29b70 Transportation.

59-29b70. Transportation. The court may issue orders providing for the transportation of patients as necessary to effectuate the provisions of this act. All orders of ex parte emergency custody, temporary custody, referral or treatment may authorize a relative or other suitable person to transport the individual named in the order to the place of detention or treatment specified in the order.  All orders for transportation shall be served by the person transporting the individual named in the order upon the person in charge of the place of detention or treatment or such person's designee and due return of execution thereof shall be made to the court.  A female being transported shall be accompanied by a female attendant, unless she is accompanied by an adult relative. An individual shall not be transported in a marked police car or sheriff's car if other means of transportation are available. The least amount of restraint necessary shall be used in transporting the patient.

History: L. 1998, ch. 134, § 25; July 1.



59-29b71 Change of venue.

59-29b71. Change of venue. (a) At any time after the petition provided for in K.S.A. 59-29b57, and amendments thereto, has been filed venue may be transferred in accordance with this section.

(1) Prior to trial required by K.S.A. 59-29b65, and amendments thereto, and before the expiration of two full working days following the probable cause hearing held pursuant to K.S.A. 59-29b59 or 59-29b62, and amendments thereto, the district court then with jurisdiction, on its own motion or upon the written request of any person, may transfer the venue of the case to the district court of the county where the patient is being detained, evaluated or treated in a treatment facility under the authority of an order issued pursuant to K.S.A. 59-29b58, 59-29b59 or 59-29b64, and amendments thereto. Thereafter the district court may on its own motion or upon the written request of any person transfer venue to another district court only for good cause shown. When an order changing venue is issued, the district court issuing the order shall immediately send to the district court to which venue is changed a facsimile or electronic copy of the entire file of the case. The district court shall also immediately send a facsimile or electronic copy of the order transferring venue to the treatment facility where the patient is being detained, evaluated or treated.

(2) After the trial required by K.S.A. 59-29b65, and amendments thereto, the district court may on its own motion or upon the written request of any person transfer venue to another district court for good cause shown. When an order changing venue is issued, the district court issuing the order shall immediately send to the district court to which venue is changed a facsimile or electronic copy of the entire file of the case. The transferring district court shall also immediately send a facsimile or electronic copy of the order transferring venue to the treatment facility where the patient is being detained, evaluated or treated. Upon request of the receiving district court or upon an order of the district court transferring venue, the transferring district court shall send to the receiving district court the entire original file of the case by mail.

(b) The district court issuing an order transferring venue, if not in the county of residence of the proposed patient, shall transmit to the district court in the county of residence of the proposed patient a statement of any court costs incurred by the county of the district court issuing the order and, if the county of residence is not the receiving county, a facsimile or electronic copy of the entire file of the case.

(c) Any district court to which venue is transferred shall proceed in the case as if the petition had been originally filed therein and shall cause notice of the change of venue to be given to the persons named in and in the same manner as provided for in K.S.A. 59-29b63, and amendments thereto. In the event that notice of a change of location of a hearing due to a change of venue cannot be served at least 48 hours prior to any hearing previously scheduled by the transferring court or because of scheduling conflicts the hearing can not be held by the receiving court on the previously scheduled date, then the receiving court shall continue the hearing for up to seven full working days to allow adequate time for notice to be given and the hearing held.

(d) Any district court to which venue is transferred, if not in the county of residence of the patient, shall transmit to the district court in the county of residence of the patient a statement of any court costs incurred and a facsimile or electronic copy of all pleadings and orders entered in the case after transfer.

History: L. 1998, ch. 134, § 26; L. 2009, ch. 116, § 21; L. 2010, ch. 5, § 8; Mar. 11.



59-29b73 Discharge.

59-29b73. Discharge. (a) When any proposed patient or involuntary patient has been admitted to any treatment facility pursuant to  K.S.A. 59-29b54, 59-29b58, 59-29b59, 59-29b64, 59-29b66 or 59-29b67 and amendments thereto, the head of the treatment facility shall discharge and release the patient when the patient is no longer in need of treatment.

(b) Nothing in this section shall be construed to amend or modify or repeal any law relating to the confinement of persons charged with or convicted of a criminal offense.

History: L. 1998, ch. 134, § 27; July 1.



59-29b74 Notice of discharge; restoration of certain rights.

59-29b74. Notice of discharge; restoration of certain rights. The head of the treatment facility shall notify, in writing, the patient, the patient's attorney, the petitioner or the petitioner's attorney, the county or district attorney as appropriate, and the district court which has jurisdiction over the patient of the patient's discharge pursuant to K.S.A. 59-29b73, and amendments thereto. When a notice of discharge is received, the court shall file the same which shall terminate the proceedings, unless there has been issued a superseding inpatient or outpatient treatment order not being discharged by the notice. Whenever a person who is involuntarily committed to a state psychiatric hospital is released by order of the court of termination of the case, the court shall review the case upon request of the patient, and may order the issuance of the certificate of restoration pursuant to K.S.A. 2015 Supp. 75-7c26, and amendments thereto. If the court issues such release or termination and certificate, the court shall order the clerk of the district court to report the release or termination of the case and the certificate of restoration to the Kansas bureau of investigation within five days after the order.

History: L. 1998, ch. 134, § 28; L. 2006, ch. 210, § 21; July 1, 2007.



59-29b75 Unauthorized absence; procedure.

59-29b75. Unauthorized absence; procedure. If any involuntary patient leaves the place of the patient's detention or treatment without the authority of the head of the treatment facility, the head of the treatment facility shall notify the sheriff of the county in which the treatment facility is located of the involuntary patient's unauthorized absence and request that the patient be taken into custody and returned to the treatment facility.  If oral notification is given, it shall be confirmed in writing as soon thereafter as reasonably possible.

History: L. 1998, ch. 134, § 29; July 1.



59-29b76 Administration of medications and other treatments.

59-29b76. Administration of medications and other treatments. (a) Medications and other treatments shall be prescribed, ordered and administered only in conformity with accepted clinical practice. Medication shall be administered only upon the written order of a physician or upon a verbal order noted in the patient's medical records and subsequently signed by the physician. The attending physician shall review regularly the drug regimen of each patient under the physician's care and shall monitor any symptoms of harmful side effects. Prescriptions for psychotropic medications shall be written with a termination date not exceeding 30 days thereafter but may be renewed.

(b) During the course of treatment the responsible physician or psychologist or such person's designee shall reasonably consult with the patient, the patient's legal guardian, or a minor patient's parent and give consideration to the views the patient, legal guardian or parent expresses concerning treatment and any alternatives. No medication or other treatment may be administered to any voluntary patient without the patient's consent, or the consent of such patient's legal guardian or of such patient's parent if the patient is a minor.

(c) Consent for medical or surgical treatments not intended primarily to treat a patient's alcohol or substance abuse disorder shall be obtained in accordance with applicable law.

(d) Whenever any patient is receiving treatment pursuant to  K.S.A. 59-29b54, 59-29b58, 59-29b59, 59-29b64, 59-29b66 or 59-29b67 and amendments thereto, and the treatment facility is administering to the patient any medication or other treatment which alters the patient's mental state in such a way as to adversely affect the patient's judgment or hamper the patient in preparing for or participating in any hearing provided for by this act, then two days prior to and during any such hearing, the treatment facility may not administer such medication or other treatment unless such medication or other treatment is necessary to sustain the patient's life or to protect the patient or others. Prior to the hearing, a report of all such medications or other treatment which have been administered to the patient, along with a copy of any written consent(s) which the patient may have signed, shall be submitted to the court. Counsel for the patient may preliminarily examine the attending physician regarding the administration of any medication to the patient within two days of the hearing with regard to the affect that medication may have had upon the patient's judgment or ability to prepare for or participate in the hearing. On the basis thereof, if the court determines that medication or other treatment has been administered which adversely affects the patient's judgment or ability to prepare for or participate in the hearing, the court may grant to the patient a reasonable continuance in order to allow for the patient to be better able to prepare for or participate in the hearing and the court shall order that such medication or other treatment be discontinued until the conclusion of the hearing, unless the court finds that such medication or other treatment is necessary to sustain the patient's life or to protect the patient or others, in which case the court shall order that the hearing proceed.

(e) Whenever a patient receiving treatment pursuant to K.S.A. 59-29b54, 59-29b58, 59-29b59, 59-29b64, 59-29b66 or 59-29b67 and amendments thereto, objects to taking any medication prescribed for such treatment, and after full explanation of the benefits and risks of such medication continues their objection, the medication may be administered over the patient's objection; except that the objection shall be recorded in the patient's medical record and at the same time written notice thereof shall be forwarded to the medical director of the treatment facility or the director's designee. Within five days after receiving such notice, excluding Saturdays, Sundays and legal holidays, the medical director or designee shall deliver to the patient and the patient's physician the medical director's or designee's written decision concerning the administration of that medication, and a copy of that decision shall be placed in the patient's medical record.

(f) In no case shall experimental medication be administered without the patient's consent, which consent shall be obtained in accordance with subsection (a)(6) of  K.S.A. 59-29b78 and amendments thereto.

History: L. 1998, ch. 134, § 30; July 1.



59-29b77 Restraints; seclusion.

59-29b77. Restraints; seclusion. (a) Restraints or seclusion shall not be applied to a patient unless it is determined by the head of the treatment facility or a physician or psychologist to be necessary to prevent immediate substantial bodily injury to the patient or others and that other alternative methods to prevent such injury are not sufficient to accomplish this purpose.  Restraint or seclusion shall never be used as a punishment or for the convenience of staff.  The extent of the restraint or seclusion applied to the patient shall be the least restrictive measure necessary to prevent such injury to the patient or others, and the use of restraint or seclusion in a treatment facility shall not exceed 3 hours without medical reevaluation, except that such medical reevaluation shall not be required, unless necessary, between the hours of 12:00 midnight and 8:00 a.m.  When restraints or seclusion are applied, there shall be monitoring of the patient's condition at a frequency determined by the treating physician or psychologist, which shall be no less than once per each 15 minutes.  The head of the treatment facility or a physician or psychologist shall sign a statement explaining the treatment necessity for the use of any restraint or seclusion and shall make such statement a part of the permanent treatment record of the patient.

(b) The provisions of subsection (a) shall not prevent, for a period not exceeding 2 hours without review and approval thereof by the head of the treatment facility or a physician or psychologist:

(1) The use of such restraints as necessary for a patient who is likely to cause physical injury to self or others without the use of such restraints;

(2) the use of restraints when needed primarily for examination or treatment or to insure the healing process; or

(3) the use of seclusion as part of a treatment methodology that calls for time out when the patient is refusing to participate in a treatment or has become disruptive of a treatment process.

(c) "Restraints" means the application of any devices, other than human force alone, to any part of the body of the patient for the purpose of preventing the patient from causing injury to self or others.

(d) "Seclusion" means the placement of a patient, alone, in a room, where the patient's freedom to leave is restricted and where the patient is not under continuous observation.

History: L. 1998, ch. 134, § 31; July 1.



59-29b78 Rights of patients.

59-29b78. Rights of patients. (a) Every patient being treated in any treatment facility, in addition to all other rights preserved by the provisions of this act, shall have the following rights:

(1) To wear the patient's own clothes, keep and use the patient's own personal possessions including toilet articles and keep and be allowed to spend the patient's own money;

(2) to communicate by all reasonable means with a reasonable number of persons at reasonable hours of the day and night, including both to make and receive confidential telephone calls, and by letter, both to mail and receive unopened correspondence, except that if the head of the treatment facility should deny a patient's right to mail or to receive unopened correspondence under the provisions of subsection (b), such correspondence shall be opened and examined in the presence of the patient;

(3) to conjugal visits if facilities are available for such visits;

(4) to receive visitors in reasonable numbers and at reasonable times each day;

(5) to refuse involuntary labor other than the housekeeping of the patient's own bedroom and bathroom, provided that nothing herein shall be construed so as to prohibit a patient from performing labor as a part of a therapeutic program to which the patient has given their written consent and for which the patient receives reasonable compensation;

(6) not to be subject to such procedures as psychosurgery, electroshock therapy, experimental medication, aversion therapy or hazardous treatment procedures without the written consent of the patient or the written consent of a parent or legal guardian, if such patient is a minor or has a legal guardian provided that the guardian has obtained authority to consent to such from the court which has venue over the guardianship following a hearing held for that purpose;

(7) to have explained, the nature of all medications prescribed, the reason for the prescription and the most common side effects and, if requested, the nature of any other treatments ordered;

(8) to communicate by letter with the secretary for aging and disability services, the head of the treatment facility and any court, attorney, physician, psychologist or minister of religion, including a Christian Science practitioner. All such communications shall be forwarded at once to the addressee without examination and communications from such persons shall be delivered to the patient without examination;

(9) to contact or consult privately with the patient's physician or psychologist, minister of religion, including a Christian Science practitioner, legal guardian or attorney at any time and if the patient is a minor, their parent;

(10) to be visited by the patient's physician, psychologist, minister of religion, including a Christian Science practitioner, legal guardian or attorney at any time and if the patient is a minor, their parent;

(11) to be informed orally and in writing of their rights under this section upon admission to a treatment facility; and

(12) to be treated humanely consistent with generally accepted ethics and practices.

(b) The head of the treatment facility may, for good cause only, restrict a patient's rights under this section, except that the rights enumerated in subsections (a)(5) through (a)(12), and the right to mail any correspondence which does not violate postal regulations, shall not be restricted by the head of the treatment facility under any circumstances. Each treatment facility shall adopt regulations governing the conduct of all patients being treated in such treatment facility, which regulations shall be consistent with the provisions of this section. A statement explaining the reasons for any restriction of a patient's rights shall be immediately entered on such patient's medical record and copies of such statement shall be made available to the patient or to the parent, or legal guardian if such patient is a minor or has a legal guardian, and to the patient's attorney. In addition, notice of any restriction of a patient's rights shall be communicated to the patient in a timely fashion.

(c) Any person willfully depriving any patient of the rights protected by this section, except for the restriction of such rights in accordance with the provisions of subsection (b) or in accordance with a properly obtained court order, shall be guilty of a class C misdemeanor.

History: L. 1998, ch. 134, § 32; L. 2014, ch. 115, § 223; July 1.



59-29b79 Disclosure of records.

59-29b79. Disclosure of records. (a) The district court records, and any treatment records or medical records of any patient or former patient that are in the possession of any district court or treatment facility shall be privileged and shall not be disclosed except:

(1) Upon the written consent of (A) the patient or former patient, if an adult who has no legal guardian; (B) the patient's or former patient's legal guardian, if one has been appointed; or (C) a parent, if the patient or former patient is under 18 years of age, except that a patient or  former patient who is 14 or more years of age and who was voluntarily admitted upon their own application made pursuant to subsection (b)(2)(B) of K.S.A. 59-29b49, and amendments thereto, shall have capacity to consent to release of their records without parental consent. The head of any treatment facility who has the records may refuse to disclose portions of such records if the head of the treatment facility states in writing that such disclosure will be injurious to the welfare of the patient or former patient.

(2) Upon the sole consent of the head of the treatment facility who has the records if the head of the treatment facility makes a written determination that such disclosure is necessary for the treatment of the patient or former patient.

(3) To any state or national accreditation agency or for a scholarly study, but the head of the treatment facility shall require, before such disclosure is made, a pledge from any state or national accreditation agency or scholarly investigator that such agency or investigator will not disclose the name of any patient or former patient to any person not otherwise authorized by law to receive such information.

(4) Upon the order of any court of record after a determination has been made by the court issuing the order that such records are necessary for the conduct of proceedings before the court and are otherwise admissible as evidence.

(5) In proceedings under this act, upon the oral or written request of any attorney representing the patient, or former patient.

(6) To the state central repository at the Kansas bureau of investigation for use only in determining eligibility to purchase and possess firearms or qualifications for licensure pursuant to the personal and family protection act.

(7) As otherwise provided for in this act.

(b) To the extent the provisions of K.S.A. 65-5601 through 65-5605, inclusive, and amendments thereto, are applicable to treatment records or medical records of any patient or former patient, the provisions of K.S.A. 65-5601 through 65-5605, inclusive, and amendments thereto, shall control the disposition of information contained in such records.

(c) Willful violation of this section is a class C misdemeanor.

History: L. 1998, ch. 134, § 33; L. 2007, ch. 166, § 3; May 3.



59-29b80 Civil and criminal liability.

59-29b80. Civil and criminal liability. Any person acting in good faith and without negligence shall be free from all liability, civil or criminal, which might arise out of acting pursuant to this act.  Any person who for a corrupt consideration or advantage, or through malice, shall make or join in making or advise the making of any false petition, report or order provided for in this act shall be guilty of a class A misdemeanor.

History: L. 1998, ch. 134, § 34; July 1.



59-29b81 Costs; payment by residence county, when. Costs; payment by residence county, when. Costs; payment by residence county, when. Costs; payment by residence county, when.

59-29b81. Costs; payment by residence county, when. In each proceeding the court shall allow and order paid to any individual or treatment facility as part of the costs thereof a reasonable fee and expenses for any professional services ordered performed by the court pursuant to this act, and including the fee of counsel for the patient when counsel is appointed by the court and the costs of the county or district attorney incurred in cases involving change of venue. Other costs and fees shall be allowed and paid as are allowed by law for similar services in other cases. The costs shall be taxed to the estate of the patient, to those bound by law to support such patient or to the county of the residence of the patient as the court having jurisdiction shall direct, except that if a proposed patient is found not to be a person with an alcohol or substance abuse problem subject to involuntary commitment under this act, the costs shall not be assessed against such patient's estate but may at the discretion of the court be assessed against the petitioner or may be paid from the general fund of the county of the residence of the proposed patient. Any district court receiving a statement of costs from another district court shall forthwith approve the same for payment out of the general fund of its county except that it may refuse to approve the same for payment only on the ground that the patient is not a resident of that county. In such case it shall transmit the statement of costs to the secretary for aging and disability services who shall determine the question of residence and certify the secretary's findings to each district court. Whenever a district court has sent a statement of costs to the district court of another county and such costs have not been paid within 90 days after the statement was sent, the district court that sent the statement may transmit such statement of costs to the secretary for determination and certification as provided in this section. If the claim for costs is not paid within 30 days after such certification, an action may be maintained thereon by the claimant county in the district court of the claimant county against the debtor county. The findings made by the secretary for aging and disability services as to the residence of the patient shall be applicable only to the assessment of costs. Any county of residence which pays from its general fund court costs to the district court of another county may recover the same in any court of competent jurisdiction from the estate of the patient or from those bound by law to support such patient, unless the court shall find that the proceedings in which such costs were incurred were instituted without probable cause and not in good faith.

History: L. 1998, ch. 134, § 35; L. 2014, ch. 115, § 224; July 1.



59-29b82 Notice of death of patients in treatment facilities.

59-29b82. Notice of death of patients in treatment facilities. In the event of the death of a patient in a treatment facility, the head of the treatment facility shall immediately give notice of the date, time, place and cause of such death, to the extent known, to the nearest known relative of the patient, and, as appropriate, to the court having jurisdiction over the patient, the attorney for the patient, and to the county or district attorney and as otherwise provide for by law, to the coroner for the county in which the patient died.

History: L. 1998, ch. 134, § 36; July 1.



59-29b83 Applicability to persons in custody on criminal charges.

59-29b83. Applicability to persons in custody on criminal charges. Nothing in this act shall be construed to apply to any person alleged or thought to be a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment under this act who is in custody on a criminal charge, except with the consent of either the prosecuting attorney or trial court.

History: L. 1998, ch. 134, § 37; July 1.



59-29b84 Severability.

59-29b84. Severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1998, ch. 134, § 38; July 1.






Article 30 GUARDIANS OR CONSERVATORS

59-3050 Name and citation of act.

59-3050. Name and citation of act. The act shall be known and may be cited as the act for obtaining a guardian or a conservator, or both.

History: L. 2002, ch. 114, § 1; July 1.



59-3051 Definitions.

59-3051. Definitions. When used in the act for obtaining a guardian or a conservator, or both:

(a) "Adult with an impairment in need of a guardian or a conservator, or both" means a person 18 years of age or older, or a minor who is considered to be of the age of majority pursuant to K.S.A. 38-101, and amendments thereto, or upon whom the rights of majority have been conferred pursuant to K.S.A. 38-108, and amendments thereto, whose ability to receive and evaluate relevant information, or to effectively communicate decisions, or both, even with the use of assistive technologies or other supports, is impaired such that the person lacks the capacity to manage such person's estate, or to meet essential needs for physical health, safety or welfare, and who is in need of a guardian or a conservator, or both. No person who is being treated by prayer in the practice of the religion of any church which teaches reliance on spiritual means alone through prayer for healing shall be determined to be an adult with an impairment in need of a guardian under this act for that reason alone, nor considered to lack the capacity to meet essential needs for physical health, safety or welfare because of such person's reliance upon such treatment.

(b) "Appropriate alternative" means any program or service, or the use of a legal device or representative, which enables a person with an impairment to adequately meet essential needs for physical health, safety or welfare, or to reasonably manage such person's estate. Appropriate alternatives may include, but are not limited to, a power of attorney, a durable power of attorney, a power of attorney for health care decisions, a living will, a trust, a joint tenancy or a representative payee.

(c) "Conservatee" means a person who has a conservator.

(d) "Conservator" means an individual or a corporation who or which is appointed by the court to act on behalf of a conservatee and who or which is possessed of some or all of the powers and duties set out in K.S.A. 59-3078, and amendments thereto.

(e) "Guardian" means an individual or a corporation certified in accordance with K.S.A. 59-3070, and amendments thereto, who or which is appointed by a court to act on behalf of a ward, and who or which is possessed of some or all of the powers and duties set out in K.S.A. 59-3075, [and] amendments thereto. "Guardian" does not mean a "natural guardian" unless specified.

(f) "In need of a guardian" means a person who because of both an impairment and the lack of appropriate alternatives for meeting essential needs, requires the appointment of a guardian.

(g) "In need of a conservator" means a person who because of both an impairment and the lack of appropriate alternatives  for managing such person's estate, requires the appointment of a conservator.

(h) "Manage such person's estate" means making those determinations and taking those actions which are reasonably necessary in order for a person to receive and account for personal or business income, benefits and property, whether real, personal or intangible, and except for reasons of indigency, to purchase or otherwise obtain necessary goods or services, to pay debts and expenses, to sell, exchange or otherwise dispose of property, and to plan for future accumulation, conservation, utilization, investment, and other disposition of financial resources.

(i) "Meet essential needs for physical health, safety or welfare" means making those determinations and taking those actions which are reasonably necessary in order for a person to obtain or be provided with shelter, sustenance, personal hygiene or health care, and without which serious illness or injury is likely to occur.

(j) "Minor" means any person defined by K.S.A. 38-101, and amendments thereto, as being within the period of minority.

(k) "Minor with an impairment in need of a guardian or a conservator, or both" means a person under 18 years of age who otherwise meets the definition of an "adult with an impairment in need of a guardian or conservator, or both" and whose impairment is expected to continue beyond the age of 18.

(l) "Natural guardian" means both the biological or adoptive mother and father of a minor if neither parent has been found to be an adult with an impairment in need of a guardian or has had parental rights terminated by a court of competent jurisdiction. If either parent of a minor is deceased, or has been found to be an adult with an impairment in need of a guardian or has had parental rights terminated by a court of competent jurisdiction, then the other parent shall be the natural guardian, unless also deceased, or found to be an adult with an impairment in need of a guardian, or has had parental rights terminated by a court of competent jurisdiction, in which case no person shall qualify as the natural guardian.

(m) "Person who has been previously adjudged as impaired in another state" means a person who has been duly adjudged by a court of competent jurisdiction of any other state to be unable to meet essential needs for physical health, safety or welfare or to manage such person's estate and for whom a guardian or a conservator, or other similarly empowered fiduciary, has been appointed by that court, but who now resides within Kansas or for whom plans have been made by such person's guardian or other fiduciary to relocate the person to Kansas.

(n) "Person in need of an ancillary conservator" means a person not residing within Kansas, who has been duly adjudged by a court of competent jurisdiction of another state to be unable to manage such person's estate and for whom a conservator or other fiduciary of the person's estate has been appointed by that court, and who has property in Kansas for which a conservator is required.

(o) "Proposed ward" means a person for whom a petition for the appointment of a guardian pursuant to K.S.A. 59-3058, 59-3059, 59-3060 or 59-3061, and amendments thereto, has been filed.

(p) "Proposed conservatee" means a person for whom a petition for the appointment of a conservator pursuant to K.S.A. 59-3058, 59-3059, 59-3060, 59-3061 or 59-3062, and amendments thereto, has been filed.

(q) "Ward" means a person who has a guardian.

(r) The terms defined in K.S.A. 59-2946 and 59-29b46, and amendments thereto, have the meanings provided by those statutes.

(s) "Personal or agency interest" shall include, but not be limited to, details of any financial, agency or other transactions between a proposed guardian, guardian, proposed conservator or conservator and the proposed ward, ward, proposed conservatee or conservatee as applicable.

History: L. 2002, ch. 114, § 2; L. 2008, ch. 64, § 1; July 1.



59-3052 Computation of time.

59-3052. Computation of time. (a) In computing the date upon or by which any act must be done or hearing held under provisions of this article, the day on which an act or event occurred and from which a designated period of time is to be calculated shall not be included, but the last day in a designated period of time shall be included unless that day falls on a Saturday, Sunday or legal holiday, in which case the next day which is not a Saturday, Sunday or legal holiday shall be considered to be the last day.

(b) Unless the court orders otherwise, if the clerk's office is inaccessible on the last day for filing, then the time for filing is extended to the first accessible day that is not a Saturday, Sunday or legal holiday.

(c) "Legal holiday" means any day declared a holiday by the president of the United States, the congress of the United States or the legislature of this state or any day observed as a holiday by order of the Kansas supreme court. A half holiday is considered as other days and not as a holiday.

History: L. 2002, ch. 114, § 3; L. 2010, ch. 135, § 63; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 11, § 12, but that version was repealed by L. 2010, ch. 135, § 225.



59-3053 Natural guardian; powers and responsibilities.

59-3053. Natural guardian; powers and responsibilities. (a) A natural guardian shall have the right to the custody of the natural guardian's minor child and the right to exercise control over the person of the natural guardian's minor child as provided by law, unless a guardian has been appointed for the minor. The natural guardian of such minor has the right and responsibility to hold in trust and manage such person's estate for such person's benefit all of the personal and real property vested in such minor when the total of such property does not exceed $10,000 in value, unless a guardian or conservator has been appointed for the minor.

(b) Nothing in this act shall be construed to relieve a natural guardian of any obligation imposed by law for the support, maintenance, care, treatment, habilitation or education of that natural guardian's minor child.

History: L. 2002, ch. 114, § 4; July 1.



59-3054 Right to nominate guardian or conservator, or both.

59-3054. Right to nominate guardian or conservator, or both. (a) Any natural guardian, by last will, may nominate a conservator of only that portion of the estate of such guardian's minor child, whether born at the time of the execution of the will or afterwards, which is devised or bequeathed by such natural guardian to the child.

(b) A surviving natural guardian, by last will or by a trust instrument establishing an inter vivos trust, may nominate a guardian or conservator, or both, for any of such guardian's minor children, whether born at the time of the execution of the will or trust instrument or afterwards.

(c) The nominated guardian or conservator, if a fit and proper person, shall be appointed by the district court pursuant to  K.S.A. 59-3068, and amendments thereto, if it is found, during the trial held pursuant to  K.S.A. 59-3067, and amendments thereto, that a guardian or conservator, or both, should be appointed for the minor child of the testator or settlor.

History: L. 2002, ch. 114, § 5; July 1.



59-3055 Small estate; investment; disposition.

59-3055. Small estate; investment; disposition. (a) Any court having either control over or possession of any amount of money not exceeding $100,000, the right to which is vested in a minor, shall have the discretion to authorize, without the appointment of a conservator or the giving of bond, and notwithstanding the authority of a natural guardian as provided for in K.S.A. 59-3053, and amendments thereto, the deposit of the money in a savings account of a bank, credit union, savings and loan association or any other investment account that the court may authorize, payable either to a conservator, if one shall be appointed for the minor, or to the minor upon attaining the age of 18 years.

(b) Any court having either control over or possession of any amount of money not exceeding $10,000, the right to which is vested in a minor, shall have the discretion to order the payment of the money to any person, including the natural guardian of the minor, or the minor. If the person is the conservator for the minor, the court may waive or recommend the waiver of the requirement of a bond. If the person is anyone other than the minor, the court shall order that person to hold in trust and manage such person's estate for such person's benefit.

(c)  Any court having either control over or possession of  any amount of money not exceeding $10,000, the right to which is vested in a person for whom a guardian has been appointed, shall have the discretion to authorize, without the appointment of a conservator or the giving of bond, the deposit of the money in a savings account of a bank, credit union or savings and loan association, payable to the guardian for the benefit of the ward if authorized pursuant to subsection (e)(8) of K.S.A. 59-3075, and amendments thereto, payable to a conservator, if one shall be appointed for the person, or payable to the ward on restoration to capacity.

History: L. 2002, ch. 114, § 6; July 1.



59-3056 Voluntary petition for appointment of conservator.

59-3056. Voluntary petition for appointment of conservator. An adult person for whom no guardian or conservator has been appointed, and who is not a proposed ward or a proposed conservatee may file in the district court of the county of residence of such person a verified petition requesting the appointment of a conservator for the petitioner. The petition shall include:

(a) The person's name, age, date of birth, address of permanent residence and present address or whereabouts, if different from the person's permanent residence;

(b) the factual basis upon which the person alleges the need for the appointment of a conservator;

(c) the name, age, date of birth, gender, address, place of employment, relationship to the petitioner, if any, of the individual or corporation whom the petitioner requests that the court appoint as conservator, and any personal or agency interest of the proposed conservator that may be perceived as self-serving or adverse to the position or best interest of the proposed conservatee, and whether such individual or corporation should be required to file a bond. If the proposed conservator is under contract with the Kansas guardianship program, the petition shall state that fact;

(d) a request that the court make a determination that there is a need for the appointment of a conservator and that the court appoint a conservator;

(e) the names and addresses of the relatives nearest in kinship to the person;

(f) the general character and probable value of the real and personal property, including the amount and sources of income, of the person;

(g) the name, address of any existing fiduciary for the person and a description of that fiduciary relationship.

History: L. 2002, ch. 114, § 7; L. 2008, ch. 64, § 2; July 1.



59-3057 Same; procedure.

59-3057. Same; procedure. Upon the filing of a petition as provided for in K.S.A. 59-3056, and amendments thereto, the court shall issue an order fixing the date, time and place of the trial on the petition and order that notice of this trial shall be given to such persons as the court shall direct. The trial may be held forthwith and without notice if the court determines that holding a trial forthwith and without notice is in the best interests of the petitioner. Upon completion of the trial, if the court finds that the petitioner has knowingly and voluntarily made this request and that it is in the best interests of the petitioner that a conservator be appointed, the court, upon the filing of an oath and a bond in such an amount as the court may direct pursuant to K.S.A. 59-3069, and amendments thereto, shall issue letters of conservatorship to the individual or corporation named in the petition, if fit and proper to be so appointed.

History: L. 2002, ch. 114, § 8; July 1.



59-3058 Petition for appointment of guardian or conservator for an adult with an impairment; contents; evaluation; plan.

59-3058. Petition for appointment of guardian or conservator for an adult with an impairment; contents; evaluation; plan. (a) (1) Any person may file in the district court of the county of residence of the proposed ward or proposed conservatee or of any county wherein the proposed ward or proposed conservatee may be found, a verified petition requesting the appointment of a guardian or a conservator, or both, for an adult with an impairment in need of a guardian or conservator, or both. If the proposed conservatee is not a resident of or present within the state of Kansas, such petition may be filed in the district court of any county in which any property of the proposed conservatee is situated.

(2) If a petition is filed in the district court of a county other than the county of residence of the proposed ward or proposed conservatee, the court may consider whether it is in the best interests of the proposed ward or proposed conservatee or in the interests of justice for the proceedings to take place in that county.

(3) If the court finds it is not in the best interests of the proposed ward or proposed conservatee or in the interests of justice that the proceedings take place in that county and the proposed ward or proposed conservatee is a nonresident of the state of Kansas, the court may dismiss the matter immediately, or may continue the matter for a specific period of time not to exceed 60 days to allow for the filing of proceedings in the state of residence. After the expiration of that period of time, or upon the filing of proceedings in the state of residence, the court shall dismiss the petition without prejudice.

(4) If the court finds it is not in the best interests of the proposed ward or proposed conservatee or in the interests of justice that the proceedings take place in that county and the proposed ward or proposed conservatee is a resident of a different county in Kansas, the court may dismiss the matter immediately, or may transfer venue to the county of residence, or may continue the matter for a specific period of time not to exceed 60 days to allow for the filing of proceedings in the county of residence. After the expiration of that period of time, or upon the filing of proceedings in the county of residence, the court shall dismiss the petition without prejudice.

(b) The petition shall include:

(1) The petitioner's name and address;

(2) the proposed ward's or proposed conservatee's name, age, date of birth, address of permanent residence, and present address or whereabouts, if different from the proposed ward's or proposed conservatee's permanent residence;

(3) the places where the proposed ward or proposed conservatee has lived during the last five years, and the names and present addresses of the persons with whom the proposed ward or proposed conservatee has lived during that period;

(4) the name and address of any person or agency having custody of the proposed ward or proposed conservatee, or any other person or agency who has assumed responsibility for the proposed ward or proposed conservatee, and the circumstances under which the proposed ward or proposed conservatee came into such person's or agency's care or control;

(5) if the proposed ward or proposed conservatee is a nonresident of the county in which the petition is filed, a statement of why it is in the best interests of the proposed ward or proposed conservatee or in the interests of justice for the proceedings to take place in that county;

(6) if the proposed ward or proposed conservatee is under the age of 18 years, the factual circumstances under which the petitioner alleges that the minor should be considered to be of the age of majority pursuant to the provisions of K.S.A. 38-101, and amendments thereto, or concerning when and where the rights of majority were conferred upon the minor pursuant to the provisions of K.S.A. 38-108, and amendments thereto;

(7) a statement that it is the petitioner's belief that the proposed ward or proposed conservatee is an adult with an impairment in need of a guardian or a conservator, or both;

(8) the factual basis upon which the petitioner makes that allegation;

(9) the names and addresses of any spouse, adult children and adult grandchildren of the proposed ward or proposed conservatee, and those of any parent and adult siblings of the proposed ward or proposed conservatee, or if no such names or addresses are known to the petitioner, the name and address of at least one adult who is nearest in kinship to the proposed ward or proposed conservatee, or if none, that fact. If no such names or addresses are known to the petitioner, but the petitioner has reason to believe such persons exist, then the petition shall state that fact and that the petitioner has made diligent inquiry to learn those names and addresses;

(10) the name and address of any person or corporation acting for or nominated to act on behalf of the proposed ward or proposed conservatee pursuant to any power of attorney, trust or other fiduciary relationship established by any court order, and a description of that authority or relationship. If not known, the petition shall state that the petitioner has made diligent inquiry to learn this information;

(11) a list and description of all court proceedings in which the proposed ward or proposed conservatee is a party, or is the subject of, or may be a beneficiary of, or in which any rights of the proposed ward or proposed conservatee may be determined or affected, and the name and address of any attorney who represents the proposed ward or proposed conservatee in such matter. If not known, the petition shall state that the petitioner has made diligent inquiry to learn this information;

(12) in general terms, the location, type, and value of any real or personal property of the proposed ward or proposed conservatee, including the amount and sources of any income of the proposed ward or proposed conservatee. If not known, the petition shall state that the petitioner has made diligent inquiry to learn this information;

(13) the names and addresses of witnesses by whom the truth of the petition may be proved;

(14) the name, age, date of birth, gender, address, place of employment, relationship to the proposed ward or proposed conservatee, if any, of the individual or corporation whom the petitioner suggests that the court appoint as guardian or conservator, or both, and any personal or agency interest of the proposed guardian or proposed conservator that may be perceived as self-serving or adverse to the position or best interest of the proposed ward or proposed conservatee, and if the suggested guardian or conservator is under contract with the Kansas guardianship program, that fact;

(15) if the petitioner suggests the appointment of co-guardians or co-conservators, or both, a statement of the reasons why such appointment is sought and whether the petitioner suggests that the co-guardians or co-conservators, if appointed, should be able to act independently or whether they should be required to act only in concert or only in concert with regard to specified matters; and

(16) a request that the court make a determination that the proposed ward or proposed conservatee is an adult with an impairment in need of a guardian or a conservator, or both, that the court enter one or more of the orders provided for in K.S.A. 59-3063, 59-3064 and 59-3065, and amendments thereto, and that the court appoint a guardian or a conservator, or both, for the proposed ward or proposed conservatee.

(c) Any such petition may be accompanied by, or the court may require that such petition be accompanied by, a report of an examination and evaluation which meets the requirements of K.S.A. 59-3064, and amendments thereto. In such case, the petition may include a request that the court accept this report in lieu of ordering any additional examination and evaluation pursuant to K.S.A. 59-3064, and amendments thereto.

(d) Any such petition may be accompanied by, or the court may require that such petition be accompanied by, a proposed guardianship plan as provided for in K.S.A. 59-3076, and amendments thereto, or a proposed conservatorship plan as provided for in K.S.A. 59-3079, and amendments thereto, or both.

History: L. 2002, ch. 114, § 9; L. 2008, ch. 64, § 3; L. 2010, ch. 52, § 2; July 1.



59-3059 Petition for appointment of guardian or conservator for minor; contents; plan.

59-3059. Petition for appointment of guardian or conservator for minor; contents; plan. (a) (1) Any person may file in the district court of the county of residence of the proposed ward or proposed conservatee or of any county wherein the proposed ward or proposed conservatee may be found, a verified petition requesting the appointment of a guardian or a conservator, or both, for a minor in need of a guardian or conservator, or both. If the proposed conservatee is not a resident of or present within the state of Kansas, such petition may be filed in the district court of any county in which any property of the proposed conservatee is situated.

(2) If a petition is filed in the district court of a county other than the county of residence of the minor, the court may consider whether it is in the best interests of the minor or in the interests of justice for the proceedings to take place in that county.

(3) If the court finds it is not in the best interests of the minor or in the interests of justice that the proceedings take place in that county and the minor is a nonresident of the state of Kansas, the court may dismiss the matter immediately, or may continue the matter for a specific period of time not to exceed 60 days to allow for the filing of proceedings in the state of residence. After the expiration of that period of time, or upon the filing of proceedings in the state of residence, the court shall dismiss the petition without prejudice.

(4) If the court finds it is not in the best interests of the minor or in the interests of justice that the proceedings take place in that county and the minor is a resident of a different county in Kansas, the court may dismiss the matter immediately, or may transfer venue to the county of residence, or may continue the matter for a specific period of time not to exceed 60 days to allow for the filing of proceedings in the county of residence. After the expiration of that period of time, or upon the filing of proceedings in the county of residence, the court shall dismiss the petition without prejudice.

(b) The petition shall include:

(1) The petitioner's name and address;

(2) the minor's name, age, date of birth, address of permanent residence, and present address or whereabouts, if different from the minor's permanent residence;

(3) the places where the minor has lived during the last five years, and the names and present addresses of the persons with whom the minor has lived during that period;

(4) if the minor is a nonresident of the county in which the petition is filed, a statement of why it is in the best interests of the minor or in the interests of justice for the proceedings to take place in that county;

(5) a statement that it is the petitioner's belief that the proposed ward or proposed conservatee is a minor in need of a guardian or conservator, or both;

(6) the factual basis upon which the petitioner makes that allegation;

(7) the names and addresses of any spouse of the minor, any natural guardian, any grandparent, any person nominated by a natural guardian to be the guardian or conservator, or both, any child or children of the minor, any permanent custodian appointed for the minor pursuant to K.S.A. 2015 Supp. 38-2269, and amendments thereto, any fiduciary appointed for the minor by any court order, and any other person or agency having or claiming a right to legal or physical custody of or visitation with the minor or who has assumed responsibility for or care of the minor, and the circumstances under which the minor came into such person's or agency's care or control. If no such names or addresses are known to the petitioner, but the petitioner has reason to believe such persons exist, then the petition shall state that fact and that the petitioner has made diligent inquiry to learn those names and addresses;

(8) a list and description of all court proceedings in which the minor is or has recently been a party, or is or has recently been the subject of, or was or may be a beneficiary of, or in which any rights of the minor were or may be determined or affected, including any proceedings concerning the custody of or visitation with the minor, any domestic relations matters, juvenile proceedings or adoptions, and the name and address of any attorney who represents or has represented the minor in any such matter. If not known, the petition shall state that the petitioner has made diligent inquiry to learn this information;

(9) in general terms, the location, type, and value of any real or personal property of the minor, including the amount and sources of any income of the minor. If not known, the petition shall state that the petitioner has made diligent inquiry to learn this information;

(10) the names and addresses of witnesses by whom the truth of the petition may be proved;

(11) the name, age, date of birth, gender, address, place of employment, relationship to the minor, if any, of the individual or corporation whom the petitioner suggests that the court appoint as guardian or conservator, or both, and any personal or agency interest of the proposed guardian or proposed conservator that may be perceived as self-serving or adverse to the position or best interest of the proposed ward or proposed conservatee;

(12) if the petitioner suggests the appointment of co-guardians or co-conservators, or both, a statement of the reasons why such appointment is sought and whether the petitioner suggests that the co-guardians or co-conservators, if appointed, should be able to act independently or whether they should be required to act only in concert or only in concert with regard to specified matters; and

(13) a request that the court make a determination that the proposed ward or proposed conservatee is a minor in need of a guardian or a conservator, or both, that the court enter one or more of the orders provided for in K.S.A. 59-3063 and 59-3065, and amendments thereto, and that the court appoint a guardian or a conservator, or both, for the minor.

(c) Any such petition may be accompanied by, or the court may require that such petition be accompanied by, a proposed guardianship plan as provided for in K.S.A. 59-3076, and amendments thereto, or a proposed conservatorship plan as provided for in K.S.A. 59-3079, and amendments thereto, or both.

History: L. 2002, ch. 114, § 10; L. 2006, ch. 200, § 104; L. 2008, ch. 64, § 4; L. 2010, ch. 52, § 3; July 1.



59-3060 Petition for appointment of guardian or conservator for a minor with an impairment; contents; evaluations; plan.

59-3060. Petition for appointment of guardian or conservator for a minor with an impairment; contents; evaluations; plan. (a) (1) Any person may file in the district court of the county of residence of the proposed ward or proposed conservatee or of any county wherein the proposed ward or proposed conservatee may be found, a verified petition requesting the appointment of a guardian or a conservator, or both, for a minor with an impairment in need of a guardian or conservator, or both. If the proposed conservatee is not a resident of or present within the state of Kansas, such petition may be filed in the district court of any county in which any property of the proposed conservatee is situated. If a petition is filed in the district court of a county other than the county of residence of the minor, the court may consider whether it is in the best interests of the minor or in the interests of justice for the proceedings to take place in that county.

(2) If the court finds it is not in the best interests of the minor or in the interests of justice that the proceedings take place in that county and the minor is a nonresident of the state of Kansas, the court may dismiss the matter immediately, or may continue the matter for a specific period of time not to exceed 60 days to allow for the filing of proceedings in the state of residence. After the expiration of that period of time, or upon the filing of proceedings in the state of residence, the court shall dismiss the petition without prejudice.

(3) If the court finds it is not in the best interests of the minor or in the interests of justice that the proceedings take place in that county and the minor is a resident of a different county in Kansas, the court may dismiss the matter immediately, or may transfer venue to the county of residence, or may continue the matter for a specific period of time not to exceed 60 days to allow for the filing of proceedings in the county of residence. After the expiration of that period of time, or upon the filing of proceedings in the county of residence, the court shall dismiss the petition without prejudice.

(b) The petition shall include:

(1) The petitioner's name and address;

(2) the minor's name, age, date of birth, address of permanent residence, and present address or whereabouts, if different from the minor's permanent residence;

(3) the places where the minor has lived during the last five years, and the names and present addresses of the persons with whom the minor has lived during that period;

(4) if the minor is a nonresident of the county in which the petition is filed, a statement of why it is in the best interests of the minor or in the interests of justice for the proceedings to take place in that county;

(5) a statement that it is the petitioner's belief that the proposed ward or proposed conservatee is a minor with an impairment in need of a guardian or conservator, or both;

(6) the factual basis upon which the petitioner makes this allegation;

(7) the names and addresses of any spouse of the minor, any natural guardian, any grandparent, any person nominated by a natural guardian to be the guardian or conservator, or both, any child or children of the minor, any permanent custodian appointed for the minor pursuant to K.S.A. 2015 Supp. 38-2269, and amendments thereto, any fiduciary appointed for the minor by any court order, and any other person or agency having or claiming a right to legal or physical custody of or visitation with the minor or who has assumed responsibility for or care of the minor, and the circumstances under which the minor came into such person's or agency's care or control. If no such names or addresses are known to the petitioner, but the petitioner has reason to believe such persons exist, then the petition shall state that fact and that the petitioner has made diligent inquiry to learn those names and addresses;

(8) a list and description of all court proceedings in which the minor is or has recently been a party, or is or has recently been the subject of, or was or may be a beneficiary of, or in which any rights of the minor were or may be determined or affected, including any proceeding concerning the custody of or visitation with the minor, any domestic relations matters, juvenile proceedings or adoptions, and the name and address of any attorney who represents or has represented the minor in any such matter. If not known, the petition shall state that the petitioner has made diligent inquiry to learn this information;

(9) in general terms, the location, type, and value of any real or personal property of the minor, including the amount and sources of any income of the minor. If not known, the petition shall state that the petitioner has made diligent inquiry to learn this information;

(10) the names and addresses of witnesses by whom the truth of the petition may be proved;

(11) the name, age, date of birth, gender, address, place of employment, relationship to the minor, if any, of the individual or corporation whom the petitioner suggests that the court appoint as guardian or conservator, or both, and any personal or agency interest of the proposed guardian or proposed conservator that may be perceived as self-serving or adverse to the position or best interest of the proposed ward or proposed conservatee;

(12) if the petitioner suggests the appointment of co-guardians or co-conservators, or both, a statement of the reasons why such appointment is sought and whether the petitioner suggests that the co-guardians or co-conservators, if appointed, should be able to act independently or whether they should be required to act only in concert or only in concert with regard to specified matters; and

(13) a request that the court make a determination that the proposed ward or proposed conservatee is a minor with an impairment in need of a guardian or conservator, or both, that the court enter one or more of the orders provided for in K.S.A. 59-3063, 59-3064 and 59-3065, and amendments thereto, that the court appoint a guardian or a conservator, or both, for the minor and that the court order that this appointment shall extend beyond the minor's 18th birthday.

(c) Any such petition may be accompanied by, or the court may require that such petition be accompanied by, a report of an examination and evaluation which meets the requirements of K.S.A. 59-3064, and amendments thereto. In such case, the petition may include a request that the court accept this report in lieu of ordering any additional examination and evaluation pursuant to K.S.A. 59-3064, and amendments thereto.

(d) Any such petition may be accompanied by, or the court may require that such petition be accompanied by, a proposed guardianship plan as provided for in K.S.A. 59-3076, and amendments thereto, or a proposed conservatorship plan as provided for in K.S.A. 59-3079, and amendments thereto, or both.

History: L. 2002, ch. 114, § 11; L. 2006, ch. 200, § 105; L. 2008, ch. 64, § 5; L. 2010, ch. 52, § 4; July 1.



59-3061 Petition for appointment of guardian or conservator for person previously adjudged impaired in another state; contents; authenticated documents; plan.

59-3061. Petition for appointment of guardian or conservator for person previously adjudged impaired in another state; contents; authenticated documents; plan. (a) The guardian, conservator or other similarly empowered fiduciary appointed in any other state for a person who has been previously adjudged as impaired in another state may file in the district court of the county wherein the proposed ward or proposed conservatee may be found or wherein the petitioner plans to relocate the proposed ward or proposed conservatee, a verified petition requesting that the court give full faith and credit to the prior adjudication and appoint a guardian or a conservator, or both, in Kansas. The petition shall also declare that immediately upon such appointment, the petitioner will take the necessary action to terminate the proceedings in the other state.

(b) The petition shall include:

(1) The petitioner's name and address;

(2) the proposed ward's or proposed conservatee's name, age, date of birth, address of permanent residence, and present address or whereabouts, if different from the proposed ward's or proposed conservatee's permanent residence;

(3) the places where the proposed ward or proposed conservatee has lived during the last five years, and the names and present addresses of the persons with whom the proposed ward or proposed conservatee has lived during that period;

(4) if the proposed ward or proposed conservatee is not already present within Kansas, the address and nature of the place located within Kansas to which the petitioner plans to relocate the proposed ward or proposed conservatee if the court does appoint a guardian or conservator, or both, in Kansas;

(5) the place where and the date upon which the petitioner was appointed as the guardian, conservator or other similarly empowered fiduciary for the proposed ward or proposed conservatee and a statement that this appointment remains in full force and effect;

(6) the factual basis upon which the petitioner alleges the need for the appointment of a guardian or conservator, or both, in Kansas;

(7) the names and addresses of any spouse, adult children and adult grandchildren of the proposed ward or proposed conservatee, and those of any parent and adult siblings of the proposed ward or proposed conservatee, or if no such names or addresses are known to the petitioner, the name and address of at least one adult who is nearest in kinship to the proposed ward or proposed conservatee, or if none, that fact. If no such names or addresses are known to the petitioner, but the petitioner has reason to believe such persons exist, then the petition shall state that fact and that the petitioner has made diligent inquiry to learn those names and addresses;

(8) the name and address of any person or corporation acting for or nominated to act on behalf of the proposed ward or proposed conservatee pursuant to any power of attorney, trust or other fiduciary relationship established by any court order, other than the appointment in the other state of the petitioner as the guardian, conservator or other similarly empowered fiduciary for the proposed ward or proposed conservatee, and a description of that authority or relationship. If not known, the petition shall state that the petitioner has made diligent inquiry to learn this information;

(9) a list and description of all court proceedings in which the proposed ward or proposed conservatee is a party, or is the subject of, or may be a beneficiary of, or in which any rights of the proposed ward or proposed conservatee may be determined or affected, and the name and address of any attorney who represents the proposed ward or proposed conservatee in such matter. If not known, the petition shall state that the petitioner has made diligent inquiry to learn this information;

(10) in general terms, the location, type and value of any real or personal property of the proposed ward or proposed conservatee, including the amount and sources of any income of the proposed ward or proposed conservatee. If not known, the petition shall state that the petitioner has made diligent inquiry to learn this information;

(11) the names and addresses of the witnesses by whom the truth of the petition may be proved;

(12) the name, age, date of birth, gender, address, place of employment, relationship to the proposed ward or proposed conservatee, if any, of the individual or corporation whom the petitioner suggests that the court appoint as guardian or conservator, or both, and any personal or agency interest of the proposed guardian or proposed conservator that may be perceived as self-serving or adverse to the position or best interest of the proposed ward or proposed conservatee, and if the suggested guardian or conservator is under contract with the Kansas guardianship program, that fact;

(13) if the petitioner suggests the appointment of co-guardians or co-conservators, or both, a statement of the reasons why such appointment is sought and whether the petitioner suggests that the co-guardians or co-conservators, if appointed, should be able to act independently or whether they should be required to act only in concert or only in concert with regard to specified matters;

(14) a declaration that, immediately upon the appointment of a guardian or conservator in this state, the petitioner will take the necessary action to terminate the proceedings in the other state; and

(15) a request that the court make a determination that the proposed ward or proposed conservatee is a person who has been previously adjudged as impaired in another state, that the court enter one or more of the orders provided for in K.S.A. 59-3063 and 59-3065, and amendments thereto, and that the court appoint a guardian or conservator, or both, for the proposed ward or proposed conservatee in Kansas.

(c) Any such petition shall be accompanied by a duly authenticated copy of the order of adjudication and appointment and documents showing the continuing authority of the petitioner in the other state.

(d) Any such petition may be accompanied by, or the court may require that such petition be accompanied by, a proposed guardianship plan as provided for in K.S.A. 59-3076, and amendments thereto, or a proposed conservatorship plan as provided for in K.S.A. 59-3079, and amendments thereto, or both.

History: L. 2002, ch. 114, § 12; L. 2008, ch. 64, § 6; L. 2010, ch. 52, § 5; July 1.



59-3062 Petition for appointment of ancillary conservator; contents; authenticated documents; plan.

59-3062. Petition for appointment of ancillary conservator; contents; authenticated documents; plan. (a) The conservator or other similarly empowered fiduciary appointed in any other state for a person in need of an ancillary conservator may file in the district court of any county in which any property of the proposed conservatee is situated a verified petition requesting the appointment of an ancillary conservator in Kansas.

(b) The petition shall include:

(1) The petitioner's name and address, and a statement that the petitioner is the conservator or other similarly empowered fiduciary appointed in another state, and that this appointment remains in full force and effect;

(2) the proposed conservatee's name, age, date of birth, address of permanent residence, and present address or whereabouts, if different from the proposed conservatee's permanent residence;

(3) a statement that the proposed conservatee is a person in need of an ancillary conservator;

(4) the factual basis upon which the petitioner alleges the need for an ancillary conservatorship in this state;

(5) the names and addresses of any spouse, adult children and adult grandchildren of the proposed conservatee, and those of any parent and adult siblings of the proposed conservatee, or if no such names or addresses are known to the petitioner, the name and address of at least one adult who is nearest in kinship to the proposed conservatee. If no such names or addresses are known to the petitioner, but the petitioner has reason to believe such persons exist, then the petition shall state that fact and that the petitioner has made diligent inquiry to learn those names and addresses;

(6) the name and address of any person or corporation acting for or nominated to act on behalf of the proposed conservatee in this state pursuant to any power of attorney, trust or other fiduciary relationship established by any court order, and a description of that authority or relationship. If not known, the petition shall state that the petitioner has made diligent inquiry to learn this information;

(7) the location and value of the property within Kansas for which an ancillary conservatorship is being sought;

(8) the names and addresses of witnesses by whom the truth of the petition may be proved;

(9) the name, age, date of birth, gender, address, place of employment, relationship to the proposed conservatee, if any, of the individual or corporation whom the petitioner suggests that the court appoint as the ancillary conservator, and any personal or agency interest of the proposed conservator that may be perceived as self-serving or adverse to the position or best interest of the proposed conservatee, and if the suggested ancillary conservator is under contract with the Kansas guardianship program, that fact;

(10) if the petitioner suggests the appointment of co-ancillary conservators, a statement of the reasons why such appointment is sought and whether the petitioner suggests that the co-ancillary conservators, if appointed, should be able to act independently or whether they should be required to act only in concert or only in concert with regard to specified matters; and

(11) a request that the court make a determination that the proposed conservatee is a person in need of an ancillary conservator, that the court enter one or more of the orders provided for in K.S.A. 59-3063 and 59-3065, and amendments thereto, and that the court appoint an ancillary conservator for the proposed conservatee in this state.

(c) The petition shall be accompanied by a duly authenticated copy of the order of adjudication and appointment and documents showing the continuing authority of the petitioner in the other state.

(d) Any such petition may be accompanied by, or the court may require that such petition be accompanied by, a proposed conservatorship plan as provided for in K.S.A. 59-3079, and amendments thereto.

History: L. 2002, ch. 114, § 13; L. 2008, ch. 64, § 7; July 1.



59-3063 Mandatory preliminary orders; trial; notice.

59-3063. Mandatory preliminary orders; trial; notice. (a) Upon the filing of a petition as provided for in K.S.A. 59-3058, and amendments thereto, alleging that the proposed ward or proposed conservatee is an adult with an impairment in need of a guardian or conservator, or both, or as provided for in K.S.A. 59-3060, and amendments thereto, alleging that the proposed ward or proposed conservatee is a minor with an impairment in need of a guardian or conservator, or both, the district court shall issue the following:

(1) An order fixing the date, time and place of the trial on the petition. Such trial, in the court's discretion, may be conducted in a courtroom, a treatment facility or at some other suitable place. The time fixed in the order shall in no event be earlier than seven days or later than 21 days after the date of the filing of the petition. If a demand for a trial by jury is filed pursuant to subsection (b) of K.S.A. 59-3067, and amendments thereto, by the proposed ward or proposed conservatee, the court may continue the trial and fix a new time and place of the trial at a time beyond the 21 days but within a reasonable time not to exceed 30 days from the date of the filing of the demand.

(2) An order requiring that the proposed ward or proposed conservatee appear at the time and place of the trial unless the court makes a finding prior to the trial that the presence of the proposed ward or proposed conservatee will be injurious to the person's health or welfare, or that the proposed ward's or proposed conservatee's impairment is such that the person could not meaningfully participate in the proceedings, or that the proposed ward or proposed conservatee has filed with the court a written waiver of such person's right to appear in person. In any such case, the court shall enter in the record of the proceedings the facts upon which the court has found that the presence of the proposed ward or proposed conservatee at the trial should be excused. Notwithstanding the foregoing provisions of this subsection, if the proposed ward or proposed conservatee files with the court at least one day prior to the date of the trial a written notice stating the person's desire to be present at the trial, the court shall order that the proposed ward or proposed conservatee must be present at the trial.

(3) An order appointing an attorney to represent the proposed ward or proposed conservatee. The court shall give preference, in the appointment of this attorney, to any attorney who has represented the proposed ward or proposed conservatee in other matters if the court has knowledge of that prior representation, or to an attorney whom the proposed ward or proposed conservatee has requested. The proposed ward or proposed conservatee, if an adult, shall have the right to engage an attorney of the proposed ward's or proposed conservatee's own choice and, in such case, the attorney appointed by the court shall be relieved of all duties. Any appointment made by the court shall terminate upon a final determination of the petition and any appeal therefrom, unless the court continues the appointment by further order. Thereafter, an attorney may be appointed by the court if requested, in writing, by the ward, conservatee, guardian or conservator, or upon the court's own motion.

(4) An order fixing the date, time and a place that is in the best interests of the proposed ward or proposed conservatee, at which the proposed ward or proposed conservatee shall have the opportunity to consult with the court appointed attorney. This consultation shall be scheduled to occur not later than five days prior to the scheduled trial on the petition, provided that if an examination and evaluation as provided for in K.S.A. 59-3064, and amendments thereto, is ordered, then this consultation shall be scheduled to occur prior to the time at which that examination and evaluation is scheduled to occur.

(5) A notice as provided for in K.S.A. 59-3066, and amendments thereto.

(6) An order for an examination and evaluation as provided for in K.S.A. 59-3064, and amendments thereto. If the petition is accompanied by a report of an examination and evaluation of the proposed ward or proposed conservatee, as provided for in K.S.A. 59-3058 or 59-3060, and amendments thereto, and the court determines that such report meets the requirements of K.S.A. 59-3064, and amendments thereto, the court may determine that no additional examination or evaluation is required and that none shall be ordered unless requested by the proposed ward or proposed conservatee pursuant to subsection (d) of K.S.A. 59-3064, and amendments thereto.

(b) Upon the filing of a petition as provided for in K.S.A. 59-3059, and amendments thereto, alleging that the proposed ward or proposed conservatee is a minor in need of a guardian or conservator, or both, the court shall issue an order fixing the date, time and place of the trial on the petition. If the petition is filed on behalf of the minor by the minor's natural guardian, the time of the hearing designated in the order may be forthwith and without notice. In all other cases the trial shall be held no earlier than seven days or later than 21 days after the date of the filing of the petition, unless those persons or agencies entitled to notice pursuant to subsection (d) of K.S.A. 59-3066, and amendments thereto, have entered their appearances, waived notice and consented to the appointment of the suggested guardian or conservator, or both, in which case the trial may be held forthwith and without notice.

(c) Upon the filing of a petition as provided for in K.S.A. 59-3061, and amendments thereto, alleging that the proposed ward or proposed conservatee is a person who has been previously adjudged as impaired in another state, the court shall issue an order fixing the date, time and place of the trial on the petition, which trial shall be held no earlier than seven days or later than 21 days after the date of the filing of the petition, unless those persons or agencies entitled to notice pursuant to subsection (f) of K.S.A. 59-3066, and amendments thereto, have entered their appearances, waived notice, agreed to the court's accepting jurisdiction of the case if transferred from the other state, and consented to the appointment in Kansas of the suggested guardian or conservator, or both, in which case the trial may be held forthwith and without notice.

(d) Upon the filing of a petition as provided for in K.S.A. 59-3062, and amendments thereto, alleging that the proposed conservatee is a person in need of an ancillary conservator and requesting the appointment of an ancillary conservator in Kansas, the court shall issue an order fixing the date, time and place of the trial on the petition, which trial shall be held no earlier than seven days or later than 21 days after the date of the filing of the petition, unless those persons or agencies entitled to notice pursuant to subsection (e) of K.S.A. 59-3066, and amendments thereto, have entered their appearances, waived notice and consented to the appointment in Kansas of the suggested ancillary conservator, in which case the trial may be held forthwith and without notice.

History: L. 2002, ch. 114, § 14; July 1.



59-3064 Order for examination for evaluation.

59-3064. Order for examination for evaluation. (a) Upon the filing of a petition as provided for in K.S.A. 59-3058, and amendments thereto, alleging that the proposed ward or proposed conservatee is an adult with an impairment in need of a guardian or conservator, or both, or as provided for in K.S.A. 59-3060, and amendments thereto, alleging that the proposed ward or proposed conservatee is a minor with an impairment in need of a guardian or conservator, or both, the court shall order the proposed ward or proposed conservatee to submit to an examination and evaluation to be conducted through a general hospital, psychiatric hospital, community mental health center, community developmental disability organization, or by a private physician, psychiatrist, psychologist or other professional appointed by the court who is qualified to evaluate the proposed ward's or proposed conservatee's alleged impairment. The order shall be served in the manner provided for in K.S.A. 59-3066, and amendments thereto, and may be served at the same time or after the notice provided for therein.

(b) Unless otherwise specified by the court, the report of the examination and evaluation submitted to the court shall contain:

(1) The proposed ward's or proposed conservatee's name, age and date of birth;

(2) a description of the proposed ward's or proposed conservatee's physical and mental condition;

(3) a description of the nature and extent of the proposed ward's or proposed conservatee's cognitive and functional abilities and limitations, including adaptive behaviors and social skills, and, as appropriate, educational and developmental potential;

(4) a prognosis for any improvement and, as appropriate, any recommendation for treatment or rehabilitation;

(5) a list and description of any prior assessments, evaluations or examinations of the proposed ward or proposed conservatee, including the dates thereof, which were relied upon in the preparation of this evaluation;

(6) the date and location where this examination and evaluation occurred, and the name or names of the professional or professionals performing the examination and evaluation and such professional's qualifications;

(7) a statement by the professional that the professional has personally completed an independent examination and evaluation of the proposed ward or proposed conservatee, or by a professional on behalf of the professionals who have together completed an independent examination and evaluation of the proposed ward or proposed conservatee that they have done so, and that the report submitted to the court contains the results of that examination and evaluation, and the professional's or professionals' opinion with regard to the issues of whether or not the proposed ward or proposed conservatee is an adult or a minor with an impairment who may be in need of a guardian or conservator, or both, and, if ascertainable, whether it would be injurious to the proposed ward or proposed conservatee to be required to be present at the trial on the petition, or whether the proposed ward or proposed conservatee could meaningfully participate in those proceedings; and

(8) the signature of the professional who prepared the report.

(c) The professional shall file with the court, at least five days prior to the date of the trial, such professional's written report concerning the examination and evaluation ordered by the court. The report shall be made available by the court to counsel for all parties.

(d) In lieu of entering an order for an examination and evaluation as provided for herein, the court may determine that the report accompanying the petition as provided for in subsection (c) of K.S.A. 59-3058 or subsection (c) of K.S.A. 59-3060, and amendments thereto, is in compliance with the requirements of this section and that no further examination or evaluation should be required, unless the proposed ward or proposed conservatee, or such person's attorney, requests such an examination and evaluation in writing. Any such request shall be filed with the court, and a copy thereof delivered to the petitioner, at least four days prior to the date of the trial. Accompanying the request shall be a statement of the reasons why an examination and evaluation is requested and the name and address of a qualified professional or facility willing and able to conduct this examination and evaluation. If the court orders a further examination and evaluation, the court may continue the trial and fix a new date, time and place of the trial at a time not to exceed 30 days from the date of the filing of the request.

History: L. 2002, ch. 114, § 15; July 1.



59-3065 Discretionary preliminary orders; procedure.

59-3065. Discretionary preliminary orders; procedure. (a) Upon the filing of a petition as provided for in K.S.A. 59-3058, 59-3059, 59-3060, 59-3061 or 59-3062, and amendments thereto, or at any time thereafter until the trial provided for in K.S.A. 59-3067, and amendments thereto, the court may enter any of the following:

(1) An order for an investigation and report concerning the proposed ward's or proposed conservatee's family relationships, past conduct, the nature and extent of any property or income of the proposed ward or proposed conservatee; whether the proposed ward or proposed conservatee is likely to injure self or others, or other matters as the court may specify. If requested to do so by the court, the secretary for children and families shall conduct this investigation. Otherwise, the court may appoint any other person who is qualified to conduct this investigation, and the costs of this investigation shall be assessed as provided for in K.S.A. 59-3094, and amendments thereto.

(2) Any orders requested or authorized pursuant to K.S.A. 59-3073, and amendments thereto.

(3) For good cause shown, an order of continuance of the trial set pursuant to K.S.A. 59-3063, and amendments thereto.

(4) For good cause shown, an order of advancement of the trial set pursuant to K.S.A. 59-3063, and amendments thereto.

(5) For good cause shown, an order changing the place of the trial set pursuant to K.S.A. 59-3063, and amendments thereto.

(6) A notice in the manner provided for in K.S.A. 59-3066, and amendments thereto.

(b) Upon the filing of a petition as provided for in K.S.A. 59-3059, and amendments thereto, alleging that the proposed ward or proposed conservatee is a minor in need of a guardian or conservator, or both, the court may issue any of the following:

(1) An order of temporary custody of the minor.

(2) An order requiring that the minor appear at the time and place of the trial set pursuant to subsection (b) of K.S.A. 59-3063, and amendments thereto. If an order to appear is entered, but is later rescinded, the court shall enter in the record of the proceedings the facts upon which the court found subsequent to the issuance of the order that the presence of the minor should be excused.

(3) An order appointing an attorney to represent the minor. The court shall give preference, in the appointment of the attorney, to any attorney who has represented the minor in other matters if the court has knowledge of that prior representation, or to an attorney whom the minor, if 14 years of age or older, has requested. Any appointment made by the court shall terminate upon a final determination of the petition and any appeal therefrom, unless the court continues the appointment by further order. Thereafter, an attorney may be appointed by the court if requested, in writing, by the guardian, conservator or minor, if 14 years of age or older, or upon the court's own motion.

(4) A notice in the manner provided for in K.S.A. 59-3066, and amendments thereto.

(5) An order for a psychological or other examination and evaluation of the minor as may be specified by the court. The court may order the minor to submit to such an examination and evaluation to be conducted through a general hospital, psychiatric hospital, community mental health center, community developmental disability organization, or by a private physician, psychiatrist, psychologist or other person appointed by the court who is qualified to examine and evaluate the minor. The costs of this examination and evaluation shall be assessed as provided for in K.S.A. 59-3094, and amendments thereto.

(c) Upon the filing of a petition as provided for in K.S.A. 59-3060, and amendments thereto, alleging that the proposed ward or proposed conservatee is a minor with an impairment in need of a guardian or conservator, or both, the court may issue an order of temporary custody of the minor.

(d) Upon the filing of a petition as provided for in K.S.A. 59-3061, and amendments thereto, alleging that the proposed ward or proposed conservatee is a person who has been previously adjudged as impaired in another state, the court may issue any of the following:

(1) An order appointing an attorney to represent the proposed ward or proposed conservatee. In making this appointment, the court shall consider the appointment of any attorney who has represented the proposed ward or proposed conservatee in other matters if the court has knowledge of that prior representation. Any appointment made by the court shall terminate upon a final determination of the petition and any appeal therefrom, unless the court continues the appointment by further order. Thereafter, an attorney may be appointed at any time if requested, in writing, by the ward, conservatee, guardian or conservator, or upon the court's own motion.

(2) An order requiring that the proposed ward or proposed conservatee appear at the time and place of the trial set pursuant to subsection (d) of K.S.A. 59-3063, and amendments thereto. If an order to appear is entered, but later rescinded, the court shall enter in the record of the proceedings the facts upon which the court found subsequent to the issuance of the order that the presence of the proposed ward or proposed conservatee should be excused.

(3) An order for an examination and evaluation of the proposed ward or proposed conservatee as may be specified by the court. The court may order the proposed ward or proposed conservatee to submit to such an examination and evaluation to be conducted through a general hospital, psychiatric hospital, community mental health center, community developmental disability organization, or by a private physician, psychiatrist, psychologist or other person appointed by the court who is qualified to examine and evaluate the proposed ward or proposed conservatee. The costs of this examination and evaluation shall be assessed as provided for in K.S.A. 59-3094, and amendments thereto.

(4) A notice in the manner provided for in K.S.A. 59-3066, and amendments thereto.

(e) Upon the filing of a petition as provided for in K.S.A. 59-3062, and amendments thereto, alleging that the proposed conservatee is a person in need of an ancillary conservator and requesting the appointment of an ancillary conservator in Kansas, the court may issue any of the following:

(1) An order appointing an attorney to represent the proposed conservatee. In making this appointment, the court shall consider the appointment of any attorney who has represented the proposed conservatee in other matters if the court has knowledge of that prior representation. Any appointment made by the court shall terminate upon a final determination of the petition and any appeal therefrom, unless the court continues the appointment by further order. Thereafter, an attorney may be appointed at any time if requested, in writing, by the conservatee or conservator, or upon the court's own motion.

(2) A notice in the manner provided for in K.S.A. 59-3066, and amendments thereto.

History: L. 2002, ch. 114, § 16; L. 2014, ch. 115, § 225; July 1.



59-3066 Notice; contents; service.

59-3066. Notice; contents; service. (a) The notice required by subsection (a)(5) of  K.S.A. 59-3063, and amendments thereto, and any notice which the court may require pursuant to  K.S.A. 59-3065, and amendments thereto, shall state:

(1) That a petition has been filed alleging that the proposed ward or proposed conservatee is either an adult with an impairment in need of a guardian or conservator, or both, or a minor in need of a guardian or conservator, or both, or a minor with an impairment in need of a guardian or conservator, or both, or a person who has been previously adjudged as impaired in another state, or a person in need of an ancillary conservator, and requesting the appointment of a guardian or a conservator, or both, or an ancillary conservator in this state;

(2) the date, time and place when the trial upon the petition shall be held;

(3) whether the proposed ward or proposed conservatee has been ordered to appear at this trial, or whether the court has made any finding which excuses the presence of the proposed ward or proposed conservatee at the trial;

(4) whether any attorney has been appointed by the court to represent the proposed ward or proposed conservatee, and if so, the name of that attorney and the date, time and place where the proposed ward or proposed conservatee shall have the opportunity to consult with that attorney;

(5) whether the court has entered any order appointing a temporary guardian or a temporary conservator, or both, or a temporary ancillary conservator, and if so, the name and address of this individual or corporation;

(6) that if the court has appointed a temporary guardian or a temporary conservator, or both, or a temporary ancillary conservator, that the proposed ward or proposed conservatee, or certain others, may request a hearing upon that appointment if that request is made in writing and filed with the court not later than the third day following the entry of the ex parte order appointing a temporary guardian or temporary conservator, or both, or a temporary ancillary conservator, or of the service of that order upon the proposed ward or proposed conservatee, if later;

(7) the name and address of the individual or corporation whom the petitioner has suggested that the court appoint as the guardian or the conservator, or both, or as the ancillary conservator;

(8) that the proposed ward or proposed conservatee, if alleged to be an adult with an impairment in need of a guardian or a conservator, or both, has a right to demand a jury trial by filing a written request for such with the court at least four days prior to the date of the trial; and

(9) that if the proposed ward or proposed conservatee demands a jury trial, that the trial may have to be continued by the court for a reasonable time in order to empanel a jury, but that this continuance will not exceed 30 days from the date of the filing of the demand.

(b) The court may order any of the following persons to serve the notice upon the proposed ward or proposed conservatee:

(1) The petitioner or the attorney for the petitioner;

(2) the attorney appointed by the court to represent the proposed ward or proposed conservatee;

(3) any law enforcement officer; or

(4) any other person whom the court finds to be a proper person to serve this notice.

(c) If the proposed ward or proposed conservatee is alleged to be an adult with an impairment in need of a guardian or conservator, or both:

(1) This notice shall be personally served on the proposed ward or proposed conservatee as soon as possible, but in no case later than 10 days prior to the date of the trial and immediate return thereof shall be made to the court by the person serving this notice. If the proposed ward or proposed conservatee cannot be personally served with this notice within Kansas, the court shall direct how this notice shall be served upon the proposed ward or proposed conservatee.

(2) This notice shall be served on the attorney of the proposed ward or proposed conservatee as soon as possible, but in no case later than 10 days prior to the date of the trial and immediate return thereof shall be made to the court by the person serving this notice.

(3) The court may order that a copy of this notice shall be served on such other persons as the court determines and in such manner as the court directs.

(d) If the proposed ward or proposed conservatee is alleged to be a minor in need of a guardian or conservator, or both, or a minor with an impairment in need of a guardian or conservator, or both:

(1) This notice shall be served on the attorney appointed by the court to represent the minor, if one has been appointed, and on those persons and agencies, if any, required to be named by the petitioner pursuant to either subsection (b)(6) of  K.S.A. 59-3059, and amendments thereto, or subsection (b)(6) of  K.S.A. 59-3060, and amendments thereto, as soon as possible, but in no case later than 10 days prior to the date of the trial and immediate return thereof shall be made to the court by the person serving this notice.

(2) The court may order that a copy of this notice shall be served on such other persons, including the minor, as the court determines and in such manner as the court directs.

(e) If the proposed ward or proposed conservatee is alleged to be a person who has been previously adjudged as impaired in another state:

(1) This notice shall be served on the attorney appointed by the court to represent the proposed ward or proposed conservatee, if one has been appointed, and on those persons and agencies, if any, required to be named by the petitioner pursuant to subsections (b)(6) and (b)(7) of  K.S.A. 59-3061, and amendments thereto, as soon as possible, but in no case later than 10 days prior to the date of the trial and immediate return thereof shall be made to the court by the person serving this notice.

(2) The court may order that a copy of this notice shall be served on such other persons, including the proposed ward or proposed conservatee, as the court determines and in such manner as the court directs.

(f) If the proposed conservatee is alleged to be a person in need of an ancillary conservator:

(1) This notice shall be served on the attorney appointed by the court to represent the proposed conservatee, if one has been appointed, and on those persons and agencies, if any, required to be named by the petitioner pursuant to subsections (b)(5) and (b)(6) of  K.S.A. 59-3062, and amendments thereto as soon as possible, but in no case later than 10 days prior to the date of the trial and immediate return thereof shall be made to the court by the person serving this notice.

(2) The court may order that a copy of this notice shall be served on such other persons, including the proposed conservatee, as the court determines and in such manner as the court directs.

(g) If the proposed ward or proposed conservatee is a patient in any psychiatric hospital, this notice also shall be served on the head of that hospital.

History: L. 2002, ch. 114, § 17; July 1.



59-3067 Trial; procedure; appointment of guardian or conservator; denial.

59-3067. Trial; procedure; appointment of guardian or conservator; denial. (a) The trial upon a petition filed pursuant to K.S.A. 59-3058, 59-3059, 59-3060, 59-3061 or 59-3062, and amendments thereto, shall be held at the time and place specified in the court's order entered pursuant to K.S.A. 59-3063, and amendments thereto, unless an order of advancement, continuance or change of place has been issued pursuant to K.S.A. 59-3065, and amendments thereto, and may be consolidated with the trial provided for in the care and treatment act for mentally ill persons, K.S.A. 59-2945 et seq., and amendments thereto, or the care and treatment act for persons with an alcohol or substance abuse problem, K.S.A. 59-29b45, and amendments thereto, if the petition also incorporates the allegations required by, and is filed in compliance with, the provisions of either of those acts.

(b)  If the petition alleges that the proposed ward or proposed conservatee is an adult with an impairment in need of a guardian or conservator, or both, the trial may be held to a jury if, at least four days prior to the date of the trial, a written demand for jury trial is filed with the court by the proposed ward or proposed conservatee. In all other cases, the trial shall be held to the court.

(c) The jury, if one is demanded, shall consist of six persons and shall be selected as provided by law. Notwithstanding any provision of K.S.A. 43-166, and amendments thereto, to the contrary, a panel of prospective jurors may be assembled by the clerk upon less than 20 days' notice in this circumstance. From this panel, 12 qualified jurors who have been passed for cause shall be empaneled. Prior service as a juror in any other court shall not exempt, for that reason alone, any person from jury service hereunder. From the panel so obtained, the proposed ward or proposed conservatee, or the attorney for the proposed ward or proposed conservatee, shall strike one name; then the petitioner, or the petitioner's attorney, shall strike one name; and so on alternatively until each has stricken three names so as to reach the jury of six persons. During this process, if either party neglects or refuses to aid in striking the names, the court shall strike a name on behalf of such party.

(d) The petitioner and the proposed ward or proposed conservatee shall each be afforded an opportunity to appear at the trial, to testify and to present and cross-examine witnesses. If the trial has been consolidated with a trial being held pursuant to either the care and treatment act for mentally ill persons or the care and treatment act for persons with an alcohol or substance abuse problem persons not necessary for the conduct of the proceedings may be excluded as provided for in those acts. The trial shall be conducted in as informal a manner as may be consistent with orderly procedure. The court shall have the authority to receive all relevant and material evidence which may be offered, including the testimony or written report, findings or recommendations of any professional or other person who has examined or evaluated the proposed ward or proposed conservatee and the testimony and written findings and recommendations of the secretary for children and families or any other person appointed by the court to conduct an investigation pursuant to K.S.A. 59-3065, and amendments thereto. Such evidence shall not be privileged for the purpose of this trial.

(e) Upon completion of the trial:

(1) If the court finds by clear and convincing evidence that the proposed ward or proposed conservatee is an adult with an impairment in need of a guardian or a conservator, or both, or a minor in need of a guardian or a conservator, or both, or a minor with an impairment in need of a guardian or a conservator, or both, or a person who has been previously adjudged as impaired in another state, the court, pursuant to K.S.A. 59-3068, and amendments thereto, shall appoint a qualified and suitable individual or corporation as the guardian or conservator, or both, and shall specify what duties, responsibilities, powers and authorities as provided for in K.S.A. 59-3075, 59-3076, 59-3077, 59-3078 or 59-3079, and amendments thereto, the guardian or conservator shall have. If the court appoints co-guardians or co-conservators, or both, the court shall specify whether such co-guardians or co-conservators, or both, shall have the authority to act independently, to act only in concert, or under what circumstances or with regard to what matter they may act independently and when they may act only in concert.

(2) If a jury has been demanded in the case of an adult and the jury finds by clear and convincing evidence that the proposed ward or proposed conservatee is unable to meet essential needs for physical health, safety or welfare, or is unable to manage such person's estate, then the court shall determine if the proposed ward or proposed conservatee is in need of a guardian or a conservator, or both, and if so, the court, pursuant to K.S.A. 59-3068, and amendments thereto, shall appoint a qualified and suitable individual or corporation as the guardian or conservator, or both, and shall specify what duties, responsibilities, powers and authorities as provided for in K.S.A. 59-3075, 59-3076, 59-3077, 59-3078 or 59-3079, and amendments thereto, the guardian or conservator shall have. If the court appoints co-guardians or co-conservators, or both, the court shall specify whether such co-guardians or co-conservators, or both, shall have the authority to act independently or whether they shall be required to act only in concert.

(3) If the court finds by clear and convincing evidence that the proposed conservatee is a person in need of an ancillary conservator, the court, pursuant to K.S.A. 59-3068, and amendments thereto, shall appoint a qualified and suitable individual or corporation as the ancillary conservator, and shall specify what duties, responsibilities, powers and authorities as provided for in K.S.A. 59-3078 or 59-3079, and amendments thereto, the ancillary conservator shall have. If the court appoints co-ancillary conservators, the court shall specify whether such co-ancillary conservators shall have the authority to act independently or whether they shall be required to act only in concert.

(f) If the court does not find by clear and convincing evidence that the proposed ward or proposed conservatee is an adult with an impairment in need of a guardian or a conservator, or both, or a minor in need of a guardian or a conservator, or both, or a minor with an impairment in need of a guardian or a conservator, or both, or a person who has been previously adjudged as impaired in another state, or a person in need of an ancillary conservator, or does not find that the proposed ward or proposed conservatee is in need of a guardian or a conservator, even though the jury has determined that the proposed ward or proposed conservatee is unable to meet essential needs for physical health, safety or welfare, or is unable to manage such person's estate, because other appropriate alternatives exist and are sufficient to meet those needs of the proposed ward or proposed conservatee, then the court shall deny the requested appointments.

History: L. 2002, ch. 114, § 18; L. 2014, ch. 115, § 226; July 1.



59-3068 Appointment of guardian or conservator; priority of nominee; qualifications; compensation.

59-3068. Appointment of guardian or conservator; priority of nominee; qualifications; compensation. (a) The court in appointing a guardian or conservator shall give priority in the following order to:

(1) The nominee of the proposed ward or proposed conservatee, if such nomination is made within any durable power of attorney;

(2) the nominee of a natural guardian;

(3) the nominee of a minor who is the proposed ward or proposed conservatee, if the minor is over 14 years of age;

(4) the nominee of the spouse, adult child or other close family member of the proposed ward or proposed conservatee; or

(5) the nominee of the petitioner.

(b) (1) The court, in appointing a guardian or conservator, shall consider the workload, capabilities and potential conflicts of interest of the proposed guardian or conservator, or both, before making such appointment, and the court shall give particular attention in making such appointment to the number of other cases in which the proposed guardian or conservator, other than a corporation, is currently serving as guardian or conservator, or both, particularly if that number is more than 15 or more wards or conservatees, or both.

(2) If the proposed guardian or proposed conservator is a person who provides care or other services, or is an employee of an agency, partnership or corporation, which provides care or other services to persons with a disability similar in nature to the condition or conditions which contribute to the impairment of the ward or conservatee, then that person or employee may be appointed as the guardian or conservator only when the person or employee:

(A) Is the spouse, parent, grandparent, child, grandchild, sibling, niece, nephew, aunt or uncle of the ward or conservatee, and the court is satisfied that the person or employee is aware of issues of conflict of interest and, for persons appointed on or after January 1, 2009, has completed the basic instructional program referenced in subsection (j) of K.S.A. 59-3069, and amendments thereto;

(B) does not personally provide nor supervise the providing of care or other services to the ward or conservatee, and the person or employee is not in a position to be called upon to advocate for the agency, partnership or corporation, in opposition to the interests of the ward or conservatee; or

(C) is the only person readily available to be appointed and the court is satisfied that the person or employee is aware of issues of conflict of interest and, for persons appointed on or after January 1, 2009, has completed the basic instructional program referenced in subsection (j) of K.S.A. 59-3069, and amendments thereto.

(3) Nothing in this section shall prohibit a guardian or conservator from collecting a reasonable fee, as approved by the court, for carrying out the duties and responsibilities as guardian or conservator. Nothing in this section shall prohibit a guardian or a conservator associated with the Kansas guardianship program from receiving a stipend from that program.

(c) In appointing a guardian for a person who is an adherent of a religion whose tenets and practices call for reliance on prayer alone for healing, the court shall consider, but shall not be limited to, the appointment of an individual as guardian who is sympathetic to and willing to support this system of healing.

(d) For purposes of this section, "employee" shall include any student, trainee or other classification of persons providing services to any agency, partnership or corporation, whether compensated or not.

History: L. 2002, ch. 114, § 19; L. 2008, ch. 64, § 8; July 1.



59-3069 Oaths; bonds; resident agent; letters; basic instructional program.

59-3069. Oaths; bonds; resident agent; letters; basic instructional program. (a) When the court appoints an individual or a corporation as a guardian, the court shall require that the individual or a representative on behalf of the corporation file with the court an oath or affirmation as required by K.S.A. 59-1702, and amendments thereto.

(b) When the court appoints an individual or a corporation as a conservator, except as provided for in subsections (c), (d) or (e), or in K.S.A. 59-3055, and amendments thereto, the court shall require that the individual or a representative on behalf of the corporation file with the court a bond in the amount of 125% of the combined value of the tangible and intangible personal property in the conservatee's estate and the total of any annual income from any source which the conservator may be expected to receive on behalf of the conservatee, minus any reasonably expected expenses, conditioned upon the faithful discharge of all the duties of the conservator's trust according to law, and with sufficient sureties as the court may determine necessary or appropriate.

(c) When the court appoints an individual or a corporation as a conservator pursuant to a request for a voluntary conservatorship as provided for in K.S.A. 59-3056, and amendments thereto, and the person for whom the voluntary conservatorship is established has requested that the individual or corporation appointed not be required to file a bond, the court may waive the filing of a bond; provided that the court may later require the filing of a bond if circumstances so require.

(d) If, at the time of the appointment of a conservator, there is no property in the possession of the conservatee requiring a conservatorship, but the court finds that there is likely to be such at some point in time, the court may waive the filing of a bond and order that the conservator shall immediately file a report with the court upon either the conservator coming into possession of any property of the conservatee, or if the conservatee becomes entitled to receive any property which the conservator believes should be placed within the conservatorship. Upon the filing of such a report, the court, following any hearing the court may determine appropriate, may require the conservator to file a bond as provided for herein.

(e) If the conservator appointed is the individual or corporation suggested by a testator or settlor as provided for in K.S.A. 59-3054, and amendments thereto, and the testator or settlor has provided by will or trust that no bond should be required of such conservator, the court may waive the filing of a bond; provided that the court may later require the filing of a bond if circumstances so require.

(f) If the conservator is a bank having trust authority or a trust company organized and having its principal place of business within the state of Kansas, the court may waive the filing of a bond.

(g) If the conservator appointed is under contract with the Kansas guardianship program, the Kansas department for children and families shall act as surety on the bond. The court shall order that a certified copy of the order appointing a conservator who is under contract with the Kansas guardianship program be sent to the director of the Kansas guardianship program.

(h) If the individual appointed as guardian or conservator, or both, resides outside of Kansas, the court shall require that person, and in the case of a corporation being appointed as guardian or conservator, or both, the court shall require a representative of the corporation, to appoint, in writing, a resident agent pursuant to K.S.A. 59-1706, and amendments thereto.

(i) Upon the filing of the required oath or bond, and appointment and consent of a resident agent, the court shall issue letters of guardianship to the guardian or letters of conservatorship to the conservator, or both. The court may order that a certified copy of these letters be sent to such persons or agencies as the court specifies.

(j) Every individual appointed as guardian or conservator on or after January 1, 2009, shall file with the court evidence of completion of a basic instructional program concerning the duties and responsibilities of a guardian or conservator prior to the issuance of letters of guardianship or conservatorship. The court shall have the authority to require any guardian or conservator appointed prior to January 1, 2009, to complete the basic instructional program and provide evidence thereof to the court. The materials comprising the basic instructional program shall be prepared by the judicial council.

History: L. 2002, ch. 114, § 20; L. 2008, ch. 150, § 6; L. 2014, ch. 115, § 227; July 1.

Revisor's Note:

Section was also amended by L. 2008, ch. 64, § 9, but that version was repealed by L. 2008, ch. 150, § 9.



59-3070 Appointment of corporation as guardian; qualifications; procedures.

59-3070. Appointment of corporation as guardian; qualifications; procedures. (a) Any corporation organized under the Kansas general corporation code may act as guardian for an individual found to be in need of a guardian under the act for obtaining a guardian or conservator, or both, if the corporation has been certified by the secretary for children and families as a suitable agency to perform the duties of a guardian.

(b) The secretary for children and families shall establish criteria for determining whether a corporation should be certified as a suitable agency to perform the duties of a guardian. The criteria shall be designed for the protection of the ward and shall include, but not be limited to, the following:

(1) Whether the corporation is capable of performing the duties of a guardian;

(2) whether the staff of the corporation is accessible and available to wards and to other persons concerned about their well-being and is adequate in number to properly perform the duties and responsibilities of a guardian;

(3) whether the corporation is a stable organization which is likely to continue in existence for some time; and

(4) whether the corporation will agree to submit such reports and answer such questions as the secretary may require in monitoring corporate guardianships.

(c) Application for certification under this section shall be made to the secretary for children and families in such manner as the secretary may direct. The secretary for children and families may suspend or revoke certification of a corporation under this section, after notice and hearing, upon a finding that such corporation has failed to comply with the criteria established by rules and regulations under subsection (b). Such corporation shall not be appointed as a guardian during the period of time the certificate is suspended or revoked.

(d) No corporation shall be eligible for appointment as provided for in K.S.A. 59-3068, and amendments thereto, as the guardian of any person if such corporation provides care, treatment or housing to that person or is the owner, part owner or operator of any adult care home, lodging establishment or institution utilized for the care, treatment or housing of that person.

(e) The secretary for children and families may adopt rules and regulations necessary to administer the provisions of this section.

History: L. 2002, ch. 114, § 21; L. 2014, ch. 115, § 228; July 1.



59-3071 Referral for trial.

59-3071. Referral for trial. (a) At any time after the filing of the petition provided for in K.S.A. 59-3058, 59-3059, 59-3060 or 59-3061, and amendments thereto, but prior to the trial thereon, the court, upon the written request of the proposed ward or proposed conservatee, or upon the court's own motion, may issue an order of referral for trial to the district court of:

(1) The county of residence of the proposed ward or proposed conservatee;

(2) the county wherein the proposed ward or proposed conservatee may be found; or

(3) any other county, if the referral has been requested by the proposed ward or proposed conservatee and the court finds that the proposed ward or proposed conservatee cannot obtain a fair trial otherwise.

(b) If the petition filed pursuant to K.S.A. 59-3058, 59-3059, 59-3060 or 59-3061, and amendments thereto, is filed in a county in which the proposed ward or proposed conservatee is found because the proposed ward or proposed conservatee is confined to a psychiatric hospital, the court may not issue an order of referral for trial pursuant to this section unless the proposed ward or proposed conservatee has requested or consented to this referral.

(c) When any order of referral for trial has been issued pursuant to this section, the court shall transmit to the district court to which the referral has been made a certified copy of all pleadings and orders in the case.

(d) Upon receipt of an order of referral for trial and certified copies of the pleadings and orders in the case, the district court to which a referral has been made shall cause notice of the referral for trial to be given to all persons entitled to notice pursuant to K.S.A. 59-3066, and amendments thereto, and shall thereafter proceed in the case as if the petition had been originally filed therein, except that if the original court having venue has previously set the matter for trial pursuant to K.S.A. 59-3063, and amendments thereto, but the court to which the order of referral for trial has been made cannot conduct the trial at that time because notice of a change of location of the trial cannot be served on any interested party at least 48 hours prior to the trial, or because of scheduling conflicts, then the court to which the matter has been transferred for trial may set a new date and time for the trial at a time not to exceed 21 days from the issuance of the order of referral for trial, and shall cause notice thereof to be given as provided for in K.S.A. 59-3066, and amendments thereto.

(e) At the conclusion of the trial held pursuant to K.S.A. 59-3067, and amendments thereto, the court to which the matter has been referred for trial shall determine the issues as provided for in subsection (d) of K.S.A. 59-3067, and amendments thereto, and may deny the request contained in the petition as the findings of the court require, but shall not appoint a guardian or a conservator even if the need for such has been shown. In such case, the court shall transmit the findings of the court following the trial, along with any statement of the costs incurred, and a certified copy of all pleadings filed and orders entered during the course of the referral and trial, to the original court having venue.

(f) Upon receipt of such findings, pleadings and orders, the original court having venue shall proceed as provided for under this act, and may appoint the guardian or conservator, or both.

History: L. 2002, ch. 114, § 22; July 1.



59-3072 Transfer of venue.

59-3072. Transfer of venue. (a) At any time after the trial and appointment of a guardian or conservator as provided for in K.S.A. 59-3067, and amendments thereto, and upon the written request of the guardian or conservator, or upon the court's own motion, and after notice to any persons as the court may direct, the court may transfer venue to another district court for good cause shown. In such case, the transferring court shall transmit to the court to which venue is being transferred a certified copy of all pleadings and orders in the case.

(b) Any district court to which venue is transferred shall proceed in the case as if the petition and all proceedings to that point had originally been filed or occurred therein. In the event that, due to the transfer of venue, notice of a change of location of a hearing previously scheduled is required, but cannot be served on any interested party at least 48 hours prior to the hearing, or if any hearing previously scheduled by the transferring court cannot be held as scheduled by the receiving court because of scheduling conflicts, then the receiving court may continue the hearing for up to seven full working days to allow adequate time for notice to be given and the hearing to be held.

History: L. 2002, ch. 114, § 23; July 1.



59-3073 Temporary guardian; temporary conservator; petition; order; hearings.

59-3073. Temporary guardian; temporary conservator; petition; order; hearings. (a) At any time after the filing of the petition provided for in K.S.A. 59-3058, 59-3059, 59-3060, 59-3061 or 59-3062, and amendments thereto, but prior to the trial provided for in K.S.A. 59-3067, and amendments thereto, if it appears that there may be an imminent danger to the physical health or safety of the proposed ward requiring immediate action to be taken to protect the proposed ward, or that there may be an imminent danger that the estate of the proposed conservatee will be significantly depleted unless immediate action is taken to protect the estate, or both, any person may file in addition to that original petition, or as a part thereof, a verified petition requesting the appointment of a temporary guardian or a temporary conservator, or both, except if the petition alleges that the proposed conservatee is a person in need of an ancillary conservator, and requests the appointment of an ancillary conservator in Kansas, in which case the petition may request the appointment of a temporary ancillary conservator. The petition shall include:

(1) The petitioner's name and address;

(2) the proposed ward's or proposed conservatee's name, age, date of birth, address of permanent residence, and present address or whereabouts, if different from the proposed ward's or proposed conservatee's permanent residence;

(3) a statement that it is the petitioner's belief that there is an imminent danger to the physical health or safety of the proposed ward requiring immediate action to be taken to protect the proposed ward, or that there is an imminent danger that the estate of the proposed conservatee will be significantly depleted unless immediate action is taken to protect the estate, or both;

(4) the factual basis upon which the petitioner alleges this imminent danger;

(5) the names and addresses of witnesses by whom the truth of this petition may be proved;

(6) the name, address and relationship to the proposed ward or proposed conservatee, if any, of the individual or corporation whom the petitioner suggests that the court appoint as the temporary guardian or temporary conservator, or both, and if the proposed temporary guardian or temporary conservator is under contract with the Kansas guardianship program, that fact; and

(7) a request that the court make an ex parte determination that there exists such imminent danger, and that the court appoint a temporary guardian or a temporary conservator, or both, with such powers as the court deems necessary to protect the proposed ward or the estate of the proposed conservatee.

(b) (1) If the court determines that there is good cause to believe that the proposed ward or proposed conservatee is an adult with an impairment in need of a guardian or a conservator, or both, or is a minor in need of a guardian or a conservator, or both, or is a minor with an impairment in need of a guardian or a conservator, or both, or is a person who has been previously adjudged as impaired in another state, or is a person in need of an ancillary conservator, as alleged in the original petition, and that there exists an imminent danger to the physical health or safety of the proposed ward, or that there exists an imminent danger that the estate of the proposed conservatee will be significantly depleted, the court may enter an ex parte emergency order appointing a temporary guardian or a temporary conservator, or both.

(2) The court shall specify what powers and duties as provided for in K.S.A. 59-3075, 59-3076, 59-3077, 59-3078, 59-3079 or 59-3080, and amendments thereto, the temporary guardian or temporary conservator shall have. The court may further authorize the temporary guardian or temporary conservator to seek appropriate injunctive or other immediate relief from any appropriate court or other authority.

(3) Subject to the provisions of subsection (g), the court shall specify within its order when the authority of the temporary guardian or temporary conservator, or both, shall expire, but in no case shall the court specify a date beyond 30 days following the issuance of the order. The court may issue successive orders extending the authority of a temporary guardian or temporary conservator, or both, only upon the filing of a written request for such, and following a hearing held similarly as provided for in subsection (e) to determine the need for and appropriateness of any such extension.

(4) The court shall order that a copy of any order issued pursuant to this subsection be promptly served upon the proposed ward or proposed conservatee, the attorney for the proposed ward or proposed conservatee, the spouse of the proposed ward or proposed conservatee, and in the case of a minor, the natural guardian of the minor, along with notice. Such notice shall specify the rights of the proposed ward or proposed conservatee, and of others, consistent with the provisions of subsection (c).

(c) If the court enters an ex parte order appointing a temporary guardian or a temporary conservator, or both, the proposed ward or proposed conservatee, the attorney for the proposed ward or proposed conservatee, the spouse of the proposed ward or proposed conservatee, or in the case of a minor, the natural guardian of the minor, may request a hearing on the matter if a written request for such is filed with the court not later than the third day following the entry of the ex parte order, or of service of the ex parte order upon the proposed ward or proposed conservatee, if later. Upon receipt of such a request, the court shall fix the time and place for a hearing upon the request, which hearing shall be held not later than the second day following the filing of the request, excluding any Saturday, Sunday, legal holiday, or day on which the office of the clerk of the court is not accessible, and shall direct how and to whom notice of such hearing shall be given.

(d) In lieu of entering an ex parte emergency order of appointment of a temporary guardian or a temporary conservator, or both, the court may deny the relief requested or set the time and place for a hearing to be held on the request for the appointment of a temporary guardian or a temporary conservator, or both, which hearing shall be held not later than the second day following the filing of the petition, excluding any Saturday, Sunday, legal holiday, or day on which the office of the clerk of the court is not accessible. The court may direct that notice thereof be given to the petitioner, the original petitioner, if different, the proposed ward or proposed conservatee, the spouse of the proposed ward or proposed conservatee, in the case of a minor, the natural guardian of the minor, and such other persons as the court determines appropriate. The court shall determine by whom and in what manner such notice shall be given. The court may enter an order requiring that the proposed ward or proposed conservatee appear at the time and place of the hearing unless the court makes a finding prior to the hearing that the presence of the proposed ward or proposed conservatee will be injurious to the person's health or welfare, or that the proposed ward's or proposed conservatee's impairment is such that the person could not participate in the proceedings, or that the proposed ward or proposed conservatee has filed with the court a written waiver of such person's right to appear in person. In any such case, the court shall enter in the record of the proceedings the facts upon which the court has found that the presence of the proposed ward or proposed conservatee at the hearing should be excused.

(e) Any hearing held pursuant to subsection (b)(3), (c) or (d) shall be conducted in as informal a manner as may be consistent with orderly procedure. The rules governing evidentiary and procedural matters shall be applied in a manner so as to facilitate informal, efficient presentation of all relevant, probative evidence and resolution of the issues with due regard for the interests of all parties.

(f) If after any hearing held pursuant to subsection (c) or (d) the court determines that there is good cause to believe that the proposed ward or proposed conservatee is an adult with an impairment in need of a guardian or a conservator, or both, or a minor in need of a guardian or a conservator, or both, or a minor with an impairment in need of a guardian or a conservator, or both, or a person who has been previously adjudged as impaired in another state, or a person in need of an ancillary conservator, as alleged in the original petition, and that there exists an imminent danger to the physical health or safety of the proposed ward, or that there exists an imminent danger that the estate of the proposed conservatee will be significantly depleted, the court may appoint, or continue the appointment of, a temporary guardian or a temporary conservator, or both, and the court shall specify what duties, responsibilities, powers and authorities as provided for in K.S.A. 59-3075, 59-3076, 59-3077, 59-3078 or 59-3079, and amendments thereto, the temporary guardian or temporary conservator shall have. The court may further authorize the temporary guardian or temporary conservator to seek appropriate injunctive or other immediate relief from any appropriate court or other authority. Otherwise, if the court determines that there is good cause to believe that the proposed ward or proposed conservatee is an adult with an impairment in need of a guardian or a conservator, or both, or a minor in need of a guardian or a conservator, or both, or a minor with an impairment in need of a guardian or a conservator, or both, or a person who has been previously adjudged as impaired in another state, or a person in need of an ancillary conservator, as alleged in the original petition, but that there is not good cause to believe that there exists an imminent danger to the physical health or safety of the proposed ward, or that there exists an imminent danger that the estate of the proposed conservatee will be significantly depleted, the court shall deny the request for the appointment of a temporary guardian or a temporary conservator, or both, or shall terminate the earlier appointment of the temporary guardian or temporary conservator, or both, but shall continue the matter to trial on the original petition provided for in K.S.A. 59-3067, and amendments thereto.

(g) The appointment and authority of any temporary guardian or temporary conservator shall expire at the conclusion of the trial provided for in K.S.A. 59-3067, and amendments thereto, if the petition is denied, or upon the issuance of appropriate letters to any guardian or conservator appointed by the court at the conclusion of the trial, or as otherwise ordered by the court, but such expiration shall not affect the validity of any action taken pursuant to the authority of the temporary guardian or temporary conservator during the time of such person's appointment. The temporary guardian or temporary conservator shall be required to provide an accounting as directed by the court.

(h) If, after any hearing held pursuant to subsection (c) or (d), the court finds that there has not been shown sufficient evidence to cause the court to believe that the proposed ward or proposed conservatee is an adult with an impairment in need of a guardian or a conservator, or both, or a minor in need of a guardian or a conservator, or both, or a minor with an impairment in need of a guardian or a conservator, or both, or a person who has been previously adjudged as impaired in another state, or a person in need of an ancillary conservator, as alleged in the original petition, the court shall dismiss the petition requesting the appointment of a temporary guardian or a temporary conservator, or both, and may dismiss the original petition.

History: L. 2002, ch. 114, § 24; L. 2010, ch. 11, § 13; Apr. 1.



59-3074 Standby guardian; standby conservator; petition; appointment; oath; bond; authority; reports.

59-3074. Standby guardian; standby conservator; petition; appointment; oath; bond; authority; reports. (a) Any person may file at any time after the filing of the petition provided for in K.S.A. 59-3058, 59-3059, 59-3060 or 59-3061, and amendments thereto, in addition to that original petition, or as a part thereof, or at any time after the appointment of a guardian or a conservator as provided for in K.S.A. 59-3067, and amendments thereto, a verified petition requesting the appointment of a standby guardian or a standby conservator, or both. The petition shall include:

(1) The petitioner's name and address, and if the petitioner is the ward's or conservatee's court appointed guardian or conservator, that fact;

(2) the proposed ward's, ward's, proposed conservatee's or conservatee's name, age, date of birth, address of permanent residence, and present address or whereabouts, if different from the proposed ward's, ward's, proposed conservatee's or conservatee's permanent residence;

(3) the name and address of the ward's or conservatee's court appointed guardian or conservator, if different from the petitioner;

(4) the factual basis upon which the petitioner alleges the need for a standby guardian or standby conservator, or both, or that it would be in the best interests of the proposed ward, ward, proposed conservatee or conservatee to have the court appoint a standby guardian or standby conservator, or both;

(5) the names and addresses of witnesses by whom the truth of this petition may be proved;

(6) the name, address and relationship to the proposed ward, ward, proposed conservatee or conservatee, if any, of the individual or corporation whom the petitioner suggests that the court appoint as the standby guardian or standby conservator, and if the suggested standby guardian or conservator is under contract with the Kansas guardianship program, that fact; and

(7) a request that the court make a determination that there is a need for the court to appoint a standby guardian or a standby conservator, or both, or that it would be in the best interests of the proposed ward, ward, proposed conservatee or conservatee for the court to appoint a standby guardian or standby conservator, or both, and that the court make such appointment.

(b) When the court appoints either an individual or a corporation as a guardian or a conservator, or both, the court may appoint an additional individual or corporation as the standby guardian or standby conservator, or both. Such standby guardian or conservator shall be selected in accordance with the provisions of K.S.A. 59-3068, and amendments thereto.

(c) If the court appoints a standby guardian, the court shall require that the individual or a representative on behalf of the corporation file with the court an oath or affirmation as required by K.S.A. 59-1702, and amendments thereto, and upon the filing of such oath or affirmation, the court may issue letters of authority to the standby guardian.

(d) If the court appoints a standby conservator, the court shall require that the individual or a representative on behalf of the corporation file with the court a bond in such amount and with such surety as the court shall specify, and upon the filing of such bond, if required, the court may issue letters of authority to the standby conservator.

(e) A standby guardian shall have the authority and responsibility to assume the duties, responsibilities, powers and authorities assigned to the guardian upon the temporary absence or impairment of the guardian, or the resignation or death of the guardian. Within 10 days of such assumption, the standby guardian shall file with the court a written notice of that fact and a written report of the circumstances which caused the standby guardian to have assumed those duties, responsibilities, powers and authorities. The report shall specify whether such assumption is intended to be only temporary and the date by which it is expected that the guardian shall be able to reassume such duties, responsibilities, powers and authorities, or that the guardian is thought to be permanently unable to reassume such duties, responsibilities, powers and authorities. This notice and report may be accompanied by or include a petition pursuant to K.S.A. 59-3088, and amendments thereto, requesting the appointment of a successor guardian.

(f) A standby conservator shall have the authority and responsibility to assume the duties, responsibilities, powers and authorities assigned to the conservator upon the temporary absence or impairment of the conservator, or the resignation or death of the conservator, only if the standby conservator shall file with the court a written notice of temporary absence, impairment, resignation or death of the conservator. The notice shall specify if the absence or impairment of the conservator is expected to be only temporary, the date by which it is expected that the conservator shall be able to reassume such duties, responsibilities, powers and authorities, and the reasons why the standby conservator believes it is necessary for the standby conservator to assume the duties, responsibilities, powers and authorities of the conservator. Otherwise, the notice shall advise the court that proceedings pursuant to K.S.A. 59-3088, and amendments thereto, to appoint a successor conservator are required, or the notice may be accompanied by or include a petition requesting the appointment of a successor conservator. Upon receipt of such notice, the court may specify a bond that the standby conservator shall file with the court before assuming such duties, responsibilities, powers and authorities, or may authorize the standby conservator to assume such of the conservator's duties, responsibilities, powers and authorities as the court shall specify.

(g) Upon receipt of a notice as provided for in subsection (e) or (f), the court may set a hearing to review the circumstances of the ward or conservatee as provided for in K.S.A. 59-3084 or 59-3085, and amendments thereto, or may otherwise proceed pursuant to K.S.A. 59-3088, and amendments thereto, to remove the guardian or conservator, or both, and to appoint a successor guardian or conservator, or both.

(h) If before proceedings pursuant to K.S.A. 59-3088, and amendments thereto, to remove the guardian or conservator, or both, or to appoint a successor guardian or conservator, or both, have been commenced, the guardian or conservator is able to reassume the duties, responsibilities, powers and authorities of such appointment, the guardian or conservator, or both, shall so notify the court, in writing, of that reassumption and appropriately shall report to the court within the next scheduled report or accounting as required pursuant to K.S.A. 59-3083, and amendments thereto. Such report or accounting may include or attach a report or accounting of the standby guardian or standby conservator.

History: L. 2002, ch. 114, § 25; July 1.



59-3075 Guardian's duties, responsibilities, powers and authorities.

59-3075. Guardian's duties, responsibilities, powers and authorities. (a) (1) The individual or corporation appointed by the court to serve as the guardian shall carry out diligently and in good faith, the general duties and responsibilities, and shall have the general powers and authorities, provided for in this section as well as any specific duties, responsibilities, powers and authorities assigned to the guardian by the court. In doing so, a guardian shall at all times be subject to the control and direction of the court, and shall act in accordance with the provisions of any guardianship plan filed with the court pursuant to K.S.A. 59-3076, and amendments thereto. The court shall have the authority to appoint counsel for the guardian, and the fees of such attorney may be assessed as costs pursuant to K.S.A. 59-3094, and amendments thereto.

(2) A guardian shall become and remain personally acquainted with the ward, the spouse of the ward and with other interested persons associated with the ward and who are knowledgeable about the ward, the ward's needs and the ward's responsibilities. A guardian shall exercise authority only as necessitated by the ward's limitations. A guardian shall encourage the ward to participate in making decisions affecting the ward. A guardian shall encourage the ward to act on the ward's own behalf to the extent the ward is able. A guardian shall encourage the ward to develop or regain the skills and abilities necessary to meet the ward's own essential needs and to otherwise manage the ward's own affairs. In making decisions on behalf of the ward, a guardian shall consider the expressed desires and personal values of the ward to the extent known to the guardian. A guardian shall strive to assure that the personal, civil and human rights of the ward are protected. A guardian shall at all times act in the best interests of the ward and shall exercise reasonable care, diligence and prudence.

(b) A guardian shall have the following general duties, responsibilities, powers and authorities:

(1) If the ward is a minor, to have the custody and control of the minor, and to provide for the minor's care, treatment, habilitation, education, support and maintenance;

(2) if the ward is an adult, to take charge of the person of the ward, and to provide for the ward's care, treatment, habilitation, education, support and maintenance;

(3) to consider and either provide on behalf of the ward necessary or required consents or refuse the same;

(4) to assure that the ward resides in the least restrictive setting appropriate to the needs of the ward and which is reasonably available;

(5) to assure that the ward receives any necessary and reasonably available medical care, consistent with the provisions of K.S.A. 59-3077, and amendments thereto, when applicable, and any reasonably available nonmedical care or other services as may be needed to preserve the health of the ward or to assist the ward to develop or retain skills and abilities;

(6) to promote and protect the comfort, safety, health and welfare of the ward;

(7) to make necessary determinations and arrangements for, and to give the necessary consents in regard to, the ward's funeral arrangements, burial or cremation, the performance of an autopsy upon the body of the ward, and anatomical gifts of the ward, subject to the provisions and limitations provided for in K.S.A. 2015 Supp. 65-3228, K.S.A. 65-2893 and 65-1734, and amendments thereto; and

(8) to exercise all powers and to discharge all duties necessary or proper to implement the provisions of this section.

(c) A guardian shall not be obligated by virtue of the guardian's appointment to use the guardian's own financial resources for the support of the ward.

(d) A guardian shall not be liable to a third person for the acts of the ward solely by virtue of the guardian's appointment, nor shall a guardian who exercises reasonable care in selecting a third person to provide any medical or other care, treatment or service for the ward be liable for any injury to the ward resulting from the wrongful conduct of that third person.

(e) A guardian shall not have the power:

(1) To prohibit the marriage or divorce of the ward;

(2) to consent, on behalf of the ward, to the termination of the ward's parental rights;

(3) to consent to the adoption of the ward, unless approved by the court;

(4) to consent, on behalf of the ward, to any psychosurgery, removal of any bodily organ, or amputation of any limb, unless such surgery, removal or amputation has been approved in advance by the court, except in an emergency and when necessary to preserve the life of the ward or to prevent serious and irreparable impairment to the physical health of the ward;

(5) to consent, on behalf of the ward, to the sterilization of the ward, unless approved by the court following a due process hearing held for the purposes of determining whether to approve such, and during which hearing the ward is represented by an attorney appointed by the court;

(6) to consent, on behalf of the ward, to the performance of any experimental biomedical or behavioral procedure on the ward, or for the ward to be a participant in any biomedical or behavioral experiment, without the prior review and approval of such by either an institutional review board as provided for in title 45, part 46 of the code of federal regulations, or if such regulations do not apply, then by a review committee established by the agency, institution or treatment facility at which the procedure or experiment is proposed to occur, composed of members selected for the purposes of determining whether the proposed procedure or experiment:

(A) Does not involve any significant risk of harm to the physical or mental health of the ward, or the use of aversive stimulants, and is intended to preserve the life or health of the ward or to assist the ward to develop or regain skills or abilities; or

(B) involves a significant risk of harm to the physical or mental health of the ward, or the use of an aversive stimulant, but that the conducting of the proposed procedure or experiment is intended either to preserve the life of the ward, or to significantly improve the quality of life of the ward, or to assist the ward to develop or regain significant skills or abilities, and that the guardian has been fully informed concerning the potential risks and benefits of the proposed procedure or experiment or of any aversive stimulant proposed to be used, and as to how and under what circumstances the aversive stimulant may be used, and has specifically consented to such;

(7) to consent, on behalf of the ward, to the withholding or withdrawal of life-saving or life sustaining medical care, treatment, services or procedures, except:

(A) In accordance with the provisions of any declaration of the ward made pursuant to the provisions of K.S.A. 65-28,101 through 65-28,109, and amendments thereto; or

(B) if the ward, prior to the court's appointment of a guardian pursuant to K.S.A. 59-3067, and amendments thereto, shall have executed a durable power of attorney for health care decisions pursuant to K.S.A. 58-629, and amendments thereto, and such shall not have been revoked by the ward prior thereto, and there is included therein any provision relevant to the withholding or withdrawal of life-saving or life-sustaining medical care, treatment, services or procedures, then the guardian shall have the authority to act as provided for therein, even if the guardian has revoked or otherwise amended that power of attorney pursuant to the authority of K.S.A. 58-627, and amendments thereto, or the guardian may allow the agent appointed by the ward to act on the ward's behalf if the guardian has not revoked or otherwise amended that power of attorney; or

(C) in the circumstances where the ward's treating physician shall certify in writing to the guardian that the ward is in a persistent vegetative state or is suffering from an illness or other medical condition for which further treatment, other than for the relief of pain, would not likely prolong the life of the ward other than by artificial means, nor would be likely to restore to the ward any significant degree of capabilities beyond those the ward currently possesses, and which opinion is concurred in by either a second physician or by any medical ethics or similar committee to which the health care provider has access established for the purposes of reviewing such circumstances and the appropriateness of any type of physician's order which would have the effect of withholding or withdrawing life-saving or life sustaining medical care, treatment, services or procedures. Such written certification shall be approved by an order issued by the court;

(8) to exercise any control or authority over the ward's estate, except if the court shall specifically authorize such. The court may assign such authority to the guardian, including the authority to establish certain trusts as provided in K.S.A. 59-3080, and amendments thereto, and may waive the requirement of the posting of a bond, only if:

(A) Initially, the combined value of any funds and property in the possession of the ward or in the possession of any other person or entity, but which the ward is otherwise entitled to possess, equals $10,000 or less; and

(B) either the court requires the guardian to report to the court the commencement of the exercising of such authority, or requires the guardian to specifically request of the court the authority to commence the exercise of such authority, as the court shall specify; and

(C) the court also requires the guardian, whenever the combined value of such funds and property exceeds $10,000, to:

(i) File a guardianship plan as provided for in K.S.A. 59-3076, and amendments thereto, which contains elements similar to those which would be contained in a conservatorship plan as provided for in K.S.A. 59-3078, and amendments thereto;

(ii) petition the court for appointment of a conservator as provided for in K.S.A. 59-3058, 59-3059 or 59-3060, and amendments thereto; or

(iii) notify the court as the court shall specify that the value of the conservatee's estate has equaled or exceeded $10,000, if the court has earlier appointed a conservator but did not issue letters of conservatorship pending such notification; and

(9) to place the ward in a treatment facility as defined in K.S.A. 59-3077, and amendments thereto, except if authorized by the court as provided for therein.

(f) The guardian shall file with the court reports concerning the status of the ward and the actions of the guardian as the court shall direct pursuant to K.S.A. 59-3083, and amendments thereto.

History: L. 2002, ch. 114, § 26; L. 2007, ch. 127, § 30; July 1.



59-3076 Guardianship plan; contents; effectuation; revision.

59-3076. Guardianship plan; contents; effectuation; revision. (a) At any time, the court may require the guardian, or the guardian may at any time choose, to develop and file with the court a plan for the care of the ward. This plan shall be developed consistent with the provisions of subsection (a) of  K.S.A. 59-3075, and amendments thereto. This plan may provide for, but need not be limited to providing for:

(1) Where the ward will reside, including any proposal to admit the ward to any nursing facility;

(2) what degree of autonomy the ward will have with regard to making choices concerning such matters as attending any educational or vocational training, employment, volunteering for any type of service or activity, traveling independently, and obtaining either routine or specified medical care without the guardian's consent, and what restrictions the guardian will place upon the ward with regard to such choices; and

(3) what restrictions, if any, the guardian will place on whom the ward may associate with, and if so, the names of any persons the guardian will restrict from association with the ward.

(b) If the court has not also appointed a conservator for the ward, the court may further require the guardian, or the guardian may choose, to include as a part of the guardian's plan, what restrictions, if any, the guardian will place upon the ward's use of the ward's financial assets or the ward's access to those assets. In any case, the court shall not approve any guardianship plan which does not comply with the provisions of subsection (e)(8) of  K.S.A. 59-3075, and amendments thereto, if applicable.

(c) If required by the court, the court may set a date by which this guardianship plan shall be filed with the court. Otherwise, the guardian may at any time file a plan with the court. Upon the filing of a plan, the court may require the guardian to give notice thereof to such persons as the court directs. Any interested party may request that the court conduct a hearing concerning any plan filed with the court. The court may require the guardian to amend or withdraw any plan filed.

(d) Any guardianship plan filed with the court shall be effectuated by the guardian to the maximum extent possible consistent with any changing circumstances of the ward. Within each report concerning the status of the ward submitted to the court as the court directs pursuant to  K.S.A. 59-3084, and amendments thereto, the guardian shall explain any actions taken in deviance from the plan and the reasons therefor.

(e) At any time deemed appropriate by the guardian, the guardian may file a revised guardianship plan consistent with the provisions of this section.

History: L. 2002, ch. 114, § 27; July 1.



59-3077 Authority of guardian to admit ward to treatment facility; petition; contents; notice; hearing; procedure.

59-3077. Authority of guardian to admit ward to treatment facility; petition; contents; notice; hearing; procedure. (a) At any time after the filing of the petition provided for in K.S.A. 59-3058, 59-3059, 59-3060 or 59-3061, and amendments thereto, any person may file in addition to that original petition, or as a part thereof, or at any time after the appointment of a temporary guardian as provided for in K.S.A. 59-3073, and amendments thereto, or a guardian as provided for in K.S.A. 59-3067, and amendments thereto, the temporary guardian or guardian may file, a verified petition requesting that the court grant authority to the temporary guardian or guardian to admit the proposed ward or ward to a treatment facility, as defined in subsection (h), and to consent to the care and treatment of the proposed ward or ward therein. The petition shall include:

(1) The petitioner's name and address, and if the petitioner is the proposed ward's or ward's court appointed temporary guardian or guardian, that fact;

(2) the proposed ward's or ward's name, age, date of birth, address of permanent residence, and present address or whereabouts, if different from the proposed ward's or ward's permanent residence;

(3) the name and address of the proposed ward's or ward's court appointed temporary guardian or guardian, if different from the petitioner;

(4) the factual basis upon which the petitioner alleges the need for the proposed ward or ward to be admitted to and treated at a treatment facility, or for the proposed ward or ward to continue to be treated at the treatment facility to which the proposed ward or ward has already been admitted, or for the guardian to have continuing authority to admit the ward for care and treatment at a treatment facility pursuant to subsection (b)(3) of K.S.A. 59-2949, or subsection (b)(3) of K.S.A. 59-29b49, and amendments thereto;

(5) the names and addresses of witnesses by whom the truth of this petition may be proved; and

(6) a request that the court find that the proposed ward or ward is in need of being admitted to and treated at a treatment facility, and that the court grant to the temporary guardian or guardian the authority to admit the proposed ward or ward to a treatment facility and to consent to the care and treatment of the proposed ward or ward therein.

(b) The petition may be accompanied by a report of an examination and evaluation of the proposed ward or ward conducted by an appropriately qualified professional, which shows that the criteria set out in K.S.A. 39-1803, subsection (e) of K.S.A. 59-2946, subsection (f) of K.S.A. 59-29b46 or K.S.A. 76-12b03, and amendments thereto, are met.

(c) Upon the filing of such a petition, the court shall issue the following:

(1) An order fixing the date, time and place of a hearing on the petition. Such hearing, in the court's discretion, may be conducted in a courtroom, a treatment facility or at some other suitable place. The time fixed in the order shall in no event be earlier than seven days or later than 21 days after the date of the filing of the petition. The court may consolidate this hearing with the trial upon the original petition filed pursuant to K.S.A. 59-3058, 59-3059, 59-3060 or 59-3061, and amendments thereto, or with the trial provided for in the care and treatment act for mentally ill persons or the care and treatment act for persons with an alcohol or substance abuse problem, if the petition also incorporates the allegations required by, and is filed in compliance with, the provisions of either of those acts.

(2) An order requiring that the proposed ward or ward appear at the time and place of the hearing on the petition unless the court makes a finding prior to the hearing that the presence of the proposed ward or ward will be injurious to the person's health or welfare, or that the proposed ward's or ward's impairment is such that the person could not meaningfully participate in the proceedings, or that the proposed ward or ward has filed with the court a written waiver of such ward's right to appear in person. In any such case, the court shall enter in the record of the proceedings the facts upon which the court has found that the presence of the proposed ward or ward at the hearing should be excused. Notwithstanding the foregoing provisions of this subsection, if the proposed ward or ward files with the court at least one day prior to the date of the hearing a written notice stating the person's desire to be present at the hearing, the court shall order that the person must be present at the hearing.

(3) An order appointing an attorney to represent the proposed ward or ward. The court shall give preference, in the appointment of this attorney, to any attorney who has represented the proposed ward or ward in other matters, if the court has knowledge of that prior representation. The proposed ward, or the ward with the consent of the ward's conservator, if one has been appointed, shall have the right to engage an attorney of the proposed ward's or ward's choice and, in such case, the attorney appointed by the court shall be relieved of all duties by the court. Any appointment made by the court shall terminate upon a final determination of the petition and any appeal therefrom, unless the court continues the appointment by further order.

(4) An order fixing the date, time and a place that is in the best interest of the proposed ward or ward, at which the proposed ward or ward shall have the opportunity to consult with such ward's attorney. This consultation shall be scheduled to occur prior to the time at which the examination and evaluation ordered pursuant to subsection (d)(1), if ordered, is scheduled to occur.

(5) A notice similar to that provided for in K.S.A. 59-3066, and amendments thereto.

(d) Upon the filing of such a petition, the court may issue the following:

(1) An order for a psychological or other examination and evaluation of the proposed ward or ward, as may be specified by the court. The court may order the proposed ward or ward to submit to such an examination and evaluation to be conducted through a general hospital, psychiatric hospital, community mental health center, community developmental disability organization, or by a private physician, psychiatrist, psychologist or other person appointed by the court who is qualified to examine and evaluate the proposed ward or ward. The costs of this examination and evaluation shall be assessed as provided for in K.S.A. 59-3094, and amendments thereto.

(2) If the petition is accompanied by a report of an examination and evaluation of the proposed ward or ward as provided for in subsection (b), an order granting temporary authority to the temporary guardian or guardian to admit the proposed ward or ward to a treatment facility and to consent to the care and treatment of the proposed ward or ward therein. Any such order shall expire immediately after the hearing upon the petition, or as the court may otherwise specify, or upon the discharge of the proposed ward or ward by the head of the treatment facility, if the proposed ward or ward is discharged prior to the time at which the order would otherwise expire.

(3) For good cause shown, an order of continuance of the hearing.

(4) For good cause shown, an order of advancement of the hearing.

(5) For good cause shown, an order changing the place of the hearing.

(e) The hearing on the petition shall be held at the time and place specified in the court's order issued pursuant to subsection (c), unless an order of advancement, continuance, or a change of place of the hearing has been issued pursuant to subsection (d). The petitioner and the proposed ward or ward shall each be afforded an opportunity to appear at the hearing, to testify and to present and cross-examine witnesses. If the hearing has been consolidated with a trial being held pursuant to either the care and treatment act for mentally ill persons or the care and treatment act for persons with an alcohol or substance abuse problem, persons not necessary for the conduct of the proceedings may be excluded as provided for in those acts. The hearing shall be conducted in as informal a manner as may be consistent with orderly procedure. The court shall have the authority to receive all relevant and material evidence which may be offered, including the testimony or written report, findings or recommendations of any professional or other person who has examined or evaluated the proposed ward or ward pursuant to any order issued by the court pursuant to subsection (d). Such evidence shall not be privileged for the purpose of this hearing.

(f) Upon completion of the hearing, if the court finds by clear and convincing evidence that the criteria set out in K.S.A. 39-1803, subsection (e) of K.S.A. 59-2946, subsection (f) of K.S.A. 59-29b46 or K.S.A. 76-12b03, and amendments thereto, are met, and after a careful consideration of reasonable alternatives to admission of the proposed ward or ward to a treatment facility, the court may enter an order granting such authority to the temporary guardian or guardian as is appropriate, including continuing authority to the guardian to readmit the ward to an appropriate treatment facility as may later become necessary. Any such grant of continuing authority shall expire two years after the date of final discharge of the ward from such a treatment facility if the ward has not had to be readmitted to a treatment facility during that two-year period of time. Thereafter, any such grant of continuing authority may be renewed only after the filing of another petition seeking authority in compliance with the provision of this section.

(g) Nothing herein shall be construed so as to prohibit the head of a treatment facility from admitting a proposed ward or ward to that facility as a voluntary patient if the head of the treatment facility is satisfied that the proposed ward or ward at that time has the capacity to understand such ward's illness and need for treatment, and to consent to such ward's admission and treatment. Upon any such admission, the head of the treatment facility shall give notice to the temporary guardian or guardian as soon as possible of the ward's admission, and shall provide to the temporary guardian or guardian copies of any consents the proposed ward or ward has given. Thereafter, the temporary guardian or guardian shall timely either seek to obtain proper authority pursuant to this section to admit the proposed ward or ward to a treatment facility and to consent to further care and treatment, or shall otherwise assume responsibility for the care of the proposed ward or ward, consistent with the authority of the temporary guardian or guardian, and may arrange for the discharge from the facility of the proposed ward or ward, unless the head of the treatment facility shall file a petition requesting the involuntary commitment of the proposed ward or ward to that or some other facility.

(h) As used herein, "treatment facility" means the Kansas neurological institute, Larned state hospital, Osawatomie state hospital, Parsons state hospital and training center, the rainbow mental health facility, any intermediate care facility for people with intellectual disability, any psychiatric hospital licensed pursuant to K.S.A. 75-3307b, and amendments thereto, and any other facility for mentally ill persons or people with intellectual or developmental disabilities licensed pursuant to K.S.A. 75-3307b, and amendments thereto, if the proposed ward or ward is to be admitted as an inpatient or resident of that facility.

History: L. 2002, ch. 114, § 28; L. 2012, ch. 91, § 38; July 1.



59-3078 Conservator's duties, responsibilities, powers and authorities.

59-3078. Conservator's duties, responsibilities, powers and authorities. (a) (1) The individual or corporation appointed by the court to serve as the conservator shall carry out diligently and in good faith the general duties and responsibilities, and shall have the general powers and authorities, provided for in this section, as well as any specific duties, responsibilities, powers and authorities assigned to the conservator by the court. In doing so, a conservator at all times shall be subject to the control and direction of the court, and shall act in accordance with the provisions of any conservatorship plan filed with the court pursuant to K.S.A. 59-3079, and amendments thereto. The court shall have the authority to appoint counsel for the conservator, and the fees of such attorney may be assessed as costs pursuant to K.S.A. 59-3094, and amendments thereto.

(2) A conservator, in the exercise of the conservator's responsibilities and authorities, should become aware of the conservatee's needs and responsibilities. A conservator shall exercise authority only as necessitated by the conservatee's limitations. A conservator shall encourage the conservatee to participate in the making of decisions affecting the conservatee's estate. A conservator shall encourage the conservatee to manage as much of the conservatee's estate as the conservatee is able to manage. A conservator shall consider and, to the extent possible, act in accordance with the expressed desires and personal values of the conservatee. A conservator shall assist the conservatee in developing or regaining the skills and abilities necessary in order for the conservatee to be able to manage the conservatee's own estate. A conservator shall strive to assure that the personal, civil and human rights of the conservatee are protected. A conservator shall at all times act in the best interests of the conservatee and shall exercise reasonable care, diligence and prudence.

(b) A conservator shall have the following general duties, responsibilities, powers and authorities:

(1) To pay the reasonable charges for the support, maintenance, care, treatment, habilitation and education of the conservatee in a manner suitable to the conservatee's station in life and the value of the conservatee's estate; but nothing herein shall be construed to release a natural guardian from the ordinary obligations imposed by law for the support, maintenance, care, treatment, habilitation and education of the natural guardian's minor children;

(2) to pay all just and lawful debts of the conservatee and the reasonable charges for the support, maintenance, care, treatment, habilitation and education of the conservatee's spouse and minor children;

(3) to separately possess and manage all the assets of the estate of the conservatee and to collect all debts and assert all claims in favor of the conservatee, and with the approval of the court, to compromise the same. The conservator shall keep any property of the conservatee's estate insured against theft, other loss or damage, in reasonable amounts based upon the value of the estate, and for the benefit of the conservatee or the conservatee's estate;

(4) to prosecute and defend all actions in the name of the conservatee or as necessary to protect the interests of the conservatee;

(5) to sell assets of the conservatee's estate when the interests of the conservatee or conservatee's estate require the sale thereof;

(6) to possess and manage any ongoing business that the conservatee was managing and operating prior to the appointment of the conservator, and to divest the conservatee's estate of any interests therein, with the approval of the court, when the conservator deems it in the best interests of the conservatee or the conservatee's estate to do so; and

(7) to invest all funds in a manner which is reasonably prudent in view of the value of the conservatee's estate, except as may be currently needed for payment of any debts and charges as provided for herein. If the conservator shall expend or invest any funds from the conservatee's estate for the purchase of any policy of insurance or annuity contract, the conservator shall reserve to the conservatee the right to change the beneficiary thereof upon the termination of the conservatorship and of any guardianship which may have been established for the conservatee.

(c) A conservator shall not be obligated by virtue of the conservator's appointment to use the conservator's own financial resources for the support of the conservatee.

(d) A conservator shall not be personally liable:

(1) To a third person for the acts of the conservatee solely by virtue of the conservator's appointment, nor shall a conservator who exercises reasonable care in selecting a third person to provide any service to the conservatee's estate be liable for any loss to the conservatee's estate resulting from the wrongful conduct of that third person;

(2) on any mortgage note or by reason of the covenants in any instrument of conveyance duly executed by the conservator in the conservator's representative capacity as authorized by the court;

(3) on a contract properly entered into in a fiduciary capacity in the course of administration of the estate unless the conservator fails to reveal in the contract the representative capacity and to identify the estate;

(4) for obligations arising from ownership or control of property of the estate or for other acts or omissions occurring in the course of administration of the estate unless the conservator is personally at fault;

(5) for any environmental condition on or injury resulting from any environmental condition on land owned or acquired by the conservatee's estate; or

(6) for retaining, until maturity, any security or investment which is included in the conservatee's estate at the time of the establishment of the conservatorship, even though such security or investment may not be considered prudent or reasonable.

(e) A conservator shall be entitled to receive on behalf of the conservatee's estate any distributive share of the assets of an estate or trust, and shall have the same right as any other distributee or beneficiary to accept or demand distribution in kind, and may retain, until maturity, any security or investment so distributed to the conservator, even though such security or investment may not be considered prudent or reasonable.

(f) A conservator shall not have the power:

(1) To use the assets of a minor's estate to pay any obligation imposed by law upon the minor's natural guardian or natural guardians, including the support, maintenance, care, treatment, habilitation or education of the minor, except with the specific approval of the court granted upon a showing of extreme hardship;

(2) to sell, convey, lease or mortgage the conservatee's interest in the homestead of the conservatee, except with the approval of the court, and no conservator's deed or other instrument executed by virtue of the court's approval shall be valid unless the spouse, or if the spouse has been adjudicated a person with an impairment in need of a conservator, the conservator appointed for the spouse, shall join therein as one of the grantors thereof;

(3) to lease, except with the approval of the court, the possession or use of any real estate within the conservatee's estate for any period of greater than three years;

(4) to sell, convey or mortgage, except with approval of the court, any real estate within the conservatee's estate;

(5) to sell, convey, lease or mortgage, except with approval of the court, any oil, gas or other mineral interest within the conservatee's estate;

(6) to sell, convey, lease or mortgage, except with the approval of the court, the inchoate interest of the conservatee in any real estate the title to which is in the spouse of the conservatee, and no conservator's deed or other instrument executed by virtue of the court's approval shall be valid unless the spouse, or if the spouse has been adjudicated a person with an impairment in need of a conservator, the conservator appointed for the spouse, shall join therein as one of the grantors thereof;

(7) to extend, except with the approval of the court, an existing mortgage in favor of the conservatee or conservatee's estate, for a period of more than five years;

(8) to extend, except with the approval of the court, an existing mortgage which obligates the conservatee or the conservatee's estate, unless the extension agreement contains the same prepayment privileges, the rate of interest does not exceed the lowest rate in the mortgage extended, and the extension does not exceed five years; or

(9) to make any gift on behalf of the conservatee, except with the approval of the court upon a finding that:

(A) The conservatee had either in the past as a habit made similar gifts or declared an intent to make such a gift, or under the circumstances, would have made such a gift or gifts;

(B) sufficient funds and assets will remain in the conservatee's estate after the making of such a gift to meet the expected needs and responsibilities of the conservatee; and

(C) any person or entity who would have received the property to be gifted had the conservatee died at the time of the gift, but who is not the person or entity receiving the gift, has either consented to or agreed with the giving of the gift, in writing, or has received notice of the proposal to make the gift and been given the opportunity to request a hearing thereon by the court to be held prior to the court's approving the gift.

(g) The conservator shall file with the court, within 30 days of the court's issuance of letters of conservatorship as provided for in K.S.A. 59-3069, and amendments thereto, an initial inventory of all of the property and assets of the conservatee's estate, including any sources of regular income to the estate.

(h) The conservator shall file with the court accountings and other reports concerning the status of the estate and the actions of the conservator as the court shall direct pursuant to K.S.A. 59-3083, and amendments thereto.

History: L. 2002, ch. 114, § 29; July 1.



59-3079 Conservatorship plan; contents; effectuation; revision.

59-3079. Conservatorship plan; contents; effectuation; revision. (a) At any time, the court may require the conservator, or the conservator may at any time choose, to develop and file with the court a plan for the administration of the conservatee's estate. This plan shall be developed consistent with the provisions of  K.S.A. 59-3078, and amendments thereto. This plan may provide for, but need not be limited to providing for:

(1) What autonomy the conservatee will have with regard to keeping and utilizing any earnings from employment or gifts which the conservatee may have or receive; and

(2) what responsibility the conservator shall have with regard to protecting the eligibility of the conservatee for any type of public or other benefit.

(b) If required by the court, the court may set a date by which this conservatorship plan shall be filed with the court. Otherwise, the conservator may at any time file a plan with the court. Upon the filing of a plan, the court may require the conservator to give notice thereof to such persons as the court directs. Any interested party may request that the court conduct a hearing concerning any plan filed with the court. The court may require the conservator to amend or withdraw any plan filed.

(c) Any conservatorship plan filed with the court shall be effectuated by the conservator to the maximum extent possible consistent with any changing circumstances of the conservatee. Within each accounting submitted to the court as the court directs pursuant to K.S.A. 59-3083, and amendments thereto, the conservator shall explain any actions taken in deviance from the plan and the reasons therefor.

(d) At any time deemed appropriate by the conservator, the conservator may file a revised conservatorship plan consistent with the provisions of this section.

History: L. 2002, ch. 114, § 30; July 1.



59-3080 Authority of conservator or guardian to establish certain trusts; petition; contents; notice; hearing; procedure.

59-3080. Authority of conservator or guardian to establish certain trusts; petition; contents; notice; hearing; procedure. (a) At any time the conservator, or the guardian if the guardian has been granted the authority to exercise control or authority over the ward's estate pursuant to subsection (e)(8) of K.S.A. 59-3075, and amendments thereto, may file a verified petition requesting that the court grant authority to the conservator or guardian to establish an irrevocable trust which will enable the conservatee or ward to qualify for benefits from any federal, state or local government program, or which will accelerate the conservatee's or ward's qualification for such benefits.

(b) The petition shall include:

(1) The conservator's or guardian's name and address, and if the conservator is the petitioner and is both the conservator and the guardian, a statement of that fact, or if the guardian is the petitioner, a statement that the court has previously granted to the guardian the authority to exercise control or authority over the ward's estate;

(2) the conservatee's or ward's name, age, date of birth, address of permanent residence, and present address or whereabouts, if different from the conservatee's or ward's permanent residence;

(3) the name and address of the conservatee's court appointed guardian, if a guardian has been appointed by the court and is different from the conservator;

(4) the names and addresses of any spouse, adult children and adult grandchildren of the conservatee or ward, and those of any parents and adult siblings of the conservatee or ward, or if no such names or addresses are known to the petitioner, the name and address of at least one adult who is nearest in kinship to the conservatee, or if none, that fact. If no such names and addresses are known to the petitioner, but the petitioner has reason to believe such persons exist, then the petition shall state that fact and that the petitioner has made diligent inquiry to learn those names and addresses;

(5) a statement of whether the secretary for children and families has an interest in the matter by virtue of the purpose of the trust being to enable the conservatee or ward to qualify for benefits from any program administered by the secretary;

(6) the names and addresses of other persons, if any, whom the petitioner knows to have an interest in the matter, or a statement that the petitioner knows of no other persons having an interest in the matter;

(7) a description of the funds or assets of the conservatee or ward which the petitioner proposes to transfer to a trust;

(8) the factual basis upon which the petitioner alleges the need for such a trust;

(9) the names and addresses of witnesses by whom the truth of this petition may be proved; and

(10) a request that the court find that the conservator or guardian should be granted such authority, and that the court grant to the conservator or guardian the authority to establish such a trust.

(c) The petition shall be accompanied by a draft of the instrument by which the trust is proposed to be established.

(d) Upon the filing of such a petition, the court shall issue an order fixing the date, time and place of a hearing upon the petition, which hearing may be held forthwith and without further notice if those persons named within the petition pursuant to the requirements of subsections (b)(4), (b)(5) and (b)(6), as applicable, have entered their appearances, waived notice and agreed to the court's granting to the conservator or guardian the authority to establish the proposed trust. Otherwise, the court shall require the petitioner to give notice of this hearing to such persons and in such manner as the court may direct, including therewith a copy of the proposed trust instrument. This notice shall advise such persons that if they have any objections to this authority being granted to the conservator or guardian, that they must file their written objections with the court prior to the scheduled hearing or that they must appear at the hearing to present those objections. The court may appoint an attorney to represent the conservatee or ward in this matter similarly as provided for in subsection (a)(3) of K.S.A. 59-3063, and amendments thereto, and in such event, the court shall require the petitioner to also give this notice to that attorney.

(e) At the conclusion of the hearing, if the court finds by a preponderance of the evidence that:

(1) The establishment of such a trust will enable the conservatee or ward to qualify for benefits from any federal, state or local government program, or will accelerate the qualification of the conservatee or ward for such benefits;

(2) the conservatee or ward will be the sole beneficiary of such trust;

(3) the term of the trust will not extend beyond the lifetime of the conservatee or ward;

(4) the provisions of the trust will provide for the distribution of the trust estate for the benefit of the conservatee or ward for special needs not satisfied from governmental benefits and that such distributions made for special needs not satisfied from governmental benefits will only be made in similar manner and under similar circumstances as the conservatee's or ward's estate would otherwise have been distributed by the conservator or guardian for the benefit of the conservatee or ward had the trust not been established;

(5) if the provisions of the trust will grant discretion to the trustee to terminate the trust during the lifetime of the conservatee or ward, that such provisions shall preclude the exercise thereof if such termination of the trust will disqualify the conservatee or ward from being eligible for any governmental benefits; and

(6) the provisions of the trust will provide that, upon termination of the trust, the remaining trust estate will first be expended to reimburse the governmental entities for the benefits which have been provided to the conservatee or ward, if such reimbursement was ever required as a condition for the conservatee's or ward's qualification for such benefits, and then any remaining balance shall be paid over and assigned as follows:

(A) To the conservator, if the termination occurs during the lifetime of the conservatee and the conservatorship remains open, or to the guardian, if the termination occurs during the lifetime of the ward and the guardianship remains open, or to the conservatee or ward, in the event the conservatorship or guardianship has been terminated and the conservatee or ward has been restored to capacity; or

(B) if the termination of the trust occurs by virtue of the conservatee's or ward's death, as follows: (i) If a testamentary power of appointment was granted to the conservatee or ward in the trust instrument, pursuant to the conservatee's or ward's valid exercise of such testamentary power of appointment which specifically references such power of appointment; or (ii) in the absence of any such power of appointment or to the extent such power was not validly exercised by the conservatee or ward over the entirety of the trust assets, to: (a) The devisees and legatees the trustee determines would have otherwise received such trust assets, and in the manner they would have received it, under the provisions of the conservatee's or ward's last will and testament had such last will and testament been admitted to probate and the trust assets constituted a portion of the conservatee's or ward's estate; (b) in the absence of a valid duly probated last will and testament of the conservatee or ward, the persons who would have received such trust assets, and in the manner they would receive it, under the intestacy laws of the state of residence of the conservatee or ward at the time of the death of the conservatee or ward had such trust assets constituted a portion of the estate of the conservatee or ward; or (c) the personal representative of the estate of the conservatee or ward, then the court may grant to the conservator or guardian the authority to establish such a trust and to transfer specified property or assets from the conservatee's or ward's estate to the trust. The court shall order the conservator or guardian to report any such transfer within the conservator's or guardian's next accounting as required by K.S.A. 59-3083, and amendments thereto.

(f) The court may require as a condition of the court's granting to the conservator or guardian the authority to establish such a trust that the sole trustee of the trust be the court appointed conservator or guardian, and that the conservator or guardian, acting as the trustee, shall be subject to the same requirements and limitations as provided for in this act concerning conservatorships and shall report and account to the court concerning the trust estate the same as if the trust estate remained within the conservatee's or ward's estate.

History: L. 2002, ch. 114, § 31; L. 2014, ch. 115, § 229; July 1.



59-3081 Authority of conservator to establish extended distribution plan for minor's estate; petition; contents; notice; hearing; procedure.

59-3081. Authority of conservator to establish extended distribution plan for minor's estate; petition; contents; notice; hearing; procedure. (a) At any time after the 17th birthday of a minor conservatee who has not been adjudged to be a minor with an impairment in need of a guardian or conservator, or both, but before 30 days prior to the minor's 18th birthday, the conservator may file a verified petition requesting that the court grant authority to the conservator to establish a plan for the extended distribution of the minor's estate to the minor after the minor's 18th birthday. The petition shall include:

(1) The conservator's name and address, and if the conservator is also the minor's court appointed guardian, that fact;

(2) the minor's name, age, date of birth, address of permanent residence, and present address or whereabouts, if different from the minor's permanent residence;

(3) the name and address of the minor's court appointed guardian, if a guardian has been appointed by the court and is different from the petitioner;

(4) the names and addresses of any spouse of the minor, and those of any parent and adult siblings of the minor, or if none, that fact. If no such names or addresses are known to the petitioner, but the petitioner has reason to believe that such persons exist, then the petition shall state that fact and that the petitioner has made diligent inquiry to learn those names and addresses;

(5) a description of the funds or assets of the minor's estate which the conservator proposes to distribute to the minor over an extended period following the minor's 18th birthday;

(6) the factual basis upon which the conservator alleges the need for such an extended distribution plan;

(7) a description of the plan proposed by the conservator and how and by what means the distribution will occur if the court grants to the conservator the authority to establish such a plan;

(8) the names and addresses of witnesses by whom the truth of this petition may be proved; and

(9) a request that the court find that the conservator should be granted such authority, and that the court grant to the conservator the authority to establish such an extended distribution plan.

(b) Upon the filing of such a petition, the court shall issue an order fixing the date, time and place of a hearing on the petition, which hearing may be held forthwith and without further notice if the minor and those other persons named within the petition pursuant to the requirements of subsection (a)(4), as applicable, have entered their appearance, waived notice, and agreed to the court's granting to the conservator the authority to establish the plan for the extended distribution of the minor's estate as contained within the petition. Otherwise, the court shall require the conservator to give notice of this hearing to the minor and those other persons in such manner as the court may direct. The court shall require that the notice be accompanied by a copy of the petition containing a description of the plan proposed by the conservator. The court shall require that the notice advise the minor and those other persons that if they have any objections to this authority being granted to the conservator, that they must file their written objections with the court prior to the scheduled hearing or that they must appear at the hearing to present those objections. The court may appoint an attorney to represent the minor in this matter similarly as provided for in subsection (a)(3) of  K.S.A. 59-3063, and amendments thereto, and in such event, the court shall require the conservator to also give this notice to that attorney.

(c) At the conclusion of the hearing, if the court finds by a preponderance of the evidence that:

(1) Based upon the value, nature and character of the assets within the minor's estate, the minor does not possess the maturity and judgment to make determinations and act responsibly with regard to such estate, and that therefore it is in the best interests of the minor that the court grant this authority to the conservator;

(2) the plan approved by the court will fully distribute all of the funds and assets of the minor's estate to the minor by the minor's 25th birthday; and

(3) the plan approved by the court adequately provides for meeting the expected needs of the minor from the minor's 18th birthday until the final distribution of the funds or assets which the court authorizes to be set aside or transferred from the estate are paid over to the minor, including provisions for accelerated distribution in extraordinary circumstances, which may require court approval, then the court may grant to the conservator the authority to establish such a plan and to effectuate it. The court shall order the conservator to report any expenditure or transfer of funds or assets from the minor's estate for the purposes of effectuating this plan within the conservator's next accounting as required by  K.S.A. 59-3083, and amendments thereto.

(d) The court may require that the conservator continue to administer the plan after the minor becomes 18 years of age. The court may extend the conservatorship with regard to the funds or assets of the minor's estate which are set aside to effectuate the plan and in such case the conservator shall continue to be subject to the same requirements and limitations as provided for in this act concerning conservatorships and shall report and account to the court concerning the plan's execution, even though other funds or assets of the minor's estate are paid over to the minor upon the minor's becoming 18 years of age.

(e) The minor shall be without the power, voluntarily or involuntarily, to sell, mortgage, pledge, hypothecate, assign, alienate, anticipate, transfer or convey any interest in the principal or the income from any funds or assets of the minor's estate set aside or transferred to effectuate a plan for extended distribution as herein provided until such is actually paid to the minor.

History: L. 2002, ch. 114, § 32; July 1.



59-3082 Claims against conservatee's estate; petition; contents; notice; hearing; order for payment.

59-3082. Claims against conservatee's estate; petition; contents; notice; hearing; order for payment. (a) Any person having a claim for payment against the conservatee or the conservatee's estate, other than for any tort for which the claimant has not been awarded judgment, or any person having a claim for payment for any goods or services provided to the conservatee or the conservatee's estate by the claimant in reliance upon actions or the authority of the conservator, may file with the court a verified petition requesting payment for such. The petition shall include:

(1) The petitioner's name and address;

(2) the conservator's name and address;

(3) the amount of the claim, and the factual basis upon which the petitioner makes this claim;

(4) a statement that demand for payment of the claim has been made upon the conservator, but that the conservator refuses or has failed to pay the claim; and

(5) a request that the court determine that the claim is owed to the petitioner, and for an order of the court directing the conservator to pay the claim.

(b) Upon the filing of such a petition, the court shall issue an order fixing the date, time and place of a hearing on the petition. The court shall require the petitioner to give notice of this hearing to the conservator and to such other persons as the court may direct. The court may appoint an attorney to represent the conservatee in this matter similarly as provided for in subsection (a)(3) of  K.S.A. 59-3063, and amendments thereto.

(c) At the completion of the hearing, if the court finds, by a preponderance of the evidence, that the petitioner is owed the claim, or some part thereof, the court shall issue an order to the conservator to pay the same from the conservatee's estate, or to pay so much of the claim as the court allows, and to include such in the conservator's next report and accounting. Otherwise, the court shall deny the petitioner's request.

History: L. 2002, ch. 114, § 33; July 1.



59-3083 Reports and accountings.

59-3083. Reports and accountings. (a) The guardian or conservator appointed by the court pursuant to either K.S.A. 59-3057 or 59-3067, and amendments thereto, annually, and at other times as the court may specify, shall file with the court, in such form as the supreme court may require by rule, or in the absence of such rule or in supplement thereto, as the court may require, reports and accountings concerning the status of the ward or conservatee, the estate of the ward or conservatee, and the actions of the guardian or conservator.

(b) The guardian or conservator, or both, shall file a special report or accounting with the court upon the occurrence of any of the following:

(1) A change of address of the guardian or conservator;

(2) a change of residence or placement of the ward or conservatee;

(3) a significant change in the health or impairment of the ward or conservatee;

(4) the acquisition by the ward of any real property, or the receipt or accumulation of other property or income by the ward or by the guardian on behalf of the ward, which causes the total value of the ward's estate to equal or exceed $10,000;

(5) the death of the ward or conservatee; or

(6) a change in the circumstances of the guardian, conservator, ward or conservatee that may constitute a conflict of interest. A conflict of interest occurs where the guardian or conservator has some personal or agency interest that could be perceived as self-serving or adverse to the position or best interest of the ward or conservatee.

(c) Upon the death of the guardian or conservator, or upon the guardian or conservator being adjudged in this state to be an adult with an impairment in need of a guardian or a conservator, or both, or being similarly adjudged in any other state, a representative on behalf of the guardian or conservator, as the court may allow, shall file a final report or accounting on behalf of that guardian or conservator.

(d) If the guardian or conservator is under contract with the Kansas guardianship program, the court shall order that the guardian or conservator file with the Kansas guardianship program a copy of each report or accounting filed with the court.

(e) At the termination of the guardianship, or upon the resignation, impairment, death or removal of the guardian, the guardian or a representative on behalf of the guardian, as the court may allow, shall file with the court a final report concerning the status of the ward and of the actions and recommendations of the guardian.

(f) At the termination of the conservatorship, or upon the resignation, impairment, death or removal of the conservator, the conservator or a representative on behalf of the conservator, as the court may allow, shall file with the court a final report and accounting concerning the status of the conservatee, of the conservatee's estate, and of the actions and recommendations of the conservator. The conservator, the conservator's estate and the conservator's surety shall not be finally discharged until such final report and accounting is filed, and the accounting allowed and settled as provided for in K.S.A. 59-3086, and amendments thereto. The conservator's surety, in the surety's discretion, may file any report or accounting it deems appropriate, or perform the duties of the conservator upon the resignation, death, impairment or removal of the conservator, subject to the authority of the standby conservator, if a standby conservator has been appointed by the court pursuant to K.S.A. 59-3074, and amendments thereto.

History: L. 2002, ch. 114, § 34; L. 2006, ch. 29, § 1; L. 2008, ch. 64, § 10; July 1.



59-3084 Court review of guardian's report; hearing.

59-3084. Court review of guardian's report; hearing. (a) Upon the filing of a report by the guardian pursuant to K.S.A. 59-3083, and amendments thereto, the court or a designee of the court shall review the report, the court's prior orders, any guardianship plan which has been filed with the court pursuant to K.S.A. 59-3076, and amendments thereto, and which remains in effect, and any reports which the guardian has previously filed, to determine whether:

(1) The current report reflects reasonable administration of the guardianship;

(2) the guardian is performing assigned duties and responsibilities, or exercising granted powers and authorities, in a manner consistent with the prior orders of the court and with any guardianship plan in effect;

(3) additional duties, responsibilities, powers or authorities should be granted to the guardian, or limitations should be made with regard thereto, or other modifications should be made within the guardianship to protect the interests of the ward or the ward's estate; or

(4) further proceedings as provided for in this act may be appropriate.

(b) Upon the filing of any report, or based upon other information which comes to the court's attention concerning matters contained within the report or which should be contained within the report, the court may set a hearing upon the matter and may require the guardian to appear before the court. The court may require the guardian to give notice of this hearing to such persons and in such manner as the court may direct. The court may appoint an attorney to represent the ward in this matter similarly as provided for in subsection (a)(3) of K.S.A. 59-3063, and amendments thereto. The court may require the guardian, and may allow the ward, the conservator, if a conservator has been appointed, and other interested persons, to present evidence concerning the actions of the guardian or the recommendations of such persons.

(c) At the conclusion of the court's review of the guardian's report, or following any hearing held as provided for in subsection (b), the court shall issue an order either approving or disapproving the guardian's report. The court may approve a reasonable guardian's fee which shall be assessed to the ward's estate. The court within its order may grant to or withdraw from the guardian specified duties, responsibilities, powers or authorities as provided for in K.S.A. 59-3075, and amendments thereto, may specifically order the guardian with regard to the performance of assigned duties, responsibilities, powers or authorities, including requiring the guardian to file an amended report, may require the guardian to develop and file with the court a guardianship plan as provided for in K.S.A. 59-3076, and amendments thereto, or the court may proceed pursuant to K.S.A. 59-3088, and amendments thereto, to remove the guardian and to appoint a successor guardian, or the court may proceed pursuant to K.S.A. 59-3090 or 59-3091, and amendments thereto, to restore the ward to capacity or terminate the guardianship.

(d) If the court, pursuant to subsection (e)(8) of K.S.A. 59-3075, and amendments thereto, has authorized the guardian to exercise any control or authority over the ward's estate, then, in addition to or as a part of each report filed by the guardian pursuant to this section, the guardian also shall account for the ward's estate. In reviewing the guardian's report, the court also shall review the guardian's accounting and at the conclusion thereof, if the court finds that the accounting accurately accounts for the ward's estate and shows appropriate administration on the part of the guardian, the court shall issue an order approving the accounting.

History: L. 2002, ch. 114, § 35; July 1.



59-3085 Court review of conservator's report; hearing.

59-3085. Court review of conservator's report; hearing. (a) Upon the filing of a report or accounting by the conservator pursuant to K.S.A. 59-3083, and amendments thereto, the court or a designee of the court shall review the report or accounting, the court's prior orders, any conservatorship plan which has been filed with the court pursuant to K.S.A. 59-3079, and amendments thereto, and which remains in effect, and any reports and accountings which the conservator has previously filed, to determine whether:

(1) The current report or accounting reflects reasonable administration of the conservatorship;

(2) the conservator is performing assigned duties and responsibilities, or exercising granted powers and authorities, in a manner consistent with the prior orders of the court and with any conservatorship plan in effect;

(3) additional duties, responsibilities, powers or authorities should be granted to the conservator, or limitations should be made with regard thereto, or other modifications should be made within the conservatorship to protect the interests of the conservatee or the conservatee's estate; or

(4) further proceedings as provided for in this act may be appropriate.

(b) Upon the filing of any report or accounting, or based upon other information which comes to the court's attention concerning matters contained within the report or accounting or which should be contained within the report or accounting, the court may set a hearing upon the matter and may require the conservator to appear before the court. The court may require the conservator to give notice of this hearing to such persons and in such manner as the court may direct. The court may appoint an attorney to represent the conservatee in this matter similarly as provided for in subsection (a)(3) of K.S.A. 59-3063, and amendments thereto. The court may require the conservator, and may allow the conservatee, the guardian, if a guardian has been appointed, and other interested persons, to present evidence concerning the actions of the conservator or the recommendations of such persons.

(c) At the conclusion of the court's review of the conservator's report or accounting, or following any hearing held as provided for in subsection (b), the court shall issue an order either approving or disapproving the conservator's report or accepting or rejecting the conservator's accounting. The court within its order may grant to or withdraw from the conservator specified duties, responsibilities, powers or authorities as provided for in K.S.A. 59-3078, and amendments thereto, may specifically order the conservator with regard to the performance of assigned duties, responsibilities, powers or authorities, including requiring the conservator to file an amended report or accounting, may require the conservator to develop and file with the court a conservatorship plan as provided for in K.S.A. 59-3079, and amendments thereto, or the court may proceed pursuant to K.S.A. 59-3088, and amendments thereto, to remove the conservator and to appoint a successor conservator, or the court may proceed pursuant to K.S.A. 59-3090 or 59-3091, and amendments thereto, to restore the conservatee to capacity or terminate the conservatorship.

(d) No order issued pursuant to this section shall be construed to have finally allowed or settled any conservator's accounting, except if proceedings have been held in compliance with K.S.A. 59-3086, and amendments thereto.

History: L. 2002, ch. 114, § 36; July 1.



59-3086 Allowance and settlement on conservator's accounting; petition; contents; notice; hearing; procedure; forfeiture of conservator's bond; final release.

59-3086. Allowance and settlement on conservator's accounting; petition; contents; notice; hearing; procedure; forfeiture of conservator's bond; final release. (a) At the time of or at any time after the filing of an accounting by the conservator, the conservator may file with the court a verified petition requesting a hearing on that accounting for the purposes of allowance and settlement. The petition shall include:

(1) The conservator's name and address, and if the conservator is also the guardian, that fact;

(2) the conservatee's name, age, date of birth, address of permanent residence, and present address or whereabouts, if different from the conservatee's permanent residence;

(3) the name and address of the court appointed guardian, if different from the conservator;

(4) the names and addresses of any spouse, adult children and adult grandchildren of the conservatee, and those of any parent and adult siblings of the conservatee, or if no such names or addresses are known to the petitioner, the name and address of at least one adult who is nearest in kinship to the conservatee, or if none, that fact. If no such names or addresses are known to the conservator, but the conservator has reason to believe that such persons exist, then the petition shall state that fact and that the conservator has made diligent inquiry to learn those names and addresses;

(5) the names and addresses of other persons, if any, whom the conservator knows to have an interest in the matter, or a statement that the petitioner knows of no other persons having an interest in the matter;

(6) designation of the accounting period for which allowance and settlement is sought; and

(7) a request that this accounting be accepted and that the court issue an order providing that all matters related thereto are finally allowed and settled.

(b) Upon the filing of such a petition, the court shall issue an order fixing the date, time and place of a hearing on the petition, which hearing may be held forthwith and without further notice if those persons named within the petition pursuant to the requirement of subsections (a)(3), (a)(4) and (a)(5), as applicable, have entered their appearances, waived notice, and agreed to the court's accepting the accounting and issuing an order of final allowance and settlement. Otherwise, the court shall require the conservator to give notice of this hearing to such persons in such manner as the court may specify, including therewith a copy of the conservator's petition and a copy or copies of the accounting or accountings for which the conservator requests an order of final allowance and settlement. This notice shall advise such persons that if they have any objections to the accounting or accountings for which final allowance and settlement is sought that they must file their written objections with the court prior to the scheduled hearing or that they must appear at the hearing to present those objections. The court may appoint an attorney to represent the conservatee in this matter similarly as provided for in K.S.A. 59-3063(a)(3), and amendments thereto, and in such event, the court shall require the conservator to also give this notice to that attorney.

(c) In the absence of a petition having been filed by the conservator pursuant to this section, the court may set a hearing to determine whether an order of final allowance and settlement should be issued with regard to any accounting which has been previously filed by the conservator, and may require the conservator or some other person to give notice thereof as provided for herein.

(d) The hearing shall be conducted in as informal a manner as may be consistent with orderly procedure. The court shall have the authority to receive all relevant and material evidence which may be offered, including the testimony or written report, findings or recommendations of any professional or other person who has familiarity with the conservatee or the conservatee's estate. The court may review the court's prior orders, any conservatorship plan which has been filed pursuant to K.S.A. 59-3079, and amendments thereto, and any reports and accountings which have been filed by the guardian or conservator, or both, even if previously approved or allowed, to determine whether the current accounting seems reasonable in light of the past reports or accountings, and to determine whether any further proceedings under this act may be appropriate. The court shall give to the conservator, to the conservatee, and to other interested persons, the opportunity to present evidence to the court concerning the actions of the conservator, the conservatee's estate and the recommendations of such persons.

(e) At the conclusion of the hearing, if the court finds, by a preponderance of the evidence, that the accounting accurately accounts for the conservatee's estate, shows appropriate administration on the part of the conservator, that any fees of the conservator are reasonable, and that due notice and an opportunity to be heard has been provided to any interested parties, the court shall approve the accounting and order that it is allowed and settled. Such allowance and settlement shall relieve the conservator and the conservator's sureties from liability for all acts and omissions which are fully and accurately described in the accounting, including the investments of the assets of the conservatee's estate.

(f) If the court finds by a preponderance of the evidence that the conservator has innocently misused any funds or assets of the conservatee's estate, the court shall order the conservator to repay such funds or return such assets to the conservatee's estate. If the court finds that the conservator has embezzled or converted for the conservator's own personal use any funds or assets of the conservatee's estate, the court shall find the conservator liable for double the value of those funds or assets, as provided for in K.S.A. 59-1704, and amendments thereto. In either case, the court may order the forfeiture of the conservator's bond, or such portion thereof as equals the value of such funds or assets, including any lost earnings and the costs of recovering those funds or assets, including reasonable attorney fees, as the court may allow, and may require of the surety satisfaction thereof. Neither the conservator, nor the conservator's estate or surety, shall be finally released from such bond until the satisfaction thereof.

(g) At no time shall the conservator, or the conservator's estate or surety, be finally released from the bond required by the court pursuant to K.S.A. 59-3069, and amendments thereto, until a final accounting has been filed, allowed and settled as provided for herein.

(h) The court may issue a final order of allowance and settlement upon the filing of a final accounting and a finding by the court that the following have occurred:

(1) Reimbursement to the appropriate agency for any medical assistance payments, if any, received under K.S.A. 39-709, and amendment thereto, or any similar laws of any other state for or on behalf of a conservatee or a predeceased spouse of the conservatee, but only to the extent allowed by law;

(2) delivery of any remaining funds and assets of the conservatee's estate to the person or persons entitled to such funds or assets; and

(3) presentation to the court of receipts for paragraphs (1) and (2).

The conservator, the conservator's estate and the conservator's surety shall be released upon the issuance of the court's final order of allowance and settlement.

History: L. 2002, ch. 114, § 37; L. 2007, ch. 190, § 15; L. 2015, ch. 42, § 18; July 1.



59-3087 Change in authority of co-guardian or co-conservator; petition; contents; hearing; procedure; forfeiture of co-conservator's bond.

59-3087. Change in authority of co-guardian or co-conservator; petition; contents; hearing; procedure; forfeiture of co-conservator's bond. (a) A verified petition requesting the court to modify its prior order appointing co-guardians or co-conservators, or both, by either changing the authority of the co-guardians or co-conservators, or both, to act independently, to act only in concert, or to act only in concert with regard to certain matters, or to remove one or both of the co-guardians or co-conservators, or both, and to appoint only a single guardian or a single conservator, or both, shall include:

(1) The petitioner's name and address, and if the petitioner is one of the ward's or conservatee's court appointed co-guardians or co-conservators, that fact;

(2) the ward's or conservatee's name, age, date of birth, address of permanent residence, and present address or whereabouts, if different from the ward's or conservatee's permanent residence;

(3) the names and addresses of each of the court appointed co-guardians or co-conservators, or both, who are not the petitioner;

(4) the factual basis upon which the petitioner alleges the need for the court to modify its prior order of appointment, and whether the petitioner requests that the court require the co-guardians or co-conservators, or both, to act independently, to act only in concert, or to act only in concert with regard to certain matters, or whether the petitioner requests that the court remove one of the co-guardians or co-conservators, or both, and appoint only a single guardian or a single conservator, or both;

(5) the names and addresses of witnesses by whom the truth of the petition may be proved;

(6) if the petitioner is requesting the appointment of a single guardian or a single conservator, or both, to replace the co-guardians or co-conservators, or both, the name, address, and relationship to the ward or conservatee, if any, of the individual or corporation whom the petitioner suggests that the court appoint as the single guardian or single conservator, or both, and if the suggested single guardian or single conservator is under contract with the Kansas guardianship program, that fact; and

(7) a request that the court make a determination that the co-guardians or co-conservators, or both, should each have the authority to act independently, should be required to act only in concert or only in concert with regard to certain matters, or that the co-guardians or co-conservators, or both, should be replaced with a single guardian or a single conservator, or both.

(b) Upon the filing of such a petition, the court shall issue an order fixing the date, time and place of a hearing on the petition, which hearing may be held forthwith and without further notice if each of the co-guardians or co-conservators, as applicable, and, if in the opinion of the court, all other persons necessary to the matter, have entered their appearance, waived notice, and agreed to the court granting the petitioner's request. Otherwise, the court shall require the petitioner to give notice of this hearing to such persons and in such manner as the court may specify, including therewith a copy of the petition. The court shall require the petitioner to give this notice to any co-guardians or co-conservators, or both. The court may appoint an attorney to represent the ward or conservatee in this matter, similarly as provided for in subsection (a)(3) of  K.S.A. 59-3063, and amendments thereto, and in such event, the court shall require the petitioner to also give this notice to that attorney.

(c) In the absence of a petition having been filed pursuant to this section, but whenever the court believes that it may be in the best interests of the ward or conservatee to consider modification of the court's prior order appointing co-guardians or co-conservators, or both, the court may set a hearing thereon, and may require one of the co-guardians or co-conservators to give notice thereof as provided for herein.

(d) The hearing shall be conducted in as informal a manner as may be consistent with orderly procedure. The court shall have the authority to receive all relevant and material evidence which may be offered, including the testimony or written report, findings or recommendations of any professional or other person who has familiarity with the ward or conservatee or the conservatee's estate. The court may review the court's prior orders, any guardianship plan or conservatorship plan which has been filed pursuant to  K.S.A. 59-3076 or 59-3079, and amendments thereto, and any reports or accountings which have been filed by the co-guardians or co-conservators, or both, even if previously approved or allowed. The court shall give to the co-guardians or co-conservators, or both, to the ward or conservatee, and to other interested persons, the opportunity to present information to the court concerning the actions of the co-guardians or co-conservators, or both, and of the recommendations of such persons.

(e) At the conclusion of the hearing, if the court finds that it is in the best interests of the ward or conservatee to do so, the court may modify its prior orders to provide that the co-guardians or co-conservators, or both, shall have the authority to act independently, to act only in concert, in certain circumstances or with regard to certain matters to act independently and in certain other circumstances or with regard to certain other matters to act only in concert, or the court may remove the co-guardians or co-conservators, or both, and appoint a single guardian or a single conservator, or both. In making any such appointments, the court shall act in accordance with  K.S.A. 59-3068 and 59-3069, and amendments thereto.

(f) If the court finds by a preponderance of the evidence that a co-conservator has innocently misused any funds or assets of the conservatee's estate, the court shall order the co-conservator to repay such funds or return such assets to the conservator's estate. If the court finds that a co-conservator has embezzled or converted for the co-conservator's personal use any funds or assets of the conservatee's estate, the court shall find the co-conservator liable for double the value of those funds or assets, as provided for in K.S.A. 59-1704, and amendments thereto. In either case, the court may order the forfeiture of the co-conservator's bond, or such portion thereof as equals the value of such funds or assets, including any lost earnings and the costs of recovering those funds or assets, including reasonable attorney fees, as the court may allow, and may require of the surety satisfaction thereof. Neither the conservator, nor the conservator's estate or surety, shall be finally released from such bond until the satisfaction thereof.

(g) No co-conservator, nor the co-conservator's estate or surety, shall be finally released from their bond until a final accounting has been filed, allowed and settled as provided for in K.S.A. 59-3086, and amendments thereto.

History: L. 2002, ch. 114, § 38; July 1.



59-3088 Resignation or removal of guardian or conservator; petition; contents; notice; hearing; procedure; appointment of successor; forfeiture of conservator's bond.

59-3088. Resignation or removal of guardian or conservator; petition; contents; notice; hearing; procedure; appointment of successor; forfeiture of conservator's bond. (a) A verified petition may be filed requesting the court to accept the resignation of the guardian or the conservator, or both, to remove the guardian or conservator, or both, or to appoint a successor guardian or conservator, or both, and shall include:

(1) The petitioner's name and address, and if the petitioner is the ward's or conservatee's court appointed guardian or conservator, that fact;

(2) the ward's or conservatee's name, age, date of birth, address of permanent residence, and present address or whereabouts, if different from the ward's or conservatee's permanent residence;

(3) the name and address of the court appointed guardian or conservator, or both, if different from the petitioner;

(4) the factual basis upon which the petitioner alleges the need for the removal of the guardian or conservator, or both, or the appointment of a successor guardian or conservator, or both. If the current guardian or conservator is requesting the court to accept the guardian's or conservator's resignation, the petition shall include a statement to that effect and state the reasons why the guardian or conservator, or both, desires to resign;

(5) the names and addresses of witnesses by whom the truth of this petition may be proved;

(6) the name, address, and relationship to the ward or conservatee, if any, of the individual or corporation whom the petitioner suggests that the court appoint as the successor guardian or conservator, and if the suggested successor guardian or conservator is under contract with the Kansas guardianship program, that fact; and

(7) a request that the court make a determination that the guardian or conservator should be allowed to resign or should be removed, or that a successor guardian or conservator, or both, should be appointed.

(b) Upon the filing of such a petition, the court shall issue an order fixing the date, time and place of a hearing on the petition, which hearing may be held forthwith and without further notice if, in the opinion of the court, all persons necessary to the matter have entered their appearances, waived notice, and agreed to the court's entering the order requested. Otherwise, the court shall require the petitioner to give notice of this hearing to such persons and in such manner as the court may direct, including therewith a copy of the petition. This notice shall advise such persons that if they have any objections to the petition that they must file their written objections with the court prior to the scheduled hearing or that they must appear at the hearing to present those objections. If the petitioner is not the guardian or conservator, the court shall require the petitioner to give this notice to the guardian or conservator, or both. The court may appoint an attorney to represent the ward or conservatee in this matter, similarly as provided for in subsection (a)(3) of  K.S.A. 59-3063, and amendments thereto, and in such event, the court shall require the petitioner also to give this notice to that attorney.

(c) In the absence of a petition having been filed, but at any time when the court has reason to believe that removal of the guardian or conservator, or both, may be necessary, the court may set a hearing thereon, and may require the guardian, conservator or some other person to give notice thereof as provided for herein. Nothing herein shall be construed such that the court does not have the authority to suspend immediately the powers and authorities of a guardian or conservator, or both, whenever the court determines that it is in the best interests of the ward or conservatee to do so.

(d) The hearing shall be conducted in as informal a manner as may be consistent with orderly procedure. The court shall have the authority to receive all relevant and material evidence which may be offered, including the testimony or written report, findings or recommendations of any professional or other person who has familiarity with the ward or conservatee or the conservatee's estate. The court may review the courts prior orders, any guardianship plan or conservatorship plan filed pursuant to  K.S.A. 59-3076 or 59-3079, and amendments thereto, which is in effect, and any reports or accountings which have been filed by the guardian or conservator, or both, even if previously approved or allowed. The court shall give to the guardian or conservator, or both, to the ward or conservatee, and to other interested persons, the opportunity to present evidence to the court concerning the actions of the guardian or conservator, or both, and of the recommendations of such persons.

(e) At the conclusion of the hearing, if the court finds, by a preponderance of the evidence, that the guardian or conservator, or both, should be permitted to resign, or should be removed for failure to fulfill the duties or responsibilities of being a guardian or conservator, or for the manner in which the guardian or conservator has exercised the powers or authorities granted to the guardian or conservator, the court may so order and in such case shall revoke the letters of guardianship or conservatorship, or both, previously issued pursuant to  K.S.A. 59-3069, and amendments thereto. The court may appoint a successor guardian or conservator, or both. In making any such appointments, the court shall act in accordance with  K.S.A. 59-3068 and 59-3069, and amendments thereto.

(f) If the court finds that the conservator has innocently misused any funds or assets of the conservatee's estate, the court shall order the conservator to repay such funds or return such assets to the conservatee's estate. If the court finds that the conservator has embezzled or converted for the conservator's personal use any funds or assets of the conservatee's estate, the court shall find the conservator liable for double the value of those funds or assets, as provided for in K.S.A. 59-1704, and amendments thereto. In either case, the court may order the forfeiture of the conservator's bond, or such portion thereof as equals the value of such funds or assets, including any lost earnings and the costs of recovering those funds or assets, including reasonable attorney fees, as the court may allow, and may require of the surety satisfaction thereof. Neither the conservator, nor the conservator's estate or surety, shall be finally released from such bond until the satisfaction thereof.

History: L. 2002, ch. 114, § 39; July 1.



59-3089 Order to show cause for failure to fulfill duties; removal; forfeiture of conservator's bond; bench warrant.

59-3089. Order to show cause for failure to fulfill duties; removal; forfeiture of conservator's bond; bench warrant. (a) At any time the court has reason to believe that the guardian or conservator, or both, has failed to faithfully or diligently carry out such person's duties or responsibilities or to properly exercise such person's powers or authorities in a manner consistent with the provisions of  K.S.A. 59-3075 or 59-3078, and amendments thereto, or with any prior order of the court, the court may issue to the guardian or conservator, or both, an order to appear before the court at a specified date, time and place to show just cause why the court should not find that such person has failed to faithfully or diligently carry out such person's duties or responsibilities or to properly exercise such person's powers or authorities.

(b) At such hearing, the court shall give to the guardian or conservator, or both, the opportunity to present evidence concerning their actions. The court shall also have the authority to receive all relevant and material evidence which may be offered by other interested parties, including the testimony or written report, findings or recommendations of any professional or other person who has familiarity with the ward or conservatee, or the conservatee's estate. The court may review the court's prior orders, any guardianship plan or conservatorship plan filed pursuant to  K.S.A. 59-3076 or 59-3079, and amendments thereto, which is in effect, and any reports or accountings which have been filed by the guardian or conservator, or both, even if previously approved or allowed.

(c) At the conclusion of the hearing, if the court finds, by a preponderance of the evidence, that the guardian or conservator, or both, has failed to faithfully or diligently carry out such person's duties or responsibilities or to properly exercise such person's powers or authorities, the court may remove the guardian or conservator, or both, and in such case, the court shall revoke the letters of guardianship or conservatorship, or both, previously issued pursuant to  K.S.A. 59-3069, and amendments thereto. Otherwise, the court may issue appropriate orders further directing the guardian or conservator, or both, with regard to the performance of such person's duties or responsibilities or the exercise of such person's powers or authorities, or the court may dismiss the proceedings.

(d) If the court finds that the guardian or conservator has innocently misused any funds or assets of the ward's or conservatee's estate, the court shall order the guardian or conservator to repay such funds or return such assets to the ward's or conservatee's estate. If the court finds that the guardian or conservator has embezzled or converted for such person's personal use any funds or assets of the ward's or conservatee's estate, the court shall find the guardian or conservator liable for double the value of those  funds or assets, as provided for in K.S.A. 59-1704, and amendments thereto, and in such case, neither the guardian or conservator, or the guardian's or conservator's estate, shall be finally released until the satisfaction thereof. In either case, the court may order the forfeiture of the conservator's bond, or such portion thereof as equals the value of such funds or assets, including any lost earnings and the costs of recovering those funds or assets, including reasonable attorney fees, as the court may allow, and may require of the surety satisfaction thereof, and in such case the court shall not finally release the conservator's surety until such order has been satisfied.

(e) If the guardian or conservator, or both, fail or refuse to appear as ordered, the court may proceed as provided for in article 12 of chapter 20 of the Kansas Statutes Annotated or K.S.A. 59-2217a, and amendments thereto.

History: L. 2002, ch. 114, § 40; July 1.



59-3090 Restoration to capacity; petition; contents; hearing; procedure.

59-3090. Restoration to capacity; petition; contents; hearing; procedure. (a) The ward or conservatee may at any time file a verified petition with the court requesting that the court find that the ward or conservatee is no longer impaired, and request that the court restore the ward or conservatee to capacity.

(b) The petition shall include:

(1) The ward's or conservatee's name, age, date of birth, address of permanent residence, and present address or whereabouts, if different from the ward's or conservatee's permanent residence;

(2) the name and address of the ward's or conservatee's court appointed guardian or conservator, or both;

(3) the factual basis upon which the ward or conservatee alleges that they are no longer impaired;

(4) the names and addresses of the witnesses by whom the truth of the petition may be proved; and

(5) a request that the court find that the ward or conservatee is no longer impaired, and therefore entitled to be restored to capacity.

(c) (1) Upon the filing of such a petition, the court shall review the petition to determine whether good cause exists to warrant further proceedings. If the court finds good cause to warrant further proceedings, the court shall issue an order fixing the date, time and place of a hearing on the petition, which hearing shall be held not later than 30 days following the filing of the petition. If the court does not find within the petition facts sufficient to constitute good cause to warrant further proceedings, the court nonetheless may issue an order for an examination and evaluation of the ward or conservatee to determine if there is sufficient cause for further proceedings. The court may order the ward or conservatee to submit to such an examination and evaluation to be conducted through a general hospital, psychiatric hospital, community mental health center, community developmental disability organization, or by a private physician, psychiatrist, psychologist or other person appointed by the court who is qualified to examine and evaluate the ward or conservatee. The costs of this examination and evaluation shall be assessed as provided for in K.S.A. 59-3094, and amendments thereto.

(2) If the court does not find good cause to warrant further proceedings and the court does not issue an order for an examination and evaluation, or if the court has within the past six months conducted either the trial upon the original petition provided for in K.S.A. 59-3067, and amendments thereto, or a hearing on a previous petition for restoration, the court may decline to set a hearing on the petition and may dismiss the petition without further proceedings.

(d) If the court orders an examination and evaluation, and the report of that examination and evaluation contains information upon which the court finds good cause to warrant further proceedings, the court shall issue an order fixing the date, time and place of a hearing on the petition, which hearing shall be held not later than 30 days following receipt of the report of the examination and evaluation. Otherwise, the court may dismiss the petition without further proceedings.

(e) The court may at any time on its own motion issue an order fixing the date, time and place of a hearing on whether the ward or conservatee should be restored to capacity.

(f) If the court issues an order setting the petition for a hearing, or issues an order on its own motion, the court may issue the following:

(1) An order appointing an attorney to represent the ward or conservatee in this matter, similarly as provided for in subsection (a)(3) of K.S.A. 59-3063, and amendments thereto;

(2) an order requiring that the ward or conservatee appear at the time and place of the hearing on the petition. If an order to appear is entered, but is later rescinded, the court shall enter in the record of the proceedings the facts upon which the court found subsequent to the issuance of the order that the presence of the ward or conservatee should be excused;

(3) a notice of the hearing to the guardian or conservator, or both, and to other interested parties. The court may order the attorney for the ward or conservatee, or another appropriate person, to serve this notice as the court may direct;

(4) an order of referral for hearing to the district court of the county of residence of the ward or conservatee, or of the county wherein the ward or conservatee may be found, except that no order of referral for hearing shall be issued if objected to by the ward or conservatee. The district court to which an order of referral for hearing is made shall proceed in the case as if the petition for restoration had been filed therein, except that upon completion of the hearing the court shall transmit the findings of the court, along with any statement of the costs incurred, and a certified copy of all pleadings filed and orders entered during the course of the referral, to the original court having venue. Thereafter, the original court shall proceed as provided for under this act;

(5) for good cause shown, an order of continuance of the hearing;

(6) for good cause shown, an order of advancement of the hearing; and

(7) for good cause shown, an order changing the place of the hearing.

(g) The hearing upon the petition, or the court's own motion, shall be conducted in as informal a manner as may be consistent with orderly procedure. The court shall have the authority to receive all relevant and material evidence which may be offered, including the testimony or written report, findings or recommendations of any professional or other person who has familiarity with the ward or conservatee.

(h) At the conclusion of the hearing, if the court does not find, by clear and convincing evidence, that the ward or conservatee is impaired, the court shall order that the ward or conservatee is restored to capacity and shall proceed to terminate the guardianship or conservatorship, or both, as provided for in subsection (i) or (j) of K.S.A. 59-3091, and amendments thereto. Otherwise, the court shall make such further orders in the guardianship or conservatorship, or both, as may be appropriate under this act.

History: L. 2002, ch. 114, § 41; July 1.



59-3091 Termination of guardianship or conservatorship; petition; contents; hearing; procedure; final discharge.

59-3091. Termination of guardianship or conservatorship; petition; contents; hearing; procedure; final discharge. (a) At any time following the appointment of a guardian or a conservator, any person, including the ward or conservatee, may file a verified petition with the court requesting that the court find that the ward or conservatee is no longer in need of a guardian or a conservator, or both, and requesting that the court terminate the guardianship or conservatorship, or both.

(b) The petition shall include:

(1) The petitioner's name and address, and if the petitioner is the ward's or conservatee's court appointed guardian or conservator, or both, that fact;

(2) the ward's or conservatee's name, age, date of birth, address of permanent residence, and present address or whereabouts, if different from the ward's or conservatee's permanent residence;

(3) the name and address of the ward's or conservatee's court appointed guardian or conservator, or both, if different from the petitioner;

(4) the factual basis upon which the petitioner alleges that the ward or conservatee is no longer in need of a guardian or conservator, or both;

(5) the names and addresses of the witnesses by whom the truth of the petition may be proved; and

(6) a request that the court find that the ward or conservatee is no longer in need of a guardian or conservator, or both, and that the court terminate the guardianship or conservatorship, or both.

(c) (1) Upon the filing of such a petition, the court shall review the petition to determine whether good cause exists to warrant further proceedings. If the court finds good cause to warrant further proceedings, the court shall issue an order fixing the date, time and place of a hearing on the petition, which hearing shall be held not later than 30 days following the filing of the petition. If the court does not find within the petition facts sufficient to constitute good cause to warrant further proceedings, the court nonetheless may issue an order for an investigation and report concerning the circumstances of the ward or conservatee. The court may appoint any qualified person to conduct this investigation. The costs of this investigation shall be assessed as provided for in K.S.A. 59-3094, and amendments thereto.

(2) If the court does not find good cause to warrant further proceedings and the court does not issue an order for an investigation and report, or if the court has within the past six months conducted either the trial upon the original petition provided for in K.S.A. 59-3067, and amendments thereto, or a hearing on a previous petition for termination, the court may decline to set a hearing on the petition and may dismiss the petition without further proceedings.

(d) If the court orders an investigation, and the report of that investigation contains information upon which the court finds good cause to warrant further proceedings, the court shall issue an order fixing the date, time and place of a hearing on the petition, which hearing shall be held not later than 30 days following receipt of the report of the investigation. Otherwise, the court may dismiss the petition without further proceedings.

(e) The court may at any time on its own motion issue an order fixing the date, time and place of a hearing on whether the guardianship or conservatorship, or both, should be terminated.

(f) If the court issues an order setting the petition for a hearing, or issues an order on its own motion, the court may issue the following:

(1) An order appointing an attorney to represent the ward or conservatee in this matter, similarly as provided for in subsection (a)(3) of K.S.A. 59-3063, and amendments thereto;

(2) a notice of the hearing to the guardian or conservator, or both, and to other interested parties. The court may order the petitioner, or another appropriate person, to serve this notice as the court may direct;

(3) for good cause shown, an order of continuance of the hearing;

(4) for good cause shown, an order of advancement of the hearing; and

(5) for good cause shown, an order changing the place of the hearing.

(g) The hearing upon the petition, or the court's own motion, shall be conducted in as informal a manner as may be consistent with orderly procedure. The court shall have the authority to receive all relevant and material evidence which may be offered, including the testimony or written report, findings or recommendations of any professional or other person who has familiarity with the ward or conservatee or the conservatee's estate.

(h) At the conclusion of the hearing, if the court does not find, by clear and convincing evidence, that the ward or conservatee is in need of a guardian or conservator, or both, the court shall order that the guardianship or conservatorship, or both, be terminated as provided for herein. The court may assign to the guardian or conservator additional responsibilities, duties, powers or authorities as the court determines appropriate to facilitate the closure of the guardianship or conservatorship, or both, including, if the ward or conservatee is deceased, authority to the guardian or conservator to pay from the ward's or conservatee's estate any reasonable funeral expenses, any medical expenses from the ward's or conservatee's last illness, and any claim for medical assistance paid for pursuant to K.S.A. 39-709, and amendments thereto, with due regard to the rights of a surviving spouse, if any, and creditors.

(i) Upon the court ordering that the guardianship be terminated, the guardian shall give any necessary notices with regard to the termination of the guardian's authority, shall assist the ward to establish an independent residence, if applicable, and shall file a final report with the court concerning the actions of the guardian. The court shall review the report and if the court finds matters in order, the court shall approve this final report and shall finally discharge the guardian.

(j) Upon the court ordering that the conservatorship be terminated, the conservator shall take any necessary action to close the conservator's administration of the conservatee's estate, and to deliver the property and assets of the conservatee's estate to the conservatee or otherwise as the court may direct. If the conservatee is deceased, and the funeral and last illness expenses, payment of any claim for medical expenses paid pursuant to K.S.A. 39-709, and amendments thereto, payment of the fees of the conservator as the court may allow, and payment of the costs of the final accounting and closing of the conservatee's estate, will deplete the estate, the conservator shall show such depletion on the final accounting. If such expenses will not deplete the estate, the remaining property and assets of the conservatee's estate shall be delivered by the conservator to the appropriate person or agency as determined by the court, and the conservator shall report such fact to the court in a final accounting. Upon the filing of a final accounting, and presentation to the court of a receipt for such property and assets, if the court approves, allows and settles this final accounting pursuant to the provisions of K.S.A. 59-3086, and amendments thereto, the court shall finally discharge the conservator and the conservator's surety. Neither the conservator, nor the conservator's estate or surety, shall be finally discharged until all of the property and assets of the conservatee's estate have been dispersed as directed by the court.

History: L. 2002, ch. 114, § 42; July 1.



59-3092 Termination of guardianship or conservatorship.

59-3092. Termination of guardianship or conservatorship. (a) The court at any time may enter an order summarily terminating the guardianship in any of the following circumstances:

(1) the ward is deceased;

(2) the ward, who was a minor and not adjudicated to be a minor with an impairment which would otherwise make that minor an adult with an impairment in need of a guardian, has become 18 years of age, has had the rights of majority conferred upon them pursuant to K.S.A. 38-108, and amendments thereto, or is now considered to be of the age of majority pursuant to K.S.A. 38-101, and amendments thereto; or

(3) no further need for the guardianship exists.

(b) At any time the court may enter an order summarily terminating the conservatorship in any of the following circumstances:

(1) The conservatee is deceased and the court has issued orders consistent with the requirements of subsection (j) of  K.S.A. 59-3091, and amendments thereto, as applicable; or

(2) no further need for the conservatorship exists and the court has issued orders consistent with the requirements of subsection (j) of  K.S.A. 59-3091, and amendments thereto.

(c) At any time the court may enter an order summarily terminating the voluntary conservatorship in any of the following circumstances;

(1) The conservatee has filed a verified petition pursuant to  K.S.A. 59-3091, and amendments thereto, requesting the termination of the conservatorship and the court has issued orders consistent with the requirements of subsection (j) of K.S.A. 59-3091, and amendments thereto, as applicable;

(2) the conservatee has been adjudicated an adult with an impairment in need of a conservator by a court of competent jurisdiction either within this or another state, and the court has issued orders consistent with the requirements of subsection (j) of  K.S.A. 59-3091, and amendments thereto, as applicable;

(3) no further need for the conservatorship exists and the court has issued orders consistent with the requirements of subsection (j) of  K.S.A. 59-3091, and amendments thereto, as applicable; or

(4) the conservatee is deceased and the court has issued orders consistent with the requirements of subsection (j) of  K.S.A. 59-3091, and amendments thereto, as applicable.

History: L. 2002, ch. 114, § 43; July 1.



59-3093 Confidentiality of medical records and other reports; penalty.

59-3093. Confidentiality of medical records and other reports; penalty. (a) The court at any time, upon the request of any party or upon the court's own motion, may issue a written order directing that any medical or treatment records, evaluations or investigative reports filed with the court, attached to any pleading, produced in response to any order issued by the court, or introduced in evidence, shall be separately maintained in a confidential manner, to be disclosed only:

(1) Upon the written consent or request of the proposed ward or proposed conservatee, if no guardian or conservator is appointed by the court;

(2) upon the written consent of the guardian or conservator;

(3) upon the written consent of the former ward or former conservatee, if restored to capacity pursuant to  K.S.A. 59-3090, and amendments thereto;

(4) upon the order of any court of record after a determination has been made by the court that such records or reports are necessary for the conduct of proceedings before the court and are otherwise admissible as evidence;

(5) to any state or national accreditation agency or for a scholarly study, but the court shall require, before such disclosure is made, a pledge from that state or national accreditation agency or scholarly investigator that such agency or investigator will not disclose the name of any patient or former patient to any person not otherwise authorized by law to receive such information; or

(6) in proceedings under this act, upon the written request of any attorney representing any party.

(b) To the extent the provisions of K.S.A. 65-5601 through 65-5605, or  K.S.A. 59-2979 or 59-29b79, and amendments thereto, are applicable to medical or treatment records of any patient or former patient who may be the subject of proceedings under this act, the provisions of K.S.A. 65-5601 through 65-5605 or  K.S.A. 59-2979 or 59-29b79, and amendments thereto, as applicable, shall control the disposition of information contained in such records. Willful violation of this section is a class C misdemeanor.

History: L. 2002, ch. 114, § 44; July 1.



59-3094 Costs of proceedings; payment.

59-3094. Costs of proceedings; payment. (a) In each proceeding the court shall allow and order paid to any individual or institution as a part of the costs thereof a reasonable fee and expenses for any professional services ordered performed by the court pursuant to this act other than those performed by any individual or institution under the jurisdiction of the Kansas department for children and families, but including the fee of counsel for the proposed ward or proposed conservatee or ward or conservatee when counsel is appointed by the court. The court may allow and order paid the fee of counsel for the petitioner and any respondent. Other costs and fees may be allowed and paid as are allowed by law for similar services in other cases. The costs shall be taxed to the estate of the proposed ward or proposed conservatee or ward or conservatee, to those bound by law to support the proposed ward or proposed conservatee or ward or conservatee, to other parties whenever it would be just and equitable to do so, or to the county of residence of the proposed ward or proposed conservatee or ward or conservatee as the court having venue shall direct.

(b) In any contested proceeding or matter the court, in its discretion, may require one or more parties to give security for the costs thereof, or in lieu thereof to file a poverty affidavit as provided for in the code of civil procedure.

(c) Any district court receiving a statement of costs from another district court shall approve the same for payment out of the general fund of its county except that it may refuse to approve the same for payment only on the grounds that the proposed ward or proposed conservatee or ward or conservatee is not a resident of that county. In such case it shall transmit the statement of costs to the secretary for children and families who shall determine the question of residence and certify those findings to each district court. If the claim for costs is not paid within 30 days after such certification, an action may be maintained thereon by the claimant county in the district court of the claimant county against the debtor county. The findings made by the secretary for children and families as to the residence of the proposed ward or proposed conservatee or ward or conservatee shall be applicable only to the assessment of costs. Any county of residence which pays from its general fund court costs to the district court of another county may recover the same in any court of competent jurisdiction from the estate of the proposed ward or proposed conservatee or ward or conservatee or from those bound by law to support the proposed ward or proposed conservatee or ward or conservatee, unless the court finds that the proceedings in which such costs were incurred were instituted without good cause and not in good faith.

History: L. 2002, ch. 114, § 45; L. 2014, ch. 115, § 230; July 1.



59-3095 Effect of 2002 amendments.

59-3095. Effect of 2002 amendments. (a) Any person who has been adjudged a disabled person prior to the effective date of this act and who has not been restored to capacity, for the purposes of this act, shall be considered to be either:

(1) An adult with an impairment in need of a guardian or conservator, or both;

(2) a minor in need of a guardian or conservator, or both;

(3) a minor with an impairment in need of a guardian or conservator, or both;

(4) a person previously adjudged as impaired in another state; or

(5) a person in need of an ancillary conservator.

(b) Within one year from the effective date of this act, any person with an interest in the matter may file a verified petition requesting that the court determine whether the ward or conservatee meets the definition of impaired as contained within this act, or meets the requirements of being in need of a guardian or conservator. Thereafter, all proceedings shall be as provided for in this act.

(c) No act of a guardian or conservator performed prior to the effective date of this act, which was performed in compliance with any provision of the act for obtaining a guardian or conservator, or both, in effect prior to the effective date of this act, shall be deemed unlawful because of any provision of this act.

(d) Upon and after the effective date of this act, all acts of any guardian or conservator appointed by any court prior to the effective date of this act shall comply with the provisions of this act.

History: L. 2002, ch. 114, § 46; July 1.



59-3096 Severability.

59-3096. Severability. If any provision of this act for obtaining a guardian or a conservator, or both, or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of this act which can be given effect with the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2002, ch. 114, § 80; July 1.



59-3097 Guardianship or conservatorship orders; full faith and credit.

59-3097. Guardianship or conservatorship orders; full faith and credit. Orders establishing and governing a guardianship or conservatorship, or both, issued by a court of competent jurisdiction of any other state, regardless of the specific terminology used in that state's laws, shall be given full faith and credit within this state, except when doing so would be in specific violation of any law of this state.

History: L. 2010, ch. 52, § 1; July 1.






Article 31 UNIFORM TESTAMENTARY ADDITIONS TO TRUSTS ACT

59-3101 Testamentary additions to trusts.

59-3101. Testamentary additions to trusts. Subject to the provisions of K.S.A. 59-1701, a devise or bequest, the validity of which is determinable by the law of this state, may be made by a will to the trustee or trustees of a trust established or to be established by the testator or by the testator and some other person or persons or by some other person or persons (including a funded or unfunded life insurance trust, although the trustor has reserved any or all rights of ownership of the insurance contracts) if the trust is identified in the testator's will and its terms are set forth in a written instrument (other than a will) executed before or concurrently with the execution of the testator's will or in the valid last will of a person who has predeceased the testator (regardless of the existence, size, or character of the corpus of the trust). The devise or bequest shall not be invalid because the trust is amendable or revocable, or both, or because the trust was amended after the execution of the will or after the death of the testator. Unless the testator's will provides otherwise, the property so devised or bequeathed (a) shall not be deemed to be held under a testamentary trust of the testator but shall become a part of the trust to which it is given, and (b) shall be administered and disposed of in accordance with the provisions of the instrument or will setting forth the terms of the trust, including any amendments thereto made before the death of the testator (regardless of whether made before or after the execution of the testator's will) and, if the testator's will so provides, including any amendments to the trust made after the death of the testator. A revocation or termination of the trust before the death of the testator shall cause the devise or bequest to lapse.

History: L. 1968, ch. 203, § 1; July 1.



59-3102 Effect on prior wills.

59-3102. Effect on prior wills. This act shall have no effect upon any devise or bequest made by a will executed prior to the effective date of this act.

History: L. 1968, ch. 203, § 2; July 1.



59-3103 Uniformity of interpretation.

59-3103. Uniformity of interpretation. This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

History: L. 1968, ch. 203, § 3; July 1.



59-3104 Short title.

59-3104. Short title. This act may be cited as the "uniform testamentary additions to trusts act."

History: L. 1968, ch. 203, § 4; July 1.



59-3105 Supplemental to and part of the probate code.

59-3105. Supplemental to and part of the probate code. This act shall be a part of and supplemental to the Kansas probate code.

History: L. 1968, ch. 203, § 5; July 1.






Article 32 SIMPLIFIED ESTATES ACT

59-3201 Citation of act.

59-3201. Citation of act. K.S.A. 59-3201 to 59-3206, inclusive, shall be named and may be cited as the Kansas simplified estates act.

History: L. 1975, ch. 299, § 29; Jan. 1, 1976.



59-3202 Administration as simplified estate or supervised estate; determination by court.

59-3202. Administration as simplified estate or supervised estate; determination by court. On the hearing of a petition for the appointment of an administrator or for the probate of a will where administration is sought under the Kansas simplified estates act, the court shall determine whether the estate shall be administered as a simplified estate or as a supervised estate. In making such determination, the court may consider the size of the estate; the degree of kinship of the heirs, devisees and persons seeking appointment; the solvency of the estate; the nature of the estate; the wishes of the heirs and devisees; the probable cost of estate administration and settlement; and any other pertinent matters.

History: L. 1975, ch. 299, § 30; Jan. 1, 1976.



59-3203 Administration as simplified estate; applicable procedure.

59-3203. Administration as simplified estate; applicable procedure. (a) If the court has determined that the estate shall be administered as a simplified estate, further proceedings shall be under the provisions of the Kansas simplified estates act with the following exceptions:

(1) If letters issued under the Kansas simplified estates act are revoked, pursuant to K.S.A. 59-3206; or

(2) if pursuant to K.S.A. 59-3205, the executor or administrator petitions the court for a notice, judicial determination of a single proceeding or an act in the estate, but does not seek supervised administration.

(b) All procedures, notices, bonds, hearings and appeals under the Kansas simplified estates act shall proceed as set out under other provisions of the Kansas probate code, unless otherwise provided herein.

(c) All letters testamentary and letters of administration issued pursuant to the Kansas simplified estates act shall be designated on their face as letters testamentary or letters of administration issued under the Kansas simplified estates act.

(d) No provision of the Kansas simplified estates act shall be construed to eliminate any required notice of petition to sell, lease or mortgage real property.

History: L. 1975, ch. 299, § 31; L. 1976, ch. 245, § 10; July 1.



59-3204 Executor or administrator; duties.

59-3204. Executor or administrator; duties. (a) The executor or administrator appointed under the Kansas simplified estates act shall collect the decedent's assets, file an inventory and valuation, pay claims of creditors, and pay taxes owed by the decedent or the decedent's estate in the manner provided by law.

(b) The executor or administrator may sell, liquidate or exchange personal property of the estate not specifically bequeathed. Payment of creditors' claims and sale, liquidation or exchange of personal property hereunder shall not require court supervision.

(c) The executor or administrator may make a distribution of a bequest or of the residue of the estate prior to the closing of the estate, and such executor or administrator may require a redelivery bond equal to the value of the property distributed.

History: L. 1975, ch. 299, § 32; L. 1982, ch. 235, § 5; L. 2000, ch. 76, § 8; L. 2010, ch. 44, § 26; July 1.



59-3205 Court supervision not required; exceptions; order to close estate.

59-3205. Court supervision not required; exceptions; order to close estate. After an estate has been opened under the Kansas simplified estates act and letters testamentary or letters of administration under this act have been issued, no further court supervision is necessary or required until the court orders the estate closed except: (a) When the administrator or executor petitions the court for a judicial determination of any proceeding or act in the estate, but does not seek supervised administration for the remainder of the administration and the petition is granted; or (b) when the change to supervised administration is made, as provided in K.S.A. 59-3206 and amendments thereto.

When the time for the filing of claims has expired, the time in which an appeal may be taken from an order admitting or refusing to admit a will to probate has expired and six months from the date of decedent's death have expired, the court may order the estate closed as provided in K.S.A. 59-2247 and 59-2249, and amendments thereto.

History: L. 1975, ch. 299, § 33; L. 1985, ch. 191, § 56; July 1.



59-3206 Objections to continuing administration as simplified estate; procedure; change to supervised administration.

59-3206. Objections to continuing administration as simplified estate; procedure; change to supervised administration. After letters testamentary or letters of administration have been issued under the Kansas simplified estates act, if:

(a) Any person having an interest in the estate files an objection to the administration of the estate under the Kansas simplified estates act and states his or her reasons therefor, or

(b) the executor or administrator files a statement alleging that the estate cannot be administered advantageously under the act, the issue of continuing administration under the Kansas simplified estates act shall be heard by the court, after notice has been given pursuant to K.S.A. 59-2208.

If the court finds that administration under the Kansas simplified estates act should be terminated, it shall so order and direct supervised administration.

After the filing of the objection, but prior to the hearing thereon, the court, on its own motion, or on application of a person interested in the estate, may require the filing of a bond, and make orders with respect to the estate, as provided in the Kansas probate code.

After a finding that supervised administration is necessary, letters testamentary or letters of administration shall be issued and all proceedings shall be governed by the applicable parts of the Kansas probate code, and letters issued under the Kansas simplified estates act shall be revoked.

The change to supervised administration shall not: Require republication of a notice to creditors which has been duly published; invalidate a proper inventory and valuation previously filed; invalidate any action previously taken by, or prejudice the rights of, any person who has in good faith dealt with the executor or administrator in reliance on such executor's or administrator's authority.

History: L. 1975, ch. 299, § 34; Jan. 1, 1976.






Article 33 INFORMAL ADMINISTRATION ACT

59-3301 Title of act; effective date.

59-3301. Title of act; effective date. (a) K.S.A. 59-3301 through 59-3306 may be cited as the Kansas informal administration act and shall be construed as supplemental to and as a part of the Kansas probate code.

(b) The provisions of K.S.A. 59-3301 through 59-3306 shall take effect and be in force on and after January 1, 1986.

History: L. 1985, ch. 191, § 1; July 1.



59-3302 Petition; contents.

59-3302. Petition; contents. (a) Any person interested in an estate may petition for informal administration.

(b) The petition shall contain:

(1) The name and residence address of the petitioner.

(2) The interest of the petitioner in the estate.

(3) The name, residence address and date and place of death of the decedent and a statement that there is property which is subject to administration.

(4) The names, ages, residences, addresses and relationships of the heirs, devisees and legatees of the decedent and any named fiduciary, if known or ascertainable with reasonable diligence.

(5) The name and address of the person who prepared the will, if known or ascertainable with reasonable diligence.

(6) An inventory and valuation or appraisal of all of the assets of the decedent. This information may be set forth in the petition or listed in a separate document attached to the petition.

(7) A listing of the debts of the decedent, both paid and unpaid; an estimate of costs and expenses of informal administration, including reasonable fees; and a statement of those specific moneys belonging to decedent's estate which are proposed to be used to pay unsatisfied debts of the decedent and the expenses of informal administration. This information may be set forth in the petition or listed in a separate document attached to the petition.

(8) The nature and form of disposition requested, including a statement of whether the property will pass by will, the law of descent and distribution or valid settlement agreement. If the property is to pass by will or valid settlement agreement, the will or valid settlement agreement shall be attached.

(9) The reasons informal administration is appropriate.

(10) A request that the petitioner or other named person be designated to carry out the orders made by the court.

(11) The amount and type of bond or bonds to be given.

(12) A statement that if informal administration is denied, which alternative under K.S.A. 59-3305, and amendments thereto, is requested, and if simplified or supervised administration is requested, the name and address of the person proposed to be appointed as executor or administrator.

History: L. 1985, ch. 191, § 2; L. 1987, ch. 211, § 4; L. 2000, ch. 76, § 9; L. 2010, ch. 44, § 27; July 1.



59-3303 Notice of hearing.

59-3303. Notice of hearing. Notice of hearing in all proceedings commenced pursuant to this act in which title to real estate is to be assigned by the court shall be given pursuant to K.S.A. 59-2209 and amendments thereto. In all other cases, notice shall be given or waived as provided in K.S.A. 59-2208 and amendments thereto. A copy of the petition, including all attachments shall accompany every notice of hearing mailed in every proceeding under this act, and proof of service shall be made pursuant to K.S.A. 59-2211 and amendments thereto.

History: L. 1985, ch. 191, § 3; July 1.



59-3304 Orders of court if informal administration appropriate; bond.

59-3304. Orders of court if informal administration appropriate; bond. (a) Whenever the court finds that an estate can be completely administered under the Kansas informal administration act:

(1) The court shall make the following orders:

(A) For informal administration of the estate; and

(B) assigning, with sufficient particularity to allow their transfer, all assets of the estate, remaining after payment of any family allowances, debts and expenses, to the proper legatees and devisees, if there is an instrument admitted to probate as decedent's last will and testament; to the proper heirs, if pursuant to the law of descent and distribution; or to the proper persons entitled thereto, if pursuant to a valid settlement agreement.

(2) The court may make any of the following orders, if applicable:

(A) For family allowances pursuant to K.S.A. 59-403 and amendments thereto;

(B) for the payment of all unpaid debts, in order of their preference, and all expenses of the informal administration;

(C) designating specific moneys of the estate to be used for payment of the debts and expenses of informal administration and designating the person authorized to pay them;

(D) for release of the nominated fiduciary, if any, from all responsibility and liability;

(E) admitting to probate the decedent's last will and testament, upon proper proof; or

(F) the giving of bond, if appropriate.

(b) (1) The person ordered to pay debts and expenses of informal administration under subsection (a)(2)(C), unless excused by a testamentary instrument, shall file a bond with sufficient sureties in an amount equal to not less than 125% of the amount of money authorized to be used for payment of the debts and expenses of informal administration under subsection (a)(2)(C).

(2) If distribution of the estate, under subsection (a)(1)(B), is ordered before six months from the date of death or before any statute of nonclaims has run, any distributee who receives any property pursuant to that order shall give a redelivery bond with sufficient sureties in the amount of the value of the property assigned to that distributee.

(3) Bonds shall run for a period of time beginning with the date of the court's order and continuing until the running of any statute of nonclaims. The bonds shall be for the benefit of the heirs, devisees, legatees, trustees, creditors and nominated fiduciary, if any.

History: L. 1985, ch. 191, § 4; July 1.



59-3305 Orders of court if informal administration not appropriate.

59-3305. Orders of court if informal administration not appropriate. The court may determine that administration under the Kansas informal administration act is not appropriate because of contested matters, the need for administration, disagreement among beneficiaries or any other appropriate circumstances. If the court determines that informal administration is not appropriate, the court may dismiss the proceeding, order a refusal to grant letters of administration proceeding, order a determination of descent proceeding if more than six months have passed since the decedent's death or order that simplified administration or supervised administration ensue without further notice of hearing, other than notice to creditors pursuant to K.S.A. 59-709 and amendments thereto.

History: L. 1985, ch. 191, § 5; L. 1987, ch. 211, § 5; July 1.



59-3306 Appraisal of property.

59-3306. Appraisal of property. The district court, in its discretion, may order an appraisal of the property before making the orders contemplated by subsection (a) of K.S.A. 59-3304. The appraisal shall be made by one or more appraisers approved by the court.

History: L. 1985, ch. 191, § 6; July 1.






Article 34 UNIFORM STATUTORY RULE AGAINST PERPETUITIES

59-3401 Statutory rule against perpetuities.

59-3401. Statutory rule against perpetuities. (a) Validity of Nonvested Property Interest. A nonvested property interest is invalid unless:

(1) When the interest is created, it is certain to vest or terminate no later than 21 years after the death of an individual then alive; or

(2) the interest either vests or terminates within 90 years after its creation.

(b) Validity of General Power of Appointment Subject to a Condition Precedent. A general power of appointment not presently exercisable because of a condition precedent is invalid unless:

(1) When the power is created, the condition precedent is certain to be satisfied or becomes impossible to satisfy no later than 21 years after the death of an individual then alive; or

(2) the condition precedent either is satisfied or becomes impossible to satisfy within 90 years after its creation.

(c) Validity of Nongeneral or Testamentary Power of Appointment. A nongeneral power of appointment or a general testamentary power of appointment is invalid unless:

(1) When the power is created, it is certain to be irrevocably exercised or otherwise to terminate no later than 21 years after the death of an individual then alive; or

(2) the power is irrevocably exercised or otherwise terminates within 90 years after its creation.

(d) Possibility of Post-death Child Disregarded. In determining whether a nonvested property interest or a power of appointment is valid under subsection (a)(1), (b)(1) or (c)(1), the possibility that a child will be born to an individual after the individual's death is disregarded.

(e) Effect of Certain "Later-of" Type Language. If, in measuring a period from the creation of a trust or other property arrangement, language in a governing instrument (i) seeks to disallow the vesting or termination of any interest or trust beyond, (ii) seeks to postpone the vesting or termination of any interest or trust until, or (iii) seeks to operate in effect in any similar fashion upon, the later of (A) the expiration of a period of time not exceeding 21 years after the death of the survivor of specified lives in being at the creation of the trust or other property arrangement or (B) the expiration of a period of time that exceeds or might exceed 21 years after the death of the survivor of lives in being at the creation of the trust or other property arrangement, that language is inoperative to the extent it produces a period of time that exceeds 21 years after the death of the survivor of the specified lives.

History: L. 1992, ch. 302, § 1; July 1.



59-3402 Same; nonvested property interest or power of appointment, creation.

59-3402. Same; nonvested property interest or power of appointment, creation. (a) Except as provided in subsections (b) and (c) and in subsection (a) of K.S.A. 59-3405, the time of creation of a nonvested property interest or a power of appointment is determined under general principles of property law.

(b) For purposes of this act, if there is a person who alone can exercise a power created by a governing instrument to become the unqualified beneficial owner of (i) a nonvested property interest or (ii) a property interest subject to a power of appointment described in subsection (b) or (c) of K.S.A. 59-3401, the nonvested property interest or power of appointment is created when the power to become the unqualified beneficial owner terminates. For purposes of this act, a joint power with respect to community property or to marital property under the uniform marital property act held by individuals married to each other is a power exercisable by one person alone.

(c) For purposes of this act, a nonvested property interest or a power of appointment arising from a transfer of property to a previously funded trust or other existing property arrangement is created when the nonvested property interest or power of appointment in the original contribution was created.

History: L. 1992, ch. 302, § 2; July 1.



59-3403 Same; reformation.

59-3403. Same; reformation. Upon the petition of an interested person, a court shall reform a disposition in the manner that most closely approximates the transferor's manifested plan of distribution and is within the 90 years allowed by subsections (a)(2), (b)(2) or (c)(2) of K.S.A. 59-3401 if:

(1) A nonvested property interest or a power of appointment becomes invalid under K.S.A. 59-3401, statutory rule against perpetuities;

(2) a class gift is not but might become invalid under K.S.A. 59-3401, statutory rule against perpetuities, and the time has arrived when the share of any class member is to take effect in possession or enjoyment; or

(3) a nonvested property interest that is not validated by subsection (a)(1)of K.S.A. 59-3401 can vest but not within 90 years after its creation.

History: L. 1992, ch. 302, § 3; July 1.



59-3404 Same; exclusions.

59-3404. Same; exclusions. K.S.A. 59-3401, statutory rule against perpetuities, does not apply to:

(1) A nonvested property interest or a power of appointment arising out of a nondonative transfer, except a nonvested property interest or a power of appointment arising out of (i) a premarital or postmarital agreement, (ii) a separation or divorce settlement, (iii) a spouse's election, (iv) a similar arrangement arising out of a prospective, existing or previous marital relationship between the parties, (v) a contract to make or not to revoke a will or trust, (vi) a contract to exercise or not to exercise a power of appointment, (vii) a transfer in satisfaction of a duty of support, or (viii) a reciprocal transfer;

(2) a fiduciary's power relating to the administration or management of assets, including the power of a fiduciary to sell, lease or mortgage property, and the power of a fiduciary to determine principal and income;

(3) a power to appoint a fiduciary;

(4) a discretionary power of a trustee to distribute principal before termination of a trust to a beneficiary having an indefeasibly vested interest in the income and principal;

(5) a nonvested property interest held by a charity, government or governmental agency or subdivision, if the nonvested property interest is preceded by an interest held by another charity, government or governmental agency or subdivision;

(6) a nonvested property interest in or a power of appointment with respect to a trust or other property arrangement forming part of a pension, profit-sharing, stock bonus, health, disability, death benefit, income deferral or other current or deferred benefit plan for one or more employees, independent contractors or the beneficiaries or spouses, to which contributions are made for the purpose of distributing to or for the benefit of the participants or their beneficiaries or spouses the property, income or principal in the trust or other property arrangement, except a nonvested property interest or a power of appointment that is created by an election of a participant or a beneficiary or spouse; or

(7) a property interest, power of appointment or arrangement that was not subject to the common-law rule against perpetuities or is excluded by another statute of this state.

History: L. 1992, ch. 302, § 4; July 1.



59-3405 Same; prospective application.

59-3405. Same; prospective application. (a) Except as extended by subsection (b), this act applies to a nonvested property interest or a power of appointment that is created on or after the effective date of this act. For purposes of this section, a nonvested property interest or a power of appointment created by the exercise of a power of appointment is created when the power is irrevocably exercised or when a revocable exercise becomes irrevocable.

(b) If a nonvested property interest or a power of appointment was created before the effective date of this act and is determined in a judicial proceeding, commenced on or after the effective date of this act, to violate this state's rule against perpetuities as that rule existed before the effective date of this act, a court upon the petition of an interested person may reform the disposition in the manner that most closely approximates the transferor's manifested plan of distribution and is within the limits of the rule against perpetuities applicable when the nonvested property interest or power of appointment was created.

History: L. 1992, ch. 302, § 5; July 1.



59-3406 Same; short title.

59-3406. Same; short title. This act may be cited as the uniform statutory rule against perpetuities.

History: L. 1992, ch. 302, § 6; July 1.



59-3407 Same; uniformity of application and construction.

59-3407. Same; uniformity of application and construction. This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

History: L. 1992, ch. 302, § 7; July 1.



59-3408 Same; supersession.

59-3408. Same; supersession. This act supersedes the rule of the common law known as the rule against perpetuities.

History: L. 1992, ch. 302, § 8; July 1.






Article 35 TRANSFER-ON-DEATH

59-3501 Real estate; transfer-on-death.

59-3501. Real estate; transfer-on-death. (a) An interest in real estate may be titled in transfer-on-death, TOD, form by recording a deed signed by the record owner of such interest, designating a grantee beneficiary or beneficiaries of the interest. Such deed shall transfer ownership of such interest upon the death of the owner.  A transfer-on-death deed need not be supported by consideration.

(b) The signature, consent or agreement of or notice to a grantee beneficiary of a transfer-on-death deed shall not be required for any purpose during the lifetime of the record owner.

History: L. 1997, ch. 176, § 1; July 1.



59-3502 Same; filing of form with register of deeds.

59-3502. Same; filing of form with register of deeds. An interest in real estate is titled in transfer-on-death form by executing, acknowledging and recording in the office of the register of deeds in the county where the real estate is located, prior to the death of the owner, a deed in substantially the following form:

___(Name of owner)___ as owner transfers on death to ___(name of beneficiary)___, as grantee beneficiary, the following described interest in real estate: (here insert description of the interest in real estate).  THIS TRANSFER ON DEATH DEED IS REVOCABLE. IT DOES NOT TRANSFER ANY OWNERSHIP UNTIL THE DEATH OF THE OWNER. IT REVOKES ALL PRIOR BENEFICIARY DESIGNATIONS BY THIS OWNER FOR THIS INTEREST IN REAL ESTATE.

Instead of the words "transfer-on-death" the abbreviation "TOD" may be used.

History: L. 1997, ch. 176, § 2; July 1.



59-3503 Same; beneficiary; revocation; change; revocation by will, prohibited.

59-3503. Same; beneficiary; revocation; change; revocation by will, prohibited. (a) A designation of the grantee beneficiary may be revoked at any time prior to the death of the record owner, by executing, acknowledging and recording in the office of the register of deeds in the county where the real estate is located an instrument describing the interest revoking the designation. The signature, consent or agreement of or notice to the grantee beneficiary or beneficiaries is not required.

(b) A designation of the grantee beneficiary may be changed at any time prior to the death of the record owner, by executing, acknowledging and recording a subsequent transfer-on-death deed in accordance with K.S.A. 59-3502. The signature, consent or agreement of or notice to the grantee beneficiary or beneficiaries is not required. A subsequent transfer-on-death beneficiary designation revokes all prior designations of grantee beneficiary or beneficiaries by such record owner for such interest in real estate.

(c) A transfer-on-death deed executed, acknowledged and recorded in accordance with this act may not be revoked by the provisions of a will.

History: L. 1997, ch. 176, § 3; July 1.



59-3504 Same; vesting of ownership in beneficiary; grantee beneficiary.

59-3504. Same; vesting of ownership in beneficiary; grantee beneficiary. (a) Title to the interest in real estate recorded in transfer-on-death form shall vest in the designated grantee beneficiary or beneficiaries on the death of the record owner.

(b) Grantee beneficiaries of a transfer-on-death deed take the record owner's interest in the real estate at death subject to all conveyances, assignments, contracts, mortgages, liens and security pledges made by the record owner or to which the record owner was subject during the record owner's lifetime including, but not limited to, any executory contract of sale, option to purchase, lease, license, easement, mortgage, deed of trust or lien, claims of the state of Kansas for medical assistance, as defined in K.S.A. 39-702, and amendments thereto, pursuant to K.S.A. 39-709, and amendments thereto, and to any interest conveyed by the record owner that is less than all of the record owner's interest in the property.

(c) If a grantee beneficiary dies prior to the death of the record owner and an alternative grantee beneficiary has not been designated on the deed, the transfer shall lapse.

History: L. 1997, ch. 176, § 4; L. 2015, ch. 42, § 19; July 1.



59-3505 Same; joint owner.

59-3505. Same; joint owner. (a) A record joint owner of an interest in real estate may use the procedures in this act to title such interest in transfer-on-death form.  However, title to such interest shall vest in the designated grantee beneficiary or beneficiaries only if such record joint owner is the last to die of all of the record joint owners of such interest.  A deed in transfer-on-death form shall not sever a joint tenancy.

(b) As used in this section, "joint owner" means a person who owns an interest in real estate as a joint tenant with right of survivorship.

History: L. 1997, ch. 176, § 5; July 1.



59-3506 Same; application of 58-2414 to grantor.

59-3506. Same; application of 58-2414 to grantor. The provisions of K.S.A. 58-2414, and amendments thereto, apply to the grantor of a transfer-on-death deed.

History: L. 1997, ch. 176, § 6; July 1.



59-3507 Same; nontestamentary disposition.

59-3507. Same; nontestamentary disposition. A deed in transfer-on-death form shall not be considered a testamentary disposition and shall not be invalidated due to nonconformity with the provisions of chapter 59 of the Kansas Statutes Annotated.

History: L. 1997, ch. 176, § 7; July 1.



59-3508 Motor vehicles; transfer-on-death.

59-3508. Motor vehicles; transfer-on-death. A motor vehicle, as defined by K.S.A. 8-126, and amendments thereto, may be titled in transfer-on-death, TOD, form by including in the certificate of title a designation of a beneficiary or beneficiaries to whom the motor vehicle shall be transferred on death of the owner or the last survivor of the joint tenant with right of survivorship owners, subject to the rights of all lien holders.

History: L. 1997, ch. 138, § 1; L. 2013, ch. 92, § 6; July 1.



59-3509 Same; certificate of title.

59-3509. Same; certificate of title. A motor vehicle is registered in transfer-on-death form by designating on the certificate of title, the name of the owner, the names of tenant in common owner or the names of the joint tenant with right of survivorship owners, followed in substance by the words "transfer on death to(name of beneficiary or beneficiaries)."Instead of the words "transfer on death to" the abbreviation "TOD" may be used.

History: L. 1997, ch. 138, § 2; Jan. 1, 1998.



59-3510 Same; beneficiaries; interest; change.

59-3510. Same; beneficiaries; interest; change. The transfer-on-death beneficiary or beneficiaries shall have no interest in the motor vehicle until the death of the owner or the last survivor of the joint tenant with right of survivorship owners.  A beneficiary designation may be changed at any time by the owner or all of the joint tenant with right of survivorship owners then surviving without the consent of the beneficiary or beneficiaries by filing an application for a subsequent certificate of title.

History: L. 1997, ch. 138, § 3; Jan. 1, 1998.



59-3511 Same; vesting of ownership in beneficiary.

59-3511. Same; vesting of ownership in beneficiary. Ownership of a motor vehicle titled in transfer-on-death form, for which an application for a subsequent certificate of title has not been filed, shall vest in the designated beneficiary or beneficiaries on the death of the owner or the last of the joint tenant with right of survivorship owners, subject to the rights of all lien holders.

History: L. 1997, ch. 138, § 4; Jan. 1, 1998.



59-3512 Same; nontestamentary disposition.

59-3512. Same; nontestamentary disposition. A certificate of title in transfer-on-death form shall not be considered a testamentary disposition or be invalidated due to nonconformity with the provisions of chapter 59 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1997, ch. 138, § 5; Jan. 1, 1998.



59-3513 Other nontestamentary transfers.

59-3513. Other nontestamentary transfers. (a) A provision in the following for a nonprobate transfer on death is nontestamentary:

(1) Insurance policy or annuity contract;

(2) contract of employment;

(3) current employee compensation or benefit program;

(4) deferred compensation or pension plan, including programs described in sections 401(a), 403(b), 457 or 501(c)(18) of the federal internal revenue code of 1986 as in effect on January 1, 2001;

(5) individual retirement plan, whether custodial or otherwise; or

(6) account established pursuant to a qualified state tuition program under section 529 of the federal internal revenue code of 1986 as in effect on January 1, 2001.

(b) The provisions of subsection (a) do not limit rights of creditors under other laws of this state.

History: L. 2001, ch. 43, § 1; July 1.









Chapter 60 PROCEDURE, CIVIL

Article 1 PREFATORY

60-101 Title.

60-101. Title. This act may be cited as the code of civil procedure.

History: L. 1963, ch. 303, 60-101; L. 2010, ch. 135, § 64; July 1.



60-102 Construction.

60-102. Construction. The provisions of this act shall be liberally construed and administered to secure the just, speedy and inexpensive determination of every action and proceeding.

History: L. 1963, ch. 303, 60-102; L. 1997, ch. 173, § 1; L. 2010, ch. 135, § 65; July 1.



60-103 Restricted mail defined.

60-103. Restricted mail defined. The term "restricted mail" as used in this chapter means mail, sent postage or other delivery fees prepaid, that is endorsed on its face pursuant to applicable postal regulations so that the sender will receive a return receipt notification with the date and address of delivery, and, if the addressee is a natural person, only the addressee or an authorized agent will receive the mail.

History: L. 1963, ch. 303, 60-103; L. 1970, ch. 232, § 1; L. 2010, ch. 135, § 66; July 1.



60-104 Acts by court or judge.

60-104. Acts by court or judge. All trials on the merits must be conducted in open court and, subject to K.S.A. 20-347, and amendments thereto, in a regular courtroom. All other acts or proceedings, including the entry of a ruling or judgment, may be done or conducted by a judge or judge pro tem in chambers, without the attendance of the clerk or other court officials, or at any place either in or outside the district; but no hearing, other than one ex parte, may be conducted outside the district without the consent of all affected parties not in default.

History: L. 1963, ch. 303, 60-104; L. 2010, ch. 135, § 67; July 1.






Article 2 RULES OF CIVIL PROCEDURE

60-201 Rules of civil procedure; citation; scope.

60-201. Rules of civil procedure; citation; scope. (a) The provisions of this article may be cited as the rules of civil procedure.

(b) This article governs the procedure in all civil actions and proceedings in the district courts of Kansas, other than actions commenced pursuant to the code of civil procedure for limited actions.

History: L. 1963, ch. 303, 60-201; L. 1976, ch. 251, § 1; L. 2000, ch. 161, § 109; L. 2005, ch. 101, § 7; L. 2010, ch. 135, § 68; July 1.



60-202 One form of action.

60-202. One form of action. There is one form of action, the civil action.

History: L. 1963, ch. 303, 60-202; L. 2010, ch. 135, § 69; July 1.



60-203 Commencement of action.

60-203. Commencement of action. (a) Time of commencement. A civil action is commenced at the time of: (1) Filing a petition with the court, if service of process is obtained or the first publication is made for service by publication within 90 days after the petition is filed, except that the court may extend that time an additional 30 days upon a showing of good cause by the plaintiff; or (2) service of process or first publication, if service of process or first publication is not made within the time specified by paragraph (1).

(b) Curing invalid service. If service of process or first publication purports to have been made but is later adjudicated to have been invalid due to an irregularity in form or procedure or a defect in making service, the action is considered to have been commenced at the applicable time under subsection (a) if valid service is obtained or first publication is made within 90 days after that adjudication, except that the court may extend that time an additional 30 days upon a showing of good cause by the plaintiff.

(c) Entry of appearance. The filing of an entry of appearance has the same effect as service. Written contact with the court by a defendant, or an attorney for the defendant invoking protection for the defendant under the servicemembers civil relief act (50 U.S.C. § 501 et seq.), and amendments thereto, is not an entry of appearance.

(d) Electronic filing. As used in this section, filing a petition with the court includes receipt by the court of a petition by electronic means complying with supreme court rules.

History: L. 1963, ch. 303, § 60-203; L. 1983, ch. 193, § 1; L. 1990, ch. 202, § 1; L. 1991, ch. 169, § 1; L. 1992, ch. 128, § 12; L. 2005, ch. 45, § 4; L. 2010, ch. 135, § 70; L. 2011, ch. 48, § 3; July 1.



60-204 Process, generally.

60-204. Process, generally. The methods of serving process set out in article 3 of this chapter constitute sufficient service of process in all civil actions and proceedings, but are alternatives to and do not restrict different methods specifically provided by law. Substantial compliance with any method of serving process effects valid service of process if the court finds that, notwithstanding some irregularity or omission, the party served was made aware that an action or proceeding was pending in a specified court that might affect the party or the party's status or property.

History: L. 1963, ch. 303, 60-204; L. 2010, ch. 135, § 71; July 1.



60-205 Service and filing of pleadings and other papers.

60-205. Service and filing of pleadings and other papers. (a) Service; when required.

(1) In general. Except as otherwise provided in this chapter, each of the following papers must be served on every party:

(A) An order stating that service is required;

(B) a pleading filed after the original petition, unless the court orders otherwise under subsection (c) because there are numerous defendants;

(C) a discovery paper required to be served on a party, unless the court orders otherwise;

(D) a written motion, except one that may be heard ex parte; and

(E) a written notice, appearance, demand, offer of judgment or any similar paper.

(2) If a party fails to appear.  No service is required on a party who is in default for failing to appear. But a pleading that asserts a new claim for relief against such a party must be served on that party in the manner provided for service of summons in article 3 of chapter 60 of the Kansas Statutes Annotated.

(b) Service; how made.

(1) Serving an attorney. If a party is represented by an attorney, service under this section must be made on the attorney unless the court orders service on the party.

(2) Service in general. A paper is served under this section by:

(A) Handing it to the person;

(B) leaving it:

(i) At the person's office with a clerk or other person in charge, or, if no one is in charge, in a conspicuous place in the office; or

(ii) if the person has no office or the office is closed, at the person's dwelling or usual place of abode with someone of suitable age and discretion who resides there;

(C) mailing it to the person's last known address, in which event service is complete upon mailing;

(D) leaving it with the court clerk if the person has no known address;

(E) sending it by telefacsimile communication, in which event service is complete upon receipt of a confirmation generated by the transmitting machine; or

(F) serving it by electronic means when authorized by supreme court rule or a local rule.

(c) Serving numerous defendants.

(1) In general. If an action involves an unusually large number of defendants, the court may on motion, or on its own, order that:

(A) Defendants' pleadings and replies to them need not be served on other defendants;

(B) any crossclaim, counterclaim, avoidance or affirmative defense in those pleadings and replies to them will be treated as denied or avoided by all other parties; and

(C) filing any such pleading and serving it on the plaintiff constitutes notice of the pleading to all parties.

(2) Notifying parties. A copy of every order must be served on the parties as the court directs.

(d) Filing. (1) Required filings; certificate of service. Any paper after the petition that is required to be served, together with a certificate of service, must be filed within a reasonable time after service. Only a certificate of service must be filed for expert disclosures under K.S.A. 60-226, and amendments thereto, and the following discovery requests and responses, which must not be filed until they are used in the proceeding or the court orders filing:

(A) Depositions other than those taken under K.S.A. 60-227, and amendments thereto;

(B) interrogatories;

(C) requests for documents or tangible things, or to permit entry onto land; and

(D) requests for admission.

(2) How filing is made; in general. A paper is filed by delivering it:

(A) To the clerk; or

(B) to a judge who agrees to accept it for filing, and who must then note the filing date and the time on the paper and promptly send it to the clerk.

(3) Electronic filing, signing or verification. In accordance with K.S.A. 60-271, and amendments thereto, and supreme court rules, pleadings and other papers may be filed, signed or verified by electronic means.

(e) Section not exclusive. The methods of serving and filing pleadings and other papers provided in this section constitute sufficient service and filing, but they are alternatives to and do not restrict different methods specifically provided by law.

History: L. 1963, ch. 303, 60-205; amended by Supreme Court order dated July 20, 1972; amended by Supreme Court order dated July 28, 1976; L. 1987, ch. 218, § 1; L. 1992, ch. 128, § 13; L. 1997, ch. 173, § 2; L. 2002, ch. 198, § 18; L. 2010, ch. 135, § 72; July 1.



60-206 Time, computation and extension; accessibility of court; definitions.

60-206. Time, computation and extension; accessibility of court; definitions. (a) Computing time. The following provisions apply in computing any time period specified in this chapter, in any local rule or court order or in any statute or administrative rule or regulation that does not specify a method of computing time.

(1) Period stated in days or a longer unit. When the period is stated in days or a longer unit of time:

(A) Exclude the day of the event that triggers the period;

(B) count every day, including intermediate Saturdays, Sundays and legal holidays; and

(C) include the last day of the period, but if the last day is a Saturday, Sunday or legal holiday, the period continues to run until the end of the next day that is not a Saturday, Sunday or legal holiday.

(2) Period stated in hours. When the period is stated in hours:

(A) Begin counting immediately on the occurrence of the event that triggers the period;

(B) count every hour, including hours during intermediate Saturdays, Sundays and legal holidays; and

(C) if the period would end on a Saturday, Sunday or legal holiday, the period continues to run until the same time on the next day that is not a Saturday, Sunday or legal holiday.

(3) Inaccessibility of the clerk's office. Unless the court orders otherwise, if the clerk's office is inaccessible:

(A) On the last day for filing under subsection (a)(1), then the time for filing is extended to the first accessible day that is not a Saturday, Sunday or legal holiday; or

(B) during the last hour for filing under subsection (a)(2), then the time for filing is extended to the same time on the first accessible day that is not a Saturday, Sunday or legal holiday.

(4) "Last day" defined. Unless a different time is set by a statute, local rule or court order, the last day ends:

(A) For electronic or telefacsimile filing, at midnight in the court's time zone; and

(B) for filing by other means, when the clerk's office is scheduled to close.

(5) "Next day" defined. The "next day" is determined by continuing to count forward when the period is measured after an event and backward when measured before an event.

(6) "Legal holiday" defined. "Legal holiday" means any day declared a holiday by the president of the United States, the congress of the United States or the legislature of this state, or any day observed as a holiday by order of the Kansas supreme court. A half holiday is considered as other days and not as a holiday.

(b) Extending time. (1) In general. When an act may or must be done within a specified time, the court may, for good cause, extend the time:

(A) With or without motion or notice if the court acts, or if a request is made, before the original time or its extension expires; or

(B) on motion made after the time has expired if the party failed to act because of excusable neglect.

(2) Exceptions. A court must not extend the time to act under subsection (b) of K.S.A. 60-250, subsection (b) of K.S.A. 60-252, subsections (b), (e) and (f) of K.S.A. 60-259 and subsection (b) of K.S.A. 60-260, and amendments thereto.

(c) Motions, notices of hearing and affidavits or declarations. (1) In general. A written motion and notice of the hearing must be served at least seven days before that time specified for the hearing with the following exceptions:

(A) When the motion may be heard ex parte;

(B) when these rules set a different time; or

(C) when a court order, which a party may, for good cause, apply for ex parte, sets a different time.

(2) Supporting affidavit or declaration. Any affidavit or declaration pursuant to K.S.A. 53-601, and amendments thereto, supporting a motion must be served with the motion. Except as otherwise provided in subsection (d) of K.S.A. 60-259, and amendments thereto, any opposing affidavit or declaration must be served at least one day before the hearing, unless the court permits service at another time.

(d) Additional time after certain kinds of service. When a party may or must act within a specified time after service and service is made under subsections (b)(2)(C), (D), (E) or (F) of K.S.A. 60-205, and amendments thereto, three days are added after the period would otherwise expire under subsection (a).

History: L. 1963, ch. 303, 60-206; L. 1988, ch. 207, § 1; L. 1988, ch. 206, § 1; L. 1988, ch. 208, § 1; L. 1997, ch. 173, § 3; L. 2005, ch. 183, § 1; L. 2007, ch. 190, § 16; L. 2010, ch. 135, § 73; L. 2011, ch. 48, § 4; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 11, § 14, but that version was repealed by L. 2010, ch. 135, § 225.



60-207 Pleadings allowed; motions; form.

60-207. Pleadings allowed; motions; form. (a) Pleadings.  Only these pleadings are allowed:

(1) A petition that complies with subsection (c);

(2) an answer to a petition;

(3) an answer to a counterclaim designated as a counterclaim;

(4) an answer to a crossclaim;

(5) a third-party petition;

(6) an answer to a third-party petition; and

(7) if the court orders one, a reply to an answer.

(b) Motions and other papers. (1) In general.  A request for a court order must be made by motion. The motion must:

(A) Be in writing, unless made during a hearing or trial;

(B) state with particularity the grounds for seeking the order; and

(C) state the relief sought.

(2) Form. The sections of this article governing captions, signing and other matters of form in pleadings apply to motions and other papers.

(c) Designation of petition. A petition must designate immediately below the names of the parties in the caption that the petition is filed pursuant to chapter 60 of the Kansas Statutes Annotated. The designation is sufficient if labeled "Petition Pursuant to K.S.A. Chapter 60" immediately below the caption.

(d) Lost pleadings. If an original pleading is lost, destroyed, or withheld by any person, the court may allow a copy of the pleading to be substituted.

History: L. 1963, ch. 303, 60-207; L. 1976, ch. 251, § 2; L. 2010, ch. 135, § 74; July 1.



60-208 General rules of pleadings.

60-208. General rules of pleadings. (a) Claim for relief. A pleading that states a claim for relief must contain:

(1) A short and plain statement of the claim showing that the pleader is entitled to relief; and

(2) a demand for the relief sought, which may include relief in the alternative or different types of relief. Except in contract actions, every pleading demanding relief for money damages in excess of $75,000, without demanding a specific amount of money, must state only that the amount sought as damages is in excess of $75,000. Every pleading demanding relief for money damages in an amount of $75,000 or less must specify the amount sought as damages.

(b) Defenses, admissions and denials. (1) In general. In responding to a pleading, a party must:

(A) State in short and plain terms its defenses to each claim asserted against it; and

(B) admit or deny the allegations asserted against it by an opposing party.

(2) Denials; responding to the substance. A denial must fairly respond to the substance of the allegation.

(3) General and specific denials. A party that intends in good faith to deny all the allegations of a pleading, including the jurisdictional grounds, may do so by a general denial. A party that does not intend to deny all the allegations must either specifically deny designated allegations or generally deny all except those specifically admitted.

(4) Denying part of an allegation. A party that intends in good faith to deny only part of an allegation must admit the part that is true and deny the rest.

(5) Lacking knowledge or information. A party that lacks knowledge or information sufficient to form a belief about the truth of an allegation must so state, and the statement has the effect of a denial.

(6) Effect of failing to deny. An allegation, other than one relating to the amount of damages, is admitted if a responsive pleading is required and the allegation is not denied. If a responsive pleading is not required, an allegation is considered denied or avoided.

(c) Affirmative defenses. (1) In general. In responding to a pleading, a party must affirmatively state any avoidance or affirmative defense, including:

(A) Accord and satisfaction;

(B) arbitration and award;

(C) assumption of risk;

(D) contributory negligence or comparative fault;

(E) duress;

(F) estoppel;

(G) failure of consideration;

(H) fraud, illegality;

(I) injury by fellow servant;

(J) laches;

(K) license;

(L) payment;

(M) release;

(N) res judicata;

(O) statute of frauds;

(P) statute of limitations; and

(Q) waiver.

(2) Mistaken designation. If a party mistakenly designates a defense as a counterclaim or a counterclaim as a defense, the court must, if justice requires, treat the pleading as though it were correctly designated, and may impose terms for doing so.

(d) Pleading to be concise and direct; alternative statements; inconsistency. (1) In general. Each allegation must be simple, concise and direct. No technical form is required.

(2) Alternative statements of a claim or defense. A party may set out two or more statements of a claim or defense alternately or hypothetically, either in a single count or defense or in separate ones. If a party makes alternative statements, the pleading is sufficient if any one of them is sufficient.

(3) Inconsistent claims or defenses. A party may state as many separate claims or defenses as it has, regardless of consistency.

(e) Construing pleadings. Pleadings must be construed so as to do justice.

History: L. 1963, ch. 303, 60-208; L. 1976, ch. 252, § 1; L. 1990, ch. 203, § 1; L. 1997, ch. 173, § 4; L. 2010, ch. 135, § 75; L. 2012, ch. 35, § 1; July 1.



60-209 Pleading special matters.

60-209. Pleading special matters. (a) Capacity or authority to sue; legal existence. (1) In general. A pleading need not allege:

(A) A party's capacity to sue or be sued;

(B) a party's authority to sue or be sued in a representative capacity; or

(C) the legal existence of an organized association of persons that is made a party.

(2) Raising those issues. To raise any of those issues, a party must do so by a specific denial, which must state any supporting facts that are peculiarly within the party's knowledge.

(b) Fraud or mistake; conditions of mind. In alleging fraud or mistake, a party must state with particularity the circumstances constituting fraud or mistake. Malice, intent, knowledge and other conditions of a person's mind may be alleged generally.

(c) Conditions precedent. In pleading conditions precedent, it suffices to allege generally that all conditions precedent have occurred or have been performed. But when denying that a condition precedent has occurred or been performed, a party must do so with particularity.

(d) Official document or act. In pleading an official document or official act, it suffices to allege that the document was legally issued or the act legally done.

(e) Judgment. In pleading a judgment or decision of a domestic or foreign court, a judicial or quasi-judicial tribunal, or a board or officer, it suffices to plead the judgment or decision without showing jurisdiction to render it.

(f) Time and place. An allegation of time or place is material when testing the sufficiency of a pleading.

(g) Special damages. If an item of special damage is claimed, it must be specifically stated. If the court allows an amended petition pursuant to K.S.A. 60-3703, and amendments thereto, to include a claim for exemplary or punitive damages the amended petition must state only whether the amount sought as damages is or is not in excess of $75,000.

(h) Pleading a written instrument. A claim, defense or counterclaim founded on a written instrument may be pleaded by:

(1) Reasonably identifying the written instrument and stating its substance;

(2) reciting the contents of the written instrument in the pleading; or

(3) attaching a copy to the pleading as an exhibit.

(i) Tender of money. When a tender of money is made in a pleading, the money need not be deposited in court prior to trial, unless the court orders otherwise.

(j) Libel and slander. In an action for libel or slander, it suffices to allege generally that defamatory matter was published or spoken concerning the plaintiff, and if that allegation is not denied in the answer, it need not be proved at trial. The defendant's answer may allege both the truth of the matter charged as defamatory and any mitigating circumstances that reduce the amount of damages. Whether the defendant proves justification, the defendant may introduce evidence of any mitigating circumstances.

History: L. 1963, ch. 303, 60-209; L. 1976, ch. 252, § 2; L. 1988, ch. 209, § 5; L. 1997, ch. 173, § 5; L. 2010, ch. 135, § 76; L. 2011, ch. 48, § 5; July 1.



60-210 Form of pleadings.

60-210. Form of pleadings. (a) Caption; names of parties. Every pleading must have a caption with the court's name, a title, a file number and a designation as in subsection (a) of K.S.A. 60-207, and amendments thereto. The title of the petition must name all the parties; the title of other pleadings, after naming the first party on each side, may refer generally to other parties.

(b) Paragraphs; separate statements. A party must state its claims or defenses in numbered paragraphs, each limited as far as practicable to a single set of circumstances.  A later pleading may refer by number to a paragraph in an earlier pleading. If doing so would promote clarity, each claim founded on a separate transaction or occurrence, and each defense other than a denial, must be stated in a separate count or defense.

(c) Adoption by reference; exhibits. A statement in a pleading may be adopted by reference elsewhere in the same pleading or in any other pleading or motion. A copy of a written instrument that is an exhibit to a pleading is a part of the pleading for all purposes.

(d) Change of name. If the name of a party changes after an action has been commenced, either before or after judgment, by reason of marriage, divorce, adoption, a change of name proceeding, amendment of articles of incorporation, the assumption of an alias or otherwise, or if an action is mistakenly commenced against a party by a former name no longer used by the party, any party in interest may cause that fact to be noted of record by filing a certified copy of a marriage record, decree of divorce, amended articles of incorporation, order of adoption or change of name, or an affidavit or a declaration pursuant to K.S.A. 53-601, and amendments thereto, by an informed person. The name as changed must be used in the alternative in all subsequent proceedings in the action.

History: L. 1963, ch. 303, 60-210; amended by Supreme Court Rule No. 125; effective Jan. 1, 1969; L. 2010, ch. 135, § 77; July 1.



60-211 Signing of pleadings, motions and other papers; representations to the court; sanctions.

60-211. Signing of pleadings, motions and other papers; representations to the court; sanctions. (a) Signature. Every pleading, written motion and other paper must be signed by at least one attorney of record in the attorney's name, or by a party personally if the party is unrepresented. The paper must state the signer's address, e-mail address, telephone number and fax number. Unless a rule or statute specifically states otherwise, a pleading need not be verified or accompanied by an affidavit or a declaration pursuant to K.S.A. 53-601, and amendments thereto. The court must strike an unsigned paper unless the omission is promptly corrected after being called to the attorney's or party's attention.

(b) Representations to the court. By presenting to the court a pleading, written motion or other paper, whether by signing, filing, submitting or later advocating it, an attorney or unrepresented party certifies that to the best of the person's knowledge, information and belief formed after an inquiry reasonable under the circumstances:

(1) It is not being presented for any improper purpose, such as to harass, cause unnecessary delay or needlessly increase the cost of litigation;

(2) the claims, defenses and other legal contentions are warranted by existing law or by a nonfrivolous argument for extending, modifying or reversing existing law or for establishing new law;

(3) the factual contentions have evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable opportunity for further investigation or discovery; and

(4) the denials of factual contentions are warranted on the evidence or, if specifically so identified, are reasonably based on belief or a lack of information.

(c) Sanctions. If, after notice and a reasonable opportunity to respond, the court determines that subsection (b) has been violated, the court may impose an appropriate sanction on any attorney, law firm or party that violated the statute or is responsible for a violation committed by its partner, associate or employee. The sanction may include an order to pay to the other party or parties that [the] reasonable expenses, including attorney's fees, incurred because of the filing of the pleading, motion or other paper. A motion for sanctions under this section may be served and filed at any time during pendency of the action, but must be filed not later than 14 days after the entry of judgment.

(d) Inapplicability to discovery. Subsections (a) through (c) do not apply to disclosures and discovery requests, responses, objections and motions that are subject to the provisions of K.S.A. 60-226 through 60-237, and amendments thereto.

(e) Applicability to the state. The state of Kansas, including an agency or political subdivision thereof, is subject to this section.

(f) Monetary sanctions against inmate. If the court imposes monetary sanctions on an inmate in the custody of the secretary of corrections, the secretary is authorized to disburse any money in the inmate's account to pay the sanctions.

History: L. 1963, ch. 303, 60-211; amended by Supreme Court order dated July 28, 1976; L. 1982, ch. 241, § 2; L. 1986, ch. 215, § 1; L. 1997, ch. 173, § 6; L. 2010, ch. 135, § 78; L. 2011, ch. 48, § 6; July 1.



60-212 Defenses and objections; presentations, when and how; certain motions; waiver.

60-212. Defenses and objections; presentations, when and how; certain motions; waiver. (a) Time to serve a responsive pleading. (1) In general. Unless otherwise provided by law, the time for serving a responsive pleading is as follows:

(A) A defendant must serve an answer:

(i) Within 21 days after being served with the summons and petition; or

(ii) within the time fixed in the notice when service is by publication, which must not be less than 41 days from the time the notice is first published;

(B) a party must serve an answer to a counterclaim or crossclaim within 21 days after being served with the pleading that states the counterclaim or crossclaim; and

(C) a party must serve a reply to an answer within 21 days after being served with an order to reply, unless the order specifies a different time.

(2) Effect of a motion. Unless the court sets a different time, serving a motion under this section alters these periods as follows:

(A) If the court denies the motion or postpones its disposition until trial, the responsive pleading must be served within 14 days after notice of the court's action; or

(B) if the court grants a motion for a more definite statement, the responsive pleading must be served within 14 days after the more definite statement is served.

(b) How to present defenses. Every defense to a claim for relief in any pleading must be asserted in the responsive pleading if one is required. But a party may assert the following defenses by motion:

(1) Lack of subject-matter jurisdiction;

(2) lack of personal jurisdiction;

(3) improper venue;

(4) insufficient process;

(5) insufficient service of process;

(6) failure to state a claim upon which relief can be granted; and

(7) failure to join a party under K.S.A. 60-219, and amendments thereto.

A motion asserting any of these defenses must be made before pleading if a responsive pleading is allowed. If a pleading sets out a claim for relief that does not require a responsive pleading, an opposing party may assert at trial any defense to that claim. No defense or objection is waived by joining it with one or more other defenses or objections in a responsive pleading or in a motion.

(c) Motion for judgment on the pleadings. After the pleadings are closed, but early enough not to delay trial, a party may move for judgment on the pleadings.

(d) Result of presenting matters outside the pleadings. If, on a motion under subsection (b)(6) or (c), matters outside the pleadings are presented to and not excluded by the court, the motion must be treated as one for summary judgment under K.S.A. 60-256, and amendments thereto. All parties must be given a reasonable opportunity to present all the material that is pertinent to the motion.

(e) Motion for a more definite statement. A party may move for a more definite statement of a pleading to which a responsive pleading is allowed, but which is so vague or ambiguous that the party cannot reasonably prepare a response. The motion must be made before filing a responsive pleading, and must point out the defects complained of and the details desired.  If the court orders a more definite statement and the order is not obeyed within 14 days after notice of the order or within the time the court sets, the court may strike the pleading or issue any other appropriate order.

(f) Motion to strike. The court may strike from a pleading an insufficient defense or any redundant, immaterial, impertinent or scandalous matter. The court may act:

(1) On its own; or

(2) on motion made by a party either before responding to the pleading, or, if a response is not allowed, within 21 days after being served with the pleading.

(g) Joining motions. (1) Right to join. A motion under this section may be joined with any other motions allowed under this section.

(2) Limitation on further motions. Except as provided in subsection (h)(2) or (3), a party that makes a motion under this section must not make another motion under this section raising a defense or objection that was available to the party, but omitted from its earlier motion.

(h) Waiving and preserving certain defenses. (1) When some are waived. A party waives any defense listed in subsections (b)(2) through (5) by:

(A) Omitting it from a motion in the circumstances described in subsection (g)(2); or

(B) failing to either:

(i) Make it by motion under this section; or

(ii) include it in a responsive pleading, or in an amendment allowed by subsection (a)(1) of K.S.A. 60-215, and amendments thereto, as a matter of course.

(2) When to raise others. Failure to state a claim upon which relief can be granted, to join a person required by subsection (b) of K.S.A. 60-219, and amendments thereto, or to state a legal defense to a claim may be raised:

(A) In any pleading allowed or ordered under subsection (a) of K.S.A. 60-207, and amendments thereto;

(B) by a motion under subsection (c); or

(C) at trial.

(3) Lack of subject-matter jurisdiction. If the court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.

(i) Hearing before trial. If a party so moves, any defense listed in subsections (b)(1) through (7), whether made in a pleading or by a motion, and a motion under subsection (c), must be heard and decided before trial unless the court orders a deferral until trial.

(j) Answer for minor or incapacitated person. The guardian or conservator of a minor or incapacitated person, or the attorney for a person in prison must in the answer deny all the material allegations in the petition prejudicial to the defendant.

History: L. 1963, ch. 303, 60-212; L. 1965, ch. 354, § 1; amended by Supreme Court order dated July 17, 1969; L. 1990, ch. 202, § 24; L. 2010, ch. 135, § 79; July 1.



60-213 Counterclaims and cross-claims.

60-213. Counterclaims and cross-claims. (a) Compulsory counterclaims. (1) In general. A pleading must state as a counterclaim any claim that, at the time of its service, the pleader has against an opposing party if the claim:

(A) Arises out of the transaction or occurrence that is the subject matter of the opposing party's claim; and

(B) does not require adding another party over whom the court cannot acquire jurisdiction.

(2) Exceptions. The pleader need not state the claim if:

(A) When the action was commenced, the claim was the subject of another pending action; or

(B) the opposing party sued on its claim by attachment or other process that did not establish personal jurisdiction over the pleader on that claim, and the pleader does not assert any counterclaim under this section.

(b) Permissive counterclaims. A pleading may state as a counterclaim against an opposing party any claim that is not compulsory.

(c) Relief sought in a counterclaim. A counterclaim need not diminish or defeat the recovery sought by the opposing party. It may request relief that exceeds in amount or differs in kind from the relief sought by the opposing party.

(d) Effect of death or limitations. If a party's claim arises out of the contract or transaction that is the basis of an opposing party's claim or is connected with the subject of the action and it could have been asserted as a counterclaim or crossclaim against a person if the person had asserted a claim against the party previously, the party's claim is not extinguished by: (i) An assignment by the person; (ii) the death of the person; or (iii) the expiration of the statute of limitations. However, the party's claim may be asserted in these circumstances only to the extent that it does not exceed the amount awarded to the opposing party.

(e) Counterclaim maturing or acquired after pleading. The court may permit a party to file a supplemental pleading asserting a counterclaim that matured or was acquired by the party after serving an earlier pleading.

(f) Compulsory crossclaim against a co-party. When a claim is governed by K.S.A. 60-258a, and amendments thereto, a party must state as a crossclaim any claim that party has against any co-party, if the claim arises out of the transaction or occurrence that is the subject matter of the claim governed by K.S.A. 60-258a, and amendments thereto.

(g) Permissive crossclaim against a co-party. A pleading may state as a crossclaim any claim by one party against a co-party, if the claim arises out of the transaction or occurrence that is the subject matter of the original action or of a counterclaim, or if the claim relates to any property that is the subject matter of the original action. The crossclaim may include a claim that the co-party is or may be liable to the crossclaimant for all or part of a claim asserted in the action against the crossclaimant.

(h) Joining additional parties. K.S.A. 60-219 and 60-220, and amendments thereto, govern the addition of a person as a party to a counterclaim or crossclaim.

(i) Separate trials; separate judgments. If the court orders separate trials under subsection (b) of K.S.A. 60-242, and amendments thereto, it may enter judgment on a counterclaim or crossclaim under subsection (b) of K.S.A. 60-254, and amendments thereto, when it has jurisdiction to do so, even if the opposing party's claims have been dismissed or otherwise resolved.

(j) Appealed and removed actions. When an action filed pursuant to chapter 61 of the Kansas Statutes Annotated is transferred as provided in K.S.A. 61-2910, and amendments thereto, or an action heard by a district magistrate judge is appealed, any counterclaim or crossclaim made compulsory by subsection (a) or (f) must be stated in an amended pleading within 21 days after service of the order of transfer or notice of appeal, or such other time as the court allows.  Other counterclaims and crossclaims are permitted as provided in this chapter.

History: L. 1963, ch. 303, 60-213; amended by Supreme Court order dated July 17, 1969; L. 1976, ch. 251, § 3; L. 1986, ch. 115, § 90; L. 1986, ch. 215, § 2; L. 1986, ch. 215, § 3; L. 2000, ch. 161, § 110; L. 2010, ch. 135, § 80; July 1.



60-214 Third-party practice.

60-214. Third-party practice. (a) When defending party may bring in a third party. (1) Timing of the summons and complaint. A defending party may, as a third-party plaintiff, serve a summons and petition on a nonparty who is or may be liable to it for all or part of the claim against it. But the third-party plaintiff must, by motion, obtain the court's leave if it files the third-party complaint more than 14 days after serving its original answer.

(2)  Third-party defendant's claims and defenses. The person served with the summons and third-party petition, the "third-party defendant":

(A) Must assert any defenses against the third-party plaintiff's claim under K.S.A. 60-212, and amendments thereto;

(B) must assert any counterclaim against the third-party plaintiff under subsection (a) of K.S.A. 60-213, and amendments thereto, or any crossclaim against another third-party defendant under subsection (f) of K.S.A. 60-213, and amendments thereto, and may assert any counterclaim against the third-party plaintiff under subsection (b) of K.S.A. 60-213, and amendments thereto, or any crossclaims against another third-party defendant under subsection (g) of K.S.A. 60-213, and amendments thereto;

(C) may assert against the plaintiff any defense that the third-party plaintiff has to the plaintiff's claim; and

(D) may also assert against the plaintiff any claim arising out of the transaction or occurrence that is the subject matter of the plaintiff's claim against the third-party plaintiff.

(3) Plaintiff's claims against a third-party defendant. The plaintiff may assert against the third-party defendant any claim arising out of the transaction or occurrence that is the subject matter of the plaintiff's claim against the third-party plaintiff. The third-party defendant must then assert any defense under K.S.A. 60-212, and amendments thereto, and any counterclaim under subsection (a) of K.S.A. 60-213, and amendments thereto, or crossclaim under subsection (f) of K.S.A. 60-213, and amendments thereto, and may assert any counterclaim under subsection (b) of K.S.A. 60-213, and amendments thereto, or any crossclaim under subsection (g) of K.S.A. 60-213, and amendments thereto.

(4) Motion to strike, sever or try separately. Any party may move to strike the third-party claim, to sever it or to try it separately.

(5) Third-party defendant's claim against a nonparty. A third-party defendant may proceed under this section against a nonparty who is or may be liable to the third-party defendant for all or part of any claim against it.

(b) When a plaintiff may bring in a third-party. When a claim is asserted against a plaintiff, the plaintiff may bring in a third-party if this section would allow a defendant to do so.

(c) Execution by third-party plaintiff; limitation. Where a third-party defendant is liable to the plaintiff, or to anyone holding a similar position under subsections (a) and (b), on the claim on which a third-party plaintiff has been sued, execution by the third-party plaintiff on a judgment against such third-party defendant shall be permitted only to the extent that the third-party plaintiff has paid any judgment obtained against the third-party plaintiff by the obligee.

History: L. 1963, ch. 303, 60-214; amended by Supreme Court order dated July 17, 1969; L. 1997, ch. 173, § 7; L. 2010, ch. 135, § 81; L. 2011, ch. 48, § 7; July 1.



60-215 Amended and supplemental pleadings.

60-215. Amended and supplemental pleadings. (a) Amendments before trial. (1) Amending as a matter of course. A party may amend its pleading once as a matter of course within:

(A) 21 days after serving it; or

(B) if the pleading is one to which a responsive pleading is required, 21 days after service of a responsive pleading or 21 days after service of a motion under subsections (b), (e) or (f) of K.S.A. 60-212, and amendments thereto, whichever is earlier.

(2) Other amendments. In all other cases, a party may amend its pleading only with the opposing party's written consent, or the court's leave.  The court should freely give leave when justice so requires.

(3)  Time to respond. Unless the court orders otherwise, any required response to an amended pleading must be made within the time remaining to respond to the original pleading or within 21 days after service of the amended pleading, whichever is later.

(b) Amendments during and after trial. (1) Based on an objection at trial. If, at trial, a party objects that evidence is not within the issues raised in the pleadings, the court may permit the pleadings to be amended. The court should freely permit an amendment when doing so will aid in presenting the merits and the objecting party fails to satisfy the court that the evidence would prejudice that party's action or defense on the merits. The court may grant a continuance to enable the objecting party to meet the evidence.

(2) For issues tried by consent. When an issue not raised by the pleadings is tried by the parties' express or implied consent, it must be treated in all respects as if raised in the pleadings.  A party may move at any time, even after judgment, to amend the pleadings to conform them to the evidence and to raise an unpleaded issue. But failure to amend does not affect the result of the trial of that issue.

(c) Relation back of amendments. An amendment to a pleading relates back to the date of the original pleading when:

(1) The law that provides the applicable statute of limitations allows relation back;

(2) the amendment asserts a claim or defense that arose out of the conduct, transaction or occurrence set out, or attempted to be set out, in the original pleading; or

(3) the amendment changes the party or the naming of the party against whom a claim is asserted, if paragraph (2) is satisfied and if, within the period provided by law for commencing the action against the party, including the period for service of process under K.S.A. 60-203, and amendments thereto, the party to be brought in by amendment:

(A) Received such notice of the action that it will not be prejudiced in defending on the merits; and

(B) knew or should have known that the action would have been brought against it, but for a mistake concerning the proper party's identity.

(d) Supplemental pleadings. On motion and reasonable notice, the court may, on just terms, permit a party to serve a supplemental pleading setting out any transaction, occurrence or event that happened after the date of the pleading to be supplemented.  The court may permit supplementation even though the original pleading is defective in stating a claim or defense. The court may order that the opposing party plead to the supplemental pleading within a specified time.

History: L. 1963, ch. 303, 60-215; amended by Supreme Court order dated July 17, 1969; L. 1997, ch. 173, § 8; L. 2010, ch. 135, § 82; July 1.



60-216 Pretrial conferences; case management conference.

60-216. Pretrial conferences; case management conference. (a) Purposes of a pretrial conference. In any action, the court must on the request of any party, or may without a request, order the attorneys for the parties and any unrepresented parties to appear for one or more conferences to expedite processing and disposition of the litigation, minimize expense and conserve time.

(b) Case management conference. In any action, the court must on the request of any party, or may without a request, conduct a case management conference with attorneys and any unrepresented parties. The court must schedule the conference as soon as possible. The conference must be conducted within 45 days after the filing of an answer, unless the court extends the time to meet the needs of the case.

(1) At a case management conference the court must consider and take appropriate action on the following matters:

(A) Identifying the issues and exploring the possibilities of stipulations and settlement;

(B) determining whether the action is suitable for alternative dispute resolution;

(C) exchanging information on the issues, including key documents and witness identification;

(D) establishing a plan and schedule for discovery, including setting limits on discovery, if any, designating the time and place of discovery, restricting discovery to certain designated witnesses or requiring statements be taken in writing or by use of electronic recording rather than by stenographic transcription;

(E) determining issues relating to disclosure or discovery of electronically stored information, including the form or forms in which it should be produced;

(F) determining issues relating to claims of privilege or of protection as trial-preparation material, including, if the parties agree on a procedure to assert such claims after production, whether to ask the court to include their agreement in an order;

(G) requiring completion of discovery within a definite number of days after the conference has been conducted;

(H) setting deadlines for filing motions, joining parties and amendments to the pleadings;

(I) setting the date or dates for conferences before trial, a final pretrial conference, and trial; and

(J) such other matters as are necessary for the proper management of the action.

(2) If a case management conference is held, no depositions, other than of the parties may be taken until after the conference is held, except by agreement of the parties, by order of the court or as provided in subsection (a)(2)(B) of K.S.A. 60-230, and amendments thereto. If the case management conference is not held within 45 days after the filing of an answer, the restrictions of this paragraph no longer apply.

(3) If discovery cannot be completed within the time originally prescribed by the court, the party not able to complete discovery may file a motion for additional time to complete discovery. The motion must be filed prior to the expiration of the original period, contain a discovery plan and state the reason why discovery cannot be completed within the original period. If additional time is allowed, the court must grant only that amount of time reasonably necessary to complete discovery.

(c) Attendance and matters for consideration at a pretrial conference. (1) Attendance. A represented party must authorize at least one of its attorneys to make stipulations and admissions about all matters that can be reasonably anticipated for discussion at a pretrial conference. If appropriate, the court may require that a party or its representative be present or reasonably available by other means in order to consider possible settlement of the dispute. The court may allow a pretrial conference to be held by a telephone conference call or other means.

(2) Matters for consideration. At any pretrial conference, the court may consider and take appropriate action on the following matters:

(A) Simplifying the issues;

(B) determining the issues of law that may eliminate or affect the trial of issues of fact;

(C) amending the pleadings if necessary or desirable;

(D) obtaining admissions and stipulations about facts and documents to avoid unnecessary proof;

(E) limiting the number of expert witnesses;

(F) referring issues to a master; and

(G) such other matters as may aid in the disposition of the action, including alternative dispute resolution.

(d) Pretrial orders. After any conference held under this section, the court should issue an order reciting the action taken. This order controls the subsequent course of the action unless the court modifies it.

(e) Final pretrial conference and orders. In any action, the court must on the request of any party, or may without a request, conduct a final pretrial conference in accordance with procedures established by rule of the supreme court. The court may modify the order issued after a final pretrial conference only to prevent manifest injustice.

(f) Sanctions. (1) In general. On motion or on its own, and after opportunity to be heard, the court may issue any just orders, including those authorized by subsections (b)(2)(A)(ii) through (vii) of K.S.A. 60-237, and amendments thereto, if a party or its attorney:

(A) Fails to appear at a case management or other pretrial conference;

(B) is substantially unprepared to participate, or does not participate in good faith, in the conference; or

(C) fails to obey a scheduling or other pretrial order.

(2) Imposing fees and costs. Instead of, or in addition to any other sanction, the court must order the party, its attorney, or both to pay the reasonable expenses, including attorney's fees, incurred because of any noncompliance with this section, unless the noncompliance was substantially justified or other circumstances make an award of expenses unjust.

History: L. 1963, ch. 303, 60-216; L. 1986, ch. 215, § 4; L. 1997, ch. 173, § 9; L. 2008, ch. 21, § 1; L. 2010, ch. 135, § 83; July 1.



60-217 Parties; capacity.

60-217. Parties; capacity. (a) Real party in interest. (1) Designation in general. An action must be prosecuted in the name of the real party in interest. The following may sue in their own names without joining the person for whose benefit the action is brought:

(A) An executor;

(B) an administrator;

(C) a guardian;

(D) a conservator;

(E) a bailee;

(F) a trustee of an express trust;

(G) a receiver;

(H) a party with whom or in whose name a contract has been made for another's benefit; and

(I) a party authorized by statute.

(2) Action in the name of the state of Kansas for another's use or benefit. When a statute so provides, an action for another's use or benefit must be brought in the name of the state of Kansas.

(3) Joinder of the real party in interest. The court may not dismiss an action for failure to prosecute in the name of the real party in interest until, after an objection, a reasonable time has been allowed for the real party in interest to ratify, join or be substituted into the action. After ratification, joinder or substitution, the action proceeds as if it had been originally commenced by the real party in interest.

(b) Claim accruing under law of another state. A claim for relief that has accrued under the laws of another state or territory may be sued upon by the person or persons authorized to bring and maintain an action on the claim in the state or territory where it arose. When the law of the state or territory where a claim for relief for death arose authorizes the action to be prosecuted by an administrator or executor, then the action may also be maintained by an administrator or executor appointed under the laws of this state.

(c) Minor or incapacitated person. (1) With a representative. The following representatives may sue or defend on behalf of a minor or an incapacitated person:

(A) A general guardian;

(B) a committee;

(C) a conservator; or

(D) a like fiduciary.

(2) Without a representative. A minor or an incapacitated person who does not have a duly appointed representative may sue by a next friend or by a guardian ad litem. The court must appoint a guardian ad litem, or issue another appropriate order, to protect a minor or incapacitated person who is unrepresented in an action.

(d) Public officer's title and name. A public officer who sues or is sued in an official capacity may be designated by official title rather than by name, but the court may order that the officer's name be added.

History: L. 1963, ch. 303, 60-217; L. 1965, ch. 354, § 2; L. 1986, ch. 215, § 5; L. 2010, ch. 135, § 84; July 1.



60-218 Joinder of claims; contingent claims.

60-218. Joinder of claims; contingent claims. (a) In general. A party asserting a claim, counterclaim, crossclaim or third-party claim, may join, as independent or alternative claims, as many claims as it has against an opposing party.

(b) Joinder of contingent claims. A party may join two claims even though one of them is contingent on the disposition of the other, but the court may grant relief only in accordance with the parties' relative substantive rights. In particular, a plaintiff may state a claim for money and a claim to set aside a conveyance that is fraudulent as to that plaintiff, without first obtaining a judgment for the money; a plaintiff may state in the original claim or an amended petition or in an answer or a reply, a claim to have any release, settlement or discharge of the original claim set aside as fraudulent or wrongfully procured.

History: L. 1963, ch. 303, 60-218; amended by Supreme Court order dated July 17, 1969; L. 2010, ch. 135, § 85; July 1.



60-219 Required joinder of parties; feasibility.

60-219. Required joinder of parties; feasibility. (a) Persons required to be joined if feasible. (1) Required party. A person who is subject to service of process must be joined as a party if:

(A) In that person's absence, the court cannot accord complete relief among existing parties; or

(B) that person claims an interest relating to the subject of the action and is so situated that disposing of the action in the person's absence may:

(i) As a practical matter, impair or impede the person's ability to protect the interest; or

(ii) leave an existing party subject to a substantial risk of incurring double, multiple or otherwise inconsistent obligations because of the interest.

(2) Joinder by court order. If a person has not been joined as required, the court must order that the person be made a party. A person who refuses to join as a plaintiff may be made either a defendant or, in a proper case, an involuntary plaintiff.

(3) Venue. If a joined party objects to venue and the joinder would make venue improper, the court must dismiss the party.

(b) When joinder is not feasible. If a person who is required to be joined if feasible cannot be joined, the court must determine whether, in equity and good conscience, the action should proceed among the existing parties or should be dismissed. The factors for the court to consider include:

(1) The extent to which a judgment rendered in the person's absence might prejudice that person or the existing parties;

(2) the extent to which any prejudice could be lessened or avoided by:

(A) Protective provisions in the judgment;

(B) shaping the relief; or

(C) other measures;

(3) whether a judgment rendered in the person's absence would be adequate; and

(4) whether the plaintiff would have an adequate remedy if the action were dismissed for nonjoinder.

(c) Pleading the reasons for nonjoinder. When asserting a claim for relief, a party must state:

(1) The name, if known of any person who is required to be joined if feasible, but is not joined; and

(2) the reasons for not joining that person.

(d) Exception for class actions. This section is subject to the provisions of K.S.A. 60-223, and amendments thereto.

(e) Nominee. In an action in which any relief sought would determine title or affect a security interest in real property, a person who is subject to service of process must be joined as a party if the person is a nominee of record on behalf of a beneficial owner of a claimed interest in the property that is the subject of the action. The nominee need not be a party required to be joined under subsection (a)(1).

History: L. 1963, ch. 303, 60-219; amended by Supreme Court order dated July 17, 1969; L. 2010, ch. 135, § 86; July 1.



60-220 Permissive joinder of parties.

60-220. Permissive joinder of parties. (a) Persons who may join or be joined. (1) Plaintiffs. Persons may join in one action as plaintiffs if:

(A) They assert any right to relief jointly, severally or in the alternative with respect to or arising out of the same transaction, occurrence or series of transactions or occurrences; and

(B) any question of law or fact common to all plaintiffs will arise in the action.

(2) Defendants. Persons may be joined in one action as defendants if:

(A) Any right to relief is asserted against them jointly, severally or in the alternative with respect to or arising out of the same transaction, occurrence or series of transactions or occurrences; and

(B) any question of law or fact common to all defendants will arise in the action.

(3) Extent of relief. Neither a plaintiff nor a defendant need be interested in obtaining or defending against all the relief demanded. The court may grant judgment to one or more plaintiffs according to their rights, and against one or more defendants according to their liabilities.

(b) Protective measures. The court may issue orders, including an order for separate trials, to protect a party against embarrassment, delay, expense or other prejudice that arises from including a person against whom the party asserts no claim and who asserts no claim against the party.

History: L. 1963, ch. 303, 60-220; amended by Supreme Court order dated July 17, 1969; L. 2010, ch. 135, § 87; July 1.



60-221 Misjoinder and nonjoinder of parties.

60-221. Misjoinder and nonjoinder of parties. Misjoinder of parties is not a ground for dismissing an action. On motion, or on its own, the court may at any time, on just terms, add or drop a party. The court may also sever any claim against a party.

History: L. 1963, ch. 303, 60-221; L. 2010, ch. 135, § 88; July 1.



60-222 Interpleader.

60-222. Interpleader. (a) Grounds. (1) By a plaintiff. Persons with claims that may expose a plaintiff to double or multiple liability may be joined as defendants and required to interplead.  Joinder for interpleader is proper even though:

(A) The claims of the several claimants, or the titles on which their claims depend, lack a common origin or are adverse and independent rather than identical; or

(B) the plaintiff denies liability in whole or in part to any or all of the claimants.

(2) By a defendant. A defendant exposed to similar liability may seek interpleader through a crossclaim or counterclaim.

(b) Disclaiming interpleader. (1) A party's answer may plead that:

(A) Another person, without collusion with the party, has a claim or has made a claim to money or property in the party's possession; and

(B) the party is ready to pay or dispose of the money or property as the court orders.

(2) The court may issue an order for the safekeeping, including the payment or deposit in court or the delivery to a custodian, of the money or property. The court may issue an order requiring the person to appear at a specific time and assert or relinquish a claim against the money or property. A copy of the order must be served on the person in the manner provided for service of summons in article 3 of chapter 60 of the Kansas Statutes Annotated.

(3) If the person fails to appear at the specified time, the court may bar any claim by the person to the money or property. If the person appears and asserts a claim against the money or property, the court must discharge the party from all liability with respect to the money or property upon the party's deposit or delivery of the money or property as ordered by the court. The court must realign the remaining parties as their interests appear.

(c) Application. The provisions of this section supplement and do not in any way limit the joinder of parties permitted in K.S.A. 60-220, and amendments thereto.

History: L. 1963, ch. 303, 60-222; L. 2010, ch. 135, § 89; July 1.



60-223 Class actions.

60-223. Class actions. (a) Prerequisites. One or more members of a class may sue or be sued as representative parties on behalf of all members only if: (1) The class is so numerous that joinder of all members is impracticable; (2) there are questions of law or fact common to the class; (3) the claims or defenses of the representative parties are typical of the claims or defenses of the class; and (4) the representative parties will fairly and adequately protect the interests of the class.

(b)  Types of class actions. A class action may be maintained if the prerequisites of subsection (a) are satisfied and if:

(1)  Prosecuting separate actions by or against individual members would create a risk of: (A) Inconsistent or varying adjudications with respect to individual class members that would establish incompatible standards of conduct for the party opposing the class; or (B) adjudications with respect to individual class members that as a practical matter, would be dispositive of the interests of the other members not parties to the individual adjudications or would substantially impair or impede their ability to protect their interests; or

(2) the party opposing the class has acted or refused to act on grounds that apply generally to the class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting the class as a whole; or

(3) the court finds that the questions of law or fact common to class members predominate over any questions affecting only individual members, and that a class action is superior to other available methods for fairly and efficiently adjudicating the controversy. The matters pertinent to these findings include: (A) The class member's interest in individually controlling the prosecution or defense of separate actions; (B) the extent and nature of any litigation concerning the controversy already begun by or against class members; (C) the desirability or undesirability of concentrating the litigation of the claims in the particular forum; and (D) the likely difficulties in managing a class action.

(c) Certification order; notice to class members; judgment; issues classes; subclasses. (1) Certification order. (A) Time to issue. At an early practicable time after a person sues or is sued as a class representative, the court must determine by order whether to certify the action as a class action.

(B) Defining the class; appointing class counsel. An order that certifies a class action must define the class and the class claims, issues or defenses, and must appoint class counsel under subsection (g).

(C) Altering or amending the order. An order that grants or denies class certification may be altered or amended before final judgment.

(2) Notice. (A) For subsection (b)(1) or (b)(2) classes. For any class certified under subsection (b)(1) or (b)(2), the court may direct appropriate notice to the class.

(B) For subsection (b)(3) classes. For any class certified under subsection (b)(3), the court must direct to class members the best notice that is practicable under the circumstances, including individual notice to all members who can be identified through reasonable effort. The notice must clearly and concisely state in plain, easily understood language:

(i) The nature of the action;

(ii) the definition of the class certified;

(iii) the class claims, issues or defenses;

(iv) that a class member may enter an appearance through an attorney if the member so desires;

(v) that the court will exclude from the class any member who requests exclusion;

(vi) the time and manner for requesting exclusion; and

(vii) the binding effect of a class judgment on members under subsection (c)(3).

(3) Judgment. Whether or not favorable to the class, the judgment in a class action must:

(A) In an action maintained as a class action under subsection (b)(1) or (b)(2), include and describe those whom the court finds to be class members; and

(B) in an action maintained as a class action under subsection (b)(3), include and specify or describe those to whom the notice provided in subsection (c)(2) was directed, who have not requested exclusion, and whom the court finds to be class members.

(4) Particular issues. When appropriate, an action may be brought or maintained as a class action with respect to particular issues.

(5) Subclasses. When appropriate, a class may be divided into subclasses that are each treated as a class under this section.

(d) Conducting the action. (1) In general. In conducting an action under this section, the court may issue orders that:

(A) Determine the course of proceedings or prescribe measures to prevent undue repetition or complication in presenting evidence or argument;

(B) require, to protect class members and fairly conduct the action, giving appropriate notice to some or all class members of:

(i) Any step in the action;

(ii) the proposed extent of the judgment; or

(iii) the members' opportunity to signify whether they consider the representation fair and adequate, to intervene and present claims or defenses, or to otherwise come into the action;

(C) impose conditions on the representative parties or on intervenors;

(D) require that the pleadings be amended to eliminate allegations about representation of absent persons and that the action proceed accordingly; or

(E) deal with similar procedural matters.

(2) Combining and amending orders. An order under subsection (d)(1) may be altered or amended from time to time and may be combined with an order under K.S.A. 60-216, and amendments thereto.

(e) Settlement, voluntary dismissal or compromise. The claims, issues or defenses of a certified class may be settled, voluntarily dismissed or compromised only with the court's approval. The following procedures apply to a proposed settlement, voluntary dismissal or compromise:

(1) The court must direct notice in a reasonable manner to all class members who would be bound by the proposal;

(2) if the proposal would bind class members, the court may approve it only after a hearing and on finding that it is fair, reasonable and adequate;

(3) the parties seeking approval must file a statement identifying any agreement made in connection with the proposal;

(4)  if the class action was previously certified under subsection (b)(3), the court may refuse to approve a settlement unless it affords a new opportunity to request exclusion to individual class members who had an earlier opportunity to request exclusion, but did not do so; and

(5) any class member may object to the proposal if it requires court approval under this subsection (e); the objection may be withdrawn only with the court's approval.

(f) Appeals. The court of appeals may permit an appeal from an order granting or denying class action certification under this section if application is made to the court within 14 days after the order is entered. An appeal does not stay proceedings in the district court unless the district judge or the court of appeals so orders.

(g) Class counsel. (1) Appointing class counsel. Unless a statute provides otherwise, a court that certifies a class must appoint class counsel. In appointing class counsel, the court:

(A) Must consider:

(i) The work counsel has done in identifying or investigating potential claims in the action;

(ii) counsel's experience in handling class actions, other complex litigation and the types of claims asserted in the action;

(iii) counsel's knowledge of the applicable law; and

(iv) the resources that counsel will commit to representing the class;

(B) may consider any other matter pertinent to counsel's ability to fairly and adequately represent the interests of the class;

(C) may order potential class counsel to provide information on any subject pertinent to the appointment and to propose terms for attorney's fees and nontaxable costs;

(D) may include in the appointing order provisions about the award of attorney's fees or nontaxable costs under subsection (h); and

(E) may make further orders in connection with the appointment.

(2) Standard for appointing class counsel. When one applicant seeks appointment as class counsel, the court may appoint that applicant only if the applicant is adequate under subsection (g)(1) and (g)(4). If more than one adequate applicant seeks appointment, the court must appoint the applicant best able to represent the interests of the class.

(3) Interim counsel. The court may designate interim counsel to act on behalf of a putative class before determining whether to certify the action as a class action.

(4) Duty of class counsel. Class counsel must fairly and adequately represent the interests of the class.

(h) Attorney's fees and nontaxable costs. In a certified class action, the court may award reasonable attorney's fees and nontaxable costs that are authorized by law or by the parties' agreement. The following procedures apply:

(1) A claim for an award must be made by motion, subject to the provisions of this subsection, at a time the court sets. Notice of the motion must be served on all parties and, for motions by class counsel, directed to class members in a reasonable manner;

(2) a class member, or a party from whom payment is sought, may object to the motion;

(3) the court may hold a hearing and must find the facts and state its legal conclusions under subsection (a) of K.S.A. 60-252, and amendments thereto; and

(4) the court may refer issues related to the amount of the award to a special master as provided in K.S.A. 60-253, and amendments thereto.

History: L. 1963, ch. 303, 60-223; amended by Supreme Court order dated July 17, 1969; L. 1980, ch. 171, § 1; L. 1997, ch. 173, § 10; L. 2004, ch. 21, § 1; L. 2010, ch. 135, § 90; July 1.



60-223a Derivative actions.

60-223a. Derivative actions. (a) Prerequisites. This section applies when one or more shareholders or members of a corporation or an unincorporated association bring a derivative action to enforce a right that the corporation or association may properly assert but has failed to enforce.  The derivative action may not be maintained if it appears that the plaintiff does not fairly and adequately represent the interests of shareholders or members who are similarly situated in enforcing the right of the corporation or association.

(b) Pleading requirements. The petition must be verified and must:

(1) Allege that the plaintiff was a shareholder or member at the time of the transaction complained of, or that the plaintiff's share or membership later devolved on it by operation of law;

(2) allege that the action is not a collusive one to confer jurisdiction that the court would otherwise lack; and

(3) state with particularity:

(A) Any effort by the plaintiff to obtain the desired action from the directors or comparable authority and, if necessary, from the shareholders or members; and

(B) the reasons for not obtaining the action or not making the effort.

(c) Conducting the action. In conducting an action under this section, the court may issue any appropriate orders corresponding with those described in subsection (d) of K.S.A. 60-223, and amendments thereto.

(d) Settlement, dismissal and compromise. A derivative action may be settled, voluntarily dismissed or compromised only with the court's approval. Notice of a proposed settlement, voluntary dismissal or compromise must be given to shareholders or members in the manner that the court orders.

History: Order of Supreme Court dated July 17, 1969; L. 2010, ch. 135, § 91; July 1.



60-223b Actions relating to unincorporated associations.

60-223b. Actions relating to unincorporated associations. This section applies to an action brought by or against the members of an unincorporated association as a class by naming certain members as representative parties. The action may be maintained only if it appears that those parties will fairly and adequately protect the interests of the association and its members. In conducting the action, the court may issue any appropriate orders corresponding with those described in subsection (d) of K.S.A. 60-223, and amendments thereto, and the procedure for settlement, voluntary dismissal or compromise must correspond with the procedure in subsection (e) of K.S.A. 60-223, and amendments thereto.

History: Order of Supreme Court dated July 17, 1969; L. 2010, ch. 135, § 92; July 1.



60-224 Intervention.

60-224. Intervention. (a) Intervention of right. On timely motion, the court must permit anyone to intervene who:

(1) Is given an unconditional right to intervene by a statute; or

(2) claims an interest relating to the property or transaction that is the subject of the action, and is so situated that disposing of the action may as a practical matter substantially impair or impede the movant's ability to protect its interest, unless existing parties adequately represent that interest.

(b) Permissive intervention. (1) In general. On timely motion, the court may permit anyone to intervene who:

(A) Is given a conditional right to intervene by a statute; or

(B) has a claim or defense that shares with the main action a common question of law or fact.

(2) By a government officer or agency. (A) On timely motion, the court may permit a governmental officer or agency to intervene if a party's claim or defense is based on:

(i) A statute or executive order administered by the officer or agency; or

(ii) any regulation, order, requirement or agreement issued or made under the statute or executive order.

(B) When the validity of an ordinance, regulation, statute or constitutional provision of this state or a governmental subdivision of this state is drawn in question in any action to which the state or governmental subdivision or an officer, agency or employee thereof is not a party, the court may notify the chief legal officer of the state or its subdivision, and permit intervention on proper application.

(3) Delay or prejudice. In exercising its discretion, the court must consider whether the intervention will unduly delay or prejudice the adjudication of the original parties' rights.

(c) Notice and pleading required. A motion to intervene must be served on the parties as provided in K.S.A. 60-205, and amendments thereto.  The motion must state the grounds for intervention and be accompanied by a pleading that sets out the claim or defense for which intervention is sought.

History: L. 1963, ch. 303, 60-224; amended by Supreme Court order dated July 17, 1969; L. 2010, ch. 135, § 93; July 1.



60-225 Substitution of parties.

60-225. Substitution of parties. (a) Death. (1) Substitution if the claim is not extinguished. If a party dies and the claim is not extinguished, the court must on motion order substitution of the proper party. A motion for substitution may be made by any party or by the decedent's successor or representative. If the motion is not made within a reasonable time after service of a statement noting the death, the action by or against the decedent must be dismissed.

(2) Continuation among the remaining parties. After a party's death, if the right sought to be enforced survives only to or against the remaining parties, the action does not abate, but proceeds in favor of or against the remaining parties.  The death should be noted on the record.

(3) Service. A motion to substitute, together with a notice of hearing, must be served on the parties as provided in K.S.A. 60-205, and amendments thereto, and on nonparties in the manner provided for the service of a summons.  A statement noting death must be served in the same manner.

(b) Incapacity. If a party becomes an incapacitated person, the court may, on motion permit the action to be continued by or against the party's representative as provided in subsection (c) of K.S.A. 60-217, and amendments thereto. The motion must be served as provided in subsection (a)(3).

(c) Transfer of interest. If an interest is transferred, the action may be continued by or against the original party unless the court, on motion, orders the transferee to be substituted in the action or joined with the original party.  The motion must be served as provided in subsection (a)(3).

(d) Public officers; death or separation from office. An action does not abate when a public officer who is a party in an official capacity dies, resigns or otherwise ceases to hold office while the action is pending.  The officer's successor is automatically substituted as a party.  Later proceedings should be in the substituted party's name, but any misnomer not affecting the parties' substantial rights must be disregarded. The court may order substitution at any time, but the absence of such an order does not affect the substitution.

(e) Continued representation by attorney. If a party dies or becomes an incapacitated person, that party's attorney may continue the representation in the name of the original party until a substitution has been made.

History: L. 1963, ch. 303, 60-225; L. 1965, ch. 354, § 3; L. 2010, ch. 135, § 94; July 1.



60-226 General provisions governing discovery.

60-226. General provisions governing discovery. (a) Discovery methods. Parties may obtain discovery by one or more of the following methods: Depositions on oral examination or written questions; written interrogatories; production of documents or things or permission to enter onto land or other property under K.S.A. 60-234, subsection (a)(1)(A)(iii) of K.S.A. 60-245 or K.S.A. 60-245a, and amendments thereto; physical and mental examinations; and requests for admission.

(b) Discovery scope and limits. (1) Scope in general. Unless otherwise limited by court order, the scope of discovery is as follows: Parties may obtain discovery regarding any nonprivileged matter that is relevant to the subject matter involved in the action, whether it relates to any party's claim or defense, including the existence, description, nature, custody, condition and location of any documents or other tangible things and the identity and location of persons who know of any discoverable matter. Relevant information need not be admissible at the trial if the discovery appears reasonably calculated to lead to the discovery of admissible evidence.

(2) Limitations on frequency and extent. (A) On motion, or on its own, the court may limit the frequency or extent of discovery methods otherwise allowed by the rules of civil procedure and must do so if it determines that:

(i) The discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other source that is more convenient, less burdensome or less expensive;

(ii) the party seeking discovery has had ample opportunity to obtain the information by discovery in the action; or

(iii) the burden or expense of the proposed discovery outweighs its likely benefit, considering the needs of the case, the amount in controversy, the parties' resources, the importance of the issues at stake in the action and the importance of the proposed discovery in resolving the issues.

(B) A party need not provide discovery of electronically stored information from sources that the party identifies as not reasonably accessible because of undue burden or cost. On motion to compel discovery or for a protective order, the party from whom discovery is sought must show that the information is not reasonably accessible because of undue burden or cost. If that showing is made, the court may nonetheless order discovery from such sources if the requesting party shows good cause, considering the limitations of subsection (b)(2)(A). The court may specify conditions for the discovery.

(3) Insurance agreements. A party may obtain discovery of the existence and contents of any insurance agreement under which an insurance business may be liable to satisfy part or all of a possible judgment in the action or to indemnify or reimburse for payments made to satisfy the judgment. Information concerning the insurance agreement is not by reason of disclosure admissible in evidence at trial. For purposes of this paragraph, an application for insurance is not a part of an insurance agreement.

(4) Trial preparation; materials. (A) Documents and tangible things. Ordinarily, a party may not discover documents and tangible things that are prepared in anticipation of litigation or for trial by or for another party or its representative, including the other party's attorney, consultant, surety, indemnitor, insurer or agent. But, subject to subsection (b)(5), those materials may be discovered if:

(i) They are otherwise discoverable under paragraph (1); and

(ii) the party shows that it has substantial need for the materials to prepare its case and cannot, without undue hardship, obtain their substantial equivalent by other means.

(B) Protection against disclosure. If the court orders discovery of those materials, it must protect against disclosure of the mental impressions, conclusions, opinions or legal theories of a party's attorney or other representative concerning the litigation.

(C) Previous statement. Any party or other person may, on request and without the required showing, obtain the person's own previous statement about the action or its subject matter. If the request is refused, the person may move for a court order, and K.S.A. 60-237, and amendments thereto, applies to the award of expenses. A previous statement is either:

(i) A written statement that the person has signed or otherwise adopted or approved; or

(ii) a contemporaneous stenographic, mechanical, electrical or other recording, or a transcription of it, that recites substantially verbatim the person's oral statement.

(5) Trial preparation; experts.

(A) Deposition of an expert who may testify. A party may depose any person who has been identified as an expert whose opinions may be presented at trial. If a disclosure is required under subsection (b)(6), the deposition may be conducted only after the disclosure is provided.

(B) Trial-preparation protection for draft disclosures. Subsections (b)(4)(A) and (b)(4)(B) protect drafts of any disclosure required under subsection (b)(6), and drafts  of a disclosure by an expert witness provided in lieu of the disclosure required by subsection (b)(6), regardless of the form in which the draft is recorded.

(C) Trial-preparation protection for communications between a party's attorney and expert witnesses. Subsections (b)(4)(A) and (b)(4)(B) protect communications between the party's attorney and any witness about whom disclosure is required under subsection (b)(6), regardless of the form of the communications, except to the extent that the communications:

(i) Relate to compensation for the expert's study or testimony;

(ii) identify facts or data that the party's attorney provided and that the expert considered in forming the opinions to be expressed; or

(iii) identify assumptions that the party's attorney provided and that the expert relied on in forming the opinions to be expressed.

(D) Expert employed only for trial preparation. Ordinarily, a party may not, by interrogatories or deposition, discover facts known or opinions held by an expert who has been retained or specially employed by another party in anticipation of litigation or to prepare for trial and who is not expected to be called as a witness at trial. But a party may do so only:

(i) As provided in subsection (b) of K.S.A. 60-235, and amendments thereto; or

(ii) on showing exceptional circumstances under which it is impracticable for the party to obtain facts or opinions on the same subject by other means.

(E) Payment. Unless manifest injustice would result, the court must require that the party seeking discovery:

(i) Pay the expert a reasonable fee for time spent in responding to discovery under subsection (b)(5)(A) or (b)(5)(D); and

(ii) for discovery under subsection (b)(5)(D), also pay the other party a fair portion of the fees and expenses it reasonably incurred in obtaining the expert's facts and opinions.

(6) Disclosure of expert testimony. (A) Required disclosures. A party must disclose to other parties the identity of any witness it may use at trial to present expert testimony. The disclosure must state:

(i) The subject matter on which the expert is expected to testify; and

(ii) the substance of the facts and opinions to which the expert is expected to testify.

(B) Witness who is retained or specially employed. Unless otherwise stipulated or ordered by the court, if the witness is retained or specially employed to provide expert testimony in the case, or is one whose duties as the party's employee regularly involve giving expert testimony, the disclosure under subsection (b)(6)(A) must also state a summary of the grounds for each opinion.

(C) Time to disclose expert testimony. A party must make these disclosures at the times and in the sequence that the court orders. Absent a stipulation or court order, the disclosures must be made:

(i) At least 90 days before the date set for trial or for the case to be ready for trial; or

(ii) if the evidence is intended solely to contradict or rebut evidence on the same subject matter identified by another party under subsection (b)(6)(B), within 30 days after the other party's disclosure.

(D) Supplementing the disclosure. The parties must supplement these disclosures when required under subsection (e).

(E) Form of disclosures. Unless otherwise ordered by the court, all disclosures under this subsection must be:

(i) In writing, signed and served; and

(ii) filed with the court in accordance with subsection (d) of K.S.A. 60-205, and amendments thereto.

(7) Claiming privilege or protecting trial preparation materials. (A) Information withheld. When a party withholds information otherwise discoverable by claiming that the information is privileged or subject to protection as trial preparation material, the party must:

(i) Expressly make the claim; and

(ii) describe the nature of the documents, communications or things not produced or disclosed, and do so in a manner that, without revealing information itself privileged or protected, will enable other parties to assess the claim.

(B) Information produced. If information produced in discovery is subject to a claim of privilege or of protection as trial preparation material, the party making the claim may notify any party that received the information of the claim and the basis for it. After being notified, a party must promptly return, sequester or destroy the specified information and any copies it has; must not use or disclose the information until the claim is resolved; must take reasonable steps to retrieve the information if the party disclosed it before being notified; and may promptly present the information to the court under seal for a determination of the claim. The producing party must preserve the information until the claim is resolved.

(c) Protective orders. (1) In general. A party or any person from whom discovery is sought may move for a protective order in the court where the action is pending, as an alternative on matters relating to a deposition, in the district court where the deposition will be taken. The motion must include a certification that the movant has in good faith conferred or attempted to confer with other affected parties in an effort to resolve the dispute without court action and must describe the steps taken by all attorneys or unrepresented parties to resolve the issues in dispute. The court may, for good cause, issue an order to protect a party or person from annoyance, embarrassment, oppression or undue burden or expense, including one or more of the following:

(A) Forbidding the disclosure or discovery;

(B) specifying terms, including time and place, for the disclosure or discovery;

(C) prescribing a discovery method other than the one selected by the party seeking discovery;

(D) forbidding inquiry into certain matters, or limiting the scope of disclosure or discovery to certain matters;

(E) designating the persons who may be present while the discovery is conducted;

(F) requiring that a deposition be sealed and opened only on court order;

(G) requiring that a trade secret or other confidential research, development or commercial information not be revealed or be revealed only in a specified way; and

(H) requiring that the parties simultaneously file specified documents or information in sealed envelopes, to be opened as the court orders.

(2) Ordering discovery. If a motion for a protective order is wholly or partly denied the court may, on just terms, order that any party or person provide or permit discovery.

(3) Awarding expenses. The provisions of K.S.A. 60-237, and amendments thereto, apply to the award of expenses.

(d) Sequence of discovery. Unless, on motion, the court orders otherwise for the parties' and witnesses' convenience and in the interests of justice:

(1) Methods of discovery may be used in any sequence; and

(2) discovery by one party does not require any other party to delay its discovery.

(e) Supplementing disclosures and responses. (1) In general. A party who has made a disclosure under subsection (b)(6), or who has responded to an interrogatory, request for production or request for admission, must supplement or correct its disclosure or response:

(A) In a timely manner if the party learns that in some material respect the disclosure or response is incomplete or incorrect, and if the additional or corrective information has not otherwise been made known to the other parties during the discovery process or in writing; or

(B) as ordered by the court.

(2) Expert witness. For an expert to whom the disclosure requirement in subsection (b)(6) applies, the party's duty to supplement extends both to information included in the disclosure and to information given during the expert's deposition. Any additions or changes to this information must be disclosed at least 30 days before trial, unless the court orders otherwise.

(f) Signing disclosures and discovery requests, responses and objections. (1) Signature required; effect of signature. Every disclosure under subsection (b)(6) and every discovery request, response or objection must be signed by at least one attorney of record in the attorney's own name, or by the party personally, if unrepresented, and must state the signor's address, e-mail address and telephone number. By signing, an attorney or party certifies that to the best of the person's knowledge, information and belief formed after a reasonable inquiry:

(A) With respect to a disclosure, it is complete and correct as of the time it is made;

(B) with respect to a discovery request, response or objection, it is:

(i) Consistent with the rules of civil procedure and warranted by existing law or by a nonfrivolous argument for extending, modifying or reversing existing law or for establishing new law;

(ii) not interposed for any improper purpose, such as to harass, cause unnecessary delay or needlessly increase the cost of litigation; and

(iii) neither unreasonable nor unduly burdensome or expensive considering the needs of the case, prior discovery in the case, the amount in controversy and the importance of the issues at stake in the action.

(2) Failure to sign. Other parties have no duty to act on an unsigned disclosure, request, response or objection until it is signed, and the court must strike it unless a signature is promptly supplied after the omission is called to the attorney's or party's attention.

(3) Sanction for improper certification. If a certification violates this section without substantial justification, the court, on motion, or on its own, must impose an appropriate sanction on the signer, the party on whose behalf the signer was acting, or both. The sanction may include an order to pay the reasonable expenses, including attorney's fees, caused by the violation.

History: L. 1963, ch. 303, 60-226; amended by Supreme Court order dated July 20, 1972; L. 1986, ch. 215, § 6; L. 1997, ch. 173, § 11; L. 2008, ch. 21, § 2; L. 2010, ch. 135, § 95; L. 2011, ch. 48, § 8; L. 2012, ch. 35, § 2; July 1.



60-227 Perpetuation of testimony; petition; order.

60-227. Perpetuation of testimony; petition; order. (a) Before an action is filed. (1) Petition. A person who wants to perpetuate testimony about any matter cognizable in a Kansas state court may file a verified petition in the district court in the county where any expected adverse party resides; but if the subject matter of the expected action or proceeding is the validity of a will, the petition must be filed in the district court in the county of the testator's residence. The petition must ask for an order authorizing the petitioner to depose the named persons in order to perpetuate their testimony.  The petition must be titled in the petitioner's name and must show:

(A) That the petitioner or the petitioner's personal representatives, heirs, beneficiaries, successors or assigns may be parties to an action or proceeding cognizable in a Kansas state court but cannot presently bring it or cause it to be brought;

(B) the subject matter of the expected action or proceeding and the petitioner's interest, and if the validity or construction of a document may be called in question or if the document is connected with the deposition's subject matter, a copy of the document must be attached to the petition;

(C) the facts that the petitioner wants to establish by the proposed testimony and the reasons to perpetuate it;

(D) the names or a description of the persons whom the petitioner expects to be adverse parties and their addresses, so far as known; and

(E) the name, address and expected substance of the testimony of each deponent.

(2) Notice and service. At least 21 days before the hearing date, the petitioner must serve each expected adverse party with a copy of the petition and a notice stating the time and place of the hearing. The notice must be served either inside or outside the state in the manner for personal service of summons, by restricted mail or by any other method the court orders that affords actual notice. Upon application and showing of extraordinary circumstances, the court may order a hearing on shorter notice.

(3) Order and examination. If satisfied that the petition is not for the purpose of discovery, that perpetuating the testimony may prevent a failure or delay of justice, and that the petitioner is unable to bring the contemplated action or cause it to be brought, the court must issue an order that designates or describes the persons whose depositions may be taken, specifies the subject matter of the examinations, states when, where and before whom the depositions will be taken, and states whether the depositions will be taken orally or by written interrogatories. The depositions may then be taken under the rules of civil procedure, and the court may issue orders like those authorized by K.S.A. 60-234 and 60-235, and amendments thereto. A reference in these rules of civil procedure to the court where an action is pending means, for purposes of this section, the court where the petition for the deposition was filed.

(4) Using the deposition. Subject to the same limitations and objections as though the deponent were testifying at the trial in person, a deposition to perpetuate testimony may be used as evidence in any later-filed action when the deposition is that of a party to the action, or when the issue is such that an interested party in the proceedings in which the deposition was taken had the right and opportunity for cross-examination with an interest and motive similar to that which the adverse party has in the action in which the deposition is offered.  Except for the deposition of a party to the action that is offered against the party, the deposition may not be used as evidence unless the deponent is unavailable as a witness at the trial.

(b) Pending appeal. (1) In general. The court where a judgment has been rendered may, if an appeal has been taken or may still be taken, permit a party to depose witnesses to perpetuate their testimony for use in the event of further proceedings in that court.

(2) Motion. The party who wants to perpetuate testimony may move for leave to take the depositions, on the same notice and service as if the action were pending in the district court. The motion must show:

(A) The name, address and expected substance of the testimony of each deponent; and

(B) the reasons for perpetuating the testimony.

(3) Court order. If the court finds that perpetuating the testimony may prevent a failure or delay of justice, the court may permit the depositions to be taken and may issue orders like those authorized by K.S.A. 60-234 and 60-235, and amendments thereto.  The depositions may be taken and used as any other deposition taken in a pending district court action.

(c) Filing. Depositions taken under this section must be filed with the court in which the petition is filed or the motion is made.

(d) Perpetuation by an action. This section does not limit a court's power to entertain an action to perpetuate testimony.

(e) Impeachment. This section does not limit the use of any deposition to impeach the deponent when the deponent is a witness in an action.

(f) Reciprocity. A deposition taken under similar procedure of another jurisdiction is admissible in an action in this state to the same extent as a deposition taken under this section.

History: L. 1963, ch. 303, 60-227; L. 2010, ch. 135, § 96; July 1.



60-228 Persons before whom depositions may be taken.

60-228. Persons before whom depositions may be taken. (a) Within the United States. (1) Inside this state. Depositions in this state must be taken before:

(A) An officer or person authorized to administer oaths by the laws of this state; and

(B) a person who is certified as a certified court reporter by the Kansas supreme court.

(2) Outside this state. Outside this state, but within the United States or a territory or insular possession subject to United States jurisdiction, a deposition must be taken before:

(A) An officer authorized to administer oaths by the law in the place of examination; or

(B) a person appointed by the court where the action is pending to administer oaths and take testimony.

(3) Granting of commission. A court of this state in which an action is pending may grant a commission to one or more persons to take depositions inside or outside this state. The clerk may issue the commission under the seal of the court.

(b) In a foreign country. (1) In general. A deposition may be taken in a foreign country:

(A) Under an applicable treaty or convention;

(B) under a letter of request, whether or not captioned a "letter rogatory";

(C) on notice, before a person authorized to administer oaths either by federal law or by the law in the place of examination; or

(D) before a person commissioned by the court to administer any necessary oath and take testimony.

(2) Issuing a letter of request or a commission. A letter of request, a commission, or both may be issued:

(A) On appropriate terms after an application and notice of it; and

(B) without a showing that taking the deposition in another manner is impracticable or inconvenient.

(3) Form of a request, notice or commission. When a letter of request or any other device is used according to a treaty or convention, it must be captioned in the form prescribed by that treaty or convention. A letter of request may be addressed "To the Appropriate Authority in (name of country)." A deposition notice or a commission must designate by name or descriptive title the person before whom the deposition is to be taken.

(4) Letter of request; admitting evidence. Evidence obtained in response to a letter of request need not be excluded merely because it is not a verbatim transcript, because the testimony was not taken under oath or because of any similar departure from the requirements for depositions taken within this state.

(c) Disqualification. A deposition must not be taken before a person who is any party's relative, employee or attorney, who is related to or employed by any party's attorney or who is financially interested in the action.

History: L. 1963, ch. 303, 60-228; L. 1997, ch. 173, § 12; L. 2000, ch. 175, § 2; L. 2010, ch. 135, § 97; L. 2012, ch. 13, § 1; July 1.



60-228a Uniform interstate depositions and discovery act.

60-228a. Uniform interstate depositions and discovery act. (a) Citation of section. This section may be cited as the uniform interstate depositions and discovery act.

(b) Definitions. In this section:

(1) "Foreign jurisdiction" means a state other than this state or a foreign country.

(2) "Foreign subpoena" means a subpoena issued under authority of a court of record of a foreign jurisdiction.

(3) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or political subdivision, agency or instrumentality or any other legal or commercial entity.

(4) "State" means a state of the United States, the district of Columbia, Puerto Rico, the United States Virgin islands, a federally recognized Indian tribe or any territory or insular possession subject to the jurisdiction of the United States.

(5) "Subpoena" means a document, however denominated, issued under authority of a court of record requiring a person to:

(A) Attend and give testimony at a deposition;

(B) produce and permit inspection and copying of designated books, documents, records, electronically stored information or tangible things in the possession, custody or control of the person; or

(C) permit inspection of premises under the control of the person.

(c) Issuance of subpoena. (1) To request issuance of a subpoena under this section, a party must submit a foreign subpoena to a clerk of court in the county in which discovery is sought to be conducted in this state and pay the docket fee as required by K.S.A. 60-2001, and amendments thereto. A request for the issuance of a subpoena in this state under this act does not constitute an appearance in the courts of this state.

(2) When a party submits a foreign subpoena to a clerk of court in this state, the clerk, in accordance with that court's procedure, must:

(A) Promptly issue a subpoena for service on the person to which the foreign subpoena is directed; and

(B) assign the subpoena a case file number and enter it on the docket as a civil action pursuant to K.S.A. 60-2601, and amendments thereto.

(3) A subpoena under subsection (c)(2) must:

(A) Incorporate the terms used in the foreign subpoena; and

(B) contain or be accompanied by the names, addresses and telephone numbers of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.

(d) Service of subpoena. A subpoena issued by a clerk of court under subsection (c) must be served in compliance with K.S.A. 60-303, and amendments thereto.

(e) Deposition, production and inspection. K.S.A. 60-245, and amendments thereto, applies to subpoenas issued under subsection (c).

(f) Application to court. An application to the court for a protective order or to enforce, quash or modify a subpoena issued by a clerk of court under subsection (c) must comply with the statutes of this state and be submitted to the court in the county in which discovery is to be conducted.

(g) Uniformity of application and construction. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(h) Application to pending action. This section applies to requests for discovery in cases pending on the effective date of this section.

History: L. 2010, ch. 135, § 1; L. 2011, ch. 48, § 9; July 1.



60-229 Discovery procedure; stipulations.

60-229. Discovery procedure; stipulations. Unless the court orders otherwise, the parties may stipulate that:

(a) A deposition may be taken before any person, at any time or place, on any notice, and in the manner specified, in which event it may be used in the same way as any other deposition; and

(b) other procedures governing or limiting discovery be modified, but a stipulation extending the time for any form of discovery must have court approval if it would interfere with the time set for completing discovery, for hearing a motion or for trial.

History: L. 1963, ch. 303, 60-229; amended by Supreme Court order dated July 20, 1972; L. 2010, ch. 135, § 98; July 1.



60-230 Depositions by oral examination; requirements; examination; copies; attendance.

60-230. Depositions by oral examination; requirements; examination; copies; attendance. (a) When a deposition may be taken. (1) Without leave. A party may, by oral questions, depose any person including a party, without leave of court except as provided in subsection (a)(2). The deponent's attendance may be compelled by subpoena under K.S.A. 60-245, and amendments thereto.

(2) With leave. A party must obtain leave of court, and the court must grant leave to the extent consistent with subsection (b)(2) of K.S.A. 60-226, and amendments thereto:

(A) If the parties have not stipulated to the deposition and:

(i) The deponent has already been deposed in the case; or

(ii) the party seeks to take the deposition of a nonparty before the time specified in subsection (b) of K.S.A. 60-216, and amendments thereto, unless the party certifies in the notice, with supporting facts, that the deponent is expected to leave Kansas and be unavailable for examination in Kansas after that time; or

(B) if the deponent is confined in prison.

(b) Notice of the deposition; other formal requirements. (1) Notice in general. A party who wants to depose a person by oral questions must give reasonable written notice to every other party. The notice must state the time and place of the deposition and, if known, the deponent's name and address. If the name is unknown, the notice must provide a general description sufficient to identify the person or the particular class or group to which the person belongs.

(2) Producing documents. If a subpoena duces tecum is to be served on the deponent, the materials designated for production, as set out in the subpoena, must be listed in the notice or in an attachment. The notice to a party deponent may be accompanied by a request under K.S.A. 60-234, and amendments thereto, to produce documents and tangible things at the deposition.

(3) Method of recording. (A) Method stated in a stipulation or order. The parties may stipulate or the court may order that the testimony at a deposition be recorded by other than stenographic means. A party may arrange to have a stenographic record made at the party's own expense.

(B) Additional method. With prior notice to the deponent and other parties, any party may record on videotape, or a comparable medium, any deposition that is to be recorded stenographically. That party bears the expense of the additional record or transcript unless the court orders otherwise.

(4) By remote means. The parties may stipulate, or the court may on motion order, that a deposition be taken by telephone or other remote means. For the purposes of this section and subsection (c) of K.S.A. 60-226, subsection (a) of K.S.A. 60-228, subsections (a)(1) and (b)(1) of K.S.A. 60-237 and subsection (a)(2) of K.S.A. 60-245, and amendments thereto, the deposition takes place where the deponent answers the questions.

(5) Officer's duties. (A) Before the deposition. Unless the parties stipulate otherwise a deposition must be conducted before an officer appointed or designated under K.S.A. 60-228, and amendments thereto. The officer must begin the deposition with an on-the-record statement that includes:

(i) The officer's name and business address;

(ii) the date, time and place of the deposition;

(iii) the deponent's name;

(iv) the officer's administration of the oath or affirmation to the deponent; and

(v) the identity of all persons present.

(B) Conducting the deposition; avoiding distortion. If the deposition is recorded nonstenographically, the officer must repeat the items in subsection (b)(5)(A)(i) through (iii) at the beginning of each unit of the recording medium. The deponent's and attorneys' appearance or demeanor must not be distorted through recording techniques.

(C) After the deposition. At the end of a deposition, the officer must state on the record that the deposition is complete and must set out any stipulations made by the attorneys about custody of the transcript or recording and of the exhibits, or about any other pertinent matters.

(6) Notice or subpoena directed to an organization. In its notice or subpoena, a party may name as the deponent a public or private corporation, a partnership, an association, a governmental agency or other entity and must describe with reasonable particularity the matters for examination. The named organization must then designate one or more officers, directors or managing agents, or designate other persons who consent to testify on its behalf; and it may set out the matters on which the person designated will testify. A subpoena must advise a nonparty organization of its duty to make this designation. The persons designated must testify about information known or reasonably available to the organization. This subsection does not preclude a deposition by any other procedure allowed by the rules of civil procedure.

(c) Examination and cross-examination; record of the examination; objections; written questions. (1) Examination and cross-examination. The examination and cross-examination of a deponent proceed as they would at trial under the provisions of K.S.A. 60-243, and amendments thereto. After putting the deponent under oath or affirmation, the officer must record the testimony by the method designated under subsection (b)(3)(A). The testimony must be recorded by the officer personally or by a person acting in the presence and under the direction of the officer. If requested by one of the parties, the testimony must be transcribed. The court may order the cost of transcription paid by one or some of, or apportioned among, the parties.

(2) Objections. An objection at the time of the examination, whether to evidence, to a party's conduct, to the officer's qualifications, to the manner of taking the deposition or to any other aspect of the deposition, must be noted on the record, but the examination still proceeds; the testimony is taken subject to any objection. An objection must be stated concisely in a nonargumentative and nonsuggestive manner. A person may instruct a deponent not to answer only when necessary to preserve a privilege, to enforce a limitation ordered by the court or to present a motion under subsection (d)(3).

(3) Participating through written questions. Instead of participating in the oral examination, a party may serve written questions in a sealed envelope on the party noticing the deposition, who must deliver them to the officer. The officer must ask the deponent those questions and record the answers verbatim.

(d) Motion to terminate or limit. (1) Grounds. At any time during a deposition, the deponent or a party may move to terminate or limit it on the ground that it is being conducted in bad faith or in a manner that unreasonably annoys, embarrasses or oppresses the deponent or party. The motion may be filed in the court where the action is pending or where the deposition is being taken. If the objecting deponent or party so demands, the deposition must be suspended for the time necessary to obtain an order.

(2) Order. The court may order that the deposition be terminated or may limit its scope and manner as provided in subsection (c) of K.S.A. 60-226, and amendments thereto. If terminated, the deposition may be resumed only by order of the court where the action is pending.

(3) Award of expenses. The provisions of subsection (a) of K.S.A. 60-237, and amendments thereto, apply to the award of expenses.

(e) Review by the witness; changes. (1) Review; statement of changes. Unless waived by the deponent and by the parties, the deponent must be allowed 30 days after being notified by the officer that the transcript or recording is available in which:

(A) To review the transcript or recording; and

(B) if there are changes in form or substance, to sign a statement listing the changes and the reasons for making them.

(2) Changes indicated in the officer's certificate. The officer must note in the certificate prescribed by subsection (f)(1) whether the deposition was reviewed and, if so, must attach any changes the deponent makes during the 30-day period.

(f) Certification and delivery; exhibits; copies of the transcript or recording; notice of delivery or filing; retention of original. (1) Certification and delivery. The officer must certify in writing that the witness was duly sworn and that the deposition accurately records the witness's testimony. The certificate must accompany the record of the deposition. Unless the court orders otherwise, the officer must seal the deposition in an envelope or package bearing the title of the action and marked "Deposition of (witness's name)" and must promptly send it to the attorney who arranged for the transcript or recording. The attorney must store it under conditions that will protect it against loss, destruction, tampering or deterioration.

(2) Documents and tangible things. (A) Originals and copies. Documents and tangible things produced for inspection during a deposition must, on a party's request, be marked for identification and attached to the deposition. Any party may inspect and copy them, but if the person who produced them wants to keep the originals the person may:

(i) Offer copies to be marked, attached to the deposition and then used as originals, after giving all parties a fair opportunity to verify the copies by comparing them with the originals; or

(ii) give all parties a fair opportunity to inspect and copy the originals after they are marked, in which event the originals may be used as if attached to the deposition.

(B) Order regarding the originals. Any party may move for an order that the originals be attached to the deposition pending final disposition of the case.

(3) Copies of the transcript or recording. Unless otherwise stipulated or ordered by the court, the officer must retain the stenographic notes of a deposition taken stenographically or a copy of the recording of a deposition taken by another method. When paid reasonable charges, the officer must furnish a copy of the transcript or recording to any party or the deponent.

(4) Notice of delivery or filing. The court may order the officer to file the deposition promptly with the court. The officer must serve notice of the sending or filing of the deposition on all parties.

(5) Retention of original. Except when filed with the court, the original of a deposition must be retained by the party to whom it is sent and made available for appropriate use by any party.

(g) Failure to attend a deposition or serve a subpoena; expenses; persons attending. A party who, expecting a deposition to be taken, attends in person or by an attorney may recover reasonable expenses for attending, including attorney's fees, if the noticing party failed to:

(1) Attend and proceed with the deposition; or

(2) serve a subpoena on a nonparty deponent, who consequently did not attend.

(h) Persons attending deposition. Unless otherwise stipulated or ordered by the court, no person may attend a deposition except:

(1) The officer before whom the deposition is being taken;

(2) the reporter, stenographer or person recording the deposition;

(3) the parties to the action;

(4) the parties' attorneys and the attorneys' paralegals or legal assistants; and

(5) the deponent.

History: L. 1963, ch. 303, 60-230; L. 1970, ch. 234, § 1; amended by Supreme Court order dated July 20, 1972; L. 1982, ch. 242, § 1; L. 1983, ch. 194, § 1; L. 1987, ch. 219, § 1; L. 1987, ch. 218, § 2; L. 1987, ch. 220, § 1; L. 1997, ch. 173, § 13; L. 2010, ch. 135, § 99; July 1.



60-231 Depositions by written questions.

60-231. Depositions by written questions. (a) When a deposition may be taken. (1) Without leave. A party may, by written questions, depose any person, including a party, without leave of court except as provided in subsection (a)(2). The deponent's attendance may be compelled by subpoena under K.S.A. 60-245, and amendments thereto.

(2) With leave. A party must obtain leave of court, and the court must grant leave to the extent consistent with subsection (b)(2) of K.S.A. 60-226, and amendments thereto:

(A) If the parties have not stipulated to the deposition and:

(i) The deponent has already been deposed in the case; or

(ii) the party seeks to take the deposition before the time specified in subsection (b) of K.S.A. 60-216, and amendments thereto; or

(B) if the deponent is confined in prison.

(3) Service; required notice. A party who wants to depose a person by written questions must serve them on every other party, with a notice stating, if known, the deponent's name and address. If the name is unknown, the notice must provide a general description sufficient to identify the person or the particular class or group to which the person belongs. The notice must also state the name or descriptive title and the address of the officer before whom the deposition will be taken.

(4) Questions directed to an organization. A public or private corporation, a partnership, an association, a governmental agency or other entity may be deposed by written questions in accordance with subsection (b)(6) of K.S.A. 60-230, and amendments thereto.

(5) Questions from other parties. Any question to the deponent from other parties must be served on all parties as follows: cross-questions, within 14 days after being served with the notice and direct questions; redirect questions, within 14 days after being served with cross-questions; and recross-questions, within 14 days after being served with redirect questions. The court may, for good cause, extend or shorten these times.

(b) Delivery to the officer; officer's duties. The party who noticed the deposition must deliver to the officer a copy of all the questions served and of the notice. The officer must promptly proceed in the manner provided in subsections (c), (e) and (f) of K.S.A. 60-230, and amendments thereto, to:

(1) Take the deponent's testimony in response to the questions;

(2) prepare and certify the deposition; and

(3) send it to the party, attaching a copy of the questions and of the notice.

(c) Notice of completion or filing. (1) Completion. The party who noticed the deposition must notify all other parties when it is completed.

(2) Filing. A party who files the deposition must promptly notify all other parties of the filing.

History: L. 1963, ch. 303, § 60-231; amended by Supreme Court order dated July 20, 1972; L. 1987, ch. 218, § 3; L. 1997, ch. 173, § 14; L. 2010, ch. 135, § 100; July 1.



60-232 Use of depositions in court proceedings.

60-232. Use of depositions in court proceedings. (a) Using depositions. (1) In general. At a hearing or trial all or part of a deposition may be used against a party on these conditions:

(A) The party was present or represented at the taking of the deposition or had reasonable notice of it;

(B) it is used to the extent it would be admissible under the rules of evidence if the deponent were present and testifying; and

(C) the use is allowed by subsections (a)(2) through (a)(8).

(2) Impeachment and other uses. Any party may use a deposition to contradict or impeach the testimony given by the deponent as a witness, or for any other purpose allowed by the rules of evidence.

(3) Deposition of party, agent or designee. An adverse party may use for any purpose that deposition of a party or anyone who, when deposed, was the party's officer, director, managing agent or designee under subsection (b)(6) of K.S.A. 60-230 or subsection (a)(4) of K.S.A. 60-231, and amendments thereto.

(4) Unavailable witness. A party may use for any purpose the deposition of a witness, whether or not a party, if the court finds:

(A)  That the witness is dead;

(B) that the witness is more than 100 miles from the place of hearing or trial, or is outside this state, unless it appears that the witness' absence was procured by the party offering the deposition;

(C) that the witness cannot attend or testify because of age, illness, infirmity or imprisonment;

(D) that the party offering the deposition could not procure the witness' attendance by subpoena; or

(E) on motion and notice, that exceptional circumstances make it desirable, in the interest of justice and with due regard to the importance of live testimony in open court, to permit the deposition to be used.

(5) Limitations on use. A deposition taken without leave of court pursuant to a notice under subsection (a)(2)(A)(ii) of K.S.A. 60-230, and amendments thereto, must not be used against a party who shows that, when served with the notice, it could not, despite diligent efforts, obtain an attorney to represent it at the deposition.

(6) Using part of a deposition. If a party offers in evidence only part of a deposition, an adverse party may require the offeror to introduce other parts that in fairness should be considered with the part introduced, and any party may itself introduce any other parts.

(7) Substituting a party. Substituting a party under K.S.A. 60-225, and amendments thereto, does not affect the right to use a deposition previously taken.

(8) Deposition taken in an earlier action. A deposition lawfully taken and, if required, filed in any federal- or state-court action may be used in a later action involving the same subject matter between the same parties, or their representatives or successors in interest, to the same extent as if taken in the later action. A deposition previously taken may also be used as allowed by the rules of evidence.

(b) Objections to admissibility. Subject to subsection (b) of K.S.A. 60-228, and amendments thereto, and subsection (d)(3), an objection may be made at a hearing or trial to the admission of any deposition testimony that would be inadmissible if the witness were present and testifying.

(c) Form of presentation. Unless the court orders otherwise, a party must provide a transcript of the entire deposition from which the offered portions were taken, but may provide the court with the testimony in nontranscript form as well. On any party's request, deposition testimony offered in a jury trial for any purpose other than impeachment must be presented in nontranscript form, if available, unless the court, for good cause, orders otherwise.

(d) Waiver of objections. (1) To the notice. An objection to an error or irregularity in a deposition notice is waived unless promptly served in writing on the party giving the notice.

(2) To the officer's qualification. An objection based on disqualification of the officer before whom a deposition is to be taken is waived if not made:

(A) Before the deposition begins; or

(B) promptly after the basis for disqualification becomes known or, with reasonable diligence, could have been known.

(3) To the taking of the deposition. (A) Objection to competence, relevance or materiality. An objection to a deponent's competence, or to the competence, relevance or materiality of testimony, is not waived by a failure to make the objection before or during the deposition, unless the ground for it might have been corrected at that time.

(B) Objection to an error or irregularity. An objection to an error or irregularity at an oral examination is waived if:

(i) It relates to the manner of taking the deposition, the form of a question or answer, the oath or affirmation, a party's conduct or other matters that might have been corrected at that time; and

(ii) it is not timely made during the deposition.

(C) Objection to a written question. An objection to the form of a written question under K.S.A. 60-231, and amendments thereto, is waived if not served in writing on the party submitting the question within the time for serving responsive questions or, if the question is a recross-question, with seven days after being served with it.

(4) To completing and returning the deposition. An objection to how the officer transcribed the testimony, or prepared, signed, certified, sealed, endorsed, sent or otherwise dealt with the deposition, is waived unless a motion to suppress is made promptly after the error or irregularity becomes known or, with reasonable diligence, could have been known.

History: L. 1963, ch. 303, 60-232; amended by Supreme Court order dated July 20, 1972; L. 1987, ch. 218, § 4; L. 1997, ch. 173, § 15; L. 2010, ch. 135, § 101; July 1.



60-233 Interrogatories to parties.

60-233. Interrogatories to parties. (a) In general. (1) Availability; timing. A party may serve written interrogatories on the plaintiff after commencement of the action and on any other party with or after service of process on that party.

(2) Scope. An interrogatory may relate to any matter that may be inquired into under subsection (b) of K.S.A. 60-226, and amendments thereto. An interrogatory is not objectionable merely because it asks for an opinion or contention that relates to fact or the application of law to fact, but the court may order that the interrogatory need not be answered until designated discovery is complete, or until a pretrial conference or some other time.

(b) Answer and objection. (1) Responding party. The interrogatories must be answered:

(A) By the party to whom they are directed; or

(B) if that party is a public or private corporation, a partnership, an association, a governmental agency or other entity, by any officer or agent, who must furnish the information available to the party.

(2) Time to respond. The responding party must serve its answers and any objections within 30 days after being served with the interrogatories, except that a defendant may serve answers or objections within 45 days after being served with process. A shorter or longer time may be stipulated to under K.S.A. 60-229, and amendments thereto, or be ordered by the court.

(3) Answering each interrogatory. Each interrogatory must, to the extent it is not objected to, be answered separately and fully in writing under oath.

(4) Objections. The grounds for objecting to an interrogatory must be stated with specificity. Any ground not stated in a timely objection is waived unless the court, for good cause, excuses the failure.

(5) Signature. The person who makes the answers must sign them, and the attorney who objects must sign any objections.

(c) Use. An answer to an interrogatory may be used to the extent allowed by the rules of evidence.

(d) Option to produce business records. If the answer to an interrogatory may be determined by examining, auditing, compiling, abstracting or summarizing a party's business records, including electronically stored information, and if the burden of deriving or ascertaining the answer will be substantially the same for either party, the responding party may answer by:

(1) Specifying the records that must be reviewed, in sufficient detail to enable the interrogating party to locate and identify them as readily as the responding party could; and

(2) giving the interrogating party a reasonable opportunity to examine and audit the records and to make copies, compilations, abstracts or summaries.

History: L. 1963, ch. 303, 60-233; amended by Supreme Court order dated July 20, 1972; L. 1986, ch. 215, § 7; L. 1997, ch. 173, § 16; L. 2008, ch. 21, § 3; L. 2010, ch. 135, § 102; July 1.



60-234 Production of documents, electronically stored information, tangible things and entry onto land for inspection and other purposes.

60-234. Production of documents, electronically stored information, tangible things and entry onto land for inspection and other purposes. (a) In general. A party may serve on any other party a request within the scope of subsection (b) of K.S.A. 60-226, and amendments thereto:

(1) To produce and permit the requesting party, or its representative, to inspect, copy, test or sample the following items in the responding party's possession, custody or control:

(A) Any designated documents or electronically stored information, including writings, drawings, graphs, charts, photographs, sound recordings, images and other data or data compilations, stored in any medium from which information can be obtained either directly or, if necessary, after translation by the responding party into a reasonably usable form; or

(B) any designated tangible things; or

(2) to permit entry onto designated land or other property possessed or controlled by the responding party, so that the requesting party may inspect, measure, survey, photograph, test or sample the property or any designated object or operation on it.

(b) Procedure. The request may be served on the plaintiff after commencement of the action and on any other party with or after service of process on that party.

(1) Contents of request. The request:

(A) Must describe with reasonable particularity each item or category of items to be inspected;

(B) must specify a reasonable time, place and manner for the inspection and for performing the related acts; and

(C) may specify the form or forms in which electronically stored information is to be produced.

(2) Responses and objections. (A) Time to respond. The party to whom the request is directed must respond in writing within 30 days after being served, except that a defendant may serve a response within 45 days after being served with process. A shorter or longer time may be stipulated to under K.S.A. 60-229, and amendments thereto, or be ordered by the court.

(B) Responding to each item. For each item or category, the response must either state that inspection and related activities will be permitted as requested or state an objection to the request, including the reasons.

(C) Objections. An objection to part of a request must specify the part and permit inspection of the rest.

(D) Responding to a request for production of electronically stored information. The response may state an objection to a requested form for producing electronically stored information. If the responding party objects to a requested form, or if no form was specified in the request, the party must state the form or forms it intends to use.

(E) Producing the documents or electronically stored information. Unless otherwise stipulated or ordered by the court, these procedures apply to producing documents or electronically stored information:

(i) A party must produce documents as they are kept in the usual course of business or must organize and label them to correspond to the categories in the request;

(ii) if a request does not specify a form for producing electronically stored information, a party must produce it in a form or forms in which it is ordinarily maintained or in a reasonably usable form or forms; and

(iii) a party need not produce the same electronically stored information in more than one form.

(c) Nonparties. As provided in K.S.A. 60-245 and 60-245a, and amendments thereto, a nonparty may be compelled to produce documents, electronically stored information and tangible things or to permit an inspection.

History: L. 1963, ch. 303, 60-234; amended by Supreme Court order dated July 20, 1972; L. 1986, ch. 215, § 8; L. 1997, ch. 173, § 17; L. 2008, ch. 21, § 4; L. 2010, ch. 135, § 103; July 1.



60-235 Physical and mental examinations.

60-235. Physical and mental examinations. (a) Order for an examination. (1) In general. The court where the action is pending may order a party whose mental or physical condition, including blood group, is in controversy to submit to a physical or mental examination by a suitably licensed or certified examiner. The court has the same authority to order a party to produce for examination a person who is in its custody or under its legal control.

(2) Motion and notice; contents of the order. The order:

(A)  May be made only on motion for good cause and on notice to all parties and the person to be examined;

(B) must specify the time, place, manner, conditions and scope of the examination, as well as the person or persons who will perform it; and

(C) must direct the moving party to advance the expenses that will necessarily be incurred by the party or person to be examined.

(b) Examiner's report. (1) Request by the party or person examined. The party who moved for the examination must, on request, deliver to the requester a copy of the examiner's report, together with like reports of all earlier examinations of the same condition. The request may be made by the party against whom the examination order was issued or by the person examined.

(2) Contents. The examiner's report must be in writing and must set out in detail the examiner's findings, including diagnoses, conclusions and the results of any tests.

(3) Scope. This subsection applies also to an examination made by the parties' agreement, unless the agreement states otherwise. This subsection does not preclude obtaining an examiner's report or deposing an examiner under other law.

(c) Reports of other examinations. Any party may request, and is entitled to receive, from another party like reports of all earlier or later examinations of the same condition. But those reports need not be delivered by the party with custody or control of the person examined if the party shows that it could not obtain them. Reports provided under this subsection must contain the information specified in subsection (b)(2).

(d) Failure to deliver a report. The court on motion may order, on just terms, that a party deliver a report of an examination under subsection (b) or (c). If the report is not provided, the court may exclude the examiner's testimony at trial.

History: L. 1963, ch. 303, 60-235; amended by Supreme Court order dated July 20, 1972; L. 1980, ch. 172, § 1; L. 1997, ch. 173, § 18; L. 2010, ch. 135, § 104; L. 2011, ch. 48, § 10; July 1.



60-236 Requests for admission.

60-236. Requests for admission. (a) Availability, scope and procedure.  (1) Availability and scope. A party may serve on the plaintiff after commencement of the action and on any other party with or after service of process on that party a written request to admit, for purposes of the pending action only, the truth of any matters within the scope of K.S.A. 60-226, and amendments thereto, relating to:

(A) Facts, the application of law to fact or opinions about either; and

(B) the genuineness of any described documents.

(2) Form; copy of a document. Each matter must be separately stated. A request to admit the genuineness of a document must be accompanied by a copy of the document unless it is, or has been, otherwise furnished or made available for inspection and copying.

(3) Time to respond; effect of not responding. A matter is admitted unless, within 30 days after being served, the party to whom the request is directed serve on the requesting party a written answer or objection addressed to the matter and signed by the party or its attorney, except that a defendant may serve answers or objections within 45 days after being served with process. A shorter or longer time may be stipulated to under K.S.A. 60-229, and amendments thereto, or be ordered by the court.

(4) Answer. If a matter is not admitted, the answer must specifically deny it or state in detail why the answering party cannot truthfully admit or deny it. A denial must fairly respond to the substance of the matter, and when good faith requires that a party qualify an answer or deny only a part of a matter, the answer must specify the part admitted and qualify or deny the rest. The answering party may assert lack of knowledge or information as a reason for failing to admit or deny only if the party states that it has made reasonable inquiry and that the information it knows or can readily obtain is insufficient to enable it to admit or deny.

(5) Objections. The grounds for objecting to a request must be stated. A party must not object solely on the ground that the request presents a genuine issue for trial.

(6) Motion regarding the sufficiency of an answer or objection. The requesting party may move to determine the sufficiency of an answer or objection. Unless the court finds an objection justified, it must order that an answer be served. On finding that an answer does not comply with this section, the court may order either that the matter is admitted or that an amended answer be served. The court may defer its final decision until a pretrial conference or a specified time before trial. The provisions of subsection (a)(5) of K.S.A. 60-237, and amendments thereto, apply to an award of expenses.

(b) Effective of an admission; withdrawing or amending it. A matter admitted under this section is conclusively established unless the court, on motion, permits the admission to be withdrawn or amended. Subject to subsection (e) of K.S.A. 60-216, and amendments thereto, the court may permit withdrawal or amendment if it would promote the presentation of the merits of the action and if the court is not persuaded that it would prejudice the requesting party in maintaining or defending the action on the merits. An admission under this section is not an admission for any other purposes and cannot be used against the party in any other proceeding.

History: L. 1963, ch. 303, 60-236; amended by Supreme Court order dated July 20, 1972; L. 1997, ch. 173, § 19; L. 2010, ch. 135, § 105; July 1.



60-237 Compelling discovery; failure to comply; sanctions.

60-237. Compelling discovery; failure to comply; sanctions. (a) Motion for an order compelling disclosure or discovery. (1) In general. On notice to other parties and all affected persons, a party may move for an order compelling disclosure or discovery. The motion must include a certification that the movant has in good faith conferred or attempted to confer with the person or party failing to make disclosure or discovery in an effort to obtain it without court action and must describe the steps taken by all attorneys or unrepresented parties to resolve the issues in dispute.

(2) Appropriate court. A motion for an order to a party must be made in the court where the action is pending. A motion for an order to a nonparty must be made in the district where the discovery is or will be taken.

(3) Specific motions. (A) To compel disclosure. If a party fails to make a disclosure required by subsection (b)(6) of K.S.A. 60-226, and amendments thereto, any other party may move to compel disclosure and for appropriate sanctions.

(B) To compel a discovery response. A party seeking discovery may move for an order compelling an answer, designation, production or inspection. This motion may be made if:

(i) A deponent fails to answer a question asked under K.S.A. 60-230 or 60-231, and amendments thereto;

(ii) a corporation or other entity fails to make a designation under subsection (b)(6) of K.S.A. 60-226 or subsection (a)(4) of K.S.A. 60-231, and amendments thereto;

(iii) a party fails to answer an interrogatory submitted under K.S.A. 60-233, and amendments thereto; or

(iv) a party fails to respond that inspection will be permitted, or fails to permit inspection, as requested under K.S.A. 60-234, and amendments thereto.

(C) Related to a deposition. When taking an oral deposition the party asking a question may complete or adjourn the examination before moving for an order.

(4) Evasive or incomplete disclosure, answer or response. For purposes of this subsection, an evasive or incomplete disclosure, answer or response must be treated as a failure to disclose, answer or respond.

(5) Payment of expenses; protective orders.(A) If the motion is granted, or disclosure or discovery is provided after filing. If the motion is granted, the court must, and if disclosure occurs before the motion is granted, the court may, after giving an opportunity to be heard, require the party or deponent whose conduct necessitated the motion, the party or attorney advising that conduct, or both to pay the movant's reasonable expenses incurred in making the motion, including attorney's fees.  But the court must not order this payment if:

(i) The movant filed the motion before attempting in good faith to obtain the disclosure or discovery without court action;

(ii) the opposing party's nondisclosure, response or objection was substantially justified; or

(iii) other circumstances make an award of expenses unjust.

(B) If the motion is denied. If the motion is denied, the court may issue any protective order authorized under subsection (c) of K.S.A. 60-226, and amendments thereto, and must, after giving an opportunity to be heard, require the movant, the attorney filing the motion, or both to pay the party or deponent who opposed the motion its reasonable expenses incurred in opposing the motion, including attorney's fees. But the court must not order this payment if the motion was substantially justified or other circumstances make an award of expenses unjust.

(C) If the motion is granted in part and denied in part. If the motion is granted in part and denied in part, the court may issue any protective order authorized under subsection (c) of K.S.A. 60-226, and amendments thereto, and may, after giving an opportunity to be heard, apportion the reasonable expenses for the motion.

(b) Failure to comply with a court order. (1) Sanctions in the district where the deposition is taken. If the court in the district where the discovery is taken orders a deponent to be sworn or to answer a question and the deponent fails to obey, the failure may be treated as contempt of court.

(2) Sanctions in the district where the action is pending. (A) For not obeying a discovery order. If a party or a party's officer, director or managing agent, or a witness designated under subsection (b)(6) of K.S.A. 60-230 or subsection (a)(4) of K.S.A. 60-231, and amendments thereto, fails to obey an order to provide or permit discovery, including an order under subsection (a) or under K.S.A. 60-235, and amendments thereto, the court where the action is pending may issue further just orders.  They may include the following:

(i) Directing that the matters embraced in the order or other designated facts be taken as established for purposes of the action, as the prevailing party claims;

(ii) prohibiting the disobedient party from supporting or opposing designated claims or defenses, or from introducing designated matters in evidence;

(iii) striking pleadings in whole or in part;

(iv) staying further proceedings until the order is obeyed;

(v) dismissing the action or proceeding in whole or in part;

(vi) rendering a default judgment against the disobedient party; or

(vii) treating as contempt of court the failure to obey any order except an order to submit to a physical or mental examination.

(B) For not producing a person for examination. If a party fails to comply with an order under subsection (a) of K.S.A. 60-235, and amendments thereto, requiring it to produce another person for examination, the court may issue any of the orders listed in paragraphs (2)(A)(i) through (2)(A)(vi), unless the disobedient party shows that it cannot produce the other person.

(C) Payment of expenses. Instead of, or in addition to, the orders above, the court must order the disobedient party, the attorney advising that party, or both to pay the reasonable expenses, including attorney's fees, caused by the failure, unless the failure was substantially justified or other circumstances make an award of expenses unjust.

(c) Failure to disclose, to supplement an earlier response or to admit. (1) Failure to disclose or supplement. If a party fails to provide information or identify a witness as required by subsection (b)(6) or (e) of K.S.A. 60-226, and amendments thereto, the party is not allowed to use that information or witness to supply evidence on a motion, at a hearing or at a trial, unless the failure was substantially justified or is harmless. In addition to, or instead of this sanction, the court, on motion and after giving an opportunity to be heard:

(A) May order payment of the reasonable expenses, including attorney's fees, caused by the failure;

(B) may inform the jury of the party's failure; and

(C) may impose other appropriate sanctions, including any of the orders listed in subsections (b)(2)(A)(i) through (b)(2)(A)(vi).

(2) Failure to admit. If a party fails to admit what is requested under K.S.A. 60-236, and amendments thereto, and if the requesting party later proves the document to be genuine or the matter true, the requesting party may move that the party who failed to admit pay the reasonable expenses, including attorney's fees, incurred in making that proof. The court must so order unless:

(A) The request was held objectionable under subsection (a) of K.S.A. 60-236, and amendments thereto;

(B) the admission sought was of no substantial importance;

(C) the party failing to admit had a reasonable ground to believe that it might prevail on the matter; or

(D) there was other good reason for the failure to admit.

(d) Party's failure to attend its own deposition, serve answers to interrogatories or respond to a request for inspection. (1) In general. (A) Motion; grounds for sanctions. The court where the action is pending may, on motion, order sanctions if:

(i) A party or a party's officer, director or managing agent, or a person designated under subsection (b)(6) of K.S.A. 60-230 or subsection (a)(4) of K.S.A. 60-231, and amendments thereto, fails, after being served with proper notice, to appear for that person's deposition; or

(ii) a party, after being properly served with interrogatories under K.S.A. 60-233, and amendments thereto, or a request for inspection under K.S.A. 60-234, and amendments thereto, fails to serve its answers, objections or written response.

(B) Certification. A motion for sanctions for failing to answer or respond must include a certification that the movant has in good faith conferred or attempted to confer with the party failing to act in an effort to obtain the answer or response without court action and must describe the steps taken by all attorneys or unrepresented parties to resolve the issues in dispute.

(2) Unacceptable excuse for failing to act. A failure described in paragraph (1)(A) is not excused on the ground that the discovery sought was objectionable, unless the party failing to act has a pending motion for a protective order under subsection (c) of K.S.A. 60-226, and amendments thereto.

(3) Types of sanctions. Sanctions may include any of the orders listed in subsections (b)(2)(A)(i) through (b)(2)(A)(vi). Instead of, or in addition to, these sanctions, the court must require the party failing to act, the attorney advising the party, or both to pay the reasonable expenses, including attorney's fees, cause [caused] by the failure, unless the failure was substantially justified or other circumstances make an award of expenses unjust.

(e) Failure to provide electronically stored information. Absent exceptional circumstances, a court may not impose sanctions under this article on a party for failing to provide electronically stored information lost as a result of the routine, good-faith operation of an electronic information system.

History: L. 1963, ch. 303, 60-237; amended by Supreme Court order dated July 20, 1972; L. 1997, ch. 173, § 20; L. 2008, ch. 21, § 5; L. 2010, ch. 135, § 106; July 1.



60-238 Right of trial by jury; demand; waiver.

60-238. Right of trial by jury; demand; waiver. (a) Right preserved. The right of trial by jury as declared by section 5 of the bill of rights in the Kansas constitution, or as provided by a state statute, is preserved to the parties inviolate.

(b) Demand. On any issue triable of right by a jury, a party may demand a jury trial by:

(1) Serving the other parties with a written demand, which may be included in a pleading, no later than 14 days after the last pleading directed to the issue is served; and

(2) filing the demand in accordance with K.S.A. 60-205, and amendments thereto.

(c) Specifying issues. In its demand, a party may specify the issues that it wishes to have tried by a jury; otherwise, it is considered to have demanded a jury trial on all the issues so triable. If the party has demanded a jury trial on only some issues, any other party may, within 14 days after being served with the demand or within a shorter time ordered by the court, serve a demand for a jury trial on any other or all factual issues triable by jury.

(d) Waiver; withdrawal. A party waives a jury trial unless its demand is properly served and filed, but the court may set aside a waiver of a jury trial in the interest of justice or when the waiver inadvertently results. A proper demand may be withdrawn only if the parties consent.

History: L. 1963, ch. 303, 60-238; L. 1997, ch. 173, § 21; L. 2010, ch. 135, § 107; July 1.



60-239 Trial by jury or by the court.

60-239. Trial by jury or by the court. (a) When a demand is made.  When a jury trial has been demanded under K.S.A. 60-238, and amendments thereto, the action must be designated on the docket as a jury action.  The trial on all issues so demanded must be by jury unless:

(1) The parties or their attorneys file a stipulation to a nonjury trial, or so stipulate on the record; or

(2) the court, on motion, or on its own, finds that on some or all of those issues there is no right to a jury trial under the Kansas constitution or statutes.

(b) When no demand is made.  Issues on which a jury trial is not properly demanded are to be tried by the court.  But the court may, on motion, order a jury trial on any issue for which a jury might have been demanded.

(c) Advisory jury; jury trial by consent.  In an action not triable of right by jury, the court, on motion, or on its own:

(1) May try any issue with an advisory jury; or

(2) may, with the parties' consent, try any issue by a jury whose verdict has the same effect as if a jury trial had been a matter of right, unless the action is against the state and a state statute provides for a nonjury trial.

History: L. 1963, ch. 303, 60-239; L. 2010, ch. 135, § 108; July 1.



60-240 Scheduling cases for trial; continuances.

60-240. Scheduling cases for trial; continuances. (a) Scheduling cases for trial.  Each district court must provide by rule for scheduling trials.  The court must give priority to actions entitled to priority by law.

(b) Continuances.  For good cause, the court may continue an action at any stage of the proceedings on just terms.  When a continuance is granted due to the absence of evidence, it must be at the cost of the party requesting the continuance, unless the court orders otherwise.

(c) Motion for continuance based on absence of material witness, document, thing or other evidence; affidavit or declaration. (1) Affidavit or declaration in support of motions. The court need not entertain a motion for a continuance based on the absence of a material witness, document, thing or other evidence unless supported by an affidavit or a declaration pursuant to K.S.A. 53-601, and amendments thereto.

(A) An affidavit or declaration in support of a motion for a continuance based on the absence of a material witness must state:

(i) The name of the witness, and, if known, the witness' residence;

(ii) the substance of the witness' expected testimony and the basis for the expectation;

(iii) that the affiant or declarant believes the statements in the affidavit or declaration to be true; and

(iv) the efforts that have been made to procure the witness' attendance or deposition.

(B) An affidavit or declaration in support of a motion for a continuance based on the absence of a material document, thing or other evidence must contain similar statements, with appropriate modifications.

(2) Objections.  A party objecting to a continuance may not contradict the statement of the substance of the absent witness' expected testimony or the substance of the absent document, thing or other evidence, but may contradict any other statement in the affidavit or declaration.

(3) Granting or denying the motion.  The court may deny the motion if the adverse party admits that the absent witness would, if present, testify as stated in the affidavit or declaration, and agrees that the affidavit or declaration be received as evidence at the trial and considered as though the witness were present and so testified.  The granting or denial of a continuance is discretionary in all cases, regardless of compliance with the provisions of this subsection.

History: L. 1963, ch. 303, 60-240; L. 2010, ch. 135, § 109; July 1.



60-241 Dismissal of actions.

60-241. Dismissal of actions. (a) Voluntary dismissal. (1) By the plaintiff. (A) Without a court order. Subject to subsection (e) of K.S.A. 60-223, K.S.A. 60-223a and K.S.A. 60-223b, and amendments thereto, and any applicable state statute, the plaintiff may dismiss an action without a court order by filing:

(i) A notice of dismissal before the opposing party serves either an answer or a motion for summary judgment; or

(ii) a stipulation of dismissal signed by all parties who have appeared.  When the dismissal is by stipulation, the clerk of the court must enter an order of dismissal as a matter of course.

(B) Effect.  Unless the notice or stipulation states otherwise, the dismissal is without prejudice. But if the plaintiff previously dismissed any federal- or state-court action based on or including the same claim, a notice of dismissal operates as an adjudication on the merits.

(2) By court order; effect.  Except as provided in paragraph (1), an action may be dismissed at the plaintiff's request only by court order, on terms that the court considers proper.  If a defendant has pleaded a counterclaim before being served with the plaintiff's motion to dismiss, the action may be dismissed over the defendant's objection only if the counterclaim can remain pending for independent adjudication.  Unless the order states otherwise, a dismissal under this paragraph is without prejudice.

(b) Involuntary dismissal; effect; notice. (1) If the plaintiff fails to prosecute or to comply with this chapter or a court order, a defendant may move to dismiss the action or any claim against it. Unless the dismissal order states otherwise, a dismissal under this paragraph and any dismissal not under this section, except one for lack of jurisdiction, improper venue or failure to join a party under K.S.A. 60-219, and amendments thereto, operates as an adjudication on the merits.

(2) On its own, the court may dismiss a case without prejudice for lack of prosecution, but only after notice to counsel of record, not less than 14 days prior to the intended dismissal, that an order of dismissal will be entered unless cause is shown for not doing so.

(c) Dismissing a counterclaim, crossclaim or third-party claim. This section applies to a dismissal of any counterclaim, crossclaim or third-party claim. A claimant's voluntary dismissal under subsection (a)(1)(A)(i) must be made:

(1) Before a responsive pleading is served; or

(2) if there is no responsive pleading, before evidence is introduced at a hearing or trial.

(d) Costs of a previously dismissed action.  If a plaintiff who previously dismissed an action in any court files an action based on or including the same claim against the same defendant, the court:

(1) May order the plaintiff to pay all or part of the costs of that previous action; and

(2) may stay proceedings until the plaintiff has complied.

History: L. 1963, ch. 303, 60-241; amended by Supreme Court order dated July 17, 1969; L. 1980, ch. 171, § 2; L. 1997, ch. 173, § 22; L. 2010, ch. 135, § 110; July 1.



60-242 Multicounty and multidistrict litigation.

60-242. Multicounty and multidistrict litigation. (a) Consolidation.  If actions involving a common question of law or fact are pending before the court in the same or different counties in the judicial district, the court may:

(1) Join for hearing or trial any or all matters at issue in the actions;

(2) consolidate the actions; or

(3) issue any other orders to avoid unnecessary cost or delay.

(b) Separate trials.  For convenience, to avoid prejudice or to expedite and economize, the court may order a separate trial in the county where the action is pending, or a different county in the judicial district, of one or more separate issues, claims, counterclaims, crossclaims or third-party claims.  When ordering a separate trial, the court must preserve any right to a jury trial.

(c) Multidistrict litigation. (1) When civil actions arising out of the same transaction or occurrence or series of transactions or occurrences are pending in different judicial districts, the supreme court, on request of a party or of any court in which one of the actions is pending and upon finding that a transfer and consolidation will promote the just and efficient conduct of the actions, may order transfer of the pending actions to one of the counties in which an action is pending. The actions may be consolidated for discovery, pretrial proceedings and possible trial. The supreme court must designate a judge to hear the consolidated actions. Actions filed subsequent to the order may be consolidated as provided in this section.

(2) The assigned judge may conduct all pretrial and discovery proceedings, issue pretrial and discovery orders, decide questions of law, including motions for summary judgment and, when the assigned judge conducts a trial, allocate expenses of the trial among counties.

(3)  The assigned judge may conduct a joint trial of any or all of the consolidated actions, but all parties to the actions jointly tried must consent to joint trial. Jury trials may be conducted in any county that would have had venue of any of the consolidated actions, subject to a change of venue under K.S.A. 60-609, and amendments thereto. If the assigned judge decides not to conduct the trial of any of the consolidated actions or if a party to any of the consolidated actions does not consent to joint trial, the assigned judge must return that action, and the record in that action, to the district court from which it originated. The assigned judge must notify the supreme court that the action has been returned.

History: L. 1963, ch. 303, 60-242; amended by Supreme Court order dated July 17, 1969; L. 1983, ch. 195, § 1; L. 2010, ch. 135, § 111; July 1.



60-243 Testimony of witnesses; evidence.

60-243. Testimony of witnesses; evidence. (a) Form and admissibility.  At trial, the witness' testimony must be taken in open court, unless otherwise provided by law.  For good cause in compelling circumstances and with appropriate safeguards, the court may permit testimony in open court by contemporaneous transmission from a different location.

(b) Scope of examination and cross-examination.  A party may examine any unwilling or hostile witness by leading questions.  A party may call an adverse party or an officer, director or managing agent of a public or private corporation, a partnership or an association that is an adverse party, may examine the witness by leading questions and may contradict and impeach the witness as if the witness had been called by the adverse party.  The witness may be contradicted and impeached by the adverse party, but may be cross-examined only on the subject matter of the witness' direct examination.

(c) Record of excluded evidence.  In a jury trial, if an objection to a question to a witness is sustained, the examining attorney may make a specific offer of what the examining attorney expects to prove by the witness' answer.  The offer must be made out of the jury's hearing.  The court may add any further statement that clearly shows the character of the evidence, the form in which it was offered, the objection made and the ruling on the objection.  In nonjury trials the same procedure may be followed, except that the court on request must take and report the evidence in full unless it clearly appears that the evidence is not admissible or is privileged.

(d) Evidence on a motion.  When a motion relies on facts outside the record, the court may hear the matter on affidavits or on declarations pursuant to K.S.A. 53-601, and amendments thereto, or may hear it wholly or partly on oral testimony or on depositions.

(e) Interpreter.  In accordance with K.S.A. 75-4351 through 75-4355d, and amendments thereto, the court may appoint an interpreter of its choosing; fix reasonable compensation to be paid from funds provided by law or, subject to the limitations in K.S.A. 75-4352 and 75-4355b, and amendments thereto, by one or more parties and tax the compensation as costs.

History: L. 1963, ch. 303, 60-243; amended by Supreme Court order dated July 17, 1969; L. 1997, ch. 173, § 23; L. 2010, ch. 135, § 112; July 1.



60-244 Proof of records.

60-244. Proof of records. Authentication and admissibility of official records and other documents are governed by article 4 of this chapter.

History: L. 1963, ch. 303, 60-244; L. 2010, ch. 135, § 113; July 1.



60-245 Subpoenas.

60-245. Subpoenas. (a) In general. (1) Form and contents. (A) Requirements; in general. Every subpoena must:

(i) State the court from which it is issued;

(ii) state the title of the action, the court in which it is pending and the file number of the action;

(iii) command each person to whom it is directed to do the following at a specified time and place: Attend and testify; produce designated documents, electronically stored information or tangible things in that person's possession, custody or control; or permit the inspection of premises; and

(iv) set out the text of subsections (c) and (d).

(B) Command to attend a deposition; notice of the recording method. A subpoena commanding attendance at a deposition must state the method for recording the testimony.

(C) Combining or separating a command to produce or to permit inspection; specifying the form for electronically stored information. A command to produce documents, electronically stored information or tangible things or to permit the inspection of premises may be included in a subpoena commanding attendance at a deposition, hearing or trial, or may be set out in a separate subpoena. A subpoena may specify the form or forms in which electronically stored information is to be produced. Subpoena and production of records of a business that is not a party may be in accordance with K.S.A. 60-245a, and amendments thereto.

(D) Command to produce; included obligations. A command in a subpoena to produce documents, electronically stored information or tangible things requires the responding party to permit inspection, copying, testing or sampling of the materials.

(2) Issued from which court. A subpoena must issue as follows:

(A) For attendance at a hearing or trial, from the court where the hearing or trial is to be held;

(B) for attendance at a deposition, from the court in which the action is pending or from the officer before whom the deposition is to be taken, or, if the deposition is to be taken outside this state, from an officer authorized by the law of the other state to issue the subpoena; and

(C) for production or inspection, if separate from a subpoena commanding a person's attendance, from the court in which the action is pending, or, if the production, inspection, copying, testing or sampling is to be made outside this state, from an officer authorized by the law of the other state to issue the subpoena.

(3) Issued by whom. Every subpoena issued by the court must be issued by the clerk under the seal of the court or by a judge. The clerk must issue a subpoena, signed but otherwise in blank, to a party who requests it. The blank subpoena must bear the seal of the court and the clerk's signature. The party to whom a blank subpoena is issued must fill it in before service.

(b) Service. Service of a subpoena may be made anywhere within this state, must be made in accordance with K.S.A. 60-303, and amendments thereto, and must, if the subpoena requires a person's attendance, be accompanied by the fees for one day's attendance and the mileage allowed by law. If, independently of a deposition, the subpoena commands the production of documents, electronically stored information or tangible things or the inspection of premises before trial, then before it is served, a notice must be served on each party in accordance with subsection (b) of K.S.A. 60-205, and amendments thereto.

(c) Protecting a person subject to a subpoena. (1) Avoiding undue burden or expense; sanctions. A party or attorney responsible for issuing and serving a subpoena must take reasonable steps to avoid imposing undue burden or expense on a person subject to the subpoena. The issuing court must enforce this duty and impose an appropriate sanction, which may include lost earnings and reasonable attorney's fees, on a party or attorney who fails to comply.

(2) Command to produce materials or permit inspection. (A) Appearance not required. A person commanded to produce designated documents, electronically stored information or tangible things, or to permit the inspection of premises, need not appear in person at the place of production or inspection unless also commanded to appear for a deposition, hearing or trial.

(B) Objections. A person commanded to produce designated materials or to permit inspection may serve on the party or attorney designated in the subpoena a written objection to inspecting, copying, testing or sampling any or all of the designated materials or to inspecting the premises, or to producing electronically stored information in the form or forms requested. The objection must be served before the earlier of the time specified for compliance or 14 days after the subpoena is served. If an objection is made, the following rules apply:

(i) At any time, on notice to the commanded person, the serving party may move the issuing court for an order compelling production or inspection; and

(ii) these acts may be required only as directed in the order, and the order must protect a person who is neither a party nor a party's officer from significant expense resulting from compliance.

(3) Quashing or modifying a subpoena. (A) When required. On timely motion, the issuing court must quash or modify a subpoena that:

(i) Fails to allow a reasonable time to comply;

(ii) requires a resident of this state who is neither a party nor a party's officer to travel more than 100 miles from where that person resides, is employed or regularly transacts business in person or requires a nonresident who is neither a party nor a party's officer to travel more than 100 miles from where the nonresident was served with the subpoena, is employed or regularly transacts business in person, except that, subject to paragraph (3)(B)(iii), the person may be commanded to travel to the place of trial;

(iii) requires disclosure of privileged or other protected matter, if no exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When permitted. To protect a person subject to or affected by a subpoena, the issuing court may, on motion, quash or modify the subpoena if it requires:

(i) Disclosing a trade secret or other confidential research development or commercial information;

(ii) disclosing an unretained expert's opinion or information that does not describe specific occurrences in dispute and results from the expert's study that was not requested by a party; or

(iii) a person who is neither a party nor a party's officer to incur substantial expense to travel more than 100 miles to attend trial.

(C) Specifying conditions as an alternative. In the circumstances described in subsection (c)(3)(B), the court may, instead of quashing or modifying a subpoena, order appearance or production under specified conditions as the serving party:

(i) Shows a substantial need for the testimony or material that cannot be otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(4) Person in prison. A person confined in prison may be required to appear for examination by deposition only in the county where the person is imprisoned.

(d) Duties in responding to a subpoena. (1) Producing documents or electronically stored information. These procedures apply to producing documents or electronically stored information:

(A) Documents. A person responding to a subpoena to produce documents must produce them as they are kept in the ordinary course of business or must organize and label them to correspond to the categories in the demand.

(B) Form for producing electronically stored information not specified. If a subpoena does not specify a form for producing electronically stored information, a person responding to a subpoena must produce it in a form or forms in which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically stored information produced in only one form. The person responding need not produce the same electronically stored information in more than one form.

(D) Inaccessible electronically stored information. The person responding need not provide discovery of electronically stored information from sources that the person identifies as not reasonably accessible because of undue burden or cost. On motion to compel discovery or for a protective order, the person responding must show that the information is not reasonably accessible because of undue burden or cost. If that showing is made, the court may nonetheless order discovery from such sources if the requesting party shows good cause, considering the limitations of subsection (b)(2)(A) of K.S.A. 60-226, and amendments thereto. The court may specify conditions for the discovery.

(2) Claiming privilege or protection. (A) Information withheld. A person withholding subpoenaed information under a claim that it is privileged or subject to protection as trial-preparation material must:

(i) Expressly make the claim; and

(ii) describe the nature of the withheld documents, communications or things in a manner that, without revealing information itself privileged or protected, will enable the parties to assess the claim.

(B) Information produced. If information produced in response to a subpoena is subject to a claim of privilege or of protection as trial-preparation material, the person making the claim may notify any party that received the information of the claim and the basis for it. After being notified, a party must promptly return, sequester or destroy the specified information and any copies it has; must not use or disclose the information until the claim is resolved; must take reasonable steps to retrieve the information if the party disclosed it before being notified; and may promptly present the information to the court under seal for a determination of the claim. The person who produced the information must preserve the information until the claim is resolved.

(e) Contempt. The issuing court may hold in contempt a person who, having been served, fails without adequate excuse to obey the subpoena. Punishment for contempt should be in accordance with K.S.A. 20-1204, and amendments thereto. A nonparty's failure to obey must be excused if the subpoena purports to require the nonparty to attend or produce at a place outside the limits of subsection (c)(3)(A)(ii).

History: L. 1963, ch. 303, 60-245; amended by Supreme Court order dated July 20, 1972; amended by Supreme Court order dated July 28, 1976; L. 1982, ch. 243, § 1; L. 1985, ch. 196, § 2; L. 1990, ch. 202, § 2; L. 1997, ch. 173, § 24; L. 2008, ch. 21, § 6; L. 2010, ch. 135, § 114; July 1.



60-245a Subpoena of nonparty business records.

60-245a. Subpoena of nonparty business records. (a) Definitions. As used in this section:

(1) "Business" means any kind of business, profession, occupation, calling or operation of institutions, whether carried on for profit or not.

(2) "Business records" means writings or electronically stored information made by personnel or staff of a business, or persons acting under their control, which are memoranda or records of acts, conditions or events made in the regular course of business at or about the time of the act, condition or event recorded.

(b) Subpoena for business records only. Any party may request production of business records from a nonparty by causing to be issued a nonparty business records subpoena pursuant to this section.  The subpoena must inform the person to whom it is directed that the person may serve on the party or attorney designated in the subpoena written objection to production of any or all of the business records designated in the subpoena within the earlier of the time specified for compliance or 14 days after the subpoena is served. If such an objection is made, the business records need not be produced unless ordered by the court on motion, with notice to the person to whom the subpoena was directed.

(1) Duties of requesting party.  (A) Must give notice of intent. Not less than 14 days before issuance of a nonparty business records subpoena, the requesting party must give notice to all parties of the intent to request the subpoena. A copy of the proposed subpoena must be served on all parties with the notice. If prior to the issuance of the subpoena any party objects to the production of the records sought, the subpoena must not be issued unless ordered by the court.

(B) Requesting party to provide declaration form. When the subpoena is issued, it must be accompanied by a form of declaration that complies with paragraph (3), to be completed by the records custodian.

(C) Canceling deposition. If receipt of the records makes the taking of a deposition unnecessary, the requesting party must cancel the deposition and give written notice to the parties of the receipt of the records and the cancellation of the deposition.

(2) Appearance not required; producing records; time to respond. Unless the personal attendance of a custodian of the business records or the production of original business records is required under subsection (c), it is sufficient compliance with a nonparty business records subpoena if, within the earlier of the time specified for compliance or 14 days after receipt of the subpoena, a custodian of the business records delivers to the party or attorney requesting them, by mail or otherwise, a true and correct copy of all records described in the subpoena and a completed copy of a declaration or an affidavit that complies with paragraph (3) accompanying the records. The custodian must file the declaration or affidavit with the court. If return of the records is desired, the words "return requested" must be inscribed clearly on the envelope or wrapper.

(3) Declaration or affidavit of a custodian of the records. (A) Contents of declaration or affidavit accompanying documents produced. The records described in the subpoena must be accompanied by a declaration pursuant to K.S.A. 53-601, and amendments thereto, or an affidavit, of a custodian of the records, or, when a declarant or affiant lacks knowledge of all the required facts, more than one declaration or affidavit may be made, stating in substance each of the following:

(i) The declarant or affiant is an authorized custodian of the records and has authority to certify records;

(ii) the copy is a true copy of all the records described in the subpoena that are in the business' possession, custody or control and whether it is all or part of the requested records; and

(iii) the records were prepared by the personnel or staff of the business, or persons acting under their control, in the regular course of the business at or about the time of the act, condition or event recorded.

(B) When none of the requested records is produced. If the business has none of the records described in the subpoena, a custodian of the records of the business must submit a declaration pursuant to K.S.A. 53-601, and amendments thereto, or an affidavit, stating that fact.

(4) Costs for copying the records. The person to whom the subpoena is directed may demand the reasonable costs of copying the records. If the costs are demanded, the records need not be produced until the costs are advanced.

(5) Inspecting the record. After the copy of the records is delivered, a party desiring to inspect or copy them must give reasonable notice to the parties. If inspection is requested, the notice must state the time and place of inspection. If copies are requested, the reasonable costs of copying the records may be demanded of the requesting party. If the costs are demanded, the copies need not be provided until the costs are advanced.

(6) Disposal or return of records. Thirty days after termination of the case, records that are not introduced in evidence or required as part of the record may be destroyed, or returned to the records custodian who submitted them if return was requested, after giving notice to the parties.

(c) Subpoena duces tecum for attendance of a custodian and original business records; objections. Any party may require the personal attendance of a business records custodian or the production of original business records in an action in which the business is not a party by causing a subpoena duces tecum to be issued pursuant to K.S.A. 60-245, and amendments thereto.

History: L. 1985, ch. 196, § 1; L. 1997, ch. 173, § 25; L. 2000, ch. 145, § 1; L. 2004, ch. 176, § 1; L. 2010, ch. 135, § 115; July 1.



60-246 Objections to rulings or orders.

60-246. Objections to rulings or orders. A formal exception to a ruling or order is unnecessary. When the ruling or order is requested or made a party need only state the action that it wants the court to take or objects to, along with the grounds for the request or objection. Failing to object does not prejudice a party who had no opportunity to do so when the ruling or order was made.

History: L. 1963, ch. 303, 60-246; L. 2010, ch. 135, § 116; July 1.



60-247 Jurors.

60-247. Jurors. (a) Number of prospective jurors.  The court must call enough prospective jurors so that, after challenges for cause and peremptory challenges allowed by law, there will remain 12, or sufficient jurors to be sworn to try the case.

(b) Examining jurors.  Prospective jurors must be examined under oath or affirmation regarding their qualifications to sit as jurors.  The court must permit the parties or their attorneys to conduct an examination of prospective jurors.

(c) Challenges. (1) Challenges for cause. All challenges for cause, whether to the array or panel or to individual prospective jurors, must be decided by the court.

(2) Peremptory challenges. After the panel has been passed for cause, each party is entitled to three peremptory challenges, except as provided in subsection (h) of K.S.A. 60-248, and amendments thereto, when there are alternate jurors. Multiple plaintiffs or multiple defendants are considered a single party for the purpose of making challenges. However, if the court finds a good faith controversy exists between multiple plaintiffs or multiple defendants, the court may allow any of the parties, single or multiple, additional peremptory challenges and permit them to be exercised separately or jointly.  Peremptory challenges must be exercised in a manner that will not communicate to the challenged prospective juror the identity of the challenging party or attorney.

(d) Oath of jurors.  The jurors must swear or affirm to try the case conscientiously and return a verdict according to the law and the evidence.

History: L. 1963, ch. 303, 60-247; L. 1970, ch. 233, § 1; L. 1971, ch. 176, § 15; amended by Supreme Court order dated July 28, 1976; L. 2010, ch. 135, § 117; July 1.



60-248 Jury trial procedure.

60-248. Jury trial procedure. (a) Stipulation as to number. The parties may stipulate that the jury consist of any number less than 12 or, subject to the provisions of subsection (g), that a verdict or a finding of a stated majority of the jurors be taken as the verdict or finding of the jury.

(b) View of property or place.  When the court finds it is proper for the jury to view property that is the subject of litigation or the place where any material fact occurred, the court may order the jury to be taken, as a group and under the charge of an officer, to the property or place.  The court must appoint a person or persons to conduct the view.  While the jury is thus absent, no person other than the appointed person is permitted to speak to any juror on any subject connected with the trial.  A view permitted under this subsection must not be considered by the court in determining any questions of the sufficiency or insufficiency of evidence.

(c) Case submitted, action and conduct of jury.  When a case is submitted to the jury, the jury must retire for deliberation.  The jurors must be kept together in a convenient place under the charge of an officer until they agree on a verdict, or are discharged by the court.  The court may permit them to separate temporarily at night and at their meals.  Unless the court orders otherwise, the officer having charge of the jurors must not make or allow to be made any communications to them, except the officer may ask them if they are agreed on their verdict. Before the verdict is rendered, the officer must not communicate to any person the state of the jury's deliberations or the verdict agreed on.

(d) Separation of jury; admonition of court.  If the jurors are permitted to separate, either during the trial or after the case is submitted to them, the court must admonish them that:

(1) It is their duty not to converse with, or allow themselves to be addressed by, any other person on any subject of the trial;

(2) it is their duty to keep an open mind and not to express an opinion on the subject of the trial until the case is submitted to them; and

(3) the admonition applies to every separation of the jurors.

(e) Jury may request information after retiring.  After the jury has retired for deliberation, it may request further information as to any part of the law or evidence pertaining to the case by communicating the request in writing through the bailiff to the court.  The court, after notice to counsel for the parties, may consider and respond to the jury's request in writing or on the record.

(f) Discharge of jury, when.  The court may discharge the jury:

(1) Because of sickness of a juror, or other necessity found by the court;

(2) by the parties' consent; or

(3) when it satisfactorily appears that there is no probability of the jurors reaching a verdict.

(g) Verdict; number of jurors required; form; correction.  When the jury consists of 12 members, the agreement of 10 jurors is sufficient to render a verdict.  In all other cases, subject to the stipulation of the parties as provided in subsection (a), the verdict must be by agreement of all the jurors.  The verdict must be in writing and signed by the presiding juror.  The court or clerk must read the verdict to the jurors and ask whether it is their verdict.  The court must on a party's request, or may on its own, poll the jurors individually.  If the poll reveals a lack of assent by the number of jurors required, the court must either direct the jury to deliberate further or order a new trial.  If the required number of jurors agree and no party requires the jurors to be polled individually, the verdict is complete and the court must then discharge the jury.  If the verdict is defective in form only, the verdict may be corrected by the court, with the assent of the jury, before the jury is discharged.

(h) Alternate jurors.  The court may empanel one or more alternate jurors to replace jurors who, prior to the time the jury retires to consider its verdict, are found to be unable to perform their duties.  Alternate jurors must be selected in the same manner, have the same qualifications, be subject to the same examination and challenges, take the same oath and have the same functions, powers and privileges as the regular jurors.  Each party is entitled to one peremptory challenge to the alternate jurors.  The alternate jurors must be seated near the regular jurors, with equal ability to see and hear the proceedings, and they must attend the entire trial.  The alternate jurors must obey the orders of and are bound by the admonition of the court upon each adjournment, but if the regular jurors are ordered to be kept in custody during the trial, the alternate jurors also must be confined with the other jurors.  Upon submission of the case to the jury, the alternate jurors may be discharged or they may be retained separately and not discharged until the jury reaches its decision.  If the alternate jurors are not discharged on submission of the case and if any regular juror is discharged before the jury reaches a decision, the court may draw the name of an alternate juror to replace the discharged juror, subject to the same rules and regulations as though the juror had been selected as one of the original jurors.

History: L. 1963, ch. 303, 60-248; L. 1971, ch. 176, § 16; L. 1973, ch. 232, § 1; amended by Supreme Court order dated July 28, 1976; L. 1978, ch. 226, § 1; L. 1984, ch. 112, § 24; L. 2010, ch. 135, § 118; July 1.



60-249 Special verdict; general verdict; written questions.

60-249. Special verdict; general verdict; written questions. (a) Special verdict. (1) In general. The court may require a jury to return only a special verdict in the form of a special written finding on each issue of fact. The court may do so by:

(A) Submitting written questions susceptible of a categorical or other brief answer;

(B) submitting written forms of the special findings that might properly be made under the pleadings and evidence; or

(C) using any other method that the court considers appropriate.

(2) Instructions. The court must give the instructions and explanations necessary to enable the jury to make its findings on each submitted issue.

(3) Issues not submitted. A party waives the right to a jury trial on any issue of fact raised by the pleadings or evidence but not submitted to the jury unless, before the jury retires, the party demands its submission to the jury. If the party does not demand submission, the court may make a finding on the issue. If the court makes no finding, it is considered to have made a finding consistent with its judgment on the special verdict.

(b) General verdict with answers to written questions. (1) In general. The court may on written request, submit to the jury forms for a general verdict, together with written questions on one or more issues of fact that the jury must decide. The court must give the instructions and explanations necessary to enable the jury to render a general verdict and answer the questions in writing, and must direct the jury to do both.

(2) Verdict and answers consistent. When the general verdict and the answers are consistent, the court must approve an appropriate judgment on the verdict and answers.

(3)  Answers inconsistent with the verdict. When the answers are consistent with each other, but one or more is inconsistent with the general verdict, the court may:

(A) Approve an appropriate judgment according to the answers, notwithstanding the general verdict;

(B) direct the jury to further consider its answers and verdict; or

(C) order a new trial.

(4) Answers inconsistent with each other and the verdict. When the answers are inconsistent with each other and one or more is also inconsistent with the general verdict, judgment must not be entered; instead, the court must direct the jury to further consider its answers and verdict, or must order a new trial.

History: L. 1963, ch. 303, 60-249; L. 2010, ch. 135, § 119; L. 2011, ch. 48, § 11; July 1.



60-249a Itemized verdict, personal injury actions; jury instructions.

60-249a. Itemized verdict, personal injury actions; jury instructions. (a) Itemizing damages awarded. If the trier of fact finds for the plaintiff in an action for damages for personal injury, the trier of fact must itemize the amounts awarded for the following items of damage, subject to the provisions of subsection (c):

(1) Noneconomic injuries and losses, as follows:

(A) Pain and suffering,

(B) disability,

(C) disfigurement, and any accompanying mental anguish;

(2) reasonable expenses of necessary medical care, hospitalization and treatment received; and

(3) economic injuries and losses other than those itemized under subsection (b)(2) [(a)(2)].

(b) Future damages. When applicable, the trier of fact must further itemize the amounts required to be itemized under subsection (a) to reflect those amounts awarded for damages sustained to date and those awarded for damages reasonably expected to be sustained in the future.

(c) Damages considered by jury. In an action for damages for personal injury, the instructions to the jury and the itemized verdict form must refer only to those items of damage on which evidence has been introduced at trial.

History: L. 1987, ch. 224, § 1; L. 1993, ch. 109, § 1; L. 2010, ch. 135, § 120; July 1.



60-250 Judgment as a matter of law; motion for new trial.

60-250. Judgment as a matter of law; motion for new trial. (a) Judgment as a matter of law. (1) In general. If a party has been fully heard on an issue during a jury trial and the court finds that a reasonable jury would not have a legally sufficient evidentiary basis to find for the party on that issue, the court may:

(A) Resolve the issue against the party; and

(B) grant a motion for a judgment as a matter of law against the party on a claim or defense that, under the controlling law, can be maintained or defeated only with a favorable finding on that issue.

(2) Motion. A motion for judgment as a matter of law may be made at any time before the case is submitted to the jury. The motion must specify the judgment sought and the law and the facts that entitle the movant to the judgment.

(3) Comparative fault actions. The court must reserve decision on a motion for judgment as a matter of law by a party joined under subsection (c) of K.S.A. 60-258a, and amendments thereto, until all evidence has been presented by any party alleging the movant's fault.

(b) Renewing the motion after trial; alternative motion for a new trial. If the court does not grant a motion for a judgment as a matter of law made under subsection (a), the court is considered to have submitted the action to the jury subject to the court's later deciding the legal questions raised by the motion. No later than 28 days after the entry of judgment, or, if the motion addresses a jury issue not decided by the verdict, no later than 28 days after the jury was discharged, the movant may file a renewed motion for judgment as a matter of law and may include an alternative or joint request for a new trial under K.S.A. 60-259, and amendments thereto. In ruling on the renewed motion, the court may:

(1) Allow judgment on the verdict, if the jury returned a verdict;

(2) order a new trial; or

(3) direct the entry of judgment as a matter of law.

(c) Granting the renewed motion; conditional ruling on a motion for a new trial. (1) In general. If the court grants a renewed motion for judgment as a matter of law, it must also conditionally rule on any motion for a new trial by determining whether a new trial should be granted if the judgment is later vacated or reversed. The court must state the grounds for conditionally granting or denying the motion for a new trial.

(2) Effect of a conditional ruling. Conditionally granting the motion for a new trial does not affect the judgment's finality; if the judgment is reversed, the new trial must proceed unless the appellate court orders otherwise. If the motion for a new trial is conditionally denied, the appellee may assert error in that denial; if the judgment is reversed, the case must proceed as the appellate court orders.

(d) Time for a losing party's motion for a new trial. Any motion for a new trial under K.S.A. 60-259, and amendments thereto, by a party against whom judgment as a matter of law is rendered must be filed no later than 28 days after the entry of judgment.

(e) Denying the motion for judgment as a matter of law; reversal on appeal.  If the court denies the motion for judgment as a matter of law, the prevailing party may, as appellee, assert grounds entitling it to a new trial should the appellate court conclude that the trial court erred in denying the motion.  If the appellate court reverses the judgment, it may order a new trial, direct the trial court to determine whether a new trial should be granted or direct the entry of judgment.

History: L. 1963, ch. 303, 60-250; L. 1986, ch. 215, § 9; L. 1997, ch. 173, § 26; L. 2010, ch. 135, § 121; July 1.



60-251 Jury instructions; objections; erroneous instructions.

60-251. Jury instructions; objections; erroneous instructions. (a) Requests. (1) Before or at the close of the evidence. At the close of the evidence or at any earlier reasonable time that the court orders, a party may file and furnish to every other party written requests for the jury instructions it wants the court to give.

(2) After the close of the evidence. After the close of the evidence, a party may:

(A) File requests for instructions on issues that could not reasonably have been anticipated by an earlier time that the court set for requests; and

(B) with the court's permission, file untimely requests for instructions on any issue.

(b) Instructions. The court:

(1) Must inform the parties of its proposed instructions and proposed action on the requests before instructing the jury and before final jury arguments;

(2) must give the parties an opportunity to object on the record and out of the jury's hearing before the instructions and arguments are delivered;

(3) must instruct the jury at the close of evidence, before argument; and

(4) may instruct the jury at any time before the jury is discharged.

(c) Objections. (1) How to make. A party who objects to an instruction or the failure to give an instruction must do so on the record, stating distinctly the matter objected to and the grounds for the objection.

(2) When to make. An objection is timely if:

(A) A party objects at the opportunity provided under subsection (b)(2); or

(B) a party was not informed of an instruction or action on a request before that opportunity to object, and the party objects promptly after learning that the instruction or request will be, or has been, given or refused.

(d) Assigning error; clearly erroneous. (1) Assigning error. A party may assign as error:

(A) An error in an instruction actually given, if that party properly objected; or

(B) a failure to give an instruction, if that party properly requested it and, unless the court rejected the request in a definitive ruling on the record, also properly objected.

(2) Clearly erroneous instruction. A court may consider an error in the instructions that has not been preserved as required by subsection (d)(1) if the giving or failure to give an instruction is clearly erroneous and the error affects substantial rights.

History: L. 1963, ch. 303, 60-251; L. 2010, ch. 135, § 122; July 1.



60-252 Findings and conclusions by the court; judgment on partial findings.

60-252. Findings and conclusions by the court; judgment on partial findings. (a) Findings and conclusions. (1) In general. In an action tried on the facts without a jury or with an advisory jury or upon entering summary judgment, the court must find the facts specially and state its conclusions of law separately. The findings and conclusions may be stated on the record after the close of evidence, or may appear in an opinion or a memorandum of decision filed by the court. Judgment must be entered under K.S.A. 60-258, and amendments thereto.

(2) For an interlocutory injunction. In granting or refusing an interlocutory injunction, except in divorce cases, the court must similarly state the findings and conclusions that support its action.

(3) Effect of a master's findings. A master's findings, to the extent adopted by the court, must be considered the court's findings.

(4) Questioning the evidentiary support. A party may later question the sufficiency of the evidence supporting the findings, whether or not the party requested findings, objected to them, moved to amend them or moved for judgment on partial findings.

(5) Setting aside the findings. Findings of fact must not be set aside unless clearly erroneous, and the reviewing court must give due regard to the trial court's opportunity to judge the witness' credibility.

(b) Amended or additional findings.  On a party's motion filed no later than 28 days after the entry of judgment, the court may amend its findings, or make additional findings, and may amend the judgment accordingly.  The motion may accompany a motion for a new trial under K.S.A. 60-259, and amendments thereto.

(c) Judgment on partial findings.  If a party has been fully heard on an issue during a nonjury trial and the court finds against the party on that issue, the court may enter judgment against the party on a claim or defense that, under the controlling law, can be maintained or defeated only with a favorable finding on that issue.  The court may, however, decline to render any judgment until the close of the evidence.  A judgment on partial findings must be supported by findings of fact and conclusions of law as required by subsection (a).

History: L. 1963, ch. 303, 60-252; amended by Supreme Court order dated July 28, 1976; L. 1997, ch. 173, § 27; L. 2010, ch. 135, § 123; July 1.



60-252a Trial by the court; judgment, ruling or decision, time limitation.

60-252a. Trial by the court; judgment, ruling or decision, time limitation. When a judgment or decision is not entered within 90 days after the trial and final submission of an action tried by the court without a jury or with an advisory jury, or of a motion or objection, the court must file a written report with the supreme court stating the reasons why a judgment, ruling or decision has not been entered.

History: L. 1971, ch. 198, § 1; L. 2010, ch. 135, § 124; July 1.



60-252b Rules of supreme court.

60-252b. Rules of supreme court. The supreme court is authorized and directed to adopt rules and to require reports from the district courts or district court clerks to ensure compliance with the provisions of K.S.A. 60-252a, and amendments thereto.

History: L. 1971, ch. 198, § 2; L. 2010, ch. 135, § 125; July 1.



60-253 Trial by masters.

60-253. Trial by masters. (a) Reference. (1) With the parties' consent, all or any issues of fact or law or both may be referred to a master. Otherwise, the court may order a reference only if it finds that the ends of justice will be measurably advanced, and, in a case triable to a jury, only on issues that involve an examination of complex or voluminous accounts.

(2) As used in this chapter, "master" includes a referee, an auditor, a commissioner and an examiner.  A master must not have a relationship to the parties, attorneys, action or court that would require disqualification of a judge under the code of judicial conduct unless the parties, with the court's approval, consent to the appointment after the master discloses any potential grounds for disqualification.

(b) Compensation and oath.  The court must fix the master's compensation, which must be paid as the court orders by a party or parties or from a fund or subject matter of the action within the court's control.  The master may not retain the master's report as security for the master's compensation.  When a party ordered to pay the compensation allowed by the court does not pay it after notice and within the time ordered by the court, the master is entitled to a writ of execution against the party.  The master must swear or affirm to hear and examine the cause, and to make a just and true report according to the best of the master's understanding. The oath or affirmation may be administered by any person authorized to take depositions.

(c) Powers.  The order of reference to the master may specify or limit the master's powers. The order may direct the master to report only on particular issues, to do or perform particular acts or only to receive and report evidence. The order may fix the time and place for beginning and closing the hearings and for filing the master's report. Subject to the specifications and limitations stated in the order, the master has the power to regulate all proceedings in every hearing before the master and to do all acts and take all measures necessary or proper for the efficient performance of the master's duties under the order. The master may require the production of evidence on all matters embraced in the reference, including the production of applicable books, papers, vouchers, documents, writings and electronically stored information. The master may rule on the admissibility of evidence unless otherwise directed by the order of reference. The master may put parties and witnesses on oath and may examine them. When a party requests, the master must make a record of the evidence offered and excluded in the same manner and subject to the same limitations as a court sitting without a jury.

(d) Proceedings. (1) Meetings. When a reference is made, the clerk must promptly furnish the master with a copy of the order of reference. Unless the order of reference provides otherwise, the master must promptly set a time and place for the first meeting of the parties or their attorneys, within 21 days after the date of the order of reference, and must notify the parties or their attorneys. The master must proceed with all reasonable diligence. If a party fails to appear at the time and place appointed for a proceeding, the master may proceed ex parte or adjourn the proceeding to a future day, giving notice to the absent party of the adjournment. A party, on notice to the parties and master, may apply to the court for an order requiring the master to complete the proceedings and to make the master's report.

(2) Witnesses. The parties may procure the attendance of witnesses before the master by causing subpoenas to be issued and served as provided in K.S.A. 60-245, and amendments thereto. If, without adequate excuse, a witness fails to appear to give evidence, the witness may be punished for contempt and be subjected to the sanctions provided in K.S.A. 60-237 and 60-245, and amendments thereto.

(3) Statement of accounts. When matters of accounting are in issue before the master, the master may prescribe the form in which the accounts must be submitted and may require or receive the testimony and statement of an accountant on the subject. On a party's objection to any of the items submitted or on a showing that the form of statement is insufficient, the master may require a different form of statement to be furnished, or the accounts or specific items thereof to be proved by oral examination of the accounting parties, on written interrogatories or in another manner as the master directs.

(e) Reports. (1) Contents and filing. The master must prepare a report on the matters submitted to the master by the order of reference, and, if required to make findings of fact and conclusions of law, the master must state them in the report. The master must file the report with the clerk of the court, and, in a nonjury action, unless otherwise directed by the order of reference, must file with it a transcript of the proceedings and the evidence and the original exhibits.  The clerk must promptly serve on the parties notice of the filing.

(2) In nonjury actions. In a nonjury action, the court must accept the master's findings of fact unless clearly erroneous. Within 14 days after being served with notice of the filing, a party may serve on the other parties written objections to the report. Application to the court for action on the report and on objections to the report must be by motion and on notice as prescribed in subsection (c) of K.S.A. 60-206, and amendments thereto. The court after hearing may adopt or modify the report, reject the report in whole or in part, receive further evidence or recommit the report with instructions.

(3) In jury actions. In a jury action, the master must not report the evidence unless ordered by the court. If the master is available for cross-examination, the master's findings on the issues submitted to the master are admissible as evidence of the matters found and may be read to the jury, subject to the court's ruling on objections to the report.

(4) Stipulation as to findings.  The effect of a master's report is the same whether or not the parties have consented to the reference.  When the parties stipulate that a master's findings of fact are final, only questions of law arising from the report may later be considered.

(5) Draft report.  Before filing a report, the master may submit a draft of the report to counsel for all parties to receive their suggestions.

History: L. 1963, ch. 303, 60-253; L. 2007, ch. 190, § 17; L. 2010, ch. 135, § 126; July 1.



60-254 Judgment.

60-254. Judgment. (a) Definition. A judgment is the final determination of the parties' rights in an action.

(b) Judgment on multiple claims or involving multiple parties. When an action presents more than one claim for relief, whether as a claim, counterclaim, crossclaim or third-party claim, or when multiple parties are involved, the court may direct entry of a final judgment as to one or more, but fewer than all, claims or parties only if the court expressly determines that there is no just reason for delay.  Otherwise, any order or other decision, however designated, that adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties does not end the action as to any of the claims or parties and may be revised at any time before the entry of a judgment adjudicating all the claims and all the parties' rights and liabilities.

(c) Demand for judgment; relief to be granted. A default judgment must not differ in kind from, or exceed in amount, what is demanded in the pleadings. Before a default judgment is taken in an action in which the pleading of the party seeking relief states only that the amount sought as damages is in excess of $75,000, without demanding a specific amount of money, as provided in subsection (a) of K.S.A. 60-208, and amendments thereto, the party seeking relief must notify the party against whom relief is sought of the amount of money for which judgment will be taken. Notice must be given by return receipt delivery, or as the court orders, at least 14 days before the date judgment is sought. Every other final judgment should grant relief to which each party is entitled, even if the party has not demanded that relief in its pleadings.

History: L. 1963, ch. 303, 60-254; L. 1973, ch. 233, § 1; L. 1986, ch. 215, § 10; L. 1990, ch. 203, § 2; L. 1997, ch. 173, § 28; L. 2010, ch. 135, § 127; July 1.



60-255 Default.

60-255. Default. (a) Entry.  When a party against whom a judgment for affirmative relief is sought has failed to plead or otherwise defend, the party is in default.  On request and a showing that a party is entitled to a default judgment, the court must render judgment against the party in default for the remedy to which the requesting party is entitled.  But a default judgment may be entered against a minor or incapacitated person only if represented by a guardian, conservator or other legally authorized representative who has appeared in the action, or by a guardian ad litem appointed by the court.  If the party against whom a default judgment is sought has appeared personally, or by a representative, that party or its representative must be served with written notice of the request for judgment at least seven days before the hearing.  The court may conduct hearings or make referrals, preserving any statutory right to a jury trial, when to enter or effectuate judgment it needs to:

(1) Conduct an accounting;

(2) determine the amount of damages;

(3) establish the truth of any allegation by evidence; or

(4) investigate any other matter.

(b) Setting aside a default judgment.  The court may set aside a default judgment under subsection (b) of K.S.A. 60-260 and K.S.A. 60-309, and amendments thereto.

(c) Judgment against the state.  A default judgment may be entered against the state, its officers or its agencies only if the claimant establishes a claim or right to relief by evidence that satisfies the court.

History: L. 1963, ch. 303, 60-255; L. 1965, ch. 354, § 4; L. 2010, ch. 135, § 128; July 1.



60-256 Summary judgment; filing fee.

60-256. Summary judgment; filing fee. (a) By a claiming party. A party claiming relief may move, with or without supporting affidavits or supporting declarations pursuant to K.S.A. 53-601, and amendments thereto, for summary judgment on all or part of the claim.

(b) By a defending party. A party against whom relief is sought may move, with or without supporting affidavits or supporting declarations pursuant to K.S.A. 53-601, and amendments thereto, for summary judgment on all or part of the claim.

(c) Time for a motion; response and reply; proceedings. (1) These times apply unless a different time is set by local rule or the court orders otherwise:

(A) A party may move for summary judgment at any time until 30 days after the close of all discovery;

(B) a party opposing the motion must file a response within 21 days after the motion is served or a responsive pleading is due, whichever is later; and

(C) the movant may file a reply within 14 days after the response is served.

(2) The judgment sought should be rendered if the pleadings, the discovery and disclosure materials on file, and any affidavits or declarations show that there is no genuine issue as to any material fact and that the movant is entitled to judgment as a matter of law.

(d) Case not fully adjudicated on the motion. (1) Establishing facts. If summary judgment is not rendered on the whole action, the court should, to the extent practicable, determine what material facts are not genuinely at issue. The court should so determine by examining the pleadings and evidence before it and by interrogating the attorneys. It should then issue an order specifying what facts, including items of damages or other relief, are not genuinely at issue. The facts so specified must be treated as established in the action.

(2) Establishing liability. An interlocutory summary judgment may be rendered on liability alone, even if there is a genuine issue on the amount of damages.

(e) Affidavits or declarations; further testimony. (1) In general. A supporting or opposing affidavit or declaration must be made on personal knowledge, set out facts that would be admissible in evidence and show that the affiant or declarant is competent to testify on the matters stated. If a paper or part of a paper is referred to in an affidavit or declaration, a sworn or certified copy must be attached to or served with the affidavit or declaration. The court may permit an affidavit or declaration to be supplemented or opposed by depositions, answers to interrogatories or additional affidavits or declarations.

(2) Opposing party's obligation to respond. When a motion for summary judgment is properly made and supported, an opposing party may not rely merely on allegations or denials in its own pleading; rather, its response must, by affidavits or by declarations pursuant to K.S.A. 53-601, and amendments thereto, or as otherwise provided in this section, set out specific facts showing a genuine issue for trial. If the opposing party does not so respond, summary judgment should, if appropriate, be entered against that party.

(f) When affidavits or declarations are unavailable. If a party opposing the motion shows by affidavit or by declaration pursuant to K.S.A. 53-601, and amendments thereto, that, for specified reasons, it cannot present facts essential to justify its opposition, the court may:

(1) Deny the motion;

(2) order a continuance to enable affidavits or declarations to be obtained, depositions to be taken or other discovery to be undertaken; or

(3) issue any other just order.

(g) Affidavits or declarations submitted in bad faith. If satisfied that an affidavit or declaration under this section is submitted in bad faith or solely for delay, the court must order the submitting party or attorney to pay the other party the reasonable expenses, including attorney's fees, it incurred as a result. An offending party or attorney may be held in contempt.

History: L. 1963, ch. 303, 60-256; L. 1986, ch. 215, § 11; L. 1987, ch. 218, § 5; L. 1997, ch. 173, § 29; L. 2007, ch. 190, § 18; L. 2010, ch. 135, § 129; L. 2014, ch. 82, § 34; L. 2015, ch. 81, § 22; June 5.



60-257 Declaratory judgment.

60-257. Declaratory judgment. This article governs the procedure for obtaining a declaratory judgment under article 17 of this chapter. K.S.A. 60-238 and 60-239, and amendments thereto, govern a demand for a jury trial. The existence of another adequate remedy does not preclude a declaratory judgment that is otherwise appropriate. The court may order a speedy hearing of a declaratory-judgment action.

History: L. 1963, ch. 303, 60-257; L. 2010, ch. 135, § 130; July 1.



60-258 Entry of judgment.

60-258. Entry of judgment. Entry of judgments is subject to subsection (b) of K.S.A. 60-254, and amendments thereto. No judgment is effective unless and until a journal entry or judgment form is signed by the judge and filed with the clerk.

When judgment is entered by judgment form, the clerk must serve a copy of the judgment form on all attorneys of record within three days, excluding Saturdays, Sundays and legal holidays. Service may be made as authorized by K.S.A. 60-205, and amendments thereto. Failure of service of a copy of the judgment form does not affect the judgment's validity.

History: L. 1963, ch. 303, 60-258; amended by Supreme Court order dated July 28, 1976; L. 2005, ch. 101, § 8; L. 2010, ch. 135, § 131; July 1.



60-258a Comparative negligence.

60-258a. Comparative negligence. (a) Effect of contributory negligence.  The contributory negligence of a party in a civil action does not bar that party or its legal representative from recovering damages for negligence resulting in death, personal injury, property damage or economic loss, if that party's negligence was less than the causal negligence of the party or parties against whom a claim is made, but the award of damages to that party must be reduced in proportion to the amount of negligence attributed to that party.  If a party claims damages for a decedent's wrongful death, the negligence of the decedent, if any, must be imputed to that party.

(b) Special verdicts or findings required.  When the comparative negligence of the parties is an issue, the jury must return special verdicts, or in the absence of a jury, the court must make special findings, determining the percentage of negligence attributable to each party and the total amount of damages sustained by each claimant.  The court must determine the appropriate judgment.

(c) Joining additional parties. On motion of any party against whom a claim is asserted for negligence resulting in death, personal injury, property damage or economic loss, any other person whose causal negligence is claimed to have contributed to the death, personal injury, property damage or economic loss, must be joined as an additional party.

(d) Apportioning liability.  When the comparative negligence of the parties is an issue and recovery is permitted against more than one party, each party is liable for that portion of the total dollar amount awarded as damages to a claimant in the proportion that the amount of that party's causal negligence bears to the amount of the causal negligence attributed to all parties against whom recovery is permitted.

(e) Applicability.  This section is applicable to actions under this chapter and to actions commenced under the code of civil procedure for limited actions.

History: L. 1974, ch. 239, § 1; L. 1976, ch. 251, § 4; L. 1987, ch. 221, § 1; L. 2010, ch. 135, § 132; July 1.



60-259 New trial; motion to alter or amend judgment.

60-259. New trial; motion to alter or amend judgment. (a) In general. (1) Grounds for a new trial. The court may, on motion, grant a new trial to all or any of the parties and on all or part of the issues for the following reasons:

(A) Abuse of discretion by the court, misconduct by the jury or an opposing party, accident or surprise that ordinary prudence could not have guarded against, or because the party was not afforded a reasonable opportunity to present its evidence and be heard on the merits of the case;

(B) erroneous rulings or instructions by the court;

(C) the verdict, report or decision was given under the influence of passion or prejudice;

(D) the verdict, report or decision is in whole or in part contrary to the evidence;

(E) newly discovered evidence that is material for the moving party which it could not, with reasonable diligence, have discovered and produced at the trial; or

(F) the verdict, report or decision was procured by corruption of the party obtaining it, and in this case, the new trial must be granted as a matter of right, and all costs incurred up to the time of granting the new trial must be charged to the party obtaining the verdict, report or decision.

(2) Further action after a nonjury trial.  After a nonjury trial, the court may, on motion for a new trial, open the judgment if one has been entered, take additional testimony, amend findings of fact and conclusions of law or make new ones and direct the entry of a new judgment.

(b) Time to file a motion for a new trial.  A motion for a new trial must be filed no later than 28 days after the entry of judgment.  While a timely-filed motion is pending, the court may on motion and notice to the parties, permit the moving party to amend the motion for a new trial to state different or additional reasons.

(c) Definite statement of reasons.  The motion should not follow the general language of subsection (a) in stating reasons for a new trial, but rather must state specifically the alleged error or other reasons relied on.

(d) Time to serve affidavits or declarations.  When a motion for a new trial is based on affidavits or on declarations pursuant to K.S.A. 53-601, and amendments thereto, they must be filed with the motion.  The opposing party has 14 days after being served to file opposing affidavits or declarations.  The court may permit reply affidavits or declarations.

(e) New trial on the court's initiative or for reasons not in the motion.  No later than 28 days after the entry of judgment, the court, on it [its] own, may order a new trial for any reason that would justify granting one on a party's motion.  After giving the parties notice and an opportunity to be heard, the court may grant a timely motion for a new trial for a reason not stated in the motion. In either event, the court must specify the reasons in its order.

(f) Motion to alter or amend a judgment.  A motion to alter or amend a judgment must be filed no later than 28 days after the entry of judgment.

(g) Production of evidence.  In a case in which a reason for the motion is error in the exclusion of evidence, lack of reasonable opportunity to present evidence or newly discovered evidence, the evidence must be presented at the hearing by affidavit or by declaration pursuant to K.S.A. 53-601, and amendments thereto, or, when authorized by the court, by deposition or oral testimony and the opposing party may respond in like manner.

History: L. 1963, ch. 303, 60-259; amended by Supreme Court order dated July 17, 1969; L. 2010, ch. 135, § 133; July 1.



60-260 Relief from judgment or order.

60-260. Relief from judgment or order. (a) Corrections based on clerical mistakes; oversights and omissions. The court may correct a clerical mistake or a mistake arising from oversight or omission whenever one is found in a judgment, order or other part of the record. The court may do so on motion, or on its own, with or without notice. But after an appeal has been docketed in the appellate court and while it is pending, such a mistake may be corrected only with the appellate court's leave.

(b) Grounds for relief from a final judgment, order or proceeding. On motion and just terms, the court may relieve a party or its legal representative from a final judgment, order or proceeding for the following reasons:

(1) Mistake, inadvertence, surprise or excusable neglect;

(2) newly discovered evidence that, with reasonable diligence, could not have been discovered in time to move for a new trial under subsection (b) of K.S.A. 60-259, and amendments thereto;

(3) fraud, whether previously called intrinsic or extrinsic, misrepresentation or misconduct by an opposing party;

(4) the judgment is void;

(5) the judgment has been satisfied, released or discharged; it is based on an earlier judgment that has been reversed or vacated; or applying it prospectively is no longer equitable; or

(6) any other reason that justifies relief.

(c) Timing and effect of the motion. (1) Timing. A motion under subsection (b) must be made within a reasonable time, and for reasons under paragraphs (b)(1), (2) and (3) no more than one year after the entry of the judgment or order, or the date of the proceeding.

(2) Effect on finality. The motion does not affect the judgment's finality or suspend its operation.

(d) Other powers to grant relief. This section does not limit a court's power to:

(1) Entertain an independent action to relieve a party from a judgment, order or proceeding;

(2) grant relief under K.S.A. 60-309, and amendments thereto, to a defendant who was not personally notified of the action; or

(3) set aside a judgment for fraud on the court.

(e) Bills and writs abolished. The following bills are abolished: Bills of review; bills in the nature of bills of review; and writs of coram nobis, coram vobis and audita querela.

History: L. 1963, ch. 303, 60-260; L. 1976, ch. 251, § 5; L. 2010, ch. 135, § 134; L. 2011, ch. 48, § 12; July 1.



60-261 Harmless error.

60-261. Harmless error. Unless justice requires otherwise, no error in admitting or excluding evidence, or any other error by the court or a party, is ground for granting a new trial, for setting aside a verdict or for vacating, modifying or otherwise disturbing a judgment or order.  At every stage of the proceeding, the court must disregard all errors and defects that do not affect any party's substantial rights.

History: L. 1963, ch. 303, 60-261; L. 2010, ch. 135, § 135; July 1.



60-262 Stay of proceedings to enforce judgment.

60-262. Stay of proceedings to enforce judgment. (a) Automatic stay; exceptions for injunctions and receiverships. Except as stated in this section, no execution may issue on a judgment, nor may proceedings be taken to enforce it, until 14 days have passed after its entry. Unless the court orders otherwise, an interlocutory or final judgment in the following actions are not stayed after being entered, even if an appeal is taken:

(1) For an injunction; or

(2) for a receivership.

(b) Stay pending the disposition of a motion. On appropriate terms for the opposing party's security, the court may stay the execution of a judgment, or any proceedings to enforce it, pending disposition of any of the following motions:

(1) Under K.S.A. 60-250, and amendments thereto, for judgment as a matter of law;

(2) under subsection (b) of K.S.A. 60-252, and amendments thereto, to amend the findings or for additional findings;

(3) under K.S.A. 60-259, and amendments thereto, for a new trial or to alter or amend a judgment; or

(4) under K.S.A. 60-260, and amendments thereto, for relief from a judgment or order.

(c) Injunction pending appeal. While an appeal is pending from an interlocutory order or final judgment that grants, dissolves or denies an injunction, the court may suspend, modify, restore or grant an injunction on terms for bond or other terms that secure the opposing party's rights.

(d) Stay with bond on appeal. If an appeal is taken, the appellant may obtain a stay by supersedeas bond except in an action described in subsection (a)(1) or (a)(2).  The bond may be given upon or after filing the notice of appeal. The stay takes effect when the court approves the bond.

(e) Stay without bond on an appeal by the state, its officers or its agencies. The court must not require a bond, obligation or other security from the appellant when granting a stay on an appeal by the state, its officers or its agencies or on an appeal directed by a department of the state.

(f) Appellate court's power not limited. This section does not limit the power of the appellate court or one of its judges or justices:

(1) To stay proceedings, or to suspend, modify, restore or grant an injunction, while an appeal is pending; or

(2) to issue an order to preserve the status quo or the effectiveness of the judgment to be entered.

(g) Stay with multiple claims or parties. A court may stay the enforcement of a final judgment entered under subsection (b) of K.S.A. 60-254, and amendments thereto, until it enters a later judgment or judgments, and may prescribe terms necessary to secure the benefit of the stayed judgment for the party in whose favor it was entered.

History: L. 1963, ch. 303, 60-262; L. 1976, ch. 251, § 6; L. 1997, ch. 173, § 30; L. 2010, ch. 135, § 136; July 1.



60-263 Disability of judge.

60-263. Disability of judge. If a judge before whom an action has been tried is unable, because of sickness, death or other disability, to perform the court's duties after a verdict is returned or findings of fact and conclusions of law are filed, any other judge sitting in or assigned to the court in which the action was tried may perform those duties. However, the successor judge may grant a new trial if the judge finds for any reason that the judge cannot perform those duties.

History: L. 1963, ch. 303, 60-263; L. 2010, ch. 135, § 137; July 1.



60-264 Enforcing orders for and against a nonparty; procedure.

60-264. Enforcing orders for and against a nonparty; procedure. When an order grants relief for a nonparty or may be enforced against a nonparty, the procedure for enforcing the order is the same as for a party.

History: L. 1963, ch. 303, 60-264; L. 2010, ch. 135, § 138; July 1.



60-265 Applicability of article.

60-265. Applicability of article. (a) Generally. The provisions of this article apply to civil actions and proceedings in the district courts, other than actions commenced pursuant to the code of civil procedure for limited actions.

(b) Additional circumstances when this article may be applicable. In actions and proceedings in the district courts, other than civil actions, the codes of procedure adopted for those proceedings must govern. When the codes of procedure adopted for proceedings in the district court other than civil actions, or the codes of procedure for any other court, commission or other judicial or quasi-judicial body, fail to contain a specific provision on a particular procedure, then the provisions of this article may be adopted.

(c) Matters not specifically included in this article. When no provision in this article refers specifically to a matter over which the court has jurisdiction, the court must proceed in a just and equitable manner that protects the rights and interests of all affected parties.

History: L. 1963, ch. 303, 60-265; L. 1976, ch. 251, § 7; L. 2000, ch. 161, § 111; L. 2010, ch. 135, § 139; July 1.



60-266 Same; jurisdiction and venue.

60-266. Same; jurisdiction and venue. This article does not extend or limit the jurisdiction of the district courts or the venue of actions in those courts.

History: L. 1963, ch. 303, 60-266; L. 2010, ch. 135, § 140; July 1.



60-267 Rules by district courts.

60-267. Rules by district courts. (a) Local rules.  A district court, acting by a majority of the judges of the district court, may adopt and amend rules governing its practice.  A local rule must be consistent with this article.  Copies of rules and amendments must, on their adoption, be furnished to the supreme court.

(b) Procedure when there is no controlling law.  In all cases not provided for by this article, the district courts may regulate practice in any manner consistent with this article and rules prescribed by the supreme court.

History: L. 1963, ch. 303, 60-267; L. 1976, ch. 251, § 8; L. 2010, ch. 135, § 141; July 1.



60-268 Forms.

60-268. Forms. Forms provided by the judicial council suffice under this article and illustrate the simplicity and brevity that this article contemplates.

History: L. 1963, ch. 303, 60-268; L. 2005, ch. 101, § 9; L. 2010, ch. 135, § 142; July 1.



60-270 Retaining original records until case closed.

60-270. Retaining original records until case closed. (a) Retention of original discovery documents. A party or attorney possessing original deposition transcripts, original responses to interrogatories, original requests for admissions, original requests for production or other original matters produced during discovery must retain those documents until the case is closed.

(b) Destruction or disposition of original discovery documents. Except as provided in subsection (c), when the case has been closed the party or attorney possessing the original documents specified in subsection (a) may destroy or dispose of them.

(c) Original discovery documents subject to order, rule, statute or agreement. Original discovery documents subject to or covered by a protective order, court rule, statute or written agreement of the parties must be retained, returned, destroyed or disposed of in accordance with the terms of the order, rule, statute or agreement.

(d) Definition of "closed." As used in this section, "closed" means when an order terminating the action or proceeding has been filed and all appeals have been terminated, the time for appeal has expired or when the judgment is either satisfied or barred under K.S.A. 60-2403, and amendments thereto.

History: L. 1992, ch. 190, § 1; L. 2010, ch. 135, § 143; L. 2011, ch. 48, § 13; July 1.



60-271 Acceptance of filings by electronic means.

60-271. Acceptance of filings by electronic means. (a) Generally.  (1)  To the extent provided by supreme court rule, the clerks of the district and appellate courts must accept documents for filing by electronic means.

(2) As used in this section, "document" means a pleading, motion, exhibit, declaration, affidavit, memorandum, paper, order, notice and any other filing by or to the court.

(b) Signatures and verifications. A document may be signed or verified by electronic means that are consistent with supreme court rules. The signature or verification by electronic means satisfies the requirement for signing or verifying a document in K.S.A. 60-211, and amendments thereto, and in any other section of this code.

History: L. 1992, ch. 128, § 1; L. 2010, ch. 135, § 144; July 1.






Article 3 PROCESS

60-301 Summons; issuance.

60-301. Summons; issuance. On the filing of a petition, the clerk must promptly issue a summons for service on each defendant in accordance with K.S.A. 60-303, and amendments thereto.  On written request the clerk must promptly issue a separate or additional summons.  A summons must be served with a copy of the petition.

History: L. 1963, ch. 303, 60-301; L. 1986, ch. 215, § 12; L. 1990, ch. 202, § 3; L. 2010, ch. 135, § 145; July 1.



60-302 Summons; form.

60-302. Summons; form. The summons must be signed by the clerk, dated the day it is issued and bear the court's seal. The summons is sufficient if in substantial compliance with the form set forth by the judicial council.

History: L. 1963, ch. 303, 60-302; L. 1986, ch. 215, § 13; L. 2005, ch. 101, § 10; L. 2010, ch. 135, § 146; July 1.



60-303 Methods of service of process.

60-303. Methods of service of process. (a) In general. Methods of service of process within this state, except service by publication as provided in K.S.A. 60-307, and amendments thereto, are described in this section. Methods of out-of-state service of process are described in K.S.A. 60-308, and amendments thereto.

(b) Who serves process. The sheriff of the county in which the action is filed must serve any process by any method authorized by this section, or as otherwise provided by law, unless a party, either personally or through an attorney, notifies the clerk that the party elects to undertake responsibility for service.

(c) Service by return receipt delivery. (1) Service of process may be made by return receipt delivery, which is effected by certified mail, priority mail, commercial courier service, overnight delivery service or other reliable personal delivery service to the party addressed, in each instance evidenced by a written or electronic receipt showing to whom delivered, the date of delivery, the address where delivered and the person or entity effecting delivery.

(2) The sheriff, party or party's attorney must give to the person or entity effecting delivery a copy of the process and petition or other document in a sealed envelope, with postage or other delivery fees prepaid, addressed to the person to be served in accordance with K.S.A. 60-304, and amendments thereto.

(3) Service of process is obtained under K.S.A. 60-203, and amendments thereto, upon the delivery of the sealed envelope.

(4) After service and return of the return receipt, the sheriff, party or party's attorney must execute and file a return of service. The return of service must state the nature of the process, to whom delivered, the date of delivery, the address where delivered and the person or entity effecting delivery. It must include a copy of the return receipt evidencing delivery.

(5) If the sealed envelope is returned with an endorsement showing refusal to accept delivery, the sheriff, party or the party's attorney may send a copy of the process and petition or other document by first-class mail, postage prepaid, addressed to the party to be served, or may elect other methods of service. If mailed, service is considered to be obtained three days after the mailing. Mailing must be evidenced by a certificate filed with the clerk. If the unopened envelope sent by first-class mail is returned as undelivered for any reason, service is not obtained and the sheriff, party or party's attorney must file an amended certificate with the clerk indicating nondelivery. Mere failure to claim the sealed envelope sent by return receipt delivery is not refusal of service within the meaning of this subsection.

(d) Personal and residence service. (1) A party may file with the clerk a written request for personal service or, in the case of service on an individual, for residence service.

(A) Personal service is effected by delivering or offering to deliver a copy of the process and petition or other document to the person to be served.

(B) Residence service on an individual is effected by leaving a copy of the process and petition or other document at the individual's dwelling or usual place of abode with someone of suitable age and discretion who resides there.

(C) If personal or residence service cannot be made on an individual, other than a minor or a disabled person, service is effected by leaving a copy of the process and petition or other document at the individual's dwelling or usual place of abode and mailing to the individual by first-class mail, postage prepaid, a notice that the copy has been left at the individual's dwelling or usual place of abode.

(2) When process is to be served under this subsection, the clerk must deliver sufficient copies of the process and petition or other document to the sheriff or the county where the process is to be served or, if requested, to a person appointed to serve process or to the requesting party's attorney.

(3) Service, levy and execution of all process under this subsection, including, but not limited to, writs of execution, orders of attachment, replevin orders, orders for delivery, writs of restitution and writs of assistance, must be made by a sheriff within the sheriff's county, by the sheriff's deputy, by an attorney admitted to the practice of law in Kansas, by a person licensed as a private detective pursuant to K.S.A. 75-7b01 et seq., and amendments thereto, or by a person appointed as a process server by a judge or clerk of the district court.  A subpoena may also be served by any other person who is not a party and is at least 18 years of age.  Process servers should be appointed freely and may be authorized either to serve process in a single case or in cases generally during a fixed period of time.  An appointed process server, an authorized attorney or a licensed private detective may make the service anywhere in or outside this state and must be allowed the fees prescribed for the sheriff in K.S.A. 28-110, and amendments thereto.  The court may allow other fees and costs.  A person authorized under this subsection to serve, levy or execute process is considered an "officer" as that term is used in K.S.A. 60-706 and 60-2401, and amendments thereto.

(4) In all cases when the person to be served, or an agent authorized by the person to accept service of process, refuses to receive the process, the offer of the duly authorized process server to deliver the process, and the refusal, is sufficient service of process.

(e) Acknowledgment or appearance. An acknowledgment of service on the summons is equivalent to service. The voluntary appearance by a party is equivalent to service on the date of appearance.

(f) Other service methods for garnishments.  In addition to other methods listed in this section, a person serving a garnishment process may serve the process by any of the following methods:

(1) First-class mail.  Process may be sent to a person by first-class mail by placing a copy of the process and petition or other document to be served in an envelope addressed to the person to be served in accordance with K.S.A. 60-304, and amendments thereto, at the person's last known address. The envelope used for service must be addressed to the person in accordance with K.S.A. 60-304, and amendments thereto, and must contain adequate postage. The envelope must be sealed and placed in the United States mail. Service by first-class mail is complete when the envelope is placed in the mail unless it is returned undelivered.

(2) Telefacsimile communication. Process may be sent to a garnishee by telefacsimile communication at a telefacsimile number designated by the garnishee.  Service is complete upon receipt of a confirmation generated by the transmitting machine.

(3) Internet electronic mail.  Process may be sent to a garnishee by internet electronic mail at an internet electronic mail address designated by the garnishee and as provided by supreme court rules.  Service is complete upon receipt of an electronic confirmation of delivery.

History: L. 1963, ch. 303, 60-303; L. 1976, ch. 251, § 14; L. 1982, ch. 244, § 1; L. 1986, ch. 215, § 14; L. 1990, ch. 202, § 4; L. 1992, ch. 290, § 1; L. 1994, ch. 273, § 12; L. 2000, ch. 175, § 3; L. 2009, ch. 43, § 1; L. 2010, ch. 135, § 147; July 1.



60-304 Service of process, on whom made.

60-304. Service of process, on whom made. As used in this section, "serving" means making service by any of the methods described in K.S.A. 60-303, and amendments thereto, unless a specific method of making service is prescribed in this section. Except for service by publication under K.S.A. 60-307, and amendments thereto, service of process under this article must be made as follows:

(a) Individual. On an individual other than a minor or a disabled person, by serving the individual or by serving an agent authorized by appointment or by law to receive service of process. If the agent is one designated by statute to receive service, such further notice as the statute requires must be given. Service by return receipt delivery must be addressed to an individual at the individual's dwelling or usual place of abode and to an authorized agent at the agent's usual or designated address. If the sheriff, party or party's attorney files a return of service stating that the return receipt delivery to the individual at the individual's dwelling or usual place of abode was refused or unclaimed and that a business address is known for the individual, the sheriff, party or party's attorney may complete service by return receipt delivery, addressed to the individual at the individual's business address.

(b) Minor. On a minor, by serving:

(1) The minor; and

(2) either:

(A) The minor's guardian or conservator, if the minor has one within this state;

(B) the minor's father, mother or other person having the minor's care or control or with whom the minor resides; or

(C) if service cannot be made as specified in paragraphs (A) or (B), as provided by order of the court.

Service by return receipt delivery must be addressed to an individual at the individual's dwelling or usual place of abode and to a corporate guardian or conservator at the guardian's or conservator's usual place of business.

(c) Disabled person. On a disabled person, as defined in K.S.A. 77-201, and amendments thereto, by:

(1) Serving:

(A) The person's guardian, conservator or a competent adult member of the person's family with whom the person resides;

(B) if the person resides in an institution, the director or chief executive officer of the institution; or

(C) if service cannot be made as specified in paragraphs (A) or (B), as provided by order of the court; and

(2) unless the court otherwise orders, serving the disabled person.

Service by return receipt delivery must be addressed to the director or chief executive officer of an institution at the institution, to any other individual at the individual's dwelling or usual place of abode, and to a corporate guardian or conservator at the guardian's or conservator's usual place of business.

(d) Governmental bodies. On:

(1) A county, by serving one of the county commissioners, the county clerk or the county treasurer;

(2) a township, by serving the clerk or a trustee;

(3) a city, by serving the clerk or the mayor;

(4) any other public corporation, body politic, district or authority, by serving the clerk or secretary or, if the clerk or secretary is not found, any officer, director or manager thereof; and

(5) the state or any governmental agency of the state, when subject to suit, by serving the attorney general or an assistant attorney general.

Service by return receipt delivery must be addressed to the appropriate official at the official's governmental office. Income withholding orders for support and orders of garnishment of earnings of state officers and employees must be served on the state or governmental agency of the state in the manner provided by K.S.A. 60-723, and amendments thereto.

(e) Corporations, domestic or foreign limited liability companies, domestic or foreign limited partnerships, domestic or foreign limited liability partnerships and partnerships. On a domestic or foreign corporation, domestic or foreign limited liability company, domestic or foreign limited partnership, domestic or foreign limited liability partnership or a partnership or other unincorporated association that is subject to suit in a common name, by:

(1) Serving an officer, manager, partner or a resident, managing or general agent;

(2) leaving a copy of the summons and petition or other document at any of its business offices with the person having charge thereof; or

(3) serving any agent authorized by appointment or by law to receive service of process, and if the agent is one authorized by statute to receive service and the statute so requires, by also mailing a copy to the defendant.

Service by return receipt delivery on an officer, partner or agent must be addressed to the person at the person's usual place of business.

(f) Resident agent for a corporation, limited liability company, limited partnership or limited liability partnership. A domestic corporation, domestic limited liability company or domestic limited partnership, and, if it is authorized to transact business or transacts business without authority in this state, a foreign corporation, foreign limited liability company or foreign limited partnership irrevocably authorizes the secretary of state as its agent to accept on its behalf service of process, or any notice or demand required or permitted by law to be served on it, when: (1) It fails to appoint or maintain in this state a resident agent on whom service may be had; or (2) its resident agent cannot with reasonable diligence be found at the registered office in this state. Service on the secretary of state of any process, notice or demand must be made by delivering to the secretary of state, by personal service or by return receipt delivery, the original and two copies of the process and two copies of the petition, notice or demand. When any process, notice or demand is served on the secretary of state, the secretary must promptly forward a copy of it by return receipt delivery, addressed to the corporation, limited liability company or limited partnership at its principal office as it appears in the records of the secretary of state, or at the registered or principal office of the corporation, limited liability company or limited partnership in the state of its incorporation or formation. The secretary of state must keep a record of all processes, notices and demands served on the secretary under this subsection, and must record the time of the service and the action taken by the secretary. A fee of $40 must be paid to the secretary of state by the party requesting the service of process, to cover the cost of serving process, except the secretary of state may waive the fee for state agencies. The fee must not be included in or paid from any deposit as security for costs or the docket fee required by K.S.A. 60-2001 or 61-4001, and amendments thereto.

(g) Insurance companies or associations. Service of summons or other process on any insurance company or association, organized under the laws of this state, may also be made by serving the commissioner of insurance in the same manner as provided for service on foreign insurance companies or associations.

(h) Service on an employee. If a party or a party's agent or attorney files an affidavit or a declaration pursuant to K.S.A. 53-601, and amendments thereto, that to the best of the affiant's or declarant's knowledge and belief the person to be served is employed in this state, and is a nonresident or that the place of residence of the person is unknown, the affiant or declarant may request that the sheriff or other duly authorized person direct an officer, partner, managing or general agent or the individual having charge of the place at which the person to be served is employed, to make the person available to permit the sheriff or other duly authorized person to serve the summons or other process.

History: L. 1963, ch. 303, 60-304; L. 1965, ch. 354, § 5; L. 1970, ch. 235, § 1; L. 1973, ch. 234, § 1; L. 1976, ch. 251, § 15; L. 1981, ch. 232, § 2; L. 1982, ch. 363, § 9; L. 1983, ch. 88, § 74; L. 1986, ch. 215, § 15; L. 1990, ch. 202, § 5; L. 1994, ch. 273, § 1; L. 2000, ch. 172, § 10; L. 2001, ch. 211, § 14; L. 2002, ch. 114, § 72; L. 2005, ch. 203, § 1; L. 2010, ch. 135, § 148; L. 2011, ch. 48, § 14; July 1.



60-305 Process agents for public utilities.

60-305. Process agents for public utilities. Every individual, partnership, association or corporation engaged in the business of transmission of communications, or the distribution of electricity, gas, water or petroleum products, which is subject to regulation by the state corporation commission, and doing business in this state, must appoint, in accordance with K.S.A. 60-306, and amendments thereto, a resident of this state on whom process may be served. The individual, partnership, association or corporation may revoke the appointment by appointing any other qualified person in accordance with K.S.A. 60-306, and amendments thereto. A second or subsequent appointment must also state the name of the person who is being replaced by the appointment.

An individual, partnership, association or corporation that fails to appoint a person to receive process, as required by this section, may be served under the other provisions of this article 3.

History: L. 1963, ch. 303, 60-305; L. 1973, ch. 134, § 49; L. 1982, ch. 245, § 1; L. 1990, ch. 202, § 6; L. 1992, ch. 67, § 1; L. 2010, ch. 135, § 149; July 1.



60-305a Process agents for motor common carriers.

60-305a. Process agents for motor common carriers. Every individual, partnership, association or corporation engaged in the business of transportation as a common carrier, which is subject to regulation by the state corporation commission, and doing business in this state, must appoint a person residing in this state on whom process may be served.  The individual, partnership, association or corporation must file a certificate of the appointment in the office of the state corporation commission or as required by 49 U.S.C. § 11506.  Service of process on the appointed person has the same effect as service on the president or other chief officer of the individual, partnership, association or corporation.  The individual, partnership, association or corporation may revoke the appointment by appointing any other qualified person and filing a certificate of the appointment.  A second or subsequent appointment and certificate of appointment must also state the name of the person who is being replaced by the appointment.  An individual, partnership, association or corporation that fails to appoint a person to receive process, as required by this section, may be served under the other provisions of this article.

History: L. 1982, ch. 245, § 2; L. 1990, ch. 202, § 7; L. 1993, ch. 263, § 2; L. 2003, ch. 124, § 7; L. 2010, ch. 135, § 150; July 1.



60-306 Process service agent.

60-306. Process service agent. (a) Generally. An individual, partnership, association or corporation may appoint a resident of this state as service agent and consent that process may be served on the service agent as the agent of the individual, partnership, association or corporation. An instrument appointing the service agent must be acknowledged, must be filed with the office of the secretary of state and must include:

(1) The name and address of the person or entity making the appointment;

(2) the name and residence or office address of the service agent; and

(3) if an entity makes the appointment, the state of its formation.

(b) Change of address. An appointment must be amended, in writing, and filed with the secretary of state whenever the name or address of the service agent changes.

(c) Period of appointment. An appointment remains in effect for a period of three years from the date of its filing unless it is revoked in a writing that is executed in the same manner as the appointment and is filed with the office of the secretary of state.

(d) Collection of fee. The fee for filing an appointment, amendment or revocation shall be $20. The secretary of state shall remit all fees received pursuant to this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the information and services fee fund created in K.S.A. 75-438, and amendments thereto.

(e) Effect of service on agent. When an individual, partnership, association or corporation has appointed a service agent and the appointment remains unexpired and unrevoked, process issued in any action or proceeding against the individual, partnership, association or corporation in any court may be served on the service agent. Service by publication is of no force or effect when an appointment of service agent made and filed under this section remains in effect unless process showing on its face the name and address of the service agent has been duly issued to the proper officer of the county of the service agent's address and the officer files a return stating that the officer cannot find the service agent in the county.

History: L. 1963, ch. 303, 60-306; L. 1976, ch. 196, § 3; L. 1992, ch. 67, § 2; L. 2001, ch. 5, § 207; L. 2010, ch. 135, § 151; July 1.



60-307 Service by publication.

60-307. Service by publication. (a) When permissible.  Service may be made by publication in any of the following cases:

(1) In an action to obtain a divorce, maintenance or an annulment of a marriage if the defendant resides outside this state or if the party with due diligence is unable to serve summons on the defendant within this state;

(2) in an action brought against a person who is a nonresident of this state or a foreign corporation having in this state property or debts owing to the person or foreign corporation sought to be taken by a provisional remedy or to be appropriated in any way;

(3) in an action, in which the defendant is a nonresident of this state or a foreign corporation or if the party with due diligence is unable to serve summons on the defendant in this state:

(A) Which relates to or the subject of which is real or personal property in this state, if any defendant has or claims a lien or interest, vested or contingent, in the property;

(B) in which the relief demanded consists wholly or partly in excluding the defendant from any interest in the property;

(C) for partition; or

(D) for foreclosure of a lien;

(4) in an action in which the defendant, being a resident of this state, has departed from this state or from the county of the defendant's residence with the intent to delay or defraud creditors or to avoid the service of a summons, or hides in the state or county with that intent, or in an action against a domestic corporation that has not been legally dissolved, if the officers of the corporation have departed from this state or cannot be found; and

(5) in an action specified in this subsection, on any of the following who are made defendants:

(A) Unknown heirs, executors, administrators, devisees, trustees, creditors and assigns of a person alleged to be deceased;

(B) unknown spouse of a defendant;

(C) unknown officers, successors, trustees, creditor [creditors] and assigns of a defendant that is an existing, dissolved or dormant corporation;

(D) unknown executors, administrators, devisees, trustees, creditors, successors and assigns of a defendant that is or was in partnership; and

(E) unknown guardians, conservators and trustees of a defendant that is a minor or is under any legal disability.

(b) Construction and effect.  The provisions of this section are separate and permissive methods of obtaining service.  If a defendant served under this section does not appear, judgment may be rendered affecting the property, res or status within the jurisdiction of the court as to the defendant, but judgment may not be rendered against the defendant personally.

(c) Affidavit or declaration for service by publication. Before service by publication under this section can be made, a party or the party's attorney must file an affidavit or a declaration pursuant to K.S.A. 53-601, and amendments thereto, stating all of the following facts that apply:

(1) The residences of all named defendants sought to be served, if known, and the names of all defendants whose residences are unknown after reasonable effort to ascertain them and the specific efforts made to ascertain the residence;

(2) the affiant or declarant has made a reasonable but unsuccessful effort to ascertain the names and residence of any defendants sought to be served as unknown parties under subsection (a)(5) and the specific efforts made to ascertain the names and residences;

(3) the party seeking service by publication is unable to obtain service of summons on the defendants in this state; and

(4) the case is one of those mentioned in subsections (a)(1) through (a)(4).

The form of the affidavit or declaration is sufficient if in substantial compliance with the form set forth by the judicial council.  When the affidavit or declaration is filed, service may proceed by publication.

(d) Publication; contents and form of notice; actions involving property. (1) Where to publish notice. The notice must be published once a week for three consecutive weeks in a newspaper published in the county where the petition is filed and that is authorized by law to publish legal notices. If there is no newspaper published in the county, the notice may be published in a newspaper having general circulation in the county.

(2) Contents of notice. The notice must name any defendant to be served and notify the defendant and all other persons who are or may be concerned that:

(A) The defendant has been sued in a named court;

(B) the defendant must answer the petition or other pleading or otherwise defend, on or before a specified date not less than 41 days after the date the notice is first published; and

(C) if the defendant does not answer or otherwise defend, the petition or other pleading will be taken as true, and judgment, the nature of which must be stated, will be rendered accordingly.

(3) Form of notice. The notice is sufficient if in substantial compliance with the form set forth by the judicial council.

(4) Property description. When the action affects property, the notice need not expressly describe the property unless the description is otherwise required by law, but the property may be identified by reference to the pleading.

(e) Mailing copy of notice.  The party seeking service by publication must, within seven days after the first publication, mail a copy of the publication notice to each defendant whose address is stated in the affidavit or declaration for service by publication.

(f) When service complete.  Service by publication is complete when it has been made in the manner and for the time prescribed in subsections (d) and (e).  The service must be proved under subsection (c) of K.S.A. 60-312, and amendments thereto.  No judgment by default may be entered on the service until proof of service is made, approved by the court and filed.

History: L. 1963, ch. 303, 60-307; L. 1965, ch. 355, § 1; L. 1970, ch. 232, § 2; L. 1982, ch. 152, § 22; L. 1990, ch. 202, § 8; L. 1994, ch. 68, § 3; L. 2005, ch. 101, § 11; L. 2010, ch. 135, § 152; July 1.



60-308 Service outside state.

60-308. Service outside state. (a) Proof and effect. (1) Service of process may be made on any party outside this state. If on a party domiciled in this state or on a party that has submitted to the jurisdiction of the courts of this state, such service provides personal jurisdiction over that party; otherwise it provides in rem jurisdiction over specifically identified property that party has in this state.

(2) The service of process must be made: (A) In the same manner as service within this state, by an officer authorized to serve process in this state or in the state where the party is served; or (B) by a party or the party's attorney pursuant to subsection (c) of K.S.A. 60-303, and amendments thereto. No order of a court is required. The server must file an affidavit or a declaration pursuant to K.S.A. 53-601, and amendments thereto, or any other competent proof, stating the time, manner and place of service. The court may consider the affidavit, declaration or any other competent proof in determining whether service has been properly made.

(3) No default may be entered until the expiration of at least 30 days after service. A default judgment rendered on service outside this state may be set aside only on a showing that is timely and sufficient under subsection (b) of K.S.A. 60-260, and amendments thereto, to set aside a default judgment.

(b) Submitting to jurisdiction. (1) Any person, whether or not a citizen or resident of this state, who in person or through an agent or instrumentality does any of the following acts, thereby submits the person and, if an individual, the individual's representative, to the jurisdiction of the courts of this state for any claim for relief arising from the act:

(A) Transacting any business in this state;

(B) committing a tortious act in this state;

(C) owning, using or possessing real estate located in this state;

(D) contracting to insure any person, property or risk located in this state at the time of contracting;

(E) entering into an express or implied contract, by mail or otherwise, with a resident of this state to be performed in whole or in part by either party in this state;

(F) acting in this state as director, manager, trustee or other officer of any corporation organized under the laws of or having a place of business in this state or as executor or administrator of any estate in this state;

(G) causing to persons or property in this state an injury arising out of an act or omission outside this state by the defendant if, at the time of the injury, either:

(i) The defendant was engaged in solicitation or service activities in this state; or

(ii) products, materials or things processed, serviced or manufactured by the defendant anywhere were used or consumed in this state in the ordinary course of trade or use;

(H) living in a marital relationship in this state notwithstanding subsequent departure from this state, for all obligations arising for maintenance, child support or property settlement under the Kansas family law code, chapter 23 of the Kansas Statutes Annotated, and amendments thereto, if the other party to the marital relationship continues to reside in this state;

(I) serving as insurer of a person at the time of an act by the person which is the subject of an action in a court of competent jurisdiction in this state which results in judgment being taken against the person;

(J) having sexual intercourse in this state, in an action seeking to adjudge the person to be a parent of a child and in an action to require the person to provide support for a child as provided by law, if: (i) The conception of the child results from the act; and (ii) the other party to the act or the child continues to reside in this state;

(K) entering into an express or implied arrangement, whether by contract, tariff or otherwise, with a corporation or partnership residing or doing business in this state under which the corporation or partnership has supplied transportation services or communication service or equipment, including telephonic communication services, for a business or commercial user when the services supplied to the user are managed, operated or monitored in this state, provided that the person is given reasonable notice that arranging or continuing the transportation services or communication services may result in jurisdiction under this section; or

(L) having contact with this state which would support jurisdiction consistent with the constitutions of the United States and of this state.

(2) A person submits to the jurisdiction of the courts of this state for a claim for relief which did not arise in this state if substantial, continuous and systematic contact with this state is established which would support jurisdiction consistent with the constitutions of the United States and of this state.

(c) Section not exclusive. Nothing in this section affects the right to serve process in any other manner provided by law.

History: L. 1963, ch. 303, 60-308; L. 1971, ch. 195, § 1; L. 1972, ch. 221, § 1; L. 1976, ch. 253, § 1; L. 1982, ch. 152, § 23; L. 1986, ch. 215, § 16; L. 1989, ch. 178, § 1; L. 1990, ch. 202, § 9; L. 2000, ch. 175, § 4; L. 2006, ch. 49, § 1; L. 2010, ch. 135, § 153; L. 2012, ch. 162, § 77; May 31.



60-309 Relief from default judgment entered on service by publication.

60-309. Relief from default judgment entered on service by publication. (a) Procedure. A party against which a judgment has been entered on service by publication in a newspaper, may, at any time within two years after its entry, move for relief from the judgment and to be allowed to defend. Before such relief may be granted, the movant must serve the motion on the adverse party, file a full answer to the petition, pay all costs if the court requires them to be paid and satisfy the court by affidavit or a declaration pursuant to K.S.A. 53-601, and amendments thereto, that the movant had no actual notice of the action in time to appear. The adverse party may present counter-affidavits or counter-declarations.

(b) Sale for value after three months. If no motion is made under subsection (a) within three months after the date the judgment was entered, a sale of property made to a purchaser for value in reliance on the judgment is not affected by a later-filed motion.

(c) Judicial sales.  If property is sold on order of sale under the judgment from which relief is sought, the sale is not affected by a motion under subsection (a).  Unless the court finds from affidavits, declarations pursuant to K.S.A. 53-601, and amendments thereto, or other evidence that actual notice was given before judgment to the parties served only by publication, the court must impound the proceeds of the sale and not distribute them until: (1)  Three months have elapsed after the date the judgment was entered; or (2)  a motion under subsection (a), if brought within the three-month period, is disposed of and the right to the impounded proceeds determined.

(d) Bond in lieu of impounding proceeds. In lieu of impounding the proceeds of sale as provided in subsection (c), any party having an interest under the judgment may give a bond, to be approved by the court, for the payment of an amount not exceeding the amount of the proceeds of sale to other persons found to be entitled to the proceeds.

History: L. 1963, ch. 303, 60-309; L. 2010, ch. 135, § 154; July 1.



60-310 Lack of service on all defendants; procedure.

60-310. Lack of service on all defendants; procedure. (a) Generally. In an action against two or more defendants, when one or more, but not all have been served, the plaintiff may proceed as follows:

(1) If the action is against defendants jointly indebted on a contract, the plaintiff may proceed against the defendants served, unless the court orders otherwise; and if the plaintiff recovers judgment, it may be entered against all the defendants jointly indebted and may be enforced only against the joint property of all defendants, and the separate property of the defendants served;

(2) if the action is against defendants severally liable, the plaintiff may, without prejudice to the plaintiff's rights against those not served, proceed against the defendants served in the same manner as if they were the only defendants.

(b)  Action against defendant not served. Nothing in this section makes a judgment against one or more defendants jointly or severally liable a bar to another action against those not served.

History: L. 1963, ch. 303, 60-310; L. 2010, ch. 135, § 155; L. 2011, ch. 48, § 15; July 1.



60-311 Where process may be served.

60-311. Where process may be served. All process issued in this state may be served anywhere in this state and, when authorized by law, may be served outside this state.

History: L. 1963, ch. 303, 60-311; L. 1990, ch. 202, § 10; L. 2010, ch. 135, § 156; July 1.



60-312 Proof of service.

60-312. Proof of service. Proof of service must be filed with the court and made as follows:

(a) Personal and residence service. (1) Every officer to whom summons or other process is delivered for service must make a statement subject to penalty of perjury as provided in K.S.A. 2015 Supp. 21-5903, and amendments thereto, as to the time, place and manner of service.

(2) If process is delivered to a person, other than an officer, for service, the person must make an affidavit or a declaration pursuant to K.S.A. 53-601, and amendments thereto, as to the time, place and manner of service.

(b) Service by return receipt delivery. Service by return receipt delivery must be proved in the manner provided by subsection (c) of K.S.A. 60-303, and amendments thereto.

(c) Publication service. Service by publication must be proved by an affidavit or a declaration pursuant to K.S.A. 53-601, and amendments thereto, showing the dates on which and the newspaper in which notice was published. A copy of the notice must be filed with the affidavit or declaration. When mailing of copies of the publication notice is required by subsection (e) of K.S.A. 60-307, and amendments thereto, the proof of mailing must be by affidavit or by declaration pursuant to K.S.A. 53-601, and amendments thereto, of the person who mailed the copies. If mailing was by certified mail, the return receipt must be filed with the affidavit or declaration.

(d) Time for return. An officer or other person receiving a summons or other process for service must file a return of service not later than 14 days after the service is effected. If the summons or other process cannot be served it must be returned to the court within 30 days after the date issued with a statement of the reason for the failure to serve it, except the court may extend the time for service up to 90 days after the date issued. Upon receipt of the return on any summons or other process, the clerk must serve a copy of the return on the attorney for the party requesting issuance of the summons or other process or, if the party has no attorney, on the requesting party.

History: L. 1963, ch. 303, 60-312; L. 1969, ch. 283, § 1; L. 1970, ch. 235, § 2; amended by Supreme Court order dated July 28, 1976; L. 1986, ch. 215, § 17; L. 1990, ch. 202, § 11; L. 1998, ch. 100, § 1; L. 2000, ch. 175, § 5; L. 2010, ch. 135, § 157; L. 2011, ch. 30, § 214; July 1.



60-313 Process, return of proof of service; amendment.

60-313. Process, return of proof of service; amendment. The court may allow any process, return or proof of service to be amended, unless it clearly appears that material prejudice would result to the substantial rights of the party against whom the process issued.

History: L. 1963, ch. 303, 60-313; L. 2010, ch. 135, § 158; July 1.






Article 4 RULES OF EVIDENCE

60-401 Definitions.

60-401. Definitions. As used in this article unless the context otherwise requires:

(a) "Evidence" is the means from which inferences may be drawn as a basis of proof in duly constituted judicial or fact-finding tribunals, and includes testimony in the form of opinion, and hearsay.

(b) "Relevant evidence" means evidence having any tendency in reason to prove any material fact.

(c) "Proof" is all of the evidence before the trier of the fact relevant to a fact in issue which tends to prove the existence or non-existence of such fact.

(d) "Burden of proof" means the obligation of a party to meet the requirements of a rule of law that the fact be proven either by a preponderance of the evidence or by clear and convincing evidence or beyond a reasonable doubt, as the case may be. Burden of proof is synonymous with "burden of persuasion."

(e) "Burden of producing evidence" means the obligation of a party to introduce evidence when necessary to avoid the risk of a directed verdict or peremptory finding against him or her on a material issue of fact.

(f) "Conduct" includes all active and passive behavior, both verbal and nonverbal.

(g) "The hearing" unless some other is indicated by the context of the rule where the term is used, means the hearing at which the question under a rule is raised, and not some earlier or later hearing.

(h) "Finding of fact" means the determination from proof or judicial notice of the existence of a fact as a basis for a ruling on evidence. A ruling implies a supporting finding of fact.

(i) "Guardian" means guardian as defined by K.S.A. 77-201 (32nd) and also includes the person, committee, or other representative authorized by the law of any other jurisdiction to protect the person of any individual under disability imposed by law.

(j) "Judge" means member or members or representative or representatives of a court conducting a trial or hearing at which evidence is introduced.

(k) "Trier of fact" includes a jury, or a judge when he or she is trying an issue of fact other than one relating to the admissibility of evidence.

(l) "Verbal" includes both oral and written words.

(m) "Writing" means handwriting, typewriting, printing, photostating, photographing and every other means of recording upon any tangible thing any form or communication or representation, including letters, words, pictures, sounds, or symbols, or combinations thereof.

(n) "Conservator" means conservator as defined by K.S.A. 77-201 (34th) and also includes the person, committee, or other representative authorized by the law of any other jurisdiction to protect the property or estate of any individual under disability imposed by law.

History: L. 1963, ch. 303, 60-401; L. 1965, ch. 354, § 6; Jan. 1, 1966.



60-402 Scope of rules.

60-402. Scope of rules. Except to the extent to which they may be relaxed by other procedural rule or statute applicable to the specific situation, the rules set forth in this article shall apply in every proceeding, both criminal and civil, conducted by or under the supervision of a court, in which evidence is produced.

History: L. 1963, ch. 303, 60-402; Jan. 1, 1964.



60-403 Exclusionary rules not to apply to undisputed matter.

60-403. Exclusionary rules not to apply to undisputed matter. If upon the hearing there is no bona fide dispute between the parties as to a material fact, such fact may be proved by any relevant evidence, and exclusionary rules shall not apply, subject, however, to K.S.A. 60-445 and any valid claim of privilege.

History: L. 1963, ch. 303, 60-403; Jan. 1, 1964.



60-404 Effect of erroneous admission of evidence.

60-404. Effect of erroneous admission of evidence. A verdict or finding shall not be set aside, nor shall the judgment or decision based thereon be reversed, by reason of the erroneous admission of evidence unless there appears of record objection to the evidence timely interposed and so stated as to make clear the specific ground of objection.

History: L. 1963, ch. 303, 60-404; Jan. 1, 1964.



60-405 Effect of erroneous exclusion of evidence.

60-405. Effect of erroneous exclusion of evidence. A verdict or finding shall not be set aside, nor shall the judgment or decision based thereon be reversed, by reason of the erroneous exclusion of evidence unless it appears of record that the proponent of the evidence either made known the substance of the evidence in a form and by a method approved by the judge, or indicated the substance of the expected evidence by questions indicating the desired answers.

History: L. 1963, ch. 303, 60-405; Jan. 1, 1964.



60-406 Limited admissibility.

60-406. Limited admissibility. When relevant evidence is admissible as to one party or for one purpose and is inadmissible as to other parties or for another purpose, the judge upon request shall restrict the evidence to its proper scope and instruct the jury accordingly.

History: L. 1963, ch. 303, 60-406; Jan. 1, 1964.



60-407 General abolition of disqualifications and privileges of witnesses, and of exclusionary rules.

60-407. General abolition of disqualifications and privileges of witnesses, and of exclusionary rules. Except as otherwise provided by statute (a) every person is qualified to be a witness, and (b) no person has a privilege to refuse to be a witness, and (c) no person is disqualified to testify to any matter, and (d) no person has a privilege to refuse to disclose any matter or to produce any object or writing, and (e) no person has a privilege that another shall not be a witness or shall not disclose any matter or shall not produce any object or writing, and (f) all relevant evidence is admissible.

History: L. 1963, ch. 303, 60-407; Jan. 1, 1964.



60-408 Preliminary inquiry by judge.

60-408. Preliminary inquiry by judge. When the qualification of a person to be a witness, or the admissibility of evidence, or the existence of a privilege is stated in this article to be subject to a condition, and the fulfillment of the condition is in issue, the issue is to be determined by the judge, and he or she shall indicate to the parties which one has the burden of producing evidence and the burden of proof on such issue as implied by the section under which the question arises. The judge may hear and determine such matters out of the presence or hearing of the jury, except that on the admissibility of a confession of the accused in a criminal case, the judge, if requested, shall hear and determine the question out of the presence and hearing of the jury. But this section shall not be construed to limit the right of a party to introduce before the jury evidence relevant to weight or credibility.

History: L. 1963, ch. 303, 60-408; Jan. 1, 1964.



60-409 Facts which must or may be judicially noticed.

60-409. Facts which must or may be judicially noticed. (a) Judicial notice shall be taken without request by a party, of the common law, constitutions and public statutes in force in every state, territory and jurisdiction of the United States, and of such specific facts and propositions of generalized knowledge as are so universally known that they cannot reasonably be the subject of dispute.

(b) Judicial notice may be taken without request by a party, of (1) private acts and resolutions of the Congress of the United States and of the legislature of this state, and duly enacted ordinances and duly published regulations of governmental subdivisions or agencies of this state, and (2) the laws of foreign countries and (3) such facts as are so generally known or of such common notoriety within the territorial jurisdiction of the court that they cannot reasonably be the subject of dispute, and (4) specific facts and propositions of generalized knowledge which are capable of immediate and accurate determination by resort to easily accessible sources of indisputable accuracy.

(c) Judicial notice shall be taken of each matter specified in subsection (b) of this section if a party requests it and (1) furnishes the judge sufficient information to enable him or her properly to comply with the request and (2) has given each adverse party such notice as the judge may require to enable the adverse party to prepare to meet the request.

History: L. 1963, ch. 303, 60-409; Jan. 1, 1964.



60-410 Determination as to propriety of judicial notice and tenor of matter noticed.

60-410. Determination as to propriety of judicial notice and tenor of matter noticed. (a) The judge shall afford each party reasonable opportunity to present to him or her information relevant to the propriety of taking judicial notice of a matter or to the tenor of the matter to be noticed.

(b) In determining the propriety of taking judicial notice of a matter or the tenor thereof, (1) the judge may consult and use any source of pertinent information, whether or not furnished by a party; and (2) no exclusionary rule except a valid claim of privilege shall apply.

(c) If the information possessed by or readily available to the judge, whether or not furnished by the parties, fails to convince the judge that a matter falls clearly within K.S.A. 60-409, or if it is insufficient to enable him or her to notice the matter judicially, he or she shall decline to take judicial notice thereof.

(d) In any event the determination either by judicial notice or from evidence of the applicability and the tenor of any matter of common law, constitutional law, or of any statute, private act, resolution, ordinance or regulation falling within K.S.A. 60-409, shall be a matter for the judge and not for the jury.

History: L. 1963, ch. 303, 60-410; Jan. 1, 1964.



60-411 Instructing the trier of fact as to matter judicially noticed.

60-411. Instructing the trier of fact as to matter judicially noticed. If a matter judicially noticed is other than the common law or constitution or public statutes of this state, the judge shall indicate for the record the matter which is judicially noticed and if the matter would otherwise have been for determination by a trier of fact other than the judge, he or she shall instruct the trier of the fact to accept as a fact the matter so noticed.

History: L. 1963, ch. 303, 60-411; Jan. 1, 1964.



60-412 Judicial notice in proceedings subsequent to trial.

60-412. Judicial notice in proceedings subsequent to trial. (a) The failure or refusal of the judge to take judicial notice of a matter, or to instruct the trier of fact with respect to the matter, shall not preclude the judge from taking judicial notice of the matter in subsequent proceedings in the action.

(b) The rulings of the judge under K.S.A. 60-409, 60-410 and 60-411 are subject to review as are other rulings under the provisions of this article.

(c) The reviewing court in its discretion may take judicial notice of any matter specified in K.S.A. 60-409 whether or not judicially noticed by the judge.

(d) A judge or a reviewing court taking judicial notice under subsection (a) or (c) of this section of matter not theretofore so noticed in the action shall afford the parties reasonable opportunity to present information relevant to the propriety of taking such judicial notice and to the tenor of the matter to be noticed.

History: L. 1963, ch. 303, 60-412; Jan. 1, 1964.



60-413 Definition.

60-413. Definition. A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.

History: L. 1963, ch. 303, 60-413; Jan. 1, 1964.



60-414 Effect of presumptions.

60-414. Effect of presumptions. Subject to K.S.A. 60-416, and except for presumptions which are conclusive or irrefutable under the rules of law from which they arise, (a) if the facts from which the presumption is derived have any probative value as evidence of the existence of the presumed fact, the presumption continues to exist and the burden of establishing the nonexistence of the presumed fact is upon the party against whom the presumption operates; (b) if the facts from which the presumption arises have no probative value as evidence of the presumed fact, the presumption does not exist when evidence is introduced which would support a finding of the nonexistence of the presumed fact, and the fact which would otherwise be presumed shall be determined from the evidence exactly as if no presumption was or had ever been involved.

History: L. 1963, ch. 303, 60-414; Jan. 1, 1964.



60-415 Inconsistent presumptions.

60-415. Inconsistent presumptions. If two presumptions arise which are conflicting with each other the judge shall apply the presumption which is founded on the weightier consideration of policy and logic. If there is no such preponderance both presumptions shall be disregarded.

History: L. 1963, ch. 303, 60-415; Jan. 1, 1964.



60-416 Burden of proof not relaxed as to some presumptions.

60-416. Burden of proof not relaxed as to some presumptions. A presumption, which by a rule of law may be overcome only by proof beyond a reasonable doubt, or by clear and convincing evidence, shall not be affected by K.S.A. 60-414 or 60-415 and the burden of proof to overcome it continues on the party against whom the presumption operates.

History: L. 1963, ch. 303, 60-416; Jan. 1, 1964.



60-417 Disqualification of witness; interpreters.

60-417. Disqualification of witness; interpreters. A person is disqualified to be a witness if the judge finds that (a) the proposed witness is incapable of expressing himself or herself concerning the matter so as to be understood by the judge and jury either directly or through interpretation by one who can understand him or her, or (b) the proposed witness is incapable of understanding the duty of a witness to tell the truth. An interpreter is subject to all the provisions of this article relating to witnesses.

History: L. 1963, ch. 303, 60-417; Jan. 1, 1964.



60-418 Oath.

60-418. Oath. Every witness before testifying shall be required to express his or her purpose to testify by the oath or affirmation required by law.

History: L. 1963, ch. 303, 60-418; Jan. 1, 1964.



60-419 Prerequisites of knowledge and experience.

60-419. Prerequisites of knowledge and experience. As a prerequisite for the testimony of a witness on a relevant or material matter, there must be evidence that he or she has personal knowledge thereof, or experience, training or education if such be required. Such evidence may be by the testimony of the witness himself or herself. The judge may reject the testimony of a witness that the witness perceived a matter if the judge finds that no trier of fact could reasonably believe that the witness did perceive the matter. The judge may receive conditionally the testimony of the witness as to a relevant or material matter, subject to the evidence of knowledge, experience, training or education being later supplied in the course of the trial.

History: L. 1963, ch. 303, 60-419; Jan. 1, 1964.



60-420 Evidence generally affecting credibility.

60-420. Evidence generally affecting credibility. Subject to K.S.A. 60-421 and 60-422, for the purpose of impairing or supporting the credibility of a witness, any party including the party calling the witness may examine the witness and introduce extrinsic evidence concerning any conduct by him or her and any other matter relevant upon the issues of credibility.

History: L. 1963, ch. 303, 60-420; Jan. 1, 1964.



60-421 Limitations on evidence of conviction of crime as affecting credibility.

60-421. Limitations on evidence of conviction of crime as affecting credibility. Evidence of the conviction of a witness for a crime not involving dishonesty or false statement shall be inadmissible for the purpose of impairing his or her credibility. If the witness be the accused in a criminal proceeding, no evidence of his or her conviction of a crime shall be admissible for the sole purpose of impairing his or her credibility unless the witness has first introduced evidence admissible solely for the purpose of supporting his or her credibility.

History: L. 1963, ch. 303, 60-421; Jan. 1, 1964.



60-422 Further limitations on admissibility of evidence affecting credibility.

60-422. Further limitations on admissibility of evidence affecting credibility. As affecting the credibility of a witness (a) in examining the witness as to a statement made by him or her in writing inconsistent with any part of his or her testimony it shall not be necessary to show or read to the witness any part of the writing provided that if the judge deems it feasible the time and place of the writing and the name of the person addressed, if any, shall be indicated to the witness; (b) extrinsic evidence of prior contradictory statements, whether oral or written, made by the witness, may in the discretion of the judge be excluded unless the witness was so examined while testifying as to give him or her an opportunity to identify, explain or deny the statement; (c) evidence of traits of his or her character other than honesty or veracity or their opposites, shall be inadmissible; (d) evidence of specific instances of his or her conduct relevant only as tending to prove a trait of his or her character, shall be inadmissible.

History: L. 1963, ch. 303, 60-422; Jan. 1, 1964.



60-423 Privilege of accused.

60-423. Privilege of accused. (a) Every person has in any criminal action in which he or she is an accused a privilege not to be called as a witness and not to testify.

(b) An accused in a criminal action has a privilege to prevent his or her spouse from testifying in such action with respect to any confidential communication had or made between them while they were husband and wife, excepting only (1) in an action in which the accused is charged with (i) a crime involving the marriage relation, or (ii) a crime against the person or property of the other spouse or the child of either spouse, or (iii) a desertion of the other spouse or a child of either spouse, or (2) as to the communication, in an action in which the accused offers evidence of a communication between himself or herself and his or her spouse.

(c) An accused in a criminal action has no privilege to refuse, when ordered by the judge, to present his or her person for identification or do any act in the presence of the judge or the trier of the facts, except to refuse to be a witness against himself or herself.

History: L. 1963, ch. 303, 60-423; Jan. 1, 1964.



60-424 Definition of incrimination.

60-424. Definition of incrimination. A matter will incriminate a person within the meaning of this article if it constitutes, or forms an essential part of, or, taken in connection with other matters disclosed, is a basis for a reasonable inference of such a violation of the laws of this state as to subject the person to liability to punishment therefor, unless he or she has become for any reason permanently immune from punishment for such violation.

History: L. 1963, ch. 303, 60-424; Jan. 1, 1964.



60-425 Self-incrimination.

60-425. Self-incrimination. Subject to K.S.A. 60-423 and 60-437, every natural person has a privilege, which he or she may claim, to refuse to disclose in an action or to a public official of this state or the United States or any other state or any governmental agency or division thereof any matter that will incriminate such person.

History: L. 1963, ch. 303, 60-425; Jan. 1, 1964.



60-426 Attorney-client privilege.

60-426.  Attorney-client privilege. (a) General rule. Subject to K.S.A. 60-437, and amendments thereto, and except as otherwise provided by subsection (b), communications found by the judge to have been between an attorney and such attorney's client in the course of that relationship and in professional confidence, are privileged, and a client has a privilege: (1) If such client is the witness, to refuse to disclose any such communication; (2) to prevent such client's attorney from disclosing it; and (3) to prevent any other witness from disclosing such communication if it came to the knowledge of such witness (i) in the course of its transmittal between the client and the attorney, (ii) in a manner not reasonably to be anticipated by the client or (iii) as a result of a breach of the attorney-client relationship. The privilege may be claimed by the client in person or by such client's attorney, or if an incapacitated person, by either such person's guardian or conservator, or if deceased, by such person's personal representative.

(b) Exceptions. Such privileges shall not extend to a communication: (1) If the judge finds that sufficient evidence, aside from the communication, has been introduced to warrant a finding that the legal service was sought or obtained in order to enable or aid the commission or planning of a crime or a tort; (2) relevant to an issue between parties all of whom claim through the client, regardless of whether the respective claims are by testate or intestate succession or by inter vivos transaction; (3) relevant to an issue of breach of duty by the attorney to such attorney's client, or by the client to such client's attorney; (4) relevant to an issue concerning an attested document of which the attorney is an attesting witness; or (5) relevant to a matter of common interest between two or more clients if made by any of them to an attorney whom they have retained in common when offered in an action between any of such clients.

(c) Definitions. As used in this section:

(1) "Client" means a person or corporation or other association that, directly or through an authorized representative, consults an attorney or attorney's representative for the purpose of retaining the attorney or securing legal service or advice from the attorney in a professional capacity; and includes an incapacitated person who, or whose guardian on behalf of the incapacitated person, so consults the attorney or the attorney's representative in behalf of the incapacitated person.

(2) "Communication" includes advice given by the attorney in the course of representing the client and includes disclosures of the client to a representative, associate or employee of the attorney incidental to the professional relationship.

(3) "Attorney" means a person authorized, or reasonably believed by the client to be authorized, to practice law in any state or nation the law of which recognizes a privilege against disclosure of confidential communications between client and attorney.

History: L. 1963, ch. 303, 60-426; L. 1965, ch. 354, § 7; L. 2011, ch. 96, § 2; July 1.



60-426a Attorney-client privilege and work product; limitations on waiver.

60-426a. Attorney-client privilege and work product; limitations on waiver. The following provisions apply, in the circumstances set out, to disclosure of a communication or information covered by the attorney-client privilege or work-product protection.

(a) Disclosure made in a court or agency proceeding; scope of waiver. When the disclosure is made in a court or agency proceeding and waives the attorney-client privilege or work-product protection, the waiver extends to an undisclosed communication or information in any proceeding only if:

(1) The waiver is intentional;

(2) the disclosed and undisclosed communications or information concern the same subject matter; and

(3) they ought in fairness be considered together.

(b) Inadvertent disclosure. When made in a court or agency proceeding, the disclosure does not operate as a waiver in any proceeding if:

(1) The disclosure is inadvertent;

(2) the holder of the privilege or protection took reasonable steps to prevent disclosure; and

(3) the holder promptly took reasonable steps to rectify the error, including, if applicable, following subsection (b)(7)(B) of K.S.A. 60-226, and amendments thereto.

(c) Disclosure made in a non-Kansas proceeding. When the disclosure is made in a non-Kansas proceeding and is not the subject of a court order concerning waiver, the disclosure does not operate as a waiver in a Kansas proceeding if the disclosure:

(1) Would not be a waiver under this section if it had been made in a Kansas proceeding; or

(2) is not a waiver under the law of the jurisdiction where the disclosure occurred.

(d) Controlling effect of a court order. A court may order that the privilege or protection is not waived by disclosure connected with the litigation pending before the court, in which event the disclosure is also not a waiver in any other proceeding.

(e) Controlling effect of a party agreement. An agreement on the effect of disclosure in a proceeding is binding only on the parties to the agreement, unless it is incorporated into a court order.

(f) Definitions. As used in this section:

(1) "Attorney-client privilege" means the protection that applicable law provides for confidential attorney-client communications.

(2) "Work-product protection" means the protection that applicable law provides for tangible material, or its intangible equivalent, prepared in anticipation of litigation or for trial.

History: L. 2011, ch. 96, § 1; July 1.



60-427 Physician-patient privilege.

60-427. Physician-patient privilege. (a) As used in this section:

(1) "Patient" means a person who, for the sole purpose of securing preventive, palliative, or curative treatment, or a diagnosis preliminary to such treatment, of such person's physical or mental condition, consults a physician, or submits to an examination by a physician.

(2) "Physician" means a person licensed or reasonably believed by the patient to be licensed to practice medicine or one of the healing arts as defined in K.S.A. 65-2802, and amendments thereto, in the state or jurisdiction in which the consultation or examination takes place.

(3) "Holder of the privilege" means the patient while alive and not under guardianship or conservatorship or the guardian or conservator of the patient, or the personal representative of a deceased patient.

(4) "Confidential communication between physician and patient" means such information transmitted between physician and patient, including information obtained by an examination of the patient, as is transmitted in confidence and by a means which, so far as the patient is aware, discloses the information to no third persons other than those reasonably necessary for the transmission of the information or the accomplishment of the purpose for which it is transmitted.

(b) Except as provided by subsections (c), (d), (e) and (f), a person, whether or not a party, has a privilege in a civil action or in a prosecution for a misdemeanor, other than a prosecution for a violation of K.S.A. 8-2,144 or 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, or a city ordinance or county resolution which prohibits the acts prohibited by those statutes, to refuse to disclose, and to prevent a witness from disclosing, a communication, if the person claims the privilege and the judge finds that: (1) The communication was a confidential communication between patient and physician; (2) the patient or the physician reasonably believed the communication necessary or helpful to enable the physician to make a diagnosis of the condition of the patient or to prescribe or render treatment therefor; (3) the witness (i) is the holder of the privilege, (ii) at the time of the communication was the physician or a person to whom disclosure was made because reasonably necessary for the transmission of the communication or for the accomplishment of the purpose for which it was transmitted or (iii) is any other person who obtained knowledge or possession of the communication as the result of an intentional breach of the physician's duty of nondisclosure by the physician or the physician's agent or servant; and (4) the claimant is the holder of the privilege or a person authorized to claim the privilege for the holder of the privilege.

(c) There is no privilege under this section as to any relevant communication between the patient and the patient's physician: (1) Upon an issue of the patient's condition in an action to commit the patient or otherwise place the patient under the control of another or others because of alleged incapacity or mental illness, in an action in which the patient seeks to establish the patient's competence or in an action to recover damages on account of conduct of the patient which constitutes a criminal offense other than a misdemeanor; (2) upon an issue as to the validity of a document as a will of the patient; or (3) upon an issue between parties claiming by testate or intestate succession from a deceased patient.

(d) There is no privilege under this section in an action in which the condition of the patient is an element or factor of the claim or defense of the patient or of any party claiming through or under the patient or claiming as a beneficiary of the patient through a contract to which the patient is or was a party.

(e) There is no privilege under this section: (1) As to blood drawn at the request of a law enforcement officer pursuant to K.S.A. 8-1001, and amendments thereto; and (2) as to information which the physician or the patient is required to report to a public official or as to information required to be recorded in a public office, unless the statute requiring the report or record specifically provides that the information shall not be disclosed.

(f) No person has a privilege under this section if the judge finds that sufficient evidence, aside from the communication has been introduced to warrant a finding that the services of the physician were sought or obtained to enable or aid anyone to commit or to plan to commit a crime or a tort, or to escape detection or apprehension after the commission of a crime or a tort.

(g) A privilege under this section as to a communication is terminated if the judge finds that any person while a holder of the privilege has caused the physician or any agent or servant of the physician to testify in any action to any matter of which the physician or the physician's agent or servant gained knowledge through the communication.

(h) Providing false information to a physician for the purpose of obtaining a prescription-only drug shall not be a confidential communication between physician and patient and no person shall have a privilege in any prosecution for unlawfully obtaining or distributing a prescription-only drug under K.S.A. 2015 Supp. 21-5708, and amendments thereto.

History: L. 1963, ch. 303, 60-427; L. 1965, ch. 354, § 8; L. 1988, ch. 210, § 1; L. 1992, ch. 99, § 2; L. 2009, ch. 32, § 52; L. 2011, ch. 105, § 30; L. 2012, ch. 172, § 36; July 1.



60-428 Marital privilege, confidential communications.

60-428. Marital privilege, confidential communications. (a) General rule. Subject to K.S.A. 60-437 and except as otherwise provided in subsections (b) and (c) of this section, a spouse who transmitted to the other the information which constitutes the communication, has a privilege during the marital relationship which he or she may claim whether or not a party to the action, to refuse to disclose and to prevent the other from disclosing communications found by the judge to have been had or made in confidence between them while husband and wife. The other spouse or either his or her guardian or conservator may claim the privilege on behalf of the spouse having the privilege.

(b) Exceptions. Neither spouse may claim such privilege (1) in an action by one spouse against the other spouse, or (2) in an action for damages for the alienation of the affections of the other, or for criminal conversation with the other, or (3) in a criminal action in which one of them is charged with a crime against the person or property of the other or of a child of either, or a crime against the person or property of a third person committed in the course of committing a crime against the other, or bigamy or adultery, or desertion of the other or of a child of either, or (4) in a criminal action in which the accused offers evidence of a communication between him or her and his or her spouse, or (5) if the judge finds that sufficient evidence, aside from the communication, has been introduced to warrant a finding that the communication was made, in whole or in part, to enable or aid anyone to commit or to plan to commit a crime or a tort.

(c) Termination. A spouse who would otherwise have a privilege under this section has no such privilege if the judge finds that such spouse while the holder of the privilege testified or caused another to testify in any action to any communication between the spouses upon the same subject matter.

History: L. 1963, ch. 303, 60-428; L. 1965, ch. 354, § 9; Jan. 1, 1966.



60-429 Penitential communication privilege.

60-429. Penitential communication privilege. (a) Definitions. As used in this section, (1) the term "duly ordained minister of religion" means a person who has been ordained, in accordance with the ceremonial ritual, or discipline of a church, religious sect, or organization established on the basis of a community of faith and belief, doctrines and practices of a religious character, to preach and to teach the doctrines of such church, sect, or organization and to administer the rites and ceremonies thereof in public worship, and who as his or her regular and customary vocation preaches and teaches the principles of religion and administers the ordinances of public worship as embodied in the creed or principles of such church, sect, or organization; (2) the term "regular minister of religion" means one who as his or her customary vocation preaches and teaches the principles of religion of a church, a religious sect, or organization of which he or she is a member, without having been formally ordained as a minister of religion, and who is recognized by such church, sect, or organization as a regular minister; (3) the term "regular or duly ordained minister of religion" does not include a person who irregularly or incidentally preaches and teaches the principles of religion of a church, religious sect, or organization and does not include any person who may have been duly ordained a minister in accordance with the ceremonial, rite, or discipline of a church, religious sect or organization, but who does not regularly, as a vocation, teach and preach the principles of religion and administer the ordinances of public worship as embodied in the creed or principles of his or her church, sect, or organization; (4) "penitent" means a person who recognizes the existence and the authority of God and who seeks or receives from a regular or duly ordained minister of religion advice or assistance in determining or discharging his or her moral obligations, or in obtaining God's mercy or forgiveness for past culpable conduct; (5) "penitential communication" means any communication between a penitent and a regular or duly ordained minister of religion which the penitent intends shall be kept secret and confidential and which pertains to advice or assistance in determining or discharging the penitent's moral obligations, or to obtaining God's mercy or forgiveness for past culpable conduct.

(b) Privilege. A person, whether or not a party, has a privilege to refuse to disclose, and to prevent a witness from disclosing a communication if he or she claims the privilege and the judge finds that (1) the communication was a penitential communication and (2) the witness is the penitent or the minister, and (3) the claimant is the penitent, or the minister making the claim on behalf of an absent penitent.

History: L. 1963, ch. 303, 60-429; Jan. 1, 1964.



60-430 Religious belief.

60-430. Religious belief. Every person has a privilege to refuse to disclose his or her theological opinion or religious belief unless his or her adherence or nonadherence to such an opinion or belief is material to an issue in the action other than that of his or her credibility as a witness.

History: L. 1963, ch. 303, 60-430; Jan. 1, 1964.



60-431 Political vote.

60-431. Political vote. Every person has a privilege to refuse to disclose the tenor of his or her vote at a political election unless the judge finds that the vote was cast illegally.

History: L. 1963, ch. 303, 60-431; Jan. 1, 1964.



60-432 Trade secret.

60-432. Trade secret. The owner of a trade secret has a privilege, which may be claimed by the owner or his or her agent or employee, to refuse to disclose the secret and to prevent other persons from disclosing it if the judge finds that the allowance of the privilege will not tend to conceal fraud or otherwise work injustice.

History: L. 1963, ch. 303, 60-432; Jan. 1, 1964.



60-433 Secret of state.

60-433. Secret of state. (a) As used in this section, "secret of state" means information not open or theretofore officially disclosed to the public involving the public security or concerning the military or naval organization or plans of the United States, or a state or territory, or concerning international relations.

(b) A witness has a privilege to refuse to disclose a matter on the ground that it is a secret of state, and evidence of the matter is inadmissible, (1) if the judge finds that the matter is a secret of state, or (2) unless the chief officer of the department of government administering the subject matter which the secret concerns has consented that it be disclosed in the action.

History: L. 1963, ch. 303, 60-433; Jan. 1, 1964.



60-434 Official information.

60-434. Official information. (a) As used in this section, "official information" means information not open or theretofore officially disclosed to the public relating to internal security of this state or of the United States acquired by a public official of this state or the United States in the course of his or her duty, or transmitted from one such official to another in the course of duty.

(b) A witness has the privilege to refuse to disclose a matter on the ground that it is official information, and evidence of the matter is inadmissible, if the judge finds that the matter is official information, and (1) disclosure is forbidden by an act of the congress of the United States or a statute of this state, or (2) disclosure of the information in the action will be harmful to the security of the government of which the witness is an officer in a governmental capacity.

History: L. 1963, ch. 303, 60-434; Jan. 1, 1964.



60-435 Communication to grand jury.

60-435. Communication to grand jury. A witness has a privilege to refuse to disclose a communication made to a grand jury by a complainant or witness, and evidence thereof is inadmissible, unless the judge finds (a) the matter which the communication concerned was not within the function of the grand jury to investigate, or (b) the grand jury has finished its investigation, if any, of the matter, and its finding, if any, has lawfully been made public by filing it in court or otherwise, or (c) disclosure should be made in the interests of justice.

History: L. 1963, ch. 303, 60-435; Jan. 1, 1964.



60-436 Identity of informer.

60-436. Identity of informer. A witness has a privilege to refuse to disclose the identity of a person who has furnished information purporting to disclose a violation of a provision of the laws of this state or of the United States to a representative of the state or the United States or a governmental division thereof, charged with the duty of enforcing that provision, or to a member of a crime stoppers chapter recognized by the Kansas state crime stoppers organization, and evidence thereof is inadmissible, unless the judge finds that: (a) the identity of the person furnishing the information has already been otherwise disclosed; or (b) disclosure of such person's identity is essential to assure a fair determination of the issues.  The privilege extends to documenting records as well as testimony.

History: L. 1963, ch. 303, 60-436; L. 1994, ch. 326, § 1; July 1.



60-437 Waiver of privilege by contract or previous disclosure.

60-437. Waiver of privilege by contract or previous disclosure. A person who would otherwise have a privilege to refuse to disclose or to prevent another from disclosing a specified matter has no such privilege with respect to that matter if the judge finds that such person or any other person while the holder of the privilege has (a) contracted with a party against whom the privilege is claimed that he or she would not claim the privilege or, (b) without coercion, or without any trickery, deception, or fraud practiced against him or her, and with knowledge of the privilege, made disclosure of any part of the matter or consented to such a disclosure made by anyone.

History: L. 1963, ch. 303, 60-437; Jan. 1, 1964.



60-438 Admissibility of disclosure wrongfully compelled.

60-438. Admissibility of disclosure wrongfully compelled. Evidence of a statement or other disclosure is inadmissible against the holder of the privilege if the judge finds that he or she had and claimed a privilege to refuse to make the disclosure but was nevertheless required to make it.

History: L. 1963, ch. 303, 60-438; Jan. 1, 1964.



60-439 Reference to exercise of privilege; presumption and adverse inference not permitted.

60-439. Reference to exercise of privilege; presumption and adverse inference not permitted. If a privilege is exercised not to testify or to prevent another from testifying, either in the action or with respect to particular matters, or to refuse to disclose or to prevent another from disclosing any matter, the judge and counsel may not comment thereon, no presumption shall arise with respect to the exercise of the privilege, and the trier of fact may not draw any adverse inference therefrom. In those jury cases wherein the right to exercise a privilege, as herein provided, may be misunderstood and unfavorable inferences drawn by the trier of the fact, or may be impaired in the particular case, the court, at the request of the party exercising the privilege, may instruct the jury in support of such privilege.

History: L. 1963, ch. 303, 60-439; L. 1967, ch. 323, § 1; July 1.



60-440 Effect of error in overruling claim of privilege.

60-440. Effect of error in overruling claim of privilege. A party may predicate error on a ruling disallowing a claim of privilege only if such party is the holder of the privilege.

History: L. 1963, ch. 303, 60-440; Jan. 1, 1964.



60-441 Evidence to test a verdict or indictment.

60-441. Evidence to test a verdict or indictment. Upon an inquiry as to the validity of a verdict or an indictment no evidence shall be received to show the effect of any statement, conduct, event or condition upon the mind of a juror as influencing him or her to assent to or dissent from the verdict or indictment or concerning the mental processes by which it was determined.

History: L. 1963, ch. 303, 60-441; Jan. 1, 1964.



60-442 Testimony by the judge.

60-442. Testimony by the judge. Against the objection of a party, the judge presiding at the trial may not testify in that trial as a witness.

History: L. 1963, ch. 303, 60-442; Jan. 1, 1964.



60-443 Testimony by a juror.

60-443. Testimony by a juror. A member of a jury sworn and empanelled in the trial of an action, may not testify in that trial as a witness.

History: L. 1963, ch. 303, 60-443; Jan. 1, 1964.



60-444 Testimony of jurors not limited except by this article.

60-444. Testimony of jurors not limited except by this article. This article shall not be construed to (a) exempt a juror from testifying as a witness to conditions or occurrences either within or outside of the jury room having a material bearing on the validity of the verdict or the indictment, except as expressly limited by K.S.A. 60-441; (b) exempt a grand juror from testifying to testimony or statements of a person appearing before the grand jury, where such testimony or statements are the subject of lawful inquiry in the action in which the juror is called to testify.

History: L. 1963, ch. 303, 60-444; Jan. 1, 1964.



60-445 Discretion of judge to exclude admissible evidence.

60-445. Discretion of judge to exclude admissible evidence. Except as in this article otherwise provided, the judge may in his or her discretion exclude evidence if he or she finds that its probative value is substantially outweighed by the risk that its admission will unfairly and harmfully surprise a party who has not had reasonable opportunity to anticipate that such evidence would be offered.

History: L. 1963, ch. 303, 60-445; Jan. 1, 1964.



60-446 Character — manner of proof.

60-446. Character — manner of proof. When a person's character or a trait of his or her character is in issue, it may be proved by testimony in the form of opinion, evidence of reputation, or evidence of specific instances of the person's conduct, subject, however, to the limitations of K.S.A. 60-447 and 60-448.

History: L. 1963, ch. 303, 60-446; Jan. 1, 1964.



60-447 Character trait as proof of conduct.

60-447. Character trait as proof of conduct. Subject to K.S.A. 60-448 when a trait of a person's character is relevant as tending to prove conduct on a specified occasion, such trait may be proved in the same manner as provided by K.S.A. 60-446, except that (a) evidence of specific instances of conduct other than evidence of conviction of a crime which tends to prove the trait to be bad shall be inadmissible, and (b) in a criminal action evidence of a trait of an accused's character as tending to prove guilt or innocence of the offense charged, (i) may not be excluded by the judge under K.S.A. 60-445 if offered by the accused to prove innocence, and (ii) if offered by the prosecution to prove guilt, may be admitted only after the accused has introduced evidence of his or her good character.

History: L. 1963, ch. 303, 60-447; Jan. 1, 1964.



60-448 Character trait for care or skill.

60-448. Character trait for care or skill. Evidence of a trait of a person's character with respect to care or skill is inadmissible as tending to prove the quality of his or her conduct on a specified occasion.

History: L. 1963, ch. 303, 60-448; Jan. 1, 1964.



60-449 Habit or custom to prove specific behavior.

60-449. Habit or custom to prove specific behavior. Evidence of habit or custom is relevant to an issue of behavior on a specified occasion, but is admissible on that issue only as tending to prove that the behavior on such occasion conformed to the habit or custom.

History: L. 1963, ch. 303, 60-449; Jan. 1, 1964.



60-450 Opinion and specific instances of behavior to prove habit or custom.

60-450. Opinion and specific instances of behavior to prove habit or custom. Testimony in the form of opinion is admissible on the issue of habit or custom. Evidence of specific instances of behavior is admissible to prove habit or custom if the evidence is of a sufficient number of such instances to warrant a finding of such habit or custom.

History: L. 1963, ch. 303, 60-450; Jan. 1, 1964.



60-451 Subsequent remedial conduct.

60-451. Subsequent remedial conduct. When after the occurrence of an event remedial or precautionary measures are taken, which, if taken previously would have tended to make the event less likely to occur, evidence of such subsequent measures is not admissible to prove negligence or culpable conduct in connection with the event.

History: L. 1963, ch. 303, 60-451; Jan. 1, 1964.



60-452 Offer to compromise and the like, not evidence of liability.

60-452. Offer to compromise and the like, not evidence of liability. Evidence that a person has, in compromise or from humanitarian motives furnished or offered or promised to furnish money, or any other thing, act or service to another who has sustained or claims to have sustained loss or damage, is inadmissible to prove his or her liability for the loss or damage of any part of it. This section shall not affect the admissibility of evidence (a) of partial satisfaction of an asserted claim on demand without questioning its validity, as tending to prove the validity of the claim, or (b) of a debtor's payment or promise to pay all or a part of his or her pre-existing debt as tending to prove the creation of a new duty on his or her part, or a revival of his or her pre-existing duty.

History: L. 1963, ch. 303, 60-452; Jan. 1, 1964.



60-452a Dispute resolution; confidentiality.

60-452a. Dispute resolution; confidentiality. (a) All verbal or written information transmitted between any party to a dispute and a neutral person conducting the proceeding, or the staff of an approved program under K.S.A. 5-501 et seq., and amendments thereto, shall be confidential communications. No admission, representation or statement made in the proceeding shall be admissible as evidence or subject to discovery. A neutral person shall not be subject to process requiring the disclosure of any matter discussed during the proceedings unless all the parties consent to a waiver. Any party and the neutral person or staff of an approved program conducting the proceeding, participating in the proceeding has a privilege in any action to refuse to disclose, and to prevent a witness from disclosing, any communication made in the course of the proceeding. The privilege may be claimed by the party or the neutral person or anyone the party or the neutral person authorizes to claim the privilege.

(b) The confidentiality and privilege requirements of this section shall not apply to:

(1) Information that is reasonably necessary to allow investigation of or action for ethical violations against the neutral person conducting the proceeding or for the defense of the neutral person or staff of an approved program conducting the proceeding in an action against the neutral person or staff of an approved program if the action is filed by a party to the proceeding;

(2) any information that the neutral person is required to report under K.S.A. 2015 Supp. 38-2223, and amendments thereto;

(3) any information that is reasonably necessary to stop the commission of an ongoing crime or fraud or to prevent the commission of a crime or fraud in the future for which there was an expressed intent to commit such crime or fraud;

(4) any information that the neutral person is required to report or communicate under the specific provisions of any statute or in order to comply with orders of the court; or

(5) any report to the court that a party has issued a threat of physical violence against a party, a party's dependent or family member, the mediator or an officer or employee of the court with the apparent intention of carrying out such threat.

History: L. 1984, ch. 212, § 1; L. 1996, ch. 129, § 4; L. 1999, ch. 157, § 3; L. 2006, ch. 200, § 106; Jan. 1, 2007.



60-453 Offer to discount claim, not evidence of invalidity.

60-453. Offer to discount claim, not evidence of invalidity. Evidence that a person has accepted or offered or promised to accept a sum of money or any other thing, act or service in satisfaction of a claim, is inadmissible to prove the invalidity of the claim or any part of it.

History: L. 1963, ch. 303, 60-453; Jan. 1, 1964.



60-454 Liability insurance.

60-454. Liability insurance. Evidence that a person was, at the time a harm was suffered by another, insured wholly or partially against loss arising from liability for that harm is inadmissible as tending to prove negligence or other wrongdoing.

History: L. 1963, ch. 303, 60-454; Jan. 1, 1964.



60-455 Other crimes or civil wrongs.

60-455. Other crimes or civil wrongs. (a) Subject to K.S.A. 60-447, and amendments thereto, evidence that a person committed a crime or civil wrong on a specified occasion, is inadmissible to prove such person's disposition to commit crime or civil wrong as the basis for an inference that the person committed another crime or civil wrong on another specified occasion.

(b) Subject to K.S.A. 60-445 and 60-448, and amendments thereto, such evidence is admissible when relevant to prove some other material fact including motive, opportunity, intent, preparation, plan, knowledge, identity or absence of mistake or accident.

(c) Subject to K.S.A. 60-445 and 60-448, and amendments thereto, in any criminal action other than a criminal action in which the defendant is accused of a sex offense under articles 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or articles 54, 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6104, 21-6325, 21-6326 or 21-6419 through 21-6422, and amendments thereto, such evidence is admissible to show the modus operandi or general method used by a defendant to perpetrate similar but totally unrelated crimes when the method of committing the prior acts is so similar to that utilized in the current case before the court that it is reasonable to conclude the same individual committed both acts.

(d) Except as provided in K.S.A. 60-445, and amendments thereto, in a criminal action in which the defendant is accused of a sex offense under articles 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or articles 54, 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6104, 21-6325, 21-6326 or 21-6419 through 21-6422, and amendments thereto, evidence of the defendant's commission of another act or offense of sexual misconduct is admissible, and may be considered for its bearing on any matter to which it is relevant and probative.

(e) In a criminal action in which the prosecution intends to offer evidence under this rule, the prosecuting attorney shall disclose the evidence to the defendant, including statements of witnesses, at least 10 days before the scheduled date of trial or at such later time as the court may allow for good cause.

(f) This rule shall not be construed to limit the admission or consideration of evidence under any other rule or to limit the admissibility of the evidence of other crimes or civil wrongs in a criminal action under a criminal statute other than in articles 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or articles 54, 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6104, 21-6325, 21-6326 or 21-6419 through 21-6422, and amendments thereto.

(g) As used in this section, an "act or offense of sexual misconduct" includes:

(1) Any conduct proscribed by article 35 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6419 through 21-6422, and amendments thereto;

(2) the sexual gratification component of aggravated human trafficking, as described in K.S.A. 21-3447(a)(1)(B) or (a)(2), prior to its repeal, or K.S.A. 2015 Supp. 21-5426(b)(1)(B) or (b)(2), and amendments thereto;

(3) exposing another to a life threatening communicable disease, as described in K.S.A. 21-3435(a)(1), prior to its repeal, or K.S.A. 2015 Supp. 21-5424(a)(1), and amendments thereto;

(4) incest, as described in K.S.A. 21-3602, prior to its repeal, or K.S.A. 2015 Supp. 21-5604(a), and amendments thereto;

(5) aggravated incest, as described in K.S.A. 21-3603, prior to its repeal, or K.S.A. 2015 Supp. 21-5604(b), and amendments thereto;

(6) contact, without consent, between any part of the defendant's body or an object and the genitals, mouth or anus of the victim;

(7) contact, without consent, between the genitals, mouth or anus of the defendant and any part of the victim's body;

(8) deriving sexual pleasure or gratification from the infliction of death, bodily injury or physical pain to the victim;

(9) an attempt, solicitation or conspiracy to engage in conduct described in paragraphs (1) through (8); or

(10) any federal or other state conviction of an offense, or any violation of a city ordinance or county resolution, that would constitute an offense under article 35 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6419 through 21-6422, and amendments thereto, the sexual gratification component of aggravated human trafficking, as described in K.S.A. 21-3447(a)(1)(B) or (a)(2), prior to its repeal, or K.S.A. 2015 Supp. 21-5426(b)(1)(B) or (b)(2), and amendments thereto; incest, as described in K.S.A. 21-3602, prior to its repeal, or K.S.A. 2015 Supp. 21-5604(a), and amendments thereto; or aggravated incest, as described in K.S.A. 21-3603, prior to its repeal, or K.S.A. 2015 Supp. 21-5604(b), and amendments thereto, or involved conduct described in paragraphs (6) through (9).

(h) If any provisions of this section or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this section which can be given effect without the invalid provisions or application. To this end the provisions of this section are severable.

History: L. 1963, ch. 303, 60-455; L. 2009, ch. 103, § 12; L. 2011, ch. 30, § 215; L. 2015, ch. 94, § 20; July 1.



60-456 Testimony in form of opinion or inferences.

60-456. Testimony in form of opinion or inferences. (a) If the witness is not testifying as an expert, the testimony in the form of opinions or inferences is limited to such opinions or inferences as the judge finds: (1) Are rationally based on the perception of the witness; (2) are helpful to a clearer understanding of the testimony of the witness; and (3) are not based on scientific, technical or other specialized knowledge within the scope of subsection (b).

(b) If scientific, technical or other specialized knowledge will help the trier of fact to understand the evidence or to determine a fact in issue, a witness who is qualified as an expert by knowledge, skill, experience, training or education may testify thereto in the form of an opinion or otherwise if: (1) The testimony is based on sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the witness has reliably applied the principles and methods to the facts of the case.

(c) Unless the judge excludes the testimony, the judge shall be deemed to have made the finding requisite to its admission.

(d) Testimony in the form of opinions or inferences otherwise admissible under this article is not objectionable because it embraces the ultimate issue or issues to be decided by the trier of the fact.

History: L. 1963, ch. 303, 60-456; L. 2014, ch. 84, § 2; July 1.



60-457 Preliminary examination for non-expert witness; pre-trial hearing for expert witness.

60-457. Preliminary examination for non-expert witness; pre-trial hearing for expert witness. (a) If a witness is not testifying as an expert, the judge may require that a witness before testifying in terms of opinion or inference be first examined concerning the facts or data upon which the opinion or inference is founded.

(b) If a witness is testifying as an expert, upon motion of a party, the court may hold a pretrial hearing to determine whether the witness qualifies as an expert and whether the witness's testimony satisfies the requirements of subsection (b) of K.S.A. 60-456, and amendments thereto. The court shall allow sufficient time for a hearing. The court shall rule on the qualifications of the witness to testify as an expert and whether or not the testimony satisfies the requirements of subsection (b) of K.S.A. 60-456, and amendments thereto. Such hearing and ruling shall be completed no later than the final pretrial conference contemplated under subsection (d) of K.S.A. 60-216, and amendments thereto.

History: L. 1963, ch. 303, 60-457; L. 2014, ch. 84, § 3; July 1.



60-458 Expert opinion or inference; facts or data relied upon, admissibility.

60-458. Expert opinion or inference; facts or data relied upon, admissibility. The facts or data in the particular case upon which an expert bases an opinion or inference may be those perceived by or made known to the expert. If of a type reasonably relied upon by experts in the particular field in forming opinions or inferences upon the subject, the facts or data need not be admissible into evidence in order for the opinion or inference to be admitted. Facts or data that are otherwise inadmissible shall not be disclosed to the jury by the proponent of the opinion or inference unless the court determines that the probative value of such facts or data in assisting the jury to evaluate the expert's opinion substantially outweighs any prejudicial effect.

History: L. 1963, ch. 303, 60-458; L. 2014, ch. 84, § 4; July 1.



60-459 Definitions.

60-459. Definitions. As used in K.S.A. 60-460, its exceptions and in this section:

(a) "Statement" means not only an oral or written expression but also nonverbal conduct of a person intended by him or her as a substitute for words in expressing the matter stated.

(b) "Declarant" is a person who makes a statement.

(c) "Perceive" means acquire knowledge through one's own senses.

(d) "Public official" of a state or territory of the United States includes an official of a political subdivision of such state or territory and of a municipality.

(e) "State" includes the District of Columbia.

(f) "A business" as used in exception K.S.A. 60-460 (m) shall include every kind of business, profession, occupation, calling or operation of institutions, whether carried on for profit or not.

(g) "Unavailable as a witness" includes situations where the witness is (1) exempted on the ground of privilege from testifying concerning the matter to which his or her statement is relevant, or (2) disqualified from testifying to the matter, or (3) unable to be present or to testify at the hearing because of death or then existing physical or mental illness, or (4) absent beyond the jurisdiction of the court to compel appearance by its process, or (5) absent from the place of hearing because the proponent of his or her statement does not know and with diligence has been unable to ascertain his or her whereabouts.

But a witness is not unavailable (1) if the judge finds that his or her exemption, disqualification, inability or absence is due to procurement or wrongdoing of the proponent of his or her statement for the purpose of preventing the witness from attending or testifying, or to the culpable neglect of such party, or (2) if unavailability is claimed under clause (4) of the preceding paragraph and the judge finds that the deposition of the declarant could have been taken by the exercise of reasonable diligence and without undue hardship, and that the probable importance of the testimony is such as to justify the expense of taking such deposition.

History: L. 1963, ch. 303, 60-459; Jan. 1, 1964.



60-460 Hearsay evidence excluded; exceptions.

60-460. Hearsay evidence excluded; exceptions. Evidence of a statement which is made other than by a witness while testifying at the hearing, offered to prove the truth of the matter stated, is hearsay evidence and inadmissible except:

(a) Previous statements of persons present. A statement previously made by a person who is present at the hearing and available for cross-examination with respect to the statement and its subject matter, provided the statement would be admissible if made by declarant while testifying as a witness.

(b) Affidavits. Affidavits, to the extent admissible by the statutes of this state.

(c) Depositions and prior testimony. Subject to the same limitations and objections as though the declarant were testifying in person, (1) testimony in the form of a deposition taken in compliance with the law of this state for use as testimony in the trial of the action in which offered or (2) if the judge finds that the declarant is unavailable as a witness at the hearing, testimony given as a witness in another action or in a preliminary hearing or former trial in the same action, or in a deposition taken in compliance with law for use as testimony in the trial of another action, when (A) the testimony is offered against a party who offered it in the party's own behalf on the former occasion or against the successor in interest of such party or (B) the issue is such that the adverse party on the former occasion had the right and opportunity for cross-examination with an interest and motive similar to that which the adverse party has in the action in which the testimony is offered, but the provisions of this subsection (c) shall not apply in criminal actions if it denies to the accused the right to meet the witness face to face.

(d) Contemporaneous statements and statements admissible on ground of necessity generally. A statement which the judge finds was made (1) while the declarant was perceiving the event or condition which the statement narrates, describes or explains, (2) while the declarant was under the stress of a nervous excitement caused by such perception or (3) if the declarant is unavailable as a witness, by the declarant at a time when the matter had been recently perceived by the declarant and while the declarant's recollection was clear and was made in good faith prior to the commencement of the action and with no incentive to falsify or to distort.

(e) Dying declarations. A statement by a person unavailable as a witness because of the person's death if the judge finds that it was made (1) voluntarily and in good faith and (2) while the declarant was conscious of the declarant's impending death and believed that there was no hope of recovery.

(f) Confessions. In a criminal proceeding as against the accused, a previous statement by the accused relative to the offense charged, but only if the judge finds that the accused (1) when making the statement was conscious and was capable of understanding what the accused said and did and (2) was not induced to make the statement (A) under compulsion or by infliction or threats of infliction of suffering upon the accused or another, or by prolonged interrogation under such circumstances as to render the statement involuntary or (B) by threats or promises concerning action to be taken by a public official with reference to the crime, likely to cause the accused to make such a statement falsely, and made by a person whom the accused reasonably believed to have the power or authority to execute the same.

(g) Admissions by parties. As against a party, a statement by the person who is the party to the action in the person's individual or a representative capacity and, if the latter, who was acting in such representative capacity in making the statement.

(h) Authorized and adoptive admissions. As against a party, a statement (1) by a person authorized by the party to make a statement or statements for the party concerning the subject of the statement or (2) of which the party with knowledge of the content thereof has, by words or other conduct, manifested the party's adoption or belief in its truth.

(i) Vicarious admissions. As against a party, a statement which would be admissible if made by the declarant at the hearing if (1) the statement concerned a matter within the scope of an agency or employment of the declarant for the party and was made before the termination of such relationship, (2) the party and the declarant were participating in a plan to commit a crime or a civil wrong and the statement was relevant to the plan or its subject matter and was made while the plan was in existence and before its complete execution or other termination or (3) one of the issues between the party and the proponent of the evidence of the statement is a legal liability of the declarant, and the statement tends to establish that liability.

(j) Declarations against interest. Subject to the limitations of exception (f), a statement which the judge finds was at the time of the assertion so far contrary to the declarant's pecuniary or proprietary interest or so far subjected the declarant to civil or criminal liability or so far rendered invalid a claim by the declarant against another or created such risk of making the declarant an object of hatred, ridicule or social disapproval in the community that a reasonable person in the declarant's position would not have made the statement unless the person believed it to be true.

(k) Voter's statements. A statement by a voter concerning the voter's qualifications to vote or the fact or content of the voter's vote.

(l) Statements of physical or mental condition of declarant. Unless the judge finds it was made in bad faith, a statement of the declarant's (1) then existing state of mind, emotion or physical sensation, including statements of intent, plan, motive, design, mental feeling, pain and bodily health, but not including memory or belief to prove the fact remembered or believed, when such a mental or physical condition is in issue or is relevant to prove or explain acts or conduct of the declarant or (2) previous symptoms, pain or physical sensation, made to a physician consulted for treatment or for diagnosis with a view to treatment, and relevant to an issue of declarant's bodily condition.

(m) Business entries and the like. Writings offered as memoranda or records of acts, conditions or events to prove the facts stated therein, if the judge finds that (1) they were made in the regular course of a business at or about the time of the act, condition or event recorded and (2) the sources of information from which made and the method and circumstances of their preparation were such as to indicate their trustworthiness.

If the procedure specified by subsection (b) of K.S.A. 60-245a for providing business records has been complied with and no party has required the personal attendance of a custodian of the records or the production of the original records, the affidavit or declaration of the custodian shall be prima facie evidence that the records satisfy the requirements of this subsection.

(n) Absence of entry in business records. Evidence of the absence of a memorandum or record from the memoranda or records of a business of an asserted act, event or condition, to prove the nonoccurrence of the act or event, or the nonexistence of the condition, if the judge finds that it was the regular course of that business to make such memoranda of all such acts, events or conditions at the time thereof or within a reasonable time thereafter and to preserve them.

(o) Content of official record. Subject to K.S.A. 60-461, and amendments thereto, (1) if meeting the requirements of authentication under K.S.A. 60-465, and amendments thereto, to prove the content of the record, a writing purporting to be a copy of an official record or of an entry therein or (2) to prove the absence of a record in a specified office, a writing made by the official custodian of the official records of the office, reciting diligent search and failure to find such record.

(p) Certificate of marriage. Subject to K.S.A. 60-461, and amendments thereto, certificates that the maker thereof performed marriage ceremonies, to prove the truth of the recitals thereof, if the judge finds that (1) the maker of the certificates, at the time and place certified as the times and places of the marriages, was authorized by law to perform marriage ceremonies and (2) the certificate was issued at that time or within a reasonable time thereafter.

(q) Records of documents affecting an interest in property. Subject to K.S.A. 60-461, and amendments thereto, the official record of a document purporting to establish or affect an interest in property, to prove the content of the original recorded document and its execution and delivery by each person by whom it purports to have been executed, if the judge finds that (1) the record is in fact a record of an office of a state or nation or of any governmental subdivision thereof and (2) an applicable statute authorized such a document to be recorded in that office.

(r) Judgment of previous conviction. Evidence of a final judgment adjudging a person guilty of a felony, to prove any fact essential to sustain the judgment.

(s) Judgment against persons entitled to indemnity. To prove the wrong of the adverse party and the amount of damages sustained by the judgment creditor, evidence of a final judgment if offered by a judgment debtor in an action in which the debtor seeks to recover partial or total indemnity or exoneration for money paid or liability incurred by the debtor because of the judgment, provided the judge finds that the judgment was rendered for damages sustained by the judgment creditor as a result of the wrong of the adverse party to the present action.

(t) Judgment determining public interest in land. To prove any fact which was essential to the judgment, evidence of a final judgment determining the interest or lack of interest of the public or of a state or nation or governmental division thereof in land, if offered by a party in an action in which any such fact or such interest or lack of interest is a material matter.

(u) Statement concerning one's own family history. A statement of a matter concerning a declarant's own birth, marriage, divorce, legitimacy, relationship by blood or marriage, race-ancestry or other similar fact of the declarant's family history, even though the declarant had no means of acquiring personal knowledge of the matter declared, if the judge finds that the declarant is unavailable.

(v) Statement concerning family history of another. A statement concerning the birth, marriage, divorce, death, legitimacy, race-ancestry, relationship by blood or marriage or other similar fact of the family history of a person other than the declarant if the judge finds that the declarant (1) was related to the other by blood or marriage, or was otherwise so intimately associated with the other's family as to be likely to have accurate information concerning the matter declared, and made the statement as upon information received from the other or from a person related by blood or marriage to the other or as upon repute in the other's family and (2) is unavailable as a witness.

(w) Statement concerning family history based on statement of another declarant. A statement of a declarant that a statement admissible under exceptions (u) or (v) was made by another declarant, offered as tending to prove the truth of the matter declared by both declarants, if the judge finds that both declarants are unavailable as witnesses.

(x) Reputation in family concerning family history. Evidence of reputation among members of a family, if the reputation concerns the birth, marriage, divorce, death, legitimacy, race-ancestry or other fact of the family history of a member of the family by blood or marriage.

(y) Reputation—boundaries, general history, family history. Evidence of reputation in a community as tending to prove the truth of the matter reputed, if the reputation concerns (1) boundaries of or customs affecting, land in the community and the judge finds that the reputation, if any, arose before controversy, (2) an event of general history of the community or of the state or nation of which the community is a part and the judge finds that the event was of importance to the community or (3) the birth, marriage, divorce, death, legitimacy, relationship by blood or marriage, or race-ancestry of a person resident in the community at the time of the reputation, or some other similar fact of the person's family history or of the person's personal status or condition which the judge finds likely to have been the subject of a reliable reputation in that community.

(z) Reputation as to character. If a trait of a person's character at a specified time is material, evidence of the person's reputation with reference thereto at a relevant time in the community in which the person then resided or in a group with which the person then habitually associated, to prove the truth of the matter reputed.

(aa) Recitals in documents affecting property. Evidence of a statement relevant to a material matter, contained in a deed of conveyance or a will or other document purporting to affect an interest in property, offered as tending to prove the truth of the matter stated, if the judge finds that (1) the matter stated would be relevant upon an issue as to an interest in the property and (2) the dealings with the property since the statement was made have not been inconsistent with the truth of the statement.

(bb) Commercial lists and the like. Evidence of statements of matters of interest to persons engaged in an occupation contained in a list, register, periodical or other published compilation, to prove the truth of any relevant matter so stated, if the judge finds that the compilation is published for use by persons engaged in that occupation and is generally used and relied upon by them.

(cc) Learned treatises. A published treatise, periodical or pamphlet on a subject of history, science or art, to prove the truth of a matter stated therein, if the judge takes judicial notice, or a witness expert in the subject testifies, that the treatise, periodical or pamphlet is a reliable authority in the subject.

(dd) Actions involving children. In a criminal proceeding or a proceeding pursuant to the revised Kansas juvenile justice code or in a proceeding to determine if a child is a child in need of care under the revised Kansas code for care of children, a statement made by a child, to prove the crime or that a child is a juvenile offender or a child in need of care, if:

(1) The child is alleged to be a victim of the crime or offense or a child in need of care; and

(2) the trial judge finds, after a hearing on the matter, that the child is disqualified or unavailable as a witness, the statement is apparently reliable and the child was not induced to make the statement falsely by use of threats or promises.

If a statement is admitted pursuant to this subsection in a trial to a jury, the trial judge shall instruct the jury that it is for the jury to determine the weight and credit to be given the statement and that, in making the determination, it shall consider the age and maturity of the child, the nature of the statement, the circumstances under which the statement was made, any possible threats or promises that might have been made to the child to obtain the statement and any other relevant factor.

(ee) Certified motor vehicle certificate of title history. Subject to K.S.A. 60-461, and amendments thereto, a certified motor vehicle certificate of title history prepared by the division of vehicles of the Kansas department of revenue.

History: L. 1963, ch. 303, 60-460; L. 1982, ch. 246, § 1; L. 1985, ch. 196, § 3; L. 1986, ch. 135, § 3; L. 1988, ch. 211, § 9; L. 1996, ch. 229, § 116; L. 2006, ch. 169, § 115; L. 2007, ch. 195, § 30; L. 2011, ch. 48, § 16; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 60-460a.



60-461 Discretion of judge under exception to exclude evidence.

60-461. Discretion of judge under exception to exclude evidence. Any writing admissible under exceptions (o), (p), (q) and (ee) of K.S.A. 60-460, and amendments thereto, shall be received only if the party offering such writing has delivered a copy of it or so much as may relate to the controversy, to each adverse party a reasonable time before trial unless the judge finds that such adverse party has not been unfairly surprised by the failure to deliver such copy.

History: L. 1963, ch. 303, 60-461; L. 1988, ch. 211, § 10; July 1.



60-462 Credibility of declarant.

60-462. Credibility of declarant. Evidence of a statement or other conduct by a declarant inconsistent with a statement received in evidence under an exception to K.S.A. 60-460, is admissible for the purpose of discrediting the declarant, though he or she had no opportunity to deny or explain such inconsistent statement. Any other evidence tending to impair or support the credibility of the declarant is admissible if it would have been admissible had the declarant been a witness.

History: L. 1963, ch. 303, 60-462; Jan. 1, 1964.



60-463 Multiple hearsay.

60-463. Multiple hearsay. A statement within the scope of an exception to K.S.A. 60-460 shall not be inadmissible on the ground that it includes a statement made by another declarant and is offered to prove the truth of the included statement if such included statement itself meets the requirements of an exception.

History: L. 1963, ch. 303, 60-463; Jan. 1, 1964.



60-464 Authentication required; ancient documents.

60-464. Authentication required; ancient documents. Authentication of a writing is required before it may be received in evidence. Authentication may be by evidence sufficient to sustain a finding of its authenticity or by any other means provided by law. If the judge finds that a writing (1) is at least thirty years old at the time it is offered, and (2) is in such condition as to create no suspicion concerning its authenticity, and (3) at the time of its discovery was in a place in which such a document, if authentic, would be likely to be found, it is sufficiently authenticated.

History: L. 1963, ch. 303, 60-464; Jan. 1, 1964.



60-465 Authentication of copies of records.

60-465. Authentication of copies of records. A writing purporting to be a copy of an official record or of an entry therein, meets the requirements of authentication if the judge finds that the writing purports to be published by authority of the nation, state or subdivision thereof, in which the record is kept or evidence has been introduced sufficient to warrant a finding that the writing is a correct copy of the record or entry. Extrinsic evidence of authenticity as a condition precedent to admissibility is not required if: (1) The office in which the record is kept is within this state and the writing is attested as a correct copy of the record or entry by a person purporting to be an officer, or a deputy of an officer, having the legal custody of the record; (2) the office in which the record is kept is within the United States or territory or insular possession subject to the dominion of the United States and the writing is attested to as required in clause (1) and authenticated by seal of the office having custody or, if that office has no seal, by a public officer having a seal and having official duties in the district or political subdivision in which the records are kept who certifies under seal that such officer has custody; or (3) the office in which the record is kept is in a foreign state or country, the writing is attested as required in clause (1) and is accompanied by a certificate that such officer has the custody of the record which certificate may be made by a secretary of an embassy or legation, consul general, consul, vice-consul, or consular agent or by any officer in the foreign service of the United States stationed in the foreign state or country in which the record is kept, and authenticated by the seal of that office.

History: L. 1963, ch. 303, 60-465; L. 1998, ch. 103, § 1; July 1.



60-465a Reproductions of original court records deemed same as original record; certified copy as evidence.

60-465a. Reproductions of original court records deemed same as original record; certified copy as evidence. The photographs, microphotographs or photographic film or prints or reproductions of the original records as authorized in K.S.A. 20-159 and amendments thereto shall be deemed to be an original record for all purposes, and may be used as evidence in all courts or administrative agencies. A copy thereof, certified in writing by the person designated by the chief judge of the judicial district as having custody of such reproduction, may be used as evidence in all courts or administrative agencies.

History: L. 1977, ch. 104, § 3; L. 1999, ch. 57, § 53; July 1.



60-466 Certificate of lack of record.

60-466. Certificate of lack of record. A writing admissible under exception (o) (2) of K.S.A. 60-460 is authenticated in the same manner as is provided in K.S.A. 60-465.

History: L. 1963, ch. 303, 60-466; L. 1999, ch. 49, § 1; July 1.



60-467 Original document required as evidence; exceptions.

60-467. Original document required as evidence; exceptions. (a) As tending to prove the content of a writing, no evidence other than the writing itself is admissible, except as otherwise provided in these rules, unless the judge finds that: (1) If the writing is a telefacsimile communication as defined in subsection (d) and is used by the proponent or opponent as the writing itself, such telefacsimile communication shall be considered as the writing itself; (2) (A) the writing is lost or has been destroyed without fraudulent intent on the part of the proponent, (B) the writing is outside the reach of the court's process and not procurable by the proponent, (C) the opponent, at a time when the writing was under the opponent's control has been notified, expressly or by implication from the pleadings, that it would be needed at the hearing, and on request at the hearing has failed to produce it, (D) the writing is not closely related to the controlling issues and it would be inexpedient to require its production, (E) the writing is an official record, or is a writing affecting property authorized to be recorded and actually recorded in the public records as described in exception (s) of K.S.A. 60-460 and amendments thereto or (F) calculations or summaries of content are called for as a result of an examination by a qualified witness of multiple or voluminous writings, which cannot be conveniently examined in court, but the adverse party shall have had a reasonable opportunity to examine such records before trial, and such writings are present in court for use in cross-examination, or the adverse party has waived their production, or the judge finds that their production is unnecessary.

(b) If the judge makes one of the findings specified in subsection (a), secondary evidence of the content of the writing is admissible. If evidence is offered by the opponent tending to prove that (1) the asserted writing never existed, (2) a writing produced at the trial is the asserted writing or (3) the secondary evidence does not correctly reflect the content of the asserted writing, the evidence is irrelevant and inadmissible upon the question of admissibility of the secondary evidence but is relevant and admissible upon the issues of the existence and content of the asserted writing to be determined by the trier of fact.

(c) If the procedure specified by subsection (b) of K.S.A. 60-245a, and amendments thereto, for providing business records has been complied with and no party has required the personal attendance of a custodian of the records or the production of the original records, the copy of the records produced shall not be excluded under subsection (a).

(d) As used in this section, telefacsimile communication means the use of electronic equipment to send or transfer a copy of an original document via telephone lines.

History: L. 1963, ch. 303, 60-467; L. 1985, ch. 196, § 4; L. 1989, ch. 177, § 1; July 1.



60-468 Proof of attested writings.

60-468. Proof of attested writings. When the execution of an attested writing is in issue, whether or not attestation is a statutory requisite of its effective execution, no attester is a necessary witness even though all attesters are available unless the statute requiring attestation specifically provides otherwise.

History: L. 1963, ch. 303, 60-468; Jan. 1, 1964.



60-469 Proving content of business and public records.

60-469. Proving content of business and public records. The content of any admissible writing made in the regular course of "a business" as defined by K.S.A. 60-459, and amendments thereto, or in the regular course of duty of any "public official" as defined by K.S.A. 60-459, and amendments thereto, may be proved by a nonerasable optical image reproduction provided that additions, deletions or changes to the original document are not permitted by the technology, or a photostatic, microfilm, microcard, miniature photographic or other photographic copy or reproduction or by an enlargement thereof, when duly authenticated, if it was in the regular course of such business or official activity to make and preserve such copies or reproductions as a part of the records of such business or office. The introduction of such copy, reproduction or enlargement does not preclude admission of the original writing if it is still in existence.

History: L. 1963, ch. 303, 60-469; L. 1994, ch. 60, § 1; July 1.



60-470 Title.

60-470. Title. The rules contained in this article 4 may be known and cited as the rules of evidence.

History: L. 1963, ch. 303, 60-470; Jan. 1, 1964.



60-472 Photographs of property wrongfully taken.

60-472. Photographs of property wrongfully taken. In any prosecution for a crime involving the wrongful taking of property, photographs of the property alleged to have been wrongfully taken may be deemed competent evidence of such property and may be admissible in the prosecution to the same extent as if such property had been introduced as evidence. Such photographs may be admitted into evidence if they meet the foundation requirements under the rules of evidence.

History: L. 1979, ch. 182, § 1; L. 1980, ch. 173, § 1; L. 2005, ch. 172, § 1; July 1.



60-473 Peer support counseling session communication privilege; emergency services personnel and law enforcement personnel.

60-473. Peer support counseling session communication privilege; emergency services personnel and law enforcement personnel. (a) For the purposes of this section:

(1) "Emergency services personnel" means any employee or volunteer of an emergency services provider who is engaged in providing or supporting firefighting, dispatching services and emergency medical services.

(2) "Emergency services provider" means any public employer that employs persons to provide firefighting, dispatching services and emergency medical services.

(3) "Employee assistance program" means a program established by a law enforcement agency or emergency services provider to provide professional counseling or support services to employees of a law enforcement agency, emergency services provider or a professional mental health provider associated with a peer support team.

(4) "Law enforcement agency" means any public agency that employs law enforcement officers.

(5) "Law enforcement personnel" means a law enforcement officer, as defined in K.S.A. 22-2202 or 74-5602, and amendments thereto, an employee or volunteer of a law enforcement agency.

(6) "Peer support counseling session" means any session conducted by a peer support specialist that is called or requested in response to a critical incident or traumatic event involving the personnel of the law enforcement agency or emergency services provider.

(7) "Peer support specialist" is a person:

(A) Designated by a law enforcement agency, emergency services provider, employee assistance program or peer support team leader to lead, moderate or assist in a peer support counseling session;

(B) who is a member of a peer support team; and

(C) has received training in counseling and providing emotional and moral support to law enforcement officers or emergency services personnel who have been involved in emotionally traumatic incidents by reason of their employment.

(8) "Peer support team" means a group of peer support specialists serving one or more law enforcement providers or emergency services providers.

(b) Any communication made by a participant or peer support specialist in a peer support counseling session pursuant to this section, and any oral or written information conveyed in or as the result of the peer support counseling session, are confidential and may not be disclosed by any person participating in the peer support counseling session.

(c) Any communication relating to a peer support counseling session made confidential under subsection (b) that is made between peer support specialists, between peer support specialists and the supervisors or staff of an employee assistance program, or between the supervisors or staff of an employee assistance program, is confidential and may not be disclosed.

(d) The provisions of this section apply only to peer support counseling sessions conducted by a peer support specialist.

(e) (1) The provisions of this section apply to all oral communications, notes, records and reports arising out of a peer support counseling session.

(2) Any notes, records or reports arising out of a peer support counseling session shall not be public records and shall not be subject to the open records act, K.S.A. 45-215 et seq., and amendments thereto. The provisions of this paragraph shall expire on July 1, 2020, unless the legislature acts to reenact such provisions. The provisions of this paragraph shall be reviewed by the legislature prior to July 1, 2020.

(f) Any communication made by a participant or peer support specialist in a peer support counseling session subject to this section, and any oral or written information conveyed in a peer support counseling session subject to this section, are not admissible in any judicial proceeding, administrative proceeding, arbitration proceeding or other adjudicatory proceeding. Communications and information made confidential under this section shall not be disclosed by the participants in any judicial proceeding, administrative proceeding, arbitration proceeding or other adjudicatory proceeding. The limitations on disclosure imposed by this subsection include disclosure during any discovery conducted as part of an adjudicatory proceeding.

(g) Nothing in this section limits the discovery or introduction into evidence of knowledge acquired by any law enforcement personnel or emergency services personnel from observation made during the course of employment, or material or information acquired during the course of employment, that is otherwise subject to discovery or introduction into evidence.

(h) This section does not apply to any:

(1) Threat of suicide or criminal act made by a participant in a peer support counseling session, or any information conveyed in a peer support counseling session relating to a threat of suicide or criminal act;

(2) information relating to abuse of spouses, children or the elderly, or other information that is required to be reported by law;

(3) admission of criminal conduct;

(4) disclosure of testimony by a participant who received peer support counseling services and expressly consented to such disclosure; or

(5) disclosure of testimony by the surviving spouse or executor or administrator of the estate of a deceased participant who received peer support counseling services and such surviving spouse or executor or administrator expressly consented to such disclosure.

(i) This section does not prohibit any communications between peer support specialists who conduct peer support counseling sessions, or any communications between peer support specialists and the supervisors or staff of an employee assistance program.

(j) This section does not prohibit communications regarding fitness of an employee for duty between an employee assistance program and an employer.

(k) This section shall be part of and supplemental to article 4 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2015, ch. 89, § 3; July 1.



60-480 Journalist privilege; definitions.

60-480. Journalist privilege; definitions. As used in K.S.A. 2015 Supp. 60-480 through 60-485, and amendments thereto:

(a) "Journalist" means: (1) A publisher, editor, reporter or other person employed by a newspaper, magazine, news wire service, television station or radio station who gathers, receives or processes information for communication to the public; or (2) an online journal in the regular business of newsgathering and disseminating news or information to the public.

(b) "Information" means any information gathered, received or processed by a journalist, whether or not such information is actually published, and whether or not related information has been disseminated, and includes, but is not limited to, all notes, outtakes, photographs, tapes and other recordings or other data of whatever sort that is gathered by a journalist in the process of gathering, receiving or processing information for communication to the public.

(c) "Acting as a journalist" means a journalist who is engaged in activities that are part of such journalist's gathering, receiving or processing information for communication to the public.

History: L. 2010, ch. 114, § 1; July 1.



60-481 Journalist privilege.

60-481. Journalist privilege. Except as provided in K.S.A. 2015 Supp. 60-482, and amendments thereto, a journalist cannot be adjudged in contempt by a judicial, legislative, administrative body or any other body having the power to issue subpoenas, for refusing to disclose, in any state or local proceeding, any information or the source of any such information procured while acting as a journalist.

History: L. 2010, ch. 114, § 2; July 1.



60-482 Same; compelled disclosure.

60-482. Same; compelled disclosure. (a) A journalist may not be compelled to disclose any previously undisclosed information or the source of any such information procured while acting as a journalist until the party seeking to compel the disclosure establishes by a preponderance of the evidence in district court that the disclosure sought:

(1) Is material and relevant to the proceeding for which the disclosure is sought;

(2) could not, after a showing of reasonable effort, be obtained by readily available alternative means; and

(3) is of a compelling interest.

(b) For purposes of this section, a "compelling interest" is evidence likely to be admissible and has probative value that is likely to outweigh any harm done to the free dissemination of information to the public through the activities of journalists, which includes, but is not limited to:

(1) The prevention of a certain miscarriage of justice; or

(2) an imminent act that would result in death or great bodily harm.

Interests that are not compelling include, but are not limited to, those of parties whose litigation lacks sufficient grounds, is abusive or is brought in bad faith.

History: L. 2010, ch. 114, § 3; July 1.



60-483 Same; hearing; disclosure.

60-483. Same; hearing; disclosure. The party claiming the privilege and the party seeking to compel disclosure shall be entitled to a hearing. After such hearing, the court may conduct an in camera inspection to determine if such disclosure is admissible. If the court then specifically finds that such disclosure is admissible and that its probative value outweighs any harm to the free dissemination of information to the public through the activities of journalists, then the court shall direct production of such disclosure and such disclosure only.

History: L. 2010, ch. 114, § 4; July 1.



60-484 Same; costs and attorney fees.

60-484. Same; costs and attorney fees. If the court finds that the party seeking to compel disclosure had no reasonable basis to request such disclosure, the court may assess costs and attorney fees against the party seeking to compel disclosure. If the court finds that the party claiming the privilege had no reasonable basis to claim such privilege, the court may assess costs and attorney fees against the party claiming the privilege. If an application for attorney fees is made, the judge shall set forth the reasons for awarding or denying such costs or fees.

History: L. 2010, ch. 114, § 5; July 1.



60-485 Same; rights and privileges in addition to others.

60-485. Same; rights and privileges in addition to others. The rights and privileges provided by this act are in addition to any other rights guaranteed by the constitutions of the United States or the state of Kansas. The provisions of K.S.A. 2015 Supp. 60-480 through 60-485, and amendments thereto, shall not be construed to create or imply any limitation on or to otherwise affect a privilege guaranteed by the constitutions of the United States or the state of Kansas.

History: L. 2010, ch. 114, § 6; July 1.






Article 5 LIMITATIONS OF ACTIONS

60-501 Scope.

60-501. Scope. The provisions of this article govern the limitation of time for commencing civil actions, except where a different limitation is specifically provided by statute.

History: L. 1963, ch. 303, 60-501; Jan. 1, 1964.



60-503 Adverse possession.

60-503. Adverse possession. No action shall be maintained against any person for the recovery of real property who has been in open, exclusive and continuous possession of such real property, either under a claim knowingly adverse or under a belief of ownership, for a period of fifteen (15) years. This section shall not apply to any action commenced within one (1) year after the effective date of this act.

History: L. 1963, ch. 303, 60-503; Jan. 1, 1964.



60-504 Execution sale.

60-504. Execution sale. No action shall be maintained for the recovery of real property, by the execution debtor, his or her heirs, or any person claiming under him or her by title acquired after the date of judgment, after five (5) years from the date of the recording of the deed made in pursuance of the sale.

History: L. 1963, ch. 303, 60-504; Jan. 1, 1964.



60-505 Sales by executors, administrators or conservators.

60-505. Sales by executors, administrators or conservators. No action shall be maintained for recovery of real property sold by executors, administrators or conservators, upon an order or judgment of a court directing such sale, brought by the heirs or devisees of the deceased person, or the conservatee or his or her conservator, or any person claiming under any or either of them by after acquired title, after five (5) years from the date of the recording of the deed made in pursuance of the sale.

History: L. 1963, ch. 303, 60-505; L. 1965, ch. 354, § 10; Jan. 1, 1966.



60-506 Forcible entry and detention.

60-506. Forcible entry and detention. No action shall be maintained for forcible entry and detention, or for forcible detention only, of real property, after two (2) years from the time the cause of action accrued.

History: L. 1963, ch. 303, 60-506; Jan. 1, 1964.



60-507 Unspecified real property actions.

60-507. Unspecified real property actions. No action shall be maintained for the recovery of real property or for the determination of any adverse claim or interest therein, not provided for in this article, after fifteen (15) years from the time the cause of action accrued.

History: L. 1963, ch. 303, 60-507; Jan. 1, 1964.



60-508 Persons under legal disabilities.

60-508. Persons under legal disabilities. (a) Effect. If any person entitled to bring an action for the recovery of real property or for the determination of any adverse claim or interest therein be, at the time the cause of action accrued, or at any time during the period the statute of limitations is running, within the age of eighteen (18) years, or an incapacitated person, or imprisoned for a term less than his or her natural life, such person shall be entitled to bring such action within two (2) years after the disability is removed; but no such action shall be maintained by or on behalf of any person under the disabilities specified after twenty-three (23) years from the time the cause of action shall have accrued. The provisions of this subsection as it was constituted prior to the effective date of this act shall continue in force and effect with respect to any person who was at least eighteen (18) years of age and not more than twenty-one (21) years of age on the effective date of this act.

(b) Death of person under disability. If any person entitled to bring such action dies during the continuance of any disability specified in subsection (a) of this section and no determination be had of the title, claim, interest, or action to such person accrued, his or her heirs, or any person entitled to claim, from, by or under him or her, may commence such action after the time specified as a limitation, and within two (2) years after his or her death, but not after that period.

History: L. 1963, ch. 303, 60-508; L. 1965, ch. 354, § 11; L. 1972, ch. 161, § 14; July 1.



60-509 Real property actions excepted.

60-509. Real property actions excepted. Nothing contained in any statutes of limitations shall be applicable to any real property given, granted, sequestered or appropriated to any public use, or to any lands belonging to this state.

History: L. 1963, ch. 303, 60-509; Jan. 1, 1964.



60-510 Effect of limitations prescribed.

60-510. Effect of limitations prescribed. Civil actions, other than for the recovery of real property, can only be commenced within the period prescribed in the following sections of this article, after the cause of action shall have accrued.

History: L. 1963, ch. 303, 60-510; Jan. 1, 1964.



60-511 Actions limited to five years.

60-511. Actions limited to five years. The following actions shall be brought within five (5) years: (1) An action upon any agreement, contract or promise in writing.

(2) An action brought on any covenant of seizin contained in any deed of conveyance of land.

(3) An action brought on a covenant of warranty contained in any deed of conveyance of land, after there shall have been a final decision against the title of the covenantor in such deed.

(4) An action upon the official bond or undertaking of an executor, administrator, conservator, sheriff, or any other officer, or upon the bond or undertaking given in attachment, injunction, arrest, or in any case required by statute.

(5) An action for relief, other than the recovery of real property not provided for in this article.

History: L. 1963, ch. 303, 60-511; L. 1965, ch. 354, § 12; Jan. 1, 1966.



60-512 Actions limited to three years.

60-512. Actions limited to three years. The following actions shall be brought within three (3) years: (1) All actions upon contracts, obligations or liabilities expressed or implied but not in writing. (2) An action upon a liability created by a statute other than a penalty or forfeiture.

History: L. 1963, ch. 303, 60-512; Jan. 1, 1964.



60-513 Actions limited to two years.

60-513. Actions limited to two years. (a) The following actions shall be brought within two years:

(1) An action for trespass upon real property.

(2) An action for taking, detaining or injuring personal property, including actions for the specific recovery thereof.

(3) An action for relief on the ground of fraud, but the cause of action shall not be deemed to have accrued until the fraud is discovered.

(4) An action for injury to the rights of another, not arising on contract, and not herein enumerated.

(5) An action for wrongful death.

(6) An action to recover for an ionizing radiation injury as provided in K.S.A. 60-513a, 60-513b and 60-513c, and amendments thereto.

(7) An action arising out of the rendering of or failure to render professional services by a health care provider, not arising on contract.

(b) Except as provided in subsections (c) and (d), the causes of action listed in subsection (a) shall not be deemed to have accrued until the act giving rise to the cause of action first causes substantial injury, or, if the fact of injury is not reasonably ascertainable until some time after the initial act, then the period of limitation shall not commence until the fact of injury becomes reasonably ascertainable to the injured party, but in no event shall an action be commenced more than 10 years beyond the time of the act giving rise to the cause of action.

(c) A cause of action arising out of the rendering of or the failure to render professional services by a health care provider shall be deemed to have accrued at the time of the occurrence of the act giving rise to the cause of action, unless the fact of injury is not reasonably ascertainable until some time after the initial act, then the period of limitation shall not commence until the fact of injury becomes reasonably ascertainable to the injured party, but in no event shall such an action be commenced more than four years beyond the time of the act giving rise to the cause of action.

(d) A negligence cause of action by a corporation or association against an officer or director of the corporation or association shall not be deemed to have accrued until the act giving rise to the cause of action first causes substantial injury, or, if the fact of injury is not reasonably ascertainable until some time after the initial act, then the period of limitation shall not commence until the fact of injury becomes reasonably ascertainable to the injured party, but in no event shall such an action be commenced more than five years beyond the time of the act giving rise to the cause of action.  All other causes of action by a corporation or association against an officer or director of the corporation or association shall not be deemed to have accrued until the act giving rise to the cause of action first causes substantial injury and there exists a disinterested majority of nonculpable directors of the corporation or association, or, if the fact of injury is not reasonably ascertainable until some time after the initial act, then the period of limitation shall not commence until the fact of injury becomes reasonably ascertainable and there exists a disinterested majority of nonculpable directors of the corporation or association, but in no event shall such an action be commenced more than 10 years beyond the time of the act giving rise to the cause of action.  For purposes of this subsection, the term "negligence cause of action" shall not include a cause of action seeking monetary damages for any breach of the officer's or director's duty of loyalty to the corporation or association, for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, for liability under K.S.A. 17-5812, 17-6410, 17-6423, 17-6424 or 17-6603 and amendments thereto, or for any transaction from which the officer or director derived an improper personal benefit.

(e) The provisions of this section as it was constituted prior to July 1, 1996, shall continue in force and effect for a period of two years from that date with respect to any act giving rise to a cause of action occurring prior to that date.

History: L. 1963, ch. 303, 60-513; L. 1968, ch. 6, § 1; L. 1976, ch. 254, § 1; L. 1987, ch. 222, § 1; L. 1996, ch. 127, § 1; July 1.



60-513a Ionizing radiation defined.

60-513a. Ionizing radiation defined. For purposes of this act, "ionizing radiation" means any particulate or electromagnetic radiation capable of producing ions directly or indirectly in its passage through matter.

History: L. 1968, ch. 6, § 2; July 1.



60-513b Limitations on actions for ionizing radiation injury.

60-513b. Limitations on actions for ionizing radiation injury. No action may be brought to recover for an ionizing radiation injury more than two (2) years after the person suffering such injury had knowledge or ought reasonably to have had knowledge of having suffered the injury and of the cause thereof, but in no event more than ten (10) years from the date of the last occurrence to which the injury is attributed. Notwithstanding the foregoing provisions of this section to the contrary, no action may be brought to recover for an ionizing radiation injury arising out of the rendering of or the failure to render professional services by a health care provider more than four (4) years from the date of the last occurrence to which the injury is attributed.  The provisions of this section as it was constituted prior to the effective date of this act [*] shall continue in force and effect for a period of two (2) years from the effective date of this act [*] with respect to any act giving rise to a cause of action occurring prior to the effective date of this act [*].

History: L. 1968, ch. 6, § 3; L. 1976, ch. 254, § 2; July 1.

* "This act," see, also, 60-513, 60-513d and 60-515.



60-513c Action for latent ionizing radiation damage not barred by prior action; exception.

60-513c. Action for latent ionizing radiation damage not barred by prior action; exception. No action to recover for latent ionizing radiation damage shall be barred by recovery in any earlier action or proceeding, unless the plaintiff in the earlier action shall actually have been awarded damages for the latent injury, or shall have known or reasonably have been expected to know that such latent damage would occur, and its nature and extent with sufficient particularity to establish entitlement to a specific amount of damages on account thereof.

History: L. 1968, ch. 6, § 4; July 1.



60-513d "Health care provider" defined.

60-513d. "Health care provider" defined. As used in K.S.A. 60-513 and 60-513b, and amendments to such statutes, the term "health care provider" means a person licensed to practice any branch of the healing arts, a person who holds a temporary permit to practice any branch of the healing arts, a person engaged in a postgraduate training program approved by the state board of healing arts, a licensed medical care facility, a health maintenance organization, a licensed dentist, a licensed professional nurse, a licensed practical nurse, a licensed optometrist, a licensed podiatrist, a professional corporation organized pursuant to the professional corporation law of Kansas by persons who are authorized by such law to form such a corporation and who are health care providers as defined by this section, a licensed pharmacist or a licensed physical therapist.

History: L. 1976, ch. 254, § 4; L. 1986, ch. 231, § 6; L. 1988, ch. 246, § 13; L. 2003, ch. 128, § 20; Apr. 1, 2004.



60-514 Actions limited to one year.

60-514. Actions limited to one year. The following actions shall be brought within one year:

(a) An action for libel or slander.

(b) An action for assault, battery, malicious prosecution, or false imprisonment.

(c) An action upon statutory penalty or forfeiture.

(d) An action brought pursuant to K.S.A. 43-173. Such action shall be brought within one year from the date of discharge or threat of discharge from employment.

History: L. 1963, ch. 303, 60-514; L. 1993, ch. 44, § 2; July 1.



60-515 Persons under legal disability.

60-515. Persons under legal disability. (a) Effect. Except as provided in K.S.A. 60-523, if any person entitled to bring an action, other than for the recovery of real property or a penalty or a forfeiture, at the time the cause of action accrued or at any time during the period the statute of limitations is running, is less than 18 years of age, an incapacitated person or imprisoned for a term less than such person's natural life, such person shall be entitled to bring such action within one year after the person's disability is removed, except that no such action shall be commenced by or on behalf of any person under the disability more than eight years after the time of the act giving rise to the cause of action.

Notwithstanding the foregoing provision, if a person imprisoned for any term has access to the court for purposes of bringing an action, such person shall not be deemed to be under legal disability.

(b) Death of person under disability. If any person entitled to bring an action dies during the continuance of any disability specified in subsection (a) and no determination is made of the cause of action accrued to the deceased, any person entitled to claim from, by or under the deceased, may commence such action within one year after the deceased's death, but in no event shall any such action be commenced more than eight years beyond the time of the act giving rise to the cause of action.

History: L. 1963, ch. 303, 60-515; L. 1965, ch. 354, § 13; L. 1972, ch. 161, § 15; L. 1976, ch. 254, § 3; L. 1981, ch. 234, § 1; L. 1992, ch. 307, § 2; July 1.



60-516 Actions originating in another state.

60-516. Actions originating in another state. Where the cause of action has arisen in another state or country and by the laws of the state or country where the cause of action arose an action cannot be maintained thereon by reason of lapse of time, no action can be maintained thereon in this state except in favor of one who is a resident of this state and who has held the cause of action from the time it accrued.

History: L. 1963, ch. 303, 60-516; L. 1970, ch. 236, § 1; July 1.



60-517 When defendant out of state.

60-517. When defendant out of state. If when a cause of action accrues against a person he or she be out of the state, or has absconded or concealed himself or herself, the period limited for the commencement of the action shall not begin to run until such person comes into the state, or while he or she is so absconded or concealed, and if after the cause of action accrues he or she depart from the state, or abscond or conceal himself or herself, the time of the absence or concealment shall not be computed as any part of the period within which the action must be brought. This section shall not apply to extend the period of limitation as to any defendant whose whereabouts are known and upon whom service of summons can be effected under the provisions of article 3 of this chapter.

History: L. 1963, ch. 303, 60-517; Jan. 1, 1964.



60-518 New action, when.

60-518. New action, when. If any action be commenced within due time, and the plaintiff fail in such action otherwise than upon the merits, and the time limited for the same shall have expired, the plaintiff, or, if the plaintiff die, and the cause of action survive, his or her representatives may commence a new action within six (6) months after such failure.

History: L. 1963, ch. 303, 60-518; Jan. 1, 1964.



60-519 Suits stayed by injunction.

60-519. Suits stayed by injunction. Whenever the commencement of any action shall be stayed by an injunction of any court, the time during which such injunction shall be in force shall not be deemed any portion of the time limit for the commencement of such action.

History: L. 1963, ch. 303, 60-519; Jan. 1, 1964.



60-520 Part payment or acknowledgment of liability.

60-520. Part payment or acknowledgment of liability. (a) Effect. In any case founded on contract, when any part of the principal or interest shall have been paid, or an acknowledgment of an existing liability, debt or claim, or any promise to pay the same, shall have been made, an action may be brought in such case within the period prescribed for the same, after such payment, acknowledgment or promise; but such acknowledgment or promise must be in writing, signed by the party to be charged thereby.

(b) Joint debtors. If there be two or more joint contractors, no one of whom is entitled to act as the agent of the others, no such joint contractor shall lose the benefit of the statute of limitations so as to be chargeable by reason of any acknowledgment, promise or payment made by any other or others of them, unless done with the knowledge and consent of, or satisfied [ratified] by the joint contractor sought to be charged.

History: L. 1963, ch. 303, 60-520; Jan. 1, 1964.



60-521 Limitations applicable to public bodies.

60-521. Limitations applicable to public bodies. As to any cause of action accruing to the state, any political subdivision, or any other public body, which cause of action arises out of any proprietary function or activity, the limitations prescribed in this article shall apply to actions brought in the name or for the benefit of such public body in the same manner as to actions by private parties, except in (1) actions for the recovery of real property or any interest therein, or (2) actions to recover from any former officer or employee for his or her own wrongdoing or default in the performance of his or her duties.

History: L. 1963, ch. 303, 60-521; Jan. 1, 1964.



60-522 Limitations on actions brought by or on behalf of the Kansas public employees retirement system; retroactive application.

60-522. Limitations on actions brought by or on behalf of the Kansas public employees retirement system; retroactive application. (a) Notwithstanding any other limitations contained in article 5 of chapter 60 of the Kansas Statutes Annotated, any civil action brought by, or on behalf of, the Kansas public employees retirement system shall be brought within 10 years of the time in which such cause of action shall have accrued.

(b) The provisions of this section shall be part of and supplemental to the provisions of article 5 of chapter 60 of the Kansas Statutes Annotated.

(c) The limitations set forth in subsection (a) are to be construed and applied retroactively.

History: L. 1992, ch. 321, § 21; L. 1993, ch. 227, § 9; July 1.



60-523 Limitations on actions for recovery of damages suffered as a result of childhood sexual abuse.

60-523. Limitations on actions for recovery of damages suffered as a result of childhood sexual abuse. (a) No action for recovery of damages suffered as a result of childhood sexual abuse shall be commenced more than three years after the date the person attains 18 years of age or more than three years from the date the person discovers or reasonably should have discovered that the injury or illness was caused by childhood sexual abuse, whichever occurs later.

(b) As used in this section:

(1) "Injury or illness" includes psychological injury or illness, whether or not accompanied by physical injury or illness.

(2) "Childhood sexual abuse" includes any act committed against the person which act occurred when the person was under the age of 18 years and which act would have been a violation of any of the following:

(A) Indecent liberties with a child as defined in K.S.A. 21-3503, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5506, and amendments thereto; (B) aggravated indecent liberties with a child as defined in K.S.A. 21-3504, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5506, and amendments thereto; (C) aggravated criminal sodomy as defined in K.S.A. 21-3506, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5504, and amendments thereto; (D) enticement of a child as defined in K.S.A. 21-3509, prior to its repeal; (E) indecent solicitation of a child as defined in K.S.A. 21-3510, prior to its repeal, or subsection (a) of K.S.A. 2015 Supp. 21-5508, and amendments thereto; (F) aggravated indecent solicitation of a child as defined in K.S.A. 21-3511, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5508, and amendments thereto; (G) sexual exploitation of a child as defined in K.S.A. 21-3516, prior to its repeal, or K.S.A. 2015 Supp. 21-5510, and amendments thereto; or (H) aggravated incest as defined in K.S.A. 21-3603, prior to its repeal, or subsection (b) of K.S.A. 2015 Supp. 21-5604, and amendments thereto; or any prior laws of this state of similar effect at the time the act was committed.

(c) Discovery that the injury or illness was caused by childhood sexual abuse shall not be deemed to have occurred solely by virtue of the person's awareness, knowledge or memory of the acts of abuse. The person need not establish which act in a series of continuing sexual abuse incidents caused the injury or illness complained of, but may compute the date of discovery from the date of discovery of the last act by the same perpetrator which is a part of a common scheme or plan of sexual abuse.

(d) This section shall be applicable to:

(1) Any action commenced on or after July 1, 1992, including any action which would be barred by application of the period of limitation applicable prior to July 1, 1992;

(2) any action commenced prior to July 1, 1992, and pending on July 1, 1992.

History: L. 1992, ch. 307, § 1; L. 2011, ch. 30, § 216; July 1.



60-524 Limitations on actions for recovery of damages by Dalkon Shield victims.

60-524. Limitations on actions for recovery of damages by Dalkon Shield victims. (a) Except as provided in subsection (c), notwithstanding any other limitation contained in article 5 of chapter 60 of the Kansas Statutes Annotated, any civil action, except an action for relief on the ground of fraud, brought by, or on behalf of, any Dalkon Shield victim against the Dalkon Shield claimant's trust, shall be brought in accordance with procedures established by the A.H. Robins company, inc. plan of reorganization, and shall be brought within 10 years of the time in which such cause of action shall have accrued.

(b) Any civil action for relief on the ground of fraud brought by, or on behalf of, any Dalkon Shield victim against the Dalkon Shield claimant's trust, shall not be deemed to have accrued until the fraud of A.H. Robins company, inc. was discovered, without regard to the date any physical injury occurred.

(c) The provisions of this act shall not affect any applicable statute of repose as otherwise provided by law.

(d) The provisions of this section shall be part of and supplemental to the provisions of article 5 of chapter 60 of the Kansas Statutes Annotated.

History: L. 1994, ch. 278, § 1; July 1.






Article 6 VENUE

60-601 Actions concerning real property.

60-601. Actions concerning real property. The term real property, as used in this section, includes any interest or estate created by an oil, gas or mineral lease, or an oil, gas or mineral royalty. Actions concerning real property must be brought in the county designated in this section.

(a) Eminent domain actions. Eminent domain actions must be brought in the county in which the real estate is situated, except if it be an entire tract situated in two or more counties and there is common ownership, the action may be brought in any county in which a part thereof is situated.

(b) Generally. The following actions must be brought in the county in which the real estate is situated, except if it be an entire tract situated in two or more counties, or if it consists of separate tracts situated in two or more counties, the action may be brought in any county in which any tract or parts thereof is situated:

(1) Actions in ejectment or for the recovery of real property or any estate or interest therein, or to determine adverse claims.

(2) Actions for the partition of real estate or any estate or interest therein.

(3) Actions for the sale of real property or any estate or interest therein, under a mortgage, lien or other encumbrance or charge.

(4) Actions to compel the specific performance of a contract for the sale of real property, or any estate or interest therein. Such action may also be brought in any county where the defendant or any one of the defendants may reside.

(c) Transcript to other counties. Immediately after final judgment the clerk of the district court in which the action was brought shall transmit a transcript of the proceedings to the clerk of the district court in any other county wherein any real property may be affected by such proceedings where the same shall be docketed and filed. The cost of such transcript and filing shall be taxed as costs of the case.

History: L. 1963, ch. 303, 60-601; L. 1970, ch. 237, § 1; July 1.



60-602 Local county actions.

60-602. Local county actions. Actions for the following causes must be brought in the county in which the cause, or some part thereof arose:

(1) Actions for the recovery of a fine, forfeiture or penalty, other than against public utilities or common carriers, except if the act was committed on a road or river which forms the boundary of two or more counties the action may be brought in any one of the bordering counties opposite the place where the act was committed.

(2) An action against a public officer for an act done or threatened to be done by such officer by virtue or under color of his or her office, or for neglect of his or her official duties.

(3) An action on an official bond or undertaking of a public officer.

History: L. 1963, ch. 303, 60-602; Jan. 1, 1964.



60-603 Actions against residents.

60-603. Actions against residents. An action against a resident of this state, other than an action for which venue is otherwise specifically prescribed by law may be brought in the county,

(1) in which the defendant resides, or

(2) in which the plaintiff resides if the defendant is served therein, or

(3) in which the cause of action arose, or

(4) in which the defendant has a place of business or of employment if said defendant is served therein, or

(5) in which the estate of a deceased person is being probated if such deceased person was jointly liable with the defendant and a demand to enforce such liability has been duly exhibited in the probate proceedings, or

(6) in which there is located tangible personal property which is the subject of an action for the possession thereof if immediate possession is sought in accordance with K.S.A. 60-1005 at the time of the filing of the action.

History: L. 1963, ch. 303, 60-603; L. 1965, ch. 355, § 2; L. 1976, ch. 251, § 16; Jan. 10, 1977.



60-604 Actions against corporations.

60-604. Actions against corporations. An action against a domestic corporation, or against a foreign corporation which is qualified to do business in this state, other than an action for which venue is otherwise specifically prescribed by law, may be brought in the county in which:

(1) Its registered office is located;

(2) the cause of action arose;

(3) the defendant is transacting business at the time of the filing of the petition, if the plaintiff is a resident of such county at the time the cause of action arose;

(4) there is located tangible personal property which is the subject of an action for the possession thereof if immediate possession is sought in accordance with K.S.A. 60-1005 and amendments thereto at the time of the filing of the action; or

(5) equipment or facilities for use in the supply of transportation services, or communication services, including, without limitation, telephonic communication services, are located, where the subject of such action relates to transportation services or communication services supplied or rendered, in whole or in part, using such equipment or facilities.

History: L. 1963, ch. 303, 60-604; L. 1965, ch. 355, § 3; L. 1989, ch. 178, § 2; L. 1995, ch. 174, § 1; July 1.



60-605 Actions against nonresidents and nonqualified corporations.

60-605. Actions against nonresidents and nonqualified corporations. An action against a nonresident of this state, or against a corporation which is not qualified to do business in this state, other than an action for which venue is otherwise specifically prescribed by law, may be brought in the county in which:

(1) The plaintiff resides; or if the plaintiff is a corporation, in the county of its registered office or in which it maintains a place of business; or if the plaintiff is a partnership, either general or limited, in the county of the residence of a partner, in the county of the registered office of a corporate partner or in the county in which the partnership maintains a place of business;

(2) the defendant is served;

(3) the cause of action arose;

(4) the defendant is transacting business at the time of the filing of the petition;

(5) there is property of the defendant, or debts owing to the defendant;

(6) there is located tangible personal property which is the subject of an action for the possession thereof if immediate possession is sought in accordance with K.S.A. 60-1005 and amendments thereto at the time of the filing of the action; or

(7) equipment or facilities for use in the supply of transportation services, or communication services, including, without limitation, telephonic communication services, are located where the subject of such action relates to transportation services or communication services supplied or rendered, in whole or in part, using such equipment or facilities.

History: L. 1963, ch. 303, 60-605; L. 1965, ch. 355, § 4; L. 1989, ch. 178, § 3; July 1.



60-606 Public utility, common carrier or transportation system.

60-606. Public utility, common carrier or transportation system. (a) Except as provided by subsection (b), any action brought against a public utility, common carrier or transportation system for any liability or penalty or forfeiture, may be brought in any county into or through which such public utility, common carrier or transportation system operates regularly.

(b) Any action brought against a public utility, common carrier or transportation system for damages arising from personal injury, resulting in death or otherwise, shall be brought in either the county in which the injury occurred or in the county in which the plaintiff resided at the time of injury.

History: L. 1963, ch. 303, 60-606; L. 1987, ch. 223, § 1; July 1.



60-607 Domestic relations actions.

60-607. Domestic relations actions. (a) An action for divorce, annulment of marriage or separate maintenance may be brought in:

(1) The county in which the petitioner is an actual resident at the time of filing the petition;

(2) the county where the respondent resides or where service may be obtained; or

(3) if the petitioner is a resident of or stationed at a United States post or military reservation within the state at the time of filing the petition, any county adjacent to the post or reservation.

(b) For the purposes of this section, a spouse may have a residence separate and apart from the residence of the other spouse.

History: L. 1963, ch. 303, 60-607; L. 1983, ch. 196, § 1; July 1.



60-608 Multiple parties.

60-608. Multiple parties. If there are several plaintiffs properly joined and venue is determined by the residence of one of them, it shall be necessary that such plaintiff's claim is a substantial part of the action. If there are several defendants properly joined, venue of the action may be determined at the election of the plaintiff as to any one of the defendants against whom a substantial claim exists. If, before trial of an action on the merits is commenced, a party with reference to whom venue was determined ceases to be a party and venue would no longer be proper as to the remaining parties, on the application of any remaining party promptly made, the cause shall be transferred to a county of proper venue. If there is more than one such county, the transfer shall be to a county selected by the plaintiff.

History: L. 1963, ch. 303, 60-608; Jan. 1, 1964.



60-609 Change of venue.

60-609. Change of venue. (a) Upon the motion of a party, a district court may transfer any civil action to any county where it might have been brought upon a finding that a transfer would better serve the convenience of the parties and witnesses and the interests of justice.

(b) In any action in the district court which is commenced pursuant to chapter 60 of the Kansas Statutes Annotated and in which it shall be made to appear that a fair and impartial trial cannot be had in the county where the action is pending, for reasons other than the disqualification of the judge, the court, upon application of either party, may change the place of trial to some county where the objection does not exist.

(c) When all parties who are not in default agree and the agreement is approved by the court of original venue and the supreme court, a civil action may be transferred to any county.

History: L. 1963, ch. 303, 60-609; L. 1976, ch. 251, § 17; L. 1983, ch. 197, § 1; L. 1995, ch. 174, § 2; July 1.



60-610 Time for objection to venue.

60-610. Time for objection to venue. Objection to the venue of an action shall not be allowed except on timely motion made and for grounds established before trial of the action is commenced on the merits.

History: L. 1963, ch. 303, 60-610; Jan. 1, 1964.



60-611 Effect of improper venue.

60-611. Effect of improper venue. If an action is commenced in good faith and a subsequent timely objection to the venue is sustained, or if before trial on the merit commences, it is found that no cause of action exists in favor of or against a party upon whom venue was dependent, the action shall be transferred to a court of proper jurisdiction of any county of proper venue. If there is more than one such county, the transfer shall be to the court of a county selected by the plaintiff. In accordance with K.S.A. 60-2001 and amendments thereto, the receiving district court shall require the payment of an appropriate docket fee from the movant.

History: L. 1963, ch. 303, 60-611; L. 1993, ch. 107, § 1; July 1.



60-612 Hearing or trial outside county; nonconformity with Americans with disabilities act accessibility guidelines.

60-612. Hearing or trial outside county; nonconformity with Americans with disabilities act accessibility guidelines. (a) Without changing venue, a judge may conduct any hearing or nonjury trial in any county agreed upon by all parties who are not in default.

(b) If the court finds on motion of any party, that the county where an action was filed does not have a courtroom or other suitable facility which conforms to section 11 of the Americans with disabilities act accessibility guidelines for buildings and facilities (ADAAG), adopted by 28 C.F.R. § 36.406 and incorporated in appendix A thereto, as in effect on July 1, 1999, and that such failure to conform would prohibit or limit the participation of a person material to the proceeding, the judge, without changing venue, may conduct any hearing or trial in any county with an accessible courtroom.

(c) If the court finds, on motion of any person at least 21 days before the hearing or trial, that the county where an action was filed does not have a courtroom or other suitable facility which conforms to section 11 of the Americans with disabilities act accessibility guidelines for buildings and facilities (ADAAG), adopted by 28 C.F.R. § 36.406 and incorporated in appendix A thereto, as in effect on July 1, 1999, and that such failure to conform would prohibit or limit the attendance of any person, the judge, without changing venue, may conduct the hearing or trial in any county with an accessible courtroom.  Notice of the change of the location shall be given to the parties at least 14 days prior to the date of the first proceeding at the alternate location.

History: L. 1963, ch. 303, 60-612; L. 1983, ch. 197, § 2; L. 1999, ch. 155, § 1; L. 2010, ch. 135, § 159; July 1.



60-613 Fort Riley military reservation.

60-613. Fort Riley military reservation. (a) Action involving persons or property. Any civil action involving either persons residing on or property located upon the Fort Riley military reservation may be brought in any court of competent jurisdiction in either Geary or Riley county, Kansas.

(b) Service of process. The respective sheriffs of Geary and Riley county, Kansas, and others authorized to serve process under the laws of this state, in these two named counties, may serve process in any proper action within the boundaries of the Fort Riley military reservation without regard to the county line between Geary and Riley counties as said line existed before the land comprising said reservation was acquired by the United States of America.

History: L. 1963, ch. 303, 60-613; Jan. 1, 1964.



60-614 Venue of actions concerning appropriations; transfer of certain actions; process; act supplemental.

60-614. Venue of actions concerning appropriations; transfer of certain actions; process; act supplemental. An action arising from any taking or appropriation, or to enjoin any taking or appropriation, of private or public property, or of any of the rights appertaining thereto, which taking or appropriation was without following the statutory procedures for the exercise of the right of eminent domain, by a public or private corporation, body corporate or body politic, possessing the right of eminent domain under the laws of this state, may be brought in the county in which the property or the rights appertaining thereto is situated at the time of the taking or appropriation thereof. Any such action now pending may at the discretion of the court in which it is now pending, be transferred to the corresponding court in the county where the property or rights are situated. Notwithstanding any other law to the contrary, summons in any such action may be issued by the court and directed to and served by the sheriff of any county wherein the defendant may be found. This act shall create no new rights or causes of action and shall be construed as designating venue for such actions only. This act shall not be construed as waiving any existing sovereign immunity. This act shall be and shall be construed as supplemental to and a part of the code of civil procedure.

History: L. 1965, ch. 358, § 1; July 1.






Article 7 ATTACHMENT AND GARNISHMENT

60-701 Grounds for attachment.

60-701. Grounds for attachment. Subject to the provisions of K.S.A. 60-703, and amendments thereto, the plaintiffs at or after the commencement of any civil action may have, as an incident to the relief sought, one or more attachments against the property of the defendant, or that of any one or more of several defendants, when the defendant whose property is to be attached:

(1) is a nonresident of the state or a foreign corporation, or

(2) has absconded or is concealed so that the summons cannot be served or is about to move out of this state with the intent of changing domicile, or

(3) is about to remove his or her property or effects out of this state, or

(4) is about to convert his or her property or a part thereof into money for the purpose of placing it beyond the reach of creditors, or

(5) has concealed, removed, assigned, conveyed or otherwise disposed of his or her property or effects so as to hinder or delay creditors or is about to do so, or

(6) fraudulently contracted the debt or fraudulently incurred the liability, or

(7) is liable for damages for injuries arising out of the commission of some felony or misdemeanor, or the seduction of a person, or

(8) has failed to pay the price or value of any article or thing delivered which by contract the defendant was bound to pay upon delivery.

History: L. 1963, ch. 303, 60-701; L. 1970, ch. 238, § 3; L. 1975, ch. 52, § 20; July 1.



60-702 Attachments on demands not due.

60-702. Attachments on demands not due. Subject to the provisions of K.S.A. 60-703 an action may be commenced on a demand not yet due and an attachment may issue upon a bond being given in any of the cases mentioned in K.S.A. 60-701, but no judgment shall be rendered against the defendant until maturity of the demand.

History: L. 1963, ch. 303, 60-702; L. 1970, ch. 238, § 4; L. 1977, ch. 202, § 1; April 18.



60-703 Attachments, how obtained.

60-703. Attachments, how obtained. The order of attachment shall be issued by a judge of the district court upon the filing of a petition stating the claim and the filing of an affidavit, or an affidavit and bond as required in this article, except that no order of attachment shall be issued before judgment on plaintiff's claim where the property of the defendant to be attached is in the possession of a third party and is in the form of earnings due and owing to the defendant. The filing of an affidavit stating one or more grounds of attachment is required in every case. A bond is required in every case except in actions instituted on behalf of the state of Kansas or a county of the state. The order of attachment may be issued and executed on Sunday, a legal holiday, or a day on which the office of the clerk of the court is not accessible if the affidavit states that the party seeking the attachment will lose the benefit thereof unless the writ be issued or served on such day. The provisions of this section shall not be applicable to garnishments authorized pursuant to K.S.A. 2015 Supp. 23-2707, and amendments thereto.

History: L. 1963, ch. 303, 60-703; L. 1970, ch. 238, § 5; L. 1977, ch. 202, § 2; L. 1979, ch. 183, § 1; L. 2010, ch. 11, § 15; L. 2012, ch. 162, § 78; May 31.



60-704 Form of affidavit, by whom made.

60-704. Form of affidavit, by whom made. The affidavit shall be made by the plaintiff, or some person for the plaintiff, and shall state: (1) The grounds upon which the attachment is sought, specifying with particularity the facts in support of such grounds, (2) that the plaintiff has a just claim against the defendant, and (3) the amount which the affiant believes the plaintiff ought to recover, after allowing all just credits and setoffs.

History: L. 1963, ch. 303, 60-704; L. 1977, ch. 202, § 3; April 18.



60-705 Plaintiff's bond.

60-705. Plaintiff's bond. (a) Form and contents. When a bond is required, the bond shall be executed by the plaintiff and one or more sufficient sureties in a sum double the amount of the plaintiff's claim, or such lesser amount as shall be approved by an order of the judge, to the effect that the plaintiff shall pay to the defendant all damages which the defendant may sustain by reason of the attachment if wrongfully obtained, or from a wrongful levy thereof if such levy was directed by the plaintiff or plaintiff's attorney. The bond shall be examined by the judge as to its sufficiency and, if approved by the judge, such approval shall be noted thereon.

(b) Insufficiency. If at any time it shall be made to appear to the judge that the bond given by the plaintiff is insufficient in amount, or that any surety therein has died, or has removed from the state, or has become or is likely to become insolvent, the judge on reasonable notice to the plaintiff may order another bond and such further security to be given as shall seem necessary. If the plaintiff shall fail to comply with such order, within the time prescribed by the judge, the attachment shall be dissolved at the plaintiff's cost.

History: L. 1963, ch. 303, 60-705; L. 1993, ch. 108, § 1; July 1.



60-706 Attachment order.

60-706. Attachment order. (a) Issuance and contents. The order of attachment shall be delivered to the sheriff of any county or other officer authorized by law to serve the same, and shall command such sheriff or officer to attach the property of the defendant or so much thereof as will be sufficient to satisfy the plaintiff's claim, as sworn to, with interest and costs, or such specific property as shall be directed in writing by the plaintiff or the plaintiff's attorney, and to summon as garnishees all persons in whose possession any personal property or money of the defendant may be, or who may be named by the plaintiff or the plaintiff's attorney as garnishees. An order of attachment shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council.

(b) Manner of serving order. The attachment order shall be served as follows:

(1) Service of attachment. In addition to the process required under article 3 of this chapter, the order of attachment shall be served upon the defendant, if the defendant can be found, in the same manner as an ordinary summons, and a return made thereof.

(2) Manner of executing order, inventory. The order of attachment shall be executed by the officer without delay. The officer shall go to the place where the defendant's property may be found and declare that by virtue of said order such officer attaches said property. In attaching personal property, the officer and two disinterested appraisers who are residents of the county shall make a true inventory and appraisal of the same under oath and said inventory and appraisal shall be signed by the officer and the appraisers and returned with the order. Compensation for the two persons assisting with the appraisal and inventory shall be fixed by the court and assessed as additional court costs.

(3) Possession of attached property. If the property is tangible personal property, the officer shall take the same into possession if the officer can reasonably do so. If the officer does not take into possession any tangible personal property which is in the possession of some person other than the defendant, the officer shall declare to the person in possession thereof that such officer attaches the same and shall summon such person as garnishee by serving upon the person a copy of the order of attachment.

(4) Execution of order against realty. When the property attached is real property, the officer shall leave with the occupant thereof, or if there be no occupant, in a conspicuous place thereon, a copy of the order. The officer shall include in his or her return the name of such occupant, if any.

(5) Attaching credits. When the credits of the defendant are to be attached, the officer shall declare to the debtor of the defendant that the officer attaches all debts due from such debtor to the defendant, or so much thereof as shall be sufficient to satisfy the debt and interest, or damages and costs, and summon such debtor as garnishee by serving upon the debtor a copy of the order of attachment.

History: L. 1963, ch. 303, 60-706; L. 1977, ch. 202, § 4; L. 2005, ch. 101, § 12; July 1.



60-707 Attached property retained or repossessed by defendant; bond.

60-707. Attached property retained or repossessed by defendant; bond. Bond, conditions, discharge of attachment. When property of the defendant found in  the defendant's possession or in the possession of any other person shall be attached, the defendant, or such other person, may retain or regain the possession thereof at any time before final judgment or sale of such property under the order of the court, by giving a bond with one or more sufficient sureties in an amount which is: (1) Equal to the amount of the plaintiff's claim and probable court costs as shown in the order of attachment or (2) equal to the amount of the appraisal of the property as determined pursuant to subsection (b) of K.S.A. 60-706, or (3) in such lesser amount as may be ordered by the court. The person giving the bond shall have the option of giving bond in an amount prescribed by clause (1) or (2) of this section. The conditions of the bond shall be that the property, or the value thereof, as the case may be, shall be available to apply on any judgment rendered in the action at such time as the court shall order. The sufficiency of the said bond shall be determined by the officer levying the attachment.

Upon the filing of the bond the attachment in such action shall be discharged and restitution made of any property taken under it.

History: L. 1963, ch. 303, 60-707; L. 1977, ch. 202, § 5; April 18.



60-709 Compensation of officer.

60-709. Compensation of officer. When property is seized on attachment, the court may allow to the officer having charge thereof such amount as will reimburse the officer for his or her expense in taking the property into his or her possession and keeping the same, and such amount will be charged as costs in the action.

History: L. 1963, ch. 303, 60-709; Jan. 1, 1964.



60-710 Sale of perishable property.

60-710. Sale of perishable property. When property shall be actually seized which is likely to perish or to materially depreciate in value before the probable termination of the suit, or the keeping of which would be attended with unreasonable loss or expense, a judge of the district court of the county where the suit is pending or where the property is located may order the same to be sold on such terms and conditions as the judge may direct, by the officer having charge of the property, and a return of the proceedings thereon shall be made by the officer at a time to be fixed by the judge.  The return of the officer shall be filed with the clerk of the court in the county in which the suit is pending.  The title of any purchaser at such sale shall not be affected by any proceedings brought under K.S.A. 60-309.

History: L. 1963, ch. 303, 60-710; L. 1976, ch. 251, § 18; Jan. 10, 1977.



60-711 Appointment of receiver.

60-711. Appointment of receiver. The judge may appoint a receiver in aid of attachment subject to the provisions of article 13 of this chapter.

History: L. 1963, ch. 303, 60-711; Jan. 1, 1964.



60-712 Dissolution of attachment; hearing.

60-712. Dissolution of attachment; hearing. (a) Motion to dissolve, how made. In all cases where property, effects or credits shall be attached, any interested person may file a motion to dissolve the attachment, verified by affidavit, putting in issue the sufficiency of the proceedings, the defendant's or other person's claim of exemption as to any property which has been attached, or the truth of the facts alleged in the affidavit on which the attachment was issued. The court shall hold a hearing on the motion within seven days after the receipt thereof. The burden of proof shall be on the party seeking the attachment except as to any claim of exemption.

(b) Amendments. The judge may in the interest of justice, permit amendments to the petition or the affidavit, including the specification of additional grounds for attachment.

History: L. 1963, ch. 303, 60-712; L. 1977, ch. 202, § 6; L. 2010, ch. 135, § 160; July 1.



60-713 Settlement of conflicting claims.

60-713. Settlement of conflicting claims. Any person claiming an interest in any property attached shall be permitted to intervene in accordance with K.S.A. 60-224 (a), and in the discretion of the judge any creditor of a party if the creditor's claim is liquidated in amount may be permitted, to intervene in the attachment proceedings, or may be joined as a party thereto in accordance with K.S.A. 60-219 (b), and the court shall adjudicate their respective rights in accordance with the following rules:

(a) Process. Process shall be served on parties joined under this section in the same manner and with the same effect as is provided in article 3 of this chapter.

(b) Multiple attachments. An officer having several orders of attachment subject to being levied on the same property shall levy the same in the order in which they were received by said officer.  If there are several attachments issued out of different courts, all questions arising under this section shall be determined by the court out of which there was issued the first attachment served.  The clerk of the court which determines such questions shall promptly certify the proceedings to any other court in which proceedings are affected thereby.

(c) Representation of passive parties. If any party to the proceedings, whether an original party or one who has been subsequently joined, fails to assert a right or a defense available, and such failure is prejudicial to the rights of some other party, the latter may assert the same for the protection of such party's own interest.

(d) Fraudulent conveyances. The grantee of any interest in attached property, which interest was received fraudulently, may be joined for the purpose of barring such interest, setting aside such conveyance, or obtaining such other relief as justice may require.

History: L. 1963, ch. 303, 60-713; L. 1976, ch. 251, § 19, Jan. 10, 1977.



60-719 Effect of offsets claimed by garnishee.

60-719. Effect of offsets claimed by garnishee. When the garnishee claims that he or she is not indebted to the defendant for the reason that the defendant is indebted to the garnishee, or that the indebtedness due to the defendant is reduced thereby, the garnishee is not discharged unless and until he or she applies the amount of his or her indebtedness to the defendant to the liquidation of his or her claim against the defendant.

History: L. 1963, ch. 303, 60-719; Jan. 1, 1964.



60-721 Judgment in garnishment proceedings.

60-721. Judgment in garnishment proceedings. (a) Upon determination of the issues, either by admissions in the answer or reply, or by default, or by findings of the court on controverted issues, judgment shall be entered fixing the rights and liabilities of all the parties in the garnishment proceedings (1) by determining the liability of garnishee upon default, or (2) discharging the garnishee, or (3) making available to the satisfaction of the claim of the plaintiff any indebtedness due from the garnishee to the defendant or any property in the hands of the garnishee belonging to the defendant, including ordering the payment of money by the garnishee into court, or the impoundment, preservation and sale of property as provided for the disposition of attached property, or (4) rendering judgment against the garnishee for the amount of his or her indebtedness to the defendant or for the value of any property of the defendant held by the garnishee, and (5) if the answer of a garnishee is controverted without good cause, the court may award the garnishee judgment against the party controverting such answer damages for his or her expenses, including reasonable attorneys' fees, necessarily incurred in substantiating the same.

(b) When judgment is entered in garnishment proceedings for the purpose of enforcing an order of any court for the support of any person and the court finds that a continuing order of garnishment is necessary to insure payment of a court order of support, the court may issue a continuing order of garnishment to allow any indebtedness that will become due from the garnishee to the defendant because of an employer-employee relationship to be made available to the plaintiff on a periodic and continuing basis for so long as the court issuing the order may determine or until otherwise ordered by such court in a further proceeding. No order may be made pursuant to this subsection (b) unless the court finds that the defendant is in arrearage of a court order for support in an amount equal to or greater than one year of support as ordered and the defendant receives compensation from his or her employer on a regular basis in substantially equal periodic payments. On motion of a defendant who is subject to a garnishment order pursuant to this subsection (b), the court for good cause shown may modify or revoke any such order.

(c) All orders and judgments in any garnishment proceeding shall be subject to the provisions of  K.S.A. 60-727 and amendments thereto.

History: L. 1963, ch. 303, 60-721; L. 1978, ch. 227, § 4; L. 1996, ch. 71, § 2; Apr. 4.



60-722 Bond of defendant for payment of judgment.

60-722. Bond of defendant for payment of judgment. The defendant may at any time after the proceeding is commenced file with the clerk of the court a bond, to be approved by the judge of the district court, in double the amount of the claim or such lesser amount as shall be approved by order of the judge to the effect that the defendant will pay to the plaintiff on demand the amount of the judgment and costs that may be assessed against such defendant, and thereupon, the garnishee shall be discharged and any money or property paid or delivered to any officer shall be delivered to the person entitled thereto.

History: L. 1963, ch. 303, 60-722; L. 1992, ch. 314, § 9; July 1.



60-723 Garnishment of earnings of public officers and employees; state property exempt from enforcement of judgments.

60-723. Garnishment of earnings of public officers and employees; state property exempt from enforcement of judgments. (a) All provisions, requirements, conditions and exemptions of the garnishment laws of the state of Kansas shall apply to all state, county, city, township and school district officers and employees, as well as to all officers and employees of all municipal or quasi-municipal corporations, to the same extent and effect as such laws apply under the existing statutes of the state of Kansas to officers and employees of private corporations, subject to the limitations contained in K.S.A. 60-717 and 60-718, and amendments thereto.

(b) Consent is hereby given for garnishment proceedings to be brought against the state and such counties, townships, cities, school districts and other municipal or quasi-municipal corporations in the same manner and under the same procedure as is now provided by law for bringing such proceedings against private corporations.

(c) All income withholding orders for support or orders of garnishment attaching earnings of a state officer or employee shall be served upon the director of accounts and reports.

(d) All property, funds, credits and indebtedness of the state or of any agency of the state shall be exempt from garnishment, attachment, levy and execution and sale, and no judgment against the state or any agency of the state shall be a charge or lien on any such property, funds, credits or indebtedness.

History: L. 1963, ch. 303, 60-723; L. 1969, ch. 284, § 3; L. 1981, ch. 232, § 1; L. 1994, ch. 273, § 4; July 1.



60-724 Exceptions.

60-724. Exceptions. No judgment shall be rendered in garnishment by reason of the garnishee:

(1) having drawn, accepted, made, endorsed, or guaranteed any negotiable bill, draft, note, or other security, or

(2) holding moneys on a claim not arising out of contract and not liquidated as to amount, or

(3) holding moneys or property exempt by law, or the proceeds therefrom.

History: L. 1963, ch. 303, 60-724; Jan. 1, 1964.



60-725 Amendment of garnishee's answer form by clerks of certain courts; when.

60-725. Amendment of garnishee's answer form by clerks of certain courts; when. Whenever the secretary of labor, pursuant to authority vested in the secretary under P.L. 90-321, shall promulgate rules and regulations establishing the amount of disposable earnings subject to wage garnishment, which rules and regulations are a result of a change in and based upon multiples of the minimum hourly wage established by section 206(a)(1) of title 29 of the United States code, the clerks of the several district courts are hereby authorized and directed to amend the instructions to the garnishee in the garnishee's answer form, as contained in subsection (b) of K.S.A. 60-718, and amendments thereto, to correspond to such rules and regulations.

History: L. 1972, ch. 222, § 12; L. 1976, ch. 251, § 20; L. 2000, ch. 161, § 113; Jan. 1, 2001.



60-727 Garnishment proceedings; payments from inmate trust accounts; minimum amount.

60-727. Garnishment proceedings; payments from inmate trust accounts; minimum amount. (a) In any garnishment proceeding, no payment shall be made from any inmate trust account for any amount less than $5.

(b) As used in this section, "inmate trust account" means a trust account established or maintained by any officer or employee of the department of corrections or any correctional institution for an inmate pursuant to K.S.A. 76-172 through 76-175a and amendments thereto and the "inmate" and "correctional institution" have the meanings respectively ascribed thereto by K.S.A. 75-5202 and amendments thereto.

History: L. 1996, ch. 71, § 1; Apr. 4.



60-729 Nature of garnishment; fee.

60-729. Nature of garnishment; fee. (a) Garnishment is a procedure whereby the wages, money or intangible property of a person can be seized or attached pursuant to an order of garnishment issued by the court under the conditions set forth in the order.

(b) On and after July 1, 2014, any party requesting an order of garnishment shall pay a fee in the amount of $7.50 to the clerk of the district court.

(c) A poverty affidavit may be filed in lieu of a fee as established in K.S.A. 60-2001, and amendments thereto.

(d) The fee shall be the only costs assessed in each case for services of the clerk of the district court and the sheriff. The fee shall be disbursed in accordance with K.S.A. 20-362, and amendments thereto.

(e) Except as provided further, the fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for the docket fee. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $12.50 per fee, to fund the costs of non-judicial personnel.

(f) The state of Kansas and all municipalities in this state, as defined in K.S.A. 12-105a, and amendments thereto, shall be exempt from paying such fee.

History: L. 2002, ch. 198, § 2; L. 2014, ch. 82, § 35; L. 2015, ch. 81, § 23; July 1.



60-730 When garnishment available before judgment.

60-730. When garnishment available before judgment. An order of garnishment before judgment may be obtained only upon order of a judge of the district court pursuant to the procedure to obtain an order of attachment. No order of garnishment may be obtained before judgment where the property sought to be attached is wages earned by the person being garnished.

History: L. 2002, ch. 198, § 3; July 1.



60-731 When garnishment available after judgment; order of garnishment shall designate whether to attach earnings or other property; no bond required after judgment.

60-731. When garnishment available after judgment; order of garnishment shall designate whether to attach earnings or other property; no bond required after judgment. (a) As an aid to the collection of a judgment, an order of garnishment may be obtained at any time after 14 days following judgment. There is no requirement that an execution first be issued and returned unsatisfied.

(b) The party requesting a garnishment shall file a request in an individual case or by a master request covering more than one case asking the court to issue an order of garnishment. The request shall designate whether the order of garnishment is to be issued to attach earnings or to attach other property of the judgment debtor. If such party seeks to attach earnings of the judgment debtor to enforce:

(1) An order of any court for the support of any person;

(2) an order of any court of bankruptcy under chapter 13 of the United States bankruptcy code; or

(3) a debt due for any state or federal tax, the direction of the party shall so indicate.

No bond is required for an order of garnishment issued after judgment.

History: L. 2002, ch. 198, § 4; L. 2010, ch. 135, § 161; July 1.



60-732 Order of garnishment; when garnishment is to attach intangible property other than earnings; effect; administrative fee.

60-732. Order of garnishment; when garnishment is to attach intangible property other than earnings; effect; administrative fee. This section shall apply if the garnishment is to attach intangible property other than earnings of the judgment debtor.

(a) The order of garnishment shall be substantially in compliance with the forms set forth by the judicial council.

(b) The order of garnishment and the appropriate form for the garnishee's answer shall be served on the garnishee in the same manner as process is to be served pursuant to K.S.A. 60-301 through 60-313, and amendments thereto, except that the garnishee may be served by any means provided under K.S.A. 60-301 through 60-313, and amendments thereto, at the garnishee's business or office location and this shall be considered proper service. A copy of the answer form shall be served if the garnishment order is not served electronically. If the order is served prior to a judgment, the order shall also be served on the judgment debtor, if the judgment debtor can be found, except that the order shall not be served on the judgment debtor until after service has been made on the garnishee. Failure to serve the judgment debtor shall not relieve the garnishee from liability under the order.

(c) The order of garnishment shall have the effect of attaching:

(1) All intangible property, funds, credits or other indebtedness belonging to or owing the judgment debtor, other than earnings, which is in the possession or under the control of the garnishee, and all such credits and indebtedness due from the garnishee to the judgment debtor at the time of service of the order; and

(2) all such personal property coming into the possession or control of the garnishee and belonging to the judgment debtor, and all such credits and indebtedness becoming due to the judgment debtor between the time the order is served on the garnishee and the time the garnishee makes the answer of the garnishee. Where the garnishee is an executor or administrator of an estate in which the judgment debtor is or may become a legatee or distributee thereof, the order of garnishment shall have the effect of attaching and creating a first and prior lien upon any property or funds of such estate to which the judgment debtor is entitled upon distribution of the estate, and such garnishee shall be prohibited from paying over to the judgment debtor any of such property or funds until so ordered by the court from which the order of garnishment was issued.

(d) The garnishee, without prior agreement, may withhold and retain to defray the garnishee's costs, an administrative fee of $10 for each order of garnishment that attaches funds, credits or indebtedness. Such administrative fee shall be in addition to the amount required to be withheld under the order for garnishment, except that if the amount required to be withheld under the order for garnishment is greater than the amount of the funds, credits or indebtedness held by the garnishee, the fee shall be deducted from the amount withheld.

History: L. 2002, ch. 198, § 5; July 1.



60-733 Garnishment of funds held by financial institution; administrative fee; order of garnishment requirements.

60-733. Garnishment of funds held by financial institution; administrative fee; order of garnishment requirements. (a) The written direction of a party seeking an order of garnishment attaching funds, credits or indebtedness held by a bank, savings and loan association, credit union or finance company shall state the amount to be withheld, which shall be 110% of the amount of the judgment creditor's claim, in the case of prejudgment garnishment, or 110% of the amount of the current balance due under the judgment, in the case of postjudgment garnishment. The garnishee, without prior agreement, may withhold and retain to defray the garnishee's costs, an administrative fee of $15 for each order of garnishment that attaches funds, credits or indebtedness. Such administrative fee shall be in addition to the amount required to be withheld under the order for garnishment, except that if the amount required to be withheld under the order for garnishment is greater than the amount of the funds, credits or indebtedness held by a bank, savings and loan association, credit union or finance company, the fee shall be deducted from the amount withheld.

(b) All orders of garnishment issued in this state for the purpose of attaching funds, credits or indebtedness held by a bank, savings and loan association, credit union or finance company shall include the judgment debtor's address and tax identification number, if known, and shall specify the amount of funds, credits or indebtedness to be withheld by the garnishee, which shall be 110% of the amount of the judgment creditor's claim or 110% of the amount of the current balance due under the judgment, as stated in the written direction of the party seeking the order.

(c) The forms provided by law for an order of garnishment attaching funds, credits or indebtedness held by a bank, savings and loan association, credit union or finance company shall include the following statement:

"If you hold any funds, credits or indebtedness belonging to or owing the judgment debtor, the amount to be withheld by you pursuant to this order of garnishment is not to exceed

$  ."

(amount stated in direction)

(d) (1) The forms provided by law for the answer to an order of garnishment attaching funds, credits or indebtedness held by a bank, savings and loan association, credit union or finance company shall include the following statement:

"The amount of the funds, credits or indebtedness belonging to or owing the judgment debtor which I shall hold shall not exceed

$  ."

(amount stated in order)

(2) The answer shall further include information that such account is owned in joint tenancy with one or more individuals who are not subject to the garnishment, if applicable.

(e) If an order of garnishment attaches funds, credits or indebtedness held by a bank, savings and loan association, credit union or finance company and the garnishee holds funds or credits or is indebted to the judgment debtor in two or more accounts, the garnishee may withhold payment of the amount attached from any one or more of such accounts.

(f) If an order of garnishment attaches funds, credits or indebtedness held by a bank, savings and loan association, credit union or finance company and the garnishee holds funds or credits or is indebted to the judgment debtor in an account which judgment debtor owns in joint tenancy with one or more individuals who are not subject to the garnishment, the garnishee shall withhold the entire amount sought by the garnishment. Neither the garnishor nor the garnishee shall be liable to the joint owners if the ownership of the funds is later proven not to be the judgment debtor's.

(g) No party shall seek an order of garnishment attaching funds, credits or indebtedness held by a bank, savings and loan association, savings bank, credit union or finance company except on good faith belief of the party seeking garnishment that the party to be served with the garnishment order has, or will have, assets of the judgment debtor. Except as provided further, not more than two garnishments shall be issued by a party seeking an order of garnishment applicable to the same claim or claims and against the same judgment debtor in any 30-day period. A judge may order an exception to this subsection in any case in which the party seeking the garnishment shall in person or by attorney: (1) Certify that the garnishment is not for the purpose of harassment of the debtor, and (2) state facts demonstrating to the satisfaction of the judge that there is reason to believe that the garnishee has property or credits of the debtor which are not exempt from execution.

History: L. 2002, ch. 198, § 6; L. 2012, ch. 68, § 1; July 1.



60-734 Order of garnishment when garnishment is to attach earnings; service of process; length of and effect of order; administrative fee; accounting and record.

60-734. Order of garnishment when garnishment is to attach earnings; service of process; length of and effect of order; administrative fee; accounting and record. This section must apply if the garnishment is to attach earnings of the judgment debtor.

(a) The order of garnishment must be substantially in compliance with the forms set forth by the judicial council.

(b) The order of garnishment and the appropriate form for the garnishee's answer must be served on the garnishee in the same manner as process is to be served pursuant to K.S.A. 60-301 through 60-313, and amendments thereto, at the garnishee's business or office location and this must be considered proper service. A copy of the answer form must be served if the garnishment order is not served electronically. If the party having requested the garnishment is notified by the garnishee that the judgment debtor has never been employed by the garnishee or the judgment debtor's employment has been terminated, the party seeking the garnishment must forthwith file a release with the clerk of the court of such garnishment.

(c) The order of garnishment must have the effect of attaching the nonexempt portion of the judgment debtor's earnings for all pay periods which end while the order is in effect. The order must remain in effect until either of the following occur, whichever is sooner: (1) The judgment is paid; or (2) the garnishment is released. The party for whom the garnishment is issued must file a release with the clerk of the court upon satisfaction of the judgment and provide a copy thereof to the defendant and garnishee. Nonexempt earnings are earnings which are not exempt from wage garnishment pursuant to K.S.A. 60-2310, and amendments thereto. Computation of the nonexempt portion of the judgment debtor's wages for the pay period or periods covered by the order must be made in accordance with the directions accompanying the garnishee's answer form pursuant to the order of garnishment. The order of garnishment must also constitute an order of the court directing the garnishee to pay to the judgment creditor all earnings which are to be withheld by the garnishee under the order of garnishment as more particularly provided in the answer of the garnishee. A party or the court may request a written explanation of the garnishee's computations of earnings withheld during any pay period and the explanation must be submitted by affidavit to all parties and the court within 14 days after such request. Service of the request must be in the same manner as process is to be served pursuant to K.S.A. 60-301 through 60-313, and amendments thereto.

(d) Except as provided further, from income due the judgment debtor, the garnishee may withhold and retain to defray the garnishee's costs, an administrative fee of $10 for each 30 day period for which income is withheld. From income due the judgment debtor, which is child support, the garnishee may withhold and retain to defray the garnishee's costs, an administrative fee of $10 for each 30 day period for which income is withheld. Such administrative fee must be in addition to the amount required to be withheld under the order for garnishment. If the addition of this fee causes the total amount withheld to exceed the restrictions imposed by subsection (b) of K.S.A. 60-2310, and amendments thereto, the fee must be deducted from the amount withheld.

(e) The party having requested the garnishment must provide the garnishee the unsatisfied balance of the judgment at the time of issuance of the order of garnishment.

(f) For any continuing garnishment, the party having requested the garnishment must maintain an accounting and record of the judgment reflecting thereon all garnishment proceeds received and applied, all interest accrued thereon, and any and all credits applied in satisfaction thereof, and the remaining unsatisfied balance of such judgment. The party requesting the garnishment must produce a copy of such accounting and record upon request of the court. The garnishee may request in writing by first class mail the unsatisfied balance from the judgment creditor or, if represented by an attorney, such request may also be by facsimile or electronic mail with read receipt confirmation. If the garnishee fails to receive a response within seven days following the request, the garnishee may submit a written statement to the judgment creditor or, if represented, to the judgment creditor's attorney, in the same fashion as the original request, advising that the garnishee intends to stop withholding earnings pursuant to the garnishment order 14 days following the date of the statement unless the garnishee receives written notice of objection from the judgment creditor or judgment creditor's attorney, as well as the requested unsatisfied balance. If no objection is timely received by the garnishee, the garnishee will thereafter have no duty to withhold earnings.

History: L. 2002, ch. 198, § 7; L. 2010, ch. 85, § 1; July 1.



60-735 Notice to judgment debtor; form and content; right to hearing; burden of proof.

60-735. Notice to judgment debtor; form and content; right to hearing; burden of proof. (a) Immediately following the time the order of garnishment is served on the garnishee, the party seeking the garnishment shall send a notice to the judgment debtor in any reasonable manner, notifying the judgment debtor:

(1) That a garnishment order has been issued against the judgment debtor and the effect of such order;

(2) of the judgment debtor's right to assert any claim of exemption allowed under the law with respect to a garnishment against property other than earnings or of the judgment debtor's right to object to the calculation of exempt and nonexempt earnings with respect to a garnishment against the earnings of the debtor; and

(3) of the judgment debtor's right to a hearing on such claim or objection. The notice shall be substantially in compliance with the form set forth by the judicial council, and shall contain a description of the exemptions that are applicable to garnishments and the procedure by which the judgment debtor can assert any claim of exemption.

(b) If the judgment debtor requests a hearing to assert any claim of exemption, the request shall be filed no later than 14 days following the date the notice is served on the judgment debtor. If a hearing is requested, the hearing shall be held by the court no sooner than seven days nor later than 14 days after the request is filed. At the time the request for hearing is filed, the judgment debtor shall obtain from the clerk or court the date and time for the hearing which shall be noted on the request form. Immediately after the request for hearing is filed, the judgment debtor shall hand-deliver to the party seeking the garnishment or such party's attorney, if the party is represented by an attorney, or mail to the party seeking the garnishment or such party's attorney, if the party is represented by an attorney, by first-class mail at the party seeking the garnishment or such party's attorney's last known address, a copy of the request for hearing.

(c) If a hearing is held, the judgment debtor shall have the burden of proof to show that some or all of the property subject to the garnishment is exempt, and the court shall enter an order determining the exemption and such other order or orders as is appropriate.

History: L. 2002, ch. 198, § 8; L. 2010, ch. 135, § 162; July 1.



60-736 Answer of garnishee; attachment of intangible property other than earnings.

60-736. Answer of garnishee; attachment of intangible property other than earnings. This section shall apply if the garnishment is to attach intangible property other than earnings of the judgment debtor.

(a) The answer of the garnishee shall be substantially in compliance with the forms set forth by the judicial council.

(b) Within 14 days after service, other than that required pursuant to K.S.A. 40-218, and amendments thereto, upon a garnishee of an order of garnishment the garnishee shall complete the answer in accordance with the instructions accompanying the answer form stating the facts with respect to the demands of the order.

(1) Except as otherwise provided in subsection (b)(2), the garnishee shall send the completed answer to the judgment creditor's attorney at the address listed on the answer form or, if the judgment creditor does not have an attorney, to the judgment creditor and judgment debtor at the addresses listed on the answer form. The answer shall be supported by unsworn declaration in the manner set forth on the answer form.

(2) If the garnishee does not have assets of the judgment debtor, the garnishee shall send the completed answer to the judgment creditor's attorney at the address listed on the answer form or, if the judgment creditor does not have an attorney, to the judgment creditor at the address listed on the answer form. The answer shall be supported by unsworn declaration in the manner set forth on the answer form.

History: L. 2002, ch. 198, § 9; L. 2008, ch. 143, § 1; L. 2010, ch. 135, § 163; L. 2012, ch. 68, § 2; L. 2013, ch. 31, § 1; July 1.



60-737 Same; garnishment attaching earnings; contents.

60-737. Same; garnishment attaching earnings; contents. This section must apply if the garnishment is to attach earnings of the judgment debtor.

(a) The answer of the garnishee must be substantially in compliance with the forms set forth by the judicial council.

(b) Within 14 days following the date of service upon a garnishee of an initial order of garnishment, the garnishee must complete the answer in accordance with the instructions accompanying the answer form and send the completed answer to each judgment creditor and judgment debtor at the addresses listed on the answer form. The garnishee must designate on the answer in the space provided on the answer form the name and case number for each judgment creditor who has a garnishment order in effect for the same debtor and the amount that is due each judgment creditor under the garnishment in accordance with the instructions accompanying the answer form. Only one answer needs to be completed for each judgment debtor by the garnishee and the garnishee may duplicate the completed answer in any manner the garnishee desires for distribution to each judgment creditor and judgment debtor. The answer must be supported by unsworn declaration in the manner set forth on the answer form. Once the garnishee has distributed the answer to the initial order of garnishment, no further answer is required. A party or the court may request a written explanation of the garnishee's computations of earnings withheld during any pay period, and the explanation must be submitted by affidavit within 14 days after such request. Service of the request must be in the same manner as process is to be served pursuant to K.S.A. 61-3001 through 61-3006, and amendments thereto.

(c) If there are other liens against the judgment debtor's earnings which by law have priority over garnishments, the garnishee must so indicate on the answer. In such event, the garnishment must remain in effect but no earnings of the debtor must be withheld under the garnishment order unless and until all liens having priority are released or satisfied or the earnings being withheld under all of such liens are less than the amount which is exempt under K.S.A. 60-2310, and amendments thereto.

History: L. 2002, ch. 198, § 10; L. 2010, ch. 85, § 2; July 1.



60-738 Same; reply; notification and hearing; burden of proof.

60-738. Same; reply; notification and hearing; burden of proof. (a) No later than 14 days after the garnishee makes the answer and sends it to the judgment creditor and judgment debtor, the judgment creditor or judgment debtor, or both, may file a reply disputing any statement in the answer of the garnishee. A copy of the reply shall be sent by the party filing same to the other party, to any other judgment creditors affected and to the garnishee. The party filing the reply shall notify the court and schedule a hearing on the reply to be held within 30 days after filing of the reply.

(b) At the hearing, the court shall determine and rule on all issues related to the reply. The burden of proof shall be upon the party filing the reply to disprove the statements of the answer, except that the garnishee shall have the burden of proving offsets or indebtedness claimed to be due from the judgment debtor to the garnishee, or liens asserted by the garnishee against personal property of the judgment debtor. The provisions of K.S.A. 60-719, and amendments thereto, relating to offsets claimed by the garnishee shall be applicable to lawsuits filed pursuant to the code of civil procedure for limited actions.

History: L. 2002, ch. 198, § 11; L. 2010, ch. 135, § 164; L. 2012, ch. 68, § 3; July 1.



60-739 Garnishee's payment to the judgment creditor; refund of overpayment; release of funds; nonliability of garnishee.

60-739. Garnishee's payment to the judgment creditor; refund of overpayment; release of funds; nonliability of garnishee. (a) The court shall direct the garnishee to pay to the judgment creditor such amount that the garnishee is holding, as indicated by the answer, or such lesser amount as warranted, if:

(1) The garnishment has attached to intangible property other than earnings of the judgment debtor;

(2) fourteen days have passed since receipt of the answer of the garnishee by the judgment creditor; and

(3) no reply to the answer has been filed.

(b) The judgment creditor shall promptly refund to the judgment debtor any overpayment of the claim. The garnishee may release the funds, credits or indebtedness that have been attached pursuant to the order of garnishment if no order to pay the judgment creditor has been received within 60 days following the receipt of the answer of the garnishee by the judgment creditor.

(c) The garnishee shall not be liable to any judgment creditor or judgment debtor and shall not be assessed any penalty by reason of any action taken in good faith by the garnishee in accordance with the provisions of article 7 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2002, ch. 198, § 12; L. 2003, ch. 131, § 1; L. 2010, ch. 135, § 165; L. 2012, ch. 68, § 4; July 1.



60-740 Payment of earnings to judgment debtors and creditors.

60-740. Payment of earnings to judgment debtors and creditors. This section must apply if the garnishment is to attach earnings of the judgment debtor. If no reply is made to the answer of garnishee within 14 days following the date the garnishee has completed the answer, the garnishee must promptly thereafter pay the earnings withheld as indicated on the answer to all judgment creditors designated on the answer in the amount due each as indicated on the answer, and thereafter continue to pay the earnings withheld as they are withheld, unless the garnishee receives prior to such payment an order of the court to the contrary. If any judgment creditor receives more than they are entitled to, that judgment creditor must promptly return the excess amount to the garnishee for distribution pro-rata to the other judgment creditors designated on the answer, or if no such other judgment creditors are designated, the garnishee must promptly pay the excess amount to the judgment debtor.

History: L. 2002, ch. 198, § 13; L. 2010, ch. 85, § 3; L. 2011, ch. 91, § 24; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 60-740a.



60-741 Failure to answer; motion; hearing; expenses and attorney fees.

60-741. Failure to answer; motion; hearing; expenses and attorney fees. If the garnishee fails to answer within the time and manner specified in the order of garnishment, the judgment creditor may file a motion and shall send a copy of the motion to the garnishee and the judgment debtor in the manner allowed under K.S.A. 60-205, and amendments thereto. At the hearing on the motion, the court may grant judgment against the garnishee for the amount of the judgment creditor's judgment or claim against the judgment debtor or for such other amount as the court deems reasonable and proper, and for the expenses and attorney fees of the judgment creditor. If the claim of the plaintiff has not been reduced to judgment, the liability of the garnishee shall be limited to the judgment ultimately rendered against the judgment debtor.

History: L. 2002, ch. 198, § 14; July 1.



60-742 Garnishee's failure or refusal to pay or deliver property; motion; hearing; contempt; fine or order against garnishee.

60-742. Garnishee's failure or refusal to pay or deliver property; motion; hearing; contempt; fine or order against garnishee. If after the time the garnishee is to make payment of funds or property held under a garnishment, the garnishee fails or refuses to pay or deliver property to the judgment creditor, the judgment creditor may file a motion and shall send a copy of the motion to the garnishee and the judgment debtor in the manner allowed under K.S.A. 60-205, and amendments thereto. At the hearing on the motion, the court may find the garnishee in contempt and punish the garnishee by a fine or may enter judgment against the garnishee for such amount as the court deems reasonable and proper, including the expenses and attorney fees of the judgment creditor.

History: L. 2002, ch. 198, § 15; July 1.



60-743 Forms used in garnishment proceedings.

60-743. Forms used in garnishment proceedings. The forms set forth by the judicial council are sufficient under this act and are intended to indicate the simplicity and brevity of statement which this act contemplates.

History: L. 2002, ch. 198, § 16; July 1.



60-744 Act supplemental to civil code.

60-744. Act supplemental to civil code. The provisions of K.S.A. 60-729 through 60-744, and amendments thereto, shall be part of and supplemental to the code of civil procedure.

History: L. 2002, ch. 198, § 17; July 1.






Article 8 MANDAMUS

60-801 Nature of mandamus.

60-801. Nature of mandamus. Mandamus is a proceeding to compel some inferior court, tribunal, board, or some corporation or person to perform a specified duty, which duty results from the office, trust, or official station of the party to whom the order is directed, or from operation of law.

History: L. 1963, ch. 303, 60-801; Jan. 1, 1964.



60-802 Procedure for relief.

60-802. Procedure for relief. (a) Generally. Relief in the form of mandamus shall be obtained under the same procedure as relief in other civil actions. If it be desired in connection with any mandamus proceeding to stay any proceedings or acts pending determination of the mandamus proceeding, the plaintiff may combine therewith an application for relief under article 9 of this chapter. The judgment in mandamus shall specify with particularity the act or acts which the defendant is compelled to perform or enjoined from performing.

(b) Peremptory order. When the right to require the performance of the act is clear, and it is apparent that no valid excuse can be given for not performing it, a peremptory order of mandamus may be allowed in the first instance.

(c) Damages. If judgment be given for the plaintiff, he or she may also recover such damages as he or she may have sustained by reason of the failure of the defendant to perform the specified duty, together with costs.

History: L. 1963, ch. 303, 60-802; Jan. 1, 1964.



60-803 Penalty for disobedience.

60-803. Penalty for disobedience. Disobedience of any judgment in mandamus may, in addition to other appropriate remedies or damages be punished as for contempt.

History: L. 1963, ch. 303, 60-803; Jan. 1, 1964.






Article 9 INJUNCTION

60-901 Nature of injunction.

60-901. Nature of injunction. Injunction is an order to do or refrain from doing a particular act. It may be the final judgment in an action, and it may also be allowed as a provisional remedy.

History: L. 1963, ch. 303, 60-901; Jan. 1, 1964.



60-902 Provisional remedies; when granted.

60-902. Provisional remedies; when granted. When it appears by a verified pleading or affidavit that a party is entitled to the relief demanded, and such relief or any part thereof consists in restraining the commission or continuance of some act, the commission or continuance of which during the litigation would produce injury to a party; or when during the litigation it appears that a party is doing or threatens or is about to do, or is procuring or suffering to be done, some act in violation of a party's rights respecting the subject of the action, or tending to render the judgment ineffectual, an order may be granted to restrain such act.

History: L. 1963, ch. 303, 60-902; L. 1976, ch. 251, § 21; Jan. 10, 1977.



60-903 Temporary restraining order.

60-903. Temporary restraining order. (a) Temporary restraining order; issuing without notice. Except as provided in subsection (b) of K.S.A. 60-904, and amendments thereto, the court may issue a temporary restraining order without notice or bond to the adverse party or its attorney only if:

(1) Specific facts in an affidavit or a verified complaint clearly show that immediate and irreparable injury, loss or damage will result to the movant before the adverse party can be heard in opposition;

(2) the movant's attorney certifies in writing any efforts made to give notice and the reasons why it should not be required; and

(3) notice of the issuance of a temporary restraining order is provided to the attorney general of the state of Kansas if the adverse party is the state of Kansas or an agency, officer or employee thereof, or to the appropriate city clerk or county clerk if the adverse party is a city or county or an agency, officer or employee thereof.

(b) Contents; expiration. Every temporary restraining order issued without notice must state the date and hour it was issued, describe the injury and state why it is irreparable, state why the order was issued without notice and be promptly filed in the clerk's office and entered in the record. The order expires at the time after entry, not to exceed 14 days, that the court sets, unless before that time the court, for good cause, extends it for a like period or the adverse party consents to a longer extension. The reasons for an extension must be entered in the record.

(c) Expediting the temporary injunction hearing. If the temporary restraining order is issued without notice, the motion for a temporary injunction must be set for hearing at the earliest possible time, taking precedence over all other matters except hearings on older matters of the same character. At the hearing, the party who obtained the order must proceed with the motion, and if the party does not, the court must dissolve the order.

(d) Service. Where a temporary restraining order is issued without notice, it shall be served upon each party restrained in the manner prescribed for personal service of a summons.

(e) Motion to Dissolve. On two days' notice to the party who obtained the temporary restraining order without notice, or on shorter notice set by the court, the adverse party may appear and move to dissolve or modify the order. The court must then hear and decide the motion as promptly as justice requires.

(f) Security. Unless otherwise provided by statute or this section, the court may issue a temporary restraining order only if the movant gives security in an amount that the court considers proper to pay the costs and damages sustained by any party found to have been wrongfully restrained. The state of Kansas or an agency, officer or employee thereof, is not required to give security. For any city or county or an agency, officer or employee thereof, at the discretion of the judge, the security required by this subsection may be waived.

History: L. 1963, ch. 303, 60-903; L. 1990, ch. 202, § 30; L. 2013, ch. 123, § 1; July 1.



60-904 Disputes concerning employment.

60-904. Disputes concerning employment. (a) Notice. No restraining order shall be issued growing out of any labor dispute until after reasonable notice to the party or parties to be restrained and an opportunity to be heard, unless the judge finds that irreparable injury is likely to occur to the person or property of the plaintiff before notice could be served or a hearing held, and such order shall not be granted for a period in excess of seven days.

(b) Bond. No restraining order issued under subsection (a) of this section shall operate unless the party obtaining the same shall give an undertaking as provided in subsection (b) of K.S.A. 60-905, and amendments thereto.

(c) Restraint prohibited in certain cases. No restraining order or injunction shall prohibit any person or persons, from terminating any relation of employment, or from ceasing to perform any work or labor, or from recommending, advising, or persuading others by peaceful means to do so; or from attending at or near a house or place where any person resides or works, or carries on business, or happens to be for the purpose of peacefully obtaining or communicating information, or of peacefully persuading any person to work or to abstain from working; or from ceasing to patronize or to employ any party to such dispute; or from recommending, advising, or persuading others by peaceful means to do so; or from paying or giving to or withholding from any person engaged in such dispute any strike benefits or other moneys or things of value; or from peaceably assembling at any place in a lawful manner and for lawful purposes; or from doing any act or thing which might lawfully be done in the absence of such dispute by any party thereto, or from any activity over which the federal authority is exercising exclusive jurisdiction.

History: L. 1963, ch. 303, 60-904; L. 2010, ch. 135, § 167; July 1.



60-905 Temporary injunction; notice, hearing and bond.

60-905. Temporary injunction; notice, hearing and bond. (a) Notice and hearing. No temporary injunction shall be granted until after reasonable notice to the party to be enjoined and an opportunity to be heard.

(b) Bond. Unless otherwise provided by statute or this section, no temporary injunction shall operate unless the party obtaining the same shall give an undertaking with one or more sufficient sureties in an amount fixed and approved by the judge of the court, securing to the party injured the damages such injured party may sustain including attorney fees if it be finally determined that the injunction should not have been granted. Neither the state nor any of its agencies shall be required to give an undertaking with one or more sufficient sureties in order to be granted a temporary injunction. For any other party, at the discretion of the judge, the undertaking required by this subsection may be waived.

History: L. 1963, ch. 303, 60-905; L. 1988, ch. 214, § 1; L. 1993, ch. 108, § 2; July 1.



60-906 Form and scope of order.

60-906. Form and scope of order. Every order granting an injunction and every restraining order shall set forth the reasons for its issuance; shall be specific in terms; shall describe in reasonable detail, and not by reference to the petition or other document, the act or acts sought to be restrained; and shall be binding only upon the parties to the action, their officers, agents, servants, employees, and attorneys, and upon those persons in concert or participation with them who receive actual notice of the order by personal service or otherwise. The order may be issued and served on Sunday, a legal holiday, or a day on which the office of the clerk of the court is not accessible.

History: L. 1963, ch. 303, 60-906; L. 1990, ch. 202, § 31; L. 1994, ch. 273, § 13; L. 2010, ch. 11, § 16; Apr. 1.



60-907 Illegal acts of public officers.

60-907. Illegal acts of public officers. (a) Illegal tax, charge or assessment. Injunctive relief may be granted to enjoin the illegal levy of any tax, charge or assessment, the collection thereof, or any proceeding to enforce the same.

(b) Unauthorized contracts. Injunctive relief may be granted to enjoin any public officer, board, or body from entering into any contract or doing any act not authorized by law that may result in the creation of an additional levy of a tax, charge or assessment.

(c) Joinder. Any number of persons whose property is or may be affected or whose taxes may be increased by the illegal acts mentioned in subsections (a) and (b) of this section may join in the petition for injunction.

(d) Bond. Where it is shown to the judge that continued procedure under the illegal acts may render the proceedings moot, the judge may, in his or her discretion grant a temporary injunction without bond being required.

History: L. 1963, ch. 303, 60-907; Jan. 1, 1964.



60-908 Abatement of common nuisance.

60-908. Abatement of common nuisance. A private party may enjoin the continuance of a common nuisance affecting his or her personal rights, and in addition thereto, an injunction may be granted in the name of the state to suppress the keeping or maintenance thereof. The petition may be verified on information and belief, and such an action may be brought either by the attorney general, or by a county attorney for enjoining such a nuisance within his or her county, or by a city attorney for enjoining such a nuisance within his or her city.

History: L. 1963, ch. 303, 60-908; Jan. 1, 1964.



60-909 Penalty for disobedience.

60-909. Penalty for disobedience. Disobedience of any restraining order or injunction may, in addition to other appropriate remedies, or damages, be punished as a contempt.

History: L. 1963, ch. 303, 60-909; Jan. 1, 1964.



60-910 Vacating or modifying order.

60-910. Vacating or modifying order. (a) Before final judgment. At any time before the judgment the party restrained or enjoined may apply to the judge of the court in which the action is brought, to vacate or modify the same. The application may be made upon the petition and affidavits upon which the restraining order or injunction is granted, or upon affidavits on the part of the party restrained, with or without answer.

(b) After final judgment. Any interested party, including a party subsequently acquiring an interest in the subject matter of the injunction, may file a petition in the same action to have a judgment of permanent injunction vacated or modified. The petition shall be verified, filed in the court from which the judgment issued, and shall state that there has been a change in conditions rendering the injunction unnecessary or partially unnecessary and that petitioner's interests are being adversely affected. The changed conditions shall be stated in reasonable detail. The procedure pertaining to original civil actions shall be followed. If the judge, after hearing, finds that the petition was not filed in good faith, the judge shall assess the expenses and reasonable attorneys' fees against the petitioner for those parties who have defended against the application, the same to be collected as costs in the action.

History: L. 1963, ch. 303, 60-910; Jan. 1, 1964.






Article 10 ACTIONS RELATING TO PROPERTY

60-1001 Actions for possession; ejectment.

60-1001. Actions for possession; ejectment. (a) Petition. In any action to recover possession of real property, including an oil or gas lease or mineral interest, it shall be sufficient if the petition state that the petitioner has a legal or equitable interest therein and the right to possession.

(b) Tenants in common. In an action against a tenant in common the petition must state that the defendant either denied plaintiff's right, or did some act amounting to such denial.

(c) Judgment; when plaintiff prevails. If plaintiff prevails the judgment shall be for possession and damages for the loss of rents and profits, if any, and execution to enforce the same shall be issued to the sheriff by the clerk at the written request of the party entitled thereto.

(d) When action becomes moot. If the right of the plaintiff to the possession of the premises expires after the commencement of the suit and before the trial, the judgment shall be for the damages and costs.

History: L. 1963, ch. 303, 60-1001; Jan. 1, 1964.



60-1002 Quieting or determining title or interest in property.

60-1002. Quieting or determining title or interest in property. (a) Right of action. An action may be brought by any person claiming title or interest in personal or real property, including oil and gas leases, mineral or royalty interests, against any person who claims an estate or interest therein adverse to him or her, for the purpose of determining such adverse claim.

(b) Action to bar lien claim, when. When a lien on property has ceased to exist, or when an action to enforce a lien is barred by a statute of limitation or otherwise, the owner of the property may maintain an action to quiet title.

History: L. 1963, ch. 303, 60-1002; Jan. 1, 1964.



60-1003 Partition.

60-1003. Partition. (a) Petition. (1) When the object of the action is to effect a partition of personal or real property or an estate or interest created by an oil, gas or mineral lease or an oil or gas royalty, the petition must describe the property and the respective interests of the owners thereof, if known.

(2) If the number of shares or interests is known, but the owners thereof are unknown, or if there are, or are supposed to be, any interests which are unknown, contingent or doubtful, these facts must be set forth in the petition with reasonable certainty.

(3) Persons claiming or having a specific or general lien upon all or any portion of the property, may be made parties.

(4) An allegation of ownership of an interest implies an allegation of right to possession of the property, and it is not necessary to claim the remedy of ejectment in an action for partition.

(b) Answer. The answers of the defendants shall include allegations of the nature and extent of their respective interests. They may also deny the interests of any of the plaintiffs, or any of the defendants. Any claim of adverse possession shall be affirmatively pleaded and the burden of proving the same is on the defendant.

(c) Procedure. (1) Order of partition. The judge shall first determine and make an order specifying the interest of the respective parties and directing partition.

(2) Commissioners. Upon making an order of partition, the judge shall appoint three (3) commissioners to partition the property among the parties according to their respective interests, but if such partition cannot be made without manifest injury, or is for any reason impracticable, the commissioners shall appraise the value of the property, valuing each tract separately, if more than one, and report their conclusions to the court.

(3) Exceptions to commissioner's report. Any party may file exceptions to the commissioners' report and the judge may, after hearing with reasonable notice to all parties affected approve or disapprove the same, or make such modifications as justice and equity may require, including an order requiring specific portions of the property to be awarded to specific parties, or direct such further proceedings as the judge deems equitable, but if no exceptions are filed to the commissioners' report as to division in kind the judge shall so enter judgment in accordance with the report.

(4) Election or sale. Where the property is not subject to partition in kind, any one or more of the parties may elect within a time so fixed by the judge to take the property or any separate tract at the appraised value, but if none of the parties elect to so take the property, or two or more elect to so take, in opposition to each other, the judge shall order the sheriff to sell it in the manner provided for sale of property on execution. No sale shall be made at less than two-thirds of the valuation placed upon the property by the commissioners.

(5) Costs and fees. The court making partition shall tax the costs, attorney fees and expenses, including an allowance for preparation or bringing up to date of an abstract of title or title insurance to the real estate involved in the action, which may accrue in the action, and apportion the same among the parties according to their respective interests, and may award execution therefor, as in other cases.

(d) General powers of judge. The court shall have full power to make any order not inconsistent with the provisions of this article that may be necessary to make a just and equitable partition between the parties, and to secure their respective interests, or may refuse partition if the same would result in extraordinary hardship or oppression.

History: L. 1963, ch. 303, 60-1003; Jan. 1, 1964.



60-1004 Occupying claimants.

60-1004. Occupying claimants. (a) Right to reimbursement. Where any person while peacefully occupying realty under color of title in good faith, including mineral leases, has in good faith made improvements thereon or paid obligations in connection therewith, such person shall not be dispossessed by a party, establishing a superior right, claim or title until he or she is fully compensated therefor.

(b) Procedure. If in any action the judge concludes that the occupying claimant should be dispossessed, the judge shall before entering final judgment determine the compensation due the occupying claimant under the provisions of section 1 [*] of this article or if requested by either party he or she shall submit the question to a jury for determination.

History: L. 1963, ch. 303, 60-1004; Jan. 1, 1964.

* "Section 1 of this article," evidently intended as "subsection (a) of this section."



60-1005 Replevin; procedure; orders; execution; judgment.

60-1005. Replevin; procedure; orders; execution; judgment. The plaintiff, in an action to recover possession of specific personal property, may at any time before the judgment is rendered claim immediate possession thereof under the following procedure:

(a) Affidavit. The plaintiff shall file an affidavit, unless the plaintiff's petition has been verified, which in either event shall show:

(1) That the plaintiff is the owner of the property claimed, sufficiently describing it, or is lawfully entitled to the possession thereof,

(2) that it is wrongfully detained by the defendant, or if it is held by an officer under legal process, that demand for the same has been made and refused, and

(3) the estimated value thereof.

(b) Hearing, notice; bond. Except as otherwise provided herein, after filing the affidavit or verified petition, the plaintiff shall apply to the court for an order for the delivery of the property to the plaintiffs in the manner prescribed by subsection (b) of K.S.A. 60-207, and amendments thereto, and the motion made thereunder shall be served upon the defendant pursuant to K.S.A. 60-205, and amendments thereto. After a hearing and presentation of evidence on plaintiff's motion, and if the judge is satisfied as to the probable validity of plaintiff's claim and that delivery of the property to the plaintiff is in the interest of justice and will properly protect the interests of all the parties, the judge may enter or cause to be entered an order for the delivery of the property to the plaintiff.

Notwithstanding the foregoing provisions of this subsection, the judge may enter or cause to be entered the order for delivery of property after an ex parte hearing and without notice to and the opportunity for a hearing by the defendant, only if the judge is satisfied as to the probable validity of the following allegations to be contained in plaintiff's affidavit or verified petition:

(1) Possession of the property by the plaintiff is directly necessary to secure an important governmental or general public interest; and

(2) there is a special need for very prompt action due to the immediate danger that the defendant will destroy or conceal the property.

In lieu of the foregoing procedure providing for the issuance of an order for the delivery of the property, the plaintiff may apply to the court for a restraining order directed to the defendant, imposing such conditions and restrictions as the court deems necessary to protect the property during the pendency of the action and to protect the court's jurisdiction over such property. Such restraining order may be issued without the requirement that the plaintiff file a bond as required for issuing an order for the delivery of the property.

Prior to the issuance of the order for delivery of the property, the plaintiff shall file with the clerk of the court in which the action is brought a bond in not less than double the amount of the value of the property as stated in the affidavit or verified petition, or as found by the court at the hearing on plaintiff's motion, with one or more sufficient sureties. It shall be to the effect that plaintiff shall duly prosecute the action, and pay all costs and damages that may be awarded against the plaintiff, and that if the plaintiff is given possession of the property, the plaintiff will return it to defendant if it be so adjudged. If the bond is found to be sufficient, the judge of the district court shall approve the bond and note the judge's approval thereon. The defendant may challenge the sufficiency of the bond as provided in subsection (b) of K.S.A. 60-705, and amendments thereto.

(c) Property in custodia legis. If the property the possession of which is sought is in the custody of an officer under any legal process it shall nevertheless be subject to replevin under this section, but if the same is in the custody of any officer under any process issued out of a judicial proceeding, the petition or affidavit and bond shall be filed in the same proceeding out of which such process issued.

(d) Order for delivery of property. The order for the delivery of the property to the plaintiff shall be delivered to the sheriff of any county in the state in which the property is located. The order shall state the names of the parties, the description of the property and the value as set out in plaintiff's affidavit or verified petition, or as found by the court at the hearing on plaintiff's motion pursuant to subsection (b). It shall command the sheriff to take immediate possession of the property and deliver it to plaintiff at the expiration of 24 hours unless there is compliance with the requirements of subsection (f) and make return of the order on the day named therein. If the sheriff is a party defendant, then the order shall be served upon the sheriff by the clerk of the court.

(e) Return and execution of order. (1) Obtaining possession. In the execution of the order the sheriff may break open any building or enclosure in which the property is located, if the sheriff cannot otherwise obtain possession of the property or entrance.

(2) Execution. The sheriff shall execute the order by taking possession of the property described therein, and serving a copy on the person charged with the unlawful detainer in the same manner as for personal service if the person can be found in the county.

(3) Return. The return day of the order of delivery shall be 21 days after it is issued.

(f) Redelivery bond. The defendant, within 24 hours after service of a copy of the order, may deliver to the sheriff a bond to be approved by the sheriff, in not less than double the amount of the value of the property as stated in the order, with one or more sufficient sureties, and the sheriff shall return the property to the defendant. The bond shall be to the effect that the defendant will deliver the property to the plaintiff if it be so adjudged, and will pay all costs and damages that may be adjudged against the defendant. The sheriff shall file the bond with the clerk after noting approval thereon. If the defendant is a public officer, board or government agency, such officer, board or agency, in lieu of giving a redelivery bond, may retain possession of the property seized by filing with the clerk within the time required for giving the redelivery bond a writing certifying that the public health, safety or welfare would be jeopardized or impaired if the plaintiff acquired possession of the property prior to final judgment, in which case hearing may be had on the issue of public interest at the instance of any party.

(g) Judgment in action. In an action to recover the possession of personal property, judgment for the plaintiff may be for possession or for the recovery of possession, or the value thereof in case a delivery cannot be had, and for damages for the detention. If the property has been delivered to the plaintiff and the defendant claims a return thereof, judgment for the defendant may be for a return of the property, or the value thereof in case a return cannot be had, and damages for taking and withholding the same.

History: L. 1963, ch. 303, 60-1005; L. 1973, ch. 235, § 1; L. 1992, ch. 314, § 10; L. 2010, ch. 135, § 168; July 1.



60-1006 Foreclosure of security interest; procedure; orders; execution; judgment.

60-1006. Foreclosure of security interest; procedure; orders; execution; judgment. A secured party may bring an action in the district court to reduce an indebtedness to a money judgment and to foreclose the security interest in specific personal property given to secure such indebtedness. The secured party, at any time before judgment is rendered, may cause the specified security to be taken into the possession of the appropriate officer to await further order of the court under the following procedure:

(a) Affidavit or petition. The plaintiff shall file an affidavit, unless the plaintiff's petition shall have been verified, which in either event shall show: (1) The instrument of indebtedness or the terms thereof; (2) the amount of the indebtedness owed; (3) the security agreement or the terms thereof; (4) a description of the personal property; (5) that plaintiff is lawfully entitled to the foreclosure of the specific personal property; (6) the estimated value of the personal property to the best of plaintiff's knowledge and belief, and when several articles are claimed, the estimated value of each article shall be so stated; and (7) that the personal property is wrongfully detained by the defendant.

(b) Hearing, notice; bond. Except as otherwise provided herein, after filing the affidavit or verified petition, the plaintiff shall apply to the court for an order for the delivery of the property to the plaintiff in the manner prescribed by subsection (b) of K.S.A. 60-207, and amendments thereto, and the motion made thereunder shall be served upon the defendant pursuant to K.S.A. 60-205, and amendments thereto. After a hearing and presentation of evidence on plaintiff's motion, and if the judge is satisfied as to the probable validity of plaintiff's claim and that delivery of the property to the plaintiff is in the interest of justice and will properly protect the interests of all the parties, the judge may enter or cause to be entered an order for the delivery of the property as provided in subsection (c).

Notwithstanding the foregoing provisions of this subsection, the judge may enter or cause to be entered the order for delivery of property after an ex parte hearing and without notice to and the opportunity for a hearing by the defendant, only if the judge is satisfied as to the probable validity of the following allegations to be contained in plaintiff's affidavit or verified petition:

(1) Possession of the property by the plaintiff is directly necessary to secure an important governmental or general public interest; and

(2) There is a special need for very prompt action due to the immediate danger that the defendant will destroy or conceal the property.

In lieu of the foregoing procedure providing for the issuance of an order for the delivery of the property, the plaintiff may apply to the court for a restraining order directed to the defendant, imposing such conditions and restrictions as the court deems necessary to protect the property during the pendency of the action and to protect the court's jurisdiction over such property. Such restraining order may be issued without the requirement that the plaintiff file a bond as required for issuing an order for the delivery of the property.

Prior to issuance of the order for delivery of the property, the plaintiff shall file with the clerk of the court in which the action is brought a bond in not less than double the amount of the estimated value of the property, as stated in the affidavit or verified petition, or as found by the court at the hearing on plaintiff's motion, with one or more sufficient sureties. It shall be in favor of the defendant and shall be to the effect that plaintiff shall duly prosecute the action and pay all costs and damages that may be awarded against the plaintiff, and that if plaintiff is given possession of the property the plaintiff will return it to the defendant if it be so adjudged. If the bond shall be found to be sufficient, the judge of the district court shall approve the same and note approval thereon. The defendant may challenge the sufficiency of the bond in the manner provided in subsection (b) of K.S.A. 60-705, and amendments thereto.

(c) Order. The order shall be delivered to the sheriff of any county in the state in which the property is located. The order shall state the names of the parties, the description of the property and the estimated value as set out in plaintiff's affidavit or verified petition, or as found by the court at the hearing on plaintiff's motion pursuant to subsection (b). It shall command the sheriff to take immediate possession of the property and to keep it until further order of the court, subject to the provisions of subsections (e), (f) and (g), and to make return of the order on the day named therein.

(d) Return and execution of order. (1) Obtaining possession. In the execution of the order the sheriff may break open any building or enclosure in which the property is located, if the sheriff cannot otherwise obtain possession of the property or entrance to the building on demand.

(2) Execution. Such officer shall execute the order by taking possession of the property described therein, and by serving a copy on the person charged with the unlawful detainer. Should the officer be unable to serve the defendant in accordance with the provisions of K.S.A. 60-304, and amendments thereto, but can take possession of the personal property described in the order, the action may proceed to foreclose the security interest once service is made pursuant to K.S.A. 60-307, and amendments thereto.

(3) Perishable goods. When there is actually seized property which is likely to perish or to materially depreciate in value or threatens to decline speedily in value before the probable termination of the suit, or the keeping of which would be attended with unreasonable loss or expense, the court may order the same to be sold by the sheriff on such terms and conditions as the judge may direct, and a return of the proceedings thereon shall be made by the sheriff at a time to be fixed by the judge.

(4) Return. The time for return of the order of delivery shall be as prescribed by subsection (d) of K.S.A. 60-312, and amendments thereto.

(e) Redelivery bond. The defendant, within 24 hours after service of a copy of the order, may deliver to the sheriff a bond to be approved by the sheriff, in not less than double the amount of the value of the property as stated in the order, with one or more sufficient sureties, and the sheriff shall return the property to the defendant. The bond shall be in favor of the plaintiff and shall be to the effect that the defendant will deliver the property to the sheriff if it be so adjudged, and will pay all costs and damages that may be adjudged against the defendant. The sheriff shall file the bond with the clerk after noting approval thereon. If the defendant does not file a redelivery bond as provided above, then the sheriff shall deliver the property to the custody of the plaintiff, unless the plaintiff directs that the officer retain possession of the property and deposits sufficient security, as determined by the court, to pay the cost of storing such property.

(f) Possession in third party. When the sheriff finds the property in possession of a person other than a defendant and deems it advisable to leave such person in possession, the sheriff shall declare to the person in possession that such person shall hold such property in such person's possession, subject to the further order of the court, and shall summon such person as a garnishee by serving upon such person a copy of the order which directs the sheriff to take immediate possession of the property. The sheriff may require of such person in possession an undertaking with good and sufficient sureties in such sum as the sheriff deems sufficient. The undertaking shall be to the effect that such person will deliver the property to the sheriff at the time and place fixed for sale, if such be ordered by the court. The sheriff shall give such person written notice of the time and place fixed for the sale by delivery in person or by restricted mail.

(g) Property claimed by third person. If the sheriff, by virtue of the order, shall take possession of, or be requested by the plaintiff to take possession of, personal property claimed by any person other than a defendant, the sheriff, before proceeding, may require the plaintiff to give the sheriff an undertaking with good and sufficient sureties to pay all costs and damages that the sheriff may sustain by reason of the execution of such order.

(h) Judgment. Judgment for the plaintiff shall be for a money judgment and foreclosure of the security interest, and the plaintiff may proceed to foreclose the security interest in accordance with the terms of the security agreement covering the property, as governed by the provisions of the uniform commercial code, unless the court otherwise directs. If the court directs the plaintiff to proceed to enforce the judgment other than pursuant to the security agreement, and if the judgment is not satisfied within 14 days thereafter, then the clerk shall issue an order of special execution directed to the sheriff to sell the property in accordance with K.S.A. 60-1007, and amendments thereto. If the property is not then in the possession of the sheriff, the order also shall direct the person having possession to deliver such property to the sheriff. If the property has been delivered to the sheriff, and the defendant claims a return thereof, judgment for the defendant may be for a return of the property and damages for the taking and withholding of same.

History: L. 1973, ch. 236, § 1; L. 1992, ch. 314, § 11; L. 2010, ch. 135, § 169; July 1.



60-1007 Same; sale of property to satisfy judgment.

60-1007. Same; sale of property to satisfy judgment. (a) Any sale conducted under the provisions of this section shall be subject to the provisions of K.S.A. 60-2406, and amendments thereto, except that the disposition of proceeds after the satisfaction of senior security interests or liens shall be made in accordance with the provisions of K.S.A. 60-1009, and amendments thereto. Before the sheriff proceeds to sell the personal property pursuant to order of the court, the sheriff shall cause public notice to be given of the time and place of sale, for at least 14 days before the day of sale. The notice shall be given by publication at least once each week for two consecutive weeks in any newspaper published in the county, and which is qualified to carry legal publications, or, in the discretion of the court, by posting notices in five public places in the county, one of which shall be on a bulletin board established for public notices in the county courthouse. Within seven days of the date of first publication or posting of notice, plaintiff shall send by restricted mail a copy of such notice to the defendant and to those persons known by the plaintiff to have a security interest in the property. Such notice shall be sent to the last known address of the person to whom sent and shall be in compliance with K.S.A. 2015 Supp. 84-1-202(d) and (e), and amendments thereto. If the personal property cannot be sold at the special execution sale for want of bidders, the judgment creditor may direct the sheriff to return the special execution showing that fact or, at the creditor's option, may report the same to the judge and obtain an order permitting a second sale under the same special execution and an extension of the return day of the special execution if necessary.

(b) If the personal property to be sold shall consist of more than one item of property, the sheriff shall sell only so much of the personalty in the sheriff's custody as is necessary to satisfy the judgment, interest and costs, and shall return the balance of any property remaining unsold to the defendant by notifying the defendant of the time and place when same may be obtained.

(c) Neither the sheriff nor any other member of the sheriff's staff may bid at any such sale.

(d) The provisions of K.S.A. 60-2411, and amendments thereto, relating to advancement of printer's fees shall apply to this section.

History: L. 1973, ch. 236, § 2; L. 1976, ch. 255, § 2; L. 2007, ch. 89, § 30; L. 2010, ch. 135, § 170; July 1.



60-1008 Same; return; confirmation of sale.

60-1008. Same; return; confirmation of sale. Upon sale of said property, the sheriff shall make a return of said sale to the clerk of the court, together with an itemization of his or her expenses of sale. The court, upon finding the proceedings regular and in conformity with law, shall confirm the same, direct the clerk to make such entry upon the journal and order the sheriff to make to the purchaser a certificate of sale. The certificate of sale shall accurately describe the property sold, name the purchaser and recite the facts of the sale. If a certificate of title is obtainable for such property under the laws of this state, the description of the property shall include the year, make, style and identification number of said property. A certificate of sale shall vest title to the property in the purchaser.

History: L. 1973, ch. 236, § 3; July 1.



60-1009 Same; application of proceeds.

60-1009. Same; application of proceeds. Upon the sale of personal property by the sheriff under this act, the clerk of the court shall apply the proceeds of sale in the following priority: (a) To the court costs of the action including the sheriff's expenses and cost of publication;

(b) in accordance with the provisions of K.S.A. 60-2406, and amendments thereto;

(c) in satisfaction of all judgments rendered in the action against the defendant or the property in accordance with the priority determined by the court;

(d) any surplus shall be paid to the debtor-defendant, except that if any other security interest holder has, subsequent to the entering of the judgment of foreclosure, filed with the clerk of the court a written notification of demand furnishing reasonable proof of the security interest holder's interest, the clerk shall withhold any payment to the debtor-defendant. Such security interest holder must serve the debtor-defendant with notice of such demand within 14 days after such filing and furnish proof of such notice to the court.

If the debtor-defendant does not notify the clerk in writing within 14 days that the debtor-defendant takes exception to the demand of said security interest holder, the clerk shall apply said surplus to the said demand and pay any balance to the debtor-defendant.

If the debtor-defendant does notify the clerk in writing within 14 days that the debtor-defendant takes exception to the demand, the clerk shall withhold all surplus for a period of 30 days. If the security interest holder has not commenced a separate action to recover the holder's claim and garnished the clerk within such time, the clerk shall pay the surplus to the debtor-defendant.

History: L. 1973, ch. 236, § 4; L. 2010, ch. 135, § 171; July 1.



60-1010 Same; act supplemental to civil code.

60-1010. Same; act supplemental to civil code. This act [*] shall be a part of and supplemental to the code of civil procedure.

History: L. 1973, ch. 236, § 5; July 1.

* "This act," see, also, 60-1006 to 60-1009.



60-1011 Equity skimming; damage, costs, fees.

60-1011. Equity skimming; damage, costs, fees. (a) Nothing provided in this act shall prohibit the right of a defendant owner to sell and transfer the rights of the defendant owner to an assignee or transferee pursuant to K.S.A. 60-2414, and amendments thereto.

(b) A defendant owner, the tenant of a person subject to civil action as provided in this act or the holder of the mortgage before a sheriff's sale and holder of the certificate of purchase during the period of redemption, shall each have the right to maintain a civil action under the code of civil procedure against any person, corporation, limited liability company, general partnership, limited partnership or joint venture, referred to hereinafter as a person who engaged in the purchase of one, two, three or four family dwellings, including condominiums and cooperatives, or the acquisitions of any right, title or interest therein, including any equity or redemption interests, which are subject to a loan in default at time of purchase or in default within one year subsequent to the purchase if: (1) The loan is secured by a mortgage; (2) the person fails to notify the mortgage holder or holder of the certificate of purchase of the interest acquired, in writing, within 21 days after purchase; and (3) the person fails to apply the rent proceeds from such dwellings to the mortgage as the payments come due, regardless of whether the purchaser is obligated on the loan.

(c) The civil action may allow recovery of all actual damages, court costs and attorney fees in addition to recovery of all rents received by the person.

History: L. 1992, ch. 167, § 2; L. 2010, ch. 135, § 172; July 1.






Article 11 LIENS FOR LABOR AND MATERIAL

60-1101 Liens of contractors; priority.

60-1101. Liens of contractors; priority. Any person furnishing labor, equipment, material, or supplies used or consumed for the improvement of real property, under a contract with the owner or with the trustee, agent or spouse of the owner, shall have a lien upon the property for the labor, equipment, material or supplies furnished at the site of the property subject to the lien, and for the cost of transporting the same. The lien shall be preferred to all other liens or encumbrances which are subsequent to the commencement of the furnishing of such labor, equipment, material or supplies by such claimant at the site of the property subject to the lien. When two or more such contracts are entered into applicable to the same improvement, the liens of all claimants shall be similarly preferred to the date of the earliest unsatisfied lien of any of them. If an earlier unsatisfied lien is paid in full or otherwise discharged, the commencement date for all claimants shall be the date of the next earliest unsatisfied lien.

History: L. 1963, ch. 303, 60-1101; L. 1965, ch. 355, § 5; L. 1972, ch. 223, § 1; L. 1977, ch. 203, § 1; L. 1978, ch. 230, § 1; L. 1982, ch. 248, § 1; L. 2005, ch. 95, § 1; July 1.



60-1102 Filing and recording of lien statement; notice of extension.

60-1102. Filing and recording of lien statement; notice of extension. (a) Filing. Any person claiming a lien on real property, under the provisions of K.S.A. 60-1101, and amendments thereto, shall file with the clerk of the district court of the county in which property is located, within four months after the date material, equipment or supplies, used or consumed was last furnished or last labor performed under the contract a verified statement showing:

(1) The name of the owner,

(2) the name and address sufficient for service of process of the claimant,

(3) a description of the real property,

(4) a reasonably itemized statement and the amount of the claim, but if the amount of the claim is evidenced by a written instrument, or if a promissory note has been given for the same, a copy thereof may be attached to the claim in lieu of the itemized statement.

(b) Recording. Immediately upon the receipt of such statement the clerk of the court shall index the lien in the general index by party names and file number.

(c) Notwithstanding subsection (a), a lien for the furnishing of labor, equipment, materials or supplies on property other than residential property may be claimed pursuant to this section within five months only if the claimant has filed a notice of extension within four months since last furnishing labor, equipment, materials or supplies to the job site. Such notice shall be filed in the office of the district court of the county where such property is located and shall be mailed by certified and regular mail to the owner. The notice of extension shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council.

(d) As used in this section and K.S.A. 60-1103, and amendments thereto, "residential property" means a structure which is constructed for use as a residence and which is not used or intended for use as a residence for more than two families.

History: L. 1963, ch. 303, 60-1102; L. 1992, ch. 47, § 2; L. 2003, ch. 45, § 1; L. 2005, ch. 101, § 13; July 1.



60-1103 Liens of suppliers and subcontractors; procedure, recording and notice; owner's liability; notice of extension.

60-1103. Liens of suppliers and subcontractors; procedure, recording and notice; owner's liability; notice of extension. (a) Procedure. Any supplier, subcontractor or other person furnishing labor, equipment, material or supplies, used or consumed at the site of the property subject to the lien, under an agreement with the contractor, subcontractor or owner contractor may obtain a lien for the amount due in the same manner and to the same extent as the original contractor except that:

(1) The lien statement must state the name of the contractor and be filed within three months after the date supplies, material or equipment was last furnished or labor performed by the claimant;

(2) if a warning statement is required to be given pursuant to K.S.A. 60-1103a, and amendments thereto, there shall be attached to the lien statement the affidavit of the supplier or subcontractor that such warning statement was properly given; and

(3) a notice of intent to perform, if required pursuant to K.S.A. 60-1103b, and amendments thereto, must have been filed as provided by that section.

(b) Owner contractor is defined as any person, firm or corporation who:

(1) Is the fee title owner of the real estate subject to the lien; and

(2) enters into contracts with more than one person, firm or corporation for labor, equipment, material or supplies used or consumed for the improvement of such real property.

(c) Recording and notice. When a lien is filed pursuant to this section, the clerk of the district court shall enter the filing in the general index. The claimant shall (1) cause a copy of the lien statement to be served personally upon any one owner, any holder of a recorded equitable interest and any party obligated to pay the lien in the manner provided by K.S.A. 60-304, and amendments thereto, for the service of summons within the state, or by K.S.A. 60-308, and amendments thereto, for service outside of the state, (2) mail a copy of the lien statement to any one owner of the property, any holder of a recorded equitable interest and to any party obligated to pay the same by restricted mail or (3) if the address of any one owner or such party is unknown and cannot be ascertained with reasonable diligence, post a copy of the lien statement in a conspicuous place on the premises. The provisions of this subsection requiring that the claimant serve a copy of the lien statement shall be deemed to have been complied with, if it is proven that the person to be served actually received a copy of the lien statement. No action to foreclose any lien may proceed or be entered against residential real property in this state unless the holder of a recorded equitable interest was served with notice in accordance with the provisions of this subsection.

(d) Rights and liability of owner. The owner of the real property shall not become liable for a greater amount than the owner has contracted to pay the original contractor, except for any payments to the contractor made:

(1) Prior to the expiration of the three-month period for filing lien claims, if no warning statement is required by K.S.A. 60-1103a, and amendments thereto; or

(2) subsequent to the date the owner received the warning statement, if a warning statement is required by K.S.A. 60-1103a, and amendments thereto.

The owner may discharge any lien filed under this section which the contractor fails to discharge and credit such payment against the amount due the contractor.

(e) Notwithstanding subsection (a)(1), a lien for the furnishing of labor, equipment, materials or supplies on property other than residential property may be claimed pursuant to this section, and amendments thereto, within five months only if the claimant has filed a notice of extension within three months since last furnishing labor, equipment, materials or supplies to the job site. Such notice shall be filed in the office of the clerk of the district court of the county where such property is located and shall be mailed by certified and regular mail to the general contractor or construction manager and a copy to the owner by regular mail, if known. The notice of extension shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council.

History: L. 1963, ch. 303, 60-1103; L. 1967, ch. 325, § 1; L. 1978, ch. 230, § 3; L. 1982, ch. 248, § 2; L. 1986, ch. 217, § 1; L. 1992, ch. 47, § 3; L. 2000, ch. 175, § 7; L. 2003, ch. 45, § 2; L. 2005, ch. 101, § 14; July 1.



60-1103a Subcontractors' liens; improvement of residential property.

60-1103a. Subcontractors' liens; improvement of residential property. (a) As used in this section, "improvement of residential property" means:

(1) Improvement of a preexisting structure in which the owner resides at the time the claimant first furnishes labor, equipment, material or supplies and which is not used or intended for use as a residence for more than two families or for commercial purposes or improvement or construction of any addition, garage, fence, swimming pool, outbuilding or other improvement appurtenant to such a structure; or

(2) any construction upon real property which is (A) owned or acquired by an individual at the time the claimant first furnishes labor, equipment, material or supplies; (B) intended to become and does become the principal personal residence of that individual upon completion; and (C) not used or intended for use as a residence for more than two families or for commercial purposes.

(b) A lien for the furnishing of labor, equipment, materials or supplies for the improvement of residential property may be claimed pursuant to K.S.A. 60-1103 and amendments thereto only if the claimant has:

(1) Mailed to any one of the owners of the property a warning statement conforming with this section; or

(2) in the claimant's possession a copy of a statement signed and dated by any one owner of the property stating that the general contractor or the claimant had given the warning statement conforming with this section to one such owner of the property.

(c) The warning statement provided for by this section, to be effective, shall contain substantially the following statement:

"Notice to owner: (name of supplier or subcontractor) is a supplier or subcontractor providing materials or labor on Job No. ______ at (residence address) under an agreement with (name of contractor). Kansas law will allow this supplier or subcontractor to file a lien against your property for materials or labor not paid for by your contractor unless you have a waiver of lien signed by this supplier or subcontractor. If you receive a notice of filing of a lien statement by this supplier or subcontractor, you may withhold from your contractor the amount claimed until the dispute is settled."

(d) The warning statement provided for by this section shall not be required if the claimant's total claim does not exceed $250.

History: L. 1986, ch. 217, § 2; Jan. 1, 1987.



60-1103b Subcontractors' liens; new residential property.

60-1103b. Subcontractors' liens; new residential property. (a) As used in this section, "new residential property" means a new structure which is constructed for use as a residence and which is not used or intended for use as a residence for more than two families or for commercial purposes. "New residential property" does not include any improvement of a preexisting structure or construction of any addition, garage or outbuilding appurtenant to a preexisting structure.

(b) A lien for the furnishing of labor, equipment, materials or supplies for the construction of new residential property may be claimed pursuant to K.S.A. 60-1101 or 60-1103 and amendments thereto after the passage of title to such new residential property to a good faith purchaser for value only if the claimant has filed a notice of intent to perform prior to the recording of the deed effecting passage of title to such new residential property. Such notice shall be filed in the office of the clerk of the district court of the county where the property is located.

(c) The notice of intent to perform and release thereof provided for in this section, to be effective, shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council.

(d) When any claimant who has filed a notice of intent to perform has been paid in full or otherwise discharged, such claimant shall be required to file in the office in which the notice of intent to perform was filed, and to pay any requisite filing fee, a release of such notice and waiver of lien which shall be executed by the claimant, shall identify the property as set forth in the notice of intent to perform, and state that it is the intention of the claimant to waive or relinquish any statutory right to a lien for the furnishing of labor or material to the property. Upon such filing, the notice of intent to perform previously filed by such claimant shall be of no further force or effect, and such claimant's right to a lien under K.S.A. 60-1101 and 60-1103, and amendments thereto, shall be extinguished.

(e) Any owner of the real estate upon which a notice of intent to perform has been filed, or any owner's heirs or assigns, or anyone acting for such owner, heirs or assigns, and after payment in full to the claimant, may make demand upon the claimant filing the notice of intent to perform, for the filing of a release of the notice and waiver of lien as provided for in subsection (d), unless the same has expired by virtue of the provisions set forth in subsection (f).

(f) Notwithstanding the requirements of subsections (d) and (e), a notice of intent to perform shall be of no further force or effect after the expiration of 18 months from the date of filing the same, unless within such time the claimant has filed a lien pursuant to K.S.A. 60-1101 and 60-1103, and amendments thereto.

History: L. 1986, ch. 217, § 3; L. 1996, ch. 233, § 1; L. 2005, ch. 101, § 15; L. 2005, ch. 186, § 15; July 1.



60-1104 Assignment.

60-1104. Assignment. All claims for liens and rights of action to recover therefor under this act shall be assignable so as to vest in the assignee all rights and remedies herein given, subject to all defenses thereto that might be made if such assignment had not been made. Where a statement has been filed and recorded as herein provided, such assignment may be made by filing with the clerk of the court a separate instrument in writing to be attached to the original lien.

History: L. 1963, ch. 303, 60-1104; L. 1992, ch. 47, § 4; July 1.



60-1105 Limitations and amendment.

60-1105. Limitations and amendment. (a) Limitations. An action to foreclose a lien under this article shall be brought within one year from the time of filing the lien statement, but if a promissory note has been attached to the lien statement in lieu of an itemized statement, the action shall be commenced within one year from the maturity of said note.

(b) Amendment. Where action is brought to enforce a lien the lien statement may be amended by leave of the judge in furtherance of justice, except to increase the amount claimed.

History: L. 1963, ch. 303, 60-1105; Jan. 1, 1964.



60-1106 Parties.

60-1106. Parties. In such actions all persons whose liens are filed as herein provided, and other encumbrancers of record, except those encumbrancers whose lien has priority over the claim of the plaintiff, shall be made parties, and issues shall be made and trials had as in other cases. Where such an action is brought by a subcontractor, or person other than the original contractor, such original contractor shall be made a party defendant, and shall at his or her own expense defend against the claim of every subcontractor, or other person claiming a lien under this article, and if he or she fails to make such defense the owner may make the same at the expense of such contractor; and until all such claims, costs and expenses are finally adjudicated, and defeated or satisfied, the owner shall be entitled to retain from the contractor the amount thereof, and such costs and expenses as he or she may be required to pay. If the sheriff of the county in which such action is pending shall make return that he or she is unable to find such original contractor, the court may proceed to adjudicate the liens upon the land and render judgment to enforce the same with costs.

History: L. 1963, ch. 303, 60-1106; L. 2005, ch. 95, § 3; July 1.



60-1107 Stay of proceedings.

60-1107. Stay of proceedings. In any action to foreclose a lien under this article if the building or other improvement is still in course of construction, the judge on application of any party engaged in furnishing labor or materials for such building or improvement, may stay the trial thereof for a reasonable time to permit the filing of a lien statement by such party under the provisions of this act.

History: L. 1963, ch. 303, 60-1107; Jan. 1, 1964.



60-1108 Action by landowner for adjudication, cancellation.

60-1108. Action by landowner for adjudication, cancellation. If any lien or liens are filed under the provisions of this article and no action to foreclose any of such liens is commenced, the owner of the land may file such owner's petition in the district court of the county in which such land is situated, making such lien claimants defendants therein, and praying for an adjudication of such lien or liens so claimed. If any such lien claimant shall fail to establish such claimant's lien, the court may tax against such claimant the whole or such portion of the costs of such action as may be just. If no action to foreclose or adjudicate any lien filed under the provisions of this article shall be instituted within the time provided in subsection (a) of K.S.A. 60-1105, and amendments thereto, the lien shall be considered canceled by limitation of law.

History: L. 1963, ch. 303, 60-1108; L. 1992, ch. 47, § 5; July 1.



60-1109 Pro rata distribution.

60-1109. Pro rata distribution. If the proceeds of the sale be insufficient to pay all the claimants, then the court shall order them to be paid in proportion to the amount due each.

History: L. 1963, ch. 303, 60-1109; Jan. 1, 1964.



60-1110 Bond to secure payment of claims.

60-1110. Bond to secure payment of claims. The contractor or owner may execute a bond to the state of Kansas for the use of all persons in whose favor liens might accrue by virtue of this act, conditioned for the payment of all claims which might be the basis of liens in a sum not less than the contract price, or to any person claiming a lien which is disputed by the owner or contractor, conditioned for the payment of such claim in the amount thereof. Any such bond shall have good and sufficient sureties, be approved by a judge of the district court and filed with the clerk of the district court. When bond is approved and filed, no lien for the labor, equipment, material or supplies under contract, or claim described or referred to in the bond shall attach under this act, and if when such bond is filed liens have already been filed, such liens are discharged. Suit may be brought on such bond by any person interested but no such suit shall name as defendant any person who is neither a principal or surety on such bond, nor contractually liable for the payment of the claim.

History: L. 1963, ch. 303, 60-1110; L. 1992, ch. 314, § 12; L. 2005, ch. 95, § 4; July 1.



60-1111 Public works bond.

60-1111. Public works bond. (a) Bond by contractor. Except as provided in this section, whenever any public official, under the laws of the state, enters into contract in any sum exceeding $100,000 with any person or persons for the purpose of making any public improvements, or constructing any public building or making repairs on the same, such officer shall take, from the party contracted with, a bond to the state of Kansas with good and sufficient sureties in a sum not less than the sum total in the contract, conditioned that such contractor or the subcontractor of such contractor shall pay all indebtedness incurred for labor furnished, materials, equipment or supplies, used or consumed in connection with or in or about the construction of such public building or in making such public improvements.

A contract which requires a contractor or subcontractor to obtain a payment bond or any other bond shall not require that such bond be obtained from a specific surety, agent, broker or producer. A public official entering into a contract which requires a contractor or subcontractor to obtain a payment bond or any other bond shall not require that such bond be obtained from a specific surety, agent, broker or producer.

(b) Filing and limitations. The bond required under subsection (a) shall be filed with the clerk of the district court of the county in which such public improvement is to be made. When such bond is filed, no lien shall attach under this article. Any liens which have been filed prior to the filing of such bond shall be discharged. Any person to whom there is due any sum for labor or material furnished, as stated in subsection (a), or such person's assigns, may bring an action on such bond for the recovery of such indebtedness but no action shall be brought on such bond after six months from the completion of such public improvements or public buildings.

(c) In any case of a contract for construction, repairs or improvements for the state or a state agency under K.S.A. 75-3739 or 75-3741, and amendments thereto, a certificate of deposit payable to the state may be accepted in accordance with and subject to K.S.A. 60-1112, and amendments thereto. When such certificate of deposit is so accepted, no lien shall attach under this article. Any liens which have been filed prior to the acceptance of such certificate of deposit shall be discharged. Any person to whom there is due any sum for labor furnished, materials, equipment or supplies used or consumed in connection with or for such contract for construction, repairs or improvements shall make a claim therefor with the director of purchases under K.S.A. 60-1112, and amendments thereto.

History: L. 1963, ch. 303, § 60-1111; L. 1980, ch. 174,§ 1; L. 1983, ch. 290, § 2; L. 1992, ch. 314, § 13; L. 1998, ch. 69, § 1; L. 2002, ch. 73, § 1; L. 2004, ch. 131, § 1; July 1.



60-1112 Certificate of deposit authorized for state capital improvement projects.

60-1112. Certificate of deposit authorized for state capital improvement projects. (a) The director of purchases may accept a certificate of deposit payable to the state instead of any required surety bond from a bidder or contractor in the case of any contract for construction, repairs or improvements under K.S.A. 75-3739, 75-3741 or 60-1111 and amendments thereto. Each such certificate of deposit shall be in an amount which is at least equal to the contract price, shall be subject to forfeiture to the state and shall be in a form and under such other conditions as may be applicable and prescribed by the director of purchases for surety bonds and in accordance with this section.

(b) Each such certificate of deposit shall be retained by the state for at least six months after the final acceptance of the construction, repairs or improvements for which the contract was entered into. At the end of such period, the certificate of deposit may be endorsed back to the vendor or bidder if there are no claims by the state under the contract for which the certificate of deposit was accepted under this section or by any person making a claim against the certificate of deposit under subsection (c). All interest accruing under any such certificate of deposit shall belong to the bidder or contractor unless the certificate of deposit is forfeited to the state or as otherwise provided under subsection (c).

(c) (1) In any case of a breach of performance under a contract for construction, repairs or improvements for which a certificate of deposit was accepted under this section, the director of purchases shall determine the amount of money needed to remedy such breach and may set off the amount from the moneys on deposit under the certificate of deposit, after notice to the contractor of such breach and the amount determined by the director therefor.

(2) In any case of a claim against a certificate of deposit accepted under this section for labor furnished, materials, equipment or supplies used or consumed in connection with or for the contract for construction, repairs or improvements, the director of purchases may pay such claim from the moneys on deposit under the certificate of deposit if the contractor does not dispute such claim or the amount thereof. If the contractor disputes any such claim or the amount thereof, the director of purchases may interplead such claim or claims in the district court for a county where the construction, repairs or improvements are located. The director of purchases may file an original action to resolve such claim or claims, if necessary, and pay any moneys remaining from the certificate of deposit into the district court therefor.

History: L. 1983, ch. 290, § 1; July 1.






Article 12 QUO WARRANTO

60-1201 Proceedings for relief.

60-1201. Proceedings for relief. Relief in the form of quo warranto shall be obtained under the same procedure as relief in other civil actions.

History: L. 1963, ch. 303, 60-1201; Jan. 1, 1964.



60-1202 Jurisdiction and grounds.

60-1202. Jurisdiction and grounds. Such action may be brought in the supreme court or in the district court in the following cases:

(1) When any person shall usurp, intrude into or unlawfully hold or exercise any public office, or shall claim any franchise within this state, or any office in any corporation created by authority of this state.

(2) Whenever any public officer shall have done or suffered any act which by the provisions of law shall work a forfeiture of his or her office.

(3) When any association or number of persons shall act within this state as a corporation, without being legally incorporated.

(4) When any corporation does or omits acts which amount to a surrender or a forfeiture of its rights and privileges as a corporation, or when any corporation abuses its power or exercises powers not conferred by law.

(5) For any other cause for which a remedy might have been heretofore obtained by writ of quo warranto at common law.

History: L. 1963, ch. 303, 60-1202; Jan. 1, 1964.



60-1203 Name in which action prosecuted; damages.

60-1203. Name in which action prosecuted; damages. Where the action is brought by a person claiming an interest in an office, franchise or corporation, or claiming an interest adverse to a resolution, ordinance, franchise, gift or grant, which is the subject of the action, it shall be prosecuted in the name and under the direction of such person, otherwise it shall be prosecuted in the name of the state by the attorney general or county attorney. Whenever the action is brought by the attorney general or the county attorney against a person for usurping an office, the petition shall state the name of the person rightfully entitled to the office. When the action in such case is brought by the person claiming title, such person may claim and recover any damage he or she may have sustained.

History: L. 1963, ch. 303, 60-1203; Jan. 1, 1964.



60-1204 Judgments.

60-1204. Judgments. (a) Where party claims office. If judgment be rendered in favor of a party claiming an office he or she shall proceed to exercise the functions of the office, after he or she has been qualified as required by law, and the court shall order the defendant to deliver over all the books and papers in his or her custody or within his or her power, belonging to the office from which the defendant shall have been ousted.

(b) Against corporations. If judgment be rendered against a corporation, or any persons claiming to be a corporation, the court may restrain any disposition of the effects of the corporation, appoint a receiver of its property and effects, take an account, and make a distribution thereof among the creditors and persons entitled, and the corporation will be dissolved.

History: L. 1963, ch. 303, 60-1204; Jan. 1, 1964.



60-1205 Grounds for forfeiture of public office.

60-1205. Grounds for forfeiture of public office. Every person holding any office of trust or profit, under and by virtue of any of the laws of the state of Kansas, either state, district, county, township or city office, except those subject to removal from office only by impeachment, who shall (1) willfully engage in misconduct while in office, (2) willfully neglect to perform any duty enjoined upon such person by law, (3) demonstrate mental impairment such that the person lacks the capacity to manage the office held, or (4) who shall commit any act constituting a violation of any penal statute involving moral turpitude, shall forfeit such person's office and shall be ousted from such office in the manner hereinafter provided.

History: L. 1963, ch. 303, 60-1205; L. 2003, ch. 127, § 10; July 1.



60-1206 Instituting ouster proceedings.

60-1206. Instituting ouster proceedings. (a) On complaint. The attorney general or any county attorney in the county of his or her jurisdiction, upon receiving written notice that an officer covered by K.S.A. 60-1205 has violated any of the provisions thereof, shall investigate the complaint. If reasonable cause is found for the complaint, proceedings shall be instituted to oust such officer, but proceedings may be initiated by the attorney general or the county attorney without complaint having been made.

(b) Proceedings against state officers. Proceedings to oust a state officer shall be commenced only by the attorney general. If a complaint is made to a county attorney against a state officer, he or she shall immediately transmit such complaint to the attorney general.

History: L. 1963, ch. 303, 60-1206; Jan. 1, 1964.



60-1207 Suspension of officer during hearing.

60-1207. Suspension of officer during hearing. Upon application to the court before which the petition for ouster is pending, an officer may be suspended from performing any of the officer's duties, pending a final hearing and determination of the matter; and the authority having the power of appointment to fill vacancies in such office, shall upon such suspension appoint some proper person temporarily to fill said office and to carry on its duties until such matter shall be finally determined or until the successor of the officer so suspended shall be elected and shall have qualified. No person shall be suspended from office under the provisions of this act until at least seven days' notice of the application for the order of suspension shall be served upon such person, which notice shall set forth the time and place of the hearing of the application and the officer shall have the right to appear and make any defense that the officer may have and shall be entitled to a full hearing upon the charges contained in the complaint and upon the application for the order. No suspension shall be made except upon finding of good cause therefor. If on the final hearing the officer is not removed from office, the officer shall receive the salary allowed by law during the time of the officer's suspension. The officer so temporarily appointed shall receive the same salary as is provided by law to be paid the officer filling such position.

History: L. 1963, ch. 303, 60-1207; L. 2010, ch. 135, § 173; July 1.



60-1208 Witnesses.

60-1208. Witnesses. (a) Testimony; violations. In an investigation of grounds for ouster the attorney general and the county attorneys of the several counties of the state of Kansas shall have the power and they are hereby authorized and directed whenever complaint has been made and the names of the witnesses furnished them, or whenever they deem necessary, to issue subpoenas for such witnesses so furnished them, and for such persons as they shall have reason to believe have any knowledge of the truth of the complaint made, to appear before said attorney general or county attorney, at a time and place to be designated in the subpoena, then and there to testify concerning the subject matter set out in said complaint. Each witness shall be sworn true answers to make to all questions propounded to him or her, touching the matter under investigation, and the testimony of each witness shall be reduced to writing and be signed by the witness. The attorney general, assistant attorney general and the county attorneys of the several counties of the state are hereby authorized and empowered to administer the necessary oaths and affirmations to such witnesses.

(b) Penalties. Any disobedience to such subpoena, or refusal to answer any proper question propounded by the attorney general, assistant attorney general, or county attorney, at such inquiry shall be a misdemeanor and shall be punished by a fine of not more than five hundred dollars ($500), or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment.

(c) Privilege and immunity of witness. No person shall be excused from testifying before said attorney general, assistant attorney general, or county attorney at any such investigation, or be excused from testifying at the request of the state in any proceeding brought under the provisions of this article, on the ground that the person's testimony may incriminate him or her; but no person shall be prosecuted or punished in any criminal proceeding on account of any transaction, matter, or thing concerning which he or she shall be compelled to testify; nor shall such testimony be used against him or her for any crime or misdemeanor under the laws of this state.

History: L. 1963, ch. 303, 60-1208; Jan. 1, 1964.






Article 13 RECEIVERS

60-1301 Appointment.

60-1301. Appointment. A justice of the supreme court, a judge of the court of appeals or a district judge, or in the district judge's absence from the county a district magistrate judge, shall have authority to appoint a receiver in conformity with the provisions of K.S.A. 60-1302 and 60-1303, and amendments thereto, whose duty it shall be to keep, preserve, and manage all property and protect any business or business interest entrusted to the receiver pending the determination of any proceeding in which such property or interest may be affected by the final judgment.  A person who has an interest in property or in the outcome of the proceeding shall not be appointed or continued as a receiver if objection is made thereto by another interested party unless the judge finds and rules that such objection is arbitrary or unreasonable.

History: L. 1963, ch. 303, 60-1301; L. 1967, ch. 326, § 1; L. 1976, ch. 251, § 22; L. 1986, ch. 115, § 91; Jan. 12, 1987.



60-1302 Oath and bond.

60-1302. Oath and bond. The receiver shall before entering upon his or her duties, (1) be sworn to perform them faithfully, and (2) execute a bond with sufficient sureties to such persons on such conditions and in such sum as the judge shall direct. Additional bond may be required or the bond may be reduced by the court at any time.

History: L. 1963, ch. 303, 60-1302; L. 1967, ch. 326, § 2; April 28.



60-1303 Powers.

60-1303. Powers. The receiver shall perform such acts respecting the property or business as the judge may authorize.

History: L. 1963, ch. 303, 60-1303; Jan. 1, 1964.



60-1304 Petition for appointment; specifications; notice; bond; application to nonresidents.

60-1304. Petition for appointment; specifications; notice; bond; application to nonresidents. A receiver shall not be appointed unless: (a) The petition or application for appointment specifies, to the extent known to the petitioner or applicant, the general character and probable value of the property, business or business interest for which the appointment is sought, and, if real property is involved, the estimated annual income therefrom; (b) notice and an opportunity to be heard is given to the interested parties, including any person or persons known to be in possession of all or any part of such property, business or business interest, unless the judge shall, after the introduction of evidence and a record of the proceeding is made, make a finding that immediate and irreparable injury is likely to result, and shall set forth in the order the probable nature of such immediate and irreparable injury. The judge may also require the petitioner or applicant to execute a bond, on such terms as the judge may direct, which bond shall not be a substitute for or in lieu of the bond of the receiver required in K.S.A. 60-1302. This section shall not apply where the defendant is a nonresident or a foreign corporation not authorized to do business in this state.

History: L. 1963, ch. 303, 60-1304; L. 1967, ch. 326, § 3; April 28.



60-1305 Appeal.

60-1305. Appeal. An aggrieved party may, within 14 days, appeal from an order appointing or refusing to appoint a receiver without awaiting final determination of the proceeding. If a receiver has been appointed and the appellant files an appeal bond with such terms and conditions as the judge may direct, the appointment shall be suspended and the property retained in the possession of the appellant pending the final determination of the appeal.

History: L. 1963, ch. 303, 60-1305; L. 2010, ch. 135, § 174; July 1.






Article 14 CHANGE OF NAME

60-1401 Jurisdiction and costs.

60-1401. Jurisdiction and costs. The district court shall have authority to change the name of any person, township, town or city within this state at the cost of the petitioner without affecting any legal right.

History: L. 1963, ch. 303, 60-1401; Jan. 1, 1964.



60-1402 Change of name of person; notice; order.

60-1402. Change of name of person; notice; order. (a) Petition. A petition may be filed in the county in which the petitioner resides stating: (1) That the petitioner has been a resident of the state for at least 60 days, (2) the reason for the change of name, and (3) the name desired.

(b) Notice. Service of notice of the hearing may be made either by mail or by publication, in the discretion of the court. If notice is directed by publication, such notice shall be published as provided in subsection (d) of K.S.A. 60-307, and amendments thereto; and if notice of hearing is directed to be given by mail, service of notice may be made by registered or certified mail to parties of interest, as prescribed by the court.

(c) Order. If upon hearing the judge is satisfied as to the truth of the allegations of the petition, and that there is reasonable cause for changing the name of the petitioner the judge shall so order.

History: L. 1963, ch. 303, 60-1402; L. 1974, ch. 240, § 1; L. 1979, ch. 184, § 1; L. 1990, ch. 202, § 12; Jan. 1, 1991.



60-1403 Municipalities.

60-1403. Municipalities. A petition for the change of name of any township, town, or city may be filed in the district court of such county, signed by a majority of the legal voters of such body, setting forth the cause why such change is desirable and the name to be substituted. The court, upon being satisfied by proof that the prayer of the petitioners is just and reasonable, that notice as required in the foregoing section has been given, that the petitioners are legal voters of such township, town, or city and that they desire the change, and that such change will not result in an objectionable confusion of names within the state, may order the change prayed for in such petition.

History: L. 1963, ch. 303, 60-1403; Jan. 1, 1964.






Article 15 HABEAS CORPUS

60-1501 Jurisdiction and right to writ; time limitations.

60-1501. Jurisdiction and right to writ; time limitations. (a) Subject to the provisions of K.S.A. 60-1507, and amendments thereto, any person in this state who is detained, confined or restrained of liberty on any pretense whatsoever, and any parent, guardian, or next friend for the protection of infants or allegedly incapacitated or incompetent persons, physically present in this state may prosecute a writ of habeas corpus in the supreme court, court of appeals or the district court of the county in which such restraint is taking place. No docket fee shall be required, as long as the petitioner complies with the provisions of subsection (b) of K.S.A. 60-2001, and amendments thereto.

(b) Except as provided in K.S.A. 60-1507, and amendments thereto, an inmate in the custody of the secretary of corrections shall file a petition for writ pursuant to subsection (a) within 30 days from the date the action was final, but such time is extended during the pendency of the inmate's timely attempts to exhaust such inmate's administrative remedies.

(c) Except as provided in K.S.A. 60-1507, and amendments thereto, a patient in the custody of the secretary for aging and disability services pursuant to K.S.A. 59-29a01 et seq., and amendments thereto, shall file a petition for writ pursuant to subsection (a) within 30 days from the date the action was final, but such time is extended during the pendency of the patient's timely attempts to exhaust such patient's administrative remedies.

History: L. 1963, ch. 303, 60-1501; L. 1976, ch. 251, § 23; L. 1994, ch. 227, § 3; L. 1996, ch. 148, § 3; L. 2012, ch. 90, § 2; L. 2014, ch. 115, § 231; July 1.



60-1502 Petition.

60-1502. Petition. The petition shall be verified and state: (1) The place where the person is restrained and by whom; (2) the cause or pretense of the restraint to the best of plaintiff's knowledge and belief; and (3) why the restraint is wrongful. Individuals in the custody of the secretary of corrections must also include a list of all civil actions, including habeas corpus actions, the inmate has filed, or participated in, in any state court within the last five years.

History: L. 1963, ch. 303, 60-1502; L. 1996, ch. 148, § 4; July 1.



60-1503 The writ.

60-1503. The writ. (a) Issuance. The petition shall be presented promptly to a judge in the district court in accordance with the procedure of the court for the assignment of court business. The petition shall be examined promptly by the judge to whom it is assigned. If it plainly appears from the face of the petition and any exhibits attached thereto that the plaintiff is not entitled to relief in the district court, the petition shall be dissolved at the cost of the plaintiff. If the judge finds that the plaintiff may be entitled to relief, the judge shall issue the writ and order the person to whom the writ is directed to file an answer within the period of time fixed by the court or to take such other action as the judge deems appropriate.

(b) Form. The writ shall be directed to the party having the person under restraint and shall command such person to have the restrained person before the judge at the time and place specified in the writ.

(c) Service. The writ shall be served without delay. If directed to the sheriff it shall be served by the clerk. If directed to any other person it shall be served by the sheriff or some other person designated by the judge. If the person to whom it is directed cannot be found or shall refuse admittance, the writ may be served by leaving it at such person's residence or affixing it at some conspicuous place where the party is confined or restrained.

(d) Sundays, holidays and accessibility. The writ may be issued and served at any time, including Sundays, holidays, and days on which the office of the clerk of the court is not accessible.

History: L. 1963, ch. 303, 60-1503; L. 1994, ch. 227, § 4; L. 2010, ch. 11, § 17; Apr. 1.



60-1504 Answer.

60-1504. Answer. (a) Time. Except as provided in subsection (b), the person to whom the writ is directed shall file an answer thereto within 72 hours after the writ is served or at such other time as shall be specified in the writ.

(b) Time; exceptions. If the petition for writ challenges a denial of parole or a prison disciplinary action, the person to whom the writ is directed shall file an answer thereto within 30 days after the writ is served or at such other time as specified in the writ.

(c) Contents. The answer must be verified by the person making it and shall contain: (1) a statement of the authority or reasons for the restraint, (2) a copy of the written authority for the restraint, if any, (3) if the custody of the party has been transferred, a statement as to whom, the time, place, and reason for the transfer, and (4) if it is claimed that the party cannot be produced for any reason, a statement as to the reasons why the party cannot be produced.

(d) Truth of contents.  The contents of the answer, if not controverted by the plaintiff, shall be accepted as true except as to the extent that the judge finds from the evidence that the contents are not true.

History: L. 1963, ch. 303, 60-1504; L. 1994, ch. 227, § 5; July 1.



60-1505 Hearing.

60-1505. Hearing. (a) Summary proceedings. The judge shall proceed in a summary way to hear and determine the cause and may do so regardless of whether the person restrained is present. If the plaintiff is an inmate in the custody of the secretary of corrections and the motion and the files and records of the case conclusively show that the inmate is entitled to no relief, the writ shall be dissolved at the cost of the inmate.

(b) Infectious diseases. When any person is restrained because of an alleged infectious or communicable disease, the judge may appoint at least one competent physician to make an examination of such person and report findings to the judge.

(c) Temporary orders. The judge may make an order for the temporary custody of the party and any other temporary orders during the pendency of the proceeding that justice may require.

(d) Judgment. If the court determines that the restraint is not wrongful, the writ shall be dissolved at the cost of the plaintiff. If the restraint is found to be wrongful, the judgment shall be either that the person shall be released, or that custody shall be transferred to some other person rightfully entitled thereto, and the court may make such other orders as justice and equity or the welfare of a minor physically present in the state may require. In cases in which the person restrained is a minor, or other incompetent or incapacitated, at the time of rendering judgment at the request of any person adversely affected thereby, the judge shall stay the enforcement of the judgment for a period of not to exceed 48 hours to permit the filing of an appeal, and the judge may provide for the temporary custody of the person during such stay in such manner as the judge sees fit. Enforcement of the judgment after the taking of any appeal may be stayed on such terms and conditions, including such provisions for custody during pendency of the appeal, as the judge shall prescribe. If the state, in open court, announces its intention to appeal from an order discharging a prisoner, the judge shall stay the enforcement of the judgment for a period not more than 24 hours to permit the filing of an appeal.

(e) (1) The record. In habeas corpus proceedings involving extradition to another state, when written notice of appeal from a judgment or an order is filed, the transcript shall be prepared within 21 days after the notice of appeal is filed and sent to the appellate court for review. The appellate court may shorten or extend the time for filing the record if there is a reasonable explanation for the need for such action. When the record is received by the appellate court, the court shall set the time for filing of briefs, if briefs are desired, and shall set the appeal for submission.

(2) Hearing. Such cases, taken to the court of appeals by appeal, shall be heard at the earliest practicable time. The appellant need not be personally present, and such appeal shall be heard and determined upon the law and the facts arising upon record. No incidental question which may have arisen on the hearing of the application before the court shall be reviewed.

(3) Orders on appeal. In such cases, the appellate court shall render such judgment and make such orders as the law and the nature of the case may require, and may make such orders relative to the costs in the case as may seem right, allowing costs and fixing the amount, or allowing no cost at all.

History: L. 1963, ch. 303, 60-1505; L. 1990, ch. 205, § 1; L. 1994, ch. 227, § 6; L. 2009, ch. 103, § 13; L. 2010, ch. 135, § 175; July 1.



60-1506 Warrant in aid of writ.

60-1506. Warrant in aid of writ. (a) Issuance. If it be made to appear by affidavit that a person may be carried out of the jurisdiction or suffer irreparable injury before compliance with the writ can be enforced, the judge may cause a warrant to be issued commanding such person to be brought before him or her forthwith.

(b) Person causing restraint. The judge may also insert in the warrant a command for the apprehension of the person charged with causing the illegal restraint.

(c) Procedure. The officer shall execute the writ by bringing the person therein named before the judge, and the answer and proceedings shall be the same as in cases of writs of habeas corpus.

History: L. 1963, ch. 303, 60-1506; Jan. 1, 1964.



60-1507 Prisoner in custody under sentence.

60-1507. Prisoner in custody under sentence. (a) Motion attacking sentence. A prisoner in custody under sentence of a court of general jurisdiction claiming the right to be released upon the ground that the sentence was imposed in violation of the constitution or laws of the United States, or the constitution or laws of the state of Kansas, or that the court was without jurisdiction to impose such sentence, or that the sentence was in excess of the maximum authorized by law, or is otherwise subject to collateral attack, may, pursuant to the time limitations imposed by subsection (f), move the court which imposed the sentence to vacate, set aside or correct the sentence.

(b) Hearing and judgment. Unless the motion and the files and records of the case conclusively show that the prisoner is entitled to no relief, the court shall cause notice thereof to be served upon the county attorney, grant a prompt hearing thereon, determine the issues and make findings of fact and conclusions of law with respect thereto.  The court may entertain and determine such motion without requiring the production of the prisoner at the hearing.  If the court finds that the judgment was rendered without jurisdiction, or that the sentence imposed was not authorized by law or is otherwise open to collateral attack, or that there has been such a denial or infringement of the constitutional rights of the prisoner as to render the judgment vulnerable to collateral attack, the court shall vacate and set the judgment aside and shall discharge the prisoner or resentence said prisoner or grant a new trial or correct the sentence as may appear appropriate.

(c) Successive motions. The sentencing court shall not be required to entertain a second or successive motion for similar relief on behalf of the same prisoner.

(d) Appeal. An appeal may be taken to the appellate court as provided by law from the order entered on the motion as from a final judgment on application for a writ of habeas corpus.

(e) Exclusiveness of remedy. An application for a writ of habeas corpus in behalf of a prisoner who is authorized to apply for relief by motion pursuant to this section, shall not be entertained if it appears that the applicant has failed to apply for relief, by motion, to the court which sentenced said applicant, or that such court has denied said applicant relief, unless it also appears that the remedy by motion is inadequate or ineffective to test the legality of said applicant's detention.

(f) Time limitations. (1) Any action under this section must be brought within one year of: (i) The final order of the last appellate court in this state to exercise jurisdiction on a direct appeal or the termination of such appellate jurisdiction; or (ii) the denial of a petition for writ of certiorari to the United States supreme court or issuance of such court's final order following granting such petition.

(2) The time limitation herein may be extended by the court only to prevent a manifest injustice.

History: L. 1963, ch. 303, 60-1507; L. 1976, ch. 251, § 24; L. 2003, ch. 65, § 1; July 1.






Article 17 DECLARATORY JUDGMENTS

60-1701 Jurisdiction; generally.

60-1701. Jurisdiction; generally. Courts of record within their respective jurisdictions shall have power to declare the rights, status, and other legal relations whether or not further relief is, or could be sought. No action or proceeding shall be dismissed or stayed for the sole reason that only declaratory relief has been sought. The declaratory may be either affirmative or negative in nature; and such declarations shall have the force and effect of a final judgment.

History: L. 1963, ch. 303, 60-1701; L. 1993, ch. 202, § 1; July 1.



60-1703 Further relief.

60-1703. Further relief. Further relief based on a declaratory judgment may be granted whenever necessary or proper. The application shall be by petition to a court having jurisdiction to grant the relief. If the application is sufficient, the court, on reasonable notice, shall require any adverse party whose rights have been adjudicated by the declaratory judgment, to show cause why further relief should not be granted.

History: L. 1963, ch. 303, 60-1703; L. 1993, ch. 202, § 8; July 1.



60-1704 Power to construe.

60-1704. Power to construe. Any person having an interest under a deed, will, written contract or other writings constituting a contract, or whose rights, status or other legal relations are affected by a statute, municipal ordinance, contract or franchise, may seek determination of any question of construction or validity arising under that enactment, document or agreement and may obtain a declaration of rights, status or other legal relations thereunder.

History: L. 1993, ch. 202, § 2; July 1.



60-1705 Same; when.

60-1705. Same; when. Any court proceeding under this act may construe a contract in the event of an actual or threatened breach thereof.

History: L. 1993, ch. 202, § 3; July 1.



60-1706 Power to declare rights or legal relations.

60-1706. Power to declare rights or legal relations. Any executor, administrator, trustee, guardian or other fiduciary, creditor, devisee, legatee, heir, next of kin, or beneficiary, in the administration of a trust, or of the estate of a decedent, an insolvent, a person under 18 years of age or other person for whom a guardian has been appointed, or any person holding an interest in such trust or estate, may seek and obtain declaration of rights or legal relations to:

(a) Ascertain any class of creditors, devisees, legatees, heirs, next of kin or others;

(b) direct the executors, administrators, or trustees to do any particular act in their fiduciary capacity or to refrain from doing any act in such capacity; or

(c) determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.

History: L. 1993, ch. 202, § 4; July 1.



60-1707 Enumeration not exclusive.

60-1707. Enumeration not exclusive. The enumeration in K.S.A. 60-1704, 60-1705 and 60-1706 does not limit or restrict the exercise of the general powers conferred in K.S.A. 60-1701, in any proceeding where declaratory relief is sought, in which a judgment will terminate the controversy or remove an uncertainty.

History: L. 1993, ch. 202, § 5; July 1.



60-1708 Discretionary judgment.

60-1708. Discretionary judgment. The court may decline to render or enter a declaratory judgment where such judgment, if entered, would not terminate the uncertainty or controversy giving rise to the proceeding.

History: L. 1993, ch. 202, § 6; July 1.



60-1709 Review.

60-1709. Review. All orders and judgments under this act may be reviewed as other orders and judgments as provided in K.S.A. 60-2101 through 60-2103 and amendments thereto.

History: L. 1993, ch. 202, § 7; July 1.



60-1710 Civil action and determination.

60-1710. Civil action and determination. When a proceeding under this act involves the determination of an issue of fact, such issue may be tried and determined in the same manner as issues of fact in other civil actions in the court in which the proceeding is pending.

History: L. 1993, ch. 202, § 9; July 1.



60-1711 Costs.

60-1711. Costs. In any proceeding under this act the court may make such award of costs as may seem equitable and just.

History: L. 1993, ch. 202, § 10; July 1.



60-1712 Parties.

60-1712. Parties. When declaratory relief is sought, all persons who have or claim any interest which would be affected by the declaration shall be joined as parties who have or claim any interest which would be affected by the declaration, and no declaration shall be binding against persons not so joined as parties to the proceeding. In any proceeding which challenges the validity of a municipal ordinance or franchise, such municipality shall be made a party. If the statute, ordinance or franchise is alleged to be unconstitutional, the attorney general or an assistant attorney general shall also be served with a copy of the proceeding and be entitled to be heard.

History: L. 1993, ch. 202, § 11; July 1.



60-1713 Construction.

60-1713. Construction. This act is remedial in nature and its purpose is to settle and provide relief from uncertainty and insecurity with respect to disputed rights, status and other legal relations and should be liberally construed and administered to achieve that purpose.

History: L. 1993, ch. 202, § 12; July 1.



60-1714 Definitions.

60-1714. Definitions. As used in this act, "person" means any person, partnership, limited partnership, joint venture, joint stock company, unincorporated association, or society, or municipal or other corporation of any character whatsoever.

History: L. 1993, ch. 202, § 13; July 1.



60-1715 Severability.

60-1715. Severability. The several sections and provisions of this act except K.S.A. 60-1701 and K.S.A. 60-1704, and amendments thereto, are hereby declared independent and severable, and the invalidity, if any, of any part or feature thereof shall not affect or render the remainder of the act invalid or inoperative.

History: L. 1993, ch. 202, § 14; July 1.



60-1716 Uniformity of interpretation.

60-1716. Uniformity of interpretation. This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact similar provisions of the uniform declaratory judgments act, and to harmonize, as far as possible, with federal laws and regulations on the subject of declaratory judgments and decrees.

History: L. 1993, ch. 202, § 15; July 1.






Article 18 SURVIVAL OF CLAIMS AND ABATEMENT OF ACTIONS

60-1801 Survival of actions; what causes of action survive.

60-1801. Survival of actions; what causes of action survive. In addition to the causes of action which survive at common law, causes of action for mesne profits, or for an injury to the person, or to real or personal estate, or for any deceit or fraud, or for death by wrongful act or omission, shall also survive; and the action may be brought notwithstanding the death of the person entitled or liable to the same.

History: L. 1963, ch. 303, 60-1801; Jan. 1, 1964.



60-1802 Abatement.

60-1802. Abatement. No action pending in any court shall abate by the death of either or both the parties thereto, except an action for libel, slander, malicious prosecution, or for a nuisance.

History: L. 1963, ch. 303, 60-1802; Jan. 1, 1964.



60-1803 Abatement exceptions; libel or slander at a funeral.

60-1803. Abatement exceptions; libel or slander at a funeral. Notwithstanding the provisions of K.S.A. 60-1802, and amendments thereto, if an act of libel or slander is committed at a funeral and the person defamed is the deceased at such funeral or any living relative of the deceased, an action for libel or slander brought by the estate of such deceased person on behalf of such deceased person or by or on behalf of any living relative of such deceased person may be sustained if brought within one year after such funeral.

History: L. 2007, ch. 111, § 2; July 1.






Article 19 WRONGFUL DEATH ACTIONS

60-1901 Cause of action.

60-1901. Cause of action. (a) If the death of a person is caused by the wrongful act or omission of another, an action may be maintained for the damages resulting therefrom if the former might have maintained the action had such person lived, in accordance with the provisions of this article, against the wrongdoer, or such wrongdoer's personal representative if such wrongdoer is deceased.

(b) As used in article 19 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto, the term "person" includes an unborn child.

(c) As used in this section, the term "unborn child" means a living individual organism of the species homo sapiens, in utero, at any stage of gestation from fertilization to birth.

(d) The provisions of this section shall not apply to a wrongful death action if the death is of an unborn child by means of:

(1) Any act committed by the mother of the unborn child;

(2) any lawful medical procedure performed by a physician or other licensed medical professional at the request of the pregnant woman or her legal guardian;

(3) the lawful dispensation or administration of lawfully prescribed medication; or

(4) a legal abortion.

(e) If any provision or clause of this act or application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1963, ch. 303, 60-1901; L. 2013, ch. 48, § 2; July 1.



60-1902 Plaintiff.

60-1902. Plaintiff. The action may be commenced by any one of the heirs at law of the deceased who has sustained a loss by reason of the death. Any heir who does not join as a party plaintiff in the original action but who claims to have been damaged by reason of the death shall be permitted to intervene therein. The action shall be for the exclusive benefit of all of the heirs who has sustained a loss regardless or whether they all join or intervene therein, but the amounts of their respective recoveries shall be in accordance with the subsequent provisions of this article.

History: L. 1963, ch. 303, 60-1902; Jan. 1, 1964.



60-1903 Amount of damages; jury instructions; itemized verdict.

60-1903. Amount of damages; jury instructions; itemized verdict. (a) In any wrongful death action, the court or jury may award such damages as are found to be fair and just under all the facts and circumstances, but the damages, other than pecuniary loss sustained by an heir at law, cannot exceed in the aggregate the sum of $250,000 and costs.

(b) If a wrongful death action is to a jury, the court shall not instruct the jury on the monetary limitation imposed by subsection (a) upon recovery of damages for nonpecuniary loss. If the jury verdict results in an award of damages for nonpecuniary loss which, after deduction of any amounts pursuant to K.S.A. 60-258a and amendments thereto, exceeds the limitation of subsection (a), the court shall enter judgment for damages of $250,000 for nonpecuniary loss.

(c) In any wrongful death action, the verdict shall be itemized by the trier of fact to reflect the amounts, if any, awarded for:

(1) Nonpecuniary damages;

(2) expenses for the care of the deceased caused by the injury; and

(3) pecuniary damages other than those itemized under subsection (c)(2).

(d) Where applicable, the amounts required to be itemized pursuant to subsections (c)(1) and (c)(3) shall be further itemized by the trier of fact to reflect those amounts awarded for injuries and losses sustained to date and those awarded for injuries and losses reasonably expected to be sustained in the future.

(e) In any wrongful death action, the trial court shall instruct the jury only on those items of damage upon which there is some evidence to base an award.

History: L. 1963, ch. 303, 60-1903; L. 1967, ch. 329, § 1; L. 1970, ch. 241, § 1; L. 1975, ch. 303, § 2; L. 1984, ch. 214, § 1; L. 1987, ch. 224, § 2; L. 1998, ch. 68, § 1; July 1.



60-1904 Elements of damage.

60-1904. Elements of damage. (a) Damages may be recovered for, but are not limited to:

(1) Mental anguish, suffering or bereavement;

(2) loss of society, companionship, comfort or protection;

(3) loss of marital care, attention, advice or counsel;

(4) loss of filial care or attention;

(5) loss of parental care, training, guidance or education; and

(6) reasonable funeral expenses for the deceased.

(b) If no probate administration for the estate of the deceased has been commenced, expenses for the care of the deceased which resulted from the wrongful act may also be recovered by any one of the heirs who paid or became liable for them. Those expenses and any amount recovered for funeral expenses shall not be included in the limitation of K.S.A. 60-1903 and amendments thereto.

History: L. 1963, ch. 303, 60-1904; L. 1984, ch. 214, § 2; July 1.



60-1905 Apportionment of recovery.

60-1905. Apportionment of recovery. The net amount recovered in any such action, after the allowance by the judge of costs and reasonable attorneys fees to the attorneys for the plaintiffs, in accordance with the services performed by each if there be more than one, shall be apportioned by the judge upon a hearing, with reasonable notice to all of the known heirs having an interest therein, such notice to be given in such manner as the judge shall direct. The apportionment shall be in proportion to the loss sustained by each of the heirs, and all heirs known to have sustained a loss shall share in such apportionment regardless of whether they joined or intervened in the action; but in the absence of fraud, no person who failed to join or intervene in the action may claim any error in such apportionment after the order shall have been entered and the funds distributed pursuant thereto.

History: L. 1963, ch. 303, 60-1905; Jan. 1, 1964.



60-1906 Wrongful life or wrongful birth claims; prohibited.

60-1906. Wrongful life or wrongful birth claims; prohibited. (a) No civil action may be commenced in any court for a claim of wrongful life or wrongful birth, and no damages may be recovered in any civil action for any physical condition of a minor that existed at the time of such minor's birth if the damages sought arise out of a claim that a person's action or omission contributed to such minor's mother not obtaining an abortion.

(b) Nothing in this section shall be deemed to create any new cause of action, nor preclude any otherwise proper cause of action based on a claim that, but for a person's wrongful action or omission, the death or physical injury of the mother would not have occurred, or the handicap, disease or disability of an individual prior to birth would have been prevented, cured or ameliorated in a manner that preserved the health and life of such individual.

(c) If any provision or clause of this act or application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

(d) As used in this section:

(1) "Abortion" has the same meaning as such term is defined in K.S.A. 65-6701, and amendments thereto.

(2) "Claim of wrongful birth" means a cause of action brought by a parent, legal guardian or other individual legally required to provide for the support of a minor, which seeks damages, whether economic or noneconomic, as a result of a physical condition of such minor that existed at the time of such minor's birth, and which is based on a claim that a person's action or omission contributed to such minor's mother not obtaining an abortion.

(3) "Claim of wrongful life" means a cause of action brought by, or on behalf of, a minor, which seeks damages, whether economic or noneconomic, for such minor as a result of a physical condition of such minor that existed at the time of such minor's birth, and which is based on a claim that a person's action or omission contributed to such minor's mother not obtaining an abortion.

History: L. 2013, ch. 48, § 1; July 1.






Article 19a LIMITATION ON DAMAGES FOR PAIN AND SUFFERING

60-19a01 Personal injury action defined; limitation established; itemization of verdict; no jury instruction on limitation to be given; wrongful death limitation not affected; application limited.

60-19a01. Personal injury action defined; limitation established; itemization of verdict; no jury instruction on limitation to be given; wrongful death limitation not affected; application limited. (a) As used in this section, "personal injury action" means any action for damages for personal injury or death, except for medical malpractice liability actions.

(b) In any personal injury action, the total amount recoverable by each party from all defendants for all claims for pain and suffering shall not exceed a sum total of $250,000.

(c) In every personal injury action, the verdict shall be itemized by the trier of fact to reflect the amount awarded for pain and suffering.

(d) If a personal injury action is tried to a jury, the court shall not instruct the jury on the limitations of this section. If the verdict results in an award for pain and suffering which exceeds the limit of this section, the court shall enter judgment for $250,000 for all the party's claims for pain and suffering.  Such entry of judgment by the court shall occur after consideration of comparative negligence principles in K.S.A. 60-258a and amendments thereto.

(e) The provisions of this section shall not be construed to repeal or modify the limitation provided by K.S.A. 60-1903 and amendments thereto in wrongful death actions.

(f) The provisions of this section shall apply only to personal injury actions which are based on causes of action accruing on or after July 1, 1987, and before July 1, 1988.

History: L. 1987, ch. 217, § 1; L. 1988, ch. 216, § 2; July 1.



60-19a02 Personal injury action defined; limitation established; itemization of verdict; no jury instruction on limitation to be given; wrongful death limitation not affected; limited to actions accruing on or after July 1, 1988.

60-19a02. Personal injury action defined; limitation established; itemization of verdict; no jury instruction on limitation to be given; wrongful death limitation not affected; limited to actions accruing on or after July 1, 1988. (a) As used in this section "personal injury action" means any action seeking damages for personal injury or death.

(b) In any personal injury action, the total amount recoverable by each party from all defendants for all claims for noneconomic loss shall not exceed a sum total of:

(1) $250,000 for causes of action accruing on or after July 1, 1988, and before July 1, 2014;

(2) $300,000 for causes of action accruing on or after July 1, 2014, and before July 1, 2018;

(3) $325,000 for causes of action accruing on or after July 1, 2018, and before July 1, 2022; or

(4) $350,000 for causes of action accruing on or after July 1, 2022.

(c) In every personal injury action, the verdict shall be itemized by the trier of fact to reflect the amount awarded for noneconomic loss.

(d) If a personal injury action is tried to a jury, the court shall not instruct the jury on the limitations of this section. If the verdict results in an award for noneconomic loss which exceeds the limit of this section, the court shall enter judgment for all the party's claims for noneconomic loss in the amount of:

(1) $250,000 for causes of action accruing on or after July 1, 1988, and before July 1, 2014;

(2) $300,000 for causes of action accruing on or after July 1, 2014, and before July 1, 2018;

(3) $325,000 for causes of action accruing on or after July 1, 2018, and before July 1, 2022; or

(4) $350,000 for causes of action accruing on or after July 1, 2022.

Such entry of judgment by the court shall occur after consideration of comparative negligence principles in K.S.A. 60-258a, and amendments thereto.

(e) The provisions of this section shall not be construed to repeal or modify the limitation provided by K.S.A. 60-1903, and amendments thereto, in wrongful death actions.

(f) The provisions of this section shall apply only to personal injury actions which are based on causes of action accruing on or after July 1, 1988.

History: L. 1988, ch. 216, § 3; L. 2014, ch. 84, § 1; July 1.






Article 20 COSTS

60-2001 Docket fee; authorized only by legislative enactment; poverty affidavit, court review; additional costs; certain sheriff's charges prohibited.

60-2001. Docket fee; authorized only by legislative enactment; poverty affidavit, court review; additional costs; certain sheriff's charges prohibited. (a) Docket fee. Except as otherwise provided by law, no case shall be filed or docketed in the district court, whether original or appealed, without payment of a docket fee in the amount of $173 on and after July 1, 2014, to the clerk of the district court. Except as provided further, the docket fee established in this subsection shall be the only fee collected or moneys in the nature of a fee collected for the docket fee. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $22 per docket fee, to fund the costs of non-judicial personnel.

(b) Poverty affidavit in lieu of docket fee. (1) Effect. In any case where a plaintiff by reason of poverty is unable to pay a docket fee, and an affidavit so stating is filed, no fee will be required. An inmate in the custody of the secretary of corrections may file a poverty affidavit only if the inmate attaches a statement disclosing the average account balance, or the total deposits, whichever is less, in the inmate's trust fund for each month in: (A) The six-month period preceding the filing of the action; or (B) the current period of incarceration, whichever is shorter. Such statement shall be certified by the secretary. On receipt of the affidavit and attached statement, the court shall determine the initial fee to be assessed for filing the action and in no event shall the court require an inmate to pay less than $3. The secretary of corrections is hereby authorized to disburse money from the inmate's account to pay the costs as determined by the court. If the inmate has a zero balance in such inmate's account, the secretary shall debit such account in the amount of $3 per filing fee as established by the court until money is credited to the account to pay such docket fee. Any initial filing fees assessed pursuant to this subsection shall not prevent the court, pursuant to subsection (d), from taxing that individual for the remainder of the amount required under subsection (a) or this subsection.

(2) Form of affidavit. The affidavit provided for in this subsection shall set forth a factual basis upon which the plaintiff alleges by reason of poverty an inability to pay a docket fee, including, but not limited to, the source and amount of the plaintiff's weekly income. Such affidavit shall be signed and sworn to by the plaintiff under oath, before one who has authority to administer the oath, under penalty of perjury, K.S.A. 2015 Supp. 21-5903, and amendments thereto. The form of the affidavit shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council.

(3) Court review; grounds for dismissal; service of process. The court shall review any petition authorized for filing under this subsection. Upon such review, if the court finds that the plaintiff's allegation of poverty is untrue, the court shall direct the plaintiff to pay the docket fee or dismiss the petition without prejudice. Notwithstanding K.S.A. 60-301, and amendments thereto, service of process shall not issue unless the court grants leave following its review.

(c) Disposition of fees. The docket fees and the fees for service of process shall be the only costs assessed in each case for services of the clerk of the district court and the sheriff. For every person to be served by the sheriff, the persons requesting service of process shall provide proper payment to the clerk and the clerk of the district court shall forward the service of process fee to the sheriff in accordance with K.S.A. 28-110, and amendments thereto. The service of process fee, if paid by check or money order, shall be made payable to the sheriff. Such service of process fee shall be submitted by the sheriff at least monthly to the county treasurer for deposit in the county treasury and credited to the county general fund. The docket fee shall be disbursed in accordance with K.S.A. 20-362, and amendments thereto.

(d) Additional court costs. Other fees and expenses to be assessed as additional court costs shall be approved by the court, unless specifically fixed by statute. Other fees shall include, but not be limited to, witness fees, appraiser fees, fees for service of process, fees for depositions, alternative dispute resolution fees, transcripts and publication, attorney fees, court costs from other courts and any other fees and expenses required by statute. All additional court costs shall be taxed and billed against the parties as directed by the court. No sheriff in this state shall charge any mileage for serving any papers or process.

History: L. 1963, ch. 303, 60-2001; L. 1974, ch. 168, § 3; L. 1975, ch. 218, § 3; L. 1976, ch. 251, § 27; L. 1982, ch. 116, § 8; L. 1990, ch. 202, § 33; L. 1991, ch. 173, § 1; L. 1992, ch. 128, § 14; L. 1994, ch. 227, § 7; L. 1995, ch. 257, § 7; L. 1996, ch. 148, § 5; L. 1996, ch. 234, § 15; L. 2000, ch. 177, § 6; L. 2002, ch. 51, § 2; L. 2003, ch. 101, § 12; L. 2004, ch. 118, § 6; L. 2004, ch. 180, § 7; L. 2006, ch. 195, § 17; L. 2007, ch. 195, § 31; L. 2008, ch. 95, § 13; L. 2009, ch. 116, § 23; L. 2009, ch. 143, § 20; L. 2010, ch. 62, § 15; L. 2011, ch. 87, § 15; L. 2012, ch. 66, § 16; L. 2013, ch. 123, § 2; L. 2014, ch. 82, § 36; L. 2015, ch. 81, § 24; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 60-2001a.

Section was also amended by L. 2009, ch. 82, § 6, but that version was repealed by L. 2009, ch. 143, § 37.

Section was amended twice in the 2013 session, see also 60-2001b.



60-2002 Taxation of costs.

60-2002. Taxation of costs. (a) As of course. Unless otherwise provided by statute, or by order of the judge, the costs shall be allowed to the party in whose favor judgment is rendered. The court shall have the discretion to order that the alternative dispute resolution fees be, in whole or in part, paid by or from any combination of any party or parties, from any fund authorized to pay such fees, or from the proceeds of any settlement or judgment.

(b) Offer of judgment. At any time more than 21 days before the trial begins, a party defending against a claim may serve upon the adverse party an offer to allow judgment to be taken against such party for the money or property or to the effect specified in such party's offer, with costs then accrued. If within 14 days after the service of the offer the adverse party serves written notice that the offer is accepted, either party may then file the offer and notice of acceptance together with proof of service thereof and thereupon the clerk shall enter judgment. An offer not accepted shall be deemed withdrawn and evidence thereof is not admissible except in a proceeding to determine costs. If the judgment finally obtained by the offeree is not more favorable than the offer, the offeree must pay the costs incurred after the making of the offer. The fact that an offer is made but not accepted does not preclude a subsequent offer. When the liability of one party to another has been determined by verdict or order or judgment, but the amount or extent of the liability remains to be determined by further proceedings, the party adjudged liable may make an offer of judgment, which shall have the same effect as an offer made before trial if it is served within a reasonable time prior to the commencement of proceedings to determine the amount or extent of liability.

(c) Duty of clerk. The clerk of the court shall tax the costs and, upon request, shall furnish a cost statement to counsel of record for the party ordered by the court to pay costs. The taxation of the costs by the clerk shall be subject to review by the judge on timely motion by any interested party.

History: L. 1963, ch. 303, 60-2002; Amended by Supreme Court order dated July 17, 1969; L. 1974, ch. 168, § 4; L. 1991, ch. 173, § 2; L. 2010, ch. 135, § 178; July 1.



60-2003 Items allowable as costs.

60-2003. Items allowable as costs. Items which may be included in the taxation of costs are:

(1) The docket fee as provided for by K.S.A. 60-2001, and amendments thereto.

(2) The mileage, fees, and other allowable expenses of the sheriff, other officer or private process server incurred in the service of process or in effecting any of the provisional remedies authorized by this chapter.

(3) Publisher's charges in effecting any publication of notices authorized by law.

(4) Statutory fees and mileage of witnesses attending court or the taking of depositions used as evidence.

(5) Reporter's or stenographic charges for the taking of depositions used as evidence.

(6) The postage fees incurred pursuant to K.S.A. 60-303, and amendments thereto.

(7) Alternative dispute resolution fees shall include fees, expenses and other costs arising from mediation, conciliation, arbitration, settlement conferences or other alternative dispute resolution means, whether or not such means were successful in resolving the matter or matters in dispute, which the court shall have ordered or to which the parties have agreed.

(8) Convenience fees and other administrative fees levied for the privilege of paying assessments, fees, costs, fines or forfeitures by credit card or other means, including, but not limited to, fees for electronic filing of documents or pleadings with the court.

(9) Such other charges as are by statute authorized to be taxed as costs.

History: L. 1963, ch. 303, 60-2003; L. 1974, ch. 168, § 5; L. 1990, ch. 202, § 13; L. 1991, ch. 173, § 3; L. 1998, ch. 100, § 2; L. 2004, ch. 118, § 7; L. 2011, ch. 48, § 17; L. 2015, ch. 53, § 3; July 1.



60-2004 Payment of costs not acquiescence in judgments so as to prevent appeals.

60-2004. Payment of costs not acquiescence in judgments so as to prevent appeals. Payment of the costs of any action in any court in this state including, but not limited to, the payment of court reporter fees, shall not be considered an acquiescence in the judgment or any order of the court so as to prevent an appeal by the person or persons paying such costs. This act shall not apply to any pending question arising out of such payment heretofore made, but otherwise this act shall apply to all actions heretofore or hereafter filed.

History: L. 1967, ch. 193, § 1; July 1.



60-2005 Municipalities exempt from depositing court costs; exceptions.

60-2005. Municipalities exempt from depositing court costs; exceptions. The state of Kansas and all municipalities in this state, as defined in K.S.A. 12-105a, and amendments thereto, are hereby exempt, in any civil action in which such state or municipality is involved, from depositing court costs or paying docket fees prescribed by any other law of this state, except that if the costs are assessed against the state of Kansas or any municipality in this state in any such action, such costs shall include the amount of the docket fee prescribed by K.S.A. 60-2001, and amendments thereto, together with any additional courts costs accrued in the action.

History: L. 1969, ch. 289, § 1; L. 1974, ch. 168, § 6; L. 2006, ch. 195, § 18; July 1.



60-2006 Attorney fees taxed as costs in certain actions involving negligent motor vehicle operation.

60-2006. Attorney fees taxed as costs in certain actions involving negligent motor vehicle operation. (a) In actions brought for the recovery of property damages only of less than $15,000 sustained and caused by the negligent operation of a motor vehicle, the prevailing party shall be allowed reasonable attorney fees which shall be taxed as part of the costs of the action unless:

(1) The prevailing party recovers no damages; or

(2) a tender equal to or in excess of the amount recovered was made by the adverse party before the commencement of the action in which judgment is rendered.

(b) For the plaintiff to be awarded attorney fees for the prosecution of such action, a written demand for the settlement of such claim containing all of the claimed elements of property damage and the total monetary amount demanded in the action shall have been made on the adverse party at such party's last known address not less than 30 days before the commencement of the action. For the defendant to be awarded attorney fees, a written offer of settlement of such claim shall have been made to the plaintiff at such plaintiff's last known address not more than 30 days after the defendant filed the answer in the action.

(c) This section shall apply to actions brought pursuant to the code of civil procedure and actions brought pursuant to the code of civil procedure for limited actions.

History: L. 1969, ch. 288, § 1; L. 1976, ch. 251, § 28; L. 1977, ch. 205, § 1; L. 1982, ch. 249, § 1; L. 1990, ch. 206, § 1; L. 1995, ch. 240, § 1; L. 2010, ch. 115, § 1; July 1.



60-2008 Dispositive motion fee; authorized only by legislative enactment; exemptions.

60-2008. Dispositive motion fee; authorized only by legislative enactment; exemptions. (a) On and after the effective date of this act, any party filing a dispositive motion shall pay a fee in the amount of $195 to the clerk of the district court. A poverty affidavit may be filed in lieu of payment of such fee, as established in K.S.A. 60-2001, and amendments thereto. The fee shall be disbursed in accordance with K.S.A. 20-362, and amendments thereto. The fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect such fee. Such fee shall be an item allowable as a cost pursuant to K.S.A. 60-2003, and amendments thereto.

(b) As used in this section, "dispositive motion" means a motion to dismiss, a motion for judgment on the pleadings, a motion for summary judgment or partial summary judgment or a motion for judgment as a matter of law. "Dispositive motion" also shall include any motion determined by a judge to be seeking any disposition described in this subsection, regardless of the title assigned to such motion at the time of filing.

(c) The state of Kansas and all municipalities in this state, as defined in K.S.A. 12-105a, and amendments thereto, shall be exempt from paying such fee.

(d) The provisions of this section shall not apply to an action pursuant to the code of civil procedure for limited actions.

(e) This section shall be part of and supplemental to the code of civil procedure.

History: L. 2015, ch. 81, § 4; June 5.






Article 21 APPEALS

60-2101 Appellate jurisdiction of court of appeals and supreme court; appeal of order of political or taxing subdivision.

60-2101. Appellate jurisdiction of court of appeals and supreme court; appeal of order of political or taxing subdivision. (a) The court of appeals shall have jurisdiction to hear appeals from district courts, except in those cases reviewable by law in the district court and in those cases where a direct appeal to the supreme court is required by law. The court of appeals also shall have jurisdiction to hear appeals from administrative decisions where a statute specifically authorizes an appeal directly to the court of appeals from an administrative body or office. In any case properly before it, the court of appeals shall have jurisdiction to correct, modify, vacate or reverse any act, order or judgment of a district court to assure that any such act, order or judgment is just, legal and free of abuse. Appeals from the district court to the court of appeals in criminal cases shall be subject to the provisions of K.S.A. 22-3601 and 22-3602, and amendments thereto, and appeals from the district court to the court of appeals in civil actions shall be subject to the provisions of K.S.A. 60-2102, and amendments thereto.

(b) The supreme court shall have jurisdiction to correct, modify, vacate or reverse any act, order or judgment of a district court or court of appeals in order to assure that any such act, order or judgment is just, legal and free of abuse.  An appeal from a final judgment of a district court in any civil action in which a statute of this state or of the United States has been held unconstitutional shall be taken directly to the supreme court.  Direct appeals from the district court to the supreme court in criminal cases shall be as prescribed by K.S.A. 22-3601 and 22-3602, and amendments thereto.  Cases appealed to the court of appeals may be transferred to the supreme court as provided in K.S.A. 20-3016 and 20-3017, and amendments thereto, and any decision of the court of appeals shall be subject to review by the supreme court as provided in subsection (b) of K.S.A. 20-3018, and amendments thereto, except that any party may appeal from a final decision of the court of appeals to the supreme court, as a matter of right, whenever a question under the constitution of either the United States or the state of Kansas arises for the first time as a result of such decision.

(c) As used in the code of civil procedure, the term "appellate court" means the supreme court or court of appeals, depending on the context in which such term is used and the respective jurisdiction of such courts over appeals in civil actions as provided in this section and K.S.A. 60-2102, and amendments thereto.

(d) A judgment rendered or final order made by a political or taxing subdivision, or any agency thereof, exercising judicial or quasi-judicial functions may be reversed, vacated or modified by the district court on appeal.  If no other means for perfecting such appeal is provided by law, it shall be sufficient for an aggrieved party to file a notice that such party is appealing from such judgment or order with such subdivision or agency within 30 days of its entry, and then causing true copies of all pertinent proceedings before such subdivision or agency to be prepared and filed with the clerk of the district court in the county in which such judgment or order was entered.  The clerk shall thereupon docket the same as an action in the district court, which court shall then proceed to review the same, either with or without additional pleadings and evidence, and enter such order or judgment as justice shall require.  A docket fee shall be required by the clerk of the district court as in the filing of an original action.

History: L. 1963, ch. 303, 60-2101; L. 1974, ch. 168, § 7; L. 1975, ch. 178, § 27; L. 1976, ch. 251, § 29; L. 1977, ch. 112, § 24; L. 1984, ch. 338, § 29; July 1.



60-2102 Appeals to the court of appeals and supreme court.

60-2102. Appeals to the court of appeals and supreme court. (a) Appeal to court of appeals as matter of right. Except for any order or final decision of a district magistrate judge who is not regularly admitted to practice law in Kansas, the appellate jurisdiction of the court of appeals may be invoked by appeal as a matter of right from:

(1) An order that discharges, vacates or modifies a provisional remedy.

(2) An order that grants, continues, modifies, refuses or dissolves an injunction, or an order that grants or refuses relief in the form of mandamus, quo warranto or habeas corpus.

(3) An order that appoints a receiver or refuses to wind up a receivership or to take steps to accomplish the purposes thereof, such as directing sales or other disposal of property, or an order involving the tax or revenue laws, the title to real estate, the constitution of this state or the constitution, laws or treaties of the United States.

(4) A final decision in any action, except in an action where a direct appeal to the supreme court is required by law. In any appeal or cross appeal from a final decision, any act or ruling from the beginning of the proceedings shall be reviewable.

(b) Appeal to supreme court as matter of right. The appellate jurisdiction of the supreme court may be invoked by appeal as a matter of right from:

(1) A preliminary or final decision in which a statute of this state has been held unconstitutional as a violation of Article 6 of the constitution of the state of Kansas pursuant to K.S.A. 2015 Supp. 72-64b03, and amendments thereto. Any appeal filed pursuant to this subsection (b)(1) shall be filed within 30 days of the date the preliminary or final decision is filed.

(2) A final decision of the district court in any action challenging the constitutionality of or arising out of any provision of the Kansas expanded lottery act, any lottery gaming facility management contract or any racetrack gaming facility management contract entered into pursuant to the Kansas expanded lottery act.

(c) Other appeals. When a district judge, or a district magistrate judge who is regularly admitted to practice law in Kansas, in making in a civil action an order not otherwise appealable under this section, is of the opinion that such order involves a controlling question of law as to which there is substantial ground for difference of opinion and that an immediate appeal from the order may materially advance the ultimate termination of the litigation, the judge shall so state in writing in such order. The court of appeals may thereupon, in its discretion, permit an appeal to be taken from such order, if application is made to it within 14 days after the entry of the order under such terms and conditions as the supreme court fixes by rule. Application for an appeal pursuant to this subsection shall not stay proceedings in the district court unless the judge of the district court or an appellate court or a judge thereof so orders.

History: L. 1963, ch. 303, 60-2102; L. 1963, ch. 304, § 1; L. 1975, ch. 178, § 28; L. 1976, ch. 251, § 30; L. 1986, ch. 115, § 93; L. 2004, ch. 3, § 1; L. 2005, ch. 194, § 24; L. 2007, ch. 110, § 59; L. 2010, ch. 135, § 179; L. 2014, ch. 71, § 7; July 1.

Revisor's Note:

Section was amended twice in the 2007 session, see also 60-2102a.



60-2103 Appellate procedure.

60-2103. Appellate procedure. (a) When and how taken. When an appeal is permitted by law from a district court to an appellate court, the time within which an appeal may be taken shall be 30 days from the entry of the judgment, as provided by K.S.A. 60-258, and amendments thereto, except that upon a showing of excusable neglect based on a failure of a party to learn of the entry of judgment the district court in any action may extend the time for appeal not exceeding 30 days from the expiration of the original time herein prescribed. The running of the time for appeal is terminated by a timely motion made pursuant to any of the rules hereinafter enumerated, and the full time for appeal fixed in this subsection commences to run and is to be computed from the entry of any of the following orders made upon a timely motion under such rules: Granting or denying a motion for judgment under subsection (b) of K.S.A. 60-250, and amendments thereto; or granting or denying a motion under subsection (b) of K.S.A. 60-252, and amendments thereto, to amend or make additional findings of fact, whether or not an alteration of the judgment would be required if the motion is granted; or granting or denying a motion under K.S.A. 60-259, and amendments thereto, to alter or amend the judgment; or denying a motion for new trial under K.S.A. 60-259, and amendments thereto.

A party may appeal from a judgment by filing with the clerk of the district court a notice of appeal. Failure of the appellant to take any of the further steps to secure the review of the judgment appealed from does not affect the validity of the appeal, but is ground only for such remedies as are specified in this chapter, or when no remedy is specified, for such action as the appellate court having jurisdiction over the appeal deems appropriate, which may include dismissal of the appeal. If the record on appeal has not been filed with the appellate court, the parties, with the approval of the district court, may dismiss the appeal by stipulation filed in the district court, or that court may dismiss the appeal upon motion and notice by the appellant.

(b) Notice of appeal. The notice of appeal shall specify the parties taking the appeal; shall designate the judgment or part thereof appealed from, and shall name the appellate court to which the appeal is taken. The appealing party shall cause notice of the appeal to be served upon all other parties to the judgment as provided in K.S.A. 60-205, and amendments thereto, but such party's failure so to do does not affect the validity of the appeal.

(c) Security for costs. Security for the costs on appeal shall be given in such sum and manner as shall be prescribed by a general rule of the supreme court unless the appellate court shall make a different order applicable to a particular case.

(d) Supersedeas bond. (1) Whenever an appellant entitled thereto desires a stay on appeal, such appellant may present to the district court for its approval a supersedeas bond which shall have such surety or sureties as the court requires. Subject to paragraph (2), the bond shall be conditioned for the satisfaction of the judgment in full together with costs, interest, and damages for delay, if for any reason the appeal is dismissed, or if the judgment is affirmed, and to satisfy in full such modification of the judgment such costs, interest, and damages as the appellate court may adjudge and award. When the judgment is for the recovery of money not otherwise secured, the amount of the bond shall be fixed at such sum as will cover the whole amount of the judgment remaining unsatisfied, costs on the appeal, interest, and damages for delay, unless the court after notice and hearing and for good cause shown fixes a different amount or orders security other than the bond. When the judgment determines the disposition of the property in controversy as in real actions, replevin, and actions to foreclose mortgages or when such property is in the custody of the sheriff or when the proceeds of such property or a bond for its value is in the custody or control of the court, the amount of the supersedeas bond shall be fixed after notice and hearing at such sum only as will secure the amount recovered for the use and detention of the property, the costs of the action, costs on appeal, interest, and damages for delay. When an order is made discharging, vacating, or modifying a provisional remedy, or modifying or dissolving an injunction, a party aggrieved thereby shall be entitled, upon application to the judge, to have the operation of such order suspended for a period of not to exceed 14 days on condition that, within such period of 14 days such party shall file a notice of appeal and obtain the approval of such supersedeas bond as is required under this section.

(2) (A) Except as provided in paragraph (B), if an appellant appeals from any form of judgment based on any legal theory and seeks a stay of enforcement during the period of appeal, the supersedeas bond shall be set at the full amount of the judgment. If the appellant proves by a preponderance of the evidence that setting the supersedeas bond at the full amount of the judgment will result in the appellant suffering an undue hardship or a denial of the right to an appeal, then the court may reduce the amount of the supersedeas bond as follows:

(i) If the judgment is less than or equal to $1,000,000  in value, the supersedeas bond shall be set at the full amount of the judgment; or

(ii) if the judgment exceeds $1,000,000 in value, the supersedeas bond shall be set at a total of $1,000,000 plus 25% of any amount in excess of $1,000,000.

(B) The limitations on the amount of a supersedeas bond established by paragraph (A)(i) or (A) (ii) shall not apply if:

(i) The appellee proves by a preponderance of the evidence that the appellant bringing the appeal is purposefully dissipating or diverting assets outside of the ordinary course of its business for the purpose of avoiding ultimate payment of the judgment, and in such event, the court may enter such orders as are necessary to stop the dissipation and diversion of assets, including a requirement that the appellant post a bond in the full amount of the judgment; or

(ii) the court makes a finding on the record that the appellant bringing the appeal is likely to disburse assets reasonably necessary to satisfy the judgment, and in such event, the court may increase the amount of such bond required not to exceed the full amount of the judgment.

(C) Nothing in this section shall be construed to prohibit a court from setting a supersedeas bond in a lower amount as may be otherwise required by law or for good cause shown.

(D) A bond shall not be found insufficient under any other provision of law due to limits imposed under this subsection.

(e) Failure to file or insufficiency of bond. If a supersedeas bond is not filed within the time specified, or if the bond filed is found insufficient, and if the action is not yet docketed with the appellate court, a bond may be filed at such time before the action is so docketed as may be fixed by the district court. After the action is so docketed, application for leave to file a bond may be made only in the appellate court.

(f) Judgment against surety. By entering into a supersedeas bond given pursuant to subsections (c) and (d), the surety submits such surety's self to the jurisdiction of the court and irrevocably appoints the clerk of the court as such surety's agent upon whom any papers affecting such surety's liability on the bond may be served. Such surety's liability may be enforced on motion without the necessity of an independent action. The motion and such notice of the motion as the judge prescribes may be served on the clerk of the court who shall forthwith mail copies to the surety if such surety's address is known.

(g) Docketing record on appeal. The record on appeal shall be filed and docketed with the appellate court at such time as the supreme court may prescribe by rule.

(h) Cross-appeal. When notice of appeal has been served in a case and the appellee desires to have a review of rulings and decisions of which such appellee complains, the appellee shall, within 21 days after the notice of appeal has been served upon such appellee and filed with the clerk of the trial court, give notice of such appellee's cross-appeal.

(i) Intermediate rulings. When an appeal or cross-appeal has been timely perfected, the fact that some ruling of which the appealing or cross-appealing party complains was made more than 30 days before filing of the notice of appeal shall not prevent a review of the ruling.

History: L. 1963, ch. 303, 60-2103; L. 1975, ch. 178, § 29; L. 1988, ch. 206, § 2; L. 1997, ch. 173, § 32; L. 2005, ch. 203, § 2; L. 2010, ch. 135, § 180; July 1.



60-2103a Appeals from district magistrate judges not regularly admitted to practice law.

60-2103a. Appeals from district magistrate judges not regularly admitted to practice law. (a) In actions commenced in the district courts of this state all appeals from orders or final decisions of a district magistrate judge who is not regularly admitted to practice law in Kansas shall be heard by a district judge. Except as otherwise provided by law, such appeals shall be taken by notice of appeal specifying the order or decision complained of and shall be filed with the clerk of the district court within 14 days after the entry of such order or decision. The notice of appeal shall specify the party or parties taking the appeal; shall designate the order or decision appealed from; and shall state that such appeal is being taken from an order or decision of a district magistrate judge. The appealing party shall cause notice of the appeal to be served upon all of the parties to the action in accordance with the provisions of K.S.A. 60-205, and amendments thereto. Upon filing the notice of appeal, the appeal shall be deemed perfected.

(b) Except as otherwise provided by law or rule of the supreme court, the provisions of subsections (b) through (i) of K.S.A. 60-2103, and amendments thereto, shall be applicable to appeals from orders and decisions of district magistrate judges who are not regularly admitted to practice law in Kansas.

History: L. 1976, ch. 251, § 31; L. 1977, ch. 112, § 25; L. 1986, ch. 115, § 94; L. 2010, ch. 135, § 181; L. 2014, ch. 71, § 8; July 1.



60-2104 Contents and preparation of record.

60-2104. Contents and preparation of record. The record on appeal shall contain such matters and shall be prepared in such manner and form, as shall be prescribed by rules of the supreme court.

History: L. 1963, ch. 303, 60-2104; Jan. 1, 1964.



60-2105 Technical and inadvertent errors.

60-2105. Technical and inadvertent errors. The appellate court shall disregard all mere technical errors and irregularities which do not affirmatively appear to have prejudicially affected the substantial rights of the party complaining, where it appears upon the whole record that substantial justice has been done by the judgment or order of the trial court; and in any case pending before it, the court shall render such final judgment as it deems that justice requires, or direct such judgment to be rendered by the court from which the appeal was taken, without regard to technical errors and irregularities in the proceedings of the trial court.

History: L. 1963, ch. 303, 60-2105; Jan. 1, 1964.



60-2106 Appellate court decisions; school finance issues, limitations.

60-2106. Appellate court decisions; school finance issues, limitations. (a) Opinions. It shall be the duty of the judges of an appellate court to prepare and file with the papers in each case, the opinion of the court upon the questions of law arising in the case, within 60 days after the decision of the same; and the opinion so filed shall be treated as a part of the record in the case, but no costs shall be charged therefor, except for copies thereof ordered by a party, and no mandate shall be sent to the court below, until the opinion provided for by this section has been filed.

A memorandum opinion may be prepared in any case where no new question of law is decided or which is otherwise considered as having no value as a precedent. Such a memorandum opinion need not contain a syllabus or statement of facts. In all other cases a formal opinion shall be prepared.

(b) Syllabus. Each formal opinion shall contain a syllabus of the points of law decided, which shall be confined to those questions necessarily arising from the facts in the case.

(c) Judgment and mandate. The supreme court may by rule provide for post decision motions for rehearing or other relief. When under such rule a decision of an appellate court becomes final, such court shall promptly cause to be transmitted to the clerk of the district court its mandate containing such directions as are appropriate under the decision. A copy of the opinion of the court shall accompany and be a part of the mandate. The clerk of the district court shall make a notation thereof on the appearance docket. Such mandate and opinion, without further order of the judge, shall thereupon be a part of the judgment of the court if it is determinative of the action, or shall be controlling in the conduct of any further proceedings necessary in the district court.

(d) As a part of a remedy, preliminary decision or final decision in which a statute or legislative enactment of this state has been held unconstitutional as a violation of article 6 of the Kansas constitution, the appellate court or any master or other person or persons appointed by the appellate court to hear or determine a cause or controversy or to make or enforce any order or remedy ordered by a court pursuant to K.S.A. 60-253, and amendments thereto, or any other provision of law, shall not have the authority to order a school district or any attendance center within a school district to be closed or enjoin the use of all statutes related to the distribution of funds for public education.

History: L. 1963, ch. 303, 60-2106; amended by Supreme Court order dated Jan. 5, 1972; L. 1975, ch. 178, § 30; L. 2005, ch. 2, § 23 (Special Session); July 28.



60-2107 Costs.

60-2107. Costs. The costs of appeal shall be taxed against such party or parties as the appellate court shall direct.

History: L. 1963, ch. 303, 60-2107; L. 1975, ch. 178, § 31, Jan. 10, 1977.






Article 22 LIS PENDENS AND JUDGMENT LIENS ON REAL PROPERTY

60-2201 Pendency of action as notice; lis pendens.

60-2201. Pendency of action as notice; lis pendens. (a) When a petition has been filed in the district court pursuant to chapter 60 of the Kansas Statutes Annotated, the action is pending so as to charge third persons with notice of its pendency, and while pending no interest can be acquired by third persons in the subject matter thereof as against the plaintiff's claim; but such notice shall be of no avail unless the summons be served or the first publication made within ninety (90) days after the filing of the petition.

(b) When the subject of the action is real property situated in two (2) or more counties, the filing of the petition in the district court of one county shall not be held to impart notice to persons acquiring an interest in the real property situated in another county, except from the time the plaintiff in such action shall pay a filing fee of five dollars ($5) and file for record with the register of deeds of such other county, a verified statement setting forth the nature of the action, the court in which it is pending and a description of the real property sought to be affected thereby. Once final judgment is entered in the action, the plaintiff in such action shall file a copy of such judgment with the register of deeds.

History: L. 1963, ch. 303, 60-2201; L. 1976, ch. 251, § 32; L. 1977, ch. 109, § 31; July 1.



60-2202 Judgment liens.

60-2202. Judgment liens. (a) Any judgment rendered in this state by a court of the United States or by a district court of this state in an action commenced under chapter 60 of the Kansas Statutes Annotated shall be a lien on the real estate of the judgment debtor within the county in which judgment is rendered. Except as provided in subsection (c), the lien shall be effective from the time at which the petition stating the claim against the judgment debtor was filed but not to exceed four months prior to the entry of the judgment. An attested copy of the journal entry of the judgment, together with a statement of the costs taxed against the judgment debtor in the case, may be filed in the office of the clerk of the district court of any other county upon payment of the fee prescribed by K.S.A. 28-170 and amendments thereto, and the judgment shall become a lien on the real estate of the debtor within that county from the date of filing the copy. The clerk shall enter the judgment on the appearance docket and index it in the same manner as if rendered in the court in which the clerk serves. Executions shall be issued only from the court in which the judgment is rendered.

(b) Any judgment rendered by a district court of this state in an action commenced under the code of civil procedure for limited actions shall become a lien on the real property of the judgment debtor when the party in whose favor the judgment was rendered pays the fee prescribed by K.S.A. 28-170 and amendments thereto and the clerk of the district court enters the judgment in the appearance docket. The lien shall become a lien only upon the debtor's real property that is located in the county in which the filing is made, but a filing may be made in any county in which real property of the judgment debtor is located. Upon the filing of a journal entry of judgment and payment of the fee as provided in this section, the clerk of the district court shall enter it in the appearance docket. The lien shall cease to be a lien on the real property of the judgment debtor at the time provided in article 24 of this chapter.

(c) Notwithstanding the foregoing provisions of this section, the filing of a petition or other pleadings against an employee of the state or a municipality which alleges a negligent or wrongful act or omission of the employee while acting within the scope of the employee's employment shall create no lien rights as against the property of the employee prior to judgment, regardless of whether or not it is alleged in the alternative that the employee was acting outside the scope of the employee's employment. A judgment against an employee shall become a lien upon the employee's property when the judgment is rendered only if it is found that (1) the employee's negligent or wrongful act or omission occurred when the employee was acting outside the scope of the employee's employment or (2) the employee's conduct which gave rise to the judgment was because of actual fraud or actual malice of the employee; in those cases the lien shall not be effective prior to the date judgment is rendered. As used in this subsection, "employee" has the meaning provided by K.S.A. 75-6102 and amendments thereto.

(d) If unpaid arrearages accrued under a support order rendered in another state give rise to a lien on real property in the state where rendered, such arrearages shall become a lien on the real property of the obligor as of the date the clerk of the court in this state enters the order in the appearance docket. The clerk of the court shall enter the order in the appearance docket upon receiving payment of the fee prescribed by K.S.A. 28-170 and amendments thereto; a sworn statement that the obligor was provided at least 30 days' prior written notice that the lien would be filed in this state, that the obligor was provided an opportunity for hearing concerning the proposed filing and that no hearing was timely requested or the decision therein allows the lien to be filed; a sworn statement of the amount of the lien; and a legible copy of the support order or, in a title IV-D case, a notice of lien that describes the support order. The lien shall become a lien only upon the obligor's real property that is located in the county in which the filing is made, but a filing may be made in any county in which real property of the obligor is located. The lien shall cease to be a lien on the real property of the obligor at the time provided in article 24 of this chapter. As used in this section, "title IV-D case" means a case being administered pursuant to part D of title IV of the federal social security act (42 U.S.C. § 651 et seq.) and amendments thereto. Any person filing the documents required by this subsection shall be deemed to have submitted to the jurisdiction of the courts of this state with respect to any action in this state to determine the validity of the lien or the lien's attachment to any real property.

(e) A person named as the debtor in a notice of lien filed pursuant to subsection (d) based upon a support order issued in another state, or a person whose interest in real estate is affected by the filing of such a notice of lien may file a petition pursuant to chapter 60 of the Kansas Statutes Annotated, and amendments thereto, with the district court where the notice of lien was filed. The petitioner shall notify the person who filed the notice of lien that a hearing to contest the validity of the lien or the lien's attachment to the petitioner's property will be held no less than 30 days after the date of mailing or personal service of the notice.

History: L. 1963, ch. 303, 60-2202; L. 1976, ch. 251, § 33; L. 1977, ch. 109, § 32; L. 1977, ch. 112, § 26; L. 1979, ch. 186, § 24; L. 1984, ch. 147, § 13; L. 1997, ch. 182, § 73; L. 2000, ch. 161, § 114; Jan. 1, 2001.



60-2203a Notice of pendency of certain actions; liens; release; fees; authorized only by legislative enactment.

60-2203a. Notice of pendency of certain actions; liens; release; fees; authorized only by legislative enactment. (a) After the commencement of any action in any district court of this state, or the courts of the United States in the state of Kansas or in any action now pending heretofore commenced in such courts, which does not involve title to real estate, any party to such action may give notice in any other county of the state of the pendency of the action by filing for record with the clerk of the district court of such other county a verified statement setting forth the parties to the action, the nature of the action, the court in which it is pending, and the relief sought, which shall impart notice of the pendency of the action and shall result in the same lien rights as if the action were pending in that county. The lien shall be effective from the time the statement is filed, but not to exceed four months prior to the entry of judgment except as provided in subsection (c). The party filing such notice shall within 30 days after any satisfaction of the judgment entered in such action, or any other final disposition thereof, cause to be filed with such clerk of the district court a notice that all claims in such action are released. If the party filing fails or neglects to do so after reasonable demand by any party in interest, such party shall be liable in damages in the same amounts and manner as is provided by law for failure of a mortgagee to enter satisfaction of a mortgage. Upon the filing of such a notice of the pendency of an action the clerk shall charge a fee of $14 and shall enter and index the action in the same manner as for the filing of an original action. Upon the filing of a notice of release, the notice shall likewise be entered on the docket. Except as provided further, the fee established in this subsection shall be the only fee collected or moneys in the nature of a fee collected for the court procedure. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $22 per fee, to fund the costs of non-judicial personnel.

(b) Any notice of the type provided for in subsection (a) which was filed on or after January 10, 1977, and prior to the effective date of this act shall be deemed to impart notice of the pendency of the action in the same manner as if the provisions of subsection (a) were in force and effect on and after January 10, 1977.

(c) Notwithstanding the foregoing provisions of this section, the filing of a notice of the pendency of an action pursuant to subsection (a) shall create no lien rights against the property of an employee of the state or a municipality prior to the date judgment is rendered if the pleadings in the pending action allege a negligent or wrongful act or omission of the employee while acting within the scope of such employee's employment, regardless of whether or not it is alleged in the alternative that the employee was acting outside of such employee's employment. A judgment against an employee shall become a lien upon such employee's property in the county where notice is filed pursuant to subsection (a) when the judgment is rendered only if it is found that: (1) The employee's negligent or wrongful act or omission occurred when the employee was acting outside the scope of such employee's employment; or (2) the employee's conduct which gave rise to the judgment was because of actual fraud or actual malice of the employee. In such cases the lien shall not be effective prior to the date judgment was rendered. As used in this subsection (c), "employee" shall have the meaning ascribed to such term in K.S.A. 75-6102, and amendments thereto.

History: L. 1977, ch. 112, § 28; L. 1979, ch. 186, § 25; L. 2006, ch. 215, § 13; L. 2008, ch. 95, § 14; L. 2009, ch. 116, § 24; L. 2010, ch. 62, § 16; L. 2011, ch. 87, § 16; L. 2012, ch. 66, § 17; L. 2013, ch. 125, § 17; L. 2015, ch. 81, § 25; July 1.



60-2204 Release of certain liens on real property resulting from judgments or decrees of divorce; written consent required on support rights assigned to the secretary for children and families; filing; effect.

60-2204. Release of certain liens on real property resulting from judgments or decrees of divorce; written consent required on support rights assigned to the secretary for children and families; filing; effect. Whenever a judgment or decree of divorce has been made or subsequently becomes a lien on real property in favor of the minor child or children of the person holding legal title to such real property, the parent, legal guardian or other person having legal custody of such minor child or children may release such lien on said real property on behalf of such minor child or children. If the support rights accruing under such judgment or decree of divorce have been assigned to the secretary for children and families pursuant to the provisions of K.S.A. 39-709, and amendments thereto, such lien may not be released without the written consent of the secretary or the secretary's designee. Such release shall be filed in the office of the clerk of the district court in which the journal entry of such judgment was filed pursuant to K.S.A. 60-2202, and amendments thereto, and shall be filed in the office of register of deeds of any county in which said real property is situated. Any such release made pursuant to this section shall be binding upon such minor child or children.

History: L. 1975, ch. 301, § 1; L. 1976, ch. 210, § 10; L. 2014, ch. 115, § 232; July 1.






Article 23 EXEMPTIONS

60-2301 Homestead; extent of exemption.

60-2301. Homestead; extent of exemption. Except as provided in K.S.A. 2015 Supp. 12-524a, and amendments thereto, a homestead to the extent of 160 acres of farming land, or of one acre within the limits of an incorporated town or city, or a manufactured home or mobile home, occupied as a residence by the owner or by the family of the owner, or by both the owner and family thereof, together with all the improvements on the same, shall be exempted from forced sale under any process of law, and shall not be alienated without the joint consent of husband and wife, when that relation exists; but no property shall be exempt from sale for taxes, or for the payment of obligations contracted for the purchase of such premises, or for the erection of improvements thereon. The provisions of this section shall not apply to any process of law obtained by virtue of a lien given by the consent of both husband and wife, when that relation exists.

History: L. 1963, ch. 303, 60-2301; L. 1979, ch. 178, § 2; L. 1980, ch. 176, § 2; L. 1991, ch. 33, § 35; L. 2011, ch. 101, § 11; June 2.



60-2302 Designation of homestead.

60-2302. Designation of homestead. Whenever any levy shall be made upon the lands or tenements of a householder whose homestead has not been selected and set apart, such householder, the householder or householder's spouse, when the marriage relationship exists, or an agent or attorney of the householder may notify the officer in writing at the time of making such levy, or at any time before the sale, of what the householder regards as the homestead, with a description thereof, and the remainder alone shall be subject to sale under such levy.

History: L. 1963, ch. 303, 60-2302; L. 1975, ch. 52, § 21; L. 1980, ch. 176, § 3; April 26.



60-2303 Contract for conveyance of homestead.

60-2303. Contract for conveyance of homestead. No action for the specific performance of a contract for the sale or exchange of real estate in the state of Kansas or for damages by reason of the violation of any contract to sell or exchange lands within the state of Kansas, occupied as a homestead by the owner and his or her family, shall be maintained unless the contract of sale is signed by both the husband and wife, or by an agent or broker duly authorized in writing by both the husband and wife to make such sale or exchange.

History: L. 1963, ch. 303, 60-2303; Jan. 1, 1964.



60-2304 Personal property; articles exempt.

60-2304. Personal property; articles exempt. Every person residing in this state shall have exempt from seizure and sale upon any attachment, execution or other process issued from any court in this state, the following articles of personal property:

(a) The furnishings, equipment and supplies, including food, fuel and clothing, for the person which is in the person's present possession and is reasonably necessary at the principal residence of the person for a period of one year.

(b) Ornaments of the debtor's person, including jewelry, having a value of not to exceed $1,000.

(c) Such person's interest, not to exceed $20,000 in value, in one means of conveyance regularly used for the transportation of the person or for transportation to and from the person's regular place of work, except that the value limitation specified in this subsection shall not apply when the means of conveyance is a vehicle designed or equipped, or both, for handicapped persons, as defined in K.S.A. 8-1,124 and amendments thereto.

(d) A burial plot or crypt or any cemetery lot exempt from process pursuant to K.S.A. 17-1302 and amendments thereto.

(e) The books, documents, furniture, instruments, tools, implements and equipment, the breeding stock, seed grain or growing plants stock, or the other tangible means of production regularly and reasonably necessary in carrying on the person's profession, trade, business or occupation in an aggregate value not to exceed $7,500.

(f) Any personal property exempt from process pursuant to K.S.A. 36-202, 48-245 or 84-2-326, and amendments thereto.

History: L. 1963, ch. 303, 60-2304; L. 1965, ch. 357, § 1; L. 1970, ch. 242, § 1; L. 1980, ch. 176, § 4; L. 1987, ch. 225, § 3; L. 1988, ch. 217, § 2; July 1.



60-2306 Not exempt from taxes.

60-2306. Not exempt from taxes. Nothing in this article shall be construed as exempting any personal property from taxation or sale for taxes under the laws of this state.

History: L. 1963, ch. 303, 60-2306; Jan. 1, 1964.



60-2307 Not exempt for wages.

60-2307. Not exempt for wages. None of the personal property mentioned in this article shall be exempt from attachment or execution for the wages of any clerk, mechanic, laborer or servant.

History: L. 1963, ch. 303, 60-2307; Jan. 1, 1964.



60-2308 Pension and retirement money exempt, exception; family postsecondary education savings account money exempt, exception; support money held by the Kansas department for children and families exempt.

60-2308. Pension and retirement money exempt, exception; family postsecondary education savings account money exempt, exception; support money held by the Kansas department for children and families exempt. (a) Money received by any debtor as pensioner of the United States within three months next preceding the issuing of an execution, or attachment, or garnishment process, cannot be applied to the payment of the debts of such pensioner when it appears by the affidavit of the debtor or otherwise that such pension money is necessary for the maintenance of the debtor's support or a family support wholly or in part by the pension money. The filing of the affidavit by the debtor, or making proof as provided in this section, shall be prima facie evidence of the necessity of such pension money for such support. It shall be the duty of the court in which such proceeding is pending to release all moneys held by such attachment or garnishment process, immediately upon the filing of such affidavit, or the making of such proof.

(b) Except as provided in subsection (c), any money or other assets payable to a participant or beneficiary from, or any interest of any participant or beneficiary in, a retirement plan which is qualified under sections 401(a), 403(a), 403(b), 408, 408A or 409 of the federal internal revenue code of 1986, and amendments thereto, shall be exempt from any and all claims of creditors of the beneficiary or participant. Any such plan shall be conclusively presumed to be a spendthrift trust under these statutes and the common law of the state.

(c) Any plan or arrangement described in subsection (b) shall not be exempt from the claims of an alternate payee under a qualified domestic relations order. However, the interest of any and all alternate payees under a qualified domestic relations order shall be exempt from any and all claims of any creditor, other than the Kansas department for children and families, of the alternate payee. As used in this subsection, the terms "alternate payee" and "qualified domestic relations order" have the meaning ascribed to them in section 414(p) of the federal internal revenue code of 1986, and amendments thereto.

(d) The provisions of subsections (b) and (c) shall apply to any proceeding which: (1) Is filed on or after July 1, 1986; or (2) was filed on or after January 1, 1986, and is pending or on appeal July 1, 1986.

(e) Money held by the central unit for collection and disbursement of support payments designated pursuant to K.S.A. 2015 Supp. 39-7,135, and amendments thereto, the Kansas department for children and families, any clerk of a district court or any district court trustee in connection with a court order for the support of any person, whether the money is identified as child support, spousal support, alimony or maintenance, shall be exempt from execution, attachment or garnishment process.

(f) (1) The provisions of this subsection shall apply to any proceeding which:

(A) Is filed on or after January 1, 2002; or

(B) was filed prior to January 1, 2002, and is pending on or on appeal after January 1, 2002.

(2) Except as provided by paragraphs (3) and (4) of this subsection, if the designated beneficiary of a family postsecondary education savings account established pursuant to K.S.A. 2015 Supp. 75-640 et seq., and amendments thereto, is a lineal descendant of the account owner, all moneys in the account shall be exempt from any claims of creditors of the account owner or designated beneficiary.

(3) The provisions of paragraph (2) of this subsection shall not apply to:

(A) Claims of any creditor of an account owner, as to amounts contributed within a one-year period preceding the date of the filing of a bankruptcy petition under 11 U.S.C. § 101 et seq.; or

(B) claims of any creditor of an account owner, as to amounts contributed within a one-year period preceding an execution on judgment for such claims against the account owner.

(4) The provisions of paragraph (2) of this subsection shall not apply to:

(A) Claims of any creditor of an account owner, as to amounts exceeding $5,000 contributed within a period of time which is more than one year but less than two years preceding the date of the filing of a bankruptcy petition under 11 U.S.C. § 101 et seq.; or

(B) claims of any creditor of an account owner, as to amounts exceeding $5,000 contributed within a period of time which is more than one year but less than two years preceding an execution on judgment for such claims against the account owner.

History: L. 1963, ch. 303, 60-2308; L. 1980, ch. 176, § 5; L. 1986, ch. 220, § 1; L. 1992, ch. 312, § 40; L. 1999, ch. 80, § 1; L. 2001, ch. 195, § 8; L. 2002, ch. 104, § 1; L. 2012, ch. 162, § 79; L. 2014, ch. 115, § 233; July 1.



60-2309 Wages earned in another state.

60-2309. Wages earned in another state. Wages earned out of this state and payable out of this state shall be exempt from attachment or garnishment in all cases where the cause of action arose out of this state, unless the defendant in the attachment or garnishment suit is personally served with process, and if the writ of attachment or garnishment is not personally served on the defendant, the court issuing the writ of attachment or garnishment shall not entertain jurisdiction of the cause, but shall dismiss the suit at the cost of the plaintiff.

History: L. 1963, ch. 303, 60-2309; Jan. 1, 1964.



60-2310 Wage garnishment; definitions; restrictions, exceptions; sickness preventing work; assignment of account; prohibition on courts.

60-2310. Wage garnishment; definitions; restrictions, exceptions; sickness preventing work; assignment of account; prohibition on courts. (a) Definitions. As used in this act and the acts of which this act is amendatory, unless the context otherwise requires, the following words and phrases shall have the meanings respectively ascribed to them:

(1) "Earnings" means compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus or otherwise;

(2) "disposable earnings" means that part of the earnings of any individual remaining after the deduction from such earnings of any amounts required by law to be withheld;

(3) "wage garnishment" means any legal or equitable procedure through which the earnings of any individual are required to be withheld for payment of any debt; and

(4) "federal minimum hourly wage" means that wage prescribed by subsection (a)(1) of section 6 of the federal fair labor standards act of 1938, and any amendments thereto.

(b) Restriction on wage garnishment. Subject to the provisions of subsection (e), only the aggregate disposable earnings of an individual may be subjected to wage garnishment. The maximum part of such earnings of any wage earning individual which may be subjected to wage garnishment for any workweek or multiple thereof may not exceed the lesser of: (1) Twenty-five percent of the individual's aggregate disposable earnings for that workweek or multiple thereof; (2) the amount by which the individual's aggregate disposable earnings for that workweek or multiple thereof exceed an amount equal to 30 times the federal minimum hourly wage, or equivalent multiple thereof for such longer period; or (3) the amount of the plaintiff's claim as found in the order for garnishment. No one creditor may issue more than one garnishment against the earnings of the same judgment debtor during any one 30-day period, but the court shall allow the creditor to file amendments or corrections of names or addresses of any party to the order of garnishment at any time. In answering such order the garnishee-employer shall withhold from all earnings of the judgment-debtor for any pay period or periods ending during such 30-day period an amount or amounts as are allowed and required by law. Nothing in this act shall be construed as charging the plaintiff in any garnishment action with the knowledge of the amount of any defendant's earnings prior to the commencement of such garnishment action.

(c) Sickness preventing work. If any debtor is prevented from working at the debtor's regular trade, profession or calling for any period greater than two weeks because of illness of the debtor or any member of the family of the debtor, and this fact is shown by the affidavit of the debtor, the provisions of this section shall not be invoked against any such debtor until after the expiration of two months after recovery from such illness.

(d) Assignment of account. If any person, firm or corporation sells or assigns an account to any person or collecting agency, that person, firm or corporation or their assignees shall not have or be entitled to the benefits of wage garnishment. The provision of this subsection shall not apply to the following:

(1) Assignments of support rights to the secretary for children and families pursuant to K.S.A. 39-709 and 39-756, and amendments thereto, and support enforcement actions conducted by court trustees pursuant to K.S.A. 23-492 et seq., and amendments thereto;

(2) support rights which have been assigned to any other state pursuant to title IV-D of the federal social security act, 42 U.S.C. § 651 et seq.;

(3) assignments of accounts receivable or taxes receivable to the director of accounts and reports made under K.S.A. 75-3728b, and amendments thereto; or

(4) collections pursuant to contracts entered into in accordance with K.S.A. 75-719, and amendments thereto, involving the collection of restitution or debts to district courts.

(e) Exceptions to restrictions on wage garnishment. The restrictions on the amount of disposable earnings subject to wage garnishment as provided in subsection (b) shall not apply in the following instances:

(1) Any order of any court for the support of any person, including any order for support in the form of alimony, but the foregoing shall be subject to the restriction provided for in subsection (g);

(2) any order of any court of bankruptcy under chapter XIII of the federal bankruptcy act; and

(3) any debt due for any state or federal tax.

(f) Prohibition on courts. No court of this state may make, execute or enforce any order or process in violation of this section.

(g) The maximum part of the aggregate disposable earnings of an individual for any workweek which is subject to garnishment to enforce any order for the support of any person shall not exceed:

(1) If the individual is supporting a spouse or dependent child (other than a spouse or child with respect to whose support such order is used), 50% of the individual's disposable earnings for that week;

(2) if the individual is not supporting a spouse or dependent child described in clause (1), 60% of such individual's disposable earnings for that week; and

(3) with respect to the disposable earnings of any individual for any workweek, the 50% specified in clause (1) shall be 55% and the 60% specified in clause (2) shall be 65%, if such earnings are subject to garnishment to enforce a support order for a period which is prior to the twelve-week period which ends with the beginning of such workweek.

History: L. 1963, ch. 303, 60-2310; L. 1967, ch. 324, § 2; L. 1968, ch. 404, § 1; L. 1970, ch. 238, § 1; L. 1972, ch. 222, § 4; L. 1976, ch. 210, § 7; L. 1977, ch. 206, § 1; L. 1978, ch. 227, § 5; L. 1979, ch. 183, § 5; L. 1982, ch. 250, § 1; L. 1983, ch. 289, § 1; L. 1985, ch. 115, § 51; L. 1988, ch. 212, § 3; L. 1988, ch. 213, § 3; L. 1994, ch. 273, § 5; L. 1996, ch. 195, § 3; L. 1997, ch. 182, § 103; L. 2014, ch. 115, § 234; July 1.



60-2311 Discharge of employee due to wage garnishment prohibited.

60-2311. Discharge of employee due to wage garnishment prohibited. No employer may discharge any employee by reason of the fact that the employee's earnings have been subjected to wage garnishment.

History: L. 1970, ch. 238, § 2; L. 1973, ch. 237, § 1; L. 1979, ch. 183, § 6; July 1.



60-2312 No right to elect exemptions under federal law, exception.

60-2312. No right to elect exemptions under federal law, exception. (a) Except as provided in subsection (b), no person, as an individual debtor under the federal bankruptcy reform act of 1978 (11 U.S.C. §101 et seq.), may elect exemptions pursuant to subsection (b)(1) of section 522 of such federal act.

(b) An individual debtor under the federal bankruptcy reform act of 1978 may exempt, in addition to any other exemptions allowed under state law, any property listed in subsection (d)(10) of section 522 of such federal act. The provisions of this subsection shall apply to any bankruptcy action which: (1) Is filed on or after July 1, 1986; or (2) was filed on or after April 26, 1980, and is pending or on appeal on July 1, 1986.

History: L. 1980, ch. 176, § 1; L. 1986, ch. 220, § 2; July 1.



60-2313 Exemptions from legal process.

60-2313. Exemptions from legal process. (a) Except to the extent otherwise provided by law, every person residing in this state shall have exempt from seizure and sale upon any attachment, execution or other process issued from any court in this state:

(1) Any pension, annuity, retirement, disability, death or other benefit exempt from process pursuant to K.S.A. 12-111a, 12-5005, 13-1246a, 13-14,102, 13-14a10, 14-10a10, 20-2618, 72-1768, 72-5526, 74-4923, 74-4978g, 74-49,105 or 74-49,106, and amendments thereto.

(2) Any public assistance benefits exempt pursuant to K.S.A. 39-717 and amendments thereto.

(3) Any workers' compensation exempt from process pursuant to K.S.A. 44-514 and amendments thereto.

(4) Any unemployment benefits exempt from process pursuant to K.S.A. 44-718 and amendments thereto.

(5)  Any crime victims compensation award exempt from process pursuant to K.S.A. 74-7313 and amendments thereto.

(6) Any liquor license, club license or cereal malt beverage wholesaler's or distributor's license exempt from process pursuant to K.S.A. 41-326, 41-2629 or 41-2714, and amendments thereto.

(7) Any interest in any policy of insurance or beneficiary certificates upon a person's life exempt from process pursuant to K.S.A. 40-414 and amendments thereto.

(8) Any fraternal benefit society benefit, charity, relief or aid exempt from process pursuant to K.S.A. 40-711 and amendments thereto.

(9) Any trust funds held in a cemetery merchandise trust and exempt from process pursuant to K.S.A. 16-328 and amendments thereto.

(10) Any funds held in an account or trust established pursuant to a prearranged funeral agreement, plan or contract and exempt from process pursuant to K.S.A. 16-310 and amendments thereto.

(b) This section shall be part of and supplemental to article 23 of chapter 60 of the Kansas Statutes Annotated.

History: L. 1987, ch. 225, § 1; L. 1989, ch. 239, § 8; L. 1998, ch. 93, § 75; Jan. 1, 1999.



60-2314 Same; municipal, county and state property.

60-2314. Same; municipal, county and state property. (a) Except to the extent otherwise provided by law, the state and political subdivisions of the state shall have exempt from seizure and sale upon any attachment, execution or other process issued from any court in this state:

(1) Any municipal property exempt from process pursuant to K.S.A. 12-151 or 17-4753, and amendments thereto.

(2) Any county property exempt from process pursuant to K.S.A. 19-108 and amendments thereto.

(3) Any state property exempt from process pursuant to K.S.A. 60-723 and amendments thereto.

(b) This section shall be part of and supplemental to article 23 of chapter 60 of the Kansas Statutes Annotated.

History: L. 1987, ch. 225, § 2; July 1.



60-2315 Bankruptcy proceedings; earned income tax credits.

60-2315. Bankruptcy proceedings; earned income tax credits. An individual debtor under the federal bankruptcy reform act of 1978 (11 U.S.C. § 101 et seq.), may exempt the debtor's right to receive tax credits allowed pursuant to section 32 of the federal internal revenue code of 1986, as amended, and K.S.A. 2015 Supp. 79-32,205, and amendments thereto. An exemption pursuant to this section shall not exceed the maximum credit allowed to the debtor under section 32 of the federal internal revenue code of 1986, as amended, for one tax year. Nothing in this section shall be construed to limit the right of offset, attachment or other process with respect to the earned income tax credit for the payment of child support or spousal maintenance.

History: L. 2011, ch. 25, § 1; Apr. 14.






Article 24 EXECUTIONS AND ORDERS OF SALE

60-2401 Writ of execution.

60-2401. Writ of execution. (a) Definitions. A general execution is a direction to an officer to seize any nonexempt property of a judgment debtor and cause it to be sold in satisfaction of the judgment. A special execution or order of sale is a direction to an officer to effect some action with regard to specified property as the court determines necessary in adjudicating the rights of parties to an action. Notwithstanding the provisions of K.S.A. 60-706, and amendments thereto, executions served under this section shall be by personal service and not by certified mail return receipt requested. If personal service cannot be obtained, other forms of service of process are hereby authorized.

(b) By whom issued. At the request of any interested person, executions and orders of sale shall be issued by the clerk and signed by a judge. Such executions and orders shall be directed to the appropriate officers of the counties where such executions and orders are to be levied.

To the extent authorized by K.S.A. 39-7,152, and amendments thereto, the secretary for children and families may issue an order of execution, which shall be directed to the appropriate officer of the county where the execution is to be levied. The secretary shall deliver the execution to the appropriate officer, and a copy of the execution shall be filed with the clerk of the district court where the support order was entered or registered. The execution shall thereafter be treated in all respects as though it had been issued at the request of the secretary by the clerk of court where the support order was entered or registered.

(c) When returnable. The officer to whom any execution or order of sale is directed shall return it to the court from which it is issued within 60 days from the date thereof. If the execution was issued by the secretary for children and families, the return shall be made to the court where the underlying support order was entered or registered.

(d) Manner of levy. Except as provided in subsection (a), a general execution shall be levied upon any real or personal nonexempt property of the judgment debtor in the manner provided for the service and execution of orders of attachment under K.S.A. 60-706 through 60-710, and amendments thereto. Oil and gas leaseholds, for the purposes of this article, shall be treated as real property. Special executions or orders of sale shall be levied and executed as the court determines.

History: L. 1963, ch. 303, 60-2401; L. 1983, ch. 200, § 1; L. 1992, ch. 290, § 2; L. 1997, ch. 182, § 74; L. 2004, ch. 7, § 1; L. 2014, ch. 115, § 235; July 1.



60-2402 Multiple executions.

60-2402. Multiple executions. Subject to any rights, liens, or preferences existing by law independently of the levy of an execution, when two (2) or more general executions are levied against property of the same judgment debtor, their priorities and all questions pertaining thereto shall be determined in the same manner as is provided for conflicting claims and multiple attachment orders in K.S.A. 60-713.

History: L. 1963, ch. 303, 60-2402; Jan. 1, 1964.



60-2403 Judgment, when dormant; release of record; child support judgments after July 1, 2007, never dormant; court costs, fees, fines and restitution judgments after July 1, 2015, never dormant.

60-2403. Judgment, when dormant; release of record; child support judgments after July 1, 2007, never dormant; court costs, fees, fines and restitution judgments after July 1, 2015, never dormant. (a) (1) Except as provided in subsection (b), if a renewal affidavit is not filed or if execution, including any garnishment proceeding, support enforcement proceeding or proceeding in aid of execution, is not issued, within five years from the date of the entry of any judgment in any court of record in this state, including judgments in favor of the state or any municipality in the state, or within five years from the date of any order reviving the judgment or, if five years have intervened between the date of the last renewal affidavit filed or execution proceedings undertaken on the judgment and the time of filing another renewal affidavit or undertaking execution proceedings on it, the judgment, including court costs and fees therein shall become dormant, and shall cease to operate as a lien on the real estate of the judgment debtor. When a judgment becomes and remains dormant for a period of two years, it shall be the duty of the judge to release the judgment of record when requested to do so.

(2) A "renewal affidavit" is a statement under oath, signed by the judgment creditor or the judgment creditor's attorney, filed in the proceedings in which the judgment was entered and stating the remaining balance due and unpaid on the judgment.

(3) A "support enforcement proceeding" means any civil proceeding to enforce any judgment for payment of child support or maintenance and includes, but is not limited to, any income withholding proceeding under the income withholding act, K.S.A. 2015 Supp. 23-3101 et seq., and amendments thereto, any contempt proceeding and any civil proceeding under the uniform interstate family support act, K.S.A. 2015 Supp. 23-36,101 et seq., and amendments thereto.

(b) Except for those judgments which have become void as of July 1, 2007, no judgment for the support of a child shall be or become dormant for any purpose except as provided in this subsection. Except for those judgments which have become void as of July 1, 2015, no judgment for court costs, fees, fines or restitution shall be or become dormant for any purpose except as provided in this subsection. If a judgment would have become dormant under the conditions set forth in subsection (a), the judgment shall cease to operate as a lien on the real estate of the judgment debtor as of the date the judgment would have become dormant, but the judgment shall not be released of record pursuant to subsection (a).

(c) The time within which action must be taken to prevent a judgment from becoming dormant does not run during any period in which the enforcement of the judgment by legal process is stayed or prohibited.

History: L. 1963, ch. 303, 60-2403; L. 1973, ch. 238, § 1; L. 1984, ch. 147, § 14; L. 1985, ch. 115, § 54; L. 1988, ch. 218, § 2; L. 1990, ch. 207, § 2; L. 1992, ch. 103, § 1; L. 1995, ch. 257, § 8; L. 2007, ch. 174, § 6; L. 2012, ch. 162, § 80; L. 2015, ch. 53, § 4; July 1.

Revisor's Note:

Section was amended twice in the 2007 session, see also 60-2403a.



60-2404 Revivor of dormant judgment.

60-2404. Revivor of dormant judgment. A dormant judgment may be revived and have the same force and effect as if it had not become dormant if the holder thereof files a motion for revivor and files a request for the immediate issuance of an execution thereon if such motion is granted. Notice of the filing of the motion shall be given as for a summons under article 3 of this chapter.  If the motion for revivor was filed within two years after the date on which the judgment became dormant or, in the case of a child support judgment, was filed during the period prior to the child's emancipation, within two years after the child's emancipation or within two years after the judgment became dormant, whichever is later, on the hearing thereof the court shall enter an order of revivor unless good cause to the contrary be shown, and thereupon the execution shall issue forthwith. On the hearing of a motion to revive a child support judgment, the court may enter an order to prevent the unjust enrichment of any party or to ensure that payments will be disbursed to the real party in interest. A judgment may also be revived by the filing of a written stipulation of revivor signed by all of the parties affected thereby. For the purpose of this section, a support enforcement proceeding, as defined by K.S.A. 60-2403 and amendments thereto, or any attachment or garnishment process shall have the same effect as the issuance of an execution.

History: L. 1963, ch. 303, 60-2404; L. 1988, ch. 218, § 3; L. 1990, ch. 208, § 1; L. 1992, ch. 103, § 2; July 1.



60-2405 Substitution of judgment creditor.

60-2405. Substitution of judgment creditor. Any person who claims to have succeeded to the interest of the holder of a judgment by appointment as personal representative for a deceased or incompetent judgment holder, by assignment, by operation of law, or otherwise, shall file with the clerk a copy of his or her letters as personal representative, assignment, or proceedings effecting such transfer, and thereafter such successor in interest shall be entitled to all the rights and remedies available to his or her predecessor and may proceed to enforce the same in his or her own name as such successor. If the validity of any such transfer be controverted by any party affected thereby, the court shall, on reasonable notice to all interested parties whose whereabouts are known, determine the respective rights and liabilites of all the parties.

History: L. 1963, ch. 303, 60-2405; Jan. 1, 1964.



60-2406 Sale subject to liens.

60-2406. Sale subject to liens. The interest of a judgment debtor in property, either real or personal, may be levied upon and sold on execution subject to liens or encumbrances already existing. If the holder of a lien or other security interest in tangible personal property asserts a right of possession thereto and does not consent to an execution sale subject to his or her interest, the sale shall not be completed unless for an amount in excess of such senior interest as determined by the court, and in such event the property shall be delivered by the officer to the lienholder entitled to the same. If the sale is completed, the net proceeds thereof shall be applied to the satisfaction of the senior interest in full and the balance applied to the judgment debt.

History: L. 1963, ch. 303, 60-2406; Jan. 1, 1964.



60-2407 Levy on property claimed by third person.

60-2407. Levy on property claimed by third person. If the officer, by virtue of an execution issued from any court of record in this state, shall levy the same on any goods and chattels claimed by any person other than the defendant, or be requested by the plaintiff to levy on any such goods and chattels, the officer may, before proceeding, require the plaintiff to give him or her an undertaking with good and sufficient sureties to pay all costs and damages that he or she may sustain by reason of the detention or sale of such property.

History: L. 1963, ch. 303, 60-2407; Jan. 1, 1964.



60-2408 Forthcoming bond.

60-2408. Forthcoming bond. In all cases where an officer shall by virtue of an execution levy upon any goods or chattels, they may be left in the possession of the defendant or some other person pending sale if the officer take an undertaking from such person with security in such sum as the officer deem sufficient. The undertaking shall be to the effect that such person will deliver the property to the officer at the time and place fixed for sale. The officer shall give such person written notice of the time and place fixed for the sale by delivery in person or by restricted mail.

History: L. 1963, ch. 303, 60-2408; Jan. 1, 1964.



60-2409 Notice of sale of personal property; resale.

60-2409. Notice of sale of personal property; resale. The officer who levies upon personal property, before such officer proceeds to sell the same, shall cause public notice to be given of the time and place of sale, for at least 14 days before the day of sale. The notice shall be given by publication at least once each week for two consecutive weeks in some newspaper meeting the qualifications prescribed by K.S.A. 64-101, and amendments thereto, or, in the discretion of the court, by putting up advertisements in five public places in the county, one of which shall be on a bulletin board established for public notices in the county courthouse. Within seven days of the date of first publication or posting of notice, plaintiff shall send by restricted mail a copy of such notice to the defendant and to those persons known by the plaintiff to have a security interest in the property. Such notice shall be sent to the last known address of the person to whom sent and shall be in compliance with K.S.A. 2015 Supp. 84-1-202(d) and (e), and amendments thereto. If the personal property levied upon cannot be sold at the execution sale for want of bidders, the judgment creditor may direct the officer to return the execution showing that fact or, at such creditor's option, such creditor may report the same to the judge and obtain an order permitting a second sale under the same execution and an extension of the return day of the execution if that be necessary.

History: L. 1963, ch. 303, 60-2409; L. 1972, ch. 224, § 1; L. 1976, ch. 255, § 1; L. 2007, ch. 89, § 31; L. 2010, ch. 135, § 182; July 1.



60-2410 Sale of real property under execution.

60-2410. Sale of real property under execution. (a) Notice. Lands and tenements taken on execution shall not be sold until the officer gives public notice of the time and place of sale once each week for three consecutive weeks prior to the day of sale, by publication in the county in which the judgment was rendered and in the county in which the land and tenements are located. Each such publication shall be in a newspaper which meets the requirements of K.S.A. 64-101 and amendments thereto and which is designated by the party ordering the sale. The last such publication shall not less than seven days nor more than 14 days prior to the day of sale.

(b) Where sale of land held. All sales of lands or tenements under execution shall be held at the courthouse located in the county seat of the county in which the judgment was rendered.  Upon application, a district judge whose district includes the county where the judgment was rendered may, for good cause shown, order such sale to be held on the premises or at such other location as the order may designate.

(c) Agricultural land; sale by individual parcel, parcels or as a whole. Agricultural land taken on execution issued following an action for mortgage foreclosure shall be offered for sale by individual parcel, groups of parcels or as a whole at the discretion of the district judge who shall determine the most commercially reasonable fashion to sell the agricultural land. Agricultural land thereafter may be redeemed in the individual parcel, groups of parcels or as a whole depending on how the land was sold at the sheriff's sale. "Agricultural land" means land used in farming, tillage of the soil, dairy farming, ranching, production or raising of crops, poultry or livestock, or production of poultry or livestock products in an unmanufactured state.  The provisions of this subsection shall expire on July 1, 1992.

(d) Reversal of judgment after sale of land; title of purchaser. If any judgment or judgments in satisfaction of which any lands or tenements are sold shall at any time thereafter be reversed, such reversal shall not defeat or affect the title of the purchaser, or purchasers.  In such cases restitution shall be made by the judgment creditors of the money for which such lands or tenements were sold, with lawful interest from the day of sale.  This subsection shall not apply in cases of sales under judgments rendered without personal appearance by the party against whom the judgment was rendered, and without service on such party other than by publication, when such sale was made within six months from the date of such judgment.

(e) Deed or certificate to purchaser of estate. After sale by the sheriff of any real estate on execution, special execution or order of sale, the sheriff, if the real estate sold by the sheriff is not subject to redemption, shall execute  upon court order in accordance with K.S.A. 60-2415 and amendments thereto a deed therefor to the purchaser. If the real estate is subject to redemption, the sheriff, upon court order in accordance with K.S.A. 60-2415 and amendments thereto, shall execute to the purchaser a certificate containing a description of the property and the amount of money paid by such purchaser, together with the amount of the costs up to that date. Such certificate shall state that, unless redemption of such real estate is made according to law, the purchaser or the purchaser's heirs or assigns will be entitled to a deed to the property.  Any contract in any mortgage or deed of trust waiving the right of redemption shall be null and void except as provided by subsection (a) of K.S.A. 60-2414 and amendments thereto.

History: L. 1963, ch. 303, 60-2410; L. 1970, ch. 237, § 2; L. 1976, ch. 251, § 34; L. 1986, ch. 115, § 95; L. 1987, ch. 226, § 1; L. 1987, ch. 227, § 1; L. 1987, ch. 220, § 2; L. 1988, ch. 219, § 1; July 1.



60-2411 Printer's fees advanced.

60-2411. Printer's fees advanced. The officer who levies upon personal property, or lands and tenements, or who is charged with the duty of selling the same, by virtue of any writ of execution, may refuse to publish a notice of the sale thereof by advertisement in a newspaper until the party for whose benefit such execution issued, his or her agent or attorney, shall advance to such officer, on demand, so much money as will be sufficient to discharge the fees of the printer for publishing such notice.

History: L. 1963, ch. 303, 60-2411; Jan. 1, 1964.



60-2412 Restriction on purchasers.

60-2412. Restriction on purchasers. No officer making the sale of property, either real or personal, nor any appraiser of such property, shall either directly or indirectly purchase the same, and any such sale, if made, shall be fraudulent and void.

History: L. 1963, ch. 303, 60-2412; Jan. 1, 1964.



60-2413 Contribution between joint obligors.

60-2413. Contribution between joint obligors. (a) Generally. Persons jointly liable to another in contract are entitled to contribution among themselves as heretofore recognized by principles of equity. Such right of contribution may be asserted in separate actions or by way of cross-claim, interpleader, or intervention under the provisions of article 2.

(b) Judgment debtors. A right of contribution or indemnity among judgment debtors, arising out of the payment of the judgment by one or more of them, may be enforced by execution against the property of the judgment debtor from whom contribution or indemnity is sought.

History: L. 1963, ch. 303, 60-2413; Jan. 1, 1964.



60-2414 Redemption of real property.

60-2414. Redemption of real property. (a) Right of redemption by defendant owner. Except as stated in subsection (m) and as otherwise provided by law, the defendant owner may redeem any real property sold under execution, special execution or order of sale, at any time within 12 months from the day of sale, for the amount paid by the current holder of the certificate of purchase, including expenses incurred by the holder of the certificate of purchase in accordance with subsection (d), together with interest at the rate provided for in subsection (e)(1) of K.S.A. 16-204, and amendments thereto, costs and taxes to the date of redemption. The defendant owner in the meantime shall be entitled to the possession of the property. If the court finds after hearing, either before or after sale, upon not less than 21 days' notice to all parties, that the property has been abandoned, or is not occupied in good faith, the period of redemption for the defendant owner may be shortened or extinguished by the court. The right of redemption shall not apply to oil and gas leaseholds. Except for mortgages covering agricultural lands or for mortgages covering single or two-family dwellings owned by or held in trust for natural persons owning or holding such dwelling as their residence, the mortgagor may agree in the mortgage instrument to a shorter period of redemption than 12 months or may wholly waive the period of redemption.

(b) Redemption by lien creditor. Except as provided in subsection (m), for the first three months of the redemption period, if any, the right of the defendant owner or successors and assigns to redeem is exclusive. If no redemption is made by the defendant owner during the time in which the defendant owner has the exclusive right to redeem, any creditor referred to in subsection (c) may redeem the property during the balance of the redemption period remaining. If the defendant owner has waived the right of redemption, a creditor shall have a right to redeem the property for a period of three months from the date of the judicial sale. If the defendant owner has agreed to a period of redemption of three months or less, a creditor shall have a right to redeem for a period of three months from the date of expiration of the defendant owner's redemption period. If the court shortens or extinguishes the period of redemption because of abandonment or lack of good faith occupation as provided in subsection (a), the court shall specify in the order a time not to exceed three months during which a creditor may redeem. The first creditor redeeming must pay only the amount of the successful sale bid, the expenses incurred by the holder of the certificate in accordance with subsection (d), together with interest at the rate provided for in subsection (e)(1) of K.S.A. 16-204, and amendments thereto, costs and taxes to the date of redemption. After redemption by a creditor, no further redemption shall be allowed except by the defendant owner or such owner's successors and assigns. If a creditor redeems during the period of redemption for the defendant owner, the defendant owner shall have the balance of such period, but in no event less than 14 days from the filing of the affidavit required in subsection (f), to redeem from the creditor. When the defendant owner or such owner's successors and assigns redeem subsequent to redemption by a creditor, the defendant owner or such owner's successors and assigns shall pay an amount equal to the redemption amount paid by such creditor, plus the amount required by subsection (f), and expenses incurred by the creditor in accordance with subsection (d), together with interest at the rate provided for in subsection (e)(1) of K.S.A. 16-204, and amendments thereto, costs and taxes to the date of redemption.

(c) Creditors who may redeem. Any creditor whose claim is or becomes a lien prior to the expiration of the time allowed by law for the redemption by creditors may redeem. A mortgagee may redeem upon the terms prescribed by this section before or after the debt secured by the mortgage falls due.

(d) Terms of redemption; rights of parties. During the period allowed for redemption, the holder of the certificate of purchase or the creditor who has redeemed may pay the taxes on the lands sold, insurance premiums on the improvements thereon, other sums necessary to prevent waste, and interest or sums due, upon any prior lien or encumbrance on the real property. Upon the redemption of the property, the holder of the certificate or the creditor who has redeemed shall be entitled to repayment of all sums thus paid, together with interest at the rate provided for in subsection (e)(1) of K.S.A. 16-204, and amendments thereto. All expenses incurred by the holder of the certificate or the creditor who has redeemed shall be as shown by receipts or vouchers filed in the office of the clerk of the district court.

(e) Effect of failure of debtor to redeem; deficiency. If the defendant owner or such owner's successors or assigns fail to redeem as provided in this section, the holder of the certificate of purchase or the creditor who has redeemed prior to the expiration of the redemption period will hold the property absolutely. If it is held by a redeeming creditor, the lien and the claim out of which it arose will be held to be extinguished, unless the redeeming creditor is unwilling to hold the property and credit the defendant owner with the full amount of the redeeming creditor's lien and, at the time of redemption, files with the clerk of the district court a statement of the amount that the redeeming creditor is willing to credit on the claim. If the redeeming creditor files such a statement and the defendant owner or such owner's successors and assigns fail to redeem, the creditor's claim shall be extinguished by the amount in the statement. The sheriff, at the end of the redemption period, shall execute a deed to the current owner of the certificate of purchase or the creditor who has redeemed prior to the expiration of the redemption period.

(f) Mode of redemption. The party redeeming shall pay the money into the office of the clerk of the district court for the use of the persons entitled to it. The clerk shall give a receipt for the money, stating the purpose for which it is paid. The clerk shall also enter the transaction on the appearance docket of the case, showing the amount paid. A redeeming creditor, or agent of the creditor, shall also file an affidavit stating as nearly as practicable the amount still unpaid due on the claim of that creditor and any lesser amount the creditor is willing to credit on the claim in accordance with subsection (e). The creditor's claim, or such lesser amount as the creditor is willing to credit on the claim in accordance with subsection (e), shall be added to the redemption amount to be paid by the defendant owner or such owner's successors and assigns.

(g) Redemption of property sold in parcels, or undivided portions. Whenever the property has been sold in parcels, any distinct portion of that property may be redeemed by itself. If a creditor has redeemed, the amount of the creditor's claim or such lesser amount as the creditor is willing to credit on the claim as stated in the affidavit under subsection (f) shall be added to each parcel sold pro rata in proportion to the amount for which it was originally sold. When the interests of several tenants in common have been sold on execution the undivided portion of any or either of them may be redeemed separately.

(h) Transfer of right of redemption. The rights of the defendant owner in relation to redemption may be assigned or transferred, and the assignee or transferee shall have the same right of redemption as the defendant owner. The assigned or transferred right of redemption shall not be subject to levy or sale on execution.

(i) Holder of legal title. The holder of the legal title at the time of issuance of execution or order of sale shall have the same right of redemption upon the same terms and conditions as the defendant in execution and shall be entitled to the possession of the property the same as the defendant in execution.

(j) Injury or waste after sale. After the sheriff makes the deed to the purchaser or party entitled to a deed under sale as provided in this section, the purchaser or party may assert a claim for damages against any person committing or permitting any injury or waste upon the property purchased after the sale and before possession is delivered under the conveyance.

(k) Second sale not permitted. Real estate once sold upon order of sale, special execution or general execution shall not again be liable for sale for any balance due upon the judgment or decree under which it is sold, or any judgment or lien inferior thereto, including unadjudicated junior liens filed after the petition is filed in the district court to foreclose the senior lien against the real estate.

(l) Injunction or receiver to protect property. The holder of the certificate of purchase shall be entitled to prevent any waste or destruction of the premises purchased. For that purpose the court, on proper showing, may issue an injunction or, when required to protect the premises against waste, appoint a receiver who shall hold the premises until the purchaser is entitled to a deed. The receiver may rent, control and manage the premises but the income during that time, except the fees and expenses of the receiver and the amount that is necessary to keep up repairs, prevent waste and pay real estate taxes and insurance premiums, shall go to the person who otherwise would be entitled to possession during the period of redemption.

(m) Owners reduced redemption period. In the event a default occurs in the conditions of the mortgage or instrument of the most senior lien foreclosed before 1/3 of the original indebtedness secured by the mortgage or lien has been paid, the court shall order a redemption period of three months. If, after proper showing, the court finds that the total outstanding amount of all mortgages or liens is less than 1/3 of the market value of the property, the court shall order a redemption period of 12 months. If the court finds after a hearing with not less than 21 days' notice to all parties, that the defendant owner has involuntarily lost such owner's primary source of income after the date of the foreclosure sale and prior to expiration of a three-month period of redemption, the court may extend the three-month period of redemption an additional three months. If the court orders a redemption period of six months or less, the right of the defendant owner or successors and assigns to redeem is exclusive for the first two months of the redemption period. This subsection shall not apply in the event redemption rights have been shortened, waived or terminated pursuant to subsection (a).

History: L. 1963, ch. 303, 60-2414; L. 1970, ch. 221, § 1; L. 1972, ch. 225, § 1; L. 1977, ch. 207, § 1; L. 1983, ch. 200, § 2; L. 1992, ch. 320, § 1; L. 1994, ch. 230, § 1; L. 2010, ch. 135, § 183; L. 2013, ch. 123, § 3; July 1.



60-2415 Sheriff's return of sale.

60-2415. Sheriff's return of sale. (a) Certificate of purchase. The sheriff shall at once make a return of all sales made under this article to the court. All taxes due or delinquent shall be noted on the sheriff's return.  If the court finds the proceedings regular and in conformity with law and equity, it shall confirm the same, direct the clerk to make such entry upon the journal and order the sheriff to make to the purchaser the certificate of sale or deed provided for in this article.

(b) Equity powers of court. The court may decline to confirm the sale where the bid is substantially inadequate, or in ordering a sale or a resale, may, in its discretion, if conditions or circumstances warrant and after a proper hearing, fix a minimum or upset price at which the property must be bid in if the sale is to be confirmed; or the court may, upon application for the confirmation of the sale, if it has not theretofore fixed an upset price, conduct a hearing to establish the value of the property, and as a condition to confirmation require the fair value of the property be credited upon the judgment, interest, taxes and costs. A sale for the full amount of the judgment, taxes, interest and costs shall be deemed adequate.

History: L. 1963, ch. 303, 60-2415; L. 1988, ch. 219, § 2; July 1.



60-2416 Sheriff's deed as evidence of legality; sufficiency of order.

60-2416. Sheriff's deed as evidence of legality; sufficiency of order.    Every deed for any lands or tenements heretofore or hereafter made and executed by any sheriff or other officer, purporting to have been made under or in pursuance of any execution, process or judgment of any court of record in this state, shall be sufficient evidence of the legality of the sale and the proceedings therein until the contrary be proved, and shall vest in the purchaser as good and perfect an estate in the premises therein mentioned as was vested in the person or persons against whom the execution, writ or order was issued at or after the time when such lands and tenements became liable to the satisfaction of the judgment or lien for which the same was sold. Any order of confirmation of any such sale shall be sufficient if it shall appear that the court ordered such sheriff or other officer to make to the purchaser a deed or certificate of sale for the lands and tenements so sold. Title to the property thereby conveyed shall vest in the grantee as of the date of execution of the sheriff's deed.

History: L. 1963, ch. 303, 60-2416; Jan. 1, 1964.



60-2417 Executions in special cases.

60-2417. Executions in special cases. (a) Delivery of property. If the execution be for the delivery of the possession of real or personal property, it shall require the officer to deliver the same, particularly describing the property, to the party entitled thereto, and may at the same time require the officer to satisfy any costs or damages recovered in the same judgment out of the personal property of the party against whom it was rendered; and for the want of such personal property, then out of the lands and tenements; and in this respect it shall be deemed an execution against the property.

(b) Execution to conform to judgment; insufficiency. In special cases not hereinbefore provided for the execution shall conform to the judgment or order of the court. When a judgment for any specified amount, and also the sale of specific real or personal property, shall have been rendered, and an amount sufficient to satisfy the amount of the debt or damages and cost be not made from the sale of property specified, an execution may issue for the balance as in other cases.

History: L. 1963, ch. 303, 60-2417; Jan. 1, 1964.



60-2418 Judgment liens; revival of judgment.

60-2418. Judgment liens; revival of judgment. (a) In all cases in which a judgment is rendered pursuant to the code of civil procedure for limited actions, the party in whose favor judgment is rendered may pay the fee prescribed by K.S.A. 28-170 and amendments thereto. Upon payment of the fee the clerk of the district court in the county in which the judgment was rendered shall renumber the case as a case filed under this chapter and enter payment of the fee and the renumbering of the case on the appearance docket of the case. After such payment of the fee and renumbering of the case, such judgment may be filed in any county in which real property of the judgment debtor is located pursuant to K.S.A. 60-2202, and amendments thereto. The judgment shall become a lien on the real estate of the judgment debtor in the county from the date of the entry. Execution to satisfy the judgment shall proceed in the same manner as original judgments in the district court pursuant to this chapter.

(b) If any judgment filed pursuant to this section becomes dormant, it may be revived in the same manner as other judgments in the district court.

History: L. 1963, ch. 303, 60-2418; L. 1976, ch. 251, § 35; L. 1977, ch. 109, § 34; L. 1977, ch. 112, § 27; L. 1984, ch. 147, § 15; L. 2000, ch. 161, § 115; L. 2002, ch. 157, § 1; July 1.



60-2419 Proceedings in aid of execution.

60-2419. Proceedings in aid of execution. When an execution against the judgment debtor or one of several debtors in the same judgment issued to the sheriff of the county where the debtor resides or, if the debtor does not reside in the state, to the sheriff of the county where judgment was rendered or a transcript of the judgment has been filed, is returned unsatisfied in whole or in part, the judgment creditor is entitled to have an order for a hearing in aid of execution by the district court of the county to which the execution was issued. If a judgment creditor, without having attempted execution, alleges that the judgment creditor is without sufficient knowledge of the debtor's assets to advise the sheriff where and on what to levy execution, the judgment creditor shall be entitled to have an order for a hearing in aid of execution by the district court of the county where the debtor resides and a transcript of the judgment has been filed or, if the debtor does not reside in the state, where judgment was rendered or a transcript of the judgment has been filed. An order for a hearing in aid of execution shall require the judgment debtor to appear and answer concerning the debtor's property and income, before the judge, or a referee appointed by the judge, at a time and place specified in the order, within the county where the court is located.  Witnesses may also be subpoenaed to testify at the hearing.  If, on proper application by the judgment creditor, the court finds that it will not cause undue hardship on the judgment debtor, the court may order a debtor residing in another county in this state to appear before the court for such a hearing.

If any person fails, neglects or refuses to appear and answer concerning the person's property and income at the time and place specified in an order for a hearing in aid of execution or, if any person subpoenaed to appear as a witness at the hearing fails, neglects or refuses to appear or to testify concerning anything about which the person can lawfully be interrogated, the person shall be guilty of contempt of court, and the court shall issue a citation requiring the person, at an early date specified in the citation, to appear before the court and show cause, if any, why the person should not be punished for contempt. If, after proper service of the citation by any officer or other person, the person does not appear before the court on the specified day or if it appears to the court that the person is hiding to avoid the process of the court or is about to leave the county for that purpose, the court may issue an attachment or bench warrant commanding the officer to whom it is directed to bring the person before the court to answer for contempt. If the court determines that any such person is guilty of contempt, the person shall be punished as the court directs.

At a hearing in aid of execution, when the existence of any nonexempt property of the judgment debtor is disclosed, the court shall order the debtor to deliver the property to the sheriff and shall also order the sheriff to accept its delivery. Upon receipt of the property, the sheriff shall give a receipt for it. If the property is other than currency, the sheriff shall sell the property, in the same manner as other property taken under execution is sold and the proceeds from the sale shall be applied to the judgment and costs.

If upon the hearing, it appears that the debtor may have income or property which the debtor will have in the future or refuses to disclose or apply to the judgment, the debtor may be ordered to return to the court from time to time, to appear before the court as the judge directs. Any debtor who fails to appear before the court as so ordered is guilty of contempt. The same procedure as provided above may be invoked at any time nonexempt property of the debtor is disclosed.

History: L. 1963, ch. 303, 60-2419; L. 1972, ch. 226, § 1; L. 1976, ch. 251, § 36; L. 1984, ch. 215, § 1; July 1.



60-2420 General execution; notice.

60-2420. General execution; notice. If a general execution is issued, a notice shall be served on the defendant along with the writ of execution, notifying the defendant of the following:

(a) That a general execution has been issued directing an officer to seize any nonexempt property of the defendant to be sold in satisfaction of the judgment against the defendant;

(b) of the defendant's right to assert any claim of exemption allowed under the law with respect to the property seized; and

(c) of the defendant's right to a hearing on such claim.

The notice shall contain a description of the exemptions that are applicable to general executions and the procedure by which the defendant can assert any claim of exemption and shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council. The return filed with the writ of execution shall indicate that a copy of the notice was served on the defendant along with the writ.

History: L. 1999, ch. 131, § 1; L. 2005, ch. 101, § 16; July 1.






Article 25 LOST OR DESTROYED COURT FILES AND RECORDS

60-2501 Restoration of records and papers lost or destroyed.

60-2501. Restoration of records and papers lost or destroyed. If any original bond, pleading, process, affidavit, order, judgment, docket entry, journal entry, notice, return, release, record or other paper filed or recorded in any action or proceeding in any court of record be lost or destroyed, the court may restore the same by allowing a copy thereof to be substituted.

History: L. 1963, ch. 303, 60-2501; Jan. 1, 1964.



60-2502 Application for restoration.

60-2502. Application for restoration. The application for the restoration or substitution of any such paper or record so lost or destroyed may be made by any party to the action wherein it was filed or recorded, or by any person claiming under such party, and shall be verified by his or her affidavit.

History: L. 1963, ch. 303, 60-2502; Jan. 1, 1964.



60-2503 Notice of hearing of application.

60-2503. Notice of hearing of application. Notice of the hearing on the application shall be given in the same manner as provided for summons and service of process by article 3 of this chapter.

History: L. 1963, ch. 303, 60-2503; Jan. 1, 1964.



60-2504 Reopening proceedings.

60-2504. Reopening proceedings. Where the notice is given by publication service, the proceedings may be reopened in accordance with the proceedings provided by K.S.A. 60-309.

History: L. 1963, ch. 303, 60-2504; Jan. 1, 1964.



60-2505 Records affecting titles ceasing to impart notice.

60-2505. Records affecting titles ceasing to impart notice. Judicial files and records affecting the title to real estate which have been lost or destroyed shall not be deemed to impart constructive notice of their contents, so as to bind purchasers in good faith, unless an application for the restoration of the same shall be filed within one (1) year from date of the destruction or loss.

History: L. 1963, ch. 303, 60-2505; Jan. 1, 1964.



60-2506 Remedies deemed cumulative.

60-2506. Remedies deemed cumulative. The provisions of this article are cumulative only and shall not be deemed to supplant any other means of establishing lost or destroyed records.

History: L. 1963, ch. 303, 60-2506; Jan. 1, 1964.






Article 26 GENERAL PROVISIONS

60-2601 Duties of court clerk.

60-2601. Duties of court clerk. (a) General powers and duties. In the performance of their duties all clerks of record shall be under the direction of the court.

(b) Dockets. Subject to the provisions of K.S.A. 60-2601a, and amendments thereto, the clerk of the court shall keep the following dockets or other records which may be ordered by the court in the following manner:

(1) Appearance docket. The clerk shall keep one or more appearance dockets and enter each civil action in the docket. Actions within each appearance docket shall be assigned consecutive file numbers. The file number of each action shall be noted on the docket on which the first entry of the action is made. All papers filed with the clerk, all process issued and returns made and, all appearances, orders, verdicts and judgments shall be noted chronologically on the appearance docket. These notations shall be brief but shall show the nature of each paper filed or writ issued and the substance of each order or judgment of the court and of the returns showing execution of process.

(2) General index. The general index shall be kept in a form in which names are arranged in alphabetical order. Plaintiffs, petitioners, defendants and respondents shall be listed as well as the case file number.

(c) Issuance of writs and orders. All writs and orders for provisional remedies shall be issued by the clerks of the several courts, upon praecipes filed with the clerk, demanding the writs and orders.

(d) Filing and preservation of papers. Except as otherwise provided by law, it is the duty of the clerk of each of the courts to file together and carefully preserve in the office of the clerk all papers delivered to the clerk for that purpose, in every action or special proceeding. The date and time of receipt of filings received by the clerk shall be recorded.

History: L. 1963, ch. 303, 60-2601; L. 1971, ch. 197, § 1; L. 1976, ch. 257, § 1; L. 1976, ch. 251, § 37; L. 1977, ch. 109, § 35; L. 1982, ch. 251, § 1; L. 1984, ch. 147, § 16; L. 1991, ch. 165, § 2; L. 2011, ch. 96, § 3; July 1.



60-2601a Computer information storage and retrieval system.

60-2601a. Computer information storage and retrieval system. In any county which has a computer information storage and retrieval system for the use of the clerk of the district court of such county, the records and information required to be maintained in the dockets and journals under the provisions of subsection (b) of K.S.A. 60-2601, and amendments thereto, may, upon order of the supreme court, be maintained in such computer information storage and retrieval system. The clerk of the district court of such county shall be charged with the responsibility of making such records and information maintained in such computer information storage and retrieval system accessible to the public during normal working hours.

History: L. 1976, ch. 257, § 2; amended by Supreme Court order dated July 28, 1976; L. 1999, ch. 57, § 54; L. 2011, ch. 96, § 4; July 1.



60-2602 Duties of sheriff; endorsement of time.

60-2602. Duties of sheriff; endorsement of time. The sheriff shall endorse upon every summons, order of arrest, or for the delivery of property, or of attachment, injunction execution or order of sale, the day and hour it was received by him or her. The sheriff shall execute every summons, order or other process and return the same as required by law.

History: L. 1963, ch. 303, 60-2602; Jan. 1, 1964.



60-2603 Deputies.

60-2603. Deputies. Any duty enjoined by this chapter upon a ministerial officer, and any act permitted to be done by such officer, may be performed by his or her lawful deputy as provided by K.S.A. 60-304.

History: L. 1963, ch. 303, 60-2603; Jan. 1, 1964.



60-2604 Amercement of officers.

60-2604. Amercement of officers. If any clerk of the district court, sheriff, or other officer willfully refuses, or fails without clearly excusing cause, to discharge or perform a duty imposed upon such clerk, sheriff or other officer under this chapter, or fails to account promptly for any funds or property coming into such clerk, sheriff or other officer's possession in any proceeding under this chapter the court may, on the motion of any injured party and with not less than 14 days' notice, cause such officer to be amerced for the benefit of the injured party in an amount equal to the loss sustained plus 10% and plus reasonable attorneys' fees. Such liability shall also extend to the official bond of the officer.

History: L. 1963, ch. 303, 60-2604; L. 2010, ch. 135, § 184; July 1.



60-2605 Affirmation in lieu of oath.

60-2605. Affirmation in lieu of oath. Whenever an oath is required by this code, the affirmation of a person, conscientiously opposed to taking an oath, shall have the same effect.

History: L. 1963, ch. 303, 60-2605; Jan. 1, 1964.



60-2606 Availability of other relief.

60-2606. Availability of other relief. If a case arises in which an action or proceeding for the enforcement or protection of a substantive right, or the redress or prevention of a wrong, cannot be had under any specific provisions of this chapter or other statutes then the court shall proceed as nearly in conformity with the provisions of this chapter as the circumstances permit to do whatever law and equity and justice require for the protection of the parties.

History: L. 1963, ch. 303, 60-2606; Jan. 1, 1964.



60-2608 Effect on pending actions.

60-2608. Effect on pending actions. As to any actions or proceedings commenced prior thereto, the procedures prescribed by this chapter shall apply except that the court in which the same are pending may by order prescribe that an action or proceeding may continue in whole or in part in the manner prescribed by prior law if such prior law would expedite the just and efficient disposition of the particular action or proceeding.

History: L. 1963, ch. 303, 60-2608; Jan. 1, 1964.



60-2609 Judgments in damage actions for acts or omissions of health care providers; installment or periodic payment of damages; contents and modification of judgment; "health care provider" defined.

60-2609. Judgments in damage actions for acts or omissions of health care providers; installment or periodic payment of damages; contents and modification of judgment; "health care provider" defined. (a) Whenever judgment is entered on a claim in any action for recovery of damages for personal injury or death arising out of the rendering of or the failure to render professional services by any health care provider, the court may include in such judgment a requirement that the damages awarded be paid in whole or in part by installment or periodic payments, and any installment or periodic payment upon becoming due and payable under the terms of any such judgment shall constitute a separate judgment upon which execution may issue. Any judgment ordering any such payments shall specify the amount of each payment, the interval between payments and the number of payments to be paid under the judgment. For good cause shown, the court may modify such judgment with respect to the amount of such payments and the number of payments to be made or the interval between payments, but the total amount of damages awarded by such judgment shall not be subject to modification in any event.

(b) As used in this section, "health care provider" means a person licensed to practice any branch of the healing arts, a person who holds a temporary permit to practice any branch of the healing arts or a person engaged in a postgraduate training program approved by the state board of healing arts, a licensed medical care facility, a health maintenance organization, a licensed dentist, a licensed professional nurse, a licensed practical nurse, a licensed optometrist, a licensed podiatrist, a licensed pharmacist, a professional corporation organized pursuant to the professional corporation law of Kansas by persons who are authorized by such law to form such a corporation and who are health care providers as defined by this subsection, a licensed physical therapist or an officer, employee or agent thereof acting in the course and scope of employment or agency.

History: L. 1976, ch. 250, § 1; L. 1986, ch. 231, § 7; L. 1988, ch. 246, § 14; L. 2003, ch. 128, § 21; Apr. 1, 2004.



60-2610 Civil liability for worthless check.

60-2610. Civil liability for worthless check. (a) If a person gives a worthless check, the person shall be liable to the holder of the check for the amount of the check, the incurred court costs, the incurred service charge, interest at the statutory rate and the costs of collection including but not limited to reasonable attorney fees, plus an amount equal to the greater of the following:

(1) Damages equal to three times the amount of the check but not exceeding the amount of the check by more than $500; or

(2) $100.

The court may waive all or part of the attorney fees provided for by this subsection, if the court finds that the damages and other amounts awarded are sufficient to adequately compensate the holder of the check. In the event the court waives all or part of the attorney fees, the court shall make written findings of fact as to the specific reasons that the amounts awarded are sufficient to adequately compensate the holder of the check.

(b) The amounts specified by subsection (a) shall be recoverable in a civil action brought by or on behalf of the holder of the check only if: (1) Not less than 14 days before filing the civil action, the holder of the check made written demand on the maker or drawer for payment of the amount of the check, the incurred service charge and accrued interest; and (2) the maker or drawer failed to tender to the holder, prior to the filing of the action, an amount not less than the amount demanded.

The written demand shall be sent by first class mail, to the person to be given notice at such person's address as it appears on such check, draft or order or to the last known address of the maker or drawer. The written demand shall include notice that, if the money is not paid within 14 days, triple damages in addition to an amount of money equal to the sum of the amount of the check, the incurred service charge, court costs, accrued interest, the costs of collection, including but not limited to, reasonable attorney fees unless the court otherwise orders, may be incurred by the maker or drawer of the check.

Notice required by subsection (b)(1) shall state the exact amount and date due, as well as an estimate of the amount that may be incurred if the amount demanded is not paid by the specified date.

(c) Subsequent to the filing of an action under this section but prior to the commencement of a dispositional hearing by the court, the defendant may tender to the plaintiff as satisfaction of the claim, an amount of money equal to the sum of the amount of the check, the incurred service charge, accrued interest, the costs of collection including, but not limited to, reasonable attorney fees and court costs. The plaintiff shall include in the petition a statement alleging that the defendant may tender such amount as satisfaction of the claim as provided in this subsection. If the amount alleged in the petition is tendered to the plaintiff in full satisfaction of the debt prior to the commencement of the dispositional hearing by the court, the case shall be dismissed by the plaintiff. For purposes of this subsection only, the amount tendered as satisfaction of the claim shall not include triple damages or damages of $100 as provided in subsections (a)(1) and (2). For purposes of this subsection, a dispositional hearing means a trial or other hearing by the court in which the plaintiff is seeking the entry of judgment against the defendant. The court may waive all or part of the attorney fees provided for by this subsection, if the court finds that the amount tendered is sufficient to adequately compensate the holder of the check. In the event the court waives all or part of the attorney fees, the court shall make written findings of fact as to the specific reasons that the amount tendered is sufficient to adequately compensate the holder of the check.

(d) If the trier of fact determines that the failure of the defendant to satisfy the dishonored check was due to economic hardship, the court may waive all or part of the damages provided for by this section, but the court shall render judgment against defendant for not less than the amount of the dishonored check, the incurred court costs, service charge and the costs of collection, including but not limited to reasonable attorney fees, unless otherwise provided in this subsection. The court may waive all or part of the attorney fees provided for by this subsection, if the court finds that the damages and other amounts awarded are sufficient to adequately compensate the holder of the check. In the event the court waives all or part of the attorney fees, the court shall make written findings of fact as to the specific reasons that the amounts awarded are sufficient to adequately compensate the holder of the check.

(e) Any amount previously paid as restitution or reparations to the holder of the check by or on behalf of its maker or drawer shall be credited against the amount for which the maker or drawer is liable under subsection (a).

(f) Conviction of giving a worthless check , as defined by K.S.A. 2015 Supp. 21-5821, and amendments thereto, shall not be a prerequisite or bar to recovery pursuant to this section.

(g) The service charge on a check which is dishonored by the drawee because the maker or drawer had no deposits in or credits with the drawee or has not sufficient funds in, or credits with, the drawee for the payment of each check, order or draft in full upon its presentation, shall not exceed $30.

(h) As used in this section, "giving a worthless check" means the making, drawing, issuing or delivering or causing or directing the making, drawing, issuing or delivering of any check, order or draft on any bank, credit union, savings and loan association or depository for the payment of money or its equivalent:

(1) With intent to defraud or in payment for a preexisting debt; or

(2) Which is dishonored by the drawee because the maker or drawer had no deposits in or credits with the drawee or has not sufficient funds in, or credits with, the drawee for the payment of such check, order or draft in full upon its presentation; and

(3) for which the maker or drawer has not tendered to the holder's agent the amount of money demanded and within the time allowed by the demand required in subsection (b).

History: L. 1986, ch. 223, § 1; L. 1990, ch. 209, § 1; L. 1991, ch. 72, § 2; L. 1994, ch. 273, § 14; L. 1995, ch. 230, § 3; L. 1996, ch. 203, § 2; L. 2000, ch. 175, § 8; L. 2001, ch. 186, § 3; L. 2004, ch. 176, § 2; L. 2011, ch. 30, § 220; July 1.



60-2611 Civil action to collect on check or order; reasonable attorney fees assessed as costs.

60-2611. Civil action to collect on check or order; reasonable attorney fees assessed as costs. In any civil action to enforce payment of or to collect upon a check, order or draft on any bank, credit union, savings and loan association or depository for the payment of money or its equivalent, payment upon which such instrument has been refused because of insufficient funds or no account, the party prevailing on such cause of action shall be awarded reasonable attorney fees. Such fees shall be assessed by the court as costs against the losing party. The fees shall not be allowed unless the plaintiff offers proof during the trial of such action that prior to the filing of the petition in the action demand for payment of the check, order or draft had been made upon the defendant by first class mail not less than 14 days prior to the filing of such suit.

History: L. 1990, ch. 209, § 3; L. 2000, ch. 175, § 6; L. 2004, ch. 176, § 3; July 1.



60-2617 Sealing or redacting court records; closing a court proceeding; motion; notice; hearing; exceptions.

60-2617. Sealing or redacting court records; closing a court proceeding; motion; notice; hearing; exceptions. (a) In a civil or criminal case, the court, upon the court's own motion, may hold a hearing or any party may request a hearing to seal or redact the court records or to close a court proceeding. Reasonable notice of a hearing to seal or redact court records or to close a court proceeding shall be given to all parties in the case. In a criminal case, reasonable notice of a hearing to seal or redact court records or to close a court proceeding shall also be given to the victim, if ascertainable.

(b) After the hearing, the court may order the court files and records in the proceeding, or any part thereof, to be sealed or redacted or the court proceeding closed. If the court grants such an order, before closing proceedings or granting leave to file under seal, the court shall make and enter a written finding of good cause.

(c) In granting the order, the court shall recognize that the public has a paramount interest in all that occurs in a case, whether at trial or during discovery and in understanding disputes that are presented to a public forum for resolution.

(d) Good cause to close a proceeding or seal or redact records, whether upon the motion of a party, or on the court's own motion, does not exist unless the court makes a finding on the record that there exists an identified safety, property or privacy interest of a litigant or a public or private harm that predominates the case and such interest or harm outweighs the strong public interest in access to the court record and proceedings.

(e) Agreement of the parties shall be considered by the court but shall not constitute the sole basis for the sealing or redaction of court records or for closing the court proceeding.

(f) The provisions of this section shall not apply to proceedings under the revised Kansas code for care of children, K.S.A. 2015 Supp. 38-2201 et seq., and amendments thereto, the revised Kansas juvenile justice code, K.S.A. 2015 Supp. 38-2301 et seq., and amendments thereto, the Kansas adoption and relinquishment act, K.S.A. 59-2111 et seq., and amendments thereto, to supreme court rules which allow motions, briefs, opinions and orders of the court to identify parties by initials or by familial relationship or to supreme court rules which require appellate court deliberations to be kept in strict confidence. Nothing in this section shall be construed to prohibit the issuance of a protective order pursuant to subsection (c) of K.S.A. 60-226, and amendments thereto.

(g) The provisions of this section shall not preclude a court from allowing a settlement which includes a confidentiality clause to be filed under seal where the interests of justice would be served by such settlement being filed under seal.

History: L. 2008, ch. 90, § 1; July 1.



60-2618 Severability.

60-2618. Severability. If any provision or clause of this act * or the application thereof to any person or circumstance is held to be invalid, such invalidity shall not affect the other provisions or applications of the act, and to this end the provisions of this act are declared to be severable.

History: L. 2014, ch. 84, § 5; July 1.

* "This act" means L. 2014, ch. 84.






Article 28 SETTLEMENTS, RELEASES OR STATEMENTS

60-2801 Settlement or release of liability; limitations; disavowal of agreement.

60-2801. Settlement or release of liability; limitations; disavowal of agreement. (a) Within 14 days of the date of the occurrence causing injury to any person, who either is under the care of a person licensed to practice the healing arts, or is confined to a hospital or sanitarium as a patient, no person whose interest is or may become adverse to the injured person shall:

(1) Negotiate or attempt to negotiate a settlement with the injured patient; or

(2) obtain or attempt to obtain a general release of liability from the injured patient.

(b) Any settlement agreement entered into, any general release of liability or any written statement made by any person who is under the care of a person licensed to practice the healing arts or is confined in a hospital or sanitarium after he or she incurs a personal injury, which is not obtained in accordance with the provisions of K.S.A. 60-2802, and amendments thereto, may be disavowed by the injured person within 14 days after discharge from the care of any person licensed to practice the healing arts or after release from the hospital or sanitarium, whichever occurs first, and such statement, release or settlement shall not be received in evidence in any court action relating to the injury.

History: L. 1972, ch. 236, § 1; L. 2010, ch. 135, § 185; July 1.



60-2802 Same; applicability of act.

60-2802. Same; applicability of act. The provisions of this act relating to settlements, releases and statements obtained from a patient confined in a hospital or sanitarium or being treated by a person licensed to practice the healing arts, shall not apply, if such patient is released from a hospital or sanitarium or released by a person licensed to practice the healing arts, within 14 days of the date of the occurrence causing injury, or if at least seven days prior to obtaining the settlement, release or statement, the injured party has signified in writing the injured party's willingness that a settlement, release or statement be given.

History: L. 1972, ch. 236, § 2; L. 2010, ch. 135, § 186; July 1.



60-2803 Satisfaction and release of judgment; filing, when required.

60-2803. Satisfaction and release of judgment; filing, when required. (a) When a money judgment rendered in a civil action in a court of this state is satisfied, the judgment creditor or the assignee of the judgment creditor shall file satisfaction and release of the judgment within 21 days after receipt of written demand therefor, sent by restricted mail as defined by K.S.A. 60-103, and amendments thereto. Such satisfaction and release shall be filed with the clerk of the court in which the judgment was entered and with the clerk of any other court in which the judgment was filed.

(b) If a judgment creditor or the assignee of a judgment creditor refuses or neglects to enter satisfaction and release of a judgment when required by this section, such judgment creditor or assignee shall be liable to the judgment debtor, or other interested person demanding the satisfaction or release, in damages in the amount of $100, together with a reasonable attorney's fee for preparing and prosecuting the action to recover such damages.

(c) The provisions of this section shall not apply if the judgment is satisfied by payment through the office of the clerk of the district court, the district court trustee or any central unit for collection and disbursement of support payments designated pursuant to K.S.A. 2015 Supp. 39-7,135, and amendments thereto.

History: L. 1980, ch. 170, § 1; L. 2001, ch. 195, § 9; L. 2010, ch. 135, § 187; L. 2012, ch. 162, § 81; May 31.






Article 30 UNIFORM ENFORCEMENT OF FOREIGN JUDGMENTS ACT

60-3001 Foreign judgment, defined.

60-3001. Foreign judgment, defined. As used in this act:

(a) "Foreign judgment" means any judgment, decree or order of a court of the United States or of any other court which is entitled to full faith and credit in this state, except that no judgment of any court in this state shall be a foreign judgment in any other court of this state; and

(b) "state" means a state of the United States.

History: L. 1970, ch. 243, § 1; L. 1971, ch. 199, § 1; L. 2000, ch. 107, § 1; July 1.



60-3002 Filing and status of foreign judgments.

60-3002. Filing and status of foreign judgments. A copy of any foreign judgment authenticated in accordance with the act of congress, the statutes of this state or certified in accordance with the statutes of the state in which the judgment was rendered, may be filed in the office of the clerk of any district court of this state. Such copy must be filed by an attorney licensed to practice law in the state of Kansas. The clerk of the district court shall treat the foreign judgment in the same manner as a judgment of the district court of this state. A judgment filed as provided by this section has the same effect and is subject to the same procedures, defenses and proceedings as a judgment of a district court of this state and may be enforced or satisfied in like manner.

History: L. 1970, ch. 243, § 2; L. 1999, ch. 131, § 15; L. 2000, ch. 107, § 2; July 1.



60-3003 Same; notice of filing.

60-3003. Same; notice of filing. (a) At the time of the filing of the foreign judgment, the judgment creditor or the judgment creditor's attorney shall make and file with the clerk of the district court an affidavit setting forth the name and last known post office address of the judgment debtor, and the judgment creditor.

(b) Promptly upon the filing of the foreign judgment and the affidavit, the judgment creditor or the judgment creditor's attorney shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given. The notice shall include the name and post office address of the judgment creditor and the judgment creditor's attorney, if any, in this state. In addition, the judgment creditor may mail a notice of the filing of the judgment to the clerk of the district court and may file proof of mailing with the clerk of the district court.

History: L. 1970, ch. 243, § 3; L. 2008, ch. 52, § 1; L. 2011, ch. 96, § 5; July 1.



60-3004 Same; stay of enforcement, when.

60-3004. Same; stay of enforcement, when. (a) If the judgment debtor shows the district court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

(b) If the judgment debtor shows the district court any ground upon which enforcement of a judgment of any district court of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this state subject to the provisions of subsection (d) of K.S.A. 60-2103, and amendments thereto.

History: L. 1970, ch. 243, § 4; L. 2005, ch. 203, § 3; July 1.



60-3005 Foreign judgment, filing; court fees.

60-3005. Foreign judgment, filing; court fees. Any person filing a foreign judgment shall pay to the clerk of the district court a docket fee as prescribed by K.S.A. 60-2001, and amendments thereto. Any additional fees or charges not specifically covered by the docket fee shall be assessed as additional court costs in the same manner and to the same extent as if the action had been originally commenced in the court where the foreign judgment is filed.

History: L. 1970, ch. 243, § 5; L. 1974, ch. 168, § 8; L. 1982, ch. 116, § 9; L. 1991, ch. 174, § 1; July 1.



60-3006 Same; optional procedure.

60-3006. Same; optional procedure. The right of a judgment creditor to bring an action to enforce his or her judgment instead of proceeding under this act remains unimpaired.

History: L. 1970, ch. 243, § 6; July 1.



60-3007 Uniformity of interpretation.

60-3007. Uniformity of interpretation. This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

History: L. 1970, ch. 243, § 7; July 1.



60-3008 Citation of act.

60-3008. Citation of act. This act may be cited as the uniform enforcement of foreign judgments act.

History: L. 1970, ch. 243, § 8; July 1.






Article 31 PROTECTION FROM ABUSE ACT

60-3101 Citation and construction of act.

60-3101. Citation and construction of act. (a) K.S.A. 60-3101 through 60-3111, and amendments thereto, shall be known and may be cited as the protection from abuse act.

(b) This act shall be liberally construed to promote the protection of victims of domestic violence from bodily injury or threats of bodily injury and to facilitate access to judicial protection for the victims, whether represented by counsel or proceeding pro se.

History: L. 1979, ch. 92, § 1; L. 1987, ch. 228, § 1; July 1.



60-3102 Definitions.

60-3102. Definitions. As used in the protection from abuse act:

(a) "Abuse" means the occurrence of one or more of the following acts between intimate partners or household members:

(1) Intentionally attempting to cause bodily injury, or intentionally or recklessly  causing bodily injury.

(2) Intentionally placing, by physical threat, another in fear of imminent bodily injury.

(3) Engaging in any of the following acts with a minor under 16 years of age who is not the spouse of the offender:

(A) The act of sexual intercourse; or

(B) any lewd fondling or touching of the person of either the minor or the offender, done or submitted to with the intent to arouse or to satisfy the sexual desires of either the minor or the offender, or both.

(b) "Intimate partners or household members" means persons who are or have been in a dating relationship, persons who reside together or who have formerly resided together or persons who have had a child in common.

(c) "Dating relationship" means a social relationship of a romantic nature.  A dating relationship shall be presumed if a plaintiff verifies, pursuant to K.S.A. 53-601, and amendments thereto, that such relationship exists. In addition to any other factors the court deems relevant, the court shall consider the following factors in  making a determination of whether a relationship exists or existed include:

(1) Nature of the relationship;

(2) length of time the relationship existed;

(3) frequency of interaction between the parties; and

(4) time since termination of the relationship, if applicable.

History: L. 1979, ch. 92, § 2; L. 1980, ch. 177, § 1; L. 1983, ch. 201, § 1; L. 1987, ch. 228, § 2; L. 1994, ch. 335, § 8; L. 1998, ch. 94, § 1; L. 2002, ch. 142, § 1; July 1.



60-3103 Jurisdiction.

60-3103. Jurisdiction. Any district court shall have jurisdiction over all proceedings under the protection from abuse act. The right of a person to obtain relief under the protection from abuse act shall not be affected by the person's leaving the residence or household to avoid further abuse. Any petition under this act seeking orders regarding a custody determination, as defined in K.S.A. 2015 Supp. 23-37,102, and amendments thereto, shall state that information required by K.S.A. 2015 Supp. 23-37,209, and amendments thereto, and the basis under which child-custody jurisdiction is sought to be invoked.

History: L. 1979, ch. 92, § 3; L. 1980, ch. 177, § 2; L. 1983, ch. 201, § 2; L. 1996, ch. 208, § 5; L. 2000, ch. 171, § 81; L. 2012, ch. 162, § 82; May 31.



60-3104 Commencement of proceedings; persons seeking relief on behalf of minor child; forms; no docket fee; confidentiality of certain matters, exceptions.

60-3104. Commencement of proceedings; persons seeking relief on behalf of minor child; forms; no docket fee; confidentiality of certain matters, exceptions. (a) An intimate partner or household member may seek relief under the protection from abuse act by filing a verified petition with any district judge or with the clerk of the court alleging abuse by another intimate partner or household member.

(b) A parent of or an adult residing with a minor child may seek relief under the protection from abuse act on behalf of the minor child by filing a verified petition with any district judge or with the clerk of the court alleging abuse by another intimate partner or household member.

(c) The clerk of the court shall supply the forms for the petition and orders, which shall be prescribed by the judicial council.

(d) Service of process served under this section shall be by personal service and not by certified mail return receipt requested. No docket fee shall be required for proceedings under the protection from abuse act.

(e) If the court finds that the plaintiff's address or telephone number, or both, needs to remain confidential for the protection of the plaintiff, plaintiff's minor children or minor children residing with the plaintiff, such information shall not be disclosed to the public, but only to authorized court or law enforcement personnel and to the commission on judicial performance in the discharge of the commission's duties pursuant to article 32 of chapter 20 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1979, ch. 92, § 4; L. 1980, ch. 177, § 3; L. 1983, ch. 201, § 3; L. 1986, ch. 115, § 96; L. 1987, ch. 228, § 3; L. 1990, ch. 202, § 25; L. 1996, ch. 208, § 6; L. 1998, ch. 94, § 2; L. 2002, ch. 142, § 2; L. 2008, ch. 145, § 11; L. 2012, ch. 138, § 3; July 1.

Section was not amended in the 2012 session.



60-3105 Emergency relief.

60-3105. Emergency relief. (a) When the court is unavailable, a verified petition, accompanied by a proposed order, may be presented to any district judge. The judge may grant relief in accordance with subsection (a)(1), (2), (4) or (5) of K.S.A. 60-3107 and amendments thereto, or any combination thereof, if the judge deems it necessary to protect the plaintiff or minor child or children from abuse. An emergency order pursuant to this subsection may be granted ex parte. Immediate and present danger of abuse to the plaintiff or minor child or children shall constitute good cause for the entry of the emergency order.

(b) An emergency order issued under subsection (a) shall expire on 5:00 p.m. on the first day when the court resumes court business. At that time, the plaintiff may seek a temporary order from the court.

(c) The judge shall note on the petition and any order granted, including any documentation in support thereof, the filing date, together with the judge's signature, and shall deliver them to the clerk of the court on the next day of the resumption of business of the court.

History: L. 1979, ch. 92, § 5; L. 1980, ch. 177, § 4; L. 1986, ch. 115, § 97; L. 1987, ch. 228, § 4; L. 1996, ch. 208, § 7; L. 1998, ch. 94, § 3; July 1.



60-3106 Hearings; temporary orders pending hearing, modification.

60-3106. Hearings; temporary orders pending hearing, modification. (a) Within 21 days of the filing of a petition under this act a hearing shall be held at which the plaintiff must prove the allegation of abuse by a preponderance of the evidence and the defendant shall have an opportunity to cross-examine the petitioner's witnesses and present evidence on the defendant's behalf. Upon the filing of the petition, the court shall set the case for hearing and advise the parties of the right to be represented by counsel.

(b) Prior to the hearing on the petition and upon a finding of good cause shown, the court on motion of a party may enter such temporary relief orders in accordance with subsection (a)(1), (2), (4) or (5) of K.S.A. 60-3107, and amendments thereto, or any combination thereof, as it deems necessary to protect the plaintiff or minor children from abuse. Temporary orders may be granted ex parte. Immediate and present danger of abuse to the plaintiff or minor children shall constitute good cause for purposes of this section. No temporary order shall have the effect of modifying an existing order granting legal custody, residency, visitation or parenting time unless there is sworn testimony at a hearing to support a showing of good cause.

(c) If a hearing under subsection (a) is continued, the court may make or extend such temporary orders under subsection (b) as it deems necessary.

History: L. 1979, ch. 92, § 6; L. 1980, ch. 177, § 5; L. 1987, ch. 228, § 5; L. 1998, ch. 94, § 4; L. 2000, ch. 171, § 23; L. 2010, ch. 135, § 188; L. 2012, ch. 138, § 4; July 1.



60-3107 Protection from abuse orders procedure; modifications; inconsistent orders; extension of orders; violation of orders, criminal violations and penalties.

60-3107. Protection from abuse orders procedure; modifications; inconsistent orders; extension of orders; violation of orders, criminal violations and penalties. (a) The court may approve any consent agreement to bring about a cessation of abuse of the plaintiff or minor children or grant any of the following orders:

(1) Restraining the defendant from abusing, molesting or interfering with the privacy or rights of the plaintiff or of any minor children of the parties. Such order shall contain a statement that if such order is violated, such violation may constitute assault as defined in subsection (a) of K.S.A. 2015 Supp. 21-5412, and amendments thereto, battery as defined in subsection (a) of K.S.A. 2015 Supp. 21-5413, and amendments thereto, domestic battery as defined in K.S.A. 2015 Supp. 21-5414, and amendments thereto, and violation of a protective order as defined in K.S.A. 2015 Supp. 21-5924, and amendments thereto.

(2) Granting possession of the residence or household to the plaintiff to the exclusion of the defendant, and further restraining the defendant from entering or remaining upon or in such residence or household, subject to the limitation of subsection (d). Such order shall contain a statement that if such order is violated, such violation shall constitute criminal trespass as defined in subsection (a)(1)(C) of K.S.A. 2015 Supp. 21-5808, and amendments thereto, and violation of a protective order as defined in K.S.A. 2015 Supp. 21-5924, and amendments thereto. The court may grant an order, which shall expire 60 days following the date of issuance, restraining the defendant from cancelling utility service to the residence or household.

(3) Requiring defendant to provide suitable, alternate housing for the plaintiff and any minor children of the parties.

(4) Awarding temporary custody and residency and establishing temporary parenting time with regard to minor children.

(5) Ordering a law enforcement officer to evict the defendant from the residence or household.

(6) Ordering support payments by a party for the support of a party's minor child, if the party is the father or mother of the child, or the plaintiff, if the plaintiff is married to the defendant. Such support orders shall remain in effect until modified or dismissed by the court or until expiration and shall be for a fixed period of time not to exceed one year. On the motion of the plaintiff, the court may extend the effect of such order for 12 months.

(7) Awarding costs and attorney fees to either party.

(8) Making provision for the possession of personal property of the parties and ordering a law enforcement officer to assist in securing possession of that property, if necessary.

(9) Requiring any person against whom an order is issued to seek counseling to aid in the cessation of abuse.

(10) Ordering or restraining any other acts deemed necessary to promote the safety of the plaintiff or of any minor children of the parties.

(b) No protection from abuse order shall be entered against the plaintiff unless:

(1) The defendant properly files a written cross or counter petition seeking such a protection order;

(2) the plaintiff had reasonable notice of the written cross or counter petition by personal service as provided in subsection (d) of K.S.A. 60-3104, and amendments thereto; and

(3) the issuing court made specific findings of abuse against both the plaintiff and the defendant and determined that both parties acted primarily as aggressors and neither party acted primarily in self-defense.

(c) Any order entered under the protection from abuse act shall not be subject to modification on ex parte application or on motion for temporary orders in any action filed pursuant to K.S.A. 60-1601 et seq., prior to their transfer or repeal, or article 22 or 27 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, or K.S.A. 38-1101 et seq., and amendments thereto. Orders previously issued in an action filed pursuant to K.S.A. 60-1601 et seq., prior to their transfer or repeal, or article 22 or 27 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, or K.S.A. 38-1101 et seq., and amendments thereto, shall be subject to modification under the protection from abuse act only as to those matters subject to modification by the terms of K.S.A. 2015 Supp. 23-3201 through 23-3207 and 23-3218 and article 27 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, and on sworn testimony to support a showing of good cause. Immediate and present danger of abuse to the plaintiff or minor children shall constitute good cause. If an action is filed pursuant to K.S.A. 2015 Supp. 23-3201 through 23-3207 or 23-3218 or article 22 or 27 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, during the pendency of a proceeding filed under the protection from abuse act or while an order issued under the protection from abuse act is in effect, the court, on final hearing or on agreement of the parties, may issue final orders authorized by K.S.A. 2015 Supp. 23-3201 through 23-3207 and 23-3218 and articles 22 and 27 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, that are inconsistent with orders entered under the protection from abuse act. Any inconsistent order entered pursuant to this subsection shall be specific in its terms, reference the protection from abuse order and parts thereof being modified and a copy thereof shall be filed in both actions. The court shall consider whether the actions should be consolidated in accordance with K.S.A. 60-242, and amendments thereto. Any custody or parenting time order, or order relating to the best interests of a child, issued pursuant to the revised Kansas code for care of children or the revised Kansas juvenile justice code, shall be binding and shall take precedence over any such custody or parenting order involving the same child issued under the protection from abuse act, until jurisdiction under the revised Kansas code for care of children or the revised Kansas juvenile justice code is terminated. Any inconsistent custody or parenting order issued in the revised Kansas code for care of children case or the revised Kansas juvenile justice code case shall be specific in its terms, reference any preexisting protection from abuse order and the custody being modified, and a copy of such order shall be filed in the preexisting protection from abuse case.

(d) If the parties to an action under the protection from abuse act are not married to each other and one party owns the residence or household, the court shall not have the authority to grant possession of the residence or household under subsection (a)(2) to the exclusion of the party who owns it.

(e) Subject to the provisions of subsections (b), (c) and (d), a protective order or approved consent agreement shall remain in effect until modified or dismissed by the court and shall be for a fixed period of time not to exceed one year, except as provided in subsection (e)(1) and (e)(2).

(1) Upon motion of the plaintiff, such period may be extended for one additional year.

(2) Upon verified motion of the plaintiff and after the defendant has been personally served with a copy of the motion and has had an opportunity to present evidence and cross-examine witnesses at a hearing on the motion, if the court determines by a preponderance of the evidence that the defendant has violated a valid protection order or (A) has previously violated a valid protection order, or (B) has been convicted of a person felony or any conspiracy, criminal solicitation or attempt thereof, under the laws of Kansas or the laws of any other jurisdiction which are substantially similar to such person felony, committed against the plaintiff or any member of the plaintiff's household, the court shall extend a protective order for not less than two additional years and may extend the protective order up to the lifetime of the defendant. No service fee shall be required for a motion filed pursuant to this subsection.

(f) The court may amend its order or agreement at any time upon motion filed by either party.

(g) No order or agreement under the protection from abuse act shall in any manner affect title to any real property.

(h) If a person enters or remains on premises or property violating an order issued pursuant to subsection (a)(2), such violation shall constitute criminal trespass as defined in subsection (a)(1)(C) of K.S.A. 2015 Supp. 21-5808, and amendments thereto, and violation of a protective order as defined in K.S.A. 2015 Supp. 21-5924, and amendments thereto. If a person abuses, molests or interferes with the privacy or rights of another violating an order issued pursuant to subsection (a)(1), such violation may constitute assault as defined in subsection (a) of K.S.A. 2015 Supp. 21-5412, and amendments thereto, battery as defined in subsection (a) of K.S.A. 2015 Supp. 21-5413, and amendments thereto, domestic battery as defined in K.S.A. 2015 Supp. 21-5414, and amendments thereto, and violation of a protective order as defined in K.S.A. 2015 Supp. 21-5924, and amendments thereto.

History: L. 1979, ch. 92, § 7; L. 1980, ch. 177, § 6; L. 1983, ch. 201, § 4; L. 1987, ch. 228, § 6; L. 1988, ch. 220, § 1; L. 1990, ch. 210, § 1; L. 1992, ch. 76, § 1; L. 1996, ch. 208, § 8; L. 1998, ch. 94, § 5; L. 2000, ch. 171, § 24; L. 2001, ch. 177, § 10; L. 2002, ch. 142, § 3; L. 2010, ch. 75, § 22; L. 2011, ch. 26, § 46; L. 2011, ch. 91, § 26; L. 2012, ch. 138, § 5; L. 2013, ch. 133, § 22; July 1.

Section was amended twice in the 2012 session, see also 60-3107a.



60-3108 Notice of protection orders.

60-3108. Notice of protection orders. A copy of any order under this act shall be issued to the plaintiff, the defendant and the police department of the city where the plaintiff resides. If the plaintiff does not reside in a city or resides in a city with no police department, a copy of the order shall be issued to the sheriff of the county where the order is issued or registered.

History: L. 1979, ch. 92, § 8; L. 1980, ch. 177, § 7; L. 2001, ch. 177, § 4; July 1.



60-3109 Procedure.

60-3109. Procedure. Except as otherwise provided in this act, any proceeding under this act shall be in accordance with chapter 60 of the Kansas Statutes Annotated and shall be in addition to any other available civil or criminal remedies.

History: L. 1979, ch. 92, § 9; July 1.



60-3110 Contempt.

60-3110. Contempt. If, upon hearing, the court finds a violation of any order or consent agreement, the court may find the defendant in contempt pursuant to K.S.A. 20-1204a.

History: L. 1979, ch. 92, § 10; L. 1980, ch. 177, § 8; July 1.



60-3112 Entering protection orders into the national criminal information center protection order file.

60-3112. Entering protection orders into the national criminal information center protection order file. (a) All temporary, amended, final and other protection from abuse orders issued pursuant to article 31 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto, or protection orders issued based on the laws of another jurisdiction which are entitled to full faith and credit in Kansas pursuant to the provisions of 18 U.S.C. 2265, and amendments thereto, shall be entered into the national criminal information center protection order file. All emergency protection from abuse orders issued pursuant to article 31 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto, and such emergency orders issued based on the laws of another jurisdiction which are entitled to full faith and credit in Kansas pursuant to the provisions of 18 U.S.C. 2265, and amendments thereto, may be entered into the national criminal information center protection order file. A copy of these orders shall be delivered by the clerk of the court to the sheriff of the county where the order is issued or registered. The sheriff's office shall immediately enter the order into the national criminal information center and other appropriate databases after all mandatory identifiers are available. If the order is a foreign protective order, the sheriff's office shall contact the issuing jurisdiction to verify the order and request that such jurisdiction enter the order into the national criminal information center and other appropriate databases. Any modification of an order shall be forwarded immediately by the clerk of the court to the sheriff's office with jurisdiction to enforce the modified order. The sheriff's office shall ensure the accuracy of the entries and the court shall ensure the validity of the orders.

(b) All emergency and temporary orders which have been entered into the national criminal information center file shall be canceled upon the expiration of the time period set out in the court order, or, if no time period is set, no later than one year from the entry date. All other orders which have been entered into the national criminal information center protection order file shall be cleared as an active record from the computer system when:

(1) The order expires according to the terms of such order;

(2) a Kansas court notifies the law enforcement agency which has jurisdiction over the entry of the order that such order has been dismissed; or

(3) a foreign protective order has been invalidated by either a Kansas court or a foreign court with jurisdiction over such order.

(c) This section shall be part of and supplemental to the protection from abuse act.

History: L. 2001, ch. 177, § 3; L. 2002, ch. 142, § 4; July 1.






Article 31a PROTECTION FROM STALKING ACT

60-31a01 Citation and construction of act.

60-31a01. Citation and construction of act. (a)  K.S.A. 60-31a01 through 60-31a09, and amendments thereto, shall be known and may be cited as the protection from stalking act.

(b) This act shall be liberally construed to protect victims of stalking and to facilitate access to judicial protection for stalking victims, whether represented by counsel or proceedings pro se.

History: L. 2002, ch. 141, § 1; July 1.



60-31a02 Definitions.

60-31a02. Definitions. As used in the protection from stalking act:

(a) "Stalking" means an intentional harassment of another person that places the other person in reasonable fear for that person's safety.

(b) "Harassment" means a knowing and intentional course of conduct directed at a specific person that seriously alarms, annoys, torments or terrorizes the person, and that serves no legitimate purpose.

(c) "Course of conduct" means conduct consisting of two or more separate acts over a period of time, however short, evidencing a continuity of purpose which would cause a reasonable person to suffer substantial emotional distress. Constitutionally protected activity is not included within the meaning of "course of conduct."

History: L. 2002, ch. 141, § 2; July 1.



60-31a03 Jurisdiction.

60-31a03. Jurisdiction. The district courts shall have jurisdiction over all proceedings under the protection from stalking act.

History: L. 2002, ch. 141, § 3; July 1.



60-31a04 Commencement of proceedings; persons seeking relief on behalf of minor; forms; no docket fee; confidentiality exceptions.

60-31a04. Commencement of proceedings; persons seeking relief on behalf of minor; forms; no docket fee; confidentiality exceptions. (a) A person may seek relief under the protection from stalking act by filing a verified petition with any district judge or clerk of the court. A verified petition must allege facts sufficient to show the following:

(1) The name of the stalking victim;

(2) the name of the defendant;

(3) the dates on which the alleged stalking behavior occurred; and

(4) the acts committed by the defendant that are alleged to constitute stalking.

(b) A parent or an adult residing with a minor child may seek relief under the protection from stalking act on behalf of the minor child by filing a verified petition with the district judge or with the clerk of the court in the county where the stalking occurred.

(c) The clerk of the court shall supply the forms for the petition and orders, which shall be prescribed by the judicial council.

(d) Service of process served under this section shall be by personal service. No docket fee shall be required for proceedings under the protection from stalking act.

(e) The victim's address and telephone number shall not be disclosed to the defendant or to the public, but only to authorized court or law enforcement personnel and to the commission on judicial performance in the discharge of the commission's duties pursuant to article 32 of chapter 20 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2002, ch. 141, § 4; L. 2008, ch. 145, § 12; L. 2012, ch. 138, § 6; July 1.



60-31a05 Hearing; temporary orders pending hearing.

60-31a05. Hearing; temporary orders pending hearing. (a) Within 21 days of the filing of a petition under the protection from stalking act a hearing shall be held at which the plaintiff must prove the allegation of stalking by a preponderance of the evidence and the defendant shall have an opportunity to present evidence on the defendant's behalf. Upon the filing of the petition, the court shall set the case for hearing. At the hearing, the court shall advise the parties of the right to be represented by counsel.

(b) Prior to the hearing on the petition and upon a finding of good cause shown, the court on motion of a party may enter such temporary relief orders in accordance with K.S.A. 60-31a06, and amendments thereto, or any combination thereof, as it deems necessary to protect the victim from being stalked. Temporary orders may be granted ex parte on presentation of a verified petition by the victim supporting a prima facie case of stalking.

(c) If a hearing under subsection (a) is continued, the court may make or extend such temporary orders under subsection (b) as it deems necessary.

History: L. 2002, ch. 141, § 5; L. 2010, ch. 135, § 189; July 1.



60-31a06 Orders; time periods; extension of orders; amendments; costs.

60-31a06. Orders; time periods; extension of orders; amendments; costs. (a) The court may issue a protection from stalking order granting any of the following orders:

(1) Restraining the defendant from following, harassing, telephoning, contacting or otherwise communicating with the victim. Such order shall contain a statement that if such order is violated such violation may constitute stalking as defined in K.S.A. 2015 Supp. 21-5427, and amendments thereto, and violation of a protective order as defined in K.S.A. 2015 Supp. 21-5924, and amendments thereto.

(2) Restraining the defendant from abusing, molesting or interfering with the privacy rights of the victim. Such order shall contain a statement that if such order is violated, such violation may constitute stalking as defined in K.S.A. 2015 Supp. 21-5427, and amendments thereto, assault as defined in subsection (a) of K.S.A. 2015 Supp. 21-5412, and amendments thereto, battery as defined in subsection (a) of K.S.A. 2015 Supp. 21-5413, and amendments thereto, and violation of a protective order as defined in K.S.A. 2015 Supp. 21-5924, and amendments thereto.

(3) Restraining the defendant from entering upon or in the victim's residence or the immediate vicinity thereof. Such order shall contain a statement that if such order is violated, such violation shall constitute criminal trespass as defined in subsection (a)(1)(C) of K.S.A. 2015 Supp. 21-5808, and amendments thereto, and violation of a protective order as defined in K.S.A. 2015 Supp. 21-5924, and amendments thereto.

(4) Any other order deemed necessary by the court to carry out the provisions of this act.

(b) A protection from stalking order shall remain in effect until modified or dismissed by the court and shall be for a fixed period of time not to exceed one year except as provided in subsection (c) and (d).

(c) Upon motion of the plaintiff the court may extend the order for an additional year.

(d) Upon verified motion of the plaintiff and after the defendant has been personally served with a copy of the motion and has had an opportunity to present evidence and cross-examine witnesses at a hearing on the motion, if the court determines by a preponderance of the evidence that the defendant has violated a valid protection order or (A) has previously violated a valid protection order, or (B) has been convicted of a person felony or any conspiracy, criminal solicitation or attempt thereof, under the laws of Kansas or the laws of any other jurisdiction which are substantially similar to such person felony, committed against the plaintiff or any member of the plaintiff's household, the court shall extend a protective order for not less than two additional years and up to a period of time not to exceed the lifetime of the defendant. No service fee shall be required for a motion filed pursuant to this subsection.

(e) The court may amend its order at any time upon motion filed by either party.

(f) The court shall assess costs against the defendant and may award attorney fees to the victim in any case in which the court issues a protection from stalking order pursuant to this act. The court may award attorney fees to the defendant in any case where the court finds that the petition to seek relief pursuant to this act is without merit.

(g) A no contact or restraining provision in a protective order issued pursuant to this section shall not be construed to prevent:

(1) Contact between the attorneys representing the parties;

(2) a party from appearing at a scheduled court or administrative hearing; or

(3) a defendant or defendant's attorney from sending the plaintiff copies of any legal pleadings filed in court relating to civil or criminal matters presently relevant to the plaintiff.

History: L. 2002, ch. 141, § 6; L. 2008, ch. 137, § 5; L. 2011, ch. 30, § 222; L. 2012, ch. 138, § 7; July 1.



60-31a07 Notice of protection orders.

60-31a07. Notice of protection orders. A copy of any order under the protection from stalking act shall be issued to the victim, the defendant and the police department of the city where the victim resides. If the victim does not reside in a city or resides in a city with no police department, a copy of the order shall be issued to the sheriff of the county where the order is issued.

History: L. 2002, ch. 141, § 7; July 1.



60-31a08 Procedure.

60-31a08. Procedure. Except of [as] otherwise provided in the protection from stalking act, any proceedings under this act shall be in accordance with chapter 60 of the Kansas Statutes Annotated and shall be in addition to any other available civil or criminal remedies.

History: L. 2002, ch. 141, § 8; July 1.



60-31a09 Contempt.

60-31a09. Contempt. If upon hearing, the court finds a violation of any order under the protection from stalking act, the court may find the defendant in contempt pursuant to K.S.A. 20-1204a, and amendments thereto.

History: L. 2002, ch. 141, § 9; July 1.






Article 31b UNIFORM INTERSTATE ENFORCEMENT OF DOMESTIC VIOLENCE PROTECTION ORDERS ACT

60-31b01 Short title.

60-31b01. Short title. This act may be cited as the uniform interstate enforcement of domestic violence protection orders act.

History: L. 2005, ch. 146, § 1; July 1.



60-31b02 Definitions.

60-31b02. Definitions. In this act, these terms mean the following:

(a) "Foreign protection order" means a protection order issued by a tribunal of another state.

(b) "Issuing state" means the state whose tribunal issues a protection order.

(c) "Mutual foreign protection order" means a foreign protection order that includes provisions in favor of both the protected individual seeking enforcement of the order and the respondent.

(d) "Protected individual" means an individual protected by a protection order.

(e) "Protection order" means an injunction or other temporary or final order issued, by a tribunal under the domestic violence, family violence or anti-stalking laws of the issuing state, broadly construed, to prevent an individual from engaging in violent or threatening acts against, harassment of, contact or communication with, or physical proximity to, another individual.

(f) "Respondent" means the individual against whom enforcement of a protection order is sought.

(g) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band that has jurisdiction to issue protection orders.

(h) "Tribunal" means a court, agency or other entity authorized by law to issue or modify a protection order.

History: L. 2005, ch. 146, § 2; July 1.



60-31b03 Judicial enforcement of order.

60-31b03. Judicial enforcement of order. (a) A person authorized by the law of this state to seek enforcement of a protection order may seek enforcement of a valid protection order in a court of this state. The court shall enforce the terms of the protection order, including terms that provide relief that a court of this state would lack power to provide but for this section. The court shall enforce the order, whether the order was obtained by independent action or in another proceeding, if it is an order issued in response to a complaint, petition or motion filed by or on behalf of an individual seeking protection. In a proceeding to enforce a foreign protection order, the court shall follow the procedures of this state for the enforcement of protection orders.

(b) A court of this state may not enforce a foreign protection order issued by a tribunal of a state that does not recognize the standing of a protected individual to seek enforcement of that order.

(c) A court of this state shall enforce the provisions of a valid foreign protection order which govern custody and visitation, if the order was issued in accordance with the jurisdictional requirements governing the issuance of custody and visitation orders in the issuing state.

(d) A foreign protection order is valid if it:

(1) Identifies the protected individual and the respondent;

(2) is currently in effect;

(3) was issued by a tribunal that had jurisdiction over the parties and subject matter under the law of the issuing state; and

(4) was issued after the respondent was given reasonable notice and had an opportunity to be heard before the tribunal issued the order or, in the case of an ex parte order, the respondent was given notice and has had or will have an opportunity to be heard within a reasonable time after the order was issued in a manner consistent with the rights of the respondent to due process.

(e) A foreign protection order valid on its face is prima facie evidence of its validity.

(f) Absence of any of the criteria for validity of a foreign protection order is an affirmative defense in an action seeking enforcement of the order.

(g) A court of this state may enforce provisions of a mutual foreign protection order which favor a respondent only if:

(1) The respondent filed a written pleading seeking a protection order from the tribunal of the issuing state; and

(2) the tribunal of the issuing state made specific findings in favor of the respondent.

History: L. 2005, ch. 146, § 3; July 1.



60-31b04 Nonjudicial enforcement of order.

60-31b04. Nonjudicial enforcement of order. (a) A law enforcement officer of this state, upon determining that there is probable cause to believe that a valid foreign protection order exists and that the order has been violated, shall enforce the order as if it were the order of a court of this state. Presentation of a protection order that identifies both the protected individual and the respondent and, on its face, is currently in effect constitutes probable cause to believe that a valid foreign protection order exists. For the purposes of this section, the protection order may be inscribed on a tangible medium or may have been stored in an electronic or other medium if it is retrievable in perceivable form. Presentation of a certified copy of a protection order is not required for enforcement.

(b) If a foreign protection order is not presented, a law enforcement officer of this state may consider other information in determining whether there is probable cause to believe that a valid foreign protection order exists.

(c) If a law enforcement officer of this state determines that an otherwise valid foreign protection order cannot be enforced because the respondent has not been notified or served with the order, the officer shall inform the respondent of the order, make a reasonable effort to serve the order upon the respondent and allow the respondent a reasonable opportunity to comply with the order before enforcing the order.

(d) Registration or filing of an order in this state is not required for the enforcement of a valid foreign protection order pursuant to this act.

History: L. 2005, ch. 146, § 4; July 1.



60-31b05 Registration of order.

60-31b05. Registration of order. (a) Any individual may, but is not required, to register a foreign protection order in this state. To register a foreign protection order, an individual shall present a certified copy of the order to the sheriff in the county where the protection order will be enforced. Pursuant to K.S.A. 60-3112, and amendments thereto, the sheriff shall contact the issuing jurisdiction to verify the order and request that such jurisdiction enter the order, if it has not already been entered, into the national criminal information center and other appropriate databases.

(b) A fee shall not be charged for the registration of a foreign protection order.

(c) No sheriff's department accepting or registering a foreign protection order under this section may notify or require notification of the party against whom the protection order was filed of its filing or registration unless the individual protected by the protection order requests that the sheriff's department do so and the respondent has not already been notified of such filing or registration.

History: L. 2005, ch. 146, § 5; July 1.



60-31b06 Immunity.

60-31b06. Immunity. This state, a local governmental agency, a law enforcement officer, a prosecuting attorney, or any state or local governmental official acting in an official capacity is immune from civil and criminal liability for conduct arising out of the registration or enforcement of a foreign protection order or the detention or arrest of an alleged violator of a foreign protection order if the conduct was done in good faith in an effort to comply with this act.

History: L. 2005, ch. 146, § 6; July 1.



60-31b07 Other remedies.

60-31b07. Other remedies. A protected individual who pursues remedies under this act is not precluded from pursuing other legal or equitable remedies against the respondent.

History: L. 2005, ch. 146, § 7; July 1.



60-31b08 Uniformity of application and construction.

60-31b08. Uniformity of application and construction. In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: L. 2005, ch. 146, § 8; July 1.



60-31b09 Severability clause.

60-31b09. Severability clause. If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application. To this end, the provisions of this act are severable.

History: L. 2005, ch. 146, § 9; July 1.



60-31b10 Application of orders.

60-31b10. Application of orders. This act applies to all protection orders issued and to continuing actions for enforcement of foreign protection orders commenced before and after July 1, 2005.

History: L. 2005, ch. 146, § 10; July 1.






Article 32 UNIFORM CERTIFICATION OF QUESTIONS OF LAW ACT

60-3201 Power to answer.

60-3201. Power to answer. The Kansas supreme court may answer questions of law certified to it by the supreme court of the United States, a court of appeals of the United States, a United States district court or the highest appellate court or the intermediate appellate court of any other state, when requested by the certifying court if there are involved in any proceeding before it questions of law of this state which may be determinative of the cause then pending in the certifying court and as to which it appears to the certifying court there is no controlling precedent in the decisions of the supreme court and the court of appeals of this state.

History: L. 1979, ch. 181, § 1; July 1.



60-3202 Method of invoking.

60-3202. Method of invoking. This act may be invoked by an order of any of the courts referred to in K.S.A. 60-3201 upon the court's own motion or upon the motion of any party to the cause.

History: L. 1979, ch. 181, § 2; July 1.



60-3203 Contents of certification order.

60-3203. Contents of certification order. A certification order shall set forth the questions of law to be answered and a statement of all facts relevant to the questions certified and showing fully the nature of the controversy in which the questions arose.

History: L. 1979, ch. 181, § 3; July 1.



60-3204 Preparation of certification order.

60-3204. Preparation of certification order. The certification order shall be prepared by the certifying court, signed by the judge or justice presiding at the hearing, and forwarded to the Kansas supreme court by the clerk of the certifying court under its official seal. The Kansas supreme court may require the original or copies of all or of any portion of the record before the certifying court to be filed with the certification order, if, in the opinion of such court, the record or portion thereof may be necessary in answering the questions. The proceedings in the Kansas supreme court shall have precedence over all other hearings therein, except those of like character.

History: L. 1979, ch. 181, § 4; July 1.



60-3205 Costs of certification.

60-3205. Costs of certification. Fees and costs shall be the same as in civil appeals docketed before the Kansas supreme court and shall be equally divided between the parties unless otherwise ordered by the certifying court in its order of certification.

History: L. 1979, ch. 181, § 5; July 1.



60-3206 Briefs and argument.

60-3206. Briefs and argument. Proceedings in the Kansas supreme court shall be those provided in the court's rules and statutes governing briefs and arguments.

History: L. 1979, ch. 181, § 6; July 1.



60-3207 Opinion.

60-3207. Opinion. The written opinion of the Kansas supreme court stating the law governing the questions certified shall be sent by the clerk under the seal of the court to the certifying court and to the parties.

History: L. 1979, ch. 181, § 7; July 1.



60-3208 Power to certify.

60-3208. Power to certify. The supreme court or the court of appeals of this state, on its own motion or the motion of any party, may order certification of questions of law to the highest court of any state when it appears to the certifying court that there are involved in any proceeding before the court questions of law of the receiving state which may be determinative of the cause then pending in the certifying court and it appears to the certifying court that there are no controlling precedents in the decisions of the highest court or intermediate appellate courts of the receiving state.

History: L. 1979, ch. 181, § 8; July 1.



60-3209 Procedure on certifying.

60-3209. Procedure on certifying. The procedures for certification from this state to the receiving state shall be those provided in the laws of the receiving state.

History: L. 1979, ch. 181, § 9; July 1.



60-3210 Severability.

60-3210. Severability. If any provision of this act or the application thereof to any person, court, or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1979, ch. 181, § 10; July 1.



60-3211 Construction.

60-3211. Construction. This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

History: L. 1979, ch. 181, § 11; July 1.



60-3212 Short title.

60-3212. Short title. This act may be cited as the uniform certification of questions of law act.

History: L. 1979, ch. 181, § 12; July 1.






Article 33 ACTIONS RELATING TO COMMERCIAL ACTIVITY

60-3301 Short title.

60-3301. Short title. This act shall be known and may be cited as the "Kansas product liability act."

History: L. 1981, ch. 231, § 1; July 1.



60-3302 Definitions.

60-3302. Definitions. (a) "Product seller" means any person or entity that is engaged in the business of selling products, whether the sale is for resale, or for use or consumption.  The term includes a manufacturer, wholesaler, distributor or retailer of the relevant product, but does not include a health care provider, as defined in subsection (f) of K.S.A. 40-3401 and amendments thereto, who utilizes a product in the course of rendering professional services.

(b) "Manufacturer" includes a product seller who designs, produces, makes, fabricates, constructs or remanufactures the relevant product or component part of a product before its sale to a user or consumer.  It includes a product seller or entity not otherwise a manufacturer that holds itself out as a manufacturer, or that is owned in whole or in part by the manufacturer.

(c) "Product liability claim" includes any claim or action brought for harm caused by the manufacture, production, making, construction, fabrication, design, formula, preparation, assembly, installation, testing, warnings, instructions, marketing, packaging, storage or labeling of the relevant product.  It includes, but is not limited to, any action based on, strict liability in tort, negligence, breach of express or implied warranty, breach of, or failure to, discharge a duty to warn or instruct, whether negligent or innocent, misrepresentation, concealment or nondisclosure, whether negligent or innocent, or under any other substantive legal theory.

(d) "Harm" includes: (1) Damage to property; (2) personal physical injuries, illness and death; (3) mental anguish or emotional harm attendant to such personal physical injuries, illness or death. The term "harm" does not include direct or consequential economic loss.

History: L. 1981, ch. 231, § 2; L. 1992, ch. 307, § 5; July 1.



60-3303 Useful safe life ten-year period of repose; evidence; latent disease exception; reviving certain causes of action.

60-3303. Useful safe life ten-year period of repose; evidence; latent disease exception; reviving certain causes of action. (a) (1) Except as provided in paragraph (2) of this subsection, a product seller shall not be subject to liability in a product liability claim if the product seller proves by a preponderance of the evidence that the harm was caused after the product's "useful safe life" had expired. "Useful safe life" begins at the time of delivery of the product and extends for the time during which the product would normally be likely to perform or be stored in a safe manner.  For the purposes of this section, "time of delivery" means the time of delivery of a product to its first purchaser or lessee who was not engaged in the business of either selling such products or using them as component parts of another product to be sold.

Examples of evidence that is especially probative in determining whether a product's useful safe life had expired include:

(A) The amount of wear and tear to which the product had been subject;

(B) the effect of deterioration from natural causes, and from climate and other conditions under which the product was used or stored;

(C) the normal practices of the user, similar users and the product seller with respect to the circumstances, frequency and purposes of the product's use, and with respect to repairs, renewals and replacements;

(D) any representations, instructions or warnings made by the product seller concerning proper maintenance, storage and use of the product or the expected useful safe life of the product; and

(E) any modification or alteration of the product by a user or third party.

(2) A product seller may be subject to liability for harm caused by a product used beyond its useful safe life to the extent that the product seller has expressly warranted the product for a longer period.

(b) (1) In claims that involve harm caused more than 10 years after time of delivery, a presumption arises that the harm was caused after the useful safe life had expired.  This presumption may only be rebutted by clear and convincing evidence.

(2) (A) If a product seller expressly warrants that its product can be utilized safely for a period longer than 10 years, the period of repose, after which the presumption created in paragraph (1) of this subsection arises, shall be extended according to that warranty or promise.

(B) The ten-year period of repose established in paragraph (1) of this subsection does not apply if the product seller intentionally misrepresents facts about its product, or fraudulently conceals information about it, and that conduct was a substantial cause of the claimant's harm.

(C) Nothing contained in this subsection shall affect the right of any person liable under a product liability claim to seek and obtain indemnity from any other person who is responsible for the harm which gave rise to the product liability claim.

(D) The ten-year period of repose established in paragraph (1) of this subsection shall not apply if the harm was caused by prolonged exposure to a defective product, or if the injury-causing aspect of the product that existed at the time of delivery was not discoverable by a reasonably prudent person until more than 10 years after the time of delivery, or if the harm caused within 10 years after the time of delivery, did not manifest itself until after that time.

(c) Except as provided in subsections (d) and (e), nothing contained in subsections (a) and (b) above shall modify the application of K.S.A. 60-513, and amendments thereto.

(d) (1) In a product liability claim against the product seller, the ten-year limitation, as defined in K.S.A. 60-513, and amendments thereto, shall not apply to the time to discover a disease which is latent caused by exposure to a harmful material, in which event the action shall be deemed to have accrued when the disease and such disease's cause have been made known to the person or at the point the person should have been aware of the disease and such disease's cause.

(2) The term "harmful material" means silicone gel breast implants, which were implanted prior to July 1, 1992; any chemical substances commonly known as asbestos, dioxins, or polychlorinated biphenyls, whether alone or as part of any product; or any substance which is determined to present an unreasonable risk of injury to health or the environment by the United States environmental protection agency pursuant to the federal toxic substances control act, 15 U.S.C. § 2601 et seq., or the state of Kansas, and because of such risk is regulated by the state or the environmental protection agency.

(e) Upon the effective date of this act through July 1, 1991, the provisions of this subsection shall revive such causes of action for latent diseases caused by exposure to a harmful material for: (1) Any person whose cause of action had accrued, as defined in subsection (d) on or after March 3, 1987; or (2) any person who had an action pending in any court on March 3, 1989, and because of the judicial interpretation of the ten-year limitation contained in subsection (b) of K.S.A. 60-513, and amendments thereto, as applied to latent disease caused by exposure to a harmful material the: (A) Action was dismissed; (B) dismissal of the action was affirmed; or (C) action was subject to dismissal.  The intent of this subsection is to revive causes of action for latent diseases caused by exposure to a harmful material which were barred by interpretation of K.S.A. 60-513, and amendments thereto, in effect prior to this enactment.

History: L. 1981, ch. 231, § 3; L. 1990, ch. 211, § 1; L. 1992, ch. 307, § 6; July 1.



60-3304 Legislative regulatory standards or administrative regulatory safety standards or mandatory government contract specifications; defenses.

60-3304. Legislative regulatory standards or administrative regulatory safety standards or mandatory government contract specifications; defenses. (a) When the injury-causing aspect of the product was, at the time of manufacture, in compliance with legislative regulatory standards or administrative regulatory safety standards relating to design or performance, the product shall be deemed not defective by reason of design or performance, or, if the standard addressed warnings or instructions, the product shall be deemed not defective by reason of warnings or instructions, unless the claimant proves by a preponderance of the evidence that a reasonably prudent product seller could and would have taken additional precautions.

(b) When the injury-causing aspect of the product was not, at the time of manufacture, in compliance with legislative regulatory standards or administrative regulatory safety standards relating to design, performance, warnings or instructions, the product shall be deemed defective unless the product seller proves by a preponderance of the evidence that its failure to comply was a reasonably prudent course of conduct under the circumstances.

(c) When the injury-causing aspect of the product was, at the time of manufacture, in compliance with a mandatory government contract specification relating to design, this shall be an absolute defense and the product shall be deemed not defective for that reason, or, if the specification related to warnings or instructions, then the product shall be deemed not defective for that reason.

(d) When the injury-causing aspect of the product was not, at the time of manufacture, in compliance with a mandatory government contract specification relating to design, the product shall be deemed defective for that reason, or if the specification related to warnings or instructions, the product shall be deemed defective for that reason.

History: L. 1981, ch. 231, § 4; July 1.



60-3305 Manufacturer's or seller's duty to warn or protect against danger, when.

60-3305. Manufacturer's or seller's duty to warn or protect against danger, when. In any product liability claim any duty on the part of the manufacturer or seller of the product to warn or protect against a danger or hazard which could or did arise in the use or misuse of such product, and any duty to have properly instructed in the use of such product shall not extend: (a) To warnings, protecting against or instructing with regard to those safeguards, precautions and actions which a reasonable user or consumer of the product, with the training, experience, education and any special knowledge the user or consumer did, should or was required to possess, could and should have taken for such user or consumer or others, under all the facts and circumstances;

(b) to situations where the safeguards, precautions and actions would or should have been taken by a reasonable user or consumer of the product similarly situated exercising reasonable care, caution and procedure; or

(c) to warnings, protecting against or instructing with regard to dangers, hazards or risks which are patent, open or obvious and which should have been realized by a reasonable user or consumer of the product.

History: L. 1981, ch. 231, § 5; July 1.



60-3306 Seller not subject to liability, when.

60-3306. Seller not subject to liability, when. (a) A product seller shall not be subject to liability in a product liability claim arising from an alleged defect in a product, if the product seller establishes that: (1) Such seller had no knowledge of the defect;

(2) such seller in the performance of any duties the seller performed, or was required to perform, could not have discovered the defect while exercising reasonable care;

(3) such seller was not a manufacturer of the defective product or product component;

(4) the manufacturer of the defective product or product component is subject to service of process either under the laws of the state of Kansas or the domicile of the person making the product liability claim; and

(5) any judgment against the manufacturer obtained by the person making the product liability claim would be reasonably certain of being satisfied.

(b) A product seller that is a retail seller of used products shall not be subject to liability in a product liability claim arising from an alleged defect in a used product sold by the retail seller, if the retail seller establishes that:

(1) Such seller is exempt from federal income taxation pursuant to section 501(c)(3) of the internal revenue code of 1986;

(2) the product liability claim is for strict liability in tort; or

(3) (A) Such seller resold the product after the product was used by a consumer or other product user;

(B) the product was sold in substantially the same condition as it was when it was acquired for resale;

(C) the manufacturer of the defective product or product component is subject to service of process either under the laws of the state of Kansas or the domicile of the person making the product liability claim; and

(D) any judgment against the manufacturer obtained by the person making the product liability claim would be reasonably certain of being satisfied.

History: L. 1981, ch. 231, § 6; L. 2012, ch. 129, § 1; July 1.



60-3307 Inadmissible evidence.

60-3307. Inadmissible evidence. (a) In a product liability claim, the following evidence shall not be admissible for any purpose:

(1) Evidence of any advancements or changes in technical or other knowledge or techniques, in design theory or philosophy, in manufacturing or testing knowledge, techniques or processes in labeling, warning of risks or hazards, instructions for the use of such product, if such advancements or changes have been made, learned or placed into common use subsequent to the time the product in issue was designed, formulated, tested, manufactured or sold by the manufacturer; and

(2) evidence of any changes made in the designing, planning, formulating, testing, preparing, manufacturing, packaging, warnings, labeling or instructing for use of, or with regard to, the product in issue, or any similar product, which changes were made subsequent to the time the product in issue was designed, formulated, tested, manufactured or sold by the manufacturer.

(b) This section does not require the exclusion of evidence of a subsequent measure if offered to impeach a witness for the manufacturer or seller of a product who has expressly denied the feasibility of such a measure.

History: L. 1986, ch. 214, § 1; July 1.



60-3320 Definitions.

60-3320. Definitions. As used in this act, unless the context requires otherwise:

(1) "Improper means" includes theft, bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other means.

(2) "Misappropriation" means:

(i) acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or

(ii) disclosure or use of a trade secret of another without express or implied consent by a person who

(A) used improper means to acquire knowledge of the trade secret; or

(B) at the time of disclosure or use, knew or had reason to know that his knowledge of the trade secret was

(I) derived from or through a person who had utilized improper means to acquire it;

(II) acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

(III) derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or

(C) before a material change of his position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake.

(3) "Person" means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity.

(4) "Trade secret" means information, including a formula, pattern, compilation, program, device, method, technique, or process, that:

(i) derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use, and

(ii) is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

History: L. 1981, ch. 214, § 1; July 1.



60-3321 Misappropriation of trade secret; injunctive or other protective relief.

60-3321. Misappropriation of trade secret; injunctive or other protective relief. (a) Actual or threatened misappropriation may be enjoined. Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.

(b) In exceptional circumstances, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time for which use could have been prohibited. Exceptional circumstances include, but are not limited to, a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation that renders a prohibitive injunction inequitable.

(c) In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.

History: L. 1981, ch. 214, § 2; L. 1988, ch. 221, § 1; July 1.



60-3322 Same; damages.

60-3322. Same; damages. (a) Except to the extent that a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation renders a monetary recovery inequitable, a complainant is entitled to recover damages for misappropriation. Damages can include both the actual loss caused by misappropriation and the unjust enrichment caused by misappropriation that is not taken into account in computing actual loss. In lieu of damages measured by any other methods, the damages caused by misappropriation may be measured by imposition of liability for a reasonable royalty for a misappropriator's unauthorized disclosure or use of a trade secret.

(b) If willful and malicious misappropriation exists, the court may award exemplary damages in an amount not exceeding twice any award made under subsection (a).

History: L. 1981, ch. 214, § 3; L. 1988, ch. 221, § 2; July 1.



60-3323 Award of attorney fees, when.

60-3323. Award of attorney fees, when. If (i) a claim of misappropriation is made in bad faith, (ii) a motion to terminate an injunction is made or resisted in bad faith, or (iii) willful and malicious misappropriation exists, the court may award reasonable attorney's fees to the prevailing party.

History: L. 1981, ch. 214, § 4; July 1.



60-3324 Preservation of trade secret during action.

60-3324. Preservation of trade secret during action. In an action under this act, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in-camera hearings, sealing the records of the action, and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.

History: L. 1981, ch. 214, § 5; July 1.



60-3325 Time limit for bringing action.

60-3325. Time limit for bringing action. An action for misappropriation must be brought within three years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered. For the purposes of this section, a continuing misappropriation constitutes a single claim.

History: L. 1981, ch. 214, § 6; July 1.



60-3326 Application of act.

60-3326. Application of act. (a) Except as provided in subsection (b), this act displaces conflicting tort, restitutionary and other law of this state providing civil remedies for misappropriation of a trade secret.

(b) This act does not affect:

(1) Contractual remedies, whether or not based upon misappropriation of a trade secret;

(2) other civil remedies that are not based upon misappropriation of a trade secret; or

(3) criminal remedies, whether or not based upon misappropriation of a trade secret.

History: L. 1981, ch. 214, § 7; L. 1988, ch. 221, § 3; July 1.



60-3327 Uniformity of act.

60-3327. Uniformity of act. This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

History: L. 1981, ch. 214, § 8; July 1.



60-3328 Title of act.

60-3328. Title of act. This act may be cited as the uniform trade secrets act.

History: L. 1981, ch. 214, § 9; July 1.



60-3329 Severability of provisions of act.

60-3329. Severability of provisions of act. If any provision of this act or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1981, ch. 214, § 10; July 1.



60-3330 Act not retroactive.

60-3330. Act not retroactive. This act does not apply to misappropriation occurring prior to the effective date. With respect to a continuing misappropriation that began prior to the effective date, the act also does not apply to the continuing misappropriation that occurs after the effective date.

History: L. 1981, ch. 214, § 11; L. 1988, ch. 221, § 4; July 1.



60-3331 Civil penalty against shoplifter; parental liability for minor; amount; attorney fees and costs; demand for reimbursement; other remedies not precluded.

60-3331. Civil penalty against shoplifter; parental liability for minor; amount; attorney fees and costs; demand for reimbursement; other remedies not precluded. (a) Except as otherwise provided, a merchant may file a civil action to recover a civil penalty against any person who shoplifts from that merchant. If the merchant does not recover the merchandise in merchantable condition, the merchant shall be entitled to a civil penalty for an amount equal to twice the retail cost of the merchandise, or $50, whichever is greater, but in no case shall such civil penalty be more than $500. If the merchant recovers the merchandise in merchantable condition, the merchant shall be entitled to a civil penalty of $50 or 50% of the retail cost of the merchandise, whichever is greater, but in no case shall such civil penalty be more than $350.

(b) Except as provided further, if the person who shoplifts is an unemancipated minor, the parent of such minor, shall be civilly liable pursuant to a civil action filed as authorized in subsection (a) in an amount of the civil penalty as prescribed in subsection (a). If the merchant recovers the merchandise in merchantable condition, the civil penalty against the parent, as provided in this subsection, shall be $50.

(c) Unless the action is brought pursuant to the Kansas small claims act and a final judgment is rendered in small claims court, the prevailing party in such action brought pursuant to this section shall be entitled to reasonable attorney fees and costs. If the action is brought in small claims court and the judgment is appealed to district court pursuant to chapter 60 of the Kansas Statutes Annotated or K.S.A. 61-2709 and amendments thereto, the prevailing party on appeal shall be entitled to reasonable attorney fees and costs.

(d) A conviction or a plea of guilty to the offense of theft which would constitute shoplifting or an adjudication as a juvenile offender or an adjudication as a child in need of care for committing an offense while a juvenile which if committed by an adult would constitute the commission of the offense of theft which would constitute shoplifting is not a prerequisite to the filing of a civil action under this section.

(e) Prior to filing a civil action under this section, a merchant damaged by shoplifting shall demand that an individual alleged to be civilly liable under this act reimburse such merchant in an amount of the civil penalty as prescribed in subsection (a). Such demand shall be in writing and offered in consideration for the merchant's agreement not to commence a civil action under this section. Such demand shall not contain a threat of criminal prosecution against such individual. Any merchant who makes a demand with a threat of criminal prosecution against such individual shall be precluded from filing a civil action under this section and pursuing any other remedy at law or equity. A demand pursuant to this subsection shall be a prerequisite to filing a civil action under this section, but no demand may be made which does not comply with this subsection.

(f) Nothing contained in this act shall be construed to preclude a merchant from pursuing any other remedy at law or equity prior to filing an action under this act.

(g) For purposes of this act, "shoplift" means any one or more of the following acts committed by a person without the consent of the merchant and with the intent of appropriating merchandise to that person's or another's own use without payment, obtaining merchandise at less than its stated sales price or otherwise depriving a merchant of all or any part of the value or use of merchandise:

(1) Removing any merchandise from the premises of the merchant's establishment;

(2) concealing any merchandise with intent to leave the premises with the merchandise;

(3) substituting, altering, removing or disfiguring any label or price tag;

(4) transferring any merchandise from a container in which that merchandise is displayed or packaged to any other container; or

(5) disarming any alarm tag attached to any merchandise.

(h) A civil penalty, claim or judgment under the provisions of this section shall not constitute an obligation or liability against any insurer or third-party payor.

History: L. 1993, ch. 98, § 1; L. 2002, ch. 156, § 1; July 1.



60-3332 Definitions.

60-3332. Definitions. As used in K.S.A. 60-3332 through 60-3339:

(a) "Environmental audit" means a voluntary, internal assessment, evaluation or review of a facility or operation, of an activity at a facility or operation or of an environmental management system at a facility or operation when the facility, operation or activity is regulated by state or federal environmental laws that is performed by the owner or operator, the owner's or operator's employees, or a qualified auditor retained by the owner or operator of the facility or operation for the express and specific purpose of identifying historical or current noncompliance with environmental laws, discovering environmental contamination or hazards, remedying noncompliance or improving compliance with environmental laws or improving an environmental management system. Once initiated, an audit shall be completed within a reasonable period of time not to exceed six months, unless an extension is approved by the agency that regulates the facility or operation. Nothing in this section shall be construed to authorize uninterrupted or continuous auditing.

(b) "Environmental audit report" means a set of documents, each labeled "Audit Report: Privileged Document" that is generated and developed for the primary purpose and in the course of or as a result of an environmental audit that is conducted in good faith. An environmental audit report may include the following supporting information, if collected or developed for the primary purpose and in the course of an audit: Field notes and records of observations, samples, analytical results, exhibits, findings, opinions, suggestions, recommendations, conclusions, drafts, memoranda, implementation plans, interviews, correspondence, drawings, photographs, computer-generated or electronically recorded information, maps, charts, graphs and surveys. An environmental audit report, when completed, may include any of the following components:

(1) An audit report prepared by the auditor, which may include the scope of the environmental audit, the information gained in the environmental audit, conclusions and recommendations, together with exhibits and appendices;

(2) memoranda and documents analyzing all or part of the audit report and discussing potential implementation issues;

(3) an implementation plan that addresses correcting past noncompliance, improving current compliance or an environmental management system, and preventing future noncompliance; and

(4) periodic updates documenting progress in completing the implementation plan.

(c) "Facility" means all contiguous land, structures and other appurtenances and improvements on the land.

(d) "Qualified auditor" means a person or organization with education, training and experience in preparing environmental studies and assessments.

(e) "Environmental law" means any requirement contained in state environmental statutes and in rules and regulations promulgated under such statutes, or in any orders, permits, approvals, licenses or closure plans issued or made under these provisions.

(f) "Owner or operator" means any person who possesses an interest in or who is in control of the daily operation of a facility and who caused the environmental audit to be undertaken.

(g) "Person" means any individual, association, partnership, joint venture, company, firm, corporation, institution, governmental subdivision, state or federal department or agency or other legal entity.

History: L. 1995, ch. 204, § 1; L. 2006, ch. 30, § 2; July 1.



60-3333 Environmental audit report; privilege; admissibility of report's contents; exceptions; burden to establish applicability of privilege.

60-3333. Environmental audit report; privilege; admissibility of report's contents; exceptions; burden to establish applicability of privilege. (a) Material that is included in an environmental audit report generated during an environmental audit conducted after July 1, 1995, is privileged and confidential and is not discoverable or admissible as evidence in any civil or administrative proceeding, except as specifically provided by this act. Failure to label each document within the environmental audit report as a privileged document does not constitute a waiver of the environmental audit privilege or create a presumption that the privilege does not apply.

(b) If an environmental audit report, or any part thereof, is subject to the privilege recognized in this section, neither any person who conducted the audit nor anyone to whom the audit results are disclosed, unless such disclosure constitutes a waiver of the privilege under K.S.A. 60-3334, can be compelled to testify regarding any matter which was the subject of the audit and which is addressed in a privileged part of the audit report.

(c) A person who conducts or participates in the preparation of an environmental audit report and who has observed physical events of an environmental violation may testify about those events but shall not be compelled to testify or produce documents related to the preparation of or any privileged part of an environmental audit or any component listed in subsection (b) of K.S.A. 60-3332, and amendments thereto.

(d) An employee of a regulatory agency or other governmental employee shall not request, review or otherwise use an environmental audit report during an agency inspection of a regulated facility or operation or activity at a regulated facility or operation.

(e) A party asserting the privilege under this section has the burden of establishing the applicability of the privilege. If there is evidence of noncompliance with environmental laws, such party must prove that appropriate efforts to achieve compliance were initiated promptly upon discovery and pursued with reasonable diligence.

History: L. 1995, ch. 204, § 2; L. 2006, ch. 30, § 3; July 1.



60-3334 Same; waiver of privilege; exceptions; burden of proof; review; return of report.

60-3334. Same; waiver of privilege; exceptions; burden of proof; review; return of report. (a) The privilege recognized in K.S.A. 60-3333, and amendments thereto, does not apply to the extent that the privilege is expressly waived in writing by the person who owns or operates the facility at which the environmental audit was conducted and who prepared or caused to be prepared the environmental audit report.

(b) The environmental audit report and information generated by the audit may be disclosed to any person employed by the owner or operator of the audited facility, any legal representative of the owner or operator or any independent contractor retained by the owner or operator to address an issue or issues raised by the audit, without waiving the privilege recognized in K.S.A. 60-3333, and amendments thereto.

(c) Disclosure of the environmental audit report or any information generated by the audit under the following circumstances shall not waive the privilege recognized in K.S.A. 60-3333, and amendments thereto:

(1) Disclosure under the terms of an agreement which expressly provides that the information provided be kept confidential between the owner or operator of the facility audited and a potential purchaser of the operation or facility; or

(2) disclosure under the terms of a confidentiality agreement between governmental officials and the owner or operator of the facility audited, which expressly provides that the information provided be kept confidential. Nothing in this act shall prohibit the division of post audit from having access during an audit approved by the legislative post audit committee to all environmental audit report documents in the custody of a governmental agency.

(d) In a civil or administrative proceeding, a court or administrative tribunal of record shall require disclosure of material for which the privilege recognized in K.S.A. 60-3333, and amendments thereto, is asserted, after in camera review consistent with the code of civil procedure, if such court or administrative tribunal determines that:

(1) The privilege is asserted for a fraudulent purpose;

(2) the party asserting the privilege has not implemented a management system to assure compliance with environmental laws. Depending on the nature of the facility including its size, its financial resources and assets and the environmental risks posed by its operations, and based on a qualitative assessment of the totality of circumstances, a management system shall be deemed to satisfy the requirements of this act if it contains the following primary characteristics:

(A) A system that covers all parts of the facility's operations regulated under one or more environmental laws;

(B) a system that regularly takes steps to prevent and remedy noncompliance;

(C) a system that has the support of senior management;

(D) the facility owner or operator implements a system that has policies, standards and procedures that highlight the importance of assuring compliance with all environmental laws;

(E) the facility owner or operator's policies, standards and procedures are communicated effectively to all in the facility whose activities could affect compliance achievement;

(F) specific individuals within both high-level and plant- or operation-level management are assigned responsibility to oversee compliance with such standards and procedures;

(G) the facility owner or operator undertakes regular review of the status of compliance, including routine evaluation and periodic auditing of day-to-day monitoring efforts, to evaluate, detect, prevent and remedy noncompliance;

(H) the facility owner or operator has a reporting system which employees can use to report unlawful conduct within the organization without fear of retribution; and

(I) the facility's standards and procedures to ensure compliance are enforced through appropriate employee performance, evaluation and disciplinary mechanisms;

(3) the material is not subject to the privilege as provided in K.S.A. 60-3336, and amendments thereto;

(4) even if subject to the privilege, the material shows evidence of noncompliance with the environmental laws, and appropriate efforts to achieve compliance with such laws were not promptly initiated and pursued with reasonable diligence upon discovery of noncompliance;

(5) the environmental audit report was prepared to avoid disclosure of information in an investigative, administrative, criminal or civil proceeding that was underway or imminent or for which the facility owner or operator had been provided written notification that an investigation into a specific violation had been initiated;

(6) all or part of the environmental audit report shows evidence of substantial actual personal injury, which information is not otherwise available; or

(7) all or part of the environmental audit report shows an imminent and substantial endangerment to the public health or the environment.

(e) A person seeking disclosure of an environmental audit report has the burden of proving that the privilege does not exist under this section.

(f) A person seeking disclosure of an environmental audit report may review the report, but such review does not waive or make the administrative or civil evidentiary privilege inapplicable to the report.

(g) Environmental audit reports shall be returned to the facility's owner or operator upon completion of the review of the report.

History: L. 1995, ch. 204, § 3; L. 2006, ch. 30, § 4; July 1.



60-3336 Same; information not subject to privilege; agreement to conduct environmental audit; disclosure of environmental audit report.

60-3336. Same; information not subject to privilege; agreement to conduct environmental audit; disclosure of environmental audit report. (a) The privilege recognized in K.S.A. 60-3333 shall not extend to:

(1) Documents, communications, data, reports or other information required to be collected, developed, maintained or reported to a regulatory agency pursuant to federal, state or local statute, ordinance, resolution, rule and regulation, permit, approval or order;

(2) information obtained by observation, sampling or monitoring by any regulatory agency or its authorized designee;

(3) information obtained from a source not involved in the preparation of the environmental audit report;

(4) information that existed before the initiation and independent of the environmental audit;

(5) information prepared after the completion and independent of the environmental audit; or

(6) any information, not otherwise privileged, that is developed or maintained in the course of regularly conducted business activity or regular practice.

(b) This section does not limit the right of a person to agree to conduct an environmental audit and disclose an environmental audit report.

History: L. 1995, ch. 204, § 5; L. 2006, ch. 30, § 5; July 1.



60-3337 Statutory and common-law privileges not affected.

60-3337. Statutory and common-law privileges not affected. Nothing in this act shall limit, waive or abrogate the scope or nature of any statutory or common-law privilege, including but not limited to the work-product doctrine and the attorney-client privilege.

History: L. 1995, ch. 204, § 6; July 1.



60-3338 Rebuttable presumption of immunity for voluntary disclosure of environmental law violation, when; burden of proof; authority to require action or seek relief; immunity; limitations; good faith effort to voluntarily disclose violation; abrogation.

60-3338. Rebuttable presumption of immunity for voluntary disclosure of environmental law violation, when; burden of proof; authority to require action or seek relief; immunity; limitations; good faith effort to voluntarily disclose violation; abrogation. (a) If any facility owner or operator makes a voluntary disclosure of a violation of environmental laws, there shall be a rebuttable presumption that the facility owner or operator is immune from any administrative or civil penalties for the violation disclosed if the disclosure is one:

(1) Made promptly after knowledge of the information disclosed is obtained by the facility owner or operator;

(2) made to an agency having regulatory authority with regard to the violation disclosed before there is notice of a citizen suit or a legal complaint by a third party;

(3) arising out of an environmental audit and is related to privileged information as provided in K.S.A. 60-3334, and amendments thereto;

(4) for which the facility owner or operator making the disclosure initiates action in a reasonable and diligent manner to resolve the violations identified in the disclosure; and

(5) in which the facility owner or operator  making the disclosure cooperates with the appropriate agency in connection with investigation of the issues identified in the disclosure.

(b) A disclosure is not voluntary for purposes of this section if it is required by environmental law to be reported to a regulatory authority.

(c) The presumption recognized in subsection (a) may be rebutted and penalties may be imposed under state law if it is established that:

(1) The disclosure was not voluntary within the meaning of this section;

(2) the violation was committed intentionally and willfully by the facility owner or operator making the disclosure;

(3) the facility owner or operator did not fully correct the violation in a reasonable time; or

(4) the violation caused serious actual harm or an imminent and substantial endangerment to public health or the environment.

(d) In any enforcement action brought against a facility owner or operator regarding a violation for which the facility owner or operator claims to have made a voluntary disclosure within the meaning of this section, the burden of proof concerning voluntariness of the disclosure shall be allocated as follows:

(1) The facility owner or operator making the voluntary disclosure claim shall have the burden of establishing a prima facie case that the disclosure was voluntary within the meaning of this section; and

(2) once a prima facie case of voluntary disclosure is established, the opposing party shall have the burden of rebutting the presumption recognized in subsection (a) by a preponderance of the evidence.

(e) Except as provided in this section, this section does not impair the authority of the appropriate regulatory agency to require technical or remedial action or to seek injunctive relief.

(f) Immunity provided under this section from administrative or civil penalties does not apply under any of the following circumstances:

(1) If a facility owner or operator has been found in a civil, criminal or administrative proceeding to have committed violations in this state that constitute a pattern of continuous or repeated violations of environmental law that were due to separate and distinct events giving rise to the violations within the three-year period prior to the date of disclosure.

(2) If a violation of an environmental law, administrative order or judicial decree results in a substantial economic benefit to the violator.

(g) In cases where the conditions of a voluntary disclosure are not met, but a good faith effort was made to voluntarily disclose and resolve a violation detected in an environmental audit, the state regulatory authorities shall consider the nature and extent of any good faith effort in deciding the appropriate enforcement response and shall consider reducing any administrative or civil penalties based on mitigating factors showing that one or more of the conditions for voluntary disclosure have been met.

(h) The immunity provided by this section does not abrogate the responsibility of a person as provided by applicable law to report a violation, to correct the violation, conduct necessary remediation or respond to third-party actions.

History: L. 1995, ch. 204, § 7; L. 2006, ch. 30, § 6; July 1.



60-3339 Compliance with act shall be considered by tribunal in determining penalties.

60-3339. Compliance with act shall be considered by tribunal in determining penalties. If a facility owner or operator has implemented an environmental management system, consistent with the primary characteristics prescribed by subsection (d)(2) of K.S.A. 60-3334, and amendments thereto, a court or administrative tribunal which finds a violation of such laws, or extension of such laws, shall give consideration to that fact in determining whether to impose administrative or civil penalties and in determining the severity of any penalties imposed.

History: L. 1995, ch. 204, § 8; L. 2006, ch. 30, § 7; July 1.



60-3351 Insurance compliance self-evaluative privilege.

60-3351. Insurance compliance self-evaluative privilege. (a) Except as provided in K.S.A. 60-3352 and 60-3353, and amendments thereto, an insurance compliance self-evaluative audit document is privileged information and is not discoverable, or admissible as evidence in any legal action in any civil, criminal or administrative proceeding. The privilege created herein is a matter of substantive law of this state and is not merely a procedural matter governing civil or criminal procedures in the courts of this state.

(b) If any insurance company, person, or entity performs or directs the performance of an insurance compliance audit, an officer, employee or agent involved with the insurance compliance audit, or any consultant who is hired for the purpose of performing the insurance compliance audit, may not be examined in any civil, criminal or administrative proceeding as to the insurance compliance audit or any insurance compliance self-evaluative audit document, as defined in this section. This subsection (b) shall not apply if the privilege set forth in subsection (a) of this section is determined under K.S.A. 60-3352 and 60-3353, and amendments thereto, not to apply.

(c) Any insurance company may voluntarily submit, in connection with any examination conducted under chapter 40 of the Kansas Statutes Annotated, and amendments thereto, an insurance compliance self-evaluative audit document to the commissioner as a confidential document in the same manner as provided in chapter 40 of the Kansas Statutes Annotated, and amendments thereto, for documents required to be provided to the commissioner in the course of an examination by the commissioner without waiving the privilege set forth in this section to which the insurance company would otherwise be entitled. Any provision in chapter 40 of the Kansas Statutes Annotated, and amendments thereto, permitting the commissioner to make confidential documents public or to grant the national association of insurance commissioners access to confidential documents shall not apply to the insurance compliance self-evaluative audit document voluntarily submitted by an insurance company. To the extent that the commissioner has the authority to compel the disclosure of an insurance compliance self-evaluative audit document under other provisions of applicable law, any such report furnished to the commissioner shall not be provided to any other persons or entities and shall be accorded the same confidentiality and other protections as provided above for voluntarily submitted documents. Any use of an insurance compliance self-evaluative audit document furnished as a result of a request of the commissioner under a claim of authority to compel disclosure shall be limited to determining whether or not any disclosed defects in an insurer's policies and procedures or inappropriate treatment of customers has been remedied or that an appropriate plan for their remedy is in place.

(1) Any insurance company's insurance compliance self-evaluative audit document submitted to the commissioner shall remain subject to all applicable statutory or common law privileges including, but not limited to, the work product doctrine, attorney-client privilege, or the subsequent remedial measures exclusion.

(2) Any compliance self-evaluative audit document so submitted and in the possession of the commissioner shall remain the property of the insurance company and shall not be subject to any disclosure or production under the Kansas open records act.

(d) Disclosure of an insurance compliance self-evaluative audit document to a governmental agency, whether voluntary or pursuant to compulsion of law, shall not constitute a waiver of the privilege set forth in subsection (a) with respect to any other persons or any other governmental agencies. Nothing in this act shall prohibit the division of post audit from having access to all insurance compliance self-evaluative audit documents in the custody of the commissioner.

History: L. 2005, ch. 148, § 1; L. 2010, ch. 112, § 5; L. 2015, ch. 6, § 2; July 1.



60-3352 Same; in camera review; effect on admissibility of documents.

60-3352. Same; in camera review; effect on admissibility of documents. (a) The privilege set forth in K.S.A. 60-3351, and amendments thereto, shall not apply if, after an in camera review consistent with the code of civil procedure, a court or administrative tribunal of record determines:

(1) The insurance compliance self-evaluative audit document shows evidence of noncompliance with applicable laws and regulations and appropriate efforts to achieve compliance with such laws and regulations were not promptly initiated and pursued with reasonable diligence upon discovery of noncompliance; or

(2) to the extent that it is expressly waived by the insurance company that prepared or caused to be prepared the insurance compliance self-evaluative audit document; or

(3) the privilege is asserted for a fraudulent purpose; or

(4) the material is not subject to the privilege.

(b) In a criminal proceeding, after an in camera review, a court may  require disclosure of material for which the privilege described in K.S.A. 60-3351, and amendments thereto, is asserted, if the court determines one of the following:

(1) The privilege is asserted for a fraudulent purpose;

(2) the material is not subject to the privilege; or

(3) the material contains evidence relevant to commission of a criminal offense under chapter 40 of Kansas Statutes Annotated, and amendments thereto, and all three of the following factors are present:

(A) The commissioner, attorney general, or a county or district attorney, has a compelling need for the information;

(B) the information is not otherwise available; and

(C) the commissioner, attorney general, or a county or district attorney is unable to obtain the substantial equivalent of the information by any other means without incurring unreasonable cost and delay.

History: L. 2005, ch. 148, § 2; July 1.



60-3353 Same; in camera review; procedure.

60-3353. Same; in camera review; procedure. (a) Within 30 days after the commissioner, attorney general, or a county or district attorney serves on an insurance company a written request by certified mail for disclosure of an insurance compliance self-evaluative audit document under this subsection, the insurance company that prepared or caused the document to be prepared may file with the appropriate court a petition requesting an in camera hearing on whether the insurance compliance self-evaluative audit document or portions of the document are privileged under this act or subject to disclosure. The court has jurisdiction over a petition filed by any insurance company under this section requesting an in camera hearing on whether the insurance compliance self-evaluative audit document or portions of the document are privileged or subject to disclosure.  Failure by the insurance company to file a petition waives the privilege for this request only.

(b) Any insurance company asserting the insurance compliance self-evaluative privilege in response to a request for disclosure under this subsection shall include in its request for an in camera hearing all of the information set forth in subsection (e) of this section.

(c) Upon the filing of a petition under this section, the court shall issue an order scheduling, within 45 days after the filing of the petition, an in camera hearing to determine whether the insurance compliance self-evaluative audit document or portions of the document are privileged under this act or subject to disclosure.

(d) After an in camera review, the court may require disclosure of material for which the privilege in K.S.A. 60-3351, and amendments thereto, is asserted if the court determines, based upon its in camera review, that any one of the conditions set forth in paragraphs (1) and (2) of subsection (b) of K.S.A. 60-3352, and amendments thereto, is applicable as to a civil or administrative proceeding or that any one of the conditions set forth in paragraphs (1) through (3) of subsection (c) of K.S.A. 60-3352 and amendments thereto, is applicable as to a criminal proceeding.  Upon making such a determination, the court may only compel the disclosure of those portions of an insurance compliance self-evaluative audit document relevant to issues in dispute in the underlying proceeding.  Any compelled disclosure will not be considered to be a public document or be deemed to be a waiver of the privilege for any other civil, criminal or administrative proceeding. A party unsuccessfully opposing disclosure may apply to the court for an appropriate order protecting the document from further disclosure.

(e) At the time of filing any objection to the disclosure, any insurance company asserting the insurance compliance self-evaluative privilege in response to a request for disclosure under this section shall provide to the commissioner, attorney general, or a county or district attorney, all of the following information:

(1) The date of the insurance compliance self-evaluative audit document.

(2) The identity of the entity conducting the audit.

(3) The general nature of the activities covered by the insurance compliance audit.

(4) An identification of the portions of the insurance compliance self-evaluative audit document for which the privilege is being asserted.

History: L. 2005, ch. 148, § 3; July 1.



60-3354 Same; assertion of privilege; burden of proof.

60-3354. Same; assertion of privilege; burden of proof. (a) Any insurance company asserting the insurance compliance self-evaluative privilege set forth in K.S.A. 60-3351, and amendments thereto, has the burden of demonstrating the applicability of the privilege.  Once any insurance company has established the applicability of the privilege, the party seeking disclosure under paragraph (1) of subsection (b) of K.S.A. 60-3352, and amendments thereto, has the burden of proving that the privilege is asserted for a fraudulent purpose. The commissioner, attorney general, or a county or district attorney seeking disclosure under subsection (c) of K.S.A. 60-3352, and amendments thereto, has the burden of proving the elements set forth in subsection (c) of K.S.A. 60-3352 and amendments thereto.

(b) The parties may at any time stipulate in proceedings under K.S.A. 60-3352 or 60-3353, and amendments thereto, to entry of an order directing that specific information contained in an insurance compliance self-evaluative audit document is or is not subject to the privilege provided under K.S.A. 60-3351 and amendments thereto.  Any such stipulation may be limited to the instant proceeding and, absent specific language to the contrary, shall not be applicable to any other proceeding.

History: L. 2005, ch. 148, § 4; July 1.



60-3355 Same; affect on certain information and documents.

60-3355. Same; affect on certain information and documents. The privilege set forth in K.S.A. 60-3351, and amendments thereto, shall not affect any other privilege and shall not extend to any of the following:

(a) Documents, communications, data, reports or other information collected, developed, maintained or reported to a regulatory agency pursuant to chapter 40 of Kansas Statutes Annotated, and amendments thereto, or other provisions of federal or state law;

(b) information obtained by observation or monitoring by any regulatory agency; or

(c) information obtained from a source independent of the insurance compliance audit.

History: L. 2005, ch. 148, § 5; July 1.



60-3356 Same; definitions.

60-3356. Same; definitions. As used in this act, the following words and phrases shall have the meaning ascribed to them in this section: (a) "Commissioner" means the commissioner of insurance or the commissioner's authorized designee.

(b) "Insurance company" or "insurer" shall have the meaning ascribed to the term insurer in K.S.A. 40-112 and amendments thereto.

(c) "Insurance compliance audit" means a voluntary, internal evaluation, review, assessment, audit or investigation for the purpose of identifying or preventing noncompliance with, or promoting compliance with laws, regulations, orders, or industry or professional standards, which is conducted by or on behalf of any insurance company licensed or regulated under the Kansas insurance code, or which involves an activity regulated under the Kansas insurance code. Once initiated an audit shall be completed within a reasonable period of time. Nothing in this section shall be construed to authorize uninterrupted or continuous auditing.

(d) "Insurance compliance self-evaluative audit document" means any document prepared as a result of or in connection with an insurance compliance audit.  An insurance compliance self-evaluative audit document may include:

(1) A written response to the findings of an insurance compliance audit.

(2) Any supporting information is collected or developed for the primary purpose and in the course of an insurance compliance audit including, but is not limited to, field notes and records of observations, findings, opinions, suggestions, conclusions, drafts, memoranda, drawings, photographs, exhibits, computer-generated or electronically recorded information, phone records, maps, charts, graphs and surveys.

(3) Any of the following:

(A) An insurance compliance audit report prepared by an auditor, who may be an employee of the insurance company or an independent contractor, which may include the scope of the audit, the information gained in the audit, and conclusions and recommendations, with exhibits and appendices;

(B) memoranda and documents analyzing portions or all of the insurance compliance audit report and discussing potential implementation issues;

(C) an implementation plan that addresses correcting past noncompliance, improving current compliance, and preventing future noncompliance; or

(D) analytic data generated in the course of conducting the insurance compliance audit.

(e) Presiding officer shall have the meaning ascribed to it in K.S.A. 77-514 and amendments thereto.

History: L. 2005, ch. 148, § 6; July 1.



60-3357 Same; applicability.

60-3357. Same; applicability. The insurance compliance self-evaluative privilege created by this act shall apply to all litigation or administrative proceedings pending on the effective date of this act.

History: L. 2005, ch. 148, § 7; July 1.



60-3358 Same; affect on other privileges.

60-3358. Same; affect on other privileges. No provision of this act nor the release of any self-evaluative audit document hereunder shall limit, waive, or abrogate the scope or nature of any statutory or common law privilege including, but not limited to, the work product doctrine, the attorney-client privilege, or the subsequent remedial measures exclusion.

History: L. 2005, ch. 148, § 8; July 1.






Article 34 PROFESSIONAL LIABILITY ACTIONS

60-3404 Expiration of act.

60-3404. Expiration of act. (a) The provisions of K.S.A. 1985 Supp. 60-3401 through 60-3403 shall expire on July 1, 1989.

(b) This act shall be part of and supplemental to the code of civil procedure.

History: L. 1985, ch. 197, § 4; July 1.



60-3405 Findings and purpose.

60-3405. Findings and purpose. Substantial increases in costs of professional liability insurance for health care providers have created a crisis of availability and affordability. This situation poses a serious threat to the continued availability and quality of health care in Kansas. In the interest of the public health and welfare, new measures are required to assure that affordable professional liability insurance will be available to Kansas health care providers, to assure that injured parties receive adequate compensation for their injuries, and to maintain the quality of health care in Kansas.

History: L. 1986, ch. 229, § 1; July 1.



60-3406 Definitions.

60-3406. Definitions. As used in K.S.A. 60-3406 through 60-3410 and amendments thereto:

(a) The words and phrases defined by K.S.A. 60-3401 and amendments thereto shall have the meanings provided by that section.

(b) "Current economic loss" means costs of medical care and related benefits, lost wages and other economic losses incurred prior to the verdict.

(c) "Future economic loss" means costs of medical care and related benefits, lost wages, loss of earning capacity or other economic losses to be incurred after the verdict.

(d) "Medical care and related benefits" means reasonable expenses of necessary medical care, hospitalization and treatment required due to the negligent rendering of or failure to render professional services by the liable health care provider.

History: L. 1986, ch. 229, § 12; L. 1987, ch. 224, § 3; July 1.



60-3408 Verdict; period for payment for future losses.

60-3408. Verdict; period for payment for future losses. In every medical malpractice liability action in which the verdict awards damages for future economic losses, the verdict shall specify the period of time over which payment for such losses will be needed.

History: L. 1986, ch. 229, § 14; L. 1987, ch. 224, § 4; July 1.



60-3410 Application of 60-3406 through 60-3408.

60-3410. Application of 60-3406 through 60-3408. The provisions of K.S.A. 60-3406 through 60-3408 and amendments thereto shall apply only to medical malpractice liability actions which are based on causes of action accruing on or after July 1, 1986.

History: L. 1986, ch. 229, § 16; L. 1989, ch. 143, § 8; July 1.



60-3412 Expert witnesses, qualifications.

60-3412. Expert witnesses, qualifications. In any medical malpractice liability action, as defined in K.S.A. 60-3401 and amendments thereto, in which the standard of care given by a practitioner of the healing arts is at issue, no person shall qualify as an expert witness on such issue unless at least 50% of such person's professional time within the two-year period preceding the incident giving rise to the action is devoted to actual clinical practice in the same profession in which the defendant is licensed.

History: L. 1986, ch. 229, § 17; July 1.



60-3413 Settlement conference.

60-3413. Settlement conference. (a) In any medical malpractice liability action, as defined by K.S.A. 60-3401 and amendments thereto, the court shall require a settlement conference to be held not less than 30 days before trial.

(b) The settlement conference shall be conducted by the trial judge or the trial judge's designee.  The attorneys who will conduct the trial, all parties and all persons with authority to settle the claim shall attend the settlement conference unless excused by the court for good cause.

(c) Offers, admissions and statements made in conjunction with or during the settlement conference shall not be admissible at trial or in any subsequent action.

History: L. 1986, ch. 229, § 18; July 1.



60-3414 Severability.

60-3414. Severability. If any provisions of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or application and, to this end, the provisions of this act are severable.

History: L. 1986, ch. 229, § 51; July 1.






Article 35 PROFESSIONAL MALPRACTICE LIABILITY SCREENING PANELS

60-3501 Definitions.

60-3501. Definitions. As used in K.S.A. 60-3501 through 60-3509:

(a) "Professional licensee" means any person licensed to practice a profession which a professional corporation is authorized to practice but does not include any health care provider as defined by K.S.A. 40-3401, and amendments thereto.

(b) "Professional malpractice liability action" means any action for damages arising out of the rendering of or failure to render services by a professional licensee.

History: L. 1987, ch. 214, § 1; July 1.



60-3502 Convening of screening panel; selection of members; list of professional licensees maintained by state agency.

60-3502. Convening of screening panel; selection of members; list of professional licensees maintained by state agency. (a) If a professional malpractice liability action is filed in a district court of this state and one of the parties to the action requests, by filing a memorandum with the court, that a professional malpractice screening panel be convened, the judge of the district court shall convene a professional malpractice screening panel, hereafter referred to as the screening panel. If a claim for damages arising out of the rendering of or failure to render services by a professional licensee has not been formalized by the filing of a petition, any party affected by such claim may request, by filing a memorandum with the court, that a screening panel be convened and, if such request is made, the judge of the district court shall convene a screening panel. If a petition or claim is filed naming more than one defendant or more than one person against whom a claim is being made, each defendant or person is entitled to request a separate screening panel.

(b) The membership of the screening panel shall be selected as follows: (1) A person licensed in the same profession as the defendant or person against whom the claim is filed, designated by the defendant or by the person against whom the claim is made if no petition has been filed; (2) a person licensed in the same profession as the defendant or person against whom the claim is filed, designated by the plaintiff or by the claimant if no petition has been filed; (3) a person licensed in the same profession as the defendant or person against whom the claim is filed, selected jointly by the plaintiff and the defendant or by the claimant and the person against whom the claim is made, if no petition has been filed; and (4) an attorney selected by the judge of the district court from a list of attorneys maintained by the judge of the district court for such purpose. Such attorney shall be a nonvoting member of the screening panel but shall act as chairperson of the screening panel.

(c) The state agency which licenses, registers, certifies or otherwise is responsible for the practice of any group of professional licensees shall maintain and make available to the parties to the proceeding a current list of professional licensees who are willing and available to serve on the screening panel. The persons appointed shall constitute the screening panel for the particular professional malpractice claim to be heard.

History: L. 1987, ch. 214, § 2; L. 1999, ch. 57, § 55; L. 2008, ch. 80, § 1; L. 2012, ch. 67, § 1; July 1.



60-3503 Same; notice to parties; designation or selection of professional licensee.

60-3503. Same; notice to parties; designation or selection of professional licensee. The district judge shall notify the parties to the action that a screening panel has been convened. The plaintiff or claimant and the defendant or respondent shall each designate a person licensed in the same profession as the defendant or respondent within 21 days of such party's receipt of notice of the convening of the screening panel. The parties shall jointly designate a person licensed in the same profession as the defendant or respondent within 14 days after the individual designations have been made. If the parties are unable to jointly select a professional licensee within such 14 days, the judge of the district court shall select such professional licensee.

History: L. 1987, ch. 214, § 3; L. 1999, ch. 57, § 56; L. 2008, ch. 80, § 2; L. 2010, ch. 135, § 190; L. 2012, ch. 67, § 2; July 1.



60-3504 Organization and conduct of meetings; rules by supreme court.

60-3504. Organization and conduct of meetings; rules by supreme court. The screening panel shall convene with notice in writing to all parties and their counsel and shall decide, after consideration of any records or evidence available and the contentions of the parties, whether there was a departure from the standard practice of the profession involved and whether a causal relationship existed between the damages suffered by the claimant and any such departure.  The screening panel shall give notice, organize and conduct its meetings in accordance with rules of procedure adopted by the supreme court of Kansas to govern notice, organization and conduct of such meetings, except strict adherence of the rules of procedure and evidence applicable in civil cases shall not be required.  All meetings of the screening panel shall be held in camera.

History: L. 1987, ch. 214, § 4; July 1.



60-3505 Recommendations on issue; concurring and dissenting opinions; notice to parties; copy of opinion to judge; admissibility of screening panel report and subpoena of panel members in subsequent legal proceedings.

60-3505. Recommendations on issue; concurring and dissenting opinions; notice to parties; copy of opinion to judge; admissibility of screening panel report and subpoena of panel members in subsequent legal proceedings. (a) Within 180 days after the screening panel is commenced, such panel shall make written recommendations on the issue of whether the professional licensee departed from the standard of conduct in a way which caused the plaintiff or claimant damage. A concurring or dissenting member of the screening panel may file a written concurring or dissenting opinion. All written opinions shall be supported by corroborating references to published literature and other relevant documents.

(b) The screening panel shall notify all parties when its determination is to be handed down, and, within seven days of its decision, shall provide a copy of its opinion and any concurring or dissenting opinion to each party and each attorney of record and to the judge of the district court.

(c) The written report of the screening panel shall be admissible in any subsequent legal proceeding, and either party may subpoena any and all members of the panel as witnesses for examination relating to the issues at trial.

History: L. 1987, ch. 214, § 5; L. 1999, ch. 57, § 57; L. 2001, ch. 6, § 1; L. 2008, ch. 80, § 3; L. 2012, ch. 67, § 3; July 1.



60-3506 Party may file action upon rejecting panel's determination.

60-3506. Party may file action upon rejecting panel's determination. If one or more of the parties rejects the final determination of the screening panel, the plaintiff may proceed with the action in the district court.

History: L. 1987, ch. 214, § 6; July 1.



60-3507 Immunity of members from damages.

60-3507. Immunity of members from damages. No member of the screening panel shall be subject to a civil action for damages as a result of any action taken or recommendation made by such member acting without malice and in good faith within the scope of such member's official capacity as a member of the screening panel.

History: L. 1987, ch. 214, § 7; July 1.



60-3508 Compensation and expenses of professional licensee members; payment by parties.

60-3508. Compensation and expenses of professional licensee members; payment by parties. (a) Each professional licensee member of the screening panel shall be paid a total of $500 for all work performed as a member of the panel exclusive of time involved if called as a witness to testify in court and, in addition thereto, reasonable travel expense. The chairperson of the panel shall be paid a total of $750 for all work performed as a member of the panel exclusive of time involved if called as a witness to testify in court and, in addition thereto, reasonable travel expenses. The chairperson shall keep an accurate record of the time and expenses of all the members of the panel, and the record shall be submitted to the parties for payment with the panel's report.

(b) Costs of the panel including travel expenses and other expenses of the review shall be paid by the side in whose favor the majority opinion is written. If the panel is unable to make a recommendation, each side shall pay 1/2 the costs. Items which may be included in the taxation of costs shall be those items enumerated by K.S.A. 60-2003, and amendments thereto.

History: L. 1987, ch. 214, § 8; L. 1991, ch. 175, § 1; L. 2008, ch. 80, § 4; July 1.



60-3509 Tolling of statute of limitations.

60-3509. Tolling of statute of limitations. In those cases before a screening panel which have not been formalized by filing a petition in a court of law, the filing of a memorandum requesting the convening of a screening panel shall toll any applicable statute of limitations and such statute of limitations shall remain tolled until 30 days after the screening panel has issued its written recommendations.

History: L. 1987, ch. 214, § 9; July 1.






Article 36 IMMUNITY FROM LIABILITY FOR VOLUNTEERS

60-3601 Immunity from liability for volunteers of certain nonprofit organizations, limitations.

60-3601. Immunity from liability for volunteers of certain nonprofit organizations, limitations. (a) As used in this section:

(1) "Nonprofit organization" means those nonprofit organizations exempt from federal income tax pursuant to section 501(c) of the Internal Revenue Code of 1986, as in effect on the effective date of this act.

(2) "Compensation" does not include actual and necessary expenses that are incurred by a volunteer in connection with the services that the volunteer performs for a nonprofit organization and that are reimbursed to the volunteer or otherwise paid.

(3) "Volunteer" means an officer, director, trustee or other person who performs services for a nonprofit organization but does not receive compensation, either directly or indirectly, for those services. Volunteer does not include a person who delivers health care services to patients in a medical care facility as defined in K.S.A. 65-425, and amendments thereto.

(b) If a nonprofit organization carries general liability insurance coverage, a volunteer of such organization shall not be liable for damages in a civil action for acts or  omissions as such volunteer unless: (1) Such conduct constitutes willful or wanton misconduct or intentionally tortious conduct; or (2) such volunteer is required to be insured by law or is otherwise insured against such acts or omissions but, in such case, liability shall be only to the extent of the insurance coverage.

(c) If a nonprofit organization carries general liability insurance coverage, a volunteer of such organization shall not be liable for damages in a civil action for the actions or omissions of any of the officers, directors, trustees, employees or other volunteers of the nonprofit organization unless: (1) The volunteer authorizes, approves, ratifies or otherwise actively participates in the action or omission and the action or omission constitutes willful or wanton misconduct or intentionally tortious conduct; or (2) such volunteer is  required to be insured by law or is otherwise insured against such acts or omissions but, in such case, liability shall be only to the extent of the insurance coverage.

(d) Nothing in this section shall be construed to affect the liability of a nonprofit organization for damages caused by the negligent or wrongful act or omission of its volunteer and a volunteer's negligence or wrongful act or omission, when acting as a volunteer, shall be imputed to the nonprofit organization for the purpose of apportioning liability for damages to a third party pursuant to K.S.A. 60-258a, and amendments thereto.

(e) The provisions of this act shall apply only to causes of action accruing on or after July 1, 1987.

History: L. 1987, ch. 215, § 1; L. 1988, ch. 223, § 1; April 28.



60-3606 Definitions.

60-3606. Definitions. As used in this act: (a) "Athletic official" means a person who administers the rules of a game or sport; and

(b) "officiating" means a discretionary act or judgment by an athletic official arising out of and in the course of the game or contest.

History: L. 1989, ch. 176, § 1; July 1.



60-3607 Immunity from liability for athletic officials in the course of officiating.

60-3607. Immunity from liability for athletic officials in the course of officiating. (a) An athletic official shall not be liable for damages in a civil action for ordinary negligence for the actions or omissions arising out of and in the course of officiating at an interscholastic, intercollegiate or any other amateur athletic contest being conducted by a nonprofit organization, educational institution or governmental entity. Nothing in this act shall be deemed to grant immunity to any athletic official causing damages by willful or wanton misconduct or intentionally tortious conduct.

(b) Nothing in this section shall be construed to affect the liability of a nonprofit organization, educational institution or governmental entity for damages caused by the negligent or wrongful act or omission of such athletic official and an athletic official's negligence or wrongful act or omission, when acting as an athletic official, shall be imputed to the nonprofit organization, educational institution or governmental entity for the purpose of apportioning liability for damages to a third party pursuant to K.S.A. 60-258a and amendments thereto.

History: L. 1989, ch. 176, § 2; July 1.



60-3611 Immunity from liability for volunteers of certain nonprofit homeowners organizations; limitations.

60-3611. Immunity from liability for volunteers of certain nonprofit homeowners organizations; limitations. (a) As used in this section:

(1) "Nonprofit homeowners organization" means those nonprofit organizations exempt from federal income tax pursuant to section 528 of the internal revenue code of 1986, as in effect on the effective date of this act.

(2) "Compensation" does not include actual and necessary expenses that are incurred by a volunteer in connection with the services that the volunteer performs for a nonprofit homeowners organization and that are reimbursed to the volunteer or otherwise paid.

(3) "Volunteer" means an officer, director, trustee or other person who performs services for a nonprofit homeowners organization but does not receive compensation, either directly or indirectly, for those services.

(b) A volunteer of a nonprofit homeowners organization shall not be liable for damages in a civil action for acts or omissions as such volunteer unless: (1) Such conduct constitutes willful or wanton misconduct or intentionally tortious conduct; or (2) such volunteer is required to be insured by law or is otherwise insured against such acts or omissions but, in such case, liability shall be only to the extent of the insurance coverage.

(c) A volunteer of a nonprofit homeowners organization shall not be liable for damages in a civil action for the actions or omissions of any of the officers, directors, trustees, employees or other volunteers of the nonprofit organization unless: (1) The volunteer authorizes, approves, ratifies or otherwise actively participates in the action or omission and the action or omission constitutes willful or wanton misconduct or intentionally tortious conduct; or (2) such volunteer is required to be insured by law or is otherwise insured against such acts or omissions but, in such case, liability shall be only to the extent of the insurance coverage.

(d) Nothing in this section shall be construed to affect the liability of a nonprofit homeowners organization for damages caused by the negligent or wrongful act or omission of its volunteer and a volunteer's negligence or wrongful act or omission, when acting as a volunteer, shall be imputed to the nonprofit homeowners organization for the purpose of apportioning liability for damages to a third party pursuant to K.S.A. 60-258a, and amendments thereto.

(e) The provisions of this section shall apply only to causes of action accruing on or after July 1, 1996.

History: L. 1996, ch. 115, § 1; July 1.



60-3614 Immunity from liability for offenders performing community service work; limitations.

60-3614. Immunity from liability for offenders performing community service work; limitations. (a) If an adult offender or juvenile offender has been sentenced to perform community service work by the court, and such offender is performing such services for a governmental entity, private not-for-profit corporation, or charitable or social service organization, such governmental entity, private not-for-profit corporation, or charitable or social service organization or any employee or volunteer of such entities shall not be liable for damages in a civil action for injuries suffered by such offender or for acts or omissions by such offender unless such governmental entity, private not-for-profit corporation, or charitable or social service organization or any employees or volunteers of such entities actions constitute willful or wanton misconduct or intentionally tortious conduct. The provisions of this section shall not apply to damages arising from the operation of a motor vehicle as defined by K.S.A. 40-3103, and amendments thereto.

(b) As used in this section, "community service work" means public or community service performed by a person (1) as a result of a contract of diversion or immediate intervention entered into by such person as authorized by law, (2) pursuant to the assignment of such person by a court to a community corrections program, (3) as a result of suspension of sentence or as a condition of probation pursuant to court order, (4) in lieu of a fine imposed by court order or (5) as a condition of placement ordered by a court pursuant to K.S.A. 2015 Supp. 38-2361, and amendments thereto.

History: L. 2005, ch. 139, § 1; L. 2006, ch. 169, § 139; Jan. 1, 2007.






Article 37 PUNITIVE AND EXEMPLARY DAMAGES

60-3701 Punitive and exemplary damages; separate proceeding for determination of amount; considerations; limitations; maximum amount of award; application limited.

60-3701. Punitive and exemplary damages; separate proceeding for determination of amount; considerations; limitations; maximum amount of award; application limited. (a) In any civil action in which exemplary or punitive damages are recoverable, the trier of fact shall determine, concurrent with all other issues presented, whether such damages shall be allowed. If such damages are allowed, a separate proceeding shall be conducted by the court to determine the amount of such damages to be awarded.

(b) At a proceeding to determine the amount of exemplary or punitive damages to be awarded under this section, the court may consider:

(1) The likelihood at the time of the alleged misconduct that serious harm would arise from the defendant's misconduct;

(2) the degree of the defendant's awareness of that likelihood;

(3) the profitability of the defendant's misconduct;

(4) the duration of the misconduct and any intentional concealment of it;

(5) the attitude and conduct of the defendant upon discovery of the misconduct;

(6) the financial condition of the defendant; and

(7) the total deterrent effect of other damages and punishment imposed upon the defendant as a result of the misconduct, including, but not limited to, compensatory, exemplary  and punitive damage awards to persons in situations similar to those of the claimant and the severity of the criminal penalties to which the defendant has been or may be subjected.

At the conclusion of the proceeding, the court shall determine the amount of exemplary or punitive damages to be awarded and shall enter judgment for that amount.

(c) In any civil action where claims for exemplary or punitive damages are included, the plaintiff shall have the burden of proving, by clear and convincing evidence in the initial phase of the trial, that the defendant acted toward the plaintiff with willful conduct, wanton conduct, fraud or malice.

(d) In no case shall exemplary or punitive damages be assessed pursuant to this section against:

(1) A principal or employer for the acts of an agent or employee unless the questioned conduct was authorized or ratified by a person expressly empowered to do so on behalf of the principal or employer; or

(2) an association, partnership or corporation for the acts of a member, partner or shareholder unless such association, partnership or corporation authorized or ratified the questioned conduct.

(e) Except as provided by subsection (f), no award of exemplary or punitive damages pursuant to this section shall exceed the lesser of:

(1) The annual gross income earned by the defendant, as determined by the court based upon the defendant's highest gross annual income earned for any one of the five years immediately before the act for which such damages are awarded; or

(2) $5 million.

(f) In lieu of the limitation provided by subsection (e), if the court finds that the profitability of the defendant's misconduct exceeds or is expected to exceed the limitation of subsection (e), the limitation on the amount of exemplary or punitive damages which the court may award shall be an amount equal to 1 1/2 times the amount of profit which the defendant gained or is expected to gain as a result of the defendant's misconduct.

(g) The provisions of this section shall not apply to any action governed by another statute establishing or limiting the amount of exemplary or punitive damages, or prescribing procedures for the award of such damages, in such action.

(h) As used in this section the terms defined in K.S.A. 60-3401 and amendments thereto shall have the meaning provided by that statute.

(i) The provisions of this section shall apply only to an action based upon a cause of action accruing on or after July 1, 1987 and before July 1, 1988.

History: L. 1987, ch. 216, § 1; L. 1988, ch. 209, § 2; July 1.



60-3702 Same; trier of fact determines whether damages allowed; separate proceeding for determination of amount; considerations; limitations; maximum amount of award.

60-3702. Same; trier of fact determines whether damages allowed; separate proceeding for determination of amount; considerations; limitations; maximum amount of award. (a) In any civil action in which exemplary or punitive damages are recoverable, the trier of fact shall determine, concurrent with all other issues presented, whether such damages shall be allowed. If such damages are allowed, a separate proceeding shall be conducted by the court to determine the amount of such damages to be awarded.

(b) At a proceeding to determine the amount of exemplary or punitive damages to be awarded under this section, the court may consider:

(1) The likelihood at the time of the alleged misconduct that serious harm would arise from the defendant's misconduct;

(2) the degree of the defendant's awareness of that likelihood;

(3) the profitability of the defendant's misconduct;

(4) the duration of the misconduct and any intentional concealment of it;

(5) the attitude and conduct of the defendant upon discovery of the misconduct;

(6) the financial condition of the defendant; and

(7) the total deterrent effect of other damages and punishment imposed upon the defendant as a result of the misconduct, including, but not limited to, compensatory, exemplary  and punitive damage awards to persons in situations similar to those of the claimant and the severity of the criminal penalties to which the defendant has been or may be subjected.

At the conclusion of the proceeding, the court shall determine the amount of exemplary or punitive damages to be awarded and shall enter judgment for that amount.

(c) In any civil action where claims for exemplary or punitive damages are included, the plaintiff shall have the burden of proving, by clear and convincing evidence in the initial phase of the trial, that the defendant acted toward the plaintiff with willful conduct, wanton conduct, fraud or malice.

(d) In no case shall exemplary or punitive damages be assessed pursuant to this section against:

(1) A principal or employer for the acts of an agent or employee unless the questioned conduct was authorized or ratified by a person expressly empowered to do so on behalf of the principal or employer; or

(2) an association, partnership or corporation for the acts of a member, partner or shareholder unless such association, partnership or corporation authorized or ratified the questioned conduct.

(e) Except as provided by subsection (f), no award of exemplary or punitive damages pursuant to this section shall exceed the lesser of:

(1) The annual gross income earned by the defendant, as determined by the court based upon the defendant's highest gross annual income earned for any one of the five years immediately before the act for which such damages are awarded, unless the court determines such amount is clearly inadequate to penalize the defendant, then the court may award up to 50% of the net worth of the defendant, as determined by the court; or

(2) $5 million.

(f) In lieu of the limitation provided by subsection (e), if the court finds that the profitability of the defendant's misconduct exceeds or is expected to exceed the limitation of subsection (e), the limitation on the amount of exemplary or punitive damages which the court may award shall be an amount equal to 1 1/2 times the amount of profit which the defendant gained or is expected to gain as a result of the defendant's misconduct.

(g) As used in this section the terms defined in K.S.A. 60-3401, and amendments thereto, shall have the meaning provided by that statute.

(h) The provisions of this section shall apply only to an action based upon a cause of action accruing on or after July 1, 1988.

History: L. 1988, ch. 209, § 3; L. 1992, ch. 307, § 3; July 1.



60-3703 Filing an amended pleading to claim punitive damages.

60-3703. Filing an amended pleading to claim punitive damages. No tort claim or reference to a tort claim for punitive damages shall be included in a petition or other pleading unless the court enters an order allowing an amended pleading that includes a claim for punitive damages to be filed. The court may allow the filing of an amended pleading claiming punitive damages on a motion by the party seeking the amended pleading and on the basis of the supporting and opposing affidavits presented that the plaintiff has established that there is a probability that the plaintiff will prevail on the claim pursuant to K.S.A. 60-209, and amendments thereto. The court shall not grant a motion allowing the filing of an amended pleading that includes a claim for punitive damages if the motion for such an order is not filed on or before the date of the final pretrial conference held in the matter.

History: L. 1988, ch. 209, § 4; L. 1992, ch. 307, § 4; L. 1997, ch. 173, § 33; July 1.






Article 39 STANDARDS OF LIABILITY OF MEMBERS OF CERTAIN PROFESSIONS TO FINANCIAL INSTITUTIONS

60-3901 Standards of liability of certified public accountants and attorneys to financial institutions.

60-3901. Standards of liability of certified public accountants and attorneys to financial institutions. (a) Unless otherwise agreed in writing, certified public accountants, licensed in accordance with article 3 of chapter 1 of the Kansas Statutes Annotated, and their firms, officers, directors, agents, servants and employees, while acting in the course and scope of providing accounting, auditing, consulting and other professional services to financial institutions authorized to do business or doing business in the state of Kansas, shall have no greater duty of professional responsibility to the institution, its shareholders, depositors, customers, creditors or insurers than that required of certified public accountants by generally accepted accounting principles (GAAP) and generally accepted auditing standards (GAAS) as provided by K.A.R. 74-5-202 and 74-5-203 and amendments thereto.

(b) Unless otherwise agreed in writing, attorneys licensed to practice law in this state and their firms, including employees thereof, acting in the course and scope of providing legal services to financial institutions authorized to do business or doing business in the state of Kansas, shall have no greater duty of professional responsibility to the institution, its shareholders, depositors, customers, creditors or insurers than that required of attorneys under state law.

(c) This section is declaratory of and codifies existing Kansas law and policy.

(d) This section shall apply to all claims or causes of action based on Kansas state law seeking to recover money damages from any person or entity covered within the scope of this section which are filed in any court of competent jurisdiction.

History: L. 1993, ch. 235, § 1; April 29.



60-3902 Same; severability.

60-3902. Same; severability. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1993, ch. 235, § 2; April 29.






Article 40 ASSUMPTION OF RISK OF DOMESTIC ANIMAL ACTIVITY

60-4001 Definitions.

60-4001. Definitions. As used in this act:

(a) "Engages in a domestic animal activity" means riding, training, boarding, loading, hauling, breeding, racing, providing or assisting in medical treatment of, driving, or being a passenger upon a domestic animal or in or on a vehicle pulled or pushed by a domestic animal, whether mounted or unmounted or any person assisting a participant or show management.  The term "engages in an activity involving domestic animals" does not include being a spectator at an activity involving domestic animals, except in cases where the spectator places the spectator's self in an unauthorized area and in immediate proximity to the activity involving domestic animals.

(b) "Domestic animal" means a cow, swine, sheep, goat, domesticated deer, llama, poultry, rabbit, horse, pony, mule, jenny, donkey, hinny, bison, camels, giraffes or any creature of the ratite family, including but not limited to, an ostrich, emu or rhea.

(c) "Domestic animal activity" means, but is not limited to:

(1) Shows, fairs, competitions, performances or parades that involve any or all breeds of domestic animals and any of the equine disciplines, including, but not limited to, dressage, hunter and jumper horse shows, grand prix jumping, three-day events, combined training, rodeos, driving, pulling, cutting, polo, steeple chasing, English and western performance riding, trail riding, endurance trail riding and western games, and hunting;

(2) domestic animal training or teaching activities or both;

(3) boarding domestic animals;

(4) riding, inspecting or evaluating domestic animals belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the domestic animals or is permitting a prospective purchaser of the domestic animals to ride, inspect or evaluate the domestic animals;

(5) rides, trips, hunts or other domestic animal activities of any type however informal or impromptu that are sponsored by a domestic animal activity sponsor; and

(6) hoofcare and placing or replacing shoes on a domestic animal.

(d) "Domestic animal activity sponsor" means an individual, group, club, partnership or corporation, whether or not the sponsor is operating for profit or nonprofit, which sponsors, organizes or provides the facilities for, a domestic animal activity, including but not limited to:  Pony clubs, 4-H clubs, hunt clubs, riding clubs, trail rides, racetrack, school and college-sponsored classes, programs and activities, therapeutic riding programs, breeding farms, training farms and operators, instructors, and promoters of domestic animal facilities, including, but not limited to, stables, clubhouses, pony ride strings, fairs and arenas at which the activity is held.

(e) "Domestic animal professional" means an individual, partnership or corporation and such individual or entities' employees engaged in a domestic animal activity for compensation:

(1) In instructing a participant or renting to a participant a domestic animal for the purpose of riding, driving or being a passenger upon the domestic animal, or a passenger in or on a vehicle pulled or pushed by a domestic animal; or

(2) in renting equipment or tack to a participant.

(f) "Inherent risks of domestic animal activities" means those dangers or conditions which are an integral part of domestic animal activities, including, but not limited to:

(1) The propensity of a domestic animal to run, buck, bite, shy, stumble, rear, fall, step on or behave in ways that may result in injury, harm or death to persons on or around them;

(2) the unpredictability of a domestic animal's reaction to such things as sounds, sudden movement and unfamiliar objects, persons or other animals;

(3) certain hazards such as surface and subsurface conditions;

(4) collisions with other domestic animals or objects; and

(5) the potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the animal or not acting within such participant's ability.

(g) "Participant" means any person who engages in a domestic animal activity.

History: L. 1994, ch. 290, § 1; L. 2001, ch. 60, § 1; July 1.



60-4002 Affirmative defense of assumption of risk.

60-4002. Affirmative defense of assumption of risk. Except as provided in K.S.A. 60-4003, any participant is assuming the inherent risks of domestic animal activities when such participant engages in a domestic animal activity.  The domestic animal activity sponsor or domestic animal professional, pursuant to K.S.A. 60-208, and amendments thereto, shall plead an affirmative defense of assumption of risk by the participant.

History: L. 1994, ch. 290, § 2; July 1.



60-4003 Same; limitations.

60-4003. Same; limitations. (a) Nothing in K.S.A. 60-4002 shall prevent or limit the liability of a domestic animal activity sponsor, a domestic animal professional or any other person if the domestic animal activity sponsor, domestic animal professional or person:

(1) (A) Provided the equipment or tack, which was faulty, and such equipment or tack was faulty to the extent that it did cause the injury; or

(B) provided the domestic animal and failed to make a reasonable effort to determine the ability of the participant to manage the particular domestic animal based on the participant's representations of such participant's ability;

(2) owns, leases, rents or otherwise is in lawful possession and control of the land or facilities upon which the participant sustained injuries because of a dangerous condition which was known to the domestic animal activity sponsor, domestic animal professional or person and not made known to the participant;

(3) commits an act or omission that falls below the standard of care of a reasonable domestic animal activity sponsor, domestic animal professional or other person engaged in domestic animal activities in the same locality; or

(4) injures the participant by willful, wanton or intentional conduct.

(b) Nothing in K.S.A. 60-4002 shall prevent or limit the liability of a domestic animal activity sponsor or a domestic animal professional under liability provisions set forth in the products liability laws or under liability provisions of article 4 of chapter 29 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1994, ch. 290, § 3; July 1.



60-4004 Posting warning notices, specifications; contract language requirements.

60-4004. Posting warning notices, specifications; contract language requirements. (a) Every domestic animal professional shall post and maintain signs which contain the warning notice specified in subsection (b). Such signs shall be placed in a clearly visible location on or near stables, corrals, boarding areas, or arenas where the professional conducts domestic animal activities if such stables, corrals, boarding areas or arenas are owned, managed or controlled by the equine professional. The warning notice specified in subsection (b) shall appear on the sign in black letters, with each letter to be a minimum of one inch in height. Every written contract entered into by a domestic animal professional for the providing of professional services, instruction or the rental of equipment or tack or a domestic animal to a participant, whether or not the contract involves domestic animal activities on or off the location or site of the domestic animal professional's business, shall contain in clearly readable print the warning notice and language specified in subsections (b) and (c).

(b) The signs and contracts described in subsection (a) shall contain the following warning notice:

WARNING

Under Kansas law, there is no liability for an injury to or the death of a participant in domestic animal activities resulting from the inherent risks of domestic animal activities, pursuant to K.S.A. 60-4001 through 60-4004. You are assuming the risk of participating in this domestic animal activity.

(c) The contracts described in subsection (a) shall contain the following language:

Inherent risks of domestic animal activities include, but shall not be limited to:

(1) The propensity of a domestic animal to behave in ways i.e., running, bucking, biting, kicking, shying, stumbling, rearing, falling or stepping on, that may result in an injury, harm or death to persons on or around them;

(2) the unpredictability of a domestic animal's reaction to such things as sounds, sudden movement and unfamiliar objects, persons or other animals;

(3) certain hazards such as surface and subsurface conditions;

(4) collisions with other domestic animals or objects; and

(5) the potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the domestic animal or not acting within such participant's ability.

History: L. 1994, ch. 290, § 4; July 1.






Article 41 ASSET SEIZURE AND FORFEITURE

60-4101 Citation of act.

60-4101. Citation of act. This act shall be known and may be cited as the Kansas standard asset seizure and forfeiture act.

History: L. 1994, ch. 339, § 1; July 1.



60-4102 Definitions.

60-4102. Definitions. As used in this act:

(a) "Contraband" means any property the possession of which is illegal.

(b) "Conveyance" includes any vehicle, trailer, vessel, aircraft or other means of transportation.

(c) "Covered offense" means any crime set forth in K.S.A. 60-4104 or any other offense for which forfeiture is provided by the law relating to a particular offense.

(d) "Facilitate" means any act or omission broadly construed to encompass any use or intended use of property which makes an act giving rise to forfeiture less difficult and laborious.

(e) "Interest holder" means a secured party within the meaning of the uniform commercial code, a mortgagee, lien creditor, judgment creditor or the beneficiary of a security interest or encumbrance pertaining to an interest in property, whose interest would be perfected against a good faith purchaser for value.  A person who holds property the benefit of or as an agent or nominee for another person, or who is not in substantial compliance with any statute requiring an interest in property to be recorded or reflected in public records in order to perfect the interest against a good faith purchaser for value, is not an interest holder.

(f) "Law enforcement officer" means any public servant, whether employed by the state of Kansas or subdivisions thereof or by the United States, vested by law with a duty to maintain public order, to make arrests for offenses, or to enforce the criminal laws, whether that duty extends to all offenses or is limited to a specific class of offenses.

(g) "Notice of pending forfeiture" means a written statement by the plaintiff's attorney following a seizure of property but prior to the filing of a judicial complaint against such property allowing for an administrative resolution to claims or recognition of exemptions.

(h) "Notice of seizure for forfeiture" means a written statement by a law enforcement agency that property has been seized and may be proceeded against pursuant to this act, and providing information concerning the property, the seizure, and the law enforcement agency.

(i) "Omission" means a failure to perform an act the performance of which is required by law.

(j) "Owner" means a person, other than an interest holder, who has an interest in property.  A person who holds property for the benefit of or as an agent or nominee for another person, or who is not in substantial compliance with any statute requiring an interest in property to be recorded or reflected in public records in order to perfect the interest against a good faith purchaser for value, is not an owner.  An owner with power to convey property binds other owners, and a spouse binds the person's spouse, by any act or omission.

(k) "Person" includes any individual or entity capable of holding a legal or beneficial interest in property.

(l) "Personal service" means service as defined by K.S.A. 60-304 and 60-308, and amendments thereto.

(m) "Plaintiff's attorney" means a county or district attorney, or the attorney general, such attorney's assistant, or another attorney approved, pursuant to subsections (h) and (i) of K.S.A. 60-4107, employed by a law enforcement agency to litigate a forfeiture on behalf of the agency.

(n) "Proceeds" means anything of value, derived directly or indirectly from or realized through unlawful activity, including any monies used or intended to be used, or facilitate or intended to facilitate, the purchase, manufacture, cultivation, transportation, storage, distribution, sale, or possession of controlled substances or contraband.

(o) "Property" means anything of value, and includes any interest in property, including any benefit, privilege, claim or right with respect to anything of value, whether real or personal, tangible or intangible.

(p) "Recognition of exemption" means a written statement by the plaintiff's attorney stipulating to an interest in property exempt from forfeiture.

(q) "Regulated interest holder" means an interest holder that is a business authorized to do business in this state and is under the jurisdiction of a state or federal regulatory agency relating to banking, securities, insurance or real estate.

(r) "Seizing agency" means any department or agency of this state or its political subdivisions which regularly employs law enforcement officers and which employed the law enforcement officer who seized property for forfeiture, or such other agency as the seizing agency may designate in a particular case.

(s) "Seizure for forfeiture" means seizure of property by a law enforcement officer including a constructive seizure coupled with an assertion by the seizing agency or a plaintiff's attorney that the property is subject to forfeiture.

(t) "Statement of nonexempt interests" means a written statement by the plaintiff's attorney refusing to recognize that a particular interest or interests in property are exempt from forfeiture.

History: L. 1994, ch. 339, § 2; July 1.



60-4103 Jurisdiction and venue.

60-4103. Jurisdiction and venue. (a) The district court has jurisdiction under this act over:

(1) All interests in property if the property for which forfeiture is sought is within this state at the time the action is filed; or

(2) the interest of an owner or interest holder in the property if the owner or interest holder is subject to personal jurisdiction in this state.

(b) (1) In addition to the venue provided for under any other provision of law, a proceeding for forfeiture under this act may be commenced and maintained in the county in which any part of the property is found or in the county in which a civil or criminal action could be commenced and maintained against an owner or interest holder for the conduct alleged to give rise to the forfeiture.

(2) (A) Except as provided in subsection (b)(2)(B), any proceeding for forfeiture brought by the attorney general may be commenced and maintained in:

(i) Any county in which there is proper venue as provided in subsection (b)(1) or any other provision of law; or

(ii) Shawnee county unless a motion to change venue is properly filed with the court not later than 20 days after service of the petition commencing such proceeding. If such motion to change venue is properly filed, the court shall transfer the proceeding to another county in which there is proper venue as provided in subsection (b)(1) or any other provision of law.

(B) If a proceeding for forfeiture is brought by the attorney general and involves property, law enforcement agencies, or owners or interest holders of property in multiple counties, such proceeding may be commenced and maintained in:

(i) Shawnee county; or

(ii) any county in which there is proper venue as provided in subsection (b)(1) or any other provision of law.

History: L. 1994, ch. 339, § 3; L. 2013, ch. 25, § 1; July 1.



60-4104 Covered offenses and conduct giving rise to forfeiture.

60-4104. Covered offenses and conduct giving rise to forfeiture. Conduct and offenses giving rise to forfeiture under this act, whether or not there is a prosecution or conviction related to the offense, are:

(a) All offenses which statutorily and specifically authorize forfeiture;

(b) violations involving controlled substances, as described in K.S.A. 2015 Supp. 21-5701 through 21-5717, and amendments thereto;

(c) theft, as defined in K.S.A. 2015 Supp. 21-5801, and amendments thereto;

(d) criminal discharge of a firearm, as defined in subsections (a)(1) and (a)(2) of K.S.A. 2015 Supp. 21-6308, and amendments thereto;

(e) gambling, as defined in K.S.A. 2015 Supp. 21-6404, and amendments thereto, and commercial gambling, as defined in subsection (a)(1) of K.S.A. 2015 Supp. 21-6406, and amendments thereto;

(f) counterfeiting, as defined in K.S.A. 2015 Supp. 21-5825, and amendments thereto;

(g) unlawful possession or use of a scanning device or reencoder, as described in K.S.A. 2015 Supp. 21-6108, and amendments thereto;

(h) medicaid fraud, as described in K.S.A. 2015 Supp. 21-5925 through 21-5934, and amendments thereto;

(i) an act or omission occurring outside this state, which would be a violation in the place of occurrence and would be described in this section if the act occurred in this state, whether or not it is prosecuted in any state;

(j) an act or omission committed in furtherance of any act or omission described in this section including any inchoate or preparatory offense, whether or not there is a prosecution or conviction related to the act or omission;

(k) any solicitation or conspiracy to commit any act or omission described in this section, whether or not there is a prosecution or conviction related to the act or omission;

(l) terrorism, as defined in K.S.A. 2015 Supp. 21-5421, and amendments thereto, illegal use of weapons of mass destruction, as defined in K.S.A. 2015 Supp. 21-5422, and amendments thereto, and furtherance of terrorism or illegal use of weapons of mass destruction, as described in K.S.A. 2015 Supp. 21-5423, and amendments thereto;

(m) unlawful conduct of dog fighting and unlawful possession of dog fighting paraphernalia, as defined in subsections (a) and (b) of K.S.A. 2015 Supp. 21-6414, and amendments thereto;

(n) unlawful conduct of cockfighting and unlawful possession of cockfighting paraphernalia, as defined in subsections (a) and (b) of K.S.A. 2015 Supp. 21-6417, and amendments thereto;

(o) selling sexual relations, as defined in K.S.A. 2015 Supp. 21-6419, and amendments thereto, promoting the sale of sexual relations, as defined in K.S.A. 2015 Supp. 21-6420, and amendments thereto, and buying sexual relations, as defined in K.S.A. 2015 Supp. 21-6421, and amendments thereto;

(p) human trafficking and aggravated human trafficking, as defined in K.S.A. 2015 Supp. 21-5426, and amendments thereto;

(q) violations of the banking code, as described in K.S.A. 9-2012, and amendments thereto;

(r) mistreatment of a dependent adult, as defined in K.S.A. 2015 Supp. 21-5417, and amendments thereto;

(s) giving a worthless check, as defined in K.S.A. 2015 Supp. 21-5821, and amendments thereto;

(t) forgery, as defined in K.S.A. 2015 Supp. 21-5823, and amendments thereto;

(u) making false information, as defined in K.S.A. 2015 Supp. 21-5824, and amendments thereto;

(v) criminal use of a financial card, as defined in K.S.A. 2015 Supp. 21-5828, and amendments thereto;

(w) unlawful acts concerning computers, as described in K.S.A. 2015 Supp. 21-5839, and amendments thereto;

(x) identity theft and identity fraud, as defined in subsections (a) and (b) of K.S.A. 2015 Supp. 21-6107, and amendments thereto;

(y) electronic solicitation, as defined in K.S.A. 2015 Supp. 21-5509, and amendments thereto;

(z) felony violations of fleeing or attempting to elude a police officer, as described in K.S.A. 8-1568, and amendments thereto;

(aa) commercial sexual exploitation of a child, as defined in K.S.A. 2015 Supp. 21-6422, and amendments thereto;

(bb) violations of the Kansas racketeer influenced and corrupt organization act, as described in K.S.A. 2015 Supp. 21-6329, and amendments thereto;

(cc) indecent solicitation of a child and aggravated indecent solicitation of a child, as defined in K.S.A. 2015 Supp. 21-5508, and amendments thereto; and

(dd) sexual exploitation of a child, as defined in K.S.A. 2015 Supp. 21-5510, and amendments thereto.

History: L. 1994, ch. 339, § 4; L. 2000, ch. 62, § 2; L. 2006, ch. 149, § 9; L. 2006, ch. 183, § 7; L. 2009, ch. 98, § 1; L. 2009, ch. 143, § 21; L. 2010, ch. 122, § 7; L. 2011, ch. 90, § 1; L. 2012, ch. 60, § 1; L. 2013, ch. 120, § 41; L. 2013, ch. 133, § 23; L. 2014, ch. 51, § 3; July 1.

Revisor's Note:

Section was also amended by L. 2006, ch. 146, § 11, see 60-4104a.

Section was also amended by L. 2009, ch. 32, § 51, but that version was repealed by L. 2009, ch. 143, § 37.

Section was amended twice in the 2013 session, see also 60-4104b.

Section was also amended by L. 2013, ch. 78, § 8, but that version was repealed by L. 2013, ch. 133, § 37.



60-4105 Property subject to forfeiture.

60-4105. Property subject to forfeiture. The following property is subject to forfeiture:

(a) Property described in a statute authorizing forfeiture;

(b) except as otherwise provided by law, all property, of every kind, including, but not limited to, cash and negotiable instruments and the whole of any lot or tract of land and any appurtenances or improvements to real property that is either:

(1) Furnished or intended to be furnished by any person in an exchange that constitutes conduct giving rise to forfeiture; or

(2) used or intended to be used in any manner to facilitate conduct giving rise to forfeiture, including, but not limited to, any electronic device, computer, computer system, computer network or any software or data owned by the defendant which is used during the commission of an offense listed in K.S.A. 60-4104, and amendments thereto;

(c) all proceeds of any conduct giving rise to forfeiture;

(d) all property of every kind, including, but not limited to, cash and negotiable instruments derived from or realized through any proceeds which were obtained directly or indirectly from the commission of an offense listed in K.S.A. 60-4104, and amendments thereto;

(e) all weapons possessed, used, or available for use in any manner to facilitate conduct giving rise to forfeiture;

(f) ownership or interest in real property that is a homestead, to the extent the homestead was acquired with proceeds from conduct giving rise to forfeiture;

(g) contraband, which shall be seized and summarily forfeited to the state without regard to the procedures set forth in this act;

(h) all controlled substances, raw materials, controlled substance analogs, counterfeit substances, or imitation controlled substances that have been manufactured, distributed, dispensed, possessed, or acquired in violation of the laws of this state; and

(i) any items bearing a counterfeit mark.

History: L. 1994, ch. 339, § 5; L. 2000, ch. 62, § 3; L. 2006, ch. 149, § 10; L. 2006, ch. 183, § 8; L. 2011, ch. 30, § 224; L. 2013, ch. 123, § 5; July 1.



60-4106 Exemptions.

60-4106. Exemptions. (a) All property, including all interests in property, described in K.S.A. 60-4105, is subject to forfeiture subject to all mortgages, deeds of trust, financing statements or security agreements properly of record prior to the forfeiture held by an interest holder except that property specifically exempted hereunder:

(1) No real property or conveyance, or an interest therein, may be forfeited under this act unless the offense or conduct giving rise to forfeiture constitutes a felony.

(2) No conveyance used by any person as a common carrier in the transaction of business as a common carrier is subject to forfeiture under this act unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to a violation of this act.

(3) No property is subject to forfeiture under this act if the owner or interest holder acquired the property before or during the conduct giving rise to the property's forfeiture, and such owner or interest holder:

(A) Did not know and could not have reasonably known of the act or omission or that it was likely to occur; or

(B) acted reasonably to prevent the conduct giving rise to forfeiture.

(4) No property is subject to forfeiture if the owner or interest holder acquired the property after the conduct giving rise to the property's forfeiture, including acquisition of proceeds of conduct giving rise to forfeiture, and the owner or interest holder acquired the property in good faith, for value and was not knowingly taking part in an illegal transaction.

(5) (A) An interest in property acquired in good faith by an attorney as reasonable payment or to secure payment for legal services in a criminal matter relating to violations of this act or for the reimbursement of reasonable expenses related to the legal services is exempt from forfeiture unless before the interest was acquired the attorney knew of a judicial determination of probable cause that the property is subject to forfeiture.

(B) The state bears the burden of proving that an exemption claimed under this section is not applicable.  Evidence made available by the compelled disclosure of confidential communications between an attorney and a client other than nonprivileged information relating to attorney fees, is not admissible to satisfy the state's burden of proof.

(b) Notwithstanding subsection (a), property is not exempt from forfeiture, even though the owner or interest holder lacked knowledge or reason to know that the conduct giving rise to property's forfeiture had occurred or was likely to occur, if the:

(1) Person whose conduct gave rise to the property's forfeiture had authority to convey the property of the person claiming the exemption to a good faith purchaser for value at the time of the conduct;

(2) owner or interest holder is criminally responsible for the conduct giving rise to the property's forfeiture, whether or not there is a prosecution or conviction; or

(3) owner or interest holder acquired the property with notice of the property's actual or constructive seizure for forfeiture under this act, or with reason to believe that the property was subject to forfeiture under this act.

(c) Prior to final judgment in a judicial forfeiture proceeding, a court shall limit the scope of a proposed forfeiture to the extent the court finds the effect of the forfeiture is grossly disproportionate to the nature and severity of the owner's conduct including, but not limited to, a consideration of any of the following factors:

(1) The gain received or expected to be received by an owner from conduct that allows forfeiture;

(2) the value of the property subject to forfeiture;

(3) the extent to which the property actually facilitated the criminal conduct;

(4) the nature and extent of the owner's knowledge of the role of others in the conduct that allows forfeiture of the property and efforts of the owner to prevent the conduct; and

(5) the totality of the circumstances regarding the investigation.

History: L. 1994, ch. 339, § 6; July 1.



60-4107 Seizure of property.

60-4107. Seizure of property. (a) Property may be seized for forfeiture by a law enforcement officer upon process issued by the district court. The court may issue a seizure warrant on an affidavit under oath demonstrating that probable cause exists for the property's forfeiture or that the property has been the subject of a previous final judgment of forfeiture in the courts of any state or of the United States. The court may order that the property be seized on such terms and conditions as are reasonable in the discretion of the court. The order may be made on or in connection with a search warrant. All real property is to be seized constructively or pursuant to a preseizure adversarial judicial determination of probable cause, except that this determination may be done ex parte when the attorney for the state has demonstrated exigent circumstances to the court.

(b) Property may be seized for forfeiture by a law enforcement officer without process on probable cause to believe the property is subject to forfeiture under this act.

(c) Property may be seized constructively by:

(1) Posting notice of seizure for forfeiture or notice of pending forfeiture on the property.

(2) Giving notice pursuant to K.S.A. 60-4109, and amendments thereto.

(3) Filing or recording in the public records relating to that type of property notice of seizure for forfeiture, notice of pending forfeiture, a forfeiture lien or a lis pendens. Filings or recordings made pursuant to this act are not subject to a filing fee or other charge, except that court costs may be assessed and, if assessed, shall include the amount of the docket fee prescribed by K.S.A. 60-2001, and amendments thereto, and any additional court costs accrued in the action.

(d) The seizing agency shall make reasonable effort to provide notice of the seizure to the person from whose possession or control the property was seized and any interest holder of record within 30 days of seizing the property. If no person is in possession or control, the seizing agency may attach the notice to the property or to the place of the property's seizure or may make a reasonable effort to deliver the notice to the owner of the property. The notice shall contain a general description of the property seized, the date and place of seizure, the name of the seizing agency and the address and telephone number of the seizing officer or other person or agency from whom information about the seizure may be obtained.

(e) A person who acts in good faith and in a reasonable manner to comply with an order of the court or a request of a law enforcement officer is not liable to any person on account of acts done in reasonable compliance with the order or request. No liability may attach from the fact that a person declines a law enforcement officer's request to deliver property.

(f) A possessory lien of a person from whose possession property is seized is not affected by the seizure.

(g) When property is seized for forfeiture under this act, the seizing agency shall, within 45 days of such seizure, forward to the county or district attorney in whose jurisdiction the seizure occurred, a written request for forfeiture which shall include a statement of facts and circumstances of the seizure, the estimated value of the property, the owner and lienholder of the property, the amount of any lien, and a summary of the facts relied on for forfeiture.

(h) Upon receipt of a written request for forfeiture from a local law enforcement agency, the county or district attorney shall have 14 days to accept the request. Should such county or district attorney decline such request, or fail to answer, the seizing agency may:

(1) Request a state law enforcement agency which enforces this act to adopt the forfeiture; or

(2) engage an attorney, approved by the county or district attorney, to represent the agency in the forfeiture proceeding.

(i) Upon receipt of a written request for forfeiture from a state law enforcement agency, the county or district attorney shall have 14 days to accept the request. Should such county or district attorney decline such request, or fail to answer, the seizing agency may engage an assistant attorney general or other attorney approved by the attorney general's office to represent the agency in the forfeiture proceeding.

(j) Nothing in this act shall prevent the attorney general, an employee of the attorney general or an authorized representative of the attorney general from conducting forfeiture proceedings under this act.

(k) Nothing in this act shall prevent a seizing agency from requesting federal adoption of a seizure. It shall not be necessary to obtain any order pursuant to K.S.A. 22-2512, and amendments thereto, to release any seized property to a federal agency should the county or district attorney approve of such transfer.

(l) Nothing in this act shall prevent a seizing agency, or the plaintiff's attorney on behalf of the seizing agency, from settling any alleged forfeiture claim against property before or during forfeiture proceedings. Such settlement shall be in writing and shall be approved, if a local agency, by the county or district attorney or, if a state agency, by the attorney general's office and a district court judge. No hearing or other proceeding shall be necessary. The records of settlements occurring prior to commencement of judicial forfeiture proceedings in the district court shall be retained by the county or district attorney for not less than five years.

(m) Settlements under this act shall not be conditioned upon any disposition of criminal charges.

History: L. 1994, ch. 339, § 7; L. 2004, ch. 12, § 1; L. 2006, ch. 183, § 9; L. 2010, ch. 135, § 191; L. 2011, ch. 96, § 6; July 1.



60-4108 Same; management and preservation.

60-4108. Same; management and preservation. (a) Property seized for forfeiture under this act is not subject to alienation, conveyance, sequestration, or attachment, nor is the property subject to a motion or order under K.S.A. 22-2512, and amendments thereto.  The seizing agency may release the property if forfeiture or retention is unnecessary, may transfer the property to any other city, county, state or federal agency or may transfer the action to another plaintiff's attorney by discontinuing forfeiture proceedings in favor of forfeiture proceedings initiated by the other agency.

(b) An owner of property seized pursuant to this act may obtain release of the property by posting with the plaintiff's attorney or district court a surety bond or cash in the amount equal to the full fair market value of the property as determined by the plaintiff's attorney.  The seizing agency may refuse to release the property if the bond tendered is inadequate or if the property is retained as contraband or as evidence or if it is particularly altered or designed for use in conduct giving rise to forfeiture. If a surety bond or cash is posted and the property is forfeited, the court shall forfeit the surety bond or cash and any accrued interest in lieu of the property. On motion of either party, the adequacy of the bond or cash tendered may be reviewed by the court.

(c) If property is seized under this act, the seizing agency may, subject to any need to retain the property as evidence, do any of the following:

(1) Remove the property to an appropriate place designated by the court;

(2) place the property under constructive seizure;

(3) remove the property to a storage area for safekeeping or, if the property is a negotiable instrument or money, deposit it in an interest-bearing special trust account; or

(4) provide for another agency or custodian, including an owner, secured party, mortgagee, or lienholder, to take custody of the property and service, maintain and operate it as reasonably necessary to maintain the property's value, in any appropriate location within the jurisdiction of the court.

(d) As soon as practicable after seizure for forfeiture, the seizing agency shall conduct a written inventory and estimate the value of the property seized.

(e) The court may order property which has been seized for forfeiture sold, leased, rented or operated to satisfy a specified interest of any interest holder, or to preserve the interests of any party on motion of such party.  Sale may be ordered when the property is liable to perish, to waste, or to be foreclosed or significantly reduced in value, or when the expenses of maintaining the property are disproportionate to the property's value.  The court may enter orders under this subsection after notice to persons known to have an interest in the property, and an opportunity for a hearing, on all of the following conditions:

(1) That the interest holder has:

(A) Timely filed a proper claim; or

(B) an interest which the plaintiff's attorney has stipulated is exempt from forfeiture;

(2) that if a sale is necessary, a third party designated by the court shall dispose of the property by commercially reasonable public sale and apply the proceeds to the reasonable expenses incurred in connection with the sale or disposal and then for the satisfaction of exempt interests in the order of their priority; and

(3) that the balance of the proceeds, if any, be preserved in the actual or constructive custody of the court, in an interest-bearing account, subject to further proceedings under this act.

History: L. 1994, ch. 339, § 8; July 1.



60-4109 Commencement of forfeiture proceedings.

60-4109. Commencement of forfeiture proceedings. (a) Forfeiture proceedings shall be commenced by filing a notice of pending forfeiture or a judicial forfeiture action:

(1) If the plaintiff's attorney fails to initiate forfeiture proceedings by notice of pending forfeiture within 90 days against property seized for forfeiture or if the seizing agency fails to pursue forfeiture of the property upon which a proper claim has been timely filed by filing a judicial forfeiture proceeding within 90 days after notice of pending forfeiture, the property shall be released on the request of an owner or interest holder to such owner's or interest holder's custody, as custodian for the court, pending further proceedings pursuant to this act. Such custodianship shall not exceed 90 days following the release to the owner or interest holder unless an extension is authorized by the court for good cause shown.

(2) If, after notice of pending forfeiture, a claimant files a petition for recognition of exemption pursuant to K.S.A. 60-4110, and amendments thereto, the plaintiff's attorney may delay filing the judicial forfeiture proceeding for a total of 180 days after the notice of pending forfeiture except that if an interest holder timely files a proper petition documenting the complete nature and extent of such holder's interest, including all of the contractual terms and current status, the plaintiff's attorney may delay filing a judicial forfeiture proceeding only if such attorney provides each such petitioner with a written recognition of exemption within 60 days after the effective date of the notice of pending forfeiture, recognizing the interest of such petitioner to the extent of documented outstanding principal plus interest at the contract rate until paid and any attorney fees ordered by a court pursuant to such contract.

(3) Whenever notice of pending forfeiture or service of an in rem complaint or notice of a recognition of exemption and statement of nonexempt interests is required under this act, notice or service shall be given in accordance with one of the following:

(A) If the owner's or interest holder's name and current address are known, by either personal service by any person qualified to serve process or by any law enforcement officer or by mailing a copy of the notice by certified mail, return receipt requested, to the known address;

(B) if the owner's or interest holder's name and address are required by law to be on record with a municipal, county, state or federal agency to perfect an interest in the property, and the owner's or interest holder's current address is not known, by mailing a copy of the notice by certified mail, return receipt requested, to any address of record with any of the described agencies; or

(C) if the owner's or interest holder's address is not known and is not on record as provided in paragraph (B), or the owner's or interest holder's interest is not known, by publication in one issue of the official county newspaper, as defined by K.S.A. 64-101, and amendments thereto, in the county in which the seizure occurred.

(4) Notice is effective upon personal service, publication or the mailing of a written notice, whichever is earlier, except that notice of pending forfeiture of real property is not effective until it is recorded. Notice of pending forfeiture shall include a description of the property, the date and place of seizure, the conduct giving rise to forfeiture or the violation of law alleged and a summary of procedures and procedural rights applicable to the forfeiture action.

(b) The plaintiff's attorney, without a filing fee, may file a lien for the forfeiture of property upon the initiation of any civil or criminal proceeding relating to conduct giving rise to forfeiture under this act or upon seizure for forfeiture. Court costs may be assessed and, if assessed, shall include the amount of the docket fee prescribed by K.S.A. 60-2001, and amendments thereto, and any additional court costs accrued in the action. A plaintiff's attorney may also file a forfeiture lien in this state in connection with a proceeding or seizure for forfeiture in any other state under a state or federal statute substantially similar to the relevant provisions of this act. The filing constitutes notice to any person claiming an interest in the seized property or in property owned by the named person.

(1) The lien notice shall set forth the following:

(A) The name of the person and, in the discretion of the lienor, any alias, or the name of any corporation, partnership, trust or other entity, including nominees, that are owned entirely or in part or controlled by the person; and

(B) the description of the seized property, the criminal or civil proceeding that has been brought relating to conduct giving rise to forfeiture under this act, the amount claimed by the lienor, the name of the district court where the proceeding or action has been brought, and the case number of the proceeding or action if known at the time of filing.

(2) A lien filed pursuant to this subsection applies to the described seized property or to one named person, any aliases, fictitious names, or other names, including the names of any corporation, partnership, trust, or other entity, owned entirely or in part, or controlled by the named person, and any interest in real property owned or controlled by the named person. A separate forfeiture lien shall be filed for each named person.

(3) The notice of lien creates, upon filing, a lien in favor of the lienor as it relates to the seized property or the named person or related entities. The lien secures the amount of potential liability for civil judgment, and if applicable, the fair market value of seized property relating to all proceedings under this act enforcing the lien. The notice of forfeiture lien referred to in this subsection shall be filed in accordance with the provisions of the laws of this state relating to the type of property that is subject to the lien. The validity and priority of the forfeiture lien shall be determined in accordance with applicable law pertaining to liens. The lienor may amend or release, in whole or in part, a lien filed under this subsection at any time by filing, without a filing fee, an amended lien in accordance with this subsection which identifies the lien amended. The lienor, as soon as practical after filing the lien, shall furnish to any person named in the lien a notice of the filing of the lien. Failure to furnish notice under this subsection shall not invalidate or otherwise affect the lien.

(4) Upon entry of judgment in the seizing agency's favor, the seizing agency may proceed to execute on the lien as provided by law.

(5)  A trustee, constructive or otherwise, who has notice that a notice of forfeiture lien, or a notice of pending forfeiture, or a civil forfeiture proceeding has been filed against the property or against any person or entity for whom the person holds title or appears as record owner, shall furnish within 14 days, to the seizing agency or the plaintiff's attorney all of the following information, unless all of the information is of record in the public records giving notice of liens on that type of property:

(A) The name and address of each person or entity for whom the property is held;

(B) the description of all other property whose legal title is held for the benefit of the named person; and

(C) a copy of the applicable trust agreement or other instrument, if any, under which the trustee or other person holds legal title or appears as record owner of the property.

(6) A trustee with notice who knowingly fails to comply with the provisions of this subsection shall be guilty of a class B nonperson misdemeanor.

(7) A trustee with notice who fails to comply with paragraph (5) is subject to a civil penalty of $100 for each day of noncompliance. The court shall enter judgment ordering payment of $100 for each day of noncompliance from the effective date of the notice until the required information is furnished or the seizing agency executes the seizing agency's judgment lien under this section.

(8) To the extent permitted by the constitutions of the United States and the state of Kansas, the duty to comply with paragraph (5) shall not be excused by any privilege or provision of law of this state or any other state or country which authorizes or directs that testimony or records required to be furnished pursuant to paragraph (5) are privileged, confidential and otherwise may not be disclosed.

(9) A trustee who furnishes information pursuant to paragraph (5) is immune from civil liability for the release of the information.

(10) An employee of the seizing agency or the plaintiff's attorney who releases the information obtained pursuant to paragraph (5), except in the proper discharge of official duties, is guilty of a class B nonperson misdemeanor.

(11) If any information furnished pursuant to paragraph (5) is offered in evidence, the court may seal that portion of the record or may order that the information be disclosed in a designated way.

(12) A judgment or an order of payment entered pursuant to this section becomes a judgment lien against the property alleged to be subject to forfeiture.

History: L. 1994, ch. 339, § 9; L. 2010, ch. 135, § 192; L. 2011, ch. 96, § 7; July 1.



60-4110 Recognition of exemption.

60-4110. Recognition of exemption. (a) The plaintiff's attorney may make an opportunity to file a petition for recognition of exemption available in the following manner:

(1) If the plaintiff's attorney makes an opportunity to file a petition for recognition of exemption available, the plaintiff's attorney shall so indicate in the notice of pending forfeiture described in subsection (a) of K.S.A. 60-4109.

(2) An owner of or an interest holder in the property may elect to file a claim within 30 days after the effective date of the notice of pending forfeiture or a petition for recognition of exemption with the plaintiff's attorney within 30 days after the effective date of the notice, but no petition may be filed after a court action has been commenced by the seizing agency.  The claim or petition shall comply with the requirements for claims in K.S.A. 60-4111.  The effective date of a notice of pending forfeiture shall be as provided for in K.S.A. 60-4109.

(b) The following shall apply if one or more owners or interest holders timely petition for recognition of exemption:

(1) The plaintiff's attorney shall provide the seizing agency and the petitioning party with a written recognition of exemption and statement of nonexempt interests relating to any or all interests in the property in response to each petitioning party within 120 days after the effective date of the notice of pending forfeiture.

(2) An owner of or interest holder in any property declared nonexempt may file a claim as described in K.S.A. 60-4111 within 30 days after the effective date of the notice of the recognition of exemption and statement of nonexempt interests.

(3) The plaintiff's attorney may elect to proceed as provided herein for judicial forfeiture at any time.

(4) If no petitioning party files a proper claim within 30 days after the effective date of notice of the recognition of exemption and statement of nonexempt interests, the recognition of exemption and statement of nonexempt interests becomes final, and the plaintiff's attorney shall proceed as provided in K.S.A. 60-4116 and 60-4117.

(5) If a judicial proceeding follows a notice of pending forfeiture making an opportunity to file a petition for recognition of exemption available:

(A) No duplicate or repetitive notice is required.  If a proper claim has been timely filed pursuant to subsection (b)(2), the claim shall be determined in a judicial forfeiture proceeding after the commencement of such a proceeding under K.S.A. 60-4113, 60-4114 and 60-4115.

(B) The proposed recognition of exemption and statement of nonexempt interests responsive to all petitioning parties who subsequently filed claims are void and will be regarded as rejected offers to compromise.

(c) If no proper petition for recognition of exemption or proper claim is timely filed, the plaintiff's attorney shall proceed as provided in K.S.A. 60-4116 and 60-4117.

History: L. 1994, ch. 339, § 10; July 1.



60-4111 Claims.

60-4111. Claims. (a) Only an owner of or interest holder in property seized for forfeiture may file a claim, and shall do so in the manner provided in this section. The claim shall be mailed to the seizing agency and to the plaintiff's attorney by certified mail, return receipt requested, within 30 days after the effective date of notice of pending forfeiture. No extension of time for the filing of a claim shall be granted except for good cause shown.

(b) The claim and all supporting documents shall be in affidavit form, signed by the claimant under oath, and sworn to by the affiant before one who has authority to administer the oath, under penalty of perjury, K.S.A. 2015 Supp. 21-5903, and amendments thereto, or making a false writing, K.S.A. 2015 Supp. 21-5824, and amendments thereto, and shall set forth all of the following:

(1) The caption of the proceedings and identifying number, if any, as set forth on the notice of pending forfeiture or complaint, the name of the claimant, and the name of the plaintiff's attorney who authorized the notice of pending forfeiture or complaint.

(2) The address where the claimant will accept mail.

(3) The nature and extent of the claimant's interest in the property.

(4) The date, the identity of the transferor, and a detailed description of the circumstances of the claimant's acquisition of the interest in the property.

(5) The specific provision of this act relied on in asserting that the property is not subject to forfeiture.

(6) All essential facts supporting each assertion.

(7) The specific relief sought.

History: L. 1994, ch. 339, § 11; L. 2011, ch. 30, § 225; July 1.



60-4112 Judicial proceedings, generally.

60-4112. Judicial proceedings, generally. (a) A judicial forfeiture proceeding under this act is subject to the provisions of this section.

(b) The court, on application of the plaintiff's attorney, may enter any restraining order or injunction, require the execution of satisfactory performance bonds, create receiverships, appoint conservators, custodians, appraisers, accountants or trustees, or take any other action to seize, secure, maintain or preserve the availability of property subject to forfeiture under this act, including a writ of attachment or a warrant for such property's seizure, whether before or after the filing of a notice of pending forfeiture or complaint.

(c) If property is seized for forfeiture or a forfeiture lien is filed without a previous judicial determination of probable cause or order of forfeiture or a hearing under subsection (c) of K.S.A. 60-4114, and amendments thereto, the court, on an application filed by an owner of or interest holder in the property within 14 days after notice of the property's seizure for forfeiture or lien, or actual knowledge of it, whichever is earlier, and after complying with the requirements for claims in K.S.A. 60-4109, and amendments thereto, after seven days' notice to the plaintiff's attorney, may issue an order to show cause to the seizing agency, for a hearing on the sole issue of whether probable cause for forfeiture of the property then exists. The hearing shall be held within 30 days of the order to show cause unless continued for good cause on motion of either party. If the court finds that there is no probable cause for forfeiture of the property, or if the seizing agency elects not to contest the issue, the property shall be released to the custody of the applicant, as custodian for the court, or from the lien pending the outcome of a judicial proceeding pursuant to this act.  If the court finds that probable cause for the forfeiture of the property exists, the court shall not order the property released.

(d) All applications filed within the 14-day period prescribed by subsection (c) shall be consolidated for a single hearing relating to each applicant's interest in the property seized for forfeiture.

(e) A person charged with a criminal offense may apply at any time before final judgment to the court where the forfeiture proceeding is pending for the release of property seized for forfeiture, that is necessary for the defense of the person's criminal charge. The application shall satisfy the requirements under subsection (b) of K.S.A. 60-4111, and amendments thereto. The court shall hold a probable cause hearing if the applicant establishes that:

(1) The person has not had an opportunity to participate in a previous adversarial judicial determination of probable cause.

(2) The person has no access to other moneys adequate for the payment of criminal counsel.

(3) The interest in property to be released is not subject to any claim other than the forfeiture.

(f) If the court finds that there is no probable cause for forfeiture of the property, the court shall order the property released pursuant to subsection (c).  If the seizing agency does not contest the hearing, the court may release a reasonable amount of property for the payment of the applicant's criminal defense costs.  Property that has been released by the court and that has been paid for criminal defense services actually rendered is exempt under this act.

(g) A defendant convicted in any criminal proceeding is precluded from later denying the essential allegations of the criminal offense of which the defendant was convicted in any proceeding pursuant to this section.  For the purposes of this section, a conviction results from a verdict or plea of guilty, including a plea of no contest or nolo contendere.

(h) In any proceeding under this act, if a claim is based on any exemption provided for in this act, the burden of proving the existence of the exemption is on the claimant, and is not necessary for the seizing agency or plaintiff's attorney to negate the exemption in any application or complaint.

(i) In hearings and determinations pursuant to this section, the court may receive and consider, in making any determination of probable cause or reasonable cause, all evidence admissible in determining probable cause at a preliminary hearing or in the issuance of a search warrant, together with inferences therefrom.

(j) The fact that money, negotiable instruments, precious metals, communication devices, and weapons were found in close proximity to contraband or an instrumentality of conduct giving rise to forfeiture shall give rise to the rebuttable presumption, in the manner provided in subsection (a) of K.S.A. 60-414, and amendments thereto, that such item was the proceeds of conduct giving rise to forfeiture or was used or intended to be used to facilitate the conduct.

(k) There shall be a rebuttable presumption, in the manner provided in subsection (a) K.S.A. 60-414, and amendments thereto, that any property of a person is subject to forfeiture under this act if the seizing agency establishes, by the standard of proof applicable to that proceeding, all of the following:

(1) The person has engaged in conduct giving rise to forfeiture;

(2) the property was acquired by the person during that period of the conduct giving rise to forfeiture or within a reasonable time after the period; and

(3) there was no likely source for the property other than the conduct giving rise to forfeiture.

(l) A finding that property is the proceeds of conduct giving rise to forfeiture does not require proof the property is the proceeds of any particular exchange or transaction.

(m) A person who acquires any property subject to forfeiture is a constructive trustee of the property, and such property's fruits, for the benefit of the seizing agency, to the extent that such agency's interest is not exempt from forfeiture.  If property subject to forfeiture has been commingled with other property, the court shall order the forfeiture of the mingled property and of any fruits of the mingled property, to the extent of the property subject to forfeiture, unless an owner or interest holder proves that specified property does not contain property subject to forfeiture, or that such owner's or interest holder's interest in specified property is exempt from forfeiture.

(n) All property declared forfeited under this act vests in the law enforcement agency seeking forfeiture on the date of commission of the conduct giving rise to forfeiture together with the proceeds of the property after that time.  Any such property or proceeds subsequently transferred to any person remain subject to forfeiture and thereafter shall be ordered forfeited unless the transferee acquired the property in good faith, for value, and was not knowingly taking part in an illegal transaction, and the transferee's interest is exempt under K.S.A. 60-4106, and amendments thereto.

(o) An acquittal or dismissal in a criminal proceeding shall not preclude civil proceedings under this act, nor give rise to any presumption adverse or contrary to any fact alleged by the seizing agency.

(p) On motion by the plaintiff's attorney, the court shall stay discovery against the criminal defendant and against the seizing agency in civil proceedings during a related criminal proceeding alleging the same conduct, after making provision to prevent loss to any party resulting from the delay.  Such a stay shall not be available pending any appeal by a defendant.

(q) Except as otherwise provided by this act, all proceedings hereunder shall be governed by the rules of civil procedure pursuant to K.S.A. 60-101 et seq., and amendments thereto.

(r) An action pursuant to this act shall be consolidated with any other action or proceeding pursuant to this act or to such other foreclosure or trustee sale proceedings relating to the same property on motion of the plaintiff's attorney, and may be consolidated on motion of an owner or interest holder.

(s) There shall be a rebuttable presumption, in the manner provided in subsection (a) of K.S.A. 60-414, and amendments thereto, that any property in or upon which controlled substances are located at the time of seizure, was being used or intended for use to facilitate an act giving rise to forfeiture.

History: L. 1994, ch. 339, § 12; L. 2010, ch. 135, § 193; July 1.



60-4113 In rem proceedings.

60-4113. In rem proceedings. (a) A judicial in rem forfeiture proceeding brought by the plaintiff's attorney pursuant to a notice of pending forfeiture or verified petition for forfeiture is also subject to the provisions of this section. If a forfeiture is authorized by this act, it shall be ordered by the court in the in rem action.

(b) An action in rem may be brought by the plaintiff's attorney in addition to, or in lieu of, civil in personam forfeiture procedures. The seizing agency may serve the complaint in the manner provided by subsection (a)(3) of K.S.A. 60-4109, and amendments thereto, or as provided by the rules of civil procedure.

(c) Only an owner of or an interest holder in the property who has timely filed a proper claim may file an answer in an action in rem. For the purposes of this section, an owner of or interest holder in property who has filed a claim and answer shall be referred to as a claimant.

(d) The answer shall be in affidavit form, signed by the claimant under oath, and sworn to by the affiant before one who has authority to administer the oath, under penalty of perjury, K.S.A. 2015 Supp. 21-5903, and amendments thereto, or making a false writing, K.S.A. 2015 Supp. 21-5824, and amendments thereto, and shall otherwise be in accordance with the rules of civil procedure on answers and shall also set forth all of the following:

(1) The caption of the proceedings and identifying number, if any, as set forth on the notice of pending forfeiture or complaint and the name of the claimant.

(2) The address where the claimant will accept mail.

(3) The nature and extent of the claimant's interest in the property.

(4) The date, the identity of the transferor, and the detailed description of the circumstances of the claimant's acquisition of the interest in the property.

(5) The specific provision of this act relied on in asserting that such property is not subject to forfeiture.

(6) All essential facts supporting each assertion.

(7) The specific relief sought.

(e) The answer shall be filed within 21 days after service of the civil in rem complaint.

(f) The seizing agency and any claimant who has timely answered the complaint, at the time of filing such agency's pleadings, or at any other time not less than 30 days prior to the hearing, may serve discovery requests on any other party, the answers or response to which shall be due within 21 days of service. Discovery may include deposition of any person at any time after the expiration of 14 days after the filing and service of the complaint. Any party may move for a summary judgment at any time after an answer or responsive pleading is served and not less than 30 days prior to the hearing.

(g) The issue shall be determined by the court alone, and the hearing on the claim shall be held within 60 days after service of the petition unless continued for good cause. The plaintiff's attorney shall have the initial burden of proving the interest in the property is subject to forfeiture by a preponderance of the evidence. If the state proves the interest in the property is subject to forfeiture, the claimant has the burden of showing by a preponderance of the evidence that the claimant has an interest in the property which is not subject to forfeiture.

(h) If the plaintiff's attorney fails to meet the burden of proof for forfeiture, or a claimant establishes by a preponderance of the evidence that the claimant has an interest that is exempt under the provisions of K.S.A. 60-4106, and amendments thereto, the court shall order the interest in the property returned or conveyed to the claimant. The court shall order all other property forfeited to the seizing agency and conduct further proceedings pursuant to the provision of K.S.A. 60-4116 and 60-4117, and amendments thereto.

History: L. 1994, ch. 339, § 13; L. 2010, ch. 135, § 194; L. 2011, ch. 30, § 226; July 1.



60-4114 In personam proceedings.

60-4114. In personam proceedings. (a) (1) A judicial in personam forfeiture proceeding brought by the plaintiff's attorney pursuant to an in personam civil action alleging conduct giving rise to forfeiture is also subject to the provisions of this section.  If a forfeiture is authorized by this act, it shall be ordered by the court in the in personam action. The action shall be in addition to or in lieu of in rem forfeiture procedures.

(2) In any proceeding pursuant to this section, the court, on application of the plaintiff's attorney, may enter any order authorized by K.S.A. 60-4112.

(b) The court may issue a temporary restraining order in an action under this section on application of the plaintiff's attorney, without notice or an opportunity for a hearing, if the plaintiff's attorney demonstrates that:

(1) There is probable cause to believe that in the event of a final judgment, the property involved would be subject to forfeiture under the provisions of this act; and

(2) A provision of notice would jeopardize the availability of the property for forfeiture.

(c) Notice of the issuance of a temporary restraining order and an opportunity for a hearing shall be given to persons known to have an interest in the property.  A hearing shall be held at the earliest possible date in accordance with the applicable civil rule and shall be limited to the issues of whether:

(1) There is a probability that the seizing agency will prevail on the issue of forfeiture and that failure to enter the order could result in the property being destroyed, conveyed, alienated, encumbered, further encumbered, disposed of, purchased, received, removed from the jurisdiction of the court, concealed, or otherwise made unavailable for forfeiture; and

(2) the need to preserve the availability of property through the entry of the requested order outweighs the hardship on any owner or interest holder against whom the order is to be entered.

(d) On a determination of liability of a person for conduct giving rise to forfeiture under this act, the court shall enter a judgment of forfeiture of the property found to be subject to forfeiture described in the complaint and shall also authorize the plaintiff's attorney or any law enforcement officer to seize all property ordered forfeited which was not previously seized or is not then under seizure.  Following the entry of an order declaring the property forfeited, the court, on application of the plaintiff's attorney, may enter any appropriate order to protect the interest of the seizing agency in the property ordered forfeited.

(e) Following the entry of an order of forfeiture under subsection (d), the plaintiff's attorney may give notice of pending forfeiture, in the manner provided in K.S.A. 60-4109, to all owners and interest holders who have not previously been given notice.

(f) An owner of or interest holder in property that has been forfeited and whose claim is not precluded may file a claim as described in K.S.A. 60-4111 within 30 days after initial notice of pending forfeiture or after notice under subsection (e), whichever is earlier.  If the seizing agency does not recognize the claimed exemption, the plaintiff's attorney shall file a complaint and the court shall hold the hearing and determine the claim, without a jury, in the manner provided for in rem judicial forfeiture actions in K.S.A. 60-4113.

(g) In accordance with findings made at the hearing, the court may amend the order of forfeiture if the court determines that any claimant has established by a preponderance of the evidence that the claimant has an interest in the property and that the claimant's interest is exempt under the provision of K.S.A. 60-4106.

(h) Except as provided in subsection (c) of K.S.A. 60-4112, no person claiming an interest in property subject to forfeiture under this act may intervene in a trial or appeal of a criminal action or in an in personam civil action involving the forfeiture of the property.

History: L. 1994, ch. 339, § 14; July 1.



60-4115 Substituted assets and supplemental remedies.

60-4115. Substituted assets and supplemental remedies. (a) The court shall order the forfeiture of any other property of an owner or in personam defendant, up to the value of that owner's or defendant's property found by the court to be subject to forfeiture under this act, if any of the owner's or defendant's forfeitable property:

(1) Cannot be located;

(2) has been transferred or conveyed to, sold to, or deposited with a third party;

(3) is beyond the jurisdiction of the court;

(4) has been substantially diminished in value while not in the actual physical custody of the court, the seizing agency, the plaintiff's attorney, or their designee;

(5) has been commingled with other property that cannot be divided without difficulty;

(6) is subject to any interest of another person which interest is exempt from forfeiture under this act; or

(7) is exempt from forfeiture due to a constitutional or statutory provision.

(b) In addition to any other remedy provided for by law, if a forfeiture lien or notice of pending forfeiture has been filed and notice given pursuant to K.S.A. 60-4109, or if a complaint alleging conduct giving rise to forfeiture has been filed and notice given pursuant to such K.S.A. 60-4109 or other applicable rule of civil procedure, the plaintiff's attorney may institute an action in the district court against any person with notice or actual knowledge who destroys, conveys, alienates, encumbers, further encumbers, disposes of, purchases, receives, removes from the jurisdiction of the court, conceals, or otherwise renders unavailable for forfeiture property alleged to be subject to forfeiture in the forfeiture lien, notice of pending forfeiture, or complaint.  In such case, the court shall enter a final judgment in an amount equal to the value of the lien not to exceed the fair market value of the property, or, if the property is alleged to be subject to forfeiture, in an amount equal to the fair market value of the property, together with reasonable investigative expenses and attorney fees.  If a civil proceeding under this act is pending in court, the action shall be heard by such court.

History: L. 1994, ch. 339, § 15; July 1.



60-4116 Judicial disposition of property.

60-4116. Judicial disposition of property. (a) If no proper claims are timely filed in an action in rem, or if no proper answer is timely filed in response to a complaint, the plaintiff's attorney may apply for an order of forfeiture and allocation of forfeited property pursuant to K.S.A. 60-4117, and amendments thereto. Upon a determination by the court that the seizing agency's written application established the court's jurisdiction, the giving of proper notice, and facts sufficient to show probable cause for forfeiture, the court shall order the property forfeited to the seizing agency.

(b) After final disposition of all claims timely filed in an action in rem, or after final judgment and disposition of all claims timely filed in an action in personam, the court shall enter an order that the seizing agency has clear title to the forfeited property interest. Title to the forfeited property interest and such property's proceeds shall be deemed to have vested in the seizing agency on the commission of the conduct giving rise to forfeiture under this act.

(c) If, in the discretion of the plaintiff's attorney, such plaintiff's attorney has recognized in writing that an interest holder has an interest that is exempt from forfeiture, the court, on application of the plaintiff's attorney, may release or convey forfeited personal property to a regulated interest holder on all of the following conditions:

(1) The interest holder has an interest which was acquired in the regular course of business as an interest holder.

(2) The amount of the interest holder's encumbrance is readily determinable and the amount has been reasonably established by proof made available by the plaintiff's attorney to the court.

(3) The encumbrance held by the interest holder seeking possession is the only interest exempted from forfeiture and the order forfeiting the property to the seizing agency transferred all of the rights of the owner prior to forfeiture, including rights of redemption to the seizing agency.

(4) After the court's release or conveyance, the interest holder shall dispose of the property by a commercially reasonable public sale, and within 14 days of disposition shall tender to the seizing agency the amount received at disposition less the amount of the interest holder's encumbrance and reasonable expense incurred by the interest holder in connection with the sale or disposal.

(d) On order of the court forfeiting the subject property, the seizing agency may transfer good and sufficient title to any subsequent purchaser or transferee, unless satisfied and released earlier, subject to all mortgages, deeds of trust, financing statements or security agreements of record prior to the forfeiture held by an interest holder and the title shall be recognized by all courts, by this state, and by all agencies of and any political subdivision. Likewise on entry of judgment in favor of a person claiming an interest in the property that is subject to proceedings to forfeit property under this act, the court shall enter an order that the property or interest in property shall be released or delivered promptly to that person free of liens and encumbrances under this act and the person's cost bond shall be discharged.

(e) Upon motion by the plaintiff's attorney, if it appears after a hearing there was reasonable cause for the seizure for forfeiture or for the filing of the notice of pending forfeiture or complaint, the court shall cause a finding to be entered that reasonable cause existed, or that any such action was taken under a reasonable good faith belief that it was proper, and the claimant is not entitled to costs or damages, and the person or seizing agency who made the seizure, and the plaintiff's attorney, are not liable to suit or judgment on account of the seizure, suit or prosecution.

(f) The court shall order a claimant who fails to establish that a substantial portion of the claimant's interest is exempt from forfeiture under K.S.A. 60-4105, and amendments thereto, to pay the reasonable costs and expenses of any claimant who established such claimant's interest is exempt from forfeiture under K.S.A. 60-4105, and amendments thereto, and to pay the reasonable costs and expenses of the seizing agency for the investigation and litigation of the matter, including reasonable attorney fees, in connection with that claimant.

(g) If more than one law enforcement agency is substantially involved in effecting a forfeiture pursuant to this act, and no interagency agreement exists, the court shall equitably distribute the proceeds among such agencies.

(h) Notwithstanding any other provision of law, upon the request of the intellectual property owner, all seized items bearing a counterfeit mark shall be released to the intellectual property owner for destruction or disposition. If the intellectual property owner does not request release of seized items bearing a counterfeit mark, such items shall be destroyed unless the intellectual property owner consents to another disposition.

History: L. 1994, ch. 339, § 16; L. 2000, ch. 62, § 4; L. 2010, ch. 135, § 195; July 1.



60-4117 Disposition of forfeited property; use of proceeds of sale.

60-4117. Disposition of forfeited property; use of proceeds of sale. Except as provided in K.S.A. 65-7014, and amendments thereto: (a) When property is forfeited under this act, the law enforcement agency may:

(1) Retain such property for official use or transfer the custody or ownership to any local, state or federal agency, subject to any lien preserved by the court;

(2) destroy or use for investigative or training purposes, any illegal or controlled substances and equipment or other contraband, provided that materials necessary as evidence shall be preserved;

(3) sell property which is not required by law to be destroyed and which is not harmful to the public:

(A) All property, except real property, designated by the seizing agency to be sold shall be sold at public sale to the highest bidder for cash without appraisal. The seizing agency shall first cause notice of the sale to be made by publication at least once in an official county newspaper as defined by K.S.A. 64-101, and amendments thereto. Such notice shall include the time, place, and conditions of the sale and description of the property to be sold. Nothing in this subsection shall prevent a state agency from using the state surplus property system and such system's procedures shall be sufficient to meet the requirements of this subsection.

(B) Real property may be sold pursuant to subsection (A), or the seizing agency may contract with a real estate company, licensed in this state, to list, advertise and sell such real property in a commercially reasonable manner.

(C) No employee or public official of any agency involved in the investigation, seizure or forfeiture of seized property may purchase or attempt to purchase such property; or

(4) salvage the property, subject to any lien preserved by the court.

(b) When firearms are forfeited under this act, the firearms in the discretion of the seizing agency, shall be destroyed, used within the seizing agency for official purposes, traded to another law enforcement agency for use within such agency or given to the Kansas bureau of investigation for law enforcement, testing, comparison or destruction by the Kansas bureau of investigation forensic laboratory.

(c) The proceeds of any sale shall be distributed in the following order of priority:

(1) For satisfaction of any court preserved security interest or lien, or in the case of a violation, as defined by subsection (h) [(i)] of K.S.A. 60-4104, and amendments thereto, the proceeds shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of such remittance, the state treasurer shall deposit the entire amount into the state treasury to the credit of the medicaid fraud reimbursement fund;

(2) thereafter, for payment of all proper expenses of the proceedings for forfeiture and disposition, including expenses of seizure, inventory, appraisal, maintenance of custody, preservation of availability, advertising, service of process, sale and court costs;

(3) reasonable attorney fees:

(A) If the plaintiff's attorney is a county or district attorney, an assistant, or another governmental agency's attorney, fees shall not exceed 15% of the total proceeds, less the amounts of subsection (c)(1) and (2), in an uncontested forfeiture nor 20% of the total proceeds, less the amounts of subsection (c)(1) and (2), in a contested forfeiture. Such fees shall be deposited in the county or city treasury and credited to the special prosecutor's trust fund. Moneys in such fund shall not be considered a source of revenue to meet normal operating expenditures, including salary enhancement. Such fund shall be expended by the county or district attorney, or other governmental agency's attorney through the normal county or city appropriation system and shall be used for such additional law enforcement and prosecutorial purposes as the county or district attorney or other governmental agency's attorney deems appropriate, including educational purposes. All moneys derived from past or pending forfeitures shall be expended pursuant to this act. The board of county commissioners shall provide adequate funding to the county or district attorney's office to enable such office to enforce this act. Neither future forfeitures nor the proceeds therefrom shall be used in planning or adopting a county or district attorney's budget;

(B) if the plaintiff's attorney is the attorney general and the conduct and offense giving rise to forfeiture is pursuant to subsection (h) [(i)] of K.S.A. 60-4104, and amendments thereto, fees shall not exceed 15% of the total proceeds, less the amounts of subsection (c)(1) and (2) in an uncontested forfeiture nor 20% of the total proceeds, less the amounts of subsection (c)(1) and (2) in a contested forfeiture. Such fees shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the medicaid fraud prosecution revolving fund. Moneys paid into the medicaid fraud prosecution revolving fund pursuant to this subsection shall be appropriated to the attorney general for use by the attorney general in the investigation and prosecution of medicaid fraud and abuse; or

(C)  if the plaintiff's attorney is a private attorney, such reasonable fees shall be negotiated by the employing law enforcement agency;

(4) repayment of law enforcement funds expended in purchasing of contraband or controlled substances, subject to any interagency agreement.

(d) Any proceeds remaining shall be credited as follows, subject to any interagency agreement:

(1) If the law enforcement agency is a state agency, the entire amount shall be deposited in the state treasury and credited to such agency's state forfeiture fund. There is hereby established in the state treasury the following state funds: Kansas bureau of investigation state forfeiture fund, Kansas attorney general's state medicaid fraud forfeiture fund, Kansas highway patrol state forfeiture fund, Kansas department of corrections state forfeiture fund and Kansas national guard counter drug state forfeiture fund. Expenditures from the Kansas bureau of investigation state forfeiture fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general or by a person or persons designated by the attorney general. Expenditures from the Kansas attorney general's state medicaid fraud forfeiture fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general or by a person or persons designated by the attorney general. Expenditures from the Kansas highway patrol state forfeiture fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the superintendent of the highway patrol or by a person or persons designated by the superintendent. Expenditures from the Kansas department of corrections state forfeiture fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the department of corrections or by a person or persons designated by the secretary. Expenditures from the Kansas national guard counter drug state forfeiture fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the adjutant general of Kansas or by a person or persons designated by the adjutant general. Each agency shall compile and submit a forfeiture fund report to the legislature on or before February 1 of each year. Such report shall include, but not be limited to: (A) The fund balance on December 1; (B) the deposits and expenditures for the previous 12-month period ending December 1. Upon the effective date of this act, the director of accounts and reports is directed to transfer each agency's balance in the state special asset forfeiture fund to the agency's new, state forfeiture fund. All liabilities of the state special asset forfeiture fund existing prior to such date are hereby imposed on the Kansas bureau of investigation state forfeiture fund, Kansas highway patrol state forfeiture fund and the Kansas department of corrections state forfeiture fund. The state special asset forfeiture fund is hereby abolished.

(2) If the law enforcement agency is a city or county agency, the entire amount shall be deposited in such city or county treasury and credited to a special law enforcement trust fund. Each agency shall compile and submit annually a special law enforcement trust fund report to the entity which has budgetary authority over such agency and such report shall specify, for such period, the type and approximate value of the forfeited property received, the amount of any forfeiture proceeds received, and how any of those proceeds were expended.

(3) Moneys in the Kansas bureau of investigation state forfeiture fund, Kansas highway patrol state forfeiture fund, Kansas department of corrections state forfeiture fund, the special law enforcement trust funds and the Kansas national guard counter drug state forfeiture fund shall not be considered a source of revenue to meet normal operating expenses. Such funds shall be expended by the agencies or departments through the normal city, county or state appropriation system and shall be used for such special, additional law enforcement purposes as the law enforcement agency head deems appropriate. Neither future forfeitures nor the proceeds from such forfeitures shall be used in planning or adopting a law enforcement agency's budget.

(4) Moneys in the Kansas attorney general's medicaid fraud forfeiture fund shall defray costs of the attorney general in connection with the duties of investigating and prosecuting medicaid fraud and abuse.

History: L. 1994, ch. 339, § 17; L. 1999, ch. 170, § 22; L. 2000, ch. 68, § 1; L. 2005, ch. 141, § 3; L. 2006, ch. 183, § 10; July 1.

Revisor's Note:

Two references to subsection (h) of 60-4104, should be to subsection (i).



60-4118 Powers of enforcement personnel.

60-4118. Powers of enforcement personnel. (a) A county attorney, district attorney, the attorney general or such attorney's designee may conduct an investigation of alleged conduct in violation of this act. Such attorney is authorized, before commencement of any civil proceeding or action under this act, to subpoena witnesses, compel such attendance, examine witnesses under oath, and require the production of documentary evidence for inspection, reproducing or copying. Except as otherwise provided by this section, such attorney shall proceed under this subsection with the same powers and limitations, and judicial oversight and enforcement, and in the manner provided by this act and by K.S.A. 22-3101 et seq., and amendments thereto.

(b) The examination of all witnesses under this section shall be conducted by the attorney or such attorney's designee before a person authorized to administer oaths.  The testimony shall be taken stenographically or by a sound recording device and may be transcribed.  The attorney shall exclude from the place where the examination is held all persons except the person being examined, such person's counsel, if any, the authorized individual or individuals before whom the testimony is to be taken, law enforcement officials and any stenographer taking such testimony. Prior to oral examination, the person shall be advised of such person's right to refuse to answer any questions on the basis of the privilege against self-incrimination.  The examination shall be conducted in a manner consistent with the taking of depositions under the code of civil procedure.

(c) Except as otherwise provided in this act, no documentary material, transcripts, oral testimony or copies of it in the possession of the attorney shall be available, prior to the filing of a civil or criminal proceeding or action relating to it, for examination by any individual other than a law enforcement officer or agent of such officer without the consent of the person who produced the material or transcripts.

(d) No person, with intent to avoid, evade, prevent, or obstruct compliance in whole or in part by any person with any duly served subpoena of the attorney under this section, shall knowingly remove from any place, conceal, withhold, destroy, mutilate any documentary material that is the subject of a subpoena.  A violation of this subsection shall be a class B nonperson misdemeanor.

(e) Acts or omissions by the attorneys for the seizing agencies in the course of the attorney's duties in the enforcement of any of the provisions of this act, including provision of any legal services prior to charging, complaint or seizure, are prosecutorial and shall not subject the attorneys or the attorney's principals to civil liability.

(f) During the investigation of real property and upon probable cause to believe the real property is in violation of this act, but before any liens or other proceedings are initiated under this act, a seizing agency may place a notice of potential claim with the register of deeds in the county in which such real property is located as notification that a forfeiture investigation is in progress and that a forfeiture proceeding against such real property may be initiated by the seizing agency.  Such notice shall automatically expire 180 days after filing, unless renewed, and shall contain such real property's legal description, the date the investigation began, and the name, position, agency, business address, and business telephone number of the person filing such notice of potential claim.  The notice shall be sworn to and verified in the manner provided for in the filing of lis pendens. The agency shall not be charged a filing or release fee.

History: L. 1994, ch. 339, § 18; July 1.



60-4119 Immunity orders.

60-4119. Immunity orders. (a) If a person is or may be called to produce evidence at a deposition, hearing or trial under this act or at an investigation brought by the attorney under K.S.A. 60-4118, and amendments thereto, the district court for the county in which the deposition, hearing, trial, or investigation is or may be held, upon certification in writing of a request of the county or district attorney for the county, or the attorney general, shall issue an order, ex parte or after a hearing, requiring the person to produce evidence, notwithstanding that person's refusal to do so on the basis of the privilege against self-incrimination.

(b) The county or district attorney, or the attorney general, may certify in writing a request for an ex parte order under this section if in such attorney's judgment:

(1) The production of the evidence may be necessary to the public interest; and

(2) the person has refused or is likely to refuse to produce evidence on the basis of such person's privilege against self-incrimination.

(c) If a person refuses, on the basis of such person's privilege against self-incrimination, to produce evidence in any proceeding described in this act, and the presiding officer informs the person of an order issued under this section, the person may not refuse to comply with the order. The person may be compelled or punished by the district court issuing an order for civil or criminal contempt.

(d) The production of evidence compelled by order issued under this section, and any information directly or indirectly derived from such evidence, may not be used against the person in a subsequent criminal case, except in a prosecution for perjury, K.S.A. 2015 Supp. 21-5903, and amendments thereto, making false writing, K.S.A. 2015 Supp. 21-5824, and amendments thereto, or an offense otherwise involving a failure to comply with the order. Nothing in this subsection shall be interpreted as preventing the use in a criminal action any evidence lawfully obtained independently of these procedures.

History: L. 1994, ch. 339, § 19; L. 2006, ch. 183, § 11; L. 2011, ch. 30, § 227; July 1.



60-4120 Statute of limitations.

60-4120. Statute of limitations. A civil action under this act shall be commenced within five years after the last conduct giving rise to forfeiture or the cause of action became known or should have become known, excluding any time during which either the property or defendant is out of the state or in confinement, or during which criminal proceedings relating to the same conduct are pending.

History: L. 1994, ch. 339, § 20; July 1.



60-4121 Summary forfeiture of controlled substances.

60-4121. Summary forfeiture of controlled substances. Controlled substances which are contraband and any controlled substance whose owners are unknown are summarily forfeited to the state.  The court may include in any judgment under this act an order forfeiting any controlled substance involved in the offense to the extent of the defendant's interest.

History: L. 1994, ch. 339, § 21; July 1.



60-4122 Collateral action.

60-4122. Collateral action. No person claiming an interest in property subject to forfeiture may commence or maintain any action against a seizing agency concerning the validity of the alleged interest other than provided in this act.

History: L. 1994, ch. 339, § 22; July 1.



60-4123 Statutory construction.

60-4123. Statutory construction. The provisions of this act shall be liberally construed to effectuate its remedial purposes.  Civil remedies under this act shall be supplemental and not mutually exclusive.  Such civil remedies do not preclude and are not precluded by any other provision of law.

History: L. 1994, ch. 339, § 23; July 1.



60-4124 Uniformity of application.

60-4124. Uniformity of application. (a) The provisions of this act shall be applied and construed to effectuate its general purpose to make uniform law with respect to the subject of this act among states enacting the act.

(b) The attorney general is authorized to enter into reciprocal agreements with the attorney general or chief prosecuting attorney of any state to effectuate the purposes of this act.

(c) The provisions of this act shall apply when the act or acts giving rise to forfeiture occur after the effective date of this act.

History: L. 1994, ch. 339, § 24; July 1.



60-4125 Severability clause.

60-4125. Severability clause. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1994, ch. 339, § 25; July 1.



60-4126 Placement of act; applicability of rules of evidence.

60-4126. Placement of act; applicability of rules of evidence. This act shall be part of and supplemental to Chapter 60 of the Kansas Statutes Annotated, and amendments thereto, the code of civil procedure. Unless otherwise provided, the rules of evidence shall apply.

History: L. 1994, ch. 339, § 26; July 1.






Article 42 IMMUNITY FROM LIABILITY FOR ARCHITECTS AND ENGINEERS

60-4201 Architects and engineers; immunity from liability in certain circumstances.

60-4201. Architects and engineers; immunity from liability in certain circumstances. (a) An architect, defined and licensed under K.S.A. 74-7003et seq. and amendments thereto, or professional engineer, defined and licensed under K.S.A. 74-7003 et seq. and amendments thereto, who voluntarily, without compensation or expectation of compensation, provides structural inspection services at the scene of a declared national, state or local emergency caused by a tornado, flood or other natural disaster at the request of a public official, public safety officer or city or county building inspector acting in an official capacity shall not be liable in negligence for any personal injury or property damage caused by the architect's or engineer's good faith but negligent inspection of a structure used for human habitation or a structure owned by a public entity for structural integrity or nonstructural elements affecting life and safety.

(b) The immunity provided by this section shall apply only for an inspection that occurs within 90 days of the disaster.  Nothing in this section shall provide immunity for gross negligence or willful misconduct.

History: L. 1994, ch. 167, § 1; July 1.






Article 43 ENFORCEMENT OF JUDGMENT OF RESTITUTION

60-4301 Enforcement of judgment of restitution; filing and status.

60-4301. Enforcement of judgment of restitution; filing and status. A certified copy of any judgment of restitution, established pursuant to subsection (d) of K.S.A. 22-3424, and amendments thereto, shall be filed in the office of the clerk of the district court of the county where such restitution was ordered. Such copy may be filed by or on behalf of any person who is awarded restitution in the judgment. The clerk of the district court shall record the judgment of restitution in the same manner as a judgment of the district court of this state pursuant to the code of civil procedure. A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings as a judgment of a district court of this state and may be enforced or satisfied in like manner, except a judgment of restitution shall not constitute an obligation or liability against any insurer or any third-party payor.

History: L. 1995, ch. 257, § 9; July 1.



60-4302 Same; notice of filing.

60-4302. Same; notice of filing. (a) At the time of the filing of the judgment of restitution, the judgment creditor or such creditor's attorney shall make and file with the clerk of the district court an affidavit setting forth the name and last known post office address of the judgment debtor, and the judgment creditor.

(b) Promptly upon the filing of the judgment of restitution and the affidavit, the clerk of the district court shall mail notice of the filing of the judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket. The notice shall include the name and post office address of the judgment creditor and the judgment creditor's attorney. In addition, the judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk of the district court. Lack of mailing notice of filing by the clerk of the district court shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.

History: L. 1995, ch. 257, § 10; July 1.



60-4303 Same; filing; docket fee.

60-4303. Same; filing; docket fee. Any person filing a judgment of restitution shall pay to the clerk of the district court a docket fee as prescribed by subpart 2. of subsection (a) of K.S.A. 28-170, and amendments thereto. Any additional fees or charges not specifically covered by the docket fee shall be assessed as additional court costs in the same manner and to the same extent as if the action had been originally commenced in the court where the judgment is filed.

History: L. 1995, ch. 257, § 11; July 1.



60-4304 Same; optional procedure; set off against subsequent civil recovery.

60-4304. Same; optional procedure; set off against subsequent civil recovery. (a) The right of a judgment creditor to bring an action to enforce such creditor's judgment instead of proceeding under  K.S.A. 60-4301 through 60-4303 remains unimpaired.

(b) A judgment of restitution will not bar any subsequent civil remedy or recovery, but the amount of any restitution paid shall be set off against any subsequent civil recovery.

History: L. 1995, ch. 257, § 12; July 1.



60-4305 Records subject to disclosure when offender ordered to pay restitution.

60-4305. Records subject to disclosure when offender ordered to pay restitution. Records or information in the custody of the prisoner review board, the secretary of corrections, any community correctional service program or any district court regarding the financial assets, income or employment of a criminal offender shall be subject to disclosure to any victim to whom such offender has been ordered to pay restitution, or to anyone acting on behalf of such victim to collect the ordered restitution, until such time as all restitution is paid in full.

History: L. 1996, ch. 195, § 5; L. 2012, ch. 16, § 26; July 1.






Article 44 PREVENTION OF ASSISTED SUICIDE

60-4401 Citation of act.

60-4401. Citation of act. K.S.A. 60-4401 through 60-4407, and amendments thereto, shall be known and may be cited as the "prevention of assisted suicide act."

History: L. 1998, ch. 142, § 1; July 1.



60-4402 Definitions.

60-4402. Definitions. As used in K.S.A. 2015 Supp. 21-5407, K.S.A. 60-4401 through 60-4407, 65-1120, 65-1436, 65-1627i, 65-2006 and 65-2836, and amendments thereto:

(a) "Licensed health care professional" means a person licensed to practice medicine and surgery, licensed podiatrist, licensed physician assistant, licensed nurse, dentist or licensed pharmacist.

(b) "Suicide" means the act or instance of taking one's own life voluntarily and intentionally.

History: L. 1998, ch. 142, § 2; L. 2000, ch. 162, § 16; L. 2011, ch. 30, § 228; July 1.



60-4403 Standard of conduct of licensed health care professional related to assisting suicide; family member conduct; spiritual treatment.

60-4403. Standard of conduct of licensed health care professional related to assisting suicide; family member conduct; spiritual treatment. (a) A licensed health care professional who administers, prescribes or dispenses medications or procedures to relieve another person's pain or discomfort does not violate K.S.A. 2015 Supp. 21-5407, and amendments thereto, unless the medications or procedures are knowingly administered, prescribed or dispensed with the intent to cause death. A mid-level practitioner as defined in K.S.A. 65-1626, and amendments thereto, who prescribes medications or procedures to relieve another person's pain or discomfort does not violate K.S.A. 2015 Supp. 21-5407, and amendments thereto, unless the medications or procedures are knowingly prescribed with the intent to cause death.

(b) A licensed health care professional, family member or other legally authorized person who participates in the act of, or the decision making process which results in the withholding or withdrawal of a life-sustaining procedure does not violate K.S.A. 2015 Supp. 21-5407, and amendments thereto.

(c) Providing spiritual treatment through prayer alone, in lieu of medical treatment, does not violate K.S.A. 2015 Supp. 21-5407, and amendments thereto.

History: L. 1998, ch. 142, § 4; L. 1999, ch. 115, § 7; L. 2006, ch. 110, § 4; L. 2007, ch. 177, § 29; L. 2011, ch. 30, § 229; July 1.



60-4404 Cause of action for injunctive relief against person about to violate assisting suicide law.

60-4404. Cause of action for injunctive relief against person about to violate assisting suicide law. (a) A cause of action for injunctive relief may be maintained against any person who is reasonably believed to be about to violate or who is in the course of violating K.S.A. 2015 Supp. 21-5407, and amendments thereto, by any person who is:

(1) The spouse, parent, child or sibling of the person who would commit suicide.

(2) Entitled to inherit from the person who would commit suicide.

(3) A health care provider of the person who would commit suicide.

(4) A public official with appropriate jurisdiction to prosecute or enforce the laws of this state.

History: L. 1998, ch. 142, § 5; L. 2011, ch. 30, § 230; July 1.



60-4405 Cause of action for civil damages against person violating assisting suicide law.

60-4405. Cause of action for civil damages against person violating assisting suicide law. A cause of action for civil damages may be maintained against any person who violates or who attempts to violate K.S.A. 2015 Supp. 21-5407, and amendments thereto, by any person who is the spouse, parent, child, sibling, or entitled to inherit from the person or who is the personal representative of the person who did or would commit suicide for compensatory damages and exemplary damages, whether or not the plaintiff consented to or had prior knowledge of the violation or attempt.

History: L. 1998, ch. 142, § 6; L. 2011, ch. 30, § 231; July 1.



60-4406 Injunctive relief or civil action; attorney fees awarded.

60-4406. Injunctive relief or civil action; attorney fees awarded. Reasonable attorney fees shall be awarded to the prevailing plaintiff in a civil action brought pursuant to  K.S.A. 60-4404 or 60-4405 and amendments thereto, or in a proceeding for a judgment of contempt of court for violating an injunction issued under  K.S.A. 60-4404 and amendments thereto. If the defendant prevails, and the court determines that a plaintiff brought the suit or the proceeding for a judgment of contempt frivolously or in bad faith, reasonable attorney fees shall be awarded to the defendant.

History: L. 1998, ch. 142, § 7; July 1.



60-4407 Severability clause.

60-4407. Severability clause. If any one or more provision, section, subsection, sentence, clause, phrase or word of this act [*] or the application thereof to any person or circumstance is found to be unconstitutional, the same is hereby declared to be severable and the balance of this act [*] shall remain effective notwithstanding such unconstitutionality. The legislature hereby declares that it would have passed this act [*], and each provision, section, subsection, sentence, clause, phrase or word thereof, irrespective of the fact that any one or more provision, section, subsection, sentence, clause, phrase or word be declared unconstitutional.

History: L. 1998, ch. 142, § 14; July 1.

* This act, see the table of sections in Constitutions volume (L. 1998, ch. 142).






Article 45 AUTHORITY TO BRING CERTAIN CIVIL ACTIONS AGAINST FIREARMS OR AMMUNITION MANUFACTURERS

60-4501 Authority to bring certain civil actions against firearms or ammunition manufacturers reserved to state; exception for breach of contract or warranty.

60-4501. Authority to bring certain civil actions against firearms or ammunition manufacturers reserved to state; exception for breach of contract or warranty. (a) The authority to bring civil suit and right to recover against any firearms or ammunition manufacturer or federally licensed firearms or ammunition dealer, by or on behalf of the state or any political subdivision of the state, for damages, abatement of nuisance or injunctive relief arising from or relating to the lawful design, manufacture, marketing or sale of firearms or ammunition to the public shall be reserved exclusively to the state.

(b) Nothing in this act shall prohibit a political subdivision from bringing an action against a firearms or ammunition manufacturer or federally licensed firearms or ammunition dealer for breach of contract, for breach of implied or express warranty or for damages caused to the employees or agents of such political subdivision by defects in firearms or ammunition purchased or used by such political subdivision.

(c) The provisions of this act shall apply to any action brought on or after January 24, 2001.

History: L. 2002, ch. 76, § 1; July 1.






Article 46 IMMUNITY FROM LIABILITY FOR OWNERS OF ANHYDROUS AMMONIA

60-4601 Immunity from liability for owners of anhydrous ammonia.

60-4601. Immunity from liability for owners of anhydrous ammonia. As used in this act:

(a) (1) "Owner" means:

(A) Any person who lawfully owns anhydrous ammonia;

(B) any person who lawfully owns a container, equipment or storage facility containing anhydrous ammonia;

(C) any person responsible for the installation or operation of such containers, equipment or storage facilities;

(D) any person lawfully selling anhydrous ammonia;

(E) any person lawfully purchasing anhydrous ammonia for agricultural purposes; or

(F) any person who operates or uses anhydrous ammonia containers, equipment or storage facilities when lawfully applying anhydrous ammonia for agricultural purposes.

(2) "Tamperer" means a person who commits or assists in the commission of tampering.

(3) "Tampering" means illegally transferring or attempting to transfer anhydrous ammonia from its present container, equipment or storage facility to another container, equipment or storage facility.

(b) A tamperer assumes the risk of any personal injury, death and other economic and noneconomic loss to such tamperer arising from such tamperer's participation in the act of tampering. Owners are immune from suit by a tamperer based on the tamperer's actions.

(c) Owners shall not be held liable or subject to a law suit for any negligent act or omission which may cause personal injury, death or other economic or noneconomic loss to any third party based on the tamperer's actions. The provisions of this subsection shall expire on July 1, 2016.

(d) The immunity from liability and suit authorized by this section is expressly waived for owners whose acts or omissions constitute willful, wanton, reckless or intentional conduct.

History: L. 2002, ch. 144, § 1; L. 2006, ch. 102, § 1; July 1.






Article 47 CONSTRUCTION DEFECTS

60-4701 Definitions.

60-4701. Definitions. As used in this act:

(a) "Action" means any civil action or arbitration proceeding between a claimant and a contractor for damages or indemnity asserting a claim for injury or loss to a dwelling or personal property caused by an alleged defect arising out of or related to the construction or a remodel of a dwelling.

(b) "Association" means a non-profit homeowners organization as defined in K.S.A. 60-3611, and amendments thereto.

(c) "Claimant" means a homeowner, including a subsequent purchaser, or association who asserts a claim against a contractor concerning a defect in the construction or in the remodel of a dwelling.

(d) "Construction defect" or "defect" means a deficiency in, or a deficiency arising out of the specifications, planning, supervision or construction of residential improvements that results from any of the following:

(1) Defective material, products or components used in the construction of residential improvements.

(2) Violation of the applicable codes in effect at the time of construction of residential improvements.

(3) Failure to construct residential improvements in accordance with accepted trade standards for good and workmanlike construction at the time of construction.

(e) "Contractor" means any person, firm, partnership, corporation, association or other organization that is engaged in the business of constructing dwellings.

(f) "Dwelling" means a single-family house, duplex or multifamily unit designed for residential use in which title to each individual unit is transferred to the owner under a condominium or cooperative system and shall include common areas and improvements that are owned or maintained by an association or by members of an association. A dwelling includes the systems and other components and improvements that are part of a single or multifamily unit at the time of construction. For the purposes of this act "dwelling" does not mean manufactured home as defined in K.S.A. 58-4202, and amendments thereto.

(g) "Serve" or "service" means personal service or delivery by certified mail, return receipt requested, to the last known address of the addressee.

(h) "Subcontractor" means a contractor who performs work on behalf of a contractor in the construction of a dwelling.

History: L. 2003, ch. 74, § 1; July 1.



60-4702 Filing of action; notice requirements.

60-4702. Filing of action; notice requirements. (a) If a claimant files an action against a contractor without service of notice under this act, the action shall be dismissed without prejudice upon motion of the contractor filed within 60 days of service of process. An action against a contractor cannot be refiled until the parties have complied with the provisions of this act. A dismissal pursuant to this subsection shall not count as a dismissal for purposes of subsection (a)(1) of K.S.A. 60-241, and amendments thereto.

(b) If the statute of limitations would expire during the time period necessary to allow the parties to comply with the provisions of this act, the statute of limitations shall be tolled if the claimant gives notice of the claim to the contractor within 90 days of entry of the order of dismissal of the action without prejudice pursuant to subsection (a).

(c) If the statute of limitations would expire during the time period necessary to allow the parties to comply with the provisions of this act, the claimant's notice of claim shall serve to toll the statute of limitations for 180 days after the latest of the following three dates: (1) The date the claimant personally serves or mails the notice of claim; (2) the date agreed upon for the contractor to make payment under subsection (c)(3) or (g)(2) of K.S.A. 60-4704, and amendments thereto; or (3) the date agreed upon for the contractor to completely remedy the construction defect under subsection (c)(2) or (g)(1) of  K.S.A. 60-4704, and amendments thereto.

(d) Nothing in this section shall be interpreted to shorten the statute of limitations under K.S.A. 60-501 et seq., and amendments thereto, otherwise applicable to a claimant's action against a contractor.

History: L. 2003, ch. 74, § 2; July 1.



60-4703 Application of act.

60-4703. Application of act. (a) Nothing in this act shall apply to actions arising out of claims for personal injury or death or where the defect or damage to the dwelling is so substantial that it is not habitable.

(b) This act shall not supersede express warranty, implied warranty or other provisions of a contract between the contractor and the claimant.

History: L. 2003, ch. 74, § 3; July 1.



60-4704 Initial notice of claim; service; response; inspection proposal; settlement offer; offer to remedy; acceptance or rejection of offer; failure to respond.

60-4704. Initial notice of claim; service; response; inspection proposal; settlement offer; offer to remedy; acceptance or rejection of offer; failure to respond. (a) Before the filing of an action brought against a contractor arising out of the construction of a dwelling, the claimant shall serve written initial notice of claim on the contractor. The initial notice of claim shall state that the claimant asserts a construction defect claim and the notice of claim shall describe the claim or claims in detail sufficient to determine the general nature of any alleged construction defects.

(b) Within 15 days after service of the notice of claim, the contractor shall serve a copy of the notice to each subcontractor who may be responsible for a defect specified in the notice and include with the notice the specific defect for which the contractor believes the subcontractor may be responsible.

(c) Within 30 days after service of the notice of claim by claimant, each contractor that has received such notice shall serve a written response on the claimant. The written response shall:

(1) Propose to inspect the dwelling that is the subject of the claim;

(2) offer to remedy the alleged construction defect at no cost to the claimant including a description of the additional construction necessary to remedy the defect, a specification of the date when the contractor proposes to commence the work and the date the work will be completed;

(3) offer to compromise and settle the claim by monetary payment without inspection including a specification of the amount of the payment and the date the payment will be made; or

(4) state that the contractor disputes the claim and will neither remedy the alleged construction defect nor compromise and settle the claim.

(d) If the contractor refuses service under subsection (a), disputes the claim pursuant to subsection (c)(4), does not respond to the claimant's notice of claim within the time stated in subsection (c), does not commence or complete the work on the alleged construction defect on the date specified in subsection (c)(2) or does not make the payment in the time specified in subsection (c)(3), the claimant may bring an action against the contractor without further notice.

(e) If the claimant rejects the inspection proposal or the settlement offer made by the contractor pursuant to subsection (c), the claimant shall serve written notice of the claimant's rejection on the contractor. After service of the rejection, the claimant may bring an action against the contractor without further notice. The claimant may alternatively elect an arbitration process pursuant to K.S.A. 5-201 et. seq., and amendments thereto. Failure to give the notice required by this subsection shall not require the dismissal of the action under subsection (a) of  K.S.A. 60-4702, and amendments thereto.

(f) If the claimant elects to allow the contractor to inspect the dwelling in accordance with the contractor's proposal pursuant to subsection (c)(1) the claimant shall notify the contractor and shall provide the  contractor and its agents access to the claimant's dwelling during normal working hours to inspect the premises and the claimed defect to determine the nature and cause of the alleged defects and the nature and extent of any repairs or replacements necessary to repair the alleged defects. Such inspection shall occur within 30 days of the claimant's notification to the contractor under this section.

(g) Within 30 days following completion of the inspection, the contractor shall serve on the claimant a written:

(1) Offer to remedy the construction defect at no cost to the claimant, including a report of the scope of the inspection, the findings and results of the inspection, a description of the additional construction necessary to remedy the defect, a specification of the date when the contractor proposes to commence the work and the date the work will be completed;

(2) offer to compromise and settle the claim by monetary payment including a specification of the amount of the payment and the date the payment will be made; or

(3) statement that the contractor will not proceed further to remedy the defect.

(h) If a claimant accepts a contractor's offer made pursuant to subsection (g)(1) or (g)(2) and the contractor does not proceed to remedy the construction defect or make the monetary payment within the agreed timetable, the claimant may bring an action against the contractor without further notice.

(i) If the contractor does not respond within the time period specified by subsection (g) or a claimant receives a written statement that the contractor will not proceed further to remedy the defect, the claimant may bring an action against the contractor without further notice.

(j) If the claimant rejects the offer made by the contractor to either remedy the construction defect or to make the monetary payment, the claimant shall serve written notice of the claimant's rejection on the contractor. After service of the rejection the claimant may bring an action against contractor without further notice.

(k) Any claimant accepting the offer of the contractor to remedy the construction defects shall do so by serving the contractor with a written notice of acceptance no later than 30 days after receipt of the offer.

(l) If a claimant accepts a contractor's offer to repair a defect described in a notice of claim, the claimant shall provide the contractor and its agents reasonable access to the claimant's dwelling during normal working hours to perform and complete the construction by the timetable stated in the offer.

(m) Absent good cause, the contractor's failure to respond in good faith to the claimant's notice of claim shall preclude the contractor from asserting that the claimant did not comply with the provisions of this act.

History: L. 2003, ch. 74, § 4; July 1.



60-4705 Notice of construction defect to insurer.

60-4705. Notice of construction defect to insurer. (a) A contractor who receives a notice of a construction defect pursuant to this act, may present the notice to an insurer who issued a policy of insurance covering all or part of the conduct or business of the contractor or subcontractor.

(b) Such notice provided to an insurer:

(1) Constitutes the making of a claim under the policy; and

(2) requires the contractor, subcontractor and the insurer to perform any obligations or duties required by the policy upon the making of a claim.

History: L. 2003, ch. 74, § 5; July 1.



60-4706 Notice to potential claimant of contractor's right to offer repair; form.

60-4706. Notice to potential claimant of contractor's right to offer repair; form. (a) Upon entering into a contract for construction or remodel of a dwelling, the contractor shall provide notice to the potential claimant of the contractor's right to offer to repair construction defects before a claimant may commence litigation against the contractor. Such notice shall be conspicuous and may be included as part of the underlying contract.

(b) Such notice shall be in substantially the following form: Kansas law contains important requirements you must follow before you may file a lawsuit for defective construction against the contractor who constructed your home. Ninety days before you file your lawsuit, you must deliver to the contractor a written notice of any construction conditions you allege are defective and provide your contractor the opportunity to make an offer to repair or pay for the defects. You are not obligated to accept any offer made by the contractor. There are strict deadlines and procedures under state law, and failure to follow them may affect your ability to file a lawsuit.

History: L. 2003, ch. 74, § 6; July 1.



60-4707 Notice to purchaser of subcontractors.

60-4707. Notice to purchaser of subcontractors. Each contractor who constructs a new residential dwelling shall, within 30 days after the close of the sale, provide in writing to the initial purchaser of the residence:

(a) The name, license number if applicable, business address and telephone number of each subcontractor who performed any work related to the construction of the dwelling; and

(b) a brief description of the work performed by each subcontractor identified pursuant to this section.

History: L. 2003, ch. 74, § 7; July 1.



60-4708 Association actions; property manager actions; unlawful acts.

60-4708. Association actions; property manager actions; unlawful acts. (a) A person shall not provide or offer to provide anything of monetary value to a property manager of an association or to a member or officer of an executive board of an association to induce the property manager, member or officer to encourage or discourage the association to file a claim for damages arising from a construction defect.

(b) A property manager shall not accept anything of value given in exchange for encouraging or discouraging the association that such property manager manages to file a claim for damages arising from a construction defect.

(c) A member or officer of an executive board of an association shall not accept anything of value given in exchange for encouraging or discouraging the association of which such person is a member or officer of the executive board to file a claim for damages arising from a construction defect.

(d) A person who willfully violates this section shall be guilty of a class C nonperson misdemeanor.

History: L. 2003, ch. 74, § 8; July 1.



60-4709 Association action for construction defects in common-interest community; majority vote.

60-4709. Association action for construction defects in common-interest community; majority vote. (a) An association may bring an action to recover damages resulting from construction defects in any of the units, common elements or limited common elements of the common-interest community only:

(1) Upon a vote of the units' owners to which at least a majority of the votes of the members of the association are allocated; and

(2) upon a vote of the executive board of the association.

(b) An association or an attorney for an association shall not employ a person to perform destructive tests to determine any damage or injury to a unit, common element or limited common element caused by a construction defect unless:

(1) The person performing the tests is someone in the business of performing such tests and analysis;

(2) the person performing the tests has provided a written schedule for repairs;

(3) the person performing the tests is required to repair all damage resulting from such tests in accordance with state laws and local ordinances and codes relating thereto; and

(4) the association or the person so employed obtains all permits required to conduct such tests and to repair any damage resulting from such tests.

(c) An association may commence an action only upon a vote or written agreement of the owners of the units to which at least a majority of the votes of the members of the association are allocated. In such a case, the association shall provide written notice to the owner of each unit of the meeting at which the commencement of an action is to be considered or action is to be taken within 21 calendar days before the meeting.

(d) In the absence of a contractual provision to the contrary, the executive board of an association, without giving notice to the units' owner's, may employ a contractor and such other persons as are necessary to make such repairs to a unit or common element within the common-interest community as are required to protect the health, safety and welfare of the units' owners.

History: L. 2003, ch. 74, § 9; July 1.



60-4710 Severability clause.

60-4710. Severability clause. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2003, ch. 74, § 10; July 1.






Article 48 IMMUNITY FROM LIABILITY FOR CLAIMS OF OBESITY

60-4801 Immunity from liability for claims arising out of weight gain or obesity.

60-4801. Immunity from liability for claims arising out of weight gain or obesity. (a) Except as provided in subsection (b), a manufacturer, producer, packer, distributor, carrier, holder, seller, marketer, or advertiser of a food (as defined in Section 201 (f) of the federal food, drug and cosmetic act (21 U.S.C. 321 (f)) as of the effective date of this act), or an association of one or more such entities, shall not be subject to civil liability for any claim arising out of weight gain, obesity, a health condition associated with weight gain or obesity, or other generally known condition allegedly caused by or allegedly likely to result from long-term consumption of food.

(b) Subsection (a) shall not preclude civil liability where the claim of weight gain, obesity, health condition associated with weight gain or obesity, or other generally known condition allegedly caused by or allegedly likely to result from long-term consumption of food is based on:

(1) A material violation of an adulteration or misbranding requirement prescribed by statute or rules and regulations of this state or of the United States and the claimed injury was proximately caused by such violation; or

(2) any other material violation of the federal food, drug and cosmetic act as of the effective date of this act or state law applicable to the manufacturing, marketing, distribution, advertising, labeling or sale of food, provided that such violation is knowing and willful and the claimed injury was proximately caused by such violation.

(c) As used in this section:

(1) "Claim" means any claim by or on behalf of a natural person, as well as any other claim lawfully asserted by or on behalf of such person.

(2) "Generally known condition allegedly caused by or allegedly likely to result from long-term consumption of food" means a condition generally known to result or reasonably likely to result from the cumulative effect of consumption of food. For the purposes of this definition only, the term "food" shall not include a food additive (as defined in Section 201(s)) of the federal food, drug and cosmetic act (21 U.S.C. 321(s)) as of the effective date of this act.

(3) "Knowing and willful" means that: (A) The conduct constituting the violation was committed with the intent to deceive or injure consumers or with actual knowledge that such conduct was injurious to consumers; and (B) the conduct constituting the violation was not required by state, federal, or local laws, rules and regulations, resolutions or ordinances.

(d) In any action exempted under subsection (b), the complaint initiating such action shall state with particularity the following: The statute, rules and regulations or other law of this state or of the United States that was allegedly violated; the facts that are alleged to constitute a material violation of such statute or rules and regulations, and the facts alleged to demonstrate that such violation proximately caused actual injury to the plaintiff. In any action exempted under subsection (b) (2), in addition to the foregoing pleading requirements, the complaint initiating such action shall state with particularity facts sufficient to support a reasonable inference that the individual requirements in subsection (b)(2) have been satisfied.

(e) In any action exempted under subsection (b), all discovery and other proceedings shall be stayed during the pendency of any motion to dismiss unless the court finds upon the motion of any party that discovery is necessary to preserve evidence or to prevent undue prejudice to that party.

(f) The provisions of this section shall apply to all covered claims filed after the effective date of this act, regardless of when the claim arose.

History: L. 2005, ch. 137, § 1; Apr.21.



60-4802 Severability clause.

60-4802. Severability clause. The provisions of this act are severable. If any portion of this act is declared unconstitutional or the application of any part of this act to any person or circumstance is held invalid, the remaining portions of the act and their applicability to any person or circumstance shall remain valid and enforceable.

History: L. 2005, ch. 137, § 2; Apr.21.






Article 49 SILICA AND ASBESTOS CLAIMS ACT

60-4901 Silica and asbestos claims act; definitions.

60-4901. Silica and asbestos claims act; definitions. As used in this act, unless the context otherwise requires, the following words and phrases shall have the meanings ascribed to them in this section:

(a) "AMA guides to the evaluation of permanent impairment" means the American medical association's guides to the evaluation of permanent impairment as in effect on March 1, 2006.

(b) "Asbestos" means all minerals defined as asbestos in 29 C.F.R. § 1910, as in effect on March 1, 2006.

(c) "Asbestos claim" means any claim for damages, losses, indemnification, contribution or other relief arising out of, based on, or in anyway related to inhalation of, exposure to, ingestion of, or contact with asbestos. Asbestos claim also includes a claim made by or on behalf of any person who has been exposed to asbestos, or any representative, spouse, parent, child or other relative of that person, for injury, including mental or emotional injury, death or loss to person, risk of disease or other injury, costs of medical monitoring or surveillance, or any other effects on the person's health that are caused by the person's exposure to asbestos.

(d) "Asbestosis" means bilateral diffuse interstitial fibrosis of the lungs caused by inhalation of asbestos.

(e) "Board-certified" means the physician is currently certified by one of the medical specialty boards approved by either the American board of medical specialties or the American osteopathic board of osteopathic specialties.

(f) "Board-certified gastroenterologist" means a physician who is board-certified in the specialty of internal medicine and in the subspecialty of gastroenterology.

(g) "Board-certified internist" means a physician who is board-certified in the specialty of internal medicine.

(h) "Board-certified occupational medicine specialist" means a physician who is board-certified in the specialty of preventive medicine and the subspecialty of occupational medicine.

(i) "Board-certified oncologist" means a physician who is board-certified in the specialty of internal medicine and in the subspecialty of medical oncology.

(j) "Board-certified pathologist" means a physician who is board-certified in the specialty of pathology.

(k) "Board-certified pulmonary specialist" means a physician who is board-certified in the specialty of internal medicine and in the subspecialty of pulmonary medicine.

(l) "Board-certified radiologist" means a physician who is board-certified in the specialty of radiology.

(m) "Board-certified rheumatologist" means a physician who is board-certified in the specialty of internal medicine and in the subspecialty of rheumatory medicine.

(n) "Civil action" means all suits or claims of a civil nature in a state or federal court, whether cognizable as cases at law or in equity or admiralty. The term "civil action" does not include any civil action:

(1) Relating to workers' compensation;

(2) alleging any claim or demand made against a trust established pursuant to subsection (g) of 11 U.S.C. section 524(g); or

(3) alleging any claim or demand made against a trust established pursuant to a plan of reorganization confirmed under chapter 11 of the United States bankruptcy code.

(o) "Competent medical authority" means a physician who is medically competent to provide a diagnosis for purposes of constituting prima facie evidence of an exposed person's physical impairment that meets the requirements specified in K.S.A. 2015 Supp. 60-4902 or 60-4903, and amendments thereto, and who meets the following requirements:

(1) The physician is a board-certified internist, pulmonary specialist, rheumatologist, oncologist, pathologist, gastroenterologist, radiologist or occupational medicine specialist.

(2) The physician has or had a doctor-patient relationship with the exposed person, or in the case of a board-certified pathologist, has examined tissue samples or pathological slides of the exposed person at the request of the treating physician, or in the case of a board-certified radiologist, has reviewed x-rays of the exposed person at the request of the treating physician.

(3) As the basis for the diagnosis, the physician has not relied, in whole or in part, on the report or opinion of any doctor, clinic, laboratory or testing company that performed an examination, test or screening of the claimant's medical condition:

(A) Has been found in violation of any law, regulation, licensing requirement or medical code of practice of the state in which that examination, test or screening was conducted; or

(B) that required the claimant to agree to retain the legal services of the law firm sponsoring the examination, test or screening.

(4) The physician spends not more than 50% of the physician's professional practice time in providing consulting or expert services in connection with actual or potential civil actions, and the physician's medical group, professional corporation, clinic or other affiliated group earns not more than 20% of its revenues from providing those services.

(p) "Employee" means an individual who performs labor or provides construction services pursuant to a construction contract as defined in K.S.A. 16-121, and amendments thereto.

(q) "Established safety standard" means, that for the years after 1971, the concentration of silica or mixed dust in the breathing zone of the workers does not exceed the maximum allowable exposure limits for the eight-hour-time weighted average airborne concentration as promulgated by the occupational safety and health administration (OSHA) in effect at the time of the alleged exposure.

(r) "Exposed person" means a person whose exposure to:

(1) Silica is the basis for a silica claim; or

(2) asbestos is the basis for an asbestos claim.

(s) "FEV-1" means forced expiratory volume in the first second, which is the maximal volume of air expelled in one second during performance of simple spirometric tests.

(t) "FVC" means forced vital capacity, which is the maximal volume of air expired with maximum effort from a position of full inspiration.

(u) "ILO scale" means the system for the classification of chest x-rays set forth in the international labour office's guidelines for the use of ILO international classification of radiographs of pneumoconioses as in effect on March 1, 2006.

(v) "Lung cancer" means a malignant tumor in which the primary site of origin of the cancer is inside the lungs and does not include mesothelioma.

(w) "Mesothelioma" means a malignant tumor with a primary site of origin in the pleura, the peritoneum, or pericardium, which has been diagnosed by a board-certified pathologist using standardized and accepted criteria of microscopic morphology or appropriate staining techniques.

(x) "Nonmalignant condition" means a condition, other than a diagnosed cancer, that is caused or may be caused by either of the following, whichever is applicable:

(1) Silica; or

(2) asbestos.

(y) "Pathological evidence of asbestosis" means a statement by a board-certified pathologist that more than one representative section of lung tissue uninvolved with any other disease process demonstrates a pattern of peribronchiolar or parenchymal scarring in the presence of characteristic asbestos bodies and that there is no other more likely explanation for the presence of the fibrosis.

(z) "Pathological evidence of silicosis" means a statement by a board-certified pathologist that more than one representative section of lung tissue uninvolved with any other disease process demonstrates a pattern of round silica nodules and birefringent crystals or other demonstration of crystal structures consistent with silica in the lung parenchyma (well-organized concentric whorls of collagen surrounded by inflammatory cells) and that there is no other more likely explanation for the presence of the fibrosis.

(aa) "Predicted lower limit of normal" means the calculated standard convention lying at the fifth percentile, below the upper 95% of the reference population, based on factors including, but not limited to, age, height and gender, according to the recommendations of the American Thoracic Society as referenced in the AMA's guides to the evaluation of permanent impairment.

(bb) "Premises owner" means a person who owns, in whole or in part, leases, rents, maintains or controls privately owned any land or body of water, or any buildings and structures on those lands or bodies of water, and all privately owned and state-owned lands or bodies of water leased to a private person, firm or organization, including any buildings and structures on those lands, ways or waters.

(cc) "Radiological evidence of asbestosis" means:

(1) An ILO quality one or two chest x-ray, read by a competent medical authority who regularly reviews x-rays in the ordinary course of practice, that shows small, irregular opacities of s, t or u, graded at least 1/1 on the ILO scale; or

(2) a computed tomography scan or high-resolution computed tomography scan read by a competent medical authority showing evidence of asbestosis.

(dd) "Radiological evidence of diffuse pleural thickening" means:

(1) An ILO quality one or two chest x-ray, read by a competent medical authority who regularly reviews x-rays in the ordinary course of practice, that shows bilateral pleural thickening of at least B2 on the ILO scale and blunting of at least one costophrenic angle; or

(2) a computed tomography scan or high-resolution computed tomography scan read by a competent medical authority showing evidence of diffuse pleural thickening.

(ee) "Radiological evidence of silicosis" means:

(1) An ILO quality one or two chest x-ray, read by a competent medical authority who regularly reviews x-rays in the ordinary course of practice, that shows bilateral small rounded opacities (p, q or r) in the upper lung fields of at least 1/1 on the ILO scale; or

(2) a computed tomography scan or high-resolution computed tomography scan read by a competent medical authority showing evidence of silicosis.

(ff) "Regular basis" means more than an isolated or sporadic basis.

(gg) "Silica" means a respirable crystalline form of silicon dioxide, including, but not limited to, alpha quartz, cristobalite and trydmite. The term "silica" also includes a mixture of dusts composed of silica and one or more other fibrogenic dusts capable of inducing pulmonary fibrosis if inhaled in sufficient quantity.

(hh) "Silica claim" means any claim for damages, losses, indemnification, contribution or other relief arising out of, based on, or in any way related to inhalation of, exposure to, or contact with silica. Silica claim also includes a claim made by or on behalf of any person who has been exposed to silica, or any representative, spouse, parent, child or other relative of that person, for injury, including mental or emotional injury, death or loss to person, risk of disease or other injury, costs of medical monitoring or surveillance, or any other effects on the person's health that are caused by the person's exposure to silica.

(ii) "Silicosis" means an interstitial lung disease caused by the pulmonary response to inhaled silica.

(jj) "Substantial contributing factor" means:

(1) Exposure to silica or asbestos is the proximate cause of the physical impairment alleged in the silica or asbestos claim; and

(2) a competent medical authority has determined with a reasonable degree of medical probability that the exposure to silica or asbestos is the proximate cause of the physical impairment.

(kk) "Substantial occupational exposure to silica" means employment in an industry and an occupation in which the exposed person did any of the following for a substantial portion of a normal work year for such occupation:

(1) Handled silica;

(2) fabricated silica-containing products so that the person was exposed to silica in the fabrication process;

(3) altered, repaired or otherwise worked with a silica-containing product in a manner that exposed the person on a regular basis to silica;

(4) worked in close proximity to other workers engaged in any of the activities described in paragraphs (1), (2) or (3) of this subsection in a manner that exposed the person on a regular basis to silica.

(ll) "Total lung capacity" means the volume of gas contained in the lungs at the end of a maximal inspiration.

(mm) "Veterans' benefit program" means any program for benefits in connection with military service administered by the veterans' administration under title 38 of the United States Code as in effect on the effective date of this act.

(nn) "Workers' compensation law" means a law respecting a program administered by a state or the United States to provide benefits, funded by a responsible employer or its insurance carrier, for occupational diseases or injuries or for disability or death caused by occupational diseases or injuries. The term includes the longshore and harbor workers' compensation act, 33 U.S.C. §§ 901-944, 948-950, and chapter 81 of Title 5, U.S.C., the federal employees compensation act, but does not include the act of April 22, 1908, 45 U.S.C. § 51 et seq., popularly referred to as the "Federal Employers' Liability Act."

History: L. 2006, ch. 196, § 1; July 1.



60-4902 Same; claim requirements.

60-4902. Same; claim requirements. (a) Physical impairment of the exposed person shall be an essential element in any civil action alleging a silica or asbestos claim.

(b) No person shall bring or maintain a civil action alleging an asbestos claim based on a nonmalignant condition in the absence of a prima facie showing of physical impairment as a result of a medical condition to which exposure to asbestos was a substantial contributing factor. Such a prima facie showing shall include:

(1) Evidence confirming that the diagnosing, competent medical authority has taken, or has directly supervised the taking of, a medically appropriate occupational, exposure, medical and smoking history from the exposed person or, if that person is deceased, from a person who is knowledgeable about the exposures that form the basis for the claim.

(2) Evidence sufficient to demonstrate that at least 10 years have elapsed between the date of first exposure to asbestos and the date of diagnosis.

(3) A determination by a competent medical authority, on the basis of a medical examination and pulmonary function testing, that the exposed person has a permanent respiratory impairment rating of at least class 2 as defined by and evaluated pursuant to the AMA guides to the evaluation of permanent impairment.

(4) A diagnosis by a competent medical authority of asbestosis or diffuse pleural thickening, based at a minimum on radiological or pathological evidence of asbestosis, or radiological evidence of diffuse pleural thickening.

(5) A determination by a competent medical authority that asbestosis or diffuse pleural thickening, rather than chronic obstructive pulmonary disease, is a substantial contributing factor to the exposed person's physical impairment, based at a minimum on a determination that the exposed person has:

(A) Total lung capacity, by plethysmography or timed gas dilution, below the predicted lower limit of normal;

(B) forced vital capacity below the lower limit of normal and a ratio of FEV1 to FVC that is equal to or greater than the predicted lower limit of normal; or

(C) a chest x-ray showing small, irregular opacities of s, t or u, graded at least 2/1 on the ILO scale.

(6) A diagnosis by a competent medical authority that the exposed person's medical findings and impairment were proximately caused by asbestos exposure, as revealed by the exposed person's occupational, exposure, medical and smoking history. A diagnosis which only states that the medical findings and impairment are consistent with or compatible with exposure to asbestos does not meet the requirements of this paragraph.

(c) No person shall bring or maintain a civil action alleging an asbestos claim which is based upon an asbestos-related cancer in the absence of a prima facie showing which shall include all of the following minimum requirements;

(1) A diagnosis by a competent medical authority, who is board certified in pathology, pulmonary medicine, gastroenterology or oncology, of a primary asbestos-related cancer and that exposure to asbestos was a substantial contributing factor to the condition.

(2) Evidence sufficient to demonstrate that at least 10 years have elapsed between the date of first exposure to asbestos and the date of diagnosis of the primary asbestos-related cancer.

(3) A diagnosis by a competent medical authority that the exposed person's asbestos-related cancer was proximately caused by asbestos exposure, as revealed by the exposed person's occupational, exposure, medical, and smoking history. A diagnosis which only states that the lung cancer is consistent with or compatible with exposure to asbestos does not meet the requirements of this subsection.

(d) In a civil action alleging an asbestos claim based upon mesothelioma, no prima facie showing is required.

(e) (1) No person shall bring or maintain a civil action alleging a silica claim based on a nonmalignant condition in the absence of a prima facie showing that the:

(A) Exposed person has a physical impairment;

(B) physical impairment is a result of a medical condition; and

(C) person's exposure is a substantial contributing factor to the medical condition.

(2) The prima facie evidence shall include:

(A) Evidence confirming that a competent medical authority has taken, or has directly supervised the taking of, a medically appropriate occupational, exposure and smoking history of the exposed person from the exposed person or, if that person is deceased, from the person who is most knowledgeable about the exposures that form the basis of the silica claim for a nonmalignant condition, including the general nature and duration of the exposure, to extent known;

(B) if the claim is based upon a respiratory impairment, a diagnosis by a competent medical authority, based on a medical examination and pulmonary function testing of the exposed person:

(i) The exposed person has a permanent respiratory impairment rating of at least class 2 as defined by and evaluated pursuant to the AMA guides to the evaluation of permanent impairment; and

(ii) the exposed person has silicosis based at a minimum on radiological or pathological evidence of silicosis.

(C) A diagnosis by a competent medical authority that the exposed person's medical findings and impairment were proximately caused by silica as revealed by the exposed person's occupational, exposure, medical and smoking history. A diagnosis which only states that the medical findings and impairment are consistent with or compatible with exposure to silica does not meet the requirements of this paragraph.

(f) (1) No person shall bring or maintain a civil action alleging that silica caused that person to contract lung cancer in the absence of a prima facie evidence showing that the:

(A) Exposed person has lung cancer; and

(B) the person's exposure is a substantial contributing factor to the lung cancer.

(2) The prima facie evidence shall include:

(A) A diagnosis by a competent medical authority that:

(i) The exposed person has primary lung cancer; and

(ii) exposure to silica is a substantial contributing factor to the cancer.

(B) Evidence sufficient to demonstrate that at least 10 years have elapsed between the date of first exposure to silica and the date of diagnosis of the cancer.

(C) Evidence of the exposed person's substantial occupational exposure to silica.

(D) A diagnosis by a competent medical authority that the exposed person's lung cancer was proximately caused by silica exposure, as revealed by the exposed person's occupational, exposure, medical and smoking history. A diagnosis which only states that the lung cancer is consistent with or compatible with exposure to silica does not meet the requirements of this paragraph.

(g) (1) No person shall bring or maintain a civil action alleging a silica or asbestos claim based on wrongful death of an exposed person, in the absence of a prima facie showing that the:

(A) Death of the exposed person was the result of a physical impairment;

(B) death and physical impairment were the result of a medical condition; and

(C) person's exposure to silica or asbestos was a substantial contributing factor to the medical condition.

(2) The prima facie evidence shall include:

(A) A diagnosis by a competent medical authority that exposure to silica or asbestos was a substantial contributing factor to the death of the exposed person;

(B) evidence sufficient to demonstrate that at least 10 years have elapsed between the date of first exposure to asbestos and the date of death of the exposed person; or, in the case of a wrongful death based on silica-related cancer, evidence sufficient to demonstrate that at least 10 years have elapsed between the date of first exposure to silica and the date of diagnosis of the cancer.

(C) Evidence of the exposed person's substantial occupational exposure to silica or exposure to asbestos.

(D) A diagnosis by a competent medical authority that the exposed person's death was proximately caused by silica or asbestos exposure, as revealed by the exposed person's occupational, exposure, medical and smoking history. A diagnosis which only states that the medical findings and impairment are consistent with or compatible with exposure to silica or asbestos does not meet the requirements of this paragraph.

(3) To the extent otherwise permitted by state law, if an heir files a civil action that alleges a silica or asbestos claim based on wrongful death and further alleges in the action that the death was the result of living with an exposed person who, if the civil action had been filed by the exposed person, would have met the requirements specified in subparagraph (C) of paragraph (2) of subsection (g) of this section, and amendments thereto, and that the decedent lived with the exposed person specified in subsection (kk) of K.S.A. 2015 Supp. 60-4901, and amendments thereto, for silica claims, or with the exposed person during the time of the exposed person's exposure to asbestos for asbestos claims, the decedent is considered as having satisfied the requirements specified in subparagraph (C) of paragraph (2) of subsection (g) of this section and amendments thereto.

(4) In a civil action alleging an asbestos claim for wrongful death of an exposed person based on mesothelioma, no prima facie showing is required.

(h) Evidence relating to physical impairment under this section, including pulmonary function testing and diffusing studies, shall be consistent with the technical recommendations for examinations, testing procedures, quality assurance, quality control and equipment incorporated in the AMA guides to the evaluation of permanent impairment and reported as set forth in 20 C.F.R. Pt. 404, Subpt. P, App. 1, Part A, Sec. 3.00 E. and F., as in effect on March 1, 2006 and the interpretive standards set forth in the official statement of the American thoracic society entitled, "lung function testing: Selection of reference values and interpretive strategies," as in effect on March 1, 2006.

(i) (1) The court's findings and decision on the prima facie showing that meets the requirements of subsections (b) through (h) of this section shall not:

(A) Result in any presumption at trial that the exposed person has a physical impairment that is caused by a condition related to silica or asbestos exposure.

(B) Be conclusive as to the liability of any defendant in the case.

(C) Be admissible at trial.

(2) If the trier of fact is a jury:

(A) The court shall not instruct the jury with respect to the court's findings or decision on the prima facie showing; and

(B) neither counsel for any party nor a witness shall inform the jury or potential jurors of the prima facie showing.

(j) A court may consolidate for trial any number and type of silica or asbestos claims with the consent of all the parties. In the absence of such consent, the court may consolidate for trial only claims relating to the exposed person and members of such person's past or present household.

History: L. 2006, ch. 196, § 2; July 1.



60-4903 Same; filing of prima facie evidence of claim.

60-4903. Same; filing of prima facie evidence of claim. (a) The plaintiff in any civil action alleging a silica or asbestos claim shall file within 60 days of the filing of the complaint or petition or other initial pleading a written report and supporting test results constituting prima facie evidence of the exposed person's physical impairment. The written report and supporting test results shall meet the minimum requirements specified in K.S.A. 2015 Supp. 60-4902, and amendments thereto. The defendant has 120 days from the date the prima facie evidence of the exposed person's physical impairment is proffered or 120 days from the date of the first responsive pleading, whichever is later, to challenge the adequacy of the proffered prima facie evidence of the physical impairment for failure to comply with the minimum requirements specified in K.S.A. 2015 Supp. 60-4902, and amendments thereto. If the defendant makes that challenge and uses a physician to do so, the physician must meet the requirements specified in K.S.A. 2015 Supp. 60-4901, and amendments thereto.

(b) If the defendant challenges the adequacy of the prima facie evidence of the exposed person's physical impairment as provided in subsection (a), the court shall determine from all of the evidence submitted whether the proffered prima facie evidence meets the minimum requirements specified in K.S.A. 2015 Supp. 60-4902, and amendments thereto. The court shall resolve the issue of whether the plaintiff has made the prima facie showing required by applying the standard for resolving a motion for summary judgment.

(c) The court shall dismiss the plaintiff's claim without prejudice upon a finding of failure to make the prima facie showing required by K.S.A. 2015 Supp. 60-4902, and amendments thereto. Any plaintiff whose case has been dismissed without prejudice under this subsection may move to reinstate such case if the plaintiff makes a prima facie showing that meets the minimum requirements specified in K.S.A. 2015 Supp. 60-4902, and amendments thereto.

(d) All silica and asbestos claims filed on or after the effective date of this act shall include a sworn information form containing:

(1) the claimant's name, address, date of birth, social security number and marital status;

(2) the exposed person's name, last address, date of birth, social security number and marital status;

(3) if the claimant alleges exposure to asbestos through another person's exposure, the name, address, date of birth, social security number, marital status, for each person by which claimant alleges exposure (hereafter the "index person") and the claimant's relationship to each such person;

(4) for each alleged exposure of the exposed person and for each index person, the specific location and manner of each such exposure; the beginning and ending dates of each such exposure; and the identity of the manufacturer of the specific asbestos or silica product to which the exposed person or index person was exposed;

(5) the occupation and name of employer of the exposed person at the time of each alleged exposure;

(6) if the silica or asbestos claim involves more than one claimant, the identity of the defendant or defendants against whom each claimant asserts a claim;

(7) the specific disease related to silica or asbestos claimed to exist; and

(8) any supporting documentation of the condition claimed to exist, and documentation to support the claimant or index person's identification of the silica or asbestos product that such person was exposed to. Such documentation shall include copies of the x-ray, pulmonary function tests (including printouts of the flow volume loops, volume time curves, DLCO graphs, and data for all trials and all other elements required to demonstrate compliance with the equipment, quality, interpretation and reporting standards set forth herein), lung volume tests, reports of x-ray examinations, diagnostic imaging of the chest, pathology reports, or other testing reviewed by the diagnosing, competent medical authority in reaching the physician's conclusions.

(e) A separate information form must be filed for each claimant alleging a silica or asbestos claim.

History: L. 2006, ch. 196, § 3; July 1.



60-4904 Same; preclusion of claims, when.

60-4904. Same; preclusion of claims, when. (a) Notwithstanding any other provision of the Kansas Statutes Annotated, and amendments thereto, for any claim based upon a nonmalignant condition resulting from silica or asbestos that is not barred as of the effective date of this act, the period of limitations shall not begin to run until the exposed person discovers, or through the exercise of reasonable diligence should have discovered, that such person has a physical impairment due to a nonmalignant condition resulting from silica or asbestos. A claim based upon a nonmalignant condition resulting from silica or asbestos is preserved for purposes of the period of limitations if such was filed before the cause of action arises pursuant to this section and amendments thereto.

(b) A silica or asbestos claim for a nonmalignant condition shall not preclude or bar a subsequent claim by the same exposed person for silica-related cancer or asbestos-related cancer. No damages shall be awarded for fear or risk of cancer in any civil action asserting only a silica or asbestos claim for a nonmalignant condition.

(c) No settlement of a silica or asbestos claim for a nonmalignant condition that is concluded after the effective date of this section shall require the release of any future claim for silica-related cancer or asbestos-related cancer as a condition of settlement.

History: L. 2006, ch. 196, § 4; July 1.



60-4905 Same; premises owner liability.

60-4905. Same; premises owner liability. The following apply to all civil actions for silica or asbestos claims brought against a premises owner to recover damages or other relief for exposure to silica or asbestos on the premises owner's property: (a) No premises owner shall be liable for any injury to any individual resulting from silica or asbestos exposure unless such individual's alleged exposure occurred while the individual was at or near the premises owner's property.

(b) If exposure to silica or asbestos is alleged to have occurred before January 1, 1972, it is presumed that a premises owner knew that this state had adopted safe levels of exposure for silica or asbestos and that products containing silica or asbestos were used on its property only at levels below those safe levels of exposure. To rebut this presumption, the plaintiff must prove by a preponderance of the evidence that the premises owner knew or should have known that the premises were unreasonably dangerous to invitees and the premises owner allowed that condition to persist.

(c) (1) A premises owner that hired a contractor to perform the type of work at the premises owner's property that the contractor was qualified to perform cannot be liable for any injury to any individual resulting from silica or asbestos exposure caused by any of the contractor's employees or agents on the premises owner's property unless the premises owner directed the activity that resulted in the injury or gave or denied permission for the critical acts that led to the individual's injury or knowingly allowed a dangerous condition caused by the contractor to persist.

(2) If exposure to silica or asbestos is alleged to have occurred after January 1, 1972, a premises owner shall not be liable for any injury to any individual resulting from that exposure caused by a contractor's employee or agent on the premises owner's property unless the plaintiff establishes the premises owner's violation of an established safety standard that was in effect at the time of the exposure and that the alleged violation was in the plaintiff's breathing zone and was the proximate cause of the plaintiff's medical condition.

History: L. 2006, ch. 196, § 5; July 1.



60-4906 60-4906.Same; affect on other laws.

60-4906. Same; affect on other laws. (a) Nothing in K.S.A. 2015 Supp. 60-4901 to 60-4905, inclusive, and amendments thereto, is intended or shall be construed to:

(1) Apply to or affect the rights of any party in bankruptcy proceedings.

(2) Apply to or affect the ability of any person who is able to make a showing that the person satisfies the claim criteria for compensable claims or demands under a trust established pursuant to a plan of reorganization under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. Chapter 11, to make a claim or demand against that trust.

(b) K.S.A. 2015 Supp. 60-4901 to 60-4905, inclusive, and amendments thereto, shall not:

(1) Apply to or affect the scope or operation of any workers' compensation law or veterans' benefit program or the exclusive remedy of subrogation under the provisions of that law or program; and

(2) authorize any lawsuit that is barred by any provision of any workers' compensation law.

(c) Nothing in this act, and amendments thereto, shall require the exhumation of bodies in making the prima facie showing as required by K.S.A. 2015 Supp. 60-4902, and amendments thereto, or rebutting the presumption as provided in K.S.A. 2015 Supp. 60-4902, and amendments thereto.

History: L. 2006, ch. 196, § 6; July 1.



60-4907 Same; burden of proof.

60-4907. Same; burden of proof. (a) In any civil action under this act, and amendments thereto, alleging an asbestos or silica claim, the party with the burden of establishing the claim or affirmative defense must show that the alleged exposure attributable to a given person or party was a substantial factor in causing the injury, loss or damages.

(b) In determining whether any given claimed or alleged exposure was a substantial factor in causing the plaintiff's injury, loss or damages, the court shall consider, without limitation, all of the following:

(1) The manner in which the plaintiff was exposed.

(2) The proximity to the plaintiff when the exposure occurred.

(3) The frequency and length of the plaintiff's exposure;

(4) any factors that mitigated or enhanced the plaintiff's exposure.

History: L. 2006, ch. 196, § 7; July 1.



60-4908 Same; applicability of act.

60-4908. Same; applicability of act. This act shall apply to all civil actions that allege a silica or asbestos claim that are filed on or after the effective date of this act.

History: L. 2006, ch. 196, § 8; July 1.



60-4909 Same; severability.

60-4909. Same; severability. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2006, ch. 196, § 9; July 1.



60-4910 Same; preemption by federal law, effect of.

60-4910. Same; preemption by federal law, effect of. If any provision of this act or the application thereof to any person or circumstance is held to be preempted by federal law, the preemption shall not affect other provisions or applications of the act which can be given effect.

History: L. 2006, ch. 196, § 10; July 1.



60-4911 Same; citation of act.

60-4911. Same; citation of act. K.S.A. 2015 Supp. 60-4901 through 60-4911 may be cited as the silica and asbestos claims act.

History: L. 2006, ch. 196, § 11; July 1.






Article 50 CIVIL ACTION FOR VICTIMS OF CERTAIN CRIMINAL CONDUCT

60-5001 Civil action for victims of child pornography.

60-5001. Civil action for victims of child pornography. (a) Any person who, while under the age of 18, was a victim of an offense described in article 35 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6419 through 21-6422, and amendments thereto, human trafficking, as defined in K.S.A. 21-3446, prior to its repeal, or K.S.A. 2015 Supp. 21-5426(a), and amendments thereto, aggravated human trafficking, as defined in K.S.A. 21-3447, prior to its repeal, or K.S.A. 2015 Supp. 21-5426(b), and amendments thereto, incest as defined in K.S.A. 21-3602, prior to its repeal, or K.S.A. 2015 Supp. 21-5604(a), and amendments thereto, or aggravated incest as defined in K.S.A. 21-3603(a)(2), prior to its repeal, or K.S.A. 2015 Supp. 21-5604(b)(2), and amendments thereto, where such offense resulted in a conviction and any portion of such offense was used in the production of child pornography, and who suffers personal or psychological injury as a result of the production, promotion, or possession of such child pornography, may bring an action in an appropriate state court against the producer, promoter or intentional possessor of such child pornography, regardless of whether the victim is now an adult.

(b) In any action brought under this section, a prevailing plaintiff shall recover the actual damages such person sustained and the cost of the suit, including reasonable attorney's fees. Any victim who is awarded damages under this section shall be deemed to have sustained damages of at least $150,000.

(c) Notwithstanding any other provision of law, any action commenced under this section shall be filed within three years after the later of:

(1) The conclusion of a related criminal case;

(2) the notification to the victim by a member of a law enforcement agency of the creation, possession, or promotion of the child pornography; or

(3) in the case of a victim younger than 18, within three years after the person reaches the age of 18.

(d) It is not a defense to a civil cause of action under this section that the respondent did not know the victim or commit the abuse depicted in the child pornography.

(e) At the victim's request, the attorney general may pursue cases on behalf of any Kansas victim under this section. All damages obtained shall go to the victim, and the attorney general may seek reasonable attorney's fees and costs.

(f) Any action brought under this section shall be subject to the provisions of K.S.A. 74-7312, and amendments thereto.

(g) As used in this section, "child pornography" includes, but is not limited to, any visual depiction, as described in K.S.A. 21-3516(a), prior to its repeal, or K.S.A. 2015 Supp. 21-5510(a), and amendments thereto, and any performance, as defined in K.S.A. 21-3516(b), prior to its repeal, or K.S.A. 2015 Supp. 21-5510(c), and amendments thereto.

(h) This section shall not apply to acts done in the performance of duty by any: (1) Law enforcement officer of the state of Kansas or any political subdivision thereof; (2) forensic examiner; (3) any prosecuting attorney, as defined in K.S.A. 22-2202, and amendments thereto; or (4) any bona fide child advocacy organization, including, but not limited to, the national center for missing and exploited children.

History: L. 2010, ch. 133, § 1; L. 2011, ch. 30, § 232; L. 2015, ch. 94, § 21; July 1.



60-5002 Civil action for victims of terrorism or the furtherance of terrorism or illegal use of weapon of mass destruction.

60-5002. Civil action for victims of terrorism or the furtherance of terrorism or illegal use of weapon of mass destruction. (a) A person injured as a result of the conduct of another that would constitute conduct prohibited by K.S.A. 2015 Supp. 21-5421 or 21-5423, and amendments thereto, may bring an action in an appropriate state court against the person or persons who engaged in such conduct.

(b) In any action brought under this section, a prevailing plaintiff shall recover up to three times the actual damages such person sustained or $10,000, whichever is greater, and the cost of the suit, including reasonable attorney's fees.

(c) Notwithstanding any other provision of law, any action commenced under this section shall be filed within five years after the later of:

(1) The date of discovery of the violation of K.S.A. 2015 Supp. 21-5421 or 21-5423, and amendments thereto; or

(2) the conclusion of a related criminal case.

(d) At the victim's request, the attorney general may pursue cases on behalf of any Kansas victim under this section. All damages obtained shall go to the victim, and the attorney general may seek reasonable attorney's fees and costs.

(e) Any action brought under this section shall be subject to the provisions of K.S.A. 74-7312, and amendments thereto.

History: L. 2014, ch. 51, § 1; July 1.



60-5003 Civil action for victims of human trafficking or commercial sexual exploitation of a child.

60-5003. Civil action for victims of human trafficking or commercial sexual exploitation of a child. (a) A victim of the conduct of another that would constitute conduct prohibited by K.S.A. 2015 Supp. 21-5426, and amendments thereto, human trafficking or aggravated human trafficking, or K.S.A. 2015 Supp. 21-6422, and amendments thereto, commercial sexual exploitation of a child, may bring an action in an appropriate state court against the person or persons who engaged in such conduct if the victim suffered personal or psychological injury as a result of the conduct. Such victim may seek actual damages, exemplary or punitive damages, injunctive relief and any other appropriate relief.

(b) In an action under this section, the court shall award a prevailing plaintiff the cost of the suit, including reasonable attorney fees. A victim who is awarded damages under this section shall be deemed to have sustained damages of at least $150,000.

(c) Notwithstanding any other provision of law, any action commenced under this section shall be filed within 10 years after the later of the date on which the victim:

(1) Was freed from the human trafficking situation; or

(2) attained 18 years of age.

(d) At the victim's request, the attorney general may pursue cases on behalf of any Kansas victim under this section. All damages obtained shall go to the victim, and the attorney general may seek reasonable attorney fees and costs.

(e) Any action brought under this section shall be subject to the provisions of K.S.A. 74-7312, and amendments thereto.

(f) This section does not preclude any other remedy available to the victim under federal law or law of this state.

History: L. 2015, ch. 94, § 1; July 1.






Article 51 APPLICATION OF FOREIGN LAWS, LEGAL CODES OR SYSTEMS

60-5101 Legislative declaration.

60-5101. Legislative declaration. While the legislature fully recognizes the right to contract freely under the laws of this state, it also recognizes that this right may be reasonably and rationally circumscribed pursuant to the state's interest to protect and promote rights and privileges granted under the United States or Kansas constitution, including, but not limited to, equal protection, due process, free exercise of religion, freedom of speech or press, and any right of privacy or marriage.

History: L. 2012, ch. 136, § 1; July 1.



60-5102 Foreign law, legal code and system defined.

60-5102. Foreign law, legal code and system defined. As used in this act, "foreign law," "legal code" or "system" means any law, legal code or system of a jurisdiction outside of any state or territory of the United States, including, but not limited to, international organizations and tribunals and applied by that jurisdiction's courts, administrative bodies or other formal or informal tribunals.

History: L. 2012, ch. 136, § 2; July 1.



60-5103 Ruling or decision by any court, arbitration, tribunal or administrative agency based on foreign law void and unenforceable; when.

60-5103. Ruling or decision by any court, arbitration, tribunal or administrative agency based on foreign law void and unenforceable; when. Any court, arbitration, tribunal or administrative agency ruling or decision shall violate the public policy of this state and be void and unenforceable if the court, arbitration, tribunal or administrative agency bases its rulings or decisions in the matter at issue in whole or in part on any foreign law, legal code or system that would not grant the parties affected by the ruling or decision the same fundamental liberties, rights and privileges granted under the United States and Kansas constitutions, including, but not limited to, equal protection, due process, free exercise of religion, freedom of speech or press, and any right of privacy or marriage.

History: L. 2012, ch. 136, § 3; July 1.



60-5104 Contract or contractual provision based on foreign law void and unenforceable; when.

60-5104. Contract or contractual provision based on foreign law void and unenforceable; when. A contract or contractual provision, if capable of segregation, which provides for the choice of a foreign law, legal code or system to govern some or all of the disputes between the parties adjudicated by a court of law or by an arbitration panel arising from the contract mutually agreed upon shall violate the public policy of this state and be void and unenforceable if the foreign law, legal code or system chosen includes or incorporates any substantive or procedural law, as applied to the dispute at issue, that would not grant the parties the same fundamental liberties, rights and privileges granted under the United States and Kansas constitutions, including, but not limited to, equal protection, due process, free exercise of religion, freedom of speech or press, and any right of privacy or marriage.

History: L. 2012, ch. 136, § 4; July 1.



60-5105 Same; choice of jurisdiction; claim of forum non conveniens or related claim.

60-5105. Same; choice of jurisdiction; claim of forum non conveniens or related claim. (a) A contract or contractual provision, if capable of segregation, which provides for a jurisdiction for purposes of granting the courts or arbitration panels in personam jurisdiction over the parties to adjudicate any disputes between parties arising from the contract mutually agreed upon shall violate the public policy of this state and be void and unenforceable if the jurisdiction chosen includes any foreign law, legal code or system, as applied to the dispute at issue, that would not grant the parties the same fundamental liberties, rights and privileges granted under the United States and Kansas constitutions, including, but not limited to, equal protection, due process, free exercise of religion, freedom of speech or press, and any right of privacy or marriage.

(b) If a resident of this state, subject to personal jurisdiction in this state, seeks to maintain litigation, arbitration, agency or similarly binding proceedings in this state and if the courts of this state find that granting a claim of forum non conveniens or a related claim violates or would likely violate the fundamental liberties, rights and privileges granted under the United States and Kansas constitutions of the nonclaimant in the foreign forum with respect to the matter in dispute, including, but not limited to, equal protection, due process, free exercise of religion, freedom of speech or press, and any right of privacy or marriage, then it is the public policy of this state that the claim shall be denied.

History: L. 2012, ch. 136, § 5; July 1.



60-5106 Construction of act; appellate decisions.

60-5106. Construction of act; appellate decisions. Nothing in this act shall be construed to disapprove of or abrogate any appellate decision previously rendered by the supreme court of Kansas.

History: L. 2012, ch. 136, § 6; July 1.



60-5107 Same; religious organizations.

60-5107. Same; religious organizations. Nothing in this act shall be construed to allow a court to: (a) Adjudicate or prohibit any religious organization from deciding upon ecclesiastical matters of a religious organization, including, but not limited to, the selection, appointment, calling, discipline, dismissal, removal or excommunication of a member, member of the clergy, or other person who performs ministerial functions; or (b) determine or interpret the doctrine of a religious organization, including, but not limited to, where adjudication by a court would violate the prohibitions of the religion clauses of the first amendment to the constitution of the United States, or violate the constitution of the state of Kansas.

History: L. 2012, ch. 136, § 7; July 1.



60-5108 Inapplicability to certain legal entities.

60-5108. Inapplicability to certain legal entities. Without prejudice to any legal right, this act shall not apply to a corporation, association, partnership, limited liability company, limited liability partnership or other legal entity that contracts to subject itself to foreign law or courts in a jurisdiction other than this state or the United States.

History: L. 2012, ch. 136, § 8; July 1.






Article 52 TRANSPARENCY IN LAWSUITS PROTECTION ACT

60-5201 Citation and construction of act.

60-5201. Citation and construction of act. (a) This section shall be known as the transparency in lawsuits protection act and shall be part of and supplemental to the Kansas code of civil procedure.

(b) It is the intent of the legislature that no statute, rule, regulation or other enactment of the state shall create a private right of action unless such right is expressly stated therein.

(c) Any legislation enacted in this state creating a private right of action shall contain express language providing for such a right. Courts of this state shall not construe a statute to imply a private right of action in the absence of such express language.

(d) Nothing in this act shall be construed to prevent the breach of any duty imposed by law from being used as the basis for a cause of action under any theory of recovery otherwise recognized by law, including, but not limited to, theories of recovery under the law of torts or contract.

History: L. 2012, ch. 128, § 1; July 1.






Article 53 KANSAS PRESERVATION OF RELIGIOUS FREEDOM ACT

60-5301 Citation of act.

60-5301. Citation of act. K.S.A. 2015 Supp. 60-5301 through 60-5305, and amendments thereto, shall be known and may be cited as the Kansas preservation of religious freedom act.

History: L. 2013, ch. 47, § 5; July 1.



60-5302 Definitions.

60-5302. Definitions. As used in the Kansas preservation of religious freedom act:

(a) "Burden" means any government action that directly or indirectly constrains, inhibits, curtails or denies the exercise of religion by any person or compels any action contrary to a person's exercise of religion, and includes, but is not limited to, withholding benefits, assessing criminal, civil or administrative penalties, or exclusion from government programs or access to government facilities.

(b) "Compelling governmental interest" includes, but is not limited to, protecting the welfare of a child from abuse and neglect as defined by state law.

(c) "Exercise of religion" means the practice or observance of religion under section 7 of the bill of rights of the constitution of the state of Kansas and the free exercise clause of the first amendment to the constitution of the United States and includes the right to act or refuse to act in a manner substantially motivated by a sincerely-held religious tenet or belief, whether or not the exercise is compulsory or a central part or requirement of the person's religious tenets or beliefs.

(d) "Fraudulent claim" means a claim that is dishonest in fact or that is made principally for a patently improper purpose, such as to harass the opposing party.

(e) "Government" includes the executive, legislative and judicial branches and any and all agencies, boards, commissions, departments, districts, authorities or other entities, subdivisions or parts whatsoever of state and local government as well as any person acting under color of law.

(f) "Person" means any legal person or entity under the laws of the state of Kansas and the laws of the United States.

History: L. 2013, ch. 47, § 1; July 1.



60-5303 Exercise of religion; burden of proof; remedies.

60-5303. Exercise of religion; burden of proof; remedies. (a) Government shall not substantially burden a person's civil right to exercise of religion even if the burden results from a rule of general applicability, unless such government demonstrates, by clear and convincing evidence, that application of the burden to the person:

(1) Is in furtherance of a compelling governmental interest; and

(2) is the least restrictive means of furthering that compelling governmental interest.

(b) A person whose exercise of religion has been burdened, or is substantially likely to be burdened, in violation of this act, may assert such violation as a claim or defense in a judicial proceeding. A court may grant appropriate relief as may be necessary including:

(1) Injunctive relief;

(2) protective order;

(3) writ of mandamus or prohibition;

(4) declaratory relief;

(5) actual damages; or

(6) costs and attorney fees determined by the court.

(c) Any person found by a court of competent jurisdiction to have abused the protection of this act by making a fraudulent claim may be enjoined from filing further claims under this act without leave of court.

History: L. 2013, ch. 47, § 2; July 1.



60-5304 Exercise of religion; compelling governmental interest.

60-5304. Exercise of religion; compelling governmental interest. In determining whether a compelling governmental interest is sufficient to justify a substantial burden on a person's exercise of religion pursuant to K.S.A. 2015 Supp. 60-5303, and amendments thereto, only those interests of the highest order and not otherwise served can overbalance the fundamental right to the exercise of religion preserved by this act. In order to prevail under the standard established pursuant to subsection (a) of K.S.A. 2015 Supp. 60-5303, and amendments thereto, the government shall demonstrate that such standard is satisfied through application of the asserted violation of this act to the particular claimant whose sincere exercise of religion has been burdened. The religious liberty interest protected by this act is an independent liberty that occupies a preferred position, and no encroachments upon this liberty shall be permitted, whether direct or indirect, unless required by clear and compelling governmental interests of the highest order.

History: L. 2013, ch. 47, § 3; July 1.



60-5305 Construction of act.

60-5305. Construction of act. (a) Nothing in this act shall be construed to:

(1) Impair the fundamental right of every parent to control the care and custody of such parent's minor children, including, but not limited to, control over education, discipline, religious and moral instruction, health, medical care, welfare, place of habitation, counseling and psychological and emotional well-being of such minor children as set forth in the laws and constitution of the state of Kansas and of the United States;

(2) authorize any relationship, marital or otherwise, that would violate section 16 of article 15 of the constitution of the state of Kansas;

(3) authorize the application or enforcement, in the courts of the state of Kansas, of any law, rule, code or legal system other than the laws of the state of Kansas and of the United States;

(4) limit any religious organization from receiving any funding or other assistance from a government, or of any person to receive government funding for a religious activity to the extent permitted by the laws and constitution of the state of Kansas and of the United States; or

(5) protect actions or decisions to end the life of any adult or child, born or unborn.

(b) Except as provided in subsection (c), this act applies to all government action including, but not limited to, all state and local laws, ordinances, rules, regulations and policies and to their implementation, whether enacted or adopted before, on or after the effective date of this act.

(c) This act shall not apply to penological rules and regulations, conditions or policies established by a jail, correctional institution, juvenile correctional facility or juvenile detention facility or an entity supervising offenders in the community that are reasonably related to the safety and security of incarcerated persons, staff, visitors, supervised offenders or the public, or to maintenance of good order and discipline in any jail, correctional institution, juvenile correctional facility or juvenile detention facility.

History: L. 2013, ch. 47, § 4; July 1.









Chapter 61 PROCEDURE, CIVIL, FOR LIMITED ACTIONS

Article 27 SMALL CLAIMS PROCEDURE

61-2701 Citation of act.

61-2701. Citation of act. This act shall be known and may be cited as the "small claims procedure act."

History: L. 1973, ch. 239, § 1; July 1.



61-2702 Application of act; correlation with code of civil procedure for limited actions.

61-2702. Application of act; correlation with code of civil procedure for limited actions. This act shall apply to and be an alternative procedure for the processing of small claims pursuant to the code of civil procedure for limited actions, and the provisions of this act shall be part of and supplemental to the code of civil procedure for limited actions, and any acts amendatory thereof or supplemental thereto. Except as otherwise specifically provided or where a different or contrary provision is included in this act, the code of civil procedure for limited actions shall be applicable to the processing of small claims and judgments under this act.

History: L. 1973, ch. 239, § 2; L. 1976, ch. 258, § 57; Jan. 10, 1977.



61-2703 Definitions.

61-2703. Definitions. As used in this act:

(a) "Small claim" means a claim for the recovery of money or personal property, where the amount claimed or the value of the property sought does not exceed $4,000, exclusive of interest, costs and any damages awarded pursuant to K.S.A. 60-2610 and amendments thereto. In actions of replevin, the verified petition fixing the value of the property shall be determinative of the value of the property for jurisdictional purposes. A small claim shall not include:

(1) An assigned claim;

(2) a claim based on an obligation or indebtedness allegedly owed to a person other than the person filing the claim, where the person filing the claim is not a full-time employee or officer of the person to whom the obligation or indebtedness is allegedly owed; or

(3) a claim obtained through subrogation.

(b) "Person" means an individual, partnership, limited liability company, corporation, fiduciary, joint venture, society, organization or other association of persons.

History: L. 1973, ch. 239, § 3; L. 1979, ch. 187, § 1; L. 1986, ch. 223, § 2; L. 1986, ch. 222, § 1; L. 1986, ch. 224, § 1; L. 1994, ch. 273, § 19; L. 1999, ch. 145, § 1; L. 2004, ch. 176, § 5; July 1.



61-2704 Commencement of action; fees and costs; authorized only by legislative enactment; limit on number of claims.

61-2704. Commencement of action; fees and costs; authorized only by legislative enactment; limit on number of claims. (a) An action seeking the recovery of a small claim shall be considered to have been commenced at the time a person files a written statement of the person's small claim with the clerk of the court if, within 90 days after the small claim is filed, service of process is obtained or the first publication is made for service by publication. Otherwise, the action is deemed commenced at the time of service of process or first publication. An entry of appearance shall have the same effect as service.

(b) Upon the filing of a plaintiff's small claim, the clerk of the court shall require from the plaintiff a docket fee of $35 on and after July 1, 2014, if the claim does not exceed $500; or $55 on and after July 1, 2014, if the claim exceeds $500; unless for good cause shown the judge waives the fee. The docket fee shall be the only costs required in an action seeking recovery of a small claim. No person may file more than 20 small claims under this act in the same court during any calendar year.

(c) Except as provided further, the docket fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for the docket fee. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $12.50 per docket fee, to fund the costs of non-judicial personnel.

History: L. 1973, ch. 239, § 4; L. 1974, ch. 242, § 1; L. 1982, ch. 116, § 11; L. 1986, ch. 222, § 2; L. 1990, ch. 202, § 35; L. 1992, ch. 128, § 16; L. 1996, ch. 234, § 17; L. 2000, ch. 177, § 8; L. 2006, ch. 20, § 1; L. 2006, ch. 195, § 19; L. 2007, ch. 195, § 32; L. 2008, ch. 95, § 15; L. 2009, ch. 116, § 25; L. 2009, ch. 143, § 22; L. 2010, ch. 62, § 17; L. 2011, ch. 87, § 17; L. 2012, ch. 66, § 18; L. 2013, ch. 125, § 18; L. 2014, ch. 82, § 37; L. 2015, ch. 81, § 26; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 61-2704a.

Section was also amended by L. 2009, ch. 82, § 7, but that version was repealed by L. 2009, ch. 143, § 37.



61-2705 Pleadings.

61-2705. Pleadings. It is the purpose of this act to provide and maintain simplicity of pleading, and the court shall supply the forms prescribed by this act to assist the parties in preparing their pleadings. The pleading required in an action commenced under this act shall be the statement of plaintiff's claim, which shall be on the form set forth by the judicial council and be denominated a petition. A defendant who has a claim against the plaintiff, which arises out of the transaction or occurrence that is the subject matter of the plaintiff's claim, shall file a statement of the defendant's claim on the form set forth by the judicial council if the claim does not exceed the amount specified in subsection (a) of K.S.A. 61-2703, and amendments thereto. If the defendant's claim exceeds the amount specified in subsection (a) of K.S.A. 61-2703, and amendments thereto, the defendant may file a statement of the defendant's claim on the form set forth by the judicial council. The court shall not have any jurisdiction under this act to hear or determine any claim by a defendant which does not arise out of the transaction or occurrence which is the subject matter of plaintiff's claim.

No pleadings other than those provided for herein shall be allowed. It shall be sufficient that each pleading set forth a short and plain statement of the claim, showing that the pleader is entitled to relief, and contain a demand for judgment for the relief to which the pleader deems entitled.

History: L. 1973, ch. 239, § 5; L. 1990, ch. 212, § 10; L. 2005, ch. 101, § 17; July 1.



61-2706 Claims exceeding small claims in jurisdiction.

61-2706. Claims exceeding small claims in jurisdiction. (a) Whenever a plaintiff demands judgment beyond the scope of the small claims jurisdiction of the court, the court shall either: (1) Dismiss the action without prejudice at the cost of the plaintiff; (2) allow the plaintiff to amend the plaintiff's pleadings and service of process to bring the demand for judgment within the scope of the court's small claims jurisdiction and thereby waive the right to recover any excess, assessing the costs accrued to the plaintiff; or (3) if the plaintiff's demand for judgment is within the scope of the court's general jurisdiction, allow the plaintiff to amend the plaintiff's pleadings and service of process so as to commence an action in such court in compliance with K.S.A. 61-1703 and amendments thereto, assessing the costs accrued to the plaintiff.

(b) Whenever a defendant asserts a claim beyond the scope of the court's small claims jurisdiction, but within the scope of the court's general jurisdiction, the court may determine the validity of defendant's entire claim. If the court refuses to determine the entirety of any such claim, the court must allow the defendant to: (1) Make no demand for judgment and reserve the right to pursue the defendant's entire claim in a court of competent jurisdiction; (2) make demand for judgment of that portion of the claim not exceeding $4,000, plus interest, costs and any damages awarded pursuant to K.S.A. 60-2610 and amendments thereto, and reserve the right to bring an action in a court of competent jurisdiction for any amount in excess thereof; or (3) make demand for judgment of that portion of the claim not exceeding $4,000, plus interest, costs and any damages awarded pursuant to K.S.A. 60-2610 and amendments thereto, and waive the right to recover any excess.

History: L. 1973, ch. 239, § 6; L. 1979, ch. 187, § 2; L. 1986, ch. 223, § 3; L. 1986, ch. 222, § 3; L. 1986, ch. 224, § 2; L. 1994, ch. 273, § 20; L. 2004, ch. 176, § 6; July 1.



61-2707 Trial of action; exclusion of attorneys; appearance by others in a representative capacity; enforcement of judgment; certain judgments null and void.

61-2707. Trial of action; exclusion of attorneys; appearance by others in a representative capacity; enforcement of judgment; certain judgments null and void. (a) The trial of all actions shall be to the court, and except as provided in K.S.A. 61-2714, and amendments thereto, no party in any such action shall be represented by an attorney prior to judgment. A party may appear by a full-time employee or officer or any person in a representative capacity so long as such person is not an attorney. Discovery methods or proceedings shall not be allowed nor shall the taking of depositions for any purpose be permitted. No order of attachment or garnishment shall be issued in any action commenced under this act prior to judgment in such action.

(b) When entering judgment in the action, the judge shall include as a part of the judgment form or order a requirement that, unless the judgment has been paid, the judgment debtor shall submit to the clerk of the district court, within 30 days after receipt of the form therefor, a verified statement describing the location and nature of property and assets which the person owns, including the person's place of employment, account numbers and names of financial institutions holding assets of such person and a description of real property owned by such person. The court shall also include as a part of the judgment form or order a requirement that, within 14 days of the date judgment is entered, unless judgment has been paid, the judgment creditor shall mail a copy of the judgment form or order to the judgment debtor, together with the form for providing the information required to be submitted under this subsection, and that the judgment creditor shall file with the court proof of the mailing thereof. When the form containing the required information is submitted to the clerk as required by this subsection, the clerk shall note in the record of the proceeding that it was received and then shall mail the form to the judgment creditor. No copy of such form shall be retained in the court records nor shall it be made available to other persons. Upon motion of the judgment creditor, the court may punish for contempt any person failing to submit information as required by this subsection.

(c) Any judgment entered under this act on a claim which is not a small claim, as defined in K.S.A. 61-2703, and amendments thereto, or which has been filed with the court in contravention of the limitation prescribed by K.S.A. 61-2704, and amendments thereto, on the number of claims which may be filed by any person, shall be void and unenforceable.

History: L. 1973, ch. 239, § 7; L. 1985, ch. 199, § 1; L. 1999, ch. 145, § 2; L. 2006, ch. 13, § 1; L. 2010, ch. 135, § 196; July 1.



61-2708 Venue.

61-2708. Venue. The venue of actions commenced under this act shall be as prescribed in article 19 of chapter 61 of the Kansas Statutes Annotated, except that the county in which the cause of action arose shall be proper venue only where it is affirmatively shown that the defendant was a resident of the county where the cause of action arose at the time the cause of action arose.

History: L. 1973, ch. 239, § 8; L. 1994, ch. 168, § 1; July 1.



61-2709 Appeals.

61-2709. Appeals. (a) An appeal may be taken from any judgment under the small claims procedure act.  All appeals shall be by notice of appeal specifying the party or parties taking the appeal and the order, ruling, decision or judgment complained of and shall be filed with the clerk of the district court within 14 days after entry of judgment.  All appeals shall be tried and determined de novo before a district judge, other than the judge from which the appeal is taken. The provisions of K.S.A. 60-2001 and 61-1716, and amendments thereto, shall be applicable to actions appealed pursuant to this subsection. The appealing party shall cause notice of the appeal to be served upon all other parties to the action in accordance with the provisions of K.S.A. 60-205, and amendments thereto.  An appeal shall be perfected upon the filing of the notice of appeal. When the appeal is perfected, the clerk of the court or the judge from which the appeal is taken shall refer the case to the chief judge for assignment in accordance with this section.  All proceedings for the enforcement of any judgment under the small claims procedure act shall be stayed during the time within which an appeal may be taken and during the pendency of an appeal, without the necessity of the appellant filing a supersedeas bond. If the appellee is successful on an appeal pursuant to this subsection, the court shall award to the appellee, as part of the costs, reasonable attorney fees incurred by the appellee on appeal.

(b) Any order, ruling, decision or judgment rendered by a district judge on an appeal taken pursuant to subsection (a) may be appealed in the manner provided in article 21 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1973, ch. 239, § 9; L. 1974, ch. 242, § 2; L. 1976, ch. 258, § 58; L. 1977, ch. 208, § 1; L. 1979, ch. 187, § 3; L. 1982, ch. 116, § 12; L. 1986, ch. 115, § 101; L. 1999, ch. 57, § 61; L. 2010, ch. 135, § 197; July 1.



61-2710 Costs, taxation.

61-2710. Costs, taxation. The costs of any action commenced[under] this act shall be taxed against the parties as in other actions pursuant to the code of civil procedure for limited actions.

History: L. 1973, ch. 239, § 10; L. 1974, ch. 242, § 3; L. 1976, ch. 258, § 59; Jan. 10, 1977.



61-2712 Purpose of act; powers of court.

61-2712. Purpose of act; powers of court. It is the purpose of this act to provide a forum for the speedy trial of small claims, and to this end, the court may make such orders or rulings, consistent with the provisions of this act, as are necessary to promote justice and fairly protect the parties.

History: L. 1973, ch. 239, § 12; July 1.



61-2713 Forms.

61-2713. Forms. The forms to be utilized under the small claims procedure act shall be set forth by the judicial council.

History: L. 1973, ch. 239, § 13; L. 1979, ch. 187, § 4; L. 1986, ch. 223, § 4; L. 1986, ch. 222, § 4; L. 1986, ch. 224, § 3; L. 1990, ch. 212, § 11; L. 1994, ch. 273, § 21; L. 1999, ch. 145, § 3; L. 2004, ch. 176, § 7; L. 2005, ch. 101, § 18; July 1.



61-2714 Use of attorneys; certification by plaintiff of compliance with act; defense related to limit on number of claims.

61-2714. Use of attorneys; certification by plaintiff of compliance with act; defense related to limit on number of claims. (a) Notwithstanding any other provision of the small claims procedure act, if any party in small claims litigation:  (1) Uses any person in a representative capacity if such person representing the party is an attorney or was formerly an attorney; or (2) is an attorney representing the attorney's self in a small claims action, all other parties to such litigation shall be entitled to have an attorney appear on their behalf in such action.

(b) When appropriate, the court shall advise all parties of this right to hire counsel pursuant to this section and shall, if requested by any party, grant one reasonable continuance in such matter to afford a party an opportunity to secure representation of an attorney.

(c) The filing of a small claims action is a certification by the plaintiff that such plaintiff is complying with the provisions of the small claims procedures act, specifically with the provisions of K.S.A. 61-2704, and amendments thereto, relating to the limited number of claims a person may file in the same court during any calendar year.

(d) Any defendant may raise as a defense to a small claims action that the plaintiff has filed or caused to be filed more claims than allowed by the small claims act.  When such defense is raised, if the court finds the plaintiff to have filed more claims than allowed by law, the court shall dismiss the action with prejudice and such a finding shall be considered a violation of the unconscionable acts and practices section of the Kansas consumer protection act.  The defendant may file a collateral action under the Kansas consumer protection act.

(e) As used in this section, "attorney" means persons licensed to practice law in Kansas or in any other state whether on active or inactive status, or persons otherwise qualified to take the Kansas bar examination and acting under the supervisory authority of a licensed attorney.

History: L. 1994, ch. 273, § 22; July 1.






Article 28 PREFATORY

61-2801 Title.

61-2801. Title. This act shall be known and may be cited as the code of civil procedure for limited actions.

History: L. 2000, ch. 161, § 1; Jan. 1, 2001.



61-2802 Application of code.

61-2802. Application of code. (a) This act may be used to govern the procedure for a civil lawsuit filed in the district court which:

(1) Seeks judgment for a debt which is not secured by a lien and arises out of a contract for the providing of goods, services or money, without limitation as to the amount claimed in the lawsuit;

(2) seeks judgment for a debt which is secured by a lien and arises out of a contract for the providing of goods, services or money, where the amount claimed in the lawsuit, not counting costs, interest and fees, does not exceed $25,000; or

(3) seeks judgment where the claim does not arise out of a contract and the amount claimed in the lawsuit, not counting costs, interest and fees, does not exceed $25,000.

(b) The following types of lawsuits may not be filed under this act:

(1) Actions against any officers of the state, or any subdivisions thereof, for misconduct in office, except as authorized by the Kansas tort claims act, K.S.A. 75-6101et seq., and amendments thereto;

(2) actions for specific performance of contracts for real estate;

(3) actions in which title to real estate is sought to be recovered or in which an interest in real estate, either legal or equitable, is sought to be established, except that nothing in this paragraph shall be construed as limiting the right to bring an action for forcible detainer as provided in K.S.A. 61-3801 through 61-3808, and amendments thereto;

(4) actions to foreclose real estate mortgages or to establish and foreclose liens on real estate as provided in article 11 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto;

(5) actions for divorce, separate maintenance or custody of minor children;

(6) habeas corpus;

(7) receiverships;

(8) change of name;

(9) declaratory judgments;

(10) mandamus and quo warranto;

(11) injunctions;

(12) class actions;

(13) rights of majority; and

(14) any appeal from an order or ruling of an administrative officer or body.

History: L. 2000, ch. 161, § 2; Jan. 1, 2001.



61-2803 Supreme court rules.

61-2803. Supreme court rules. The supreme court of this state shall adopt rules to govern the electronic filing of court matters and the storage of and access by the public to the same and such other matters as is necessary under the code of civil procedure for limited actions.

History: L. 2000, ch. 161, § 3; L. 2002, ch. 157, § 2; July 1.



61-2804 Filings.

61-2804. Filings. Judicial districts in this state may accept for filing under this act lawsuits filed in the same method in which lawsuits are filed prior to the adoption of this act, or filed pursuant to an electronic filing procedure, or a combination of the two, as long as any such filings comply with the rules of the supreme court of this state.

History: L. 2000, ch. 161, § 4; Jan. 1, 2001.



61-2805 Acts by court or judge.

61-2805. Acts by court or judge. Without regard to whether the word "court" or the word "judge" is used in any provisions of this act, all trials upon the merits shall be conducted in open court and in a regular courtroom within the county if reasonably possible. All other acts or proceedings, including the entry of a ruling or judgment, may be done or conducted by a judge or judge pro tem in chambers, or at such other place within the county as is designated by the judge for the conduct of court business, without the attendance of the clerk or other court officials.

History: L. 2000, ch. 161, § 5; Jan. 1, 2001.



61-2806 Construction.

61-2806. Construction. The provisions of this act shall be liberally construed to secure the just, speedy and inexpensive determination of every action or proceeding.

History: L. 2000, ch. 161, § 6; Jan. 1, 2001.






Article 29 PLEADINGS

61-2901 Name of parties.

61-2901. Name of parties. The party who files a lawsuit shall be called the plaintiff and the adverse party shall be called the defendant.

History: L. 2000, ch. 161, § 7; Jan. 1, 2001.



61-2902 Commencement of actions, limitations of actions.

61-2902. Commencement of actions, limitations of actions. (a) An action pursuant to the code of civil procedure for limited actions is commenced at the time of:

(1) Filing a petition with the clerk of the district court, if service of process is obtained or the first publication is made for service by publication, within 90 days after the petition is filed, except that the court may extend that time an additional 30 days upon a showing of good cause by the plaintiff; or

(2) service of process or first publication, if service of process or first publication is not made within the time specified by provision (1).

(b) If service of process or first publication purports to have been made but is later adjudicated to have been invalid due to any irregularity in form or procedure or any defect in making service, the action shall nevertheless be deemed to have been commenced at the applicable time under subsection (a) if valid service is obtained or first publication is made within 90 days after that adjudication, except that the court may extend that time an additional 30 days upon a showing of good cause by the plaintiff.

(c)  An entry of appearance by the defendant shall have the same effect as service of process on the defendant.

(d) The limitation of time for commencing lawsuits pursuant to the code of civil procedure for limited actions shall be as provided in article 5 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto, except where a different limitation is specifically provided by statute.

History: L. 2000, ch. 161, § 8; Jan. 1, 2001.



61-2903 Pleadings and other papers allowed.

61-2903. Pleadings and other papers allowed. (a) Pleadings. Only the pleadings set forth in K.S.A. 60-207, and amendments thereto, shall be allowed in an action commenced pursuant to the code of civil procedure for limited actions, but the only pleading required is a petition. Third-party practice in the manner prescribed by K.S.A. 60-214, and amendments thereto, shall be permitted.

(b) Petitions. A petition shall state the claim or claims which the plaintiff has against the defendant. It shall set forth the current address, phone number, fax phone number and electronic mail address for the plaintiff. If the plaintiff is not represented by an attorney, the petition shall be signed by the plaintiff.

(c) Motions and other papers. An application to the court or judge for an order shall be by motion which, unless made during a hearing or trial, shall be made in writing, shall state the particular grounds for the motion, shall set forth the relief or order sought, and shall contain a notice of when the motion is to be heard by the court.

History: L. 2000, ch. 161, § 9; Jan. 1, 2001.



61-2904 Appearance; answer; counter-claim; affirmative defenses.

61-2904. Appearance; answer; counter-claim; affirmative defenses. (a) A defendant shall either appear, in person or by counsel, at the time and date set forth in the summons or file on or before such date a written answer. If the defendant appears and disputes the petition, the defendant shall file an answer not later than 14 days after the appearance date. The defendant shall promptly send a copy of the answer after filing to the plaintiff's attorney or the plaintiff, if no attorney. If the defendant is not represented by an attorney, the answer shall be signed by the defendant.

(b) The answer when filed shall state the following:

(1) What the dispute is;

(2) any affirmative defenses the defendant has to the claim; and

(3) the current address, phone number, fax phone number and electronic mail address for the defendant.

(c) If the defendant asserts a counterclaim against the plaintiff in the answer, the plaintiff may file a reply disputing the defendant's counterclaim not later than 14 days after service of the defendant's answer. The plaintiff's reply shall comply with the requirements set forth in subsection (b). If the plaintiff does not file a reply, the plaintiff waives the right to present any dispute to the defendant's counterclaim.

(d) Affirmative defenses are those listed in subsection (c) of K.S.A. 60-208, and amendments thereto.

(e) The date the defendant is required to appear as set forth in the summons may be continued by the court upon request of either party in such manner as the court shall prescribe.

History: L. 2000, ch. 161, § 10; L. 2010, ch. 135, § 198; July 1.



61-2905 Counterclaims and cross-claims.

61-2905. Counterclaims and cross-claims. (a) (1) Upon timely application of the plaintiff and in the discretion of the court, a defendant may be required to plead any counterclaim which such party has against the plaintiff, if it arises out of the transaction or occurrence that is the subject matter of the plaintiff's claim and does not require for its adjudication the presence of third parties of whom the court cannot acquire jurisdiction, except that the defendant shall not be required to plead any such claim if: (A) At the time the action was commenced the claim was the subject of another pending action; or (B) the plaintiff brought suit upon such plaintiff's claim by attachment or other process by which the court did not acquire jurisdiction to render a personal judgment on that claim, and the defendant is not pleading any other counterclaim.

(2) A defendant shall not be estopped from asserting in a subsequent action any claim which such defendant may have against the plaintiff, if such defendant is not required to plead such claim pursuant to this section. Except as provided in subsections (a) and (k), the provisions of K.S.A. 60-213, and amendments thereto, relating to counterclaims and cross-claims, shall apply to proceedings pursuant to the code of civil procedure for limited actions, subject to the provisions of  K.S.A. 61-2911, and amendments thereto.

(b) Notwithstanding the provisions of subsection (a), in an action involving a claim governed by K.S.A. 60-258a, and amendments thereto, a party shall state as a counterclaim any claim that party has against any opposing party arising out of the transaction or occurrence that is the subject matter of the claim governed by K.S.A. 60-258a, and amendments thereto.

History: L. 2000, ch. 161, § 11; Jan. 1, 2001.



61-2907 Service and filing of pleadings and other papers.

61-2907. Service and filing of pleadings and other papers. (a) The petition shall be served on the defendant in accordance with the provisions of K.S.A. 61-3001 through 61-3006, and amendments thereto.

(b) All pleadings other than the petition, motions which cannot be heard ex parte, notices, and orders which are required by their terms to be served, shall be served upon the party's attorney of record, if the party is represented by an attorney, or upon the party if not represented by an attorney, in the following manner:

(1) By delivering a copy;

(2) by mailing a copy by first-class mail, certified mail or registered mail to the last known address; or

(3) if no address is known, by leaving a copy with the clerk of the court. For the purposes of this subsection, delivering a copy means: Handing it to the attorney or to the party; leaving it at the attorney's or party's office with the person in charge thereof or, if there is no one in charge, leaving it in a conspicuous place therein; or, if the attorney's or party's office is closed or the person to be served has no office, leaving it at the attorney's or party's dwelling house or usual place of abode with some person of suitable age and discretion then residing therein. Service by mail is complete upon mailing. All such pleadings, motions, notices and orders covered by this subsection shall be filed with the court either before service or within a reasonable time thereafter.

(c) The filing of pleadings and other papers with the court as required or permitted by this act shall be done in accordance with rules or orders of the supreme court.

History: L. 2000, ch. 161, § 13; L. 2002, ch. 157, § 3; July 1.



61-2908 Special matters.

61-2908. Special matters. The provisions of K.S.A. 60-209, 60-210 and 60-211, and amendments thereto, shall apply to pleadings filed under K.S.A. 61-2901 through 61-2912, and amendments thereto.

History: L. 2000, ch. 161, § 14; Jan. 1, 2001.



61-2909 Computation and extension of time.

61-2909. Computation and extension of time. The provisions of K.S.A. 60-206, and amendments thereto, governing the computation and extension of time, shall govern actions pursuant to the code of civil procedure for limited actions, except where provisions to the contrary are specifically included in the code.

History: L. 2000, ch. 161, § 15; Jan. 1, 2001.



61-2910 Application of chapter 60, when.

61-2910. Application of chapter 60, when. Upon motion of any party and for good cause shown, the court may order that an action filed under the code of civil procedure for limited actions, except an action filed pursuant to the small claims procedure act, article 27 of chapter 61 of the Kansas Statutes Annotated, and amendments thereto, shall thereafter be governed by the provisions of chapter 60 of the Kansas Statutes Annotated, and amendments thereto. The party obtaining an order under this section shall pay any additional docket fee required had the action been filed under chapter 60 of the Kansas Statutes Annotated, and amendments thereto. Upon such order of the court and payment of any additional docket fee, the clerk of the district court shall renumber the case as a case filed under chapter 60 of the Kansas Statutes Annotated, and amendments thereto, in the same manner as required by K.S.A. 60-2418, and amendments thereto.

History: L. 2000, ch. 161, § 16; L. 2002, ch. 66, § 1; Apr. 25.



61-2911 Claims beyond the scope of actions authorized by 61-2802.

61-2911. Claims beyond the scope of actions authorized by 61-2802. (a) Whenever a plaintiff demands judgment beyond the scope of actions authorized by the provisions of K.S.A. 61-2802, and amendments thereto, the court shall either:

(1) Transfer the action to the chief judge of the judicial district for assignment and hearing pursuant to chapter 60 of the Kansas Statutes Annotated, and amendments thereto, assessing the increased docket fee to the plaintiff; or (2) allow the plaintiff to amend the pleadings and service of process to bring the demand for judgment within the scope of actions authorized by the provisions of K.S.A. 61-2802, and amendments thereto, assessing the costs accrued to the plaintiff.

(b) If a defendant asserts a counterclaim or cross-claim beyond the scope of the code of civil procedure for limited actions, the case shall be referred by the chief judge for assignment and hearing pursuant to chapter 60 of the Kansas Statutes Annotated, and amendments thereto, assessing the increased docket fee to the defendant.

History: L. 2000, ch. 161, § 17; Jan. 1, 2001.



61-2912 Adoption by reference of certain provisions of article 2 of chapter 60.

61-2912. Adoption by reference of certain provisions of article 2 of chapter 60. The following provisions of article 2 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto, are hereby adopted by reference and made a part of this act as if fully set forth herein, insofar as such provisions are not inconsistent or in conflict with the provisions of this act:

(a) K.S.A. 60-215, and amendments thereto, relating to amended and supplemental pleadings, except that the time for filing amended pleadings and for responding thereto shall be 14 instead of 21 days;

(b) K.S.A. 60-217, and amendments thereto, relating to capacity of parties;

(c) K.S.A. 60-218, and amendments thereto, providing for joinder of claims and remedies, K.S.A. 60-219 and 60-220, and amendments thereto, providing for joinder of parties, and K.S.A. 60-221, and amendments thereto, relating to misjoinder of parties and claims;

(d) K.S.A. 60-224, and amendments thereto, relating to intervention, and K.S.A. 60-225, and amendments thereto, providing for substitution of parties;

(e) K.S.A. 60-234, and amendments thereto, relating to production of documents and things for inspection;

(f) K.S.A. 60-241, and amendments thereto, providing for dismissal of actions;

(g) K.S.A. 60-244, and amendments thereto, providing for proof of records;

(h) K.S.A. 60-252, and amendments thereto, concerning findings and conclusions by the court, except that when the findings and conclusions are made by a district magistrate judge, the time to file a motion for amended or additional findings is 14 instead of 28 days;

(i) K.S.A. 60-256, and amendments thereto, relating to summary judgment;

(j) K.S.A. 60-259, and amendments thereto, concerning new trial , except that the time to file a motion for new trial or to alter or amend judgment when a judgment is rendered by a district magistrate judge is 14 instead of 28 days;

(k) K.S.A. 60-260, and amendments thereto, concerning relief from judgment or order;

(l) K.S.A. 60-261 and 60-263, and amendments thereto, relating respectively to harmless error and disability of a judge; and

(m) K.S.A. 60-264, and amendments thereto, relating to process in behalf of and against persons not parties.

History: L. 2000, ch. 161, § 18; L. 2010, ch. 135, § 199; July 1.






Article 30 PROCESS

61-3001 Summons; issuance.

61-3001. Summons; issuance. Upon the filing of the petition pursuant to the code of civil procedure for limited actions, the clerk of the district court shall issue a summons for service upon each defendant in accordance with this act. Additional summonses may be issued as requested.

History: L. 2000, ch. 161, § 19; Jan. 1, 2001.



61-3002 Same; time for appearance; form.

61-3002. Same; time for appearance; form. (a) The summons shall be issued by the clerk and dated the day it is issued. The summons shall state the time when the law requires the defendant to appear or file an answer in response to the petition, and shall notify such defendant that in case of such defendant's failure to appear or file an answer, judgment by default will be rendered against such defendant for the relief demanded in the petition.

(b) The time stated in the summons requiring the defendant to appear in response to the petition shall be determined by the court. Such time shall be not less than 14 nor more than 50 days after the date the summons is issued.

History: L. 2000, ch. 161, § 20; L. 2002, ch. 157, § 4; L. 2010, ch. 135, § 200; July 1.



61-3003 Methods of service of process.

61-3003. Methods of service of process. (a) Methods of service of process within this state, except service by publication, are described in this section. Service of process outside the state shall be made in substantial compliance with the applicable provisions of K.S.A. 60-308, and amendments thereto.

(b) Who serves process. The sheriff of the county in which the action is filed shall serve any process by any method authorized by this section, or as otherwise provided by law, unless a party, either personally or through an attorney, elects to undertake responsibility for service and so notifies the clerk.

(c) Service by return receipt delivery.

(1) Service of process by return receipt delivery shall include service effected by certified mail, priority mail, commercial courier service, overnight delivery service, or other reliable personal delivery service to the party addressed, in each instance evidenced by a written or electronic receipt showing to whom delivered, date of delivery, address where delivered, and person or entity effecting delivery.

(2) The sheriff, party or party's attorney shall cause a copy of the process and petition or other document to be placed in a sealed envelope addressed to the person to be served in accordance with K.S.A. 61-3004, and amendments thereto, with postage or other delivery fees prepaid, and the sealed envelope placed in the custody of the person or entity effecting delivery.

(3) Service of process shall be considered obtained under K.S.A. 61-2902, and amendments thereto, upon the delivery of the sealed envelope.

(4) After service and return of the receipt, the sheriff, party, or party's attorney shall execute a return on service stating the nature of the process, to whom delivered, the date of delivery, the address where delivered, and the person or entity effecting delivery. The original return of service shall be filed with the clerk, along with a copy of the return receipt evidencing such delivery.

(5) If the sealed envelope is returned with an endorsement showing refusal to accept delivery, the sheriff, party or the party's attorney may send a copy of the process and petition or other document by first-class mail addressed to the party to be served, or may elect other methods of service. If mailed, service shall be considered obtained three days after the mailing by first-class mail, postage prepaid, which shall be evidenced by a certificate of service filed with the clerk. If the unopened envelope sent first-class mail is returned as undelivered for any reason, the sheriff, party or party's attorney shall file an amended certificate of service with the clerk indicating nondelivery, and service by such mailing shall not be considered obtained. Mere failure to claim return receipt delivery is not refusal of service within the meaning of this subsection.

(d) Personal and residence service.

(1) The party may file a written request with the clerk for personal or residence service. Personal service shall be made by delivering or offering to deliver a copy of the process and accompanying documents to the person to be served. Residence service shall be made by leaving a copy of the process and petition, or other document to be served, at the dwelling house or usual place of abode of the person to be served with some person of suitable age and discretion residing therein. If service cannot be made upon an individual, other than a minor or a disabled person, by personal or residence service, service may be made by leaving a copy of the process and petition, or other document to be served, at the defendant's dwelling house or usual place of abode and mailing a notice that such copy has been left at such house or place of abode to the individual by first-class mail.

(2) When process is to be served under this subsection, the clerk of the court shall deliver the process and sufficient copies of the process and petition, or other document to be served, to the sheriff of the county where the process is to be served or, if requested, to a person appointed to serve process or to the plaintiff's attorney.

(3) Service, levy and execution of all process under this subsection, including, but not limited to, writs of execution, orders of attachment, replevin orders, orders for delivery, writs of restitution and writs of assistance, shall be made by a sheriff within the sheriff's county, by the sheriff's deputy, by an attorney admitted to the practice of law before the supreme court of Kansas, by a person licensed as a private detective pursuant to K.S.A. 75-7b01 et seq., and amendments thereto, or by some person appointed as a process server by a judge or clerk of the district court, except that a subpoena may also be served by any other person who is not a party and is not less than 18 years of age. Process servers shall be appointed freely and may be authorized either to serve process in a single case or in cases generally during a fixed period of time. A process server, authorized attorney or licensed private detective may make the service anywhere in or out of the state and shall be allowed the fees prescribed in K.S.A. 28-110, and amendments thereto, for the sheriff and such other fees and costs as the court shall allow. All persons authorized under this subsection to serve, levy and execute process shall be considered an "officer" as used in K.S.A. 60-706 and 60-2401, and amendments thereto.

(4) In all cases when the person to be served, or an agent authorized by the person to accept service of process, refuses to receive copies thereof, the offer of the duly authorized process server to deliver copies thereof, and the refusal, shall be a sufficient service of the process.

(e) Publication service. Service of process by publication may be made pursuant to the provisions of K.S.A. 60-307, and amendments thereto, which are not inconsistent or in conflict with this act.

(f) Acknowledgment or appearance. An acknowledgment of service on the summons is equivalent to service. The voluntary appearance by a defendant is equivalent to service as of the date of appearance.

(g) In addition to other methods listed in this section, the person serving process may serve a garnishment process in any of the following methods:

(1) First class mail. Process may be sent to a person by first-class mail by placing a copy of the process and petition or other document to be served in an envelope addressed to the person to be served in accordance with K.S.A. 61-3004, and amendments thereto, at such person's last known address. The envelope used for such service shall be addressed to the person in accordance with K.S.A. 61-3004, and amendments thereto, and shall contain adequate postage. Such envelope shall be sealed and placed in the United States mail. Service by first-class mail shall be complete when the envelope is placed in the mail unless returned undelivered. Service shall be considered obtained upon the mailing by first-class mail unless returned undelivered.

(2) Telefacsimile communication. Process may be sent to a person by telefacsimile communication at a telefacsimile number designated by the garnishee. Service is complete upon receipt of a confirmation generated by the transmitting machine.

(3) Internet electronic mail. Process may be sent to a person by internet electronic mail at an internet electronic mail address designated by the garnishee and as provided in the rules to be adopted hereunder by the supreme court. Service is complete upon receipt of a reply generated by the garnishee.

History: L. 2000, ch. 161, § 21; L. 2002, ch. 198, § 1; L. 2009, ch. 43, § 2; July 1.



61-3004 Service of process; time limits; on whom service made.

61-3004. Service of process; time limits; on whom service made. (a) Service shall be made promptly and, in any event, in time to make a timely return of service as required by K.S.A. 61-3005, and amendments thereto.

(b) If the defendant is a nonresident who is employed in this state, or if the place of residence of the defendant is unknown, the plaintiff may direct that the service of summons or other process shall be made by directing an officer, partner, managing or general agent, or the person having charge of the office or place of employment at which the defendant is employed, to make the defendant available for the purpose of permitting the summons or other process to be served on the defendant at the defendant's place of employment.

(c) As used in this section, "serving" means making service by any of the methods described in K.S.A. 61-3003, and amendments thereto, unless a specific method of making service is prescribed in this section. Except for service by publication, service of process shall be made as follows:

(1) Service upon an individual other than a minor or disabled person shall be made by serving the individual or by serving an agent authorized by appointment or by law to receive service of process, but if the agent is one designated by statute to receive service, such further notice as the statute requires shall be given. Service by certified mail or first-class mail shall be addressed to an individual at the individual's dwelling house or usual place of abode and to an authorized agent at the agent's usual or designated address.

(2) Service upon a minor, disabled person as defined by K.S.A. 77-201, and amendments thereto, foreign or domestic corporations, partnerships, insurance companies or associations shall be made in accordance with the applicable provisions of K.S.A. 60-304, and amendments thereto.

(3) Service upon a governmental entity shall be made in accordance with the applicable provisions of K.S.A. 60-304, and amendments thereto.

History: L. 2000, ch. 161, § 22; L. 2002, ch. 114, § 73; July 1.



61-3005 Proof of service.

61-3005. Proof of service. Proof of service shall be made as follows:

(a) Personal and residence service. (1) Every officer to whom summons or other process shall be delivered for service within or without the state, shall make return thereof in writing stating the time, place and manner of service of such writ, and shall sign such officer's name to such return.

(2) If such process is directed to and delivered to a person other than by an officer for service, such person shall make affidavit as to the time, place and manner of such person's service thereof.

(b) Service by return receipt delivery. Service by return receipt delivery shall be proven in the manner provided by subsection (e) of K.S.A. 60-308 or subsection (c) of K.S.A. 61-3003, and amendments thereto.

(c) Publication service. Service by publication shall be proven by an affidavit showing the dates upon, and the newspaper in which the notice of publication was published. A copy of the notice shall be attached to the affidavit which shall be filed in the cause. When mailing of copies of the publication notice is required in accordance with subsection (e) of K.S.A. 60-307, and amendments thereto, the proof of such mailing shall be by affidavit of the person who mailed such copies and such affidavit shall be filed with the clerk of the court in which the action has been filed. Any return receipt shall be made a part of the affidavit and filed therewith.

(d) Time for return. The officer or other person receiving a summons or other process in forcible detainer cases shall make return of service promptly and, in any event, no later than three days before the date stated in the summons for the defendant to either appear or plead to the petition. In all other cases return of service shall be made promptly and, in any event, no later than five days before the date stated in the summons for the defendant to either appear or plead to the petition. If the process cannot be served as directed, it shall be returned to the court forthwith with a statement of the reason for the failure to serve the same.

(e) Amendment of return. At any time in the judge's discretion and upon such terms as the judge deems just, the judge may allow any process, return or proof of service thereof to be amended, unless it clearly appears that material prejudice would result to the substantial rights of the party against whom the process issued.

(f) Garnishment service of process. (1) First class mail. The return shall show the nature of the process, the date on which the process was mailed and the name and address on the envelope containing the process.

(2) Telefacsimile communication. The return shall show the nature of the process, the time and date on which the process was transmitted by telefacsimile, the telephone number of the transmitting machine and the telephone number of the receiving machine.

(3) Internet electronic mail. The return shall show the nature of the process, the time and date on which the process was transmitted by internet electronic mail, the internet electronic mail address of the transmitting person and the internet electronic mail address of the receiving person.

History: L. 2000, ch. 161, § 23; Jan. 1, 2001.



61-3006 Service of process outside the state.

61-3006. Service of process outside the state. (a) (1) Service of process may be made upon any party outside the state. If upon a person domiciled in this state or upon a person who has submitted to the jurisdiction of the courts of this state, it shall have the force and effect of service of process within this state; otherwise it shall have the force and effect of service by publication.

(2) The service of process shall be made in the same manner as service within this state, by any officer authorized to make service of process in this state or in the state where the defendant is served. No order of a court is required. An affidavit, or any other competent proofs, of the server shall be filed stating the time, manner and place of service. The court may consider the affidavit, or any other competent proofs, in determining whether service has been properly made.

(3) The time stated in the summons requiring the defendant to appear in response to the petition shall be determined by the court. Such time shall be not less than 14 nor more than 50 days after the date the summons is issued, except as provided in subsection (a)(3) of K.S.A. 60-308, and amendments thereto.

(b) The provisions of subsection (b) of K.S.A. 60-308, and amendments thereto, shall be used to determine whether a person has submitted to the jurisdiction of this state.

(c) Service of process upon any person who is subject to the jurisdiction of the courts of this state, as provided in subsection (b), may be made by serving the process upon the defendant outside this state, as provided in subsection (a)(2), with the same force and effect as though process had been served within this state, but only causes of action arising from acts enumerated in subsection (b) may be asserted against a defendant in an action in which jurisdiction over the defendant is based upon this subsection.

(d) Nothing contained in this section limits or affects the right to serve any process in any other manner provided by law.

History: L. 2000, ch. 161, § 24; L. 2010, ch. 135, § 201; July 1.






Article 31 DISCOVERY

61-3101 Admission of facts and genuineness of documents; withdrawal or amendment of admission.

61-3101. Admission of facts and genuineness of documents; withdrawal or amendment of admission. (a) When an answer has been filed in an action or if the defendant appears and disputes the claims in the petition commenced pursuant to the provisions of the code of civil procedure for limited actions, any party may submit to any other party a written request for that party to admit:

(1) The genuineness of any relevant document described in and attached to the request; or

(2) the truth of any relevant matter of fact set forth in the request. The request shall be in a form which will permit the party to whom it is submitted to answer the questions on the request form under oath. A request for admissions may not contain more than 10 requests unless permission of the court is obtained to increase the number.

(b) Each of the matters requested shall be deemed to be admitted for purposes of the pending lawsuit, unless within 14 days after the request is served, the party to whom the request is directed submits to the party propounding the request either:

(1) A sworn statement denying specifically the matters requested; or

(2) written objections on the ground that some or all of the requested admissions are privileged or irrelevant or that the request is otherwise improper in whole or in part.

(c) If the answering party cannot truthfully admit or deny a request, the party shall set forth in detail the reasons why. If the answering party denies a request, the denial shall be in good faith and shall fairly address the substance of the request. If in good faith the answering party can deny only a part of the request or qualify a request, the party shall specify which part is admitted and qualify or deny the remaining part. If the answering party objects to a request, the party shall notify the court and the party propounding the request and schedule a hearing on the objection to be held within 14 days after making the objection.

(d) The judge may permit withdrawal or amendment of any admission made by nonresponse when the party to whom the admissions were sent shows good cause for failure to respond and shows evidence that the admission is not true and the party who obtained the admission fails to satisfy the judge that withdrawal or amendment will prejudice such party in maintaining such party's action or defense on the merits. In the event such withdrawal or amendment is made by the party to whom the admissions were sent at trial, the party who obtained the admissions shall be allowed a continuance of the trial setting. Any admission made by a party under this section is for the purpose of the pending action only and is not an admission by such party for any other purpose nor may it be used against such party in any other proceeding.

History: L. 2000, ch. 161, § 25; L. 2004, ch. 176, § 4; L. 2010, ch. 135, § 202; July 1.



61-3102 Expenses on refusal to admit truth of matter requested.

61-3102. Expenses on refusal to admit truth of matter requested. If a party to whom a request for admission has been submitted denies under oath any matter requested, and the party submitting the request later proves the genuineness of any document or the truth of any matter of fact denied by the answering party, the party submitting the request may ask the court for an order requiring the answering party to pay the reasonable expenses incurred in making such proof, including reasonable attorney fees. The court shall enter the order unless the court finds that there were good reasons for the denial or that the admissions sought were of no substantial importance.

History: L. 2000, ch. 161, § 26; Jan. 1, 2001.



61-3103 Interrogatories.

61-3103. Interrogatories. (a) Any party may submit to any other party up to 10 interrogatories. The party receiving the interrogatories shall submit answers or objections, if any, to the party submitting the same within 14 days after the interrogatories are submitted to the receiving party. On motion, the court may allow a longer time to answer or may permit a greater number of interrogatories to be submitted.

(b) The provisions of K.S.A. 60-233, and amendments thereto, shall be applicable to interrogatories pursuant to this section, except that the provisions of this section relating to the time when interrogatories are to be answered shall be applicable. The general discovery provisions of subsections (b), (c) and (e) of K.S.A. 60-226, and amendments thereto, and the sanction provisions of K.S.A. 60-237, and amendments thereto, as such sections relate to interrogatories, shall be applicable to interrogatories pursuant to this section.

History: L. 2000, ch. 161, § 27; L. 2010, ch. 135, § 203; July 1.



61-3104 Subpoenas.

61-3104. Subpoenas. Subpoenas may be issued by the clerk of the district court under the seal of such court or by the judge to compel the attendance of witnesses or for the production of documentary evidence in the manner provided in K.S.A. 60-245, and K.S.A. 60-245a, and amendments thereto. Subpoenas shall be served in accordance with K.S.A. 61-3001 through 61-3006, and amendments thereto, and shall be accompanied by the fees for one day's attendance and the mileage allowed by law.

History: L. 2000, ch. 161, § 28; Jan. 1, 2001.



61-3105 Depositions.

61-3105. Depositions. (a) Any party to an action pursuant to the code of civil procedure for limited actions may take the testimony of any person, including a party, either within or without the state, by deposition upon oral examination or written questions but only for use as evidence in the action. Unless the court orders otherwise, the parties may by written stipulation provide that depositions may be taken before any person, at any time or place, upon any notice, and in any manner and when so taken may be used like other depositions. The taking of such depositions shall be governed by the provisions of K.S.A. 60-228, subsections (b) through (h) of K.S.A. 60-230, K.S.A. 60-231 and subsection (d) of K.S.A. 60-232, and amendments thereto, except that any party desiring to take a deposition shall first file with the court, and serve on all other parties to the action, a motion that the taking of such deposition be allowed due to the existence of at least one of the conditions prescribed in subsection (b) for the use of depositions as evidence. Within seven days after any such motion has been made, any other party to the action may file an objection to such motion, and in such event, the court shall hold a hearing within seven days thereof to determine the issue. No deposition shall be taken unless and until the court shall have granted the motion requesting permission therefor.

(b) At the trial, or upon the hearing of a motion or an interlocutory proceeding, any part or all of a deposition of a witness, whether or not a party, so far as it is admissible under the rules of evidence, may be used for any purpose against any party who was present or represented at the taking of the deposition, or who had due notice thereof, if the court finds that:

(1) The witness is dead;

(2) the witness is outside of the county of the place of trial or hearing, unless it appears that the absence of the witness was procured by the party offering the deposition;

(3) the witness is unable to attend or testify because of age, sickness, infirmity or imprisonment;

(4) the party offering the deposition has been unable to procure the attendance of the witness by subpoena; or

(5) upon application and notice, that such exceptional circumstances exist as to make it desirable, in the interest of justice and with due regard to the importance of presenting the testimony of witnesses orally in open court, to allow the deposition to be used.

(c) In addition to the uses of depositions enumerated in subsection (b), the court on motion may permit the use of depositions as provided in subsections (b)*(1), (2) and (4) of K.S.A. 60-232, and amendments thereto, in the interest of justice and on such terms and conditions as will fairly protect the parties.

History: L. 2000, ch. 161, § 29; L. 2010, ch. 135, § 204; July 1.

* Reference to (b) should be to (a).



61-3106 Production of documents.

61-3106. Production of documents. Production of documents and things for inspection shall be allowed in accordance with K.S.A. 60-234, and amendments thereto.

History: L. 2000, ch. 161, § 30; Jan. 1, 2001.






Article 32 PRETRIAL AND TRIAL

61-3201 Pretrial hearing.

61-3201. Pretrial hearing. (a) If the defendant appears on the date specified in the summons and disputes the petition, or on or before such date files an answer, the court may set the case for a pretrial hearing. Such hearing shall be held at least 14 days after the date of the defendant's appearance. All parties shall be notified of the date, time and place for the pretrial hearing.

(b) After a case has been set for pretrial, each of the parties shall submit to the other party before the date scheduled for the pretrial hearing, copies of all documents which support the petition or answer and an identification of all witnesses who will testify at trial to support the same.

(c) If the defendant fails to appear at the pretrial hearing, the court may enter default judgment against the defendant for the relief demanded in the petition without further notice. If the plaintiff fails to appear at the pretrial hearing, the court may dismiss the lawsuit upon such terms and conditions as the court deems proper.

(d) If both parties appear at the pretrial hearing, the court shall conduct a conference with the parties to clarify the issues for trial and explore the possibilities of settlement. If the defendant does not have a legal defense to the petition, the court may enter judgment against the defendant for the relief demanded in the petition or for such other relief that the court believes is fair and just. If the plaintiff has not stated a claim upon which relief can be granted, the court may dismiss the petition.

History: L. 2000, ch. 161, § 31; L. 2010, ch. 135, § 205; July 1.



61-3202 Trial of actions by court or jury; evidence.

61-3202. Trial of actions by court or jury; evidence. (a) If a case is not settled or otherwise disposed of at the pretrial hearing, the case shall be set for trial by the court.

(b) All lawsuits filed under this act shall be tried by the court, unless a trial by jury is demanded by one of the parties. Demand for jury trial shall be made on or before the date of the pretrial conference.

(c) A lawsuit tried by jury pursuant to the code of civil procedure for limited actions shall be tried to a jury composed of six persons having the same qualifications of jurors as other jurors in district court, unless the parties agree on a lesser number. The court shall summon not less than 12 prospective jurors from the source and in the manner provided for the summoning of petit jurors in the district court. When there is more than one plaintiff or more than one defendant in such action, the court shall summon three additional prospective jurors for each such additional plaintiff or defendant. Each juror shall be paid as specified in K.S.A. 43-171, and amendments thereto, for each day of attendance and shall receive mileage at the rate prescribed in K.S.A. 75-3203, and amendments thereto. Such jury fees shall be paid by the county. The provisions of K.S.A. 60-247, subsections (b) through (h) of K.S.A. 60-248, K.S.A. 60-250 and 60-251, and amendments thereto, shall be applicable to actions pursuant to the code of civil procedure for limited actions insofar as they are not inconsistent with the provisions of this act.

(d) In all trials pursuant to the code of civil procedure for limited actions, the testimony of witnesses shall be taken orally in open court, unless otherwise provided by this act. All matters relating to witnesses and the admission of evidence shall be governed by article 4 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2000, ch. 161, § 32; Jan. 1, 2001.






Article 33 JUDGMENT

61-3301 Default judgment.

61-3301. Default judgment. (a) The court may enter a default judgment in the following situations:

(1) If a defendant fails to either appear or file a written answer on or before the time specified in the summons, judgment may be entered against the defendant upon proof of service and at such time as the plaintiff requests same, without further notice to the defendant.

(2) If a defendant fails to appear at the time set for a pretrial or trial hereunder, judgment may be entered against the defendant at the request of the plaintiff without further notice to the defendant.

(3) If the defendant has filed a counterclaim against the plaintiff and the plaintiff fails to appear at the time set for a pretrial or trial hereunder, judgment may be entered against the plaintiff at the request of the defendant without further notice to the plaintiff.

(b) A default judgment shall not be different in kind from or exceed the amount of the relief sought in the demand for judgment.

(c) If a defendant seeks to set aside a default judgment for failure to appear at the time specified in the summons, the defendant shall file a motion not more than 14 days from the date of such judgment in a lawsuit where the defendant was personally served with summons within the state, or not more than 45 days where service of summons was by other than personal service within the state. If any party seeks to set aside any other default judgment, that party shall file a motion not more than 14 days from the date of such judgment. Any motion to set aside a default judgment, except for the time limits set forth above, shall be in accordance with the applicable provisions of subsection (b) of K.S.A. 60-260, and amendments thereto.

(d) In cases where no service is had, for good cause shown, the court may set aside a default judgment pursuant to the applicable provisions of subsection (b) of K.S.A. 60-260, and amendments thereto.

History: L. 2000, ch. 161, § 33; L. 2010, ch. 135, § 206; July 1.



61-3302 Judgments.

61-3302. Judgments. (a) A judgment may be entered by master or other journal entry or judgment form approved by a judge. The judgment shall be effective from the date the journal entry or judgment form is filed with the clerk of the court.

(b) One or more cases may be shown on a master journal entry or judgment form.

(c) When more than one claim for relief is presented in a lawsuit, the court may direct the entry of a final judgment upon one or more but less than all of the claims upon such terms and conditions as set forth in the judgment of the court.

(d) Except as to a party against whom a judgment is entered by default, every final judgment shall grant the relief to which the party in whose favor it is rendered is entitled, regardless of whether the party has demanded such relief in such party's pleadings. Upon entry of such judgment, the party in whose favor judgment is entered shall be deemed to have waived such party's right to recover any amount due in excess of such judgment, and such party may not recover in a subsequent lawsuit any amount in excess of such judgment.

(e) Whenever a party has commenced postjudgment proceedings for the enforcement of a judgment, and such judgment is subsequently set aside, reversed on appeal or otherwise nullified, such party shall not be liable for damages as a result of such postjudgment proceedings, unless it can be proven that the judgment upon which such proceedings were based was fraudulently obtained.

History: L. 2000, ch. 161, § 34; L. 2002, ch. 157, § 6; July 1.



61-3303 Interest on judgments.

61-3303. Interest on judgments. The provisions of K.S.A. 16-201, 16-204 and 16-205, and amendments thereto, shall apply to judgments entered under the code of civil procedure for limited actions.

History: L. 2000, ch. 161, § 35; Jan. 1, 2001.



61-3304 Modification of judgment.

61-3304. Modification of judgment. Except as modified by subsections (h) and (j) of K.S.A. 61-2912, and amendments thereto, the provisions of K.S.A. 60-252, 60-259 and 60-260, and amendments thereto, shall apply to judgments entered under the code of civil procedure for limited actions where such provisions are not inconsistent with other provisions of the code.

History: L. 2000, ch. 161, § 36; L. 2010, ch. 135, § 207; July 1.






Article 34 VENUE

61-3402 Actions against residents.

61-3402. Actions against residents. An action against a resident of this state, other than an action for which venue is otherwise specifically prescribed by law, may be brought in the county in which:

(a) The defendant resides;

(b) the plaintiff resides if the defendant is served therein;

(c) the cause of action arose;

(d) the defendant has a place of business or of employment if the defendant is served therein;

(e) the estate of a deceased person is being probated if such deceased person was jointly liable with the defendant and a demand to enforce such liability has been duly exhibited in the probate proceedings of such decedent's estate; or

(f) there is located tangible personal property which is the subject of an action for the possession thereof if immediate possession is sought in accordance with K.S.A. 61-3701, and amendments thereto, at the time of the filing of the action.

History: L. 2000, ch. 161, § 38; Jan. 1, 2001.



61-3403 Actions against corporations.

61-3403. Actions against corporations. An action against a domestic corporation, or against a foreign corporation which is qualified to do business in this state, other than an action for which venue is otherwise specifically prescribed by law, may be brought in the county in which:

(a) Its registered office is located;

(b) the cause of action arose;

(c) the defendant is transacting business at the time of the filing of the petition; or

(d) there is located tangible personal property which is the subject of an action for the possession thereof if immediate possession is sought in accordance with K.S.A. 61-3701, and amendments thereto, at the time of the filing of the action.

History: L. 2000, ch. 161, § 39; Jan. 1, 2001.



61-3404 Actions against nonresidents and nonqualified corporations.

61-3404. Actions against nonresidents and nonqualified corporations. An action against a nonresident of this state, or against a corporation which is not qualified to do business in this state, other than an action for which venue is otherwise specifically prescribed by law, may be brought in the county in which:

(a) The plaintiff resides, or if the plaintiff is a corporation, in the county of its registered office or in which it maintains a place of business;

(b) the defendant is served;

(c) the cause of action arose;

(d) the defendant is transacting business at the time of the filing of the petition;

(e) there is property of the defendant, or debts owing to the defendant; or

(f) there is located tangible personal property which is the subject of an action for the possession thereof if immediate possession is sought in accordance with K.S.A. 61-3701, and amendments thereto, at the time of the filing of the action.

History: L. 2000, ch. 161, § 40; Jan. 1, 2001.



61-3405 Actions against public utility, common carrier or transportation system.

61-3405. Actions against public utility, common carrier or transportation system. Any action brought against a public utility, common carrier or transportation system for any liability or penalty or forfeiture, may be brought in any county into or through which such public utility, common carrier or transportation system operates regularly.

History: L. 2000, ch. 161, § 41; Jan. 1, 2001.



61-3406 Multiple parties.

61-3406. Multiple parties. If there are several plaintiffs properly joined and venue is determined by the residence of one of them, it shall be necessary that such plaintiff's claim is a substantial part of the action. If there are several defendants properly joined, venue of the action may be determined at the election of the plaintiff as to any one of the defendants against whom a substantial claim exists. If, before trial of an action on the merits is commenced, a party with reference to whom venue was determined ceases to be a party and venue would no longer be proper as to the remaining parties, on the application of any remaining party promptly made, the cause shall be transferred to a court of a county of proper jurisdiction and venue. If there is more than one such county, the transfer shall be to a county selected by the plaintiff.

History: L. 2000, ch. 161, § 42; Jan. 1, 2001.



61-3407 Change of venue.

61-3407. Change of venue. In all cases pursuant to the provisions of the code of civil procedure for limited actions in which it shall be made to appear that a fair and impartial trial cannot be had in the county where the suit is pending, for reasons other than the disqualification of the judge, the court, upon application of either party, may change the place of trial to the district court of some county where the objection does not exist.

History: L. 2000, ch. 161, § 43; Jan. 1, 2001.



61-3408 Time for objection to venue.

61-3408. Time for objection to venue. Objection to the venue of an action shall not be allowed except on timely motion made and for grounds established before trial of the action is commenced on the merits.

History: L. 2000, ch. 161, § 44; Jan. 1, 2001.



61-3409 Effect of improper venue.

61-3409. Effect of improper venue. If an action is commenced in good faith and a subsequent timely objection to the venue is sustained, or if before trial on the merit commences, it is found that no cause of action exists in favor of or against a party upon whom venue was dependent, the action shall be transferred to a court of proper jurisdiction of any county of proper venue. If there is more than one such county, the transfer shall be to the court of a county selected by the plaintiff. In accordance with K.S.A. 61-4001, and amendments thereto, the receiving district court shall require the payment of an appropriate docket fee from the movant.

History: L. 2000, ch. 161, § 45; Jan. 1, 2001.






Article 35 ATTACHMENT AND GARNISHMENT

61-3501 Attachment.

61-3501. Attachment. The provisions of article 7 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto, relating to attachment shall govern attachment proceedings for actions pursuant to the code of civil procedure for limited actions, except the provisions of K.S.A. 60-711, and amendments thereto, relating to the appointment of a receiver, and the provisions of article 7 of chapter 60 of the Kansas Statutes Annotated relating to the attachment of real property, shall not be applicable in lawsuits filed under the code of civil procedure for limited actions.

History: L. 2000, ch. 161, § 46; Jan. 1, 2001.



61-3502 Nature of garnishment.

61-3502. Nature of garnishment. Garnishment is a procedure whereby the wages, money or intangible property of a person can be seized or attached pursuant to an order of garnishment issued by the court under the conditions set forth in the order.

History: L. 2000, ch. 161, § 47; Jan. 1, 2001.



61-3503 When garnishment available before judgment.

61-3503. When garnishment available before judgment. An order of garnishment before judgment may be obtained only upon order of a judge of the district court pursuant to the procedure to obtain an order of attachment. No order of garnishment may be obtained before judgment where the property sought to be attached is wages earned by the person being garnished.

History: L. 2000, ch. 161, § 48; Jan. 1, 2001.



61-3504 When garnishment available after judgment.

61-3504. When garnishment available after judgment. (a) As an aid to the collection of a judgment, an order of garnishment may be obtained at any time after 14 days following judgment. There is no requirement that an execution first be issued and returned unsatisfied.

(b) The party requesting a garnishment shall file a request in an individual case or by a master request covering more than one case asking the court to issue an order of garnishment. The request shall designate whether the order of garnishment is to be issued to attach earnings or to attach other property of the judgment debtor. If such party seeks to attach earnings of the judgment debtor to enforce:

(1) An order of any court for the support of any person;

(2) an order of any court of bankruptcy under chapter 13 of the United States bankruptcy code; or

(3) a debt due for any state or federal tax, the direction of the party shall so indicate. No bond is required for an order of garnishment issued after judgment.

History: L. 2000, ch. 161, § 49; L. 2010, ch. 135, § 208; July 1.



61-3505 Order of garnishment, other than earnings.

61-3505. Order of garnishment, other than earnings. This section shall apply if the garnishment is to attach intangible property other than earnings of the judgment debtor.

(a) The order of garnishment and the appropriate form for the garnishee's answer shall be served on the garnishee in the same manner as process is to be served pursuant to K.S.A. 61-3001 through 61-3006, and amendments thereto, except that the garnishee may be served by any means provided under K.S.A. 61-3001 through 61-3006, and amendments thereto, at the garnishee's business or office location and this shall be considered proper service. A copy of the answer form shall be served if the garnishment order is not served electronically. If the order is served prior to a judgment, the order shall also be served on the judgment debtor, if the judgment debtor can be found, except that the order shall not be served on the judgment debtor until after service has been made on the garnishee. Failure to serve the judgment debtor shall not relieve the garnishee from liability under the order.

(b) The order of garnishment shall have the effect of attaching:

(1) All intangible property, funds, credits or other indebtedness belonging to or owing the judgment debtor, other than earnings, which is in the possession or under the control of the garnishee, and all such credits and indebtedness due from the garnishee to the judgment debtor at the time of service of the order; and

(2) all such personal property coming into the possession or control of the garnishee and belonging to the judgment debtor, and all such credits and indebtedness becoming due to the judgment debtor between the time the order is served on the garnishee and the time the garnishee makes the answer of the garnishee. Where the garnishee is an executor or administrator of an estate in which the judgment debtor is or may become a legatee or distributee thereof, the order of garnishment shall have the effect of attaching and creating a first and prior lien upon any property or funds of such estate to which the judgment debtor is entitled upon distribution of the estate, and such garnishee shall be prohibited from paying over to the judgment debtor any of such property or funds until so ordered by the court from which the order of garnishment was issued.

(c) The garnishee, without prior agreement, may withhold and retain to defray the garnishee's costs, an administrative fee of $10 for each order of garnishment that attaches funds, credits or indebtedness. Such administrative fee shall be in addition to the amount required to be withheld under the order for garnishment, except that if the amount required to be withheld under the order for garnishment is greater than the amount of the funds, credits or indebtedness held by the garnishee, the fee shall be deducted from the amount withheld.

History: L. 2000, ch. 161, § 50; L. 2002, ch. 157, § 7; July 1.



61-3506 Garnishment of funds held by financial institution; administrative fee; order of garnishment requirements.

61-3506. Garnishment of funds held by financial institution; administrative fee; order of garnishment requirements. (a) The written direction of a party seeking an order of garnishment attaching funds, credits or indebtedness held by a bank, savings and loan association, credit union or finance company shall state the amount to be withheld, which shall be 110% of the amount of the judgment creditor's claim, in the case of prejudgment garnishment, or 110% of the amount of the current balance due under the judgment, in the case of postjudgment garnishment. The garnishee, without prior agreement, may withhold and retain to defray the garnishee's costs, an administrative fee of $15 for each order of garnishment that attaches funds, credits or indebtedness. Such administrative fee shall be in addition to the amount required to be withheld under the order for garnishment, except that if the amount required to be withheld under the order for garnishment is greater than the amount of the funds, credits or indebtedness held by a bank, savings and loan association, credit union or finance company, the fee shall be deducted from the amount withheld.

(b) All orders of garnishment issued in this state for the purpose of attaching funds, credits or indebtedness held by a bank, savings and loan association, credit union or finance company shall include the judgment debtor's address and tax identification number, if known, and shall specify the amount of funds, credits or indebtedness to be withheld by the garnishee, which shall be 110% of the amount of the judgment creditor's claim or 110% of the amount of the current balance due under the judgment, as stated in the written direction of the party seeking the order.

(c) The forms provided by law for an order of garnishment attaching funds, credits or indebtedness held by a bank, savings and loan association, credit union or finance company shall include the following statement:

"If you hold any funds, credits or indebtedness belonging to or owing the judgment debtor, the amount to be withheld by  you pursuant to this order of garnishment is not to exceed

$  ."

(amount stated in direction)

(d) (1) The forms provided by law for the answer to an order of garnishment attaching funds, credits or indebtedness held by a bank, savings and loan association, credit union or finance company shall include the following statement:

"The amount of the funds, credits or indebtedness belonging to or owing the judgment debtor which I shall hold shall not exceed

$  ."

(amount stated in order)

(2) The answer shall further include information that such account is owned in joint tenancy with one or more individuals who are not subject to the garnishment, if applicable.

(e) If an order of garnishment attaches funds, credits or indebtedness held by a bank, savings and loan association, credit union or finance company and the garnishee holds funds or credits or is indebted to the judgment debtor in two or more accounts, the garnishee may withhold payment of the amount attached from any one or more of such accounts.

(f) If an order of garnishment attaches funds, credits or indebtedness held by a bank, savings and loan association, credit union or finance company and the garnishee holds funds or credits or is indebted to the judgment debtor in an account which judgment debtor owns in joint tenancy with one or more individuals who are not subject to the garnishment, the garnishee shall withhold the entire amount sought by the garnishment. Neither the garnishor nor the garnishee shall be liable to the joint owners if the ownership of the funds is later proven not to be the judgment debtor's.

(g) No party shall seek an order of garnishment attaching funds, credits or indebtedness held by a bank, savings and loan association, savings bank, credit union or finance company except on good faith belief of the party seeking garnishment that the party to be served with the garnishment order has, or will have, assets of the judgment debtor. Except as provided further, not more than two garnishments shall be issued by a party seeking an order of garnishment applicable to the same claim or claims and against the same judgment debtor in any 30-day period. A judge may order an exception to this subsection in any case in which the party seeking the garnishment shall in person or by attorney: (1) Certify that the garnishment is not for the purpose of harassment of the debtor, and (2) state facts demonstrating to the satisfaction of the judge that there is reason to believe that the garnishee has property or credits of the debtor which are not exempt from execution.

History: L. 2000, ch. 161, § 51; L. 2012, ch. 68, § 5; July 1.



61-3507 Order of garnishment, earnings.

61-3507. Order of garnishment, earnings. This section must apply if the garnishment is to attach earnings of the judgment debtor.

(a) The order of garnishment and the appropriate form for the garnishee's answer must be served on the garnishee in the same manner as process is to be served pursuant to K.S.A. 61-3001 through 61-3006, and amendments thereto, at the garnishee's business or office location and this must be considered proper service. A copy of the answer form must be served if the garnishment order is not served electronically. If the party having requested the garnishment is notified by the garnishee that the judgment debtor has never been employed by the garnishee or the judgment debtor's employment has been terminated, the party seeking the garnishment must forthwith file a release with the clerk of the court of such garnishment.

(b) The order of garnishment must have the effect of attaching the nonexempt portion of the judgment debtor's earnings for all pay periods which end while the order is in effect. The order must remain in effect until either of the following occur, whichever is sooner: (1) The judgment is paid; or (2) the garnishment is released. The party for whom the garnishment is issued must file a release with the clerk of the court upon satisfaction of the judgment and provide a copy thereof to the defendant and garnishee. Nonexempt earnings are earnings which are not exempt from wage garnishment pursuant to K.S.A. 60-2310, and amendments thereto. Computation of the nonexempt portion of the judgment debtor's wages for the pay period or periods covered by the order must be made in accordance with the directions accompanying the garnishee's answer form pursuant to the order of garnishment. The order of garnishment must also constitute an order of the court directing the garnishee to pay to the judgment creditor all earnings which are to be withheld by the garnishee under the order of garnishment as more particularly provided in the answer of the garnishee. A party or the court may request a written explanation of the garnishee's computations of earnings withheld during any pay period and the explanation must be submitted by affidavit to all parties and the court within 14 days after such request. Service of the request must be in the same manner as process is to be served pursuant to K.S.A. 61-3001 through 61-3006, and amendments thereto.

(c) From income due the judgment debtor, the garnishee may withhold and retain to defray the garnishee's costs, an administrative fee of $10 for each pay period for which income is withheld, not to exceed $20 for each 30 day period for which income is withheld, whichever is less. Such administrative fee must be in addition to the amount required to be withheld under the order for garnishment. If the addition of this fee causes the total amount withheld to exceed the restrictions imposed by subsection (b) of K.S.A. 60-2310, and amendments thereto, the fee must be deducted from the amount withheld.

(d) The party having requested the garnishment must provide the garnishee the unsatisfied balance of the judgment at the time of issuance of the order of garnishment.

(e) For any continuing garnishment, the party having requested the garnishment must maintain an accounting and record of the judgment reflecting thereon all garnishment proceeds received and applied, all interest accrued thereon, and any and all credits applied in satisfaction thereof, and the remaining unsatisfied balance of such judgment. The party requesting the garnishment must produce a copy of such accounting and record upon request of the court. The garnishee may request, in writing by first class mail, an unsatisfied balance from the judgment creditor or, if represented by an attorney, such request may also be by facsimile or electronic mail with read receipt confirmation. If the garnishee fails to receive a response, within seven days following the request, the garnishee may submit a written statement to the judgment creditor or, if represented, to the judgment creditor's attorney in the same fashion as the original request, advising that the garnishee intends to stop withholding earnings pursuant to the garnishment order 14 days following the date of the statement unless the garnishee receives written notice of objection from the judgment creditor or judgment creditor's attorney as well as the requested unsatisfied balance. If no objection is timely received by the garnishee, the garnishee will thereafter have no duty to withhold earnings.

History: L. 2000, ch. 161, § 52; L. 2002, ch. 157, § 8; L. 2010, ch. 85, § 4; July 1.



61-3508 Notice to judgment debtor; hearing on claim of exemption.

61-3508. Notice to judgment debtor; hearing on claim of exemption. (a) Immediately following the time the order of garnishment is served on the garnishee, the party seeking the garnishment shall send a notice to the judgment debtor in any reasonable manner, notifying the judgment debtor:

(1) That a garnishment order has been issued against the judgment debtor and the effect of such order;

(2) of the judgment debtor's right to assert any claim of exemption allowed under the law with respect to a garnishment against property other than earnings or of the judgment debtor's right to object to the calculation of exempt and nonexempt earnings with respect to a garnishment against the earnings of the debtor; and

(3) of the judgment debtor's right to a hearing on such claim or objection. The notice shall contain a description of the exemptions that are applicable to garnishments and the procedure by which the judgment debtor can assert any claim of exemption.

(b) If the judgment debtor requests a hearing to assert any claim of exemption, the request shall be filed no later than 14 days following the date the notice is served on the judgment debtor. If a hearing is requested, the hearing shall be held by the court no sooner than seven days nor later than 14 days after the request is filed. At the time the request for hearing is filed, the judgment debtor shall obtain from the clerk or court the date and time for the hearing which shall be noted on the request form. Immediately after the request for hearing is filed, the judgment debtor shall hand-deliver to the party seeking the garnishment or such party's attorney, if the party is represented by an attorney, or mail to the party seeking the garnishment or such party's attorney, if the party is represented by an attorney, by first-class mail at the party seeking the garnishment or such party's attorney's last known address, a copy of the request for hearing.

(c) If a hearing is held, the judgment debtor shall have the burden of proof to show that some or all of the property subject to the garnishment is exempt, and the court shall enter an order determining the exemption and such other order or orders as is appropriate.

History: L. 2000, ch. 161, § 53; L. 2002, ch. 157, § 9; L. 2010, ch. 135, § 209; July 1.



61-3509 Answer of garnishee; attachment of intangible property other than earnings.

61-3509. Answer of garnishee; attachment of intangible property other than earnings. This section shall apply if the garnishment is to attach intangible property other than earnings of the judgment debtor.

(a) Within 14 days after service upon a garnishee of an order of garnishment the garnishee shall complete the answer in accordance with the instructions accompanying the answer form stating the facts with respect to the demands of the order.

(b) (1) Except as otherwise provided in subsection (b)(2), the garnishee shall send the completed answer to the judgment creditor's attorney at the address listed on the answer form or, if the judgment creditor does not have an attorney, to the judgment creditor and judgment debtor at the addresses listed on the answer form. The answer shall be supported by unsworn declaration in the manner set forth on the answer form.

(2) If the garnishee does not have assets of the judgment debtor, the garnishee shall send the completed answer to the judgment creditor's attorney at the address listed on the answer form or, if the judgment creditor does not have an attorney, to the judgment creditor at the address listed on the answer form. The answer shall be supported by unsworn declaration in the manner set forth on the answer form.

History: L. 2000, ch. 161, § 54; L. 2002, ch. 157, § 10; L. 2010, ch. 135, § 210; L. 2012, ch. 68, § 6; L. 2013, ch. 31, § 2; July 1.



61-3510 Same; attaching earnings.

61-3510. Same; attaching earnings. This section must apply if the garnishment is to attach earnings of the judgment debtor.

(a) Within 14 days following the date of service upon a garnishee of an initial order of garnishment, the garnishee must complete the answer in accordance with the instructions accompanying the answer form and send the completed answer to each judgment creditor and judgment debtor at the addresses listed on the answer form. The garnishee must designate on the answer in the space provided on the answer form the name and case number for each judgment creditor who has a garnishment order in effect for the same debtor and the amount that is due each judgment creditor under the garnishment in accordance with the instructions accompanying the answer form. Only one answer needs to be completed for each judgment debtor by the garnishee and the garnishee may duplicate the completed answer in any manner the garnishee desires for distribution to each judgment creditor and judgment debtor. The answer must be supported by unsworn declaration in the manner set forth on the answer form. Once the garnishee has distributed the answer to the initial order of garnishment, no further answer is required. A party or the court may request a written explanation of the garnishee's computations of earnings withheld during any pay period and the explanation must be submitted by affidavit to all parties and the court within 14 days after such request. Service of the request must be in the same manner as process is to be served pursuant to K.S.A. 61-3001 through 61-3006, and amendments thereto.

(b) If there are other liens against the judgment debtor's earnings which by law have priority over garnishments, the garnishee must so indicate on the answer. In such event, the garnishment must remain in effect but no earnings of the debtor must be withheld under the garnishment order unless and until all liens having priority are released or satisfied or the earnings being withheld under all of such liens are less than the amount which is exempt under K.S.A. 60-2310, and amendments thereto.

History: L. 2000, ch. 161, § 55; L. 2002, ch. 157, § 11; L. 2010, ch. 85, § 5; July 1.



61-3511 Same; reply; notification and hearing; burden of proof.

61-3511.  Same; reply; notification and hearing; burden of proof. (a) No later than 14 days after the garnishee makes the answer and sends it to the judgment creditor and judgment debtor, the judgment creditor or judgment debtor, or both, may file a reply disputing any statement in the answer of the garnishee. A copy of the reply shall be sent by the party filing same to the other party, to any other judgment creditors affected and to the garnishee. The party filing the reply shall notify the court and schedule a hearing on the reply to be held within 30 days after filing of the reply.

(b) At the hearing, the court shall determine and rule on all issues related to the reply. The burden of proof shall be upon the party filing the reply to disprove the statements of the answer, except that the garnishee shall have the burden of proving offsets or indebtedness claimed to be due from the judgment debtor to the garnishee, or liens asserted by the garnishee against personal property of the judgment debtor. The provisions of K.S.A. 60-719, and amendments thereto, relating to offsets claimed by the garnishee shall be applicable to lawsuits filed pursuant to the code of civil procedure for limited actions.

History: L. 2000, ch. 161, § 56; L. 2010, ch. 135, § 211; L. 2012, ch. 68, § 7; July 1.



61-3512 Garnishee's payment to the judgment creditor; refund of overpayment; release of funds; nonliability of garnishee.

61-3512. Garnishee's payment to the judgment creditor; refund of overpayment; release of funds; nonliability of garnishee. (a) The court shall direct the garnishee to pay to the judgment creditor such amount that the garnishee is holding, as indicated by the answer, or such lesser amount as warranted, if:

(1) The garnishment has attached to intangible property other than earnings of the judgment debtor;

(2) fourteen days have passed since receipt of the answer of the garnishee by the judgment creditor; and

(3) no reply to the answer has been filed.

(b) The judgment creditor shall promptly refund to the judgment debtor any overpayment of the claim. The garnishee may release the funds, credits or indebtedness that have been attached pursuant to the order of garnishment if no order to pay the judgment creditor has been received within 60 days following the receipt of the answer of the garnishee by the judgment creditor.

(c) The garnishee shall not be liable to any judgment creditor or judgment debtor and shall not be assessed any penalty by reason of any action taken in good faith by the garnishee in accordance with the provisions of article 35 of chapter 61 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2000, ch. 161, § 57; L. 2003, ch. 131, § 2; L. 2010, ch. 135, § 212; L. 2012, ch. 68, § 8; July 1.



61-3513 Payment of earnings withheld by garnishee.

61-3513. Payment of earnings withheld by garnishee. This section shall apply if the garnishment is to attach earnings of the judgment debtor. If no reply is made to the answer of garnishee within 14 days following the date the garnishee has sent the completed answer to the judgment creditor and judgment debtor, the garnishee shall promptly thereafter pay the earnings withheld as indicated on the answer to all judgment creditors designated on the answer in the amount due each as indicated on the answer, unless the garnishee receives prior to such payment an order of the court to the contrary. If any judgment creditor receives more than they are entitled to, that judgment creditor shall promptly pay the excess amount pro-rata to the other judgment creditors designated on the answer, or if no such other judgment creditors are designated, the judgment creditor shall promptly pay the excess amount to the judgment debtor.

History: L. 2000, ch. 161, § 58; L. 2002, ch. 157, § 12; L. 2010, ch. 135, § 213; July 1.



61-3514 Failure of garnishee to answer.

61-3514. Failure of garnishee to answer. If the garnishee fails to answer within the time and manner specified in the order of garnishment, the judgment creditor may file a motion and shall send a copy of the motion to the garnishee and the judgment debtor in the manner allowed under K.S.A. 61-2907, and amendments thereto. At the hearing on the motion, the court may grant judgment against the garnishee for the amount of the judgment creditor's judgment or claim against the judgment debtor or for such other amount as the court deems reasonable and proper, and for the expenses and attorney fees of the judgment creditor. If the claim of the plaintiff has not been reduced to judgment, the liability of the garnishee shall be limited to the judgment ultimately rendered against the judgment debtor.

History: L. 2000, ch. 161, § 59; Jan. 1, 2001.



61-3515 Failure of garnishee to pay.

61-3515. Failure of garnishee to pay. If after the time the garnishee is to make payment of funds or property held under a garnishment, the garnishee fails or refuses to pay or deliver property to the judgment creditor, the judgment creditor may file a motion and shall send a copy of the motion to the garnishee and the judgment debtor in the manner allowed under K.S.A. 61-2907, and amendments thereto. At the hearing on the motion, the court may find the garnishee in contempt and punish the garnishee by a fine or may enter judgment against the garnishee for such amount as the court deems reasonable and proper, including the expenses and attorney fees of the judgment creditor.

History: L. 2000, ch. 161, § 60; Jan. 1, 2001.



61-3516 Miscellaneous garnishment provisions.

61-3516. Miscellaneous garnishment provisions. The provisions of K.S.A. 60-721, 60-722, 60-723 and 60-724, and amendment thereto, shall be applicable to lawsuits filed pursuant to the code of civil procedure for limited actions.

History: L. 2000, ch. 161, § 61; Jan. 1, 2001.






Article 36 EXECUTIONS

61-3601 Stay of proceedings to enforce judgments.

61-3601. Stay of proceedings to enforce judgments. The provisions of K.S.A. 60-262, and amendments thereto, shall apply to judgments entered under the code of civil procedure for limited actions, except as to judgments entered in eviction lawsuits under sections  K.S.A. 61-3801 through 61-3808, and amendments thereto. A judgment entered in an eviction lawsuit may be enforced as soon as it is entered.

History: L. 2000, ch. 161, § 62; Jan. 1, 2001.



61-3602 Procedure.

61-3602. Procedure. General and special executions or orders of sale upon judgments entered under the code of civil procedure for limited actions shall be taken in the manner provided in article 24 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto. The provisions of K.S.A. 60-2410, 60-2414 and 60-2416, and amendments thereto, shall not be applicable to post-judgment proceedings pursuant to the code of civil procedure for limited actions, nor shall execution and orders of sale issued pursuant to the code of civil procedure for limited actions be levied upon real property of the judgment debtor except as provided in K.S.A. 60-2418, and amendments thereto.

History: L. 2000, ch. 161, § 63; Jan. 1, 2001.



61-3603 Exemption from seizure and sale.

61-3603. Exemption from seizure and sale. The provisions of article 23 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto, relating to exemptions from seizure and sale, shall apply to attachments, executions and other process issued from any court in this state pursuant to the code of civil procedure for limited actions.

History: L. 2000, ch. 161, § 64; Jan. 1, 2001.



61-3604 Hearing in aid of execution.

61-3604. Hearing in aid of execution. (a) As an aid to the collection of a judgment, the judgment creditor is entitled to have an order for a hearing in aid of execution issued by the court at any time after 14 days after judgment. There is no requirement that an execution first be issued and returned unsatisfied. No application for such order needs to be filed except as specially required in this section.

(b) An order for a hearing in aid of execution may be issued at the request of a judgment creditor in an individual case or by a master request covering more than one case, and shall require the judgment debtor to either: (1) Contact the judgment creditor or attorney prior to the date set for the hearing to furnish information under oath or penalty of perjury concerning the judgment debtor's property and income; or (2) appear and furnish information under oath or penalty of perjury when required by the court concerning the debtor's property and income before the court at a time and place specified in the order within the county where the court is situated. The court may cancel the hearing if the judgment debtor has furnished to the judgment creditor satisfactory information concerning the debtor's property and income prior to the date and time for the hearing. Witnesses may also be subpoenaed to testify at the hearing.

(c) If the judgment debtor resides in another county in this state or outside of this state, the court can order such judgment debtor to appear if the court finds that it will not cause undue hardship on the judgment debtor to appear.

(d) It shall be the duty of the judge to assist in the enforcement of the judgments of the court. To this end, at any hearing in aid of execution, when the existence of any nonexempt property of the judgment debtor is disclosed, the court shall order the judgment debtor to deliver the property to the sheriff or a duly appointed process server. If the property is other than currency, the property shall be sold in the same manner as other property taken under execution is sold and the proceeds from the sale shall be applied to the judgment and costs.

History: L. 2000, ch. 161, § 65; L. 2002, ch. 157, § 13; L. 2010, ch. 135, § 214; July 1.



61-3605 Order back procedure.

61-3605. Order back procedure. If a judgment debtor appears pursuant to an order for a hearing in aid of execution, the court may order the debtor to return to court from time to time to furnish current information under the procedure set forth in K.S.A. 61-3604, and amendments thereto. To avoid unnecessary filings, the court shall adopt a policy limiting the frequency with which the judgment debtor may be ordered to return to court. Such policy shall provide that a judgment debtor who has made regular payments as agreed between the parties, or who is found to be disabled and otherwise unable to pay, shall not be required to return to court more frequently than yearly.

History: L. 2000, ch. 161, § 66; Jan. 1, 2001.



61-3606 Contempt.

61-3606. Contempt. If a person fails to appear in response to an order for a hearing in aid of execution, or if a person who has been subpoenaed to testify at the hearing fails to appear or to testify concerning anything about which the person can lawfully be questioned, the court shall issue a citation for contempt to that person providing that the person must appear in court at a date and time specified to show cause why the debtor should not be held in contempt and punished for contempt. The citation for contempt does not need to be supported by affidavit or other verification.

History: L. 2000, ch. 161, § 67; L. 2002, ch. 157, § 14; July 1.



61-3607 Same; hearing; penalty.

61-3607. Same; hearing; penalty. If on hearing, the court determines that a judgment debtor is guilty of contempt, the court may punish the person by a fine in an amount to be set by the court or by imprisonment in the county jail for a period of not to exceed 30 days, or both. The court may also order the person guilty of contempt to pay the reasonable attorney fees incurred by the judgment creditor in the filing of the contempt citation and the hearing thereon.

History: L. 2000, ch. 161, § 68; Jan. 1, 2001.



61-3608 Bench warrant; hearing; penalty.

61-3608. Bench warrant; hearing; penalty. (a) If a person fails to comply with the requirements of K.S.A. 61-3606, and amendments thereto, or if it appears to the court that the person is hiding to avoid the process of the court or is about to leave the county for that purpose, the court may issue a bench warrant commanding the sheriff to whom it is directed to bring such person before the court to answer for contempt. The bench warrant does not need to be supported by affidavit or other verification. The court may make such orders concerning the release of the person pending the hearing as the court deems proper.

(b) When such person is brought before the court, a hearing shall be held to determine if the person should be punished for contempt. If the court determines that the person is guilty of contempt, the court may punish the person by a fine in an amount to be set by the court or by imprisonment in the county jail for a period of not to exceed 30 days, or both. The court may also order the person guilty of contempt to pay the reasonable attorney fees incurred by the judgment creditor in the filing of the bench warrant and the hearing thereon.

History: L. 2000, ch. 161, § 69; L. 2002, ch. 157, § 15; July 1.



61-3609 Service at place of employment.

61-3609. Service at place of employment. If the judgment debtor is employed in this state and either the debtor is a nonresident of this state or the place of residence is unknown, the order for a hearing in aid of execution and citation for contempt may be served on the judgment debtor at the place of employment. An employer shall not unreasonably impede or impair the service of process on an employee who is a judgment debtor.

History: L. 2000, ch. 161, § 70; Jan. 1, 2001.



61-3610 Dormant judgment; revivor.

61-3610. Dormant judgment; revivor. The provisions of K.S.A. 60-2403 and 60-2404, and amendments thereto, shall apply to judgments entered under the code of civil procedure for limited actions.

History: L. 2000, ch. 161, § 71; Jan. 1, 2001.



61-3611 Substitution of judgment creditor.

61-3611. Substitution of judgment creditor. Any person who claims to have succeeded to the interest of the holder of a judgment by appointment as personal representative for a judgment holder, by assignment, by operation of law, or otherwise, shall file a notice setting forth the basis for their claim, and thereafter such successor in interest shall be entitled to all the rights and remedies available to such successor's predecessor and may proceed to enforce the same in such successor's own name as such successor. It shall not be necessary to file with the clerk the documents which form the basis for the claim. If the validity of any such transfer is disputed by any party affected thereby, the court shall on reasonable notice to all interested parties whose whereabouts are known, determine the respective rights and liabilities of all the parties.

History: L. 2000, ch. 161, § 72; Jan. 1, 2001.






Article 37 REPLEVIN AND FORECLOSURE OF SECURED INTERESTS

61-3701 Replevin; procedure; orders; execution; judgment.

61-3701. Replevin; procedure; orders; execution; judgment. Upon the commencement of an action, the plaintiff may recover possession of specific personal property before or after judgment.

(a) Claim for possession of property. A plaintiff may seek an order to obtain possession of specific personal property as follows: Petition. The plaintiff shall file a petition stating:

(1) Plaintiff is the owner or the person lawfully entitled to the possession, the specific property and the factual basis for the claim;

(2) a description of the property;

(3) the property is wrongfully detained by the defendant, or is held by an officer under legal process who has refused delivery on demand; and

(4) the estimated value of the property.

(b) Prejudgment possession of property. A plaintiff may seek an order to obtain immediate possession of specific personal property, before judgment as follows: Petition. The plaintiff shall file a petition signed under penalty of perjury stating:

(1) Plaintiff is the owner or the person lawfully entitled to the possession, the specific property, and the factual basis for the claim;

(2) a description of the property;

(3) the property is wrongfully detained by the defendant, or is held by an officer under legal process who has refused delivery on demand; and

(4) the estimated value of the property.

(c) Hearing; notice, bond. After filing the petition, the plaintiff may apply to the court for an order for the delivery of the property prior to judgment on the merits of the case.

(1) The application to the court for an order shall be by motion which, unless made during a hearing or trial, shall be made in writing, state with particularity the grounds therefor and set forth the relief or order sought.

(2) The petition and application shall be served upon the defendant pursuant to K.S.A. 61-3001 through 61-3006, and amendments thereto.

(3) After a hearing and presentation of evidence on plaintiff's motion, and if the judge is satisfied as to the probable validity of plaintiff's claim and that delivery of the property to the plaintiff is in the interest of justice and will properly protect the interests of all the parties, the judge may enter or cause to be entered an order for the delivery of the property to the plaintiff.

(4) Prior to the issuance of the order for delivery of the property, the plaintiff shall file a bond with the clerk of the court.

(d) Bond; contents, insufficiency.

(1) The bond shall be executed by the plaintiff and one or more sufficient sureties in a sum double the amount of the fair market value of the property, as determined by the judge, or such lesser amount as shall be approved by an order of the judge.

(2) The bond shall be to the effect that the plaintiff shall duly prosecute the action, and pay all costs and damages that may be awarded against the plaintiff, and that if the plaintiff is given possession of the property the plaintiff will return it to the defendant if it be so adjudged. If the bond shall be found to be sufficient, the judge shall approve the same and note approval thereon.

(3) The defendant may challenge the sufficiency of the bond as provided in subsection (b) of K.S.A. 60-705, and amendments thereto.

(4) The court shall release the bond, if the plaintiff abandons the right to take possession of the property, prior to taking possession of the property.

(e) Replevin; without hearing, notice. Notwithstanding the foregoing provisions of this section, the judge may enter or cause to be entered the order for delivery of property after an ex parte hearing and without notice to and the opportunity for a hearing by the defendant, if the judge is satisfied as to the probable validity of the following additional allegations to be contained in plaintiff's petition:

(1) Possession of the property by the plaintiff is directly necessary to secure an important governmental or general public interest; and

(2) there is a special need for very prompt action due to the immediate danger that the defendant will destroy or conceal the property.

(f) Property in custodia legis. If the property is in the custody of an officer under any legal process, it shall nevertheless be subject to replevin under this section, but if the same is in the custody of any officer under any process issued out of a judicial proceeding, the petition and bond shall be filed in the same proceeding out of which such process issued.

(g) Order for delivery of property. The order for the delivery of the property to the plaintiff shall be delivered to the appropriate officer or person authorized to serve process of any county in the state in which the property is located. The order shall state the names of the parties, the description of the property and the value as set out in plaintiff's petition, or as found by the court at the hearing on plaintiff's application pursuant to subsection (c). The order shall command the appropriate officer to take immediate possession of the property and deliver it to the plaintiff and make return of the order on the day named therein.

(h) Execution of order, return. (1) In the execution of the order the officer may break open any building or enclosure in which the property is located, if the officer cannot otherwise obtain possession of the property or entrance to the building on demand.

(2) The appropriate officer shall execute the order by taking possession of the property described therein, and serving a copy on the person charged with the order of delivery in the same manner as for personal or resident service if the person can be found in the county.

(3) The return day of the order of delivery shall be 14 days after it is issued, if the order is executed within the county where the court is situated. In all other cases, the return day shall be 21 days after the order is issued.

(4) The plaintiff shall have the right to attend execution of the order. Upon inspection of the property the plaintiff may abandon their right to prejudgment possession and shall so advise the appropriate officer and the court.

(i) Perishable goods. When property shall be actually seized which is likely to perish or to materially depreciate in value or threatens to decline speedily in value before the probable termination of the suit, or the keeping of which would be attended with unreasonable loss or expense, the court may order the same to be sold on such terms and conditions as the judge may direct, by the person having charge of the property, and a return of the proceedings thereon shall be made by the person at a time to be fixed by the judge.

(j) Redelivery, bond. The defendant, after service of a copy of the delivery order, may apply to the court for redelivery of the property. The court shall order return of the property to the defendant when the defendant files a bond with the clerk of the court, in an amount equal to the plaintiff's bond, executed by the defendant with one or more sufficient sureties. The bond shall be to the effect that the defendant will deliver the property to the plaintiff if so adjudged, and will pay all costs and damages that may be adjudged against the defendant. If the bond shall be found to be sufficient, the judge shall approve the same and note approval thereon. If the defendant is a public officer, board or government agency, such officer, board or agency, in lieu of giving a redelivery bond, may retain possession of the property seized by filing with the clerk a response certifying that the public health, safety or welfare would be jeopardized or impaired if the plaintiff acquired possession of the property prior to final judgment, in which case hearing may be had on the issue of public interest at the instance of any party.

(k) Judgment in action. (1) In an action to recover the possession of personal property, judgment for the plaintiff may be for possession or for the recovery of possession, or the value thereof in case a delivery cannot be had, and for damages for the detention. If the property has been delivered to the plaintiff and the defendant claims a return thereof, judgment for the defendant may be for a return of the property, or the value thereof in case a return cannot be had, and damages for taking and withholding the same.

(2) In addition to other orders, the court may direct an appropriate officer to put the party entitled to possession in possession of the property.

History: L. 2000, ch. 161, § 73; L. 2010, ch. 135, § 215; July 1.



61-3702 Foreclosure of security interest; procedure; orders; execution; judgment.

61-3702. Foreclosure of security interest; procedure; orders; execution; judgment. A plaintiff may bring an action to reduce an indebtedness to a money judgment and to foreclose the security interest in specific personal property given to secure such indebtedness. The plaintiff, at any time before judgment is rendered, may obtain immediate possession of the specified property as follows:

(a) Petition. The plaintiff shall file a petition signed under penalty of perjury stating:

(1) The plaintiff is the secured creditor of the defendant;

(2) the instrument of indebtedness or the terms thereof;

(3) the amount of the indebtedness owed;

(4) the security agreement or the terms thereof;

(5) a description of the personal property;

(6) that plaintiff is lawfully entitled to the foreclosure of the specific personal property;

(7) the estimated value of each item of personal property; and

(8) the defendant is no longer entitled to possess the property.

(b) Prejudgment possession; hearing, notice, bond. After filing the petition, the plaintiff may apply to the court for an order for the delivery of the property before judgment.

(1) The application to the court for an order of delivery shall be by motion which, unless made during a hearing or trial, shall be made in writing, state with particularity the grounds therefor and set forth the relief or order sought.

(2) The petition and application shall be served upon the defendant pursuant to K.S.A. 61-3001 through 61-3006, and amendments thereto.

(3) After a hearing and presentation of evidence on the plaintiff's motion, if the judge is satisfied as to the probable validity of the plaintiff's claim and that delivery of the property to the plaintiff is in the interest of justice and will properly protect the interests of all the parties, the judge may enter or cause to be entered an order for the delivery of the property to the plaintiff.

(4) Prior to the issuance of the order for delivery of the property, the plaintiff shall file a bond with the clerk of the court.

(c) Bond, contents, insufficiency. (1) The bond shall be executed by the plaintiff and one or more sufficient sureties in a sum double the amount of the fair market value of the property, as determined by the judge, or such lesser amount as shall be approved by an order of the judge.

(2) The bond shall be to the effect that plaintiff shall duly prosecute the action, and pay all costs and damages that may be awarded against the plaintiff, and that if the plaintiff is given possession of the property the plaintiff will return it to the defendant if it be so adjudged. If the bond shall be found to be sufficient, the judge shall approve the same and note approval thereon.

(3) The defendant may challenge the sufficiency of the bond as provided in subsection (b) of K.S.A. 60-705, and amendments thereto.

(4) The court shall release the bond, if the plaintiff abandons the right to take possession of the property, prior to taking possession of the property.

(d) Execution of order, return. (1) In the execution of the order the officer may break open any building or enclosure in which the property is located, if the officer cannot otherwise obtain possession of the property or entrance to the building on demand.

(2) The appropriate officer shall execute the order by taking possession of the property described therein, and serving a copy on the person charged with the order of delivery in the same manner as for personal or resident service if the person can be found in the county.

(3) The return day of the order of delivery shall be 14 days after it is issued, if the order is executed within the county where the court is situated. In all other cases, the return day shall be 21 days after the order is issued.

(4) The plaintiff shall have the right to attend execution of the order. Upon inspection of the property the plaintiff may abandon their right to prejudgment possession and shall so advise the appropriate officer and the court.

(e) Perishable goods. When property shall be actually seized which is likely to perish or to materially depreciate in value or threatens to decline speedily in value before the probable termination of the suit, or the keeping of which would be attended with unreasonable loss or expense, the court may order the same to be sold on such terms and conditions as the judge may direct, by the person having charge of the property, and a return of the proceedings thereon shall be made by the person at a time to be fixed by the judge.

(f) Redelivery, bond. The defendant, after service of a copy of the delivery order, may apply to the court for redelivery of the property. The court shall order return of the property to the defendant when the defendant files a bond with the clerk of the court, in an amount equal to the plaintiff's bond, executed by the defendant with one or more sufficient sureties. The bond shall be to the effect that the defendant will deliver the property to the plaintiff if so adjudged, and will pay all costs and damages that may be adjudged against the defendant. If the bond shall be found to be sufficient, the judge shall approve the same and note approval thereon. If the defendant is a public officer, board or government agency, such officer, board or agency, in lieu of giving a redelivery bond, may retain possession of the property seized by filing with the clerk a response certifying that the public health, safety or welfare would be jeopardized or impaired if the plaintiff acquired possession of the property prior to final judgment, in which case a hearing may be had on the issue of public interest at the instance of any party.

(g) Possession in third party. When the officer finds the property in possession of a person other than a defendant and deems it advisable to leave such person in possession, the officer shall declare to the person in possession that such person shall hold such property in such person's possession, subject to the further order of the court, and shall summon such person as a garnishee by serving upon such person a copy of the order which directs the officer to take immediate possession of the property. The court may require of such person in possession an undertaking with good and sufficient sureties in such sum as the court deems sufficient. The undertaking shall be to the effect that such person will deliver the property to the officer at the time and place fixed for sale, if such be ordered by the court. The officer shall give such person written notice of the time and place fixed for the sale by delivery in person or by restricted mail.

(h) Property claimed by third person. If the officer, before proceeding, may require the possession of, or be requested by the plaintiff to take possession of, personal property claimed by any person other than a defendant, the court may require the plaintiff to give the court an undertaking with good and sufficient sureties to pay all costs and damages that the officer may sustain by reason of the execution of such order.

(i) Judgment. Judgment for the plaintiff shall be for a money judgment and foreclosure of the security interest, and the plaintiff may proceed to foreclose the security interest in accordance with the terms of the security agreement covering the property, as governed by the provisions of the uniform commercial code, unless the court otherwise directs. If the court directs the plaintiff to proceed to enforce such plaintiff's judgment other than pursuant to the security agreement, and if the judgment is not satisfied within 14 days thereafter, then the clerk shall issue an order of special execution directed to the appropriate officer to sell the property in accordance with K.S.A. 61-3703, and amendments thereto. If the property is not then in the possession of the officer, the order shall also direct the person having possession to deliver such property to the officer. If the property has been delivered to the officer, and the defendant claims a return thereof, judgment shall be for the defendant or a return of the property and damages for the taking and withholding of same.

History: L. 2000, ch. 161, § 74; L. 2010, ch. 135, § 216; July 1.



61-3703 Same; sale of property to satisfy judgment.

61-3703. Same; sale of property to satisfy judgment. (a) Any sale conducted under the provisions of this section shall be subject to the provisions of K.S.A. 60-2406, and amendments thereto, except that the disposition of proceeds after the satisfaction of senior security interests or liens shall be made in accordance with the provisions of K.S.A. 61-3705, and amendments thereto. The officer who shall be directed to sell the personal property, before the officer proceeds to sell the same, shall cause public notice to be given of the time and place of sale, at least 14 days before the day of sale. The notice shall be given by publication at least once each week for two consecutive weeks in any newspaper published in the county, and which is qualified to carry legal publications, or, in the discretion of the court, by posting notices in five public places in the county, one of which shall be on a bulletin board established for public notices in the county courthouse. Within seven days of the date of first publication or posting of notice, plaintiff shall send by restricted mail a copy of such notice to the defendant and to those persons known by the plaintiff to have a security interest in the property. Such notice shall be sent to the last known address of the person to whom sent and shall be in compliance with K.S.A. 2015 Supp. 84-1-202(d) and (e), and amendments thereto. If the personal property cannot be sold at the special execution sale for want of bidders, the plaintiff may direct the officer to return the special execution showing that fact or, at the plaintiff's option, may report the same to the judge and obtain an order permitting a second sale under the same special execution and an extension of the return day of the special execution if that be necessary.

(b) If the personal property to be sold shall consist of more than one item of property, the appropriate officer conducting such sale shall sell only so much of the personal property in the officer's custody as is necessary to satisfy the judgment, interest and costs, and shall return the balance of any property remaining unsold to the defendant by notifying the defendant of the time and place when same may be obtained.

(c) Neither the officer conducting the sale nor any other member of the officer's staff may bid at any such sale.

(d) The provisions of K.S.A. 60-2411, and amendments thereto, relating to advancement of printer's fees shall apply to this section.

History: L. 2000, ch. 161, § 75; L. 2007, ch. 89, § 32; L. 2010, ch. 135, § 217; July 1.



61-3704 Return; confirmation of sale.

61-3704. Return; confirmation of sale. Upon sale of such property, the appropriate officer shall make a return of such sale to the clerk of the court, together with an itemization of the officer's expenses of sale. The court, upon finding the proceedings regular and in conformity with law, shall confirm the same, and order the officer to make to the purchaser a certificate of sale. The certificate of sale shall accurately describe the property sold, name the purchaser and recite the facts of the sale. If a certificate of title is obtainable for such property under the laws of this state, the description of the property shall include the year, make, style and identification number of such property. A certificate of sale shall vest title to the property in the purchaser.

History: L. 2000, ch. 161, § 76; Jan. 1, 2001.



61-3705 Application of proceeds.

61-3705. Application of proceeds. (a) Upon the sale of personal property by the appropriate officer, the clerk of the court shall apply the proceeds of sale in the following priority:

(1) To the court costs of the action including the officer's expenses and cost of publication;

(2) in accordance with the provisions of K.S.A. 60-2406, and amendments thereto;

(3) in satisfaction of all judgments rendered in the action against the defendant or the property in accordance with the priority determined by the court;

(4) any surplus shall be paid to the defendant, except that if any other security interest holder, subsequent to the entering of the judgment of foreclosure, files with the clerk of the court a written notification of demand furnishing reasonable proof of the security interest holder's interest, the clerk shall withhold any payment to the defendant. Such security interest holder shall serve the defendant with notice of the demand within 14 days after such filing and furnish proof of such notice to the court.

(b) If the defendant does not, within 14 days, notify the clerk in writing that the defendant takes exception to the demand of such security interest holder, the clerk shall apply the surplus to the demand and pay any balance to the defendant.

(c) If the defendant, within 14 days, notifies the clerk in writing that the defendant takes exception to the demand, the clerk shall withhold all surplus in the clerk's possession for a period of 30 days. If the security interest holder has not commenced a separate action to recover the security interest holder's claim and garnished the clerk within the time, the clerk shall pay the surplus to the defendant.

History: L. 2000, ch. 161, § 77; L. 2010, ch. 135, § 218; July 1.






Article 38 EVICTIONS

61-3801 Scope.

61-3801. Scope. K.S.A. 61-3801 through 61-3808, and amendments thereto, shall govern lawsuits brought to evict a person from possession of real property or of an interest in real property.

History: L. 2000, ch. 161, § 78; Jan. 1, 2001.



61-3802 Judgment not bar to other actions.

61-3802. Judgment not bar to other actions. A judgment in a lawsuit brought under K.S.A. 61-3801 through 61-3808, and amendments thereto, shall not be a bar to any subsequent lawsuit brought by either party for claims not included in such judgment.

History: L. 2000, ch. 161, § 79; Jan. 1, 2001.



61-3803 Notice to leave premises.

61-3803. Notice to leave premises. Before a lawsuit to evict a person pursuant to K.S.A. 61-3801 through 61-3808, and amendments thereto, is filed, the party desiring to file such lawsuit shall deliver to the other party a notice to leave the premises for which possession is sought. The notice shall be delivered at least three days before commencing the lawsuit, by leaving a written copy with the other party or by leaving a copy thereof with any person over the age of 12 years residing on the premises described in such notice, or if no such person is found upon the premises, by posting a copy of such notice in a conspicuous place thereon, or by mailing a copy of the notice to the other party at the address of the premises described in the notice. The three day notice period provided for in this section shall be computed as three consecutive 24-hour periods to commence at the time the notice is delivered, posted or mailed. If the notice is mailed, an additional two days from the date of mailing shall be allowed for the person to leave the premises before the lawsuit is filed. Intermediate Saturdays, Sundays, legal holidays, and days on which the office of the clerk of the court is not accessible shall be included in the computation of the notice period. The notice may be combined with any notice provided for in K.S.A. 58-2540 et seq., and amendments thereto.

History: L. 2000, ch. 161, § 80; L. 2002, ch. 157, § 16; L. 2010, ch. 11, § 18; Apr. 1.



61-3804 Petition for claim.

61-3804. Petition for claim. The petition shall describe the premises for which possession is sought and why the plaintiff is seeking possession. If there is rent due for possession of the premises, the petition may include a request for judgment for that amount or the plaintiff may bring a subsequent lawsuit for that amount.

History: L. 2000, ch. 161, § 81; L. 2002, ch. 157, § 17; July 1.



61-3805 Summons; time for appearance.

61-3805. Summons; time for appearance. The time stated in the summons requiring the defendant to appear in response to the petition shall be determined by the court. Such time shall be not less than three nor more than 14 days after the date the summons is issued.

History: L. 2000, ch. 161, § 82; L. 2002, ch. 157, § 18; July 1.



61-3806 Appearance; answer.

61-3806. Appearance; answer. A defendant shall either appear in person or by counsel at the time and date set forth in the summons or file on or before such date a written answer. The answer, when filed, shall contain the information as required under subsection (b) of K.S.A. 61-2904, and amendments thereto.

History: L. 2000, ch. 161, § 83; Jan. 1, 2001.



61-3807 Trial.

61-3807. Trial. (a) If a trial is necessary, the trial shall be conducted within 14 days after the appearance date stated in the summons.

(b) No continuance shall be granted unless the defendant requesting a continuance shall file a bond with good and sufficient security approved by the court, conditioned for the payment of all damages and rent that may accrue if judgment is entered against the defendant.

History: L. 2000, ch. 161, § 84; L. 2010, ch. 135, § 219; July 1.



61-3808 Writ of restitution.

61-3808. Writ of restitution. (a) If judgment is entered against the defendant for possession of the subject premises, the court shall issue, at the request of the plaintiff, a writ of restitution which shall direct anyone who is authorized to serve process and who is named in the writ to place the plaintiff in possession of the premises described in the writ.

(b) The writ of restitution shall be executed within 14 days after the person named in the writ receives it, and that person shall file a return as with other writs under the code of civil procedure for limited actions. The person serving the writ may use such reasonable force as is necessary to execute the writ.

(c) If the person named in the writ receives a notice from the court that the proceedings have been stayed by appeal, that person shall immediately delay all further proceedings upon the execution. If the premises have been restored to the plaintiff, the person named in the writ shall immediately place the defendant in the possession thereof.

History: L. 2000, ch. 161, § 85; L. 2002, ch. 157, § 19; L. 2010, ch. 135, § 220; July 1.






Article 39 APPEALS

61-3901 Grounds for appeal.

61-3901. Grounds for appeal. Any party to a civil action pursuant to the code of civil procedure for limited actions may appeal from:

(a) A final judgment, except a judgment rendered on confession;

(b) any order, ruling or decision which determines the action at any stage of the proceedings;

(c) any order, ruling or decision that sustains or overrules a motion to dissolve an attachment or to discharge a garnishment; or

(d) any order, ruling or decision that sustains or overrules a motion to vacate the levy under an execution on property claimed to be exempt under the laws of this state.

History: L. 2000, ch. 161, § 86; Jan. 1, 2001.



61-3902 Appeals; procedure.

61-3902. Appeals; procedure. (a) All appeals from orders, rulings, decisions or judgments of district magistrate judges who are not regularly admitted to practice law in Kansas under the code of civil procedure for limited actions shall be taken in the manner provided in subsection (a) of K.S.A. 60-2103a, and amendments thereto. All appeals from orders, rulings, decisions or judgments of district judges, or district magistrate judges who are regularly admitted to practice law in Kansas, under the code of civil procedure for limited actions shall be taken in the manner provided in subsections (a) and (b) of K.S.A. 60-2103, and amendments thereto. Notwithstanding the foregoing provisions of this subsection, if judgment has been rendered in an action for forcible detainer and the defendant desires to appeal from that portion of the judgment granting restitution of the premises, notice of appeal shall be filed within seven days after entry of judgment. The notice of appeal shall specify the party or parties taking the appeal; the order, ruling, decision or judgment appealed from; and the court to which the appeal is taken.

(b) The provisions of K.S.A. 60-2001, and amendments thereto, shall apply to appeals pursuant to this section.

(c) An appeal from an action heard by a district magistrate judge who is not regularly admitted to practice law in Kansas shall be taken to a district judge of the county. An appeal from an action heard by a district judge, or a district magistrate judge who is regularly admitted to practice law in Kansas, shall be taken to the court of appeals.

History: L. 2000, ch. 161, § 87; L. 2010, ch. 135, § 221; L. 2014, ch. 71, § 9; July 1.



61-3903 Appeals from district magistrate judge not regularly admitted to practice law; notice; assignment.

61-3903. Appeals from district magistrate judge not regularly admitted to practice law; notice; assignment.  Subject to the rules of the supreme court of this state, once an appeal is perfected, if the judge from whom such appeal is taken is a district magistrate judge who is not regularly admitted to practice law in Kansas, such judge shall notify the chief judge of the judicial district that the appeal has been perfected. The chief judge then shall assign the case to a district judge to hear the appeal.

History: L. 2000, ch. 161, § 88; L. 2014, ch. 71, § 10; July 1.



61-3904 Execution on judgment pending appeal without bond.

61-3904. Execution on judgment pending appeal without bond. No execution shall issue upon a judgment, nor shall proceedings be taken for its enforcement, until the expiration of 14 days after its entry. If an appellant does not file a supersedeas bond as provided in the code of civil procedure for limited actions, the taking of an appeal shall not operate to stay proceedings for the enforcement of a final judgment or to take execution thereon. Nothing in this section shall be construed as limiting any power of a judge hearing such appeal to stay proceedings during the pendency of an appeal, to grant an injunction during the pendency of such appeal or to make any other appropriate order to preserve the status quo or the effectiveness of the judgment subsequently to be rendered.

History: L. 2000, ch. 161, § 89; L. 2010, ch. 135, § 222; July 1.



61-3905 Stay of proceedings on appeal; bond.

61-3905. Stay of proceedings on appeal; bond. (a) Whenever an appellant entitled thereto desires a stay on appeal from an action pursuant to the code of civil procedure for limited actions, such appellant may present to the judge from which the appeal is taken, for the judge's approval, a supersedeas bond which shall have such surety or sureties as the judge requires. The bond may be given at or after the time of filing the notice of appeal, and the stay is effective when the supersedeas bond is approved by the judge. Such bond shall be conditioned for the satisfaction of the judgment in full together with costs, interest and damages for delay, if for any reason the appeal is dismissed, or if the judgment is affirmed; and to satisfy in full any modification of the judgment and such costs, interests and damages as the appellate court may adjudge and award.

(b) When the judgment is for the recovery of money not otherwise secured, the amount of the bond shall be fixed at such sum as will cover the whole amount of the judgment remaining unsatisfied, costs on the appeal, interest and damages for delay, unless the court after notice and hearing and for good cause shown fixes a different amount or orders security other than the bond. When the judgment determines the disposition of the property in controversy as in replevin, or when such property is in the custody of the sheriff or when the proceeds of such property or a bond for its value is in the custody or control of the court, the amount of the supersedeas bond shall be fixed after notice and hearing at such sum only as will secure the amount recovered for the use and detention of the property, the costs of the action, costs on appeal, interest and damages for delay. When an order is made discharging, vacating or modifying a provisional remedy, a party aggrieved thereby shall be entitled, upon application to the judge, to have the operation of such order suspended for a period of not to exceed 14 days on condition that, within the period of 14 days, such party shall file notice of appeal and obtain the approval of such supersedeas bond as is required under this section.

(c) In lieu of a supersedeas bond, the court may condition a stay of proceedings pending appeal upon the timely payment into court of the periodic rent otherwise due from the defendant to the plaintiff under the rental agreement pertaining to the real property in issue.

History: L. 2000, ch. 161, § 90; L. 2010, ch. 135, § 223; July 1.



61-3906 Same; forcible detainer.

61-3906. Same; forcible detainer. In appeals taken by the defendant in actions for the forcible detention of real property, the supersedeas bond filed on appeal shall be conditioned that the appellant will not commit or suffer waste to be committed on the premises in controversy, and if upon appeal the court judgment be rendered against the appellant, the appellant will pay the value of the use and occupation of the property, from the date such bond was filed until the delivery of the property pursuant to the judgment, and all damages and costs that may be awarded against the appellant.

History: L. 2000, ch. 161, § 91; Jan. 1, 2001.



61-3907 Insufficiency of bond.

61-3907. Insufficiency of bond. If a supersedeas bond was not filed with the notice of appeal, and if the action is not yet docketed on appeal, a bond may be filed with the court from which the appeal is taken. After the action is so docketed, application for leave to file a bond may be made only in the appellate court. When the surety for a supersedeas bond shall be insufficient, or such bond is insufficient in form or amount, the appellate court may on motion order a change or renewal of such bond, and direct that it be filed in such court.

History: L. 2000, ch. 161, § 92; Jan. 1, 2001.



61-3908 Judgment against surety.

61-3908. Judgment against surety. By entering into a supersedeas bond given pursuant to K.S.A. 61-3905 and 61-3906, and amendments thereto, the surety submits to the jurisdiction of the court wherein the judgment becomes final, and irrevocably appoints the clerk of such court as the surety's agent upon whom any papers affecting the surety's liability on the bond may be served. The surety's liability may be enforced on motion without the necessity of an independent action. The motion and such notice of the motion as the judge prescribes may be served on the clerk of the court who shall forthwith mail copies to the surety if the surety's address is known.

History: L. 2000, ch. 161, § 93; Jan. 1, 2001.



61-3909 Dismissal of appeal.

61-3909. Dismissal of appeal. If the appeal is dismissed by the judge hearing such appeal, the action shall be remanded to the judge from which such appeal was taken.

History: L. 2000, ch. 161, § 94; Jan. 1, 2001.






Article 40 COSTS

61-4001 Docket fee; authorized only by legislative enactment; poverty affidavit; additional court costs; exemptions.

61-4001.  Docket fee; authorized only by legislative enactment; poverty affidavit; additional court costs; exemptions. (a) Docket fee. (1) No case shall be filed or docketed pursuant to the code of civil procedure for limited actions without the payment of a docket fee in the amount of $35 on and after July 1, 2013, if the amount in controversy or claimed does not exceed $500; $55 on and after July 1, 2013, if the amount in controversy or claimed exceeds $500 but does not exceed $5,000; or $101 on and after July 1, 2013, if the amount in controversy or claimed exceeds $5,000. If judgment is rendered for the plaintiff, the court also may enter judgment for the plaintiff for the amount of the docket fee paid by the plaintiff.

(2) Except as provided further, the docket fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for the docket fee. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $19 per docket fee, to fund the costs of non-judicial personnel.

(b) Poverty affidavit; additional court costs; exemptions for the state and municipalities. The provisions of K.S.A. 60-2001(b), (c) and (d) and 60-2005, and amendments thereto, shall be applicable to lawsuits brought under the code of civil procedure for limited actions.

History: L. 2000, ch. 161, § 95; L. 2001, ch. 211, § 15; L. 2006, ch. 195, § 20; L. 2007, ch. 195, § 33; L. 2008, ch. 95, § 16; L. 2009, ch. 116, § 26; L. 2009, ch. 143, § 23; L. 2010, ch. 62, § 18; L. 2011, ch. 87, § 18; L. 2012, ch. 66, § 19; L. 2013, ch. 125, § 19; L. 2015, ch. 81, § 27; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 61-4001a.

Section was also amended by L. 2009, ch. 82, § 8, but that version was repealed by L. 2009, ch. 143, § 37.



61-4002 Items allowable as costs.

61-4002. Items allowable as costs. The provisions of K.S.A. 60-2002, 60-2003, 60-2006, 60-2610 and 60-2611, and amendments thereto, shall be applicable to lawsuits brought under the code of civil procedure for limited actions.

History: L. 2000, ch. 161, § 96; Jan. 1, 2001.






Article 41 GENERAL PROVISIONS

61-4101 Lost or destroyed court files.

61-4101. Lost or destroyed court files. The applicable provisions of article 25 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto, relating to lost or destroyed court files and records, shall govern lost court files and records in actions pursuant to the code of civil procedure for limited actions, except as otherwise provided in the rules of the supreme court of this state.

History: L. 2000, ch. 161, § 97; Jan. 1, 2001.



61-4102 Affirmation in lieu of oath.

61-4102. Affirmation in lieu of oath. Whenever an oath is required by the code of civil procedure for limited actions, the affirmation of a person conscientiously opposed to taking an oath shall have the same effect.

History: L. 2000, ch. 161, § 98; Jan. 1, 2001.



61-4103 Availability of other relief.

61-4103. Availability of other relief. If a case arises in which an action or proceeding for the enforcement or protection of a substantive right, or the redress or prevention of a wrong, cannot be had under any specific provisions of the code of civil procedure for limited actions or other statutes, then the court shall proceed as nearly in conformity with the provisions of the code of civil procedure for limited actions as the circumstances permit to do whatever law and justice require for the protection of the parties.

History: L. 2000, ch. 161, § 99; Jan. 1, 2001.



61-4104 Effect on pending actions.

61-4104. Effect on pending actions. The procedures prescribed by the code of civil procedure for limited actions shall apply to any actions or proceedings commenced, or judgments entered, prior to the enactment of this act.

History: L. 2000, ch. 161, § 100; Jan. 1, 2001.









Chapter 64 PUBLICATIONS, BIBLIOGRAPHY AND CALENDAR

Article 1 LEGAL PUBLICATIONS

64-101 Newspapers in which legal publications may be made.

64-101. Newspapers in which legal publications may be made. (a) The governing body of each city of the first class shall designate by resolution a newspaper to be the official city newspaper.  Once designated, the newspaper shall be the official city newspaper until such time as the governing body designates a different newspaper.

No legal notice, advertisement or publication of any kind required or provided by any of the laws of the state of Kansas, to be published in a newspaper shall have any force or effect unless the same is published in a newspaper which:

(1) Is published at least weekly 50 times a year and has been so published for at least one year prior to the publication of any official city publication;

(2) is entered at the post office as periodical class mail matter;

(3) has general paid circulation on a daily, weekly, monthly or yearly basis in the county in which the city is located and is not a trade, religious or fraternal publication; and

(4) is published in the county in which the city publishing the official publication is located. If there is no newspaper published in the county, the newspaper shall be published in Kansas and shall have general paid circulation in the county.

(b) The board of county commissioners of each county shall designate by resolution a newspaper to be the official county newspaper.  Once designated the newspaper shall be the official county newspaper until such time as the board designates a different newspaper. The newspaper selected for the official publications of a county shall be a newspaper which:

(1) Is published at least weekly 50 times each year and has been so published for at least one year prior to the publication of any official county publication;

(2) is entered at the post office in the county of publication as periodical class mail matter, which county shall be located in Kansas;

(3) has general paid circulation on a daily, weekly, monthly or yearly basis in the county and is not a trade, religious or fraternal publication; and

(4) is published in the county publishing the official publication.  If there is no newspaper published in the county, the newspaper shall be printed in Kansas and have general paid circulation in the county.

(c) Whenever the board of education of a school district is required to publish a legal notice, advertisement or other publication in a newspaper having general circulation in the school district, such newspaper shall be one which:

(1) Is published at least weekly 50 times each year and has been so published for at least one year prior to the publication of any school district publication;

(2) is entered at the post office in the school district of publication as periodical class mail matter;

(3) has general paid circulation on a daily, weekly, monthly or yearly basis in the school district and is not a trade, religious or fraternal publication; and

(4) is published in the school district publishing the official publication.  If there is no newspaper published in the school district, the newspaper shall be published in Kansas and shall have general paid circulation in the school district.

(d) Nothing contained in this section shall invalidate the publication in a newspaper which has resumed publication after having suspended publication all or part of the time that the United States has been engaged in war with any foreign nation and six months next following the cessation of hostilities if such newspaper resumes publication in good faith under the same ownership as it had when it suspended publication. Nothing in this section shall invalidate the publication in a newspaper which has simply changed its name or moved its place of publication from one part of the county to another part, or suspended publication on account of fire, flood, strikes, shortages of materials or other unavoidable accidents for not to exceed 10 weeks within the year last preceding the first publication of the legal notice, advertisement or publication. All legal publications heretofore made which otherwise would be valid, that have been made in a newspaper which, on account of flood, fire, strikes, shortages of materials or other unavoidable accident, has suspended publication for a period of not exceeding 10 weeks, are hereby legalized.

History: L. 1891, ch. 156, § 1; L. 1901, ch. 239, § 1; L. 1913, ch. 223, § 1; R.S. 1923, 64-101; L. 1935, ch. 236, § 1; L. 1943, ch. 228, § 1; L. 1947, ch. 325, § 1; L. 1959, ch. 250, § 1; L. 1963, ch. 312, § 1; L. 1986, ch. 75, § 2; L. 1988, ch. 224, § 1; L. 1994, ch. 68, § 1; L. 1998, ch. 135, § 1; July 1.



64-102 Same; publication on certain day of week.

64-102. Same; publication on certain day of week. All legal publications and notices of whatever kind or character that may by law be required to be published a certain number of weeks or days shall be and they are hereby declared to be legally published when they have been published once each week in a newspaper which is published at least once each week, such publication to be made on any day of the week upon which the paper is published: Provided, That successive publications of the same notice shall be made on the same day of the week except that when there is no issue of the newspaper published on such day that it may be made on the preceding or following day: And provided further, That any newspaper publishing such notices or publications, as hereinbefore provided, must be otherwise qualified under existing law to publish such notices and publications.

History: L. 1909, ch. 160, § 1; L. 1921, ch. 208, § 1; R.S. 1923, 64-102; L. 1941, ch. 295, § 1; L. 1949, ch. 325, § 1; March 18.



64-103 Publication of acts of legislature, official documents, and constitutional amendments.

64-103. Publication of acts of legislature, official documents, and constitutional amendments. (a) All acts of the legislature which shall provide for their taking effect on publication in any newspaper or in the Kansas register shall be published in the Kansas register, which shall be deemed the official publication. Except as otherwise provided in this subsection, all proclamations, orders, notices and advertisements authorized by any state officer shall be printed and published in the Kansas register. Payment for such publication shall be made by the state at the rates prescribed by law. The provisions of this subsection shall not apply to: (1) Resolutions making propositions to amend the constitution; or (2) proclamations issued by the governor which are not required by law to be issued by the governor. All proclamations issued by the governor which are not published in the Kansas register shall be published on the official Kansas internet website.

(b) For the purpose of informing the electors of the propositions to be voted on at the election thereon, the secretary of state shall cause resolutions making propositions to amend the constitution to be published in one newspaper in each county of the state where a newspaper is published, once each week for three consecutive weeks immediately preceding the election at which the proposition is to be submitted.

History: L. 1879, ch. 166, § 105; R.S. 1923, 64-103; L. 1933, ch. 221, § 1; L. 1981, ch. 166, § 3; L. 1981, ch. 324, §18; L. 1982, ch. 346, § 4; L. 2001, ch. 99, § 1; July 1.



64-104 Validation of prior publications in newspapers having patent insides or outsides.

64-104. Validation of prior publications in newspapers having patent insides or outsides. All legal publications heretofore made in newspapers having one side of the paper printed away from the office of publication, and known as patent insides or patent outsides, shall have the same force and effect as if published in newspapers wholly printed and published in such county where such publication was made.

History: R.S. 1923, 64-104; Dec. 27.



64-105 Publications in newspapers having patent insides or outsides, when.

64-105. Publications in newspapers having patent insides or outsides, when. All publications and notices required by law to be published in newspapers in this state, if published in newspapers having one side of the paper printed away from the office of publication, known as patent outsides or insides, shall have the same force and effect as though the same were published in newspapers printed wholly and published in the county where such publication shall be made: Provided, One side of the paper is printed in said county where said notices are required to be published.

History: R.S. 1923, 64-105; Dec. 27.



64-106 Lost county records; certified transcript from state historical society files as evidence.

64-106. Lost county records; certified transcript from state historical society files as evidence. Whenever the official records of any county in this state are lost, stolen, or destroyed, it shall be lawful for any board of county commissioners of such county to order the secretary of the state historical society to transcribe from the newspapers, records, documents and other files of the state historical society any publication notice authorized or which may have been authorized to be published and which was published in any newspaper or any other publication in the state which may be on file in the office of the state historical society. Such transcript shall be made and certified by the secretary of the state historical society, under the seal of such society, and shall be admissible in evidence in or before any court, board, or other body in the state of Kansas, to the same extent and with like effect as the original would or might be if offered in evidence.

History: L. 1907, ch. 168, § 1; Feb. 18; R.S. 1923, 64-106.



64-107 Same; payment of expense by county, when.

64-107. Same; payment of expense by county, when. No charge shall be made for the making of such transcript so long as the secretary can make the same with the help of the office and employees of the society who are paid a salary by the state; and when extra help is necessarily employed to do the work, the county ordering the transcripts shall pay only the actual expense incurred, on duly certified and sworn vouchers bearing the approval of the secretary of the society.

History: L. 1907, ch. 168, § 2; Feb. 18; R.S. 1923, 64-107.



64-108 Official court paper in counties of 45,000 or over.

64-108. Official court paper in counties of 45,000 or over. In any county of this state, having a population of 45,000 or over, the judge of the district court of said county may designate a court paper to be the official court paper for the publication of court calendars, assignments of cases and motions, daily findings and other proceedings as the judge of the district court and other courts of record may direct.  Nothing herein shall in anywise affect the jurisdiction over or the regularity of proceedings, trials or judgments except as otherwise provided by law.

History: L. 1911, ch. 220, § 1; R.S. 1923, 64-108; L. 1976, ch. 259, § 1; July 1.



64-109 Official court paper in counties of 45,000 or over; what may be published.

64-109. Official court paper in counties of 45,000 or over; what may be published. When any court paper shall have been designated as an official court paper, as provided in K.S.A. 64-108, any legal notice, advertisement or publication now required by law to be published in any newspaper in any action or proceedings pending before the district court may be published in such court paper so designated by the direction and order of the court in which said action is pending and such publication shall be deemed a compliance with K.S.A. 64-101.

History: L. 1911, ch. 220, § 2; L. 1913, ch. 222, § 1; R.S. 1923, 64-109; L. 1976, ch. 145, § 209; Jan. 10, 1977.



64-110 Publication of official notice by state or political subdivisions; supplemental publication by radio or television broadcast; question submitted elections.

64-110. Publication of official notice by state or political subdivisions; supplemental publication by radio or television broadcast; question submitted elections. Any official of the state or any of its political subdivisions who is required by law to publish any notice required by law may supplement publication thereof by radio or television broadcast, or both, when such official determines the public interest will be served thereby, except that the broadcast of legal advertisements concerning question submitted elections, only the time, place and an unbiased summary of the resolution or question of such notice only shall be read or shown, and no reference shall be made to such official by name, and no such person shall be seen or heard in the broadcast.

History: L. 1989, ch. 153, § 1; April 27.



64-111 Same; copy or transcription of notice retained by station; proof of broadcast.

64-111. Same; copy or transcription of notice retained by station; proof of broadcast. (a) Each radio or television station broadcasting any legal notice or notice of event shall for a period of six months subsequent to such broadcast retain at its office a copy or transcription of the text of the notice as actually broadcast which shall be available for public inspection.

(b) Proof of broadcast of legal notice or notice of event by radio or television shall be by affidavit of the manager, an assistant manager or a program director of the station broadcasting the same.

History: L. 1989, ch. 153, § 2; April 27.



64-112 Same; notice of proposed constitutional amendments by secretary of state; failure of station to broadcast.

64-112. Same; notice of proposed constitutional amendments by secretary of state; failure of station to broadcast. (a) The secretary of state may supplement publication of legal notice of proposed constitutional amendments by radio and television broadcast as provided under K.S.A. 64-110, at such times and with such frequency as determined suitable by the secretary of state during the week immediately preceding the election at which the proposition is to be submitted.

(b) Failure to broadcast notices provided for in subsection (a) at any station or in a particular geographic location of the state, shall in no way affect the validity of such notice or legal advertisement and shall not subject any such notice or advertisement to legal attack upon such grounds.

History: L. 1989, ch. 153, § 3; April 27.



64-113 Same; limitation on rates charged for broadcast; definitions.

64-113. Same; limitation on rates charged for broadcast; definitions. (a) The charges made for legal advertisements on broadcast shall not exceed the comparable rate charged by the station to commercial customers.

(b) Any contract rates or volume discounts given to commercial customers by the station shall be available to persons or political subdivisions causing broadcast of legal advertisements, under the same terms and conditions as for commercial advertisements.

(c) As used in this section, "legal advertisement" and "political subdivision" have the meanings provided in K.S.A. 28-137b and amendments thereto.

History: L. 1989, ch. 153, § 4; April 27.






Article 11 KANSAS CALENDAR

64-1101

64-1101. Kansas Calendar from 1908 to the year 2050.









Chapter 65 PUBLIC HEALTH

Article 1 SECRETARY OF HEALTH AND ENVIRONMENT, ACTIVITIES

65-101 Health supervision; investigation of causes of disease, sickness and death; sanitation inspections; prevention of spread of disease; outreach services; rules and regulations; injunction.

65-101. Health supervision; investigation of causes of disease, sickness and death; sanitation inspections; prevention of spread of disease; outreach services; rules and regulations; injunction. (a) The secretary of health and environment shall exercise general supervision of the health of the people of the state and may:

(1) Where authorized by any other statute, require reports from appropriate persons relating to the health of the people of the state so a determination of the causes of sickness and death among the people of the state may be made through the use of these reports and other records;

(2) investigate the causes of disease, including especially, epidemics and endemics, the causes of mortality and effects of locality, employments, conditions, food, water supply, habits and other circumstances affecting the health of the people of this state and the causes of sickness and death;

(3) advise other offices and agencies of government concerning location, drainage, water supply, disposal of excreta and heating and ventilation of public buildings;

(4) make sanitary inspection and survey of such places and localities as the secretary deems advisable;

(5) take action to prevent the introduction of infectious or contagious disease into this state and to prevent the spread of infectious or contagious disease within this state;

(6) provide public health outreach services to the people of the state including educational and other activities designed to increase the individual's awareness and appropriate use of public and other preventive health services.

(b) The secretary of health and environment may adopt rules and regulations necessary to carry out the provisions of paragraphs (1) through (6), inclusive, of subsection (a). In addition to other remedies provided by law, the secretary is authorized to apply to the district court, and such court shall have jurisdiction upon a hearing and for cause shown to grant a temporary or permanent injunction to compel compliance with such rules and regulations.

History: L. 1885, ch. 129, § 4; L. 1907, ch. 379, § 1; R.S. 1923, 65-101; L. 1974, ch. 352, § 1; L. 1981, ch. 240, § 1; L. 1989, ch. 184, § 1; July 1.



65-102 Registration of vital statistics and diseases; forms.

65-102. Registration of vital statistics and diseases; forms. The secretary of health and environment shall supervise the registration of marriages, births and deaths, and also the registration of forms of disease prevalent in the state; and the director of the division of public health shall superintend the registration of the vital statistics of the state. The secretary of health and environment shall prepare the blank forms necessary for obtaining and preserving such records, and forward them to the health officers of local boards as may be required by physicians, appraisers, local boards and others whose duty it is to gather information in relation to the vital statistics of the state.

History: L. 1885, ch. 129, § 5; R.S. 1923, 65-102; L. 1974, ch. 352, § 2; L. 1979, ch. 188, § 1; L. 2013, ch. 59; § 1; July 1.



65-102a Materials relating to environmental concerns; public inspection; copies, fee, approval; disposition of moneys.

65-102a. Materials relating to environmental concerns; public inspection; copies, fee, approval; disposition of moneys. All correspondence, written materials or other documents relating to environmental concerns, for which public release of such information is not prohibited, shall be available for public inspection in the offices of the secretary of health and environment during regular office hours. Copies of such correspondence, written materials or other documents shall be made available upon request and payment of a fee for each page so provided in an amount fixed by the secretary of health and environment and approved by the director of accounts and reports under K.S.A. 45-204, and amendments thereto, except that no charge shall be made to any member of the legislature obtaining such copies for his or her official use and no charge shall be made for fact sheets and other materials required by federal law or regulation to be supplied to the public. The secretary shall remit all moneys received from such fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1973, ch. 240, § 1; L. 1975, ch. 462, § 69; L. 1978, ch. 347, § 9; L. 2001, ch. 5, § 208; July 1.



65-102b Confidentiality of information concerning noninfectious diseases; disclosure.

65-102b. Confidentiality of information concerning noninfectious diseases; disclosure. Information concerning noninfectious diseases obtained by the secretary under K.S.A. 65-102 is confidential and shall not be disclosed except as provided in this section.  The secretary may disclose information concerning noninfectious diseases obtained under K.S.A. 65-102: (a) Upon the consent, in writing, of the person who is the subject of the information, or if such person is under 18 years of age, by such person's parent or guardian; or (b) upon the request of an organization or scholarly investigator for legitimate research or data collection purposes so long as such information is disclosed in a manner which will not reveal the identity of the persons who are the subject of the information.

History: L. 1982, ch. 252, § 1; July 1.



65-103 Special sanitary service.

65-103. Special sanitary service. The secretary of health and environment shall when he thinks best to do so appoint committees, or engage suitable persons to render special sanitary service, to make or supervise practical or scientific investigations and examinations requiring expert skill, and to prepare plans and report thereon. It is hereby made the duty of all officers and agents having the control, charge or custody of any public structure, work, ground or erection, or any plan, description, outline drawings, charts thereof or relating thereto, made, kept or controlled under any public authority, to permit and facilitate any examination and inspection ordered by said secretary, and such other officer or person as may at any time be by said secretary authorized, may without fee or hindrance enter, examine and survey all grounds, erections, vehicles, structures, apartments, buildings, and places; but the legislature shall first determine the amount which shall be expended during the year for such special sanitary work, and the expenditures shall not exceed the amount thus determined and set apart for the year.

History: L. 1885, ch. 129, § 6; R.S. 1923, 65-103; L. 1974, ch. 352, § 3; July 1.



65-103a Authority to receive federal or other funds.

65-103a. Authority to receive federal or other funds. The secretary of health and environment is hereby authorized to receive grants of money and funds appropriated under any federal act or from any other source.

History: L. 1943, ch. 267, § 1; L. 1970, ch. 245, § 1; L. 1974, ch. 352, § 4; July 1.



65-116a Definitions.

65-116a. Definitions. As used in K.S.A. 65-116a through K.S.A. 2015 Supp. 65-129f, and amendments thereto:

(a)  "Blood" means human blood, human blood components and products made from human blood.

(b) "Health officer" means the secretary of health and environment or the secretary's designee and all local health officers.

(c) "Infectious and contagious diseases" means those diseases so designated by the secretary of health and environment pursuant to K.S.A. 65-128, and amendments thereto.

(d) "Occupational exposure" means skin, eye, mucous membrane or parenteral contact with blood or other potentially infectious materials that might result from the performance of an employee's duties.

(e) "Other potentially infectious materials" means: (1) The human body fluids including semen, vaginal secretions, cerebrospinal fluid, synovial fluid, pleural fluid, pericardial fluid, peritoneal fluid, amniotic fluid, saliva, any body fluid that is visibly contaminated with blood, and all body fluids in situations where it is difficult or impossible to differentiate between body fluids; (2) any unfixed tissue or organ (other than intact skin) from a human (living or dead); (3) cell or tissue cultures containing human immunodeficiency virus (HIV), organ cultures, and culture medium or other solutions containing HIV, the hepatitis B virus (HBV), hepatitis C virus (HCV) and blood, organs, or other tissues from experimental animals infected with HIV, HBV or HCV; and (4) other biological materials, as designated by the secretary of health and environment, capable of transmitting an infectious or contagious disease-causing agent from one person to another.

(f) "Tuberculosis" means a latent infection or active disease caused by the bacterium, mycobacterium tuberculosis.

History: L. 1957, ch. 467, § 1; L. 1974, ch. 352, § 5; L. 1975, ch. 311, § 1; L. 1980, ch. 182, § 18; L. 2013, ch. 112, § 1; July 1.



65-116b Tuberculosis suspects; order by health officer; scope of examination; care and treatment.

65-116b. Tuberculosis suspects; order by health officer; scope of examination; care and treatment. When any health officer shall have reasonable grounds to believe that any person has tuberculosis in a communicable form and will not voluntarily seek a medical examination, it shall be the duty of such health officer to order such person, either orally or in writing, to undergo an examination by a physician qualified in chest diseases, or at some clinic or medical care facility qualified to make such examinations. It shall be the duty of such suspected person to present himself or herself for examination at such time and place as ordered by the health officer. The examination shall include an x-ray of the chest, examination of sputum, and such other forms and types of examinations as shall be approved by the secretary of health and environment.

If, upon examination, it shall be determined that such person has tuberculosis in an active stage or in a communicable form, then it shall be the duty of such tuberculous person to arrange for admission of himself or herself as a patient in some medical care facility qualified to treat persons with tuberculosis or when there is no danger to the public or to other individuals as determined by the health officer, such person may receive treatment on an outpatient basis.

History: L. 1957, ch. 467, § 2; L. 1974, ch. 352, §6; L. 1975, ch. 311, § 2; Oct. 1.



65-116c Precautions to prevent spread of infection, when; investigations.

65-116c. Precautions to prevent spread of infection, when; investigations. Whenever it has been determined that any person has tuberculosis in an active stage or in a communicable form, and such person is not immediately admitted as a patient in any medical care facility qualified to treat persons with tuberculosis, it shall be the duty of the health officer to instruct such person as to the precautions necessary to be taken to protect the members of such person's household or the community from becoming infected with tuberculosis communicated by such person, and it shall be the duty of such tuberculous person to conduct himself or herself in such a manner as not to expose members of his or her family or household, or any other person with whom he or she may be associated to danger of infection, and said health officer shall investigate from time to time for the purpose of seeing if said instructions are being carried out in a reasonable and acceptable manner.

History: L. 1957, ch. 467, § 3; L. 1975, ch. 311, §3; Oct. 1.



65-116d Failure to do required acts; proceedings by county attorney.

65-116d. Failure to do required acts; proceedings by county attorney.    Whenever any person shall fail to do any of the following enumerated acts, the health officer shall file a written notice of such failure with the county or district attorney of the county where such person resides, and said county or district attorney shall institute proceedings to enforce the intent and provisions of this act:

(a) Fail or refuse to present himself or herself to any private physician qualified in chest diseases, or at some clinic, or medical care facility qualified to make such examinations, at such time and place as ordered by the health officer.

(b) Fail or refuse to follow the instructions of the health officer or private physicians qualified in chest diseases or qualified clinic or medical care facility as to the precautions necessary to be taken to protect the members of his or her household, or any member of the community, or any other person with whom he or she might be associated from danger of infection by tuberculosis communicated by such person.

History: L. 1957, ch. 467, § 4; L. 1974, ch. 352, §184; L. 1975, ch. 311, § 4; Oct. 1.



65-116e Commitment to medical care facility; restraint; discharge, when; recommitment.

65-116e. Commitment to medical care facility; restraint; discharge, when; recommitment. If any person shall be convicted of any of the violations set forth in paragraphs (a) and (b) of K.S.A. 65-116d, or shall enter a plea of guilty thereto when charged with such violations, then such person shall be committed to a medical care facility qualified to treat tuberculosis. Any patient so committed may, by direction of the health officer or tuberculosis consultant of the medical care facility concerned, be placed apart from the others and restrained from leaving the institution. The tuberculosis consultant of the medical care facility concerned, upon signing and placing among the permanent records of the medical care facility a statement to the effect that such person may be discharged without danger to the health or life of others, may discharge the person so committed at any time during the period of commitment. A copy of such statement shall be sent to the state health officer. If necessary, recommitment may be effected in the same manner as original commitment.

History: L. 1957, ch. 467, § 5; L. 1974, ch. 352, §185; L. 1975, ch. 311, § 5; Oct. 1.



65-116g Penalty for violations of act or regulations.

65-116g. Penalty for violations of act or regulations. Any person who violates any provision of this act, or any rules or regulations of the secretary of health and environment for the enforcement of this act, or violates any of the rules or regulations of any institution while a patient therein, or conducts himself in a disorderly manner, shall be guilty of a misdemeanor.

History: L. 1957, ch. 467, § 7; L. 1974, ch. 352, §7; July 1.



65-116h Preservation of individual rights.

65-116h. Preservation of individual rights. Nothing in this act shall be construed or operate to empower or authorize the secretary of health and environment or the secretary's designee or a local health officer to restrict in any manner the individual's right to select the mode of treatment of his or her choice.

History: L. 1957, ch. 467, § 8; L. 1980, ch. 182, § 19; July 1.



65-116i Expenses of care, maintenance and treatment; payment from state funds. Expenses of care, maintenance and treatment; payment from state funds.

65-116i. Expenses of care, maintenance and treatment; payment from state funds. Except as otherwise provided by K.S.A. 65-116l, and amendments thereto, the expenses incurred in the inpatient care, maintenance and treatment of patients committed under the provisions of K.S.A. 65-116e, and amendments thereto, or of other persons having communicable or infectious tuberculosis who voluntarily agree to accept care and treatment shall be paid from state funds appropriated to the Kansas department for aging and disability services for the purpose of paying medical care facilities and physicians qualified to treat persons infected with tuberculosis.

History: L. 1975, ch. 311, § 6; L. 2014, ch. 115, § 236; July 1.



65-116j Care, maintenance and treatment; powers and duties of the secretary of health and environment.

65-116j. Care, maintenance and treatment; powers and duties of the secretary of health and environment. The secretary of health and environment is hereby granted and may exercise the following powers and duties in providing for the care, maintenance and treatment of persons having communicable or infectious tuberculosis:

(a) To select medical care facilities qualified to treat persons infected with tuberculosis for the purpose of caring for, maintaining and treating patients committed in accordance with the provisions of K.S.A. 65-116e, and amendments thereto, and other persons having communicable or infectious tuberculosis who voluntarily agree to accept care and treatment by a medical care facility on either an inpatient or an outpatient basis;

(b) to inspect the facilities, operations and administration of those medical care facilities receiving financial assistance from the Kansas department for aging and disability services for the purpose of providing care, maintenance or treatment for persons infected with communicable or infectious tuberculosis;

(c) to provide public health nursing services to persons having infectious or communicable tuberculosis who are being treated on an outpatient basis; and

(d) to adopt rules and regulations establishing standards for the hospital admission and discharge, care, treatment and maintenance of persons having communicable or infectious tuberculosis.

History: L. 1975, ch. 311, § 7; L. 2014, ch. 115, § 237; July 1.



65-116k Rules and regulations of secretary for aging and disability services; payments for care and treatment.

65-116k. Rules and regulations of secretary for aging and disability services; payments for care and treatment. The secretary for aging and disability services is hereby authorized and directed to adopt rules and regulations establishing reasonable rates and administrative procedures to be followed in making payments to the medical care facilities and physicians providing care and treatment under the provisions of this act. Payments shall only be made directly to medical care facilities and physicians except that this act shall not be deemed to create any rights or causes of action against the state or the secretary for aging and disability services in such a medical care facility or physician, their heirs or assigns. No payments shall be made for expenses incurred prior to the time the secretary assumes payment responsibility and payments made by the secretary on behalf of an individual eligible for payments under the provisions of this act shall constitute a complete settlement of the claim upon which such payment is based.

History: L. 1975, ch. 311, § 8; L. 2014, ch. 115, § 238; July 1.



65-116l Use of funds for care, maintenance or treatment; limitations.

65-116l. Use of funds for care, maintenance or treatment; limitations. No funds appropriated to the Kansas department for aging and disability services for the purpose of carrying out the provisions of K.S.A. 65-116i, and amendments thereto, shall be used for meeting the cost of the care, maintenance or treatment of any person who has communicable or infectious tuberculosis by a medical care facility on an inpatient basis to the extent that such cost is covered by insurance or other third party payments, or to the extent that such person or a person who is legally responsible for the support of such person is able to assume the cost of such care, maintenance, treatment or transportation. The secretary for aging and disability services in determining the ability of a person to assume such costs shall consider the following factors: (a) The age of such person; (b) the number of such person's dependents and their ages and physical condition; (c) the person's length of care, maintenance or treatment, if such person is the person receiving the care, maintenance or treatment; (d) such person's liabilities; (e) such person's assets; and (f) such other factors as the secretary deems important. The secretary for aging and disability services may adopt rules and regulations necessary to carry out the provisions of this section.

History: L. 1975, ch. 311, § 9; L. 2014, ch. 115, § 239; July 1.



65-116m Recovery of cost of care, maintenance or treatment from third parties.

65-116m. Recovery of cost of care, maintenance or treatment from third parties. Where funds appropriated to the Kansas department for aging and disability services have been expended for the purpose of meeting the cost of the care, maintenance or treatment of any person who has communicable or infectious tuberculosis pursuant to the provisions of this act and a third party has a legal obligation to pay such cost to or on behalf of the recipient, the secretary for aging and disability services may recover the same from the recipient or from the third party and in all respects shall be subrogated to the rights of the recipient in such cases.

History: L. 1975, ch. 311, § 10; L. 2014, ch. 115, § 240; July 1.



65-118 Reporting to local health authority as to infectious or contagious diseases; persons reporting; immunity from liability; confidentiality of information; disclosure.

65-118. Reporting to local health authority as to infectious or contagious diseases; persons reporting; immunity from liability; confidentiality of information; disclosure. (a) Whenever any person licensed to practice the healing arts or engaged in a postgraduate training program approved by the state board of healing arts, licensed dentist, licensed professional nurse, licensed practical nurse[,] administrator of a hospital, licensed adult care home-administrator, licensed physician assistant, licensed social worker, teacher or school administrator knows or has information indicating that a person is suffering from or has died from a reportable infectious or contagious disease as defined in rules and regulations, such knowledge or information shall be reported immediately to the county or joint board of health or the local health officer, together with the name and address of the person who has or is suspected of having the infectious or contagious disease, or the name and former address of the deceased individual who had or was suspected of having such a disease. In the case of a licensed hospital or adult care home, the administrator may designate an individual to receive and make such reports. The secretary of health and environment shall, through rules and regulations, make provision for the consolidation of reports required to be made under this section when the person required to make the report is working in a licensed hospital or adult care home. Laboratories certified under the federal clinical laboratories improvement act pursuant to 42 code of federal regulations, 493 shall report the results of microbiologic cultures, examinations, immunologic essays for the presence of antigens and antibodies and any other laboratory tests which are indicative of the presence of a reportable infectious or contagious disease to the department of health and environment. The director of the division of public health may use information from death certificates for disease investigation purposes.

(b) Any person who is an individual member of a class of persons designated under subsection (a) of this section and who reports the information required to be reported under such subsection in good faith and without malice to a county or joint board of health, a local health officer or the department of health and environment shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed in an action resulting from such report. Any such person shall have the same immunity with respect to participation in any judicial proceeding resulting from such report.

(c) Information required to be reported under subsection (a) of this section shall be confidential and shall not be disclosed or made public, upon subpoena or otherwise, beyond the requirements of subsection (a) of this section or subsection (a) of K.S.A. 65-119, and amendments thereto, except such information may be disclosed: (1) If no person can be identified in the information to be disclosed and the disclosure is for statistical purposes;

(2) if all persons who are identifiable in the information to be disclosed consent in writing to its disclosure;

(3) if the disclosure is necessary, and only to the extent necessary, to protect the public health;

(4) if a medical emergency exists and the disclosure is to medical personnel qualified to treat infectious or contagious diseases. Any information disclosed pursuant to this paragraph shall be disclosed only to the extent necessary to protect the health or life of a named party; or

(5) if the information to be disclosed is required in a court proceeding involving child abuse and the information is disclosed in camera.

History: L. 1901, ch. 285, § 2; R.S. 1923, 65-118; L. 1953, ch. 283, § 1; L. 1976, ch. 262, § 1; L. 1979, ch. 189, § 1; L. 1998, ch. 35, § 1; L. 2000, ch. 162, § 17; L. 2013, ch. 59, § 2; July 1.

Revisor's Note:

Apparently there should be a comma following "licensed practical nurse" and preceding "administration of a hospital" in subsection (a).



65-119 Duties and powers of local health officers; contagious diseases; confidentiality of information; disclosure, when.

65-119. Duties and powers of local health officers; contagious diseases; confidentiality of information; disclosure, when. (a) Any county or joint board of health or local health officer having knowledge of any infectious or contagious disease, or of a death from such disease, within their jurisdiction, shall immediately exercise and maintain a supervision over such case or cases during their continuance, seeing that all such cases are properly cared for and that the provisions of this act as to isolation, restriction of communication, quarantine and disinfection are duly enforced.  The county or joint board of health or local health officer shall communicate without delay all information as to existing conditions to the secretary of health and environment.  The local health officer shall confer personally, if practicable, otherwise by letter, with the person in attendance upon the case, as to its future management and control.  The county or joint board of health or local health officer is hereby empowered and authorized to prohibit public gatherings when necessary for the control of any and all infectious or contagious disease.

(b) Any disclosure or communication of information relating to infectious or contagious diseases required to be disclosed or communicated under subsection (a) of this section shall be confidential and shall not be disclosed or made public beyond the requirements of subsection (a) of this section or subsection (a) of K.S.A. 65-118, except as otherwise permitted by subsection (c) of K.S.A. 65-118.

History: L. 1901, ch. 285, § 3; R.S. 1923, 65-119; L. 1953, ch. 283, § 2; L. 1974, ch. 352, § 8; L. 1976, ch. 262, § 2; L. 1979, ch. 189, § 2; July 1.



65-122 Schools and child care facilities; non-admissions and exclusions; readmissions, when.

65-122. Schools and child care facilities; non-admissions and exclusions; readmissions, when. No person afflicted with an  infectious or contagious disease dangerous to the public health shall be admitted into any public, parochial or private school or licensed child care facility.  It shall be the duty of the parent or guardian, and the principal or other person in charge of any public, parochial, private school or licensed child care facility to exclude therefrom any child or other person affected with a disease suspected of being infectious or contagious until the expiration of the prescribed period of isolation or quarantine for the particular infectious or contagious disease.  If the attending person licensed to practice medicine and surgery or local health officer finds upon examination that the person affected with a disease, suspected of being infectious or contagious is not suffering from an infectious or contagious disease, he or she may submit a certificate to this effect to the person in charge of the public, parochial, private school or licensed child care facility and such person shall be readmitted to school or to the child care facility.

History: L. 1901, ch. 285, § 6; R.S. 1923, 65-122; L. 1953, ch. 283, § 3; L. 1976, ch. 262, § 3; July 1.



65-123 Funeral services.

65-123. Funeral services. Funeral services for individuals who have died while suffering from an infectious or contagious disease shall be conducted in accordance with rules and regulations of the secretary of health and environment.  In diseases requiring quarantine of contacts, a public funeral service may be permitted only if the casket remains closed and those contacts subject to quarantine who attend the funeral are adequately segregated from the public.

History: L. 1901, ch. 285, § 7; R.S. 1923, 65-123; L. 1953, ch. 283, § 4; L. 1974, ch. 352, § 9; L. 1976, ch. 262, § 4; July 1.



65-126 Quarantine of city, township or county.

65-126. Quarantine of city, township or county. Whenever the county or joint board of health or the local health officer neglects to properly isolate and quarantine infectious or contagious diseases and persons afflicted with or exposed to such diseases as may be necessary to prevent the spread thereof, the secretary of health and environment may quarantine any area in which any of these diseases may show a tendency to become epidemic.

History: L. 1901, ch. 285, § 10; R.S. 1923, 65-126; L. 1953, ch. 283, § 5; L. 1974, ch. 352, § 10; L. 1976, ch. 262, § 5; July 1.



65-127 Penalty provision.

65-127. Penalty provision. Any person found guilty of violating any of the provisions of K.S.A. 65-118, 65-119, 65-122, 65-123 and 65-126, and any amendments thereto, or failing to comply with any requirements thereof shall be fined, upon conviction, not less than twenty-five dollars ($25) nor more than one hundred dollars ($100) for each offense.

History: L. 1901, ch. 285, § 11; R.S. 1923, 65-127; L. 1976, ch. 262, § 6; July 1.



65-128 Rules and regulations of secretary to prevent spread and dissemination of diseases; testing and quarantine; protection of providers and recipients of services.

65-128. Rules and regulations of secretary to prevent spread and dissemination of diseases; testing and quarantine; protection of providers and recipients of services. (a) For the protection of the public health and for the control of infectious or contagious diseases, the secretary of health and environment by rules and regulations shall designate such diseases as are infectious or contagious in their nature.

(b) The secretary of health and environment is authorized to issue such orders and adopt rules and regulations as may be medically necessary and reasonable to prevent the spread and dissemination of diseases injurious to the public health, including, but not limited to, providing for the testing for such diseases and the isolation and quarantine of persons afflicted with or exposed to such diseases.

(c) No later than January 1, 2014, the secretary shall develop and adopt rules and regulations providing for the protection of individuals who provide medical or nursing services, clinical or forensic laboratory services, emergency medical services and firefighting, law enforcement and correctional services, or who provide any other service, or individuals who receive any such services or are in any other employment where the individual may encounter occupational exposure to blood and other potentially infectious materials.

History: L. 1917, ch. 205, § 1; R.S. 1923, 65-128; L. 1953, ch. 283,§ 6; L. 1965, ch. 506, § 25; L. 1974, ch. 352, § 11; L. 1976, ch. 262, § 7; L. 1988, ch. 232, § 9; L. 2013, ch. 112, § 2; July 1.



65-128a Chy J. Miller's law.

65-128a. Chy J. Miller's law. The changes to law in K.S.A. 65-116a and 65-128 made by this act* shall be known as Chy J. Miller's law.

History: L. 2013, ch. 112, § 3; July 1.

* This act is 2013 Substitute for House Bill No. 2183; L.2013, ch. 112.



65-129 Penalties for unlawful acts.

65-129. Penalties for unlawful acts. Any person violating, refusing or neglecting to obey any of the rules and regulations adopted by the secretary of health and environment for the prevention, suppression and control of infectious or contagious diseases, or who leaves any isolation area of a hospital or other quarantined area without the consent of the local health officer having jurisdiction, or who evades or breaks quarantine or knowingly conceals a case of infectious or contagious disease shall be guilty of a class C misdemeanor.

History: L. 1917, ch. 205, § 2; R.S. 1923, 65-129; L. 1974, ch. 352, § 12; L. 1976, ch. 262, § 8; July 1.



65-129b Infections or contagious diseases; authority of local health officer or secretary; evaluation or treatment orders, isolation or quarantine orders; enforcement.

65-129b. Infections or contagious diseases; authority of local health officer or secretary; evaluation or treatment orders, isolation or quarantine orders; enforcement. (a) Notwithstanding the provisions of K.S.A. 65-119, 65-122, 65-123, 65-126 and 65-128, and amendments thereto, and any rules or regulations adopted thereunder, in investigating actual or potential exposures to an infectious or contagious disease that is potentially life-threatening, the local health officer or the secretary:

(1) (A) May issue an order requiring an individual who the local health officer or the secretary has reason to believe has been exposed to an infectious or contagious disease to seek appropriate and necessary evaluation and treatment;

(B) when the local health officer or the secretary determines that it is medically necessary and reasonable to prevent or reduce the spread of the disease or outbreak believed to have been caused by the exposure to an infectious or contagious disease, may order an individual or group of individuals to go to and remain in places of isolation or quarantine until the local health officer or the secretary determines that the individual no longer poses a substantial risk of transmitting the disease or condition to the public;

(C) if a competent individual of 18 years of age or older or an emancipated minor refuses vaccination, medical examination, treatment or testing under this section, may require the individual to go to and remain in a place of isolation or quarantine until the local health officer or the secretary determines that the individual no longer poses a substantial risk of transmitting the disease or condition to the public; and

(D) if, on behalf of a minor child or ward, a parent or guardian refuses vaccination, medical examination, treatment or testing under this section, may require the minor child or ward to go to and remain in a place of isolation or quarantine and must allow the parent or guardian to accompany the minor child or ward until the local health officer or the secretary determines that the minor child or ward no longer poses a substantial risk of transmitting the disease or condition to the public; and

(2) may order any sheriff, deputy sheriff or other law enforcement officer of the state or any subdivision to assist in the execution or enforcement of any order issued under this section.

History: L. 2005, ch. 122, § 2; Apr. 21.



65-129c Same; orders for isolation or quarantine; form and content; notice; hearing in district court; application and effect; procedure; orders for relief; emergency rules of procedure.

65-129c. Same; orders for isolation or quarantine; form and content; notice; hearing in district court; application and effect; procedure; orders for relief; emergency rules of procedure. (a) If the local health officer or the secretary requires an individual or a group of individuals to go to and remain in places of isolation or quarantine under K.S.A. 2015 Supp. 65-129b, and amendments thereto, the local health officer or the secretary shall issue an order to the individual or group of individuals.

(b) The order shall specify:

(1) The identity of the individual or group of individuals subject to isolation or quarantine;

(2) the premises subject to isolation or quarantine;

(3) the date and time at which isolation or quarantine commences;

(4) the suspected infectious or contagious disease causing the outbreak or disease, if known;

(5) the basis upon which isolation or quarantine is justified; and

(6) the availability of a hearing to contest the order.

(c) (1) Except as provided in paragraph (2) of subsection (c), the order shall be in writing and given to the individual or group of individuals prior to the individual or group of individuals being required to go to and remain in places of isolation and quarantine.

(2) (A) If the local health officer or the secretary determines that the notice required under paragraph (1) of subsection (c) is impractical because of the number of individuals or geographical areas affected, the local health officer or the secretary shall ensure that the affected individuals are fully informed of the order using the best possible means available.

(B) If the order applies to a group of individuals and it is impractical to provide written individual copies under paragraph (1) of subsection (c), the written order may be posted in a conspicuous place in the isolation or quarantine premises.

(d) (1) An individual or group of individuals isolated or quarantined under this section may request a hearing in district court contesting the isolation or quarantine, as provided in article 15 of chapter 60 of the Kansas Statutes Annotated, but the provisions of this section shall apply to any order issued under K.S.A. 2015 Supp. 65-129a to 65-129d, inclusive, and amendments thereto, notwithstanding any conflicting provisions contained in that article.

(2) A request for a hearing may not stay or enjoin an isolation or quarantine order.

(3) Upon receipt of a request under this subsection (d), the court shall conduct a hearing within 72 hours after receipt of the request.

(4) (A) In any proceedings brought for relief under this subsection (d), the court may extend the time for a hearing upon a showing by the local health officer or the secretary or other designated official that extraordinary circumstances exist that justify the extension.

(B) In granting or denying an extension, the court shall consider the rights of the affected individual, the protection of the public health, the severity of the health emergency and the availability, if necessary, of witnesses and evidence.

(C) (i) The court shall grant the request for relief unless the court determines that the isolation or quarantine order is necessary and reasonable to prevent or reduce the spread of the disease or outbreak believed to have been caused by the exposure to an infectious or contagious disease.

(ii) If feasible, in making a determination under this paragraph (C), the court may consider the means of transmission, the degree of contagion, and, to the extent possible, the degree of public exposure to the disease.

(5) An order of the court authorizing the isolation or quarantine issued under this section shall:

(A) Identify the isolated or quarantined individual or group of individuals by name or shared characteristics;

(B) specify factual findings warranting isolation or quarantine; and

(C) except as provided in paragraph (2) of subsection (c), be in writing and given to the individual or group of individuals.

(6) If the court determines that the notice required in paragraph (C) of subsection (d)(5) is impractical because of the number of individuals or geographical areas affected, the court shall ensure that the affected individuals are fully informed of the order using the best possible means available.

(7) An order of the court authorizing isolation or quarantine shall be effective for a period not to exceed 30 days. The court shall base its decision on the standards provided under this section.

(8) In the event that an individual cannot personally appear before the court, proceedings may be conducted:

(A) By an individual's authorized representative; and

(B) through any means that allows other individuals to fully participate.

(9) In any proceedings brought under this section, the court may order the consolidation of individual claims into group claims where:

(A) The number of individuals involved or affected is so large as to render individual participation impractical;

(B) there are questions of law or fact common to the individual claims or rights to be determined;

(C) the group claims or rights to be determined are typical of the affected individual's claims or rights; and

(D) the entire group will be adequately represented in the consolidation.

(10) The court shall appoint counsel to represent individuals or a group of individuals who are not otherwise represented by counsel.

(11) The supreme court of Kansas may develop emergency rules of procedure to facilitate the efficient adjudication of any proceedings brought under this section.

History: L. 2005, ch. 122, § 3; Apr. 21.



65-129d Same; unlawful discharge from employment.

65-129d. Same; unlawful discharge from employment. It shall be unlawful for any public or private employer to discharge an employee solely because the employee or an immediate family member of the employee is under an order of isolation or quarantine. The violation of this section is punishable as a violation of K.S.A. 65-129, and amendments thereto.

History: L. 2005, ch. 122, § 4; Apr. 21.



65-129e Tuberculosis evaluation requirements for certain students; rules and regulations; evaluation criteria; treatment and monitoring of infected persons.

65-129e. Tuberculosis evaluation requirements for certain students; rules and regulations; evaluation criteria; treatment and monitoring of infected persons. (a) The secretary of health and environment is hereby authorized and directed to adopt rules and regulations establishing tuberculosis evaluation requirements for certain students entering classrooms of a postsecondary educational institution in Kansas who are considered as high risk for tuberculosis as defined by the department of health and environment. These rules and regulations shall establish evaluation criteria in compliance with best practice standards as recommended by the division of tuberculosis elimination of the centers for disease control and prevention.

(b) Each postsecondary educational institution shall develop and implement tuberculosis evaluation requirements with assistance of the department of health and environment. Each postsecondary educational institution shall designate a person who is responsible for the oversight and implementation of the requirements. Such person shall maintain the record for at least five years and the department of health and environment shall have the right to review and inspect the records upon request. Such person shall report immediately the positive findings of tuberculosis infection or disease to the department of health and environment.

(c) Each student entering classrooms of a postsecondary educational institution in Kansas shall comply with the tuberculosis evaluation requirements implemented by such institution where the student is enrolled by providing requested information in accordance with a screening and evaluation through an enrollment process. Any student who is not in compliance with the requirements shall not be attending classes or eligible to enroll for a subsequent semester or term or to obtain an official academic transcript or diploma until the student is compliant with the requirements.

(d) Nothing in this section and K.S.A. 2015 Supp. 65-129f, and amendments thereto, shall be construed as applying to individuals who are not attending the classes regularly but participating in the continuing education programs or any other seminar or function at the postsecondary educational institution.

(e) "Postsecondary educational institution" used in this section and K.S.A. 2015 Supp. 65-129f, and amendments thereto, means any public or private university, municipal university, community college or technical college.

(f) All costs associated with the evaluation requirements of the prevention and control plan shall be the responsibility of the student.

(g) Any person found to be infected with tuberculosis infection or tuberculosis disease will be provided treatment and ongoing monitoring in accordance with K.S.A. 65-116a to 65-116m, inclusive, and amendments thereto.

History: L. 2005, ch. 122, § 5; L. 2010, ch. 118, § 3; Apr. 29.



65-129f Tuberculosis prevention and control for certain students; rules and regulations; prevention and control plan.

65-129f. Tuberculosis prevention and control for certain students; rules and regulations; prevention and control plan. (a) The secretary of health and environment is hereby authorized and directed to adopt rules and regulations establishing guidelines for a tuberculosis prevention and control plan for any postsecondary educational institution. The tuberculosis prevention and control plan shall be designed to reduce the risk of tuberculosis transmission and shall be based on the recommendations by the American thoracic society, the centers for disease control and prevention and the infectious diseases society of America. These rules and regulations shall be in compliance with the best practice standards as recommended by the division of tuberculosis elimination of the centers for disease control and prevention.

(b) Each postsecondary educational institution shall develop and implement a tuberculosis prevention and control plan with assistance of the department of health and environment. Each postsecondary educational institution shall designate a person who is responsible for the oversight and implementation of the plan. Such person shall maintain the records created or collected in accordance with this section for at least five years and allow the department of health and environment to review and inspect the records upon request.

History: L. 2010, ch. 118, § 2; Apr. 29.



65-153 Child hygiene; duties of division of public health.

65-153. Child hygiene; duties of division of public health. The general duties of the division of public health of the department of health and environment shall include the issuance of educational literature on the care of the baby and the hygiene of the child, the study of the causes of infant mortality and the application of preventive measures for the prevention and the suppression of the diseases of infancy and early childhood.

History: L. 1915, ch. 269, § 2; R.S. 1923, 65-153; L. 1974, ch. 352, § 13; L. 2013, ch. 59, § 3; July 1.



65-153b Newly born infant; treatment of eyes.

65-153b. Newly born infant; treatment of eyes. Any physician or any person authorized by law to act as an obstetrician shall immediately upon the birth of an infant instill into the eyes of such newly born infant a prophylactic solution approved by the secretary of health and environment: Provided, however, That any person or parent shall not be required to employ such prophylactic if objection is made by written statement to the attending obstetrician within three days from the birth of said child: And provided further, That said written statement shall be attached to the birth certificate.

History: L. 1929, ch. 218, § 2; L. 1974, ch. 352, §14; July 1.



65-153c Same; duty of physician and others.

65-153c. Same; duty of physician and others. Any physician or any person authorized by law to act as an obstetrician in this state or any other person having the care of an infant, within six (6) months after its birth, who shall detect any inflammation, swelling or redness in the eyes of any such infant or any unnatural discharge therefrom, shall, if such person is licensed to practice medicine and surgery, treat such child with the necessary prophylactic, or, if such person is not licensed to practice medicine and surgery, shall immediately report the condition and the location of such infant to the county or joint board of health.

History: L. 1929, ch. 218, § 2; L. 1980, ch. 182, § 20; July 1.



65-153d Same; rules and regulations.

65-153d. Same; rules and regulations. It shall be the duty of the secretary of health and environment to make the necessary regulations for the enforcement of this act.

History: L. 1929, ch. 218, § 3; L. 1974, ch. 352, §15; July 1.



65-153e Same; penalty for violating 65-153b to 65-153e.

65-153e. Same; penalty for violating 65-153b to 65-153e. Any person who shall willfully violate any of the provisions of this act shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not more than five hundred ($500) dollars or by confinement in the county jail for six (6) months.

History: L. 1929, ch. 218, § 4; May 28.



65-153f Prenatal serological tests for syphilis and hepatitis b; approved laboratories; laboratory reports, confidentiality.

65-153f. Prenatal serological tests for syphilis and hepatitis b; approved laboratories; laboratory reports, confidentiality. Each physician or other person attending a pregnant woman in this state during gestation, with the consent of such woman, shall take or cause to be taken a sample of blood of such woman within 14 days after diagnosis of pregnancy is made. Such sample shall be submitted for serological tests which meet the standards recognized by the United States public health service for the detection of syphilis and hepatitis b to a laboratory approved by the secretary of health and environment for such serological tests. Any state, United States public health service, or United States army, navy or air force laboratory or any laboratory approved by the state health agency of the state in which the laboratory is operated shall be considered approved for the purposes of this act. Any laboratory in this state, performing the tests required by this section shall make a report to the secretary of health and environment of all positive or reactive tests on forms provided by the secretary of health and environment and also shall make a report of the test results to the submitting physician or person attending the woman. Laboratory statements, reports, files and records prepared pursuant to this section shall be confidential and shall not be divulged to or open to inspection by any person other than state or local health officers or their duly authorized representatives, except by written consent of the woman.

History: L. 1943, ch. 225, § 1; L. 1974, ch. 352, § 16; L. 1981, ch. 241, § 1; L. 1991, ch. 178, § 1; L. 1995, ch. 260, § 3; July 1.



65-153g Same; how reported.

65-153g. Same; how reported. In reporting every birth and stillbirth, physicians and others permitted to attend pregnancy cases and required to report births and stillbirths shall state on a separate sheet accompanying the birth certificate or stillbirth certificate, as the case may be, whether a blood test for syphilis has been made during such pregnancy upon a specimen of blood taken from the woman who bore the child for which a birth or stillbirth certificate is filed, and if made the date when such test was made, and if not made, the reason why such test was not made. Neither the fact that such a test was or was not made or was or was not required by law nor the result of any such test shall appear upon the birth certificate or be certified to any person for any purpose.

History: L. 1943, ch. 225, § 2; June 28.



65-153h Same; misdemeanor.

65-153h. Same; misdemeanor. Any person willfully violating any of the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction shall be fined in a sum not less than ten dollars nor more than one hundred dollars.

History: L. 1943, ch. 225, § 3; June 28.



65-156 Regulations and fees.

65-156. Regulations and fees. The secretary of health and environment shall make rules and regulations for the collection of samples and analysis of water, either natural or treated, furnished by municipalities, corporations, companies or individuals to the public, and shall fix the fees for any services rendered under said rules and regulations to cover the cost of the services.

History: L. 1915, ch. 327, § 1; R.S. 1923, 65-156; L. 1974, ch. 352, § 17; L. 1975, ch. 312, § 1; July 1.



65-157 Same; analysis by office of laboratory services; disposition of fees.

65-157. Same; analysis by office of laboratory services; disposition of fees. The analysis of all waters required in the rules and regulations shall be made by the office of laboratory services of the department of health and environment and the fees collected under the provisions of this act by the secretary of health and environment shall be remitted by the secretary to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the office of laboratory services operating fund.

History: L. 1915, ch. 327, § 2; R.S. 1923, 65-157; L. 1974, ch. 352, § 18; L. 1975, ch. 312, § 2; L. 2001, ch. 5, § 209; L. 2013, ch. 112, § 4; July 1.



65-159 Abatement of nuisances; failure to remove, penalties.

65-159. Abatement of nuisances; failure to remove, penalties. The secretary of health and environment and the county or joint boards of health shall have the power and authority to examine into all nuisances, sources of filth and causes of sickness that in their opinion may be injurious to the health of the inhabitants within any county or municipality in this state.  Whenever any such nuisance, source of filth or cause of sickness shall be found to exist on any private property or upon any watercourse in this state, the secretary of health and environment or county or joint boards of health shall have the power and authority to order, in writing, the owner or occupant thereof at his or her own expense to remove the nuisance, source of filth or cause of sickness within twenty-four (24) hours, or within such reasonable time thereafter as such secretary or such county or joint board may order; and if the owner or occupant shall fail to obey such order, such owner or occupant upon conviction shall be fined not less than ten dollars ($10) nor more than one hundred dollars ($100), and each day's continuance of such nuisance, source of filth or cause of sickness, after the owner or occupant thereof shall have been notified to remove the nuisance, source of filth or cause of sickness, shall be a separate offense.

History: L. 1907, ch. 383, § 1; R.S. 1923, 65-159; L.1974, ch. 352, § 20; L. 1980, ch. 182, § 21; July 1.



65-160 Same; duty of county attorney.

65-160. Same; duty of county attorney. It shall be the duty of the county attorney of each county to prosecute any person who shall violate the provisions of this chapter.

History: L. 1907, ch. 383, § 2; March 4; R.S. 1923, 65-160.



65-161 Definitions.

65-161. Definitions. As used in this act:

(a) "Waters of the state" means all streams and springs, and all bodies of surface and subsurface waters within the boundaries of the state;

(b) "discharge" means, when used without qualification, the causing or permitting of sewage to enter, either directly or indirectly, into waters of the state;

(c) "indirect discharge" means the introduction of pollutants into a publicly owned treatment works from any nondomestic source; and

(d) "direct discharge" means the discharge of sewage into waters of the state.

History: L. 1907, ch. 382, § 1; R.S. 1923, 65-161; L. 1973, ch. 241, § 1; L. 1984, ch. 221, § 1; April 19.



65-162a Public water supply systems; definitions.

65-162a. Public water supply systems; definitions. As used in K.S.A. 65-163 and 65-163a, and in K.S.A. 65-171m to 65-171t, inclusive, unless the context clearly requires otherwise, the following words and phrases shall have the meanings respectively ascribed to them in this section:

(a) "Person" means an individual, corporation, company, association, partnership, state, municipality or federal agency.

(b) "Public water supply system" means a system for the provision to the public of piped water for human consumption, if such system has at least ten (10) service connections or regularly serves an average of at least twenty-five (25) individuals daily at least sixty (60) days out of the year.  Such term includes any source, treatment, storage or distribution facilities under control of the operator of the system and used primarily in connection with the system, and any source, treatment, storage or distribution facilities not under such control but which are used in connection with such system.

(c) "Secretary" means the secretary of health and environment.

(d) "Supplier of water" means any person who owns or operates a public water supply system.

History: L. 1977, ch. 212, § 1; April 14.



65-163 Public water supply systems and water treatment residues; regulation; permits; investigations.

65-163. Public water supply systems and water treatment residues; regulation; permits; investigations. (a) (1) No person shall operate a public water supply system within the state without a public water supply system permit from the secretary. An application for a public water supply system permit shall be submitted for review and approval prior to construction and shall include: (A) A copy of the plans and specifications for the construction of the public water supply system or the extension thereof; (B) a description of the source from which the water supply is to be derived; (C) the proposed manner of storage, purification or treatment for the supply; and (D) such other data and information as required by the secretary of health and environment. No source of water supply in substitution for or in addition to the source described in the application or in any subsequent application for which a public water supply system permit is issued shall be used by a public water supply system, nor shall any change be made in the manner of storage, purification or treatment of the water supply without an additional public water supply system permit obtained in a manner similar to that prescribed by this section from the secretary.

(2) Whenever application is made to the secretary for a public water supply system permit under the provisions of this section, it shall be the duty of the secretary to examine the application without delay and, as soon as possible thereafter, to grant or deny the public water supply system permit subject to any conditions which may be imposed by the secretary to protect the public health and welfare.

(3) The secretary may adopt rules and regulations establishing a program of annual certification by public water supply systems that have staff qualified to approve the extension of distribution systems without the necessity of securing an additional permit for the extension provided the plans for the extension are prepared by a professional engineer as defined by K.S.A. 74-7003, and amendments thereto.

(b) (1) Whenever a complaint is made to the secretary by any city of the state, by a local health officer, or by a county or joint board of health concerning the sanitary quality of any water supplied to the public within the county in which the city, local health officer or county or joint board of health is located, the secretary shall investigate the public water supply system about which the complaint is made. Whenever the secretary has reason to believe that a public water supply system within the state is being operated in violation of an applicable state law or an applicable rule and regulation of the secretary, the secretary may investigate the public water supply system.

(2) Whenever an investigation of any public water supply system is undertaken by the secretary, it shall be the duty of the supplier of water under investigation to furnish to the secretary information to determine the sanitary quality of the water supplied to the public and to determine compliance with applicable state laws and rules and regulations. The secretary  may issue an order requiring changes in the source or sources of the public water supply system or in the manner of storage, purification or treatment utilized by the public water supply system before delivery to consumers, or distribution facilities, collectively or individually, as may in the secretary's judgment be necessary to safeguard the sanitary quality of the water and bring about compliance with applicable state law and rules and regulations. The supplier of water shall comply with the order of the secretary.

(c) (1) As used in this subsection (c), "municipal water treatment residues" means any solid, semisolid or liquid residue generated during the treatment of water in a public water supply system treatment works.

(2) A public water supply system may place or store municipal water treatment residues resulting from sedimentation, coagulation or softening treatment processes in basins on land under the ownership and control of the public water supply system operator provided that such storage or placement is approved and permitted by the secretary under this section as part of the public water supply system.

(3) The secretary shall adopt uniform and comprehensive rules and regulations for the location, design and operation of such basins. Such rules and regulations shall require permit applications by the public water suppliers for such basins to include a copy of the plans and specifications for the location and construction of each basin, the means of conveyance of the treatment residues to such basins, the content of treatment residues, the proposed method of basin operation and closure, the method of any anticipated expansion and any other data and information required by the secretary.

(4) Whenever complaint is made to the secretary by the mayor of any city of the state, by a local health officer or by a county or joint board of health, or whenever an investigation is undertaken at the initiative of the secretary, relating to any alleged violation of the provisions of the permit for placement or storage of municipal water treatment residues in such basins, the public water supply system operator shall furnish all information the secretary requires. If the secretary finds that there is any violation of the terms of the permit, that the means of placement and storage exceed the terms of the permit or that any other condition exists by reason of the means of placement and storage that may be detrimental to the health of any inhabitants of the state or to the environment, the secretary shall have the authority to issue an order amending the permit or otherwise requiring the operator to perform remedial measures to curtail or prevent such detrimental conditions.

(d) Orders of the secretary under this section, and hearings thereon, shall be subject to the provisions of the Kansas administrative procedure act. Any action of the secretary pursuant to this section is subject to review in accordance with the Kansas judicial review act. The court on review shall hear the case without delay.

(e) The secretary shall establish by rule and regulation a system of fees for the inspection and regulation of public water supplies. No such fee shall exceed $.002 per 1,000 gallons of water sold at retail by a public water supply system. All such fees shall be paid quarterly in the manner provided for fees imposed on retail sales by public water supply systems pursuant to K.S.A. 82a-954, and amendments thereto. The secretary shall remit all moneys collected for such fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the public water supply fee fund created by K.S.A. 65-163c, and amendments thereto.

(f) There is hereby created an advisory committee to make recommendations regarding: (1) Fees to be adopted by the secretary under subsection (e); (2) means of strengthening on-site technical assistance to public water supply systems; (3) standards for on-site and classroom water treatment operator certification programs; (4) other matters concerning public water supplies; and (5) to advise the secretary regarding expenditure of moneys in the public water supply fee fund created by K.S.A. 65-163c, and amendments thereto. Such advisory committee shall consist of one member appointed by the secretary to represent the department of health and environment, one member appointed by the director of the Kansas water office to represent such office and two members appointed by the secretary as follows: One from three nominations submitted by the Kansas section of the American waterworks association, and one from three nominations submitted by the Kansas rural water association. Members of the advisory committee shall serve without compensation or reimbursement of expenses. The advisory committee shall meet at least four times each year on call of the secretary or a majority of the members of the committee.

History: L. 1907, ch. 382, § 3; L. 1909, ch. 226, § 1; R.S. 1923, 65-163; L. 1943, ch. 219, § 1; L. 1974, ch. 352, § 22; L. 1977, ch. 212, § 2; L. 1980, ch. 182, § 22; L. 1983, ch. 204, § 1; L. 1986, ch. 318, § 82; L. 1992, ch. 188, § 1; L. 1994, ch. 126, § 1; L. 1996, ch. 160, § 1; L. 2001, ch. 5, § 210; L. 2004, ch. 145, § 17; L. 2010, ch. 17, § 110; July 1.



65-163a Same; cessation of water delivery, when; order by secretary, judicial review.

65-163a. Same; cessation of water delivery, when; order by secretary, judicial review. (a) Any supplier of water may refuse to deliver water through pipes and mains to any premises where a condition exists which might lead to the contamination of the public water supply system and may continue to refuse the delivery of water to the premises until the condition is remedied.

(b) The secretary may order a supplier of water: (1) To cease the delivery of water through pipes and mains to a premise or premises where a condition exists which might lead to the contamination of the public water supply system; or (2) to cease an activity which would result in a violation of the state primary drinking water standards; or (3) to cease an activity which results in a continuing violation of the state primary drinking water standards; or (4) to comply with any combination of these orders. The supplier of water shall immediately comply with an order issued by the secretary under this section.

(c) Orders of the secretary under this section, and hearings thereon, shall be subject to the provisions of the Kansas administrative procedure act. Any action of the secretary pursuant to this section is subject to review in accordance with the Kansas judicial review act. The court on review shall hear the appeal without delay.

History: L. 1943, ch. 219, § 2; L. 1974, ch. 352, § 23; L. 1977, ch. 212, § 3; L. 1986, ch. 318, § 83; L. 2004, ch. 145, § 18; L. 2010, ch. 17, § 111; July 1.



65-163c Same; public water supply fee fund; authorized expenditures; interest transferred from state general fund.

65-163c. Same; public water supply fee fund; authorized expenditures; interest transferred from state general fund. (a) There is hereby established in the state treasury the public water supply fee fund. Revenue from the following sources shall be deposited in the state treasury and credited to the fund:

(1) Fees collected under K.S.A. 65-163 and amendments thereto; and

(2) interest attributable to investment of moneys in the fund.

(b) Moneys deposited in the public water supply fee fund shall be expended only to: (1) inspect and regulate public water supplies and (2) provide training, assistance and technical guidance to public water supply systems, including on-site technical assistance by the department or by a contractor contracting with the department in complying with the federal safe drinking water act (42 U.S.C. 300f et seq.) and regulations adopted under such act. The advisory committee established by K.S.A. 65-163 and amendments thereto shall advise the secretary regarding expenditures from the fund.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the public water supply fee fund interest earnings based on:

(1) The average daily balance of moneys in the public water supply fee fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) All expenditures from the public water supply fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of health and environment for the purposes set forth in this section.

History: L. 1992, ch. 188, § 2; L. 1996, ch. 253, § 10; L. 1996, ch. 253, § 11; July 1.



65-163d Public water supply project loan program; definitions.

65-163d. Public water supply project loan program; definitions. As used in K.S.A. 65-163d through 65-163u and amendments thereto:

(a) "Fund" means the public water supply loan fund established by K.S.A. 65-163e and amendments thereto.

(b) "Municipality" means: (1) Any political or taxing subdivision authorized by law to construct, operate and maintain a public water supply system, including water districts; (2) two or more such subdivisions jointly constructing, operating or maintaining a public water supply system; or (3) the Kansas rural water finance authority.

(c) "Project" means any acquisition, construction, reconstruction, improvement, equipping, rehabilitation or extension of all or any part of a public water supply system. "Project" does not include any project related to the diversion or transportation of water acquired through a water transfer, as defined by K.S.A. 82a-1501 and amendments thereto.

(d) "Project costs" means all costs or expenses which are necessary or incident to a project and which are directly attributable thereto.

(e) "Public water supply system" has the meaning provided by K.S.A. 65-162a and amendments thereto.

(f) "Secretary" means the secretary of health and environment.

History: L. 1994, ch. 349, § 1; L. 1996, ch. 160, § 3; L. 1997, ch. 188, § 1; July 1.



65-163e Same; public water supply loan fund established; sources of revenue; purposes for disbursements therefrom.

65-163e. Same; public water supply loan fund established; sources of revenue; purposes for disbursements therefrom. (a) There is hereby established in the state treasury the public water supply loan fund.

(b) Moneys from the following sources shall be credited to the fund:

(1) Amounts received by the state from the federal government for the purposes of the fund;

(2) amounts appropriated or otherwise made available by the legislature for the purposes of the fund;

(3) proceeds derived from the sale of bonds issued under K.S.A. 65-163l through 65-163t, and amendments thereto;

(4) amounts of repayments of loans made under this act, together with payments of interest thereon, in accordance with agreements entered into by the borrower and the secretary;

(5) interest attributable to investment of moneys in the fund; and

(6) amounts received from any public or private entity for the purposes of the fund.

(c) Subject to the conditions and in accordance with requirements of this act, moneys credited to the fund shall be used only:

(1) To make loans to municipalities for payment of all or part of project costs;

(2) as a source of revenue or security for the payment of principal and interest on bonds issued under K.S.A. 65-163l through 65-163t, and amendments thereto, if, and to the extent that, the proceeds of the sale of such bonds are deposited in the fund;

(3) as a source of revenue or security for the payment of principal and interest on bonds issued by the Kansas development finance authority pursuant to the provisions of K.S.A. 65-3321 through 65-3329, and amendments thereto;

(4) to earn interest on moneys in the fund; and

(5) for the reasonable costs, as determined by the secretary, of administering the fund and conducting activities under this act. Such costs shall be identified annually in development of the intended use plan as described in K.S.A. 65-163h, and amendments thereto.

(d) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the public water supply loan fund interest earnings based on:

(1) The average daily balance of moneys in the public water supply loan fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(e) All payments and disbursements from the fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary. All payments and disbursements from the fund, and beginning and ending balances thereof, shall be subject each year to post audit in accordance with article 11 of chapter 46 of the Kansas Statutes Annotated.

History: L. 1994, ch. 349, § 2; L. 1996, ch. 253, § 12; L. 2006, ch. 100, § 1; July 1.



65-163f Same; authority and duties of the secretary of health and environment; rules and regulations.

65-163f. Same; authority and duties of the secretary of health and environment; rules and regulations. The secretary shall administer the provisions of this act and shall be responsible for administration and management of the fund. The secretary is hereby authorized to:

(a) Enter into binding commitments for the provision of loans in accordance with the provisions of this act;

(b) review applications of municipalities for loans and select the projects for which loans will be made available;

(c) provide the governor and the legislature with an annual report prepared in accordance with K.S.A. 65-163k and with copies of the audit required under K.S.A. 65-163e; and

(d) adopt rules and regulations necessary for effectuation of the provisions of this act.

History: L. 1994, ch. 349, § 3; July 1.



65-163g Same; project priority system development; priority list preparation, considerations.

65-163g. Same; project priority system development; priority list preparation, considerations. (a) The secretary shall develop a priority system for projects, establish ranking criteria therefor, review applications of municipalities for loans and prepare an annual project priority list.  The priority list shall include a description of each project; the purpose, cost and schedule therefor; and the municipality applying for the loan.  After preparation of the priority list, the secretary shall select from such list the projects for which loans will be made available.

(b) In performing the functions and duties required by subsection (a), the secretary shall:

(1) Exclude from the priority list any project of a municipality which has not adopted and implemented conservation plans and practices that are consistent with the guidelines developed and maintained by the Kansas water office pursuant to K.S.A. 74-2608 and amendments thereto;

(2) in consultation with the Kansas water office, encourage regional cooperative public water supply projects in accordance with the public water supply regionalization strategy of the state water plan; and

(3) ensure that a fair proportion, at least but not limited to 20%, of the total dollar amount of loans to be made available from the fund in each year will be made available for projects of municipalities having populations of 5,000 or less, except that, if such municipalities are unable to utilize the total amount made available under this subsection, the secretary is authorized to make the unused amount available for other projects on the priority list.

History: L. 1994, ch. 349, § 4; July 1.



65-163h Same; intended use plan for available moneys.

65-163h. Same; intended use plan for available moneys. After providing for public comment and review each year, the secretary shall prepare a plan identifying the intended uses of the moneys available in the fund.  The intended use plan shall include, but not be limited to:

(a) The project priority list;

(b) a description of the short- and long-term goals and objectives of the fund;

(c) information on the projects to be financed, including a description thereof, the terms of loans to be provided and the municipalities receiving the loans; and

(d) the criteria and method established for the provision of loans to be made from the fund.

History: L. 1994, ch. 349, § 5; July 1.



65-163i Same; applications for loans; loan agreements, provisions; provision of technical assistance by secretary.

65-163i. Same; applications for loans; loan agreements, provisions; provision of technical assistance by secretary. (a) Municipalities which desire the provision of a loan under this  act shall submit an application therefor to the secretary. Applications shall be in such form and shall include such information as the secretary shall require and shall be submitted in a manner and at a time to be determined by the secretary.

(b) The secretary may enter into agreements with any municipality for the provision of a loan thereto for payment of all or a part of project costs and any municipality may enter into such an agreement and may accept such loan when so authorized by the municipal governing body. The purposes of the loan to be provided, the amount thereof, the interest rate thereon and the repayment terms and conditions thereof, all of which may vary among municipalities, shall be included in the agreements. Loans shall be provided at or below market interest rates. All such agreements with municipalities shall require that municipalities establish a dedicated source of revenue for repayment of the loans as provided in K.S.A. 65-163j. Such agreements shall further provide that repayment of any loan received shall begin not later than one year after completion of the project and that such loan shall be repaid in full no later than 20 years thereafter.

(c) If a municipality to which a loan is made available under this act fails to enter into an agreement with the secretary for the provision of such loan in accordance with the requirements of this act, the secretary may make the amount of the loan available for one or more other projects on the priority list.

(d) The secretary shall provide any municipality, upon  request, with technical advice and assistance regarding a project or an application for a loan for the payment of all or part of project costs.

History: L. 1994, ch. 349, § 6; July 1.



65-163j Same; loan repayment sources of municipalities; imposition of charges by secretary; remedy for failure to repay project loans; maintenance of project accounts.

65-163j. Same; loan repayment sources of municipalities; imposition of charges by secretary; remedy for failure to repay project loans; maintenance of project accounts. (a) The dedicated source of revenue for repayment of a loan to a municipality may include service charges, connection fees, special assessments, property taxes, grants or any other source of revenue lawfully available to the municipality for such purpose. In order to ensure repayment by municipalities of the amounts of loans provided under this act, the secretary, after consultation with the governing body of any municipality which receives a loan, may adopt charges to be levied against individuals and entities served by the project. Any such charges shall remain in effect until the total amount of the loan, and any interest thereon, has been repaid. The charges shall, insofar as is practicable, be equitably assessed and may be in the form of a surcharge to the existing charges of the municipality. The governing body of any municipality which receives a loan under this act shall collect any charges established by the secretary and shall pay the moneys collected therefrom to the secretary in accordance with procedures established by the secretary.

(b) Upon the failure of a municipality to meet the repayment terms and conditions of the agreement, the secretary may order the treasurer of the county in which the municipality is located to pay to the secretary such portion of the municipality's share of the local ad valorem tax reduction fund as may be necessary to meet the terms of the agreement, notwithstanding the provisions of K.S.A. 79-2960 and 79-2961, and amendments thereto.  Upon the issuance of such an order, the municipality shall not be required to make the tax levy reductions otherwise required by K.S.A. 79-2960 and 79-2961, and amendments thereto.

(c) Municipalities which are provided with loans under this act shall maintain project accounts in accordance with generally accepted government accounting standards.

(d) Any loans received by a municipality under the provisions of this act shall be construed to be bonds for the purposes of K.S.A. 10-1116 and 79-5028, and amendments thereto, and the amount of such loans shall not be included within any limitation on the bonded indebtedness of the municipality.

History: L. 1994, ch. 349, § 7; July 1.



65-163k Same; annual reports.

65-163k. Same; annual reports. The secretary shall prepare an annual report describing how the state has met the goals and objectives for the previous year as identified in the intended use plan prepared pursuant to K.S.A. 65-163h.

History: L. 1994, ch. 349, § 8; July 1.



65-163l Same; authority to issue bonds.

65-163l. Same; authority to issue bonds. (a) For the purpose of making loans under this act, the secretary may either: (1) Issue revenue bonds; or (2) enter into agreements with the Kansas development finance authority to issue revenue bonds. Such bonds may be sold at public sale or by a negotiated underwriting.

(b) The activities of the secretary in administering and performing the powers, duties and functions prescribed by the provisions of this act from the proceeds of bonds issued for such purpose by the Kansas development finance authority are hereby approved for the purposes of subsection (b) of K.S.A. 74-8905 and amendments thereto and the authorization of the issuance of such bonds by the Kansas development finance authority in accordance with that statute. The provisions of subsection (a) of K.S.A. 74-8905 and amendments thereto shall not prohibit the issuance of bonds for such purposes when so authorized and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905 and amendments thereto.

History: L. 1994, ch. 349, § 9; July 1.



65-163m Same; bond resolutions, contents; authorities of secretary relating to issuance of bonds.

65-163m. Same; bond resolutions, contents; authorities of secretary relating to issuance of bonds. (a) Prior to the issuance of the revenue bonds under this act, a resolution or resolutions shall be adopted which, unless otherwise provided therein, shall take effect immediately and:

(1) Determine an interest rate or rates to be paid on the principal of the revenue bonds not in excess of the maximum rate of interest prescribed by K.S.A. 10-1009 and amendments thereto;

(2) determine that the revenue bonds will be term or serial bonds or any combination thereof maturing not later than 40 years from the date of issuance;

(3) make provision for prompt payment of the principal of and interest on the revenue bonds as they become due, to maintain any required reserves and to provide for any deficits resulting from failure to receive sums payable for the principle of or interest on loans made under this act or resulting from any other cause;

(4) sell the revenue bonds in the manner provided by K.S.A. 10-106 and amendments thereto, at a price of not less than 90% of the par value thereof; and

(5) register the revenue bonds with the state treasurer.

(b) Prior to the issuance of the revenue bonds, the secretary may:

(1) Pledge to the payment of the principal of and interest on the revenue bonds amounts received for payment of the principal of and interest on loans made under this act and any other amounts received for the purpose of payment of the principal of and interest on the revenue bonds;

(2) create and maintain (A) revenue bond funds adequate to promptly pay both the principal of and interest on the revenue bonds when they become due and (B) a reasonable reserve fund; and

(3) covenant or contract with respect to any and all matters consistent with the authority granted herein necessary and convenient in the determination of the secretary to sell the revenue bonds and obtain the most favorable interest rate thereon, including, but not limited to, maturities, priority of liens, number of issuances, special funds for security, redemption privileges, investments of the proceeds of the revenue bonds and any other funds pledged to the payment thereof or held as security therefor, security agreements, trust indentures, paying agencies, registration provisions and conversion privileges.

History: L. 1994, ch. 349, § 10; July 1.



65-163n Same; bonds issued not state indebtedness; enforcibility of contracts, agreements and covenants.

65-163n. Same; bonds issued not state indebtedness; enforcibility of contracts, agreements and covenants. (a) Revenue bonds issued under this act, including refunding revenue bonds authorized hereunder, shall be special obligations in accordance with their terms and shall not constitute an indebtedness of the state of Kansas or the department, nor shall they constitute indebtedness within the meaning of any constitutional or statutory provision limiting the incurring of indebtedness.

(b) All contracts, agreements and covenants contained in the resolution authorizing the issuance of revenue bonds shall be binding in all respects upon the department of health and environment and its officials, agents, employees and successors. Such agreements, contracts and covenants shall be enforceable by appropriate legal action brought pursuant to the terms of the resolution authorizing the issuance of revenue bonds.

History: L. 1994, ch. 349, § 11; July 1.



65-163o Same; issuance of refunding bonds.

65-163o. Same; issuance of refunding bonds. Revenue bonds may be issued for the purpose of refunding revenue bonds issued under this act.

History: L. 1994, ch. 349, § 12; July 1.



65-163p Same; disposition of revenue derived from bond sales.

65-163p. Same; disposition of revenue derived from bond sales. The proceeds derived from the sale of all revenue bonds issued under this act shall be deposited in the state treasury and credited to the fund.

History: L. 1994, ch. 349, § 13; July 1.



65-163q Same; income from bonds exempt from taxation.

65-163q. Same; income from bonds exempt from taxation. The revenue bonds issued under this act and any refunding revenue bonds authorized to be issued under this act, and the income derived therefrom, are and shall be exempt from all state, county and municipal taxation in the state of Kansas.

History: L. 1994, ch. 349, § 14; L. 2010, ch. 44, § 28; July 1.



65-163r Same; bonds deemed legal and proper securities for investment by governmental entities.

65-163r. Same; bonds deemed legal and proper securities for investment by governmental entities. Revenue bonds issued under this act shall be proper and legal investment securities for any investment funds of the state of Kansas or any department, agency or institution thereof, or any county, municipal or other public corporation or political subdivision created pursuant to the laws of the state of Kansas. Revenue bonds issued under this act are hereby deemed and approved as collateral security for the deposit of any and all funds and for the investment of all trust funds under the jurisdiction of the laws of the state of Kansas.

History: L. 1994, ch. 349, § 15; July 1.



65-163s Same; powers supplemental to other powers of the secretary; severability.

65-163s. Same; powers supplemental to other powers of the secretary; severability. (a) This act constitutes full and complete authority for the purposes set out in this act, and no procedure or proceedings other than those required by this act shall be necessary for the performance of the provisions thereof. The powers conferred by this act shall be in addition and supplemental to and not in substitution for, and the limitations imposed by this act shall not affect, the powers conferred on the secretary by any other law.

(b) The provisions of this act are severable, and if any provision, section, subsection, sentence, clause or phrase of this act, including, but not limited to, the provisions relating to any of the sources of revenues for payment of bonds authorized pursuant to this act are for any reason held to be unconstitutional or otherwise invalid by any court of competent jurisdiction, such decision shall not affect the validity of the remaining portions of this act. The legislature hereby declares that it would have passed this act and each provision, section, subsection, sentence, clause or phrase thereof irrespective of the fact that any one or more of the same are declared invalid.

History: L. 1994, ch. 349, § 16; July 1.



65-163t Same; publication of notice of bond issuance, contents; actions to contest, timing.

65-163t. Same; publication of notice of bond issuance, contents; actions to contest, timing. Prior to the issuance of any revenue bonds under this act and after the adoption of a resolution authorizing any revenue bonds under this act, the secretary shall cause to be published once in the Kansas register a notice to all persons interested that the revenue bonds will be issued under this act. The notice shall state the amount or maximum amount of revenue bonds to be issued pursuant to such resolution, together with a brief statement of the purposes for which the proceeds are to be used, and further, that unless an action to contest the legality of the proposed revenue bonds is filed in a court of law within 30 days from the date of such publication, the right to contest the legality of any revenue bonds issued in compliance with the proceedings taken by the secretary prior to the date of such publication and the right to contest the validity of the provisions of such proceedings shall cease to exist and no court shall thereafter have authority to inquire into such matters. After the expiration of the 30 days, no one shall have any right to commence an action contesting the validity of such revenue bonds or the provisions of such proceedings and all revenue bonds shall be conclusively presumed to be legal, and no court shall thereafter have authority to inquire into such matters.

History: L. 1994, ch. 349, § 17; July 1.



65-163u Same; general obligation bond issuance authority for municipalities; election not required and not subject to bonded debt limitations.

65-163u. Same; general obligation bond issuance authority for municipalities; election not required and not subject to bonded debt limitations. (a) A municipality may issue general obligation bonds for the purpose of paying all or part of any project costs of a public water supply system operated by such municipality. Such bonds shall be issued, registered, sold, delivered and retired in accordance with the general bond law.

(b) Notwithstanding any other provision of law to the contrary, no election shall be required for the issuance of general obligation bonds or revenue bonds by a municipality for the purpose of paying all or part of any project costs of a public water supply system operated by such municipality. Such general obligation bonds shall not be subject to or within any bonded debt limitation provided by law.

History: L. 1994, ch. 349, § 18; L. 1996, ch. 160, § 4; July 1.



65-164 Sewage; definition; complaints, investigations, orders; administrative review.

65-164. Sewage; definition; complaints, investigations, orders; administrative review. (a) No person, company, corporation, institution or municipality shall place or permit to be placed or discharge or permit to flow into any of the waters of the state any sewage, except as hereinafter provided. This act shall not prevent the discharge of sewage from any public sewer system owned and maintained by a municipality or sewerage company, if such sewer system was in operation and was discharging sewage into the waters of the state on March 20, 1907,  but this exception shall not permit the discharge of sewage from any sewer system that has been extended subsequent to such date, nor shall it permit the discharge of any sewage which, upon investigation by the secretary of health and environment as hereinafter provided, is found to be polluting the waters of the state in a manner prejudicial to the health of the inhabitants thereof.

(b) For the purposes of this act, "sewage" means any substance that contains any of the waste products or excrementitious or other discharges from the bodies of human beings or animals, or chemical or other wastes from domestic, manufacturing or other forms of industry.

(c) Whenever a complaint is made to the secretary of health and environment by the mayor of any city of the state, by a local health officer or by a county or joint board of health, complaining of the pollution or of the polluted condition of any of the waters of the state situated within the county within which the city, local health officer or county or joint board of health is located, it shall be the duty of the secretary of health and environment to cause an investigation of the pollution or the polluted condition complained of. Also, whenever the secretary of health and environment otherwise has reason to believe that any of the waters of the state are being polluted in a manner prejudicial to the health of any of the inhabitants of the state, the secretary may initiate an investigation of such pollution.

(d) Whenever an investigation is undertaken by the secretary of health and environment, under subsection (c), it shall be the duty of any person, company, corporation, institution or municipality concerned in such pollution to furnish, on demand, to the secretary of health and environment such information as required relative to the amount and character of the polluting material discharged into the waters by such person, company, corporation, institution or municipality. If the secretary of health and environment finds that any of the waters of the state have been or are being polluted in a manner prejudicial to the health of any of the inhabitants of the state, the secretary of health and environment shall have the authority to make an order requiring: (1) Such pollution to cease within a reasonable time; (2) requiring such manner of treatment or of disposition of the sewage or other polluting material as, in the secretary's judgment, is necessary to prevent the future pollution of such waters; or (3) both. It shall be the duty of the person, company, corporation, institution or municipality to whom such order is directed to fully comply with the order of the secretary of health and environment.

(e) Any person, company, corporation, institution or municipality upon whom an order has been imposed pursuant to subsection (d) may appeal to the secretary within 30 days after service of the order.  If appealed, a hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1907, ch. 382, § 4; L. 1909, ch. 226, § 2; R.S. 1923, 65-164; L. 1974, ch. 352, § 25; L. 1980, ch. 182, § 23; L. 1986, ch. 318, § 84; L. 1997, ch. 92, § 1; Apr. 17.



65-165 Permits for discharge of sewage or extension of sewer system; exceptions; general permits; revocation or modification of permit.

65-165. Permits for discharge of sewage or extension of sewer system; exceptions; general permits; revocation or modification of permit. (a) Upon application made to the secretary of health and environment by the public authorities having by law the charge of the sewer system of any municipality, township, county or legally constituted sewer district, or any person, company, corporation, institution, municipality or federal agency, the secretary of health and environment shall consider the case of a sewage discharge or sewer system, otherwise prohibited by this act from discharging sewage into any of the waters of the state, or the extension of a sewer system.  The secretary shall issue a permit for the extension of the sewer system or for the discharge of sewage, or both, if the secretary determines that:  (1) The general interests of the public health would be served thereby or the discharge of such sewage would not detract from the quality of the waters of the state for their beneficial uses for domestic or public water supply, agricultural needs, industrial needs, recreational needs or other beneficial use; and (2) such discharge meets or will meet all applicable state water quality standards and applicable federal water quality and effluent standards under the provisions of the federal water pollution control act and amendments thereto as in effect on January 1, 1998.  The secretary shall stipulate in the permit the conditions on which such discharge will be permitted and shall require such treatment of the sewage as determined necessary to protect beneficial uses of the waters of the state in accordance with the statutes and rules and regulations defining the quality of the water affected by such discharge and may require treatment of the sewage in accordance with rules and regulations predicated upon technologically based effluent limitations.  Indirect dischargers shall comply with all applicable pretreatment regulations and water quality standards.

(b) The secretary of health and environment may establish, by rules and regulations, a program of annual certification of public sanitary sewer systems to approve, without the necessity of securing an additional permit from the secretary, sewer extensions for which the plans: (1) Are prepared by a professional engineer, as defined by K.S.A. 74-7003 and amendments thereto; and (2) conform to the minimum standards of design for water pollution control facilities published by the secretary.  A public sanitary sewer system shall qualify for such certification only if the secretary determines that the system has staff, or persons under contract, qualified to approve sewer extensions and the system complies with any conditions that the secretary establishes to effectively monitor and control the certification process, including but not limited to such periodic reporting of sewer extensions approved or sewer connection permits issued, or both, as the secretary may require.

(c) If, in the opinion of the secretary of health and environment, issuance of general permits is more appropriate than issuance of individual permits, the secretary may establish, by rule and regulation, procedures for issuance of general permits to the following sources and facilities if such sources and facilities involve similar types of operations, discharge the same types of wastes or engage in the same types of sludge use or disposal practices, require similar monitoring requirements or require the same effluent limitations, operating conditions, or standards for sewage sludge use or disposal: (1) A category of point and nonpoint sources of sewage such as storm water; (2) other categories of point and nonpoint sources of sewage; or (3) categories of facilities treating domestic sewage. Availability of general permits shall be limited to areas defined by geographical or political boundaries such as, but not limited to, city, county or state boundaries, state or county roads and highways or natural boundaries such as drainage basins. The secretary may establish, by rule and regulation, procedures for the issuance, revocation, modification and change, reissuance or termination of general permits in the manner provided by law.

(d) Any permit application may be denied and every permit for the discharge of sewage shall be revocable, or subject to modification and change, by the secretary of health and environment, upon notice having been served on the public authorities having, by law, the charge of the sewer system any municipality, township, county or legally constituted sewer district or on the person, company, corporation, institution, municipality or federal agency owning, maintaining or using the sewage system. The length of time after receipt of the notice within which the discharge of sewage shall be discontinued may be stated in the permit, but in no case shall it be less than 30 days or exceed two years; if the length of time is not specified in the permit, it shall be 30 days. On the expiration of the period of time prescribed, after the service of notice of denial, revocation, modification or change from the secretary of health and environment, the right to discharge sewage into any of the waters of the state shall cease and terminate, and the prohibition of this act against such discharge shall be in full force, as though no permit had been granted, but a new permit may thereafter again be granted, as hereinbefore provided.

(e) Any permittee or permit applicant upon whom notice of denial, revocation, modification or change has been served pursuant to subsection (d) may appeal to the secretary within 30 days after service of the notice.  All permit applications and requests for appeal are subject to the provisions of the Kansas administrative procedure act.

History: L. 1907, ch. 382, § 5; R.S. 1923, 65-165; L. 1947, ch. 326,§ 1; L. 1967, ch. 333, § 1; L. 1974, ch. 247, § 1; L. 1974, ch. 352, § 26; L. 1984, ch. 221, § 2; L. 1989, ch. 185, § 1; L. 1992, ch. 64, § 1; L. 1997, ch. 92, § 2; L. 1998, ch. 62, § 1; July 1.



65-166 Application for permit to discharge sewage.

65-166. Application for permit to discharge sewage. It is required of public authorities having by law the charge of the sewer system of any municipality, township, county, or legally constituted sewer district, and of each and every person, company, corporation, institution, municipality, or federal agency, that upon making application for a permit to discharge sewage into any waters of the state, or the extension of any sewer system, the application shall be accompanied by plans and specifications for the construction of the sewage collection systems and/or sewage treatment or disposal facilities, and any additional facts and information as the secretary of health and environment may require to determine adequate protection of the public health of the state and the beneficial uses of waters of the state.

History: L. 1907, ch. 382, § 6; R.S. 1923, 65-166; L. 1967, ch. 333, § 2; L. 1974, ch. 352, § 27; July 1.



65-166a Fees for administering water pollution control permit system; expiration of permits; reissuance; permits and fees for confined feeding facilities and truck washing facilities for animal wastes; disposition of moneys.

65-166a. Fees for administering water pollution control permit system; expiration of permits; reissuance; permits and fees for confined feeding facilities and truck washing facilities for animal wastes; disposition of moneys. (a) The secretary of health and environment is authorized and directed to establish by duly adopted rules or regulations a schedule of fees to defray all or any part of the costs of administering the water pollution control permit system established by K.S.A. 65-165 and 65-166, and amendments thereto. The amount of the fees so established shall be based upon the quantity of raw wastes or treated wastes to be discharged, units of design capacity of treatment facilities or structures, numbers of potential pollution units, physical or chemical characteristics of discharges and staff time necessary for review and evaluation of proposed projects. In establishing the fee schedule, the secretary of health and environment shall not assess fees for permits required in the extension of a sewage collection system, but such fees shall be assessed for all treatment devices, facilities or discharges where a permit is required by law and is issued by the secretary of health and environment or the secretary's designated representative. Such fees shall be nonrefundable.

(b) Any such permit for which a fee is assessed shall expire five years from the date of its issuance. The secretary of health and environment may issue permits pursuant to K.S.A. 65-165, and amendments thereto, for terms of less than five years, if the secretary determines valid cause exists for issuance of the permit with a term of less than five years. The minimum fee assessed for any permit issued pursuant to K.S.A. 65-165, and amendments thereto, shall be for not less than one year. Permit fees may be assessed and collected on an annual basis and failure to pay the assessed fee shall be cause for revocation of the permit. Any permit which has expired or has been revoked may be reissued upon payment of the appropriate fee and submission of a new application for a permit as provided in K.S.A. 65-165 and 65-166, and amendments thereto.

(c) A permit shall be required for:

(1) Any confined feeding facility with an animal unit capacity of 300 to 999 if the secretary determines that the facility has significant water pollution potential; and

(2) any confined feeding facility with an animal unit capacity of 1,000 or more.

(d) At no time shall the annual permit fee for a confined feeding facility exceed:

(1) $25 for facilities with an animal unit capacity of not more than 999;

(2) $100 for facilities with an animal unit capacity of 1,000 to 4,999;

(3) $200 for facilities with an animal unit capacity of 5,000 to 9,999; or

(4) $400 for facilities with an animal unit capacity of 10,000 or more.

(e) Annual permit fees for any truck washing facility for animal wastes shall be as follows:

(1) For a private truck washing facility for animal wastes with two or fewer trucks, not more than $25;

(2) for a private truck washing facility for animal wastes with three or more trucks, not more than $200; and

(3) for a commercial truck washing facility for animal wastes, not more than $320.

(f) The secretary of health and environment shall remit all moneys received from the fees established pursuant to this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the water program management fund created in K.S.A. 2015 Supp. 65-166b, and amendments thereto.

(g) Any confined feeding facility with an animal unit capacity of less than 300 may be required to obtain a permit from the secretary if the secretary determines that such facility has significant water pollution potential.

(h) Any confined feeding facility not otherwise required to obtain a permit or certification may obtain a permit or certification from the secretary. Any such facility obtaining a permit shall pay an annual permit fee of not more than $25.

History: L. 1973, ch. 255, § 1; L. 1974, ch. 352, § 28; L. 1984, ch. 222, § 1; L. 1994, ch. 213, § 2; L. 2001, ch. 5, § 211; L. 2003, ch. 118, § 1; L. 2014, ch. 30, § 2; July 1.



65-166b Water program management fund.

65-166b. Water program management fund. (a) There is hereby created in the state treasury the water program management fund. The secretary shall remit to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, all moneys collected or received by the secretary from the following sources: (1) Water pollution control permit system fees imposed pursuant to K.S.A. 65-166a, and amendments thereto;

(2) interest attributable to investment of moneys in the water program management fund;

(3) gifts, grants, reimbursements or appropriations intended to be used for the purposes of the fund, but excluding federal grants and cooperative agreements; and

(4) any other moneys provided by law.

Upon receipt of each such remittance, the state treasurer shall deposit in the state treasury any amount remitted pursuant to this subsection to the credit of the water program management fund.

(b) Moneys in the water program management fund shall be expended for the following purposes: (1) Monitoring and investigating the quality of waters of the state;

(2) payment of the state's share of the clean water act matching costs, as required by the federal clean water act, 33 U.S.C. § 1256(d);

(3) payment for emergency action by the secretary as necessary or appropriate to assure that the public health or safety is not threatened whenever there is a release from a wastewater treatment facility;

(4) payment of the administrative, technical and legal costs incurred by the secretary in carrying out the provisions of K.S.A. 65-159 through 65-171y, and amendments thereto, including the cost of any additional employees or increased general operating costs of the department attributable therefore; and

(5) development of educational materials and programs for informing the public about water issues.

(c) Expenditures from the water program management fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or a person designated by the secretary.

(d) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the water program management fund interest earnings based on: (1) The average daily balance of moneys in the water program management fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(e) The water program management fund shall be used for the purposes set forth in this act and for no other governmental purposes. It is the intent of the legislature that the fund shall remain intact and inviolate for the purposes set forth in this act, and moneys in the fund shall not be subject to the provisions of K.S.A. 75-3722, 75-3725a and 75-3726a, and amendments thereto.

(f) The secretary shall prepare and deliver to the legislature on or before the first day of each regular legislative session, a report which summarizes all expenditures from the water program management fund, fund revenues and recommendations regarding the adequacy of the fund to support necessary water program management programs.

History: L. 2014, ch. 30, § 1; July 1.



65-167 Sewage discharge; penalties for willful or negligent discharge of sewage without permit or in violation of terms of permit.

65-167. Sewage discharge; penalties for willful or negligent discharge of sewage without permit or in violation of terms of permit. Upon conviction, the penalty for the willful or negligent discharge of sewage into or from the sewer system of any municipality, township, county or legally constituted sewer district by the public authorities having, by law, charge thereof or by any person, company, corporation, institution, municipality or federal agency, into any of the waters of the state without a permit, as required by this act, or in violation of any term or condition of a permit issued by the secretary of health and environment, or in violation of any requirements made pursuant to K.S.A. 65-164, 65-165 or 65-166, and amendments thereto, shall be not less than $2,500 and not more than $25,000, and a further penalty of not more than $25,000 per day for each day the offense is maintained. The penalty for the discharge of sewage into or from any sewage system into any waters of the state without filing a report, in any case in which a report is required by this act to be filed shall be not less than $1,000 and not more than $10,000 per day for each day the offense is maintained.

History: L. 1907, ch. 382, § 7; L. 1909, ch. 226, § 3; R.S. 1923, 65-167; L. 1967, ch. 333, § 3; L. 1973, ch. 242, § 1; L. 1974, ch. 352, § 29; L. 1984, ch. 221, § 3; L. 1989, ch. 185, § 2; July 1.



65-169 Same; penalties for failure to comply with requirements of secretary.

65-169. Same; penalties for failure to comply with requirements of secretary. Any person, company, corporation, institution or municipality who shall fail to furnish, on demand, to the secretary of health and environment such information as may be required by said secretary under the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than fifty dollars ($50) and not more than five hundred dollars ($500). Any person, company, corporation, institution or municipality who shall fail to fully comply with the requirements of the secretary of health and environment herein authorized to be made shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than twenty-five dollars ($25) and not more than one hundred dollars ($100) for each offense. The failure to comply with such requirements in each day in which such failure is made shall be considered to constitute a separate offense.

History: L. 1907, ch. 382, § 10; L. 1909, ch. 226, § 4; R.S. 1923, 65-169; L. 1974, ch. 352, § 30; July 1.



65-170 Director of the division of environment; duties in carrying out the provisions of 65-161 to 65-170.

65-170. Director of the division of environment; duties in carrying out the provisions of 65-161 to 65-170. For the purpose of carrying out the provisions of this act it shall be the duty of the director of the division of environment to investigate and report upon all matters relating to water supply and sewerage and the pollution of the waters of the state that may come before the secretary of health and environment for investigation or action, and to make such recommendations in relation thereto as the director may deem wise and proper, and to make such special investigations in relation to methods of sewage disposal and to public water supply and the purification of water as may be necessary in order to make proper recommendations in regard thereto, or as may be required by the secretary of health and environment.

Suits under the provisions of this act shall be brought in the name of the state of Kansas by the attorney general of the state in any court of competent jurisdiction, and the penalties and fines recoverable under the provisions of this act shall be paid to the state treasurer as provided in K.S.A. 20-2801 and amendments thereto.

History: L. 1907, ch. 382, § 11; L. 1909, ch. 226, § 5; R.S. 1923, 65-170; L. 1974, ch. 295, § 3; L. 1974, ch. 352, § 31; L. 1978, ch. 105, § 18; L. 1986, ch. 318, § 85; July 1.



65-170a Public water supply systems, water pollution, sewage discharge; "person" defined.

65-170a. Public water supply systems, water pollution, sewage discharge; "person" defined. For the purposes of this act the word "person" shall mean any individual, company, corporation, institution, municipality, township, county, federal agency, or legally constituted sewer district.

History: L. 1973, ch. 244, § 1; April 18.



65-170b Same; access to properties and facilities; inspection and monitoring requirements.

65-170b. Same; access to properties and facilities; inspection and monitoring requirements. In performing investigations or administrative functions relating to water pollution or a public water supply system as provided by K.S.A. 65-161 to 65-171j, inclusive, or any amendments thereto, the secretary of health and environment or the secretary's duly authorized representatives upon presenting appropriate credentials, may enter any property or facility which is subject to the provisions of K.S.A. 65-161 to 65-171j, inclusive, or any amendments thereto, for the purpose of observing, monitoring, collecting samples, examining records and facilities to determine compliance or noncompliance with state laws and rules and regulations relating to water pollution or public water supply.

The secretary of health and environment or the secretary's duly authorized representative shall make such requirements as they deem necessary relating to the inspection, monitoring, recording and reporting by any holder of a sewage discharge permit issued under K.S.A. 65-165, or any holder of a public water supply system permit issued under K.S.A. 65-163.

History: L. 1973, ch. 244, § 2; L. 1974, ch. 352, § 32; L. 1977, ch. 212, § 4; April 14.



65-170c Penalties for making false statement, representation or certification.

65-170c. Penalties for making false statement, representation or certification. Any person who knowingly makes any false statement, representation or certification in any application, record, report, plan or other document filed or required to be maintained under the provisions of K.S.A. 65-161 to 65-171h, inclusive, or any amendments thereto, or who falsified, tampers with or knowingly renders inaccurate any monitoring device or method required to be maintained pursuant to said statutes, shall be punished upon conviction by a fine of not less than twenty-five dollars ($25) and not more than ten thousand dollars ($10,000). Each day in which the failure to comply with such requirements or other violation continues shall constitute a separate offense.

History: L. 1973, ch. 244, § 3; April 18.



65-170d Public water supply systems; pollution violations; penalties; procedure; hearings.

65-170d. Public water supply systems; pollution violations; penalties; procedure; hearings. (a) Any person who violates: (1) Any term or condition of any sewage discharge permit issued pursuant to K.S.A. 65-165, and amendments thereto; (2) any effluent standard or limitation or any water quality standard or other rule or regulation promulgated pursuant to K.S.A. 65-171d, and amendments thereto; (3) any filing requirement made pursuant to K.S.A. 65-164 or 65-166, and amendments thereto; (4) any reporting, inspection or monitoring requirement made pursuant to this act or K.S.A. 65-166, and amendments thereto; or (5) any lawful order or requirement of the secretary of health and environment shall incur, in addition to any other penalty provided by law, a civil penalty in an amount of up to $10,000 for every such violation. In the case of a continuing violation, every day such violation continues shall, for the purpose of this act, be deemed a separate violation.

(b) The director of the division of environment, upon a finding that a person has violated any provision of subsection (a), may impose a penalty within the limits provided in this section, which penalty shall constitute an actual and substantial economic deterrent to the violation for which it is assessed.

(c) No such penalty shall be imposed except upon the written order of the director of the division of environment to such person stating the violation, the penalty to be imposed and the right of such person to appeal to the secretary of health and environment. Any such person may, within 15 days after service of the order make written request to the secretary of health and environment for a hearing thereon. The secretary of health and environment shall hear such person or persons in accordance with the provisions of the Kansas administrative procedure act within 30 days after receipt of such request.

(d) Any action of the secretary pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1973, ch. 244, § 4; L. 1974, ch. 352, § 33; L. 1986, ch. 318, § 86; L. 1988, ch. 356, § 180; L. 2010, ch. 17, § 112; July 1.



65-170e Public water supply systems, water pollution, sewage discharge; action by attorney general; intervention in actions by persons having an identifiable interest.

65-170e. Public water supply systems, water pollution, sewage discharge; action by attorney general; intervention in actions by persons having an identifiable interest. (a) The attorney general, upon the request of the secretary of health and environment, may bring an action in the name of the state of Kansas in the district court of the county in which any person who violates any of the provisions of this act may do business, to recover penalties or damages as provided by this act.

(b) Any person having an identifiable interest which is affected shall have the right to intervene in any civil actions brought under this section or K.S.A. 65-171b, and amendments thereto, or in administrative actions subsequent to the issuance of an administrative order by the agency pursuant to K.S.A. 65-164, 65-170d or 65-171d and amendments thereto or article 6 of chapter 77 of the Kansas Statutes Annotated to enforce the provisions of the national pollutant discharge elimination system program as approved by the administrator of the United States environmental protection agency pursuant to sections 318, 402 and 405 of the clean water act, as in effect on January 1, 1989, which seek:

(1) Restraint of persons from engaging in unauthorized activity which is endangering or causing damage to public health or the environment;

(2) injunction of threatened or continuing violations of this act, rules and regulations promulgated thereunder and permit conditions;

(3) assessment of civil penalties for violations of this act, rules and regulations promulgated thereunder, permit conditions or orders of the director of environment or secretary of health and environment.

History: L. 1973, ch. 244, § 5; L. 1974, ch. 352, § 34; L. 1989, ch. 185, § 3; L. 1990, ch. 340, § 3; July 1.



65-170f Same; disposition of recovered penalties.

65-170f. Same; disposition of recovered penalties. Except as otherwise provided by K.S.A. 82a-952, all penalties recovered pursuant to the provisions of this act shall be deposited in the state treasury and credited to the state general fund.

History: L. 1973, ch. 244, § 6; L. 1989, ch. 186, § 30; July 1.



65-170g Disclosure of information; trade secrets; confidential information.

65-170g. Disclosure of information; trade secrets; confidential information. Records, reports, data or other information obtained relative to or from sources or potential sources of discharges of water pollutants shall be available to the public except that upon a showing satisfactory to the secretary of health and environment by any person that such records, reports, data or other information would divulge methods or processes entitled to protection as trade secrets under the uniform trade secrets act (K.S.A. 60-3320 et seq., and amendments thereto), then the secretary of health and environment shall consider such records, reports, data, or other information as confidential. Nothing in this act shall be construed to make confidential any effluent data, including records, reports or information and permits, draft permits and permit applications. Any such records, reports, data, or other information considered confidential may be made available to other officers, employees or authorized representatives of the federal, state and local government with responsibilities in water pollution control and additionally may be utilized in any proceeding whether civil or criminal.

History: L. 1973, ch. 256, § 1; L. 1974, ch. 352, § 35; L. 2005, ch. 67, § 5; July 1.



65-171a Stream pollution detrimental to animal or aquatic life.

65-171a. Stream pollution detrimental to animal or aquatic life. The authority of the secretary of health and environment in matters of stream pollution is hereby supplemented to include stream pollution found to be detrimental to public health or detrimental to the animal or aquatic life of the state.

History: L. 1927, ch. 239, § 1; L. 1974, ch. 352, §36; July 1.



65-171b Same; abatement.

65-171b. Same; abatement. It shall be the duty of the attorney general, on presentation by the secretary of health and environment of evidence of abatable pollution of the surface waters detrimental to the animal or aquatic life in the state, to take such action as may be necessary to secure the abatement of such pollution.

History: L. 1927, ch. 239, § 2; L. 1974, ch. 352, §37; July 1.



65-171c Same; technical advisers.

65-171c. Same; technical advisers. The secretary of health and environment shall have authority to appoint or employ such technical advisers as may be necessary in order to carry out the provisions of this act.

History: L. 1927, ch. 239, § 3; L. 1974, ch. 352, §38; July 1.



65-171d Prevention of water pollution; standards; permits; exemption; orders; hearings; appeals; fees; confined feeding facilities, registration prior to construction, separation distance requirements, exemptions.

65-171d. Prevention of water pollution; standards; permits; exemption; orders; hearings; appeals; fees; confined feeding facilities, registration prior to construction, separation distance requirements, exemptions. (a) For the purpose of preventing surface and subsurface water pollution and soil pollution detrimental to public health or to the plant, animal and aquatic life of the state, and to protect designated uses of the waters of the state and to require the treatment of sewage predicated upon technologically based effluent limitations, the secretary of health and environment shall make such rules and regulations, including registration of potential sources of pollution, as may in the secretary's judgment be necessary to: (1) Protect the soil and waters of the state from pollution resulting from underground storage of liquid petroleum gas and hydrocarbons, other than underground porosity storage of natural gas; (2) control the disposal, discharge or escape of sewage as defined in K.S.A. 65-164, and amendments thereto, by or from municipalities, corporations, companies, institutions, state agencies, federal agencies or individuals and any plants, works or facilities owned or operated, or both, by them; and (3) establish water quality standards for the waters of the state to protect their designated uses, including establishment of water quality standards variances that may apply to specified pollutants, permittees, or waterbody segments that reflect the highest attainable condition during the specified time period for the variance. In no event shall the secretary's authority be interpreted to include authority over the beneficial use of water, water quantity allocations, protection against water use impairment of a beneficial use, or any other function or authority under the jurisdiction of the Kansas water appropriation act, K.S.A. 82a-701, and amendments thereto.

(b) The secretary of health and environment may adopt by reference any regulation relating to water quality and effluent standards promulgated by the federal government pursuant to the provisions of the federal clean water act, and amendments thereto, as in effect on January 1, 1989, which the secretary is otherwise authorized by law to adopt.

(c) For the purposes of this act, including K.S.A. 65-161 through 65-171h and K.S.A. 65-1,178 through 65-1,198, and amendments thereto, and rules and regulations adopted pursuant thereto:

(1) "Pollution" means: (A) Such contamination or other alteration of the physical, chemical or biological properties of any waters of the state as will or is likely to create a nuisance or render such waters harmful, detrimental or injurious to public health, safety or welfare, or to the plant, animal or aquatic life of the state or to other designated uses; or (B) such discharge as will or is likely to exceed state effluent standards predicated upon technologically based effluent limitations.

(2) "Confined feeding facility" means any lot, pen, pool or pond: (A) Which is used for the confined feeding of animals or fowl for food, fur or pleasure purposes; (B) which is not normally used for raising crops; and (C) in which no vegetation intended for animal food is growing.

(3) "Animal unit" means a unit of measurement calculated by adding the following numbers: The number of beef cattle weighing more than 700 pounds multiplied by 1.0; plus the number of cattle weighing less than 700 pounds multiplied by 0.5; plus the number of mature dairy cattle multiplied by 1.4; plus the number of swine weighing more than 55 pounds multiplied by 0.4; plus the number of swine weighing 55 pounds or less multiplied by 0.1; plus the number of sheep or lambs multiplied by 0.1; plus the number of horses multiplied by 2.0; plus the number of turkeys multiplied by 0.018; plus the number of laying hens or broilers, if the facility has continuous overflow watering, multiplied by 0.01; plus the number of laying hens or broilers, if the facility has a liquid manure system, multiplied by 0.033; plus the number of ducks multiplied by 0.2. However, each head of cattle will be counted as one full animal unit for the purpose of determining the need for a federal permit. "Animal unit" also includes the number of swine weighing 55 pounds or less multiplied by 0.1 for the purpose of determining applicable requirements for new construction of a confined feeding facility for which a permit or registration has not been issued before January 1, 1998, and for which an application for a permit or registration and plans have not been filed with the secretary of health and environment before January 1, 1998, or for the purpose of determining applicable requirements for expansion of such facility. Except as otherwise provided, animal units for public livestock markets shall be determined by using the average annual animal units sold by the market during the past five calendar years divided by 365. Such animal unit determination may be adjusted by the department if the public livestock market submits documentation that demonstrates that such adjustment is appropriate based on the amount of time in 24-hour increments or partials thereof that animals are at the market.

(4) "Animal unit capacity" means the maximum number of animal units which a confined feeding facility is designed to accommodate at any one time.

(5) "Habitable structure" means any of the following structures which is occupied or maintained in a condition which may be occupied and which, in the case of a confined feeding facility for swine, is owned by a person other than the operator of such facility: A dwelling, church, school, adult care home, medical care facility, child care facility, library, community center, public building, office building or licensed food service or lodging establishment.

(6) "Wildlife refuge" means Cheyenne Bottoms wildlife management area, Cheyenne Bottoms preserve and Flint Hills, Quivera, Marais des Cygnes and Kirwin national wildlife refuges.

(d) In adopting rules and regulations, the secretary of health and environment, taking into account the varying conditions that are probable for each source of sewage and its possible place of disposal, discharge or escape, may provide for varying the control measures required in each case to those the secretary finds to be necessary to prevent pollution. If a freshwater reservoir or farm pond is privately owned and where complete ownership of land bordering the reservoir or pond is under common private ownership, such freshwater reservoir or farm pond shall be exempt from water quality standards except as it relates to water discharge or seepage from the reservoir or pond to waters of the state, either surface or groundwater, or as it relates to the public health of persons using the reservoir or pond or waters therefrom.

(e) (1) Whenever the secretary of health and environment or the secretary's duly authorized agents find that storage or disposal of salt water not regulated by the state corporation commission or refuse in any surface pond not regulated by the state corporation commission is causing or is likely to cause pollution of soil or waters of the state, the secretary or the secretary's duly authorized agents shall issue an order prohibiting such storage or disposal of salt water or refuse. Any person aggrieved by such order may within 15 days of service of the order request in writing a hearing on the order.

(2) Upon receipt of a timely request, a hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(3) Any action of the secretary pursuant to this subsection is subject to review in accordance with the Kansas judicial review act.

(f) The secretary may adopt rules and regulations establishing fees for plan approval, monitoring and inspecting underground or buried petroleum products storage tanks, for which the annual fee shall not exceed $5 for each tank in place.

(g) (1) Prior to any new construction of a confined feeding facility with an animal unit capacity of 300 or more, such facility shall register with the secretary of health and environment. Such registration shall be accompanied by a $25 fee. The secretary shall acknowledge the receipt of the registration in a form as designated by the secretary and publish a notice of such receipt.

(2) Such registration shall indicate that the proposed construction will occur within the prescribed tract of land and that the separation distances from the tract boundaries or proposed facility footprint comply with the requirements described in subsections (j), (l) and (m) or exceptions described in (k).

(3) Within 30 days of receipt of such registration, the department of health and environment shall identify any significant water pollution potential or separation distance violations pursuant to subsection (j).

(A) (i) If the proposed facility has an animal unit capacity of 1,000 or more, or if there is identified a significant water pollution potential for a facility of less than 1,000 but more than 300, such facility shall be required to obtain a permit from the secretary.

(ii) If there is no identified water pollution potential posed by a facility with an animal unit capacity of 300 or more but less than 1,000, the secretary shall certify that no permit is required.

(B) If the secretary certifies that no permit is necessary pursuant to subsection (g)(3)(A)(ii), the secretary shall take the following action in regard to separation distances of such facility:

(i) If the separation distances comply with the requirements for separation distances, the secretary shall certify the registration; or

(ii) if the separation distances do not comply with the requirements for separation distances, the secretary:

(a) May reduce the separation distance requirements pursuant to subsection (k) and certify the registration based on such reduction of separation distances; or

(b) shall report the conditions necessary to receive certification to the registrant.

(h) (1) Facilities with a capacity of less than 300 animal units may register with the secretary of health and environment. Such registration shall be accompanied by a $25 fee.

(2) Within 30 days of receipt of such registration, the department of health and environment shall identify any significant water pollution potential. If there is identified a significant water pollution potential, such facility shall be required to obtain a permit from the secretary. If there is no water pollution potential posed by such facility, the secretary may certify that no permit is required.

(i) (1) If a facility requires a permit pursuant to subsection (g)(3) or (h)(2), the registrant shall submit an application for such permit not later than 18 months after the date of receipt of registration or the registration shall expire.

(2) Upon petition by the registrant, the secretary may extend the application period, by no more than an additional 18 months, if the secretary believes such an extension is reasonable under the circumstances.

(3) Within 30 days of receipt of an application, the secretary shall notify the registrant of whether the application is complete or incomplete. If the application is incomplete, such notice shall state the reasons why such application is incomplete. Once such registrant submits an application properly addressing each reason listed as a basis for the determination that the application is incomplete, the secretary shall issue an acknowledgment of receipt of the completed application within 30 days of properly addressing such reasons.

(4) Upon expiration of the application period or any extension thereof, the secretary shall not accept any further registrations pertaining to the same location for a period of not less than 180 days.

(j) (1) Any new construction or new expansion of a confined feeding facility, other than a confined feeding facility for swine, shall meet or exceed the following requirements in separation distances from any habitable structure in existence when the registration is received:

(A) 1,320 feet for facilities with an animal unit capacity of 300 to 999; and

(B) 4,000 feet for facilities with an animal unit capacity of 1,000 or more.

(2) A confined feeding facility for swine shall meet or exceed the following requirements in separation distances from any habitable structure or city, county, state or federal park in existence when the registration is received:

(A) 1,320 feet for facilities with an animal unit capacity of 300 to 999;

(B) 4,000 feet for facilities with an animal unit capacity of 1,000 to 3,724;

(C) 4,000 feet for expansion of existing facilities to an animal unit capacity of 3,725 or more if such expansion is within the perimeter from which separation distances are determined pursuant to subsection (m) for the existing facility; and

(D) 5,000 feet for: (i) Construction of new facilities with an animal unit capacity of 3,725 or more; or (ii) expansion of existing facilities to an animal unit capacity of 3,725 or more if such expansion extends outside the perimeter from which separation distances are determined pursuant to subsection (m) for the existing facility.

(3) Any construction of new confined feeding facilities for swine shall meet or exceed the following requirements in separation distances from any wildlife refuge:

(A) 10,000 feet for facilities with an animal unit capacity of 1,000 to 3,724; and

(B) 16,000 feet for facilities with an animal unit capacity of 3,725 or more.

(k) (1) The separation distance requirements of subsections (j)(1) and (2) shall not apply if the registrant obtains a written agreement from all owners of habitable structures which are within the separation distance stating such owners are aware of the construction or expansion and have no objections to such construction or expansion. The written agreement shall be filed in the register of deeds office of the county in which the habitable structure is located.

(2) (A) The secretary may reduce the separation distance requirements of subsection (j)(1) if: (i) No substantial objection from owners of habitable structures within the separation distance is received in response to public notice; or (ii) the board of county commissioners of the county where the confined feeding facility is located submits a written request seeking a reduction of separation distances.

(B) The secretary may reduce the separation distance requirements of subsection (j)(2)(A) or (B) if: (i) No substantial objection from owners of habitable structures within the separation distance is received in response to notice given in accordance with subsection (n); (ii) the board of county commissioners of the county where the confined feeding facility is located submits a written request seeking a reduction of separation distances; or (iii) the secretary determines that technology exists that meets or exceeds the effect of the required separation distance and the facility will be using such technology.

(C) The secretary may reduce the separation distance requirements of subsection (j)(2)(C) or (D) if: (i) No substantial objection from owners of habitable structures within the separation distance is received in response to notice given in accordance with subsection (l); or (ii) the secretary determines that technology exists that meets or exceeds the effect of the required separation distance and the facility will be using such technology.

(l) (1) The separation distances required pursuant to subsection (j)(1) shall not apply to:

(A) Confined feeding facilities which were permitted or certified by the secretary on July 1, 1994;

(B) confined feeding facilities which existed on July 1, 1994, and registered with the secretary before July 1, 1996; or

(C) expansion of a confined feeding facility, including any expansion for which an application was pending on July 1, 1994, if: (i) In the case of a facility with an animal unit capacity of 1,000 or more prior to July 1, 1994, the expansion is located at a distance not less than the distance between the facility and the nearest habitable structure prior to the expansion; or (ii) in the case of a facility with an animal unit capacity of less than 1,000 prior to July 1, 1994, the expansion is located at a distance not less than the distance between the facility and the nearest habitable structure prior to the expansion and the animal unit capacity of the facility after expansion does not exceed 2,000.

(2) The separation distances required pursuant to subsections (j)(2)(A) and (B) shall not apply to:

(A) Confined feeding facilities for swine which were permitted or certified by the secretary on July 1, 1994;

(B) confined feeding facilities for swine which existed on July 1, 1994, and registered with the secretary before July 1, 1996; or

(C) expansion of a confined feeding facility which existed on July 1, 1994, if: (i) In the case of a facility with an animal unit capacity of 1,000 or more prior to July 1, 1994, the expansion is located at a distance not less than the distance between the facility and the nearest habitable structure prior to the expansion; or (ii) in the case of a facility with an animal unit capacity of less than 1,000 prior to July 1, 1994, the expansion is located at a distance not less than the distance between the facility and the nearest habitable structure prior to the expansion and the animal unit capacity of the facility after expansion does not exceed 2,000.

(3) The separation distances required pursuant to subsections (j)(2)(C) and (D) and (h)(3) shall not apply to the following, as determined in accordance with subsections K.S.A. 65-1,178(a), (e) and (f), and amendments thereto:

(A) Expansion of an existing confined feeding facility for swine if an application for such expansion has been received by the department before March 1, 1998; and

(B) construction of a new confined feeding facility for swine if an application for such facility has been received by the department before March 1, 1998.

(m) The separation distances required by this section for confined feeding facilities for swine shall be determined from the exterior perimeter of any buildings utilized for housing swine, any lots containing swine, any swine waste retention lagoons or ponds or other manure or wastewater storage structures and any additional areas designated by the registrant for future expansion. Such separation distances shall not apply to offices, dwellings and feed production facilities of a confined feeding facility for swine.

(n) The registrant shall give the notice required by subsections (k)(2)(B) and (C) by certified mail, return receipt requested, to all owners of habitable structures within the separation distance. The registrant shall submit to the department evidence, satisfactory to the department, that such notice has been given.

(o) All plans and specifications submitted to the department for new construction or new expansion of confined feeding facilities may be, but are not required to be, prepared by a professional engineer or a consultant, as approved by the department. Before approval by the department, any consultant preparing such plans and specifications shall submit to the department evidence, satisfactory to the department, of adequate general commercial liability insurance coverage.

History: L. 1933, ch. 85, § 1 (Special Session); L. 1945, ch. 234, § 1; L. 1953, ch. 284, § 1; L. 1957, ch. 333, § 1; L. 1967, ch. 333, § 4; L. 1971, ch. 201, § 1; L. 1974, ch. 247, § 2; L. 1974, ch. 352, § 39; L. 1984, ch. 222, § 2; L. 1986, ch. 204, § 6; L. 1986, ch. 201, § 22; L. 1988, ch. 356, § 181; L. 1989, ch. 185, § 4; L. 1994, ch. 213, § 1; L. 1995, ch. 204, § 13; L. 1997, ch. 139, § 2; L. 1998, ch. 143, § 1; L. 2001, ch. 160, § 15; L. 2002, ch. 164, § 1; L. 2003, ch. 118, § 2; L. 2010, ch. 17, § 113; L. 2013, ch. 68, § 1; L. 2015, ch. 35, § 4; July 1.



65-171e Same; investigations, services and orders; fees.

65-171e. Same; investigations, services and orders; fees. All investigations, services and orders rendered, issued or promulgated under the provisions of K.S.A. 65-171d, and amendments thereto, shall be made by such agency, section or division of the department of health and environment, or any of them, as may be designated by the secretary of health and environment, and all fees collected shall be remitted by the secretary to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1933, ch. 85, § 2 (Special Session); L. 1949, ch. 327, § 1; L. 1974, ch. 352, § 40; L. 1975, ch. 312, § 3; L. 2001, ch. 5, § 212; July 1.



65-171f Same; penalties for failure to comply with rules and regulations.

65-171f. Same; penalties for failure to comply with rules and regulations. Every public authority having by law the charge of the sewer system of any municipality, township, county or legally constituted sewer district or any person, company, corporation, institution, municipality or federal agency that shall willfully or negligently, fail to comply with the rules, regulations and orders of the secretary of health and environment authorized by K.S.A. 65-171d, as amended, shall be punished upon conviction by a fine of not less than twenty-five dollars ($25) and not more than ten thousand dollars ($10,000). Each day in which the failure to comply with such requirements and orders continues shall constitute a separate offense.

History: L. 1933, ch. 85, § 3 (Special Session); L. 1949, ch. 327, § 2; L. 1973, ch. 243, § 1; L. 1974, ch. 352, § 41; July 1.



65-171g Protection of water and air from sewage contamination.

65-171g. Protection of water and air from sewage contamination. Water supply shall be protected against contamination from sewage by the prohibition of any connection between sewage and water systems which provide the possibility of water contamination by means of back syphonage or direct connection. Air in enclosed spaces shall be protected against contamination from toxic, explosive, or disagreeable gases or vapors from a sewage system by providing leak-tight and substantial waste and ventilation connections, and liquid sealed traps on all plumbing fixtures discharging into any type of sewage disposal systems.

History: L. 1951, ch. 363, § 1; June 30.



65-171h Minimum standards for sanitary water and sewage systems.

65-171h. Minimum standards for sanitary water and sewage systems. The secretary of health and environment in pursuance of his general power of supervision over the interests of the health and life of the citizens of this state, and the sanitary conditions under which they live and in order to protect the quality of the waters of the state for beneficial uses is hereby authorized and empowered to develop, assemble, compile, approve and publish minimum standards of design, construction, and maintenance of sanitary water and sewage systems, and shall publish and make available such approved minimum standards to municipalities, communities and citizens of this state, and shall from time to time make recommendations to the appropriate committees of the legislature, for any legislation that may be required to adequately protect air in enclosed spaces, and water supply from contamination.

History: L. 1951, ch. 363, § 2; L. 1967, ch. 333, § 5; L. 1974, ch. 352, § 42; July 1.



65-171i Feedlot law administration not affected by this act.

65-171i. Feedlot law administration not affected by this act. Nothing in this act shall be construed as limiting the authority of the state animal health commissioner in matters concerning the administration of the law concerning feedlots, K.S.A. 47-1501 et seq., and amendments thereto.

History: L. 1967, ch. 333, § 6; L. 1989, ch. 156, § 63; L. 2012, ch. 140, § 110; July 1.



65-171j Discharge of substances containing mercury into waters of state prohibited; penalty.

65-171j. Discharge of substances containing mercury into waters of state prohibited; penalty. (a) As used in this act:

(1) "Waters of the state" shall be defined as stated in K.S.A. 65-161; and

(2) "Person" means any individual, firm, partnership, corporation or other association of persons.

(b) It is hereby prohibited for any person, directly or indirectly, to discharge into the waters of the state any substance containing mercury or any compound or derivative of mercury in any quantity which is or may become injurious to the public health, safety or welfare; or which is or may become injurious to domestic, commercial, industrial, agricultural, recreational or other uses which are being or may be made of such waters; or which is or may become injurious to the value or utility of riparian lands; or which is or may become injurious to livestock, wild animals, birds, fish, aquatic life or plants or the growth or propagation thereof be prevented or injuriously affected; or whereby the value of fish and game is or may be destroyed or impaired.

(c) Any person who violates this section shall be guilty of [a] class B misdemeanor.

History: L. 1971, ch. 202, § 1; July 1.



65-171l Same; analyses to performed by laboratory certificated by secretary.

65-171l. Same; analyses to performed by laboratory certificated by secretary. Whenever any water sample analysis is required by the secretary of health and environment for the purposes of any permit or application for a permit under K.S.A. 65-163, 65-165 or 65-171d, or any amendments thereto, such water sample analysis shall be performed by a laboratory which has been certified and approved by the secretary of health and environment pursuant to this act and any rules and regulations adopted hereunder.

History: L. 1976, ch. 260, § 2; July 1.



65-171m Public water supply systems; primary drinking water standards; rules and regulations, authority to adopt, scope; stringency of standards; requiring fluorides prohibited.

65-171m. Public water supply systems; primary drinking water standards; rules and regulations, authority to adopt, scope; stringency of standards; requiring fluorides prohibited. The secretary of health and environment shall adopt rules and regulations for the implementation of this act [*]. In addition to procedural rules and regulations, the secretary may adopt rules and regulations providing for but not limited to: (a) Primary drinking water standards applicable to all public water supply systems in the state.  The primary drinking water standards may (1) identify contaminants which may have an adverse effect on the health of persons; (2) specify for each contaminant either a maximum contaminant level that is acceptable in water for human consumption, if it is economically and technologically feasible to ascertain the level of such contaminant in water in public water supply systems; or the treatment techniques or methods which lead to a reduction of the level of the contaminant sufficient to protect the public health, if it is not economically or technologically feasible to ascertain the level of the contaminant in the water in the public water supply system; and (b) establish the requirements for adequate monitoring, maintenance of records and submission of reports, sampling and analysis of water, citing criteria and review and inspections to insure compliance with the contaminant levels or methods of treatment and to insure proper operation and maintenance of the public water supply system; and (c) the definition of different categories of public water supply systems such as community water supply systems and noncommunity water supply systems and may provide for varying requirements for monitoring, maintenance of records and reporting, sampling and analysis of water, citing criteria, and review and inspections based on numbers of persons served, source of supply whether surface or groundwater or other conditions as the secretary may determine to be in the interest of public health and welfare and economic benefits.

The standards established under this section shall be at least as stringent as the national primary drinking water regulations adopted under public law 93-523.  No primary drinking water standard or rule and regulation may require the addition of fluorides to public water supplies.

History: L. 1977, ch. 212, § 5; April 14.

* "This act," see, also, 65-162a, 65-163, 65-163a, 65-170b and 65-171m et seq.



65-171n Same; development of emergency plans by secretary.

65-171n. Same; development of emergency plans by secretary. The secretary of health and environment shall develop plans for emergency conditions and situations that may endanger the public health or welfare by contamination of drinking water.  The plans shall identify potential sources of contaminants, situations or conditions that could place the contaminants in the public drinking water, techniques and methods to be used by public water supply systems to reduce or eliminate the dangers to public health caused by the emergency situations or conditions, methods and times for analysis or testing during emergency situations or conditions, alternate sources of water available to public water supply systems and methods of supplying drinking water to consumers if a public water supply system cannot supply the water.

History: L. 1977, ch. 212, § 6; April 14.



65-171o Public water supply systems; suppliers to provide notice, when; form of notice.

65-171o. Public water supply systems; suppliers to provide notice, when; form of notice. The secretary of health and environment may require a supplier of water to give notice to the persons served by the public water supply system and to the secretary of health and environment whenever the public water supply system:

(a) Is not in compliance with an applicable maximum contaminant level or treatment technique requirement of, or a testing procedure prescribed by, a primary drinking water standard adopted under K.S.A. 65-171m, and amendments thereto; or

(b) fails to perform monitoring, testing, analyzing or sampling as required; or

(c) is subject to a variance or exception; or

(d) is not in compliance with the requirements prescribed by a variance or exemption; or

(e) is subject to potential lead contamination from either or both of the following: (1) The lead content in the construction materials of the public water distribution system; (2) corrosivity of the water supply sufficient to cause leaching of lead.

The secretary of health and environment shall by rule and regulation prescribe the form and manner for giving such notice.

History: L. 1977, ch. 212, § 7; L. 1979, ch. 190, § 1; L. 1988, ch. 248, § 1; April 21.



65-171p Public water supply systems; variances; conditions; notice; requests for public hearing; scheduled compliance.

65-171p. Public water supply systems; variances; conditions; notice; requests for public hearing; scheduled compliance. (a) The secretary of health and environment may grant a variance from an applicable primary drinking water standard to a public water supply system where the variance will not result in an unreasonable risk to the public health and where, because of the characteristics of the raw water sources reasonably available to the public water supply system, the public water supply system cannot meet the maximum contaminant levels of the primary drinking water standards despite application of the best technology, treatment techniques or other means which the secretary finds are generally available, taking costs into consideration.

(b) Prior to granting a variance, the secretary shall provide notice in a newspaper of general circulation serving the area served by the public water supply system of the proposed variance and that interested persons may request a public hearing on the proposed variance.  If a public hearing is requested the secretary shall set a time and place for the hearing. The hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act. Frivolous or insubstantial requests for a hearing may be denied by the secretary.

(c) A variance shall be conditioned on monitoring, testing, analyzing or other requirements to insure the protection of the public health.  A variance granted shall include a schedule of compliance under which the public water supply system is required to meet each contaminant level for which a variance is granted within a reasonable time as specified by the secretary.

History: L. 1977, ch. 212, § 8; L. 1988, ch. 356, § 182; July 1, 1989.



65-171q Same; exemptions; required findings; notice; requests for public hearings; scheduled compliance.

65-171q. Same; exemptions; required findings; notice; requests for public hearings; scheduled compliance. (a) The secretary of health and environment may grant an exemption from any requirement relating to a maximum contaminant level or from any treatment technique requirement, or from both, of an applicable primary drinking water standard to a public water supply system upon a finding that: (1) The exemption will not result in an unreasonable risk to the public health; (2) the public water supply system is unable to comply with the contaminant level or treatment technique requirement due to compelling factors, which may include economic factors; and (3) the public water supply system was in operation on the effective date of the contaminant level or treatment technique requirement.

(b) Prior to granting an exemption, the secretary shall provide notice in a newspaper of general circulation serving the area served by the public water supply system of the proposed exemption and that interested persons may request a public hearing on the proposed exemption.

(c) If a public hearing is requested the secretary shall set a time and place for the hearing.  Frivolous and insubstantial requests for a hearing may be denied by the secretary.  An exemption shall be conditioned on monitoring, testing, analyzing or other requirements to insure the protection of the public health.  An exemption granted shall include a schedule of compliance under which the public water supply system is required to meet each contaminant level or treatment technique requirement for which an exemption is granted within a reasonable time as specified by the secretary.

History: L. 1977, ch. 212, § 9; April 14.



65-171r Same; prohibited acts.

65-171r. Same; prohibited acts. The following acts are prohibited:

(a) The operation of a public water supply system without first obtaining a valid public water supply system permit under K.S.A. 65-163, and amendments thereto;

(b) the operation of a public water supply system in violation of the conditions of the public water supply system permit under K.S.A. 65-163, and amendments thereto;

(c) the failure of a supplier of water under investigation to furnish information to the secretary under K.S.A. 65-163, and amendments thereto;

(d) the failure of a supplier of water to comply with any final order of the secretary issued under the provisions of K.S.A. 65-163 or 65-163a, and amendments thereto;

(e) the failure of a supplier of water to comply with a primary drinking water standard established under K.S.A. 65-171m, and amendments thereto, and rules and regulations adopted pursuant thereto unless a variance or exception has been granted;

(f) the failure of a supplier of water to comply with the rules and regulations of the secretary for monitoring, maintenance of records and submission of reports, sampling and analysis of water and inspections adopted under K.S.A. 65-171m, and amendments thereto;

(g) the failure of a supplier of water to give notice as required under K.S.A. 65-171o, and amendments thereto, and rules and regulations adopted pursuant thereto;

(h) using any pipe, solder or flux in the installation or repair of any public water supply system or any plumbing in a residential or nonresidential facility providing water for human consumption, which is not lead-free, except that this paragraph shall not apply to leaded joints necessary for the repair of cast iron pipes.  As used in this paragraph, "lead-free" means:  (1) With respect to its usage in conjunction with solder and flux, solder and flux containing not more than .2% lead, and (2) with respect to its usage in conjunction with pipes and pipe fittings, pipes and pipe fittings containing not more than 8% lead;

(i) the sale of unmarked lead solders and fluxes.  A seller of lead solders and fluxes in Kansas shall not sell any solder or flux containing more than .2% lead unless the seller displays a sign and a label is affixed to such product which states: "Contains lead: Kansas law and federal law prohibits the use of this product in any plumbing installation providing water for human consumption.";

(j) the application of fertilizers, pesticides or other chemicals by any person through any lawn irrigation system connected to a public water supply system except that in areas where the public water supply system has adopted a program for the detection and elimination of cross connections and prevention of backflow and backsyphonage which has been approved by the secretary of health and environment, such application may be permitted by the public water supply system upon its periodic inspection and current approval of the installed air gap or reduced pressure zone backflow prevention device which isolates the irrigation system; and

(k) the use by any person of a public water supply system as a source of make-up water for bulk chemical application tanks except that: (1) In areas where the public water supply system has adopted a program for the detection and elimination of cross connections and prevention of backflow and backsyphonage which has been approved by the secretary of health and environment, such use may be permitted by the public water supply system upon its periodic inspection and current approval of an air gap or reduced pressure zone backflow prevention device to protect the public water supply; and (2) in areas where the public water supply system has not adopted a program approved by the secretary of health and environment, such use shall be permitted if an air gap or reduced pressure zone backflow prevention device is used and such device meets nationally recognized standards, as determined by the secretary of health and environment.

History: L. 1977, ch. 212, § 10; L. 1988, ch. 248, § 2; L. 1991, ch. 180, § 1; July 1.



65-171s Same; violation of standards; penalties; procedure; hearing; judicial review.

65-171s. Same; violation of standards; penalties; procedure; hearing; judicial review. (a) Any person who violates any provision of K.S.A. 65-171r, and amendments thereto, shall incur, in addition to any other penalty provided by law, a civil penalty in an amount not more than $5,000 for each violation. In the case of a continuing violation, every day such violation continues shall be deemed a separate violation.  The secretary, upon a finding that a person has violated any provision of K.S.A. 65-171r, and amendments thereto, may impose upon the person a civil penalty of not to exceed the limitations provided in this section. In determining the amount of the civil penalty, the secretary shall take into consideration all relevant circumstances, including but not limited to, the extent of harm caused by the violation, the nature and persistence of the violation, the length of time over which the violation occurs and any corrective actions taken.

(b) All civil penalties assessed shall be due and payable within 35 days after written notice of the imposition of a civil penalty is served on the person upon whom the penalty is being imposed, unless a longer period of time is granted by the secretary or unless the person appeals the assessment as provided in this section.

(c) No civil penalty shall be imposed under this section except upon the written order of the secretary to the person upon whom the penalty is to be imposed, stating the nature of the violation, the penalty imposed and the right of the person upon whom the penalty is imposed to appeal to the secretary for a hearing on the matter. A person upon whom a civil penalty has been imposed may appeal, within 15 days after service of the order imposing the civil penalty, to the secretary. If appealed, a hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act.  The decision of the secretary shall be final unless review is sought under subsection (d).

(d) Any action of the secretary pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1977, ch. 212, § 11; L. 1986, ch. 318, § 87; L. 1988, ch. 356, § 183; L. 2010, ch. 17, § 114; July 1.



65-171t Same; attorney general to seek injunctive relief.

65-171t. Same; attorney general to seek injunctive relief. The attorney general, upon the request of the secretary of health and environment, shall bring an action in the name of the state of Kansas to seek injunctive relief to prevent the violation, or to enjoin any continuing violation, of any provision of this act [*] or any rule and regulation adopted pursuant to the provisions of this act [*].

History: L. 1977, ch. 212, § 12; April 14.

* "This act," see, also, 65-162a, 65-163, 65-163a, 65-170b and 65-171m et seq.



65-171u Liability for damages to environment; recovery by attorney general, when; disposition of damages recovered.

65-171u. Liability for damages to environment; recovery by attorney general, when; disposition of damages recovered. As used in this act, "person" means any individual, company, corporation, institution, municipality, township, county, federal agency or legally constituted sewer district. Any person who violates any of the provisions of K.S.A. 65-161 to 65-171, inclusive, or any duty imposed therein or who violates an order or other determination of the secretary of health and environment or authorized representatives of such secretary made pursuant to the provisions of such sections, including the stipulations of conditions of a permit to discharge sewage, and, in the course thereof, causes the death of, or injury to, fish, animals, vegetation or other resources of the state whether natural or structural, or otherwise causes a reduction in the quality of the waters of the state below the standards set by the secretary of health and environment, thereby damaging the same, shall be liable to pay the state damages in an amount equal to the sum of money necessary to restock such waters, replenish or replace such resources and otherwise restore the stream, lake or other water source to its condition prior to the injury, as such condition is determined by the division of environment of the department of health and environment. Such damages shall not include damages to private rights or persons or damages to such person. If the person responsible for damage to resources fails to promptly submit payment for damages to resources of the state when notified in reasonable detail, then such damages shall be recoverable in an action brought by the attorney general on behalf of the people of the state of Kansas in the district court of the county in which such damages occurred. If damages occurred in more than one county the attorney general may bring action in any of the counties where the damages occurred. Any money so recovered by the attorney general shall be transferred to the agency of the state having jurisdiction over the resource damaged and for which said moneys were recovered, as appropriate. The agency receiving such money shall utilize the same on activities or projects to remedy the resources damaged. No action shall be authorized under this section against any person operating in compliance with the conditions of a waste discharge permit issued pursuant to K.S.A. 65-165.

History: L. 1979, ch. 269, § 1; July 1.



65-171v Cleanup operations for water or soil pollutants; duties of secretary; recovery of costs by attorney general and disposition thereof.

65-171v. Cleanup operations for water or soil pollutants; duties of secretary; recovery of costs by attorney general and disposition thereof. Whenever a water or soil pollutant is discharged intentionally, accidentally or inadvertently and the secretary of health and environment or the secretary's authorized representative determines that the discharged material must be collected, retained or rendered innocuous, and if a discharger refuses to undertake cleanup operations or if the responsible discharger is unknown at the time, the secretary or the secretary's authorized representative may enter into an agreement with a person to conduct the necessary cleanup operations with payment for such cleanup work to be provided from the pollutant discharge cleanup fund. Any person responsible for or causing the discharge of materials which are determined necessary to cleanup under the provisions of this act shall be responsible for repayment of the costs of cleanup work upon reasonably detailed notification by the secretary or the secretary's authorized representative. If the responsible person fails to promptly submit payment for costs of the cleanup operations when so notified, such payment shall be recoverable in an action brought by the attorney general on behalf of the people of the state of Kansas in the district court of the county in which such costs were incurred. Any moneys recovered under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the pollutant discharge cleanup fund.

History: L. 1979, ch. 269, § 2; L. 2001, ch. 5, § 213; July 1.



65-171w Same; establishment of pollutant discharge cleanup fund.

65-171w. Same; establishment of pollutant discharge cleanup fund. There is hereby established in the state treasury a special fund designated the pollutant discharge cleanup fund for the use of the department of health and environment in paying for cleanup work undertaken in accordance with the provisions of K.S.A. 65-171v. The state treasurer shall maintain a balance in such fund not to exceed fifty thousand dollars ($50,000).

History: L. 1979, ch. 269, § 3; July 1.



65-171x Application of acts to federal agencies.

65-171x. Application of acts to federal agencies. The provisions of K.S.A. 65-161 through 65-171w, and amendments thereto, and any rules and regulations adopted under the authority thereof shall apply to agencies of the United States government.

History: L. 1984, ch. 221, § 4; April 19.



65-171y Public water supply system regulation of lawn irrigation systems.

65-171y. Public water supply system regulation of lawn irrigation systems. (a) Subject to the provisions of subsection (b), any lawn irrigation system which is not used for the application of fertilizers, pesticides or other chemicals shall not be deemed to be a high-hazard water system, and shall not be required to be equipped with a high-hazard backflow prevention device. Any such lawn irrigation system installed, renovated, replaced or extended on or after July 1, 1994, shall have at least a low-hazard double check valve assembly as a minimum level of backflow protection and any such valve on a new system installed after July 1, 1994, shall be installed in such a manner as to be easily accessible for inspection.

(b) A public water supply system operated by a city or county may impose any requirement, in addition to that provided by subsection (a), for backflow protection or prevention on lawn irrigation systems which are not used for the application of fertilizers, pesticides or other chemicals and which are connected to the public water supply system.

History: L. 1994, ch. 349, § 19; July 1.



65-172 Sanitary supervision by secretary of health and environment.

65-172. Sanitary supervision by secretary of health and environment. In the interest of the public health, and to prevent the spread of contagious and infectious diseases, the secretary of health and environment is charged with the sanitary supervision of all barber shops, barber schools, public bathhouses and public bathrooms in the state.

History: L. 1909, ch. 224, § 1; R.S. 1923, 65-172; L. 1974, ch. 352, § 43; July 1.



65-173 Inspections; rules and regulations; penalty.

65-173. Inspections; rules and regulations; penalty. The secretary of health and environment is hereby directed and empowered to inspect or cause to be inspected the places mentioned in K.S.A. 65-172, or any amendments thereto, and to make such rules and regulations as are necessary to safeguard the public health and to prevent the spread of contagious or infectious diseases; and any person violating any such rules or regulations shall be guilty of a misdemeanor, and upon conviction shall be fined not more than fifty dollars ($50) nor less than five dollars ($5).

History: L. 1909, ch. 224, § 2; R.S. 1923, 65-173; L. 1974, ch. 352, § 44; L. 1975, ch. 312, § 4; July 1.



65-176 Inspections; rules and regulations; reports; terms "sanitary conditions" and "health supervision" construed.

65-176. Inspections; rules and regulations; reports; terms "sanitary conditions" and "health supervision" construed. The secretary of health and environment shall at intervals of not less than six (6) months inspect or cause to be inspected all state children's institutions. Such inspections shall be made under rules and regulations duly promulgated and adopted by the secretary of health and environment and shall be made sufficiently often to insure proper sanitary conditions and adequate health supervision at such institutions. The secretary shall prepare and submit findings and recommendations as to proper sanitary conditions and health supervision to the superintendent or officer in charge of such institutions and to the agency in charge of such institutions.

Said secretary shall prepare and submit to the governor and the legislature reports concerning such inspections, findings and recommendations as authorized and required by K.S.A. 75-3044. The terms "sanitary conditions" and "health supervision" shall be construed to include only those conditions and circumstances which pertain proximately and immediately to the physical health and well being of the persons residing in said institutions, and shall in no wise include matters pertaining to administrative policy and procedures, education, recreation, rehabilitation and psychiatric treatment programs, except insofar as the physical well being of said persons residing therein may be directly affected thereby.

History: L. 1949, ch. 422, § 1; L. 1951, ch. 356, § 1; L. 1965, ch. 369, § 1; L. 1974, ch. 352, § 45; L. 1975, ch. 312,§ 5; July 1.



65-177 Study of diseases and deaths from maternal, perinatal and anesthetic causes; "data" defined; confidentiality, use; admissibility as evidence; reports, contents.

65-177. Study of diseases and deaths from maternal, perinatal and anesthetic causes; "data" defined; confidentiality, use; admissibility as evidence; reports, contents. (a) The term "data" as used in K.S.A. 65-177 through 65-179, and amendments thereto, shall be construed to include all facts, information, records of interviews, written reports, statements, notes, or memoranda secured in connection with an authorized medical research study.

(b) The secretary of health and environment shall receive data secured in connection with medical research studies conducted for the purpose of reducing morbidity or mortality from maternal, perinatal and anesthetic causes. Such studies may be conducted by the secretary of health and environment and staff or with other qualified persons, agencies or organizations. If such studies are conducted with any funding not provided by the state of Kansas, then the source of such funding shall be clearly identified in such study. Where authorization to conduct such a study is granted by the secretary of health and environment, all data voluntarily made available to the secretary of health and environment in connection with such study shall be treated as confidential and shall be used solely for purposes of medical research. Research files and opinions expressed upon the evidence found in such research shall not be admissible as evidence in any action in any court or before any other tribunal, except that statistics or tables resulting from such data shall be admissible and may be received as evidence. This section shall not affect the right of any patient or such patient's guardians, representatives or heirs to require hospitals, physicians, sanatoriums, rest homes, nursing homes or other persons or agencies to furnish such patient's hospital record to such patient's representatives upon written authorization, or the admissibility in evidence thereof.

(c) No employee of the secretary of health and environment shall interview any patient named in any such report, nor any relative of any such patient, unless otherwise provided in K.S.A. 65-2422d, and amendments thereto. Nothing in this section shall prohibit the publication by the secretary of health and environment or a duly authorized cooperating person, agency or organization, of final reports or statistical compilations derived from morbidity or mortality studies, which reports or compilations do not identify individuals, associations, corporations or institutions which were the subjects of such studies, or reveal sources of information.

History: L. 1961, ch. 289, § 1; L. 1974, ch. 352, § 46; L. 2010, ch. 143, § 1; May 27.



65-178 Same; nonliability for furnishing information for studies.

65-178. Same; nonliability for furnishing information for studies. The furnishing of data to the secretary of health and environment or his authorized representative, or to any other cooperating agency in such medical research study, shall not make any physician, hospital, sanatorium, rest home, nursing home or other persons or agency furnishing such data, subject to any action for damages or other relief.

History: L. 1961, ch. 289, § 2; L. 1974, ch. 352, §47; July 1.



65-179 Same; unauthorized disclosure; penalty; construction of act.

65-179. Same; unauthorized disclosure; penalty; construction of act.    Any disclosure of data in violation of the provisions of this act shall be a misdemeanor and punishable as such. Nothing herein contained shall be construed as conferring upon the secretary of health and environment the power to demand or require that any physician or other person furnish any data other than as may be expressly required by law.

History: L. 1961, ch. 289, § 3; L. 1974, ch. 352, §48; July 1.



65-180 Educational, screening, testing and follow-up program concerning phenylketonuria, congenital hypothyroidism, galactosemia, maple syrup urine disease and certain other genetic diseases; registry of cases; food and treatment products; reimbursement of cost; eligibility; newborn screening programs; newborn screening fund.

65-180. Educational, screening, testing and follow-up program concerning phenylketonuria, congenital hypothyroidism, galactosemia, maple syrup urine disease and certain other genetic diseases; registry of cases; food and treatment products; reimbursement of cost; eligibility; newborn screening programs; newborn screening fund. The secretary of health and environment shall:

(a) Institute and carry on an intensive educational program among physicians, hospitals, public health nurses and the public concerning congenital hypothyroidism, galactosemia, phenylketonuria and other genetic diseases detectable with the same specimen. This educational program shall include information about the nature of such conditions and examinations for the detection thereof in early infancy in order that measures may be taken to prevent  intellectual disability or morbidity resulting from such conditions.

(b) Provide recognized screening tests for phenylketonuria, galactosemia, hypothyroidism and such other diseases as may be appropriately detected with the same specimen. The initial laboratory screening tests for these diseases shall be performed by the department of health and environment or its designee for all infants born in the state. Such services shall be performed without charge.

(c) Provide a follow-up program by providing test results and other information to identified physicians; locate infants with abnormal newborn screening test results; with parental consent, monitor infants to assure appropriate testing to either confirm or not confirm the disease suggested by the screening test results; with parental consent, monitor therapy and treatment for infants with confirmed diagnosis of congenital hypothyroidism, galactosemia, phenylketonuria or other genetic diseases being screened under this statute; and establish ongoing education and support activities for individuals with confirmed diagnosis of congenital hypothyroidism, galactosemia, phenylketonuria and other genetic diseases being screened under this statute and for the families of such individuals.

(d) Maintain a registry of cases including information of importance for the purpose of follow-up services to prevent  intellectual disability or morbidity.

(e) Provide, within the limits of appropriations available therefor, the necessary treatment product for diagnosed cases for as long as medically indicated, when the product is not available through other state agencies. In addition to diagnosed cases under this section, diagnosed cases of maple syrup urine disease shall be included as a diagnosed case under this subsection. Where the applicable income of the person or persons who have legal responsibility for the diagnosed individual meets medicaid eligibility, such individuals' needs shall be covered under the medicaid state plan. Where the applicable income of the person or persons who have legal responsibility for the diagnosed individual is not medicaid eligible, but is below 300% of the federal poverty level established under the most recent poverty guidelines issued by the United States department of health and human services, the department of health and environment shall provide reimbursement of between 50% to 100% of the product cost in accordance with rules and regulations adopted by the secretary of health and environment. Where the applicable income of the person or persons who have legal responsibility for the diagnosed individual exceeds 300% of the federal poverty level established under the most recent poverty guidelines issued by the United States department of health and human services, the department of health and environment shall provide reimbursement of an amount not to exceed 50% of the product cost in accordance with rules and regulations adopted by the secretary of health and environment.

(f) Provide state assistance to an applicant pursuant to subsection (e) only after it has been shown that the applicant has exhausted all benefits from private third-party payers, medicare, medicaid and other government assistance programs and after consideration of the applicant's income and assets. The secretary of health and environment shall adopt rules and regulations establishing standards for determining eligibility for state assistance under this section.

(g) (1) Except for treatment products provided under subsection (e), if the medically necessary food treatment product for diagnosed cases must be purchased, the purchaser shall be reimbursed by the department of health and environment for costs incurred up to $1,500 per year per diagnosed child age 18 or younger at 100% of the product cost upon submission of a receipt of purchase identifying the company from which the product was purchased. For a purchaser to be eligible for reimbursement under this subsection, the applicable income of the person or persons who have legal responsibility for the diagnosed child shall not exceed 300% of the poverty level established under the most recent poverty guidelines issued by the federal department of health and human services.

(2) As an option to reimbursement authorized under subsection (g)(1), the department of health and environment may purchase food treatment products for distribution to diagnosed children in an amount not to exceed $1,500 per year per diagnosed child age 18 or younger. For a diagnosed child to be eligible for the distribution of food treatment products under this subsection, the applicable income of the person or persons who have legal responsibility for the diagnosed child shall not exceed 300% of the poverty level established under the most recent poverty guidelines issued by the federal department of health and human services.

(3) In addition to diagnosed cases under this section, diagnosed cases of maple syrup urine disease shall be included as a diagnosed case under this subsection.

(h) The department of health and environment shall continue to receive orders for both necessary treatment products and necessary food treatment products, purchase such products, and shall deliver the products to an address prescribed by the diagnosed individual. The department of health and environment shall bill the person or persons who have legal responsibility for the diagnosed patient for a pro-rata share of the total costs, in accordance with the rules and regulations adopted pursuant to this section.

(i) The secretary of health and environment shall adopt rules and regulations as needed to require, to the extent of available funding, newborn screening tests to screen for treatable disorders listed in the core uniform panel of newborn screening conditions recommended in the 2005 report by the American college of medical genetics entitled "Newborn Screening: Toward a Uniform Screening Panel and System" or another report determined by the department of health and environment to provide more appropriate newborn screening guidelines to protect the health and welfare of newborns for treatable disorders.

(j) In performing the duties under subsection (i), the secretary of health and environment shall appoint an advisory council to advise the department of health and environment on implementation of subsection (i).

(k) The department of health and environment shall periodically review the newborn screening program to determine the efficacy and cost effectiveness of the program and determine whether adjustments to the program are necessary to protect the health and welfare of newborns and to maximize the number of newborn screenings that may be conducted with the funding available for the screening program.

(l) There is hereby established in the state treasury the Kansas newborn screening fund which shall be administered by the secretary of health and environment. All expenditures from the fund shall be for the newborn screening program. All expenditures from the fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of health and environment or the secretary's designee. Each month, the director of accounts and reports shall determine the amount credited to the state general fund pursuant to K.S.A. 40-3213, and amendments thereto, and shall transfer the portion of such amount that is necessary to fund the newborn screening program for the preceding month as certified by the secretary of health and environment or the secretary's designee, to the newborn screening fund, except that such amount shall not exceed the amount to be credited to the state general fund pursuant to K.S.A. 40-3213, and amendments thereto.

History: L. 1965, ch. 388, § 1; L. 1974, ch. 352, § 49; L. 1977, ch. 213, § 1; L. 1984, ch. 223, § 1; L. 1985, ch. 205, § 1; L. 1994, ch. 262, § 4; L. 1997, ch. 117, § 1; L. 2006, ch. 158, § 1; L. 2007, ch. 177, § 23; L. 2012, ch. 91, § 39; L. 2012, ch. 114, § 1; July 1.



65-181 Same; tests in accordance with rules and regulations of secretary.

65-181. Same; tests in accordance with rules and regulations of secretary. The administrative officer or other person in charge of each institution or the attending physician, caring for infants 28 days of age or younger shall have administered to every such infant or child in its or such physician's care, tests for congenital hypothyroidism, galactosemia, phenylketonuria and other genetic diseases which may be detected with the same specimen in accordance with rules and regulations adopted by the secretary of health and environment.

History: L. 1965, ch. 388, § 2; L. 1974, ch. 352, § 50; L. 1977, ch. 213, § 2; L. 1984, ch. 223, § 2; L. 1994, ch. 262, § 5; July 1.



65-182 Same; provisions inapplicable where parents object on religious grounds.

65-182. Same; provisions inapplicable where parents object on religious grounds. The provisions of this section shall not apply to any infant whose parents object thereto on the grounds that such tests and treatment conflict with their religious tenets and practices.

History: L. 1965, ch. 388, § 3; April 22.



65-183 Same; report by physicians to secretary.

65-183. Same; report by physicians to secretary. Every physician having knowledge of a case of congenital hypothyroidism, galactosemia or phenylketonuria and other genetic diseases as may be detected with tests given pursuant to this act in one of such physician's own patients shall report the case to the secretary of health and environment on forms provided by the secretary.

History: L. 1965, ch. 388, § 4; L. 1974, ch. 352, § 51; L. 1977, ch. 213, § 3; L. 1984, ch. 223, § 3; L. 1994, ch. 262, § 6; July 1.



65-184 Purpose of act.

65-184. Purpose of act. The purpose of this act is to regulate and control development of areas of the state surrounding certain impoundments of water to prevent pollution of such impoundments, to assure sound and economical development and maintenance of healthful and sanitary conditions so that the state will realize maximum benefits therefrom, and the health, safety and well-being of the people of the state will be protected.

History: L. 1965, ch. 387, § 1; L. 1969, ch. 294, § 2; April 25.



65-185 Definitions.

65-185. Definitions. For the purpose of this act unless the context otherwise requires:

(a) The term "sanitation zone" means the land within an area designated and described by regulation of the secretary of health and environment under the provisions of this act, no portion of which is located more than three (3) miles from the waterline of the conservation pool of any existing or proposed state or authorized federal reservoir having a surface area of its conservation pool of more than one hundred (100) acres, but not including any area within any incorporated city, or any area downstream from the dam site.

(b) The term "federal reservoir" means any reservoir authorized or constructed and operated by any agency of the federal government.

(c) The term "state reservoir" means any reservoir, lake or water impoundment operated by any agency of the state of Kansas.

(d) The term "agricultural use" means use for growing crops or pasture and functions related thereto, and the feeding of livestock by a resident on the land.

(e) The term "reservoir sanitation officer" means the county engineer or other officer designated by a majority of the county commissioners in counties with territory in such sanitation zone, subject to the approval of the secretary  of health and environment. The budget of the reservoir sanitation officer shall be funded by the boards of county commissioners and the proportion furnished by each county shall be based upon the area of the zone in the respective county.

(f) The term "owner" means the title holder of record or a person purchasing the lot or tract in question under a written contract of sale.

(g) The term "sanitation plan" means plans for furnishing water, disposing of sewage and handling refuse.

(h) "Developer" means a person or persons who subdivide, plat and sell lots or tracts.

(i) The term "lot" means (1) any premises of less than three (3) acres used or intended for use for a single family dwelling or (2) any premises, regardless of size, used or intended for use for any purpose other than a single family dwelling or agricultural use. All such premises shall be platted prior to construction of buildings or facilities thereon.

History: L. 1965, ch. 387, § 2; L. 1968, ch. 213, § 1; L. 1969, ch. 294, § 3; L. 1974, ch. 352, § 52; July 1.



65-187 Powers and duties of secretary.

65-187. Powers and duties of secretary. The following powers and duties are hereby conferred and imposed upon the secretary of health and environment:

(a) The secretary of health and environment is authorized to adopt rules and regulations designating and establishing "sanitation zones" for the purposes of this act. When a sanitation zone is established the secretary of health and environment shall file a certified copy of the regulation establishing the boundaries of a sanitation zone in the office of the register of deeds in any county any territory of which is located in such sanitation zone.

(b) The secretary of health and environment is hereby authorized to adopt rules and regulations fixing minimum standards for the control of sanitation in water supply, sewage disposal and refuse disposal upon property located within sanitation zones established under the provisions of this act. Such regulations shall fix a scale of reasonable fees to be paid to the county by the applicant for approval of sanitation plans. The rules and regulations shall provide for the use of septic tanks and sewage holding tanks upon any lot where there is reason to believe the public health and safety will not be endangered thereby.

(c) The secretary of health and environment shall conduct a hearing in accordance with the Kansas administrative procedure act upon a timely appeal by a landowner aggrieved by a decision of a reservoir sanitation officer denying approval of a sanitation plan.

(d) The secretary of health and environment shall examine and approve the maps, plans and specifications of all water supply and sewage disposal systems required to be submitted to the secretary of health and environment under the provisions of this act.

History: L. 1965, ch. 387, § 4; L. 1968, ch. 213, § 2; L. 1969, ch. 294, § 1; L. 1974, ch. 352, § 53; L. 1988, ch. 356, § 184; July 1, 1989.



65-188 Enforcement of act; injunction, mandamus or quo warranto.

65-188. Enforcement of act; injunction, mandamus or quo warranto. The county attorney of every county is hereby authorized and directed to file appropriate actions for the enforcement of this act upon the request of the secretary of health and environment or the reservoir sanitation officer. Actions of injunction, mandamus or quo warranto are appropriate to enforce the provisions of this act. In any proper case hereunder a district court may issue its order granting relief in the nature of affirmative orders as well as negative orders.

History: L. 1965, ch. 387, § 5; L. 1968, ch. 213, § 5; L. 1974, ch. 352, § 54; July 1.



65-189c Subdivider to submit engineering study and sanitation plan; review and approval; information required in instrument of conveyance; construction and use of buildings and facilities; sanitation plan and construction of water and sewage systems required; review and approval of plans; appeals.

65-189c. Subdivider to submit engineering study and sanitation plan; review and approval; information required in instrument of conveyance; construction and use of buildings and facilities; sanitation plan and construction of water and sewage systems required; review and approval of plans; appeals. Whenever regulations establishing sanitation zones and providing for the control of sanitation therein shall have been adopted under the provisions of this act: (a) The owner or owners of any land located within such zone proposing to subdivide any land providing one or more lots shall submit a preliminary engineering study and sanitation plan for all such lots with the proposed plat to the reservoir sanitation officer of the county in which the land is located. If the sanitation plan contains plans for a sewage system or a water supply to serve two or more lots or services, the reservoir sanitation officer shall submit the preliminary engineering study and sanitation plan to the secretary of health and environment for review and approval prior to his approval. The board of county commissioners of the county in which the proposed plat is located shall not approve the plat until approval of the sanitation plan related thereto is received from the reservoir sanitation officer.

(b) The owner or owners of any lot located within such zone proposing to sell such lot, either by deed or contract, shall provide in the legal instrument or instruments information to the effect that such lot is located in a specific sanitation zone and that prior to construction of any building structure or facilities thereon a sanitation plan for water supply, sewage, and refuse disposal facilities meeting the standards of the secretary's rules and regulations must be submitted to and approved by the reservoir sanitation officer of the specific county in which the lot is located.

(c) The owner or owners of any lot located within such zone proposing to construct a building, structure or facility on such lot shall, prior to starting such construction, obtain the approval of the reservoir sanitation officer of the sanitation plan for the proposed use of such lot. Such building structure or facility shall not be occupied or used for any purpose until such approved water and sewage systems have been completed, inspected and approved by the reservoir sanitation officer as being in accordance with the approved sanitation plan. If the sanitation plan is for a sewage system or a water supply serving two or more lots or services such sanitation plan shall not be approved by the reservoir sanitation officer until it has first been approved by the secretary.

The reservoir sanitation officer shall determine if sanitation plans for the proposed subdividing of land or constructing of building structures or facilities submitted to him for septic tank systems, sewage holding tanks or individual water supply systems comply with the standards established by the rules and regulations of the secretary of health and environment. If the plan does comply with such standards such fact shall be endorsed thereon. The reservoir sanitation officer prior to his approval of sanitation plans for the proposed subdividing of land or constructing of building structures or facilities submitted to him for a sewage system or for a water supply to serve two or more lots or services shall submit such sanitation plans to and receive approval from the secretary of health and environment. If the reservoir sanitation officer shall find that any sanitation plan does not meet the standards established by the secretary of health and environment, he shall within thirty (30) days from the date of receipt of such plan notify the owner or owners of such fact. If the plan does meet standards established by the secretary of health and environment and the plans and specifications of the proposed water supply and sewage disposal systems have been approved by the secretary of health and environment, such fact shall be endorsed thereon.

Appeals to the secretary of health and environment may be taken by the owner of land from the decision of the reservoir sanitation officer denying the approval of any sanitation plan submitted by him within twenty (20) days of the date of receipt of the notice of such denial.

History: L. 1969, ch. 294, § 4; L. 1974, ch. 352,§ 55; July 1.



65-189d Subdivided lands to be platted; plan and estimate of cost of water, sewage and refuse service required.

65-189d. Subdivided lands to be platted; plan and estimate of cost of water, sewage and refuse service required. All land subdivided into tracts or lots of three (3) acres or less and located within a sanitation zone shall be platted, and approved by the board of county commissioners before filing in the office of the register of deeds. No plat containing more than ten (10) building sites, any one of which contains less than three (3) acres shall be approved until a preliminary engineering report, plan and cost estimate for providing water, sewage and refuse disposal service has been filed with and approved by the secretary of health and environment.

History: L. 1969, ch. 294, § 5; L. 1974, ch. 352,§ 56; July 1.



65-189e Act inapplicable to certain lands.

65-189e. Act inapplicable to certain lands. The provisions of this act shall not apply to:

(a) Land used exclusively for agricultural purposes as defined in this act or to land under the control of the Kansas department of wildlife, parks and tourism, but the department shall not develop any land under its control without providing water, sewage disposal and refuse disposal facilities that are in conformity with these standards and have submitted plans therefor to the secretary of health and environment and obtained the secretary's approval;

(b) subdivisions platted and approved by the board of county commissioners prior to August 1, 1965, except that this exemption shall not be extended to any construction other than a single family residence and shall not permit violation of any local ordinance or code or the creation of any condition that is detrimental to the health or property of an adjacent property owner; or

(c) land subject to a sanitary code or codes as defined in K.S.A. 19-3701 through 19-3708, and amendments thereto, which contain provisions for control of the subsurface disposal of sewage, supplying of water from on-lot wells and the disposal of refuse, if the county, city-county or multicounty health department enforcing such sanitary codes shall furnish to the secretary of health and environment such information as the secretary may require concerning the number and types of such sewage, water and refuse facilities installed in the sanitation zone.

History: L. 1969, ch. 294, § 6; L. 1974, ch. 352, § 57; L. 1980, ch. 182, § 24; L. 1989, ch. 118, § 177; L. 2012, ch. 47, § 85; July 1.



65-189f Rules and regulations providing for granting exceptions.

65-189f. Rules and regulations providing for granting exceptions. Also, notwithstanding the provisions of this act, the secretary of health and environment shall adopt rules and regulations which shall, consistent with the purposes of this act, make provision for exceptions to be made in platted areas approved by the board of county commissioners, and filed prior to July 1, 1968, where it is shown that an undue hardship would otherwise result to the developer or owner, and where it is found that the granting of such exceptions would not be unduly harmful to the health and welfare of the area as a whole. When an exception is granted the order granting the same may contain a reasonable time limitation, may require the property owner involved to consent to and connect to a public water and sewer system when available.

History: L. 1969, ch. 294, § 7; L. 1974, ch. 352,§ 58; July 1.



65-197 Advanced training for professional employees; payment of cost; rules and regulations.

65-197. Advanced training for professional employees; payment of cost; rules and regulations. To meet the health manpower needs of the state, the secretary of health and environment is hereby authorized to provide from federal funds or grants advanced academic training in public and community health for its professional employees, including tuition, fees, and living stipend, and to prescribe such rules and regulations governing such training as is necessary.

History: L. 1970, ch. 246, § 1; L. 1974, ch. 352, §65; July 1.



65-1,105 Establishment of statewide program of blood tests and counseling authorized; contracts; financial assistance for persons with sickle cell anemia; requirements for eligibility for financial assistance; duties of secretary of health and environment.

65-1,105. Establishment of statewide program of blood tests and counseling authorized; contracts; financial assistance for persons with sickle cell anemia; requirements for eligibility for financial assistance; duties of secretary of health and environment. (a) The secretary of health and environment is hereby authorized to establish a statewide program of blood tests for sickle cell trait and the disease sickle cell anemia and to provide counseling and advice, without cost, to any person requesting such counseling relative to sickle cell anemia or sickle cell trait, its characteristics, symptoms, traits, effects and treatment.  In conducting such testing program and counseling the secretary of health and environment is hereby authorized to contract with any county or joint board of health or with any private health organization to assist in administering such testing and counseling under terms and conditions specified by the secretary of health and environment.

(b) In conjunction with this testing and counseling program, the secretary of health and environment shall establish a program providing financial assistance for persons suffering from the disease sickle cell anemia who are unable to pay for their care and treatment on a continuing basis.  It is the purpose of such program and is the intent of the legislature that no person afflicted with the disease sickle cell anemia shall be required to expend for treatment that portion of his or her income and assets as will tend to cause unjust and unusual hardships to such person and to the person's immediate family.  In addition to other requirements for eligibility for financial assistance under the provisions of this subsection, an applicant for assistance shall be a resident of the state of Kansas.

(c) In administering the program authorized by subsection (b) of this section, the secretary of health and environment: (1) May adopt rules and regulations; (2) shall establish standards for determining eligibility for financial assistance; and (3) shall extend financial assistance, within the limits of appropriations therefor, to persons eligible for assistance.

History: L. 1973, ch. 245, § 1; L. 1974, ch. 352, § 183; L. 1978, ch. 233, § 1; L. 1980, ch. 182, § 25; July 1.



65-1,105a Financial assistance for persons with sickle cell anemia; recovery of cost from third party; subrogation.

65-1,105a. Financial assistance for persons with sickle cell anemia; recovery of cost from third party; subrogation. Where funds appropriated to the department of health and environment have been expended for the purpose of meeting the cost of the care or treatment of any person who is eligible for financial assistance under the provisions of subsections (b) and (c) of K.S.A. 65-1,105, and a third party has a legal obligation to pay such cost or any part thereof to or on behalf of the recipient, the secretary of health and environment may recover the same from the recipient or from the third party and in all respects shall be subrogated to the rights of the recipient in such cases.

History: L. 1978, ch. 233, § 2; July 1.



65-1,105b Information to be given parents or guardian of child entering school for first time; assistance of secretary of health and environment.

65-1,105b. Information to be given parents or guardian of child entering school for first time; assistance of secretary of health and environment. The parent or guardian of any child entering school for the first time in this state, upon admission of such child, shall be informed by the board of education or other governing authority of such school of the provisions of K.S.A. 65-1,105 and 65-1,106, and amendments thereto, and of the location of the nearest facility providing blood tests for sickle cell trait and sickle cell anemia. The secretary of health and environment shall provide boards of education and other governing authorities of schools with such information and assistance as may be necessary to comply with the requirements of this section.

History: L. 1978, ch. 233, § 3; July 1.



65-1,106 Statewide program for sickle cell anemia testing; information confidential; exception; penalty.

65-1,106. Statewide program for sickle cell anemia testing; information confidential; exception; penalty. Any information obtained from such program of tests for sickle cell trait and sickle cell anemia shall be confidential and shall not be disclosed except upon the consent of the person upon whom such test was performed: Provided, That if such person is eighteen (18) years of age or younger the results of such test may be made known to the parents of such person without the prior consent of such person. Any person violating any of the provisions of this section shall be guilty of a class C misdemeanor.

History: L. 1973, ch. 245, § 2; July 1.



65-1,107 Secretary of health and environment to adopt rules and regulations relating to procedures, testing protocols, qualifications of personnel and equipment of certain laboratories; list of approved preliminary screening devices for testing of breath for law enforcement purposes.

65-1,107. Secretary of health and environment to adopt rules and regulations relating to procedures, testing protocols, qualifications of personnel and equipment of certain laboratories; list of approved preliminary screening devices for testing of breath for law enforcement purposes. The secretary of health and environment may adopt rules and regulations establishing:

(a) The procedures, testing protocols and qualifications of authorized personnel, instruments and methods used in laboratories performing tests for the presence of controlled substances included in schedule I or II of the uniform controlled substances act or metabolites thereof;

(b) the procedures, testing protocols, qualifications of personnel and standards of performance in the testing of human breath for law enforcement purposes, including procedures for the periodic inspection of apparatus, equipment and devices, other than preliminary screening devices, approved by the secretary of health and environment for the testing of human breath for law enforcement purposes;

(c) the requirements for the training, certification and periodic testing of persons who operate apparatus, equipment or devices, other than preliminary screening devices, for the testing of human breath for law enforcement purposes;

(d) criteria for preliminary screening devices for testing of breath for law enforcement purposes, based on health and performance considerations; and

(e) a list of preliminary screening devices which are approved for testing of breath for law enforcement purposes and which law enforcement agencies may purchase and train officers to use as aids in determining: (1) Probable cause to arrest and grounds for requiring testing pursuant to K.S.A. 8-1001, and amendments thereto; and (2) violations of K.S.A. 41-727, and amendments thereto.

History: L. 1947, ch. 330, § 3; L. 1973, ch. 307, § 3; L. 1974, ch. 352, § 169; L. 1986, ch. 40, § 7; L. 1988, ch. 233, § 1; L. 1990, ch. 215, § 1; L. 1994, ch. 262, § 1; L. 2001, ch. 200, § 16; L. 2006, ch. 173, § 8; July 1.



65-1,108 Unlawful to perform certain tests unless performed in approved laboratory; penalty for violation; exclusions.

65-1,108. Unlawful to perform certain tests unless performed in approved laboratory; penalty for violation; exclusions. (a) It shall be unlawful for any person or laboratory to perform tests to evaluate biological specimens for the presence of controlled substances included in schedule I or II of the uniform controlled substances act or metabolites thereof, unless the laboratory in which such tests are performed has been approved by the secretary of health and environment to perform such tests. Any person violating any of the provisions of this section shall be deemed guilty of a class B misdemeanor.

(b) As used in this section and in K.S.A. 65-1,107, and amendments thereto, "laboratory" shall not include: (1) The office or clinic of a person licensed to practice medicine and surgery in which laboratory tests are performed as part of and incidental to the examination or treatment of a patient of such person; (2) the Kansas bureau of investigation forensic laboratory; (3) urinalysis tests for controlled substances performed only for management purposes on inmates, parolees or probationers by personnel of the department of corrections or office of judicial administration and which shall not be used for revoking or denying parole or probation; (4) urinalysis tests approved by the secretary of corrections for controlled substances performed by the community corrections programs; (5) urinalysis tests approved by the secretary of corrections for controlled substances performed by personnel of the community correctional conservation camp in Labette county which is operated under agreements entered into by the secretary of corrections and the board of county commissioners of Labette county pursuant to K.S.A. 75-52,132, and amendments thereto; or (6) urinalysis tests performed for management purposes only by personnel of alcohol and drug treatment programs which are licensed or certified by the secretary for aging and disability services.

History: L. 1947, ch. 330, § 4; L. 1974, ch. 352, § 170; L. 1988, ch. 233, § 2; L. 1989, ch. 187, § 1; L. 1989, ch. 92, § 30; L. 1990, ch. 216, § 1; L. 1990, ch. 217, § 1; L. 1991, ch. 181, § 1; L. 1994, ch. 262, § 2; L. 2014, ch. 115, § 241; July 1.



65-1,108a Information obtained through certain tests conducted by approved laboratories confidential; exceptions; penalties for violations.

65-1,108a. Information obtained through certain tests conducted by approved laboratories confidential; exceptions; penalties for violations. (a) Information obtained through tests performed under 42 CFR Part 493 and amendments thereto (CLIA '88) or tests to evaluate biological specimens for the presence of controlled substances included in schedule I or II of the uniform controlled substances act or metabolites thereof, conducted by a laboratory approved under K.S.A. 65-1,107 and 65-1,108 and amendments thereto by the secretary of health and environment to perform such tests shall be confidential and shall not be disclosed or made public by officers or employees, or former officers and employees, of such laboratory, except that such laboratory test results shall be released only to:  (1) The person who ordered such tests be made; (2) the secretary of health and environment if required by the secretary as part of the approval of the laboratory under K.S.A. 65-1,107 and 65-1,108 and amendments thereto; and (3) the secretary of health and environment for data collection purposes so long as such information is released in such a manner that the information will not reveal the identity of the person who is the subject of the information.

(b) A violation of this section shall constitute a class C misdemeanor.

History: L. 1988, ch. 233, § 3; L. 1990, ch. 215, § 3; L. 1994, ch. 262, § 3; July 1.



65-1,109 Testing human breath for law enforcement purposes; unlawful acts; penalty.

65-1,109. Testing human breath for law enforcement purposes; unlawful acts; penalty. (a) It shall be unlawful for any person to make any test of the human breath for law enforcement purposes, unless:

(1) Such person has complied with the rules and regulations of the secretary of health and environment adopted pursuant to K.S.A. 65-1,107 and amendments thereto to govern the procedures, standards of performance and the qualifications, training, certification and annual testing of personnel for the testing of human breath for law enforcement purposes; and

(2) the apparatus, equipment or device used by such person in the testing of human breath for law enforcement purposes is of a type approved by the secretary of health and environment and otherwise complies with the rules and regulations of the secretary of health and environment adopted pursuant to K.S.A. 65-1,107 and amendments thereto to govern the periodic inspection of such apparatus, equipment and devices.

(b) Any person who violates any provision of subsection (a) shall be guilty of a class C misdemeanor.

(c) Nothing in this section shall be construed to prohibit the use of devices approved pursuant to K.S.A. 65-1,107 and amendments thereto for preliminary screening tests for law enforcement purposes.

History: L. 1973, ch. 307, § 4; L. 1974, ch. 352, § 171; L. 1975, ch. 312, § 6; L. 1986, ch. 40, § 8; July 1.



65-1,109a Certification of laboratories performing environmental analyses.

65-1,109a. Certification of laboratories performing environmental analyses. (a) The secretary of health and environment may adopt rules and regulations establishing: (1) Procedures and qualifications for certification of laboratories performing analyses required pursuant to K.S.A. 65-161 et seq., 65-171d, 65-3001 et seq., 65-3401 et seq. or 65-3430 et seq. or K.S.A. 65-3452a et seq. or 65-34,105 et seq., and amendments thereto; and (2) a schedule of fees to defray all or part of the costs of administering the certification program. Such fees shall not be refundable. Failure to pay assessed fees shall be cause for denial of certification.

(b) Any person who violates any provision of the rules and regulations adopted under this act shall, after notice and hearing in accordance with the Kansas administrative procedure act, be subject to suspension, denial or revocation of any certification granted hereunder and a civil penalty not to exceed $500. Each day a violation continues shall be deemed a separate violation.

(c) The secretary of health and environment shall remit all moneys received from fees or penalties pursuant to this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the office of laboratory services operating fund.

History: L. 1991, ch. 179, § 1; L. 2001, ch. 5, § 214; L. 2013, ch. 112, § 5; July 1.



65-1,110 Establishments maintaining restroom facilities for the public; facilities to be available without charge.

65-1,110. Establishments maintaining restroom facilities for the public; facilities to be available without charge. Every establishment, public and private, which serves or caters to the public and which maintains therein restroom facilities for the public shall make its restroom facilities available without cost or charge to the patrons, guests or invitees of such establishment.

History: L. 1976, ch. 205, § 4; July 1.



65-1,111 Same;enforcement.

65-1,111. Same;enforcement. The secretary of health and environment is authorized and empowered to adopt rules and regulations and to bring any necessary proceedings for the enforcement of K.S.A. 65-1,110.

History: L. 1976, ch. 205, § 5; July 1.



65-1,112 Spinal cord injury treatment program; components.

65-1,112. Spinal cord injury treatment program; components. The secretary of health and environment shall develop a plan for the establishment of a multilevel treatment program for persons with spinal cord injuries and present the plan to the legislature for review by January 15, 1979.  The plan shall contain at least the following components:

(a) An emergency medical evacuation system which shall include the operation and implementation of an emergency transport system in order that persons with spinal cord injuries can be transported to an intensive trauma care center on a timely basis.

(b) Intensive trauma care centers which will provide as a minimum:

(1) The administration of preventive treatment to persons with spinal cord injuries to prevent paralysis, save lives, and stabilize the person's medical condition so that he or she can be transferred as soon as possible to a rehabilitation center for further rehabilitation;

(2) The appropriate number of centers to be developed according to need.  Each facility shall consist of a special medical unit with appropriate professional personnel and expertise.

(c) Rehabilitation centers to provide rehabilitation services for persons transferred from the intensive trauma care center and for other spinal cord injured persons requiring rehabilitation services.  Such centers shall be located according to need and shall be equipped with the appropriate staff component to meet the specialized rehabilitation needs of spinal cord injured persons.

(d) An appropriate number of halfway houses for individuals who need attendant care, who are in adjustment periods, who require a structured environment or who are in retraining or educational programs.

(e) An estimate of the costs of implementing the provisions of the plan.

History: L. 1978, ch. 234, § 1; July 1.



65-1,113 Health manpower planning; collection of information; confidentiality.

65-1,113. Health manpower planning; collection of information; confidentiality. (a) The secretary of health and environment shall collect such information as is necessary to define the effective distribution of health manpower in the state and to project future health manpower needs in the state.  The board of nursing, the Kansas dental board, the board of examiners in optometry, the state board of pharmacy, the state board of healing arts and the state board of veterinary medical examiners shall cooperate with the secretary of health and environment in the collection of health manpower information and shall furnish to the secretary of health and environment all such health manpower information.

(b) Information collected pursuant to the provisions of subsection (a) of this section shall be confidential and shall not be disclosed or made public, upon subpoena or otherwise, except such information shall be disclosed if no person can be identified in the information to be disclosed and the disclosure is for statistical purposes only.

History: L. 1980, ch. 255, § 1; July 1.



65-1,114 Definitions.

65-1,114. Definitions. As used in this act:

(a) "Physician" means a person licensed to practice medicine and surgery.

(b) "Secretary" means the secretary of health and environment.

History: L. 1980, ch. 178, § 1; July 1.



65-1,115 Contract for health data and information relating to diabetes mellitus.

65-1,115. Contract for health data and information relating to diabetes mellitus. The secretary of health and environment is hereby authorized to contract with an organization or organizations which collect health data for the purpose of obtaining health data and statistical information relating to the prevalence of diabetes mellitus in Kansas, the patients or persons who have diabetes mellitus, the date and age of person at the onset of the disease, if available, the type and method of treatment, if available, and other relevant data relating to diabetes mellitus which the secretary may require.

History: L. 1980, ch. 178, § 2; July 1.



65-1,116 Confidentiality of information; exceptions.

65-1,116. Confidentiality of information; exceptions. Information obtained by the secretary under K.S.A. 65-1,115 is confidential and shall not be disclosed except as provided in this section.  The secretary may disclose information obtained under K.S.A. 65-1,115:  (a) Upon the consent, in writing, of the person who is the subject of the information, or if such person is under eighteen (18) years of age, by such person's parent or guardian; or (b) upon the request of an organization or scholarly investigator for legitimate research or data collection purposes, so long as such information is disclosed in a manner which will not reveal the identity of the persons who are the subject of the information.

History: L. 1980, ch. 178, § 3; July 1.



65-1,117 Penalty for disclosure of confidential information.

65-1,117. Penalty for disclosure of confidential information. Any person, association, firm, corporation, organization or other agency willfully or knowingly permitting or encouraging the disclosure of information obtained pursuant to the provisions of K.S.A. 65-1,115 and not otherwise authorized to be disclosed under K.S.A. 65-1,116 shall be guilty of a class C misdemeanor.

History: L. 1980, ch. 178, § 4; July 1.



65-1,118 Act not to effect mode of treatment.

65-1,118. Act not to effect mode of treatment. Nothing in this act shall be construed or operate to empower or authorize the secretary to restrict in any manner the right of a physician to recommend a mode of treatment for diabetes mellitus or to restrict in any manner an individual's right to select the mode of treatment of his or her choice.

History: L. 1980, ch. 178, § 5; July 1.



65-1,119 Rules and regulations.

65-1,119. Rules and regulations. The secretary may adopt reasonable rules and regulations necessary to carry out the provisions of this act.

History: L. 1980, ch. 178, § 6; July 1.



65-1,120 Definitions.

65-1,120. Definitions. As used in this act:

(a) "Medication aide" means an unlicensed person certified as having satisfactorily completed a training program in medication administration approved by the secretary of health and environment for the purposes of subsection (i) of K.S.A. 65-1124, and amendments thereto.

(b) "Secretary" means the secretary for aging and disability services.

History: L. 1983, ch. 208, § 1; L. 2014, ch. 115, § 242; July 1.



65-1,121 Medication aides; continuing education; requirements; fees.

65-1,121. Medication aides; continuing education; requirements; fees. (a) On and after the effective date of this act, no person shall be a medication aide for the purposes of subsection (i) of K.S.A. 65-1124 and amendments thereto unless such person completes a program of continuing education at least every two years, as established by the secretary. The secretary by duly adopted rules and regulations shall establish the requirements for such a program as soon as possible after the effective date of this act. The secretary shall update the certificate of a medication aide upon the completion by such medication aide of any continuing education program as provided in this section. The secretary shall determine a fee by rules and regulations in an amount sufficient to cover the costs of the department to administer the provisions of this act.

History: L. 1983, ch. 208, § 2; July 1.



65-1,131 Definitions.

65-1,131. Definitions. When used in this act:

(a) "Hemophilia" means a bleeding tendency resulting from a genetically determined deficiency factor in the blood;

(b) "Secretary" means the secretary of health and environment.

History: L. 1984, ch. 217, § 1; July 1.



65-1,132 Establishment of program for treatment of persons suffering from hemophilia; state assistance, requirements for eligibility; rules and regulations.

65-1,132. Establishment of program for treatment of persons suffering from hemophilia; state assistance, requirements for eligibility; rules and regulations. (a) Within the limits of appropriations therefor, the secretary shall establish a program in accordance with the provisions of this act for the care and treatment of persons suffering from hemophilia. This program shall assist persons suffering from hemophilia who require continuing treatment with blood and blood derivatives to avoid extensive hospitalization and other crippling effects associated with this critical chronic bleeding condition, but who are unable to pay for the entire cost of such services on a continuing basis after payment of claims from private third-party payors, medicare, medicaid and other government assistance programs.

(b) State assistance pursuant to subsection (a) of this section shall be available to an applicant only after it has been shown that the applicant has exhausted all benefits from private third-party payors, medicare, medicaid and other government assistance programs and after consideration of the individual's income and assets. The secretary shall establish by rules and regulations standards for determining eligibility for state assistance under this act.

History: L. 1984, ch. 217, § 2; July 1.



65-1,133 Duties of secretary.

65-1,133. Duties of secretary. The secretary shall, within the limits of appropriations therefor:

(a) Assist in the development and expansion of programs for the care and treatment of persons suffering from hemophilia, including self-administration, prevention and home care and other medical and dental procedures and techniques designed to provide maximum control over bleeding episodes typical of this condition.

(b) Extend financial assistance to persons suffering from hemophilia who are eligible to receive such assistance under this act to assist such persons in obtaining blood, blood derivatives and concentrates and other efficacious agents for use in hospital, medical and dental facilities, and at home at an economical cost, thus increasing the effectiveness of the moneys appropriated to carry out the provisions of this act.

(c) Institute and carry on educational programs among physicians, dentists, hospitals, public health departments and the public concerning hemophilia, including dissemination of information and the conducting of educational programs concerning the methods of care and treatment of persons suffering from the condition.

History: L. 1984, ch. 217, § 3; July 1.



65-1,134 Rules and regulations.

65-1,134. Rules and regulations. The secretary shall adopt rules and regulations necessary to administer the provisions of this act.

History: L. 1984, ch. 217, § 4; July 1.



65-1,135 Payment of claims in subsequent fiscal year; limitation.

65-1,135. Payment of claims in subsequent fiscal year; limitation. Notwithstanding K.S.A. 75-3731, the director of accounts and reports shall accept for payment from the secretary of health and environment any duly authorized claim for services provided persons suffering from hemophilia under the provisions of K.S.A. 65-1,131 to 65-1,134, inclusive, and amendments thereto even though such claim is not submitted or processed for payment within the fiscal year in which the service is rendered and even though the services were rendered prior to the effective date of this act, except that no claim filed more than six months after the time of service rendered shall be allowed or paid.

History: L. 1985, ch. 266, § 1; July 1.



65-1,148 Sanitation standards defined; rules and regulations of the secretary establishing sanitation standards for persons and entities regulated by state board of barber examiners and state board of cosmetology.

65-1,148. Sanitation standards defined; rules and regulations of the secretary establishing sanitation standards for persons and entities regulated by state board of barber examiners and state board of cosmetology. (a) As used in this section, "sanitation standards" means standards for personal and environmental sanitation and for the prevention of infectious and contagious diseases.

(b) The secretary of health and environment shall adopt rules and regulations establishing sanitation standards for professions, shops, salons, facilities, clinics, schools and colleges regulated by the state board of barber examiners or the state board of cosmetology.

History: L. 1989, ch. 195, § 1; L. 2002, ch. 187, § 17; July 1.



65-1,157a Newborn infant hearing screening; informed consent; confidentiality of information; application for and receipt of grants; rules and regulations.

65-1,157a. Newborn infant hearing screening; informed consent; confidentiality of information; application for and receipt of grants; rules and regulations. (a) This act shall be known as the newborn infant hearing screening act.

(b) Every child born in the state of Kansas, within five days of birth, unless a different time period is medically indicated, shall be given a screening examination for detection of hearing loss. The screening shall be conducted in accordance with accepted medical practices and in the manner prescribed by the secretary of health and environment.

(c) Informed consent of parents shall be obtained and if any parent or guardian of a child objects to the mandatory examination for detection of hearing loss the child is exempt from subsection (b) of this section.

(d) (1) Any person performing any screening under this act shall provide to the secretary of health and environment such information regarding the screening examinations conducted under this act as the secretary may require by rule and regulation.

(2) Information obtained by the secretary of health and environment under this section shall be confidential and shall not be disclosed except to notify the primary care physician and the parents or guardian of the child of the screening results.

(e) The secretary of health and environment may make application for and receive grants or other moneys which may be available from the federal government for newborn hearing screening and may enter into cooperative agreements with the federal government relating to newborn hearing screening.

(f) The secretary of health and environment shall adopt such rules and regulations as may be necessary to carry out the provisions of this section and concerning the following matters which include but are not limited to the:

(1) Establishment of standards for the equipment used for any newborn infant hearing screening under this act;

(2) establishment of protocols to be followed in performing any newborn infant hearing screening under this act;

(3) establishment of standards for the qualifications and training of personnel who perform any newborn infant hearing screening under this act;

(4) establishment of responsibilities for any medical care facility's administrator or other personnel necessary to carry out the newborn infant hearing screening program created under this act; and

(5) furnishing of reports and other information necessary for the secretary to carry out the provisions of this act.

History: L. 1999, ch. 92, § 1; L. 2004, ch. 150, § 1; July 1.



65-1,158 Community-based teenage pregnancy reduction program; behavioral and educational objectives; grants, proposals and requirements, competitive awards and administration; duties of secretary; receipt of federal and other grants; rules and regulations.

65-1,158. Community-based teenage pregnancy reduction program; behavioral and educational objectives; grants, proposals and requirements, competitive awards and administration; duties of secretary; receipt of federal and other grants; rules and regulations. (a) The secretary of health and environment shall establish a comprehensive community-based teenage pregnancy reduction program with the goal of reducing the rate of pregnancies among minors in urban and rural communities through the development of locally controlled community-based educational interventions to accomplish certain behavioral and educational objectives. The behavioral objectives of the program shall include delaying the onset of sexual activity and promotion of the value of sexual abstinence among minor females and males. The educational objectives of the program shall include training as many community members as possible to be able to assist minor females and males, who are 10 through 17 years of age, in: (1) Recognizing the value and importance of postponing sexual intercourse; (2) developing knowledge and attitudes which promote comfort in choosing not to participate in sexual intercourse; (3) preventing pregnancy by other means when the program has been unable to assist minor females and males in postponing or suspending sexual intercourse, including a description of the risks and benefits of different methods of contraception; (4) recognizing the personal, parental, familial, religious, legal, social and health consequences of irresponsible sexual decisions; (5) developing assertiveness skills to resist undue sexual pressure from peers and society; (6) improving self-concept and sense of worth and developing responsible behavior based on their family values; and (7) fostering communication within the family as well as an appreciation of the supportive role families can play in the life of each individual.

(b) Subject to the provisions of appropriation acts, the secretary of health and environment may award grants on a competitive basis to local public and private community groups and agencies, including but not limited to, counties, cities and other local governments, schools, colleges, universities, youth groups, 4-H clubs, local public health departments and local charitable, civic, religious, educational and other not-for-profit organizations, to provide locally controlled community-based educational interventions to accomplish the objectives of the program in accordance with this section. Each grant shall be for a three-year period, subject to available appropriations and successful annual reviews. In the initial year of the program, not more than three grant proposals shall be awarded, which shall be selected from among grant proposals from both urban and rural community locations.

(c) The secretary of health and environment shall adopt grant requirements in accordance with this section. Proposals for grants under this program shall include provisions for: (1) A community advisory group which shall include parents, school personnel, members of minority population groups, members of the clergy, religious laypersons, public health agency personnel, members of civic groups, public officials, members of health care provider professional groups, representatives of news media agencies and teenagers trained as peer educators; (2) a comprehensive media campaign which targets minors and their families; (3) a strong parent, daughter and son education program with emphasis on communication between parents, daughters and sons; (4) an outcome evaluation component provided from grant funds, which shall include a description and projection of the number of minors that the program will eventually serve and which shall include evaluation protocols prescribing criteria to measure intervention effectiveness, in terms of reductions in the pregnancy rates for the community, and a mechanism to measure the processes of the interventions; (5) a 30% matching requirement from the community which may be satisfied on a cash or in-kind basis from private or public sources, including resources received under the department of education and program for at risk pupil assistance; (6) a three-year commitment to the program; (7) letters of commitment to continue the program after grant funding ends; and (8) the methods proposed for (A) integrating community values, morals and standards into the education message, (B) recruiting, selecting and training the educator participants, (C) recruiting, selecting and training the community member participants, and (D) recruiting, selecting and training peer educators, if applicable to the proposal. Each grant proposal shall illustrate the community need for this program and shall include the annual pregnancy rate for the community for each of the previous five years, including but not limited to the rate for females who are 10 through 17 years of age.

(d) The secretary of health and environment shall administer the community-based teenage pregnancy reduction program established under this section and shall advise and consult with the children and youth advisory committee established by K.S.A. 38-1401 and amendments thereto in establishing and administering the program, including the process of awarding and evaluating grants. The secretary of health and environment is hereby authorized to apply for and receive grants from federal agencies or from any other public or private sources for the purposes of the community-based teenage pregnancy reduction program established under this section.

(e) The secretary of health and environment may adopt rules and regulations for the administration of the program established under this section.

History: L. 1991, ch. 109, § 1; July 1.



65-1,159 Development and submission of proposal; components.

65-1,159. Development and submission of proposal; components. (a) On or before January 1, 1993, the secretary of health and environment, in cooperation with the secretary for aging and disability services, the commissioner of education and the commissioner of insurance, shall develop and submit to the governor, the joint committee on health care decisions for the 1990s and the Kansas commission on the future of health care, inc., a proposal for consolidating all existing health programs required by law for pregnant women and children into one comprehensive plan to be implemented by one or several agencies through interagency contracts, contracts with private agencies or by providing direct services. Such proposal shall:

(1) Include a time schedule for phasing in implementation of the comprehensive plan;

(2) provide cost estimates for the plan;

(3) identify federal waivers necessary to implement the plan;

(4) identify sources of funding for the plan; and

(5) examine innovative programs.

(b) The comprehensive plan developed pursuant to subsection (a) shall, at a minimum, provide for the following statewide:

(1) Comprehensive prenatal services for all pregnant women who qualify for existing programs through the Kansas department for aging and disability services or the department of health and environment or other government-funded programs;

(2) comprehensive medical care for all children under 18 years of age;

(3) preventative and restorative dental care for all children under 18 years of age of each family qualifying under the plan;

(4) periodic sight and hearing tests for all children under 18 years of age and such eyeglasses and hearing aids as such children are found to need;

(5) a case management system under which each family with a child under the plan is assigned a case manager and under which every reasonable effort is made to assure continuity of case management and access to other appropriate social services; and

(6) services regardless of, and fees for services based on, clients' ability to pay.

History: L. 1992, ch. 294, § 1; L. 2014, ch. 115, § 243; July 1.



65-1,159a Senator Stan Clark pregnancy maintenance initiative program; objectives; grants; annual report to legislature.

65-1,159a. Senator Stan Clark pregnancy maintenance initiative program; objectives; grants; annual report to legislature. (a) Subject to appropriations therefor, the secretary of health and environment shall create, develop and administer the Senator Stan Clark pregnancy maintenance initiative program the purpose for which is to award grants to not-for-profit organizations for programs that provide services for women which enable them to carry their pregnancies to term.

(b) The grants shall be awarded annually on a competitive basis in accordance with guidelines and criteria prescribed by rules and regulations adopted by the secretary of health and environment. Each grant shall be matched by the not-for-profit organization receiving the grant on the basis of $1 provided by the not-for-profit organization for each $1 provided under the grant for the program.

(c) Such grant services may include an array of social services relating to pregnancy maintenance. Such grant services shall provide: (1) That no individuals who are unable to pay may be denied the delivery or provision of pregnancy maintenance services; and (2) adoption services, education or information as a part of the program being provided to the individuals. No grant under the program shall be entered into with any group performing, promoting, referring for or educating in favor of abortion. No part of the grant moneys shall be used for any political purposes.

(d) The secretary of health and environment shall annually submit a report to the legislature at the beginning of the regular session of the legislature beginning in 2006 on the results and outcomes of such pregnancy maintenance programs.

(e) The secretary of health and environment shall develop a standard reporting form which shall collect the following information: Number of women utilizing pregnancy maintenance initiative services, percentage of funds used for pre-natal services and the percentage used for post-birth services, and number of women choosing adoption.

History: L. 2005, ch. 147, § 1; July 1.



65-1,160 Public awareness program on effects of tobacco, alcohol, drugs.

65-1,160. Public awareness program on effects of tobacco, alcohol, drugs. (a) The secretary of health and environment shall conduct an ongoing public awareness campaign directed to both men and women regarding the preconceptual and perinatal effects of the use of tobacco, the use of alcohol and the use of any controlled substance as defined in schedule I, II or III of the uniform controlled substances act for nonmedical purposes.

(b) This section shall take effect and be in force from and after January 1, 1993.

History: L. 1992, ch. 294, § 2; May 28.



65-1,161 Educational materials and guidance for health care providers; services available from local health departments; effects of tobacco, alcohol, drugs.

65-1,161. Educational materials and guidance for health care providers; services available from local health departments; effects of tobacco, alcohol, drugs. (a) The secretary of health and environment shall provide educational materials and guidance to health care professionals who provide health services to pregnant women for the purpose of assuring accurate and appropriate patient education.  Such materials and guidance shall address the services which are available to pregnant women from local health departments and the perinatal effects of the use of tobacco, the use of alcohol and the use of any controlled substance as defined in schedule I, II or III of the uniform controlled substances act for nonmedical purposes.

(b) This section shall take effect and be in force from and after January 1, 1993.

History: L. 1992, ch. 294, § 3; May 28.



65-1,162 Educational program for health care providers regarding drugs.

65-1,162. Educational program for health care providers regarding drugs. (a) The secretary of health and environment, in collaboration with the secretary for aging and disability services, shall provide an educational program to health care professionals who provide health care services to pregnant women for the purpose of:

(1) Assuring accurate and appropriate patient education regarding the effects of drugs on pregnancy and fetal outcome;

(2) taking accurate and complete drug histories;

(3) counseling techniques for drug abusing women to improve referral to and compliance with drug treatment programs; and

(4) other additional topics as deemed necessary.

(b) This section shall take effect and be in force from and after January 1, 1993.

History: L. 1992, ch. 294, § 4; L. 2014, ch. 115, § 244; July 1.



65-1,163 Identification and referral of pregnant women at risk for prenatal substance abuse.

65-1,163. Identification and referral of pregnant women at risk for prenatal substance abuse. (a) The secretary of health and environment shall develop a risk assessment profile to assist health care providers screen pregnant women for prenatal substance abuse.

(b) Any health care provider who identifies a pregnant woman who is at risk for prenatal substance abuse may refer such woman with her consent to the local health department for service coordination by providing such woman's name to the local health department or the Kansas department of health and environment within five working days.

(c) There shall be no civil or criminal cause of action against a health care provider related to the rendering or failure to render any service under this section.

(d) Referral and associated documentation provided for in this section shall be confidential and shall not be used in any criminal prosecution.

(e) The consent required by subsection (b) shall be deemed a waiver of the physician-patient privilege solely for the purpose of making the report pursuant to subsection (b).

(f) This section shall take effect and be in force from and after January 1, 1993.

History: L. 1992, ch. 294, § 5; May 28.



65-1,164 Same; service coordination for woman and family.

65-1,164. Same; service coordination for woman and family. (a) Upon referral pursuant to subsection (b) of K.S.A. 65-1,163, the local health department shall offer service coordination to the pregnant woman and her family.  The local health department shall coordinate social services, health care, mental health services and needed education and rehabilitation services.  Service coordination shall be initiated within 72 hours of referral.

(b) This section shall take effect and be in force from and after January 1, 1993.

History: L. 1992, ch. 294, § 6; May 28.



65-1,165 Same; referred pregnant woman first priority user of treatment through the Kansas department for aging and disability services.

65-1,165. Same; referred pregnant woman first priority user of treatment through the Kansas department for aging and disability services. A pregnant woman referred for substance abuse treatment shall be a first priority user of substance abuse treatment available through aging and disability services. All records and reports regarding such pregnant woman shall be kept confidential. The secretary for aging and disability services shall ensure that family oriented substance abuse treatment is available. Substance abuse treatment facilities which receive public funds shall not refuse to treat women solely because they are pregnant.

History: L. 1992, ch. 294, § 7; L. 2014, ch. 115, § 245; July 1.



65-1,166 Toll free information line.

65-1,166. Toll free information line. (a) The secretary of health and environment shall maintain a toll free information line for the purpose of providing information on resources for substance abuse treatment and for assisting with referral for substance abusing pregnant women.

(b) This section shall take effect and be in force from and after January 1, 1993.

History: L. 1992, ch. 294, § 8; May 28.



65-1,167 Construction of act.

65-1,167. Construction of act. This act [*] shall not be construed in any way to create any new programs.

History: L. 1992, ch. 294, § 12; May 28.

* Act includes 65-1,159 thru 65-1,167, 75-3717, 75-3721.



65-1,168 Cancer registry; definitions.

65-1,168. Cancer registry; definitions. As used in this act:

(a) "Confidential data" means any data which permits the identification of individuals.

(b) "Health care provider" means a person licensed to practice medicine and surgery, a hospital or ambulatory surgery center, as defined in K.S.A. 65-425, and amendments thereto, a radiology oncology center, a person licensed to practice dentistry, as defined in K.S.A. 65-1422, and amendments thereto or a pathology laboratory.

(c) "Secretary" means the secretary of the department of health and environment.

History: L. 1997, ch. 110, § 1; L. 2004, ch. 14, § 1; July 1.



65-1,169 Same; collection of data; rules and regulations; reporting of cases.

65-1,169. Same; collection of data; rules and regulations; reporting of cases. (a) The secretary is hereby authorized to collect data pertaining to all cancers occurring in Kansas into a registry which shall be the cancer registry for the state of Kansas. The secretary shall adopt rules and regulations which use the most efficient, least intrusive means for collecting cancer data consistent with ensuring the quality, timeliness, completeness and confidentiality of the cancer registry. The rules and regulations shall specify who shall report, the data elements to be reported, timeliness of reporting and format for collecting and transmitting data to the registry.

(b) Health care providers, as defined in K.S.A. 65-1,168, and amendments thereto, and other individuals and entities specified in rules and regulations shall report to the registry each case diagnosed or treated unless exempted by statute or regulation within six months of the date of diagnosis.

History: L. 1997, ch. 110, § 2; L. 2004, ch. 14, § 2; July 1.



65-1,170 Same; uses of nonconfidential data.

65-1,170. Same; uses of nonconfidential data. Uses of registry data which are not confidential in nature include, but are not limited to:

(a) The production of statistical data which outline the frequency, distribution, severity at diagnosis, treatment and survival for each type of cancer;

(b) the design and implementation of cancer screening programs which have been demonstrated to decrease cancer mortality;

(c) assessing the cancer risk in the Kansas population;

(d) assessing the possible cancer risk of abortion;

(e) identifying previously unrecognized risk factors and causes of cancer;

(f) monitoring the potential health impact of environmental exposures;

(g) monitoring health care access and utilization and effectiveness of services for the prevention and treatment of cancer; and

(h) quantifying costs associated with cancer care.

History: L. 1997, ch. 110, § 3; July 1.



65-1,171 Same; confidential data; exceptions to prohibition on disclosure; data not subject to subpoena or open records act; storage of data.

65-1,171. Same; confidential data; exceptions to prohibition on disclosure; data not subject to subpoena or open records act; storage of data. The information contained on the cancer registry shall be confidential, shall not be disclosed except as provided in K.S.A. 65-1,172 and amendments thereto, shall not be subject to subpoena, discovery or introduction into evidence in any civil or criminal proceeding and shall not be subject to the provisions of the Kansas open records act. The secretary shall ensure that the confidentiality of any data collected which might be used to identify an individual with cancer or a health care provider is maintained. Storage of cancer data shall be in a manner which will protect all information which uniquely identifies individuals.

History: L. 1997, ch. 110, § 4; July 1.



65-1,172 Same; uses of confidential data.

65-1,172. Same; uses of confidential data. (a) Confidential data collected pursuant to this act shall be securely locked and used only for the following purposes:

(1) Ensuring the quality and completeness of the registry data.

(2) Investigating the nature and cause of abnormal clusterings of cancer and the possible cancer risk related to having an abortion.

(3) Offering through the personal physician, to persons with cancer, access to cancer diagnostics and treatments not available except through clinical trials. As long as such trials are conducted with the informed, written consent of the cancer patient, the confidential data is approved for release by the secretary for the purpose of such clinical trials and the clinical trials are approved by the clinical entity.

(4) Releasing data back to the institution or individual which reported cases as long as such release includes only those cases previously reported by the requesting institution or individual.

(5) As part of an exchange agreement with another state, confidential data collected on a resident of another state may be released to the cancer registry of that person's state of residence if that state has confidentiality requirements that provide assurance of protection of confidentiality equivalent to that provided by Kansas under this act.

(6) Releasing information upon consent, in writing, of the person who is the subject of the information, or if such person is under 18 years of age, by such person's parent or guardian.

(7) Follow up for public health purposes. With the approval of the health and environmental institutional review board as provided for in title 45, part 46 of the code of federal regulations, the secretary of health and environment or the secretary's designee, may contact individuals who are the subjects of the reports made pursuant to K.S.A. 65-1,169, and amendments thereto. The secretary shall inform such individuals that the participation in such projects is voluntary and may only be conducted with the written consent of the person who is the subject of the information or with the informed consent of a parent or legal guardian if the person is under 18 years of age. Informed consent is not required if the person who is the subject of the information is deceased.

(b) The secretary shall adopt rules and regulations to define who may be authorized to conduct such follow up studies and to develop criteria for obtaining informed consent.

History: L. 1997, ch. 110, § 5; L. 2007, ch. 177, § 24; May 17.



65-1,173 Same; panel to establish policies for release of nonconfidential data; release of statistical data.

65-1,173. Same; panel to establish policies for release of nonconfidential data; release of statistical data. The secretary shall designate a panel, including at least one physician licensed to practice medicine in Kansas and the registry director, which shall establish policies for release of nonconfidential data and shall review requests for the confidential registry data. No restrictions are placed on release of data which are statistical in nature.

History: L. 1997, ch. 110, § 6; July 1.



65-1,174 Same; immunity from civil or criminal liability for reporting; privilege under 60-427 not applicable to reports under this act; section not applicable to unauthorized disclosure due to gross negligence or willful misconduct.

65-1,174. Same; immunity from civil or criminal liability for reporting; privilege under 60-427 not applicable to reports under this act; section not applicable to unauthorized disclosure due to gross negligence or willful misconduct. Any health care provider, whether a person or institution, who reports cancer information to the registry in good faith and without malice, in accordance with the requirements of this statute, shall have immunity from any liability, civil or criminal, which might otherwise be incurred or imposed in an action resulting from such report. Notwithstanding K.S.A. 60-427 and amendments thereto, there shall be no privilege preventing the furnishing of such information or reports as required by this act by any health care provider. Nothing in this section shall be construed to apply to the unauthorized disclosure of confidential or privileged information when such disclosure is due to gross negligence or willful misconduct.

History: L. 1997, ch. 110, § 7; July 1.



65-1,174a Cancer screening program.

65-1,174a. Cancer screening program. (a) The department of health and environment shall, subject to appropriations, establish a program to increase access to screenings for colon, breast, prostate and cervical cancer, to be used in conjunction with, but not limited to, rural health clinics and safety net clinics, the cost of which shall not exceed $1,500,000.

(b) The provisions of this section shall not take effect until July 1, 2008.

History: L. 2008, ch. 164, § 20; May 29.



65-1,175 Surface water quality standards; definitions.

65-1,175. Surface water quality standards; definitions. As used in this act, unless the context otherwise requires:

(a) "Department" means the department of health and environment.

(b) "Secretary" means the secretary of health and environment.

(c) "1994 Surface water quality standards" means the Kansas surface water quality standards found at K.A.R. 28-16-28b et seq., as in effect August 29, 1994.

History: L. 1997, ch. 148, § 1; May 1.



65-1,176 Same; mixing zone to be used; standards for ammonia, chlorides and atrazine; permit conditions; assistance in meeting standards.

65-1,176. Same; mixing zone to be used; standards for ammonia, chlorides and atrazine; permit conditions; assistance in meeting standards. On and after the effective date of this act and before July 1, 1999:

(a) The department shall use a mixing zone of 50% of the average cross-sectional area of the stream based on either a low flow provision of one cubic foot per second or the 7Q10 flow, whichever is the greater existing condition in the receiving stream, in determining NPDES permit limits for total ammonia and chlorides under subsections (b) and (d) for permits issued by the department.

(b) Unless an applicant for a new or renewal NPDES permit agrees to meet all 1994 surface water quality standards, notwithstanding the provisions of subsection (a), the department shall not require the applicant to comply with the numeric aquatic life criteria for total ammonia and chlorides that are contained in the 1994 surface water quality standards and shall instead require an applicant to comply with the applicant's existing permit requirements, including mixing zone provisions applicable to the permit, for numeric criteria for total ammonia and chlorides or with the criteria for total ammonia and chlorides that took effect May 1, 1987, whichever is more protective. Nothing herein shall be construed to require compliance with mixing zone provisions and numeric aquatic life criteria for total ammonia and chlorides that are more restrictive than the 1994 surface water quality standards.

(c) The department shall not use the numeric chronic aquatic life criteria for atrazine in Table 1a of subsection (d) of K.A.R. 1995 Supp. 28-16-28e and shall rely instead on the greater of either a standard of 3 parts per billion for atrazine or any revised numeric chronic aquatic life criteria for atrazine adopted by the department after consideration of any new criteria recommended by the United States environmental protection agency after the effective date of this act. Conformance with the atrazine standard shall be determined by application of the methodology used in the 1996 Kansas water quality assessment report (305(b) report) published by the department.

(d) Permits issued for expansion, upgrade or new construction of wastewater treatment facilities and modifications and renewals of existing permits shall include the following statement of conditions, which shall be legally binding and enforceable upon the permittee:

"The permittee who does not agree to meet effluent limitations as necessary to attain the aquatic life criteria for ammonia and chlorides within the 1994 surface water quality standards incurs and acknowledges the legal duty and obligation to bring the facilities and operations authorized by this permit into compliance with the permit effluent limitations based on the 1994 surface water quality standards within 24 months after July 1, 1999, unless before July 1, 1999, revised numeric criteria for ammonia and chlorides are adopted pursuant to subsection (g) of K.S.A. 1999 Supp. 65-1,177, in which case the permittee incurs and acknowledges the legal duty and obligation to bring such facilities and operations into compliance with the permit effluent limitations based on the revised criteria within 24 months following the date of adoption of the rules and regulations containing the revised criteria."

(e) The department shall develop a plan and permit conditions that will assist entities that, on the effective date of this act, hold a permit or are applicants for a permit in meeting the requirements of this section relating to total ammonia and chlorides.

History: L. 1997, ch. 148, § 2; May 1.



65-1,178 Definitions.

65-1,178. Definitions. As used in K.S.A. 2001 Supp. 65-1,178 through 65-1,198, and amendments thereto, except as the context otherwise requires:

(a) "Application" means:

(1) The applicable fee, all properly completed and executed documents furnished by the department and any additional required documents or information necessary for obtaining a permit, including but not limited to a registration, construction plans, specifications and any required manure management, nutrient utilization, emergency response, odor control, facility closure and dead swine handling plans; or

(2) registration with the department before July 1, 1996, which has not been acted on by the department before March 1, 1998.

(b) "Best available technology for swine facilities" means the best available technology for swine facilities, as determined by the department in consultation with Kansas state university, owners and operators of permitted swine facilities and other appropriate persons, entities and state and federal agencies.

(c) "Best management practices for swine facilities" means those schedules of activities, maintenance procedures and other management practices of a swine facility that are designed to minimize or prevent pollution of the air, water or soil or to control odor, flies, rodents and other pests, as determined by the department in consultation with Kansas state university, owners and operators of permitted swine facilities and other appropriate persons, entities and state and federal agencies.

(d) "Department" means the department of health and environment.

(e) "Existing swine facility" means any swine facility in existence and registered with or permitted by the secretary before the effective date of this act.

(f) "In existence" means constructed or in place and capable of confining, feeding and maintaining swine. If the department has taken final formal administrative action requiring abandonment of a swine facility or cessation of a swine facility operation for reasons other than separation distances, the department shall conclude the past facility or operation was illegal and not eligible to continue previously legal acts. A facility for which the department has taken such an action shall be considered a new swine facility for the purpose of separation distance requirements.

(g) "Permit" means a water pollution control permit for a swine facility pursuant to K.S.A. 65-166a and 65-171d, and amendments thereto.

(h) "Secretary" means the secretary of health and environment.

(i) "Significant water pollution potential" means any significant potential for pollution of groundwater or surface waters as defined by rules and regulations adopted by the secretary.

(j) "Swine facility" means a confined feeding facility for swine.

(k) "Swine waste management system" means all constructed, excavated or natural receptacles used for the collection, conveyance, storage or treatment of manure or wastewater, or both, from a swine facility, including swine containment buildings.

(l) "Swine waste retention lagoon or pond" means an excavated or diked structure, or a natural depression, provided for or used by a swine facility for the purpose of containing or detaining swine wastes or other wastes generated in the production of swine.

History: L. 1998, ch. 143, § 2; May 7.



65-1,179 Permit application; public notice, comment, hearing; department action, when.

65-1,179. Permit application; public notice, comment, hearing; department action, when. (a) After receipt of an application for a permit for construction of a new swine facility or expansion of an existing swine facility, the department shall publish in the Kansas register a notice of receipt of the application which shall include but not be limited to:

(1) The names and addresses of the operator of the facility and the owner of the property where the facility is or will be located; and

(2) notice of the availability of the document and fact sheet prepared pursuant to subsection (b).

(b) After receipt of an application for a permit for construction of a new swine facility or expansion of an existing swine facility, the department shall prepare the following, which, at a minimum, shall be made available on the internet and shall be available for inspection and copying, in accordance with the open records act, at the department's office in the district where the swine facility is or will be located:

(1) A document containing all the requirements with which the swine facility must comply upon approval by the department and a brief explanation of the statutory or regulatory provisions on which the requirements are based;

(2) any determinations of, and explanations for, departures from any requirements otherwise applicable to the facility, including citations to the applicable guidelines, development documents or authorities for the departures; and

(3) a fact sheet containing the following information required in the application:

(A) A detailed description of the location of the facility, including the section, township and range, with reference to any applicable comprehensive land use plan or zoning requirements;

(B) a map showing water wells located on the facility's property, landmarks in the vicinity and nearby streams and bodies of water;

(C) a description of the facility, including the swine waste management system and facilities and any areas designated by the applicant for future expansion as provided for by subsection (k) of K.S.A. 65-171d and amendments thereto;

(D) a nutrient application plan, if required by K.S.A. 65-1,182, including base-line soil tests for a new facility or new field to which wastes will be applied, and a crop rotation plan; and

(E) a statement that the applicant will consult with the county extension agent or a qualified agronomist or individual trained in crop protection to ensure that correct agronomic rates of application are used and records of those consultations will be maintained by the applicant.

(c) The secretary shall establish by rules and regulations the form of public notice that is required for receipt of a completed application for a permit for construction of a new swine facility or expansion of an existing swine facility. Such notice shall be by publication in a newspaper of general circulation in the county where the facility is or will be located, direct notification of residents in the vicinity of the facility and notification of local government officials.

(d) The public notice required by subsection (c) shall contain the following:

(1) The name, address and telephone number of the official at the department who is responsible for processing the application and the locations where further information and copies of documents can be reviewed, which locations shall be in the county where the facility is or will be located;

(2) the names and addresses of the operator of the facility and the owner of the property where the facility is or will be located;

(3) a statement of the tentative determination of the department to approve the issuance of the permit;

(4) a brief description of the procedures and schedule for making the final determination of approval or disapproval;

(5) notice of availability of the document and fact sheet prepared pursuant to subsection (b);

(6) a request for public comment on the tentative decision to approve the issuance of the permit and the requirements for the facility described in the document prepared pursuant to subsection (b)(1); and

(7) a description of the procedures for providing public comment.

(e) The department shall provide a period of 30 days from the date of the public notice required by subsection (c) for submission of public comments.

(f) The department, in its discretion, may hold a public meeting or hearing within 60 days after the conclusion of the comment period required by subsection (e) to receive further public comment if the department determines that significant environmental or technical concerns or issues have been raised during the comment period. The department shall hold a public hearing within 60 days after the conclusion of the comment period required by subsection (e) to receive further public comment if a hearing is requested by any owner of a habitable structure within the applicable separation distance. Public meetings and hearings held pursuant to this subsection shall address only those matters for which the secretary has authority.

(g) The department shall not make a determination to approve the issuance of a permit until completion of the procedures required by this section. The department may disapprove at any time the issuance of a permit without completing the procedures required by this section.

(h) The department shall make the determination to approve or disapprove the issuance of a permit not later than 180 days after the completed application is filed with the department.

(i) An operator of a swine facility shall submit a registration or application to the department before initiating construction or operation of either a swine facility or a swine waste management system. When the department finds no permit is required, construction or operation of the swine facility may be initiated upon issuance, by the department, of a certification. When the department determines a permit or permit modification is required for the swine facility, construction may be initiated upon approval of the application, construction plans, specifications and swine waste management plan. Operation and stocking of a swine facility for which a permit is required shall not be initiated until the department issues the permit. An operator of a swine facility for which a permit modification is required because of a proposed facility expansion shall not increase the number of swine at the facility beyond that authorized by the permit until the department issues the modified permit.

History: L. 1998, ch. 143, § 3; May 7.



65-1,180 Required distances from water.

65-1,180. Required distances from water. (a) The department shall not approve a permit for construction of a new swine facility or expansion of an existing swine facility unless the swine waste management system for the facility:

(1) Is located in such a manner as to prevent impairment of surface waters and groundwaters, except where consistent with the requirements of this section;

(2) is located outside any 100-year flood plain unless procedures and precautions are employed to flood-proof the facilities;

(3) except as provided by subsection (c), is located: (A) Not less than 500 feet from any surface water if the facility has an animal unit capacity of 3,725 or more; (B) not less than 250 feet from any surface water if the facility has an animal unit capacity of 1,000 to 3,724; or (C) not less than 100 feet from any surface water if the facility has an animal unit capacity of under 1,000;

(4) except as provided by subsection (d), is located not less than 250 feet from any private drinking water well that is in active use; and

(5) is located not less than 1,000 feet from any publicly owned drinking water well that is in active use.

(b) The separation distances required pursuant to subsection (a) shall not apply to:

(1) Any swine facility that, on the effective date of this act, holds a valid permit issued by the secretary;

(2) swine facilities for which an application has been received before the effective date of this act; or

(3) expansion of a swine facility if an application for the expansion has been received before the effective date of this act.

(c) The separation distances required by subsection (a)(3) shall not apply to any freshwater reservoir or farm pond that is privately owned if complete ownership of land bordering the reservoir or pond is under common private ownership. Such separation distances shall apply to any waters that flow from such reservoir or pond. The secretary shall have the authority provided by subsections (d) and (e) of K.S.A. 65-171d and amendments thereto with respect to any such reservoir or pond as necessary to protect the public health, the soils or waters of the state and wildlife.

(d) The separation distance required by subsection (a)(4) shall not apply to any private drinking water well that is located within the perimeter from which separation distances are determined pursuant to subsection (k) of K.S.A. 65-171d and amendments thereto but, if the facility has an animal unit capacity of 3,725 or more, the facility operator shall test waters from such well and annually report the test results to the department.

History: L. 1998, ch. 143, § 4; May 7.



65-1,181 Manure management plan; lagoon standards; monitoring wells, when.

65-1,181. Manure management plan; lagoon standards; monitoring wells, when. (a) Each applicant for a permit for construction of a new swine facility having an animal unit capacity of 1,000 or more or expansion of an existing swine facility to an animal unit capacity of 1,000 or more shall submit with the application for a permit a manure management plan and shall comply with the plan when the permit is issued by the department.

(b) Each existing swine facility that has an animal unit capacity of 1,000 or more on the effective date of this act shall submit to the department, within six months after the rules and regulations implementing this act are adopted, a manure management plan for approval by the department and shall comply with the plan as soon thereafter as practicable.

(c) Each manure management plan required by this section shall describe the methods for, and account for, the disposal of all manure and wastewater generated by the swine facility. If the methods of disposal of the manure or wastewater include land application, the facility also shall prepare a nutrient utilization plan, as required by subsection (b) of K.S.A. 65-1,182, and amendments thereto.

(d) Each swine facility that is required by this section to have a manure management plan shall amend such plan whenever warranted by changes in the facility or in other conditions affecting the facility.

(e) The secretary shall establish by rules and regulations the circumstances under which amendments to manure management plans must be submitted to the department for the department's approval.

(f) Each swine facility that is required by this section to have a manure management plan shall maintain such plan in accordance with K.S.A. 65-1,185, and amendments thereto.

(g) As a condition of approval of any permit for a swine facility that is required by this section to have a manure management plan, the department shall require that, if the operator of the facility does not own the swine at the facility, the operator shall execute with the owner of the swine a contract that specifies responsibility for management of the manure and wastewater generated at the facility.

(h) If a swine facility is required by this section to have a manure management plan and such facility generates manure or wastewater, or both, that is sold or given to a person who is not employed by the facility and is to be disposed of by means other than land application on areas covered by the facility's nutrient utilization plan, the department shall require that:

(1) The facility shall maintain a log of removal of the manure or wastewater from the facility and such log shall contain the following:

(A) The name and address of each person to whom the manure or wastewater is sold or given and of each hauler of the manure or wastewater;

(B) the date of the removal of the manure or wastewater; and

(C) the volume of the removed manure or wastewater; and

(2) the facility shall provide to the hauler of the removed manure or wastewater the most recent manure nutrient analysis conducted pursuant to subsection (c) of K.S.A. 65-1,182 and amendments thereto, if the removed manure or wastewater are to be land applied.

(i) (1) Except as provided by subsection (i)(5), if a swine waste retention lagoon or pond is utilized by a swine facility that has an animal unit capacity of 3,725 or more and is located where the groundwater is at a depth of 25 feet or less from the underneath side of the liner of the lagoon or pond:

(A) The sides and bottom of such lagoon or pond shall be lined with:

(i) A compacted soil liner with a minimum depth of one foot and maximum seepage rate of 1/8 inch per day; or

(ii) an impermeable liner on top of a compacted soil liner with a minimum depth of one foot and maximum seepage rate of 1/4 inch per day; and

(B) the facility operator shall be required to install not fewer than one upstream and two downstream groundwater monitoring wells for each such single cell lagoon or pond and for the primary cell of each such multiple cell lagoon or pond, or employ equivalent technology, as provided by rules and regulations of the secretary.

(2) Except as provided by subsections (i)(3),(4) and (5), if a swine waste retention lagoon or pond is utilized by a swine facility that has an animal unit capacity of 3,725 or more and is located where the groundwater is at a depth of more than 25 feet from the underneath side of the liner of the lagoon or pond, the sides and bottom of such lagoon or pond shall be lined with:

(A) A compacted soil liner with a minimum depth of one foot and maximum seepage rate of 1/8 inch per day; or

(B) an impermeable liner on top of a compacted soil liner with a minimum depth of one foot and maximum seepage rate of 1/4 inch per day.

(3) If the compacted soil liner requirements of subsection (i)(2) cannot be met for one or more waste retention lagoons or ponds to which such subsection applies:

(A) The sides and bottom of such lagoons or ponds shall be lined with an impermeable liner on top of a soil liner compacted to the extent possible; and

(B) if the groundwater is at a depth of 150 feet or less from the surface of the land at the place where such lagoons or ponds are located, the facility operator shall be required to install not fewer than one upstream and two downstream groundwater monitoring wells for each such single cell lagoon or pond and for the primary cell of each such multiple cell lagoon or pond, or employ equivalent technology, as provided by rules and regulations of the secretary.

(4) Any swine waste retention lagoons or ponds existing on the effective date of this act and utilized by a swine facility that has an animal unit capacity of 3,725 or more shall not be required to meet the requirements of subsection (i)(1), (2) or (3) but the facility operator shall be required to install, before January 1, 2000, not fewer than one upstream and two downstream groundwater monitoring wells for each such single cell lagoon or pond and for the primary cell of each such multiple cell lagoon or pond, or employ equivalent technology, as provided by rules and regulations of the secretary, if the groundwater is at a depth of 150 feet or less from the surface of the land at the place where such lagoons or ponds are located unless: (A) The groundwater is at a depth of more than 25 feet from the underneath side of the liner of the lagoons or ponds; and (B) the facility operator submits to the department engineering or field data that proves compliance with the requirements of subsection (i)(2).

(5) On or after January 1, 2000, if the secretary determines, based on scientific evidence, that the standards imposed by subsections (i)(1), (2), (3) and (4) are not required to protect the groundwater, the secretary may increase the animal unit capacity at which such standards apply.

(j) The secretary may require installation and sampling of groundwater monitoring wells in the vicinity of any swine waste retention lagoon or pond when the secretary determines necessary, or the secretary may allow the use of equivalent technology, as provided by rules and regulations of the secretary. The locations and design of such monitoring wells shall be subject to approval by the secretary.

(k) The secretary may require, as a condition of issuance or renewal of a permit for a swine facility having an animal unit capacity of 1,000 or more, that trees be planted as vegetative screening to control odor. [*]

(l) The secretary may adopt by rules and regulations such additional standards for location and construction of swine waste retention lagoons and ponds utilized by swine facilities having an animal unit capacity of 1,000 or more as the secretary determines necessary to protect the waters and soils of the state and the public health.

(m) Before issuing any permit for a swine facility that will utilize a swine waste retention lagoon or pond or approving any plans for a swine waste retention lagoon or pond, the department shall make a determination, after consultation with the state corporation commission, that there is no unplugged oil or gas well at the planned location of such lagoon or pond. If, during construction of any swine waste retention lagoon or pond, an unplugged well is discovered at the location of such lagoon or pond, the facility owner and the facility operator shall have the duty to report the discovery to the department immediately.

History: L. 1998, ch. 143, § 5; May 7.

* Odor control plan required under 65-1,187.



65-1,182 Nutrient utilization plan; requirements for land application of manure or wastewater.

65-1,182. Nutrient utilization plan; requirements for land application of manure or wastewater. (a) The department of health and environment shall not issue or renew a permit for any swine facility that has an animal unit capacity of 1,000 or more and that applies manure or wastewater to land unless:

(1) The land application process complies with the applicable requirements of this section; and

(2) the nutrient utilization plan required by this section is approved by the secretary of health and environment as specified by K.S.A. 2015 Supp. 2-3318, and amendments thereto.

(b) (1) If the manure management plan prepared pursuant to K.S.A. 65-1,181, and amendments thereto, provides for land application of manure or wastewater:

(A) The applicant for a permit for construction of a new swine facility or for expansion of an existing swine facility shall submit with the application for a permit a nutrient utilization plan on a form prescribed by the secretary of health and environment as applicable and shall comply with the plan when the permit is issued by the department of health and environment; and

(B) the operator of an existing swine facility shall submit to the department of health and environment, within six months after the rules and regulations implementing this act are adopted, a nutrient utilization plan on a form prescribed by the secretary of health and environment, for approval by the secretary of health and environment and shall comply with the plan by a date established by the secretary of health and environment.

(2) Each nutrient utilization plan shall address site-specific conditions for land application of manure, wastewater and other nutrient sources, comply with the requirements of this section and contain, at minimum, the following:

(A) A site map of all land application areas, including section, township and range;

(B) crop rotations on the land application areas;

(C) annual records of soil tests, manure nutrient analyses, and calculations required by subsection (c);

(D) nutrient budgets for the land application areas;

(E) rates, methods, frequency and timing of application of manure, wastewater and other nutrient sources to the land application areas;

(F) the amounts of nitrogen and phosphorus applied to the land application areas;

(G) precipitation records and the amounts of irrigation and other water applied;

(H) records of inspections and preventive maintenance of equipment required by subsection (f)(6);

(I) copies of all landowner agreements for land that is not owned by the swine facility and is scheduled to receive manure or wastewater;

(J) names of employees and contractors whom the operator of the swine facility has identified pursuant to subsection (f)(7) to supervise the process of transferring manure or wastewater to land application equipment and the process of land application;

(K) records of training of all personnel who supervise and conduct the land application of manure or wastewater, as required by subsection (f)(7); and

(L) any other information required by the secretary of health and environment to facilitate approval.

(3) (A) A swine facility that is required to have a nutrient utilization plan shall amend such plan whenever warranted by changes in the facility, soil test results or other conditions affecting the facility.

(B) Amendments to the nutrient utilization plan must be approved by the secretary of health and environment.

(4) A swine facility that is required to have a nutrient utilization plan shall maintain such plan in accordance with K.S.A. 65-1,185, and amendments thereto.

(c) (1) Each swine facility that has a manure management plan that includes land application of manure or wastewater shall:

(A) Conduct soil tests, including but not limited to tests for nitrogen, phosphate, chloride, copper and zinc, on the land application areas prior to preparation of the nutrient utilization plan and at least annually thereafter, or as often as required by best available soil science and standards relative to the soils of, and crops to be grown on, the land application areas or as required by the secretary of health and environment; and

(B) include the results of such tests in its nutrient utilization plan.

(2) Each swine facility that has a manure management plan that includes land application of manure or wastewater or sells or gives manure or wastewater to third persons pursuant to subsection (h) of K.S.A. 65-1,181, and amendments thereto, shall:

(A) Conduct manure nutrient analyses of its manure and wastewater prior to preparation of its nutrient utilization plan and at least every two years thereafter; and

(B) include the results of such analyses in its nutrient utilization plan.

(3) Each swine facility that has a manure management plan that includes land application of manure or wastewater shall:

(A) Compare the manure nutrient analyses required by subsection (c)(2) with the soil tests required by subsection (c)(1) to calculate needed fertility and application rates for pasture production and crop target yields on the land application areas prior to the preparation of the nutrient utilization plan and each time thereafter when new soil tests or manure nutrient analyses are conducted; and

(B) include such calculations in the nutrient utilization plan.

(d) If a swine facility is required to have a nutrient utilization plan and finds that the soil tests required pursuant to this act indicate that the phosphorus holding capacity for any soils in the facility's land application areas may be exceeded within five years, the facility shall promptly initiate the process to obtain access to the additional land application areas needed, or make other adjustments, to achieve the capability to apply manure or wastewater at appropriate agronomic rates.

(e) The Kansas department of health and environment may require a swine facility that is required to have a nutrient utilization plan to apply manure or wastewater on all or a portion of the facility's land application areas at a rate within the agronomic phosphorus needs of the crops or pasture, or the soil phosphorus holding capacity, in less than the time originally allowed in the approved nutrient utilization plan if the department of health and environment finds that the land application actions of the facility are contributing to the impairment of groundwater or surface water.

(f) (1) Each swine facility that is required to have a nutrient utilization plan shall include in such plan, and thereafter comply with, the requirements that manure or wastewater shall not be applied on bare ground by any process, other than incorporation into the soil during the same day, within 1,000 feet of any habitable structure, wildlife refuge or city, county, state or federal park, unless:

(A) The manure or wastewater has been subjected to physical, biological or biochemical treatment or other treatment method for odor reduction approved by the department of health and environment;

(B) the manure or wastewater is applied with innovative treatment or application that is best available technology for swine facilities and best management practices for swine facilities or other technology approved by the department of health and environment; or

(C) the owner of the habitable structure has provided a written waiver to the facility.

(2) The separation distance requirements of subsection (f)(1) shall not apply to any structure constructed or park designated as a city, county, state or federal park after the effective date of this act, for swine facilities in existence on the effective date of this act, or any structure constructed or park designated as a city, county, state or federal park after submission of an application for a permit for a new swine facility or expansion of an existing swine facility.

(3) Swine facilities that are required to have a nutrient utilization plan shall not apply manure or wastewater:

(A) To lands classified as highly erodible according to the conservation compliance provisions of the federal food security act of 1985, as in effect on the effective date of this act, and classified as highly erodible on the basis of erosion resulting from water runoff, except where soil conservation practices to control erosion and runoff in compliance with the requirements of this section are identified in the facility's nutrient utilization plan and are followed by the facility;

(B) during rain storms, except where soil conservation practices to control erosion and runoff in compliance with the requirements of this section are identified in the facility's nutrient utilization plan and are followed by the facility;

(C) to frozen or saturated soil, except where soil conservation practices to control runoff in compliance with the requirements of this section are identified in the facility's nutrient utilization plan and are followed by the facility; and

(D) to any areas to which the separation distance requirements of subsection (f) apply.

(4) Swine facilities that are required to have a nutrient utilization plan shall follow procedures and precautions in the land application of manure or wastewater to prevent discharge of manure or wastewater to surface water and groundwater due to excess infiltration, penetration of drainage tile lines, introduction into tile inlets or surface runoff, including appropriate soil conservation practices to protect surface water from runoff carrying eroded soil and manure particles.

(5) Swine facilities that are required to have a nutrient utilization plan and that conduct wastewater irrigation shall:

(A) Employ measures to irrigate under conditions that reasonably prevent surface runoff; and

(B) use reasonable procedures and precautions to avoid spray drift from the land to which it is applied.

(6) Each swine facility that is required to have a nutrient utilization plan and that land applies manure or wastewater shall ensure that any equipment used in the land application process is properly maintained and calibrated and monitor the use of the equipment so that any malfunction that develops during the land application process is detected and the process ceases until the malfunction is corrected.

(7) The operator of each swine facility that is required to have a nutrient utilization plan and that land applies manure or wastewater shall:

(A) Identify, train and keep current the training of each employee and contractor who supervises the transfer of manure or wastewater to land application equipment and the conducting of land application activities; and

(B) train, and keep current the training of, all employees and contractors who conduct land application activities.

(g) Each swine facility that is required to have a nutrient utilization plan shall amend such plan whenever warranted by changes in conditions. The operator of the facility shall file such plan and any amendments to such plan with the department of health and environment.

(h) The secretary of health and environment shall make a determination to approve or disapprove a nutrient utilization plan not later than 45 days after the plan is received from the department of health and environment.

History: L. 1998, ch. 143, § 6; L. 2004, ch. 101, § 194; L. 2009, ch. 128, § 35; July 1.



65-1,183 Waste management system; standards for operators; failure or unplanned release.

65-1,183. Waste management system; standards for operators; failure or unplanned release. The secretary shall adopt rules and regulations establishing:

(a) Standards for training and certifying, and for periodic continuing education or recertification of, swine facility operators maintaining or supervising the swine waste management system of a swine facility that is required to have a permit; and

(b) procedures for notifying the department of failure of a swine waste retention lagoon or pond or any unplanned release of animal waste by a swine facility.

History: L. 1998, ch. 143, § 7; May 7.



65-1,184 Emergency response plan.

65-1,184. Emergency response plan. (a) The secretary shall establish by rules and regulations the circumstances under which a permitted swine facility shall be required to develop an emergency response plan.

(b) Each swine facility that is required to submit an emergency response plan shall maintain such plan:

(1) In a location at the facility that is readily accessible to all employees or contractors who are responsible for implementing the plan; and

(2) as otherwise required in K.S.A. 65-1,185 and amendments thereto.

(c) The operator of each swine facility that is required to submit an emergency response plan shall train, and keep current the training of, the employees and contractors who are responsible for implementing such plan.

(d) Each swine facility that is required to submit an emergency response plan shall amend such plan whenever warranted by changes in the facility or in other conditions affecting the facility.

History: L. 1998, ch. 143, § 8; May 7.



65-1,185 Retention of facility's records and plans.

65-1,185. Retention of facility's records and plans. (a) Each swine facility that is required to have a permit shall keep all records and plans required by this act at the facility's site office in a manner that is accessible to inspection by authorized representatives of the department pursuant to K.S.A. 65-1,191 and amendments thereto.

(b) Each swine facility that is required to have a permit shall retain at the location required in subsection (a) the current and previous three years' versions of the records and plans required by this act.

History: L. 1998, ch. 143, § 9; May 7.



65-1,186 Facility operator; certification; responsibility for employee training.

65-1,186. Facility operator; certification; responsibility for employee training. (a) (1) As a condition of issuance of a permit for a swine facility that has an animal unit capacity of 1,000 or more, the operator of the facility shall be certified by the department, or by a third party approved by the department, as to the operator's knowledge of:

(A) Management of manure and wastewater;

(B) nutrient utilization planning and implementation;

(C) emergency response planning and implementation, if required; and

(D) the other requirements of this act.

(2) If the department has not established or sanctioned an operator certification program at the time that a swine facility applies for a permit, or if a vacancy occurs in a certified operator position, the department may issue a permit for the facility without the operator certificate, and the operator shall complete the certification program within six months after it is established or sanctioned.

(b) The operator of each swine facility shall be responsible for the training of employees or contractors required by subsection (f)(7)(A) of K.S.A. 65-1,182 and amendments thereto (supervisors of land application), subsection (f)(7)(B) of K.S.A. 65-1,182 and amendments thereto (persons who conduct land application) and subsection (c) of K.S.A. 65-1,184 and amendments thereto (persons responsible for implementing the emergency response plan).

History: L. 1998, ch. 143, § 10; May 7.



65-1,187 Odor control plan.

65-1,187. Odor control plan. (a) As a condition of issuance of a permit for a swine facility, the department shall require the applicant to submit a plan, approved by the department, for odor control if the application is for:

(1) A permit for construction or expansion of a swine facility that has an animal unit capacity of 1,000 or more;

(2) a permit for expansion of a swine facility to an animal unit capacity of 1,000 or more; or

(3) renewal of a permit for a swine facility that has an animal unit capacity of 1,000 or more.

(b) Each swine facility that is required to submit an odor control plan shall amend such plan whenever warranted by changes in the facility or in other conditions affecting the facility.

(c) In promulgating rules and regulations governing odor control plans, the secretary shall take into consideration different sizes of facilities and other relevant factors.

History: L. 1998, ch. 143, § 11; May 7.



65-1,188 Dead animal handling plan.

65-1,188. Dead animal handling plan. (a) Every swine facility that has a capacity of 1,000 or more animal units shall file with the department a plan for the handling of dead swine. The secretary shall adopt rules and regulations establishing minimum standards, including requirements that:

(1) No dead swine shall be left where visible from municipal roads or habitable structures;

(2) before disposal, all dead swine shall be kept within the perimeter from which separation distances are determined pursuant to subsection (k) of K.S.A. 65-171d and amendments thereto unless otherwise approved by the department; and

(3) carcasses shall be picked up within 48 hours under normal circumstances.

(b) Each swine facility that is required to submit a plan for handling dead swine shall amend such plan whenever warranted by changes in the facility or in other conditions affecting the facility.

History: L. 1998, ch. 143, § 17; May 7.



65-1,189 Facility closure plan; demonstration of financial ability.

65-1,189. Facility closure plan; demonstration of financial ability. (a) As a condition of issuance of a permit for a swine facility, the department shall require the applicant to submit a plan, approved by the department, for closure of the facility if the application is for:

(1) A permit for construction or expansion of a swine facility that has an animal unit capacity of 3,725 or more;

(2) a permit for expansion of a swine facility to an animal unit capacity of 3,725 or more; or

(3) renewal of a permit for a swine facility that has an animal unit capacity of 3,725 or more.

(b) The operator of each swine facility that has a capacity of 3,725 animal units or more shall demonstrate annually to the department evidence, satisfactory to the department, that the operator has financial ability to cover the cost of closure of the facility as required by the department.

(c) Each swine facility that is required to submit a facility closure plan shall amend such plan whenever warranted by changes in the facility or in other conditions affecting the facility.

History: L. 1998, ch. 143, § 12; May 7.



65-1,190 Lagoon closure plan; demonstration of financial ability.

65-1,190. Lagoon closure plan; demonstration of financial ability. (a) (1) Each swine facility that has an animal unit capacity of 3,725 or more and has a swine waste retention lagoon or pond shall maintain the facility at all times until it is certified to comply fully with the closure requirements of this subsection (a).

(2) (A) Any swine facility that has an animal unit capacity of 3,725 or more and ceases to operate shall close any swine waste retention lagoon or pond of the facility in accordance with the requirements of this subsection (a).

(B) Any swine facility that has an animal unit capacity of 3,725 or more and has a swine waste retention lagoon or pond that has not received manure or wastewater from the facility for a period of 12 consecutive months shall close the facility in accordance with the requirements of this subsection (a), unless:

(i) The facility continues to operate;

(ii) the facility intends to restore use of the lagoon or pond at a later date; and

(iii) the facility maintains the lagoon or pond as though it were actively used, adding fresh water to replace water lost to evaporation and preventing loss or compromise of structural integrity or removes and disposes of all manure and wastewater in accordance with the requirements of this act and refills the lagoon or pond with clean water to preserve the integrity of the synthetic or earthen liner.

(C) Any swine facility that has an animal unit capacity of 3,725 or more and chooses not to close a swine waste retention lagoon or pond pursuant to subsection (a)(2)(B) shall:

(i) Notify the department of the decision and the actions taken to comply with the requirements of subsection (a)(2)(B);

(ii) conduct routine inspections, maintenance and record keeping as though the facility were in use; and

(iii) prior to restoration of use of the lagoon or pond, notify the department and provide the department with the opportunity to inspect the facility to ensure that it complies with the requirements of K.S.A. 65-1,180 and amendments thereto.

(3) To close a swine waste retention lagoon or pond, a swine facility that has an animal unit capacity of 3,725 or more shall remove all manure and wastewater, as well as all associated appurtenances and conveyance structures, from the lagoon or pond and dispose of the manure or wastewater in accordance with the requirements of this act or, if the facility requests, as determined otherwise by the department.

(4) The secretary shall adopt rules and regulations establishing standards and procedures for demolition of any swine waste retention lagoon or pond, or conversion of the lagoon or pond to another use (such as a farm pond), as a condition of closure for a swine facility that has an animal unit capacity of 3,725 or more.

(5) Upon notification to the department by a swine facility having an animal unit capacity of 3,725 or more that a swine waste retention lagoon or pond utilized by the facility has been closed, the department shall inspect the lagoon or pond and certify whether the closure complies with the requirements of this subsection (a).

(6) The secretary shall establish, by rules and regulations, standard maximum periods for completion of all closure activities for swine waste retention lagoons and ponds utilized by swine facilities having an animal unit capacity of 3,725 or more from the date of cessation of operation of the lagoon or pond to the date of compliance with all closure requirements of this subsection (a).

(b) When a swine facility having an animal unit capacity of 3,725 or more ceases to operate, it shall close all other manure and wastewater storage facilities to which subsection (a) does not apply removing all manure and wastewater from the manure and wastewater storage facility and disposing of the manure and wastewater in accordance with the requirements of this act or, if the operator of the swine facility requests, as determined otherwise by the department.

(c) On and after July 1, 2000, the operator of each swine facility that has a capacity of 3,725 animal units or more and has a swine waste retention lagoon or pond shall demonstrate to the department, annually at a time specified by the department, evidence, satisfactory to the department, that the operator has financial ability to cover the cost of closure of the lagoon or pond as required by the department.

History: L. 1998, ch. 143, § 13; May 7.



65-1,191 Inspections.

65-1,191. Inspections. (a) The department shall conduct periodic inspections of, and review the records of, each permitted swine facility as follows:

(1) For any facility identified as having a specific water pollution problem, every 6 months;

(2) for any facility not identified as having a specific water pollution problem:

(A) Every 12 months, if the facility has a capacity of 3,725 or more animal units;

(B) every 24 months, if the facility has a capacity of 1,000 to 3,724 animal units; and

(C) at least once during the term of the facility's permit, if the facility has a capacity of 300 to 999 animal units.

(b) Each permitted swine facility shall grant access to the facility at reasonable times, with appropriate safeguards for protection of animal health, for authorized representatives of the department to conduct inspections required by subsection (a).

(c) If any authorized representative of the department requires access to a swine containment building or facility during the course of any inspection required by subsection (a) or at any other time, the representative shall comply with the animal health protocol of the facility for entry into the building or facility unless the protocol inhibits reasonable access.

(d) No swine facility shall be assessed the cost of any inspection required by subsection (a) either directly at the time of the inspection or indirectly at the time of issuance of a permit for the facility, except that such cost may be assessed for any inspection associated with:

(1) An emergency that results in the discharge of manure or wastewater to surface water or groundwater; or

(2) a swine facility that engages in a course of conduct that results in repeated, material violations of this act.

(e) The secretary may contract with persons or entities to conduct inspections and review of records as required by this act.

History: L. 1998, ch. 143, § 14; May 7.



65-1,192 Preexisting facilities; application of separation distances.

65-1,192. Preexisting facilities; application of separation distances. When a swine facility exists prior to the construction of a habitable structure or designation of a park as a city, county, state or federal park that would otherwise be located within the separation distance for a waste retention lagoon or pond or the separation distance for land on which manure or wastewater from the facility has been or is being applied, the separation distance requirement shall not apply to such structure or park since the owner of such structure or park is expected to know and understand that such structure or park, if located in that location, will be subject to agricultural sights, sounds, odors and other characteristics of farming from the preexisting swine facility.

History: L. 1998, ch. 143, § 15; May 7.



65-1,193 Denial, suspension or revocation of permit; penalties for certain violations.

65-1,193. Denial, suspension or revocation of permit; penalties for certain violations. (a) The secretary may deny an application for any permit, whether new or a renewal, for a swine facility and, upon notice and opportunity for hearing in accordance with the Kansas administrative procedure act, may suspend or revoke any permit for a swine facility, if the secretary finds that the applicant, or any officer, director, partner or resident manager of the applicant has:

(1) Intentionally misrepresented a material fact in applying for any permit;

(2) habitually or intentionally violated environmental laws of this or any other state or of the United States and the violations have caused significant and material environmental damage; or

(3) had any permit revoked under the environmental laws of this or any other state or of the United States.

(b) Failure of the operator of a swine confined feeding facility to implement any required manure management, emergency response, odor control, facility closure or dead swine handling plan:

(1) May render the operator liable for a civil penalty pursuant to K.S.A. 65-170d and amendments thereto; and

(2) upon notice and opportunity for hearing in accordance with the Kansas administrative procedure act, shall be grounds for the secretary to suspend the permit for such facility.

History: L. 1998, ch. 143, § 16; May 7.



65-1,194 Application of certain standards to certain large facilities.

65-1,194. Application of certain standards to certain large facilities. A qualified swine facility, as defined by K.S.A. 2002 Supp. 79-32,204, that expands to an animal unit capacity of 3,725 or more shall be subject to the provisions of this act applicable to a swine facility having an animal unit capacity of 1,000 to 3,724 if:

(a) The department determines that the swine waste management system of such facility on the effective date of this act has the capacity to accommodate the expanded capacity;

(b) the expansion is located within the perimeter from which separation distances are determined pursuant to subsection (k) of K.S.A. 65-171d and amendments thereto or the written agreements required by subsection (i)(1) of K.S.A. 65-171d and amendments thereto are obtained; and

(c) the expansion does not exceed the lesser of:

(1) An animal unit capacity that is 1/3 greater than the capacity of such facility on the effective date of this act; or

(2) an animal unit capacity of 4,499.

History: L. 1998, ch. 143, § 18; May 7.



65-1,195 Kansas state university; duties.

65-1,195. Kansas state university; duties. (a) Kansas state university shall cooperate with the department, other agencies and owners and operators of swine facilities to determine best available technology and best management practices.

(b) Within the limitations of appropriations therefor and for the purpose of identifying potential risk of groundwater contamination by swine waste retention lagoons or ponds or land application of swine waste, Kansas state university, as a part of its current evaluation of lagoons and ponds for containment of animal waste, shall conduct nutrient management testing of land where swine waste is applied, including deep soil sampling in areas where land application of swine waste is conducted and in adjacent areas where such waste is not applied. Kansas state university, until completion of the evaluation, shall submit preliminary reports regarding such evaluation on or before the first day of each regular legislative session and, upon completion of the evaluation, shall submit a final report of the evaluation on or before the final day of the next regular legislative session.  Each such report shall be submitted to the governor, the senate and house standing committees on agriculture, the senate standing committee on energy and natural resources and the house standing committee on environment.

History: L. 1998, ch. 143, § 19; May 7.



65-1,196 Standards and requirements; application; powers of secretary of KDHE.

65-1,196. Standards and requirements; application; powers of secretary of KDHE. (a) The express adoption or authorization of standards and requirements for swine facilities by this act shall not be construed to prohibit or limit in any manner the secretary's authority to adopt and enforce rules and regulations establishing:

(1) Standards and requirements for swine facilities that are in addition to or more stringent than those provided by this act if the secretary determines necessary for the purposes provided by K.S.A. 65-171d and amendments thereto; and

(2) standards and requirements for swine facilities that exist on the effective date of this act and that are not subject to the standards and requirements provided by this act.

(b) Nothing in this act shall be construed to exempt any person or entity from or preempt or in any way excuse or waive any obligation to comply with the provisions of the Kansas chemigation safety law (K.S.A. 2-3301 et seq. and amendments thereto), K.S.A. 24-126 and amendments thereto (relating to levees), K.S.A. 82a-301 et seq. and amendments thereto (relating to stream obstructions), the Kansas water appropriation act (K.S.A. 82a-701 et seq. and amendments thereto) or any other statute or rule and regulation except as specifically provided by this act.

(c) The provisions of this act applicable to new construction or expansion of swine facilities shall apply to all facilities for which an application for new construction or expansion is received by the department on or after March 1, 1998, and such facilities shall be required to comply with the standards and requirements imposed pursuant to this act at the time the permit for new construction or expansion is granted or, if rules and regulations must be adopted in order to implement any such standard or requirement, such facilities shall be required to comply with such standard or requirement within 180 days after adoption of such rules and regulations.

History: L. 1998, ch. 143, § 20; May 7.



65-1,197 Advisory committee.

65-1,197. Advisory committee. The secretary of health and environment, pursuant to K.S.A. 75-5616 and amendments thereto, shall appoint an advisory committee to consult with and advise the secretary on the implementation and administration of the provisions of K.S.A. 65-171d and K.S.A. 65-1,178 through 65-1,196, and amendments thereto, with respect to swine facilities. The advisory committee shall consist of five members who represent persons knowledgeable and experienced in areas related to regulation of swine facilities, including but not limited to owners and operators of swine facilities, Kansas state university extension services and professional engineers.

History: L. 1998, ch. 143, § 21; May 7.



65-1,198 Rules and regulations; reports to legislature.

65-1,198. Rules and regulations; reports to legislature. (a) Before January 1, 1999, the secretary shall adopt such rules and regulations as necessary to implement, administer and enforce the provisions of this act.

(b) On or before the first day of the 1999 and 2000 regular legislative sessions, the secretary shall submit a report regarding implementation of the provisions of K.S.A. 65-171d and K.S.A. 65-1,178 through 65-1,196, and amendments thereto, to the house and senate standing committees on agriculture, the senate standing committee on energy and natural resources and the house standing committee on environment.

History: L. 1998, ch. 143, § 22; May 7.



65-1,199 Rules and regulations for composting dead livestock.

65-1,199. Rules and regulations for composting dead livestock. The secretary of health and environment shall adopt rules and regulations establishing standards and procedures for composting livestock, including chickens and turkeys.

History: L. 1998, ch. 143, § 37; May 7.



65-1,200 Citation of act.

65-1,200. Citation of act. K.S.A. 65-1,200 to 65-1,214, inclusive, of this act shall be known and may be cited as the residential childhood lead poisoning prevention act.

History: L. 1999, ch. 99, § 2; Apr. 22.



65-1,201 Definitions.

65-1,201. Definitions. As used in the residential childhood lead poisoning prevention act:

(a) "Abatement" means any measure or set of measures designed to permanently eliminate lead-based paint hazards as defined in the federal program.

(b) "Accredited training program" means a training program that has been accredited by the federal program or the secretary to present training courses to individuals engaged in lead-based paint activities.

(c) "Business entity" means a company, partnership, corporation, sole proprietorship, association, or other business concern.

(d) "Certificate" means an authorization issued by the secretary permitting an individual to engage in lead-based paint activities.

(e) "Federal program" means subpart L, lead-based paint activities of 40 CFR part 745, as in effect on the effective date of this act.

(f) "Lead-based paint" means paint or other surface coatings that contain lead equal to or in excess of one milligram per square centimeter or more than 0.5% by weight.

(g) "Lead-based paint activities" means the inspection, assessment and abatement of lead-based paint, including the disposal of waste generated therefrom.

(h) "License" means an authorization issued by the secretary permitting a business entity to engage in lead-based paint activities.

(i) "Public agency" means any state agency or political or taxing subdivision of the state and those federal departments, agencies or instrumentalities thereof which are not subject to preemption.

(j) "Secretary" means the secretary of health and environment.

(k) "Residential dwelling" means a detached single family dwelling or a single family dwelling unit in a structure that contains more than one separate residential dwelling unit used as a place of residence for habitation by an individual or the individual's immediate family, or both.

(l) "Habitation" means a place of abode or residence constructed before 1978 where individuals eat, sleep and reside.

(m) "Immediate family" means spouse, parent, stepparent, child, stepchild or sibling.

History: L. 1999, ch. 99, § 3; Apr. 22.



65-1,202 Development and implementation of prevention program; licensure training and inspections; fees; rules and regulations.

65-1,202. Development and implementation of prevention program; licensure training and inspections; fees; rules and regulations. The secretary shall administer the provisions of the residential childhood lead poisoning prevention act. In administering the provisions of the residential childhood lead poisoning prevention act, the secretary shall be authorized to:

(a) Develop and implement a childhood lead poisoning prevention program as necessary to protect the health of the children of Kansas, which may include provisions to:

(1) Investigate the extent of childhood lead poisoning in Kansas;

(2) develop a data management system designed to collect and analyze information on childhood lead poisoning;

(3) develop and conduct programs to educate health care providers regarding the magnitude and severity of and the necessary responses to lead poisoning in Kansas;

(4) issue recommendations for the methods and intervals for blood lead screening and testing of children, taking into account recommendations by the United States centers for disease control and prevention, except that no child shall be screened or tested if the child's parent or guardian objects in writing on the ground that such screening or testing is contrary to the parent's or guardian's religious beliefs and practices;

(5) develop and issue health advisories urging health care providers to conduct blood lead screening of children;

(6) encourage health care providers to ensure that parents and guardians of children are advised of the  availability and advisability of screening and testing for lead poisoning;

(7) develop a program to assist local health departments in identification and follow-up of cases of elevated blood lead levels in children and other high-risk individuals; and

(8) in consultation with appropriate federal, state and local agencies, develop a comprehensive public education program regarding environmental lead exposures and lead poisoning by:

(A) Identifying appropriate target groups that are in a position to prevent lead poisoning or reduce the number of children who are exposed to lead;

(B) assessing the information needed for each of the target groups and determine the best means of educating the members of each target groups; and

(C) disseminating the information to the target groups in an effective manner.

(b) adopt rules and regulations necessary for the administration of the residential childhood lead poisoning prevention act including, but not limited to, licensure of business entities and public agencies, certification of individuals, accreditation of training programs, on-site inspections and requirements, notification and record keeping, procedures and work practice standards relating to lead-based paint activities as are necessary to protect the public health and safety;

(c) adopt by rules and regulations a reasonable schedule of fees for the issuance and renewal of certificates and licenses, training program accreditations and on-site inspections. The fees shall be periodically increased or decreased consistent with the need to cover the direct and indirect costs to administer the program. At no time shall such fees exceed those charged by the United States environmental protection agency for the same or similar regulatory programs. The fees shall be based upon the amount of revenue determined by the secretary to be required for proper administration of the provisions of the residential childhood lead poisoning prevention act. State and local health department personnel certifying for the purpose of environmental investigation of lead poisoned children shall be exempted from licensure fees;

(d) conduct on-site inspections of procedures being utilized by a licensee during an actual abatement project and conduct inspection of the records pertaining to the residential childhood lead poisoning prevention act;

(e) adopt rules and regulations regarding the distribution of lead hazard information to owners and occupants of housing prior to conducting renovation activities in housing;

(f) develop rules and regulations to control and disposition and reuse of architectural debris that contains lead-based paint.

History: L. 1999, ch. 99, § 4; Apr. 22.



65-1,203 Licensure or certification to perform lead-based paint activities.

65-1,203. Licensure or certification to perform lead-based paint activities. (a) A business entity or public agency shall not engage in a lead-based paint activity unless the business entity or public agency holds a license issued by the secretary for that purpose.

(b) Except as otherwise provided in the residential childhood lead poisoning prevention act, no individual shall engage in lead-based paint activities unless the individual holds a certificate issued by the secretary for that purpose. In order to qualify for a certificate, an individual must have successfully completed an accredited training program and pass a third party exam as required by the secretary. Any individual who owns and resides in a residential dwelling may perform lead-based paint activities within such residential dwelling even though such individual does not hold a certificate for that purpose under the residential childhood lead poisoning prevention act. All work performed by such individual owner of a residential dwelling must be performed in accordance with state and federal guidelines or statutes, or both.

(c) Any business or public agency that owns or leases a nonresidential dwelling may perform lead-based paint activities within such facility even though such business or public agency does not hold a license for that purpose under the residential childhood lead poisoning prevention act. All work performed by a business or public agency on such facility must be performed in accordance with state and federal guidelines or statutes, or both.

History: L. 1999, ch. 99, § 5; Apr. 22.



65-1,204 Same; qualification requirements.

65-1,204. Same; qualification requirements. In order to qualify for a license, a business entity or public agency shall:

(a) Ensure that each employee or agent of the business entity or public agency who will engage in a lead-based paint activity is certified;

(b) demonstrate to the satisfaction of the secretary that the business entity or public agency is capable of complying with all requirements, procedures and standards of the United States environmental protection agency, the United States occupational safety and health administration and the secretary, as applicable, to lead-based paint activities;

(c) comply with all rules and regulations adopted by the secretary under the residential childhood lead poisoning prevention act; and

(d) allow representatives of the secretary, after identification, to enter and inspect any habitation or property on which a habitation is situated at any reasonable time with consent of the owner or under search warrant for the purpose of inspecting lead-based paint activities as required in order to implement provisions of the residential childhood lead poisoning prevention act.

History: L. 1999, ch. 99, § 6; Apr. 22.



65-1,205 Remittance of fees.

65-1,205. Remittance of fees. The secretary shall remit all moneys received from the fees established pursuant to the residential childhood lead poisoning prevention act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the lead-based paint hazard fee fund established in K.S.A. 65-1,206, and amendments thereto.

History: L. 1999, ch. 99, § 7; L. 2001, ch. 5, § 215; July 1.



65-1,206 Lead-based paint hazard fee fund; sources of revenue; expenditures.

65-1,206. Lead-based paint hazard fee fund; sources of revenue; expenditures. (a) There is established in the state treasury the lead-based paint hazard fee fund. Revenue from the following sources shall be deposited in the state treasury and credited to the fund:

(1) Fees collected under the residential childhood lead poisoning prevention act for licensure and certification to engage in lead-based paint activities, accreditation of training programs and fees for evaluation of abatement projects;

(2) any moneys recovered by the state under the residential childhood lead poisoning prevention act, including administrative expenses, civil penalties and moneys paid under any agreement, stipulation or settlement;

(3) any moneys collected or received from public or private grants and from gifts and donations; and

(4) interest attributable to investment of moneys in the fund.

(b) Moneys deposited in the fund shall be expended only for the purpose of administering the residential childhood lead poisoning prevention act and for no other governmental purposes.

(c) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the lead-based paint hazard fee fund interest earnings based on:

(1) The average daily balance of moneys in the lead-based paint hazard fee fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) All expenditures from the fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for the purposes set forth in this section.

History: L. 1999, ch. 99, § 8; Apr. 22.



65-1,207 Denial, suspension or revocation of license or certificate or accreditation of training program, when; suspension of abatement program; administrative review.

65-1,207. Denial, suspension or revocation of license or certificate or accreditation of training program, when; suspension of abatement program; administrative review. (a) The secretary may refuse to issue a license or may suspend or revoke any license issued under the residential childhood lead poisoning prevention act if the secretary finds, after notice and hearing conducted in accordance with the provisions of the Kansas administrative procedure act, that the applicant or licensee has:

(1) Fraudulently or deceptively obtained or attempted to obtain a license;

(2) failed at any time to meet the qualifications for a license or to comply with any rules and regulations adopted by the secretary under the residential childhood lead poisoning prevention act;

(3) failed at any time to meet any applicable federal or state standard for lead-based paint activities; or

(4) employed or permitted an uncertified individual to work on a lead-based paint activity.

(b) The secretary may refuse to issue a certificate or may suspend or revoke any certificate issued under the residential childhood lead poisoning prevention act if the secretary finds, after notice and hearing conducted in accordance with the provisions of the Kansas administrative procedure act, that the applicant for certificate or certificate holder has:

(1) Fraudulently or deceptively obtained or attempted to obtain a certificate; or

(2) failed at any time to meet qualifications for a certificate or to comply with any provision or requirement of the residential childhood lead poisoning prevention act or any rules and regulations adopted by the secretary under the residential childhood lead poisoning prevention act.

(c) The secretary may deny, suspend or revoke any accreditation of a training program under the residential childhood lead poisoning prevention act if the secretary finds, after notice and hearing conducted in accordance with the provisions of the Kansas administrative procedure act, that the applicant for training program accreditation or training provider has:

(1) Fraudulently or deceptively obtained or attempted to obtain accreditation of a training program;

(2) failed at any time to meet the qualifications to obtain accreditation of a training program or to comply with any rules and regulations adopted by the secretary under the residential childhood lead poisoning prevention act;

(3) failed to maintain or provide information on training programs; or

(4) falsified information, accreditation or approval records, instructor qualification information or other accreditation or approval information required to be submitted by the secretary.

(d) Any individual, business entity or accredited training program aggrieved by a decision or order of the secretary may appeal the order or decision in accordance with the provisions of the Kansas judicial review act.

(e) (1) If the secretary finds that the public health or safety is endangered by the continuation of an abatement project, the secretary may temporarily suspend, without notice or hearing in accordance with the emergency adjudication procedures of the provisions of the Kansas administrative procedure act, the license of the business entity or public agency or the certificate of any person engaging in such abatement project.

(2) In no case shall a temporary suspension of a license or certificate under this section be in effect for a period of time in excess of 90 days. At the end of such period of time, the license or certificate shall be reinstated unless the secretary has suspended or revoked the license or certificate, after notice and hearing in accordance with the provisions of the residential childhood lead poisoning prevention act, or the license has expired as otherwise provided under the residential childhood lead poisoning prevention act.

History: L. 1999, ch. 99, § 9; L. 2010, ch. 17, § 115; July 1.



65-1,208 Noncompliance; notice; duty to meet compliance requirements.

65-1,208. Noncompliance; notice; duty to meet compliance requirements. Whenever an authorized agency of the secretary finds that any individual, business entity, accredited program or public agency is not in compliance with the residential childhood lead poisoning prevention act or any rules and regulations adopted under the residential childhood lead poisoning prevention act, it shall be the duty of such agent to notify the individual, business entity, accredited program or public agency in writing of such changes or alterations as the agency shall deem necessary in order to comply with the requirements of the residential childhood lead poisoning prevention act and any rules and regulations adopted under the residential childhood lead poisoning prevention act, and the agency shall file a copy of such notice with the secretary. It shall thereupon be the duty of the individual, business entity, accredited program or public agency to make such changes or alterations as are contained in the written notice within five days from the receipt of such notice.

History: L. 1999, ch. 99, § 10; Apr. 22.



65-1,209 Violations; criminal penalties.

65-1,209. Violations; criminal penalties. Any individual, business entity, public agency or accredited training program which knowingly violates any provision of the residential childhood lead poisoning prevention act or any rules and regulations adopted under the residential childhood lead poisoning prevention act is guilty:

(a) For a first offense, of a class C misdemeanor; and

(b) for a second offense or subsequent offense, of a class B misdemeanor.

History: L. 1999, ch. 99, § 11; Apr. 22.



65-1,210 Same; civil penalties; corrective action; appeals; grants to communities to eliminate hazards.

65-1,210. Same; civil penalties; corrective action; appeals; grants to communities to eliminate hazards. (a) Any individual, business entity, accredited training program or public agency who violates any provision of the residential childhood lead poisoning prevention act or any rules and regulations adopted under the residential childhood lead poisoning prevention act, in addition to any other penalty or litigation provided by law, may incur a civil penalty imposed under subsection (b) in a maximum amount not to exceed $1,000 for the first violation, $5,000 for each subsequent violation and, in the case of a continuing violation, every day such previously notified violation continues shall be deemed a separate violation.

(b) The secretary, upon finding that any individual, business entity, accredited training program or public agency has violated any provision of the residential childhood lead poisoning prevention act or any rules and regulations adopted under the residential childhood lead poisoning prevention act, may impose a civil penalty within the limits provided in this section upon such individual, business entity, accredited training program or public agency which civil penalty shall be in an amount to constitute an actual and substantial economic deterrent to the violation for which the civil penalty is assessed.

(c) The secretary, upon finding that an individual, business entity, accredited training program or public agency has violated any provision of the residential childhood lead poisoning prevention act or rules and regulations adopted under the residential childhood lead poisoning prevention act, may issue an order finding such individual, business entity, accredited training program or public agency in violation of the residential childhood lead poisoning prevention act and directing the individual, business entity, accredited training program or public agency to take such action as necessary to correct the violation.

(d) No civil penalty shall be imposed under this section except upon the written order of the secretary after notification and hearing, if a hearing is requested, in accordance with the provisions of the Kansas administrative procedure act.

(e) Any individual, business entity, accredited training program or public agency aggrieved by an order of the secretary made under this section may appeal such order to the district court in the manner provided by the Kansas judicial review act.

(f) Any penalty recovered pursuant to the provisions of this section shall be remitted to the state treasurer and deposited in the lead-based paint hazard fee fund.

(g) The secretary shall use penalties recovered pursuant to the provisions of this section to establish a grant program for communities to conduct activities designed to reduce or eliminate exposure of children to residential lead-based paint hazards.

History: L. 1999, ch. 99, § 12; L. 2010, ch. 17, § 116; July 1.



65-1,211 Same; additional remedies.

65-1,211. Same; additional remedies. Notwithstanding any other remedy and in addition to any other remedy, the secretary may maintain, in the manner provided by the Kansas judicial review act, an action in the name of the state of Kansas for injunction or other process against any business entity or individual to restrain or prevent any violation of the provisions of the residential childhood lead poisoning prevention act or of any rules and regulations adopted under the residential childhood lead poisoning prevention act.

History: L. 1999, ch. 99, § 13; L. 2010, ch. 17, § 117; July 1.



65-1,212 Implementation of act by entities engaging in lead-based paint activities; when.

65-1,212. Implementation of act by entities engaging in lead-based paint activities; when. Licensure, certification or training program accreditation for a business entity, public agency or individual who engages in lead-based paint activities shall not be required until such time as the secretary adopts rules and regulations to implement the provisions of the residential childhood lead poisoning prevention act.

History: L. 1999, ch. 99, § 14; Apr. 22.



65-1,213 Statutory audit privilege not applicable.

65-1,213. Statutory audit privilege not applicable. The audit privilege recognized in K.S.A. 2002 Supp. 60-332 through 60-339 does not pertain to the residential childhood lead poisoning prevention act.

History: L. 1999, ch. 99, § 15; Apr. 22.

Revisor's Note:

Citation to "60-332 through 60-339" in hardbound volume should be "60-3332 through 60-3339."



65-1,215 Renal disease program, exception; support staff; standards; rules and regulations; renal disease fund.

65-1,215. Renal disease program, exception; support staff; standards; rules and regulations; renal disease fund. (a) Except as otherwise provided in this subsection, the secretary of health and environment shall establish, to the extent moneys are appropriated therefor or grants or other funds are received therefor, a program for the care and treatment of persons suffering from chronic renal diseases who require lifesaving medications and transportation to treatment for such renal disease. If the secretary of health and environment determines that moneys for this program are inadequate to finance the program based upon estimated costs for the program developed by the department of health and environment, the secretary of health and environment shall not establish the program until the secretary determines that adequate moneys are available to finance the program.

(b)  If a program for the care and treatment of persons suffering from chronic renal diseases is established under subsection (a), the secretary of health and environment shall appoint support staff, to the extent moneys are appropriated therefor or grants or other funds are received therefor, as may be necessary to administer the program and shall develop standards for determining eligibility for care and treatment under this program. In lieu of administering the program, the secretary of health and environment may contract with an external organization for administration of the act.

(c) The secretary of health and environment is hereby given the authority to adopt the necessary rules and regulations to properly administer and enforce the provisions of this act.

(d) There is hereby created in the state treasury the renal disease fund. The secretary of health and environment may accept moneys from any source and such moneys shall be credited to the renal disease fund. All expenditures from the renal disease fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of health and environment or by a person or persons designated by the secretary.

(e) All expenditures for costs of the program established by this act, including costs of administration and all services therefor, shall be made from the renal disease fund.

History: L. 2001, ch. 169, § 1; July 1.



65-1,221 Intent.

65-1,221. Intent. The intent of this act is to provide a voluntary mechanism to assist existing state programs to address environmental contamination in a cost effective manner that is protective of human health and the environment.

History: L. 2003, ch. 130, § 1; July 1.



65-1,222 Definitions.

65-1,222. Definitions. As used in this act:

(a) "Department" means the Kansas department of health and environment.

(b) "Environmental use control" means an institutional or administrative control, a restriction, prohibition or control of one or more uses of, or activities on, a specific property, as requested by the property owner at the time of issuance, to ensure future protection of public health and the environment when environmental contamination which exceeds department standards for unrestricted use remains on the property following the appropriate assessment and/or remedial activities as directed by the department pursuant to the secretary's authority. For the purposes of this act, "environmental contamination" does not mean animal or process waste from a confined feeding facility as defined in K.S.A. 65-171d, and amendments thereto, livestock operations or the application of livestock waste for use as a plant nutrient. Any environmental use control created pursuant to this act runs with the property and is binding on the owner and subsequent owners, lessees and other users of the land.

(c) "Owner" means any owner of record of property, and any person or entity with written authorization from the owner to make decisions regarding the transfer of the subject property or placement of encumbrances on the subject property, other than by the exercise of eminent domain.

(d) "Person" means any individual, trust, firm, joint stock company, public or private corporation, limited liability company or partnership; the federal government or any agency or instrumentality thereof; any state, or any agency, instrumentality or political or taxing subdivision thereof; or any interstate body.

(e) "Protective structure" means an engineered  physical structure implemented as part of the remedial action to control or respond to a release or threat of release of environmental contamination.  Protective structure includes capping, fencing, berming, diking, drainage structures and other structures that may control migration or other releases of environmental contamination.

(f) "Property" means real property.

(g) "Remedial activity" means any site cleanup, soil or groundwater monitoring associated with a contaminated property, remedial action, corrective action, emergency action, removal action or other action necessary or appropriate to respond to a release or threat of release of environmental contamination.

(h) "Secretary" means the secretary of health and environment.

History: L. 2003, ch. 130, § 2; July 1.



65-1,223 Exclusions from act.

65-1,223. Exclusions from act. (a) The provisions of this act, except the provisions of subsection (b) of K.S.A. 2015 Supp. 65-2,230, and amendments thereto, shall not apply to solid waste disposal areas which are issued permits pursuant to K.S.A. 65-3407, and amendments thereto, or which receive authorization from the secretary for unpermitted disposal pursuant to K.S.A. 65-3407c, and amendments thereto, provided that the owner of each such solid waste disposal area establishes environmental use controls for the area, subject to approval by the department, by executing and filing a restrictive covenant on the property deed.

(b) The provisions of this act shall not apply to confined feeding facilities as defined in K.S.A. 65-171d, and amendments thereto.

History: L. 2003, ch. 130, § 3; July 1.



65-1,224 Environmental use control; application; requirements; approval or disapproval.

65-1,224. Environmental use control; application; requirements; approval or disapproval. (a) An owner of property, with departmental approval, may restrict the use of the owner's property to mitigate the risk posed to human health and the environment by imposing on the property an appropriate environmental use control.

(b) (1) If the owner elects to voluntarily restrict use of or activities on the owner's property, the owner or the owner's authorized representative shall make application to the department for approval of an environmental use control. Such application shall be made on forms provided by the department and shall be completed and submitted to the department by the owner or the owner's authorized representative.

(2) Department approval of an application shall be subject to the application's containing the following components: Appropriate restrictions to protect public health and the environment from known contamination which exceeds department standards for unrestricted residential use; access to the subject property; an inspection schedule that is appropriate to monitor conditions at the subject property; and the availability of funds to administer the provisions of this act related to the subject property.

(3) The department may require the applicant to provide financial assurance for category 3 property as described in subsection (c)(3) of K.S.A. 2015 Supp. 65-1,226, and amendments thereto, based on the potential for long term maintenance cost of protective structures and the potential for release or migration of environmental contamination from the property. The applicant shall provide the financial assurance by one or more methods satisfactory to the department, including, but not limited to, environmental insurance, guarantee, performance or other surety bond, letter of credit, qualification as a self-insurer or other demonstration of financial capability. The demonstration of financial capability must be adequate to provide remedies which are protective of human health and the environment should the proposed remedial activity fail.

(4) The application shall include an accurate legal description or survey of the portion of the property where an environmental use control is proposed.

(c) The department shall review the application. If the application is disapproved by the department, the applicant may modify the application in a manner necessary to obtain department approval and resubmit the application for the department's approval. If the application is approved by the department, the department shall provide the applicant a written approval.

(d) An environmental use control pursuant to this act may be approved by the department as part of the remedial activity for the property when residual contamination which exceeds department standards for unrestricted residential use on the subject property.

History: L. 2003, ch. 130, § 4; July 1.



65-1,225 Same; recording with register of deeds; enforcement.

65-1,225. Same; recording with register of deeds; enforcement. (a) After an environmental use control has been approved by the department, the owner must register the environmental use control with the register of deeds in the county where the property is located or, if property is owned by the United States or a division thereof, a notice of the environmental use control must be filed with the register of deeds in the county where the property is located.  When registering the environmental use control or filing the notice, the following must be included:

(1) A notarized original environmental use control agreement between the applicant and the department; and

(2) an adequate legal description or legal survey of the property which identifies the portion of the property which is subject to the environmental use control.

(b) The applicant must provide to the department a notarized copy of the recorded environmental use control agreement with the register of deeds seal for the property.

(c) Recorded environmental use controls established pursuant to this act shall be enforceable as set forth in K.S.A. 2015 Supp. 65-1,229, and amendments thereto.

History: L. 2003, ch. 130, § 5; July 1.



65-1,226 Same; funding requirements; categories of property.

65-1,226. Same; funding requirements; categories of property. (a) Funding needs may be satisfied by department appropriations for property where adequate funding is supplied by federal grants, designated fee funds or other funding sources.

(b) Any funding requirements for an application pursuant to this act, will be based on a one time payment for the property, made by the original applicant.

(c) Funding requirements for other properties will be determined individually and be based on the size of the property to which the environmental use control applies, toxicity and mobility of the contaminants to which the environmental use control applies, frequency of site inspections and the anticipated inspection costs, as determined by the department.

(1) Category 1 property includes property with the following characteristics: The property is not greater than five acres in size, the residual contamination is characterized by low toxicity and mobility, there is minimal anticipated maintenance of protective structures and the anticipated inspection frequency is once every five years.  Category 1 properties would have a one-time payment by the applicant not to exceed $2,000 to fund the life of the environmental use control.

(2) Category 2 property includes property with the following characteristics: The property may cover areas larger than five acres in size, the residual contamination is characterized by moderate toxicity and mobility, there is limited anticipated maintenance of protective structures and more complicated and/or costly inspections are anticipated, with an inspection frequency of not more than once per year. Category 2 property would have a one-time payment by the applicant not to exceed $10,000 to fund the life of the environmental use control.

(3) Category 3 property includes property with some or all of the following characteristics: The property may cover a large acreage, the residual contamination is characterized by higher toxicity or mobility, complicated maintenance or monitoring of protective structures is required and frequent or complicated site inspections are anticipated, which may be more frequent than once per year. The inspection cost of category 3 properties is also dependent on the future uses of the property and the maintenance of protective structures by the property owner. For this reason, long term care agreements between the department and the applicant will be required for category 3 properties. These long term care agreements will include a provision to reimburse the department for costs incurred to perform the long term care at the property.

(d) The secretary shall remit to the state treasurer, in accordance with K.S.A. 75-4215, and amendments thereto, all moneys received from fees and long term care reimbursement agreements pursuant to this section. Upon receipt of the remittance, the state treasurer shall deposit the entire amount in the state treasury and credit it to the environmental use control fund.

History: L. 2003, ch. 130, § 6; July 1.



65-1,227 Same; term; removal or expiration; modification; liability.

65-1,227. Same; term; removal or expiration; modification; liability. (a) An environmental use control may be granted either in perpetuity or for a term of years, as determined by the department.  An environmental use control may not be approved for a term of years unless provisions are included that ensures the protection of human health and the environment beyond the expiration of the environmental use control.  Upon expiration of the term if contamination remains above department standards, as set forth in the approved environmental use control, the department can require additional action.

(b) An environmental use control runs with the land and is binding on all successors in interest to property until the environmental use control is removed upon the department's approval or upon expiration of the term of the environmental use control.

(c) An environmental use control shall be removed if the property owner demonstrates to the department's satisfaction that the original risk to human health or the environment which created the need for the control is no longer present.  An owner must submit a request to the department for approval to remove all or a portion of the environmental use controls from the property. The department shall review the request and provide the owner with the department's decision to approve or deny the request within 120 days after the department's receipt of the request.  If the department denies the request, justification shall be provided to the owner with a written explanation of the denial, which may include that the applicant has not provided the documentation to demonstrate that the request is protective of human health and the environment, as determined by the department.

(d) If the department approves an owner's request to remove all or a portion of environmental use controls, the owner shall file the approval with the register of deeds in the county where the property is located.

(e) An environmental use control may not be extinguished, limited or impaired through adverse possession, abandonment, waiver, lack of enforcement or other common law principles relating to covenants or by the exercise of eminent domain.

(f) An environmental use control may be modified by mutual written agreement by the property owner and the department.

(g) The department shall not acquire any liability by virtue of approving an environmental use control or by approving removal of all or a portion of environmental use controls.

History: L. 2003, ch. 130, § 7; July 1.



65-1,228 Same; restrictions or prohibitions.

65-1,228. Same; restrictions or prohibitions. (a) An environmental use control pursuant to this act may restrict or prohibit the activities at or uses of property.  The restrictions imposed shall be those agreed to by the applicant and deemed necessary by the department to protect the public from exposures to contaminants which remain at the property.

(b) An environmental use control pursuant to this act may include or require the following:

(1) Prompt notification to the department of any transfer of the property, such notice to be given by the transferor;

(2) prompt notification to the department of any change in use of the property, such notice to be given by the property owner;

(3) maintenance of protective structures or remedial systems at the property, such as soil caps, soil covers, soil surfaces, berms, drainage structures, vegetation, monitoring wells or other structures or systems;

(4) access to the property by agents of the department as necessary to inspect and monitor remediation activities, monitoring wells, surface streams and protective structures or remedial systems and to ensure implementation and enforcement of the requirements, restrictions and other limitations of the environmental use controls;

(5) any other obligations necessary to reduce or eliminate risks or threats to human health and the environment from the property; or

(6) a one-time payment or long term care agreement to provide funding for environmental use control oversight.

(c) Restrictions, prohibitions and zoning requirements placed on property by a local or state government may be substituted in place of an environmental use control. Such restrictions, prohibitions and zoning requirements may be utilized in addition with any environmental use controls approved by the department. This provision does not grant or expand authority of local government to restrict, prohibit, zone or regulate land.

(d) All interests not limited by the environmental use control shall remain with the owner.

History: L. 2003, ch. 130, § 8; July 1.



65-1,229 Same; enforcement.

65-1,229. Same; enforcement. (a) Upon receipt of information that approved environmental use controls are not being implemented in accordance with an approved environmental use control agreement or that property subject to an approved environmental control presents a hazard to human health or the environment, the secretary may take such actions as may be necessary to protect human health or the environment.  The action the secretary may take shall include, but not be limited to:

(1) Issuing an order directing the owner of the subject property to take such steps as are necessary to correct any deficiencies and fully implement the approved environmental use controls.

(2) Issuing an order retracting the approval of the remedial action for the subject property, which included the environmental use control as part of the remedy and require the owner of the property to implement remediation of the property to a cleanup standard which will allow for unrestricted use of the property.

(3) For category 3 property as described in subsection (c)(3) of K.S.A. 2015 Supp. 65-1,226, and amendments thereto, commencing an action enjoining acts or practices set forth in the approved environmental use controls or requesting that the attorney general or appropriate district or county attorney commence an action to enjoin such actions which result in approved environmental use controls not being implemented or not being fully or properly implemented or which present substantial and imminent threat or hazard to human health or the environment.

(b) Any order of the secretary pursuant to subsection (a)(1) or (a)(2) is subject to hearing and review in accordance with K.S.A. 2015 Supp. 65-1,234, and amendments thereto.

(c) An environmental use control may not be separated from the property and survives foreclosure of a mortgage, lien or other encumbrance, as well as tax sales and the issuance of a tax deed.

History: L. 2003, ch. 130, § 9; July 1.



65-1,230 Same; department oversight and tracking.

65-1,230. Same; department oversight and tracking. (a) The department shall provide oversight of the environmental use control for property to ensure that the property is being used only for the purposes permitted by the terms of the environmental use control agreement and is not being used in a manner that is prohibited or restricted by the terms of the agreement.

(b) The department shall develop and maintain an environmental use control tracking system on all approved environmental use controls. The tracking system data shall be made available to the public in a manner which allows review by either city or county and shall include the following:

(1) Name of the property;

(2) address of the property, including the city and county;

(3) legal description of the property;

(4) cause and type of the environmental contamination;

(5) description of the environmental use control; and

(6) duration of the environmental use control.

History: L. 2003, ch. 130, § 10; July 1.



65-1,231 Environmental use control fund.

65-1,231. Environmental use control fund. (a) There is established in the state treasury the environmental use control fund. Moneys from the following sources shall be deposited in the state treasury and credited to the fund:

(1) Moneys collected from the environmental use control one-time payments and long term care agreement reimbursements;

(2) moneys received by the secretary in the form of gifts, grants, reimbursements or appropriations from any source intended to be used for purposes of the fund; and

(3) interest attributable to the investment of moneys in the fund.

(b) Moneys in the environmental use control fund shall be expended only for costs of:

(1) Review of environmental use control applications;

(2) oversight of remedial projects which include an environmental use control as an element of their remedy, including inspections, monitoring and tracking of the environmental use control;

(3) activities performed by the department to address immediate or emergency threats to human health or the environment related to properties subject to environmental use controls;

(4) development, operation and maintenance of the environmental use control tracking system; and

(5) administration and enforcement of the provisions of this act.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the environmental use control fund interest earnings based on:

(1) The average daily balance of moneys in the environmental use control fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) All expenditures from the environmental use control fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or the secretary's designee for purposes set forth in this section.

History: L. 2003, ch. 130, § 11; July 1.



65-1,232 Rules and regulations.

65-1,232. Rules and regulations. The secretary shall adopt rules and regulations to implement the provisions of this act.

History: L. 2003, ch. 130, § 12; July 1.



65-1,233 Publication of approved use controls.

65-1,233. Publication of approved use controls. The department shall publish annually in the Kansas register a summary of the number of approved environmental use control agreements pursuant to this act.

History: L. 2003, ch. 130, § 13; July 1.



65-1,234 Review of agency actions.

65-1,234. Review of agency actions. Any person adversely affected by any order or decision of the secretary pursuant to this act, within 15 days after service of the order or decision, may request in writing a hearing. Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act. Any action of the secretary pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 2003, ch. 130, § 14; L. 2010, ch. 17, § 118; July 1.



65-1,235 Severability.

65-1,235. Severability. If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application. To this end the provisions of this act are severable.

History: L. 2003, ch. 130, § 15; July 1.



65-1,241 Definitions; establishment of birth defects information system; aspects of implementation of system.

65-1,241. Definitions; establishment of birth defects information system; aspects of implementation of system. (a) As used in K.S.A. 2015 Supp. 65-1,241 through 65-1,246, and amendments thereto:

(1) "Department" means the department of health and environment.

(2) "Freestanding birthing center" means any facility in which child birth deliveries routinely occur.

(3) "Hospital" means a hospital classified under K.S.A. 65-425, and amendments thereto, as a general hospital.

(4) "Local health department" means any county, city-county or multi-county health department created under the laws of this state.

(5) "Physician" means a person licensed to practice medicine and surgery.

(6) "Secretary" means the secretary of health and environment.

(b) The secretary of health and environment shall establish and, if funds for this purpose are available, implement a statewide or pilot birth defects information system for the collection of information concerning congenital anomalies, stillbirths and abnormal conditions of newborns.

(c) If the system is implemented under subsection (b) of this section, all of the following apply:

(1) The secretary may require each physician, hospital and freestanding birthing center to report to the system information concerning all patients under five years of age with a primary diagnosis of a congenital anomaly or abnormal condition. The secretary shall not require a hospital, freestanding birthing center or physician to report to the system any information that is reported to the secretary or department of health and environment under another provision of law.

(2) On request, each physician, hospital and freestanding birthing center shall give the secretary or authorized employees of the department of health and environment access to the medical records of any patient described in subsection (c)(1) of this section. The department shall pay the costs of copying any medical records pursuant to this act.

(3) The secretary may review vital statistics records and shall consider expanding the list of congenital anomalies and abnormal conditions of newborns reported on birth certificates.

(d) A physician, hospital or freestanding birthing center that provides information to the system under subsection (c) shall not be subject to criminal or civil liability for providing the information.

History: L. 2004, ch. 27, § 1; July 1.



65-1,242 Use of birth defects information system.

65-1,242. Use of birth defects information system. The birth defects information system may be used for all of the following purposes:

(1) To identify and describe congenital anomalies, stillbirths and abnormal conditions of newborns;

(2) to detect trends and epidemics in congenital anomalies, stillbirths and abnormal conditions of newborns;

(3) to quantify morbidity and mortality of congenital anomalies and abnormal conditions of newborns;

(4) to stimulate epidemiological research regarding congenital anomalies, stillbirths and abnormal conditions of newborns;

(5) to identify risk factors for congenital anomalies, stillbirths and abnormal conditions of newborns;

(6) to facilitate intervention in and prevention of congenital anomalies, stillbirths and abnormal conditions of newborns;

(7) to facilitate access to treatment for congenital anomalies and abnormal conditions of newborns;

(8) to inform and educate the public about congenital anomalies, stillbirths and abnormal conditions of newborns.

History: L. 2004, ch. 27, § 2; July 1.



65-1,243 Confidentiality of records.

65-1,243. Confidentiality of records. (a) Except as provided in this section, records received and information assembled by the birth defects information system pursuant to K.S.A. 2015 Supp. 65-1,241, and amendments thereto, are confidential medical records. All medical records reviewed and maintained by the department pursuant to this section shall be kept confidential and shall not be disclosed except upon the order of a court of competent jurisdiction and shall not be subject to subpoena, discovery or other demand in any administrative, criminal or civil matter.

(b) The secretary may use information assembled by the system to notify parents, guardians and custodians of children with congenital anomalies or abnormal conditions of medical care and other services available for the child and family.

(c) The secretary may disclose information assembled by the system in summary, statistical or other form that does not identify particular individuals or individual sources of information.

History: L. 2004, ch. 27, § 3; July 1.



65-1,244 Removal of information from system; form.

65-1,244. Removal of information from system; form. A child's parent or legal guardian who wants information concerning the child removed from the birth defects information system shall request from the local health department or the child's physician a form prepared by the secretary. On request, a local health department or physician shall provide the form to the child's parent or legal guardian. The individual providing the form shall discuss with the child's parent or legal guardian the information contained in the system. If the child's parent or legal guardian signs the form, the local health department or physician shall forward it to the secretary. On receipt of the signed form, the secretary shall remove from the system any information that identifies the child.

History: L. 2004, ch. 27, § 4; July 1.



65-1,245 Rules and regulations.

65-1,245. Rules and regulations. Not later than 180 days after the effective date of this section, the secretary of health and environment shall adopt rules and regulations in accordance with the provisions of this act to do all of the following subject to available funding:

(a) Implement the birth defects information system;

(b) specify the types of congenital anomalies and abnormal conditions of newborns to be reported to the system under K.S.A. 2015 Supp. 65-1,241, and amendments thereto;

(c) establish reporting requirements for information concerning diagnosed congenital anomalies and abnormal conditions of newborns;

(d) establish a form for use by parents or legal guardians who seek to have information regarding their children removed from the system and a method of distributing the form to local health departments and to physicians. The method of distribution must include making the form available on the internet.

History: L. 2004, ch. 27, § 5; July 1.



65-1,246 Annual report.

65-1,246. Annual report. Three years after the date a birth defects information system is implemented pursuant to K.S.A. 2015 Supp. 65-1,241, and amendments thereto, and annually thereafter, the secretary shall prepare a report regarding the birth defects information system. The department shall file the report with the governor, the president and minority leader of the senate, the speaker and minority leader of the house of representatives, the Kansas department for aging and disability services and the departments of education and labor.

History: L. 2004, ch. 27, § 6; L. 2014, ch. 115, § 246; July 1.



65-1,247 Expedited processing and issuance of certain permits.

65-1,247. Expedited processing and issuance of certain permits. (a) The department of health and environment shall expedite processing and issuance of any permit required to be issued by the department for construction or operation of a refinery.

(b) As used in this section, "refinery" means an industrial process plant where crude oil is processed and refined into petroleum products.

History: L. 2006, ch. 209, § 33; July 1.



65-1,248 Breastfeeding; where.

65-1,248. Breastfeeding; where. (a) Breast milk is widely acknowledged to be the most complete form of nutrition for infants, with a range of benefits for infant's health, growth, immunity and development and has also been shown to improve maternal health and bonding in addition to contributing to society at large through economic and environmental gains, it is therefore the public policy of Kansas that a mother's choice to breastfeed should be supported and encouraged to the greatest extent possible.

(b) A mother may breastfeed in any place she has a right to be.

History: L. 2006, ch. 11, § 1; March 16.



65-1,249 Umbilical cord banks; regulation of operations; rules and regulations; education and training in collection and maintenance procedures; duties and functions of department of health and environment, Kansas bioscience authority.

65-1,249. Umbilical cord banks; regulation of operations; rules and regulations; education and training in collection and maintenance procedures; duties and functions of department of health and environment, Kansas bioscience authority. (a) The secretary of health and environment shall adopt rules and regulations regarding the operation of umbilical cord banks in Kansas, including compliance with standards set by the federal government, and standard collecting method guidelines to ensure effective and efficient interfacing between health care providers and private industry umbilical cord banks with informed consent from the parents as stipulated by federal guidelines for research.

(b) Each umbilical cord bank in Kansas may accept and maintain umbilical cord, umbilical cord blood, amniotic fluid and placenta donations for research or treatment of disease, other than any such donations reserved for use by the donor or the donor's family, at no charge or other cost to any donor.

(c) Subject to the provisions of appropriation acts, the department of health and environment shall develop and make available education and training in the basic procedures and other requirements for collecting and maintaining umbilical cord, umbilical cord blood, amniotic fluid and placenta donations to all health care providers, other medical personnel and clinical staff who are involved in obstetrical care in Kansas.

(d) Each umbilical cord bank in Kansas may enter into agreements with institutions conducting research for the purposes of providing umbilical cords, umbilical cord blood, amniotic fluid or placentas from the umbilical cord bank for purposes of research.

(e) Each entity operating an umbilical cord bank in Kansas that is maintaining umbilical cords, umbilical cord blood, amniotic fluid and placentas for purposes of research, shall monitor the supply of and demand for umbilical cords, umbilical cord blood, amniotic fluid and placentas in Kansas for purposes of research. If the entity operating such umbilical cord bank determines that the demand for umbilical cords, umbilical cord blood, amniotic fluid or placentas to be provided by such umbilical cord bank is greater than the supply available in such umbilical cord bank therefor, the entity operating such umbilical cord bank may notify Kansas health care providers of the need for additional umbilical cords, umbilical cord blood, amniotic fluid or placentas.

(f) The Kansas bioscience authority may coordinate the use of umbilical cords, umbilical cord blood, amniotic fluid or placentas in umbilical cord banks in Kansas for the purposes of research that complies with the high standards of the Kansas bioscience authority.

(g) The department of health and environment and the Kansas bioscience authority shall collaborate and jointly encourage or otherwise facilitate the recruitment of entities to establish umbilical cord banks in Kansas and  partnerships between umbilical cord banks in Kansas and researchers or organizations in Kansas, or in other regions of the United States of America or other countries.

History: L. 2006, ch. 176, § 1; July 1.



65-1,250 Umbilical cord donation information act.

65-1,250. Umbilical cord donation information act. (a) This section shall be cited as the umbilical cord donation information act.

(b) A health care provider providing health care services to a pregnant woman during the last trimester of such pregnancy, which health care services are directly related to such pregnancy, shall whenever practical advise such person of options to donate an umbilical cord following the delivery of a newborn child. Provision in a timely manner of information prepared by the department of health and environment pursuant to subsection (c) shall constitute compliance with this subsection.

(c) The department of health and environment shall, by July 1, 2007, prepare and make information available on its website that includes the following:

(1) The medical processes involved in the collection of umbilical cords;

(2) the medical risks to a mother and the newborn child of umbilical cord collection;

(3) the current and potential future medical uses and benefits of umbilical cord collection to the birth mother, the newborn child and the biological family;

(4) the current and potential future medical uses and benefits of umbilical cord collection to persons who are not biologically related to the birth mother or the newborn child;

(5) any costs that may be incurred by a pregnant woman who chooses to make an umbilical cord donation;

(6) options for ownership and future use of the donated material; and

(7) the availability in this state of umbilical cord donations.

History: L. 2007, ch. 177, § 25; May 17.



65-1,251 Influenza immunization for children; awareness and participation.

65-1,251. Influenza immunization for children; awareness and participation. The department of health and environment shall work to increase influenza immunization awareness and participation among parents of children aged six months to five years in child care facilities. The official website of the department of health and environment shall have information on the benefits of annual immunization against influenza for children and its programs offered for the children. The department of health and environment shall cooperate with the department for aging and disability services in order to distribute the information to the parents and child care facilities effectively in August or September in every year.

History: L. 2008, ch. 98, § 2; L. 2013, ch. 134, § 5; July 1.



65-1,252 Division of health care finance; director; officers and employees.

65-1,252. Division of health care finance; director; officers and employees. (a) There is hereby established, within the department of health and environment, the division of health care finance. The head of the division shall be director of health care finance, who shall be appointed by and serve at the pleasure of the secretary of health and environment. The director shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of health and environment and approved by the governor.

(b) (1) The secretary of health and environment shall appoint, in accordance with the provisions of the Kansas civil service act, such employees as may be needed, in the judgment of the secretary and director, to carry out the powers and duties of the division of health care finance.

(2) All officers and employees of the division of health care finance shall act for and exercise the powers of the director of health care finance to the extent that authority to do so is delegated by the secretary and director. Subject to the provisions of K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto, the secretary and director may organize the division of health care finance in the manner deemed most efficient.

History:  Executive Reorganization Order No. 38, § 1; L. 2011, ch. 134, § 1; July 1.



65-1,253 Same; transfer of powers, duties and functions; Kansas health policy authority abolished.

65-1,253. Same; transfer of powers, duties and functions; Kansas health policy authority abolished. (a) The Kansas health policy authority created by K.S.A. 2015 Supp. 75-7401, and amendments thereto, is hereby abolished.

(b) Except as otherwise provided by K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto, all powers, duties, and functions of the Kansas health policy authority under K.S.A. 2015 Supp. 75-7401 et seq., and amendments thereto, or any other statute, are hereby transferred to and imposed upon the department of health and environment and its division of health care finance and the secretary and the director of health care finance.

(c) Except as otherwise provided by K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto, all powers, duties, and functions of any state agency, department, board, commission or council, providing services and creating systems in order to comply with the provisions of the patient protection and affordable care act, Public Law 111-148, 124 Stat. 119 (2010), and the health care and education reconciliation act of 2010, Public Law 111-152, 124 Stat. 1029 (2010), are hereby transferred to and imposed upon the department of health and environment and its division of health care finance and the secretary and the director of health care finance or their designees.

History:  Executive Reorganization Order No. 38, § 2; L. 2011, ch. 134, § 2; July 1.



65-1,254 Same; transfer of powers, duties and functions to division; reference; rules and regulations.

65-1,254. Same; transfer of powers, duties and functions to division; reference; rules and regulations. (a) The department of health and environment and its division of health care finance shall be the successor in every way to the powers, duties and functions of the Kansas health policy authority in which the same were vested prior to the effective date of K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto, and that are transferred pursuant to K.S.A. 2015 Supp. 65-1,253, and amendments thereto. Every act performed in the exercise of such transferred powers, duties and functions by or under the authority of the department of health and environment and its division of health care finance or the secretary or the director of health care finance shall be deemed to have the same force and effect as if performed by the Kansas health policy authority in which such powers, duties, and functions were vested prior to the effective date of K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto.

(b) The department of health and environment and its division of health care finance or designees appointed by the secretary or the director of health care finance shall be the successor in every way to the powers, duties, and functions of any state agency, department, board, commission or council, providing services and creating systems in order to comply with the provisions of the patient protection and affordable care act, Public Law 111-148, and the health care and education reconciliation act of 2010, Public Law 111-152, and that are transferred pursuant to K.S.A. 2015 Supp. 65-1,253, and amendments thereto. Every act performed in the exercise of such transferred powers, duties, and functions by or under the authority of the department of health and environment and its division of health care finance shall be deemed to have the same force and effect as if performed by any state agency, department, board, commission or council in which such powers, duties, and functions were vested prior to the effective date of K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto.

(c) Whenever the Kansas health policy authority or words of like effect are referred to or designated by a statute, contract, memorandum of agreement or other document and such reference is in regard to any of the powers, duties or functions transferred to the department of health and environment and its division of health care finance, such reference or designation shall be deemed to apply to the department of health and environment and its division of health care finance.

(d) All rules and regulations, orders and directives of the Kansas health policy authority which relate to the functions transferred by K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto, and which are in effect on the effective date of K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto, shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the secretary of health and environment until revised, amended, revoked or nullified pursuant to law.

History:  Executive Reorganization Order No. 38, § 3; L. 2011, ch. 134, § 3; July 1.



65-1,255 Same; division successor to funds and liability.

65-1,255. Same; division successor to funds and liability. (a) The balances of all funds or accounts thereof appropriated or reappropriated for the Kansas health policy authority or any state agency, department, board, commission or council, relating to the powers, duties and functions transferred by K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto, are hereby transferred within the state treasury to the department of health and environment for the division of health care finance and shall be used only for the purpose for which the appropriation was originally made.

(b) Liability for all accrued compensation or salaries of officers and employees who are transferred to the department of health and environment and its division of health care finance under K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto, shall be assumed and paid by the division of health care finance of the department of health and environment.

History:  Executive Reorganization Order No. 38, § 4; L. 2011, ch. 134, § 4; July 1.



65-1,256 Same; division successor to property and rights; conflict resolution.

65-1,256. Same; division successor to property and rights; conflict resolution. (a) When any conflict arises as to the disposition of any property, power, duty or function or the unexpended balance of any appropriation as a result of any abolition or transfer made by or under the authority of K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The division of health care finance in the department of health and environment shall succeed to all property, property rights and records which were used for or pertain to the performance of powers, duties and functions transferred to the division of health care finance in the department of health and environment. Any conflict as to the proper disposition of property, personnel or records arising under K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto, shall be determined by the governor, whose decision shall be final.

History:  Executive Reorganization Order No. 38, § 5; L. 2011, ch. 134, § 5; July 1.



65-1,257 Transition; preservation of civil actions and proceedings; no abatement of criminal actions.

65-1,257. Transition; preservation of civil actions and proceedings; no abatement of criminal actions. (a) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency or program mentioned in K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto, or by or against any officer of the state in such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto.

History:  Executive Reorganization Order No. 38§ 6; L. 2011, ch. 134, § 6; July 1.



65-1,258 Same; transfer of officers and employees; preservation of civil service rights; retirement benefits, leave balances and other rights.

65-1,258. Same; transfer of officers and employees; preservation of civil service rights; retirement benefits, leave balances and other rights. (a) All officers and employees of the Kansas health policy authority who, immediately prior to the effective date of K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto, are engaged in the exercise and performance of the powers, duties and functions transferred by K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto, as well as all officers and employees of the Kansas health policy authority who are determined by the director of health care finance of the department of health and environment to be engaged in providing administrative, technical or other support services that are essential to the exercise and performance of the powers, duties and functions transferred by K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto, are hereby transferred to the division of health care finance of the department of health and environment. All classified officers and employees so transferred shall retain their status as classified employees.

(b) Officers and employees of the Kansas health policy authority transferred by K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto, shall retain all retirement benefits and leave balances and rights which had accrued or vested prior to the date of transfer. The service of each such officer or employee so transferred shall be deemed to have been continuous. Any subsequent transfers, layoffs or abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto, shall affect the classified status of any transferred person employed by the Kansas health policy authority prior to the date of transfer.

(c) Notwithstanding the effective date of K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto, the provisions of K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto, prescribing the transfer of officers and employees from the Kansas health policy authority abolished by K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto, to the division of health care finance of the department of health and environment established by K.S.A. 2015 Supp. 65-1,252 through 65-1,258, and amendments thereto, the date of transfer of each such officer or employee shall commence at the start of a payroll period.

History:  Executive Reorganization Order No. 38, § 7; L. 2011, ch. 134, § 7; July 1.



65-1,259 Prenatal and postnatal diagnosed conditions awareness programs.

65-1,259. Prenatal and postnatal diagnosed conditions awareness programs. (a) The secretary of the department of health and environment may authorize and oversee certain activities, including the awarding of grants, contracts or cooperative agreements to eligible entities to:

(1) Collect, synthesize and disseminate current evidence-based information relating to Down syndrome or other prenatally or postnatally diagnosed conditions; and

(2) coordinate the provision of, and access to, new or existing supportive services for women and the spouses of such women who receive a positive diagnosis of Down syndrome or other prenatally or postnatally diagnosed conditions for their child, including, but not limited to:

(A) The establishment of a resource telephone hotline or website accessible to women and the spouses of such women who receive a positive diagnosis of Down syndrome or other prenatally or postnatally diagnosed conditions for their child;

(B) the development of outreach programs to new and expecting parents to provide them with up-to-date information on the range of outcomes for individuals living with the diagnosed condition, including physical, developmental, educational and psychosocial outcomes;

(C) the development of local peer support programs to effectively serve women and the spouses of such women who receive a positive diagnosis of Down syndrome or other prenatally or postnatally diagnosed conditions for their child;

(D) the establishment of a network of local registries of families willing to adopt newborns with Down syndrome or other prenatally or postnatally diagnosed conditions, and links to adoption agencies willing to place babies with Down syndrome or other prenatally or postnatally diagnosed conditions with families willing to adopt; and

(E) the establishment of awareness and education programs for health care providers who provide, interpret or inform parents of the results of prenatal tests for Down syndrome or other prenatally or postnatally diagnosed conditions to patients.

(b) A grantee under this section shall make the following available to health care providers of parents who receive a prenatal or postnatal diagnosis for their child:

(1) Up-to-date, evidence-based, written information concerning the range of outcomes for individuals living with the diagnosed condition, including physical, developmental, educational and psychosocial outcomes;

(2) contact information regarding support services, including information hotlines and websites specific to Down syndrome or other prenatally or postnatally diagnosed conditions, resource centers or clearinghouses, local peer support groups and other education and support programs.

(c) Information provided under this subsection shall be culturally and linguistically appropriate as needed by women and the spouses of such women who receive a positive diagnosis for Down syndrome or other prenatally or postnatally diagnosed conditions for their child, and approved by the secretary.

(d) In distributing funds under this section, the secretary shall place an emphasis on funding partnerships between health care professional groups and disability advocacy organizations.

(e) On or before January 12, 2015, the secretary shall prepare and submit a report to the governor and the legislature on the grants, contracts and cooperative agreements made under this section and the effectiveness of the programs supported by such grants, contracts and cooperative agreements.

(f) As used in this section:

(1) "Down syndrome" means a chromosomal disorder caused by an error in cell division that results in the presence of an extra whole or partial copy of chromosome 21.

(2) "Eligible entity" means the state, or any political subdivision thereof, or any other entity with appropriate expertise in prenatally and postnatally diagnosed conditions, as determined by the secretary.

(3) "Health care provider" shall have the same meaning as that term is defined in K.S.A. 40-3401, and amendments thereto.

(4) "Postnatally diagnosed condition" means any health condition identified during the 12-month period beginning at birth.

(5) "Prenatally diagnosed condition" means any fetal health condition identified by prenatal genetic testing or prenatal screening procedures.

(6) "Prenatal test" means diagnostic or screening tests offered to pregnant women seeking routine prenatal care that are administered on a required or recommended basis by a health care provider based on medical history, family background, ethnic background, previous test results or other risk factors.

(7) "Secretary" means the secretary of the department of health and environment.

History: L. 2013, ch. 119, § 9; July 1.






Article 2 LOCAL BOARDS OF HEALTH; CLINICS

65-201 County, city-county and multicounty units; local health officers; appointment, tenure, removal; laws applicable.

65-201. County, city-county and multicounty units; local health officers; appointment, tenure, removal; laws applicable. The county commissioners of the several counties of this state shall act as county boards of health for their respective counties.  Each county board thus created shall appoint a person licensed to practice medicine and surgery, preference being given to persons who have training in public health, who shall serve in an advisory capacity to the county board of health and as the local health officer, except that the appointing authority of city-county, county or multicounty health units with less than one hundred thousand (100,000) population may appoint a qualified local health program administrator as the local health officer if a person licensed to practice medicine and surgery or person licensed to practice dentistry is designated as a consultant to direct the administrator on program and related medical and professional matters.  The local health officer or local health program administrator shall hold office at the pleasure of the board.

The board of county commissioners in any county having a population of less than fifteen thousand (15,000) may contract with the governing body of any hospital located in such county for the purpose of authorizing such governing body to supply services to a county board of health.

History: L. 1885, ch. 129, § 7; R.S. 1923, 65-201; L. 1973, ch. 246, § 1; L. 1976, ch. 264, § 1; July 1.



65-202 Same; oath and bond of local health officers; duties and compensation; employment of additional personnel; removal from office; criminal penalties.

65-202. Same; oath and bond of local health officers; duties and compensation; employment of additional personnel; removal from office; criminal penalties. The local health officer in each county throughout the state, immediately after his or her appointment, shall take the same oath of office prescribed by law for the county officers, shall give bond of five hundred dollars ($500) conditioned for the faithful performance of his or her duties, shall keep an accurate record of all the transactions of his or her office, shall turn over to his or her successor in office or to the county or joint board of health selecting such officer, on the expiration of his or her term of office, all records, documents and other articles belonging to the office and shall faithfully account to said board and to the county and state for all moneys coming into his or her hands by virtue of the office. Such officer shall notify the secretary of health and environment of his or her appointment and qualification, as herein provided for, and provide the secretary with his or her post-office address.

Such officer shall receive and distribute without delay in the county for which he or she is appointed all forms from the secretary of health and environment to the rightful persons, all returns from persons licensed to practice medicine and surgery, assessors and local boards to said secretary, shall keep an accurate record of all of the transactions of his or her office and shall turn over all records and documents kept by such officer, as herein provided, and all other articles belonging to the office to his or her successor in office, or to the county or joint board electing such officer, on the expiration of his or her term of office.

Such officer shall upon the opening of the fall term of school, make or have made a sanitary inspection of each school building and grounds, and shall make or have made such additional inspections thereof as are necessary to protect the public health of the students of the school.

Such officer shall make or have made an investigation of each case of smallpox, diphtheria, typhoid fever, scarlet fever, acute anterior poliomyelitis (infantile paralysis), epidemic cerebro-spinal meningitis and such other acute infectious, contagious or communicable diseases as may be required, and shall use all known measures to prevent the spread of any such infectious, contagious or communicable disease, and shall perform such other duties as this act, his or her county or joint board, or the secretary of health and environment may require.

Such officer shall receive for his or her services such reasonable compensation as his or her board may allow and with the approval of his or her board of health may employ a skilled professional nurse and other additional personnel whenever deemed necessary for the protection of the public health.

All of said several sums allowed shall be paid out of the county treasury.  For any failure or neglect of said local health officer to perform any of the duties prescribed in this act, he or she may be removed from office by the secretary of health and environment, as well as in the manner prescribed by the preceding section. In addition to removal from office as provided herein, for any failure or neglect to perform any of the duties prescribed by this act, said local health officer shall be deemed guilty of a misdemeanor and, upon conviction, be fined not less than ten dollars ($10) nor more than one hundred dollars ($100) for each and every offense.

History: L. 1885, ch. 129, § 8; L. 1909, ch. 102, § 1; R.S. 1923, 65-202; L. 1925, ch. 202, § 1; L. 1927, ch. 240, § 1; L. 1973, ch. 246, § 2; L. 1975, ch. 462, § 70; L. 1980, ch. 182, § 26; July 1.



65-203 Obstetrical patients.

65-203. Obstetrical patients. County boards of health may make a special contract with the state board of regents for the care and maintenance in the hospital conducted by the said board of regents in connection with the state university, of such obstetrical patients as are public charges in their respective institutions: Provided, It is necessary to secure professional attention other than that furnished by the institutions of which such public charges are inmates.

History: R.S. 1923, 65-203; Dec. 27.



65-204 County health funds; health buildings; garbage and trash disposal; tax levies, use of proceeds; increase in levy; protest; election.

65-204. County health funds; health buildings; garbage and trash disposal; tax levies, use of proceeds; increase in levy; protest; election. (a) The board of county commissioners of any county of the state may levy a tax upon all taxable tangible property in such county for the purposes authorized herein and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774 and amendments thereto by cities located in the county, and the proceeds thereof shall be placed into a separate fund designated as "the county health fund," which fund is hereby created, and shall be used to defray the cost of:

(1) Assisting in the carrying out of the health laws and rules and regulations of the state within such county;

(2) paying the salary of the local health officer;

(3) any contract entered into with the governing body of any hospital located in a county having a population of less than 15,000 as provided by K.S.A. 65-201 and amendments thereto;

(4) the employment of additional personnel to assist the local health officer and other health authorities within such counties.

(b) Any moneys remaining in the county health fund at the end of any county fiscal year for which a levy is made under this section may be transferred to the county health capital outlay fund, which is hereby created, for the making of capital expenditures incident to county health purposes.

(c) In all counties having a population over 100,000 and not more than 300,000, the board of county commissioners may levy in addition a tax for the purpose of paying the cost of building or equipping a health building and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774 and amendments thereto by cities located in the county, upon all tangible taxable property in such county.  In counties having a population of more than 250,000, the board of county commissioners may levy an annual tax upon all taxable tangible property in such county for the purpose of financing garbage and trash disposal in such county, either as a joint operation with any city located in such county or as a sole operation of such county and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774 and amendments thereto by cities located in the county.

(d) Except as provided by this subsection, no levy shall be made by any county for the county health fund in an amount exceeding two mills. The board of county commissioners may increase the mill levy authorized by this subsection by adoption of a resolution.  Such resolution shall be published once each week for two consecutive weeks in the official county newspaper.  If within 60 days after the last publication of the resolution, a petition signed by not less than 5% of the qualified electors in the county is filed in the office of the county election officer requesting an election thereon, the board shall not increase such levy unless the question is submitted to and approved by a majority of the voters of the county voting at an election thereon.  All such elections shall be noticed, called and held in the manner prescribed in K.S.A. 10-120 and amendments thereto.

History: L. 1929, ch. 289, § 1; L. 1945, ch. 247, § 1; L. 1953, ch. 424, § 2; L. 1957, ch. 334, § 1; L. 1961, ch. 281, § 1; L. 1965, ch. 370, § 1; L. 1967, ch. 336, § 1; L. 1968, ch. 342, § 1; L. 1970, ch. 249, § 1; L. 1971, ch. 203, § 1; L. 1974, ch. 248, § 1; L. 1974, ch. 433, § 2; L. 1975, ch. 162, § 36; L. 1976, ch. 264, §2; L. 1979, ch. 52, § 157; L. 1985, ch. 206, § 1; L. 1986, ch. 228, § 1; L. 1988, ch. 234, § 1; L. 1990, ch. 66, § 42; May 31.



65-205 Joint board by cities and counties; agreement; jurisdiction; board in counties over 300,000.

65-205. Joint board by cities and counties; agreement; jurisdiction; board in counties over 300,000. Whenever it shall be determined that the public health and sanitation of any city or county may be best promoted by the creation of a joint board of health for any two or more cities, counties or city and county the governing bodies of such municipalities may so declare by resolution and may, by agreement with each other, establish a joint board of health with the same powers, duties, and limitations as are now or hereafter may be provided by law for the creation and conduct of boards of health to act severally in such municipalities. Upon the creation of any such board of health all the jurisdiction, powers and duties now conferred by law upon any local, municipal or county board of health shall be withdrawn from such local, municipal or county board of health and conferred upon the joint board of health. In all counties having a population of more than 300,000 such board of health existing on July 1, 1974, is hereby abolished and in its place a joint board is hereby created and shall consist of 11 persons who shall be appointed as follows:

Five members, one of whom shall be a medical doctor who is duly licensed to practice in the state of Kansas, shall be appointed by the governing body of the first-class city located within such county; five members, one of whom shall be a psychiatrist who is duly licensed to practice in the state of Kansas, shall be appointed by the board of county commissioners, and one member shall be appointed by the chief district judge of such county, and such member shall be a pharmacist duly licensed under the laws of the state of Kansas.  Such members shall hold such office for a term of four years and until their successors are appointed and qualified, except that the members of the first board appointed on or after July 1, 1974, shall hold their offices for terms as follows: Three members appointed by the governing body of the first-class city located within such county for a term of one year and two members appointed by such governing body for terms of three years; three members appointed by the board of county commissioners of such county for terms of four years and two members appointed by such board of county commissioners for terms of two years; one member appointed by the chief district judge of such county for a term of two years, and the appointing authority, appointing more than one member, shall designate the term for which each is to serve.  Such members shall be eligible for reappointment, but at no time shall a majority of such board be composed of medical doctors. The actions of such board shall be subject to the approval of the governing bodies of the city and county sitting en banc and such governing bodies may, while sitting en banc, provide by mutual agreement and resolution, rules and regulations for the operation of such joint board of health. All the powers, duties and functions conferred or imposed by law upon such joint board of health in existence prior to July 1, 1974, and abolished by the provisions of this act, are hereby transferred and conferred upon the joint board of health created by this act.

History: L. 1943, ch. 223, § 1; L. 1961, ch. 282, § 1; L. 1974, ch. 249, § 1; L. 1976, ch. 145, § 210; L. 1999, ch. 57, § 62; July 1.



65-206 Treasurer; election; term; bond; moneys.

65-206. Treasurer; election; term; bond; moneys. It shall be the duty of the joint board of health to elect a treasurer, who shall be a member of such board, for such term as may be agreed upon under the authority of K.S.A. 65-205. The treasurer shall hold office for the term for which he is elected and until his successor is elected and qualified, and shall give bond to be approved by the governing bodies of the contracting municipalities for the safekeeping and due disbursement of all funds that may come into his hands. All money provided for health, mental health, and sanitation purposes by the contracting municipalities shall, when collected, be paid over to the treasurer of said board in an amount not exceeding that budgeted by the municipalities for such purposes. The joint board of health shall have the exclusive control over the expenditure of all moneys paid to the credit of its treasurer for health, mental health, and sanitation purposes, and the treasurer shall receive and pay out all the moneys under the control of said board as ordered by it.

History: L. 1943, ch. 223, § 2; L. 1961, ch. 282, § 2; June 30.



65-207 Reports to governing body.

65-207. Reports to governing body. The joint board of health, during the month of January of each year, shall file with the governing body of each contracting municipality a report of its activities and a statement of all receipts and expenditures during the preceding year.

History: L. 1943, ch. 223, § 3; March 29.



65-208 Health and sanitation; tax levies, use of proceeds.

65-208. Health and sanitation; tax levies, use of proceeds. The contracting municipalities may levy taxes for health and sanitation purposes and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county as may be provided by law except that the amounts to be budgeted for such purposes by each contracting municipality shall be fixed by agreement after taking into consideration the population of each and any other factors which would necessarily increase or diminish the costs to be borne by it in the absence of agreement to establish such joint board of health.

History: L. 1943, ch. 223, § 4; L. 1979, ch. 52, § 158; July 1.



65-209 Withdrawal; notice.

65-209. Withdrawal; notice. If the governing body of any city or county which has entered into an agreement to establish a joint board of health shall adopt a resolution declaring its intention to withdraw from such agreement and joint board of health, and shall give written notice thereof on or before July 15, of any fiscal year to each municipality which is a party to the agreement, such city or county may withdraw from such joint board of health and agreement at the end of such fiscal year.

History: L. 1943, ch. 223, § 5; March 29.



65-210 Same; moneys.

65-210. Same; moneys. Any money remaining in the hands of the treasurer of the joint board of health, upon its dissolution by the contracting parties, shall be repaid to the respective treasurers of the contracting municipalities in the proportion in which such municipalities contributed during the last fiscal year.

History: L. 1943, ch. 223, § 6; March 29.



65-211 Establishment of mental health clinics and joint boards of mental health in certain counties; charges; parolees; disposition of moneys; contract for services with nonprofit corporation, when; report.

65-211. Establishment of mental health clinics and joint boards of mental health in certain counties; charges; parolees; disposition of moneys; contract for services with nonprofit corporation, when; report. (a) In all counties wherein there is established a joint board of health pursuant to K.S.A. 65-205, and amendments thereto, the governing bodies of the municipalities involved may by resolution adopted by each of the governing bodies, provide for the establishment of a mental health clinic for the diagnosis and treatment of mental illness. If established, the mental health clinic shall be operated by and be subject to the jurisdiction of such joint board of health to the same extent as other public health services provided thereby. The joint board of health shall appoint a mental health advisory board of not less than seven members. Members of the mental health advisory board shall include consumers of mental health services or representatives of mental health consumer groups and shall include family members of mentally ill persons. The joint board of health shall establish a schedule of charges for services and medications to persons using the mental health clinic, but no person shall be denied the services and medications of the clinic because of inability to pay for the same. The mental health clinic also shall provide facilities for patients paroled thereto by lawfully constituted authority. All moneys received for services and medications rendered hereunder shall be applied on and used to finance the budget of the joint board of health. If the governing bodies of the municipalities involved hereunder determine by resolution adopted by each of the governing bodies that it is more practicable to contract for such mental health services and medications with a nonprofit corporation, then and in that event the joint board of health shall contract with a nonprofit corporation to provide mental health services hereunder. The governing body of any such nonprofit corporation shall include consumers of mental health services or representatives of mental health consumer groups and shall include family members of mentally ill persons. The nonprofit corporation shall not deny service or medication to anyone because of inability to pay for the same, but the nonprofit corporation may establish a schedule of charges for those who are financially able to pay for such services or medication. The nonprofit corporation annually shall provide the joint board of health with a complete financial report showing the amount of fees collected, the amount of tax money received under the contract, and any other income. The report also shall show any other disbursements, including salaries paid to each person employed by the nonprofit corporation.

(b) In lieu of contracting with a nonprofit corporation to provide mental health services, the governing bodies of municipalities which have established a joint board of health pursuant to K.S.A. 65-205, and amendments thereto, may establish a joint board of mental health for the purpose of authorizing such board to contract for and on behalf of the governing bodies of the municipalities with a nonprofit corporation to provide mental health services. The governing body of any such nonprofit corporation shall include consumers of mental health services or representatives of mental health consumer groups and shall include family members of mentally ill persons. Members of the joint board of mental health shall be appointed in the same manner as members are appointed to the joint board of health. Any joint board of mental health which is authorized to contract with a nonprofit corporation under this subsection is hereby authorized to pay the amount agreed upon in such contract with a nonprofit corporation from the proceeds of the tax levied pursuant to K.S.A. 65-212, and amendments thereto, for mental health services.

History: L. 1955, ch. 285, § 1; L. 1957, ch. 335, § 1; L. 1961, ch. 283, § 1; L. 1965, ch. 371, § 1; L. 1985, ch. 207, § 1; L. 1990, ch. 92, § 31; Jan. 1, 1991.



65-212 Establishment of mental health clinics and joint boards of mental health in certain counties; tax levies, use of proceeds; issuance of bonds; adoption and publication of resolution; protest petition and election.

65-212. Establishment of mental health clinics and joint boards of mental health in certain counties; tax levies, use of proceeds; issuance of bonds; adoption and publication of resolution; protest petition and election. The board of county commissioners of any such county may, upon the establishment of such mental health clinic, levy an annual tax upon all taxable tangible property in such county for the operation of such mental health clinic, and in addition thereto to provide for the construction of facilities for such mental health clinic and to pay a portion of the principal of and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. In addition to the levy authorized for the operation of such mental health clinic, the board of county commissioners may levy an annual tax on all taxable tangible property in their county and may issue and sell general obligation bonds of such county, for the purpose of creating and providing a special fund to be used in acquiring a site for, and the building, equipping, repairing, remodeling and furnishing of a mental health clinic or for any one or more of such purposes. Such levy may also be used to pay a portion of the principal of and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Such additional tax levy may be made annually until sufficient funds have been created for such purpose or purposes, or if the county has issued and sold general obligation bonds, the proceeds raised by the annual tax levy shall be used to retire the general obligation bonds and such tax levy shall continue until the general obligation bonds have been retired. Such federal, state or private funds as may be available may be accepted by the board of county commissioners to be placed in the fund for operation of or construction of a mental health clinic as the case may be. Title to the building or buildings of the mental health clinic shall vest in the board of county commissioners and they may allow the mental health clinic which is subject to the jurisdiction of the joint board of health pursuant to K.S.A. 65-211, and amendments thereto, to use the building without charge. The proceeds thereof shall be placed in the hands of the treasurer of the joint board of health, to be administered as provided by K.S.A. 65-206, and amendments thereto. No levy shall be made under the provisions of this act until a resolution authorizing the making of such levies is passed by the board of county commissioners and published in three successive issues in a newspaper of general circulation within the county, whereupon such levies may be made unless a petition in opposition to the same, signed by electors equal in number to not less than 10% of the qualified electors of such county who voted for the office of secretary of state in the last preceding election, is filed with the county clerk of such county within 30 days following the last publication of such resolution.

In the event such petition is filed it shall be the duty of the board of county commissioners to submit the question to the voters at an election called for such purpose or at the next general election. None of the debt limitations prescribed by law for any such county shall apply to any bonds issued under the authority conferred by this act. The provisions of this act shall be supplemental to other existing health laws in the counties affected thereby, but shall in no way abrogate or amend any such other existing health laws.

History: L. 1955, ch. 285, § 2; L. 1961, ch. 284, § 1; L. 1965, ch. 371, § 2; L. 1970, ch. 100, § 39; L. 1975, ch. 162, §37; L. 1979, ch. 52, § 159; L. 1988, ch. 378, § 1; L. 1999, ch. 154, § 42; May 27.



65-213 Mental health clinic in certain counties; board of trustees, appointment, qualifications, terms.

65-213. Mental health clinic in certain counties; board of trustees, appointment, qualifications, terms. (a) In all counties having a population of more than 20,000 and less than 22,000, and having an assessed tangible valuation of more than $40,000,000, wherein there has been established a county hospital, the board of county commissioners of such county may, by resolution, provide for the establishment of a mental health clinic for the diagnosis and treatment of mental illness, which mental health clinic, when so established, shall be operated by and subject to the jurisdiction of a board of trustees.

(b) The board of trustees shall consist of five citizens who shall be appointed by the board of county commissioners with reference to their fitness for such office, all residents of the county, not more than three members shall be residents of the city in which the hospital is located. In addition, the board of trustees shall include consumers of mental health services or representatives of mental health consumer groups and shall include family members of mentally ill persons.

(c) The members shall be appointed initially to hold their office as follows, three for four years and two for two years, and, thereafter, each subsequent two years, the board of county commissioners shall appoint, for four-year terms, successors to such members whose terms have expired.

History: L. 1957, ch. 345, § 1; L. 1990, ch. 92, § 32; Jan. 1, 1991.



65-214 Same; treasurer of board, election, bond; expenditures.

65-214. Same; treasurer of board, election, bond; expenditures. It shall be the duty of the board of trustees to elect a treasurer, who shall be a member of such board. Such treasurer shall hold office for the term for which he is appointed under K.S.A. 65-213, and shall give bond, to be approved by the board of county commissioners, for the safekeeping and due disbursement of all funds that may come into his hands. The board of trustees shall have exclusive control over the expenditure of all moneys paid to the credit of its treasurer under K.S.A. 65-215, and the treasurer shall receive and pay out all the moneys under the control of the board of trustees as ordered by it.

History: L. 1957, ch. 345, § 2; April 6.



65-215 Same; tax levies, use of proceeds; adoption and publication of resolution; protest petition and election.

65-215. Same; tax levies, use of proceeds; adoption and publication of resolution; protest petition and election. The board of county commissioners of any such county may, upon the establishment of such mental health clinic, levy an annual tax upon all taxable tangible property in such county and the proceeds thereof shall be placed in the hands of the treasurer of said board of trustees, to be administered as provided by K.S.A. 65-214 and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. No levy shall be made under the provisions of this act until a resolution authorizing the making of such levies be passed by the board of county commissioners by publication for three successive issues in a newspaper of general circulation within the county, whereupon such levies may be made unless a petition in opposition to the same, signed by not less than ten percent (10%) of the qualified electors of such county as determined by the vote for secretary of state in the last preceding election, is filed with the county clerk of such county within thirty (30) days following the last publication of said resolution.

In the event such petition is filed it shall be the duty of the board of county commissioners to submit the question to the voters at an election called for such purpose or at the next general election. The provisions of this act shall be supplemental to other existing health laws in the counties affected thereby, but shall in no way abrogate, or amend any such other existing health laws.

History: L. 1957, ch. 345, § 3; L. 1970, ch. 100, § 40; L. 1975, ch. 162, § 38; L. 1979, ch. 52, § 160; July 1.



65-220 Community nursing care; definitions.

65-220. Community nursing care; definitions. As used in this act: (a) "County health department" means county health department established pursuant to K.S.A. 65-204 or 65-205.

(b) "Community nursing care" means community nursing and related care of the ill and disabled rendered in a home or in a clinic.

History: L. 1967, ch. 345, § 1; L. 1973, ch. 247, §1; July 1.



65-221 Same; services; fees; personnel; expenditures.

65-221. Same; services; fees; personnel; expenditures. The county health department is hereby authorized to provide community nursing care services and to collect fees for said services, to those persons living in counties in the state where in the judgment of the county health department adequate home or clinic nursing care is not otherwise provided.

In order that it may effectively render community nursing care services, the county health department is authorized to employ the necessary personnel, including nursing and supervisory personnel, and shall have authority further to purchase equipment and materials necessary to maintain an effective program of community nursing care service.

History: L. 1967, ch. 345, § 2; L. 1973, ch. 247, §2; July 1.



65-222 Same; rendering of services; fees; amount and use.

65-222. Same; rendering of services; fees; amount and use. Whenever a county health department has established a community nursing care program, it may render such community nursing care services as are authorized by this act and for that purpose may charge fees as set in a schedule of fees established by the county department of health, and fees so collected shall be used for nursing care services within the county. Any county health department may render such services anywhere within the county or counties which it serves.

History: L. 1967, ch. 345, § 3; L. 1973, ch. 247, §3; July 1.



65-223 Same; receipt of funds; use.

65-223. Same; receipt of funds; use. The county health department is authorized to receive moneys from any source for community nursing care. All such moneys as a county health department may receive for such services shall be used to carry out the provisions of this act.

History: L. 1967, ch. 345, § 4; L. 1973, ch. 247, §4; July 1.



65-224 Same; use of county general funds.

65-224. Same; use of county general funds. The county health department is hereby authorized to expend such moneys as is necessary, appropriated to it for general government operations, to carry out the provisions of this act.

History: L. 1967, ch. 345, § 5; July 1.



65-225 Same; collection of fees.

65-225. Same; collection of fees. The county health departments are authorized to maintain legal action in each county and the county attorney shall aid in the collection of fees charged for community nursing care services which have been rendered to any person in his county.

History: L. 1967, ch. 345, § 6; L. 1973, ch. 247, §5; July 1.



65-241 State financial assistance to local health departments; definitions.

65-241. State financial assistance to local health departments; definitions. As used in K.S.A. 65-241 to 65-246, inclusive: (a) "Local health department" means any county, city-county or multicounty department of health.

(b) "Secretary" means secretary of health and environment.

(c) "Fiscal year" means the period commencing January 1 of any year and ending December 31 of the same year.

(d) "State financial assistance" means the total amount of money available for distribution to local health departments under this act.

History: L. 1982, ch. 257, § 1; L. 1983, ch. 205, § 1; July 1.



65-242 State financial assistance to local health departments; computation of assistance.

65-242. State financial assistance to local health departments; computation of assistance. For the purpose of insuring that adequate public health services are available to all inhabitants of the state of Kansas, the state shall assist in the financing of the operation of local health departments. Subject to appropriations therefor, state financial assistance shall be distributed to local health departments as follows:

(a) First, each local health department shall, upon application therefor, receive $7,000. If sufficient funds are not available to make this distribution, then the funds which are available shall be divided equally among those local health departments making application therefor.

(b) Second, if any funds are available after the distribution required in subsection (a), the secretary shall distribute such funds as follows:

(1) A figure equal to the total amount of state financial assistance available for distribution, before deduction for the distribution in subsection (a), shall be determined.

(2) The figure determined in paragraph (1) of this subsection shall be allocated to local health departments making application for assistance based on the proportion that the population of the county or counties comprising the local health department applying for such assistance bears to the total population of all counties comprising local health departments which have applied for such financial assistance.

(3) If any local health department making application for assistance would receive an amount equal to or less than $7,000 using the formula in paragraph (2) of this subsection, then such department shall be paid in accordance with subsection (a) only. If any local health department making application for assistance would receive more than $7,000 using the formula in paragraph (2) of this subsection, then such department shall be paid based on the proportion that the population served by the county or counties comprising such local health department bears to the total population of all counties comprising local health departments which have made application for assistance, except for departments receiving funds under subsection (a), except that in no case shall the assistance distributed under this subsection (b) to a local health department exceed the amount that the local health department receives from local tax revenues for the county fiscal year in which the state financial assistance is paid.

(c) If local tax revenues allotted to a local health department for a fiscal year fall below the level of local tax revenues allotted to the local health department for the preceding fiscal year, the amount of state financial assistance under this act for which such local health department is eligible for the fiscal year shall be reduced by a percentage equal to the percentage of reduction in local tax revenue for that fiscal year.

History: L. 1982, ch. 257, § 2; L. 1991, ch. 182, § 1; L. 2011, ch. 74, § 1; July 1.



65-243 Same; application for assistance; population figures; rules and regulations.

65-243. Same; application for assistance; population figures; rules and regulations. (a) The governing board of any local health department may apply for the financial assistance provided under K.S.A. 65-242 and amendments thereto, by submitting annually to the secretary an application form provided by the secretary and such other information as the secretary may require.

(b) The secretary shall use official state population figures based upon population figures available from the United States bureau of the census to determine the population of counties for computing state financial assistance under K.S.A. 65-242 and amendments thereto.

(c) The secretary may adopt rules and regulations necessary for the administration of this act.

History: L. 1982, ch. 257, § 3; L. 1991, ch. 182, § 2; July 1.



65-244 Same; determination of amount of state financial assistance due each local health department; payment of financial assistance.

65-244. Same; determination of amount of state financial assistance due each local health department; payment of financial assistance. (a) Prior to the beginning of each fiscal year and after review of the application submitted under K.S.A. 65-243 and amendments thereto, the secretary shall determine the amount of state financial assistance due to each local health department which has applied for such financial assistance.  Payments shall be computed and made based on the county fiscal year. Payments made during the county fiscal year commencing January 1, 1991, shall be computed and made in accordance with the provisions of K.S.A. 65-241 through 65-246 in effect immediately prior to the effective date of this act.  Payments made during the county fiscal year commencing January 1, 1992, and each county fiscal year thereafter shall be computed and made in accordance with the provisions of this act.

(b) The state financial assistance due to each local health department applying therefor shall be paid as provided in this section.  The moneys received in any quarter may be used at any time during the year.  The state financial assistance due to each local health department shall be paid as follows: January 1 for the quarter beginning January 1 and ending March 31; April 1 for the quarter beginning April 1 and ending June 30; July 1 for the quarter beginning July 1 and ending September 30; and October 1 for the quarter beginning October 1 and ending December 31.

(c) The secretary shall certify to the director of accounts and reports the total amount of state financial assistance due each quarter to each local health department which has applied for such financial assistance. The director of accounts and reports shall draw warrants on the state treasurer payable to the governing board of each such local health department upon vouchers executed as provided by law and approved by the secretary.

History: L. 1982, ch. 257, § 4; L. 1991, ch. 182, § 3; July 1.



65-245 Same; overpayment or underpayment to local health department; procedure.

65-245. Same; overpayment or underpayment to local health department; procedure. In the event any local health department is paid more than it is entitled to receive under any distribution made under this act, the secretary shall notify the governing board of the local health department of the amount of such overpayment, and such governing board shall remit the same to the secretary. The secretary shall remit any moneys so received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund. If any such governing board fails to remit, the secretary shall deduct the excess amount paid from future payments becoming due to such local health department. In the event any local health department is paid less than the amount to which it is entitled under any distribution made under this act, the secretary shall pay the additional amount due at any time within the county fiscal year in which the underpayment was made or within 60 days after the end of such county fiscal year.

History: L. 1982, ch. 257, § 5; L. 1991, ch. 182, § 4; L. 2001, ch. 5, § 216; July 1.



65-246 Same; other moneys available to local health departments; moneys not included in determining local tax revenues.

65-246. Same; other moneys available to local health departments; moneys not included in determining local tax revenues. (a) Moneys available under this act for financial assistance to local health departments shall not be substituted for or used to reduce or eliminate moneys available to local health departments from the federal government or substituted for or used to reduce or eliminate moneys available from local tax revenues.  Nothing in this act shall be construed to authorize a reduction or elimination of moneys available to local health departments from the federal government or to authorize the reduction or elimination of moneys made available by the state to local health departments in addition to moneys available under this act.

(b) Moneys received by local health departments from fees charged for services or one-time special project grants shall not be included in the sum of money which the local health department receives from local tax revenues when determining the amount such department will receive from state financial assistance pursuant to K.S.A. 65-242, and amendments thereto.

History: L. 1982, ch. 257, § 6; L. 1991, ch. 183, § 2; July 1.






Article 3 CONTROL OF CONTAGIOUS DISEASES IN CITIES OF THE SECOND AND THIRD CLASS

65-301 Authority of officers; expenses.

65-301. Authority of officers; expenses. Whenever smallpox or other contagious or infectious diseases exist in a city of the second or third class the governing body of such city and the local health officer and the county commissioner in the district in which is located such cities shall take such action as in their judgment may be necessary to control, suppress and prevent the spreading of the same and to pay all the necessary expenses for such action and purposes.

History: L. 1919, ch. 145, § 1; R.S. 1923, 65-301; L. 1980, ch. 182, § 27; July 1.



65-302 Audit and payment of claims by county.

65-302. Audit and payment of claims by county. A detailed, itemized and verified account of all moneys so expended by the city shall be presented to the board of county commissioners of the county in which such city is located, and said board of county commissioners shall monthly audit claims therefor, and when it shall determine that the items of expense were incurred under the provisions of K.S.A. 65-301, shall allow such claims and draw warrants on the county treasurer in favor of said city therefor, and it shall be the duty of the county treasurer of said county to pay the same out of any funds in the treasury not otherwise appropriated.

History: L. 1919, ch. 145, § 2; March 15; R.S. 1923, 65-302.






Article 4 HOSPITALS AND OTHER FACILITIES

65-406 Liens upon personal injury damages recovered by patients; exception; enforcement of claimed lien in excess of $5,000.

65-406. Liens upon personal injury damages recovered by patients; exception; enforcement of claimed lien in excess of $5,000. (a) Every hospital, which furnishes emergency, medical or other service to any patient injured by reason of an accident not covered by the workers compensation act, if such injured party asserts or maintains a claim against another for damages on account of such injuries, shall have a lien upon that part going or belonging to such patient of any recovery or sum had or collected or to be collected by such patient, or by such patient's heirs, personal representatives or next of kin in the case of such patient's death, whether by judgment or by settlement or compromise.

(b) Such lien shall be to the amount of the reasonable and necessary charges of such hospital for the treatment, care and maintenance of such patient in such hospital up to the date of payment of such damages. Such lien shall not in any way prejudice or interfere with any lien or contract which may be made by such patient or such patient's heirs or personal representatives with any attorney or attorneys for handling the claim on behalf of such patient or such patient's heirs or personal representatives. Such lien shall not be applied or considered valid against anyone coming under the workers compensation act in this state.

(c) In the event the claimed lien is for the sum of $5000 or less it shall be fully enforceable as contemplated by subsection (a) of this section. In the event the claimed lien is for a sum in excess of $5,000 the first $5,000 of the claimed lien shall be fully enforceable as contemplated by subsection (a) of this section, and that part of the claimed lien in excess of $5,000 shall only be enforceable to the extent that its enforcement constitutes an equitable distribution of any settlement or judgment under the circumstances. In the event the patient or such patient's heirs or personal representatives and the hospital or hospitals cannot stipulate to an equitable distribution of a proposed or actual settlement or a judgment, the matter shall be submitted to the court in which the claim is pending, or if no action is pending then to any court having jurisdiction and venue of the injury or death claim, for determination of an equitable distribution of the proposed or actual settlement or judgment under the circumstances.

History: L. 1939, ch. 235, § 1; L. 1951, ch. 357, § 1; L. 1957, ch. 336, § 1; L. 1972, ch. 227, § 1; L. 1997, ch. 21, § 1; July 1.



65-407 Same; notices and statement of claims; requirements.

65-407. Same; notices and statement of claims; requirements. No such lien shall be effective unless a written notice setting forth the amount of all of the hospital's claims, the name of the injured person, the date of the accident and the name and location of the hospital shall be filed in the office of the clerk of the district court of the county in which such hospital is located, prior to the payment of any moneys to such injured person, such person's attorneys or legal representatives, as compensation for such injuries. Such hospital shall also send, by registered or certified mail, a copy of such notice to such patient upon whom emergency medical or other service has been performed, if the address of such patient shall be known to the hospital or can with reasonable diligence be ascertained.

History: L. 1939, ch. 235, § 2; L. 1957, ch. 336, § 2; L. 2014, ch. 52, § 1; July 1.



65-408 Same; persons liable to hospital; limitation of actions.

65-408. Same; persons liable to hospital; limitation of actions. Any person or persons, firm or firms, corporation or corporations, including an insurance carrier, making any payment to such patient or to his attorneys or heirs or legal representatives as compensation for the injury sustained, after the filing and mailing of such notice without paying to such hospital the amount of its lien or so much thereof as can be satisfied out of the moneys due under any final judgment or compromise or settlement agreement, after paying the amount of any prior liens, shall, for a period of one year from the date of payment to such patient or his heirs, attorneys or legal representatives, as aforesaid; be and remain liable to such hospital for the amount which such hospital was entitled to receive as aforesaid; any such association, corporation or other institution maintaining such hospital may, within such period, enforce its lien by a suit at law against such person or persons, firm or firms, corporation or corporations making any such payment.

History: L. 1939, ch. 235, § 3; June 30.



65-409 Hospital lien; fee for filing; authorized only by legislative enactment.

65-409. Hospital lien; fee for filing; authorized only by legislative enactment. (a) The clerk of the district court shall charge a fee of $14 for entering and filing a lien statement under this act.

(b) Except as provided further, the lien fee established in subsection (a) shall be the only fee collected or moneys in the nature of a fee collected for such lien. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $22 per lien fee, to fund the costs of non-judicial personnel.

History: L. 1939, ch. 235, § 4; L. 1976, ch. 196, § 4; L. 1982, ch. 116, § 13; L. 2012, ch. 66, § 20; L. 2013, ch. 125, § 20; L. 2015, ch. 81, § 28; July 1.



65-410 Title of act.

65-410. Title of act. This act may be cited as the Kansas medical facilities survey and construction act.

History: L. 1947, ch. 328, § 1; L. 1955, ch. 286, § 1; L. 1976, ch. 265, § 1; July 1.



65-411 Definitions.

65-411. Definitions. As used in this act:

(a) "Secretary" means the secretary of health and environment.

(b) "The federal act" means titles VI and XVI of the United States public health service act (42 U.S.C. 291 et seq.) and any amendments thereto.

(c) "Medical facility" includes public health centers; psychiatric hospitals; health maintenance organizations as defined in K.S.A. 40-3202 and amendments thereto; medical care facilities as defined in K.S.A. 65-425 and amendments thereto; adult care homes, which term shall be limited to nursing facilities and intermediate personal care homes as these terms are defined in K.S.A. 39-923 and amendments thereto; kidney disease treatment centers, including centers not located in a medical care facility; and other facilities as may be designated by the secretary of health, education and welfare for the provision of health care.

(d) "Public health center" means a publicly owned facility for the provision of public health services, including related facilities such as laboratories, clinics and administrative offices operated in connection with public health centers.

(e) "Nonprofit medical facility" means any medical facility owned and operated by one or more nonprofit corporations or associations, no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual.

(f) "Medical facility project" means a project for the modernization of a medical facility, the construction of a new outpatient or inpatient medical facility or the conversion of an existing medical facility for the provision of new health services.

History: L. 1947, ch. 328, § 2; L. 1955, ch. 286, § 2; L. 1974, ch. 352, § 72; L. 1976, ch. 265, § 2; L. 1978, ch. 235, § 1; L. 1992, ch. 322, § 11; June 4.



65-412 Administration of act by secretary of health and environment; state medical facilities plan.

65-412. Administration of act by secretary of health and environment; state medical facilities plan. The secretary shall constitute the sole agency of the state for the purpose of:

(a) Making an inventory of existing medical facilities, surveying the need for construction of medical facilities and developing a program of construction as provided in K.S.A. 65-415 to 65-417, inclusive, and any amendments thereto; and

(b) developing and administering a state medical facilities plan as provided in K.S.A. 65-418 to 65-423, inclusive, and any amendments thereto.

History: L. 1947, ch. 328, § 3; L. 1955, ch. 286, § 3; L. 1974, ch. 352, § 73; L. 1976, ch. 265, § 3; July 1.



65-413 General powers and duties.

65-413. General powers and duties. In carrying out the purposes of the act, the secretary is authorized and directed:

(a) To require such reports, make such inspections and investigations and prescribe such regulations as he or she deems necessary;

(b) to provide methods of administration and take other action as may be necessary to comply with the requirements of the federal act and federal regulations adopted pursuant thereto;

(c) to procure in his or her discretion the temporary or intermittent services of experts or consultants or organizations thereof, by contract, when such services are to be performed on a part-time or fee-for-service basis and do not involve the performance of administrative duties;

(d) to enter into agreements for the utilization of the facilities and services of other departments, agencies, and institutions, public or private, to the extent that the secretary considers desirable to effectuate the purposes of this act;

(e) to accept on behalf of the state and to deposit with the state treasurer any grant, gift or contribution made to assist in meeting the cost of carrying out the purposes of this act and to expend the same for such purpose;

(f) to make an annual report to the governor and to the legislature on activities and expenditures pursuant to this act, including recommendations for such additional legislation as the secretary considers appropriate to furnish adequate hospital and medical facilities to the people of this state.

History: L. 1947, ch. 328, § 4; L. 1955, ch. 286, § 4; L. 1974, ch. 352, § 74; L. 1976, ch. 265, § 4; July 1.



65-415 Survey and planning activities.

65-415. Survey and planning activities. The secretary is authorized and directed to make an inventory of existing medical facilities to survey the need for modernization or construction of medical facilities or for the conversion of existing medical facilities in order to provide new health services; and, on the basis of such inventory and survey, to develop a program for the construction, modernization or conversion of such medical facilities as will, in conjunction with existing facilities, afford the necessary physical facilities for furnishing adequate medical facility services to all the people of the state.

History: L. 1947, ch. 328, § 6; L. 1955, ch. 286, § 5; L. 1974, ch. 352, § 76; L. 1976, ch. 265, § 6; July 1.



65-416 State medical facilities plan; provisions.

65-416. State medical facilities plan; provisions. The state medical facilities plan shall provide, in accordance with the federal act and federal regulations adopted pursuant thereto, for adequate medical facilities for the people residing in this state and insofar as possible shall provide for their distribution throughout the state in such manner as to make all types of medical facility services reasonably accessible to all persons in the state.

History: L. 1947, ch. 328, § 7; L. 1955, ch. 286, § 6; L. 1976, ch. 265, § 7; July 1.



65-417 Application for federal funds for survey and planning; expenditure.

65-417. Application for federal funds for survey and planning; expenditure. The secretary is authorized to make application to the federal secretary of health, education and welfare for federal funds to assist in carrying out the survey and planning activities herein provided.  Such funds shall be deposited in the state treasury and shall be available to the secretary for expenditure for carrying out the purposes of K.S.A. 65-415 to 65-417, inclusive, and any amendments thereto.  Any such funds received and not expended for such purposes shall be repaid to the treasury of the United States.

History: L. 1947, ch. 328, § 8; L. 1955, ch. 286, § 7; L. 1974, ch. 352, § 77; L. 1976, ch. 265, § 8; July 1.



65-419 Same; priority of projects.

65-419. Same; priority of projects. The state medical facilities plan shall set forth the relative need for the medical facility projects included in such plan determined in accordance with the federal act and federal regulations adopted pursuant thereto, and provide for the medical facility projects, insofar as financial resources available therefor and for maintenance and operations make possible, in the order of such relative need.

History: L. 1947, ch. 328, § 10; L. 1976, ch. 265, § 10; July 1.



65-420 Medical facility projects; application for funds.

65-420. Medical facility projects; application for funds. Applications for federal funds or loans for medical facility projects, except special project grants under section 1625 of public law 93-641 which shall be submitted directly to the federal secretary of health, education and welfare, shall be submitted to the secretary and may be submitted by the state or any political subdivision thereof or by any public or other nonprofit agency.  Each application for federal funds or loans for a medical facility project shall conform to federal and state requirements.

History: L. 1947, ch. 328, § 11; L. 1955, ch. 286, § 9; L. 1974, ch. 352, § 79; L. 1976, ch. 265, § 11; July 1.



65-421 Consideration and forwarding of applications; hearing.

65-421. Consideration and forwarding of applications; hearing. The secretary shall afford to every applicant for federal funds or loans for a medical facility project under K.S.A. 65-420, and any amendments thereto, an opportunity for a fair hearing in accordance with the provisions of the Kansas administrative procedure act.  If the secretary, after affording reasonable opportunity for development and presentation of applications in the order of relative need, finds that a project application complies with the requirements of K.S.A. 65-420 and any amendments thereto, and is otherwise in conformity with the state plan, the secretary shall approve such application and shall forward the application to the federal secretary of health, education and welfare along with such recommendation.

History: L. 1947, ch. 328, § 12; L. 1955, ch. 286, § 10; L. 1974, ch. 352, § 80; L. 1976, ch. 265, § 12; L. 1988, ch. 356, § 185; July 1, 1989.



65-422 Inspection of projects; certification.

65-422. Inspection of projects; certification. The secretary shall inspect each medical facility project approved by the federal secretary of health, education and welfare; and, if the inspection so warrants, the secretary shall certify to the federal secretary of health, education and welfare that work has been performed upon the project or purchases have been made, in accordance with the approved plans and specifications, and that payment of an installment of federal funds is due to the applicant.

History: L. 1947, ch. 328, § 13; L. 1974, ch. 352, §81; L. 1976, ch. 265, § 13; July 1.



65-423 Medical facilities project fund established; deposit of federal moneys; uses.

65-423. Medical facilities project fund established; deposit of federal moneys; uses. The secretary is hereby authorized to receive federal funds in behalf of, and transmit them to, such applicants for federal funds or loans for medical facility projects approved by the federal secretary of health, education and welfare.  There is hereby established, in the state treasury a medical facilities project fund.  Money received from the federal government for a medical facility project approved by the federal secretary of health, education and welfare shall be deposited to the credit of this fund and shall be used solely for payments due for work performed or purchases made in carrying out approved projects.  Warrants for all payments from the medical facilities project fund shall bear the signature of the secretary or the secretary's duly authorized agent for such purpose.

History: L. 1947, ch. 328, § 14; L. 1955, ch. 286, § 11; L. 1974, ch. 352, § 82; L. 1976, ch. 265, § 14; July 1.



65-424 Invalidity of part.

65-424. Invalidity of part. If any provision of this act or the application thereof to any person or circumstance shall be held invalid, such invalidity shall not affect the provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of the act are declared to be severable.

History: L. 1947, ch. 328, § 15; April 8.



65-424a Medical facilities; definition.

65-424a. Medical facilities; definition. As used in this act: "Medical facilities" means diagnostic and treatment centers, rehabilitation facilities and nursing homes as those terms are defined in title VI of the United States public health service act (42 U.S.C. 291 et seq.) and any amendments thereto, and such other medical facilities for which federal aid may be authorized under such federal act.

History: L. 1955, ch. 293, § 1; July 1.



65-424b Same; construction, operation and leasing by certain municipalities authorized.

65-424b. Same; construction, operation and leasing by certain municipalities authorized. Any city, county, township or any combination thereof, or any hospital district heretofore or hereafter organized which is authorized to acquire a site, construct, reconstruct, equip, maintain, operate or lease a hospital is hereby authorized and empowered to acquire a site, construct, reconstruct, equip, maintain, operate or lease a medical facility in like manner as it is authorized to do in respect to hospitals. All the laws relating to hospitals which apply to any such city, county, township or any combination thereof, or any hospital district heretofore or hereafter organized shall be applicable to the acquisition of a site for and the construction, reconstruction, equipment, maintenance, operation and leasing of a medical facility by such city, county, township or any combination thereof and any hospital district insofar as the same can be made applicable.

History: L. 1955, ch. 293, § 2; July 1.



65-425 Definitions.

65-425. Definitions. As used in this act:

(a) "General hospital" means an establishment with an organized medical staff of physicians; with permanent facilities that include inpatient beds; and with medical services, including physician services, and continuous registered professional nursing services for not less than 24 hours of every day, to provide diagnosis and treatment for patients who have a variety of medical conditions.

(b) "Special hospital" means an establishment with an organized medical staff of physicians; with permanent facilities that include inpatient beds; and with medical services, including physician services, and continuous registered professional nursing services for not less than 24 hours of every day, to provide diagnosis and treatment for patients who have specified medical conditions.

(c) "Person" means any individual, firm, partnership, corporation, company, association, or joint-stock association, and the legal successor thereof.

(d) "Governmental unit" means the state, or any county, municipality, or other political subdivision thereof; or any department, division, board or other agency of any of the foregoing.

(e) "Licensing agency" means the department of health and environment.

(f) "Ambulatory surgical center" means an establishment with an organized medical staff of one or more physicians; with permanent facilities that are equipped and operated primarily for the purpose of performing surgical procedures; with continuous physician services during surgical procedures and until the patient has recovered from the obvious effects of anesthetic and at all other times with physician services available whenever a patient is in the facility; with continuous registered professional nursing services whenever a patient is in the facility; and which does not provide services or other accommodations for patient to stay more than 24 hours. Before discharge from an ambulatory surgical center, each patient shall be evaluated by a physician for proper anesthesia recovery. Nothing in this section shall be construed to require the office of a physician or physicians to be licensed under this act as an ambulatory surgical center.

(g) "Recuperation center" means an establishment with an organized medical staff of physicians; with permanent facilities that include inpatient beds; and with medical services, including physician services, and continuous registered professional nursing services for not less than 24 hours of every day, to provide treatment for patients who require inpatient care but are not in an acute phase of illness, who currently require primary convalescent or restorative services, and who have a variety of medical conditions.

(h) "Medical care facility" means a hospital, ambulatory surgical center or recuperation center, but shall not include a hospice which is certified to participate in the medicare program under 42 code of federal regulations, chapter IV, section 418.1 et seq. and amendments thereto and which provides services only to hospice patients.

(i) "Critical access hospital" shall have the meaning ascribed to such term under K.S.A. 65-468 and amendments thereto.

(j) "Hospital" means "general hospital," " critical access hospital," or "special hospital."

(k) "Physician" means a person licensed to practice medicine and surgery in this state.

History: L. 1947, ch. 329, § 1; L. 1949, ch. 328, § 1; L. 1971, ch. 204, § 1; L. 1973, ch. 248, § 1; L. 1974, ch. 352, § 83; L. 1992, ch. 158, § 8; L. 1993, ch. 255, § 1; L. 1994, ch. 6, § 3; L. 1998, ch. 53, § 1; July 1.



65-425a Definition of "hospital" as used in article 14b of chapter 13 and article 6 of chapter 14 of the Kansas Statutes Annotated.

65-425a. Definition of "hospital" as used in article 14b of chapter 13 and article 6 of chapter 14 of the Kansas Statutes Annotated. On and after the effective date of this act, as used in the acts constituting article 14b of chapter 13 of Kansas Statutes Annotated and in the acts constituting article 6 of chapter 14 of Kansas Statutes Annotated and in any acts amendatory thereof or supplemental thereto, the term "hospital" means a medical care facility as defined in K.S.A. 65-425 and includes within its meaning any clinic, school of nursing, long-term care facility and child-care facility operated in connection with the operation of the medical care facility.

History: L. 1984, ch. 61, § 1; July 1.



65-426 Purpose of act.

65-426. Purpose of act. The purpose of this act is to provide for the development, establishment and enforcement of standards: (1) For the care and treatment of individuals in medical care facilities; and (2) for the construction, maintenance and operation of medical care facilities.

History: L. 1947, ch. 329, § 2; L. 1973, ch. 248, §2; July 1.



65-427 Licensure.

65-427. Licensure. After July 1, 1973, no person or governmental unit, acting severally or jointly with any other person or governmental unit shall establish, conduct or maintain a medical care facility in this state without a license under this law.

History: L. 1947, ch. 329, § 3; L. 1973, ch. 248, §3; July 1.



65-428 Application for license; contents.

65-428. Application for license; contents. An application for a license shall be made to the licensing agency upon forms provided by it and shall contain such information as the licensing agency may reasonably require, which may include affirmative evidence of ability to comply with such reasonable standards and rules and regulations as are lawfully adopted hereunder.

History: L. 1947, ch. 329, § 4; L. 1972, ch. 228, § 14; L. 1976, ch. 280, § 23; L. 1985, ch. 208, § 4; July 1.



65-429 Issuance and renewal of licenses; funding the cost of administration of the medical care facilities licensure and risk management program; display of license.

65-429. Issuance and renewal of licenses; funding the cost of administration of the medical care facilities licensure and risk management program; display of license. Upon receipt of an application for license, the licensing agency shall issue with the approval of the state fire marshal a license provided the applicant and the physical facilities of the medical care facility meet the requirements established under this act. A license, unless suspended or revoked, shall be renewable annually without charge upon the filing by the licensee, and approval by the licensing agency, of an annual report upon such uniform dates and containing such information in such form as the licensing agency prescribes by rules and regulations. A medical care facility which has been licensed by the licensing agency and which has received certification for participation in federal reimbursement programs and which has been accredited by the joint commission on accreditation of health care organizations or the American osteopathic association may be granted a license renewal based on such certification and accreditation. The cost of administration of the medical care facilities licensure and risk management program provisions of this act pursuant to K.S.A. 65-433 and 65-4921et seq., and amendments thereto, shall be funded by an annual assessment from the health care stabilization fund, which assessment shall not exceed $200,000 in any one fiscal year.  The licensing agency shall make an annual report to the health care stabilization fund regarding the use of these funds. Each license shall be issued only for the premises and persons or governmental units named in the application and shall not be transferable or assignable except with the written approval of the licensing agency.  A separate license is not required for two separate establishments which are located in the same or contiguous counties, which provide the services required by K.S.A. 65-431 and amendments thereto and which are organized under a single owner or governing board with a single designated administrator and medical staff. Licenses shall be posted in a conspicuous place on the licensed premises.

History: L. 1947, ch. 329, § 5; L. 1973, ch. 248, § 4; L. 1980, ch. 183, § 1; L. 1988, ch. 235, § 1; L. 1996, ch. 91, § 2; July 1.



65-430 Denial, suspension or revocation of license; notice and hearing.

65-430. Denial, suspension or revocation of license; notice and hearing. The licensing agency may deny, suspend or revoke a license in any case in which it finds that there has been a substantial failure to comply with the requirements established under this law, a failure to report any information required to be reported by K.S.A. 65-28,121 or 65-4216 and amendments to such sections, or a failure to maintain a risk management program as required by K.S.A. 65-4922 and amendments thereto, after notice and an opportunity for hearing to the applicant or licensee in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1947, ch. 329, § 6; L. 1976, ch. 266, § 1; L. 1982, ch. 258, § 2; L. 1984, ch. 513, § 90; L. 1986, ch. 229, § 33; L. 1988, ch. 236, § 5; July 1.



65-431 Rules and regulations; selection of professional staff; hospital compliance through combined operation.

65-431. Rules and regulations; selection of professional staff; hospital compliance through combined operation. (a) The licensing agency shall adopt, amend, promulgate and enforce such rules and regulations and standards with respect to the different types of medical care facilities to be licensed hereunder as may be designed to further the accomplishment of the purposes of this law in promoting safe and adequate treatment of individuals in medical care facilities in the interest of public health, safety and welfare.

(b) No rule or regulation shall be made by the licensing agency which would discriminate against any practitioner of the healing arts who is licensed to practice medicine and surgery in this state.  Boards of trustees or directors of facilities licensed pursuant to the provisions of this act shall have the right, in accordance with law, to select the professional staff members of such facilities and to select and employ interns, nurses and other personnel, and no rules and regulations or standards of the licensing agency shall be valid which, if enforced, would interfere in such selection or employment.  In the selection of professional staff members, no hospital licensed under K.S.A. 65-425 et seq. shall discriminate against any practitioner of the healing arts who is licensed to practice medicine and surgery in this state for reasons based solely upon the practitioner's branch of the healing arts or the school or health care facility in which the practitioner received medical schooling or postgraduate training.

(c) In formulating rules and regulations, the agency shall give due consideration to the size of the medical care facility, the type of service it is intended to render, the scope of such service and the financial resources in and the needs of the community which such facility serves.

(d) A hospital consisting of more than one establishment shall be considered in compliance with the rules and regulations of the licensing agency if all basic services required by the agency are available as a part of the combined operation and if the following basic services are available at each establishment:  Continuous nursing service, continuous physician coverage on duty or on call, basic diagnostic radiological and laboratory facilities, drug room, emergency services, food service, and patient isolation.

History: L. 1947, ch. 329, § 7; L. 1973, ch. 248, § 5; L. 1976, ch. 266, § 2; L. 1988, ch. 235, § 2; L. 1988, ch. 237, § 1; L. 1988, ch. 238, § 1; July 1.



65-432 Time for compliance with rules, regulations and standards.

65-432. Time for compliance with rules, regulations and standards. Any medical care facility which is in operation at the time of promulgation of any applicable rules or regulations or minimum standards under this act shall be given a reasonable time, under the particular circumstances not to exceed two years from the date of such promulgation, within which to comply with such rules and regulations and minimum standards.

History: L. 1947, ch. 329, § 8; L. 1973, ch. 248, §6; July 1.



65-433 Inspections and investigations; rules and regulations; consultations.

65-433. Inspections and investigations; rules and regulations; consultations. The licensing agency shall make or cause to be made such inspections and investigations as deemed necessary. The authorized agents and representatives of the licensing agency shall conduct inspections of each medical care facility not accredited by the joint commission on accreditation of health care organizations or the American osteopathic association at such intervals as the secretary determines necessary to protect the public health and safety and to carry out the risk management provisions of K.S.A. 65-4921 et seq., and amendments thereto. The licensing agency may prescribe by rules and regulations that any licensee or applicant desiring to make specified types of alteration or additions to its facilities or to construct new facilities shall before commencing such alteration, addition or new construction, submit plans and specifications therefor to the licensing agency for preliminary inspection and approval or recommendations with respect to compliance with the rules and regulations and standards herein authorized. Necessary conferences and consultations may be provided.

History: L. 1947, ch. 329, § 9; L. 1996, ch. 91, § 3; July 1.



65-435a Development of contents of annual report and inspection form; rules and regulations.

65-435a. Development of contents of annual report and inspection form; rules and regulations. The contents of the annual report under K.S.A. 65-429, and amendments thereto, and the contents of an inspection form for purposes of inspections under K.S.A. 65-433, and amendments thereto, shall be developed by the licensing agency in consultation with the Kansas hospital association. The licensing agency may specify the contents of the annual report and the contents of the inspection form by rules and regulations. Nothing in this section shall require the licensing agency to adopt the annual report or the inspection form by rules and regulations.

History: L. 1994, ch. 284, § 2; L. 2008, ch. 110, § 4; L. 2012, ch. 102, § 23; July 1.



65-436 Information confidential; exceptions.

65-436. Information confidential; exceptions. (a) Except as provided in subsection (b), information received by the licensing agency through filed reports, inspections or as otherwise authorized under this act, shall not be disclosed publicly in such manner as to identify individuals.

(b) Notwithstanding the provisions of subsection (a) to the contrary, the following information may be disclosed publicly in such a manner as to identify individuals or medical care facilities: Information received by the licensing agency through filed reports, inspections or as otherwise authorized under this act, in a proceeding involving the question of licensure.

History: L. 1947, ch. 329, § 12; L. 1973, ch. 248, § 8; L. 1979, ch. 191, § 15; L. 1985, ch. 208, § 5; L. 1987, ch. 232, § 1; L. 1994, ch. 284, § 1; May 5.



65-437 Annual report of licensing agency.

65-437. Annual report of licensing agency. The licensing agency shall prepare and publish an annual report of its activities and operations under this law.

History: L. 1947, ch. 329, § 13; June 30.



65-438 Appeal from decision of licensing agency.

65-438. Appeal from decision of licensing agency. Any applicant or licensee aggrieved by the decision of the licensing agency may appeal the decision in accordance with the provisions of the Kansas judicial review act.

History: L. 1947, ch. 329, § 14; L. 1973, ch. 248, §9; L. 1976, ch. 266, § 3; L. 1984, ch. 313, § 91; L. 2010, ch. 17, § 119; July 1.



65-439 Penalties.

65-439. Penalties. Any person establishing, conducting, managing, or operating any medical care facility without a license under this law shall be guilty of a misdemeanor, and upon conviction shall be fined not more than one hundred dollars for the first offense and not more than fifty dollars for each subsequent offense, and each day of a continuing violation after conviction shall be considered a separate offense.

History: L. 1947, ch. 329, § 15; L. 1973, ch. 248, §10; July 1.



65-440 Injunction.

65-440. Injunction. Notwithstanding the existence or pursuit of any other remedy, the licensing agency may, in the manner provided by law, upon the advice of the attorney general who shall represent the licensing agency in the proceedings maintain an action in the name of the state for injunction or other process against any person or governmental unit to restrain or prevent the establishment, conduct, management or operation of a medical care facility without a license under this law. Such proceedings shall be governed by the provisions of the Kansas judicial review act.

History: L. 1947, ch. 329, § 16; L. 1973, ch. 248, §11; L. 1984, ch. 313, § 92; L. 2010, ch. 17, § 120; July 1.



65-441 Invalidity of part.

65-441. Invalidity of part. If any provision of this act or the application thereof to any person or circumstance shall be held invalid, such invalidity shall not affect the provisions or application of this act which can be given effect without the invalid provision or application, and to this end the provisions of the act are declared to be severable.

History: L. 1947, ch. 329, § 17; June 30.



65-442 Limited liability for medical care facilities and certain duly appointed officials thereof; good faith requirement.

65-442. Limited liability for medical care facilities and certain duly appointed officials thereof; good faith requirement. (a) There shall be no liability on the part of, and no action for damages shall arise against, any duly appointed member of the governing board or the duly appointed member of a committee of the medical staff of a licensed medical care facility for any act, statement or proceeding undertaken or performed within the scope of the functions and within the course of the performance of the duties of such committee of the medical staff if such member acted in good faith and without malice, and the medical staff operates pursuant to written bylaws that have been approved by the governing board of the medical care facility.

(b) There shall be no liability on the part of and no action for damages shall arise against any licensed medical care facility because of the rendering of or failure to render professional services within such medical care facility by a person licensed to practice medicine and surgery if such person is not an employee or agent of such medical care facility.

History: L. 1967, ch. 344, § 1; L. 1971, ch. 205, § 1; L. 1973, ch. 248, § 12; L. 1976, ch. 267, § 1; July 1.



65-442a Same; act inapplicable to adult care home licensed under chapter 39.

65-442a. Same; act inapplicable to adult care home licensed under chapter 39. Nothing in this act [*] shall be construed to apply to any adult care home licensed under the provisions of article 9 of chapter 39 of the Kansas Statutes Annotated, or acts amendatory thereof.

History: L. 1973, ch. 248, § 13; July 1.

* "This act," see, also, 65-425, 65-426, 65-427, 65-429, 65-431, 65-432, 65-434, 65-436, 65-438, 65-439, 65-440, 65-442.



65-443 Termination of human pregnancy; performance, referral for, or participation in medical procedures not required; prescription or administration of any device or drug not required.

65-443. Termination of human pregnancy; performance, referral for, or participation in medical procedures not required; prescription or administration of any device or drug not required. No person shall be required to perform, refer for, or participate in medical procedures or in the prescription or administration of any device or drug which result in the termination of a pregnancy or an effect of which the person reasonably believes may result in the termination of a pregnancy, and the refusal of any person to perform, refer for, or participate in those medical procedures, prescription or administration shall not be a basis for civil liability to any person. No medical care facility, medical care facility administrator or governing board of any medical care facility shall terminate the employment of, prevent or impair the practice or occupation of or impose any other sanction on any person because of such person's exercise of rights protected by this section.

History: L. 1969, ch. 182, § 1; L. 1975, ch. 313, § 1; L. 2012, ch. 112, § 1; July 1.



65-444 Same; medical care facility refusal to permit; establishment of criteria and procedures.

65-444. Same; medical care facility refusal to permit; establishment of criteria and procedures. No medical care facility, medical care facility administrator or governing board of any medical care facility shall be required to permit the performance, referral for, or participation in medical procedures or in the prescription or administration of any device or drug which result in the termination of human pregnancies of an effect of which the medical care facility, administrator or board reasonably believes may result in the termination of human pregnancies within its facility and the refusal to permit such procedures, prescription or administration shall not be grounds for civil liability to any person. A medical care facility may establish criteria and procedures under which pregnancies may be terminated within its institution, in addition to those which may be prescribed by licensing, regulating or accrediting agencies.

History: L. 1969, ch. 182, § 2; L. 2011, ch. 30, § 233; L. 2012, ch. 112, § 2; July 1.



65-445 Termination of human pregnancy; records; annual reports; confidentiality of information, exceptions; penalties for violations.

65-445. Termination of human pregnancy; records; annual reports; confidentiality of information, exceptions; penalties for violations. (a) Every medical care facility shall keep written records of all pregnancies which are lawfully terminated within such medical care facility and shall annually submit a written report thereon to the secretary of health and environment in the manner and form prescribed by the secretary. Every person licensed to practice medicine and surgery shall keep a record of all pregnancies which are lawfully terminated by such person in a location other than a medical care facility and shall annually submit a written report thereon to the secretary of health and environment in the manner and form prescribed by the secretary.

(b) Each report required by this section shall include the number of pregnancies terminated during the period of time covered by the report, the type of medical facility in which the pregnancy was terminated, information required to be reported under subsections (b) and (c) of K.S.A. 65-6703, subsection (j) of K.S.A. 65-6705, subsection (c) of K.S.A. 65-6721 and K.S.A. 2015 Supp. 65-6724, and amendments thereto, if applicable to the pregnancy terminated, and such other information as may be required by the secretary of health and environment, but the report shall not include the names of the persons whose pregnancies were so terminated. Each report required by subsections (b) and (c) of K.S.A. 65-6703, subsection (j) of K.S.A. 65-6705 and subsection (c) of K.S.A. 65-6721, and amendments thereto, shall specify the medical diagnosis and condition constituting a substantial and irreversible impairment of a major bodily function or the medical diagnosis and condition which necessitated performance of an abortion to preserve the life of the pregnant woman. Each report required by K.S.A. 65-6703, and amendments thereto, shall include a sworn statement by the physician performing the abortion and the referring physician that such physicians are not legally or financially affiliated.

(c) Information obtained by the secretary of health and environment under this section shall be confidential and shall not be disclosed in a manner that would reveal the identity of any person licensed to practice medicine and surgery who submits a report to the secretary under this section or the identity of any medical care facility which submits a report to the secretary under this section, except that such information, including information identifying such persons and facilities may be disclosed to the state board of healing arts upon request of the board for disciplinary action conducted by the board and may be disclosed to the attorney general or any district or county attorney in this state upon a showing that a reasonable cause exists to believe that a violation of this act has occurred. Any information disclosed to the state board of healing arts, the attorney general or any district or county attorney pursuant to this subsection shall be used solely for the purposes of a disciplinary action or criminal proceeding. Except as otherwise provided in this subsection, information obtained by the secretary under this section may be used only for statistical purposes and such information shall not be released in a manner which would identify any county or other area of this state in which the termination of the pregnancy occurred. A violation of this subsection (c) is a class A nonperson misdemeanor.

(d) In addition to such criminal penalty under subsection (c), any person licensed to practice medicine and surgery or medical care facility whose identity is revealed in violation of this section may bring a civil action against the responsible person or persons for any damages to the person licensed to practice medicine and surgery or medical care facility caused by such violation.

(e) For the purpose of maintaining confidentiality as provided by subsections (c) and (d), reports of terminations of pregnancies required by this section shall identify the person or facility submitting such reports only by confidential code number assigned by the secretary of health and environment to such person or facility and the department of health and environment shall maintain such reports only by such number.

(f) The annual public report on abortions performed in Kansas issued by the secretary of health and environment shall contain the information required to be reported by this section to the extent such information is not deemed confidential pursuant to this section. The secretary of health and environment shall adopt rules and regulations to implement this section. Such rules and regulations shall prescribe, in detail, the information required to be kept by the physicians and hospitals and the information required in the reports which must be submitted to the secretary.

(g) The Kansas department for children and families shall prepare and publish an annual report on the number of reports of child sexual abuse received by the department from abortion providers. Such report shall be categorized by the age of the victim and the month the report was submitted to the department. The name of the victim and any other identifying information shall be kept confidential by the department and shall not be released as part of the public report.

History: L. 1969, ch. 182, § 3; L. 1975, ch. 462, § 72; L. 1995, ch. 260, § 2; L. 1998, ch. 142, § 17; L. 2011, ch. 44, § 2; L. 2011, ch. 91, § 27; L. 2014, ch. 115, § 247; July 1.



65-446 Medical procedures resulting in sterilization of persons; performance, referral for, or participation in procedures not required.

65-446. Medical procedures resulting in sterilization of persons; performance, referral for, or participation in procedures not required. No person shall be required to perform, refer for or participate in medical procedures which result in sterilization of a person, and the refusal of any person to perform, refer for or participate in those medical procedures shall not be a basis for civil liability to any person. No medical care facility, medical care facility administrator or governing board of any medical care facility shall terminate the employment of, prevent or impair the practice or occupation of or impose any other sanction on any person because of such person's exercise of rights protected by this section.

History: L. 1971, ch. 206, § 1; L. 2012, ch. 112, § 3; July 1.



65-447 Same; medical care facility refusal to permit; establishment of criteria and procedures authorized.

65-447. Same; medical care facility refusal to permit; establishment of criteria and procedures authorized. No medical care facility, medical care facility administrator, or governing board of any medical care facility shall be required to permit the performance, referral for or participation in medical procedures resulting in sterilization within its facility and the refusal to permit such procedures shall not be grounds for civil liability to any person. A medical care facility may establish criteria and procedures under which sterilizations may be performed within its institution, in addition to those which may be prescribed by licensing, regulating or accrediting agencies.

History: L. 1971, ch. 206, § 2; L. 2012, ch. 112, § 4; July 1.



65-448 Qualified persons at medical care facilities to examine victims of sexual offenses, when; remedy for refusal; costs.

65-448. Qualified persons at medical care facilities to examine victims of sexual offenses, when; remedy for refusal; costs. (a) Upon the request of any law enforcement officer and with the written consent of the reported victim, or upon the request of the victim, any physician, a licensed physician assistant, who has been specially trained in performing sexual assault evidence collection, or a registered professional nurse, who has been specially trained in performing sexual assault evidence collection, on call or on duty at a medical care facility of this state, as defined by subsection (h) of K.S.A. 65-425, and amendments thereto, shall examine persons who may be victims of sexual offenses cognizable as violations of K.S.A. 2015 Supp. 21-5503, 21-5504, 21-5506 or 21-5604, and amendments thereto, using Kansas bureau of investigation sexual assault evidence collection kits or similar kits approved by the Kansas bureau of investigation, for the purposes of gathering evidence of any such crime. If an examination has taken place solely upon the request of the victim, the medical care facility shall not notify any law enforcement agency without the written consent of the victim, unless otherwise required by law. If the physician, licensed physician assistant or registered professional nurse refuses to perform such physical examination the prosecuting attorney is hereby empowered to seek a mandatory injunction against such physician, licensed physician assistant or registered professional nurse to enforce the provisions of this act. Any refusal by a physician, licensed physician assistant or registered professional nurse to perform an examination which has been requested pursuant to this section shall be reported by the county or district attorney to the state board of healing arts or the board of nursing, whichever is applicable, for appropriate disciplinary action. The department of health and environment, in cooperation with the Kansas bureau of investigation, shall establish procedures for gathering evidence pursuant to this section. A minor may consent to examination under this section. Such consent is not subject to disaffirmance because of minority, and consent of parent or guardian of the minor is not required for such examination. The hospital or medical facility shall give written notice to the parent or guardian of a minor that such an examination has taken place.

(b)  All sexual assault kits collected that are not released to law enforcement shall be sealed by either the sexual assault nurse examiner program or the facility that provided the examination and kept for five years in the evidence storage facilities of the Kansas bureau of investigation. After five years, such kits shall be destroyed by the Kansas bureau of investigation.

(c) The fee chargeable for conducting an examination of a victim as herein provided shall be established by the department of health and environment. Such fee, including the cost of the sexual assault evidence collection kit shall be charged to and paid by the county where the alleged offense was committed, and refusal of the victim to report the alleged offense to law enforcement shall not excuse or exempt the county from paying such fee. The fee for conducting an examination of a victim as herein provided shall not be charged or billed to the victim or to the victim's insurance carrier. Such county shall be reimbursed such fee upon the costs being paid by the defendant as court costs assessed pursuant to K.S.A. 28-172a, and amendments thereto.

(d) No medical care facility shall incur any civil, administrative or criminal liability as a result of notifying or failing to notify any law enforcement agency if an examination has taken place solely upon the request of the victim and such notification is not otherwise required by law.

(e) The Kansas bureau of investigation may adopt rules and regulations as deemed necessary to implement the provisions of this section.

History: L. 1977, ch. 210, § 1; L. 1994, ch. 348, § 9; L. 1996, ch. 156, § 1; L. 2002, ch. 128, § 2; L. 2008, ch. 157, § 1; L. 2011, ch. 30, § 234; July 1.



65-450 Hospital defined.

65-450. Hospital defined. As used in this act, the term "hospital" means a general hospital or a special hospital licensed under K.S.A. 65-425 to 65-441, inclusive, and amendments thereto.

History: L. 1985, ch. 204, § 1; July 1.



65-451 Construction or modification of certain hospitals prohibited until July 1, 1986.

65-451. Construction or modification of certain hospitals prohibited until July 1, 1986. The following construction or modifications shall not be commenced prior to July 1, 1986:

(a) Any erections, building, alteration, reconstruction, modernization, improvement, extension, lease or other acquisition by or on behalf of a hospital that increases the licensed bed capacity of a hospital or relocates hospital beds from one physical facility or site to another; or

(b) the establishment of a new hospital.

History: L. 1985, ch. 204, § 2; July 1.



65-452 Same; exceptions.

65-452. Same; exceptions. This act shall not apply to the following:

(a) The total relocation of a hospital's licensed beds from one physical facility or site within the community to another physical facility or site within the same community if the relocating hospital is the only hospital in the community;

(b) consolidation of two or more hospitals located within the same community, if the maximum licensed bed capacity after consolidation is set at a level which would accommodate a 70% rate of occupancy based on the aggregate average daily census of the consolidating hospitals during the previous fiscal year of each hospital;

(c) the relocation or redistribution of hospital beds within a hospital building or identifiable complex of buildings on the same site if the relocation or redistribution does not result in an increase in the overall licensed bed capacity at that site;

(d) a project for which a hospital holds a valid certificate of need under K.S.A. 65-4801 et seq., and amendments thereto, and which project is not yet completed; or

(e) a hospital which is owned or operated by the federal or state government.

History: L. 1985, ch. 204, § 3; July 1.



65-453 Same; emergency waiver, when; secretary of health and environment.

65-453. Same; emergency waiver, when; secretary of health and environment. The secretary of health and environment upon application of a hospital may grant an emergency waiver from the provisions of this act if the need for the hospital project is a result of fire, tornado, flood, storm damage or other similar disaster, if adequate health care facilities are not available for the people who previously used the applicant hospital's facility and if the request for an emergency waiver is limited in nature and scope only to those repairs necessitated by the natural disaster.

History: L. 1985, ch. 204, § 4; July 1.



65-454 Same; action to enjoin violation.

65-454. Same; action to enjoin violation. The secretary of health and environment or a hospital may bring an action to enjoin any alleged violation of this act.

History: L. 1985, ch. 204, § 5; July 1.



65-468 Rural health networks; definitions.

65-468. Rural health networks; definitions. As used in K.S.A. 65-468 to 65-474, inclusive, and amendments thereto:

(a) "Health care provider" means any person licensed or otherwise authorized by law to provide health care services in this state or a professional corporation organized pursuant to the professional corporation law of Kansas by persons who are authorized by law to form such corporation and who are health care providers as defined by this subsection, or an officer, employee or agent thereof, acting in the course and scope of employment or agency.

(b) "Member" means any hospital, emergency medical service, local health department, home health agency, adult care home, medical clinic, mental health center or clinic or nonemergency transportation system.

(c) "Mid-level practitioner" means a physician assistant or advanced practice registered nurse who has entered into a written protocol with a rural health network physician.

(d) "Physician" means a person licensed to practice medicine and surgery.

(e) "Rural health network" means an alliance of members including at least one critical access hospital and at least one other hospital which has developed a comprehensive plan submitted to and approved by the secretary of health and environment regarding patient referral and transfer; the provision of emergency and nonemergency transportation among members; the development of a network-wide emergency services plan; and the development of a plan for sharing patient information and services between hospital members concerning medical staff credentialing, risk management, quality assurance and peer review.

(f) "Critical access hospital" means a member of a rural health network which makes available twenty-four hour emergency care services; provides not more than 25 acute care inpatient beds or in the case of a facility with an approved swing-bed agreement a combined total of extended care and acute care beds that does not exceed 25 beds; provides acute inpatient care for a period that does not exceed, on an annual average basis, 96 hours per patient; and provides nursing services under the direction of a licensed professional nurse and continuous licensed professional nursing services for not less than 24 hours of every day when any bed is occupied or the facility is open to provide services for patients unless an exemption is granted by the licensing agency pursuant to rules and regulations. The critical access hospital may provide any services otherwise required to be provided by a full-time, on-site dietician, pharmacist, laboratory technician, medical technologist and radiological technologist on a part-time, off-site basis under written agreements or arrangements with one or more providers or suppliers recognized under medicare. The critical access hospital may provide inpatient services by a physician assistant, advanced practice registered nurse or a clinical nurse specialist subject to the oversight of a physician who need not be present in the facility. In addition to the facility's 25 acute beds or swing beds, or both, the critical access hospital may have a psychiatric unit or a rehabilitation unit, or both. Each unit shall not exceed 10 beds and neither unit will count toward the 25-bed limit, nor will these units be subject to the average 96-hour length of stay restriction.

(g) "Hospital" means a hospital other than a critical access hospital which has entered into a written agreement with at least one critical access hospital to form a rural health network and to provide medical or administrative supporting services within the limit of the hospital's capabilities.

History: L. 1992, ch. 158, § 1; L. 1998, ch. 53, § 2; L. 2002, ch. 203, § 3; L. 2004, ch. 87, § 1; L. 2004, ch. 180, § 8; L. 2011, ch. 114, § 54; Jan. 1, 2012.

Revisor's Note:

Section was also amended by L. 2004, ch. 117, § 3, but that version was repealed by L. 2004, ch. 180, § 18.



65-469 Same; state policy to encourage rural health networks.

65-469. Same; state policy to encourage rural health networks. The legislature of the state of Kansas recognizes the importance and necessity of providing and regulating the system whereby health care services are integrated to protect the public's general health, safety and welfare. It is the policy of the state of Kansas to encourage development of and participation in rural health networks. Implementation of a rural health network under the provisions of this act and amendments thereto effectuate these policies.

History: L. 1992, ch. 158, § 2; April 30.



65-470 Same; participation in or affiliation with a rural health network; contracts.

65-470. Same; participation in or affiliation with a rural health network; contracts. Any hospital is authorized to seek licensure as a critical access hospital and to accept and secure any benefits of federal aid. A critical access hospital shall participate in or affiliate with a rural health network and may execute contracts, upon such conditions and terms as is deemed appropriate by the governing body, for the integration of health services or to further any portion of a comprehensive plan for a rural health network.

History: L. 1992, ch. 158, § 3; L. 1998, ch. 53, § 3; July 1.



65-471 Same; agreements for services; employment of health care providers and other persons; compensation for services performed by health care provider.

65-471. Same; agreements for services; employment of health care providers and other persons; compensation for services performed by health care provider. (a) Upon such conditions and terms as is deemed appropriate by the governing body of any member of a rural health network, a member of a rural health network or the rural health network may enter into agreements with any other person or entity to perform any service, including but not limited to services for provision of primary risk management and peer review services.

(b) Any critical access hospital or rural health network may employ any health care provider to provide patient care or other services and may employ such other persons as necessary to carry out the function of the rural health network. The contract may allow for the health care provider or a member of the rural health network to seek direct compensation from the patient, the patient's representative or a third party payor for the services performed by the health care provider.

History: L. 1992, ch. 158, § 4; L. 1998, ch. 53, § 4; July 1.



65-472 Same; forming a rural health network and contracting for services not subject to antitrust laws.

65-472. Same; forming a rural health network and contracting for services not subject to antitrust laws. In addition to the provisions of K.S.A. 65-4909, and amendments thereto, members of a rural health network, officers, agents, representatives, employees, and directors thereof, in forming an integrated network and in contracting for services shall be considered to be acting pursuant to clearly expressed state policy as established in this act under the supervision of the state and shall not be subject to state or federal antitrust laws while so acting.

History: L. 1992, ch. 158, § 5; April 30.



65-473 Same; rules and regulations; minimum standards for rural health networks.

65-473. Same; rules and regulations; minimum standards for rural health networks. The secretary of health and environment may adopt rules and regulations setting minimum standards for the establishment and operation of rural health networks, including the licensure of critical access hospitals.

History: L. 1992, ch. 158, § 6; L. 1998, ch. 53, § 5; July 1.



65-474 Same; insurance and other coverage to provide benefits for services performed by a critical access hospital.

65-474. Same; insurance and other coverage to provide benefits for services performed by a critical access hospital. Each individual and group policy of accident and sickness insurance, each contract issued by health maintenance organizations and all coverage maintained by an entity authorized under K.S.A. 40-2222 and amendments thereto or by a municipal group funded pool authorized under K.S.A. 12-2618 and amendments thereto shall provide benefits for services when performed by a critical access hospital if such services would be covered under such policies or contracts if performed by a general hospital.

History: L. 1992, ch. 158, § 7; L. 1998, ch. 53, § 6; July 1.






Article 4a ABORTION FACILITY LICENSURE

65-4a01 Definitions.

65-4a01. Definitions. As used in K.S.A. 2015 Supp. 65-4a01 through 65-4a12, and amendments thereto:

(a) "Abortion" means the use or prescription of any instrument, medicine, drug or any other substance or device to terminate the pregnancy of a woman known to be pregnant with an intention other than to increase the probability of a live birth, to preserve the life or health of the child after live birth, or to remove a dead unborn child who died as the result of natural causes in utero, accidental trauma or a criminal assault on the pregnant woman or her unborn child, and which causes the premature termination of the pregnancy.

(b) "Ambulatory surgical center" means an ambulatory surgical center as defined in K.S.A. 65-425, and amendments thereto.

(c) "Bodily function" means physical functions only. The term "bodily function" does not include mental or emotional functions.

(d) "Clinic" means any facility, other than a hospital or ambulatory surgical center, in which any second or third trimester, or five or more first trimester abortions are performed in a month.

(e) "Department" means the department of health and environment.

(f) "Elective abortion" means an abortion for any reason other than to prevent the death of the mother upon whom the abortion is performed; provided, that an abortion may not be deemed one to prevent the death of the mother based on a claim or diagnosis that she will engage in conduct which would result in her death.

(g) "Facility" means any clinic, hospital or ambulatory surgical center, in which any second or third trimester elective abortion, or five or more first trimester elective abortions are performed in a month, excluding any abortion performed due to a medical emergency.

(h) "Gestational age" has the same meaning ascribed thereto in K.S.A. 65-6701, and amendments thereto, and shall be determined pursuant to K.S.A. 65-6703, and amendments thereto.

(i) "Hospital" means a hospital as defined in subsection (a) or (b) of K.S.A. 65-425, and amendments thereto.

(j) "Medical emergency" means a condition that, in a reasonable medical judgment, so complicates the medical condition of the pregnant woman as to necessitate the immediate abortion of her pregnancy to avert her death, or for which a delay necessary to comply with the applicable statutory requirements will create serious risk of substantial and irreversible physical impairment of a major bodily function. No condition shall be deemed a medical emergency if based on a claim or diagnosis that the woman will engage in conduct which would result in her death or in substantial and irreversible physical impairment of a major bodily function.

(k) "Physician" has the same meaning ascribed thereto in K.S.A. 65-6701, and amendments thereto.

(l) "Secretary" means the secretary of the department of health and environment.

History: L. 2011, ch. 82, § 1; L. 2014, ch. 87, § 1; Apr. 24.



65-4a02 Licensure, facilities performing abortions; posting; fee.

65-4a02. Licensure, facilities performing abortions; posting; fee. (a) A facility shall be licensed in accordance with  K.S.A. 2015 Supp. 65-4a01 through 65-4a12, and amendments thereto.

(b) Any facility seeking licensure for the performance of abortions shall submit an application for such license to the department on forms and in the manner required by the secretary. Such application shall contain such information as the secretary may reasonably require, including affirmative evidence of the ability of the applicant to comply with such reasonable standards and rules and regulations adopted pursuant to K.S.A. 2015 Supp. 65-4a09, and amendments thereto.

(c) Upon receipt of such application and verification by the department that the applicant is in compliance with all applicable laws and rules and regulations, the secretary shall issue a license to the applicant.

(d) A license issued under this section shall be posted in a conspicuous place in a public area within the facility. The issuance of a license does not guarantee adequacy of individual care, treatment, personal safety, fire safety or the well-being of any occupant of such facility. A license is not assignable or transferable.

(e) A license shall be effective for one year following the date of issuance. A license issued under this section shall apply only to the premises described in the application and in the license issued thereon, and only one location shall be described in each license.

(f) At the time application for a license is made the applicant shall pay a license fee in the amount of $500. Fees paid pursuant to this section shall not be refunded by the secretary.

(g) The secretary may make exceptions to the standards set forth in law or in rules and regulations when it is determined that the health and welfare of the community require the services of the hospital or ambulatory surgical center and that the exceptions, as granted, will have no significant adverse impact on the health, safety or welfare of the patients of such hospital or ambulatory surgical center.

History: L. 2011, ch. 82, § 2; July 1.



65-4a03 License; annual renewal.

65-4a03. License; annual renewal. Applicants for an annual license renewal shall file an application with the department and pay the license fee in accordance with K.S.A. 2015 Supp. 65-4a02, and amendments thereto. Applicants for an annual license renewal shall also be subject to a licensing inspection in accordance with K.S.A. 2015 Supp. 65-4a05, and amendments thereto.

History: L. 2011, ch. 82, § 3; July 1.



65-4a04 Facility name change; ownership change; notice.

65-4a04. Facility name change; ownership change; notice. (a) No proposed facility shall be named, nor may any existing facility have its name changed to, the same or similar name as any other facility licensed pursuant to K.S.A. 2015 Supp. 65-4a01 through 65-4a12, and amendments thereto. If the facility is affiliated with one or more other facilities with the same or similar name, then the facility shall have the geographic area in which it is located as part of its name.

(b) Within 30 days after the occurrence of any of the following, a facility shall apply for an amended license by submitting such application to the department:

(1) A change of ownership either by purchase or lease; or

(2) a change in the facility's name or address.

History: L. 2011, ch. 82, § 4; July 1.



65-4a05 Inspections; frequency; confidentiality of certain records.

65-4a05. Inspections; frequency; confidentiality of certain records. (a) The secretary shall make or cause to be made such inspections and investigations of each facility at least twice each calendar year and at such other times as the secretary determines necessary to protect the public health and safety and to implement and enforce the provisions of K.S.A. 2015 Supp. 65-4a01 through 65-4a12, and amendments thereto, and rules and regulations adopted pursuant to K.S.A. 2015 Supp. 65-4a09, and amendments thereto. At least one inspection shall be made each calendar year without providing prior notice to the facility. For that purpose, authorized agents of the secretary shall have access to a facility during regular business hours.

(b) Information received by the secretary through filed reports, inspections or as otherwise authorized under K.S.A. 2015 Supp. 65-4a01 through 65-4a12, and amendments thereto, shall not be disclosed publicly in such manner as to identify individuals. Under no circumstances shall patient medical or other identifying information be made available to the public, and such information shall always be treated by the department as confidential.

History: L. 2011, ch. 82, § 5; July 1.



65-4a06 Licensure; denial, suspension or revocation; procedures license violation classes; penalties; fines.

65-4a06. Licensure; denial, suspension or revocation; procedures license violation classes; penalties; fines. (a) When the secretary determines that a facility is in violation of any applicable law or rule and regulation relating to the operation or maintenance of such facility, the secretary, upon proper notice, may deny, suspend or revoke the license of such facility, or assess a monetary penalty after notice and an opportunity for hearing has been given to the licensee in accordance with the provisions of the Kansas administrative procedure act.

(b) Either before or after formal charges have been filed, the secretary and the facility may enter into a stipulation which shall be binding upon the secretary and the facility entering into such stipulation, and the secretary may enter its findings of fact and enforcement order based upon such stipulation without the necessity of filing any formal charges or holding hearings in the case. An enforcement order based upon a stipulation may order any disciplinary action authorized by this section against the facility entering into such stipulation.

(c) The secretary may temporarily suspend or temporarily limit the license of any facility in accordance with the emergency adjudicative proceedings under the Kansas administrative procedure act if the secretary determines that there is cause to believe that grounds exist under this section for immediate action authorized by this section against the facility and that the facility's continuation in operation would constitute an imminent danger to the public health and safety.

(d) Violations of K.S.A. 2015 Supp. 65-4a01 through 65-4a12, and amendments thereto, or of any rules and regulations adopted thereunder shall be deemed one of the following:

(1) Class I violations are those that the secretary determines to present an imminent danger to the health, safety or welfare of the patients of the facility or a substantial probability that death or serious physical harm could result therefrom. A physical condition or one or more practices, means, methods or operations in use in a facility may constitute such a violation. The condition or practice constituting a class I violation shall be abated or eliminated immediately unless a fixed period of time, as stipulated by the secretary, is required for correction. Each day such violation shall exist after expiration of such time shall be considered a subsequent violation.

(2) Class II violations are those, other than class I violations, that the secretary determines to have a direct or immediate relationship to the health, safety or welfare of the facility's patients. The citation of a class II violation shall specify the time within which the violation is required to be corrected. Each day such violation shall exist after expiration of such time shall be considered a subsequent violation.

(3) Class III violations are those that are not classified as class I or II, or those that are against the best practices as interpreted by the secretary. The citation of a class III violation shall specify the time within which the violation is required to be corrected. Each day such violation shall exist after expiration of such time shall be considered a subsequent violation.

(e) The secretary shall consider the following factors when determining the severity of a violation:

(1) Specific conditions and their impact or potential impact on the health, safety or welfare of the facility's patients;

(2) efforts by the facility to correct the violation;

(3) overall conditions of the facility;

(4) the facility's history of compliance; and

(5) any other pertinent conditions that may be applicable.

(f) Any monetary penalty assessed by the secretary shall be assessed in accordance with the following fine schedule:

(1) For class I violations the following number of violations within a 24-month period shall result in the corresponding fine amount:

(A) One violation, a fine of not less than $200 and not more than $1,000;

(B) two violations, a fine of not less than $500 and not more than $2,000;

(C) three violations, a fine of not less than $1,000 and not more than $5,000; and

(D) four or more violations, a fine of $5,000;

(2) for class II violations the following number of violations within a 24-month period shall result in the corresponding fine amount:

(A) One violation, a fine of not less than $100 and not more than $200;

(B) two violations, a fine of not less than $200 and not more than $1,000;

(C) three violations, a fine of not less than $500 and not more than $2,000;

(D) four violations, a fine of not less than $1,000 and not more than $5,000; and

(E) five or more violations, a fine of $5,000;

(3) for class III violations the following number of violations within a 24-month period shall result in the corresponding fine amount:

(A) One violation, there shall be no fine;

(B) two violations, a fine of not less than $100 and not more than $500;

(C) three violations, a fine of not less than $200 and not more than $1,000;

(D) four violations, a fine of not less than $500 and not more than $2,000;

(E) five violations, a fine of not less than $1,000 and not more than $5,000; and

(F) six or more violations, a fine of $5,000.

History: L. 2011, ch. 82, § 6; July 1.



65-4a07 Late term abortions; performed in hospital or ambulatory surgical center only; exception.

65-4a07. Late term abortions; performed in hospital or ambulatory surgical center only; exception. Except in the case of a medical emergency, an abortion performed when the gestational age of the unborn child is 22 weeks or more shall be performed in a hospital or ambulatory surgical center licensed pursuant to this act. All other abortions shall be performed in a facility licensed pursuant to this act, except that a hospital or ambulatory surgical center that does not meet the definition of a facility under this act and that is licensed pursuant to K.S.A. 65-425 et seq., and amendments thereto, may perform abortions.

History: L. 2011, ch. 82, § 7; L. 2014, ch. 87, § 2; Apr. 24.



65-4a08 Operating without a valid license; criminal penalties.

65-4a08. Operating without a valid license; criminal penalties. (a) It shall be unlawful to operate a facility within Kansas without possessing a valid license issued annually by the secretary pursuant to K.S.A. 2015 Supp. 65-4a02, and amendments thereto, with no requirement of culpable mental state.

(b) It shall be unlawful for a person to perform or induce an abortion in a facility unless such person is a physician, with clinical privileges at a hospital located within 30 miles of the facility, with no requirement of culpable mental state.

(c) Violation of subsection (a) or (b) is a class A nonperson misdemeanor and shall constitute unprofessional conduct under K.S.A. 65-2837, and amendments thereto.

History: L. 2011, ch. 82, § 8; July 1.



65-4a09 Rules and regulations; secretary of health and environment.

65-4a09. Rules and regulations; secretary of health and environment. (a) The secretary shall adopt rules and regulations for the licensure of facilities for the performance of abortions.

(b) The secretary shall adopt rules and regulations concerning sanitation, housekeeping, maintenance, staff qualifications, emergency equipment and procedures to provide emergency care, medical records and reporting, laboratory, procedure and recovery rooms, physical plant, quality assurance, infection control, information on and access to patient follow-up care and any other areas of medical practice necessary to carry out the purposes of K.S.A. 2015 Supp. 65-4a01 through 65-4a12, and amendments thereto, for facilities for the performance of abortions. At a minimum these rules and regulations shall prescribe standards for:

(1) Adequate private space that is specifically designated for interviewing, counseling and medical evaluations;

(2) dressing rooms for staff and patients;

(3) appropriate lavatory areas;

(4) areas for preprocedure hand washing;

(5) private procedure rooms;

(6) adequate lighting and ventilation for abortion procedures;

(7) surgical or gynecologic examination tables and other fixed equipment;

(8) postprocedure recovery rooms that are supervised, staffed and equipped to meet the patients' needs;

(9) emergency exits to accommodate a stretcher or gurney;

(10) areas for cleaning and sterilizing instruments; and

(11) adequate areas for the secure storage of medical records and necessary equipment and supplies.

(c) The secretary shall adopt rules and regulations to prescribe facility supplies and equipment standards, including supplies and equipment, that are required to be immediately available for use or in an emergency. At a minimum these rules and regulations shall:

(1) Prescribe required equipment and supplies, including medications, required for the conduct, in an appropriate fashion, of any abortion procedure that the medical staff of the facility anticipates performing and for monitoring the progress of each patient throughout the procedure and recovery period;

(2) require that the number or amount of equipment and supplies at the facility is adequate at all times to assure sufficient quantities of clean and sterilized durable equipment and supplies to meet the needs of each patient;

(3) prescribe required equipment, supplies and medications that shall be available and ready for immediate use in an emergency and requirements for written protocols and procedures to be followed by staff in an emergency, such as the loss of electrical power;

(4) prescribe required equipment and supplies for required laboratory tests and requirements for protocols to calibrate and maintain laboratory equipment at the facility or operated by facility staff;

(5) require ultrasound equipment in facilities; and

(6) require that all equipment is safe for the patient and the staff, meets applicable federal standards and is checked annually to ensure safety and appropriate calibration.

(d) The secretary shall adopt rules and regulations relating to facility personnel. At a minimum these rules and regulations shall require that:

(1) The facility designate a medical director of the facility who is licensed to practice medicine and surgery in Kansas;

(2) physicians performing surgery in a facility are licensed to practice medicine and surgery in Kansas, demonstrate competence in the procedure involved and are acceptable to the medical director of the facility;

(3) a physician with admitting privileges at an accredited hospital located within 30 miles of the facility is available;

(4) another individual is present in the room during a pelvic examination or during the abortion procedure and if the physician is male then the other individual shall be female;

(5) a registered nurse, nurse practitioner, licensed practical nurse or physician assistant is present and remains at the facility when abortions are performed to provide postoperative monitoring and care until each patient who had an abortion that day is discharged;

(6) surgical assistants receive training in the specific responsibilities of the services the surgical assistants provide; and

(7) volunteers receive training in the specific responsibilities of the services the volunteers provide, including counseling and patient advocacy as provided in the rules and regulations adopted by the director for different types of volunteers based on their responsibilities.

(e) The secretary shall adopt rules and regulations relating to the medical screening and evaluation of each facility patient. At a minimum these rules and regulations shall require:

(1) A medical history including the following:

(A) Reported allergies to medications, antiseptic solutions or latex;

(B) obstetric and gynecologic history; and

(C) past surgeries;

(2) a physical examination including a bimanual examination estimating uterine size and palpation of the adnexa;

(3) the appropriate laboratory tests including:

(A) For an abortion in which an ultrasound examination is not performed before the abortion procedure, urine or blood tests for pregnancy performed before the abortion procedure;

(B) a test for anemia as indicated;

(C) Rh typing, unless reliable written documentation of blood type is available; and

(D) other tests as indicated from the physical examination;

(4) an ultrasound evaluation for all patients who elect to have an abortion of an unborn child. The rules shall require that if a person who is not a physician performs an ultrasound examination, that person shall have documented evidence that the person completed a course in the operation of ultrasound equipment as prescribed in rules and regulations. The physician or other health care professional shall review, at the request of the patient, the ultrasound evaluation results with the patient before the abortion procedure is performed, including the probable gestational age of the unborn child; and

(5) that the physician is responsible for estimating the gestational age of the unborn child based on the ultrasound examination and obstetric standards in keeping with established standards of care regarding the estimation of fetal age as defined in rules and regulations and shall verify the estimate in the patient’s medical history. The physician shall keep original prints of each ultrasound examination of a patient in the patient’s medical history file.

(f) The secretary shall adopt rules and regulations relating to the abortion procedure. At a minimum these rules and regulations shall require:

(1) That medical personnel is available to all patients throughout the abortion procedure;

(2) standards for the safe conduct of abortion procedures that conform to obstetric standards in keeping with established standards of care regarding the estimation of fetal age as defined in rules and regulations;

(3) appropriate use of local anesthesia, analgesia and sedation if ordered by the physician;

(4) the use of appropriate precautions, such as the establishment of intravenous access at least for patients undergoing second or third trimester abortions; and

(5) the use of appropriate monitoring of the vital signs and other defined signs and markers of the patient’s status throughout the abortion procedure and during the recovery period until the patient’s condition is deemed to be stable in the recovery room.

(g) The secretary shall adopt rules and regulations that prescribe minimum recovery room standards. At a minimum these rules and regulations shall require that:

(1) Immediate postprocedure care consists of observation in a supervised recovery room for as long as the patient’s condition warrants;

(2) the facility arrange hospitalization if any complication beyond the management capability of the staff occurs or is suspected;

(3) a licensed health professional who is trained in the management of the recovery area and is capable of providing basic cardiopulmonary resuscitation and related emergency procedures remains on the premises of the facility until all patients are discharged;

(4) a physician or a nurse who is advanced cardiovascular life support certified shall remain on the premises of the facility until all patients are discharged and to facilitate the transfer of emergency cases if hospitalization of the patient or viable unborn child is necessary. A physician or nurse shall be readily accessible and available until the last patient is discharged;

(5) a physician or trained staff member discusses Rho(d) immune globulin with each patient for whom it is indicated and assures it is offered to the patient in the immediate postoperative period or that it will be available to her within 72 hours after completion of the abortion procedure. If the patient refuses, a refusal form approved by the department shall be signed by the patient and a witness and included in the medical record;

(6) written instructions with regard to postabortion coitus, signs of possible problems and general aftercare are given to each patient. Each patient shall have specific instructions regarding access to medical care for complications, including a telephone number to call for medical emergencies;

(7) there is a specified minimum length of time that a patient remains in the recovery room by type of abortion procedure and gestational age of the unborn child;

(8) the physician assures that a licensed health professional from the facility makes a good faith effort to contact the patient by telephone, with the patient’s consent, within 24 hours after surgery to assess the patient’s recovery; and

(9) equipment and services are located in the recovery room to provide appropriate emergency resuscitative and life support procedures pending the transfer of the patient or viable unborn child to the hospital.

(h) The secretary shall adopt rules and regulations that prescribe standards for follow-up visits. At a minimum these rules and regulations shall require that:

(1) A postabortion medical visit is offered and scheduled within four weeks after the abortion, if accepted by the patient, including a medical examination and a review of the results of all laboratory tests;

(2) a urine pregnancy test is obtained at the time of the follow-up visit to rule out continuing pregnancy. If a continuing pregnancy is suspected, the patient shall be evaluated and a physician who performs or induces abortions shall be consulted; and

(3) the physician performing or inducing the abortion, or a person acting on behalf of the physician performing or inducing the abortion, shall make all reasonable efforts to ensure that the patient returns for a subsequent examination so that the physician can assess the patient's medical condition. A brief description of the efforts made to comply with this [these] requirements, including the date, time and identification by name of the person making such efforts, shall be included in the patient's medical record.

(i) The secretary shall adopt rules and regulations to prescribe minimum facility incident reporting. At a minimum these rules and regulations shall require that:

(1) The facility records each incident resulting in a patient’s or viable unborn child's serious injury occurring at a facility and shall report them in writing to the department within 10 days after the incident. For the purposes of this paragraph, ‘‘serious injury’’ means an injury that occurs at a facility and that creates a serious risk of substantial impairment of a major body organ;

(2) if a patient’s death occurs, other than an unborn child's death properly reported pursuant to law, the facility shall report such death to the department of health and environment not later than the next department business day; and

(3) incident reports are filed with the department of health and environment and appropriate professional regulatory boards.

(j) (1) The secretary shall adopt rules and regulations requiring each facility to establish and maintain an internal risk management program which, at a minimum, shall consist of:

(A) A system for investigation and analysis of the frequency and causes of reportable incidents within the facility;

(B) measures to minimize the occurrence of reportable incidents and the resulting injuries within the facility; and

(C) a reporting system based upon the duty of all health care providers staffing the facility and all agents and employees of the facility directly involved in the delivery of health care services to report reportable incidents to the chief of the medical staff, chief administrative officer or risk manager of the facility.

(2) As used in this subsection, the term "reportable incident" means an act by a health care provider which:

(A) Is or may be below the applicable standard of care and has a reasonable probability of causing injury to a patient; or

(B) may be grounds for disciplinary action by the appropriate licensing agency.

(k) The rules and regulations adopted by the secretary pursuant to this section do not limit the ability of a physician or other health care professional to advise a patient on any health issue. The secretary periodically shall review and update current practice and technology standards under K.S.A. 2015 Supp. 65-4a01 through 65-4a12, and amendments thereto, and based on current practice or technology adopt by rules and regulations alternative practice or technology standards found by the secretary to be as effective as those enumerated in K.S.A. 2015 Supp. 65-4a01 through 65-4a12, and amendments thereto.

(l) The provisions of K.S.A. 2015 Supp. 65-4a01 through 65-4a12, and amendments thereto, and the rules and regulations adopted pursuant thereto shall be in addition to any other laws and rules and regulations which are applicable to facilities defined as clinics under  K.S.A. 2015 Supp. 65-4a01, and amendments thereto.

(m) In addition to any other penalty provided by law, whenever in the judgment of the secretary of health and environment any person has engaged, or is about to engage, in any acts or practices which constitute, or will constitute, a violation of this section, or any rules and regulations adopted under the provisions of this section, the secretary shall make application to any court of competent jurisdiction for an order enjoining such acts or practices, and upon a showing by the secretary that such person has engaged, or is about to engage, in any such acts or practices, an injunction, restraining order or such other order as may be appropriate shall be granted by such court without bond.

History: L. 2011, ch. 82, § 9; July 1.



65-4a10 Performance of abortions; only physicians; RU-486 or any drug induced abortion requirements; violations.

65-4a10. Performance of abortions; only physicians; RU-486 or any drug induced abortion requirements; violations. (a) No abortion shall be performed or induced by any person other than a physician licensed to practice medicine in the state of Kansas.

(b) (1) Except in the case of an abortion performed in a hospital through inducing labor: (A) When RU-486 (mifepristone) is used for the purpose of inducing an abortion, the drug shall initially be administered by or in the same room and in the physical presence of the physician who prescribed, dispensed or otherwise provided the drug to the patient; and (B) when any other drug is used for the purpose of inducing an abortion, the drug or the prescription for such drug shall be given to the patient by or in the same room and in the physical presence of the physician who prescribed, dispensed or otherwise provided the drug or prescription to the patient.

(2) The provisions of this subsection shall not apply in the case of a medical emergency.

(c) The physician inducing the abortion, or a person acting on behalf of the physician inducing the abortion, shall make all reasonable efforts to ensure that the patient returns 12 to 18 days after the administration or use of such drug for a subsequent examination so that the physician can confirm that the pregnancy has been terminated and assess the patient's medical condition. A brief description of the efforts made to comply with this subsection, including the date, time and identification by name of the person making such efforts, shall be included in the patient's medical record.

(d) A violation of this section shall constitute unprofessional conduct under K.S.A. 65-2837, and amendments thereto.

History: L. 2011, ch. 82, § 10; L. 2015, ch. 84, § 1; June 11.



65-4a11 Act does not create right to abortion.

65-4a11. Act does not create right to abortion. Nothing in K.S.A. 2015 Supp. 65-4a01 through 65-4a12, and amendments thereto, shall be construed as creating or recognizing a right to abortion. Notwithstanding any provision of this section, a person shall not perform an abortion that is prohibited by law.

History: L. 2011, ch. 82, § 11; July 1.



65-4a12 Severability clause.

65-4a12. Severability clause. The provisions of K.S.A. 2015 Supp. 65-4a01 through 65-4a12, and amendments thereto, are declared to be severable, and if any provision, or the application thereof, to any person shall be held invalid, such invalidity shall not affect the validity of the remaining provisions of K.S.A. 2015 Supp. 65-4a01 through 65-4a12, and amendments thereto.

History: L. 2011, ch. 82, § 12; July 1.






Article 5 MATERNITY CENTERS AND CHILD CARE FACILITIES

65-501 License or temporary permit required; exemptions.

65-501. License or temporary permit required; exemptions. It shall be unlawful for any person, firm, corporation or association to conduct or maintain a maternity center or a child care facility for children under 16 years of age without having a license or temporary permit therefor from the secretary of health and environment. Nothing in this act shall apply to:

(a) A residential facility or hospital that is operated and maintained by a state agency as defined in K.S.A. 75-3701 and amendments thereto; or

(b) a summer instructional camp that:

(1) Is operated by a Kansas educational institution as defined in K.S.A. 74-32,120, and amendments thereto, or a postsecondary educational institution as defined in K.S.A. 74-3201b, and amendments thereto;

(2) is operated for not more than five weeks;

(3) provides instruction to children, all of whom are 10 years of age and older; and

(4) is accredited by an agency or organization acceptable to the secretary of health and environment.

History: L. 1919, ch. 210, § 1; R.S. 1923, 65-501; L. 1974, ch. 352, § 85; L. 1978, ch. 236, § 1; L. 1985, ch. 209, § 1; L. 1994, ch. 279, § 4; L. 2001, ch. 101, § 1; April 26.



65-503 Definitions.

65-503. Definitions. As used in this act:

(a) "Child placement agency" means a business or service conducted, maintained or operated by a person engaged in finding homes for children by placing or arranging for the placement of such children for adoption or foster care.

(b) "Child care resource and referral agency" means a business or service conducted, maintained or operated by a person engaged in providing resource and referral services, including information of specific services provided by child care facilities, to assist parents to find child care.

(c) "Child care facility" means:

(1) A facility maintained by a person who has control or custody of one or more children under 16 years of age, unattended by parent or guardian, for the purpose of providing the children with food or lodging, or both, except children in the custody of the secretary for children and families who are placed with a prospective adoptive family pursuant to the provisions of an adoptive placement agreement or who are related to the person by blood, marriage or legal adoption;

(2) a children's home, orphanage, maternity home, day care facility or other facility of a type determined by the secretary to require regulation under the provisions of this act;

(3) a child placement agency or child care resource and referral agency, or a facility maintained by such an agency for the purpose of caring for children under 16 years of age; or

(4) any receiving or detention home for children under 16 years of age provided or maintained by, or receiving aid from, any city or county or the state.

(d) "Day care facility" means a child care facility that includes a day care home, preschool, child care center, school-age program or other facility of a type determined by the secretary to require regulation under the provisions of K.S.A. 65-501 et seq., and amendments thereto.

(e) "Person" means any individual, association, partnership, corporation, government, governmental subdivision or other entity.

(f) "Boarding school" means a facility which provides 24-hour care to school age children, provides education as its primary function, and is accredited by an accrediting agency acceptable to the secretary of health and environment.

(g) "Maternity center" means a facility which provides delivery services for normal, uncomplicated pregnancies but does not include a medical care facility as defined by K.S.A. 65-425, and amendments thereto.

History: L. 1919, ch. 210, § 3; R.S. 1923, 65-503; L. 1978, ch. 236, § 2; L. 1978, ch. 237, § 2; L. 1980, ch. 184, § 1; L. 1983, ch. 140, § 45; L. 1994, ch. 279, § 6; L. 1998, ch. 166, § 1; L. 2007, ch. 130, § 1; L. 2010, ch. 161, § 4; L. 2012, ch. 99, § 1; L. 2014, ch. 115, § 248; July 1.



65-504 Licenses; contents; limitations; posting; inspections; temporary permits; access to premises; temporary licenses; denial or revocation of license; procedure.

65-504. Licenses; contents; limitations; posting; inspections; temporary permits; access to premises; temporary licenses; denial or revocation of license; procedure. (a) The secretary of health and environment shall have the power to grant a license to a person to maintain a maternity center or child care facility for children under 16 years of age. A license granted to maintain a maternity center or child care facility shall state the name of the licensee, describe the particular premises in or at which the business shall be carried on, whether it shall receive and care for women or children, and the number of women or children that may be treated, maintained, boarded or cared for at any one time. No greater number of women or children than is authorized in the license shall be kept on those premises and the business shall not be carried on in a building or place not designated in the license. The license shall be kept posted in a conspicuous place on the premises where the business is conducted. A license granted to maintain a day care facility shall have on its face an expiration sticker stating the date of expiration of the license.

The secretary of health and environment shall grant no license in any case until careful inspection of the maternity center or child care facility shall have been made according to the terms of this act and until such maternity center or child care facility has complied with all the requirements of this act. Except as provided by this subsection, no license shall be granted without the approval of the secretary for children and families. The secretary of health and environment may issue, without the approval of the secretary for children and families, a temporary permit to operate for a period not to exceed 90 days upon receipt of an initial application for license. The secretary of health and environment may extend, without the approval of the secretary for children and families, the temporary permit to operate for an additional period not to exceed 90 days if an applicant is not in full compliance with the requirements of this act but has made efforts towards full compliance.

(b) (1) In all cases where the secretary for children and families deems it necessary, an investigation of the maternity center or child care facility shall be made under the supervision of the secretary for children and families or other designated qualified agents. For that purpose and for any subsequent investigations they shall have the right of entry and access to the premises of the center or facility and to any information deemed necessary to the completion of the investigation. In all cases where an investigation is made, a report of the investigation of such center or facility shall be filed with the secretary of health and environment.

(2) In cases where neither approval or disapproval can be given within a period of 30 days following formal request for such a study, the secretary of health and environment may issue a temporary license without fee pending final approval or disapproval of the center or facility.

(c) Whenever the secretary of health and environment refuses to grant a license to an applicant, the secretary shall issue an order to that effect stating the reasons for such denial and within five days after the issuance of such order shall notify the applicant of the refusal. Upon application not more than 15 days after the date of its issuance a hearing on the order shall be held in accordance with the provisions of the Kansas administrative procedure act.

(d) When the secretary of health and environment finds upon investigation or is advised by the secretary for children and families that any of the provisions of this act or the provisions of K.S.A. 59-2123, and amendments thereto, are being violated, or that the maternity center or child care facility is maintained without due regard to the health, safety or welfare of any woman or child, the secretary of health and environment may issue an order revoking such license after giving notice and conducting a hearing in accordance with the provisions of the Kansas administrative procedure act. The order shall clearly state the reason for the revocation.

(e) If the secretary revokes or refuses to renew a license, the licensee who had a license revoked or not renewed shall not be eligible to apply for a license for a period of one year subsequent to the date such revocation or refusal to renew becomes final. If the secretary revokes or refuses to renew a license of a licensee who is a repeat, three or more times, violator of statutory requirements or rules and regulations or is found to have contributed to the death or serious bodily harm of a child under such licensee's care, such licensee shall be permanently prohibited from applying for a new license to provide child care or from seeking employment under another licensee.

(f) Any applicant or licensee aggrieved by a final order of the secretary of health and environment denying or revoking a license under this act may appeal the order in accordance with the Kansas judicial review act.

History: L. 1919, ch. 210, § 4; R.S. 1923, 65-504; L. 1951, ch. 358, § 1; L. 1961, ch. 285, § 1; L. 1974, ch. 352, § 86; L. 1978, ch. 236, § 3; L. 1982, ch. 258, § 3; L. 1983, ch. 147, § 2; L. 1984, ch. 313, § 93; L. 1985, ch. 209, § 2; L. 1988, ch. 239, § 1; L. 1989, ch. 188, § 1; L. 1990, ch. 145, § 37; L. 1991, ch. 184, § 1; L. 1994, ch. 279, § 7; L. 2000, ch. 137, § 1; L. 2010, ch. 161, § 5; L. 2012, ch. 99, § 2; L. 2014, ch. 115, § 249; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 65-504a.



65-505 License fees; maternity centers and child care licensing fee fund.

65-505. License fees; maternity centers and child care licensing fee fund. (a) The annual fee for a license to conduct a maternity center or child care facility shall be fixed by the secretary of health and environment by rules and regulations in an amount not exceeding the following:

(1) For a maternity center, $150;

(2) for a child placement agency, $150;

(3) for a child care resource and referral agency, $150; and

(4) for any other child care facility, $75 plus $1 times the maximum number of children authorized under the license to be on the premises at any one time.

The license fee shall be paid to the secretary of health and environment when the license is applied for and annually thereafter. The fee shall not be refundable. No fee shall be charged for a license to conduct a home for children which is a family foster home as defined in K.A.R. 28-4-311, and amendments thereto. Fees in effect under this subsection (a) immediately prior to the effective date of this act shall continue in effect on and after the effective date of this act until a different fee is established by the secretary of health and environment by rules and regulations under this subsection.

(b) Any licensee who fails to renew such license within 30 days after the expiration of the license shall pay to the secretary the renewal fee plus a late fee in an amount equal to the fee for the renewal of a license.

(c) Any licensee applying for an amended license shall pay to the secretary of health and environment a fee established by rules and regulations of the secretary in an amount not exceeding $35.

(d) The secretary of health and environment shall remit all moneys received by the secretary from fees under the provisions of this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer, notwithstanding any other law to the contrary, shall deposit the entire amount in the state treasury to the credit of the maternity centers and child care licensing fee fund. All expenditures from the maternity centers and child care licensing fee fund shall be made only for the purposes of article 5 of chapter 65 of the Kansas Statutes Annotated in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of health and environment or by a person or persons designated by the secretary. Notwithstanding any other law to the contrary, no moneys shall be transferred or otherwise revert from this fund to the state general fund by appropriation act or other act of the legislature. Moneys available under this section by the creation of the maternity centers and child care licensing fee fund shall not be substituted for or used to reduce or eliminate moneys available to the department of health and environment to administer the provisions of article 5 of chapter 65 of the Kansas Statutes Annotated. Nothing in this act shall be construed to authorize a reduction or elimination of moneys made available by the state to local units of government for the purposes of article 5 of chapter 65 of the Kansas Statutes Annotated.

History: L. 1919, ch. 210, § 5; R.S. 1923, 65-505; L. 1974, ch. 352, § 87; L. 1978, ch. 236, § 4; L. 1982, ch. 259, § 1; L. 1985, ch. 210, § 2; L. 1986, ch. 230, § 1; L. 1991, ch. 184, § 2; L. 1994, ch. 279, § 8; L. 2001, ch. 5, § 217; L. 2010, ch. 161, § 6; July 1.



65-506 Notice of issuance, limitation, modification, suspension or revocation of license; notice to parents or guardians of enrollees of limitation, modification, suspension, revocation or denial; unlicensed placements prohibited.

65-506. Notice of issuance, limitation, modification, suspension or revocation of license; notice to parents or guardians of enrollees of limitation, modification, suspension, revocation or denial; unlicensed placements prohibited. The secretary of health and environment shall serve notice of the issuance, limitation, modification, suspension or revocation of a license to conduct a maternity center or child care facility to the secretary for children and families, juvenile justice authority, department of education, office of the state fire marshal, county, city-county or multi-county department of health, and to any licensed child placement agency or licensed child care resource and referral agency serving the area where the center or facility is located. A maternity center or child care facility that has had a license limited, modified, suspended, revoked or denied by the secretary of health and environment shall notify in writing the parents or guardians of the enrollees of the limitation, modification, suspension, revocation or denial. Neither the secretary for children and families nor any other person shall place or cause to be placed any woman or child under 16 years of age in any maternity center or child care facility not licensed by the secretary of health and environment.

History: L. 1919, ch. 210, § 6; R.S. 1923, 65-506; L. 1951, ch. 358, § 2; L. 1974, ch. 352, § 88; L. 1976, ch. 145, § 211; L. 1978, ch. 236, § 5; L. 1986, ch. 230, § 2; L. 1994, ch. 279, § 9; L. 2000, ch. 127, § 1; L. 2010, ch. 161, § 7; L. 2012, ch. 99, § 3; L. 2014, ch. 115, § 250; July 1.



65-507 Records of maternity centers and child care facilities; confidentiality.

65-507. Records of maternity centers and child care facilities; confidentiality. (a) Each maternity center licensee shall keep a record upon forms prescribed and provided by the secretary of health and environment and the secretary for children and families which shall include the name of every patient, together with the patient's place of residence during the year preceding admission to the center and the name and address of the attending physician. Each child care facility licensee shall keep a record upon forms prescribed and provided by the secretary of health and environment which shall include the name and age of each child received and cared for in the facility; the name of the physician who attended any sick children in the facility, together with the names and addresses of the parents or guardians of such children; and such other information as the secretary of health and environment or secretary for children and families may require. Each maternity center licensee and each child care facility licensee shall apply to and shall receive without charge from the secretary of health and environment and the secretary for children and families forms for such records as may be required, which forms shall contain a copy of this act.

(b) Information obtained under this section shall be confidential and shall not be made public in a manner which would identify individuals.

History: L. 1919, ch. 210, § 7; R.S. 1923, 65-507; L. 1951, ch. 358, § 3; L. 1974, ch. 352, § 89; L. 1978, ch. 236, § 6; L. 1994, ch. 279, § 10; L. 2014, ch. 115, § 251; July 1.



65-508 Equipment, supplies, accommodations; competent supervision and care of children; rules and regulations; immunizations.

65-508. Equipment, supplies, accommodations; competent supervision and care of children; rules and regulations; immunizations. (a) Any maternity center or child care facility subject to the provisions of this act shall: (1) Be properly heated, plumbed, lighted and ventilated; (2) have plumbing, water and sewerage systems which conform to all applicable state and local laws; and (3) be operated with strict regard to the health, safety and welfare of any woman or child.

(b) Every maternity center or child care facility shall furnish or cause to be furnished for the use of each resident and employee individual towel, wash cloth, comb and individual drinking cup or sanitary bubbling fountain, and toothbrushes for all other than infants, and shall keep or require such articles to be kept at all times in a clean and sanitary condition. Every maternity center or child care facility shall comply with all applicable fire codes and rules and regulations of the state fire marshal.

(c) (1) The secretary of health and environment with the cooperation of the secretary for children and families shall develop and adopt rules and regulations for the operation and maintenance of maternity centers and child care facilities. The rules and regulations for operating and maintaining maternity centers and child care facilities shall be designed to promote the health, safety and welfare of any woman or child served in such facilities by ensuring safe and adequate physical surroundings, healthful food, adequate handwashing, safe storage of toxic substances and hazardous chemicals, sanitary diapering and toileting, home sanitation, supervision and care of the residents by capable, qualified persons of sufficient number, after hour care, an adequate program of activities and services, sudden infant death syndrome and safe sleep practices training, prohibition on corporal punishment, crib safety, protection from electrical hazards, protection from swimming pools and other water sources, fire drills, emergency plans, safety of outdoor playground surfaces, door locks, safety gates and transportation and such appropriate parental participation as may be feasible under the circumstances. Boarding schools are excluded from requirements regarding the number of qualified persons who must supervise and provide care to residents.

(2) Rules and regulations developed under this subsection shall include provisions for the competent supervision and care of children in day care facilities. For purposes of such rules and regulations, competent supervision as this term relates to children less than five years of age includes, but is not limited to, direction of activities, adequate oversight including sight or sound monitoring, or both, physical proximity to children, diapering and toileting practices; and for all children, competent supervision includes, but is not limited to, planning and supervision of daily activities, safe sleep practices, including, but not limited to, visual or sound monitoring, periodic checking, emergency response procedures and drills, illness and injury response procedures, food service preparation and sanitation, playground supervision, pool and water safety practices.

(d) Each child cared for in a child care facility, including children of the person maintaining the facility, shall be required to have current such immunizations as the secretary of health and environment considers necessary. The person maintaining a child care facility shall maintain a record of each child's immunizations and shall provide to the secretary of health and environment such information relating thereto, in accordance with rules and regulations of the secretary, but the person maintaining a child care facility shall not have such person's license revoked solely for the failure to have or to maintain the immunization records required by this subsection.

(e) The immunization requirement of subsection (d) shall not apply if one of the following is obtained:

(1) Certification from a licensed physician stating that the physical condition of the child is such that immunization would endanger the child's life or health; or

(2) a written statement signed by a parent or guardian that the parent or guardian is an adherent of a religious denomination whose teachings are opposed to immunizations.

History: L. 1919, ch. 210, § 8; R.S. 1923, 65-508; L. 1951, ch. 358, § 4; L. 1974, ch. 352, § 90; L. 1978, ch. 236, § 7; L. 1992, ch. 55, § 2; L. 1994, ch. 279, § 11; L. 1995, ch. 183, § 9; L. 1998, ch. 166, § 2; L. 2010, ch. 161, § 8; L. 2012, ch. 99, § 4; L. 2014, ch. 115, § 252; July 1.



65-510 Unlawful for child care facility to care for adults; exceptions.

65-510. Unlawful for child care facility to care for adults; exceptions. It shall be unlawful for any child care facility to receive or care for any adult except as authorized by rules and regulations adopted by the secretary of health and environment.

History: L. 1919, ch. 210, § 10; R.S. 1923, 65-510; L. 1965, ch. 369, § 2; L. 1972, ch. 228, § 17; L. 1978, ch. 236, § 8; L. 1988, ch. 240, § 1; L. 1994, ch. 279, § 12; July 1.



65-512 Inspections.

65-512. Inspections. (a) It is hereby made the duty of the secretary of health and environment to inspect or cause to be inspected at least once every 15 months prior to July 1, 2012, and once every 12 months thereafter, every maternity center or child care facility, unless otherwise provided in subsections (b) and (c). For the purpose of inspection the secretary or the secretary's authorized agent shall have the right of entry and access thereto in every department and to every place in the premises, shall call for and examine the records which are required to be kept by the provisions of this act and shall make and preserve a record of every inspection. The licensee shall give all reasonable information to the authorized agent of the secretary of health and environment and shall afford every reasonable facility for viewing the premises and seeing the patients or children therein. No such patient or child without the consent of the patient or child shall be required to be interviewed by any agent unless the agent is an authorized person or a licensed physician.

(b) (1) On or after the effective date of this act, the secretary of health and environment shall commence the inspection of registered family day care homes pursuant to K.S.A. 2015 Supp. 65-533, and amendments thereto.

(2) The secretary of health and environment shall conduct an inspection of any child care facility upon receiving a complaint. Any new child care facility shall be inspected prior to issuance of a license. The secretary may conduct an inspection of any child care facility that has a record of repeated complaints or serious violations at any time. The secretary shall inspect any child care facility that provides services to military families receiving military assistance for child care every 12 months.

(c) (1) Except as provided in subsection (b)(2), the following categories of child care facilities which were in compliance on the effective date of this act are not required to be inspected until July 1, 2011: Day care homes, as defined in K.A.R. 28-4-113; group day care homes, as defined in K.A.R. 28-4-113; child care centers, as defined in K.A.R. 28-4-420; preschools, as defined in K.A.R 28-4-420; school-age programs, as defined in K.A.R. 28-4-576; and drop-in programs, as defined in K.A.R. 28-4-700.

(2) The provisions of this subsection shall expire on July 1, 2011.

History: L. 1919, ch. 210, § 12; R.S. 1923, 65-512; L. 1974, ch. 352, § 91; L. 1975, ch. 52, § 22; L. 1978, ch. 236, § 9; L. 1986, ch. 230, § 5; L. 1994, ch. 279, § 13; L. 2010, ch. 161, § 9; July 1.



65-513 Changes or alterations required to comply with law; notice; duty of licensee.

65-513. Changes or alterations required to comply with law; notice; duty of licensee. Whenever an authorized agent of the secretary of health and environment or secretary for children and families finds a maternity center or child care facility is not being conducted according to law, it shall be the duty of such agent to notify the licensee in writing of such changes or alterations as the agent determines necessary in order to comply with the requirements of the law, and the agent shall file a copy of such notice with the secretary of health and environment. It shall thereupon be the duty of the licensee to make such changes or alterations as are contained in the written notice within five days from the receipt of such notice. Notice shall be given in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1919, ch. 210, § 13; R.S. 1923, 65-513; L. 1951, ch. 358, § 5; L. 1974, ch. 352, § 92; L. 1978, ch. 236, § 10; L. 1984, ch. 313, § 94; L. 1994, ch. 279, § 14; L. 2014, ch. 115, § 253; July 1.



65-514 Violations of article 5 of chapter 65; penalties; notice and hearing.

65-514. Violations of article 5 of chapter 65; penalties; notice and hearing. Any person, firm, corporation or association who violates the provisions of article 5 of chapter 65 of the Kansas Statutes Annotated and acts amendatory of the provisions thereof or supplemental thereto shall be guilty of a misdemeanor, and upon conviction shall be fined not less than $5 nor more than $50. Each and every day that the person fails or refuses to comply shall be deemed a separate offense under the provisions of article 5 of chapter 65 of the Kansas Statutes Annotated and acts amendatory of the provisions thereof or supplemental thereto. If for 30 days after any final conviction for such violation or revocation of license the person still fails or refuses to comply with the orders in the notice under K.S.A. 65-513 and amendments thereto, upon notice and a hearing in accordance with the provisions of the Kansas administrative procedure act, the building or premises where such home is conducted may be closed until all provisions of this act shall have been complied with.

History: L. 1919, ch. 210, § 14; R.S. 1923, 65-514; L. 1974, ch. 352, § 93; L. 1984, ch. 313, § 95; L. 1989, ch. 189, § 1; July 1.



65-515 Prosecutions.

65-515. Prosecutions. The county attorney of each county in this state is hereby authorized and required, upon complaint of any authorized agent of the secretary of health and environment, to file complaint and prosecute to the final determination all actions or proceedings against any person under the provisions of this act.

History: L. 1919, ch. 210, § 15; R.S. 1923, 65-515; L. 1974, ch. 352, § 94; July 1.



65-516 Restrictions on persons maintaining or residing, working or volunteering at child care facility; criminal history check by secretary of health and environment; information to be provided sponsoring child placement agency.

65-516. Restrictions on persons maintaining or residing, working or volunteering at child care facility; criminal history check by secretary of health and environment; information to be provided sponsoring child placement agency. (a) No person shall knowingly maintain a child care facility if, there resides, works or regularly volunteers any person who in this state or in other states or the federal government:

(1) (A) Has a felony conviction for a crime against persons; (B) has a felony conviction under K.S.A. 2010 Supp. 21-36a01 through 21-36a17, prior to their transfer, or article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, or any felony violation of any provision of the uniform controlled substances act prior to July 1, 2009; (C) has a conviction of any act which is described in articles 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 54, 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6104, 21-6325, 21-6326 or 21-6418 through 21-6421, and amendments thereto, or a conviction of an attempt under K.S.A. 21-3301, prior to its repeal, or K.S.A. 2015 Supp. 21-5301, and amendments thereto, to commit any such act or a conviction of conspiracy under K.S.A. 21-3302, prior to its repeal, or K.S.A. 2015 Supp. 21-5302, and amendments thereto, to commit such act, or similar statutes of other states or the federal government; or (D) has been convicted of any act which is described in K.S.A. 21-4301 or 21-4301a, prior to their repeal, or K.S.A. 2015 Supp. 21-6401, and amendments thereto, or similar statutes of other states or the federal government;

(2) has been adjudicated a juvenile offender because of having committed an act which if done by an adult would constitute the commission of a felony and which is a crime against persons, is any act described in articles 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 54, 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6104, 21-6325, 21-6326 or 21-6418 through 21-6421, and amendments thereto, or similar statutes of other states or the federal government, or is any act described in K.S.A. 21-4301 or 21-4301a, prior to their repeal, or K.S.A. 2015 Supp. 21-6401, and amendments thereto, or similar statutes of other states or the federal government;

(3) has committed an act of physical, mental or emotional abuse or neglect or sexual abuse and who is listed in the child abuse and neglect registry maintained by the Kansas department for children and families pursuant to K.S.A. 2015 Supp. 38-2226, and amendments thereto, and (A) the person has failed to successfully complete a corrective action plan which had been deemed appropriate and approved by the Kansas department for children and families, or (B) the record has not been expunged pursuant to rules and regulations adopted by the secretary for children and families;

(4) has had a child removed from home based on a court order pursuant to K.S.A. 2015 Supp. 38-2251, and amendments thereto, in this state, or a court order in any other state based upon a similar statute that finds the child to be deprived or a child in need of care based on a finding of physical, mental or emotional abuse or neglect or sexual abuse and the child has not been returned to the home or the child reaches majority before being returned to the home and the person has failed to satisfactorily complete a corrective action plan approved by the department of health and environment;

(5) has had parental rights terminated pursuant to the Kansas juvenile code or K.S.A. 2015 Supp. 38-2266 through 38-2270, and amendments thereto, or a similar statute of other states;

(6) has signed a diversion agreement pursuant to K.S.A. 22-2906 et seq., and amendments thereto, or an immediate intervention agreement pursuant to K.S.A. 2015 Supp. 38-2346, and amendments thereto, involving a charge of child abuse or a sexual offense; or

(7) has an infectious or contagious disease.

(b) No person shall maintain a child care facility if such person has been found to be a person in need of a guardian or a conservator, or both, as provided in K.S.A. 59-3050 through 59-3095, and amendments thereto.

(c) Any person who resides in a child care facility and who has been found to be in need of a guardian or a conservator, or both, shall be counted in the total number of children allowed in care.

(d) In accordance with the provisions of this subsection, the secretary of health and environment shall have access to any court orders or adjudications of any court of record, any records of such orders or adjudications, criminal history record information including, but not limited to, diversion agreements, in the possession of the Kansas bureau of investigation and any report of investigations as authorized by K.S.A. 2015 Supp. 38-2226, and amendments thereto, in the possession of the Kansas department for children and families or court of this state concerning persons working, regularly volunteering or residing in a child care facility. The secretary shall have access to these records for the purpose of determining whether or not the home meets the requirements of K.S.A. 59-2132, 65-503, 65-508 and 65-516, and amendments thereto.

(e) In accordance with the provisions of this subsection, the secretary is authorized to conduct national criminal history record checks to determine criminal history on persons residing, working or regularly volunteering in a child care facility. In order to conduct a national criminal history check the secretary shall require fingerprinting for identification and determination of criminal history. The secretary shall submit the fingerprints to the Kansas bureau of investigation and to the federal bureau of investigation and receive a reply to enable the secretary to verify the identity of such person and whether such person has been convicted of any crime that would prohibit such person from residing, working or regularly volunteering in a child care facility. The secretary is authorized to use information obtained from the national criminal history record check to determine such person's fitness to reside, work or regularly volunteer in a child care facility.

(f) The secretary shall notify the child care applicant or licensee, within seven days by certified mail with return receipt requested, when the result of the national criminal history record check or other appropriate review reveals unfitness specified in subsection (a)(1) through (7) with regard to the person who is the subject of the review.

(g) No child care facility or the employees thereof, shall be liable for civil damages to any person refused employment or discharged from employment by reason of such facility's or home's compliance with the provisions of this section if such home acts in good faith to comply with this section.

(h) For the purpose of subsection (a)(3), a person listed in the child abuse and neglect central registry shall not be prohibited from residing, working or volunteering in a child care facility unless such person has: (1) Had an opportunity to be interviewed and present information during the investigation of the alleged act of abuse or neglect; and (2) been given notice of the agency decision and an opportunity to appeal such decision to the secretary and to the courts pursuant to the Kansas judicial review act.

(i) In regard to Kansas issued criminal history records:

(1) The secretary of health and environment shall provide in writing information available to the secretary to each child placement agency requesting information under this section, including the information provided by the Kansas bureau of investigation pursuant to this section, for the purpose of assessing the fitness of persons living, working or regularly volunteering in a family foster home under the child placement agency's sponsorship.

(2) The child placement agency is considered to be a governmental entity and the designee of the secretary of health and environment for the purposes of obtaining, using and disseminating information obtained under this section.

(3) The information shall be provided to the child placement agency regardless of whether the information discloses that the subject of the request has been convicted of any offense.

(4) Whenever the information available to the secretary reveals that the subject of the request has no criminal history on record, the secretary shall provide notice thereof in writing to each child placement agency requesting information under this section.

(5) Any staff person of a child placement agency who receives information under this subsection shall keep such information confidential, except that the staff person may disclose such information on a need-to-know basis to: (A) The person who is the subject of the request for information; (B) the applicant or operator of the family foster home in which the person lives, works or regularly volunteers; (C) the department of health and environment; (D) the Kansas department for children and families; (E) the juvenile justice authority; and (F) the courts.

(6) A violation of the provisions of subsection (i)(5) shall be an unclassified misdemeanor punishable by a fine of $100 for each violation.

(j) No person shall maintain a day care facility unless such person is a high school graduate or the equivalent thereof, except where extraordinary circumstances exist, the secretary of health and environment may exercise discretion to make exceptions to this requirement. The provisions of this subsection shall not apply to any person who was maintaining a day care facility on the day immediately prior to July 1, 2010 or who had an application for an initial license or the renewal of an existing license pending on July 1, 2010.

History: L. 1980, ch. 184, § 2; L. 1982, ch. 259, § 2; L. 1983, ch. 140, § 46; L. 1984, ch. 225, § 1; L. 1985, ch. 210, § 1; L. 1987, ch. 233, § 1; L. 1988, ch. 232, § 10; L. 1991, ch. 185, § 1; L. 1994, ch. 279, § 15; L. 1996, ch. 229, § 117; L. 2002, ch. 114, § 74; L. 2006, ch. 169, § 116; L. 2007, ch. 147, § 1; L. 2009, ch. 32, § 53; L. 2010, ch. 74, § 13; L. 2010, ch. 155, § 18; L. 2011, ch. 30, § 235; L. 2012, ch. 99, § 5; L. 2012, ch. 166, § 10; L. 2014, ch. 115, § 254; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 65-516a.

Section was amended twice in the 2010 session, see also 65-516b.

Section was also amended by L. 2010, ch. 17, § 122, but that version was repealed by L. 2010, ch. 155, § 26.



65-523 Grounds for limitation, modification or suspension of license or temporary permit.

65-523. Grounds for limitation, modification or suspension of license or temporary permit. The secretary may limit, modify or suspend any license or temporary permit issued under the provisions of K.S.A. 65-501 through 65-516, and amendments thereto, upon any of the following grounds and in the manner provided in this act:

(a) Violation by the licensee or holder of a temporary permit of any provision of this act or of the rules and regulations promulgated under this act;

(b) aiding, abetting or permitting the violating of any provision of this act or of the rules and regulations promulgated under this act;

(c) conduct in the operation or maintenance, or both the operation and maintenance, of a maternity center or child care facility which is inimical to the health, safety or welfare of any woman or child receiving services from such maternity center or child care facility, or the public;

(d) the conviction of a licensee or holder of a temporary permit, at any time during licensure or during the time the temporary permit is in effect, of crimes as defined in K.S.A. 65-516, and amendments thereto; and

(e) a third or subsequent violation by the licensee or holder of a temporary permit of subsection (b) of K.S.A. 65-530, and amendments thereto.

History: L. 1985, ch. 209, § 3; L. 1994, ch. 279, § 20; L. 2010, ch. 161, § 11; L. 2012, ch. 99, § 6; July 1.



65-524 Suspension, limitation or modification of license or temporary permit prior to hearing; procedure.

65-524. Suspension, limitation or modification of license or temporary permit prior to hearing; procedure. The secretary may limit, modify or suspend any license or temporary permit issued under the provisions of K.S.A. 65-501 through 65-516, and amendments thereto, prior to any hearing when, in the opinion of the secretary, the action is necessary to protect any child in the child care facility from physical or mental abuse, abandonment or any other substantial threat to health, safety or welfare. Administrative proceedings under this section shall be conducted in accordance with the emergency adjudicative proceedings of the Kansas administrative procedure act and in accordance with other relevant provisions of the Kansas administrative procedure act.

History: L. 1985, ch. 209, § 4; L. 1994, ch. 279, § 21; L. 2010, ch. 161, § 12; L. 2012, ch. 99, § 7; July 1.



65-525 Disclosure of certain information prohibited, exceptions; consent to disseminate certain information required.

65-525. Disclosure of certain information prohibited, exceptions; consent to disseminate certain information required. (a) Records in the possession of the department of health and environment or its agents regarding child care facilities or maternity centers shall not be released publicly in a manner that would identify individuals, except individual names of licensees, applicants, facilities and maternity centers may be released. Nothing in this section prohibits release of any information as required by law.

(b) Records in the possession of the department of health and environment or its agents regarding child care facilities or maternity centers may be released to: (1) An agency or organization authorized to receive notice under K.S.A. 65-506, and amendments thereto; (2) any local, state or federal governmental entity or subdivision thereof; (3) any child and adult care food program sponsoring agency; or (4) any disaster or emergency entity.

(c) The secretary of health and environment shall prohibit the release of the name, address and telephone number of a maternity center or child care facility when the secretary determines that prohibition of the release of the information is necessary to protect the health, safety or welfare of the public or the patients or children enrolled in the maternity center or child care facility.

(d) Any records under subsection (a), (b) or (c) shall be available to any member of the standing committee on appropriations of the house of representatives or the standing committee on ways and means of the senate carrying out such member's or committee's official functions in accordance with K.S.A. 75-4319, and amendments thereto, in a closed or executive meeting. Except in limited conditions established by 2/3 of the members of such committee, records received by the committee shall not be further disclosed. Unauthorized disclosure may subject such member to discipline or censure from the house of representatives or senate. Such records shall not identify individuals but shall include data and contract information concerning specific facilities.

(e) In any hearings conducted under the licensing or regulation provisions of K.S.A. 65-501 et seq., and amendments thereto, the presiding officer may close the hearing to the public to prevent public disclosure of matters relating to persons restricted by other laws.

History: L. 1985, ch. 201, § 1; L. 1996, ch. 229, § 157; L. 2000, ch. 127, § 2; L. 2001, ch. 190, § 1; L. 2004, ch. 145, § 19; L. 2010, ch. 161, § 13; July 1, 2011.



65-526 Civil fine assessed against licensee; limitations.

65-526. Civil fine assessed against licensee; limitations. (a) The secretary of health and environment, in addition to any other penalty prescribed under article 5 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, may assess a civil fine, after proper notice and an opportunity to be heard in accordance with the Kansas administrative procedure act, against a licensee for each violation of such provisions or rules and regulations adopted pursuant thereto which affect significantly and adversely the health, safety or sanitation of children in a child care facility. Each civil fine assessed under this section shall not exceed $500. In the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(b) All fines assessed and collected under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1988, ch. 239, § 3; L. 1994, ch. 279, § 22; L. 1999, ch. 19, § 1; L. 2001, ch. 5, § 219; L. 2004, ch. 145, § 20; L. 2010, ch. 161, § 14; July 1.



65-527 Child care programs in recreation centers and schools; licensing of.

65-527. Child care programs in recreation centers and schools; licensing of. (a) As used in this section:

(1) "Child care program" means a day care center, group day care home or day care home.

(2) "Recreation center" means any building used by a political or taxing subdivision of this state, or by an agency thereof, for recreation programs which serve children who are 16 years of age or younger.

(3) "School" means any building used by a unified school district or an accredited nonpublic school for student instruction or attendance of pupils enrolled in kindergarten or any of the grades 1 through 6.

(b) No license for a child care program for school age children shall be denied on the basis that the building does not meet requirements for licensure if the building:

(1) Is a recreation center or school;

(2) complies, during all hours of operation of the child care program, with the Kansas fire prevention code or a building code compliance with which is by law deemed to be compliance with the Kansas fire prevention code;

(3) subject to subsection (c), complies, during all hours of operation of the child care program, with all local building code provisions that apply to recreation centers, if the building is a recreation center, or schools, if the building is a school; and

(4) as a recreation center or school, is used by school age children and the same age children are cared for in the child care program.

(c) In the case of an inconsistency in standards with which a building is required to comply pursuant to subsections (b)(2) and (b)(3), the standards provided by subsection (b)(2) shall control.

History: L. 1992, ch. 125, § 1; July 1.



65-528 Child care policy of state; desired outcome.

65-528. Child care policy of state; desired outcome. (a) The desired outcome of the child care policy of the state of Kansas is that families be able to fulfill their roles as primary child care givers and educators of young children by having access to high quality, affordable child care. The following principles shall guide development and implementation of state policy to achieve that outcome:

(1) Family self-sufficiency. A stable source of child care is a critical ingredient to economic self-sufficiency. Child care policies and programs must facilitate a smooth transition into the work force for parents and a rich and stable environment for children.

(2) Investment in children. Child care is a critical investment that affects a child's readiness to learn. High quality child care programs recognize and implement good early childhood practices.

(3) Consumer orientation and education. Child care policies and programs must be responsive to the changing needs of families and educate families about available options, identifying quality programs and selecting appropriate care.

(4) Accessibility. High quality child care must be available to any family seeking care regardless of where the family lives or the special needs of the child. A centralized place in local communities must be available to facilitate parents' access to child care.

(5) Affordability. High quality child care must be available on a sliding scale basis, with families contributing based on ability to pay.

(6) Diversity. It is the goal of the state to strive wherever possible to provide child care in an integrated setting where children with various needs and of various income levels and cultures are cared for together.

(7) Efficient, coordinated administration and support for infrastructure. Child care programs must be coordinated to ensure the most effective use of federal, state, local and private funds. State child care agencies and policies must support the orderly development of a high quality child care system working with local and private providers.

(b) Any state agency involved in implementing any part of the state's child care policy shall develop appropriate measures of progress toward achievement of the stated outcome under the oversight of the joint committee on children and families in accordance with K.S.A. 46-2001 et seq. and amendments thereto.

History: L. 1994, ch. 279, § 1; July 1.



65-529 Continuation of effect of license, registration or permit.

65-529. Continuation of effect of license, registration or permit. Any license, certificate of registration or temporary permit which was issued prior to the effective date of this act and which is in effect on the effective date of this act shall continue in effect until the expiration thereof, unless suspended or revoked prior to such time.

History: L. 1994, ch. 279, § 23; July 1.



65-530 Smoking prohibited in day care homes.

65-530. Smoking prohibited in day care homes. (a) As used in this section:

(1) "Day care home" means a day care home as defined under Kansas administrative regulation 28-4-113 and a group day care home as defined under Kansas administrative regulation 28-4-113.

(2) "Smoking" means possession of a lighted cigarette, cigar, pipe or burning tobacco in any other form or device designed for the use of tobacco.

(b) Smoking within any room, enclosed area or other enclosed space of a facility or facilities of a day care home during a time when children who are not related by blood, marriage or legal adoption to the person who maintains the home are being cared for, as part of the operation of the day care home, within the facility or facilities is hereby prohibited. Nothing in this subsection shall be construed to prohibit smoking on the premises of the day care home outside the facility or facilities of a day care home, including but not limited to porches, yards or garages.

(c) Each child care license shall contain a statement in bold print that smoking is prohibited within a room, enclosed area or other enclosed space of the facility or facilities of the day care home under the conditions specified in subsection (b). The statement shall be phrased in substantially the same language as subsection (b). The license shall be posted in a conspicuous place in the facility or facilities.

(d) Each day care home shall be equipped with a fire extinguisher which shall be maintained in an operable condition in a readily accessible location.

(e) The secretary of health and environment may levy a civil fine under K.S.A. 65-526, and amendments thereto, against any day care home for a first or second violation of this section. A third or subsequent violation shall be subject to the provisions of K.S.A. 65-523, and amendments thereto.

(f) In addition to any civil fine which may be levied pursuant to subsection (d), any day care home that violates any provision of this section may also be subject to criminal punishment pursuant to K.S.A. 21-4012, and amendments thereto.

History: L. 1994, ch. 279, § 26; L. 2010, ch. 8, § 7; L. 2011, ch. 91, § 28; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 65-530a.



65-531 Immunization information and records; disclosure.

65-531. Immunization information and records; disclosure. On and after July 1, 1996: (a) Except as provided further, information and records which pertain to the immunization status of persons against childhood diseases as required by K.S.A. 65-508, and amendments thereto, may be disclosed and exchanged without a parent or guardian's written release authorizing such disclosure, to the following, who need to know such information to assure compliance with state statutes or to achieve age appropriate immunization status for children:

(1) Employees of public agencies or departments;

(2) health records staff of child care facilities, including, but not limited to, facilities licensed by the secretary of health and environment;

(3) persons other than public employees who are entrusted with the regular care of those under the care and custody of a state agency including, but not limited to, operators of day care facilities, group homes, residential care facilities and adoptive or foster homes; and

(4) health care professionals.

(b) Notwithstanding K.S.A. 60-427, and amendments thereto, or any other Kansas statute which provides for privileged information between a patient and a health care provider, there shall be no privilege preventing the furnishing of information and records as authorized by this section by any health care provider.

(c) Information and records which pertain to the immunization status of persons against childhood diseases as required by K.S.A. 65-508, and amendments thereto, whose parent or guardian has submitted a written statement of religious objection to immunization as provided in K.S.A. 65-508, and amendments thereto, may not be disclosed or exchanged without a parent or guardian's written release authorizing such disclosure.

History: L. 1996, ch. 229, § 156; L. 2010, ch. 161, § 16; July 1.



65-532 Lexie's law.

65-532. Lexie's law. The changes to law in this act [*] shall be known as Lexie's law.

History: L. 2010, ch. 161, § 1; July 1.

* For list of statutes amended in this act, see L. 2010, ch. 161.



65-534 Online information dissemination system; rules and regulations.

65-534. Online information dissemination system; rules and regulations. On or before July 1, 2011, the secretary of health and environment shall establish or cause to be established an online information dissemination system that is accessible to the public, including names of licensees, applicants and history of citations and substantiated findings. The secretary of health and environment shall adopt rules and regulations which are consistent with the requirements for the receipt of child care ARRA funds and which provide for the establishment of an online information dissemination system in accordance with the provisions of this subsection. The notice of hearing on the initial rules and regulations proposed to be adopted under this subsection shall be published in the Kansas register after February 14, 2011, but prior to March 11, 2011.

History: L. 2010, ch. 161, § 18; July 1.



65-535 Staff secure facility; requirements; services; rules and regulations.

65-535. Staff secure facility; requirements; services; rules and regulations. (a) A staff secure facility shall:

(1) Not include construction features designed to physically restrict the movements and activities of residents, but shall have a design, structure, interior and exterior environment, and furnishings to promote a safe, comfortable and therapeutic environment for the residents;

(2) implement written policies and procedures that include the use of a combination of supervision, inspection and accountability to promote safe and orderly operations;

(3) rely on locked entrances and delayed-exit mechanisms to secure the facility, and implement reasonable rules restricting entrance to and egress from the facility;

(4) implement written policies and procedures for 24-hour-a-day staff observation of all facility entrances and exits;

(5) implement written policies and procedures for the screening and searching of both residents and visitors;

(6) implement written policies and procedures for knowing the whereabouts of all residents at all times and for handling runaways and unauthorized absences; and

(7) implement written policies and procedures for determining when the movements and activities of individual residents may, for treatment purposes, be restricted or subject to control through the use of intensive staff supervision.

(b) A staff secure facility shall provide the following services to children placed in such facility:

(1) Case management;

(2) life skills training;

(3) health care;

(4) mental health counseling;

(5) substance abuse screening and treatment; and

(6) any other appropriate services.

(c) Service providers in a staff secure facility shall be trained to counsel and assist victims of human trafficking and sexual exploitation.

(d) If the staff secure facility is on the same premises as that of another licensed facility, the living unit of the staff secure facility shall be maintained in a separate, self-contained unit. No staff secure facility shall be in a city or county jail.

(e) The secretary of health and environment, in consultation with the attorney general, shall promulgate rules and regulations to implement the provisions of this section on or before January 1, 2014.

(f) This section shall be part of and supplemental to article 5 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2013, ch. 120, § 6; L. 2014, ch. 28, § 7; July 1.






Article 5a CHILDREN WITH SPECIAL HEALTH CARE NEEDS

65-5a01 Definitions.

65-5a01. Definitions. As used in this act:  (a) "A child with special health care needs"  means a person under 21 years of age who has an organic disease, defect or condition which may hinder the achievement of normal physical growth and development.

(b) "Services for children with special health care needs" means the program administered by the secretary of health and environment pursuant to article 5a of chapter 65 of Kansas Statutes Annotated and acts amendatory thereof or supplemental thereto.

(c) "Physician" means any person licensed by the state board of healing arts to practice medicine and surgery.

(d) "Special health services" means services for children with special health care needs.

History: L. 1931, ch. 283, § 6; L. 1933, ch. 222, § 1; L. 1945, ch. 248, § 1; L. 1957, ch. 337, § 1; L. 1965, ch. 373, § 1; L. 1971, ch. 251, § 6; L. 1978, ch. 238, § 1; L. 1984, ch. 226, § 1; L. 1988, ch. 241, § 1; July 1.



65-5a05 Fees of hospitals, health facilities, physicians and other specialists; approval.

65-5a05. Fees of hospitals, health facilities, physicians and other specialists; approval. Each of the hospitals or health facilities designated by the secretary of health and environment to provide medical and surgical services for children with special health care needs may collect a basic fee, not to exceed the reasonable costs of such services as approved by the secretary, for each patient provided with services. Physicians and other specialists may collect for services rendered to any such patient such fees as may be approved by the secretary of health and environment.

History: L. 1931, ch. 283, § 10; L. 1945, ch. 248, § 2; L. 1947, ch. 327, § 1; L. 1949, ch. 329, § 3; L. 1957, ch. 337, § 3; L. 1961, ch. 286, § 1; L. 1965, ch. 374, § 1; L. 1967, ch. 337, § 1; L. 1971, ch. 251, §10; L. 1976, ch. 145, § 213; L. 1977, ch. 214, § 2; L. 1978, ch. 238, § 2; L. 1984, ch. 226, § 2; L. 1988, ch. 241, § 2; July 1.



65-5a08 Secretary of health and environment; powers and duties.

65-5a08. Secretary of health and environment; powers and duties. The secretary of health and environment is hereby authorized to:

(a) Designate, at the secretary's discretion, hospitals and other medical facilities in which the various types of medical and surgical services and procedures contemplated by this act for children with special health care needs may be provided;

(b) determine the eligibility of children to receive services, prosthetic devices, equipment and supplies under the provisions of this act and to pay all or any portion of the cost thereof;

(c) approve or disapprove charges for authorized procedures, treatments, operations and hospital and laboratory services;

(d) approve or disapprove charges for authorized prosthetic devices, equipment, chairs and appliances;

(e) approve or disapprove all services and prosthetic devices, equipment, appliances and supplies to be provided children under the provisions of this act and the persons, organizations and corporations supplying or selling the same;

(f) subject to the provisions of K.S.A. 75-5644, and amendments thereto, receive and expend moneys appropriated or granted by the state or federal government or private persons or organizations for purposes authorized under the provisions of this act;

(g) provide or approve the necessary blanks or forms for use in the administration of this act;

(h) adopt rules and regulations necessary for the administration and enforcement of this act; and

(i) maintain surveillance and supervision over the services provided children with special health care needs under the services for children with special health care needs to assure high quality of service and to cause a record to be kept showing the condition and improvement of the children.

History: L. 1931, ch. 283, § 3; L. 1971, ch. 251, § 1; L. 1977, ch. 214, § 3; L. 1978, ch. 238, § 3; L. 1984, ch. 226, § 3; L. 1988, ch. 241, § 3; July 1.



65-5a09 Applications to furnish services, equipment, supplies; approval or disapproval; revocation of approval; procedure; hearing.

65-5a09. Applications to furnish services, equipment, supplies; approval or disapproval; revocation of approval; procedure; hearing. All persons and corporations desiring to supply services, or to sell prosthetic devices, equipment, appliances or supplies authorized under the provisions of this act, shall first file application therefor with the secretary of health and environment and submit therewith, in the manner and form and at such times as prescribed by the secretary, their prices and qualifications. The secretary of health and environment shall approve or disapprove each such application unconditionally, or otherwise, as the secretary may determine, and notify the interested parties thereof, and shall make and keep a list of all persons and corporations who have qualified to furnish such services, devices, equipment, appliances and supplies, which list shall become a part of the permanent records of the secretary.

The secretary of health and environment may at any time thereafter revoke any such approval and shall, upon revocation thereof, notify all parties interested therein as disclosed by the secretary's records.

The secretary shall afford any person or applicant aggrieved by an action of the secretary under this section an opportunity to be heard at a hearing  conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1931, ch. 283, § 4; L. 1971, ch. 251, § 3; L. 1977, ch. 214, § 4; L. 1978, ch. 238, § 4; L. 1982, ch. 258, § 4; L. 1984, ch. 313, § 97; July 1, 1985.



65-5a10 Diagnostic clinics; supervision; acceptance for diagnosis; rules and regulations.

65-5a10. Diagnostic clinics; supervision; acceptance for diagnosis; rules and regulations. (a) In accordance with title V of the federal social security act and rules and regulations adopted pursuant thereto, the secretary of health and environment is hereby authorized and empowered to organize and conduct, in such places in the state as the secretary shall from time to time determine, diagnostic clinics for children with special health care needs.

(b) Within the limits of available funds, the department of health and environment and designated agents of the secretary of health and environment shall accept for diagnosis, pursuant to rules and regulations adopted by the secretary, a child believed to have a severely handicapping condition, irrespective of whether the child actually has an eligible condition specified in K.S.A. 65-5a01 and 65-5a14, and amendments to such sections.

History: L. 1931, ch. 283, § 5; L. 1971, ch. 251, § 4; L. 1977, ch. 214, § 5; L. 1978, ch. 238, § 5; L. 1984, ch. 226, § 4; L. 1988, ch. 241, § 4; July 1.



65-5a11 Cooperation with other state agencies; recommendations to legislature.

65-5a11. Cooperation with other state agencies; recommendations to legislature. The secretary of health and environment shall cooperate with any and all other departments and boards of the state now or hereafter created, endeavor to coordinate the efforts of all persons and agencies interested in prevention, discovery, care and education of the children with special health care needs of the state, and present proposals to the legislature from time to time which the secretary believes will improve, if adopted, the administration of this act and promote the interests of children with special health care needs to the end that they, as far as possible, be made self-supporting and independent.

History: L. 1931, ch. 283, § 12; L. 1971, ch. 251, § 5; L. 1977, ch. 214, § 6; L. 1978, ch. 238, § 6; L. 1984, ch. 226, § 5; L. 1988, ch. 241, § 5; July 1.



65-5a12 Application for care, treatment or assistance; financial eligibility; determinations; uniform standards; repayment.

65-5a12. Application for care, treatment or assistance; financial eligibility; determinations; uniform standards; repayment. An application for the care, treatment or assistance of any child by the secretary of health and environment under the provisions of this act may be filed by any person with the secretary or a designated agent of the secretary who shall determine the financial eligibility of the family according to standards established by the secretary.  The secretary or agent of the secretary shall also determine if the parents, guardian or child is a resident of Kansas and if the child is a child with special health care needs.

The secretary shall establish uniform standards of financial eligibility for treatment services under the services for children with special health care needs, including a uniform formula for shared expenses or for repayment of services.  All repayment shall be used in support of the services for children with special health care needs.

History: L. 1971, ch. 251, § 7; L. 1976, ch. 145, § 237; L. 1977, ch. 214, § 7; L. 1978, ch. 238, § 7; L. 1984, ch. 226, § 6; L. 1988, ch. 241, § 6; July 1.



65-5a13 Findings of secretary of health and environment; record; certification of eligibility; agreements on payment of cost; review of agreement.

65-5a13. Findings of secretary of health and environment; record; certification of eligibility; agreements on payment of cost; review of agreement. If the secretary of health and environment or a designated agent of the secretary finds that a child or a parent or guardian of a child is a resident of the state of Kansas and the secretary of health and environment or the designated agent verifies that the child is a child with special health care needs and that the parent or parents, guardian or other person legally chargeable with the support of the child with special health care needs is financially unable to pay, in whole or in part, the expenses of the care, treatment or assistance necessary for such child, the secretary of health and environment or designated agent of the secretary shall make a record of the facts and certify the child eligible for care, treatment and assistance by the secretary.

At the time of the determination, the parents, guardian or other persons and the secretary shall enter into an agreement which shall specify that portion, if any, of the costs for care, treatment or assistance to be paid by the parents, guardian or other persons and that portion of the costs, within the limits of funds appropriated therefor, to be paid by the secretary.  The terms of the agreement shall be reviewed whenever a change in financial or medical circumstances occurs, but in any event shall be reviewed at least annually.

History: L. 1971, ch. 251, § 8; L. 1977, ch. 214, § 8; L. 1978, ch. 238, § 8; L. 1984, ch. 226, § 7; L. 1988, ch. 241, § 7; July 1.



65-5a14 Rules and regulations for system of priorities for children; consultation with representatives of medical society.

65-5a14. Rules and regulations for system of priorities for children; consultation with representatives of medical society. The secretary of health and environment shall adopt rules and regulations establishing a system of priorities for providing services, devices, equipment and supplies to children under the provisions of this act which will give consideration to the medical needs of the patient and the financial ability of the patient to pay the cost thereof and will insure that available funds will be used where the need is greatest. Such system of priorities shall provide care and treatment only for children having a condition that can reasonably be expected to be aided or improved by treatment and shall include, but shall not be limited to:

(a) Congenital malformations requiring major surgical repair;

(b) catastrophic and chronic diseases of children (such as hydronephrosis, and chronic nephritis);

(c) intellectual disability or mental disability with associated serious physical defects;

(d) orthopedic conditions (not including relaxed flat feet or treatment or supportive devices therefor);

(e) burns requiring plastic surgery;

(f) cardiovascular (congenital and acquired heart disease or anomalies of the major blood vessels); and

(g) malignant disease (such as leukemia, Wilm's tumor, osteogenic sarcoma, etc., but not to include terminal care).

In adopting the rules and regulations, the secretary of health and environment shall consult with and give consideration to the recommendations of representatives of the Kansas medical society designated or selected by the society for such purpose.

A child with special health care needs shall not be denied services because the child is a person with intellectual disability.

History: L. 1971, ch. 251, § 2; L. 1977, ch. 214, § 9; L. 1978, ch. 238, § 9; L. 1984, ch. 226, § 8; L. 1988, ch. 241, § 8; L. 2012, ch. 91, § 40; July 1.



65-5a15 Payment of claims, when.

65-5a15. Payment of claims, when. Notwithstanding K.S.A. 75-3731, the director of accounts and reports shall accept for payment from the secretary of health and environment any duly authorized claim for services even though such claim is not submitted or processed for payment within the fiscal year in which the service is rendered and whether or not the services were rendered prior to the effective date of this act, except that no claim filed more than six months after the time of service rendered shall be allowed or paid.

History: L. 1976, ch. 359, § 1; L. 1977, ch. 214, § 10; July 1.



65-5a16 Act not to affect certain rights and responsibilities.

65-5a16. Act not to affect certain rights and responsibilities. Nothing in this act shall be construed as limiting the power of the parent, guardian, conservator or person in loco parentis with respect to a child with special health care needs.

Nothing in this act shall be construed to authorize any treatment services for children under 18 years of age without the written consent of a parent or guardian, except that a person under the age of 18 years who has had conferred by court order the rights of majority may authorize treatment services without the written consent of a parent or guardian.

History: L. 1978, ch. 238, § 10; L. 1984, ch. 226, § 9; L. 1988, ch. 241, § 9; July 1.






Article 6 FOOD, DRUGS AND COSMETICS

65-636 Exhibition of title "drugstore," "pharmacy" or "apothecary."

65-636. Exhibition of title "drugstore," "pharmacy" or "apothecary." It shall be unlawful for any person, who is not legally licensed as a pharmacist by the state board of pharmacy, or any person, firm or corporation who does not have in continuous employ, at each place of business, a pharmacist licensed by the state board of pharmacy, to take, use or exhibit the title "drugstore," "pharmacy" or "apothecary" or any combination of such titles, or any title or description of like import, or any other term designed to take the place of such title.

History: L. 1925, ch. 205, § 1; L. 1986, ch. 231, § 8; June 1.



65-643 Caustic or corrosive substances; definition of terms.

65-643. Caustic or corrosive substances; definition of terms. When used in this act, unless the context or subject matter otherwise requires, the following shall be held and construed to mean as follows:

A. The terms "dangerous caustic or corrosive substance" means each and all of the acids, alkalis, and substances named below: (a) Hydrochloric acid and any preparation containing free or chemically unneutralized hydrochloric acid (HCl) in a concentration of ten percentum or more; (b) sulphuric acid and any preparation containing free or chemically unneutralized sulphuric acid (H2SO4) in a concentration of ten percentum or more; (c) nitric acid or any preparation containing free or chemically unneutralized nitric acid (HNO3) in a concentration of five percentum or more; (d) carbolic acid (C6H5CH), otherwise known as phenol, and any preparation containing carbolic acid in a concentration of five percentum or more; (e) oxalic acid and any preparation containing free or chemically unneutralized oxalic acid (H2C2O4) in a concentration of ten percentum or more; (f) any salt of oxalic acid and any preparation containing any such salt in a concentration of ten percentum or more; (g) acetic acid or any preparation containing free or chemically unneutralized acetic acid (HC2H3O2) in a concentration of twenty percentum or more; (h) hypochlorous acid, either free or combined, and any preparation containing the same in a concentration so as to yield ten percentum or more by weight of available chlorine, excluding calx chlorinata, bleaching powder, and chloride of lime; (i) potassium hydroxide and any preparation containing free or chemically unneutralized potassium hydroxide (KOH), including caustic potash and Vienna paste, in a concentration of ten percentum or more; (j) sodium hydroxide and any preparation containing free or chemically unneutralized sodium hydroxide (NaOH), including caustic soda and lye, in a concentration of ten percentum or more; (k) silver nitrate sometimes known as lunar caustic, and any preparation containing silver nitrate (AgNO3) in a concentration of five percentum or more; and (l) ammonia water and any preparation yielding free or chemically uncombined ammonia (NH3), including ammonium hydroxide and "Hartshorn" in a concentration of five percentum or more.

B. The term "misbranded parcel, package or container" means a retail parcel, package or container or any dangerous caustic or corrosive substance for household use, not bearing a conspicuous easily legible label or sticker, containing (a) the name of the article; (b) the name and place of business of the manufacturer, packer, seller or distributor; (c) the word "poison" running parallel with the main body of reading matter on said label or sticker on a clear, plain background or a distinctly contrasting color, in uncondensed gothic capital letters, the letters to be not less than 24-point size, unless there is on said label or sticker no other type so large, in which event the type shall be not smaller than the largest type on the label or sticker, and (d) directions for treatment in case of accidental personal injury by the dangerous caustic or corrosive substance.

C. The words "person" or "persons" shall be held, understood and construed to mean every person, natural or artificial, and all firms, copartnerships, trust estates, corporations and the principal officers and agents thereof.

History: L. 1927, ch. 247, § 1; June 1.



65-644 Same; misbranding.

65-644. Same; misbranding. No person shall sell, barter or exchange, or receive, hold, display or offer for sale, barter or exchange, in the state of Kansas, any dangerous caustic or corrosive substance in a misbranded parcel, package or container, said parcel, package or container being designed for household use.

History: L. 1927, ch. 247, § 2; June 1.



65-645 Same; condemnation and disposition.

65-645. Same; condemnation and disposition. Any dangerous caustic or corrosive substance in a misbranded parcel, package or container suitable for household use, that is being sold, bartered or exchanged, or held, displayed or offered for sale, barter or exchange, shall be liable to be proceeded against in any court of competent jurisdiction. If such substance is condemned as misbranded by said court, it shall be disposed of by destruction or sale, as the court may direct; and if sold, the proceeds, less the actual costs and charges, shall be paid over to the clerk of the district court of the county in which such sale is had, but such substance shall not be sold contrary to the laws of the state: Provided, however, That upon the payment of the costs of such proceedings and the execution and delivery of a good and sufficient bond to the effect that such substance will not be unlawfully sold or otherwise disposed of, the court may order [or] direct that such substance be delivered to the owner thereof. Such condemnation proceedings shall conform as near as may be to proceedings in confiscation of intoxicating liquors.

History: L. 1927, ch. 247, § 3; June 1.



65-646 Same; enforcement of act.

65-646. Same; enforcement of act. The attorney general and the county attorneys of the respective counties of this state shall enforce the provisions of this act, and they are hereby authorized and empowered to approve and register such brands and labels intended for use under the provisions of this act as may be submitted to him for that purpose and as may, in his judgment, conform to the requirements of this statute.

History: L. 1927, ch. 247, § 4; June 1.



65-647 Same; penalty.

65-647. Same; penalty. Any person violating the provisions of this act shall, upon conviction thereof, be punished by a fine of not more than two hundred dollars, or by imprisonment in the county jail for not more than ninety days, or by both such fine and imprisonment in the discretion of the court.

History: L. 1927, ch. 247, § 5; June 1.



65-648 Same; prosecutions.

65-648. Same; prosecutions. The attorney general and the county attorneys of the respective counties of the state to whom there is presented, or who in any way procures satisfactory evidence of any violation of the provisions of this act, shall cause appropriate proceedings to be commenced and prosecuted in the proper courts, without delay, for the enforcement of the penalties as in such cases herein provided.

History: L. 1927, ch. 247, § 6; June 1.



65-649 Same; sale of household products.

65-649. Same; sale of household products. Household products for cleaning and washing purposes subject to this act and labeled in accordance therewith may be sold, offered for sale, held for sale and distributed in this state by any dealer, wholesaler or retailer.

History: L. 1927, ch. 247, § 7; June 1.



65-650 Medicines, drugs and poisons sold through vending machines, requirements; penalties for violations.

65-650. Medicines, drugs and poisons sold through vending machines, requirements; penalties for violations. (a) Any person, firm or corporation who offers for sale, sells or distributes any prescription medicine, prescription-only drug, drug which contains ephedrine alkaloids, drug intended for human use by hypodermic injection or poison through or by means of any vending machine or other mechanical device, or who uses any vending machine in or for the sale or distribution of any prescription medicine, prescription-only drug, drug which contains ephedrine alkaloids, drug intended for human use by hypodermic injection or poison, shall be guilty of a  class C nonperson misdemeanor and upon conviction shall be fined not less than $25 nor more than $500.

(b) No nonprescription drugs shall be offered for sale or sold through a vending machine in anything other than the manufacturer's original tamper-evident and expiration-dated packet.  No more than 12 different nonprescription drugs products shall be offered for sale or sold through any one vending machine.  Any vending machine in which nonprescription drugs are offered for sale or sold shall be located so that the drugs stored in such vending machine are stored in accordance with drug manufacturer's requirements.  Drugs offered for sale or sold in such vending machine shall not be older than the manufacturer's expiration date. Each vending machine through which nonprescription drugs are offered for sale or sold shall have an obvious and legible statement on the machine that identifies the owner of the machine, a toll-free telephone number at which the consumer may contact the owner of the machine, a statement advising the consumer to check the expiration date of the product before using the product and the telephone number of the state board of pharmacy. As used in this subsection, "nonprescription drug" does not include any prescription medicine, prescription-only drug, drug which contains ephedrine alkaloids, drug intended for human use by hypodermic injection or poison. A violation of this subsection is a class C nonperson misdemeanor and upon conviction the violator shall be fined not less than $25 nor more than $500.

History: L. 1933, ch. 177, § 1; L. 2000, ch. 40, § 1; July 1.



65-655 Food, drug and cosmetic act; title.

65-655. Food, drug and cosmetic act; title. K.S.A. 65-619 through 65-690, and K.S.A. 2015 Supp. 65-691 and 65-692, and amendments thereto, may be cited as the Kansas food, drug and cosmetic act.

History: L. 1953, ch. 286, § 1; L. 2010, ch. 72, § 5; L. 2012, ch. 145, § 15; July 1.



65-656 Same; definitions.

65-656. Same; definitions. For the purpose of this act:

(a) "Secretary" means the secretary of agriculture or the secretary's authorized representatives.

(b) "Person" means an individual, partnership, governmental entity, corporation, or association of persons.

(c) "Food" means: (1) Articles used for food or drink for humans or other animals; (2) chewing gum; and (3) articles used for components of any such article.

(d) "Drug" means: (1) Articles recognized in the official United States pharmacopoeia, official homeopathic pharmacopoeia of the United States, or official national formulary, or any supplement to any of them; (2) articles intended for use in diagnosis, cure, mitigation, treatment or prevention of disease in humans or other animals; (3) articles, other than food, intended to affect the structure or any function of the body of humans or other animals; and (4) articles intended for use as a component of any article specified in paragraph (1), (2), or (3); but does not include devices or their components, parts or accessories. The term "drug" shall not include amygdalin (laetrile).

(e) "Device," except as used in subsection (j) of K.S.A. 65-657, subsection (f) of K.S.A. 65-665, subsections (c) and (o) of K.S.A. 65-669, and subsection (c) of K.S.A. 65-671, and amendments thereto, means instruments, apparatus and contrivances, including their components, parts and accessories, intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans or other animals or to affect the structure or any function of the body of humans or other animals.

(f) "Cosmetic" means: (1) Articles intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to the human body or any part thereof for cleaning, beautifying, promoting attractiveness or altering appearance; and (2) articles intended for use as a component of any such articles, except that such term shall not include soap.

(g) "Official compendium" means the official United States pharmacopoeia, official homeopathic pharmacopoeia of the United States, official national formulary or any supplement to any of them.

(h) "Label" means a display of written, printed or graphic matter upon the immediate container of any article; and a requirement made by or under authority of this act that any word, statement, or other information appearing on the label shall not be considered to be complied with unless such word, statement, or other information also appears on the outside container or wrapper, if any there be, of the retail package of such article, or is easily legible through the outside container or wrapper.

(i) "Immediate container" does not include package liners.

(j) "Labeling" means all labels and other written, printed or graphic matter upon an article or any of its containers or wrappers or accompanying such article.

(k) "Advertisement" means all representations disseminated in any manner or by any means other than by labeling, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of food, drugs, devices or cosmetics.

(l) "New drug" means: (1) Any drug the composition of which is such that such drug is not generally recognized, among experts qualified by scientific training and experience to evaluate the safety and effectiveness of drugs, as safe and effective for use under the conditions prescribed, recommended, or suggested in the labeling thereof; or (2) any drug the composition of which is such that such drug, as a result of investigations to determine its safety and effectiveness for use under such conditions, has become so recognized, but which has not, otherwise than in such investigations, been used to a material extent or for a material time under such conditions. The term "new drug" shall not include amygdalin (laetrile).

(m) "Contaminated with filth" applies to any food, drug, device or cosmetic not securely protected from dust, dirt, and as far as may be necessary by all reasonable means, from all foreign or injurious contaminations.

(n) "Pesticide chemical" means any substance which, alone, in chemical combination, or in formulation with one or more other substances is a "pesticide" within the meaning of the agricultural chemicals act, K.S.A. 2-2202, and amendments thereto, and which is used in the production, storage or transportation of raw agricultural commodities.

(o) "Raw agricultural commodity" means any food in its raw or natural state, including all fruits that are washed, colored, or otherwise treated in their unpeeled natural form prior to marketing.

(p) "Food additive" means any substance, the intended use of which results or may be reasonably expected to result, directly or indirectly, in its becoming a component or otherwise affecting the characteristics of any food, including any substance intended for use in producing, manufacturing, packing, processing, preparing, treating, packaging, transporting, or holding food; and including any source of radiation intended for any such use, if such substance is not generally recognized, among experts qualified by scientific training and experience to evaluate its safety, as having been adequately shown through scientific procedures, or, in the case of a substance used in a food prior to January 1, 1958, through either scientific procedures or experience based on common use in food, to be safe under the conditions of its intended use. "Food additive" does not include: (1) A pesticide chemical in or on a raw agricultural commodity; (2) a pesticide chemical to the extent that it is intended for use or is used in the production, storage, or transportation of any raw agricultural commodity; (3) a color additive; or (4) any substance used in accordance with a sanction or approval granted prior to the enactment of the food additive amendment of 1958, pursuant to the federal act.

(q) (1) "Color additive" means a material which: (A) Is a dye, pigment, or other substance made by a process of synthesis or similar artifice, or extracted, isolated, or otherwise derived, with or without intermediate or final change of identity from a vegetable, animal, mineral, or other source; or (B) when added or applied to a food, drug or cosmetic, or to the human body or any part thereof, is capable, alone or through reaction with another substance, of imparting color thereto; except that such term does not include any material which has been or hereafter is exempted under the federal act.

(2) The term "color" includes black, white and intermediate grays.

(3) Nothing in this subsection shall be construed to apply to any pesticide chemical, soil or plant nutrient, or other agricultural chemical solely because of its effect in aiding, retarding or otherwise affecting, directly or indirectly, the growth or other natural physiological process of produce of the soil and thereby affecting its color, whether before or after harvest.

(r) "Imitation" means any article made in the semblance of another, consisting of similar or dissimilar ingredients and being capable of being substituted for the imitated article without the knowledge of the consumer.

(s) "Federal act" means the federal food, drug and cosmetic act, title 21 U.S.C. § 301 et seq.; 52 Stat. 1040 et seq.

(t) "Department" means the Kansas department of agriculture.

(u) "Distribution" means the provision of food, drug, cosmetic or device to another person and includes selling, offering for sale, giving, supplying, transporting, applying and dispensing.

(v) "Food establishment" means any place in which food is prepared, served or offered for sale or service on the premises or elsewhere. "Food establishment" does not include roadside markets that offer only whole fresh fruits, nuts and vegetables for sale. "Food establishment" includes, but is not limited to:

(1) Eating or drinking establishments, fixed or mobile restaurants, coffee shops, cafeterias, short-order cafes, luncheonettes, tea rooms, grills, sandwich shops, soda fountains, taverns, private clubs, roadside stands, industrial-feeding establishments, catering kitchens, commissaries and any other private, public or nonprofit organizations routinely serving food; and

(2) grocery stores, convenience stores, bakeries and locations where food is provided for the public with or without charge.

(w) "Food processing plant" means a commercial operation that processes or stores food for human consumption and provides food for distribution to other business entities at other locations, including other food processing plants and food establishments. "Food processing plant" does not include any operation or individual beekeeper that produces and distributes honey to other business entities if the producer does not process the honey beyond extraction from the comb.

(x) "Food vending machine" means any self-service device, which, upon payment, dispenses unit servings of food, either in bulk or in packages. Such device shall not necessitate replenishing between each vending operation. "Food vending machine" does not include any vending machine dispensing only canned or bottled soft drinks or prepackaged food that does not require temperature control for safety.

(y) "Food vending machine company" means any person in the business of operating and servicing food vending machines.

(z) "Location" means a physical address, or absent an address, the geographical area within 300 feet of a food establishment or food processing plant. In the case of a mobile food establishment housed in a trailer, such trailer shall be considered a food establishment with its own location. In the case of a mobile food establishment that is not housed in a trailer, the equipment used for storage, preparation or offering of food shall be considered a food establishment with its own location.

(aa) "Municipality" means any city or county of this state.

(bb) "Processing" means the handling of a food, drug, cosmetic or device, including the production, manufacturing, packaging, packing and labeling of such item.

(cc) "Sample" means a small quantity of food and does not include a meal or entree.

(dd) "Storage" means holding for distribution or processing.

History: L. 1953, ch. 286, § 2; L. 1965, ch. 377, § 1; L. 1967, ch. 338, § 1; L. 1974, ch. 352, § 97; L. 1978, ch. 239, § 13; L. 2010, ch. 72, § 6; L. 2012, ch. 145, § 16; July 1.



65-657 Same; unlawful acts.

65-657. Same; unlawful acts. The following acts and the causing thereof within the state of Kansas are hereby prohibited:

(a) The processing, storage or distribution of any food, drug, device or cosmetic that is adulterated or misbranded.

(b) The adulteration or misbranding of any food, drug, device or cosmetic.

(c) The receipt in commerce of any food, drug, device or cosmetic knowing it to be adulterated or misbranded, and the delivery or proffered delivery thereof for pay or otherwise.

(d) The dissemination of any false advertisement.

(e) The refusal to permit entry, inspection or taking of a sample, as authorized by K.S.A. 65-674, and amendments thereto.

(f) The giving of a guaranty or undertaking which guaranty or undertaking is false, except by a person who relied on a guaranty or undertaking to the same effect signed by, and containing the name and address of the person residing in the United States from whom such person received in good faith the food, drug, device or cosmetic.

(g) The removal or disposal of a detained or embargoed article in violation of K.S.A. 65-660, and amendments thereto.

(h) The alteration, mutilation, destruction, obliteration or removal of the whole or any part of the labeling of, or the doing of any other act with respect to a food, drug, device or cosmetic, if such act is done while such article is held for sale and results in such article being misbranded.

(i) Forging, counterfeiting, simulating or falsely representing, or without proper authority using any mark, stamp, tag, label or other identification method authorized or required by rules and regulations promulgated under the provisions of this act.

(j) The using of any person to such person's own advantage, or revealing, other than to the administrator or officers or employees of the department of agriculture or to the courts where relevant in any jurisdictional proceeding under this act, any information acquired under authority of this act concerning any method or process which constitutes a trade secret under the uniform trade secrets act, K.S.A. 60-3320 et seq., and amendments thereto, and as a trade secret is entitled to protection.

(k) The using, on the labeling of any drug or in any advertisement relating to such drug, of any representation or suggestion that an application with respect to such drug is effective under K.S.A. 65-669a, and amendments thereto, or that such drug complies with the provisions of such section.

(l) In the case of a prescription drug distributed or offered for sale in this state, the failure of the manufacturer, packer or distributor thereof to maintain for transmittal, or to transmit, to any practitioner licensed by applicable law to administer such drug who makes written request for information as to such drug, true and correct copies of all printed matter which is required to be included in any package in which that drug is distributed or sold, or such other printed matter as is approved under the federal act. Nothing in this paragraph shall be construed to exempt any person from any labeling requirement imposed by or under other provisions of this act.

(m) (1) Placing or causing to be placed upon any drug or device or container thereof, with intent to defraud, the trade name or other identifying mark, or imprint of another or any likeness of any of the foregoing; (2) selling, dispensing, disposing of or causing to be sold, dispensed or disposed of or concealing or keeping in possession, control or custody, with intent to sell, dispense or dispose of, any drug, device or any container thereof, with knowledge that the trade name or other identifying mark or imprint of another or any likeness of any of the foregoing has been placed thereon in a manner prohibited by paragraph (1); or (3) making, selling, disposing of or causing to be made, sold or disposed of or keeping in possession, control or custody, or concealing, with intent to defraud, any punch, die, plate, or other thing designed to print, imprint or reproduce that trade name or other identifying mark or imprint of another or any likeness of any of the foregoing upon any drug, device or container thereof.

(n) Dispensing or causing to be dispensed a different drug or brand of drug in place of the drug or brand of drug ordered or prescribed without the express permission in each case of the person ordering or prescribing.

(o) Knowingly killing, selling, trading, exchanging or offering to sell, trade or exchange any diseased animal for human consumption, except immediate slaughter under state or federal meat and poultry inspection.

(p) Knowingly purchasing or otherwise obtaining possession of any diseased animal for the purpose and with the intent of disposing the same for food, except immediate slaughter under state or federal meat and poultry inspection.

(q) Offering or exposing for sale at retail, for human consumption, any slaughtered wild or domestic fowl, rabbit, squirrel or other small animal unless the entrails, crops and other offensive parts are properly drawn and removed and the carcass is cooled to 41 degrees fahrenheit or less within four hours of slaughter and held at such temperature until delivery to the end consumer.

(r) Failing to protect slaughtered fresh meats, fish, fowl or game for human consumption from dust, flies and other vermin or substance which may injuriously affect it. Protection shall be required at any wholesale or retail food establishment or food processing plant and for peddlers transporting such goods from place to place.

History: L. 1953, ch. 286, § 3; L. 1965, ch. 377, § 2; L. 1974, ch. 352, § 98; L. 2005, ch. 67, § 6; L. 2010, ch. 72, § 7; L. 2012, ch. 145, § 17; July 1.



65-658 Same; injunction to restrain violation of 65-657.

65-658. Same; injunction to restrain violation of 65-657. In addition to the remedies provided by the food, drug and cosmetic act, the secretary of agriculture is hereby authorized to apply to the district court for, and the court may grant, a temporary or permanent injunction restraining, any person from violating any provision of the food, drug and cosmetic act; irrespective of whether or not there exists an adequate remedy at law.

History: L. 1953, ch. 286, § 4; L. 1974, ch. 352, § 99; L. 2010, ch. 72, § 8; L. 2012, ch. 145, § 18; July 1.



65-660 Same; adulterated or misbranded food, drug, device or cosmetic; detaining or embargoing; condemnation proceedings; consolidation, when; samples and analyses of seized articles; destruction of certain perishable food.

65-660. Same; adulterated or misbranded food, drug, device or cosmetic; detaining or embargoing; condemnation proceedings; consolidation, when; samples and analyses of seized articles; destruction of certain perishable food. (a) Whenever the secretary finds or has probable cause to believe, that any food, drug, device or cosmetic is adulterated, contains any substance injurious to public health, is offered in violation of any of the provisions of the food, drug and cosmetic act or rules and regulations adopted thereunder, or so misbranded as to be dangerous or fraudulent, within the meaning of this act, the secretary shall affix to such article a tag or other appropriate marking, giving notice that such article is, or is suspected of being, adulterated or misbranded and has been detained or embargoed. Such tag or marking shall warn all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by the secretary. It shall be unlawful for any person to remove such tag or marking from a detained or embargoed article or remove or dispose of such detained or embargoed article by sale or otherwise without the permission of the secretary.

(b) When an article detained or embargoed under subsection (a) has been found to be adulterated or misbranded, the secretary shall issue an order establishing measures to prevent further contamination or threat to the public health. The secretary may order the destruction of contaminated food, drugs, devices or cosmetics if no alternative assures that further contamination or health hazards are averted.

(c) If the secretary finds that an article so detained or embargoed is not adulterated or misbranded, the secretary shall remove the tag or other marking. Any order issued pursuant to subsection (b) or (c) shall be subject to review in accordance with the Kansas judicial review act. Nothing in this section shall be construed as limiting the right of the secretary to proceed as authorized by other sections of this act.

History: L. 1953, ch. 286, § 6; L. 1974, ch. 352, § 101; L. 2012, ch. 145, § 19; July 1.



65-662 Same; minor violations; notice or warning.

65-662. Same; minor violations; notice or warning. Nothing in this act shall be construed as requiring the secretary to report for the institution of proceedings under this act, minor violations of this act, whenever the secretary believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

History: L. 1953, ch. 286, § 8; L. 1974, ch. 352, §103; July 1.



65-663 Same; regulations prescribing definitions and standards of identity for food.

65-663. Same; regulations prescribing definitions and standards of identity for food. Whenever in the judgment of the secretary such action will promote honesty and fair dealing in the interest of consumers, the secretary shall promulgate regulations fixing and establishing for any food or class of food a reasonable definition and standard of identity, and/or reasonable standard of quality and/or fill of container. In prescribing a definition and standard of identity for any food or class of food in which optional ingredients are permitted, the secretary shall, for the purpose of promoting honesty and fair dealing in the interest of consumers, designate the optional ingredients which shall be named on the label. The definitions and standards so promulgated shall conform so far as practicable to the definitions and standards promulgated under authority of the federal act.

History: L. 1953, ch. 286, § 9; L. 1974, ch. 352, § 104; July 1.



65-664 Same; food deemed adulterated, when.

65-664. Same; food deemed adulterated, when. A food shall be deemed to be adulterated:

(a) (1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance such food shall not be considered adulterated under this clause if the quantity of the substance in such food does not ordinarily render it injurious to health; or (2)(A) it bears or contains any added poisonous or added deleterious substance, other than one which is (i) a pesticide chemical in or on a raw agricultural commodity; (ii) a food additive; or (iii) a color additive, which is unsafe within the meaning of K.S.A. 65-667; or (B) it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of K.S.A. 65-667; or (C) it is or it bears or contains any food additive which is unsafe within the meaning of K.S.A. 65-667.  Where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or tolerance prescribed under K.S.A. 65-667 and such raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, the residue of such pesticide chemical remaining in or on such processed food shall, notwithstanding the provisions of K.S.A. 65-667 and clause (C) of this subsection, not be deemed unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice, and the concentration of such residue in the processed food when ready to eat is not greater than the tolerance prescribed for the raw agricultural commodity; or (3) it consists in whole or in part of a diseased, contaminated, filthy, putrid, or decomposed substance, or is otherwise unfit for food; or (4) it has been produced, prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered diseased, unwholesome, or injurious to health; or (5) it is the product of a diseased animal or an animal which has died otherwise than by slaughter, or that has been fed upon the uncooked offal from a slaughterhouse; or (6) its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health.

(b) (1) If any valuable constituent has been in whole or in part omitted or abstracted  therefrom; or (2) any substance has been substituted wholly or in part therefor; or (3) damage or inferiority has been concealed in any manner; or (4) any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength or make it appear better or of greater value than it is.  This subsection does not apply to any cured or smoked pork product by reason of its containing added water.

(c) If it is confectionery and it bears or contains any alcohol or nonnutritive article or substance except harmless coloring, harmless flavoring, harmless resinous glaze not in excess of 4/10 of 1%, harmless natural wax not in excess of 4/10 of 1%, harmless natural gum, and pectin.  This subsection does not apply to any confectionery by reason of its containing less than 1/2 of 1% by volume of alcohol derived solely from the use of flavoring extracts, or to any chewing gum by reason of its containing harmless nonnutritive masticatory substances.

(d) If it is or bears or contains any color additive which is unsafe within the meaning of K.S.A. 65-667.

History: L. 1953, ch. 286, § 10; L. 1965, ch. 377, § 3; L. 1981, ch. 242, § 1; July 1.



65-665 Same; food deemed misbranded, when.

65-665. Same; food deemed misbranded, when. A food shall be deemed to be misbranded:

(a) If its labeling is false or misleading in any particular.

(b) If it is offered for sale under the name of another food.

(c) If it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word, imitation, and, immediately thereafter, the name of the food imitated.

(d) If its container is so made, formed, or filled as to be misleading.

(e) If in package form, unless it bears a label containing: (1) The name and place of business of the manufacturer, packer, or distributor; (2) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count. Reasonable variations shall be permitted, and exemptions as to small packages shall be established, by rules and regulations prescribed by the secretary of agriculture.

(f) If any word, statement, or other information required by or under authority of this act to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(g) If it purports to be or is represented as a food for which a definition and standard of identity has been prescribed by regulations as provided by K.S.A. 65-663, as amended, unless (1) it conforms to such definition and standard, and (2) its label bears the name of the food specified in the definition and standard, and insofar as may be required by such regulations, the common names of optional ingredients (other than spices, flavoring, and coloring) present in such food.

(h) If it purports to be or is represented as (1) a food for which a standard of quality has been prescribed by regulations as provided in K.S.A. 65-663, as amended, and its quality falls below such standard unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard; or (2) a food for which a standard or standards of fill of container has been prescribed by regulations as provided by K.S.A. 65-663, as amended, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify a statement that it falls below such standard.

(i) If it is not subject to the provisions of paragraph (g) of this section, unless it bears labeling clearly giving (1) the common or usual name of the food, if any there be, and (2) in case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings, other than those sold as such, may be designated as spices, flavorings, and colorings, without naming each. Except that to the extent that compliance with the requirements of clause (2) of this paragraph is impractical or results in deception or unfair competition, exemptions shall be established by rules and regulations promulgated by the secretary.

(j) If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the secretary determines to be, and by regulations prescribes, as necessary, in order to fully inform purchasers as to its value for such uses.

(k) If it bears or contains any artificial flavoring, artificial coloring, or chemical preservatives unless it bears labeling stating that fact. Except that to the extent that compliance with the requirements of this paragraph is impracticable, exemptions shall be established by rules and regulations promulgated by the secretary.

(l) If it is a product intended as an ingredient of another food and when used according to the directions of the purveyor will result in the final food product being adulterated or misbranded.

History: L. 1953, ch. 286, § 11; L. 1974, ch. 352, § 105; L. 2010, ch. 72, § 9; July 1.



65-668 Same; drugs or devices deemed adulterated, when.

65-668. Same; drugs or devices deemed adulterated, when. A drug or device shall be deemed to be adulterated:

(a) (1) If it consists in whole or in part of any filthy, putrid, or decomposed substance; or (2) (A) if it has been produced, prepared, packed or held under insanitary conditions whereby it may have been contaminated with filth, or whereby it may have been rendered injurious to health; or (B) if it is a drug and the methods used in, or the facilities or controls used for, its manufacture, processing, packing, or holding do not conform to or are not operated or administered in conformity with current good manufacturing practice to assure that such drug meets the requirements of this act as to safety and has the identity and strength, and meets the quality and purity characteristics, which it purports or is represented to possess; or (3) if it is a drug and its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or (4) if (A) it is a drug and it bears or contains, for purposes of coloring only, a color additive which is unsafe within the meaning of K.S.A. 65-667, or (B) it is a color additive, the intended use of which in or on drugs is for purposes of coloring only, and is unsafe within the meaning of K.S.A. 65-667.

(b) If it purports to be or is represented as a drug the name of which is recognized in an official compendium, and its strength differs from, or its quality or purity falls below, the standard set forth in such compendium. Such determination as to strength, quality, or purity shall be made in accordance with the tests or methods of assay set forth in such compendium, or in the absence of or inadequacy of such tests or methods of assay, those prescribed under authority of the federal act. No drug defined in any official compendium shall be deemed to be adulterated under this paragraph because it differs from the standard of strength, quality, or purity therefor set forth in such compendium, if its difference in strength, quality, or purity from such standard is plainly stated on its label. Whenever a drug is recognized in both the United States pharmacopoeia and the homeopathic pharmacopoeia of the United States it shall be subject to the requirements of the United States pharmacopoeia unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the homeopathic phamacopoeia of the United States and not to those of the United States pharmacopoeia.

(c) If it is not subject to the provisions of paragraph (b) of this section and its strength differs from, or its purity or quality falls below, that which it purports or is represented to possess.

(d) If it is a drug and any substance has been (1) mixed or packed therewith so as to reduce its quality or strength; or (2) substituted wholly or in part therefor.

History: L. 1953, ch. 286, § 14; L. 1965, ch. 377, § 5; July 1.



65-669 Same; drugs or devices deemed misbranded, when.

65-669. Same; drugs or devices deemed misbranded, when. A drug or device shall be deemed to be misbranded:

(a) If its labeling is false or misleading in any particular.

(b) If in package form unless it bears a label containing: (1) the name and place of business of the manufacturer, the packer or the distributor, except that in the case of a prescription drug it shall bear the name and place of business of the person responsible for the production of the finished dosage form of the drug, the packer and the distributor; except that nothing in clause (1) of this paragraph shall be construed to apply to wholesalers and the requirement of clause (1) shall be satisfied by stating such information on the label of the drug and filing a statement with such information with the secretary which shall be made available by the secretary on request to local, public and private health agencies, poison control centers, licentiates of the healing arts, the state board of pharmacy, consumers and others to promote the purposes of this act; in no event, however, shall the label contain less information than required under federal law; and (2) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count, except that under clause (2) of this paragraph reasonable variations shall be permitted and exemptions as to small packages shall be allowed, in accordance with regulations prescribed by the secretary, or issued under the federal act.

(c) If any word, statement, or other information required by or under authority of this act to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(d) If it is for use by man and contains any quantity of narcotic or hypnotic substance alpha-eucaine, barbituric acid, beta-eucaine, bromal, cannabis, carbromal, chloral, coca, cocaine, codeine, heroin, marijuana, morphine, opium, paraldehyde, peyote, or sulphonmethane, or any chemical derivative of such substance, which derivative has been by the secretary after investigation, found to be, and by regulations under this act, or by regulations issued pursuant to 21 U.S.C. 352 (d), designated as, habit forming, unless its label bears the name and quantity or proportion of such substance or derivative and in juxtaposition therewith the statement "warning-may be habit forming."

(e) (1) If it is a drug, unless its label bears, to the exclusion of any other nonproprietary name (except the applicable systematic chemical name or the chemical formula), (i) the established name (as defined in subparagraph (2)) of the drug, if such there be; and (ii) in case it is fabricated from two or more ingredients, the established name of each active ingredient, including the kind and quantity of proportion of any alcohol, and also including, whether active or not, the established name and quantity or proportion of any bromides, ether, chloroform, acetanilid, acetphenetidin, amidopyrine, antipyrine, atropine, hyoscine, hyoscyamine, arsenic, digitalis, digitalis glucosides, mercury, ouabain, strophanthin, strychnine, thyroid, or any derivative or preparation of any such substances, contained therein. The requirements for stating the quantity of the active ingredients, other than the quantity of those specifically named in this paragraph, shall apply only to prescription drugs. To the extent that compliance with the requirements of clause (ii) of this subparagraph is impracticable, exemptions shall be allowed under regulations promulgated by the secretary, or under the federal act.

(2) As used in this paragraph (e), the term "established name," with respect to a drug or ingredient thereof, means (A) the applicable official name designated pursuant to 21 U.S.C. 358, or (B) if there is no such name and such drug, or such ingredient, is an article recognized in an official compendium, then the official title thereof in such compendium or (C) if neither clause (A) nor clause (B) of this subparagraph applies, then the common or usual name, if any, of such drug or of such ingredient. Where clause (B) of this subparagraph applies to an article recognized in the United States pharmacopoeia and in the homeopathic pharmacopoeia under different official titles, the official title used in the United States pharmacopoeia shall apply unless it is labeled and offered for sale as a homeopathic drug, in which case the official title used in the homeopathic pharmacopoeia shall apply.

(f) Unless its labeling bears (1) adequate directions for use; and (2) such adequate warning against use in those pathological conditions or by children where its use may be dangerous to health, or against unsafe dosage or methods or duration of administration or application, in such manner and form, as are necessary for the protection of users. Where any requirement of clause (1) of this paragraph, as applied to any drug or device, is not necessary for the protection of the public health, the secretary shall promulgate regulations exempting such drug or device from such requirements. Articles exempted under regulations issued under 21 U.S.C. 352 (f) may also be exempt.

(g) If it purports to be a drug the name of which is recognized in an official compendium, unless it is packaged and labeled as prescribed therein. The method of packing may be modified with the consent of the secretary, or if consent is obtained under the federal act. Whenever a drug is recognized in both the United States pharmacopoeia and the homeopathic pharmacopoeia of the United States, it shall be subject to the requirements of the United States pharmacopoeia with respect to the packaging and labeling unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the homeopathic pharmacopoeia of the United States, and not to those of the United States pharmacopoeia. In the event of inconsistency between the requirements of this paragraph and those of paragraph (e) as to the name by which the drug or its ingredients shall be designated, the requirements of paragraph (e) shall prevail.

(h) If it has been found by the secretary or under the federal act to be a drug liable to deterioration, unless it is packed in such form and manner, and its label bears a statement of such precautions, as the regulations adopted by the secretary require as necessary for the protection of public health. No such regulations shall be established for any drug recognized in an official compendium until the secretary shall have informed the appropriate body charged with the revision of such compendium of the need for such packaging or labeling requirements and such body shall have failed within a reasonable time to prescribe such requirements.

(i) (1) If it is a drug and its container is so made, formed, or filled as to be misleading; or (2) if it is an imitation of another drug; or (3) if it is offered for sale under the name of another drug.

(j) If it is dangerous to health when used in the dosage, or with the frequency of duration prescribed, recommended, or suggested in the labeling thereof.

(k) If it is, or purports to be, or is represented as a drug composed wholly or partly of insulin, unless (1) it is from a batch with respect to which a certificate or release has been issued pursuant to 21 U.S.C. 356, and (2) such certificate or release is in effect with respect to such drug.

(l) If it is, or purports to be, or is represented as a drug composed wholly or partly of any kind of penicillin, streptomycin, chlortetracycline, chloramphenicol, bacitracin, or any other antibiotic drug, or any derivative thereof, unless (1) it is from a batch with respect to which a certificate or release has been issued pursuant to 21 U.S.C. 357, and (2) such certificate or release is in effect with respect to such drug. This paragraph shall not apply to any drug or class of drugs exempted by regulations promulgated under 21 U.S.C. 357 (c) or (d). For the purpose of this subsection the term "antibiotic drug" means any drug intended for use by man containing any quantity of any chemical substance which is produced by a microorganism and which has the capacity to inhibit or destroy microorganisms in dilute solution (including the chemically synthesized equivalent of any such substance).

(m) If it is a color additive, the intended use of which in or on drugs is for the purpose of coloring only, unless its packaging and labeling are in conformity with such packaging and labeling requirements applicable to such color additive, prescribed under the provisions of K.S.A. 65-667 or of the federal act.

(n) In the case of any prescription drug distributed or offered for sale in this state, unless the manufacturer, packer, or distributor thereof includes in all advertisements and other descriptive printed matter issued or caused to be issued by the manufacturer, packer, or distributor with respect to that drug a true statement of (1) the established name, as defined in subsection (e) (2) of this section, (2) the formula showing quantitatively each ingredient of such drug to the extent required for labels under 21 U.S.C. 352 (e), and (3) such other information in brief summary relating to side effects, contraindications, and effectiveness as shall be required in regulations issued under the federal act.

(o) If a trademark, trade name or other identifying mark, imprint or device of another or any likeness of the foregoing has been placed thereon or upon its container with intent to defraud.

(p) Drugs and devices which are, in accordance with the practice of the trade, to be processed, labeled or repacked in substantial quantities at establishments other than those where originally processed or packed shall be exempt from any labeling or packaging requirements of this act if such drugs and devices are being delivered, manufactured, processed, labeled, repacked or otherwise held in compliance with regulations issued by the secretary or under the federal act.

(q) A drug intended for use by man which (A) is a habit-forming drug to which K.S.A. 65-668 applies; or (B) because of its toxicity or other potentiality for harmful effect, or the method of its use, or the collateral measures necessary to its use, is not safe for use except under the supervision of a practitioner licensed by law to administer such drug; or (C) is limited by an approved application under 21 U.S.C. 355 or K.S.A. 65-669a to use under the professional supervision of a practitioner licensed by law to administer such drug, shall be dispensed only (i) upon a written prescription of a practitioner licensed by law to administer such drug or upon the written prescription of a mid-level practitioner as defined in subsection (ii) of K.S.A. 65-1626 and amendments thereto, or (ii) upon an oral prescription of such practitioner or mid-level practitioner which is reduced promptly to writing and filed by the pharmacist, or (iii) by refilling, any such written or oral prescription if such refilling is authorized by the prescriber either in the original prescription or by oral order which is reduced promptly to writing and filed by the pharmacist. The act of dispensing a drug contrary to the provisions of this paragraph shall be deemed to be an act which results in a drug being misbranded while held for sale.

(r) Any drug dispensed by filling or refilling a written or oral prescription of a practitioner licensed by law to administer such drug or by filling or refilling a written or oral prescription of a mid-level practitioner as defined in subsection (ii) of K.S.A. 65-1626 and amendments thereto shall be exempt from the requirements of this section, except subsections (a), (i) (2) and (3), (k), and (l), and the packaging requirements of subsections (g) and (h), if the drug bears a label containing the name and address of the dispenser, the serial number and date of the prescription or of its filling, the name of the prescriber and, if stated in the prescription, the name of the patient, and the directions for use and cautionary statements, if any, contained in such prescription. This exemption shall not apply to any drug dispensed in the course of the conduct of a business of dispensing drugs pursuant to diagnosis by mail, or to a drug dispensed in violation of paragraph (q) of this section.

(s) The secretary may, by regulation, remove drugs subject to subsection (d) of this section and K.S.A. 65-669a from the requirements of paragraph (q) of this section when such requirements are not necessary for the protection of the public health. Drugs removed from the prescription requirements of the federal act by regulations issued thereunder may also, by regulations issued by the secretary, be removed from the requirements of paragraph (q) of this section.

(t) A drug which is subject to paragraph (q) of this section shall be deemed to be misbranded if at any time prior to dispensing its label fails to bear the statement "caution: federal law prohibits dispensing without prescription," or "caution: state law prohibits dispensing without prescription." A drug to which paragraph (q) of this section does not apply shall be deemed to be misbranded if at any time prior to dispensing its label bears the caution statement quoted in the preceding sentence.

(u) Nothing in this section shall be construed to relieve any person from any requirement prescribed by or under authority of law with respect to drugs now included or which may hereafter be included within the classifications of narcotic drugs or marijuana as defined in the applicable federal and state laws relating to narcotic drugs and marijuana.

History: L. 1953, ch. 286, § 15; L. 1965, ch. 377, § 6; L. 1972, ch. 230, § 1; L. 1974, ch. 352, § 108; L. 1977, ch. 215, § 1; L. 1999, ch. 115, § 8; Apr. 1, 2000.



65-669a New drugs; selling, offering or giving away, restrictions; investigational uses.

65-669a. New drugs; selling, offering or giving away, restrictions; investigational uses. (a) No person shall sell, deliver, offer for sale, hold for sale or give away any new drug unless (1) an application with respect thereto has been approved and such approval has not been withdrawn under 21 U.S.C.A. 355, or (2) when not subject to the federal act, unless such drug has been tested and has been found to be safe for use and effective in use under the conditions prescribed, recommended, or suggested in the labeling thereof, and prior to selling or offering for sale such drug, there has been filed with the secretary an application setting forth (A) full reports of investigations which have been made to show whether or not such drug is safe for use and whether such drug is effective in use; (B) a full list of the articles used as components of such drug; (C) a full statement of the composition of such drug; (D) a full description of the methods used in, and the facilities and controls used for, the manufacture, processing and packing of such drug; (E) such samples of such drug and of the articles used as components thereof as the secretary may require; and (F) specimens of the labeling proposed to be used for such drug.

(b) An application provided for in subsection (a)(2) of this section shall become effective 180 days after the filing thereof, except that if the secretary finds, after due notice to the applicant and giving the applicant an opportunity for a hearing, that the drug is not safe or not effective for use under the conditions prescribed, recommended or suggested in the proposed labeling thereof, the secretary shall, prior to the effective date of the application, issue an order refusing to permit the application to become effective. Hearings under this subsection shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(c) An order refusing to permit an application under this section to become effective may be revoked by the secretary.

(d) This section shall not apply to: (1) A drug intended solely for investigational use by experts qualified by scientific training and experience to investigate the safety and effectiveness of drugs, provided the drug is plainly labeled in compliance with regulations issued by the secretary or pursuant to 21 U.S.C.A. 355 or 21 U.S.C.A. 357; or (2) a drug sold in this state at any time prior to the enactment of this act or introduced into interstate commerce at any time prior to the enactment of the federal act; or (3) any drug which is licensed under the virus, serum, and toxin act of July 1, 1902 (U.S.C. 1958 ed. title 42, chapter 6A, sec. 262); or (4) any drug which is subject to subsection (1) of K.S.A. 65-669 and amendments thereto.

(e) The provisions of subsection (n) of K.S.A. 65-656 and amendments thereto shall not apply to any drug which was, on October 9, 1962, or on the date immediately preceding the enactment of this subsection, (1) commercially sold or used in this state or in the United States, (2) not a new drug as defined by subsection (n) of K.S.A. 65-656 and amendments thereto as then in force, and (3) was not covered by an effective application under this section or under 21 U.S.C.A. 355, when such drug is intended solely for use under conditions prescribed, recommended or suggested in labeling with respect to such drug.

History: L. 1965, ch. 377, § 7; L. 1974, ch. 352, §109; L. 1988, ch. 356, § 187; July 1, 1989.



65-670 Same; cosmetic deemed adulterated, when.

65-670. Same; cosmetic deemed adulterated, when. A cosmetic shall be deemed to be adulterated:

(a) If it bears or contains any poisonous or deleterious substance which may render it injurious to users under the conditions of use prescribed in the labeling or advertisement thereof, or under such conditions of use as are customary or usual: Provided, That this provision shall not apply to coal-tar hair dye, the label of which bears the following legend conspicuously displayed thereon: "Caution-this product contains ingredients which may cause skin irritation on certain individuals and a preliminary test according to accompanying direction should first be made. This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness," and the labeling of which bears adequate direction for such preliminary testing. For the purposes of this paragraph and the paragraph (e) the term "hair dye" shall not include eyelash dyes or eyebrow dyes.

(b) If it consists in whole or in part of any filthy, putrid, or decomposed substance.

(c) If it has been produced, prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health.

(d) If its container is composed in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health.

(e) If it is not a hair dye and it bears or contains a coal-tar color other than one from a batch which has been certified under authority of the federal act.

History: L. 1953, ch. 286, § 16; June 30.



65-671 Same; cosmetic deemed misbranded, when.

65-671. Same; cosmetic deemed misbranded, when. A cosmetic shall be deemed to be misbranded:

(a) If its labeling is false or misleading in any particular.

(b) If in package form unless it bears a label containing (1) the name and place of business of the manufacturer, packer, or distributor; and (2) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count: Provided, That under clause (2) of this paragraph reasonable variations shall be permitted, and exemptions as to small packages shall be established by regulations prescribed by the secretary.

(c) If any word, statement or other information required by or under authority of this act to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(d) If its container is so made, formed, or filled as to be misleading.

History: L. 1953, ch. 286, § 17; L. 1974, ch. 352, §110; July 1.



65-672 Same; advertisements of food, drugs, devices or cosmetics deemed false, when.

65-672. Same; advertisements of food, drugs, devices or cosmetics deemed false, when. (a) An advertisement of a food, drug, device, or cosmetic shall be deemed to be false if it is false or misleading in any particular.

(b) For the purpose of this act the advertisement of a drug or device representing it to have any effect in albuminuria, appendicitis, arteriosclerosis, blood poison, bone disease, Bright's disease, cancer, carbuncles, cholecystitis, diabetes, diphtheria, dropsy, erysipelas, gallstones, heart and vascular diseases, high blood pressure, mastoiditis, measles, meningitis, mumps, nephritis, otitis media, paralysis, pneumonia, poliomyelitis (infantile paralysis), prostate gland disorders, pyelitis, scarlet fever, sexual impotence, sinus infection, smallpox, tuberculosis, tumors, typhoid, uremia, venereal disease, shall also be deemed to be false, except that no advertisement not in violation of subsection (a) shall be deemed to be false under this subsection if it is disseminated only to a physician, dentist or veterinarian, or appears only in the scientific periodicals of these professions, or is disseminated only for the purpose of public-health education by persons not commercially interested, directly or indirectly, in the sale of such drugs or devices:Provided, That whenever the secretary determines that an advance in medical science has made any type of self-medication safe as to any of the diseases named above, the secretary shall by regulation authorize the advertisement of drugs having curative or therapeutic effect for such disease, subject to such condition and restriction as the secretary may deem necessary in the interests of public health: Provided, That this subsection shall not be construed as indicating that self-medication for diseases other than those named herein is safe or efficacious.

History: L. 1953, ch. 286, § 18; L. 1974, ch. 352, §111; July 1.



65-674 Same; free access to establishments and vehicles for inspections and samples.

65-674. Same; free access to establishments and vehicles for inspections and samples. (a) The secretary shall have free access at all reasonable hours to any location in which foods, drugs, devices or cosmetics are processed, stored or distributed, or to enter any vehicle being used to transport or hold such foods, drugs, devices or cosmetics in commerce, for the following purposes:

(1) To inspect any location, products or equipment subject to the provisions of the food, drug and cosmetic act and rules and regulations adopted thereunder;

(2) to inspect or sample food, drugs, devices or cosmetics reported to be adulterated or a threat to public health;

(3) to inspect or investigate complaints of violations of the provisions of the food, drug and cosmetic act and rules and regulations adopted thereunder; or

(4) to sample products.

(b) If the secretary is denied access to any location where such access is sought for the purposes as provided in subsection (a), the secretary may apply to any court of competent jurisdiction for a search warrant authorizing access to such location for such purpose. Upon such application and a showing of cause therefor, the court shall issue such search warrant.

History: L. 1953, ch. 286, § 20; L. 1974, ch. 352, § 113; L. 2012, ch. 145, § 20; July 1.



65-675 Same; reports and dissemination of information.

65-675. Same; reports and dissemination of information. (a) The secretary may cause to be published from time to time reports summarizing all judgments, decrees, and court orders which have been rendered under this act, including the nature of the charge and the disposition thereof.

(b) The secretary may also cause to be disseminated such information regarding food, drugs, devices, and cosmetics as the secretary deems necessary in the interest of public health and the protection of the consumer against fraud. Nothing in the section shall be construed to prohibit the secretary from collecting, reporting and illustrating the results of the investigations of the secretary.

History: L. 1953, ch. 286, § 21; L. 1974, ch. 352, §114; July 1.



65-678 Same; cooperation with federal food and drug administration.

65-678. Same; cooperation with federal food and drug administration.    The secretary is hereby authorized to confer and cooperate with the federal food and drug administration in the enforcement of the national food, drug and cosmetic act as it may apply to food, liquor, drugs, and cosmetic products received in this state from other states, territories or foreign countries.

History: L. 1953, ch. 286, § 24; L. 1974, ch. 352, §117; July 1.



65-679 Same; act not to limit authority established under certain other acts.

65-679. Same; act not to limit authority established under certain other acts. Nothing in this act shall be construed as limiting or abridging the authority of the secretary of agriculture established under the Kansas dairy law, K.S.A. 65-771 through 65-791, and amendments thereto; or the Kansas commercial feeding stuffs law, K.S.A. 2-1001 through 2-1013, and amendments thereto.

History: L. 1953, ch. 286, § 25; L. 1974, ch. 352, § 118; L. 2001, ch. 32, § 23; L. 2002, ch. 25, § 1; July 1.



65-679a Dimethyl sulfoxide; labeling and information requirements if sold other than by prescription.

65-679a. Dimethyl sulfoxide; labeling and information requirements if sold other than by prescription. (a) Any dimethyl sulfoxide (DMSO) sold in this state other than by prescription shall be labeled by the manufacturer and seller. The label shall contain a description of all of the contents in the solution, a statement of purity, the percent of dimethyl sulfoxide (DMSO) in the solution and the manufacturer's name and address. Whenever dimethyl sulfoxide (DMSO) is sold or otherwise supplied, the seller or supplier shall give additional printed material, approved by the secretary, to the person receiving the dimethyl sulfoxide (DMSO) that provides adequate warning against use that may be dangerous to the health of the user.

(b) The secretary of agriculture may adopt rules and regulations necessary to administer the provisions of this section.

(c) This section shall be part of and supplemental to the Kansas food, drug and cosmetic act.

History: L. 1982, ch. 255, § 1; L. 2010, ch. 72, § 11; July 1.



65-680 Same; invalidity of part.

65-680. Same; invalidity of part. If any provision of this act is declared unconstitutional or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of the act and applicability thereof to other persons and circumstances shall not be affected thereby.

History: L. 1953, ch. 286, § 26; June 30.



65-682 Same; penalty.

65-682. Same; penalty. (a) The secretary, after providing notice and an opportunity for a hearing in accordance with provisions of the Kansas administrative procedure act, may impose a civil penalty in an amount of not more than $1,000 per violation of the food, drug and cosmetic act or rule and regulation adopted, or order issued thereunder. In the case of a continuing violation, each day such violation continues shall be deemed a separate violation. Such civil penalty may be assessed in addition to any other penalty provided by law.

(b) Any party aggrieved by an order of the secretary as provided in subsection (a) may appeal such order to the district court in the manner provided by the Kansas judicial review act.

(c) Any penalty recovered pursuant to the provisions of subsection (a) shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(d) Any person who recklessly or intentionally violates the provisions of the food, drug and cosmetic act, or rules and regulations adopted thereunder, shall be guilty of a class A, nonperson misdemeanor.

History: L. 1974, ch. 1, § 2; L. 2012, ch. 145, § 21; July 1.



65-685 Same; enforcement of criminal provisions.

65-685. Same; enforcement of criminal provisions. The enforcement of the criminal provisions of this act shall be the duty of, and shall be implemented by, the county or district attorneys of the state. In the event a county or district attorney refuses to act, the attorney general shall so act.

History: L. 1974, ch. 1, § 5; L. 1975, ch. 462, § 75; L. 2010, ch. 72, § 14; L. 2012, ch. 145, § 22; July 1.



65-687 Limitation on liability of donor for donated food.

65-687. Limitation on liability of donor for donated food. (a) As used in this act, the following terms shall mean:

(1) "Canned food," any food commercially processed and prepared for human consumption.

(2) "Perishable food," any food which may spoil or otherwise become unfit for human consumption because of its nature, type or physical condition. This term includes, but is not limited to, fresh and processed meats, poultry, seafood, dairy products, bakery products, eggs in the shell, fresh fruits and vegetables and foods which have been packaged, refrigerated or frozen.

(b) All other provisions of law notwithstanding, a good faith donor of canned or perishable food, to a bona fide charitable or not for profit organization for ultimate distribution to needy individuals, shall not be subject to criminal or civil liability arising from an injury or death due to the condition of such food unless such injury or death is a direct result of the willful, wanton, malicious or intentional misconduct of the donor.

(c) All other provisions of law notwithstanding, a bona fide charitable or not for profit organization which in good faith receives and distributes food, which complies with K.S.A. 65-655 et seq., and amendments thereto, at the time it was donated and which is fit for human consumption at the time it is distributed, without charge, shall not be subject to criminal or civil liability arising from an injury or death due to the condition of such  food unless such injury or death is a direct result of the willful, wanton, malicious or intentional misconduct of such organization.

(d) The provisions of this act shall govern all good faith donations of canned or perishable food which is not readily marketable due to appearance, freshness, grade, surplus or other conditions, but nothing in this act shall restrict the authority of any appropriate agency to regulate or ban the use of such food for human consumption.

History: L. 1983, ch. 202, § 1; L. 1996, ch. 101, § 1; July 1.



65-688 Retail food establishments and food processing plants; inspection fees; rules and regulations.

65-688. Retail food establishments and food processing plants; inspection fees; rules and regulations. (a) In order to reimburse the state of Kansas for inspections by the secretary of food establishments and food processing plants, the secretary shall adopt rules and regulations establishing a graduated application and license fee schedule to cover all of the cost of inspection of food establishments and food processing plants.

(b) The cost of the application fee for each food establishment and food processing plant location shall not exceed $350.

(c) The cost of the annual license fee for each food establishment shall be as follows:

(1) No more than $250 for any food establishment of less than 5,000 square feet;

(2) no more than $300 for any food establishment of 5,000 square feet or more but less than 10,000 square feet;

(3) no more than $500 for any food establishment of 10,000 square feet or more but less than 50,000 square feet; and

(4) no more than $750 for any food establishment of 50,000 square feet or more.

(d) The cost of the annual license fee for each food processing plant shall be as follows:

(1) No more than $200 for any food processing plant of less than 5,000 square feet; and

(2) no more than $400 for any food processing plant of 5,000 square feet or more.

(e) In determining the square footage of a food establishment or food processing plant, the secretary shall only consider areas within the walls of the structure or covered by the roof of such structure in which dining, food preparation or food storage occurs. A banquet hall or ballroom in a lodging establishment, as defined in K.S.A. 36-501, and amendments thereto, that is not set with permanent or semi-permanent seating for the serving of food shall not be considered when determining such square footage.

(f) Any location that meets the definition of a food processing plant and a food establishment, as such terms are defined in K.S.A. 65-655, and amendments thereto, shall be required to obtain a license as both a food processing plant and a food establishment.

(g) Whenever the secretary determines that the total amount of revenue derived from the fees collected pursuant to this section are insufficient to carry out the purposes for which the fees are collected, the secretary may amend such rules and regulations to increase the amount of the fee or fees, except that the amount of any fee shall not exceed the maximum amount authorized by this subsection. Whenever the amount of fees collected pursuant to this subsection provides revenue in excess of the amount necessary to carry out the purposes for which such fees are collected, it shall be the duty of the secretary to decrease the amount of the fees prescribed for food establishments or food processing plants by amending the rules and regulations which fix the fees, as the case may be.

(h) Elementary and secondary education facilities that have school lunch programs subject to the national school lunch act, 42 U.S.C. § 1751 et seq., shall not be subject to the provisions of subsections (b) and (c)(1) through (c)(4) but shall have separate application and license fees as established by rules and regulations of the secretary.

(i) There is hereby created the food safety fee fund. All moneys received as fees under this section shall be remitted to the state treasurer at least monthly. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the food safety fee fund. All expenditures from the food safety fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary.

(j) The secretary shall adopt rules and regulations necessary to carry out the provisions of this section including establishing minimum conditions necessary to operate and maintain a food establishment or food processing plant in a safe and sanitary manner, and establishing enforcement provisions necessary to effect complete compliance with such standards, provisions, rules and regulations.

History: L. 2001, ch. 203, § 2; L. 2002, ch. 91, § 16; L. 2004, ch. 147, § 6; L. 2008, ch. 48, § 6; L. 2012, ch. 145, § 23; July 1.

Revisor's Note:

Section was amended twice in the 2004 session, see also 65-688a.



65-689 Same; license requirements, fees, inspections, denial, hearing, display; exceptions.

65-689. Same; license requirements, fees, inspections, denial, hearing, display; exceptions. (a) It shall be unlawful for any person to engage in the business of conducting a food establishment or food processing plant unless such person shall have in effect a valid license therefor issued by the secretary.

(b) Applications for such licenses shall be made on forms prescribed by the secretary, and each such application shall be accompanied by an application fee and by a license fee. Prior to the issuance of any such license, the secretary shall inspect or cause to be inspected the food establishment or food processing plant designated in the application, to determine that it complies with rules and regulations adopted pursuant to the food, drug and cosmetic act, and amendments thereto. If the food establishment or food processing plant is found to be in compliance, and the completed application and accompanying fees have been submitted, the secretary shall issue the license. If the food establishment or food processing plant is found not to be in compliance, the secretary shall deny the application for a license after providing notice and opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act.

(c) Every license issued hereunder shall be displayed conspicuously in the food establishment or food processing plant for which it is issued, and no such license shall be transferable to any other person or location. Whenever any such license is lost, destroyed or mutilated, a duplicate license shall be issued to any otherwise qualified licensee upon application therefor and the payment of a fee in the amount of $5.

(d) A license shall not be required by:

(1) A plant or facility registered or licensed by the department of agriculture pursuant to article 7 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, or licensed or registered by the department of agriculture pursuant to article 6a of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, shall not be required to obtain a separate license pursuant to this section if the inspections conducted under the respective acts encompass all operations of the facility.

(2) [A] registered nonprofit organization that provides food without charge solely to people who are food insecure, including, but not limited to, soup kitchens and food pantries.

(3) A location where prepackaged individual meals are distributed to persons eligible under the federal older Americans act.

(4) A person who produces food for distribution directly to the end consumer, if such food does not require time and temperature control for safety or specialized processing, as determined by the secretary.

(5) A person who serves food exclusively on interstate conveyances or common carriers.

(6) A person operating a food establishment for less than seven days in any calendar year.

(7) A person who prepares, serves or sells food for the sole purpose of soliciting funds to be used for community or humanitarian purposes or educational or youth activities.

(8) A person operating a food vending machine, if the food vending machine company:

(A) Is licensed as a food establishment, or if located in another state, licensed according to the laws of such state;

(B) maintains, and makes available to the secretary, a current record of the location of each food vending machine it operates or services; and

(C) conspicuously displays the company name, phone number and any additional information the secretary may require on each such vending machine.

(9) A person providing only complimentary coffee to its patrons whose primary business is unrelated to operating a food establishment or food processing plant.

(10) A person operating a farm winery, as defined in K.S.A. 41-102, and amendments thereto, who does not produce or offer any food products other than wine produced at such farm winery.

(11) A retailer, as defined in K.S.A. 41-102, and amendments thereto, that sells only alcoholic liquors and cereal malt beverages.

(12) A food establishment that sells or offers for sale only packaged foods that are non-hazardous and are received directly from a licensed food production facility in packaged form, if such food establishment contains less than 200 cubic feet as measured pursuant to subsection (e) of K.S.A. 65-688, and amendments thereto.

(13) A person who provides food samples, without charge, to promote, advertise or compliment the sale of food or associated food preparation equipment.

(14) A guest house, as defined in K.S.A. 36-501, and amendments thereto.

(e) The exemption provided to those entities provided in subsection (d) shall not be exempt from inspection or regulation when a violation is observed or reported to the secretary.

(f) A food establishment operated in connection with any premises licensed, registered or permitted by the secretary of health and environment, the secretary of social and rehabilitation services, the secretary of corrections or the secretary of aging, which is inspected and regulated pursuant to the respective law or rule and regulation of such secretary, shall not require a license, and the secretary of agriculture shall not be authorized to inspect or cause such premises to be inspected. This subsection shall not apply to a food establishment whose primary function is not in connection with any premises licensed, registered or permitted pursuant to the respective law or rule and regulation of such secretary.

History: L. 2001, ch. 203, § 3; L. 2008, ch. 48, § 7; L. 2012, ch. 145, § 24; July 1.



65-690 Same; temporary suspension of license.

65-690. Same; temporary suspension of license. (a) If the secretary finds that the public health or safety is endangered by the continued operation of a food processing plant or food establishment, the secretary may temporarily suspend the license of such establishment or order the temporary closure of such establishment without notice or hearing in accordance with the emergency provisions of the Kansas administrative procedure act.

(b) In no case shall a temporary suspension of a license or temporary closure under this section be in effect for a period of time in excess of 90 days. At the end of such period of time, the licensee shall be reinstated to full licensure or allowed to reopen unless the secretary has denied, suspended or revoked the license, obtained an injunction against such licensee, or the license has expired as otherwise provided under the Kansas food, drug and cosmetic act, and amendments thereto, or any rules and regulations or orders issued thereunder.

(c) The secretary, after providing notice and opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act, may deny, suspend, modify, revoke or refuse to renew any license as provided in the food, drug and cosmetic act or rules and regulations adopted thereunder, if the secretary determines that such applicant or licensee has:

(1) Been convicted of or pleaded guilty to a criminal violation of any provision of the food, drug and cosmetic act;

(2) failed to comply with any provision or requirement of the act or any rule and regulation or order adopted or issued thereunder;

(3) interfered with the secretary's ability to carry out inspections or the administration of the act, or any rule and regulation adopted thereunder; or

(4) denied the secretary access to any premises required to be inspected under the provisions of the act or any rule and regulation adopted thereunder.

History: L. 2009, ch. 59, § 4; L. 2012, ch. 145, § 25; July 1.



65-691 Food establishments and food processing plants; licensure.

65-691. Food establishments and food processing plants; licensure. (a) Except as otherwise provided in this section, any license issued under the provisions of this act shall expire on March 31 following the date of issuance. Licensees may renew licenses by applying to the secretary on or before the expiration date. Application for renewal of a license shall be made on a form prescribed by the secretary and shall be accompanied by the license fee required for the issuance of an original license. If the secretary refuses to renew any license, the secretary shall give written notice thereof to the licensee. In giving written notice, the secretary shall specify changes necessary for complete compliance with rules and regulations, and the secretary shall state that if compliance is achieved within the time designated then the license shall be renewed. If the licensee fails to achieve complete compliance within the prescribed time, the secretary, after notice and an opportunity for a hearing in accordance with the Kansas administrative procedure act, shall deny the application for a license. If for any reason, a licensee fails to renew a license prior to the expiration date, the licensee may obtain a renewal of such license within 30 days following the expiration date. In order to renew a license during this thirty-day period, the licensee must comply with the foregoing provisions of this section and pay a $25 late fee. If the licensee does not renew within the thirty-day period, then the license is treated as expired, and the licensee must apply for a new license.

(b) (1) The secretary shall inspect or cause to be inspected every licensed food establishment or food processing plant in this state. If upon inspection, the secretary determines that a food establishment or food processing plant does not comply with rules and regulations, the secretary shall give written or electronic notice to the owner, proprietor, or agent in charge of such food establishment or food processing plant. In giving notice, the secretary shall specify changes necessary for complete compliance, and the secretary shall designate a time period for achieving compliance. The prescribed time period shall not be less than 10 days, unless the secretary believes time is essential to protect public health and safety. If time is essential to protect public health and safety, the secretary may designate a shorter period for compliance. Also, in giving notice, the secretary shall state that if compliance is not achieved within the time prescribed, the license for the food establishment or food processing plant shall be subject to suspension or revocation.

(2) When a licensee of any food establishment or food processing plant receives notice of noncompliance, the licensee may apply to the secretary to extend the time period for achieving compliance. Upon review of any such application, the secretary may deny the application or the secretary may modify the time period for compliance.

(3) After the secretary has issued the notice of noncompliance, the secretary may inspect to determine if the food establishment or food processing plant has achieved compliance within the prescribed time. If the food establishment or food processing plant is noncompliant, the secretary, after providing notice and an opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act, may suspend or revoke the issued license.

(c) If after providing notice and an opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act, the secretary determines that any person has engaged in or is engaging in any act or practice constituting a violation of any provision of this act, or any rules and regulations or order issued thereunder, the secretary may require that such person cease and desist from the unlawful act or practice. The secretary may take such affirmative action when in the secretary’s judgment affirmative action carries out the purposes of the violated or potentially violated provision of this act or rules and regulations or order issued thereunder.

(d) Any party aggrieved by a final order of the secretary made under this section may appeal such order to the district court in the manner provided by the Kansas judicial review act.

History: L. 2012, ch. 145, § 1; July 1.



65-692 Same; inspection by municipality, fire marshal.

65-692. Same; inspection by municipality, fire marshal. (a) The secretary is hereby authorized and empowered to contract with the governing body of any municipality for the enforcement of this act, and the rules and regulations adopted thereunder whenever the secretary shall determine that such municipality has adequate personnel to provide proper enforcement. Any municipality entering into a contract with the secretary to enforce statutes, rules or regulations shall act as an agent of the secretary in carrying out such duties. No such municipality shall charge any facility a fee for services performed as an agent of the secretary under such contract, which is in addition to and separate from, any fee such facility is required to pay to the secretary under the provisions of this act. Such municipality shall enforce such standards within the municipality as designated by contract. Any inspection of any premises by officers, employees or agents of any such municipality, and any notice of noncompliance issued as a result of any such inspection, shall have the same force and effect as if performed by the secretary.

(b) The secretary and the state fire marshal are hereby authorized and empowered to enter into a contract authorizing the state fire marshal or the fire marshal's deputies or lawful agents to enforce all or any portion of the standards promulgated pursuant to this act. Such contract shall designate specific facilities or types of facilities wherein such authority may be exercised. Any inspection of such facilities by the state fire marshal or the fire marshal's lawful agents to determine compliance with standards established pursuant to this act, and any notice of noncompliance issued as a result of any such inspection, shall have the same force and effect as if performed by the secretary. Such contract also may provide similar authority for the secretary with respect to enforcement of all or any portion of the Kansas fire prevention code in specified facilities or types of facilities. Any inspection of such establishments by the secretary to determine compliance with the Kansas fire prevention code shall have the same force and effect as if performed by the state fire marshal or the fire marshal's deputies or lawful agents.

History: L. 2012, ch. 145, § 2; July 1.






Article 6a MEAT AND POULTRY

65-6a18 Definitions.

65-6a18. Definitions. As used in this act:

(a) "Secretary" means the secretary of agriculture.

(b) "Person" means any individual, partnership, firm, corporation, association or other business unit or governmental entity.

(c) "Broker" means any person, firm or corporation engaged in the business of buying or selling carcasses, parts of carcasses, meat or meat food products of livestock on commission, or otherwise negotiating purchases or sales of such articles other than for the person's own account or as an employee of another person.

(d) "Public warehouseman" means any person engaged in the business of storing for commerce any meat, meat products, poultry or poultry products without assuming ownership of the product in storage.

(e) "Animal food manufacturer" means any person engaged in the business of manufacturing or processing animal food derived wholly or in part from carcasses, or parts or products of the carcasses, of livestock, domestic rabbits or poultry.

(f) "Intrastate commerce" means commerce within the state of Kansas.

(g) "Meat food product" means any product capable of use as human food which is made wholly or in part from any meat or other portions of the carcasses of any livestock or domestic rabbits, excepting products which contain meat or other portions of such carcasses only in a relatively small proportion or historically have not been considered by consumers as products of the meat food industry and which are exempted from definition as a meat food product by the secretary under such conditions as the secretary may prescribe to assure that the meat or other portions of such carcasses contained in such product are not adulterated and that such products are not represented as meat food products.

(h) "Poultry" means any domesticated bird, whether live or dead.

(i) "Poultry product" means any poultry carcass, or part thereof or any product which is made wholly or in part from any poultry carcass or part thereof, excepting products which contain poultry ingredients only in a relatively small proportion or historically have not been considered by consumers as products of the poultry food industry and which are exempted by the secretary from definition as a poultry product under such conditions as the secretary may prescribe to assure that the poultry ingredients in such products are not adulterated and that such products are not represented as poultry products.

(j) "Capable of use as human food" means any carcass, or part or product of a carcass, of any animal unless it is denatured or otherwise identified as required by regulations adopted by the secretary to deter its use as human food or it is naturally inedible by humans.

(k) "Prepared" means slaughtered or processed.

(l) "Adulterated" means any carcass, or part thereof, any meat or meat food product, or any poultry or poultry product under one or more of the following circumstances:

(1) If the product bears or contains any poisonous or deleterious substance which may render it injurious to health, except that if the substance is not an added substance, the product shall not be considered adulterated if the quantity of such substance on or in the product does not render it injurious to health;

(2) (A) if the product bears or contains, by reason of administration by feeding or by injection of any substance to the live animal or otherwise, any added poisonous or added deleterious substance, other than one which is (i) a pesticide chemical in or on a raw agricultural commodity; (ii) a food additive; or (iii) a color additive, which, in the judgment of the secretary, may make the product unfit for human food;

(B) if the product is, in whole or in part, a raw agricultural commodity and bears or contains a pesticide chemical which is unsafe within the meaning of rules and regulations adopted by the secretary;

(C) if the product bears or contains any food additive which is deemed unsafe in accordance with rules and regulations adopted by the secretary;

(D) if the product bears or contains any color additive which is deemed unsafe in accordance with rules and regulations adopted by the secretary; or

(E) any such product which is not adulterated under subsection (l)(2)(B), (l)(2)(C) or (l)(2)(D) shall nevertheless be deemed adulterated if the use of the pesticide chemical, the food additive or the color additive on or in such product is prohibited by rules and regulations of the secretary in establishments at which inspection is maintained under this act;

(3) if the product consists, in whole or in part, of any filthy, putrid or decomposed substance or is for any other reason unsound, unhealthful, unwholesome or otherwise unfit for human food;

(4) if the product has been prepared, packed or held under insanitary conditions whereby it may have become contaminated with filth or whereby it may have been rendered injurious to health;

(5) if the product is, in whole or in part, the product of an animal which has died otherwise than by slaughter;

(6) if the container for the product is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

(7) if the product has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to rules and regulations adopted by the secretary;

(8) (A) if any valuable constituent on or in the product has been, in whole or in part, omitted or abstracted therefrom;

(B) if any substance has been extracted and substitution made therefor, in whole or in part, or if any damage to, or inferiority of, the product has been concealed in any manner; or

(C) if any substance has been added to such product, or if any substance has been mixed or packed therewith, so as (i) to increase the bulk or weight of the product (ii) to reduce the quality or strength of the product or (iii) to make the product appear better or of greater value than it is, except that this provision does not apply to any cured or smoked pork product by reason of its containing added water; or

(9) if the product is a margarine containing animal fat and if any of the raw material used therein consisted, in whole or in part, of any filthy, putrid or decomposed substance.

(m) "Misbranded" means any carcass, part thereof, meat or meat food product, or poultry or poultry product, under any one or more of the following circumstances:

(1) If the labeling on the product or product container is false or misleading in any particular;

(2) if the product is offered for sale under the name of another food;

(3) if the product is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and immediately thereafter, the name of the food imitated;

(4) if the container on the product is so made, formed or filled as to be misleading;

(5) if the product is in a package or other container, unless it bears a label showing (A) the name and place of business of the manufacturer, packer or distributor and (B) an accurate statement of the quantity of the contents in terms of weight, measure or numerical count; under subsection (m)(5)(A), reasonable variations may be permitted and exemptions as to small packages may be established by rules and regulations adopted by the secretary;

(6) if any word, statement or other information, which is required by or under authority of this act to appear on the label or other labeling for the product, is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs or devices in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(7) if the product purports to be, or is represented to be, a food for which a definition and standard of identity or composition has been prescribed by rules and regulations of the secretary, unless (A) it conforms to such definition and standard and (B) the label thereon bears the name of the food specified in the definition and standard, and insofar as may be required by such rules and regulations, the common names of optional ingredients (other than spices, flavoring and coloring) present in such food;

(8) if the product purports to be, or is represented to be, a food for which a standard of fill of container has been prescribed by rules and regulations of the secretary and if such product falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such rules and regulations specify, a statement that it falls below such standard;

(9) if the product is not subject to subsection (m)(7), unless its label bears (A) the common or usual name of the food, if there is any, and (B) in case it is fabricated from two or more ingredients, the common or usual name of each such ingredient, except that spices, flavorings and colorings, when authorized by the secretary, may be designated as spices, flavorings and colorings without naming each; to the extent that compliance with the requirements of clause (B) of this provision is impracticable or results in deception or unfair competition, exemptions shall be established by rules and regulations adopted by the secretary;

(10) if the product purports to be, or is represented to be, for special dietary uses, unless its label bears such information concerning its vitamin, mineral and other dietary properties as the secretary, after consultation with the secretary of agriculture of the United States, determines to be, and by rules and regulations adopted by the secretary are prescribed to be, necessary in order to fully inform a purchaser as to its value for such uses;

(11) if the product bears or contains any artificial flavoring, artificial coloring or chemical preservative, unless it bears labeling stating that fact; to the extent that compliance with the requirements of this provision is impracticable, exemptions shall be established by rules and regulations adopted by the secretary; or

(12) if the product fails to bear directly thereon, or on the product container, as the secretary may prescribe by rules and regulations, the inspection legend unrestricted by any of the foregoing and such other information as the secretary may require in such rules and regulations to assure that the product will not have any false or misleading labeling and that the public will be informed of the manner of handling required to maintain the product in a wholesome condition.

(n) "Label" means a display of written, printed or graphic matter upon the immediate container (not including package liners) of any article.

(o) "Labeling" means all labels and other written, printed or graphic matter (1) upon any article or any of its containers or wrappers or (2) accompanying the article.

(p) "Federal meat inspection act" means the act so entitled, approved March 4, 1907, (21 U.S.C.A. § 601 et seq., 34 Stat. 1260) as amended by the federal wholesome meat act (8 Stat. 584).

(q) "Federal food, drug and cosmetic act" means the act so entitled, approved June 25, 1938, (21 U.S.C.A. § 301 et seq., 52 Stat. 1040), and amendments thereto.

(r) "Federal poultry products inspection act" means the act so entitled, approved August 28, 1957, (21 U.S.C.A. § 451 et seq., 71 Stat. 441) as amended by the federal wholesome poultry products act (82 Stat. 791).

(s) "Pesticide chemical," "food additive," "color additive" and "raw agricultural commodity" have the meanings for purposes of this act as ascribed thereto under K.S.A. 65-656, and amendments thereto.

(t) "Official mark" means the official inspection legend or any other symbol prescribed by rules and regulations of the secretary to identify the status of any article or animal under this act.

(u) "Official inspection legend" means any symbol prescribed by rules and regulations of the secretary showing that an article was inspected and passed in accordance with this act.

(v) "Official certificate" means any certificate prescribed by rules and regulations of the secretary for issuance by an inspector or other person performing official functions under this act.

(w) "Official device" means any device prescribed or authorized by the secretary for use in applying any official mark.

(x) "Slaughter facility" means any facility or section thereof which carries on the slaughter and dressing of animals.

(y) "Processing facility" means any facility or section thereof that packs, cans, salts, renders, bones, cuts up or otherwise manufactures meat or poultry into meat food products or poultry products.

(z) "Buffalo" means the American buffalo or bison (Bos, Bison bison or Bison americanus).

(aa) "Livestock" means cattle, buffaloes, sheep, swine, goats, domesticated deer, all creatures of the ratite family that are not indigenous to this state, including but not limited to ostriches, emus and rheas or horses, mules or other equines. Livestock shall not include buffalo or domesticated deer slaughtered for sport or recreational purpose.

(bb) "Wholesaler" means any person engaged in the distribution of inspected and passed meat, meat products, poultry or poultry products. Wholesalers may not further process or repackage product.

(cc) "Humane slaughter act" means K.S.A. 47-1401 et seq., and amendments thereto, and rules and regulations adopted thereunder.

(dd) "Domesticated deer" means any member of the family cervidae which was legally obtained and is being sold or raised in a confined area for breeding stock; for any carcass, skin or part of such animal; for exhibition; or for companionship.

History: L. 1969, ch. 296, § 1; L. 1981, ch. 243, § 1; L. 1985, ch. 211, § 1; L. 1986, ch. 232, § 1; L. 1993, ch. 143, § 9; L. 1994, ch. 79, § 9; L. 2003, ch. 118, § 3; L. 2004, ch. 101, § 89; L. 2012, ch. 145, § 28; July 1.



65-6a19 Cooperation with U.S. department of agriculture.

65-6a19. Cooperation with U.S. department of agriculture. The secretary of agriculture is hereby authorized to cooperate with the United States department of agriculture in the enforcement of this act and the federal meat and poultry inspection acts.

History: L. 1969, ch. 296, § 2; L. 2004, ch. 101, § 90; July 1.



65-6a20 Inspection of livestock, rabbits and poultry before slaughter; separate slaughter for diseased; inspection of carcasses.

65-6a20. Inspection of livestock, rabbits and poultry before slaughter; separate slaughter for diseased; inspection of carcasses. (a) For the purpose of preventing the use in intrastate commerce of meat and meat food products and poultry and poultry products which are adulterated, the secretary shall make an examination and inspection, by inspectors appointed for such purpose, of all livestock, domestic rabbits and poultry before such livestock, domestic rabbits and poultry are allowed to enter into any slaughtering, processing or similar establishment in this state in which slaughtering and preparation of meat or meat food products or poultry and poultry products of such animals are conducted for intrastate commerce. All livestock, domestic rabbits and poultry found on such inspection to show symptoms of disease shall be set apart and slaughtered separately from all other livestock, domestic rabbits and poultry. When slaughtered as provided in this section, the carcasses of such livestock, domestic rabbits or poultry shall be subject to a careful examination and inspection as provided by the rules and regulations adopted by the secretary.

(b) For the purpose of preventing the inhumane slaughtering or inhumane handling in connection with slaughter of livestock, domestic rabbits or poultry, the secretary shall cause to be made, by inspectors appointed for that purpose, an examination and inspection of the method by which livestock, domestic rabbits or poultry are slaughtered and handled in connection with slaughter in establishments registered or required to be registered under this act.

(c) The secretary may prescribe rules and regulations for the implementation of this section.

History: L. 1969, ch. 296, § 3; L. 1985, ch. 211, § 2; L. 2004, ch. 101, § 195; L. 2012, ch. 145, § 29; July 1.



65-6a21 Post-mortem inspection of carcasses capable of use as human food; marking or labeling; destruction of adulterated carcasses for food purposes; removal of inspectors for failure to destroy.

65-6a21. Post-mortem inspection of carcasses capable of use as human food; marking or labeling; destruction of adulterated carcasses for food purposes; removal of inspectors for failure to destroy. For the purposes of the Kansas meat and poultry inspection act, the secretary shall cause to be made, by inspectors appointed therefor, a post-mortem examination and inspection of the carcasses and parts thereof of all livestock, domestic rabbits and poultry which are capable of use as human food and which are to be prepared at any slaughtering, canning, salting, packing or similar establishment in this state in which such articles are prepared for intrastate commerce. The carcasses and parts thereof of all such animals found to be not adulterated shall be marked, stamped, tagged or labeled as "inspected and passed." The inspectors shall label, mark, stamp or tag as "inspected and condemned" all carcasses and parts thereof of animals found to be adulterated. All carcasses and parts thereof thus inspected and condemned shall be destroyed for food purposes by the establishment in the presence of an inspector, and the secretary may remove inspectors from any such establishment which fails to so destroy any such condemned carcass or part thereof. After the first inspection and when they deem it necessary, the inspectors shall reinspect such carcasses or parts thereof to determine whether since the first inspection such carcasses or parts thereof have become adulterated. If any carcass or any part thereof, upon examination and inspection subsequent to the first examination and inspection, is found to be adulterated, it shall be destroyed for food purposes by the establishment in the presence of an inspector. The secretary may remove inspectors from any establishment which fails to so destroy any such condemned carcass or part thereof.

History: L. 1969, ch. 296, § 4; L. 1985, ch. 211, § 3; July 1.



65-6a22 Inspection of carcasses prior to entry into department for processing; inspection of meat and poultry food products returned to slaughtering or processing establishment; limitation of entry of carcasses and products.

65-6a22. Inspection of carcasses prior to entry into department for processing; inspection of meat and poultry food products returned to slaughtering or processing establishment; limitation of entry of carcasses and products. The provisions of K.S.A. 65-6a21 and amendments thereto shall apply to all carcasses or parts of carcasses of livestock, domestic rabbits and poultry, or the meat or meat products or poultry or poultry products thereof, which are capable of use as human food and which may be brought into any slaughtering, canning, salting, packing or similar establishment where inspection under this act is maintained. The examination and inspection shall be conducted before such carcasses or parts thereof shall be allowed to enter into any department wherein the same are to be treated and prepared for meat food products or poultry food products. The provisions of K.S.A. 65-6a21 and amendments thereto shall also apply to all such products which, after having been issued from any such slaughtering, canning, salting, packing or similar establishment, are returned to the same or to any similar establishment where such inspection is maintained. The secretary may limit the entry of carcasses, parts of carcasses, meat and meat products, poultry and poultry products and other materials into any establishment at which inspection under this act is maintained under such conditions as the secretary may prescribe to assure that allowing the entry of such articles into such inspected establishments will be consistent with the purposes of this act.

History: L. 1969, ch. 296, § 5; L. 1985, ch. 211, § 4; July 1.



65-6a23 Inspection of meat and poultry food products; inspectors' ingress and egress; marking or labeling of products; destruction of adulterated products; removal of inspectors.

65-6a23. Inspection of meat and poultry food products; inspectors' ingress and egress; marking or labeling of products; destruction of adulterated products; removal of inspectors. For the purposes hereinbefore set forth the secretary shall cause to be made by inspectors appointed for that purpose an examination and inspection of all meat food products and poultry products prepared in any slaughtering, canning, salting, packing or similar establishment, where such articles are prepared for intrastate commerce, and for the purposes of any examination and inspection said inspectors shall, upon showing proper credentials, have free ingress and egress into any part of any establishment regulated by this act; and said inspectors shall mark, stamp, tag or label as "Kansas inspected and passed" all such products found to be not adulterated; and said inspectors shall label, mark, stamp or tag as "Kansas inspected and condemned" all such products found adulterated, and all such condemned meat food products and poultry products shall be destroyed for food purposes, as hereinbefore provided, and the secretary may remove inspectors from any establishment which fails to so destroy such condemned meat food products and poultry products.

History: L. 1969, ch. 296, § 6; Dec. 1.



65-6a24 Packaged meat and poultry products; labeling and container standards; violations, procedure; hearing; judicial review.

65-6a24. Packaged meat and poultry products; labeling and container standards; violations, procedure; hearing; judicial review. (a) When any meat, meat food product, poultry or poultry product prepared for intrastate commerce which has been inspected and marked "Kansas inspected and passed" shall be placed or packed in any can, pot, tin, canvas or other receptacle or covering in any establishment where inspection under the provisions of this act is maintained, the person preparing the product shall cause a label to be attached to a can, pot, tin, canvas or other receptacle or covering, under supervision of an inspector, which label shall state that the contents thereof have been "Kansas inspected and passed" under the provisions of this act, and no inspection or examination of meat, meat food products, poultry or poultry products deposited or inclosed in cans, tins, pots, canvas or other receptacle or covering in any establishment where inspection under the provisions of this act is maintained shall be deemed to be complete until such meat, meat food products, poultry or poultry products have been sealed or inclosed in the can, tin, pot, canvas or other receptacle or covering under the supervision of an inspector.

(b) All carcasses, parts of carcasses, meat and meat food products, poultry and poultry products, inspected at any establishment under the authority of this act and found to be not adulterated, shall at the time they leave the establishment bear, in distinctly legible form, directly thereon or on their containers, as the secretary may require, the information required under subsection (m) of K.S.A. 65-6a18, and amendments thereto.

(c) The secretary, whenever the secretary determines such action is necessary for the protection of the public, may prescribe: (1) The style and sizes of type to be used with respect to material required to be incorporated in labeling to avoid false or misleading labeling of any meat or meat products, poultry or poultry products; or (2) definitions and standards of identity or composition for articles subject to this act and standards of fill of container for such articles shall be adopted by the secretary of agriculture in the manner provided by law.

(d) No article subject to this act shall be sold or offered for sale by any person in intrastate commerce, under any name or other marking or labeling which is false or misleading, or in any container of a misleading form or size, but established trade names and other marking and labeling and containers which are not false or misleading and which are approved by the secretary, are permitted.

(e) If the secretary has reason to believe that any marking or labeling or the size or form of any container in use or proposed for use with respect to any article subject to this act is false or misleading in any particular, the secretary may order that such use be withheld unless the marking, labeling or container is modified in such manner as the secretary prescribes so that it will not be false or misleading. If the person using or proposing to use the marking, labeling or container does not accept the determination of the secretary, such person may request a hearing, but the use of the marking, labeling or container shall, if the secretary so directs, be withheld pending hearing and final determination by the secretary. Hearings under this subsection shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(f) Any action of the secretary pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1969, ch. 296, § 7; L. 1986, ch. 318, § 88; L. 1988, ch. 356, § 189; L. 2004, ch. 101, § 91; L. 2010, ch. 17, § 123; July 1.



65-6a25 Sanitary conditions of establishments; sanitation rules and regulations; adulterated meat, poultry or products.

65-6a25. Sanitary conditions of establishments; sanitation rules and regulations; adulterated meat, poultry or products. The secretary shall cause to be made, by veterinarians or by other competent inspectors, such inspection of all slaughtering, canning, salting, packing or similar establishments in which livestock, domestic rabbits or poultry are slaughtered and in which the meat and meat food products and poultry and poultry products thereof are prepared for intrastate commerce as may be necessary to become informed concerning the sanitary conditions of the establishment and to prescribe the rules and regulations of sanitation under which such establishments shall be maintained. Where the sanitary conditions of any such establishments are such that the meat or meat food products or poultry or poultry products are rendered adulterated, the secretary shall refuse to allow the meat or meat products or poultry or poultry products to be labeled, marked, stamped or tagged as "Kansas inspected and passed."

History: L. 1969, ch. 296, § 8; L. 1985, ch. 211, § 5; July 1.



65-6a26 Inspection during both day and nighttime operation; inspection fee schedule; overtime payment.

65-6a26. Inspection during both day and nighttime operation; inspection fee schedule; overtime payment. The secretary shall cause an examination and inspection of all livestock, domestic rabbits and poultry, and the food products thereof, which are slaughtered and prepared in establishments for the purposes of intrastate commerce, to be made during the nighttime as well as during the daytime when such slaughtering or the preparation of such food products is conducted during the nighttime. The secretary of agriculture shall by rule and regulation establish a schedule of fees to be charged against establishments for inspections made other than during regularly scheduled inspection periods and for all costs incurred in paying overtime to inspectors required for the inspection of such establishments.

History: L. 1969, ch. 296, § 9; L. 1985, ch. 211, § 6; L. 2004, ch. 101, § 92; July 1.



65-6a27 Violations of act.

65-6a27. Violations of act. (a) It shall be a violation of this act for any person:

(1) To slaughter any livestock, domestic rabbits or poultry, except in compliance with this act;

(2) to prepare any meat, meat food product, poultry or poultry product which is capable of use as human food, at any establishment preparing such products, except in compliance with the requirements of this act;

(3) to do, with respect to any meat, meat food product, poultry or poultry product which is capable of use as human food, any act, while being distributed or transported or while being held for sale after such distribution or transportation, which has the effect of causing such products to be adulterated or misbranded; or

(4) to engage in a business specified in subsection (a) of K.S.A. 65-6a34 and amendments thereto or engage in business or operate a packing house, sausage plant, poultry packing plant, slaughterhouse or poultry dressing plant unless such person is currently registered with the secretary in accordance with the provisions of K.S.A. 65-6a34 and amendments thereto and has paid the fees required for the current calendar year as required by that section.

(b) It shall be a violation of this act for any person to sell, offer or expose for sale or to distribute or transport:

(1) Any carcass or part thereof which is capable of use as human food, or any meat, meat food product, poultry or poultry product which is adulterated or misbranded; or

(2) any carcass or part thereof which is capable of use as human food, or any meat, meat food product, poultry or poultry product, which is required to be inspected under the provisions of this act, unless such products have been so inspected and passed.

History: L. 1969, ch. 296, § 10; L. 1985, ch. 211, § 7; L. 1986, ch. 232, § 2; L. 1993, ch. 127, § 1; July 1.



65-6a28 Acts involving official marks, labels and certificates or simulation thereof prohibited.

65-6a28. Acts involving official marks, labels and certificates or simulation thereof prohibited. (a) No brand manufacturer, printer or other person shall cast, print, lithograph or otherwise make any device containing any official mark or simulation thereof, or any label bearing any such mark or simulation, or any form of official certificate or simulation thereof, except as authorized by the secretary.

(b) No person shall: (1) Forge any official device, mark or certificate;

(2) without authorization from the secretary use any official device, mark, certificate or simulation thereof, or alter, detach, deface or destroy any official device, mark or certificate;

(3) contrary to the regulations prescribed by the secretary of agriculture, fail to use, or to detach, deface or destroy any official device, mark or certificate;

(4) knowingly possess, without promptly notifying the secretary or his representative, any official device or any counterfeit, simulated, forged or improperly altered official certificate or any device or label or any carcass of any animal, or part or product thereof, bearing any counterfeit, simulated, forged or improperly altered official mark;

(5) knowingly make any false statement in any shipper's certificate or other nonofficial or official certificate provided for in the regulations prescribed by the secretary of agriculture; or

(6) knowingly represent that any article has been inspected and passed or exempted, under this act when, in fact, it has, respectively not been so inspected and passed, or exempted.

History: L. 1969, ch. 296, § 11; L. 2004, ch. 101, § 93; July 1.



65-6a29 Horses, mules and rabbits; labeling of carcass or products; preparation in separate establishment.

65-6a29. Horses, mules and rabbits; labeling of carcass or products; preparation in separate establishment. No person shall sell, transport, offer for sale or transportation or receive for transportation in intrastate commerce any carcasses of horses, mules or other equines, domestic rabbits or parts of such carcasses or the meat or meat food products thereof, unless they are plainly and conspicuously marked or labeled or otherwise identified as required by rules and regulations adopted by the secretary of agriculture to show the kinds of animals from which they were derived. When required by the secretary with respect to establishments at which inspection is maintained under this act, such animals and their carcasses, parts thereof, meat and meat food products shall be prepared in establishments separate from those in which cattle, buffaloes, sheep, swine or goats are slaughtered or their carcasses, parts thereof, meat or meat food products are prepared.

History: L. 1969, ch. 296, § 12; L. 1985, ch. 211, § 8; L. 2004, ch. 101, § 94; July 1.



65-6a30 Meat and poultry inspection program established; personnel; inspection duties; rules and regulations.

65-6a30. Meat and poultry inspection program established; personnel; inspection duties; rules and regulations. (a) There shall be established by the secretary of agriculture a meat and poultry inspection program to enforce the provisions of the Kansas meat and poultry inspection act. The program shall be under the supervision of the secretary of agriculture and the secretary shall appoint such personnel as may be necessary for the proper administration of the Kansas meat and poultry inspection act.

(b) The secretary of agriculture shall make provision for the examination and inspection of all livestock, domestic rabbits and poultry, as provided for under the Kansas meat and poultry inspection act, and of all carcasses and parts thereof, of all meats and meat food products thereof, of all poultry and poultry products thereof and of the sanitary conditions of all establishments in which such carcasses, parts of carcasses and products are prepared. Authorized representatives of the secretary shall refuse to stamp, mark, tag or label any carcass or any part thereof or any meat food product therefrom which is prepared in any establishment until the carcass or part thereof or meat food product has actually been inspected and found to be not adulterated.

(c) The authorized representatives of the secretary shall perform such other duties as are provided by this act and by the rules and regulations adopted by the secretary of agriculture.

(d) The secretary of agriculture shall adopt and amend from time to time such rules and regulations as are necessary for the efficient execution of the provisions of this act. On and after January 1, 2009, the secretary shall not promulgate or enforce any such rules and regulations that are more stringent, restrictive or expansive than required by federal law or any rule and regulation adopted by the United States department of agriculture. If the secretary determines that a more stringent, restrictive or expansive rule and regulation is necessary, the secretary may implement the rule and regulation only after approval by an act of the legislature.

(e) All inspections and examinations made under this act shall be made in the manner described in the rules and regulations adopted by the secretary of agriculture and shall not be inconsistent with the provisions of this act.

History: L. 1969, ch. 296, § 13; L. 1985, ch. 211, § 9; L. 2004, ch. 101, § 95; L. 2008, ch. 48, § 8; July 1.



65-6a31 Exceptions to inspection requirements; custom slaughtering.

65-6a31. Exceptions to inspection requirements; custom slaughtering. (a) The provisions of this act shall not apply:

(1) To the slaughtering by any person of animals of such person's own raising or to the preparing by the slaughterer or to the transporting in intrastate commerce of the carcasses, parts thereof, meat food products or poultry products of such animals exclusively for use or consumption by such person, members of such person's household, former members of such household or such person's nonpaying guests and employees;

(2) to any person operating a retail store or similar retail type business who prepares only inspected and passed carcasses, parts thereof, meat food products or poultry products for sale to consumers at retail in normal retail quantities; or prepares inspected carcasses, parts thereof, meat food products or poultry products, owned by the consumer and prepared for such consumer's consumption or the consumption of such consumer's household members, nonpaying guests and employees; or

(3) to any person operating a restaurant who prepares only inspected and passed carcasses, parts thereof, meat food products or poultry products for human consumption.

(b) (1) Only those provisions of this act relating to registration, humane slaughter and humane handling in connection with slaughter, sanitation and adulteration shall apply:

(A) To a person custom slaughtering livestock, domestic rabbits or poultry delivered by the owner thereof for such slaughter, including the custom preparation by such slaughterer and the transportation in intrastate commerce of the carcasses, parts thereof, meat food products or poultry products of such animals exclusively for use or consumption by the owner, the members of the owner's household or the owner's nonpaying guests and employees; or

(B) to the custom preparation by any person, firm or corporation of carcasses, parts thereof, meat or meat food products, derived from the slaughter by any person of livestock of such person's own raising, or from game animals which are delivered by the owner thereof for such custom preparation and transportation in intrastate commerce of such custom prepared articles, exclusively for use in the household of the owner by the owner and the members of the owner's household and the owner's nonpaying guests and employees.

(2) In cases where such person, firm or corporation engages in such custom operations at an establishment at which inspection under the Kansas meat and poultry inspection act is maintained, the secretary may exempt from such inspection at such establishment any animals slaughtered or any meat or meat food products otherwise prepared on such custom basis, except that custom operations at any establishment shall be exempt from inspection requirements as provided by this section only if the establishment complies with rules and regulations adopted by the secretary to assure that any carcasses, parts thereof, meat or meat food products wherever handled on a custom basis, or any containers or packages containing such articles, are separated at all times from carcasses, parts thereof, meat or meat food products prepared for sale and that all such articles prepared on a custom basis, or any containers or packages containing such articles, are plainly marked "not for sale" immediately after being prepared and kept so identified until delivered to the owner and that the establishment conducting the custom operation is maintained and operated in a sanitary manner.

(c) Only those provisions of this act relating to sanitation and adulteration shall apply to a person operating a food locker plant who: (1) Prepares meat, meat food products, poultry or poultry products which have been inspected and passed and which are being prepared and sold in normal retail quantities; or (2) prepares such meat, meat products, poultry or poultry products for the owner thereof.

(d) Notwithstanding any other provision of this section, any carcasses, parts thereof, meat, or meat products prepared on a custom basis, or any containers or packages containing such articles, shall be plainly marked "Not for Sale" immediately after being prepared and kept so identified until delivered to the owner.

History: L. 1969, ch. 296, § 14; L. 1970, ch. 251, § 1; L. 1971, ch. 207, § 1; L. 1976, ch. 268, § 1; L. 1985, ch. 211, § 10; L. 2004, ch. 101, § 96; L. 2012, ch. 145, § 30; July 1.



65-6a32 Storage and handling of meat, poultry and food products; rules and regulations.

65-6a32. Storage and handling of meat, poultry and food products; rules and regulations. The secretary of agriculture may prescribe by rules and regulations the conditions under which carcasses, parts of carcasses, meat and meat food products of livestock and poultry and poultry products, which are capable of use as human food, shall be stored or otherwise handled by any person engaged in the business of buying, selling, freezing, storing, distributing or transporting in or for intrastate commerce such articles whenever the secretary of agriculture deems such action necessary to assure that such articles will not be adulterated or misbranded when delivered to the consumer. Violation of any such rule and regulation is prohibited.

History: L. 1969, ch. 296, § 15; L. 1985, ch. 211, § 11; L. 1993, ch. 127, § 2; L. 2004, ch. 101, § 97; July 1.



65-6a33 Slaughter and preparation of meat and products not for human food, not inspected; identification.

65-6a33. Slaughter and preparation of meat and products not for human food, not inspected; identification. Inspection shall not be provided under this act at any establishment for the slaughter of livestock or poultry, or the preparation of any carcasses or parts or products of such animals, which are not intended for use as human food, but such articles shall be denatured or otherwise identified as prescribed by rules and regulations of the secretary of agriculture prior to their offer for sale, distribution or transportation [in] intrastate commerce, unless naturally inedible by humans, to deter their use for human food. No person shall buy, sell, transport, distribute or offer for sale, distribution or transportation, or receive for distribution or transportation in intrastate commerce, any carcasses, parts thereof, meat or meat food products or poultry or poultry products of any such animals which are not intended for use as human food unless they are denatured or otherwise identified as required by the rules and regulations of the secretary of agriculture or are naturally inedible by humans.

History: L. 1969, ch. 296, § 16; L. 1985, ch. 211, § 12; L. 1993, ch. 127, § 3; L. 2004, ch. 101, § 98; July 1.



65-6a34 Engaging in business; registration required; annual fee; reinstatement fee.

65-6a34. Engaging in business; registration required; annual fee; reinstatement fee. (a) No person shall: (1) Engage in business, in or for intrastate commerce, as a broker or animal food manufacturer; (2) engage in business in such commerce as a wholesaler of any carcasses, or parts or products of the carcasses, of any livestock, domestic rabbits or poultry, whether intended for human food or other purposes; or (3) engage in business as a public warehouseman storing any such articles in or for such commerce, without first having registered with the secretary such person's name and the address of each place of business at which, and all trade names under which, such person conducts such business and having paid the $25 registration fee.

(b) No person shall engage in business or operate as a slaughter or processing facility solely on a custom basis as described by subsection (b)(1) of K.S.A. 65-6a31, and amendments thereto; a slaughter facility, processing facility, state-owned slaughter or processing facility operated in conjunction with education and research and located at institutions under the jurisdiction of the state board of regents, or slaughter or processing facility operated in conjunction with education and research and located at a public secondary school without registering such person's name and place of business with the secretary, and paying the $25 registration fee.

(c) Any person whose completed application for renewal of a registration required by this section is not received by January 15 of the year of renewal shall be subject to a reinstatement fee which shall be paid in addition to the required registration fee. If the completed application for renewal of a registration required by this section is received by the secretary after January 15 and on or before January 31 of the year of renewal, the reinstatement fee shall be $10. If the completed application for renewal of a registration required by this section is received after January 31 of the year of renewal, the amount of the reinstatement fee shall be increased at the rate of $25 per month for each additional month or fraction thereof. No registration required by this section shall be reinstated if it has been delinquent for one year. No registration required by this section shall be issued until all applicable reinstatement fees, if any, have been paid.

History: L. 1969, ch. 296, § 17; L. 1969, ch. 297, § 1; L. 1980, ch. 185, § 1; L. 1983, ch. 2, § 2; L. 1985, ch. 211, § 13; L. 1986, ch. 232, § 3; L. 1990, ch. 218, § 1; L. 2012, ch. 145, § 31; July 1.



65-6a34a Denial or suspension of registration; hearing; appeal.

65-6a34a. Denial or suspension of registration; hearing; appeal. (a) The secretary may deny, suspend, revoke or modify the provisions of any registration issued under the Kansas meat and poultry inspection act, if the secretary finds, after notice and opportunity for a hearing are given in accordance with the Kansas administrative procedure act, that the applicant or registrant has:

(1) Been convicted of or pleaded guilty to a violation of the Kansas meat and poultry inspection act or any rule and regulation promulgated thereunder;

(2) failed to comply with any provision or requirement of the Kansas meat and poultry inspection act or any rule and regulation adopted thereunder;

(3) interfered with or prevented the secretary or any authorized inspector or any other authorized representative of the secretary from the performance of that person's job duties regarding any inspection or the administration of the provisions of the Kansas meat and poultry inspection act; or

(4) denied the secretary or any authorized representative of the secretary access to any premises required to be inspected under the provisions of the Kansas meat and poultry inspection act.

(b) The registration holder may appeal from the decision and order, in accordance with the provisions of the Kansas judicial review act.

(c) This section shall be part of and supplemental to the Kansas meat and poultry inspection act, article 6a of chapter 65 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1993, ch. 127, § 6; L. 2010, ch. 60, § 8; L. 2010, ch. 155, § 19; July 1.

Revisor's Note:

Section was amended by L. 2010, ch. 17, § 124, but that version was repealed by L. 2010, ch. 155, § 26.



65-6a35 Cooperation with U.S. secretary of agriculture; appointment to advisory committees.

65-6a35. Cooperation with U.S. secretary of agriculture; appointment to advisory committees. (a) The Kansas department of agriculture is hereby designated as the state agency which shall be responsible for cooperating with the secretary of agriculture of the United States under the provisions of section 301 of the federal meat inspection act, and section 5 of the federal poultry inspection act.

(b) In such cooperative efforts, the secretary of agriculture is authorized to accept from the secretary of agriculture of the United States advisory assistance in planning and otherwise developing the state program, technical and laboratory assistance and training (including necessary curricular and instructional materials and equipment), and financial and other aid for administration of such a program.

(c) The secretary of agriculture is further authorized to recommend to the secretary of agriculture of the United States such officials or employees of this state as the secretary of agriculture shall designate, for appointment to the advisory committees provided for in section 301 of the federal meat inspection act; and the secretary of agriculture or the secretary's delegate shall serve as the representative of the governor for consultation with the secretary of agriculture of the United States under paragraph (c) of section 301 of the act.

History: L. 1969, ch. 296, § 18; L. 2004, ch. 101, § 99; July 1.



65-6a36 Refusal to provide or withdraw inspection services for applicant or recipient convicted of certain offenses; hearing.

65-6a36. Refusal to provide or withdraw inspection services for applicant or recipient convicted of certain offenses; hearing. (a) The secretary may, for such period, or indefinitely, as the secretary deems necessary to effectuate the purposes of this act, refuse to provide, or withdraw, inspection service under this act with respect to any establishment if the secretary determines, after opportunity for a hearing is accorded to the applicant for, or recipient of, such service, that such applicant or recipient is unfit to engage in any business requiring inspection under this act because the applicant or recipient, or anyone responsibly connected with the applicant or recipient, has been convicted, in any federal or state court, of (1) any felony based upon the acquiring, handling, transporting or distributing of unwholesome, adulterated, mislabeled or deceptively packaged food or upon fraud in connection with transactions in food, or (2) more than one violation of any law, other than a felony, based upon the acquiring, handling, transporting or distributing of unwholesome, adulterated, mislabeled or deceptively packaged food or upon fraud in connection with transactions in food. This section shall not affect in any way other provisions of this act for withdrawal of the inspection services from establishments failing to maintain sanitary conditions or to destroy condemned carcasses, parts, meat or meat food products, poultry or poultry products.

(b) Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1969, ch. 296, § 19; L. 1988, ch. 356, § 190; L. 1993, ch. 127, § 4; July 1.



65-6a37 Adulterated or misbranded meat or products; procedure.

65-6a37. Adulterated or misbranded meat or products; procedure. The procedure to be followed with respect to meat or meat products believed to be adulterated or misbranded shall be in like manner as that set forth in K.S.A. 65-660 for foods in general.

History: L. 1969, ch. 296, § 20; Dec. 1.



65-6a38 Act not affecting trade of locker plant located near border of state.

65-6a38. Act not affecting trade of locker plant located near border of state. Nothing in this act shall be construed as limiting or prohibiting the operator of any frozen food locker plant, whose plant is so located near the border of the state that its normal trade area includes territory in a neighboring state, from continuing to provide custom slaughtering and related services, meeting the standards and in compliance with requirements established under the provisions of this act, to persons living within such normal trade area. The providing of custom slaughtering and related services to persons within such normal trade area shall not be considered as constituting the engaging in interstate commerce for the purpose of this act.

History: L. 1969, ch. 296, § 21; Dec. 1.



65-6a39 Jurisdiction to enforce act vested in district court.

65-6a39. Jurisdiction to enforce act vested in district court. The district courts are vested with jurisdiction specifically to enforce and to prevent and restrain violations of this act, and shall have jurisdiction in all other kinds of cases arising under this act, except as provided in K.S.A. 65-6a24(e).

History: L. 1969, ch. 296, § 22; Dec. 1.



65-6a40 Penalties.

65-6a40. Penalties. Any person who violates any of the provisions of this act or the provisions of any rule or regulation adopted under the provisions of this act for which no other criminal penalty is provided shall be deemed guilty of a nonperson misdemeanor and upon conviction thereof shall be punished by imprisonment for not more than one year, or by a fine of not more than $1000, or by both such imprisonment and fine. If such violation involves intent to defraud, or any transportation or distribution or attempted transportation or distribution of an article that is adulterated, such person shall be deemed guilty of a nonperson felony and upon conviction thereof shall be punished by imprisonment for not more than three years or by a fine of not more than $10,000, or by both such imprisonment and fine. No person shall be subject to penalties under this section for receiving for transportation or distribution any article or animal in violation of this act if such receipt was made in good faith.

History: L. 1969, ch. 296, § 23; L. 1993, ch. 127, § 5; July 1.



65-6a41 Records; maintenance and access to records; refusal to furnish certain information and documents to secretary unlawful.

65-6a41. Records; maintenance and access to records; refusal to furnish certain information and documents to secretary unlawful. (a) Any person registered or required to be registered under the provisions of K.S.A. 65-6a34, and amendments thereto, shall keep records that fully and accurately disclose transactions related to animals prepared for and capable of use as human food. Nothing in this section shall affect the exemptions established in K.S.A. 65-6a31, and amendments thereto. All persons, firms and corporations subject to such requirements, at all reasonable times upon request by the secretary, shall provide access to their places of business and provide an opportunity to examine the facilities, inventory and records thereof and to copy all such records.

(b) Any record required to be maintained by this section shall be maintained for a period of time as the secretary shall prescribe by rules and regulations.

(c) It shall be unlawful for any person to refuse to furnish, on request of a representative of the secretary, the name and address of the person from whom such person received any article or animal which does not meet the requirements of this act, and copies of all documents, if any there be, pertaining to the delivery of the article or animal to such person.

History: L. 1969, ch. 296, § 24; L. 2012, ch. 145, § 32; July 1.



65-6a43 Severability of act.

65-6a43. Severability of act. If any provision of this act or the application thereof to any person or circumstances is held invalid, the validity of the remainder of the act and of the application of such provision to other persons and circumstances shall not be affected thereby.

History: L. 1969, ch. 296, § 26; Dec. 1.



65-6a44 Adoption of regulations.

65-6a44. Adoption of regulations. The secretary of agriculture is hereby authorized to prepare and adopt regulations for the proper enforcement of the act. The secretary of agriculture may adopt regulations for the exemption of the operations of any person from inspection or other requirements of this act if and to the extent such operations would be exempt from corresponding requirements of the federal meat inspection act or the federal poultry inspection act.

History: L. 1969, ch. 296, § 27; L. 2004, ch. 101, § 100; July 1.



65-6a44a Secretary to establish standards of identity for water added pork products.

65-6a44a. Secretary to establish standards of identity for water added pork products. (a) The secretary of agriculture shall adopt rules and regulations establishing standards of identity for water added pork products within 60 days after the effective date of this act.

(b) The provisions of this section are a part of and supplemental to the Kansas meat and poultry inspection act.

History: L. 1981, ch. 243, § 2; L. 2004, ch. 101, § 101; July 1.



65-6a45 Meat and poultry inspection; disposition of moneys received; meat and poultry inspection fee fund.

65-6a45. Meat and poultry inspection; disposition of moneys received; meat and poultry inspection fee fund. The secretary of agriculture shall remit all moneys received by or for the secretary under article 6a of chapter 65 of Kansas Statutes Annotated, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the meat and poultry inspection fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary.

History: L. 1969, ch. 296, § 28; L. 1973, ch. 2, § 28; L. 2001, ch. 5, § 220; L. 2004, ch. 101, § 102; July 1.



65-6a46 Title of act.

65-6a46. Title of act. This act may be cited as the Kansas meat and poultry inspection act.

History: L. 1969, ch. 296, § 29; Dec. 1.



65-6a47 Imported meat, poultry or dairy products; labeling; definitions.

65-6a47. Imported meat, poultry or dairy products; labeling; definitions. Every wholesaler or retailer who sells or offers for sale in the state of Kansas through a meat market, store or otherwise, any meats, either canned, frozen or cured, or any poultry, eggs or butter, which are the products of any country foreign to the United States, shall clearly label such meat, poultry, eggs or butter as "imported," naming the country of its origin, which labeling shall be in lettering not less than 1/2 inch in height. As used in this act:  (a) The word "retailer" shall mean a person regularly engaged in the business of selling meat, canned, frozen or cured, or poultry, eggs or butter, at retail to the trade and public as such, and selling only to the user or consumer and not for resale; (b) the word "meat" means the dressed flesh of cattle, swine, horses, sheep, rabbits or goats but shall not include fish or products of fish.

History: L. 1970, ch. 252, § 1; L. 1982, ch. 260, § 1; July 1.



65-6a48 Same; enforcement of act.

65-6a48. Same; enforcement of act. The attorney general shall enforce the provisions of this act. The attorney general or the duly authorized agents of the attorney general shall have access at all regular business hours to every retail establishment which sells or offers to sell meat, poultry, eggs or butter to the public.

History: L. 1970, ch. 252, § 2; L. 1975, ch. 462, §77; L. 1999, ch. 67, § 1; July 1.



65-6a49 Same; injunctions.

65-6a49. Same; injunctions. In addition to other remedies provided by this act the attorney general is authorized to apply to the district court, and such court shall have jurisdiction upon a hearing and for cause shown to grant a temporary or permanent injunction restraining any person from violating this act.

History: L. 1970, ch. 252, § 3; L. 1975, ch. 462, §78; L. 1999, ch. 67, § 2; July 1.



65-6a50 Same; prosecution for violation of act.

65-6a50. Same; prosecution for violation of act. Upon determining that a provision of this act has been violated, it shall be the duty of the attorney general to institute appropriate proceedings in the proper courts without delay and to prosecute the same in the manner provided by law.

History: L. 1970, ch. 252, § 4; L. 1975, ch. 462, § 79; L. 1999, ch. 67, § 3; July 1.



65-6a51 Same; rules and regulations.

65-6a51. Same; rules and regulations. The attorney general is hereby authorized to adopt such rules and regulations as the attorney general deems necessary to properly enforce the provisions of this act.

History: L. 1970, ch. 252, § 5; L. 1975, ch. 462, § 80; L. 1999, ch. 67, § 4; July 1.



65-6a52 Penalty.

65-6a52. Penalty. Any person who shall fail to comply with the provisions of this act shall be deemed guilty of a class C misdemeanor.

History: L. 1970, ch. 252, § 6; July 1.



65-6a53 Imported catfish; labeling.

65-6a53. Imported catfish; labeling. No catfish which is produced outside of the United States shall be sold or offered for sale at retail in the state of Kansas for consumption off of the premises upon which sold or offered for sale unless clearly labeled in letters not less than one-fourth (1/4) inch in height as having been imported.

History: L. 1977, ch. 209, § 1; July 1.



65-6a54 Same; rules and regulations.

65-6a54. Same; rules and regulations. The secretary of health and environment shall adopt such rules and regulations deemed necessary for the proper administration and enforcement of this act.

History: L. 1977, ch. 209, § 2; July 1.



65-6a55 Same; violation of act; penalty.

65-6a55. Same; violation of act; penalty. Any violation by any person, partnership, corporation or other association of the provisions of this act is a class C misdemeanor.

History: L. 1977, ch. 209, § 3; July 1.



65-6a56 Violations of meat and poultry inspection act; civil penalties; disposition of moneys.

65-6a56. Violations of meat and poultry inspection act; civil penalties; disposition of moneys. (a) Any person who violates any of the provisions of the Kansas meat and poultry inspection act, article 6a of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, or any rule and regulation promulgated thereunder, in addition to any other penalty provided by law, may incur a civil penalty imposed under subsection (b) in the amount fixed by rules and regulations of the secretary of agriculture in an amount not less than $100 nor more than $5,000 for each violation and, in the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(b) A duly authorized agent of the secretary, upon finding that any person or agent or employee thereof has violated any provision of the Kansas meat and poultry inspection act or any rule and regulation promulgated thereunder, may impose a civil penalty as provided by this section upon such person.

(c) No civil penalty shall be imposed pursuant to this section except on written order of the duly authorized agent of the secretary to the person who committed the violation or to the person whose agent or employee committed the violation. Such order shall state the violation, the penalty to be imposed and the right of such person to appeal to the secretary. Any such person, within 20 days after notification, may make written request to the secretary for a hearing in accordance with the provisions of the Kansas administrative procedure act. The secretary shall affirm, reverse or modify the order and shall specify the reasons therefor.

(d) Any person aggrieved by an order of the secretary made under this section may appeal such order to the district court in the manner provided by the Kansas judicial review act.

(e) Any civil penalty recovered pursuant to the provisions of this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(f) This section shall be part of and supplemental to the Kansas meat and poultry inspection act, article 6a of chapter 65 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1991, ch. 176, § 1; L. 2001, ch. 5, § 221; L. 2004, ch. 101, § 103; L. 2010, ch. 17, § 125; July 1.



65-6a57 Actions arising out of consumption of a meat product; liability of producer where livestock inspected under Kansas law.

65-6a57. Actions arising out of consumption of a meat product; liability of producer where livestock inspected under Kansas law. (a) As used in this section, for livestock prepared in Kansas in accordance with K.S.A. 65-6a18 et seq., and amendments thereto: (1) "Producer" means any person engaged in the business of breeding, grazing, maintenance or feeding of livestock.

(2) "Livestock," "meat food product," "person" and "prepared" shall have the meanings ascribed thereto by K.S.A. 65-6a18, and amendments thereto.

(b) In an action arising as a result of consumption of a meat food product against a producer of livestock, there shall be a rebuttable presumption that the producer of livestock met the standard of ordinary care in the production of the livestock in question, if the livestock in question was inspected and passed in accordance with the provisions of K.S.A. 65-6a18 et seq., and amendments thereto.

(c) In no event shall a producer of livestock in an action arising as a result of consumption of a meat food product be held to a standard higher than that of ordinary care if the livestock in question had been inspected and passed in accordance with the provisions of K.S.A. 65-6a18 et seq., and amendments thereto.

History: L. 2004, ch. 116, § 2; July 1.



65-6a58 Same; liability of producer where livestock inspected under federal law.Same; liability of producer where livestock inspected under federal law.

65-6a58. Same; liability of producer where livestock inspected under federal law. (a) As used in this section, for livestock prepared in Kansas in accordance with the federal meat inspection act, 21 U.S.C.A. § 601 et seq.: (1) "Producer" means any person engaged in the business of breeding, grazing, maintenance or feeding of livestock.

(2) "Livestock" means cattle, sheep, swine, goats, horses, mules or other equines.

(3) "Meat food product" and "prepared" shall have the meanings ascribed thereto by 21 U.S.C.A. § 601(j) et seq.

(4) "Person" shall have the meaning ascribed thereto by K.S.A. 65-6a18, and amendments thereto.

(b) In an action arising as a result of consumption of a meat food product against a producer of livestock there shall be a rebuttable presumption that the producer of livestock met the standard of ordinary care in the production of the livestock in question, if the livestock in question was inspected and passed in accordance with the provisions of 21 U.S.C.A. § 601 et seq.

(c) In no event shall a producer of livestock in an action arising as a result of consumption of a meat food product be held to a standard higher than that of ordinary care if the livestock had been inspected and passed in accordance with the provisions of 21 U.S.C.A. § 601 et seq.

History: L. 2004, ch. 116, § 3; July 1.



65-6a59 Voluntary inspection of animals.

65-6a59. Voluntary inspection of animals. (a) The secretary may make provision for voluntary inspection for animals other than livestock, poultry or rabbits which can or may be used in and for the preparation of meat or meat products, poultry or poultry products and establish such fees to cover the cost of providing such voluntary inspection services. The secretary shall consider adequate and efficient staffing and expertise prior to providing voluntary inspection services.

(b) A person requesting voluntary inspection services shall submit a request for inspection services on a form provided by the secretary.

(c) The secretary may refuse to provide voluntary inspection services due to staffing, inspector expertise or any other good cause shown. Priority in scheduling inspection services shall be given for inspection services mandated by the meat and poultry inspection act.

(d) The secretary may prescribe rules and regulations for the implementation of this section.

(e) This section shall be a part of and supplemental to the meat and poultry inspection act.

History: L. 2012, ch. 145, § 26; July 1.



65-6a60 Supervision of operations; slaughtering operations; processing operations; work schedules.

65-6a60. Supervision of operations; slaughtering operations; processing operations; work schedules. (a) No operation requiring inspection under article 6a of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, may be conducted unless it is conducted under the supervision of a representative of the secretary. All slaughtering of animals shall be done:

(1) Under the direct supervision of a representative of the secretary; and

(2) with reasonable speed, considering the official establishment's facilities.

The secretary may implement inspection procedures for processing operations that are different from the inspection procedures for slaughter operations. Processing procedures may include procedures that allow for varied frequency of inspection depending on the processing operations conducted.

(b) Each official establishment applying the mark of inspection shall submit a work schedule to the secretary for approval upon the occurrence of any of the following:

(1) Prior to the inauguration of the inspection.

(2) When a change in work schedule is requested, except for minor deviations from a daily operating schedule approved by the area supervisor.

(3) Upon request by a representative of the secretary.

Work schedules shall specify the daily clock hours of inspected operations.

(c) The secretary shall take into account the efficient and effective use of inspection personnel when approving work schedules. The secretary shall consult with the establishments involved when designating work schedules.

(d) Establishments shall maintain consistent work schedules. The secretary may prescribe by rules and regulations the process by which an establishment may request a change in its work schedule.

(e) This section shall be a part of and supplemental to the meat and poultry inspection act.

History: L. 2012, ch. 145, § 27; July 1.






Article 6b AMYGDALIN (LAETRILE)

65-6b01 Amygdalin (laetrile); definitions.

65-6b01. Amygdalin (laetrile); definitions. As used in this act:

(a) "Physician" means a person licensed to practice medicine and surgery by the state board of healing arts.

(b) "Medical care facility" means the same as the meaning ascribed thereto in K.S.A. 65-425.

(c) "Health care facility" means a facility other than a medical care facility providing care for persons who are ill or infirm and includes adult care homes as such term is defined by K.S.A. 39-923.

(d) "Written informed request" means the request for the prescription of amygdalin (laetrile) and the form for such request established under K.S.A. 65-6b05.

History: L. 1978, ch. 239, § 1; July 1.



65-6b02 Same; use in treatment by physician, limitations on interference with.

65-6b02. Same; use in treatment by physician, limitations on interference with. No medical care facility or other health care facility shall interfere with the physician-patient relationship by restricting or prohibiting the use of amygdalin (laetrile) as an adjunct to recognized, customary or accepted modes of therapy or by itself in the treatment of any malignancy, disease, illness or physical condition when amygdalin (laetrile) is prescribed or administered by a physician, and the patient has signed the written informed request therefor substantially as set forth in K.S.A. 65-6b05.

History: L. 1978, ch. 239, § 2; July 1.



65-6b03 Same; when prescribed or administered.

65-6b03. Same; when prescribed or administered. A physician may prescribe or administer amygdalin (laetrile) as an adjunct to recognized, customary or accepted modes of therapy or by itself in the treatment of any malignancy, disease, illness or physical condition of a patient who has signed the written informed request substantially as set forth in K.S.A. 65-6b05.

History: L. 1978, ch. 239, § 3; July 1.



65-6b04 Same; act not endorsement; certain treatment by physician not prohibited.

65-6b04. Same; act not endorsement; certain treatment by physician not prohibited. Nothing in this act shall be construed as constituting an endorsement of amygdalin (laetrile) for the treatment of any malignancy, disease, illness or physical condition, and nothing in this act shall be construed as preventing a physician from prescribing amygdalin (laetrile) as a dietary supplement to a patient not suffering from any known malignancy, disease, illness, or physical condition upon execution of the written informed request therefor.

History: L. 1978, ch. 239, § 4; July 1.



65-6b05 Same; written informed request.

65-6b05. Same; written informed request. The "written informed request" referred to in this act shall be on a form prepared by, and obtained from the state board of healing arts and shall be in substance as follows:

WRITTEN INFORMED REQUEST FOR PRESCRIPTION OF AMYGDALIN (LAETRILE) FOR MEDICAL TREATMENT

Patient's name: ___________________________

Address _________________________________

Age _____________ Sex ___________________

Name and address of prescribing physician: ________________________________________

________________________________________

Malignancy, disease, illness or physical condition diagnosed for medical treatment by amygdalin (laetrile) or its use as a dietary supplement:

________________________________________

________________________________________

My physician has explained to me:

(a) That the federal food and drug administration has determined amygdalin (laetrile) to be an "unapproved new drug" and that federal law prohibits the interstate distribution of an "unapproved new drug."

(b) That neither the American cancer society, the American medical association, the Kansas medical society nor the Kansas association of osteopathic medicine recommends use of amygdalin (laetrile) in the treatment of any malignancy, disease, illness or physical condition.

(c) That there are alternative recognized treatments for the malignancy, disease, illness or physical condition from which I suffer which my physician has offered to provide for me including: (Here describe)

________________________________________

________________________________________

That notwithstanding the foregoing, I hereby request prescription and use of amygdalin (laetrile) (a) in the medical treatment of the malignancy, disease, illness or physical condition from which I suffer [ ], (b) as a dietary supplement [ ] or (c) both in the medical treatment of the malignancy, disease, illness or physical condition from which I suffer and as a dietary supplement [ ] (check (a), (b) or (c)).

_____________________________________ Patient or person signing for patient

ATTEST:

_____________________________________

Prescribing Physician

A copy of such written informed request shall be forwarded forthwith after execution thereof to the medical care facility or other health care facility and the state board of healing arts.

History: L. 1978, ch. 239, § 5; July 1.



65-6b06 Amygdalin (laetrile); registration to manufacture; duties of secretary of health and environment; fees.

65-6b06. Amygdalin (laetrile); registration to manufacture; duties of secretary of health and environment; fees. (a) No person shall manufacture within this state amygdalin (laetrile) without first obtaining a registration from the secretary of health and environment permitting the registrant to manufacture such substance. This registration shall not constitute a representation that amygdalin (laetrile) has any therapeutic effect. The registration is effective for one year after the date of its issuance and may be renewed annually by the registrant subject to the provisions of this section.

(b) The secretary of health and environment shall: (1) Adopt rules and regulations which prescribe minimum standards for manufacturers in preparing, compounding, processing, packaging and labeling amygdalin (laetrile); (2) make periodic tests and inspections of both the facilities for manufacture and samples of amygdalin (laetrile) to ascertain the purity, quality and identity of the substance and to determine that the substance meets the standards prescribed under this subsection (b); and (3) adopt rules and regulations establishing registration and renewal fees for persons applying for registration or renewal of registration for the purpose of paying the costs of the inspections, testing and other functions required to administer the provisions of this section.

(c) Before acting upon an application for a registration or the renewal of a registration under this section, the secretary of health and environment shall collect the registration or renewal fee established under this section. A registration or renewal thereof shall not be issued unless such fees have been collected.

(d) The secretary of health and environment, after giving notice and holding a hearing in accordance with the provisions of the Kansas administrative procedure act, may revoke, suspend or refuse to renew the registration of any person who: (1) Fails to maintain the standards adopted by the secretary of health and environment under subsection (b); or (2) violates any rule and regulation adopted by the secretary of health and environment under this section.

History: L. 1978, ch. 239, § 6; L. 1988, ch. 356, § 191; July 1, 1989.



65-6b07 Same; permit to distribute at wholesale; duties of secretary of health and environment; fees; hearing.

65-6b07. Same; permit to distribute at wholesale; duties of secretary of health and environment; fees; hearing. (a) No person shall distribute at wholesale within this state amygdalin (laetrile) without first obtaining a permit from the secretary of health and environment authorizing the permit holder to distribute such substance at wholesale. The permit is effective for one year after the date of its issuance and may be renewed annually by the permit holder subject to the provisions of this section.

(b) The secretary of health and environment shall: (1) Adopt such rules and regulations with respect to permits issued under this section as may be necessary for the protection of the public health and safety; and (2) establish by rule and regulation permit and renewal fees for persons applying for a permit or renewal of a permit under this section for the purpose of paying for the costs involved in administering the provisions of this section.

(c) Before acting upon an application for a permit or the renewal of a permit under this section, the secretary of health and environment shall collect the permit or renewal fee established under this section. A permit or renewal thereof shall not be issued unless such fees have been collected.

(d) The secretary of health and environment, after giving notice and holding a hearing in accordance with the provisions of the Kansas administrative procedure act, may revoke, suspend or refuse to renew the permit of any person who violates any rule and regulation adopted by the secretary of health and environment under this section.

History: L. 1978, ch. 239, § 7; L. 1982, ch. 258, § 6; L. 1988, ch. 356, § 192; July 1, 1989.



65-6b08 Same; penalty for violations of act.

65-6b08. Same; penalty for violations of act. The following violations of this act shall constitute class B misdemeanors: (a) Manufacturing amygdalin (laetrile) without a currently effective registration to do so;

(b) distributing amygdalin (laetrile) at wholesale without a currently effective permit to do so; and

(c) selling, offering for sale or distributing amygdalin (laetrile) to the public, except by a physician, without a currently effective permit to do so; and

(d) selling, offering for sale or distributing amygdalin (laetrile) to the public without a valid prescription of a physician to do so.

History: L. 1978, ch. 239, § 8; July 1.



65-6b09 Same; permit to sell, offer for sale or distribute to public; duties of secretary of health and environment; fees; hearing.

65-6b09. Same; permit to sell, offer for sale or distribute to public; duties of secretary of health and environment; fees; hearing. (a) No person, other than a physician, shall sell, offer for sale or distribute to the public within this state amygdalin (laetrile) without first obtaining a permit from the secretary of health and environment authorizing the permit holder to sell, offer for sale and distribute such substance to the public.  The permit is effective for one year after the date of its issuance and may be renewed annually by the permit holder subject to the provisions of this section.

(b) The secretary of health and environment shall: (1) Adopt such rules and regulations with respect to permits issued under this section as may be necessary for the protection of the public health and safety; (2) establish by rule and regulation permit and renewal fees to persons applying for a permit or renewal of a permit under this section for the purpose of paying for the costs involved in administering the provisions of this section; and (3) adopt rules and regulations setting the maximum reasonable price at which amygdalin (laetrile) may be sold and the maximum reasonable charges physicians may make in amygdalin (laetrile) related treatment.

(c) Before acting upon an application for a permit or the renewal of a permit under this section, the secretary of health and environment shall collect the permit or renewal fee established under this section. A permit or renewal thereof shall not be issued unless such fees have been collected.

(d) The secretary of health and environment, after giving notice and holding a hearing in accordance with the provisions of the Kansas administrative procedure act, may revoke, suspend or refuse to renew the permit of any person who violates any rule and regulation adopted by the secretary of health and environment under this section.

History: L. 1978, ch. 239, § 9; L. 1982, ch. 258, § 7; L. 1988, ch. 356, § 193; July 1, 1989.



65-6b10 Same; amygdalin (laetrile) enforcement fee fund.

65-6b10. Same; amygdalin (laetrile) enforcement fee fund. The secretary of health and environment shall remit all moneys received by the secretary under this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund, and the balance shall be credited to the amygdalin (laetrile) enforcement fee fund, which fund is hereby created. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of health and environment or a person or persons designated by the secretary.

History: L. 1978, ch. 239, § 10; L. 2001, ch. 5, § 222; L. 2011, ch. 53, § 27; July 1.



65-6b11 Same; records required.

65-6b11. Same; records required. A physician shall maintain records of his or her purchases and disposals of amygdalin (laetrile) to include, but not be limited to, the date of purchase, sale or disposal of such substance by the physician.

History: L. 1978, ch. 239, § 12; July 1.



65-6b12 Same; act not applicable to certain persons.

65-6b12. Same; act not applicable to certain persons. Nothing in this act shall be construed as applying to any person receiving amygdalin (laetrile) under an order of a court of the United States for his or her own personal use; nor shall anything in this act be construed as prohibiting any person from acquiring amygdalin (laetrile) from without the state and transporting amygdalin (laetrile) into the state for his or her own personal use.

History: L. 1978, ch. 239, § 15; July 1.






Article 7 MILK, CREAM AND DAIRY PRODUCTS

65-771 Definitions.

65-771. Definitions. As used in this act:

(a) "Adulterated" has the same meaning as provided in K.S.A. 65-664, and amendments thereto.

(b) "Bulk milk pick up tanker" means a vehicle including the truck, tank and those appurtenances necessary for such vehicle's use, used by a bulk milk hauler or sampler to transport bulk raw milk for pasteurization from a dairy farm  to a milk plant, receiving station or transfer station.

(c) "Dairy manufacturing plants" means any place where dairy products, grade A milk or milk products are manufactured or prepared for sale or distribution, either at wholesale or retail. This term shall not include a licensed food service establishment which is licensed to manufacture homemade ice cream pursuant to this act.

(d) "Dairy products" means products which may be made from milk or cream for manufacturing purposes and which are not required to meet grade A standards, including butter, cheese, dry whole milk, nonfat dry milk, dry buttermilk, dry whey, evaporated milk, whole or skim, condensed whole milk, condensed skim milk, sweetened or plain, frozen dairy dessert, and frozen dairy dessert mixes and such other products as may be otherwise designated by rules and regulations.

(e) "Frozen dairy dessert" means and includes products containing milk or cream and other ingredients which are frozen or semi-frozen prior to consumption, such as ice cream, ice milk or sherbet, including frozen dairy desserts for special dietary purposes.

(f) "Frozen dairy dessert mix" means the pasteurized unfrozen combination of all ingredients with or without fruits, fruit juices, candy, nut meats, flavor or harmless color which makes a frozen dairy dessert.

(g) "Goat milk" means the normal lacteal secretion, practically free of colostrum, obtained by the complete milking of one or more healthy goats. Goat milk sold in retail packages shall contain not less than 2.5% milkfat and not less than 7.5% milk solids not fat. Goat milk shall be produced according to the sanitary standards of this act.

(h) "Grade A pasteurized milk" means pasteurized milk which has at least a 90% survey rating, as determined by a survey of the source conducted by the secretary pursuant to the survey rating methods for conducting surveys of the status of milk sanitation. The milk shall meet the requirements for grade A under the rules and regulations adopted pursuant to this act. The secretary may authorize the use of the grade A designation for a temporary time period on grade A pasteurized milk within the statewide system of milk inspection and regulatory services, although such grade A pasteurized milk does not have at least a 90% survey rating.

(i) "Grade A pasteurized milk products" means all pasteurized milk products which have at least a 90% survey rating, as determined by a survey of the source conducted by the secretary pursuant to the survey rating methods for conducting surveys of the status of milk sanitation. The pasteurized milk products shall meet the requirements for grade A under rules and regulations adopted pursuant to this act. The secretary may authorize the use of the grade A designation for a temporary time period on grade A pasteurized milk products within the statewide system of milk inspection and regulatory services, although such grade A pasteurized milk products do not have at least a 90% survey rating.

(j) "Grade A raw milk for pasteurization" means milk having at least 90% survey rating, as determined by a survey of the source conducted by the secretary pursuant to the survey rating methods for conducting surveys of the status of milk sanitation, the raw milk meeting the requirements for grade A under the rules and regulations adopted pursuant to this act. The secretary may authorize the use of the grade A designation for a temporary time period on grade A raw milk for pasteurization within the statewide system of milk inspection and regulatory services, although such milk does not have at least a 90% survey rating.

(k) "Imminent health hazard" means any condition which involves milk, milk products, or dairy products, or any practice or procedure in the handling, transportation, storage, processing or manufacturing of a milk, milk product or dairy product which poses a significant threat of danger to the public health which should be corrected immediately to prevent injury or sickness and which should not be permitted to continue while a hearing or other proceeding is being conducted. An imminent health hazard may be declared at any point in a chain of events which ultimately may result in harm or danger to the public health. The occurrence of the final anticipated injury or other disease related condition shall not be a prerequisite for the establishment of the existence of an imminent health hazard.

(l) "In package form" means any commodity put up or packaged in any manner in advance of sale so as to constitute a unit quantity of the commodity for either wholesale or retail sale, exclusive of any auxiliary container enclosing such packages which individually conform to the requirements of this act.

(m) "Milk" means the lacteal secretion, practically free from colostrum, obtained by the complete milking of one or more healthy cows. Milk that is in final package form for beverage use shall have been pasteurized or ultrapasteurized, and shall contain not less than 8.25% milk solids not fat and not less than 3.25% milkfat. Milk may have been adjusted by separating part of the milkfat therefrom, or by adding thereto cream, concentrated milk, dry whole milk, skim milk, concentrated skim milk, or nonfat dry milk. Milk may be homogenized. Milk shall be interpreted to include goat milk.

(n) "Milk distributor" means any person who first sells or offers for sale in Kansas any packaged grade A pasteurized milk, milk product, or dairy product.

(o) "Milk hauler/sampler" means any person who collects official samples and may transport raw milk from a farm or raw milk  products to or from a milk plant or both, receiving station or transfer station and has in their possession a permit from any state to sample such products.

(p) "Milk inspection and regulatory services" means the inspection, sampling, laboratory testing and the administrative procedures relating thereto, necessary to determine that the production, processing, distribution and sale of grade A milk, milk products, and dairy products comply with the requirements of this act and any rules and regulations adopted hereunder.

(q) "Milk or cream for manufacturing purposes" means raw milk or raw cream which is not subject to grade A standards and which is produced for processing and manufacturing into dairy products for human consumption. Milk for manufacturing purposes may contain less than 3.25% of butterfat and shall be delivered pure, sweet and clean.

(r) "Milk or cream receiving station" means any place where milk or cream may be received, collected, handled, processed, stored or collected and prepared for further transporting.

(s) "Milk or cream transfer station" means any place where milk or cream are transferred directly from one milk tank truck to another.

(t) "Milk plant" means any place, premises or establishment where milk or milk products are collected, handled, processed, stored, pasteurized, ultrapasteurized, aseptically processed, condensed, dried, packaged or prepared for distribution.

(u) "Milk processor" means any person who operates any place, premises or establishment where grade A raw milk for pasteurization or milk or cream for manufacturing purposes is processed, pasteurized, bottled or prepared for distribution.

(v) "Milk producer" means any person who owns or operates a dairy farm and who provides, sells or offers for sale grade A raw milk for pasteurization or milk or cream for manufacturing purposes to a milk plant, receiving station or transfer station.

(w) "Milk products" means cream, light cream, light whipping cream, heavy cream, heavy whipping cream, whipped cream, whipped light cream, sour cream, acidified sour cream, cultured sour cream, half-and-half, sour half-and-half, acidified sour half-and-half, cultured sour half-and-half, reconstituted or recombined milk and milk products, concentrated milk, concentrated milk products, nonfat skim milk, reduced fat or lowfat milk, frozen milk concentrate, eggnog, buttermilk, cultured milk, cultured reduced fat or lowfat milk, cultured nonfat skim milk, yogurt, lowfat yogurt, nonfat yogurt, acidified milk, acidified reduced fat or lowfat milk, acidified nonfat skim milk, low-sodium milk, low-sodium reduced fat or lowfat milk, low-sodium nonfat skim milk, lactose-reduced milk, lactose-reduced reduced fat or lowfat milk, lactose-reduced nonfat skim milk, aseptically processed and packaged milk and milk products, milk, reduced fat or lowfat milk or nonfat skim milk with added safe and suitable microbial organisms and any other milk product made by the addition or subtraction of milkfat or addition of safe and suitable optional ingredients for protein, vitamin or mineral fortification of milk products defined herein. Milk products also include those dairy foods made by modifying the federally standardized products listed in this section in accordance with 21 C.F.R. § 130.10, requirements for foods named by use of a nutrient content claim and a standardized term. Milk and milk products which have been retort processed after packaging or which have been concentrated, condensed or dried are included in this definition only if they are used as an ingredient to produce any milk or milk product defined herein or if they are labeled as Grade A as adopted and described by rules and regulations promulgated under this act. Except as otherwise provided, the term milk shall not include dietary products, infant formula, ice cream or other desserts, butter or cheese.

(x) "Milk tank truck" means the term used to describe both a bulk milk pick up tanker and a milk transport tank.

(y) "Milk tank truck cleaning facility" means any place, premises or establishment, other than a milk plant, receiving station or transfer station, where a milk tank truck is cleaned and sanitized.

(z) "Milk transport tank" means a vehicle including the truck and tank, used by a bulk milk hauler or sampler to transport bulk shipments of milk and milk products from a milk plant, receiving station or transfer station to another milk plant, receiving station or transfer station.

(aa) "Milk transportation company" means the person, business or entity responsible for a milk tank truck.

(bb) "Misbranded" has the same meaning as ascribed to it in K.S.A. 65-665, and amendments thereto.

(cc) "On-farm retail sales of milk or milk products" means the sale of milk or milk products on the farm by the producer from the production of the dairy herd to the final consumer, so long as the person making such sales does not promote the sale of milk or milk products to the public in any manner other than by the erection of a sign upon the premises of the dairy farm. The advertisement upon any such sign shall state that such milk or milk products are raw and shall be in letters of a uniform size. Each container in which any unpasteurized milk is sold or offered for sale shall be clearly labeled as ungraded raw milk.

(dd) "Pasteurized" has the same meaning as ascribed to it in 21 C.F.R. §§ 131.3 and 135.3.

(ee) "Person" means any individual, plant operator, partnership, corporation, company, firm, trustee, association or institution.

(ff) "Plant fabricating single service articles" means any place which manufactures single service articles which are expected to come in contact with grade A milk or grade A milk products.

(gg) "Secretary" means the secretary of the Kansas department of agriculture, or the secretary's designee.

(hh) "Single service article or container" means any container having a milk or milk product-contact surface and used in the packaging, handling, storage or servicing of grade A milk and is intended for one usage only.

History: L. 2001, ch. 32, § 1; L. 2002, ch. 181, § 15; L. 2004, ch. 101, § 171; L. 2010, ch. 72, § 16; July 1.



65-772 Secretary to adopt rules and regulations.

65-772. Secretary to adopt rules and regulations. (a) The secretary shall adopt such rules and regulations as are necessary to implement the provisions of this act, and shall be charged with the enforcement of this act and of any rules and regulations adopted hereunder.

(b) All rules and regulations of the Kansas department of agriculture or the secretary of the Kansas department of agriculture concerning milk, cream and dairy products in existence on the effective date of this act shall continue to be effective until revised, amended, revoked or nullified pursuant to law.

History: L. 2001, ch. 32, § 2; L. 2004, ch. 101, § 172; July 1.



65-773 Inspection and testing of milk products.

65-773. Inspection and testing of milk products. It shall be the duty of the secretary to:

(a) Establish a statewide system of milk inspection and regulatory services to insure, by means of uniform inspection and sampling procedures, that all milk and milk products sold in this state at retail to the final consumer, except on-farm retail sales of milk or milk products, shall attain the standard of grade A pasteurized. The secretary may contract with the governing body of any county or incorporated city, or both, for the provision of milk inspection and regulatory services, and compensation shall be made by the secretary for the furnishing of these services;

(b) inspect or cause to be inspected, as often as may be deemed practicable, all businesses licensed pursuant to this act and any other places where milk, milk products or dairy products are produced, manufactured, kept, handled, stored or sold within the state.  The secretary may enter any business licensed under this act during regular business hours or any other hours during which business is in operation or any other place where any milk, milk products or dairy products are manufactured, produced, stored, sold or kept for sale or transportation, for the purpose of performing official duties under this act;

(c) prohibit the production and sale of adulterated or misbranded milk, milk products or dairy products;

(d) seize and condemn for food purposes all unclean, adulterated or misbranded milk, milk products or dairy products wherever such milk, milk products or dairy products may be found; and

(e) take or cause to be taken samples of milk, milk products or dairy products and cause the same to be analyzed or tested according to such methods as shall be prescribed by rules and regulations. Such test or analyses shall conform to methods of the association of official analytical chemists or any other such similar organization as determined by the secretary. Such analyses or tests shall be preserved and recorded as evidence, and the certificate of such test, when sworn to by the analyst, shall be admitted in evidence in all prosecutions that may result under the operation of this act.

History: L. 2001, ch. 32, § 3; July 1.



65-774 Powers of secretary.

65-774. Powers of secretary. The secretary may:

(a) Examine any books and records which are kept by any person who is subject to this act and which pertain to any milk, milk products or dairy products or any fees required to be paid pursuant to this act;

(b) examine under oath or otherwise, any person whom the secretary may believe has knowledge concerning the unlawful operation of any business required to be licensed under this act or any place where milk, milk products or dairy products are produced, bought, sold or stored contrary to the provisions of this act;

(c) issue subpoenas requiring the appearance of witnesses and the production of books, papers, reports and records, and to administer oaths under this act;

(d) cooperate with, contract with, and receive funds from any governmental agency; and

(e) enter into reciprocal agreements with other states governing the inspection of milk, milk products and dairy products.

History: L. 2001, ch. 32, § 4; July 1.



65-775 Adoption of rules and regulations.

65-775. Adoption of rules and regulations. (a) The secretary may adopt rules and regulations:

(1) Establishing criteria for the sanitary production, processing, handling, sampling, examination, testing, grading and labeling of all milk, milk products and dairy products sold or produced in the state of Kansas;

(2) providing criteria for the inspection of dairy farms, dairy manufacturing plants, plants fabricating single service articles, milk or cream transfer stations, milk or cream receiving stations, milk haulers and milk distributors;

(3) establishing sanitation standards and equipment and utensil standards for dairy farms, dairy manufacturing plants, plants fabricating single service articles, transfer stations, receiving stations, milk haulers and milk distributors;

(4) establishing standards of identity for milk, milk products and dairy products. Such standards shall take into consideration corresponding federal standards of identity where such standards exist;

(5) prescribing for any person regulated under this act any bookkeeping or reporting requirements deemed necessary by the secretary, including the maintenance of records and making such records available to the secretary;

(6) regarding bacterial and coliform standards or other quality standards for milk, milk products, or dairy products; and

(7) establishing specifications for apparatus and chemicals and procedures for sampling, testing and weighing milk, cream, butter and any other milk products or dairy products. These specifications, directions and other technical requirements shall conform, insofar as practical, to the official methods of analysis of the association of official analytical chemists or any other such similar organization.

(b) Any rules and regulations promulgated under this act shall conform, insofar as practicable, to the pasteurized milk ordinance, and the policies adopted by the interstate milk shippers conference.

History: L. 2001, ch. 32, § 5; L. 2002, ch. 181, § 16; July 1.



65-776 Political subdivisions of state prohibited from performing further inspection or assessment of fees.

65-776. Political subdivisions of state prohibited from performing further inspection or assessment of fees. (a) All milk, milk products and dairy products  which have been inspected in accordance with the provisions of this act, and any rules and regulations adopted thereunder, may be moved, distributed or sold, any place in this state, and any further inspection by any political subdivision of this state shall be prohibited. The duly authorized official of any political subdivision of this state may take samples of such products which have been moved into, distributed within or sold within, the boundaries of such political subdivision of this state, for the sole purpose of determining that such products meet the bacterial, butterfat, temperature and coliform standards prescribed in the rules and regulations adopted pursuant to this act. Nothing in this act shall be construed as prohibiting any epidemiological investigations by the proper authorities of any political subdivision.

(b) No political subdivision of this state shall be permitted to fix or impose any license fee, privilege or occupation tax or other charge against the production premises or the product or against any person as a prerequisite for the movement, distribution or sale of any milk, milk product or dairy products within the state or any political subdivisions thereof, and any sampling performed by any political subdivision in accordance with the provisions of subsection (a) or any testing or inspection of milk or milk products by any political subdivision for epidemiological purposes, shall be performed entirely at the expense of such political subdivision.

(c) The secretary or the secretary's authorized representative shall be notified of any sampling being  performed by political subdivisions within the state under the provisions of this section.

History: L. 2001, ch. 32, § 6; July 1.



65-777 Secretary may perform tests and assess fees therefor.

65-777. Secretary may perform tests and assess fees therefor. (a) The secretary, through the department of agriculture's laboratory, may test any sample of milk, milk product or dairy product for bacteria or somatic cells or perform any other test required by this act or any rules and regulations promulgated under this act.

(b) The secretary is hereby authorized to establish by rules and regulations a schedule of fees for such tests performed by the laboratory.

History: L. 2001, ch. 32, § 7; L. 2010, ch. 72, § 17; July 1.



65-778 License requirement for certain persons engaged in milk, cream or dairy business; fees.

65-778. License requirement for certain persons engaged in milk, cream or dairy business; fees. (a) Any person who engages in business as a dairy manufacturing plant shall first apply for and obtain a dairy manufacturing plant license from the secretary and shall pay a license fee of $120, or commencing July 1, 2002, and ending June 30, 2018, a license fee of $200.

(b) Any person who engages in business as a distributor of milk, milk products or dairy products shall first apply for and obtain a milk distributor license from the secretary and shall pay a license fee of $120, or commencing July 1, 2002, and ending June 30, 2018, a license fee of $200. No milk distributor license shall be required for a licensed dairy manufacturing plant which distributes only those products which it manufactures.

(c) Any person who engages in business as a milk hauler shall first apply for and obtain a milk hauler license from the secretary and shall pay a license fee of $25 or commencing July 1, 2002, and ending June 30, 2018, a license fee of $35. As part of the application, the secretary may require the applicant to be tested regarding proper procedures for sampling, testing and weighing milk or cream and state laws and rules and regulations.

(d) Any person who operates a milk or cream transfer station or milk or cream receiving station shall first apply for and obtain a milk or cream station license from the secretary and shall pay a license fee of $50, or commencing July 1, 2002, and ending June 30, 2018, a license fee of $100.

(e) Any person who engages in business as a manufacturer of single service dairy containers or manufacturer of single service dairy container closures shall first apply for and obtain a single service manufacturing license from the secretary and shall pay a license fee of $50, or commencing July 1, 2002, and ending June 30, 2018, a license fee of $100.

(f) Any person who operates a milk tank truck cleaning facility shall first apply for and obtain a milk tank truck cleaning facility license from the secretary and shall pay a license fee of $100.

(g) Any license issued under this section shall be renewed annually.

(h) The dairy manufacturing plant license, milk distributor license, milk tank truck cleaning facility license, milk or cream station license and single service manufacturing license shall expire on December 31 of the year for which it was issued unless suspended or revoked by the secretary pursuant to this act. The milk hauler license shall expire on June 30 following the date of issuance unless suspended or revoked by the secretary pursuant to this act.

(i) No license issued under this section shall be transferable. No license shall be renewed if any assessments or fees required under this act are delinquent.

(j) Each applicant for a license or for the renewal of such license shall submit an application on a form supplied by the secretary accompanied by the license fee. All licenses shall be conspicuously displayed in the applicant's place of business.

(k) The secretary is authorized and directed to reduce any license fee in subsections (a) through (f) whenever the secretary determines that such fee is yielding more than is necessary for administering the provisions of this act. The secretary is authorized to increase any license fee in subsections (a) through (f), when such license fee is necessary to produce sufficient revenues for administering the provisions of this act. License fees in subsections (a) through (f) shall not be increased in excess of the amounts provided in this section.

History: L. 2001, ch. 32, § 8; L. 2002, ch. 181, § 17; L. 2004, ch. 85, § 14; L. 2009, ch. 128, § 32; L. 2010, ch. 72, § 18; L. 2014, ch. 133, § 7; July 1.



65-779 Permit to sell grade A pasteurized milk or milk products.

65-779. Permit to sell grade A pasteurized milk or milk products. (a) Any person who is required to pay or remit a fee under this act in order to sell, offer for sale, receive or distribute grade A raw milk for pasteurization, grade A pasteurized milk or grade A pasteurized milk products within this state shall first apply for and obtain a valid permit to do so from the secretary. Such permit shall be issued upon application to the secretary, and no fee shall be charged therefor.

(b) No permit issued under this section shall be transferable.  No permit shall be renewed if any assessments or fees required under this act are delinquent.

History: L. 2001, ch. 32, § 9; July 1.



65-780 Loss of license; conditions therefor.

65-780. Loss of license; conditions therefor. The secretary may deny, suspend, revoke or modify or refuse to renew the provisions of any license or permit issued under this act if the secretary finds, after notice and opportunity for a hearing are given in accordance with the provisions of the Kansas administrative procedure act that the applicant, licensee or permit holder or any agent or employee, thereof has:

(a) Been convicted of or pleaded guilty to a violation of this act or any rules and regulations promulgated thereunder;

(b) failed to comply with any provision or requirement of this act or any rules and regulations promulgated thereunder;

(c) interfered with the secretary in the performance of any job duties regarding any inspection or the administration of the provisions of this act;

(d) denied access to premises required to be inspected under the provisions of this act;

(e) failed to pay or remit any required fee or fees, or any part thereof; or

(f) failed to submit a required report, or submitted a false report.

Any such hearing shall be held by the secretary or a presiding officer from the office of administrative hearings.

History: L. 2001, ch. 32, § 10; L. 2004, ch. 145, § 22; L. 2010, ch. 60, § 9; July 1.



65-780a Temporary suspension of license; reinstatement.

65-780a. Temporary suspension of license; reinstatement. (a) The secretary may suspend temporarily any license or permit issued under K.S.A. 65-778 and 65-779, and amendments thereto, without a hearing and subject to the notice requirements of the emergency adjudication procedures of the provisions of the Kansas administrative procedure act if the secretary finds all of the following:

(1) The licensee or permit holder failed to comply with any provision or requirement of K.S.A. 65-771 to 65-791, and amendments thereto, or any rules and regulations promulgated thereunder; and

(2) public health or safety is endangered as a result thereof.

(b) In no case shall a temporary suspension of a license or permit under this section be in effect for a period of time in excess of 90 days. At the end of such period of time, the license or permit shall be reinstated unless the secretary has suspended or revoked the license or permit, after notice and opportunity for hearing, or the license or permit has expired.

(c) This section shall be a part of and supplemental to the provisions of K.S.A. 65-771 to 65-791, inclusive, and acts amendatory thereof or supplemental thereto.

History: L. 2010, ch. 60, § 1; July 1.



65-781 Fees for inspection and regulatory services; when due; delinquent fees.

65-781. Fees for inspection and regulatory services; when due; delinquent fees. The following fees for the statewide system of milk inspection and regulatory services are hereby established:

(a) A fee of $.01, or commencing July 1, 2002, and ending June 30, 2018, a fee of $.015 for each 100 pounds of milk produced by milk producers under Kansas grade A inspection shall be paid. Each producer is hereby charged with such fee which shall be paid to the milk producers' cooperative, milk processor or milk distributor to whom the milk is sold or delivered. Each cooperative, processor or distributor is hereby charged with the duty of collecting such fees which shall be remitted to the secretary.

(b) A fee of $.01, or commencing July 1, 2002, and ending June 30, 2018, a fee of $.02 for each 100 pounds of packaged grade A pasteurized milk or milk products sold in Kansas at retail to the final consumer shall be paid. Each distributor is hereby charged with such fee which shall be remitted to the secretary.

(c) A fee of $.01, or commencing July 1, 2002, and ending June 30, 2018, a fee of $.02 per 100 pounds or fraction thereof of grade A raw milk for pasteurization delivered to a milk processor within the state of Kansas which is processed into grade A milk or grade A milk products shall be paid. Each milk processor is hereby charged with such fee which shall be remitted to the secretary. This fee shall not be paid if the milk is processed or manufactured at the dairy where such milk is produced.

(d) A milk fee of $.01, or commencing July 1, 2002, and ending June 30, 2018, a fee of $.015 per 100 pounds of milk or cream for manufacturing purposes produced by milk producers under Kansas manufacturing grade milk inspection shall be paid. Each producer is hereby charged with such fee which shall be paid to the milk producers' cooperative, dairy manufacturing plant or any other person to whom the milk or cream for manufacturing purposes is sold or delivered. Each cooperative, dairy manufacturing plant or other person is hereby charged with the duty of collecting such fees which shall be remitted to the secretary.

(e) A fee of $.0075, or commencing July 1, 2002, and ending June 30, 2018, a fee of $.02 per 100 pounds of Kansas produced milk or cream for manufacturing purposes or other Kansas produced milk delivered to a dairy manufacturing plant shall be paid on all Kansas milk used in the manufacturing of dairy products. As used in this subsection, the term dairy products shall not include any frozen dairy dessert or frozen dairy dessert mix. Each dairy manufacturing plant shall pay such fee which shall be remitted to the secretary. This fee shall not be paid if the milk is processed or manufactured at the dairy where such milk is produced.

(f) In lieu of the fee prescribed in subsection (e), a fee of $1, or commencing July 1, 2002, and ending June 30, 2018, a fee of $2 per thousand gallons of frozen dairy dessert or frozen dairy dessert mix shall be paid by the manufacturer thereof. Each manufacturer of frozen dairy dessert or frozen dairy dessert mix is hereby charged with such fee which shall be remitted to the secretary. Frozen dairy dessert mix which is further processed into the corresponding frozen dairy dessert by the manufacturer of the frozen dairy dessert mix shall not be subject to the fee required by this subsection.

(g) A fee of $1, or commencing July 1, 2002, and ending June 30, 2018, a fee of $2 per thousand gallons of frozen dairy dessert or frozen dairy dessert mix imported for retail sale in Kansas shall be paid by the milk distributor who imports these products.

(h) A fee of $50 for the annual inspection of a milk tank truck as required by this act. The milk transportation company that owns or leases the milk tank truck shall pay such fee which shall be remitted to the secretary.

(i) If any fee computed pursuant to subsection (a) through (e) is less than $2.50, then the sum of $2.50 shall be paid in lieu of the computed fee. If any fee computed pursuant to subsection (f) or (g) is less than $7.50, a minimum fee of $7.50 shall be paid in lieu of the computed fee.

(j) All fees established herein shall be paid to the secretary in the following manner:

(1) The fees established in subsections (a) and (c) through (e) shall be remitted on or before the 30th day of each month for the calendar month immediately preceding and shall be accompanied by a report, in the form prescribed by the secretary, indicating the quantities upon which the remittance is based.

(2) The fees established in subsections (b), (f) and (g) shall be remitted on April 30, July 31, October 31 and January 31 for the three calendar months immediately preceding and shall be accompanied by a report, in the form prescribed by the secretary, indicating the quantities upon which the remittance is based.

(3) The fee established in subsection (h) shall be remitted within 60 days from the date of inspection.

(k) Any person who fails to remit all or any part of the required fee or to submit the required report by the date due may be assessed an additional charge equal to 1% of the amount of delinquent fees for each day after the date due, or $5, whichever amount is greater.

(l) The secretary is hereby authorized and directed to reduce any inspection fee in subsections (a) through (h) whenever the secretary determines that such fee is yielding more than is necessary for administering the provisions of this act. The secretary is authorized to increase any inspection fee in subsections (a) through (h) when such inspection fee is necessary to produce sufficient revenues for administering the provisions of this act. License fees in subsections (a) through (h) shall not be increased in excess of the amounts provided in this section.

History: L. 2001, ch. 32, § 11; L. 2002, ch. 181, § 18; L. 2004, ch. 85, § 15; L. 2009, ch. 128, § 33; L. 2010, ch. 72, § 19; L. 2014, ch. 133, § 8; July 1.



65-782 Fees deposited in state treasury; dairy fee fund established.

65-782. Fees deposited in state treasury; dairy fee fund established. (a) The secretary shall remit all moneys received under this act to the state treasurer at least monthly. Upon receipt of such remittance, the state treasurer shall deposit the entire amount thereof in the state treasury and the same shall be credited to the dairy fee fund, which is hereby created, unless otherwise stated.

(b) All expenditures from the dairy fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary.

History: L. 2001, ch. 32, § 12; L. 2002, ch. 181, § 19; July 1.



65-783 Cleanliness of dairy equipment; use of approved water source.

65-783. Cleanliness of dairy equipment; use of approved water source. (a) Utensils, milk cans, milking machines, pipeline systems and other equipment used in the handling of milk and dairy products shall be:

(1) Maintained in good condition;

(2) free from rust, open seams, milk stone or any unsanitary condition;

(3) washed, rinsed and drained after each milking and stored in suitable facilities; and

(4) sanitized immediately before use as required by rules and regulations promulgated pursuant to this act.

(b) Any source of water supply used by a dairy farm shall be safe, clean and ample for the cleaning of dairy utensils and equipment as required by rules and regulations promulgated under this act. If the source of water used by a dairy farm is not a public water supply, then the source of water shall be properly constructed in an approved location as required by rules and regulations promulgated under this act. Whenever any source of water supply does not meet the required standards, the water supply shall be deemed unacceptable and the dairy farm or producer shall be removed from production until evidence that necessary corrections have been made is presented to the secretary and the secretary determines that the water supply standards have been met.

History: L. 2001, ch. 32, § 13; July 1.



65-784 On-farm production of butter and sales thereof not subject to act.

65-784. On-farm production of butter and sales thereof not subject to act. Nothing in this act pertaining to the manufacture of butter shall apply to farmers or producers of milk and cream when churning milk or cream produced on their own farm into what shall be known as dairy, country or farm butter or to prohibit such producers from making cheese out of milk and cream which are produced on their own farm, when such product is to be used as on-farm retail sales of milk or milk products.

History: L. 2001, ch. 32, § 14; July 1.



65-785 Secretary may issue stop sale or stop use order.

65-785. Secretary may issue stop sale or stop use order. (a) The secretary may issue and enforce a written or printed stop sale or stop use order to the owner or custodian of any quantity of milk, milk products or dairy products or any equipment used in the storage, handling, production or packaging of milk, milk products or dairy products which the secretary determines to be in violation of any provisions of this act or any rules or regulations adopted hereunder. The order shall prohibit the further sale, processing, movement, and use of such equipment or product, except on approval of the enforcing officer, until such enforcing officer has evidence that the law and rules and regulations have been complied with and issues a release from the order issued.

(b) No person may sell, use or remove any milk, milk products or dairy products or otherwise violate the terms of any order issued pursuant to subsection (a).

(c) Any order issued pursuant to this subsection is subject to review in accordance with the Kansas judicial review act.

(d) The provisions of this subsection shall not be construed as limiting the right of the enforcing officer to proceed as authorized by other sections of this act.

History: L. 2001, ch. 32, § 15; L. 2010, ch. 17, § 126; July 1.



65-786 Secretary may issue emergency cease and desist order.

65-786. Secretary may issue emergency cease and desist order. (a) If the secretary determines after notice and opportunity for a hearing that any person has engaged in or is engaging in any act or practice constituting a violation of any provision of this act or any rules and regulations or order issued thereunder, the secretary may require that such person cease and desist from the unlawful act or practice and take such affirmative action as in the judgment of the secretary will carry out the purposes of the violated or potentially violated provision of this act or rules and regulations or order issued thereunder. Any such hearing shall be held by the secretary or a presiding officer from the office of administrative hearings.

(b) If the secretary makes written findings of fact that there is a situation involving an immediate danger to the public health, safety or welfare or that the public interest will be irreparably harmed by delay in issuing an order under subsection (a), the secretary may issue an emergency temporary cease and desist order. Such order, even when not an order within the meaning of K.S.A. 77-502, and amendments thereto, shall be subject to the same procedures as an emergency order issued under K.S.A. 77-536, and amendments thereto. Upon the entry of such an order, the secretary shall promptly notify the person subject to the order that:

(1) It has been entered;

(2) the reasons therefor; and

(3) that upon written request from the person subject to the order within 15 days after service of the order the matter will be set for a hearing which shall be conducted in accordance with the provisions of the Kansas administrative procedure act. Any such hearing shall be held by the secretary or presiding officer from the office of administrative hearings. If no hearing is requested and none is ordered by the secretary, the order will remain in effect until it is modified or vacated by the secretary. If a hearing is requested or ordered the secretary, after giving notice of and opportunity for hearings to the person subject to the order, shall by written findings of fact and conclusions of law vacate, modify or make permanent the order.

History: L. 2001, ch. 32, § 16; L. 2004, ch. 145, § 23; July 1, 2005.



65-787 Court may issue temporary restraining order.

65-787. Court may issue temporary restraining order. The district courts of the state of Kansas shall have jurisdiction to restrain violations of this act or the rules and regulations promulgated thereunder. The court may issue such orders, including temporary restraining orders, as the facts may warrant without first requiring proof that an adequate remedy at law does not exist. Any orders issued pursuant to this section shall be issued without bond. Proceedings may be instituted under this section without any criminal proceedings, administrative proceedings or civil penalty proceedings being first initiated.

History: L. 2001, ch. 32, § 17; July 1.



65-788 Civil penalty may be imposed; how; appeal therefrom.

65-788. Civil penalty may be imposed; how; appeal therefrom. (a) Any licensee or any employee or agent thereof who violates any provision of this act or any rules and regulations promulgated thereunder, in addition to any other penalty provided by law, may incur a civil penalty imposed under subsection (b) in the amount fixed by rules and regulations of the secretary in an amount not less than $100 nor more than $300 for each violation and, in the case of a continuing violation, every day such violation continues may be deemed a separate violation.

(b) No civil penalty shall be imposed pursuant to this section except upon the written order of the secretary to the licensee who committed the violation. Such order shall state the violation, the penalty to be imposed and the right of the licensee to appeal to the secretary. Any such licensee within 20 days after notification, may make written request to the secretary for a hearing in accordance with the provisions of the Kansas administrative procedure act. The secretary shall affirm, reverse or modify the order and shall specify the reasons therefor.

(c) Any licensee aggrieved by a final order of the secretary made under this section may appeal such order to the district court in the manner provided by the Kansas judicial review act.

(d) Any civil penalty recovered pursuant to the provisions of this section shall be remitted to the state treasurer, deposited in the state treasury and credited to the state general fund.

History: L. 2001, ch. 32, § 18; L. 2010, ch. 17, § 127; July 1.



65-789 Unlawful acts.

65-789. Unlawful acts. It shall be unlawful for any person to:

(a) Engage in any business or activity which requires a license or permit under this act without having a license or permit;

(b) sell, offer or expose for sale:

(1) Any milk, milk products or dairy products which do not conform to the definition and standards of identity established under this act; or

(2) any milk, milk products or dairy products which are adulterated or misbranded.

(c) adulterate or misbrand any milk, milk products or dairy products;

(d) sell, offer for sale or have in such person's possession with the intent to sell at retail to the final consumer any milk or milk product which has not been inspected and designated grade A pasteurized in accordance with the provisions of this act and any rules and regulations adopted thereunder, except that on-farm retail sales of milk or milk products shall be exempt from the provisions of this act unless stated otherwise; or

(e) violate any provision of this act or any rules or regulations promulgated thereunder.

History: L. 2001, ch. 32, § 19; L. 2002, ch. 181, § 20; July 1.



65-790 Penalties for violation of act.

65-790. Penalties for violation of act. Any person who violates any provision of this act or any rules and regulations promulgated thereunder shall be guilty of an unclassified misdemeanor and upon conviction thereof shall be punished by a fine of not more than $500.

History: L. 2001, ch. 32, § 20; July 1.



65-791 Severability of act.

65-791. Severability of act. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity does not effect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2001, ch. 32, § 21; July 1.






Article 9 USE OF DEAD BODIES BY MEDICAL SCHOOL

65-901 Certain unclaimed dead bodies; use for medical, surgical and anatomical science.

65-901. Certain unclaimed dead bodies; use for medical, surgical and anatomical science. It shall be lawful for the chairman or head of the department of anatomy of the medical school of the university of Kansas, to claim and receive the dead body of any person required to be delivered under K.S.A. 65-902a, which would otherwise be buried at public expense or on grounds reserved exclusively for pauper dead; such body to be used within the state for the purpose of the advancement of medical, surgical and anatomical science and study, and the instruction of medical students.

History: L. 1897, ch. 158, § 1; R.S. 1923, 65-901; L. 1951, ch. 359, § 2; June 30.



65-902a Delivery of unclaimed bodies to medical school; notice; expenses; receipts; records.

65-902a. Delivery of unclaimed bodies to medical school; notice; expenses; receipts; records. It is hereby made the duty of each coroner or any other officer having charge or control over unclaimed dead human bodies which would otherwise be buried at public expense or on grounds reserved exclusively for pauper dead to notify immediately the chairman or head of the department of anatomy of the medical school of the university of Kansas, whenever any such body or bodies come into his possession, charge or control; and shall, without fee or reward, upon receipt of notice from the chairman or head of such department, release to the same, within seventy-two (72) hours after death, except those coroners' cases in which more time may be required, and permit said chairman or his agent to take and remove all such bodies for use within the state for the advancement of medical, surgical and anatomical science. All expenses in connection with the delivery of any such body to the department of anatomy of the medical school of the university of Kansas shall be paid by said department. Such notice shall be given in all cases, but no such body shall be so released if any relative or friend accept such body for burial pursuant to the provisions of K.S.A. 65-904; nor shall any dead body of any honorably discharged soldier, sailor or marine of the United States or other person whose burial is provided for under the provisions of article 2 of chapter 73 of the Kansas Statutes Annotated, be so delivered, but in such cases burial shall be made in accordance with such statutes.

Upon receiving notice of the death of any person, coming within the provisions of this act, the chairman or head of the department of anatomy of the university of Kansas shall within thirty-six (36) hours after such notice has been given authorize some person to receive the body and to transport it to the medical school of the university of Kansas. A receipt for the body shall be given to the person delivering same, which receipt shall be dated and entered in a book to be kept by said medical school and which record shall be open to public inspection. Such record shall be kept by register number of all bodies received. If the body is not needed, the chairman or head of said department shall so inform the proper officer, and the body shall receive decent burial; and if, within forty-eight (48) hours after notice has been given, said department does not notify the sender of such notice that the body is to be claimed, then said medical school shall be deemed to have waived all claims to such body.

History: L. 1951, ch. 359, § 3; L. 1953, ch. 287, § 1; L. 1965, ch. 164, § 8; June 30.



65-902b Burial at expense of person failing to notify or deliver; recovery.

65-902b. Burial at expense of person failing to notify or deliver; recovery. Whenever, through the failure of any person to notify or deliver a dead body as required by this act, such body shall become unfit for anatomical purposes, and such fact is so certified to the board of county commissioners of the proper county by the chairman or head of said department, such body shall be buried at the expense of the person so failing to notify or deliver such body as required by this act, and if such expenses are paid by the county, such county may bring an action to recover same.

History: L. 1951, ch. 359, § 4; June 30.



65-903 Use of bodies; burial.

65-903. Use of bodies; burial. Such bodies shall be used only for the promotion of medical and surgical science within the state of Kansas. The remains after serving such purpose shall receive decent burial.

History: L. 1897, ch. 158, § 3; R.S. 1923, 65-903; L. 1951, ch. 359, § 5; L. 1967, ch. 434, § 17; July 1.



65-904 When bodies not to be delivered to medical school; burial by relatives or friends; unclaimed body of deceased inmate.

65-904. When bodies not to be delivered to medical school; burial by relatives or friends; unclaimed body of deceased inmate. (a) Except as provided by subsection (b), if the deceased person during such person's last sickness requests to be buried, or if burial is provided for under article 3 of chapter 73 of the Kansas Statutes Annotated or acts amendatory thereof or supplemental thereto, the body shall not be surrendered, but shall be buried in the usual manner. No body shall be delivered as provided in K.S.A. 65-902a and amendments thereto, if claimed by relatives or friends within 72 hours after death, nor shall a body be delivered as provided in K.S.A. 65-902a and amendments thereto unless the person or persons in charge of the deceased at the time of death have made diligent search for relatives or friends and no response to the search has been received within 96 hours after the commencement of such search. No dead body received by the department of anatomy of the medical school of the university of Kansas under the provisions of this act shall be dissected prior to 60 days after date of receipt of the dead body. In case the remains of any person so delivered and received shall be claimed within 60 days by any relative or friend, they shall be given to such relative or friend for interment.

(b) The unclaimed body of a deceased inmate in the custody of the secretary of corrections may be cremated at the expense of the department of corrections.

History: L. 1897, ch. 158, § 4; R.S. 1923, 65-904; L. 1951, ch. 359, § 6; L. 1997, ch. 179, § 8; May 22.



65-905 Penalty for violations.

65-905. Penalty for violations. Every person who shall deliver up a body of any deceased person in violation of or contrary to the provisions of this act, and any person who shall receive such body knowing the same to have been delivered contrary to any of the provisions of this act, or any person who shall refuse or neglect to comply with any of the conditions of this act, shall each and any of them be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than one hundred dollars nor more than two hundred dollars, or imprisoned in the county jail not exceeding one year.

History: L. 1897, ch. 158, § 5; May 8; R.S. 1923, 65-905.






Article 11 REGULATION OF NURSING

65-1113 Definitions.

65-1113. Definitions. When used in this act and the act of which this section is amendatory:

(a) "Board" means the board of nursing.

(b) "Diagnosis" in the context of nursing practice means that identification of and discrimination between physical and psychosocial signs and symptoms essential to effective execution and management of the nursing regimen and shall be construed as distinct from a medical diagnosis.

(c) "Treatment" means the selection and performance of those therapeutic measures essential to effective execution and management of the nursing regimen, and any prescribed medical regimen.

(d) Practice of nursing. (1) The practice of professional nursing as performed by a registered professional nurse for compensation or gratuitously, except as permitted by K.S.A. 65-1124, and amendments thereto, means the process in which substantial specialized knowledge derived from the biological, physical, and behavioral sciences is applied to: the care, diagnosis, treatment, counsel and health teaching of persons who are experiencing changes in the normal health processes or who require assistance in the maintenance of health or the prevention or management of illness, injury or infirmity; administration, supervision or teaching of the process as defined in this section; and the execution of the medical regimen as prescribed by a person licensed to practice medicine and surgery or a person licensed to practice dentistry. (2) The practice of nursing as a licensed practical nurse means the performance for compensation or gratuitously, except as permitted by K.S.A. 65-1124, and any amendments thereto, of tasks and responsibilities defined in part (1) of this subsection (d) which tasks and responsibilities are based on acceptable educational preparation within the framework of supportive and restorative care under the direction of a registered professional nurse, a person licensed to practice medicine and surgery or a person licensed to practice dentistry.

(e) A "professional nurse" means a person who is licensed to practice professional nursing as defined in part (1) of subsection (d) of this section.

(f) A "practical nurse" means a person who is licensed to practice practical nursing as defined in part (2) of subsection (d) of this section.

(g) "Advanced practice registered nurse" or "APRN" means a professional nurse who holds a license from the board to function as a professional nurse in an advanced role, and this advanced role shall be defined by rules and regulations adopted by the board in accordance with K.S.A. 65-1130, and amendments thereto.

History: L. 1949, ch. 331, § 1; L. 1963, ch. 314, § 1; L. 1975, ch. 316, § 1; L. 1978, ch. 240, § 1; L. 1980, ch. 186, §1; L. 1983, ch. 206, § 6; L. 2011, ch. 114, § 39; Jan. 1, 2012.



65-1114 Unlawful acts.

65-1114. Unlawful acts. (a) It shall be unlawful for any person:

(1) To practice or to offer to practice professional nursing in this state;

(2) to use any title, abbreviation, letters, figures, sign, card or device to indicate that any person is a registered professional nurse;

(3) to practice or offer to practice practical nursing in this state; or

(4) to use any title, abbreviation, letters, figures, sign, card or device to indicate that any person is a licensed practical nurse, unless such person has been duly licensed under the provisions of this act.

(b) It shall be unlawful for any person:

(1) To practice or offer to practice as an advanced practice registered nurse in this state; or

(2) to use any title, abbreviation, letters, figures, sign, card or device to indicate that any person is an advanced practice registered nurse, unless such person has been duly issued a license as an advanced practice registered nurse under the Kansas nurse practice act.

History: L. 1949, ch. 331, § 3; L. 1975, ch. 316, §2; L. 1978, ch. 240, § 3; L. 1983, ch. 206, § 7; L. 2011, ch. 114, § 40; Jan. 1, 2012.



65-1115 Licensure of professional nurses; qualifications of applicants; examination; refresher course; renewal license; title and abbreviation; temporary permit; exempt license.

65-1115. Licensure of professional nurses; qualifications of applicants; examination; refresher course; renewal license; title and abbreviation; temporary permit; exempt license. (a) Qualifications of applicants. An applicant for a license to practice as a registered professional nurse shall:

(1) Have graduated from an approved school of professional nursing in the United States or its territories or from a school of professional nursing in a foreign country which is approved by the board as defined in rules and regulations;

(2) have obtained other qualifications not in conflict with this act as the board may prescribe by rule and regulation; and

(3) file with the board written application for a license.

(b) Applicant deficient in qualifications. If the board finds in evaluating any applicant that such applicant is deficient in qualification or in the quality of such applicant's educational experience, the board may require such applicant to fulfill such remedial or other requirements as the board may prescribe.

(c) License. (1) The board shall issue a license to an applicant to practice as a registered professional nurse who has:

(A) Met the qualifications set forth in subsections (a) and (b);

(B) passed a written examination as prescribed by the board; and

(C) no disqualifying factors under K.S.A. 65-1120, and amendments thereto.

(2) The board may issue a license to practice nursing as a registered professional nurse to an applicant who has been duly licensed as a registered professional nurse by examination under the laws of another state or territory if, in the opinion of the board, the applicant meets the qualifications required of a registered professional in this state. Verification of the applicant's licensure status shall be required from the original state of licensure.

(3) Refresher course. Notwithstanding the provisions of subsections (a) and (b), an applicant for a license to practice as a registered professional nurse who has not been licensed to practice professional nursing for five years preceding application shall be required to successfully complete a refresher course as defined by the board.

(4) Renewal license. A licensed professional nurse licensed under this act shall be eligible for renewal licenses upon compliance with K.S.A. 65-1117, and amendments thereto.

(5) Licensure examination within 24 months of graduation. (A) Persons who do not take the licensure examination within 24 months after graduation shall petition the board for permission prior to taking the licensure examination. The board may require the applicant to submit and complete a plan of study prior to taking the licensure examination.

(B) Persons who are unsuccessful in passing the licensure examination within 24 months after graduation shall petition the board for permission prior to subsequent attempts. The board may require the applicant to submit and complete a plan of study prior to taking the licensure examination a subsequent time. The study plan shall contain subjects related to deficiencies identified on the failed examination profiles.

(6) An application for initial licensure or endorsement will be held awaiting completion of meeting qualifications for a time period specified in rules and regulations.

(d) Title and abbreviation. Any person who holds a license to practice as a registered professional nurse in this state shall have the right to use the title, "registered nurse," and the abbreviation, "R.N." No other person shall assume the title or use the abbreviation or any other words, letters, signs or figures to indicate that the person is a registered professional nurse.

(e) Temporary permit. The board may issue a temporary permit to practice nursing as a registered professional nurse for a period not to exceed 120 days. A temporary permit for 120 days may be issued to an applicant for licensure as a registered professional nurse who is a graduate of a professional school of nursing in a foreign country after verification of licensure in that foreign country and approval of educational credentials.

(f) Exempt license. The board may issue an exempt license to any licensee as defined in rules and regulations who makes written application for such license on a form provided by the board, who remits a fee as established pursuant to K.S.A. 65-1118, and amendments thereto and who is not regularly engaged in the practice of professional nursing in Kansas but volunteers professional nursing service or is a charitable health care provider as defined by K.S.A. 75-6102, and amendments thereto. Each exempt licensee shall be subject to all provisions of the nurse practice act, except as otherwise provided in this subsection (f). Each exempt license may be renewed biennially subject to the provisions of this section. The holder of the exempt license shall not be required to submit evidence of satisfactory completion of a program of continuing nursing education for renewal. To convert an exempt license to an active license, the exempt licensee shall meet all the requirements of subsection (c) or K.S.A. 65-1117, and amendments thereto. The board shall have authority to write rules and regulations to carry out the provisions of this section.

History: L. 1949, ch. 331, § 4; L. 1963, ch. 314, § 2; L. 1968, ch. 231, § 1; L. 1972, ch. 231, § 9; L. 1975, ch. 316, § 3; L. 1982, ch. 261, § 1; L. 1983, ch. 207, § 1; L. 1986, ch. 233, § 1; L. 1990, ch. 221, § 1; L. 1992, ch. 151, § 1; L. 1993, ch. 194, § 9; L. 1994, ch. 149, § 1; L. 1997, ch. 158, § 1; L. 1999, ch. 84, § 1; L. 2001, ch. 161, § 1; L. 2009, ch. 81, § 1; July 1.



65-1116 Licensure of practical nurses; qualifications of applicants; examination; refresher course; renewal license; title and abbreviation; temporary permit; exempt license.

65-1116. Licensure of practical nurses; qualifications of applicants; examination; refresher course; renewal license; title and abbreviation; temporary permit; exempt license. (a) Qualification. An applicant for a license to practice as a licensed practical nurse shall:

(1) Have graduated from an approved school of practical nursing or professional nursing in the United States or its territories or from a school of practical nursing or professional nursing in a foreign country which is approved by the board as defined in rules and regulations;

(2) have obtained other qualifications not in conflict with this act as the board may prescribe by rule and regulation; and

(3) file with the board a written application for a license.

(b) If the board finds in evaluating any applicant that such applicant is deficient in qualification or in the quality of such applicant's educational experience, the board may require such applicant to fulfill such remedial or other requirements as the board may prescribe.

(c) License. (1) The board shall issue a license to an applicant to practice as a practical nurse who has:

(A) Met the qualifications set forth in subsections (a) and (b);

(B) passed a written examination as prescribed by the board; and

(C) no disqualifying factors under K.S.A. 65-1120, and amendments thereto.

(2) The board may issue a license to practice nursing as a practical nurse to an applicant who has been duly licensed as a practical nurse by examination under the laws of another state or territory if, in the opinion of the board, the applicant meets the qualifications required of a practical nurse in this state. Verification of the applicant's licensure status shall be required from the original state of licensure.

(3) The board may authorize the educational requirement under subsection (a)(1) to be waived for an applicant who has attained a passing score on the national council licensure examination for practical nurses and provided evidence to the board of such applicant's practical nursing experience with the military. To qualify for such a waiver, the applicant must have been a member of the army, navy, marine corps, air force, air or army national guard, coast guard or any branch of the military reserves of the United States, and separated from such military service with an honorable discharge. If such applicant was separated from such military service with a general discharge under honorable conditions and meets the requirements of this paragraph, the board may authorize the educational requirements under subsection (a)(1) be waived.

(4) Refresher course. Notwithstanding the provisions of subsections (a) and (b), an applicant for a license to practice as a licensed practical nurse who has not been licensed to practice practical nursing for five years preceding application shall be required to successfully complete a refresher course as defined by the board.

(5) Renewal license. A licensed practical nurse licensed under this act shall be eligible for renewal licenses upon compliance with K.S.A. 65-1117, and amendments thereto.

(6) Licensure examination within 24 months of graduation. (A) Persons who do not take the licensure examination within 24 months after graduation shall petition the board for permission prior to taking the licensure examination. The board may require the applicant to submit and complete a plan of study prior to taking the licensure examination.

(B) Persons who are unsuccessful in passing the licensure examination within 24 months after graduation shall petition the board for permission prior to subsequent attempts. The board may require the applicant to submit and complete a plan of study prior to taking the licensure examination a subsequent time. The study plan shall contain subjects related to deficiencies identified on the failed examination profiles.

(7) An application for initial licensure or endorsement will be held awaiting completion of meeting qualifications for a time period specified in rules and regulations.

(d) Title and abbreviation. Any person who holds a license to practice as a licensed practical nurse in this state shall have the right to use the title, "licensed practical nurse," and the abbreviation, "L.P.N." No other person shall assume the title or use the abbreviation or any other words, letters, signs or figures to indicate that the person is a licensed practical nurse.

(e) Temporary permit. The board may issue a temporary permit to practice nursing as a licensed practical nurse for a period not to exceed 120 days. A temporary permit for 120 days may be issued to an applicant for licensure as a licensed practical nurse who is a graduate of a practical school of nursing in a foreign country after verification of licensure in that foreign country and approval of educational credentials.

(f) Exempt license. The board may issue an exempt license to any licensee as defined in rules and regulations who makes written application for such license on a form provided by the board, who remits a fee as established pursuant to K.S.A. 65-1118, and amendments thereto, and who is not regularly engaged in the practice of practical nursing in Kansas but volunteers practical nursing service or is a charitable health care provider as defined by K.S.A. 75-6102, and amendments thereto. Each exempt licensee shall be subject to all provisions of the nurse practice act, except as otherwise provided in this subsection (f). Each exempt license may be renewed biennially subject to the provisions of this section. The holder of the exempt license shall not be required to submit evidence of satisfactory completion of a program of continuing nursing education for renewal. To convert an exempt license to an active license, the exempt licensee shall meet all the requirements of subsection (c) or K.S.A. 65-1117, and amendments thereto. The board shall have authority to write rules and regulations to carry out the provisions of this section.

History: L. 1949, ch. 331, § 5; L. 1963, ch. 314, § 3; L. 1968, ch. 231, § 2; L. 1975, ch. 316, § 4; L. 1982, ch. 261, § 2; L. 1983, ch. 207, § 2; L. 1986, ch. 233, § 2; L. 1990, ch. 221, § 2; L. 1992, ch. 151, § 2; L. 1993, ch. 194, § 10; L. 1994, ch. 149, § 2; L. 1997, ch. 158, § 2; L. 1999, ch. 84, § 2; L. 2001, ch. 161, § 2; L. 2009, ch. 81, § 2; L. 2013, ch. 95, § 3; July 1.



65-1117 Renewal of license; inactive license, fee; continuing education requirements; rules and regulations; reinstatement of lapsed license; exception; notification of change in name or address or criminal conviction.

65-1117. Renewal of license; inactive license, fee; continuing education requirements; rules and regulations; reinstatement of lapsed license; exception; notification of change in name or address or criminal conviction. (a) All licenses issued under the provisions of this act, whether initial or renewal, shall expire every two years. The expiration date shall be established by the rules and regulations of the board. The board shall send a notice for renewal of license to every registered professional nurse and licensed practical nurse at least 60 days prior to the expiration date of such person's license. Every person so licensed who desires to renew such license shall file with the board, on or before the date of expiration of such license, a renewal application together with the prescribed biennial renewal fee. Every licensee who is no longer engaged in the active practice of nursing may so state by affidavit and submit such affidavit with the renewal application. An inactive license may be requested along with payment of a fee which shall be fixed by rules and regulations of the board. Except for the first renewal for a license that expires within 30 months following licensure examination or for renewal of a license that expires within the first nine months following licensure by reinstatement or endorsement, every licensee with an active nursing license shall submit with the renewal application evidence of satisfactory completion of a program of continuing nursing education required by the board. The board by duly adopted rules and regulations shall establish the requirements for such program of continuing nursing education. Continuing nursing education means learning experiences intended to build upon the educational and experiential bases of the registered professional and licensed practical nurse for the enhancement of practice, education, administration, research or theory development to the end of improving the health of the public. Upon receipt of such application, payment of fee, upon receipt of the evidence of satisfactory completion of the required program of continuing nursing education and upon being satisfied that the applicant meets the requirements set forth in K.S.A. 65-1115 or 65-1116, and amendments thereto, in effect at the time of initial licensure of the applicant, the board shall verify the accuracy of the application and grant a renewal license.

(b) Any person who fails to secure a renewal license within the time specified herein may secure a reinstatement of such lapsed license by making verified application therefor on a form provided by the board, by rules and regulations, and upon furnishing proof that the applicant is competent and qualified to act as a registered professional nurse or licensed practical nurse and by satisfying all of the requirements for reinstatement including payment to the board of a reinstatement fee as established by the board. A reinstatement application for licensure will be held awaiting completion of such documentation as may be required, but such application shall not be held for a period of time in excess of that specified in rules and regulations.

(c) Any person whose license as a registered professional nurse has lapsed for a period of more than 13 years beyond its expiration date and who has been employed for at least 10 of the last 13 years in an allied health profession which employment required substantially comparable patient care to that of care provided by a registered professional nurse may apply for reinstatement as a registered professional nurse and shall not be required to complete a refresher course as established by the board, but shall be reinstated as a registered professional nurse by the board upon application to the board for reinstatement of such license on a form provided by the board, upon presentation to the board of an affidavit from such person detailing such person’s work history, upon determination by the board that the work history with regard to patient care is substantially comparable to patient care provided by a registered professional nurse, upon determination by the board that such person is otherwise qualified to be licensed as a registered professional nurse and upon paying to the board the reinstatement fee established by the board. This subsection shall expire on January 1, 2012.

(d) (1) Each licensee shall notify the board in writing of (A) a change in name or address within 30 days of the change or (B) a conviction of any felony or misdemeanor, that is specified in rules and regulations adopted by the board, within 30 days from the date the conviction becomes final.

(2) As used in this subsection, "conviction" means a final conviction without regard to whether the sentence was suspended or probation granted after such conviction. Also, for the purposes of this subsection, a forfeiture of bail, bond or collateral deposited to secure a defendant's appearance in court, which forfeiture has not been vacated, shall be equivalent to a conviction. Failure to so notify the board shall not constitute a defense in an action relating to failure to renew a license, nor shall it constitute a defense in any other proceeding.

History: L. 1949, ch. 331, § 6; L. 1975, ch. 316, § 5; L. 1976, ch. 274, § 1; L. 1978, ch. 240, § 4; L. 1980, ch. 187, § 1; L. 1983, ch. 206, § 8; L. 1988, ch. 242, § 1; L. 1993, ch. 194, § 11; L. 1995, ch. 97, § 1; L. 1997, ch. 146, § 1; L. 2007, ch. 99, § 1; L. 2011, ch. 114, § 79; June 9.



65-1118 Fees.

65-1118. Fees. (a) The board shall collect in advance fees provided for in this act as fixed by the board, but not exceeding:

Application for license—professional nurse    $75

Application for license—practical nurse    50

Application for biennial renewal of license—professional nurse and practical nurse    60

Application for reinstatement of license    70

Application for reinstatement of licenses with temporarypermit    100

Certified copy of license    25

Duplicate of license    25

Inactive license    20

Application for license—advanced practice registered nurse    50

Application for license with temporary permit—advancedpractice registered nurse    100

Application for renewal of license—advanced practiceregistered nurse    60

Application for reinstatement of license—advanced practiceregistered nurse    75

Application for authorization—registered nurse anesthetist    75

Application for authorization with temporary authorization—registered nurse anesthetist    110

Application for biennial renewal of authorization—registered nurse anesthetist    60

Application for reinstatement of authorization—registerednurse anesthetist    75

Application for reinstatement of authorization with temporaryauthorization—registered nurse anesthetist    100

Verification of license to another state    30

Application for exempt license—professional and practicalnurse    50

Application for biennial renewal of exempt license—professional and practical nurse    50

Application for exempt license—advanced practice registerednurse    50

Application for biennial renewal of exempt license—advancedpractice registered nurse    50

(b) The board may require that fees paid for any examination under the Kansas nurse practice act be paid directly to the examination service by the person taking the examination.

(c) The board shall accept for payment of fees under this section personal checks, certified checks, cashier's checks, money orders or credit cards. The board may designate other methods of payment, but shall not refuse payment in the form of a personal check. The board may impose additional fees and recover any costs incurred by reason of payments made by personal checks with insufficient funds and payments made by credit cards.

History: L. 1949, ch. 331, § 7; L. 1963, ch. 314, § 4; L. 1973, ch. 249, § 1; L. 1975, ch. 316, § 6; L. 1978, ch. 347, §11; L. 1980, ch. 188, § 1; L. 1986, ch. 233, § 3; L. 1988, ch. 242, § 2; L. 1992, ch. 135, § 1; L. 1993, ch. 194, § 12; L. 1997, ch. 158, § 3; L. 1999, ch. 84, § 5; L. 2011, ch. 114, § 41; Jan. 1, 2012.



65-1118a Fees; consultants' travel expenses.

65-1118a. Fees; consultants' travel expenses. (a) The board shall collect fees provided for in this act as fixed by the board, but not exceeding:

Application for approval—schools and programs of

nursing

$1,000.00

Annual fee of approval—schools and programs of

nursing

400

Application for approval of continuing education

providers

200

Annual fee for continuing nursing education

providers

75

Approval of single continuing nursing education

offerings

100

Consultation by request, not to exceed per day on

site

400

(b) In addition to the above prescribed fees, consultants' travel expenses shall be charged to the person, firm, corporation or institution requesting consultation services to be provided by the board.

History: L. 1981, ch. 244, § 1; L. 1990, ch. 221, § 3; L. 1992, ch. 135, § 2; L. 1993, ch. 194, § 13; L. 2001, ch. 161, § 3; July 1.



65-1119 Schools of nursing; approval; approval of providers of continuing education offerings; application fee; criteria for evaluating out-of-state schools; nationally accredited schools of nursing.

65-1119. Schools of nursing; approval; approval of providers of continuing education offerings; application fee; criteria for evaluating out-of-state schools; nationally accredited schools of nursing. (a) Application for approval. An approved school of nursing is one which has been approved as such by the board as meeting the standards of this act, and the rules and regulations of the board. An institution desiring to conduct an approved school of professional or practical nursing shall apply to the board for approval and submit satisfactory proof that it is prepared to and will maintain the standards and basic professional nursing curriculum or the required curriculum for practical nursing, as the case may be, as prescribed by this act and by the rules and regulations of the board. Applications shall be made in writing on forms supplied by the board and shall be submitted to the board together with the application fee fixed by the board. The approval of a school of nursing shall not exceed 10 years after the granting of such approval by the board. An institution desiring to continue to conduct an approved school of professional or practical nursing shall apply to the board for the renewal of approval and submit satisfactory proof that it will maintain the standards and basic professional nursing curriculum or the required curriculum for practical nursing, as the case may be, as prescribed by this act and by the rules and regulations of the board. Applications for renewal of approval shall be made in writing on forms supplied by the board. Each school of nursing shall submit annually to the board an annual fee fixed by the board by rules and regulations to maintain the approval status.

(b) Schools for professional nurses. To qualify as an approved school for professional nurses, the school must be conducted in the state of Kansas, and shall apply to the board and submit evidence that: (1) It is prepared to carry out the professional curriculum as prescribed in the rules and regulations of the board; and (2) it is prepared to meet such other standards as shall be established by this law and the rules and regulations of the board.

(c) Schools for practical nurses. To qualify as an approved school for practical nurses, the school must be conducted in the state of Kansas, and shall apply to the board and submit evidence that: (1) It is prepared to carry out the curriculum as prescribed in the rules and regulations of the board; and (2) it is prepared to meet such other standards as shall be established by this law and the rules and regulations of the board.

(d) Survey. The board shall prepare and maintain a list of approved schools for both professional and practical nurses whose graduates, if they have the other necessary qualifications provided in this act, shall be eligible to apply for a license as a registered professional nurse or as a licensed practical nurse. A survey of the institution or institutions and of the schools applying for approval shall be made by an authorized employee of the board or members of the board, who shall submit a written report of the survey to the board. If, in the opinion of the board, the requirements as prescribed by the board in its rules and regulations for an approved school for professional nurses or for practical nurses are met, it shall so approve the school as either a school for professional nurses or practical nurses, as the case may be. The board shall resurvey approved schools on a periodic basis as determined by rules and regulations. If the board determines that any approved school of nursing is not maintaining the standards required by this act and by rules and regulations prescribed by the board, notice thereof in writing, specifying the failures of such school, shall be given immediately to the school. A school which fails to correct such conditions to the satisfaction of the board within a reasonable time shall be removed from the list of approved schools of nursing until such time as the school shall comply with the standards. All approved schools shall maintain accurate and current records showing in full the theoretical and practical courses given to each student.

(e) Providers of continuing nursing education. (1) To qualify as an approved provider of continuing nursing education offerings, persons, organizations or institutions proposing to provide such continuing nursing education offerings shall apply to the board for approval and submit evidence that the applicant is prepared to meet the standards and requirements established by the rules and regulations of the board for such continuing nursing education offerings.  Initial applications shall be made in writing on forms supplied by the board and shall be submitted to the board together with the application fee fixed by the board.

(2) A long-term provider means a person, organization or institution that is responsible for the development, administration and evaluation of continuing nursing education programs and offerings. Qualification as a long-term approved provider of continuing nursing education offerings shall expire five years after the granting of such approval by the board.  An approved long-term provider of continuing nursing education offerings shall submit annually to the board the annual fee established by rules and regulations, along with an annual report for the previous fiscal year.  Applications for renewal as an approved long-term provider of continuing nursing education offerings shall be made in writing on forms supplied by the board.

(3) Qualification as an approved provider of a single continuing nursing education offering, which may be offered once or multiple times, shall expire two years after the granting of such approval by the board. Approved single continuing nursing education providers shall not be subject to an annual fee or annual report.

(4) In accordance with rules and regulations adopted by the board, the board may approve individual educational offerings for continuing nursing education which shall not be subject to approval under other subsections of this section.

(5) The board shall accept offerings as approved continuing nursing education presented by: Colleges that are approved by a state or the national department of education and providers approved by other state boards of nursing, the national league for nursing, the national federation of licensed practical nurses, the American nurses credentialing center or other such national organizations as listed in rules and regulations adopted by the board.

(6) An individual designated by a provider of continuing nursing education offerings as an individual responsible for CNE who has held this position for the provider at least five years immediately prior to January 1, 1997, shall not be required to have a baccalaureate or higher academic degree in order to be designated by such provider as the individual responsible for CNE.

(f) Criteria for evaluating out-of-state schools. For the purpose of determining whether an applicant for licensure who is a graduate of a school of professional or practical nursing located outside this state meets the requirements of item (2) of subsection (a) of K.S.A. 65-1115 and amendments thereto or the requirements of item (2) of subsection (a) of K.S.A. 65-1116 and amendments thereto, as appropriate, the board by rules and regulations shall establish criteria for determining whether a particular school of professional nursing located outside this state maintains standards which are at least equal to schools of professional nursing which are approved by the board and whether a particular school of practical nursing located outside this state maintains standards which are at least equal to schools of practical nursing which are approved by the board. The board may send a questionnaire developed by the board to any school of professional or practical nursing located outside this state for which the board does not have sufficient information to determine whether the school meets the standards established under this subsection (f). The questionnaire providing the necessary information shall be completed and returned to the board in order for the school to be considered for approval.  The board may contract with investigative agencies, commissions or consultants to assist the board in obtaining information about schools. In entering such contracts the authority to approve schools shall remain solely with the board.

(g) The board may accept nationally accredited schools of nursing as defined in rule and regulation.

(1) Schools of nursing which have received accreditation from a board recognized national nursing accreditation agency shall file evidence of initial accreditation with the board and shall file all reports from the accrediting agency and any notice of any change in school accreditation status. The board may grant approval based upon evidence of such accreditation.

(2) Schools of nursing holding approval based upon national accreditation are also responsible for complying with all other requirements as determined by rules and regulations of the board.

(3) The board may grant approval to a school of nursing with national accreditation for a continuing period not to exceed 10 years.

History: L. 1949, ch. 331, § 8; L. 1963, ch. 314, § 5; L. 1973, ch. 249, § 2; L. 1978, ch. 240, § 5; L. 1980, ch. 188, § 2; L. 1980, ch. 186, § 2; L. 1981, ch. 244, § 2; L. 1982, ch. 261, §3; L. 1983, ch. 207, § 3; L. 1983, ch. 206, § 9; L. 1983, ch. 206,§ 14; L. 1988, ch. 243, § 2; L. 1990, ch. 221, § 4; L. 1997, ch. 146, § 2; L. 2001, ch. 161, § 4; July 1.



65-1120 Grounds for disciplinary actions; proceedings; witnesses; costs; professional incompetency defined; criminal justice record information.

65-1120. Grounds for disciplinary actions; proceedings; witnesses; costs; professional incompetency defined; criminal justice record information. (a) Grounds for disciplinary actions. The board may deny, revoke, limit or suspend any license or authorization to practice nursing as a registered professional nurse, as a licensed practical nurse, as an advanced practice registered nurse or as a registered nurse anesthetist that is issued by the board or applied for under this act or may publicly or privately censure a licensee or holder of a temporary permit or authorization, if the applicant, licensee or holder of a temporary permit or authorization is found after hearing:

(1) To be guilty of fraud or deceit in practicing nursing or in procuring or attempting to procure a license to practice nursing;

(2) to have been guilty of a felony or to have been guilty of a misdemeanor involving an illegal drug offense unless the applicant or licensee establishes sufficient rehabilitation to warrant the public trust, except that notwithstanding K.S.A. 74-120, and amendments thereto, no license or authorization to practice nursing as a licensed professional nurse, as a licensed practical nurse, as an advanced practice registered nurse or registered nurse anesthetist shall be granted to a person with a felony conviction for a crime against persons as specified in article 34 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 54 of chapter 21 of the Kansas Statutes annotated, or K.S.A. 2015 Supp. 21-6104, 21-6325, 21-6326 or 21-6418, and amendments thereto;

(3) to have committed an act of professional incompetency as defined in subsection (e);

(4) to be unable to practice with skill and safety due to current abuse of drugs or alcohol;

(5) to be a person who has been adjudged in need of a guardian or conservator, or both, under the act for obtaining a guardian or conservator, or both, and who has not been restored to capacity under that act;

(6) to be guilty of unprofessional conduct as defined by rules and regulations of the board;

(7) to have willfully or repeatedly violated the provisions of the Kansas nurse practice act or any rules and regulations adopted pursuant to that act, including K.S.A. 65-1114 and 65-1122, and amendments thereto;

(8) to have a license to practice nursing as a registered nurse or as a practical nurse denied, revoked, limited or suspended, or to be publicly or privately censured, by a licensing authority of another state, agency of the United States government, territory of the United States or country or to have other disciplinary action taken against the applicant or licensee by a licensing authority of another state, agency of the United States government, territory of the United States or country. A certified copy of the record or order of public or private censure, denial, suspension, limitation, revocation or other disciplinary action of the licensing authority of another state, agency of the United States government, territory of the United States or country shall constitute prima facie evidence of such a fact for purposes of this paragraph (8); or

(9) to have assisted suicide in violation of K.S.A. 21-3406, prior to its repeal, or K.S.A. 2015 Supp. 21-5407, and amendments thereto, as established by any of the following:

(A) A copy of the record of criminal conviction or plea of guilty for a felony in violation of K.S.A. 21-3406, prior to its repeal, or K.S.A. 2015 Supp. 21-5407, and amendments thereto.

(B) A copy of the record of a judgment of contempt of court for violating an injunction issued under K.S.A. 2015 Supp. 60-4404, and amendments thereto.

(C) A copy of the record of a judgment assessing damages under K.S.A. 2015 Supp. 60-4405, and amendments thereto.

(b) Proceedings. Upon filing of a sworn complaint with the board charging a person with having been guilty of any of the unlawful practices specified in subsection (a), two or more members of the board shall investigate the charges, or the board may designate and authorize an employee or employees of the board to conduct an investigation. After investigation, the board may institute charges. If an investigation, in the opinion of the board, reveals reasonable grounds for believing the applicant or licensee is guilty of the charges, the board shall fix a time and place for proceedings, which shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(c) Witnesses. No person shall be excused from testifying in any proceedings before the board under this act or in any civil proceedings under this act before a court of competent jurisdiction on the ground that such testimony may incriminate the person testifying, but such testimony shall not be used against the person for the prosecution of any crime under the laws of this state except the crime of perjury as defined in K.S.A. 2015 Supp. 21-5903, and amendments thereto.

(d) Costs. If final agency action of the board in a proceeding under this section is adverse to the applicant or licensee, the costs of the board's proceedings shall be charged to the applicant or licensee as in ordinary civil actions in the district court, but if the board is the unsuccessful party, the costs shall be paid by the board. Witness fees and costs may be taxed by the board according to the statutes relating to procedure in the district court. All costs accrued by the board, when it is the successful party, and which the attorney general certifies cannot be collected from the applicant or licensee shall be paid from the board of nursing fee fund. All moneys collected following board proceedings shall be credited in full to the board of nursing fee fund.

(e) Professional incompetency defined. As used in this section, "professional incompetency" means:

(1) One or more instances involving failure to adhere to the applicable standard of care to a degree which constitutes gross negligence, as determined by the board;

(2) repeated instances involving failure to adhere to the applicable standard of care to a degree which constitutes ordinary negligence, as determined by the board; or

(3) a pattern of practice or other behavior which demonstrates a manifest incapacity or incompetence to practice nursing.

(f) Criminal justice information. The board upon request shall receive from the Kansas bureau of investigation such criminal history record information relating to arrests and criminal convictions as necessary for the purpose of determining initial and continuing qualifications of licensees of and applicants for licensure by the board.

History: L. 1949, ch. 331, § 9; L. 1963, ch. 314, § 6; L. 1972, ch. 231, § 10; L. 1975, ch. 316, § 7; L. 1978, ch. 240,§ 6; L. 1981, ch. 245, § 1; L. 1983, ch. 206, § 10; L. 1985, ch. 88, § 6; L. 1986, ch. 233, § 4; L. 1990, ch. 221, § 5; L. 1993, ch. 194, § 1; L. 1995, ch. 97, § 2; L. 1997, ch. 158, § 4; L. 1998, ch. 142, § 8; L. 2011, ch. 30, § 236; L. 2011, ch. 114, § 42; Jan. 1, 2012.



65-1121a Judicial review of board's actions.

65-1121a. Judicial review of board's actions. (a) Any agency action of the board of nursing pursuant to the Kansas nurse practice act is subject to review in accordance with the Kansas judicial review act.

(b) This section shall be part of and supplemental to the Kansas nurse practice act.

History: L. 1986, ch. 318, § 145; L. 2010, ch. 17, § 128; July 1.



65-1122 Misdemeanors; penalties.

65-1122. Misdemeanors; penalties. It is a violation of law for any person, firm, corporation or association to:

(a) Sell or fraudulently obtain or furnish any nursing diploma, license or record or aid or abet therein;

(b) practice professional nursing, practical nursing or practice as an advanced practice registered nurse, unless duly licensed to do so;

(c) use in connection with such person's name any designation implying that such person is a licensed professional nurse, a licensed practical nurse or an advanced practice registered nurse unless duly licensed to practice under the provisions of the Kansas nurse practice act, and such license is then in full force;

(d) practice professional nursing, practical nursing or as an advanced practice registered nurse during the time a license issued under the provisions of the Kansas nurse practice act shall have expired or shall have been suspended or revoked;

(e) represent that a school for nursing is approved for educating either professional nurses or practical nurses, unless such school has been duly approved by the board and such approval is then in full force;

(f) violate any provisions of the Kansas nurse practice act or rules and regulations adopted pursuant to that act; or

(g) represent that a provider of continuing nursing education is approved by the board for educating either professional nurses or practical nurses, unless the provider of continuing nursing education has been approved by the board and the approval is in full force.

Any person who violates this section is guilty of a class B misdemeanor, except that, upon conviction of a second or subsequent violation of this section, such person is guilty of a class A misdemeanor.

History: L. 1949, ch. 331, § 11; L. 1963, ch. 314, § 7; L. 1975, ch. 316, § 9; L. 1978, ch. 240, § 8; L. 1983, ch. 206, § 12; L. 1993, ch. 194, § 2; L. 2001, ch. 161, § 5; L. 2011, ch. 114, § 43; Jan. 1, 2012.



65-1123 Injunctions.

65-1123. Injunctions. When it appears to the board that any person is violating any of the provisions of this act or that any person, firm, corporation, institution or association is employing (except as permitted under K.S.A. 65-1124 and amendments thereto) a person to perform professional nursing or practical nursing in Kansas, who is not licensed under this act, the board may in its own name bring an action in a court of competent jurisdiction for an injunction against such violation or such employing, and the proper courts of this state may enjoin any person, firm or corporation, institution or association from violation of this act or such employing without regard to whether proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted.

History: L. 1949, ch. 331, § 12; L. 1963, ch. 314, § 8; L. 1975, ch. 316, § 10; July 1.



65-1124 Acts which are not prohibited.

65-1124. Acts which are not prohibited. No provisions of this law shall be construed as prohibiting:

(a) Gratuitous nursing by friends or members of the family;

(b) the incidental care of the sick by domestic servants or persons primarily employed as housekeepers;

(c) caring for the sick in accordance with tenets and practices of any church or religious denomination which teaches reliance upon spiritual means through prayer for healing;

(d) nursing assistance in the case of an emergency;

(e) the practice of nursing by students as part of a clinical course offered through a school of professional or practical nursing or program of advanced registered professional nursing approved in the United States or its territories;

(f) the practice of nursing in this state by legally qualified nurses of any of the other states as long as the engagement of any such nurse requires the nurse to accompany and care for a patient temporarily residing in this state during the period of one such engagement not to exceed six months in length, and as long as such nurses do not represent or hold themselves out as nurses licensed to practice in this state;

(g) the practice by any nurse who is employed by the United States government or any bureau, division or agency thereof, while in the discharge of official duties;

(h) auxiliary patient care services performed in medical care facilities, adult care homes or elsewhere by persons under the direction of a person licensed to practice medicine and surgery or a person licensed to practice dentistry or the supervision of a registered professional nurse or a licensed practical nurse;

(i) the administration of medications to residents of adult care homes or to patients in hospital-based long-term care units, including state operated institutions for people with intellectual disability, by an unlicensed person who has been certified as having satisfactorily completed a training program in medication administration approved by the secretary of health and environment and has completed the program on continuing education adopted by the secretary, or by an unlicensed person while engaged in and as a part of such training program in medication administration;

(j) the practice of mental health technology by licensed mental health technicians as authorized under the mental health technicians' licensure act;

(k) performance in the school setting of nursing procedures when delegated by a licensed professional nurse in accordance with the rules and regulations of the board;

(l) performance of attendant care services directed by or on behalf of an individual in need of in-home care as the terms "attendant care services" and "individual in need of in-home care" are defined under K.S.A. 65-6201, and amendments thereto;

(m) performance of a nursing procedure by a person when that procedure is delegated by a licensed nurse, within the reasonable exercise of independent nursing judgment and is performed with reasonable skill and safety by that person under the supervision of a registered professional nurse or a licensed practical nurse;

(n) the practice of nursing by an applicant for Kansas nurse licensure in the supervised clinical portion of a refresher course; or

(o) the teaching of the nursing process in this state by legally qualified nurses of any of the other states while in consultation with a licensed Kansas nurse as long as such individuals do not represent or hold themselves out as nurses licensed to practice in this state.

History: L. 1949, ch. 331, § 13; L. 1963, ch. 314, § 9; L. 1975, ch. 316, § 11; L. 1978, ch. 241, § 1; L. 1983, ch. 207, § 4; L. 1983, ch. 208, § 3; L. 1987, ch. 234, § 1; L. 1989, ch. 191, § 3; L. 1990, ch. 222, § 1; L. 1992, ch. 134, § 1; L. 1994, ch. 149, § 3; L. 1995, ch. 97, § 3; L. 1997, ch. 158, § 5; L. 2000, ch. 113, § 1; L. 2007, ch. 102, § 1; L. 2012, ch. 91, § 41; July 1.



65-1126 Invalidity of part.

65-1126. Invalidity of part. If any provision of this act or the application to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1949, ch. 331, § 15; June 30.



65-1127 Immunity from liability in civil actions for reporting, communicating and investigating certain information concerning alleged malpractice incidents and other information; conditions.

65-1127. Immunity from liability in civil actions for reporting, communicating and investigating certain information concerning alleged malpractice incidents and other information; conditions. (a) No person reporting to the board of nursing under oath and in good faith any information such person may have relating to alleged incidents of malpractice or the qualifications, fitness or character of a person licensed to practice professional nursing or licensed to practice practical nursing shall be subject to a civil action for damages as a result of reporting such information.

(b) Any state, regional or local association of registered professional nurses or licensed practical nurses and the individual members of any committee thereof, which in good faith investigates or communicates information pertaining to the alleged incidents of malpractice or the qualifications, fitness or character of any licensee or registrant to the board of nursing or to any committee or agent thereof, shall be immune from liability in any civil action, that is based upon such information or transmittal of information if the investigation and communication was made in good faith and did not represent as true any matter not reasonably believed to be true.

History: L. 1976, ch. 261, § 4; July 1.



65-1129 Rules and regulations.

65-1129. Rules and regulations. The board shall adopt and promulgate rules and regulations as are necessary to carry out the provisions of this act [*].

History: L. 1978, ch. 240, § 9; July 1.

* This act, see, also, 65-1113, 65-1114, 65-1117, 65-1119, 65-1120, 65-1121, 65-1122 and 65-1128.



65-1130 Advanced practice registered nurse; standards and requirements for licensure; rules and regulations; roles, titles and abbreviations; prescription of drugs authorized; licensure of currently registered individuals.

65-1130.  Advanced practice registered nurse; standards and requirements for licensure; rules and regulations; roles, titles and abbreviations; prescription of drugs authorized; licensure of currently registered individuals. (a) No professional nurse shall announce or represent to the public that such person is an advanced practice registered nurse unless such professional nurse has complied with requirements established by the board and holds a valid license as an advanced practice registered nurse in accordance with the provisions of this section.

(b) The board shall establish standards and requirements for any professional nurse who desires to obtain licensure as an advanced practice registered nurse. Such standards and requirements shall include, but not be limited to, standards and requirements relating to the education of advanced practice registered nurses. The board may give such examinations and secure such assistance as it deems necessary to determine the qualifications of applicants.

(c) The board shall adopt rules and regulations applicable to advanced practice registered nurses which:

(1) Establish roles and identify titles and abbreviations of advanced practice registered nurses which are consistent with nursing practice specialties recognized by the nursing profession.

(2) Establish education and qualifications necessary for licensure for each role of advanced practice registered nurse established by the board at a level adequate to assure the competent performance by advanced practice registered nurses of functions and procedures which advanced practice registered nurses are authorized to perform. Advanced practice registered nursing is based on knowledge and skills acquired in basic nursing education, licensure as a registered nurse and graduation from or completion of a master's or higher degree in one of the advanced practice registered nurse roles approved by the board of nursing.

(3) Define the role of advanced practice registered nurses and establish limitations and restrictions on such role. The board shall adopt a definition of the role under this subsection (c)(3) which is consistent with the education and qualifications required to obtain a license as an advanced practice registered nurse, which protects the public from persons performing functions and procedures as advanced practice registered nurses for which they lack adequate education and qualifications and which authorizes advanced practice registered nurses to perform acts generally recognized by the profession of nursing as capable of being performed, in a manner consistent with the public health and safety, by persons with postbasic education in nursing. In defining such role the board shall consider: (A) The education required for a licensure as an advanced practice registered nurse; (B) the type of nursing practice and preparation in specialized advanced practice skills involved in each role of advanced practice registered nurse established by the board; (C) the scope and limitations of advanced practice nursing prescribed by national advanced practice organizations; and (D) acts recognized by the nursing profession as appropriate to be performed by persons with postbasic education in nursing.

(d) An advanced practice registered nurse may prescribe drugs pursuant to a written protocol as authorized by a responsible physician. Each written protocol shall contain a precise and detailed medical plan of care for each classification of disease or injury for which the advanced practice registered nurse is authorized to prescribe and shall specify all drugs which may be prescribed by the advanced practice registered nurse. Any written prescription order shall include the name, address and telephone number of the responsible physician. The advanced practice registered nurse may not dispense drugs, but may request, receive and sign for professional samples and may distribute professional samples to patients pursuant to a written protocol as authorized by a responsible physician. In order to prescribe controlled substances, the advanced practice registered nurse shall (1) register with the federal drug enforcement administration; and (2) notify the board of the name and address of the responsible physician or physicians. In no case shall the scope of authority of the advanced practice registered nurse exceed the normal and customary practice of the responsible physician. An advanced practice registered nurse certified in the role of registered nurse anesthetist while functioning as a registered nurse anesthetist under K.S.A. 65-1151 to 65-1164, inclusive, and amendments thereto, shall be subject to the provisions of K.S.A. 65-1151 to 65-1164, inclusive, and amendments thereto, with respect to drugs and anesthetic agents and shall not be subject to the provisions of this subsection. For the purposes of this subsection, "responsible physician" means a person licensed to practice medicine and surgery in Kansas who has accepted responsibility for the protocol and the actions of the advanced practice registered nurse when prescribing drugs.

(e) As used in this section, "drug" means those articles and substances defined as drugs in K.S.A. 65-1626 and 65-4101, and amendments thereto.

(f) A person registered to practice as an advanced registered nurse practitioner in the state of Kansas immediately prior to the effective date of this act shall be deemed to be licensed to practice as an advanced practice registered nurse under this act and such person shall not be required to file an original application for licensure under this act. Any application for registration filed which has not been granted prior to the effective date of this act shall be processed as an application for licensure under this act.

History: L. 1983, ch. 206, § 2; L. 1989, ch. 192, § 1; L. 1999, ch. 115, § 1; L. 2011, ch. 114, § 44; Jan. 1, 2012.



65-1131 Advanced practice registered nurse; licensure; fees; license with temporary permit; exempt license.

65-1131.  Advanced practice registered nurse; licensure; fees; license with temporary permit; exempt license. (a) (1) Licensure. Upon application to the board by any professional nurse in this state and upon satisfaction of the standards and requirements established by the board under K.S.A. 65-1130, and amendments thereto, the board may issue a license to such applicant authorizing the applicant to perform the duties of an advanced practice registered nurse as defined by the board under K.S.A. 65-1130, and amendments thereto.

(2) The board may issue a license to practice nursing as an advanced practice registered nurse to an applicant who has been duly licensed or certified as an advanced practice registered nurse under the laws of another state or territory if, in the opinion of the board, the applicant meets the licensure qualifications required of an advanced practice registered nurse in this state. Verification of the applicant's licensure or certification status shall be required from the original state of licensure or certification.

(3) An application to the board for a license, a license with temporary permit, renewal of a license and reinstatement of a license shall be upon such form and contain such information as the board may require and shall be accompanied by a fee, to be established by rules and regulations adopted by the board, to assist in defraying the expenses in connection with the issuance of licenses as advanced practice registered nurses, in an amount fixed by the board under K.S.A. 65-1118, and amendments thereto.

(4) An application for initial licensure or endorsement will be held awaiting completion of meeting qualifications for a time period specified in rules and regulations.

(5) The executive administrator of the board shall remit all moneys received pursuant to this section to the state treasurer as provided by K.S.A. 74-1108, and amendments thereto.

(b) The board may grant a one-time temporary permit to practice as an advanced practice registered nurse for a period of not more than 180 days pending completion of the application for a license.

(c) Exempt license. The board may issue an exempt license to any advanced practice registered nurse as defined in rules and regulations who makes written application for such license on a form provided by the board, who remits a fee as established pursuant to K.S.A. 65-1118, and amendments thereto, and who is not regularly engaged in advanced practice registered nursing in Kansas but volunteers advanced practice registered nursing services or is a charitable health care provider as defined by K.S.A. 75-6102, and amendments thereto. Each exempt advanced practice registered nurse shall be subject to all provisions of the nurse practice act. Each exempt license may be renewed biennially subject to the provisions of this section. To convert an exempt license to an active license, the exempt advanced practice registered nurse shall meet all the requirements of subsection (a) or K.S.A. 65-1132, and amendments thereto. The board shall have authority to write rules and regulations to carry out the provisions of this section.

History: L. 1983, ch. 206, § 3; L. 1992, ch. 135, § 3; L. 1997, ch. 158, § 6; L. 1999, ch. 84, § 3; L. 2011, ch. 114, § 45; Jan. 1, 2012.



65-1132 Renewal of license for advanced practice registered nurse; reinstatement of lapsed license.

65-1132. Renewal of license for advanced practice registered nurse; reinstatement of lapsed license. (a) All licenses issued under the provisions of this act, whether initial or renewal, shall expire every two years. The expiration date shall be established by rules and regulations of the board. The board shall send a notice for renewal of a license to every advanced practice registered nurse at least 60 days prior to the expiration date of such person's license. Every person who desires to renew such license shall file with the board, on or before the date of expiration of such license:

(1) A renewal application together with the prescribed biennial renewal fee;

(2) evidence of completion of continuing education in the advanced practice registered nurse role, which has met the continuing education requirement for an advanced practice registered nurse as developed by the board or by a national organization whose certifying standards are approved by the board as equal to or greater than the corresponding standards established by the board. These continuing education credits approved by the board may be applied to satisfy the continuing education requirements established by the board for licensed professional nurses under K.S.A. 65-1117, and amendments thereto, if the board finds such continuing education credits are equivalent to those required by the board under K.S.A. 65-1117, and amendments thereto; and

(3) proof of evidence of current licensure as a professional nurse.

Upon receipt of such application and payment of any applicable fee, and upon being satisfied that the applicant for renewal of a license meets the requirements established by the board under K.S.A. 65-1130, and amendments thereto, in effect at the time of initial qualification of the applicant, the board shall verify the accuracy of the application and grant a renewal license.

(b) Any person who fails to secure a renewal license prior to the expiration of the license may secure a reinstatement of such lapsed license by making application therefor on a form provided by the board, upon furnishing proof that the applicant is competent and qualified to act as an advanced practice registered nurse and upon satisfying all of the requirements for reinstatement including payment to the board of a reinstatement fee as established by the board.

History: L. 1983, ch. 206, § 4; L. 1993, ch. 194, § 14; L. 2007, ch. 99, § 2; L. 2011, ch. 114, § 46; Jan. 1, 2012.



65-1133 Same; educational and training programs for advanced practice registered nurses; approval; survey; nationally accredited programs.

65-1133. Same; educational and training programs for advanced practice registered nurses; approval; survey; nationally accredited programs. (a) An approved educational and training program for advanced practice registered nurses is a program conducted in Kansas which has been approved by the board as meeting the standards and the rules and regulations of the board. An institution desiring to conduct an educational and training program for advanced practice registered nurses shall apply to the board for approval and submit satisfactory proof that it is prepared to and will maintain the standards and the required curriculum for advanced practice registered nurses as prescribed by this act and by the rules and regulations of the board. Applications shall be made in writing on forms supplied by the board and shall be submitted to the board together with the application fee fixed by the board. The approval of an educational program for advanced practice registered nurses shall not exceed 10 years after the granting of such approval by the board. An institution desiring to continue to conduct an approved educational program for advanced practice registered nurses shall apply to the board for the renewal of approval and submit satisfactory proof that it will maintain the standards and the required curriculum for advanced practice registered nurses as prescribed by this act and by the rules and regulations of the board. Applications for renewal of approval shall be made in writing on forms supplied by the board. Each program shall submit annually to the board an annual fee fixed by the board's rules and regulations to maintain the approved status.

(b) A program to qualify as an approved educational program for advanced practice registered nurses must be conducted in the state of Kansas, and the school conducting the program must apply to the board and submit evidence that: (1) It is prepared to carry out the curriculum prescribed by rules and regulations of the board; and (2) it is prepared to meet such other standards as shall be established by law and the rules and regulations of the board.

(c) The board shall prepare and maintain a list of programs which qualify as approved educational programs for advanced practice registered nurses whose graduates, if they have the other necessary qualifications provided in this act, shall be eligible to apply for licensure as advanced practice registered nurses. A survey of the institution or school applying for approval of an educational program for advanced practice registered nurses shall be made by an authorized employee of the board or members of the board, who shall submit a written report of the survey to the board. If, in the opinion of the board, the requirements as prescribed by the board in its rules and regulations for approval are met, it shall so approve the program. The board shall resurvey approved programs on a periodic basis as determined by rules and regulations. If the board determines that any approved program is not maintaining the standards required by this act and by rules and regulations prescribed by the board, notice thereof in writing, specifying the failures of such program, shall be given. A program which fails to correct such conditions to the satisfaction of the board within a reasonable time shall be removed from the list of approved programs until such time as the program shall comply with such standards. All approved programs shall maintain accurate and current records showing in full the theoretical and practical courses given to each student.

(d) The board may accept nationally accredited advanced practice registered nurse programs as defined by rules [and] regulations adopted by the board in accordance with K.S.A. 65-1130, and amendments thereto:

(1) Advanced practice registered nurse programs which have received accreditation from a board recognized national nursing accreditation agency shall file evidence of initial accreditation with the board, and thereafter shall file all reports from the accreditation agency and any notice of any change in school accreditation status.

(2) Advanced practice registered nurse programs holding approval based upon national accreditation are also responsible for complying with all other requirements as determined by rules and regulations of the board.

(3) The board may grant approval to an advanced practice registered nurse program with national accreditation for a continuing period not to exceed 10 years.

History: L. 1983, ch. 206, § 5; L. 2000, ch. 113, § 2; L. 2001, ch. 161, § 6; L. 2011, ch. 114, § 47; Jan. 1, 2012.



65-1134 Citation of Kansas nurse practice act.

65-1134. Citation of Kansas nurse practice act. The acts contained in article 11 of chapter 65 of the Kansas Statutes Annotated and amendments thereto or made specifically supplemental thereto shall be construed together and may be cited as the Kansas nurse practice act.

History: L. 1983, ch. 206, § 1; L. 1993, ch. 194, § 3; July 1.



65-1135 Complaint or information relating to complaint confidential; exceptions.

65-1135. Complaint or information relating to complaint confidential; exceptions. (a) Any complaint or report, record or other information relating to the investigation of a complaint about a person licensed by the board which is received, obtained or maintained by the board is confidential and shall not be disclosed by the board or its employees in a manner which identified or enables identification of the person who is the subject or source of such information except:

(1) In a disciplinary proceeding conducted by the board pursuant to law or in an appeal of the order of the board entered in such proceeding, or to any party to such proceeding or appeal or such party's attorney;

(2) to the proper licensing or disciplinary authority of another jurisdiction, if any disciplinary action authorized by K.S.A. 65-1120 and amendments thereto has at any time been taken against the licensee or the board has at any time denied a license certificate or authorization to the person; or

(3) to the person who is the subject of the information, but the board may require disclosure in such a manner as to prevent identification of any other person who is the subject or source of the information.

(b) This section shall be part of and supplemental to the Kansas nurse practice act.

History: L. 1993, ch. 194, § 8; July 1.



65-1136 Intravenous fluid therapy; qualifications of licensed practical nurses to administer; definitions; rules and regulations; advisory committee established; prohibitions; exceptions.

65-1136. Intravenous fluid therapy; qualifications of licensed practical nurses to administer; definitions; rules and regulations; advisory committee established; prohibitions; exceptions. (a) As used in this section:

(1) "Provider" means a person who is approved by the board to administer an examination and to offer an intravenous fluid therapy course which has been approved by the board.

(2) "Person" means an individual, organization, agency, institution or other legal entity.

(3) "Examination" means an intravenous fluid therapy competency examination approved by the board.

(4) "Supervision" means provision of guidance by a qualified nurse for the accomplishment of a nursing task or activity with initial direction of the task or activity and periodic inspection of the actual act of accomplishing the task or activity.

(b) A licensed practical nurse may perform a limited scope of intravenous fluid therapy under the supervision of a registered professional nurse.

(c) A licensed practical nurse may perform an expanded scope of intravenous fluid therapy under the supervision of a registered professional nurse, if the licensed practical nurse:

(1) Successfully completes an intravenous fluid therapy course given by a provider and passes an intravenous fluid therapy examination administered by a provider; or

(2) has had one year clinical experience, has performed intravenous fluid therapy prior to July 1, 1995, and has successfully passed an examination; or

(3) has successfully completed an intravenous fluid therapy course and passed an intravenous fluid therapy examination not administered by a provider and, upon application to the board for review and approval of such course and examination, the board has determined that such course and examination meets or exceeds the standards required under this act for an approved course and approved examination; or

(4) prior to July 1, 2001, qualified under paragraph (3) of this subsection (c), as such subsection existed immediately prior to July 1, 2001, to perform an expanded scope of intravenous fluid therapy.

(d) The board may adopt rules and regulations:

(1) Which define the limited and expanded scope of practice of intravenous fluid therapy which may be performed by a licensed practical nurse under the supervision of a registered professional nurse;

(2) which restricts specific intravenous fluid therapy practices;

(3) which prescribe standards for an intravenous fluid therapy course and examination required of a provider;

(4) which govern provider record requirements;

(5) which prescribe the procedure to approve, condition, limit and withdraw approval as a provider; and

(6) which further implement the provisions of this section.

(e) An advisory committee of not less than two board members and five nonboard members shall be established by the board to advise and assist the board in implementing this section as determined by the board. The advisory committee shall meet at least annually. Members of the advisory committee shall receive amounts provided for in subsection (e) of K.S.A. 75-3223 and amendments thereto for each day of actual attendance at any meeting of the advisory committee or any subcommittee meeting of the advisory committee authorized by the board.

(f) No licensed practical nurse shall perform intravenous fluid therapy unless qualified to perform intravenous fluid therapy under this section and rules and regulations adopted by the board.

(g) Nothing in this section shall be construed to prohibit the performance of intravenous fluid therapy by a registered professional nurse.

(h) Nothing in this section shall be construed to prohibit performance of intravenous fluid therapy by a licensed practical nurse when performed by delegation of a person licensed to practice medicine and surgery or dentistry.

(i) This section shall be part of and supplemental to the Kansas nurse practice act.

History: L. 1994, ch. 218, § 1; L. 2000, ch. 113, § 3; L. 2001, ch. 161, § 7; July 1.



65-1151 Definitions.

65-1151. Definitions. As used in K.S.A. 65-1151 to 65-1164, inclusive and amendments thereto:

(a) "Registered nurse anesthetist" means a licensed professional nurse who is authorized to practice as a registered nurse anesthetist.

(b) "Board" means the board of nursing.

(c) "Local anesthetic" means infiltration anesthesia or anesthesia produced by direct infiltration of local anesthetic solution into the operative site.

(d) "Regional anesthesia" means the use of local anesthetic solutions to produce loss of sensation in circumscribed areas.

(e) "General anesthesia" means one that is complete and affecting the entire body with the loss of consciousness.

(f) "Active anesthesia practice" means clinical practice and anesthesia related administration, educational and research activities.

History: L. 1986, ch. 183, § 1; L. 1996, ch. 179, § 1; July 1.



65-1152 Qualifications for authorization to practice as a registered nurse anesthetist; approval of schools of nurse anesthesia, criteria.

65-1152. Qualifications for authorization to practice as a registered nurse anesthetist; approval of schools of nurse anesthesia, criteria. (a) In order to obtain authorization from the board of nursing to practice as a registered nurse anesthetist an individual shall meet the following requirements:

(1) Be licensed to practice professional nursing under the Kansas nurse practice act;

(2) has successfully completed a course of study in nurse anesthesia in a school of nurse anesthesia approved by the board;

(3) has successfully completed an examination approved by the board or has been certified by a national organization whose certifying standards are approved by the board as equal to or greater than the corresponding standards established under this act for obtaining authorization to practice as a registered nurse anesthetist; and

(4) be required to successfully complete a refresher course as defined in rules and regulations of the board if the individual has not been in active anesthesia practice for five years preceding the application.

(b) Approval of schools of nurse anesthesia shall be based on approval standards specified in K.S.A. 65-1133 and amendments thereto.

(c) Schools of nurse anesthesia approved by the board under this section shall offer, a masters level degree program in nurse anesthesia.

(d) For the purposes of determining whether an individual meets the requirements of item (2) of subsection (a), the board by rules and regulations shall establish criteria for determining whether a particular school of nurse anesthesia maintains standards which are at least equal to schools of nurse anesthesia which are approved by the board.

History: L. 1986, ch. 183, § 2; L. 1988, ch. 243, § 3; L. 1988, ch. 244, § 1; L. 1988, ch. 245, § 3; L. 1993, ch. 194, § 15; L. 1996, ch. 179, § 2; L. 1997, ch. 158, § 7; L. 2001, ch. 161, § 8; July 1.



65-1153 Temporary authorization to practice.

65-1153. Temporary authorization to practice. The board may grant a temporary authorization to practice nurse anesthesia as a registered nurse anesthetist: (a) For a period of not more than one year to graduates of a school of nurse anesthesia approved by the board pending results of the initial examination; or

(b) for the needed amount of time to complete the clinical portion of a refresher course; or

(c) for a period not to exceed 120 days.

History: L. 1986, ch. 183, § 3; L. 1992, ch. 135, § 4; L. 1996, ch. 179, § 3; L. 2000, ch. 113, § 4; L. 2001, ch. 161, § 9; July 1.



65-1154 Application; fees; deposit of moneys.

65-1154. Application; fees; deposit of moneys. Upon application to the board by any licensed professional nurse in this state and upon satisfaction of the standards and requirements established under this act and K.S.A. 65-1130, and amendments thereto, the board shall grant an authorization to the applicant to perform the duties of a registered nurse anesthetist and be licensed as an advanced practice registered nurse. An application to the board for an authorization, for an authorization with temporary authorization, for biennial renewal of authorization, for reinstatement of authorization and for reinstatement of authorization with temporary authorization shall be upon such form and contain such information as the board may require and shall be accompanied by a fee to assist in defraying the expenses in connection with the administration of the provisions of this act. The fee shall be fixed by rules and regulations adopted by the board in an amount fixed by the board under K.S.A. 65-1118, and amendments thereto. There shall be no fee assessed for the initial, renewal or reinstatement of the advanced practice registered nurse license as long as the registered nurse anesthetist maintains authorization. The executive administrator of the board shall remit all moneys received to the state treasurer as provided by K.S.A. 74-1108, and amendments thereto.

History: L. 1986, ch. 183, § 4; L. 1992, ch. 135, § 5; L. 1996, ch. 179, § 4; L. 2011, ch. 114, § 48; Jan. 1, 2012.



65-1155 Expiration of authorizations to practice; renewal; lapsed authorization; reinstatement fee.

65-1155. Expiration of authorizations to practice; renewal; lapsed authorization; reinstatement fee. (a) All authorizations to practice under this act, whether initial or renewal, shall expire every two years. The biennial authorizations to practice as a registered nurse anesthetist shall expire at the same time as the license to practice as a registered nurse. The board shall send a notice for renewal of the authorization to practice to every registered nurse anesthetist at least 60 days prior to the expiration date of such person's authorization to practice. To renew such authorization to practice the registered nurse anesthetist shall file with the board, before the date of expiration of such authorization to practice, a renewal application together with the prescribed biennial renewal fee. Upon satisfaction of the requirements of subsection (a) of K.S.A. 65-1159, and amendments thereto, the board shall grant the renewal of an authorization to practice as a registered nurse anesthetist to the applicant.

(b) Any person who fails to secure the renewal of an authorization to practice prior to the expiration of the authorization may secure a reinstatement of such lapsed authorization by making application on a form provided by the board. Such reinstatement shall be granted upon receipt of proof that the applicant is competent and qualified to act as a registered nurse anesthetist, has satisfied all of the requirements and has paid the board a reinstatement fee as established by the board by rules and regulations in accordance with K.S.A. 65-1118, and amendments thereto.

History: L. 1986, ch. 183, § 5; L. 1988, ch. 242, § 3; L. 1993, ch. 194, § 16; L. 2007, ch. 99, § 3; July 1.



65-1158 Duties of registered nurse anesthetists.

65-1158. Duties of registered nurse anesthetists. (a) Upon the order of a physician or dentist requesting anesthesia or analgesia care, each registered nurse anesthetist shall be authorized to:

(1) Conduct a pre- and post-anesthesia and pre- and post-analgesia visit and assessment with appropriate documentation;

(2) develop a general plan of anesthesia care with the physician or dentist;

(3) select the method for administration of anesthesia or analgesia;

(4) select or administer appropriate medications and anesthetic agents during the peri-anesthetic or peri-analgesic period;

(5) order necessary medications and tests in the peri-anesthetic or peri-analgesic period;

(6) induce and maintain anesthesia or analgesia at the required levels;

(7) support life functions during the peri-anesthetic or peri-analgesic period;

(8) recognize and take appropriate action with respect to patient responses during the peri-anesthetic or peri-analgesic period;

(9) manage the patient's emergence from anesthesia or analgesia; and

(10) participate in the life support of the patient.

(b) Each registered nurse anesthetist may participate in periodic and joint evaluation of services rendered, including, but not limited to, chart reviews, case reviews, patient evaluation and outcome of case statistics.

(c) A registered nurse anesthetist shall perform duties and functions in an interdependent role as a member of a physician or dentist directed health care team.

History: L. 1986, ch. 183, § 8; L. 1988, ch. 242, § 4; L. 1996, ch. 179, § 5; L. 2010, ch. 33, § 1; July 1.



65-1159 Qualifications of applicant for renewal of an authorization to practice; continuing education.

65-1159. Qualifications of applicant for renewal of an authorization to practice; continuing education. (a) The applicant for renewal of an authorization to practice as a registered nurse anesthetist shall:

(1) Have met the continuing education requirements for a registered nurse anesthetist as developed by the board or by a national organization whose certifying standards are approved by the board as equal to or greater than the corresponding standards established under this act;

(2) be currently licensed as a professional nurse; and

(3) have paid all applicable fees provided for in this act as fixed by rules and regulations of the board.

(b) Continuing education credits approved by the board for purposes of this subsection may be applied to satisfy the continuing education requirements established by the board for licensed professional nurses under K.S.A. 65-1117 and amendments thereto if the board finds such continuing education credits are equivalent to those required by the board under K.S.A. 65-1117 and amendments thereto.

History: L. 1986, ch. 183, § 9; L. 1996, ch. 179, § 6; July 1.



65-1162 Unlawful acts.

65-1162. Unlawful acts. (a) Except as otherwise provided in K.S.A. 65-1151 to 65-1163, inclusive, and amendments thereto any licensed professional nurse or licensed practical nurse who engages in the administration of general or regional anesthesia without being authorized by the board to practice as a registered nurse anesthetist is guilty of a class A misdemeanor.

(b) Any person, corporation, association or other entity, except as otherwise provided in K.S.A. 65-1151 to 65-1163, inclusive, and amendments thereto who engages in any of the following activities is guilty of a misdemeanor:

(1) Employing or offering to employ any person as a registered nurse anesthetist with knowledge that such person is not authorized by the board to practice as a registered nurse anesthetist;

(2) fraudulently seeking, obtaining or furnishing documents indicating that a person is authorized by the board to practice as a registered nurse anesthetist when such person is not so authorized, or aiding and abetting such activities;

(3) using in connection with one's name the title registered nurse anesthetist, the abbreviation R.N.A., or any other designation tending to imply that such person is authorized by the board to practice as a registered nurse anesthetist when such person is not authorized by the board to practice as a registered nurse anesthetist; or

(4) violation of the Kansas nurse practice act or rules and regulations adopted pursuant thereto.

(c) Any person who violates subsection (b) of this section is guilty of a class B misdemeanor except that upon conviction of a second or subsequent violation of this section, the person is guilty of a class A misdemeanor.

History: L. 1986, ch. 183, § 12; L. 1993, ch. 194, § 4; July 1.



65-1163 Application of act.

65-1163. Application of act. Nothing in this act shall:

(a) Prohibit administration of a drug by a duly licensed professional nurse, licensed practical nurse or other duly authorized person for the alleviation of pain, including administration of local anesthetics;

(b) apply to the practice of anesthesia by a person licensed to practice medicine and surgery, a licensed dentist or a licensed podiatrist;

(c) prohibit the practice of nurse anesthesia by students enrolled in approved courses of study in the administration of anesthesia or analgesic as a part of such course of study;

(d) apply to the administration of a pudendal block by a person who holds a valid license as an advanced practice registered nurse in the role of nurse-midwife;

(e) apply to the administration by a licensed professional nurse of an anesthetic, other than general anesthesia, for a dental operation under the direct supervision of a licensed dentist or for a dental operation under the direct supervision of a person licensed to practice medicine and surgery;

(f) prohibit the practice by any registered nurse anesthetist who is employed by the United States government or in any bureau, division or agency thereof, while in the discharge of official duties; or

(g) prohibit a registered professional nurse from administering general anesthetic agents to a patient on ventilator maintenance in critical care units when under the direction of a person licensed to practice medicine and surgery or a person licensed to practice dentistry.

History: L. 1986, ch. 183, § 13; L. 1988, ch. 246, § 15; L. 1996, ch. 179, § 7; L. 2001, ch. 161, § 10; L. 2011, ch. 114, § 49; Jan. 1, 2012.



65-1164 Rules and regulations.

65-1164. Rules and regulations. The board of nursing may adopt rules and regulations as necessary to administer the provisions of K.S.A. 65-1151 to 65-1163, inclusive, and amendments thereto.

History: L. 1987, ch. 234, § 3; July 1.



65-1165 Supervision of delegated nursing procedures.

65-1165. Supervision of delegated nursing procedures. (a) All nursing procedures, including but not limited to administration of medication, delegated by a licensed nurse to a designated unlicensed person shall be supervised. The degree of supervision required shall be determined by the licensed nurse after an assessment of appropriate factors which may include:

(1) The health status and mental and physical stability of the individual receiving the nursing care;

(2) the complexity of the procedure to be delegated;

(3) the training and competency of the unlicensed person to whom the procedure is to be delegated; and

(4) the proximity and availability of the licensed nurse to the designated unlicensed person when the selected nursing procedure will be performed.

(b) As used in this section, "supervision" has the meaning ascribed to such term under subsection (a) of K.S.A. 65-1136 and amendments thereto.

(c) This section shall be part of and supplemental to the Kansas nurse practice act.

History: L. 1995, ch. 97, § 7; July 1.






Article 14 REGULATION OF DENTISTS AND DENTAL HYGIENISTS

65-1421 License required to practice dentistry or dental hygiene.

65-1421. License required to practice dentistry or dental hygiene. It shall be unlawful for any person to practice dentistry or dental hygiene in the state of Kansas, except:

(a) Those who are now duly licensed dentists, pursuant to law;

(b) those who are now duly licensed dental hygienists, pursuant to law;

(c) those who may hereafter be duly licensed as dentists or dental hygienists, pursuant to the provisions of this act.

History: L. 1943, ch. 221, § 4; L. 2000, ch. 169, § 1; July 1.



65-1422 Persons deemed to be practicing dentistry.

65-1422. Persons deemed to be practicing dentistry. A person shall be deemed to be practicing dentistry:

(a) Who performs, or attempts or professes to perform, any dental operation or oral surgery or dental service of any kind, gratuitously or for a salary, fee, money or other remuneration paid, or to be paid directly or indirectly, to such person or to any other person or agency who is a proprietor of a place where dental operations, oral surgery or dental services are performed; or

(b) who directly or indirectly, by any means or method, takes impression of the human tooth, teeth, jaws or performs any phase of any operation incident to the replacement of a part of a tooth; or

(c) who supplies artificial substitutes for the natural teeth, or who furnishes, supplies, constructs, reproduces or repairs any prosthetic denture, bridge, appliance or any other structure to be worn in the human mouth, except on the written prescription of a licensed dentist; or

(d) who places such appliance or structure in the human mouth, or adjusts or attempts or professes to adjust the same, or delivers the same to any person other than the dentist upon whose prescription the work was performed; or

(e) who professes to the public by any method to furnish, supply, construct, reproduce or repair any prosthetic denture, bridge, appliance or other structure to be worn in the human mouth; or

(f) who diagnoses, or professes to diagnose, prescribe for, or professes to prescribe for, treats, or professes to treat, disease, pain, deformity, deficiency, injury or physical condition of the human teeth or jaws, or adjacent structure; or

(g) who extracts, or attempts to extract, human teeth, or corrects or attempts to correct, malformations of teeth or of the jaws; or

(h) who repairs or fills cavities in the human teeth; or

(i) who diagnoses, makes and adjusts appliances to artificial casts or malposed teeth for treatment of the malposed teeth in the human mouth, with or without instruction; or

(j) who uses a roentgen or x-ray machine for the purpose of taking dental x-rays or roentgenograms; or

(k) who gives, or professes to give, interpretations or readings of dental x-rays or roentgenograms; or

(l) who administers an anesthetic of any nature in connection with a dental operation; or

(m) who uses the words dentist, dental surgeon, oral surgeon, or the letters D.D.S., D.M.D., or any other words, letters, title or descriptive matter which in any way represents oneself as being able to diagnose, treat, prescribe or operate for any disease, pain, deformity, deficiency, injury or physical condition of the teeth or jaws or adjacent structures; or

(n) who states, or professes, or permits to be stated or professed by any means or method whatsoever that such person can perform or will attempt to perform dental operations or render a diagnosis connected therewith.

History: L. 1943, ch. 221, § 5; L. 2000, ch. 169, § 2; July 1.



65-1423 Act inapplicable to certain practices, acts and operations; definitions.

65-1423. Act inapplicable to certain practices, acts and operations; definitions. (a) Nothing in this act shall apply to the following practices, acts and operations:

(1) To the practice of a person licensed to practice medicine and surgery under the laws of this state, unless such person practices dentistry as a specialty;

(2) to the performance by a licensed nurse of a task as part of the administration of an anaesthetic for a dental operation under the direct supervision of a licensed dentist or person licensed to practice medicine and surgery so long as the anaesthetic given under the direct supervision of a licensed dentist is consistent with the anaesthetic the dentist is authorized to administer under K.S.A. 65-1444, and amendments thereto, and consistent with subsection (a) of K.S.A. 65-1162, and amendments thereto, and subsection (e) of K.S.A. 65-1163, and amendments thereto;

(3) to the giving by a registered nurse anesthetist of an anaesthetic for a dental operation in an interdependent role as a member of a physician or dentist directed health care team;

(4) the practice of dentistry in the discharge of their official duties by graduate dentists or dental surgeons in the United States army, navy, air force, marines, public health service, coast guard or veterans' administration;

(5) the practice of dentistry by a licensed dentist or licensed dental hygienist of other states or countries at meetings of the Kansas state dental association or components thereof, or other like dental organizations approved by the board, while appearing as clinicians;

(6) to the filling of prescriptions of a licensed dentist as hereinafter provided by any person or persons, association, corporation or other entity, for the construction, reproduction or repair of prosthetic dentures, bridges, plates or appliances to be used or worn as substitutes for natural teeth, provided that such person or persons, associations, corporation or other entity, shall not solicit or advertise, directly or indirectly by mail, card, newspaper, pamphlet, radio or otherwise, to the general public to construct, reproduce or repair prosthetic dentures, bridges, plates or other appliances to be used or worn as substitutes for natural teeth;

(7) to the use of roentgen or x-ray machines or other rays for making radiograms or similar records, of dental or oral tissues under the supervision of a licensed dentist or physician except that such service shall not be advertised by any name whatever as an aid or inducement to secure dental patronage, and no person shall advertise that such person has, leases, owns or operates a roentgen or x-ray machine for the purpose of making dental radiograms of the human teeth or tissues or the oral cavity, or administering treatment thereto for any disease thereof;

(8) except as hereinafter limited to the performance of any dental service of any kind by any person who is not licensed under this act, if such service is performed under the supervision of a dentist licensed under this act at the office of such licensed dentist except that such nonlicensed person shall not be allowed to perform or attempt to perform the following dental operations or services:

(A) Any and all removal of or addition to the hard or soft tissue of the oral cavity;

(B) any and all diagnosis of or prescription for treatment for disease, pain, deformity, deficiency, injury or physical condition of the human teeth or jaws, or adjacent structure;

(C) any and all correction of malformation of teeth or of the jaws;

(D) any and all administration of general or local anaesthesia of any nature in connection with a dental operation; or

(E) a prophylaxis, except that individuals who are not licensed but who are operating under the direct supervision of a dentist may (i) coronal polish teeth as defined by rules and regulations of the board and (ii) coronal scale teeth above the gum line as long as such procedure is not performed on a patient who has undergone local or general anesthesia at the time of the procedure, is undertaken by a nonlicensed person who has successfully completed necessary training for performing such dental procedure in a course of study approved by the board, which course of study is consistent with American dental association accreditation standards and includes but is not limited to adequate instruction on scaling the teeth and recognition of periodontal disease, is undertaken by a person who has met the experience requirements for performing such procedures as established by the board;

(9) the practice of dentistry by a dental student, the practice of dental hygiene by a dental hygiene student or the performance of duties permitted under the dental practices act to unlicensed persons by a dental assisting student, provided that (i) the procedures are performed as part of the educational program of dental, dental hygiene or dental assisting that has been approved by the board and in a facility operated or overseen by the approved program and (ii) the student is under the supervision of a dentist or dental hygienist who is either licensed in the state of Kansas or who is eligible to be licensed in Kansas and has an application to be licensed in Kansas pending, serving as a faculty member of the program;

(10) the actions of persons while they are taking examinations for licensure administered or approved by the board; or

(11) the actions of persons while administering examinations approved by the board.

(b) As used in this section:

(1) "Removal of or addition to the hard or soft tissue of the oral cavity" means: (A) A surgical or cutting procedure on hard or soft tissues; (B) the grafting of hard or soft tissues; (C) the final placement or intraoral adjustment of a fixed crown or fixed bridge; and (D) root planing or the smoothing of roughened root surfaces.

(2) "Diagnosis of or prescription for treatment for disease, pain, deformity, deficiency, injury or physical condition of the human teeth or jaws or adjacent structure" means: (A) A comprehensive examination; (B) diagnosis and treatment planning; and (C) the prescription of a drug, medication or work authorization.

(3) "Correction of malformation of teeth or the jaws" means surgery, cutting or any other irreversible procedure.

(4) "General or local anesthesia of any nature in connection with a dental operation" means any general anaesthetic and any local anaesthetic whether block or infiltration but shall not include the administration and monitoring of the analgesic use of nitrous oxide or oxygen, or both.

History: L. 1943, ch. 221, § 6; L. 1967, ch. 341, § 1; L. 1994, ch. 169, § 1; L. 1997, ch. 30, § 1; L. 1998, ch. 141, § 1; L. 2000, ch. 169, § 3; L. 2001, ch. 145, § 1; L. 2008, ch. 36, § 1; July 1.



65-1424 Definitions; arrangement with unlicensed proprietor; limitation, suspension or revocation of license; selling or closing dental practice of deceased or substantially disabled dentist; rules and regulations.

65-1424.  Definitions; arrangement with unlicensed proprietor; limitation, suspension or revocation of license; selling or closing dental practice of deceased or substantially disabled dentist; rules and regulations. (a) As used in this act:

(1) "Proprietor" means any person who employs dentists or dental hygienists in the operation of a dental office.

(2) "Dental franchisor" means any person or entity, pursuant to a written agreement, who provides a licensed dentist any dental practice management consulting services, which may include marketing or advertising services, signage or branding consulting, or places in possession of a licensed dentist such dental material or equipment as may be necessary for the management of a dental office on the basis of a lease or any other agreement for compensation. A person or entity is not a dental franchisor if the agreement with the dentist:

(A) Permits the person or entity to interfere with the professional judgment of the dentist; or

(B) contains terms that would constitute a violation of the dental practices act, rules and regulations adopted by the board, any orders and directives issued by the board or any other applicable law.

(3) "Unlicensed proprietor" means any person or entity not authorized to own or operate a dental practice that enters into an agreement with a dentist or dental hygienist related to the practice of dentistry or dental hygiene which:

(A) Permits the person or entity to interfere with the professional judgment of the dentist; or

(B) contains terms that would constitute a violation of the dental practices act, rules and regulations adopted by the board, any orders and directives issued by the board or any other applicable law.

A licensee of dentistry who enters into any arrangement with an unlicensed proprietor may have such license limited, suspended or revoked by the board.

(b) The estate or agent for a deceased or substantially disabled dentist may employ dentists, for a period of not more than 18 months following the date of death or substantial disability of the dentist, to provide service to patients until the practice can be sold or closed. Upon application showing good cause, including, but not limited to, evidence of a good faith effort to sell or close the dental practice, the Kansas dental board may extend the time in six-month increments for a period of not more than one additional year for which the practice can be sold or closed. The Kansas dental board may adopt rules and regulations as necessary to carry out the provisions of this section.

History: L. 1943, ch. 221, § 7; L. 1996, ch. 85, § 1; L. 2000, ch. 169, § 4; L. 2011, ch. 114, § 92; L. 2012, ch. 109, § 1; May 17.



65-1425 Corporations not to practice dentistry; exception; employee to display name.

65-1425. Corporations not to practice dentistry; exception; employee to display name. Except as provided in K.S.A. 17-2706 et seq., and amendments thereto, no corporation shall practice, offer, or undertake to practice or hold itself out as practicing dentistry. Every person practicing dentistry as an employee of another shall cause his name to be conspicuously displayed and kept in a conspicuous place at the entrance of the place where such practice is conducted. Nothing in this section shall prohibit a licensed dentist from practicing dentistry as the agent or employee of another licensed dentist in this state, or from practicing dentistry as the agent or employee of any state hospital or state institution where such dentist's only remuneration is from the state, or from any corporation which provides dental service for its employees at no profit to the corporation. Nothing in this section shall prohibit a licensed dentist from practicing dentistry as an employee of a general hospital defined in K.S.A. 65-425, and amendments thereto, in a county with population of less than 50,000.

History: L. 1943, ch. 221, § 8; L. 1974, ch. 250, §1; L. 2011, ch. 114, § 93; June 9.



65-1426 Application for license; temporary license; qualifications of applicants; approval of dental schools or colleges.

65-1426. Application for license; temporary license; qualifications of applicants; approval of dental schools or colleges. (a) Except as otherwise provided in subsection (c) or subsection (d), every person who desires to practice dentistry in this state shall file with the executive director of the board a written application for a license, and furnish satisfactory proof that the applicant is at least 21 years of age, of good moral character and a graduate of a dental school or college approved by the board. Such application shall be upon the form prescribed and furnished by the board and verified by the oath of the applicant and shall be accompanied by the required fee and a recent unmounted, autographed photograph of the applicant.

(b) The board shall approve only those dental schools or colleges which require the study of dentistry and dental surgery and which the board determines have standards of education not less than that required for accreditation by the commission on dental accreditation of the American dental association or its equivalent.

(c) Notwithstanding the provisions of subsection (a), the board shall consider an application of: Any graduate of a dental school which has not been approved by the board if the applicant successfully completes a course of remedial or refresher instruction offered by a dental school or college where both the course and the school have been approved by the board.

(d) Any graduate of an accredited dental school, dental college or dental department of a college or university, who: (1) Has a D.D.S. or D.M.D. degree and is otherwise qualified; (2) is not licensed to practice dentistry in Kansas; and (3) holds a license to practice in the state from which they are applying, upon application, may be issued a temporary license of not more than 14 calendar days to provide dental services under subsection (f)(4) of K.S.A. 75-6102, and amendments thereto.

(e) The board is hereby authorized and empowered to adopt such further rules in regard to the qualifications of applicants for licensure, not in conflict with this section, as it from time to time may deem necessary and proper.

(f) The board shall adopt rules and regulations establishing the criteria which a school shall satisfy in meeting the standards of education established under subsection (b). The board may send a questionnaire developed by the board to any school for which the board does not have sufficient information to determine whether the school meets the requirements of subsection (b) and rules and regulations adopted under this section. The questionnaire providing the necessary information shall be completed and returned to the board in order for the school to be considered for approval. The board may contract with investigative agencies, commissions or consultants to assist the board in obtaining information about schools. In entering such contracts the authority to approve schools shall remain solely with the board.

History: L. 1943, ch. 221, § 9; L. 1978, ch. 237, § 1; L. 1981, ch. 246, § 1; L. 1983, ch. 209, § 1; L. 1988, ch. 243, § 4; L. 2002, ch. 38, § 1; L. 2003, ch. 82, § 1; July 1.



65-1427 Specialists; standards and qualifications; certificate fee; limiting practice; misdemeanor; suspension or revocation of license.

65-1427. Specialists; standards and qualifications; certificate fee; limiting practice; misdemeanor; suspension or revocation of license. (a) No dentist shall announce or hold out to the public that such dentist is a specialist, or is specially qualified in any particular branch of dentistry, or as giving special attention to any branch of dentistry, or limiting such dentist's practice to any branch of dentistry, unless such dentist has complied with additional requirements established by the board, and has been issued a certificate of qualification authorizing such dentist to do so.

(b) The board is hereby empowered to establish higher standards and additional requirements for any dentist who desires to announce or hold out to the public that such dentist is specially qualified in any particular branch of dentistry. The board is hereby empowered to give such examination as it may deem necessary to determine the qualifications of applicants and may secure such assistance as the board may deem advisable in determining the qualifications of applicants.

(c) Upon application to the board of any licensed dentist in this state, the board may issue a certificate of qualification to such dentist authorizing the applicant to hold out, or to announce, to the public that such dentist is specially qualified in, or limits such dentist's practice to, or gives special attention to any one of the recognized branches of dentistry. The application to the board shall be upon such form and contain such information as the board may require and shall be accompanied by a certificate fee to assist in defraying the expenses in connection with the issuance of such certificates of qualification fixed by the board pursuant to K.S.A. 65-1447.

(d) Any dentist holding a certificate of qualification under this section of the act may announce the limitation of such dentist's practice by using such terms and in such manner as the board may approve, together with the name of such branch of dentistry for which such dentist is authorized to hold out to the public that such dentist has special qualifications. Any dentist who shall hold out, or announce in any manner, by the use of any terms signifying or indicating to the public that such dentist's practice is limited, or is specially qualified in any particular branch of dentistry, or that such dentist gives special attention to any particular branch of dentistry, or shall use equivalent words or phrases to announce the same, without having obtained a certificate of qualification therefor, shall be guilty of a misdemeanor, and the license of such dentist to practice dentistry shall be subject to suspension or revocation. Any announcement in the manner indicated in this section shall be prima facie evidence that such dentist is practicing in one branch of dentistry.

History: L. 1943, ch. 221, § 10; L. 1953, ch. 289, § 1; L. 1980, ch. 189, § 1; July 1.



65-1428 Examination of applicants; examination subjects and results; licenses.

65-1428. Examination of applicants; examination subjects and results; licenses. (a) Each applicant for licensure as a dentist shall be examined by the board or by a testing organization or an organization of one or more state boards formed for the purpose of conducting a standard clinical examination of candidates for licensure as dentists if the board has approved each such organization and determined that the examinations given meet the requirements of this act. For such testing organizations or organization of one or more state boards that certify the test results for a limited period of time, the examination must have been taken and passed no longer before the date of application than the certification period. All examinations provided for in this act shall be conducted in a fair and wholly impartial manner. The examination shall be both theoretical and clinical, and shall thoroughly test the qualifications of each applicant to practice dentistry.

(b) The examination shall include the following subjects: Pathology, radiology, bacteriology, treatment planning, clinical dentistry, operative dentistry, prosthetics, crown and bridge technique, orthodontia, materials in dentistry, diet and nutrition, oral hygiene and prophylaxis, preventive medicine, peridontia, anaesthesia, oral surgery, oral medicine, principles of medicine and pharmacology, anatomy, physiology, histology, chemistry, embryology and such subdivisions of these general subjects as relate to the practice of dentistry and laws of this state regulating the practice of dentistry.

The results of all such examinations shall be filed with the executive director of the board and kept for reference and inspection for a period of not less than two years.

(c) Each applicant who has attained a passing grade on each examination required by the board and has met all other requirements for licensure set forth in this act shall be granted a license by the board. Every license issued under this act shall be in the form prescribed by the board. A license to practice dentistry shall not be construed as a property right, but a valuable right contingent upon the practice of the licensee in accordance with the provisions of law relating to the practice of dentistry and any rules and regulations adopted pursuant thereto.

History: L. 1943, ch. 221, § 11; L. 1983, ch. 209, § 2; L. 2000, ch. 169, § 5; L. 2002, ch. 38, § 2; July 1.



65-1429 Subsequent examination upon failure to pass; fee.

65-1429. Subsequent examination upon failure to pass; fee. Any applicant who fails to pass one or more sections of an examination given or approved by the board upon the first trial shall have a right to retake the examination. Any applicant who fails to pass the examination upon the first trial may be given credit for such sections of the examination as the board determines have been successfully completed by the applicant, but such credits shall be extended only to the succeeding examination. If the applicant shall fail to pass the examination on the second trial the applicant shall complete such additional or remedial instruction and training as the board shall, by rules and regulations, require prior to a third trial. After the third trial the board, within its discretion, may deny the applicant another examination.

History: L. 1943, ch. 221, § 12; L. 1955, ch. 290, § 1; L. 1980, ch. 189, § 2; L. 1983, ch. 209, § 3; July 1.



65-1430 Display of name and license.

65-1430. Display of name and license. Every practitioner of dentistry within the meaning of this act shall post and keep conspicuously displayed the dentist's name, license and current license renewal certificate in each office in which the dentist practices, in plain sight of patients, and if there is more than one dentist practicing or employed in any office the manager or proprietor of such office shall post or display, or cause to be posted and displayed, in like manner the name and license of each dentist so practicing or employed in such office.

History: L. 1943, ch. 221, § 14; L. 2000, ch. 169, § 6; July 1.



65-1431 Renewal of license; application; continuing education; biennial license renewal fee; cancellation; penalty fee; waiver for retired or disabled persons; examination for persons returning to active practice after retirement or disability.

65-1431. Renewal of license; application; continuing education; biennial license renewal fee; cancellation; penalty fee; waiver for retired or disabled persons; examination for persons returning to active practice after retirement or disability. (a) Each license to practice as a dentist or dental hygienist issued by the board, shall expire on December 1 of the year specified by the board for the expiration of the license and shall be renewed on a biennial basis. Each application for renewal shall be made on a form prescribed and furnished by the board. Every licensed dentist or dental hygienist shall pay to the board a renewal fee fixed by the board as provided in K.S.A. 65-1447, and amendments thereto.

(b) To provide for a staggered system of biennial renewal of licenses, the board may renew licenses for less than two years.

(c) On or before December 1 of the year in which the licensee's license expires, the licensee shall transmit to the board a renewal application, upon a form prescribed by the board, which shall include such licensee's signature, post office address, the number of the license of such licensee, whether such licensee has been engaged during the preceding licensure period in active and continuous practice whether within or without this state, and such other information as may be required by the board, together with the biennial licensure fee for a dental hygienist which is fixed by the board pursuant to K.S.A. 65-1447, and amendments thereto.

(d) The board shall require every licensee to submit with the renewal application evidence of satisfactory completion of a program of continuing education required by the board. The board by duly adopted rules and regulations shall establish the requirements for such program of continuing education as soon as possible after the effective date of this act.

(e) Upon fixing the biennial license renewal fee, the board shall immediately notify all licensees of the amount of the fee for the ensuing licensure period. Upon receipt of such fee and upon receipt of evidence that the licensee has satisfactorily completed a program of continuing education required by the board, the licensee shall be issued a renewal license authorizing the licensee to continue to practice in this state for a period of no more than two years.

(f) (1) Any license granted under authority of this act shall automatically be canceled if the holder thereof fails to apply for and obtain renewal prior to March 1 of the year following the December in which a renewal application is due.

(2) Any licensee whose license is required to be renewed for the next biennial period may obtain renewal, prior to February 1, by submitting to the board the required renewal application, payment of the biennial renewal fee and proof that such licensee has satisfactorily completed a program of continuing education required by the board. Any licensee whose license is required to be renewed for the next biennial period may obtain renewal, between February 1 and March 1, by submitting to the board the required renewal application, payment of the biennial renewal fee, payment of a penalty fee of not to exceed $500 as fixed by rules and regulations by the board and proof that such licensee has satisfactorily completed a program of continuing education required by the board. The penalty fee in effect immediately prior to the effective date of this act shall continue in effect until rules and regulations establishing a penalty fee under this section become effective.

(g) Upon failure of any licensee to pay the applicable renewal fee or to present proof of satisfactory completion of the required program of continuing education by February 1 of the year following the December in which a renewal application is due, the board shall notify such licensee, in writing, by mailing notice to such licensee's last registered address. Failure to mail or receive such notice shall not affect the cancellation of the license of such licensee.

(h) The board may waive the payment of biennial fees and the continuing education requirements for the renewal of licenses without the payment of any fee for a person who has held a Kansas license to practice dentistry or dental hygiene if such licensee has retired from such practice or has become temporarily or permanently disabled and such licensee files with the board a certificate stating either of the following:

(1) A retiring licensee shall certify to the board that the licensee is not engaged, except as provided in K.S.A. 65-1466, and amendments thereto, in the provision of any dental service, the performance of any dental operation or procedure or the delivery of any dental hygiene service as defined by the statutes of the state of Kansas; or

(2) a disabled licensee shall certify to the board that such licensee is no longer engaged in the provision of dental services, the performance of any dental operation or the provision of any dental hygiene services as defined by the statutes of the state of Kansas by reason of any physical disability, whether permanent or temporary, and shall describe the nature of such disability.

(i) The waiver of fees under subsection (h) shall continue so long as the retirement or physical disability exists. Except as provided in K.S.A. 65-1466, and amendments thereto, in the event the licensee returns to the practice for which such person is licensed, the requirement for payment of fees and continuing education requirements shall be reimposed commencing with and continuing after the date the licensee returns to such active practice. Except as provided in K.S.A. 65-1466, and amendments thereto, the performance of any dental service, including consulting service, or the performance of any dental hygiene service, including consulting service, shall be deemed the resumption of such service, requiring payment of license fees.

(j) The Kansas dental board may adopt such rules and regulations requiring the examination and providing means for examination of those persons returning to active practice after a period of retirement or disability as the board shall deem necessary and appropriate for the protection of the people of the state of Kansas except that for an applicant to practice dental hygiene who is returning to active practice after a period of retirement or disability, the board shall authorize as an alternative to the requirement for an examination that the applicant successfully complete a refresher course as defined by the board in an approved dental hygiene school.

History: L. 1943, ch. 221, § 15; L. 1953, ch. 289, § 2; L. 1955, ch. 290, § 3; L. 1963, ch. 315, § 1; L. 1974, ch. 251, § 1; L. 1976, ch. 274, § 2; L. 1980, ch. 189, § 3; L. 1983, ch. 209, § 4; L. 1996, ch. 85, § 2; L. 1996, ch. 210, § 3; L. 1999, ch. 34, § 1; L. 1999, ch. 149, § 5; L. 2000, ch. 169, § 7; L. 2001, ch. 155, § 1; L. 2002, ch. 38, § 3; L. 2007, ch. 69, § 1; July 1.



65-1431a Reinstatement of a revoked license; application form; burden of proof; conditions and restrictions; proceedings; stay of order of revocation of license.

65-1431a. Reinstatement of a revoked license; application form; burden of proof; conditions and restrictions; proceedings; stay of order of revocation of license. (a) A person whose license has been revoked may apply for reinstatement of the license after the expiration of three years from the effective date of the revocation. Application for reinstatement shall be on a form provided by the board and shall be accompanied by a reinstatement of a revoked license fee established by the board under K.S.A. 65-1447, and amendments thereto. The burden of proof by clear and convincing evidence shall be on the applicant to show sufficient rehabilitation to justify reinstatement of the license. The applicant shall comply with all conditions imposed by the board in establishing justification for rehabilitation. The board may establish conditions or restrictions on the reinstatement of the applicant's license as it deems appropriate. If the board determines a license should not be reinstated, the person shall not be eligible to reapply for reinstatement for three years from the effective date of the denial. All proceedings conducted on an application for reinstatement shall be in accordance with the provisions of the Kansas administrative procedure act and shall be reviewable in accordance with the Kansas judicial review act. The board, on its own motion, may stay the effectiveness of an order of revocation of license.

(b) This section shall be part of and supplemental to the dental practices act.

History: L. 2000, ch. 169, § 20; L. 2010, ch. 17, § 129; July 1.



65-1432 Change of practice location address.

65-1432. Change of practice location address. Every licensed dentist, upon establishing a practice location or upon changing the place at which such licensed dentist practices dentistry shall furnish the executive director of the board within 30 days after such action the new practice location address.

History: L. 1943, ch. 221, § 16; L. 1999, ch. 34, § 2; L. 2002, ch. 38, § 4; July 1.



65-1433 Duplicate license; fee.

65-1433. Duplicate license; fee. In case of a lost or destroyed license, and upon satisfactory proof of the loss or destruction thereof, the board may issue a duplicate license upon payment of the duplicate license fee fixed by the board pursuant to K.S.A. 65-1447 and amendments thereto.

History: L. 1943, ch. 221, § 17; L. 1980, ch. 189, § 4; L. 2000, ch. 169, § 8; July 1.



65-1434 Licenses issued without examination; qualifications of applicants; appearance before board; "applicant" defined.

65-1434. Licenses issued without examination; qualifications of applicants; appearance before board; "applicant" defined. (a) The board, without examination, may issue a license as a dentist or dental hygienist to an applicant holding a license in another state upon compliance with the requirements of professional qualification and experience set forth in subsection (b). The board shall prepare and adopt a form of application to be submitted by an applicant for a license to be issued under this section. On the receipt of any such application, the board shall conduct such review, verification  or other investigation of the applicant and the professional qualifications, background, experience and practice of the applicant as the board deems necessary to assure full compliance with the requirements of this section. Any license so issued may be revoked by the board upon evidence that an applicant has obtained a license under this section through misrepresentation or omission of a material fact in the application or other information submitted to the board.

(b) Each applicant for licensure under this section must evidence the qualifications and meet the following requirements:

(1) Each applicant for licensure as a dentist under this section must meet the requirements set forth in K.S.A. 65-1426, and amendments thereto. Each applicant for licensure as a dental hygienist must meet any applicable requirements set forth in K.S.A. 65-1455, and amendments thereto.

(2) Each applicant shall show evidence of having successfully completed both a national board examination or an equivalent examination accepted by the state in which the applicant has been previously licensed, and a clinical examination, administered by any state or clinical dental testing agency, of equivalent merit to the clinical examination accepted by the board at the time such applicant completed such examinations.

(3) Each applicant for licensure as a dentist under this section shall have held a license to practice dentistry in one or more other states of the United States for the five-year period immediately preceding the date of application and shall have engaged in the active practice of dentistry for at least five years prior to the date of application. Each applicant for licensure as a dental hygienist under this section shall have held a license to practice dental hygiene in another state of the United States for the three-year period immediately preceding the date of application and shall have engaged in the active practice of dental hygiene for at least three years prior to the date of application. Successive and continuous periods of active practice in other states will comply with the active practice requirements of this paragraph (3). For the purpose of determining the period of practice, periods of military service will be considered to the extent approved by the Kansas dental board. Service as a full-time faculty member in a school of dentistry will be considered the practice of dentistry to the extent service involved full-time instruction in dentistry including clinical dentistry. Service as a faculty member in a school of dental hygiene will be considered the practice of dental hygiene to the extent such service involved instruction in dental hygiene including clinical dental hygiene. To be considered for the purposes of this statute, any such school of dentistry or dental hygiene must be approved by the Kansas dental board within the meaning of K.S.A. 65-1426, and amendments thereto.

(4) Each such applicant shall show evidence that the applicant has fully complied with all continuing education requirements imposed by the state or states in which the applicant has been licensed and has practiced during the five years immediately preceding the date of the application. In the event the state or states in which the applicant has been licensed and practiced has no such requirement, the applicant shall provide such information concerning continuing education received by the applicant during the five-year period preceding application as may be required by the board. All applicants must have completed continuing education sufficient to comply with that continuing education required of Kansas licensees during the twenty-four-month period prior to the date of the application for licensure unless the Kansas dental board determines, for good cause shown, that the requirement will work an undue hardship upon the applicant and the requirement is not necessary for the protection of the people of Kansas based upon the training and experience of the applicant.

(5) The applicant shall provide such other information concerning the applicant and the dental education, qualification, experience and professional conduct of the applicant as the board in its discretion deems necessary to its determination to issue a license.

(6) Each applicant shall provide a certificate of the executive director of the board or other agency governing licensure of dentists or dental hygienists of the state in which the applicant has been licensed and has practiced during the required period preceding the date of the application. Such certificate shall state that: (A) The applicant is licensed to practice dentistry or dental hygiene in the state; (B) the license of the applicant has never been suspended or revoked; (C) the applicant has never been the subject of any proceeding for suspension, revocation or other disciplinary action initiated by the board of licensure of any such state during the period the applicant has held a license to practice dentistry or dental hygiene in such state; and (D) no complaint has been filed against the applicant of such substance as, in the judgment of the board of licensure of such state, has required the initiation of proceedings against the applicant. In the event the applicant has practiced dentistry or dental hygiene in more than one other state in the United States, the applicant shall file a similar certificate with respect to such period or periods during which the applicant has practiced in each such state.

(c) The Kansas dental board may direct an applicant to appear before the board at a date, time and place to be determined by the Kansas dental board to answer questions and provide such information concerning the qualifications, background, experience and practice of the applicant as the Kansas dental board may deem necessary.

(d) The term "applicant" as used in this section shall apply to both applicants for licensure as a dentist and applicants for licensure as a dental hygienist unless the context otherwise indicates.

History: L. 1943, ch. 221, § 18; L. 1983, ch. 209, § 5; L. 1984, ch. 229, § 1; L. 1999, ch. 34, § 3; L. 2002, ch. 38, § 5; L. 2008, ch. 36, § 2; July 1.



65-1435 Improper use of certain names by dentists; exceptions; unlawful acts; suspension or revocation of license; limitation on multiple office ownership.

65-1435. Improper use of certain names by dentists; exceptions; unlawful acts; suspension or revocation of license; limitation on multiple office ownership. (a) Except as otherwise provided in this section, it shall be unlawful for any person or persons to practice or offer to practice dentistry under any name except such person's own name, which shall be the name used on the license granted to such person as a dentist as provided in the dental practices act.

(b) A licensed dentist may use the name of any association, corporation, clinic, trade name or business name in connection with the practice of dentistry, as defined in the dental practices act, except that such name may not misrepresent the dentist to the public as determined by the Kansas dental board.

(c) Nothing herein contained shall be construed to prevent two or more licensed dentists:

(1) From associating together for the practice of dentistry, each in such person's own proper name; or

(2) from associating together for the practice of dentistry, each as owners, in a professional corporation, organized pursuant to the professional corporation law of Kansas, or, each as owners, in a limited liability company organized pursuant to the Kansas revised limited liability company act, and using a name that may or may not contain the proper name of any such person or persons except that such name may not misrepresent the dentist to the public and from employing nonowning licensees; or

(3) from associating together with persons licensed to practice medicine and surgery in a clinic or professional association under a name that may or may not contain the proper name of any such person or persons and may contain the word "clinic."

(d) It shall be unlawful, and a licensee may have a license suspended or revoked, for any licensee to conduct a dental office in the name of the licensee, or to advertise the licensee's name in connection with any dental office or offices, or to associate together for the practice of dentistry with other licensed dentists in a professional corporation or limited liability company, under a name that may or may not contain the proper name of any such person or persons or to associate together with persons licensed to practice medicine and surgery in a clinic or professional association under a name that may or may not contain the proper name of any such person or persons and may contain the word "clinic," unless such licensee is personally present in the office operating as a dentist or personally overseeing such operations as are performed in the office or each of the offices at least 20% of the time patients are being treated in the office or each of the offices.

(e) The violation of any of the provisions of this section by any dentist shall subject such dentist to suspension or revocation of a license.

(f) Notwithstanding the provisions of subsection (d), a licensee shall be permitted to own two dental offices in addition to the licensee's primary office location under the following conditions:

(1) The licensee's secondary dental office is located within a 125-mile radius of the licensee's primary office; and

(2) the licensee's secondary dental office is located in a county with a population of less than 10,000 according to the 2000 United States census.

History: L. 1943, ch. 221, § 19; L. 1984, ch. 230, § 1; L. 2000, ch. 169, § 9; L. 2001, ch. 45, § 1; L. 2008, ch. 29, § 1; L. 2011, ch. 114, § 94; L. 2014, ch. 13, § 1; July 1.



65-1436 Grounds for refusal to issue license or for action against license of dentist or dental hygienist; disciplinary action by board; notice and hearing; professionally incompetent defined; physical or mental examination.

65-1436. Grounds for refusal to issue license or for action against license of dentist or dental hygienist; disciplinary action by board; notice and hearing; professionally incompetent defined; physical or mental examination. (a) The Kansas dental board may refuse to issue the license under the dental practices act, or may take any of the actions with respect to any dental or dental hygiene license as set forth in subsection (b), whenever it is established, after notice and opportunity for hearing in accordance with the provisions of the Kansas administrative procedure act, that any applicant for a dental or dental hygiene license or any licensed dentist or dental hygienist practicing in the state of Kansas has:

(1) Committed fraud, deceit or misrepresentation in obtaining any license, money or other thing of value;

(2) habitually used intoxicants or drugs which have rendered such person unfit for the practice of dentistry or dental hygiene;

(3) been determined by the board to be professionally incompetent;

(4) committed gross, wanton or willful negligence in the practice of dentistry or dental hygiene;

(5) employed, allowed or permitted any unlicensed person or persons to perform any work in the licensee's office which constitutes the practice of dentistry or dental hygiene under the provisions of the dental practices act;

(6) willfully violated the laws of this state relating to the practice of dentistry or dental hygiene or the rules and regulations of the secretary of health and environment or of the board regarding sanitation;

(7) engaged in the division of fees, or agreed to split or divide the fee received for dental service with any person for bringing or referring a patient without the knowledge of the patient or the patient's legal representative, except:

(A) The division of fees between dentists practicing in a partnership and sharing professional fees;

(B) the division of fees between one licensed dentist employing another; or

(C) the division of fees between a licensed dentist and a dental franchisor;

(8) committed complicity in association with or allowed the use of the licensed dentist's name in conjunction with any person who is engaged in the illegal practice of dentistry;

(9) been convicted of a felony or a misdemeanor involving moral turpitude in any jurisdiction and the licensee fails to show that the licensee has been sufficiently rehabilitated to warrant the public trust;

(10) prescribed, dispensed, administered or distributed a prescription drug or substance, including a controlled substance, in an excessive, improper or inappropriate manner or quantity outside the scope of practice of dentistry or in a manner that impairs the health and safety of an individual;

(11) prescribed, purchased, administered, sold or given away prescription drugs, including a controlled substance, for other than legal and legitimate purposes;

(12) violated or been convicted of any federal or state law regulating possession, distribution or use of any controlled substance;

(13) failed to pay license fees;

(14) used the name "clinic," "institute" or other title that may suggest a public or semipublic activity except that the name "clinic" may be used as authorized in K.S.A. 65-1435, and amendments thereto;

(15) committed, after becoming a licensee, any conduct which is detrimental to the public health, safety or welfare as defined by rules and regulations of the board;

(16) engaged in a misleading, deceptive, untrue or fraudulent misrepresentation in the practice of dentistry or on any document connected with the practice of dentistry by knowingly submitting any misleading, deceptive, untrue or fraudulent misrepresentation on a claim form, bill or statement, including the systematic waiver of patient co-payment or co-insurance;

(17) failed to keep adequate records;

(18) the licensee has had a license to practice dentistry revoked, suspended or limited, has been censured or has had other disciplinary action taken, has had an application for license denied, or voluntarily surrendered the license after formal proceedings have been commenced by the proper licensing authority or another state, territory or the District of Columbia or other country, a certified copy of the record of the action of the other jurisdiction being conclusive evidence thereof;

(19) failed to furnish the board, or its investigators or representatives any information legally requested by the board; or

(20) assisted suicide in violation of K.S.A. 21-3406, prior to its repeal, or K.S.A. 2015 Supp. 21-5407, and amendments thereto, as established by any of the following:

(A) A copy of the record of criminal conviction or plea of guilty for a felony in violation of K.S.A. 21-3406, prior to its repeal, or K.S.A. 2015 Supp. 21-5407, and amendments thereto;

(B) a copy of the record of a judgment of contempt of court for violating an injunction issued under K.S.A. 60-4404, and amendments thereto; or

(C) a copy of the record of a judgment assessing damages under K.S.A. 60-4405, and amendments thereto.

(b) Whenever it is established, after notice and opportunity for hearing in accordance with the provisions of the Kansas administrative procedure act, that a licensee is in any of the circumstances or has committed any of the acts described in subsection (a), the Kansas dental board may take one or any combination of the following actions with respect to the license of the licensee:

(1) Revoke the license;

(2) suspend the license for such period of time as may be determined by the board;

(3) restrict the right of the licensee to practice by imposing limitations upon dental or dental hygiene procedures which may be performed, categories of dental disease which may be treated or types of patients which may be treated by the dentist or dental hygienist. Such restrictions shall continue for such period of time as may be determined by the board, and the board may require the licensee to provide additional evidence at hearing before lifting such restrictions; or

(4) grant a period of probation during which the imposition of one or more of the actions described in subsections (b)(1) through (b)(3) will be stayed subject to such conditions as may be imposed by the board including a requirement that the dentist or dental hygienist refrain from any course of conduct which may result in further violation of the dental practice act or the dentist or dental hygienist complete additional or remedial instruction. The violation of any provision of the dental practice act or failure to meet any condition imposed by the board as set forth in the order of the board will result in immediate termination of the period of probation and imposition of such other action as has been taken by the board.

(c) As used in this section, "professionally incompetent" means:

(1) One or more instances involving failure to adhere to the applicable standard of dental or dental hygienist care to a degree which constitutes gross negligence, as determined by the board;

(2) repeated instances involving failure to adhere to the applicable standard of dental or dental hygienist care to a degree which constitutes ordinary negligence, as determined by the board; or

(3) a pattern of dental or dental hygienist practice or other behavior which demonstrates a manifest incapacity or incompetence to practice dentistry.

(d) In addition to or in lieu of one or more of the actions described in subsections (b)(1) through (b)(4) or in subsection (c) of K.S.A. 65-1444, and amendments thereto, the board may assess a fine not in excess of $10,000 against a licensee. All fines collected pursuant to this subsection shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and of the amount so remitted, an amount equal to the board's actual costs related to fine assessment and enforcement under this subsection, as certified by the president of the board to the state treasurer, shall be credited to the dental board fee fund and the balance shall be credited to the state general fund.

(e) The board, upon its own motion or upon the request of any licensee who is a party to a licensure action, may require a physical or mental examination, or both, of such licensee either prior to a hearing to be held as a part of a licensure action or prior to the termination of any period of suspension or the termination of any restrictions imposed upon the licensee as provided in subsection (b).

History: L. 1943, ch. 221, § 20; L. 1972, ch. 231, § 11; L. 1975, ch. 462, § 86; L. 1983, ch. 209, § 6; L. 1984, ch. 230, § 2; L. 1984, ch. 313, § 99; L. 1986, ch. 234, § 1; L. 1996, ch. 85, § 3; L. 1997, ch. 81, § 2; L. 1998, ch. 142, § 9; L. 2001, ch. 5, § 226; L. 2007, ch. 134, § 2; L. 2011, ch. 114, § 95; June 9.

Section was amended twice in the 2011 session, see also 65-1436a.



65-1437 Advertising; prohibitions; rules and regulations; "licensee" defined.

65-1437. Advertising; prohibitions; rules and regulations; "licensee" defined. (a) A person licensed to practice dentistry by the Kansas dental board shall not on such licensee's own behalf, a licensee's partner, associate or any other licensee affiliated with the licensee or the licensee's practice, use or participate in the use of any form of advertising which:

(1) Contains false, fraudulent, misleading or deceptive statements or claims;

(2) represents that the licensee is specially qualified in or limits the practice of the licensee to a branch of dentistry which is a specialty recognized by the Kansas dental board unless the licensee holds a special certificate of qualification within such specialty authorized under K.S.A. 65-1427 and amendments thereto; or

(3) contains statements regarding the professional superiority or the performance of professional services in a superior manner by the licensee or group of licensees, unless each statement can be factually substantiated.

(b) The board may adopt rules and regulations for the administration of this section and may provide as part of such rules and regulations guidelines and examples of conduct allowed and prohibited under this section.

(c) The term "licensee" as used in this section means a person licensed to practice dentistry in this state by the Kansas dental board.

History: L. 1943, ch. 221, § 21; L. 1983, ch. 209, § 7; July 1.



65-1438 Using services of unlicensed person; written prescription; misdemeanors; suspension or revocation of license.

65-1438. Using services of unlicensed person; written prescription; misdemeanors; suspension or revocation of license. (A) Any dentist who shall use the services of any person (which word when used in this section shall include all legal entities) not licensed to practice dentistry in this state, to construct, alter, repair or duplicate any denture, plate, partial plate, bridge, splint, orthodonic or prosthetic appliance, shall first furnish such unlicensed person with a written prescription, on forms prescribed by the board, which shall contain: (1) The name and address of such unlicensed person. (2) The patient's name or number. In event such number is used, the name of the patient shall be written upon the duplicate copy of such prescription retained by the dentist. (3) The date on which it was written. (4) A prescription[description] of the work to be done, with diagrams if necessary. (5) A specification of the type and quality of materials to be used. (6) The signature of the dentist, and the number of his Kansas license. Such unlicensed person shall retain the original prescription and the dentist shall retain a duplicate copy thereof for inspection by the board, or its agent, for two years.

(B) Any dentist who shall: (1) Use any such service of any such licensed[unlicensed] person without first having furnished him such prescription; or (2) fail to retain a duplicate copy thereof for two years; or (3) refuse to allow the board, or its agent, to inspect it during such time, shall be guilty of a misdemeanor, and the board may revoke or suspend his license therefor.

(C) Any such unlicensed person who shall: (1) Perform any such service without first having obtained such prescription; or (2) fail to retain the original thereof for two years; or (3) refuse to allow the board, or its agent, to inspect it during such time shall be guilty of a misdemeanor.

History: L. 1943, ch. 221, § 22; June 28.



65-1439 Unlawful advertising or use of dental services and appliances; misdemeanor; revocation of license.

65-1439. Unlawful advertising or use of dental services and appliances; misdemeanor; revocation of license. (a) Any person (which word when used in this section shall include all legal entities) who shall advertise in any manner to the general public that he can or will sell, supply, furnish, construct, reproduce or repair prosthetic dentures, bridges, plates or other appliances to be used or worn as substitutes for natural teeth, or for the regulation thereof, shall be guilty of a misdemeanor, and the board may enjoin such person from so doing.

(b) Any person not licensed to practice dentistry in this state who shall sell or offer any such services or products to the general public shall be guilty of a misdemeanor, and the board may enjoin such person from so doing.

(c) The board may revoke the license of any dentist who shall: (1) Advertise such services or dental appliances to the general public in any manner, or (2) use such services or dental appliances of any such unlicensed person who has violated any of the provisions of this or the preceding section.

History: L. 1943, ch. 221, § 23; June 28.



65-1441 Sale, offer to sell, procurement or alteration of diploma or license; misdemeanor; fraud or cheating.

65-1441. Sale, offer to sell, procurement or alteration of diploma or license; misdemeanor; fraud or cheating. Whoever sells or offers to sell a diploma conferring a dental degree, or a license granted pursuant to this act, or procures such diploma or license with intent that it be used as evidence of the right to practice dentistry or dental hygiene, as defined by law, by a person other than the one upon whom it was conferred, or to whom such license certificate or renewal certificate was granted, or with fraudulent intent alters such diploma or license certificate or renewal certificate, or uses or attempts to use it when it is so altered, shall be deemed guilty of a misdemeanor. The board may refuse to grant a license to practice dentistry or dental hygiene to any person found guilty of making a false statement, or cheating or of fraud or deception either in applying for a license or in taking any of the examinations provided for under the dental practices act.

History: L. 1943, ch. 221, § 25; L. 2000, ch. 169, § 10; July 1.



65-1442 Board to assist prosecuting officers.

65-1442. Board to assist prosecuting officers. The board and its members and officers shall assist prosecuting officers in the enforcement of this act, and it shall be the duty of the board, its members and officers, to furnish the proper prosecuting officer with such evidence as it or they may ascertain to assist him in the prosecution of any violation of this act, and the board is authorized for that purpose to make such reasonable expenditure from the funds in its hands as it may deem necessary in ascertaining and furnishing such evidence.

History: L. 1943, ch. 221, § 26; June 28.



65-1444 Drugs; surgery; anaesthetics; appliances; qualifications for administering intravenous sedation and general anaesthetics; sedation permits; rules and regulations; assistant administering and monitoring nitrous oxide or oxygen, requirements; denial, revocation, suspension or limitation of sedation permit.

65-1444. Drugs; surgery; anaesthetics; appliances; qualifications for administering intravenous sedation and general anaesthetics; sedation permits; rules and regulations; assistant administering and monitoring nitrous oxide or oxygen, requirements; denial, revocation, suspension or limitation of sedation permit. (a) A dentist shall have the right to prescribe drugs or medicine, perform such surgical operations, administer analgesia, local anaesthetics and use such appliances as may be necessary to the proper practice of dentistry. Dentists may be authorized by the board to administer sedation and general anaesthetics subject to rules and regulations concerning qualifications of such dentists as may be adopted by the board. The board shall have authority to issue sedation permits to administer sedation and general anaesthetics. The board may establish different requirements and qualifications based upon the type of sedation or general anaesthetics the dentist is authorized by the board to use. The board may also establish by rules and regulations the requirement that the authorization to administer sedation and general anaesthetics be periodically renewed and the requirements that must be met to obtain such renewal. Any office of a dentist who is authorized by the board to administer sedation or general anaesthetics shall be subject to inspection by the board for purposes of determining if the dentist is in compliance with the board's rules and regulations.

(b) A dentist may utilize an assistant not licensed by the board in the administration and monitoring of nitrous oxide or oxygen, or both, if that person is certified in cardiopulmonary resuscitation and has satisfactorily completed a course of instruction which has been approved by the board. To be approved by the board, the course of instruction shall include a minimum of six hours of instruction at a teaching institution accredited by the American dental association and include satisfactory completion of courses which offer both didactic and clinical instruction in:  (A) Theory of pain control; (B) anatomy; (C) medical history; (D) pharmacology; and (E) emergencies and complications.

(c) The board may deny, revoke, suspend or limit a sedation permit for violation by the permit holder of the requirements established by the board by rules and regulations or in lieu thereof or in addition thereto may assess a fine in accordance with K.S.A. 65-1436, and amendments thereto.

History: L. 1943, ch. 221, § 28; L. 1994, ch. 169, § 2; L. 1997, ch. 30, § 2; L. 2004, ch. 58, § 1; L. 2007, ch. 134, § 1; July 1.



65-1445 Druggists may fill prescriptions.

65-1445. Druggists may fill prescriptions. Druggists in this state may fill prescriptions of legally licensed dentists in this state for any drugs necessary for the practice of dentistry.

History: L. 1943, ch. 221, § 29; June 28.



65-1446 Title and letters.

65-1446. Title and letters. Any licensed dentist of this state being a graduate of a reputable dental college recognized by the board shall have the right to use the title "doctor" or abbreviation thereof before his name, or appended to his name the letters "B.D.S.," "M.D.S.," "L.D.S.," "D.D.S.," "D.M.D.," or equivalent letters signifying the dental degree conferred upon him.

History: L. 1943, ch. 221, § 30; June 28.



65-1447 Fees; fixed by board, guidelines and limitations.

65-1447. Fees; fixed by board, guidelines and limitations. (a) On or before October 1 of each year, the Kansas dental board shall determine the amount of funds which will be required during the ensuing fiscal year to properly administer the laws which the board is directed to enforce and administer and shall fix fees in accordance with this section in such reasonable sums as may be necessary for such purposes, within the limitations prescribed by subsection (b).

(b) The board shall collect fees provided for in this act as follows:

Examination fee for dental applicants—not more than  $200

Subsequent examination fee for dental applicants—not morethan  100

Examination fee for specialty qualifications—not morethan  200

Credentials/qualifications fee—not more than  300

Duplicate certificate fee—not more than  25

Certificate fee, including certificate for credentials/qualifica  tions,for dentists and dental hygienists—not more than  25

Biennial license renewal fee for dentists—not more than  325

Examination fee for dental hygienist applicants—not morethan  100

Subsequent examination fee for dental hygienist applicants—  notmore than  100

Biennial license renewal fee for dental hygienists—notmore than  160

Reinstatement of a revoked license—not more than  2,000

Processing fee for failure to notify of change of address—notmore than  100

Registration fee to operate a mobile dental facility or portabledental operation—not more than  500

Biennial registration renewal fee for mobile dental facility orportable dental operation—not more than  350

Sedation permit—not more than  200

(c) The amounts of fees in effect on the day preceding the effective date of this act and the act of which this section is amendatory shall remain in effect until fixed in different amounts by the board under this section. The board may adopt rules and regulations for the proration of fees for a license issued for a period of time less than the biennial licensure period.

History: L. 1943, ch. 221, § 31; L. 1955, ch. 290, § 2; L. 1963, ch. 315, § 2; L. 1974, ch. 251, § 2; L. 1980, ch. 189, § 5; L. 1996, ch. 85, § 4; L. 2000, ch. 169, § 11; L. 2001, ch. 155, § 2; L. 2005, ch. 115, § 1; L. 2007, ch. 134, § 3; July 1.



65-1448 Wartime fee remittance rules.

65-1448. Wartime fee remittance rules. The board by rules shall provide for the remittance of fees otherwise required by this act while a licensee is in the active duty with any of the armed forces of the United States during a state of war.

History: L. 1943, ch. 221, § 32; June 28.



65-1449 Revocation or suspension of license, statement of charges; emergency adjudication; temporary suspension or limitation.

65-1449. Revocation or suspension of license, statement of charges; emergency adjudication; temporary suspension or limitation. (a) Except as provided by subsection (b), no action to revoke or suspend a license shall be taken until the licensee has been furnished a statement in writing of the charges against the licensee, together with a notice of the time and place of the hearing. The statement of charges and notice shall be served upon the licensee in accordance with the provisions of the Kansas administrative procedure act.

(b) If the board determines that there is probable cause to revoke or suspend the license of a dentist or dental hygienist for any reason that exists pursuant to K.S.A. 65-1436, and amendments thereto, and if the licensee's continued practice would constitute an imminent danger to public health and safety, the board may initiate administrative proceedings for an emergency adjudication under the provisions of the Kansas administrative procedure act.

In no case shall a temporary suspension or temporary limitation of a license under this section be in effect for more than 90 days.  At the end of such period of time, the licensee shall be reinstated to full licensure unless the board has revoked or suspended the license of the licensee after notice and hearing, provided in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1943, ch. 221, § 33; L. 1981, ch. 246, § 2; L. 1984, ch. 313, § 100; July 1, 1985.



65-1451 Injunctions.

65-1451. Injunctions. When it appears to the board that any person is violating any of the provisions of this act, the board may in its own name bring an action in a court of competent jurisdiction for an injunction. Any such action shall be taken in accordance with the provisions of the Kansas judicial review act.

History: L. 1943, ch. 221, § 35; L. 1984, ch. 313, § 101; L. 2010, ch. 17, § 130; July 1.



65-1452 Subpoenas and testimony.

65-1452. Subpoenas and testimony. In all matters pending before it, the board shall have the power to issue subpoenas and compel the attendance of witnesses and the production of all necessary papers, books and records, documentary evidence and materials. Any person failing or refusing to appear or testify regarding any matter about which such person may be lawfully questioned or to produce any papers, books, records, documentary evidence or materials in the matter to be heard, after having been required by order of the board or by a subpoena of the board to do so may, upon application to any district judge of the state of Kansas be ordered to comply therewith, and upon failure to comply with the order of district judge, the court may compel obedience by attachment as for contempt as in case of disobedience of a similar order or subpoena issued by said court. A subpoena may be served upon any person named therein, anywhere within the state of Kansas with the same fees and mileage by any officer authorized to serve subpoenas in civil actions, in the same manner as is prescribed by the code of civil procedure for subpoenas issued out of the district courts of this state.

History: L. 1943, ch. 221, § 36; L. 1984, ch. 313, § 102; July 1, 1985.



65-1453 Taking of depositions.

65-1453. Taking of depositions. Depositions may be taken within or without the state of Kansas in the manner provided for by the code of civil procedure for the taking of depositions in matters pending in the district courts of this state. Said depositions shall be returnable to the clerk of the district court of the county wherein said hearing before the board is pending, and said clerk shall deliver said depositions to the board upon request, and said depositions may be opened by the parties to said proceedings the same as is provided for in matters pending before the district courts. The district court shall, upon request of any interested party in any proceeding before the state board, issue commissions for the taking of depositions in the same manner as is provided for the issuance of commissions for the taking of depositions in matters pending before the district courts of this state.

History: L. 1943, ch. 221, § 37; June 28.



65-1454 Witnesses; incriminating testimony compelled; exempt from prosecution.

65-1454. Witnesses; incriminating testimony compelled; exempt from prosecution. No person shall be excused from testifying in any proceeding before the board under this act, or in any civil proceeding under this act before a court of competent jurisdiction, on the ground that his testimony may incriminate him, but any person shall not be prosecuted on account of any transaction or matter or thing concerning which he shall be compelled to testify, nor shall such testimony be used against him in any prosecution for any crime under the laws of this state.

History: L. 1943, ch. 221, § 38; June 28.



65-1455 Licensing of dental hygienists; examination, fee; license fee; temporary license; qualifications; display of license; approval of schools of dental hygiene, criteria; unlawful practice of dental hygiene, penalties.

65-1455. Licensing of dental hygienists; examination, fee; license fee; temporary license; qualifications; display of license; approval of schools of dental hygiene, criteria; unlawful practice of dental hygiene, penalties. (a) No person shall practice as a dental hygienist in this state until such person has passed an examination by the board under such rules and regulations as the board may adopt. The board shall accept clinical board examination results for graduates of dental hygiene schools approved by the board from all nationally recognized regional dental hygiene clinical testing agencies and from individual state dental hygiene licensure authorities. The fee for such examination shall be fixed by the board pursuant to K.S.A. 65-1447, and amendments thereto. A license fee shall be paid to the board in the amount fixed by the board pursuant to K.S.A. 65-1447, and amendments thereto.

(b) Any graduate of an accredited dental hygiene school, dental college or dental department of a college or university who: (1) Has a R.D.H. (registered dental hygienist) or L.D.H. (licensed dental hygienist) and is otherwise qualified; (2) is not licensed to practice as a dental hygienist in Kansas; and (3) holds a license to practice in the state from which they are applying, upon application, may be issued a temporary license of not more than 14 days to provide dental hygienist services under subsection (f)(4) of K.S.A. 75-6102, and amendments thereto.

(c) The board shall issue licenses as dental hygienists to those who have passed the examination in a manner satisfactory to the board. Each license shall be posted and displayed in the office in which the hygienist is employed, but no person shall be entitled to such license unless such person is more than 18 years of age, of good moral character and a graduate of a school approved by the board for dental hygienists. The board shall approve only those dental hygiene schools which require the study of dental hygiene and which the board determines have standards of education not less than that required for accreditation by the commission on dental accreditation of the American dental association or its equivalent.

(d) The board shall adopt rules and regulations establishing the criteria which a school for dental hygienists shall satisfy in meeting the standards of education established under subsection (b). The board may send a questionnaire developed by the board to any school for dental hygienists for which the board does not have sufficient information to determine whether the school meets the requirements of subsection (b) and rules and regulations adopted under this section. The questionnaire providing the necessary information shall be completed and returned to the board in order for the school to be considered for approval. The board may contract with investigative agencies, commissions or consultants to assist the board in obtaining information about schools. In entering such contracts the authority to approve schools shall remain solely with the board.

(e) Any person practicing dental hygiene in violation of the provisions of this act shall be guilty of a misdemeanor, and the board may revoke or suspend such person's license therefor.

History: L. 1943, ch. 221, § 39; L. 1953, ch. 289, § 3; L. 1955, ch. 290, § 4; L. 1972, ch. 161, § 16; L. 1980, ch. 189, § 6; L. 1988, ch. 243, § 5; L. 1988, ch. 247, § 2; L. 1988, ch. 245, § 1; L. 1999, ch. 11, § 2; L. 2000, ch. 169, § 12; L. 2003, ch. 82, § 2; July 1.



65-1456 Dental hygienists; suspension or revocation of licenses, when; notice and hearing; practice of dental hygiene defined; rules and regulations; supervision defined; where performance of practice authorized, issuance of permits therefor; authorized activities, requirements; "dentally underserved" defined.

65-1456. Dental hygienists; suspension or revocation of licenses, when; notice and hearing; practice of dental hygiene defined; rules and regulations; supervision defined; where performance of practice authorized, issuance of permits therefor; authorized activities, requirements; "dentally underserved" defined. (a) The board may suspend or revoke the license of any dentist who shall permit any dental hygienist operating under such dentist's supervision to perform any operation other than that permitted under the provisions of article 14 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, and may suspend or revoke the license of any hygienist found guilty of performing any operation other than those permitted under article 14 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto. No license of any dentist or dental hygienist shall be suspended or revoked in any administrative proceedings without first complying with the notice and hearing requirements of the Kansas administrative procedure act.

(b) The practice of dental hygiene shall include those educational, preventive, and therapeutic procedures which result in the removal of extraneous deposits, stains and debris from the teeth and the rendering of smooth surfaces of the teeth to the depths of the gingival sulci. Included among those educational, preventive and therapeutic procedures are the instruction of the patient as to daily personal care, protecting the teeth from dental caries, the scaling and polishing of the crown surfaces and the planing of the root surfaces, in addition to the curettage of those soft tissues lining the free gingiva to the depth of the gingival sulcus and such additional educational, preventive and therapeutic procedures as the board may establish by rules and regulations.

(c) Subject to such prohibitions, limitations and conditions as the board may prescribe by rules and regulations, any licensed dental hygienist may practice dental hygiene and may also perform such dental service as may be performed by a dental assistant under the provisions of K.S.A. 65-1423, and amendments thereto.

(d) Except as otherwise provided in this section, the practice of dental hygiene shall be performed under the direct or general supervision of a licensed dentist at the office of such licensed dentist. The board shall designate by rules and regulations the procedures which may be performed by a dental hygienist under direct supervision and the procedures which may be performed under general supervision of a licensed dentist. As used in this section: (1) "Direct supervision" means that the dentist is in the dental office, personally diagnoses the condition to be treated, personally authorizes the procedure and before dismissal of the patient evaluates the performance; and (2) "general supervision" means a Kansas licensed dentist may delegate verbally or by written authorization the performance of a service, task or procedure to a licensed dental hygienist under the supervision and responsibility of the dentist, if the dental hygienist is licensed to perform the function, and the supervising dentist examines the patient at the time the dental hygiene procedure is performed, or during the 12 calendar months preceding the performance of the procedure, except that the licensed hygienist shall not be permitted to diagnose a dental disease or ailment, prescribe any treatment or a regimen thereof, prescribe, order or dispense medication or perform any procedure which is irreversible or which involves the intentional cutting of the soft or hard tissue by any means. A dentist is not required to be on the premises at the time a hygienist performs a function delegated under part (2) of this subsection.

(e) The practice of dental hygiene may be performed at an adult care home, hospital long-term care unit, state institution, local health department or indigent health care clinic on a resident of a facility, client or patient thereof so long as:

(1) A licensed dentist has delegated the performance of the service, task or procedure;

(2) the dental hygienist is under the supervision and responsibility of the dentist;

(3) either the supervising dentist is personally present or the services, tasks and procedures are limited to the cleaning of teeth, education and preventive care; and

(4) the supervising dentist examines the patient at the time the dental hygiene procedure is performed or has examined the patient during the 12 calendar months preceding performance of the procedure.

(f) The practice of dental hygiene may be performed with consent of the parent or legal guardian, on children participating in residential and nonresidential centers for therapeutic services, on all children in families which are receiving family preservation services, on all children in the custody of the secretary for children and families or the commissioner of juvenile justice authority and in an out-of-home placement residing in foster care homes, on children being served by runaway youth programs and homeless shelters; and on children birth to five and children in public and nonpublic schools kindergarten through grade 12 regardless of the time of year and children participating in youth organizations, so long as such children who are dentally underserved are targeted; at any state correctional institution, local health department or indigent health care clinic, as defined in K.S.A. 65-1466, and amendments thereto, and at any federally qualified health center, federally qualified health center look-alike or a community health center that receives funding from section 330 of the health center consolidation act, on a person, inmate, client or patient thereof and on other persons as may be defined by the board; so long as:

(1) The dental hygienist has received an "extended care permit I" from the Kansas dental board specifying that the dental hygienist has performed 1,200 hours of dental hygiene care within the past three years or has been an instructor at an accredited dental hygiene program for two academic years within the past three years;

(2) the dental hygienist shows proof of professional liability insurance;

(3) the dental hygienist is sponsored by a dentist licensed in the state of Kansas, including a signed agreement stating that the dentist shall monitor the dental hygienist's activities, except such dentist shall not monitor more than five dental hygienists with an extended care permit;

(4) the tasks and procedures are limited to: (A) Removal of extraneous deposits, stains and debris from the teeth and the rendering of smooth surfaces of the teeth to the depths of the gingival sulci; (B) the application of topical anesthetic if the dental hygienist has completed the required course of instruction approved by the dental board; (C) the application of fluoride; (D) dental hygiene instruction; (E) assessment of the patient's apparent need for further evaluation by a dentist to diagnose the presence of dental caries and other abnormalities; and (F) other duties as may be delegated verbally or in writing by the sponsoring dentists consistent with this act;

(5) the dental hygienist advises the patient and legal guardian that the services are preventive in nature and do not constitute a comprehensive dental diagnosis and care;

(6) the dental hygienist provides a copy of the findings and the report of treatment to the sponsoring dentist and any other dental or medical supervisor at a participating organization found in this subsection; and

(7) any payment to the dental hygienist for dental hygiene services is received from the sponsoring dentist or the participating organization found in this subsection.

(g) The practice of dental hygiene may be performed on persons with developmental disabilities and on persons who are 65 years and older who live in a residential center, an adult care home, subsidized housing, hospital long-term care unit, state institution or are served in a community senior service center, elderly nutrition program or at the home of a homebound person who qualifies for the federal home and community based service (HCBS) waiver on a resident of a facility, client or patient thereof so long as:

(1) The dental hygienist has received an "extended care permit II" from the Kansas dental board specifying that the dental hygienist has: (A) Performed 1,600 hours of dental hygiene care or has been an instructor at an accredited dental hygiene program for two academic years within the past three years; and (B) completed six hours of training on the care of special needs patients or other training as may be accepted by the board;

(2) the dental hygienist shows proof of professional liability insurance;

(3) the dental hygienist is sponsored by a dentist licensed in the state of Kansas, including a signed agreement stating that the dentist shall monitor the dental hygienist's activities, except such dentist shall not monitor more than five dental hygienists with an extended care permit II;

(4) the tasks and procedures are limited to: (A) Removal of extraneous deposits, stains and debris from the teeth and the rendering of smooth surfaces of the teeth to the depths of the gingival sulci; (B) the application of topical anesthetic if the dental hygienist has completed the required course of instruction approved by the dental board; (C) the application of fluoride; (D) dental hygiene instruction; (E) assessment of the patient's apparent need for further evaluation by a dentist to diagnose the presence of dental caries and other abnormalities; and (F) other duties as may be delegated verbally or in writing by the sponsoring dentist consistent with this act;

(5) the dental hygienist advises the patient and legal guardian that the services are preventive in nature and do not constitute comprehensive dental diagnosis and care;

(6) the dental hygienist provides a copy of the findings and the report of treatment to the sponsoring dentist and any other dental or medical supervisor at a participating organization found in this subsection;

(7) any payment to the dental hygienist for dental hygiene services is received from the sponsoring dentist or the participating organization found in this subsection; and

(8) the dental hygienist completes a minimum of three hours of education in the area of special needs care within the board's continuing dental education requirements for relicensure.

(h) The expanded practice of dental hygiene may be performed with consent of the parent or legal guardian, on children participating in residential and nonresidential centers for therapeutic services, on all children in families which are receiving family preservation services, on all children in the custody of the secretary for children and families or the commissioner of juvenile justice authority and in an out-of-home placement residing in foster care homes, on children being served by runaway youth programs and homeless shelters; and on children birth to five and children in public and nonpublic schools kindergarten through grade 12 regardless of the time of year and children participating in youth organizations, so long as such children who are dentally underserved are targeted; at any state correctional institution, local health department or indigent health care clinic, as defined in K.S.A. 65-1466, and amendments thereto, and at any federally qualified health center, federally qualified health center look-alike or a community health center that receives funding from section 330 of the health center consolidation act, on a person, inmate, client or patient; on persons with developmental disabilities and on persons who are 65 years and older who live in a residential center, an adult care home, subsidized housing, hospital long-term care unit, state institution or are served in a community senior service center, elderly nutrition program or at the home of a homebound person who qualifies for the federal home and community based service (HCBS) waiver on a resident of a facility, client or patient thereof so long as:

(1) The dental hygienist has received an "extended care permit III" from the Kansas dental board specifying that the dental hygienist has: (A) Performed 2,000 hours of dental hygiene care or has been an instructor at an accredited dental hygiene program for three academic years within the past four years; and (B) completed a course of study of 18 seat hours approved by the board which includes, but is not limited to, emergency dental care techniques, the preparation and placement of temporary restorations, the adjustment of dental prostheses and appropriate pharmacology;

(2) the dental hygienist shows proof of professional liability insurance;

(3) the dental hygienist is sponsored by a dentist licensed in the state of Kansas, including a signed agreement stating that the dentist shall monitor the dental hygienist's activities, except such dentist shall not monitor more than five dental hygienists with an extended care permit III;

(4) the tasks and procedures are limited to: (A) Removal of extraneous deposits, stains and debris from the teeth and the rendering of smooth surfaces of the teeth to the depths of the gingival sulci; (B) the application of topical anesthetic if the dental hygienist has completed the required course of instruction approved by the dental board; (C) the application of fluoride; (D) dental hygiene instruction; (E) assessment of the patient's apparent need for further evaluation by a dentist to diagnose the presence of dental caries and other abnormalities; (F) identification and removal of decay using hand instrumentation and placing a temporary filling, including glass ionomer and other palliative materials; (G) adjustment of dentures, placing soft reline in dentures, checking partial dentures for sore spots and placing permanent identification labeling in dentures; (H) smoothing of a sharp tooth with a slow speed dental handpiece; (I) use of local anesthetic, including topical, infiltration and block anesthesia, when appropriate to assist with procedures where medical services are available in a nursing home, health clinic or any other settings if the dental hygienist has completed a course on local anesthesia and nitrous oxide as required in this act; (J) extraction of deciduous teeth that are partially exfoliated with class 4 mobility; and (K) other duties as may be delegated verbally or in writing by the sponsoring dentist consistent with this act;

(5) the dental hygienist advises the patient and legal guardian that the services are palliative or preventive in nature and do not constitute comprehensive dental diagnosis and care;

(6) the dental hygienist provides a copy of the findings and the report of treatment to the sponsoring dentist and any other dental or medical supervisor at a participating organization found in this subsection;

(7) the dental hygienist notifies the patient or the patient's parent or legal guardian of such patient's need for treatment by a dentist, when the dental hygienist finds an apparent need for evaluation to diagnose the presence of dental caries and other abnormalities;

(8) any payment to the dental hygienist for dental hygiene services is received from the sponsoring dentist or the participating organization found in this subsection; and

(9) the dental hygienist completes a minimum of three hours of education related to the expanded scope of dental hygiene practice in subsection (h)(4) of this act within the board's continuing dental education requirements for relicensure.

(i) In addition to the duties specifically mentioned in subsection (b) any duly licensed dental hygienist may:

(1) Give fluoride treatments as a prophylactic measure, as defined by the United States public health service and as recommended for use in dentistry;

(2) remove overhanging restoration margins and periodontal surgery materials by hand scaling instruments; and

(3) administer local block and infiltration anaesthesia and nitrous oxide. (A) The administration of local anaesthesia shall be performed under the direct supervision of a licensed dentist except that topically applied local anaesthesia, as defined by the board, may be administered under the general supervision of a licensed dentist. (B) Each dental hygienist who administers local anaesthesia regardless of the type shall have completed courses of instruction in local anaesthesia and nitrous oxide which have been approved by the board.

(j) (1) The courses of instruction required in subsection (i)(3)(B) shall provide a minimum of 12 hours of instruction at a teaching institution accredited by the American dental association.

(2) The courses of instruction shall include courses which provide both didactic and clinical instruction in: (A) Theory of pain control; (B) anatomy; (C) medical history; (D) pharmacology; and (E) emergencies and complications.

(3) Certification in cardiac pulmonary resuscitation shall be required in all cases.

(k) The board is authorized to issue to a qualified dental hygienist an extended care permit I or extended care permit II, or extended care permit III as provided in subsections (f), (g) and (h) of this section.

(l) Nothing in this section shall be construed to prevent a dental hygienist from providing dental hygiene instruction or visual oral health care screenings or fluoride applications in a school or community based setting regardless of the age of the patient.

(m) As used in this section, "dentally underserved" means a person who lacks resources to pay for medically necessary health care services and who meets the eligibility criteria for qualification as a medically indigent person established by the secretary of health and environment under K.S.A. 75-6120, and amendments thereto.

History: L. 1943, ch. 221, § 40; L. 1976, ch. 269, § 1; L. 1984, ch. 313, § 103; L. 1996, ch. 210, § 4; L. 1997, ch. 30, § 3; L. 1998, ch. 141, § 2; L. 2000, ch. 169, § 13; L. 2001, ch. 155, § 3; L. 2003, ch. 125, § 1; L. 2007, ch. 134, § 4; L. 2012, ch. 109, § 2; L. 2014, ch. 115, § 255; July 1.



65-1456a Retired, disabled and inactive dental hygienists; qualifications for extended care permit.

65-1456a. Retired, disabled and inactive dental hygienists; qualifications for extended care permit. A dental hygienist who meets the requirements of subsections (f)(1) or (g)(1)(A) of K.S.A. 65-1456, and amendments thereto, prior to a period of retirement or disability, but not within the past three years, and is returning to active practice after such period of retirement or disability under K.S.A. 65-1431(i), and amendments thereto, or who has retained a license to practice but has not practiced in the past three or more years may qualify for an extended care permit by completing a refresher course approved by the board under K.A.R. 71-3-8 or performing 200 hours of dental hygiene care within the last 12 months under the supervision of dentists licensed in the state of Kansas and provides the board with a letter of endorsement from one of the supervising dentists.

History: L. 2007, ch. 134, § 5; July 1.



65-1457 Licensure required to practice dental hygiene.

65-1457. Licensure required to practice dental hygiene. It shall be the duty of all licensed dental hygienists who engage in the practice of dental hygiene to be licensed. Except as otherwise provided under the dental practices act, the form, method and all provisions relating to the renewal of licenses of dentists shall apply to the renewal of licenses of dental hygienists.

History: L. 1943, ch. 221, § 41; L. 2000, ch. 169, § 14; July 1.



65-1458 Dentists and dental hygienists; revocation or suspension of licenses; hearing; review.

65-1458. Dentists and dental hygienists; revocation or suspension of licenses; hearing; review. The board shall revoke or suspend the license of any licensed dental hygienist who is found guilty of using or attempting to use in any manner whatsoever any prophylactic lists, call lists, records, reprints or copies of same, or information gathered therefrom, of the names or patients whom the hygienist might have served in the office of a prior employer, unless such names appear upon the bona fide call or prophylactic list of the hygienist's present employer and were caused to so appear through the legitimate practice of dentistry as provided for in this act. The board shall also suspend or revoke the license of any licensed dentist who is found guilty of aiding or abetting or encouraging a dental hygienist employed by such dentist to make use of a so-called prophylactic call list, or the calling by telephone or by use of written letters transmitted through the mails to solicit patronage from patients formerly served in the office of any dentist formerly employing such hygienist. No order of suspension or revocation provided in this section shall be made or entered except after notice and opportunity for hearing in accordance with the provisions of the Kansas administrative procedure act. Any final order of suspension or revocation of a license shall be reviewable in accordance with the Kansas judicial review act.

History: L. 1943, ch. 221, § 42; L. 1984, ch. 313, § 104; L. 2000, ch. 169, § 15; L. 2010, ch. 17, § 131; July 1.



65-1459 Dental interns; rules and regulations; revocation of permits.

65-1459. Dental interns; rules and regulations; revocation of permits. (a) The board shall have authority, upon presentation of satisfactory credentials and under such rules and regulations as the board may prescribe, to issue a permit to a graduate of an approved dental school or college who has not been licensed to practice dentistry in this state, and who has not failed to pass an examination for licensure in this state, to serve as a dental intern for a period of not more than one year in state maintained and operated hospitals, or the department of health and environment of the state of Kansas that may offer such a position if such hospitals maintain a recognized resident staff of one or more licensed dentists. Such intern shall function under the supervision and direction of the dental staff of such hospitals, the intern's work shall be limited to the patients confined to the hospital in which such intern serves, and such intern shall serve without fee or compensation other than that received in salary or other remuneration from such hospitals.

(b) The board shall have the power to revoke the permit of any such intern at any time within the year for which it is issued upon the recommendation of such procedure by the executive officer of the resident dental staff of the hospital in which such intern serves or for any other reason which the board may deem justifiable. Such limited permits granted for the purpose of internships shall automatically expire at the end of one year and shall not be subject to renewal.

History: L. 1943, ch. 221, § 43; L. 1975, ch. 462,§ 87; L. 2000, ch. 169, § 16; July 1.



65-1460 Penalties for violations.

65-1460. Penalties for violations. Any person who shall practice dentistry or dental hygiene in this state within the meaning of this act without having first obtained a license from the board, or who violates any of the provisions of this act, the penalty for which is not herein specifically provided, shall be deemed guilty of a misdemeanor. Anyone convicted of a misdemeanor under this act shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than twelve months, or by both such fine and imprisonment, in the discretion of the court.

History: L. 1943, ch. 221, § 44; June 28.



65-1461 Invalidity of part.

65-1461. Invalidity of part. If any clause, section, phrase or word of this act be declared unconstitutional or invalid for any reason by any court of competent jurisdiction, the remaining portion or portions of this act shall be and remain in full force and as valid as if such clause, section, phrase or word had not been incorporated therein.

History: L. 1943, ch. 221, § 45; June 28.



65-1462 Immunity from liability in civil actions for reporting, communicating and investigating certain information concerning alleged malpractice incidents and other information; conditions.

65-1462. Immunity from liability in civil actions for reporting, communicating and investigating certain information concerning alleged malpractice incidents and other information; conditions. (a) No person reporting to the Kansas dental board under oath and in good faith any information such person may have relating to alleged incidents of malpractice or the qualifications, fitness or character of a person licensed to practice dentistry shall be subject to a civil action for damages as a result of reporting such information.

(b) Any state, regional or local association of licensed dentists or licensed dental hygienists, and the individual members of any committee thereof, which in good faith investigates or communicates information pertaining to the alleged incidents of malpractice or the qualifications, fitness or character of any licensee to the Kansas dental board or to any committee or agent thereof, shall be immune from liability in any civil action, that is based upon such investigation or transmittal of information if the investigation and communication was made in good faith and did not represent as true any matter not reasonably believed to be true.

History: L. 1976, ch. 261, § 3; L. 1998, ch. 141, § 6; July 1.



65-1464 Citation of dental practices act.

65-1464. Citation of dental practices act. The acts contained in article 14 of chapter 65 and article 14 of chapter 74 of the Kansas Statutes Annotated and any acts amendatory thereof or made specifically supplemental thereto shall be construed together and may be cited as the dental practices act.

History: L. 1983, ch. 209, § 8; July 1.



65-1465 Denture or dental prosthesis to be marked with name or social security number, or both, of patient.

65-1465. Denture or dental prosthesis to be marked with name or social security number, or both, of patient. (a) Every complete upper and lower denture or removable dental prosthesis fabricated by a practitioner of dentistry or fabricated pursuant to such practitioner's work order, shall be marked with the name or social security number, or both, of the patient for whom the prosthesis is intended.  The markings shall be done during fabrication and shall be permanent, legible and cosmetically acceptable.  The exact location of the markings and method used to apply or implant the markings shall be determined by the dentist or dental laboratory fabricating the prosthesis.  If in the professional judgment of the dentist, this full identification is not possible, the name or social security number may be omitted.

(b) Any removable dental prosthesis in existence prior to the effective date of this act, which was not marked in accordance with subsection (a),  shall be so marked at the time of any subsequent rebasing or duplication.

History: L. 1983, ch. 203, § 1; July 1.



65-1466 Dental services for dentally indigent persons; entities authorized to employ or contract with persons licensed under dental practices act for such services; reports by federally qualified health centers and clinics employing a national health service corps dentist; requirements for retired dentists providing such dental services.

65-1466. Dental services for dentally indigent persons; entities authorized to employ or contract with persons licensed under dental practices act for such services; reports by federally qualified health centers and clinics employing a national health service corps dentist; requirements for retired dentists providing such dental services. (a) (1) Notwithstanding any other provision of the dental practices act, a not-for-profit corporation having the status of an organization under 26 United States Code Annotated 501(c)(3) which is also a facility qualified under subsection (b) of K.S.A. 65-431 and amendments thereto to select and employ professional personnel, an indigent health care clinic as defined by the rules and regulations of the secretary of health and environment, or a local health department may employ or otherwise contract with a person licensed under the dental practices act to provide dental services to dentally indigent persons.

(2) Notwithstanding any other provision of the dental practices act, a federally qualified health center or national health service corps site may employ or otherwise contract with a person licensed under the dental practices act to provide services to any person except that a federally qualified health center and a clinic employing a national health service corps dentist shall report annually to the health care reform legislative oversight committee indicating the income level of their patients and the percentage of patients covered by dental insurance in the preceding year.

(b) Dentally indigent persons are those persons who are: (1) Determined to be a member of a family unit earning at or below 200% of poverty income guidelines based on the annual update of "poverty income guidelines" published in the federal register by the United States department of health and human services and are not indemnified against costs arising from dental care by a policy of accident and sickness insurance or an employee health benefits plan; or (2) eligible for medicaid; or (3) eligible for the Kansas federal children's health insurance program; or (4) eligible for other publicly funded health care programs as defined by the Kansas dental board; or (5) qualified for Indian health services. This subsection shall not be construed to prohibit an entity under subsection (a) which enters into an arrangement with a licensee under the dental practices act for purposes of providing services to dentally indigent persons pursuant to subsection (a) from defining "dentally indigent persons" more restrictively than such term is defined under this subsection.

(c) A licensee under the dental practices act who enters into an arrangement with an entity under subsection (a) to provide dental services pursuant to subsection (a): (1) Shall not be subject to having the licensee's license suspended or revoked by the board solely as a result of such arrangement; and (2) may not permit another person who is not licensed in Kansas as a dentist, and is not otherwise competent, to engage in the clinical practice of dentistry. No entity under subsection (a) or any other person may direct or interfere or attempt to direct or interfere with a licensed dentist's professional judgment and competent practice of dentistry.

(d) A dentist who is classified as "retired" by the Kansas dental board is not required to pay the biennial renewal fee or comply with the dental continuing education requirements if the dentist elects to provide dental services to the indigent through one of the entities specified in subsection (a). A "retired" dentist providing such services shall be required to comply with the renewal requirements of the Kansas dental board.

(e) The Kansas dental board may adopt rules and regulations as necessary to carry out the provisions of this section, except that no such rule and regulation shall alter or affect the intent of paragraph (2) of subsection (a).

(f) This section shall be part of and supplemental to the dental practices act.

History: L. 1996, ch. 210, § 1; L. 1998, ch. 141, § 4; L. 2000, ch. 169, § 17; July 1.



65-1467 Dental board complaints and related information confidential, limited disclosure authorized.

65-1467. Dental board complaints and related information confidential, limited disclosure authorized. (a) Any complaint or report, record or other information relating to a complaint which is received, obtained or maintained by the Kansas dental board shall be confidential and shall not be disclosed by the board or its employees in a manner which identifies or enables identification of the person who is the subject or source of the information except the information may be disclosed:

(1) In any proceeding conducted by the board under the law or in an appeal of an order of the board entered in a proceeding, or to any party to a proceeding or appeal or the party's attorney;

(2) to the person who is the subject of the information or to any person or entity when requested by the person who is the subject of the information, but the board may require disclosure in such a manner that will prevent identification of any other person who is the subject or source of the information;

(3) to a state or federal licensing, regulatory or enforcement agency with jurisdiction over the subject or the information or to an agency with jurisdiction over acts or conduct similar to acts or conduct which would constitute grounds for action under this act. Any confidential complaint or report, record or other information disclosed by the board as authorized by this section shall not be redisclosed by the receiving agency except as otherwise authorized by law.

(b) This section shall be part of and supplemental to the Kansas dental practices act.

History: L. 1997, ch. 81, § 1; July 1.



65-1468 Professional liability insurance required to practice dentistry.

65-1468. Professional liability insurance required to practice dentistry. (a) A policy of professional liability insurance issued by an insurer duly authorized to transact business in this state shall be maintained in effect by each licensed dentist actively practicing in this state as a condition to rendering professional services as a dentist in this state, except that a dentist shall not be required to maintain professional liability insurance if such person's dental practice is limited to providing dental services under subsection (f) of K.S.A. 75-6102, and amendments thereto.

(b) This section shall be part of and supplemental to the dental practices act.

History: L. 2004, ch. 58, § 2; July 1, 2005.



65-1469 Mobile dental facility or portable dental operation; registration; application of section.

65-1469. Mobile dental facility or portable dental operation; registration; application of section. As used in this section:

(a) "Mobile dental facility or portable dental operation" means either of the following:

(1) Any self-contained facility in which dentistry will be practiced, which may be moved, towed or transported from one location to another.

(2) Any nonfacility in which dental equipment, utilized in the practice of dentistry, is transported to and utilized on a temporary basis at an out-of-office location, including, but not limited to: (A) Other dentists' offices; (B) patients' homes; (C) schools; (D) nursing homes; or (E) other institutions.

(b) (1) No person shall operate a mobile dental facility or portable dental operation in this state unless registered in accordance with this section.

(2) In order to operate a mobile dental facility or portable dental operation, the operator shall be a person or entity that is authorized to own a dental practice under Kansas law and possess a current registration issued by the board.

(3) To become registered, the operator shall:

(A) Complete an application in the form and manner required by the board; and

(B) pay a registration fee in the amount established by the board pursuant to K.S.A. 65-1447, and amendments thereto.

(c) (1) The registration under this section shall be renewed on March 1 of even-numbered years in the form and manner provided by the board by rules and regulations.

(2) The registrant shall pay a registration renewal fee in the amount fixed by the board under K.S.A. 65-1447, and amendments thereto.

(d) The board shall adopt rules and regulations as necessary to carry out the provisions of this act. The rules and regulations shall include, but not be limited to, requirements relating to the official address and telephone number of the mobile dental facility or portable dental operation, the proper maintenance of dental records, procedures for emergency follow-up care for patients, appropriate communications facilities, appropriate authorizations for treatment by dental patients, follow-up treatment and services, personnel and address changes, notice to be provided on cessation of operation and such other matters as the board deems necessary to protect the public health and welfare.

(e) The board may refuse to issue a registration under this section or may revoke or suspend a registration upon a finding by the board that an applicant or person registered under this section has failed to comply with any provision of the section or any rules and regulations adopted pursuant to this section. No order refusing to issue a registration or order of suspension or revocation shall be made or entered except after notice and opportunity for hearing in accordance with the provisions of the Kansas administrative procedure act. Any final order of suspension or revocation of a license shall be reviewable in accordance with the Kansas judicial review act.

(f) (1) This section applies to each operator of a mobile dental facility or portable dental operation that provides dental services except those specifically exempted by subsection (2).

(2) This section shall not apply to:

(A) Dentists providing dental services for federal, state and local governmental agencies;

(B) dentists licensed to practice in Kansas providing emergency treatment for their patients of record;

(C) dentists who are not employed by or independently contracting with a mobile dental facility or portable dental operation who provide nonemergency treatment for their patients of record outside the dentist's physically stationary office fewer than 30 days per calendar year;

(D) dental hygienists who are providing dental hygiene services as authorized by the Kansas dental act and the board's rules and regulations;

(E) a dentist who is providing dental services as a charitable health care provider under K.S.A. 75-6102, and amendments thereto;

(F) a dental hygienist who is providing dental hygiene services as a charitable health care provider under K.S.A. 75-6102, and amendments thereto; and

(G) a not-for-profit organization providing dental services.

(g) This section shall be part of and supplemental to the dental practices act.

History: L. 2005, ch. 115, § 2; L. 2010, ch. 17, § 132; July 1.



65-1470 Dental office administrative service agreements; registration requirements.

65-1470. Dental office administrative service agreements; registration requirements. (a) Any person who is not licensed as a dentist under the dental practices act, or any entity that is not a professional corporation or limited liability company composed of dentists which enter into an agreement with a dentist to provide dental office administrative services shall register with the Kansas dental board.

(b) (1) The registration shall include the company name, contact information and responsible person of such person or entity along with the address and licensed dentist practice owner names for which administrative services are being provided.

(2) Any person or entity registered under this section shall provide updated information to the Kansas dental board within 30 days of any changes to the information provided in paragraph (1). Any person or entity required to register pursuant to this section shall have 30 days from the execution of any contract or agreement with a dentist or professional corporation or limited liability company to complete the registration.

(c) Any such person or entity required to register pursuant to this section operating under a contract or agreement executed prior to the effective date of this section shall be subject to the provisions of this section and shall have 30 days from the effective date of this section to complete the registration. A copy of all contracts or agreements providing for dental office administrative services shall be maintained by the registered dental office administrative services company and shall be subject to inspection during regular business hours at any time by the Kansas dental board.

History: L. 2011, ch. 114, § 96; June 9.



65-1471 Dental services agreements; limitations.

65-1471. Dental services agreements; limitations. (a) As used in this section, "licensed dentist" means a dentist licensed under the dental practices act.

(b) No person who is a licensed dentist or any entity that is not a professional corporation or limited liability company owned by a licensed dentist shall enter into or continue to maintain a contract or agreement with a licensed dentist in which such contract or agreement allows or provides for the following functions to be controlled by any person or entity other than a licensed dentist pursuant to this section:

(1) Providing dental treatment to patients;

(2) the decision to accept individual patients for treatment;

(3) the direction or delegation of all professional dental services;

(4) the ownership of dental charts or patient records;

(5) except as provided in subsection (d), the ownership of dental equipment or dental materials; and

(6) the supervision of clinical dental staff.

(c) It shall not be a violation of this section for a person or entity to act on behalf of a licensed dentist to perform or arrange for others to perform office administrative services including, but not limited to:

(1)  Purchasing, billing or tax preparation;

(2) compliance or quality assurance programs;

(3) legal advice or representation; and

(4) payroll, advertising, training, recruiting, recordkeeping, programming or other similar functions under the direction or with the consent or approval of a licensed dentist or professional corporation or limited liability company owned by a licensed dentist.

(d) Nothing in this section shall prohibit a licensed dentist, professional corporation or limited liability company owned by a licensed dentist from entering into real estate lease, equipment lease or lease purchase agreement or bona fide sale of dental equipment or material secured by a chattel mortgage or retain title agreements with equipment manufacturers, landlords, lending institutions, leasing companies, dental franchisors or persons or entities providing dental office administrative services or similar commercial financing transactions.

(e) No contract or provision in any such agreement shall require either party to indemnify the other party for negligence, intentional acts or omissions that constitute a violation of K.S.A. 65-1422 et seq., and amendments thereto.

History: L. 2011, ch. 114, § 97; June 9.



65-1472 Special volunteer dental license established; requirements.

65-1472. Special volunteer dental license established; requirements. (a) There is established a special volunteer dental license for dentists who are retired from active practice and wish to donate their expertise for the dental care and treatment of indigent and underserved persons of the state. The special volunteer dental license shall be:

(1) Issued by the Kansas dental board to eligible dentists;

(2) issued without the payment of an application fee, license fee or renewal fee;

(3) issued or renewed without any continuing education requirements;

(4) issued for a fiscal year or part thereof; and

(5) renewable annually upon approval of the board.

(b) A dentist shall meet the following requirements to be eligible for a special volunteer dental license:

(1) Completion of a special volunteer dental license application, including documentation of the dentist's dental school graduation and practice history;

(2) documentation that the dentist has been previously issued a full and unrestricted license to practice dentistry in Kansas or in another state of the United States and that the dentist has never been the subject of any disciplinary action in any jurisdiction;

(3) acknowledgment and documentation that the dentist's practice under the special volunteer dental license will be exclusively and totally devoted to providing dental care to underserved and indigent persons in Kansas; and

(4) acknowledgment and documentation that the dentist will not receive or have the expectation to receive any payment or compensation, either direct or indirect, for any dental services rendered under the special volunteer dental license.

(c) The provisions of this section shall become effective on and after July 1, 2012.

History: L. 2012, ch. 109, § 4; July 1.






Article 15 REGULATION OF OPTOMETRISTS

65-1501 Practice of optometry defined; exclusions; standard of care in diagnosis and treatment of glaucoma; low vision rehabilitation services.

65-1501. Practice of optometry defined; exclusions; standard of care in diagnosis and treatment of glaucoma; low vision rehabilitation services. (a) The practice of optometry means:

(1) The examination of the human eye and its adnexae and the employment of objective or subjective means or methods (including the administering, prescribing or dispensing, of topical pharmaceutical drugs) for the purpose of diagnosing the refractive, muscular, or pathological condition thereof;

(2) the prescribing, dispensing or adapting of lenses (including any ophthalmic lenses which are classified as drugs by any law of the United States or of this state), prisms, low vision rehabilitation services, orthoptic exercises and visual training therapy for the relief of any insufficiencies or abnormal conditions of the human eye and its adnexae; and

(3) the prescribing, administering or dispensing of topical pharmaceutical drugs and oral drugs for the examination, diagnosis and treatment of ocular conditions and any insufficiencies or abnormal conditions of the human eye and its adnexae including adult open-angle glaucoma.

(b) The practice of optometry shall not include: (1) The management and treatment of glaucoma, except as provided in subsection (a); (2) the performance of surgery, including the use of lasers for surgical purposes, except that licensees may remove non-perforating foreign bodies from the cornea, conjunctiva or eyelids; remove eyelashes; scrape the cornea for diagnostic tests, smears or cultures; dilate, probe, irrigate or close by punctal plug the tear drainage structures of the eye; express conjunctival follicles or cysts; debridement of the corneal epithelium and co-management of post-operative care; or (3) the performance of procedures requiring anesthesia administered by injection or general anesthesia.

(c) A licensee shall be held to a standard of care in the diagnosis and treatment of adult open-angle glaucoma commensurate to that of a person licensed to practice medicine and surgery, who exercises that degree of skill and proficiency commonly exercised by an ordinary, skillful, careful and prudent person licensed to practice medicine and surgery.

(d) Under the direction and supervision of a licensee, a licensed professional nurse, licensed practical nurse, licensed physical therapist and licensed occupational therapist may assist in the provision of low vision rehabilitation services in addition to such other services which such licensed professional nurse, licensed practical nurse, licensed physical therapist and licensed occupational therapist is authorized by law to provide under subsection (d) of K.S.A. 65-1113, subsection (h) of K.S.A. 65-1124, subsection (b) of K.S.A. 65-2901 and subsection (b) of K.S.A. 65-5402, and amendments thereto.

History: L. 1923, ch. 220, § 1; R.S. 1923, 65-1501; L. 1977, ch. 216, § 1; L. 1987, ch. 235, § 1; L. 1996, ch. 95, § 1; L. 1999, ch. 23, § 1; L. 2002, ch. 203, § 16; L. 2003, ch. 128, § 22; L. 2010, ch. 31, § 1; L. 2012, ch. 8, § 1; July 1.



65-1501a Definitions.

65-1501a. Definitions. For the purposes of this act the following terms shall have the meanings respectively ascribed to them unless the context requires otherwise:

(a) "Board" means the board of examiners in optometry established under K.S.A. 74-1501, and amendments thereto.

(b) "License" means a license to practice optometry granted under the optometry law.

(c) "Licensee" means a person licensed under the optometry law to practice optometry.

(d) "Adapt" means the determination, selection, fitting or use of lenses, prisms, orthoptic exercises or visual training therapy for the aid of any insufficiencies or abnormal conditions of the eyes after or by examination or testing.

(e) "Lenses" means any type of ophthalmic lenses, which are lenses prescribed or used for the aid of any insufficiencies or abnormal conditions of the eyes.

(f) "Prescription" means a verbal, written or electronic order transmitted directly or by electronic means from a licensee giving or containing the name and address of the prescriber, the license registration number of the licensee, the name and address of the patient, the specifications and directions for lenses, prisms, orthoptic exercises, low vision rehabilitation services or visual training therapy to be used for the aid of any insufficiencies or abnormal conditions of the eyes, including instructions necessary for the fabrication or use thereof and the date of issue.

(g) "Prescription for topical pharmaceutical drugs or oral drugs" means a verbal, written or electronic order transmitted directly or by electronic means from a licensee giving or containing the name and address of the prescriber, the license registration number of the licensee, the name and address of the patient, the name and quantity of the drug prescribed, directions for use, the number of refills permitted, the date of issue and expiration date.

(h) "Topical pharmaceutical drugs" means drugs administered topically and not by other means.

(i) "Dispense" means to deliver prescription-only medication or ophthalmic lenses to the ultimate user pursuant to the lawful prescription of a licensee and dispensing of prescription-only medication by a licensee shall be limited to a twenty-four hour supply or minimal quantity necessary until a prescription can be filled by a licensed pharmacist, except that the twenty-four hour supply or minimal quantity shall not apply to lenses described in subsection (a)(2) of K.S.A. 65-1501, and amendments thereto.

(j) "False advertisement" means any advertisement which is false, misleading or deceptive in a material respect. In determining whether any advertisement is misleading, there shall be taken into account not only representations made or suggested by statement, word, design, device, sound or any combination thereof, but also the extent to which the advertisement fails to reveal facts material in the light of such representations made.

(k) "Advertisement" means all representations disseminated in any manner or by any means, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of professional services or ophthalmic goods.

(l) "Health care provider" shall have the meaning ascribed to that term in subsection (f) of K.S.A. 40-3401, and amendments thereto.

(m) "Medical facility" shall have the meaning ascribed to that term in subsection (c) of K.S.A. 65-411, and amendments thereto.

(n) "Medical care facility" shall have the meaning ascribed to that term in K.S.A. 65-425, and amendments thereto.

(o) "Ophthalmologist" means a person licensed to practice medicine and surgery by the state board of healing arts who specializes in the diagnosis and medical and surgical treatment of diseases and defects of the human eye and related structures.

(p) "Low vision rehabilitation services" means the evaluation, diagnosis, management and care of the low vision patient including low vision rehabilitation therapy, education and interdisciplinary consultation under the direction and supervision of an ophthalmologist or optometrist.

(q) "Oral drugs" means oral antibacterial drugs, oral antiviral drugs, oral antihistamines, oral analgesic drugs, oral steroids, oral antiglaucoma drugs and other oral drugs with clinically accepted ocular uses.

History: L. 1975, ch. 318, § 1; L. 1987, ch. 235, § 2; L. 1990, ch. 223, § 1; L. 1996, ch. 95, § 2; L. 1999, ch. 23, § 2; L. 2005, ch. 93, § 3; L. 2010, ch. 31, § 2; L. 2012, ch. 8, § 2; July 1.



65-1502 Who deemed practitioners.

65-1502. Who deemed practitioners. (a) Except as provided in K.S.A. 65-1508 and amendments thereto, a person shall be deemed to be practicing optometry within the meaning of the optometry law if such person in any manner:

(1) Holds oneself out to the public as being engaged in or who maintains an office for the practice of optometry as defined in K.S.A. 65-1501 and amendments thereto;

(2)  makes a test or examination of the eye or eyes of another to ascertain the refractive, the muscular or the pathological condition thereof;

(3) adapts lenses to the human eye for any purpose, either directly or indirectly; or

(4) conducts or performs orthoptic exercises or visual training therapy for the correction, remedy or relief of any insufficiencies or abnormal conditions of the eyes.

(b) "Maintains an office for the practice of optometry" for the purposes of this section and the optometry law means:

(1) To directly or indirectly control or attempt to control the professional judgment or the practice of a licensee; or

(2) to bear any of the expenses of or to have, own or acquire any interest in the practice, books, records, files or materials of a licensee.

(c) Nothing herein contained shall be construed to prohibit a licensee from entering into leases, agreements, mortgages or other types of debt instruments not in violation of this section or any other section of the optometry law.

History: L. 1923, ch. 220, § 2; R.S. 1923, 65-1502; L. 1976, ch. 270, § 1; L. 1990, ch. 223, § 2; July 1.



65-1504b Unlawful to dispense opthalmic lens or lenses without prescription order.

65-1504b. Unlawful to dispense opthalmic lens or lenses without prescription order. It shall be unlawful for any person to dispense an ophthalmic lens or lenses without first having obtained a valid, unexpired prescription as defined in K.S.A. 65-1501a, and amendments thereto, or order therefor from a duly licensed optometrist or a person licensed to practice medicine and surgery. An ophthalmic lens shall include a contact lens with or without power.

History: L. 1939, ch. 240, § 6; L. 1976, ch. 270, § 2; L. 2002, ch. 113, § 2; Jan. 1, 2003.



65-1505 Qualifications of practitioners; examinations; professional liability insurance; fees; reciprocal licensure; rules and regulations criteria for approval of schools or colleges; criminal history record check; criminal history and fingerprinting fund created.

65-1505. Qualifications of practitioners; examinations; professional liability insurance; fees; reciprocal licensure; rules and regulations criteria for approval of schools or colleges; criminal history record check; criminal history and fingerprinting fund created. (a) Persons entitled to practice optometry in Kansas shall be those persons licensed in accordance with the provisions of the optometry law. A person shall be qualified to be licensed and to receive a license as an optometrist: (1) Who is of good moral character; and in determining the moral character of any such person, the board may take into consideration any felony conviction of such person, but such conviction shall not automatically operate as a bar to licensure; (2) who has graduated from a school or college of optometry approved by the board; and (3) who successfully meets and completes the requirements set by the board and passes an examination given by the board.

(b) All applicants for licensure, in addition to successfully completing all other requirements for licensure, shall submit evidence satisfactory to the board of professional liability insurance in an amount acceptable to the board.

(c) Any person applying for examination by the board shall fill out and swear to an application furnished by the board, accompanied by a fee fixed by the board by rules and regulations in an amount of not to exceed $450, and file the same with the secretary of the board at least 30 days prior to the holding of the examination. At such examinations the board shall examine each applicant in subjects taught in schools or colleges of optometry approved by the board, as may be required by the board. If such person complies with the other qualifications for licensing and passes such examination, such person shall receive from the board, upon the payment of a fee fixed by the board by rules and regulations in an amount of not to exceed $150, a license entitling such person to practice optometry. In the event of the failure on the part of the applicant to pass the first examination, such person may, with the consent of the board, within 18 months, by filing an application accompanied by a fee fixed by the board by rules and regulations in an amount of not to exceed $150, take a second examination; for the third and each subsequent examination a fee fixed by the board by rules and regulations in an amount of not to exceed $150. Any examination fee and license fee fixed by the board under this subsection which is in effect on the day preceding the effective date of this act shall continue in effect until the board adopts rules and regulations under this subsection fixing a different fee therefor.

(d) Any applicant for reciprocal licensure may in the board's discretion be licensed and issued a license without examination if the applicant has been in the active practice of optometry in another state for at least the three-year period immediately preceding the application for reciprocal licensure and the applicant:

(1) Presents a certified copy of a certificate of registration or license which has been issued to the applicant by another state where the requirements for licensure are deemed by the board to be equivalent to the requirements for licensure under this act, if such state accords a like privilege to holders of a license issued by the board;

(2) submits a sworn statement of the licensing authority of such other state that the applicant's license has never been limited, suspended or revoked and that the applicant has never been censured or had other disciplinary action taken;

(3) successfully passes an examination of Kansas law administered by the board and such clinical practice examination as the board deems necessary; and

(4) pays the reciprocal license fixed by the board by rules and regulations in an amount of not to exceed $450. The reciprocal license fee fixed by the board under this subsection which is in effect on the day preceding the effective date of this act shall continue in effect until the board adopts rules and regulations under this subsection fixing a different fee therefor.

(e) The board shall adopt rules and regulations establishing the criteria which a school or college of optometry shall satisfy in meeting the requirement of approval by the board established under subsection (a). The board may send a questionnaire developed by the board to any school or college of optometry for which the board does not have sufficient information to determine whether the school or college meets the requirements for approval and rules and regulations adopted under this act. The questionnaire providing the necessary information shall be completed and returned to the board in order for the school or college to be considered for approval. The board may contract with investigative agencies, commissions or consultants to assist the board in obtaining information about schools or colleges. In entering such contracts the authority to approve schools or colleges shall remain solely with the board.

(f) (1) The board may require an applicant for licensure or a licensee in connection with an investigation of the licensee to be fingerprinted and submit to a state and national criminal history record check. The fingerprints shall be used to identify the licensee or applicant for licensure and to determine whether the licensee or applicant for licensure has a record of criminal arrests and convictions in this state or other jurisdictions. The board is authorized to submit the fingerprints to the Kansas bureau of investigation, the federal bureau of investigation or any other law enforcement or criminal justice agency for a state and national criminal history record check. The board may use the information obtained through the criminal history record check for the purposes of verifying the identification of the licensee or applicant for licensure and in the official character and fitness determination of the licensee or applicant for licensure to practice optometry in this state.

(2) Local and state law enforcement officers and agencies shall assist the board in taking and processing fingerprints of licensees and applicants for licensure and shall release to the board all records of adult convictions, arrests and nonconvictions in this state and all records of adult convictions, arrests and nonconvictions of any other state or country. The board may enter into agreements with the Kansas bureau of investigation, the federal bureau of investigation or any other law enforcement or criminal justice agency as necessary to carry out the duties of the board under this act.

(3) The fingerprints and all information obtained from the criminal history record check shall be confidential and shall not be disclosed except to members of the board and agents and employees of the board as necessary to verify the identification of any licensee or applicant for licensure and in the official character and fitness determination of the licensee or applicant for licensure to practice optometry in this state. Any other disclosure of such confidential information shall constitute a class A misdemeanor and shall constitute grounds for removal from office, termination of employment or denial, revocation or suspension of any license issued under this act.

(4) (A) The board shall fix a fee for fingerprinting applicants or licensees in an amount necessary to reimburse the board for the cost of the fingerprinting. Fees collected under this subsection shall be deposited in the criminal history and fingerprinting fund.

(B) There is hereby created in the state treasury the criminal history and fingerprinting fund. All moneys credited to the fund shall be used to pay all costs and fees associated with processing of fingerprints and criminal history checks for the board of examiners in optometry. The fund shall be administered by the board. All expenditures from the fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the board or a person designated by the president.

History: L. 1923, ch. 220, § 9; R.S. 1923, 65-1505; L. 1939, ch. 240, § 2; L. 1951, ch. 360, § 1; L. 1975, ch. 318, § 3; L. 1979, ch. 192, § 1; L. 1987, ch. 235, § 3; L. 1988, ch. 243, § 6; L. 1990, ch. 223, § 3; L. 1996, ch. 95, § 3; L. 1999, ch. 23, § 3; L. 2003, ch. 46, § 1; L. 2005, ch. 93, § 1; L. 2012, ch. 8, § 3; July 1.



65-1508 Act not to prevent persons licensed to practice medicine from performing certain acts or services; authorizing the delegation of certain examination procedures to assistants; limitations and prohibitions upon examination procedures performed by assistants.

65-1508. Act not to prevent persons licensed to practice medicine from performing certain acts or services; authorizing the delegation of certain examination procedures to assistants; limitations and prohibitions upon examination procedures performed by assistants. (a) Nothing in this act shall be construed to prevent persons who are licensed to practice medicine and surgery in this state from performing the acts or services authorized for optometrists under the optometry law or from delegating the performance of screening procedures for visual acuities, color vision, visual fields and intraocular pressure to assistants.

(b) The examination procedures performed by assistants to optometrists or ophthalmologists shall be limited to data gathering at the direct request of the ophthalmologist or optometrist and to those examination procedures which do not require professional interpretation or professional judgment.  These examination procedures may be performed by assistants only under the immediate and personal supervision and within the office of an ophthalmologist or optometrist.  Delegation to such assistants of the external and internal evaluation of the eye, biomicroscopic evaluation, subjective refraction, gonioscopic evaluation, final contact lens fit evaluation, orthoptic and strabismus evaluations, visual training evaluations, analysis of findings and the prescribing of ophthalmic lenses are prohibited.

(c) Persons who dispense ophthalmic materials pursuant to the prescription of a person licensed to practice medicine and surgery or optometry shall not be construed to be assistants within the meaning of this section.

History: L. 1923, ch. 220, § 12; R.S. 1923, 65-1508; L. 1939, ch. 240, § 3; L. 1976, ch. 270, § 4; L. 1977, ch. 216, § 2; L. 1990, ch. 223, § 4; July 1.



65-1509 Notification of location of practice; biennial license renewal, fee; inactive status license; expiration of license, notice; cancellation of license; reinstatement, fee.

65-1509. Notification of location of practice; biennial license renewal, fee; inactive status license; expiration of license, notice; cancellation of license; reinstatement, fee. (a) Before engaging in the practice of optometry in this state, it shall be the duty of each licensed optometrist to notify the board in writing of the address of the office or offices where such licensee is to engage or intends to engage in the practice of optometry and of any changes in the licensee's location of practice. Any notice required to be given by the board to any licensed optometrist may be given by mailing to such address through the United States mail, postpaid, or by electronic means to such electronic mail or facsimile address provided by the licensed optometrist to the board for such purpose.

(b) Any license to practice optometry issued by the board shall expire on May 31 of the year specified by the board for the expiration of the license and shall be renewed on a biennial basis in accordance with this section. The request for renewal shall be on a form provided by the board and shall be accompanied by the prescribed fee, which shall be paid no later than the expiration date of the license.

(c) Each license shall be renewed on a biennial basis. To provide for a system of biennial renewal of licenses, the board may provide by rules and regulations that licenses issued or renewed may expire less than two years from the date of issuance or renewal and for the proration of fees accordingly. On or before May 1 each year, the board shall determine the amount that may be necessary for the next ensuing fiscal year to carry out and enforce the provisions of the optometry law, and shall fix by rules and regulations the renewal fee and the fees provided for in K.S.A. 65-1505, and amendments thereto, in such amounts as may be necessary for that purpose. The biennial renewal fee shall not exceed $800. Upon fixing such fees, the board shall immediately notify all licensees of the amount of such fees for the ensuing biennial renewal period. In every renewal year hereafter, every licensed optometrist shall pay to the board of examiners a fee for a renewal of such license for each biennial renewal period. The license renewal fee fixed by the board under this subsection which is in effect on the day preceding the effective date of this act shall continue in effect until the board adopts rules and regulations under this subsection fixing a different fee therefor.

(d) The payment of the renewal fee by the person who is a holder of a license as an optometrist but who has not complied with the continuing education requirements fixed by the board, if no grounds exist for denying the renewal of the license other than that the person has not complied with the continuing education requirements fixed by the board, shall entitle the person to inactive status licensure by the board. No person holding an inactive status license from the board shall engage in the practice of optometry in this state. A person holding an inactive status license from the board shall be entitled to cancellation of the inactive status license and to renewal of licensure as an optometrist upon furnishing satisfactory evidence to the board that such person has obtained the equivalent of all missed continuing education requirements to date, and payment of an additional fee fixed by the board through rule and regulation in an amount not to exceed $450.

(e) At least 30 days before the expiration of the licensee's license, the board shall notify each licensee of the expiration as provided in subsection (a) of this section. If the licensee fails to pay the biennial fee or show proof of compliance with the continuing education requirements by the date of the expiration of the license, the board shall provide such licensee as provided in subsection (a) of this section a second notice that the licensee's license has expired, that the board shall suspend action for 30 days following the date of expiration, that upon receipt of the biennial fee together with an additional fee not to exceed $500, within the thirty-day period, no order of cancellation will be entered and that, if both fees are not received within the thirty-day period, the license shall be canceled.

(f) Any licensee who allows the licensee's license to lapse or be canceled by failing to renew as herein provided, may be reinstated by the board upon payment of the renewal fees then due and upon proof of compliance with the continuing education requirements established by the board. As an additional requirement of reinstatement, in cases in which the board deems it appropriate, the licensee may be required to successfully pass the examination given by the board to applicants for licensure or such other competency examination as the board may choose.

History: L. 1923, ch. 220, § 13; R.S. 1923, 65-1509; L. 1951, ch. 360, § 2; L. 1960, ch. 50, § 1; L. 1975, ch. 317, § 1; L. 1975, ch. 318, § 6; L. 1979, ch. 192, § 2; L. 1990, ch. 223, § 5; L. 1999, ch. 23, § 4; L. 2003, ch. 46, § 2; L. 2005, ch. 93, § 2; L. 2012, ch. 8, § 4; July 1.



65-1509a Continuing education requirements.

65-1509a. Continuing education requirements. In addition to the payment of the license renewal fee, each licensee applying for license renewal shall furnish to the secretary of the board satisfactory evidence of successfully completing a minimum of 24 hours of continuing education annually, five hours of which shall relate to ocular pharmacology, therapeutics or related topics of study, approved by the board in the year just preceding such application for the renewal of the license. The board, in its discretion, may increase the required hours of continuing education by rules and regulations adopted by the board. On or before April 1 of each year, the secretary of the board shall send a written notice of continuing education requirements to this effect to every person holding a valid license to practice optometry within the state as provided in subsection (a) of K.S.A. 65-1509, and amendments thereto.

History: L. 1939, ch. 240, § 7; L. 1975, ch. 318, § 7; L. 1987, ch. 235, § 4; L. 1990, ch. 223, § 6; L. 1999, ch. 23, § 5; L. 2012, ch. 8, § 5; July 1.



65-1511 Partial invalidity of act.

65-1511. Partial invalidity of act. In case for any reason any paragraph or any provision of this act shall be questioned in any court of last resort, and shall be held by such court to be unconstitutional or invalid, the same shall not be held to affect any other paragraph or provision of this act.

History: L. 1923, ch. 220, § 16; June 9; R.S. 1923, 65-1511.



65-1512 Title of act.

65-1512. Title of act. This act shall be known and may be cited as the optometry law.

History: L. 1923, ch. 220, § 16; R.S. 1923, 65-1512; L. 1990, ch. 223, § 7; July 1.



65-1513 Violation of act.

65-1513. Violation of act. Any person who violates any of the provisions of this act shall be guilty of a class C misdemeanor for the first offense, and for the second and each subsequent offense shall be guilty of a class B misdemeanor. It is the duty of the respective county and district attorneys to prosecute all violators of this act.

History: L. 1923, ch. 220, § 17; R.S. 1923, 65-1513; L. 1973, ch. 134, § 51; L. 1974, ch. 295, § 4; L. 1978, ch. 105, §19; L. 1990, ch. 223, § 8; July 1.



65-1514 Act supplemental.

65-1514. Act supplemental. The provisions of K.S.A. 65-1501a, 65-1504b, 65-1509a and 65-1516 to 65-1526, inclusive, and amendments thereto, are a part of and supplemental to the optometry law.

History: L. 1975, ch. 318, § 10; L. 1990, ch. 223, § 9; L. 2012, ch. 8, § 6; July 1.



65-1515 Immunity from liability in civil actions for reporting, communicating and investigating certain information concerning alleged malpractice incidents and other information; conditions.

65-1515. Immunity from liability in civil actions for reporting, communicating and investigating certain information concerning alleged malpractice incidents and other information; conditions. (a) No person reporting to the board of examiners in optometry under oath and in good faith any information such person may have relating to alleged incidents of malpractice or the qualifications, fitness or character of a person licensed to practice optometry shall be subject to a civil action for damages as a result of reporting such information.

(b) Any state, regional or local association of licensed optometrists and the individual members of any committee thereof, which in good faith investigates or communicates information pertaining to the alleged incidents of malpractice or the qualifications, fitness or character of any licensee to the board of examiners in optometry or to any committee or agent thereof, shall be immune from liability in any civil action, that is based upon such investigation or transmittal of information if the investigation and communication was made in good faith and did not represent as true any matter not reasonably believed to be true.

(c) This section shall be a part of and supplemental to the optometry law.

History: L. 1976, ch. 261, § 2; July 1.



65-1516 Professional incompetence; unprofessional conduct; defined.

65-1516. Professional incompetence; unprofessional conduct; defined. As used in this act:

(a) "Professional incompetence" means:

(1) One or more instances involving failure to adhere to the applicable standard of care to a degree which constitutes gross negligence as determined by the board.

(2) Repeated instances involving failure to adhere to the applicable standard of care to a degree which constitutes ordinary negligence, as determined by the board.

(3) A pattern of practice or other behavior which demonstrates a manifest incapacity or incompetence to practice optometry.

(b) "Unprofessional conduct" means:

(1) Using fraudulent or false advertisement.

(2) Engaging in the practice of optometry as an agent or employee of a person not licensed under the optometry law.

(3) Conduct likely to deceive, defraud or harm the public.

(4) Making a false or misleading statement regarding the licensee's skill or the efficacy or value of the drug, treatment or remedy prescribed by the licensee or at the licensee's direction.

(5) Aiding or abetting the practice of optometry by an unlicensed, incompetent or impaired person.

(6) Allowing another person or organization to use the licensee's license to practice optometry.

(7) Commission of any act of sexual abuse, misconduct or exploitation related to the licensee's professional practice.

(8) The use of any false, fraudulent or deceptive statement in any document connected with the practice of optometry.

(9) Obtaining any fee by fraud, deceit or misrepresentation.

(10) Directly or indirectly giving or receiving any fee, commission, rebate or other compensation for professional services not actually and personally rendered, other than through the legal functioning of lawful professional partnerships, corporations or associations.

(11) Performing unnecessary tests, examinations or services which have no legitimate optometric purpose.

(12) Charging an excessive fee for services rendered.

(13) Prescribing, dispensing, administering, distributing a prescription drug or substances, in an excessive, improper or inappropriate manner or quantity or not in the course of the licensee's professional practice.

(14) Repeated failure to practice optometry with that level of care, skill and treatment which is recognized by a reasonably prudent similar practitioner as being acceptable under similar conditions and circumstances.

(15) Failure to keep written optometry records which describe the services rendered to the patient, including patient histories, pertinent findings, examination results and test results.

(16) Delegating professional responsibilities to a person when the licensee knows or has reason to know that such person is not qualified by training, experience or licensure to perform them.

(17) Using experimental forms of therapy without proper informed patient consent, without conforming to generally accepted criteria or standard protocols, without keeping detailed legible records or without having periodic analysis of the study and results reviewed by a committee of peers.

(18) Allowing improper interference with the licensee's professional judgment in providing patient care.

(19) Allowing optometric services to be provided by a person or entity not qualified to do so under state law.

(20) Failure to disclose to the patient the identity of the licensee who performs optometric services before the time optometric services are performed.

(21) Failure to maintain minimum standards for ophthalmic goods and services provided by the licensee determined by rules and regulations of the board.

(22) Willful betrayal of a patient's confidence.

(23) Prescribing, purchasing, administering, selling or giving away prescription drugs, including a controlled substance, for other than legal and legitimate purposes.

History: L. 1990, ch. 223, § 12; L. 1999, ch. 23, § 6; Apr. 1.



65-1517 Revocation, suspension or limitation of license; censure; grounds.

65-1517. Revocation, suspension or limitation of license; censure; grounds. A licensee's license may be revoked, suspended or limited, or the licensee may be publicly or privately censured, upon a finding of the existence of any of the following grounds:

(a) The licensee has committed fraud or misrepresentation in applying for or securing an original or renewal license.

(b) The licensee has committed an act of unprofessional conduct or professional incompetence.

(c) The licensee has been convicted of a felony, whether or not related to the practice of optometry.

(d) The licensee has used fraudulent or false advertisements.

(e) The licensee has willfully or repeatedly violated the optometry law, the pharmacy act of the state of Kansas or the uniform controlled substances act, or any rules and regulations adopted pursuant thereto.

(f) The licensee has violated an order of the board.

(g) The licensee has failed to pay renewal fees specified in this act.

(h) The licensee has failed to comply with the annual continuing education requirements as required by this act and the board.

(i) The licensee has engaged in the practice of optometry under a false or assumed name, or the impersonation of another practitioner. The provisions of this subsection relating to an assumed name shall not apply to licensees practicing under a professional corporation or other legal entity duly authorized to provide such professional services in the state of Kansas.

(j) The licensee has the inability to perform optometry practice acts with reasonable skill and safety to patients by reason of illness, alcoholism, excessive use of drugs, controlled substances, chemical or any other type of material or as a result of any mental or physical condition. In determining whether or not such inability exists, the board, upon probable cause, shall have authority to compel a licensee to submit to mental or physical examination by such persons as the board may designate. The licensee shall submit to the board a release of information authorizing the board to obtain a report of such examination. A person affected by this subsection shall be offered, at reasonable intervals an opportunity to demonstrate that such person can resume the competent practice of optometry with reasonable skill and safety to patients. For the purpose of this subsection, every person licensed to practice optometry and who shall accept the privilege to practice optometry in this state by so practicing or by the making and filing of an annual renewal to practice optometry in this state shall be deemed to have consented to submit to a mental and physical examination when directed in writing by the board and further to have waived all objections to the admissibility of the testimony or examination report of the person conducting such examination at any proceeding or hearing before the board on the grounds that such testimony or examination report constitutes a privileged communication. In any proceeding by the board pursuant to the provisions of this subsection, the record of such board proceedings involving the mental and physical examination shall not be used in any other administrative or judicial proceeding.

(k) The licensee has had a license to practice optometry revoked, suspended or limited, has been censured or has had other disciplinary action taken, or an application for a license denied, by the proper licensing authority of another state, territory, District of Columbia, or other country, a certified copy of the record of the action of the other jurisdiction being conclusive evidence thereof.

(l) The licensee has violated any lawful rules and regulations promulgated by the board or violated any lawful order or directive of the board previously entered by the board.

(m) The licensee has cheated on or attempted to subvert the validity of the examination for a license.

(n) The licensee has been found to be mentally ill, disabled, not guilty by reason of insanity, not guilty because the licensee suffers from a mental disease or defect or incompetent to stand trial by a court of competent jurisdiction.

(o) The licensee has violated a federal law or regulation relating to controlled substances.

(p) The licensee has failed to furnish the board, or its investigators or representatives, any information legally requested by the board.

(q) Sanctions or disciplinary actions have been taken against the licensee by a peer review committee, health care facility or a professional association or society for acts or conduct similar to acts or conduct which would constitute grounds for disciplinary action under this section.

(r) The licensee has failed to report to the board any adverse action taken against the licensee by another state or licensing jurisdiction, a peer review body, a health care facility, a professional association or society, a governmental agency, by a law enforcement agency or a court for acts or conduct similar to acts or conduct which would constitute grounds for disciplinary action under this section.

(s) The licensee has surrendered a license or authorization to practice optometry in another state or jurisdiction or has surrendered the licensee's membership on any professional staff or in any professional association or society while under investigation for acts or conduct similar to acts or conduct which would constitute grounds for disciplinary action under this section.

(t) The licensee has failed to report to the board surrender of the licensee's license or authorization to practice optometry in another state or jurisdiction or surrender of the licensee's membership on any professional staff or in any professional association or society while under investigation for acts or conduct which would constitute grounds for disciplinary action under this section.

(u) The licensee has an adverse judgment, award or settlement against the licensee resulting from a medical liability claim related to acts or conduct similar to acts or conduct which would constitute grounds for disciplinary action under this section.

(v) The licensee has failed to report to the board any adverse judgment, settlement or award against the licensee resulting from a malpractice liability claim related to acts or conduct similar to acts or conduct which would constitute grounds for disciplinary action under this section.

(w) The licensee has failed to maintain a policy of professional liability insurance as required by K.S.A. 40-3402 or 40-3403a, and amendments thereto, or pay the annual premium as required by K.S.A. 40-3404, and amendments thereto.

(x) The licensee has knowingly submitted any misleading, deceptive, false or fraudulent representation on a claim form bill or statement.

(y) The licensee has failed to provide to a patient the patient's written prescription for lenses for eyeglasses subsequent to the completion of the eye examination in accordance with applicable state or federal law.

History: L. 1990, ch. 223, § 13; L. 1995, ch. 251, § 34; L. 2012, ch. 8, § 7; July 1.



65-1518 Administrative proceedings; procedure; review; civil enforcement; costs.

65-1518. Administrative proceedings; procedure; review; civil enforcement; costs. (a) All administrative proceedings provided for by article 15 of chapter 65 of the Kansas Statutes Annotated and affecting any licensee licensed under that article shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(b) Judicial review and civil enforcement of any agency action under article 15 of chapter 65 of the Kansas Statutes Annotated shall be in accordance with the Kansas judicial review act.

(c) If any order of the board in any administrative proceedings provided for by article 15 of chapter 65 of the Kansas Statutes Annotated is adverse to the licensee the costs incurred by the board in conducting any proceeding under the Kansas administrative procedure act may be assessed against the parties to the proceeding in such proportion as the board may determine upon consideration of all relevant circumstances, including the nature of the proceeding and the level of participation by the parties. If the board is the unsuccessful party, the costs shall be paid from the optometry fee fund. For purposes of this subsection, costs incurred shall mean the presiding officer fees and expenses, costs of making any transcripts, witness fees and expenses, mileage, travel allowances and subsistence expenses of board employees and fees and expenses of agents of the board who provide services pursuant to K.S.A. 74-1504, and amendments thereto. Costs incurred shall not include presiding officer fees and expenses or costs of making and preparing the record unless the board has designated or retained the services of independent contractors to perform such functions. The board shall make any assessment of costs incurred as part of the final order rendered in the proceeding. Such order shall include findings and conclusions in support of the assessment of costs.

History: L. 1990, ch. 223, § 14; L. 2010, ch. 17, § 133; L. 2012, ch. 8, § 8; July 1.



65-1519 Federal trade regulations; defense of certain acts.

65-1519. Federal trade regulations; defense of certain acts. The board shall not suspend, limit, restrict or revoke, the license of a licensee or privately or publicly censure a licensee for any reason or conduct for which a defense is provided for in Title 16, Part 456 of the Code of Federal Regulations and amendments thereto from and after the date such Trade Regulation Rule becomes effective.

History: L. 1990, ch. 223, § 15; July 1.



65-1520 Mental or physical examination of licensee; computation of time limit for hearing.

65-1520. Mental or physical examination of licensee; computation of time limit for hearing. Whenever the board directs, pursuant to subsection (j) of K.S.A. 65-1517, that a licensee submit to a mental or physical examination, the time from the date of the board's directive until the submission to the board of the report of the examination shall not be included in the computation of the time limit for hearing prescribed by the Kansas administrative procedure act.

History: L. 1990, ch. 223, § 16; July 1.



65-1521 Reinstatement of license after revocation.

65-1521. Reinstatement of license after revocation. At any time after the expiration of one year, application may be made for reinstatement of any licensee whose license shall have been revoked, and such application shall be addressed to the secretary-treasurer of the board.  The board may promulgate such rules and regulations concerning notice and hearing of such application as are deemed necessary.

History: L. 1990, ch. 223, § 17; July 1.



65-1522 Professional corporations, limited liability company, associations, sole practitioners; practice locations, franchise agreements.

65-1522. Professional corporations, limited liability company, associations, sole practitioners; practice locations, franchise agreements. (a) A licensee may practice optometry under the name of a professional corporation, authorized by K.S.A. 17-2706 and amendments thereto or a limited liability company authorized by K.S.A. 2002 Supp. 17-7668 and amendments thereto. Such professional corporate name or limited liability company name may contain a trade name or assumed name approved by the board.

(b) A licensee may practice as a sole practitioner or may associate with other licensees or health care providers licensed under the laws of the state of Kansas and may practice optometry as a sole practitioner or in such associations under a trade or assumed name approved by the board.

(c) A licensee may practice in a medical facility, medical care facility or a governmental institution or agency.

(d) A licensee shall not be limited in the number of locations from which the licensee may engage in the practice of optometry pursuant to subsections (a), (b) and (c).

(e) In all office locations a licensee shall:

(1) Provide adequate staff during the hours of its operation and shall provide the necessary optometric equipment to enable a licensee to provide adequate optometric care on the premises; and

(2) provide that there shall be present at the office location a person licensed by optometry law when optometric practice acts requiring a license are performed at the office location.

(f) Nothing herein contained shall be construed to permit the franchised practice of optometry except that a licensee may purchase a franchise to engage in the business of optical dispensing separate and apart from any of the licensee's offices for the practice of optometry so long as the terms of the franchise agreement do not violate the optometry law.

History: L. 1990, ch. 223, § 18; L. 1996, ch. 95, § 6; L. 1999, ch. 23, § 7; L. 1999, ch. 152, § 1; Jan. 1, 2000.



65-1523 Injunctive relief for violations of act, rules and regulations.

65-1523. Injunctive relief for violations of act, rules and regulations. The board in its discretion, in addition to any other remedies provided in this act, may apply to a court of competent jurisdiction for injunctive relief to restrain violations of the provisions of this act, lawful rules and regulations promulgated by the board under authority of this act.

History: L. 1990, ch. 223, § 19; July 1.



65-1524 Practice of optometry by corporation or limited liability company prohibited, exceptions.

65-1524. Practice of optometry by corporation or limited liability company prohibited, exceptions. Nothing contained herein shall be construed to allow a corporation except as provided in K.S.A. 17-2706 and amendments thereto or a limited liability company except as provided in K.S.A. 2002 Supp. 17-7668 and amendments thereto to practice, offer, or undertake to practice or hold itself out as practicing optometry.

History: L. 1990, ch. 223, § 20; L. 1999, ch. 23, §8; L. 1999, ch. 152, § 2; Jan. 1, 2000.



65-1525 Confidentiality of communications.

65-1525. Confidentiality of communications. The confidential communications between a licensed optometrist and the optometrist's patient are placed on the same basis of confidentiality as provided by law for communications between a physician and the physician's patients.

History: L. 1990, ch. 223, § 21; July 1.



65-1526 Civil fine.

65-1526. Civil fine. Upon a finding of the existence of any of the grounds listed in K.S.A. 65-1517, and amendments thereto, or upon a finding of any violation of the optometry law, in lieu of or in addition to any other action, the board may access a civil fine not in excess of $10,000 against a licensee. All fines collected pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and of the amount so remitted, an amount equal to the board's actual costs, including attorney fees, related to fine assessment and enforcement, as certified by the president of the board to the state treasurer, shall be credited to the optometry board fee fund and the balance shall be credited to the state general fund.

History: L. 1999, ch. 23, § 9; L. 2001, ch. 5, § 227; July 1.






Article 16 REGULATION OF PHARMACISTS

65-1625 Title of act.

65-1625. Title of act. This act shall be known and may be cited as the pharmacy act of the state of Kansas.

History: L. 1953, ch. 290, § 2; L. 1975, ch. 319, §1; July 1.



65-1626 Definitions.

65-1626. Definitions. For the purposes of this act:

(a) "Administer" means the direct application of a drug, whether by injection, inhalation, ingestion or any other means, to the body of a patient or research subject by:

(1) A practitioner or pursuant to the lawful direction of a practitioner;

(2) the patient or research subject at the direction and in the presence of the practitioner; or

(3) a pharmacist as authorized in K.S.A. 65-1635a, and amendments thereto.

(b) "Agent" means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor or dispenser but shall not include a common carrier, public warehouseman or employee of the carrier or warehouseman when acting in the usual and lawful course of the carrier's or warehouseman's business.

(c) "Application service provider" means an entity that sells electronic prescription or pharmacy prescription applications as a hosted service where the entity controls access to the application and maintains the software and records on its server.

(d) "Authorized distributor of record" means a wholesale distributor with whom a manufacturer has established an ongoing relationship to distribute the manufacturer's prescription drug. An ongoing relationship is deemed to exist between such wholesale distributor and a manufacturer when the wholesale distributor, including any affiliated group of the wholesale distributor, as defined in section 1504 of the internal revenue code, complies with any one of the following: (1) The wholesale distributor has a written agreement currently in effect with the manufacturer evidencing such ongoing relationship; and (2) the wholesale distributor is listed on the manufacturer's current list of authorized distributors of record, which is updated by the manufacturer on no less than a monthly basis.

(e) "Board" means the state board of pharmacy created by K.S.A. 74-1603, and amendments thereto.

(f) "Brand exchange" means the dispensing of a different drug product of the same dosage form and strength and of the same generic name as the brand name drug product prescribed.

(g) "Brand name" means the registered trademark name given to a drug product by its manufacturer, labeler or distributor.

(h) "Chain pharmacy warehouse" means a permanent physical location for drugs or devices, or both, that acts as a central warehouse and performs intracompany sales or transfers of prescription drugs or devices to chain pharmacies that have the same ownership or control. Chain pharmacy warehouses must be registered as wholesale distributors.

(i) "Co-licensee" means a pharmaceutical manufacturer that has entered into an agreement with another pharmaceutical manufacturer to engage in a business activity or occupation related to the manufacture or distribution of a prescription drug and the national drug code on the drug product label shall be used to determine the identity of the drug manufacturer.

(j) "DEA" means the U.S. department of justice, drug enforcement administration.

(k) "Deliver" or "delivery" means the actual, constructive or attempted transfer from one person to another of any drug whether or not an agency relationship exists.

(l) "Direct supervision" means the process by which the responsible pharmacist shall observe and direct the activities of a pharmacy student or pharmacy technician to a sufficient degree to assure that all such activities are performed accurately, safely and without risk or harm to patients, and complete the final check before dispensing.

(m) "Dispense" means to deliver prescription medication to the ultimate user or research subject by or pursuant to the lawful order of a practitioner or pursuant to the prescription of a mid-level practitioner.

(n) "Dispenser" means a practitioner or pharmacist who dispenses prescription medication, or a physician assistant who has authority to dispense prescription-only drugs in accordance with K.S.A. 65-28a08(b), and amendments thereto.

(o) "Distribute" means to deliver, other than by administering or dispensing, any drug.

(p) "Distributor" means a person who distributes a drug.

(q) "Drop shipment" means the sale, by a manufacturer, that manufacturer's co-licensee, that manufacturer's third party logistics provider, or that manufacturer's exclusive distributor, of the manufacturer's prescription drug, to a wholesale distributor whereby the wholesale distributor takes title but not possession of such prescription drug and the wholesale distributor invoices the pharmacy, the chain pharmacy warehouse, or other designated person authorized by law to dispense or administer such prescription drug, and the pharmacy, the chain pharmacy warehouse, or other designated person authorized by law to dispense or administer such prescription drug receives delivery of the prescription drug directly from the manufacturer, that manufacturer's co-licensee, that manufacturer's third party logistics provider, or that manufacturer's exclusive distributor, of such prescription drug. Drop shipment shall be part of the "normal distribution channel."

(r) "Drug" means: (1) Articles recognized in the official United States pharmacopoeia, or other such official compendiums of the United States, or official national formulary, or any supplement of any of them; (2) articles intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in man or other animals; (3) articles, other than food, intended to affect the structure or any function of the body of man or other animals; and (4) articles intended for use as a component of any articles specified in paragraph (1), (2) or (3) of this subsection; but does not include devices or their components, parts or accessories, except that the term "drug" shall not include amygdalin (laetrile) or any livestock remedy, if such livestock remedy had been registered in accordance with the provisions of article 5 of chapter 47 of the Kansas Statutes Annotated, prior to its repeal.

(s) "Durable medical equipment" means technologically sophisticated medical devices that may be used in a residence, including the following: (1) Oxygen and oxygen delivery system; (2) ventilators; (3) respiratory disease management devices; (4) continuous positive airway pressure (CPAP) devices; (5) electronic and computerized wheelchairs and seating systems; (6) apnea monitors; (7) transcutaneous electrical nerve stimulator (TENS) units; (8) low air loss cutaneous pressure management devices; (9) sequential compression devices; (10) feeding pumps; (11) home phototherapy devices; (12) infusion delivery devices; (13) distribution of medical gases to end users for human consumption; (14) hospital beds; (15) nebulizers; or (16) other similar equipment determined by the board in rules and regulations adopted by the board.

(t) "Electronic prescription" means an electronically prepared prescription that is authorized and transmitted from the prescriber to the pharmacy by means of electronic transmission.

(u) "Electronic prescription application" means software that is used to create electronic prescriptions and that is intended to be installed on the prescriber's computers and servers where access and records are controlled by the prescriber.

(v) "Electronic signature" means a confidential personalized digital key, code, number or other method for secure electronic data transmissions which identifies a particular person as the source of the message, authenticates the signatory of the message and indicates the person's approval of the information contained in the transmission.

(w) "Electronic transmission" means the transmission of an electronic prescription, formatted as an electronic data file, from a prescriber's electronic prescription application to a pharmacy's computer, where the data file is imported into the pharmacy prescription application.

(x) "Electronically prepared prescription" means a prescription that is generated using an electronic prescription application.

(y) "Exclusive distributor" means any entity that: (1) Contracts with a manufacturer to provide or coordinate warehousing, wholesale distribution or other services on behalf of a manufacturer and who takes title to that manufacturer's prescription drug, but who does not have general responsibility to direct the sale or disposition of the manufacturer's prescription drug; (2) is registered as a wholesale distributor under the pharmacy act of the state of Kansas; and (3) to be considered part of the normal distribution channel, must be an authorized distributor of record.

(z) "Facsimile transmission" or "fax transmission" means the transmission of a digital image of a prescription from the prescriber or the prescriber's agent to the pharmacy. "Facsimile transmission" includes, but is not limited to, transmission of a written prescription between the prescriber's fax machine and the pharmacy's fax machine; transmission of an electronically prepared prescription from the prescriber's electronic prescription application to the pharmacy's fax machine, computer or printer; or transmission of an electronically prepared prescription from the prescriber's fax machine to the pharmacy's fax machine, computer or printer.

(aa) "Generic name" means the established chemical name or official name of a drug or drug product.

(bb) (1) "Institutional drug room" means any location where prescription-only drugs are stored and from which prescription-only drugs are administered or dispensed and which is maintained or operated for the purpose of providing the drug needs of:

(A) Inmates of a jail or correctional institution or facility;

(B) residents of a juvenile detention facility, as defined by the revised Kansas code for care of children and the revised Kansas juvenile justice code;

(C) students of a public or private university or college, a community college or any other institution of higher learning which is located in Kansas;

(D) employees of a business or other employer; or

(E) persons receiving inpatient hospice services.

(2) "Institutional drug room" does not include:

(A) Any registered pharmacy;

(B) any office of a practitioner; or

(C) a location where no prescription-only drugs are dispensed and no prescription-only drugs other than individual prescriptions are stored or administered.

(cc) "Intermediary" means any technology system that receives and transmits an electronic prescription between the prescriber and the pharmacy.

(dd) "Intracompany transaction" means any transaction or transfer between any division, subsidiary, parent or affiliated or related company under common ownership or control of a corporate entity, or any transaction or transfer between co-licensees of a co-licensed product.

(ee) "Medical care facility" shall have the meaning provided in K.S.A. 65-425, and amendments thereto, except that the term shall also include facilities licensed under the provisions of K.S.A. 75-3307b, and amendments thereto, except community mental health centers and facilities for people with intellectual disability.

(ff) "Manufacture" means the production, preparation, propagation, compounding, conversion or processing of a drug either directly or indirectly by extraction from substances of natural origin, independently by means of chemical synthesis or by a combination of extraction and chemical synthesis and includes any packaging or repackaging of the drug or labeling or relabeling of its container, except that this term shall not include the preparation or compounding of a drug by an individual for the individual's own use or the preparation, compounding, packaging or labeling of a drug by:

(1) A practitioner or a practitioner's authorized agent incident to such practitioner's administering or dispensing of a drug in the course of the practitioner's professional practice;

(2) a practitioner, by a practitioner's authorized agent or under a practitioner's supervision for the purpose of, or as an incident to, research, teaching or chemical analysis and not for sale; or

(3) a pharmacist or the pharmacist's authorized agent acting under the direct supervision of the pharmacist for the purpose of, or incident to, the dispensing of a drug by the pharmacist.

(gg) "Manufacturer" means a person licensed or approved by the FDA to engage in the manufacture of drugs and devices.

(hh) "Mid-level practitioner" means an advanced practice registered nurse issued a license pursuant to K.S.A. 65-1131, and amendments thereto, who has authority to prescribe drugs pursuant to a written protocol with a responsible physician under K.S.A. 65-1130, and amendments thereto, or a physician assistant licensed pursuant to the physician assistant licensure act who has authority to prescribe drugs prior to January 11, 2016, pursuant to a written protocol with a responsible physician under K.S.A. 65-28a08, and amendments thereto, and on and after January 11, 2016, pursuant to a written agreement with a supervising physician under K.S.A. 65-28a08, and amendments thereto.

(ii) "Normal distribution channel" means a chain of custody for a prescription-only drug that goes from a manufacturer of the prescription-only drug, from that manufacturer to that manufacturer's co-licensed partner, from that manufacturer to that manufacturer's third-party logistics provider or from that manufacturer to that manufacturer's exclusive distributor, directly or by drop shipment, to:

(1) A pharmacy to a patient or to other designated persons authorized by law to dispense or administer such drug to a patient;

(2) a wholesale distributor to a pharmacy to a patient or other designated persons authorized by law to dispense or administer such drug to a patient;

(3) a wholesale distributor to a chain pharmacy warehouse to that chain pharmacy warehouse's intracompany pharmacy to a patient or other designated persons authorized by law to dispense or administer such drug to a patient; or

(4) a chain pharmacy warehouse to the chain pharmacy warehouse's intracompany pharmacy to a patient or other designated persons authorized by law to dispense or administer such drug to a patient.

(jj) "Person" means individual, corporation, government, governmental subdivision or agency, partnership, association or any other legal entity.

(kk) "Pharmacist" means any natural person licensed under this act to practice pharmacy.

(ll) "Pharmacist-in-charge" means the pharmacist who is responsible to the board for a registered establishment's compliance with the laws and regulations of this state pertaining to the practice of pharmacy, manufacturing of drugs and the distribution of drugs. The pharmacist-in-charge shall supervise such establishment on a full-time or a part-time basis and perform such other duties relating to supervision of a registered establishment as may be prescribed by the board by rules and regulations. Nothing in this definition shall relieve other pharmacists or persons from their responsibility to comply with state and federal laws and regulations.

(mm)  "Pharmacist intern" means: (1) A student currently enrolled in an accredited pharmacy program; (2) a graduate of an accredited pharmacy program serving an internship; or (3) a graduate of a pharmacy program located outside of the United States which is not accredited and who has successfully passed equivalency examinations approved by the board.

(nn) "Pharmacy," "drugstore" or "apothecary" means premises, laboratory, area or other place: (1) Where drugs are offered for sale where the profession of pharmacy is practiced and where prescriptions are compounded and dispensed; or (2) which has displayed upon it or within it the words "pharmacist," "pharmaceutical chemist," "pharmacy," "apothecary," "drugstore," "druggist," "drugs," "drug sundries" or any of these words or combinations of these words or words of similar import either in English or any sign containing any of these words; or (3) where the characteristic symbols of pharmacy or the characteristic prescription sign "Rx" may be exhibited. As used in this subsection, premises refers only to the portion of any building or structure leased, used or controlled by the licensee in the conduct of the business registered by the board at the address for which the registration was issued.

(oo) "Pharmacy prescription application" means software that is used to process prescription information, is installed on a pharmacy's computers or servers, and is controlled by the pharmacy.

(pp) "Pharmacy technician" means an individual who, under the direct supervision and control of a pharmacist, may perform packaging, manipulative, repetitive or other nondiscretionary tasks related to the processing of a prescription or medication order and who assists the pharmacist in the performance of pharmacy related duties, but who does not perform duties restricted to a pharmacist.

(qq) "Practitioner" means a person licensed to practice medicine and surgery, dentist, podiatrist, veterinarian, optometrist or scientific investigator or other person authorized by law to use a prescription-only drug in teaching or chemical analysis or to conduct research with respect to a prescription-only drug.

(rr) "Preceptor" means a licensed pharmacist who possesses at least two years' experience as a pharmacist and who supervises students obtaining the pharmaceutical experience required by law as a condition to taking the examination for licensure as a pharmacist.

(ss) "Prescriber" means a practitioner or a mid-level practitioner.

(tt) "Prescription" or "prescription order" means: (1) An order to be filled by a pharmacist for prescription medication issued and signed by a prescriber in the authorized course of such prescriber's professional practice; or (2) an order transmitted to a pharmacist through word of mouth, note, telephone or other means of communication directed by such prescriber, regardless of whether the communication is oral, electronic, facsimile or in printed form.

(uu) "Prescription medication" means any drug, including label and container according to context, which is dispensed pursuant to a prescription order.

(vv) "Prescription-only drug" means any drug whether intended for use by man or animal, required by federal or state law, including 21 U.S.C. § 353, to be dispensed only pursuant to a written or oral prescription or order of a practitioner or is restricted to use by practitioners only.

(ww) "Probation" means the practice or operation under a temporary license, registration or permit or a conditional license, registration or permit of a business or profession for which a license, registration or permit is granted by the board under the provisions of the pharmacy act of the state of Kansas requiring certain actions to be accomplished or certain actions not to occur before a regular license, registration or permit is issued.

(xx) "Professional incompetency" means:

(1) One or more instances involving failure to adhere to the applicable standard of pharmaceutical care to a degree which constitutes gross negligence, as determined by the board;

(2) repeated instances involving failure to adhere to the applicable standard of pharmaceutical care to a degree which constitutes ordinary negligence, as determined by the board; or

(3) a pattern of pharmacy practice or other behavior which demonstrates a manifest incapacity or incompetence to practice pharmacy.

(yy) "Readily retrievable" means that records kept by automatic data processing applications or other electronic or mechanized record-keeping systems can be separated out from all other records within a reasonable time not to exceed 48 hours of a request from the board or other authorized agent or that hard-copy records are kept on which certain items are asterisked, redlined or in some other manner visually identifiable apart from other items appearing on the records.

(zz) "Retail dealer" means a person selling at retail nonprescription drugs which are prepackaged, fully prepared by the manufacturer or distributor for use by the consumer and labeled in accordance with the requirements of the state and federal food, drug and cosmetic acts. Such nonprescription drugs shall not include: (1) A controlled substance; (2) a prescription-only drug; or (3) a drug intended for human use by hypodermic injection.

(aaa) "Secretary" means the executive secretary of the board.

(bbb) "Third party logistics provider" means an entity that: (1) Provides or coordinates warehousing, distribution or other services on behalf of a manufacturer, but does not take title to the prescription drug or have general responsibility to direct the prescription drug's sale or disposition; (2) is registered as a wholesale distributor under the pharmacy act of the state of Kansas; and (3) to be considered part of the normal distribution channel, must also be an authorized distributor of record.

(ccc) "Unprofessional conduct" means:

(1) Fraud in securing a registration or permit;

(2) intentional adulteration or mislabeling of any drug, medicine, chemical or poison;

(3) causing any drug, medicine, chemical or poison to be adulterated or mislabeled, knowing the same to be adulterated or mislabeled;

(4) intentionally falsifying or altering records or prescriptions;

(5) unlawful possession of drugs and unlawful diversion of drugs to others;

(6) willful betrayal of confidential information under K.S.A. 65-1654, and amendments thereto;

(7) conduct likely to deceive, defraud or harm the public;

(8) making a false or misleading statement regarding the licensee's professional practice or the efficacy or value of a drug;

(9) commission of any act of sexual abuse, misconduct or exploitation related to the licensee's professional practice; or

(10) performing unnecessary tests, examinations or services which have no legitimate pharmaceutical purpose.

(ddd) "Vaccination protocol" means a written protocol, agreed to by a pharmacist and a person licensed to practice medicine and surgery by the state board of healing arts, which establishes procedures and recordkeeping and reporting requirements for administering a vaccine by the pharmacist for a period of time specified therein, not to exceed two years.

(eee) "Valid prescription order" means a prescription that is issued for a legitimate medical purpose by an individual prescriber licensed by law to administer and prescribe drugs and acting in the usual course of such prescriber's professional practice. A prescription issued solely on the basis of an internet-based questionnaire or consultation without an appropriate prescriber-patient relationship is not a valid prescription order.

(fff) "Veterinary medical teaching hospital pharmacy" means any location where prescription-only drugs are stored as part of an accredited college of veterinary medicine and from which prescription-only drugs are distributed for use in treatment of or administration to a nonhuman.

(ggg) "Wholesale distributor" means any person engaged in wholesale distribution of prescription drugs or devices in or into the state, including, but not limited to, manufacturers, repackagers, own-label distributors, private-label distributors, jobbers, brokers, warehouses, including manufacturers' and distributors' warehouses, co-licensees, exclusive distributors, third party logistics providers, chain pharmacy warehouses that conduct wholesale distributions, and wholesale drug warehouses, independent wholesale drug traders and retail pharmacies that conduct wholesale distributions. Wholesale distributor shall not include persons engaged in the sale of durable medical equipment to consumers or patients.

(hhh) "Wholesale distribution" means the distribution of prescription drugs or devices by wholesale distributors to persons other than consumers or patients, and includes the transfer of prescription drugs by a pharmacy to another pharmacy if the total number of units of transferred drugs during a twelve-month period does not exceed 5% of the total number of all units dispensed by the pharmacy during the immediately preceding twelve-month period. Wholesale distribution does not include:

(1) The sale, purchase or trade of a prescription drug or device, an offer to sell, purchase or trade a prescription drug or device or the dispensing of a prescription drug or device pursuant to a prescription;

(2) the sale, purchase or trade of a prescription drug or device or an offer to sell, purchase or trade a prescription drug or device for emergency medical reasons;

(3) intracompany transactions, as defined in this section, unless in violation of own use provisions;

(4) the sale, purchase or trade of a prescription drug or device or an offer to sell, purchase or trade a prescription drug or device among hospitals, chain pharmacy warehouses, pharmacies or other health care entities that are under common control;

(5) the sale, purchase or trade of a prescription drug or device or the offer to sell, purchase or trade a prescription drug or device by a charitable organization described in 503(c)(3) of the internal revenue code of 1954 to a nonprofit affiliate of the organization to the extent otherwise permitted by law;

(6) the purchase or other acquisition by a hospital or other similar health care entity that is a member of a group purchasing organization of a prescription drug or device for its own use from the group purchasing organization or from other hospitals or similar health care entities that are members of these organizations;

(7) the transfer of prescription drugs or devices between pharmacies pursuant to a centralized prescription processing agreement;

(8) the sale, purchase or trade of blood and blood components intended for transfusion;

(9) the return of recalled, expired, damaged or otherwise non-salable prescription drugs, when conducted by a hospital, health care entity, pharmacy, chain pharmacy warehouse or charitable institution in accordance with the board's rules and regulations;

(10) the sale, transfer, merger or consolidation of all or part of the business of a retail pharmacy or pharmacies from or with another retail pharmacy or pharmacies, whether accomplished as a purchase and sale of stock or business assets, in accordance with the board's rules and regulations;

(11) the distribution of drug samples by manufacturers' and authorized distributors' representatives;

(12) the sale of minimal quantities of drugs by retail pharmacies to licensed practitioners for office use; or

(13) the sale or transfer from a retail pharmacy or chain pharmacy warehouse of expired, damaged, returned or recalled prescription drugs to the original manufacturer, originating wholesale distributor or to a third party returns processor in accordance with the board's rules and regulations.

History: L. 1953, ch. 290, § 3; L. 1975, ch. 319, § 2; L. 1977, ch. 217, § 1; L. 1978, ch. 242, § 1; L. 1978, ch. 243, § 1; L. 1979, ch. 193, § 1; L. 1982, ch. 182, § 138; L. 1986, ch. 235, § 1; L. 1986, ch. 231, § 9; L. 1986, ch. 236, § 1; L. 1987, ch. 235, § 5; L. 1987, ch. 236, § 1; L. 1988, ch. 297, § 2; L. 1989, ch. 193, § 1; L. 1989, ch. 192, § 2; L. 1989, ch. 192, § 3; L. 1991, ch. 272, § 10; L. 1996, ch. 229, § 118; L. 1997, ch. 112, § 1; L. 1999, ch. 38, § 1; L. 1999, ch. 149, § 6; L. 2000, ch. 89, § 1; L. 2000, ch. 159, § 10; L. 2001, ch. 31, § 1; L. 2002, ch. 25, § 2; L. 2003, ch. 124, § 8; L. 2006, ch. 169, § 117; L. 2007, ch. 177, § 30; L. 2011, ch. 114, § 55; L. 2012, ch. 107, § 1; L. 2012, ch. 166, § 11; L. 2014, ch. 131, § 4; L. 2015, ch. 46, § 2; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 65-1626c.

Section was amended twice in the 2007 session, see also 65-1626d.

Section was also amended by L. 2012, ch. 91, § 42, but that version was repealed by L. 2012, ch. 166, § 24.



65-1626a Practice of pharmacy defined; persons engaged as pharmacists.

65-1626a. Practice of pharmacy defined; persons engaged as pharmacists. (a) For the purpose of the pharmacy act of the state of Kansas, the following persons shall be deemed to be engaged in the practice of pharmacy:

(1) Persons who publicly profess to be a pharmacist, or publicly profess to assume the duties incident to being a pharmacist and their knowledge of drugs or drug actions, or both; and

(2) persons who attach to their name any words or abbreviation indicating that they are a pharmacist licensed to practice pharmacy in Kansas.

(b) (1) "Practice of pharmacy" means the interpretation and evaluation of prescription orders; the compounding, dispensing and labeling of drugs and devices pursuant to prescription orders; the administering of vaccine pursuant to a vaccination protocol; the participation in drug selection according to state law and participation in drug utilization reviews; the proper and safe storage of prescription drugs and prescription devices and the maintenance of proper records thereof in accordance with law; consultation with patients and other health care practitioners about the safe and effective use of prescription drugs and prescription devices; performance of collaborative drug therapy management pursuant to a written collaborative practice agreement with one or more physicians who have an established physician-patient relationship; and participation in the offering or performing of those acts, services, operations or transactions necessary in the conduct, operation, management and control of a pharmacy. Nothing in this section shall be construed to add any additional requirements for registration or for a permit under the pharmacy act of the state of Kansas or for approval under subsection (g) of K.S.A. 65-1643, and amendments thereto, or to prevent persons other than pharmacists from engaging in drug utilization review, or to require persons lawfully in possession of prescription drugs or prescription devices to meet any storage or record keeping requirements except such storage and record keeping requirements as may be otherwise provided by law or to affect any person consulting with a health care practitioner about the safe and effective use of prescription drugs or prescription devices.

(2) "Collaborative drug therapy management" means a practice of pharmacy where a pharmacist performs certain pharmaceutical-related patient care functions for a specific patient which have been delegated to the pharmacist by a physician through a collaborative practice agreement. A physician who enters into a collaborative practice agreement is responsible for the care of the patient following initial diagnosis and assessment and for the direction and supervision of the pharmacist throughout the collaborative drug therapy management process. Nothing in this subsection shall be construed to permit a pharmacist to alter a physician's orders or directions, diagnose or treat any disease, independently prescribe drugs or independently practice medicine and surgery.

(3) "Collaborative practice agreement" means a written agreement or protocol between one or more pharmacists and one or more physicians that provides for collaborative drug therapy management. Such collaborative practice agreement shall contain certain specified conditions or limitations pursuant to the collaborating physician's order, standing order, delegation or protocol. A collaborative practice agreement shall be: (A) Consistent with the normal and customary specialty, competence and lawful practice of the physician; and (B) appropriate to the pharmacist's training and experience.

(4) "Physician" means a person licensed to practice medicine and surgery in this state.

History: L. 1997, ch. 112, § 4; L. 2000, ch. 118, § 2; L. 2014, ch. 49, § 1; July 1.



65-1627 Grounds for revocation, suspension, placement in probationary status, denial, temporary suspension or temporary limitation of license for pharmacist, permit for retail dealer or registration for pharmacy, manufacturer or distributor; emergency proceedings, procedure.

65-1627. Grounds for revocation, suspension, placement in probationary status, denial, temporary suspension or temporary limitation of license for pharmacist, permit for retail dealer or registration for pharmacy, manufacturer or distributor; emergency proceedings, procedure. (a) The board may revoke, suspend, place in a probationary status or deny a renewal of any license of any pharmacist upon a finding that:

(1) The license was obtained by fraudulent means;

(2) the licensee has been convicted of a felony and the licensee fails to show that the licensee has been sufficiently rehabilitated to warrant the public trust;

(3) the licensee is found by the board to be guilty of unprofessional conduct or professional incompetency;

(4) the licensee is addicted to the liquor or drug habit to such a degree as to render the licensee unfit to practice the profession of pharmacy;

(5) the licensee has violated a provision of the federal or state food, drug and cosmetic act, the uniform controlled substances act of the state of Kansas, or any rule and regulation adopted under any such act;

(6) the licensee is found by the board to have filled a prescription not in strict accordance with the directions of the practitioner or a mid-level practitioner;

(7) the licensee is found to be mentally or physically incapacitated to such a degree as to render the licensee unfit to practice the profession of pharmacy;

(8) the licensee has violated any of the provisions of the pharmacy act of the state of Kansas or any rule and regulation adopted by the board pursuant to the provisions of such pharmacy act;

(9) the licensee has failed to comply with the requirements of the board relating to the continuing education of pharmacists;

(10) the licensee as a pharmacist in charge or consultant pharmacist under the provisions of subsection (c) or (d) of K.S.A. 65-1648, and amendments thereto, has failed to comply with the requirements of subsection (c) or (d) of K.S.A. 65-1648, and amendments thereto;

(11) the licensee has knowingly submitted a misleading, deceptive, untrue or fraudulent misrepresentation on a claim form, bill or statement;

(12) the licensee has had a license to practice pharmacy revoked, suspended or limited, has been censured or has had other disciplinary action taken, or voluntarily surrendered the license after formal proceedings have been commenced, or has had an application for license denied, by the proper licensing authority of another state, territory, District of Columbia or other country, a certified copy of the record of the action of the other jurisdiction being conclusive evidence thereof;

(13) the licensee has self-administered any controlled substance without a practitioner's prescription order or a mid-level practitioner's prescription order; or

(14) the licensee has assisted suicide in violation of K.S.A. 21-3406, prior to its repeal, or K.S.A. 2015 Supp. 21-5407, and amendments thereto, as established by any of the following:

(A) A copy of the record of criminal conviction or plea of guilty for a felony in violation of K.S.A. 21-3406, prior to its repeal, or K.S.A. 2015 Supp. 21-5407, and amendments thereto.

(B) A copy of the record of a judgment of contempt of court for violating an injunction issued under K.S.A. 60-4404, and amendments thereto.

(C) A copy of the record of a judgment assessing damages under K.S.A. 60-4405, and amendments thereto; or

(15) the licensee has failed to furnish the board, its investigators or its representatives any information legally requested by the board.

(b) In determining whether or not the licensee has violated subsection (a)(3), (a)(4), (a)(7) or (a)(13), the board upon reasonable suspicion of such violation has authority to compel a licensee to submit to mental or physical examination or drug screen, or any combination thereof, by such persons as the board may designate. To determine whether reasonable suspicion of such violation exists, the investigative information shall be presented to the board as a whole. Information submitted to the board as a whole and all reports, findings and other records shall be confidential and not subject to discovery by or release to any person or entity. The licensee shall submit to the board a release of information authorizing the board to obtain a report of such examination or drug screen, or both. A person affected by this subsection shall be offered, at reasonable intervals, an opportunity to demonstrate that such person can resume the competent practice of pharmacy with reasonable skill and safety to patients. For the purpose of this subsection, every person licensed to practice pharmacy and who shall accept the privilege to practice pharmacy in this state by so practicing or by the making and filing of a renewal application to practice pharmacy in this state shall be deemed to have consented to submit to a mental or physical examination or a drug screen, or any combination thereof, when directed in writing by the board and further to have waived all objections to the admissibility of the testimony, drug screen or examination report of the person conducting such examination or drug screen, or both, at any proceeding or hearing before the board on the ground that such testimony or examination or drug screen report constitutes a privileged communication. In any proceeding by the board pursuant to the provisions of this subsection, the record of such board proceedings involving the mental and physical examination or drug screen, or any combination thereof, shall not be used in any other administrative or judicial proceeding.

(c) The board may temporarily suspend or temporarily limit the license of any licensee in accordance with the emergency adjudicative proceedings under the Kansas administrative procedure act if the board determines that there is cause to believe that grounds exist for disciplinary action under subsection (a) against the licensee and that the licensee's continuation in practice would constitute an imminent danger to the public health and safety.

(d) The board may suspend, revoke, place in a probationary status or deny a renewal of any retail dealer's permit issued by the board when information in possession of the board discloses that such operations for which the permit was issued are not being conducted according to law or the rules and regulations of the board. When the board determines that action under this subsection requires the immediate protection of the public interest, the board shall conduct an emergency proceeding in accordance with K.S.A. 77-536, and amendments thereto, under the Kansas administrative procedure act.

(e) The board may revoke, suspend, place in a probationary status or deny a renewal of the registration of a pharmacy upon a finding that: (1) Such pharmacy has been operated in such manner that violations of the provisions of the pharmacy act of the state of Kansas or of the rules and regulations of the board have occurred in connection therewith; (2) the owner or any pharmacist employed at such pharmacy is convicted, subsequent to such owner's acquisition of or such employee's employment at such pharmacy, of a violation of the pharmacy act or uniform controlled substances act of the state of Kansas, or the federal or state food, drug and cosmetic act; (3) the owner or any pharmacist employed by such pharmacy has fraudulently claimed money for pharmaceutical services; or (4) the registrant has had a registration revoked, suspended or limited, has been censured or has had other disciplinary action taken, or an application for registration denied, by the proper registering authority of another state, territory, District of Columbia or other country, a certified copy of the record of the action of the other jurisdiction being conclusive evidence thereof. When the board determines that action under this subsection requires the immediate protection of the public interest, the board shall conduct an emergency proceeding in accordance with K.S.A. 77-536, and amendments thereto, under the Kansas administrative procedure act.

(f) A registration to manufacture drugs, to distribute at wholesale a drug, to sell durable medical equipment or a registration for the place of business where any such operation is conducted may be suspended, revoked, placed in a probationary status or the renewal of such registration may be denied by the board upon a finding that the registrant or the registrant's agent: (1) Has materially falsified any application filed pursuant to or required by the pharmacy act of the state of Kansas; (2) has been convicted of a felony under any federal or state law relating to the manufacture or distribution of drugs; (3) has had any federal registration for the manufacture or distribution of drugs suspended or revoked; (4) has refused to permit the board or its duly authorized agents to inspect the registrant's establishment in accordance with the provisions of K.S.A. 65-1629, and amendments thereto; (5) has failed to keep, or has failed to file with the board or has falsified records required to be kept or filed by the provisions of the pharmacy act of the state of Kansas or by the board's rules and regulations; or (6) has violated the pharmacy act of the state of Kansas or rules and regulations adopted by the state board of pharmacy under the pharmacy act of the state of Kansas or has violated the uniform controlled substances act or rules and regulations adopted by the state board of pharmacy under the uniform controlled substances act. When the board determines that action under this subsection requires the immediate protection of the public interest, the board shall conduct an emergency proceeding in accordance with K.S.A. 77-536, and amendments thereto, under the Kansas administrative procedure act.

(g) Orders under this section, and proceedings thereon, shall be subject to the provisions of the Kansas administrative procedure act.

History: L. 1953, ch. 290, § 13; L. 1965, ch. 369, § 5; L. 1972, ch. 231, § 5; L. 1975, ch. 319, § 3; L. 1982, ch. 262, § 1; L. 1984, ch. 313, § 106; L. 1986, ch. 235, § 2; L. 1986, ch. 231, § 10; L. 1986, ch. 234, § 3; L. 1988, ch. 356, § 195; L. 1989, ch. 193, § 2; L. 1991, ch. 187, § 1; L. 1994, ch. 118, § 2; L. 1995, ch. 106, § 1; L. 1998, ch. 98, § 1; L. 1999, ch. 38, § 3; L. 1999, ch. 149, § 7; L. 2007, ch. 177, § 31; L. 2008, ch. 75, § 1; L. 2011, ch. 30, § 238; July 1.



65-1627a Same; jurisdiction of board; petition, who may file; stipulation, order based thereon.

65-1627a. Same; jurisdiction of board; petition, who may file; stipulation, order based thereon. The board shall have jurisdiction of the proceedings to revoke, suspend, place in a probationary status or deny a renewal of any license, registration or permit issued by the board under the provision of the pharmacy act of the state of Kansas. The petition for the revocation, suspension, placing in a probationary status or denial of a renewal of a license, registration or permit may be filed: (a) By the attorney general in all cases; (b) by the district or county attorney of the county in which the licensee, or permit holder resides or in which a place of business or place of professional practice of such person is located; or (c) by a regularly employed attorney of the board. The petition shall be filed in the office of the executive secretary of the board.

The board and the person holding the license permit or registration may enter into a stipulation which shall be binding upon the board and such person entering into the stipulation, and the board may enter its enforcement order based upon such stipulation without the necessity of filing any formal charges or holding hearings in the proceedings.

History: L. 1975, ch. 319, § 4; L. 1986, ch. 231, § 11; June 1.



65-1627b Same; direction by board to file petition or to prosecute.

65-1627b. Same; direction by board to file petition or to prosecute. (a) The board may direct the attorney general, the district or county attorney or its regularly employed attorney to file such petition against the licensee, registrant or permit holder upon its own motion, or it may give such direction upon the sworn statement of some person who resides in the county in which a place of business or place of professional practice of such person is located.

(b) The attorney general shall comply with such directions of the board and prosecute the action on behalf of the state, but the district or county attorney of any county where the licensee, registrant or permit holder has operated a place of business or place of professional practice, at the request of the attorney general or the board, shall appear and prosecute such action.

History: L. 1975, ch. 319, § 5; L. 1986, ch. 231, § 12; June 1.



65-1627c Same; form of petition, rules.

65-1627c. Same; form of petition, rules. The following rules shall govern the form of the petition in such cases: (a) The board shall be named as plaintiff and the person who holds the license, registration or permit as defendant. (b) The charges against the person who holds the license, registration or permit shall be stated with reasonable definiteness. (c) Amendments may be made as in ordinary actions in the district court. (d) All allegations shall be deemed denied, but the person who holds the license, registration or permit may plead to the petition if such person so desires.

History: L. 1975, ch. 319, § 6; L. 1986, ch. 231, § 13; June 1.



65-1627f Same; powers of board; term of suspension, probation or revocation; hearing; orders.

65-1627f. Same; powers of board; term of suspension, probation or revocation; hearing; orders. (a) Depositions may be used by either party. Upon the completion of any hearing held hereunder, the board shall have the power to enter an order of revocation, suspension, probation or denial of the renewal of a license, registration or permit. The license, registrant or permit holder shall not engage in the activity authorized by such license, registration or permit after a license, registration or permit is revoked or the renewal thereof denied or during the time for which it is suspended. If a license, registration or permit is suspended or placed on probation, the suspension or probation shall be for a definite period of time to be fixed by the board, and the license, registration or permit shall be reinstated and any limitations or conditions thereon removed upon the expiration of such period if all renewal fees have been paid. If such license, registration or permit is revoked, such revocation shall be for all time, except that at any time after the expiration of one year, application may be made for reinstatement of any license, registrant or permit holder whose license, registration or permit shall have been revoked, and such application shall be addressed to the executive secretary of the board. Such application shall be processed in accordance with the provisions of the Kansas administrative procedure act.

(b) All final orders entered in any proceeding shall be the action of the board with a quorum present at such meeting.

History: L. 1975, ch. 319, § 9; L. 1986, ch. 231, § 15; L. 1988, ch. 356, § 197; L. 1998, ch. 98, § 2; Apr. 16.



65-1627h Costs of proceedings.

65-1627h. Costs of proceedings. (a) If the order is adverse to the licensee, registrant or permit holder, the costs shall be charged to such person as in ordinary civil actions in the district court, but if the board is the unsuccessful party, the costs shall be paid out of any money in the state board of pharmacy fee fund. Witness fees and costs may be taxed according to the statutes applicable in the district courts.

(b) All costs accrued at the instance of the state, when it is the successful party, and which the attorney general certifies cannot be collected from the licensee, registrant or permit holder, shall be paid out of any available funds in the state treasury to the credit of the board.

(c) The board may consider nonpayment of costs which have been assessed against a person under this section when considering a motion for reinstatement of a license or registration by such person, or as a condition of probation.

History: L. 1975, ch. 319, § 11; L. 1986, ch. 231, § 17; L. 1995, ch. 106, § 2; Apr. 13.



65-1627j Subpoenas.

65-1627j. Subpoenas. (a) In all investigative and disciplinary matters pending before the board, the board shall have the power to issue subpoenas and compel the attendance of witnesses and the production of all necessary papers, books and records, documentary evidence and materials. Any person failing or refusing to appear or testify regarding any matter about which such person may be lawfully questioned or to produce any papers, books, records, documentary evidence or materials in the matter to be heard, after having been required by order of the board or by a subpoena of the board to do so, upon application to any district judge of the state of Kansas, may be ordered to comply with such subpoena, and upon failure to comply with the order of the district judge, the court may compel obedience by attachment as for contempt as in the case of disobedience of a similar order or subpoena issued by the court. A subpoena may be served upon any person named therein, anywhere within the state of Kansas with the same fees and mileage by any officer authorized to serve subpoenas in civil actions in the same manner as is prescribed by the code of civil procedure for subpoenas issued out of the district courts of this state.

(b) This section shall be part of and supplemental to the pharmacy act of the state of Kansas.

History: L. 1999, ch. 38, § 2; July 1.



65-1628 Order; judicial review.

65-1628. Order; judicial review. (a) If any application for any license, registration or permit is refused or the renewal thereof denied or if any license, registration or permit is suspended, revoked or placed on probation, the board shall notify the person affected in writing of its decision and order and the reasons therefor.

(b) Any action of the board pursuant to K.S.A. 65-1627f, and amendments thereto, is subject to review in accordance with the Kansas judicial review act.

History: L. 1953, ch. 290, § 14; L. 1975, ch. 319, §12; L. 1986, ch. 231, § 18; L. 1986, ch. 318, § 90; L. 2010, ch. 17, § 134; July 1.



65-1628a Review bond.

65-1628a. Review bond. If the licensee, registrant or permit holder petitions for review, the only bond required shall be one running to the state, in an amount to be fixed by the court for the payment of the costs both before the board and in the district court. Such bond shall be approved by the judge of the district court. The giving of such a bond by the licensee, registrant or permit holder shall not operate to stay the order of the board or restore the right of the licensee, registrant or permit holder to engage in the profession or business for which the license, registration or permit was issued or remove any condition upon engaging therein pending review, but a stay may be granted in accordance with K.S.A 77-616, and amendments thereto.

History: L. 1975, ch. 319, § 13; L. 1986, ch. 231, § 19; L. 1986, ch. 318, § 91; L. 1992, ch. 314, § 15; July 1.



65-1629 Inspection of drugs by board; samples; analyses; publication of results.

65-1629. Inspection of drugs by board; samples; analyses; publication of results. The board and its duly authorized agents and employees may inspect in a lawful manner the drugs kept for sale, offered for sale or for dispensing, or sold in the state of Kansas by any pharmacist, or kept in stock by any duly licensed practitioner or institutional drug room in the state, or when such inspection is required by the secretary of health and environment the drugs kept in stock by any medical care facility; and for this purpose shall have the right to enter and inspect during business hours any institutional drug room or any pharmacy or any other place in the state of Kansas where drugs are manufactured, packed, packaged, made, sold, offered for sale or kept for sale and may collect samples of such drugs upon payment therefor. The samples thus collected may be submitted for analysis to the office of laboratory services of the department of health and environment and the results of the analysis may be published by the state department of health and environment.

History: L. 1953, ch. 290, § 15; L. 1975, ch. 319, § 15; L. 1979, ch. 193, § 2; July 1.



65-1630 Rules and regulations.

65-1630. Rules and regulations. The board may adopt and promulgate such reasonable rules and regulations, not inconsistent with law, as may be necessary to carry out the purposes and enforce the provisions of this act, which rules and regulations shall be filed in the office of the secretary of state as required by article 4 of chapter 77 of the Kansas Statutes Annotated and amendments thereto.

History: L. 1953, ch. 290, § 16; L. 1975, ch. 319, §16; L. 1988, ch. 366, § 16; June 1.



65-1631 Licensure required of pharmacists; qualification of applicants; application for licensure by examination; reciprocal licensure; fees; applicants from schools outside United States.

65-1631. Licensure required of pharmacists; qualification of applicants; application for licensure by examination; reciprocal licensure; fees; applicants from schools outside United States. (a) It shall be unlawful for any person to practice as a pharmacist in this state unless such person is licensed by the board as a pharmacist. Except as otherwise provided in subsection (d), every applicant for licensure as a pharmacist shall be at least 18 years of age, shall be a graduate of a school or college of pharmacy or department of a university recognized and approved by the board, shall file proof satisfactory to the board, substantiated by proper affidavits, of a minimum of one year of pharmaceutical experience, acceptable to the board, under the supervision of a preceptor and shall pass an examination approved by the board. Pharmaceutical experience as required in this section shall be under the supervision of a preceptor and shall be predominantly related to the dispensing of prescription medication, compounding prescriptions, preparing pharmaceutical preparations and keeping records and making reports required under state and federal statutes. A school or college of pharmacy or department of a university recognized and approved by the board under this subsection (a) shall have a standard of education not below that of the university of Kansas school of pharmacy. The board shall adopt rules and regulations establishing the criteria which a school or college of pharmacy or department of a university shall satisfy in meeting the standard of education established under this subsection (a).

(b) All applications for licensure by examination shall be made on a form to be prescribed and furnished by the board. Each application for a new license by examination shall be accompanied by a license fee fixed by the board as provided in K.S.A. 65-1645 and amendments thereto.

(c) The board is authorized to adopt rules and regulations relating to the grades which an applicant must receive in order to pass the examination.

(d) Notwithstanding the preceding provisions of this section, the board may in its discretion license as a pharmacist, without examination, any person who is duly registered or licensed by examination in some other state, except that the board may require that such person take the law examination approved by the board. Such person shall file proof satisfactory to the board of having the education and training required of applicants for licensure under the provisions of the pharmacy act of this state. Persons who are registered or licensed as pharmacists by examination in other states shall be required to satisfy only the requirements which existed in this state at the time they become registered or licensed in such other states. The provisions of this subsection shall apply only if the state in which the person is registered or licensed grants, under like conditions, reciprocal registrations or licenses as pharmacists, without examination, to pharmacists duly licensed by examination in this state. Reciprocal licensure shall not be denied to any applicant otherwise qualified for reciprocal licensure under this section who has met the internship requirements of the state from which the applicant is reciprocating or who has at least one year of practice as a licensed pharmacist. A reciprocal licensure may be denied for any of the reasons set forth in subsections (a)(1) through (a)(13) of K.S.A. 65-1627 and amendments thereto.

(e) In the event that an applicant for reciprocal licensure has not been subject to laws requiring continuing education as a condition for renewal of a registration or license, such applicant shall be required to satisfy the board through a competency examination that the applicant has the knowledge and ability to meet Kansas standards for licensure as a pharmacist.

(f) No applicant who has taken the examination for licensure approved by the board and has failed to complete it successfully shall be considered for licensure by reciprocity within one year from the date such applicant sat for the examination.

(g) All applicants for reciprocal licensure shall file their applications on a form to be prescribed and furnished by the board and such application shall be accompanied by a reciprocal licensure fee fixed by the board as provided in K.S.A. 65-1645 and amendments thereto. The reciprocal licensure fee established by this section immediately prior to the effective date of this act shall continue in effect until a different reciprocal licensure fee is fixed by the board by rules and regulations as provided in K.S.A. 65-1645 and amendments thereto.

(h) The board shall take into consideration any felony conviction of such person, but such conviction shall not automatically operate as a bar to licensure.

(i) All applicants for licensure who graduate from a school or college of pharmacy outside the United States or who graduate from a school or college of pharmacy not approved by the board shall submit information to the board, as specified by rules and regulations, and this information shall be accompanied by an evaluation fee fixed by the board as provided in K.S.A. 65-1645 and amendments thereto, which evaluation fee shall be in addition to any other fee paid by the applicant under the pharmacy act of the state of Kansas. The evaluation fee fixed by the board under this section immediately prior to the effective date of this act shall continue in effect until a different evaluation fee is fixed by the board by rules and regulations as provided in K.S.A. 65-1645 and amendments thereto. The board may contract with investigative agencies, commissions or consultants to assist the board in obtaining information about such schools or colleges of pharmacy.  In entering such contracts the authority to approve schools or colleges of pharmacy shall remain solely with the board.

(j) All applicants for licensure who graduate from a school or college of pharmacy outside the United States or who are not citizens of the United States shall provide proof to the board that the applicant has a reasonable ability to communicate with the general public in English. The board may require such applicant to take the test of English as a foreign language and to attain the grade for passing such test as established by the board by rules and regulations.

(k) Every registered pharmacist holding a valid registration as a pharmacist in effect on the day preceding the effective date of this act shall be deemed to be a licensed pharmacist under this act, and such person shall not be required to file an original application hereunder for a license.

History: L. 1953, ch. 290, § 17; L. 1962, ch. 37, § 1; L. 1967, ch. 342, § 1; L. 1972, ch. 231, § 6; L. 1974, ch. 252, § 1; L. 1975, ch. 319, § 17; L. 1981, ch. 247, § 1; L. 1982, ch. 263, § 1; L. 1986, ch. 235, § 3; L. 1986, ch. 231, § 20; L. 1986, ch. 236, § 2; L. 1987, ch. 236, § 2; L. 1988, ch. 243, § 7; L. 1991, ch. 187, § 2; L. 1998, ch. 98, § 3; L. 2002, ch. 184, § 1; July 1.



65-1632 Renewal of license; fee; denial; conditions; continuing education; inactive status license; reinstatement after nonrenewal; penalty fee.

65-1632. Renewal of license; fee; denial; conditions; continuing education; inactive status license; reinstatement after nonrenewal; penalty fee. (a) Except as otherwise provided in this section, each license to practice as a pharmacist issued by the board, shall expire every two years. The expiration date shall be established by rules and regulations adopted by the board. Each application for renewal of a license as a pharmacist shall be made on a form prescribed and furnished by the board. Except as otherwise provided in this subsection, the application, when accompanied by the renewal fee and received by the executive secretary of the board on or before the date of expiration of the license, shall have the effect of temporarily renewing the applicant's license until actual issuance or denial of the renewal. If at the time of filing a proceeding is pending before the board which may result in the suspension, probation, revocation or denial of the applicant's license, the board may by emergency order declare that the application for renewal shall not have the effect of temporarily renewing such applicant's license. Every licensed pharmacist shall pay to the secretary of the board a renewal fee fixed by the board as provided in K.S.A. 65-1645, and amendments thereto.

(b) To provide for a system of biennial renewal of licenses, the board may provide by rules and regulations that licenses issued or renewed may expire less than two years from the date of issuance or renewal. License fees may be prorated for licensure periods which are less than biennial in accordance with rules and regulations of the board.

(c) The board may deny renewal of any license of a pharmacist on any ground which would authorize the board to deny an initial application for licensure or on any ground which would authorize the board to suspend, revoke or place on probation a license previously granted. Orders under this section, and proceedings thereon, shall be subject to the provisions of the Kansas administrative procedure act.

(d) The payment of the renewal fee by a person who is a holder of a license as a pharmacist shall entitle the person to renewal of license if no grounds exist for denying the renewal of the license and if the person has furnished satisfactory evidence to the board that the person has successfully complied with the rules and regulations of the board relating to continuing professional education. These educational requirements shall be fixed by the board at not less than 20 clock hours nor more than 40 clock hours biennially of a program of continuing education approved by the board. Continuing education hours may be prorated for licensure periods which are less than biennial in accordance with rules and regulations of the board. The maximum number of continuing education hours required by the board to meet the requirements for cancellation of inactive status licensure and renewal of license under subsection (e) or reinstatement of license because of nonpayment of fees under subsection (f) shall not exceed 60.

(e) The payment of the renewal fee by the person who is a holder of a license as a pharmacist but who has not complied with the continuing education requirements fixed by the board, if no grounds exist for denying the renewal of the license other than that the person has not complied with the continuing education requirements fixed by the board, shall entitle the person to inactive status licensure by the board. No person holding an inactive status license from the board shall engage in the practice of pharmacy in this state. Upon furnishing satisfactory evidence to the board of compliance with the continuing education requirements fixed by the board and upon the payment to the board of all applicable fees, a person holding an inactive status license from the board shall be entitled to cancellation of the inactive status license and to renewal of licensure as a pharmacist.

(f) If the renewal fee for any pharmacist's license has not been paid prior to the expiration of the license of the renewal year, the license is hereby declared void, and no license shall be reinstated except upon payment of any unpaid renewal fee plus a penalty fee fixed by the board as provided in K.S.A. 65-1645, and amendments thereto, and proof satisfactory to the board of compliance with the continuing education requirements fixed by the board. The penalty fee established by this section immediately prior to the effective date of the act shall continue in effect until a different penalty fee is fixed by the board by rules and regulations as provided in K.S.A. 65-1645, and amendments thereto. Payment of any unpaid renewal fee plus a penalty fee and the submission of proof satisfactory to the board of compliance with the continuing education requirements fixed by the board shall entitle the license to be reinstated. The nonpayment of renewal fees by a previously licensed pharmacist for a period exceeding three years shall not deprive the previously licensed pharmacist of the right to reinstate the license upon the payment of any unpaid fees and penalties and upon compliance with the continuing education requirements fixed by the board, except that the board may require such previously licensed pharmacist to take and pass an examination approved by the board for reinstatement as a pharmacist and to pay any applicable application fee.

History: L. 1953, ch. 290, § 18; L. 1962, ch. 37, § 2; L. 1967, ch. 342, § 2; L. 1974, ch. 252, § 2; L. 1975, ch. 319, § 18; L. 1982, ch. 263, § 2; L. 1984, ch. 313, § 107; L. 1986, ch. 231, § 21; L. 1987, ch. 236, § 3; L. 1988, ch. 356, § 198; L. 1990, ch. 224, § 1; L. 1991, ch. 187, § 3; L. 1998, ch. 98, § 4; L. 2002, ch. 184, § 2; L. 2014, ch. 49, § 3; July 1.



65-1633 Change of address of pharmacist.

65-1633. Change of address of pharmacist. Every pharmacist who changes residential address shall within 30 days thereof by letter notify the executive secretary of the board of such change, and upon receipt of the notice the executive secretary shall make the proper alterations in the record kept for that purpose.

History: L. 1953, ch. 290, § 19; L. 1962, ch. 37, § 3; L. 1975, ch. 319, § 19; L. 1982, ch. 263, § 3; L. 1986, ch. 231, § 22; June 1.



65-1634 Responsibility for quality of drugs sold; adulteration or mislabeling unlawful.

65-1634. Responsibility for quality of drugs sold; adulteration or mislabeling unlawful. Every person holding a license, registration or permit under the pharmacy act of the state of Kansas who engages in the sale of drugs, medicines, chemicals and poisons shall be responsible for the quality of all such drugs, medicines, chemicals and poisons which such person may sell, compound or put up except when sold in the original and unbroken pack, package, box or other container of the manufacturer. If any person intentionally adulterates or mislabels any drugs, medicines, chemicals or poisons, or causes the same to be adulterated or mislabeled or exposed for sale knowing the same to be adulterated or mislabeled, such person shall be guilty of a class A misdemeanor.

History: L. 1953, ch. 290, § 20; L. 1975, ch. 319, § 20; L. 1986, ch. 231, § 23; June 1.



65-1635 Dispensing and administering of drugs by duly licensed practitioners, nurses and other persons.

65-1635. Dispensing and administering of drugs by duly licensed practitioners, nurses and other persons. (a) Nothing contained in the pharmacy act of the state of Kansas shall prohibit any duly licensed practitioner from purchasing and keeping drugs, from compounding prescriptions or from administering, supplying or dispensing to such practitioner's patients such drugs as may be fit, proper and necessary.  Except as provided in subsection (b) or (c), such drugs shall be dispensed by such practitioner and shall comply with the Kansas food, drug and cosmetic act and be subject to inspection as provided by law.

(b) Nothing contained in the pharmacy act of the state of Kansas shall be construed to prohibit any nurse or other person, acting under the direction of a duly licensed practitioner, from administering drugs to a patient.

(c) Nothing contained in the pharmacy act of the state of Kansas shall be construed to prohibit any registered nurse, acting under the supervision of a person who is licensed to practice medicine and surgery as of July 1, 1982, from dispensing drugs to patients of such person so long as the principal office of such person is, and as of July 1, 1982, was, located in a city not having a registered pharmacy within its boundaries.  For the purposes of this subsection (c), "supervision" means guidance and direction of the dispensing of drugs by the person licensed to practice medicine and surgery who shall be physically present in the general location at which the drugs are being dispensed.

(d) Nothing contained in the pharmacy act of the state of Kansas shall be construed to prohibit a duly registered wholesaler from distributing a prescription-only drug pursuant to a veterinarian practitioner's written prescription or order, where a valid veterinarian-client-patient relationship, VCPR, as defined in K.S.A. 47-816, and amendments thereto, exists, to the layman responsible for the control of the animal.

History: L. 1953, ch. 290, § 21; L. 1975, ch. 319, §21; L. 1982, ch. 262, § 6; L. 1982, ch. 263, § 6; L. 1983, ch. 210,§ 1; L. 1997, ch. 2, § 1; L. 1999, ch. 38, § 4; July 1.



65-1635a Administration of vaccine; education and reporting requirements; delegation of authority prohibited; "pharmacist" defined.

65-1635a. Administration of vaccine; education and reporting requirements; delegation of authority prohibited; "pharmacist" defined. (a) A pharmacist or a pharmacy student or intern who is working under the direct supervision and control of a pharmacist may administer influenza vaccine to a person six years of age or older and may administer vaccine, other than influenza vaccine, to a person 18 years of age or older pursuant to a vaccination protocol if the pharmacist, pharmacy student or intern has successfully completed a course of study and training, approved by the accreditation council for pharmacy or the board, in vaccination storage, protocols, injection technique, emergency procedures and recordkeeping and has taken a course in cardiopulmonary resuscitation (CPR) and has a current CPR certificate when administering vaccine. A pharmacist or pharmacy student or intern who successfully completes such a course of study and training shall maintain proof of completion and, upon request, provide a copy of such proof to the board.

(b) All vaccinees will be given a written immunization record for their personal files. The administering pharmacist or pharmacist supervising an administering pharmacy student or intern shall promptly report a record of the immunization to the vaccinee's primary-care provider by mail, electronic facsimile, e-mail or other electronic means. If the vaccinee does not have a primary care provider, then the administering pharmacist or pharmacist supervising an administering pharmacy student or intern shall promptly report a record of the immunization to the person licensed to practice medicine and surgery by the state board of healing arts who has entered into the vaccination protocol with the pharmacist. The immunization will also be reported to appropriate county or state immunization registries.

(c) A pharmacist, pharmacy student or intern may not delegate to any person the authority granted under this act to administer a vaccine.

(d) As used in this section, "pharmacist" means a pharmacist as defined in K.S.A. 65-1626, and amendments thereto, who has successfully completed a course of study and training, approved by the accreditation council for pharmacy or the board, in vaccination storage, protocols, injection technique, emergency procedures and record keeping and has taken a course in cardiopulmonary resuscitation (CPR) and has a current CPR certificate.

(e) This section shall be a part of and supplemental to the pharmacy act of the state of Kansas.

History: L. 2000, ch. 118, § 3; L. 2006, ch. 41, § 1; L. 2007, ch. 177, § 32; L. 2010, ch. 43, § 1; July 1.



65-1636 Sale of drugs limited to pharmacies; violations; exceptions.

65-1636. Sale of drugs limited to pharmacies; violations; exceptions. (a) Except as otherwise provided in this act, the sale and distribution of drugs shall be limited to pharmacies operating under registrations as required by this act, and the actual sale or distribution of drugs shall be made by a pharmacist or other persons acting under the immediate personal direction and supervision of the pharmacist.

(b) The donation, acceptance, transfer, distribution or dispensing of any drug in compliance with the provisions of the utilization of unused medications act and any rules and regulations promulgated thereunder shall not constitute a violation of this section.

History: L. 1953, ch. 290, § 22; L. 1975, ch. 319, § 22; L. 1986, ch. 231, § 24; L. 2009, ch. 48, § 1; L. 2013, ch. 114, § 7; July 1.



65-1637 Pharmacist required to be in charge of pharmacy; compounding, filling and refilling of prescriptions; refusal to fill; brand exchange. [See Revisor's Note]

65-1637. Pharmacist required to be in charge of pharmacy; compounding, filling and refilling of prescriptions; refusal to fill; brand exchange. [See Revisor's Note] In every store, shop or other place defined in this act as a "pharmacy" there shall be a pharmacist in charge and, except as otherwise provided by law, the compounding and dispensing of prescriptions shall be limited to pharmacists only. Except as otherwise provided by the pharmacy act of this state, when a pharmacist is not in attendance at a pharmacy, the premises shall be enclosed and secured. Prescription orders may be written, oral, telephonic or by electronic transmission unless prohibited by law. Blank forms for written prescription orders may have two signature lines. If there are two lines, one signature line shall state: "Dispense as written" and the other signature line shall state: "Brand exchange permissible." Prescriptions shall only be filled or refilled in accordance with the following requirements:

(a) All prescriptions shall be filled in strict conformity with any directions of the prescriber, except:

(1) That a pharmacist may provide up to three-month supply of a prescription drug that is not a controlled substance or psychotherapeutic drug when a practitioner has written a drug order to be filled with a smaller supply but included sufficient numbers of refills for a three-month supply; and

(2) that a pharmacist who receives a prescription order for a brand name drug product may exercise brand exchange with a view toward achieving a lesser cost to the purchaser unless:

(A) The prescriber, in the case of a prescription signed by the prescriber and written on a blank form containing two signature lines, signs the signature line following the statement "dispense as written,"

(B) the prescriber, in the case of a prescription signed by the prescriber, writes in the prescriber's own handwriting "dispense as written" on the prescription,

(C) the prescriber, in the case of a prescription other than one in writing signed by the prescriber, expressly indicates the prescription is to be dispensed as communicated, or

(D) the federal food and drug administration has determined that a drug product of the same generic name is not bioequivalent to the prescribed brand name prescription medication.

(b) Prescription orders shall be recorded in writing by the pharmacist and the record so made by the pharmacist shall constitute the original prescription to be dispensed by the pharmacist. This record, if telephoned by other than the physician shall bear the name of the person so telephoning. Nothing in this paragraph shall be construed as altering or affecting in any way laws of this state or any federal act requiring a written prescription order.

(c) (1) Except as provided in paragraph (2), no prescription shall be refilled unless authorized by the prescriber either in the original prescription or by oral order which is reduced promptly to writing and filled by the pharmacist.

(2) A pharmacist may refill a prescription order issued on or after the effective date of this act for any prescription drug except a drug listed on schedule II of the uniform controlled substances act or a narcotic drug listed on any schedule of the uniform controlled substances act without the prescriber's authorization when all reasonable efforts to contact the prescriber have failed and when, in the pharmacist's professional judgment, continuation of the medication is necessary for the patient's health, safety and welfare. Such prescription refill shall only be in an amount judged by the pharmacist to be sufficient to maintain the patient until the prescriber can be contacted, but in no event shall a refill under this paragraph be more than a seven day supply or one package of the drug. However, if the prescriber states on a prescription that there shall be no emergency refilling of that prescription, then the pharmacist shall not dispense any emergency medication pursuant to that prescription. A pharmacist who refills a prescription order under this subsection (c)(2) shall contact the prescriber of the prescription order on the next business day subsequent to the refill or as soon thereafter as possible. No pharmacist shall be required to refill any prescription order under this subsection (c)(2). A prescriber shall not be subject to liability for any damages resulting from the refilling of a prescription order by a pharmacist under this subsection (c)(2) unless such damages are occasioned by the gross negligence or willful or wanton acts or omissions by the prescriber.

(d) If any prescription order contains a provision that the prescription may be refilled a specific number of times within or during any particular period, such prescription shall not be refilled except in strict conformity with such requirements.

(e) If a prescription order contains a statement that during any particular time the prescription may be refilled at will, there shall be no limitation as to the number of times that such prescription may be refilled except that it may not be refilled after the expiration of the time specified or one year after the prescription was originally issued, whichever occurs first.

(f) Any pharmacist who exercises brand exchange and dispenses a less expensive drug product shall not charge the purchaser more than the regular and customary retail price for the dispensed drug.

Nothing contained in this section shall be construed as preventing a pharmacist from refusing to fill or refill any prescription if in the pharmacist's professional judgment and discretion such pharmacist is of the opinion that it should not be filled or refilled.

History: L. 1953, ch. 290, § 23; L. 1975, ch. 319, § 23; L. 1978, ch. 242, § 2; L. 1979, ch. 194, § 1; L. 1986, ch. 231, § 25; L. 1991, ch. 188, § 1; L. 1994, ch. 247, § 3; L. 1998, ch. 87, § 1; L. 2005, ch. 88, § 1; L. 2007, ch. 19, § 1; L. 2012, ch. 121, § 1; July 1.

Section was amended twice in the 2012 session, see also 65-1637c.



65-1637a Institutional drug rooms; supervision and record-keeping; rules and regulations.

65-1637a. Institutional drug rooms; supervision and record-keeping; rules and regulations. (a) An institutional drug room shall be under the supervision of a pharmacist or a practitioner, who may be retained on a part-time basis and who shall be responsible for recordkeeping and storage of drugs by such drug room. For the purposes of this section, "practitioner" means any person licensed to practice medicine and surgery.

(b) The board shall adopt such rules and regulations relating to record-keeping and storage of drugs by institutional drug rooms as necessary for proper control of drugs by such drug rooms.

(c) This section shall be part of and supplemental to the pharmacy act of the state of Kansas.

History: L. 1979, ch. 193, § 5; L. 1986, ch. 231, § 26; June 1.



65-1637b Transmission of prescription drug orders; filling and refilling of prescriptions; refusal to fill; brand exchange.

65-1637b. Transmission of prescription drug orders; filling and refilling of prescriptions; refusal to fill; brand exchange. (a) The pharmacist shall exercise professional judgment regarding the accuracy, validity and authenticity of any prescription order consistent with federal and state laws and rules and regulations. A pharmacist shall not dispense a prescription drug if the pharmacist, in the exercise of professional judgment, determines that the prescription is not a valid prescription order.

(b) The prescriber may authorize an agent to transmit to the pharmacy a prescription order orally, by facsimile transmission or by electronic transmission provided that the first and last names of the transmitting agent are included in the order.

(c) (1) A new written or electronically prepared and transmitted prescription order shall be manually or electronically signed by the prescriber. If transmitted by the prescriber's agent, the first and last names of the transmitting agent shall be included in the order.

(2) If the prescription is for a controlled substance and is written or printed from an electronic prescription application, the prescription shall be manually signed by the prescriber prior to delivery of the prescription to the patient or prior to facsimile transmission of the prescription to the pharmacy.

(3) An electronically prepared prescription shall not be electronically transmitted to the pharmacy if the prescription has been printed prior to electronic transmission. An electronically prepared and transmitted prescription which is printed following electronic transmission shall be clearly labeled as a copy, not valid for dispensing.

(4) In consultation with industry, the state board of pharmacy shall conduct a study on the issues of electronic transmission of prior authorizations and step therapy protocols. The report on the results of such study shall be completed and submitted to the legislature no later than January 15, 2013.

(5) The board is hereby authorized to conduct pilot projects related to any new technology implementation when deemed necessary and practicable, except that no state moneys shall be expended for such purpose.

(d) An authorization to refill a prescription order or to renew or continue an existing drug therapy may be transmitted to a pharmacist through oral communication, in writing, by facsimile transmission or by electronic transmission initiated by or directed by the prescriber.

(1) If the transmission is completed by the prescriber's agent, and the first and last names of the transmitting agent are included in the order, the prescriber's signature is not required on the fax or alternate electronic transmission.

(2) If the refill order or renewal order differs in any manner from the original order, such as a change of the drug strength, dosage form or directions for use, the prescriber shall sign the order as provided by paragraph (1).

(e) Regardless of the means of transmission to a pharmacy, only a pharmacist or a pharmacist intern shall be authorized to receive a new prescription order from a prescriber or transmitting agent. A pharmacist, a pharmacist intern or a registered pharmacy technician may receive a refill or renewal order from a prescriber or transmitting agent if such registered pharmacy technician's supervising pharmacist has authorized that function.

(f) A refill is one or more dispensings of a prescription drug or device that results in the patient's receipt of the quantity authorized by the prescriber for a single fill as indicated on the prescription order.

A prescription for a schedule III, IV or V controlled substance may authorize no more than five refills within six months following the date on which the prescription is issued.

(g) Prescriptions shall only be filled or refilled in accordance with the following requirements:

(1) All prescriptions shall be filled in strict conformity with any directions of the prescriber, except that a pharmacist who receives a prescription order for a brand name drug product may exercise brand exchange with a view toward achieving a lesser cost to the purchaser unless:

(A) The prescriber, in the case of a prescription electronically signed by the prescriber, includes the statement "dispense as written" on the prescription;

(B) the prescriber, in the case of a written prescription signed by the prescriber, writes in the prescriber's own handwriting "dispense as written" on the prescription;

(C) the prescriber, in the case of a prescription other than one in writing signed by the prescriber, expressly indicates the prescription is to be dispensed as communicated; or

(D) the federal food and drug administration has determined that a drug product of the same generic name is not bioequivalent to the prescribed brand name prescription medication.

(h) If a prescription order contains a statement that during any particular time the prescription may be refilled at will, there shall be no limitation as to the number of times that such prescription may be refilled except that it may not be refilled after the expiration of the time specified or one year after the prescription was originally issued, whichever occurs first.

(i) Prescription orders shall be recorded in writing by the pharmacist and the record so made by the pharmacist shall constitute the original prescription to be dispensed by the pharmacist. This record, if telephoned by other than the prescriber, shall bear the full name of the person so telephoning. Nothing in this section shall be construed as altering or affecting in any way laws of this state or any federal act requiring a written prescription order.

(j) (1) Except as provided in paragraph (2), no prescription shall be refilled unless authorized by the prescriber either in the original prescription or by oral order which is reduced promptly to writing and filled by the pharmacist.

(2) A pharmacist may refill a prescription order issued on or after the effective date of this act for any prescription drug except a drug listed on schedule II of the uniform controlled substances act or a narcotic drug listed on any schedule of the uniform controlled substances act without the prescriber's authorization when all reasonable efforts to contact the prescriber have failed and when, in the pharmacist's professional judgment, continuation of the medication is necessary for the patient's health, safety and welfare. Such prescription refill shall only be in an amount judged by the pharmacist to be sufficient to maintain the patient until the prescriber can be contacted, but in no event shall a refill under this paragraph be more than a seven day supply or one package of the drug. However, if the prescriber states on a prescription that there shall be no emergency refilling of that prescription, then the pharmacist shall not dispense any emergency medication pursuant to that prescription. A pharmacist who refills a prescription order under this subsection (j)(2) shall contact the prescriber of the prescription order on the next business day subsequent to the refill or as soon thereafter as possible. No pharmacist shall be required to refill any prescription order under this subsection (j)(2). A prescriber shall not be subject to liability for any damages resulting from the refilling of a prescription order by a pharmacist under this subsection (j)(2) unless such damages are occasioned by the gross negligence or willful or wanton acts or omissions by the prescriber.

(k) If any prescription order contains a provision that the prescription may be refilled a specific number of times within or during any particular period, such prescription shall not be refilled except in strict conformity with such requirements.

(l) Any pharmacist who exercises brand exchange and dispenses a less expensive drug product shall not charge the purchaser more than the regular and customary retail price for the dispensed drug.

(m) Nothing contained in this section shall be construed as preventing a pharmacist from refusing to fill or refill any prescription if in the pharmacist's professional judgment and discretion such pharmacist is of the opinion that it should not be filled or refilled.

History: L. 2012, ch. 107, § 3; L. 2014, ch. 49, § 2; July 1.



65-1637c Pharmacist required to be in charge of pharmacy; filling of certain prescriptions; refusal to fill; brand exchange. [See Revisor's Note]

65-1637c. Pharmacist required to be in charge of pharmacy; filling of certain prescriptions; refusal to fill; brand exchange. [See Revisor's Note] (a) In every store, shop or other place defined in this act as a "pharmacy" there shall be a pharmacist-in-charge and, except as otherwise provided by law, the compounding and dispensing of prescriptions shall be limited to pharmacists only.

(b) Except as otherwise provided by the pharmacy act of this state, when a pharmacist is not in attendance at a pharmacy, the premises shall be enclosed and secured.

History: L. 1953, ch. 290, § 23; L. 1975, ch. 319, § 23; L. 1978, ch. 242, § 2; L. 1979, ch. 194, § 1; L. 1986, ch. 231, § 25; L. 1991, ch. 188, § 1; L. 1994, ch. 247, § 3; L. 1998, ch. 87, § 1; L. 2005, ch. 88, § 1; L. 2007, ch. 19, § 1; L. 2012, ch. 107, § 2; May 17.

Section was amended twice in the 2012 session, see also 65-1637.



65-1638 Sale of drugs and poisons by registered pharmacist.

65-1638. Sale of drugs and poisons by registered pharmacist. A pharmacist shall have the right to keep and sell, subject to such restrictions as may be provided by law, all drugs and poisons listed in the national formulary, the United States pharmacopoeia and other standard pharmaceutical and medical works of recognized utility, but nothing in the pharmacy act of the state of Kansas shall be construed to protect any pharmacist who violates or in any way abuses this trust from the penalties for violations of the laws relating to the sale or distribution of drugs.

Nothing in the pharmacy act of the state of Kansas shall prohibit pharmacists from repackaging poisons according to applicable state and federal packaging and labeling laws.  The sale of poisons shall conform to applicable state and federal laws.

History: L. 1953, ch. 290, § 24; L. 1965, ch. 506, § 29; L. 1975, ch. 319, § 24; L. 1979, ch. 194, § 2; L. 1986, ch. 231, § 27; June 1.



65-1640 Act not applicable to manufacture or to certain sales of poisons.

65-1640. Act not applicable to manufacture or to certain sales of poisons. Nothing contained in the pharmacy act of the state of Kansas shall prevent the manufacture by any person of any poisons, nor shall anything in such act prevent the sale by any person of any poisons when the poison is sold in unbroken packages and is labeled as required by law.

History: L. 1953, ch. 290, § 26; L. 1975, ch. 319, § 26; L. 1979, ch. 194, § 3; July 1.



65-1641 Display of pharmacist license; when unlawful.

65-1641. Display of pharmacist license; when unlawful. A person holding a license as a pharmacist shall display conspicuously such license in that part of the place of business in which such person is engaged in the profession of pharmacy, and which is usually occupied by the public or which is visible to the public. It shall be unlawful for any licensed pharmacist to permit such license to be displayed in any place of business unless such pharmacist is actively engaged in the profession of pharmacy in such place of business.

History: L. 1953, ch. 290, § 27; L. 1975, ch. 319, § 27; L. 1986, ch. 231, § 28; June 1.



65-1642 Equipment of pharmacy; records of prescription orders; medication profile record system; electronic transmission of prescription drug orders.

65-1642. Equipment of pharmacy; records of prescription orders; medication profile record system; electronic transmission of prescription drug orders. (a) Each pharmacy shall be equipped with proper pharmaceutical utensils, in order that prescriptions can be properly filled and United States pharmacopoeia and national formulary preparations properly compounded, and with proper sanitary appliances which shall be kept in a clean and orderly manner. The board shall prescribe the minimum of such professional and technical equipment which a pharmacy shall at all times possess.

(b) Each pharmacy shall keep a suitable book or file which records every prescription order filled at the pharmacy and a medication profile record system as provided under subsection (d). The book or file of prescription orders shall be kept for a period of not less than five years. The book or file of prescription orders shall at all times be open to inspection by members of the board, the secretary of health and environment, the duly authorized agents or employees of such board or secretary and other proper authorities.

(c) (1) A medication profile record system shall be maintained in all pharmacies for persons for whom prescriptions are dispensed. The following information shall be recorded: (A) The name and address of the patient for whom the medication is intended; (B) the prescriber's name, the original date the prescription is dispensed and the number or designation identifying the prescription; (C) the name, strength and quantity of the drug dispensed and the name of the dispensing pharmacist; and (D) drug allergies and sensitivities.

(2) Upon receipt of a prescription order, the pharmacist shall examine the patient's medication profile record before dispensing the medication to determine the possibility of a harmful drug interaction or reaction to medication. Upon recognizing a potential harmful drug interaction or reaction to the medication, the pharmacist shall take appropriate action to avoid or minimize the problem which shall, if necessary, include consultation with the prescriber with documentation of actions taken on the prescription record.

(3) A medication profile record shall be maintained for a period of not less than five years from the date of the last entry in the record.

(4) All prescription drug orders communicated by way of electronic transmission shall conform to federal and state laws and the provisions of the board's rules and regulations.

(d) No registration shall be issued or continued for the conduct of a pharmacy until or unless the provisions of this section have been complied with.

History: L. 1953, ch. 290, § 28; L. 1975, ch. 319, §28; L. 1982, ch. 262, § 2; L. 1986, ch. 235, § 4; L. 1987, ch. 236, § 4; L. 1989, ch. 194, § 1; L. 1994, ch. 254, § 5; L. 1997, ch. 112, § 2; L. 2003, ch. 85, § 2; July 1.



65-1643 Registration or permit required; pharmacies, manufacturers, wholesalers, auctions, sales, distribution or dispensing of samples, retailers, institutional drug rooms, veterinary medical teaching hospital pharmacies; certain acts declared unlawful.

65-1643. Registration or permit required; pharmacies, manufacturers, wholesalers, auctions, sales, distribution or dispensing of samples, retailers, institutional drug rooms, veterinary medical teaching hospital pharmacies; certain acts declared unlawful. It shall be unlawful:

(a) For any person to operate, maintain, open or establish any pharmacy within this state without first having obtained a registration from the board. Each application for registration of a pharmacy shall indicate the person or persons desiring the registration, including the pharmacist in charge, as well as the location, including the street name and number, and such other information as may be required by the board to establish the identity and exact location of the pharmacy. The issuance of a registration for any pharmacy shall also have the effect of permitting such pharmacy to operate as a retail dealer without requiring such pharmacy to obtain a retail dealer's permit. On evidence satisfactory to the board: (1) That the pharmacy for which the registration is sought will be conducted in full compliance with the law and the rules and regulations of the board; (2) that the location and appointments of the pharmacy are such that it can be operated and maintained without endangering the public health or safety; and (3) that the pharmacy will be under the supervision of a pharmacist, a registration shall be issued to such persons as the board shall deem qualified to conduct such a pharmacy.

(b) For any person to manufacture within this state any drugs except under the personal and immediate supervision of a pharmacist or such other person or persons as may be approved by the board after an investigation and a determination by the board that such person or persons is qualified by scientific or technical training or experience to perform such duties of supervision as may be necessary to protect the public health and safety; and no person shall manufacture any such drugs without first obtaining a registration so to do from the board. Such registration shall be subject to such rules and regulations with respect to requirements, sanitation and equipment, as the board may from time to time adopt for the protection of public health and safety.

(c) For any person to distribute at wholesale any drugs without first obtaining a registration so to do from the board.

(d) For any person to sell or offer for sale at public auction or private sale in a place where public auctions are conducted, any drugs without first having obtained a registration from the board so to do, and it shall be necessary to obtain the permission of the board in every instance where any of the products covered by this section are to be sold or offered for sale.

(e) For any person to in any manner distribute or dispense samples of any drugs without first having obtained a permit from the board so to do, and it shall be necessary to obtain permission from the board in every instance where the samples are to be distributed or dispensed. Nothing in this subsection shall be held to regulate or in any manner interfere with the furnishing of samples of drugs to duly licensed practitioners, to mid-level practitioners, to pharmacists or to medical care facilities.

(f) Except as otherwise provided in this subsection (f), for any person operating a store or place of business to sell, offer for sale or distribute any drugs to the public without first having obtained a registration or permit from the board authorizing such person so to do. No retail dealer who sells 12 or fewer different nonprescription drug products shall be required to obtain a retail dealer's permit under the pharmacy act of the state of Kansas or to pay a retail dealer new permit or permit renewal fee under such act. It shall be lawful for a retail dealer who is the holder of a valid retail dealer's permit issued by the board or for a retail dealer who sells 12 or fewer different nonprescription drug products to sell and distribute nonprescription drugs which are prepackaged, fully prepared by the manufacturer or distributor for use by the consumer and labeled in accordance with the requirements of the state and federal food, drug and cosmetic acts. Such nonprescription drugs shall not include: (1) A controlled substance; (2) a prescription-only drug; or (3) a drug product intended for human use by hypodermic injection; but such a retail dealer shall not be authorized to display any of the words listed in subsection (dd) of K.S.A. 65-1626, and amendments thereto, for the designation of a pharmacy or drugstore.

(g) For any person to sell any drugs manufactured and sold only in the state of Kansas, unless the label and directions on such drugs shall first have been approved by the board.

(h) For any person to operate an institutional drug room without first having obtained a registration to do so from the board. Such registration shall be subject to the provisions of K.S.A. 65-1637a, and amendments thereto and any rules and regulations adopted pursuant thereto.

(i) For any person to operate a veterinary medical teaching hospital pharmacy without first having obtained a registration to do so from the board. Such registration shall be subject to the provisions of K.S.A. 65-1662, and amendments thereto and any rules and regulations adopted pursuant thereto.

(j) For any person to sell or distribute in a pharmacy a controlled substance designated in subsection (e) or (f) of K.S.A. 65-4113, and amendments thereto, unless:

(1) (A) Such controlled substance is sold or distributed by a licensed pharmacist, a registered pharmacy technician or a pharmacy intern or clerk supervised by a licensed pharmacist;

(B) any person purchasing, receiving or otherwise acquiring any such controlled substance produces a photo identification showing the date of birth of the person and signs a log and enters in the log, or allows the seller to enter in the log, such person's address and the date and time of sale or allows the seller to enter such information into an electronic logging system pursuant to K.S.A. 2015 Supp. 65-16,102, and amendments thereto. The log or database required by the board shall be available for inspection during regular business hours to the board of pharmacy and any law enforcement officer;

(C) the seller determines that the name entered in the log corresponds to the name provided on such identification and that the date and time entered are correct; and

(D) the seller enters in the log the name of the controlled substance and the quantity sold; or

(2) there is a lawful prescription.

(k) For any pharmacy to allow customers to have direct access to any controlled substance designated in subsection (e) or (f) of K.S.A. 65-4113, and amendments thereto. Such controlled substance shall be placed behind the counter or stored in a locked cabinet that is located in an area of the pharmacy to which customers do not have direct access.

(l) A seller who in good faith releases information in a log pursuant to subsection (j) to any law enforcement officer is immune from civil liability for such release unless the release constitutes gross negligence or intentional, wanton or willful misconduct.

(m) For any person to sell or lease or offer for sale or lease durable medical equipment without first obtaining a registration from the board, in accordance with rules and regulations adopted by the board, except that this subsection shall not apply to:

(1) Sales not made in the regular course of the person's business; or

(2) sales by charitable organizations exempt from federal income taxation pursuant to the internal revenue code of 1986, as amended.

History: L. 1953, ch. 290, § 29; L. 1967, ch. 342, § 3; L. 1975, ch. 319, § 29; L. 1979, ch. 193, § 3; L. 1982, ch. 263, § 7; L. 1983, ch. 210, § 2; L. 1986, ch. 231, § 29; L. 1997, ch. 112, § 3; L. 1997, ch. 184, § 2; L. 1999, ch. 38, § 5; L. 1999, ch. 149, § 8; L. 2000, ch. 89, § 2; L. 2005, ch. 153, § 1; L. 2007, ch. 169, § 11; L. 2009, ch. 131, § 9; L. 2014, ch. 49, § 4; July 1.

Revisor's Note:

Section was amended twice in the 2007 session, see also 65-1643b.

Section was amended twice in the 2009 session, see also 65-1643c.



65-1644 Duplicate licenses, registrations and permits; fees.

65-1644. Duplicate licenses, registrations and permits; fees. The board may issue duplicate licenses, registrations or permits upon return of the original, or upon a sworn statement that the original has been lost or destroyed, and has not been given away or disposed of to some other person. Applications for such duplicate licenses, registrations and permits and the affidavits required by this section shall be made on forms furnished by the board. The fee for the issuance of a duplicate registration or permit shall not exceed $1.25 for permits, and $10 for certificates of registration.

History: L. 1953, ch. 290, § 30; L. 1962, ch. 37, § 4; L. 1974, ch. 252, § 3; L. 1975, ch. 319, § 30; L. 1986, ch. 231, § 30; L. 2014, ch. 49, § 5; July 1.



65-1645 Applications for registrations and permits; renewals; forms; establishment of fees; establishment of retail dealer classes; display of registrations and permits; expiration dates; penalty fee for renewal after lapse; proration of fees.

65-1645. Applications for registrations and permits; renewals; forms; establishment of fees; establishment of retail dealer classes; display of registrations and permits; expiration dates; penalty fee for renewal after lapse; proration of fees. (a) Application for registrations or permits under K.S.A. 65-1643, and amendments thereto, shall be made on a form prescribed and furnished by the board. Applications for registration to distribute at wholesale any drugs shall contain such information as may be required by the board in accordance with the provisions of K.S.A. 65-1655, and amendments thereto. The application shall be accompanied by the fee prescribed by the board under the provisions of this section. When such application and fees are received by the executive secretary of the board on or before the due date, such application shall have the effect of temporarily renewing the applicant's registration or permit until actual issuance or denial of the renewal. However, if at the time of filing a proceeding is pending before the board which may result in the suspension, probation, revocation or denial of the applicant's registration or permit, the board may declare, by emergency order, that such application for renewal shall not have the effect of temporarily renewing such applicant's registration or permit. Separate applications shall be made and separate registrations or permits issued for each separate place at which is carried on any of the operations for which a registration or permit is required by K.S.A. 65-1643, and amendments thereto.

(b) The nonrefundable fees required for the issuing of the licenses, registrations or permits under the pharmacy act of the state of Kansas shall be fixed by the board as herein provided, subject to the following:

(1) Pharmacy, new registration not more than $150, renewal not more than $125;

(2) pharmacist, new license by examination not more than $350;

(3) pharmacist, reinstatement application fee not more than $250;

(4) pharmacist, biennial renewal fee not more than $200;

(5) pharmacist, evaluation fee not more than $250;

(6) pharmacist, reciprocal licensure fee not more than $250;

(7) pharmacist, penalty fee, not more than $500;

(8) manufacturer, new registration not more than $500, renewal not more than $400;

(9) wholesaler, new registration not more than $500, renewal not more than $400, except that a wholesaler dealing exclusively in nonprescription drugs, the manufacturing, distributing or dispensing of which does not require registration under the uniform controlled substances act, shall be assessed a fee for registration and reregistration not to exceed $50;

(10) special auction not more than $50;

(11) samples distribution not more than $50, renewal not more than $50;

(12) institutional drug room, new registration not more than $40, renewal not more than $35;

(13) retail dealer selling more than 12 different nonprescription drug products, new permit not more than $12, renewal not more than $12;

(14) certification of grades for each applicant for examination and registration not more than $25;

(15) veterinary medical teaching hospital pharmacy, new registration not more than $40, renewal not more than $35; or

(16) durable medical equipment registration fee, not more than $300, renewal not more than $300.

(c) For the purpose of fixing fees, the board may establish classes of retail dealers' permits for retail dealers selling more than 12 different nonprescription drug products, and the board may fix a different fee for each such class of permit.

(d) The board shall determine annually the amount necessary to carry out and enforce the provisions of this act for the next ensuing fiscal year and shall fix by rules and regulations the fees authorized for such year at the sum deemed necessary for such purposes. The fees fixed by the board under this section immediately prior to the effective date of this act shall continue in effect until different fees are fixed by the board by rules and regulations as provided under this section.

(e) The board may deny renewal of any registration or permit required by K.S.A. 65-1643, and amendments thereto, on any ground which would authorize the board to suspend, revoke or place on probation a registration or permit previously granted pursuant to the provisions of K.S.A. 65-1643, and amendments thereto. Registrations and permits issued under the provisions of K.S.A. 65-1643 and 65-1644, and amendments thereto, shall be conspicuously displayed in the place for which the registration or permit was granted. Such registrations or permits shall not be transferable. All such registrations and permits shall expire every year. The expiration date shall be established by rules and regulations adopted by the board. All registrations and permits shall be renewed annually. Notice of renewal of registrations and permits shall be mailed by the board to each registrant or permittee at least 30 days prior to expiration of the registration or permit. If application for renewal is not made prior to expiration, the existing registration or permit shall lapse and become null and void on the date of its expiration, and no new registration or permit shall be granted except upon payment of the required renewal fee plus a penalty equal to the renewal fee. Failure of any registrant or permittee to receive such notice of renewal shall not relieve the registrant or permittee from the penalty hereby imposed if the renewal is not made as prescribed.

(f) In each case in which a license of a pharmacist is issued or renewed for a period of time less than two years, the board shall prorate to the nearest whole month the license or renewal fee established pursuant to this section.

(g) The board may require that fees paid for any examination under the pharmacy act of the state of Kansas be paid directly to the examination service by the person taking the examination.

History: L. 1953, ch. 290, § 31; L. 1962, ch. 37, § 5; L. 1967, ch. 342, § 4; L. 1974, ch. 252, § 4; L. 1975, ch. 319, § 31; L. 1979, ch. 195, § 1; L. 1979, ch. 196, § 1; L. 1982, ch. 263, § 4; L. 1986, ch. 235, § 5; L. 1987, ch. 236, § 5; L. 1988, ch. 356, § 199; L. 1991, ch. 187, § 4; L. 1991, ch. 189, § 2; L. 1998, ch. 98, § 5; L. 2000, ch. 89, § 3; L. 2002, ch. 184, § 3; L. 2007, ch. 177, § 34; L. 2014, ch. 49, § 6; July 1.



65-1646 Violations of act or rules and regulations; penalty; revocation or suspension of registration or permit; notice and hearing.

65-1646. Violations of act or rules and regulations; penalty; revocation or suspension of registration or permit; notice and hearing. Any person violating any of the provisions of this act or any valid rule and regulation made under the authority conferred by this act shall be guilty of a misdemeanor. Upon conviction, any person holding a registration or permit under the provisions of K.S.A. 65-1643 and amendments thereto may have such registration or permit revoked or suspended. No registration or permit shall be suspended or revoked without first giving the registrant or permitee notice and opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1953, ch. 290, § 32; L. 1975, ch. 319, §32; L. 1982, ch. 262, § 4; L. 1984, ch. 313, § 108; July 1, 1985.



65-1647 Repeated violations of act or rules and regulations may be enjoined.

65-1647. Repeated violations of act or rules and regulations may be enjoined. The board may in its discretion, in addition to the remedies set forth in the preceding section, apply to the court having jurisdiction over the parties and subject matter for a writ of injunction to restrain repetitious violations of the provisions of the pharmacy act of the state of Kansas or violations of any valid rule and regulation made under the authority conferred by such act.

History: L. 1953, ch. 290, § 33; L. 1975, ch. 319, §33; July 1.



65-1648 Distribution and control of prescription medications by a medical care facility pharmacy, health department, indigent health care clinic, federally qualified health center or family planning clinic; maintenance and use of emergency medication kit by adult care home; rules and regulations.

65-1648. Distribution and control of prescription medications by a medical care facility pharmacy, health department, indigent health care clinic, federally qualified health center or family planning clinic; maintenance and use of emergency medication kit by adult care home; rules and regulations. (a) Any medical care facility pharmacy registered by the board may keep drugs in such facility and may supply drugs to its inpatients and outpatients. Distribution and control of prescription medications in a medical care facility pharmacy shall be under the supervision of a pharmacist in charge. A designated registered nurse or nurses or a licensed physician assistant approved by the pharmacist in charge and under the supervision of the pharmacist in charge shall be in charge of the distribution and control of drugs of a medical care facility pharmacy when a pharmacist is not on the premises. Drugs supplied to outpatients when a pharmacist is not on the premises shall be limited to the quantity necessary until a prescription can be filled.

(b) Nothing contained in this act shall be construed as prohibiting an adult care home which utilizes the services of a pharmacist, from maintaining an emergency medication kit approved by the adult care home's medical staff composed of a duly licensed practitioner and a pharmacist. The emergency medication kit shall be used only in emergency cases under the supervision and direction of a duly licensed practitioner, and a pharmacist shall have supervisory responsibility of maintaining said emergency medication kit.

(c) Every adult care home which maintains an emergency medication kit under subsection (b) shall comply with the following requirements:

(1) Drugs in an emergency medication kit shall be maintained under the control of the pharmacist in charge of the pharmacy from which the kit came until administered to the patient upon the proper order of a practitioner.

(2) Drugs contained within the emergency medication kit may include controlled substances, but in such case a pharmaceutical services committee shall be responsible for specifically limiting the type and quantity of controlled substance to be placed in each emergency kit.

(3) Administration of controlled substances contained within the emergency medication kit shall be in compliance with the provisions of the uniform controlled substances act.

(4) The consultant pharmacist of the adult care home shall be responsible for developing procedures, proper control and accountability for the emergency medication kit and shall maintain complete and accurate records of the controlled substances, if any, placed in the emergency kit. Periodic physical inventory of the kit shall be required.

(d) (1) The state department of health and environment, any county, city-county or multicounty health department, indigent health care clinic, federally qualified health center and any private not-for-profit family planning clinic, when registered by the board, may keep drugs for the purpose of distributing drugs to patients being treated by that health department, indigent health care clinic, federally qualified health center or family planning clinic. Distribution and control of prescription medications in a health department, indigent health care clinic, federally qualified health center or family planning clinic shall be under the supervision of a pharmacist in charge. A designated registered nurse or nurses or a licensed physician assistant approved by the pharmacist in charge shall be in charge of distribution and control of drugs in the health department, indigent health care clinic, federally qualified health center or family planning clinic under the supervision of the pharmacist in charge when a pharmacist is not on the premises. Drugs supplied to patients when a pharmacist is not on the premises shall be limited to the quantity necessary to complete a course of treatment as ordered by the practitioner supervising such treatment.

(2) The board shall adopt rules and regulations relating to specific drugs to be used, to recordkeeping and to storage of drugs by a health department, indigent health care clinic, federally qualified health center or family planning clinic as are necessary for proper control of drugs.

History: L. 1953, ch. 290, § 34; L. 1967, ch. 342, § 5; L. 1975, ch. 319, § 34; L. 1982, ch. 262, § 5; L. 1985, ch. 214, § 1; L. 2001, ch. 34, § 1; July 1.



65-1649 Invalidity of part.

65-1649. Invalidity of part. If any clause, sentence, paragraph, section or part of the pharmacy act of the state of Kansas or the application thereof to any person or circumstances shall for any reason be adjudged by any court of competent jurisdiction to be unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remainder thereof, and the application thereof to other persons or circumstances, but shall be confined in its operation to the clause, sentence or paragraph, section or part thereof involved in the controversy, in which such judgment shall have been rendered and to the person or circumstances involved. It is hereby declared to be the legislative intent that such act would have been enacted had such unconstitutional or invalid provisions not been included.

History: L. 1953, ch. 290, § 35; L. 1967, ch. 342, § 6; L. 1975, ch. 319, § 45; July 1.



65-1650 Regulation of advertising of prescription-only drugs; exceptions and exclusions.

65-1650. Regulation of advertising of prescription-only drugs; exceptions and exclusions. The board of pharmacy is hereby authorized to regulate the advertising, but not the prices or discounts, of prescription-only drugs. The provisions of this section shall not be construed to: (1) Authorize the state board of pharmacy to require, regulate or prohibit the posting within a pharmacy of the current charges by such pharmacy for prescription-only drugs and services, nor, (2) restrict the offering of discounts on prescription-only drugs.

History: L. 1974, ch. 252, § 5; L. 1975, ch. 319, § 35; July 1.



65-1651 Sections part of and supplemental to pharmacy act.

65-1651. Sections part of and supplemental to pharmacy act. The provisions of K.S.A. 65-1627a to 65-1627h, inclusive, 65-1628a, 65-1628b and 65-1650, are hereby declared to be a part of and supplemental to the pharmacy act of the state of Kansas.

History: L. 1975, ch. 319, § 46; July 1.



65-1651a Study of regulating wholesale prescription drug distributors; pedigrees for prescription drugs.

65-1651a. Study of regulating wholesale prescription drug distributors; pedigrees for prescription drugs. The state board of pharmacy shall conduct a study on the issue of licensing wholesale prescription drug distributors and the use of pedigree for prescription drugs and the penalty aspects for violation of any pedigree requirements. The results of such study shall be completed and presented along with a licensing and pedigree plan and recommendations for licensing and pedigree legislation to the legislature no later than January 15, 2007.

History: L. 2006, ch. 177, § 2; July 1.



65-1652 Immunity from liability in civil actions for reporting, communicating and investigating certain information concerning alleged malpractice incidents and other information; conditions.

65-1652. Immunity from liability in civil actions for reporting, communicating and investigating certain information concerning alleged malpractice incidents and other information; conditions. (a) No person reporting to the board of pharmacy under oath and in good faith any information such person may have relating to alleged incidents of malpractice or the qualifications, fitness or character or a pharmacist shall be subject to a civil action for damages as a result of reporting such information.

(b) Any state, regional or local association of pharmacists and the individual members of any committee thereof, which in good faith investigates or communicates information pertaining to the alleged incidents of malpractice or the qualifications, fitness or character of any pharmacist to the board of pharmacy or to any committee or agent thereof, shall be immune from liability in any civil action, that is based upon such information or transmittal of information if the investigation and communication was made in good faith and did not represent as true any matter not reasonably believed to be true.

(c) This section shall be a part of and supplemental to the pharmacy act of the state of Kansas.

History: L. 1976, ch. 261, § 5; L. 1986, ch. 231, § 31; June 1.



65-1653 References to registered pharmacists deemed to apply to licensed pharmacists.

65-1653. References to registered pharmacists deemed to apply to licensed pharmacists. (a) Whenever registered pharmacist, or words of like effect, is referred to or designated by a statute, rule and regulation, contract or other document in reference to a pharmacist registered under the pharmacy act of the state of Kansas, such reference or designation shall be deemed to apply to a licensed pharmacist under this act.

(b) This section shall be part of and supplemental to the pharmacy act of the state of Kansas.

History: L. 1986, ch. 231, § 38; June 1.



65-1654 Privileged communications.

65-1654. Privileged communications. (a) The confidential communications between a licensed pharmacist and the pharmacist's patient and records of prescription orders filled by the pharmacist are placed on the same basis of confidentiality as provided by law for communications between a physician and the physician's patient and records of prescriptions dispensed by a physician.  Nothing in this subsection shall limit the authority of the board or other persons, as provided by law, from inspecting the book or file of prescription orders kept by a pharmacy or firm performing any duty or exercising any authority as otherwise provided by law.

(b) This section shall be part of and supplemental to the pharmacy act of the state of Kansas.

History: L. 1989, ch. 193, § 3; July 1.



65-1655 Information required of applicant for registration to distribute at wholesale any drugs; factors in reviewing qualifications of applicants; denial of application if not in public interest; qualifications of personnel; inspection by the board; rules and regulations.

65-1655. Information required of applicant for registration to distribute at wholesale any drugs; factors in reviewing qualifications of applicants; denial of application if not in public interest; qualifications of personnel; inspection by the board; rules and regulations. (a) The board shall require an applicant for registration to distribute at wholesale any drugs under K.S.A. 65-1643, and amendments thereto, or an applicant for renewal of such a registration, to provide the following information:

(1) The name, full business address and telephone number of the applicant;

(2) all trade or business names used by the applicant;

(3) addresses, telephone numbers, and the names of contact persons for all facilities used by the applicant for the storage, handling and distribution of prescription drugs;

(4) the type of ownership or operation of the applicant;

(5) the name of the owner or operator, or both, of the applicant, including:

(A) If a person, the name of the person;

(B) if a partnership, the name of each partner, and the name of the partnership;

(C) if a corporation, the name and title of each corporate officer and director, the corporate names and the name of the state of incorporation;

(D) if a sole proprietorship, the full name of the sole proprietor and the name of the business entity; and

(6) such other information as the board deems appropriate.  Changes in any information in this subsection (a) shall be submitted to the board as required by such board.

(b) In reviewing the qualifications for applicants for initial registration or renewal of registration to distribute at wholesale any drugs, the board shall consider the following factors:

(1) Any convictions of the applicant under any federal, state or local laws relating to drug samples, wholesale or retail drug distribution or distribution of controlled substances;

(2) any felony convictions of the applicant under federal or state laws;

(3) the applicant's past experience in the manufacture or distribution of prescription drugs, including controlled substances;

(4) the furnishing by the applicant of false or fraudulent material in any application made in connection with drug manufacturing or distribution;

(5) suspension or revocation by federal, state or local government of any license or registration currently or previously held by the applicant for the manufacture or distribution of any drugs, including controlled substances;

(6) compliance with registration requirements under previously granted registrations, if any;

(7) compliance with requirements to maintain or make available to the board or to federal state or local law enforcement officials those records required by federal food, drug and cosmetic act, and rules and regulations adopted pursuant thereto; and

(8) any other factors or qualifications the board considers relevant to and consistent with the public health and safety.

(c) After consideration of the qualifications for applicants for registration to distribute at wholesale any drugs, the board may deny an initial application for registration or application for renewal of a registration if the board determines that the granting of such registration would not be in the public interest. The authority of the board under this subsection to deny a registration to distribute at wholesale any drugs shall be in addition to the authority of the board under subsection (e) of K.S.A. 65-1627, and amendments thereto, or subsection (e) of K.S.A. 65-1645, and amendments thereto.

(d) The board by rules and regulations shall require that personnel employed by persons registered to distribute at wholesale any drugs have appropriate education or experience, or both, to assume responsibility for positions related to compliance with state registration requirements.

(e) The board by rules and regulations may implement this section to conform to any requirements of the federal prescription drug marketing act of 1987 (21 U.S.C. § 321 et seq.) in effect on the effective date of this act.

(f) Each facility that engages in wholesale distribution must undergo an inspection by the board or a third party recognized by the board to inspect and accredit wholesale distributors for the purpose of inspecting the wholesale distribution operations prior to initial registration and periodically thereafter in accordance with a schedule to be determined by the board but not less than once every three years. The board shall have the authority to waive registration requirements for wholesale distributors that are accredited by an accrediting agency approved by the board. The board shall adopt rules and regulations to establish standards and requirements for the issuance and maintenance of a wholesale distributor registration, including inspections of wholesale distributor facilities domiciled in the state.

(1) Individual or third party inspectors must demonstrate to the board that they have received training or demonstrate familiarity with the inspection standards. Evidence such as a letter of certification from a training program, notice from the inspector's employing third party organization or other means recognized by the board shall be accepted as meeting the requirement.

(2) The board may register a wholesale distributor that is licensed or registered under the laws of another state if:

(A) The requirements of that state are deemed by the board to be substantially equivalent; or

(B) the applicant is inspected and accredited by a third party recognized and approved by the board.

(g) A person licensed or approved by the federal food and drug administration to engage in the manufacture of drugs or devices engaged in wholesale distribution need only satisfy the minimum federal requirements for licensure provided in federal food and drug administration regulations 21 C.F.R. Part 205 to provide wholesale distribution services.

(h) The board by rule and regulation shall establish standards and requirements for the issuance and maintenance of a wholesale distributor registration, including, but not limited to, requirements regarding the following: (1) An application and renewal fee; (2) a surety bond; (3) registration and periodic inspections; (4) certification of a designated representative; (5) designation of a registered agent; (6) storage of drugs and devices; (7) handling, transportation and shipment of drugs and devices; (8) security; (9) examination of drugs and devices and treatment of those found to be unacceptable as defined by the board; (10) due diligence regarding other wholesale distributors; (11) creation and maintenance of records, including transaction records; and (12) procedures for operation.

(i) This section shall be part of and supplemental to the pharmacy act of the state of Kansas.

History: L. 1991, ch. 189, § 1; L. 1995, ch. 106, § 4; L. 2007, ch. 177, § 35; May 17.



65-1656 Filling transferred prescriptions; exceptions and conditions; common electronic prescription files authorized; rules and regulations.

65-1656. Filling transferred prescriptions; exceptions and conditions; common electronic prescription files authorized; rules and regulations. (a) Nothing contained in the pharmacy act of the state of Kansas shall prohibit a pharmacist licensed in this state from filling or refilling a valid prescription for prescription drugs not listed in schedule II of the uniform controlled substances act, which is on file in a pharmacy licensed in any state and has been transferred from one pharmacy to another by any means, including by way of electronic data processing equipment, upon the following conditions and exceptions:

(1) Prior to dispensing pursuant to any such prescription, the dispensing pharmacist shall:

(A) Advise the patient that the prescription file at such other pharmacy must be canceled before the dispensing pharmacist will be able to fill the prescription;

(B) determine that the prescription is valid and on file at such other pharmacy and that such prescription may be filled or refilled, as requested, in accordance with the prescriber's intent expressed on such prescription;

(C) notify the pharmacy where the prescription is on file that the prescription must be canceled;

(D) record the prescription order, the name of the pharmacy at which the prescription was on file, the prescription number, the name of the drug and the original amount dispensed, the date of original dispensing and the number of remaining authorized refills; and

(E) obtain the consent of the prescriber to the refilling of the prescription when the prescription, in the professional judgment of the dispensing pharmacist, so requires.  Any interference with the professional judgment of the dispensing pharmacist by any other licensed pharmacist, agents of the licensed pharmacist or employees shall be grounds for revocation or suspension of the registration issued to the pharmacy.

(2) Upon receipt of a request for prescription information set forth in subsection (a)(1)(D), if the requested pharmacist is satisfied in the professional judgment of the pharmacist that such request is valid and legal, the requested pharmacist shall:

(A) Provide such information accurately and completely;

(B) record on the prescription the name of the requesting pharmacy and pharmacist and the date of request; and

(C) cancel the prescription on file.  No further prescription transfer shall be given or medication dispensed pursuant to such original prescription.

(3) In the event that, after the information set forth in subsection (a)(1)(D) has been provided, a prescription is not dispensed by the requesting pharmacist, then such pharmacist shall provide notice of this fact to the pharmacy from which such information was obtained, such notice shall then cancel the prescription in the same manner as set forth in subsection (a)(2)(C).

(4) When filling or refilling a valid prescription on file in another state, the dispensing pharmacist shall be required to follow all the requirements of Kansas law which apply to the dispensing of prescription drugs.  If anything in Kansas law prevents the filling or refilling of the original prescription it shall be unlawful to dispense pursuant to this section.

(5) In addition to any other requirement of this section, the transfer of original prescription information for a controlled substance listed in schedules III, IV and V for the purposes of refill dispensing shall be made in accordance with the requirements of section 1306.25 of chapter 21 of the code of federal regulations.

(b) Two or more pharmacies may establish and use a common electronic file to maintain required dispensing information.  Pharmacies using such a common electronic file are not required to physically transfer prescriptions or information for dispensing purposes between or among pharmacies participating in the same common prescription file, except that any such common file must contain complete and adequate records of such prescription and refill dispensed as required by the pharmacy act of the state of Kansas.

(c) The board may formulate such rules and regulations, not inconsistent with law, as may be necessary to carry out the purposes of and to enforce the provisions of this section except that the board shall not impose greater requirements on either common electronic files or a hard copy record system.

(d) Drugs shall in no event be dispensed more frequently or in larger amounts than the prescriber ordered without direct prescriber authorization by way of a new prescription order.

(e) This section shall be part of and supplemental to the pharmacy act of the state of Kansas.

History: L. 1992, ch. 304, § 1; L. 1994, ch. 247, § 1; L. 1998, ch. 86, § 1; Apr. 16.



65-1657 Nonresident pharmacy registration; information required; civil fine; regulatory requirements; drug product selection rules; interstate delivery guidelines; disciplinary action; pharmacies prohibited from advertising unless registered; penalties for violations; injunctive relief; rules and regulations.

65-1657. Nonresident pharmacy registration; information required; civil fine; regulatory requirements; drug product selection rules; interstate delivery guidelines; disciplinary action; pharmacies prohibited from advertising unless registered; penalties for violations; injunctive relief; rules and regulations. (a) No nonresident pharmacy shall ship, mail or deliver, in any manner, prescription drugs to a patient in this state unless registered under this section as a nonresident pharmacy. Applications for a nonresident pharmacy registration under this section shall be made on a form furnished by the board. A nonresident pharmacy registration shall be granted for a period of one year upon compliance by the nonresident pharmacy with the provisions of this section and rules and regulations adopted pursuant to this section and upon payment of the registration fee established under K.S.A. 65-1645, and amendments thereto, for a pharmacy registration. A nonresident pharmacy registration shall be renewed annually on forms provided by the board, upon compliance by the nonresident pharmacy with the provisions of this section and rules and regulations adopted pursuant to this section and upon payment of the renewal fee established under K.S.A. 65-1645, and amendments thereto, for the renewal of a pharmacy registration.

(b) As conditions for the granting of a registration and for the renewal of a registration for a nonresident pharmacy, the nonresident pharmacy shall comply with the following:

(1) Provide information to the board to indicate the person or persons applying for the registration, the location of the pharmacy from which the prescription drugs will be dispensed, the names and titles of all principal owners and corporate officers, if any, and the names of all pharmacists dispensing prescription drugs to residents of Kansas;

(2) be registered and in good standing in the state in which such pharmacy is located;

(3) maintain, in readily retrievable form, records of prescription drugs dispensed to Kansas patients;

(4) supply upon request, all information needed by the board to carry out the board's responsibilities under this section and rules and regulations adopted pursuant to this section;

(5) maintain pharmacy hours that permit the timely dispensing of drugs to Kansas patients and provide reasonable access for the patients to consult with a licensed pharmacist about such patients' medications;

(6) provide toll-free telephone communication consultation between a Kansas patient and a pharmacist at the pharmacy who has access to the patient's records, and ensure that the telephone number(s) will be placed upon the label affixed to each prescription drug container dispensed in Kansas; and

(7) provide to the board such other information as the board may reasonably request to administer the provisions of this section.

(c) When any nonresident pharmacy fails to supply requested information to the board or fails to respond to proper inquiry of the board, after receiving notice by certified mail, the board may assess a civil fine in accordance with the provisions in K.S.A. 65-1658, and amendments thereto.

(d) Each nonresident pharmacy shall comply with the following unless compliance would be in conflict with specific laws or rules and regulations of the state in which the pharmacy is located:

(1) All statutory and regulatory requirements of Kansas for controlled substances, including those that are different from federal law;

(2) labeling of all prescriptions dispensed, to include, but not be limited to, identification of the product and quantity dispensed;

(3) all the statutory and regulatory requirements of Kansas for dispensing prescriptions in accordance with the quantities indicated by the prescriber; and

(4) the Kansas law regarding the maintenance and use of the patient medication profile record system.

(e) In addition to subsection (d) requirements, each nonresident pharmacy shall comply with all the statutory and regulatory requirements of Kansas regarding drug product selection laws whether or not such compliance would be in conflict with specific laws or rules and regulations of the state in which the pharmacy is located, except that compliance which constitutes only a minor conflict with specific laws or rules and regulations of the state in which the pharmacy is located would not be required under this subsection.

(f) Each nonresident pharmacy shall develop and provide the board with a policy and procedure manual that sets forth:

(1) Normal delivery protocols and times;

(2) the procedure to be followed if the patient's medication is not available at the nonresident pharmacy, or if delivery will be delayed beyond the normal delivery time;

(3) the procedure to be followed upon receipt of a prescription for an acute illness, which policy shall include a procedure for delivery of the medication to the patient from the nonresident pharmacy at the earliest possible time, or an alternative that assures the patient the opportunity to obtain the medication at the earliest possible time; and

(4) the procedure to be followed when the nonresident pharmacy is advised that the patient's medication has not been received within the normal delivery time and that the patient is out of medication and requires interim dosage until mailed prescription drugs become available.

(g) Except in emergencies that constitute an immediate threat to the public health and require prompt action by the board, the board may file a complaint against any nonresident pharmacy that violates any provision of this section. This complaint shall be filed with the regulatory or licensing agency of the state in which the nonresident pharmacy is located. If the regulatory or licensing agency of the state in which the nonresident pharmacy is located fails to resolve the violation complained of within a reasonable time, not less than 180 days from the date that the complaint is filed, disciplinary proceedings may be initiated by the board. The board also may initiate disciplinary actions against a nonresident pharmacy if the regulatory or licensing agency of the state in which the nonresident pharmacy is located lacks or fails to exercise jurisdiction.

(h) The board shall adopt rules and regulations that make exceptions to the requirement of registration by a nonresident pharmacy when the out-of-state pharmacy supplies lawful refills to a patient from a prescription that was originally filled and delivered to a patient within the state in which the nonresident pharmacy is located, or when the prescriptions being mailed into the state of Kansas by a nonresident pharmacy occurs only in isolated transactions. In determining whether the prescriptions being mailed into the state of Kansas by a nonresident pharmacy are isolated transactions, the board shall consider whether the pharmacy has promoted its services in this state and whether the pharmacy has a contract with any employer or organization to provide pharmacy services to employees or other beneficiaries in this state.

(i) It is unlawful for any nonresident pharmacy which is not registered under this act to advertise its services in this state, or for any person who is a resident of this state to advertise the pharmacy services of a nonresident pharmacy which has not registered with the board, with the knowledge that the advertisement will or is likely to induce members of the public in this state to use the pharmacy to fill prescriptions.

(j) Upon request of the board, the attorney general may bring an action in a court of competent jurisdiction for injunctive relief to restrain a violation of the provisions of this section or any rules and regulations adopted by the board under authority of this section. The remedy provided under this subsection shall be in addition to any other remedy provided under this section or under the pharmacy act of the state of Kansas.

(k) The board may adopt rules and regulations as necessary and as are consistent with this section to carry out the provisions of this section.

(l) The executive secretary of the board shall remit all moneys received from fees under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the manner specified under K.S.A. 74-1609, and amendments thereto.

(m) A violation of this section is a severity level 10, nonperson felony.

(n) This section shall be part of and supplemental to the pharmacy act of the state of Kansas.

History: L. 1992, ch. 304, § 2; L. 1994, ch. 247, § 2; L. 2001, ch. 5, § 228; L. 2008, ch. 75, § 2; L. 2008, ch. 150, § 7; July 1.

Revisor's Note:

Section was also amended by L. 2008, ch. 104, § 17, but that version was repealed by L. 2008, ch. 150, § 9.



65-1658 Civil fines for violations.

65-1658. Civil fines for violations. The state board of pharmacy, in addition to any other penalty prescribed under the pharmacy act of the state of Kansas, may assess a civil fine, after notice and an opportunity to be heard in accordance with the Kansas administrative procedure act, against any licensee or registrant under subsections (a), (c), (d) and (e) of K.S.A. 65-1627, and amendments thereto, for violation of the pharmacy act of the state of Kansas or rules and regulations of the state board of pharmacy adopted under the pharmacy act of the state of Kansas or for violation of the uniform controlled substances act or rules and regulations of the state board of pharmacy adopted under the uniform controlled substances act, in an amount not to exceed $5,000 for each violation. All fines assessed and collected under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Of the amount so remitted, an amount equal to the board's actual costs related to the case in which the fine was assessed, as certified by the president of the board to the state treasurer, shall be credited to the state board of pharmacy fee fund, and the balance shall be credited to the state general fund.

History: L. 1994, ch. 118, § 1; L. 1995, ch. 106, § 5; L. 1998, ch. 98, § 6; L. 2001, ch. 5, § 229; L. 2002, ch. 184, § 4; July 1.



65-1659 Pharmacies authorized to place certain drugs with home health agencies and hospices; protocols for drug handling and storage; review and inspection; definitions.

65-1659. Pharmacies authorized to place certain drugs with home health agencies and hospices; protocols for drug handling and storage; review and inspection; definitions. (a) A pharmacy will be allowed to place certain drugs with a home health agency's authorized employees and with a hospice's authorized employees for the betterment of public health. The pharmacy shall remain the legal owner of the drugs. A written agreement between the pharmacy and home health agency or hospice shall document the protocol for handling and storage of these drugs by authorized employees and shall be approved by the pharmacist in charge. The pharmacist in charge shall review the protocol to assure that safe, secure and accountable handling of legend drugs is maintained under the protocol before giving approval. The pharmacist in charge or a pharmacist designee shall physically inspect and review the drug storage and handling at the home health agency and the hospice at least quarterly during the year.

(b) The home health agency protocol and the hospice protocol shall include, but not be limited to, the following:

(1) Safe and secure storage of drugs;

(2) access to drugs limited to authorized employees;

(3) records of drugs checked out to authorized employees and records of drugs, amounts, to whom and by whom administered;

(4) prompt notification of the pharmacy when a drug is used, including the prescriber, patient, drug, dosage form, directions for use and other pertinent information;

(5) billing information;

(6) procedures for handling drugs beyond their expiration date; and

(7) inventory control.

(c) The following legend drugs shall be allowed under these agreements:

(1) Sterile water for injection or irrigation;

(2) sterile saline solution for injection or irrigation;

(3) heparin flush solution;

(4) diphenhydramine injectable; and

(5) epinephrine injectable.

(d) As used in this section: (1) "Authorized employee" means any employee of a home health agency or hospice who, in the course of the employee's duties, is licensed by the employee's appropriate licensing agency to administer legend drugs; (2) "home health agency" means an entity required to be licensed under K.S.A. 65-5102 and amendments thereto; and (3) hospice means an entity authorized to hold itself out to the public as a hospice or as a licensed hospice under K.S.A. 65-6202 and amendments thereto.

(e) This section shall be part of and supplemental to the pharmacy act of the state of Kansas.

History: L. 1996, ch. 132, § 1; Apr. 11.



65-1660 Dialysates, devices or drugs designated by board for treatment of persons with chronic kidney failure; inapplicability of pharmacy act; rules and regulations.

65-1660. Dialysates, devices or drugs designated by board for treatment of persons with chronic kidney failure; inapplicability of pharmacy act; rules and regulations. (a) Except as otherwise provided in this section, the provisions of the pharmacy act of the state of Kansas shall not apply to dialysates, devices or drugs which are designated by the board for the purposes of this section relating to treatment of a person with chronic kidney failure receiving dialysis and which are prescribed or ordered by a physician or a mid-level practitioner for administration or delivery to a person with chronic kidney failure if:

(1) The wholesale distributor is registered with the board and lawfully holds the drug or device; and

(2) the wholesale distributor (A) delivers the drug or device to: (i) A person with chronic kidney failure for self-administration at the person's home or specified address; (ii) a physician for administration or delivery to a person with chronic kidney failure; or (iii) a medicare approved renal dialysis facility for administering or delivering to a person with chronic kidney failure; and (B) has sufficient and qualified supervision to adequately protect the public health.

(b) The wholesale distributor pursuant to subsection (a) shall be supervised by a pharmacist consultant pursuant to rules and regulations adopted by the board.

(c) The board shall adopt such rules or regulations as are necessary to effectuate the provisions of this section.

(d) As used in this section, "physician" means a person licensed to practice medicine and surgery; "mid-level practitioner" means mid-level practitioner as such term is defined in subsection (ii) of K.S.A. 65-1626 and amendments thereto.

(e) This section shall be part of and supplemental to the pharmacy act of the state of Kansas.

History: L. 1998, ch. 91, § 1; L. 1999, ch. 115, § 11; Apr. 1, 2000.



65-1662 Veterinary medical teaching hospital pharmacy; distribution and control of prescription-only drugs; pharmacist in charge.

65-1662. Veterinary medical teaching hospital pharmacy; distribution and control of prescription-only drugs; pharmacist in charge. (a) Distribution and control of prescription-only drugs in a veterinary medical teaching hospital pharmacy shall be under the supervision of a pharmacist in charge. The pharmacist in charge shall also be responsible for establishing and maintaining adequate policies and procedures for training of personnel; storage and maintenance of prescription-only drugs and equipment; quality assurance, labeling, packaging and distribution of prescription-only drugs; recordkeeping and security.

(b) The board shall adopt such rules and regulations relating to the policies and procedures for veterinary medical teaching hospital pharmacies as necessary for proper control of prescription-only drugs by such veterinary medical teaching hospital pharmacies and adequate safety.

(c) This section shall be part of and supplemental to the pharmacy act of the state of Kansas.

History: L. 2000, ch. 89, § 4; Apr. 27.



65-1663 Registration of pharmacy technicians; applications; registration fee; qualifications for registration; expiration and renewal of registration; grounds for denial of application or registration; revocation, suspension or limitation of registration; responsibilities of pharmacists and pharmacies; rules and regulations.

65-1663. Registration of pharmacy technicians; applications; registration fee; qualifications for registration; expiration and renewal of registration; grounds for denial of application or registration; revocation, suspension or limitation of registration; responsibilities of pharmacists and pharmacies; rules and regulations. (a) It shall be unlawful for any person to function as a pharmacy technician in this state unless such person is registered with the board as a pharmacy technician. Every person registered as a pharmacy technician shall pass one or more examinations identified and approved by the board within the period or periods of time specified by the board after becoming registered. The board shall adopt rules and regulations identifying the required examinations, when they must be passed and establishing the criteria for the required examinations and passing scores. The board may include as a required examination any national pharmacy technician certification examination.

(b) All applications for registration shall be made on a form to be prescribed and furnished by the board. Each application for registration shall be accompanied by a registration fee fixed by the board by rule and regulation not to exceed $50.

(c) The board shall take into consideration any felony conviction of an applicant, but such conviction shall not automatically operate as a bar to registration.

(d) Except as otherwise provided in this subsection, each pharmacy technician registration issued by the board shall expire every two years. The expiration date shall be established by rules and regulations adopted by the board. To provide for a system of biennial renewal of pharmacy technician registrations, the board may provide by rules and regulations that registrations issued or renewed may expire less than two years from the date of issuance or renewal. Each applicant for renewal of a pharmacy technician registration shall be made on a form prescribed and furnished by the board and shall be accompanied by a renewal fee fixed by the board by rule and regulation not to exceed $25. Pharmacy technician registration renewal fees may be prorated for registration periods which are less than biennial in accordance with rules and regulations of the board. Except as otherwise provided in this subsection, the application for registration renewal, when accompanied by the renewal fee and evidence satisfactory to the board that the person has successfully complied with the rules and regulations of the board establishing the requirements for a program of continuing pharmacy technician education and received by the executive secretary of the board on or before the date of expiration of the registration, shall have the effect of temporarily renewing the applicant's registration until actual issuance or denial of the renewal registration. If at the time of filing a proceeding is pending before the board which may result in the suspension, probation, revocation or denial of the applicant's registration, the board may by emergency order declare that the application for renewal shall not have the effect of temporarily renewing such applicant's registration. If the renewal fee is not paid prior to the expiration date of the renewal year, the registration is void.

(e) (1) The board may limit, suspend or revoke a registration or deny an application for issuance or renewal of any registration as a pharmacy technician on any ground, which would authorize the board to take action against the license of a pharmacist under K.S.A. 65-1627, and amendments thereto.

(2) The board may require a physical or mental examination, or both, of a person applying for or registered as a pharmacy technician.

(3) The board may temporarily suspend or temporarily limit the registration of any pharmacy technician in accordance with the emergency adjudicative proceedings under the Kansas administrative procedure act if the board determines that there is cause to believe that grounds exist for disciplinary action under this section against the registrant and that the registrant's continuation of pharmacy technician functions would constitute an imminent danger to the public health and safety.

(4) Proceedings under this section shall be subject to the Kansas administrative procedure act.

(f) Every registered pharmacy technician, within 30 days of obtaining new employment, shall furnish the board's executive secretary notice of the name and address of the new employer.

(g) Each pharmacy shall at all times maintain a list of the names of pharmacy technicians employed by the pharmacy. A pharmacy technician shall work under the direct supervision and control of a pharmacist. It shall be the responsibility of the supervising pharmacist to determine that the pharmacy technician is in compliance with the applicable rules and regulations of the board, and the supervising pharmacist shall be responsible for the acts and omissions of the pharmacy technician in the performance of the pharmacy technician's duties. The ratio of pharmacy technicians to pharmacists in the prescription area of a pharmacy shall be prescribed by the board by rule and regulation. Any change in the ratio of pharmacy technicians to pharmacists in the prescription area of the pharmacy must be adopted by a vote of no less than six members of the board.

(h) A person holding a pharmacy technician registration shall display such registration in that part of the place of business in which such person is engaged in pharmacy technician activities.

(i) The board shall adopt such rules and regulations as are necessary to ensure that pharmacy technicians are adequately trained as to the nature and scope of their lawful duties.

(j) The board may adopt rules and regulations as may be necessary to carry out the purposes and enforce the provisions of this act.

(k) This section shall be part of and supplemental to the pharmacy act of the state of Kansas.

History: L. 2003, ch. 85, § 1; L. 2005, ch. 66, § 1; L. 2006, ch. 40, § 1; L. 2009, ch. 131, § 11; L. 2014, ch. 49, § 7; July 1.



65-1668 Utilization of unused medications act; not applicable to certain medications.

65-1668. Utilization of unused medications act; not applicable to certain medications. (a) K.S.A. 65-1668 through 65-1675, and amendments thereto, shall be known and may be cited as the "utilization of unused medications act."

(b) The provisions of the utilization of unused medications act shall not apply to any drug, prescription drug or medication purchased or provided with moneys provided under title XIX of the federal social security act, 42 U.S.C. § 1396 et seq., and amendments thereto, or title XXI of the federal social security act, section 4901 of public law 105-33, 42 U.S.C. § 1397aa et seq., and amendments thereto.

History: L. 2008, ch. 9, § 1; Mar. 27.



65-1669 Same; definitions.

65-1669. Same; definitions. As used in the utilization of unused medications act:

(a) "Adult care home" has the same meaning as such term is defined in K.S.A. 39-923, and amendments thereto.

(b) "Community mental health center" has the same meaning as such term is defined in K.S.A. 75-3307c, and amendments thereto.

(c) "Donating entities" means adult care homes, mail service pharmacies, institutional drug rooms and medical care facilities who elect to participate in the program.

(d) "Drug" has the same meaning as such term is defined in K.S.A. 65-1626, and amendments thereto.

(e) "Federally qualified health center" means a center which meets the requirements for federal funding under 42 U.S.C. § 1396d(1) of the public health service act, and amendments thereto, and which has been designated as a "federally qualified health center" by the federal government.

(f) "Indigent health care clinic" has the same meaning as such term is defined in K.S.A. 75-6102, and amendments thereto.

(g) "Institutional drug room" has the meaning as such term is defined in K.S.A. 65-1626(bb), and amendments thereto.

(h) "Mail service pharmacy" means a licensed Kansas pharmacy that ships, mails or delivers by any lawful means a lawfully dispensed medication in tamper-resistant packaging to residents of this state or another state.

(i) "Medical care facility" has the same meaning as such term is defined in K.S.A. 65-425, and amendments thereto.

(j) "Medically indigent" has the same meaning as such term is defined in K.S.A. 75-6102, and amendments thereto.

(k) "Medication" means a prescription drug or drug as defined by this section.

(l) "Mid-level practitioner" has the same meaning as such term is defined in K.S.A. 65-1626, and amendments thereto.

(m) "Practitioner" has the same meaning as such term is defined in K.S.A. 65-1626, and amendments thereto.

(n) "Prescription drug" means a drug which may be dispensed only upon prescription of a practitioner or mid-level practitioner authorized by law and which is approved for safety and effectiveness as a prescription drug under section 505 or 507 of the federal food, drug and cosmetic act, 52 Stat. 1040 (1938), 21 U.S.C.A. § 301.

(o) "Qualifying center or clinic" means an indigent health care clinic, federally qualified health center or community mental health center.

(p) "Samples of medications or injectables" means a unit of drug that is not intended to be sold and is intended to promote the sale of the drug.

History: L. 2008, ch. 9, § 2; L. 2011, ch. 114, § 8; L. 2013, ch. 114, § 8; July 1.



65-1670 Same; duties of the board of pharmacy; duties of qualifying center or clinic.

65-1670. Same; duties of the board of pharmacy; duties of qualifying center or clinic. (a) The board of pharmacy shall establish and implement a program consistent with public health and safety through which unused drugs may be transferred from donating entities that elect to participate in the program for the purpose of distributing the unused medications to Kansas residents who are medically indigent.

(b) A qualifying center or clinic in consultation with a pharmacist shall establish procedures necessary to implement the program established by the utilization of unused medications act.

(c) The state board of pharmacy shall provide technical assistance to entities who may wish to participate in the program.

History: L. 2008, ch. 9, § 3; L. 2013, ch. 114, § 9; July 1.



65-1671 Same; criteria for accepting unused medications; dispensing.

65-1671. Same; criteria for accepting unused medications; dispensing. The following criteria shall be used in accepting unused medications for use under the utilization of unused medications act:

(a) The medications shall have come from a controlled storage unit of a donating entity;

(b) only medications in their original or pharmacist sealed unit dose packaging or in tamper evident packaging, unit of use or sealed, unused injectables, including samples of medications or injectables, shall be accepted and dispensed pursuant to the utilization of unused medications act;

(c) expired medications shall not be accepted;

(d) a medication shall not be accepted or dispensed if the person accepting or dispensing the medication has reason to believe that the medication is adulterated;

(e) no controlled substances shall be accepted, unless the state board of pharmacy designates certain controlled substances as accepted medications in the adoption of rules and regulations pursuant to K.S.A. 65-1674, and amendments thereto; and

(f) subject to the limitation specified in this section, unused medications dispensed for purposes of a medical assistance program or drug product donation program may be accepted and dispensed under the utilization of unused medications act.

History: L. 2008, ch. 9, § 4; L. 2011, ch. 114, § 9; L. 2013, ch. 114, § 10; July 1.



65-1672 Same; participation; adult care homes; powers and duties of a qualifying center or clinic.

65-1672. Same; participation; adult care homes; powers and duties of a qualifying center or clinic. (a) Participation in the utilization of unused medications act by residents of adult care homes and donating entities shall be voluntary. Nothing in the utilization of unused medications act shall require any resident of an adult care home or any donating entity to participate in the program.

(b) A qualifying center or clinic which meets the eligibility requirements established in the utilization of unused medications act may:

(1) Dispense medications donated under the utilization of unused medications act to persons who are medically indigent residents of Kansas; and

(2) charge persons receiving donated medications a handling fee not to exceed 200% of the medicaid dispensing fee.

(c) A qualifying center or clinic which meets the eligibility requirements established and authorized by the utilization of unused medications act which accepts donated medications shall:

(1) Comply with all applicable federal and state laws related to the storage and distribution of medications;

(2) inspect all medications prior to dispensing the medications to determine that such medications are not adulterated; and

(3) dispense prescription drugs only pursuant to a prescription issued by a practitioner or mid-level practitioner.

(d) Medications donated under the utilization of unused medications act shall not be resold but are available for transfer to another qualifying center or clinic.

(e) For purposes of the utilization of unused medications act, medications dispensed by qualifying centers or clinics shall not be considered resale of such medications.

History: L. 2008, ch. 9, § 5; Mar. 27.



65-1673 Same; criminal and civil liability under the act.

65-1673. Same; criminal and civil liability under the act. (a) For matters related only to the lawful donation, acceptance or dispensing of medications under the utilization of unused medications act, the following persons and entities, in compliance with the utilization of unused medications act, in the absence of bad faith or gross negligence, shall not be subject to criminal or civil liability for injury other than death, or loss to person or property, or professional disciplinary action:

(1) The state board of pharmacy;

(2) the department of health and environment;

(3) the Kansas department for aging and disability services;

(4) any governmental entity or donating entity donating medications under the utilization of unused medications act;

(5) any qualifying center or clinic that accepts or dispenses medications under the utilization of unused medications act; and

(6) any qualifying center or clinic that employs a practitioner or mid-level practitioner who accepts or can legally dispense prescription drugs under the utilization of unused medications act and the pharmacy act of the state of Kansas.

(b) For matters related to the donation, acceptance or dispensing of a medication manufactured by the prescription drug manufacturer that is donated by any entity under the utilization of unused medications act, a prescription drug manufacturer shall not, in the absence of bad faith or gross negligence, be subject to criminal or civil liability for injury other than for death, or loss to person or property including, but not limited to, liability for failure to transfer or communicate product or consumer information or the expiration date of the donated prescription drug.

(c) Any person who in good faith donates medications without charge under the utilization of unused medications act, which medications are in compliance with such act at the time donated, shall not be subject to criminal or civil liability arising from any injury or death due to the condition of such medications unless such injury or death is a direct result of the willful, wanton, malicious or intentional misconduct of such person.

History: L. 2008, ch. 9, § 6; L. 2014, ch. 115, § 256; July 1.



65-1674 Same; rules and regulations; duties of the board of pharmacy.

65-1674. Same; rules and regulations; duties of the board of pharmacy. (a) The state board of pharmacy shall adopt rules and regulations to implement the utilization of unused medications act. Such rules shall:

(1) Include standards and procedures for transfer, acceptance and safe storage of donated medications;

(2) include standards and procedures for inspecting donated medications to ensure that the medications are in compliance with the utilization of unused medications act and to ensure that, in the professional judgment of a pharmacist, the medications meet all federal and state standards for product integrity;

(3) establish standards and procedures for acceptance of unused medications from donating entities;

(4) establish standards and procedures for designating certain controlled substances as accepted donated medications;

(5) establish standards and procedures for a qualifying center or clinic to prepare any donated medications for dispensing or administering; and

(6) establish, in consultation with the department of health and environment and the Kansas department for aging and disability services, any additional rules and regulations, and standards and procedures it deems appropriate or necessary to implement the provisions of the utilization of unused medications act.

(b) In accordance with the rules and regulations and procedures of the program established pursuant to this section, a resident of an adult care home, or the representative or guardian of a resident may donate unused medications for dispensation to medically indigent persons.

History: L. 2008, ch. 9, § 7; L. 2013, ch. 114, § 11; July 1.



65-1675 Same; duties of the secretary of health and environment; records.

65-1675. Same; duties of the secretary of health and environment; records. The secretary of health and environment shall maintain records of program participation including the number of donating entities donating medications, recipient locations, the amount of medications received and the number of clients served.

History: L. 2008, ch. 9, § 8; Mar. 27.



65-1676 Registration of pharmacist interns; applications; registration fee; qualifications for registration; expiration and renewal; revocation, suspension or limitation; responsibilities of pharmacist and pharmacies; rules and regulations.

65-1676. Registration of pharmacist interns; applications; registration fee; qualifications for registration; expiration and renewal; revocation, suspension or limitation; responsibilities of pharmacist and pharmacies; rules and regulations. (a) It shall be unlawful for any person to function as a pharmacist intern in this state unless such person is registered with the board as a pharmacist intern.

(b) All applications for registration shall be made on a form to be prescribed and furnished by the board. Each application for registration shall be accompanied by a registration fee fixed by the board by rule and regulation not to exceed $25.

(c) Each pharmacist intern registration issued by the board shall expire six years from the date of issuance.

(d) (1) The board may limit, suspend or revoke a registration or deny an application for issuance or renewal of any registration as a pharmacist intern on any ground that would authorize the board to take action against the license of a pharmacist under K.S.A. 65-1627, and amendments thereto.

(2) The board may temporarily suspend or temporarily limit the registration of any pharmacist intern in accordance with the emergency adjudicative proceedings under the Kansas administrative procedure act, if the board determines that there is cause to believe that grounds exist for disciplinary action under this section against the registrant and that the registrant's continuation of pharmacist intern functions would constitute an imminent danger to the public health and safety.

(3) Proceedings under this section shall be subject to the Kansas administrative procedure act.

(e) Every registered pharmacist intern, within 30 days of obtaining new employment, shall furnish the board's executive secretary notice of the name and address of the new employer.

(f) Each pharmacy shall at all times maintain a list of the names of pharmacist interns employed by the pharmacy. A pharmacist intern shall work under the direct supervision and control of a pharmacist. It shall be the responsibility of the supervising pharmacist to determine that the pharmacist intern is in compliance with the applicable rules and regulations of the board, and the supervising pharmacist shall be responsible for the acts and omissions of the pharmacist intern in the performance of the pharmacist intern's duties.

(g) A person holding a pharmacist intern registration shall display such registration in that part of the place of business in which such person is engaged in pharmacist intern activities.

(h) The board shall adopt such rules and regulations as are necessary to ensure that pharmacist interns are adequately trained as to the nature and scope of their lawful duties. The board may adopt rules and regulations as may be necessary to carry out the purposes of and enforce the provisions of this section.

(i) This section shall be part of and supplemental to the pharmacy act of the state of Kansas.

History: L. 2014, ch. 49, § 8; July 1.



65-1677 Collaborative drug therapy management advisory committee; purpose and membership.

65-1677. Collaborative drug therapy management advisory committee; purpose and membership. (a) Not later than 90 days after the effective date of this act, the state board of pharmacy and the state board of healing arts shall appoint a seven-member committee to be known as the collaborative drug therapy management advisory committee for the purpose of promoting consistent regulation and to enhance coordination among such boards with jurisdiction over licensees involved in collaborative drug therapy management. Such committee shall advise and make recommendations to the state board of pharmacy and state board of healing arts on matters relating to collaborative drug therapy management.

(b) The collaborative drug therapy management advisory committee shall consist of seven members: (1) One member of the board of pharmacy appointed by the board of pharmacy, who shall serve as the nonvoting chairperson; (2) three licensed pharmacists appointed by the state board of pharmacy, at least two of whom shall have experience in collaborative drug therapy management; and (3) three persons licensed to practice medicine and surgery appointed by the state board of healing arts, at least two of whom shall have experience in collaborative drug therapy management. The state board of pharmacy shall give consideration to any names submitted by the Kansas pharmacists association when making appointments to the committee. The state board of healing arts shall give consideration to any names submitted by the Kansas medical society when making appointments to the committee. Members appointed to the committee shall serve terms of two years, except that of the four members of the committee first appointed to the committee by the state board of pharmacy, two shall be appointed for terms of two years and two shall be appointed for terms of one year as specified by the state board of pharmacy and that of the three members of the committee first appointed to the committee by the state board of healing arts, two shall be appointed for terms of two years and one shall be appointed for a term of one year as specified by the state board of healing arts. Members appointed to the committee shall serve without compensation. All expenses of the committee shall be equally divided and paid by the state board of pharmacy and state board of healing arts.

(c) This section shall be part of and supplemental to the pharmacy act of the state of Kansas.

History: L. 2014, ch. 49, § 9; July 1.



65-1680 Epinephrine kits in schools; rules and regulations.

65-1680. Epinephrine kits in schools; rules and regulations. The state board of pharmacy may adopt any rules and regulations which the board deems necessary in relation to the maintenance of epinephrine kits under K.S.A. 2015 Supp. 72-8258, and amendments thereto.

History: L. 2009, ch. 102, § 3; July 1.



65-1681 Prescription monitoring program act.

65-1681. Prescription monitoring program act. This act shall be known and may be cited as the prescription monitoring program act.

History: L. 2008, ch. 104, § 1; July 1.



65-1682 Same; definitions.

65-1682. Same; definitions. As used in this act, unless the context otherwise requires:

(a) "Board" means the state board of pharmacy.

(b) "Dispenser" means a practitioner or pharmacist who delivers a scheduled substance or drug of concern to an ultimate user, but does not include:

(1) A licensed hospital pharmacy that distributes such substances for the purpose of inpatient hospital care;

(2) a medical care facility as defined in K.S.A. 65-425, and amendments thereto, practitioner or other authorized person who administers such a substance;

(3) a registered wholesale distributor of such substances;

(4) a veterinarian licensed by the Kansas board of veterinary examiners who dispenses or prescribes a scheduled substance or drug of concern; or

(5) a practitioner who has been exempted from the reporting requirements of this act in rules and regulations promulgated by the board.

(c) "Drug of concern" means any drug that demonstrates a potential for abuse and is designated as a drug of concern in rules and regulations promulgated by the board.

(d) "Patient" means the person who is the ultimate user of a drug for whom a prescription is issued or for whom a drug is dispensed, or both.

(e) "Pharmacist" means an individual currently licensed by the board to practice the profession of pharmacy in this state.

(f) "Practitioner" means a person licensed to practice medicine and surgery, dentist, podiatrist, optometrist or other person authorized by law to prescribe or dispense scheduled substances and drugs of concern.

(g) "Scheduled substance" means controlled substances included in schedules II, III or IV of the schedules designated in K.S.A. 65-4107, 65-4109 and 65-4111, and amendments thereto, respectively, or the federal controlled substances act (21 U.S.C. § 812).

History: L. 2008, ch. 104, § 2; July 1.



65-1683 Same; required information to be submitted by dispenser; rules and regulations; waiver; acceptance of gifts and grants.

65-1683. Same; required information to be submitted by dispenser; rules and regulations; waiver; acceptance of gifts and grants. (a) The board shall establish and maintain a prescription monitoring program for the monitoring of scheduled substances and drugs of concern dispensed in this state or dispensed to an address in this state.

(b) Each dispenser shall submit to the board by electronic means information required by the board regarding each prescription dispensed for a substance included under subsection (a). The board shall promulgate rules and regulations specifying the nationally recognized telecommunications format to be used for submission of information that each dispenser shall submit to the board. Such information may include, but not be limited to:

(1) The dispenser identification number;

(2) the date the prescription is filled;

(3) the prescription number;

(4) whether the prescription is new or is a refill;

(5) the national drug code for the drug dispensed;

(6) the quantity dispensed;

(7) the number of days' supply of the drug;

(8) the patient identification number;

(9) the patient's name;

(10) the patient's address;

(11) the patient's date of birth;

(12) the prescriber identification number;

(13) the date the prescription was issued by the prescriber; and

(14) the source of payment for the prescription.

(c) The board shall promulgate rules and regulations specifying the transmission methods and frequency of the dispenser submissions required under subsection (b).

(d) The board may issue a waiver to a dispenser that is unable to submit prescription information by electronic means. Such waiver may permit the dispenser to submit prescription information by paper form or other means, provided that all information required by rules and regulations is submitted in this alternative format.

(e) The board is hereby authorized to apply for and to accept grants and may accept any donation, gift or bequest made to the board for furthering any phase of the prescription monitoring program.

(f) The board shall remit all moneys received by it under subsection (e) to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the non-federal gifts and grants fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the board or a person designated by the president.

History: L. 2008, ch. 104, § 3; L. 2012, ch. 107, § 4; May 17.



65-1684 Same; charges and fees prohibited.

65-1684. Same; charges and fees prohibited. The board shall not impose any charge for the establishment or maintenance of the prescription monitoring program database on a registered wholesale distributor, pharmacist, dispenser or other person authorized to prescribe or dispense scheduled substances and drugs of concern. The board shall not charge any fees for the transmission of data to the database or for the receipt of information from the database, except that the board may charge a fee to an individual who requests the individual's own prescription monitoring information in accordance with procedures adopted by the board.

History: L. 2008, ch. 104, § 4; July 1.



65-1685 Same; database information privileged and confidential; persons authorized to receive data; advisory committee review of information.

65-1685. Same; database information privileged and confidential; persons authorized to receive data; advisory committee review of information. (a) The prescription monitoring program database, all information contained therein and any records maintained by the board, or by any entity contracting with the board, submitted to, maintained or stored as a part of the database, shall be privileged and confidential, shall not be subject to subpoena or discovery in civil proceedings and may only be used for investigatory or evidentiary purposes related to violations of state or federal law and regulatory activities of entities charged with administrative oversight of those persons engaged in the prescribing or dispensing of scheduled substances and drugs of concern, shall not be a public record and shall not be subject to the Kansas open records act, K.S.A. 45-215 et seq., and amendments thereto, except as provided in subsections (c) and (d).

(b) The board shall maintain procedures to ensure that the privacy and confidentiality of patients and patient information collected, recorded, transmitted and maintained is not disclosed to persons except as provided in subsections (c) and (d).

(c) The board is hereby authorized to provide data in the prescription monitoring program to the following persons:

(1) Persons authorized to prescribe or dispense scheduled substances and drugs of concern, for the purpose of providing medical or pharmaceutical care for their patients;

(2) an individual who requests the individual's own prescription monitoring information in accordance with procedures established by the board;

(3) designated representatives from the professional licensing, certification or regulatory agencies charged with administrative oversight of those persons engaged in the prescribing or dispensing of scheduled substances and drugs of concern;

(4) local, state and federal law enforcement or prosecutorial officials engaged in the administration, investigation or enforcement of the laws governing scheduled substances and drugs of concern subject to the requirements in K.S.A. 22-2502, and amendments thereto;

(5) designated representatives from the department of health and environment regarding authorized medicaid program recipients;

(6) persons authorized by a grand jury subpoena, inquisition subpoena or court order in a criminal action;

(7) personnel of the prescription monitoring program advisory committee for the purpose of operation of the program;

(8) personnel of the board for purposes of administration and enforcement of this act or the uniform controlled substances act, K.S.A. 65-4101 et seq., and amendments thereto;

(9) persons authorized to prescribe or dispense scheduled substances and drugs of concern, when an individual is obtaining prescriptions in a manner that appears to be misuse, abuse or diversion of scheduled substances or drugs of concern; and

(10) medical examiners, coroners or other persons authorized under law to investigate or determine causes of death.

(d) The prescription monitoring program advisory committee established pursuant to K.S.A. 65-1689, and amendments thereto, is authorized to review and analyze the data for purposes of identifying patterns and activity of concern.

(1) If a review of information appears to indicate a person may be obtaining prescriptions in a manner that may represent misuse or abuse of controlled substances and drugs of concern, the advisory committee is authorized to notify the prescribers and dispensers who prescribed or dispensed the prescriptions. If the review identifies patterns or other evidence sufficient to create a reasonable suspicion of criminal activity, the advisory committee is authorized to notify the appropriate law enforcement agency.

(2) If a review of information appears to indicate that a violation of state or federal law relating to prescribing controlled substances and drugs of concern may have occurred, or that a prescriber or dispenser has knowingly prescribed, dispensed or obtained controlled substances and drugs of concern in a manner that is inconsistent with recognized standards of care for the profession, the advisory committee shall determine whether a report to the professional licensing, certification or regulatory agencies charged with administrative oversight of those persons engaged in prescribing or dispensing of controlled substances and drugs of concern or to the appropriate law enforcement agency is warranted.

(A) For purposes of such determination the advisory committee may, in consultation with the appropriate regulatory agencies and professional organizations, establish criteria regarding appropriate standards and utilize volunteer peer review committees of professionals with expertise in the particular practice to create such standards and review individual cases.

(B) The peer review committee or committees appointed herein shall have authority to request and receive information in the prescription monitoring program database from the director of the prescription monitoring program.

(C) If the determination is made that a referral to a regulatory or law enforcement agency is not warranted but educational or professional advising might be appropriate, the advisory committee may refer the prescribers or dispensers to other such resources.

(e) The board is hereby authorized to provide data in the prescription monitoring program to public or private entities for statistical, research or educational purposes after removing information that could be used to identify individual practitioners, dispensers, patients or persons who received prescriptions from dispensers.

History: L. 2008, ch. 104, § 5; L. 2012, ch. 107, § 5; May 17.

Section was amended twice in the 2012 session, see also 65-1685a.



65-1686 Same; another agency as contractor.

65-1686. Same; another agency as contractor. The board is hereby authorized to contract with another agency of this state or with a private vendor, as necessary, to ensure the effective operation of the prescription monitoring program. Any contractor shall be bound to comply with the provisions regarding confidentiality of prescription information in K.S.A. 2015 Supp. 65-1685, and amendments thereto, and shall be subject to the penalties specified in K.S.A. 2015 Supp. 65-1693, and amendments thereto, for unlawful acts.

History: L. 2008, ch. 104, § 6; July 1.



65-1687 Same; maintenance of records.

65-1687. Same; maintenance of records. All information collected for the prescription monitoring program database and any records maintained by the board, or by any entity contracting with the board, submitted to, maintained or stored as a part of the database, shall be retained for five years. Such information and records shall then be destroyed unless a law enforcement entity or an entity charged with administrative oversight of those persons engaged in the prescribing or dispensing of scheduled substances and drugs of concern has submitted a written request to the board for retention of specific information or records in accordance with procedures adopted by the board.

History: L. 2008, ch. 104, § 7; July 1.



65-1688 Same; act does not create civil liability or duty.

65-1688. Same; act does not create civil liability or duty. No person authorized to prescribe or dispense scheduled substances and drugs of concern shall be liable to any person in a civil action for damages or other relief for injury, death or loss to person or property on the basis that such person authorized to prescribe or dispense scheduled substances and drugs of concern did or did not seek or obtain information from the prescription monitoring program prior to prescribing or dispensing scheduled substances and drug of concern to a patient. Nothing in this act shall be construed to create a duty or otherwise require a person authorized to prescribe or dispense scheduled substances and drug of concern to obtain information about a patient from the prescription monitoring program prior to prescribing or dispensing scheduled substances and drug of concern to such patient.

History: L. 2008, ch. 104, § 8; July 1.



65-1689 Same; advisory committee created; members; terms.

65-1689. Same; advisory committee created; members; terms. (a) There is hereby created the prescription monitoring program advisory committee which, subject to the oversight of the board, shall be responsible for the operation of the prescription monitoring program. The advisory committee shall consist of at least nine members appointed by the board as follows:

(1) Two licensed physicians, one nominated by the Kansas medical society and one nominated by the Kansas association of osteopathic medicine;

(2) two licensed pharmacists nominated by the Kansas pharmacists association;

(3) one person representing the Kansas bureau of investigation nominated by the attorney general;

(4) one person representing the university of Kansas school of medicine nominated by the dean of such school;

(5) one person representing the university of Kansas school of pharmacy nominated by the dean of such school;

(6) one licensed dentist nominated by the Kansas dental association; and

(7) one person representing the Kansas hospital association nominated by such association. The board may also appoint other persons authorized to prescribe or dispense scheduled substances and drugs of concern, recognized experts and representatives from law enforcement.

(b) The appointments to the advisory committee shall be for terms of three years.

(c) The advisory committee shall elect a chairperson from among its members who shall serve a one-year term. The chairperson may serve consecutive terms.

(d) The advisory committee, in accordance with K.S.A. 75-4319, and amendments thereto, may recess for a closed or executive meeting when it is considering matters relating to identifiable patients or providers.

(e) Upon the expiration of the term of office of any member of the advisory committee on or after the effective date of this act, and in any case of a vacancy existing on or after the effective date of this act, a successor shall be appointed by the board pursuant to this section.

(f) All members of the advisory committee shall serve without compensation.

History: L. 2008, ch. 104, § 9; July 1.



65-1690 Same; advisory committee in cooperation with other entities.

65-1690. Same; advisory committee in cooperation with other entities. (a) The prescription monitoring program advisory committee shall work with each entity charged with administrative oversight of those persons engaged in the prescribing or dispensing of scheduled substances and drugs of concern to develop a continuing education program for such persons about the purposes and uses of the prescription monitoring program.

(b) The advisory committee shall work with the Kansas bar association to develop a continuing education program for attorneys about the purposes and uses of the prescription monitoring program.

(c) The advisory committee shall work with the Kansas bureau of investigation to develop a continuing education program for law enforcement officers about the purposes and uses of the prescription monitoring program.

History: L. 2008, ch. 104, § 10; July 1.



65-1691 Same; board consultation with advisory committee; annual report.

65-1691. Same; board consultation with advisory committee; annual report. In consultation with and upon recommendation of the prescription monitoring program advisory committee, the board shall review the effectiveness of the prescription monitoring program and submit an annual report to the senate standing committee on public health and welfare and the house standing committee on health and human services.

History: L. 2008, ch. 104, § 11; July 1.



65-1692 Same; rules and regulations.

65-1692. Same; rules and regulations. The board is hereby authorized to promulgate rules and regulations necessary to carry out the provisions of this act.

History: L. 2008, ch. 104, § 12; July 1.



65-1693 Same; penalties.

65-1693. Same; penalties. (a) A dispenser who knowingly fails to submit prescription monitoring information to the board as required by this act or knowingly submits incorrect prescription monitoring information shall be guilty of a severity level 10, nonperson felony.

(b) A person authorized to have prescription monitoring information pursuant to this act who knowingly discloses such information in violation of this act shall be guilty of a severity level 10, nonperson felony.

(c) A person authorized to have prescription monitoring information pursuant to this act who knowingly uses such information in a manner or for a purpose in violation of this act shall be guilty of a severity level 10, nonperson felony.

(d) A person who knowingly, and without authorization, obtains or attempts to obtain prescription monitoring information shall be guilty of a severity level 10, nonperson felony.

(e) It shall not be a violation of this act for a practitioner or dispenser to disclose or use information obtained pursuant to this act when such information is disclosed or used solely in the course of such practitioner's or dispenser's care of the patient who is the subject of the information.

History: L. 2008, ch. 104, § 13; L. 2012, ch. 107, § 6; May 17.



65-1694 Same; veterinary prescription monitoring program task force; study; members; report.

65-1694. Same; veterinary prescription monitoring program task force; study; members; report. (a) There is hereby established the veterinary prescription monitoring program task force which shall study and determine whether to require veterinarians to report to a prescription monitoring program under this act. Such study shall include appropriate methods and procedures of reporting by the veterinarians with the necessary database field information. The task force shall utilize nationally available resources afforded by the American association of veterinary state boards and the American veterinary medical association's department of state legislative and regulatory affairs in development of the plan in consultation with the advisory committee.

(b) The task force shall consist of three members as follows: One member appointed by the prescription monitoring program advisory committee, one member appointed by the Kansas board of veterinary examiners and one member nominated by the Kansas veterinary medical association and appointed by the Kansas board of veterinary examiners.

(c) Appointments shall be made within 120 days after the effective date of this act. The initial meeting of the task force shall be convened within 180 days after the effective date of this act. The task force shall elect a chairperson and may elect any additional officers from among its members. All task force members shall serve without compensation.

(d) The task force shall report its findings and progress to the prescription monitoring program advisory committee at least annually or when requested by the advisory committee. The task force shall report its progress to the senate committee on public health and welfare and the house committee on health and human services, if requested, and report its conclusions and recommendations to such committees within five years after the effective date of this act. Based on the recommendation by the task force this act shall be amended to include the veterinarians as practitioners.

History: L. 2008, ch. 104, § 15; July 1.



65-1695 Continuous quality improvement program; purpose; confidential peer review documents; rules and regulations.

65-1695. Continuous quality improvement program; purpose; confidential peer review documents; rules and regulations. (a) No later than July 1, 2009, each pharmacy shall establish a continuous quality improvement (CQI) program. The purpose of the CQI program shall be to assess errors that occur in the pharmacy in dispensing or furnishing prescription medications so that the pharmacy may take appropriate action to prevent a recurrence.

(b) Reports, memoranda, proceedings, findings and other records generated as part of a pharmacy's CQI program shall be considered confidential and privileged peer review documents and not subject to discovery, subpoena or other means of legal compulsion for their release to any person or entity and shall not be admissible in any civil or administrative action other than an administrative proceeding initiated by the board of pharmacy. Nothing in this section shall be construed to prohibit a patient from accessing such patient's own prescription records. Nothing in this section shall affect the discoverability of any record not solely generated for or maintained as a part of a pharmacy's CQI program.

(c) No person in attendance at any meeting being conducted as part of a CQI program shall be compelled to testify in any civil, criminal or administrative action, other than an administrative proceeding initiated by the board of pharmacy as to any discussions or decisions which occurred as part of the CQI program.

(d) All reports and records generated as part of a pharmacy's CQI program shall be available for inspection by the board of pharmacy within a time period established by the board in rules and regulations.

(e) In conducting a disciplinary proceeding in which admission of any matters that are confidential and privileged under subsection (b) are proposed, the board of pharmacy shall hold the hearing in closed session when any report, record or testimony is disclosed. Unless otherwise provided by law, the board of pharmacy in conducting a disciplinary proceeding may close only that portion of the hearing in which disclosure of such privileged matters are proposed. In closing a portion of a hearing as provided in this subsection, the presiding officer may exclude any person from the hearing except members of the board, the licensee, the licensee's attorney, the agency's attorney, the witness, the court reporter and appropriate staff support for either counsel.

The board of pharmacy shall make the portions of the administrative record in which such privileged matters are disclosed subject to a protective order prohibiting further disclosure. Such privileged matters shall not be subject to discovery, subpoena or other means of legal compulsion for their release to any person or entity. No person in attendance at a closed portion of a disciplinary proceeding shall be required to testify at a subsequent civil, criminal or administrative hearing regarding the privileged matters, nor shall such testimony be admitted into evidence in any subsequent civil, criminal or administrative hearing.

The board of pharmacy may review any matters that are confidential and privileged under subsection (b) in conducting a disciplinary proceeding but must prove its findings with independently obtained testimony or records which shall be presented as part of the disciplinary proceeding in an open meeting of the board of pharmacy. Offering such testimony or records in an open public hearing shall not be deemed a waiver of the peer review privilege relating to any peer review committee testimony, record or report.

(f) The board may establish by rules and regulations requirements regarding the functions and record keeping of a pharmacy CQI program.

(g) This section shall be part of and supplemental to the pharmacy act of the state of Kansas.

History: L. 2008, ch. 104, § 16; July 1.



65-1696 State board of pharmacy; fingerprinting and criminal history.

65-1696. State board of pharmacy; fingerprinting and criminal history. (a) As part of an original application for or reinstatement of any license, registration, permit or certificate or in connection with any investigation of any holder of a license, registration, permit or certificate, the state board of pharmacy may require a person to be fingerprinted and submit to a state and national criminal history record check. The fingerprints shall be used to identify the person and to determine whether the person has a record of criminal history in this state or other jurisdiction. The state board of pharmacy is authorized to submit the fingerprints to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. The state board of pharmacy may use the information obtained from fingerprinting and the criminal history for purposes of verifying the identification of the person and in the official determination of the qualifications and fitness of the person to be issued or to maintain a license, registration, permit or certificate.

(b) Local and state law enforcement officers and agencies shall assist the state board of pharmacy in taking and processing of fingerprints of applicants for and holders of any license, registration, permit or certificate and shall release all records of adult convictions and nonconvictions and adult convictions or adjudications of another state or country to the state board of pharmacy.

(c) The state board of pharmacy may fix and collect a fee as may be required by the board in an amount equal to the cost of fingerprinting and the criminal history record check. Any moneys collected under this subsection shall be deposited in the state treasury and credited to the pharmacy fee fund. The board of pharmacy shall remit all moneys received by or for it from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the pharmacy fee fund.

(d) This section shall be part of and supplemental to the pharmacy act of the state of Kansas.

History: L. 2009, ch. 131, § 10; July 1.



65-16,101 Statewide electronic logging system for sale of methamphetamine precursor act; definitions.

65-16,101. Statewide electronic logging system for sale of methamphetamine precursor act; definitions. As used in the statewide electronic logging system for sale of methamphetamine precursor act, unless the context otherwise requires:

(a) "Board" means the state board of pharmacy.

(b) "Methamphetamine precursor" means any compound, mixture or preparation containing pseudoephedrine, ephedrine or phenylpropanolamine, or any of their salts or optical isomers, or salts of optical isomers, but does not include products that have been formulated in such a way as to effectively prevent the conversion of the active ingredient into methamphetamine, or its salts for precursors, and does not include animal feed products containing ephedrine or any naturally occurring or herbal ephedra or extract of ephedra.

(c) "Pharmacy" means premises, laboratory, area or other place, including in-state and out-of-state facilities that are required to be registered under K.S.A. 65-1643 or 65-1657, and amendments thereto: (1) Where drugs are offered for sale where the profession of pharmacy is practiced and where prescriptions are compounded and dispensed; or (2) which has displayed upon it or within it the words "pharmacist," "pharmaceutical chemist," "pharmacy," "apothecary," "drugstore," "druggist," "drugs," "drug sundries" or any of these words or combinations of these words or words of similar import either in English or any sign containing any of these words; or (3) where the characteristic symbols of pharmacy or the characteristic prescription sign "Rx" may be exhibited.

History: L. 2009, ch. 131, § 1; July 1.



65-16,102 Same; maintenance of program by the board of pharmacy; rules and regulations; waiver and liability.

65-16,102. Same; maintenance of program by the board of pharmacy; rules and regulations; waiver and liability. (a) The board shall establish and maintain a program for a statewide electronic logging system for sale of methamphetamine precursors.

(b) Each pharmacy shall maintain an electronic methamphetamine precursor recording log documenting the sale of methamphetamine precursors. The board shall promulgate rules and regulations specifying a standardized format for the log and the information that each pharmacy shall submit to the board, which shall include, but not be limited to:

(1) The name and address of the person purchasing, receiving or otherwise acquiring the methamphetamine precursor;

(2) the name of the product and quantity purchased;

(3) the date and time of the purchase; and

(4) the name, or initials, of the licensed pharmacist, registered pharmacy technician or pharmacy intern or clerk supervised by a licensed pharmacist who sold the product.

(c) Notwithstanding the requirements of this section, each pharmacy shall maintain the purchaser's signature in accordance with subsection (k) of K.S.A. 65-1643, and amendments thereto.

(d) Each pharmacy that is capable shall submit the information from the log in real time in accordance with transmission methods specified in rules and regulations promulgated by the board.

(e) The board may grant a waiver exempting a pharmacy from compliance with the requirements of this section upon showing of good cause by the pharmacy that it is otherwise unable to submit log information by electronic means for various reasons, including, but not limited to, mechanical or electronic failure or financial, technological or any other undue burden on the pharmacy, established by rules and regulations. Such waiver may permit the pharmacy to submit log information by paper form or other means, provided that all information required by rules and regulations is submitted in this alternative format.

(f) No pharmacy or pharmacy employee shall be liable to any person in a civil action for damages or other relief arising from a sale of a methamphetamine precursor that occurs at another pharmacy.

(g) The requirements of this section shall not apply where there is a lawful prescription present for the methamphetamine precursor sold.

History: L. 2009, ch. 131, § 2; July 1.



65-16,103 Same; no cost charged to pharmacies; funding of program.

65-16,103. Same; no cost charged to pharmacies; funding of program. (a) The cost of establishing and maintaining the statewide electronic logging system shall be borne by the state, other non-state units of government, private entities, or others. Pharmacies shall not be required to bear the costs associated with establishing and maintaining the electronic logging system, through any additional charges, whether statewide, regional, county-wide or otherwise as provided in this section.

(b) In the event that funding for a statewide program is not available, the board may implement the program on a non-statewide basis, whether such program is funded regionally or county-wide or otherwise. The board shall, by rules and regulations, prescribe that such regional or non-statewide program comply with requirements applicable to a statewide program, including that such non-state governmental units or regional programs may not utilize different vendors. Any requirements of this act shall only be applicable to pharmacies within such units of government or regions, if a regional program is established, and all other pharmacies in the state shall be exempt from requirements for the electronic logging system required pursuant to this act.

(c) If the state, other non-state units of government, private entities or others are unable to bear the costs of establishing and maintaining the electronic logging system, pharmacies within the state, or in the case of regional or other non-statewide programs, pharmacies within those program areas shall be relieved of any obligation to comply with the statewide electronic logging system program pursuant to this act. Such pharmacies shall still be subject to the requirements of maintaining a log as provided in subsection (k) of K.S.A. 65-1643, and amendments thereto.

(d) The board shall not impose any additional charges for the establishment or maintenance of the program for the recording of methamphetamine precursors on a pharmacy. The board shall not charge any fees for the transmission of data to the program database or for the receipt of information from the database.

(e) The state board of pharmacy may receive and expend, or supervise the expenditure of, any donation, gift, grant or bequest made to the board for furthering any phase of the statewide electronic logging system program.

History: L. 2009, ch. 131, § 3; July 1.



65-16,104 Same; confidential information; authorized access to data in the log.

65-16,104. Same; confidential information; authorized access to data in the log. (a) Methamphetamine precursor recording log information submitted to the board shall be confidential and not a public record and not subject to the Kansas open records act, K.S.A. 45-215 et seq., and amendments thereto, except as provided in subsections (c) and (d).

(b) The board shall maintain procedures to ensure that the privacy and confidentiality of information collected, recorded, transmitted and maintained is not disclosed to persons except as provided in subsections (c) and (d).

(c) The board shall be authorized to provide data in the log to the following persons:

(1) Any person authorized to prescribe or dispense products containing pseudoephedrine, ephedrine or phenylpropanolamine, for the purpose of complying with the provisions of this act; and

(2) local, state and federal law enforcement or prosecutorial officials.

(d) The board may provide data to public or private entities for statistical, research or educational purposes after removing information that could be used to identify individual patients or persons who received methamphetamine precursors from pharmacies.

History: L. 2009, ch. 131, § 4; July 1.



65-16,105 Same; another agency or private vendor as contractor; maintenance and destruction of records; educational program for pharmacies; annual report.

65-16,105. Same; another agency or private vendor as contractor; maintenance and destruction of records; educational program for pharmacies; annual report. (a) The board is hereby authorized to contract with another agency of this state or with a private vendor, as necessary, to ensure the effective implementation and operation of the methamphetamine precursor recording log. The state agency or private vendor selected shall have the technological capability to receive electronic log data from pharmacies submitted pursuant to K.S.A. 2015 Supp. 65-16,102, and amendments thereto, and to send real time notification to law enforcement officials. Regardless of the entity selected to manage the program, pharmacies are not required to use any one particular vendor's product to comply with the requirements under K.S.A. 2015 Supp. 65-16,102, and amendments thereto. Any electronic system implemented by the state shall be capable of bridging with existing and future operational systems used by pharmacies at no cost to such pharmacies. Any contractor shall be bound to comply with the provisions regarding confidentiality of log information in this section, and amendments thereto, and shall be subject to the penalties specified in K.S.A. 2015 Supp. 65-16,107, and amendments thereto, for unlawful acts.

(b) All information collected for the program database and any records maintained by the board, or by any entity contracting with the board, submitted to, maintained or stored as a part of the database, shall be retained for five years. Such information and records shall then be destroyed unless a law enforcement entity has submitted a written request to the board for retention of specific information or records in accordance with procedures adopted by the board.

(c) The board shall develop and implement a program to educate pharmacies and pharmacy employees about the program for the recording of methamphetamine precursors.

(d) The board shall review the effectiveness of the program for the recording of methamphetamine precursors and submit an annual report to the senate standing committee on public health and welfare and the house standing committee on health and human services.

History: L. 2009, ch. 131, § 5; July 1.



65-16,106 Same; rules and regulations.

65-16,106. Same; rules and regulations. The board shall adopt, within six months after the effective date of this act, such rules and regulations the board deems necessary to carry out the provisions of this act.

History: L. 2009, ch. 131, § 6; July 1.



65-16,107 Same; penalties.

65-16,107. Same; penalties. (a) A pharmacy that knowingly fails to submit methamphetamine precursor recording log information to the board as required by this act or knowingly submits incorrect log information shall be guilty of a severity level 10, nonperson felony.

(b) A person authorized to have log information pursuant to this act who knowingly discloses such information in violation of this act shall be guilty of a severity level 10, nonperson felony.

(c) A person authorized to have log information pursuant to this act who knowingly uses such information in a manner or for a propose in violation of this act shall be guilty of a severity level 10, nonperson felony.

History: L. 2009, ch. 131, § 7; July 1.



65-16,108 Same; short title.

65-16,108. Same; short title. K.S.A. 2015 Supp. 65-16,101 through 65-16,108, and amendments thereto, shall be known and may be cited as the statewide electronic logging system for sale of methamphetamine precursor act.

History: L. 2009, ch. 131, § 8; July 1.



65-16,121 Pharmacy audit integrity act.

65-16,121. Pharmacy audit integrity act. (a) K.S.A. 2015 Supp. 65-16,121 through 65-16,126, and amendments thereto, shall be known and may be cited as the pharmacy audit integrity act.

(b) This section shall take effect on and after July 1, 2011.

History: L. 2011, ch. 114, § 1; June 9.



65-16,122 Same; definitions.

65-16,122. Same; definitions. (a) As used in this act, "pharmacy benefits manager" or "PBM" means a person, business or other entity that performs pharmacy benefits management. The term includes a person or entity acting for a PBM in contractual or employment relationship in the performance of pharmacy benefits management for a managed care company, not-for-profit hospital or medical service organization, insurance company, third-party payor or health program administered by the state board of pharmacy.

(b) This section shall take effect on and after July 1, 2011.

History: L. 2011, ch. 114, § 2; June 9.



65-16,123 Same; procedural requirements.

65-16,123. Same; procedural requirements. (a) The entity conducting the audit shall follow the following procedures:

(1) An entity conducting an on-site audit must give the pharmacy at least seven days written notice before conducting an initial audit;

(2) an audit that involves clinical or professional judgment must be conducted by or in consultation with a licensed pharmacist;

(3) the period covered by the audit may not exceed two years from the date that the claim was submitted to or adjudicated by the entity;

(4) the pharmacy may request an extension not to exceed seven days from the date of an originally scheduled on-site audit;

(5) the pharmacy may use the records of a hospital, physician or other authorized practitioner to validate the pharmacy record;

(6) any legal prescription, in compliance with the requirements of the state board of pharmacy, may be used to validate claims in connection with prescriptions, refills or changes in prescriptions;

(7) each pharmacy shall be audited under the same standards and parameters as other similarly situated pharmacies; and

(8) the entity conducting the audit must establish a written appeals process.

(b) The entity conducting the audit shall also comply with the following requirements:

(1) A finding of overpayment or underpayment must be based on the actual overpayment or underpayment and not a projection based on the number of patients served having a similar diagnosis or on the number of similar orders or refills for similar drugs;

(2) the entity conducting the audit shall not use extrapolation in calculating the recoupments or penalties for audits, unless required by state or federal contracts;

(3) the auditing company or agent may not receive payment based on a percentage of the amount recovered, unless required by contracts; and

(4) interest may not accrue during the audit period.

(c) This section shall take effect on and after July 1, 2011.

History: L. 2011, ch. 114, § 3; June 9.



65-16,124 Same; audit reports; recoupment and repayment of funds; access to audit information.

65-16,124. Same; audit reports; recoupment and repayment of funds; access to audit information. (a) Any preliminary audit report must be delivered to the pharmacy within 60 days after the conclusion of the audit. Any pharmacy shall be allowed at least 30 days following receipt of the preliminary audit to provide documentation to address any discrepancy found in the audit. Any final audit report shall be delivered to the pharmacy within 120 days after receipt of the preliminary audit report or final appeal, whichever is later.

(b) Recoupment of any disputed funds or repayment of funds to the entity by the pharmacy, if permitted pursuant to contracts, shall occur, to the extent demonstrated or documented in the pharmacy audit findings, after final internal disposition of the audit including the appeals process. If the identified discrepancy for an individual audit exceeds $20,000, any future payments to the pharmacy may be withheld pending finalization of the audit. Unless otherwise required by the federal or state law, any audit information may not be shared. Auditors shall only have access to previous audit reports on a particular pharmacy conducted by that same entity.

(c) This section shall take effect on and after July 1, 2011.

History: L. 2011, ch. 114, § 4; June 9.



65-16,125 Same; final report; availability.

65-16,125. Same; final report; availability. (a) Any auditing entity, upon request of the plan sponsor, shall provide a copy of the final report, including the disclosure of any money recouped in the audit. The pharmacy may provide a copy of the report to the commissioner of insurance, provided such report shall not contain any personally identifiable health information in violation of the provisions of the health insurance portability and accountability act of 1996 (Pub. L. No. 104-191).

(b) This section shall take effect on and after July 1, 2011.

History: L. 2011, ch. 114, § 5; June 9.



65-16,126 Same; application of the act.

65-16,126. Same; application of the act. (a) This act shall apply to contracts between an auditing entity and a pharmacy entered into, extended or renewed on or after the effective date of this act. This act shall not apply to any audit, review or investigation that is initiated based upon suspected or alleged fraud, willful misrepresentation or abuse.

(b) This section shall take effect on and after July 1, 2011.

History: L. 2011, ch. 114, § 6; June 9.






Article 17 REGULATION OF EMBALMERS AND FUNERAL DIRECTORS; FUNERAL ESTABLISHMENTS

65-1701 License; application, issuance; registration and display.

65-1701. License; application, issuance; registration and display. Every person hereafter desiring to enter the practice of embalming dead human bodies within the state of Kansas shall make a written application to the state board of mortuary arts, upon forms prescribed by such board, for a license to practice the science of embalming.  If the board finds that the applicant is of good moral character, has complied with the requirements of K.S.A. 65-1701a or 65-1701b, and amendments thereto, is possessed of skill and knowledge in the science of embalming and in the care and disposition of dead human bodies and has reasonable knowledge of sanitation and disinfection in case of death from infectious or contagious diseases, the board shall issue to such applicant a license to practice the science of embalming and shall register the applicant as a duly licensed embalmer.  Each license shall be signed by the president and secretary of the board and attested by its seal.  Each person receiving a license shall display the same in such person's establishment.

History: L. 1907, ch. 387, § 5; L. 1909, ch. 225, § 3; R.S. 1923, 65-1701; L. 1941, ch. 297, § 5; L. 1964, ch. 27, § 1 (Budget Session); L. 1977, ch. 218, § 1; L. 1985, ch. 215, § 1; July 1.



65-1701a Educational requirements; registration and examination, fees; apprenticeship.

65-1701a. Educational requirements; registration and examination, fees; apprenticeship. (a) Except as otherwise provided by K.S.A. 65-1701b, and amendments thereto, each applicant for a license to practice embalming in this state, in order to be eligible for examination, shall be required to show to the satisfaction of the state board of mortuary arts that: (1) Prior to July 1, 1991, the applicant successfully completed courses in a community college, college or university accumulating at least 60 semester hours and attended a school of mortuary science approved by the board which offers a twelve-month course in mortuary science and prior to the effective date of this act graduated therefrom accumulating during this training at least 30 semester hours in mortuary science; or (2) on and after July 1, 1991, the applicant has graduated from a community college, college or university with at least an AA degree in mortuary science, which degree program is approved by the board.

(b) Except as otherwise provided in K.S.A. 65-1701b, and amendments thereto, each applicant for a license to practice embalming in this state, in order to be eligible for apprenticeship, shall be required to submit to an examination approved by the state board of mortuary arts. Each applicant shall be required to register with the secretary of the board in the manner and at the time required by the board before submitting to examination. The examination fee and registration fee shall be in the amounts fixed by the board in accordance with K.S.A. 65-1727, and amendments thereto. The board may require that fees paid for an examination be paid by the person taking the examination directly to the examination service providing the examination approved by the board.

(c) Except as otherwise provided by K.S.A. 65-1701b, and amendments thereto, each applicant for a license to practice embalming in this state, in order to be eligible for licensure, shall successfully pass a written examination established by rules and regulations of the board and shall successfully serve a full-time apprenticeship of one year under the supervision of a Kansas licensed embalmer or an embalmer approved by the board. The board by rules and regulations shall establish the score for the successful completion of the written examination.

(d) The board shall adopt rules and regulations establishing the criteria which a school of mortuary science or college or university offering at least an AA degree in mortuary science shall satisfy in order to obtain board approval under subsection (a). The board may send a questionnaire developed by the board to any school of mortuary science or college or university offering at least an AA degree in mortuary science for which the board does not have sufficient information to determine whether the school, college or university meets the criteria for approval established by rules and regulations adopted under this section. The questionnaire providing the necessary information shall be completed and returned to the board in order for the school, college or university to be considered for approval. The board may contract with investigative agencies, commissions or consultants to assist the board in obtaining information about such schools, colleges or universities. In entering such contracts the authority to approve schools, colleges or universities shall remain solely with the board.

History: L. 1927, ch. 291, § 4; L. 1941, ch. 297, § 6; L. 1949, ch. 332, § 1; L. 1955, ch. 291, § 1; L. 1964, ch. 27, § 2 (Budget Session); L. 1977, ch. 218, § 2; L. 1982, ch. 264, § 1; L. 1985, ch. 215, § 2; L. 1986, ch. 237, § 1; L. 1988, ch. 243, § 8; L. 1991, ch. 190, § 1; L. 1993, ch. 80, § 1; L. 2004, ch. 57, § 3; July 1.



65-1701b Reciprocal licenses; fees.

65-1701b. Reciprocal licenses; fees. The state board of mortuary arts may enter into reciprocal relations with the boards of other states in granting licenses to duly licensed embalmers from such states: (a) If the requirements of the state from which the applicant applies are as high as those of the state of Kansas and if the applicant is favorably recommended in writing by the board of the applicant's prior state; or (b) if the applicant individually meets the Kansas requirements even though the requirements of the state from which the applicant applies are not as high as those of the state of Kansas and if the applicant is favorably recommended in writing by the board of the applicant's prior state. The original fee for such reciprocal license and the renewal fees shall be in the amounts fixed by the board in accordance  with the provisions of K.S.A. 65-1727 and amendments thereto.

History: L. 1927, ch. 291, § 5; L. 1941, ch. 297, § 7; L. 1964, ch. 27, § 3 (Budget Session); L. 1979, ch. 188, § 2; L. 1985, ch. 215, § 3; L. 1986, ch. 237, § 2; July 1.



65-1702 Embalmer's license; biennial renewal; fees; notice; suspension and reinstatement; relicensure; rules and regulations; evidence of continuing education required for license renewal; exemption.

65-1702. Embalmer's license; biennial renewal; fees; notice; suspension and reinstatement; relicensure; rules and regulations; evidence of continuing education required for license renewal; exemption. (a) Every licensed embalmer who desires to continue the practice of embalming shall pay to the secretary of the state board of mortuary arts a renewal fee in the amount fixed by the board in accordance with the provisions of K.S.A. 65-1727 and amendments thereto. The secretary shall mail a notice of the due date for payment of the renewal fee at least 30 days prior to such date to the last known address of each licensee.

(b) If such licensee shall fail to pay the renewal fee prior to the expiration date, the licensee shall be automatically suspended and denied the right to practice embalming in this state during such suspension. The board may reinstate such lapsed licenses upon payment of the fee in arrears and a reinstatement fee in the amount equal to the renewal fee, except such lapse shall not be over six months in duration.

(c) Any person who fails to reinstate a lapsed license within six months after the lapse of such license may apply for relicensure by making application on a form provided by the board.  Relicensure shall be granted upon receipt of proof that the applicant is competent to act as a licensed embalmer, meets current qualifications to act as a licensed embalmer, has satisfied all of the requirements for renewal established by law and has paid the board all back renewal fees as established by the board by rules and regulations.

(d) The expiration date of each license issued or renewed shall be established by rules and regulations of the board. Subject to the provisions of this subsection, each license shall be renewable on a biennial basis upon the filing of a renewal application prior to the expiration date of the license and upon payment of the renewal fee established pursuant to K.S.A. 65-1727 and amendments thereto. To provide for a system of biennial renewal of licenses, the state board of mortuary arts may provide by rules and regulations that licenses issued or renewed for the first time after the effective date of this act may expire less than two years from the date of issuance or renewal. In each case in which a license is issued or renewed for a period of time less than two years, the board shall prorate to the nearest whole month the license or renewal fee established pursuant to K.S.A. 65-1727 and amendments thereto. The provisions of this subsection (d) shall not apply to apprentice licenses or periods of apprenticeship under K.S.A. 65-1701a and amendments thereto.

(e) Every licensed embalmer who desires to be actively engaged in the practice of embalming in Kansas shall submit with the renewal application evidence of satisfactory completion of a program of continuing education required by the board. The board by duly adopted rules and regulations shall establish the requirements for such program of continuing education as soon as possible after the effective date of this act.

(f) Every licensed embalmer who is not actively engaged in the practice of embalming in the state shall be exempt from the continuing education requirements set forth in subsection (e) of this section. If the person becomes engaged in the active practice of embalming, such person shall within the first full year after becoming engaged in active practice meet the continuing education requirements specified by the board.

History: L. 1907, ch. 387, § 6; R.S. 1923, 65-1702; L. 1927, ch. 291, § 2; L. 1935, ch. 233, § 1; L. 1941, ch. 297, § 8; L. 1953, ch. 291, § 1; L. 1964, ch. 27, § 4 (Budget Session); L. 1975, ch. 320,§ 1; L. 1979, ch. 188, § 3; L. 1985, ch. 215, § 4; L. 1991, ch. 190, § 2; July 1.



65-1702a Temporary embalming permits for certain purposes; conditions and limitations.

65-1702a. Temporary embalming permits for certain purposes; conditions and limitations. (a) The state board of mortuary arts may issue temporary embalming permits to out-of-state licensed embalmers for teaching purposes involving an approved continuing education program, or in emergency or disaster situations, as deemed necessary by the board.  A temporary embalming permit shall be subject to such conditions and limitations as the board may specify in such permit and as may be specified by law.  A temporary embalming permit shall authorize the permit holder to practice embalming subject to the conditions and limitations specified by the board in such permit and the conditions and limitations specified by law.

(b) Each applicant for a temporary embalming permit shall hold an active embalmer license or certificate in another state.

(c) Each application for a temporary embalming permit shall be submitted on forms provided by the board.

(d) Each temporary embalming permit shall be issued for a maximum of 30 days at no cost to the applicant and shall be signed by the president or executive-secretary of the board and attested by the board's seal.

History: L. 1992, ch. 52, § 1; July 1.



65-1703 Unlicensed persons; unlawful acts; student and apprentice embalmers; definitions.

65-1703. Unlicensed persons; unlawful acts; student and apprentice embalmers; definitions. It is unlawful for any person who is not licensed as an embalmer to advertise, practice, offer to practice, or hold oneself out as practicing the science of embalming, either by arterial or cavity treatment, or otherwise, in this state, or to embalm any dead human body for shipment or transportation by common or private carrier. It is unlawful for any common carrier to receive for transportation or to transport any dead human body unless the body has been prepared by a licensed embalmer, in accordance with this act and the rules and regulations of the board. No one except a licensed embalmer, an apprentice embalmer or a student embalmer under the provisions of this act and rules and regulations of the board shall be permitted to do any of the actual embalming of a dead human body, and no licensed embalmer shall permit anyone who is not a licensed embalmer, an apprentice embalmer or a student embalmer assigned to such embalmer, to perform in such embalmer's place of business, or elsewhere, or under such embalmer's supervision, any of the actual embalming of a dead human body, or perform any act necessary to embalm and preserve a dead human body.

Student embalmers shall preregister or register with the board and be under the direct personal supervision of a licensed Kansas embalmer at all times during the embalming process.  Apprentice embalmers shall be under the personal supervision of a licensed embalmer.

The term "actual embalming" as used in this section shall not be construed to include dressing the hair, bathing, moving or dressing the body, or cosmetic work.

The term "direct personal supervision" means that a licensed Kansas embalmer takes full responsibility for actions of the student embalmer and shall be physically present at all times.

The term "personal supervision" means that a licensed embalmer takes full responsibility for the actions of the apprentice embalmer, but does not require any physical presence.

History: L. 1907, ch. 387, § 8; L. 1909, ch. 225, § 4; R.S. 1923, 65-1703; L. 1941, ch. 297, § 9; L. 1991, ch. 190, § 3; L. 1995, ch. 86, § 1; July 1.



65-1704 Officers of the law.

65-1704. Officers of the law. Nothing in this act shall apply to or in any manner interfere with the duties of any officer of the law.

History: L. 1907, ch. 387, § 9; R.S. 1923, 65-1704; L. 1941, ch. 297, § 10; June 30.



65-1705 Penalties for violations.

65-1705. Penalties for violations. Any person who shall advertise, practice or hold oneself out as practicing the science of embalming without having complied with the provisions of this act shall be guilty of a class A nonperson misdemeanor.

History: L. 1907, ch. 387, § 10; L. 1909, ch. 225, § 5; R.S. 1923, 65-1705; L. 1974, ch. 295, § 5; L. 1978, ch. 105, § 20; L. 1995, ch. 86, § 2; July 1.



65-1706 Use of bodies by school for teaching embalming.

65-1706. Use of bodies by school for teaching embalming. The state board of mortuary arts and schools for teaching embalming shall have extended to them the same privileges as to the use of bodies for dissecting, demonstrating or teaching as those granted in this state to medical colleges.

History: L. 1907, ch. 387, § 11; L. 1909, ch. 225, § 6; R.S. 1923, 65-1706; L. 1985, ch. 215, § 5; July 1.



65-1707 Penalty for embalming without permission of coroner, when.

65-1707. Penalty for embalming without permission of coroner, when.    It shall be unlawful to embalm a dead human body, when any fact within the knowledge or brought to the attention of the embalmer is sufficient to arouse suspicion of crime in connection with the cause of death of the deceased, until permission of the coroner or where there is no coroner or in case of his absence or inability to act, a sheriff or county or district attorney has first been obtained. Any person violating the provisions of this section shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined not less than twenty-five dollars ($25) nor more than one hundred dollars ($100).

History: L. 1907, ch. 387, § 13; R.S. 1923, 65-1707; L. 1941, ch. 297, § 11; L. 1973, ch. 134, § 52; July 1, 1974.



65-1710 Questions used for examination.

65-1710. Questions used for examination. The board shall select the examination to be used by applicants for a license.

History: L. 1907, ch. 387, § 16; R.S. 1923, 65-1710; L. 1993, ch. 80, § 2; July 1.



65-1711 Record of licenses.

65-1711. Record of licenses. The secretary of said board shall keep a record in which shall be entered the names and residences of all persons to whom licenses have been issued hereunder, and the secretary shall record the license number and the date of issuance of each such license.

History: L. 1907, ch. 387, § 17; L. 1909, ch. 225, § 8; R.S. 1923, 65-1711; L. 1941, ch. 297, § 12; L. 1975, ch. 462, § 88; L. 1979, ch. 188, § 4; July 1.



65-1712 Rules and regulations; submission to secretary of health and environment; penalty for violations.

65-1712. Rules and regulations; submission to secretary of health and environment; penalty for violations. The state board of mortuary arts shall from time to time adopt rules and regulations, not inconsistent with the laws of this state or of the United States, whereby the performance of the duties of the secretary and the board and the practice of embalming dead human bodies and transportation of same shall be regulated. Rules and regulations relating to embalming and transporting dead human bodies shall be adopted by the board after having first been submitted to and approved by the secretary of health and environment. All companies or individuals operating or controlling common carriers and public and private conveyances and all licensed embalmers in this state shall obey the rules and regulations when adopted and published as provided by law, and any licensed embalmer, or any person or owner having charge of any such common carrier or public or private conveyance, who refuses or neglects to obey such rules and regulations shall be guilty of a misdemeanor and for each offense shall be punished by a fine of not less than $50 nor more than $200.

History: L. 1909, ch. 225, § 9; R.S. 1923, 65-1712; L. 1965, ch. 506, § 30; L. 1979, ch. 188, § 5; L. 1985, ch. 215, § 7; July 1.



65-1713 Funeral director defined; business name.

65-1713. Funeral director defined; business name. (a) A "funeral director" is a person engaged in or conducting, or holding oneself out as engaged in or conducting, the business of:

(1) Preparing dead human bodies, other than by embalming, for disposition; or

(2) Meeting with families for the purpose of making at-need funeral arrangements; or

(3) Directing, arranging for or supervising the disposition of dead human bodies whether by burial or cremation; or

(4) Providing or maintaining a funeral establishment, branch funeral establishment or crematory.

(b) A funeral director shall, in connection with such person's name or business, use the words "funeral director," "undertaker," "mortician," or any other title implying that such person is engaged in the business herein described.

History: L. 1935, ch. 234, § 1; L. 2007, ch. 38, § 1; L. 2010, ch. 68, § 1; July 1.



65-1713a Funeral establishment defined; branch establishments; prearranged funeral agreements.

65-1713a. Funeral establishment defined; branch establishments; prearranged funeral agreements. (a) A "funeral establishment," as the term is used herein, is a business premises where a funeral service, visitation or lying in-state of a dead human body is arranged and conducted, or dead human bodies are embalmed or otherwise prepared for a funeral service, visitation, lying in-state, burial, cremation or transportation. A funeral establishment shall be maintained at a fixed and specific street address or location and shall contain a preparation room equipped with a sanitary floor, walls and ceiling, with adequate sanitary drainage and disposal facilities, good ventilation and light, and the necessary instruments, equipment and supplies for the preparation and embalming of dead human bodies for burial or transportation. The preparation room shall be clearly identified by signs on all preparation room entrance doors, shall be separate from any funeral merchandise display room and chapel or visitation rooms and shall not be a part of the living quarters. Each funeral establishment shall have available or employ a Kansas licensed embalmer for all embalming work, if the funeral director in charge of the establishment is not a Kansas licensed embalmer. Each funeral establishment shall be under the personal supervision of a Kansas licensed funeral director.

(b) The provisions and requirements herein contained shall apply to all branch establishments as well as principal establishments, except that:

(1) Only the funeral director in charge of the funeral establishment who holds the funeral establishment license shall be eligible to apply for a branch establishment license;

(2) a branch establishment is not required to contain a funeral merchandise display room or a preparation room or to be a place where dead bodies are prepared for burial, cremation or transportation;

(3) a branch establishment ownership shall be identical to the ownership of the funeral establishment which owns the branch;

(4) the funeral director in charge of the funeral establishment also shall be responsible for the supervision of all branches of that funeral establishment; and

(5) a branch establishment is not required to be under the personal supervision and charge of a licensed funeral director.

(c) The funeral director in charge of any principal or branch establishment whose facility closes is responsible for notifying all individuals with prefinanced funeral agreements of the need to transfer their agreements to another facility. Such notification shall be provided prior to the closing of the facility with a copy of all letters provided to the state board of mortuary arts.

History: L. 1941, ch. 297, § 15; L. 1986, ch. 238, § 1; L. 1992, ch. 51, § 1; L. 1995, ch. 86, § 3; L. 2011, ch. 4, § 1; July 1.



65-1713b Funeral service or interment, who in charge of.

65-1713b. Funeral service or interment, who in charge of. Every funeral service or interment, or part thereof, hereafter conducted in this state must be in the actual charge and under the supervision of a Kansas licensed funeral director, or of the duly licensed assistant funeral director: Provided, however, That this shall not prevent a family from burying its own dead where death did not result from a contagious, infectious or communicable disease, nor shall it prevent a religious group or sect whose religious belief require the burial of its own dead from conducting such services where death did not result from a contagious, infectious or communicable disease.

History: L. 1941, ch. 297, § 16; June 30.



65-1714 Funeral director's license; application; qualifications; examination; display of license; special permits.

65-1714. Funeral director's license; application; qualifications; examination; display of license; special permits. (a) It shall be unlawful for any person to engage in, or attempt to engage in, the business of a funeral director, conduct a funeral, or make an interment in this state, except as provided in K.S.A. 65-1713b, and amendments thereto, without a funeral director's license issued by the state board of mortuary arts.

(b) Every person desiring to enter the practice of funeral directing shall make written application therefor to the board on such forms and in such manner as shall be prescribed by the board. The application shall show that the applicant is of legal age, has successfully completed courses in an accredited academic community college or accredited academic college or university accumulating at least 60 semester hours with 20 semester hours earned in subjects designated by the state board of mortuary arts and has had practical experience in funeral directing working full-time for at least one year prior to the date of the application as a licensed Kansas assistant funeral director under a Kansas licensed funeral director. The application shall also show that the applicant has assisted in conducting at least 25 funeral services before applying for a funeral director's license, which showing shall be supported by a verified written statement giving the list of the cases with which the applicant assisted, the dates thereof and the places where the services were conducted. Funeral directors' licenses shall be issued to individuals only, and not to organizations, institutions, corporations or establishments.

(c) The applicant shall be present before the board for examination at a time and place fixed by the board. The manner and form of the examination shall be determined by the board. It shall not be necessary for the applicant to be a licensed embalmer in order to obtain a funeral director's license under this act.

(d) All licenses shall be signed by the president and secretary of the board and attested by its seal. Every funeral director shall at all times prominently display the funeral director's license in the funeral director's place of employment. In the event of the death of the holder of a funeral director's license, or in other special cases, the board, in its discretion and for good cause shown, may issue special permits to persons otherwise qualified, except for examination, authorizing the temporary practice of funeral directing until the next examination by the board.

(e) Any person, who has lawfully engaged in the business of providing cremation services in Kansas for five consecutive years prior to the effective date of this act, shall be exempt from the apprenticeship requirements which are a prerequisite for licensure as a funeral director under K.S.A. 65-1701a, and amendments thereto, provided that such person shall apply for licensure within six months of the effective date of this act. Any person who is exempt from the apprenticeship requirements under this subsection shall have a grace period of 120 days following the effective date of the act to comply with the requirements for licensure as a funeral director.

History: L. 1935, ch. 234, § 2; L. 1941, ch. 297, § 17; L. 1979, ch. 188, § 6; L. 1982, ch. 264, § 2; L. 1985, ch. 215, § 8; L. 1988, ch. 247, § 3; L. 1991, ch. 190, § 4; L. 2010, ch. 68, § 2; July 1.



65-1715 Same; examination fee.

65-1715. Same; examination fee. All persons shall be licensed as funeral directors only after due examination by the state board of mortuary arts and the payment of an examination fee. The examination fee shall be in the amount fixed by the board in accordance with the provisions of K.S.A. 65-1727 and amendments thereto. The examination fee shall be in addition to the license fee.

History: L. 1935, ch. 234, § 3; L. 1964, ch. 27, § 5 (Budget Session); L. 1979, ch. 188, § 7; L. 1985, ch. 215, § 9; July 1.



65-1716 Biennial renewal fee; notice; suspension of license; reinstatement fee; relicensure; rules and regulations; evidence of continuing education required for license renewal; exemption.

65-1716. Biennial renewal fee; notice; suspension of license; reinstatement fee; relicensure; rules and regulations; evidence of continuing education required for license renewal; exemption. (a) The renewal fee for a funeral director's license shall be in the amount fixed by the state board of mortuary arts in accordance with the provisions of K.S.A. 65-1727 and amendments thereto.  The fee shall be due and payable to the secretary of the board prior to the expiration date of the license.  The secretary of the board shall mail a notice of the expiration date of each license and of the renewal fee at least 30 days prior to the date of expiration to the last known address of each licensee.  If the licensee fails to pay such renewal fee within the time specified, the licensee shall be automatically suspended and denied the right to practice funeral directing in this state during such suspension.

(b) The board may reinstate such lapsed license upon the payment of the fee in arrears, plus the additional reinstatement fee in the amount equal to the renewal fee, if such lapse is not over six months in duration.

(c) Any person who fails to reinstate a lapsed license within six months after the lapse of such license may apply for relicensure by making application on a form provided by the board.  Relicensure shall be granted upon receipt of proof that the applicant is competent to act as a licensed funeral director, meets qualifications to act as a licensed funeral director, has satisfied all of the requirements for renewal established by law and has paid the board all back renewal fees as established by the board by rules and regulations.

(d) The expiration date of each license shall be established by rules and regulations of the board. Subject to the provisions of this subsection, each license shall be renewed on a biennial basis upon the filing of a renewal application prior to the expiration date of the license and upon payment of the renewal fee established pursuant to K.S.A. 65-1727 and amendments thereto. To provide for a system of biennial renewal of licenses, the board may provide by rules and regulations that licenses issued or renewed for the first time after the effective date of this act may expire less than two years from the date of issuance or renewal. In each case in which a license is issued or renewed for a period of time of less than two years, the board shall prorate to the nearest whole month the license or renewal fee established pursuant to K.S.A. 65-1727 and amendments thereto.

(e) Every licensed funeral director who desires to be actively engaged in the practice of funeral directing in Kansas shall submit with the renewal application and renewal fee evidence of satisfactory completion of a program of continuing education required by the board. The board by duly adopted rules and regulations shall establish the requirements for such program of continuing education as soon as possible after the effective date of this act.

(f) Every licensed funeral director who is not actively engaged in the practice of funeral directing in the state shall be exempt from the continuing education requirements set forth in this section. If the person becomes engaged in the active practice of funeral directing, such person shall within the first full year after becoming engaged in active practice meet the continuing education requirements specified by the board.

History: L. 1935, ch. 234, § 4; L. 1941, ch. 297, § 18; L. 1953, ch. 291, § 2; L. 1964, ch. 27, § 6 (Budget Session); L. 1976, ch. 271, § 1; L. 1979, ch. 188, § 8; L. 1985, ch. 215, § 10; L. 1991, ch. 190, § 5; July 1.



65-1717 Assistant funeral director's license; qualifications; fees; application; registration; suspension or revocation of license; procedure; biennial renewal; rules and regulations.

65-1717. Assistant funeral director's license; qualifications; fees; application; registration; suspension or revocation of license; procedure; biennial renewal; rules and regulations. (a) The term "assistant funeral director" as herein used means a person who assists a duly Kansas licensed funeral director in one or more of the principal functions of funeral directing, and is actively engaged in such work. An assistant funeral director must be an employee of the funeral director under whom the employee is registered, and shall be a person to whom the funeral director delegates the responsibility of conducting funeral services and making interments.

(b) The state board of mortuary arts may, in its discretion, license assistant funeral directors to each Kansas licensed funeral director. Licensure as an assistant funeral director shall be separate and distinct from registration as an apprentice embalmer. The board may issue an assistant funeral director license on successful completion of an examination, the manner and form of which is to be determined by the board, and upon the payment of the application fee which shall include the license fee for the current year or portion thereof, and such application and license fee shall be in the amount fixed by the board in accordance with the provisions of K.S.A. 65-1727, and amendments thereto. The renewal fee shall be in the amount fixed by the board in accordance with the provisions of K.S.A. 65-1727, and amendments thereto. Before issuing a license to an applicant for an assistant funeral director's license, the board shall require satisfactory proof that the applicant is capable and trustworthy to act as such and that the applicant is a person of good moral character and temperate habits, has a good standing in the community and is qualified to engage in the business. In determining the moral character of any such applicant, the board shall take into consideration any felony conviction of such person, but such conviction shall not automatically operate as a bar to licensure. Each person applying for an assistant funeral director's license shall make application and be recommended in writing on forms provided by the board. The application shall show that the applicant is at least 17 years of age and has graduated from an accredited high school or has obtained the equivalent of a high school education as determined by the state department of education before such license can be issued to the applicant. Upon issuing a license to an assistant funeral director, as herein provided, the board shall cause the licensee to be registered in the office of the secretary of the board under the supervision of the Kansas licensed funeral director by whom such licensee is employed and under whom such licensee is registered. The funeral director under whom the assistant funeral director has been registered must immediately notify the secretary of the board when the licensee has left the director's employ. Upon the reemployment of the licensee by any other funeral director, such licensee shall be reinstated by the board and receive credit on their apprenticeship for the period of time the licensee had theretofore served as an apprentice. The work of an assistant funeral director shall at all times be under the supervision and control of the Kansas licensed funeral director under whom the licensee is registered. Licenses of assistant funeral directors may be suspended or revoked, or the board may refuse to issue or renew the same, for any of the reasons and in the manner stated herein for funeral directors' licenses. Any such license suspension or revocation action shall be in accordance with the provisions of the Kansas administrative procedure act.

(c) The expiration date of each license shall be established by rules and regulations of the board. Subject to the provisions of this section, each license shall be renewable on a biennial basis upon the filing of a renewal application prior to the expiration date of the license and upon payment of the renewal fee established pursuant to K.S.A. 65-1727, and amendments thereto. To provide for a system of biennial renewal of licenses, the board may provide by rules and regulations that licenses issued or renewed may expire less than two years from the date of issuance or renewal. In each case in which a license is issued or renewed for a period of time less than two years, the board shall prorate to the nearest whole month the license or renewal fee established pursuant to K.S.A. 65-1727, and amendments thereto.

(d) The examination and education requirements set forth in subsection (b) shall not apply to any person holding a valid assistant funeral director's license as of December 31, 2007, or to registered apprentice funeral directors.

History: L. 1935, ch. 234, § 5; L. 1941, ch. 297, § 19; L. 1953, ch. 291, § 3; L. 1964, ch. 27, § 7 (Budget Session); L. 1968, ch. 187, § 1; L. 1972, ch. 231, § 4; L. 1979, ch. 188, § 9; L. 1984, ch. 313, § 110; L. 1985, ch. 215, § 11; L. 2007, ch. 87, § 1; Jan. 1, 2008.



65-1718 Disposition of moneys; mortuary arts fee fund.

65-1718. Disposition of moneys; mortuary arts fee fund. (a) The state board of mortuary arts shall remit all moneys received by or for it from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the mortuary arts fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the state board of mortuary arts or by a person or persons designated by the secretary.

(b) On July 1, 1985, the director of accounts and reports shall transfer all moneys in the embalming board fee fund to the mortuary arts fee fund. On July 1, 1985, all liabilities of the embalming board fee fund are hereby imposed upon the mortuary arts fee fund, and the embalming board fee fund is hereby abolished.

(c) Whenever the embalming board fee fund, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the mortuary arts fee fund.

History: L. 1935, ch. 234, § 6; L. 1973, ch. 309, § 17; L. 1985, ch. 215, § 12; L. 2001, ch. 5, § 230; L. 2011, ch. 53, § 28; July 1.



65-1719 Record of licenses.

65-1719. Record of licenses. The secretary of the board shall annually send to the office of the secretary of health and environment a list containing the names, addresses and license numbers of all funeral directors and assistant funeral directors as of July first of that year. A copy of the records of the board, or of any portion thereof, certified by its secretary, shall be deemed lawful evidence in any court of this state.

History: L. 1935, ch. 234, § 7; L. 1941, ch. 297, § 20; L. 1975, ch. 462, § 90; July 1.



65-1721 Qualifications; persons from other states; examination.

65-1721. Qualifications; persons from other states; examination. (a) The board may, in its discretion, upon payment of the fees herein provided for, issue licenses to funeral directors residing in other states who are funeral directors in good standing in their own states, and whose methods of transacting business do not, in the opinion of the board, violate any of the laws of Kansas or the rules and regulations of the board.

(b) If a funeral director from another state desires to locate and engage in that business in this state, the funeral director shall not be required to serve one year as a licensed assistant funeral director in this state if the funeral director is favorably recommended in writing by the license board of the state of the funeral director's previous residence, and if the funeral director has had at least one full year of actual experience as a funeral director in that state, and if the state of the funeral director's previous residence has educational requirements for funeral directors equal to or greater than those in Kansas or the funeral director individually meets the Kansas educational requirements even though the state of the funeral director's previous residence has educational requirements for funeral directors which are not equal to or greater than those in Kansas.  Such person shall pay the same fees as required of other applicants in this state.

(c) The board may administer a written or oral examination to a funeral director from another state on the statutes, rules and regulations that govern funeral directing in this state.

History: L. 1935, ch. 234, § 9; L. 1941, ch. 297, § 21; L. 1982, ch. 264, § 3; L. 1983, ch. 211, § 1; L. 1986, ch. 237, § 3; July 1.



65-1723 Powers of state board of mortuary arts; fees and expenses.

65-1723. Powers of state board of mortuary arts; fees and expenses. The state board of mortuary arts shall have the power to adopt and enforce all necessary rules and regulations not inconsistent with this act for examining and licensing funeral directors and assistant funeral directors, issuing licenses by reciprocity, establishing ethical standards and practices and regulating the general practice of funeral directing and cremation. The board shall have the power to inspect funeral establishments, branch establishments and crematories, and to require that funeral establishments, branch establishments and crematories, be maintained, operated and kept in a clean and sanitary condition in accordance with the provisions of this act, rules and regulations of the board and any applicable rules and regulations of the secretary of health and environment. If a person applies for a license for the purpose of opening a new funeral establishment or branch establishment for the purpose of operating a funeral establishment, branch establishment or crematory which has not been heretofore inspected and approved by the board, or if a licensed funeral director or crematory operator in charge makes structural alterations or additions to an existing funeral establishment, branch establishment or crematory, the board shall have the right to withhold the issuance or renewal of any license until any such funeral establishment, branch establishment or crematory has been inspected and approved by the board or its representatives. All references herein to "board" shall refer to the state board of mortuary arts of the state of Kansas unless otherwise clearly indicated. The board is hereby authorized and empowered to do all things necessary and proper in the administration of all the provisions of this act. Members of the state board of mortuary arts shall be allowed the same fees and expenses as are allowed for administering the embalmers' license law.

History: L. 1935, ch. 234, § 11; L. 1941, ch. 297, § 23; L. 1975, ch. 462, § 92; L. 1979, ch. 188, § 10; L. 1985, ch. 215, § 14; L. 1986, ch. 238, § 2; L. 2001, ch. 183, § 10; Jan. 1, 2002.



65-1725 Severability of 1935 act.

65-1725. Severability of 1935 act. This act shall be separable, and in case for any reason any provision or part of this act shall be held to be unconstitutional or invalid, the same shall not be held to affect any other paragraph, provision or part of this act.

History: L. 1935, ch. 234, § 13; May 15.



65-1725a Severability of 1941 act.

65-1725a. Severability of 1941 act. This act shall be separable, and in case for any reason any provision or part of this act shall be held to be unconstitutional or invalid, the same shall not be held to affect any other paragraph, provision or part of this act.

History: L. 1941, ch. 297, § 14; June 30.



65-1726 Penalties for violations.

65-1726. Penalties for violations. Any person who violates any provision of article 17 of chapter 65 of the Kansas Statutes Annotated shall be guilty of a class A nonperson misdemeanor.

History: L. 1935, ch. 234, § 14; L. 1995, ch. 86, § 4; July 1.



65-1727 Fees; fixed by rules and regulations; notice to licensee; licensure by endorsement.

65-1727. Fees; fixed by rules and regulations; notice to licensee; licensure by endorsement. (a) On or before October 15 of each year, the state board of mortuary arts shall determine the amount of funds that will be required during the next ensuing two years to properly administer the laws which the board is directed to enforce and administer under the provisions of article 17 of chapter 65 of the Kansas Statutes Annotated, and acts amendatory of the provisions thereof and supplemental thereto, and by rules and regulations shall fix fees in such reasonable sums as may be necessary for such purposes within the following limitations:

Embalmers endorsement application fee, not more than  $500

Embalmers reciprocity application fee, not more than  500

Funeral directors examination fee, not more than  400

Funeral directors reciprocity application fee, not more than  500

Embalmers/funeral directors reciprocity application fee, notmore than  500

Assistant funeral directors application fee, not more than  300

Assistant funeral directors examination fee, not morethan  300

Embalmers license and renewal fee, not more than  350

Funeral directors license and renewal fee, not more than  450

Crematory operator's license and renewal fee, not morethan  200

Assistant funeral directors license and renewal fee, not morethan  400

Apprentice embalmers registration fee, not more than  250

Funeral establishment license fee, not more than  1,000

Branch establishment license fee, not more than  1,000

Crematory license fee, not more than  1,000

Crematory renewal fee, not more than  1,000

Funeral establishment/crematory license fee, not morethan  1,500

Funeral establishment/crematory renewal fee, not morethan  1,500

Branch establishment/crematory license fee, not morethan  1,500

Branch establishment/crematory renewal fee, not morethan  1,500

Duplicate licenses  30

Rulebooks  20

Continuing education program sponsor applications  25

Continuing education program licensee applications  25

At least 30 days prior to the expiration date of any license issued by the board, the board shall notify the licensee of the applicable renewal fee therefor.

(b) The fees established by the board under this section immediately prior to the effective date of this act shall continue in effect until such fees are fixed by the board by rules and regulations as provided in this section. An owner of a licensed funeral establishment or licensed branch establishment and a licensed crematory may be charged by the board a combined funeral establishment/crematory license or renewal fee or branch establishment/crematory license or renewal fee under this section in lieu of a separate license or renewal fee for each facility.

(c) The state board of mortuary arts may license embalmers via endorsement from another state: (1) If the individual has been licensed for at least five years and has completed at least five consecutive years of active practice in embalming; (2) has passed the national examination written by the international conference of funeral service examining boards; and (3) has not had any adverse action taken against such licensee by the state board in which licensure is held. The original fee for such endorsement license and the renewal fee shall be in the amounts fixed by the board in accordance with the provisions of this section.

(d) Fees paid to the board are not refundable.

History: L. 1964, ch. 27, § 8 (Budget Session); L. 1973, ch. 251, § 1; L. 1979, ch. 188, § 11; L. 1981, ch. 300, § 4; L. 1982, ch. 264, § 4; L. 1985, ch. 215, § 15; L. 1986, ch. 238, § 3; L. 1991, ch. 190, § 6; L. 1995, ch. 86, § 5; L. 2001, ch. 183, § 11; L. 2007, ch. 87, § 2; L. 2010, ch. 131, § 7; July 1, 2011.



65-1728 Eye enucleation; embalmers and other persons; certificate of competence; liability.

65-1728. Eye enucleation; embalmers and other persons; certificate of competence; liability. For the purpose of removing an eye or part thereof, any embalmer licensed in accordance with the provisions of article 17 of chapter 65 of the Kansas Statutes Annotated, and acts amendatory thereof, a licensed nurse, technician employed by a nationally certified eye bank, licensed optometrist, attendant as defined under K.S.A. 65-6112, and amendments thereto, or physician assistant, who has completed a course in eye enucleation at a school certified by the department of ophthalmology, college of medicine of the university of Kansas school of medicine, and holds a valid certificate of competence from such certified school, or a person licensed to practice medicine and surgery is hereby authorized to enucleate eyes from any body when the gift of such eye has been made in accordance with the terms of the revised uniform anatomical gift act (K.S.A. 2015 Supp. 65-3220 through 65-3244, and amendments thereto). Persons certified in accordance with this section and persons licensed to practice medicine and surgery who perform the enucleation of eyes in accordance with the provisions of K.S.A. 2015 Supp. 65-3220 through 65-3244, and amendments thereto, shall incur no liability, civil or criminal, for his acts in performance of enucleation of eyes.

History: L. 1972, ch. 238, § 1; L. 1998, ch. 65, § 1; L. 2004, ch. 117, § 4; L. 2007, ch. 127, § 31; July 1.



65-1729 Funeral establishment license; branch establishment license; fees; disposition of moneys; unlawful acts.

65-1729. Funeral establishment license; branch establishment license; fees; disposition of moneys; unlawful acts. (a) The funeral director in charge of a funeral establishment, as defined by K.S.A. 65-1713a and amendments thereto, including any branch establishment, located or doing business within the state shall apply for and obtain a funeral establishment license or branch establishment license, as appropriate, from the state board of mortuary arts for each location within the state of such funeral establishment or branch establishment.

(b) An application for a new license is required if the funeral establishment or branch establishment changes ownership, name or location. Such application shall be made to the state board of mortuary arts at least 30 days prior to such change of ownership, name or location.

(c) The funeral establishment license fee or branch establishment license fee shall be fixed by the state board of mortuary arts under K.S.A. 65-1727 and amendments thereto and shall be due and paid to the state board of mortuary arts on or before the expiration date of such license. The disposition of all funds collected under the provisions of this act shall be in accordance with the provisions of K.S.A. 65-1718 and amendments thereto.

(d) Each funeral establishment license or branch establishment license shall expire every two years on a date established by the state board of mortuary arts by duly adopted rules and regulations.

(e) It is unlawful for any person who does not hold a funeral establishment or branch establishment license to operate, offer to operate, advertise or represent oneself as operating a funeral or branch establishment.

History: L. 1973, ch. 250, § 1; L. 1979, ch. 188, § 12; L. 1981, ch. 300, § 5; L. 1985, ch. 215, § 16; L. 1986, ch. 238, § 4; L. 1991, ch. 190, § 7; L. 1992, ch. 51, § 2; L. 1995, ch. 86, § 6; July 1.



65-1730 Rules and regulations.

65-1730. Rules and regulations. The state board of mortuary arts shall adopt rules and regulations for the administration of this act.

History: L. 1973, ch. 250, § 2; L. 1985, ch. 215, § 17; July 1.



65-1731 Failure, neglect or refusal to pay fee classified as class B misdemeanor.

65-1731. Failure, neglect or refusal to pay fee classified as class B misdemeanor. It shall be unlawful for any officer or agent of any funeral establishment or branch establishment required to pay the establishment fee authorized by the provisions of this act to fail, neglect or refuse to pay such fee. Any officer or agent of such funeral establishment or branch establishment who fails, neglects or refuses to pay such fee shall be guilty of a class B misdemeanor.

History: L. 1973, ch. 250, § 3; L. 1986, ch. 238, § 5; July 1.



65-1732 Disposal of unclaimed cremated remains; veteran's unclaimed cremated remains; rules and regulations.

65-1732. Disposal of unclaimed cremated remains; veteran's unclaimed cremated remains; rules and regulations. (a) A funeral establishment, branch establishment or crematory which has possession of the cremated remains of a dead human body may dispose of the cremated remains, if:

(1) Such cremated remains have not been claimed for at least 90 days from the time of cremation;

(2) the funeral establishment, branch establishment or crematory has sent a notice by certified mail, return receipt requested, to the last known address of the authorizing agent as defined under K.S.A. 65-1760, and amendments thereto. Such notice shall state that such remains will be disposed of in accordance with the provisions of this section unless claimed within 30 days of the date such notice is sent; and

(3) the funeral establishment, branch establishment or crematory has not received any claim on the cremated remains for at least 30 days from the date that such notice was sent.

(b) Such disposal under subsection (a) shall include burial by placing the remains in a church or cemetery plot, scatter garden, pond, or columbarium; relinquishing possession of the cremated remains of veterans to the director of the Kansas commission of veterans affairs office, or the director's designee, or a national cemetery in accordance with the provisions of subsection (c); or otherwise disposing of the remains as provided by rule and regulation of the board of mortuary arts. Disposition may include the commingling of the cremated remains with other cremated remains and thus the cremated remains would not be recoverable.

(c) (1) A funeral establishment, branch establishment or crematory which has held in its possession cremated remains for more than 90 days from the date of cremation and has provided notice pursuant to subsection (a) and the cremated remains remain unclaimed may, in accordance with the provisions of this section, determine if such cremated remains are those of a veteran, and if so, may dispose of such remains as provided in this section.

(2) Notwithstanding any law or rules and regulations to the contrary, nothing in this section shall prevent a funeral establishment, branch establishment or crematory from sharing information with the United States department of veterans affairs or the Kansas commission on veterans affairs office for the purpose of determining whether the cremated remains are those of a veteran. A funeral establishment, branch establishment, crematory, funeral director, assistant funeral director or crematory operator shall be discharged from any legal obligations or liability with regard to the releasing or sharing of information with such entities.

(3) Should a funeral establishment, branch establishment or crematory ascertain the cremated remains in its possession are those of a veteran and they are unclaimed cremated remains to be disposed of pursuant to provisions of subsection (a), the funeral establishment, branch establishment or crematory may relinquish possession of the cremated remains to the director of the Kansas commission on veterans affairs office, or the director's designee, or a national cemetery for disposition. Disposition shall be by placement of cremated remains in a tomb, mausoleum, crypt, niche in a columbarium or burial in a cemetery but shall not include the scattering of cremated remains.

(d) Nothing in this section shall require a funeral establishment, branch establishment or crematory to determine or seek others to determine that an individual's cremated remains are those of a veteran if the funeral establishment, branch establishment or crematory was informed by the person in control of the disposition that: (1) Such individual was not a veteran; or (2) such individual did not desire any funeral or burial-related services or ceremonies recognizing service as a veteran.

(e) The funeral establishment, branch establishment, crematory, funeral director, assistant funeral director or crematory operator, upon disposing of cremated remains in accordance with the provisions of this section, shall be held harmless for any costs or damages, except if there is gross negligence or willful misconduct, and shall be discharged from any legal obligation or liability concerning the cremated remains.

History: L. 1988, ch. 227, § 1; L. 2001, ch. 183, § 12; L. 2012, ch. 86, § 1; L. 2014, ch. 83, § 5; July 1.



65-1734 Order of priority of persons authorized to dispose of decedent's remains; immunity of funeral directors, funeral establishments and crematories.

65-1734. Order of priority of persons authorized to dispose of decedent's remains; immunity of funeral directors, funeral establishments and crematories. (a) The following persons, in order of priority stated, may order any lawful manner of final disposition of a decedent's remains including burial, cremation, entombment or anatomical donation:

(1) The agent for health care decisions established by a durable power of attorney for health care decisions pursuant to K.S.A. 58-625 et seq., and amendments thereto, if such power of attorney conveys to the agent the authority to make decisions concerning disposition of the decedent's remains;

(2) the spouse of the decedent;

(3) the decedent's surviving adult children. If there is more than one adult child, any adult child who confirms in writing the notification of all other adult children, may direct the manner of disposition unless the funeral establishment or crematory authority receives written objection to the manner of disposition from another adult child;

(4) the decedent's surviving parents;

(5) the persons in the next degree of kinship under the laws of descent and distribution to inherit the estate of the decedent. If there is more than one person of the same degree, any person of that degree may direct the manner of disposition;

(6) a guardian of the person of the decedent at the time of such person's death;

(7) the personal representative of the decedent; or

(8) in the case of indigents or any other individuals whose final disposition is the responsibility of the state or county, the public official charged with arranging the final disposition pursuant to K.S.A. 22a-215, and amendments thereto.

(b) If the decedent died during active military service, as provided in 10 U.S.C. § 1481(a)(1) through (8), in any branch of the United States armed forces, United States reserve forces or national guard, the person authorized by the decedent to direct disposition pursuant to public law 109-163, § 564, as listed on the decedent's United States department of defense record of emergency data, DD Form 93, or its successor form, shall take priority over all other persons described in subsection (a).

(c) A funeral director, funeral establishment or crematory shall not be subject to criminal prosecution or civil liability for carrying out the otherwise lawful instructions of the person or persons under subsection (a) if the funeral director reasonably believes such person is entitled to control final disposition.

History: L. 2000, ch. 122, § 2; L. 2011, ch. 33, § 1; July 1.



65-1751 Denial, suspension or revocation of license, censure of licensee or imposition of fine; grounds; procedure; definitions.

65-1751. Denial, suspension or revocation of license, censure of licensee or imposition of fine; grounds; procedure; definitions. (a) The state board of mortuary arts may refuse to issue or renew a license, may condition, limit, revoke or suspend a license or may publicly or privately censure a licensee, or may impose a fine not to exceed $1,000 per violation upon a finding that a licensee or an applicant for a license:

(1) Has made any misleading, deceptive, untrue or fraudulent statements in applying for or securing an original or renewal license;

(2) has committed an act of unprofessional or dishonorable conduct or professional incompetency;

(3) has been convicted of a felony, and the licensee or applicant for a license is unable to demonstrate to the board's satisfaction that such person has been sufficiently rehabilitated to warrant the public trust, has been convicted of any offense involving moral turpitude or has been convicted of criminal desecration or any other crime which reflects on the licensee's fitness to practice;

(4) has violated any law, ordinance or rule and regulation affecting the handling, custody, care or transportation of dead human bodies;

(5) is rendered unfit or unable to practice embalming or funeral directing by reason of illness, alcohol, chemicals or other types of substances, or as a result of any mental or physical condition as determined by the board after receiving the results of an evaluation by a person licensed to practice medicine and surgery or a person licensed to diagnose and treat mental illness, or both, as directed by the board;

(6) has failed or refused to properly protect or guard against contagious, communicable or infectious disease, or the spreading thereof;

(7) has refused to surrender a dead human body upon the request of the next of kin, or legal representative, if there is no next of kin, or person entitled to the custody and control of the body if there is no next of kin available and no legal representative qualified to act;

(8) or the agent, employee or representative thereof, has advertised, solicited or sold merchandise or services in a manner which is fraudulent, deceptive or misleading in form or content;

(9) or the agent, employee or representative thereof, has engaged in the uninvited, in-person solicitation of an actual or potential customer, who, because of the customer's particular circumstances, was vulnerable to undue influence, intimidation, coercion or overreaching or has violated a provision of K.S.A. 65-1752, and amendments thereto;

(10) or the agent, employee or representative thereof, has knowingly engaged in at-need solicitation;

(11) has used or employed, directly or indirectly, any agent, representative or person, for the purpose of contacting public officials or agents of institutions by whose influence dead human bodies may be turned over to a particular licensee or funeral establishment;

(12) has aided or abetted an unlicensed person to practice any activity for which a license is required under article 17 of chapter 65 of the Kansas Statutes Annotated, and acts amendatory of the provisions thereof or supplemental thereto;

(13) has had a license to practice embalming or funeral directing revoked or suspended, has been censured or has had other disciplinary action taken against oneself or has had an application for a license denied by the proper licensing authority of another state, territory, District of Columbia or other country, an attested copy of the record of the action of the other jurisdiction being presumptive evidence thereof;

(14) has cheated on or attempted to subvert the validity of the examination for a license;

(15) has been found to be mentally ill, mentally disabled, not guilty by reason of insanity, not guilty because the licensee suffers from a mental disease or defect or incompetent to stand trial by a court of competent jurisdiction;

(16) has failed to furnish the board, or its investigators or representatives, any information legally requested by the board;

(17) has failed to report to the board any adverse action taken against the licensee by another state or licensing jurisdiction, a professional association or society, a governmental agency, by a law enforcement agency or a court for acts or conduct similar to acts or conduct which would constitute grounds for disciplinary action under this section;

(18) has an adverse judgment, award or settlement against the licensee resulting from the practice of funeral directing or embalming which related to acts or conduct similar to acts or conduct which would constitute grounds for disciplinary action under this section or has failed to report such matter to the board;

(19) has knowingly submitted any misleading, deceptive, untrue or fraudulent representation on a claim form, bill or statement;

(20) has violated any lawful rules and regulations promulgated by the board or any state or federal law including the federal trade commission's funeral rule related to the practice of funeral directing, embalming, cremation or funeral establishments;

(21) has failed to pay any fee required under this act;

(22) has been found liable for or guilty of negligence, incompetence, fraud, misrepresentation or deceit in connection with services rendered as a licensee by a court of competent jurisdiction;

(23) has provided misleading, fraudulent or deceptive statements to the board, its investigators or its representatives, when information is legally requested; or

(24) has provided misleading, fraudulent or deceptive information when filing a death certificate.

(b) The board may adopt rules and regulations defining, construing and interpreting the above grounds for licensure action. All administrative proceedings taken by the board pursuant to this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(c) As used in this section:

(1) "License" means an embalmer's license, funeral director's license, assistant funeral director's license, funeral establishment license, crematory license or branch establishment license.

(2) "At-need solicitation" means any uninvited contact for the purpose of the sale, or attempted sale, of funeral services or merchandise to the family or next of kin of a person after the person's death, or where death is imminent.

History: L. 1987, ch. 237, § 1; L. 1992, ch. 51, § 3; L. 1995, ch. 86, § 7; L. 1995, ch. 251, § 35; L. 1996, ch. 248, § 1; L. 2004, ch. 57, § 4; L. 2007, ch. 38, § 2; July 1.



65-1752 Solicitation of clients; prohibitions.

65-1752. Solicitation of clients; prohibitions. A licensee or the licensee's representative shall not initiate contact with a client or prospective client:

(a) If the person solicited has made known a desire not to receive the communication; or

(b) if the solicitation involves coercion, duress or harassment; or

(c) if the solicitation takes place at the residence of the client or prospective client, is uninvited by the client or prospective client and has not been previously agreed to by the client or prospective client.

History: L. 1987, ch. 237, § 2; July 1.



65-1753 Dead human bodies; removal and delivery.

65-1753. Dead human bodies; removal and delivery. (a) Except as otherwise provided by law and in accordance with any applicable legal requirements, a dead human body which is removed from the location of death shall be transported only to a licensed funeral establishment, a licensed branch funeral establishment containing an embalming preparation room or a holding facility, a licensed crematory containing a holding facility, a hospital, a cemetery, a coroner or medical examiner facility, the university of Kansas medical center, a federally certified organ procurement organization serving the state of Kansas or other location of final disposition.

(b) A dead human body which is to be removed in accordance with subsection (a) to a federally certified organ procurement organization serving the state of Kansas shall be removed only upon the release of a person listed in the order of priority pursuant to K.S.A. 2015 Supp. 65-3228, and amendments thereto.

History: L. 2004, ch. 57, § 1; L. 2008, ch. 152, § 1; July 1.



65-1760 Definitions.

65-1760. Definitions. As used in this act, unless the context clearly shows otherwise:

(a) "Alternative container" means a receptacle, other than a casket, in which dead human bodies are transported to the crematory and placed in the cremation chamber for cremation. An alternative container shall be (1) composed of readily combustible or consumable materials suitable for cremation, (2) able to be closed in order to provide a complete covering for the dead human bodies, (3) resistant to leakage or spillage, (4) rigid enough for handling with ease, and (5) able to provide protection for the health, safety and personal integrity of crematory personnel.

(b) "Authorizing agent" means a person legally entitled to authorize the cremation and final disposition of specific dead human bodies as defined in K.S.A. 65-1734, and amendments thereto.

(c) "Board" means the state board of mortuary arts.

(d) "Cremated remains" means all human remains recovered after the completion of the cremation of a dead human body, which may possibly include the residue of any foreign matter including casket material, bridgework or eyeglasses, that was cremated with the dead human body.

(e) "Cremation" means the mechanical and/or other dissolution process that reduces human remains to bone fragments. Cremation includes the processing and usually includes the pulverization of the bone fragments.

(f) "Cremation chamber" means the enclosed space within which the cremation of a dead human body is performed. Such chambers shall be used exclusively for the cremation of human remains.

(g) "Crematory" means a business premises that houses the cremation chamber and holding facility where dead human bodies are cremated. A crematory shall be maintained at a fixed and specific street address.

(h) "Crematory operator" means a person who is engaged in, conducting or holding oneself out as engaged in or conducting, the business of cremation.

(i) "Crematory operator in charge" means the licensed crematory operator who is responsible to ensure that the crematory's license is current and that the licensed crematory is in compliance with the laws and regulations of this state. Nothing in this definition shall relieve other persons involved with a cremation from complying with state and federal laws and regulations.

(j) "Dead human body" means a lifeless human body or such parts of a human body or the bones thereof from the state of which it reasonably may be concluded that death recently occurred.

(k) "Funeral director" means a person who holds a current license as a funeral director issued by the board.

(l) "Funeral establishment" means a funeral establishment or branch establishment as licensed by the board.

(m) "Holding facility" means an area within or adjacent to a licensed crematory designated for the retention of dead human bodies prior to the act of cremation that shall:

(1) Comply with any applicable public health statute, regulation or ordinance;

(2) preserve the dignity of the dead human body;

(3) recognize the integrity, health and safety of the crematory's personnel operating the crematory; and

(4) be secure from access by anyone other than authorized personnel.

(n) "Potentially hazardous implant" means any device previously placed within the now deceased human body that would result in potential harm or damage at any time during the cremation process.

(o) "Temporary container" means a receptacle for cremated remains, usually composed of cardboard, plastic or similar material, that can be closed in a manner that prevents the leakage or spillage of the cremated remains or the entrance of foreign material, and is a single container of sufficient size to hold the cremated remains.

(p) "Urn" means a receptacle designed to encase the cremated remains.

History: L. 2001, ch. 183, § 1; L. 2010, ch. 131, § 8; July 1, 2011.



65-1761 Licensure of crematory; requirements of crematory and holding facility.

65-1761. Licensure of crematory; requirements of crematory and holding facility. (a) No person shall operate a crematory to cremate a dead human body or cause any dead human body to be cremated unless the crematory is licensed under this act.

(b) Any building used as a crematory shall comply with all applicable local and state building codes, zoning laws, ordinances and environmental standards. A crematory shall have, on site, a motorized mechanical device for processing cremated remains either in the building or adjacent to it and a holding facility for the retention of dead human bodies awaiting cremation. The holding facility shall be secure from access by anyone except authorized personnel of the crematory, shall preserve the dignity of the dead human bodies and shall protect the health and safety of the crematory personnel.

(c) All applications for licensure as a crematory shall be on forms furnished and prescribed by the state board of mortuary arts.

History: L. 2001, ch. 183, § 2; Jan. 1, 2002.



65-1762 Supervision; crematory operator license requirement; cremation requirements; authorization form and coroner's permit.

65-1762. Supervision; crematory operator license requirement; cremation requirements; authorization form and coroner's permit. (a) The licensed crematory operator in charge shall supervise the licensed crematory on a full-time or a part-time basis and perform such other duties relating to the supervision of a licensed crematory as prescribed by the board by rules and regulations. The crematory operator in charge of a licensed crematory must hold a Kansas crematory operator's license. Additionally, a crematory operator in charge must hold a funeral director's license unless the crematory only receives dead human bodies for cremation through licensed funeral establishments or branch funeral establishments.

(b) Only licensed crematory operators may perform cremation.

(c) No crematory operator or crematory operator in charge shall cremate or cause to be cremated any dead human body until it has received:

(1) A cremation authorization form signed by an authorizing agent. The written authorization shall include:

(A) The identity of the dead human body and the time and date of death;

(B) the name of the funeral director or assistant funeral director and the funeral establishment or branch establishment, or the authorizing agent, that obtained the cremation authorization;

(C) notification as to whether the cause of death occurred from a disease declared by the department of health and environment to be infectious, contagious, communicable or dangerous to the public health;

(D) the name of the authorizing agent and the relationship between the authorizing agent and the decedent;

(E) authorization for the crematory to cremate the dead human body;

(F) a representation that the dead human body does not contain a pacemaker or any other material or implant that may be potentially hazardous or cause damage to the cremation chamber or the person performing the cremation;

(G) the name of the person authorized to receive the cremated remains from the crematory; and

(H) the signature of the authorizing agent, attesting to the accuracy of all representations contained on the cremation authorization form.

(2) A completed and executed coroner's permit to cremate, as is provided in K.S.A. 65-2426a, and amendments thereto, indicating that the dead human body is to be cremated.

History: L. 2001, ch. 183, § 3; L. 2004, ch. 43, § 1; L. 2010, ch. 131, § 9; July 1, 2011.



65-1763 Removal of pacemakers and hazardous implants; procedural requirements for holding of and cremation of a dead human body, prohibitions, packaging of cremated remains; simultaneous cremations.

65-1763. Removal of pacemakers and hazardous implants; procedural requirements for holding of and cremation of a dead human body, prohibitions, packaging of cremated remains; simultaneous cremations. (a) No body shall be cremated with a pacemaker or other potentially hazardous implant in place. The authorizing agent for the cremation of the dead human body shall be responsible for informing the licensed funeral director, assistant funeral director, embalmer, crematory operator or crematory operator in charge about a known pacemaker or other potentially hazardous implant. The authorizing agent shall be responsible for ensuring that any known pacemaker or hazardous implant is removed before delivery of the dead human body to the crematory. Bodies with pacemakers or hazardous implants in the custody of a crematory operator shall have any pacemaker or hazardous implant removed by an embalmer at a funeral establishment or branch establishment with an embalming preparation room unless the removal is to take place at a medical facility by the appropriate medical personnel.

(b) A crematory shall hold dead human bodies, prior to their cremation, according to the following provisions of this subsection:

(1) Whenever a crematory is unable to cremate the dead human body immediately upon taking custody thereof, the crematory operator in charge shall place the dead human body in a refrigeration facility at 40 degrees fahrenheit or less, unless the dead human body has been embalmed, or shall store the dead human body in a cremation container at a funeral establishment or branch establishment with a preparation room or holding facility approved by the board; and

(2) a crematory operator or crematory operator in charge shall not be required to accept for holding a cremation container from which there is any evidence of leakage of body fluids from the dead human body therein.

(c) No unauthorized person as determined by the crematory operator in charge of the crematory shall be permitted in the crematory area while any dead human body is in the crematory area awaiting cremation, being cremated or being removed from the cremation chamber.

(d) The simultaneous cremation of more than one dead human body within the same cremation chamber is prohibited without specific written authorization to do so from all authorizing agents for the dead human bodies to be so cremated. Such written authorization shall exempt the crematory operator and crematory operator in charge from all liability for the comingling of the cremated remains during the cremation process.

(e) The crematory shall maintain an identification system that will insure that the cremated remains can be identified, as indicated on the cremation authorization form, throughout all phases of the cremation process.

(f) Upon completion of the cremation, and insofar as practicable, all of the recoverable residue of the cremation process shall be removed from the cremation chamber. If possible, the noncombustible materials or items shall be separated from the cremated remains and disposed of, in a lawful manner, by the crematory. The cremated remains shall be reduced by motorized mechanical device to granulated appearance appropriate for final disposition.

(g) Cremated remains shall be packed as follows:

(1) The cremated remains with proper identification shall be placed in a temporary container or urn, unless specific written authorization has been received from the authorizing agent or as provided in paragraph (2) of this subsection. The temporary container or urn contents shall be packed with clean packing materials;

(2) if the cremated remains will not fit within the dimensions of a temporary container or urn, the remainder of the cremated remains shall be returned to the authorizing agent or its representative in a separate container attached to the first container or urn identifying such containers as belonging together;

(3) when a temporary container is used to return the cremated remains, that container shall be, at a minimum, a cardboard box with all seams taped closed to increase the security and integrity of that container. The outside of the container shall be clearly identified with the name of the crematory and an indication that the container is a temporary container; and

(4) if the cremated remains are to be shipped, the temporary container or designated receptacle ordered by the authorizing agent shall be securely packed in a suitable, sturdy, non-fragile container and sealed properly. Cremated remains shall be shipped only by a method which has an internal tracing system available and which provides a receipt signed by the person accepting delivery.

History: L. 2001, ch. 183, § 4; L. 2010, ch. 131, § 10; July 1, 2011.



65-1764 Effect of authorizing agent's representations; liability regarding the refusal to accept a dead human body; to cremate a dead human body or the authorized cremation of a dead human body.

65-1764. Effect of authorizing agent's representations; liability regarding the refusal to accept a dead human body; to cremate a dead human body or the authorized cremation of a dead human body. (a) An authorizing agent signing a cremation authorization form shall be deemed to warrant the truthfulness of any facts set forth in such cremation authorization form, including the identity of the deceased whose remains are sought to be cremated and such authorization agent's authority to order such cremation. Any person signing a cremation authorization form as an authorizing agent shall be personally and individually liable for all damage occasioned thereby and resulting therefrom. A crematory operator, crematory operator in charge, embalmer, assistant funeral director or a funeral director may rely upon the representations of the authorizing agent in the cremation authorization form.

(b) A funeral director, assistant funeral director or crematory operator in charge shall have the authority to arrange the cremation of a dead human body upon the receipt of a cremation authorization form signed by an authorizing agent. A funeral director, assistant funeral director, embalmer, crematory operator or crematory operator in charge who pursuant to a cremation authorization arranges a cremation, cremates a dead human body then releases or disposes of the cremated remains shall not be liable for such acts.

(c) A funeral director, assistant funeral director, crematory operator or crematory operator in charge who refuses to arrange a cremation, to accept a dead human body or to perform a cremation shall not be liable for refusing to arrange, to accept the dead human body or to perform the cremation until they receive a court order or other suitable confirmation that the cause of the refusal has been settled. Circumstances causing such a refusal may include:

(1) Awareness of a dispute concerning the cremation of the dead human body; or

(2) a reasonable basis for questioning any of the representations made by the authorizing agent; or

(3) any other lawful reason.

History: L. 2001, ch. 183, § 5; L. 2010, ch. 131, § 11; July 1, 2011.



65-1765 Failure to remove pacemaker or hazardous implants; liability for damage.

65-1765. Failure to remove pacemaker or hazardous implants; liability for damage. If an authorizing agent informs the funeral director, assistant funeral director, embalmer, crematory operator or the crematory operator in charge on the cremation authorization form of the presence of a pacemaker or hazardous implant in the dead human body such informed person shall be responsible for ensuring that all necessary steps have been taken to remove the pacemaker or hazardous implant. Should anyone who delivers a dead human body to a crematory after being informed that a pacemaker or hazardous implant is within the dead human body fail to ensure that the pacemaker or hazardous implant has been removed from the dead human body pursuant to subsection (b) of K.S.A. 65-1762, and amendments thereto, prior to delivery, and should the dead human body be cremated with the pacemaker or hazardous implant, then such individual who delivered the dead human body to the crematory shall be liable for all resulting damages.

History: L. 2001, ch. 183, § 6; L. 2010, ch. 131, § 12; July 1, 2011.



65-1766 Rules and regulations; policies; licensure, revocation, suspension or denial of; penalty.

65-1766. Rules and regulations; policies; licensure, revocation, suspension or denial of; penalty. (a) The state board of mortuary arts shall adopt rules and regulations for the administration and implementation of this act. Such rules and regulations shall include the conditions under which dead human bodies of persons who died from an infectious, contagious, communicable or dangerous disease can be transported from any place in the state to a crematory for the purpose of cremation; shall establish minimal standards of sanitation, required equipment and fire protection for all crematories as deemed necessary for the protection of the public.

(b) A crematory operator in charge may adopt reasonable policies, not inconsistent with this act or rules and regulations adopted by the board.

(c) The state board of mortuary arts may refuse to issue or renew a license or revoke, condition, limit, censure, fine or suspend a license for the crematory or crematory operator upon a finding that a crematory operator or the crematory operator in charge:

(1) Has maintained or operated a building or structure within the state as a crematory in violation of the provisions of this act or the rules and regulations adopted by the board of mortuary arts;

(2) has performed a cremation without a cremation authorization form signed by an authorizing agent;

(3) has made any misleading, deceptive, untrue or fraudulent statements in applying for or securing an original or renewal license;

(4) has been convicted of a felony or an offense of moral turpitude, and has not demonstrated to the board's satisfaction that such crematory operator in charge has been sufficiently rehabilitated to warrant the public trust;

(5) has violated any law, ordinance or rule and regulation affecting the handling, custody, care or transportation of dead human bodies or cremated remains;

(6) has been rendered unfit to operate a crematory by reason of illness, alcohol, chemicals or other types of substances, or as a result of any mental or physical condition;

(7) has failed or refused to properly protect or guard against contagious, communicable or infectious disease, or the spreading thereof;

(8) has or such person's agent, employee or representative has advertised, solicited or sold merchandise or services in a manner which is fraudulent, deceptive or misleading in form or content;

(9) has been found by a court of competent jurisdiction to be mentally ill, mentally disabled, not guilty by reason of insanity or incompetent to stand trial by a court of competent jurisdiction;

(10) has failed to furnish the board, its investigators or representatives, information requested by the board;

(11) has failed to report to the board any adverse action taken against the crematory operator, crematory operator in charge or the crematory by another state or licensing jurisdiction, professional association or society, governmental agency, law enforcement agency or a court;

(12) has knowingly submitted any misleading, deceptive, untrue or fraudulent representation on a claim form, bill, statement or similar information to an authorizing agent, consumer or representative of the board;

(13) has had a license to operate a crematory, crematory operator or similar license revoked or suspended, or had other action taken against oneself or had an application for a license denied by the proper licensing authority of another state, territory, District of Columbia or other country. A certified copy of the record of the action of the other jurisdiction being conclusive evidence thereof;

(14) has aided or abetted an unlicensed person to practice any activity for which a license is required under article 17 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, or supplemental thereof;

(15) has violated any rules and regulations adopted by the board or any state or federal law related to the practice of operating a crematory; or

(16) has failed to pay any fee required under this act.

(d) All administrative proceedings taken by the board pursuant to this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(e) A violation of this section or any provision of this act is hereby declared to be a class A nonperson misdemeanor.

History: L. 2001, ch. 183, § 7; L. 2010, ch. 131, § 13; July 1, 2011.



65-1767 Conflicting Kansas laws; precedence of this act.

65-1767. Conflicting Kansas laws; precedence of this act. This act shall take precedence over any conflicting Kansas laws, other than state environmental laws, that govern the handling and disposition of dead human bodies for cremation and cremated remains.

History: L. 2001, ch. 183, § 8; Jan. 1, 2002.



65-1768 Licensure; fees; expiration of license; exemption from licensure; unlawful operation.

65-1768. Licensure; fees; expiration of license; exemption from licensure; unlawful operation. (a) The crematory operator in charge of a crematory, located or doing business within the state, shall apply for and obtain a crematory license from the board for each crematory.

(b) An application for a new license is required if the crematory has a change in ownership, name, location or a change in the crematory operator in charge. Such application shall be made to the board at least 30 days prior to the change of ownership, name or location or change in the crematory operator in charge.

(c) The crematory license fee and crematory license renewal fee shall be fixed by the board under K.S.A. 65-1727, and amendments thereto. The disposition of all funds collected under the provisions of this act shall be in accordance with the provisions of K.S.A. 65-1718, and amendments thereto.

(d) A crematory license shall expire every two years on a date established by the board. To continue operation of a crematory, a crematory operator in charge shall submit a biennial renewal application form and the crematory license renewal fee to the board before the expiration date of such license.

(e) A crematory license shall be judged delinquent on midnight of the expiration date and may only be renewed after that day by payment of a renewal fee and a reinstatement fee in an amount equal to the renewal fee.

(f) It is unlawful for any person who is not an operator in charge of a crematory or a crematory operator under this act to operate a crematory, hold oneself out as operating a crematory or engage or attempt to engage in the business of crematory operator.

(g) The Kansas university medical center shall be exempt from this statute for the purpose of cremating remains donated for dissecting, demonstrating or teaching purposes.

History: L. 2001, ch. 183, § 9; L. 2010, ch. 131, § 14; July 1, 2011.



65-1769 Crematory operator.

65-1769. Crematory operator. On and after July 1, 2011, a crematory operator shall, in connection with such person's licensed crematory, use the words "crematory operator" or any other title implying that such person is engaged in the business of cremation.

History: L. 2010, ch. 131, § 1; July 1.



65-1770 Cremations; conducted by whom and where.

65-1770. Cremations; conducted by whom and where. On and after July 1, 2011, every cremation conducted in this state shall be under the personal supervision of a licensed crematory operator or crematory operator in charge with all cremations performed at a licensed crematory.

History: L. 2010, ch. 131, § 2; July 1.



65-1771 Licensure of crematory operator; application; qualifications.

65-1771. Licensure of crematory operator; application; qualifications. (a) On and after July 1, 2011, it shall be unlawful for any person to engage in or attempt to engage in the business of a crematory operator in this state without a crematory operator's license issued by the state board of mortuary arts.

(b) On and after July 1, 2011, every person desiring to enter the practice of a crematory operator shall make written application to the board on forms as prescribed by the board. The application shall show that the applicant is of legal age, has successfully completed training in performing cremation services and received certification by an organization whose program with a minimum of six hours has been approved by the board within twelve months of the board's approval of application. If the applicant has not received such training when applying to the board, they must have received training from another person who has already received such training. That training must also be a minimum of six hours with the trainer and program approved by the board. At the end of one year of licensure as a crematory operator if the individual has not received training from an organization of an approved program as previously described, the crematory operator's license will be automatically suspended until such time as approved training has been completed.

History: L. 2010, ch. 131, § 3; July 1.



65-1772 Same; renewal; reinstatement; rules and regulations.

65-1772. Same; renewal; reinstatement; rules and regulations. (a) The renewal fee for a crematory operator's license shall be in the amount fixed by the state board of mortuary arts in accordance with the provisions of K.S.A. 2015 Supp. 65-1727, and amendments thereto. The fee shall be due and payable to the secretary of the board prior to the expiration date of the license. The secretary of the board shall mail a notice of the expiration date of each license and of the renewal fee at least 30 days prior to the date of expiration to the last known address of each licensee. If the licensee fails to pay such renewal fee within the time specified, the license shall automatically lapse, and the licensee shall be denied the right to practice cremation in this state during such lapse.

(b) The board may reinstate such lapsed license upon the payment of the fee in arrears, plus an additional reinstatement fee in the amount equal to the renewal fee, if such lapse is not over six months in duration.

(c) Any person who fails to reinstate a lapsed license within six months after the lapse of such license may apply for relicensure by making application on a form provided by the board. Relicensure shall be granted upon receipt of proof that the applicant meets qualifications to act as a licensed crematory operator, has satisfied all of the requirements for renewal established by law and has paid the board back renewal fees as established by the board by rules and regulations.

(d) The expiration date of each license shall be established by rules and regulations of the board. Subject to the provisions of this subsection, each license shall be renewed on a biennial basis upon the filing of a renewal application prior to the expiration date of the license and upon payment of the renewal fee established pursuant to K.S.A. 2015 Supp. 65-1727, and amendments thereto. To provide for a system of biennial renewal of licenses, the board may provide by rules and regulations that licenses issued or renewed for the first time after the effective date of this act may expire less than two years from the date of issuance or renewal. In each case in which a license is issued or renewed for a period of time of less than two years, the board shall prorate to the nearest whole month the license or renewal fee established pursuant to K.S.A. 2015 Supp. 65-1727, and amendments thereto.

(e) Every licensed crematory operator in Kansas shall submit with the renewal application and renewal fee evidence of satisfactory completion of a program of continuing education required and approved by the board. The board by duly adopted rules and regulations shall establish the requirements for such program of continuing education.

(f) This section shall take effect on and after July 1, 2011.

History: L. 2010, ch. 131, § 4; July 1.



65-1773 Crematory; recycling materials; requirements.

65-1773. Crematory; recycling materials; requirements. (a) Any intent of the crematory to recycle metallic remnants, prosthetic implants or anything else remaining after cremation or removed prior to cremation requires consent from the legal next of kin of the deceased as defined in K.S.A. 65-1734, and amendments thereto.

(b) Any such recycling must be in compliance with state and federal laws.

(c) This section shall take effect on and after July 1, 2011.

History: L. 2010, ch. 131, § 5; July 1.



65-1774 Rules and regulations.

65-1774. Rules and regulations. The board shall prepare proposed rules and regulations the board deems necessary to carry out the provisions of K.S.A. 2015 Supp. 65-1769 through 65-1773, and amendments thereto, on or before January 1, 2011. The board shall adopt such rules and regulations to be effective on or after July 1, 2011.

History: L. 2010, ch. 131, § 6; July 1.






Article 18 EXAMINATION, REGISTRATION AND REGULATION OF BARBERS

65-1808 Practice of barbering regulated by act.

65-1808. Practice of barbering regulated by act. It is unlawful for any person to engage in barbering for hire in this state, to operate a barber shop, barber school or barber college, to employ any person to engage in the practice of barbering as defined in K.S.A. 65-1809 and amendments thereto, except in conformity with the provisions of this act.

History: L. 1939, ch. 241, § 1; L. 1970, ch. 255, § 1; L. 1981, ch. 248, § 1; July 1.



65-1809 Definitions.

65-1809. Definitions. As used in this act:

(a) "Board" means the Kansas board of barbering;

(b) "administrative officer" means the administrative officer of the board;

(c) "license" means a license entitling the person to whom issued to practice barbering, or to operate a barber school, barber college or barber shop;

(d) "barber shop" means any place, shop or establishment, wherein the practice of barbering is engaged in or carried on;

(e) "barber school" or "barber college" means any place or establishment wherein the practice, fundamentals, theories or practical applications of barbering are taught;

(f) "barbering" means any one or any combinations of the following practices (when done upon the upper part of the human body for cosmetic purposes and not for the purpose of diseases or physical or mental ailments, and when done for payment, either directly or indirectly, or without payment, for the public generally, upon male or female): Shaving or trimming the beard or cutting the hair; giving facial or scalp massages or treatments with oils, creams, lotions or other preparations, either by hand or mechanical appliances, singeing, shampooing or dyeing, arranging, perming or waving the hair, or applying tonics; applying cosmetic preparations, antiseptic powders, oils, clays, or lotions to the scalp, face, neck or upper part of the body.

History: L. 1939, ch. 241, § 2; L. 1990, ch. 225, § 2; July 1.



65-1810 Barber schools and colleges; approval by board; requirements; students, application, fees, license; unlawful acts.

65-1810. Barber schools and colleges; approval by board; requirements; students, application, fees, license; unlawful acts. (a) No barber school or barber college shall be approved by the board unless:

(1) The school or college requires, as a prerequisite to graduation, a course of instruction of not less than 1,500 hours to be completed within 18 months of not more than eight hours in any one working day;

(2) the course of instruction required by the school or college includes scientific fundamentals of barbering; hygiene; histology of the hair and skin; structure of the head, face and neck; elementary chemistry relating to sterilization and antiseptics; massages and manipulations of the muscles of the scalp, skin and neck; cutting, shaving, arranging, perming, waving, curling, coloring, bleaching, tinting and dyeing the hair; and barbering practices for all major ethnic groups residing in the state;

(3) all instructors of the school or college have been licensed practicing barbers for not less than three years and hold instructors licenses; and

(4) no practice or policy of discrimination is in effect against applicants for admission to the school or college by reason of race, religion, color, national origin or ancestry.

(b) An instructors license shall be granted by the board only after the applicant has passed a two-part examination, prescribed by the board for such purpose, with a grade of not less than 75% on each part of the examination, and has paid the prescribed fee for such examination.

(c) Every barber school and every barber college shall designate to the public that it is a barber school or barber college by posting a sign on the front window or entrance with letters not less than six inches in height.

(d) No barber school or barber college shall enroll or admit any student thereto unless such student shall make and file in duplicate an application upon a form prescribed and furnished by the board. One copy of such application shall be retained by the school or college, and the school or college shall file the other with the board. Upon enrollment, a student shall pay to the board the fee prescribed for a student learning license.  Such license shall be used by the student while enrolled in the school or college and shall be placed next to or near the working area of the student.

(e) No barber school or barber college shall enroll or admit any student to a postgraduate course for the purpose of qualifying persons to pass the examination conducted by the board to determine fitness to practice barbering.

(f) It shall be unlawful for any person, firm or corporation to operate a barber school or barber college without first obtaining a license from the board, fully complying with the provisions of this act and paying an annual fee for the operation thereof.

History: L. 1939, ch. 241, § 3; L. 1961, ch. 288, § 1; L. 1965, ch. 380, § 1; L. 1970, ch. 255, § 2; L. 1980, ch. 190, §1; L. 1982, ch. 265, § 1; L. 1988, ch. 249, § 1; L. 1990, ch. 225, § 3; July 1.



65-1812 Qualifications for licensure as a barber; temporary license.

65-1812. Qualifications for licensure as a barber; temporary license. (a) Any person shall be qualified to receive a license to practice barbering if such person:

(1) Is at least 16 years of age and of good moral character and temperate habits;

(2) has graduated from a high school accredited by the appropriate accrediting agency or has otherwise obtained the equivalent of a high school education;

(3) is a graduate of a barber school or barber college approved by the board or has satisfactorily completed the barber course at an institution under the control of the secretary of corrections or the disciplinary barracks at Fort Leavenworth;

(4) has paid an examination fee and has passed the examination conducted by the board to determine the fitness of such person to practice barbering.

(b) Any person who fails to pass an examination conducted by the board to determine such person's fitness to practice barbering shall be entitled to take the next examination conducted by the board.

(c) The board may issue a temporary license to practice barbering to any person who has graduated from an approved barber school or barber college and who makes application to take the next examination for licensure to practice barbering. Such license shall be effective only until the results of the examination are announced. No more than three temporary licenses shall be issued to any one person.

History: L. 1939, ch. 241, § 5; L. 1965, ch. 380, § 2; L. 1970, ch. 255, § 4; L. 1976, ch. 272, § 3; L. 1978, ch. 244, § 1; L. 1980, ch. 190, § 3; L. 1981, ch. 248, § 2; L. 1982, ch. 265, § 2; L. 1990, ch. 225, § 4; L. 1990, ch. 309, § 36; July 1.



65-1813 Same; persons authorized to practice outside state; examination exemption, conditions; reciprocity.

65-1813. Same; persons authorized to practice outside state; examination exemption, conditions; reciprocity. (a) The board may issue, without examination, a license to practice barbering to any person who pays the prescribed fee and submits evidence satisfactory to the board that such person:

(1) Is at least 18 years of age;

(2) is of good moral character and temperate habits; and

(3) is legally authorized to practice barbering in another state, territory or country which has substantially the same requirements for authorization to practice as required for licensure under this act and which grants reciprocal authorization to barbers licensed in this state as required by subsection (b).

(b) A license shall be issued pursuant to this section only if the state, territory or country in which the person is authorized to practice barbering grants, under like conditions and without examination, reciprocal authorization to barbers licensed in this state.

(c) No license shall be issued to any person without examination unless such person meets all requirements of this section.

History: L. 1939, ch. 241, § 6; L. 1980, ch. 190, § 4; L. 1982, ch. 265, § 3; L. 1990, ch. 225, § 5; July 1.



65-1814 Application.

65-1814. Application. Any person who desires to practice barbering shall file with the board a written application on a form prescribed by the board.

History: L. 1939, ch. 241, § 7; L. 1961, ch. 288, § 3; L. 1974, ch. 253, § 3; L. 1976, ch. 272, § 2; L. 1981, ch. 248, §3; L. 1982, ch. 265, § 4; April 29.



65-1815 Examinations for licensure; times, places, content and required grade; reexamination; applications; seminar permits.

65-1815. Examinations for licensure; times, places, content and required grade; reexamination; applications; seminar permits. The board shall conduct examinations for applicants for licensure to practice barbering at such times and places as the board shall determine; but examinations shall be given not less than twice in each year. Such examination shall include both a practical demonstration and a written test of the applicant's knowledge of hygiene and the fundamentals of the vocation. A license to practice shall be issued each applicant who shall satisfactorily pass both the practical demonstration and the written test with a grade of not less than 80%, and shall possess the other qualifications required by law. The board shall allow an applicant who fails one part of the examination to be reexamined only on that part which was failed. Each application to practice shall contain, in addition to any other information required by the board or by law, the name, address, social security number, height, weight and age of the applicant to whom issued.  The board may issue seminar permits to barbers and teachers holding valid licenses from Kansas or any other state or country, to teach and demonstrate the art of advanced barbering. Such seminar permit shall be restricted to prescribed dates and places, but in no instance shall it be valid for more than five days. No such seminar permit shall be required of any barber or teacher demonstrating the art of advanced barbering at no cost to those viewing such demonstration.

History: L. 1939, ch. 241, § 8; L. 1961, ch. 288, § 4; L. 1974, ch. 253, § 1; L. 1981, ch. 248, § 4; L. 1982, ch. 265, § 5; L. 1990, ch. 225, § 6; July 1.



65-1816 Exemptions.

65-1816. Exemptions. The following persons are exempt from the provisions of this act, while in the discharge of their professional duties: (a) Persons licensed by the law of this state to practice medicine and surgery or chiropractic; (b) commissioned medical or surgical officers of the United States army, navy or marine hospital service; (c) registered nurses; (d) undertakers and morticians; and licensed cosmetologists and apprentices.

History: L. 1939, ch. 241, § 9; July 1.



65-1817 Fees; determination and collection; limitations; duplicate licenses.

65-1817. Fees; determination and collection; limitations; duplicate licenses. (a) In each fiscal year, the board shall determine the amount of funds which will be required during the next ensuing fiscal year to properly administer the laws which the board is directed to enforce and administer and shall fix fees in accordance with this section for such ensuing year in such reasonable sums as may be necessary for such purposes.

(b) After fixing such fees, the board may charge and collect the fees, in advance for the following purposes, subject to the following limitations:

For examination of applicant to practice barbering—not morethan  $100

For issuance of license to practice barbering—not morethan  80

For renewal of license to practice barbering—not morethan  80

For restoration of expired license to practice barbering, ifexpiration period is under three years, the lapsed feesplus a restoration fee of not more than  100

After three years applicant shall be reexamined upon pay-ment of the regular examination fee—not more than  100

For instructors license or annual renewal thereof—not morethan  90

For restoration of expired instructors license, if expiration

period is under three years, the lapsed fees plus a

restoration fee of not more than  90

After three years the instructor shall be reexamined upon

payment of the regular examination fee—not more than  170

For a license to operate a barber school or barber college,

annual fee—not more than  500

For shop inspection, and annual license fee—not more than  40

For restoration of expired shop license, if expiration period is

under three years, the lapsed fee plus a restoration fee of

not more than  80

For a new shop, relocation or change of ownership—not morethan  80

For issuance of a seminar permit—not more than  80

For issuance of student learning license—not more than  55

(c) A duplicate license will be issued upon the filing of a statement covering the loss of same and the payment of a fee of $5 for the issuance of same. Each duplicate shall have the word "duplicate" stamped across the face thereof and will bear the same number as the original.

History: L. 1939, ch. 241, § 10; L. 1949, ch. 333, § 1; L. 1956, ch. 52, § 11; L. 1957, ch. 431, § 8; L. 1958, ch. 53, § 1 (Budget Session); L. 1961, ch. 288, § 5; L. 1963, ch. 398, § 12; L. 1970, ch. 255, § 5; L. 1973, ch. 309, § 18; L. 1974, ch. 253, § 2; L. 1975, ch. 321, § 1; L. 1980, ch. 191, § 1; L. 1981, ch. 248, § 5; L. 1982, ch. 265, § 6; L. 1990, ch. 225, § 7; L. 2003, ch. 36, § 1; July 1.



65-1817a Disposition of moneys; board of barbering fee fund.

65-1817a. Disposition of moneys; board of barbering fee fund. The board shall remit all moneys received by or for it from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the board of barbering fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the board or by a person or persons designated by the chairperson.

History: L. 1973, ch. 309, § 19; L. 1990, ch. 225, § 8; L. 2001, ch. 5, § 231; L. 2011, ch. 53, § 29; July 1.



65-1818 Display of license.

65-1818. Display of license. Every holder of a license to practice barbering shall display such license in a conspicuous place next to or near the holder's work chair.

History: L. 1939, ch. 241, § 11; L. 1990, ch. 225, § 9; L. 1992, ch. 112, § 1; July 1.



65-1819 Renewal of license; annual requirement; expiration dates; fees prorated, when; restoration of license.

65-1819. Renewal of license; annual requirement; expiration dates; fees prorated, when; restoration of license. (a) Every licensed barber, instructor, operator of a barber shop and operator of a barber school or barber college shall annually renew the license and pay the required fee. The expiration date of each license which is issued, restored or renewed by the board shall be established by rules and regulations of the board so that licenses are renewed by the board throughout the year on a continuing basis. In each case in which a license is issued, restored or renewed for a period of time of less than one year, the board may prorate the amount of the fee established under K.S.A. 65-1817, and amendments thereto.

(b) A barber whose license has been expired for a period of less than three years may have the license renewed immediately upon payment of the required restoration fee. Any barber whose license has been expired for a period of three or more years, may renew the license after a successful reexamination by the board and upon the payment of the required examination and license fees.

History: L. 1939, ch. 241, § 12; L. 1961, ch. 288, § 6; L. 1978, ch. 245, § 1; L. 1981, ch. 248, § 6; L. 1990, ch. 225, § 10; L. 1992, ch. 112, § 2; July 1.



65-1820a Nonissuance, nonrenewal, suspension or revocation of license; grounds; board orders requiring remediation of violations.

65-1820a. Nonissuance, nonrenewal, suspension or revocation of license; grounds; board orders requiring remediation of violations. (a) The board may issue orders which require the remedying of any of the violations specified in subsection (b). If the violations are not remedied in a reasonable time after the order is issued, the board shall issue an order suspending the license of the violator. The board shall follow the procedure provided in the Kansas administrative procedure act to suspend a license.

(b) The board may refuse to issue, renew, suspend or revoke a license for any one or combination of the following reasons:

(1) Malpractice or incompetency;

(2) when an applicant or a licensed barber is or becomes afflicted with an infectious or communicable disease;

(3) advertising by knowingly false or deceptive statements;

(4) advertising, practicing or attempting to practice under a trade name other than one's own;

(5) habitual drunkenness or habitual addiction to habit-forming drugs;

(6) unprofessional conduct;

(7) obtaining or attempting to obtain a license for money other than the required fee, or for any other thing of value or by fraudulent misrepresentations;

(8) the willful failure to display a license to practice barbering as required by K.S.A. 65-1818, and amendments thereto;

(9) practicing or attempting to practice barbering by fraudulent misrepresentations;

(10) the violation of any of the sanitation standards adopted by the secretary of health and environment pursuant to K.S.A. 65-1,148 and amendments thereto for the regulation of barber shops, barber schools and barber colleges; or

(11) the violation of rules and regulations of the board concerning the operation or management of a barber shop, barber school or barber college.

History: L. 1939, ch. 241, § 13; L. 1970, ch. 255, § 6; L. 1981, ch. 248, § 7; L. 1982, ch. 265, § 7; L. 1984, ch. 313, § 112; L. 1990, ch. 225, § 11; L. 1991, ch. 191, § 1; L. 1992, ch. 112, § 3; July 1.



65-1821 Same; reinstatement.

65-1821. Same; reinstatement.

When a license has been refused, suspended or revoked, the person aggrieved thereby may apply for reinstatement, and such reinstatement shall be granted by the board upon showing that the reason therefor no longer exists.

History: L. 1939, ch. 241, § 14; L. 1988, ch. 356, § 200; L. 1990, ch. 225, § 12; L. 1992, ch. 112, § 4; July 1.



65-1822 Unlawful acts; penalties.

65-1822. Unlawful acts; penalties. Each of the following constitutes a misdemeanor punishable upon conviction by a fine of not less than $10 and not more than $100: (a) The violation of any of the provisions of this act; (b) obtaining or attempting to obtain a license for any other than the required fee, or for any other thing of value or by fraudulent misrepresentations; (c) practicing or attempting to practice by fraudulent misrepresentations.

History: L. 1939, ch. 241, § 15; L. 1990, ch. 225, § 13; July 1.



65-1824 Powers of board.

65-1824. Powers of board. The board is hereby authorized, empowered, and directed to administer and enforce the provisions of this act and the board is hereby granted such specific powers as are necessary for the purpose of administering and enforcing the same. In addition thereto, the board shall have power:

(a) To supervise and regulate the barbering industry in this state. Nothing contained in this act shall be construed to abrogate, affect the status, force or operation of any provision of the general laws of this state relating to public health or any lawful rule, regulation or order promulgated thereunder, the law regulating the practice of barbering or any local health ordinance or regulation.

(b) To investigate all matters pertaining to the proper supervision and control of barber shops and the practice of barbering in this state.

(c) To subpoena barber shop owners, operators, managers or employees, their books and accounts, and other persons from whom such information may be desired, to carry out the purposes and intent of this act, and may issue commissions to take depositions from witnesses absent from the state. Any member of the board may sign and issue subpoenas and administer oaths to witnesses.

(d) To act as mediator and arbitrator in any controversy or issue that may arise among or between barbers as individuals or that may arise between them as groups. Nothing herein contained shall be construed as authorizing any interference with the authority of the state department of labor or the United States department of labor.

The operation and effect of any provisions of this act which confer a general power upon the board shall not be impaired or qualified because a specific power has been granted to the board by this act.

History: L. 1941, ch. 298, § 2; L. 1990, ch. 225, § 15; L. 2004, ch. 179, § 89; July 1.



65-1825a Rules and regulations; sanitation standards.

65-1825a. Rules and regulations; sanitation standards. (a)  Except with regard to sanitation standards provided for by K.S.A. 65-1,148, and amendments thereto, the board may adopt rules and regulations necessary to carry out the provisions of this act. The rules and regulations of the board shall be posted for public inspection in the main office of the board and a certified copy thereof shall be filed in the office of the administrative officer of the board. The board may also publish such rules and regulations in publications representing the barbering industry.

(b) The board shall furnish a copy of the sanitation standards adopted pursuant to K.S.A. 65-1,148 and amendments thereto to each person to whom a license is granted and a copy shall be posted in a conspicuous place in each barber shop, barber school and barber college by the manager thereof.

History: L. 1941, ch. 298, § 3; L. 1965, ch. 506, § 31; L. 1980, ch. 190, § 5; L. 1984, ch. 313, § 113; L. 1988, ch. 366, § 17; L. 1990, ch. 225, § 16; L. 1991, ch. 191, § 2; L. 1992, ch. 112, § 5; July 1.



65-1826 Investigation; fees of witnesses and officers.

65-1826. Investigation; fees of witnesses and officers. The practice and procedure of the board with respect to any investigation made by it under authority of this act shall be in accordance with rules and regulations adopted by the board.

Each person who serves a subpoena shall receive the same fees as a sheriff, and each witness who appears in obedience to a subpoena, shall receive for attendance the fees and mileage provided by law for witnesses in civil cases in the district courts of this state. Such fees and mileage shall be paid by the board in the same manner as other expenses are paid by the board. No witness subpoenaed at the instance of a party other than the board or one of its members, or its administrative officer, shall be entitled to fees and mileage unless the board shall certify that the witness' testimony was material to the matter investigated.

History: L. 1941, ch. 298, § 4; L. 1984, ch. 313, § 114; L. 1990, ch. 225, § 17; L. 1992, ch. 112, § 6; July 1.



65-1827 Entry and inspection.

65-1827. Entry and inspection. Any member of the board or employee designated for the purpose, shall have access to and may enter at all reasonable hours all places where barbering is being carried on. Any member of the board or designated employee also shall have power to inspect all books, papers, records or documents in any barber shop within the state for the purpose of ascertaining facts to enable the board to administer this act.

History: L. 1941, ch. 298, § 5; July 1.



65-1828 Penalty for violations; enforcement of act and sanitation standards; procedure.

65-1828. Penalty for violations; enforcement of act and sanitation standards; procedure. (a) A violation of any provision of this act, except as otherwise expressly provided by this act, is a misdemeanor punishable by a fine of not less than $25 or by imprisonment not exceeding six months, or both, and each day during which such violation continues shall be deemed a separate violation.

(b) The board may institute such actions in the courts of competent jurisdiction as may appear necessary to enforce compliance with any provision of this act.

(c) The board may obtain enforcement of its rules and regulations or any subpoena or other order of the board in accordance with the Kansas judicial review act and may obtain enforcement of any sanitation standards adopted by the secretary of health and environment pursuant to K.S.A. 65-1,148 as if such standards were rules and regulations of the board.

History: L. 1941, ch. 298, § 6; L. 1989, ch. 195, § 4; L. 2010, ch. 17, § 135; July 1.



65-1831 Confidentiality of documents, records, investigative information.

65-1831. Confidentiality of documents, records, investigative information. No member of the board, nor any officer, agent or employee thereof, shall divulge to any person, firm or corporation the contents of any document, paper or record, examined in the performance of duties hereunder, or any information obtained in the course of any investigation, except as may be required to carry out the purpose of this act.

History: L. 1941, ch. 298, § 9; L. 1990, ch. 225, § 18; July 1.



65-1832 Performance of duties by board; additional compensation prohibited.

65-1832. Performance of duties by board; additional compensation prohibited. The members of the board shall not be entitled to additional compensation for the performance of duties required of them by this act.

History: L. 1941, ch. 298, § 10; L. 1973, ch. 309, §20; L. 1990, ch. 225, § 19; July 1.



65-1833 Declaration of legislative intent.

65-1833. Declaration of legislative intent. The legislature hereby declares that this act is necessary to protect the public welfare, public health and public safety and that this act is enacted in the exercise of the police power of the state.

History: L. 1941, ch. 298, § 11; July 1.



65-1834 Constitutionality.

65-1834. Constitutionality. If any part or parts of this act shall be held to be unconstitutional by any court, it shall be conclusively presumed that the legislature would have passed this act without such invalid part or parts.

History: L. 1941, ch. 298, § 12; July 1.



65-1835 Licensing barbershops; fees; compliance with sanitary standards required.

65-1835. Licensing barbershops; fees; compliance with sanitary standards required. The board shall license barber shops and shall issue licenses therefor upon payment of the prescribed fees, if the board finds the barber shop to be in compliance with its rules and regulations and the sanitation standards prescribed pursuant to K.S.A. 65-1,148 and amendments thereto.

History: L. 1992, ch. 112, § 7; July 1.






Article 19 LICENSURE OF ENTITIES BY STATE BOARD OF COSMETOLOGY

65-1901 Definitions.

65-1901. Definitions. As used in K.S.A. 65-1901 through 65-1912, and amendments thereto:

(a) "Apprentice" means any person engaged in learning the practice of cosmetology, nail technology, esthetics or electrology in a school of cosmetology, nail technology, esthetics or electrology licensed by the board, except until such time as an electrology school is established in this state apprenticing of electrology will be subject to approval by the board in a clinic or establishment.

(b) "Board" means the state board of cosmetology.

(c) "Cosmetologist" means any person, other than a manicurist or esthetician, who practices the profession of cosmetology for compensation.

(d) (1) "Cosmetology" means the profession of:

(A) Arranging, dressing, permanently curling, curling, waving, cleansing, temporarily or permanently coloring, bleaching, relaxing, conditioning or cutting the hair;

(B) cleansing, stimulating or performing any other noninvasive beautifying process on any skin surface by means of hands or mechanical or electrical appliances, other than electric needles, provided for esthetic rather than medical purposes;

(C) temporary hair removal from the face or any part of the body by use of the hands or mechanical or electrical appliances other than electric needles;

(D) using cosmetic preparations, antiseptics, lotions, creams or other preparations in performing any of the practices described in paragraphs (A), (B) and (C) of this subsection (d)(1); or

(E) manicuring, pedicuring or sculpturing nails.

(2) "Cosmetology" shall not include a service that results in tension on hair strands or roots by twisting, wrapping, weaving, extending, locking, or braiding by hand or mechanical device so long as the service does not include the application of dyes, reactive chemicals or other preparations to alter the color of the hair or to straighten, curl or alter the structure of the hair and so long as the requirements of K.S.A. 65-1928, and amendments thereto, are met. Nothing in this paragraph shall be construed to preclude a licensed cosmetologist from performing the service described in this paragraph.

(e) "Esthetician" means any person who, for compensation practices the profession of cosmetology only to the following extent:

(1) Eyebrow and eyelash services, cleansing, stimulating or performing any other noninvasive beautifying process on any skin surface by means of hands or mechanical or electrical appliances, other than electric needles, provided for esthetic rather than medical purposes;

(2) temporary hair removal from the face or any part of the body by use of the hands or mechanical or electrical appliances other than electric needles; or

(3) using cosmetic preparations, antiseptics, lotions, creams or other preparations in performing any of the practices described in in this subsection.

(f) "Manicurist" means any person who, for compensation practices the profession of cosmetology only to the extent of:

(1) Nail technology;

(2) cleansing, stimulating or performing similar work on the arms, hands or ankles and feet by means of hands or mechanical or electrical appliances, other than electric needles; or

(3) using cosmetic preparations, antiseptics, lotions, creams or other preparations in performing any practice described in subsection (f)(2).

(g) "Nail technology" means manicuring, pedicuring and sculpturing nails.

(h) "Electrologist" means any person who, for compensation removes hair from, or destroys hair on, the human body for beautification by use of an electric needle only.

(i) "Person" means any individual, corporation, partnership, association or other entity.

(j) "Instructor-in-training" means a person who is a licensed cosmetologist and has met the board's training requirements for obtaining an instructor-in-training permit.

(k) "Physician" means a person licensed to practice medicine and surgery by the state board of healing arts.

History: L. 1927, ch. 245, § 1; L. 1943, ch. 222, § 1; L. 1975, ch. 322, § 1; L. 1983, ch. 212, § 1; L. 1984, ch. 231, § 1; L. 1987, ch. 238, § 1; L. 1992, ch. 108, § 1; L. 1995, ch. 120, § 1; L. 1998, ch. 160, § 1; L. 2000, ch. 109, § 1; L. 2002, ch. 187, § 1; L. 2008, ch. 108, § 1; July 1.



65-1902 Prohibited acts; exclusions from act; license as cosmetology technician; penalties for violations.

65-1902. Prohibited acts; exclusions from act; license as cosmetology technician; penalties for violations. (a) Except as provided in subsection (b), no person shall:

(1) Engage in practice of cosmetology, esthetics, nail technology or electrology unless the person holds a valid license, issued by the board, to engage in that practice;

(2) engage in the practice of tattooing, cosmetic tattooing or body piercing unless the person holds a valid license, issued by the board, to engage in such practice;

(3) teach cosmetology in a licensed school unless the person holds a valid cosmetology instructor's license issued by the board;

(4) conduct a school for teaching nail technology unless the person holds a valid license, issued by the board, to conduct the school;

(5) teach nail technology in a licensed school unless the person holds a valid cosmetology or manicuring instructor's license issued by the board;

(6) conduct a school for teaching electrology unless the person holds a valid license, issued by the board, to conduct the school;

(7) teach electrology in a licensed school or clinic unless the person holds a valid electrology instructor's license issued by the board;

(8) conduct a school for teaching esthetics unless the person holds a valid license, issued by the board, to conduct the school;

(9) teach esthetics in a licensed school unless the person holds a valid cosmetology or esthetics instructor's license issued by the board;

(10) own or operate a school, salon or clinic where cosmetology, esthetics, nail technology or electrology is taught or practiced unless the person holds a valid school, salon or clinic license issued by the board;

(11) teach or practice cosmetology, esthetics, nail technology or electrology in a school, salon or clinic unless the owner or operator of the school, salon or clinic holds a valid school, salon or clinic license issued by the board; or

(12) provide a service constituting the practice of cosmetology, nail technology, esthetics or electrology by use of a medical device registered with the federal food and drug administration, or as defined in federal or state law which may be distributed only upon the order of a physician. This act does not prohibit a board of cosmetology licensee from providing services using a medical device upon the order and under the supervision of a physician and in a location maintained by the physician.

(b) The provisions of this act shall not apply to:

(1) Any person licensed as a barber or apprentice barber;

(2) any person licensed to practice medicine and surgery, chiropractic, optometry, nursing or dentistry, while engaged in that practice;

(3) any person who is a licensed physical therapist or certified physical therapist assistant while engaged in that practice; or

(4) any teacher while engaged in instructing elementary or secondary school students in the proper care of their own persons.

(c) A person holding a license as a cosmetology technician on the day immediately preceding the effective date of this act shall continue to be a licensed cosmetology technician and perform the functions of a cosmetology technician, as such term was defined immediately prior to the effective date of this act, and may renew such license subject to the payment of fees and other conditions and limitations on the renewal of licenses under article 19 of chapter 65 of the Kansas Statutes Annotated, and acts amendatory of the provisions thereof.

(d) If the board determines that an individual has violated subsection (a), in addition to any other penalties imposed by law, the board, in accordance with the Kansas administrative procedure act, may issue a cease and desist order against such individual or may assess such individual a fine of not to exceed $1,500, or may issue such order and assess such fine. In determining the amount of fine to be assessed, the board may consider the following factors: (1) Willfulness of the violation, (2) repetitions of the violation and (3) risk of harm to the public caused by the violation.

(e) A violation of subsection (a) of this section is a class C misdemeanor.

History: L. 1927, ch. 245, § 2; L. 1943, ch. 222, § 2; L. 1949, ch. 334, § 1; L. 1963, ch. 316, § 1; L. 1963, ch. 317, § 1; L. 1970, ch. 256, § 1; L. 1972, ch. 232, § 1; L. 1975, ch. 322, § 2; L. 1983, ch. 212, § 2; L. 1984, ch. 231, § 2; L. 1987, ch. 238, § 2; L. 1992, ch. 108, § 2; L. 1995, ch. 120, § 2; L. 1998, ch. 160, § 2; L. 2002, ch. 187, § 2; L. 2003, ch. 128, § 23; L. 2008, ch. 108, § 2; July 1.



65-1903 Schools; licensure and fees; courses of instruction; instructor's license; instructor-in-training permit.

65-1903. Schools; licensure and fees; courses of instruction; instructor's license; instructor-in-training permit. (a) Licensed schools may be established and maintained in this state where the profession of cosmetology may be taught or acquired, under the following conditions and regulations:

(1) (A) Any person may apply to the board for a license for conducting a school for the teaching of the profession of cosmetology.

(B) The license shall be granted by the board upon proper and sufficient showing of competency of the applicant and assurance of compliance by the applicant with the requirements of this act, all reasonable rules and regulations adopted by the board for the proper conduct of the school and all applicable sanitation standards adopted by the secretary of health and environment pursuant to K.S.A. 65-1,148, and amendments thereto.

(C) Prior to issuance of the license, the applicant shall pay to the board the nonrefundable license application fee established under K.S.A. 65-1904, and amendments thereto.

(D) School licenses shall be renewed before July 1 of each year by submitting an application and payment of the nonrefundable license renewal fee established under K.S.A. 65-1904, and amendments thereto.

(E) Any license may be renewed by the applicant within 30 days after the expiration date of the last license upon payment of a delinquent renewal fee.

(F) No license fee shall be required of schools operating under the state board of regents or any tax-supported school.

(G) Nothing in this act shall prohibit any person who is a licensed electrologist, while acting as owner and manager of the person's clinic or establishment, from teaching electrology in the regular course of the person's business, but at no time shall any clinic or establishment have more than one apprentice or charge tuition for its teaching services.

(2) (A) Each school licensed under this subsection (a) shall remain under the constant supervision of the board.

(B) Before July 1, 2009, each licensed school at all times shall employ and maintain a sufficient number of instructors, duly licensed in the practices they teach, to provide at least one instructor for every 25 students. On and after July 1, 2009, each licensed school at all times shall employ and maintain a sufficient number of instructors, duly licensed in the practices they teach, to provide at least one instructor for every 25 students on the floor where the consumer services are provided in addition to one instructor for every 25 students in the instructional classroom.

(C) One instructor in training shall count as an instructor toward to the required ratio of instructors to students.

(D) (1) Each licensed school shall provide a course of instruction and practice in preparation for the profession of cosmetology.

(2) The course of instruction and practice shall require not less than 1,500 clock hours, or a licensed school may elect to base the course of instruction and practice on credit hours.

(3) The formula for conversion from clock hour to credit hour shall be provided by a recognized accrediting body which is approved by the United States department of education for the accreditation of schools of cosmetology and the licensed school applying the credit hour conversion must be accredited through the accrediting body providing the conversion formula.

(4) The formula for conversion from clock hour to credit hour shall be subject to review by the board.

(5) Each course of instruction and practice shall include those core areas of education as determined and defined by the board.

(6) Each licensed school of cosmetology shall cover a period of not less than nine nor more than 12 months of training for full-time students.

(E) (1) In addition, the school may provide a course of instruction and practice in preparation for the profession of nail technology.

(2) The course of instruction and practice shall require not less than 350 clock hours, or a licensed school may elect to base the course of instruction and practice on credit hours.

(3) The formula for conversion from clock hour to credit hour shall be provided by a recognized accrediting body which is approved by the United States department of education for the accreditation of schools of cosmetology and the licensed school applying the credit hour conversion must be accredited through the accrediting body providing the conversion formula.

(4) The formula for conversion from clock hour to credit hour shall be subject to review by the board.

(5) Each course of instruction and practice shall include those core areas of education as determined and defined by the board.

(F) (1) Each licensed school of cosmetology may provide instruction and practice in the profession of esthetics.

(2) Before July 1, 2009, the course of instruction and practice shall require not less than 650 clock hours, or a licensed school may elect to base the course of instruction and practice on credit hours. On and after July 1, 2009, the course of instruction and practice shall require not less than 1,000 clock hours, or a licensed school may elect to base the course of instruction and practice on credit hours.

(3) The formula for conversion from clock hour to credit hour shall be provided by a recognized accrediting body which is approved by the United States department of education for the accreditation of schools of cosmetology and the licensed school applying the credit hour conversion must be accredited through the accrediting body providing the conversion formula.

(4) The formula for conversion from clock hour to credit hour shall be subject to review by the board.

(5) Each course of instruction and practice shall include those core areas of education as determined by the board.

(6) (i) Such course of training shall include the practices of cosmetology for all major ethnic groups residing in the state, and the board shall require by rules and regulations that each school shall provide instruction for part-time students who are unable to attend a full schedule of classes each week because of part-time employment; enrollment in an accredited public or private school of secondary education by a student who is pursuing a course of study leading to a diploma from such school; enrollment in a cooperative industrial training program, approved by the division of vocational education of the state department of education, by a student who is working toward an occupational objective; or the principles or tenets of the student's religion preventing full-time attendance.

(ii) Instruction of a part-time student shall be completed by the student within 18 months after the student's enrollment in the school.

(b) Any person who teaches the profession of cosmetology in a licensed school of cosmetology shall be required to obtain a cosmetology instructor's license from the board. To qualify for a cosmetology instructor's license, the applicant must: (1) Be licensed as a cosmetologist under this act; (2) either (A) have practiced as a cosmetologist for one year prior to licensure and successfully completed 300 hours of instructor training or (B) have successfully completed 450 hours of instructor training; (3) pass a cosmetology instructor exam, administered by the board or the board's designee; and (4) pay the nonrefundable instructor license application fee established by K.S.A. 65-1904, and amendments thereto. A cosmetology instructor license shall be renewed every two years by furnishing satisfactory evidence that the applicant, except the first renewal period following licensure for applicants not holding a cosmetology instructor license on the effective date of this act, has completed 20 clock hours of continuing education approved by the board in the practice of cosmetology and teaching skills and methods, and by paying the nonrefundable license renewal fee established by K.S.A. 65-1904, and amendments thereto.

(c) Licensed schools may be established and maintained in this state where nail technology may be taught or acquired, under the following conditions and regulations:

(1) (A) Any person may apply to the board for a license for conducting a school for the teaching of nail technology.

(B) The license shall be granted by the board upon proper and sufficient showing of competency of the applicant and assurance of compliance by the applicant with the requirements of this act, all reasonable rules and regulations adopted by the board for the proper conduct of the school and all applicable sanitation standards adopted by the secretary of health and environment pursuant to K.S.A. 65-1,148, and amendments thereto.

(C) Prior to issuance of the license, the applicant shall pay to the board the nonrefundable license application fee established under K.S.A. 65-1904, and amendments thereto.

(D) School licenses shall be renewed before July 1 of each year by submitting an application and payment of the nonrefundable license renewal fee established under K.S.A. 65-1904, and amendments thereto.

(E) Any license may be renewed by the applicant within 30 days after the expiration date of the last license upon payment of a delinquent renewal fee.

(F) No license fee shall be required of schools operating under the state board of regents or any tax-supported school.

(2) (A) Each school licensed under this subsection (c) shall remain under the constant supervision of the board.

(B) Before July 1, 2009, each licensed school at all times shall employ and maintain a sufficient number of instructors, duly licensed in the practices they teach, to provide at least one instructor for every 25 students. On and after July 1, 2009, each licensed school at all times shall employ and maintain a sufficient number of instructors, duly licensed in the practices they teach, to provide at least one instructor for every 25 students on the floor where the consumer services are provided in addition to one instructor for every 25 students in the instructional classroom.

(C) Not more than one instructor in training shall count as an instructor toward the required ratio of instructors to students.

(D) Each licensed school shall provide a course of instruction and practice in preparation for the profession of manicurist.

(E) The course of instruction and practice shall require not less than 350 clock hours, or a licensed school may elect to base the course of instruction and practice on credit hours.

(F) The formula for conversion from clock hour to credit hour shall be provided by a recognized accrediting body which is approved by the United States department of education for the accreditation of schools of cosmetology and the licensed school applying the credit hour conversion must be accredited through the accrediting body providing the conversion formula.

(G) The formula for conversion from clock hour to credit hour shall be subject to review by the board.

(H) Each course of instruction and practice shall include those core areas of education as determined and defined by the board.

(3) (A) The board shall require by rules and regulations that each school shall provide instruction for part-time students who are unable to attend a full schedule of classes each week because of part-time employment; enrollment in an accredited public or private school of secondary education by a student who is pursuing a course of study leading to a diploma from such school; enrollment in a cooperative industrial training program, approved by the division of vocational education of the state department of education, by a student who is working toward an occupational objective; or the principles or tenets of the student's religion preventing full-time attendance.

(B) Instruction of all students shall be completed by the student within six months after the student's enrollment in the school.

(d) Any person who teaches nail technology in a licensed school of cosmetology or nail technology shall be required to obtain a manicuring instructor's license from the board, unless the person holds a valid cosmetology instructor's license issued under subsection (b). To qualify for a manicuring instructor's license, the applicant must: (1) Be licensed as a cosmetologist or manicurist under this act; (2) either (A) have practiced as a manicurist or cosmetologist for one year prior to licensure and successfully completed 300 hours of instructor training or (B) have successfully completed 450 hours of instructor training; (3) pass a manicuring instructor exam, administered by the board or the board's designee; and (4) pay a nonrefundable instructor license application fee established by K.S.A. 65-1904, and amendments thereto. A manicuring instructor license shall expire every two years and shall be renewed by furnishing satisfactory evidence that the applicant, except the first renewal period following licensure for applicants not holding a manicuring instructor license on the effective date of this act, has completed 20 clock hours of continuing education, approved by the board, in the practice of manicuring and teaching skills and methods and paying the nonrefundable license renewal fee established by K.S.A. 65-1904, and amendments thereto.

(e) Licensed schools may be established and maintained in this state where the profession of esthetics may be taught or acquired, under the following conditions and regulations:

(1) (A) Any person may apply to the board for a license for conducting a school for the teaching of the profession of esthetics.

(B) The license shall be granted by the board upon proper and sufficient showing of competency of the applicant and assurance of compliance by the applicant with the requirements of this act, all reasonable rules and regulations adopted by the board for proper conduct of the school and all applicable sanitation standards adopted by the secretary of health and environment pursuant to K.S.A. 65-1,148, and amendments thereto.

(C) Prior to issuance of the license, the applicant shall pay to the board the nonrefundable license application fee established under K.S.A. 65-1904, and amendments thereto.

(D) School licenses shall be renewed before July 1 of each year by submitting an application and payment of the nonrefundable license renewal fee established under K.S.A. 65-1904, and amendments thereto.

(E) Any license may be renewed by the applicant within 30 days after the date of expiration of the last license upon payment of a delinquent renewal fee.

(F) No license fee shall be required of schools operating under the state board of regents or any tax-supported school.

(2) (A) Each school licensed under this subsection (e) shall remain under the constant supervision of the board.

(B) Before July 1, 2009, each licensed school at all times shall employ and maintain a sufficient number of instructors, duly licensed in the practices they teach, to provide at least one full-time instructor for every 25 students. On and after July 1, 2009, each licensed school at all times shall employ and maintain a sufficient number of instructors, duly licensed in the practices they teach, to provide at least one instructor for every 25 students on the floor where the consumer services are provided in addition to one instructor for every 25 students in the instructional classroom.

(C) Not more than one instructor in training shall count as an instructor toward the required ratio of instructors to students.

(D) Each licensed school shall provide a course of instruction and practice in preparation for the profession of esthetics.

(E) Before July 1, 2009, the course of instruction and practice shall require not less than 650 clock hours, or a licensed school may elect to base the course of instruction and practice on credit hours. On and after July 1, 2009, the course of instruction and practice shall require not less than 1,000 clock hours, or a licensed school may elect to base the course of instruction and practice on credit hours.

(F) The formula for conversion from clock hour to credit hour shall be provided by a recognized accrediting body which is approved by the United States department of education for the accreditation of schools of cosmetology and the licensed school applying the credit hour conversion must be accredited through the accrediting body providing the conversion formula.

(G) The formula for conversion from clock hour to credit hour shall be subject to review by the board.

(H) Each course of instruction and practice shall include those core areas of education as determined and defined by the board.

(f) Any person who teaches esthetics in a licensed school of cosmetology or esthetics shall be required to obtain an esthetics instructor's license from the board, unless the person holds a valid cosmetology instructor's license issued under subsection (b). To qualify for an esthetics instructor's license, the applicant must: (1) Be licensed as a cosmetologist or esthetician under this act; (2) either (A) have practiced as an esthetician or cosmetologist for one year prior to licensure and successfully completed 300 hours of instructor training or (B) have successfully completed 450 hours of instructor training; (3) pass an esthetician instructor exam, administered by the board or the board's designee; and (4) pay a nonrefundable license application fee established by K.S.A. 65-1904, and amendments thereto. An esthetics instructor license shall expire every two years and shall be renewed by furnishing satisfactory evidence that the applicant, except the first renewal period following licensure for applicants not holding an esthetics instructor license on the effective date of this act, has completed 20 clock hours of continuing education, approved by the board, in the practice of esthetics and teaching skills and methods and by paying the nonrefundable license renewal fee established by K.S.A. 65-1904, and amendments thereto.

(g) Licensed schools may be established and maintained in this state where the profession of electrology may be taught or acquired, under the following conditions and regulations:

(1) (A) Any person may apply to the board for a license for conducting a school for the teaching of the profession of electrology.

(B) The license shall be granted by the board upon proper and sufficient showing of competency of the applicant and assurance of compliance by the applicant with the requirements of this act, all reasonable rules and regulations adopted by the board for the proper conduct of the school and all applicable sanitation standards adopted by the secretary of health and environment pursuant to K.S.A. 65-1,148, and amendments thereto.

(C) Prior to issuance of the license, the applicant shall pay to the board the nonrefundable license application fee established under K.S.A. 65-1904, and amendments thereto.

(D) School licenses shall be renewed before July 1 of each year by submitting an application and payment of the nonrefundable license renewal fee established under K.S.A. 65-1904, and amendments thereto.

(E) Any license may be renewed by the applicant within 30 days after the expiration date of the last license upon payment of a delinquent renewal fee.

(F) No license fee shall be required of schools operating under the state board of regents or any tax-supported school.

(G) Nothing in this act shall prohibit any person who is a licensed instructor of electrology or who is and has been for at least three years a licensed electrologist, while acting as owner and manager of the person's salon, clinic or establishment, from teaching electrology in the regular course of the person's business, but at no time shall any salon, clinic or establishment have more than one apprentice or charge tuition for its teaching services.

(2) (A) Each school licensed under this subsection (g) shall remain under the constant supervision of the board.

(B) Each licensed school at all times shall employ and maintain a sufficient number of instructors, duly licensed in the practices they teach, to provide at least one full-time instructor for every four students on the floor where the consumer services are provided in addition to one instructor for every four students in the instructional classroom.

(C) Each licensed school shall provide a course of instruction and practice in preparation for the profession of electrology.

(D) The course of instruction and practice shall require not less than 500 clock hours, or a licensed school may elect to base the course of instruction and practice on credit hours.

(E) The formula for conversion from clock hour to credit hour shall be provided by a recognized accrediting body which is approved by the United States department of education for the accreditation of schools of cosmetology and the licensed school applying the credit hour conversion must be accredited through the accrediting body providing the conversion formula.

(F) The formula for conversion from clock hour to credit hour shall be subject to review by the board.

(G) Each course of instruction and practice shall include those core areas of education as determined and defined by the board.

(h) Any person who teaches electrology in a licensed school of cosmetology or electrology shall be required to obtain an electrology instructor's license from the board. To qualify for an electrology instructor's license, the applicant must: (1) Be licensed as an electrologist under this act; (2) either (A) have practiced as an electrologist for one year prior to licensure and successfully completed 300 hours of instructor training or (B) have successfully completed 450 hours of instructor training; (3) pass an electrology instructor exam, administered by the board or the board's designee; and (4) pay a nonrefundable instructor license application fee established under K.S.A. 65-1904, and amendments thereto. Electrology instructor licenses shall expire every two years and may be renewed by furnishing satisfactory evidence that the applicant, except the first renewal period following licensure for applicants not holding an electrology instructor license on the effective date of this act, has completed 20 clock hours of continuing education, approved by the board, in the practice and teaching of electrology and paying the nonrefundable license renewal fee established under K.S.A. 65-1904, and amendments thereto. To teach in a licensed salon, the electrologist is issued a license for the period of training for the student. To qualify they must: (1) Be a licensed practicing electrologist for a three-year period and (2) pay a nonrefundable instructor license application fee established under K.S.A. 65-1904, and amendments thereto.

(i) The board may adopt through rules and regulations a curriculum for cosmetology, nail technology, esthetics and electrology instructor training to be provided in a licensed school of cosmetology.

(j) Any instructor's license may be renewed by an applicant within one month after the date of expiration of the applicant's last license upon submission of proof, satisfactory to the board, of the applicants current hours and qualifications to renew practice as an instructor and payment of the applicable nonrefundable renewal fee and delinquent fee prescribed in K.S.A. 65-1904, and amendments thereto. Any applicant whose instructor's license has expired for more than one month may obtain a license in the same manner and on payment of the same nonrefundable fees as provided for an applicant for an original license.

(k) (1) The board shall provide by rules and regulations instructor-in-training permits for applicants wishing to become an instructor in any of the schools listed in subsections (a) through (i).

(2) To obtain an instructor-in-training permit the applicant shall:

(A) One week prior to starting the 100 clock hours of teaching skills and methodology required under (B)(ii) submit to the board a notice of intent to become an instructor-in-training and be enrolled in a board-approved instructor's training program. This notification shall be on the application form for the instructor-in-training permit and accompanied by a nonrefundable fee set by the board.

(B) Upon the applicant's submitting to the board proof, satisfactory to the board, of achieving the following terms the applicant shall obtain the instructor-in-training permit:

(i) Be licensed as a cosmetologist or licensed in the profession in which the application would be instructing;

(ii) have completed 100 clock hours of the required clock hours of teaching skills and methodology; and

(iii) pay the required nonrefundable application fee.

(3) The instructor-in-training permit shall be good for six months. If the student does not complete the required training, the board, upon good cause shown, may extend the permit for an additional six months.

(4) For purposes of the required student-to-instructor ratio, there shall be only one student with a student instructor permit who may be a student instructor on the school staff.

(5) At no time shall an instructor-in-training practice without the supervision of a licensed instructor.

(6) Failure to complete the instructor curriculum or to take the required exam within six months of the date of application will require the submission of a new instructor's application and the required number of clock hours of instructor's training.

History: L. 1927, ch. 245, § 3; L. 1943, ch. 222, § 3; L. 1951, ch. 361, § 1; L. 1963, ch. 316, § 2; L. 1965, ch. 381, § 1; L. 1967, ch. 343, § 1; L. 1969, ch. 298, § 1; L. 1970, ch. 257, § 1; L. 1970, ch. 256, § 2; L. 1971, ch. 210, § 1; L. 1972, ch. 232, § 2; L. 1975, ch. 322, § 3; L. 1981, ch. 249, § 1; L. 1983, ch. 212, § 3; L. 1984, ch. 231, § 3; L. 1987, ch. 238, § 3; L. 1989, ch. 195, § 5; L. 1992, ch. 108, § 3; L. 1995, ch. 120, § 3; L. 1998, ch. 160, § 3; L. 2002, ch. 187, § 3; L. 2008, ch. 108, § 3; July 1.



65-1904 Licenses; application and examination; reinstatement of expired license; fees; effect of service in armed forces.

65-1904. Licenses; application and examination; reinstatement of expired license; fees; effect of service in armed forces. (a) Unless revoked for cause, all licenses of cosmetologists, cosmetology technicians, estheticians, electrologists and manicurists issued or renewed by the board shall expire on the expiration dates established by rules and regulations adopted by the board under this section. Subject to the other provisions of this subsection, each such license shall be renewable on a biennial basis upon the filing of a renewal application prior to the expiration of the license, payment of the nonrefundable license renewal fee established under this section and the filing of a successfully completed written renewal examination prescribed by the board under this subsection. For renewal applications the board shall prescribe a written renewal examination for each classification of licensee under this subsection which will test the applicant's understanding of the laws relating to the practice for which the applicant holds a license, will test the applicant's understanding of health and sanitation matters relating to the practice for which the applicant holds a license and will test the understanding of the applicant about safety matters relating to the practice for which the applicant holds a license. The board shall fix the score for the successful completion of a written renewal examination. At least 30 days prior to the expiration of a license, the board shall provide to the licensee notice of the date of expiration of the license.

(b) (1) Any cosmetologist's, cosmetology technician's, esthetician's, electrologist's or manicurist's license may be renewed by the applicant within six months after the date of expiration of the applicant's last license upon submission of proof, satisfactory to the board, of the applicant's qualifications to practice as a cosmetologist, cosmetology technician, esthetician, electrologist or manicurist, successfully completing the renewal exam and payment of the applicable nonrefundable renewal fee and delinquent fee prescribed pursuant to this section.

(2) Any applicant whose license as a cosmetologist, cosmetology technician, esthetician, electrologist or manicurist has been expired for more than six months may obtain reinstatement of such license upon application to the board, upon filing with the board a successfully completed written renewal examination and upon payment of the applicable nonrefundable delinquent renewal fee and a nonrefundable renewal penalty fee of $100.

(c) Any applicant for a license other than a renewal license shall make a verified application to the board on such forms as the board may require and, upon payment of the license application fee and the examination fee shall be examined by the board or their appointees and shall be issued a license, if found to be duly qualified to practice the profession of cosmetologist, esthetician, electrologist or manicurist.

(d) The board is hereby authorized to adopt rules and regulations fixing the amount of nonrefundable fees for the following items and to charge and collect the amounts so fixed, subject to the following limitations:

Cosmetologist license application fee, for two years—notmore than  $60

Cosmetologist license renewal fee  60

Delinquent cosmetologist renewal fee  25

Cosmetology technician license renewal fee, for twoyears—not more than   60

Delinquent cosmetology technician renewal fee  25

Electrologist license application fee, for two years—notmore than   60

Electrologist license renewal fee  60

Delinquent electrologist renewal fee  25

Manicurist license application fee, for two years—notmore than   60

Manicurist license renewal fee  60

Delinquent manicurist renewal fee  25

Esthetician license application fee, for two years—notmore than  60

Esthetician license renewal fee   60

Delinquent esthetician renewal fee  25

Any apprentice license application fee—not more than  15

New school license application fee  150

School license renewal fee—not more than  75

Delinquent school license fee—not more than  50

New cosmetology services salon or electrologyclinic license application fee—not more than  100

Cosmetology services salon or electrologyclinic license renewal fee—not more than   50

Delinquent cosmetology services salon orelectrology clinic renewal fee  30

Cosmetologist's examination—not more than  75

Electrologist's examination—not more than  75

Manicurist's examination—not more than  75

Esthetician examination—not more than  75

Instructor's examination—not more than  75

Reciprocity application fee—not more than  75

Senior status license fee  30

Verification of licensure  20

Any duplicate of license  25

Instructor's license application fee, for two years—notmore than  100

Renewal of instructor's license fee  75

Delinquent instructor's renewal fee—not more than  75

Temporary permit fee  15

Statutes and regulations book  5

Instructor-in-training permit  50

(e) Whenever the board determines that the total amount of revenue derived from the fees collected pursuant to this section is insufficient to carry out the purposes for which the fees are collected, the board may amend its rules and regulations to increase the amount of the fee, except that the amount of the fee for any item shall not exceed the maximum amount authorized by this subsection. Whenever the amount of fees collected pursuant to this section provides revenue in excess of the amount necessary to carry out the purposes for which such fees are collected, it shall be the duty of the board to decrease the amount of the fee for one or more of the items listed in this subsection by amending the rules and regulations which fix the fees.

(f) Any person who has held a license issued by the board for at least 40 years and is 70 years or more of age and not regularly engaged in cosmetology practice in Kansas shall be entitled to a senior status license upon application and payment of the one-time senior status license fee. The holder of the senior status license shall not be required to renew the license and shall not be entitled to practice cosmetology.

(g) Any person who failed to obtain a renewal license while in the armed forces of the United States shall be entitled to a renewal license upon filing application, paying the nonrefundable renewal fee for the current year during which the person has been discharged and successfully completing the renewal exam.

History: L. 1927, ch. 245, § 7; L. 1933, ch. 279, § 3; L. 1943, ch. 222, § 4; L. 1945, ch. 253, § 1; L. 1949, ch. 334, § 2; L. 1951, ch. 361, § 2; L. 1963, ch. 317, § 2; L. 1970, ch. 256, § 3; L. 1975, ch. 322, § 4; L. 1980, ch. 192, § 1; L. 1983, ch. 212, § 4; L. 1987, ch. 238, § 4; L. 1995, ch. 119, § 1; L. 1995, ch. 248, § 1; L. 1997, ch. 146, § 6; L. 1998, ch. 160, § 4; L. 2001, ch. 193, § 1; L. 2002, ch. 187, § 4; L. 2009, ch. 80, § 1; L. 2014, ch. 130, § 1; July 1.



65-1904a Salon or clinic license; application and fee; inspection and reinspection; practice in private residence; renewal; practice outside salon, clinic or private residence.

65-1904a. Salon or clinic license; application and fee; inspection and reinspection; practice in private residence; renewal; practice outside salon, clinic or private residence.  (a) Any licensed cosmetologist, esthetician, electrologist, manicurist, or person desiring to establish a salon or clinic shall make application, on a form provided, to the Kansas state board of cosmetology, accompanied by the new salon or clinic license fee established under K.S.A. 65-1904, and amendments thereto. Upon filing of the application, the board shall inspect the equipment as to safety and sanitary condition of the premises and if the equipment and premises are found to comply with the rules and regulations of the secretary of health and environment and the rules and regulations of the Kansas state board of cosmetology, the board shall issue a new salon or clinic license.

(b) Nothing herein contained shall be construed as preventing any licensed cosmetologist, manicurist, esthetician or electrologist from practicing in the field for which licensed in such licensee's private home or residence if the home or residence complies with rules and regulations of the secretary and the state board. A licensed cosmetologist, manicurist, esthetician or electrologist may provide services in the field in which licensed in a place other than the licensed salon or clinic or a private home or residence of the licensed cosmetologist, manicurist, esthetician or electrologist. Excluding services provided by a licensed cosmetologist, manicurist, esthetician or electrologist in a health care facility, hospital or nursing home or in the residence of a person requiring home care arising from physical or mental disabilities, in order to provide such services, such licensed cosmetologist, manicurist, esthetician or electrologist shall be employed in a salon or clinic or in the licensed cosmetologist's, manicurist's, esthetician's or electrologist's private home or residence for at least 51% of the total hours per week employed; and shall attest by affidavit that such cosmetology, manicuring, esthetics or electrology services shall be provided only in the residence or office of the person receiving services.

(c) Licensed salons and clinics may be reinspected in accordance with a schedule determined by the board by rules and regulations or upon a complaint made to the board that such salon or clinic is not being maintained in compliance with rules and regulations of the board. The license shall expire one year from the last day of the month of its issuance. Any such license may be renewed upon application accompanied by the salon or clinic license renewal fee made to the board prior to the expiration date of the license. Any license may be renewed by the applicant within 60 days after the date of expiration of the last license upon payment of the annual renewal fee plus the delinquent renewal fee.

(d) On or after July 1, 2014, salon and clinic renewal application fees will be prorated to reflect an expiration date one year from the last day of the month of the initial issuance of the license.

History: L. 1943, ch. 222, § 5; L. 1945, ch. 253, § 2; L. 1949, ch. 334, § 3; L. 1963, ch. 317, § 3; L. 1970, ch. 256, § 4; L. 1975, ch. 322, § 5; L. 1987, ch. 238, § 5; L. 1998, ch. 160, § 5; L. 2000, ch. 109, § 3; L. 2002, ch. 187, § 5; L. 2014, ch. 130, § 2; July 1.



65-1904b Licensure, reciprocity, conditions.

65-1904b. Licensure, reciprocity, conditions. (a) Upon application to the Kansas state board of cosmetology on a form provided for application for a cosmetologist, esthetician or electrologist license, accompanied by the application fee, a person practicing as a cosmetologist, esthetician or electrologist under the laws of another state or jurisdiction shall be granted a license entitling the person to practice in this state if:

(1) The person is not less than 17 years of age and a graduate of an accredited high school, or equivalent thereof, or the person has held a current license in another state or jurisdiction in the area of practice in which the person seeks a license for not less than 10 years prior to the date of application;

(2) the person submits to the board verification of date of birth; and

(3) the person holds a current license in another state in the area of practice in which the person seeks a license and meets at least one of the following criteria:

(A) The person passes a written and a practical examination administered by the board relating to the area of practice in which the person seeks a license; or

(B) the person has the number of hours of training required for licensure in this state and passes the written examination administered for license renewal under subsection (a) of K.S.A. 65-1904, and amendments thereto.

(b) The renewal of a license issued pursuant to this section shall be in the manner provided in K.S.A. 65-1904, and amendments thereto.

History: L. 1943, ch. 222, § 6; L. 1963, ch. 317, § 4; L. 1970, ch. 256, § 5; L. 1975, ch. 322, § 6; L. 1981, ch. 249, § 2; L. 1983, ch. 212, § 5; L. 1987, ch. 238, § 6; L. 1998, ch. 160, § 6; L. 2002, ch. 187, § 6; L. 2008, ch. 108, § 4; L. 2014, ch. 130, § 3; July 1.



65-1905 Examinations; qualifications of applicants; temporary permit.

65-1905. Examinations; qualifications of applicants; temporary permit. (a) All examinations held or conducted by the board shall be in accordance with rules and regulations adopted by the board. The examinations shall include a written test administered at the completion of 1,000 hours of training. If the applicant has attended a licensed school electing to base the course of instruction and practice on credit hours as provided in K.S.A. 65-1903, and amendments thereto, the written test shall be administered at the completion of the credit hours which are the equivalent of 1,000 clock hours under the formula for conversion used by the licensed school. A practical test may be administered prior to licensure. Examinations to qualify for an instructor's license shall be limited to written tests.

(b) Each applicant for licensure by examination shall:

(1) Be at least 17 years of age;

(2) be a graduate of an accredited high school, or equivalent thereof. The provisions of this paragraph shall not apply to any applicant who was at least 25 years of age and licensed as an apprentice on May 21, 1998;

(3) submit to the board verification of date of birth; and

(4) have served as an apprentice for the period of time provided by K.S.A. 65-1912, and amendments thereto.

(c) Any person making application who possesses the necessary qualifications to take an examination provided herein, upon application and payment of the nonrefundable temporary permit fee, may be issued a temporary permit by the board to practice cosmetology until the next regular examination conducted by the board.

History: L. 1927, ch. 245, § 8; L. 1943, ch. 222, § 7; L. 1951, ch. 361, § 3; L. 1963, ch. 316, § 3; L. 1965, ch. 381, § 2; L. 1971, ch. 210, § 2; L. 1972, ch. 232, § 3; L. 1975, ch. 322, § 7; L. 1981, ch. 249, § 3; L. 1983, ch. 212, § 6; L. 1998, ch. 160, § 7; L. 1999, ch. 14, § 1; L. 2002, ch. 187, § 7; L. 2008, ch. 108, § 5; L. 2014, ch. 130, § 4; July 1.



65-1906 Display of license, inspection report and sanitation standards.

65-1906. Display of license, inspection report and sanitation standards. (a) Each licensed cosmetologist, cosmetology technician, esthetician, manicurist, electrologist and instructor shall display such person's license in a conspicuous place in the salon, clinic or school where the holder thereof is employed or working.

(b) Each holder of a salon, clinic or school license shall display the license and most recent inspection report and the sanitation standards prescribed by the secretary of health and environment pursuant to K.S.A. 65-1,148, and amendments thereto, in a conspicuous place in the salon, clinic or school.

History: L. 1927, ch. 245, § 9; L. 1943, ch. 222, § 8; L. 1949, ch. 334, § 4; L. 1998, ch. 160, § 8; L. 2008, ch. 108, § 6; July 1.



65-1907 Inspectors, duties and training; student requirements; dual-licensed salon and barber shops.

65-1907. Inspectors, duties and training; student requirements; dual-licensed salon and barber shops. (a) Except as provided in subsection (b), the chairperson, with the approval of the board, shall employ inspectors to inspect schools, salons and clinics and the inspectors shall perform all of the inspection duties of the board, as required by this act, rules and regulations of the board and sanitation standards adopted by the secretary of health and environment pursuant to K.S.A. 65-1,148, and amendments thereto. The board shall provide training to the inspectors to enable the inspectors to provide current information to school, salon and clinic personnel regarding requirements of applicable statutes and rules and regulations. It shall be the duty of the board to determine the number of hours and practice work required of students in each subject of cosmetology, nail technology, esthetics and electrology taught in a licensed school.

(b) The chairperson of the board of cosmetology, with the approval of the board, may enter into an agreement with the chairperson of the board of barbering as to which board's inspectors shall inspect a dual-licensed salon and barber shop. Such designated inspectors shall perform all of the inspection duties of both boards, as required by the applicable statutes and rules and regulations of both boards and the sanitation standards adopted by the secretary of health and environment pursuant to K.S.A. 65-1,148, and amendments thereto. Such designated inspectors shall be trained by both boards as required by the applicable statutes and rules and regulations of both boards.

History: L. 1927, ch. 245, § 10; L. 1961, ch. 385, § 4; L. 1975, ch. 462, § 94; L. 1987, ch. 238, § 7; L. 1989, ch. 195, § 6; L. 1995, ch. 120, § 5; L. 1998, ch. 160, § 9; L. 2014, ch. 63, § 1; July 1.



65-1908 Revocation, censure, limitation or condition, suspension, nonrenewal or refusal of license; assessment of fines; grounds; authority of inspectors.

65-1908. Revocation, censure, limitation or condition, suspension, nonrenewal or refusal of license; assessment of fines; grounds; authority of inspectors. (a) The board, in accordance with the provisions of the Kansas administrative procedure act, may refuse to issue or renew a license, or revoke, suspend, censure, limit or condition a license for any of the following reasons:

(1) Failure to comply with the sanitation standards prescribed by the secretary of health and environment pursuant to K.S.A. 65-1,148, and amendments thereto;

(2) failure to comply with any provision of this act, with the rules and regulations of the board of cosmetology or with any order issued by the board;

(3) has become a danger to the public by reason of alcohol or drug abuse;

(4) conviction of a felony unless the applicant or licensee is able to demonstrate to the board's satisfaction that such person has been sufficiently rehabilitated to warrant the public trust;

(5) the obtaining of, or the attempt to obtain, a license by fraudulent misrepresentation or bribery;

(6) advertising by means of false or knowingly deceptive matter or statement;

(7) failure to display the annual license or inspection report as provided for in this act;

(8) gross negligence or unprofessional conduct as defined by rules and regulations of the board; or

(9) has had a license revoked, suspended or limited, or has had other disciplinary action taken, or an application for a license denied, by the proper regulatory authority of another state, territory, District of Columbia or another country, a certified copy of the record of the action of the other jurisdiction being conclusive evidence thereof.

(b) The board may order the remedying of any violations of rules and regulations of the board or any provision of this act, and the board may issue a cease and desist order upon board determination that the holder of a license or any person has violated any order of the board, any rules and regulations of the board or any provision of this act.

(c) Inspectors employed by the board shall have such powers as the board may prescribe by rules and regulations to make inspections, investigations, and inquiries, except that a permanent order for closing any establishment licensed by the board shall be issued only by the board.

(d) In addition to the board's authority to refuse licensure or impose discipline pursuant to subsection (a), the board shall have the authority to assess a fine not in excess of $1,000 against a licensee for each of the reasons specified in subsection (a). Such fine may be assessed in lieu of or in addition to such discipline.

History: L. 1927, ch. 245, § 11; L. 1961, ch. 385, § 5; L. 1975, ch. 322, § 8; L. 1984, ch. 313, § 116; L. 1989, ch. 195, § 7; L. 1992, ch. 108, § 4; L. 1995, ch. 119, § 2; L. 1998, ch. 160, § 10; L. 2002, ch. 187, § 8; L. 2008, ch. 108, § 7; July 1.



65-1909 Violations; civil and criminal remedies.

65-1909. Violations; civil and criminal remedies. (a) No person shall:

(1) Employ an individual or allow any individual to engage in any activity for which a license is required pursuant to K.S.A. 65-1902, and amendments thereto, unless such individual holds a currently valid license issued to such individual;

(2) violate any order or ruling of the state board of cosmetology;

(3) fail or refuse to comply with rules and regulations prescribed by the board or applicable sanitation standards adopted by the secretary of health and environment pursuant to K.S.A. 65-1,148, and amendments thereto; or

(4) violate any of the provisions of article 19 of chapter 65 of Kansas Statutes Annotated.

(b) Violation of subsection (a) is a misdemeanor punishable by a fine of not less than $10 nor more than $100, or by imprisonment in the county jail for not less than 10 days nor more than 90 days, or by both such fine and imprisonment.

(c) The board may bring an action in its own name in a court of competent jurisdiction to enjoin any person from practicing or teaching cosmetology, esthetics, nail technology or electrology or from operating a salon, clinic or school where such courses are taught without a currently valid license. In any civil action brought under this section, it shall be presumed that irreparable damage will occur where the board alleges and proves a person committed a violation of such licensing laws. In addition to issuing an order for injunctive relief, the court also may assess a fine of not to exceed $1,500 against such person.

History: L. 1927, ch. 245, § 12; L. 1949, ch. 334, § 5; L. 1975, ch. 322, § 9; L. 1987, ch. 238, § 8; L. 1989, ch. 195, § 8; L. 1998, ch. 160, § 11; L. 2002, ch. 187, § 9; L. 2008, ch. 108, § 8; July 1.



65-1910 Invalidity of part.

65-1910. Invalidity of part. If any part or parts of this act be held to be unconstitutional, the remaining part or parts of this act shall be unaffected thereby.

History: L. 1927, ch. 245, § 14; June 1.



65-1912 Apprentice license; practice as apprentice required prior to licensure; charge for services of apprentice.

65-1912. Apprentice license; practice as apprentice required prior to licensure; charge for services of apprentice. (a) Any person desiring to practice as an apprentice shall be required to pay to the board the fee required pursuant to K.S.A. 65-1904, and amendments thereto, and obtain an apprentice license from the board. Application for an apprentice license allowing a person to practice in a licensed school shall be submitted to the board not more than 15 days after the person's enrollment in the school.

(b) (1) An applicant for examination and licensure as a cosmetologist shall be required to have practiced as an apprentice in a licensed school for not less than 1,500 clock hours or, if the applicant has attended a licensed school electing to base the course of instruction and practice on credit hours as provided in K.S.A. 65-1903, and amendments thereto, the applicant shall have practiced as an apprentice for not less than those credit hours which are the equivalent of 1,500 clock hours under the formula for conversion used by the licensed school.

(2) (A) Before July 1, 2009, an applicant for examination and licensure as an esthetician shall be required to have practiced as an apprentice in a licensed school for not less than 650 clock hours or, if the applicant has attended a licensed school electing to base the course of instruction and practice on credit hours as provided in K.S.A. 65-1903, and amendments thereto, the applicant shall have practiced as an apprentice for not less than those credit hours which are the equivalent of 650 clock hours under the formula for conversion used by the licensed school.

(B) On and after July 1, 2009, an applicant for examination and licensure as an esthetician shall be required to have practiced as an apprentice in a licensed school for not less than 1,000 clock hours, or, if the applicant has attended a licensed school electing to base the course of instruction and practice on credit hours as provided in K.S.A. 65-1903, and amendments thereto, the applicant shall have practiced as an apprentice for not less than those credit hours which are the equivalent of 1,000 clock hours under the formula for conversion used by the licensed school.

(3) An applicant for examination and licensure as a manicurist shall be required to have practiced as an apprentice in a licensed school of cosmetology or nail technology for not less than 350 clock hours or, if the applicant has attended a licensed school electing to base the course of instruction and practice on credit hours as provided in K.S.A. 65-1903, and amendments thereto, the applicant shall have practiced as an apprentice for not less than those credit hours which are the equivalent of 350 clock hours under the formula for conversion used by the licensed school.

(4) An applicant for examination and licensure as an electrologist shall be required to have practiced as an apprentice: (A) In a licensed school of cosmetology or electrology for not less than 500 clock hours or, if the applicant has attended a licensed school electing to base the course of instruction and practice on credit hours as provided in K.S.A. 65-1903, and amendments thereto, the applicant shall have practiced as an apprentice for not less than those credit hours which are the equivalent of 500 clock hours under the formula for conversion used by the licensed school; or (B) in a licensed clinic or establishment for not less than 1,000 clock hours of training. The duration of practice as an apprentice in a clinic or establishment must be in the clinic or establishment in which practice was commenced, except that the board may permit, upon written application and for good cause, the transfer of the apprentice to another clinic or establishment for completion of the term of apprenticeship. Any licensed cosmetologist who is practicing electrology in a licensed clinic or establishment on July 1, 1987, may apply for and be issued an electrologist's license without examination.

(c) No apprentice shall make any charge for the apprentice's services, but a licensed school of cosmetology, electrology or nail technology or a proprietor of a licensed clinic or establishment in which an apprentice of electrology practices may charge for services of the apprentice.

(d) For purposes of subsection (b), a person is not required to have practiced as an apprentice continuously or without interruption in obtaining the required number of hours.

History: L. 1983, ch. 212, § 7; L. 1984, ch. 231, § 4; L. 1987, ch. 238, § 9; L. 1992, ch. 108, § 5; L. 1995, ch. 120, § 6; L. 1998, ch. 160, § 12; L. 2002, ch. 187, § 10; L. 2008, ch. 108, § 9; July 1.



65-1920 Tanning facility licensing; definitions.

65-1920. Tanning facility licensing; definitions. (a) As used in this act:

(1) "Authorized agent" means an employee of the state board of cosmetology designated by the board to enforce this act.

(2) "Board" means the state board of cosmetology.

(3) "Phototherapy device" means equipment that emits ultraviolet radiation that is used in the treatment of disease or other medical use.

(4) "Tanning device" means equipment that emits electromagnetic radiation with wavelengths in the air that is used for tanning of human skin and includes any accompanying items incidental to operation of the tanning device.

(5) "Tanning facility" means any facility, whether independent or part of a salon, health spa or any other facility, which provides access to tanning devices but shall not include private residences if access to tanning devices is provided without charge.

(b) This act does not apply to use of a phototherapy device by or under supervision of a person licensed to practice medicine and surgery.

History: L. 1992, ch. 170, § 1; July 1.



65-1921 Same; warnings.

65-1921. Same; warnings. A tanning facility shall give each customer a written statement warning that:

(a) Failure to use the eye protection provided to the customer by the tanning facility may result in damage to the eyes;

(b) overexposure to ultraviolet radiation causes burns;

(c) repeated exposure to ultraviolet radiation may result in premature aging of the skin and skin cancer;

(d) abnormal skin sensitivity or burning may be caused by reactions of ultraviolet radiation to certain: Foods; cosmetics; or medications, including: Tranquilizers; diuretics; antibiotics; high blood pressure medicines; or birth control pills; and

(e) any person taking a prescription or over-the-counter drug should consult a physician before using a tanning device.

History: L. 1992, ch. 170, § 2; July 1.



65-1922 Same; warning signs; posting; dimensions.

65-1922. Same; warning signs; posting; dimensions. (a) A tanning facility shall post a warning sign in a conspicuous location where it is readily visible by persons entering the establishment.  The sign shall have dimensions of no less than eight inches by 10 inches and shall contain the following wording:

CAUTION:  ULTRAVIOLET RADIATION

Repeated exposure to ultraviolet radiation may cause skin damage characterized by wrinkling, dryness, fragility and skin cancer.

Failure to use protective eyewear may result in severe burns or permanent injury to the eyes.

Medications or cosmetics may increase your sensitivity to ultraviolet radiation.  Consult a physician before using a tanning device if you are using medications, have a history of skin problems or believe you are especially sensitive to sunlight.  Pregnant women or women taking oral contraceptives who use this product may develop discolored skin.

IF YOU DO NOT TAN IN THE SUN, YOU WILL NOT TAN FROM USE OF AN ULTRAVIOLET DEVICE OR SUNLAMP

(b) A tanning facility shall post a warning sign, one for each tanning device, in a conspicuous location that is readily visible to a person about to use the device.  The sign shall have dimensions of not less than eight inches by 10 inches and shall contain the following language:

CAUTION:  ULTRAVIOLET RADIATION

1. Follow the manufacturer's instructions for use of this device.

2. Avoid too frequent or lengthy exposure.  As with natural sunlight, exposure can cause serious eye and skin injuries and allergic reactions.  Repeated exposure may cause skin cancer.

3. Wear protective eyewear.  Failure to use protective eyewear may result in severe burns or permanent damage to the eyes.

4. Do not sunbathe before or after exposure to ultraviolet radiation.

5. Medications or cosmetics may increase your sensitivity to ultraviolet radiation.  Consult a physician before using a sunlamp if you are using medication, have a history of skin problems or believe you are especially sensitive to sunlight.  Pregnant women or women using oral contraceptives who use this product may develop discolored skin.

IF YOU DO NOT TAN IN THE SUN,  YOU WILL NOT TAN FROM USE OF THIS DEVICE

History: L. 1992, ch. 170, § 3; July 1.



65-1923 Same; promotional material.

65-1923. Same; promotional material. A tanning facility shall not claim or distribute promotional materials that claim that using a tanning device is safe or free from risk.

History: L. 1992, ch. 170, § 4; July 1.



65-1924 Same; presence of trained operator required; protective eyewear and physical aids; timer; maximum exposure time and interior temperature.

65-1924. Same; presence of trained operator required; protective eyewear and physical aids; timer; maximum exposure time and interior temperature. (a) A tanning facility shall have an operator present during operating hours.  The operator must be trained in the correct operation of the tanning devices used at the facility that the operator may inform and assist each user in the proper use of the tanning devices.

(b) Before each use of a tanning device, the operator shall provide the customer with protective eyewear which meets the standards of title 21, part 1040.20 of the code of federal regulations. The operator may not allow a person to use a tanning device if that person does not use the protective eyewear.  The operator shall also show each customer how to use suitable physical aids, such as handrails and markings on the floor, to maintain proper exposure distance as recommended by the manufacturer of the tanning device.

(c) The tanning facility shall use a timer with an accuracy of at least plus or minus 10% of any selected time interval.  The facility shall limit the exposure time of a user on a tanning device to the maximum exposure time recommended by the manufacturer.  The facility shall control the interior temperature of a tanning device so that it may not exceed 100 degrees Fahrenheit.

History: L. 1992, ch. 170, § 5; July 1.



65-1925 Rules and regulations; inspections; violations; remedies.

65-1925. Rules and regulations; inspections; violations; remedies. (a) The board may adopt rules and regulations to implement this act. The board, after consultation with the secretary of health and environment, shall adopt rules and regulations relating to the safe functioning of tanning devices. Pursuant to K.S.A. 65-1,148, and amendments thereto, the secretary of health and environment shall adopt sanitation standards for tanning facilities.

(b) An authorized agent shall have access at all reasonable times to any tanning facility to inspect the facility to determine compliance with this act.

(c) If an authorized agent finds that a person has violated, or is violating or threatening to violate this act and that the violation or threat of violation creates an immediate threat to the health and safety of the public, the authorized agent may petition the district court for a temporary restraining order to restrain the violation or threat of violation.

(d) If a person has violated or is violating or threatening to violate this act or rules and regulations adopted by the board or by the secretary of health and environment, as provided by this section, the board, after a hearing in accordance with the administrative procedure act, may suspend the license of a tanning facility until such time that the tanning facility can demonstrate to the board that it has corrected deficiencies and is in compliance with this act and rules and regulations adopted pursuant to this act.

(e) On application for injunctive relief and a finding that a person is violating or threatening to violate this act or rules and regulations adopted by the board or by the secretary of health and environment, as provided by this section, the district court shall grant any injunctive relief warranted by the facts.

History: L. 1992, ch. 170, § 6; L. 2002, ch. 187, § 11; July 1.



65-1926 Licensure requirement; grounds for disciplinary action; fees.

65-1926. Licensure requirement; grounds for disciplinary action; fees. (a) A person shall not operate a tanning facility without a valid license issued by the board.

(b) The license shall be displayed in a conspicuous place in the tanning facility.

(c) On application, on forms provided by the board, and on receipt of the appropriate fee, a license shall be renewed by the board.

(d) The board may adopt a system under which licenses expire on various dates during the year. As part of this system the annual renewal fee may be prorated on a monthly basis to reflect the actual number of months the license is valid.

(e) The board may deny, refuse to renew, revoke, cancel, suspend or place on probation a license to operate a tanning facility for any of the following reasons:

(1) A failure to pay a license fee or an annual renewal fee for a license;

(2) the applicant obtained or attempted to obtain a license by fraud or deception;

(3) a violation of any of the provisions of this act; or

(4) a violation of any rules and regulations adopted by the board or by the secretary of health and environment, as provided by K.S.A. 65-1925, and amendments thereto.

(f) The board shall establish appropriate licensure and renewal fees, not to exceed $100 per year for each tanning facility, by adoption of rules and regulations. The board may establish the fees based upon the number of beds used for tanning which the facility maintains. In addition to the fee for licensure and the fee for renewal of a license, the board may establish a fee not to exceed $150 for delinquent renewal of a license and a fee not to exceed $200 for reinstatement of a license.

(g) The executive director of the board shall remit all moneys received from fees under this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the manner specified under K.S.A. 74-2704, and amendments thereto.

(h) In addition to the board's authority to refuse licensure or impose discipline pursuant to subsection (a), the board shall have the authority to assess a fine not in excess of $1,000 against a licensee for each of the reasons specified in subsection (e). Such fine may be assessed in lieu of or in addition to such discipline.

History: L. 1992, ch. 170, § 7; L. 2001, ch. 5, § 232; L. 2002, ch. 187, § 12; L. 2008, ch. 108, § 10; July 1.



65-1927 Penalties for violations.

65-1927. Penalties for violations. Any person who operates an unlicensed tanning facility in this state or violates this act or any rules and regulations adopted by the board or by the secretary of health and environment, as provided by K.S.A. 65-1925, and amendments thereto, shall be guilty of a class C misdemeanor.

History: L. 1992, ch. 170, § 8; L. 2002, ch. 187, § 13; July 1.



65-1928 Braiding of hair; exemption of persons engaged therein from practice of cosmetology, requirements; duties of secretary of health and environment.

65-1928. Braiding of hair; exemption of persons engaged therein from practice of cosmetology, requirements; duties of secretary of health and environment. The secretary of health and environment shall develop a brochure containing information about infection control techniques which are appropriate for hair braiding outside the salon setting. This brochure shall be made available through the department of health and environment's website or by mail, upon request, for a fee to cover the department of health and environment's printing costs. The brochure shall contain a self-test with questions on the information contained in the brochure. For an individual engaged in hair braiding to be exempt from the practice of cosmetology under K.S.A. 65-1901 and amendments thereto, such individual shall complete the self-test part of the brochure and keep the brochure and completed self-test available at the location at which the individual is braiding hair.

History: L. 2000, ch. 109, § 2; July 1.



65-1929 Tanning facility license required; remedies.

65-1929. Tanning facility license required; remedies. (a) If the board determines that an individual or entity has operated a tanning facility without a valid license, in addition to any other penalties imposed by law, the board, in accordance with the Kansas administrative procedure act, may issue a cease and desist order against such individual or entity or may assess such individual or entity a fine of not to exceed $1,500 or may issue such order and assess such fine. In determining the amount of fine to be assessed, the board may consider the following factors: (1) Willfulness of the violation, (2) repetitions of the violation, and (3) risk of harm to the public caused by the violation.

(b) The board may bring an action in its own name in a court of competent jurisdiction to enjoin any person from operating a tanning facility without a currently valid license. In any civil action brought under this section, it shall be presumed that irreparable damage will occur where the board alleges and proves a person committed a violation of such licensing laws. In addition to issuing an order for injunctive relief, the court may also assess a fine of not to exceed $1,500 against such person.

History: L. 2002, ch. 187, § 14; July 1.



65-1940 Licensure of tattooing and body piercing; definitions.

65-1940. Licensure of tattooing and body piercing; definitions. As used in this act, unless the context otherwise requires:

(a) "Board" means the Kansas state board of cosmetology or its designee.

(b) "Director" means the executive director of the board.

(c) "Department" means the department of health and environment.

(d) "Secretary" means the secretary of health and environment.

(e) "Tattoo artist" and "cosmetic tattoo artist" mean a person who practices tattooing or cosmetic tattooing or both pursuant to this act.

(f) "Body piercer" means a person engaged in the practice of body piercing pursuant to this act.

(g) "Body piercing" means puncturing the skin of a person by aid of needles designed or used to puncture the skin for the purpose of inserting removable jewelry through the human body, except puncturing the external part of the human earlobe shall not be included in this definition. This act shall not be construed to authorize a licensed body piercer to implant or embed foreign objects into the human body or otherwise to engage in the practice of medicine and surgery.

(h) "Physician" means a person licensed to practice medicine and surgery by the state board of healing arts.

(i) "Tattooing" means the process by which the skin is marked or colored by insertion of nontoxic dyes or pigments by use of a needle into or under the subcutaneous portion of the skin so as to form indelible marks for cosmetic or figurative purposes.

(j) "Tattoo establishment" means any room or space or any part thereof where tattooing is practiced or where the business of tattooing is conducted.

(k) "Body piercing establishment" means any room space, or any part thereof, where body piercing is practiced or where the business of body piercing is conducted.

(l) "Cosmetic tattooing" means the process by which the skin is marked or colored by insertion of nontoxic dyes or pigments into or under the subcutaneous portion of the skin, by use of a needle, so as to form indelible marks for cosmetic or figurative purposes.

(m) "Cosmetic tattooing establishment" means any room, space, or any part thereof, where cosmetic tattooing is practiced or where the business of cosmetic tattooing is conducted.

(n) "Court appointed guardian" means one who is appointed by a court and has legal authority and duty to care for another person, especially because of the other's infancy, incapacity or disability.

(o) "Needle" means a sharp, pointed implement used for the purpose of tattooing, cosmetic tattooing or body piercing. The term "needle" does not include any implements or objects altered to be used as needles.

(p) "Trainer" means a licensed individual who guides another in tattooing, cosmetic tattooing or body piercing.

(q) "Apprentice" means any person licensed by the board to engage in learning the practice of tattooing, cosmetic tattooing or body piercing.

History: L. 1996, ch. 138, § 1; L. 2001, ch. 193, § 2; L. 2008, ch. 108, § 11; July 1.



65-1941 Same; license required to perform certain activities; exceptions; penalty; action to enjoin unauthorized activities; cease and desist orders.

65-1941. Same; license required to perform certain activities; exceptions; penalty; action to enjoin unauthorized activities; cease and desist orders. (a) No person, including a tattoo artist, cosmetic tattoo artist or body piercer, shall perform tattooing, cosmetic tattooing or body piercing on another person, display a sign or in any other way advertise or purport to be a tattoo artist, cosmetic tattoo artist or body piercer unless that person holds a valid license issued by the board. This act does not prevent or affect the use of tattooing, cosmetic tattooing or body piercing by a physician, a person under the control and supervision of a physician, a licensed dentist, a person under the control and supervision of a licensed dentist, an individual performing tattooing, cosmetic tattooing or body piercing solely on such individual's body.

(b) Violation of subsection (a) is a class A nonperson misdemeanor.

(c) The board may bring an action to enjoin any person required to be licensed under K.S.A. 65-1940 through 65-1954, and amendments thereto, from practicing body piercing, tattooing or cosmetic tattooing if such person does not hold a currently valid license authorizing the person to engage in such practice. The board may bring an action to enjoin any person from operating an establishment required to be licensed under K.S.A. 65-1940 through 65-1954, and amendments thereto, if such person does not hold a currently valid establishment license.

(d) The board may order the remedying of any violations of rules and regulations of the board or any provision of this act and the board may issue a cease and desist order upon board determination that the holder of a license has violated any order of the board, any rules and regulations of the board or any provision of K.S.A. 65-1940 through 65-1954, and amendments thereto.

History: L. 1996, ch. 138, § 2; L. 2001, ch. 193, § 3; L. 2008, ch. 108, § 12; July 1.



65-1942 Same; prohibited acts; penalty.

65-1942. Same; prohibited acts; penalty. (a) No person shall:

(1) Sell, barter or offer to sell or barter a license;

(2) purchase or procure by barter a license with intent to use it as evidence of the person's qualification to practice tattooing, cosmetic tattooing or body piercing;

(3) alter materially a license with fraudulent intent;

(4) use or attempt to use as a valid license a license which has been purchased, fraudulently obtained, counterfeited or materially altered; or

(5) willfully make a false, material statement in an application for licensure or for renewal of a license.

(b) A violation of subsection (a), and amendments thereto, is a class A nonperson misdemeanor.

(c) No person shall:

(1) Produce an indelible mark or figure on the body of another by scarring using scalpels or other related equipment;

(2) produce an indelible mark or figure on the body of another by branding using a hot iron or other instrument; or

(3) use any other instrument other than a needle, as defined in K.S.A. 65-1940, and amendments thereto, for the purpose of tattooing, cosmetic tattooing or body piercing.

(d) A violation of any of the prohibitions in subsection (c) is a class A misdemeanor.

History: L. 1996, ch. 138, § 3; L. 2001, ch. 193, § 4; L. 2008, ch. 108, § 13; July 1.



65-1943 Same; application for licensure; fees; requirements for licensure.

65-1943. Same; application for licensure; fees; requirements for licensure. (a) An applicant for licensure shall pay a non-refundable fee established by rules and regulations adopted by the board and shall show to the satisfaction of the board that the applicant:

(1) Has complied with the provisions of this act and the applicable rules and regulations of the secretary;

(2) is not less than 18 years of age;

(3) has a high school diploma or equivalent education;

(4) has submitted evidence of completion of education or training prescribed and approved by the board as follows:

(A) A training program under the direct supervision of a licensed tattoo artist, cosmetic tattoo artist or body piercer approved and licensed as a trainer by the board, or another state, in the area of practice in which the person seeks licensure;

(B) has performed at least 50 completed procedures;

(C) pays a non-refundable application fee set by the board;

(D) provides verification of training;

(E) completes eight hours of continuing education, approved by the board, in infection control and blood-borne pathogens, in addition to the infection control curriculum requirement; and

(F) has successfully completed an examination approved, administered or recognized by the board.

(b) An applicant for apprentice licensure shall be required to pay a non-refundable fee established by rules and regulations adopted by the board and shall submit an application to the board showing to the satisfaction of the board that the applicant:

(1) Is not less than 18 years of age;

(2) has a high school diploma or equivalent education; and

(3) will be studying under a trainer approved by the board.

(c) Any applicant who possesses the necessary qualifications to take an examination, as determined by the board, upon application and payment of a non-refundable fee established by rules and regulations adopted by the board, may be issued a temporary permit by the board to practice cosmetic tattooing, tattooing or body piercing until the next regular examination conducted by the board.

(d) As a condition of biennial license renewal, licensees shall complete five hours of continuing education, approved by the board, in infection control and blood-borne pathogens, in addition to paying any non-refundable renewal fee set by the board. Successfully completing the exam is not a substitute for continuing education requirements.

(e) If an applicant seeks renewal within six months after the expiration of the practitioner's license, the license may be renewed by submitting, within the six month late renewal period:

(1) The non-refundable renewal fee;

(2) the non-refundable delinquent fee; and

(3) documentation of completion of eight hours of continuing education, approved by the board, in infection control and blood-borne pathogens.

(f) If an applicant seeks renewal more than six months after the expiration of a practitioner's license, the license may be renewed by submitting:

(1) The application and application fee;

(2) the renewal fee;

(3) the delinquent fee; and

(4) documentation of completion of eight hours of continuing education, approved by the board, in infection control and blood-borne pathogens. The continuing education hours shall have been obtained within two months of the submission of the application and fees.

(g) An applicant seeking a license as a trainer shall:

(1) Pay any fees set by the board;

(2) concurrently maintain a practitioner's license;

(3) have no more than one apprentice at any time; and

(4) maintain direct supervision of the apprentice.

(h) All application, renewal and delinquent fees shall be non-refundable.

History: L. 1996, ch. 138, § 4; L. 2008, ch. 108, § 14; L. 2014, ch. 130, § 5; July 1.



65-1944 Same; address of place of business, licensee to notify board in writing; license to be posted; record of address of licensed facility; notices to licensee; issuance of license.

65-1944. Same; address of place of business, licensee to notify board in writing; license to be posted; record of address of licensed facility; notices to licensee; issuance of license. (a) A person who holds a license shall notify the board in writing of the regular address of the licensed establishment where the person performs or intends to perform tattooing, cosmetic tattooing or body piercing and shall keep the license conspicuously posted in the establishment at all times.

(b) The board shall keep a record of the place or places of business of each person who holds a license.

(c) Any notice required to be given by the board to a person who holds a license may be given by mailing the notice to the address of the last place of business of which the person has notified the board.

(d) The board shall issue to each qualified applicant a license to operate a tattooing, cosmetic tattooing or body piercing establishment and to advertise tattooing, cosmetic tattooing or body piercing services for which the establishment is licensed.

(e) Each establishment for tattooing, cosmetic tattooing or body piercing shall conspicuously post the establishment's license in the establishment at all times.

History: L. 1996, ch. 138, § 5; L. 2008, ch. 108, § 15; July 1.



65-1945 Same; expiration; renewal; continuing education.

65-1945. Same; expiration; renewal; continuing education. (a) Except as otherwise provided in this section, a license issued under K.S.A. 65-1950, and amendments thereto, expires two years after the date of issue unless renewed by payment of the required non-refundable renewal fee. If payment is transmitted by postal service, the envelope must be postmarked on or before the expiration of the license.

(b) All tattoo artists, cosmetic tattoo artists and body piercers must participate in continuing education, with guidelines and effective date to be established by rules and regulations of the board.

History: L. 1996, ch. 138, § 6; L. 2008, ch. 108, § 16; L. 2014, ch. 130, § 6; July 1.



65-1946 Same; standards for licensure.

65-1946. Same; standards for licensure. Licensed practicing tattoo artists, cosmetic tattoo artists and body piercers shall meet the following standards and any others the board may adopt by rules and regulations:

(a) Tattoo artists, cosmetic tattoo artists and body piercers, and their establishments shall comply with all applicable sanitation standards adopted by the secretary pursuant to K.S.A. 65-1,148, and amendments thereto;

(b) practicing tattoo artists, cosmetic tattoo artists and body piercers shall be equipped with appropriate sterilizing equipment, with availability of hot and cold running water and a covered waste receptacle; and

(c) case history cards shall be kept for each client for a period of five years.

History: L. 1996, ch. 138, § 7; L. 2002, ch. 187, § 15; L. 2008, ch. 108, § 17; July 1.



65-1947 Same; grounds for revocation, suspension, refusal to issue or renew, censure, limitation or conditioning of licenses and assessment of fines.

65-1947. Same; grounds for revocation, suspension, refusal to issue or renew, censure, limitation or conditioning of licenses and assessment of fines. (a) The board may revoke, censure, limit or condition, suspend, refuse to issue or renew any license issued under this act, or assess a fine, not to exceed $1,000 per violation, on any person or licensee upon proof that a person or licensee:

(1) Has been convicted of a violation under K.S.A. 65-1942, and amendments thereto;

(2) has been convicted of any felony offense in this or any other state and fails to demonstrate, to the board's satisfaction, that such person or licensee has been sufficiently rehabilitated to warrant the public's trust. The board may make recommendations to an applicant as to what constitutes proof of rehabilitation;

(3) has misrepresented, misstated or failed to disclose personal qualifications or other information necessary to practice tattooing, cosmetic tattooing or body piercing in any communication to the board;

(4) has used, caused or promoted the use of any advertising matter, promotional literature, warranty, label, insignia or any other representation, however disseminated or published, that is false, misleading or deceptive;

(5) has deceived the public by acting in a manner as to mislead clients as to the person's professional status;

(6) has employed directly or indirectly any suspended or unlicensed person to perform any tattooing, cosmetic tattooing or body piercing covered by this act;

(7) has obtained or attempted to obtain a license through fraud, bribery, deceit, misrepresentation, or other misconduct;

(8) has practiced tattooing, cosmetic tattooing or body piercing under a false, misleading or deceptive name;

(9) has failed, if a licensed tattoo artist, cosmetic tattoo artist or body piercer, to maintain a business address and telephone number at which the licensee may be reached during business hours;

(10) has failed, if a nonpracticing tattoo artist, cosmetic tattoo artist or body piercer, to provide the board with a home address and telephone number;

(11) has failed to properly and reasonably accept responsibility for the actions of employees;

(12) has practiced tattooing, cosmetic tattooing or body piercing with a mental or physical illness that affects ability to perform or endangers the public;

(13) has demonstrated gross incompetence in performing tattooing, cosmetic tattooing or body piercing;

(14) has become a danger to the public by reason of alcohol or drug abuse; or

(15) has violated any of the provisions of this act or rules and regulations adopted by the board pursuant to this act.

History: L. 1996, ch. 138, § 8; L. 2008, ch. 108, § 18; July 1.



65-1948 Same; powers and duties of board.

65-1948. Same; powers and duties of board. The powers and duties of the board as related to this act are as follows:

(a) To authorize all disbursements necessary to carry out the provisions of this act;

(b) to determine training and experience requirements for taking the examination and to supervise and administer examinations to test the knowledge of applicants for licensure;

(c) to license persons who apply to the board and who have qualified to practice tattooing, cosmetic tattooing or body piercing;

(d) to renew licenses;

(e) to appoint representatives to conduct or supervise the examination of applicants for licensure;

(f) to designate the time and place for examining applicants for licensure;

(g) to carry out, together with the department or separately, the periodic inspection of establishments of persons who are licensed to practice tattooing, cosmetic tattooing or body piercing;

(h) to issue a tattooing, cosmetic tattooing or body piercing establishment license to qualified applicants upon compliance with this act; and

(i) to appoint or employ subordinate employees.

History: L. 1996, ch. 138, § 9; L. 2008, ch. 108, § 19; July 1.



65-1949 Same; education and training standards prescribed for practice, rules and regulations; testing for knowledge of safety and infection control techniques; inspection of establishments.

65-1949. Same; education and training standards prescribed for practice, rules and regulations; testing for knowledge of safety and infection control techniques; inspection of establishments. (a) The board shall adopt rules and regulations to prescribe education and training standards for each of the practices of tattooing, cosmetic tattooing and body piercing.

(b) An applicant seeking licensure as a tattoo artist, cosmetic tattoo artist or body piercer shall be required to demonstrate knowledge of safety and infection control techniques by means of a test conducted by the board.

(c) Each tattoo, cosmetic tattoo or body piercing establishment shall be inspected by the board to ensure that proper safety and infection control techniques are followed before an establishment license is issued.

History: L. 1996, ch. 138, § 10; L. 2008, ch. 108, § 20; July 1.



65-1950 Same; licensure; fees.

65-1950. Same; licensure; fees. (a) The board shall assess, by rules and regulations adopted by the board, such non-refundable fees as are necessary to carry out the provisions of this act.

(b) The board shall license each applicant, without discrimination, who proves to the satisfaction of the board, fitness for such licensure as required by this act and upon payment of a non-refundable fee established by the board under this section. Except as provided in K.S.A. 65-1945, and amendments thereto, the board shall issue to the applicant a license that expires two years after the date of issuance.

(c) The board shall establish all fees under this act. The fees and charges established under this section shall not exceed the cost of administering the regulatory program under this act pertaining to the purpose for which the fee or charge is established.

History: L. 1996, ch. 138, § 11; L. 2008, ch. 108, § 21; L. 2014, ch. 130, § 7; July 1.



65-1951 Same; moneys received by board deposited in state treasury; credited to state general fund and cosmetology fee fund.

65-1951. Same; moneys received by board deposited in state treasury; credited to state general fund and cosmetology fee fund. The board, the director or a person authorized by the board shall remit all moneys received by or for it from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 72-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the cosmetology fee fund.

History: L. 1996, ch. 138, § 12; L. 2001, ch. 5, § 233; L. 2011, ch. 53, § 30; July 1.



65-1953 Same; performance of body piercing or tattooing on persons under 18, written and notarized consent; penalties.

65-1953. Same; performance of body piercing or tattooing on persons under 18, written and notarized consent; penalties. No person shall perform body piercing, cosmetic tattooing or tattooing on or to any person under 18 years of age without the prior written and notarized consent of the parent or court appointed guardian of such person and the person giving such consent must be present during the body piercing, cosmetic tattooing or tattooing procedure. The written permission and a copy of the letters of guardianship when such permission is given by a guardian, shall be retained by the person administering such body piercing, cosmetic tattooing or tattooing for a period of five years. Violation of this section is a class A misdemeanor.

History: L. 1996, ch. 138, § 14; L. 2001, ch. 193, § 5; L. 2008, ch. 108, § 22; July 1.



65-1954 Same; penalties; civil fines; costs and attorney fees; disposition of proceeds.

65-1954. Same; penalties; civil fines; costs and attorney fees; disposition of proceeds. (a) The board, in addition to any other penalty prescribed under the act governing tattoo artists, cosmetic tattoo artists or body piercers, may assess civil fines and costs, including attorney fees, after proper notice and an opportunity to be heard, against any person or entity for a violation of the statutes, rules and regulations or orders enforceable by the board in an amount not to exceed $5,000 for the first violation, $10,000 for the second violation and $15,000 for the third violation and for each subsequent violation.

(b) In determining the amount of penalty to be assessed pursuant to this section, the board may consider the following factors among others: (1) Willfulness of the violation; (2) repetitions of the violation; and (3) magnitude of the risk of harm caused by the violation.

(c) In addition to a civil penalty and costs, the board may assess investigation and hearing costs against any individual required to be licensed, pursuant to this act, for proceedings which have resulted in a successful action by the board against the individual under K.S.A. 65-1947, and amendments thereto.

(d) All civil fines assessed and collected under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the cosmetology fee fund. All costs assessed under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1996, ch. 138, § 15; L. 2001, ch. 5, § 234; L. 2008, ch. 108, § 23; July 1.






Article 20 REGULATION OF PODIATRISTS

65-2001 Podiatry act; definitions.

65-2001. Podiatry act; definitions.  As used in the podiatry act, unless the context otherwise requires:

(a) "Board" means the state board of healing arts.

(b) "Podiatrist" means one practicing podiatry.

(c) "Podiatry" means the diagnosis and medical and surgical treatment of all illnesses of the human foot, including the ankle and tendons which insert into the foot as well as the foot, subject to subsection (d) of K.S.A. 65-2002, and amendments thereto.

History: L. 1927, ch. 246, § 1; L. 1979, ch. 197, § 1; L. 2014, ch. 131, § 60; May 22.



65-2002 License required; scope of practice; applicability of act; surgical treatment of the ankle; podiatry interdisciplinary advisory committee.

65-2002. License required; scope of practice; applicability of act; surgical treatment of the ankle; podiatry interdisciplinary advisory committee. (a) It shall be unlawful for any person to profess to be a podiatrist, to practice or assume the duties incidental to podiatry, to advertise or hold oneself out to the public as a podiatrist, or to use any sign or advertisement with the word or words podiatrist, foot specialist, foot correctionist, foot expert, practapedist or chiropodist, or any other term or terms indicating that such person is a podiatrist or that such person practices or holds oneself out as practicing podiatry or foot correction in any manner, without first obtaining from the board a license authorizing the practice of podiatry in this state, except as hereinafter provided.

(b) A licensed podiatrist shall be authorized to prescribe such drugs or medicine, and to perform such surgery on the human foot, ankle and tendons that insert into the foot, including amputation of the toes or part of the foot, as may be necessary to the proper practice of podiatry, but no podiatrist shall amputate the human foot or administer any anesthetic other than local.

(c) This act shall not prohibit the recommendation, advertising, fitting or sale of corrective shoes, arch supports, or similar mechanical appliances, or foot remedies by manufacturers, wholesalers or retail dealers.

(d) No podiatrist shall perform surgery on the ankle unless such person has completed a three-year post-doctoral surgical residency program in reconstructive rearfoot/ankle surgery and is either board-certified or board qualified progressing to board certification in reconstructive rearfoot/ankle surgery by a nationally recognized certifying organization acceptable to the board. Surgical treatment of the ankle by a podiatrist shall be performed only in a medical care facility, as defined in K.S.A. 65-425, and amendments thereto.

(e) Not later than 90 days after the effective date of this act, the board shall appoint a five-member committee to be known as the podiatry interdisciplinary advisory committee. Such committee shall advise and make recommendations to the board on matters relating to licensure of podiatrists to perform surgery on the ankle pursuant to subsection (d). The podiatry interdisciplinary advisory committee shall consist of five members:

(1) One member of the board appointed by the board who shall serve as a nonvoting chairperson;

(2) two persons licensed to practice medicine and surgery specializing in orthopedics, chosen by the board from four names submitted by the Kansas medical society; and

(3) two podiatrists, at least one of whom shall have completed an accredited residency in foot and ankle surgery, chosen by the board from four names submitted by the Kansas podiatric medical association.

Members appointed to such committee shall serve at the pleasure of the board without compensation. All expenses of the committee shall be paid by the board. The provisions of this subsection shall expire on July 1, 2018.

History: L. 1927, ch. 246, § 2; L. 1951, ch. 362, § 1; L. 1975, ch. 323, § 1; L. 1979, ch. 197, § 2; L. 1988, ch. 246, § 1; L. 1997, ch. 88, § 1; L. 2014, ch. 131, § 61; May 22.



65-2003 Examination for license to practice podiatry; licensure qualifications; license by endorsement; recognized school of podiatry, criteria.

65-2003. Examination for license to practice podiatry; licensure qualifications; license by endorsement; recognized school of podiatry, criteria. (a) Examinations for a license to practice podiatry in this state shall be held at the same time and place as the examinations held by the board under the Kansas healing arts act. All applicants for a license to practice podiatry under the provisions of this act:  (1) Shall have attained the age of 21 years; (2) shall have completed at least four years of instruction in, and be graduates of, a school of podiatry which is recognized as being in good standing by the board;  and (3) commencing with applicants for a license to be granted on or after July 1, 1988, shall have completed acceptable postgraduate study as may be established by the board  by rules and regulations.

(b) Applicants licensed, registered or certified by a board of examiners of any other state or country whose requirements for licensure, registration or certification are substantially equal to those of this state in the opinion of the state board of healing arts may be granted, upon payment of the endorsement license fee established pursuant to K.S.A. 65-2012, and amendments thereto, a license without examination.

(c) The board shall adopt rules and regulations establishing the criteria which a school of podiatry shall satisfy to be recognized as being in good standing by the board under subsection (a). The board may send a questionnaire developed by the board to any school of podiatry for which the board does not have sufficient information to determine whether the school meets the requirements of subsection (a) and rules and regulations adopted under this section.  The questionnaire providing the necessary information shall be completed and returned to the board in order for the school to be recognized as being in good standing.  The board may contract with investigative agencies, commissions or consultants to assist the board in obtaining information about schools of podiatry.  In entering such contracts the authority to approve schools shall remain solely with the board.

History: L. 1927, ch. 246, § 4; L. 1951, ch. 362, § 2; L. 1975, ch. 323, § 2; L. 1979, ch. 197, § 3; L. 1983, ch. 213, §5; L. 1984, ch. 232, § 1; L. 1988, ch. 243, § 9; L. 1988, ch. 246, § 2; L. 1988, ch. 245, § 2; July 1.



65-2004 Nature and scope of examinations; passing grade; fees; reexamination.

65-2004. Nature and scope of examinations; passing grade; fees; reexamination. (a) Except as provided in subsection (b) of K.S.A. 65-2003, and amendments thereto, each applicant for a license to practice podiatry shall be examined by the board in the following subjects: Anatomy, bacteriology, chemistry, dermatology, histology, pathology, physiology, pharmacology and medicine, diagnosis, therapeutics, and clinical podiatry and surgery, limited in their scope to the treatment of the human foot, including the ankle and tendons which insert into the foot as well as the foot. If the applicant possesses the qualifications required by K.S.A. 65-2003, and amendments thereto, completes the examination prescribed with the passing grade as established by rules and regulations of the board and pays to the board the license fee established pursuant to K.S.A. 65-2012, and amendments thereto, such applicant shall be issued a license by the board to practice podiatry in this state.

(b) Each applicant before taking the examination shall pay to the board the examination fee established pursuant to K.S.A. 65-2012, and amendments thereto. Any applicant failing the examination may have a reexamination in accordance with criteria established by rules and regulations of the board, which criteria may limit the number of times an applicant may retake the examination.

History: L. 1927, ch. 246, § 5; L. 1975, ch. 323, § 3; L. 1979, ch. 197, § 4; L. 1987, ch. 239, § 1; L. 1987, ch. 240, § 1; L. 1988, ch. 246, § 3; L. 2014, ch. 131, § 62; May 22.



65-2005 Designation of licensee; expiration and renewal of license; reinstatement of license; temporary permits; temporary licenses; exempt license; display of license or permit; postgraduate permit; inactive license; federally active licensee.

65-2005. Designation of licensee; expiration and renewal of license; reinstatement of license; temporary permits; temporary licenses; exempt license; display of license or permit; postgraduate permit; inactive license; federally active licensee.  (a) A licensee shall be designated a licensed podiatrist and shall not use any title or abbreviations without the designation licensed podiatrist, practice limited to the human foot, including the ankle and tendons which insert into the foot as well as the foot, and shall not mislead the public as to such licensee's limited professional qualifications to treat human ailments. Whenever a registered podiatrist, or words of like effect, is referred to or designated by any statute, contract or other document, such reference or designation shall be deemed to refer to or designate a licensed podiatrist.

(b) The license of each licensed podiatrist shall expire on the date established by rules and regulations of the board which may provide renewal throughout the year on a continuing basis. In each case in which a license is renewed for a period of time of less than one year, the board may prorate the amount of the fee established under K.S.A. 65-2012, and amendments thereto. The request for renewal shall be on a form provided by the board and shall be accompanied by the renewal fee established under K.S.A. 65-2012, and amendments thereto, which shall be paid not later than the expiration date of the license. At least 30 days before the expiration of a licensee's license, the board shall notify the licensee of the expiration by mail addressed to the licensee's last mailing address as noted upon the office records. If a licensee fails to pay the renewal fee by the date of expiration, the licensee shall be given a second notice that the licensee's license has expired and the license may be renewed only if the renewal fee and the late renewal fee are received by the board within the thirty-day period following the date of expiration and that, if both fees are not received within the thirty-day period, such licensee's license shall be canceled by operation of law and without further proceedings for failure to renew and shall be reissued only after the licensee has been reinstated under subsection (c).

(c) Any licensee who allows the licensee's license to be canceled by failing to renew may be reinstated upon recommendation of the board and upon payment of the renewal fee and the reinstatement fee established pursuant to K.S.A. 65-2012, and amendments thereto, and upon submitting evidence of satisfactory completion of the applicable reeducation and continuing education requirements established by the board. The board shall adopt rules and regulations establishing appropriate reeducation and continuing education requirements for reinstatement of persons whose licenses have been canceled for failure to renew.

(d) The board, prior to renewal of a license, shall require the licensee, if in the active practice of podiatry within Kansas, to submit to the board evidence satisfactory to the board that the licensee is maintaining a policy of professional liability insurance as required by K.S.A. 40-3402, and amendments thereto, and has paid the annual premium surcharge as required by K.S.A. 40-3404, and amendments thereto.

(e) The board may issue a temporary permit to practice podiatry in this state to any person making application for a license to practice podiatry who meets the required qualifications for a license and who pays to the board the temporary permit fee established pursuant to K.S.A. 65-2012, and amendments thereto. A temporary permit shall authorize the permittee to practice within the limits of the permit until the license is issued or denied to the permittee by the board.

(f) The board may issue a postgraduate permit to practice podiatry to any person engaged in a full-time, approved postgraduate study program; has made application for such postgraduate permit upon a form provided by the board; meets all the qualifications for a license, except the examination required under K.S.A. 65-2004, and amendments thereto; and has paid the fee established pursuant to K.S.A. 65-2012, and amendments thereto. The postgraduate permit shall authorize the person receiving the permit to practice podiatry in the postgraduate study program, but shall not authorize practice outside of the postgraduate study program. The postgraduate permit shall be canceled if the permittee ceases to be engaged in the postgraduate study program.

(g) The board may issue, upon payment to the board of the temporary license fee established pursuant to K.S.A. 65-2012, and amendments thereto, a temporary license to a practitioner of another state or country who is appearing as a clinician at meetings, seminars or training programs approved by the board, if the practitioner holds a current license, registration or certificate as a podiatrist from another state or country and the sole purpose of such appearance is for promoting professional education.

(h) There is hereby created a designation of exempt license. The board is authorized to issue an exempt license to any licensee who makes written application for such license on a form provided by the board and remits the fee for an exempt license established under K.S.A. 65-2012, and amendments thereto. The board may issue an exempt license only to a person who has previously been issued a license to practice podiatry within Kansas, who is no longer regularly engaged in such practice and who does not hold oneself out to the public as being professionally engaged in such practice. An exempt license shall entitle the holder to all privileges attendant to the practice of podiatry. Each exempt license may be renewed annually subject to the other provisions of this section and other sections of the podiatry act. Each exempt licensee shall be subject to all provisions of the podiatry act, except as otherwise provided. The holder of an exempt license shall not be required to submit evidence of satisfactory completion of a program of continuing education required under the podiatry act. Each exempt licensee may apply for a license to regularly engage in the practice of podiatry upon filing a written application with the board and submitting evidence of satisfactory completion of the applicable and continuing education requirements established by the board. The request shall be on a form provided by the board and shall be accompanied by the license fee established under K.S.A. 65-2012, and amendments thereto. The board shall adopt rules and regulations establishing appropriate and continuing education requirements for exempt licensees to become licensed to regularly practice podiatry within Kansas.

(i) There is hereby created a designation of inactive license. The board is authorized to issue an inactive license to any licensee who makes written application for such license on a form provided by the board and remits the fee for an inactive license established pursuant to K.S.A. 65-2012, and amendments thereto. The board may issue an inactive license only to a person who meets all the requirements for a license to practice podiatry in Kansas, who is not regularly engaged in the practice of podiatry in Kansas, who does not hold oneself out to the public as being professionally engaged in such practice and who meets the definition of inactive health care provider as defined in K.S.A. 40-3401, and amendments thereto. An inactive license shall not entitle the holder to practice podiatry in this state. Each inactive license may be renewed subject to the provisions of this section. Each inactive licensee shall be subject to all provisions of the podiatry act, except as otherwise provided in this subsection. The holder of an inactive license shall not be required to submit evidence of satisfactory completion of a program of continuing education required by K.S.A. 65-2010, and amendments thereto. Each inactive licensee may apply for a license to regularly engage in the practice of podiatry upon filing a written application with the board. The request shall be on a form provided by the board and shall be accompanied by the license fee established pursuant to K.S.A. 65-2012, and amendments thereto. For those licensees whose license has been inactive for less than two years, the board shall adopt rules and regulations establishing appropriate continuing education requirements for inactive licensees to become licensed to regularly practice podiatry within Kansas. Any licensee whose license has been inactive for more than two years and who has not been in the active practice of podiatry or engaged in a formal education program since the licensee has been inactive may be required to complete such additional testing, training or education as the board may deem necessary to establish the licensee's present ability to practice with reasonable skill and safety.

(j) There is hereby created a designation of federally active license. The board is authorized to issue a federally active license to any licensee who makes written application for such license on a form provided by the board and remits the same fee required for a license established under K.S.A. 65-2012, and amendments thereto. The board may issue a federally active license only to a person who meets all the requirements for a license to practice podiatry in Kansas and who practices podiatry solely in the course of employment or active duty in the United States government or any of its departments, bureaus or agencies or who, in addition to such employment or assignment, provides professional services as a charitable health care provider as defined under K.S.A. 75-6102, and amendments thereto. The provisions of subsections (b) and (c) of this section relating to expiration, renewal and reinstatement of a license and K.S.A. 65-2010, and amendments thereto, relating to continuing education shall be applicable to a federally active license issued under this subsection. A person who practices under a federally active license shall not be deemed to be rendering professional service as a health care provider in this state for purposes of K.S.A. 40-3402, and amendments thereto.

(k) Each license or permit granted under this act shall be conspicuously displayed at the office or other place of practice of the licensee or permittee.

(l) A person whose license has been revoked may apply for reinstatement of the license after the expiration of three years from the effective date of the revocation. Application for reinstatement shall be on a form provided by the board and shall be accompanied by a reinstatement of a revoked license fee established by the board under K.S.A. 65-2012, and amendments thereto. The burden of proof by clear and convincing evidence shall be on the applicant to show sufficient rehabilitation to justify reinstatement of the license. If the board determines a license should not be reinstated, the person shall not be eligible to reapply for reinstatement for three years from the effective date of the denial. All proceedings conducted on an application for reinstatement shall be in accordance with the provisions of the Kansas administrative procedure act and shall be reviewable in accordance with the Kansas judicial review act. The board, on its own motion, may stay the effectiveness of an order of revocation of license.

History: L. 1927, ch. 246, § 6; L. 1951, ch. 362, § 3; L. 1974, ch. 254, § 1; L. 1975, ch. 323, § 4; L. 1979, ch. 197, § 5; L. 1987, ch. 240, § 2; L. 1988, ch. 246, § 4; L. 1992, ch. 253, § 1; L. 2004, ch. 117, § 15; L. 2010, ch. 17, § 136; L. 2014, ch. 131, § 63; May 22.



65-2006 Suspension, revocation or limitation of licenses and permits; grounds; consent to submit to mental or physical examination implied; professional incompetency and unprofessional conduct defined; hearing procedure.

65-2006. Suspension, revocation or limitation of licenses and permits; grounds; consent to submit to mental or physical examination implied; professional incompetency and unprofessional conduct defined; hearing procedure. (a) The board, upon hearing, may revoke, suspend or limit any license or permit to practice podiatry, may deny issuance or renewal of any such license or permit, or may publicly or privately censure a licensee or permittee, if the person holding or applying for such license or permit is found by the board to:

(1) Have committed fraud in securing the license or permit;

(2) have engaged in unprofessional or dishonorable conduct or professional incompetency;

(3) have been convicted of a felony if the board determines, after investigation, that such person has not been sufficiently rehabilitated to warrant the public trust;

(4) have used untruthful or improbable statements or flamboyant, exaggerated or extravagant claims in advertisements concerning the licensee's or permit holder's professional excellence or abilities;

(5) be addicted to or have distributed intoxicating liquors or drugs for any other than lawful purposes;

(6) have willfully or repeatedly violated the podiatry act, the pharmacy act or the uniform controlled substances act, or any rules and regulations adopted thereunder, or any rules and regulations of the secretary of health and environment which are relevant to the practice of podiatry;

(7) have unlawfully invaded the field of practice of any branch of the healing arts;

(8) have failed to submit proof of completion of a continuing education course required pursuant to the podiatry act;

(9) have engaged in the practice of podiatry under a false or assumed name or impersonated another podiatrist, but practice by a licensee or permit holder under a professional corporation or other legal entity duly authorized to provide podiatry services in the state shall not be considered to be practice under an assumed name;

(10) be unable to practice podiatry with reasonable skill and safety to patients by reason of any mental or physical condition, illness, alcoholism or excessive use of drugs, controlled substances or chemical or any other type of material;

(11) have had the person's license or permit to practice podiatry revoked, suspended or limited, or have had other disciplinary actions taken or an application for a license or permit denied, by the proper licensing authority of any state, territory or country or the District of Columbia;

(12) have violated any rules and regulations of the board or any lawful order or directive of the board;

(13) have knowingly submitted a misleading, deceptive, untrue or fraudulent misrepresentation on a claim form, bill or statement; or

(14) have assisted suicide in violation of K.S.A. 21-3406, prior to its repeal, or K.S.A. 2015 Supp. 21-5407, and amendments thereto, as established by any of the following:

(A) A copy of the record of criminal conviction or plea of guilty for a felony in violation of K.S.A. 21-3406, prior to its repeal, or K.S.A. 2015 Supp. 21-5407, and amendments thereto.

(B) A copy of the record of a judgment of contempt of court for violating an injunction issued under K.S.A. 60-4404, and amendments thereto.

(C) A copy of the record of a judgment assessing damages under K.S.A. 60-4405, and amendments thereto.

(b) In determining whether or not a licensee or permit holder is unable to practice podiatry with reasonable skill and safety to patients as provided in subsection (a)(10), the board, upon probable cause, shall have authority to compel a licensee or permit holder to submit to mental or physical examination by such persons as the board may designate. Failure of a licensee or permit holder to submit to such examination when directed shall constitute an admission of the allegations against the licensee or permit holder, unless the failure was due to circumstances beyond the licensee's or permit holder's control. A person affected by this subsection shall be offered, at reasonable intervals, an opportunity to demonstrate that such person can resume the competent practice of podiatry with reasonable skill and safety to patients. Each licensee or permit holder accepting the privilege to practice podiatry in this state, by practicing podiatry in this state or by making and filing an application for a license or permit, or renewal of a license or permit, to practice podiatry in this state, shall be deemed to have consented to submit to a mental or physical examination when directed in writing by the board pursuant to this subsection and to have waived all objections to the admissibility of the testimony or examination report of the person conducting such examination at any proceeding or hearing before the board on the ground that such testimony or examination report constitutes a privileged communication. The record of any board proceedings involving a mental or physical examination pursuant to this subsection shall not be used in any other administrative or judicial proceeding.

Whenever the board directs that a licensee or permit holder submit to an examination pursuant to this subsection, the time from the date of the board's directive until the submission to the board of the report of the examination shall not be included in the computation of the time limit for hearing prescribed by the Kansas administrative procedure act.

(c) As used in this section, "professional incompetency" and "unprofessional conduct" shall have the meanings ascribed thereto by K.S.A. 65-2837, and amendments thereto.

(d) The procedure for revocation, suspension, limitation, temporary suspension, temporary limitation, or for denial of issuance or renewal pursuant to this section, of any license or permit to practice podiatry shall be in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1927, ch. 246, § 7; L. 1975, ch. 323, § 5; L. 1979, ch. 197, § 6; L. 1984, ch. 313, § 117; L. 1986, ch. 234, § 4; L. 1988, ch. 246, § 5; L. 1998, ch. 142, § 11; L. 2011, ch. 30, § 239; July 1.



65-2007 Violation of act; penalty.

65-2007. Violation of act; penalty. Any person who knowingly violates any of the provisions of this act shall, upon conviction thereof, be fined not more than three hundred dollars ($300) or shall be imprisoned in the county jail for a period of not to exceed ninety (90) days.

History: L. 1927, ch. 246, § 9; L. 1975, ch. 323, §6; July 1.



65-2008 Exceptions to operation of act.

65-2008. Exceptions to operation of act. This act shall not apply to persons licensed by the state board of healing arts to practice medicine and surgery, nor to the surgeons of the United States army, navy, and United States public health service when in actual performance of their official duties.

History: L. 1927, ch. 246, § 10; L. 1975, ch. 323, §7; July 1.



65-2009 Injunction or ouster for unlawful practice.

65-2009. Injunction or ouster for unlawful practice. An action to enjoin or oust from the unlawful practice of podiatry may be brought and maintained in the name of the state of Kansas against any person who shall practice podiatry without being licensed to practice podiatry by the board. This authority shall be in addition to and not in lieu of authority to prosecute criminally any person unlawfully engaged in the practice of podiatry.

History: L. 1951, ch. 362, § 4; L. 1975, ch. 323, §8; L. 1988, ch. 246, § 7; July 1.



65-2010 Continuing education.

65-2010. Continuing education. (a) Every licensed podiatrist in the active practice of podiatry within Kansas shall submit with the request for renewal under K.S.A. 65-2005 and amendments thereto evidence of satisfactory completion of a continuing education course approved by the board. The board shall revoke the license of any individual who fails to submit proof of completion of such course. Where a license has been revoked for this cause, the board may later reissue such license if proof of completion of such course is later provided.

(b) Every licensed podiatrist in the active practice of podiatry within Kansas, in order to comply with the provisions of this section, shall complete such hours of continuing education as may be required by the board by rules and regulations. The following categories of continuing education programs shall count toward satisfying the hourly requirement: (1) Programs offered by colleges of podiatry; (2) veterans administration programs; (3) American podiatry association programs; (4) state podiatry association programs; (5) seminars sponsored by recognized specialty groups of the American podiatry association; and (6) the activities of persons publishing papers, presenting clinics, lecturing and teaching shall be granted 10 credit hours for each hour of original presentation and hour for hour credit for additional presentations of the same material.

(c) Formal meetings and seminars which are not included in any category of subsection (b) shall be assigned credit by the board upon the licensee furnishing a copy of the program of such meetings and seminars to the board for the board's approval 30 days prior to the license renewal date. Podiatrists engaged in acceptable internships, residencies, military service or formal graduate study will fulfill their continuing education requirements by the nature of their activities and shall not be required to fulfill the formal requirements for continuing education while involved in the above training programs.

(d) Commercially sponsored courses shall not constitute approved courses for continuing education credit.

(e) Each licensed podiatrist shall be responsible for keeping a record of attendance for credit in compliance with the requirements of continuing education established by this section. Such record shall be submitted to the board at the time required by subsection (a). The board may waive educational requirements set forth in subsections (a) and (b) for good cause shown.

History: L. 1974, ch. 254, § 2; L. 1975, ch. 323, § 9; L. 1988, ch. 246, § 8; July 1.



65-2011 Disposition of moneys; healing arts fee fund.

65-2011. Disposition of moneys; healing arts fee fund. The state board of healing arts shall remit all moneys received by or for it under this act from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the healing arts fee fund. All expenditures from such fund shall be made in accordance with the provisions of K.S.A. 65-2855, and amendments thereto.

History: L. 1975, ch. 323, § 10; L. 2001, ch. 5, § 235; L. 2011, ch. 53, § 31; July 1.



65-2012 Fees, establishment within limitations.

65-2012. Fees, establishment within limitations. The following fees shall be established by rules and regulations adopted by the board and shall be collected by the board:

(a) For a license to practice podiatry or an inactive license or federally active license, issued on the basis of an examination, an amount of not more than $300;

(b) for a license to practice podiatry  or an inactive license or federally active license, issued without examination and by endorsement, an amount of not more than $300;

(c) for the renewal of a license to practice podiatry or an inactive license or federally active license, an amount of not more than $500;

(d) for the renewal of an exempt license, an amount of not more than $150;

(e) for the renewal of an inactive license, an amount of not more than $150;

(f) for late renewal of any license, an amount of not more than $500;

(g) for reinstatement of a license canceled for failure to renew, an amount of not more than $300;

(h) for a temporary permit, an amount of not more than $60;

(i) for a temporary license, an amount of not more than $50;

(j) for any examination given by the board, an amount equal to the cost to the board of the examination and its administration;

(k) for a certified statement from the board that a licensee is licensed to practice podiatry in this state, an amount of not more than $30;

(l) for any copy of any license issued by the board, an amount of not more than $30;

(m) for written verification of any license issued by the board, an amount of not more than $25;

(n) for conversion of an exempt or inactive license to a license to practice podiatry, an amount of not more than $300;

(o) for reinstatement of a revoked license, an amount of not more than $1,000; and

(p) for a postgraduate permit, an amount of not more than $60.

History: L. 1979, ch. 197, § 7; L. 1988, ch. 246, § 9; L. 1997, ch. 94, § 1; L. 2004, ch. 117, § 16; July 1.



65-2013 Rules and regulations.

65-2013. Rules and regulations. The board shall adopt such rules and regulations as necessary to carry out the provisions of the podiatry act, and may amend or revoke any existing rules and regulations adopted by the state podiatry board of examiners.

History: L. 1979, ch. 197, § 8; July 1.



65-2014 Citation of act.

65-2014. Citation of act. K.S.A. 65-2001 to 65-2013, inclusive, and amendments thereto, shall be known and may be cited as the podiatry act.

History: L. 1979, ch. 197, § 9; July 1.



65-2015 Civil fine for violation of podiatry act.

65-2015. Civil fine for violation of podiatry act. (a) The state board of healing arts, in addition to any other penalty prescribed under the podiatry act, may assess a civil fine, after proper notice and an opportunity to be heard, against a licensee for a violation of the podiatry act in an amount not to exceed $5,000 for the first violation, $10,000 for the second violation and $15,000 for the third violation and for each subsequent violation. All fines assessed and collected under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(b) This section shall be part of and supplemental to the podiatry act.

History: L. 1988, ch. 246, § 6; L. 2001, ch. 5, § 236; July 1.



65-2016 Review committee; establishment and appointment; qualifications; expenses.

65-2016. Review committee; establishment and appointment; qualifications; expenses. The state board of healing arts shall establish and appoint a review committee for the practice of podiatry.  The review committee shall be composed of not less than two members.  The members shall be licensed podiatrists.  Additional members of the review committee may be appointed on an ad hoc basis.  Such additional members shall be licensed podiatrists.  Members of the state board of healing arts shall not be eligible to act as members of the review committee.  Members of the review committee may be selected from names submitted by the state podiatry association.  The state board of healing arts shall ensure that no conflict of interest exists by reason of geography, personal or professional relationship, or otherwise, between any of the review committee members and any person whose conduct is being reviewed.  Members of the review committee attending meetings of such committee shall be paid amounts provided in subsection (e) of K.S.A. 75-3223, and amendments thereto.

History: L. 1992, ch. 137, § 1; July 1.






Article 23 ENRICHMENT OF FLOUR AND BREAD

65-2301 Definitions.

65-2301. Definitions. When used in this act:

(a) The term "flour" includes and shall be limited to the foods defined as (1) flour, white flour, wheat flour, plain flour, (2) bromated flour, (3) self-rising flour, self-rising white flour, self-rising wheat flour, and (4) phosphated flour, phosphated white flour, and phosphated wheat flour but excludes whole wheat flour and also excludes special flours not used for bread, roll, bun or biscuit baking, such as specialty cake, pancake and pastry flours in the definitions and standards of identity and quality adopted and published by the secretary of health and environment under the authority vested in the secretary by the Kansas food, drug and cosmetic act.

(b) The term "enriched" as applied to flour, means the addition to flour of the vitamins and minerals necessary to make it conform to definition and standard of identity of enriched flour, enriched bromated flour, enriched self-rising flour or enriched phosphated flour, as the case may be as fixed and established by the secretary of health and environment under authority vested in the secretary by the general food and drug acts, such standards to be identical with those established by the proper federal agency under the federal food, drug, and cosmetic act of 1938, unless in the opinion of the secretary changes made in the federal standards subsequent to the effective date of this act will not serve the best interests of the citizens of the state of Kansas or are oppressive to the milling and baking industries of the state.

(c) The term "enriched" as applied to white bread or rolls, means the addition to white bread or rolls of the vitamins and minerals necessary to make it conform to the definition and standard of identity of enriched white bread or rolls as fixed and established by the secretary of health and environment under authority vested in the secretary by the general food and drug acts, such standards to be identical with those established by the proper federal agency under the federal food, drug and cosmetic act of 1938, unless in the opinion of the secretary, changes made in the federal standards subsequent to the effective date of this act, will not serve the best interests of the citizens of the state of Kansas or are oppressive to the baking industry of the state. The enrichment of white bread or rolls may be accomplished through the use of enriched flour, enriched yeast, other enriched ingredients, synthetic vitamins, harmless iron salts, or by any combination of harmless methods which will produce enriched white bread or rolls which meet the requirements of this subsection; but iron shall be added only in forms that are assimilable and harmless and which do not impair the enriched bread or rolls.

(d) The term "white bread" means any bread, whether baked in a pan or on a hearth or screen which is commonly known or usually represented and sold as white bread, including but not restricted to Vienna bread, French bread, Italian bread and any bread which is included in the definition and standard of identity for "white bread" adopted by the secretary of health and environment under authority vested in it by the general food and drug acts.

(e) "Rolls" include plain white rolls and buns of the semibread dough type, such as soft rolls, hamburger, hot dog, parker house, hard rolls such as Vienna, kaiser, etc., all made without fillings or icings but shall not include yeast-raised sweet rolls or sweet buns, cinnamon rolls or buns, butterfly rolls, etc.

(f) The term "secretary" shall mean the secretary of health and environment.

(g) The term "person" means an individual, a corporation, a partnership, an association, a joint stock company, a trust or an unincorporated organization to the extent engaged in the manufacture of or sale of flour, white bread or rolls.

History: L. 1947, ch. 331, § 1; L. 1975, ch. 462, §97; July 1.



65-2302 Flour manufacture or sale; exceptions; certificate.

65-2302. Flour manufacture or sale; exceptions; certificate. It shall be unlawful for any person to manufacture, mix, compound, sell or offer for sale in this state, for human consumption therein any flour unless the same shall be enriched. The provisions of this section shall not apply to flour sold to bakers or other commercial secondary processors if, prior to or simultaneously with delivery, the purchaser furnishes to the seller a certificate of intent in such form as the secretary of health and environment shall, by regulation, prescribe certifying that such flour shall be used only in the manufacture, mixing or compounding of flour or white bread or rolls enriched to meet the requirements of this act or of products other than flour or white bread or rolls. It shall be unlawful for any such purchaser so furnishing any such certificate of intent to use the flour so purchased in any manner other than as stated in such certificate.

History: L. 1947, ch. 331, § 2; L. 1975, ch. 462, §98; July 1.



65-2303 White bread or rolls.

65-2303. White bread or rolls. It shall be unlawful for any person to manufacture, bake, sell or offer for sale, in this state, for human consumption therein, any white bread or rolls unless the same conforms to the definition and standard of identity, then in effect for enriched bread or enriched rolls, as fixed and established by order of the secretary of health and environment pursuant to the provisions of the general food and drug acts.

History: L. 1947, ch. 331, § 3; L. 1975, ch. 462, §99; July 1.



65-2304 Labeling requirements; exception.

65-2304. Labeling requirements; exception. It shall be unlawful to sell or offer for sale, in this state, for human consumption therein, any enriched flour or wrapped enriched white bread or enriched rolls, which fail to conform to the labeling requirements of the general food and drug acts, and the regulation promulgated thereunder, with respect to such product when introduced in intrastate commerce:Provided, This section shall not apply to white bread or rolls which bear no labeling of any kind and which are sold directly to the consumer by the manufacturer thereof.

History: L. 1947, ch. 331, § 4; June 30.



65-2305 Enforcement by secretary of health and environment; rules, regulations and orders; notice and hearing.

65-2305. Enforcement by secretary of health and environment; rules, regulations and orders; notice and hearing. (a) The secretary of health and environment shall have the power and authority and is hereby charged with the duty of enforcing the provisions of this act, and the secretary is hereby authorized and directed to make, amend or revoke rules and regulations and orders for the efficient enforcement of this act.

(b) In the event of findings by the secretary that there is an existing or imminent shortage of any ingredient required to enrich flour, white bread or rolls in order to comply with this act, and that because of such shortage the sale and distribution of flour or white bread or rolls may be impeded by the enforcement of this act, the secretary shall issue an order, to be effective immediately upon issuance, permitting the omission of such ingredient from flour or white bread or rolls; and if the secretary finds it necessary or appropriate, excepting such foods from the labeling requirements of this act until the further order of the secretary. Any such findings may be made without hearing on the basis of an order or of factual information supplied by the appropriate agency or officer. In the absence of any such order of the appropriate agency or factual information supplied by it, the secretary on the secretary's own motion may, and upon receiving the sworn statement of 10 or more persons subject to this act that they believe such a shortage exists or is imminent shall hold a public hearing as provided in subsection (f) with respect thereto, at which any interested person may present evidence; and shall make findings based upon the evidence presented.

(c) Whenever the secretary has reason to believe that such shortage no longer exists, the secretary shall hold a public hearing as provided in subsection (f), after notice shall have been given as provided in K.S.A. 77-421, prior to adoption of rules and regulations, at which any interested person may present evidence, and the secretary shall make findings based upon the evidence so presented. If the secretary's findings be that such shortage no longer exists, the secretary shall issue an order revoking such previous order. Undisposed floor stocks of flour on hand at the effective date of such revocation order, or flour manufactured prior to such effective date, for sale in this state may thereafter be lawfully sold or disposed of.

(d) All orders and rules and regulations adopted by the secretary pursuant to this act shall become effective as provided by law.

(e) For the purposes of this act, the secretary is authorized to take samples for analysis and to conduct examinations and investigations through any officers or employees under the secretary's supervision, and all such officers and employees shall have authority to enter, at reasonable times, any factory, mill, warehouse, shop or establishment where flour, white bread or rolls are manufactured, processed, packed, sold, or held, or any vehicle being used for the transportation thereof, and to inspect any such place or vehicle and any flour, white bread or rolls therein, and all pertinent equipment, materials, containers and labeling.

(f) All administrative proceedings conducted pursuant to article 23 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, shall be conducted in accordance with the provisions of the Kansas administrative procedure act and the Kansas judicial review act. In conducting the hearing the secretary or the presiding officer may issue subpoenas to compel the attendance of witnesses, administer oaths, take testimony, require the production of books, papers, records, correspondence or other documents which the secretary or the presiding officer deems relevant and render decisions. In case of the refusal of any person to comply with any subpoena issued under this section or to testify with respect to any matter about which the person may be lawfully questioned, the district court of any county on application of the secretary may issue an order requiring such person to comply with the subpoena and to testify, and any failure to obey the order of the court may be punished by the court as a contempt thereof.

History: L. 1947, ch. 331, § 5; L. 1965, ch. 506, § 32; L. 1975, ch. 462, § 100; L. 1982, ch. 258, § 8; L. 2004, ch. 145, § 24; L. 2010, ch. 17, § 137; July 1.



65-2306 Penalty for violations.

65-2306. Penalty for violations. Any person who violates any of the provisions of this act, or orders, rules or regulations promulgated by the secretary of health and environment under authority thereof, shall upon conviction thereof be subject to fine for each and every offense, and in a sum not exceeding one hundred dollars ($100).

History: L. 1947, ch. 331, § 6; L. 1975, ch. 462, §101; July 1.



65-2307 Invalidity of part.

65-2307. Invalidity of part. If any provision of this act, or the application thereof to any person or circumstance, is held invalid, the remainder of the act, and the application of such provisions to other persons or circumstances, shall not be affected thereby.

History: L. 1947, ch. 331, § 7; June 30.






Article 24 UNIFORM VITAL STATISTICS ACT

65-2401 Definitions.

65-2401. Definitions. As used in this act: (a) "Vital statistics" includes the registration, preparation, transcription, collection, compilation, and preservation of data pertaining to birth, adoption, legitimation, death, stillbirth, marriage, divorce, annulment of marriage, induced termination of pregnancy, and data incidental thereto.

(b) "Live birth" means the complete expulsion or extraction from its mother of a human child, irrespective of the duration of pregnancy, which, after such expulsion or extraction, breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached.

(c) "Gestational age" means the age of the human child as measured in weeks as determined by either the last date of the mother's menstrual period, a sonogram conducted prior to the 20th week of pregnancy or the confirmed known date of conception.

(d) "Stillbirth" means any complete expulsion or extraction from its mother of a human child the gestational age of which is not less than 20 completed weeks, resulting in other than a live birth, as defined in this section, and which is not an induced termination of pregnancy.

(e) "Induced termination of pregnancy" means abortion, as defined in K.S.A. 65-6701, and amendments thereto.

(f) "Dead body" means a lifeless human body or such parts of a human body or the bones thereof from the state of which it reasonably may be concluded that death recently occurred.

(g) "Person in charge of interment" means any person who places or causes to be placed a stillborn child or dead body or the ashes, after cremation, in a grave, vault, urn or other receptacle, or otherwise disposes thereof.

(h) "Secretary" means the secretary of health and environment.

History: L. 1951, ch. 355, § 1; L. 1963, ch. 319, § 1; L. 1974, ch. 352, § 119; L. 1995, ch. 260, § 4; L. 2014, ch. 128, § 3; July 1.



65-2402 Duties of secretary of health and environment; persons offered employment in office of vital statistics, criminal history records check, use of information.

65-2402. Duties of secretary of health and environment; persons offered employment in office of vital statistics, criminal history records check, use of information. (a) The secretary shall: (1) Establish within the division of public health suitable offices properly equipped for the preservation of official records; (2) maintain a complete cross-index on all records filed under the provisions of this act; (3) install a statewide system of vital statistics; (4) make and may amend, after notice and hearing, necessary regulations, give instructions and prescribe forms for collection, transcribing, compiling and preserving vital statistics; and (5) enforce this act and the regulations made pursuant thereto.

(b) Any person offered a position of employment in the office of vital statistics, subject to a criminal history records check, shall be given a written notice that a criminal history records check is required. The secretary shall require such applicant to be fingerprinted and submit to a state and national criminal history record check. The fingerprints shall be used to identify the applicant and to determine whether the applicant has a record of criminal history in this state or another jurisdiction. The secretary shall submit the fingerprints to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. Local and state law enforcement officers and agencies shall assist the secretary in taking and processing of fingerprints of applicants. The secretary may use the information obtained from fingerprinting and the criminal history for purposes of verifying the identification of the applicant and in the official determination of the eligibility of the applicant to perform tasks within the office of vital statistics. If the criminal history record information is used to disqualify an applicant, the applicant shall be informed in writing of that decision.

History: L. 1951, ch. 355, § 2; L. 1974, ch. 352, § 120; L. 2010, ch. 143, § 2; L. 2013, ch. 59, § 4; July 1.



65-2405 Appointment of state registrar; qualifications; compensation.

65-2405. Appointment of state registrar; qualifications; compensation.    The secretary shall appoint a state registrar of vital statistics who shall be qualified under Kansas civil service law and the state registrar shall be certified to the secretary of state. His compensation will be fixed in accordance with the salary schedules established as authorized by the Kansas civil service act and acts amendatory thereof and supplemental thereto.

History: L. 1951, ch. 355, § 5; L. 1953, ch. 293, § 1; L. 1974, ch. 352, § 121; July 1.



65-2406 Duties of state registrar.

65-2406. Duties of state registrar. The state registrar, under the supervision of the secretary, shall have charge of the collection of vital statistics and be the custodian of all files and records, and perform the duties prescribed by the secretary. The state registrar shall enforce this act and the rules and regulations of the secretary. The state registrar shall submit to the secretary an annual report of the administration of this act.

History: L. 1951, ch. 355, § 6; L. 1974, ch. 352, §122; L. 1990, ch. 226, § 1; July 1.



65-2409a Certificate of birth; requirements; filing; fee for certificate of live birth; parent's social security number.

65-2409a. Certificate of birth; requirements; filing; fee for certificate of live birth; parent's social security number. (a) A certificate of birth for each live birth which occurs in this state shall be filed with the state registrar within five days after such birth and shall be registered by such registrar if such certificate has been completed and filed in accordance with this section. If a birth occurs on a moving conveyance, a birth certificate shall indicate as the place of birth the location where the child was first removed from the conveyance.

(b) When a birth occurs in an institution, the person in charge of the institution or the person's designated representative shall obtain the personal data, prepare the certificate, secure the signatures required by the certificate and file such certificate with the state registrar. The physician in attendance or, in the absence of the physician, the person in charge of the institution or that person's designated representative shall certify to the facts of birth and provide the medical information required by the certificate within five days after the birth. When a birth occurs outside an institution, the certificate shall be prepared and filed by one of the following in the indicated order of priority: (1) The physician in attendance at or immediately after the birth, or in the absence of such a person; (2) any other person in attendance at or immediately after the birth, or in the absence of such a person; or (3) the father, the mother or, in the absence of the father and the inability of the mother, the person in charge of the premises where the birth occurred.

(c) If the mother was married at the time of either conception or birth, or at any time between conception and birth, the name of the husband shall be entered on the certificate as the father of the child unless paternity has been determined otherwise by a court of competent jurisdiction, in which case the name of the father as determined by the court shall be entered. If the mother was not married either at the time of conception or of birth, or at any time between conception and birth, the name of the father shall not be entered on the certificate of birth without the written consent of the mother and of the person to be named as the father on a form provided by the state registrar pursuant to K.S.A. 2015 Supp. 23-2204, and amendments thereto, unless a determination of paternity has been made by a court of competent jurisdiction, in which case the name of the father as determined by the court shall be entered.

(d) One of the parents of any child shall sign the certificate of live birth to attest to the accuracy of the personal data entered thereon, in time to permit its filing within the five days prescribed above.

(e) Except as otherwise provided by this subsection, a fee of $4 shall be paid for each certificate of live birth filed with the state registrar. Such fee shall be paid by the parent or parents of the child. If a birth occurs in an institution, the person in charge of the institution or the person's designated representative shall be responsible for collecting the fee and shall remit such fee to the secretary of health and environment not later than the 15th day following the end of the calendar quarter during which the birth occurred. If a birth occurs other than in an institution, the person completing the birth certificate shall be responsible for collecting the fee and shall remit such fee to the secretary of health and environment not later than the 15th day of the month following the birth.

The fee provided for by this subsection shall not be required to be paid if the parent or parents of the child are at the time of the birth receiving assistance, as defined by K.S.A. 39-702, and amendments thereto, from the secretary for children and families.

(f) Except as provided in this subsection, when a certificate of birth is filed pursuant to this act, each parent shall furnish the social security number or numbers issued to the parent. Social security numbers furnished pursuant to this subsection shall not be recorded on the birth certificate. A parent shall not be required to furnish such person's social security number pursuant to this subsection if no social security number has been issued to the parent; the social security number is unknown; or the secretary determines that good cause, as defined in federal regulations promulgated pursuant to title IV-D of the federal social security act, exists for not requiring the social security number. Nothing in this subsection shall delay the filing or issuance of the birth certificate.

History: L. 1951, ch. 355, § 9; L. 1963, ch. 319, § 3; L. 1984, ch. 233, § 1; L. 1990, ch. 227, § 2; L. 1994, ch. 29, § 1; L. 1994, ch. 292, § 14; L. 2012, ch. 162, § 84; L. 2014, ch. 115, § 257; July 1.



65-2410 Same; state registrar to prepare and file, when.

65-2410. Same; state registrar to prepare and file, when. If neither parent of the newborn child whose birth is unattended is able to prepare a birth certificate, the state registrar or the state registrar's designee shall secure the necessary information from any person having knowledge of the birth and prepare and file the certificate. The secretary shall prescribe the time within which a supplementary report furnishing information omitted from the original certificate may be returned for the purpose of completing the certificate. Certificates of birth completed by a supplementary report shall not be considered delayed or altered.

History: L. 1951, ch. 355, § 10; L. 1974, ch. 352,§ 123; L. 1990, ch. 226, § 3; July 1.



65-2411 Children of unknown parentage; report to state registrar.

65-2411. Children of unknown parentage; report to state registrar. (a) Whoever assumes the custody of a child of unknown parentage shall immediately report to the state registrar in writing: (1) The date and place of finding or assumption of custody; (2) sex, color or race and approximate age of child; (3) name and address of the person or institution with whom the child has been placed for care; and (4) name given to the child by the finder or custodian.

(b) The place where the child of unknown parentage was found or custody assumed shall be known as the place of birth and the date of birth shall be determined by approximation.

(c) The report shall constitute the certificate of birth.

(d) If the child is identified and a regular certificate of birth is found or obtained, the report shall be sealed and filed and may be opened only by court order.

History: L. 1951, ch. 355, § 11; L. 1990, ch. 226, § 4; July 1.



65-2412 Registration of deaths and stillbirths; official death records; use of verified forms; establishment and collection of fee; duties of coroners; filing of certificates.

65-2412. Registration of deaths and stillbirths; official death records; use of verified forms; establishment and collection of fee; duties of coroners; filing of certificates. (a) A death certificate or stillbirth certificate for each death or stillbirth which occurs in this state shall be filed with the state registrar within three days after such death and prior to removal of the body from the state and shall be registered by the state registrar if such death certificate or stillbirth certificate has been completed and filed in accordance with this section. If the place of death is unknown, a death certificate shall be filed indicating the location where the body was found as the place of death. A certificate shall be filed within three days after such occurrence; if death occurs in a moving conveyance, the death certificate shall record the location where the dead body was first removed from such conveyance as the place of death.

(b) The funeral director or person acting as such who first assumes custody of a dead body shall file the death certificate. Such person shall obtain the personal data from the next of kin or the best qualified person or source available and shall obtain the medical certification of cause of death from the physician last in attendance prior to burial. The death certificate filed with the state registrar shall be the official death record, except that a funeral director licensed pursuant to K.S.A. 65-1714, and amendments thereto, may verify as true and accurate information pertaining to a death on a form provided by the state registrar, and any such form, verified within 21 days of date of death, shall be prima facie evidence of the facts therein stated for purposes of establishing death. The secretary of health and environment shall fix and collect a fee for each form provided a funeral director pursuant to this subsection. The fee shall be collected at the time the form is provided the funeral director and shall be in the same amount as the fee for a certified copy of a death certificate.

(c) When death occurred without medical attendance or when inquiry is required by the laws relating to postmortem examinations, the coroner shall investigate the cause of death and shall complete and sign the medical certification within 24 hours after receipt of the death certificate or as provided in K.S.A. 65-2414, and amendments thereto.

(d) In every instance a certificate shall be filed prior to interment or disposal of the body.

History: L. 1951, ch. 355, § 12; L. 1963, ch. 319, § 4; L. 1979, ch. 188, § 13; L. 1990, ch. 226, § 5; L. 1993, ch. 214, § 9; L. 2014, ch. 128, § 4; July 1.



65-2414 Delayed determination of cause of death.

65-2414. Delayed determination of cause of death. If the cause of death cannot be determined within three days, the certification of the cause of death may be filed as pending. In such cases, the cause of death is to be reported to the state registrar as soon as possible.

History: L. 1951, ch. 355, § 14; L. 1990, ch. 226, § 6; L. 1993, ch. 214, § 10; July 1.



65-2415 Form of certificates.

65-2415. Form of certificates. The forms of certificates shall include as a minimum the items required by the respective standard certificates as recommended by the national office of vital statistics subject to approval of and modification by the secretary. The form and use of such certificate shall be subject to the provisions of K.S.A. 65-2422.

History: L. 1951, ch. 355, § 15; L. 1974, ch. 352,§ 124; July 1.



65-2416 Certificates as evidence; reproduction of records; certification.

65-2416. Certificates as evidence; reproduction of records; certification. (a) Certificates filed within six months after the time prescribed therefor shall be prima facie evidence of the facts therein stated. Data therein pertaining to the father of a child are prima facie evidence only if the alleged father is the husband of the mother, or if the father has consented in writing that the father's name be entered as the father on the certificate as provided in K.S.A. 65-2409, and amendments thereto; if not, the data pertaining to the father of a child are not evidence in any proceeding adverse to the interest of the alleged father, or of the alleged father's heirs, next of kin, devisees, legatees or other successors in interest, if the paternity is controverted.

(b) The state registrar of vital statistics is authorized to prepare typewritten, photographic or other reproductions of original records and files of vital statistics. Such reproductions when certified by the state registrar shall be accepted as the original record.  For deaths occurring on and after the effective date of this act, the state registrar shall not certify a death certificate in which the manner of death is marked other than natural unless the death certificate is signed by a district coroner.

History: L. 1951, ch. 355, § 16; L. 1963, ch. 319, § 5; L. 1993, ch. 214, § 11; July 1.



65-2417 Certified copies or abstracts.

65-2417. Certified copies or abstracts. (a) Subject to the requirements of K.S.A. 65-2421, 65-2422d and 65-2423 and amendments thereto, the state registrar shall, upon request, furnish to any applicant a certified copy or a certified abstract of any certificate, or any part thereof.

(b) Copies or abstracts of the contents of any certificate on file or any part thereof, certified by the state registrar shall be considered for all purposes the same as the original subject to the requirements of K.S.A. 65-2421, 65-2422d and 65-2423.

History: L. 1951, ch. 355, § 17; L. 1974, ch. 352, § 125; L. 2002, ch. 160, § 2; May 23.



65-2418 Fees for copies and searches; free copies of birth certificate, when; disposition; exemptions; copies, abstracts or data furnished to national office of vital statistics.

65-2418. Fees for copies and searches; free copies of birth certificate, when; disposition; exemptions; copies, abstracts or data furnished to national office of vital statistics. (a) (1) The secretary shall fix and charge by rules and regulations the fees to be paid for certified copies or abstracts of certificates or for search of the files for birth, death, fetal death, marriage or divorce records when no certified copy or abstract is made. Except as otherwise provided in this section, the secretary shall remit all moneys received by or for the secretary from fees, charges or penalties, under the uniform vital statistics act, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the civil registration and health statistics fee fund created by K.S.A. 2015 Supp. 65-2418e, and amendments thereto.

(2) The secretary shall not charge any fee for a certified copy of a certificate or abstract or for a search of the files or records if the certificate, abstract or search is requested by a person who exhibits correspondence from the United States department of veterans affairs or the Kansas commission on veterans affairs office which indicates that the person is applying for benefits from the United States department of veterans affairs and that such person needs the requested information to obtain such benefits, except that, for a second or subsequent certified copy of a certificate, abstract or search of the files requested by the person, the usual fee shall be charged. The secretary may provide by rules and regulations for exemptions from such fees.

(3) The secretary shall not charge or accept any fee for a certified copy of a birth certificate if the certificate is requested by any person who is 17 years of age or older for purposes of voting if the applicant lacks the identification required by K.S.A. 25-2908(h), and amendments thereto, or to meet the voter registration requirements of K.S.A. 25-2309, and amendments thereto. For voter registration purposes, an applicant for registration shall swear under oath: (1) That such person plans to register to vote in Kansas; and (2) that such person does not possess any of the documents that constitute evidence of United States citizenship under K.S.A. 25-2309(l), and amendments thereto. The affidavit shall specifically list the documents that constitute evidence of United States citizenship under K.S.A. 25-2309(l), and amendments thereto. The secretary shall adopt rules and regulations in order to implement the provisions of this subsection.

(4) Upon receipt of any such remittance of a fee for a certified copy of a birth certificate or abstract, $3 of each such fee for the first copy of a birth certificate or abstract and $1 of each such fee for each additional copy of the same birth certificate or abstract requested at the same time shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the permanent families account of the family and children investment fund created by K.S.A. 38-1808, and amendments thereto. The balance of the money received for a fee for a certified copy of a birth certificate or abstract shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the civil registration and health statistics fee fund created under this act.

(5) Upon receipt of any such remittance of a fee for a certified copy of a death certificate or abstract, $4 of each such fee for the first certified copy of a death certificate or abstract and $2 of each such fee for each additional copy of the same death certificate or abstract requested at the same time shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the district coroners fund created by K.S.A. 22a-245, and amendments thereto. The balance of the money received for a fee for a certified copy of a death certificate or abstract shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the civil registration and health statistics fee fund created by K.S.A. 2015 Supp. 65-2418e, and amendments thereto.

(b) Subject to K.S.A. 65-2415, and amendments thereto, the national office of vital statistics may be furnished copies or data it requires for national statistics. The state shall be reimbursed for the cost of furnishing the data. The data shall not be used for other than statistical purposes by the national office of vital statistics unless so authorized by the state registrar of vital statistics.

History: L. 1951, ch. 355, § 18; L. 1957, ch. 431, § 9; L. 1963, ch. 398, § 14; L. 1973, ch. 309, § 21; L. 1974, ch. 352, § 126; L. 1975, ch. 324, § 1; L. 1978, ch. 347, § 12; L. 1982, ch. 182, § 139; L. 1983, ch. 286, § 11; L. 1992, ch. 313, § 15; L. 1993, ch. 214, § 15; L. 1994, ch. 19, § 1; L. 2001, ch. 5, § 237; L. 2002, ch. 160, § 3; L. 2003, ch. 151, § 2; L. 2011, ch. 112, § 8; L. 2012, ch. 122, § 5; L. 2014, ch. 83, § 6; July 1.



65-2418c Vital statistics integrated information system; revenue bonds authorized for prescribed activities by Kansas development finance authority.

65-2418c. Vital statistics integrated information system; revenue bonds authorized for prescribed activities by Kansas development finance authority. The activities of the secretary of health and environment in implementing and maintaining the vital statistics integrated information system in the department of health and environment and in acquiring financing for acquisition of equipment, technology, software, related capital improvements for remodeling or renovating and operating expenditures for the implementation and maintenance of the vital statistics integrated information system in the department of health and environment are hereby approved for the department of health and environment for the purposes of subsection (b) of K.S.A. 74-8905 and amendments thereto and the authorization of one or more series of revenue bonds by the Kansas development finance authority in accordance with that statute.

History: L. 2001, ch. 168, § 3; July 1.



65-2418e Civil registration and health statistics fee fund; authorized uses of moneys credited to fund; predecessor fund abolished, moneys and liabilities transferred to new fund.

65-2418e. Civil registration and health statistics fee fund; authorized uses of moneys credited to fund; predecessor fund abolished, moneys and liabilities transferred to new fund. (a) There is hereby established the civil registration and health statistics fee fund in the state treasury which shall be administered by the secretary of health and environment. All expenditures from the civil registration and health statistics fee fund shall be for the operating expenditures of the center for health and environmental statistics of the department of health and environment, including the civil registration and health statistics functions and the implementation, maintenance and administration of the vital statistics integrated information system. All expenditures from the civil registration and health statistics fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of health and environment or the secretary's designee.

(b) On the effective date of this act, the director of accounts and reports shall transfer all moneys in the vital statistics maintenance fee fund to the civil registration and health statistics fee fund. On the effective date of this act, all liabilities of the vital statistics maintenance fee fund are hereby transferred to and imposed upon the civil registration and health statistics fee fund and the vital statistics maintenance fee fund is hereby abolished.

History: L. 2003, ch. 151, § 1; July 1.



65-2419 Delayed birth certificates.

65-2419. Delayed birth certificates. A person born in this state may file a birth certificate after the time herein prescribed, upon submitting such proof as shall be required by the secretary.

History: L. 1951, ch. 355, § 19; L. 1974, ch. 352,§ 127; July 1.



65-2420 Same; procedure.

65-2420. Same; procedure. (a) Certificates accepted subsequent to six (6) months after the time prescribed for filing with the state registrar shall contain the date of the delayed filing and be marked "delayed." (b) A summary statement of the evidence submitted in support of the acceptance for delayed filing shall be endorsed on the certificates. (c) The secretary shall prescribe the fees to be paid to the state registrar for filing a delayed certificate of birth.

History: L. 1951, ch. 355, § 20; L. 1974, ch. 352, §128; July 1.



65-2421 Same; evidence.

65-2421. Same; evidence. The probative value of a "delayed" certificate shall be determined by the judicial or administrative body or official before whom the certificate is offered as evidence.

History: L. 1951, ch. 355, § 21; June 30.



65-2422a Change of name; new certificate of birth issued, when.

65-2422a. Change of name; new certificate of birth issued, when. In cases in which a person has lawfully obtained a change of name by a court of competent jurisdiction, such person may present a duly authenticated copy of the court order changing his name and request a new certificate of birth. A new certificate shall then be issued, which shall show the new name as ordered by the court; the certificate shall be marked "amended." The person whose name has been changed may receive copies of his certificate of birth showing the name as originally entered only upon court order.

History: L. 1963, ch. 319, § 7; June 30.



65-2422b Records of divorces and annulments.

65-2422b. Records of divorces and annulments. For each divorce and annulment of marriage granted by any court in this state, a report shall be prepared and filed by the clerk of court with the state registrar of vital statistics. The information necessary to prepare the report shall be furnished to the clerk of the court by the prevailing party or the legal representative of the prevailing party on forms prescribed and furnished by the state registrar of vital statistics. On or before the 15th day of each month, the clerk of the court shall forward to the state registrar of vital statistics the report of each divorce and annulment granted during the preceding calendar month and such related reports as may be required by rules and regulations issued under this act. The information provided shall include the social security numbers of both parties. Information in the report which will assist the secretary for children and families in establishing, modifying or enforcing a support obligation shall be made available to the secretary for children and families or the secretary's designee.

History: L. 1963, ch. 319, § 8; L. 1984, ch. 234, § 1; L. 2014, ch. 115, § 258; July 1.



65-2422c Minor correction of records.

65-2422c. Minor correction of records. The secretary may by regulation prescribe procedures for making minor corrections to certificates or records. Any certificate so corrected shall be marked "amended," and shall have such further marking as shall be prescribed by the secretary.  The medical certification portion of a death certificate signed by a district coroner acting in the district coroner's official capacity shall not be modified by anyone except the district coroner who signed the death certificate.

History: L. 1963, ch. 319, § 9; L. 1974, ch. 352,§ 130; L. 1993, ch. 214, § 12; July 1.



65-2422d Disclosure of records; disclosure of child birth information; monthly reports of deceased residents to county election officers; section not applicable to certain records created prior to July 1, 1911; social security number, availability; fact of death information; use of information for maternal and child health surveillance and monitoring.

65-2422d. Disclosure of records; disclosure of child birth information; monthly reports of deceased residents to county election officers; section not applicable to certain records created prior to July 1, 1911; social security number, availability; fact of death information; use of information for maternal and child health surveillance and monitoring. (a) The records and files of the division of public health pertaining to vital statistics shall be open to inspection, subject to the provisions of the uniform vital statistics act and rules and regulations of the secretary. It shall be unlawful for any officer or employee of the state to disclose data contained in vital statistical records, except as authorized by the uniform vital statistics act and the secretary, and it shall be unlawful for anyone who possesses, stores or in any way handles vital statistics records under contract with the state to disclose any data contained in the records, except as authorized by law.

(b) No information concerning the birth of a child shall be disclosed in a manner that enables determination that the child was born out of wedlock, except upon order of a court in a case where the information is necessary for the determination of personal or property rights and then only for that purpose, or except that employees of the office of child support enforcement of the federal department of health and human services shall be provided information when the information is necessary to ensure compliance with federal reporting and audit requirements pursuant to title IV-D of the federal social security act or except that the secretary for children and families or the secretary's designee performing child support enforcement functions pursuant to title IV-D of the federal social security act shall be provided information and copies of birth certificates when the information is necessary to establish parentage in legal actions or to ensure compliance with federal reporting and audit requirements pursuant to title IV-D of the federal social security act. Nothing in this subsection shall be construed as exempting such employees of the federal department of health and human services or the secretary for children and families or the secretary's designee from the fees prescribed by K.S.A. 65-2418, and amendments thereto.

(c) Except as provided in subsection (b), and amendments thereto, the state registrar shall not permit inspection of the records or issue a certified copy or abstract of a certificate or part thereof unless the state registrar is satisfied the applicant therefor has a direct interest in the matter recorded and the information contained in the record is necessary for the determination of personal or property rights. The state registrar's decision shall be subject, however, to review by the secretary or by a court in accordance with the Kansas judicial review act, subject to the limitations of this section.

(d) The secretary shall permit the use of data contained in vital statistical records for research purposes only, but no identifying use of them shall be made. The secretary shall permit the use of birth, death and stillbirth certificates as identifiable data for purposes of maternal and child health surveillance and monitoring. The secretary or the secretary's designee may interview individuals for purposes of maternal and child health surveillance and monitoring only with an approval of the health and environmental institutional review board as provided in title 45, part 46 of the code of federal regulations. The secretary shall inform such individuals that the participation in such surveillance and monitoring is voluntary and may only be conducted with the written consent of the person who is the subject of the information or with the informed consent of a parent or legal guardian if the person is under 18 years of age. Informed consent is not required if the person who is the subject of the information is deceased.

(e) Subject to the provisions of this section the secretary may direct the state registrar to release birth, death and stillbirth certificate data to federal, state or municipal agencies.

(f) On or before the 20th day of each month, the state registrar shall furnish to the county election officer of each county and the clerk of the district court in each county, without charge, a list of deceased residents of the county who were at least 18 years of age and for whom death certificates have been filed in the office of the state registrar during the preceding calendar month. The list shall include the name, age or date of birth, address and date of death of each of the deceased persons and shall be used solely by the election officer for the purpose of correcting records of their offices and by the clerk of the district court in each county for the purpose of correcting juror information for such county. Information provided under this subsection to the clerk of the district court shall be considered confidential and shall not be disclosed to the public. The provisions of subsection (b) of K.S.A. 45-229, and amendments thereto, shall not apply to the provisions of this subsection.

(g) No person shall prepare or issue any certificate which purports to be an original, certified copy or abstract or copy of a certificate of birth, death or fetal death, except as authorized in this act or rules and regulations adopted under this act.

(h) Records of births, deaths or marriages which are not in the custody of the secretary of health and environment and which were created before July 1, 1911, pursuant to chapter 129 of the 1885 Session Laws of Kansas, and any copies of such records, shall be open to inspection by any person and the provisions of this section shall not apply to such records.

(i) Social security numbers furnished pursuant to K.S.A. 65-2409a, and amendments thereto, shall only be used as permitted by title IV-D of the federal social security act, and amendments thereto, or as permitted by section 7(a) of the federal privacy act of 1974, and amendments thereto. The secretary shall make social security numbers furnished pursuant to K.S.A. 65-2409a, and amendments thereto, available to the Kansas department for children and families for purposes permitted under title IV-D of the federal social security act.

(j) Fact of death information may be disseminated to state and federal agencies administering benefit programs. Such information shall be used for file clearance purposes only.

History: L. 1951, ch. 355, § 22; L. 1963, ch. 319, § 6; L. 1972, ch. 233, § 1; L. 1974, ch. 352, § 129; L. 1985, ch. 114, § 28; L. 1986, ch. 318, § 92; L. 1987, ch. 241, § 1; L. 1990, ch. 227, § 1; L. 1995, ch. 260, § 5; L. 2002, ch. 160, § 4; L. 2004, ch. 138, § 1; L. 2007, ch. 10, § 1; L. 2010, ch. 143, § 3; L. 2013, ch. 59, § 5; L. 2014, ch. 115, § 259; July 1.

Revisor's Note:

Section was amended by L. 2010, ch. 17, § 138, but that version was repealed by L. 2010, ch. 143, § 4.



65-2423 Adoption cases; birth certificate requirements; foreign country adoption reporting requirements.

65-2423. Adoption cases; birth certificate requirements; foreign country adoption reporting requirements. (a) In cases of adoption the state registrar upon receipt of a certified decree of adoption, or a similar document or documents which evidences finalization of the adoption in the foreign country, and the report of adoption form shall prepare a supplementary certificate or abstract in the new name of the adopted person and seal and file the original certificate of birth with such certified copy or abstract attached thereto. Such sealed documents may be opened by the state registrar only upon the demand of the adopted person if of legal age or by an order of court. Upon receipt of a certified copy of a court order of annulment of adoption the state registrar shall restore the original certificate to its original place in the files.

(b) For any child born in a foreign country but adopted in Kansas or born and adopted in a foreign country and such adoption is filed and entered pursuant to K.S.A. 59-2144, and amendments thereto, the state registrar, upon request, shall complete and register a birth certificate upon receipt of a certified copy of the decree of adoption, or a similar document or documents which evidences finalization of the adoption in the foreign country, the report of adoption form and proof of the date and place of the child's birth. The certificate shall show the new name of the child as specified in the decree of adoption, or a similar document or documents which evidences finalization of the adoption in the foreign country, and such further information concerning the adopting parents as may be necessary to complete the birth certificate. The certificate shall show the true country of birth and the date of birth of the child. The certificate shall state the following: "This certificate is issued pursuant to subsection (b) of K.S.A. 65-2423, and amendments thereto."

History: L. 1951, ch. 355, § 23; L. 1978, ch. 247, § 1; L. 1994, ch. 301, § 2; L. 1996, ch. 116, § 2; L. 2002, ch. 160, § 5; L. 2008, ch. 140, § 2; July 1.



65-2425 Institution inmates or patients; records and reports.

65-2425. Institution inmates or patients; records and reports. Persons in charge of institutions for care of [or] correction or for treatment of disease, injury or childbirth shall record and report all statistical data required by this act relating to their inmates or patients.

History: L. 1951, ch. 355, § 25; June 30.



65-2426a Authorization for cremation; penalty for violation.

65-2426a. Authorization for cremation; penalty for violation. No dead body, as such term is defined in subsection (f) of K.S.A. 65-2401, and amendments thereto, shall be cremated unless a coroner's permit to cremate has been furnished to authorize such cremation. A telefacsimile signed copy of the coroner's permit to cremate which authorizes the cremation shall constitute legal authorization for such cremation under this section. The provisions of this section shall be construed as supplemental to and as a part of the uniform vital statistics act. Any person who knowingly violates this section, upon conviction, shall be fined not more than $500.

History: L. 1965, ch. 164, § 19; L. 1982, ch. 266, § 1; L. 1993, ch. 214, § 13; L. 2014, ch. 128, § 5; July 1.



65-2427 Foreign permit for removal, burial, or other disposition of body.

65-2427. Foreign permit for removal, burial, or other disposition of body. When death or stillbirth occurs outside this state and the body is accompanied by a permit for burial, removal or other disposition issued in accordance with the law and regulations in force where the death or stillbirth occurred, the permit shall authorize the transportation of the body into or through this state.

History: L. 1951, ch. 355, § 27; L. 1982, ch. 266, § 2; July 1.



65-2428a Permit for transportation of dead body to location outside state.

65-2428a. Permit for transportation of dead body to location outside state. No dead body located in this state shall be transported to a location outside the boundaries of this state, either by commercial or private conveyance, without a permit issued by a funeral director or the state registrar on a form provided by the state registrar.

This section shall be a part of and supplemental to the uniform vital statistics act.

History: L. 1982, ch. 266, § 4; L. 1990, ch. 226, § 8; July 1.



65-2429 Funeral directors' monthly reports.

65-2429. Funeral directors' monthly reports. Each Kansas funeral director shall submit to the secretary monthly reports of bodies prepared for burial by his establishment as required by said secretary.

History: L. 1951, ch. 355, § 29; L. 1974, ch. 352,§ 132; July 1.



65-2433 Registration of divorces, annulments and adoptions.

65-2433. Registration of divorces, annulments and adoptions. For each divorce, annulment of marriage, adoption or annulment of adoption, the clerk of the court shall prepare within thirty (30) days after the decree becomes final, certificate of such decree on a form furnished by the state registrar and before the fifteenth (15th) day of each calendar month the clerk shall forward to the state registrar the certificates prepared by him during the preceding calendar month.

History: L. 1951, ch. 355, § 33; June 30.



65-2434 Crimes, prosecution, penalties.

65-2434. Crimes, prosecution, penalties. (a) Vital records identity fraud related to birth, death, marriage and divorce certificates shall be prosecuted pursuant to K.S.A. 2015 Supp. 21-5918, and amendments thereto.

(b) Any person who knowingly transports or accepts for transportation, a dead body located in this state to a location outside the boundaries of this state without an accompanying permit issued in accordance with the provisions of K.S.A. 65-2428a, and amendments thereto, shall be guilty of a class C misdemeanor.

(c) Except where a different penalty is provided in this section, any person who violates any of the provisions of this act or neglects or refuses to perform any of the duties imposed upon such person by this act, shall be fined not more than $200.

History: L. 1951, ch. 355, § 34; L. 1982, ch. 266, § 3; L. 2002, ch. 160, § 6; L. 2005, ch. 131, § 3; L. 2011, ch. 30, § 240; July 1.



65-2435 Invalidity of part.

65-2435. Invalidity of part. If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1951, ch. 355, § 35; June 30.



65-2436 Uniformity of interpretation.

65-2436. Uniformity of interpretation. This act shall be so construed as to effectuate its general purpose to make uniform the laws of those states which enact it.

History: L. 1951, ch. 355, § 36; June 30.



65-2437 Short title.

65-2437. Short title. This act may be cited as the "uniform vital statistics act."

History: L. 1951, ch. 355, § 37; June 30.



65-2438 Notification of person transporting dead body for disposition that deceased had an infectious or contagious disease; form; notification of embalmer, funeral director or other person taking possession of body; confidential information; penalties for violations; "infectious or contagious disease" defined.

65-2438. Notification of person transporting dead body for disposition that deceased had an infectious or contagious disease; form; notification of embalmer, funeral director or other person taking possession of body; confidential information; penalties for violations; "infectious or contagious disease" defined. (a) When a person who has been diagnosed as having an infectious or contagious disease dies, the attending physician or, if there is no attending physician, the director of nursing, or the director's designee, at a medical care facility or adult care home, if the person dies at the medical care facility or adult care home, or a family member or person making arrangements for the disposition of the dead body who knows of such diagnosis, shall indicate, on a form promulgated by the secretary, that the deceased person had an infectious or contagious disease.  The completed form shall accompany the body when it is transported for disposition.

(b) Any person who transports a dead body for disposition and who has been notified pursuant to the provisions of subsection (a) that the deceased person had been diagnosed as having an infectious or contagious disease shall present notification thereof accompanying the dead body to any embalmer, funeral director or other person taking possession of the dead body.

(c) Any person who completes the form required in subsection (a) in good faith and without malice shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed in an action resulting from such report.

(d) Any information relating to an infectious or contagious disease which is required to be disclosed or communicated under subsections (a) and (b) shall be confidential and shall not be disclosed or made public beyond the disclosure necessary under subsections (a) and (b).

(e) Any person required to perform duties specified under subsection (a) or (b) who knowingly refuses or omits to perform such duties is guilty of a class C misdemeanor.  Any person who violates any provision of subsection (d) shall be guilty of a class C misdemeanor.

(f) As used in this section, "infectious or contagious disease" means the disease acquired immune deficiency syndrome, human immunodeficiency virus and any other causative agent of acquired immune deficiency syndrome and any disease designated as infectious or contagious by the secretary of health and environment by rules and regulations under K.S.A. 65-128 and amendments thereto.

History: L. 1988, ch. 232, § 8; L. 1994, ch. 135, § 1; July 1.



65-2439 Meriden's law.

65-2439. Meriden's law. The changes to law in this act shall be known as Meriden's law.

History: L. 2014, ch. 128, § 1; July 1.



65-2440 Certificate of birth resulting in stillbirth.

65-2440. Certificate of birth resulting in stillbirth. (a) A certificate of birth resulting in stillbirth shall be established by the state registrar.

(b) The certificate of birth resulting in stillbirth shall contain personal and demographic information describing the stillbirth event and shall not contain any information relating to the child's death.

(c) The certificate of birth resulting in stillbirth is not proof of a live birth.

(d) This section shall be part of and supplemental to the uniform vital statistics act, K.S.A. 65-2401 et seq., and amendments thereto.

History: L. 2014, ch. 128, § 2; July 1.






Article 27 HAZARDOUS HOUSEHOLD ARTICLES

65-2701 Hazardous household articles; definitions.

65-2701. Hazardous household articles; definitions. For the purposes of this act, the term "hazardous household article" means: Any article which purports to be useful in the accomplishment of any domestic task, any article for personal use, or any toy, which is a substance or which contains substances that may be injurious to human beings. "Hazardous household article" does not include the following: Foods, drugs or cosmetics as defined in K.S.A. 65-656, and amendments thereto; agricultural chemicals as defined in K.S.A. 2-2202, and amendments thereto; livestock remedies as defined in K.S.A. 47-501 prior to its repeal; or state pharmacy act definitions included in K.S.A. 65-1626, and amendments thereto.

History: L. 1957, ch. 341, § 1; L. 2002, ch. 25, § 3; July 1.



65-2702 Powers and duties of secretary of health and environment.

65-2702. Powers and duties of secretary of health and environment. It shall be the duty of the secretary of health and environment to inquire into the composition of hazardous household articles, to determine their potentialities for harm, and take such steps as may be deemed necessary to protect the public from the use of hazardous household articles. To accomplish this end, the secretary is authorized to take samples and cause them to be analyzed, to review labeling and advertising, and to require disclosure for formulas when necessary in the public interest.

History: L. 1957, ch. 341, § 2; L. 1975, ch. 462, §102; July 1.



65-2703 Rules and regulations, filing.

65-2703. Rules and regulations, filing. The secretary of health and environment is authorized to adopt such rules and regulations as are necessary to protect the public from improper use of poisonous household articles, and as are necessary to administer the provisions of this act; such rules and regulations may include requirements for: Cautionary labeling, the setting out on labels of specific toxic ingredients, adequate directions for safe use, specific warnings against common types of misuse, specific prohibition of sale of articles which are inherently so hazardous that they are unsafe for domestic use under any type of labeling. Such rules and regulations shall be filed in the office of the secretary of state, as required by law.

History: L. 1957, ch. 341, § 3; L. 1965, ch. 506, § 33; L. 1975, ch. 462, § 103; L. 1988, ch. 366, § 18; June 1.



65-2704 Unlawful acts; penalties.

65-2704. Unlawful acts; penalties. It shall be unlawful for any person, firm, association, partnership or corporation to hold for sale, offer for sale or sell any household article in violation of any regulation adopted as authorized under the provisions of this act. Any person, firm, association, partnership or corporation who shall violate any regulation adopted by the board shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than three hundred dollars ($300) or by imprisonment in the county jail for not more than sixty (60) days, or by both such fine and imprisonment:Provided, That after a first conviction of a violation of any regulation of the board adopted under the provisions of this act, convictions for subsequent violations of the regulations adopted hereunder shall be punished by a fine of not more than one thousand dollars ($1000) or by imprisonment for not exceeding one (1) year, or by both such fine and imprisonment.

History: L. 1957, ch. 341, § 4; June 29.






Article 28 HEALING ARTS

65-2801 Purpose.

65-2801. Purpose. Recognizing that the practice of the healing arts is a privilege granted by legislative authority and is not a natural right of individuals, it is deemed necessary as a matter of policy in the interests of public health, safety and welfare, to provide laws and provisions covering the granting of that privilege and its subsequent use, control and regulation to the end that the public shall be properly protected against unprofessional, improper, unauthorized and unqualified practice of the healing arts and from unprofessional conduct by persons licensed to practice under this act.

History: L. 1957, ch. 343, § 1; July 1.



65-2802 Definitions.

65-2802. Definitions. For the purpose of this act the following definitions shall apply:

(a) The healing arts include any system, treatment, operation, diagnosis, prescription or practice for the ascertainment, cure, relief, palliation, adjustment or correction of any human disease, ailment, deformity, injury, alteration or enhancement of a condition or appearance and includes specifically, but not by way of limitation, the practice of medicine and surgery; the practice of osteopathic medicine and surgery; and the practice of chiropractic.

(b) "Board" shall mean the state board of healing arts.

(c) "License," unless otherwise specified, shall mean a license to practice the healing arts granted under this act.

(d) "Licensed" or "licensee," unless otherwise specified, shall mean a person licensed under this act to practice medicine and surgery, osteopathic medicine and surgery or chiropractic.

(e) "Healing arts school" shall mean an academic institution which grants a doctor of chiropractic degree, doctor of medicine degree or doctor of osteopathy degree.

(f) Wherever the masculine gender is used, it shall be construed to include the feminine, and the singular number shall include the plural when consistent with the intent of this act.

History: L. 1957, ch. 343, § 2; L. 1976, ch. 273, § 1; L. 2007, ch. 42, § 1; L. 2014, ch. 131, § 5; July 1, 2015.



65-2803 Prerequisite to practice a profession regulated by the board; exceptions; penalties.

65-2803. Prerequisite to practice a profession regulated by the board; exceptions; penalties. (a) Unless otherwise specified by the board, it shall be unlawful for any person who does not have a license, registration, permit or certificate to engage in the practice of any profession regulated by the board or whose license, registration, permit or certificate to practice has been revoked or suspended to engage in the practice of any profession regulated by the board.

(b) This section shall not apply to any health care provider who in good faith renders emergency care or assistance at the scene of an emergency or accident as authorized by K.S.A. 65-2891, and amendments thereto.

(c) The commission of any act or practice declared to be a violation of this section may render the violator liable to the state or county for the payment of a civil penalty of up to $1,000 per day for each day a person engages in the unlawful practice of a profession regulated by the board. In addition to such civil penalty, such violator may be assessed reasonable costs of investigation and prosecution.

(d) Violation of this section is a severity level 10, nonperson felony.

History: L. 1957, ch. 343, § 3; L. 1992, ch. 32, § 1; L. 2014, ch. 131, § 6; July 1, 2015.



65-2804 Attainment of legal age required prior to receiving permanent license.

65-2804. Attainment of legal age required prior to receiving permanent license. No person shall receive a permanent license under this act until the person has furnished satisfactory evidence to the board that the person has attained legal age.

History: L. 1957, ch. 343, § 4; L. 1969, ch. 299, § 1; L. 1972, ch. 231, § 7; L. 1976, ch. 273, § 2; L. 1983, ch. 213, § 6; July 1.



65-2806 Form and type of license.

65-2806. Form and type of license. Every license to practice a branch of the healing arts shall be in the form of a certificate and of a type prescribed by the board.

History: L. 1957, ch. 343, § 6; L. 1976, ch. 273, § 3; Feb. 13.



65-2807 License presumptive evidence of right to practice.

65-2807. License presumptive evidence of right to practice. Every license issued under this act shall be presumptive evidence of the right of the holder to practice that branch of the healing arts and only such branch as is specified therein.  The records of the board shall reflect the type of license issued to each applicant.

History: L. 1957, ch. 343, § 7; L. 1976, ch. 273, § 4; Feb. 13.



65-2808 Filing names and records of applicants for examination; index; record of licenses issued; application forms; records open to public inspection.

65-2808. Filing names and records of applicants for examination; index; record of licenses issued; application forms; records open to public inspection. The name, age, place of birth, current address, school, and date of graduation, and date of license, if one be issued, with rating or  grades received, of all applicants for examination shall be filed in the office of the board, which office shall be located in the city of Topeka.  The names of applicants shall be appropriately indexed, and all other records relating to that application or license granted shall be given the same designation.  A suitable record shall also be kept of those granted licenses.  Applications shall be upon forms prepared by the board, and completed applications shall be retained as a part of its permanent records.  All applications based on licenses granted in other states shall be received upon forms prepared by the board and entered as near as may be in the same form as are those applying for examinations.  In addition to the date of license, the length of time of practice in all other states shall be given and entered.  All such records shall be open to public inspection under proper regulations adopted by the board.

History: L. 1957, ch. 343, § 8; L. 1975, ch. 325, §1; L. 1976, ch. 273, § 5; Feb. 13.



65-2809 Renewal date of licenses; continuing education requirements; evidence licensee maintaining professional liability insurance; notice of renewal; fees; cancellation of license; reinstatement, when; exempt licensees; inactive license; federally active license; reentry active license.

65-2809. Renewal date of licenses; continuing education requirements; evidence licensee maintaining professional liability insurance; notice of renewal; fees; cancellation of license; reinstatement, when; exempt licensees; inactive license; federally active license; reentry active license. (a) The license shall be canceled on the date established by rules and regulations of the board which may provide renewal throughout the year on a continuing basis. In each case in which a license is renewed for a period of time of more or less than 12 months, the board may prorate the amount of the fee established under K.S.A. 65-2852, and amendments thereto. The request for renewal shall be on a form provided by the board and shall be accompanied by the prescribed fee, which shall be paid not later than the renewal date of the license.

(b) There is hereby created a designation of an active license. The board is authorized to issue an active license to any licensee who makes written application for such license on a form provided by the board and remits the fee for an active license established pursuant to K.S.A. 65-2852, and amendments thereto. The board shall require every active licensee to submit evidence of satisfactory completion of a program of continuing education required by the board. The requirements for continuing education for licensees of each branch of the healing arts shall be established by rules and regulations adopted by the board.

(c) The board, prior to renewal of a license, shall require an active licensee to submit to the board evidence satisfactory to the board that the licensee is maintaining a policy of professional liability insurance as required by K.S.A. 40-3402, and amendments thereto, and has paid the premium surcharges as required by K.S.A. 40-3404, and amendments thereto.

(d) At least 30 days before the renewal date of a licensee's license, the board shall notify the licensee of the renewal date by mail addressed to the licensee's last mailing address as noted upon the office records. If the licensee fails to submit the renewal application and pay the renewal fee by the renewal date of the license, the licensee shall be given notice that the licensee has failed to submit the renewal application and pay the renewal fee by the renewal date of the license, that the license will be deemed canceled if not renewed within 30 days following the renewal date, that upon receipt of the renewal application and renewal fee and an additional fee established by rules and regulations of the board not to exceed $500 within the 30-day period the license will not be canceled and that, if both fees are not received within the 30-day period, the license shall be deemed canceled by operation of law and without further proceedings.

(e) Any license canceled for failure to renew may be reinstated within two years of cancellation upon recommendation of the board and upon payment of the renewal fees then due and upon proof of compliance with the continuing educational requirements established by the board by rules and regulations. Any person who has not been in the active practice of the branch of the healing arts for which reinstatement is sought or who has not been engaged in a formal educational program during the two years preceding the application for reinstatement may be required to complete such additional testing, training or education as the board may deem necessary to establish the licensee's present ability to practice with reasonable skill and safety.

(f) There is hereby created a designation of exempt license. The board is authorized to issue an exempt license to any licensee who makes written application for such license on a form provided by the board and remits the fee for an exempt license established pursuant to K.S.A. 65-2852, and amendments thereto. The board may issue an exempt license to a person who is not regularly engaged in the practice of the healing arts in Kansas and who does not hold oneself out to the public as being professionally engaged in such practice. An exempt license shall entitle the holder to all privileges attendant to the branch of the healing arts for which such license is issued. Each exempt license may be renewed subject to the provisions of this section. Each exempt licensee shall be subject to all provisions of the healing arts act, except as otherwise provided in this subsection (f). The holder of an exempt license may be required to submit evidence of satisfactory completion of a program of continuing education required by this section. The requirements for continuing education for exempt licensees of each branch of the healing arts shall be established by rules and regulations adopted by the board. Each exempt licensee may apply for an active license to regularly engage in the practice of the appropriate branch of the healing arts upon filing a written application with the board. The request shall be on a form provided by the board and shall be accompanied by the license fee established pursuant to K.S.A. 65-2852, and amendments thereto. For the licensee whose license has been exempt for less than two years, the board shall adopt rules and regulations establishing appropriate continuing education requirements for exempt licensees to become licensed to regularly practice the healing arts within Kansas. Any licensee whose license has been exempt for more than two years and who has not been in the active practice of the healing arts or engaged in a formal educational program since the license has been exempt may be required to complete such additional testing, training or education as the board may deem necessary to establish the licensee's present ability to practice with reasonable skill and safety. Nothing in this subsection (f) shall be construed to prohibit a person holding an exempt license from serving as a coroner or as a paid employee of: (1) A local health department as defined by K.S.A. 65-241, and amendments thereto; or (2) an indigent health care clinic as defined by K.S.A. 75-6102, and amendments thereto.

(g) There is hereby created a designation of inactive license. The board is authorized to issue an inactive license to any licensee who makes written application for such license on a form provided by the board and remits the fee for an inactive license established pursuant to K.S.A. 65-2852, and amendments thereto. The board may issue an inactive license only to a person who is not regularly engaged in the practice of the healing arts in Kansas, who does not hold oneself out to the public as being professionally engaged in such practice and who meets the definition of inactive health care provider as defined in K.S.A. 40-3401, and amendments thereto. An inactive license shall not entitle the holder to practice the healing arts in this state. Each inactive license may be renewed subject to the provisions of this section. Each inactive licensee shall be subject to all provisions of the healing arts act, except as otherwise provided in this subsection (g). The holder of an inactive license shall not be required to submit evidence of satisfactory completion of a program of continuing education required by K.S.A. 65-2809, and amendments thereto. Each inactive licensee may apply for an active license upon filing a written application with the board. The request shall be on a form provided by the board and shall be accompanied by the license fee established pursuant to K.S.A. 65-2852, and amendments thereto. For those licensees whose license has been inactive for less than two years, the board shall adopt rules and regulations establishing appropriate continuing education requirements for inactive licensees to become licensed to regularly practice the healing arts within Kansas. Any licensee whose license has been inactive for more than two years and who has not been in the active practice of the healing arts or engaged in a formal education program since the licensee has been inactive may be required to complete such additional testing, training or education as the board may deem necessary to establish the licensee's present ability to practice with reasonable skill and safety.

(h) (1) There is hereby created a designation of federally active license. The board is authorized to issue a federally active license to any licensee who makes written application for such license on a form provided by the board and remits the same fee required for a license established under K.S.A. 65-2852, and amendments thereto. The board may issue a federally active license only to a person who meets all the requirements for a license to practice the healing arts in Kansas and who practices that branch of the healing arts solely in the course of employment or active duty in the United States government or any of its departments, bureaus or agencies. A person issued a federally active license may engage in limited practice outside of the course of federal employment consistent with the scope of practice of exempt licensees under subsection (f), except that the scope of practice of a federally active licensee shall be limited to the following: (A) Performing administrative functions, including peer review, disability determinations, utilization review and expert opinions; (B) providing direct patient care services gratuitously or providing supervision, direction or consultation for no compensation except that nothing in this subsection (h)(1)(B) shall prohibit a person licensed to practice the healing arts issued a federally active license from receiving payment for subsistence allowances or actual and necessary expenses incurred in providing such services; and (C) rendering professional services as a charitable health care provider as defined in K.S.A. 75-6102, and amendments thereto.

(2) The provisions of subsections (a), (b), (d) and (e) of this section relating to continuing education, cancellation, renewal and reinstatement of a license shall be applicable to a federally active license issued under this subsection.

(3) A person who practices under a federally active license shall not be deemed to be rendering professional service as a health care provider in this state for purposes of K.S.A. 40-3402, and amendments thereto.

(j) (1) There is hereby created the designation of reentry active license. The board is authorized to issue a reentry active license to any licensee who makes written application for such license on a form provided by the board and remits the fee for a reentry active license. The board may issue a reentry active license with requirements as the board may deem necessary to establish the licensee's present ability to practice with reasonable skill and safety to a person who has not regularly engaged in the practice of the healing arts for at least two years, but who meets all the qualifications for licensure. The requirements for issuance, maintenance and scope of practice for a reentry active license shall be established by rules and regulations adopted by the board.

(2) The provisions of subsections (a), (b) and (d) of this section relating to continuing education, cancellation and renewal of a license shall be applicable to a reentry active license issued under this subsection.

History: L. 1957, ch. 343, § 9; L. 1966, ch. 35, § 1 (Budget Session); L. 1969, ch. 299, § 2; L. 1976, ch. 273, § 6; L. 1976, ch. 274, § 3; L. 1978, ch. 249, § 5; L. 1986, ch. 229, § 34; L. 1986, ch. 239, § 1; L. 1987, ch. 242, § 2; L. 1988, ch. 250, § 1; L. 1991, ch. 192, § 1; L. 1992, ch. 253, § 2; L. 1993, ch. 29, § 1; L. 1995, ch. 82, § 1; L. 2000, ch. 141, § 1; L. 2005, ch. 97, § 1; L. 2014, ch. 131, § 7; L. 2015, ch. 46, § 3; July 1.



65-2811 Issuance of temporary permits; postgraduate permits.

65-2811. Issuance of temporary permits; postgraduate permits. (a) The board may issue a temporary permit to practice the appropriate branch of the healing arts to any person who has made proper application for a license by endorsement, has the required qualifications for such license and has paid the prescribed fees, and such permit, when issued, shall authorize the person receiving the permit to practice within the limits of the permit until the license is issued or denied by the board, but no more than one such temporary permit shall be issued to any one person without the approval of 2/3 of the members of the board.

(b) The board may issue a postgraduate permit to practice the appropriate branch of the healing arts to any person who is engaged in a full time, approved postgraduate training program; has made proper application for such postgraduate permit upon forms approved by the board; meets all qualifications of licensure, except the examinations required under K.S.A. 65-2873 and amendments thereto and postgraduate training, as required by this act; has paid the prescribed fees established by the board for such postgraduate permit; has passed such examinations in the basic and clinical sciences approved under rules and regulations adopted by the board; and, if the person is a graduate of a foreign medical school, has passed an examination given by the educational commission for foreign medical graduates.

(c) The postgraduate permit issued under subsection (b) shall authorize the person receiving the permit to practice the appropriate branch of the healing arts in the postgraduate training program while continuously so engaged but shall not authorize the person receiving the permit to engage in the private practice of the healing arts.

(d) A postgraduate permit issued under subsection (b) shall be canceled if:

(1) The holder thereof ceases to be engaged in the postgraduate training program; or

(2) the holder thereof has engaged in the practice of the healing arts outside of the postgraduate training program.

History: L. 1957, ch. 343, § 11; L. 1969, ch. 299, § 3; L. 1970, ch. 260, § 1; L. 1976, ch. 273, § 7; L. 1984, ch. 235, § 1; L. 1985, ch. 216, § 1; L. 1987, ch. 240, § 3; L. 1988, ch. 251, § 1; L. 1989, ch. 196, § 4; L. 1995, ch. 82, § 2; L. 2000, ch. 141, § 2; July 1.



65-2811a Special permits; issuance; conditions and qualifications; limitations on practice; expiration of permit.

65-2811a. Special permits; issuance; conditions and qualifications; limitations on practice; expiration of permit.  (a) The state board of healing arts may issue a special permit to practice medicine and surgery, under the supervision of a person licensed to practice medicine and surgery, to any person who has completed undergraduate training at the university of Kansas school of medicine and who has not engaged in a full-time approved postgraduate training program.

(b) Such special permit shall be issued only to a person who: (1) Has made proper application for such special permit upon forms approved by the state board of healing arts;

(2) meets all qualifications of licensure except examinations and postgraduate training, as required by the Kansas healing arts act;

(3) has not yet commenced a full-time, approved postgraduate training program in Kansas;

(4) has obtained the sponsorship of a person licensed to practice medicine and surgery which sponsor practices in an area of Kansas which is determined under K.S.A. 76-375, and amendments thereto, to be medically underserved; and

(5) has paid the prescribed fees as established by the state board of healing arts for the application for and granting of such special permit.

(c) The special permit, when issued, shall authorize the person to whom the special permit is issued to practice medicine and surgery under the supervision of the person licensed to practice medicine and surgery who has agreed to sponsor and accept responsibility for the services rendered by such special permit holder. A special permit holder may prescribe drugs, but may not prescribe controlled substances. The special permit shall not authorize the person holding the special permit to engage in the private practice of medicine and surgery. The holder of a special permit under this section shall not charge patients a fee for services rendered but may be compensated directly by the person under whose supervision and sponsorship the permit holder is practicing. A special permit holder shall clearly identify oneself to patients as a physician in training and may use the term "doctor" or "Dr." The special permit shall expire on the day the person holding the special permit becomes engaged in a full-time, approved postgraduate training program or one year from its date of issuance, whichever occurs first. In no event may a special permit be renewed more than once.

(d) For the purposes of this section, "supervision" means that the supervising licensee is physically present within the healthcare facility or other site of patient care and is immediately available to the special permit holder.

(e) A person who practices under a special permit issued herein shall not be deemed to be rendering professional service as a health care provider in this state for purposes of K.S.A. 40-3402, and amendments thereto.

(f) A person who practices under a special permit issued herein shall be subject to all provisions of the healing arts act, except as otherwise provided in this section.

(g) The board may adopt all necessary rules and regulations, not inconsistent herewith, for carrying out the provisions of this section.

(h) This section shall be part of and supplemental to the Kansas healing arts act.

History: L. 1978, ch. 249, § 4; L. 1987, ch. 239, § 2; L. 1987, ch. 240, § 4; L. 2002, ch. 103, § 5; L. 2015, ch. 46, § 4; July 1.



65-2812 State board of healing arts; membership; appointment.

65-2812. State board of healing arts; membership; appointment. For the purpose of administering the provisions of this act, the governor shall appoint a state board of healing arts consisting of 15 members. At least 30 days before the expiration of any term, other than that of the member appointed from the general public, the professional society or association shall submit to the governor a list of three or more names of persons of recognized ability who have the qualifications prescribed for board members for each member of the board who will be appointed from its branch of the healing arts. The governor shall consider the list of persons in making the appointment to the board. In case of a vacancy on the board, other than that of the member appointed from the general public and the licensed podiatrist member of the board, prior to the expiration of a term of office, the governor shall appoint a qualified successor to fill the unexpired term, and in making the appointment the governor shall give consideration to the list of persons last submitted to the governor.

History: L. 1957, ch. 343, § 12; L. 1969, ch. 299, § 4; L. 1975, ch. 325, § 2; L. 1976, ch. 273, § 8; L. 1978, ch. 308, § 51; L. 1982, ch. 347, § 25; L. 1986, ch. 229, § 35; L. 1988, ch. 246, § 16; L. 1992, ch. 116, § 30; L. 2014, ch. 131, § 8; July 1, 2015.



65-2813 State board of healing arts; qualifications of members.

65-2813. State board of healing arts; qualifications of members. Five members of the board shall hold a degree of doctor of medicine from an accredited medical school and shall be residents of and have been actively engaged in the practice of medicine and surgery in the state of Kansas under license issued in this state, for a period of at least six consecutive years immediately preceding their appointment; three members shall hold a degree of doctor of osteopathy from an accredited school of osteopathic medicine and surgery and shall be residents of and have been actively engaged in the practice of osteopathic medicine and surgery in the state of Kansas under license issued in this state, for a period of at least six consecutive years immediately preceding their appointment; three members shall hold a degree of doctor of chiropractic from an accredited school of chiropractic and shall be residents of and have been actively engaged in the practice of chiropractic in the state of Kansas under license issued in this state, for a period of at least six consecutive years immediately preceding their appointment; one member shall be a licensed podiatrist and shall be a resident of and have been actively engaged in the practice of podiatry in the state of Kansas under license issued in this state for a period of at least six consecutive years immediately preceding appointment; and three members shall be appointed to represent the general public of this state.  Subject to the provisions of K.S.A. 1992 Supp. 75-4315c, no two of the members representing the general public shall be from the same United States congressional district. No member representing the general public shall be the spouse of a licensee of the healing arts or a person or the spouse of a person who has a financial interest in any person's practice of the healing arts.

History: L. 1957, ch. 343, § 13; L. 1969, ch. 299, § 5; L. 1975, ch. 325, § 3; L. 1976, ch. 273, § 9; L. 1986, ch. 229, § 36; L. 1988, ch. 246, § 17; L. 1992, ch. 262, § 5; July 1.



65-2814 Same; terms of members; vacancies.

65-2814. Same; terms of members; vacancies. Whenever a vacancy occurs in the membership of the board, the governor shall appoint a successor of like qualifications. All appointments made shall be for a term of four years, but no member shall be appointed for more than three successive four-year terms. Each member shall serve until a successor is appointed and qualified. Whenever a vacancy occurs in the membership of the board for any reason other than the expiration of a member's term of office, the governor shall appoint a successor of like qualifications to fill the unexpired term.

History: L. 1957, ch. 343, § 14; L. 1969, ch. 299, § 6; L. 1970, ch. 260, § 2; L. 1975, ch. 325, § 4; L. 1976, ch. 273, § 10; L. 1986, ch. 229, § 37; L. 1987, ch. 240, § 5; Jan. 1, 1988.



65-2817 Same; removal from office by governor, when.

65-2817. Same; removal from office by governor, when. The governor shall have the power to remove from office at any time any member of the board for continued neglect of duty, for incompetency, or for unprofessional conduct as that term is defined in this act.

History: L. 1957, ch. 343, § 17; July 1.



65-2818 Same; annual election of officers; powers and duties; position of secretary of board abolished.

65-2818. Same; annual election of officers; powers and duties; position of secretary of board abolished. (a) The board shall organize annually at its first meeting subsequent to July 1 and shall select a president and vice-president from its own membership. The president and vice-president shall have the power to administer oaths pertaining to the business of the board.

(b) The position of secretary of the state board of healing arts is hereby abolished.  Whenever the secretary of the state board of healing arts, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the president of the board.

History: L. 1957, ch. 343, § 18; L. 1987, ch. 240, § 6; Jan. 1, 1988.



65-2819 Same; seal; rules; oath; meetings.

65-2819. Same; seal; rules; oath; meetings. The board shall have a common seal and shall formulate rules to govern its actions. Each member of the board shall take and subscribe the oaths prescribed by law for state officers. The board shall hold an annual meeting and such additional meetings as the board may designate.

History: L. 1957, ch. 343, § 19; July 1.



65-2821 Same; filing oaths.

65-2821. Same; filing oaths. The oaths provided for herein shall be filed in the office of the secretary of state.

History: L. 1957, ch. 343, § 21; L. 1967, ch. 434, § 18; July 1.



65-2822 Same; quorum.

65-2822. Same; quorum. Eight members shall constitute a quorum for the transaction of business.

History: L. 1957, ch. 343, § 22; L. 1986, ch. 229, § 38; July 1.



65-2823 Same; compensation and expenses of members.

65-2823. Same; compensation and expenses of members. Members of the board attending meetings of such board, or attending a subcommittee meeting thereof authorized by the board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223 and amendments thereto.

History: L. 1957, ch. 343, § 23; L. 1969, ch. 299, § 7; L. 1974, ch. 348, § 27; L. 1987, ch. 240, § 7; Jan. 1, 1988.



65-2824 Application for examination, contests; fees; documents and affidavits.

65-2824. Application for examination, contests; fees; documents and affidavits. Any person desiring to take the examination for a license hereunder shall make application to the board on a form provided by the board and sworn to by the applicant. Such application shall specify that branch of the healing arts in which the applicant desires to be examined and shall be accompanied by the prescribed examination fee and such documents and affidavits as are necessary to show the eligibility of the candidate to take such examination. All applications shall be filed in the form, within the time, and in accordance with the rules of the board.

History: L. 1957, ch. 343, § 24; July 1.



65-2825 Accredited schools; list.

65-2825. Accredited schools; list. The board shall prepare and keep up to date a list of accredited healing arts schools, but no school shall be accredited without the formal action of the board. Any such school whose graduates or students desire to take the examination in this state shall supply the board with the necessary data to allow it to determine whether such school should be accredited.

History: L. 1957, ch. 343, § 25; July 1.



65-2826 Where and when examinations held.

65-2826. Where and when examinations held. The sessions for the purpose of giving examinations shall be held at such times and places as the board may fix and not to exceed four in any one year.

History: L. 1957, ch. 343, § 26; July 1.



65-2827 List of eligible applicants prior to examinations.

65-2827. List of eligible applicants prior to examinations. Prior to each examination the board shall prepare a list of applicants who are eligible to take the examination.

History: L. 1957, ch. 343, § 27; July 1.



65-2828 Rules and regulations designating examinations and passing grade; reexamination.

65-2828. Rules and regulations designating examinations and passing grade; reexamination. (a) The board shall adopt rules and regulations designating the examinations required under K.S.A. 65-2873 and amendments thereto and the passing grade on each examination.

(b) Any applicant who fails any examination required under K.S.A. 65-2873 and amendments thereto may have a reexamination in accordance with criteria established by rules and regulations of the board, which criteria may limit the number of times an applicant may retake the examination until the applicant has submitted evidence acceptable to the board of further professional study.

History: L. 1957, ch. 343, § 28; L. 1978, ch. 249, § 1; L. 1995, ch. 82, § 3; July 1.



65-2831 Issuance of license; record.

65-2831. Issuance of license; record. After each examination the board shall issue a proper license to successful candidates, and make the required entry.

History: L. 1957, ch. 343, § 31; July 1.



65-2832 Preservation of examination results; availability.

65-2832. Preservation of examination results; availability. The results of any examination for a license shall be preserved for two (2) years. During this time the results of an examination shall be available to the applicant or the duly authorized representative of the applicant under regulations prescribed by the board.

History: L. 1957, ch. 343, § 32; L. 1976, ch. 273, § 12; L. 1978, ch. 249, § 2; Feb. 14.



65-2833 Endorsement licenses; requirements; rules and regulations.

65-2833. Endorsement licenses; requirements; rules and regulations. The board, without examination, may issue a license to a person who has been in the active practice of a branch of the healing arts in some other state, territory, the District of Columbia or other country upon certificate of the proper licensing authority of that state, territory, District of Columbia or other country certifying that the applicant is duly licensed, that the applicant's license has never been limited, suspended or revoked, that the licensee has never been censured or had other disciplinary action taken and that, so far as the records of such authority are concerned, the applicant is entitled to its endorsement. The applicant shall also present proof satisfactory to the board:

(a) That the state, territory, District of Columbia or country in which the applicant last practiced has and maintains standards at least equal to those maintained by Kansas.

(b) That the applicant's original license was based upon an examination at least equal in quality to the examination required in this state and that the passing grade required to obtain such original license was comparable to that required in this state.

(c) Of the date of the applicant's original and any and all endorsed licenses and the date and place from which any license was attained.

(d) That the applicant has been actively engaged in practice under such license or licenses since issued. The board may adopt rules and regulations establishing qualitative and quantitative practice activities which qualify as active practice.

(e) That the applicant has a reasonable ability to communicate in English.

An applicant for a license by endorsement shall not be licensed unless, as determined by the board, the applicant's individual qualifications are substantially equivalent to the Kansas legal requirements.

In lieu of any other requirement prescribed by law for satisfactory passage of any examination in any branch of the healing arts the board may accept evidence satisfactory to it that the applicant or licensee has satisfactorily passed an equivalent examination given by a national board of examiners in chiropractic, osteopathic medicine and surgery or medicine and surgery as now required by Kansas statutes for endorsement from other states.

History: L. 1957, ch. 343, § 33; L. 1965, ch. 382, § 9; L. 1969, ch. 299, § 9; L. 1976, ch. 273, § 13; L. 1979, ch. 198, § 1; L. 1986, ch. 229, § 40; L. 2014, ch. 131, § 9; July 1, 2015.



65-2835 Certificate of standing; application; fee.

65-2835. Certificate of standing; application; fee. Any licensee shall receive, upon application to the board and the payment of the required fee, a certified statement that the licensee is a duly licensed practitioner in the branch of the healing arts for which he or she is licensed in this state.

History: L. 1957, ch. 343, § 35; L. 1979, ch. 198, § 2; July 1.



65-2836 Revocation, suspension, limitation or denial of licenses; censure of licensee; grounds; consent to submit to mental or physical examination or drug screen, or any combination thereof, implied.

65-2836. Revocation, suspension, limitation or denial of licenses; censure of licensee; grounds; consent to submit to mental or physical examination or drug screen, or any combination thereof, implied. A licensee's license may be revoked, suspended or limited, or the licensee may be publicly censured or placed under probationary conditions, or an application for a license or for reinstatement of a license may be denied upon a finding of the existence of any of the following grounds:

(a) The licensee has committed fraud or misrepresentation in applying for or securing an original, renewal or reinstated license.

(b) The licensee has committed an act of unprofessional or dishonorable conduct or professional incompetency, except that the board may take appropriate disciplinary action or enter into a non-disciplinary resolution when a licensee has engaged in any conduct or professional practice on a single occasion that, if continued, would reasonably be expected to constitute an inability to practice the healing arts with reasonable skill and safety to patients or unprofessional conduct as defined in K.S.A. 65-2837, and amendments thereto.

(c) The licensee has been convicted of a felony or class A misdemeanor, or substantially similar offense in another jurisdiction, whether or not related to the practice of the healing arts. The licensee has been convicted in a special or general court-martial, whether or not related to the practice of the healing arts. The board shall revoke a licensee's license following conviction of a felony or substantially similar offense in another jurisdiction, or following conviction in a general court-martial occurring after July 1, 2000, unless a 2/3 majority of the board members present and voting determine by clear and convincing evidence that such licensee will not pose a threat to the public in such person's capacity as a licensee and that such person has been sufficiently rehabilitated to warrant the public trust. In the case of a person who has been convicted of a felony or convicted in a general court-martial and who applies for an original license or to reinstate a canceled license, the application for a license shall be denied unless a 2/3 majority of the board members present and voting on such application determine by clear and convincing evidence that such person will not pose a threat to the public in such person's capacity as a licensee and that such person has been sufficiently rehabilitated to warrant the public trust.

(d) The licensee has used fraudulent or false advertisements.

(e) The licensee is addicted to or has distributed intoxicating liquors or drugs for any other than lawful purposes.

(f) The licensee has willfully or repeatedly violated this act, the pharmacy act of the state of Kansas or the uniform controlled substances act, or any rules and regulations adopted pursuant thereto, or any rules and regulations of the secretary of health and environment which are relevant to the practice of the healing arts.

(g) The licensee has unlawfully invaded the field of practice of any branch of the healing arts in which the licensee is not licensed to practice.

(h) The licensee has engaged in the practice of the healing arts under a false or assumed name, or the impersonation of another practitioner. The provisions of this subsection relating to an assumed name shall not apply to licensees practicing under a professional corporation or other legal entity duly authorized to provide such professional services in the state of Kansas.

(i) The licensee's ability to practice the healing arts with reasonable skill and safety to patients is impaired by reason of physical or mental illness, or condition or use of alcohol, drugs or controlled substances. All information, reports, findings and other records relating to impairment shall be confidential and not subject to discovery by or release to any person or entity outside of a board proceeding.

(j) The licensee has had a license to practice the healing arts revoked, suspended or limited, has been censured or has had other disciplinary action taken, or an application for a license denied, by the proper licensing authority of another state, territory, District of Columbia, or other country.

(k) The licensee has violated any lawful rule and regulation promulgated by the board or violated any lawful order or directive of the board previously entered by the board.

(l) The licensee has failed to report or reveal the knowledge required to be reported or revealed under K.S.A. 65-28,122, and amendments thereto.

(m) The licensee, if licensed to practice medicine and surgery, has failed to inform in writing a patient suffering from any form of abnormality of the breast tissue for which surgery is a recommended form of treatment, of alternative methods of treatment recognized by licensees of the same profession in the same or similar communities as being acceptable under like conditions and circumstances.

(n) The licensee has cheated on or attempted to subvert the validity of the examination for a license.

(o) The licensee has been found to be mentally ill, disabled, not guilty by reason of insanity, not guilty because the licensee suffers from a mental disease or defect or incompetent to stand trial by a court of competent jurisdiction.

(p) The licensee has prescribed, sold, administered, distributed or given a controlled substance to any person for other than medically accepted or lawful purposes.

(q) The licensee has violated a federal law or regulation relating to controlled substances.

(r) The licensee has failed to furnish the board, or its investigators or representatives, any information legally requested by the board.

(s) Sanctions or disciplinary actions have been taken against the licensee by a peer review committee, health care facility, a governmental agency or department or a professional association or society for acts or conduct similar to acts or conduct which would constitute grounds for disciplinary action under this section.

(t) The licensee has failed to report to the board any adverse action taken against the licensee by another state or licensing jurisdiction, a peer review body, a health care facility, a professional association or society, a governmental agency, by a law enforcement agency or a court for acts or conduct similar to acts or conduct which would constitute grounds for disciplinary action under this section.

(u) The licensee has surrendered a license or authorization to practice the healing arts in another state or jurisdiction, has surrendered the authority to utilize controlled substances issued by any state or federal agency, has agreed to a limitation to or restriction of privileges at any medical care facility or has surrendered the licensee's membership on any professional staff or in any professional association or society while under investigation for acts or conduct similar to acts or conduct which would constitute grounds for disciplinary action under this section.

(v) The licensee has failed to report to the board surrender of the licensee's license or authorization to practice the healing arts in another state or jurisdiction or surrender of the licensee's membership on any professional staff or in any professional association or society while under investigation for acts or conduct similar to acts or conduct which would constitute grounds for disciplinary action under this section.

(w) The licensee has an adverse judgment, award or settlement against the licensee resulting from a medical liability claim related to acts or conduct similar to acts or conduct which would constitute grounds for disciplinary action under this section.

(x) The licensee has failed to report to the board any adverse judgment, settlement or award against the licensee resulting from a medical malpractice liability claim related to acts or conduct similar to acts or conduct which would constitute grounds for disciplinary action under this section.

(y) The licensee has failed to maintain a policy of professional liability insurance as required by K.S.A. 40-3402 or 40-3403a, and amendments thereto.

(z) The licensee has failed to pay the premium surcharges as required by K.S.A. 40-3404, and amendments thereto.

(aa) The licensee has knowingly submitted any misleading, deceptive, untrue or fraudulent representation on a claim form, bill or statement.

(bb) The licensee as the supervising physician for a physician assistant has failed to adequately direct and supervise the physician assistant in accordance with the physician assistant licensure act or rules and regulations adopted under such act.

(cc) The licensee has assisted suicide in violation of K.S.A. 21-3406, prior to its repeal, or K.S.A. 2015 Supp. 21-5407, and amendments thereto, as established by any of the following:

(1) A copy of the record of criminal conviction or plea of guilty for a felony in violation of K.S.A. 21-3406, prior to its repeal, or K.S.A. 2015 Supp. 21-5407, and amendments thereto.

(2) A copy of the record of a judgment of contempt of court for violating an injunction issued under K.S.A. 60-4404, and amendments thereto.

(3) A copy of the record of a judgment assessing damages under K.S.A. 60-4405, and amendments thereto.

(dd) The licensee has given a worthless check or stopped payment on a debit or credit card for fees or moneys legally due to the board.

(ee) The licensee has knowingly or negligently abandoned medical records.

History: L. 1957, ch. 343, § 36; L. 1969, ch. 299, § 10; L. 1972, ch. 231, § 8; L. 1976, ch. 273, § 14; L. 1976, ch. 275, § 1; L. 1979, ch. 198, § 3; L. 1983, ch. 214, § 1; L. 1983, ch. 213, § 7; L. 1984, ch. 236, § 1; L. 1986, ch. 234, § 5; L. 1986, ch. 229, § 41; L. 1986, ch. 239, § 2; L. 1987, ch. 176, § 5; L. 1987, ch. 239, § 3; L. 1987, ch. 242, § 3; L. 1989, ch. 196, § 1; L. 1991, ch. 192, § 2; L. 1995, ch. 251, § 36; L. 1998, ch. 142, § 12; L. 2000, ch. 141, § 5; L. 2001, ch. 31, § 2; L. 2008, ch. 154, § 6; L. 2011, ch. 30, § 241; L. 2014, ch. 131, § 10; L. 2015, ch. 46, § 5; July 1.



65-2837 Definitions.

65-2837. Definitions. As used in K.S.A. 65-2836, and amendments thereto, and in this section:

(a) "Professional incompetency" means:

(1) One or more instances involving failure to adhere to the applicable standard of care to a degree which constitutes gross negligence, as determined by the board.

(2) Repeated instances involving failure to adhere to the applicable standard of care to a degree which constitutes ordinary negligence, as determined by the board.

(3) A pattern of practice or other behavior which demonstrates a manifest incapacity or incompetence to practice the healing arts.

(b) "Unprofessional conduct" means:

(1) Solicitation of professional patronage through the use of fraudulent or false advertisements, or profiting by the acts of those representing themselves to be agents of the licensee.

(2) Representing to a patient that a manifestly incurable disease, condition or injury can be permanently cured.

(3) Assisting in the care or treatment of a patient without the consent of the patient, the attending physician or the patient's legal representatives.

(4) The use of any letters, words, or terms, as an affix, on stationery, in advertisements, or otherwise indicating that such person is entitled to practice a branch of the healing arts for which such person is not licensed.

(5) Performing, procuring or aiding and abetting in the performance or procurement of a criminal abortion.

(6) Willful betrayal of confidential information.

(7) Advertising professional superiority or the performance of professional services in a superior manner.

(8) Advertising to guarantee any professional service or to perform any operation painlessly.

(9) Participating in any action as a staff member of a medical care facility which is designed to exclude or which results in the exclusion of any person licensed to practice medicine and surgery from the medical staff of a nonprofit medical care facility licensed in this state because of the branch of the healing arts practiced by such person or without just cause.

(10) Failure to effectuate the declaration of a qualified patient as provided in subsection (a) of K.S.A. 65-28,107, and amendments thereto.

(11) Prescribing, ordering, dispensing, administering, selling, supplying or giving any amphetamines or sympathomimetic amines, except as authorized by K.S.A. 65-2837a, and amendments thereto.

(12) Conduct likely to deceive, defraud or harm the public.

(13) Making a false or misleading statement regarding the licensee's skill or the efficacy or value of the drug, treatment or remedy prescribed by the licensee or at the licensee's direction in the treatment of any disease or other condition of the body or mind.

(14) Aiding or abetting the practice of the healing arts by an unlicensed, incompetent or impaired person.

(15) Allowing another person or organization to use the licensee's license to practice the healing arts.

(16) Commission of any act of sexual abuse, misconduct or other improper sexual contact, which exploits the licensee-patient relationship, with a patient or a person responsible for health care decisions concerning such patient.

(17) The use of any false, fraudulent or deceptive statement in any document connected with the practice of the healing arts including the intentional falsifying or fraudulent altering of a patient or medical care facility record.

(18) Obtaining any fee by fraud, deceit or misrepresentation.

(19) Directly or indirectly giving or receiving any fee, commission, rebate or other compensation for professional services not actually and personally rendered, other than through the legal functioning of lawful professional partnerships, corporations, limited liability company or associations.

(20) Failure to transfer patient records to another licensee when requested to do so by the subject patient or by such patient's legally designated representative.

(21) Performing unnecessary tests, examinations or services which have no legitimate medical purpose.

(22) Charging an excessive fee for services rendered.

(23) Prescribing, dispensing, administering or distributing a prescription drug or substance, including a controlled substance, in an improper or inappropriate manner, or for other than a valid medical purpose, or not in the course of the licensee's professional practice.

(24) Repeated failure to practice healing arts with that level of care, skill and treatment which is recognized by a reasonably prudent similar practitioner as being acceptable under similar conditions and circumstances.

(25) Failure to keep written medical records which accurately describe the services rendered to the patient, including patient histories, pertinent findings, examination results and test results.

(26) Delegating professional responsibilities to a person when the licensee knows or has reason to know that such person is not qualified by training, experience or licensure to perform them.

(27) Using experimental forms of therapy without proper informed patient consent, without conforming to generally accepted criteria or standard protocols, without keeping detailed legible records or without having periodic analysis of the study and results reviewed by a committee or peers.

(28) Prescribing, dispensing, administering or distributing an anabolic steroid or human growth hormone for other than a valid medical purpose. Bodybuilding, muscle enhancement or increasing muscle bulk or strength through the use of an anabolic steroid or human growth hormone by a person who is in good health is not a valid medical purpose.

(29) Referring a patient to a health care entity for services if the licensee has a significant investment interest in the health care entity, unless the licensee informs the patient in writing of such significant investment interest and that the patient may obtain such services elsewhere.

(30) Failing to properly supervise, direct or delegate acts which constitute the healing arts to persons who perform professional services pursuant to such licensee's direction, supervision, order, referral, delegation or practice protocols.

(31) Violating K.S.A. 65-6703, and amendments thereto.

(32) Charging, billing or otherwise soliciting payment from any patient, patient's representative or insurer for anatomic pathology services, if such services are not personally rendered by the licensee or under such licensee's direct supervision. As used in this subsection, "anatomic pathology services" means the gross or microscopic examination of histologic processing of human organ tissue or the examination of human cells from fluids, aspirates, washings, brushings or smears, including blood banking services, and subcellular or molecular pathology services, performed by or under the supervision of a person licensed to practice medicine and surgery or a clinical laboratory. Nothing in this subsection shall be construed to prohibit billing for anatomic pathology services by a hospital, or by a clinical laboratory when samples are transferred between clinical laboratories for the provision of anatomic pathology services.

(33) Engaging in conduct which violates patient trust and exploits the licensee-patient relationship for personal gain.

(34) Obstructing a board investigation including, but not limited to, engaging in one or more of the following acts:

(A) Falsifying or concealing a material fact;

(B) knowingly making or causing to be made any false or misleading statement or writing; or

(C) other acts or conduct likely to deceive or defraud the board.

(c) "False advertisement" means any advertisement which is false, misleading or deceptive in a material respect. In determining whether any advertisement is misleading, there shall be taken into account not only representations made or suggested by statement, word, design, device, sound or any combination thereof, but also the extent to which the advertisement fails to reveal facts material in the light of such representations made.

(d) "Advertisement" means all representations disseminated in any manner or by any means, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of professional services.

(e) "Licensee" for purposes of this section and K.S.A. 65-2836, and amendments thereto, shall mean all persons issued a license, permit or special permit pursuant to article 28 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto.

(f) "License" for purposes of this section and K.S.A. 65-2836, and amendments thereto, shall mean any license, permit or special permit granted under article 28 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto.

(g) "Health care entity" means any corporation, firm, partnership or other business entity which provides services for diagnosis or treatment of human health conditions and which is owned separately from a referring licensee's principle practice.

(h) "Significant investment interest" means ownership of at least 10% of the value of the firm, partnership or other business entity which owns or leases the health care entity, or ownership of at least 10% of the shares of stock of the corporation which owns or leases the health care entity.

History: L. 1957, ch. 343, § 37; L. 1976, ch. 273, § 15; L. 1979, ch. 198, § 4; L. 1979, ch. 200, § 1; L. 1983, ch. 214, § 2; L. 1984, ch. 237, § 2; L. 1986, ch. 229, § 42; L. 1987, ch. 176, § 6; L. 1989, ch. 196, § 2; L. 1991, ch. 192, § 3; L. 1993, ch. 205, § 1; L. 1998, ch. 170, § 2; L. 2000, ch. 141, § 6; L. 2006, ch. 110, § 5; L. 2007, ch. 66, § 1; L. 2008, ch. 154, § 7; L. 2014, ch. 131, § 11; July 1, 2015.



65-2837a Restrictions on prescribing, ordering, dispensing, administering, selling, supplying or giving certain amphetamine or sympathomimetic amine controlled substances; unprofessional conduct.

65-2837a. Restrictions on prescribing, ordering, dispensing, administering, selling, supplying or giving certain amphetamine or sympathomimetic amine controlled substances; unprofessional conduct. (a) It shall be unlawful for any person licensed to practice medicine and surgery to prescribe, order, dispense, administer, sell, supply or give or for a mid-level practitioner as defined in subsection (ii) of K.S.A. 65-1626, and amendments thereto, to prescribe, administer, supply or give any amphetamine or sympathomimetic amine designated in schedule II, III or IV under the uniform controlled substances act, except as provided in this section. Failure to comply with this section by a licensee shall constitute unprofessional conduct under K.S.A. 65-2837, and amendments thereto.

(b) When any licensee prescribes, orders, dispenses, administers, sells, supplies or gives or when any mid-level practitioner as defined in subsection (ii) of K.S.A. 65-1626, and amendments thereto, prescribes, administers, sells, supplies or gives any amphetamine or sympathomimetic amine designated in schedule II, III or IV under the uniform controlled substances act, the patient's medical record shall adequately document the purpose for which the drug is being given. Such purpose shall be restricted to one or more of the following:

(1) The treatment of narcolepsy.

(2) The treatment of drug-induced brain dysfunction.

(3) The treatment of hyperkinesis.

(4) The differential diagnostic psychiatric evaluation of depression.

(5) The treatment of depression shown by adequate medical records and documentation to be unresponsive to other forms of treatment.

(6) The clinical investigation of the effects of such drugs or compounds, in which case, before the investigation is begun, the licensee shall, in addition to other requirements of applicable laws, apply for and obtain approval of the investigation from the board of healing arts.

(7) The treatment of obesity with controlled substances, as may be defined by rules and regulations adopted by the board of healing arts.

(8) The treatment of any other disorder or disease for which such drugs or compounds have been found to be safe and effective by  competent scientific research which findings have been generally accepted by the scientific community, in which case, the licensee before prescribing, ordering, dispensing, administering, selling, supplying or giving the drug or compound for a particular condition, or the licensee before authorizing a mid-level practitioner to prescribe the drug or compound for a particular condition, shall obtain a determination from the board of healing arts that the drug or compound can be used for that particular condition.

History: L. 1984, ch. 237, § 1; L. 1997, ch. 57, § 1; L. 1999, ch. 115, § 12; L. 2007, ch. 18, § 1; March 29.



65-2838 Disciplinary action against licensee, registrant, permit holder or certificate holder; procedure; stipulations; temporary suspension or limitation; emergency proceedings; guidelines for use of controlled substances for treatment of pain; written advisory opinions.

65-2838. Disciplinary action against licensee, registrant, permit holder or certificate holder; procedure; stipulations; temporary suspension or limitation; emergency proceedings; guidelines for use of controlled substances for treatment of pain; written advisory opinions. (a) The board shall have jurisdiction of proceedings to take disciplinary action authorized by the applicable practice act. Unless otherwise specified, any such action shall be taken in accordance with the provisions of the Kansas administrative procedure act.

(b) Either before or after formal charges have been filed, the board and the licensee, registrant, permit holder or certificate holder may enter into a stipulation which shall be binding upon the board and the person entering into such stipulation, and the board may enter its findings of fact and enforcement order based upon such stipulation without the necessity of filing any formal charges or holding hearings in the case. An enforcement order based upon a stipulation may order any disciplinary action authorized by the applicable practice act against the person entering into such stipulation.

(c) The board may temporarily suspend or temporarily limit the license, registration, permit or certificate of any licensee, registrant, permit holder or certificate holder in accordance with the emergency adjudicative proceedings under the Kansas administrative procedure act if the board determines that there is cause to believe that grounds exist for disciplinary action authorized by the applicable practice act against the person and that the person's continuation in practice would constitute an imminent danger to the public health and safety.

(d) The board shall adopt guidelines for the use of controlled substances for the treatment of pain.

(e) Upon request of another regulatory or enforcement agency, or a licensee, the board may render a written advisory opinion indicating whether the licensee has prescribed, dispensed, administered or distributed controlled substances in accordance with the treatment of pain guidelines adopted by the board.

History: L. 1957, ch. 343, § 38; L. 1976, ch. 273, § 16; L. 1978, ch. 250, § 1; L. 1979, ch. 198, § 5; L. 1984, ch. 238, § 12; L. 1984, ch. 313, § 118; L. 1986, ch. 229, § 43; L. 2006, ch. 110, § 6; L. 2014, ch. 131, § 12; July 1, 2015.



65-2838a Non-disciplinary resolution; procedure.

65-2838a. Non-disciplinary resolution; procedure. (a) The board or a committee of the board, as a non-disciplinary resolution, may enter into a written agreement with a licensee, registrant, permit holder or certificate holder for a professional development plan, make written recommendations to the person or issue a written letter of concern to the person if the board or committee of the board determines that the person:

(1) Seeks to establish continued competency for renewal other than through continued education requirements established pursuant to the applicable practice act;

(2) has been absent from clinical practice for an extended period of time and seeks to resume clinical practice;

(3) has failed to adhere to the applicable standard of care but not to a degree constituting professional incompetence, as defined by the applicable practice act; or

(4) has engaged in an act or practice that, if continued, would reasonably be expected to result in future violations of the applicable practice act.

(b) Notwithstanding any other provision of law, a meeting of the board or a committee of the board, for the purpose of discussing or adopting a non-disciplinary resolution authorized by this section shall not be subject to the Kansas administrative procedures act, K.S.A. 77-501 et seq., and amendments thereto, and shall not be subject to the Kansas open meetings act as provided in K.S.A. 75-4317 et seq., and amendments thereto. A non-disciplinary resolution authorized by this section shall not be deemed disciplinary action or other order or adjudication. No failure to adhere to the applicable standard of care or violation of the Kansas healing arts act may be implied by the adoption of a non-disciplinary resolution.

(c) A non-disciplinary resolution authorized by this section shall be confidential in the manner provided by K.S.A. 65-2898a, and amendments thereto, and shall not be admissible in any civil, criminal or administrative action, except that such resolution shall be admissible in any disciplinary proceeding by the board.

(d) This section shall be part of and supplemental to the Kansas healing arts act.

History: L. 2008, ch. 154, § 1; L. 2014, ch. 131, § 13; July 1, 2015.



65-2839a Investigations and proceedings conducted by board; access to evidence; subpoenas; access to criminal history; confidentiality of information.

65-2839a. Investigations and proceedings conducted by board; access to evidence; subpoenas; access to criminal history; confidentiality of information. (a) In connection with any investigation by the board, the board or its duly authorized agents or employees shall at all reasonable times have access to, for the purpose of examination, and the right to copy any document, report, record or other physical evidence of any person being investigated, or any document, report, record or other evidence maintained by and in possession of any clinic, office of a practitioner of any profession regulated by the board, laboratory, pharmacy, medical care facility or other public or private agency if such document, report, record or evidence relates to professional competence, unprofessional conduct or the mental or physical ability of a person to safely practice any profession regulated by the board.

(b) For the purpose of all investigations and proceedings conducted by the board:

(1) The board may issue subpoenas compelling the attendance and testimony of witnesses or the production for examination or copying of documents or any other physical evidence if such evidence relates to medical competence, unprofessional conduct or the mental or physical ability of a licensee, registrant, permit holder or certificate holder to safely practice. Within five days after the service of the subpoena on any person requiring the production of any evidence in the person's possession or under the person's control, such person may petition the board to revoke, limit or modify the subpoena. The board shall revoke, limit or modify such subpoena if in its opinion the evidence required does not relate to practices which may be grounds for disciplinary action, is not relevant to the charge which is the subject matter of the proceeding or investigation, or does not describe with sufficient particularity the physical evidence which is required to be produced. Any member of the board, or any agent designated by the board, may administer oaths or affirmations, examine witnesses and receive such evidence. The board shall have the authority to compel the production of evidence upon noncompliance with an investigative subpoena, if in the opinion of the board or the board's designee, the evidence demanded relates to a practice which may be grounds for disciplinary action, is relevant to the charge which is the subject matter of the investigation and describes with sufficient particularity the physical evidence required to be produced.

(2) Any person appearing before the board shall have the right to be represented by counsel.

(3) The district court, upon application by the board or after exhaustion of available administrative remedies by the person subpoenaed, shall have jurisdiction to issue an order:

(A) Requiring such person to appear before the board or the board's duly authorized agent to produce evidence relating to the matter under investigation; or

(B) revoking, limiting or modifying the subpoena if in the court's opinion the evidence demanded does not relate to practices which may be grounds for disciplinary action, is not relevant to the charge which is the subject matter of the hearing or investigation or does not describe with sufficient particularity the evidence which is required to be produced.

(c) The board may receive from the Kansas bureau of investigation or other criminal justice agencies such criminal history record information, including arrest and nonconviction data, criminal intelligence information and information relating to criminal and background investigations as necessary for the purpose of determining initial and continuing qualifications of licensees, permit holders, registrants and certificate holders of, and applicants for, licensure and registration by the board. Disclosure or use of any such information received by the board or of any record containing such information, for any purpose other than that provided by this subsection is a class A misdemeanor and shall constitute grounds for removal from office, termination of employment or denial, revocation or suspension of any license, permit, registration or certificate issued under this act. Unless otherwise specified, nothing in this subsection shall be construed to make unlawful the disclosure of any such information by the board in a hearing held pursuant to the practice act of any profession regulated by the board.

(d) Patient records, including clinical records, medical reports, laboratory statements and reports, files, films, other reports or oral statements relating to diagnostic findings or treatment of patients, information from which a patient or a patient's family might be identified, peer review or risk management records or information received and records kept by the board as a result of the investigation procedure outlined in this section shall be confidential and shall not be disclosed.

(e) Nothing in this section or any other provision of law making communications between a licensee, registrant, permit holder or certificate holder and the patient a privileged communication shall apply to investigations or proceedings conducted pursuant to this section. The board and its employees, agents and representatives shall keep in confidence the names of any patients whose records are reviewed during the course of investigations and proceedings pursuant to this section.

History: L. 1986, ch. 229, § 39; L. 1992, ch. 253, § 3; L. 2014, ch. 131, § 14; July 1, 2015.



65-2840a Disciplinary counsel; appointment; qualifications; duties; application for subpoenas; staff; rules and regulations.

65-2840a. Disciplinary counsel; appointment; qualifications; duties; application for subpoenas; staff; rules and regulations. The state board of healing arts shall appoint a disciplinary counsel, who shall not otherwise be an attorney for the board, with the duties set out in this act. The disciplinary counsel shall be an attorney admitted to practice law in the state of Kansas. The disciplinary counsel shall have the power and the duty to investigate or cause to be investigated all matters involving professional incompetency, unprofessional conduct or any other matter which may result in disciplinary action against a licensee, registrant, permit holder or certificate holder pursuant to the applicable practice act. In the performance of these duties, the disciplinary counsel may apply to any court having power to issue subpoenas for an order to require by subpoena the attendance of any person or by subpoena duces tecum the production of any records for the purpose of the production of any information pertinent to an investigation. Subject to approval by the state board of healing arts, the disciplinary counsel shall employ clerical and other staff necessary to carry out the duties of the disciplinary counsel. The state board of healing arts may adopt rules and regulations necessary to allow the disciplinary counsel to properly perform the functions of such position under this act.

History: L. 1984, ch. 238, § 8; L. 1986, ch. 229, § 44; L. 2014, ch. 131, § 15; July 1, 2015.



65-2840c Review committees; establishment; composition; expenses.

65-2840c. Review committees; establishment; composition; expenses. Review committees shall be established and appointed by the state board of healing arts for each branch of the healing arts as necessary to advise the board in carrying out the provisions of this act. Each review committee shall be composed of three members and designated alternates. Each of the members and their designated alternates shall serve for a period of two years, all of whom shall be licensed by the board to practice the branch of the healing arts for which the review committee is established. Members of the state board of healing arts shall not be eligible to act as members of the review committee. Members may be selected from names submitted by the state professional association for the branch of healing arts involved. The members of such review committees attending meetings of any review committees shall be paid compensation, subsistence allowances, mileage and expenses as provided by K.S.A. 75-3223 and amendments thereto.

History: L. 1984, ch. 238, § 10; L. 1997, ch. 94, § 7; Apr. 17.



65-2842 Mental or physical examination or drug screen, or any combination thereof, of licensee, registrant, permit holder or certificate holder; requirement by board; confidentiality of records; computation of time limit for hearing.

65-2842. Mental or physical examination or drug screen, or any combination thereof, of licensee, registrant, permit holder or certificate holder; requirement by board; confidentiality of records; computation of time limit for hearing. (a) Upon reasonable suspicion that a person's ability to practice such person's profession with reasonable skill and safety to patients is impaired by reason of physical or mental illness, or condition or use of alcohol, drugs or controlled substances, the board shall have authority to compel the person to submit to a mental or physical examination, substance abuse evaluation or drug screen or any combination thereof, by such persons as the board may designate either in the course of an investigation or a disciplinary proceeding.

(b) To determine whether reasonable suspicion of impaired ability exists, the investigative information shall be presented to the board as a whole, or to a committee consisting of the officers of the board elected pursuant to K.S.A. 65-2818, and amendments thereto, and the executive director appointed pursuant to K.S.A. 65-2878, and amendments thereto, or to a presiding officer authorized pursuant to K.S.A. 77-514, and amendments thereto. The determination shall be made by a majority vote of the entity which reviewed the investigative information. Information submitted to the board as a whole or a committee of the officers and executive director of the board or presiding officer and all reports, findings and other records shall be confidential and not subject to discovery by or release to any person or entity.

(c) The person shall submit to the board a release of information authorizing the board to obtain a report of such examination or drug screen, or both. Any person affected by this section shall be offered, at reasonable intervals, an opportunity to demonstrate that such person can resume the competent practice of such person's profession with reasonable skill and safety to patients. For the purposes of this section, every person who accepts the privilege to practice any profession regulated by the board in this state by practicing or by the making and filing of a renewal application in this state shall be deemed to have consented to submit to a mental or physical examination, substance abuse evaluation or a drug screen, or any combination thereof, when directed in writing by the board. Further, such person shall be deemed to have waived all objections to the admissibility of the testimony, drug screen or examination report of the person conducting such examination or drug screen, or both, at any proceeding or hearing before the board on the ground that such testimony or examination or drug screen report constitutes a privileged communication.

(d) In any proceeding by the board pursuant to the provisions of this section, the records of any board proceedings involving the mental and physical examination, substance abuse evaluation or drug screen, or any combination thereof, shall be considered confidential and shall not be used in any civil, criminal or administrative action, other than an administrative or disciplinary proceeding by the board.

(e) Whenever the board directs, that a licensee, registrant, permit holder or certificate holder submit to a mental or physical examination, substance abuse evaluation or drug screen, or any combination thereof, the time from the date of the board's directive until the submission to the board of the report of the examination or drug screen, or both, shall not be included in the computation of the time limit for hearing prescribed by the Kansas administrative procedure act.

History: L. 1957, ch. 343, § 42; L. 1979, ch. 198, § 6; L. 1983, ch. 214, § 3; L. 1984, ch. 238, § 14; L. 1984, ch. 313, § 119; L. 1991, ch. 192, § 4; L. 2014, ch. 131, § 16; July 1, 2015.



65-2844 Reinstatement of license, registration, permit or certificate; application; burden of proof; reapplication for reinstatement, when; proceedings.

65-2844. Reinstatement of license, registration, permit or certificate; application; burden of proof; reapplication for reinstatement, when; proceedings. A person whose license, registration, permit or certificate has been revoked may apply for reinstatement after the expiration of three years from the effective date of the revocation. Application for reinstatement shall be on a form provided by the board and shall be accompanied by a reinstatement of a revoked license, registration, permit or certificate fee established by the board under the applicable practice act. The burden of proof by clear and convincing evidence shall be on the applicant to show sufficient rehabilitation to justify reinstatement. If the board determines a license, registration, permit or certificate should not be reinstated, the person shall not be eligible to reapply for reinstatement for three years from the effective date of the denial. All proceedings conducted on an application for reinstatement shall be in accordance with the provisions of the Kansas administrative procedure act and shall be reviewable in accordance with the Kansas judicial review act. The board, on its own motion, may stay the effectiveness of an order of revocation of license, registration, permit or certificate.

History: L. 1957, ch. 343, § 44; L. 1976, ch. 273, § 20; L. 1984, ch. 313, § 120; L. 1987, ch. 240, § 8; L. 1991, ch. 193, § 1; L. 2010, ch. 17, § 139; L. 2014, ch. 131, § 17; July 1, 2015.



65-2846 Costs of proceedings; assessment of costs incurred.

65-2846. Costs of proceedings; assessment of costs incurred. (a) For all professions regulated by the board, if the board's order is adverse to the licensee, registrant, permit holder, certificate holder or applicant for reinstatement of license, costs incurred by the board in conducting any investigation or proceeding under the Kansas administrative procedure act may be assessed against the parties to the proceeding in such proportion as the board may determine upon consideration of all relevant circumstances including the nature of the proceeding and the level of participation by the parties. Costs assessed by the board pursuant to K.S.A. 65-2846, and amendments thereto, shall be considered costs in an administrative matter pursuant to 11 U.S.C. § 523. If the board is the unsuccessful party, the costs shall be paid from the healing arts fee fund.

(b) For purposes of this section, costs incurred shall include, but are not limited to: The presiding officer fees and expenses, costs of making any transcripts, reasonable investigative costs, witness fees and expenses, mileage, travel allowances and subsistence expenses of board employees and fees and expenses of agents of the board who provide services pursuant to K.S.A. 65-2878a, and amendments thereto. Costs incurred shall not include presiding officer fees and expenses unless the board has designated or retained the services of independent contractors to perform such functions.

(c) The board shall make any assessment of costs incurred as part of the final order rendered in the proceeding. Such order shall include findings and conclusions in support of the assessment of costs.

History: L. 1957, ch. 343, § 46; L. 1965, ch. 382, § 10; L. 1973, ch. 309, § 22; L. 1991, ch. 193, § 2; L. 2014, ch. 131, § 18; July 1, 2015.



65-2847 Same; costs due state; uncollectible, paid by board.

65-2847. Same; costs due state; uncollectible, paid by board. All costs accrued at the instance of the state, when it is the successful party, and which the attorney general certifies cannot be collected from the defendant, shall be paid out of any available funds in the state treasury to the credit of the board.

History: L. 1957, ch. 343, § 47; July 1.



65-2849 Hearing of cause in district court; precedence.

65-2849. Hearing of cause in district court; precedence. The cause shall be heard by the court at a time fixed by it, and shall take precedence over all other cases upon the court docket except workmen's compensation and criminal cases.

History: L. 1957, ch. 343, § 49; July 1.



65-2850 Same; appeal bond of licensee.

65-2850. Same; appeal bond of licensee. In the event the board appeals, no bond shall be required. If the licensee appeals, the only bond required shall be one running to the state, in an amount to be fixed by the court for the payment of the costs both before the board and in the district court, and the bond shall be approved by the judge of the district court. The bond shall be cash or professional surety.

History: L. 1957, ch. 343, § 50; L. 1976, ch. 273, § 23; L. 1984, ch. 313, § 121; L. 1992, ch. 314, § 16; L. 2014, ch. 131, § 19; July 1, 2015.



65-2851a Administrative proceedings; procedure, review and civil enforcement.

65-2851a. Administrative proceedings; procedure, review and civil enforcement. (a) Unless otherwise specified, all administrative proceedings provided for by the practice act of each profession regulated by the board and affecting any licensee, registrant, permit holder or certificate holder shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(b) Judicial review and civil enforcement of any agency action under article 28 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, shall be in accordance with the Kansas judicial review act.

History: L. 1984, ch. 313, § 124; L. 2010, ch. 17, § 140; L. 2014, ch. 131, § 20; July 1, 2015.



65-2852 Fees; collection by board.

65-2852. Fees; collection by board. The following fees shall be established by the board by rules and regulations and collected by the board:

(a) For a license, issued upon the basis of an examination, in a sum of not more than $300;

(b) for a license, issued without examination and by endorsement, in a sum of not more than $300;

(c) for a license, issued upon a certificate from the national boards, in a sum of not more than $300;

(d) for the renewal of a license, the sum of not more than $500;

(e) for a temporary permit, in a sum of not more than $60;

(f) for an institutional license, in a sum of not more than $300;

(g) for a visiting professor temporary license, in a sum of not more than $50;

(h) for a certified statement from the board that a licensee is licensed in this state, the sum of not more than $30;

(i) for any copy of any license issued by the board, the sum of not more than $30;

(j) for any examination given by the board, a sum in an amount equal to the cost to the board of the examination;

(k) for application for and issuance of a special permit under K.S.A. 65-2811a, and amendments thereto, the sum of not more than $60;

(l) for an exempt or inactive license or renewal of an exempt or inactive license, the sum of not more than $150;

(m) for conversion of an exempt or inactive license to a license to practice the healing arts, the sum of not more than $300;

(n) for reinstatement of a revoked license, in a sum of not more than $1,000;

(o) for reinstatement of a canceled license, in a sum of not more than $500;

(p) for a visiting clinical professor license, or renewal of a visiting clinical professor license, in a sum of not more than $300;

(q) for a postgraduate permit in a sum of not more than $60;

(r) for a limited permit or renewal of a limited permit, the sum of not more than $60;

(s) for a written verification of any license or permit, the sum of not more than $25;

(t) for a reentry active license or renewal of a reentry active license, the sum of not more than $500; and

(u) for a resident active license, the sum of not more than $500.

History: L. 1957, ch. 343, § 52; L. 1966, ch. 35, § 2 (Budget Session); L. 1969, ch. 299, § 11; L. 1974, ch. 255, § 1; L. 1978, ch. 249, § 3; L. 1985, ch. 217, § 1; L. 1985, ch. 216, § 5; L. 1987, ch. 239, § 4; L. 1987, ch. 242, § 4; L. 1988, ch. 251, § 2; L. 1991, ch. 193, § 3; L. 1992, ch. 156, § 3; L. 1995, ch. 82, § 4; L. 1997, ch. 94, § 2; L. 2000, ch. 141, § 3; L. 2014, ch. 131, § 21; L. 2015, ch. 46, § 6; July 1.



65-2855 Fees; disposition of; healing arts fee fund.

65-2855. Fees; disposition of; healing arts fee fund. The board shall remit all moneys received by or for the board from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of such amount shall be credited to the state general fund and the balance shall be credited to the healing arts fee fund. All expenditures from the healing arts fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the board or by a person or persons designated by the president.

History: L. 1957, ch. 343, § 55; L. 1963, ch. 398, § 15; L. 1965, ch. 382, § 11; L. 1966, ch. 35, § 3 (Budget Session); L. 1969, ch. 299, § 12; L. 1973, ch. 309, § 23; L. 1987, ch. 240, § 9; L. 2001, ch. 5, § 238; L. 2011, ch. 53, § 32; July 1.



65-2857 Injunction and quo warranto for unlawful practice of the healing arts.

65-2857. Injunction and quo warranto for unlawful practice of the healing arts. An action in injunction or quo warranto may be brought and maintained in the name of the state of Kansas to enjoin or oust from the unlawful practice of any profession regulated by the board or any profession defined by the practice acts administered by the board a person practicing such profession without being duly licensed therefor.

History: L. 1957, ch. 343, § 57; L. 1976, ch. 273, § 24; L. 2014, ch. 131, § 22; L. 2015, ch. 46, § 12; July 1.



65-2858 Same; authority conferred by 65-2857 additional to authority to prosecute criminally.

65-2858. Same; authority conferred by 65-2857 additional to authority to prosecute criminally. The authority conferred by the preceding section shall be in addition to, and not in lieu of, authority to prosecute criminally any person unlawfully engaged in practice. The granting and enforcing of an injunction or quo warranto to prevent unlawful practice is a preventive measure, not a punitive measure, and the fact that a person has been charged with or convicted of criminally having so practiced shall not prevent the issuance of a writ of injunction or quo warranto to prevent such person's further practice; nor shall the fact that a writ of injunction or quo warranto has been granted to prevent further practice preclude the institution of criminal prosecution and punishment.

History: L. 1957, ch. 343, § 58; L. 2014, ch. 131, § 23; July 1, 2015.



65-2859 Filing false documents with board; forgery; penalty.

65-2859. Filing false documents with board; forgery; penalty. Any person who shall file or attempt to file with the board any false or forged diploma, certificate, affidavit or identification or qualification, or any other written or printed instrument, shall be guilty of forgery as defined in K.S.A. 2015 Supp. 21-5823, and amendments thereto.

History: L. 1957, ch. 343, § 59; L. 1976, ch. 273, § 25; L. 1993, ch. 291, § 231; L. 2011, ch. 30, § 242; July 1.



65-2860 False impersonation; fraud; penalty.

65-2860. False impersonation; fraud; penalty. Any person who presents to the board a diploma or certificate of which such person is not the rightful owner for the purpose of procuring a license, or who falsely impersonates anyone to whom a license, registration, permit or certificate has been issued by the board is guilty of an unclassified nonperson felony. In addition, violation of this section may render the violator liable for a civil penalty, as well as reasonable costs of investigation and prosecution, unless otherwise specified.

History: L. 1957, ch. 343, § 60; L. 1976, ch. 273, § 26; L. 2014, ch. 131, § 24; L. 2015, ch. 46, § 13; July 1.



65-2861 False swearing; penalty.

65-2861. False swearing; penalty. Any person who swears falsely in any affidavit or oral testimony made or given by virtue of the provisions of this act or the rules and regulations of the board shall be deemed guilty of a severity level 9, nonperson felony.

History: L. 1957, ch. 343, § 61; L. 1976, ch. 273, § 27; L. 1993, ch. 291, § 232; July 1.



65-2862 Penalties for violations of act; second conviction.

65-2862. Penalties for violations of act; second conviction. Any person violating any of the provisions of this act, except as specific penalties are herein otherwise imposed, shall be deemed guilty of a misdemeanor and upon conviction thereof shall pay a fine of not less than fifty dollars ($50) nor more than two hundred dollars ($200) for each separate offense, and a person for a second violation of any of the provisions of this act, wherein another specific penalty is not expressly imposed, shall be deemed guilty of a misdemeanor and upon conviction thereof shall pay a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each separate offense.

History: L. 1957, ch. 343, § 62; July 1.



65-2863a Administrative fines.

65-2863a. Administrative fines. (a) The state board of healing arts, in addition to any other penalty prescribed under the Kansas healing arts act, may assess a civil fine, after proper notice and an opportunity to be heard, against a licensee for a violation of the Kansas healing arts act in an amount not to exceed $5,000 for the first violation, $10,000 for the second violation and $15,000 for the third violation and for each subsequent violation. All fines assessed and collected under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund. For the purposes of this section, fines shall be considered administrative fines pursuant to 11 U.S.C. § 523.

(b) This section shall be part of and supplemental to the Kansas healing arts act.

History: L. 1986, ch. 229, § 20; L. 2001, ch. 5, § 239; L. 2014, ch. 131, § 25; July 1, 2015.



65-2864 Enforcement of act; investigations; evidence.

65-2864. Enforcement of act; investigations; evidence. The board shall enforce the provisions of all practice acts administered by the board and for that purpose shall make all necessary investigations relative thereto. Every licensee, registrant, permit holder or certificate holder in this state, including members of the board, shall furnish the board such evidence as such person may have relative to any alleged violation which is being investigated. Such person shall also report to the board the name of every person without a license that such person has reason to believe is engaged in practicing any profession regulated by the board.

History: L. 1957, ch. 343, § 64; L. 2014, ch. 131, § 26; July 1, 2015.



65-2865 Rules and regulations; filing.

65-2865. Rules and regulations; filing. The board shall promulgate all necessary rules and regulations, not inconsistent herewith, for carrying out the provisions of any practice act administered by the board, which rules and regulations shall include standards for the dispensing of drugs by persons licensed to practice medicine and surgery. It may also adopt rules and regulations supplementing any of the provisions herein contained but not inconsistent with any practice act administered by the board. All rules and regulations promulgated and adopted by the board shall be filed with the secretary of state as required by law.

History: L. 1957, ch. 343, § 65; L. 1979, ch. 198, § 8; L. 1988, ch. 366, § 19; L. 2014, ch. 131, § 27; July 1, 2015.



65-2866 Attorney general, county or district attorney to prosecute violations; recovery of expenses; disposition of recovered penalties.

65-2866. Attorney general, county or district attorney to prosecute violations; recovery of expenses; disposition of recovered penalties. (a) Upon the request of the board, the attorney general or county or district attorney of the proper county shall institute in the name of the state or board the proper proceedings against any person regarding whom a complaint has been made charging such person with the violation of any of the provisions of this act, and the attorney general, and such county or district attorney, at the request of the attorney general or of the board shall appear and prosecute any and all such actions.

(b) In pursuing an action under the Kansas healing arts act solely in the name of the state or county, the attorney general and the county or district attorney are authorized to sue for and collect reasonable expenses and investigation fees as determined by the court. Civil penalties or contempt penalties sued for and recovered by the attorney general shall be paid into the state general fund. Civil penalties and contempt penalties sued for and recovered by the county or district attorney shall be paid into the general fund of the county where the proceedings were instituted.

History: L. 1957, ch. 343, § 66; L. 1976, ch. 273, § 28; L. 2014, ch. 131, § 28; July 1, 2015.



65-2867 Certain acts prohibited; exceptions; penalties.

65-2867. Certain acts prohibited; exceptions; penalties. (a) It shall be unlawful for any person who is not licensed under the Kansas healing arts act or whose license has been revoked or suspended to open or maintain an office for the practice of the healing arts as defined in this act or to announce or hold out to the public the intention, authority or skill to practice the healing arts as defined in the Kansas healing arts act by the use of any professional degree or designation, sign, card, circular, device, advertisement or representation.

(b) This section shall not apply to any health care provider who in good faith renders emergency care or assistance at the scene of an emergency or accident as authorized by K.S.A. 65-2891, and amendments thereto.

(c) It shall not be considered a violation of the Kansas healing arts act if an unlicensed person appends to such person's name the word "doctor" or the letters "M.D.," "D.O." or "D.C.," if such person has earned such professional degree from an accredited healing arts school or college, and if the use of such word or initials is not misleading the public, patients or other health care providers that such person: (1) Is engaged in the practice of the healing arts within this state; or (2) is licensed to practice the healing arts in this state. The provisions of this subsection shall apply to any proceeding pending before the board that has not reached a final order or disposition by the board prior to the effective date of this act and to any proceeding commenced before the board on or after the effective date of this act.

(d) Violation of this section is a severity level 10, nonperson felony. In addition, violation of this section may subject a person to civil fines and assessment of reasonable costs of investigation and prosecution.

History: L. 1957, ch. 343, § 67; L. 1992, ch. 32, § 2; L. 2010, ch. 69, § 1; L. 2014, ch. 131, § 29; July 1, 2015.



65-2869 Persons deemed engaged in practice of medicine and surgery.

65-2869. Persons deemed engaged in practice of medicine and surgery. For the purpose of this act the following persons shall be deemed to be engaged in the practice of medicine and surgery:

(a) Persons who publicly profess to be physicians or surgeons, or publicly profess to assume the duties incident to the practice of medicine or surgery or any of their branches.

(b) Persons who prescribe, recommend or furnish medicine or drugs, or perform any surgical operation of whatever nature by the use of any surgical instrument, procedure, equipment or mechanical device for the diagnosis, cure or relief of any wounds, fractures, bodily injury, infirmity, disease, physical or mental illness or psychological disorder, of human beings.

(c) Persons who attach to their name the title M.D., surgeon, physician, physician and surgeon, or any other word or abbreviation indicating that they are engaged in the treatment or diagnosis of ailments, diseases or injuries of human beings.

History: L. 1957, ch. 343, § 69; L. 1969, ch. 299, § 14; L. 1976, ch. 273, § 30; L. 1988, ch. 251, § 5; July 1.



65-2870 Persons deemed engaged in practice of osteopathy.

65-2870. Persons deemed engaged in practice of osteopathy. For the purpose of this act the following persons shall be deemed to be engaged in the practice of osteopathy or to be osteopathic physicians and surgeons:

(a) Persons who publicly profess to be osteopathic physicians, or publicly profess to assume the duties incident to the practice of osteopathy, as heretofore interpreted by the supreme court of this state, shall be deemed to be engaged in the practice of osteopathy.

(b) Osteopathic physicians and surgeons shall mean and include those persons who receive a license to practice medicine and surgery pursuant to the provisions of this act.

History: L. 1957, ch. 343, § 70; L. 1969, ch. 299, § 15; L. 1976, ch. 273, § 31; Feb. 13.



65-2871 Persons deemed engaged in practice of chiropractic.

65-2871. Persons deemed engaged in practice of chiropractic. For the purpose of this act the following persons shall be deemed to be engaged in the practice of chiropractic: (a) Persons who examine, analyze and diagnose the human living body, and its diseases by the use of any physical, thermal or manual method and use the X-ray diagnosis and analysis taught in any accredited chiropractic school or college and (b) persons who adjust any misplaced tissue of any kind or nature, manipulate or treat the human body by manual, mechanical, electrical or natural methods or by the use of physical means, physiotherapy (including light, heat, water or exercise), or by the use of foods, food concentrates, or food extract, or who apply first aid and hygiene, but chiropractors are expressly prohibited from prescribing or administering to any person medicine or drugs in materia medica, or from performing any surgery, as hereinabove stated, or from practicing obstetrics.

History: L. 1957, ch. 343, § 71; L. 1976, ch. 273, § 32; Feb. 13.



65-2872 Persons not engaged in the practice of the healing arts.

65-2872. Persons not engaged in the practice of the healing arts. The practice of the healing arts shall not be construed to include the following persons:

(a) Persons rendering gratuitous services in the case of an emergency.

(b) Persons gratuitously administering ordinary household remedies.

(c) The members of any church practicing their religious tenets provided they shall not be exempt from complying with all public health regulations of the state.

(d) Students while in actual classroom attendance in an accredited healing arts school who after completing one year's study treat diseases under the supervision of a licensed instructor.

(e) Students upon the completion of at least three years study in an accredited healing arts school and who, as a part of their academic requirements for a degree, serve a preceptorship not to exceed 180 days under the supervision of a licensed practitioner.

(f) Persons who massage for the purpose of relaxation, muscle conditioning, or figure improvement, provided no drugs are used and such persons do not hold themselves out to be physicians or healers.

(g) Persons whose professional services are performed under the supervision or by order of or referral from a practitioner who is licensed under this act.

(h) Persons in the general fields of psychology, education and social work, dealing with the social, psychological and moral well-being of individuals or groups, or both, provided they do not use drugs and do not hold themselves out to be the physicians, surgeons, osteopathic physicians or chiropractors.

(i) Practitioners of the healing arts in the United States army, navy, air force, public health service, and coast guard or other military service when acting in the line of duty in this state.

(j) Practitioners of the healing arts licensed in another state when and while incidentally called into this state in consultation with practitioners licensed in this state.

(k) Dentists practicing their professions, when licensed and practicing in accordance with the provisions of article 14 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, and any interpretation thereof by the supreme court of this state.

(l) Optometrists practicing their professions, when licensed and practicing under and in accordance with the provisions of article 15 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, and any interpretation thereof by the supreme court of this state.

(m) Nurses practicing their profession when licensed and practicing under and in accordance with the provisions of article 11 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, and any interpretation thereof by the supreme court of this state.

(n) Podiatrists practicing their profession, when licensed and practicing under and in accordance with the provisions of article 20 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, and any interpretation thereof by the supreme court of this state.

(o) Every act or practice falling in the field of the healing arts, not specifically excepted herein, shall constitute the practice thereof.

(p) Pharmacists practicing their profession, when licensed and practicing under and in accordance with the provisions of article 16 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, and any interpretation thereof by the supreme court of this state.

(q) A dentist licensed in accordance with the provisions of article 14 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, who administers general and local anesthetics to facilitate medical procedures conducted by a person licensed to practice medicine and surgery if such dentist is certified by the board of healing arts under K.S.A. 65-2899, and amendments thereto, to administer such general and local anesthetics.

(r) Practitioners of the healing arts duly licensed under the laws of another state who do not open an office or maintain or appoint a place to regularly meet patients or to receive calls within this state, but who order services which are performed in this state in accordance with rules and regulations of the board. The board shall adopt rules and regulations identifying circumstances in which professional services may be performed in this state based upon an order by a practitioner of the healing arts licensed under the laws of another state.

(s) Persons licensed by the state board of cosmetology practicing their professions, when licensed and practicing under and in accordance with the provisions of article 19 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, and any interpretation thereof by the supreme court of this state.

History: L. 1957, ch. 343, § 72; L. 1976, ch. 273, § 33; L. 1976, ch. 276, § 2; L. 2005, ch. 117, § 1; L. 2007, ch. 42, § 2; L. 2014, ch. 131, § 30; July 1, 2015.



65-2872b Same; administration of epinephrine; limitation of liability.

65-2872b. Same; administration of epinephrine; limitation of liability. (a) The practice of the healing arts shall not be construed to include any person administering epinephrine in emergency situations to a student or a member of a school staff if: (1) The person administering the epinephrine reasonably believes that the student or staff member is exhibiting the signs and symptoms of an anaphylactic reaction; (2) a physician has authorized, in writing, the school to maintain a stock supply of epinephrine; and (3) the epinephrine is administered at school, on school property or at a school-sponsored event.

(b) Any person who gratuitously and in good faith renders emergency care or treatment through the administration of epinephrine to a student or a member of a school staff at school, on school property or at a school-sponsored event shall not be held liable for any civil damages as a result of such care or administration or as a result of any act or failure to act in providing or arranging further medical treatment where the person acts as an ordinary reasonably prudent person would have acted under the same or similar circumstances.

History: L. 2009, ch. 102, § 1; July 1.



65-2873 License to practice healing arts by examination; prerequisites; postgraduate study; use of title and degree.

65-2873. License to practice healing arts by examination; prerequisites; postgraduate study; use of title and degree. (a) Each applicant for a license by examination to practice any branch of the healing arts in this state shall:

(1) Present to the board evidence of proficiency in the basic sciences issued by the national board of medical examiners, the board of examiners of osteopathic physicians and surgeons or the national board of chiropractic examiners or such other examining body as may be approved by the board or in lieu thereof pass such examination as the board may require in the basic science subjects;

(2) present proof that the applicant is a graduate of an accredited healing arts school or college; and

(3) pass an examination prescribed and conducted by the board covering the subjects incident to the practice of the branch of healing arts for which the applicant applies.

(b) Any person seeking a license to practice medicine and surgery shall present proof that such person has completed acceptable postgraduate study as may be required by the board by regulations.

(c) The board may authorize an applicant who does not meet the requirements of paragraph (2) of subsection (a) to take the examination for licensure if the applicant:

(1) Has completed three years of postgraduate training as approved by the board;

(2) is a graduate of a school in which the graduates have been licensed in another state or states which has standards similar to Kansas; and

(3) meets all other requirements for taking the examination for licensure of the Kansas healing arts act.

(d) In addition to the examination required under paragraph (3) of subsection (a), if the applicant is a foreign medical graduate the applicant shall pass an examination given by the educational commission for foreign medical graduates.

(e) No person licensed to practice and actively engaged in the practice of the healing arts shall attach to such person's name any title, or any word or abbreviation indicating that such person is a doctor of any branch of the healing arts other than the branch of the healing arts in which such person holds a license but shall attach to such person's name the degree or degrees to which such person is entitled by reason of such person's diploma.

History: L. 1957, ch. 343, § 73; L. 1969, ch. 299, § 16; L. 1976, ch. 273, § 34; L. 1985, ch. 216, § 2; L. 2014, ch. 131, § 31; July 1, 2015.



65-2873a Board authorized to grant license in particular circumstances; exceptions; requirements.

65-2873a. Board authorized to grant license in particular circumstances; exceptions; requirements. Notwithstanding the provisions of K.S.A. 65-2873, the state board of healing arts may grant a license to practice medicine and surgery and renew the same annually as provided in K.S.A. 65-2809 to any person who meets all of the requirements of K.S.A. 65-2873, except the requirements of clause (2) of subsection (a) of such section, if such person is a citizen of the United States, a resident of Kansas, has a fellowship license, has been employed as a physician or by the state of Kansas for twenty (20) years or more, has been the head of a state hospital for five (5) years or more and has successfully completed the licensing examinations given by the state board of healing arts.

History: L. 1978, ch. 248, § 1; Feb. 4.



65-2873b Resident active license; requirements.

65-2873b. Resident active license; requirements. (a) There is hereby created a resident active license, which may be issued by the board to a person who:

(1) Makes written application for such license on a form provided by the board and remits the fee for a resident active license established by the board by rules and regulations;

(2) has successfully completed at least one year of approved postgraduate training;

(3) is engaged in a full-time, approved postgraduate training program; and

(4) has passed the examinations for licensure required under K.S.A. 65-2873, and amendments thereto.

(b) The requirements for issuance, maintenance and renewal of a resident active license shall be established by rules and regulations adopted by the board. A resident active license shall entitle the holder to all privileges attendant to the branch of the healing arts for which such license is used.

(c) This section shall be part of and supplemental to the Kansas healing arts act.

History: L. 2015, ch. 46, § 16; July 1.



65-2874 Accredited school of medicine defined; rules and regulations establishing criteria; questionnaire developed by board; authority to contract for assistance in obtaining information about schools.

65-2874. Accredited school of medicine defined; rules and regulations establishing criteria; questionnaire developed by board; authority to contract for assistance in obtaining information about schools. (a) An accredited school of medicine for the purpose of this act shall be a school or college which requires the study of medicine and surgery in all of its branches, which the board shall determine to have educational standards substantially equivalent to the minimum educational standards for medical colleges as established by the liaison committee on medical education or any successor organization that is the official accrediting body of educational programs leading to the degree of doctor of medicine and recognized for such purpose by the federal department of education and the council on postsecondary education. All such schools shall be approved by the board.

(b) The board shall adopt rules and regulations establishing the criteria which a school shall satisfy in meeting the standard established under subsection (a). The criteria shall establish the minimum standards in the following areas:

(1) Admission requirements;

(2) basic science coursework;

(3) clinical coursework;

(4) qualification of faculty;

(5) ratio of faculty to students;

(6) library;

(7) clinical facilities;

(8) equipment;

(9) financial qualifications;

(10) graduation requirements; and

(11) accreditation by independent agency.

(c) The board may send a questionnaire developed by the board to any school for which the board does not have sufficient information to determine whether the school meets the requirements of this statute or rules and regulations adopted pursuant to this statute. The questionnaire providing the necessary information shall be completed and returned to the board in order for the school to be considered for approval.

(d) The board is authorized to contract with investigative agencies, commissions or consultants to assist the board in obtaining information about schools. In entering such contracts the authority to approve schools shall remain solely with the board.

History: L. 1957, ch. 343, § 74; L. 1985, ch. 216, § 3; L. 2014, ch. 131, § 32; July 1, 2015.



65-2875 Accredited schools of osteopathic medicine defined.

65-2875. Accredited schools of osteopathic medicine defined. An accredited school of osteopathic medicine for the purpose of this act shall be a school or college which requires the study of osteopathic medicine and surgery in all of its branches which the board shall determine to have educational standards substantially equivalent to the minimum educational standards for osteopathic colleges as established by the American osteopathic association or any successor organization that is the official accrediting body of educational programs leading to the degree of doctor of osteopathy. All such schools shall be approved by the board.

History: L. 1957, ch. 343, § 75; L. 1976, ch. 273, § 35; L. 2014, ch. 131, § 33; July 1, 2015.



65-2876 Accredited school or college of chiropractic, defined.

65-2876. Accredited school or college of chiropractic, defined. An accredited school or college of chiropractic for the purpose of this act shall be a school or college teaching chiropractic which the board shall determine to have a standard of education not below that required for a recognized or accredited status with the council on chiropractic education.  All such schools shall be approved by the board.

History: L. 1957, ch. 343, § 76; L. 1976, ch. 273, § 36; L. 1978, ch. 251, § 1; July 1.



65-2877a Prohibition on practice by corporation inapplicable to certain schools.

65-2877a. Prohibition on practice by corporation inapplicable to certain schools. The healing arts act and any other provision of law prohibiting practice of the healing arts by a general corporation shall not apply to a healing arts school approved by the board if the healing arts school is a non-profit entity under section 501(c)(3) of the internal revenue code of 1986, is approved by the state board of regents, and as part of its academic requirements provides clinical training to its students under the supervision of persons who are licensed to practice a branch of the healing arts in this state.

History: L. 2007, ch. 42, § 3; July 1.



65-2878 Executive director; appointment; confirmation by senate; employment of administrative assistant and other employees; representation of board by attorney appointed by attorney general; authority to contract with healing arts licensees.

65-2878. Executive director; appointment; confirmation by senate; employment of administrative assistant and other employees; representation of board by attorney appointed by attorney general; authority to contract with healing arts licensees. (a) The board shall appoint an executive director, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as executive director shall exercise any power, duty or function as executive director until confirmed by the senate. The executive director shall be in the unclassified service under the Kansas civil service act and shall receive a salary fixed by the board and approved by the governor. The executive director shall not be a member of the board. Under the supervision of the board, the executive director shall be the chief administrative officer of the board and shall perform such duties as may be specified by the board and as may be required by law. The executive director shall be the custodian of the common seal of the board, the books and records of the board and shall keep minutes of all board proceedings.

(b) The board may employ an administrative assistant. The administrative assistant shall be in the unclassified service under the Kansas civil service act and shall receive a salary fixed by the board and approved by the governor. Under the supervision of the executive director, the administrative assistant shall assist the executive director in the performance of the duties of the executive director.

(c) The board may employ such clerical and other employees, who shall be in the classified service under the Kansas civil service act, as it considers necessary in order to administer and execute, under the supervision of the executive director, the provisions of this act or other statutes delegating duties and responsibilities to the board, except that any attorney employed by the board shall be in the unclassified service under the Kansas civil service act and shall receive a salary fixed by the board and approved by the governor.

(d) As necessary, the board shall be represented by an attorney appointed by the attorney general as provided by law, whose compensation shall be determined and paid by the board with the approval of the governor.

(e) The board may contract with one or more persons who are licensed to practice the healing arts in this state and who are not members of the board to provide such advice and assistance as necessary on: Licensure matters including review, investigation and disposition of complaints; clinical and patient care matters; and the ethical conduct and professional practice of licensees; or to perform other duties as assigned by the executive director or the board. For the purposes of contracting with such persons, the board shall be exempt from the provisions of K.S.A. 75-3739, and amendments thereto.

History: L. 1957, ch. 343, § 78; L. 1969, ch. 299, § 17; L. 1976, ch. 273, § 37; L. 1983, ch. 213, § 8; L. 1987, ch. 240, § 10; L. 2008, ch. 121, § 8; L. 2009, ch. 143, § 25; L. 2012, ch. 116, § 2; May 24.

Revisor's Note:

Section was amended twice in the 2008 session, see also 65-2878b.



65-2878a Employment of agents to assist board in disciplinary actions; limitation on liability of such agents.

65-2878a. Employment of agents to assist board in disciplinary actions; limitation on liability of such agents. The state board of healing arts is hereby authorized to employ, appoint, designate and utilize individuals who shall be agents of the board to evaluate and review investigative materials, conduct interviews and render opinions, reports and testimony on matters which may result in disciplinary action against any individual who has received a license, permit, registration or certification from the board or who has applied for any license, permit, registration or certificate.  No individual who provides such services shall be liable in a civil action for damages or other relief arising from testimony provided or recommendation or opinion made by such individual acting without malice and in good faith within the scope of such individual's capacity as an agent of the board.

History: L. 1989, ch. 222, § 1; July 1.



65-2880 Pending actions; vested rights saved.

65-2880. Pending actions; vested rights saved. This act shall in no manner affect pending actions, either civil or criminal, founded on or growing out of any  statute hereby repealed. This act shall in no manner affect rights, or causes of action, either civil or criminal, not in suit and that may have already accrued or grown out of any statute hereby repealed.

History: L. 1957, ch. 343, § 80; July 1.



65-2881 Current licenses continued; renewal.

65-2881. Current licenses continued; renewal. All licenses duly issued prior to the taking effect of this act shall be and continue in full force and effect and be renewed under the provisions hereof.

History: L. 1957, ch. 343, § 81; July 1.



65-2885 Use of title by licensee.

65-2885. Use of title by licensee. No person licensed hereunder shall use a title in connection with such person's name which in any way represents such person as engaged in the practice of any branch of the healing arts for which such person holds no license. Every licensee, when using the letters or term "Dr." or "Doctor," shall use the appropriate words or letters to identify such licensee with the particular branch of the healing arts in which the licensee holds a license.

History: L. 1957, ch. 343, § 85; L. 2014, ch. 131, § 34; July 1, 2015.



65-2886 Licensee to comply with public health laws and regulations.

65-2886. Licensee to comply with public health laws and regulations.    Every licensee hereunder shall be subject to all state and municipal regulations relating to the control of contagious and infectious diseases; sign death certificates and any and all matters pertaining to public health, and shall report all matters pertaining to public health as required by law.

History: L. 1957, ch. 343, § 86; July 1.



65-2887 Assisting unlicensed persons to practice optometry not authorized; exceptions.

65-2887. Assisting unlicensed persons to practice optometry not authorized; exceptions. (a) Nothing in this act shall be construed to authorize any person licensed under this act to knowingly perform any act which in any way assists an unlicensed person, except as provided under subsections (b) and (c), firm, association or corporation (1) to make an examination of the eyes for the prescription of glasses, or (2) to perform any of the practice acts for which optometrists are licensed.

(b) A person who is licensed to practice medicine and surgery may delegate to assistants the performance of screening procedures for visual acuities, color vision, visual fields, and intraocular pressure.

(c) A person who is licensed to practice medicine and surgery and who has completed an approved postgraduate training program in ophthalmology or who is practicing as a fulltime ophthalmologist on the effective date of this act may utilize not more than three (3) assistants to perform examination procedures which may be performed by a person licensed to practice optometry. The examination procedures performed by assistants to ophthalmologists shall be limited to data gathering at the direct request of the ophthalmologist and to those examination procedures which do not require professional interpretation or professional judgment. These examination procedures may be performed by assistants only under the immediate and personal supervision and within the office of an ophthalmologist. Delegation to such assistants of the external and internal evaluation of the eye, biomicroscopic evaluation, subjective refraction, gonioscopic evaluation, final contact lens fit evaluation, orthoptic and strabismus evaluations, visual training evaluations, analysis of findings and the prescribing of ophthalmic lenses are prohibited.

History: L. 1957, ch. 343, § 87; L. 1978, ch. 252, § 1; July 1.



65-2888 Invalidity of part.

65-2888. Invalidity of part. If any division, section, subsection, sentence, clause, phrase or requirement of this act is for any reason held to be unconstitutional, such decision shall not affect the validity of the remaining portions thereof. The legislature hereby declares that it would have passed this act, and each division, section, subsection, sentence, clause, phrase or requirement thereof irrespective of the fact that any one or more divisions, sections, subsections, sentences, clauses, phrases, or requirements be declared unconstitutional.

History: L. 1957, ch. 343, § 88; July 1.



65-2890 Name of act; citation.

65-2890. Name of act; citation. This act shall be known and cited as "the Kansas healing arts act."

History: L. 1957, ch. 343, § 90; July 1.



65-2890a Provisions of act applicable to any regulated profession.

65-2890a. Provisions of act applicable to any regulated profession. (a) Unless otherwise specified, the administration and procedural provisions of the Kansas healing arts act shall apply to any profession regulated by the board.

(b) This section shall be part of and supplemental to the Kansas healing arts act.

(c) This section shall take effect on and after July 1, 2015.

History: L. 2014, ch. 131, § 55; May 22.



65-2891 Emergency care by health care providers; liability; standards of care applicable.

65-2891. Emergency care by health care providers; liability; standards of care applicable. (a) Any health care provider who in good faith renders emergency care or assistance at the scene of an emergency or accident including treatment of a minor without first obtaining the consent of the parent or guardian of such minor shall not be liable for any civil damages for acts or omissions other than damages occasioned by gross negligence or by willful or wanton acts or omissions by such person in rendering such emergency care.

(b) Any health care provider may render in good faith emergency care or assistance, without compensation, to any minor requiring such care or assistance as a result of having engaged in competitive sports, without first obtaining the consent of the parent or guardian of such minor. Such health care provider shall not be liable for any civil damages other than damages occasioned by gross negligence or by willful or wanton acts or omissions by such person in rendering such emergency care.

(c) Any health care provider may in good faith render emergency care or assistance during an emergency which occurs within a hospital or elsewhere, with or without compensation, until such time as the physician employed by the patient or by the patient's family or by guardian assumes responsibility for such patient's professional care. The health care provider rendering such emergency care shall not be held liable for any civil damages other than damages occasioned by negligence.

(d) Any provision herein contained notwithstanding, the ordinary standards of care and rules of negligence shall apply in those cases wherein emergency care and assistance is rendered in any physician's or dentist's office, clinic, emergency room or hospital with or without compensation.

(e) As used in this section the term "health care provider" means any person licensed to practice any branch of the healing arts, licensed dentist, licensed optometrist, licensed professional nurse, licensed practical nurse, licensed podiatrist, licensed pharmacist, licensed physical therapist, and any physician assistant who has successfully completed an American medical association approved training program and has successfully completed the national board examination for physician assistants of the American board of medical examiners, any licensed athletic trainer, any licensed occupational therapist, any licensed respiratory therapist, any person who holds a valid attendant's certificate under K.S.A. 65-6129, and amendments thereto, any person who holds a valid certificate for the successful completion of a course in first aid offered or approved by the American red cross, by the American heart association, by the mining enforcement and safety administration of the bureau of mines of the department of interior, by the national safety council or by any instructor-coordinator, as defined in K.S.A. 65-6112, and amendments thereto, and any person engaged in a postgraduate training program approved by the state board of healing arts.

History: L. 1965, ch. 385, § 1; L. 1969, ch. 300, § 1; L. 1971, ch. 214, § 1; L. 1973, ch. 252, § 1; L. 1975, ch. 326, § 1; L. 1976, ch. 277, § 1; L. 1977, ch. 220, § 1; L. 1986, ch. 231, § 32; L. 1988, ch. 252, § 1; L. 1988, ch. 246, § 18; L. 1988, ch. 253, § 1; L. 1993, ch. 146, § 1; L. 2000, ch. 93, § 1; L. 2002, ch. 203, § 17; L. 2003, ch. 128, § 24; L. 2004, ch. 117, § 5; L. 2004, ch. 180, § 9; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 24, § 11, but that version was repealed by L. 2004, ch. 180, § 18.



65-2891b Emergency care by non-health care providers; liability, standards of care applicable.

65-2891b. Emergency care by non-health care providers; liability, standards of care applicable. Any person who is not a health care provider pursuant to K.S.A. 2015 Supp. 65-2891, and amendments thereto, who in good faith without compensation renders emergency care or assistance to a person, including a minor without first obtaining the consent of the parent or guardian of such minor, at the scene of an emergency or accident shall not be held liable for any civil damages for acts or omissions other than damages occasioned by gross negligence or by willful or wanton acts or omissions by such person in rendering such emergency care.

History: L. 2012, ch. 116, § 1; May 24.



65-2892 Examination and treatment of persons under 18 for venereal disease; liability.

65-2892. Examination and treatment of persons under 18 for venereal disease; liability. Any physician, upon consultation by any person under eighteen (18) years of age as a patient, may, with the consent of such person who is hereby granted the right of giving such consent, make a diagnostic examination for venereal disease and prescribe for and treat such person for venereal disease including prophylactic treatment for exposure to venereal disease whenever such person is suspected of having a venereal disease or contact with anyone having a venereal disease. All such examinations and treatment may be performed without the consent of, or notification to, the parent, parents, guardian or any other person having custody of such person. Any physician examining or treating such person for venereal disease may, but shall not be obligated to, in accord with his opinion of what will be most beneficial for such person, inform the spouse, parent, custodian, guardian or fiancé of such person as to the treatment given or needed without the consent of such person. Such informing shall not constitute libel or slander or a violation of the right of privacy or privilege or otherwise subject the physician to any liability whatsoever. In any such case, the physician shall incur no civil or criminal liability by reason of having made such diagnostic examination or rendered such treatment, but such immunity shall not apply to any negligent acts or omissions. The physician shall incur no civil or criminal liability by reason of any adverse reaction to medication administered, provided reasonable care has been taken to elicit from such person under eighteen (18) years of age any history of sensitivity or previous adverse reaction to the medication.

History: L. 1969, ch. 222, § 1; L. 1972, ch. 161, § 17; July 1.



65-2892a Examination and treatment of minors for drug abuse, misuse or addiction; liability.

65-2892a. Examination and treatment of minors for drug abuse, misuse or addiction; liability. Any physician licensed to practice the healing arts in Kansas, upon consultation with any minor as a patient, may examine and treat such minor for drug abuse, misuse or addiction if such physician has secured the prior consent of such minor to the examination and treatment. All such examinations and treatment may be performed without the consent of any parent, guardian or other person having custody of such minor, and all minors are hereby granted the right to give consent to such examination and treatment. In any such case, the physician shall incur no civil or criminal liability by reason of having made such diagnostic examination or rendered such treatment, but such immunity shall not apply to any negligent acts or omissions. The physician shall incur no civil or criminal liability by reason of any adverse reaction to medication administered, if reasonable care has been taken.

History: L. 1971, ch. 212, § 1; July 1.



65-2893 Autopsies; performance of; authorization.

65-2893. Autopsies; performance of; authorization. In any case of death wherein notification of the coroner is not required by K.S.A. 22a-231, and amendments thereto, or any case in which the coroner does not elect to perform an autopsy, an autopsy may be performed upon the body of a deceased person by a physician or surgeon when so authorized, in writing by the decedent during his lifetime. Additionally, unless the physician or surgeon has knowledge that contrary directions have been given by the decedent, the following persons in the order of priority stated, may consent to the performance of an autopsy:

(a) The spouse, if one survives and if not incapacitated. If no spouse survives or if the spouse is incapacitated;

(b) an adult child;

(c) either parent;

(d) an adult brother or sister;

(e) the guardian of the decedent at the time of his death;

(f) any other person or agency authorized or under obligation to dispose of the body.

If there is no surviving spouse and an adult child is not immediately available at the time of death, the autopsy may be authorized by either parent; if a parent is not immediately available, it may be authorized by any adult brother or sister. Such autopsy shall not be performed under a consent given as required by a member of the class listed in subsection (b), (c) or (d), if, before such autopsy is performed, any member of the class shall object to the performance of such autopsy in writing to the physician or surgeon by whom the autopsy is to be performed.

History: L. 1969, ch. 144, § 1; L. 2014, ch. 131, § 35; July 1, 2015.



65-2895 Institutional license; qualifications; rights and restrictions; term of license. [See Revisor's Note]

65-2895. Institutional license; qualifications; rights and restrictions; term of license. [See Revisor's Note] (a) There is hereby created an institutional license which may be issued by the board to a person who:

(1) Is a graduate of an accredited school of medicine or osteopathic medicine or a school which the graduates have been licensed in another state or states which have standards similar to Kansas;

(2) has completed at least two years in a postgraduate training program in the United States approved by the board; and

(3) who is employed as provided in this section.

(b) Subject to the restrictions of this section, the institutional license shall confer upon the holder the right and privilege to practice medicine and surgery and shall obligate the holder to comply with all requirements of such license.

(c) The practice privileges of institutional license holders are restricted and shall be valid only during the period in which:

(1) The holder is employed by any institution within the Kansas department for aging and disability services, employed by any institution within the department of corrections or employed pursuant to a contract entered into by the Kansas department for aging and disability services or the department of corrections with a third party, and only within the institution to which the holder is assigned; and

(2) the holder has been employed for at least three years as described in subsection (c)(1) and is employed to provide mental health services in Kansas in the employ of a Kansas licensed community mental health center, or one of its contracted affiliates, or a federal, state, county or municipal agency, or other political subdivision, or a contractor of a federal, state, county or municipal agency, or other political subdivision, or a duly chartered educational institution, or a medical care facility licensed under K.S.A. 65-425 et seq., and amendments thereto, in a psychiatric hospital licensed under K.S.A. 75-3307b, and amendments thereto, or a contractor of such educational institution, medical care facility or psychiatric hospital, and whose practice, in any such employment, is limited to providing mental health services, is a part of the duties of such licensee's paid position and is performed solely on behalf of the employer.

(d) An institutional license shall be canceled on the date established by rules and regulations of the board which may provide for renewal throughout the year on a continuing basis. In each case in which an institutional license is renewed for a period of time of more or less than 12 months, the board may prorate the amount of the fee established under K.S.A. 65-2852, and amendments thereto. The request for renewal shall be on a form provided by the board and shall be accompanied by the prescribed fee, which shall be paid not later than the renewal date of the license. An institutional license may be renewed for an additional one-year period if the applicant for renewal meets the requirements under subsection (c), has submitted an application for renewal on a form provided by the board, has paid the renewal fee established by rules and regulations of the board of not to exceed $500 and has submitted evidence of satisfactory completion of a program of continuing education required by the board. In addition, an applicant for renewal who is employed as described in subsection (c)(1) shall submit with the application for renewal a recommendation that the institutional license be renewed signed by the superintendent of the institution to which the institutional license holder is assigned.

(e) Nothing in this section shall prohibit any person who was issued an institutional license prior to the effective date of this section from having the institutional license reinstated by the board if the person meets the requirements for an institutional license described in subsection (a).

(f) This section shall be a part of and supplemental to the Kansas healing arts act.

History: L. 1969, ch. 299, § 20; L. 1976, ch. 273, § 38; L. 1985, ch. 216, § 4; L. 1987, ch. 239, § 5; L. 1987, ch. 240, § 11; L. 1988, ch. 254, § 1; L. 1989, ch. 196, § 3; L. 1997, ch. 142, § 10; L. 2000, ch. 141, § 4; L. 2004, ch. 55, § 1; L. 2014, ch. 115, § 260; L. 2014, ch. 131, § 36; L. 2015, ch. 46, § 7; July 1.

Revisor's Note:

Section was amended twice in the 2015 session, see also 65-2895a.



65-2895a Institutional license; qualifications; rights and restrictions; term of license. [See Revisor's Note]

65-2895a. Institutional license; qualifications; rights and restrictions; term of license. [See Revisor's Note] (a) There is hereby created an institutional license which may be issued by the board to a person who:

(1) Is a graduate of an accredited school of medicine or osteopathic medicine or a school which the graduates have been licensed in another state or states which have standards similar to Kansas;

(2) has completed at least two years in a postgraduate training program in the United States approved by the board; and

(3) who is employed as provided in this section.

(b) Subject to the restrictions of this section, the institutional license shall confer upon the holder the right and privilege to practice medicine and surgery and shall obligate the holder to comply with all requirements of such license.

(c) The practice privileges of institutional license holders are restricted and shall be valid only during the period in which:

(1) The holder is employed by any institution within the Kansas department for aging and disability services, employed by any institution within the department of corrections or employed pursuant to a contract entered into by the Kansas department for aging and disability services or the department of corrections with a third party, and only within the institution to which the holder is assigned; and

(2) the holder has been employed for at least three years as described in subsection (c)(1) and is employed to provide mental health services in Kansas in the employ of a Kansas licensed community mental health center, or one of its contracted affiliates, or a federal, state, county or municipal agency, or other political subdivision, or a contractor of a federal, state, county or municipal agency, or other political subdivision, or a duly chartered educational institution, or a medical care facility licensed under K.S.A. 65-425 et seq., and amendments thereto, in a psychiatric hospital licensed under K.S.A. 75-3307b, and amendments thereto, or a contractor of such educational institution, medical care facility or psychiatric hospital, and whose practice, in any such employment, is limited to providing mental health services, is a part of the duties of such licensee's paid position and is performed solely on behalf of the employer.

(d) An institutional license shall expire on the date established by rules and regulations of the board which may provide for renewal throughout the year on a continuing basis. In each case in which an institutional license is renewed for a period of time of more or less than 12 months, the board may prorate the amount of the fee established under K.S.A. 65-2852, and amendments thereto. The request for renewal shall be on a form provided by the board and shall be accompanied by the prescribed fee, which shall be paid not later than the expiration date of the license. An institutional license may be renewed for an additional one-year period if the applicant for renewal meets the requirements under subsection (c), has submitted an application for renewal on a form provided by the board, has paid the renewal fee established by rules and regulations of the board of not to exceed $500 and has submitted evidence of satisfactory completion of a program of continuing education required by the board. In addition, an applicant for renewal who is employed as described in subsection (c)(1) shall submit with the application for renewal a recommendation that the institutional license be renewed signed by the superintendent of the institution to which the institutional license holder is assigned.

(e) Nothing in this section shall prohibit any person who was issued an institutional license prior to the effective date of this section from having the institutional license reinstated by the board if the person meets the requirements for an institutional license described in subsection (a).

(f) This section shall be a part of and supplemental to the Kansas healing arts act.

History: L. 1969, ch. 299, § 20; L. 1976, ch. 273, § 38; L. 1985, ch. 216, § 4; L. 1987, ch. 239, § 5; L. 1987, ch. 240, § 11; L. 1988, ch. 254, § 1; L. 1989, ch. 196, § 3; L. 1997, ch. 142, § 10; L. 2000, ch. 141, § 4; L. 2004, ch. 55, § 1; L. 2014, ch. 115, § 260; L. 2015, ch. 100, § 9; July 1.

Revisor's Note:

Section was amended twice in the 2015 session, see also 65-2895.



65-2898 Immunity from liability in civil actions for reporting, communicating and investigating certain information concerning alleged malpractice incidents and other information; conditions.

65-2898. Immunity from liability in civil actions for reporting, communicating and investigating certain information concerning alleged malpractice incidents and other information; conditions. (a) No person reporting to the state board of healing arts in good faith any information such person may have relating to alleged incidents of malpractice, or the qualifications, fitness or character of, or disciplinary action taken against, a person licensed, registered or certified by the board shall be subject to a civil action for damages as a result of reporting such information.

(b) Any state, regional or local association composed of persons licensed to practice a profession regulated by the board and the individual members of any committee thereof, which in good faith investigates or communicates information pertaining to the alleged incidents of malpractice, or the qualifications, fitness or character of, or disciplinary action taken against, any licensee, registrant or certificate holder to the state board of healing arts or to any committee or agent thereof, shall be immune from liability in any civil action, that is based upon such investigation or transmittal of information if the investigation and communication was made in good faith and did not represent as true any matter not reasonably believed to be true.

History: L. 1976, ch. 261, § 1; L. 1979, ch. 201, § 1; L. 1983, ch. 213, § 9; L. 2014, ch. 131, § 37; July 1, 2015.



65-2898a Confidentiality of complaints and reports relating thereto; disclosure, when.

65-2898a. Confidentiality of complaints and reports relating thereto; disclosure, when. (a) Any complaint or report, record or other information relating to a complaint which is received, obtained or maintained by the board shall be confidential and shall not be disclosed by the board or its employees in a manner which identifies or enables identification of the person who is the subject or source of the information except the information may be disclosed:

(1) In any proceeding conducted by the board under the law or in an appeal of an order of the board entered in a proceeding, or to any party to a proceeding or appeal or the party's attorney;

(2) to a hospital committee which is authorized to grant, limit or deny hospital privileges, if any disciplinary action authorized by K.S.A. 65-2836 and amendments thereto has at any time been taken against the licensee or if the board has at any time denied a license to the person;

(3) to the person who is the subject of the information or to any person or entity when requested by the person who is the subject of the information, but the board may require disclosure in such a manner that will prevent identification of any other person who is the subject or source of the information; or

(4) to a state or federal licensing, regulatory or enforcement agency with jurisdiction over the subject of the information or to an agency with jurisdiction over acts or conduct similar to acts or conduct which would constitute grounds for action under this act.  Any confidential complaint or report, record or other information disclosed by the board as authorized by this section shall not be redisclosed by the receiving agency except as otherwise authorized by law.

(b) This section shall be part of and supplemental to the Kansas healing arts act.

History: L. 1979, ch. 198, § 9; L. 1986, ch. 229, § 45; L. 1992, ch. 253, § 4; July 1.



65-2899 Certification of licensed dentists to administer anesthetics to facilitate medical procedures; suspension or revocation of certificate; procedure.

65-2899. Certification of licensed dentists to administer anesthetics to facilitate medical procedures; suspension or revocation of certificate; procedure. A dentist licensed in accordance with the provisions of article 14 of chapter 65 of the Kansas Statutes Annotated shall be certified by the board of healing arts to administer general and local anesthetics to facilitate medical procedures conducted by a person licensed to practice medicine and surgery if such dentist has completed a course of study and residency program in anesthesia from the university of Kansas school of medicine and if such dentist has received a certificate attesting to the successful completion of such course of study and residency program. The board of healing arts may limit, suspend or revoke such certification if a person so certified is found to have committed any of the acts enumerated in K.S.A. 65-2836, and amendments thereto, where applicable. The procedure for limitation, suspension or revocation of such certification shall be in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1976, ch. 276, § 1; L. 1984, ch. 313, § 123; July 1, 1985.



65-28,100 Temporary license for visiting professor; designation; qualifications; application; rights conferred; validity of license; section supplemental.

65-28,100. Temporary license for visiting professor; designation; qualifications; application; rights conferred; validity of license; section supplemental. (a) There is hereby created a designation of visiting professor temporary license which may be issued by the board to a person who holds a degree from an accredited school of medicine or an accredited school of osteopathy; is licensed to practice medicine and surgery in another state, territory, the District of Columbia or another country; and is employed by the university of Kansas school of medicine or by a licensed medical care facility which is engaged in the education of medical students, nurses, physicians' assistants or other paramedical personnel, is offering an approved postgraduate program or is engaged in the continuing education of its medical personnel.  The chief administrative officer of the university of Kansas school of medicine or of the licensed medical care facility shall apply to the board on behalf of the visiting professor a visiting professor temporary license.  The application for a visiting professor temporary license shall be submitted by the chief administrative officer upon forms approved by the board.  Such application shall state that the visiting professor is licensed to practice medicine and surgery in another state, territory, the District of Columbia or another country, that the professor is known to be professionally qualified and that no fee will be charged for services of the visiting professor.  The visiting professor temporary license shall confer upon the holder the right and privilege to practice medicine and surgery and shall obligate the holder to comply with all requirements of such license.  The visiting professor temporary license shall be valid only during the period in which the holder is employed by the university of Kansas school of medicine or by a licensed medical care facility described above, and such license shall be valid only for the practice of medicine and surgery which is required to perform the professorship.

(b) This section shall be a part of and supplemental to the Kansas healing arts act.

History: L. 1976, ch. 273, § 39; L. 1987, ch. 240, § 14; Jan. 1, 1988.



65-28,101 Withholding or withdrawal of life-sustaining procedures; legislative finding and declaration.

65-28,101. Withholding or withdrawal of life-sustaining procedures; legislative finding and declaration. The legislature finds that adult persons have the fundamental right to control the decisions relating to the rendering of their own medical care, including the decision to have life-sustaining procedures withheld or withdrawn in instances of a terminal condition.

In order that the rights of patients may be respected even after they are no longer able to participate actively in decisions about themselves, the legislature hereby declares that the laws of this state shall recognize the right of an adult person to make a written declaration instructing his or her physician to withhold or withdraw life-sustaining procedures in the event of a terminal condition.

History: L. 1979, ch. 199, § 1; July 1.



65-28,102 Same; definitions.

65-28,102. Same; definitions. As used in this act:

(a) "Attending physician" means the physician selected by, or assigned to, the patient who has primary responsibility for the treatment and care of the patient.

(b) "Declaration" means a witnessed document in writing, voluntarily executed by the declarant in accordance with the requirements of K.S.A. 65-28,103.

(c) "Life-sustaining procedure" means any medical procedure or intervention which, when applied to a qualified patient, would serve only to prolong the dying process and where, in the judgment of the attending physician, death will occur whether or not such procedure or intervention is utilized.  "Life-sustaining procedure" shall not include the administration of medication or the performance of any medical procedure deemed necessary to provide comfort care or to alleviate pain.

(d) "Physician" means a person licensed to practice medicine and surgery by the state board of healing arts.

(e) "Qualified patient" means a patient who has executed a declaration in accordance with this act and who has been diagnosed and certified in writing to be afflicted with a terminal condition by two physicians who have personally examined the patient, one of whom shall be the attending physician.

History: L. 1979, ch. 199, § 2; July 1.



65-28,103 Same; declaration authorizing; effect during pregnancy of qualified patient; duty to notify attending physician; form of declaration; severability of directions.

65-28,103. Same; declaration authorizing; effect during pregnancy of qualified patient; duty to notify attending physician; form of declaration; severability of directions. (a) Any adult person may execute a declaration directing the withholding or withdrawal of life-sustaining procedures in a terminal condition. The declaration made pursuant to this act shall be: (1) In writing; (2) signed by the person making the declaration, or by another person in the declarant's presence and by the declarant's expressed direction; (3) dated; and (4)(A) signed in the presence of two or more witnesses at least 18 years of age neither of whom shall be the person who signed the declaration on behalf of and at the direction of the person making the declaration, related to the declarant by blood or marriage, entitled to any portion of the estate of the declarant according to the laws of intestate succession of this state or under any will of the declarant or codicil thereto, or directly financially responsible for declarant's medical care; or (B) acknowledged before a notary public. The declaration of a qualified patient diagnosed as pregnant by the attending physician shall have no effect during the course of the qualified patient's pregnancy.

(b) It shall be the responsibility of declarant to provide for notification to the declarant's attending physician of the existence of the declaration. An attending physician who is so notified shall make the declaration, or a copy of the declaration, a part of the declarant's medical records.

(c) The declaration shall be substantially in the following form, but in addition may include other specific directions. Should any of the other specific directions be held to be invalid, such invalidity shall not affect other directions of the declaration which can be given effect without the invalid direction, and to this end the directions in the declaration are severable.

DECLARATION

Declaration made this ___________ day of ______ (month, year). I, _____________, being of sound mind, willfully and voluntarily make known my desire that my dying shall not be artificially prolonged under the circumstances set forth below, do hereby declare:

If at any time I should have an incurable injury, disease, or illness certified to be a terminal condition by two physicians who have personally examined me, one of whom shall be my attending physician, and the physicians have determined that my death will occur whether or not life-sustaining procedures are utilized and where the application of life-sustaining procedures would serve only to artificially prolong the dying process, I direct that such procedures be withheld or withdrawn, and that I be permitted to die naturally with only the administration of medication or the performance of any medical procedure deemed necessary to provide me with comfort care.

In the absence of my ability to give directions regarding the use of such life-sustaining procedures, it is my intention that this declaration shall be honored by my family and physician(s) as the final expression of my legal right to refuse medical or surgical treatment and accept the consequences from such refusal.

I understand the full import of this declaration and I am emotionally and mentally competent to make this declaration.

Signed ____________________________________

City, County and State

of Residence ______________________________

The declarant has been personally known to me and I believe the declarant to be of sound mind. I did not sign the declarant's signature above for or at the direction  of the declarant. I am not related to the declarant by blood or marriage, entitled to any portion of the estate of the declarant according to the laws of intestate succession or under any will of declarant or codicil thereto, or directly financially responsible for declarant's medical care.

Witness ___________________________________________ Witness ___________________________________________

(OR)

STATE OF  ____________________)

______________________________ ss.

COUNTY OF ____________________)

This instrument was acknowledged before me on ________ (date) by ______________________ (name of person)

____________________________________________________

(Signature of notary public)

(Seal, if any)

My appointment expires: ________________________

Copies

History: L. 1979, ch. 199, § 3; L. 1994, ch. 224, § 2; July 1.



65-28,104 Same; revocation of declaration.

65-28,104. Same; revocation of declaration. (a) A declaration may be revoked at any time by the declarant by any of the following methods:

(1) By being obliterated, burnt, torn, or otherwise destroyed or defaced in a manner indicating intention to cancel;

(2) by a written revocation of the declaration signed and dated by the declarant or person acting at the direction of the declarant; or

(3) by a verbal expression of the intent to revoke the declaration, in the presence of a witness eighteen (18) years of age or older who signs and dates a writing confirming that such expression of intent was made. Any verbal revocation shall become effective upon receipt by the attending physician of the above mentioned writing. The attending physician shall record in the patient's medical record the time, date and place of when he or she received notification of the revocation.

(b) There shall be no criminal or civil liability on the part of any person for failure to act upon a revocation made pursuant to this section unless that person has actual knowledge of the revocation.

History: L. 1979, ch. 199, § 4; July 1.



65-28,105 Same; written certification and confirmation of declarant's terminal condition; effect of failure to comply.

65-28,105. Same; written certification and confirmation of declarant's terminal condition; effect of failure to comply. An attending physician who has been notified of the existence of a declaration executed under this act, without delay after the diagnosis of a terminal condition of the declarant, shall take the necessary steps to provide for written certification and confirmation of the declarant's terminal condition, so that declarant may be deemed to be a qualified patient under this act.

An attending physician who fails to comply with this section shall be deemed to have refused to comply with the declaration and shall be subject to subsection (a) of K.S.A. 65-28,107.

History: L. 1979, ch. 199, § 5; July 1.



65-28,106 Same; desires of qualified patient supersede declaration; presumptions relating to declaration; immunity from civil or criminal liability for persons acting pursuant to declaration.

65-28,106. Same; desires of qualified patient supersede declaration; presumptions relating to declaration; immunity from civil or criminal liability for persons acting pursuant to declaration. The desires of a qualified patient shall at all times supersede the effect of the declaration.

If the qualified patient is incompetent at the time of the decision to withhold or withdraw life-sustaining procedures, a declaration executed in accordance with K.S.A. 65-28,103 is presumed to be valid.  For the purpose of this act, a physician or medical care facility may presume in the absence of actual notice to the contrary that an individual who executed a declaration was of sound mind when it was executed.  The fact of an individual's having executed a declaration shall not be considered as an indication of a declarant's mental incompetency.  Age of itself shall not be a bar to a determination of competency.

No physician, licensed health care professional, medical care facility or employee thereof who in good faith and pursuant to reasonable medical standards causes or participates in the withholding or withdrawing of life-sustaining procedures from a qualified patient pursuant to a declaration made in accordance with this act shall, as a result thereof, be subject to criminal or civil liability, or be found to have committed an act of unprofessional conduct.

History: L. 1979, ch. 199, § 6; July 1.



65-28,107 Same; attending physician's refusal to comply with declaration of qualified patient; transfer of patient; unprofessional conduct; unlawful acts.

65-28,107. Same; attending physician's refusal to comply with declaration of qualified patient; transfer of patient; unprofessional conduct; unlawful acts. (a) An attending physician who refuses to comply with the declaration of a qualified patient pursuant to this act shall effect the transfer of the qualified patient to another physician.  Failure of an attending physician to comply with the declaration of a qualified patient and to effect the transfer of the qualified patient shall constitute unprofessional conduct as defined in K.S.A. 65-2837, and amendments thereto.

(b) Any person who willfully conceals, cancels, defaces, obliterates or damages the declaration of another without such declarant's consent or who falsifies or forges a revocation of the declaration of another shall be guilty of a class A person misdemeanor.

(c) Any person who falsifies or forges the declaration of another, or willfully conceals or withholds personal knowledge of the revocation of a declaration, with the intent to cause a withholding or withdrawal of life-sustaining procedures contrary to the wishes of the declarant, and thereby, because of such act, directly causes life-sustaining procedures to be withheld or withdrawn and death to be hastened, shall be guilty of a severity level 7 person felony.

History: L. 1979, ch. 199, § 7; L. 2007, ch. 198, § 10; May 24.



65-28,108 Same; construction and effect of act.

65-28,108. Same; construction and effect of act. (a) The withholding or withdrawal of life-sustaining procedures from a qualified patient in accordance with the provisions of this act shall not, for any purpose, constitute a suicide and shall not constitute the crime of assisting suicide as defined in K.S.A. 2015 Supp. 21-5407, and amendments thereto.

(b) The making of a declaration pursuant to K.S.A. 65-28,103, and amendments thereto, shall not affect in any manner the sale, procurement, or issuance of any policy of life insurance, nor shall it be deemed to modify the terms of an existing policy of life insurance. No policy of life insurance shall be legally impaired or invalidated in any manner by the withholding or withdrawal of life-sustaining procedures from an insured qualified patient, notwithstanding any term of the policy to the contrary.

(c) No physician, medical care facility, or other health care provider, and no health care service plan, health maintenance organization, insurer issuing disability insurance, self-insured employee welfare benefit plan or nonprofit medical and hospital service corporation shall require any person to execute a declaration as a condition for being insured for, or receiving, health care services.

(d) Nothing in this act shall impair or supersede any legal right or legal responsibility which any person may have to effect the withholding or withdrawal of life-sustaining procedures in any lawful manner. In such respect the provisions of this act are cumulative.

(e) This act shall create no presumption concerning the intention of an individual who has not executed a declaration to consent to the use or withholding of life-sustaining procedures in the event of a terminal condition.

History: L. 1979, ch. 199, § 8; L. 1997, ch. 8, § 13; L. 2011, ch. 30, § 243; July 1.



65-28,109 Same; act not to be construed to condone or approve mercy killing or to permit other than natural process of dying.

65-28,109. Same; act not to be construed to condone or approve mercy killing or to permit other than natural process of dying. Nothing in this act shall be construed to condone, authorize or approve mercy killing or to permit any affirmative or deliberate act or omission to end life other than to permit the natural process of dying as provided in this act.

History: L. 1979, ch. 199, § 9; July 1.



65-28,121 Reports by hospitals and others; administrative fines for failure to report.

65-28,121. Reports by hospitals and others; administrative fines for failure to report. (a) Subject to the provisions of subsection (c) of K.S.A. 65-4923, and amendments thereto, a medical care facility licensed under K.S.A. 65-425 et seq., and amendments thereto, shall, and any person may, report under oath to the state board of healing arts any information such facility or person has which appears to show that a person licensed to practice the healing arts has committed an act which may be a ground for disciplinary action pursuant to K.S.A. 65-2836, and amendments thereto.

(b) A medical care facility shall inform the state board of healing arts whenever the practice privileges of any person licensed to practice the healing arts are terminated, suspended or restricted or whenever such privileges are voluntarily surrendered or limited for reasons relating to such person's professional competence.

(c) Any medical care facility which fails to report within 30 days after the receipt of information required to be reported by this section shall be reported by the state board of healing arts to the secretary of health and environment and shall be subject, after proper notice and an opportunity to be heard, to a civil fine assessed by the secretary of health and environment in an amount not exceeding $1,000 per day for each day thereafter that the incident is not reported. All fines assessed and collected under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1983, ch. 213, § 2; L. 1986, ch. 229, § 46; L. 1988, ch. 255, § 1; L. 2001, ch. 5, § 240; July 1.



65-28,122 Person licensed, registered or certified to practice a profession regulated by the board required to report knowledge of violation of 65-2836 to state board of healing arts; exceptions.

65-28,122. Person licensed, registered or certified to practice a profession regulated by the board required to report knowledge of violation of 65-2836 to state board of healing arts; exceptions. (a) Subject to the provisions of subsection (c) of K.S.A. 65-4923, and amendments thereto, any person licensed, registered or certified to practice any profession regulated by the board who possesses knowledge not subject to the physician-patient privilege that another person so licensed, registered or certified has committed any act enumerated under any practice act administered by the board which may be a ground for disciplinary action shall immediately report such knowledge, under oath, to the state board of healing arts. A person licensed, registered or certified to practice any profession regulated by the board who possesses such knowledge shall reveal fully such knowledge upon official request of the state board of healing arts.

(b) As used in subsection (a), "knowledge" means familiarity because of direct involvement or observation of the incident.

(c) The provisions of subsection (a) shall not apply to any person licensed, registered or certified to practice any profession regulated by the board who is acting solely as a consultant or providing a review at the request of any person or party.

(d) This section shall be part of and supplemental to the Kansas healing arts act.

History: L. 1983, ch. 213, § 4; L. 1986, ch. 229, § 47; L. 2014, ch. 131, § 38; July 1, 2015.



65-28,123 Temporary education license; issuance; qualifications; conditions; fee.

65-28,123. Temporary education license; issuance; qualifications; conditions; fee. (a) There is hereby created a designation of temporary education license.  This license may be issued by the board to any person who:  (1) Holds a degree from an accredited school of medicine or an accredited school of osteopathy; (2) is licensed to practice medicine and surgery in another state, territory, the District of Columbia or another country; and (3) is enrolled in a continuing medical education program conducted by the University of Kansas school of medicine or other continuing medical education program offered by a medical care facility affiliated with the university of Kansas school of medicine or offered by a medical care facility which is an accredited osteopathic hospital.

(b) The chief administrative officer of the university of Kansas school of medicine or of the medical care facility shall apply to the state board of healing arts on behalf of the person seeking a temporary education license upon forms approved by the board.

(c) The temporary education license shall confer upon the holder the right and privilege to practice medicine and surgery and shall obligate the holder to comply with all requirements of such license but no fee may be charged for the services of the holder. A person who holds a temporary education license under this section shall be subject to the provisions of the health care provider insurance availability act.

(d) The temporary education license shall be valid only during the period in which the holder is enrolled in a continuing medical education program offered by the university of Kansas school of medicine or other continuing medical education program offered by a medical care facility affiliated with the university of Kansas school of medicine or offered by a medical care facility which is an accredited osteopathic hospital, and such license shall be valid only for the practice of medicine and surgery required to fulfill the requirements of the continuing medical education program.

(e) The fee for a temporary education license shall be $25.

(f) This section shall be part of and supplemental to the Kansas healing arts act.

History: L. 1989, ch. 183, § 1; May 18.



65-28,124 Visiting clinical professor license; issuance; qualifications; practice limitations; renewal; continuing education.

65-28,124. Visiting clinical professor license; issuance; qualifications; practice limitations; renewal; continuing education. (a) There is hereby created a designation of visiting clinical professor license which may be issued by the board to a person who is qualified for a license for the practice of medicine and surgery on an active basis under the Kansas healing arts act. The application for a visiting clinical professor license shall be made to the board upon forms approved by the board and shall be accompanied with a statement from the chief administrative officer of the university of Kansas school of medicine at the university of Kansas medical center stating that the person is under contract with the university of Kansas medical center or one of the affiliated private practice foundations of the university of Kansas medical center to provide patient care and clinical teaching at the university of Kansas medical center or at one of the affiliated private practice foundations at the university of Kansas medical center and that the information on the application has been verified to be correct. Application for a visiting clinical professor license and for any renewal or reinstatement thereof shall be also accompanied by proof that the person has the professional liability insurance that would be required if the person were defined as a health care provider by subsection (f) of K.S.A. 40-3401 and amendments thereto in an amount of not less than the basic coverage specified under subsection (a) of K.S.A. 40-3402 and amendments thereto plus an amount of not less than the amount specified under OPTION 3 of subsection (l) of K.S.A. 40-3403 and amendments thereto, and by an affidavit that the person will maintain this professional liability insurance during the time that the visiting clinical professor license is valid. A visiting clinical professor license shall be valid only for the practice of medicine and surgery at the university of Kansas medical center or at one of the affiliated private practice foundations at the university of Kansas medical center. Physicians who are defined as full time physician faculty employed by the university of Kansas medical center under subsection (s) of K.S.A. 40-3401 and amendments thereto are not eligible for a visiting clinical professor license.

(b) The provisions of subsections (a), (d) and (e) of K.S.A. 65-2809 and amendments thereto relating to expiration and renewal of a license and the provisions of subsection (b) of K.S.A. 65-2809 and amendments thereto relating to continuing education requirements shall be applicable to a visiting clinical professor license issued under this section.

(c) This section shall be a part of and supplemental to the Kansas healing arts act.

History: L. 1992, ch. 156, § 1; April 30.



65-28,125 Limited permit to practice a branch of the healing arts; issuance; qualifications; practice limitations; renewal.

65-28,125. Limited permit to practice a branch of the healing arts; issuance; qualifications; practice limitations; renewal. (a) There is hereby created a designation of limited permit to practice a branch of the healing arts which may be issued by the board to a person who holds a degree from a healing arts school; is duly licensed and in good standing to practice the same branch of the healing arts in another state, territory, or the District of Columbia; has made proper application upon forms provided by the board; has paid the prescribed fee established under K.S.A. 65-2852 and amendments thereto; has not previously been licensed in this state; and will provide professional services in this state only as a charitable health care provider as defined under K.S.A. 75-6102 and amendments thereto.

(b) The limited permit issued under subsection (a), when issued, shall authorize the person receiving the permit to practice the appropriate branch of the healing arts as a charitable health care provider but shall not authorize the person receiving the permit to otherwise engage in the practice of the healing arts in this state.

(c) The provisions of subsections (a), (d) and (e) of K.S.A. 65-2809 and amendments thereto relating to expiration, renewal and reinstatement of a license shall be applicable to a limited permit issued under this section.

(d) This section shall be a part of and supplemental to the Kansas healing arts act.

History: L. 1995, ch. 82, § 5; July 1.



65-28,126 Changes in licensee's mailing and practice addresses; notice to board; penalties.

65-28,126. Changes in licensee's mailing and practice addresses; notice to board; penalties. (a) It shall be the duty of each licensee to notify the state board of healing arts in writing within 30 days of any changes in the licensee's mailing and practice addresses.

(b) A penalty in the amount not to exceed $100 for the first violation of subsection (a) and $150 for each subsequent violation of subsection (a) may be assessed by the state board of healing arts under the provisions of K.S.A. 65-2863a, and amendments thereto.

(c) This section shall be part of and supplemental to the Kansas healing arts act.

History: L. 1995, ch. 82, § 6; L. 2014, ch. 131, § 39; July 1, 2015.



65-28,127 Licensees who direct, supervise, order, refer, accept responsibility for, enter into practice protocols with or delegate acts which constitute practice of healing arts to others; requirements and limitations; construction of section.

65-28,127. Licensees who direct, supervise, order, refer, accept responsibility for, enter into practice protocols with or delegate acts which constitute practice of healing arts to others; requirements and limitations; construction of section. (a) Every supervising or responsible licensee who directs, supervises, orders, refers, accepts responsibility for, enters into written agreements or practice protocols with, or who delegates acts which constitute the practice of the healing arts to other persons shall:

(1) Be actively engaged in the practice of the healing arts in Kansas;

(2) review and keep current any required written agreements or practice protocols between the supervising or responsible licensee and such persons, as may be determined by the board;

(3) direct, supervise, order, refer, enter into a written agreement or practice protocol with, or delegate to such persons only those acts and functions which the supervising or responsible licensee knows or has reason to believe can be competently performed by such person and is not in violation of any other statute or regulation;

(4) direct, supervise, order, refer, enter into a written agreement or practice protocol with, or delegate to other persons only those acts and functions which are within the normal and customary specialty, competence and lawful practice of the supervising or responsible licensee;

(5) provide for a qualified, substitute licensee who accepts responsibility for the direction, supervision, delegation and written agreements or practice protocols with such persons when the supervising or responsible licensee is temporarily absent; and

(6) comply with all rules and regulations of the board establishing limits and conditions on the delegation and supervision of services constituting the practice of medicine and surgery.

(b) "Responsible licensee" means a person licensed by the state board of healing arts to practice medicine and surgery or chiropractic who has accepted responsibility for the actions of persons who perform acts pursuant to written agreements or practice protocols with, or at the order of, or referral, direction, supervision or delegation from such responsible licensee.

(c) Except as otherwise provided by rules and regulations of the board implementing this section, the physician assistant licensure act shall govern the direction and supervision of physician assistants by persons licensed by the state board of healing arts to practice medicine and surgery.

(d) Nothing in subsection (a)(4) shall be construed to prohibit a person licensed to practice medicine and surgery from ordering, authorizing or directing anesthesia care by a registered nurse anesthetist pursuant to K.S.A. 65-1158, and amendments thereto.

(e) Nothing in this section shall be construed to prohibit a person licensed to practice medicine and surgery from ordering, authorizing or directing physical therapy services pursuant to K.S.A. 65-2901 et seq., and amendments thereto.

(f) Nothing in this section shall be construed to prohibit a person licensed to practice medicine and surgery from entering into a co-management relationship with an optometrist pursuant to K.S.A. 65-1501 et seq., and amendments thereto.

(g) The board may adopt rules and regulations establishing limits and conditions on the delegation and supervision of services constituting the practice of medicine and surgery.

(h) As used in this section, "supervising physician" shall have the meaning ascribed thereto in K.S.A. 65-28a02, and amendments thereto.

(i) This section shall be part of and supplemental to the Kansas healing arts act.

History: L. 1998, ch. 170, § 1; L. 2000, ch. 162, § 20; L. 2004, ch. 117, § 6; L. 2009, ch. 133, § 2; L. 2014, ch. 131, § 40; L. 2015, ch. 46, § 8; July 1.



65-28,128 Abandonment of health care records; court jurisdiction; procedure; appointment of custodian of records, authority and duties, liability, physician-patient privilege; access to records.

65-28,128. Abandonment of health care records; court jurisdiction; procedure; appointment of custodian of records, authority and duties, liability, physician-patient privilege; access to records. (a) As used in this section:

(1) "Health care provider" means a person licensed to practice any branch of the healing arts by the state board of healing arts, a podiatrist licensed by the state board of healing arts, a professional corporation organized pursuant to the professional corporation law of Kansas by persons who are authorized by such law to form such a corporation and who are health care providers as defined by this subsection, a Kansas limited liability company organized for the purpose of rendering professional services by its members who are health care providers as defined by this subsection and who are legally authorized to render the professional services for which the limited liability company is organized, a partnership of persons who are health care providers under this subsection, a Kansas not-for-profit corporation organized for the purpose of rendering professional services by persons who are health care providers as defined by this subsection.

(2) "Board" means the state board of healing arts.

(b) The board shall immediately petition the court for appointment of a custodian of a health care provider's health care records if the board is notified or has independent knowledge that a health care provider: (1) Has abandoned health care records, abandoned the health care provider's practice, had the health care provider's license suspended or revoked, had a license canceled or dissolved a business entity and the health care provider is unable or refuses to allow patients access to their health care records as authorized by law or (2) has died and the health care provider's patients are unable to access their health care records as authorized by law. The petition shall nominate a person or business entity who is capable and willing to serve as the custodian of health care records. The district court shall expedite an action brought by the board. The court's findings may be made solely on a review of the documentation or affidavits attached to the petition and without hearing any testimonial evidence. The district court's review may be made ex parte without delay or notice of any kind. An appellate court shall expedite review of a district court's findings as provided in this section.

(c) Notice of hearing on the petition shall be served on the health care provider at the last known address and if the health care provider is a business entity, on the registered agent of such business entity. If the health care provider has died and an administrator of the estate has been appointed, notice shall be served on such administrator. Notice shall be served as in civil cases.

(d) At the hearing, if the court finds the health care records have been abandoned, the court shall appoint a person or business entity as the custodian of the health care records and responsible for the safekeeping thereof, and shall order the delivery and possession of the health care records to the appointed custodian of health care records. The court may make all additional orders necessary to protect the health care provider's property interests in the records.

(e) The record's custodian:

(1) Shall be a fiduciary and act in the place of the health care provider to furnish to the patient or the patient's authorized representative copies of health care records, pursuant to K.S.A. 65-4970 through 65-4973, and amendments thereto, and shall be authorized to collect any fee for disclosure authorized by K.S.A. 65-4971, and amendments thereto;

(2) shall have exclusive possession of the health care records until further order of the court;

(3) may destroy the records in the ordinary course of business when the health care provider's duty to maintain such records has ceased;

(4) shall act in the place of the health care provider to maintain confidentiality of records and shall be liable if the custodian maliciously breeches the confidentiality;

(5) shall not guarantee or be liable for the accuracy or completeness of the health care records;

(6) shall not be liable in a civil action for damages or other relief arising from the performance of the responsibilities set forth in this section except upon clear and convincing evidence that the custodian of records maliciously altered or destroyed health care records; and

(7) shall act as the health care provider for the purposes of physician-patient privilege, pursuant to K.S.A. 60-427, and amendments thereto, and shall assert any privilege acting as the physician.

(f) At any time after the appointment of a custodian, the health care provider, administrator of the health care provider's estate or board may petition the court to amend, modify or dissolve the order concerning the custodian of health care records. The court shall amend the order when it reasonably appears the health care provider or administrator of the health care provider's estate is prepared to assume the duties of the health care provider relating to the records.

(g) Nothing in this act shall prohibit the health care provider or the health care provider's authorized representative from gaining access and copying a record created by the health care provider.

(h) This section shall be part of and supplemental to the Kansas healing arts act.

History: L. 2004, ch. 117, § 1; L. 2009, ch. 133, § 3; July 1.



65-28,129 State board of healing arts; fingerprinting and criminal history.

65-28,129. State board of healing arts; fingerprinting and criminal history. (a) As part of an original application for or reinstatement of any license, registration, permit or certificate or in connection with any investigation of any holder of a license, registration, permit or certificate, the state board of healing arts may require a person to be fingerprinted and submit to a state and national criminal history record check. The fingerprints shall be used to identify the person and to determine whether the person has a record of criminal history in this state or other jurisdiction. The state board of healing arts is authorized to submit the fingerprints to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. The state board of healing arts may use the information obtained from fingerprinting and the criminal history for purposes of verifying the identification of the person and in the official determination of the qualifications and fitness of the person to be issued or to maintain a license, registration, permit or certificate.

(b) Local and state law enforcement officers and agencies shall assist the state board of healing arts in taking and processing of fingerprints of applicants for and holders of any license, registration, permit or certificate and shall release all records of adult convictions and nonconvictions and adult convictions or adjudications of another state or country to the state board of healing arts.

(c) The state board of healing arts may fix and collect a fee as may be required by the board in an amount necessary to reimburse the board for the cost of fingerprinting and the criminal history record check. Any moneys collected under this subsection shall be deposited in the state treasury and credited to the healing arts fee fund.

(d) This section shall be part of and supplemental to the Kansas healing arts act.

History: L. 2008, ch. 154, § 2; July 1.



65-28,130 Same; graduated sanctions; reference guide.

65-28,130. Same; graduated sanctions; reference guide. (a) The board shall adopt a formal list of graduated sanctions for violations of the Kansas healing arts act which may be used by the board as a reference guide for the imposition of each level of sanction.

(b) This section shall be part of and supplemental to the Kansas healing arts act.

History: L. 2008, ch. 154, § 3; July 1.



65-28,131 Same; website; licensee information.

65-28,131. Same; website; licensee information. (a) The board shall make available, unless otherwise prohibited by law, on a searchable website which shall be accessible by the public, the following information, which has been reported to the board, regarding licensees:

(1) The licensee's full name, business address, telephone number, license number, type, status and expiration date;

(2) the licensee's practice specialty, if any, and board certifications, if any;

(3) any public disciplinary action taken against the licensee by the board or by the licensing agency of any state or other country in which the licensee is currently licensed or has been licensed in the past;

(4) any involuntary limitation, denial, revocation or suspension of the licensee's staff membership or clinical privileges at any hospital or other health care facility, and the name of the hospital or facility, the date the action was taken, a description of the action, including any terms and conditions of the action and whether the licensee has fulfilled the conditions of the action;

(5) any involuntary surrender of the licensee's drug enforcement administration registration; and

(6) any final criminal conviction resulting from the commission of a felony in any state or country.

(b) Any person applying for an active license, including a renewal or reinstatement license, shall provide the information required in subsection (a) on forms or in a manner determined by the board by rule and regulation.

(c) At the time of licensure or renewal, a licensee may add a statement to such licensee's profile as it appears on the website created herein. Such statement may provide further explanation of any disciplinary information contained in such licensee's profile.

(d) This section shall be part of and supplemental to the healing arts act.

History: L. 2008, ch. 154, § 4; L. 2014, ch. 131, § 59; July 1, 2015.



65-28,132 Medical records maintenance trust fund; authorized uses of moneys credited to fund; rules and regulations.

65-28,132. Medical records maintenance trust fund; authorized uses of moneys credited to fund; rules and regulations. (a) For the purpose of paying for storage, maintenance and transfer of medical records by the board of healing arts, there is hereby established the medical record maintenance trust fund. All payments and disbursements from the medical records maintenance trust fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive director of the board or by any person designated by the board.

(b) The board may certify to the director of accounts and reports that a specific amount, but not more than $10, of each fee for the issuance or renewal of a license be credited to the medical records maintenance trust fund until such time the balance exceeds $100,000. At any time the balance in the medical records trust fund falls below $100,000, the board shall certify again to the director of accounts and reports that a specific amount, but not to exceed $10, of each fee for the issuance or renewal of a license be deposited in the state treasury and credited to the medical records maintenance trust fund. The board may order a licensee to reimburse the amount of expenses incurred by the board in a case when such licensee failed to designate a custodian or provide for the storage, maintenance, transfer and access to such licensee's medical records upon becoming inactive. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the medical records maintenance trust fund. All funds deposited and credited to the medical records maintenance fund shall be expended for the purposes set forth in this section.

(c) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the medical records maintenance trust fund interest earnings based on: (1) The average daily balance of moneys in the medical records maintenance trust fund for the preceding month; and (2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) The board of healing arts shall adopt rules and regulations establishing the procedures and standards necessary to implement the provisions of this section within one year of the effective date of this section.

(e) This section shall be part of and supplemental to the Kansas healing arts act.

History: L. 2009, ch. 133, § 1; L. 2014, ch. 131, § 41; July 1, 2015.






Article 28a PHYSICIAN ASSISTANTS

65-28a01 Physician assistant licensure act; citation.

65-28a01. Physician assistant licensure act; citation. K.S.A. 65-28a01 to 65-28a12, inclusive, and amendments thereto, of this act shall be known and may be cited as the physician assistant licensure act.

History: L. 2000, ch. 162, § 1; Feb. 1, 2001.



65-28a02 Definitions.

65-28a02. Definitions. (a) The following words and phrases when used in the physician assistant licensure act shall have the meanings respectively ascribed to them in this section:

(1) "Board" means the state board of healing arts.

(2) "Direction and supervision" means the guidance, direction and coordination of activities of a physician assistant by such physician assistant's supervising physician, whether written or verbal, whether immediate or by prior arrangement, in accordance with standards established by the board by rules and regulations, which standards shall be designed to ensure adequate direction and supervision by the supervising physician of the physician assistant. The term "direction and supervision" shall not be construed to mean that the immediate or physical presence of the supervising physician is required during the performance of the physician assistant.

(3) "Physician" means any person licensed by the state board of healing arts to practice medicine and surgery.

(4) "Physician assistant" means a person who is licensed in accordance with the provisions of K.S.A. 65-28a04, and amendments thereto, and who provides patient services under the direction and supervision of a supervising physician.

(5) "Supervising physician" means prior to January 11, 2016, a responsible physician and on and after January 11, 2016, a physician who has accepted responsibility for the medical services rendered and actions of the physician assistant while performing under the direction and supervision of the supervising physician.

(6) "Responsible physician" means a physician who has accepted continuous and ultimate responsibility for the medical services rendered and actions of the physician assistant while performing under the direction and supervision of the responsible physician.

(7) "Licensee," for purposes of the physician assistant licensure act, means all persons issued a license or temporary license pursuant to the physician assistant licensure act.

(8) "License," for purposes of the physician assistant licensure act, means any license or temporary license granted by the physician assistant licensure act.

(9) "Agreement" means, prior to January 11, 2016, protocol and on and after January 11, 2016, agreement.

(b) Prior to January 11, 2016, wherever the term "supervising physician" in connection with the term "physician assistant," or words of like effect, appears in any statute, contract or other document, it shall mean responsible physician as defined in subsection (a)(6). On and after January 11, 2016, such term shall mean supervising physician as defined in subsection (a)(5).

History: L. 2000, ch. 162, § 2; L. 2014, ch.131, § 42; L. 2015, ch. 46, § 9; July 1.



65-28a03 List of names; renewal of license; canceled licenses; inactive licenses; reinstatement of license; federally active licenses; exempt licenses; fees; rules and regulations.

65-28a03. List of names; renewal of license; canceled licenses; inactive licenses; reinstatement of license; federally active licenses; exempt licenses; fees; rules and regulations. (a) There is hereby created a designation of active license. The board is authorized to issue an active license to a physician assistant who makes written application for such license on a form provided by the board and remits the fee for an active license established pursuant to subsection (h). As a condition of engaging in active practice as a physician assistant, each licensed physician assistant shall file a request to engage in active practice signed by the physician assistant and the physician who will be responsible for the physician assistant. The request shall contain such information as required by rules and regulations adopted by the board. The board shall maintain a list of the names of physician assistants who may engage in active practice in this state.

(b) All licenses, except temporary licenses, shall be canceled on the date of cancellation established by rules and regulations of the board and may be renewed as required by the board. The request for renewal shall be on a form provided by the board and shall be accompanied by the renewal fee established pursuant to this section, which shall be paid not later than the renewal date of the license. The board, prior to renewal of an active license, shall require the licensee to submit to the board evidence satisfactory to the board that the licensee is maintaining a policy of professional liability insurance as required by K.S.A. 40-3402, and amendments thereto, and has paid the premium surcharges as required by K.S.A. 40-3404, and amendments thereto.

(c) At least 30 days before the renewal date of the license of a physician assistant, except a temporary license, the board shall notify the licensee of the renewal date by mail addressed to the licensee's last mailing address as noted upon the office records of the board. If the licensee fails to submit the renewal application and pay the renewal fee by the renewal date of the license, the licensee shall be given notice that the licensee has failed to pay the renewal fee by the renewal date of the license and the license may be renewed only if the renewal fee and the late renewal fee are received by the board within the 30-day period following the renewal date and that, if both fees are not received within the 30-day period, the license shall be deemed canceled by operation of law without further proceedings for failure to renew and shall be reissued only after the license has been reinstated under subsection (d).

(d) Any license canceled for failure to renew as herein provided may be reinstated upon recommendation of the board and upon payment of the reinstatement fee and upon submitting evidence of satisfactory completion of any applicable continuing education requirements established by the board. The board shall adopt rules and regulations establishing appropriate continuing education requirements for reinstatement of licenses canceled for failure to renew.

(e) There is hereby created the designation of inactive license. The board is authorized to issue an inactive license to any licensee who makes written application for such license on a form provided by the board and remits the fee for an inactive license established pursuant to subsection (h) of this section. The board may issue an inactive license only to a person who meets all the requirements for a license to practice as a physician assistant and who does not engage in active practice as a physician assistant in the state of Kansas. An inactive license shall not entitle the holder to engage in active practice. The provisions of subsections (c) and (d) of this section relating to cancellation, renewal and reinstatement of a license shall be applicable to an inactive license issued under this subsection. Each inactive licensee may apply to engage in active practice by presenting a request required by subsection (a) and submit to the board evidence satisfactory to the board that such licensee is maintaining a policy of professional liability insurance as required by K.S.A. 40-3402, and amendments thereto, and has paid the premium surcharges as required by K.S.A. 40-3404, and amendments thereto. The request shall contain such information as required by rules and regulations adopted by the board. The request shall be accompanied by the fee established pursuant to subsection (h).

(f) (1) There is hereby created a designation of federally active license. The board is authorized to issue a federally active license to any licensed physician assistant who makes written application for such license on a form provided by the board and remits the same fee required for a federally active license established under subsection (h). The board may issue a federally active license only to a person who meets all of the requirements for a license to practice as a physician assistant in Kansas and who practices as a physician assistant solely in the course of employment or active duty in the United States government or any of its departments, bureaus or agencies. A person issued a federally active license may engage in limited practice outside of the course of federal employment consistent with the scope of practice of exempt licensees under subsection (g), except that the scope of practice of a federally active licensee shall be limited to the following: (A) Performing administrative functions, including peer review, disability determinations, utilization review and expert opinions; (B) providing direct patient care services gratuitously or providing supervision, direction or consultation for no compensation except that nothing in this subsection (f)(1)(B) shall prohibit a physician assistant issued a federally active license from receiving payment for subsistence allowances or actual and necessary expenses incurred in providing such services; and (C) rendering professional services as a charitable health care provider as defined in K.S.A. 75-6102, and amendments thereto.

(2) The provisions of subsections (c) and (d) of this section relating to continuing education, cancellation, renewal and reinstatement of a license shall be applicable to a federally active license issued under this subsection.

(3) A person who practices under a federally active license shall not be deemed to be rendering professional service as a health care provider in this state for purposes of K.S.A. 40-3402, and amendments thereto.

(g) (1) There is hereby created a designation of exempt license. The board is authorized to issue an exempt license to any licensed physician assistant who makes written application for such license on a form provided by the board and remits the fee for an exempt license established under subsection (h). The board may issue an exempt license to a person who is not regularly engaged in physician assistant practice in Kansas and who does not hold oneself out to the public as being professionally engaged in such practice. An exempt license shall entitle the holder to all privileges of a physician assistant for which such license is issued. Each exempt license may be renewed subject to the provisions of this section. Each exempt licensee shall be subject to all provisions of the physician assistant licensure act, except as otherwise provided in this subsection (g). The holder of an exempt license may be required to submit evidence of satisfactory completion of a program of continuing education required by this section. The requirements for continuing education for exempt licensees under this section shall be established by rules and regulations adopted by the board. Each exempt licensee may apply for an active license to regularly engage in the practice of a physician assistant upon filing a written application with the board. The request shall be on a form provided by the board and shall be accompanied by the active license fee established pursuant to subsection (h).

(2) For the licensee whose license has been exempt for less than two years, the board shall adopt rules and regulations establishing appropriate continuing education requirements for exempt licensees to become licensed to regularly practice as a physician assistant within Kansas. Any licensee whose license has been exempt for more than two years and who has not been in the active practice as a physician assistant or engaged in a formal educational program since the license has been exempt may be required to complete such additional testing, training or education as the board may deem necessary to establish the licensee's present ability to practice with reasonable skill and safety.

(3) Nothing in this subsection (g) shall be construed to prohibit a person holding an exempt license from serving as a paid employee of: (A) A local health department as defined by K.S.A. 65-241, and amendments thereto; or (B) an indigent health care clinic as defined by K.S.A. 75-6102, and amendments thereto.

(h) The following fees shall be fixed by rules and regulations adopted by the state board of healing arts and shall be collected by the board:

(1) For an active license as a physician assistant, the sum of not more than $200;

(2) for any license by endorsement as a physician assistant, the sum of not more than $200;

(3) for temporary licensure as a physician assistant, the sum of not more than $30;

(4) for the renewal of an active license to practice as a physician assistant, the sum of not more than $150;

(5) for renewal of an inactive license, the sum of not more than $150;

(6) for the late renewal of any license as a physician assistant, the sum of not more than $250;

(7) for reinstatement of a license canceled for failure to renew, the sum of not more than $250;

(8) for a certified statement from the board that a physician assistant is licensed in this state, the sum of not more than $30;

(9) for a federally active license, the sum of not more than $200;

(10) for the exempt license, the sum of not more than $150;

(11) for a copy of the licensure certificate of a physician assistant, the sum of not more than $25; and

(12) for conversion of an inactive license to an active license to actively practice as a physician assistant, the sum of not more than $150.

(i) The board shall remit all moneys received by or for the board under the provisions of this act to the state treasurer and such money shall be deposited in the state treasury, credited to the state general fund and the healing arts fee fund and expended all in accordance with K.S.A. 65-2855, and amendments thereto.

(j) The board may promulgate all necessary rules and regulations for carrying out the provisions of this act.

History: L. 2000, ch. 162, § 3; L. 2004, ch. 117, § 17; L. 2014, ch. 131, § 43; L. 2015, ch. 46, § 10; July 1.



65-28a04 Licensure as a physician assistant, requirements; refusal to license; continuing education; registration to licensure transition.

65-28a04. Licensure as a physician assistant, requirements; refusal to license; continuing education; registration to licensure transition. (a) No person shall be licensed as a physician assistant by the state board of healing arts unless such person has:

(1) Presented to the state board of healing arts proof that the applicant has successfully completed a course of education and training approved by the state board of healing arts for the education and training of a physician assistant or presented to the state board of healing arts proof that the applicant has acquired experience while serving in the armed forces of the United States which experience is equivalent to the minimum experience requirements established by the state board of healing arts;

(2) passed an examination approved by the state board of healing arts covering subjects incident to the education and training of a physician assistant; and

(3) submitted to the state board of healing arts any other information the state board of healing arts deems necessary to evaluate the applicant's qualifications.

(b) The board may refuse to license a person as a physician assistant upon any of the grounds for which the board may revoke such license.

(c) The state board of healing arts shall require every physician assistant to submit with the renewal application evidence of satisfactory completion of a program of continuing education required by the state board of healing arts. The state board of healing arts by duly adopted rules and regulations shall establish the requirements for such program of continuing education as soon as possible after the effective date of this act. In establishing such requirements the state board of healing arts shall consider any existing programs of continuing education currently being offered to physician assistants.

(d) A person registered to practice as a physician assistant immediately prior to the effective date of this act shall be deemed to be licensed to practice as a physician assistant under this act, and such person shall not be required to file an original application for licensure under this act. Any application for registration filed which has not been granted prior to February 1, 2001, shall be processed as an application for licensure under this act.

History: L. 2000, ch. 162, § 4; Feb. 1, 2001.



65-28a05 Revocation, suspension, limitation, censure or denial of license, grounds.

65-28a05. Revocation, suspension, limitation, censure or denial of license, grounds. A licensee's license may be revoked, suspended or limited, or the licensee may be publicly or privately censured, or an application for a license or for reinstatement of a license may be denied upon a finding of the existence of any of the following grounds:

(a) The licensee has committed an act of unprofessional conduct as defined by rules and regulations adopted by the board;

(b) the licensee has obtained a license by means of fraud, misrepresentations or concealment of material facts;

(c) the licensee has committed an act of professional incompetency as defined by rules and regulations adopted by the board;

(d) the licensee has been convicted of a felony;

(e) the licensee has violated any provision of this act, and amendments thereto;

(f) the licensee has violated any lawful order or rule and regulation of the board;

(g) the licensee has been found to be mentally ill, disabled, not guilty by reason of insanity, not guilty because the licensee suffers from a mental disease or defect or is incompetent to stand trial by a court of competent jurisdiction;

(h) the licensee has violated a federal law or regulation relating to controlled substances;

(i) the licensee has failed to report to the board any adverse action taken against the licensee by another state or licensing jurisdiction, a peer review body, a health care facility, a professional association or society, a governmental agency, by a law enforcement agency or a court for acts or conduct similar to acts or conduct which would constitute grounds for disciplinary action under this section;

(j) the licensee has surrendered a license or authorization to practice as a physician assistant in another state or jurisdiction, has surrendered the authority to utilize controlled substances issued by any state or federal agency, has agreed to a limitation to or restriction of privileges at any medical care facility or has surrendered the licensee's membership on any professional staff or in any professional association or society while under investigation for acts or conduct similar to acts or conduct which would constitute grounds for disciplinary action under this section;

(k) the licensee has failed to report to the board the surrender of the licensee's license or authorization to practice as a physician assistant in another state or jurisdiction or the surrender of the licensee's membership on any professional staff or in any professional association or society while under investigation for acts or conduct similar to acts or conduct which would constitute grounds for disciplinary action under this section;

(l) the licensee has an adverse judgment, award or settlement against the licensee resulting from a medical liability claim related to acts or conduct similar to acts or conduct which would constitute grounds for disciplinary action under this section;

(m) the licensee has failed to report to the board any adverse judgment, settlement or award against the licensee resulting from a medical malpractice liability claim related to acts or conduct similar to acts or conduct which would constitute grounds for disciplinary action under this section;

(n) the licensee's ability to practice with reasonable skill and safety to patients is impaired by reason of physical or mental illness, or condition or use of alcohol, drugs or controlled substances. All information, reports, findings and other records relating to impairment shall be confidential and not subject to discovery by or release to any person or entity outside of a board proceeding;

(o) the licensee has exceeded or has acted outside the scope of authority given the physician assistant by the supervising physician or by this act; or

(p) the licensee has assisted suicide in violation of K.S.A. 21-3406, prior to its repeal, or K.S.A. 2015 Supp. 21-5407, and amendments thereto, as established by any of the following:

(1) A copy of the record of criminal conviction or plea of guilty for a felony in violation of K.S.A. 21-3406, prior to its repeal, or K.S.A. 2015 Supp. 21-5407, and amendments thereto.

(2) A copy of the record of a judgment of contempt of court for violating an injunction issued under K.S.A. 60-4404, and amendments thereto.

(3) A copy of the record of a judgment assessing damages under K.S.A. 60-4405, and amendments thereto.

History: L. 2000, ch. 162, § 5; L. 2011, ch. 30, § 244; L. 2014, ch. 131, § 44; July 1, 2015.



65-28a06 Prohibited acts; act not to include certain persons; penalty for violations.

65-28a06. Prohibited acts; act not to include certain persons; penalty for violations. (a) It shall be unlawful for any person who is not licensed under this act or whose license has been revoked or suspended to engage in the practice as a physician assistant as defined by this act.

(b) No person shall use any title, abbreviation, letters, figures, sign, card or device to indicate that any person is a licensed physician assistant, nor shall any person represent oneself to be a licensed physician assistant unless such person has been duly licensed as a physician assistant in accordance with the provisions of this act.

(c) The provisions of this act shall not be construed to include the following persons:

(1) Persons rendering gratuitous services in the case of an emergency.

(2) Persons gratuitously administering ordinary household remedies.

(3) Individuals practicing religious beliefs which provide for reliance on spiritual means alone for healing.

(4) Students while performing professional services in an approved physician assistant education and training program under the supervision of an approved instructor.

(5) Persons whose professional services are performed under the direct and personal supervision or by order of a practitioner who is licensed under the healing arts act.

(6) Other health care providers licensed, registered, certified or otherwise credentialed by agencies of the state of Kansas.

(7) Persons who practice as physician assistants solely in the course of employment or active duty in the United States government or any of its departments, bureaus or agencies.

(d) Any person violating the provisions of this section shall be guilty of a class B misdemeanor.

History: L. 2000, ch. 162, § 6; L. 2014, ch. 131, § 45; July 1, 2015.



65-28a07 Temporary licensure; period of validity.

65-28a07. Temporary licensure; period of validity. (a) The board shall provide for the temporary licensure of any physician assistant who has made proper application for licensure, has the required qualifications for licensure, except for examination, and has paid the prescribed license fee. Such temporary license shall authorize the person so licensed to provide patient services within the limits of the temporary license.

(b) A temporary license is valid: (1) For six months from the date of issuance; or (2) until the board makes a final determination on the applicant's request for licensure. The board may extend a temporary license, upon a majority vote of the members of the board, for a period not to exceed one year.

History: L. 2000, ch. 162, § 7; L. 2014, ch. 131, § 46; July 1, 2015.



65-28a08 Practice of physician assistant; direction and supervision of physician; prescription of drugs; identification to patient of physician assistant; rules and regulations; "drug" defined.

65-28a08. Practice of physician assistant; direction and supervision of physician; prescription of drugs; identification to patient of physician assistant; rules and regulations; "drug" defined. (a) The practice of a physician assistant shall include medical services within the education, training and experience of the physician assistant that are delegated by the supervising physician. Physician assistants practice in a dependent role with a supervising physician, and may perform those duties and responsibilities through delegated authority or written agreement. Medical services rendered by physician assistants may be performed in any setting authorized by the supervising physician, including, but not limited to, clinics, hospitals, ambulatory surgical centers, patient homes, nursing homes and other medical institutions.

(b) (1) A person licensed as a physician assistant may perform, only under the direction and supervision of a physician, acts which constitute the practice of medicine and surgery to the extent and in the manner authorized by the physician responsible for the physician assistant and only to the extent such acts are consistent with rules and regulations adopted by the board which relate to acts performed by a physician assistant under the supervising physician's direction and supervision. A physician assistant may prescribe drugs pursuant to a written agreement as authorized by the supervising physician.

(2) On and after January 11, 2016, a physician assistant, when authorized by a supervising physician, may dispense prescription-only drugs:

(A) In accordance with rules and regulations adopted by the board governing prescription-only drugs;

(B) when dispensing such prescription-only drugs is in the best interests of the patient and pharmacy services are not readily available; and

(C) if such prescription-only drugs do not exceed the quantity necessary for a 72-hour supply.

(c) Before a physician assistant shall perform under the direction and supervision of a supervising physician, such physician assistant shall be identified to the patient and others involved in providing the patient services as a physician assistant to the supervising physician. Physician assistants licensed under the provisions of this act shall keep such person's license available for inspection at their primary place of business. A physician assistant may not perform any act or procedure performed in the practice of optometry except as provided in K.S.A. 65-1508 and 65-2887, and amendments thereto.

(d) (1) The board shall adopt rules and regulations to be effective January 11, 2016, governing the practice of physician assistants, including the delegation, direction and supervision responsibilities of a supervising physician. Such rules and regulations shall establish conditions and limitations as the board determines to be necessary to protect the public health and safety, and may include a limit upon the number of physician assistants that a supervising physician is able to safely and properly supervise. In developing rules and regulations relating to the practice of physician assistants, the board shall take into consideration the amount of training and capabilities of physician assistants, the different practice settings in which physician assistants and supervising physicians practice, the needs of the geographic area of the state in which the physician assistant and the supervising physician practice and the differing degrees of direction and supervision by a supervising physician appropriate for such settings and areas.

(2) The board shall adopt rules and regulations governing the prescribing of drugs by physician assistants and the responsibilities of the supervising physician with respect thereto. Such rules and regulations shall establish such conditions and limitations as the board determines to be necessary to protect the public health and safety. In developing rules and regulations relating to the prescribing of drugs by physician assistants, the board shall take into consideration the amount of training and capabilities of physician assistants, the different practice settings in which physician assistants and supervising physicians practice, the degree of direction and supervision to be provided by a supervising physician and the needs of the geographic area of the state in which the supervising physician's physician assistant and the supervising physician practice. In all cases in which a physician assistant is authorized to prescribe drugs by a supervising physician, a written agreement between the supervising physician and the physician assistant containing the essential terms of such authorization shall be in effect. Any written prescription order shall include the name, address and telephone number of the supervising physician. In no case shall the scope of the authority of the physician assistant to prescribe drugs exceed the normal and customary practice of the supervising physician in the prescribing of drugs.

(e) The physician assistant may request, receive and sign for professional samples and may distribute professional samples to patients pursuant to a written agreement as authorized by the supervising physician. In order to prescribe or dispense controlled substances, the physician assistant shall register with the federal drug enforcement administration.

(f) As used in this section, "drug" means those articles and substances defined as drugs in K.S.A. 65-1626 and 65-4101, and amendments thereto.

(g) Prior to January 11, 2016, the board shall limit the number of physician assistants a responsible physician may supervise at any one time to the equivalent of two full-time physician assistants as approved in each case by the board. Any limitation on the number of physician assistants in this subsection shall not apply to services performed in a medical care facility, as defined in K.S.A. 65-425, and amendments thereto. The provisions of this subsection shall expire on January 11, 2016.

History: L. 2000, ch. 162, § 8; L. 2014, ch. 131, § 47; L. 2015, ch. 46, § 11; July 1.



65-28a09 Supervising physician; notice to board when supervision and direction terminated; forms.

65-28a09. Supervising physician; notice to board when supervision and direction terminated; forms. (a) If a supervising physician temporarily leaves such physician's customary location of practice, the supervising physician shall, by prior arrangement, name another supervising physician who shall provide direction and supervision to the physician assistant.

(b) A physician assistant shall not perform professional services unless the name, address and signature of each supervising physician and the form required under subsection (a)(2) of K.S.A. 65-28a03, and amendments thereto, have been provided to the board. A supervising physician and physician assistant shall notify the board when supervision and direction of the physician assistant has terminated. The board shall provide forms for identifying each supervising physician and for giving notice that direction and supervision has terminated. These forms may direct that additional information be provided, including a copy of any written agreements, as required by rules and regulations adopted by the board.

History: L. 2000, ch. 162, § 9; L. 2014, ch. 131, § 48; July 1, 2015.



65-28a11 Physician assistant council established; appointment of members; payment for attending meetings of council.

65-28a11. Physician assistant council established; appointment of members; payment for attending meetings of council. (a) There is established a physician assistant council to advise the board in carrying out the provisions of K.S.A. 65-28a01 through 65-28a09, and amendments thereto. The council shall consist of five members, all citizens and residents of the state of Kansas appointed as follows: One member shall be a physician appointed by the board who is a supervising physician for a physician assistant; one member shall be the president of the board or a person designated by the president; and three members shall be licensed physician assistants appointed by the governor. The governor, insofar as possible, shall appoint persons from different geographical areas and persons who represent various types of practice settings. If a vacancy occurs on the council, the appointing authority of the position which has become vacant shall appoint a person of like qualifications to fill the vacant position for the unexpired term, if any. The Kansas academy of physician assistants shall recommend the names of licensed physician assistants to the governor in a number equal to at least twice the positions or vacancies to be filled, and the governor may appoint members to fill the positions or vacancies from the submitted list. Members of the council appointed by the governor on and after the effective date of this act shall be appointed for terms of three years and until their successors are appointed and qualified except that of the members first appointed by the governor on or after the effective date of this act one shall be appointed for a term of one year, one shall be appointed for a term of two years and one shall be appointed for a term of three years, as designated by the governor. The member appointed by the board shall serve at the pleasure of the board. A member designated by the president of the board shall serve at the pleasure of the president.

(b) Members of the council attending meetings of the council, or attending a subcommittee meeting thereof authorized by the council, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223, and amendments thereto, from the healing arts fee fund.

History: L. 2000, ch. 162, § 11; L. 2014, ch. 131, § 49; July 1, 2015.



65-28a12 Administrative proceedings; actions to enjoin violations.

65-28a12. Administrative proceedings; actions to enjoin violations. (a) All administrative proceedings to revoke, suspend, limit or deny a license, or to censure a licensee, shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(b) When it appears to the board that any person is violating any of the provisions of this act, the board may bring an action in the name of the state of Kansas in a court of competent jurisdiction for an injunction against such violation without regard to whether proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted.

History: L. 2000, ch. 162, § 12; Feb. 1, 2001.



65-28a13 Physician assistant ownership limitations in professional corporations.

65-28a13. Physician assistant ownership limitations in professional corporations. (a) The state board of healing arts shall adopt rules and regulations to limit the percentage of ownership when a licensed physician assistant forms a professional corporation pursuant to K.S.A. 17-2706 et seq., and amendments thereto, in combination with other professional services.

(b) This section shall be part of and supplemental to the physician assistant licensure act.

History: L. 2004, ch. 143, § 105; Jan. 1, 2005.



65-28a14 Criminal and civil penalties for violations of act.

65-28a14. Criminal and civil penalties for violations of act. (a) Any violation of the provisions of the physician assistant licensure act shall constitute a class B misdemeanor.

(b) When it appears to the board that any person is violating any of the provisions of the physician assistant licensure act, the board may bring an action in the name of the state in a court of competent jurisdiction for an injunction against such violation, without regard to whether proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted.

(c) The board, in addition to any other penalty prescribed under the physician assistant licensure act, may assess a civil fine, after proper notice and an opportunity to be heard, against a licensee for a violation of the physician assistant licensure act in an amount not to exceed $5,000 for the first violation, $10,000 for the second violation and $15,000 for the third violation and for each subsequent violation. All fines assessed and collected under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(d) Costs assessed by the board pursuant to subsection (c) shall be considered costs in an administrative matter pursuant to 11 U.S.C. § 523. If the board is the unsuccessful party, the costs shall be paid from the healing arts fee fund.

(e) This section shall be part of and supplemental to the physician assistant licensure act.

(f) This section shall take effect on and after July 1, 2015.

History: L. 2014, ch. 131, § 56; May 22.



65-28a15 Changes in licensee's address; penalties; costs.

65-28a15. Changes in licensee's address; penalties; costs. (a) It shall be the duty of each licensee to notify the board in writing within 30 days of any changes in the licensee's home mailing address or primary practice mailing address.

(b) In addition to any other penalty prescribed under the physician assistant licensure act, the board may assess a civil fine for a violation of subsection (a) in an amount not to exceed $100 for a first violation and $150 for each subsequent violation.

(c) Costs assessed by the board pursuant to subsection (b), shall be considered costs in an administrative matter pursuant to 11 U.S.C. § 523. If the board is an unsuccessful party, the costs shall be paid from the healing arts fee fund.

(d) This section shall be part of and supplemental to the physician assistant licensure act.

(e) This section shall take effect on and after July 1, 2015.

History: L. 2014, ch. 131, § 57; May 22.



65-28a16 License by endorsement.

65-28a16. License by endorsement. (a) There is hereby created a license by endorsement. The board is authorized to issue a license by endorsement without examination to a person who has been in active practice as a physician assistant in some other state, territory, District of Columbia or other country upon certificate of the proper licensing authority of that state, territory, District of Columbia or other country certifying that the applicant is duly licensed, that the applicant's license has never been limited, suspended or revoked, that the licensee has never been censured or had other disciplinary action taken and that, so far as the records of such authority are concerned, the applicant is entitled to its endorsement. The applicant shall also present proof satisfactory to the board:

(1) That the state, territory, District of Columbia or country in which the applicant last practiced has and maintains standards at least equal to those maintained by Kansas;

(2) that the applicant's original license was based upon an examination at least equal in quality to the examination required in this state and that the passing grade required to obtain such original license was comparable to that required in this state;

(3) the date of the applicant's original and all endorsed licenses, and the date and place from which any license was attained;

(4) that the applicant has been actively engaged in practice under such license or licenses since issuance. The board may adopt rules and regulations establishing appropriate qualitative and quantitative practice activities to qualify as active practice; and

(5) that the applicant has a reasonable ability to communicate in English.

(b) An applicant for a license by endorsement shall not be licensed unless, as determined by the board, the applicant's qualifications are substantially equivalent to Kansas requirements. In lieu of any other requirement prescribed by law for satisfactory passage of any examination for physician assistants, the board may accept evidence demonstrating that the applicant or licensee has satisfactorily passed an equivalent examination given by a national board of examiners for physician assistants.

(c) This section shall be part of and supplemental to the physician assistant licensure act.

(d) This section shall take effect on and after July 1, 2015.

History: L. 2014, ch. 131, § 58; May 22.






Article 29 PHYSICAL THERAPY

65-2901 Definitions.

65-2901. Definitions. As used in article 29 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto:

(a) "Physical therapy" means examining, evaluating and testing individuals with mechanical, anatomical, physiological and developmental impairments, functional limitations and disabilities or other health and movement-related conditions in order to determine a diagnosis solely for physical therapy, prognosis, plan of therapeutic intervention and to assess the ongoing effects of physical therapy intervention. Physical therapy also includes alleviating impairments, functional limitations and disabilities by designing, implementing and modifying therapeutic interventions that may include, but are not limited to, therapeutic exercise; functional training in community or work integration or reintegration; manual therapy; therapeutic massage; prescription, application and, as appropriate, fabrication of assistive, adaptive, orthotic, prosthetic, protective and supportive devices and equipment; airway clearance techniques; integumentary protection and repair techniques; debridement and wound care; physical agents or modalities; mechanical and electrotherapeutic modalities; patient-related instruction; reducing the risk of injury, impairments, functional limitations and disability, including the promotion and maintenance of fitness, health and quality of life in all age populations and engaging in administration, consultation, education and research. Physical therapy also includes the care and services provided by a physical therapist or a physical therapist assistant under the direction and supervision of a physical therapist who is licensed pursuant to article 29 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto. Physical therapy does not include the use of roentgen rays and radium for diagnostic and therapeutic purposes, the use of electricity for surgical purposes, including cauterization, the practice of any branch of the healing arts and the making of a medical diagnosis.

(b) "Physical therapist" means a person who is licensed to practice physical therapy pursuant to article 29 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto. Any person who successfully meets the requirements of K.S.A. 65-2906, and amendments thereto, shall be known and designated as a physical therapist and may designate or describe oneself, as appropriate, as a physical therapist, physiotherapist, licensed physical therapist, doctor of physical therapy, abbreviations thereof, or words similar thereto or use of the designated letters P.T., Ph. T., M.P.T., D.P.T. or L.P.T. Nothing in this section shall be construed to prohibit physical therapists licensed under K.S.A. 2015 Supp. 65-2906 and 65-2909, and amendments thereto, from listing or using in conjunction with their name any letters, words, abbreviations or other insignia to designate any educational degrees, certifications or credentials recognized by the board which such licensee has earned. Each licensee when using the letters or term "Dr." or "Doctor" in conjunction with such licensee's professional practice, whether in any written or oral communication, shall identify oneself as a "physical therapist" or "doctor of physical therapy."

(c) "Physical therapist assistant" means a person who is certified pursuant to article 29 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, and who works under the direction of a physical therapist, and who assists the physical therapist in selected components of physical therapy intervention. Any person who successfully meets the requirements of K.S.A. 65-2906, and amendments thereto, shall be known and designated as a physical therapist assistant, and may designate or describe oneself as a physical therapist assistant, certified physical therapist assistant, abbreviations thereof, or words similar thereto or use of the designated letters P.T.A., C.P.T.A. or P.T. Asst. Nothing in this section shall be construed to prohibit physical therapist assistants certified under K.S.A. 2015 Supp. 65-2906 and 65-2909, and amendments thereto, from listing or using in conjunction with their name any letters, words, abbreviations or other insignia to designate any educational degrees, certifications or credentials which such physical therapist assistant has earned.

(d) "Board" means the state board of healing arts.

(e) "Council" means the physical therapy advisory council.

(f) "Physician" means a person licensed to practice medicine and surgery.

(g) "Recognized by the board" means an action taken by the board at an open meeting to recognize letters, words, abbreviations or other insignia to designate any educational degrees, certifications or credentials, consistent with the provisions of this act, which a physical therapist may appropriately use to designate or describe oneself and which shall be published in the official minutes of the board.

History: L. 1963, ch. 318, § 1; L. 1973, ch. 253, § 1; L. 1983, ch. 215, § 1; L. 1988, ch. 246, § 19; L. 2003, ch. 128, § 1; L. 2004, ch. 61, § 1; L. 2007, ch. 177, § 19; L. 2011, ch. 114, § 19; July 1.



65-2903 Physical therapy advisory council; membership; qualifications.

65-2903. Physical therapy advisory council; membership; qualifications. There is hereby created a physical therapy advisory council to assist the board in carrying out the provisions of this law. The council shall consist of five members, citizens and residents of the state of Kansas, three of whom shall be physical therapists, one of whom shall be a physician licensed by the board to practice medicine and surgery and one of whom shall be a member of such board.

History: L. 1963, ch. 318, § 3; L. 1973, ch. 253, § 2; L. 1978, ch. 308, § 52; L. 1981, ch. 299, § 50; L. 1983, ch. 215, § 2; L. 1987, ch. 240, § 15; L. 2003, ch. 128, § 2; Apr. 1, 2004.



65-2904 Same; terms; oath.

65-2904. Same; terms; oath. The council shall be appointed as follows: The board shall appoint one physician licensed to practice medicine and surgery and one member of the board, and the governor shall appoint three physical therapists who are duly licensed physical therapists who have at least three years' experience in physical therapy immediately preceding the appointment and are actively engaged, in this state, in physical therapy. The foregoing appointees shall constitute the council. Except as otherwise provided in this section, the members appointed in accordance with this section shall be appointed for terms of four years and shall serve until their successors are appointed and qualify. Members serving on the examining committee for physical therapy on the effective date of this act shall be members of the council and shall serve on the council until the conclusion of the terms for which they were appointed to the examining committee for physical therapy and until their successors are appointed and qualified. Each member of the council shall take an oath as required by law for state officers. No physical therapist member appointed by the governor shall be appointed for more than two successive four-year terms commencing on or after that date.

History: L. 1963, ch. 318, § 4; L. 1973, ch. 253, § 3; L. 1983, ch. 215, § 3; L. 1987, ch. 240, § 16; L. 2003, ch. 128, § 3; Apr. 1, 2004.



65-2905 Same; officers; executive director; powers and duties; quorum; records; employees; compensation and expenses.

65-2905. Same; officers; executive director; powers and duties; quorum; records; employees; compensation and expenses. (a) The physical therapy advisory council provided for in this act shall elect from their members a president and a vice-president, who shall serve for one year or until their successors are elected and qualified. The executive director of the board shall act as secretary of the council.

(b) The council shall serve in an advisory capacity to the board in matters pertaining to physical therapy.  The board may adopt reasonable rules and regulations as may be found necessary for the performance of its duties. As to any matters coming under its jurisdiction, the council while in session may take testimony and any member may administer oaths in the taking of such testimony.

(c) A simple majority of the council shall constitute a quorum for the transaction of business. The secretary shall keep a record of all procedures of the council.

(d) The board may appoint and fix the compensation of such employees as may be necessary to assist the council, and the board shall have the power to employ such expert assistance as it may deem necessary to carry out the purposes of this act. Members of the council attending meetings of such council, or attending a subcommittee meeting thereof authorized by such council, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223, and amendments thereto.

History: L. 1963, ch. 318, § 5; L. 1973, ch. 253, § 4; L. 1974, ch. 348, § 28; L. 1983, ch. 215, § 4; L. 1987, ch. 240, § 17; L. 2003, ch. 128, § 4; Apr. 1, 2004.



65-2906 Duties of board; qualifications of applicants; form of application; approval of schools.

65-2906. Duties of board; qualifications of applicants; form of application; approval of schools. (a) The board, with the advice and assistance of the council, shall pass upon the qualifications of all applicants for licensure or certification and duly license or certify those applicants who meet the qualifications established by this act.

(b) An applicant applying for licensure as a physical therapist or for a certificate as a physical therapist assistant shall file a written application on forms provided by the board, showing to the satisfaction of the board that the applicant meets the following requirements:

(1) The applicant is of legal age;

(2) the applicant has successfully completed the academic requirements of an educational program in physical therapy approved by the board which is appropriate for the certification or licensure of the applicant or, if the applicant attended a program not approved by the board, the applicant shall present an evaluation by an entity approved by the board showing that applicant's educational program met the criteria a school must satisfy to be approved by the board;

(3) the applicant has passed an examination required by the board which is appropriate for the certification or licensure of the applicant to test the applicant's knowledge of the basic and clinical sciences relating to physical therapy theory and practice; and

(4) the applicant has paid to the board all applicable fees established under K.S.A. 65-2911, and amendments thereto.

(c) The board shall adopt rules and regulations establishing the criteria which a school shall satisfy in order to be approved by the board for purposes of subsection (b). The board may send a questionnaire developed by the board to any school for which the board does not have sufficient information to determine whether the school meets the requirements of the board for approval and rules and regulations adopted under this section. The questionnaire providing the necessary information shall be completed and returned to the board in order for the school to be considered for approval. The board may contract with investigative agencies, commissions or consultants to assist the board in obtaining information about schools. In entering such contracts the authority to approve schools shall remain solely with the board.

History: L. 1963, ch. 318, § 6; L. 1972, ch. 237, § 1; L. 1973, ch. 253, § 5; L. 1974, ch. 256, § 1; L. 1983, ch. 215, § 5; L. 1983, ch. 213, § 10; L. 1988, ch. 243, § 10; L. 1994, ch. 134, § 1; L. 2003, ch. 128, § 5; Apr. 1, 2004.



65-2909 Examinations; when not required; fees; temporary permits.

65-2909. Examinations; when not required; fees; temporary permits. (a) The board may issue a license in physical therapy without examination to an applicant who presents evidence satisfactory to the board of having passed the examination in physical therapy approved by the board or an examination before a lawfully authorized examining board in physical therapy of another state, District of Columbia, territory or foreign country, if the standards for licensure in physical therapy in such other state, district, territory or foreign country are determined by the board to be as high as those of this state. At the time of making such application, the applicant shall pay to the board a fee as prescribed, no part of which shall be returned.

(b) The board may issue a certificate as a physical therapist assistant without examination therein to an applicant who presents evidence satisfactory to the board of having passed an examination as a physical therapist assistant approved by the board or an examination before a lawfully authorized examining board in physical therapy of another state, District of Columbia, territory or foreign country, if the standards for certification in physical therapy in such other state, District of Columbia, territory or foreign country are determined by the board to be as high as those of this state.  At the time of making such application, the applicant shall pay to the board a fee as prescribed, no part of which shall be returned.

(c) The board may issue a temporary permit to an applicant for licensure as a physical therapist or an applicant for certification as a physical therapist assistant who applies for a temporary permit on a form provided by the board, who meets the requirements for licensure as a physical therapist or for certification as a physical therapist assistant or who meets all of the requirements for licensure or certification except examination and who pays to the board the temporary permit fee as required under K.S.A. 65-2911, and amendments thereto. Such temporary permit shall expire three months from the date of issue or on the date that the board approves the application for licensure or certification, whichever occurs first. No more than one such temporary permit shall be granted to any one person.

History: L. 1963, ch. 318, § 9; L. 1973, ch. 253, § 8; L. 1983, ch. 215, § 8; L. 2003, ch. 128, § 6; Apr. 1, 2004.



65-2910 Renewal of license or certification; renewal requirements; expiration notice; fees; cancellation; reinstatement; inactive license; exempt license; federally active license.

65-2910. Renewal of license or certification; renewal requirements; expiration notice; fees; cancellation; reinstatement; inactive license; exempt license; federally active license. (a) The license of every licensed physical therapist and the certification of every certified physical therapist assistant shall expire on the date established by rules and regulations of the board which may provide renewal throughout the year on a continuing basis. In each case in which a license or certificate is renewed for a period of time of less than one year, the board may prorate the amount of the fee established under K.S.A. 65-2911, and amendments thereto. The request for renewal shall be on a form provided by the board and shall be accompanied by the renewal fee established under K.S.A. 65-2911, and amendments thereto, which shall be paid not later than the expiration date of the license or certificate.

(b) The board shall require every licensed physical therapist or certified physical therapist assistant as a condition of renewal to submit with the application for a renewal evidence of satisfactory completion of a program of continuing education required by the board. The board shall establish the requirements for each such program of continuing education by rules and regulations. In establishing such requirements the board shall consider any existing programs of continuing education currently being offered to licensed physical therapists or certified physical therapist assistants.

(c) At least 30 days before the expiration of the license of a physical therapist or the certificate of a physical therapist assistant, the board shall notify the licensee or certificate holder of the expiration by mail addressed to the licensee's last mailing address as noted upon the office records. If the licensee or certificate holder fails to pay the renewal fee by the date of expiration, the licensee or certificate holder shall be given a second notice that the license or certificate has expired and the license or certificate may be renewed only if the renewal fee and the late renewal fee are received by the board within the thirty-day period following the date of expiration and that, if both fees are not received within the thirty-day period, the license or certificate shall be canceled for failure to renew and shall be reissued only after the physical therapist or physical therapist assistant has been reinstated under subsection (d).

(d) Any licensee or certificate holder who allows the license or certificate to be canceled by failing to renew may be reinstated upon recommendation of the board, upon payment of the reinstatement fee and upon submitting evidence of satisfactory completion of any applicable reeducation and continuing education requirements established by the board. The board shall adopt rules and regulations establishing appropriate reeducation and continuing education requirements for reinstatement of persons whose licenses or certificates have been canceled for failure to renew.

(e) (1) There is hereby created the designation of inactive license. The board is authorized to issue an inactive license to any physical therapist who makes written application for a license as a physical therapist on a form provided by the board and remits the fee established pursuant to K.S.A. 65-2911, and amendments thereto. The board may issue an inactive license only to a person who meets all the requirements for a license to practice as a physical therapist and who does not actively practice as a physical therapist in this state. An inactive license shall not entitle the holder to render professional services as a physical therapist. The provisions of subsections (c) and (d) relating to expiration, renewal and reinstatement of a license shall be applicable to an inactive license issued under this subsection. Each inactive licensee may apply to engage in active practice by providing to the board proof that a policy of professional liability insurance will be maintained in compliance with K.S.A. 2015 Supp. 65-2920, and amendments thereto, and rules and regulations adopted by the board.

(2) For the licensee whose license has been inactive for less than two years, the board shall adopt rules and regulations establishing appropriate continuing education requirements for exempt licensees to become licensed to regularly practice physical therapy within Kansas. Any licensee whose license has been inactive for more than two years may be required to complete such additional testing, training or education as the board may deem necessary to establish the licensee's present ability to practice with reasonable skill and safety.

(f) (1) There is hereby created a designation of exempt license. The board is authorized to issue an exempt license to any licensee who makes written application for such license on a form provided by the board and remits the fee for an exempt license established pursuant to K.S.A. 65-2911, and amendments thereto. The board may issue an exempt license to a person who is not regularly engaged in the practice of physical therapy in Kansas and who does not hold oneself out to the public as being professionally engaged in such practice. An exempt license shall entitle the holder to all privileges attendant to the practice of physical therapy for which such license is issued. Each exempt license may be renewed subject to the provisions of this section. Each exempt licensee shall be subject to all provisions of the physical therapy act, except as otherwise provided in this subsection. The holder of an exempt license shall be required to submit evidence of satisfactory completion of a program of continuing education required by this section. Each exempt licensee may apply for a license to regularly engage in the practice of physical therapy upon filing a written application with the board. The request shall be on a form provided by the board and shall be accompanied by the license fee established pursuant to K.S.A. 65-2911, and amendments thereto.

(2) For the licensee whose license has been exempt for less than two years, the board shall adopt rules and regulations establishing appropriate continuing education requirements for exempt licensees to become licensed to regularly practice physical therapy within Kansas. Any licensee whose license has been exempt for more than two years and who has not been in the active practice of physical therapy or engaged in a formal educational program since the license has been exempt may be required to complete such additional testing, training or education as the board may deem necessary to establish the licensee's present ability to practice with reasonable skill and safety.

(3) Nothing in this subsection shall be construed to prohibit a person holding an exempt license from serving as a paid employee or unpaid volunteer of: (A) A local health department as defined by K.S.A. 65-241, and amendments thereto, or (B) an indigent health care clinic as defined by K.S.A. 75-6102, and amendments thereto.

(4) A person who practices under an exempt license shall not be deemed to be rendering professional service as a physical therapist in this state for the purposes of K.S.A. 2015 Supp. 65-2920, and amendments thereto.

(g) (1) There is hereby created a designation of federally active license. The board is authorized to issue a federally active license to any licensee who makes written application for such license on a form provided by the board and remits the same fee required for a license established under K.S.A. 65-2911, and amendments thereto. The board may issue a federally active license only to a person who meets all the requirements for a license to practice physical therapy in Kansas and who practices that branch of physical therapy solely in the course of employment or active duty in the United States government or any of its departments, bureaus or agencies. A person issued a federally active license may engage in limited practice outside of the course of federal employment consistent with the scope of practice of exempt licenses under subsection (f), except that the scope of practice of a federally active licensee shall be limited to providing direct patient care services gratuitously or providing supervision, direction or consultation for no compensation except that nothing in this subsection (g)(1) shall prohibit a person licensed to practice physical therapy issued a federally active license from receiving payment for subsistence allowances or actual and necessary expenses incurred in providing such services; and  rendering professional services as a charitable health care provider as defined in K.S.A. 75-6102, and amendments thereto.

(2) The provisions of subsections (a), (b), and (d) of this section relating to continuing education, expiration and renewal of a license shall be applicable to a federally active license issued under this subsection.

(3) A person who practices under a federally active license shall not be deemed to be rendering professional service as a physical therapist in this state for the purposes of K.S.A. 2015 Supp. 65-2920, and amendments thereto.

History: L. 1963, ch. 318, § 10; L. 1973, ch. 253, § 9; L. 1976, ch. 274, § 4; L. 1983, ch. 215, § 9; L. 1992, ch. 253, § 5; L. 2003, ch. 128, § 7; L. 2004, ch. 117, § 18; L. 2010, ch. 126, § 15; July 1.



65-2911 Rules and regulations; record of proceedings; roster of persons licensed or certified; fee limitations; examination fees; disposition of moneys; healing arts fee fund.

65-2911. Rules and regulations; record of proceedings; roster of persons licensed or certified; fee limitations; examination fees; disposition of moneys; healing arts fee fund. (a) The board may adopt such rules and regulations as necessary to carry out the purposes of this act. The executive director of the board shall keep a record of all proceedings under this act and a roster of all persons licensed or certified under the act. The roster shall show the name, address, date and number of the original license or certificate, and the renewal thereof.

(b) (1) The board shall charge and collect in advance fees provided for in this act as fixed by the board by rules and regulations, subject to the following limitations:

Application based upon certificate of prior examination, not more than    $80

Application based on examination, not more than    100

Exempt license fee, not more than      80

Annual renewal fee, not more than      70

Exempt license renewal fee, not more than      70

Late renewal fee, not more than      75

Reinstatement fee, not more than      80

Certified copy of license or certificate, not more than      15

Duplicate certificate      15

Temporary permit      25

Written verification of license      25

(2) The board shall charge and collect in advance fees for any examination administered by the board under article 29 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, as fixed by the board by rules and regulations in an amount equal to the cost to the board of the examination. If the examination is not administered by the board, the board may require that fees paid for any examination under article 29 of chapter 65 of the Kansas Statutes Annotated, and acts amendatory of the provisions thereof or supplemental thereto, be paid directly to the examination service by the person taking the examination.

(3) The fees fixed by the board by rules and regulations under article 29 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, and in effect immediately prior to the effective date of this act shall continue in effect until different fees are fixed by the board by rules and regulations as provided under this section.

(c) The board shall remit all moneys received by or for it from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of such amount shall be credited to the state general fund and the balance shall be credited to the healing arts fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the board or by a person or persons designated by the president of the board.

History: L. 1963, ch. 318, § 11; L. 1973, ch. 309, § 24; L. 1983, ch. 215, § 10; L. 1987, ch. 240, § 18; L. 2001, ch. 5, § 241; L. 2003, ch. 128, § 8; L. 2010, ch. 126, § 16; L. 2011, ch. 53, § 33; July 1.



65-2912 Grounds for refusal, suspension, revocation or limitation of license or certificate; censure; hearing procedure.

65-2912. Grounds for refusal, suspension, revocation or limitation of license or certificate; censure; hearing procedure. (a) The board may refuse to grant a license to any physical therapist or a certificate to any physical therapist assistant, or may suspend or revoke the license of any licensed physical therapist or certificate of any certified physical therapist assistant, or may limit the license of any licensed physical therapist or certificate of any certified physical therapist assistant or may censure a licensed physical therapist or certified physical therapist assistant for any of the following grounds:

(1) Addiction to or distribution of intoxicating liquors or drugs for other than lawful purposes;

(2) conviction of a felony if the board determines, after investigation, that the physical therapist or physical therapist assistant has not been sufficiently rehabilitated to warrant the public trust;

(3) obtaining or attempting to obtain licensure or certification by fraud or deception;

(4) finding by a court of competent jurisdiction that the physical therapist or physical therapist assistant is a disabled person and has not thereafter been restored to legal capacity;

(5) unprofessional conduct as defined by rules and regulations adopted by the board;

(6) the treatment or attempt to treat ailments or other health conditions of human beings other than by physical therapy and as authorized by this act;

(7) failure to refer patients to other health care providers if symptoms are present for which physical therapy treatment is inadvisable or if symptoms indicate conditions for which treatment is outside the scope of knowledge of the licensed physical therapist;

(8) evaluating or treating patients in a manner not consistent with K.S.A. 2015 Supp. 65-2921, and amendments thereto; and

(9) knowingly submitting any misleading, deceptive, untrue or fraudulent misrepresentation on a claim form, bill or statement.

(b) All proceedings pursuant to article 29 of chapter 65 of the Kansas Statutes Annotated, and acts amendatory of the provisions thereof or supplemental thereto, shall be conducted in accordance with the provisions of the Kansas administrative procedure act and shall be reviewable in accordance with the Kansas judicial review act.

History: L. 1963, ch. 318, § 12; L. 1965, ch. 369, § 6; L. 1973, ch. 253, § 10; L. 1983, ch. 215, § 11; L. 1984, ch. 313, § 125; L. 1986, ch. 234, § 7; L. 1988, ch. 246, § 20; L. 2003, ch. 128, § 9; L. 2004, ch. 61, § 2; L. 2007, ch. 177, § 20; L. 2010, ch. 17, § 141; July 1.



65-2913 Representation as physical therapist or physical therapist assistant; prohibitions; exceptions; construction of act.

65-2913. Representation as physical therapist or physical therapist assistant; prohibitions; exceptions; construction of act. (a) It shall be unlawful for any person who is not licensed under article 29 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, as a physical therapist or whose license has been suspended or revoked in any manner to represent oneself as a physical therapist or to use in connection with such person's name the words physical therapist, physiotherapist, licensed physical therapist or doctor of physical therapy or use the abbreviations P.T., Ph. T., M.P.T., D.P.T. or L.P.T., or any other letters, words, abbreviations or insignia, indicating or implying that such person is a physical therapist. A violation of this subsection shall constitute a class B nonperson misdemeanor. Nothing in this section shall be construed to prohibit physical therapists licensed under K.S.A. 2015 Supp. 65-2906 and 65-2909, and amendments thereto, from listing or using in conjunction with their name any letters, words, abbreviations or other insignia to designate any educational degrees, certifications or credentials recognized by the board which such licensee has earned. Each licensee when using the letters or term "Dr." or "Doctor" in conjunction with such licensee's professional practice, whether in any written or oral communication, shall identify oneself as a "physical therapist" or "doctor of physical therapy."

(b) Any person who, in any manner, represents oneself as a physical therapist assistant, or who uses in connection with such person's name the words or letters physical therapist assistant, certified physical therapist assistant, P.T.A., C.P.T.A. or P.T. Asst., or any other letters, words, abbreviations or insignia, indicating or implying that such person is a physical therapist assistant, without a valid existing certificate as a physical therapist assistant issued to such person pursuant to article 29 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, shall be guilty of a class B nonperson misdemeanor. Nothing in this section shall be construed to prohibit physical therapist assistants certified under K.S.A. 2015 Supp. 65-2906 and 65-2909, and amendments thereto, from listing or using in conjunction with their name any letters, words, abbreviations or other insignia to designate any educational degrees, certifications or credentials which such physical therapist assistant has earned.

(c) Nothing in this act is intended to limit, preclude or otherwise interfere with the practices of other health care providers formally trained and practicing their profession. The provisions of article 29 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, shall not apply to the following individuals so long as they do not hold themselves out in a manner prohibited under subsection (a) or (b) of this section:

(1) Persons rendering assistance in the case of an emergency;

(2) members of any church practicing their religious tenets;

(3) persons whose services are performed pursuant to the delegation of and under the supervision of a physical therapist who is licensed under this act;

(4) health care providers in the United States armed forces, public health services, federal facilities and coast guard or other military service when acting in the line of duty in this state;

(5) licensees under the healing arts act, and practicing their professions, when licensed and practicing in accordance with the provisions of law or persons performing services pursuant to the delegation of a licensee under subsection (g) of K.S.A. 65-2872, and amendments thereto;

(6) dentists practicing their professions, when licensed and practicing in accordance with the provisions of law;

(7) nurses practicing their professions, when licensed and practicing in accordance with the provisions of law or persons performing services pursuant to the delegation of a licensed nurse under subsection (m) of K.S.A. 65-1124, and amendments thereto;

(8) health care providers who have been formally trained and are practicing in accordance with their training or have received specific training in one or more functions included in this act pursuant to established educational protocols or both;

(9) students while in actual attendance in an accredited health care educational program and under the supervision of a qualified instructor;

(10) self-care by a patient or gratuitous care by a friend or family member;

(11) optometrists practicing their profession when licensed and practicing in accordance with the provisions of article 15 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto;

(12) podiatrists practicing their profession when licensed and practicing in accordance with the provisions of article 20 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto;

(13) occupational therapists practicing their profession when licensed and practicing in accordance with the occupational therapy practice act and occupational therapy assistants practicing their profession when licensed and practicing in accordance with the occupational therapy practice act;

(14) respiratory therapists practicing their profession when licensed and practicing in accordance with the respiratory therapy practice act;

(15) physician assistants practicing their profession when licensed and practicing in accordance with the physician assistant licensure act;

(16) persons practicing corrective therapy in accordance with their training in corrective therapy;

(17) athletic trainers practicing their profession when licensed and practicing in accordance with the athletic trainers licensure act;

(18) persons who massage for the purpose of relaxation, muscle conditioning or figure improvement, so long as no drugs are used and such persons do not hold themselves out to be physicians or healers;

(19) barbers practicing their profession when licensed and practicing in accordance with the provisions of article 18 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto;

(20) cosmetologists practicing their profession when licensed and practicing in accordance with the provisions of article 19 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto;

(21) attendants practicing their profession when certified and practicing in accordance with the provisions of article 61 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto; and

(22) naturopathic doctors practicing their profession when licensed and practicing in accordance with the naturopathic doctor licensure act.

(d) Any patient monitoring, assessment or other procedures designed to evaluate the effectiveness of prescribed physical therapy must be performed by or pursuant to the delegation of a licensed physical therapist or other health care provider.

(e) Nothing in this act shall be construed to permit the practice of medicine and surgery. No statute granting authority to licensees of the state board of healing arts shall be construed to confer authority upon physical therapists to engage in any activity not conferred by article 29 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1963, ch. 318, § 13; L. 1973, ch. 253, § 11; L. 1983, ch. 215, § 12; L. 1994, ch. 134, § 2; L. 2003, ch. 128, § 10; L. 2004, ch. 24, § 12; L. 2010, ch. 126, § 17; L. 2011, ch. 114, § 20; July 1.



65-2914 Fraud or deception in application for license; scope of authorized treatment.

65-2914. Fraud or deception in application for license; scope of authorized treatment. (a) No person shall employ fraud or deception in applying for or securing a license as a physical therapist.

(b) A person licensed under this act as a physical therapist shall not treat ailments or other health conditions of human beings other than by physical therapy unless duly licensed or registered to provide such treatment under the laws of this state.

(c) A person certified under this act as a physical therapist assistant shall not treat ailments or other health conditions of human beings except under the direction of a physical therapist duly licensed under this act. The word "direction" as used in this subsection (c) shall mean that the physical therapist shall see all patients initially and evaluate them periodically except in those cases in a hospital setting when the physical therapist is not immediately available, the physical therapist assistant may initiate patient care after telephone contact with the physical therapist for documented instruction.  The physical therapist must then evaluate the patient and establish a plan of treatment as soon as possible with a minimum weekly review.

(d) Any person violating the provisions of this section shall be guilty of a class B misdemeanor.

History: L. 1963, ch. 318, § 14; L. 1973, ch. 253, § 12; L. 1983, ch. 215, § 13; L. 1990, ch. 228, § 1; L. 2003, ch. 128, § 11; Apr. 1, 2004.



65-2916 Penalties for violations of act; injunctive relief.

65-2916. Penalties for violations of act; injunctive relief. (a) Any violation of the provisions of this act shall constitute a class B misdemeanor.

(b) When it appears to the board that any person is violating any of the provisions of article 29 of chapter 65 of the Kansas Statutes Annotated, and acts amendatory of the provisions thereof or supplemental thereto, the board may bring an action in the name of the state in a court of competent jurisdiction for an injunction against such violation without regard to whether proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted.

(c) The board, in addition to any other penalty prescribed under the provisions of article 29 of chapter 65 of the Kansas Statutes Annotated, and acts amendatory of the provisions thereof or supplemental thereto, may assess a civil fine, after proper notice and an opportunity to be heard, against a licensee for a violation of the provisions of article 29 of chapter 65 of the Kansas Statutes Annotated, and acts amendatory of the provisions thereof or supplemental thereto, in an amount not to exceed $5,000 for the first violation, $10,000 for the second violation and $15,000 for the third violation and for each subsequent violation. All fines assessed and collected under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1963, ch. 318, § 16; L. 1973, ch. 253, § 13; L. 2003, ch. 128, § 12; Apr. 1, 2004.



65-2917 Invalidity of part.

65-2917. Invalidity of part. If any provisions of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1963, ch. 318, § 17; June 30.



65-2918 Physical therapists and physical therapist assistants practicing in accordance with law not subject to healing arts act.

65-2918. Physical therapists and physical therapist assistants practicing in accordance with law not subject to healing arts act. Physical therapists and physical therapist assistants practicing their profession, when licensed or certified and practicing under and in accordance with the provisions of article 29 of chapter 65 of the Kansas Statutes Annotated, and acts amendatory of the provisions thereof or supplemental thereto, shall not be construed to be practicing the healing arts or be subject to the healing arts act.

History: L. 1983, ch. 215, § 15; L. 2003, ch. 128, § 13; Apr. 1, 2004.



65-2919 Person holding registration as physical therapist deemed to be licensed physical therapist.

65-2919. Person holding registration as physical therapist deemed to be licensed physical therapist. Any person holding a valid registration as a physical therapist immediately prior to the effective date of this act which has been issued by the board shall be deemed to be a licensed physical therapist for the purposes of this act and article 29 of chapter 65 of the Kansas Statutes Annotated, and acts amendatory of the provisions thereof or supplemental thereto, and shall be subject to the provisions of this act and the provisions of such article and chapter of the Kansas Statutes Annotated, and acts amendatory of the provisions thereof or supplemental thereto.

History: L. 1983, ch. 215, § 16; L. 2003, ch. 128, § 14; Apr. 1, 2004.



65-2920 Professional liability insurance coverage required as condition to practice physical therapy.

65-2920. Professional liability insurance coverage required as condition to practice physical therapy. Professional liability insurance coverage shall be maintained in effect by each licensed physical therapist actively practicing in this state as a condition to rendering professional services as a physical therapist in this state. The board shall fix by rules and regulations the minimum level of coverage for such professional liability insurance.

History: L. 2003, ch. 128, § 29; L. 2004, ch. 117, § 25; July 1.



65-2921 Evaluation and treatment by physical therapists; when referral is required; exceptions.

65-2921. Evaluation and treatment by physical therapists; when referral is required; exceptions. (a) Except as otherwise provided in subsection (d), a physical therapist may evaluate and initiate physical therapy treatment on a patient without referral from a licensed health care practitioner. If treating a patient without a referral from a licensed health care practitioner and the patient is not progressing toward documented treatment goals as demonstrated by objective, measurable or functional improvement, or any combination thereof, after 10 patient visits or in a period of 15 business days from the initial treatment visits following the initial evaluation visit, the physical therapist shall obtain a referral from an appropriate licensed health care practitioner prior to continuing treatment.

(b) Physical therapists may provide, without a referral, services to: (1) Employees solely for the purpose of education and instruction related to workplace injury prevention; or (2) the public for the purpose of fitness, health promotion and education.

(c) Physical therapists may provide services without a referral to special education students who need physical therapy services to fulfill the provisions of their individualized education plan (IEP) or individualized family service plan (IFSP).

(d) Nothing in this section shall be construed to prevent a hospital or ambulatory surgical center from requiring a physician order or referral for physical therapy services for a patient currently being treated in such facility.

(e) When a patient self-refers to a physical therapist pursuant to this section, the physical therapist, prior to commencing treatment, shall provide written notice to the patient that a physical therapy diagnosis is not a medical diagnosis by a physician.

(f) Physical therapists shall perform wound debridement services only after approval by a person licensed to practice medicine and surgery or other licensed health care practitioner in appropriately related cases.

(g) As used in this section, "licensed health care practitioner" means a person licensed to practice medicine and surgery, a licensed podiatrist, a licensed physician assistant or a licensed advanced practice registered nurse working pursuant to the order or direction of a person licensed to practice medicine and surgery, a licensed chiropractor, a licensed dentist or licensed optometrist in appropriately related cases.

History: L. 2007, ch. 177, § 21; L. 2011, ch. 114, § 56; L. 2013, ch. 4, § 1; July 1.



65-2922 Title of the act.

65-2922. Title of the act. The provisions of K.S.A. 65-2901 through 65-2921, and amendments thereto, shall be known and may be cited as the physical therapy practice act.

History: L. 2007, ch. 177, § 22; May 17.






Article 30 AIR QUALITY CONTROL

65-3001 Title of act.

65-3001. Title of act. K.S.A. 65-3002, 65-3003, 65-3005 through 65-3013 and 65-3015 through 65-3020 and K.S.A. 65-3008a, 65-3008b and 65-3024 through 65-3028, and amendments thereto, shall be known and may be cited as the Kansas air quality act.

History: L. 1967, ch. 347, § 1; L. 1970, ch. 261, § 1; L. 1993, ch. 13, § 1; March 25.



65-3002 Definitions.

65-3002. Definitions. As used in this act, unless the context clearly requires otherwise:

(a) "Air contaminant" means dust, fumes, smoke, other particulate matter, vapor, gas, odorous substances, or any combination thereof, but not including water vapor or steam condensate.

(b) "Air contamination" means the presence in the outdoor atmosphere of one or more air contaminants.

(c) "Air pollution" means the presence in the outdoor atmosphere of one or more air contaminants in such quantities and duration as is, or tends significantly to be, injurious to human health or welfare, animal or plant life, or property, or would unreasonably interfere with the enjoyment of life or property, or would contribute to the formation of regional haze.

(d) "Alter" means any physical change in, or change in the method of operation of, an air contaminant emission stationary source which increases the amount of any regulated air pollutant emitted by such source or which results in the emission of any regulated air pollutant not previously emitted.

(e) "Emission" means a release into the outdoor atmosphere of air contaminants.

(f) "Deciview" means an atmospheric haze index that expresses changes in visibility conditions as defined in 40 C.F.R. § 51.301 as in effect on July 1, 2005.

(g) "Facility" means any building, structure, machine, equipment, device or installation (or group of buildings, structures, machines, equipment, devices or installations), whether temporary or permanent, located on one or more contiguous or adjacent properties and under common control of the same person (or persons under common control). Such term shall not include locomotives, diesel trucks or truck tractors unless otherwise required by the federal clean air act, as amended in November 1990.

(h) "Modify" or "modification," when used in conjunction with an approval or permit action, means an amendment to an existing approval or permit initiated by the permittee. When used to describe a change in any air contaminant emission stationary source, "modify" shall have the same meaning as the term "alter."

(i) "Permittee" means the holder of an approval or the holder of a permit and includes both the owner and the operator of any approved or permitted air contaminant emission source.

(j) "Person" means any individual, partnership, firm, association, municipality, public or private corporation, subdivision or agency of the state or federal government, trust, estate or any other legal entity.

(k) "Regional haze" means visibility impairment, measured in deciviews, occurring over a large geographic area caused by the cumulative emissions of gaseous and particulate air contaminants from numerous sources.

(l) "Reopen" means to seek an amendment to an existing approval or permit initiated by any person other than the permittee.

(m) "Secretary" means the secretary of health and environment.

(n) "Stationary source" means any building, structure, facility or installation which emits or may emit any air contaminant.

History: L. 1967, ch. 347, § 2; L. 1970, ch. 261, § 2; L. 1974, ch. 352, § 135; L. 1993, ch. 13, § 2; L. 2006, ch. 84, § 1; July 1.



65-3003 Responsibility of secretary; administration.

65-3003. Responsibility of secretary; administration. The responsibility for air quality conservation and control of air pollution is hereby placed with the secretary of health and environment. The secretary shall administer this act through the division of environment.

History: L. 1967, ch. 347, § 3; L. 1970, ch. 261, § 3; L. 1974, ch. 352, § 136; July 1.



65-3005 Powers of the secretary.

65-3005. Powers of the secretary. (a) The secretary shall have the power to:

(1) Adopt, amend and repeal rules and regulations implementing and consistent with this act.

(2) Hold hearings relating to any aspect of or matter in the administration of this act concerning air quality control, and in connection therewith, compel the attendance of witnesses and the production of evidence.

(3) Issue such orders, permits and approvals as may be necessary to effectuate the purposes of this act and enforce the same by all appropriate administrative and judicial proceedings.

(4) Require access to records relating to emissions which cause or contribute to air pollution.

(5) Prepare and develop a comprehensive plan or plans for the prevention, abatement and control of air pollution originating in Kansas that affects air quality in Kansas or in other states or both.

(6) Adopt rules and regulations governing such public notification and comment procedures as authorized by this act.

(7) Encourage voluntary cooperation by persons or affected groups to achieve the purposes of this act.

(8) (A) Encourage local units of government to handle air pollution problems within their respective jurisdictions and on a cooperative basis; (B) provide technical and consultative assistance therefor; and (C) enter into agreements with local units of government to administer all or part of the provisions of the Kansas air quality act in the units' respective jurisdictions.

(9) Encourage and conduct studies, investigations and research relating to air contamination and air pollution and their causes, effects, prevention, abatement and control.

(10) Encourage air contaminant emission sources to voluntarily implement strategies, including the development and use of innovative technologies, market-based principles and other private initiatives to reduce or prevent pollution.

(11) Determine by means of field studies and sampling the degree of air contamination and air pollution in the state and the several parts thereof.

(12) Establish ambient air quality standards for the state as a whole or for any part thereof.

(13) Collect and disseminate information and conduct educational and training programs relating to air contamination and air pollution.

(14) Advise, consult and cooperate with other agencies of the state, local governments, industries, other states, interstate or interlocal agencies, and the federal government, and with interested persons or groups.

(15) Accept, receive and administer grants or other funds or gifts from public and private entities, including the federal government, for the purpose of carrying out any of the functions of this act. Such funds received by the secretary pursuant to this section shall be deposited in the state treasury to the account of the department of health and environment.

(16) Enter into contracts and agreements with other state agencies or subdivisions, local governments, other states, interstate agencies, the federal government or its agencies or private entities as is necessary to accomplish the purposes of the Kansas air quality act.

(17) Conduct or participate in intrastate or interstate emissions trading programs or other programs that demonstrate equivalent air quality benefits for the prevention, abatement and control of air pollution in Kansas or in other states or both.

(18) Prepare and adopt a regional haze plan as may be necessary to prevent, abate and control air pollution originating in Kansas that affects air quality in Kansas or in other states or both. Any regional haze plan prepared by the secretary shall be no more stringent than is required by 42 U.S.C. § 7491.

(19) Participate in the activities of any visibility transport commission established under 42 U.S.C. § 7492. The secretary shall report to the governor and the legislature on the activities of any such visibility transport commission annually.

(b) It is a policy of the state to regulate the air quality of the state and implement laws and regulations that are applied equally and uniformly throughout the state and consistent with those of the federal government.

(1) The secretary shall have the authority to promulgate rules and regulations to establish standards to ensure that the state is in compliance with the provisions of the federal clean air act, as amended (42 U.S.C. section 7401 et seq.). The standards so established shall not be any more stringent, restrictive or expansive than those required under the federal clean air act, as amended, nor shall the rules and regulations be enforced in any area of the state prior to the time required by the federal clean air act. If the secretary determines that more stringent, restrictive or expansive rules and regulations are necessary, the secretary may implement the rules and regulations only after approval by an act of the legislature. The restrictions of this subsection shall not apply to the parts of the state implementation plan developed by the secretary to bring a nonattainment area into compliance when needed to have a United States environmental protection agency approved state implementation plan.

(2) For any application for a permit required by federal or state law, the secretary shall not deny or delay the issuance of such permit when the requirements of this act have been met.

History: L. 1967, ch. 347, § 5; L. 1970, ch. 261, § 5; L. 1974, ch. 352, § 137; L. 1993, ch. 13, § 3; L. 2006, ch. 84, § 2; L. 2009, ch. 141, § 23; May 28.



65-3006 Same; publication and enforcement of regulations; employment of personnel; services.

65-3006. Same; publication and enforcement of regulations; employment of personnel; services. The secretary shall:

(a) Publish and enforce the rules, regulations and standards promulgated hereunder. The secretary shall furnish a copy of such rules, regulations or standards adopted hereunder to any citizen upon request.

(b) Employ such professional, technical and other staff, and provide such technical, scientific and other services as may be required, including laboratory facilities, for the purpose of effectuating the provisions of this act from funds appropriated and available for the purposes of this act.

History: L. 1967, ch. 347, § 6; L. 1970, ch. 261, § 6; L. 1974, ch. 352, § 138; L. 1975, ch. 312, § 10; July 1.



65-3007 Air contaminant sources; classification; monitoring; reporting.

65-3007. Air contaminant sources; classification; monitoring; reporting. (a) The secretary, by rule and regulation, shall classify air contaminant sources which, in the secretary's judgment, may cause or contribute to air pollution, according to levels and types of emissions and other characteristics which relate to air pollution and may require reporting for any such class or classes. The classifications promulgated by the secretary shall be made to apply to the state as a whole or to any designated area of the state, and shall be made with special reference to effects on health, economic and social factors, and physical effects on property.

(b) The secretary shall require air contaminant emission sources to monitor emissions, operating parameters, ambient impact of any source emissions or any other parameters deemed necessary by the secretary. The secretary may require air contaminant emission sources to keep records and make reports consistent with the purposes of this act.

(c) Any person operating or responsible for the operation of air contaminant sources of any class for which the rules and regulations of the secretary require reporting shall make reports containing information as may be required by the secretary concerning location, size and height of contaminant outlets, processes employed, fuels used and the nature and time periods or duration of emissions, and such other information as is relevant to air pollution and available or reasonably capable of being assembled.

History: L. 1967, ch. 347, § 7; L. 1970, ch. 261, § 7; L. 1974, ch. 352, § 139; L. 1975, ch. 312, § 11; L. 1993, ch. 13, § 4; March 25.



65-3008 Approvals and permits for emission stationary sources.

65-3008. Approvals and permits for emission stationary sources. (a) No person shall construct, own, operate, install, alter or use any air contaminant emission stationary source which, in accordance with rules and regulations, the secretary finds may cause or contribute to air pollution, unless an appropriate approval or permit has been issued for the source by the secretary under this act. Approvals or permits issued by the secretary may be subject to conditions consistent with the purposes of this act and rules and regulations promulgated under this act.

(b) The secretary shall require that applications for approvals and permits, and renewals thereof, under this act shall be accompanied by application fees and such plans, specifications, compliance plans or other information as the secretary deems necessary. Applications shall be submitted on forms provided by the secretary and shall be signed by a responsible official of the source, who shall certify the accuracy of the information submitted.

(c) The issuance or holding of an approval or permit shall not convey any property right or exclusive privilege to the holder thereof.

(d) Without any further action on the part of the secretary, an approval or a permit shall become void and without effect on its expiration date unless a completed application form and any required fee are filed with the secretary on or before the expiration date of the approval or the permit. For purposes of this subsection, the secretary may specify by rule and regulation an amount of time prior to the expiration date of an operating permit by which a complete application form and any required fee must be filed with the secretary in order to be considered timely filed. The secretary may provide for a grace period by rule and regulation.

(e) The secretary may issue by rule and regulation a general approval or permit covering numerous similar sources. Any general approval or permit shall comply with all requirements applicable to approvals or permits under this act. Any source covered by a general approval or permit must apply to the secretary and receive authority to operate under the general approval or permit.

(f) The secretary may fix, charge and collect fees for approvals and permits, and the renewal thereof, to cover all or any part of the cost of administering the provisions of [the] Kansas air quality act, other than K.S.A. 65-3027, and amendments thereto. The secretary shall adopt rules and regulations fixing such fees. The fees shall be deposited in the state treasury and credited to the air quality fee fund established in K.S.A. 65-3024, and amendments thereto, except that if all or any portion of the regulatory services for which a fee is collected under this section is performed by a county, city-county or multicounty health department, that portion of such fee which pertains to such services, as determined by the secretary, shall be credited to the local air quality control authority regulation services fund, which is hereby created in the state treasury, and shall be paid from such fund to such local air quality control authority.

History: L. 1967, ch. 347, § 8; L. 1970, ch. 261, § 8; L. 1974, ch. 352, § 140; L. 1981, ch. 250, § 1; L. 1983, ch. 286, § 3; L. 1984, ch. 313, § 126; L. 1993, ch. 13, § 5; L. 2014, ch. 30, § 3; July 1.



65-3008a Same; public comment and hearing; review.

65-3008a. Same; public comment and hearing; review. (a) No permit shall be issued, modified, renewed or reopened without first providing the public an opportunity to comment and request a public hearing on the proposed permit action. The request for a public hearing on the issuance of a permit shall set forth the basis for the request and a public hearing shall be held if, in the judgment of the secretary, there is sufficient reason.

(b) The secretary shall affirm, modify or reverse the decision on such permit after the public comment period or public hearing, and shall affirm the issuance of any permit the terms and conditions of which comply with all requirements established by rules and regulations promulgated pursuant to the Kansas air quality act. Any person who participated  in the public comment process or the public hearing who otherwise would have standing under K.S.A. 77-611, and amendments thereto, shall have standing to obtain judicial review of the secretary's final action on the permit pursuant to the Kansas judicial review act in the court of appeals. Any such person other than the applicant for or holder of the permit shall not be required to have exhausted administrative remedies in order to be entitled to review. The court of appeals shall have original jurisdiction to review any such final agency action. The record before the court of appeals shall be confined to the agency record for judicial review and consist of the documentation submitted to or developed by the secretary in making the final permit decision, including the permit application and any addenda or amendments thereto, the permit summary, the draft permit, all written comments properly submitted to the secretary, all testimony presented at any public hearing held on the permit application, all responses by the applicant or permit holder to any written comments or testimony, the secretary's response to the public comments and testimony and the final permit.

(c) When determined appropriate by the secretary, the procedures set out in subsection (a) may be required prior to the issuance, modification, renewal or reopening of an approval.

History: L. 1993, ch. 13, § 6; L. 2006, ch. 79, § 1; L. 2009, ch. 141, § 24; L. 2010, ch. 17, § 142; July 1.



65-3008b Same; suspension, revocation, denial, modification, issuance.

65-3008b. Same; suspension, revocation, denial, modification, issuance. (a) The secretary may suspend or revoke an approval or a permit if the permittee has violated any provision of the approval or the permit, any provision of this act or any rule and regulation adopted under this act and applicable to the permitted source.

(b) As applicable to the source for which the approval or permit is sought, the secretary may deny an approval or permit, or a renewal thereof, if the applicant fails to: (1) Submit a complete application; or (2) submit an application fee.

(c) The secretary may deny a permit for any proposed new stationary source if the owner or operator of such a source fails to demonstrate to the satisfaction of the secretary that any other stationary source owned or operated by such person, or by any entity controlling, controlled by or under common control with such person, in this state is in compliance, or meeting a schedule for compliance, with all applicable emission limitations and standards under this act and the federal clean air act, and amendments thereto.

(d) The secretary may modify or reopen an approval or a permit for cause. The secretary shall reopen a permit whenever requirements under this act become applicable to a permitted source and three or more years remain on the original term of the permit. Any permit revision incorporating a requirement adopted by the secretary shall be effective as soon as practicable, but not later than 18 months after the promulgation of the requirement by the United States environmental protection agency.

(e) Within 15 days after the issuance of a notice of intent to take any action authorized by subsection (a), (b), (c) or (d), or within 15 days after the secretary's written decision to affirm, modify or reverse a permit decision pursuant to subsection (b) of K.S.A. 65-3008a, the permittee may file a request for a hearing with the secretary. Each such notice of intent shall specify the provision of this act or rule and regulation allegedly violated, the facts constituting the alleged violation and the secretary's intended action. Each notice of intent or written decision to affirm, modify or reverse a permit decision shall state the permittee's right to request a hearing. Such hearing shall be conducted in accordance with the Kansas administrative procedure act.

(f) The filing of a request by the permittee for an approval or permit modification, revocation or amendment, or the filing by the permittee of a notification of planned changes or anticipated noncompliance, does not stay any approval or permit condition.

(g) No permit shall be issued, modified, amended, revised or renewed unless the United States environmental protection agency has certified that such permit complies with the requirements of the federal clean air act, except that a permit may be issued if the United States environmental protection agency has not notified the secretary of the United States environmental protection agency's decision within 45 days after receipt of the proposed permit by such agency.

(h) The secretary shall issue or deny the permit (including requests for modification or to reopen the permit):

(1) Within three years of the date the United States environmental protection agency approves the state permitting program pursuant to the provisions of the federal clean air act, as amended in November 1990, for permit applications submitted within the first full year after such date;

(2) pursuant to the time schedule provided by title IV (acid rain) of the 1990 amendments to the federal clean air act, for air contaminant emission sources subject to that title; or

(3) within 18 months after receiving a complete application, in all other cases.

(i) Failure of the secretary to issue or deny the permit, or grant or deny a request to modify or reopen the permit, within the period stated in subsection (h) shall not result in the default issuance of a permit, permit amendment, permit modification or permit renewal nor shall such failure result in any other entity assuming jurisdiction to act on the permit or the request.

History: L. 1993, ch. 13, § 7; March 25.



65-3009 Inspections.

65-3009. Inspections. The secretary may designate competent representatives who may enter and inspect any property, premise or place at any reasonable time for the purpose of investigating either an actual or possible source of air pollution or of ascertaining the state of compliance with this act and regulations in force pursuant thereto. No person shall refuse entry or access to any authorized representative of the secretary who requests entry for purposes of inspection, and who presents appropriate credentials; nor shall any person obstruct, hamper or interfere with any such inspection. If requested, the owner or operator of the premises shall receive a report setting forth levels of emissions and any other facts found which relate to compliance status.

History: L. 1967, ch. 347, § 9; L. 1970, ch. 261, § 9; L. 1974, ch. 352, § 141; July 1.



65-3010 Emission control requirements.

65-3010. Emission control requirements. (a) The secretary shall establish emission control requirements, and requirements for open burning (including appropriate prohibition thereof). Such requirements may be either for such areas as a whole or may vary from area to area, as may be appropriate to facilitate accomplishment of the purposes of this act and in order to take necessary or desirable account of varying local conditions. Any emission which does not conform to a requirement in force pursuant to this subsection shall constitute a violation of this act.

(b) Every local air quality conservation program that is established pursuant to K.S.A. 65-3016, as amended, shall be in compliance with the rules and regulations set forth for that area by the secretary.

(c) Variations from the requirements of subsection (b) of this section may be included in a local air quality conservation program only after approval by the secretary, following demonstration to the satisfaction of the secretary that the proposed requirements are not less stringent than the standards and requirements established by the secretary and are otherwise consistent with the purposes of this act. Any requirement placed in force pursuant to this subsection shall be preceded by public hearing. The secretary, upon evidence that conditions have changed or that additional or other information is relevant to a decision with respect to the emission control or open burning requirements concerned may, after public hearing, withdraw any approval previously given to a local requirement pursuant to this subsection.

(d) The secretary shall establish reasonable ambient air quality standards for the state as a whole, or any part thereof, and shall require the emission control requirements of any local program to be consistent with such standards in addition to meeting any other requirements pursuant to this section.

History: L. 1967, ch. 347, § 10; L. 1970, ch. 261, § 10; L. 1974, ch. 352, § 142; July 1.



65-3011 Enforcement; procedure.

65-3011. Enforcement; procedure. (a) If the secretary or the director of the division of environment finds that any person has violated any provision of any approval, permit or compliance plan or any provision of this act or any rule and regulation promulgated under this act, the secretary may issue an order finding such person in violation of the act and directing the person to take such action as necessary to correct the violation. Any order issued shall specify the length of time after receipt of the order during which the person must correct the violations.

(b) Any person to whom an order is issued pursuant to subsection (a) may request a hearing within 15 days after service of the order. Hearings before the secretary shall be conducted in accordance with the Kansas administrative procedure act.

History: L. 1967, ch. 347, § 11; L. 1970, ch. 261, § 11; L. 1974, ch. 352, § 143; L. 1988, ch. 356, § 201; L. 1993, ch. 13, § 9; March 25.



65-3012 Action to protect health or environment; judicial review procedures.

65-3012. Action to protect health or environment; judicial review procedures. (a) Upon receipt of evidence that emissions from an air pollution source or combination of air pollution sources presents: (1) An imminent and substantial endangerment to public health or welfare or to the environment; or (2) for an imminent or actual violation of this act, any rules and regulations adopted under this act, any orders issued under this act or any permit conditions required by this act, the secretary may issue a temporary order not to exceed seven days in duration, directing the owner or operator, or both, to take such steps as necessary to prevent the act or eliminate the practice.

(b) Upon issuance of the temporary order, the secretary may commence an action in the district court to enjoin acts or practices specified in subsection (a) or request the attorney general or appropriate county or district attorney to commence an action to enjoin those acts or practices.

(c) The secretary may bring suit in any court of competent jurisdiction to immediately restrain the acts or practices specified in subsection (a). An action for injunction under this subsection shall have precedence over other cases in respect to order of trial.

(d) The owner or operator, or both, aggrieved by an order of the secretary issued pursuant to this section shall be immediately entitled to judicial review of such agency action by filing a petition for judicial review in district court. The aggrieved party shall not be required to exhaust administrative remedies. A petition for review under this subsection shall have precedence over other cases in respect to order of trial.

History: L. 1967, ch. 347, § 12; L. 1970, ch. 261, § 12; L. 1974, ch. 352, § 144; L. 1993, ch. 13, § 12; L. 2009, ch. 141, § 25; May 28.



65-3013 Variances; hearing.

65-3013. Variances; hearing. (a) Any person who owns or is in control of any plant, building, structure, process or equipment may apply to the secretary for a variance from rules and regulations governing the quality, nature, duration or extent of emissions. The application shall be accompanied by such information and data as the secretary may reasonably require. The secretary may grant such variance if the secretary finds that:

(1) The emissions occurring or proposed to occur do not endanger or tend significantly to endanger human health or safety; and

(2) Compliance with the rules and regulations from which variance is sought would produce serious hardships without equal or greater benefits to the public.

(b) No variance shall be granted pursuant to this section except after public hearing on due notice and until the secretary has considered the relative interests of the applicant, other owners of property likely to be affected by the discharges, and the general public.

(c) Any variance or renewal thereof shall be granted within the requirements of subsection (a) and for time periods and under conditions consistent with the reasons therefor, and within the following limitations:

(1) If the variance is granted on the ground that there is no practicable means known or available for the adequate prevention, abatement or control of the air pollution involved, it shall be only until the necessary means for prevention, abatement or control become known and available and subject to the taking of any substitute or alternate measures that the secretary may prescribe.

(2) If the variance is granted on the ground that compliance with the particular requirement or requirements from which variance is sought will necessitate the taking of measures which, because of their extent or cost, must be spread over a considerable period of time, it shall be for a period not to exceed such reasonable time as the secretary finds is requisite for the taking of the necessary measures. A variance granted on the ground specified herein shall contain a timetable for the taking of action in an expeditious manner and shall be conditioned on adherence to such timetable.

(3) If the variance is granted on the ground that it is justified to relieve or prevent hardship of a kind other than that provided for in subsections (c)(1) and (2), it shall be for not more than one year.

(d) Any variance granted pursuant to this section may be renewed on terms and conditions and for periods which would be appropriate on initial granting of a variance. If complaint is made to the secretary on account of the variance, no renewal thereof shall be granted, unless following public hearing on the complaint on due notice, the secretary finds that renewal is justified. No renewal shall be granted except on application therefor. Any such application shall be made at least 60 days prior to the expiration of the variance. Immediately upon receipt of an application for renewal the secretary shall give public notice of such application in accordance with rules and regulations of the secretary.

(e) A variance or renewal shall not be a right of the applicant or holder thereof but shall be in the discretion of the secretary. Within 15 days after the secretary's written decision to grant or deny a variance or renewal thereof, the applicant or holder of a variance or renewal may file a request for a hearing with the secretary. Such hearing shall be conducted in accordance with the Kansas administrative procedure act. However, any person who participated in the public comment process or the public hearing or who otherwise would have standing under K.S.A. 77-611, and amendments thereto, and is adversely affected by any final action of the secretary pursuant to this section shall have standing to obtain judicial review of the secretary's final action on the variance or renewal in the court of appeals. Any such person other than the applicant for or holder of the permit shall not be required to have exhausted administrative remedies in order to be entitled to review. The court of appeals shall have original jurisdiction to review any such final agency action. The record before the court of appeals shall be confined to the agency record for judicial review and consist of the documentation submitted to or developed by the secretary in making the final variance or renewal decision, including the variance or renewal application and any addenda or amendments thereto, the variance or renewal summary, the draft variance or renewal, all written comments properly submitted to the secretary, all testimony presented at any public hearing held on the variance or renewal application, all responses by the applicant or holder of a variance or renewal to any written comments or testimony, the secretary's response to the public comments and testimony and the final variance or renewal.

(f) Nothing in this section and no variance or renewal granted pursuant hereto shall be construed to prevent or limit the application of the emergency provisions and procedures of K.S.A. 65-3012, and amendments thereto, to any person or any person's property.

History: L. 1967, ch. 347, § 13; L. 1970, ch. 261, § 13; L. 1974, ch. 352, § 145; L. 1986, ch. 318, § 93; L. 1988, ch. 356, § 202; L. 2006, ch. 79, § 2; April 13.



65-3015 Records and information open; trade secret exception.

65-3015. Records and information open; trade secret exception. (a) Except as provided in subsection (b), any records, reports or information obtained pursuant to this act shall be available to the public.

(b) Upon a showing satisfactory to the secretary by any person that records, reports or information, or a particular part thereof (other than emission data), to which the secretary has access under this act, if made public, would divulge methods or processes entitled to protection as trade secrets of such person under the uniform trade secrets act (K.S.A. 60-3320 et seq., and amendments thereto), the secretary shall consider such record, report or information, or particular portion thereof, confidential, except that: (1) Such record, report or information may be disclosed to officers, employees or authorized representatives of the United States government concerned with carrying out responsibilities under the federal clean air act and amendments thereto; and (2) this subsection shall not apply to any provision in any air quality approval or permit issued by the secretary and the public shall have access to such approvals and permits in their entirety.

History: L. 1967, ch. 347, § 15; L. 1970, ch. 261, § 15; L. 1973, ch. 254, § 1; L. 1974, ch. 352, § 147; L. 1993, ch. 13, § 13; L. 2005, ch. 67, § 7; July 1.



65-3016 Local air quality conservation programs.

65-3016. Local air quality conservation programs. Any city, county, city and county, or any combination of two (2) or more cities, counties or cities and counties are authorized to conduct tests and surveys to determine the degree of purity of the air within its jurisdiction, and may request consultation, technical assistance and cooperation from the secretary in conducting such tests and surveys. If such tests and surveys indicate that unsatisfactory air quality exists, is likely to exist or is likely to occur, the governing body of said city or county shall have the authority, upon approval of the secretary, to establish a local air quality conservation authority: Provided,That no local air quality conservation authority shall be so approved, except after a public hearing as provided in this act. Any local air quality conservation authority which was in existence prior to May 1, 1967, may apply to the secretary for approval as a local air quality conservation authority hereunder. In approving or disapproving the formation of a local air quality conservation authority, the secretary shall determine: (1) The need for a local air quality conservation authority in the jurisdiction proposed; (2) the likely ability of the local air quality conservation authority, as proposed, to maintain satisfactory air quality in its jurisdiction; and (3) whether or not the jurisdiction of the proposed local air quality conservation authority completely contains the affected area.

Local air quality control authorities shall have authority to enforce the rules, regulations and standards adopted by the secretary and to establish such additional rules, regulations and standards as necessary to maintain satisfactory air quality within their jurisdiction:Provided, That any rule, regulation or standard established by a local air quality conservation authority pertaining to health hazard shall be in compliance with the rules and regulations set forth for that area by the secretary: Provided further, That until the secretary shall adopt rules, regulations and standards respecting any area within the jurisdiction of a local air quality conservation authority, the rules, regulations and standards of such local authority respecting said area or areas shall have full force and effect without approval thereof by the secretary.

Upon the establishment of a local air quality conservation authority, such authority and the secretary shall have concurrent jurisdiction over the local area with power and authority to maintain adequate air quality in accordance with the rules, regulations and standards adopted by the secretary.

When two (2) or more cities, two (2) or more counties or a city and a county, or any combination thereof, are affected by a common air mass of unsatisfactory quality and the respective local air quality control authorities, if such exist, are for any reason unable to agree upon a solution or settlement to such air quality problem, the secretary shall, after review and investigation, render decisions and make findings in settlement thereof.

History: L. 1967, ch. 347, § 16; L. 1970, ch. 261, § 16; L. 1974, ch. 352, § 148; July 1.



65-3017 Motor vehicle pollution.

65-3017. Motor vehicle pollution. (a) As the state of knowledge and technology relating to the control of emissions from motor vehicles may permit or make appropriate, and in furtherance of the purposes of this act, the secretary may provide by rules and regulations for the control of emissions from motor vehicles.  Such rules and regulations may prescribe requirements for the installation and use of equipment designed to reduce or eliminate emissions and for the proper maintenance of such equipment and of vehicles.  Any rules or regulations pursuant to this section shall be consistent with provisions of federal law or regulations, if any, relating to control of emissions from the vehicles concerned.  The secretary shall not require, as a condition precedent to the initial sale of a vehicle or vehicular equipment, the inspection, certification or other approval of any feature or equipment designed for the control of emissions from motor vehicles, if such feature or equipment has been certified, approved or otherwise authorized pursuant to federal law.

(b) As used in this section "motor vehicle" shall have the same meaning as in K.S.A. 8-1437.

History: L. 1967, ch. 347, § 17; L. 1970, ch. 261, § 17; L. 1974, ch. 352, § 149; L. 1975, ch. 33, § 8; L. 1976, ch. 52, § 4; July 1.



65-3018 Administrative fines.

65-3018. Administrative fines. (a) The secretary or the director of the division of environment, upon a finding that a person has violated any provision of K.S.A. 65-3025 and amendments thereto, may impose a penalty not to exceed $10,000 which shall constitute an actual and substantial economic deterrent to the violation for which it is assessed. In the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(b) No penalty shall be imposed pursuant to this section except after notice of violation and opportunity for hearing upon the written order of the secretary or the director of the division of environment issued to the person who committed the violation. The order shall state the violation, the penalty to be imposed and the right to request a hearing thereon. The request for hearing shall be in writing, directed to the secretary and filed with the secretary within 15 days after service of the order. Hearings under this section shall be conducted in accordance with the Kansas administrative procedure act.

(c) Nothing in this act shall be construed to abridge, limit or otherwise impair the right of any person to damages or other relief on account of injury to persons or property and to maintain any action or other appropriate proceeding therefor.

History: L. 1967, ch. 347, § 18; L. 1970, ch. 261, § 18; L. 1974, ch. 352, § 150; L. 1993, ch. 13, § 14; March 25.



65-3019 Application of act; limitations.

65-3019. Application of act; limitations. Nothing in this act shall be construed to:

(a) Grant the secretary any jurisdiction or authority with respect to air contamination existing solely within commercial and industrial plants, works and shops.

(b) Affect the relations between employers and employees.

(c) Supersede or limit the applicability of any law or ordinance relating to industrial health, safety or sanitation.

History: L. 1967, ch. 347, § 19; L. 1970, ch. 261, § 19; L. 1974, ch. 352, § 151; July 1.



65-3020 Severability.

65-3020. Severability. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such clause, paragraph, subsection or section.

History: L. 1967, ch. 347, § 20; May 2.



65-3021 Power generation facility; impact upon air quality; definitions.

65-3021. Power generation facility; impact upon air quality; definitions. As used in this act the following terms shall have the meanings ascribed to them herein: (a) "Power generation facility" means any physical plant used for the production or generation of electricity, or coal gasification facility.

(b) "Secretary" means the secretary of health and environment.

(c) "Person" means any individual, company, corporation, institution, municipality, township, county, state agency or federal agency.

History: L. 1978, ch. 352, § 1; July 1.



65-3022 Same; determining and monitoring of power generation facilities environmental impact; programs for; fees; rules and regulations.

65-3022. Same; determining and monitoring of power generation facilities environmental impact; programs for; fees; rules and regulations. In order to defray costs in determining and monitoring the environmental impact of power generation facilities with respect to air quality and, in the case of nuclear powered generation facilities, the overall radiological impact thereof, the secretary is authorized and directed to adopt rules and regulations to provide for the establishment of fees and for the collection thereof from each such facility.  Such fees shall be determined and collected annually, and such determination shall be based upon the size and type of such facilities. In establishing programs for determining and monitoring environmental impact, the secretary shall take into consideration monitoring programs conducted by other persons and where possible avoid duplication of effort and expense.  The secretary may also provide for quality review and evaluation of monitoring conducted by other persons in order to further the objectives of this act and to determine the extent and necessity of monitoring programs to be conducted by the department of health and environment.

History: L. 1978, ch. 352, § 2; July 1.



65-3023 Same; fees; disposition of moneys; power generating facility fee fund created.

65-3023. Same; fees; disposition of moneys; power generating facility fee fund created. The secretary shall remit all moneys received from fees under K.S.A. 65-3022, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the power generating facility fee fund, which fund is hereby created. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary.

History: L. 1978, ch. 352, § 3; L. 1983, ch. 286, § 4; L. 2001, ch. 5, § 242; July 1.



65-3024 Emissions fees.

65-3024. Emissions fees. (a) The secretary may fix, charge and collect annual emissions fees in amounts necessary to pay the direct and indirect costs of administering the provisions of the Kansas air quality act. The secretary shall adopt rules and regulations fixing such fees and shall periodically increase or decrease such fees consistent with the need to cover the direct and indirect costs of administering the program. To the extent possible, annual emission fees shall be based upon actual emissions determined pursuant to rules and regulations adopted by the secretary. For purposes of determining emission fees for a facility, emissions of any single regulated pollutant in excess of 4,000 tons per year shall not be included in the calculation when determining the total emissions from the facility.

(b) There is hereby established in the state treasury the air quality fee fund. Revenue from the following sources shall be deposited in the state treasury and credited to the fund:

(1) Fees collected under subsection (a);

(2) any moneys recovered by the state under the provisions of this act, including permit and approval fees collected under K.S.A. 65-3008, and amendments thereto, administrative expenses, civil penalties and moneys paid under any agreement, stipulation or settlement; and

(3) interest attributable to investment of moneys in the fund.

(c) Moneys deposited in the fund shall be expended only for the purpose of administering the Kansas air quality act, including funding of a technical and environmental compliance assistance program, and for no other governmental purposes.

(d) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the air quality fee fund interest earnings based on:

(1) The average daily balance of moneys in the air quality fee fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(e) All expenditures from the fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for the purposes set forth in this section.

History: L. 1993, ch. 13, § 8; L. 1996, ch. 253, § 13; L. 2014, ch. 30, § 4; July 1.



65-3025 Unlawful acts.

65-3025. Unlawful acts. It shall be unlawful for any person to do any of the following:

(a) Violate any provision of an order issued under this act.

(b) Violate any provision of an approval or permit issued under this act.

(c) Violate any provision of this act or any rule and regulation promulgated under this act, unless the secretary makes a determination relating to the permittee that the specified provisions referred to in such determination are not applicable to the source and the permit includes that determination or a concise summary thereof. Compliance with the provisions of a permit shall be deemed compliance with applicable provisions of this act or any rule and regulation promulgated under this act if the permit includes the applicable requirements of such provisions. Nothing in this subsection (c) or in any permit shall alter or affect: (1) The provisions of section 303 of the federal clean air act (emergency orders), including the authority of the administrator of the United States environmental protection agency under that section; (2) the provisions of K.S.A. 65-3012 and amendments thereto; (3) the liability of an owner or operator of a source for any violation of applicable requirements prior to or at the time of permit issuance; (4) the applicable requirements of the acid rain program consistent with section 408a of the federal clean air act; (5) the ability of the United States environmental protection agency to obtain information from a source pursuant to section 114 of the federal clean air act; or (6) the ability of the secretary to obtain information from a source pursuant to this act.

(d) Construct, modify, alter, use or operate an air contaminant emission stationary source without an approval or permit allowing such construction, modification, alteration, use or operation.

(e) At any time, refuse or hinder entry, inspection, sampling or examination or copying of records related to the purposes of this act by an agent or employee of the secretary after such agent or employee identifies and gives notice of the agent's or employee's purpose.

(f) Fail to pay any fee required by this act or rules and regulations promulgated under this act.

(g) Knowingly make any false material statement, representation or certification in any application, record, report, permit or other document filed, maintained or used for purposes of compliance with this act.

(h) Knowingly destroy, alter or conceal any record required to be maintained under rules and regulations promulgated by the secretary under this act.

History: L. 1993, ch. 13, § 10; March 25.



65-3026 Criminal penalties.

65-3026. Criminal penalties. (a) Violation of any provision of subsections (a) through (f) of K.S.A. 65-3025, and amendments thereto, is a class A nonperson misdemeanor.

(b) Knowingly violating any provision of K.S.A. 65-3025 is a severity level 10, nonperson felony.

(c) In the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(d) The county or district attorney of every county shall file appropriate actions for enforcement of this section upon request of the secretary or upon the county or district attorney's own motion after consultation with the secretary.

History: L. 1993, ch. 13, § 11; L. 1995, ch. 251, § 19; July 1.



65-3027 Small business assistance program; compliance advisory panel.

65-3027. Small business assistance program; compliance advisory panel. (a) There is hereby created the small business stationary source technical and environmental compliance assistance program, to be administered by the secretary. The program shall include each of the following:

(1) Adequate mechanisms for developing, collecting and coordinating information concerning compliance methods and technologies for small business stationary sources and programs to encourage lawful cooperation among such sources and other persons to further compliance with this act.

(2) Adequate mechanisms for assisting small business stationary sources with pollution prevention and accidental release detection and prevention, including providing information concerning alternative technologies, process changes, products and methods of operation that help reduce air pollution.

(3) A designated office within the Kansas department of health and environment, reporting directly to the secretary, to serve as ombudsman for small business stationary sources in connection with implementation of this act.

(4) A compliance assistance program for small business stationary sources which assists small business stationary sources in determining applicable requirements and in receiving permits under this act in a timely and efficient manner.

(5) Adequate mechanisms to assure that small business stationary sources receive notice of their rights under this act in such manner and form as to assure reasonably adequate time for such sources to evaluate compliance methods and any relevant or applicable proposed or final rule and regulation or standard adopted under this act.

(6) Adequate mechanisms for informing small business stationary sources of their obligations under this act, including mechanisms for referring such sources to qualified auditors or for providing audits of the operations of such sources to determine compliance with this act.

(7) Procedures for consideration of requests from a small business stationary source for modification of: (A) Any work practice or technological method of compliance; or (B) the schedule of milestones for implementing such work practice or method of compliance preceding any applicable compliance date, based on the technological and financial capability of any such small business stationary source. No such modification may be granted unless it is in compliance with the applicable requirement of this act and rules and regulations promulgated hereunder.

(b) "Small business stationary source" means a stationary air contaminant emission source that:

(1) Is owned or operated by a person that employs 100 or fewer individuals;

(2) is a small business concern as defined in the federal small business act;

(3) is not a major stationary source;

(4) does not emit 50 tons or more per year of any regulated air contaminant; and

(5) emits less than 75 tons per year of all regulated air contaminants.

(c) Upon petition by a source, the secretary, after notice and opportunity for public comment, may include as a small business stationary source for purposes of this section any stationary source which does not meet the criteria of subsection (b)(3), (4) or (5) but which does not emit more than 100 tons per year of all regulated air contaminants.

(d) The secretary may exclude from the small business stationary source definition any category or subcategory of sources that the administrator of the United States environmental protection agency determines to have sufficient technical and financial capabilities to meet the requirements of the federal clean air act without the application of this program, as provided by section 507(c)(3)(A) of the 1990 amendments to the federal clean air act.

(e) The secretary, in consultation with the administrator of the United States environmental protection agency and the administrator of the United States small business administration and after providing notice and the opportunity for public hearing, may exclude from the small business stationary source definition any category or subcategory of sources that the secretary determines to have sufficient technical and financial capabilities to meet the requirements of the act without the application of this section.

(f) There is hereby created a compliance advisory panel composed of seven individuals. The compliance advisory panel shall:

(1) Render advisory opinions concerning the effectiveness of the small business stationary source technical and environmental compliance assistance program, difficulties encountered and degree and severity of enforcement;

(2) make periodic reports to the administrator of the United States environmental protection agency concerning compliance of the small business stationary source technical and environmental compliance assistance program with the requirements of the federal paperwork reduction act, the regulatory flexibility act and the equal access to justice act;

(3) review information for small business stationary sources to assure such information is understandable by the layperson; and

(4) have the small business stationary source technical and environmental compliance assistance program serve as the secretariat for the development and dissemination of such reports and advisory opinions.

(g) The compliance advisory panel shall consist of:

(1) Two members who are not owners, or representatives of owners, of small business stationary sources, appointed by the governor to represent the general public;

(2) two members who are owners, or who represent owners, of small business stationary sources, one appointed by the speaker and one appointed by the minority leader of the Kansas house of representatives;

(3) two members who are owners, or who represent owners, of small business stationary sources, one appointed by the president and one appointed by the minority leader of the Kansas senate; and

(4) one member appointed by the secretary to represent the department of health and environment.

(h) Members of the compliance advisory panel serving on the effective date of this act by appointment by the governor, the speaker of the house of representatives or the president of the senate shall serve for terms ending June 30, 1998; members serving on the effective date of this act by appointment by the minority leader of the house of representatives, the minority leader of the senate or the secretary of health and environment shall serve for terms ending June 30, 1997.  Upon expiration of such terms, the term of each member appointed to a vacancy created by expiration of a term shall be two years commencing on July 1 immediately following expiration of the term of the member's predecessor. Any vacancy occurring on the panel shall be filled for the unexpired term by appointment by the original appointing authority.

(i) A chairperson shall be elected annually by the members of the compliance advisory panel. A vice-chairperson shall be designated by the chairperson to serve in the absence of the chairperson.

(j) The secretary may reduce any fee required by this act for any classification of small business sources to take into account the financial resources of such classification.

History: L. 1993, ch. 13, § 15; L. 1997, ch. 18, § 1; Apr. 3.



65-3028 Rules and regulations continued in effect.

65-3028. Rules and regulations continued in effect. All rules and regulations promulgated pursuant to K.S.A. 65-3001 et seq., and amendments thereto, in existence on the effective date of this act shall continue to be effective until revised, amended, repealed or nullified pursuant to law.

History: L. 1993, ch. 13, § 16; March 25.



65-3029 Duties of secretary; approval of prevention of significant deterioration permit.

65-3029. Duties of secretary; approval of prevention of significant deterioration permit. (a) The secretary shall timely approve a prevention of significant deterioration permit (PSD) to sunflower electric power corporation to be issued consistent with the settlement agreement executed May 4, 2009, by sunflower electric power corporation and the governor of the state of Kansas to resolve all claims or causes of action, or both, pending before various courts and administrative agencies consistent with article V of the settlement agreement.

(b) This section shall be part of and supplemental to the Kansas air quality act.

History: L. 2009, ch. 141, § 42; May 28.



65-3030 Severability clause.

65-3030. Severability clause. The provisions of this act [*] are declared to be severable and if any provision, word, phrase or clause of the act or the application thereof to any person shall be held invalid, such invalidity shall not affect the validity of the remaining portions of this act.

History: L. 2009, ch. 141, § 43; May 28.

* See comparative table of sections in Constitutions volume at L. 2009, ch. 141.



65-3031 Electric generating units; carbon dioxide emissions standards; submission of state plan by secretary to environmental protection agency; review by study committee and attorney general.

65-3031. Electric generating units; carbon dioxide emissions standards; submission of state plan by secretary to environmental protection agency; review by study committee and attorney general. (a) In accordance with the requirements of the environmental protection agency's rulemaking pursuant to docket EPA-HQ-OAR-2013-0602, the secretary may develop and submit to the environmental protection agency a state plan for compliance with the regulation of carbon dioxide from any affected or existing electric generating units pursuant to 42 U.S.C. § 7411. The secretary of health and environment may establish separate standards of performance for carbon dioxide emissions based upon: (1) The best system of emission reduction that has been adequately demonstrated while considering the cost of achieving such reduction;

(2) reductions in emissions of carbon dioxide that can reasonably be achieved through measures taken at each electric generating unit; and

(3) efficiency improvements to any affected electric generating unit and other measures that can be undertaken at each electric generating unit to reduce carbon dioxide emissions without any requirements for fuel switching, co-firing with other fuels or limiting the utilization of the unit.

(b) In establishing any standard of performance for any existing electric generating unit pursuant to this section, the secretary may consider alternative standards and metrics or may provide alternative compliance schedules than those provided by federal rules or regulations by evaluating: (1) Unreasonable costs of achieving an emission limitation due to plant age, location or the design of an electric generating unit;

(2) any unusual physical or compliance schedule difficulties or impossibility of implementing emission reduction measures;

(3) the cost of applying the performance standard to an electric generating unit;

(4) the remaining useful life of an electric generating unit;

(5) any economic or electric transmission and distribution impacts resulting from closing the electric generating unit if compliance with the performance standard is not possible; and

(6) the potential for a standard of performance relating to unit efficiency, including any requirements for a new source review or the application of a best available control technology emission limitation for any criteria pollutant as a condition of receiving a permit or authorization for the project.

(c) The secretary may implement such standards through flexible regulatory mechanisms, including the averaging of emissions, emissions trading or other alternative implementation measures that the secretary determines to be in the interest of Kansas. The secretary may enter into voluntary agreements with utilities that operate fossil-fuel based electric generating units within Kansas to implement such carbon dioxide emission standards. Such agreements may aggregate the carbon dioxide emissions levels from electric resources in this state, including coal, petroleum, natural gas or renewable energy resources as defined in K.S.A. 2015 Supp. 66-1257, and amendments thereto, that are owned, operated or utilized by power purchase agreements by utilities for purposes of determining compliance with such carbon dioxide emission standards.

(d) The secretary and the state corporation commission shall enter into a memorandum of understanding concerning implementation of the requirements and responsibilities under the Kansas air quality act.

(e) (1) The secretary shall submit to the clean power plan implementation study committee:

(A) A plan to investigate, review and develop a state plan no later than the first week of November 2015;

(B) information on any final rule adopted by the environmental protection agency under docket EPA-HQ-OAR-2013-0602 no later than February 1, 2016; and

(C) any information requested by the chairperson.

(2) The state corporation commission shall submit information to the clean power plan implementation study committee concerning:

(A) Each utility's re-dispatch options along with the cost of each option;

(B) the lowest possible cost re-dispatch options on a state-wide basis; and

(C) the impact of each re-dispatch option on the reliability of Kansas' integrated electric systems.

(f) The secretary shall present any proposed state plan proposed for submission to the environmental protection agency to the clean power plan implementation study committee for review and input pursuant to K.S.A. 2015 Supp. 66-1285, and amendments thereto, at least 30 days prior to submission of such a plan to the environmental protection agency or any other federal agency. If a proposed plan is disapproved by the clean power plan implementation study committee, the secretary shall resubmit a revised plan to the study committee. The secretary may submit any proposed plan to the environmental protection agency that has been submitted to the study committee and that has not been disapproved by the committee within 30 days of the committee receiving such proposed plan.

(g) Notwithstanding review by the clean power plan implementation study committee of the submission of a state plan to the environmental protection agency, further action by the secretary to implement or enforce the final approved state plan is dependent upon the final adoption of the federal emission guidelines. If the federal emission guidelines are not adopted or are adopted and subsequently suspended, vacated, in whole or in part, or held to not be in accordance with the law, the secretary shall suspend or terminate, as appropriate, further action to implement or enforce the state plan.

(h) Notwithstanding any other provision of law, prior to submitting any state plan to the environmental protection agency, the secretary shall: (1) Submit such state plan as proposed rules and regulations pursuant to K.S.A. 77-415 et seq., and amendments thereto. Such submission shall be expedited by any agency reviewing such proposed rules and regulations pursuant to K.S.A. 77-415 et seq., and amendments thereto;

(2) request a review of the proposed state plan by the office of the attorney general. The attorney general review may certify to the secretary that the plan will not hinder, undermine or in any way harm the position of the state of Kansas in any current or pending litigation relating to the environmental protection agency docket EPA-HQ-OAR-2013-0602. The attorney general shall also review the proposed state plan concerning any impacts on the protections guaranteed by the constitutions of the United States or the state of Kansas; and

(3) not submit a state plan if the attorney general review indicates that the proposed plan would adversely impact the state's legal position in any current or pending litigation relating to the environmental protection agency docket EPA-HQ-OAR-2013-0602 or if the attorney general review indicates that the proposed state plan adversely impacts protections guaranteed by the constitutions of the United States or the state of Kansas.

(i) The secretary shall be responsible for submitting a state plan to the environmental protection agency in a timely manner. Notwithstanding any other provision of this act, the secretary shall prepare and submit any request for an extension of time to file a state plan, if necessary, an interim state plan or a final state plan to the environmental protection agency. Any interim or final state plan shall be submitted by the secretary no less than four calendar days prior to the federal submission deadline, or extended submission deadline, established by the environmental protection agency. Any final state plan submitted to the environmental protection agency may only be submitted if the secretary has previously submitted such plan for review by the clean power plan implementation study committee pursuant to this act.

(j) This section shall be part of and supplemental to the Kansas air quality act.

History: L. 2014, ch. 64, § 1; L. 2015, ch. 74, § 1; June 4.






Article 31 INTERSTATE COMPACT ON MENTAL HEALTH

65-3101 Text of mental health compact.

65-3101. Text of mental health compact. The interstate compact on mental health is hereby enacted into law and entered into by this state with all other states legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON MENTAL HEALTH

The contracting states solemnly agree that:

Article I.

The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families, and society as a whole. Further, the party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.

Article II.

As used in this compact:

(a) "Sending state" shall mean a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent.

(b) "Receiving state" shall mean a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent.

(c) "Institution" shall mean any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

(d) "Patient" shall mean any person subject to or eligible as determined by the laws of the sending state, for institutionalization or other care, treatment, or supervision pursuant to the provisions of this compact.

(e) "Aftercare" shall mean care, treatment and services provided a patient, as defined herein, on convalescent status or conditional release.

(f) "Mental illness" shall mean mental disease to such extent that a person so afflicted requires care and treatment for his own welfare, or the welfare of others, or of the community.

(g) "Mental deficiency" shall mean mental deficiency as defined by appropriate clinic authorities to such extent that a person so afflicted is incapable of managing himself and his affairs, but shall not include mental illness as defined herein.

(h) "State" shall mean any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

Article III.

(a) Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, he shall be eligible for care and treatment in an institution in that state irrespective of his residence, settlement or citizenship qualifications.

(b) The provisions of paragraph (a) of this article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph shall include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

(c) No state shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this article unless the sending state has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if said authorities so wish; and unless the receiving state shall agree to accept the patient.

(d) In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that he would be taken if he were a local patient.

(e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

Article IV.

(a) Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive aftercare or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that aftercare in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such aftercare in said receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.

(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive aftercare or supervision in the receiving state.

(c) In supervising, treating, or caring for a patient on aftercare pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care, and treatment that it employs for similar local patients.

Article V.

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, he shall be detained in the state where found pending disposition in accordance with law.

Article VI.

The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all states party to this compact, without interference.

Article VII.

(a) No person shall be deemed a patient of more than one institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

(b) The sending state shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any two or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c) No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

(d) Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

(e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a nonparty state relating to institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.

Article VIII.

(a) Nothing in this compact shall be construed to abridge, diminish, or in any way impair the rights, duties, and responsibilities of any patient's guardian on his own behalf or in respect of any patient for whom he may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment and the court which appointed the previous guardian shall upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances: Provided, however, That in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state shall have the sole discretion to relieve a guardian appointed by it or continue his power and responsibility, whichever it shall deem advisable. The court in the receiving state may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

(b) The term "guardian" as used in paragraph (a) of this article shall include any guardian, trustee, legal committee, conservator, or other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.

Article IX.

(a) No provision of this compact except article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

(b) To every extent possible, it shall be the policy of states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

Article X.

(a) Each party state shall appoint a "compact administrator" who, on behalf of his state, shall act as general coordinator of activities under the compact in his state and who shall receive copies of all reports, correspondence, and other documents relating to any patient processed under the compact by his state either in the capacity of sending or receiving state. The compact administrator or his duly designated representative shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed thereunder.

(b) The compact administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

Article XI.

The duly constituted administrative authorities of any two or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities, or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.

Article XII.

This compact shall enter into full force and effect as to any state when enacted by it into law and such state shall thereafter be a party thereto with any and all states legally joining therein.

Article XIII.

(a) A state party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal shall take effect one year after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states. However, the withdrawal of any state shall not change the status of any patient who has been sent to said state or sent out of said state pursuant to the provisions of the compact.

(b) Withdrawal from any agreement permitted by article VII (b) as to costs or from any supplementary agreement made pursuant to article XI shall be in accordance with the terms of such agreement.

Article XIV.

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstances shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History: L. 1967, ch. 479, § 1; July 1.



65-3102 Mental health compact; administrator.

65-3102. Mental health compact; administrator. Pursuant to said compact, the director of institutions shall be the compact administrator and who, acting jointly with like officers of other party states, shall have power to promulgate rules and regulations to carry out more effectively the terms of the compact. The compact administrator is hereby authorized, empowered and directed to cooperate with all departments, agencies and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact or any supplementary agreement or agreements entered into by this state thereunder.

History: L. 1967, ch. 479, § 2; July 1.



65-3103 Same; supplementary agreements.

65-3103. Same; supplementary agreements. The compact administrator is hereby authorized and empowered to enter into supplementary agreements with appropriate officials of other states pursuant to articles VII and XI of the compact. In the event that such supplementary agreements shall require or contemplate the use of any institution or facility of this state or require or contemplate the provision of any service by this state, no such agreement shall have force or effect until approved by the head of the department or agency under whose jurisdiction said institution or facility is operated or whose department or agency will be charged with the rendering of such service.

History: L. 1967, ch. 479, § 3; July 1.



65-3104 Same; financing.

65-3104. Same; financing. The compact administrator, subject to the approval of the state director of accounts and reports, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into thereunder.

History: L. 1967, ch. 479, § 4; July 1.



65-3105 Same; required preliminary steps to transfer.

65-3105. Same; required preliminary steps to transfer. The compact administrator is hereby directed to consult with the immediate family of any proposed transferee and, in the case of a proposed transferee from an institution in this state to an institution in another party state, to take no final action without approval of the court of commitment if the proposed transferee is in an institution pursuant to an order of a court.

History: L. 1967, ch. 479, § 5; July 1.



65-3106 Same; transmittal of act to other states and officials.

65-3106. Same; transmittal of act to other states and officials. Duly authorized copies of this act shall, upon its approval be transmitted by the secretary of state to the governor of each state, the attorney general and the administrator of general services of the United States, and the council of state governments.

History: L. 1967, ch. 479, § 6; July 1.






Article 32 REVISED UNIFORM ANATOMICAL GIFT ACT

65-3220 Short title.

65-3220. Short title. This act may be cited as the revised uniform anatomical gift act.

History: L. 2007, ch. 127, § 1; July 1.



65-3221 Definitions.

65-3221. Definitions. In this act:

(1) "Adult" means an individual who is at least 18 years of age.

(2) "Agent" means an individual:

(A) Authorized to make health-care decisions on the principal's behalf by a power of attorney for health care; or

(B) expressly authorized to make an anatomical gift on the principal's behalf by any other record signed by the principal.

(3) "Anatomical gift" means a donation of all or part of a human body to take effect after the donor's death for the purpose of transplantation, therapy, research, or education.

(4) "Decedent" means a deceased individual whose body or part is or may be the source of an anatomical gift. The term includes a stillborn infant and, subject to restrictions imposed by law other than this act, a fetus.

(5) "Disinterested witness" means a witness other than the spouse, child, parent, sibling, grandchild, grandparent, or guardian of the individual who makes, amends, revokes, or refuses to make an anatomical gift, or another adult who exhibited special care and concern for the individual. The term does not include a person to which an anatomical gift could pass under K.S.A. 2015 Supp. 65-3230, and amendments thereto.

(6) "Document of gift" means a donor card or other record used to make an anatomical gift. The term includes a statement or symbol on a driver's license, identification card, or donor registry.

(7) "Donor" means an individual whose body or part is the subject of an anatomical gift.

(8) "Donor registry" means a database that contains records of anatomical gifts and amendments to or revocations of anatomical gifts.

(9) "Driver's license" means a license or permit issued by the division of motor vehicles of the department of revenue to operate a vehicle, whether or not conditions are attached to the license or permit.

(10) "Eye bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of human eyes or portions of human eyes.

(11) "Guardian" means a person appointed by a court to make decisions regarding the support, care, education, health, or welfare of an individual. The term does not include a guardian ad litem.

(12) "Hospital" means a facility licensed as a hospital under the law of any state or a facility operated as a hospital by the United States, a state, or a subdivision of a state. The term includes an ambulatory surgical center and recuperation center.

(13) "Identification card" means an identification card issued by the division of motor vehicles of the department of revenue.

(14) "Know" means to have actual knowledge.

(15) "Minor" means an individual who is under 18 years of age.

(16) "Organ procurement organization" means a person designated by the secretary of the United States department of health and human services as an organ procurement organization.

(17) "Parent" means a parent whose parental rights have not been terminated.

(18) "Part" means an organ, an eye, or tissue of a human being. The term does not include the whole body.

(19) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(20) "Physician" means an individual authorized to practice medicine or osteopathy under the law of any state.

(21) "Procurement organization" means an eye bank, organ procurement organization, or tissue bank.

(22) "Prospective donor" means an individual who is dead or near death and has been determined by a procurement organization to have a part that could be medically suitable for transplantation, therapy, research, or education. The term does not include an individual who has made a refusal.

(23) "Reasonably available" means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

(24) "Recipient" means an individual into whose body a decedent's part has been or is intended to be transplanted.

(25) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(26) "Refusal" means a record created under K.S.A. 2015 Supp. 65-3226, and amendments thereto, that expressly states an intent to bar other persons from making an anatomical gift of an individual's body or part.

(27) "Sign" means with the present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) to attach to or logically associate with the record an electronic symbol, sound, or process.

(28) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(29) "Technician" means an individual determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited, or regulated under federal or state law. The term includes an enucleator.

(30) "Tissue" means a portion of the human body other than an organ or an eye. The term does not include blood unless the blood is donated for the purpose of research or education.

(31) "Tissue bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of tissue.

(32) "Transplant hospital" means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.

History: L. 2007, ch. 127, § 2; July 1.



65-3222 Applicability.

65-3222. Applicability. This act applies to an anatomical gift or amendment to, revocation of, or refusal to make an anatomical gift, whenever made.

History: L. 2007, ch. 127, § 3; July 1.



65-3223 Who may make anatomical gift before donor's death.

65-3223. Who may make anatomical gift before donor's death. Subject to K.S.A. 2015 Supp. 65-3227, and amendments thereto, an anatomical gift of a donor's body or part may be made during the life of the donor for the purpose of transplantation, therapy, research or education in the manner provided in K.S.A. 2015 Supp. 65-3224, and amendments thereto, by:

(1) The donor, if the donor is an adult or if the donor is a minor and is:

(A) Emancipated; or

(B) authorized under state law to apply for a driver's license or nondriver identification card because the donor is at least 16 years of age;

(2) an agent of the donor, unless the power of attorney for health care or other record prohibits the agent from making an anatomical gift;

(3) a parent of the donor, if the donor is an unemancipated minor; or

(4) the donor's guardian.

History: L. 2007, ch. 127, § 4; July 1.



65-3224 Manner of making anatomical gift before donor's death.

65-3224. Manner of making anatomical gift before donor's death. (a) A donor may make an anatomical gift:

(1) By authorizing a statement or symbol indicating that the donor has made an anatomical gift to be imprinted on the donor's driver's license or identification card;

(2) in a will;

(3) during a terminal illness or injury of the donor, by any form of communication addressed to at least two adults, at least one of whom is a disinterested witness; or

(4) as provided in subsection (b).

(b) A donor or other person authorized to make an anatomical gift under K.S.A. 2015 Supp. 65-3223, and amendments thereto, may make a gift by a donor card or other record signed by the donor or other person making the gift or by authorizing that a statement or symbol indicating that the donor has made an anatomical gift be included on a donor registry. If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or other person and must:

(1) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) state that it has been signed and witnessed as provided in paragraph (1).

(c) Revocation, suspension, expiration, or cancellation of a driver's license or identification card upon which an anatomical gift is indicated does not invalidate the gift.

(d) An anatomical gift made by will takes effect upon the donor's death whether or not the will is probated. Invalidation of the will after the donor's death does not invalidate the gift.

History: L. 2007, ch. 127, § 5; July 1.



65-3225 Amending or revoking anatomical gift before donor's death; first person consent organ and tissue donor registry.

65-3225. Amending or revoking anatomical gift before donor's death; first person consent organ and tissue donor registry. (a) Subject to K.S.A. 2015 Supp. 65-3227, and amendments thereto, a donor or other person authorized to make an anatomical gift under K.S.A. 2015 Supp. 65-3223, and amendments thereto, may amend or revoke an anatomical gift by:

(1) A record signed by:

(A) The donor;

(B) the other person; or

(C) subject to subsection (b), another individual acting at the direction of the donor or the other person if the donor or other person is physically unable to sign; or

(2) a later-executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

(b) A record signed pursuant to subsection (a)(1)(C) must:

(1) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) state that it has been signed and witnessed as provided in paragraph (1).

(c) Subject to K.S.A. 2015 Supp. 65-3227, and amendments thereto, a donor or other person authorized to make an anatomical gift under K.S.A. 2015 Supp. 65-3223, and amendments thereto, may revoke an anatomical gift by the destruction or cancellation of the document of gift, or the portion of the document of gift used to make the gift, with the intent to revoke the gift.

(d) A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(e) A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in subsection (a).

(f) A donor may revoke or amend an anatomical gift made by placing such individual's name on the first person consent organ and tissue donor registry by directly accessing the registry website or notifying the Kansas federally designated organ procurement organization to request the amendment or revocation. Withdrawal of such individual's consent to be listed in the registry does not constitute a refusal to make an anatomical gift of the individual's body or part.

History: L. 2007, ch. 127, § 6; L. 2010, ch. 141, § 1; July 1.



65-3226 Refusal to make anatomical gift; effect of refusal.

65-3226. Refusal to make anatomical gift; effect of refusal. (a) An individual may refuse to make an anatomical gift of the individual's body or part by:

(1) A record signed by:

(A) The individual; or

(B) subject to subsection (b), another acting at the direction of the individual if the individual is physically unable to sign;

(2) the individual's will, whether or not the will is admitted to probate or invalidated after the individual's death; or

(3) any form of communication made by the individual during the individual's terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(b) A record signed pursuant to subsection (a)(1)(B) must:

(1) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the individual; and

(2) state that it has been signed and witnessed as provided in paragraph (1).

(c) An individual who has made a refusal may amend or revoke the refusal:

(1) In the manner provided in subsection (a) for making a refusal;

(2) by subsequently making an anatomical gift pursuant to K.S.A. 2015 Supp. 65-3224, and amendments thereto, that is inconsistent with the refusal; or

(3) by destroying or canceling the record evidencing the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal.

(d) Except as otherwise provided in K.S.A. 2015 Supp. 65-3227(h), and amendments thereto, in the absence of an express, contrary indication by the individual set forth in the refusal, an individual's unrevoked refusal to make an anatomical gift of the individual's body or part bars all other persons from making an anatomical gift of the individual's body or part.

History: L. 2007, ch. 127, § 7; July 1.



65-3227 Preclusive effect of anatomical gift, amendment, or revocation.

65-3227. Preclusive effect of anatomical gift, amendment, or revocation. (a) Except as otherwise provided in subsection (g) and subject to subsection (f), in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending, or revoking an anatomical gift of a donor's body or part if the donor made an anatomical gift of the donor's body or part under K.S.A. 2015 Supp. 65-3224, and amendments thereto, or an amendment to an anatomical gift of the donor's body or part under K.S.A. 2015 Supp. 65-3225, and amendments thereto.

(b) A donor's revocation of an anatomical gift of the donor's body or part under K.S.A. 2015 Supp. 65-3225, and amendments thereto, is not a refusal and does not bar another person specified in K.S.A. 2015 Supp. 65-3223 or 65-3228, and amendments thereto, from making an anatomical gift of the donor's body or part under K.S.A. 2015 Supp. 65-3224 or 65-3229, and amendments thereto.

(c) If a person other than the donor makes an unrevoked anatomical gift of the donor's body or part under K.S.A. 2015 Supp. 65-3224, and amendments thereto, or an amendment to an anatomical gift of the donor's body or part under K.S.A. 2015 Supp. 65-3225, and amendments thereto, another person may not make, amend, or revoke the gift of the donor's body or part under K.S.A. 2015 Supp. 65-3229, and amendments thereto.

(d) A revocation of an anatomical gift of a donor's body or part under K.S.A. 2015 Supp. 65-3225, and amendments thereto, by a person other than the donor does not bar another person from making an anatomical gift of the body or part under K.S.A. 65-3224 or 65-3229, and amendments thereto.

(e) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under K.S.A. 2015 Supp. 65-3223, and amendments thereto, an anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of an anatomical gift of another part at a later time by the donor or another person.

(f) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under K.S.A. 2015 Supp. 65-3223, and amendments thereto, an anatomical gift of a part for one or more of the purposes set forth in K.S.A. 2015 Supp. 65-3223, and amendments thereto, is not a limitation on the making of an anatomical gift of the part for any of the other purposes by the donor or any other person under K.S.A. 2015 Supp. 65-3224 or 65-3229, and amendments thereto.

(g) If a donor who is an unemancipated minor dies, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donor's body or part.

(h) If an unemancipated minor who signed a refusal dies, a parent of the minor who is reasonably available may revoke the minor's refusal.

History: L. 2007, ch. 127, § 8; July 1.



65-3228 Who may make anatomical gift of decedent's body or part.

65-3228. Who may make anatomical gift of decedent's body or part. (a) Subject to subsections (b) and (c) and unless barred by K.S.A. 2015 Supp. 65-3226 or 65-3227, and amendments thereto, an anatomical gift of a decedent's body or part for purpose of transplantation, therapy, research or education may be made by any member of the following classes of persons who is reasonably available, in the order of priority listed:

(1) An agent of the decedent at the time of death who could have made an anatomical gift under K.S.A. 2015 Supp. 65-3223 (2), and amendments thereto, immediately before the decedent's death;

(2) the spouse of the decedent;

(3) adult children of the decedent;

(4) parents of the decedent;

(5) adult siblings of the decedent;

(6) adult grandchildren of the decedent;

(7) grandparents of the decedent;

(8) the persons who were acting as the guardians of the person of the decedent at the time of death;

(9) an adult who exhibited special care and concern for the decedent and who was familiar with the decedent's personal values; and

(10) any other person having the authority to dispose of the decedent's body.

(b) If there is more than one member of a class listed in subsection (a)(1), (3), (4), (5), (6), (7), or (9) entitled to make an anatomical gift, an anatomical gift may be made by a member of the class unless that member or a person to which the gift may pass under K.S.A. 2015 Supp. 65-3230, and amendments thereto, knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

(c) A person may not make an anatomical gift if, at the time of the decedent's death, a person in a prior class under subsection (a) is reasonably available to make or to object to the making of an anatomical gift.

History: L. 2007, ch. 127, § 9; July 1.



65-3229 Manner of making, amending, or revoking anatomical gift of decedent's body or part.

65-3229. Manner of making, amending, or revoking anatomical gift of decedent's body or part. (a) A person authorized to make an anatomical gift under K.S.A. 2015 Supp. 65-3228, and amendments thereto, may make an anatomical gift by a document of gift signed by the person making the gift or by that person's oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

(b) Subject to subsection (c), an anatomical gift by a person authorized under K.S.A. 2015 Supp. 65-3228, and amendments thereto, may be amended or revoked orally or in a record by any member of a prior class who is reasonably available. If more than one member of the prior class is reasonably available, the gift made by a person authorized under K.S.A. 2015 Supp. 65-3228, and amendments thereto, may be:

(1) Amended only if a majority of the reasonably available members agree to the amending of the gift; or

(2) revoked only if a majority of the reasonably available members agree to the revoking of the gift or if they are equally divided as to whether to revoke the gift.

(c) A revocation under subsection (b) is effective only if, before an incision has been made to remove a part from the donor's body or before invasive procedures have begun to prepare the recipient, the procurement organization, transplant hospital, or physician or technician knows of the revocation.

History: L. 2007, ch. 127, § 10; July 1.



65-3230 Persons that may receive anatomical gift; purpose of anatomical gift.

65-3230. Persons that may receive anatomical gift; purpose of anatomical gift. (a) An anatomical gift may be made to the following persons named in the document of gift:

(1) A hospital, accredited medical school, dental school, college, or university, organ procurement organization or other appropriate person, for research or education;

(2) subject to subsection (b), an individual designated by the person making the anatomical gift if the individual is the recipient of the part;

(3) an eye bank or tissue bank.

(b) If an anatomical gift to an individual under subsection (a)(2) cannot be transplanted into the individual, the part passes in accordance with subsection (g) in the absence of an express, contrary indication by the person making the anatomical gift.

(c) If an anatomical gift of one or more specific parts or of all parts is made in a document of gift that does not name a person described in subsection (a) but identifies the purpose for which an anatomical gift may be used, the following rules apply:

(1) If the part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank.

(2) If the part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank.

(3) If the part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(4) If the part is an organ, an eye, or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

(d) For the purpose of subsection (c), if there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift must be used for transplantation or therapy, if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

(e) If an anatomical gift of one or more specific parts is made in a document of gift that does not name a person described in subsection (a) and does not identify the purpose of the gift, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (g).

(f) If a document of gift specifies only a general intent to make an anatomical gift by words such as "donor," "organ donor," or "body donor," or by a symbol or statement of similar import, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (g).

(g) For purposes of subsections (b), (e) and (f) the following rules apply:

(1) If the part is an eye, the gift passes to the appropriate eye bank.

(2) If the part is tissue, the gift passes to the appropriate tissue bank.

(3) If the part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(h) An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under subsection (a)(2), passes to the organ procurement organization as custodian of the organ.

(i) If an anatomical gift does not pass pursuant to subsections (a) through (h) or the decedent's body or part is not used for transplantation, therapy, research, or education, custody of the body or part passes to the person under obligation to dispose of the body or part.

(j) A person may not accept an anatomical gift if the person knows that the gift was not effectively made under K.S.A. 2015 Supp. 65-3224 or 65-3229, and amendments thereto, or if the person knows that the decedent made a refusal under K.S.A. 2015 Supp. 65-3226, and amendments thereto, that was not revoked. For purposes of the subsection, if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

(k) Except as otherwise provided in subsection (a)(2), nothing in this act affects the allocation of organs for transplantation or therapy.

History: L. 2007, ch. 127, § 11; July 1.



65-3231 Search and notification.

65-3231. Search and notification. (a) The following persons shall make a reasonable search of an individual who the person reasonably believes is dead or near death for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal:

(1) A law enforcement officer, firefighter, paramedic, or other emergency rescuer finding the individual; and

(2) if no other source of the information is immediately available, a hospital, as soon as practical after the individual's arrival at the hospital.

(b) If a document of gift or a refusal to make an anatomical gift is located by the search required by subsection (a)(1) and the individual or deceased individual to whom it relates is taken to a hospital, the person responsible for conducting the search shall send the document of gift or refusal to the hospital.

(c) A person is not subject to criminal or civil liability for failing to discharge the duties imposed by this section.

History: L. 2007, ch. 127, § 12; July 1.



65-3232 Delivery of document of gift not required; right to examine.

65-3232. Delivery of document of gift not required; right to examine. (a) A document of gift need not be delivered during the donor's lifetime to be effective.

(b) Upon or after an individual's death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass under K.S.A. 2015 Supp. 65-3230, and amendments thereto.

History: L. 2007, ch. 127, § 13; July 1.



65-3233 Rights and duties of procurement organization and others.

65-3233. Rights and duties of procurement organization and others. (a) When a hospital refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of the records of the division of motor vehicles of the department of revenue and any donor registry that it knows exists for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift.

(b) A procurement organization must be allowed reasonable access to information in the records of the division of motor vehicles of the department of revenue to ascertain whether an individual at or near death is a donor.

(c) When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to ensure the medical suitability of a part that is or could be the subject of an anatomical gift for transplantation, therapy, research or education from a donor or a prospective donor. During the examination period, measures necessary to ensure the medical suitability of the part may not be withdrawn unless the hospital or procurement organization knows that the individual expressed a contrary intent.

(d) Unless prohibited by law other than this act, at any time after a donor's death, the person to which a part passes under K.S.A. 2015 Supp. 65-3230, and amendments thereto, may conduct any reasonable examination necessary to ensure the medical suitability of the body or part for its intended purpose.

(e) Unless prohibited by law other than this act, an examination under subsection (c) or (d) may include an examination of all medical and dental records of the donor or prospective donor.

(f) Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows the minor is emancipated, the procurement organization shall conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke the refusal.

(g) Upon referral by a hospital under subsection (a), a procurement organization shall make a reasonable search for any person listed in K.S.A. 2015 Supp. 65-3228, and amendments thereto, having priority to make an anatomical gift on behalf of a prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended, or revoked, it shall promptly advise the other person of all relevant information.

(h) Subject to K.S.A. 2015 Supp. 65-3230 (i) and K.S.A. 2015 Supp. 65-3242, and amendments thereto, the rights of the person to which a part passes under K.S.A. 2015 Supp. 65-3230, and amendments thereto, are superior to the rights of all others with respect to the part. The person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and this act, a person that accepts an anatomical gift of an entire body may allow embalming, burial or cremation, and use of remains in a funeral service. If the gift is of a part, the person to which the part passes under K.S.A. 2015 Supp. 65-3230, and amendments thereto, upon the death of the donor and before embalming, burial, or cremation, shall cause the part to be removed without unnecessary mutilation.

(i) Neither the physician who attends the decedent at death nor the physician who determines the time of the decedent's death may participate in the procedures for removing or transplanting a part from the decedent.

(j) A physician or technician may remove a donated part from the body of a donor that the physician or technician is qualified to remove.

History: L. 2007, ch. 127, § 14; July 1.



65-3234 Coordination of procurement and use.

65-3234. Coordination of procurement and use. Each hospital in this state shall enter into agreements or affiliations with procurement organizations for coordination of procurement and use of anatomical gifts.

History: L. 2007, ch. 127, § 15; July 1.



65-3235 Sale or purchase of parts prohibited.

65-3235. Sale or purchase of parts prohibited. (a) Except as otherwise provided in subsection (b), a person that for valuable consideration, knowingly purchases or sells a part for transplantation or therapy if removal of a part from an individual is intended to occur after the individual's death commits a severity level 5, nonperson felony.

(b) A person may charge a reasonable amount for the removal, processing, preservation, quality control, storage, transportation, implantation, or disposal of a part.

History: L. 2007, ch. 127, § 16; July 1.



65-3236 Other prohibited acts.

65-3236. Other prohibited acts. A person that, in order to obtain a financial gain, intentionally falsifies, forges, conceals, defaces, or obliterates a document of gift, an amendment or revocation of a document of gift or a refusal commits a severity level 10, nonperson felony.

History: L. 2007, ch. 127, § 17; July 1.



65-3237 Immunity.

65-3237. Immunity. (a) A person that acts in accordance with this act or with the applicable anatomical gift law of another state, or in good faith attempts to do so, is not liable for the act in a civil action, criminal prosecution, or administrative proceeding.

(b) Neither the person making an anatomical gift nor the donor's estate is liable for any injury or damage that results from the making or use of the gift.

(c) In determining whether an anatomical gift has been made, amended, or revoked under this act, a person may rely upon representations of an individual listed in K.S.A. 2015 Supp. 65-3228 (a)(2), (3), (4), (5), (6), (7), or (8), and amendments thereto, relating to the individual's relationship to the donor or prospective donor unless the person knows that the representation is untrue.

History: L. 2007, ch. 127, § 18; July 1.



65-3238 Law governing validity; choice of law as to execution of document of gift; presumption of validity.

65-3238. Law governing validity; choice of law as to execution of document of gift; presumption of validity. (a) A document of gift is valid if executed in accordance with:

(1) This act;

(2) the laws of the state or country where it was executed; or

(3) the laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence, or was a national at the time the document of gift was executed.

(b) If a document of gift is valid under this section, the law of this state governs the interpretation of the document of gift.

(c) A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked.

History: L. 2007, ch. 127, § 19; July 1.



65-3239 Establishing a statewide donor registry; requirements; first person consent organ and tissue donor registry.

65-3239. Establishing a statewide donor registry; requirements; first person consent organ and tissue donor registry. (a) Information obtained under K.S.A. 8-247 and 8-1325, and amendments thereto, from the division of vehicles by the Kansas federally designated organ procurement organization shall be used for the purpose of establishing a statewide organ and tissue donor registry accessible to in-state recognized cadaveric organ and cadaveric tissue agencies for the recovery or placement of organs and tissue and to procurement agencies in another state when a Kansas resident is a donor of an anatomical gift and is not located in Kansas at the time of death or immediately before the death of the donor. No organ or tissue donation organization may obtain information from the organ and tissue donor registry for the purposes of fund-raising. Organ and tissue donor registry information shall not be further disseminated unless authorized in this section or by federal law. Dissemination of organ and tissue donor registry information may be made by the Kansas federally designated organ procurement organization to a recognized in-state procurement agency for other tissue recovery, or an out-of-state federally designated organ procurement agency. An individual who agrees to have such individual's name in the first person consent organ and tissue donor registry has given full legal consent to the donation of any of such individual's organs or tissues upon such individual's death as recorded in the registry.

(b) The Kansas federally designated organ procurement organization may acquire donor information from sources other than the division of vehicles.

(c) All costs associated with the creation and maintenance of the organ and tissue donor registry shall be paid by the Kansas federally designated organ procurement organization. Such organization shall also pay the costs of providing and maintaining the written information and educational materials required to be distributed under subsection (g) of K.S.A. 8-247, and amendments thereto, and under subsection (b) of K.S.A. 8-1325, and amendments thereto.

(d) An individual does not need to participate in the organ and tissue donor registry to be a donor of organs or tissue. The registry is to facilitate organ and tissue donations and not inhibit Kansans from being donors upon death.

(e) This section shall be a part of and supplemental to the revised uniform anatomical gift act.

History: L. 2002, ch. 60, § 1; L. 2007, ch. 127, § 32; L. 2010, ch. 141, § 2; July 1.



65-3240 Effect of anatomical gift on advance health-care directive.

65-3240. Effect of anatomical gift on advance health-care directive. (a) In this section:

(1) "Advance health-care directive" means a power of attorney for health care or a record signed by a prospective donor containing the prospective donor's direction concerning a health-care decision for the prospective donor.

(2) "Declaration" means a record signed by a prospective donor specifying the circumstances under which a life support system may be withheld or withdrawn from the prospective donor.

(3) "Health-care decision" means any decision made regarding the health care of the prospective donor.

(b) If a prospective donor has a declaration or advance health-care directive, measures necessary to ensure the medical suitability of an organ for transplantation or therapy may not be withheld or withdrawn from the prospective donor, unless the declaration expressly provides to the contrary.

History: L. 2007, ch. 127, § 20; July 1.



65-3241 Cooperation between coroner and procurement organization.

65-3241. Cooperation between coroner and procurement organization. (a) A coroner shall cooperate with procurement organizations to maximize the opportunity to recover anatomical gifts for the purpose of transplantation, therapy, research, or education.

(b) If a coroner receives notice from a procurement organization that an anatomical gift might be available or was made with respect to a decedent whose body is under the jurisdiction of the coroner and a post-mortem examination is going to be performed, unless the coroner denies recovery in accordance with K.S.A. 2015 Supp. 65-3242, and amendments thereto, the coroner or designee shall conduct a post-mortem examination of the body or the part in a manner and within a period compatible with its preservation for the purposes of the gift.

(c) A part may not be removed from the body of a decedent under the jurisdiction of a coroner for transplantation, therapy, research, or education unless the part is the subject of an anatomical gift. The body of a decedent under the jurisdiction of the coroner may not be delivered to a person for research or education unless the body is the subject of an anatomical gift. This subsection does not preclude a coroner from performing the medicolegal investigation upon the body or parts of a decedent under the jurisdiction of the coroner.

History: L. 2007, ch. 127, § 21; July 1.



65-3242 Facilitation of anatomical gift from decedent whose body is under jurisdiction of coroner.

65-3242. Facilitation of anatomical gift from decedent whose body is under jurisdiction of coroner. (a) Upon request of a procurement organization, a coroner shall release to the procurement organization the name, contact information, and available medical and social history of a decedent whose body is under the jurisdiction of the coroner. If the decedent's body or part is medically suitable for transplantation, therapy, research, or education, the coroner shall release post-mortem examination results to the procurement organization. The procurement organization may make a subsequent disclosure of the post-mortem examination results or other information received from the coroner only if relevant to transplantation or therapy.

(b) The coroner may conduct a medicolegal examination by reviewing all medical records, laboratory test results, x-rays, other diagnostic results, and other information that any person possesses about a donor or prospective donor whose body is under the jurisdiction of the coroner which the coroner determines may be relevant to the investigation.

(c) A person that has any information requested by a coroner pursuant to subsection (b) shall provide that information as expeditiously as possible to allow the coroner to conduct the medicolegal investigation within a period compatible with the preservation of parts for the purpose of transplantation, therapy, research, or education.

(d) If an anatomical gift has been or might be made of a part of a decedent whose body is under the jurisdiction of the coroner and a post-mortem examination is not required, or the coroner determines that a post-mortem examination is required but that the recovery of the part that is the subject of an anatomical gift will not interfere with the examination, the coroner and procurement organization shall cooperate in the timely removal of the part from the decedent for the purpose of transplantation, therapy, research, or education.

(e) If an anatomical gift of a part from the decedent under the jurisdiction of the coroner has been or might be made, but the coroner initially believes that the recovery of the part could interfere with the post-mortem investigation into the decedent's cause or manner of death, the coroner shall consult with the procurement organization or physician or technician designated by the procurement organization about the proposed recovery. After consultation, the coroner may allow the recovery.

(f) Following the consultation under subsection (e), in the absence of mutually agreed-upon protocols to resolve conflict between the coroner and the procurement organization, if the coroner intends to deny recovery, the coroner or designee, at the request of the procurement organization, shall attend the removal procedure for the part before making a final determination not to allow the procurement organization to recover the part. During the removal procedure, the coroner or designee may allow recovery by the procurement organization to proceed, or, if the coroner or designee reasonably believes that the part may be involved in determining the decedent's cause or manner of death, deny recovery by the procurement organization.

(g) If the coroner or designee denies recovery under subsection (f), the coroner or designee shall:

(1) Explain in a record the specific reasons for not allowing recovery of the part;

(2) include the specific reasons in the records of the coroner; and

(3) provide a record with the specific reasons to the procurement organization.

(h) If the coroner or designee allows recovery of a part under subsection (d), (e), or (f), the procurement organization, upon request, shall cause the physician or technician who removes the part to provide the coroner with a record describing the condition of the part, a biopsy, a photograph, and any other information and observations that would assist in the post-mortem examination.

(i) If a coroner or designee is required to be present at a removal procedure under subsection (f), upon request the procurement organization requesting the recovery of the part shall reimburse the coroner or designee for the additional costs incurred in complying with subsection (f).

History: L. 2007, ch. 127, § 22; July 1.



65-3243 Uniformity of application and construction.

65-3243. Uniformity of application and construction. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: L. 2007, ch. 127, § 23; July 1.



65-3244 Relation to electronic signatures in global and national commerce act.

65-3244. Relation to electronic signatures in global and national commerce act. This act modifies, limits and supersedes the electronic signatures in global and national commerce act, 15 U.S.C. section 7001 et seq., but does not modify, limit or supersede section 101(a) of that act, 15 U.S.C. section 7001, or authorize electronic delivery of any of the notices described in section 103(b) of that act, 15 U.S.C. section 7003(b).

History: L. 2007, ch. 127, § 24; July 1.






Article 33 WATER POLLUTION CONTROL

65-3301 Statement of purpose.

65-3301. Statement of purpose. Because the pollution of waters constitutes a menace to public health, creates public nuisances, is harmful to wildlife, fish and aquatic life, and impairs domestic, agricultural, industrial, recreational and other legitimate beneficial uses of water; and since federal legislation provides incentives for state financial participation in the construction of public water pollution control facilities by increasing the portion of federal aid contributed when the state also participates; the legislature hereby determines that it is essential for the public health, safety and welfare of the state and the residents thereof and advantageous to state and local government taxpayers to undertake a program to financially assist the construction of public facilities to abate and prevent the pollution of water, such program to be undertaken as a cooperative partnership with municipalities and with the United States government and agencies thereof.

History: L. 1970, ch. 263, § 1; March 21.



65-3302 State water pollution control account; municipality defined.

65-3302. State water pollution control account; municipality defined.    An account to be known as the state water pollution control account is hereby created in the state treasury to provide financial assistance to municipalities of this state in the construction of those portions of water pollution control projects which qualify for federal aid and assistance under the provisions of public law 660 of the 84th congress, known as the federal water pollution control act, as amended, including the clean water restoration act of 1966. (P.L. 89-753). For  the purposes of this act, municipalities shall include any county, city, sewer district or other public agency or any combination thereof.

History: L. 1970, ch. 263, § 2; March 21.



65-3303 Grants-in-aid to municipalities; state participation limited.

65-3303. Grants-in-aid to municipalities; state participation limited.    The secretary of health and environment, hereafter referred to as the "secretary" is hereby authorized and empowered, pursuant to the provisions of this act, to order and make approved grants from such account to municipalities. The state's contribution towards the construction of water pollution control projects shall not exceed twenty-five percent (25%) of the eligible cost of each project or portions of such projects as qualify under the provisions of the aforesaid federal act.

History: L. 1970, ch. 263, § 3; L. 1974, ch. 352,§ 152; July 1.



65-3304 Same; administration and allocation.

65-3304. Same; administration and allocation. The secretary shall allocate and administer grants to municipalities from such account in the same manner as federal funds for water pollution control projects are allocated and only those projects eligible for federal financial assistance shall be eligible for state financial assistance. The determination of the relative need and the priority of projects shall be consistent with the provisions of public law 660 of the 84th congress, as amended [*].

History: L. 1970, ch. 263, § 4; L. 1974, ch. 352,§ 153; July 1.

* For present act concerning water pollution control, see 33 U.S.C.A. 1251 et seq.



65-3305 Water pollution control; rules and regulations.

65-3305. Water pollution control; rules and regulations. The secretary is hereby empowered to adopt such rules and regulations and to establish such procedures as may be necessary for the effective administration of this act.

History: L. 1970, ch. 263, § 5; L. 1974, ch. 352,§ 154; July 1.



65-3306 Same; state appropriation to account; encumbering moneys in account; contributions by municipality; exception to requirements of ad valorem tax reduction fund; exception to requirements of aggregate levy limitation.

65-3306. Same; state appropriation to account; encumbering moneys in account; contributions by municipality; exception to requirements of ad valorem tax reduction fund; exception to requirements of aggregate levy limitation. The secretary's annual request for appropriations to the water pollution control account shall be based on an estimate of the fiscal needs for the ensuing budget year, less any amounts received by the secretary from any public or private grants or contributions and moneys in such account shall be used solely for the purposes provided for by this act. Moneys allocated to a municipality shall be encumbered as an expenditure of this account upon the formal letting of a contract for the improvement notwithstanding the date on which actual payment is made of the state financial assistance. Any municipality may contribute moneys to the state water pollution control account. If there are no uncommitted or unencumbered moneys in the water pollution control account, any municipality applying for any water pollution control project as defined in K.S.A. 65-3302 shall as a condition of such application certify in writing to the secretary that a contribution in the amount of twenty-five percent (25%) of the eligible cost of such project will be made to the water pollution control account by such municipality prior to formal letting of a construction contract. Upon receipt by the secretary, each such contribution shall be retained in a subaccount of the water pollution control account for use solely in the project for which the municipality has made application.

Notwithstanding the provisions of K.S.A. 79-2960 and 79-2961, any municipality applying for such a water pollution control project may make such contribution from all or such part of its share of the local ad valorem tax reduction fund as may be necessary for such purpose, and to the extent such fund is pledged and used for such purpose the municipality shall not be required to make the tax levy reductions otherwise required by K.S.A. 79-2960 and 79-2961. Taxes levied by any municipality by reason of its failure to make such reduction in its levies shall not be subject to or be considered in computing the aggregate limitation upon the levy of taxes by such municipality under the provisions of K.S.A. 79-5003.

History: L. 1970, ch. 263, § 6; L. 1971, ch. 216, § 1; L. 1974, ch. 352, § 155; July 1.



65-3307 Application of act.

65-3307. Application of act. The provisions of this act shall be applicable to any water pollution control project on which construction was started after July 1, 1969.

History: L. 1970, ch. 263, § 7; March 21.



65-3308 Countywide wastewater management plans; rules and regulations of secretary.

65-3308. Countywide wastewater management plans; rules and regulations of secretary. The secretary of health and environment shall promulgate rules and regulations, guidelines, standards and procedures for the development of countywide wastewater management plans, and any other rules and regulations necessary for effective implementation of this act.

History: L. 1979, ch. 270, § 1; July 1.



65-3309 Wastewater management; plan, contents and procedure; committee.

65-3309. Wastewater management; plan, contents and procedure; committee. (a) Each county preparing a plan shall organize a wastewater management committee as provided in subsection (b).  However, counties with populations of 30,000 or less, may at their discretion, apply to the secretary of health and environment to be exempt from the requirement of preparing a plan.  The secretary, after receipt of an application for exemption, shall determine whether sufficient necessity exists to justify the preparation of a countywide wastewater management plan, and shall in the secretary's sole discretion, either grant or deny the exemption application. Each county preparing a plan shall submit to the secretary a workable plan for wastewater management within such county as prepared by the county wastewater management committee.  The wastewater management plan shall provide for comprehensive countywide management to be effective throughout the county.  The plan shall incorporate and coordinate existing plans, ordinances and guidelines and shall address (1) city and county cooperation in management of existing point sources of pollution; (2) the management of onsite residential wastewater treatment facilities, including septic tanks; (3) industrial waste treatment; (4) procedures for approval of water delivery and wastewater systems for new developing areas; and (5) urban stormwater runoff.

(b) There is hereby created in each county of this state required to prepare a wastewater management plan a county wastewater management committee. The county wastewater management committee shall be one of the following:

(1) In any county where subsection (b)(2) or (3) does not apply, the committee shall include one member of the board of county commissioners who shall serve as chairperson of the committee, the county engineer, the county health officer or such officer's designated representative, the director of planning where one exists, one representative from each city affected by the county wastewater management plan and two members selected from the public at large. The member of the committee from each city affected by the plan shall be appointed by the mayor of such city, and the members of the public at large shall be appointed by the board of county commissioners.

(2) In any county where a multijurisdictional planning commission is functioning solely within that county, such planning commission is hereby designated as the county wastewater management committee. An advisory committee to said planning commission is hereby created which shall include one member of the board of county commissioners, the county engineer, the county health officer or such officer's designated representative, the director of planning, one representative from each city affected by the county wastewater management plan, one representative from each improvement district affected by the county wastewater management plan and two members selected from the public at large.  The member of the committee from each city affected by the plan shall be appointed by the mayor of such city, and the members of the public at large shall be appointed by the board of county commissioners.

The multijurisdictional planning commission functioning as the county wastewater management committee may in its discretion designate the advisory committee as the county wastewater management committee.

(3) In any county where a wastewater management agency or agencies has been established in the Kansas water quality management plan pursuant to section 208 of the federal water pollution act and amendments thereto, such agency or agencies is hereby designated as the county wastewater management committee.

(c) Every plan required by a county wastewater management committee shall:

(1) Reasonably conform to the rules and regulations, standards and procedures adopted by the secretary for implementation of this act;

(2) integrate and coordinate existing comprehensive plans, population trend projections, engineering and economics so as to plan adequately for changing conditions;

(3) take into account existing acts and regulations affecting the development, use and protection of air, water or land resources;

(4) include such other reasonable information as the secretary shall require.

(d) All entities affected by or that can contribute to the wastewater management plan shall have adequate opportunity for comment and input in the development of the plan.  Such entities shall include, but not be limited to, rural water districts, water districts and improvement districts. The plan shall be reviewed by each local governing body affected and by appropriate official planning agencies within the area covered by the plan for consistency with programs of comprehensive planning for the county and for each other local governing unit.  All such reviews shall be transmitted to the secretary with the proposed plan.

(e) The secretary is authorized to approve or disapprove plans for countywide wastewater management submitted in accordance with this act. If the plan is disapproved, the secretary shall furnish all reasons for such disapproval.  Any action of the secretary pursuant to this subsection is subject to review as provided in K.S.A. 65-3312 and amendments thereto. If the plan is disapproved by the secretary, the county shall modify the plan so as to obtain the secretary's approval unless otherwise ordered by the court on review.

(f) Any city or county commission of any county required to develop a countywide wastewater management plan under the act of which this section is amendatory may act on behalf of the other units of government of said county in filing the necessary documents to obtain state and federal grants in aid and in such case shall act as contracting agency for employment of any consultants necessary for plan development and shall also act as financial disbursement manager for development of the plan.

History: L. 1979, ch. 270, § 2; L. 1980, ch. 193, § 1; L. 1986, ch. 318, § 95; July 1.



65-3310 Same; duties and functions of secretary.

65-3310. Same; duties and functions of secretary. The secretary of health and environment is authorized and directed to:

(a) Adopt rules and regulations, standards and procedures to be used by counties in the development and the periodic updating of wastewater management plans, and to enable the secretary to carry out the purposes and provisions of this act;

(b) receive and disburse any federal funds received for development and implementation of countywide wastewater management plans;

(c) administer the wastewater management program and enforce the provisions of each county wastewater management plan adopted pursuant to the provisions of this act;

(d) provide technical assistance to counties, including the training of personnel;

(e) institute, conduct and support research, demonstration projects and investigations and coordinate all state agency research programs with applicable federal programs pertaining to wastewater management; and

(f) conduct and contract for researchers and investigations in the area of wastewater management of point source pollution.

History: L. 1979, ch. 270, § 3; July 1.



65-3311 Same; recommendations by planning committee to governmental units regarding implementation of plan.

65-3311. Same; recommendations by planning committee to governmental units regarding implementation of plan. In carrying out its duties with regard to the implementation of a countywide wastewater management plan, any county planning committee may recommend such reasonable ordinances, rules, regulations and standards for industrial siting, onsite residential wastewater treatment facilities (including septic tanks) and water delivery and wastewater systems in newly developing areas within the county to the county commissioners or municipal government authorized to enact such ordinances, rules and regulations, which governmental unit is hereby authorized to enact and enforce.  The rules and regulations and standards shall be in conformity with the rules and regulations and standards adopted by the secretary for wastewater management of point source pollution.

History: L. 1979, ch. 270, § 4; July 1.



65-3312 Same; judicial review of secretary's actions.

65-3312. Same; judicial review of secretary's actions. Any action of the secretary of health and environment pursuant to this act is subject to review in accordance with the Kansas judicial review act.

History: L. 1979, ch. 270, § 5; L. 1986, ch. 318, § 96; L. 2010, ch. 17, § 143; July 1.



65-3313 Same; applicability of act, when.

65-3313. Same; applicability of act, when. No provision of this act shall be deemed mandatory until seventy-five percent (75%) or more of the moneys necessary to implement such provisions are certified by the secretary of health and environment to be available from the federal government.  The remaining costs of implementation of such provisions shall be shared equally by the state and county.

History: L. 1979, ch. 270, § 6; July 1.



65-3321 Definitions.

65-3321. Definitions. As used in K.S.A. 65-3321 through 65-3329:

(a) "Fund" means the Kansas water pollution control revolving fund established by K.S.A. 65-3322 of this act.

(b) "Municipality" means any city, county, township, sewer district, improvement district, or other political subdivision of the state, or any combination thereof, which is authorized by law to construct, operate, and maintain wastewater treatment works.

(c) "Wastewater treatment works" means any treatment works, as defined in the federal act, which is publicly owned.

(d) "Project" means the acquisition, construction, improvement, repair, rehabilitation, or extension of a wastewater treatment works.

(e) "Project costs" means all costs or expenses which are necessary or incident to a project and which are directly attributable thereto.

(f) "Federal act" means the federal clean water act as amended by the federal water quality act of 1987.

(g) "Administrator" means the administrator of the United States environmental protection agency.

(h) "Secretary" means the secretary of health and environment.

History: L. 1988, ch. 320, § 1; July 1.



65-3322 Kansas water pollution control revolving fund established; sources of revenue; use of moneys credited to fund.

65-3322. Kansas water pollution control revolving fund established; sources of revenue; use of moneys credited to fund. (a) There is hereby established in the state treasury a fund to be maintained in perpetuity and to be known as the Kansas water pollution control revolving fund. The fund shall consist of:

(1) Amounts awarded or otherwise made available to this state under the federal act for the purposes of the fund;

(2) amounts appropriated or otherwise made available by the legislature for the purposes of the fund;

(3) the proceeds, if any, derived from the sale of bonds issued by the Kansas development finance authority for the purposes of the fund to the extent provided in any agreement entered into by the secretary and the authority;

(4) amounts of repayments made by municipalities of loans received under K.S.A. 65-3321 through 65-3329, and amendments thereto, together with payments of interest thereon, in accordance with agreements entered into by such municipalities and the secretary;

(5) amounts earned on moneys in the fund; and

(6) amounts contributed or otherwise made available by any public or private entity for use in effectuating the purposes of the fund.

(b) Subject to the conditions and in accordance with requirements of the federal act and the provisions of K.S.A. 65-3321 through 65-3329, and amendments thereto, the fund may be used only:

(1) To make loans to municipalities for payment of all or a part of project costs;

(2) to carry out planning for wastewater treatments works;

(3) for implementation of nonpoint source pollution control programs;

(4) as a source of revenue or security for the payment of principal and interest on bonds issued by the Kansas development finance authority if, and to the extent that, the proceeds of the sale of such bonds are deposited in the fund;

(5) as a source of revenue or security for the payment of principal and interest on bonds issued by the Kansas development finance authority pursuant to the provisions of K.S.A. 65-163d through 65-163u, and amendments thereto;

(6) to earn interest on moneys in the fund;

(7) to make grants to qualifying projects as authorized by the federal appropriation act of 1996 (P.L. 104-134), in accordance with the rural communities hardship grants program implementation guidelines (Federal Register, March 20, 1997);

(8) to make grants to qualifying projects as authorized by the consolidated appropriations act of 2001 (P.L. 106-554), in accordance with the wet weather water quality act of 2000; and

(9) for the reasonable costs, in amounts not to exceed 4% of all amounts awarded to the state for the fund under title VI of the federal act, of administering the fund and conducting activities under K.S.A. 65-3321 through 65-3329, and amendments thereto, and for reasonable costs after amounts cease to be awarded by the federal government under title VI of the federal act, as determined by the secretary, of administering the fund and conducting activities under K.S.A. 65-3321 through 65-3329, and amendments thereto.  Such costs shall be identified annually in development of the intended use plan as described in K.S.A. 65-3325, and amendments thereto.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the Kansas water pollution control revolving fund interest earnings based on:

(1) The average daily balance of moneys in the Kansas water pollution control revolving fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) All payments and disbursements from the fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary. All payments and disbursements from the fund, and beginning and ending balances thereof, shall be subject each year to post audit in accordance with article 11 of chapter 46 of the Kansas Statutes Annotated.

History: L. 1988, ch. 320, § 2; L. 1992, ch. 272, § 6; L. 1996, ch. 253, § 14; L. 2001, ch. 70, § 1; L. 2006, ch. 100, § 2; July 1.



65-3323 Powers and duties of secretary of health and environment.

65-3323. Powers and duties of secretary of health and environment. The secretary shall administer the provisions of K.S.A. 65-3321 through 65-3329, shall be responsible for administration and management of the fund, and is hereby authorized to:

(a) Enter into agreements with the administrator, which agreements shall include but not be limited to the specific requirements of the federal act;

(b) establish jointly with the administrator a schedule of payments under which the administrator will pay to the state the amounts made available under the federal act;

(c) accept amounts paid to the state in accordance with the schedule of payments and cause such amounts to be deposited in the state treasury and credited to the fund;

(d) enter into binding commitments for the provision of loans in accordance with the requirements of the federal act and the provisions of K.S.A. 65-3321 through 65-3329;

(e) review applications of municipalities for loans and select the projects for which loans will be made available each year;

(f) provide the administrator, the governor and the legislature with the annual report prepared in accordance with K.S.A. 65-3328 and with copies of the audit required under K.S.A. 65-3322; and

(g) adopt rules and regulations necessary for effectuation of the provisions of K.S.A. 65-3321 through 65-3329.

History: L. 1988, ch. 320, § 3; July 1.



65-3324 Project priority list; development; loans available to municipalities having population of 5,000 or less.

65-3324. Project priority list; development; loans available to municipalities having population of 5,000 or less. (a) The secretary shall develop a priority system for projects, establish ranking criteria therefor, review applications of municipalities for loans, and prepare an annual project priority list.  The project priority list shall be in conformance with applicable provisions of the federal act and shall include a description of each project, the purpose, cost and construction schedule therefor, and the municipality to be served or benefited thereby.  After preparation of the project priority list, the secretary shall select from such list the projects for which loans will be made available.

(b) In performing the functions and duties required by subsection (a), the secretary shall ensure that a fair proportion, at least but not limited to 10%, of the total dollar amount of loans to be made available to municipalities from the fund in each year will be made available for projects of municipalities having a population of 5,000 or less.  In the event the municipalities to which this subsection applies are unable to utilize the total amount made available under this subsection, the secretary is authorized to make the unused amount available for projects of other municipalities on the project priority list.

History: L. 1988, ch. 320, § 4; July 1.



65-3325 Intended use plan; preparation.

65-3325. Intended use plan; preparation. After providing for public comment and review each year, the secretary shall prepare a plan identifying the intended uses of the moneys available in the fund.  The intended use plan shall include, but not be limited to:

(a) The project priority list;

(b) a list of activities, if any, for which the fund is authorized to be used under subsection (b)(3) of K.S.A. 65-3322;

(c) a description of the short- and long-term goals and objectives of the fund;

(d) information on the projects and activities to be supported, including a description thereof, terms of loans to be provided, and municipalities to be served or benefited;

(e) assurances and specific proposals for meeting the requirements of the federal act; and

(f) the criteria and method established for the provision of loans to be made from the fund.

History: L. 1988, ch. 320, § 5; July 1.



65-3326 Application for loan; form; agreements with municipality; contents; repayment; effect of failure of municipality to enter into agreement; assistance to municipality.

65-3326. Application for loan; form; agreements with municipality; contents; repayment; effect of failure of municipality to enter into agreement; assistance to municipality. (a) Municipalities which desire the provision of a loan under K.S.A. 65-3321 through 65-3329 shall submit an application therefor to the secretary.  Applications shall be in such form and shall include such information as the secretary shall require and shall be submitted in a manner and at a time to be determined by the secretary.

(b) The secretary may enter into agreements with any municipality for the provision of a loan thereto for payment of all or a part of project costs and any municipality may enter into such an agreement and may accept such loan when so authorized by its governing body.  The purposes of the loan to be provided, the amount thereof, the interest rate thereon, and the repayment terms and conditions thereof, all of which may vary among municipalities, shall be included in the agreements.  Loans shall be provided at or below market interest rates and may be provided interest free.  All such agreements shall require that municipalities establish a dedicated source of revenue for repayment of the loans as provided in K.S.A. 65-3327.  Such agreements shall further provide that repayment of any loan received shall begin not later than one year after completion of the project and that such loan shall be repaid in full no later than 20 years thereafter.

(c) In the event any municipality to which a loan is made available under K.S.A. 65-3321 through 65-3329 fails to enter into an agreement with the secretary for the provision of such loan in accordance with the requirements of such statutes, the secretary is authorized to make the amount of the loan available for one or more other projects on the project priority list.

(d) The secretary shall provide any municipality, upon its request, with technical advice and assistance regarding a project or an application for a loan for the payment of all or a part of project costs.

History: L. 1988, ch. 320, § 6; July 1.



65-3327 Repayment of loans; dedicated revenue sources; user charges; failure of municipality to meet repayment terms; project accounts; repayment from federal grants; loan not part of bonded indebtedness.

65-3327. Repayment of loans; dedicated revenue sources; user charges; failure of municipality to meet repayment terms; project accounts; repayment from federal grants; loan not part of bonded indebtedness. (a) The dedicated source of revenue for repayment of the loans may include service charges, connection fees, special assessments, property taxes, grants or any other source of revenue lawfully available to the municipality for such purpose. In order to ensure repayment by municipalities of the amounts of loans provided under K.S.A. 65-3321 through 65-3329, and amendments thereto, the secretary, after consultation with the governing body of any municipality which receives a loan, may adopt charges to be levied against users of the project.  Any such charges shall remain in effect until the total amount of the loan, and any interest thereon, has been repaid.  The charges shall, insofar as is practicable, be equitably assessed and may be in the form of a surcharge to the existing charges of the municipality. The governing body of any municipality which receives a loan under K.S.A. 65-3321 through 65-3329, and amendments thereto, shall collect any charges established by the secretary and shall pay the moneys collected therefrom to the secretary in accordance with procedures established by the secretary.

(b) Upon the failure of a municipality to meet the repayment terms and conditions of the agreement, the secretary may order the treasurer of the county in which the municipality is located to pay to the secretary such portion of the municipality's share of the local ad valorem tax reduction fund as may be necessary to meet the terms of the agreement, notwithstanding the provisions of K.S.A. 79-2960 and 79-2961 and amendments thereto.  Upon the issuance of such an order, the municipality shall not be required to make the tax levy reductions otherwise required by K.S.A. 79-2960 and 79-2961 and amendments thereto.

(c) Municipalities which are provided with loans under K.S.A. 65-3321 through 65-3329, and amendments thereto, shall maintain project accounts in accordance with generally accepted government accounting standards.

(d) Municipalities which receive a grant and an allowance under the federal act with respect to project costs for which a loan was provided under K.S.A. 65-3321 through 65-3329, and amendments thereto, shall promptly repay such loan to the extent of the allowance received under the federal act.

(e) Any loans received by a municipality under the provisions of K.S.A. 65-3321 through 65-3329, and amendments thereto, shall be construed to be bonds for the purposes of K.S.A. 10-1116 and 79-5028, and amendments thereto, and the amount of such loans shall not be included within any limitation on the bonded indebtedness of the municipality.

History: L. 1988, ch. 320, § 7; L. 1990, ch. 66, § 43; L. 1991, ch. 195, § 1; April 18.



65-3328 Annual report.

65-3328. Annual report. The secretary shall prepare an annual report describing how the state has met the goals and objectives for the previous year as identified in the intended use plan prepared pursuant to K.S.A. 65-3325.  The secretary shall submit the annual report to the administrator, the governor, and the legislature.

History: L. 1988, ch. 320, § 8; July 1.



65-3329 Activities of department of health and environment under act and issuance of bonds by Kansas development finance authority under act approved for purposes of K.S.A. 74-8905.

65-3329. Activities of department of health and environment under act and issuance of bonds by Kansas development finance authority under act approved for purposes of K.S.A. 74-8905. The activities of the department of health and environment in administering and performing the powers, duties and functions prescribed by the provisions of K.S.A. 65-3321 through 65-3329 and providing for the payment of the matching grant requirements under the federal act from the proceeds of revenue bonds issued for such purpose by the Kansas development finance authority are hereby approved for the purposes of subsection (b) of K.S.A. 74-8905 and amendments thereto and the authorization of the issuance of such bonds by the Kansas development finance authority in accordance with that statute. The provisions of subsection (a) of K.S.A. 74-8905 and amendments thereto shall not prohibit the issuance of bonds for such purposes when so authorized and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905 and amendments thereto.

History: L. 1988, ch. 320, § 9; July 1.



65-3330 Local conservation lending program.

65-3330. Local conservation lending program. (a) As used in this section:

(1) "Department" means the Kansas department of health and environment.

(2) "Eligible borrower" means:

(A) Any individual, limited liability agricultural company, limited agricultural partnership or family farm corporation, as defined in K.S.A. 17-5903, and amendments thereto, involved in farming or livestock production;

(B) a responsible party or an owner of real property, but does not include the state, any state agency, the federal government or any agency of the federal government; or

(C) a person who: (i) Is involved in a transaction related to real property; (ii) is not a responsible party or owner of the real property; (iii) voluntarily takes corrective action on the property in response to a request or order for corrective action from the department; and (iv) voluntarily implements an eligible conservation practice.

(3) "Eligible financial institution" means a bank or other financial institution or association chartered or incorporated under the laws of this state, or organized under the laws of the United States or another state, which has a main or branch office or chapter in this state that agrees to participate in the Kansas local conservation lending program and is eligible to be a depository of state funds.

(4) "Eligible practice" means a conservation practice that prevents or reduces water pollution from nonpoint sources by using the most effective and practicable means of achieving water quality goals. Eligible practices include, but are not limited to, structural and nonstructural controls or systems as identified in the nonpoint source management plan.

(5) "Eligible project" means an individual conservation practice or system of conservation practices located within Kansas and identified in the nonpoint source management plan as eligible for a low interest loan through the local conservation lending program.

(6) "Linked deposit agreement" means the agreement and associated attachments provided by the secretary to the eligible financial institution for participation in the program.

(7) "Project application" means the forms provided by the department for the purpose of determining and certifying eligibility for funding a project through the local conservation lending program.

(8) "Secretary" means the secretary of health and environment.

(b) There is hereby created a local conservation linked deposit lending program, hereby referred to as the local conservation lending program. The secretary may establish and administer the local conservation lending program to facilitate loans by eligible financial institutions for the construction, design, rehabilitation and enhancement of nonpoint source control systems for public or private owners thereof. The eligible financial institution shall enter into a linked deposit agreement with the secretary, which shall include requirements necessary to implement the purposes of the local conservation lending program.

(c) The secretary shall prepare a nonpoint source management plan. The nonpoint source management plan, shall identify eligibility criteria, practices eligible for funding through the local conservation lending program, eligibility criteria for borrowers, eligibility criteria for costs, project completion and certification requirements and process, and establish other program requirements.

(d) The secretary shall authorize a linked deposit in the amount certified by the secretary using long-term investment funds available from the Kansas water pollution control revolving fund, K.S.A. 65-3322, and amendments thereto, or from other available sources to the secretary, into eligible financial institutions in the form of low-yielding certificates of deposit or time or demand deposits, or other authorized deposits or investments. If sufficient funds are not available for a linked deposit then the applications may be considered when funds become available at an interest rate identified annually by the secretary in the nonpoint source management plan.

(e) The secretary is hereby authorized to disseminate information regarding eligibility for potential participants in this program.

(f) The secretary may accept or reject a project application based on the secretary's determination of project eligibility consistent with the eligibility criteria in the nonpoint source management plan. Upon acceptance of a project application, the secretary shall notify the eligible financial institution and borrower of approval.

(g) An eligible financial institution that agrees to receive a local conservation loan deposit shall accept and review applications for loans from eligible borrowers. The eligible financial institution shall apply all usual lending standards to determine the credit worthiness of eligible borrowers.

(h) The eligible financial institution may approve or reject a loan application based on the financial institution's evaluation of the eligible borrowers included in the application, the amount of the loan in the application and other appropriate considerations.

(i) The eligible financial institution shall enter into a local conservation linked deposit participation agreement with the secretary, which shall include requirements necessary to implement the purposes of the Kansas local conservation loan deposit program.

(j) The loans authorized by this act shall not be deemed to constitute a debt or liability of the state or the secretary, and shall not constitute a pledge of the full faith and credit of the state, any political subdivision thereof or the secretary. The state, any political subdivision thereof or the secretary shall not, in any event, be liable for the payment of the principal or interest on any such loan made by an eligible financial institution to an eligible borrower. Any delay in payments or default on the part of an eligible borrower does not, in any manner, affect the linked deposit agreement between the eligible financial institution and the secretary.

(k) The secretary is hereby authorized to adopt any rules and regulations necessary to carry out the provisions of this section.

History: L. 2015, ch. 36, § 1; July 1.






Article 34 SOLID AND HAZARDOUS WASTE

65-3401 Statement of policy.

65-3401. Statement of policy. It is hereby declared that protection of the health and welfare of the citizens of Kansas requires the safe and sanitary disposal of solid wastes. The legislature finds that the lack of adequate state regulations and control of solid waste and solid waste management systems has resulted in undesirable and inadequate solid waste management practices that are detrimental to the health of the citizens of the state; degrade the quality of the environment; and cause economic loss. For these reasons it is the policy of the state to:

(a) Establish and maintain a cooperative state and local program of planning and technical and financial assistance for comprehensive solid waste management.

(b) Utilize the capabilities of private enterprise as well as the services of public agencies to accomplish the desired objectives of an effective solid waste management program.

(c) Require a permit for the operation of solid waste processing and disposal systems.

(d) Achieve and maintain status for the Kansas department of health and environment as an approved state agency for the purpose of administering federal municipal solid waste management laws and regulations.

(e) Encourage the wise use of resources through development of strategies that reduce, reuse and recycle materials.

History: L. 1970, ch. 264, § 1; L. 1992, ch. 316, § 1; L. 1997, ch. 140, § 1; July 1.



65-3402 Definitions.

65-3402. Definitions. As used in this act, unless the context otherwise requires:

(a) "Solid waste" means garbage, refuse, waste tires as defined by K.S.A. 65-3424, and amendments thereto, and other discarded materials, including, but not limited to, solid, semisolid, sludges, liquid and contained gaseous waste materials resulting from industrial, commercial, agricultural and domestic activities. Solid waste does not include hazardous wastes as defined by subsection (f) of K.S.A. 65-3430, and amendments thereto, recyclables or the waste of domestic animals as described by subsection (a)(1) of K.S.A. 65-3409, and amendments thereto.

(b) "Solid waste management system" means the entire process of storage, collection, transportation, processing, and disposal of solid wastes by any person engaging in such process as a business, or by any state agency, city, authority, county or any combination thereof.

(c) "Solid waste processing facility" means incinerator, composting facility, household hazardous waste facility, waste-to-energy facility, transfer station, reclamation facility or any other location where solid wastes are consolidated, temporarily stored, salvaged or otherwise processed prior to being transported to a final disposal site. This term does not include a scrap material recycling and processing facility.

(d) "Solid waste disposal area" means any area used for the disposal of solid waste from more than one residential premises, or one or more commercial, industrial, manufacturing or municipal operations. "Solid waste disposal area" includes all property described or included within any permit issued pursuant to K.S.A. 65-3407, and amendments thereto.

(e) "Person" means individual, partnership, firm, trust, company, association, corporation, individual or individuals having controlling or majority interest in a corporation, institution, political subdivision, state agency or federal department or agency.

(f) "Waters of the state" means all streams and springs, and all bodies of surface or groundwater, whether natural or artificial, within the boundaries of the state.

(g) "Secretary" means the secretary of health and environment.

(h) "Department" means the Kansas department of health and environment.

(i) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking or placing of any solid waste into or on any land or water so that such solid waste or any constituent thereof may enter the environment or be emitted into the air or discharged into any water.

(j) "Open dumping" means the disposal of solid waste at any solid waste disposal area or facility which is not permitted by the secretary under the authority of K.S.A. 65-3407, and amendments thereto, or the disposal of solid waste contrary to rules and regulations adopted pursuant to K.S.A. 65-3406, and amendments thereto.

(k) "Generator" means any person who produces or brings into existence solid waste.

(l) "Monitoring" means all procedures used to (1) systematically inspect and collect data on the operational parameters of a facility, an area or a transporter, or (2) to systematically collect and analyze data on the quality of the air, groundwater, surface water or soils on or in the vicinity of a solid waste processing facility or solid waste disposal area.

(m) "Closure" means the permanent cessation of active disposal operations, abandonment of the disposal area, revocation of the permit or filling with waste of all areas and volume specified in the permit and preparing the area for the long-term care.

(n) "Postclosure" means that period of time subsequent to closure of a solid waste disposal area when actions at the site must be performed.

(o) "Reclamation facility" means any location at which material containing a component defined as a hazardous substance pursuant to K.S.A. 65-3452a, and amendments thereto, or as an industrial waste pursuant to this section is processed.

(p) "Designated city" means a city or group of cities which, through interlocal agreement with the county in which they are located, is delegated the responsibility for preparation, adoption or implementation of the county solid waste plan.

(q) "Nonhazardous special waste" means any solid waste designated by the secretary as requiring extraordinary handling in a solid waste disposal area.

(r) "Recyclables" means any materials that will be used or reused, or prepared for use or reuse, as an ingredient in an industrial process to make a product, or as an effective substitute for a commercial product. "Recyclables" includes, but is not limited to, paper, glass, plastic, municipal water treatment residues, as defined by K.S.A. 65-163, and amendments thereto, and metal, but does not include yard waste.

(s) "Scrap material processing industry" means any person who accepts, processes and markets recyclables.

(t) "Scrap material recycling and processing facility" means a fixed location that utilizes machinery and equipment for processing only recyclables.

(u) "Construction and demolition waste" means solid waste resulting from the construction, remodeling, repair and demolition of structures, roads, sidewalks and utilities; untreated wood and untreated sawdust from any source; treated wood from construction or demolition projects; small amounts of municipal solid waste generated by the consumption of food and drinks at construction or demolition sites, including, but not limited to, cups, bags and bottles; furniture and appliances from which ozone depleting chlorofluorocarbons have been removed in accordance with the provisions of the federal clean air act; solid waste consisting of motor vehicle window glass; and solid waste consisting of vegetation from land clearing and grubbing, utility maintenance, and seasonal or storm-related cleanup. Such wastes include, but are not limited to, bricks, concrete and other masonry materials, roofing materials, soil, rock, wood, wood products, wall or floor coverings, plaster, drywall, plumbing fixtures, electrical wiring, electrical components containing no hazardous materials, nonasbestos insulation and construction related packaging. "Construction and demolition waste" shall not include waste material containing friable asbestos, garbage, furniture and appliances from which ozone depleting chlorofluorocarbons have not been removed in accordance with the provisions of the federal clean air act, electrical equipment containing hazardous materials, tires, drums and containers even though such wastes resulted from construction and demolition activities. Clean rubble that is mixed with other construction and demolition waste during demolition or transportation shall be considered to be construction and demolition waste.

(v) "Construction and demolition landfill" means a permitted solid waste disposal area used exclusively for the disposal on land of construction and demolition wastes. This term shall not include a site that is used exclusively for the disposal of clean rubble.

(w) "Clean rubble" means the following types of construction and demolition waste: Concrete and concrete products including reinforcing steel, asphalt pavement, brick, rock and uncontaminated soil as defined in rules and regulations adopted by the secretary.

(x) "Industrial waste" means all solid waste resulting from manufacturing, commercial and industrial processes which is not suitable for discharge to a sanitary sewer or treatment in a community sewage treatment plant or is not beneficially used in a manner that meets the definition of recyclables. Industrial waste includes, but is not limited to: Mining wastes from extraction, beneficiation and processing of ores and minerals unless those minerals are returned to the mine site; fly ash, bottom ash, slag and flue gas emission wastes generated primarily from the combustion of coal or other fossil fuels; cement kiln dust; waste oil and sludges; waste oil filters; and fluorescent lamps.

(y) "Composting facility" means any facility that composts wastes and has a composting area larger than one-half acre.

(z) "Household hazardous waste facility" means a facility established for the purpose of collecting, accumulating and managing household hazardous waste and may also include small quantity generator waste or agricultural pesticide waste, or both. Household hazardous wastes are consumer products that when discarded exhibit hazardous characteristics.

(aa) "Waste-to-energy facility" means a facility that processes solid waste to produce energy or fuel.

(bb) "Transfer station" means any facility where solid wastes are transferred from one vehicle to another or where solid wastes are stored and consolidated before being transported elsewhere, but shall not include a collection box provided for public use as a part of a county-operated solid waste management system if the box is not equipped with compaction mechanisms or has a volume smaller than 20 cubic yards.

(cc) "Municipal solid waste landfill" means a solid waste disposal area where residential waste is placed for disposal. A municipal solid waste landfill also may receive other nonhazardous wastes, including commercial solid waste, sludge and industrial solid waste.

(dd) "Construction related packaging" means small quantities of packaging wastes that are generated in the construction, remodeling or repair of structures and related appurtenances. "Construction related packaging" does not include packaging wastes that are generated at retail establishments selling construction materials, chemical containers generated from any source or packaging wastes generated during maintenance of existing structures.

(ee) "Industrial facility" includes all operations, processes and structures involved in the manufacture or production of goods, materials, commodities or other products located on, or adjacent to, an industrial site and is not limited to a single owner or to a single industrial process. For purposes of this act, it includes all industrial processes and applications that may generate industrial waste which may be disposed at a solid waste disposal area which is permitted by the secretary and operated for the industrial facility generating the waste and used only for industrial waste.

History: L. 1970, ch. 264, § 2; L. 1974, ch. 352, § 156; L. 1977, ch. 221, § 1; L. 1979, ch. 202, § 1; L. 1981, ch. 251, § 21; L. 1992, ch. 316, § 2; L. 1993, ch. 274, § 1; L. 1994, ch. 283, § 1; L. 1995, ch. 221, § 1; L. 1997, ch. 140, § 2; L. 2001, ch. 127, § 1; L. 2002, ch. 121, § 1; L. 2005, ch. 25, § 1; L. 2006, ch. 53, § 1; April 6.



65-3405 Solid waste management plan required; solid waste management committee; process for adoption and revision of plan; contents of plan.

65-3405. Solid waste management plan required; solid waste management committee; process for adoption and revision of plan; contents of plan. (a) Each county of this state, or a designated city, shall submit to the secretary a workable plan for the management of solid waste in such county. The plan developed by each county or designated city shall be adopted by the governing body of such county or designated city if so authorized. Two or more counties, by interlocal agreement entered into pursuant to K.S.A. 12-2901 et seq., and amendments thereto, may develop and adopt a regional plan in lieu of separate county plans.

(b) There shall be established in each county or group of counties cooperating in a regional plan a solid waste management committee. A county which cooperates in a regional plan may establish its own county committee in addition to cooperating in the required regional committee. A county which does not cooperate in a regional plan may designate, by interlocal agreement, a city as the solid waste management planning authority for the county. Subject to the requirements of this section, the membership of the committee, the terms of committee members, the organization of the committee and selection of its officers shall be determined by the county or counties by interlocal agreement entered into pursuant to K.S.A. 12-2901 et seq., and amendments thereto. The number of members on the committee, whether an individual county committee or a regional committee, shall be not fewer than five or a number equal to the total number of counties cooperating in the regional plan, whichever is more, and shall not exceed 30. The membership shall include: (1) Representatives of incorporated cities located in the county or counties, not to exceed five members representing any cities of the first class, three members representing any cities of the second class and one member representing any cities of the third class; (2) one representative of unincorporated areas of the county or counties; (3) representatives of the general public, citizen organizations, private industry, any private solid waste management industry operating in the county or counties and any private recycling or scrap material processing industry operating in the county or counties; (4) the recycling coordinator, if any, of the county or counties; and (5) any other persons deemed appropriate by the county, designated city or groups of counties, including, but not limited to, county commissioners, county engineers, county health officers and county planners. Members of the committee shall be appointed by the board of county commissioners or governing body of the designated city or by agreement of the boards of county commissioners cooperating in the plan. A county commissioner shall not be appointed to a regional planning committee unless one or more other noncommissioners also represent the commissioner's county on the committee. A regional planning committee shall include at least one representative of each county in the region.  Persons appointed to an individual county planning committee in a county covered by a regional plan may also serve on a regional planning committee. Members appointed to represent cities shall be nominated by the mayor of the city represented, or by agreement of all mayors of the cities represented if more than one city of the class is located in the county or counties. If the nominee is not appointed or rejected within 30 days after nomination, the nominee shall be deemed appointed.

(c) The solid waste management committee, whether an individual county committee or a regional committee, shall: (1) Be responsible for the preparation of the solid waste management plan of the individual county or group of counties; (2) review the plan at least annually; and (3) provide to the county commissioners of the individual county or group of counties served by the plan a report containing the results of the annual plan reviews, including recommendations for revisions to the plan.  Annual plan reviews which take place in years when county commissions are scheduled to carry out five-year public hearings in accordance with subsection (d) shall comprehensively evaluate the adequacy of the plan with respect to all criteria established by subsection (j). The responsibilities of a solid waste management committee established in a county which cooperates in a regional plan are to be determined by the county commission of such county.

(d) Each county commission shall: (1) Review the county or regional solid waste management plan, the annual review report and any proposed revisions of the plan prepared by the solid waste management committee; (2) adopt the solid waste management plan or proposed revisions to the plan prepared by the solid waste management committee as submitted or as revised by the county commission, except as provided by subsection (g) for regional plans; (3) at least every five years hold a public hearing on the county or regional solid waste management plan, including a review of projected solid waste management practices and needs for a 10-year planning period; (4) notify the department that the solid waste management committee has completed each annual review and each five-year public hearing and that the commission has adopted the plan or review, except as provided in subsection (g) for regional plans; (5) submit with the annual notification a list of solid waste management committee members representing the county on an individual county committee or a regional committee; and (6) review permit applications for solid waste processing facilities and solid waste disposal areas submitted to the department pursuant to K.S.A. 65-3407, and amendments thereto, to determine consistency of the proposed facility with the county or regional plan and to certify that the area is properly zoned or compatible with surrounding land uses. County commissions may utilize the annual plan review reports prepared by solid waste management committees as the basis for the required five-year public hearings.

(e) The county commission of each county which has completed an individual county solid waste plan shall convene an annual meeting of the county solid waste management committee to review the plan.  If a quorum of the solid waste management committee is not present, the county commission may independently complete the annual review required in subsection (c).

(f) The county commission of a county which has completed an individual county solid waste management plan may choose to revise its plan at a time which does not coincide with a scheduled annual review by the county solid waste management committee.  In such a case, the county commission shall convene a meeting of the solid waste management committee to review the commission's proposed changes and obtain committee comments and recommendations for plan revision. If a quorum of the solid waste management committee is not present, the county commission may independently revise and adopt the county solid waste management plan. The aforementioned meeting shall include an opportunity for public input.

(g) A regional solid waste management committee shall meet annually to review the regional solid waste management plan.  The recommendations of the regional committee shall be distributed to the county commissioners of each county cooperating in the regional plan.  Each county commission shall either: (1) Adopt the regional committee report, including any proposed plan revisions, and submit the record of adoption back to the regional committee; or (2) submit comments back to the regional committee. Following the adoption of the annual review report by every county in the region, the regional committee shall notify the department that the annual review or five-year update has been completed.

(h) The county commission of a county which cooperates in a regional solid waste management plan may choose to revise its plan at a time which does not coincide with a scheduled annual review by the regional solid waste management committee.  At such time, the provisions of the interlocal agreement shall establish protocols for addressing the needs of the county seeking the change in the regional plan.

(i) Each county or group of counties is required to adopt and implement a solid waste management plan pursuant to this section and is responsible for continued and ongoing planning for systematic solid waste management within the boundaries of such county or group of counties.  The solid waste management plan of each county, designated city or group of counties shall provide for a solid waste management system plan to serve all generators of solid waste within the county or group of counties.

(j) Every plan shall:

(1) Delineate areas within the jurisdiction of the political subdivision or subdivisions where waste management systems are in existence and areas where the solid waste management systems are planned to be available within a 10-year period.

(2) Conform to the rules and regulations, standards and procedures adopted by the secretary for implementation of this act.

(3) Provide for solid waste management systems in a manner consistent with the needs and plans of the whole area, and in a manner which will not contribute to pollution of the waters or air of the state, nor constitute a public nuisance and shall otherwise provide for the safe and sanitary disposal of solid waste.

(4) Conform with existing comprehensive plans, population trend projections, engineering and economics so as to delineate with practicable precision those portions of the area which may reasonably be expected to be served by a solid waste management system within the next 10 years.

(5) Take into consideration existing acts and regulations affecting the development, use and protection of air, water or land resources.

(6) Establish a time schedule and revenue schedule for the development, construction and operation of the planned solid waste management systems, together with the estimated cost thereof.

(7) Describe the elements of the plan which will require public education and include a plan for delivering such education.

(8) Include such other reasonable information as the secretary requires.

(9) Establish a schedule for the reduction of waste volumes taking in consideration the following: (A) Source reduction; (B) reuse, recycling, composting; and (C) land disposal.

(10) Take into consideration the development of specific management programs for certain wastes, including but not limited to lead acid batteries, household hazardous wastes, small quantities of hazardous waste, white goods containing chlorofluorocarbons, pesticides and pesticide containers, motor oil, consumer electronics, medical wastes, construction and demolition waste, seasonal clean-up wastes, wastes generated by natural disasters and yard waste.

(k) The plan and any revision of the plan shall be reviewed by appropriate official planning agencies within the area covered by the plan for consistency with programs of comprehensive planning for the area. All such reviews shall be transmitted to the secretary with the proposed plan or revision.

(l) The secretary is hereby authorized to approve or disapprove plans for solid waste management systems, or revisions of such plans, submitted in accordance with this act. If a plan or revision is disapproved, the secretary shall furnish any and all reasons for such disapproval, and the county or group of counties whose plan or revision is disapproved may request a hearing before the secretary in accordance with K.S.A. 65-3412, and amendments thereto.

(m) The secretary is authorized to provide technical assistance to counties or designated cities in coordinating plans for solid waste management systems required by this act, including revisions of such plans.

(n) The secretary may recommend that two or more counties adopt, submit and implement a regional plan rather than separate county plans.

(o) The secretary may institute appropriate action to compel submission of plans or plan revisions in accordance with this act and the rules and regulations, standards and procedures of the secretary.

(p) Upon approval of the secretary of a solid waste management plan, the county or designated city is authorized and directed to implement the provisions contained in the plan.

(q) A county cooperating in a regional solid waste management plan may withdraw from such plan only:

(1)  In accordance with the terms of the interlocal agreement adopting the old plan or upon revision or termination of such agreement to permit withdrawal and upon a determination by the secretary that the existing regional solid waste management plan will not be significantly affected by the withdrawal; or

(2) if two or more revised solid waste management plans are prepared and submitted to the department for review and approval addressing solid waste management in counties which have decided to plan individually or in any newly formed regions.

History: L. 1970, ch. 264, § 5; L. 1974, ch. 352, §158; L. 1992, ch. 316, § 3; L. 1997, ch. 140, § 3; L. 2002, ch. 79, § 1; July 1.



65-3406 Duties and functions of secretary; rules and regulations; exemption of certain solid waste disposal areas from certain requirements.

65-3406. Duties and functions of secretary; rules and regulations; exemption of certain solid waste disposal areas from certain requirements. (a) The secretary is authorized and directed to:

(1) Adopt such rules and regulations, standards and procedures relative to solid waste management as necessary to protect the public health and environment, prevent public nuisances and enable the secretary to carry out the purposes and provisions of this act.

(2) Report to the legislature on further assistance needed to administer the solid waste management program.

(3) Administer the solid waste management program pursuant to provisions of this act.

(4) Cooperate with appropriate federal, state, interstate and local units of government and with appropriate private organizations in carrying out duties under this act.

(5) Develop a statewide solid waste management plan.

(6) Provide technical assistance, including the training of personnel to cities, counties and other political subdivisions.

(7) Initiate, conduct and support research, demonstration projects and investigations and coordinate all state agency research programs with applicable federal programs pertaining to solid waste management systems.

(8) Establish policies for effective solid waste management systems.

(9) Assist counties and groups of counties to establish and implement solid waste planning and management.

(10) Authorize issuance of such permits and orders and conduct such inspections as may be necessary to implement the provisions of this act and the rules and regulations and standards adopted pursuant to this act.

(11) Conduct and contract for research and investigations in the overall area of solid waste storage, collection, transportation, processing, treatment, recovery and disposal including, but not limited to, new and novel procedures.

(12) Adopt rules and regulations for permitting of all solid waste disposal areas, including those that are privately owned.

(13) Adopt rules and regulations establishing criteria for the location of processing facilities and disposal areas for solid wastes.

(14) Adopt rules and regulations establishing appropriate measures for monitoring solid waste disposal areas and processing facilities, both during operation and after closure.

(15) Adopt rules and regulations requiring that, for such period of time as the secretary shall specify, any assignment, sale, conveyance or transfer of all or any part of the property upon which a permitted disposal area for solid waste is or has been located shall be subject to such terms and conditions as to the use of such property as the secretary shall specify to protect human health and the environment.

(16) Adopt suitable measures, including rules and regulations if appropriate, to encourage recovery and recycling of solid waste for reuse whenever feasible.

(17) Adopt rules and regulations establishing standards for transporters of solid waste.

(18) Adopt rules and regulations establishing minimum standards for closing, termination, and long-term care of sites for the land disposal of solid waste.  In this subsection, "site" refers to a site for the land disposal of solid waste which has a permit issued under K.S.A. 65-3407 and amendments thereto. The owner of a site shall be responsible for the long-term care of the site for 30 years after the closing of the site, except the secretary may extend the long-term care responsibility of a particular site or sites as the secretary deems necessary to protect the public health and safety or the environment.  Any person acquiring rights of ownership, possession or operation in a permitted site or facility for the land disposal of solid waste at any time after the site has begun to accept waste and prior to closure shall be subject to all requirements of the permit for the site or facility, including the requirements relating to long-term care of the site or facility.

(19) Enter into cooperative agreements with the secretary of commerce for the development and implementation of statewide market development for recyclable materials.

(20) Adopt rules and regulations for the management of nonhazardous special wastes.

(b) In adopting rules and regulations, the secretary shall allow the exemption contained in subsection (f)(1) of 40 CFR 258.1 (October 9, 1991), as amended and in effect on the effective date of this act.

(c) (1) Any rules and regulations adopted by the secretary which establish standards for solid waste processing facilities or solid waste disposal areas that are more stringent than the standards required by federal law or applicable federal regulations on such date shall not become effective until 45 days after the beginning of the next ensuing session of the legislature, which date shall be specifically provided in such rule and regulation.

(2) The provisions of subsection (c)(1) shall not apply to rules and regulations adopted before January 1, 1995, which establish standards for location, design and operation of solid waste processing facilities and disposal areas.

(d) Any solid waste disposal area which qualifies for the exemption provided for by subsection (b) and which successfully demonstrates that naturally occurring geological conditions provide sufficient protection against groundwater contamination shall not be required to construct a landfill liner or leachate collection system. The secretary shall adopt rules and regulations which establish criteria for performing this demonstration and standards for liner and leachate collection systems for exempt landfills which fail the demonstration. Solid waste disposal areas which qualify for the exemption provided for by subsection (b) may be designed with trenches or units which have straight vertical walls. All solid waste disposal areas which qualify for the exemption provided for by subsection (b) shall be required to comply with all applicable rules and regulations adopted by the secretary and approved by the U.S. environmental protection agency, including location restrictions, operating requirements and closure standards for municipal solid waste landfills. Operating requirements include, but are not limited to, hazardous waste screening, daily cover, intermediate cover, disease vector control, gas monitoring and management, air emissions, survey controls, compaction, recordkeeping and groundwater monitoring.

The identification of groundwater contamination caused by disposal activities at a solid waste disposal area which has qualified for the exemption provided for by subsection (b) shall result in:

(1) The loss of such exemption; and

(2) the application of all corrective action and design requirements specified in federal laws and regulations, or in equivalent rules and regulations adopted by the secretary and approved by the U.S. environmental protection agency, to such disposal area.

History: L. 1970, ch. 264, § 6; L. 1974, ch. 352, § 159; L. 1975, ch. 312, § 12; L. 1977, ch. 221, § 2; L. 1979, ch. 202, §5; L. 1981, ch. 251, § 22; L. 1992, ch. 316, § 4; L. 1993, ch. 274, § 2; L. 1994, ch. 283, § 2; L. 1995, ch. 140, § 1; L. 1997, ch. 139, § 1; July 1.



65-3407 Permits to construct, alter or operate solid waste processing facilities and solid waste disposal areas; requirements for closure and post-closure care.

65-3407. Permits to construct, alter or operate solid waste processing facilities and solid waste disposal areas; requirements for closure and post-closure care. (a) Except as otherwise provided by K.S.A. 65-3407c, and amendments thereto, no person shall construct, alter or operate a solid waste processing facility or a solid waste disposal area of a solid waste management system, except for clean rubble disposal sites, without first obtaining a permit from the secretary.

(b) Every person desiring to obtain a permit to construct, alter or operate a solid waste processing facility or disposal area shall make application for such a permit on forms provided for such purpose by the rules and regulations of the secretary and shall provide the secretary with such information as necessary to show that the facility or area will comply with the purpose of this act. Upon receipt of any application and payment of the application fee, the secretary, with advice and counsel from the local health authorities and the county commission, shall make an investigation of the proposed solid waste processing facility or disposal area and determine whether it complies with the provisions of this act and any rules and regulations and standards adopted thereunder. The secretary also may consider the need for the facility or area in conjunction with the county or regional solid waste management plan. If the investigation reveals that the facility or area conforms with the provisions of the act and the rules and regulations and standards adopted thereunder, the secretary shall approve the application and shall issue a permit for the operation of each solid waste processing or disposal facility or area set forth in the application. If the facility or area fails to meet the rules and regulations and standards required by this act the secretary shall issue a report to the applicant stating the deficiencies in the application. The secretary may issue temporary permits conditioned upon corrections of construction methods being completed and implemented.

(c) Before reviewing any application for permit, the secretary shall conduct a background investigation of the applicant. The secretary shall consider the financial, technical and management capabilities of the applicant as conditions for issuance of a permit. The secretary may reject the application prior to conducting an investigation into the merits of the application if the secretary finds that:

(1) The applicant currently holds, or in the past has held, a permit under this section and while the applicant held a permit under this section the applicant violated a provision of subsection (a) of K.S.A. 65-3409, and amendments thereto; or

(2) the applicant previously held a permit under this section and that permit was revoked by the secretary; or

(3) the applicant failed or continues to fail to comply with any of the provisions of the air, water or waste statutes, including rules and regulations issued thereunder, relating to environmental protection or to the protection of public health in this or any other state or the federal government of the United States, or any condition of any permit or license issued by the secretary; or if the secretary finds that the applicant has shown a lack of ability or intention to comply with any provision of any law referred to in this subsection or any rule and regulation or order or permit issued pursuant to any such law as indicated by past or continuing violations; or

(4) the applicant is a corporation and any principal, shareholder, or other person capable of exercising total or partial control of such corporation could be determined ineligible to receive a permit pursuant to subsection (c)(1), (2) or (3) above.

(d) Before reviewing any application for a permit, the secretary may request that the attorney general perform a comprehensive criminal background investigation of the applicant; or in the case of a corporate applicant, any principal, shareholder or other person capable of exercising total or partial control of the corporation. The secretary may reject the application prior to conducting an investigation into the merits of the application if the secretary finds that serious criminal violations have been committed by the applicant or a principal of the corporation.

(e) (1) The fees for a solid waste processing or disposal permit shall be established by rules and regulations adopted by the secretary. The fee for the application and original permit shall not exceed $5,000. Except as provided by paragraph (2), the annual permit renewal fee shall not exceed $2,000. No refund shall be made in case of revocation. In establishing fees for a construction and demolition landfill, the secretary shall adopt a differential fee schedule based upon the volume of construction and demolition waste to be disposed of at such landfill. All fees shall be deposited in the state treasury and credited to the solid waste management fund. A city, county, other political subdivision or state agency shall be exempt from payment of the fee but shall meet all other provisions of this act.

(2) The annual permit renewal fee for a solid waste disposal area which is permitted by the secretary, owned or operated by the facility generating the waste and used only for industrial waste generated by such facility shall be not less than $1,000 nor more than $4,000. In establishing fees for such disposal areas, the secretary shall adopt a differential fee schedule based upon the characteristics of the disposal area sites.

(f) Plans, designs and relevant data for the construction of solid waste processing facilities and disposal sites shall be prepared by a professional engineer licensed to practice in Kansas and shall be submitted to the department for approval prior to the construction, alteration or operation of such facility or area. In adopting rules and regulations, the secretary may specify sites, areas or facilities where the environmental impact is minimal and may waive such preparation requirements provided that a review of such plans is conducted by a professional engineer licensed to practice in Kansas.

(g) Each permit granted by the secretary, as provided in this act, shall be subject to such conditions as the secretary deems necessary to protect human health and the environment and to conserve the sites. Such conditions shall include approval by the secretary of the types and quantities of solid waste allowable for processing or disposal at the permitted location.

(h)  Before issuing or renewing a permit to operate a solid waste processing facility or solid waste disposal area, the secretary shall require the permittee to demonstrate that funds are available to ensure payment of the cost of closure and postclosure care and provide liability insurance for accidental occurrences at the permitted facility.

(1) If the permittee owns the land where the solid waste processing facility or disposal area is located or the permit for the facility was issued before the date this act is published in the Kansas register, the permittee shall satisfy the financial assurance requirement for closure and postclosure care by providing a trust fund, a surety bond guaranteeing payment, an irrevocable letter of credit or insurance policy, or by passing a financial test or obtaining a financial guarantee from a related entity, to guarantee the future availability of funds. The secretary shall prescribe the methods to be used by a permittee to demonstrate sufficient financial strength to become eligible to use a financial test or a financial guarantee procedure in lieu of providing the other financial instruments. Solid waste processing facilities or disposal areas, except municipal solid waste landfills, may also demonstrate financial assurance costs by use of ad valorem taxing power.

(2) If the permittee does not own the land where the solid waste processing facility or disposal area is located and the permit for the facility is issued after the date this act is published in the Kansas register, the permittee shall satisfy the financial assurance requirement for closure and postclosure care by providing a trust fund, a surety bond guaranteeing payment, or an irrevocable letter of credit.

(3) The secretary shall require each permittee of a solid waste processing facility or disposal area to provide liability insurance coverage during the period that the facility or area is active, and during the term of the facility or area is subject to postclosure care, in such amount as determined by the secretary to insure the financial responsibility of the permittee for accidental occurrences at the site of the facility or area. Any such liability insurance as may be required pursuant to this subsection or pursuant to the rules and regulations of the secretary shall be issued by an insurance company authorized to do business in Kansas or by a licensed insurance agent operating under authority of K.S.A. 40-246b, and amendments thereto, and shall be subject to the insurer's policy provisions filed with and approved by the commissioner of insurance pursuant to K.S.A. 40-216, and amendments thereto, except as authorized by K.S.A. 40-246b, and amendments thereto. Nothing contained in this subsection shall be deemed to apply to any state agency or department or agency of the federal government.

(i) (1) Permits granted by the secretary as provided by this act shall not be transferable except as follows:

(A) A permit for a solid waste disposal area may be transferred if the area is permitted for only solid waste produced on site from manufacturing and industrial processes or on-site construction or demolition activities and the only change in the permit is a name change resulting from a merger, acquisition, sale, corporate restructuring or other business transaction.

(B) A permit for a solid waste disposal area or a solid waste processing facility may be transferred if the secretary approves of the transfer based upon information submitted to the secretary sufficient to conduct a background investigation of the new owner as specified in subsections (c) and (d) of K.S.A. 65-3407, and amendments thereto, and a financial assurance evaluation as specified in subsection (h) of K.S.A. 65-3407, and amendments thereto. Such information shall be submitted to the secretary not more than one year nor less than 60 days before the transfer. If the secretary does not approve or disapprove the transfer within 30 days after all required information is submitted to the secretary, the transfer shall be deemed to have been approved.

(2) Permits granted by the secretary as provided by this act shall be revocable or subject to suspension whenever the secretary shall determine that the solid waste processing or disposal facility or area is, or has been constructed or operated in violation of this act or the rules and regulations or standards adopted pursuant to the act, or is creating or threatens to create a hazard to persons or property in the area or to the environment, or is creating or threatens to create a public nuisance, or upon the failure to make payment of any fee required under this act.

(3) The secretary also may revoke, suspend or refuse to issue a permit when the secretary determines that past or continuing violations of the provisions of K.S.A. 65-3409, subsection (c)(3) of K.S.A. 65-3407 or K.S.A. 65-3424b, and amendments thereto, have been committed by a permittee, or any principal, shareholder or other person capable of exercising partial or total control over a permittee.

(j) Except as otherwise provided by subsection (i)(1), the secretary may require a new permit application to be submitted for a solid waste processing facility or a solid waste disposal area in response to any change, either directly or indirectly, in ownership or control of the permitted real property or the existing permittee.

(k) In case any permit is denied, suspended or revoked the person, city, county or other political subdivision or state agency may request a hearing before the secretary in accordance with K.S.A. 65-3412, and amendments thereto.

(l) (1) No permit to construct or operate a solid waste disposal area shall be issued on or after the effective date of this act if such area is located within 1/2 mile of a navigable stream used for interstate commerce or within one mile of an intake point for any public surface water supply system.

(2) Any permit, issued before the effective date of this act, to construct or operate a solid waste disposal area is hereby declared void if such area is not yet in operation and is located within 1/2 mile of a navigable stream used for interstate commerce or within one mile of an intake point for any public surface water supply system.

(3) The provisions of this subsection shall not be construed to prohibit: (A) Issuance of a permit for lateral expansion onto land contiguous to a permitted solid waste disposal area in operation on the effective date of this act; (B) issuance of a permit for a solid waste disposal area for disposal of a solid waste by-product produced on-site; (C) renewal of an existing permit for a solid waste area in operation on the effective date of this act; or (D) activities which are regulated under K.S.A. 65-163 through 65-165 or 65-171d, and amendments thereto.

(m) Before reviewing any application for a solid waste processing facility or solid waste disposal area, the secretary shall require the following information as part of the application:

(1) Certification by the board of county commissioners or the mayor of a designated city responsible for the development and adoption of the solid waste management plan for the location where the processing facility or disposal area is or will be located that the processing facility or disposal area is consistent with the plan. This certification shall not apply to a solid waste disposal area for disposal of only solid waste produced on site from manufacturing and industrial processes or from on-site construction or demolition activities.

(2) If the location is zoned, certification by the local planning and zoning authority that the processing facility or disposal area is consistent with local land use restrictions or, if the location is not zoned, certification from the board of county commissioners that the processing facility or disposal area is compatible with surrounding land use.

(3) For a solid waste disposal area permit issued on or after July 1, 1999, proof that the applicant either owns the land where the disposal area will be located or operates the solid waste disposal area for an adjacent or on-site industrial facility, if the disposal area is: (A) A municipal solid waste landfill; or (B) a solid waste disposal area that has: (i) A leachate or gas collection or treatment system; (ii) waste containment systems or appurtenances with planned maintenance schedules; or (iii) an environmental monitoring system with planned maintenance schedules or periodic sampling and analysis requirements. If the applicant does not own the land, the applicant shall also provide proof that the applicant has acquired and duly recorded an easement to the landfill property. The easement shall authorize the applicant to carry out landfill operations, closure, post-closure care, monitoring, and all related construction activities on the landfill property as required by applicable solid waste laws and regulations, as established in permit conditions, or as ordered or directed by the secretary. Such easement shall run with the land if the landfill property is transferred and the easement may only be vacated with the consent of the secretary. These requirements shall not apply to a permit for lateral or vertical expansion contiguous to a permitted solid waste disposal area in operation on July 1, 1999, if such expansion is on land leased by the permittee before April 1, 1999.

History: L. 1970, ch. 264, § 7; L. 1974, ch. 352, § 160; L. 1977, ch. 221, § 3; L. 1981, ch. 251, § 23; L. 1991, ch. 196, § 1; L. 1992, ch. 316, § 5; L. 1993, ch. 274, § 4; L. 1994, ch. 283, § 3; L. 1997, ch. 140, § 4; L. 1999, ch. 112, § 1; L. 2001, ch. 127, § 2; L. 2002, ch. 101, § 1; L. 2006, ch. 53, § 2; April 6.



65-3407a Special land use permit for operation of solid waste disposal area void, when.

65-3407a. Special land use permit for operation of solid waste disposal area void, when. Any special land use permit, issued by a city before the effective date of this act, to use land for the purpose of operating a solid waste disposal area is hereby declared void if such area is not yet in operation and such land is located within 1/2 mile of a navigable stream used for interstate commerce or within one mile of an intake point for any public surface water supply system.

History: L. 1991, ch. 196, § 2; May 16.



65-3407b Application of subsection (i)(2) of 65-3407 and 65-3407a.

65-3407b. Application of subsection (i)(2) of 65-3407 and 65-3407a. The provisions of subsection (i)(2) of K.S.A. 65-3407 and amendments thereto and K.S.A. 65-3407a shall not apply unless the city or county where the original permitted site was located agrees to reimburse the permittee for all moneys expended to obtain the permits and develop the solid waste disposal area or an amount mutually agreed upon by the parties.

History: L. 1991, ch. 196, § 3; May 16.



65-3407c Exemptions from permit requirement; rules and regulations; reports.

65-3407c. Exemptions from permit requirement; rules and regulations; reports.  (a) The secretary may authorize persons to carry out the following activities without a solid waste permit issued pursuant to K.S.A. 65-3407, and amendments thereto:

(1) Dispose of solid waste at a site where the waste has been accumulated or illegally dumped. Disposal of some or all such waste must be identified as an integral part of a site cleanup and closure plan submitted to the department by the person responsible for the site. No additional waste may be brought to the site following the department's approval of the site cleanup and closure plan.

(2) Perform temporary projects to remediate soils contaminated by organic constituents capable of being reduced in concentration by biodegradation processes or volatilization, or both. Soil to be treated may be generated on-site or off-site. A project operating plan and a site closure plan must be submitted to the department as part of the project approval process.

(3) Dispose of demolition waste resulting from demolition of an entire building or structure if such waste is disposed of at, adjacent to or near the site where the building or structure was located. Prior to the department's authorization, written approval for the disposal must be obtained from the landowner and the local governmental or zoning authority having jurisdiction over the disposal site. The disposal area must be covered with a minimum of two feet of soil and seeded, rocked or paved. The final grades for the disposal site must be compatible with and not detract from the appearance of adjacent properties. In addition to the factors listed in subsection (b), the secretary shall consider the following when evaluating requests for off-site disposal of demolition waste:

(A) Public safety concerns associated with the building or structure proposed to be demolished.

(B) Proposed plans to redevelop the building site which would be impacted by on-site disposal of debris.

(C) The disposal capacity of any nearby permitted landfill.

(4) Dispose of solid waste generated as a result of a transportation accident if such waste is disposed of on property adjacent to or near the accident site. Prior to the department's authorization, written approval for the disposal must be obtained from the landowner and the local governmental or zoning authority having jurisdiction over the disposal site. A closure plan must be submitted to the department as part of the authorization process.

(5) Dispose of whole unprocessed livestock carcasses on property at, adjacent or near where the animals died if: (A) Such animals died as a result of a natural disaster or their presence has created an emergency situation; and (B) proper procedures are followed to minimize threats to human health and the environment. Prior to the department's authorization, written approval for the disposal must be obtained from the landowner and the local governmental or zoning authority having jurisdiction over the disposal site.

(6) Dispose of solid waste resulting from natural disasters, such as storms, tornadoes, floods and fires, or other such emergencies, when a request for disposal is made by the local governmental authority having jurisdiction over the area. Authorization shall be granted by the department only when failure to act quickly could jeopardize human health or the environment. Prior to the department's authorization, written approval for the disposal must be obtained from the landowner and the local governmental or zoning authority having jurisdiction over the disposal site. The local governmental authority must agree to provide proper closure and postclosure maintenance of the disposal site as a condition of authorization.

(7) Store solid waste resulting from natural disasters, such as storms, tornadoes, floods and fires, or other such emergencies, at temporary waste transfer sites, when a request for storage is made by the local governmental authority having jurisdiction over the area. Authorization shall be granted by the department only when failure to act quickly could jeopardize human health or the environment. Prior to the department's authorization, written approval for the storage must be obtained from the landowner and the local governmental or zoning authority having jurisdiction over the storage site. The local governmental authority must agree to provide proper closure of the storage and transfer site as a condition of authorization.

(8) (A) Dispose of solid waste generated by drilling oil and gas wells by land-spreading in accordance with best management practices and maximum loading rates established in rules and regulations adopted by the secretary.

(B) For any area that annually receives more than 25 inches of precipitation, as determined by the department, any solid waste disposed of by land-spreading shall be incorporated into the soil. No land-spreading shall occur on any area where the water table is less than 10 feet or on any area where there is documented groundwater contamination as determined by the department.

(C) (i) Each separate land-spreading location shall require submission of an application to land-spread drilling waste, complete with all information required on the application form developed by the secretary. The contents of the application form shall include, but are not limited to, the land-spreading location, soil characteristics, waste characteristics, waste volumes, drilling mud additives, land-spreading method and post-land-spreading report. A separate land-spreading application and a post-land-spreading report shall be submitted for each location.

(ii) For the purposes of protecting the health, safety and property of the people of the state, and preventing surface and subsurface water pollution and soil pollution detrimental to public health or to the plant, animal and aquatic life of the state, a land-spreading application may not be approved for the same location unless a minimum of three years has passed since the previous land spreading occurred.

(iii) A fee of $250 shall be paid to the state corporation commission with each drilling waste land-spreading application. The fee shall be remitted to the state treasurer in accordance with K.S.A. 75-4215, and amendments thereto, to be credited to the conservation fee fund.

(D) The secretary and the state corporation commission shall enter into a memorandum of agreement for the purposes of:

(i) Administering the land-spreading application and approval process;

(ii) monitoring compliance; and

(iii) establishing mechanisms for enforcement and remedial actions.

(E) The seller of any property where land-spreading has occurred within the previous three years pursuant to this paragraph shall disclose such land-spreading and the date thereof to any potential purchaser of such property prior to closing.

(F) On or before January 1, 2014, the secretary, in coordination with the state corporation commission, shall adopt rules and regulations governing land-spreading of waste generated by drilling oil and gas wells. In developing such rules and regulations, the secretary and the state corporation commission shall seek advice and comments from groundwater management districts and other groups or persons knowledgeable and experienced in areas related to this paragraph.

(G) On or before January 30 of each year, the state corporation commission, in coordination with the Kansas department of health and environment, shall present a report to the senate standing committees on natural resources, utilities and ways and means and to the house standing committees on agriculture and natural resources, energy and environment and appropriations. Such report shall include, but not be limited to, information concerning the implementation and status of land-spreading procedures and the costs associated with the regulation of land-spreading pursuant to this paragraph.

(b) The secretary shall consider the following factors when determining eligibility for an exemption to the solid waste permitting requirements under this section:

(1) Potential impacts to human health and the environment.

(2) Urgency to perform necessary work.

(3) Costs and impacts of alternative waste handling methods.

(4) Local land use restrictions.

(5) Financial resources of responsible parties.

(6) Technical feasibility of proposed project.

(7) Technical capabilities of persons performing proposed work.

(c) The secretary may seek counsel from local government officials prior to exempting activities from solid waste permitting requirements under this section.

History: L. 1997, ch. 140, § 5; L. 1999, ch. 112, § 2; L. 2001, ch. 127, § 3; L. 2011, ch. 18, § 1; L. 2012, ch. 170, § 1; L. 2015, ch. 35, § 3; July 1.



65-3408 Compliance with act by state institutions and agencies; permits; contracts.

65-3408. Compliance with act by state institutions and agencies; permits; contracts. All state institutions and agencies shall obtain a permit from the secretary under the provisions of K.S.A. 65-3407 and shall also comply with all other provisions of this act: Provided further,That such institutions and agencies may contract with any person, city, county, other political subdivision or state agency to carry out their responsibilities under the act.

History: L. 1970, ch. 264, § 8; L. 1974, ch. 352, §161; July 1.



65-3409 Unlawful acts; penalties.

65-3409. Unlawful acts; penalties. (a) It shall be unlawful for any person to:

(1) Dispose of any solid waste by open dumping, but this provision shall not prohibit: (A) The use of solid wastes, except for waste tires, as defined by K.S.A. 65-3424, and amendments thereto, in normal farming operations or in the processing or manufacturing of other products in a manner that will not create a public nuisance or adversely affect the public health; or (B) an individual from dumping or depositing solid wastes resulting from such individual's own residential or agricultural activities onto the surface of land owned or leased by such individual when such wastes do not create a public nuisance or adversely affect the public health or the environment.

(2) Except as otherwise provided by K.S.A. 65-3407c, and amendments thereto, construct, alter or operate a solid waste processing or disposal facility or act as a waste tire transporter or mobile waste tire processor, as defined by K.S.A. 65-3424, and amendments thereto, without a permit or be in violation of the rules and regulations, standards or orders of the secretary.

(3) Violate any condition of any permit issued under K.S.A. 65-3407 or 65-3424b, and amendments thereto.

(4) Conduct any solid waste burning operations in violation of the provisions of the Kansas air quality act.

(5) Store, collect, transport, process, treat or dispose of solid waste contrary to the rules and regulations, standards or orders of the secretary or in such a manner as to create a public nuisance.

(6) Refuse or hinder entry, inspection, sampling and the examination or copying of records related to the purposes of this act by an agent or employee of the secretary after such agent or employee identifies and gives notice of their purpose.

(7) Violate subsection (b) of K.S.A. 65-3424a, subsection (c) of K.S.A. 65-3424b or K.S.A. 65-3424i, and amendments thereto.

(8) Divide a solid waste disposal area which has been issued a permit pursuant to K.S.A. 65-3407, and amendments thereto, into two or more parcels of real property for the purpose of selling or transferring a portion of the permitted area to a new owner without receiving prior approval of the secretary. If the secretary does not approve or deny the division of the area within 60 days after the matter is submitted to the secretary for approval, the division shall be deemed to have been approved. Approval pursuant to this subsection shall not be necessary for transfer of a permitted solid waste disposal area as allowed by subsection (i)(1) of K.S.A. 65-3407, and amendments thereto.

(b) No person shall be held responsible for failure to secure a permit under the provisions of this section for the dumping or depositing of any solid waste on land owned or leased by such person without such person's expressed or implied consent, permission or knowledge.

(c) Any person who violates any provision of subsection (a) shall be guilty of a class A misdemeanor and, upon conviction thereof, shall be punished as provided by law.

History: L. 1970, ch. 264, § 9; L. 1974, ch. 352, § 162; L. 1977, ch. 221, § 4; L. 1981, ch. 251, § 24; L. 1991, ch. 197, § 8; L. 1993, ch. 13, § 17; L. 1997, ch. 140, § 6; L. 2001, ch. 127, § 4; July 1.



65-3410 Cities or counties authorized to provide for collection and disposal of solid wastes or contract therefor; fees; adoption of regulations and standards.

65-3410. Cities or counties authorized to provide for collection and disposal of solid wastes or contract therefor; fees; adoption of regulations and standards. (a) Each city or county or combination of such cities and counties may provide for the storage, collection, transportation, processing and disposal of solid wastes and recyclables generated within its boundaries; and shall have the power to implement any approved solid waste management plan and to purchase all necessary equipment, acquire all necessary land, build any necessary buildings, incinerators, transfer stations, or other structures, lease or otherwise acquire the right to use land or equipment and to do all other things necessary for a proper effective solid waste management system and recycling program including the levying of fees and charges upon persons receiving service. On or before the first day of July of each calendar year, the board of county commissioners of any county, may, by resolution establish a schedule of fees to be imposed on real property within any county solid waste and recyclables service area, revenue from such fees to be used: To implement an approved solid waste management plan, to conduct operations necessary to administer the plan and to carry out its purposes and provisions; or for the acquisition, operation and maintenance of county waste disposal sites; or for financing waste collection, storage, processing, reclamation, disposal services and recycling programs, where such services are provided. In establishing the schedule of fees, the board of county commissioners shall classify the real property within the county solid waste and recyclables service area based upon the various uses to which the real property is put, the volume of waste occurring from the different land uses and any other factors that the board determines would reasonably relate the waste disposal and recyclable fee to the real property upon which it would be imposed.

The board shall set a reasonable fee for each category established and divide the real property within the county service areas according to categories and ownership. The board shall impose the appropriate fee upon each division of land and provide for the billing and collection of such fees. The fees may be established, billed, and collected on a monthly, quarterly or yearly basis. Fees collected on a yearly basis may be billed on the ad valorem tax statement. Prior to the collection of any fees levied on real property by the board under this section, the board shall notify affected property owners by causing a copy of the schedule of fees to be mailed to each property owner to whom tax statements are mailed in accordance with K.S.A. 79-2001, and amendments thereto.

Any fees authorized pursuant to this section which remain unpaid for a period of 60 or more days after the date upon which they were billed may be collected thereafter by the county as provided herein.

(1) At least once a year the board of county commissioners shall cause to be prepared a report of delinquent fees. The board shall fix a time, date, and place for hearing the report and any objections or protests thereto.

(2) The board shall cause notice of the hearing to be mailed to the property owners listed on the report not less than 10 days prior to the date of the hearing.

(3) At the hearing the board shall hear any objections or protests of property owners liable to be assessed for delinquent fees. The board may make such revisions or corrections to the report as it deems just, after which, by resolution, the report shall be confirmed.

(4) The delinquent fees set forth in the report as confirmed shall constitute assessments against the respective parcels of land and are a lien on the property for the amount of such delinquent fees. A certified copy of the confirmed report shall be filed with the county clerk for the amounts of the respective assessments against the respective parcels of land as they appear on the current assessment roll. The lien created attaches upon recordation, in the office of the county clerk of the county in which the property is situated, of a certified copy of the resolution of confirmation. The assessment may be collected at the same time and in the same manner as ordinary county ad valorem property taxes are collected and shall be subject to the same penalties and the same procedure and sale in case of delinquency as provided for such taxes. All laws applicable to the levy, collection, and enforcement of county ad valorem property taxes shall be applicable to such assessment.

Any city collecting solid waste fees or charges may collect delinquent fees or charges for garbage and trash storage, collection and disposal in the manner provided for counties.

(b) In carrying out its responsibilities, any such city or county may adopt ordinances, resolutions, regulations and standards to implement an approved solid waste management plan, to conduct operations necessary to administer the plan and to carry out its purposes and provisions; and for the storage, collection, transportation, processing and disposal of solid wastes and recyclables which shall be in conformity with the rules, regulations, standards and procedures adopted by the secretary for the storage, collection, transportation, processing and disposal of solid wastes and recyclables.

(c) Cities or counties may contract with any person, city, county, other political subdivision or state agency in this or other states to carry out their responsibilities to implement an approved solid waste management plan including any operations necessary to administer the plan and carry out its purposes and provisions; and for the collection, transportation, processing and disposal of solid wastes and recyclables.

History: L. 1970, ch. 264, § 10; L. 1972, ch. 239, § 1; L. 1974, ch. 257, § 1; L. 1974, ch. 352, § 163; L. 2004, ch. 163, § 4; L. 2009, ch. 117, § 1; July 1.



65-3410a Cities; counties; solid waste plan restrictions.

65-3410a. Cities; counties; solid waste plan restrictions. (a) Except as provided by subsection (b), no city or county shall adopt by ordinance, resolution or in a solid waste management plan under K.S.A. 65-3405 or 65-3410, and amendments thereto, restrictions for any solid waste disposal area within its boundaries if such restrictions supersede or impair the local legislation of another city or county being serviced by the same solid waste disposal area or require another city or county to adopt new solid waste management requirements not currently required by statewide rules and regulations.

(b) A city or county may adopt restrictions for a solid waste disposal area under subsection (a) if:

(1) The city or county owns the solid waste disposal area; and

(2) such restrictions apply to the residents of such city or county but not to residents of another city or county being serviced by the same solid waste disposal area.

(c) This section shall be part of and supplemental to the provisions of article 34 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto.

(d) This section shall apply to any solid waste disposal area, including those in operation prior to July 1, 2014.

History: L. 2013, ch. 129, § 1; L. 2014, ch. 112, § 2; July 1.



65-3410b Solid waste report; secretary of health and environment; certain legislative committees.

65-3410b. Solid waste report; secretary of health and environment; certain legislative committees. (a) On or before January 1, 2014, the secretary of health and environment shall prepare, with review and input from operators of municipal solid waste landfills, haulers of solid waste, business and residential consumers of haulers of solid waste, cities and counties, a report on solid waste management in Kansas for the senate committee on ethics, elections and local government and the house committee on local government. The report shall include, but not be limited to, the following:

(1) A review of statutes, rules and regulations and policies on solid waste management, including, but not limited to, details on yard waste, recycling, generation rates, composting, precipitation, source reduction efforts, population, landfill capacity and gas recovery in landfills; and

(2) recommendations for legislative changes and estimates of the cost of the state of implementing such changes.

(b) This section shall be part of and supplemental to the provisions of article 34 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2013, ch. 129, § 2; July 1.



65-3411 Orders to prevent pollution or hazard.

65-3411. Orders to prevent pollution or hazard. If the secretary finds that the generation, accumulation, management or discharge of solid waste by any person is, or threatens to cause pollution of the land, air or waters of the state, or is a hazard to property in the area or to public health and safety, the secretary may order the person to alter the generation, accumulation or management of the solid waste or to provide and implement such solid waste management system as will prevent or remove pollution or hazards. The secretary may order any person having a permit issued pursuant to this act and operating a public or commercial solid waste management system, or any part thereof, which the secretary finds suitable to manage the solid waste, to provide and implement a solid waste management system or part thereof to prevent or remove such pollution or hazard. Such order shall specify a fair compensation to the owner or permittee for property taken or used and shall specify the terms and conditions under which the permittee shall provide such solid waste management services. Such order shall specify the length of time, after receipt of the order during which the person or permittee shall provide or implement the solid waste management system or alter the generation accumulation or management of the solid waste.

History: L. 1970, ch. 264, § 11; L. 1974, ch. 352, § 164; L. 1977, ch. 221, § 5; L. 1981, ch. 251, § 25; L. 1986, ch. 318, § 97; July 1.



65-3412 Hearings in accordance with Kansas administrative procedure act; judicial review.

65-3412. Hearings in accordance with Kansas administrative procedure act; judicial review. Any person aggrieved by an order or disapproval of the secretary pursuant to K.S.A. 65-3411, and amendments thereto, may, within 15 days of service of the order, request in writing a hearing on the order. Hearings shall be conducted in accordance with the provisions of the Kansas administrative procedure act. Any action of the secretary pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1970, ch. 264, § 12; L. 1974, ch. 352, § 165; L. 1986, ch. 318, § 98; L. 1988, ch. 356, § 203; L. 2010, ch. 17, § 144; July 1.



65-3413 Designation of local agency to act as agent of secretary.

65-3413. Designation of local agency to act as agent of secretary. The secretary may designate county, city-county and multicounty health departments to act as his or her agent in carrying out the provisions of this act under such terms and conditions as he or she shall prescribe.

History: L. 1970, ch. 264, § 13; L. 1974, ch. 352, § 166; L. 1980, ch. 182, § 28; July 1.



65-3414 Enforcement by county or district attorney.

65-3414. Enforcement by county or district attorney. The county or district attorney of every county is hereby authorized and directed to file appropriate actions for enforcement of this act.  The county or district attorney filing the action shall notify the secretary before filing the action.

History: L. 1970, ch. 264, § 14; L. 1974, ch. 352, §167; L. 1997, ch. 140, § 7; July 1.



65-3415 Solid waste grants.

65-3415. Solid waste grants. (a) The secretary is authorized to assist counties, designated cities or regional solid waste management entities by administering grants to pay up to 60% of the costs of preparing and revising official plans for solid waste management systems in accordance with the requirements of this act and the rules and regulations and standards adopted pursuant to this act, and for carrying out related studies, surveys, investigations, inquiries, research and analyses.

(b) The secretary is authorized to assist counties, designated cities, municipalities, regional solid waste management entities that are part of an interlocal agreement entered into pursuant to K.S.A. 12-2901 et seq. and amendments thereto or other applicable statutes, colleges, universities, schools, state agencies or private entities, by administering competitive grants that pay up to 75% of eligible costs incurred by such a county, city, regional entity, college, university, school, state agency or private entity pursuant to an approved solid waste management plan, for any project related to the development and operation of recycling, source reduction, waste minimization and solid waste management public education programs. Such projects shall include, but not be limited to, the implementation of innovative waste processing technologies which demonstrate nontraditional methods to reduce waste volume by recovering materials or by converting the waste into usable by-products or energy through chemical or physical processes. To be eligible for competitive grants awarded pursuant to this section, a county, designated city, regional entity, college, university, school, state agency or private entity must be implementing a project which is part of a solid waste management plan approved by the secretary or implementing a project with statewide significance as determined by the secretary with the advice and counsel of the solid waste grants advisory committee.

(c) The secretary is authorized to assist counties, cities or regional solid waste management entities that are part of an interlocal agreement entered into pursuant to K.S.A. 12-2901 et seq. and amendments thereto or other applicable statutes, by administering grants that pay up to 60% of costs incurred by such a county, city or regional entity for:

(1) The development or enhancement of temporary and permanent household hazardous waste programs operated in accordance with K.S.A. 65-3460 and amendments thereto;

(2) the first year of operation following initial start-up of temporary and permanent household hazardous waste programs; and

(3) educating the public regarding changes in household hazardous waste collection program operations or services.

(d) The secretary is authorized to assist counties, cities or regional solid waste management entities that are part of an interlocal agreement entered into pursuant to K.S.A. 12-2901 et seq. and amendments thereto or other applicable statutes, by administering grants that pay up to 75% of costs incurred by such a county, city or regional entity to develop and implement temporary agricultural pesticide collection programs.

(e) The secretary is authorized to assist counties, cities or regional solid waste management entities that are part of an interlocal agreement entered into pursuant to K.S.A. 12-2901 et seq. and amendments thereto or other applicable statutes, by administering grants that pay up to 75% of costs incurred by such a county, city, or regional entity to develop and implement exempt small quantity hazardous waste generator waste collection programs, subject to the following:

(1) The aggregate amount of all such grants made for a fiscal year shall not exceed $150,000; and

(2) no grantee shall receive any such grants in an aggregate amount exceeding $50,000.

(f) (1) Failure of any public or private entity to pay solid waste tonnage fees as required pursuant to K.S.A. 65-3415b, and amendments thereto, shall bar receipt of any grant funds by such entity until fees and related penalties have been paid.

(2) Failure of a county or regional authority to perform annual solid waste plan reviews and five year public hearings, and submit appropriate notification to the secretary that such actions have been carried out pursuant to K.S.A. 65-3405, and amendments thereto, shall bar receipt of any grant funds by any entity within the jurisdiction of such county or regional authority unless the grant would support a project expected to yield benefits to counties outside the jurisdiction of such county or regional authority.

(3) A city, county, regional authority, college, university, school, state agency or private entity shall not be eligible to receive grants authorized in K.S.A. 65-3415, and amendments thereto, if the department determines that such city, county, regional authority, college, university, school, state agency or private entity is operating in substantial violation of applicable solid and hazardous waste laws or rules and regulations.

(4) The secretary may establish additional minimum requirements for grant eligibility.

(g) If the secretary determines that a grant recipient has utilized grant moneys for purposes not authorized in the grant contract, the secretary may order the repayment of such moneys and cancel any remaining department commitments under the grant. If the grant recipient fails to comply with the secretary's order, the secretary may initiate a civil action in district court to recover any unapproved expenditures, including administrative and legal expenses incurred to pursue such action. Recovered grant moneys or expenses shall be remitted to the state treasurer, who shall deposit the entire amount in the state treasury and credit it to the solid waste management fund.

(h) All grants shall be made in accordance with appropriation acts from moneys in the solid waste management fund created by K.S.A. 65-3415a and amendments thereto.

(i) Local match requirements for all solid waste grant programs may be met by in-kind contributions.

History: L. 1970, ch. 264, § 15; L. 1974, ch. 352, § 168; L. 1992, ch. 316, § 6; L. 1995, ch. 221, § 2; L. 1997, ch. 140, § 8; L. 2000, ch. 96, § 1; L. 2001, ch. 127, § 5; July 1.



65-3415a Solid waste management fund.

65-3415a. Solid waste management fund. (a) There is hereby created in the state treasury the solid waste management fund.

(b) The secretary shall remit to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, all moneys collected or received by the secretary from the following sources:

(1) Solid waste tonnage fees imposed pursuant to K.S.A. 65-3415b, and amendments thereto;

(2) application and annual fees provided for by K.S.A. 65-3407, and amendments thereto;

(3) gifts, grants, reimbursements or appropriations intended to be used for the purposes of the fund, but excluding federal grants and cooperative agreements; and

(4) any other moneys provided by law.

Upon receipt of each such remittance, the state treasurer shall deposit in the state treasury any amount remitted pursuant to this subsection to the credit of the solid waste management fund.

(c) Moneys in the solid waste management fund shall be expended for the following purposes:

(1) Grants to counties or groups of counties or designated city or cities pursuant to K.S.A. 65-3415, and amendments thereto;

(2) monitoring and investigating solid waste management plans of counties and groups of counties;

(3) payment of extraordinary costs related to monitoring permitted solid waste processing facilities and disposal areas, both during operation and after closure;

(4) payment of costs of postclosure cleanup of permitted solid waste disposal areas which, as a result of a postclosure occurrence, pose a substantial hazard to public health or safety or to the environment;

(5) emergency payment for costs of cleanup of solid waste disposal areas which were closed before the effective date of this act and which pose a substantial risk to the public health or safety or to the environment, but the total amount of such emergency payments during a fiscal year shall not exceed an amount equal to 50% of all amounts credited to the fund during the preceding fiscal year;

(6) payment for emergency action by the secretary as necessary or appropriate to assure that the public health or safety is not threatened whenever there is a release from a solid waste processing facility or a solid waste disposal area;

(7) payment for corrective action by the secretary at an active or closed solid waste processing facility or a solid waste disposal area where solid waste management activity has resulted in an actual or potential threat to human health or the environment, if the owner or operator has not been identified or is unable or unwilling to perform corrective action;

(8) payment of the administrative, technical and legal costs incurred by the secretary in carrying out the provisions of K.S.A. 65-3401 through 65-3423, and amendments thereto, including the cost of any additional employees or increased general operating costs of the department attributable therefor;

(9) development of educational materials and programs for informing the public about solid waste issues;

(10) direct payments to reimburse counties or cities for household, farmer or exempt small quantity generator hazardous wastes generated from persons not served by existing household hazardous waste programs or direct payment of contractors for the disposal costs of such wastes;

(11) payment of costs associated with the solid waste grants advisory board pursuant to K.S.A. 65-3426, and amendments thereto;

(12) with the consent of the city or county, payment for the removal and disposal or on-site stabilization of solid waste which has been illegally dumped when the responsible party is unknown, unwilling or unable to perform the necessary corrective action, provided that: (A) Moneys in the fund shall be used to pay only 75% of the costs of such corrective action and the city or county shall pay the remaining 25% of such costs; and (B) not more than $10,000 per site shall be expended from the fund for such corrective action;

(13) payment of the costs to administer regional or statewide waste collection programs designed to remove hazardous materials and wastes from homes, farms, ranches, institutions and small businesses not generally covered by state or federal hazardous waste laws and rules and regulations; and

(14) payment for the disposal of household hazardous waste generated as a result of community clean-up activities following natural disasters such as floods and tornados.

(d) If the secretary determines that expenditures from the solid waste management fund are necessary to perform authorized corrective actions related to solid waste management activities, the person or persons responsible for illegal dumping activity or the operation or long-term care of a disposal area whose failure to comply with this act, rules and regulations promulgated thereunder, or permit conditions resulted in such determination, shall be responsible for the repayment of those amounts expended. The secretary shall take appropriate action to enforce this provision against any responsible person. If amounts are recovered for payment for corrective action pursuant to subsection (c)(12), 25% of the amount recovered shall be paid to the city or county that shared in the cost of the corrective action. Otherwise, the secretary shall remit any amounts recovered and collected in such action to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the solid waste management fund. Prior to initiating any corrective action activities authorized by this section, the secretary shall give written notice to the person or persons responsible for the waste to be cleaned up and to the property owner that the department will undertake corrective action if the responsible person or persons do not perform the necessary work within a specified time period. The department and its representatives are authorized to enter private property to perform corrective actions if the responsible party fails to perform required clean-up work but no such entry shall be made without the property owner's consent except upon notice and hearing in accordance with the Kansas administrative procedure act and a finding that the solid waste creates a public nuisance or adversely affects the public health or the environment.

(e) Expenditures from the solid waste management fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or a person designated by the secretary.

(f) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the solid waste management fund interest earnings based on:

(1) The average daily balance of moneys in the solid waste management fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(g) The solid waste management fund shall be used for the purposes set forth in this act and for no other governmental purposes. It is the intent of the legislature that the fund shall remain intact and inviolate for the purposes set forth in this act, and moneys in the fund shall not be subject to the provisions of K.S.A. 75-3722, 75-3725a and 75-3726a, and amendments thereto.

(h) The secretary shall prepare and deliver to the legislature on or before the first day of each regular legislative session, a report which summarizes all expenditures from the solid waste management fund, fund revenues and recommendations regarding the adequacy of the fund to support necessary solid waste management programs.

History: L. 1992, ch. 316, § 8; L. 1993, ch. 207, § 11; L. 1995, ch. 221, § 3; L. 1996, ch. 253, § 15; L. 1997, ch. 140, § 9; L. 2000, ch. 96, § 2; L. 2001, ch. 5, § 243; July 1.



65-3415b Solid waste tonnage fees.

65-3415b. Solid waste tonnage fees. (a) There is hereby imposed a state solid waste tonnage fee of $1.00 for each ton or equivalent volume of solid waste disposed of at any solid waste disposal area in this state other than solid waste enumerated in subsection (c) or solid waste disposal authorized by the secretary pursuant to subsection (a) of K.S.A. 65-3407c, and amendments thereto.

(b) There is hereby imposed a state solid waste tonnage fee of $1.00 for each ton or equivalent volume of solid waste transferred out of Kansas through a transfer station, other than waste enumerated in subsection (c).

(c) The fees imposed by this section shall not apply to:

(1) Any waste tire, as defined by K.S.A. 65-3424, and amendments thereto, disposed in or at a permitted solid waste disposal area;

(2) sludges from public drinking water supply treatment plants, when disposed of at a monofill permitted by the secretary;

(3) clean rubble;

(4) solid waste solely consisting of vegetation from land clearing and grubbing, utility maintenance and seasonal or storm-related cleanup but such exception shall not apply to yard waste;

(5) construction and demolition waste disposed of by the federal government, by the state of Kansas, or by any city, county or other unit of local government in the state of Kansas, or by any person on behalf thereof; and

(6) industrial waste disposed of at a solid waste disposal area which is permitted by the secretary, and is owned or operated by or for the industrial facility generating the waste and which is used only for industrial waste generated by such industrial facility.

(d) The operator of a solid waste disposal area or transfer station shall pay the fee imposed by this section.

(e) The secretary of health and environment shall administer, enforce and collect the fee imposed by this section. The secretary shall have the authority to waive such fee when large quantities of waste are generated due to major natural disasters such as floods, tornados and fires unless persons paying such fees are able to recover such fees from the federal government. Except as otherwise provided by subsections (a) and (b), all laws and rules and regulations of the secretary of revenue relating to the administration, enforcement and collection of the retailers' sales tax shall apply to such fee insofar as they can be made applicable. The secretary of health and environment shall adopt any other rules and regulations as necessary for the efficient and effective administration, enforcement and collection thereof.

(f) The secretary of health and environment shall remit all moneys collected from fees imposed pursuant to subsections (a) and (b) to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the solid waste management fund created by K.S.A. 65-3415a, and amendments thereto.

History: L. 1992, ch. 316, § 9; L. 1993, ch. 274, § 3; L. 1995, ch. 221, § 5; L. 1997, ch. 140, § 10; L. 2000, ch. 96, § 3; L. 2001, ch. 5, § 244; L. 2002, ch. 101, § 2; L. 2006, ch. 53, § 3; April 6.



65-3415e Fees on disposal at private disposal areas.

65-3415e. Fees on disposal at private disposal areas. (a) Except as provided by subsection (b), any county or group of counties operating a solid waste disposal area shall levy a charge on any solid waste, whether generated within or outside such county or counties, that is deposited at any privately owned solid waste disposal area located in such county or counties.  The revenue from such charge may be used by the county or group of counties for the development and implementation of its solid waste management plan and the costs of closure and postclosure cleanup of solid waste disposal areas within the county or group of counties.

(b) The board of county commissioners of any county by unanimous vote may determine not to impose the fee provided for by subsection (a).

(c) Any charges imposed by counties under this section shall be in addition to any other fees, charges, franchise payments or taxes imposed for solid waste deposited at a solid waste disposal area.  The secretary of health and environment shall make available to counties information as to the amounts paid by the operators of solid waste disposal areas under the provisions of K.S.A. 65-3415b and amendments thereto.

History: L. 1992, ch. 316, § 12; L. 1997, ch. 140, § 11; July 1.



65-3415f Solid waste tonnage fees authorized to be imposed by counties; exceptions; collection and disposition of proceeds.

65-3415f. Solid waste tonnage fees authorized to be imposed by counties; exceptions; collection and disposition of proceeds. (a) As used in this section, terms have the meanings provided by K.S.A. 65-3402 and amendments thereto.

(b) In addition to any other fee provided by law, the board of county commissioners of any county may impose, by resolution adopted pursuant to this section, a solid waste tonnage fee for each ton or equivalent volume of solid waste disposed of at any solid waste disposal area operated by such county. Such fees shall not apply to any solid waste exempted from the state solid waste tonnage fee imposed by K.S.A. 65-3415b, and amendments thereto.

(c) Fees imposed pursuant to this section shall be collected by the county and deposited in a special fund in the county treasury. All interest earned on moneys in the fund shall also be deposited in the fund. If there is more than one solid waste disposal area in the county where fees are imposed pursuant to this section, a separate fund for each such disposal area shall be maintained from the fees collected from such disposal area. Money in the fund shall be used only for payment of costs of closure, postclosure actions and contamination remediation associated with the solid waste disposal area until the secretary determines that all requirements for closure, postclosure actions and contamination remediation associated with the disposal area have been met.

(d) The board of county commissioners, by resolution, may modify, discontinue or reinstate the fee authorized by this section.

(e) Transfer or expenditure of moneys in a special fund provided for by this section for any purpose other than authorized by this section is a class A nonperson misdemeanor and constitutes grounds for forfeiture of public office.

(f) If two or more counties jointly operate a solid waste disposal area, the fee provided for by this section on solid waste disposed of at such disposal area may be imposed, modified, discontinued or reinstated only if a majority of the board of county commissioners of each county jointly operating the disposal area votes to impose, modify, discontinue or reinstate the fee.

History: L. 1994, ch. 283, § 4; L. 1997, ch. 140, § 12; L. 2002, ch. 101, § 3; May 23.



65-3416 Severability.

65-3416. Severability. The provisions of this act are severable and if any provision or part thereof shall be held invalid or unconstitutional or inapplicable to any person or circumstances, such invalidity, unconstitutionality or inapplicability shall not affect or impair the remaining provisions of the act.

History: L. 1970, ch. 264, § 16; July 1.



65-3416a Severability.

65-3416a. Severability. If any clause, sentence, section, provision, or part of this act shall be adjudged to be unconstitutional or invalid for any reason by any court of competent jurisdiction, such judgment shall not invalidate, impair, or affect the remainder of this act, which shall remain in full force and effect.

History: L. 1977, ch. 221, § 8; April 9.



65-3416b Severability.

65-3416b. Severability. If any provision of this act or its application to any person or circumstance is held invalid, the remainder of the act or the application of the provision to other persons or circumstances is not affected.

History: L. 1992, ch. 316, § 14; July 1.



65-3417 Solid waste plans and programs; considerations; judicial review of secretary's actions.

65-3417. Solid waste plans and programs; considerations; judicial review of secretary's actions. (a) In developing solid waste plans or the implementation of a solid waste program in conformance with K.S.A. 65-3401 through 65-3415, and amendments thereto, and rules and regulations adopted thereunder, cities, counties or multiples or combinations thereof shall consider demographic and geographic differences within their area of jurisdiction in promulgating solid waste plans and programs, and the board shall consider the demographic and geographic variations in giving approval or denying approval of such plans and programs.

(b) Any action of the secretary pursuant to the provisions of article 34 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, is subject to review in accordance with the Kansas judicial review act.

History: L. 1973, ch. 257, § 1; L. 1975, ch. 462, § 104; L. 1986, ch. 318, § 99; L. 2010, ch. 17, § 145; July 1.



65-3418 Vesting of title to solid waste; liability of generator; authority of resource recovery facilities provided by cities or counties or combinations thereof; contracts.

65-3418. Vesting of title to solid waste; liability of generator; authority of resource recovery facilities provided by cities or counties or combinations thereof; contracts. (a) Title to the solid waste collected, processed or disposed of in accordance with the provisions of this act and the rules and regulations adopted thereunder shall vest in the owner of the solid waste management activity, area or facility in which the solid waste is placed. Solid waste produced from a discrete source disposed of in ways other than in accordance with this act shall remain the property of the generator and the generator shall be liable for removal of the waste, restoration of the area in which the waste was disposed and to provide for lawful disposal of the waste. It shall not constitute a defense to the generator that the generator acted through an independent contractor in the transportation or disposal of the solid waste.

(b) When a city or a county or any combination of cities or counties, or both, provides by contract for a resource recovery facility or facilities to recover materials or energy from solid wastes as a part of an approved solid waste management plan, the resource recovery facility or facilities shall have sole ownership, utilization and disbursement control of all waste collected by that facility or facilities or delivered to that facility or facilities and shall have the power to sell recovered or recycled materials or energy. Such provision shall be interpreted to include either active participation and financial support of such resource recovery facility or facilities or oversight and regulatory control of such facility or facilities by the local governments. A resource recovery facility may contract to dispose of materials or products as allowed by rules and regulations of the secretary adopted pursuant to K.S.A. 65-3401 et seq., and amendments thereto and conditions as set by the original owner of such materials delivered for disposal and resource recovery, so as to avoid reuse or resale of such special products or materials. Nothing herein shall be construed to prohibit or limit private waste collectors from extracting  from the waste they collect, prior to delivery to the resource recovery facility, any materials that may have value to such collectors for purposes of recycling, reuse or resale.

History: L. 1977, ch. 221, § 6; L. 1981, ch. 251, § 26; L. 1984, ch. 239, § 1; July 1.



65-3419 Violations of act; penalties; procedure; injunctions.

65-3419. Violations of act; penalties; procedure; injunctions. (a) Any person who violates any provision of subsection (a) of K.S.A. 65-3409, and amendments thereto, shall incur, in addition to any other penalty provided by law, a civil penalty in an amount of up to $5,000 for every such violation and, in the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(b) The director of the division of environment, upon a finding that a person has violated any provision of subsection (a) of K.S.A. 65-3409, and amendments thereto, may impose a penalty within the limits provided in this section, which penalty shall constitute an actual and substantial economic deterrent to the violation for which it is assessed.

(c) No penalty shall be imposed pursuant to this section except upon the written order of the director of the division of environment to the person who committed the violation. Such order shall state the violation, the penalty to be imposed and the right  of such person to appeal to a hearing before the secretary of health and environment.  Any such person may, within 15 days after service of the order, make written request to the secretary for a hearing thereon. Hearings under this subsection shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(d) Any action of the secretary pursuant to subsection (c) is subject to review in accordance with the Kansas judicial review act.

(e) Notwithstanding any other provision of this act, the secretary, upon receipt of information that the storage, transportation, processing, treatment or disposal of any waste may present a substantial hazard to the health of persons or to the environment or for a threatened or actual violation of this act or rules and regulations adopted pursuant thereto, or any orders issued pursuant thereto, or any permit conditions required thereby, may take such action as the secretary determines to be necessary to protect the health of such persons or the environment.  The action the secretary may take shall include, but not be limited to:

(1) Issuing an order directing the owner, generator, transporter or the operator of the processing, treatment or disposal facility or site, or the custodian of the waste, which constitutes such hazard or threatened or actual violation, to take such steps as are necessary to prevent the act or eliminate the practice which constitutes such hazard. Such action may include, with respect to a facility or site, permanent or temporary cessation of operation.

(2) Commencing an action to enjoin acts or practices specified in paragraph (1) or requesting that the attorney general or appropriate district or county attorney commence an action to enjoin those acts or practices or threatened acts or practices. Upon a showing by the secretary that a person has engaged in those acts or practices or intends to engage in those acts or practices, a permanent or temporary injunction, restraining order or other order may be granted by any court of competent jurisdiction. An action for injunction under this paragraph (2) shall have precedence over other cases in respect to order of trial.

(3) Applying to the district court in the county in which an order of the secretary under paragraph (1) will take effect, in whole or in part, for an order of that court directing compliance with the order of the secretary. Failure to obey the court order shall be punishable as contempt of the court issuing the order.  The application under this paragraph (3) for a court order shall have precedence over other cases in respect to order of trial.

(f) In any civil action brought pursuant to this section in which a temporary restraining order, preliminary injunction or permanent injunction is sought, it shall not be necessary to allege or prove at any stage of the proceeding that irreparable damage will occur should the temporary restraining order, preliminary injunction or permanent injunction not be issued or that the  remedy at law is inadequate, and the temporary restraining order, preliminary injunction or permanent injunction shall issue without such allegations and without such proof.

History: L. 1977, ch. 221, § 7; L. 1986, ch. 318, § 100; L. 1988, ch. 356, § 204; L. 1989, ch. 186, § 31; L. 1992, ch. 316, § 7; L. 2010, ch. 17, § 146; July 1.



65-3421 Resource recovery facilities provided by cities or counties; contracts.

65-3421. Resource recovery facilities provided by cities or counties; contracts. When a city or a county or combination of cities or counties provides for a facility or facilities to recover materials or energy as a part of an approved solid waste management plan, any city, county or state agency may enter into a long-term contract to supply solid waste to the resource recovery facility or facilities; to construct, operate and maintain or construct or operate or maintain such facilities; to contract with a private entity for the construction, operation and maintenance of such facilities; to market materials or energy recovered from such facility or facilities; or to utilize such facility or facilities to conserve materials or energy by reducing the volume of solid waste. For the purpose of this section "long-term" shall mean a period of not less than 10 nor more than 30 years. All long-term contracts negotiated under this section shall be reviewed and approved by the attorney general before becoming effective.

History: L. 1981, ch. 251, § 27; L. 1984, ch. 239, § 2; July 1.



65-3423 Same; contracts with private persons for performance of certain functions; authority of private entities.

65-3423. Same; contracts with private persons for performance of certain functions; authority of private entities. (a) When a city or a county or any combination of cities or counties, or both, provides for a facility or facilities to recover materials or energy as a part of an approved solid waste management plan, the city or county or the separate legal entity created to govern the combination of cities or counties, or both, if such an entity exists, may enter into contracts with private persons for the performance of any such functions of the plan which, in the opinion of the city or county or such separate legal entity, can desirably and conveniently be carried out by a private person under contract provided any such contract shall contain such terms and conditions as will enable the city or county or such separate legal entity to retain overall supervision and control of the business, design, operating management, transportation, marketing, planning and research and development functions to be carried out or to be performed by such private persons pursuant to such contract. Such contracts may be entered into either on a negotiated or an open-bid basis, and the city or county or such separate legal entity in its discretion may select the type of contract it deems most prudent to utilize considering the scope of work, the management complexities associated therewith, the extent of current and future technological development requirements and the best interests of the state.

(b) Private entities may construct, operate, maintain and own resource recovery facilities; form contracts to supply solid waste to the resource recovery facility or facilities; form contracts to market materials or energy recovered from such facility or facilities; or utilize such facility or facilities to conserve materials or energy by reducing the volume of solid waste under the supervision of and with the approval of the city or county or such separate legal entity, subject to the approval of the Kansas department of health and environment, and in accordance with the approved local solid waste management plan.

History: L. 1984, ch. 239, § 4; July 1.



65-3424 Definitions.

65-3424. Definitions. As used in K.S.A. 65-3424 through 65-3424i, and amendments thereto, unless the context otherwise requires:

(a) Terms have the meaning provided by K.S.A. 65-3402, and amendments thereto.

(b) "Abatement" means the processing or removing to an approved storage site of waste tires which are creating a danger or nuisance.

(c) "Beneficial use" means the use or storage of waste tires in a way that:

(1) Creates an on-site economic benefit to the owner of the tires, including, but not limited to, bumpers for boat docks or boats, playground equipment, silo covers, traffic control, feed bunks, water tanks, windbreaks constructed of baled tires or in a manner consistent with rules and regulations of the secretary, erosion control on the face of an earthen dam and stabilization of soil or sand blow-outs caused by wind; and

(2) as determined by the secretary, causes no adverse impacts to human health or the environment and complies with all applicable zoning requirements.

(d) "Contaminated waste tire" means a tire which, as determined in accordance with rules and regulations adopted by the secretary, is recovered in a project to abate a waste tire accumulation and is so coated by or filled with dirt, mud, sludge or other natural substances as to render the tire substantially unsuitable for processing.

(e) "Illegal waste tire accumulation" means any waste tire pile containing more than 50 waste tires except the following:

(1) A waste tire accumulation on the premises of a facility which has been issued a permit by the secretary pursuant to K.S.A. 65-3407 or 65-3424b, and amendments thereto, and managed in accordance with the conditions of such permit; or

(2) a waste tire accumulation which is exempt from the waste tire collection center permit requirement pursuant to K.S.A. 65-3424b, and amendments thereto.

(f) "Mobile waste tire processor" means a person who processes waste tires at other than a fixed site.

(g) "Process" means: (1) Cut or otherwise alter whole waste tires so that they are no longer whole; or (2) bale for disposal or beneficial use.

(h) "Store" or "storage" means the placing of waste tires in a manner that does not constitute disposal of the waste tires. Storage includes the beneficial use of waste tires as silo covers and such other beneficial uses as the secretary determines do not create health or environmental risks.

(i) "Tire" means a continuous solid or pneumatic rubber covering used to encircle the wheel of a vehicle or aircraft, or an innertube of such a covering.

(j) "Tire retailer" means a person in the business of selling new or used replacement tires at retail.

(k) "Used tire" means a tire that: (1) Has been removed from a wheel following a period of use or remains on a wheel removed from a vehicle or aircraft following a period of use; and (2) has been determined to have value in accordance with rules and regulations established pursuant to subsection (e)(7) of K.S.A. 65-3424b, and amendments thereto.

(l) "Vehicle" has the meaning provided by K.S.A. 8-1485, and amendments thereto, and includes implements of husbandry, as defined by K.S.A. 8-1427, and amendments thereto.

(m) "Waste tire" means a whole tire that: (1) Has been removed from a wheel following a period of use or remains on a wheel removed from a vehicle or aircraft following a period of use; and (2) is no longer suitable for its original intended purpose because of wear, damage or defect.

(n) "Waste tire collection center" means a site where used or waste tires are collected from the public or from customers of a business prior to being offered for recycling or disposal.

(o) "Waste tire processing facility" means a fixed site where equipment is used to process waste tires.

History: L. 1990, ch. 319, § 1; L. 1991, ch. 197, § 1; L. 1996, ch. 173, § 1; L. 2000, ch. 103, § 1; L. 2001, ch. 126, § 1; L. 2003, ch. 130, § 16; July 1.



65-3424a Restrictions on disposal.

65-3424a. Restrictions on disposal. No person shall:

(a) Maintain an illegal waste tire accumulation;

(b) transfer ownership of waste tires to any person unless the recipient: (1) Has been issued a permit by the secretary pursuant to K.S.A. 65-3407, and amendments thereto, or K.S.A. 65-3424b, and amendments thereto; (2) intends to use the waste tires for a beneficial use; or (3) is a tire retailer who collects waste tires from the public or other tire retailers in the ordinary course of business;

(c) deposit waste tires in a landfill as a method of ultimate disposal, except that the secretary may authorize, by rules and regulations or by permits issued pursuant to K.S.A. 65-3407, and amendments thereto: (A) The final disposal of processed waste tires at permitted municipal solid waste landfills and permitted waste tire monofills; (B) the final disposal of contaminated whole, unprocessed waste tires at permitted municipal solid waste landfills and permitted waste tire monofills; (C) the use of waste tires in their original state as part of or supplemental to a proven and approved leachate collection system at a landfill; (D) the use of waste tires which have been cut into two or more parts as daily cover material for a landfill; or (E) the final disposal of small numbers of whole, unprocessed waste tires in landfills if such tires are intermingled with other solid waste and retrieval of such tires would be hazardous; or

(d) receive money in exchange for waste tires unless: (A) The person holds a permit issued by the secretary pursuant to K.S.A. 65-3407 or 65-3424b, and amendments thereto; or (B) the person is a tire retailer who collects waste tires from the public or from other tire retailers in the ordinary course of business.

History: L. 1990, ch. 319, § 2; L. 1991, ch. 197, § 2; L. 1994, ch. 283, § 5; L. 1996, ch. 173, § 2; L. 2000, ch. 103, § 2; L. 2001, ch. 126, § 2; L. 2003, ch. 130, § 17; July 1.



65-3424b Permits and standards.

65-3424b. Permits and standards. (a) The secretary shall establish a system of permits for mobile waste tire processors, waste tire processing facilities, waste tire transporters and waste tire collection centers. Such permits shall be issued for a period of one year and shall require an application fee established by the secretary in an amount not exceeding $250 per year.

(b) The secretary shall adopt rules and regulations establishing standards for mobile waste tire processors, waste tire processing facilities, waste tire collection centers and waste tire transporters. Such standards shall include a requirement that the permittee file with the secretary a bond or other financial assurance in an amount determined by the secretary to be sufficient to pay any costs which may be incurred by the state to process any waste tires or dispose of any waste tires or processed waste tires if the permittee ceases business or fails to comply with this act.

(c) Any person who contracts or arranges with another person to collect or transport waste tires for storage, processing or disposal shall so contract or arrange only with a person holding a permit from the secretary. Any person contracting or arranging with a person, permitted by the secretary, to collect or transport waste tires for storage, processing or, disposal, transfers ownership of those waste tires to the permitted person and the person contracting or arranging with the person holding such permit to collect or transport such tires shall be released from liability therefor. Any person contracting or arranging with any person, for the collection, transportation, storage, processing, disposal or beneficial use of such tires shall maintain a record of such transaction for a period of not less than three years following the date of the transfer of such tires. Record-keeping requirements for beneficial use shall not apply when tire retailers allow customers to retain their old tires at the time of sale.

(d) The owner or operator of each site that contains a waste tire, used tire or new tire accumulation of any size must control mosquito breeding and other disease vectors.

(e) No person shall own or operate a waste tire processing facility or waste tire collection center or act as a mobile waste tire processor or waste tire transporter unless such person holds a valid permit issued therefor pursuant to subsection (a), except that:

(1) A tire retreading business where fewer than 1,500 waste tires are kept on the business premises may operate a waste tire collection center on the premises;

(2) a business that, in the ordinary course of business, removes tires from motor vehicles where fewer than 1,500 of these tires are kept on the business premises may operate a waste tire collection center or a waste tire processing facility or both on the premises;

(3) a retail tire-selling business where fewer than 1,500 waste tires are kept on the business premises may operate a waste tire collection center or a waste tire processing facility or both on the premises;

(4) the Kansas department of wildlife, parks and tourism may perform one or more of the following to facilitate a beneficial use of waste tires: (A) Operate a waste tire collection center on the premises of any state park, state wildlife area or state fishing lake; (B) operate a waste tire processing facility on the premises of any state park, state wildlife area or state fishing lake; or (C) act as a waste tire transporter to transport waste tires to any state park, state wildlife area or state fishing lake;

(5) a person engaged in a farming or ranching activity, including the operation of a feedlot as defined by K.S.A. 47-1501, and amendments thereto, may perform one or more of the following to facilitate a beneficial use of waste tires: (A) Operate an on-site waste tire collection center; (B) operate an on-site waste tire processing facility; or (C) act as a waste tire transporter to transport waste tires to the farm, ranch or the feedlot;

(6) a watershed district may perform one or more of the following to facilitate a beneficial use of waste tires: (A) Operate a waste tire collection center on the premises of a watershed district project or work of improvement; (B) operate a waste tire processing facility on the district's property; or (C) act as a waste tire transporter to transport waste tires to the district's property;

(7) a person may operate a waste tire collection center if: (A) Fewer than 1,500 used tires are kept on the premises; or (B) 1,500 or more used tires are kept on the premises, if the owner demonstrates through sales and inventory records that such tires have value, as established in accordance with standards adopted by rules and regulations of the secretary;

(8) local units of government managing waste tires at solid waste processing facilities or solid waste disposal areas permitted by the secretary under the authority of K.S.A. 65-3407, and amendments thereto, may perform one or more of the following in accordance with the conditions of the solid waste permit: (A) Operate a waste tire collection center on the premises of the permitted facility; (B) operate a waste tire processing facility on the premises of the permitted facility; (C) act as a waste tire transporter to transport waste tires to the permitted facility; or (D) act as a mobile waste tire processor;

(9) a person may act as a waste tire transporter to transport: (A) Waste tires mixed with other municipal solid waste; (B) fewer than five waste tires for lawful disposal; (C) waste tires generated by the business, farming activities of the person or the person's employer; (D) waste tires for a beneficial use approved by statute, rules and regulations, or by the secretary; (E) waste tires from an illegal waste tire accumulation to a person who has been issued a permit by the secretary pursuant to K.S.A. 65-3407 or 65-3424b, and amendments thereto, provided approval has been obtained from the secretary; or (F) five to 50 waste tires for lawful disposal, provided the transportation act is a one time occurrence to abate a legal accumulation of waste tires; or

(10) a tire retailer that in the ordinary course of business also serves as a tire wholesaler to other tire retailers may act as a waste tire transporter to transport waste tires from those retailers back to a central location owned or operated by the wholesaler for consolidation and final disposal or recycling.

(f) All fees collected by the secretary pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the waste tire management fund.

History: L. 1990, ch. 319, § 3; L. 1991, ch. 197, § 3; L. 1996, ch. 173, § 3; L. 2001, ch. 5, § 245; L. 2001, ch. 167, § 3; L. 2003, ch. 130, § 18; L. 2012, ch. 47, § 86; July 1.



65-3424d Tax on new tire sales.

65-3424d. Tax on new tire sales. (a) In addition to any other tax imposed upon the retail sale of new vehicle tires, there is hereby imposed on retail sales of new vehicle tires (excluding innertubes), including new tires mounted on a vehicle sold at retail for the first time, an excise tax of $.25 per vehicle tire.  Such tax shall be paid by the purchaser of such tires and collected by the retailer thereof.

(b) The tax imposed by this section collected by the retailer shall become due and payable as follows:  When the total tax for which any retailer is liable under this act does not exceed the sum of $80 in any calendar year, the retailer shall file an annual return on or before January 25 of the following year; when the total tax liability does not exceed $1,600 in any calendar year, the retailer shall file returns quarterly on or before the 25th day of the month following the end of each calendar quarter; when the total tax liability exceeds $1,600 in any calendar year, the retailer shall file a return for each month on or before the 25th day of the following month. Each person collecting the tax imposed pursuant to this section shall make a true report to the department of revenue, on a form prescribed by the secretary of revenue, providing such information as may be necessary to determine the amounts of taxes due and payable hereunder for the applicable month or months, which report shall be accompanied by the tax disclosed thereby.  Records of sales of new tires shall be kept separate and apart from the records of other retail sales made by the person charged to collect the tax imposed pursuant to this section in order to facilitate the examination of books and records as provided herein.

(c) The secretary of revenue or the secretary's authorized representative shall have the right at all reasonable times during business hours to make such examination and inspection of the books and records of the person required to collect the tax imposed pursuant to this section as may be necessary to determine the accuracy of such reports required hereunder.

(d) The secretary of revenue is hereby authorized to administer and collect the tax imposed by this section and to adopt such rules and regulations as may be necessary for the efficient and effective administration and enforcement of the collection thereof. Whenever any person liable to collect the taxes imposed hereunder refuses or neglects to pay them, the amount, including any penalty, shall be collected in the manner prescribed for the collection of the retailers' sales tax by K.S.A. 79-3617, and amendments thereto.

(e) The secretary of revenue shall remit all revenue collected under the provisions of this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the waste tire management fund.

(f) Whenever, in the judgment of the secretary of revenue, it is necessary, in order to secure the collection of any taxes, penalties or interest due, or to become due, under the provisions of this act, the secretary may require any person charged with the collection of such tax to file a bond with the director of taxation under conditions established by and in such form and amount as prescribed by rules and regulations adopted by the secretary.

(g) The secretary of revenue and the secretary of health and environment shall cooperate to:  (1) Ensure that retailers required to collect the tax imposed by this section collect such tax on sales of tires for all vehicles, as defined by K.S.A. 65-3424, and amendments thereto; and (2) develop and distribute to tire retailers educational materials that emphasize appropriate waste tire management practices.

History: L. 1990, ch. 319, § 5; L. 1991, ch. 197, § 4; L. 1992, ch. 50, § 1; L. 1993, ch. 52, § 1; L. 1996, ch. 173, § 4; L. 2001, ch. 5, § 246; L. 2001, ch. 167, § 4; July 1.



65-3424e Same; failure to pay tax; penalties.

65-3424e. Same; failure to pay tax; penalties. (a) If any person fails to pay taxes when required by K.S.A. 65-3424d, there shall be added to the unpaid balance of the fees interest at the rate per month prescribed by subsection (a) of K.S.A. 79-2968 and amendments thereto from the date taxes were due until paid.

(b) If any person due to negligence or intentional disregard fails to file a report or pay the taxes due at the time required by or under the provisions of K.S.A. 65-3424d, there shall be added to the tax a penalty in an amount equal to 10% of the unpaid balance of taxes due.

(c) If any person fails to make a report, or to pay any taxes, within 60 days from the date the report or taxes were due, except in the case of an extension of time granted by the secretary of revenue, there shall be added to the taxes due a penalty equal to 25% of the amount of such tax.

(d) If any person, with fraudulent intent, fails to pay any tax or make, render or sign any report, or to supply any information, within the time required by or under the provisions of K.S.A. 65-3424d, there shall be added to the tax a penalty in an amount equal to 50% of the unpaid balance of the tax due.

(e) Penalty or interest applied under the provisions of subsections (a) and (d) shall be in addition to the penalty added under any other provisions of this section, but the provisions of subsections (b) and (c) shall be mutually exclusive of each other.

(f) Whenever, in the judgment of the secretary of revenue, the failure of a person to comply with the provisions of subsection (b) or (c) was due to reasonable causes and not willful neglect, the secretary of revenue may waive or reduce any of the penalties upon making a record of the reasons therefor.

(g) In addition to all other penalties provided by this section, any person who willfully fails to make a report or to pay over any tax imposed under K.S.A. 65-3424d, who makes a false or fraudulent report, who fails to keep any books or records necessary to determine the accuracy of the person's reports, who willfully violates any rules and regulations of the secretary of revenue for the enforcement and administration of the provisions of K.S.A. 65-3424d or this section, who aids and abets another in attempting to evade the payment of any tax imposed by K.S.A. 65-3424d or who violates any other provision of K.S.A. 65-3424d or this section shall, upon conviction thereof, be fined not less than $100 nor more than $1,000, or be imprisoned in the county jail not less than one month nor more than six months, or be both so fined and imprisoned, in the discretion of the court.

History: L. 1990, ch. 319, § 6; July 1.



65-3424g Waste tire management fund.

65-3424g. Waste tire management fund. (a) There is hereby established in the state treasury the waste tire management fund.

(b) Money from the following sources shall be credited to the waste tire management fund:

(1) Revenue collected from the excise tax by K.S.A. 65-3424d, and amendments thereto;

(2) permit application and renewal fees provided for by K.S.A. 65-3424b, and amendments thereto;

(3) interest provided for by subsection (f);

(4) additional sources of funding such as reimbursements and appropriations intended to be used for the purposes of the fund;

(5) any recoveries from abatement and enforcement actions provided for by K.S.A. 65-3424k, and amendments thereto; and

(6) any other moneys provided by law.

(c) Moneys in the waste tire management fund shall be used only for the purpose of:

(1) Paying compensation and other expenses of employing personnel to carry out the duties of the secretary pursuant to K.S.A. 65-3424 through 65-3424h, and amendments thereto, but not more than $250,000;

(2) action by the department to implement interim measures to minimize nuisances or risks to public health or the environment that are or could be created by waste tire accumulations, until the responsible party can fully abate the site or until a state clean-up occurs pursuant to K.S.A. 65-3424k, and amendments thereto;

(3) action by the department to pay for the removal and disposal or on-site stabilization of waste tires which have been illegally accumulated or illegally managed, when the responsible party is unknown or unwilling or unable to perform the necessary corrective action;

(4) the costs of using contractors to provide: (A) Public education regarding proper management of waste tires; (B) technical training of persons on the requirements of solid waste laws and rules and regulations relating to waste tires; and (C) services described in subsection (i) of K.S.A. 65-3424k, and amendments thereto;

(5) grants to public or private entities for up to 50% of the cost to start-up or enhance projects to recycle waste tires or recover energy through waste tire combustion; and

(6) grants to local units of government and any public or private school for grades kindergarten through twelve to pay up to 50% of the costs to purchase tire derived products made from recycled waste tires. As used in this section, "tire derived products" means athletic field surfacing, playground cover, horticulture products and molded or extruded rubber products made from recycled waste tires.

(d) All grant applications received for waste tire recycling grants shall be reviewed by the solid waste grants advisory committee established pursuant to K.S.A. 65-3426, and amendments thereto. Waste tire recycling grants shall be subject to the requirements set forth in subsection (g) of K.S.A. 65-3415, and amendments thereto, related to the misuse of grant funds with the exception that any grant funds recovered by the secretary shall be deposited to the waste tire management fund. Waste tire management funds shall be used only for waste tire recycling grants. Waste tire grants shall not be awarded, nor shall waste tire funds be disbursed to a grant recipient, if the department determines that the grant applicant or recipient is operating in substantial violation of applicable environmental laws or regulations administered by the department.

(e) All expenditures from the waste tire management fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary.

(f) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the waste tire management fund interest earnings based on: (1) The average daily balance of moneys in the waste tire management fund for the preceding month; and (2) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 1990, ch. 319, § 8; L. 1991, ch. 197, § 7; L. 1994, ch. 283, § 7; L. 1996, ch. 253, § 38; L. 2000, ch. 103, § 4; L. 2001, ch. 126, § 5; L. 2003, ch. 130, § 19; L. 2007, ch. 118, § 1; L. 2009, ch. 117, § 2; July 1.



65-3424h Same; rules and regulations.

65-3424h. Same; rules and regulations. The secretary shall adopt such rules and regulations as necessary to administer and enforce the provisions of this act.

History: L. 1990, ch. 319, § 9; July 1.



65-3424i Tire retailers; requirements.

65-3424i. Tire retailers; requirements. (a) Except as provided by subsection (b), no tire retailer shall refuse to accept waste tires from customers.

(b) A tire retailer may: (1) Ask customers if they wish to retain their old tires at the time of sale; (2) refuse to accept more tires from a customer than purchased by that customer at the time of sale; or (3) refuse to accept waste tires from a customer purchasing replacement tires for commercial use if the tire retailer does not mount such replacement tires.

(c) Tire retailers shall prominently display or make available to customers educational materials provided by the department of health and environment and department of revenue relating to proper waste tire management practices.

History: L. 1991, ch. 197, § 6; L. 1996, ch. 173, § 8; July 1.



65-3424k Abatement and enforcement actions by secretary.

65-3424k. Abatement and enforcement actions by secretary. (a) The secretary may undertake appropriate abatement action and may enter into contracts for the abatement of illegal waste tires accumulations or illegally managed waste tires utilizing funds from the waste tire management fund.

(b) Any authorized representative of the secretary may enter, at reasonable times and upon written notice, onto any property or premises where an accumulation of waste tires is located to conduct: (1) An inspection and site assessment to determine whether the accumulation creates a nuisance or risk to public health and safety or to the environment; or (2) interim measures to minimize risk to public health and safety or to the environment.

(c) Whenever the secretary has reason to believe that an accumulation of waste tires creates a nuisance or risk to public health and safety or to the environment or is in violation of rules and regulations adopted by the secretary or conditions of a permit issued by the secretary, the secretary may require the person or persons responsible for the accumulation to carry out abatement activities. Such abatement activities shall be performed in accordance with a plan approved by the secretary. The secretary shall give notice, by letter, to the property owner and responsible parties that the waste tires constitute a nuisance or risk to public health or the environment, and that the waste tire accumulation must be abated within a specified period. The secretary may undertake abatement action utilizing funds from the waste tire management fund if the responsible parties fail to take the required action within the time period specified in the notice.

(d) The department and its representatives are authorized to enter private property to perform abatement activities if the responsible party fails to perform required clean-up work, but no entry shall be made without the property owner's consent except upon notice and hearing in accordance with the Kansas administrative procedure act.

(e) All costs incurred by the secretary in the abatement of illegal waste tires accumulations or illegally managed waste tires or in performing interim measures, including administrative and legal expenses, are recoverable from a responsible party or parties and may be recovered in a civil action in district court brought by the secretary. Any abatement costs recovered under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the waste tire management fund. An action to recover abatement or interim measures costs may be commenced at any stage of an abatement.

(f) In performing or entering contracts for abatement actions under this section, the secretary shall give preference to actions that recycle waste tires or burn waste tires for energy recovery. Direct abatement expenditures may include landfilling when waste tires are contaminated or when feasible in-state markets cannot be identified.

(g) Permits granted by the secretary pursuant to K.S.A. 65-3424b, and amendments thereto, shall not be transferable and may be revoked or suspended whenever the secretary determines that the permit holder is operating in violation of this act or rules and regulations adopted pursuant to the act; is creating or threatens to create a hazard to persons, property or the environment; or is creating or threatens to create a public nuisance. The secretary may also revoke, suspend or refuse to issue a permit when the secretary determines that past or continuing violations of the provisions of K.S.A. 65-3409, and amendments thereto, have been committed by the applicant or permit holder.

(h) Neither the state of Kansas nor the waste tire management fund shall be liable to any owner, operator or responsible party for the loss of business, damages or taking of property associated with any abatement or enforcement action taken pursuant to this section.

(i) The secretary shall enter into contracts with one or more associations of tire retailers to: (1) Assist in disseminating information to all tire retailers on the requirements of solid waste laws and rules and regulations relating to waste tires; (2) establish a point of contact for persons requesting information on solid waste laws and rules and regulations relating to waste tires; (3) assist in planning and implementing conferences, workshops, and other requested training events for persons involved in the generation, transportation, processing, or disposal of waste tires; and (4) assemble and analyze data on waste tire management by tire retailers in Kansas.

History: L. 1994, ch. 283, § 8; L. 1996, ch. 173, § 9; L. 2001, ch. 126, § 6; L. 2001, ch. 167, § 5; L. 2003, ch. 130, § 20; July 1.



65-3424l Vehicle tire disposal; hearings and review of orders and decisions of secretary.

65-3424l. Vehicle tire disposal; hearings and review of orders and decisions of secretary. (a) Any person adversely affected by any order or decision of the secretary pursuant to K.S.A. 65-3424 through 65-3424i, and amendments thereto, may, within 15 days of service of the order or decision, request in writing a hearing. Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(b) Any person adversely affected by any action of the secretary pursuant to this act may obtain review of such action in accordance with the Kansas judicial review act.

History: L. 1994, ch. 283, § 9; L. 2010, ch. 17, § 147; July 1.



65-3425 Plastic bottles and containers; labeling requirements; violations; penalties.

65-3425. Plastic bottles and containers; labeling requirements; violations; penalties. (a) As used in this section:

(1) "Code" means a molded, imprinted or raised symbol.

(2) "Person" means any individual, association, partnership, limited partnership, corporation or other entity.

(3) "Plastic" means any material made of polymeric organic compounds and additives that can be shaped by flow.

(4) "Plastic bottle" means a plastic container which: (A) Has a neck that is smaller than the body of the container; (B) accepts a screw-type, snap-cap or other closure; and (C) has a capacity of 16 fluid ounces or more but less than five gallons.

(5) "Rigid plastic container" means any formed or molded container other than a bottle, intended for single use, composed predominantly of plastic resin and having a relatively inflexible finite shape or form with a capacity of eight ounces or more but less than five gallons.

(b) No person shall distribute, sell or offer for sale in this state any plastic bottle or rigid plastic container, unless it is labeled with a nationally recognized code indicating the plastic resin used to produce the bottle or container. The nationally recognized code shall appear on or near the bottom of the bottle or container.

(c) If the attorney general or county or district attorney has reason to believe that a person is violating the provisions of this section, the attorney general or county or district attorney shall give the person written notice thereof. If, after such notice is given, the attorney general or county or district attorney has reason to believe that the person is continuing to violate the provisions of this section, the attorney general or county or district attorney may bring an action to enjoin the violation and to recover a civil penalty of $50 for each violation but not exceeding a total of $500. Any such penalty recovered by the attorney general shall be deposited in the state treasury and credited to the state general fund. Any such penalty recovered by the county or district attorney shall be deposited in the general fund of the county in which the violation occurred.

History: L. 1993, ch. 57, § 1; L. 2014, ch. 112, § 1; July 1.



65-3426 Solid waste grants advisory committee.

65-3426. Solid waste grants advisory committee. (a) There is hereby established within the department of health and environment the solid waste grants advisory committee, which shall be composed of eight members as follows:

(1) Seven members appointed by the governor, two of whom shall represent the interests of regional solid waste management entities, two of whom shall represent the interests of counties, one of whom shall represent the interests of cities, one of whom shall represent the interests of waste tire generators or handlers and one of whom shall represent the interests of the private sector;

(2) the secretary of health and environment or the secretary's designee.

(b) Appointive members of the solid waste grants advisory committee shall serve terms of two years. The secretary of health and environment or the person designated by the secretary shall serve as chairperson of the advisory committee.

(c) Members of the solid waste grants advisory committee shall receive amounts provided by subsection (e) of K.S.A. 75-3223, and amendments thereto, for each day of actual attendance at any meeting of the advisory committee or any subcommittee meeting authorized by the advisory committee.

(d) The secretary of health and environment shall provide technical support related to the activities of the solid waste grants advisory committee, including but not limited to establishing project selection criteria, performing technology evaluations, assessing technical feasibility and determining consistency with the statewide solid waste management plan, the applicable county or regional solid waste management plan and regional activities.

(e) In accordance with schedules established by the secretary of health and environment, the solid waste grants advisory committee shall meet to review competitive grant applications submitted pursuant to subsection (b) of K.S.A. 65-3415, and amendments thereto. The advisory committee shall establish a project priority list for each fiscal year based upon the availability of funds as estimated by the secretary and shall make recommendations regarding the selection of grantees and the disbursement of moneys.

History: L. 1995, ch. 221, § 4; L. 2001, ch. 126, § 8; L. 2003, ch. 130, § 21; July 1.



65-3427 Limitation on number of employees for solid waste management.

65-3427. Limitation on number of employees for solid waste management. The number of full-time and regular part-time positions equated to full-time, excluding seasonal and temporary positions, for the department of health and environment for any solid waste management programs and functions pursuant to K.S.A. 65-3401 through 65-3425, and amendments thereto, shall not exceed 44.

History: L. 1995, ch. 221, § 6; July 1.



65-3428 Plastic bulk merchandise container sales; definitions; requirements.

65-3428. Plastic bulk merchandise container sales; definitions; requirements. (a) As used in this section:

(1) "Plastic bulk merchandise container" means a plastic crate, pallet or shell used by a product producer, distributor or retailer for the bulk transportation or storage of retail containers of milk, eggs, bakery items or bottled beverage products.

(2) "Proof of ownership" includes a bill of sale or other evidence showing that an item has been sold to the person possessing the item.

(b) A person who is in the business of recycling, shredding or destroying plastic bulk merchandise containers:

(1) Shall not pay for the purchase of any plastic bulk merchandise container with cash; and

(2) shall, for each transaction in which the person purchases one or more plastic bulk merchandise containers, make or obtain a record of the method of payment used to purchase the containers.

(c) A person who is in the business of recycling, shredding or destroying plastic bulk merchandise containers, before purchasing five or more plastic bulk merchandise containers from the same person, shall:

(1) Obtain from that person proof of ownership for the containers;

(2) make or obtain a record that contains:

(A) The name, address, telephone number and the identifying number from the seller's driver's license, military identification card, passport or personal identification card of the person or the person's authorized representative. For the purpose of this subsection, the identifying number from an official governmental document for a country other than the United States may be used to meet this requirement only if a legible fingerprint is also obtained from the seller;

(B) a copy of the identification card or document containing such identifying number;

(C) the name and address of the buyer of the containers or any consignee of the containers;

(D) a description of the containers, including the number of the containers to be sold; and

(E) the date of the transaction;

(3) verify the identity of the individual selling the containers or representing the seller from a driver's license or other government-issued identification card that includes the individual's photograph, and record the verification; and

(4) attach the record made or obtained pursuant to subsection (b)(2) to the record made or obtained pursuant to this subsection.

(d) Any person who violates the provisions of this section shall be liable for the payment of a civil penalty not to exceed $10,000 for each violation, recoverable in an individual action brought by the attorney general or county or district attorney. Each cash transaction made in violation of this section is a separate violation for purposes of imposing a penalty pursuant to this section.

(e) Any civil penalty sued for and recovered by the attorney general shall be paid into the state general fund. Any civil penalty sued for and recovered by a county or district attorney shall be paid into the general fund of the county in which the proceedings are instigated.

History: L. 2013, ch. 42, § 1; July 1.



65-3429 Same; exceptions.

65-3429. Same; exceptions. Nothing in this act shall be construed to apply to plastic bulk merchandise containers collected by public or private recycling or refuse haulers as part of a municipal solid waste recycling or trash collection program where the plastic bulk merchandise containers are voluntarily deposited into collection containers by a resident or commercial entity without the receipt of payment for the purposes of disposal or recycling.

History: L. 2013, ch. 42, § 2; July 1.



65-3430 Hazardous wastes; definitions.

65-3430. Hazardous wastes; definitions. As used in K.S.A. 65-3430 to 65-3447, and amendments thereto:

(a) "Department" means the Kansas department of health and environment.

(b) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking or placing of any hazardous waste into or on any land or water so that such hazardous waste or any constituent thereof may enter the environment or be emitted into the air or discharged into any waters, including groundwater.

(c) "Facility" means all contiguous land, structures and other appurtenances and improvements on the land utilized for the purpose of treating, storing or disposing of hazardous waste. A facility may consist of several treatment, storage or disposal operational units.

(d) "Generator" means any person, by site, whose act or process produces hazardous waste or whose act first causes a hazardous waste to become subject to regulation.

(e) (1) "Hazardous waste" means any waste or combination of wastes which, because of its quantity, concentration or physical, chemical, biological or infectious characteristics or as otherwise determined by the secretary: (A) Causes or significantly contributes to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness; or (B) poses a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported or disposed of or otherwise managed.

(2) Hazardous waste shall not include: (A) Household waste; (B) agricultural waste returned to the soil as fertilizer; (C) mining waste and overburden from the extraction, beneficiation and processing of ores and minerals, if returned to the mine site; (D) drilling fluids, produced waters and other wastes associated with the exploration, development and production of crude oil, natural gas or geothermal energy; (E) fly ash, bottom ash, slag and flue gas emission control wastes generated primarily from the combustion of coal or other fossil fuels; (F) cement kiln dust; or (G) materials listed in 40 CFR 261.4, as in effect on July 1, 1983, or any later version as established in rules and regulations adopted by the secretary.

(f) "Hazardous waste facility" means a facility or part of a facility: (1) At which hazardous waste is treated; (2) at which hazardous waste is stored; or (3) at which hazardous waste is disposed and will remain after closure. "Hazardous waste facility" includes a hazardous waste injection well.

(g) "Hazardous waste management" means the systematic control of the collection, source separation, storage, transportation, processing, treatment, recovery and disposal of hazardous waste.

(h) "Hazardous waste transfer facility" means any hazardous waste transportation-related facility, other than the location of generation or of final treatment or disposal, that, during the course of transportation, serves as an area for the accumulation, consolidation, distribution or transfer of hazardous waste shipments, including loading docks, parking areas, rail spurs and other similar areas where shipments of hazardous waste are held during the normal course of transportation. "Hazardous waste transfer facility" does not include hazardous waste facilities or permitted household hazardous waste facilities.

(i) "Manifest" means the form prescribed by the secretary to be used for identifying the quantity, composition, origin, routing and destination of hazardous waste during its transportation from the point of generation to the point of disposal, treatment or storage.

(j) "Modification" means the expansion or enlargement of a facility beyond the boundaries established by an existing permit or any material or substantial alteration or addition to an existing permitted facility which would justify the application of permit conditions that would be materially or substantially different from the conditions of the existing permit or are absent from the existing permit.

(k) "Monitoring" means all procedures used to (1) systematically inspect and collect samples or require information and copy records or data on the operational parameters of a facility, generator or a transporter; or (2) to systematically collect and analyze data on the quality of the air, groundwater, surface water or soil on or in the vicinity of a hazardous waste generator, transporter or facility.

(l) "Off-site facility" means a facility where treatment, storage or disposal activities are conducted by a person other than the hazardous waste generator.

(m) "On-site facility" means a facility which is solely owned and operated by the generator exclusively for the treatment, storage or disposal of wastes which have been generated on the contiguous property and includes the same or geographically contiguous property which may be divided by public or private right-of-way, provided the entrance and exit between the properties is at a crossroads intersection and access is by crossing and not going along the right-of-way or noncontiguous properties owned by the same person but connected by a right-of-way which the person controls and to which the public does not have access.

(n) "Permit" means the document issued to a person by the secretary which allows such person to construct and operate a hazardous waste facility in the state.

(o) "Person" means an individual, trust, firm, joint stock company, federal agency, corporation, including a government corporation, partnership, state, municipality, commission, political subdivision of a state or any interstate body.

(p) "Secretary" means the secretary of the department of health and environment.

(q) "Storage" means the holding of hazardous waste for a temporary period at the end of which the hazardous waste is treated, disposed of or stored elsewhere.

(r) "Transporter" means any person who is engaged in the off-site transportation of hazardous waste by air, rail, land, highway or water.

(s) "Treatment" means any method, technique or process, including neutralization, designed to change the physical, chemical or biological character or composition of any hazardous waste so as to neutralize such waste or so as to recover energy or material resources from the waste, to render such waste nonhazardous; less hazardous; safer to transport, store or dispose of; amenable for recovery or storage; or reduced in volume.

(t) "Waste" means any garbage, refuse, sludge or other discarded material which is abandoned or committed to treatment, storage or disposal, including solid, liquid, semisolid or contained gaseous materials resulting from industrial, commercial, mining, community and agricultural activities. Waste does not include solid or dissolved materials in domestic sewage or irrigation return flows or solid or dissolved materials or industrial discharges which are point sources subject to permits under K.S.A. 65-165, and amendments thereto.

(u) "Acutely hazardous waste" means a commercial chemical product or manufacturing chemical intermediate having a generic name listed in 40 CFR 261.33(e), as in effect on July 1, 1984, or any later version as established in rules and regulations adopted by the secretary; or an off-specification commercial chemical product or manufacturing chemical intermediate which, if either met specifications, would have a generic name listed in 40 CFR 261.33(e), as in effect on July 1, 1984, or any later version as established in rules and regulations adopted by the secretary.

(v) "Underground injection" means the subsurface emplacement of fluids through a well for which a permit has been issued by the secretary.

(w) "Land treatment" means the practice of applying hazardous waste onto or incorporating hazardous waste into the soil surface so that it degrades or decomposes and renders the waste nonhazardous.

(x) "Above ground storage" means the placement of containerized hazardous waste into an above ground structure for a temporary period prior to the reuse or ultimate treatment or disposal of such waste.

(y) "Closure plan" means a written document which identifies the procedures by which the owner or operator of a hazardous waste facility will close such facility so as to control, minimize or eliminate, to the extent necessary to prevent a threat to human health and the environment, post-closure escape of hazardous waste, hazardous waste constituents, leachate, contaminated rainfall or waste decomposition products to the ground, groundwater, surface waters or to the atmosphere.

(z) "Post-closure plan" means the written document which identifies the procedures by which the owner or operator of a hazardous waste facility shall provide, for a minimum of 30 years, for groundwater protection, site security and maintenance of cover and leachate collection systems.

History: L. 1981, ch. 251, § 1; L. 1984, ch. 240, § 1; L. 1985, ch. 218, § 1; L. 1992, ch. 192, § 4; L. 1999, ch. 129, § 1; L. 2000, ch. 103, § 6; July 1.



65-3431 Duties and functions of secretary; standards; permits; fees.

65-3431. Duties and functions of secretary; standards; permits; fees. The secretary is authorized and directed to:

(a) Adopt such rules and regulations, standards and procedures relative to hazardous waste management as may be necessary to protect the public health and environment and enable the secretary to carry out the purposes and provisions of this act.

(b) Report to the legislature on further assistance needed to administer the hazardous waste management program.

(c) Administer the hazardous waste management program pursuant to provisions of this act.

(d) Cooperate with appropriate federal, state, interstate and local units of government and with appropriate private organizations in carrying out the duties under this act.

(e) Develop a statewide hazardous waste management plan.

(f) Provide technical assistance, including the training of personnel, to industry, local units of government and the hazardous waste management industry to meet the requirements of this act.

(g) Initiate, conduct and support research, demonstration projects and investigations and coordinate all state agency research programs with applicable federal programs pertaining to hazardous waste management.

(h) Establish policies for effective hazardous waste management.

(i) Authorize issuance of such permits and orders, conduct inspections and collect samples or require information and copy records or data as may be necessary to implement the provisions of this act and the rules and regulations and standards adopted pursuant to this act.

(j) Conduct and contract for research and investigations in the overall area of hazardous waste storage, collection, transportation, treatment, recovery and disposal including, but not limited to, new and novel procedures.

(k) Adopt rules and regulations establishing criteria for identifying the characteristics of hazardous waste and for listing hazardous waste. The secretary shall prepare and keep current a listing of hazardous wastes and set of characteristics based on the rules and regulations adopted pursuant to this subsection. The listing shall identify, but need not be inclusive of, all the hazardous waste subject to the provisions of this act. The criteria for identification and listing shall be consistent with the criteria for identification and listing adopted by the administrator of the United States environmental protection agency under the authority vested in the administrator by the Resource Conservation and Recovery Act of 1976 (42 USC 6921) as amended by the Solid Waste Disposal Act of 1980 (P.L. 94-482, October 21, 1980), and as amended by the Hazardous and Solid Waste Act of 1984 (P.L. 98-616, November 8, 1984).

(l) Adopt rules and regulations establishing: (1) Appropriate measures for monitoring generators, transporters and facilities during operation, during closure and after closure of such facilities to insure compliance with the rules and regulations adopted under this act and any permit issued under this act; (2) procedures to suspend operation of such generators, transporters or facilities as may be required to protect the public health and safety or the environment; and (3) appropriate measures to insure that any use of a hazardous waste facility after closure will not endanger the public health or safety or the environment.

(m) Adopt rules and regulations establishing standards for hazardous waste generators including, but not limited to, notification of hazardous waste generation, reporting, recordkeeping, labeling, containerization, source separation, storage, manifests, monitoring, sampling and analysis and manner of filing notifications, reports and manifests.

(n) Adopt rules and regulations prescribing the form of the manifest and requiring such manifest to accompany any hazardous waste collected, transported, treated, recovered or disposed of, and prescribing the contents of the manifest which shall include, but not be limited to, the quantity and composition of the hazardous waste, generator, transporter, destination, facility and the manner of signing and filing of the manifest and for the maintenance of records.

(o) Adopt rules and regulations establishing standards for routes used for transporting hazardous waste within the state with the concurrence of the state corporation commission. Such standards shall be consistent with those of the United States department of transportation and the state corporation commission, with respect to transportation of hazardous materials. Motor vehicles which are used for the transportation of hazardous waste in accordance with this act shall be exempt from the requirements of K.S.A. 66-1,108 et seq., and amendments thereto, and any rules and regulations adopted thereunder pertaining to routes which shall be under the jurisdiction of the secretary as provided in this act including any rules and regulations adopted thereunder. Otherwise such motor vehicles shall be subject to the requirements of K.S.A. 66-1,108et seq., and amendments thereto, and any rules and regulations adopted thereunder.

(p) Adopt rules and regulations establishing standards for transporters of hazardous waste including, but not limited to, notification of hazardous waste transport, manifests, labeling, recordkeeping and the filing of reports.

(q) Adopt rules and regulations establishing standards and procedures to protect public health and the environment from any release of hazardous waste into the environment and to insure the prompt correction of any such release and damage resulting therefrom by the person transporting, handling or managing such hazardous waste.

(r) Adopt rules and regulations requiring that, for such period of time as the secretary shall specify, any assignment, sale, conveyance or transfer of all or any part of the real property upon which a hazardous waste facility is or has been located shall be subject to such terms and conditions as to the use of such property as the secretary shall specify to protect human health and the environment.

(s) Adopt rules and regulations establishing a permit system which includes standards for hazardous waste facilities and procedures for implementation of a permit system for the construction, alteration or operation of a hazardous waste facility including, but not limited to, content of applications, evidence of financial responsibility, existing hydrogeological characteristics, environmental assessment, training of personnel, maintenance of operations, qualifications of ownership, continuity of operation, public notification and participation and compliance with those standards established pursuant to subsection (t).

(t) Adopt rules and regulations establishing minimum standards for the design, location, construction, alteration, operation, termination, closing and long-term care of hazardous waste facilities, including, but not limited to, notification of hazardous waste treatment, storage or disposal, general facility standards, contingency plans, emergency procedures, manifest system, recordkeeping, inspections, monitoring, reporting, closure and postclosure plans and financial requirements. The operator of the facility shall be responsible for long-term care of the facility for 30 years after closure of the facility except that the secretary may modify the long-term care requirements for any facility when all hazardous waste is removed from the facility at closure. The secretary may extend the long-term care responsibility of any operator of a facility as the secretary may deem necessary to protect the public health and safety or the environment. Any person acquiring rights of possession or operation of any hazardous waste facility permitted by the secretary at any time after the facility has begun to accept waste and prior to the end of the required period of long-term care shall be subject to all of the requirements, terms and conditions of the permit for the facility including all requirements relating to long-term care of the facility. The sale or acquisition of a hazardous waste facility during the long-term care period shall be subject to the assignment of long-term care responsibilities as determined by the secretary.

(u) Adopt rules and regulations establishing a schedule of annual fees to be paid to the secretary by: (1) Persons owning or operating hazardous waste facilities; (2) hazardous waste transporters; or (3) hazardous waste generators producing or bringing into existence hazardous waste in Kansas. The fees shall be for monitoring facilities both during and after operation, for monitoring generators of hazardous waste in Kansas and for monitoring the transportation of hazardous wastes. The fees shall be sufficient to reimburse the cost of the state in performing these monitoring responsibilities. The fee established under this subsection for each hazardous waste facility shall not exceed $50,000 annually. In setting fees, the secretary may exempt those fees which would be payable by generators for hazardous waste which is treated to recover substantial amounts of either energy or materials from hazardous wastes. The secretary shall remit any moneys collected from such fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the hazardous waste management fund created by K.S.A. 65-3491, and amendments thereto.

(v) (1) Adopt rules and regulations establishing a schedule of fees to be paid to the secretary by applicants for permits to construct, modify or operate a hazardous waste facility. The fees established under this subsection shall not exceed $175,000 for each application submitted. These fees shall be based upon resources required to review the application, the type of facility, quantity of waste processed, type of waste processed, degree of hazard and potential impact upon human health and environment.

(2) The secretary shall remit any money collected pursuant to this subsection to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the hazardous waste management fund created by K.S.A. 65-3491, and amendments thereto.

(w) (1) Adopt rules and regulations establishing a schedule of fees to be paid to the secretary by off-site hazardous waste facilities at which hazardous waste is treated and off-site hazardous waste facilities at which hazardous waste is disposed and will remain after closure. In establishing fees, the secretary shall give consideration to the degree of hazard, energy content, quantity of waste, costs of treatment or disposal and estimated future receipts. Fees shall be in an amount not to exceed $.01 per pound of hazardous waste treated, or burned for energy or material recovery. In no event shall the fees established under this subsection exceed the following annual calendar year caps: $60,000 for a facility which burns hazardous waste for energy or material recovery only; $200,000 for a facility which burns hazardous waste for treatment or disposal only. Facilities which burn hazardous waste for: (A) Energy or material recovery; and (B) treatment or disposal shall be subject to a total facility cap of $200,000, which includes a separate cap of $60,000 for hazardous wastes which are burned for energy or material recovery. The secretary shall establish a differential fee schedule for hazardous wastes based upon waste characteristics which is consistently applied to all facilities which burn hazardous wastes. In all other cases, fees shall be in an amount not to exceed $.05 per pound of hazardous waste disposed.

(2) The secretary shall remit any money collected pursuant to this subsection to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the hazardous waste management fund created by K.S.A. 65-3491, and amendments thereto, except that 25% of any such deposit shall be deposited to the credit of the hazardous waste collection fund created by K.S.A. 65-3460, and amendments thereto.

(x) Encourage, coordinate or participate in one or more waste exchange clearing houses for the purpose of promoting reuse and recycling of industrial wastes.

(y) Adopt rules and regulations establishing the criteria to specify when a change of principal owners or management of a hazardous waste facility occurs and under what circumstances and procedures a new permit shall be required to be issued to the transferees of a facility which was permitted to the transferor.

(z) Adopt rules and regulations concerning the generation, transportation, storage, blending, marketing, burning and types of hazardous waste for which any method, technique or process to recover energy will be considered hazardous waste treatment. Such rules and regulations should specify a minimum heat value of the waste so as to ensure that a legitimate energy recovery will occur and should consider other characteristics of the waste which are appropriate to ensure that such method, technique or process for energy recovery will not pose a threat to the public health or environment.

History: L. 1981, ch. 251, § 2; L. 1983, ch. 286, § 5; L. 1984, ch. 240, § 2; L. 1985, ch. 218, § 2; L. 1986, ch. 240, § 1; L. 1987, ch. 295, § 6; L. 1989, ch. 48, § 87; L. 1991, ch. 198, § 1; L. 1992, ch. 272, § 7; L. 1993, ch. 274, § 5; L. 1996, ch. 253, § 16; L. 1996, ch. 253, § 17; L. 1999, ch. 44, § 1; L. 2000, ch. 103, § 7; L. 2001, ch. 5, § 248; July 1.



65-3433 Permit, construction or modification of facility; duties of secretary.

65-3433. Permit, construction or modification of facility; duties of secretary. (a) After the effective date of this act, no person shall modify or construct an off-site hazardous waste facility without a permit issued by the secretary under this act.

(b) Upon receipt of an application for a permit to construct an off-site hazardous waste facility which complies with the requirements of this section, the secretary shall:

(1) Publish a notice once per week for three consecutive weeks in a newspaper having major circulation in the county in which the facility is proposed to be located.  The required published notice shall contain a map indicating the location of the proposed facility and shall contain a description of the proposed action and the location where the permit application and related documents may be reviewed and where copies may be obtained.  The notice shall describe the procedure by which the permit may be granted.  The secretary shall transmit a copy of the notice to the clerk of any city which is located within three miles of the proposed facility.

(2) Review the plans of the proposed facility to determine if the proposed operation complies with this act and the rules and regulations promulgated under this act.  The review shall include but not be limited to air quality, water quality, waste management and hydrogeology.  If the facility review, the plan review and the application meet the requirements of this act and the rules and regulations promulgated under this act, the secretary shall approve construction or modification of the facility which approval may contain conditions specifically applicable to the facility and operation.  An expansion, enlargement or modification of a facility beyond the specified areas indicated in the existing permit constitutes a new proposal for which a new construction permit application is required.

(c) The secretary shall approve or deny a construction permit application within 240 days after the secretary receives an application meeting the requirements of this section except such time period shall not apply to an application for a license to be issued under the authority of K.S.A. 48-1607, and amendments thereto.  If the secretary approves an application, the secretary immediately shall notify the applicant.  If the secretary denies an application, the secretary shall notify the applicant in writing of the reasons for the denial. No local ordinance, permit or other requirements may prohibit the construction or modification of such a facility or restrict transportation to the facility.

History: L. 1981, ch. 251, § 5; L. 1984, ch. 240, § 4; L. 1992, ch. 192, § 5; L. 2000, ch. 103, § 8; July 1.



65-3435 Same; conditions precedent to approval of application.

65-3435. Same; conditions precedent to approval of application. The secretary shall not approve any application unless the applicant has fee simple title to the property where the facility is to be located, free of any liens, easements, covenants, or any other encumbrances on the title.

History: L. 1981, ch. 251, § 7; L. 1982, ch. 267, § 4; L. 1984, ch. 240, § 5; L. 1992, ch. 192, § 6; July 1.



65-3437 Same; application for permits, contents; duties of secretary.

65-3437. Same; application for permits, contents; duties of secretary. (a) No person shall construct, modify or operate a hazardous waste facility or otherwise dispose of hazardous waste within this state without a permit from the secretary.

(b) The application for a permit shall contain the name and address of the applicant, the location of the proposed facility and other information considered necessary by the secretary, including proof of financial capability.

(c) Before reviewing any application for permit, the secretary shall conduct a background investigation of the applicant. The secretary shall consider the financial, technical and management capabilities of the applicant as conditions for issuance of a permit. The secretary may reject the application without conducting an investigation into the merits of the application if the secretary finds that:

(1) The applicant currently holds, or in the past has held, a permit under this section and that while the applicant held a permit under this section the applicant violated a provision of subsection (a) of K.S.A. 65-3441, and amendments thereto; or

(2) the applicant previously held a permit under this section and that permit was revoked by the secretary; or

(3) the applicant failed or continues to fail to comply with any of the provisions of the air, water or waste statutes, including rules and regulations issued thereunder, relating to environmental protection or to the protection of public health in this or any other state or the federal government of the United States, or any condition of any permit or license issued by the secretary; or if the secretary finds that the applicant has shown a lack of ability or intention to comply with any provision of any law referred to in this subsection or any rule or regulation or order or permit issued pursuant to any such law as indicated by past or continuing violations.

In case of a corporate applicant, the secretary may deny the issuance of a permit if the secretary finds that the applicant or any person who holds an interest in, or exercises total or partial control of or does business with the applicant or a principal of the corporation was a principal of another corporation which would not be eligible to receive a permit because of the provisions of this act.

(d) Upon receipt of a permit application meeting the requirements of this section, the secretary or an authorized representative of the secretary shall inspect the location of the proposed facility and determine if the same complies with this act and the rules and regulations promulgated under this act. An inspection report shall be filed in writing by the secretary before issuing a permit and shall be made available for public review.

History: L. 1981, ch. 251, § 9; L. 1984, ch. 240, § 7; L. 1985, ch. 218, § 3; L. 1991, ch. 198, § 2; July 1.



65-3438 Same; secretary's decision on permit application; time period, extensions.

65-3438. Same; secretary's decision on permit application; time period, extensions. The secretary shall make a final decision on a permit application within 240 days of the receipt of the application unless the time for such decision has been extended by the applicant in writing or by rules and regulations adopted by the secretary for the issuance of permits under this act.  In the issuance of such permits, the secretary may include conditions specifically applicable to the operation of the facility.  No local ordinance, permit or other requirements may prohibit operation of a facility having a permit under this act.

History: L. 1981, ch. 251, § 10; L. 1992, ch. 192, § 7; July 1.



65-3439 Same; terms and conditions; revocation or suspension; appeals.

65-3439. Same; terms and conditions; revocation or suspension; appeals. (a) Permits for hazardous waste facilities shall be issued for fixed terms not to exceed 10 years.

(b) Plans, designs and relevant data for the construction of hazardous waste facilities shall be prepared by a professional engineer licensed to practice in Kansas and shall be submitted to the department for approval prior to the construction, modification or operation of such a facility. In adopting rules and regulations, the secretary may specify sites, areas or facilities where the environmental impact is minimal and may waive the requirement that plans and designs for on-site storage or treatment facilities  be prepared by a professional engineer.

(c) Each permit granted by the secretary, as provided in this act, shall be subject to such conditions as the secretary deems necessary to protect human health and the environment and to conserve the sites.  Such conditions shall include approval by the secretary of the types and quantities of hazardous waste allowable for storage, treatment or disposal at the permitted location and, in the case of underground injection wells, minimum pretreatment standards established by the secretary.

(d) The secretary shall not issue a permit for a hazardous waste underground injection well unless such methodology is deemed the most reasonable method of disposing of the hazardous waste after considering the health and environmental effects, alternative treatment and disposal technologies and economic impact relating to such well.

(e) Permits granted by the secretary, as provided in this act, shall be revocable or subject to suspension for failure to pay any fee as required by this act or if the secretary determines that:

(1) A hazardous waste facility is or has been constructed or operated in violation of this act or the rules and regulations or standards adopted pursuant to the act or is creating a hazard to the public health or safety or to the environment;

(2) the permittee has committed past or continuing violations such that an original permit application would be denied under the provisions of subsection (c)(3) of K.S.A. 65-3437, and amendments thereto; or

(3) in the case of a corporate permittee, the permittee, any person who holds an interest in or exercises total or partial control of or does business with the permittee or any principal of the corporation is the principal of another corporation which has committed past or continuing violations such that an original permit application would be denied under the provisions of subsection (c)(3) of K.S.A. 65-3437, and amendments thereto.

(f) In case any permit is denied, suspended or revoked, any person aggrieved by such decision may request a hearing before the secretary in accordance with K.S.A. 65-3440, and amendments thereto.

History: L. 1981, ch. 251, § 11; L. 1984, ch. 240, § 8; L. 1985, ch. 218, § 4; L. 2000, ch. 103, § 9; July 1.



65-3440 Permit, revocation or suspension, hearing; judicial review.

65-3440. Permit, revocation or suspension, hearing; judicial review. Any person aggrieved by any order or denial of the secretary, may within 15 days of service of the order request in writing a hearing on the order. Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act. Any person adversely affected by any action of the secretary pursuant to this section may obtain review of such action in accordance with the Kansas judicial review act.

History: L. 1981, ch. 251, § 12; L. 1986, ch. 318, § 102; L. 1988, ch. 356, § 206; L. 2010, ch. 17, § 148; July 1.



65-3441 Unlawful acts; penalties.

65-3441. Unlawful acts; penalties. (a) It shall be unlawful for any person to:

(1) Dump or deposit, or permit the dumping or depositing of, any hazardous waste regulated by this act into any facility which does not comply with the provisions of this act or rules or regulations, standards or orders of the secretary, but this provision shall not prohibit: (A) The use of hazardous wastes in normal farming operations or in the processing or manufacturing of other products in a manner that will not adversely affect the public  health or environment; or (B) a generator who periodically produces a quantity of hazardous waste less than the quantity regulated under subsection (k) of K.S.A. 65-3431, and amendments thereto, from disposing such quantity of hazardous waste into a facility approved by the department which has a permit issued under K.S.A. 65-3407, and amendments thereto.

(2) Construct, modify or operate a hazardous waste facility without a permit or other required written approval from the secretary or to be in violation of the rules and regulations, standards or orders of the secretary.

(3) Violate any condition of any permit issued by the secretary.

(4) Store, collect, treat or dispose of hazardous waste contrary to the rules and regulations, standards or orders of the secretary.

(5) Refuse or hinder entry, inspection, sampling and the examination or copying of records related to the purposes of this act by an agent or employee of the secretary after such agent or employee identifies and gives notice of their purpose at any time.

(6) Knowingly make any false material statement or representation in any application, label, manifest, record, report, permit or other document filed, maintained or used for purposes of compliance with this act.

(7) Knowingly destroy, alter or conceal any record required to be maintained under rules and regulations promulgated by the secretary pursuant to this act.

(8) Fail to designate on a manifest a facility which is authorized to operate under the federal hazardous waste program or under a state hazardous waste program which has received approval to operate in lieu of the federal hazardous waste program.

(9) Transport hazardous waste to a facility which is not authorized to operate under the federal hazardous waste program or under a state hazardous waste program which has received approval to operate in lieu of the federal hazardous waste program.

(10) Add, mix or blend any hazardous waste with fuel oil or any other fuel intended for use by residential consumers or sell such blended fuel to a residential consumer.

(11) Transport and dispose of, or cause the transportation and disposition of, hazardous waste in a manner contrary to the rules and regulations, standards or orders of the secretary.  It shall not constitute a defense to the generator that the generator acted through an independent contractor in the transportation or disposition of the hazardous waste.

(12) Operate a hazardous waste transfer facility at which hazardous waste is transferred from one or more containers to one or more different containers. The provisions of this subsection shall not apply to overpacking of hazardous waste containers when the overpack containers are marked with labels that contain all the information on the original labels.

(b) Any person who violates any provision of paragraphs (1) to (10), inclusive, of subsection (a) shall be guilty of a class A nonperson misdemeanor and, upon conviction thereof, shall be punished as provided by law. Any person who violates any provision of paragraph (11) or (12) of subsection (a) shall be guilty of a severity level 10, nonperson felony and, upon conviction thereof, shall be punished as provided by law.

(c) Any person who knowingly violates any provisions of paragraphs (1) to (12), inclusive, of subsection (a) shall be guilty of a severity level 6, nonperson felony and, in the case of a continuing violation, every day such violation continues shall be deemed a separate violation and, upon conviction thereof, shall be punished as provided by law.

(d) Any individual who violates any of the provisions of paragraphs (1) to (12), inclusive, of subsection (a) shall be legally responsible to the same extent as if such acts were in the individual's own name or on the individual's own behalf.

(e) The county or district attorney of every county shall file appropriate actions for enforcement of this section upon request of the secretary or upon the county or district attorney's own motion after consultation with the secretary.

(f) No person shall be held responsible for failure to secure a permit under the provisions of this section for the dumping or depositing of any hazardous waste on land owned or leased by such person without their expressed or implied consent, permission or knowledge.

History: L. 1981, ch. 251, § 13; L. 1984, ch. 240, § 9; L. 1985, ch. 219, § 3; L. 1993, ch. 291, § 233; L. 1999, ch. 129, § 2; L. 2000, ch. 103, § 10; July 1.



65-3442 Same; vesting of title to hazardous waste; liability for cleanup costs.

65-3442. Same; vesting of title to hazardous waste; liability for cleanup costs. (a) Title to hazardous waste transported, stored, treated or disposed of in accordance with the provisions of this act and the rules and regulations and standards adopted thereunder, shall vest with the owner of the hazardous waste management facility in which the waste is located, unless specific contractual arrangements are otherwise provided with the generator or contractor.  Hazardous waste disposed of in ways other than in accordance with the provisions of this act remain the property of the generator and the generator is liable for removal of the waste, restoration of the area in which the wastes were disposed and the disposal of the waste in accordance with this act.

(b) A generator who transfers hazardous waste to a hazardous waste transporter for transport to an approved hazardous waste facility shall be relieved of liability for cleanup or disposal for such waste, except as otherwise provided in this act. This subsection shall not operate to relieve any contractual obligation owing to the operator of the approved hazardous waste facility or to the transporter by the generator.

(c) If a generator utilizes or arranges for unapproved transportation, storage, disposal or treatment, the generator and any person aiding or abetting the generator shall be liable for all costs resulting from cleanup, disposal or treatment of the waste.

(d) The duties, responsibilities and liabilities of this section shall apply to both intrastate and interstate shipments of hazardous waste by a generator located in the state of Kansas.

History: L. 1981, ch. 251, § 14; L. 1984, ch. 240, § 10; July 1.



65-3443 Prevention or removal of hazard or pollution.

65-3443. Prevention or removal of hazard or pollution. (a) If the secretary finds that the generation, accumulation, management or disposal of a hazardous waste by any person is causing or threatens to  cause pollution of the land, air or waters of the state or is or threatens to become a hazard to persons, property or public health or safety or that the provisions of this act or any rule and regulation adopted pursuant thereto have been otherwise violated, the secretary may order the person to modify the generation, accumulation, management or disposal of the hazardous waste or to provide and implement such hazardous waste management procedures as will prevent or remove the pollution or hazard or take any other action deemed necessary. The secretary may order any person having a permit issued under this act, and who operates a public or commercial hazardous waste management facility, which the secretary finds suitable to manage the hazardous waste, to provide and implement hazardous waste management procedures to prevent or remove such pollution or hazard.  Such order shall specify a fair compensation to the owner or permittee for property taken or used and shall specify the terms and conditions under which the permittee shall provide the hazardous waste management services.  Any order issued shall specify the length of time after receipt of the order during which the person or permittee shall provide or implement hazardous waste management procedures or modify the generation, accumulation or management of the hazardous waste.

(b) The secretary shall adopt rules and regulations providing for approval of closure and postclosure plans, establishing standards for underground injection, land treatment, mound landfill and aboveground storage of hazardous waste.

(c) Any order of the secretary pursuant to subsection (a) is subject to hearing and review in accordance with K.S.A. 65-3440 and amendments thereto.

History: L. 1981, ch. 251, § 15; L. 1984, ch. 240, § 11; L. 1985, ch. 219, § 2; L. 1986, ch. 318, § 103; L. 1988, ch. 356, § 207; July 1, 1989.



65-3444 Violations of act; penalties.

65-3444. Violations of act; penalties. (a) A person who violates any provisions of this act, shall incur, in addition to any other penalty provided by law, a civil penalty in an amount not to exceed $25,000 for every  such violation and, in the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(b) In assessing the civil penalty under this section, the district court shall consider, when applicable, the following factors:

(1) The extent to  which the violation presents a substantial hazard to the health of individuals;

(2) the extent to which the violation has or may have an adverse effect upon the environment to be determined by the court according to the toxicity, degradability and dispersal characteristics of the hazardous waste disposed of or the potential for such damage if no hazardous waste has been disposed, the sensitivity of the receiving environment and the degree to which the disposal degrades existing environmental quality or the potential for such degradation if no disposal has occurred;

(3) the amount of the reasonable costs incurred by the state in detection, investigation and attempted correction of the violation;

(4) the economic savings realized by the person in not complying with the provision for which a violation is charged including, but not limited to, that sum which a person would be required to expend for the planning, acquisition, siting, construction, installation and operation of facilities necessary to comply with the provision violated;

(5) the quantity of the hazardous waste disposed of, if any, in a manner which constitutes a violation; and

(6) the amount which would constitute an actual and substantial economic deterrent to the violation for which it is assessed.

(c) A civil action under this section may be commenced in the name of the state by the secretary or the county or district attorney of the county in which the violation is alleged to have occurred, or at the request of the secretary, by the attorney general.

(d) Any sum assessed under this section shall be deposited as ordered by the district court judge: (1) In the state general fund; (2) in the hazardous waste management fund created by K.S.A. 65-3491 and amendments thereto; or (3) part in the state general fund and the balance in the hazardous waste management fund. Moneys deposited in the hazardous waste management fund under this subsection (d) shall be to reimburse such fund, to the extent practicable as determined by the district court judge, for expenditures from such fund, if any, in the matter which gave rise to the civil action.

History: L. 1981, ch. 251, § 16; L. 1981, ch. 239, § 1; L. 1984, ch. 240, § 12; L. 1999, ch. 44, § 2; July 1.



65-3445 Protection from hazards; orders and injunctions; judicial review.

65-3445. Protection from hazards; orders and injunctions; judicial review. (a) Notwithstanding any other provision of this act, upon receipt of information that the storage, transportation, treatment or disposal of any hazardous waste may present a substantial hazard to the health of persons or to the environment or for a threatened or actual violation of this act or any rules or regulations adopted pursuant thereto or any orders issued pursuant thereto or any permit conditions required thereby, the secretary may take such action as may be necessary to protect the health of persons or the environment. The action the secretary may take shall include, but not be limited to:

(1) Issuing an order directing the owner, generator, transporter or operator of the hazardous waste facility or site, or the custodian of the waste, which constitutes the hazard, to take such steps as are necessary to prevent the act or eliminate the practice which constitutes the hazard. The action may include, with respect to a facility or site, permanent or temporary cessation of operation.

(2) Commencing an action to enjoin acts or practices specified in subsection (a)(1) or requesting that the attorney general or appropriate district or county attorney commence an action to enjoin those acts or practices. Upon a showing by the secretary that a person has engaged in those acts or practices, a permanent or temporary injunction, restraining order or other order may be granted by any court of competent jurisdiction. An action for injunction under this subsection (a)(2) shall have precedence over other cases in respect to order of trial.

(3) Applying to the district court in the county in which an order of the secretary under subsection (a)(1) will take effect, in whole or in part, for an order of that court directing compliance with the order of the secretary. Failure to obey the court order shall be punishable as contempt of the court issuing the order. The application under this subsection (a)(3) for a court order shall have precedence over other cases in respect to order of trial.

(b) In any civil action brought pursuant to this section in which a temporary restraining order, preliminary injunction or permanent injunction is sought, it shall not be necessary to allege or prove at any stage of the proceeding that irreparable damage will occur should the temporary restraining order, preliminary injunction or permanent injunction not be issued or that the remedy at law is inadequate, and the temporary restraining order, preliminary injunction or permanent injunction shall issue without such allegations and without such proof.

(c) Any order of the secretary pursuant to subsection (a)(1) is subject to hearing and review in accordance with K.S.A. 65-3440 and amendments thereto.

History: L. 1981, ch. 251, § 17; L. 1984, ch. 240, § 13; L. 1986, ch. 318, § 104; L. 1988, ch. 356, § 208; L. 2000, ch. 103, § 11; July 1.



65-3446 Administrative penalties; procedure; hearing; judicial review.

65-3446. Administrative penalties; procedure; hearing; judicial review. (a) The secretary of the department of health and environment or the director of the division of environment, if designated by the secretary, upon a finding that a person has violated any provision of K.S.A. 65-3441, and amendments thereto, may impose a penalty not to exceed $10,000 which shall constitute an actual and substantial economic deterrent to the violation for which it is assessed and, in the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(b) No penalty shall be imposed pursuant to this section except after notice of violation and opportunity for hearing upon the written order of the secretary or the director of the division of environment, if designated by the secretary, to the person who committed the violation.  The order shall state the violation, the penalty to be imposed and, in the case of an order of the director of the division of environment, the right to appeal to the secretary for a hearing thereon. Any person may appeal an order of the director of the division of environment by making a written request to the secretary for a hearing within 15 days of service of such order.  The secretary shall hear the person within 30 days after receipt of such request, unless such time period is waived or extended by written consent of all parties or by a showing of good cause. Hearings under this subsection shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(c) Any action of the secretary pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1981, ch. 251, § 18; L. 1984, ch. 240, § 14; L. 1986, ch. 318, § 105; L. 1988, ch. 356, § 209; L. 2010, ch. 17, § 149; July 1.



65-3447 Administrative penalties; trade secrets; duties of secretary; disclosure of information.

65-3447. Administrative penalties; trade secrets; duties of secretary; disclosure of information. Any person submitting any records, reports, documents, or information required by this act, may upon a showing satisfactory to the secretary, claim any portion of such record, report, document, or information confidential as a trade secret. "Trade secret" as used in this section shall have the same meaning as provided in K.S.A. 60-3320, and amendments thereto. The department shall establish procedures to insure that trade secrets are utilized by the secretary or any authorized representatives of the secretary only in connection with the responsibilities of the department pursuant to this act. Trade secrets shall not be otherwise used or disseminated by the secretary or any representative of the secretary without the consent of the person furnishing the information. Such record, report, document, or information may be disclosed to other officers, employees or authorized representatives of the state of Kansas concerned with carrying out this act or when relevant in any proceeding under this act. Such records, reports, documents or information may be disclosed to authorized representatives of the administrator of the United States environmental protection agency in connection with any regulation promulgated by the agency or memorandum of agreement with the department pursuant to that agency's responsibilities under the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6926). In submitting any confidential information under this subsection the secretary shall submit the claim of confidentiality to the United States environmental protection agency.

History: L. 1981, ch. 251, § 19; L. 2005, ch. 67, § 8; July 1.



65-3449 Same; notification of legislature and governor of site investigations for disposal of radioactive wastes; acquisition by state of physical sites, when; contracts by secretary for operation and closure of sites.

65-3449. Same; notification of legislature and governor of site investigations for disposal of radioactive wastes; acquisition by state of physical sites, when; contracts by secretary for operation and closure of sites. (a) No geologic investigation to determine the suitability of any location in this state for the disposal of radioactive hazardous waste materials shall be undertaken by any person, firm, corporation or other association of persons or governmental authority, until the governor and the house of representatives and the senate of the Kansas legislature have first been notified of all the details of such proposed investigation.

(b) In order to provide for the proper care and surveillance of facilities subject to this act, the state of Kansas may acquire by gift or transfer from any person or another government agency, any and all lands, buildings, and grounds necessary to fulfill the purposes of this act, except that, with respect to any commercial radioactive waste disposal or storage facility, the state of Kansas shall acquire the lands comprising the physical site of the facility or such lands shall be owned by the federal government.  Any and all lands, buildings, and grounds acquired under this section shall be owned in fee title absolute by the state of Kansas.  Any such gift, acquisition or transfer is subject to approval and acceptance by the legislature.

(c) The secretary may lease, license or contract with any person to provide for the operation, closure, monitoring or maintenance of any lands, buildings or ground acquired by the state of Kansas under subsection (b) of this section.

History: L. 1981, ch. 251, § 3; July 1.



65-3450 Same; intervention of interested parties in civil actions.

65-3450. Same; intervention of interested parties in civil actions. If the secretary, county or district attorney or attorney general brings a civil enforcement action pursuant to this act, any person who has an interest which is or may be adversely affected, upon timely application, shall be allowed to intervene in such action pursuant to K.S.A. 60-224, and amendments thereto.

History: L. 1984, ch. 240, § 15; L. 1985, ch. 219, § 4; July 1.



65-3451 Same; time schedule for regulation of generators by secretary.

65-3451. Same; time schedule for regulation of generators by secretary. (a) Any person who generates a total of 2.2 pounds (one kilogram) or more of acutely hazardous waste, as defined by subsection (y) of K.S.A. 65-3430, and amendments thereto, in any calendar month shall be subject to regulation by the secretary pursuant to K.S.A. 65-3430 et seq., and amendments thereto.

(b) Any person who generates any hazardous waste, which is not an acutely hazardous waste, in any calendar month shall be subject to regulation by the secretary pursuant to K.S.A. 65-3430 et seq., and amendments thereto, in accordance with the following schedule:

(1) From and after July 1, 1984, all persons generating 165 pounds (75 kilograms) or more per month;

(2) from and after July 1, 1985, all persons generating 110 pounds (50 kilograms) or more per month;

(3) from and after July 1, 1986, all persons generating 55 pounds (25 kilograms) or more per month.

History: L. 1984, ch. 240, § 16; July 1.



65-3452a Definition of hazardous substances.

65-3452a. Definition of hazardous substances. As used in this act, unless the context clearly requires otherwise, "hazardous substances" shall have the meaning ascribed to such term by section 101 of the comprehensive environmental response, compensation and liability act of 1980 of the United States as in effect on January 1, 1988.

History: L. 1988, ch. 256, § 1; July 1.



65-3453 Authority of secretary concerning clean-up activities.

65-3453. Authority of secretary concerning clean-up activities. (a) The secretary shall have the power to: (1) Determine that the clean up of a site is necessary to protect the public health or the environment;

(2) expend and authorize the expenditure of moneys from the environmental response fund;

(3) issue clean-up orders to persons responsible for the health or environmental hazard created by the hazardous substance;

(4) recover moneys from persons responsible for the health or environmental hazard created by the hazardous substance;

(5) assign personnel and equipment necessary to carry out the purpose of this act;

(6) enter into contracts or agreements with any person or company to conduct the necessary clean-up operations.

(b) Any authorized officer, employee or agent of the department or any person under contract with the department may enter onto any property or premises, at reasonable times and upon written notice to the owner or occupant, to gather data, conduct investigations, or take remedial action where the secretary determines that such action is necessary to protect the public health or environment:

(1) If consent is not granted by the person in control of a site or suspected site regarding any request made by any employee or agent of the secretary under the provisions of this section, the secretary may issue an order directing compliance with the request.  The order may be issued after such notice and opportunity for consultation as is reasonably appropriate under the circumstances;

(2) The secretary may ask the attorney general to commence a civil action to compel compliance with a request or order referred to in paragraph (1).  Where there is a reasonable basis to believe there may be pollution, the court shall take the following actions:

(A) In the case of interference with entry or investigation, the court shall enjoin such interference or direct compliance with orders to prohibit interference with entry or investigation unless under circumstances of the case the demand for entry or investigation is arbitrary and capricious, an abuse of discretion, or otherwise not in accordance with law;

(B) In the case of information or document requests or orders, the court shall enjoin interference with such information or document requests or orders or direct compliance with the requests or orders to provide such information or documents unless under the circumstances of the case the demand for information or documents is arbitrary and capricious, an abuse of discretion, or otherwise not in accordance with law;

(3) All orders issued hereunder shall be subject to the provisions of K.S.A. 65-3456a and amendments thereto.

(c) The secretary is hereby authorized to adopt any rules and regulations necessary to carry out the provisions of this act.

History: L. 1984, ch. 219, § 2; L. 1988, ch. 256, § 3; July 1.



65-3454a Environmental response fund created; receipts and expenditures; subaccounts.

65-3454a. Environmental response fund created; receipts and expenditures; subaccounts. (a) (1) There is hereby created the environmental response fund.  All moneys received by the secretary as grants, gifts, bequests or state or federal appropriations to carry out remedial action at sites polluted by hazardous substances shall be deposited in such fund.  All expenditures from the environmental response fund shall be made in accordance with appropriations acts and upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary.

(2) The secretary is authorized to receive from the federal government or any of its agencies or from any private or governmental source any funds made available under laws, rules and regulations for site cleanup or other remedial action where environmental pollution is or threatens to create a health or environmental hazard.

(b) The environmental response fund shall be maintained as individual subaccounts, as follows:

(1) State appropriations or funds from other sources designated for remedial activities at specific state-lead sites shall be maintained in a separate account.  Disbursement of funds from this account shall be made only for activities related to the sites at which the appropriating or donating person has designated.

(2) State appropriations or funds from other sources designated as state match for remedial activities at federal national priority list sites shall be maintained in a separate account.  Disbursement of funds from this account shall be made only for remedial design and remedial action at the national priority list sites for which the appropriating or donating person has designated.

(3) State appropriations or funds from other sources designated for emergency response activities or environmental response at nonspecific sites shall be maintained in a separate account.  Disbursement of funds from this account shall be made for activities at any sites polluted by hazardous substances where remedial action is necessary to protect public health or the environment.

(4) State appropriations of funds from other sources designated as state match for federal leaking underground storage tank trust fund resources used to conduct remedial action to reduce or eliminate environmental pollution from leaking underground storage tanks of petroleum or hazardous substances shall be maintained in a separate account.  Disbursements of funds from this account shall be made only for remedial action to reduce or eliminate environmental pollution from leaking underground petroleum or hazardous substance storage tanks. Moneys recovered from any responsible person for remediation to reduce or eliminate environmental pollution shall be deposited to the credit of the environmental response fund except that a proportional share may be returned to the federal source from which it came.

(c) Subject to the limitations in subsection (b), the secretary is authorized to use funds from the environmental response fund to pay the cost of:

(1) The design and review of remedial action plans;

(2) contracting for services needed to supplement the department's staff expertise in site investigations;

(3) consultation needed concerning remedial action;

(4) mitigation of adverse environmental impacts;

(5) emergency or long-term remedial activities;

(6) legal costs, including expert witnesses, incurred in recovery of fund expenditures;

(7) state matching costs for remedial action funded with the federal hazardous substance superfund established by section 9507 of the Internal Revenue Code of 1986; and

(8) state matching costs for remedial action funded with the federal leaking underground storage tank trust fund established by section 9508 of the Internal Revenue Code of 1986.

(d) On the effective date of this act, the director of accounts and reports shall transfer all moneys in the pollutant discharge cleanup fund and the hazardous waste cleanup fund to the environmental response fund, and the pollutant discharge cleanup fund and the hazardous waste cleanup fund are hereby abolished.

History: L. 1988, ch. 256, § 2; July 1.



65-3455 Responsibility for payment of clean-up costs; actions to recover costs.

65-3455. Responsibility for payment of clean-up costs; actions to recover costs. Any person responsible for the discharge, abandonment or disposal of hazardous substances which the secretary determines is necessary to be cleaned up pursuant to K.S.A. 65-3453 and amendments thereto shall be responsible for the payment of the costs of investigation to determine whether remedial action is necessary at the site. If remedial action is required to protect the public health and environment, the costs of that remedial action shall be borne by the responsible party. If the secretary incurs costs or expends funds for such activities, the responsible person shall be notified of such costs and expenditures and shall make repayment of all costs incurred for response to the site in accordance with K.S.A. 65-3454a and amendments thereto. If the responsible person fails to pay for such costs, such payment or repayment shall be recoverable in an action brought by the secretary in the district court of Shawnee county. Any money recovered under this section shall be deposited in the environmental response fund.

History: L. 1984, ch. 219, § 4; L. 1988, ch. 256, § 4; July 1.



65-3456a Review of secretary's actions or decisions.

65-3456a. Review of secretary's actions or decisions. (a) Any person adversely affected by any order or decision of the secretary may, within 15 days of service of the order or decision, request in writing a hearing. Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(b) Any person adversely affected by any action of the secretary pursuant to this act may obtain review of such action in accordance with the Kansas judicial review act.

History: L. 1988, ch. 256, § 5; L. 2010, ch. 17, § 150; July 1.



65-3457a Existing law regarding oil and gas pollution not affected.

65-3457a. Existing law regarding oil and gas pollution not affected. Nothing in this act shall be construed to affect any existing laws concerning activities relating to the protection of surface water and groundwater from oil and gas activities.

History: L. 1988, ch. 256, § 6; July 1.



65-3458 Burial prohibited; exceptions; procedure.

65-3458. Burial prohibited; exceptions; procedure. (a) The underground burial of hazardous waste produced by persons generating quantities of such waste greater than those specified in K.S.A. 65-3451, and amendments thereto, is prohibited except as provided by order of the secretary of health and environment issued pursuant to this act. Such prohibition shall not be construed as prohibiting (1) mound landfill, (2) aboveground storage, (3) land treatment, (4) underground injection of hazardous waste or (5) on-site disposal or consolidation of solid and hazardous wastes, including soils, sediments and debris, if the wastes are generated as the result of a clean-up, approved by the secretary, at the site, which may include adjacent or nearby property under separate ownership that is part of the approved clean-up. Any existing hazardous waste facility which utilizes underground burial shall cease such practice and, with the approval of the secretary, shall implement closure and postclosure plans for all units of the facility in which hazardous wastes have been disposed of underground.

(b) (1) The secretary shall decide whether or not an exception to the prohibition against underground burial of hazardous waste shall be granted for a particular hazardous waste. No decision to grant an exception shall be rendered unless it is demonstrated to the secretary that, except for underground burial, no economically reasonable or technologically feasible methodology exists for the disposal of a particular hazardous waste. The procedures for obtaining an exception to the prohibition against underground burial of hazardous waste shall include a public hearing conducted in accordance with the provisions of the Kansas administrative procedure act and such other procedures as are established and prescribed by rules and regulations adopted by the secretary. Such rules and regulations shall include requirements for the form and contents of a petition desiring an exception.

(2) Within 90 days after submission of a petition desiring an exception, and if the secretary decides to grant an exception to the prohibition against underground burial of hazardous waste, the secretary of health and environment shall issue an order so providing. Any action by the secretary pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1985, ch. 219, § 1; L. 1986, ch. 318, § 107; L. 1988, ch. 356, § 211; L. 2000, ch. 103, § 12; L. 2010, ch. 17, § 151; L. 2014, ch. 26, § 1; July 1.



65-3460 Voluntary local hazardous waste programs; duties of the secretary; rules and regulations; reports.

65-3460. Voluntary local hazardous waste programs; duties of the secretary; rules and regulations; reports. (a) In order to (1) provide for the safe disposal of small quantities of hazardous waste in the possession of homeowners, householders, farmers and exempt small quantity hazardous waste generators in amounts not exceeding the amount prescribed in K.S.A. 65-3451 and amendments thereto; (2) educate the public about the dangers posed by hazardous waste; and (3) encourage local units of government to develop local hazardous waste collection programs either individually or jointly, the secretary of health and environment may coordinate voluntary hazardous waste collection programs to ensure the safe collection and disposal of such waste.

(b) The secretary of health and environment may adopt rules and regulations for conducting both hazardous temporary and permanent waste collection programs. The secretary shall supervise the program and ensure that the local unit of government contracts with a bonded waste handling company approved by the secretary for implementation of the program.

(c) The secretary of health and environment may receive moneys for use as grants to help defray the expense of operating hazardous waste collection programs. Any money received to defray the cost of the programs shall be deposited in the state treasury and credited to the hazardous waste collection fund, which is hereby created. Costs and expenses arising from the implementation of this section shall be paid from such fund.

(d) Not later than the first day of each legislative session, the secretary of health and environment shall submit to the speaker of the house of representatives and the president of the senate a report on hazardous waste collection programs carried out under this section during the preceding calendar year.

History: L. 1989, ch. 199, § 1; L. 1995, ch. 221, § 7; July 1.



65-3471 Definitions.

65-3471. Definitions. When used in this act, the following words and phrases shall have the following meanings:

(a) "Discharge" means and includes leakage, seepage or other release.

(b) "Hazardous materials" means a substance or material which has been determined by the secretary of the United States department of transportation to be capable of posing an unreasonable risk to health, safety and property when transported in commerce and which has been so designated.

(c) "Person" means and includes any individual, partnership, corporation, association or other entity.

History: L. 1984, ch. 220, § 1; July 1.



65-3472 Immunity; exceptions.

65-3472. Immunity; exceptions. (a) Any person who renders assistance or advice concerning an emergency or accident involving threatened discharge of hazardous materials or the cleanup thereof shall not be liable for any civil damages for any acts or omissions at the scene of the emergency or accident in mitigating or attempting to mitigate the actual or threatened discharge of hazardous materials or cleanup thereof.

(b) The immunity provided in subsection (a) shall not apply to any person (1) whose act or omission caused in whole or in part such actual or threatening discharge and who would otherwise be liable therefor; or (2) who receives compensation other than reimbursement for out-of-pocket expenses for services in rendering such assistance or advice.

(c) Nothing in this section shall be construed to limit or otherwise affect the liability of any person for damages resulting from such person's gross negligence or from such person's reckless, wanton or intentional misconduct.

History: L. 1984, ch. 220, § 2; July 1.



65-3491 Hazardous waste management fund.

65-3491. Hazardous waste management fund. (a) There is hereby created in the state treasury the hazardous waste management fund.

(b) Subject to the provisions of subsection (c), moneys credited to the hazardous waste management fund may be expended for the following purposes:

(1) Technical reviews of applications for permits pursuant to K.S.A. 65-3430 through 65-3460, and amendments thereto, including permit modifications and permit renewals for hazardous waste facilities;

(2) evaluating options available for minimizing the generation of hazardous wastes;

(3) completing background investigations of applicants pursuant to subsection (c) of K.S.A. 65-3437 and amendments thereto;

(4) completing site investigations pursuant to subsection (d) of K.S.A. 65-3437 and amendments thereto;

(5) assuring that a permittee pursuant to K.S.A. 65-3430 through 65-3460, and amendments thereto, fulfills all permit conditions during the effective period of the permit; and

(6) payment of the administrative, technical and legal costs incurred by the secretary in carrying out the provisions of K.S.A. 65-3430 through 65-3460, and amendments thereto, including the cost of any additional employees or increased operating costs of the department attributable thereto.

(c) Moneys credited to the hazardous waste management fund from fees established pursuant to subsection (v)(1) of K.S.A. 65-3431 and amendments thereto shall be expended only to recover costs associated with the review and processing of the permit application for which the fee was paid.

(d) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the hazardous waste management fund interest earnings based on:

(1) The average daily balance of moneys in the hazardous waste management fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(e) All expenditures from the hazardous waste management fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for the purposes set forth in this section.

(f) The hazardous waste management fund shall be used for the purposes set forth in this section and for no other governmental purposes. It is the intent of the legislature that the fund shall remain intact and inviolate for the purposes set forth in this section and moneys in the fund shall not be subject to the provisions of K.S.A. 75-3722, 75-3725a and 75-3726a, and amendments thereto.

(g) On the effective date of this act, the director of accounts and reports shall transfer all moneys in the hazardous waste perpetual care trust fund and the environmental permit fund, created pursuant to K.S.A. 65-3431 as it existed immediately before the effective date of this act, to the hazardous waste management fund. On the effective date of this act, all liabilities of the hazardous waste perpetual care trust fund and the environmental permit fund are hereby transferred to and imposed upon the hazardous waste management fund. On the effective date of this act, the hazardous waste perpetual care trust fund and the environmental permit fund are hereby abolished.

History: L. 1999, ch. 44, § 3; July 1.



65-34,100 Kansas storage tank act; statement of legislative findings.

65-34,100. Kansas storage tank act; statement of legislative findings. The legislature finds that:

(a) Protection of the environment of this state promotes the health and general welfare of the citizens of this state; and

(b) the state's responsibility to promote the public health and welfare requires a comprehensive approach to protect the environment by preventing and remedying the pollution of the state's natural resources and providing funding of the management, conservation and development of those resources.

History: L. 1989, ch. 186, § 1; May 18.



65-34,101 Same; citation of act.

65-34,101. Same; citation of act. K.S.A. 65-34,101 through 65-34,124 shall be known and may be cited as the Kansas storage tank act.

History: L. 1989, ch. 186, § 2; May 18.



65-34,102 Definitions.

65-34,102. Definitions. As used in the Kansas storage tank act:

(a) "Aboveground storage tank" means:

(1) Any storage tank in which greater than 90% of the tank volume, including volume of the piping, is not below the surface of the ground; or

(2) any storage tank situated in an underground area, such as a basement, cellar, mine working, drift, shaft or tunnel, if the storage tank is situated upon or above the surface of the floor.

(b) "Aboveground fund" means the aboveground petroleum storage tank release trust fund.

(c) "Department" means the Kansas department of health and environment.

(d) "Facility" means all contiguous land, structures and other appurtenances and improvements on the land used in connection with one or more storage tanks.

(e) "Federal act" means the solid waste disposal act (42 U.S.C. § 3152 et seq., 42 U.S.C. § 6991 et seq., as in effect on January 1, 2012) and rules and regulations adopted pursuant to such federal laws and in effect on January 1, 2012.

(f) "Financial responsibility" means insurance, guarantee, surety bond, letter of credit, qualification as a self-insurer or any other method satisfactory to the secretary to provide for taking corrective action, including cleanup and restoration of any damage to the land, air or waters of the state, and compensating third parties for cleanup, bodily injury or property damage resulting from a sudden or nonsudden release of a regulated substance arising from the construction, relining, ownership or operation of an underground storage tank and in the amount specified in the federal act.

(g) "Guarantor" means any person, other than an owner or operator, who provides evidence of financial responsibility for an owner or operator.

(h) "Operator" means any person in control of or having responsibility for the daily operation of a storage tank, but such term shall not include a person whose only responsibility regarding such storage tank is filling such tank with a regulated substance and who does not dispense or have control of the dispensing of regulated substances from the storage tank.

(i) "Own" means to hold title to or possess an interest in a storage tank or the regulated substance in a storage tank.

(j) (1) "Owner" means any person who: (A) Is or was the owner of any underground storage tank which was in use on November 8, 1984, or brought into use subsequent to that date; (B) in the case of an underground storage tank in use prior to November 8, 1984, owned such tank immediately prior to the discontinuation of its use; (C) is or was the owner of any aboveground storage tank which was in use on July 1, 1992, or brought into use subsequent to that date; or (D) in the case of an aboveground storage tank in use prior to July 1, 1992, owned such tank immediately prior to the discontinuation of its use.

(2) Owner does not include: (A) A person who holds an interest in a petroleum storage tank solely for financial security, unless through foreclosure or other related actions the holder of a security interest has taken possession of the storage tank; and (B) any city or county which obtains a storage tank or regulated substance as a result of tax foreclosure proceedings.

(k) "Person" means an individual, trust, firm, joint venture, consortium, joint-stock company, corporation, partnership, association, state, interstate body, municipality, commission, political subdivision or any agency, board, department or bureau of this state or of any other state or of the United States government.

(l) "Petroleum" means petroleum, including crude oil or any fraction thereof, which is liquid at standard conditions of temperature and pressure, 60 degrees Fahrenheit and 14.7 pound per square inch absolute, including, but not limited to, gasoline, gasohol, diesel fuel, fuel oils, kerosene and biofuels.

(m) "Petroleum product" means petroleum other than crude oil.

(n) "Petroleum storage tank" means any storage tank used to contain an accumulation of petroleum.

(o) "Regulated substance" means petroleum or any element, compound, mixture, solution or substance defined in section 101(14) of the comprehensive environmental response, compensation and liability act of 1980 of the United States as in effect on January 1, 1989, but not if regulated as a hazardous waste under the resource conservation and recovery act of 1976, 42 U.S.C. §§ 6921 through 6939b, as in effect on January 1, 1989.

(p) "Release" means any spilling, leaking, emitting, discharging, escaping, leaching or disposing from a storage tank into groundwater, surface water or soils.

(q) "Removal" means the process of removing or disposing of a storage tank, no longer in service, and also shall mean the process of abandoning such tank, in place.

(r) "Repair" means to restore a tank, pipe, spill prevention equipment, overfill prevention equipment, corrosion protection equipment, release detection equipment or other UST system component that has caused a release or a suspected release of product from the UST system or has failed to function properly. The term includes modification or correction of a storage tank through such means as relining, replacement of piping, valves, fillpipes, vents and liquid level monitoring systems, and the maintenance and inspection of the efficacy of cathodic protection devices, but the term does not include the process of conducting a tightness test to establish the integrity of a tank.

(s) "Secretary" means the secretary of health and environment.

(t) "Storage tank" means any one or combination of tanks used to contain an accumulation of regulated substances, the associated piping and ancillary equipment and the containment system.

(u) "Tank" means a stationary device designed to contain an accumulation of substances and constructed of non-earthen materials such as concrete, steel or plastic, that provide structural support.

(v) "Terminal" means a bulk storage facility for storing petroleum supplied by pipeline or marine vessel.

(w) "Trade secret" has the same meaning as provided in K.S.A. 60-3320, and amendments thereto.

(x) "Underground storage tank" means any storage tank in which 10% or more of the tank volume, including volume of the piping, is below the surface of the ground. Underground storage tank does not include any storage tank situated in an underground area, such as a basement, cellar, mine working, drift, shaft or tunnel, if the storage tank is situated upon or above the surface of the floor.

(y) "Underground storage tank contractor" or "contractor" means a business which holds itself out as being qualified to install, repair or remove underground storage tanks.

(z) "Underground fund" means the underground petroleum storage tank release trust fund.

(aa) "Underground storage tank installer" or "installer" means an individual who has an ownership interest or exercises a management or supervisory position with an underground storage tank contractor. The term shall include the crew chief, expediter, engineer, supervisor, leadman or foreman in charge of a tank installation project.

(bb) "UST redevelopment fund" means the Kansas UST property redevelopment trust fund.

(cc) "Abandoned underground storage tank" means an underground storage tank that exhibits one or more of the following conditions:

(1) Is not in use for more than three months;

(2) does not have a current tank permit issued by the department; or

(3) has been temporarily closed, in accordance with department guidelines, for more than 12 months.

(dd) "Property owner" means for the purposes of the UST redevelopment fund, a person who owns real property on which an abandoned underground storage tank is located.

(ee) "Installation of a new motor fuel dispenser system" means the installation of a new motor fuel dispenser and the equipment necessary to connect the dispenser to the underground storage tank system, but does not mean the installation of a motor fuel dispenser installed separately from the equipment needed to connect the dispenser to the underground storage tank system.

(ff) "Replaced" means: (1) For a tank, to remove a tank and install another tank; and

(2) for piping, to remove 50% or more of piping and install other piping, excluding connectors, connected to a single tank. For tanks with multiple piping runs, this definition applies independently to each piping run.

(gg) "Secondary containment" or "secondarily contained" means a release prevention and release detection system for a tank or piping. These systems have an inner and outer barrier with an interstitial space that is monitored for a release of regulated substances from the underground storage tank and piping.

(hh) "Safe suction piping" means underground piping that conveys regulated substances under suction, is designed and constructed to operate at less than atmospheric pressure, is sloped so that the contents of the pipe drain back into the storage tank if the suction is released and contains only one check valve in each suction line that is located directly below and as close as practical to the suction pump.

(ii) "Under-dispenser containment" means containment underneath a dispenser system designed to prevent dispenser system leaks from reaching soil or groundwater. The containment must be:

(1) Liquid tight on its sides, bottom and at any penetrations;

(2) compatible with the substance conveyed by the piping; and

(3) allow for visual inspection and access to the components in the containment or be monitored for a release of regulated substances from dispenser and piping.

History: L. 1989, ch. 186, § 3; L. 1992, ch. 311, § 1; L. 1996, ch. 125, § 1; L. 2005, ch. 67, § 9; L. 2006, ch. 50, § 5; L. 2012, ch. 22, § 1; L. 2013, ch. 18, § 2; July 1.



65-34,103 Exceptions to application of act.

65-34,103. Exceptions to application of act. Except as provided in K.S.A. 65-34,119, and amendments thereto, the Kansas storage tank act shall not apply to:

(a) Farm or residential tanks of 1,100 gallons or less capacity used for storing motor fuel for noncommercial purposes;

(b) tanks used for storing heating oil for consumptive use on a single family residential premise where stored;

(c) a pipeline facility, including gathering lines, regulated under:

(1) U.S.C. 49 chapters 601 and 603 and which is determined by the secretary of transportation to be connected to a pipeline, or to be operated or intended to be capable of operating at pipeline pressure, or as an integral part of a pipeline; or

(2) state laws relating to intrastate pipelines comparable to the provisions of law referred to in subsection (c)(1);

(d) surface impoundments, pits, ponds, septic tanks or lagoons;

(e) storm water or waste water collection systems;

(f) flow-through process tanks;

(g) liquid traps, storage tanks or associated gathering lines directly related to oil or gas production and gathering operations;

(h) aboveground storage tanks of agricultural materials regulated by the Kansas department of agriculture;

(i) aboveground storage tanks located at a petroleum refining facility;

(j) pipeline terminals;

(k) aboveground tanks of less than 660 gallons capacity;

(l) storage tanks associated with oil and natural gas production; and

(m) electrical equipment which has as part of its design a storage tank containing one or more regulated substances.

History: L. 1989, ch. 186, § 4; L. 1992, ch. 311, § 2; L. 2004, ch. 101, § 104; L. 2013, ch. 18, § 3; July 1.



65-34,104 Same; notification to department of tank's existence; form.

65-34,104. Same; notification to department of tank's existence; form. (a) Each owner of a storage tank shall notify the department of the tank's existence, including age, size, type, location, associated equipment and uses.

(b) In addition and to the extent known, each owner of an underground storage tank which has not been removed, but was taken out of service after January 1, 1974, and prior to May 8, 1986, shall notify the department of the date the tank was taken out of operation, the age of the tank on the date taken out of operation, the capacity, type and location of the tank, and the type and quantity of substances stored in the tank on the date taken out of operation.

(c) Notice shall be made on an approved form provided by the department.

History: L. 1989, ch. 186, § 5; May 18.



65-34,105 Rules and regulations.

65-34,105. Rules and regulations. (a) The secretary is authorized and directed to adopt rules and regulations necessary to administer and enforce the provisions of this act. Any rules and regulations so adopted shall be reasonably necessary to preserve, protect and maintain the waters and other natural resources of this state, and reasonably necessary to provide for the prompt investigation and cleanup of sites contaminated by a release from a storage tank.  In addition, any rules and regulations or portions thereof which pertain to underground storage tanks or the owners and operators thereof shall be adopted for the purpose of enabling the secretary and the department to implement the federal act, and such rules and regulations so adopted shall be consistent with the federal act.  Consistent with these purposes, the secretary shall adopt rules and regulations:

(1) Establishing performance standards for underground storage tanks first brought into use on or after May 18, 1989.  The performance standards for new underground storage tanks shall include, but are not limited to, design, construction, installation, release detection and product compatibility standards;

(2) establishing performance standards for aboveground storage tanks brought into use after May 18, 1989.  The performance standards shall not exceed those performance standards adopted by the administrator of the U.S. environmental protection agency and for new aboveground storage tanks shall include, but are not limited to, design, construction, installation, release detection and product compatibility standards;

(3) establishing performance standards for the inground repair of underground storage tanks.  The performance standards shall include, but are not limited to, specifying under what circumstances an underground storage tank may be repaired and specifying design, construction, installation, release detection, product compatibility standards and warranty;

(4) establishing performance standards for maintaining spill and overfill equipment, leak detection systems and comparable systems or methods designed to prevent or identify releases.  In addition, the secretary shall establish standards for maintaining records and reporting leak detection monitoring, inventory control and tank testing or comparable systems;

(5) establishing requirements for reporting a release and for reporting and taking corrective action in response to a release;

(6) establishing requirements for maintaining evidence of financial responsibility to be met by owners and operators of underground storage tanks;

(7) establishing requirements for the closure of storage tanks including the removal and disposal of storage tanks and regulated substance residues contained therein to prevent future releases of regulated substances into the environment;

(8) for the approval of tank tightness testing methods, including determination of the qualifications of persons performing or offering to perform such testing;

(9) establishing site selection and cleanup criteria regarding corrective actions related to a release, which criteria address the following: The physical and chemical characteristics of the released substance, including toxicity, persistence and potential for migration; the hydrogeologic characteristics of the release site and the surrounding land; the proximity, quality and current and future uses of groundwater; an exposure assessment; the proximity, quality and current and future use of surface water; and the level of the released substance allowed to remain on the facility following cleanup;

(10) prescribing fees for the following with regard to storage tanks: Registration, issuance of permits, approval of plans for new installations and conducting of inspections.  The fees shall be established in such amounts that revenue from such fees does not exceed the amount of revenue required for the purposes provided by subsection (b) of K.S.A. 65-34,128.  All fees for underground storage tanks shall be deposited in the state general fund and all fees for aboveground storage tanks shall be deposited in the storage tank fee fund;

(11) for determining the qualifications, adequacy of performance and financial responsibility of persons desiring to be licensed as underground storage tank installers or contractors.  In adopting rules and regulations, the secretary may specify classes of specialized activities, such as the installation of corrosion protection devices or inground relining of underground storage tanks, and may require persons wishing to engage in such activities to demonstrate additional qualifications to perform these services;

(12) prescribing fees for the issuance of licenses to underground storage tank installers and contractors.  The fees shall be established in such amounts that revenue from such fees does not exceed the amount of revenue determined by the secretary to be required for administration of the provisions of K.S.A. 65-34,110 and amendments thereto; and

(13) adopting schedules requiring the retrofitting of underground storage tanks in existence on May 18, 1989, and aboveground storage tanks in existence on July 1, 1992, and for the retirement from service of underground storage tanks placed in service prior to May 18, 1989, and aboveground storage tanks placed in service prior to July 1, 1992. Such schedules shall be based on the age and location of the storage tank and the type of substance stored.  Such retrofitting shall include secondary containment, corrosion protection, linings, leak detection equipment and spill and overfill equipment.

(b) In adopting rules and regulations under this section, the secretary shall take notice of rules and regulations pertaining to fire prevention and safety adopted by the state fire marshal pursuant to subsection (a)(1) of K.S.A. 31-133, and amendments thereto.

(c) Nothing in this section shall interfere with the right of a city or county having authority to adopt a building or fire code from imposing requirements more stringent than those adopted by the secretary pursuant to subsections (a)(1), (2), (3), (7) and (13), or affect the exercise of powers by cities, counties and townships regarding the location of storage tanks and the visual compatibility of aboveground storage tanks with surrounding property.

History: L. 1989, ch. 186, § 6; L. 1992, ch. 305, § 1; July 1.



65-34,106 Permit to construct, install, modify or operate storage tank.

65-34,106. Permit to construct, install, modify or operate storage tank. (a) No person shall construct, install, modify or operate a storage tank unless a permit or other approval is obtained from the secretary. Applications for permits shall include proof that the required performance standards will be met and applications for underground storage tank permits shall include evidence of financial responsibility.  For purposes of administering this section, any underground storage tank registered with the department on May 18, 1989, and any aboveground storage tank registered with the department on July 1, 1992, shall be deemed to be a permitted storage tank so long as the owner or operator shall comply with all applicable provisions of this act.

(b) Permits may be transferred upon acceptance of the permit obligations by the person who is to assume the ownership or operational responsibility of the storage tank from the previous owner or operator. The department shall furnish a transfer of permit form providing for acceptance of the permit obligations. A transfer of permit form shall be submitted to the department not less than seven days prior to the transfer of ownership or operational responsibility of the storage tank.

(c) The secretary may deny, suspend or revoke any permit issued or authorized pursuant to this act if the secretary finds, after notice and the opportunity for a hearing conducted in accordance with the Kansas administrative procedure act, that the person has:

(1) Fraudulently or deceptively obtained or attempted to obtain a storage tank permit;

(2) failed at any time to maintain a storage tank in accordance with the requirements of this act or any rule and regulation promulgated hereunder;

(3) failed at any time to comply with the requirements of this act or any rule and regulation promulgated hereunder; or

(4) failed at any time to make any retrofit or improvement to a storage tank which is required by this act or any rule and regulation promulgated hereunder.

(d) Any person aggrieved by an order of the secretary may appeal the order in accordance with provisions of the Kansas judicial review act.

History: L. 1989, ch. 186, § 7; L. 1992, ch. 311, § 5; L. 2010, ch. 17, § 153; July 1.



65-34,107 Same; evidence of financial responsibility required; limitation of liability.

65-34,107. Same; evidence of financial responsibility required; limitation of liability. (a) Each owner or operator of an underground storage tank shall provide evidence of financial responsibility.

(b) If the owner or operator is in bankruptcy, reorganization or arrangement pursuant to the federal bankruptcy law, or if jurisdiction in any state or federal court cannot be obtained over an owner or operator likely to be solvent at the time of judgment, any claim arising from conduct for which evidence of financial responsibility must be provided under this act may be asserted directly against the guarantor providing the evidence of financial responsibility.  In the case of action pursuant to this subsection, the guarantor is entitled to invoke all rights and defenses which would have been available to the owner or operator if any action had been brought against the owner or operator by the claimant and which would have been available to the guarantor if any action had been brought against the guarantor by the owner or operator.

(c) The total liability of a guarantor shall be limited to the aggregate amount which the guarantor has provided as evidence of financial responsibility to the owner or operator under this section.  This subsection does not limit any other state or federal statutory, contractual or common law liability of a guarantor to its owner or operator, including, but limited to, the liability of the guarantor for bad faith in negotiating or in failing to negotiate the settlement of any claim.  This subsection does not diminish the liability of any person under section 107 or 111 of the Comprehensive Environmental Response, Compensation and Liability Act of 1980, or other applicable law.

History: L. 1989, ch. 186, § 8; May 18.



65-34,108 Enforcement of act; duties of owner or operator; records, reports, documents, other information.

65-34,108. Enforcement of act; duties of owner or operator; records, reports, documents, other information. (a) For the purposes of developing or assisting in the development of any rule and regulation, conducting any study or enforcing the provisions of this act:

(1) It shall be the duty of any owner or operator of a storage tank, upon the request of any duly authorized representative of the secretary made at any reasonable time, to furnish information relating to the storage tank, including tank equipment and contents, to conduct monitoring or testing, to permit such authorized representative to have access to and to copy all records relating to such tank.

(2) Any authorized representative of the secretary is authorized to enter at reasonable times any establishment or place where a storage tank is located, to inspect and obtain samples from any person of any regulated substance contained in such storage tank, and to conduct or require the owner or operator to conduct monitoring or testing of such storage tank, associated equipment, tank contents or surrounding soils, air, surface water or groundwater.

(b) Each inspection shall be commenced and completed with reasonable promptness.

(c) Any records, reports, documents or information obtained from any person under this act shall be available to the public except as provided in this section.

(d) Any person submitting any records, reports, documents or information required by this act, may, upon a showing satisfactory to the secretary, claim any portion of such record, report, document or information confidential as a trade secret.  The department shall establish procedures to insure that trade secrets are utilized by the secretary or any authorized representative of the secretary only in connection with the responsibilities of the department pursuant to this act.  Trade secrets shall not be otherwise used or disseminated by the secretary or any representative of the secretary without the consent of the person furnishing the information.

(e) Notwithstanding any limitation contained in this section, all information reported to, or otherwise obtained by the department under this act, shall be made available to the administrator of the United States environmental protection agency, or an authorized representative of the administrator, upon written request.  In submitting any trade secrets to such administrator or the authorized representative of such administrator, the secretary shall submit the claim of confidentiality to the administrator or authorized representative of the administrator.

History: L. 1989, ch. 186, § 9; L. 1992, ch. 311, § 6; July 1.



65-34,109 Unlawful acts; penalties.

65-34,109. Unlawful acts; penalties. (a) It shall be unlawful for any owner or operator of a storage tank to deposit, store or dispense, or permit any person to deposit, store or dispense, any regulated substance into such storage tank which does not comply with the provisions of this act, the rules and regulations promulgated hereunder, or any order of the secretary.

(b) It shall be unlawful for any person to:

(1) Construct, install, modify or operate a storage tank without any required permit or other written approval from the secretary or otherwise be in violation of the rules and regulations, standards or orders of the secretary;

(2) prevent or hinder a properly identified officer or employee of the department or other authorized agent of the secretary from entering, inspecting or sampling at a facility on which a storage tank is located or from copying records concerning such storage tank as authorized by this act;

(3) knowingly make any false material statement or representation in any application, record, report, permit or other document filed, maintained or used for purposes of compliance with this act;

(4) knowingly destroy, alter or conceal any record required to be maintained by this act or rules and regulations promulgated hereunder;

(5) knowingly allow a release, knowingly fail to report a release or knowingly fail to take corrective action in response to a release of a regulated substance in violation of this act or rules and regulations promulgated hereunder; or

(6) deposit, store or dispense any regulated substance into any storage tank which does not comply with the provisions of this act, or the rules and regulations promulgated hereunder, after written notice by certified mail has been supplied by the secretary that such storage tanks do not comply with the provisions of the act or such rules and regulations.

(c) Any person who violates any provision of subsection (a) or (b) shall be guilty of a class A misdemeanor and, upon conviction thereof, shall be punished as provided by law.

History: L. 1989, ch. 186, § 10; L. 1992, ch. 311, § 7; L. 2003, ch. 12, § 1; July 1.



65-34,110 Same; licensure of tank installers and contractors; duties of secretary; examinations; inspections; unlawful acts, penalties; qualifications for licensure; reciprocal agreements; validity of license.

65-34,110. Same; licensure of tank installers and contractors; duties of secretary; examinations; inspections; unlawful acts, penalties; qualifications for licensure; reciprocal agreements; validity of license. (a) It shall be unlawful for any person to practice, or hold oneself out as authorized to practice, as an underground storage tank installer or underground storage tank contractor or use other words or letters to indicate such person is a licensed installer or contractor unless the person is licensed in accordance with this section.

(b) The secretary shall:

(1) Develop and administer a written examination to candidates for licensing under the terms of this section. Questions used in the examination shall be derived from standard instructions and recommended practices published by such authorities as the petroleum equipment institute, American petroleum institute, steel tank institute, national association of corrosion engineers, Fiberglass tank and pipe manufacturers institute, national fire protection association, western fire chiefs association and underwriters laboratories. Additional questions shall be derived from state and federal regulations applicable to storage tanks. The secretary shall make available sample questions and related material to qualified candidates to be used as a study guide in preparation for the examination.

(2) Conduct at least one on-site inspection annually, observing procedures used by each licensed underground storage tank contractor for installing, repairing or removing an underground storage tank.

(c) Any person who willfully violates any provision of subsection (a) shall be guilty of a class C misdemeanor and, upon conviction thereof, shall be punished as provided by law.

(d) Prior to 12 months after the effective date of this act, the department shall conduct written examinations, at such times and locations within the state as the department may designate, for the purpose of identifying installers as being qualified to receive an underground tank installer's license. Each underground tank installer's license shall be issued for a period of two years and shall be subject to periodic renewal thereafter under procedures prescribed by the department.

(e) Beginning 18 months after the effective date of this act, no contractor shall engage in the installation, repair or removal of an underground storage tank unless such contractor has been issued a contractor license. Each contractor license shall be issued for a period of two years and shall be subject to periodic renewal thereafter under procedures prescribed by the department.

(f) A contractor must meet the following requirements to qualify for a contractor license:

(1) At least one active officer or executive of the business must possess a valid underground storage tank installer's license.

(2) Any person who manufactures an underground storage tank for use in Kansas, or piping for such tank, or who installs or repairs such tanks or piping, shall maintain evidence of financial responsibility in an amount equal to or greater than $1,000,000 per occurrence and $2,000,000 annual aggregate for the costs of corrective action directly related to releases caused by improper manufacture, installation or repair of such tank or piping.

(3) The requirement in paragraph (2) shall not apply to the installation or repair of a tank or piping performed by the owner or operator of such tank or piping.

(4) Evidence of financial responsibility shall be presented with an application for a contractor license and subsequent renewals of contractor license to the department.

(5) The contractor must state in its license application and agree that at all times on any and all jobs involving the installation, repair or removal of an underground storage tank, an individual who possesses a valid underground storage tank installer's license will be present at the job site not less than 75% of the time during the progress of the work, and that such installer shall exercise responsible supervisory control over the work.

(6) The secretary may promulgate rules and regulations to implement the provisions of this subsection.

(g) The secretary may elect to establish reciprocal arrangements with states having similar licensing requirements and to provide for the licensing in this state of persons who have successfully completed examinations and otherwise qualified for licensure in another state.

(h) A valid interim contractor license or an unexpired contractor license shall be valid in all counties and municipalities throughout the state, and the issuance of either license to a contractor shall serve as authority for the contractor to engage in the installation, repair and removal of underground storage tanks in any jurisdiction within the state without requirement for obtaining additional county or local licenses. However, local jurisdictions may impose more stringent requirements for installation, repair or removal of such tanks than are imposed by state regulations, in which case a contractor shall be required to conduct its operations in the local jurisdiction in conformity with the local requirements.

History: L. 1989, ch. 186, § 11; L. 2007, ch. 34, § 2; L. 2012, ch. 22, § 2; July 1.



65-34,111 Same; denial, suspension or revocation of license, when.

65-34,111. Same; denial, suspension or revocation of license, when. The secretary may deny any license applied for, or suspend or revoke any license issued, pursuant to K.S.A. 65-34,110 if the secretary finds, after notice and the opportunity for a hearing conducted in accordance with the provisions of the Kansas administrative procedure act, that the applicant or licensee, whichever is applicable, has:

(a) Fraudulently or deceptively obtained or attempted to obtain a license;

(b) failed at any time to meet the qualifications for a license or to comply with any provision or requirement of this act or of any rule and regulation adopted thereunder; or

(c) failed to comply with local requirements of any jurisdiction within which the licensee has installed, repaired or removed an underground storage tank.

History: L. 1989, ch. 186, § 12; May 18.



65-34,112 Same; agreements between secretary and local governments or agencies thereof to act as secretary's agent to carry out provisions of act.

65-34,112. Same; agreements between secretary and local governments or agencies thereof to act as secretary's agent to carry out provisions of act. The secretary and the governing body of any city, county or other political subdivision may enter into agreements authorizing the local fire department, building inspection department, health department, department of environmental control or other municipal, county or local governmental agency, to act as the secretary's agent to carry out the provisions of this act under such terms and conditions as the secretary shall prescribe.

History: L. 1989, ch. 186, § 13; May 18.



65-34,113 Civil penalties and remedies for violations.

65-34,113. Civil penalties and remedies for violations. (a) Any person who violates any provisions of K.S.A. 65-34,109 or 65-34,110, and amendments thereto, shall incur, in addition to any other penalty provided by law, a civil penalty in an amount of up to $10,000 for every such violation, and in case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(b) The director of the division of environment, upon a finding that a person has violated any provision of K.S.A. 65-34,109 or 65-34,110, and amendments thereto, may impose a penalty within the limits provided in subsection (a), which penalty shall constitute an actual and substantial economic deterrent to the violation for which it is assessed.

(c) No penalty shall be imposed pursuant to this section except upon the written order of the director of the division of environment to the person who committed the violation. Such order shall state the violation, the penalty to be imposed and the right of such person to appeal to the secretary. Within 15 days after service of the order, any such person may make written request to the secretary for a hearing thereon in accordance with the Kansas administrative procedure act.

(d) Any action of the secretary pursuant to subsection (c), (e)(1) or (e)(2) is subject to review in accordance with the Kansas judicial review act.

(e) Notwithstanding any other provision of this act, the secretary, upon receipt of information that the storage or release of a regulated substance may present a hazard to the health of persons or to the environment, may take such action as the secretary determines to be necessary to protect the health of such persons or the environment. Operating a storage tank without a permit issued pursuant to K.S.A. 65-34,106, and amendments thereto, shall be deemed to constitute such a hazard. The action the secretary may take shall include, but is not limited to:

(1) Issuing an order, subject to review pursuant to the Kansas administrative procedure act, directing the owner or operator of the storage tank, or the custodian of the regulated substance which constitutes such hazard, to take such steps as are necessary to prevent the act, to eliminate the practice which constitutes such hazard, to investigate the extent of and remediate any pollution resulting from the storage or release. Such order may include, with respect to a facility or site, permanent or temporary cessation of operation.

(2) Issuing an order, subject to review pursuant to the Kansas administrative procedure act, directing an owner, tenant or holder of any right of way or easement of any real property affected by a known release from a storage tank to permit entry on to and egress from that property, by officers, employees, agents or contractors of the department or of the person responsible for the regulated substance or the hazard, for the purposes of monitoring the release or to perform such measures to mitigate the release as the secretary shall specify in the order.

(3) Commencing an action to enjoin acts or practices specified in this subsection or requesting the attorney general or appropriate county or district attorney to commence an action to enjoin those acts or practices. Upon a showing that a person has engaged in those acts or practices, a permanent or temporary injunction, restraining order or other order may be granted by any court of competent jurisdiction. An action for injunction under this subsection shall have precedence over other cases in respect to order of trial.

(4) Applying to the appropriate district court for an order of that court directing compliance with the order of the secretary pursuant to the Kansas judicial review act. Failure to obey the court order shall be punishable as contempt of the court issuing the order. The application under this subsection shall have precedence over other cases in respect to order of trial.

(f) In any civil action brought pursuant to this section in which a temporary restraining order, preliminary injunction or permanent injunction is sought it shall be sufficient to show that a violation of the provisions of this act, or the rules and regulations adopted thereunder has occurred or is imminent. It shall not be necessary to allege or prove at any stage of the proceeding that irreparable damage will occur should the temporary restraining order, preliminary injunction or permanent injunction not be issued or that the remedy at law is inadequate.

History: L. 1989, ch. 186, § 14; L. 1992, ch. 311, § 8; L. 2003, ch. 12, § 2; L. 2010, ch. 17, § 154; July 1.



65-34,114 Underground petroleum storage tank release trust fund.

65-34,114. Underground petroleum storage tank release trust fund. (a) There is hereby established as a segregated fund in the state treasury the underground petroleum storage tank release trust fund, which shall be a continuation of the petroleum storage tank release trust fund. The underground  fund shall be administered by the secretary.  Revenue from the following sources shall be deposited in the state treasury and credited to the underground fund:

(1) The applicable proceeds of the environmental assurance fee imposed by this act;

(2) any moneys recovered by the state under the provisions of this act relating to underground storage tanks, including administrative expenses, civil penalties and moneys paid under an agreement, stipulation or settlement;

(3) interest attributable to investment of moneys in the underground fund;

(4) moneys received by the secretary in the form of gifts, grants, reimbursements or appropriations from any source intended to be used for the purposes of the underground fund, but excluding federal grants and cooperative agreements; and

(5) amounts transferred to the underground fund by the plan adopted pursuant to K.S.A. 65-34,126, and amendments thereto, as provided by K.S.A. 65-34,126, and amendments thereto.

(b) The underground fund shall be administered so as to assist owners and operators of underground petroleum storage tanks in providing evidence of financial responsibility for corrective action required by a release from any such tank.  Moneys deposited in the underground fund may be expended for the purpose of reimbursing owners and operators and such others as provided by this act for the costs of corrective action and for transfers to the plan adopted pursuant to K.S.A. 65-34,126, and amendments thereto, as provided by K.S.A. 65-34,126, and amendments thereto, subject to the conditions and limitations prescribed by this act, but moneys in the underground fund shall not otherwise be used for compensating third parties for bodily injury or property damage caused by a release from an underground petroleum storage tank, other than property damage included in a corrective action plan approved by the secretary.  In addition, moneys credited to the underground fund may be expended for the following purposes:

(1) To permit the secretary to take whatever emergency action is necessary or appropriate to assure that the public health or safety is not threatened whenever there is a release or potential release from an underground petroleum storage tank;

(2) to permit the secretary to take corrective action where the release or potential release presents an actual or potential threat to human health or the environment, if the owner or operator has not been identified or is unable or unwilling to perform corrective action, including but not limited to providing for alternative water supplies;

(3) payment of the state's share of the federal leaking underground storage tank trust fund cleanup costs, as required by the resource conservation and recovery act, 42 U.S.C. § 6991b(h)(7)(B);

(4) payment of the administrative, technical and legal costs incurred by the secretary in carrying out the provisions of K.S.A. 65-34,114 through 65-34,124, and amendments thereto, with respect to underground storage tanks, including the cost of any additional employees or increased general operating costs of the department attributable thereto, which costs shall not be payable from any moneys other than those credited to the underground fund;

(5) reimbursement of persons as authorized by subsection (g) of K.S.A. 65-34,119, and amendments thereto;

(6) payment of refunds as authorized by subsection (h) of K.S.A. 65-34,119, and amendments thereto; and

(7) payment of the administrative, technical and legal costs incurred by the secretary in carrying out the provisions of K.S.A. 65-34,104 through 65-34,113, and amendments thereto, with respect to underground storage tanks, providing additional enforcement, reporting and operator training required by the energy policy act of 2005, including the cost of any additional employees, contracting or increased general operating costs of the department attributable thereto, which costs shall not be payable from any moneys other than those credited to the underground fund.

(c) The underground fund shall be used for the purposes set forth in this act and for no other governmental purposes.  It is the intent of the legislature that the underground fund shall remain intact and inviolate for the purposes set forth in this act, and moneys in the underground fund shall not be subject to the provisions of K.S.A. 75-3722, 75-3725a and 75-3726a, and amendments thereto.

(d) Neither the state of Kansas nor the underground fund shall be liable to an owner or operator for the loss of business, damages or taking of property associated with any corrective or enforcement action taken pursuant to this act.

(e) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the underground fund interest earnings based on:

(1) The average daily balance of moneys in the underground fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(f) All expenditures from the underground fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for the purposes set forth in this section.

History: L. 1989, ch. 186, § 15; L. 1990, ch. 229, § 1; L. 1992, ch. 305, § 3; L. 1996, ch. 253, § 18; L. 2007, ch. 34, § 3; July 1.



65-34,115 Liability for costs of corrective action.

65-34,115. Liability for costs of corrective action. Except as otherwise provided in this act, an owner or operator of a petroleum storage tank, or both, shall be liable for all costs of corrective action taken in response to a release from such petroleum storage tank.  Eligibility to participate in the underground fund may be submitted as evidence of financial responsibility required of owners and operators of underground petroleum storage tanks.

History: L. 1989, ch. 186, § 16; L. 1992, ch. 311, § 11; July 1.



65-34,117 Environmental assurance fee; disposition of proceeds.

65-34,117. Environmental assurance fee; disposition of proceeds. (a) There is hereby established on and after July 1, 1992, an environmental assurance fee of $.01 on each gallon of petroleum product, other than aviation fuel, manufactured in or imported into this state. The environmental assurance fee shall be paid by the manufacturer, importer or distributor first selling, offering for sale, using or delivering petroleum products within this state. The environmental assurance fee shall be paid to the department of revenue at the same time and in the same manner as the inspection fee established pursuant to K.S.A. 55-426, and amendments thereto, is paid. The secretary of revenue shall remit the environmental assurance fees paid hereunder to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the aboveground fund, the underground fund, the UST redevelopment fund or the environmental stewardship fund, as provided by subsection (b). Exchanges of petroleum products on a gallon-for-gallon basis within a terminal and petroleum product which is subsequently exported from this state shall be exempt from this fee.

(b) Moneys collected from the environmental assurance fee imposed by this section shall be credited as follows:

(1) At any time when the unobligated principal balance of the underground fund is equal to $2,000,000 or less, the moneys shall be credited to the underground fund until the unobligated principal balance of the underground fund equals or exceeds $5,000,000.

(2) At any time when the unobligated principal balance of the aboveground fund is equal to $500,000 or less and the moneys are not required to be credited to the underground fund under subsection (b)(1), such moneys shall be credited to the aboveground fund until the unobligated principal balance of the aboveground fund equals or exceeds $1,500,000 or until subsection (b)(1) requires moneys to be credited to the underground fund, whichever occurs first. At any time when the unobligated principal balance of the aboveground fund exceeds $1,500,000, the excess shall be transferred to the underground fund.

(3) At any time when the moneys cease to be credited to the aboveground fund before the unobligated principal balance of the aboveground fund equals or exceeds $1,500,000, such moneys shall again be credited to the aboveground fund when the unobligated principal balance of the underground fund equals or exceeds $5,000,000. Such moneys shall continue to be credited to the aboveground fund until the unobligated principal balance of the aboveground fund equals or exceeds $1,500,000 or until subsection (b)(1) requires moneys to be credited to the underground fund, whichever occurs first.

(4) At any time when subsections (b)(1), (b)(2) and (b)(3) do not require moneys to be credited to either the underground fund or the aboveground fund, the excess shall be transferred to the UST redevelopment fund. If the unobligated principal balance of the UST redevelopment fund is equal to $2,000,000 or less, the moneys shall be credited to the UST redevelopment fund until the unobligated principal balance of the UST redevelopment fund equals or exceeds $5,000,000 or until subsections (b)(1), (b)(2) or (b)(3) require money.

(5) At any time when subsections (b)(1), (b)(2), (b)(3) and (b)(4) do not require moneys to be credited to either the underground fund, the aboveground fund or the UST redevelopment fund, the money shall be credited to the environmental stewardship fund. If the unobligated principal balance of the environmental stewardship fund is equal to $2,000,000 or less, the money shall be credited to the environmental stewardship fund until the unobligated principal balance of the environmental stewardship fund equals or exceeds $5,000,000 or until subsections (b)(1), (b)(2), (b)(3) or (b)(4) require money.

(c) At any time when subsections (b)(1), (b)(2), (b)(3), (b)(4) and (b)(5) do not require moneys to be credited to either the underground fund, the aboveground fund, the UST redevelopment fund or the environmental stewardship fund, no environmental assurance fees shall be levied unless and until such time as the unobligated principal balance in the underground fund is less than or equal to $2,000,000 or the unobligated principal balance in the aboveground fund is less than or equal to $500,000 or the unobligated principal balance in the UST redevelopment fund or environmental stewardship fund is less than or equal to $2,000,000, in which case the collection of the environmental assurance fee will resume within 90 days following the end of the month in which such unobligated balance occurs. If no environmental assurance fees are being levied, the director of accounts and reports shall notify the secretary of revenue whenever the unobligated principal balance in the underground fund is $2,000,000 or the unobligated principal balance in the aboveground fund is $500,000 or the unobligated principal balance in the UST redevelopment fund or environmental stewardship fund is $2,000,000, and the secretary of revenue shall then give notice to each person subject to the environmental assurance fee as to the imposition of the fee and the duration thereof.

The director of accounts and reports shall cause to be published each month, in the second issue of the Kansas register published in such month, the amount of the unobligated principal balances in the underground fund and the aboveground fund on the last day of the preceding calendar month.

(d) Every manufacturer, importer or distributor of any petroleum product liable for the payment of environmental assurance fees as provided in this act, shall report in full and detail before the 25th day of every month to the secretary of revenue, on forms prepared and furnished by the secretary of revenue, and at the time of forwarding such report, shall compute and pay to the secretary of revenue the amount of fees due on all petroleum products subject to such fee during the preceding month.

(e) All fees imposed under the provisions of this section and not paid on or before the 25th day of the month succeeding the calendar month in which such petroleum products were subject to such fee shall be deemed delinquent and shall bear interest at the rate of 1% per month, or fraction thereof, from such due date until paid. In addition thereto, there is hereby imposed upon all amounts of such fees remaining due and unpaid after such due date a penalty in the amount of 5% thereof. Such penalty shall be added to and collected as a part of such fees by the secretary of revenue.

(f) The secretary of revenue is hereby authorized to adopt such rules and regulations as may be necessary to carry out the responsibilities of the secretary of revenue under this section.

History: L. 1989, ch. 186, § 18; L. 1990, ch. 229, § 2; L. 1992, ch. 311, § 13; L. 1996, ch. 61, § 1; L. 2001, ch. 5, § 249; L. 2006, ch. 50, § 6; L. 2012, ch. 22, § 3; L. 2015, ch. 26, § 3; July 1.



65-34,118 Corrective action; duties of owners and operators; duties of secretary; consent agreement, contents.

65-34,118. Corrective action; duties of owners and operators; duties of secretary; consent agreement, contents. (a) Whenever the secretary has reason to believe that there is or has been a release into the environment from a petroleum storage tank and has reason to believe that such release poses a danger to human health or the environment, the secretary shall obtain corrective action for such release from the owner or operator, or both, or from any past owner or operator who has contributed to such release.  Such corrective action shall be performed in accordance with a plan approved by the secretary.  Upon approval of such plan, the owner or operator shall obtain and submit to the secretary at least three bids from persons qualified to perform the corrective action except that, the secretary may waive this requirement upon a showing that the owner or operator has made a good faith effort but has not been able to obtain three bids from qualified bidders.

(b) If the owner or operator is unable or unwilling to perform corrective action as provided for in subsection (a) or no owner or operator can be found, the secretary may undertake appropriate corrective action utilizing funds from the underground fund, if the release was from an underground petroleum storage tank, or from the aboveground fund, if the release was from an aboveground petroleum storage tank. Costs incurred by the secretary in taking a corrective action, including administrative and legal expenses, are recoverable from the owner or operator and may be recovered in a civil action in district court brought by the secretary.  Corrective action costs recovered under this section shall be deposited in the underground fund, if the release was from an underground petroleum storage tank, or from the aboveground fund, if the release was from an aboveground petroleum storage tank. Corrective action taken by the secretary under this subsection need not be completed in order to seek recovery of corrective action costs, and an action to recover such costs may be commenced at any stage of a corrective action.

(c) An owner or operator shall be liable for all costs of corrective action incurred by the state of Kansas as a result of a release from a petroleum storage tank, unless the owner or operator, or both, enter into a consent agreement with the secretary in the name of the state within a reasonable period of time, which time period may be specified by rule and regulation.  At a minimum, the owner or operator, or both, must agree that:

(1) The owner or operator shall be liable for the appropriate amounts pursuant to K.S.A. 65-34,119 and amendments thereto;

(2) the state of Kansas and the respective fund are relieved of all liability to an owner or operator for any loss of business, damages and taking of property associated with the corrective action;

(3) the department or its contractors may enter upon the property of the owner or operator, at such time and in such manner as deemed necessary, to monitor and provide oversight for the necessary corrective action to protect human health and the environment;

(4) the owner or operator shall be fully responsible for removal, replacement or retrofitting of petroleum storage tanks and the cost thereof shall not be reimbursable from the respective fund;

(5) the owner or operator shall effectuate corrective action according to a plan approved by the secretary pursuant to subsection (a);

(6) the liability of the state and the respective fund shall not exceed $1,000,000, less the deductible amount, for any release from a petroleum storage tank; and

(7) such other provisions as are deemed appropriate by the secretary to ensure adequate protection of human health and the environment.

(d) For purposes of this act, corrective action costs shall include the actual costs incurred for the following:

(1) Removal of petroleum products from petroleum storage tanks, surface waters, groundwater or soil;

(2) investigation and assessment of contamination caused by a release from a petroleum storage tank;

(3) preparation of corrective action plans approved by the secretary;

(4) removal of contaminated soils;

(5) soil treatment and disposal;

(6) environmental monitoring;

(7) lease, purchase and maintenance of corrective action equipment;

(8) restoration of a private or public potable water supply, where possible, or replacement thereof, if necessary; and

(9) other costs identified by the secretary as necessary for proper investigation, corrective action planning and corrective action activities to meet the requirements of this act.

History: L. 1989, ch. 186, § 19; L. 1992, ch. 311, § 14; July 1.



65-34,119 Reimbursement from above ground and underground funds; conditions.

65-34,119. Reimbursement from above ground and underground funds; conditions. (a) Subject to the provisions of subsection (b), an owner or operator is entitled to reimbursement of reasonable costs of corrective action taken in response to a release from a petroleum storage tank if: (1) The owner or operator is not the United States government or any of its agencies; (2) the owner or operator is in substantial compliance, as provided in subsections (e) and (f); (3) the owner or operator undertakes corrective action, either through personnel of the owner or operator or through response action contractors or subcontractors; and (4) the corrective action is not in response to a release from an aboveground storage tank described in K.S.A. 65-34,103(g) or (h), and amendments thereto. If the release is from an underground petroleum storage tank, reimbursement shall be from the underground fund and, if the release is from an aboveground petroleum storage tank, reimbursement shall be from the aboveground fund.

(b) Reimbursement pursuant to subsection (a) is subject to the following provisions:

(1) Except as provided in subsections (g) and (h), the owner or operator shall be liable for the first costs of corrective action taken in response to a release from any petroleum storage tank in an amount equal to $3,000 plus $500 for each such tank owned or operated by the owner or operator at the site of the release or $100,000, whichever is less. The first costs of corrective actions will be waived for any site where petroleum contamination is discovered and reported during the replacement of a single-wall underground storage tank from July 1, 2015, to June 30, 2020, if such single-wall underground storage tank system is replaced with a secondary containment system in accordance with provisions of K.S.A. 65-34,138, and amendments thereto;

(2) the owner or operator must submit to and receive from the secretary approval of the proposed corrective action plan, together with projected costs of the corrective action;

(3) the secretary may, in the secretary's discretion, determine those costs which are allowable as corrective action costs and those which are attributable or ancillary to removal, replacement or retrofitting of storage tanks;

(4) the owner or operator, or agents thereof, shall keep and preserve suitable records demonstrating compliance with the approved corrective action plan and all invoices and financial records associated with costs for which reimbursement will be requested;

(5) within 30 days of receipt of a complete corrective action plan, or as soon as practicable thereafter, the secretary shall make a determination and provide written notice as to whether the owner or operator responsible for corrective action is eligible or ineligible for reimbursement of corrective action costs and, should the secretary determine the owner or operator is ineligible, the secretary shall include in the written notice an explanation setting forth in detail the reasons for the determination;

(6) the owner or operator shall submit to the secretary a written notice that corrective action has been completed within 30 days of completing corrective action;

(7) no later than 30 days from the submission of the notice as required by subsection (b)(6), the owner or operator must submit an application for reimbursement of corrective action costs in accordance with criteria established by the secretary, and the application for reimbursement must include the total amount of the corrective action costs and the amount of reimbursement sought. In no case shall the total amount of reimbursement exceed the lesser of the actual costs of the corrective action or the amount of the lowest bid submitted pursuant to K.S.A. 65-34,118, and amendments thereto, and approved by the secretary, less the appropriate deductible amount;

(8) interim payments shall be made to an owner or operator in accordance with the plan approved by the secretary pursuant to K.S.A. 65-34,118, and amendments thereto, except that the secretary, for good cause shown, may refuse to make interim payments or withhold the final payment until completion of the corrective action;

(9) the owner or operator shall be fully responsible for removal, replacement or retrofitting of petroleum storage tanks and the cost thereof, and costs attributable or ancillary thereto, shall not be reimbursable from the respective fund;

(10) the owner or operator shall provide evidence satisfactory to the secretary that corrective action costs equal to the appropriate deductible amount have been paid by the owner or operator, and such costs shall not be reimbursed to the owner or operator;

(11) with regard to an underground petroleum storage tank, the owner or operator submits to the secretary proof, satisfactory to the secretary, that: (A) Such owner or operator is unable to satisfy the criteria for self-insurance under the federal act; or (B) such owner or operator is able to satisfy the criteria for self-insurance under the federal act but the release is from an underground petroleum storage tank not located at a facility engaged in production or refining of petroleum;

(12) with regard to an aboveground petroleum storage tank, the owner or operator submits to the secretary proof, satisfactory to the secretary, that the release is from an aboveground petroleum storage tank not located at a facility engaged in production or refining of petroleum; and

(13) the owner or operator shall be liable for all costs which are paid by or for which the owner or operator is entitled to reimbursement from insurance coverage, warranty coverage or any other source.

(c) For the purpose of determining an owner's or operator's eligibility for reimbursement and the applicable deductible of such owner or operator, the secretary shall consider all owners and operators owned or controlled by the same interests to be a single owner or operator, except that each state agency to which moneys are appropriated shall be considered individually as an owner or operator for such purpose.

(d) Notwithstanding the provisions of K.S.A. 65-34,118(c), and amendments thereto, should the secretary find that any of the following situations exist, any or all owners or operators shall, in the discretion of the secretary, be liable for 100% of costs associated with corrective action necessary to protect health or the environment, if:

(1) The release was due to willful or wanton actions by the owner or operator;

(2) the owner or operator is in arrears for moneys owed, other than environmental assurance fees, to either the underground fund or the aboveground fund;

(3) the release was from a tank not registered with the department;

(4) the owner or operator fails to comply with any provision of the agreement specified in K.S.A. 65-34,118(c), and amendments thereto;

(5) the owner or operator moves in any way to obstruct the efforts of the department or its contractors to investigate the presence or effects of a release or to effectuate corrective action;

(6) the owner or operator is not in substantial compliance with any provision of this act or rules and regulations promulgated hereunder; or

(7) the owner or operator allowed, failed to report or failed to take corrective action in response to such release, knowing or having reason to know of such release.

(e) Except as otherwise provided in subsections (f) and (g), an owner or operator is in substantial compliance with this act and the rules and regulations adopted hereunder, if:

(1) Each petroleum storage tank owned or operated by such owner or operator has been registered with the secretary, in accordance with the applicable laws of this state and any rules and regulations adopted thereunder;

(2) the owner or operator has entered into an agreement with the secretary, as provided in K.S.A. 65-34,118(c), and amendments thereto;

(3) the owner or operator has complied with any applicable financial responsibility requirements imposed by the Kansas storage tank act and the rules and regulations adopted thereunder; and

(4) the owner or operator has otherwise made a good faith effort to comply with the federal act if applicable, this act, any other law of this state regulating petroleum storage tanks and all applicable rules and regulations adopted under any of them.

(f) An owner or operator shall be deemed to be in substantial compliance with this act with respect to the following tanks if such owner or operator has notified the department, on forms provided by the department, of the tank's existence, including age, size, type, location, associated equipment and uses:

(1) Any farm or residential tank of 1,100 gallons or less capacity used for storing motor fuel for noncommercial purposes;

(2) any aboveground tank of less than 660 gallons capacity; and

(3) any tank used for storing heating oil for consumptive use on the single family residential premise where stored.

(g) (1) Except as provided by subsection (g)(2), a person who owns property where a petroleum storage tank is located shall not be required to register such tank to be eligible for reimbursement from the respective fund of all costs of any necessary corrective action taken in response to a release from such tank and shall not be subject to the provisions of subsection (b)(1) if such person has at no time placed petroleum in such tank or withdrawn petroleum from such tank and such person:

(A) Submitted a corrective action plan prior to July 1, 1990, with respect to an underground petroleum storage tank, or prior to July 1, 1993, with respect to an aboveground petroleum storage tank;

(B) acquired such tank before December 22, 1988; or

(C) acquired such tank by intestate succession or testamentary disposition.

(2) A person shall not be eligible for reimbursement under subsection (g)(1) unless the owner or operator of the tank is unable or unwilling to perform corrective action or cannot be found, in which case the secretary may recover all reimbursement paid, and any related administrative and legal expenses, from the owner or operator as provided by K.S.A. 65-34,118(b), and amendments thereto.

(h) An owner or operator shall be entitled, upon written notification to the secretary, to elect between the deductible provided by this section before July 1, 1992, and the deductible provided by this section on and after July 1, 1992, with respect to costs of corrective action taken on or after April 1, 1990, if such owner or operator has applied before July 1, 1992, for reimbursement of such costs from the respective fund. If an owner or operator or former owner or operator has paid a deductible that is greater than the deductible provided by this section on and after July 1, 1992, such owner or operator or former owner or operator may apply to the secretary for a refund of the difference in such deductibles. If the owner or operator or former owner or operator has died or no longer exists, no such refund shall be paid.

History: L. 1989, ch. 186, § 20; L. 1990, ch. 229, § 3; L. 1992, ch. 311, § 15; L. 2015, ch. 26, § 4; July 1.



65-34,119a Retroactive reimbursement from underground fund.

65-34,119a. Retroactive reimbursement from underground fund. (a) An owner or operator shall be entitled to reimbursement from the underground fund for the costs of corrective action taken on or after April 1, 1990, in response to a release from an underground petroleum storage tank which was discovered on or after December 22, 1988, to the extent that such owner or operator would be entitled to reimbursement if the release had been discovered on or after April 1, 1990, including application of all applicable deductibles and conditions of reimbursement imposed by K.S.A. 65-34,119 and amendments thereto.

(b) This section shall be part of and supplemental to the Kansas storage tank act.

History: L. 1990, ch. 229, § 4; L. 1992, ch. 311, § 17; July 1.



65-34,120 Liability of state and its officers and employees limited; fund liability limits.

65-34,120. Liability of state and its officers and employees limited; fund liability limits. (a) Nothing in this act shall establish or create any liability or responsibility on the part of the secretary, the department or its agents or employees, or the state of Kansas to pay any corrective action costs from any source other than the respective fund created by this act.

(b) In no event shall the underground fund be liable for the payment of corrective action costs in an amount in excess of the following, less any applicable deductible amounts of the owner or operator:

(1) For costs incurred in response to any one release from an underground petroleum storage tank, $1,000,000;

(2) subject to the provisions of subsection (a)(4), for an owner or operator of 100 or fewer underground petroleum storage tanks, an annual aggregate of $1,000,000; and

(3) subject to the provisions of subsection (a)(4), for an owner or operator of more than 100 underground petroleum storage tanks, an annual aggregate of $2,000,000.

(c) In no event shall the aboveground fund be liable for the payment of corrective action costs in an amount in excess of the following, less the deductible amounts of the owner or operator:

(1) For costs incurred in response to any one release from an aboveground petroleum storage tank, $1,000,000;

(2) for an owner or operator of 100 or fewer aboveground petroleum storage tanks, an annual aggregate of $1,000,000; and

(3) for an owner or operator of more than 100 aboveground petroleum storage tanks, an annual aggregate of $2,000,000.

(d) This act is intended to assist an owner or operator only to the extent provided for in this act, and it is in no way intended to relieve the owner or operator of any liability that cannot be satisfied by the provisions of this act.

(e) Neither the secretary nor the state of Kansas shall have any liability or responsibility to make any payments for corrective action if the respective fund created herein is insufficient to do so. In the event the respective fund is insufficient to make the payments at the time the claim is filed, such claims shall be paid in the order of filing at such time as moneys are paid into the respective fund.

(f) No common-law liability, and no statutory liability which is provided in a statute other than in this act, for damages resulting from a release from a petroleum storage tank is affected by this act. The authority, power and remedies provided in this act are in addition to any authority, power or remedy provided in any statute other than a section of this act or provided at common law.

(g) If a person conducts a corrective action activity in response to a release from a petroleum storage tank, whether or not the person files a claim against the respective fund under this act, the claim and corrective action activity conducted are not evidence of liability or an admission of liability for any potential or actual environmental pollution or third-party claim.

History: L. 1989, ch. 186, § 21; L. 1990, ch. 229, § 6; L. 1992, ch. 311, § 18; L. 1996, ch. 125, § 2; July 1.



65-34,121 Annual report to governor and legislature.

65-34,121. Annual report to governor and legislature. On or before the first day of the regular session of the legislature in each year, the secretary shall prepare and submit a report to the governor and to the chairperson, vice-chairperson and ranking minority member of the standing committees on energy and natural resources of the house of representatives and the senate regarding the receipts and disbursements from the underground fund and the aboveground fund during the preceding fiscal year, indicating the extent of the corrective action taken under this act.

History: L. 1989, ch. 186, § 22; L. 1992, ch. 311, § 19; L. 1996, ch. 125, § 3; July 1.



65-34,122 Same; appeals from orders or decisions of secretary, procedure.

65-34,122. Same; appeals from orders or decisions of secretary, procedure. (a) Any person adversely affected by any order or decision of the secretary may, within 15 days of service of the order or decision, request in writing a hearing. Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(b) Any person adversely affected by any action of the secretary pursuant to this act may obtain review of such action in accordance with the Kansas judicial review act.

History: L. 1989, ch. 186, § 23; L. 2010, ch. 17, § 155; July 1.



65-34,123 Funds abolished.

65-34,123. Funds abolished. The underground fund and the aboveground fund shall be and are hereby abolished on July 1, 2024.

History: L. 1989, ch. 186, § 24; L. 1992, ch. 311, § 20; L. 1993, ch. 56, § 1; L. 1996, ch. 125, § 4; L. 2001, ch. 143, § 1; L. 2012, ch. 22, § 4; July 1.



65-34,124 Same; effective date of K.S.A. 65-34,114 through 65-34,123.

65-34,124. Same; effective date of K.S.A. 65-34,114 through 65-34,123. The provisions of K.S.A. 65-34,114 through 65-34,123 shall take effect and be in force on and after April 1, 1990.

History: L. 1989, ch. 186, § 25; May 18.



65-34,125 Severability.

65-34,125. Severability. If any provisions of this act or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provisions or application. To this end the provisions of this act are severable.

History: L. 1989, ch. 186, § 36; May 18.



65-34,126 Third party liability insurance plan.

65-34,126. Third party liability insurance plan. (a) The commissioner of insurance shall adopt and implement a plan for applicants for insurance who are in good faith entitled to insurance necessary to achieve compliance with the financial responsibility requirements for third-party liability imposed by 40 CFR part 280, subpart H, and part 281 adopted by the federal environmental protection agency. Insurers undertaking to transact the kinds of insurance specified in subsection (b) or (c) of K.S.A. 40-1102 and amendments thereto and rating organizations which file rates for such insurance shall cooperate in the preparation and submission to the commissioner of insurance of a plan or plans for the insurance specified in this section. Such plan shall provide:

(1) Insurance necessary to achieve compliance with the financial responsibility requirements for third-party liability imposed by 40 CFR part 280, subpart H, and part 281;

(2) for the appointment by the plan of a servicing carrier which shall be: (A) An insurance company authorized to transact business in this state; (B) an insurance company which is listed with the commissioner pursuant to K.S.A. 40-246e and amendments thereto; or (C) a risk retention group, as defined by K.S.A. 40-4101 and amendments thereto, which meets the requirements established under the federal liability risk retention act of 1986 (15 U.S.C. 3901 et seq.) and has registered with the commissioner pursuant to K.S.A. 40-4103 and amendments thereto;

(3) reasonable rules governing the plan, including provisions requiring, at the request of the applicant, an immediate assumption of the risk by an insurer or insurers upon completion of an application, payment of the specified premium and deposit of the application and the premium in the United States mail, postage prepaid and addressed to the plan's office;

(4) rates and rate modifications applicable to such risks, which rates shall be established as provided by subsection (b);

(5) the limits of liability which the insurer shall be required to assume;

(6) coverage for only underground storage tanks located within this state;

(7) coverage for at least 12 months from the date of the original application with respect to any underground storage tank which has been installed for less than 10 years, and may provide such coverage with respect to any such tank which has been installed 10 or more years, without requiring tank integrity tests, soil tests or other tests for insurability if, within six months immediately preceding application for insurance, the tank has been made to comply with all provisions of federal and state law, and all applicable rules and regulations adopted pursuant thereto, but the plan may provide for renewal or continuation of such coverage to be contingent upon satisfactory evidence that the tank or tanks to be insured continue to be in compliance with such laws and rules and regulations;

(8) exclusion from coverage of any damages for noneconomic loss and any damages resulting from intentional acts of the insured or agents of the insured;

(9) to the extent allowed by law, subrogation of the insurer to all rights of recovery from other sources for damages covered by the plan or plans;

(10) an optional deductible of the first $2,500, $5,000 or $10,000 of liability per occurrence at any one location for compensation of third parties for bodily injury and property damage caused by either gradual or sudden and accidental releases from underground petroleum storage tanks, but no such deductible shall apply to reasonable and necessary attorney fees and other reasonable and necessary expenses incurred in defending a claim for such compensation;

(11) coverage only of claims for occurrences that commenced during the term of the policy and that are discovered and reported to the insurer during the policy period or within six months after the effective date of the cancellation or termination of the policy;

(12) a method whereby applicants for insurance, insureds and insurers may have a hearing on grievances and the right of appeal to the commissioner;

(13) a method whereby adequate reserves are established for open claims and claims incurred but not reported based on advice from an independent actuary retained by the plan at least annually, the cost of which shall be borne by the plan;

(14) a method whereby the plan shall compare the premiums earned to the losses and expenses sustained by the plan for the preceding fiscal year and if, for that year: (A) There is any excess of losses and expenses over premiums earned, plus amounts transferred pursuant to subsection (a)(15), an amount equal to such excess losses and expenses shall be transferred from the underground fund established by K.S.A. 65-34,114 and amendments thereto to the plan; or (B) there is any surplus of premiums earned, plus amounts transferred pursuant to subsection (a)(15), over losses, including loss reserves, and expenses sustained, 1/2 of such surplus shall be transferred to such fund from the plan and the remaining 1/2 of such surplus shall be refunded from the plan to the insureds in proportion to the amount each paid into the plan during the preceding fiscal year; and

(15) a method whereby, during any fiscal year, whenever the losses and expenses sustained by the plan exceed premiums earned, an amount equal to the excess of losses and expenses shall be transferred from the underground fund established by K.S.A. 65-34,114 and amendments thereto to the plan upon receipt by the secretary of health and environment of evidence, satisfactory to the secretary, of the amount of the excess losses and expenses.

(b) The commissioner of insurance shall establish rates, effective January 1 of each year, for coverage provided under the plan adopted pursuant to this section. Such rates shall be reasonable, adequate and not unfairly discriminatory. Such rates shall be based on loss and expense  experience developed by risks insured by the plan and shall be in an amount deemed sufficient by the commissioner to fund anticipated claims based upon reasonably prudent actuarial principles, except that:

(1) Due consideration shall be given to the loss and expense experience developed by similar plans operating or trust funds offering third party liability coverage in other states and the voluntary market; and

(2) before January 1, 1992, the annual rate shall be not more than $500 for each tank for which coverage is provided under the plan with selection of a $10,000 deductible.

In establishing rates pursuant to this subsection, the commissioner shall establish, as appropriate, lower rates for tanks complying with all federal standards, including design, construction, installation, operation and release detection standards, with which such tanks are or will be required to comply by 40 C.F.R part 280 as in effect on the effective date of this act.

(c) The commissioner of insurance shall appoint a governing board for the plan. The governing board shall meet at least annually to review and prescribe operating rules of the plan. Such board shall consist of five members appointed as follows: One representing domestic or foreign insurance companies, one representing independent insurance agents, one representing underground storage tank owners and operators and two representing the general public. No member representing the general public shall be, or be affiliated with, an insurance company, independent insurance agent or underground storage tank operator. Members shall be appointed for terms of three years, except that the initial appointment shall include two members appointed for two-year terms and one member appointed for a one-year term, as designated by the commissioner.

(d) Before adoption of a plan pursuant to this section, the commissioner of insurance shall hold a hearing thereon.

(e) An insurer participating in the plan adopted by the commissioner of insurance pursuant to this section may pay a commission with respect to insurance assigned under the plan to an agent licensed for any other insurer participating in the plan or to any insurer participating in the plan.

(f) The commissioner of insurance may adopt such rules and regulations as necessary to administer the provisions of this section.

(g) The department of health and environment and the plan shall provide to each other such information as necessary to implement and administer the provisions of this section. Any such information which is confidential while in the possession of the department or plan shall remain confidential after being provided to the other pursuant to this subsection.

(h) This section shall be part of and supplemental to the Kansas storage tank act.

History: L. 1990, ch. 229, § 5; L. 1992, ch. 311, § 21; L. 2001, ch. 143, § 2; July 1.



65-34,127 Severability.

65-34,127. Severability. If any provisions of this act or the application thereof to any person or circumstances is held invalid the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provisions or application and to this end the provisions of this act are severable.

History: L. 1990, ch. 229, § 7; May 17.



65-34,128 Storage tank fee fund.

65-34,128. Storage tank fee fund. (a) There is hereby established as a segregated fund in the state treasury the storage tank fee fund. Revenue from the following sources shall be deposited in the state treasury and credited to the fund:

(1) Moneys collected from fees for registration of aboveground storage tanks, issuance of storage tank permits, approval of plans for new storage tank installations and conducting of storage tank inspections;

(2) any moneys received by the secretary in the form of gifts, grants, reimbursements or appropriations from any source intended to be used for the purposes of the fund; and

(3) interest attributable to investment of moneys in the fund.

(b) Moneys in the storage tank fee fund shall be expended only for:

(1) Enforcement of storage tank performance standards and registration requirements;

(2) programs intended to prevent releases from storage tanks; and

(3) administration of the provisions of the Kansas storage tank act.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the storage tank fee fund interest earnings based on:

(1) The average daily balance of moneys in the storage tank fee fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) All expenditures from the storage tank fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for the purposes set forth in this section.

(e) This section shall be part of and supplemental to the Kansas storage tank act.

History: L. 1992, ch. 311, § 4; L. 1992, ch. 305, § 2; L. 1996, ch. 253, § 19; May 23.



65-34,129 Aboveground petroleum storage tank release trust fund.

65-34,129. Aboveground petroleum storage tank release trust fund. (a) There is hereby established as a segregated fund in the state treasury the aboveground petroleum storage tank release trust fund, to be administered by the secretary.  Revenue from the following sources shall be deposited in the state treasury and credited to the aboveground fund:

(1) The applicable proceeds of the environmental assurance fee imposed by this act;

(2) any moneys recovered by the state under the provisions of this act relating to aboveground storage tanks, including administrative expenses, civil penalties and moneys paid under an agreement, stipulation or settlement;

(3) interest attributable to investment of moneys in the aboveground fund; and

(4) moneys received by the secretary in the form of gifts, grants, reimbursements or appropriations from any source intended to be used for the purposes of the aboveground fund, but excluding federal grants and cooperative agreements.

(b) Moneys deposited in the aboveground fund may be expended for the purpose of reimbursing owners and operators and such others as provided by this act for the costs of corrective action subject to the conditions and limitations prescribed by this act, but moneys in the aboveground fund shall not otherwise be used for compensating third parties for bodily injury or property damage caused by a release from an aboveground petroleum storage tank, other than property damage included in a corrective action plan approved by the secretary.  In addition, moneys credited to the aboveground fund may be expended for the following purposes:

(1) To permit the secretary to take whatever emergency action is necessary or appropriate to assure that the public health or safety is not threatened whenever there is a release or potential release from an aboveground petroleum storage tank;

(2) to permit the secretary to take corrective action where the release or potential release presents an actual or potential threat to human health or the environment, if the owner or operator has not been identified or is unable or unwilling to perform corrective action, including but not limited to providing for alternative water supplies;

(3) payment of the administrative, technical and legal costs incurred by the secretary in carrying out the provisions of K.S.A. 65-34,114 through 65-34,124, and amendments thereto, with respect to aboveground storage tanks, including the cost of any additional employees or increased general operating costs of the department attributable thereto, which costs shall not be payable from any moneys other than those credited to the aboveground fund; and

(4) reimbursement of persons as authorized by subsection (g) of K.S.A. 65-34,119 and amendments thereto.

(c) The aboveground fund shall be used for the purposes set forth in this act and for no other governmental purposes.  It is the intent of the legislature that the aboveground fund shall remain intact and inviolate for the purposes set forth in this act, and moneys in the aboveground fund shall not be subject to the provisions of K.S.A. 75-3722, 75-3725a and 75-3726a, and amendments thereto.

(d) Neither the state of Kansas nor the aboveground fund shall be liable to an owner or operator for the loss of business, damages or taking of property associated with any corrective or enforcement action taken pursuant to this act.

(e) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the aboveground fund interest earnings based on:

(1) The average daily balance of moneys in the aboveground fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(f) All expenditures from the aboveground fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for the purposes set forth in this section.

(g) This section shall be part of and supplemental to the Kansas storage tank act.

History: L. 1992, ch. 311, § 10; L. 1992, ch. 305, § 4; L. 1996, ch. 253, § 20; May 23.



65-34,130 Retroactive reimbursement from aboveground fund.

65-34,130. Retroactive reimbursement from aboveground fund. (a) An owner or operator shall be entitled to reimbursement from the aboveground fund for the costs of corrective action taken before July 1, 1992, in response to a release from an aboveground petroleum storage tank which was discovered on or after December 22, 1988, and for which written approval of any corrective action taken prior to July 1, 1992, has been granted by the secretary, subject to the following:

(1) Such owner or operator shall be entitled to reimbursement pursuant to this section only to the extent that such owner or operator would be entitled to reimbursement if the release had been discovered on or after the effective date of this act, including application of all applicable deductibles and conditions of reimbursement imposed by K.S.A. 65-34,119 and amendments thereto;

(2) such owner or operator shall be entitled to reimbursement pursuant to this section only if the owner or operator submits to the secretary proof, acceptable to the secretary, that such owner or operator is not engaged in production or refining of petroleum products;

(3) the aggregate of all reimbursement paid pursuant to this section shall not exceed $3,200,000;

(4) the aggregate of all reimbursement paid to an owner or operator pursuant to this section shall not exceed $100,000, after all applicable deductibles; and

(5) any claim for reimbursement pursuant to this section must be submitted to the secretary not later than December 31, 1992;

(b) If the aggregate of all reimbursement to which owners and operators would be otherwise entitled pursuant to this section exceeds $3,200,000, reimbursement shall be paid from the aboveground fund as follows:

(1) Any owner or operator who owns or operates not more than 12 aboveground petroleum storage tanks and whose aggregate claims for reimbursement pursuant to this section do not exceed $20,000, before applicable deductibles, shall receive full payment of the reimbursement to which such owner or operator is entitled unless the aggregate of all reimbursement to which all such owners and operators are entitled exceeds $3,200,000. In that case, such owners and operators shall be paid on a pro rata basis and no payments shall be paid to other owners or operators.

(2) If the aggregate of all reimbursement paid pursuant to subsection (b)(1) is less than $3,200,000, owners and operators other than those described in subsection (b)(1) shall receive full payment of the reimbursement to which they are entitled unless the aggregate of all reimbursement to which all such owners and operators are entitled, when added to the amount paid pursuant to subsection (b)(1), exceeds $3,200,000. In that case, such owners and operators shall be paid on a pro rata basis.

(c) All reimbursement payable pursuant to this section shall be paid by the secretary prior to May 1, 1993.

(d) Subject to the provisions of K.S.A. 65-34,119 and amendments thereto, an owner or operator shall be entitled to reimbursement from the aboveground fund for the costs of corrective action taken on or after July 1, 1992, in response to a release from an aboveground petroleum storage tank which was discovered on or after December 22, 1988, if such owner or operator is entitled to reimbursement under subsection (a) for corrective action taken before July 1, 1992, with respect to such release.

(e) This section shall be part of and supplemental to the Kansas storage tank act.

History: L. 1992, ch. 311, § 16; July 1.



65-34,131 UST redevelopment fund; expenditures.

65-34,131.  UST redevelopment fund; expenditures. (a) There is hereby established as a segregated fund in the state treasury the Kansas essential fuels supply trust fund. The Kansas essential fuels supply trust fund is hereby redesignated as the UST redevelopment fund. The UST redevelopment fund shall be administered by the secretary. Revenue from the following sources shall be deposited in the state treasury and credited to the UST redevelopment fund:

(1) The applicable proceeds of the environmental assurance fee imposed by K.S.A. 65-34,117, and amendments thereto; and

(2) interest attributable to investment of moneys in the UST redevelopment fund.

(b) The funds credited to the UST redevelopment fund may be expended to:

(1) Reimburse an eligible property owner in accordance with the provisions of K.S.A. 2015 Supp. 65-34,132, and amendments thereto, for allowable expenses for permanent closure of an abandoned underground storage tank;

(2) permit the secretary to conduct activities to permanently close an abandoned underground storage tank, if the underground storage tank owner or operator has not been identified or is unable or unwilling to perform permanent closure of the underground storage tank;

(3) reimburse an eligible owner of an underground storage tank in accordance with the provisions of K.S.A. 2015 Supp. 65-34,139, and amendments thereto, for allowable expenses for replacement and installation of all components of a single-wall underground storage tank system with a secondary containment system that complies with K.S.A. 65-34,138, and amendments thereto; or

(4) pay the administrative technical and legal costs incurred by the secretary in carrying out the provisions of this section and K.S.A. 2015 Supp. 65-34,132, and amendments thereto, including the cost of any additional employees or increased general operating costs of the department attributable thereto, which costs shall not be payable from any moneys other than those credited to the UST redevelopment fund.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the above UST redevelopment fund interest earnings based on:

(1) The average daily balance of moneys in the UST redevelopment fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) All expenditures from the above UST redevelopment fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for the purposes set forth in this section.

(e) This section shall be part of and supplemental to the Kansas storage tank act.

History: L. 2006, ch. 50, § 1; L. 2012, ch. 22, § 5; L. 2015, ch. 26, § 5; July 1.



65-34,132 UST redevelopment fund; reimbursement.

65-34,132.  UST redevelopment fund; reimbursement. (a) The secretary may provide for the reimbursement to eligible property owners in accordance with the provisions of this section and subject to the availability of moneys in the UST redevelopment fund. A property owner shall be eligible for reimbursement under this section, if such property owner has been approved by the secretary and:

(1) The property owner has never placed petroleum in the underground storage tank or withdrawn petroleum from the underground storage tank;

(2) the property owner is not the United States government or any of its agencies;

(3) the property owner is in substantial compliance with the Kansas storage tank act;

(4) the property owner provides 30-day notice and access to the department to perform an environmental assessment of the site during the underground storage tank removal; and

(5) if petroleum contamination is discovered during the environmental assessment of this site, the property owner applies to the underground fund to perform corrective action to address the contamination.

(b) A property owner shall not be eligible for reimbursement unless the underground storage tank owner or operator is unable or unwilling to perform corrective action or cannot be found. In such case the secretary may recover all reimbursement paid and any related administrative and legal expenses, from the underground storage tank owner or operator.

(c) Reimbursement pursuant to subsection (a) is subject to the following:

(1) The property owner must submit an application for reimbursement on forms supplied by the department and receive approval from the secretary of the proposed underground storage tank removal plan;

(2) upon approval of such plan, the property owner shall obtain and submit to the secretary at least three bids from persons qualified to perform the underground storage tank removal except that, the secretary may waive this requirement upon a showing that the property owner has made a good faith effort, but has not been able to obtain three bids from qualified bidders.

(3) The secretary may, in the secretary's discretion, determine those costs which are allowable as underground storage tank removal costs.

(d) The secretary may reimburse the property owner for permanent closure expenses, in the amount specified in subsection (e), if all of the following criteria are met:

(1) The underground storage tank facility was registered with the department on or after May 1, 1981;

(2) the underground storage tank contained petroleum products; and

(3) a deed restriction was placed on the property prohibiting the installation of underground storage tanks for the 10 years following the date of the underground storage tank removal. As a condition for reimbursement, the applicant must provide a notarized copy of the recorded deed restriction for the property with the seal of the register of deeds to the department.

(e) Only expenses for activities reasonable and necessary to permanently close [an] underground storage tank facility are eligible for reimbursement. Reasonable and necessary activities eligible for reimbursement include, but are not limited to, the following:

(A) Removal of the tank and piping system;

(B) cleaning and disposal of tanks; and

(C) disposal of waste petroleum and other waste material including concrete.

(f) Applications for reimbursement must be made on forms supplied by the department. Applications for reimbursement must include documentation of the facility upgrade or permanent closure activities and expense. Proof of payment of all expenses for which reimbursement is requested must be provided. The department will review those expenses based on current industry costs and provide reimbursement of reasonable and necessary costs. The department shall reimburse an applicant for 90% of the approved cost of the facility upgrade or permanent closure not to exceed $25,000 per facility. Disputes regarding application approval, reimbursement rates or reimbursement amounts will be referred to the UST redevelopment fund compensation advisory board.

(g) The secretary may adopt such rules and regulations deemed necessary to carry out the provisions of this section.

(h) The provisions of this section shall be part of and supplemental to the Kansas storage tank act.

History: L. 2006, ch. 50, § 2; L. 2007, ch. 34, § 4; L. 2007, ch. 180, § 16; L. 2012, ch. 22, § 6; July 1.



65-34,133 UST redevelopment fund compensation advisory board.

65-34,133.  UST redevelopment fund compensation advisory board. (a) There is hereby established the UST redevelopment fund compensation advisory board composed of five members, including the state fire marshal or the state fire marshal's designee, the director of the division of environment of the department or designee, two representatives from the petroleum industry, at least one of which shall be a petroleum marketer and one representative from the petroleum equipment installation industry. The governor shall appoint the appointive members of the board, and the members so appointed shall serve for terms of the duration of [the] UST redevelopment fund. The governor also shall designate a member of the board as its chair, to serve in such capacity at the pleasure of the governor. The secretary shall provide staff to support the activities of the board.

(b) Appointed members of the board attending meetings of such board, or attending a subcommittee meeting thereof, when authorized by such board, shall receive the amounts provided in subsection (e) of K.S.A. 75-3223, and amendments thereto.

(c) The board shall provide advice and counsel and make recommendations to the secretary regarding disputes over the disbursement of moneys from the UST redevelopment fund.

History: L. 2006, ch. 50, § 3; L. 2012, ch. 22, § 7; July 1.



65-34,134 Abolishment of UST redevelopment fund and compensation advisory board.

65-34,134. Abolishment of UST redevelopment fund and compensation advisory board. The UST redevelopment fund compensation advisory board and the UST redevelopment fund shall be and are hereby abolished on July 1, 2024. At the time of such abolishment remaining funds shall be deposited in the underground fund.

History: L. 2006, ch. 50, § 4; L. 2007, ch. 34, § 5; L. 2012, ch. 22, § 8; July 1.



65-34,135 Underground storage tank operators, training program; requirements.

65-34,135. Underground storage tank operators, training program; requirements. (a) Operators of underground storage tanks must complete a training program commensurate with their responsibility for the operation of underground storage tanks. The training program shall be approved by the department and will encompass three levels of training:

(1) Persons having primary responsibility for on-site operation and maintenance of underground storage tank systems;

(2) persons having daily on-site responsibility for the operation and maintenance of underground storage tank systems;

(3) daily, on-site employees having primary responsibility for addressing emergencies presented by a spill or release from an underground storage tank system.

(b) Storage tank operators must demonstrate that they have completed the training required by the department in order to obtain an annual permit for the operation of underground storage tanks.

(c) Operators of underground storage tanks must repeat the applicable training if the tank for which they have primary daily on-site management responsibilities is determined to be out of compliance with a requirement or a standard of the department.

(d) This section shall be part of and supplemental to the Kansas storage tank act.

History: L. 2007, ch. 34, § 1; July 1.



65-34,136 Non-fuel flammable or combustible liquid aboveground storage tanks; duties of state fire marshal; civil penalties; annual report; rules and regulations.

65-34,136. Non-fuel flammable or combustible liquid aboveground storage tanks; duties of state fire marshal; civil penalties; annual report; rules and regulations. (a) As used in this section:

(1) "Facility" means all buildings, equipment, structures, tanks and other stationary items which are located on a single site or on contiguous or adjacent sites and which are owned or operated by the same person or by any person which controls, is controlled by or under common control with such person, upon which one or more non-fuel flammable or combustible liquid aboveground storage tank system or systems is located, with bulk storage stations and terminals having a bulk storage total capacity of 10,000 gallons or more of flammable or combustible liquids.

(2) "Non-fuel flammable or combustible liquid" means flammable or combustible liquids not used for fuel including, but not limited to, solvents. "Non-fuel flammable or combustible liquid" shall not include the following compounds: New and used motor oil, transmission fluid, hydraulic oil, grease and lube oil; asphalt; asphalt emulsion; road oil; crude oil; mineral oil; processed fat; food grade oil; vegetable oil; and ethylene glycol.

(3) "Non-fuel flammable or combustible liquid aboveground storage tank system" means an aboveground storage tank system that contains non-fuel flammable or combustible liquids.

(b) (1) On or before July 1, 2009, the state fire marshal shall conduct an on-site inspection of each facility in existence on the effective date of this section to determine compliance with all standards concerning flammable and combustible liquids contained in national fire protection association pamphlet no. 30, 2008 edition, and all rules and regulations concerning aboveground storage tanks.

(2) If the state fire marshal determines that a facility is in compliance with such standards, rules and regulations, the state fire marshal shall conduct an on-site inspection of the facility at least once every three years thereafter to determine continued compliance with such standards, rules and regulations.

(3) If the state fire marshal determines that a facility is not in compliance with such standards, rules and regulations, the facility shall make all changes necessary to comply with such standards, rules and regulations as soon as practicable, but no later than July 1, 2012. Upon notification of compliance by the facility, but no later than July 1, 2012, the state fire marshal shall conduct an on-site inspection of the facility to determine compliance. Upon determination of compliance, the state fire marshal shall conduct an on-site inspection of the facility at least once every three years thereafter to determine continued compliance with such standards, rules and regulations.

(c) (1) An application and plan for design, construction, major modification and installation of all non-fuel flammable or combustible liquid aboveground storage tank facilities after the effective date of this section shall be submitted to the state fire marshal. Construction, major modification and installation of such facilities shall not commence until such application and plan is reviewed and approved by the state fire marshal in accordance with rules and regulations.

(2) The state fire marshal shall approve or deny such submitted applications and plans within 20 business days upon receipt of all necessary documentation as provided for in rules and regulations. If the state fire marshal requests additional information from the applicant, the state fire marshal shall have an additional 20 business days from the day of receipt of such information to approve or deny the submitted application and plan.

(3) The state fire marshal shall conduct an on-site inspection of each facility constructed after the effective date of this section, before such facility begins operation, to determine compliance with all standards concerning flammable and combustible liquids contained in national fire protection association pamphlet no. 30, 2008 edition, and all rules and regulations concerning aboveground storage tanks. Such facility shall not begin operation until the state fire marshal makes a determination of compliance. Upon determination of compliance, the state fire marshal shall conduct an on-site inspection of the facility at least once every three years thereafter to determine continued compliance with such standards, rules and regulations.

(d) On and after July 1, 2012, if the state fire marshal determines that a facility is not in compliance with all standards concerning flammable and combustible liquids contained in national fire protection association pamphlet no. 30, 2008 edition, and all rules and regulations concerning aboveground storage tanks, such facility shall be subject to a fine of $100 per tank every 30 days until the state fire marshal makes a determination of compliance. All fines assessed and collected under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the non-fuel flammable or combustible liquid aboveground storage tank system fund.

(e) The state fire marshal shall report annually to the senate standing committee on natural resources and the house of representatives standing committee on agriculture and natural resources regarding inspections and compliance pursuant to this section.

(f) On or before September 1, 2008, the state fire marshal shall adopt rules and regulations necessary to administer and enforce the provisions of this section. Such rules and regulations shall include adoption of all standards concerning flammable and combustible liquids contained in national fire protection association pamphlet no. 30, 2008 edition.

(g) The state fire marshal shall adopt rules and regulations specifying subsequent editions of national fire protection association pamphlet no. 30 which the state fire marshal has determined to be equivalent to the 2008 edition. Compliance with any subsequent edition specified by such rules and regulations shall be considered compliance with the 2008 edition specified in this section.

(h) This section shall be part of and supplemental to the Kansas storage tank act.

History: L. 2008, ch. 89, § 1; Apr. 24.



65-34,137 Non-fuel flammable or combustible liquid aboveground storage tank system fund.

65-34,137. Non-fuel flammable or combustible liquid aboveground storage tank system fund. (a) There is hereby established as a segregated fund in the state treasury the non-fuel flammable or combustible liquid aboveground storage tank system fund. Revenue from the fines assessed pursuant to K.S.A. 2015 Supp. 65-34,136, and amendments thereto, shall be deposited in the state treasury and credited to the fund.

(b) Moneys in the non-fuel flammable or combustible liquid aboveground storage tank system fund shall be expended only for administration and enforcement of the provisions of K.S.A. 2015 Supp. 65-34,136, and amendments thereto.

(c) All expenditures from the non-fuel flammable or combustible liquid aboveground storage tank system fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state fire marshal.

(d) This section shall be part of and supplemental to the Kansas storage tank act.

History: L. 2008, ch. 89, § 2; Apr. 24.



65-34,138 Underground storage tank systems; secondary containment.

65-34,138. Underground storage tank systems; secondary containment. (a) Each underground storage tank, or piping connected to any such tank, installed or replaced on and after July 1, 2013, shall be secondarily contained and monitored for leaks. (1) All secondary containment systems shall: (A) Be designed, constructed and installed to contain regulated substances released from the tank system until they are detected and removed;

(B) prevent the release of regulated substances to the environment at any time during the operational life of the underground storage tank system; and

(C) be checked for evidence of a release using interstitial monitoring.

(2) Any installation or replacement of secondarily contained piping shall include installation of containment of the submersible pump, but the requirement for secondary containment shall not apply to safe suction piping or repairs to an underground storage tank, piping or dispenser that are meant to restore a tank, pipe or dispenser to operating condition.

(b) The provisions of this section shall apply: (1) For a new underground storage tank system, to all underground storage tanks and connected pipes comprising the system, including systems comprised of multiple storage tanks or connected piping;

(2) for the replacement of an existing underground storage tank or existing piping connected to an underground storage tank system, to the specific underground storage tank or piping being replaced and not to other underground storage tanks and connected pipes comprising such system;

(3) to any new motor fuel dispenser system installed after June 30, 2013. Such system shall include under-dispenser spill containment. The containment must be: (A) Liquid tight on its sides, bottom and at any penetrations;

(B) compatible with the substance conveyed by the piping; and

(C) designed to allow for visual inspection and access to the components in the containment or to be monitored for a release of regulated substances from dispenser and piping.

History: L. 2013, ch. 18, § 1; July 1.



65-34,139 Underground storage tank systems; replacement, reimbursement by secretary.

65-34,139. Underground storage tank systems; replacement, reimbursement by secretary. (a) The secretary may provide for the reimbursement to eligible owners of underground storage tanks in accordance with the provisions of this section up to $3,000,000 per state fiscal year and subject to the availability of moneys in the UST redevelopment fund. An owner of an underground storage tank shall be eligible for reimbursement under this section if the:

(1) Underground storage tank system is used for the storage of petroleum products for resale and is subject to the environmental assurance fee in accordance with provisions of K.S.A. 65-34,117, and amendments thereto;

(2) owner has been approved by the secretary and is not the United States government or any federal agency;

(3) owner replaces all components of a single-wall storage tank system with a secondary containment system that complies with K.S.A. 65-34,138, and amendments thereto, after August 8, 2005, and before June 30, 2020;

(4) owner is in substantial compliance with the Kansas storage tank act;

(5) owner provides 30-day notice and access to the department to perform an environmental assessment of the site:

(A) During replacement of the single-wall storage tank system with the secondary containment system installation, if done after July 1, 2015; and

(B) that determines that petroleum contamination exists and the owner applies to the underground fund to perform corrective action to address the contamination; and

(6) underground storage tank was registered with the department on or after May 1, 1981.

(b) Reimbursement pursuant to subsection (a) is subject to the following:

(1) For replacements undertaken after July 1, 2015, the storage tank owner must submit an application for reimbursement on forms supplied by the department and receive approval from the secretary of the proposed secondary containment system plan;

(2) upon approval of such plan, the owner shall obtain and submit to the secretary at least three bids from persons qualified to perform the secondary containment system installation except that, the secretary may waive this requirement upon a showing that the owner has made a good faith effort, but has not been able to obtain three bids from qualified bidders;

(3) for replacements undertaken before July 1, 2015, the owner must submit an application for reimbursement on forms supplied by the department with proof of costs and receive approval from the secretary; and

(4) the secretary may, in the secretary's discretion, determine those costs which are allowable as secondary containment system installation costs.

(c) Applications for reimbursement must include documentation of the secondary containment system installation and expense. Proof of payment of all expenses for which reimbursement is requested must be provided. The department will review those expenses based on current industry costs and provide reimbursement of reasonable and necessary costs. The department shall reimburse an applicant for the approved cost of the secondary containment system not to exceed $50,000 per facility.

(d) The secretary may adopt such rules and regulations deemed necessary to carry out the provisions of this section.

(e) The provisions of this section shall be part of and supplemental to the Kansas storage tank act.

History: L. 2015, ch. 26, § 2; July 1.



65-34,141 Kansas drycleaner environmental response act; citation of act.

65-34,141. Kansas drycleaner environmental response act; citation of act. This act shall be known and may be cited as the Kansas drycleaner environmental response act.

History: L. 1995, ch. 162, § 1; July 1.



65-34,142 Definitions.

65-34,142. Definitions. As used in this act:

(a) "Chlorinated drycleaning solvent" means any drycleaning solvent which contains a compound which has a molecular structure containing the element chlorine.

(b) "Corrective action" means those activities described in subsection (a) of K.S.A. 65-34,148.

(c) "Corrective action plan" means a plan approved by the secretary to perform corrective action at a drycleaning facility.

(d) "Department" means the department of health and environment.

(e) "Drycleaning facility" means a commercial establishment that operates, or has operated in the past, in whole or in part for the purpose of cleaning garments or other fabrics utilizing a process that involves any use of drycleaning solvents. Drycleaning facility includes all contiguous land, structures and other appurtenances and improvements on the land used in connection with a drycleaning facility but does not include prisons or governmental entities.

(f) "Drycleaning solvent" means any and all nonaqueous solvents used or to be used in the cleaning of garments and other fabrics at a drycleaning facility and includes but is not limited to perchloroethylene, also known as tetrachloroethylene, and petroleum-based solvents, and the products into which such solvents degrade.

(g) "Drycleaning unit" means a machine or device which utilizes drycleaning solvents to clean garments and other fabrics and includes any associated piping and ancillary equipment and any containment system.

(h) "Fund" means the drycleaning facility release trust fund.

(i) "Immediate response to a release" means containment and control of a known release in excess of a reportable quantity and notification to the department within 48 hours of any known release in excess of a reportable quantity.

(j) "Owner" means any person who owns or leases, or has owned or leased, a drycleaning facility and who is or has been responsible for the operation of drycleaning operations at such drycleaning facility.

(k) "Person" means an individual, trust, firm, joint venture, consortium, joint-stock company, corporation, partnership, association or limited liability company. Person does not include any governmental organization.

(l) "Release" means any spill, leak, emission, discharge, escape, leak or disposal of drycleaning solvent from a drycleaning facility into the soils or waters of the state.

(m) "Reportable quantity" means a known release of a chlorinated drycleaning solvent in excess of one quart over a 24-hour period or a known release of a nonchlorinated drycleaning solvent in excess of one gallon over a 24-hour period.

(n) "Retailer" means any business that: (1) Is registered for purposes of the Kansas retailers sales tax act and provides drycleaning, or drycleaning and laundry, services to final consumers; or (2) has provided a drycleaning, or drycleaning and laundry, facility with a resale exemption certificate and is responsible for charging and collecting retailers' sales tax from final consumers of drycleaning or laundry services.

(o) "Secretary" means the secretary of health and environment.

History: L. 1995, ch. 162, § 2; July 1.



65-34,143 Rules and regulations.

65-34,143. Rules and regulations. The secretary is authorized and directed to adopt rules and regulations necessary to administer and enforce the provisions of this act. Any rules and regulations so adopted shall be reasonably necessary to preserve, protect and maintain the waters and other natural resources of this state and reasonably necessary to provide for prompt corrective action of releases from drycleaning facilities. Consistent with these purposes, the secretary shall adopt rules and regulations:

(a) Establishing performance standards for drycleaning facilities first brought into use on or after the effective date of regulations authorized by this subsection. Such performance standards shall be effective when the rules and regulations adopted by the secretary become final. The secretary shall make the secretary's best efforts to adopt such rules and regulations so that they become final within 180 days after the effective date of this act. The performance standards for new drycleaning facilities shall allow the use of new technology as it becomes available and shall at a minimum include provisions which are at least as protective of human health and the environment as the following:

(1) A requirement for the proper storage and disposal of those wastes which are generated at a drycleaning facility and which contain any quantity of drycleaning solvent.

(2) A prohibition of the discharge of wastewater from drycleaning units or of drycleaning solvent from drycleaning operations to any sanitary sewer or septic tank or to the waters of this state.

(3) A requirement of compliance with the national emission standards for hazardous air pollutants for perchlorethylene dry cleaning facilities promulgated by the United States environmental protection agency on September 22, 1993.

(4) A requirement that dikes or other containment structures be installed around each drycleaning unit and each drycleaning solvent or waste storage area, which structures shall be capable of containing any leak, spill or release of drycleaning solvent.

(5) A requirement that those portions of all diked floor surfaces upon which any drycleaning solvent may leak, spill or otherwise be released be of epoxy, steel or other material impervious to drycleaning solvents.

(6) A requirement that all chlorinated drycleaning solvents be delivered to drycleaning facilities by means of closed, direct-coupled delivery systems, but only after such systems become generally available.

(b) Adopting a schedule requiring the retrofitting of drycleaning facilities in existence on or before the effective date of rules and regulations authorized by subsection (a) to implement the performance standards established pursuant to subsection (a). The schedule may phase in the standards authorized by this subsection at different times but shall make all such standards effective no later than five years after the effective date of this act.

(c) Establishing requirements for removal of drycleaning solvents and wastes from drycleaning facilities which are to be closed by the owner in order to prevent future releases.

(d) Establishing criteria to prioritize the expenditure of funds from the drycleaning facility release trust fund. The criteria shall include consideration of:

(1) The benefit to be derived from corrective action compared to the cost of conducting such corrective action;

(2) the degree to which human health and the environment are actually affected by exposure to contamination;

(3) the present and future use of an affected aquifer or surface water;

(4) the effect that interim or immediate remedial measures will have on future costs;

(5) the amount of moneys available for corrective action in the drycleaning facility release trust fund; and

(6) such additional factors as the secretary considers relevant.

(e) Establishing criteria under which a determination may be made by the department of the level at which corrective action shall be deemed completed. Criteria for determining completion of corrective action shall be based on the factors set forth in subsection (d) and:

(1) Individual site characteristics including natural remediation processes;

(2) applicable state water quality standards;

(3) whether deviation from state water quality standards or from established criteria is appropriate, based on the degree to which the desired remediation level is achievable and may be reasonably and cost effectively implemented, subject to the limitation that where a state water quality standard is applicable, a deviation may not result in the application of standards more stringent than that standard; and

(4) such additional factors as the secretary considers relevant.

History: L. 1995, ch. 162, § 3; July 1.



65-34,144 Unlawful acts; penalties.

65-34,144. Unlawful acts; penalties. (a) It shall be unlawful for any person to:

(1) Operate a drycleaning facility in violation of this act, rules and regulations adopted pursuant to this act or orders of the secretary pursuant to this act;

(2) prevent or hinder a properly identified officer or employee of the department or other authorized agent of the secretary from entering, inspecting, sampling or responding to a release as authorized by this act;

(3) knowingly make any false material statement or representation in any record, report or other document filed, maintained or used for the purpose of compliance with this act;

(4) knowingly destroy, alter or conceal any record required to be maintained by this act or rules and regulations adopted under this act;

(5) willfully allow a release or knowingly fail to make an immediate response to a release in accordance with this act and rules and regulations pursuant to this act.

(b) The director of the division of environment, upon a finding that a person has violated a provision of subsection (a), may impose on such person an administrative penalty in an amount not to exceed $500 for every violation.

(c) In assessing an administrative penalty under this section, the director of the division of environment shall consider, when applicable, the following factors:

(1) The extent to which the violation presents a hazard to human health;

(2) the extent to which the violation has or may have an adverse effect on the environment;

(3) the amount of the reasonable costs incurred by the state in detection and investigation of the violation; and

(4) the economic savings realized by the person in not complying with the provision for which a violation is charged.

History: L. 1995, ch. 162, § 5; L. 1999, ch. 102, § 1; July 1.



65-34,145 Registration; fee; posting.

65-34,145. Registration; fee; posting. (a) Each owner of an operating drycleaning facility shall register annually with the department on a form provided by the department. The registration shall be accompanied by a fee of $100 for each operating drycleaning facility owned by the owner. The secretary shall remit the fees paid pursuant to this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the fund.

(b) The owner of a drycleaning facility shall post the owner's registration number, in a manner prescribed by the secretary, in the public area of each operating drycleaning facility owned by the owner.

History: L. 1995, ch. 162, § 6; L. 1999, ch. 102, § 3; L. 2001, ch. 5, § 250; July 1.



65-34,146 Trust fund; establishment; credits; expenditures.

65-34,146. Trust fund; establishment; credits; expenditures. (a) There is hereby established in the state treasury the drycleaning facility release trust fund. The fund shall be administered by the secretary. Moneys from the following sources shall be remitted to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the fund:

(1) Any proceeds from the taxes and fees imposed by this act;

(2) any interest attributable to investment of moneys in the drycleaning facility release trust fund;

(3) moneys recovered by the state under the provisions of this act, including any moneys paid under an agreement with the secretary or as civil penalties; and

(4) moneys received by the secretary in the form of gifts, grants, reimbursements or appropriations from any source intended to be used for the purposes of this act.

(b) Moneys in the fund may be expended for only the following purposes and for no other governmental purpose:

(1) The direct costs of administration and enforcement of this act; and

(2) the costs of corrective action as provided in K.S.A. 65-34,148, and amendments thereto.

(c) It is the intent of the legislature that the fund shall remain intact and inviolate for the purposes set forth in this act, and moneys in the fund shall not be subject to the provisions of K.S.A. 75-3722, 75-3725a and 75-3726a, and amendments thereto.

(d) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the drycleaning facility release trust fund interest earnings based on: (1) The average daily balance of moneys in the drycleaning facility release trust fund for the preceding month; and (2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(e) All expenditures from the drycleaning facility release trust fund shall be made in accordance with appropriation acts upon warrants of the director of the accounts and reports issued pursuant to vouchers approved by the secretary for the purposes set forth in this section.

History: L. 1995, ch. 162, § 7; L. 1998, ch. 123, § 2; L. 1999, ch. 102, § 2; L. 2001, ch. 5, § 251; July 1.



65-34,147 Same; criteria for expenditures.

65-34,147. Same; criteria for expenditures. It is the intent of the legislature that, to the maximum extent possible, moneys in the fund be utilized to address contamination resulting from releases of drycleaning solvents. The department is directed to administer the Kansas drycleaner environmental response act under the following criteria:

(a) To the maximum extent possible, the department itself should deal with contamination from drycleaning facilities utilizing moneys in the fund. The department should discourage other units of government, both federal and local, including the United States environmental protection agency, from becoming involved in contamination problems resulting from releases from drycleaning facilities.

(b) The department should make every reasonable effort to keep sites where drycleaning solvents are involved off of the national priorities list, as defined in 40 C.F.R. 300.5.

(c) The department should not seek out contaminated drycleaning facility sites because of the existence of the fund or the other provisions of this act. The moneys are made available for use as sites are discovered in the normal course of the business of the agency.

(d) Careful consideration should be given to interim or early corrective action which may result in an overall reduction of risk to human health and the environment and in the reduction of total costs of corrective action at a site. Such interim or early corrective action should receive consideration by the department as a high priority.

(e) The department, in its discretion, may use innovative technology to perform corrective action.

History: L. 1995, ch. 162, § 4; July 1.



65-34,148 Same; uses of moneys in fund; powers of department owner's liability, when; expenditure limit; deductible.

65-34,148. Same; uses of moneys in fund; powers of department owner's liability, when; expenditure limit; deductible. (a) Whenever a release poses a threat to human health or the environment, the department, consistent with rules and regulations adopted by the secretary pursuant to subsections (d) and (e) of K.S.A. 65-34,143, and amendments thereto, shall expend moneys available in the fund to provide for:

(1) Investigation and assessment of a release from a drycleaning facility, including costs of investigations and assessments of contamination which may have moved off the drycleaning facility;

(2) necessary or appropriate emergency action, including but not limited to treatment, restoration or replacement of drinking water supplies, to assure that the human health or safety is not threatened by a release or potential release;

(3) remediation of releases from drycleaning facilities, including contamination which may have moved off of the drycleaning facility, which remediation shall consist of clean up of affected soil, groundwater and surface waters, using the most cost effective alternative that is technologically feasible and reliable, provides adequate protection of human health and environment and to the extent practical minimizes environmental damage;

(4) operation and maintenance of corrective action;

(5) monitoring of releases from drycleaning facilities including contamination which may have moved off of the drycleaning facility;

(6) payment of reasonable costs incurred by the secretary in providing field and laboratory services;

(7) reasonable costs of restoring property, as nearly as practicable to the conditions that existed prior to activities associated with the investigation of a release or clean up or remediation activities;

(8) removal and proper disposal of wastes generated by a release of a drycleaning solvent; and

(9) payment of costs of corrective action conducted by the department or by entities other than the department but approved by the department, whether or not such corrective action is set out in a corrective action plan, provided, however, that reimbursement for corrective action costs incurred before the effective date of this act shall be limited to $100,000 per site.

(b) Nothing in subsection (a) shall be construed to authorize the department to obligate moneys in the fund for payment of costs which are not integral to corrective action for a release of drycleaning solvents from a drycleaning facility. Moneys from the fund shall not be used: (1) For corrective action at sites that are contaminated by solvents normally used in drycleaning operations where the contamination did not result from the operation of a drycleaning facility; (2) for corrective action at sites, other than drycleaning facilities, that are contaminated by drycleaning solvents which were released while being transported to or from a drycleaning facility by a party other than the owner of such drycleaning facility or the owner's agents or employees; (3) to pay any costs associated with any fine or penalty brought against a drycleaning facility owner under state or federal law; or (4) to pay any costs related to corrective action at a drycleaning facility that has been included by the United States environmental protection agency on the national priorities list or at any facility which is a hazardous waste disposal facility, as defined in K.S.A. 65-3430 and amendments thereto.

(c) Nothing in this act shall be construed to restrict the department from:

(1) Modifying, in the discretion of the secretary, the priority status of a site where warranted under the system of priorities established pursuant to subsection (d) of K.S.A. 65-34,143 and amendments thereto; or

(2) temporarily postponing completion of corrective action for which moneys from the fund are being expended whenever such postponement is deemed necessary in order to make moneys available for corrective action at a site with a higher priority.

(d) At any multisource site, the secretary shall utilize the moneys in the fund to pay for the proportionate share of the liability for corrective action costs which is attributable to a release from one or more drycleaning facilities and for that proportionate share of the liability only.

(e) At any multisource site, the secretary is authorized to make a determination of the relative liability of the fund for costs of corrective action, expressed as a percentage of the total cost of corrective action at a site, whether known or unknown. The secretary shall issue an order establishing such percentage of liability. Such order shall be binding and shall control the obligation of the fund until or unless amended by the secretary. In the event of an appeal from such order, such percentage of liability shall be controlling for costs incurred during the pendency of the appeal.

(f) Any authorized officer, employee or agent of the department, or any person under order or contract with the department, may enter onto any property or premises, at reasonable times and upon written notice to the owner or occupant, to take corrective action where the secretary determines that such action is necessary to protect the public health or environment. If consent is not granted by the person in control of a site or suspected site regarding any request made by any officer, employee or agent of the department, or any person under order or contract with the department, under the provisions of this section, the secretary may issue an order directing compliance with the request. The order may be issued after such notice and opportunity for consultation as is reasonably appropriate under the circumstances.

(g) Notwithstanding the other provisions of this act, in the discretion of the secretary, an owner may be responsible for up to 100% of the costs of corrective action attributable to such owner if the secretary finds, after notice and an opportunity for a hearing in accordance with the Kansas administrative procedure act, that:

(1) Requiring the owner to bear such responsibility will not prejudice another owner or person who is eligible, under the provisions of this act, to have corrective action costs paid by the fund; and

(2) the owner:

(A) Caused a release by willful or wanton actions and such release was caused by operating practices contrary to those generally in use at the time of the release;

(B) is in arrears for moneys owed pursuant to this act, after notice and an opportunity to correct the arrearage;

(C) substantially obstructs the efforts of the department to carry out its obligations under this act, provided, however, that the exercise of legal rights shall not constitute a substantial obstruction;

(D) caused or allowed the release because of a material violation of the performance standards established in this act or the rules and regulations adopted by the secretary under this act; or

(E) has more than once failed to report or failed to take an immediate response to a release, knowing or having reason to know of such release.

For purposes of this subsection (g), unless a transfer is made solely to take advantage of this provision, purchasers of stock or other indicia of ownership and other successors in interest shall not be considered to be the same owner or operator as the seller or transferor of such stock or indicia of ownership even though there may be no change in the legal identity of the owner or operator. To the extent that an owner is responsible for corrective action costs under this subsection, such owner shall not be entitled to the exemption set out in subsection (c) of K.S.A. 65-34,149 and amendments thereto.

(h) The fund shall not be liable for the payment of costs in excess of $5,000,000 for corrective action at any contaminated drycleaning site. For purposes of this subsection, "contaminated drycleaning site" means the areal extent of soil or groundwater contamination with drycleaning solvents.

(i) There shall be a deductible of $5,000 of corrective action costs incurred because of a release from a drycleaning facility. Nothing herein shall prohibit the department from taking corrective action because the department cannot obtain the deductible.

History: L. 1995, ch. 162, § 9; L. 1999, ch. 102, § 4; July 1.



65-34,149 Liability limitations.

65-34,149. Liability limitations. (a) The state of Kansas, the fund, the secretary or the department or agents or employees thereof, shall not be liable for loss of business, damages or taking of property associated with any corrective action taken pursuant to this act.

(b) Nothing in this act shall establish or create any liability or responsibility on the part of the secretary, the department or the state of Kansas, or agents or employees thereof, to pay any corrective action costs from any source other than the fund or to take corrective action if the moneys in the fund are insufficient to do so.

(c) To the extent that an owner or other person is eligible, under the provisions of this act, to have corrective action costs paid by the fund, no administrative or judicial claim may be made under state law against any such owner or other person by or on behalf of a state or local government or by any person to compel corrective action or seek recovery of the costs of corrective action which result from the release of drycleaning solvents from a drycleaning facility.

(d) Moneys in the fund shall not be used for compensating third parties for bodily injury or property damage caused by a release from a drycleaning facility, other than property damage included in the corrective action plan approved by the secretary.

History: L. 1995, ch. 162, § 8; July 1.



65-34,150 Environmental surcharge, gross receipts tax; disposition of proceeds.

65-34,150. Environmental surcharge, gross receipts tax; disposition of proceeds. (a) Subject to the provisions of K.S.A. 65-34,152, and amendments thereto, there is hereby imposed an environmental surcharge in the form of a gross receipts tax for the privilege of engaging in the business of laundering and drycleaning garments and other household fabrics in this state. The tax shall be at a rate of 2.5% of the gross receipts received from drycleaning or laundering services. The tax shall be paid by the consumer to the retailer and it shall be the duty of the retailer to collect from the consumer the full amount of the tax imposed or an amount as nearly as possible or practicable to the average thereof.

(b) Gross receipts otherwise taxable pursuant to this section shall be exempt from the tax imposed by this section if they arise from:

(1) Services rendered through a coin-operated device, whether automatic or manually operated, available for use by the general public;

(2) the laundering without use of drycleaning solvents of uniforms, linens or other textiles for commercial purposes, including any rental of uniforms, linens or dust control materials; or

(3) charges or services to entities that qualify for exemption from retailers' sales tax on laundering and drycleaning services pursuant to K.S.A. 79-3606, and amendments thereto.

(c) The tax imposed by this section shall be imposed on the same tax base as the Kansas retailers' sales tax and shall be in addition to all other state and local sales or excise taxes.

(d) The secretary of revenue shall remit the taxes paid under this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the fund. For the purpose of this section, the proceeds of the tax shall include all funds collected and received by the director of taxation pursuant to this section, including interest and penalties on delinquent taxes.

(e) Every retailer liable for the payment of taxes imposed by this section shall report the taxes for the same periods and at the same time as the returns that the retailer files under the Kansas retailers' sales tax act, as prescribed by K.S.A. 79-3607, and amendments thereto. Each retailer shall report the tax imposed by this act on a form prescribed by the secretary of revenue.

(f) All taxes imposed by this section and not paid at or before the time taxes are due from the retailer under the Kansas retailers' sales tax act shall be deemed delinquent and shall bear interest at the rate prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the due date until paid. In addition, there is hereby imposed upon all amounts of such taxes remaining due and unpaid after the due date a penalty on the unpaid balance of the taxes due in the amounts and percentages prescribed by K.S.A. 79-3615, and amendments thereto.

(g) Whenever any taxpayer or person liable to pay tax imposed by this section refuses or neglects to pay the tax, the amount of the tax, including any interest or penalty, shall be collected in the manner provided by law for collection of delinquent taxes under the Kansas retailers' sales tax act.

(h) Insofar as not inconsistent with this act, the provisions of the Kansas retailers' sales tax act shall apply to the tax imposed by this section.

(i) The secretary of revenue is hereby authorized to administer and enforce the provisions of this section and to adopt such rules and regulations as may be necessary to carry out the responsibilities of the secretary of revenue under this section.

History: L. 1995, ch. 162, § 10; L. 1999, ch. 102, § 5; L. 2001, ch. 5, § 252; July 1.



65-34,151 Fee on purchase or acquisition of drycleaning solvent; disposition of proceeds.

65-34,151. Fee on purchase or acquisition of drycleaning solvent; disposition of proceeds. (a) Subject to the provisions of K.S.A. 65-34,152, and amendments thereto, there is hereby imposed a fee on the purchase or acquisition of drycleaning solvent by any owner of a drycleaning facility. The fee shall be paid to the director of taxation by the person who distributes the solvent.

(b) The amount of the fee imposed by this section on each gallon of drycleaning solvent shall be an amount equal to the product of the solvent factor for the drycleaning solvent and the fee rate of $3.50 plus .25 added on January 1 of each calendar year, beginning in 1996, until the fee rate reaches a maximum of $5.50 per gallon.

(c) The solvent factor for each drycleaning solvent is as follows:

Drycleaning solvent

Solvent Factor

Perchloroethylene

1.00

Chlorofluorocarbon-113

1.00

1,1,1-trichloroethane

1.00

Other chlorinated drycleaning solvents

1.00

Any nonchlorinated drycleaning solvent

0.10

(d) In the case of a fraction of a gallon, the fee imposed by this section shall be the same fraction of the fee imposed on a whole gallon.

(e) No person who distributes drycleaning solvent shall sell any such solvent for use in a drycleaning facility unless such person first obtains the registration number of the owner of such facility.

(f) The secretary of revenue shall remit the fees paid pursuant to this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the fund. For the purpose of this section, the proceeds of the fee shall include all funds collected and received by the director of taxation pursuant to this section, including interest and penalties on delinquent fees.

(g) Subject to rules and regulations adopted pursuant to this section, the fees imposed by this act shall be paid to the director of taxation for the same reporting period and on the same reporting date as the purchaser or user of the solvent reports Kansas retailers' sales tax, as prescribed in K.S.A. 79-3607, and amendments thereto. The fees imposed by this section shall be reported on a form prescribed by the secretary of revenue.

(h) Subject to rules and regulations adopted pursuant to this section, all fees imposed under the provisions of this section and not paid on or before the 25th day of the month succeeding the reporting period in which the solvent was purchased shall be deemed delinquent and shall bear interest at the rate prescribed by subsection (a) of K.S.A. 79-2928, and amendments thereto, from the due date until paid. In addition, there is hereby imposed upon all amounts of such fees remaining due and unpaid after the due date a penalty on the unpaid balance of the fees due in the amounts and percentages prescribed by K.S.A. 79-3615, and amendments thereto.

(i) Whenever any person liable to pay the fee imposed by this section refuses or neglects to pay the fee, the amount of the fee, including any interest or penalty, shall be collected in the manner provided by law for collection of delinquent taxes under the Kansas retailers' sales tax act.

(j) Insofar as not inconsistent with this act, the provisions the Kansas retailers' sales tax act shall apply to the fees imposed by this section.

(k) The secretary of revenue is hereby authorized to administer and enforce the provisions of this section and to adopt such rules and regulations as may be necessary to carry out the responsibilities of the secretary of revenue under this section.

History: L. 1995, ch. 162, § 11; L. 1999, ch. 102, § 6; L. 2001, ch. 5, § 253; July 1.



65-34,152 Imposition of taxes and fees dependent on fund balance.

65-34,152. Imposition of taxes and fees dependent on fund balance. (a) Whenever on April 1 of any year the unobligated principal balance of the fund equals or exceeds $6,000,000, the taxes and fees imposed by K.S.A. 65-34,150 and 65-34,151, and amendments thereto, shall not be levied on or after the next July 1. Whenever on April 1 of any year thereafter the unobligated principal balance of the fund equals $4,000,000 or less, the taxes and fees imposed by K.S.A. 65-34,150 and 65-34,151, and amendments thereto, shall again be levied on and after the next July 1.

(b) The director of accounts and reports, not later than April 5 of each year, shall notify the secretary of revenue of the amount of the unobligated balance of the fund on April 1 of such year. Upon receipt of the notice, the secretary of revenue shall notify taxpayers under K.S.A. 65-34,150 and 65-34,151, and amendments thereto, if the levy of taxes and fees under those sections will terminate or recommence on the following July 1.

History: L. 1995, ch. 162, § 12; L. 1999, ch. 102, § 7; July 1.



65-34,153 Review of secretary's orders and decisions.

65-34,153. Review of secretary's orders and decisions. (a) Any person adversely affected by any order or decision of the director of the division of environment or the secretary under this act may, within 15 days of service of the order or decision, make a written request for a hearing. Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(b) Any person adversely affected by any final action of the secretary pursuant to this act may obtain a review of the action in accordance with the Kansas judicial review act.

History: L. 1995, ch. 162, § 13; L. 1999, ch. 102, § 8; L. 2010, ch. 17, § 156; July 1.



65-34,154 Annual report to legislature.

65-34,154. Annual report to legislature. On or before the first day of the regular legislative session each year, the secretary shall submit to the members of the standing committee on energy and natural resources of the senate and to the members of the standing committee on environment of the house of representatives a report regarding:

(a) Receipts of the fund during the preceding calendar year and the sources of the receipts;

(b) disbursements from the fund during the preceding calendar year and the purposes of the disbursements;

(c) the extent of corrective action taken under this act during the preceding calendar year; and

(d) the prioritization of sites for expenditures from the fund.

History: L. 1995, ch. 162, § 14; L. 1998, ch. 182, § 25; May 21.



65-34,155 Severability.

65-34,155. Severability. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this act which can be given effect without the invalid provision or application. To this end, the provisions of this act are severable.

History: L. 1995, ch. 162, § 15; July 1.



65-34,161 Title and application.

65-34,161. Title and application. This act shall be known and may be cited as the voluntary cleanup and property redevelopment act and shall apply to real property where environmental cleanup may be needed.

History: L. 1997, ch. 137, § 1; July 1.



65-34,162 Definitions.

65-34,162. Definitions. As used in this act:

(a) "Contaminant" means such alteration of the physical, chemical or biological properties of any soils and waters of the state as will or is likely to create a nuisance or render such soils or waters potentially harmful, or injurious to public health, safety or welfare, or to the plant, animal or aquatic life of the state.

(b) "Department" means the department of health and environment.

(c) "Secretary" means the secretary of health and environment.

History: L. 1997, ch. 137, § 2; July 1.



65-34,163 Rules and regulations.

65-34,163. Rules and regulations. The secretary may adopt rules and regulations necessary to define, administer and enforce the provisions of this act.

History: L. 1997, ch. 137, § 3; July 1.



65-34,164 Voluntary application; application of other laws; eligible property.

65-34,164. Voluntary application; application of other laws; eligible property. (a) The program established in this act shall be voluntary and may be initiated by submission of an application to the department for properties where investigation and remediation may be necessary to protect human health or the environment based upon the current or proposed future use or redevelopment of the property.

(b) Property which may be eligible for reimbursement from trust funds established in the Kansas storage tank act, K.S.A. 65-34,100 et seq., and amendments thereto, or the Kansas drycleaner environmental response act, K.S.A. 65-34,141 et seq., and amendments thereto, shall meet all of the requirements of the respective act.

(c) The provisions of this act shall not apply to:

(1) Property that is listed or proposed for listing on the national priorities list of superfund sites established under the comprehensive environmental response, compensation, and liability act (CERCLA), 42 U.S.C.A. 9601 et seq.;

(2) property the contaminated portion of which is the subject of:

(A) Enforcement action issued pursuant to city, county, state or federal environmental laws; or

(B) environmental orders or agreements with city, county, state or federal governmental agencies;

(3) a facility which has or should have a permit pursuant to the resource, conservation and recovery act (RCRA), 42 U.S.C.A. 6901 et seq., which contains a corrective action component;

(4) oil and gas activities regulated by the state corporation commission;

(5) property that presents an immediate and significant risk of harm to human health or the environment; or

(6) property that the department determines to be a substantial threat to public or private drinking water wells.

History: L. 1997, ch. 137, § 4; July 1.



65-34,165 Application; fee; action on; agreement; deposit; access to property; termination of agreement; fund, use and disposition of.

65-34,165. Application; fee; action on; agreement; deposit; access to property; termination of agreement; fund, use and disposition of. (a) Each application or reapplication for participation in the voluntary program shall be accompanied by a nonrefundable application fee of $200 to cover processing costs.

(b) The department shall review and approve or deny all applications.

(c) The department shall notify the applicant in writing, whether the application is approved or denied. If the application is denied, the notification shall state the reason for the denial.

(d) Following departmental approval of an application, a voluntary agreement in accordance with this act must be executed between the participant and the department. The department shall not commence oversight and review activities until the voluntary agreement is executed.

(e) As part of the voluntary agreement, the department shall require the applicant to post a deposit not to exceed $5,000.  The deposit shall be used to cover all direct and indirect costs of the department in administration of the program, including but is not limited to providing technical review, oversight and guidance in relation to the property covered in the application. If the costs of the department exceed the initial deposit, an additional amount agreed upon by the department and the applicant will be required prior to proceeding with any voluntary work under the program. Timely remittance of reimbursements to the department is a condition of continuing participation. After the mutual termination of the voluntary agreement, the department shall refund any remaining balance within 60 days.

(f) During the time allocated for review of applications, assessments, other investigative activities and remedial activities under this act, the department, upon reasonable notice to the applicant, shall have access at all reasonable times to the subject real property.

(g) The applicant may unilaterally terminate the voluntary agreement prior to completion of investigative and remedial activities if the applicant leaves the site in no worse condition, from a human health and environmental perspective, than when the applicant initiated voluntary activities. The applicant must notify the department in writing of the intention to terminate the voluntary agreement. The department will cease billing for review of any submittal under the voluntary agreement upon receipt of notification. Within 90 days after receipt of notification for termination, the department shall provide a final bill for services provided. If the applicant requests termination of the voluntary agreement under this subsection, initial deposits are not refundable. In the event the department has costs in excess of the initial deposit, the applicant must remit full payment of those costs. Upon payment of all costs, the department shall notify the applicant in writing that the voluntary agreement has been terminated.

(h) The department may terminate the voluntary agreement if the applicant:

(1) Violates any terms or conditions of the voluntary agreement or fails to fulfill any obligations of the voluntary agreement; or

(2) fails to address an immediate and significant risk of harm to public health and the environment in an effective and timely manner.

The department shall notify the applicant in writing of the intention to terminate the voluntary agreement and include a summary of the costs of the department. The notification shall state the reason or reasons for the termination.

(i) There is established a fund in the state treasury the voluntary cleanup fund. Revenue from the following sources shall be deposited in the state treasury and credited to the fund:

(1) Moneys collected for application fees;

(2) moneys collected as deposits for costs associated with administration of the act, including technical review, oversight and guidance;

(3) moneys received by the secretary in the form of gifts, grants, reimbursements or appropriations from any source intended to be used for purposes of the fund; and

(4) interest attributable to the investment of moneys in the fund.

(j) Moneys in the voluntary cleanup fund shall only be expended for costs of:

(1) Review of applications;

(2) technical review, oversight, guidance and other activities necessary to carry out the provisions of this act;

(3) activities performed by the department to address immediate or emergency threats to human health and the environment related to a property under this act; and

(4) administration and enforcement of the provisions of this act.

(k) On or before the 10th of each month following the month in which moneys are first credited to the voluntary cleanup fund, and monthly thereafter on or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the voluntary cleanup fund interest earnings based on:

(1) The average daily balance of moneys in the voluntary cleanup fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(1) All expenditures from the fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for the purposes set forth in this section.

History: L. 1997, ch. 137, § 5; July 1.



65-34,166 Remedial action; determination whether required; plan.

65-34,166. Remedial action; determination whether required; plan. (a) The department shall review reports, including any environmental assessments and investigations submitted by the applicant, and make a determination as to any required actions. If the department determines that no remedial action is necessary, the department may issue a no further action determination pursuant to K.S.A. 65-34,169.

(b) If the department determines that further investigation or remediation is required, the applicant shall submit to the department a voluntary cleanup plan that follows the scope of work prepared by the department for voluntary investigation or remediation and includes the actions necessary to address the contamination.

History: L. 1997, ch. 137, § 6; July 1.



65-34,167 Same; alternatives; factors considered.

65-34,167. Same; alternatives; factors considered. Remedial alternatives shall be based on the actual risk to human health and the environment currently posed by contaminants, considering the following factors:

(a) The present and proposed future uses of the property and surrounding properties;

(b) the ability of the contaminants to move in a form and manner which would result in exposure to humans and the surrounding environment at levels which exceed applicable state standards and guidelines or which exceed acceptable contaminant concentrations as determined by a risk analysis that evaluates the property and surrounding properties as a whole; and

(c) the potential risks associated with proposed cleanup alternatives and the reliability and economic and technical feasibility of such alternatives.

History: L. 1997, ch. 137, § 7; L. 2015, ch. 29, § 2; July 1.



65-34,168 Plan; approval or disapproval; procedures; approval void, when; verification of implementation.

65-34,168. Plan; approval or disapproval; procedures; approval void, when; verification of implementation. (a) The department shall provide formal written notification to the applicant that a voluntary cleanup plan has been approved or disapproved within 60 days of submittal of the voluntary cleanup plan by the applicant unless the department extends the time for review to a date certain.

(b) The department shall approve a voluntary cleanup plan if the department concludes that the plan will attain a degree of cleanup and control of contaminants that complies with all applicable statutes and rules and regulations.

(c) If a voluntary cleanup plan is not approved by the department, the department shall promptly provide the applicant with a written statement of the reasons for denial. If the department disapproves a voluntary cleanup plan based upon the applicant's failure to submit the information required, the department shall notify the applicant of the deficiencies in the information submitted.

(d) The approval of a voluntary cleanup plan by the department applies only to those contaminants and conditions identified on the property based upon the statutes and rules and regulations that exist when the application is submitted.

(e) (1) Upon determination by the department that a voluntary cleanup plan is acceptable, the department shall publish a notice of the determination in a local newspaper of general circulation in the area affected and make the voluntary cleanup plan available to the public. The public shall have 15 days from the date of publication during which any person may submit to the department written comments regarding the voluntary cleanup plan. After 15 days have elapsed, the department may hold a public information meeting if, in the department's judgment, the comments submitted warrant such a meeting or if the applicant requests such a meeting. Upon completion of the public notification and participation process, the department shall make a determination to approve the plan in accordance with this section.

(2) The voluntary cleanup plan and associated documents shall be available for public review upon request from a member of the public.

(3) Such cleanup plan and any associated documents shall be indexed and posted on the website of the Kansas department of health and environment upon determination by the department that a voluntary cleanup plan is acceptable and for at least five years following the no further action determination.

(f) Departmental approval of a voluntary cleanup plan shall be void upon:

(1) Failure of an applicant to comply with the approved voluntary cleanup plan;

(2) willful submission of false, inaccurate or misleading information by the applicant in the context of the voluntary cleanup plan; or

(3) failure to initiate the plan within 6 months after approval by the department, or failure to complete the plan within 24 months after approval by the department, unless the department grants an extension of time.

(g) An applicant desiring to implement a voluntary cleanup plan after the time limits prescribed by subsection (f)(3) have expired shall submit a written petition for reapplication accompanied by written assurances from the applicant that the conditions on the subject property are substantially similar to those existing at the time of the original approval. Reapplications shall be reviewed by the department. Any reapplication that involves property upon which the condition has substantially changed since approval of the original voluntary cleanup plan shall be treated as a new application and shall be subject to all the requirements of this act.

(h) Within 45 days after the completion of the voluntary cleanup described in the approved voluntary cleanup plan, the applicant shall provide to the department assurance that the plan has been fully implemented. A verification sampling program shall be required by the department to confirm that the property has been cleaned up as described in the voluntary cleanup plan.

History: L. 1997, ch. 137, § 8; L. 2015, ch. 29, § 3; July 1.



65-34,169 Determination no further action required; issuance; void, when.

65-34,169. Determination no further action required; issuance; void, when. (a) After an applicant completes the requirements of this act, the department may determine that no further remedial action is required. Within 60 days after such completion, unless the applicant and the department agree to an extension of the time for review, the department shall provide written notification that a no further action determination has been made.

(b) The department may consider in issuing this determination that contamination or a release of contamination originates from a source on another property.

(c) The issuance of a no further action determination by the department applies only to identified conditions on the property and is based upon applicable statutes and rules and regulations that exist as of the time of completion of the requirements.

(d) The department may determine that the no further action determination, under this section is void if:

(1) There is any evidence of fraudulent representation, false assurances, concealment or misrepresentation of the data in any document to be submitted to the department under this act;

(2) the applicant agrees to perform any action approved by the department and fails to perform such action;

(3) the applicant's willful and wanton conduct contributes to known environmental contamination; or

(4) the applicant fails to complete the voluntary actions required in the voluntary cleanup plan.

(e) If a no further action determination is not issued by the department, the department shall promptly provide the applicant with a written statement of the reasons for denial.

History: L. 1997, ch. 137, § 9; L. 2015, ch. 29, § 4; July 1.



65-34,171 Application of other laws; EPA involvement.

65-34,171. Application of other laws; EPA involvement. (a) Nothing in this act shall absolve any person from obligations under any other law or rule and regulation, including any requirement to obtain permits or approvals for work performed under a voluntary cleanup plan.

(b) If the federal environmental protection agency (EPA) indicates that it is investigating a property which is the subject of an approved voluntary cleanup plan, the department shall attempt to obtain agreement with the EPA that the property be addressed under the appropriate state program or, in the case of property being addressed through a voluntary cleanup plan, that no further federal action be taken with respect to the property at least until the voluntary cleanup plan is completely implemented.

History: L. 1997, ch. 137, § 11; July 1.



65-34,172 Plan; enforcement; use of information as basis of other enforcement actions.

65-34,172. Plan; enforcement; use of information as basis of other enforcement actions. (a) Voluntary cleanup plans are not enforceable against an applicant unless the department can demonstrate that an applicant who initiated a voluntary cleanup under an approved plan has failed to fully implement that plan.  In that case, the department may require further action if such action is authorized by other state statutes administered by the department or rules and regulations of the department.

(b) Information provided by an applicant to support a voluntary cleanup plan shall not provide the department with an independent basis to seek penalties from the applicant pursuant to applicable statutes or rules and regulations. If, pursuant to other applicable statutes or rules and regulations, the department initiates an enforcement action against the applicant subsequent to the submission of a voluntary cleanup plan regarding the contamination addressed in the plan, the voluntary disclosure of the information in the plan shall be considered by the enforcing authority to mitigate penalties which could be assessed to the applicant.

History: L. 1997, ch. 137, § 12; July 1.



65-34,173 Annual report.

65-34,173. Annual report. The department shall publish annually in the Kansas register a summary of the number of applicants, the general categories of those applicants and the number of cleanups completed pursuant to this act.

History: L. 1997, ch. 137, § 13; July 1.



65-34,174 Severability.

65-34,174. Severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provisions or application. To this end the provisions of this act are severable.

History: L. 1997, ch. 137, § 14; July 1.



65-34,175 Environmental stewardship fund; expenditures.

65-34,175. Environmental stewardship fund; expenditures. (a) There is hereby created in the state treasury the environmental stewardship fund. All moneys received pursuant to K.S.A. 65-34,117(b)(5), and amendments thereto, shall be deposited into the environmental stewardship fund.

(b) Fund expenditures from the environmental stewardship fund shall be used by the secretary of the department of health and environment for:

(1) The secretary of health and environment to take whatever emergency action necessary or appropriate in response to an environmental threat to public health or safety;

(2) state-led programs to investigate, monitor, remediate and perform long-term care actions;

(3) state matching funds and long-term care actions at federal remedial actions; and

(4) the administrative, personnel and contractual service expenses incurred in undertaking the provisions of this section.

(c) The secretary of the department of health and environment shall undertake cost recovery actions for expenditures from the environmental stewardship fund if a responsible party is identified.

(d) The environmental stewardship fund shall be used for the purposes set forth in this act and for no other governmental purposes. Moneys in the environmental stewardship fund shall not be subject to the provisions of K.S.A. 75-3722, 75-3725a and 75-3726a, and amendments thereto.

(e) All such expenditures from the environmental stewardship fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of health and environment or the secretary's designee.

History: L. 2015, ch. 26, § 1; July 1.



65-34,176 Risk management program act; risk management fund, expenditures; rules and regulations.

65-34,176. Risk management program act; risk management fund, expenditures; rules and regulations. (a) (1) For a site to be eligible to participate in the risk management program, the secretary shall make a finding that the site:

(A) Is subject to an agreement or order under the authority of the secretary's bureau of environmental remediation; and

(B) poses a low risk to human health and the environment.

(2) In making eligibility determinations, the secretary shall have authority to consider such additional factors as deemed relevant.

(3) Any changes in site conditions or property use that results in a change in the risks posed by the site shall make a site ineligible for acceptance or continued participation in the risk management program.

(b) (1) Funding for the risk management plan may be satisfied by the secretary where adequate funding is supplied by federal grants, designated fee funds or other funding sources. The secretary shall remit to the state treasurer, in accordance with K.S.A. 75-4215, and amendments thereto, all moneys received from this act. Upon receipt of the remittance, the state treasurer shall deposit the entire amount in the state treasury and credit it to the risk management fund. Funding requirements for the risk management plan payment will be based on the size and risk of the site to which the risk management plan applies, amount of contaminated groundwater, toxicity and mobility of the contaminants, frequency of long term care activities and oversight costs, as determined by the secretary.

(2) Upon acceptance of the application, participants shall make a one-time payment for the risk management plan of a minimum of $2,500.

(c) (1) There is hereby established in the state treasury the risk management fund. Moneys from the following sources shall be deposited in the state treasury and credited to the fund:

(A) Moneys collected from the one-time payments;

(B) moneys received by the secretary in the form of gifts, grants, reimbursements or appropriations from any source intended to be used for purposes of the fund; and

(C) interest attributable to the investment of moneys in the fund.

(2) Moneys in the risk management plan fund shall be expended only for the costs of:

(A) Review of risk management applications;

(B) oversight of risk management plan requirements;

(C) implementation of the risk management plan upon failure of the participant;

(D) activities performed by the secretary to address immediate or emergency threats to human health or the environment related to properties subject to risk management plans;

(E) development, operation and maintenance of the risk management plan tracking system; and

(F) administration and enforcement of the provisions of this act.

(3) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the risk management fund interest earnings based on the:

(A) Average daily balance of moneys in the risk management fund for the preceding month; and

(B) net earnings rate of the pooled money investment portfolio for the preceding month.

(4) All expenditures from the risk management plan fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or the secretary's designee for purposes set forth in this section.

(d) (1) A risk management plan shall terminate if it is demonstrated to the secretary's satisfaction that the risk management plan is no longer necessary to protect human health or the environment. Any person shall submit a request to the secretary for approval to terminate a risk management plan. The secretary shall review the request and provide the secretary's decision to approve or deny the request within 120 days after the secretary's receipt of the request. If the secretary denies the request, justification shall be provided with a written explanation of the denial including that the person has not provided the documentation to demonstrate that the request is protective of human health and the environment, as determined by the secretary.

(2) A risk management plan agreement shall be an enforceable contract, that may be transferred to another person upon approval by the secretary. Any risk management plan may be modified by mutual written agreement by the person and the secretary. The secretary shall not acquire any liability by virtue of approving a risk management plan or by approving expiration of all or a portion of a risk management plan.

(e) A risk management plan pursuant to this section may include or require:

(1) Prompt notification to the secretary of any transfer of property that is the subject of a risk management plan, such notice to be given by the participant;

(2) prompt notification to the secretary of any change in use of the property that is the subject of a risk management plan;

(3) maintenance of protective structures or remedial systems at the site, such as soil caps, soil covers, soil surfaces, berms, drainage structures, vegetation, monitoring wells or other structures or systems;

(4) access to the property by agents of the secretary as necessary to inspect and monitor the risk management plan activities;

(5) any other obligations necessary to reduce or eliminate risks or threats to human health and the environment from the site; or

(6) restrictions, prohibitions and zoning requirements placed on property in the site by a local or state government. Such restrictions, prohibitions and zoning requirements may be utilized in addition with any risk management plan activities approved by the secretary. This provision does not grant or expand authority of local government to restrict, prohibit, zone or regulate land.

(f) Upon receipt of information that an approved risk management plan is not being implemented as written or that property subject to an approved risk management plan presents a hazard to human health or the environment, the secretary may take such actions as may be necessary to protect human health or the environment. The action the secretary may take shall include, but not be limited to:

(1) Issuing an order directing the participant to take such steps as are necessary to correct any deficiencies and fully implement the approved risk management plan.

(2) Issuing an order retracting the approval of the risk management plan and require the participant to implement remediation of the site to a cleanup standard that will allow for unrestricted use of the site.

(3) Assessing an administrative penalty of up to $500 per day for failure to comply with the terms of the risk management plan.

(4) Performing actions required by the risk management plan and recovering any and all costs from the person responsible for performance of such actions.

(5) Commencing an action enjoining acts or practices set forth in the approved risk management plans or requesting that the attorney general or appropriate district or county attorney commence an action to enjoin such actions that result in approved risk management plans not being implemented or not being fully or properly implemented or that present a substantial and imminent threat or hazard to human health or the environment.

(g) Prior to the secretary's approval of the risk management plan, the participant shall provide written notification to all property owners and occupants within the site and provide proof of such notification to the secretary. The secretary may choose based on public interest to initiate and participate in public meetings to discuss the pending risk management plan.

(h) Any person adversely affected by any order or decision of the secretary pursuant to this act, within 15 days after service of the order or decision, may request in writing a hearing. Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act. Any action of the secretary pursuant to this section is subject to review in accordance with the act for judicial review and civil enforcement of agency actions.

(i) As used in this section:

(1) "Long term care" means any activity, approved in the risk management plan, that provides assurances that the contamination at the site is not impacting human health;

(2) "owner" means any owner of record of property or authorized representative;

(3) "participant" means any person who has submitted an application for a risk management plan and the plan has been approved by the secretary and successor in interest to the risk management plan agreement;

(4) "person" means any individual, trust, firm, joint stock company, public or private corporation, limited liability company or partnership, the federal government or any agency or instrumentality thereof, any state, state agency, instrumentality, political or taxing subdivision thereof or any interstate body;

(5) "property" means real property;

(6) "remedial activity" means any assessment, cleanup or other action necessary or appropriate to respond to a release or threat of release of environmental contamination at a site;

(7) "risk management plan" means a long term care plan approved by the secretary and intended to protect human health and the environment at a site where residual contamination is above cleanup standards;

(8) "risk management plan agreement" means an enforceable agreement between the participant and the secretary that enacts the risk management plan;

(9) "secretary" means the secretary of health and environment; and

(10) "site" means all areas and media to which environmental contamination or pollution has been released, transported, migrated or to which contamination may migrate.

(j) The secretary shall adopt rules and regulations to implement the provisions of this act.

(k) The provisions of this section are declared to be severable and if any provision, word, phrase or clause of the section or the application thereof to any person shall be held invalid, such invalidity shall not affect the validity of the remaining portions of this section or the application thereof.

History: L. 2015, ch. 29, § 1; July 1.






Article 34a CENTRAL INTERSTATE LOW-LEVEL RADIOACTIVE WASTE COMPACT

65-34a01 Central interstate low-level radioactive waste compact.

65-34a01. Central interstate low-level radioactive waste compact. The central interstate low-level radioactive waste compact is hereby entered into and enacted into law in the form substantially as follows:

ARTICLE I. POLICY AND PURPOSE

The party states recognize that each state is responsible for the management of its nonfederal low-level radioactive wastes. They also recognize that the Congress, by enacting the Low-Level Radioactive Waste Policy Act (Public Law 96-573) has authorized and encouraged states to enter into compacts for the efficient management of wastes. It is the policy of the party states to cooperate in the protection of the health, safety and welfare of their citizens and the environment and to provide for and encourage the economical management of low-level radioactive wastes. It is the purpose of this compact to provide the framework for such a cooperative effort; to promote the health, safety and welfare of the citizens and the environment of the region; to limit the number of facilities needed to effectively and efficiently manage low-level radioactive wastes and to encourage the reduction of the generation thereof; and to distribute the costs, benefits and obligations among the party states. It is the policy of the party states that activities conducted by the Commission are the formation of public policies and are therefore public business.

ARTICLE II. DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

a. "Commission" means the Central Interstate Low-Level Radioactive Waste Commission;

b. "disposal" means the isolation and final disposition of waste;

c. "decommissioning" means the measures taken at the end of a facility's operating life to assure the continued protection of the public from any residual radioactivity or other potential hazards present at the facility;

d. "extended care" means the continued observation of a facility after closure for the purpose of detecting a need for maintenance, ensuring environmental safety, and determining compliance with applicable licensure and regulatory requirements and includes undertaking any action or cleanup necessary to protect public health and environment;

e. "facility" means any site, location, structure or property used or to be used for the management of waste;

f. "generator" means any person who, in the course of or as an incident to manufacturing, power generation, processing, medical diagnosis and treatment, biomedical research, other industrial or commercial activity, other research or mining in a party state, produces or processes waste. "Generator" does not include any person who receives waste generated outside the region for subsequent shipment to a regional facility;

g. "host state" means any party state in which a regional facility is situated or is being developed;

h. "institutional control" means those activities carried out by the host state to physically control access to the disposal site following transfer of the license to the owner of the disposal site. These activities include, but are not limited to, environmental monitoring, periodic surveillance, minor custodial care, and other necessary activities at the site as determined by the host state and administration of funds to cover the costs for these activities. The period of institutional control will be determined by the host state but may not be less than 100 years following transfer of the license to the owner of the disposal site;

i. "low-level radioactive waste" or "waste" means, as defined in the Low-Level Radioactive Waste Policy Act (Public Law 96-573), radioactive waste not classified as: High-level radioactive waste, transuranic waste, spent nuclear fuel, or byproduct material as defined in section 11 e.(2) of the Atomic Energy Act of 1954, as amended through 1978.

j. "management of waste" means the storage, treatment or disposal of waste;

k. "notification of each party state" means transmittal of written notice to the governor, presiding officer of each legislative body and any other persons designated by the party state's Commission member to receive such notice;

l. "party state" means any state which is a signatory party to this compact;

m. "person" means any individual, corporation, business enterprise or other legal entity, either public or private;

n. "region" means the area of the party states;

o. "regional facility" means a facility which is located within the region and which has been approved by the Commission for the benefit of the party states;

p. "site" means any property which is owned or leased by a generator and is contiguous to or divided only by a public or private way from the source of generation;

q. "state" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands or any other territorial possession of the United States;

r. "storage" means the holding of waste for treatment or disposal; and

s. "treatment" means any method, technique or process, including storage for radioactive decay, designed to change the physical, chemical or biological characteristics or composition of any waste in order to render such waste safer for transport or management, amenable for recovery, convertible to another usable material or reduced in volume.

ARTICLE III. RIGHTS AND OBLIGATIONS

a. There shall be provided within the region one or more regional facilities which together provide sufficient capacity to manage all wastes generated within the region. It shall be the duty of regional facilities to accept compatible wastes generated in and from party states, and meeting the requirements of this act, and each party state shall have the right to have the wastes generated within its borders managed at such facility.

b. To the extent authorized by federal law and host state law, a host state shall regulate and license any regional facility within its borders and ensure the extended care of such facility.

c. Rates shall be charged to any user of the regional facility, set by the operator of a regional facility and shall be fair and reasonable and be subject to the approval of the host state. Such approval shall be based upon criteria established by the Commission.

d. A host state may establish fees which shall be charged to any user of a regional facility and which shall be in addition to the rates approved pursuant to section c. of this Article, for any regional facility within its borders. Any fees proposed by the host state shall be subject to a 120-day prior notice to the Commission with an opportunity to provide comments to the host state. Such fees shall be fair and reasonable, and shall provide the host state with sufficient revenue to cover all anticipated present and future costs associated with any regional facility and a reasonable reserve for future contingencies which are not covered by rates established in section c. of this Article including, but not limited to:

1. The licensure, operation, monitoring, inspection, maintenance, decommissioning, closure, institutional control, and extended care of a regional facility;

2. response, removal, remedial action or cleanup deemed appropriate and required by the host state as a result of a release of radioactive or hazardous materials from such regional facility;

3. premiums for property and third party liability insurance;

4. protection of the public health and safety, and the environment;

5. compensation and incentives to the host community;

6. any amount due from a judgment or settlement involving a property or third-party liability claim for medical expenses and all other damages incurred as a result of personal injury or death, and damages or losses to real or personal property or the environment; and

7. cost of defending or pursuing liability claims against any party or state.

The fees established pursuant to this section d. of this article may include incentives for source and volume reduction and may be based on the hazard of the waste. Notwithstanding anything to the contrary in this compact, or in any state constitution, statute, or regulation to the extent that such fees are insufficient to pay for any costs associated with a regional facility, including all costs under section d. of this article, all party states and any other state or states whose generators use the regional facility, shall share liability for all such costs. However, there shall be no recovery from the states under section d. of this article until all available funds, payments, or in-kind services have been exhausted including:

1. Designated low-level radioactive waste funds managed by the host state;

2. payable proceeds of insurance or surety policies applicable to a regional facility;

3. proceeds of reasonable collection efforts against the regional facility operator or operators; and

4. payments from or in-kind services by generators.

In the event any regional facility operator files or has filed against it a bankruptcy proceeding, then for purposes of determining whether or not reasonable collection efforts have been undertaken, the filing of such proceedings if not dismissed within 60 days of filing shall be considered exhaustion of reasonable collection efforts with respect to such party. Recovery from the states under section d. of this article upon satisfaction of the exhaustion of available funds, payments, or in-kind services shall not preclude any state from further recovery of its costs from a facility operator, insurer or generator. During the period of time that such reasonable collection efforts or exhaustion of available funds, payments, or in-kind services occur, any applicable statutes of limitation with respect to claims against any other parties or states will be deemed tolled and will not run. All costs or liabilities shared by a state shall be shared proportionately by comparing the volume of the waste received at a regional facility from the generators of each state with the total volume of the waste received at a regional facility from all generators.

e. To the extent authorized by federal law, each party state is responsible for enforcing any applicable federal and state laws and regulations pertaining to the packaging and transportation of waste generated within or passing through its borders and shall adopt practices that will ensure that waste shipments originating within its borders and destined for a regional facility will conform to applicable packaging and transportation laws and regulations.

f. Each party state has the right to rely on the good faith performance of each other party state.

g. Unless authorized by the Commission, it shall be unlawful after January 1, 1986 for any person:

1. To deposit at a regional facility, waste not generated within the region;

2. to accept, at a regional facility, waste not generated within the region;

3. to export from the region, waste which is generated within the region; and

4. to transport waste from the site at which it is generated except to a regional facility.

ARTICLE IV. THE COMMISSION

a. There is hereby established the Central Interstate Low-Level Radioactive Waste Commission. The Commission shall consist of one voting member from each party state, except that each host state shall have two at-large voting members and one nonvoting member from the county in which the facility is located. All members shall be appointed according to the laws of each state. The appointing authority of each party state shall notify the Commission in writing of the identity of its member and any alternates. An alternate may act on behalf of the member only in the absence of such member. Each state is responsible for the expenses of its member of the Commission.

b. Except for the nonvoting member, each Commission member shall be entitled to one vote. Unless otherwise provided herein, no action of the Commission shall be binding unless a majority of the total voting membership casts its vote in the affirmative.

c. The Commission shall elect from among its membership a chairman. The Commission shall adopt and publish, in convenient form, bylaws and policies which are not inconsistent with this compact.

d. The Commission shall meet at least once a year and shall also meet upon the call of the chairman, by petition of a majority of the membership or upon the call of a host state member. All meetings of the Commission shall be open to the public with reasonable advance publicized notice given and such meetings shall be subject to those exceptions provided for within the open meetings laws of the host state. The Commission shall adopt bylaws that are consistent in scope and principle with the open meetings law of the host state, or if there is no host state, the open meetings law of the state in which the Commission headquarters are located.

e. The Commission may initiate any proceedings or appear as an intervenor or party in interest before any court of law, or any federal, state or local agency, board or commission that has jurisdiction over any matter arising under or relating to the terms of the provisions of this compact. The Commission shall determine in which  proceedings it shall intervene or otherwise appear and may arrange for such expert testimony, reports, evidence or other participation in such proceedings as may be necessary to represent its views.

f. The Commission may establish such committees as it deems necessary for the purpose of advising the Commission on any and all matters pertaining to the management of waste.

g. The Commission may employ and compensate a staff limited only to those persons necessary to carry out its duties and functions. The Commission may also contract with and designate any person to perform necessary functions to assist the Commission. Unless otherwise required by acceptance of a federal grant the staff shall serve at the Commission's pleasure irrespective of the civil service, personnel or other merit laws of any of the party states or the federal government and shall be compensated from funds of the Commission.

h. Funding for the Commission shall be as follows:

1. The Commission shall set and approve its first annual budget as soon as practicable after its initial meeting. Party states shall equally contribute to the Commission budget on an annual basis, an amount not to exceed $25,000 until surcharges are available for that purpose. Host states shall begin imposition of the surcharges provided for in this section as soon as practicable and shall remit to the Commission funds resulting from collection of such surcharges within 60 days of their receipt; and

2. each state hosting a regional facility shall annually levy surcharges on all users of such facilities, based on the volume and characteristics of wastes received at such facilities, the total of which:

(a) Shall be sufficient to cover the annual budget of the Commission; and

(b) shall be paid to the Commission, provided, however, that each host state collecting such surcharges may retain a portion of the collection sufficient to cover the administrative costs of collection, and that the remainder be sufficient only to cover the approved annual budget of the Commission.

i. The Commission shall keep accurate accounts of all receipts and disbursements. An independent certified public accountant shall annually audit all receipts and disbursements of Commission funds and submit an audit report to the Commission. Such audit report shall be made a part of the annual report of the Commission required by this Article.

j. The Commission may accept for any of its purposes and functions any and all donations, grants of money, equipment, supplies, materials and services, conditional or otherwise from any person and may receive, utilize and dispose of same. The nature, amount and conditions, if any, attendant upon any donation or grant accepted pursuant to this section, together with the identity of the donor, grantor or lender, shall be detailed in the annual report of the Commission.

k. 1. Except as otherwise provided herein, nothing in this compact shall be construed to alter the incidence of liability of any kind for any act, omission, course of conduct, or on account of any causal or other relationships. Generators, transporters of waste, owners and operators of facilities shall be liable for their acts, omissions, conduct or relationships in accordance with all laws relating thereto.

2. The Commission herein established is a legal entity separate and distinct from the party states and shall be so liable for its actions. Liabilities of the Commission shall not be deemed liabilities of the party states. Members of the Commission shall not be personally liable for actions taken by them in their official capacity.

l. Any person or party state aggrieved by a final decision of the Commission may obtain judicial review of such decisions in the United States District Court in the District wherein the Commission maintains its headquarters by filing in such court a petition for review within 60 days after the Commission's final decision. Proceedings thereafter shall be in accordance with the rules of procedure applicable in such court.

m. The Commission shall:

1. Receive and approve the application of a nonparty state to become a party state in accordance with Article VII;

2. submit an annual report to, and otherwise communicate with, the governors and the presiding officers of the legislative bodies of the party states regarding the activities of the Commission;

3. hear and negotiate disputes which may arise between the party states regarding this compact;

4. require of and obtain from the party states, and nonparty states seeking to become party states, data and information necessary to the implementation of Commission and party states' responsibilities;

5. approve the development and operation of regional facilities in accordance with Article V;

6. notwithstanding any other provision of this compact, have the authority to enter into agreements with any person for the importation of waste into the region and for the right of access to facilities outside the region for waste generated within the region. Such authorization to import or export waste requires the approval of the Commission, including the affirmative vote of any host state which may be affected;

7. revoke the membership of a party state in accordance with Articles V and VII;

8. require all party states and other persons to perform  their duties and obligations arising under this compact by an appropriate action in any forum designated in section e. of Article IV; and

9. take such action as may be necessary to perform its duties and functions as provided in this compact.

All files, records, and data of the Commission shall be open to reasonable public inspection, regardless of physical form, subject to those exceptions listed within the public records law of the host state. The Commission shall adopt bylaws relating to the availability of files, records, and data of the Commission that are consistent in scope and principle with the public records law of the host state or if there is no host state, the public records law of the state in which the Commission headquarters is located.

All decisions of the Commission regarding public meetings and public records issues shall be reviewable solely in a United States district court of a host state or if there is no host state then in the state in which the Compact Commission headquarters is located.

ARTICLE V. DEVELOPMENT AND OPERATION OF REGIONAL FACILITIES

a. Following the collection of sufficient data and information from the states, the Commission shall allow each party state the opportunity to volunteer as a host for a regional facility.

b. If no state volunteers or  if no proposal identified by a volunteer state is deemed acceptable by the Commission, based on the criteria in section c. of this Article, then the Commission shall publicly seek applicants for the development and operation of regional facilities.

c. The Commission shall review and consider each applicant's proposal based upon the following criteria:

1. The capability of the applicant to obtain a license from the applicable authority;

2. the economic efficiency of each proposed regional facility, including the total estimated disposal and treatment costs per cubic foot of waste;

3. financial assurances;

4. accessibility to all party states; and

5. such other criteria as shall be determined by the Commission to be necessary for the selection of the best proposal, based on the health, safety and welfare of the citizens in the region and the party states.

d. The Commission shall make a preliminary selection of the proposal or proposals considered most likely to meet the criteria enumerated in section c. and the needs of the region.

e. Following notification of each party state of the results of the preliminary selection process, the Commission shall:

1. Authorize any person whose proposal has been selected to pursue licensure of the regional facility or facilities in accordance with the proposal originally submitted to the Commission or as modified with the approval of the Commission; and

2. require the appropriate state or states or the U.S. Nuclear Regulatory Commission to  process all applications for permits and licenses required for the development and operation of any regional facility or facilities within a reasonable period from the time that a completed application is submitted.

f. The preliminary selection or selections made by the Commission pursuant to this Article shall become final and receive the Commission's approval as a regional facility upon the issuance of a license by the licensing authority. If a proposed regional facility fails to become licensed, the Commission shall make another selection pursuant to the procedures identified in this Article.

g. The Commission may by two-thirds affirmative vote of its membership, revoke the membership of any party state which, after notice and hearing shall be found to have arbitrarily or capriciously denied or delayed the issuance of a license or permit to any person authorized by the Commission to apply for such license or permit. Revocation shall be in the same manner as provided for in section e. of Article VII.

ARTICLE VI. OTHER LAWS AND REGULATIONS

a. Nothing in this compact shall be construed to:

1. Abrogate or limit the applicability of any act of Congress or diminish or otherwise impair the jurisdiction of any federal agency expressly conferred thereon by the Congress;

2. prevent the application of any law which is not otherwise inconsistent with this compact;

3. prohibit or otherwise restrict the management  of waste on the site where it is generated if such is otherwise lawful;

4. affect any judicial or administrative proceeding pending on the effective date of this compact;

5. alter the relations between, and the respective internal responsibilities of, the government of a party state and its subdivisions; and

6. affect the generation or management of waste generated by the federal government or federal research and development activities.

b. No party state shall pass or enforce any law or regulation which is inconsistent with this compact.

c. All laws and regulations or parts thereof of any party state which are inconsistent with this compact are hereby declared null and void for purposes of this compact. Any legal right, obligation, violation or penalty arising under such laws or regulations prior to enactment of this compact shall not be affected.

d. No law or regulation of a party state or of any subdivision or instrumentality thereof may be applied so as to restrict or make more costly or inconvenient access to any regional facility by the generators of another party state than for the generators of the state where the facility is situated.

ARTICLE VII. ELIGIBLE PARTIES, WITHDRAWAL, REVOCATION, ENTRY INTO FORCE, TERMINATION

a. This compact shall have as initially eligible parties the states of Arkansas, Iowa, Kansas, Louisiana, Minnesota, Missouri, Nebraska, North Dakota and Oklahoma. Such initial eligibility shall terminate on January 1, 1984.

b. Any state may petition the Commission for eligibility. A petitioning state shall become eligible for membership in the compact upon the unanimous approval of the Commission.

c. An eligible state shall become a member of the compact and shall be bound by it after such state has enacted the compact into law. In no event shall the compact take effect in any state until it has been entered into force as provided for in section f. of this Article.

d. Any party state may withdraw from this compact by enacting a statute repealing the same. Unless permitted earlier by unanimous approval of the  Commission, such withdrawal shall take effect five years after the governor of the withdrawing state has given notice in writing of such withdrawal to each governor of the party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

e. Any party state which fails to comply with the terms of this compact or fulfill its obligations hereunder may, after notice and hearing, have its privileges suspended or its membership in the compact revoked by the Commission. Revocation shall take effect one year from the date such party state receives written notice from the Commission of its action. The Commission may require such party state to pay to the Commission, for a period not to exceed five years from the date of notice of revocation, an amount determined by the Commission based on the anticipated fees which the generators of such party state would have paid to each regional facility and an amount equal to that which such party state would have contributed in accordance with section d. of Article III, in the event of insufficient revenues. The Commission shall use such funds to ensure the continued availability of safe and economical waste management facilities for all remaining party states. Such state shall also pay an amount equal to that which such party state would have contributed to the annual budget of the Commission if such party state would have remained a member of the compact. All legal rights established under this compact of any party state which has its membership revoked shall cease upon the effective date of revocation; however, any legal obligations of such party state arising prior to the effective date of revocation shall not cease until they have been fulfilled. Written notice of revocation of any state's membership in the compact shall be transmitted immediately following the vote of the Commission, by the chairman, to the governor of the affected party state, all other governors of the party states and the Congress of the United States.

f. This compact shall become effective after enactment by at least three eligible states and after consent has been given to it by the Congress. The Congress shall have the opportunity to withdraw such consent every five years. Failure of the Congress to withdraw its consent affirmatively shall have the effect of renewing consent for an additional five-year period. The consent given to this compact by the Congress shall extend to any future admittance of new party states under sections b. and c. of this Article and to the power to ban the exportation of waste pursuant to Article III.

g. The withdrawal of a party state from this compact under section d. of this Article or the revocation of a state's membership in this compact under section e. of this Article shall not affect the applicability of this compact to the remaining party states.

h. This compact shall be terminated when all party states have withdrawn pursuant to section d. of this Article.

ARTICLE VIII. PENALTIES

a. Each party state, consistent with its own law, shall prescribe and enforce penalties against any person for violation of any provision of this compact.

b. Each party state acknowledges that the receipt by a regional facility of waste packaged or transported in violation of applicable laws and regulations can result in sanctions which may include suspension or revocation of the violator's right of access to the regional facility.

ARTICLE IX. SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared by a court of competent jurisdiction to be contrary to the Constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If any provision of this compact shall be held contrary to the Constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters. The provisions of this compact shall be liberally construed to give effect to the purpose thereof.

History: L. 1982, ch. 254, § 1; L. 1993, ch. 104, § 1; July 1.



65-34a01a Same; effective date.

65-34a01a. Same; effective date. This act shall take effect and be in force from and after the date upon which the appropriate authority of the state of Nebraska issues a license or permit for the operation of a low-level radioactive waste disposal facility in the state of Nebraska which is accessible to the members of the central interstate low-level radioactive waste compact, and its publication in the statute book.

History: L. 1993, ch. 104, § 3.



65-34a02 Central interstate low-level radioactive waste compact; Kansas representative and alternate; compensation and expenses; staff assistance.

65-34a02. Central interstate low-level radioactive waste compact; Kansas representative and alternate; compensation and expenses; staff assistance. (a) The member of the central interstate low-level radioactive waste commission representing the state of Kansas and the alternate to such member shall be appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as a member or alternate member shall exercise any power, duty or function as a member or alternate member until confirmed by the senate. The member and alternate shall serve at the pleasure of the governor.

(b) Subject to the limitations of appropriations, the Kansas commission member and alternate, if not state employees, shall receive compensation in amounts established by the governor. In addition, when attending meetings of the commission or a subcommittee of the commission approved by the commission, the member and alternate shall be paid subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

(c) The department of health and environment and the attorney general shall provide clerical, technical and legal staff assistance as requested by the Kansas commission member or the member's alternate.

History: L. 1982, ch. 267, § 1; L. 1995, ch. 2, § 1; L. 2008, ch. 121, § 9; July 1.



65-34a04 Same; corporation commission designated agency for rate review.

65-34a04. Same; corporation commission designated agency for rate review. For purposes of article III of the central interstate low-level radioactive waste compact, the state corporation commission is hereby designated as the rate-review agency for the state of Kansas.

History: L. 1982, ch. 267, § 3; July 1.






Article 35 LICENSURE OF ADULT CARE HOME ADMINISTRATORS

65-3501 Definitions.

65-3501. Definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them in this section:

(a) "Adult care home" means nursing facility, nursing facilities for mental health, intermediate care facilities for people with intellectual disability, assisted living facility licensed for more than 60 residents and residential health care facility licensed for more than 60 residents as defined by K.S.A. 39-923, and amendments thereto, or by the rules and regulations of the licensing agency adopted pursuant to such section for which a license is required under article 9 of chapter 39 of the Kansas Statutes Annotated, and amendments thereto, except that the term "adult care home" shall not include a facility that is operated exclusively for the care and treatment of people with intellectual disability and is licensed for 16 or fewer beds.

(b) "Board" means the board of adult care home administrators established by K.S.A. 65-3506, and amendments thereto.

(c) "Administrator" means the individual directly responsible for planning, organizing, directing and controlling the operation of an adult care home.

(d) "Person" means an individual and does not include the term firm, corporation, association, partnership, institution, public body, joint stock association or any group of individuals.

(e) "Sponsor" means entities approved by the board to provide continuing education programs or courses on an ongoing basis under this act and in accordance with any rules and regulations promulgated by the board in accordance with this act.

History: L. 1970, ch. 265, § 1; L. 1975, ch. 328, § 1; L. 1978, ch. 255, § 1; L. 1979, ch. 203, § 1; L. 1992, ch. 322, § 12; L. 1995, ch. 143, § 2; L. 1998, ch. 200, § 1; L. 2012, ch. 91, § 43; July 1.



65-3502 Adult care home administrator's license required; temporary licenses, limitation.

65-3502. Adult care home administrator's license required; temporary licenses, limitation. From and after the effective date of this act, no adult care home in the state shall be operated unless it is under the supervision of an administrator who holds a currently valid adult care home administrator's license issued pursuant to this act.  No person shall practice or offer to practice adult care home administration in this state or use any title, sign, card or device to indicate that the person is an adult care home administrator, unless such person shall have been duly licensed as an adult care home administrator as required by this act.  The board may authorize, by rules and regulations, the issuance of a temporary license as an adult care home administrator in the event of an emergency to be effective for a period of 60 days.  The temporary license fee shall be fixed by rules and regulations.  Such temporary license may be extended for two consecutive sixty-day periods of time, but in no case shall a temporary license be maintained in effect for a period of time greater than 180 days.

History: L. 1970, ch. 265, § 2; L. 1975, ch. 328,§ 3; L. 1976, ch. 278, § 1; L. 1993, ch. 64, § 1; July 1.



65-3503 Duties of board of adult care home administrators; criminal history record information.

65-3503. Duties of board of adult care home administrators; criminal history record information. (a) It shall be the duty of the board to:

(1) Develop, impose and enforce standards which shall be met by individuals in order to receive a license as an adult care home administrator, which standards shall be designed to ensure that adult care home administrators will be individuals who are of good character and are otherwise suitable, and who, by training or experience in the field of institutional administration, are qualified to serve as adult care home administrators;

(2) develop examinations and investigations for determining whether an individual meets such standards;

(3) issue licenses to individuals who meet such standards, and revoke or suspend licenses issued by the board or reprimand, censure or otherwise discipline a person holding any such license as provided under K.S.A. 65-3508, and amendments thereto;

(4) establish and carry out procedures designed to ensure that individuals licensed as adult care home administrators comply with the requirements of such standards; and

(5) receive, investigate and take appropriate action under K.S.A. 65-3505, and amendments thereto, and rules and regulations adopted by the board with respect to any charge or complaint filed with the board to the effect that any person licensed as an adult care home administrator may be subject to disciplinary action under K.S.A. 65-3505 and 65-3508, and amendments thereto.

(b) The board shall also have the power to make rules and regulations, not inconsistent with law, as may be necessary for the proper performance of its duties, and to have subpoenas issued pursuant to K.S.A. 60-245, and amendments thereto, in the board's exercise of its power and to take such other actions as may be necessary to enable the state to meet the requirements set forth in section 1908 of the social security act, the federal rules and regulations promulgated thereunder and other pertinent federal authority.

(c) The board shall fix by rules and regulations the licensure fee, temporary license fee, renewal fee, late renewal fee, reinstatement fee, reciprocity fee, sponsorship fee, wall or wallet card license replacement fee, duplicate wall license fee for any administrator serving as administrator in more than one facility and, if necessary, an examination fee under this act. Such fees shall be fixed in an amount to cover the costs of administering the provisions of the act. No fee shall be more than $200. The secretary for aging and disability services shall remit all moneys received from fees, charges or penalties under this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(d) The board upon request shall receive from the Kansas bureau of investigation, without charge, such criminal history record information relating to criminal convictions as necessary for the purpose of determining initial and continuing qualifications of licensees of and applicants for licensure by the board.

History: L. 1970, ch. 265, § 3; L. 1975, ch. 328, § 4; L. 1978, ch. 255, § 2; L. 1984, ch. 313, § 127; L. 1990, ch. 230, § 1; L. 1993, ch. 64, § 2; L. 1995, ch. 143, § 7; L. 1998, ch. 200, § 2; L. 2001, ch. 5, § 254; L. 2003, ch. 71, § 1; L. 2014, ch. 115, § 261; July 1.



65-3504 Qualifications for admission to examination. Qualifications for admission to examination.

65-3504. Qualifications for admission to examination. (a) The board shall admit to examination for licensure as an adult care home administrator any candidate who pays a licensure and examination fee, if required, to the department for aging and disability services to be fixed by rules and regulations; submits evidence that such candidate is at least 18 years old; has completed preliminary education satisfactory to the board as prescribed in rules and regulations; and has met board established standards of good character, training and experience.

(b) Nothing in the provisions of article 35 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted pursuant thereto shall prohibit a candidate for licensure as an adult care home administrator who is a member of a recognized church or religious denomination whose religious teachings prohibit the acquisition of formal education which would qualify such candidate for examination as required by the board under subsection (a) from being admitted to examination under subsection (a) so long as such candidate otherwise meets the qualifications for admission to examination under subsection (a). A candidate for licensure as an adult care home administrator who qualifies to take the examination for licensure under this subsection (b), who passes the examination and who is licensed as an adult care home administrator shall engage in the practice of adult care home administration only in an adult care home which is owned and operated by such recognized church or religious denomination.

History: L. 1970, ch. 265, § 4; L. 1975, ch. 328, § 5; L. 1981, ch. 252, § 1; L. 1990, ch. 230, § 2; L. 1993, ch. 64, § 3; L. 2003, ch. 71, § 2; L. 2014, ch. 115, § 262; July 1.



65-3505 Renewal of license; application, fee and evidence; reinstatement of license, fee; reciprocal relations with other states.

65-3505. Renewal of license; application, fee and evidence; reinstatement of license, fee; reciprocal relations with other states. (a) Every individual who holds a valid license as an administrator issued by the board shall apply to the board for renewal of such license in accordance with rules and regulations adopted by the board and report any facts requested by the board on forms provided for such purpose.

(b) Upon making an application for a renewal of license, such individual shall pay a renewal fee to be fixed by rules and regulations and shall submit evidence satisfactory to the board that during the period immediately preceding application for renewal the applicant has attended a program or course of study as provided by the rules and regulations of the board. Any individual who submits an application for a renewal of license within 30 days after the date of expiration shall also pay a late renewal fee fixed by rules and regulations.  Any individual who submits an application for a renewal of license after the thirty-day period following the date of expiration shall be considered as having a license that has lapsed for failure to renew and shall be reissued a license only after the individual has been reinstated under subsection (d).

(c) Upon receipt of such application for renewal of license, the renewal fee and the evidence required, the board shall issue a license to such administrator.

(d) An administrator who has been duly licensed in this state, whose license has not been revoked or suspended, and whose license has expired because of temporary abandonment of the practice of nursing home administration, or has moved from the state, or for such other reason, may be licensed within the state upon complying with the provisions of this section for renewal of license, filing with the board an application, and submission of a renewal fee and reinstatement fee fixed by rules and regulations.

(e) The board may grant a license to any person who, at the time of application, is licensed as an adult care home administrator in another jurisdiction if the board determines:

(1) That the requirements of such jurisdiction for such licensure are substantially the equivalent of the requirements of this state; or that the applicant demonstrates on forms provided by the board continuous licensure as an adult care home administrator during the five years immediately preceding the application with at least the minimum professional experience during that time as established by rules and regulations of the board;

(2) that the candidate has not had disciplinary actions of a serious nature brought by a licensing board or agency; and

(3) that the applicant for a license under this subsection pays a reciprocity application fee and a reciprocity license fee established by the board by rules and regulations, neither of which shall exceed $200.

(f) The expiration date of each license issued or renewed shall be established by rules and regulations of the board. Subject to the provisions of this subsection each license shall be renewable on a biennial basis upon the filing of a renewal application prior to the expiration date of the license and upon payment of the renewal fee established pursuant to rules and regulations of the board. To provide for a system of biennial renewal of licenses the board may provide by rules and regulations that licenses issued or renewed for the first time after the effective date of this act may expire less than two years from the date of issuance or renewal. In each case in which a license is issued or renewed for a period of time less than two years, the board shall prorate to the nearest whole month the license or renewal fee established pursuant to rules and regulations.  No proration shall be made under this subsection (f) on delinquent license renewals or on temporary licenses.

History: L. 1970, ch. 265, § 5; L. 1975, ch. 328, § 6; L. 1978, ch. 255, § 3; L. 1981, ch. 252, § 2; L. 1993, ch. 64, § 4; L. 2007, ch. 177, § 26; May 17.



65-3506 Board of adult care home administrators; appointment of members; qualifications; term of office; meetings; final orders; compensation and expenses.

65-3506. Board of adult care home administrators; appointment of members; qualifications; term of office; meetings; final orders; compensation and expenses. (a) There is hereby established the board of adult care home administrators. The board shall be attached to the Kansas department for aging and disability services and shall be within the department as a part thereof. All budgeting, purchasing and related management functions of the board shall be administered under the direction and supervision of the secretary for aging and disability services. The department shall serve as the administrative agency of the board in all respects and shall perform such services and duties as it may be legally called upon to perform. The attorney for the board shall be an assistant attorney general appointed by the attorney general. The office of the attorney general shall serve as the enforcement agency for the board. All vouchers for expenditures and all payrolls of the board shall be approved by the chairperson of the board and by the secretary for aging and disability services.

(b) The board of adult care home administrators shall be composed of seven members appointed by the governor as follows:

(1) Two members shall be representatives of professions and institutions concerned with the care and treatment of chronically ill or infirm elderly patients;

(2) two members shall be consumer representatives who have no current or previous involvement in the financial affairs or as a member of the governing body of any adult care home or any association directly concerned with the regulation or licensure of adult care homes in the state; and

(3) three members shall be licensed in Kansas as licensed adult care home administrators, subject to the following requirements:

(A) (i) One such member shall be a representative of the not-for-profit adult care home industry in Kansas. At least 30 days prior to the expiration of such member's term, Leading Age Kansas, or the successor of such entity, shall submit at least one but not more than three names of persons of recognized ability and qualification to the governor, who may consider such list in making appointments to the board under subsection (b)(3);

(ii) one such member shall be a representative of the for-profit adult care home industry in Kansas. At least 30 days prior to the expiration of such member's term, the Kansas health care association, or the successor of such entity, shall submit at least one but not more than three names of persons of recognized ability and qualification to the governor, who may consider such list in making appointments to the board under subsection (b)(3); and

(iii) one such member shall be a representative of the professional association for the adult care home industry in Kansas. At least 30 days prior to the expiration of such member's term, the Kansas adult care executives association, or the successor of such entity, shall submit at least one but not more than three names of persons of recognized ability and qualification to the governor, who may consider such list in making appointments to the board under subsection (b)(3);

(B) all such members shall have been actively engaged in the administration of adult care homes within the state of Kansas for the three years immediately preceding appointment;

(C) all such members shall be actively engaged in the administration of adult care homes within the state of Kansas; and

(D) no such members shall have had or shall have any published disciplinary action taken by the board of adult care administrators against such members.

(c) No more than three members of the board may be licensed adult care home administrators. Members of the board, other than the licensed adult care home administrators, shall have no direct financial interest in adult care homes. Members of the board shall serve on the board for terms of three years or until otherwise disqualified from serving on the board. On the effective date of this act, the current expiration date of the term of office of each existing board member shall be extended by one year from such expiration date. On and after the effective date of this act, no member shall serve more than two consecutive terms. The provisions of article 35 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, shall not affect the office of any member of the board of adult care home administrators appointed prior to the effective date of this section. On and after the effective date of this act, as positions become vacant on the board, appointments shall be made in a manner so as to comply with the provisions of this section.

(d) Members of the board of adult care home administrators shall meet at such times as may be appropriate but in no case less than once each four months. The chairperson of the board shall be elected annually from among the members of the board. All final orders shall be in writing and shall be issued in accordance with the Kansas administrative procedure act.

(e) Members of the board who attend meetings of such board, or attend a subcommittee meeting thereof authorized by such board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

History: L. 1975, ch. 328, § 2; L. 1980, ch. 194, § 1; L. 1988, ch. 352, § 2; L. 2001, ch. 197, § 3; L. 2003, ch. 71, § 3; L. 2006, ch. 157, § 1; L. 2012, ch. 113, § 1; L. 2014, ch. 115, § 263; July 1.



65-3507 Transfer to board of powers, duties and functions relating to licensure and registration of administrators.

65-3507. Transfer to board of powers, duties and functions relating to licensure and registration of administrators. (a) All of the powers, duties and functions of the secretary for aging and disability services granted by K.S.A. 65-3501 to 65-3505, inclusive, and amendments thereto, relating to the licensure and registration of skilled nursing home administrators, are transferred to and conferred and imposed upon the board of adult care home administrators established by K.S.A. 65-3506, and amendments thereto, except as otherwise provided by this act.

(b) Whenever the secretary for aging and disability services or the department for aging and disability services, or words of like effect, is referred to or designated by a contract or other document executed pursuant to the powers, duties and functions granted to the secretary for aging and disability services by K.S.A. 65-3501 to 65-3505, inclusive, and amendments thereto, such reference or designation shall be deemed to apply to the board of adult care home administrators established by K.S.A. 65-3506, and amendments thereto.

(c) All rules and regulations and all orders or directives of the secretary for aging and disability services adopted in administering the powers, duties and functions granted to such secretary by K.S.A. 65-3501 to 65-3505, inclusive, and amendments thereto, and in existence on the effective date of this act shall continue to be effective and shall be deemed to be the rules and regulations and orders or directives of the board of adult care home administrators created by K.S.A. 65-3506, and amendments thereto, until revised, amended, repealed or nullified pursuant to law.

History: L. 1975, ch. 328, § 7; L. 2014, ch. 115, § 264; July 1.



65-3508 Denial, revocation or suspension of license or temporary license or reprimand, censure or other discipline of adult care home administrator; grounds.

65-3508. Denial, revocation or suspension of license or temporary license or reprimand, censure or other discipline of adult care home administrator; grounds. The license of an adult care home administrator or the temporary license of an adult care home administrator may be denied, revoked or suspended or the adult care home administrator or a person holding a temporary license as an adult care home administrator may be reprimanded, censured or otherwise disciplined by the board, after notice and an opportunity for a hearing conducted by the board in accordance with the provisions of the Kansas administrative procedure act, if the adult care home administrator or person holding a temporary license as an adult care home administrator has:

(a) Failed to comply with the provisions of K.S.A. 65-3505, and amendments thereto, and continued to act as an adult care home administrator;

(b) substantially failed to conform to the requirements of the standards adopted under K.S.A. 65-3503, and amendments thereto;

(c) willfully or repeatedly violated any of the provisions of the law or rules and regulations of the licensing agency under the provisions of article 9 of chapter 39 of the Kansas Statutes Annotated;

(d) been convicted of a crime found by the board to have a direct bearing on whether such person should be entrusted to serve the public in the capacity of an adult care home administrator;

(e) failed to provide overall management of nutrition, medications and treatments of residents, including the use of restraints, in accordance with acceptable medical practices;

(f) been convicted of the violation of any state or federal drug or narcotic law or any provision of the state or federal controlled substances act or habitually overindulged in alcohol or habitually misused controlled substances;

(g) been involved in aiding, abetting, sanctioning or condoning any violation of the law or rules and regulations under article 9 of chapter 39 of the Kansas Statutes Annotated;

(h) engaged in the practice of adult care home administration in violation of subsection (b) of K.S.A. 65-3502, and amendments thereto;

(i) misrepresented or omitted a material fact on an application for licensure or in any other communication with the board;

(j) had disciplinary action taken against an adult care home administrator's license issued by another state or jurisdiction; or

(k) had disciplinary action taken against such adult care home administrator on a professional or occupational health care license, mental health care license or social worker license issued by this state or by another state or jurisdiction.

History: L. 1978, ch. 255, § 4; L. 1984, ch. 313, § 128; L. 1990, ch. 230, § 3; L. 2003, ch. 71, § 4; L. 2006, ch. 157, § 2; July 1.






Article 36 MARIJUANA CONTROL

65-3607 Steering committee abolished.

65-3607. Steering committee abolished. The marijuana control steering committee is hereby abolished.

History: L. 1975, ch. 329, § 1; July 1.






Article 37 HUMAN BLOOD

65-3701 Human blood; nature of supplying; liability.

65-3701. Human blood; nature of supplying; liability. The procuring, furnishing, donating, processing, distributing or using human whole blood, plasma, blood products, blood derivatives and products for the purpose of injecting or transfusing any of them in the human body is declared for all purposes to be the rendition of a service by every person, firm or corporation participating therein, whether or not any remuneration is paid therefor, and is declared not to be a sale of any such items and no warranties of any kind or description shall be applicable thereto. No such person, firm or corporation participating in rendering such services shall be liable for damages unless negligence is proven.

History: L. 1971, ch. 215, § 1; July 1.






Article 38 SAFETY MATERIALS

65-3801 Safety glazing materials; definitions.

65-3801. Safety glazing materials; definitions. As used in this act: (a) "safety glazing material" means any glazing material, including but not limited to tempered glass, laminated glass, wire glass or rigid plastic, which meets the test requirements of the American national standards institute standard ANSI Z-97.1-1972 and which is so constructed, treated or combined with other materials as to minimize the likelihood of cutting and piercing injuries resulting from human contact with the glazing material.

(b) "Hazardous locations" means:

(1) Those structural elements, glazed or to be glazed, in residential, industrial, commercial and public buildings, commonly known as interior and exterior framed or unframed glass entrance doors;

(2) Those structural elements, glazed or to be glazed, in residential buildings and other structures used as dwellings, industrial buildings, commercial buildings and public buildings, commonly known as sliding glass doors, including both fixed and sliding panels, storm doors, shower doors, bathtub enclosures and those fixed glazed panels immediately adjacent to framed and unframed entrance and exit doors.

(c) "Fixed glazed panels immediately adjacent to" means the first, fixed glazed panel on either or both sides of the door, not more than forty-eight (48) inches or less than eighteen (18) inches in width, but shall not include any glass panel more than eighteen (18) inches above the floor.

(d) "Residential building" means any building or structure or part thereof used and occupied for human habitation or intended to be so used, but such term shall not include single family dwellings.

History: L. 1974, ch. 198, § 1; L. 1974, ch. 199, § 1; Jan. 1, 1975.



65-3802 Same; labeling; information.

65-3802. Same; labeling; information. (a) Each light of safety glazing material installed in a hazardous location within the state shall have attached a transparent label which shall identify the labeler, whether the manufacturer or installer, and state that "safety glazing material" has been utilized in such installation. The label shall be legible and visible from the inside of the building after installation and shall specify that the label shall not be removed.

(b) Such safety glazing labeling shall not be used on other than safety glazing materials.

History: L. 1974, ch. 198, § 2; Jan. 1, 1975.



65-3803 Same; unlawful acts.

65-3803. Same; unlawful acts. It shall be unlawful within this state to knowingly install, cause to be installed or consent to the installation of glazing materials other than safety glazing materials in any hazardous location.

History: L. 1974, ch. 198, § 3; Jan. 1, 1975.



65-3804 Same; penalty; exception to liability.

65-3804. Same; penalty; exception to liability. Any person who violates any provision of this act shall be guilty of a class C misdemeanor, except that no liability under this act shall be created as to any person who is an employee of a contractor, subcontractor or other employer responsible for compliance with this act.

History: L. 1974, ch. 198, § 4; Jan. 1, 1975.






Article 40 ALCOHOLISM AND INTOXICATION TREATMENT

65-4001 Purpose of act.

65-4001. Purpose of act. It shall be the purpose of this act to provide for the development, establishment and enforcement of standards:

(1) For the care and treatment of individuals in public and private treatment facilities as defined herein;

(2) for the construction, maintenance and operation of public and private treatment facilities as defined herein, which will promote safe and adequate treatment of such individuals in alcohol or other drug treatment facilities.

History: L. 1972, ch. 241, § 1; L. 1982, ch. 268, § 1; L. 2007, ch. 95, § 1; July 1.



65-4006 Powers of secretary.

65-4006. Powers of secretary. The secretary may:

(1) Plan for, establish, amend, and revise standards for treatment programs as necessary or desirable;

(2) make contracts necessary or incidental to the performance of the secretary's duties and the execution of the secretary's powers;

(3) solicit and accept for use any gift of money or property, real or personal, made by will or otherwise, and any grant of money, services or property from the federal government, the state or any political subdivision thereof or any private source, and do all things necessary to cooperate with the federal government or any of its agencies in making an application for any grant;

(4) administer or supervise the administration of the provisions relating to persons with alcohol or other drug addiction of any state plan submitted for federal funding pursuant to federal health, welfare or treatment legislation;

(5) coordinate its activities and cooperate with treatment facilities for alcohol or other drug addiction programs in this and other states, and make contracts and other joint or cooperative arrangements with state, local or private agencies in this and other states for the treatment of persons with alcohol or other drug addiction and for the common advancement of treatment facilities;

(6) keep records, gather relevant statistics and make and disseminate analysis of same;

(7) do other acts and things necessary to execute the authority expressly granted to the secretary.

History: L. 1972, ch. 241, § 6; L. 1975, ch. 330, § 7; L. 2007, ch. 95, § 3; July 1.



65-4007 Duties of secretary.

65-4007. Duties of secretary. (a) The duties of the secretary shall be to:

(1) Develop, encourage and foster statewide, regional and local plans and programs for the prevention and treatment of persons with alcohol or other drug addiction in cooperation with public and private agencies, organizations and individuals and provide technical assistance and consultation services for these purposes;

(2) coordinate the efforts and enlist the assistance of all interested public and private agencies, organizations and individuals in the prevention and treatment of persons with alcohol and other drug addiction;

(3) cooperate with the secretary of corrections and the Kansas adult authority in establishing and conducting programs to provide treatment for persons with alcohol or other drug addiction in or on parole from penal institutions;

(4) cooperate with the department of education, boards of education, schools, police departments, courts and other public and private agencies, organizations and individuals in establishing programs for the prevention and treatment of persons with alcohol and other drug addiction and preparing curriculum materials thereon for use at all levels of education;

(5) prepare, publish, evaluate and disseminate educational material dealing with the nature and effects of alcohol or other drug addiction;

(6) develop and implement, as an integral part of treatment programs, an educational program for use in the treatment of persons with alcohol or other drug addiction, which program shall include the dissemination of information concerning the nature and effects of alcohol or other drugs;

(7) organize and foster training programs for all persons engaged in treatment of persons with alcohol or other drug addiction;

(8) sponsor and encourage research into the causes and nature of addiction and the treatment of persons with alcohol or other drug addiction and serve as a clearing house for information relating to alcohol or other drug addiction;

(9) specify uniform methods for keeping statistical information by public and private agencies, organizations and individuals and collect and make available relevant statistical information, including number of persons treated, frequency of admission and readmission and frequency, duration and nature of treatment;

(10) advise the governor in the preparation of a comprehensive plan for treatment of persons with alcohol or other drug addiction for inclusion in the state's comprehensive health plan;

(11) review all state health, welfare and treatment plans to be submitted for federal funding under federal legislation and advise the governor on provisions to be included relating to addiction and treatment of persons with alcohol or other drug addiction;

(12) assist in the development of, and cooperate with, alcohol and drug addiction education and treatment programs for employees of state and local governments and businesses and industries in the state;

(13) utilize the support and assistance of interested persons in the community, to encourage persons in alcohol or other drug addiction voluntarily to undergo treatment;

(14) cooperate with the superintendent of the Kansas highway patrol and secretary of transportation in establishing and conducting programs designed to deal with the problem of persons operating motor vehicles while under the influence of alcohol or other drugs;

(15) encourage medical care facilities to admit, without discrimination, persons under the influence of alcohol or other drugs and to provide them with adequate and appropriate treatment within their capabilities;

(16) encourage all health and disability insurance programs to include addiction to alcohol or other drugs as a covered illness; and

(17) submit to the governor and the legislature an annual report covering the activities of the Kansas citizens' committee on alcohol and other drug abuse.

(b) The secretary is the state agency responsible for the prevention and treatment of alcohol or other drug addiction for the state of Kansas and may accept and disburse any moneys available from the federal government for such purpose, in accordance with appropriation acts of this state.

History: L. 1972, ch. 241, § 7; L. 1975, ch. 330, § 8; L. 1975, ch. 427, § 67; L. 1978, ch. 256, § 4; L. 1981, ch. 353, § 9; L. 2007, ch. 95, § 4; July 1.



65-4011 Duties of secretary; comprehensive program for treatment; regional organization; list of approved treatment facilities.

65-4011. Duties of secretary; comprehensive program for treatment; regional organization; list of approved treatment facilities. (a) The secretary shall establish a comprehensive and coordinated plan for the prevention and treatment of persons with alcohol or other drug addiction. The secretary shall divide the state into appropriate regions for the conduct of the plan and establish standards for the development of the plan on the regional level. In establishing the regions, consideration shall be given to any existing regional organization being utilized by other state agencies engaged in the delivery of health care.

(b) The plan of the secretary shall include:

(1) Emergency treatment provided by a facility affiliated with or part of the medical service of a general hospital;

(2) inpatient treatment;

(3) intermediate treatment;

(4) outpatient and after care treatment; and

(5) prevention education and training.

(c) The secretary shall prepare, publish and distribute annually a list of all public and private treatment facilities.

History: L. 1972, ch. 241, § 11; L. 1975, ch. 330, § 9; L. 1982, ch. 268, § 4; L. 2007, ch. 95, § 5; July 1.



65-4012 Licensure of treatment facilities.

65-4012. Licensure of treatment facilities. (a) No person or governmental unit acting severally or jointly with any other person or governmental unit shall establish or operate a public or private treatment facility in this state without a license under this law.

(b) Violation of this section is a class C misdemeanor.

History: L. 1972, ch. 241, § 12; L. 1996, ch. 235, § 7; L. 2007, ch. 95, § 6; July 1.



65-4013 Application for license; rules and regulations; fees.

65-4013. Application for license; rules and regulations; fees. (a) An application for a license to establish, conduct, manage or operate a treatment facility shall be made to the secretary upon forms provided by the secretary and shall contain such information as the secretary may require, which may include affirmative evidence of ability to comply with such reasonable standards and rules and regulations as are lawfully adopted pursuant to this act. All applications must be accompanied by an application fee not to exceed $100 as fixed by the secretary by rules and regulations. The application fee in effect under this section on the day preceding the effective date of this act shall continue in effect until the secretary fixes a different application fee by rules and regulations.

(b) The secretary of health and environment may adopt rules and regulations with regard to the health standards which must be maintained by treatment facilities and may enforce such rules and regulations in accordance with the authority granted the secretary of health and environment under K.S.A. 65-425 et seq., and amendments thereto. If the rules and regulations of the secretary of health and environment establish such standards, an application under this section shall be accompanied by certification from the secretary of health and environment that the applicant has met the requirements established by such rules and regulations.

History: L. 1972, ch. 241, § 13; L. 1975, ch. 330, § 10; L. 1976, ch. 280, § 24; L. 1976, ch. 279, § 1; L. 1979, ch. 191, § 16; L. 1985, ch. 208, § 6; L. 1987, ch. 243, § 1; L. 1996, ch. 235, § 8; L. 2007, ch. 95, § 7; July 1.



65-4014 Issuance or renewal of license; fees; term of license; rules and regulations.

65-4014. Issuance or renewal of license; fees; term of license; rules and regulations. (a) The secretary shall issue a license if the applicant meets the minimum requirements established by or pursuant to this act for a treatment facility. Each license shall be issued only for the premises and persons or governmental units named in the application and shall not be transferable or assignable except with the written approval of the secretary. Licenses shall be posted in a conspicuous place on the licensed premises.

(b) The secretary may renew a license at the end of one, two or three years depending upon a facility's level of compliance with the rules and regulations adopted by the secretary pursuant to K.S.A. 65-4016, and amendments thereto.

History: L. 1972, ch. 241, § 14; L. 1975, ch. 330, § 11; L. 1987, ch. 243, § 2; L. 1996, ch. 235, § 9; L. 2007, ch. 95, § 8; July 1.



65-4015 Denial, suspension or revocation of license; notice and hearing; judicial review.

65-4015. Denial, suspension or revocation of license; notice and hearing; judicial review. The secretary, after notice and opportunity for hearing to the applicant or licensee, may deny, suspend or revoke a license if the secretary finds that there has been a substantial failure to comply with the requirements established under this act. Such notice shall fix a date, not less than 30 days from the date of such notice, at which the applicant or licensee shall be given an opportunity for a hearing.

Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

Any action of the secretary under this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1972, ch. 241, § 15; L. 1975, ch. 330, § 12; L. 1986, ch. 318, § 108; L. 1988, ch. 356, § 212; L. 1996, ch. 235, § 10; L. 2010, ch. 17, § 157; July 1.



65-4016 Rules and regulations; qualifications and selection of employees.

65-4016. Rules and regulations; qualifications and selection of employees. The secretary shall adopt rules and regulations with respect to treatment facilities to be licensed and designed to further the accomplishment of the purposes of this law in promoting a safe and adequate treatment program for individuals in treatment facilities in the interest of public health, safety and welfare including, but not limited to, minimum qualifications for employees of licensed or certified programs which are less than the qualifications required for a registered alcohol and other drug abuse counselor.  Boards of trustees or directors of institutions licensed under this act shall have the right to select the professional staff members of such institutions and to select and employ interns, nurses and other personnel.

History: L. 1972, ch. 241, § 16; L. 1975, ch. 330, §13; L. 1976, ch. 279, § 2; L. 1992, ch. 184, § 6; L. 1994, ch. 14, § 1; L. 1996, ch. 235, § 11; Oct. 1.



65-4017 Time for compliance with rules, regulations and standards.

65-4017. Time for compliance with rules, regulations and standards. Any treatment facility which is in operation at the time of adoption of rules and regulations or minimum standards under this act shall be given a reasonable time, under the particular circumstances not to exceed two years from the date of such adoption to comply with such rules and regulations and minimum standards.

History: L. 1972, ch. 241, § 17; L. 1996, ch. 235, § 12; Oct. 1.



65-4018 Inspections and investigations; rules and regulations concerning facility alteration or construction; preliminary inspections; consultations.

65-4018. Inspections and investigations; rules and regulations concerning facility alteration or construction; preliminary inspections; consultations. The secretary shall make or cause to be made inspections and investigations as the secretary deems necessary. A licensee shall be inspected at least once each licensing period. The secretary may adopt rules and regulations that any licensee or applicant desiring to make specified types of alteration or additions to its facilities or to construct new facilities shall before commencing such alteration, addition or new construction, submit plans and specifications therefor to the secretary of health and environment for preliminary inspection and approval or recommendations with respect to compliance with the standards and rules and regulations authorized by Kansas statutes. Necessary conferences and consultations may be provided.

History: L. 1972, ch. 241, § 18; L. 1975, ch. 330, §14; L. 1987, ch. 243, § 3; L. 1996, ch. 235, § 13; Oct. 1.



65-4019 Information confidential.

65-4019. Information confidential. Information received by the secretary through filed reports, inspections, or as otherwise authorized under this act, shall not be disclosed in such manner as to identify any individual, except in a proceeding involving the question of licensure or pursuant to an order by a court of competent jurisdiction.

History: L. 1972, ch. 241, § 19; L. 1975, ch. 330, §15; July 1.



65-4023 Injunction.

65-4023. Injunction. Notwithstanding the existence or pursuit of any other remedy, the secretary may maintain an action in the name of the state for an injunction or other process against any person or governmental unit to restrain or prevent the establishment or operation of a treatment facility without a license under this law.

History: L. 1972, ch. 241, § 23; L. 1975, ch. 330, § 17; L. 1976, ch. 279, § 3; L. 2007, ch. 95, § 10; July 1.



65-4024 Acceptance for treatment; rules and regulations; standards.

65-4024. Acceptance for treatment; rules and regulations; standards. The secretary shall adopt rules and regulations for acceptance of persons into a licensed treatment facility. In adopting rules and regulations the secretary shall be guided by the following:

(1) If possible a person shall be treated on a voluntary rather than an involuntary basis.

(2) A person shall be assessed to determine the appropriateness of the treatment and shall receive treatment in the least restrictive treatment environment possible.

(3) A person shall not be denied treatment solely because such person has withdrawn from treatment against medical advice on a prior occasion or because such person has relapsed after earlier treatment.

(4) An individualized treatment plan shall be prepared and maintained on a current basis for each person.

(5) Provisions shall be made for a continuum of coordinated treatment services, so a person who leaves a facility or a form of treatment will have available other appropriate treatment.

History: L. 1972, ch. 241, § 24; L. 1975, ch. 330, § 18; L. 1996, ch. 235, § 14; L. 2007, ch. 95, § 12; July 1.



65-4024a Definitions.

65-4024a. Definitions. As used in this act:

(a) "Act" means the alcohol or other drug addiction treatment act.

(b) "Alcohol or other drug addiction" means a pattern of substance use, leading to significant impairment or distress, manifested by three or more of the following occurring at any time in the same 12-month period:

(1) Tolerance, defined as: (A) A need for markedly increased amounts of the substance to achieve intoxication or desired effect; or (B) a markedly diminished effect with continued use of the same amount of substance;

(2) withdrawal, as manifested by either of the following: (A) The characteristic withdrawal syndrome for the substance; or (B) the same or a closely related substance is taken to relieve or avoid withdrawal symptoms;

(3) the substance is often taken in larger amounts or over a longer period than was intended;

(4) there is a persistent desire or unsuccessful efforts to cut down or control substance use;

(5) a great deal of time is spent in activities necessary to obtain the substance, use the substance or recover from its effects;

(6) important social, occupational or recreational activities are given up or reduced because of substance use;

(7) the substance use is continued despite knowledge of having a persistent or recurrent physical or psychological problem that is likely to have been caused or exacerbated by the substance.

(c) "Care or treatment" means such necessary services as are in the best interests of the physical and mental health of the patient.

(d) "Committee" means the Kansas citizens committee on alcohol and other drug abuse.

(e) "Counselor" means an individual whose education, experience and training has been evaluated and approved by the Kansas department for aging and disability services to provide the scope of practice afforded to an alcohol and drug credentialed counselor or counselor assistant working in a licensed, certified alcohol and drug treatment program.

(f) "Department" means the Kansas department for aging and disability services.

(g) "Designated state funded assessment center" or "assessment center" means a treatment facility designated by the secretary.

(h) "Discharge" shall have the meaning ascribed to it in K.S.A. 59-29b46, and amendments thereto.

(i) "Government unit" means any county, municipality or other political subdivision of the state; or any department, division, board or other agency of any of the foregoing.

(j) "Head of the treatment facility" shall have the meaning ascribed to it in K.S.A. 59-29b46, and amendments thereto.

(k) "Incapacitated by alcohol" shall have the meaning ascribed to it in K.S.A. 59-29b46, and amendments thereto.

(l) "Intoxicated individual" means an individual who is under the influence of alcohol or drugs or both.

(m) "Law enforcement officer" shall have the meaning ascribed to it in K.S.A. 59-29b46, and amendments thereto.

(n) "Patient" shall have the meaning ascribed to it in K.S.A. 59-29b46, and amendments thereto.

(o) "Private treatment facility" shall have the meaning ascribed to it in K.S.A. 59-29b46, and amendments thereto.

(p) "Public treatment facility" shall have the meaning ascribed to it in K.S.A. 59-29b46, and amendments thereto.

(q) "Treatment" shall have the meaning ascribed to it in K.S.A. 59-29b46, and amendments thereto.

(r) "Treatment facility" shall have the meaning ascribed to it in K.S.A. 59-29b46, and amendments thereto.

(s) "Secretary" means the secretary for aging and disability services.

History: L. 2007, ch. 95, § 2; L. 2014, ch. 115, § 265; July 1.



65-4024b Remittance of moneys received from licensing fees.

65-4024b. Remittance of moneys received from licensing fees. The secretary shall remit all moneys received from fees for licensing alcohol or other drug treatment facilities to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the other state fees fund of the Kansas department for aging and disability services.

History: L. 2007, ch. 95, § 9; L. 2011, ch. 53, § 34; L. 2014, ch. 115, § 266; July 1.



65-4024c Rules and regulations; authority of secretary validated.

65-4024c. Rules and regulations; authority of secretary validated. (a) The rules and regulations adopted by the secretary under K.S.A. 65-4001 through 65-4024, and amendments thereto, or K.S.A. 65-4601 through 65-4611, and amendments thereto, and in effect on the day preceding the effective date of this act are hereby specifically continued in full force and effect on the effective date of this act as duly adopted rules and regulations subject to amendment and revocation under the provisions of this act.

(b) Each license issued by the secretary under K.S.A. 65-4603, prior to that statute's repeal on the effective date of this act, shall continue to be effective as a license for the treatment facility for which it was issued and for the license period for which it was issued, shall be subject to being suspended or revoked in accordance with the provisions of this act, and may be renewed in accordance with the provisions of this act.

(c) For the period commencing on July 1, 1998, and ending on the effective date of this act, any action taken by the secretary of the department of social and rehabilitation services in the performance of any duty assigned to the secretary by K.S.A. 65-4001, 65-4002, 65-4006, 65-4007, 65-4011 through 65-4020 and 65-4022 through 65-4024, and amendments thereto, shall be deemed to have been authorized and done in compliance with the provisions of such statutes in existence at the time of the performance of such duty and the performance of such duty is hereby validated.

History: L. 2007, ch. 95, § 14; July 1.



65-4024d Citation of act.

65-4024d. Citation of act. K.S.A. 65-4001, 65-4006, 65-4007, 65-4011 through 65-4019, 65-4023, 65-4024, and K.S.A. 2015 Supp. 65-4024a through 65-4024d, and amendments thereto, shall be known and may be cited as the alcohol or other drug addiction treatment act.

History: L. 2007, ch. 95, § 13; L. 2007, ch. 195, § 1; July 1.



65-4059 Cities and counties prohibited from adopting certain enactments relating to intoxicated persons; exceptions.

65-4059. Cities and counties prohibited from adopting certain enactments relating to intoxicated persons; exceptions. No county or city shall adopt any local law, ordinance, resolution or regulation having the force of law rendering public intoxication by alcohol in and of itself or being a common drunkard or being found in enumerated places in an intoxicated condition, an offense, a violation, or the subject of criminal penalties.  Nothing herein contained shall affect any laws, ordinances, resolutions or regulations against drunken driving, driving under the influence of alcohol, or other similar offenses that involve the operation of motor vehicles, machinery or other hazardous equipment.

History: L. 1977, ch. 211, § 1; July 1.



65-4060 County alcohol and drug program; creation; procedure; levy.

65-4060. County alcohol and drug program; creation; procedure; levy. (a) The board of county commissioners of any county may levy an annual tax not to exceed 1 mill on all taxable tangible property within the county, but such levy shall not exceed that amount which shall generate annually revenue in excess of $50,000 for the purpose of financing special county alcohol and drug programs.  In any year in which the board of county commissioners elects to commence to levy the tax authorized by this section, it shall adopt a resolution stating its intent to levy the tax and the purpose therefor. The resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation in the county.  If within 30 days next following the date of the last publication of such resolution a petition signed by at least 5% of the qualified voters of the county is filed with the county election officer requesting an election thereon, no such levy shall be made without such proposition having first been submitted to and approved by a majority of the qualified voters of the county voting at an election held thereon.  The election shall be called and held in the manner provided by the general bond law.

(b) If a petition signed by at least 5% of the qualified voters of a county is filed with the county election officer requesting an election on the question of whether a tax not to exceed one mill on all taxable tangible property within the county, but not to exceed that amount which shall generate annually revenue in excess of $50,000 shall be levied for the purpose of establishing a special alcohol and drug programs fund, the board of county commissioners of such county shall submit the proposition to the qualified voters of the county at an election thereon.  The election shall be called and held in the manner provided by the general bond law.  If such proposition is approved by a majority of such voters voting thereon, the board of county commissioners shall levy a tax for such purpose.

(c) All moneys received pursuant to this act shall be deposited in a special alcohol and drug programs fund which shall be under the direction and control of the board of county commissioners and shall be expended only for the purchase, establishment, maintenance or expansion of services or programs whose principal purpose is alcoholism and drug abuse prevention and education, alcohol and drug detoxification, intervention in alcohol and drug abuse, treatment of persons who are alcoholics or drug abusers or are in danger of becoming alcoholics or drug abusers and rehabilitation of the family of persons who are alcoholics or drug abusers or are in danger of becoming alcoholics or drug abusers.  In any county in which there has been organized an alcohol and drug advisory committee, the board of county commissioners shall request and obtain, prior to making any expenditures from the special alcohol and drug programs fund, the recommendations of the advisory committee concerning such expenditures.  If there is more than one alcohol and drug advisory committee in the county, the board shall designate which advisory committee from which it shall seek recommendations.  The board of county commissioners shall adopt the recommendations of the advisory committee concerning such expenditures unless the board, by majority vote of all commissioners, adopts a different plan for such expenditures.

History: L. 1984, ch. 95, § 1; L. 1990, ch. 66, § 44; May 31.






Article 41 CONTROLLED SUBSTANCES

65-4101 Definitions.

65-4101. Definitions. As used in this act: (a) "Administer" means the direct application of a controlled substance, whether by injection, inhalation, ingestion or any other means, to the body of a patient or research subject by:

(1) A practitioner or pursuant to the lawful direction of a practitioner; or

(2) the patient or research subject at the direction and in the presence of the practitioner.

(b) "Agent" means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor or dispenser. It does not include a common carrier, public warehouseman or employee of the carrier or warehouseman.

(c) "Application service provider" means an entity that sells electronic prescription or pharmacy prescription applications as a hosted service where the entity controls access to the application and maintains the software and records on its server.

(d) "Board" means the state board of pharmacy.

(e) "Bureau" means the bureau of narcotics and dangerous drugs, United States department of justice, or its successor agency.

(f) "Controlled substance" means any drug, substance or immediate precursor included in any of the schedules designated in K.S.A. 65-4105, 65-4107, 65-4109, 65-4111 and 65-4113, and amendments thereto.

(g) (1) "Controlled substance analog" means a substance that is intended for human consumption, and:

(A) The chemical structure of which is substantially similar to the chemical structure of a controlled substance listed in or added to the schedules designated in K.S.A. 65-4105 or 65-4107, and amendments thereto;

(B) which has a stimulant, depressant or hallucinogenic effect on the central nervous system substantially similar to the stimulant, depressant or hallucinogenic effect on the central nervous system of a controlled substance included in the schedules designated in K.S.A. 65-4105 or 65-4107, and amendments thereto; or

(C) with respect to a particular individual, which such individual represents or intends to have a stimulant, depressant or hallucinogenic effect on the central nervous system substantially similar to the stimulant, depressant or hallucinogenic effect on the central nervous system of a controlled substance included in the schedules designated in K.S.A. 65-4105 or 65-4107, and amendments thereto.

(2) "Controlled substance analog" does not include:

(A) A controlled substance;

(B) a substance for which there is an approved new drug application; or

(C) a substance with respect to which an exemption is in effect for investigational use by a particular person under section 505 of the federal food, drug and cosmetic act, 21 U.S.C. § 355, to the extent conduct with respect to the substance is permitted by the exemption.

(h) "Counterfeit substance" means a controlled substance which, or the container or labeling of which, without authorization bears the trademark, trade name or other identifying mark, imprint, number or device or any likeness thereof of a manufacturer, distributor or dispenser other than the person who in fact manufactured, distributed or dispensed the substance.

(i) "Cultivate" means the planting or promotion of growth of five or more plants which contain or can produce controlled substances.

(j) "DEA" means the U.S. department of justice, drug enforcement administration.

(k) "Deliver" or "delivery" means the actual, constructive or attempted transfer from one person to another of a controlled substance, whether or not there is an agency relationship.

(l) "Dispense" means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a practitioner, including the packaging, labeling or compounding necessary to prepare the substance for that delivery, or pursuant to the prescription of a mid-level practitioner.

(m) "Dispenser" means a practitioner or pharmacist who dispenses, or a physician assistant who has authority to dispense prescription-only drugs in accordance with K.S.A. 65-28a08(b), and amendments thereto.

(n) "Distribute" means to deliver other than by administering or dispensing a controlled substance.

(o) "Distributor" means a person who distributes.

(p) "Drug" means: (1) Substances recognized as drugs in the official United States pharmacopoeia, official homeopathic pharmacopoeia of the United States or official national formulary or any supplement to any of them; (2) substances intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in man or animals; (3) substances (other than food) intended to affect the structure or any function of the body of man or animals; and (4) substances intended for use as a component of any article specified in paragraph (1), (2) or (3) of this subsection. It does not include devices or their components, parts or accessories.

(q) "Immediate precursor" means a substance which the board has found to be and by rule and regulation designates as being the principal compound commonly used or produced primarily for use and which is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail or limit manufacture.

(r) "Electronic prescription" means an electronically prepared prescription that is authorized and transmitted from the prescriber to the pharmacy by means of electronic transmission.

(s) "Electronic prescription application" means software that is used to create electronic prescriptions and that is intended to be installed on the prescriber's computers and servers where access and records are controlled by the prescriber.

(t) "Electronic signature" means a confidential personalized digital key, code, number or other method for secure electronic data transmissions which identifies a particular person as the source of the message, authenticates the signatory of the message and indicates the person's approval of the information contained in the transmission.

(u) "Electronic transmission" means the transmission of an electronic prescription, formatted as an electronic data file, from a prescriber's electronic prescription application to a pharmacy's computer, where the data file is imported into the pharmacy prescription application.

(v) "Electronically prepared prescription" means a prescription that is generated using an electronic prescription application.

(w) "Facsimile transmission" or "fax transmission" means the transmission of a digital image of a prescription from the prescriber or the prescriber's agent to the pharmacy. "Facsimile transmission" includes, but is not limited to, transmission of a written prescription between the prescriber's fax machine and the pharmacy's fax machine; transmission of an electronically prepared prescription from the prescriber's electronic prescription application to the pharmacy's fax machine, computer or printer; or transmission of an electronically prepared prescription from the prescriber's fax machine to the pharmacy's fax machine, computer or printer.

(x) "Intermediary" means any technology system that receives and transmits an electronic prescription between the prescriber and the pharmacy.

(y) "Isomer" means all enantiomers and diastereomers.

(z) "Manufacture" means the production, preparation, propagation, compounding, conversion or processing of a controlled substance either directly or indirectly or by extraction from substances of natural origin or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis and includes any packaging or repackaging of the substance or labeling or relabeling of its container, except that this term does not include the preparation or compounding of a controlled substance by an individual for the individual's own lawful use or the preparation, compounding, packaging or labeling of a controlled substance:

(1) By a practitioner or the practitioner's agent pursuant to a lawful order of a practitioner as an incident to the practitioner's administering or dispensing of a controlled substance in the course of the practitioner's professional practice; or

(2) by a practitioner or by the practitioner's authorized agent under such practitioner's supervision for the purpose of or as an incident to research, teaching or chemical analysis or by a pharmacist or medical care facility as an incident to dispensing of a controlled substance.

(aa) "Marijuana" means all parts of all varieties of the plant Cannabis whether growing or not, the seeds thereof, the resin extracted from any part of the plant and every compound, manufacture, salt, derivative, mixture or preparation of the plant, its seeds or resin. It does not include the mature stalks of the plant, fiber produced from the stalks, oil or cake made from the seeds of the plant, any other compound, manufacture, salt, derivative, mixture or preparation of the mature stalks, except the resin extracted therefrom, fiber, oil, or cake or the sterilized seed of the plant which is incapable of germination.

(bb) "Medical care facility" shall have the meaning ascribed to that term in K.S.A. 65-425, and amendments thereto.

(cc) "Mid-level practitioner" means an advanced practice registered nurse issued a license pursuant to K.S.A. 65-1131, and amendments thereto, who has authority to prescribe drugs pursuant to a written protocol with a responsible physician under K.S.A. 65-1130, and amendments thereto, or a physician assistant licensed under the physician assistant licensure act who has authority to prescribe drugs prior to January 11, 2016, pursuant to a written protocol with a responsible physician under K.S.A. 65-28a08, and amendments thereto, and on and after January 11, 2016, pursuant to a written agreement with a supervising physician under K.S.A. 65-28a08, and amendments thereto.

(dd) "Narcotic drug" means any of the following whether produced directly or indirectly by extraction from substances of vegetable origin or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis:

(1) Opium and opiate and any salt, compound, derivative or preparation of opium or opiate;

(2) any salt, compound, isomer, derivative or preparation thereof which is chemically equivalent or identical with any of the substances referred to in paragraph (1) but not including the isoquinoline alkaloids of opium;

(3) opium poppy and poppy straw;

(4) coca leaves and any salt, compound, derivative or preparation of coca leaves, and any salt, compound, isomer, derivative or preparation thereof which is chemically equivalent or identical with any of these substances, but not including decocainized coca leaves or extractions of coca leaves which do not contain cocaine or ecgonine.

(ee) "Opiate" means any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability. It does not include, unless specifically designated as controlled under K.S.A. 65-4102, and amendments thereto, the dextrorotatory isomer of 3-methoxy-n-methylmorphinan and its salts (dextromethorphan). It does include its racemic and levorotatory forms.

(ff) "Opium poppy" means the plant of the species Papaver somniferum l. except its seeds.

(gg) "Person" means an individual, corporation, government, or governmental subdivision or agency, business trust, estate, trust, partnership or association or any other legal entity.

(hh) "Pharmacist" means any natural person licensed under K.S.A. 65-1625 et seq., and amendments thereto, to practice pharmacy.

(ii) "Pharmacist intern" means: (1) A student currently enrolled in an accredited pharmacy program; (2) a graduate of an accredited pharmacy program serving such person's internship; or (3) a graduate of a pharmacy program located outside of the United States which is not accredited and who had successfully passed equivalency examinations approved by the board.

(jj) "Pharmacy prescription application" means software that is used to process prescription information, is installed on a pharmacy's computers and servers, and is controlled by the pharmacy.

(kk) "Poppy straw" means all parts, except the seeds, of the opium poppy, after mowing.

(ll) "Practitioner" means a person licensed to practice medicine and surgery, dentist, podiatrist, veterinarian, optometrist, or scientific investigator or other person authorized by law to use a controlled substance in teaching or chemical analysis or to conduct research with respect to a controlled substance.

(mm) "Prescriber" means a practitioner or a mid-level practitioner.

(nn) "Production" includes the manufacture, planting, cultivation, growing or harvesting of a controlled substance.

(oo) "Readily retrievable" means that records kept by automatic data processing applications or other electronic or mechanized recordkeeping systems can be separated out from all other records within a reasonable time not to exceed 48 hours of a request from the board or other authorized agent or that hard-copy records are kept on which certain items are asterisked, redlined or in some other manner visually identifiable apart from other items appearing on the records.

(pp) "Ultimate user" means a person who lawfully possesses a controlled substance for such person's own use or for the use of a member of such person's household or for administering to an animal owned by such person or by a member of such person's household.

History: L. 1972, ch. 234, § 1; L. 1974, ch. 258, § 1; L. 1975, ch. 332, § 1; L. 1980, ch. 195, § 1; L. 1985, ch. 214, § 2; L. 1989, ch. 192, § 4; L. 1990, ch. 100, § 7; L. 1994, ch. 160, § 1; L. 1999, ch. 170, § 3; L. 2000, ch. 162, § 21; L. 2001, ch. 31, § 3; L. 2001, ch. 171, § 2; L. 2002, ch. 155, § 2; L. 2003, ch. 124, § 9; L. 2011, ch. 114, § 57; L. 2012, ch. 8, § 10; L. 2013, ch. 133, § 24; L. 2014, ch. 131, § 50; L. 2015, ch. 46, § 14; July 1.

Section was amended twice in the 2012 session, see also 65-4101b.



65-4102 Board of pharmacy to administer act; authority to control; report to speaker of house and president of senate on substances proposed for scheduling, rescheduling or deletion; scheduling of the controlled substance analog.

65-4102. Board of pharmacy to administer act; authority to control; report to speaker of house and president of senate on substances proposed for scheduling, rescheduling or deletion; scheduling of the controlled substance analog. (a) The board shall administer this act and may adopt rules and regulations relating to the registration and control of the manufacture, distribution and dispensing of controlled substances within this state. All rules and regulations of the board shall be adopted in conformance with article 4 of chapter 77 of the Kansas Statutes Annotated and the procedures prescribed by this act.

(b) Annually, the board shall submit to the speaker of the house of representatives and the president of the senate a report on substances proposed by the board for scheduling, rescheduling or deletion by the legislature with respect to any one of the schedules as set forth in this act, and reasons for the proposal shall be submitted by the board therewith. In making a determination regarding the proposal to schedule, reschedule or delete a substance, the board shall consider the following:

(1) The actual or relative potential for abuse;

(2) the scientific evidence of its pharmacological effect, if known;

(3) the state of current scientific knowledge regarding the substance;

(4) the history and current pattern of abuse;

(5) the scope, duration and significance of abuse;

(6) the risk to the public health;

(7) the potential of the substance to produce psychological or physiological dependence liability; and

(8) whether the substance is an immediate precursor of a substance already controlled under this article.

(c) The board shall not include any nonnarcotic substance within a schedule if such substance may be lawfully sold over the counter without a prescription under the federal food, drug and cosmetic act.

(d) Authority to control under this section does not extend to distilled spirits, wine, malt beverages or tobacco.

(e) Upon receipt of notice under K.S.A. 2015 Supp. 21-5715, and amendments thereto, the board shall initiate scheduling of the controlled substance analog on an emergency basis pursuant to this subsection. The scheduling of a substance under this subsection expires one year after the adoption of the scheduling rule. With respect to the finding of an imminent hazard to the public safety, the board shall consider whether the substance has been scheduled on a temporary basis under federal law or factors set forth in subsections (b)(4), (5) and (6), and may also consider clandestine importation, manufacture or distribution, and if available, information concerning the other factors set forth in subsection (b). A rule may not be adopted under this subsection until the board initiates a rulemaking proceeding under subsection (a) with respect to the substance. A rule adopted under this subsection lapses upon the conclusion of the rulemaking proceeding initiated under subsection (a) with respect to the substance.

History: L. 1972, ch. 234, § 2; L. 1974, ch. 258, § 2; L. 1982, ch. 269, § 1; L. 1994, ch. 160, § 2; L. 2009, ch. 32, § 54; July 1.



65-4103 Nomenclature.

65-4103. Nomenclature. The controlled substances listed or to be listed in the schedules in K.S.A. 65-4105, 65-4107, 65-4109, 65-4111 and 65-4113 are included by whatever official, common, usual, chemical, or trade name designated.

History: L. 1972, ch. 234, § 3; July 1.



65-4105 Substances included in schedule I.

65-4105. Substances included in schedule I. (a) The controlled substances listed in this section are included in schedule I and the number set forth opposite each drug or substance is the DEA controlled substances code which has been assigned to it.

(b) Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters and ethers, unless specifically excepted, whenever the existence of these isomers, esters, ethers and salts is possible within the specific chemical designation:

(1)  Acetyl-alpha-methylfentanyl (N-[1-(1-methyl-2-phenethyl)-4-piperidinyl]-N-phenylacetamide  9815

(2)  Acetylmethadol  9601

(3)  Allylprodine  9602

(4)  Alphacetylmethadol  9603(except levo-alphacetylmethadol also known as levo-alpha-acetylmethadol, levomethadyl acetate or LAAM)

(5)  Alphameprodine  9604

(6)  Alphamethadol  9605

(7)  Alpha-methylfentanyl (N-[1-(alpha-methyl-beta-phenyl)ethyl-4-piperidyl] propionanilide; 1-(1-methyl-2-phenylethyl)-4-(N-propanilido) piperidine)  9814

(8)  Alpha-methylthiofentanyl (N-[1-methyl-2-(2-thienyl)ethyl-4-piperidinyl]-N-phenylpropanamide)  9832

(9)  Benzethidine  9606

(10)  Betacetylmethadol  9607

(11)  Beta-hydroxyfentanyl (N-[1-(2-hydroxy-2-phenethyl)-4-piperidinyl]-N-phenylpropanamide  9830

(12)  Beta-hydroxy-3-methylfentanyl (other name: N-[1-(2-hydroxy-2-phenethyl)-3-methyl-4-piperidinyl]-N-phenylpropanamide  9831

(13)  Betameprodine  9608

(14)  Betamethadol  9609

(15)  Betaprodine  9611

(16)  Clonitazene  9612

(17)  Dextromoramide  9613

(18)  Diampromide  9615

(19)  Diethylthiambutene  9616

(20)  Difenoxin  9168

(21)  Dimenoxadol  9617

(22)  Dimepheptanol  9618

(23)  Dimethylthiambutene  9619

(24)  Dioxaphetyl butyrate  9621

(25)  Dipipanone  9622

(26)  Ethylmethylthiambutene  9623

(27)  Etonitazene  9624

(28)  Etoxeridine  9625

(29)  Furethidine  9626

(30)  Hydroxypethidine  9627

(31)  Ketobemidone  9628

(32)  Levomoramide  9629

(33)  Levophenacylmorphan  9631

(34)  3-Methylfentanyl (N-[3-methyl-1-(2-phenylethyl)-4-piperidyl]-N-phenylpropanamide)  9813

(35)  3-Methylthiofentanyl (N-[(3-methyl-1-(2-thienyl)ethyl-4-piperidinyl]-N-phenylpropanamide)  9833

(36)  Morpheridine  9632

(37)  MPPP (1-methyl-4-phenyl-4-propionoxypiperidine)  9661

(38)  Noracymethadol  9633

(39)  Norlevorphanol  9634

(40)  Normethadone  9635

(41)  Norpipanone  9636

(42)  Para-fluorofentanyl (N-(4-fluorophenyl)-N-[1-(2-phenethyl)-4-piperidinyl]propanamide  9812

(43)  PEPAP (1-(-2-phenethyl)-4-phenyl-4-acetoxypiperidine)  9663

(44)  Phenadoxone  9637

(45)  Phenampromide  9638

(46)  Phenomorphan  9647

(47)  Phenoperidine  9641

(48)  Piritramide  9642

(49)  Proheptazine  9643

(50)  Properidine  9644

(51)  Propiram  9649

(52)  Racemoramide  9645

(53)  Thiofentanyl (N-phenyl-N-[1-(2-thienyl)ethyl-4-piperidinyl]-propanamide  9835

(54)  Tilidine  9750

(55)  Trimeperidine  9646

(c) Any of the following opium derivatives, their salts, isomers and salts of isomers, unless specifically excepted, whenever the existence of these salts, isomers and salts of isomers is possible within the specific chemical designation:

(1)  Acetorphine  9319

(2)  Acetyldihydrocodeine  9051

(3)  Benzylmorphine  9052

(4)  Codeine methylbromide  9070

(5)  Codeine-N-Oxide  9053

(6)  Cyprenorphine  9054

(7)  Desomorphine  9055

(8)  Dihydromorphine  9145

(9)  Drotebanol  9335

(10)  Etorphine (except hydrochloride salt)  9056

(11)  Heroin  9200

(12)  Hydromorphinol  9301

(13)  Methyldesorphine  9302

(14)  Methyldihydromorphine  9304

(15)  Morphine methylbromide  9305

(16)  Morphine methylsulfonate  9306

(17)  Morphine-N-Oxide  9307

(18)  Myrophine  9308

(19)  Nicocodeine  9309

(20)  Nicomorphine  9312

(21)  Normorphine  9313

(22)  Pholcodine  9314

(23)  Thebacon  9315

(d) Any material, compound, mixture or preparation which contains any quantity of the following hallucinogenic substances, their salts, isomers and salts of isomers, unless specifically excepted, whenever the existence of these salts, isomers and salts of isomers is possible within the specific chemical designation:

(1)  4-bromo-2,5-dimethoxy-amphetamine  7391Some trade or other names: 4-bromo-2,5-dimethoxy-alpha-methylphenethylamine; 4-bromo-2,5-DMA.

(2)  2,5-dimethoxyamphetamine  7396Some trade or other names: 2,5-dimethoxy-alpha-methyl-phenethylamine; 2,5-DMA.

(3)  4-methoxyamphetamine  7411Some trade or other names: 4-methoxy-alpha-methylphene- thylamine; paramethoxyamphetamine; PMA.

(4)  5-methoxy-3,4-methylenedioxy-amphetamine  7401

(5)  4-methyl-2,5-dimethoxy-amphetamine  7395Some trade or other names: 4-methyl-2,5-dimethoxy-alpha-methylphenethylamine; "DOM"; and "STP".

(6)  3,4-methylenedioxy amphetamine  7400

(7)  3,4-methylenedioxymethamphetamine (MDMA)  7405

(8)  3,4-methylenedioxy-N-ethylamphetamine (also known as N-ethyl-alpha-methyl-3,4 (methylenedioxy) phenethylamine, N-ethyl MDA, MDE, and MDEA)  7404

(9)  N-hydroxy-3,4-methylenedioxyamphetamine (also known as N-hydroxy-alpha-methyl-3,4-(methylenedioxy) phenethylamine, and N-hydroxy MDA)  7402

(10)  3,4,5-trimethoxy amphetamine  7390

(11)  Bufotenine  7433Some trade or other names: 3-(Beta-Dimethylaminoethyl)-5-hydroxyindole; 3-(2-dimethylaminoethyl)-5-indolol; N,N-dimethylserotonin; 5-hydroxy-N,N-dimethyltryptamine; mappine.

(12)  Diethyltryptamine  7434Some trade or other names: N,N-Diethyltryptamine; DET.

(13)  Dimethyltryptamine  7435Some trade or other names: DMT.

(14)  Ibogaine  7260Some trade or other names: 7-Ethyl-6,6 Beta,7,8,9,10,12,13-octahydro-2-methoxy-6,9-methano -5H-pyrido[1',2':1,2] azepino [5,4-b]indole; Tabernanthe iboga

(15)  Lysergic acid diethylamide  7315

(16)  Marijuana  7360

(17)  Mescaline  7381

(18)  Parahexyl  7374Some trade or other names: 3-Hexyl-l-hydroxy-7,8,9,10-tetrahydro-6,6,9-trimethyl-6H-dibenzo[b,d]pyran; Synhexyl.

(19)  Peyote  7415Meaning all parts of the plant presently classified botanically as Lophophora williamsii Lemaire, whether growing or not, the seeds thereof, any extract from any part of such plant, and every compound, manufacture, salts, derivative, mixture or preparation of such plant, its seeds or extracts.

(20)  N-ethyl-3-piperidyl benzilate  7482

(21)  N-methyl-3-piperidyl benzilate  7484

(22)  Psilocybin  7437

(23)  Psilocyn  7438

(24)  Ethylamine analog of phencyclidine  7455Some trade or other names: N-ethyl-1-phenyl-cyclo-hexylamine; (1-phenylcyclohexyl)ethylamine; N-(1-phenylcyclohexyl)ethylamine; cyclohexamine; PCE.

(25)  Pyrrolidine analog of phencyclidine  7458Some trade or other names: 1-(1-phenylcyclohexyl)-pyrrolidine; PCPy; PHP.

(26)  Thiophene analog of phencyclidine  7470Some trade or other names: 1-[1-(2-thienyl)-cyclohexyl]-piperidine; 2-thienyl analog of phencyclidine; TPCP; TCP.

(27)  1-[1-(2-thienyl)-cyclohexyl] pyrrolidine  7473Some other names: TCPy.

(28)  2,5-dimethoxy-4-ethylamphetamine  7399Some trade or other names: DOET.

(29)  Salvia divinorum or salvinorum A; all parts of the plant presently classified botanically as salvia divinorum, whether growing or not, the seeds thereof, any extract from any part of such plant, and every compound, manufacture, salts, derivative, mixture or preparation of such plant, its seeds or extracts.

(30)  Datura stramonium, commonly known as gypsum weed or jimson weed; all parts of the plant presently classified botanically as datura stramonium, whether growing or not, the seeds thereof, any extract from any part of such plant, and every compound, manufacture, salts, derivative, mixture or preparation of such plant, its seeds or extracts.

(31)  N-benzylpiperazine  7493Some trade or other names: BZP.

(32)  1-(3-[trifluoromethylphenyl])piperazineSome trade or other names: TFMPP.

(33)  4-Bromo-2,5-dimethoxyphenethylamine  7392

(34)  2,5-dimethoxy-4-(n)-propylthiophenethylamine (2C-T-7), its optical isomers, salts and salts of optical isomers  7348

(35)  Alpha-methyltryptamine (other name: AMT)  7432

(36)  5-methoxy-N,N-diisopropyltryptamine (5-MeO-DIPT), its isomers, salts and salts of isomers  7439

(37)  2-(2,5-Dimethoxy-4-ethylphenyl)ethanamine (2C-E).  7509

(38)  2-(2,5-Dimethoxy-4-methylphenyl)ethanamine (2C-D)  7508

(39)  2-(4-Chloro-2,5-dimethoxyphenyl)ethanamine (2C-C)  7519

(40)  2-(4-Iodo-2,5-dimethoxyphenyl)ethanamine (2C-I)  7518

(41)  2-[4-(Ethylthio)-2,5-dimethoxyphenyl]ethanamine (2C-T-2)  7385

(42)  2-[4-(Isopropylthio)-2,5-dimethoxyphenyl]ethanamine (2C-T-4)  7532

(43)  2-(2,5-Dimethoxyphenyl)ethanamine (2C-H)  7517

(44)  2-(2,5-Dimethoxy-4-nitrophenyl)ethanamine (2C-N).  7521

(45)  2-(2,5-Dimethoxy-4-(n)-propylphenyl)ethanamine (2C-P)  .7524

(46)  5–methoxy–N,N–dimethyltryptamine (5–MeO–DMT)  7431

Some trade or other names: 5–methoxy–3–[2–(dimethylamino)ethyl]indole.

(47)  2–(4–iodo–2,5–dimethoxyphenyl)–N–(2–methoxybenzyl)ethanamine  7538

Some trade or other names: 25I–NBOMe; 2C–I–NBOMe;

25I; Cimbi–5.

(48)  2–(4–chloro–2,5–dimethoxyphenyl)–N–(2–methoxybenzyl)ethanamine  7537

Some trade or other names: 25C–NBOMe; 2C–C–NBOMe;

25C; Cimbi–82.

(49)  2–(4–bromo–2,5–dimethoxyphenyl)–N–(2–methoxybenzyl)ethanamine  7536

Some trade or other names: 25B–NBOMe; 2C–B–NBOMe;

25B; Cimbi–36.

(50)  2-(2,5-dimethoxyphenyl)-N-(2-methoxybenzyl)ethanamine

Some trade or other names: 25H-NBOMe.

(51)  2-(2,5-dimethoxy-4-methylphenyl)-N-(2-methoxybenzyl)ethanamine

Some trade or other names: 25D-NBOMe; 2C-D-NBOMe.

(e) Any material, compound, mixture or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1)  Mecloqualone  2572

(2)  Methaqualone  2565

(3)  Gamma hydroxybutyric acid

(f) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers and salts of isomers:

(1)  Fenethylline  1503

(2)  N-ethylamphetamine  1475

(3)  (+)cis-4-methylaminorex ((+)cis-4,5-dihydro-4-methyl-5-phenyl-2-oxazolamine)  1590

(4)  N,N-dimethylamphetamine (also known as N,N-alpha-trimethyl-benzeneethanamine; N,N-alpha-trimethylphenethylamine)  1480

(5)  Cathinone (some other names: 2-amino-1-phenol-1-propanone, alpha-amino propiophenone, 2-amino propiophenone and norphedrone)  1235

(6)  Substituted cathinonesAny compound, except bupropion or compounds listed under a different schedule, structurally derived from 2–aminopropan–1–one by substitution at the 1-position with either phenyl, naphthyl, or thiophene ring systems, whether or not the compound is further modified in any of the following ways:

(A)  By substitution in the ring system to any extent with alkyl, alkylenedioxy, alkoxy, haloalkyl, hydroxyl, or halide substituents, whether or not further substituted in the ring system by one or more other univalent substituents;

(B)  by substitution at the 3-position with an acyclic alkyl substituent;

(C)  by substitution at the 2-amino nitrogen atom with alkyl, dialkyl, benzyl, or methoxybenzyl groups; or

(D)  by inclusion of the 2-amino nitrogen atom in a cyclic structure.

(g) Any material, compound, mixture or preparation which contains any quantity of the following substances:

(1)  N-[1-benzyl-4-piperidyl]-N-phenylpropanamide (benzylfentanyl), its optical isomers, salts and salts of isomers  9818

(2)  N-[1-(2-thienyl)methyl-4-piperidyl]-N-phenylpropanamide (thenylfentanyl), its optical isomers, salts and salts of isomers  9834

(3)  Aminorex (some other names: Aminoxaphen 2-amino-5-phenyl-2-oxazoline or 4,5-dihydro-5-phenyl-2-oxazolamine, its salts, optical isomers and salts of optical isomers)  1585

(4)  Alpha-ethyltryptamine, its optical isomers, salts and salts of isomers  7249Some other names: etryptamine, alpha-methyl-1H-indole-3-ethanamine; 3-(2-aminobutyl) indole.

(h) Any of the following cannabinoids, their salts, isomers and salts of isomers, unless specifically excepted, whenever the existence of these salts, isomers and salts of isomers is possible within the specific chemical designation:

(1)  Tetrahydrocannabinols  7370Meaning tetrahydrocannabinols naturally contained in a plant of the genus Cannabis (cannabis plant), as well as synthetic equivalents of the substances contained in the plant, or in the resinous extractives of Cannabis, sp. and/or synthetic substances, derivatives, and their isomers with similar chemical structure and pharmacological activity such as the following: Delta 1 cis or trans tetrahydrocannabinol, and their optical isomers Delta 6 cis or trans tetrahydrocannabinol, and their optical isomers Delta 3,4 cis or trans tetrahydrocannabinol, and its optical isomers (Since nomenclature of these substances is not internationally standardized, compounds of these structures, regardless of numerical designation of atomic positions covered.)

(2)  NaphthoylindolesAny compound containing a 3-(1-naphthoyl)indole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the naphthyl ring to any extent.

(3)  NaphthylmethylindolesAny compound containing a 1H-indol-3-yl-(1-naphthyl)methane structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group whether or not further substituted in the indole ring to any extent and whether or not substituted in the naphthyl ring to any extent.

(4)  NaphthoylpyrrolesAny compound containing a 3-(1-naphthoyl)pyrrole structure with substitution at the nitrogen atom of the pyrrole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group whether or not further substituted in the pyrrole ring to any extent, whether or not substituted in the naphthyl ring to any extent.

(5)  NaphthylmethylindenesAny compound containing a naphthylideneindene structure with substitution at the 3-position of the indene ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group whether or not further substituted in the indene ring to any extent, whether or not substituted in the naphthyl ring to any extent.

(6)  PhenylacetylindolesAny compound containing a 3-phenylacetylindole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group whether or not further substituted in the indole ring to any extent, whether or not substituted in the phenyl ring to any extent.

(7)  CyclohexylphenolsAny compound containing a 2-(3-hydroxycyclohexyl)phenol structure with substitution at the 5-position of the phenolic ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group whether or not substituted in the cyclohexyl ring to any extent.

(8)  BenzoylindolesAny compound containing a 3-(benzoyl)indole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group whether or not further substituted in the indole ring to any extent and whether or not substituted in the phenyl ring to any extent.

(9)  2,3-Dihydro-5-methyl-3-(4-morpholinylmethyl)pyrrolo[1,2,3-de]-1,4-benzoxazin-6-yl]-1-napthalenylmethanone. Some trade or other names: WIN 55,212-2.

(10)  9-(hydroxymethyl)-6, 6-dimethyl-3-(2-methyloctan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c]chromen-1-olSome trade or other names: HU-210, HU-211.

(11)  Tetramethylcyclopropanoylindoles

Any compound containing a 3-tetramethylcyclopropanoylindole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, cyanoalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, benzyl, 1-(N-methyl-2-piperidinyl)methyl, 2-(4-morpholinyl)ethyl, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the benzyl or tetramethylcyclopropyl rings to any extent.

(12)  Indole-3-carboxylate esters

Any compound containing a 1H-indole-3-carboxylate ester structure with the ester oxygen bearing a naphthyl, quinolinyl, isoquinolinyl or adamantyl group and substitution at the 1 position of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, benzyl, N-methyl-2-piperidinylmethyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted on the indole ring to any extent and whether or not substituted on the naphthyl, quinolinyl, isoquinolinyl, adamantyl or benzyl groups to any extent.

(13)  Indazole-3-carboxamides

Any compound containing a 1H-indazole-3-carboxamide structure with substitution at the nitrogen of the carboxamide by a naphthyl, quinolinyl,isoquinolinyl, adamantyl or 1-amino-1-oxoalkan-2-yl group and substitution at the 1 position of the indazole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, benzyl, N-methyl-2-piperidinylmethyl, or 2-(4-morpholinyl)ethyl group, whether or not further substituted on the indazole ring to any extent and whether or not substituted on the naphthyl, quinolinyl,isoquinolinyl, adamantyl, 1-amino-1-oxoalkan-2-yl, or benzyl groups to any extent.

(14)  (1H-indazol-3-yl)methanones

Any compound containing a (1H-indazol-3-yl)methanone structure with the carbonyl carbon bearing a naphthyl group and substitution at the 1 position of the indazole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, benzyl, N-methyl-2-piperidinylmethyl, or 2-(4-morpholinyl)ethyl group, whether or not further substituted on the indazole ring to any extent and whether or not substituted on the naphthyl or benzyl groups to any extent.

History: L. 1972, ch. 234, § 5; L. 1982, ch. 269, § 2; L. 1985, ch. 220, § 1; L. 1986, ch. 241, § 1; L. 1987, ch. 244, § 1; L. 1989, ch. 200, § 1; L. 1991, ch. 199, § 1; L. 1992, ch. 174, § 1; L. 1993, ch. 70, § 1; L. 1994, ch. 54, § 1; L. 2001, ch. 171, § 3; L. 2008, ch. 124, § 1; L. 2010, ch. 7, § 1; L. 2011, ch. 83, § 3; L. 2013, ch. 67, § 1; L. 2014, ch. 79, § 1; L. 2015, ch. 27, § 1; Apr. 16.

Section was also amended by L. 2011, ch. 10, § 1, but that version was repealed by L. 2011, ch. 89, § 9.



65-4107 Substances included in schedule II.

65-4107. Substances included in schedule II. (a) The controlled substances listed in this section are included in schedule II and the number set forth opposite each drug or substance is the DEA controlled substances code which has been assigned to it.

(b) Any of the following substances, except those narcotic drugs listed in other schedules, whether produced directly or indirectly by extraction from substances of vegetable origin or independently by means of chemical synthesis or by combination of extraction and chemical synthesis:

(1) Opium and opiate and any salt, compound, derivative or preparation of opium or opiate, excluding apomorphine, dextrorphan, nalbuphine, nalmefene, naloxone and naltrexone and their respective salts, but including the following:

(A)  Raw opium  9600

(B)  Opium extracts  9610

(C)  Opium fluid  9620

(D)  Powdered opium  9639

(E)  Granulated opium  9640

(F)  Tincture of opium  9630

(G)  Codeine  9050

(H)  Ethylmorphine  9190

(I)  Etorphine hydrochloride  9059

(J)  Hydrocodone  9193

(K)  Hydromorphone  9150

(L)  Metopon  9260

(M)  Morphine  9300

(N)  Oxycodone  9143

(O)  Oxymorphone  9652

(P)  Thebaine  9333

(Q)  Dihydroetorphine  9334

(R)  Oripavine  9330

(2) Any salt, compound, isomer, derivative or preparation thereof which is chemically equivalent or identical with any of the substances referred to in paragraph (1), but not including the isoquinoline alkaloids of opium.

(3) Opium poppy and poppy straw.

(4) Coca leaves (9040) and any salt, compound, derivative or preparation of coca leaves, but not including decocainized coca leaves or extractions which do not contain cocaine (9041) or ecgonine (9180).

(5) Cocaine, its salts, isomers and salts of isomers (9041).

(6) Ecgonine, its salts, isomers and salts of isomers (9180).

(7) Concentrate of poppy straw (the crude extract of poppy straw in either liquid, solid or powder form which contains the phenanthrene alkaloids of the opium poppy) (9670).

(c) Any of the following opiates, including their isomers, esters, ethers, salts and salts of isomers, esters and ethers, whenever the existence of these isomers, esters, ethers and salts is possible within the specific chemical designation dextrorphan and levopropoxyphene excepted:

(1)  Alfentanil  9737

(2)  Alphaprodine  9010

(3)  Anileridine  9020

(4)  Bezitramide  9800

(5)  Bulk dextropropoxyphene (nondosage forms)  9273

(6)  Carfentanil  9743

(7)  Dihydrocodeine  9120

(8)  Diphenoxylate  9170

(9)  Fentanyl  9801

(10)  Isomethadone  9226

(11)  Levomethorphan  9210

(12)  Levorphanol  9220

(13)  Metazocine  9240

(14)  Methadone  9250

(15)  Methadone-intermediate,4-cyano-2-dimethyl amino-4,4-diphenyl butane  9254

(16)  Moramide-intermediate, 2-methyl-3-morpholino-1, 1-diphenylpropane-carboxylic acid  9802

(17)  Pethidine (meperidine)  9230

(18)  Pethidine-intermediate-A, 4-cyano-1-methyl-4-phenylpiperidine  9232

(19)  Pethidine-intermediate-B, ethyl-4-phenyl-piperidine-4-carboxylate  9233

(20)  Pethidine-intermediate-C, 1-methyl-4-phenyl-piperidine-4-carboxylic acid  9234

(21)  Phenazocine  9715

(22)  Piminodine  9730

(23)  Racemethorphan  9732

(24)  Racemorphan  9733

(25)  Sufentanil  9740

(26)  Levo-alphacetyl methadol  9648Some other names: levo-alpha-acetyl methadol, levomethadyl acetate or LAAM.

(27)  Remifentanil  9739

(28)  Tapentadol  9780

(d) Any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a stimulant effect on the central nervous system:

(1)  Amphetamine, its salts, optical isomers and salts of its optical isomers  1100

(2)  Phenmetrazine and its salts  1631

(3)  Methamphetamine, including its salts, isomers and salts of isomers  1105

(4)  Methylphenidate  1724

(5)  Lisdexamfetamine, its salts, isomers, and salts of its isomers  1205

(e) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers and salts of isomers whenever the existence of such salts, isomers and salts of isomers is possible within the specific chemical designation:

(1)  Amobarbital  2125

(2)  Glutethimide  2550

(3)  Secobarbital  2315

(4)  Pentobarbital  2270

(5)  Phencyclidine  7471

(f) Any material, compound, mixture, or preparation which contains any quantity of the following substances:

(1)  Immediate precursor to amphetamine and methamphetamine:

(A)  Phenylacetone  8501Some trade or other names: phenyl-2-propanone; P2P; benzyl methyl ketone; methyl benzyl ketone.

(2)  Immediate precursors to phencyclidine (PCP):

(A)  1-phenylcyclohexylamine  7460

(B)  1-piperidinocyclohexanecarbonitrile (PCC)  8603

(g) Any material, compound, mixture or preparation which contains any quantity of the following hallucinogenic substance, its salts, isomers and salts of isomers, unless specifically excepted, whenever the existence of these salts, isomers and salts of isomers is possible within the specific chemical designation:

Nabilone  7379

[Another name for nabilone: (±)-trans-3-(1,1-dimethylheptyl)-6,6a,7,8,10,10a-hexahydro-1-hydroxy-6,6-dimethyl-9H-dibenzo[b,d]pyran-9-one]

(h) Any material, compound, mixture or preparation containing any of the following narcotic drugs or any salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below:

(1) Not more than 300 milligrams of dihydrocodeinone (hydrocodone) or any of its salts per 100 milliliters or not more than 15 milligrams per dosage unit with a fourfold or greater quantity of an isoquinoline alkaloid of opium.....  ..............................9805

(2) Not more than 300 milligrams of dihydrocodeinone (hydrocodone) or any of its salts per 100 milliliters or not more than 15 milligrams per dosage unit with one or more active, nonnarcotic ingredients in recognized therapeutic amounts  9806

History: L. 1972, ch. 234, § 7; L. 1974, ch. 258, § 3; L. 1978, ch. 257, § 1; L. 1980, ch. 195, § 2; L. 1982, ch. 269, § 3; L. 1985, ch. 220, § 2; L. 1986, ch. 241, § 2; L. 1987, ch. 244, § 2; L. 1989, ch. 200, § 2; L. 1991, ch. 199, § 2; L. 1992, ch. 174, § 2; L. 1994, ch. 54, § 2; L. 2000, ch. 108, § 2; L. 2011, ch. 83, § 4; L. 2015, ch. 27, § 2; Apr. 16.

Section was also amended by L. 2011, ch. 10, § 2, but that version was repealed by L. 2011, ch. 83, § 9.



65-4109 Substances included in schedule III.

65-4109. Substances included in schedule III. (a) The controlled substances listed in this section are included in schedule III and the number set forth opposite each drug or substance is the DEA controlled substances code which has been assigned to it.

(b) Unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a depressant effect on the central nervous system:

(1)  Any compound, mixture or preparation containing:

(A)  Amobarbital  2126

(B)  Secobarbital  2316

(C)  Pentobarbital  2271or any salt thereof and one or more other active medicinal ingredients which are not listed in any schedule.

(2)  Any suppository dosage form containing:

(A)  Amobarbital  2126

(B)  Secobarbital  2316

(C)  Pentobarbital  2271or any salt of any of these drugs and approved by the Food and Drug Administration for marketing only as a suppository.

(3)  Any substance which contains any quantity of a derivative of barbituric acid, or any salt of a derivative of barbituric acid, except those substances which are specifically listed in other schedules  2100

(4)  Chlorhexadol  2510

(5)  Lysergic acid  7300

(6)  Lysergic acid amide  7310

(7)  Methyprylon  2575

(8)  Sulfondiethylmethane  2600

(9)  Sulfonethylmethane  2605

(10)  Sulfonmethane  2610

(11)  Tiletamine and zolazepam or any salt thereof  7295Some trade or other names for a tiletamine-zolazepam combination product: TelazolSome trade or other names for tiletamine: 2-(ethylamino)-2-(2-thienyl)-cyclohexanoneSome trade or other names for zolazepam: 4-(2-fluorophenyl)-6,8-dihydro-1,3,8-trimethylpyrazolo-[3,4-e][1,4]-diazepin-7(1H)-one, flupyrazapon

(12)  Ketamine, its salts, isomers, and salts of isomers  7285Some other names for ketamine: (±)-2-(2-chlorophenyl)-2-(methylamino)-cyclohexanone

(13)  Gamma hydroxybutyric acid, any salt, hydroxybutyric compound, derivative or preparation of gamma hydroxybutyric acid contained in a drug product for which an application has been approved under section 505 of the federal food, drug and cosmetic act

(14)  Embutramide  2020

(15)  Perampanel, its salts, isomers, and salts of isomers  2261Some other names for perampanel: 2-(2-oxo-1-phenyl-5-pyridin-2-yl-1,2 dihydropyridin-3-yl) benzonitrile

(c) Nalorphine  9400

(d) Any material, compound, mixture or preparation containing any of the following narcotic drugs or any salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below:

(1)  Not more than 1.8 grams of codeine or any of its salts per 100 milliliters or not more than 90 milligrams per dosage unit with an equal or greater quantity of an isoquinoline alkaloid of opium  9803

(2)  not more than 1.8 grams of codeine or any of its salts per 100 milliliters or not more than 90 milligrams per dosage unit with one or more active, nonnarcotic ingredients in recognized therapeutic amounts  9804

(3) not more than 1.8 grams of dihydrocodeine or any of its salts per 100 milliliters or not more than 90 milligrams per dosage unit with one or more active, nonnarcotic ingredients in recognized therapeutic amounts  9807

(4) not more than 300 milligrams of ethylmorphine or any of its salts per 100 milliliters or not more than 15 milligrams per dosage unit with one or more active, nonnarcotic ingredients in recognized therapeutic amounts  9808

(5) not more than 500 milligrams of opium per 100 milliliters or per 100 grams or not more than 25 milligrams per dosage unit with one or more active, nonnarcotic ingredients in recognized therapeutic amounts  9809

(6) not more than 50 milligrams of morphine or any of its salts   per 100 milliliters or per 100 grams with one or more active, nonnarcotic ingredients in recognized therapeutic amounts  9810

(7) any material, compound, mixture or preparation containing any of the following narcotic drugs or their salts, as set forth below:

(A)  Buprenorphine  9064

(e) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers (whether optical, position or geometric) and salts of such isomers whenever the existence of such salts, isomers and salts of isomers is possible within the specific chemical designation:

(1)  Those compounds, mixtures or preparations in dosage unit form containing any stimulant substance listed in schedule II, which compounds, mixtures or preparations were listed on August 25, 1971, as excepted compounds under section 308.32 of title 21 of the code of federal regulations, and any other drug of the quantitive composition shown in that list for those drugs or which is the same, except that it contains a lesser quantity of controlled substances  1405

(2)  Benzphetamine  1228

(3)  Chlorphentermine  1645

(4)  Chlortermine  1647

(5)  Phendimetrazine  1615

(f) Anabolic steroids  4000

"Anabolic steroid" means any drug or hormonal substance, chemically and pharmacologically related to testosterone (other than estrogens, progestins, and corticosteroids) that promotes muscle growth, and includes:

(1)  Boldenone

(2)  chlorotestosterone (4-chlortestosterone)

(3)  clostebol

(4)  dehydrochlormethyltestosterone

(5)  dihydrotestosterone (4-dihydrotestosterone)

(6)  drostanolone

(7)  ethylestrenol

(8)  fluoxymesterone

(9)  formebulone (formebolone)

(10)  mesterolone

(11)  methandienone

(12)  methandranone

(13)  methandriol

(14)  methandrostenolone

(15)  methasterone (2ɑ,17ɑ-dimethyl-5ɑ-androstan-17β-ol-3-one)

(16)  methenolone

(17)  methyltestosterone

(18)  mibolerone

(19)  nandrolone

(20)  norethandrolone

(21)  oxandrolone

(22)  oxymesterone

(23)  oxymetholone

(24)  prostanozol (17β-hydroxy-5ɑ-androstano[3,2-c]pyrazole)

(25)  stanolone

(26)  stanozolol

(27)  testolactone

(28)  testosterone

(29)  trenbolone

(30)  any salt, ester, or isomer of a drug or substance described or listed in this paragraph, if that salt, ester, or isomer promotes muscle growth.

(A) Except as provided in (B), such term does not include an anabolic steroid which is expressly intended for administration through implants to cattle or other nonhuman species and which has been approved by the United States' secretary of health and human services for such administration.

(B) If any person prescribes, dispenses or distributes such steroid for human use, such person shall be considered to have prescribed, dispensed or distributed an anabolic steroid within the meaning of this subsection (f).

(g) Any material, compound, mixture or preparation which contains any quantity of the following hallucinogenic substance, its salts, isomers and salts of isomers, unless specifically excepted, whenever the existence of these salts, isomers and salts of isomers is possible within the specific chemical designation:

(1) Dronabinol (synthetic) in sesame oil and encapsulated in a soft gelatin capsule in a United States food and drug administration approved product  7369Some other names for dronabinol: (6aR-trans)-6a,7,8,10a-tetrahydro -6-6-9-trimethyl-3-pentyl-6H-dibenzo(b,d)pyran-1-0l, or (-)-delta-9-(trans)-tetrahydrocannabinol.

(h) The board may except by rule any compound, mixture or preparation containing any stimulant or depressant substance listed in subsection (b) from the application of all or any part of this act if the compound, mixture or preparation contains one or more active medicinal ingredients not having a stimulant or depressant effect on the central nervous system and if the admixtures are included therein in combinations, quantity, proportion or concentration that vitiate the potential for abuse of the substances which have a stimulant or depressant effect on the central nervous system.

History: L. 1972, ch. 234, § 9; L. 1974, ch. 258, § 4; L. 1978, ch. 257, § 2; L. 1982, ch. 269, § 4; L. 1985, ch. 220, § 3; L. 1989, ch. 200, § 3; L. 1991, ch. 199, § 3; L. 1992, ch. 174, § 3; L. 2000, ch. 108, § 3; L. 2001, ch. 171, § 4; L. 2011, ch. 83, § 5; L. 2014, ch. 79, § 2; L. 2015, ch. 27, § 3; Apr. 16.

Section was also amended by L. 2011, ch. 10, § 3, but that version was repealed by L. 2011, ch. 83, § 9.



65-4111 Substances included in schedule IV.

65-4111. Substances included in schedule IV. (a) The controlled substances listed in this section are included in schedule IV and the number set forth opposite each drug or substance is the DEA controlled substances code which has been assigned to it.

(b) Any material, compound, mixture or preparation which contains any quantity of the following substances including its salts, isomers and salts of isomers whenever the existence of such salts, isomers and salts of isomers is possible within the specific chemical designation and having a potential for abuse associated with a depressant effect on the central nervous system:

(1)  Alprazolam  2882

(2)  Barbital  2145

(3)  Bromazepam   2748

(4)  Camazepam  2749

(5)  Carisoprodol  8192

(6)  Chloral betaine  2460

(7)  Chloral hydrate  2465

(8)  Chlordiazepoxide  2744

(9)  Clobazam  2751

(10)  Clonazepam  2737

(11)  Clorazepate  2768

(12)  Clotiazepam  2752

(13)  Cloxazolam  2753

(14)  Delorazepam  2754

(15)  Diazepam  2765

(16)  Dichloralphenazone  2467

(17)  Estazolam  2756

(18)  Ethchlorvynol  2540

(19)  Ethinamate  2545

(20)  Ethyl loflazepate  2758

(21)  Fludiazepam  2759

(22)  Flunitrazepam  2763

(23)  Flurazepam  2767

(24)  Fospropofol  2138

(25)  Halazepam  2762

(26)  Haloxazolam  2771

(27)  Ketazolam  2772

(28)  Loprazolam  2773

(29)  Lorazepam  2885

(30)  Lormetazepam  2774

(31)  Mebutamate  2800

(32)  Medazepam  2836

(33)  Meprobamate  2820

(34)  Methohexital  2264

(35)  Methylphenobarbital (mephobarbital)  2250

(36)  Midazolam  2884

(37)  Nimetazepam  2837

(38)  Nitrazepam  2834

(39)  Nordiazepam  2838

(40)  Oxazepam  2835

(41)  Oxazolam  2839

(42)  Paraldehyde  2585

(43)  Petrichloral  2591

(44)  Phenobarbital  2285

(45)  Pinazepam  2883

(46)  Prazepam  2764

(47)  Quazepam  2881

(48)  Temazepam  2925

(49)  Tetrazepam  2886

(50)  Triazolam  2887

(51)  Zolpidem  2783

(52)  Zaleplon  2781

(53)  Zopiclone  2784

(54)  2-[(dimethylamino)methyl]-1-(3-methoxyphenyl)cyclohexanol, its salts, optical and geometric isomers and salts of these isomers (including tramadol).......  .....9752

(55) Alfaxalone.  2731

(56) Suvorexant  2223

(c) Any material, compound, mixture, or preparation which contains any quantity of fenfluramine (1670), including its salts, isomers (whether optical, position or geometric) and salts of such isomers, whenever the existence of such salts, isomers and salts of isomers is possible. The provisions of this subsection (c) shall expire on the date fenfluramine and its salts and isomers are removed from schedule IV of the federal controlled substances act (21 U.S.C. § 812; 21 code of federal regulations 1308.14).

(d) Any material, compound, mixture or preparation which contains any quantity of lorcaserin (1625), including its salts, isomers and salts of such isomers, whenever the existence of such salts, isomers and salts of isomers is possible (21 U.S.C. § 812; 21 code of federal regulations 1308.14).

(e) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers (whether optical, position or geometric) and salts of such isomers whenever the existence of such salts, isomers and salts of isomers is possible within the specific chemical designation:

(1)  Cathine ((+)-norpseudoephedrine)  1230

(2)  Diethylpropion  1610

(3)  Fencamfamin  1760

(4)  Fenproporex  1575

(5)  Mazindol  1605

(6)  Mefenorex  1580

(7)  Pemoline (including organometallic complexes and chelates thereof)   1530

(8)  Phentermine  1640

The provisions of this subsection (e)(8) shall expire on the date phentermine and its salts and isomers are removed from schedule IV of the federal controlled substances act (21 U.S.C. § 812; 21 code of federal regulations 1308.14).

(9)  Pipradrol  1750

(10)  SPA((-)-1-dimethylamino-1, 2-diphenylethane)  1635

(11)  Sibutramine  1675

(12)  Mondafinil  1680

(f) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture or preparation which contains any quantity of the following, including salts thereof:

(1)  Pentazocine  9709

(2)  Butorphanol (including its optical isomers)  9720

(g) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture or preparation containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below:

(1)  Not more than 1 milligram of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit  9167

(2)  Dextropropoxyphene (alpha-(+)-4-dimethylamino-1, 2-diphenyl-3-methyl-2-propion-oxybutane)  9278

(h) Butyl nitrite and its salts, isomers, esters, ethers or their salts.

(i) The board may except by rule and regulation any compound, mixture or preparation containing any depressant substance listed in subsection (b) from the application of all or any part of this act if the compound, mixture or preparation contains one or more active medicinal ingredients not having a depressant effect on the central nervous system, and if the admixtures are included therein in combinations, quantity, proportion or concentration that vitiate the potential for abuse of the substances which have a depressant effect on the central nervous system.

History: L. 1972, ch. 234, § 11; L. 1974, ch. 258, § 5; L. 1978, ch. 257, § 3; L. 1979, ch. 204, § 1; L. 1982, ch. 269, § 5; L. 1985, ch. 220, § 4; L. 1986, ch. 241, § 3; L. 1989, ch. 200, § 4; L. 1990, ch. 231, § 1; L. 1991, ch. 199, § 4; L. 1993, ch. 70, § 2; L. 1996, ch. 257, § 2; L. 1998, ch. 190, § 1; L. 2000, ch. 108, § 4; L. 2001, ch. 171, § 5; L. 2011, ch. 83, § 6; L. 2012, ch. 107, § 8; L. 2014, ch. 79, § 3; L. 2015, ch. 27, § 4; Apr. 16.

Section was also amended by L. 2011, ch. 10, § 4, but that version was repealed by L. 2011, ch. 83, § 9.



65-4113 Substances included in schedule V.

65-4113. Substances included in schedule V. (a) The controlled substances or drugs, by whatever official name, common or usual name, chemical name or brand name designated, listed in this section are included in schedule V.

(b) Any compound, mixture or preparation containing limited quantities of any of the following narcotic drugs which also contains one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture or preparation valuable medicinal qualities other than those possessed by the narcotic drug alone:

(1) Not more than 200 milligrams of codeine or any of its salts per 100 milliliters or per 100 grams.

(2) Not more than 100 milligrams of dihydrocodeine or any of its salts per 100 milliliters or per 100 grams.

(3) Not more than 100 milligrams of ethylmorphine or any of its salts per 100 milliliters or per 100 grams.

(4) Not more than 2.5 milligrams of diphenoxylate and not less than 25 micrograms of atropine sulfate per dosage unit.

(5) Not more than 100 milligrams of opium per 100 milliliters or per 100 grams.

(6) Not more than .5 milligram of difenoxin (9168) and not less than 25 micrograms of atropine sulfate per dosage unit.

(c) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers (whether optical, position or geometric) and salts of such isomers whenever the existence of such salts, isomers and salts of isomers is possible within the specific chemical designation:

(1)  Propylhexedrine (except when part of a compound used for nasal decongestion which is authorized to be sold lawfully over the counter without a prescription under the federal food, drug and cosmetic act, so long as it is used only for such purpose)  8161

(2)  Pyrovalerone    1485

(d) Any compound, mixture or preparation containing any detectable quantity of ephedrine, its salts or optical isomers, or salts of optical isomers.

(e) Any compound, mixture or preparation containing any detectable quantity of pseudoephedrine, its salts or optical isomers, or salts of optical isomers.

(f) Unless specifically exempted or excluded or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts:

(1)  Ezogabine N-[2-amino-4(4-fluorobenzylamino)-phenyl]-carbamic acid ethyl ester  2779

(2)  Lacosamide [(R)-2-acetoamido-N-benzyl-3-methoxy-propionamide]  2746

(3)  Pregabalin [(S)-3-(aminomethyl)-5-methylhexanoic acid]  2782

History: L. 1972, ch. 234, § 13; L. 1982, ch. 269, § 6; L. 1984, ch. 243, § 1; L. 1985, ch. 220, § 5; L. 1991, ch. 199, § 5; L. 1992, ch. 174, § 4; L. 1995, ch. 218, § 3; L. 2005, ch. 153, § 2; L. 2007, ch. 169, § 12; L. 2011, ch. 83, § 7; L. 2012, ch. 107, § 9; May 17.

Section was also amended by L. 2011, ch. 10, § 5, but that version was repealed by L. 2011, ch. 83, § 9.



65-4115 Fees.

65-4115. Fees. The board may charge reasonable fees relating to the registration and control of the manufacture, distribution and dispensing of controlled substances within this state.

History: L. 1972, ch. 234, § 15; L. 1974, ch. 258, §7; July 1.



65-4116 Registration requirements, exceptions; termination of registration.

65-4116. Registration requirements, exceptions; termination of registration. (a) Every person who manufactures, distributes or dispenses any controlled substance within this state or who proposes to engage in the manufacture, distribution or dispensing of any controlled substance within this state shall obtain annually a registration issued by the board in accordance with the uniform controlled substances act and with rules and regulations adopted by the board.

(b) Persons registered by the board under this act to manufacture, distribute, dispense or conduct research with controlled substances may possess, manufacture, distribute, dispense or conduct research with those substances to the extent authorized by their registration and in conformity with the other provisions of this act.

(c) The following persons need not register and may lawfully possess controlled substances under this act, as specified in this subsection:

(1) An agent or employee of any registered manufacturer, distributor or dispenser of any controlled substance if the agent or employee is acting in the usual course of such agent or employee's business or employment;

(2) a common carrier or warehouseman or an employee thereof whose possession of any controlled substance is in the usual course of business or employment;

(3) an ultimate user or a person in possession of any controlled substance pursuant to a lawful order of a practitioner or a mid-level practitioner or in lawful possession of a schedule V substance;

(4) persons licensed and registered by the board under the provisions of the acts contained in article 16 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, to manufacture, dispense or distribute drugs are considered to be in compliance with the registration provision of the uniform controlled substances act without additional proceedings before the board or the payment of additional fees, except that manufacturers and distributors shall complete and file the application form required under the uniform controlled substances act;

(5) any person licensed by the state board of healing arts under the Kansas healing arts act;

(6) any person licensed by the state board of veterinary examiners;

(7) any person licensed by the Kansas dental board;

(8) a mid-level practitioner; and

(9) any person who is a member of the Native American Church, with respect to use or possession of peyote, whose use or possession of peyote is in, or for use in, bona fide religious ceremonies of the Native American Church, but nothing in this paragraph shall authorize the use or possession of peyote in any place used for the confinement or housing of persons arrested, charged or convicted of criminal offenses or in the state security hospital.

(d) The board may waive by rules and regulations the requirement for registration of certain manufacturers, distributors or dispensers if the board finds it consistent with the public health and safety, except that licensure of any person by the state board of healing arts to practice any branch of the healing arts, Kansas dental board or the state board of veterinary examiners shall constitute compliance with the registration requirements of the uniform controlled substances act by such person for such person's place of professional practice. Evidence of abuse as determined by the board relating to a person licensed by the state board of healing arts shall be submitted to the state board of healing arts and the attorney general within 60 days. The state board of healing arts shall, within 60 days, make findings of fact and take such action against such person as it deems necessary. All findings of fact and any action taken shall be reported by the state board of healing arts to the board of pharmacy and the attorney general. Evidence of abuse as determined by the board relating to a person licensed by the state board of veterinary examiners shall be submitted to the state board of veterinary examiners and the attorney general within 60 days. The state board of veterinary examiners shall, within 60 days, make findings of fact and take such action against such person as it deems necessary. All findings of fact and any action taken shall be reported by the state board of veterinary examiners to the board of pharmacy and the attorney general. Evidence of abuse as determined by the board relating to a dentist licensed by the Kansas dental board shall be submitted to the Kansas dental board and the attorney general within 60 days. The Kansas dental board shall, within 60 days, make findings of fact and take such action against such dentist as it deems necessary. All findings of fact and any action taken shall be reported by the Kansas dental board to the board of pharmacy and the attorney general.

(e) A separate annual registration is required at each place of business or professional practice where the applicant manufactures, distributes or dispenses controlled substances.

(f) The board may inspect the establishment of a registrant or applicant for registration in accordance with the board's rules and regulations.

(g) (1) The registration of any person or location shall terminate when such person or authorized representative of a location dies, ceases legal existence, discontinues business or professional practice or changes the location as shown on the certificate of registration. Any registrant who ceases legal existence, discontinues business or professional practice, or changes location as shown on the certificate of registration, shall notify the board promptly of such fact and forthwith deliver the certificate of registration directly to the secretary or executive secretary of the board. In the event of a change in name or mailing address the person or authorized representative of the location shall notify the board promptly in advance of the effective date of this change by filing the change of name or mailing address with the board. This change shall be noted on the original application on file with the board.

(2) No registration or any authority conferred thereby shall be assigned or otherwise transferred except upon such conditions as the board may specifically designate and then only pursuant to the written consent of the board.

History: L. 1972, ch. 234, § 16; L. 1973, ch. 258, § 1; L. 1974, ch. 259, § 1; L. 1981, ch. 253, § 1; L. 1987, ch. 244, § 3; L. 1999, ch. 87, § 4; L. 1999, ch. 149, § 9; L. 2003, ch. 124, § 10; July 1.



65-4117 Registration.

65-4117. Registration. (a) The board shall register an applicant to manufacture, dispense or distribute controlled substances included in K.S.A. 65-4105, 65-4107, 65-4109, 65-4111 and 65-4113, and amendments to these sections, unless it determines that the issuance of that registration would be inconsistent with the public interest. In determining the public interest, the board shall consider the following factors:

(1) Maintenance of effective controls against diversion of controlled substances into other than legitimate medical, scientific or industrial channels;

(2) compliance with applicable state and local law;

(3) any conviction of the applicant under any federal and state laws relating to any controlled substance;

(4) past experience in the manufacture, dispensing or distribution of controlled substances and the existence in the applicant's establishment of effective controls against diversion;

(5) furnishing by the applicant of false or fraudulent material in any application filed under this act;

(6) suspension or revocation of the applicant's federal registration to manufacture, distribute or dispense controlled substances as authorized by federal law; and

(7) any other factors relevant to and consistent with the public health and safety.

(b) Registration under subsection (a) does not entitle a registrant to manufacture and distribute controlled substances in schedule I or II other than those specified in the registration.

(c) Practitioners shall be registered to dispense any controlled substances or to conduct research with controlled substances in schedules II through V if they are authorized to prescribe or to conduct research under the laws of this state.

(d) Pharmacists shall be registered to dispense schedule I designated prescription substances and controlled substances in schedules II through V if none of the grounds for revocation, suspension or refusal to renew a registration exist at the time of application.

(e) The board need not require separate registration under this act for practitioners or pharmacists engaging in research with nonnarcotic controlled substances in schedules II through V where the registrant is already registered under this act in another capacity. Practitioners or pharmacists registered under federal law to conduct research with schedule I substances may conduct research with schedule I substances within this state upon furnishing the board evidence of that federal registration.

(f) Compliance by manufacturers and distributors with the provisions of the federal law respecting registration (excluding fees) entitles them to be registered under this act.

History: L. 1972, ch. 234, § 17; L. 1986, ch. 242, § 1; May 1.



65-4118 Revocation and suspension of registration.

65-4118. Revocation and suspension of registration. (a) A registration under K.S.A. 65-4117 to manufacture, distribute or dispense a controlled substance may be suspended or revoked by the board upon a finding that the registrant: (1) Has furnished false or fraudulent material information in any application filed under this act;

(2) has been convicted of a felony under any state or federal law relating to any controlled substance;

(3) has violated any rule or regulation of the board controlling the manufacture, distribution or dispensing of the controlled substances contained in the schedules promulgated in the rules and regulations of the board; or

(4) has had his federal registration suspended or revoked to manufacture, distribute or dispense controlled substances.

(b) The board may limit revocation or suspension of a registration to the particular controlled substance with respect to which grounds for revocation or suspension exist.

(c) If the board suspends or revokes a registration, all controlled substances owned or possessed by the registrant at the time of suspension or the effective date of the revocation order may be placed under seal. No disposition shall be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court upon application therefor orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. Upon a revocation order becoming final, all controlled substances shall be forfeited to the state.

(d) The board shall promptly notify the bureau of all orders suspending or revoking registration and all forfeitures of controlled substances.

History: L. 1972, ch. 234; § 18; L. 1974, ch. 258, §8; July 1.



65-4119 Denial, suspension, revocation or refusal to renew registration; order to show cause.

65-4119. Denial, suspension, revocation or refusal to renew registration; order to show cause. (a) Before denying, suspending or revoking a registration or refusing a renewal of registration, the board shall serve upon the applicant or registrant an order to show cause why registration should not be denied, revoked or suspended or why the renewal should not be refused. In the case of a denial or renewal of registration the show cause order shall be served not later than 15 days before the expiration of the registration. Proceedings on a show cause order shall be conducted in accordance with the provisions of the Kansas administrative procedure act without regard to any criminal prosecution or other proceeding.

(b) In accordance with the provisions of K.S.A. 77-536 and amendments thereto, the board may suspend, without an order to show cause, any registration simultaneously with the institution of proceedings under K.S.A. 65-4118 and amendments thereto, or where renewal of registration is refused, if it finds that there is an imminent danger to the public health or safety which warrants this action. The suspension shall continue in effect until the conclusion of the proceedings, including judicial review thereof, unless sooner withdrawn by the board or dissolved by a court of competent jurisdiction.

History: L. 1972, ch. 234, § 19; L. 1988, ch. 356, § 213; July 1, 1989.



65-4120 Judicial review of board's actions.

65-4120. Judicial review of board's actions. Any action of the board pursuant to the uniform controlled substances act is subject to review in accordance with the Kansas judicial review act.

History: L. 1972, ch. 234, § 20; L. 1986, ch. 318, § 109; L. 2010, ch. 17, § 158; July 1.



65-4121 Registrants to keep records and inventories.

65-4121. Registrants to keep records and inventories. Persons registered to manufacture, distribute or dispense controlled substances under this act shall keep records and maintain inventories in conformance with the record-keeping and inventory requirements of federal law and with any additional rules and regulations the board issues.

History: L. 1972, ch. 234, § 21; July 1.



65-4122 Order forms for distribution of substances in schedules I and II.

65-4122. Order forms for distribution of substances in schedules I and II. Controlled substances in schedules I and II shall be distributed by a registrant to another registrant only pursuant to an order form. Compliance with the provisions of federal law respecting order forms shall be deemed compliance with this section.

History: L. 1972, ch. 234, § 22; July 1.



65-4123 Dispensing of controlled substances; oral, written or electronic prescriptions; limitations on refilling; prescription recordkeeping requirements.

65-4123.  Dispensing of controlled substances; oral, written or electronic prescriptions; limitations on refilling; prescription recordkeeping requirements. (a) Except as otherwise provided in K.S.A. 65-4117, and amendments thereto, or in this subsection (a), no schedule I controlled substance may be dispensed. The board by rules and regulations may designate in accordance with the provisions of this subsection (a) a schedule I controlled substance as a schedule I designated prescription substance.

(b) Except when dispensed by a practitioner, other than a pharmacy, to an ultimate user, no controlled substance in schedule II may be dispensed without the written or electronic prescription of a prescriber. In emergency situations, as defined by rules and regulations of the board, schedule II drugs may be dispensed upon oral prescription of a prescriber reduced promptly to writing or transmitted electronically and filed by the pharmacy. No prescription for a schedule II substance may be refilled.

(c) Except when dispensed by a practitioner, other than a pharmacy, to an ultimate user, a controlled substance included in schedule III, IV or V which is a prescription drug shall not be dispensed without either a paper prescription manually signed by a prescriber, a facsimile of a manually signed paper prescription transmitted by the prescriber or the prescriber's agent to the pharmacy, an electronic prescription that has been digitally signed by a prescriber with a digital certificate, or an oral prescription made by an individual prescriber and promptly reduced to writing. The prescription shall not be filled or refilled more than six months after the date thereof or be refilled more than five times.

(d) A controlled substance shall not be distributed or dispensed except by a valid prescription order as defined in K.S.A. 65-1626, and amendments thereto. Electronic prescriptions shall be retained electronically for five years from the date of their creation or receipt. The records must be readily retrievable from all other records and easily rendered into a format a person can read. Paper, oral and facsimile prescriptions shall be maintained as a hard copy for five years at the registered location.

History: L. 1972, ch. 234, § 23; L. 1972, ch. 235, § 1; L. 1982, ch. 269, § 7; L. 1986, ch. 242, § 2; L. 1999, ch. 115, § 15; L. 2012, ch. 107, § 10; May 17.



65-4123a Gratuitous distribution of certain controlled substances prohibited.

65-4123a. Gratuitous distribution of certain controlled substances prohibited. A controlled substance listed in schedules II through V, excluding schedule V nonnarcotic depressants that have an effect on the central nervous system, shall not be distributed on a gratuitous basis by a manufacturer or distributor to a practitioner, mid-level practitioner, pharmacist or any other person.

History: L. 2012, ch. 107, § 11; May 17.



65-4127c General penalties; criminal penalties not applicable to violations of regulations.

65-4127c. General penalties; criminal penalties not applicable to violations of regulations. Any person violating any of the provisions of the uniform controlled substances act shall be guilty of a class A nonperson misdemeanor. The criminal penalties prescribed for violations of the uniform controlled substances act shall not be applicable to violations of the rules and regulations adopted by the board pursuant thereto.

History: L. 1973, ch. 259, § 3; L. 1974, ch. 258, § 10; L. 1994, ch. 291, § 78; L. 1994, ch. 338, § 12; L. 2009, ch. 32, § 55; July 1.



65-4127e Sentencing under 65-4127a and 65-4127b; substances and quantities; crimes committed prior to July 1, 1993.

65-4127e. Sentencing under 65-4127a and 65-4127b; substances and quantities; crimes committed prior to July 1, 1993. (a) For purposes of sentencing pursuant to this act, substances and quantities shall be as follows:

SUBSTANCE  gm

Alpha-Methylfentanyl  1

Amphetamine  25

Any substance which contains any quantity of a derivative of barbituric acid, or any salt of a derivative of barbituric acid  50

Cannabis Resin or Hashish  25

Cocaine    25

D-Lysergic Acid  .2 pure or

Diethylamide/Lysergide/LSD  200 dosage units

Dextropropoxyphene/Propoxyphene  100

Diazepam  50

Diethyltryptamine/DET  50

Dimethyltryptamine/DMT  50

Fentanyl    2

Hashish Oil  10

Heroin    5

Hydrocodone/Dihydrocodeinone  50

Hydromorphone/Dihydromorphinone  25

Marijuana/Cannabis  1500

Marijuana/Cannabis Plant  50 plants

Meperidine/Pethidine  100

Mescaline  10

Methamphetamine  25

Methaqualone  50

Morphine  25

Mushrooms containing Psilocin and/or Psilocybin  100

Opium    100

Oxycodone  25

Pentazocine  50

Peyote    100

Phencyclidine/PCP  5

Phentermine  50

Phenylacetone PP  25

Psilocin    2

Psilocybin  2

Tetrahydrocannabinol  5

3-Methylfentanyl  1

3,4-Methylene-dioxyamphetamine/MDA  10

3,4-Methylene-dioxymethamphetamine/MDMA  10

(b) Any reference to a particular controlled substance in this section includes all salts, isomers and all salts of isomers. Any reference to cocaine includes ecgonine and coca leaves, except extracts of coca leaves from which cocaine and ecgonine have been removed.

(c) The scale amounts for all controlled substances in this section refer to the total weight of the controlled substance. If any mixture of a compound contains any detectable amount of a controlled substance, the entire amount of the mixture or compound shall be considered in measuring the quantity. If a mixture or compound contains a detectable amount of more than one controlled substance, the most serious controlled substance shall determine the categorization of the entire quantity.

(d) The provisions of this section shall not be applicable to crimes committed on or after July 1, 1993.

History: L. 1988, ch. 257, § 3; L. 1992, ch. 239, § 283; July 1, 1993.



65-4128 Penalties in addition to remedies under other laws.

65-4128. Penalties in addition to remedies under other laws. Any penalty imposed for violation of this act is in addition to, and not in lieu of, any civil or administrative penalty or sanction otherwise authorized by law.

History: L. 1972, ch. 234, § 28; July 1.



65-4130 Enforcement.

65-4130. Enforcement. It is hereby made the duty of the state board of pharmacy and its duly authorized officers, agents, inspectors and representatives, and all law enforcement officers within the state, all county attorneys, the attorney general and the secretary of health and environment to enforce all provisions of this act, except those specifically delegated, and to cooperate with all agencies charged with the enforcement of the laws of the United States, of this state, and of all other states, relating to narcotic, hypnotic, somnifacient or stimulating drugs.

History: L. 1972, ch. 234, § 30; L. 1975, ch. 462, §105; July 1.



65-4131 Inspection.

65-4131. Inspection. The board and its duly authorized agents and employees may inspect controlled premises and practitioners' offices during business hours and in a lawful manner upon presenting appropriate credentials for the purpose of examining: (a) Any books, inventories, records or other documents required to be kept by a registrant under the provisions of this act or regulations issued pursuant thereto;

(b) all pertinent equipment, finished and unfinished material, containers and labeling found therein and, all other things therein, including but not limited to processes, controls and facilities; and

(c) inventory any stock of any controlled substance therein and obtain samples thereof upon payment therefor.

History: L. 1972, ch. 234, § 31; July 1.



65-4132 Injunctions.

65-4132. Injunctions. The district courts of the state shall have jurisdiction in proceedings in accordance with the rules of civil procedure to enjoin violations of this act.

History: L. 1972, ch. 234, § 32; July 1.



65-4133 Search warrant procedure.

65-4133. Search warrant procedure. A search warrant relating to offenses involving controlled substances shall be issued in accordance with the provisions of the Kansas code of criminal procedure.

History: L. 1972, ch. 234, § 33; July 1.



65-4134 Identity of patient or research subject of practitioner confidential.

65-4134. Identity of patient or research subject of practitioner confidential. A practitioner engaged in medical practice or research or a mid-level practitioner acting in the usual course of such mid-level practitioner's practice is not required or compelled to furnish the name or identity of a patient or research subject to the board, nor may such practitioner or mid-level practitioner be compelled in any state or local civil, criminal, administrative, legislative or other proceedings to furnish the name or identity of an individual that the practitioner or mid-level practitioner is obligated to keep confidential.

History: L. 1972, ch. 234, § 34; L. 1999, ch. 115, § 16; Apr. 1, 2000.



65-4137 Pending proceedings.

65-4137. Pending proceedings. (a) Prosecution for any violation of law similar to one set out in K.S.A. 65-4124 to 65-4126, inclusive, occurring prior to the effective date of this act is not affected or abated by this act. A violation of law is committed prior to the effective date of this act if any of the essential elements of the violation occurred before that date. Prosecutions for prior violations of law shall be governed, prosecuted and punished under the laws existing at the time such violations of law were committed;

(b) civil seizures or forfeitures and injunctive proceedings commenced prior to the effective date of this act shall not be affected by this act;

(c) the board shall initially permit persons to register who own or operate any establishment engaged in the manufacture, distribution or dispensing of any controlled substance prior to the effective date of this act and who are registered or licensed by the state; and

(d) this act applies to violations of law, seizures and forfeiture, injunctive proceedings, administrative proceedings and investigations which occur following its effective date.

History: L. 1972, ch. 234, § 37; L. 1972, ch. 235, § 3; July 1.



65-4138 Medical care facility exemption.

65-4138. Medical care facility exemption. Nothing in this act shall be construed to prohibit a medical care facility licensed by the secretary of health and environment from keeping controlled items in a drug room of the medical care facility or supplying such controlled items in a drug room of the medical care facility or supplying such controlled items to its patients as provided under the provisions of K.S.A. 65-1648 and amendments thereto.

History: L. 1972, ch. 234, § 38; L. 1975, ch. 462, §106; L. 1985, ch. 214, § 3; April 18.



65-4139 Citation of act.

65-4139. Citation of act. Article 41 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, shall be known and may be cited as the uniform controlled substances act.

History: L. 1972, ch. 234, § 39; L. 2009, ch. 32, § 56; July 1.



65-4140 Severability.

65-4140. Severability. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1972, ch. 234, § 40; July 1.



65-4157 Severability of provisions of act.

65-4157. Severability of provisions of act. If any provisions of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or application and, to this end, the provisions of this act are severable.

History: L. 1981, ch. 140, § 8; July 1.



65-4167 Trafficking in counterfeit drugs.

65-4167. Trafficking in counterfeit drugs. (a) Trafficking in counterfeit drugs is intentionally manufacturing, distributing, dispensing, selling or delivering for consumption purposes, or holding or offering for sale, any counterfeit drug.

(b) Trafficking in counterfeit drugs which have a retail value of less than $500 is a class A nonperson misdemeanor, trafficking in counterfeit drugs which have a retail value of at least $500 but less than $25,000 is a severity level 9, nonperson felony and trafficking in counterfeit drugs which have a retail value of $25,000 or more is a severity level 7, nonperson felony.

(c) A pharmacy which is inadvertently in possession of counterfeit drugs may return those drugs to the supplier who provided the drugs to the pharmacy.

History: L. 2006, ch. 177, § 1; July 1.



65-4169 Severability clause.

65-4169. Severability clause. The provisions of this act are declared to be severable and if any provision, word, phrase or clause of the act or the application thereof to any person shall be held invalid, such invalidity shall not affect the validity of the remaining portions of this act.

History: L. 2007, ch. 169, § 14; May 17.






Article 42 EXAMINATION, LICENSURE AND REGULATION OF MENTAL HEALTH TECHNICIANS

65-4201 Citation of act.

65-4201. Citation of act. This act may be cited as the mental health technician's licensure act.

History: L. 1973, ch. 308, § 1; July 1, 1974.



65-4202 Definitions.

65-4202. Definitions. As used in this act: (a) "Board" means the state board of nursing.

(b) The "practice of mental health technology" means the performance, under the direction of a physician licensed to practice medicine and surgery or registered professional nurse, of services in caring for and treatment of the mentally ill, emotionally disturbed, or people with intellectual disability for compensation or personal profit, which services:

(1) Involve responsible nursing and therapeutic procedures for patients with mental illness or intellectual disability requiring interpersonal and technical skills in the observations and recognition of symptoms and reactions of such patients, the accurate recording of such symptoms and reactions and the carrying out of treatments and medications as prescribed by a licensed physician or a mid-level practitioner as defined in subsection (ii) of K.S.A. 65-1626, and amendments thereto; and

(2) require an application of techniques and procedures that involve understanding of cause and effect and the safeguarding of life and health of the patient and others; and

(3) require the performance of duties that are necessary to facilitate rehabilitation of the patient or are necessary in the physical, therapeutic and psychiatric care of the patient and require close work with persons licensed to practice medicine and surgery, psychiatrists, psychologists, rehabilitation therapists, social workers, registered nurses, and other professional personnel.

(c) A "licensed mental health technician" means a person who lawfully practices mental health technology as defined in this act.

(d) An "approved course in mental health technology" means a program of training and study including a basic curriculum which shall be prescribed and approved by the board in accordance with the standards prescribed herein, the successful completion of which shall be required before licensure as a mental health technician, except as hereinafter provided.

History: L. 1973, ch. 308, § 2; L. 1988, ch. 259, § 1; L. 1992, ch. 151, § 3; L. 1999, ch. 115, § 17; L. 2012, ch. 91, § 44; July 1.



65-4203 Licensure of mental health technicians; application; qualifications; examination; refresher course; temporary permits; exempt license; rules and regulations.

65-4203. Licensure of mental health technicians; application; qualifications; examination; refresher course; temporary permits; exempt license; rules and regulations. (a) Qualification. An applicant for a license to practice as a mental health technician shall:

(1) Have graduated from a high school accredited by the appropriate legal accrediting agency or has obtained the equivalent of a high school education, as determined by the state department of education;

(2) have satisfactorily completed an approved course of mental health technology; and

(3) file with the board a written application for a license.

(b) The board may issue a license to an applicant to practice as a mental health technician who has:

(1) Met the qualifications set forth in subsection (a);

(2) passed a written examination in mental health technology as prescribed and conducted by the board; and

(3) no disqualifying factors under K.S.A. 65-4209 and amendments thereto.

(c) Licensure examination within 24 months of graduation. (1) Persons who do not take the licensure examination within 24 months after graduation shall petition the board for permission prior to taking the licensure examination. The board may require the applicant to submit and complete a plan of study prior to taking the licensure examination.

(2) Persons who are unsuccessful in passing the licensure examination within 24 months after graduation shall petition the board for permission prior to subsequent attempts. The board may require the applicant to submit and complete a plan of study prior to taking the licensure examination a subsequent time. The study plan shall contain subjects related to deficiencies identified on the failed examination profiles.

(d) An application for initial licensure will be held awaiting completion of meeting qualifications for a time period specified in rules and regulations.

(e) Refresher course. Notwithstanding the provisions of subsection (a), an applicant for a license to practice as a mental health technician who has not been licensed to practice as a mental health technician for five years preceding application shall be required to successfully complete a refresher course as defined by the board in rules and regulations.

(f) The board may issue a one-time temporary permit to practice as a mental health technician for a period not to exceed 120 days when a reinstatement application has been made.

(g) Exempt license. The board may issue an exempt license to any licensee as defined in rules and regulations who makes written application for such license on a form provided by the board, who remits a fee as established pursuant to K.S.A. 65-4208 and amendments thereto and who is not regularly engaged in mental health technician practice in Kansas but volunteers mental health technician service or is a charitable health care provider as defined by K.S.A. 75-6102 and amendments thereto. Each exempt licensee shall be subject to all provisions of the mental health technician act, except as otherwise provided in this subsection (e). Each exempt license may be renewed biennially subject to the provisions of this section. The holder of the exempt license shall not be required to submit evidence of satisfactory completion of a program of continuing education for renewal. To convert an exempt license to an active license, the exempt licensee shall meet all the requirements of subsection (b) or K.S.A. 65-4205 and amendments thereto. The board shall have authority to write rules and regulations to carry out the provisions of this section.

(h) The board may adopt rules and regulations as necessary to administer the mental health technician's licensure act.

History: L. 1973, ch. 308, § 3; L. 1975, ch. 333, § 1; L. 1983, ch. 207, § 5; L. 1987, ch. 247, § 1; L. 1992, ch. 151, § 4; L. 1993, ch. 194, § 17; L. 1995, ch. 97, § 4; L. 1997, ch. 158, § 8; L. 1999, ch. 84, § 4; L. 2001, ch. 161, § 11; July 1.



65-4204 Title and abbreviations.

65-4204. Title and abbreviations. Any person so licensed as a mental health technician in this state shall have the right to use the title "licensed mental health technician" and the abbreviation "L.M.H.T.," and it shall be unlawful for any person not licensed as herein provided to assume or use such title or abbreviation.

History: L. 1973, ch. 308, § 4; July 1, 1974.



65-4205 Renewal of license; application; fees; continuing education; renewal of lapsed license; notification of change in name or address or criminal conviction.

65-4205. Renewal of license; application; fees; continuing education; renewal of lapsed license; notification of change in name or address or criminal conviction. (a) The board shall send a notice for renewal of license to all licensed mental health technicians at least 60 days prior to the expiration date of December 31. Every mental health technician who desires to renew a license shall file with the board, on or before December 31 of even-numbered years, a renewal application together with the prescribed renewal fee. Every licensee who is no longer engaged in the active practice of mental health technology may so state by affidavit and submit such affidavit with the renewal application. An inactive license may be requested along with payment of a fee as determined by rules and regulations of the board.

Except for the first renewal for a license that expires within 30 months following licensure examination or for renewal of a license that expires within the first nine months following licensure by reinstatement or endorsement, every licensee with an active mental health technology license shall submit with the renewal application evidence of satisfactory completion of a program of continuing education required by the board. The board by duly adopted rules and regulations shall establish the requirements for such program of continuing education. Continuing education means learning experiences intended to build upon the educational and experiential bases of the licensed mental health technician for the enhancement of practice, education, administration, research or theory development to the end of improving the health of the public.

Upon receipt of such application and evidence of satisfactory completion of the required program of continuing education and upon being satisfied that the applicant meets the requirements set forth in K.S.A. 65-4203, and amendments thereto, in effect at the time of initial licensure of the applicant, the board shall verify the accuracy of the application and grant a renewal license.

(b) Any licensee who fails to secure a renewal license within the time specified may secure a reinstatement of such lapsed license by making verified application therefor on a form prescribed by the board together with the prescribed reinstatement fee and, satisfactory evidence as required by the board that the applicant is presently competent and qualified to perform the responsibilities of a mental health technician and of satisfying all the requirements for reinstatement. A reinstatement application for licensure will be held awaiting completion of such documentation as may be required, but such application shall not be held for a period of time in excess of that specified in rules and regulations.

(c) (1) Each licensee shall notify the board in writing of (A) a change in name or address within 30 days of the change or (B) a conviction of any felony or misdemeanor, that is specified in rules and regulations adopted by the board, within 30 days from the date the conviction becomes final.

(2) As used in this subsection, "conviction" means a final conviction without regard to whether the sentence was suspended or probation granted after such conviction. Also, for the purposes of this subsection, a forfeiture of bail, bond or collateral deposited to secure a defendant's appearance in court, which forfeiture has not been vacated, shall be equivalent to a conviction. Failure to so notify the board shall not constitute a defense in an action relating to failure to renew a license, nor shall it constitute a defense in any other proceeding.

History: L. 1973, ch. 308, § 5; L. 1983, ch. 207, § 6; L. 1993, ch. 194, § 18; L. 1995, ch. 97, § 5; L. 1997, ch. 146, § 3; L. 2007, ch. 99, § 4; July 1.



65-4206 Approved courses of mental health technology; standards; qualifications; providers of continuing education offerings.

65-4206. Approved courses of mental health technology; standards; qualifications; providers of continuing education offerings. (a) An approved course of mental health technology is one which has been approved by the board as meeting the standards of this act and the rules and regulations of the board. The course, at a minimum, shall be of six months duration in which the institution shall provide for 18 weeks of schooling, one-half devoted to classroom instruction and one-half to clinical experience and shall include the study of:

(1) Basic nursing concepts;

(2) psychiatric therapeutic treatment; and

(3) human growth, development and behavioral sciences.

(b) An institution which intends to offer a course on mental health technology shall apply to the board for approval and submit evidence that the institution is prepared to and will maintain the standards and curriculum as prescribed by this act and the rules and regulations of the board.  The application shall be made in writing upon a form prescribed by the board with the application fee fixed by the board by rules and regulations.

(c) The approval of a school of mental health technology shall expire five years after the granting of such approval by the board. An institution desiring to continue to conduct a course of mental health technology shall apply to the board for the renewal of approval and submit satisfactory proof that the institution will maintain the standards and the basic mental health technology curriculum as prescribed by this act and the rules and regulations of the board. Applications for renewal of approval shall be made in writing on forms supplied by the board. Each institution offering a course of mental health technology shall submit annually to the board an annual fee fixed by the board by rules and regulations to maintain approval status.

(d) Providers of continuing education. (1) To qualify as an approved provider of continuing education offerings, persons, organizations or institutions proposing to provide such continuing education offerings shall apply to the board for approval and submit evidence that the applicant is prepared to meet the standards and requirements established by the rules and regulations of the board for such continuing education offerings. Initial applications shall be made in writing on forms supplied by the board and shall be submitted to the board together with the application fee fixed by the board.

(2) A long-term provider means a person, organization or institution that is responsible for the development, administration and evaluation of continuing education programs and offerings. Qualification as a long-term approved provider of continuing education offerings shall expire five years after the granting of such approval by the board. An approved long-term provider of continuing education offerings shall submit annually to the board the annual fee established by rules and regulations, along with an annual report for the previous fiscal year. Applications for renewal as an approved long-term provider of continuing education offerings shall be made in writing on forms supplied by the board.

(3) Qualification as an approved provider of a single continuing education offering, which may be offered once or multiple times, shall expire two years after the granting of such approval by the board. Approved single continuing education providers shall not be subject to an annual fee or annual report.

(4) In accordance with rules and regulations adopted by the board, the board may approve individual educational offerings for continuing education which shall not be subject to approval under other subsections of this section.

(5) The board shall accept offerings as approved continuing education presented by: Colleges that are approved by a state or the national department of education and providers approved by other state boards of nursing, the national league for nursing, the national federation of licensed practical nurses, the American nurses credentialing center or other such national organizations as listed in rules and regulations adopted by the board.

History: L. 1973, ch. 308, § 6; L. 1992, ch. 151, § 5; L. 1997, ch. 146, § 4; May 8.



65-4207 List of approved courses; survey of proposed course and institution; resurvey; notice to deficient institution; removal from list; records.

65-4207. List of approved courses; survey of proposed course and institution; resurvey; notice to deficient institution; removal from list; records. (a) The board shall prepare and maintain a master list of approved courses on mental health technology:  (1) Which qualify graduates thereof, if they have the other necessary qualifications provided for in this act, to be eligible to apply for a license as a mental health technician; and (2) which meet the requirements of the board for qualification under a continuing education program for licensed mental health technicians.

(b) A survey of the proposed course and of the institution applying for accreditation of the course on mental health technology shall be made by an authorized employee of the board or members of the board who shall submit a written report concerning such study.  The board may contract with investigative agencies, commissions or consultants to assist the board in obtaining information about such course and institution.  In entering such contracts the authority to approve such courses shall remain solely with the board.

(c) If, in the opinion of the board, the requirements as prescribed in its rules and regulations for approved courses of mental health technology are met, it shall approve the application and course and post evidence of such approval upon the master list. From time to time, as deemed necessary, the board shall cause to be made a resurvey of approved courses and shall have written reports of such resurvey submitted. If the board determines that any previously approved course is not maintaining the content required by this act and by the rules and regulations prescribed, a notice thereof shall be given immediately to the institution specifying the nature and extent of the deficiency. A failure to correct such condition or conditions to the satisfaction of the board within one year following the notice shall cause the course to be removed from the master list of approved courses on mental health technology. Personnel conducting approved courses shall maintain accurate and current records showing in full the theoretical and practical instruction given to all students.

History: L. 1973, ch. 308, § 7; L. 1983, ch. 207, § 9; L. 1988, ch. 243, § 11; July 1.



65-4208 Fees.

65-4208. Fees. (a) The board shall collect in advance the fees provided for in this act, the amount of which shall be fixed by the board by rules and regulations, but not to exceed:

(1) Mental health technician programs:

Annual renewal of program approval    $110

Survey of a new program    220

Application for approval of continuing education providers    200

Annual fee for continuing education providers    75

(2) Mental health technicians:

Application for license    $50

Application for renewal of license    60

Application for reinstatement    70

Application for reinstatement of license with temporary permit    75

Certified copy of license    12

Duplicate of license    12

Inactive license    20

Examination    40

Reexamination    40

Verification of current Kansas license to other states    11

Application for exempt license    50

Application for biennial renewal of exempt license    50

(b) The board shall accept for payment of fees under this section personal checks, certified checks, cashier's checks, money orders or credit cards. The board may designate other methods of payment, but shall not refuse payment in the form of a personal check. The board may impose additional fees and recover any costs incurred by reason of payments made by personal checks with insufficient funds and payments made by credit cards.

History: L. 1973, ch. 308, § 8; L. 1980, ch. 188, § 3; L. 1983, ch. 207, § 7; L. 1988, ch. 260, § 1; L. 1992, ch. 135, § 6; L. 1997, ch. 158, § 9; L. 1999, ch. 84, § 6; Apr. 22.



65-4209 Grounds for disciplinary actions; proceedings; witnesses; costs; professional incompetency defined; criminal history record information.

65-4209. Grounds for disciplinary actions; proceedings; witnesses; costs; professional incompetency defined; criminal history record information. (a) The board may deny, revoke, limit or suspend any license to practice as a mental health technician issued or applied for in accordance with the provisions of this act, may publicly or privately censure a licensee or may otherwise discipline a licensee upon proof that the licensee:

(1) Is guilty of fraud or deceit in procuring or attempting to procure a license to practice mental health technology;

(2) is unable to practice with reasonable skill and safety due to current abuse of drugs or alcohol;

(3) to be a person who has been adjudged in need of a guardian or conservator, or both, under the act for obtaining a guardian or conservator, or both, and who has not been restored to capacity under that act;

(4) is incompetent or grossly negligent in carrying out the functions of a mental health technician;

(5) has committed unprofessional conduct as defined by rules and regulations of the board;

(6) has been convicted of a felony or has been convicted of a misdemeanor involving an illegal drug offense, unless the applicant or licensee establishes sufficient rehabilitation to warrant the public trust, except that notwithstanding K.S.A. 74-120, and amendments thereto, no license, certificate of qualification or authorization to practice as a licensed mental health technician shall be granted to a person with a felony conviction for a crime against persons as specified in article 34 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 54 of chapter 21 of the Kansas Statutes Annotated or K.S.A. 2015 Supp. 21-6104, 21-6325, 21-6326 or 21-6418, and amendments thereto;

(7) has committed an act of professional incompetency as defined in subsection (e);

(8) to have willfully or repeatedly violated the provisions of the mental health technician's licensure act or rules and regulations adopted under that act and amendments thereto; or

(9) to have a license to practice mental health technology denied, revoked, limited or suspended, or to be publicly or privately censured, by a licensing authority of another state, agency of the United States government, territory of the United States or country or to have other disciplinary action taken against the applicant or licensee by a licensing authority of another state, agency of the United States government, territory of the United States or country. A certified copy of the record or order of public or private censure, denial, suspension, limitation, revocation or other disciplinary action of the licensing authority of another state, agency of the United States government, territory of the United States or country shall constitute prima facie evidence of such a fact for purposes of this paragraph (9).

(b) Upon filing a sworn complaint with the board charging a person with having been guilty of any of the unlawful practices specified in subsection (a), two or more members of the board shall investigate the charges, or the board may designate and authorize an employee or employees of the board to conduct an investigation. After investigation, the board may institute charges. If an investigation, in the opinion of the board, reveals reasonable grounds to believe the applicant or licensee is guilty of the charges, the board shall fix a time and place for proceedings, which shall be conducted in accordance with the Kansas administrative procedure act.

(c) No person shall be excused from testifying in any proceedings before the board under the mental health technician's licensure act or in any civil proceedings under such act before a court of competent jurisdiction on the ground that the testimony may incriminate the person testifying, but such testimony shall not be used against the person for the prosecution of any crime under the laws of this state except the crime of perjury as defined in K.S.A. 2015 Supp. 21-5903, and amendments thereto.

(d) If final agency action of the board in a proceeding under this section is adverse to the applicant or licensee, the costs of the board's proceedings shall be charged to the applicant or licensee as in ordinary civil actions in the district court, but if the board is the unsuccessful party, the costs shall be paid by the board. Witness fees and costs may be taxed by the board according to the statutes relating to procedure in the district court. All costs accrued by the board, when it is the successful party, and which the attorney general certifies cannot be collected from the applicant or licensee shall be paid from the board of nursing fee fund. All moneys collected following board proceedings shall be credited in full to the board of nursing fee fund.

(e) As used in this section, "professional incompetency" means:

(1) One or more instances involving failure to adhere to the applicable standard of care to a degree which constitutes gross negligence, as determined by the board;

(2) repeated instances involving failure to adhere to the applicable standard of care to a degree which constitutes ordinary negligence, as determined by the board; or

(3) a pattern of practice or other behavior which demonstrates a manifest incapacity or incompetence to practice mental health technology.

(f) The board upon request shall receive from the Kansas bureau of investigation such criminal history record information relating to criminal convictions as necessary for the purpose of determining initial and continuing qualifications of licensees of and applicants for licensure by the board.

(g) All proceedings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1973, ch. 308, § 9; L. 1983, ch. 207, § 8; L. 1984, ch. 313, § 129; L. 1987, ch. 247, § 2; L. 1993, ch. 194, § 5; L. 1995, ch. 97, § 6; L. 1997, ch. 158, § 10; L. 2011, ch. 30, § 245; July 1.



65-4210 Disciplinary proceedings; complaint; notice and hearing.

65-4210. Disciplinary proceedings; complaint; notice and hearing. (a) If a sworn complaint is filed with the board by any person charging a mental health technician with having been guilty of any of the actions specified as a ground for disciplinary action, the board shall fix a time and place for hearing and shall cause a copy of the charges, together with a notice of the time and place fixed for the hearing, to be personally served on the accused mental health technician, in the manner provided by the provisions of the Kansas administrative procedure act.

(b) The hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act. If the accused mental health technician is found guilty of the charges, or any of them, the board may withhold, revoke, or suspend an existing license, or otherwise discipline a licensee as provided in this act. A revoked or suspended license may be reissued thereafter by the board in its discretion.

(c) Any meeting of the board may be adjourned or continued by an affirmative vote of a majority of the board members present at the hearing or meeting.

History: L. 1973, ch. 308, § 10; L. 1983, ch. 216, § 2; L. 1984, ch. 313, § 130; July 1, 1985.



65-4211 Judicial review.

65-4211. Judicial review. (a) Any person aggrieved by a decision of the board, and affected thereby, shall be entitled to judicial review in accordance with the provisions of the Kansas judicial review act.

(b) Any party may have review of the final judgment or decision of the district court by appeal to the supreme court pursuant to the Kansas judicial review act.

History: L. 1973, ch. 308, § 11; L. 1984, ch. 313, § 131; L. 2010, ch. 17, § 159; July 1.



65-4212 Exclusions.

65-4212. Exclusions. The provisions of this act shall not be construed as prohibiting: (a) Gratuitous care of the mentally ill, emotionally disturbed or people with intellectual disability by friends or members of the family;

(b) The practice of mental health technology by students enrolled in approved courses of mental health technology;

(c) The practice of mental health technology by graduates of an approved course in mental health technology who are practicing as mental health technicians pending the results of the first licensing examination scheduled by the board following graduation;

(d) Practice by short-term trainees exploring the practice of mental health technology as a prospective vocation;

(e) Service conducted in accordance with the practice of the tenets of any religious denomination in which persons of good faith rely solely upon spiritual means or prayer in the exercise of their religion to prevent or cure disease;

(f) The practice of any legally qualified mental health technician of this state or another who is employed by the United States government of any bureau, division or agency thereof, while in the discharge of official duties;

(g) Temporary assistance in the therapeutic care of patients where adequate medical, nursing, and/or other supervision is provided;

(h) Subsidiary workers in hospitals or related institutions from assisting in the nursing care of patients where adequate medical and nursing supervision is provided; and

(i) The employment of psychiatric aides who have received at least three months instruction in an approved basic aide training program and who work under the supervision of licensed personnel.

History: L. 1973, ch. 308, § 12; L. 1976, ch. 281, § 1; L. 2012, ch. 91, § 45; July 1.



65-4213 Injunctions.

65-4213. Injunctions. When it appears to the board that any person is violating any of the provisions of this act or that any person, firm, corporation, institution or association is employing one not licensed under this act, the board may bring an action in a court of competent jurisdiction for an injunction against such violation without regard to whether proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted.

History: L. 1973, ch. 308, § 13; July 1, 1974.



65-4214 Violations; penalties.

65-4214. Violations; penalties. (a) It is a violation of law for any person, including any corporation, association, partnership to:

(1) Fraudulently obtain, sell, transfer, or furnish any mental health technician diploma, license, renewal of license or record, or aid or abet another therein;

(2) advertise, represent, or hold oneself out in any manner as a mental health technician or to practice as a mental health technician without having a license to so practice issued under the mental health technician's licensure act, except as provided in K.S.A. 65-4212 and amendments thereto;

(3) use in connection with one's name any designation intending to imply that such person is a licensed mental health technician without having such license issued as herein provided;

(4) practice as a mental health technician during the time such person's license is suspended or revoked;

(5) otherwise violate any of the provisions of the mental health technician's licensure act; or

(6) represent that a provider of continuing education is approved for educating mental health technicians, unless the provider of continuing education has been approved by the board and the approval is in full force.

(b) Any person who violates this section is guilty of a class B misdemeanor, except that, upon conviction of a second or subsequent violation of this section, such person is guilty of a class A misdemeanor.

History: L. 1973, ch. 308, § 14; L. 1993, ch. 194, § 6; July 1.



65-4215 Practice of medicine not authorized.

65-4215. Practice of medicine not authorized. Nothing in this act shall be construed as authorizing a licensed mental health technician to practice medicine or surgery or to undertake the prevention, treatment or cure of disease, pain, injury, deformity or mental or physical condition.

History: L. 1973, ch. 308, § 15; July 1, 1974.



65-4216 Report of certain actions of mental health technician; persons required to report; medical care facility which fails to report subject to civil fine; definitions.

65-4216. Report of certain actions of mental health technician; persons required to report; medical care facility which fails to report subject to civil fine; definitions. (a) Subject to the provisions of subsection (c) of K.S.A. 65-4923, and amendments thereto:

(1) Every employer of a mental health technician shall report under oath to the board of nursing any information such employer has which appears to show that a mental health technician has committed an act which may be a ground for disciplinary action pursuant to K.S.A. 65-4209, and amendments thereto, or that the employer has taken disciplinary action against a mental health technician for committing any such act or has accepted the resignation of a mental health technician in lieu of taking disciplinary action therefor.

(2) Every health care provider shall report under oath to the board of nursing any information such health care provider has which appears to show that a mental health technician has committed an act which may be a ground for disciplinary action pursuant to K.S.A. 65-4209, and amendments thereto.

(3) Any person, other than those persons specified in provisions (1) and (2), may report under oath to the board of nursing any information such person has which appears to show that a mental health technician has committed an act which may be a ground for disciplinary action pursuant to K.S.A. 65-4209, and amendments thereto.

(b) Any medical care facility which fails to report within 30 days after the receipt of information required to be reported by this section shall be reported by the board of nursing to the secretary of health and environment and shall be subject, after proper notice and an opportunity to be heard, to a civil fine assessed by the secretary of health and environment in an amount not exceeding $1,000 per day for each day thereafter that the incident is not reported. All fines assessed and collected under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(c) As used in this section:

(1) "Medical care facility" has the meaning provided by K.S.A. 65-4921, and amendments thereto.

(2) "Health care provider" has the meaning provided by K.S.A. 65-4921, and amendments thereto.

History: L. 1983, ch. 216, § 1; L. 1988, ch. 236, § 6; L. 2001, ch. 5, § 255; July 1.



65-4217 Immunity from liability in civil actions for reporting, communicating or investigating certain information.

65-4217. Immunity from liability in civil actions for reporting, communicating or investigating certain information. (a) No person reporting to the board of nursing under oath and in good faith any information such person is required to report or is authorized to report under K.S.A. 65-4216 and amendments thereto shall be subject to a civil action for damages as a result of reporting such information.

(b) Any state, regional or local association of licensed mental health technicians, and the individual members of any committee thereof, which in good faith investigates or communicates information to the board of nursing or to any committee or agent thereof pertaining to the alleged commission by a mental health technician of an act which may be a ground for disciplinary action pursuant to K.S.A. 65-4209 and amendments thereto shall be immune from liability in any civil action that is based upon such information or transmittal of information if the investigation and communication were made in good faith and did not represent as true any matter not reasonably believed to be true.

History: L. 1983, ch. 216, § 3; L. 1988, ch. 236, § 7; July 1.






Article 44 COMMUNITY MENTAL HEALTH AND INTELLECTUAL DISABILITY ASSISTANCE

65-4411 Citation of act.

65-4411. Citation of act. K.S.A. 65-4411 to 65-4415, inclusive, and amendments thereto, shall be known and may be cited as the Kansas community facilities for people with intellectual disability assistance act.

History: L. 1986, ch. 245, § 1; L. 1987, ch. 250, § 1; L. 2012, ch. 91, § 46; July 1.



65-4412 Definitions.

65-4412. Definitions. (a) "Community facilities for people with intellectual disability" means: (1) Any community facility for people with intellectual disability organized pursuant to the provisions of K.S.A. 19-4001 to 19-4015, inclusive, and amendments thereto, and licensed in accordance with the provisions of K.S.A. 75-3307b, and amendments thereto; or (2) any intellectual disability governing board which contracts with a nonprofit corporation to provide services for people with intellectual disability.

(b) "Secretary" means secretary for aging and disability services.

History: L. 1986, ch. 245, § 2; L. 2012, ch. 91, § 47; L. 2014, ch. 115, § 267; July 1.



65-4413 State participation in financing; grants, computation of amounts; rules and regulations; payments, when; proration of insufficient funds.

65-4413. State participation in financing; grants, computation of amounts; rules and regulations; payments, when; proration of insufficient funds. (a) For the purpose of insuring that adequate community intellectual disability services are available to all inhabitants of Kansas, the state shall participate in the financing of community facilities for people with intellectual disability in the manner provided by this section.

(b) Subject to the provisions of appropriations acts and the provisions of K.S.A. 65-4414, and amendments thereto, the secretary shall make grants to community facilities for people with intellectual disability based on full-time equivalent clients served and per diem amounts per client as provided in this section. The secretary, in accordance with the provisions of this section, shall adopt rules and regulations (1) defining full-time equivalent clients and prescribing the method of computing full-time equivalent clients and (2) establishing statewide per diem amounts per client for the purposes of determining grants to community facilities for people with intellectual disability. A client accepted for a program by a facility shall constitute a full-time equivalent client only if the client was accepted by the facility on a first-come, first-serve basis in order of the time at which an application for admission was made to such facility on behalf of the client, except that a client accepted for a program by a facility on other than a first-come, first-serve basis because of a family crisis occasioned by family circumstances shall constitute a full-time equivalent client. The secretary shall adopt rules and regulations to define the parameters for agency boards of directors to follow in identifying "family crisis occasioned by family circumstances." Such rules and regulations shall require that each agency board of directors establish standards and guidelines, within parameters defined by the rules and regulations, which are consistent with the needs of clients and their families. The standards and guidelines established by the agency board of directors shall specify to the extent known the types of family crises most likely to necessitate admission to a facility and shall establish criteria for determining the appropriateness of such admission. In addition the rules and regulations shall establish procedures for review by the secretary of the appropriateness of any such admission.

(c) The secretary shall make grant payments each calendar quarter. Subject to the provisions of K.S.A. 65-4414, and amendments thereto: (1) The first year of per diem payments made under this section shall be based on the number of clients served during the base calendar year 1983; and (2) payments in subsequent years shall be based on actual clients served during the calendar year immediately preceding the year in which such grant payments are to be made. In the event that sufficient moneys to pay to all community facilities for people with intellectual disability, the full amount of grant payments determined in accordance with the number of actual clients served thereby and the current per diem amounts per client for any calendar quarter have not been appropriated or are not available, the entire amount available such calendar quarter for grant payments shall be prorated by the secretary among all the community facilities for people with intellectual disability applying for such grant payments in proportion to the amount each such community facility for people with intellectual disability would have received if sufficient moneys had been appropriated and available therefor, subject to the provisions of K.S.A. 65-4414, and amendments thereto. A client funded by special state funding shall not constitute a client for purposes of per diem funding under this section.

(d) The secretary shall adopt rules and regulations for the administration of the provisions of the Kansas community facilities for people with intellectual disability assistance act.

History: L. 1986, ch. 245, § 3; L. 1987, ch. 250, § 2; L. 2012, ch. 91, § 48; July 1.



65-4414 Minimum grant amounts, certain facilities; proration, when.

65-4414. Minimum grant amounts, certain facilities; proration, when. During each fiscal year commencing after June 30, 1986, each community facility for people with intellectual disability which was eligible for grant payments under K.S.A. 65-4413, and amendments thereto, and which received assistance under the provisions of K.S.A. 65-4401 to 65-4408, inclusive, and amendments thereto, for the fiscal year ending June 30, 1986, shall receive a total amount of grant payments under K.S.A. 65-4413, and amendments thereto, for such fiscal year in an amount which is not less than the total amount of assistance earned by such community facility for people with intellectual disability under the provisions of K.S.A. 65-4401 to 65-4408, inclusive, and amendments thereto, for the fiscal year ending June 30, 1986. In the event that sufficient funds are not appropriated to pay all such community facilities for people with intellectual disability, which are applying for grants, the minimum amounts which such facilities are eligible to receive under this section, the secretary shall prorate the entire amount appropriated for grants among those community facilities for people with intellectual disability which are applying for grants and which are eligible under this section, in proportion to the amount each such community facility for people with intellectual disability received during the base year ending June 30, 1986.

History: L. 1986, ch. 245, § 4; L. 2012, ch. 91, § 49; July 1.



65-4415 Administration, powers and duties of secretary; duplication of programs, effect; consultative services for community facilities; over- and under-payments.

65-4415. Administration, powers and duties of secretary; duplication of programs, effect; consultative services for community facilities; over- and under-payments. (a) The secretary upon determination that a program included in the proposed budget of a community facility for people with intellectual disability: (1) Is a new program not included in previous budgets of such community center for people with intellectual disability; and (2) duplicates an existing program which is adequately serving the geographic area served by such community facility for people with intellectual disability, may subtract the full-time equivalent clients served by the program from the total full-time equivalent computation for purposes of granting financial assistance under the Kansas community facilities for people with intellectual disability assistance act or may require such community facility for people with intellectual disability to purchase the service from or otherwise cooperate with such other program.

(b) The secretary shall administer the provisions of the Kansas community facilities for people with intellectual disability assistance act. In administering the provisions of the Kansas community facilities for people with intellectual disability assistance act, the secretary shall review the budgets and expenditures of the facilities, from time to time during the fiscal year, and may withdraw funds from any facility which is not being administered substantially in accordance with the provisions of the annual budget submitted to the secretary.

(c) The secretary shall provide consultative staff service to community facilities for people with intellectual disability to assist in ascertaining local needs, in obtaining federal funds and assistance and in the delivery of services for people with intellectual disability at the local level.

(d) In the event any community facility for people with intellectual disability is paid more than it is entitled to receive under any distribution made under the Kansas community facilities for people with intellectual disability assistance act, the secretary shall notify the governing board of the community facility for people with intellectual disability of the amount of such overpayment, and such governing board shall remit the same to the secretary. The secretary shall remit any moneys so received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund. If any such governing board fails so to remit, the secretary shall deduct the excess amount so paid from future payments becoming due to such community facility for people with intellectual disability.

(e) In the event any community facility for people with intellectual disability is paid less than the amount to which it is entitled under any distribution made under the Kansas community facilities for people with intellectual disability assistance act, the secretary shall pay the additional amount due at any time within the fiscal year in which the underpayment was made or within 60 days after the end of such year.

History: L. 1986, ch. 245, § 5; L. 2001, ch. 5, § 256; L. 2012, ch. 91, § 50; July 1.



65-4431 Citation of act.

65-4431. Citation of act. This act shall be known and may be cited as the Kansas community mental health centers assistance act.

History: L. 1987, ch. 249, § 1; July 1.



65-4432 Definitions.

65-4432. Definitions. (a) "Mental health center" means any community mental health center organized pursuant to the provisions of K.S.A. 19-4001 to 19-4015, inclusive, and amendments thereto, or mental health clinics organized pursuant to the provisions of K.S.A. 65-211 to 65-215, inclusive, and amendments thereto, and licensed in accordance with the provisions of K.S.A. 75-3307b, and amendments thereto.

(b) "Secretary" means the secretary for aging and disability services.

History: L. 1987, ch. 249, § 2; L. 2014, ch. 115, § 268; July 1.



65-4433 State participation in financing mental health centers; purpose.

65-4433. State participation in financing mental health centers; purpose. For the purpose of insuring that adequate mental health services are available to all inhabitants of Kansas, the state shall participate in the financing of mental health centers in the manner provided by this act.

History: L. 1987, ch. 249, § 3; July 1.



65-4434 Grants; computation of amounts; proration of moneys; purchase of services; payments; basic level of services; governing body or local advisory committee.

65-4434. Grants; computation of amounts; proration of moneys; purchase of services; payments; basic level of services; governing body or local advisory committee. (a) Subject to the provisions of appropriation acts and the provisions of K.S.A. 65-4436 and amendments thereto, the secretary shall make grants in accordance with this section to mental health centers which are providing the basic level of services in the service delivery area as required under subsection (f).

(b) (1) For the fiscal year ending June 30, 1989, the secretary shall make grants under this section to each mental health center, which is providing the basic level of services prescribed under subsection (f), as provided in this subsection. Subject to the other provisions of this subsection (b), the grants to each mental health center shall be based upon the total of:

(A) The mental health center's base grant which shall be the greater of either (i) the amount equal to the grant payments received by the mental health center under this section for the previous fiscal year or (ii) the amount computed on the basis of $3.27 multiplied by the number of residents in the service area of the mental health center as of July 1, 1985, as certified by the division of the budget of the department of administration to the secretary of state in July of, 1986, plus

(B) each mental health center's pro rata share of any additional moneys, including any inflation adjustments, appropriated for such purpose in accordance with the base grant amounts so determined.

(2) If appropriations have been reduced from the previous fiscal year, the secretary shall prorate the available moneys based upon the grant payments received by mental health centers for the fiscal year ending June 30, 1988.

(c) For the fiscal year ending June 30, 1990, and for subsequent fiscal years, the secretary shall make grants to mental health centers as provided in this section, which are providing the basic level of services as prescribed under subsection (f) based upon the grant payments received by or for each mental health center for the previous fiscal year plus each mental health center's pro rata share of any increase in moneys, including any inflation adjustments, appropriated for such purpose, in accordance with the grant payments received by or for the mental health center for the previous fiscal year. If appropriations have been reduced from the previous fiscal year, the secretary shall prorate the available moneys based upon the grant payments for each center which were received during  such fiscal year.

(d) At the beginning of each fiscal year, the secretary shall determine the amount of state funds due under this section to each mental health center which has applied for such funds and which is providing the basic level of services as prescribed under subsection (f).  The secretary, with the consent of the governing board of a mental health center, may withhold funds that would otherwise be allocated to the mental health center and use the funds to match other funds for the purchase of services for the mental health center.  Any funds withheld that are not used to purchase services in the various mental health centers shall be allocated to the mental health center from which such funds were originally withheld. In any case where a mental health center is not providing or has failed to continue providing the basic level of services as prescribed under subsection (f), the secretary shall withhold all or part of any grant otherwise payable to the mental health center, as warranted by the circumstances, until any deficiencies are corrected and the mental health center is providing such basic level of services.

(e) The state funds due under this section to each mental health center applying therefor shall be paid in four quarterly installments if it is providing the basic level of services prescribed under subsection (f). The moneys received in any quarter may be used at any time during the year. Installments shall be paid as follows:  (1) On July 1st for the quarter beginning July 1 and ending September 30; (2) on October 1st for the quarter beginning October 1 and ending December 31; (3) on January 1st for the quarter beginning January 1 and ending March 31; and (4) on April 1st for the quarter beginning April 1 and ending June 30.

(f) The secretary shall adopt rules and regulations prescribing the basic level of services to be provided by mental health centers, including criteria prescribing such services in terms of types of services provided and minimum staffing levels therefor.

(g) In order to be eligible for grants under this section or for special purpose grants under K.S.A. 65-4435 and amendments thereto, each mental health center shall have a governing body which includes consumers of mental health services or representatives of mental health consumer groups and includes family members of mentally ill persons, except that, if the governing body of a mental health center is the board of county commissioners, such mental health center shall have a local advisory committee which includes consumers of mental health services or representatives of mental health consumer groups and includes family members of mentally ill persons.

History: L. 1987, ch. 249, § 4; L. 1988, ch. 262, § 1; L. 1990, ch. 92, § 33; Jan. 1, 1991.



65-4435 Special purpose grants; additional local effort funding defined.

65-4435. Special purpose grants; additional local effort funding defined. Any moneys appropriated to fund grants under the Kansas community mental health centers assistance act and not designated to fund grants pursuant to K.S.A. 65-4434 and amendments thereto shall be distributed as special purpose grants in accordance with this section to individual mental health centers at the discretion of the secretary to establish priority services. All special purpose grants shall be awarded through a request for proposal process for programs determined to be priority programs by the secretary in accordance with criteria established by rules and regulations. On and after July 1, 1989, each special purpose grant awarded to a mental health center in accordance with this section shall be matched  by additional local effort funding as required by rules and regulations of the secretary. As used in this section, "additional local effort funding" means additional funding provided for the mental health center submitting the proposal for a special purpose grant, which is above the amount of such funding for the fiscal year preceding the fiscal year for which the proposal is submitted, which is received from all local sources, including taxes levied for the mental health center, and which qualifies as additional local effort funding under rules and regulations of the secretary.

History: L. 1987, ch. 249, § 5; L. 1988, ch. 262, § 2; July 1.



65-4436 Defunct mental health center; use of moneys for special purpose grants.

65-4436. Defunct mental health center; use of moneys for special purpose grants. In the event that a mental health center becomes defunct and no other mental health center assumes responsibility for providing services to the geographic area formerly served by the defunct center, the secretary may use those quarterly installments that would otherwise be paid to such defunct center for the purpose of making special purpose grants under this section.

History: L. 1987, ch. 249, § 6; July 1.



65-4437 Overpayment or underpayment of moneys; procedure.

65-4437. Overpayment or underpayment of moneys; procedure. (a) In the event any mental health center is paid more than it is entitled to receive under any distribution made under this act, the secretary shall notify the governing board of the mental health center of the amount of such overpayment and such governing board shall remit the same to the secretary. The secretary shall remit any moneys so received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund. If any such governing board fails so to remit, the secretary shall deduct the excess amount so paid from future payments becoming due to such mental health center.

(b) In the event any mental health center is paid less than the amount to which it is entitled under any distribution made under this act, the secretary shall pay the additional amount due at any time within the fiscal year in which the underpayment was made or within 60 days after the end of such fiscal year.

History: L. 1987, ch. 249, § 7; L. 2001, ch. 5, § 257; July 1.



65-4438 Secretary to provide consultative staff services to mental health centers.

65-4438. Secretary to provide consultative staff services to mental health centers. The secretary shall provide consultative staff services to mental health centers to assist in ascertaining local needs, in obtaining federal funds and assistance and in the delivery of mental health services at the local level.

History: L. 1987, ch. 249, § 8; July 1.



65-4439 Application by governing board; annual budget and report.

65-4439. Application by governing board; annual budget and report. The governing board of any mental health center may apply for assistance provided under K.S.A. 65-4434 by submitting annually to the secretary a budget showing the estimated receipts and intended disbursements for the calendar year immediately following the date the budget is submitted and a report detailing the income received and disbursements made during the calendar year just preceding the date the report is submitted.

History: L. 1987, ch. 249, § 9; July 1.



65-4440 Withdrawal of funds from facility, when.

65-4440. Withdrawal of funds from facility, when. The secretary shall review the budgets and expenditures of the mental health centers, from time to time during the fiscal year, and may withdraw funds from any facility which is not being administered substantially in accordance with the provisions of the annual budget submitted to the secretary.

History: L. 1987, ch. 249, § 10; July 1.



65-4441 Notice of new programs; duplication of programs, effect.

65-4441. Notice of new programs; duplication of programs, effect. As a prerequisite for receiving assistance provided under this act, each mental health center shall agree to provide the secretary with at least 45 days' notice prior to initiating a new program.  If the secretary determines that such program duplicates a program which is adequately serving the geographic area served by such mental health center, the secretary may subsequently withdraw assistance provided under this act equal to the net loss, if any, generated by the program in the previous calendar year unless the mental health center agrees to purchase the service from or otherwise cooperate with such other program.

History: L. 1987, ch. 249, § 11; July 1.



65-4442 Rules and regulations.

65-4442. Rules and regulations. The secretary shall adopt rules and regulations for the administration of the provisions of this act, including the content of budgets, reports and the criteria for the awarding of special purpose grants, determining program duplication and the redistribution of moneys if a new mental health center is created or if the geographic area served by a mental health center is added to or subtracted from.

History: L. 1987, ch. 249, § 12; July 1.






Article 45 CERTIFICATION OF OPERATORS OF WATER SUPPLY SYSTEMS AND WASTEWATER TREATMENT FACILITIES

65-4501 Definitions.

65-4501. Definitions. As used in this act, unless otherwise specifically defined, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Department" shall mean the department of health and environment.

(b) "Secretary" shall mean the secretary of health and environment.

(c) "Person" shall mean an individual, partnership, corporation or association.

(d) "Water supply system" shall mean the system of pipes, structures and facilities through which water is obtained, treated and sold, distributed or otherwise offered to the public for household use or any use by humans.

(e) "Waste water treatment facility" shall mean the facility or group of units provided for the treatment of wastewater, including sewage or wastes or both.

(f) "Operator" shall mean the person who has direct responsibility for supervising the operation of a water supply system or a wastewater treatment facility.

(g) "Certificate" shall mean a certificate of competency issued by the secretary stating that the operator has met the requirements for the specified operator classification of the certification program.

History: L. 1975, ch. 510, § 1; July 1.



65-4502 Powers and duties of the secretary; establishment of certification program.

65-4502. Powers and duties of the secretary; establishment of certification program. In addition to other powers and duties the secretary shall: (a) Establish and carry out the certification program;

(b) Recommend classification of water supply systems and wastewater treatment facilities;

(c) Examine the qualifications of applicants for certification;

(d) Collect and deposit fees;

(e) Maintain records of operator qualifications and certification, and maintain a register of certified operators;

(f) Maintain records of the classification of water supply systems and wastewater treatment facilities; and

(g) Promote regular training schools, short courses and programs, approve correspondence courses, and recommend, where classroom instruction is required, minimum attendance standards to validate certificates.

History: L. 1975, ch. 510, § 2; July 1.



65-4503 Certification of certain persons without examination.

65-4503. Certification of certain persons without examination. (a) The secretary shall provide for certification without examination to any person or persons designated by a governing body or owner to have been in charge of the operation or supervising the operation of a water supply system or wastewater treatment facility on the effective date of this act. The certification so issued shall be valid only in regard to the water supply system or wastewater treatment facility as constructed and operated at the time of certification.

(b) The secretary shall provide for certification without examination of operators who, on the effective date of this act, hold certificates of competency attained by examination under the voluntary certification program administered by the department and the Kansas section of the American water works association or the Kansas water pollution control association.

History: L. 1975, ch. 510, § 3; July 1.



65-4504 Reciprocal certification agreements.

65-4504. Reciprocal certification agreements. The secretary shall provide reciprocal certification agreements with other states, territories and countries, providing the requirements of certification by such other states, territories and countries do not conflict with the provisions of this act and are of a standard that is not lower than the standard required by the secretary.

History: L. 1975, ch. 510, § 4; July 1.



65-4505 Classification of systems and facilities; criteria.

65-4505. Classification of systems and facilities; criteria. The secretary shall classify all water supply systems and wastewater treatment facilities actually used or intended for use by the public, with due regard to the size, type, character and quantity of water or wastewater to be treated and other physical, chemical and biological conditions affecting such treatment facilities and supply systems, and according to the skill, knowledge and experience that the operator must have to supervise successfully the operation of the facilities so as to protect the public health and to protect the water resources of the state.

History: L. 1975, ch. 510, § 5; July 1.



65-4506 Certification; correspondence course in lieu of classroom instruction; fee.

65-4506. Certification; correspondence course in lieu of classroom instruction; fee. The secretary shall certify persons of appropriate qualifications to supervise the operation of water supply systems and wastewater treatment facilities. In lieu of requiring classroom instruction for certification, the secretary shall accept the successful completion of a correspondence course of instruction offered by the secretary. The fee for such correspondence course shall be in an amount fixed by rules and regulations of the secretary which is sufficient to cover the cost of administering the correspondence course but which does not exceed $50.

History: L. 1975, ch. 510, § 6; L. 1984, ch. 222, § 3; July 1.



65-4507 Revocation of certificate; grounds.

65-4507. Revocation of certificate; grounds. The secretary may revoke the certificate of an operator following a hearing conducted in accordance with the provisions of the Kansas administrative procedure act, when it is found that the operator has practiced fraud or deception; that the operator did not use reasonable care, judgment or the application of the operator's knowledge or ability in the performance of the operator's duties; or that the operator is incompetent or unable to perform the operator's duties properly.

History: L. 1975, ch. 510, § 7; L. 1984, ch. 313, § 134; July 1, 1985.



65-4508 Denial, revocation or suspension of certificate; hearing.

65-4508. Denial, revocation or suspension of certificate; hearing. Before any certificate is denied, revoked or suspended, the secretary shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1975, ch. 510, § 8; L. 1982, ch. 258, § 9; L. 1984, ch. 313, § 135; July 1, 1985.



65-4509 Judicial review of secretary's actions.

65-4509. Judicial review of secretary's actions. Any action of the secretary pursuant to K.S.A. 65-4501 through 65-4517, and amendments thereto, is subject to review in accordance with the Kansas judicial review act.

History: L. 1975, ch. 510, § 9; L. 1986, ch. 318, § 111; L. 2010, ch. 17, § 160; July 1.



65-4510 Certification of operators required by July 1, 1976.

65-4510. Certification of operators required by July 1, 1976. Within one year following the effective date of this act, all water supply systems and wastewater treatment facilities used or intended for use by or for the benefit of the public, whether publicly or privately owned, shall be under the supervision of an operator or operators certified by the secretary in a classification corresponding to the classification of the water supply system or wastewater treatment facility to be supervised by such operator or operators. No operator shall be required to be certified or to complete a training program or course of education for certification in a classification other than the classification corresponding to the classification of the water supply system or wastewater treatment facility to be supervised by such operator.

History: L. 1975, ch. 510, § 10; July 1.



65-4511 Certification of new employees required within one year.

65-4511. Certification of new employees required within one year. After the effective date of this act, all new employees who fall under the provisions of this act shall have a period of one (1) year from the date of employment to qualify for the certification program.

History: L. 1975, ch. 510, § 11; July 1.



65-4512 Rules and regulations of the secretary.

65-4512. Rules and regulations of the secretary. The secretary shall make such rules and regulations as are necessary to carry out the provisions of this act. The rules and regulations shall include, but not be limited to, provisions establishing the basis for classification of water supply systems and wastewater treatment facilities, qualifications of applicants, procedures for examination of candidates, provisions for renewal of certificates, provisions for revocation of certificates, provisions prescribing the amount and collection of fees for the examination of applicants and the issuance of certificates and such other provisions as may be necessary for the administration of this act.

History: L. 1975, ch. 510, § 12; July 1.



65-4513 Fees.

65-4513. Fees. The secretary shall establish a reasonable schedule of fees but in no case shall an individual operator fee exceed twenty-five dollars ($25) in any one year.

History: L. 1975, ch. 510, § 13; July 1.



65-4514 Disposition of moneys; certification of operators of water supply systems and wastewater treatment facilities fee fund abolished.

65-4514. Disposition of moneys; certification of operators of water supply systems and wastewater treatment facilities fee fund abolished. (a) The secretary shall remit all moneys received by or for the secretary from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(b) On July 1, 1983, the director of accounts and reports shall transfer all moneys in the certification of operators of water supply systems and wastewater treatment facilities fee fund to the state general fund. All liabilities of the certification of operators of water supply systems and wastewater treatment facilities fee fund are hereby transferred to and imposed upon the state general fund. The certification of operators of water supply systems and wastewater treatment facilities fee fund is hereby abolished.

History: L. 1975, ch. 510, § 14; L. 1983, ch. 286, § 12; L. 2001, ch. 5, § 258; July 1.



65-4515 Necessary personnel and expenditures; assistance for owners of small systems and facilities.

65-4515. Necessary personnel and expenditures; assistance for owners of small systems and facilities. The secretary shall employ such persons and make such expenditures as are necessary to implement, operate and maintain the certification program. The secretary shall assist the owners of small water supply systems and wastewater treatment facilities in developing cooperative agreements to secure the supervision of such systems and facilities by certified operators.

History: L. 1975, ch. 510, § 15; July 1.



65-4516 Certification; unlawful acts.

65-4516. Certification; unlawful acts. From and after July 1, 1976, it shall be unlawful for any person or municipality to operate a water supply system or wastewater treatment facility for use by or for the benefit of the public, unless such system or facility is under the supervision of an operator who has been duly certified or is in the process of obtaining certification under the provisions of this act. Furthermore, it shall be unlawful for any person to supervise the operation of a water supply system or wastewater treatment facility without being duly certified or in the process of obtaining certification under the provisions of this act and the rules and regulations adopted hereunder.

History: L. 1975, ch. 510, § 16; July 1.



65-4517 Penalties.

65-4517. Penalties. Any person violating any provisions of this act or the rules and regulations adopted pursuant to this act shall be deemed guilty of a misdemeanor and upon conviction thereof shall pay a fine of not more than five hundred dollars ($500).

History: L. 1975, ch. 510, § 17; July 1.






Article 49 HEALTH CARE PROVIDERS

65-4901 Medical malpractice screening panels; convening; selection of members; list of health care providers maintained by state agency.

65-4901. Medical malpractice screening panels; convening; selection of members; list of health care providers maintained by state agency. (a) If a petition is filed in a district court of this state claiming damages for personal injury or death on account of alleged medical malpractice of a health care provider and one of the parties to the action requests, by filing a memorandum with the court, that a medical malpractice screening panel be convened, the judge of the district court shall convene a medical malpractice screening panel, hereafter referred to as the "screening panel." If a petition is filed in a district court of this state claiming damages for personal injury or death on account of alleged medical malpractice of a health care provider and none of the parties to the action requests that a screening panel be convened, the judge may convene a screening panel upon the judge's own motion. If a claim for damages for personal injury or death on account of alleged medical malpractice of a health care provider has not been formalized by the filing of a petition, any party affected by such claim may request, by filing a memorandum with the court, that a screening panel be convened, and if such request is made the judge of the district court shall convene a screening panel. If a petition or claim is filed naming more than one defendant or more than one person against whom a claim is being made, each defendant or person is entitled to request a screening panel.

(b) The membership of the screening panel shall be selected as follows: (1) A health care provider designated by the defendant or by the person against whom the claim is made if no petition has been filed; (2) a health care provider designated by the plaintiff or by the claimant if no petition has been filed; (3) a health care provider selected jointly by the plaintiff and the defendant or by the claimant and the person against whom the claim is made if no petition has been filed; and (4) an attorney selected by the judge of the district court from a list of attorneys maintained by the judge of the district court for such purpose. Such attorney shall be a nonvoting member of the screening panel but shall act as chairperson of the screening panel.

(c) The state agency which licenses, registers, certifies or otherwise is responsible for the practice of any group of health care providers shall maintain and make available to the parties to the proceeding a current list of health care providers who are willing and available to serve on the screening panel. The persons appointed shall constitute the screening panel for the particular medical malpractice claim to be heard.

History: L. 1976, ch. 249, § 1; L. 1979, ch. 206, § 1; L. 1999, ch. 57, § 63; L. 2008, ch. 80, § 5; L. 2012, ch. 67, § 4; July 1.



65-4902 Same; notice to parties; designation or selection of health care provider.

65-4902.  Same; notice to parties; designation or selection of health care provider. The judge of the district court shall notify the parties to the action that a screening panel has been convened. The plaintiff or claimant and the defendant or respondent shall each designate a health care provider licensed in the same profession as the defendant or respondent within 21 days of such party's receipt of notice of the convening of the screening panel. The parties shall jointly designate a health care provider licensed in the same profession as the defendant or respondent within 14 days after the individual designations have been made. If the parties are unable to jointly select a health care provider within such 14 days, the judge of the district court shall select such health care provider.

History: L. 1976, ch. 249, § 2; L. 1986, ch. 229, § 48; L. 1999, ch. 57, § 64; L. 2008, ch. 80, § 6; L. 2011, ch. 48, § 18; L. 2012, ch. 67, § 5; July 1.



65-4903 Convening of panel; notice; findings; notice, organization and conduct of meetings; rules by supreme court; meetings held in camera.

65-4903. Convening of panel; notice; findings; notice, organization and conduct of meetings; rules by supreme court; meetings held in camera. The screening panel shall convene with notice in writing to all parties and their counsel and shall decide, after consideration of medical records and medical care facility records, contentions of the parties, examination of x-rays, test results and treatises, whether there was a departure from the standard practice of the health care provider specialty involved and whether a causal relationship existed between the damages suffered by the claimant and any such departure.  The screening panel shall give notice, organize and conduct its meetings in accordance with rules of procedure adopted by the supreme court of Kansas to govern notice, organization and conduct of such meetings, except strict adherence of the rules of procedure and evidence applicable in civil cases shall not be required.  All meetings of the screening panel shall be held in camera.

History: L. 1976, ch. 249, § 3; July 1.



65-4904 Recommendations on issue; concurring and dissenting opinions; notice to parties; copy of opinion to judge; admissibility of screening panel's report and subpoena of panel members in subsequent legal proceedings.

65-4904. Recommendations on issue; concurring and dissenting opinions; notice to parties; copy of opinion to judge; admissibility of screening panel's report and subpoena of panel members in subsequent legal proceedings. (a) Within 180 days after the screening panel is commenced, such panel shall make written recommendations on the issue of whether the health care provider departed from the standard of care in a way which caused the plaintiff or claimant damage. A concurring or dissenting member of the screening panel may file a written concurring or dissenting opinion. All written opinions shall be supported by corroborating references to published literature and other relevant documents.

(b) The screening panel shall notify all parties when its determination is to be handed down, and, within seven days of its decision, shall provide a copy of its opinion and any concurring or dissenting opinion to each party and each attorney of record and to the judge of the district court.

(c) The written report of the screening panel shall be admissible in any subsequent legal proceeding, and either party may subpoena any and all members of the panel as witnesses for examination relating to the issues at trial, provided the panel member or members otherwise meet the qualifications of K.S.A. 60-3412, and amendments thereto.

History: L. 1976, ch. 249, § 4; L. 1986, ch. 229, § 49; L. 1999, ch. 57, § 65; L. 2001, ch. 6, § 2; L. 2008, ch. 80, § 7; L. 2012, ch. 67, § 6; July 1.



65-4905 Rejection by one or more parties; court action.

65-4905. Rejection by one or more parties; court action. In the event that one or more of the parties rejects the final determination of the screening panel, the plaintiff may proceed with the action in the district court.

History: L. 1976, ch. 249, § 5; July 1.



65-4906 Immunity of screening panel from damages, when.

65-4906. Immunity of screening panel from damages, when. No member of the screening panel shall be subject to a civil action for damages as a result of any action taken or recommendation made by such member acting without malice and in good faith within the scope of such member's official capacity as a member of the screening panel.

History: L. 1976, ch. 249, § 6; July 1.



65-4907 Compensation of panel members; assessment of costs.

65-4907. Compensation of panel members; assessment of costs. (a) Each health care provider member of the screening panel shall be paid a total of $500 for all work performed as a member of the panel exclusive of time involved if called as a witness to testify in court, and in addition thereto, reasonable travel expense. The chairperson of the panel shall be paid a total of $750 for all work performed as a member of the panel exclusive of time involved if called as a witness to testify in court, and in addition thereto reasonable travel expenses. The chairperson shall keep an accurate record of the time and expenses of all the members of the panel, and the record shall be submitted to the parties for payment with the panel's report.

(b) Costs of the panel including travel expenses and other expenses of the review shall be paid by the side in whose favor the majority opinion is written. If the panel is unable to make a recommendation, then each side shall pay 1/2 of the costs. Items which may be included in the taxation of costs shall be those items enumerated by K.S.A. 60-2003, and amendments thereto.

History: L. 1976, ch. 249, § 7; L. 1986, ch. 229, § 50; L. 1991, ch. 175, § 2; L. 2008, ch. 80, § 8; July 1.



65-4908 Filing memorandum request for panels to toll statute of limitations, when.

65-4908. Filing memorandum request for panels to toll statute of limitations, when. In those cases before a screening panel which have not been formalized by filing a petition in a court of law, the filing of a memorandum requesting the convening of a screening panel shall toll any applicable statute of limitations and such statute of limitations shall remain tolled until thirty (30) days after the screening panel has issued its written recommendations.

History: L. 1976, ch. 249, § 8; July 1.



65-4909 Limited liability for certain associations of health care providers, review organizations, committee members and individuals or entities acting at request thereof; good faith requirement; "health care provider" defined.

65-4909. Limited liability for certain associations of health care providers, review organizations, committee members and individuals or entities acting at request thereof; good faith requirement; "health care provider" defined. (a) There shall be no liability on the part of and no action for damages shall arise against any: (1) State, regional or local association of health care providers; (2) state, regional or local association of licensed adult care home administrators; (3) organization delegated review functions by law, and the individual members of any committee thereof (whether or not such individual members are health care providers or licensed adult care home administrators); or (4) individual or entity acting at the request of any committee, association or organization listed in subsections (1) through (3), which in good faith investigates or communicates information regarding the quality, quantity or cost of care being given patients by health care providers or being furnished residents of adult care homes for any act, statement or proceeding undertaken or performed within the scope of the functions and within the course of the performance of the duties of any such association, organization or committee if such association, organization or committee or such individual member thereof acted in good faith and without malice.

(b) As used in this section, "health care provider" means a person licensed to practice any branch of the healing arts or engaged in a postgraduate training program approved by the state board of healing arts, mid-level practitioner as defined under K.S.A. 65-468, and amendments thereto, licensed dentist, licensed professional nurse, licensed practical nurse, licensed optometrist, licensed podiatrist, licensed pharmacist, physical therapist or respiratory therapist.

History: L. 1976, ch. 267, § 2; L. 1978, ch. 262, § 1; L. 1986, ch. 231, § 33; L. 1988, ch. 246, § 21; L. 1992, ch. 158, § 9; April 30.



65-4914 Public policy relating to provision of health care.

65-4914. Public policy relating to provision of health care. It is the declared public policy of the state of Kansas that the provision of health care is essential to the well-being of its citizens as is the achievement of an acceptable quality of health care.  Such goals may be achieved by requiring a system which combines a reasonable means to monitor the quality of health care with the provision of a reasonable means to compensate patients for the risks related to receiving health care rendered by health care providers licensed by the state of Kansas.

History: L. 1984, ch. 238, § 1; July 1.



65-4915 Peer review; health care providers, services and costs; definitions; authority of peer review officer or committee; records and testimony of information contained therein privileged; licensing agency disciplinary proceedings; exceptions.

65-4915. Peer review; health care providers, services and costs; definitions; authority of peer review officer or committee; records and testimony of information contained therein privileged; licensing agency disciplinary proceedings; exceptions. (a) As used in this section:

(1) "Health care provider" means: (A) Those persons and entities defined as a health care provider under K.S.A. 40-3401, and amendments thereto; and (B) a dentist licensed by the Kansas dental board, a dental hygienist licensed by the Kansas dental board, a professional nurse licensed by the board of nursing, a practical nurse licensed by the board of nursing, a mental health technician licensed by the board of nursing, a physical therapist licensed by the state board of healing arts, a physical therapist assistant certified by the state board of healing arts, an occupational therapist licensed by the state board of healing arts, an occupational therapy assistant licensed by the state board of healing arts, a respiratory therapist licensed by the state board of healing arts, a physician assistant licensed by the state board of healing arts and attendants and ambulance services certified by the emergency medical services board.

(2) "Health care provider group" means:

(A) A state or local association of health care providers or one or more committees thereof;

(B) the board of governors created under K.S.A. 40-3403, and amendments thereto;

(C) an organization of health care providers formed pursuant to state or federal law and authorized to evaluate medical and health care services;

(D) a review committee operating pursuant to K.S.A. 65-2840c, and amendments thereto;

(E) an organized medical staff of a licensed medical care facility as defined by K.S.A. 65-425, and amendments thereto, an organized medical staff of a private psychiatric hospital licensed under K.S.A. 75-3307b, and amendments thereto, or an organized medical staff of a state psychiatric hospital or state institution for people with intellectual disability, as follows: Larned state hospital, Osawatomie state hospital, Rainbow mental health facility, Kansas neurological institute and Parsons state hospital and training center;

(F) a health care provider;

(G) a professional society of health care providers or one or more committees thereof;

(H) a Kansas corporation whose stockholders or members are health care providers or an association of health care providers, which corporation evaluates medical and health care services;

(I) an insurance company, health maintenance organization or administrator of a health benefits plan which engages in any of the functions defined as peer review under this section; or

(J) the university of Kansas medical center.

(3) "Peer review" means any of the following functions:

(A) Evaluate and improve the quality of health care services rendered by health care providers;

(B) determine that health services rendered were professionally indicated or were performed in compliance with the applicable standard of care;

(C) determine that the cost of health care rendered was considered reasonable by the providers of professional health services in this area;

(D) evaluate the qualifications, competence and performance of the providers of health care or to act upon matters relating to the discipline of any individual provider of health care;

(E) reduce morbidity or mortality;

(F) establish and enforce guidelines designed to keep within reasonable bounds the cost of health care;

(G) conduct of research;

(H) determine if a hospital's facilities are being properly utilized;

(I) supervise, discipline, admit, determine privileges or control members of a hospital's medical staff;

(J) review the professional qualifications or activities of health care providers;

(K) evaluate the quantity, quality and timeliness of health care services rendered to patients in the facility;

(L) evaluate, review or improve methods, procedures or treatments being utilized by the medical care facility or by health care providers in a facility rendering health care.

(4) "Peer review officer or committee" means:

(A) An individual employed, designated or appointed by, or a committee of or employed, designated or appointed by, a health care provider group and authorized to perform peer review; or

(B) a health care provider monitoring the delivery of health care at correctional institutions under the jurisdiction of the secretary of corrections.

(b) Except as provided by K.S.A. 60-437, and amendments thereto, and by subsections (c) and (d), the reports, statements, memoranda, proceedings, findings and other records submitted to or generated by peer review committees or officers shall be privileged and shall not be subject to discovery, subpoena or other means of legal compulsion for their release to any person or entity or be admissible in evidence in any judicial or administrative proceeding. Information contained in such records shall not be discoverable or admissible at trial in the form of testimony by an individual who participated in the peer review process. The peer review officer or committee creating or initially receiving the record is the holder of the privilege established by this section. This privilege may be claimed by the legal entity creating the peer review committee or officer, or by the commissioner of insurance for any records or proceedings of the board of governors.

(c) Subsection (b) shall not apply to proceedings in which a health care provider contests the revocation, denial, restriction or termination of staff privileges or the license, registration, certification or other authorization to practice of the health care provider. A licensing agency in conducting a disciplinary proceeding in which admission of any peer review committee report, record or testimony is proposed shall hold the hearing in closed session when any such report, record or testimony is disclosed. Unless otherwise provided by law, a licensing agency conducting a disciplinary proceeding may close only that portion of the hearing in which disclosure of a report or record privileged under this section is proposed. In closing a portion of a hearing as provided by this section, the presiding officer may exclude any person from the hearing location except the licensee, the licensee's attorney, the agency's attorney, the witness, the court reporter and appropriate staff support for either counsel. The licensing agency shall make the portions of the agency record in which such report or record is disclosed subject to a protective order prohibiting further disclosure of such report or record. Such report or record shall not be subject to discovery, subpoena or other means of legal compulsion for their release to any person or entity. No person in attendance at a closed portion of a disciplinary proceeding shall at a subsequent civil, criminal or administrative hearing, be required to testify regarding the existence or content of a report or record privileged under this section which was disclosed in a closed portion of a hearing, nor shall such testimony be admitted into evidence in any subsequent civil, criminal or administrative hearing. A licensing agency conducting a disciplinary proceeding may review peer review committee records, testimony or reports but must prove its findings with independently obtained testimony or records which shall be presented as part of the disciplinary proceeding in open meeting of the licensing agency. Offering such testimony or records in an open public hearing shall not be deemed a waiver of the peer review privilege relating to any peer review committee testimony, records or report.

(d) Nothing in this section shall limit the authority, which may otherwise be provided by law, of the commissioner of insurance, the state board of healing arts or other health care provider licensing or disciplinary boards of this state to require a peer review committee or officer to report to it any disciplinary action or recommendation of such committee or officer; to transfer to it records of such committee's or officer's proceedings or actions to restrict or revoke the license, registration, certification or other authorization to practice of a health care provider; or to terminate the liability of the fund for all claims against a specific health care provider for damages for death or personal injury pursuant to subsection (i) of K.S.A. 40-3403, and amendments thereto. Reports and records so furnished shall not be subject to discovery, subpoena or other means of legal compulsion for their release to any person or entity and shall not be admissible in evidence in any judicial or administrative proceeding other than a disciplinary proceeding by the state board of healing arts or other health care provider licensing or disciplinary boards of this state.

(e) A peer review committee or officer may report to and discuss its activities, information and findings to other peer review committees or officers or to a board of directors or an administrative officer of a health care provider without waiver of the privilege provided by subsection (b) and the records of all such committees or officers relating to such report shall be privileged as provided by subsection (b).

(f) Nothing in this section shall be construed to prevent an insured from obtaining information pertaining to payment of benefits under a contract with an insurance company, a health maintenance organization or an administrator of a health benefits plan.

History: L. 1984, ch. 238, § 7; L. 1987, ch. 176, § 7; L. 1988, ch. 236, § 1; L. 1993, ch. 171, § 1; L. 1996, ch. 5, § 1; L. 1997, ch. 149, § 1; L. 1999, ch. 87, § 5; L. 2000, ch. 162, § 22; L. 2002, ch. 203, § 18; L. 2003, ch. 128, § 25; L. 2012, ch. 91, § 51; L. 2012, ch. 166, § 12; July 1.

Section was also amended by L. 2012, ch. 3, § 1, but that version was repealed by L. 2012, ch. 166, § 24.



65-4916 Severability of act.

65-4916. Severability of act. If any part or parts of this act [*] are held to be invalid or unconstitutional by any court, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional part or parts.

History: L. 1984, ch. 238, § 16; July 1.

* "This act," see comparative table of sections, Constitutions Volume.



65-4921 Definitions.

65-4921. Definitions. As used in K.S.A. 65-4921 through 65-4930, and amendments thereto:

(a) "Appropriate licensing agency" means the agency that issued the license to the individual or health care provider who is the subject of a report under this act.

(b) "Department" means the department of health and environment.

(c) "Health care provider" means: (1) Those persons and entities defined as a health care provider under K.S.A. 40-3401, and amendments thereto; and (2) a dentist licensed by the Kansas dental board, a dental hygienist licensed by the Kansas dental board, a professional nurse licensed by the board of nursing, a practical nurse licensed by the board of nursing, a mental health technician licensed by the board of nursing, a physical therapist licensed by the state board of healing arts, a physical therapist assistant certified by the state board of healing arts, an occupational therapist licensed by the state board of healing arts, an occupational therapy assistant licensed by the state board of healing arts and a respiratory therapist licensed by the state board of healing arts.

(d) "License," "licensee" and "licensing" include comparable terms which relate to regulation similar to licensure, such as registration.

(e) "Medical care facility" means: (1) A medical care facility licensed under K.S.A. 65-425 et seq., and amendments thereto; (2) a private psychiatric hospital licensed under K.S.A. 75-3307b, and amendments thereto; and (3) state psychiatric hospitals and state institutions for people with intellectual disability, as follows: Larned state hospital, Osawatomie state hospital, Rainbow mental health facility, Kansas neurological institute and Parsons state hospital and training center.

(f) "Reportable incident" means an act by a health care provider which: (1) Is or may be below the applicable standard of care and has a reasonable probability of causing injury to a patient; or (2) may be grounds for disciplinary action by the appropriate licensing agency.

(g) "Risk manager" means the individual designated by a medical care facility to administer its internal risk management program and to receive reports of reportable incidents within the facility.

(h) "Secretary" means the secretary of health and environment.

History: L. 1986, ch. 229, § 2; L. 1987, ch. 176, § 8; L. 1988, ch. 236, § 2; L. 1999, ch. 87, § 6; L. 2002, ch. 203, § 19; L. 2003, ch. 128, § 26; L. 2012, ch. 91, § 52; July 1.



65-4922 Medical care facilities; risk management program required; submission of plan; inspections and investigations; approval of plan; reports and records confidential.

65-4922. Medical care facilities; risk management program required; submission of plan; inspections and investigations; approval of plan; reports and records confidential. (a) Each medical care facility shall establish and maintain an internal risk management program which shall consist of:

(1) A system for investigation and analysis of the frequency and causes of reportable incidents within the facility;

(2) measures to minimize the occurrence of reportable incidents and the resulting injuries within the facility; and

(3) a reporting system based upon the duty of all health care providers staffing the facility and all agents and employees of the facility directly involved in the delivery of health care services to report reportable incidents to the chief of the medical staff, chief administrative officer or risk manager of the facility.

(b) Not less than 60 days before the time for renewal of its license in 1987, each medical care facility shall submit to the department its plan for establishing and implementing an internal risk management program. Such plan may rely upon policies and procedures adopted by the medical care facility and its departments and committees. Failure to submit such a plan shall result in denial of the renewal of the facility's license.

(c) The department shall make or cause to be made such inspections and investigations as it deems necessary to reasonably assure that each medical care facility is implementing the internal risk management program required by this section. In making such inspections and investigations, the department may review and copy the reports and records of all executive committees designated to investigate reportable incidents under this act.

(d) Upon review of a plan submitted pursuant to subsection (b), the department shall determine whether the plan meets criteria of this section. If the plan does not meet such criteria, the department shall disapprove the plan and return it to the facility, along with the reasons for disapproval. Within 60 days, the facility shall submit to the department a revised plan which meets the requirements of this section and any rules and regulations adopted hereunder. No medical care facility shall be granted renewal of its license in 1988 unless its plan has been approved by the department.

(e) A medical care facility shall not be liable for compliance with or failure to comply with the provisions of this section or any rules and regulations adopted hereunder, except as provided in K.S.A. 65-430 and amendments thereto.

(f) The secretary shall adopt such rules and regulations as necessary to administer and enforce the provisions of this section.

(g) Any reports and records reviewed or obtained by the department and in the department's possession, pursuant to subsection (a) of K.S.A. 65-4925, and amendments thereto, shall be confidential and privileged and not subject to discovery, subpoena or legal compulsion for their release to any person or entity, nor shall they be admissible in any civil or administrative action other than a disciplinary proceeding by the department.

History: L. 1986, ch. 229, § 3; L. 1987, ch. 176, § 9; L. 1989, ch. 201, § 1; April 27.



65-4923 Reporting requirements.

65-4923. Reporting requirements. (a) If a health care provider, or a medical care facility agent or employee who is directly involved in the delivery of health care services, has knowledge that a health care provider has committed a reportable incident, such health care provider, agent or employee shall report such knowledge as follows:

(1) If the reportable incident did not occur in a medical care facility, the report shall be made to the appropriate state or county professional society or organization, which shall refer the matter to a professional practices review committee duly constituted pursuant to the society's or organization's bylaws. The committee shall investigate all such reports and take appropriate action. The committee shall have the duty to report to the appropriate state licensing agency any finding by the committee that a health care provider acted below the applicable standard of care which action had a reasonable probability of causing injury to a patient, or in a manner which may be grounds for disciplinary action by the appropriate licensing agency, so that the agency may take appropriate disciplinary measures.

(2) If the reportable incident occurred within a medical care facility, the report shall be made to the chief of the medical staff, chief administrative officer or risk manager of the facility. The chief of the medical staff, chief administrative officer or risk manager shall refer the report to the appropriate executive committee or professional practices peer review committee which is duly constituted pursuant to the bylaws of the facility. The committee shall investigate all such reports and take appropriate action, including recommendation of a restriction of privileges at the appropriate medical care facility. In making its investigation, the committee may also consider treatment rendered by the health care provider outside the facility. The committee shall have the duty to report to the appropriate state licensing agency any finding by the committee that a health care provider acted below the applicable standard of care which action had a reasonable probability of causing injury to a patient, or in a manner which may be grounds for disciplinary action by the appropriate licensing agency, so that the agency may take appropriate disciplinary measures.

(3) If the health care provider involved in the reportable incident is a medical care facility, the report shall be made to the chief of the medical staff, chief administrative officer or risk manager of the facility. The chief of the medical staff, chief administrative officer or risk manager shall refer the report to the appropriate executive committee which is duly constituted pursuant to the bylaws of the facility. The executive committee shall investigate all such reports and take appropriate action. The committee shall have the duty to report to the department of health and environment any finding that the facility acted in a manner which is below the applicable standard of care and which has a reasonable probability of causing injury to a patient, so that appropriate disciplinary measures may be taken.

(4) As used in this subsection (a), "knowledge" means familiarity because of direct involvement or observation of the incident.

(5) This subsection (a) shall not be construed to modify or negate the physician-patient privilege, the psychologist-client privilege or the social worker-client privilege as codified by Kansas statutes.

(b) If a reportable incident is reported to a state agency which licenses health care providers, the agency may investigate the report or may refer the report to a review or executive committee to which the report could have been made under subsection (a) for investigation by such committee.

(c) When a report is made under this section, the person making the report shall not be required to report the reportable incident pursuant to K.S.A. 65-28,122 or 65-4216, and amendments to such sections. When a report made under this section is investigated pursuant to the procedure set forth under this section, the person or entity to which the report is made shall not be required to report the reportable incident pursuant to K.S.A. 65-28,121, 65-28,122 or 65-4216, and amendments to such sections.

(d) Each review and executive committee referred to in subsection (a) shall submit to the secretary of health and environment, on a form promulgated by such agency, at least once every three months, a report summarizing the reports received pursuant to subsections (a)(2) and (a)(3) of this section. The report shall include the number of reportable incidents reported, whether an investigation was conducted and any action taken.

(e) If a state agency that licenses health care providers determines that a review or executive committee referred to in subsection (a) is not fulfilling its duties under this section, the agency, upon notice and an opportunity to be heard, may require all reports pursuant to this section to be made directly to the agency.

(f) The provisions of this section shall not apply to a health care provider acting solely as a consultant or providing review at the request of any person or party.

History: L. 1986, ch. 229, § 4; L. 1987, ch. 176, § 10; L. 1988, ch. 236, § 3; July 1.



65-4924 Reports relating to impaired providers; procedures.

65-4924. Reports relating to impaired providers; procedures. (a) If a report to a state licensing agency pursuant to subsection (a)(1) or (2) of K.S.A. 65-4923 or any other report or complaint filed with such agency relates to a health care provider's inability to practice the provider's profession with reasonable skill and safety due to physical or mental disabilities, including deterioration through the aging process, loss of motor skill or abuse of drugs or alcohol, the agency may refer the matter to an impaired provider committee of the appropriate state or county professional society or organization.

(b) The state licensing agency shall have the authority to enter into an agreement with the impaired provider committee of the appropriate state or county professional society or organization to undertake those functions and responsibilities specified in the agreement and to provide for payment therefor from moneys appropriated to the agency for that purpose. Such functions and responsibilities may include any or all of the following:

(1) Contracting with providers of treatment programs;

(2) receiving and evaluating reports of suspected impairment from any source;

(3) intervening in cases of verified impairment;

(4) referring impaired providers to treatment programs;

(5) monitoring the treatment and rehabilitation of impaired health care providers;

(6) providing posttreatment monitoring and support of rehabilitated impaired health care providers; and

(7) performing such other activities as agreed upon by the licensing agency and the impaired provider committee.

(c) The impaired provider committee shall develop procedures in consultation with the licensing agency for:

(1) Periodic reporting of statistical information regarding impaired provider program activity;

(2) periodic disclosure and joint review of such information as the licensing agency considers appropriate regarding reports received, contacts or investigations made and the disposition of each report;

(3) immediate reporting to the licensing agency of the name and results of any contact or investigation regarding any impaired provider who is believed to constitute an imminent danger to the public or to self;

(4) reporting to the licensing agency, in a timely fashion, any impaired provider who refuses to cooperate with the committee or refuses to submit to treatment, or whose impairment is not substantially alleviated through treatment, and who in the opinion of the committee exhibits professional incompetence; and

(5) informing each participant of the impaired provider committee of the procedures, the responsibilities of participants and the possible consequences of noncompliance.

(d) If the licensing agency has reasonable cause to believe that a health care provider is impaired, the licensing agency may cause an evaluation of such health care provider to be conducted by the impaired provider committee or its designee for the purpose of determining if there is an impairment. The impaired provider committee or its designee shall report the findings of its evaluation to the licensing agency.

(e) An impaired health care provider may submit a written request to the licensing agency for a restriction of the provider's license. The agency may grant such request for restriction and shall have authority to attach conditions to the licensure of the provider to practice within specified limitations. Removal of a voluntary restriction on licensure to practice shall be subject to the statutory procedure for reinstatement of license.

(f) A report to the impaired provider committee shall be deemed to be a report to the licensing agency for the purposes of any mandated reporting of provider impairment otherwise provided for by the law of this state.

(g) An impaired provider who is participating in, or has successfully completed, a treatment program pursuant to this section shall not be excluded from any medical care facility staff solely because of such participation. However, the medical care facility may consider any impairment in determining the extent of privileges granted to a health care provider.

(h) Notwithstanding any other provision of law, a state or county professional society or organization and the members thereof shall not be liable to any person for any acts, omissions or recommendations made in good faith while acting within the scope of the responsibilities imposed pursuant to this section.

History: L. 1986, ch. 229, § 5; July 1.



65-4925 Reports, records and proceedings confidential and privileged; licensing agency disciplinary proceedings.

65-4925. Reports, records and proceedings confidential and privileged; licensing agency disciplinary proceedings. (a) The reports and records made pursuant to K.S.A. 65-4923 or 65-4924, and amendments thereto, shall be confidential and privileged, including:

(1) Reports and records of executive or review committees of medical care facilities or of a professional society or organization;

(2) reports and records of the chief of the medical staff, chief administrative officer or risk manager of a medical care facility;

(3) reports and records of any state licensing agency or impaired provider committee of a professional society or organization; and

(4) reports made pursuant to this act to or by a medical care facility risk manager, any committee, the board of directors, administrative officer or any consultant.

Such reports and records shall not be subject to discovery, subpoena or other means of legal compulsion for their release to any person or entity and shall not be admissible in any civil or administrative action other than a disciplinary proceeding by the appropriate state licensing agency.

(b) No person in attendance at any meeting of an executive or review committee of a medical care facility or of a professional society or organization while such committee is engaged in the duties imposed by K.S.A. 65-4923 shall be compelled to testify in any civil, criminal or administrative action, other than a disciplinary proceeding by the appropriate licensing agency, as to any committee discussions or proceedings.

(c) No person in attendance at any meeting of an impaired provider committee shall be required to testify, nor shall the testimony of such person be admitted into evidence, in any civil, criminal or administrative action, other than a disciplinary proceeding by the appropriate state licensing agency, as to any committee discussions or proceedings.

(d) Any person or committee performing any duty pursuant to this act shall be designated a peer review committee or officer pursuant to K.S.A. 65-4915 and amendments thereto.

(e) A licensing agency in conducting a disciplinary proceeding in which admission of any peer review committee report, record or testimony is proposed shall hold the hearing in closed session when any such report, record or testimony is disclosed. Unless otherwise provided by law, a licensing agency conducting a disciplinary proceeding may close only that portion of the hearing in which disclosure of a report or record privileged under this section is proposed. In closing a portion of a hearing as provided by this section, the presiding officer may exclude any person from the hearing location except the licensee, the licensee's attorney, the agency's attorney, the witness, the court reporter and appropriate staff support for either counsel. The licensing agency shall make the portions of the agency record in which such report or record is disclosed subject to a protective order prohibiting further disclosure of such report or record. Such report or record shall not be subject to discovery, subpoena or other means of legal compulsion for their release to any person or entity.  No person in attendance at a closed portion of a disciplinary proceeding shall at a subsequent civil, criminal or administrative hearing, be required to testify regarding the existence or content of a report or record privileged under this section which was disclosed in a closed portion of a hearing, nor shall such testimony be admitted into evidence in any subsequent civil, criminal or administrative hearing. A licensing agency conducting a disciplinary proceeding may review peer review committee records, testimony or reports but must prove its findings with independently obtained testimony or records which shall be presented as part of the disciplinary proceeding in open meeting of the licensing agency. Offering such testimony or records in an open public hearing shall not be deemed a waiver of the peer review privilege relating to any peer review committee testimony, records or report.

History: L. 1986, ch. 229, § 6; L. 1987, ch. 176, § 11; L. 1997, ch. 149, § 2; May 1.



65-4926 Immunity from civil liability for report or investigation, limits.

65-4926. Immunity from civil liability for report or investigation, limits. Any person or entity which, in good faith, reports or provides information or investigates any health care provider as authorized by K.S.A. 65-4923 or 65-4924 shall not be liable in a civil action for damages or other relief arising from the reporting, providing of information or investigation except upon clear and convincing evidence that the report or information was completely false, or that the investigation was based on false information, and that the falsity was actually known to the person making the report, providing the information or conducting the investigation at the time thereof.

History: L. 1986, ch. 229, § 7; July 1.



65-4927 Failure to report; remedies; immunity from civil liability.

65-4927. Failure to report; remedies; immunity from civil liability. (a) No person or entity shall be subject to liability in a civil action for failure to report as required by K.S.A. 65-4923 or 65-4924.

(b) The license of a person or entity required to report under subsection (a) of K.S.A. 65-4923 may be revoked, suspended or limited, or the licensee subjected to public or private censure, by the appropriate state licensing agency if the licensee is found, pursuant to the Kansas administrative procedure act, to have willfully and knowingly failed to make any report as required by K.S.A. 65-4923 or 65-4924.

(c) Willful and knowing failure to make a report required by K.S.A. 65-4923 or 65-4924 is a class C misdemeanor.

(d) In no event shall a medical care facility or a professional society or organization be liable in damages for the alleged failure to properly investigate or act upon any report made pursuant to K.S.A. 65-4923.

History: L. 1986, ch. 229, § 8; July 1.



65-4928 Employer retribution for reporting; prohibition; remedy.

65-4928. Employer retribution for reporting; prohibition; remedy. (a) No employer shall discharge or otherwise discriminate against any employee for making any report pursuant to K.S.A. 65-4923 or 65-4924.

(b) Any employer who violates the provisions of subsection (a) shall be liable to the aggrieved employee for damages for any wages or other benefits lost due to the discharge or discrimination plus a civil penalty in an amount not exceeding the amount of such damages. Such damages and civil penalty shall be recoverable in an individual action brought by the aggrieved employee. If the aggrieved employee substantially prevails on any of the allegations contained in the pleadings in an action allowed by this section, the court, in its discretion, may allow the employee reasonable attorney fees as part of the costs.

History: L. 1986, ch. 229, § 9; July 1.



65-4929 Purpose of risk management programs; status of entities conducting programs; antitrust immunity.

65-4929. Purpose of risk management programs; status of entities conducting programs; antitrust immunity. (a) The legislature of the state of Kansas recognizes the importance and necessity of providing and regulating certain aspects of health care delivery in order to protect the public's general health, safety and welfare. Implementation of risk management plans and reporting systems as required by K.S.A. 65-4922, 65-4923 and 65-4924 and peer review pursuant to K.S.A. 65-4915 and amendments thereto effectuate this policy.

(b) Health care providers and review, executive or impaired provider committees performing their duties under K.S.A. 65-4922, 65-4923 and 65-4924 and peer review pursuant to K.S.A. 65-4915 and amendments thereto for the purposes expressed in subsection (a) and 65-4915 and amendments thereto shall be considered to be state officers engaged in a discretionary function and all immunity of the state shall be extended to such health care providers and committees, including that from the federal and state antitrust laws.

(c) Nothing in this section shall be construed to require health care providers or review, executive or impaired provider committees to be subject to or comply with any other law relating to or regulating state agencies, officers or employees.

History: L. 1986, ch. 229, § 10; July 1.



65-4930 Act supplemental to existing law.

65-4930. Act supplemental to existing law. The provisions of K.S.A. 65-4921 through 65-4929 shall be supplemental to K.S.A. 65-28,121, 65-28,122, 65-4216 and 65-4909, and amendments to such sections, and shall not be construed to repeal or modify those sections.

History: L. 1986, ch. 229, § 11; L. 1988, ch. 236, § 4; July 1.



65-4941 Do not resuscitate orders or directives; definitions.

65-4941. Do not resuscitate orders or directives; definitions. As used in this act:

(a) "Cardiopulmonary resuscitation" means chest compressions, assisted ventilations, intubation, defibrillation, administration of cardiotonic medications or other medical procedure which is intended to restart breathing or heart functioning;

(b) "do not resuscitate" directive or "DNR directive" means a witnessed document in writing, voluntarily executed by the declarant in accordance with the requirements of this act;

(c) "do not resuscitate order" or "DNR order" means instruction by the physician or physician assistant who is responsible for the care of the patient while admitted to a medical care facility licensed pursuant to K.S.A. 65-429, and amendments thereto, or an adult care home licensed pursuant to K.S.A. 39-928, and amendments thereto;

(d) "health care provider" means a health care provider as that term is defined by K.S.A. 65-4915, and amendments thereto;

(e) "DNR identifier" means a medallion or bracelet designed to be worn by a patient which has been inscribed to identify the patient and contains the letters "DNR" or the statement "do not resuscitate" when such DNR identifier is distributed by an entity certified by the emergency medical services board;

(f) "physician" means a person licensed to practice medicine and surgery by the state board of healing arts;

(g) "physician assistant" means a person licensed by the state board of healing arts to practice as a physician assistant; and

(h) "declarant" means any person who has executed a "do not resuscitate" directive in accordance with the provisions of this act.

History: L. 1994, ch. 143, § 1; L. 2015, ch. 46, § 15; July 1.



65-4942 Same; form.

65-4942. Same; form. A "do not resuscitate" directive shall be in substantially the following form:

PRE-HOSPITAL DNR REQUEST FORM

An advanced request to Limit the Scope of

Emergency Medical Care

I, _________________, request limited emergency care as herein described.

(Name)

I understand DNR means that if my heart stops beating or if I stop breathing, no medical procedure to restart breathing or heart functioning will be instituted.

I understand this decision will not prevent me from obtaining other emergency medical care by pre-hospital care providers or medical care directed by a physician prior to my death.

I understand I may revoke this directive at any time.

I give permission for this information to be given to the pre-hospital care providers, doctors, nurses or other health care personnel as necessary to implement this directive.

I hereby agree to the "Do Not Resuscitate" (DNR) directive.

_______________________________  _________________

Signature  Date

_______________________________  _________________

Witness  Date

I AFFIRM THIS DIRECTIVE IS THE EXPRESSED WISH OF THE PATIENT, IS MEDICALLY APPROPRIATE, AND IS DOCUMENTED IN THE PATIENT'S PERMANENT MEDICAL RECORD.

In the event of an acute cardiac or respiratory arrest, no cardiopulmonary resuscitation will be initiated.

________________________________  ____________________

Attending Physician's or  Date

Physician Assistant's Signature*

________________________________  ____________________

Address  Facility or Agency Name

*Signature of physician or physician assistant not required if the above-named is a member of a church or religion which, in lieu of medical care and treatment, provides treatment by spiritual means through prayer alone and care consistent therewith in accordance with the tenets and practices of such church or religion.

REVOCATION PROVISION

I hereby revoke the above declaration.

______________________________  ________________________

Signature  Date

History: L. 1994, ch. 143, § 2; L. 2015, ch. 46, § 17; July 1.



65-4943 Same; requirements of form.

65-4943. Same; requirements of form. A "do not resuscitate" directive shall be: (a) In writing; (b) signed by the person making the declaration, or by another person in the declarant's presence and by the declarant's expressed direction; (c) dated; and (d) signed in the presence of a witness who is at least 18 years of age and who shall not be the person who signed the declaration on behalf of and at the direction of the person making the declaration, related to the declarant by blood or marriage, entitled to any portion of the estate of the declarant according to the laws of intestate succession of this state or under any will of the declarant or codicil thereto, or directly financially responsible for declarant's medical care.

History: L. 1994, ch. 143, § 3; April 14.



65-4944 Same; immunity from liability.

65-4944. Same; immunity from liability. No health care provider who in good faith causes or participates in the withholding or withdrawing of cardiopulmonary resuscitation pursuant to a "do not resuscitate" order or directive or the presence of a DNR identifier shall be subject to any civil liability nor shall such health care provider be guilty of a crime or an act of unprofessional conduct.

History: L. 1994, ch. 143, § 4; April 14.



65-4945 Same; existing documents, compliance with act.

65-4945. Same; existing documents, compliance with act. Any document or other method of establishing a "do not resuscitate" order or directive which has been adopted by a medical care facility, an adult care home, or an emergency medical service prior to the effective date of this act shall be considered in substantial compliance with the definition of a "do not resuscitate" order or directive under this act.

History: L. 1994, ch. 143, § 5; April 14.



65-4946 Same; DNR identifier; duties of emergency medical services board; rules and regulations.

65-4946. Same; DNR identifier; duties of emergency medical services board; rules and regulations. The emergency medical services board shall certify pursuant to rules and regulations entities which distribute DNR identifiers.  Such entities may be certified when a DNR identifier is distributed only pursuant to a properly executed "do not resuscitate" directive and when such entity maintains a toll free, staffed telephone line that may be called at any time to verify the identity of the patient.

History: L. 1994, ch. 143, § 6; April 14.



65-4947 Same; validity of DNR order during transport of patient.

65-4947. Same; validity of DNR order during transport of patient. A "do not resuscitate" order established while the patient is admitted to a medical care facility licensed pursuant to K.S.A. 65-429, and amendments thereto, or an adult care home licensed pursuant to K.S.A. 39-928, and amendments thereto, shall remain valid during transport of the patient between such medical care facility and an adult care home or between such adult care home and a medical care facility unless rescinded by the physician who is responsible for the care of the patient.

History: L. 1994, ch. 143, § 7; April 14.



65-4948 Same; rules and regulations.

65-4948. Same; rules and regulations. The board may adopt rules and regulations necessary to implement the provisions of this act.

History: L. 1994, ch. 143, § 8; April 14.



65-4955 Health care provider cooperation act; legislative findings; protection of public.

65-4955. Health care provider cooperation act; legislative findings; protection of public. (a) This act shall be known and may be cited as the health care provider cooperation act.

(b) The legislature finds as follows: (1) Technological and scientific developments in health care have enhanced the prospects for further improvement in the quality of care provided to Kansas citizens; (2) the costs of improved technology and improved scientific methods for the provision of health care are significant factors in the escalating cost of health care; (3) cooperative agreements among health care providers concerning the provision of services can foster further improvements in the quality of health care for Kansas citizens, moderate increases in costs, avoid duplication of resources and improve access to needed services in rural areas of Kansas; and (4) because cooperative agreements may require health care providers to collaborate on the provision of services, thereby raising the issue of anti-trust effects, regulatory oversight of cooperative agreements is necessary to ensure that the benefits of agreements outweigh any disadvantages attributable to any reduction in competition resulting from such agreements.

(c) Cooperative agreements approved pursuant to this act articulate and implement the policy of the state to improve and protect the quality and availability of health care to Kansas citizens. Continued active supervision by the state over all aspects of such agreements, and the standards and requirements established by this act, will provide protection to the public offsetting the loss of protection otherwise provided by competition.

History: L. 1994, ch. 153, § 1; April 14.



65-4956 Same; definitions.

65-4956. Same; definitions. As used in this act:

(a) "Cooperative agreement" means an agreement among two or more health care providers for the sharing, allocation or referral of patients, personnel, instructional programs, support services and facilities, or medical, diagnostic or laboratory facilities or procedures or other services traditionally offered by health care providers.

(b) "Health care provider" means health care provider as defined under K.S.A. 65-4921 and amendments thereto; licensed pharmacist; or licensed optometrist.

(c) "Hospital" has the same meaning as defined under K.S.A. 65-425 and amendments thereto.

(d) "Secretary" means the secretary of health and environment.

History: L. 1994, ch. 153, § 2; April 14.



65-4957 Same; cooperative agreements; application for certificate of public advantage; application fees; issuance of certificate of public advantage, when; evaluation of cooperative agreement; amendment of approved agreement.

65-4957. Same; cooperative agreements; application for certificate of public advantage; application fees; issuance of certificate of public advantage, when; evaluation of cooperative agreement; amendment of approved agreement. (a) A health care provider may negotiate and enter into cooperative agreements with other health care providers in the state if the likely benefits resulting from the agreements outweigh any disadvantages attributable to a reduction in competition that may result from the agreements.

(b) Parties to a cooperative agreement may apply to the secretary for a certificate of public advantage approving and governing that cooperative agreement. The application shall include an executed copy of the cooperative agreement and shall describe the nature and scope of the cooperation in the agreement and any consideration passing to any party under the agreement. The application shall be accompanied by an application fee fixed by the secretary by rules and regulations in an amount necessary to defray all or part of the costs of the agency in the determination of whether to grant or deny a certificate of public advantage under the health care provider cooperation act.

(c) The secretary shall review the application in accordance with the standards set forth in subsections (e) and (f) of this section, and shall hold a public hearing in accordance with rules and regulations adopted by the secretary. The secretary shall approve or deny the application within 90 days of the date of filing of the application and that decision shall be in writing and set forth the basis for the decision.

(d) The secretary shall issue a certificate of public advantage for a cooperative agreement if the secretary determines the applicants have demonstrated that the benefits resulting from the agreement outweigh any disadvantages attributable to a reduction in competition that may result from the agreement.

(e) In evaluating the potential benefits of a cooperative agreement, the secretary shall consider whether one or more of the following benefits may result from the cooperative agreement:

(1) Enhancement of the quality of health care provided to Kansas citizens;

(2) preservation of health care facilities or providers, or both, in geographical proximity to the communities traditionally served by those facilities or providers, or both;

(3) increased cost efficiency of services provided by the health care providers involved;

(4) improvements in the utilization of health care resources and equipment; and

(5) avoidance of duplication of resources.

(f) The secretary's evaluation of any disadvantages attributable to a reduction in competition likely to result from the agreement shall include, but not be limited to, the following factors:

(1) The extent of any adverse impact on the ability of health maintenance organizations, preferred provider organizations, managed health care service agents or other health care payers to negotiate optimal payment and service arrangements with hospitals, physicians, allied health care professionals or other health care providers;

(2) the extent of any reduction in competition among health care providers or other persons furnishing goods or services to, or in competition with, health care providers that may result directly or indirectly from the cooperative agreement;

(3) the extent of any adverse impact on patients in the quality, availability and cost of health care services; and

(4) the availability of arrangements that are less restrictive to competition and achieve the same benefits or a more favorable balance of benefits over disadvantages attributable to any reduction in competition which may result from the agreement.

(g) A cooperative agreement approved pursuant to this act may be amended only after the amendment is approved by the secretary in the same manner as required for initial approval of the cooperative agreement.

History: L. 1994, ch. 153, § 3; April 14.



65-4958 Same; annual review of approved cooperative agreement; proceedings to terminate certificate of public advantage.

65-4958. Same; annual review of approved cooperative agreement; proceedings to terminate certificate of public advantage. Any cooperative agreement approved pursuant to this act shall thereafter be reviewed annually by the secretary. If the secretary determines at any time that a cooperative agreement no longer meets the requirements of this act, the secretary may initiate proceedings to terminate the certificate of public advantage in accordance with the Kansas administrative procedure act.

History: L. 1994, ch. 153, § 4; April 14.



65-4959 Same; file of cooperative agreements for which certificates of public advantage are in effect; notice of termination.

65-4959. Same; file of cooperative agreements for which certificates of public advantage are in effect; notice of termination. The secretary shall maintain on file all cooperative agreements for which certificates of public advantage are in effect. Any party to a cooperative agreement who terminates the agreement shall file a notice of termination with the secretary within 30 days after termination.

History: L. 1994, ch. 153, § 5; April 14.



65-4960 Same; cooperative agreement for which certificate of public advantage issued is lawful agreement; negotiating and entering into cooperative agreement is lawful conduct; application of act; effect of provisions of cooperative agreement.

65-4960. Same; cooperative agreement for which certificate of public advantage issued is lawful agreement; negotiating and entering into cooperative agreement is lawful conduct; application of act; effect of provisions of cooperative agreement. (a) A cooperative agreement for which a certificate of public advantage has been issued is a lawful agreement. If the parties to a cooperative agreement file an application for a certificate of public advantage governing the agreement with the secretary, the conduct of the parties in negotiating and entering into a cooperative agreement is lawful conduct. Nothing in this act shall apply to any cooperative agreement, or to the actions of persons negotiating or executing a cooperative agreement, not submitted and approved in accordance with the provisions of this act.

(b) The provisions of this act shall apply to any agreement among health care providers by which ownership or control over substantially all of the stock, assets or activities of one or more health care providers is placed under the control of another health care provider.

(c) The provisions of this act shall not apply to:

(1) Any cooperative agreement entered into by health care providers prior to the effective date of this act; or

(2) any authorized activity of a rural health network under K.S.A. 65-468 et seq., and amendments thereto.

(d) The rights and responsibilities of the parties to a cooperative agreement shall be determined in accordance with the provisions of the cooperative agreement.

History: L. 1994, ch. 153, § 6; April 14.



65-4961 Same; advisory committee of health care providers created.

65-4961. Same; advisory committee of health care providers created. There is hereby created a committee of not to exceed five health care providers to be appointed as follows:  One member by the governor; one member by the speaker of the house of representatives; one member by the minority leader of the house of representatives; one member by the president of the senate; and one member by the minority leader of the senate. The members of the committee shall serve at the pleasure of their appointing authority. The committee shall advise the secretary on matters concerning the administration of this act and make recommendations to the secretary concerning applications for the issuance of certificates of public advantage and the termination of such certificates. The committee shall meet on the call of the secretary. Committee members shall not be paid compensation, subsistence allowances, mileage or other expenses as otherwise may be authorized by law for attending meetings, or subcommittee meetings, of the committee.

History: L. 1994, ch. 153, § 7; April 14.



65-4965 Citation of act.

65-4965. Citation of act. K.S.A. 65-4965 to 65-4968, inclusive, and amendments thereto, shall be known as the patient's contact lens prescription release act.

History: L. 2002, ch. 113, § 1; Jan. 1, 2003.



65-4966 Patient entitled to receive copy of contact lens prescription; disclosures; prescription limitations.

65-4966. Patient entitled to receive copy of contact lens prescription; disclosures; prescription limitations. Each patient shall be entitled to receive a copy of such patient's contact lens prescription once the same prescription has been determined and the adaptation period has been completed. Any prescription for a specific brand of contact lenses available only from the licensed optometrist or person licensed to practice medicine and surgery, but which are generally marketed under an alternate brand, must disclose the name of the manufacturer and the trade name of the alternate brand. No contact lens prescription may be limited by an expiration date or otherwise to a period of less than 12 months from either the date the prescription is first determined or the last date of the contact lens evaluation by a licensed optometrist or a person licensed to practice medicine and surgery, whichever date is later, unless a health related reason for the limitation is noted in the patient's medical record.

History: L. 2002, ch. 113, § 3; Jan. 1, 2003.



65-4967 Definition of person dispensing contact lenses for purposes of section; persons mailing or delivering contact lenses to patients in Kansas; registration requirements; fees; temporary suspension or limitation of registration; emergency proceedings; moneys remitted to state board of healing arts.

65-4967. Definition of person dispensing contact lenses for purposes of section; persons mailing or delivering contact lenses to patients in Kansas; registration requirements; fees; temporary suspension or limitation of registration; emergency proceedings; moneys remitted to state board of healing arts. (a) For purposes of this section a person dispensing contact lenses means a person or entity not licensed under K.S.A. 65-1505, and amendments thereto, or licensed to practice medicine and surgery in Kansas who mails or delivers, using commercial courier or overnight or other delivery services, contact lenses to patients in Kansas pursuant to a contact lens prescription which such person or entity did not determine.

(b) No person dispensing contact lenses as defined under subsection (a) may dispense contact lenses to Kansas residents unless such person meets the criteria of this section, is registered under this section and pays the annual registration fee set by the state board of healing arts. Registration fees shall not exceed the annual fee for an initial or renewal permit to practice optometry in this state as provided in K.S.A. 65-1505, and amendments thereto.

(c) Approval of the registration for dispensing contact lenses shall be provided by the state board of healing arts upon certification by the person dispensing the contact lenses that such person:

(1) Is licensed or registered to dispense contact lenses in the state where the dispensing facility is located, if required to be licensed or registered in such state;

(2) provides the location, names and titles of all principal corporate officers and of the individual who is responsible for overseeing the dispensing of contact lenses in Kansas;

(3) complies with directions and appropriate requests for information from the regulating agency of each state where such person is licensed or registered;

(4) will respond directly and within a reasonable period of time, not to exceed 15 days, to all communications from the state board of healing arts concerning the dispensing of contact lenses in Kansas;

(5) maintains records of contact lenses and their corresponding valid, unexpired prescription dispensed in Kansas;

(6) agrees to cooperate with the state board of healing arts in providing information to the regulatory agency of any state where it is licensed or registered concerning matters related to the dispensing of contact lenses in Kansas;

(7) provides a toll-free telephone service for responding to questions and complaints from individuals in Kansas during such person's regular hours of operation and agrees to (a) include the toll-free number in literature provided with contact lenses and (b) refer all questions relating to eye care for the lenses prescribed to the licensee who determined the contact lens prescription;

(8) provides the following, or substantially equivalent, written notification to the patient whenever contact lenses are supplied:

WARNING: IF YOU ARE HAVING ANY OF THE FOLLOWING SYMPTOMS, REMOVE YOUR LENSES IMMEDIATELY AND CONSULT YOUR EYE CARE PRACTITIONER BEFORE WEARING YOUR LENSES AGAIN: UNEXPLAINED EYE DISCOMFORT, WATERING, VISION CHANGE OR REDNESS;

(9) fills contact lens prescriptions according to the strict directions of a person licensed to practice optometry or person licensed to practice medicine and surgery in Kansas, without any deviation or substitution of lenses; and

(10) consents in writing to the personal and subject matter jurisdiction of the district courts of this state and the state board of healing arts for actions arising out of this act.

(d) The state board of healing arts may temporarily suspend or temporarily limit the registration of any person dispensing contact lenses to Kansas residents in accordance with the emergency adjudicative proceedings under the Kansas administrative procedure act if the board determines that there is cause to believe that any of the requirements of subsection (c) and that the registrant's continued dispensing of contact lenses to Kansas residents would constitute an imminent danger to the public health and safety.

(e) The state board of healing arts shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the healing arts fee fund.

History: L. 2002, ch. 113, § 4; L. 2008, ch. 75, § 3; L. 2010, ch. 27, § 1; July 1.



65-4968 Revocation of registration or license for failure to comply with requirements of act; civil fines for violations; disposition of moneys; injunction remedy for violations; enforcement of act.

65-4968. Revocation of registration or license for failure to comply with requirements of act; civil fines for violations; disposition of moneys; injunction remedy for violations; enforcement of act. (a) The board of examiners in optometry may revoke the license of any person who is licensed by the board of examiners in optometry and who is dispensing contact lenses in Kansas under this act for failure to comply with the requirements set forth in the patient's contact lens prescription release act. The state board of healing arts may revoke the registration or license of any person who is registered under K.S.A. 65-4967, and amendments thereto, or licensed by the state board of healing arts and who is dispensing contact lenses in Kansas under this act for failure to comply with the requirements of the patient's contact lens prescription release act.

(b) (1) Upon a finding of any violation of the patient's contact lens prescription release act, in lieu of or in addition to any other action, the board of examiners in optometry for persons licensed by the board of examiners in optometry or the state board of healing arts for persons subject to the provisions of K.S.A. 65-4967, and amendments thereto, registered under K.S.A. 65-4967, and amendments thereto, or licensed by the state board of healing arts to practice medicine and surgery may assess a civil fine not in excess of $10,000 against such person dispensing contact lenses under this act.

(2) The board of examiners in optometry shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of such remittance the state treasurer shall deposit the entire amount in the state treasury. The state treasurer shall then deposit into the optometry fee fund an amount from such deposits equal to the board's actual costs, including attorney fees, related to fine assessment and enforcement as certified by the president of the board. All expenditures from such funds shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the board or by a person designated by the president.

(3) The state board of healing arts shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of such remittance the state treasurer shall deposit the entire amount in the state treasury. The state treasurer shall then deposit into the healing arts fee fund an amount from such deposits equal to the board's actual costs, including attorney fees, related to fine assessment and enforcement as certified by the president of the board. All expenditures from such funds shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the board or by a person designated by the president.

(c) If a person dispensing contact lenses is operating in violation of the patient's contact lens prescription release act, for persons licensed by the board of examiners in optometry, the board of examiners in optometry or the attorney general may commence an action to enjoin such person from further violations. If a person dispensing contact lenses who is subject to the provisions of K.S.A. 65-4967, and amendments thereto, is registered under K.S.A. 65-4967, and amendments thereto, or is licensed by the state board of healing arts, is operating in violation of the patient's contact lens prescription release act, the state board of healing arts or the attorney general may commence an action in the name of the state of Kansas to enjoin such person from further violations or from mailing, shipping or otherwise delivering contact lenses in Kansas.

(d) The board of examiners in optometry shall administer and enforce the provisions of the patient's contact lens prescription release act for persons licensed by the board of examiners in optometry, and the state board of healing arts shall administer and enforce the provisions of the patient's contact lens prescription release act for persons subject to the provisions of K.S.A. 65-4967, and amendments thereto, registered under K.S.A. 65-4967, and amendments thereto, or licensed by the state board of healing arts, and each such board is hereby granted such specific powers as are necessary for the purpose of administering and enforcing such law, including adopting rules and regulations, which rules and regulations shall not be inconsistent with the provisions of the law being enforced.

History: L. 2002, ch. 113, § 5; Jan. 1, 2003.



65-4969 Contact lens advisory council established; membership on council; expenses of members.

65-4969. Contact lens advisory council established; membership on council; expenses of members. (a) There is hereby established a contact lens advisory council to advise the state board of healing arts in carrying out the provisions of the patient's contact lens prescription release act. The council shall consist of three members, all residents of the state of Kansas appointed by the state board of healing arts as follows: One member shall be a person licensed to practice medicine and surgery who specializes in ophthalmology, one member shall be a licensed optometrist and one member shall be a person dispensing contact lenses as defined in the patient's contact lens prescription release act.

(b) If a vacancy occurs on the council, the state board of healing arts shall appoint a person of like qualifications to fill the vacant position for the unexpired term, if any. The members appointed shall serve at the pleasure of the state board of healing arts.

(c) Members of the council attending meetings of the council, or attending a subcommittee meeting thereof authorized by the council, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223 and amendments thereto from the healing arts fee fund.

History: L. 2002, ch. 113, § 6; Jan. 1, 2003.



65-4974 Research protocols; informed consent of adults and emancipated minors.

65-4974. Research protocols; informed consent of adults and emancipated minors. (a) In accordance with the provisions of 21 C.F.R. § 56.101 et seq., and amendments thereto, and 45 C.F.R. § 46.101 et seq., and amendments thereto, in the case of an adult or emancipated minor who: (1) Is being treated by a person licensed to practice medicine and surgery and who has medical staff membership with a medical care facility, as defined in K.S.A. 65-4921, and amendments thereto, that has its own, or contracts with, an independent institutional review board; and (2) is incapable of giving informed consent for the research protocol, which has been approved by an institutional review board, the research protocol may proceed upon obtaining the informed consent of the adult or emancipated minor's legal guardian or the attorney in fact with the authority to make health care decisions for that person pursuant to K.S.A. 58-625 et seq., and amendments thereto.

(b) If neither of the designations described in subsection (a) has been made or neither of the parties described in subsection (a) can be contacted using reasonably diligent efforts, any member of the adult or emancipated child's family, in the order listed in this subsection, who has the capacity to provide informed consent and can be contacted using reasonably diligent efforts may provide informed consent to a research protocol, as described in subsection (a). The order of priority for family members to provide consent is as follows:

(1) The adult or emancipated minor's spouse, unless they are legally separated;

(2) an adult child;

(3) a parent; or

(4) an adult relative by blood or marriage.

(c) Nothing in this section shall authorize a legal guardian, attorney in fact with the authority to make health care decisions or family member authorized to provide informed consent pursuant to subsection (b) to provide informed consent as to research protocols that are contrary to the incapacitated person's permission, expressed orally or in writing, regarding such research protocols.

History: L. 2004, ch. 109, § 1; July 1.



65-4975 Pain patient's quality of care act.

65-4975. Pain patient's quality of care act. K.S.A. 2015 Supp. 65-4975 through 65-4977, and amendments thereto, shall be known and may be cited as the pain patient's quality of care act.

History: L. 2006, ch. 110, § 1; July 1.



65-4976 Legislative findings on pain treatment.

65-4976. Legislative findings on pain treatment. The legislature finds and declares that pain is a significant health problem, and that the diagnosis and treatment of pain is complex, and can involve several therapeutic modalities. The treatment of pain may require the use of controlled substances in appropriate circumstances. In order to promote the public health, safety and welfare, the state has a duty to restrict the inappropriate use of controlled substances while supporting a physician's or other health care provider's ability to provide appropriate pain treatment consistent with patient needs and sound clinical judgment.

History: L. 2006, ch. 110, § 2; July 1.



65-4977 Persons suffering from pain; use of controlled substances for pain treatment.

65-4977. Persons suffering from pain; use of controlled substances for pain treatment. (a) A person suffering from pain:

(1) Should be an active participant in decisions about the assessment, diagnosis and treatment of their pain.

(2) May accept or reject the use of any or all diagnostic and therapeutic modalities which may be recommended to treat such person's pain.

(3) Should accurately, completely, and honestly report all symptoms and concerns to physicians and other health care professionals conducting assessment and treatment of such person's pain.

(b) Nothing in this act shall be construed to prevent, restrict or limit a physician or other person authorized to prescribe drugs from prescribing, dispensing, administering, or distributing a controlled substance to a patient for the treatment of pain, when it is for a valid medical purpose and based on appropriate clinical indications.

(c) Nothing in this act shall be construed to require a physician or other person authorized to prescribe drugs to prescribe, dispense, administer, or distribute a controlled substance to a patient for the treatment of pain if in the judgment of the prescriber the use of a controlled substance is not clinically indicated or the most appropriate therapeutic modality.

History: L. 2006, ch. 110, § 3; July 1.



65-4978 Medical retainer agreement; definitions; requirements; notice.

65-4978. Medical retainer agreement; definitions; requirements; notice. (a) As used in this section:

(1) "Health care provider" means a person licensed under the healing arts act as specified by K.S.A. 65-2802(d), and amendments thereto. Health care provider includes an individual or other legal entity alone or with others professionally associated with the individual or other legal entity.

(2) "Medical retainer agreement" means a contract between a health care provider and an individual patient or patient's legal representative in which the health care provider agrees to provide routine health care services to the individual patient for an agreed-upon fee and period of time.

(3) "Routine health care service" means only the following:

(A) Screening, assessment, diagnosis and treatment for the purpose of promotion of health or the detection and management of disease or injury;

(B) medical supplies and prescription drugs that are dispensed in a health care provider's office or facility site;

(C) laboratory work including routine blood screening or routine pathology screening performed by a laboratory that meets either of the following requirements:

(i) Is associated with the health care provider that is a party to the medical retainer agreement; or

(ii) if not associated with the health care provider, has entered into an agreement with the health care provider that is a party to the medical retainer agreement to provide the laboratory work without charging a fee to the patient for the laboratory work.

(b) (1) A medical retainer agreement is not insurance and shall not be subject to any provisions of chapter 40 of the Kansas Statutes Annotated, and amendments thereto. Entering into a medical retainer agreement is not the business of insurance and is not subject to any provisions of chapter 40 of the Kansas Statutes Annotated, and amendments thereto.

(2) A health care provider or agent of a health care provider is not required to obtain a certificate of authority or license under chapter 40 of the Kansas Statutes Annotated, and amendments thereto, to market, sell or offer to sell a medical retainer agreement.

(3) To be considered a medical retainer agreement for the purposes of this section, the agreement must meet all of the following requirements:

(A) Be in writing;

(B) be signed by the health care provider or agent of the health care provider and the individual patient or such patient's legal representative;

(C) allow either party to terminate the agreement on written notice to the other party;

(D) describe and quantify the specific routine health care services that are included in the agreement;

(E) specify the fee for the agreement;

(F) specify the period of time under the agreement;

(G) prominently state in writing that the agreement is not health insurance;

(H) prohibit the health care provider and the patient from billing an insurer or other third party payer for the services provided under the agreement; and

(I) prominently state in writing that the individual patient must pay the provider for all services not specified in the agreement and not otherwise covered by insurance.

(c) At the top of the first page of the medical retainer agreement, the language shall prominently state in writing, in boldface type in 10 point font or greater and in the following form with all words capitalized:

NOTICE: THIS MEDICAL RETAINER AGREEMENT DOES NOT CONSTITUTE INSURANCE, IS NOT A MEDICAL PLAN THAT PROVIDES HEALTH INSURANCE COVERAGE FOR PURPOSES OF THE FEDERAL PATIENT PROTECTION AND AFFORDABLE CARE ACT AND COVERS ONLY LIMITED, ROUTINE HEALTH CARE SERVICES AS DESIGNATED IN THIS AGREEMENT.

This notice shall be followed by a short, parallel line which shall be initialed by the patient or the patient's legal representative to indicate the patient or patient's legal representative has read the notice statement.

History: L. 2015, ch. 46, § 1; July 1.






Article 50 CREDENTIALING

65-5001 Credentialing health care personnel; definitions.

65-5001. Credentialing health care personnel; definitions. As used in this act unless the context requires otherwise, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Credentialing" or "credentialed" means the formal recognition of professional or technical competence through the process of registration, licensure or other statutory regulation.

(b) "Certification" means the process by which a nongovernmental agency or association or the federal government grants recognition to an individual who has met certain predetermined qualifications specified by the nongovernmental agency or association or the federal government.

(c) "Registration" means the process by which the state identifies and lists on an official roster those persons who meet predetermined qualifications and who will be the only persons permitted to use a designated title.

(d) "Licensure" means a method of regulation by which the state grants permission to persons who meet predetermined qualifications to engage in an occupation or profession, and that to engage in such occupation or profession without a license is unlawful.

(e) "Health care personnel" means those persons whose principal functions, customarily performed for remuneration, are to render services, directly or indirectly, to individuals for the purpose of:

(1) Preventing physical, mental or emotional illness;

(2) detecting, diagnosing and treating illness;

(3) facilitating recovery from illness; or

(4) providing rehabilitative or continuing care following illness; and who are qualified by training, education or experience to do so.

(f) "Provider of health care" means an individual:

(1) Who is a direct provider of health care (including, but not limited to, a person licensed to practice medicine and surgery, licensed dentist, registered professional nurse, licensed practical nurse, licensed podiatrist, or physician assistant) in that the individual's primary current activity is the provision of health care to individuals or the administration of facilities or institutions (including medical care facilities, long-term care facilities, outpatient facilities, and health maintenance organizations) in which such care is provided and, when required by state law, the individual has received professional training in the provision of such care or in such administration and is licensed or certified for such provision or administration;

(2) who holds a fiduciary position with, or has a fiduciary interest in, any entity described in subsection (f)(3)(B) or subsection (f)(3)(D) other than an entity described in either such subsection which is also an entity described in section 501(c)(3) of the internal revenue code of 1954, as amended and supplemented, and which does not have as its primary purpose the delivery of health care, the conduct of research, the conduct of instruction for health professionals or the production of drugs or articles described in subsection (f)(3)(C);

(3) who receives, either directly or through a spouse, more than 1/5 of such person's gross annual income from any one or combination of the following:

(A) Fees or other compensation for research into or instruction in the provision of health care;

(B) entities engaged in the provision of health care or in such research or instruction;

(C) producing or supplying drugs or other articles for individuals or entities for use in the provision of or in research into or instruction in the provision of health care; or

(D) entities engaged in producing drugs or such other articles;

(4) who is a member of the immediate family of an individual described in subsection (f)(1), (f)(2) or (f)(3); or

(5) who is engaged in issuing any policy or contract of individual or group health insurance or hospital or medical service benefits. An individual shall not be considered a provider of health care solely because the individual is a member of the governing board of an entity described in subsection (f)(3)(B) or subsection (f)(3)(D).

(g) "Consumer of health care" means an individual who is not a provider of health care.

(h) "Secretary" means the secretary of health and environment.

History: L. 1980, ch. 181, § 1; L. 1986, ch. 246, § 1; L. 1987, ch. 232, § 2; L. 1988, ch. 246, § 22; L. 2004, ch. 117, § 8; July 1.



65-5002 Same; credentialing applications; fees.

65-5002. Same; credentialing applications; fees. (a) Health care personnel seeking to be credentialed by the state shall submit a credentialing application to the secretary upon forms approved by the secretary. The application shall be accompanied by an application fee of $1,000. The secretary shall not accept a credentialing application unless such application is accompanied by the application fee and is signed by 100 or more Kansas resident proponents of credentialing the health care occupation or profession seeking to be credentialed. All credentialing applications accepted by the secretary shall be referred to the technical committee for review and recommendation in accordance with the provisions of this act and rules and regulations adopted by the secretary. The application fee established under this subsection (a) shall apply to every group of health care personnel which submits a credentialing application to the secretary on and after the effective date of this act and to every group of health care personnel which has not filed both a notice of intention and a fully answered application before the effective date of this act.

(b) The secretary shall remit all moneys received from fees under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1980, ch. 181, § 2; L. 1986, ch. 246, § 2; L. 1987, ch. 232, § 3; L. 2001, ch. 5, § 260; July 1.



65-5003 Same; appointment of technical committee; hearings; evidence; criteria; findings; recommendations and report.

65-5003. Same; appointment of technical committee; hearings; evidence; criteria; findings; recommendations and report. (a) A technical committee shall be appointed by the secretary to examine and investigate each credentialing application referred by the secretary. Seven persons shall be appointed to each technical committee and such persons shall be appointed for a term of one year.  Within 120 days after the expiration of such term, the secretary shall appoint a successor to fill such vacancy.  The chairperson of the technical committee shall be designated by the secretary.  Three members of the technical committee shall be health care personnel currently credentialed under the laws of this state.  Four members of the technical committee shall be consumers of health care who are not also providers of health care.  No member of the technical committee shall have a direct economic or personal interest in the credentialing or noncredentialing of health care personnel whose application for credentialing will be reviewed by the technical committee.  If a member of the technical committee has a direct economic or personal interest in the credentialing or noncredentialing of health care personnel whose application for credentialing will be reviewed by the technical committee or otherwise has a conflict of interest concerning the credentialing or noncredentialing of health care personnel whose application for credentialing will be reviewed by the technical committee, the secretary shall replace such member on the technical committee by appointing a new member to the technical committee.  The new member shall serve for the remainder of the term of the original member.  A vacancy on the technical committee shall be filled by appointment within 120 days after such vacancy by the secretary for the remainder of the unexpired term of the vacant position.

(b) Each technical committee, as soon as possible after appointment of the members thereof, shall organize and review any credentialing application assigned to such committee by the secretary.  The technical committee shall conduct fact-finding hearings and shall otherwise investigate the credentialing application.

(c) The technical committee shall attempt to obtain evidence and testimony from persons in support of the application and from persons opposed to the application, but evidence and testimony shall not be limited only to such persons.  All interested persons shall have an opportunity to give evidence and testimony subject to such reasonable conditions as may be established by the technical committee in the conduct of the hearing and subject to applicable rules and regulations established under this act.  A notice of all meetings of the technical committee shall be published in the Kansas register at least 30 days prior to the day of the meeting.  The notice shall state the time and place of the meeting.

(d) The technical committee shall make findings in an objective, unbiased manner based on the criteria established in K.S.A. 65-5006 and amendments thereto.  Credentialing applicants shall have the burden of bringing forth evidence upon which findings may be made and shall have the burden of proving by clear and convincing evidence that the health care provider occupation or profession should be credentialed by the state.  The evidence required to sustain this burden of proof shall be more than hypothetical examples or testimonials.  The technical committee shall detail its findings in a report and shall file the report with the secretary. The technical committee shall complete hearings and shall file a report for any applicant group of health care personnel that has begun the process.

(e) If the technical committee determines after consideration of the evidence and testimony that all the criteria established by law or by rules and regulations for credentialing have not been met and that credentialing is not appropriate, the technical committee shall recommend that an application for credentialing be denied. If the technical committee determines after consideration of the evidence and testimony that clear and convincing evidence has been presented that an occupational or professional group of health care personnel has met all the criteria established by law or by rules and regulations for credentialing and that credentialing by the state is appropriate, the technical committee shall recommend the application for credentialing be approved.  If the technical committee recommends that the application for credentialing be approved, there shall be included in the committee's report a recommendation of the level or levels of credentialing, and such recommendation shall be based upon a finding by the technical committee, stated in the report, that all criteria established by law or by rules and regulations for the recommended level or levels of credentialing have been met. This recommendation shall be based on the criteria established in K.S.A. 65-5007 and amendments thereto.

History: L. 1980, ch. 181, § 3; L. 1986, ch. 246, § 3; L. 1987, ch. 232, § 4; July 1.



65-5005 Same; review of reports by secretary; recommendations of secretary; final report to legislature.

65-5005. Same; review of reports by secretary; recommendations of secretary; final report to legislature. (a) Within 120 days after receiving the report and recommendations of the technical committee relating to a credentialing application, the secretary shall prepare a final report for the legislature.  In preparing the final report, the secretary shall apply the criteria established by K.S.A. 65-5006 and 65-5007 and amendments to these sections.  The final report shall be submitted to the speaker of the house of representatives, to the president of the senate and to the chairpersons of the committees on public health and welfare for consideration by their respective committees.  The secretary shall include the report of the technical committee in the final report prepared for submission to the legislature.  The secretary need not be bound by the recommendations of a technical committee.

(b) If the secretary determines after consideration of the report of the technical committee and the evidence and testimony presented to the technical committee that all criteria established by law or by rules and regulations for credentialing have not been met and that credentialing is not appropriate, the secretary shall recommend that no legislative action be taken on a credentialing application. If the secretary determines that clear and convincing evidence which was more than hypothetical examples or testimonials was presented to the technical committee that the applicant occupational or professional group of health care personnel should be credentialed by the state, that the applicant occupational or professional group of health care personnel has met all the criteria established by law or by rules and regulations for credentialing and that credentialing by the state is appropriate, the secretary shall recommend that the occupational or professional group of health care personnel be credentialed. If the secretary recommends that an occupational or professional group of health care personnel be credentialed, the secretary shall recommend:  (1) The level or levels of credentialing, and such recommendation shall be based upon a finding by the secretary, stated in the report, that all criteria established by law or by rules and regulations concerning the recommended level or levels of credentialing have been met; (2) an agency to be responsible for the credentialing process and the level or levels of credentialing; and (3) such matters as the secretary deems appropriate for possible inclusion in legislation relating to the recommendation for credentialing.

(c) No group of health care personnel shall be credentialed except by an act of the legislature.  The final report of the secretary and the report and recommendations of the technical committee shall constitute recommendations to the legislature and shall not be binding upon the legislature.  The legislature may dispose of such recommendations and reports as it deems appropriate.

History: L. 1980, ch. 181, § 5; L. 1986, ch. 246, § 5; L. 1987, ch. 232, § 5; July 1.



65-5006 Same; credentialing criteria.

65-5006. Same; credentialing criteria. (a) The technical committee appointed pursuant to K.S.A. 65-5003 and amendments thereto and the secretary shall apply the following criteria to each credentialing application:

(1) The unregulated practice of the occupation or profession can harm or endanger the health, safety or welfare of the public and the potential for such harm is recognizable and not remote;

(2) the practice of the occupation or profession requires an identifiable body of knowledge or proficiency in procedures, or both, acquired through a formal period of advanced study or training, and the public needs and will benefit by assurances of initial and continuing occupational or professional ability;

(3) if the practice of the occupation or profession is performed, for the most part, under the direction of other health care personnel or inpatient facilities providing health care services, such arrangement is not adequate to protect the public from persons performing noncredentialed functions and procedures;

(4) the public is not effectively protected from harm by certification of members of the occupation or profession or by means other than credentialing;

(5) the effect of credentialing of the occupation or profession on the cost of health care to the public is minimal;

(6) the effect of credentialing of the occupation or profession on the availability of health care personnel providing services provided by such occupation or profession is minimal;

(7) the scope of practice of the occupation or profession is identifiable;

(8) the effect of credentialing of the occupation or profession on the scope of practice of other health care personnel, whether or not credentialed under state law, is minimal; and

(9) nationally recognized standards of education or training exist for the practice of the occupation or profession and are identifiable.

(b) Reports of the technical committee, and the secretary shall include specific findings on the criteria set forth in subsection (a).  No report of the technical committee or the secretary shall recommend credentialing of any occupational or professional group of health care personnel unless all the criteria set forth in subsection (a) have been met.

History: L. 1980, ch. 181, § 6; L. 1986, ch. 246, § 6; L. 1987, ch. 232, § 6; July 1.



65-5007 Same; criteria applicable to levels of credentialing regulation.

65-5007. Same; criteria applicable to levels of credentialing regulation. (a) All recommendations of the technical committee and the secretary which relate to the level or levels of credentialing regulation of a particular group of health care personnel shall be consistent with the policy that the least regulatory means of assuring the protection of the public is preferred and shall be based on alternatives which include, from least regulatory to most regulatory, the following:

(1) Statutory regulation, other than registration or licensure, by the creation or extension of statutory causes of civil action, the creation or extension of criminal prohibitions or the creation or extension of injunctive remedies is the appropriate level when this level will adequately protect the public's health, safety or welfare.

(2) Registration is the appropriate level when statutory regulation under paragraph (a)(1) is not adequate to protect the public's health, safety or welfare and when registration will adequately protect the public health, safety or welfare by identifying practitioners who possess certain minimum occupational or professional skills so that members of the public may have a substantial basis for relying on the services of such practitioners.

(3) Licensure is the appropriate level when statutory regulation under paragraph (a)(1) and registration under paragraph (a)(2) is not adequate to protect the public's health, safety or welfare and when the occupational or professional groups of health care personnel to be licensed perform functions not ordinarily performed by persons in other occupations or professions.

(b) Reports of the technical committee and the secretary shall include specific findings on the criteria set forth in subsection (a).  No report of the technical committee or the secretary shall recommend the level or levels of credentialing of any occupational or professional group of health care personnel unless all the criteria set forth in subsection (a) for the recommended level or levels of credentialing have been met.

History: L. 1980, ch. 181, § 7; L. 1986, ch. 246, § 7; L. 1987, ch. 232, § 7; July 1.



65-5008 Same; periodic review of credentialing status of health care personnel.

65-5008. Same; periodic review of credentialing status of health care personnel. The secretary shall periodically schedule for review the credentialing status of health care personnel who are credentialed pursuant to existing laws.  The procedures to be followed, the criteria to be applied and the reports to be submitted for credentialing applications filed pursuant to K.S.A. 65-5002 and amendments thereto shall apply to credentialing reviews conducted pursuant to this section.

History: L. 1980, ch. 181, § 8; L. 1987, ch. 232, § 8; July 1.



65-5009 Same; records; duties of secretary; rules and regulations; compensation of members of technical committee.

65-5009. Same; records; duties of secretary; rules and regulations; compensation of members of technical committee. (a) The secretary shall provide all necessary professional and clerical services to the technical committee. Records of all official actions and minutes of all business coming before the technical committee shall be kept. The secretary shall be the custodian of all records, documents and other property of the technical committee.

(b) The secretary shall adopt rules and regulations necessary to implement the provisions of this act including, but not limited to, rules and regulations establishing the policies and procedures to be followed by the technical committee in the consideration of credentialing applications under this act.

(c) Members of the technical committee appointed pursuant to K.S.A. 65-5003 and amendments thereto shall be paid subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223 and amendments thereto when in attendance at a meeting of the technical committee authorized by the secretary.

History: L. 1980, ch. 181, § 9; L. 1986, ch. 246, § 8; L. 1987, ch. 232, § 9; July 1.



65-5010 Same; title of act.

65-5010. Same; title of act. This act shall be known and may be cited as the Kansas act on credentialing.

History: L. 1980, ch. 181, § 10; July 1.



65-5011 Application of act to certain credentialing applications.

65-5011. Application of act to certain credentialing applications. Except as otherwise provided in this act, the review of an application for credentialing commenced prior to the effective date of this act shall be governed by the provisions of this act which apply to that part of the review of such application which was not completed prior to the effective date of this act.  The secretary shall authorize an original application for credentialing filed prior to the effective date of this act, to be amended to address the standards and criteria established under this act.  Nothing in this section shall be construed to require the filing of a new application with the secretary.

History: L. 1986, ch. 246, § 9; April 24.






Article 51 HOME HEALTH AGENCIES

65-5101 Definitions.

65-5101. Definitions. As used in this act, unless the context otherwise requires:

(a) "Council" means the home health services advisory council created by this act;

(b) "home health agency" means a public or private agency or organization or a subdivision or subunit of such agency or organization that provides for a fee one or more home health services at the residence of a patient but does not include local health departments which are not federally certified home health agencies, durable medical equipment companies which provide home health services by use of specialized equipment, independent living agencies, the Kansas department for aging and disability services and the department of health and environment;

(c) "home health services" means any of the following services provided at the residence of the patient on a full-time, part-time or intermittent basis: Nursing, physical therapy, speech therapy, nutritional or dietetic consulting, occupational therapy, respiratory therapy, home health aid, attendant care services or medical social service;

(d) "home health aide" means an employee of a home health agency who is not licensed or professionally registered to provide home health services but who assists, under supervision, in the provision of home health services and who provides related health care to patients but shall not include employees of a home health agency providing only attendant care services;

(e)  "independent living agency" means a public or private agency or organization or a subunit of such agency or organization whose primary function is to provide at least four independent living services, including independent living skills training, advocacy, peer counseling and information and referral as defined by the rehabilitation act of 1973, title VII, part B, and such agency shall be recognized by the secretary for aging and disability services as an independent living agency. Such agencies include independent living centers and programs which meet the following quality assurances:

(1) Accreditation by a nationally recognized accrediting body such as the commission on accreditation of rehabilitation facilities; or

(2) receipt of grants from the state or the federal government and currently meets standards for independent living under the rehabilitation act of 1973, title VII, part B, sections (a) through (k), or comparable standards established by the state; or

(3) compliance with requirements established by the federal government under rehabilitation services administration standards for centers for independent living;

(f) "part-time or intermittent basis" means the providing of home health services in an interrupted interval sequence on the average of not to exceed three hours in any twenty-four-hour period;

(g) "patient's residence" means the actual place of residence of the person receiving home health services, including institutional residences as well as individual dwelling units;

(h) "secretary" means secretary of health and environment;

(i) "subunit" or "subdivision" means any organizational unit of a larger organization which can be clearly defined as a separate entity within the larger structure, which can meet all of the requirements of this act independent of the larger organization, which can be held accountable for the care of patients it is serving and which provides to all patients care and services meeting the standards and requirements of this act; and

(j) "attendant care services" shall have the meaning ascribed to such term under K.S.A. 65-6201, and amendments thereto.

History: L. 1984, ch. 335, § 1; L. 1985, ch. 222, § 1; L. 1990, ch. 233, § 1; L. 2014, ch. 115, § 269; July 1.



65-5102 Home health agencies required to be licensed.

65-5102. Home health agencies required to be licensed. No home health agency, including medicare and medicaid providers, shall provide one or more of the home health services specified in subsection (c) of K.S.A. 65-5101 and amendments thereto, other than attendant care services, or shall hold itself out as providing one or more of such home health services, other than attendant care services, or as a home health agency unless it is licensed in accordance with the provisions of this act.

History: L. 1984, ch. 335, § 2; L. 1990, ch. 233, § 2; April 26.



65-5103 Application for license; annual fee.

65-5103. Application for license; annual fee. (a) Persons desiring to receive a license to operate a home health agency shall file a written application with the secretary on a form prescribed by the secretary.

(b) The application shall be accompanied by a license fee fixed by rules and regulations of the secretary which establish a sliding scale for such fee based upon the actual or estimated number of home health visits to be performed by a home health agency during a calendar year.  The initial license fee may be greater than subsequent annual fees as established by the secretary by rules and regulations.

History: L. 1984, ch. 335, § 3; L. 1992, ch. 71, § 1; July 1.



65-5104 Issuance of license; grounds for suspension or revocation; annual report and annual fee; posting; not transferable or assignable; temporary operating permit; statistical reports; reciprocal agreements with bordering states.

65-5104. Issuance of license; grounds for suspension or revocation; annual report and annual fee; posting; not transferable or assignable; temporary operating permit; statistical reports; reciprocal agreements with bordering states. (a) The secretary shall review the applications and shall issue a license to applicants who have complied with the requirements of this act and have received approval of the secretary after a survey inspection.

(b) A license shall remain in effect unless suspended or revoked, when the following conditions have been met:

(1) An annual report is filed upon such uniform dates and containing such information in such form as the secretary prescribes and is accompanied by the payment of an annual fee;

(2) the home health agency is in compliance with the requirements established under the provisions of this act as evidenced by an on-site survey conducted at least once every 36 months subsequent to any previous survey inspection; and

(3) the annual report is accompanied by a statement of any changes in the information previously filed with the secretary under K.S.A. 65-5103, and amendments thereto.

(c) If the annual report is not filed and the annual fee is not paid, such license is automatically canceled. The annual fee shall be fixed by rules and regulations of the secretary. The license fee for renewal of a license in effect immediately prior to the effective date of this act shall constitute the annual fee until an annual fee is established by the secretary under this subsection.

(d) Each license shall be issued only for the home health agency listed in the application and annual report. Licenses shall be posted in a conspicuous place in the main offices of the licensed home health agency.

(e) A license shall not be transferable or assignable. When a home health agency is sold or ownership or management is transferred, or the corporate legal organization status is substantially changed, the license of the agency shall be voided and a new license obtained. Application for a new license shall be made to the secretary in writing, at least 90 days prior to the effective date of the sale, transfer or change in corporate status. The application for a new license shall be on the same form, containing the same information required for an original license, and shall be accompanied by the license fee. The secretary may issue a temporary operating permit for the continuation of the operation of the home health agency for a period of not more than 90 days pending the survey inspection and the final disposition of the application. The secretary shall require all licensed home health agencies to submit statistical reports. The content, format and frequency of such reports shall be determined by the secretary.

(f) Notwithstanding the foregoing provisions of this section, the secretary may enter into reciprocal agreements with states bordering Kansas whereby licenses may be granted, without an on-site survey and upon the filing of the prescribed application and payment of the prescribed fee, to home health agencies duly licensed in a bordering state, so long as the secretary finds that the requirements for licensure of the state from which the applicant applies are substantially the same as those in Kansas and the applicant is recommended favorably in writing by the licensing agency of the bordering state in which the applicant is licensed. If a bordering state does not license home health agencies or does not have licensing requirements substantially the same as those in Kansas, home health agencies located in that state which do business in Kansas shall meet all requirements of this act and shall operate in Kansas from offices located in Kansas.

History: L. 1984, ch. 335, § 4; L. 1985, ch. 222, § 2; L. 1992, ch. 71, § 2; L. 2005, ch. 11, § 1; July 1.



65-5105 Survey inspections.

65-5105. Survey inspections. (a) In addition to the survey inspection required for licensing or for a license to remain in effect, the secretary may make other survey inspections during normal business hours.

(b) Each home health agency shall allow the secretary or the authorized representatives of the secretary to enter upon the premises of the home health agency during normal business hours for the purpose of conducting the survey inspection.  Failure to allow such entry upon its premises shall constitute grounds for denial, suspension or revocation of a license.

History: L. 1984, ch. 335, § 5; L. 1992, ch. 71, § 3; July 1.



65-5106 Same; written report; list of deficiencies; exit interview; copies of report.

65-5106. Same; written report; list of deficiencies; exit interview; copies of report. After completion of each survey inspection, a written report of the findings with respect to compliance or noncompliance with the provisions of this act and the standards established hereunder as well as a list of deficiencies found shall be prepared.  The list of deficiencies shall specifically state the statute or rule and regulation which the home health agency is alleged to have violated. A copy of the survey inspection report shall be furnished to the applicant, except that a copy of the preliminary survey inspection report signed jointly by a representative of the home health agency and the inspector shall be left with the applicant when an inspection is completed.  This preliminary survey inspection report shall constitute the final record of deficiencies assessed against the home health agency during the inspection, all deficiencies shall be specifically listed and no additional deficiencies based upon the data developed at that time shall be assessed at a later time.  An exit interview shall be conducted in conjunction with the joint signing of the preliminary survey inspection report. Upon request, every home health agency shall provide to any person a copy of the most recent survey inspection report and related documents, provided the person requesting such report agrees to pay a reasonable charge to cover copying costs.

History: L. 1984, ch. 335, § 6; July 1.



65-5107 Complaint against home health agency; investigation and hearing; notice.

65-5107. Complaint against home health agency; investigation and hearing; notice. Any person may make a complaint against a home health agency licensed under the provisions of this act by filing a complaint in writing with the secretary stating the details and facts supporting the complaint.  If the secretary determines after an investigation that the charges are sufficient to warrant a hearing to determine whether the license of the home health agency should be suspended or revoked, the secretary shall fix a time and place for a hearing and require the home health agency to appear and defend against the complaint in accordance with the provisions of the Kansas administrative procedure act.  A copy of the complaint shall be given to the home health agency at the time it is notified of the hearing.  The notice of the hearing shall be given at least 20 days prior to the date of the hearing.

History: L. 1984, ch. 335, § 7; L. 1988, ch. 356, § 217; July 1, 1989.



65-5108 Refusal to issue, suspension or revocation of license; grounds; hearing.

65-5108. Refusal to issue, suspension or revocation of license; grounds; hearing. (a) The secretary shall refuse to issue or shall suspend or shall revoke the license of any home health agency for failure to substantially comply with any provision of this act or with any rule and regulation or standard of the secretary adopted under the provisions of this act or for obtaining the license by means of fraud, misrepresentation or concealment of material facts.

(b) Any home health agency which has been refused a license or which has had its license revoked or suspended by the secretary may request a hearing which shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1984, ch. 335, § 8; L. 1988, ch. 356, § 218; July 1, 1989.



65-5109 Rules and regulations; application.

65-5109. Rules and regulations; application. (a) The secretary may adopt reasonable rules and regulations necessary to carry out the provisions of this act. The rules and regulations shall be initially adopted within one year of the effective date of this act.

(b) The rules and regulations adopted by the secretary under the provisions of this act shall apply to all health services covered by this act which are rendered to any patient being served by a home health agency regardless of source of payment for the service, patient's condition or place of residence.

History: L. 1984, ch. 335, § 9; L. 1985, ch. 222, § 3; July 1.



65-5111 Injunction to restrain violations.

65-5111. Injunction to restrain violations. The secretary may file an action in the district court for the county in which any home health agency alleged to be violating the provisions of this act resides or may be found for an injunction to restrain the home health agency from continuing the violation.

History: L. 1984, ch. 335, § 11; July 1.



65-5112 Act not applicable to certain individuals or organizations.

65-5112. Act not applicable to certain individuals or organizations. The provisions of this act shall not apply to:

(a) Individuals who personally provide one or more home health services if such persons are not under the direct control and doing work for and employed by a home health agency;

(b) individuals performing attendant care services directed by or on behalf of an individual in need of in-home care as the terms "attendant care services" and "individual in need of in-home care" are defined under K.S.A. 65-6201, and amendments thereto, if the individuals performing such services are not under the direct control and doing work for and employed by a home health agency; or

(c) any person or organization conducting a home health agency by and for the adherents of any recognized church or religious denomination or sect for the purpose of providing services for the care or treatment of the sick or infirm who depend upon prayer or spiritual means for healing in the practice of the religion of such church, religious denomination or sect;

(d) a hospice which is certified to participate in the medicare program under 42 code of federal regulations, chapter IV, section 418.1 et seq., and amendments thereto, and which provides services only to hospice patients; or

(e) a program for all-inclusive care for the elderly (PACE) which is certified to participate in the medicare or medicaid program under 42 code of federal regulations, chapter IV, subchapter E, section 460.2 et seq., and amendments thereto, and which provides services only to PACE participants.

History: L. 1984, ch. 335, § 12; L. 1989, ch. 191, § 4; L. 1994, ch. 6, § 4; L. 2009, ch. 140, § 1; July 1.



65-5113 Disposition of moneys.

65-5113. Disposition of moneys. All moneys received by the secretary under this act shall be deposited in the state treasury and credited to the state general fund.

History: L. 1984, ch. 335, § 13; July 1.



65-5114 Violation of act; misdemeanor.

65-5114. Violation of act; misdemeanor. Any person who violates any of the provisions of this act is guilty of a class B misdemeanor.

History: L. 1984, ch. 335, § 14; July 1.



65-5115 Home health aides; requirements for employment; instruction and examination; examination fee, disposition.

65-5115. Home health aides; requirements for employment; instruction and examination; examination fee, disposition. (a) The secretary may require, as a condition to continued employment by a home health agency that home health aides, after 90 days of employment, successfully complete an approved course of instruction and take and satisfactorily pass an examination prescribed by the secretary. The secretary may not require as a condition to employment or continued employment by a home health agency that persons providing only attendant care services as an employee of a home health agency complete any course of instruction or pass any examination.

(b) A course of instruction for home health aides may be prepared and administered by any home health agency or by any other qualified person. A course of instruction prepared and administered by a home health agency may be conducted on the premises of the home health agency which prepared and which will administer the course of instruction. The secretary shall not require home health aides to enroll in any particular approved course of instruction, but the secretary shall prepare guidelines for the preparation and administration of courses of instruction and shall approve or disapprove courses of instruction.

(c) Prior to July 1, 1991, the secretary may require that home health aides complete the course of instruction and pass the examination established pursuant to subsection (c)(3) of K.S.A. 39-936 and amendments thereto before enrolling in an approved course of instruction authorized by this section.  On and after July 1, 1991, the secretary may not require that home health aides complete the course of instruction and pass the examination established pursuant to subsection (c)(3) of K.S.A. 39-936 and amendments thereto before enrolling in an approved course of instruction authorized by this section. Home health aides may enroll in any approved course of instruction.

(d) The examination required under this section shall be prescribed by the secretary and shall be reasonably related to the duties performed by home health aides.  The same examination shall be given by the secretary to all home health aides.

(e) The secretary shall fix, charge and collect an examination fee to cover all or any part of the cost of the examination required under subsection (a). The examination fee shall be fixed by rules and regulations of the secretary. The examination fee shall be deposited in the state treasury and credited to the state general fund.

History: L. 1984, ch. 335, § 15; L. 1985, ch. 222, § 4; L. 1990, ch. 233, § 3; April 26.



65-5116 Unlicensed employees prohibited from prefilling insulin syringes; penalty.

65-5116. Unlicensed employees prohibited from prefilling insulin syringes; penalty. (a) As used in this section "home health agency" means a home health agency licensed in accordance with the provisions of K.S.A. 65-5101 through 65-5115 and K.S.A. 75-5614.

(b) No unlicensed person employed by a home health agency, in the course of employment with a home health agency, shall prefill insulin syringes for any patient served by the home health agency.

(c) Any person who violates the provisions of subsection (b) shall be guilty of a class C misdemeanor.

History: L. 1984, ch. 305, § 1; July 1.



65-5117 Operation of home health agency precluded, when; access of secretary of health and environment to certain records; background check of employees, civil liability, fee for information request; provision of criminal history record information by secretary; licensed or registered professional service providers, volunteers and certain employees exempt; report of convictions and adjudications by the Kansas bureau of investigation.

65-5117. Operation of home health agency precluded, when; access of secretary of health and environment to certain records; background check of employees, civil liability, fee for information request; provision of criminal history record information by secretary; licensed or registered professional service providers, volunteers and certain employees exempt; report of convictions and adjudications by the Kansas bureau of investigation. (a) (1) No person shall knowingly operate a home health agency if, for the home health agency, there works any person who has been convicted of or has been adjudicated a juvenile offender because of having committed an act which if done by an adult would constitute the commission of capital murder, pursuant to K.S.A. 21-3439, prior to its repeal, or K.S.A. 2015 Supp. 21-5401, and amendments thereto, first degree murder, pursuant to K.S.A. 21-3401, prior to its repeal, or K.S.A. 2015 Supp. 21-5402, and amendments thereto, second degree murder, pursuant to K.S.A. 21-3402(a), prior to its repeal, or K.S.A. 2015 Supp. 21-5403(a), and amendments thereto, voluntary manslaughter, pursuant to K.S.A. 21-3403, prior to its repeal, or K.S.A. 2015 Supp. 21-5404, and amendments thereto, assisting suicide, pursuant to K.S.A. 21-3406, prior to its repeal, or K.S.A. 2015 Supp. 21-5407, and amendments thereto, mistreatment of a dependent adult or mistreatment of an elder person, pursuant to K.S.A. 21-3437, prior to its repeal, or K.S.A. 2015 Supp. 21-5417, and amendments thereto, human trafficking, pursuant to K.S.A. 21-3446, prior to its repeal, or K.S.A. 2015 Supp. 21-5426(a), and amendments thereto, aggravated human trafficking, pursuant to K.S.A. 21-3447, prior to its repeal, or K.S.A. 2015 Supp. 21-5426(b), and amendments thereto, rape, pursuant to K.S.A. 21-3502, prior to its repeal, or K.S.A. 2015 Supp. 21-5503, and amendments thereto, indecent liberties with a child, pursuant to K.S.A. 21-3503, prior to its repeal, or K.S.A. 2015 Supp. 21-5506(a), and amendments thereto, aggravated indecent liberties with a child, pursuant to K.S.A. 21-3504, prior to its repeal, or K.S.A. 2015 Supp. 21-5506(b), and amendments thereto, aggravated criminal sodomy, pursuant to K.S.A. 21-3506, prior to its repeal, or K.S.A. 2015 Supp. 21-5504(b), and amendments thereto, indecent solicitation of a child, pursuant to K.S.A. 21-3510, prior to its repeal, or K.S.A. 2015 Supp. 21-5508(a), and amendments thereto, aggravated indecent solicitation of a child, pursuant to K.S.A. 21-3511, prior to its repeal, or K.S.A. 2015 Supp. 21-5508(b), and amendments thereto, sexual exploitation of a child, pursuant to K.S.A. 21-3516, prior to its repeal, or K.S.A. 2015 Supp. 21-5510, and amendments thereto, sexual battery, pursuant to K.S.A. 21-3517, prior to its repeal, or K.S.A. 2015 Supp. 21-5505(a), and amendments thereto, aggravated sexual battery, pursuant to K.S.A. 21-3518, prior to its repeal, or K.S.A. 2015 Supp. 21-5505(b), and amendments thereto, commercial sexual exploitation of a child, pursuant to K.S.A. 2015 Supp. 21-6422, and amendments thereto, an attempt to commit any of the crimes listed in this subsection (a)(1), pursuant to K.S.A. 21-3301, prior to its repeal, or K.S.A. 2015 Supp. 21-5301, and amendments thereto, a conspiracy to commit any of the crimes listed in this subsection (a)(1), pursuant to K.S.A. 21-3302, prior to its repeal, or K.S.A. 2015 Supp. 21-5302, and amendments thereto, or criminal solicitation of any of the crimes listed in this subsection (a)(1), pursuant to K.S.A. 21-3303, prior to its repeal, or K.S.A. 2015 Supp. 21-5303, and amendments thereto, or similar statutes of other states or the federal government. The provisions of subsection (a)(2)(C) shall not apply to any person who is employed by a home health agency on July 1, 2010, and while continuously employed by the same home health agency.

(2) A person operating a home health agency may employ an applicant who has been convicted of any of the following if five or more years have elapsed since the applicant satisfied the sentence imposed or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence; or if five or more years have elapsed since the applicant has been finally discharged from the custody of the commissioner of juvenile justice or from probation or has been adjudicated a juvenile offender, whichever time is longer: A felony conviction for a crime which is described in: (A) Article 34 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 54 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6104, 21-6325, 21-6326 or 21-6418, and amendments thereto, except those crimes listed in subsection (a)(1); (B) articles 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6419 through 21-6421, and amendments thereto, except those crimes listed in subsection (a)(1) and K.S.A. 21-3605, prior to its repeal, or K.S.A. 2015 Supp. 21-5606, and amendments thereto; (C) K.S.A. 21-3701, prior to its repeal, or K.S.A. 2015 Supp. 21-5801, and amendments thereto; (D) an attempt to commit any of the crimes listed in this subsection (a)(2) pursuant to K.S.A. 21-3301, prior to its repeal, or K.S.A. 2015 Supp. 21-5301, and amendments thereto; (E) a conspiracy to commit any of the crimes listed in subsection (a)(2) pursuant to K.S.A. 21-3302, prior to its repeal, or K.S.A. 2015 Supp. 21-5302, and amendments thereto; (F) criminal solicitation of any of the crimes listed in subsection (a)(2) pursuant to K.S.A. 21-3303, prior to its repeal, or K.S.A. 2015 Supp. 21-5303, and amendments thereto; or (G) similar statutes of other states or the federal government.

(b) No person shall operate a home health agency if such person has been found to be a person in need of a guardian or a conservator, or both, as provided in K.S.A. 59-3050 through 59-3095, and amendments thereto. The provisions of this subsection shall not apply to a minor found to be in need of a guardian or conservator for reasons other than impairment.

(c) The secretary of health and environment shall have access to any criminal history record information in the possession of the Kansas bureau of investigation regarding any criminal history information, convictions under K.S.A. 21-3437, 21-3517 and 21-3701, prior to their repeal, or K.S.A. 2015 Supp. 21-5417, 21-5505(a) and 21-5801, and amendments thereto, adjudications of a juvenile offender which if committed by an adult would have been a felony conviction, and adjudications of a juvenile offender for an offense described in K.S.A. 21-3437, 21-3517 and 21-3701, prior to their repeal, or K.S.A. 2015 Supp. 21-5417, 21-5505(a) and 21-5801, and amendments thereto, concerning persons working for a home health agency. The secretary shall have access to these records for the purpose of determining whether or not the home health agency meets the requirements of this section. The Kansas bureau of investigation may charge to the department of health and environment a reasonable fee for providing criminal history record information under this subsection.

(d) For the purpose of complying with this section, the operator of a home health agency shall request from the department of health and environment information regarding any criminal history information, convictions under K.S.A. 21-3437, 21-3517 and 21-3701, prior to their repeal, or K.S.A. 2015 Supp. 21-5417, 21-5505(a) and 21-5801, and amendments thereto, adjudications of a juvenile offender which if committed by an adult would have been a felony conviction, and adjudications of a juvenile offender for an offense described in K.S.A. 21-3437, 21-3517 and 21-3701, prior to their repeal, or K.S.A. 2015 Supp. 21-5417, 21-5505(a) and 21-5801, and amendments thereto, and which relates to a person who works for the home health agency or is being considered for employment by the home health agency, for the purpose of determining whether such person is subject to the provisions of this section. For the purpose of complying with this section, information relating to convictions and adjudications by the federal government or to convictions and adjudications in states other than Kansas shall not be required until such time as the secretary of health and environment determines the search for such information could reasonably be performed and the information obtained within a two-week period. For the purpose of complying with this section, the operator of a home health agency shall receive from any employment agency which provides employees to work for the home health agency written certification that such employees are not prohibited from working for the home health agency under this section. For the purpose of complying with this section, a person who operates a home health agency may hire an applicant for employment on a conditional basis pending the results from the department of health and environment of a request for information under this subsection. No home health agency, the operator or employees of a home health agency or an employment agency, or the operator or employees of an employment agency, which provides employees to work for the home health agency shall be liable for civil damages resulting from any decision to employ, to refuse to employ or to discharge from employment any person based on such home health agency's compliance with the provisions of this section if such home health agency or employment agency acts in good faith to comply with this section.

(e) The secretary of health and environment shall charge each person requesting information under this section a fee equal to cost, not to exceed $10, for each name about which an information request has been submitted under this section.

(f) (1) The secretary of health and environment shall provide each operator requesting information under this section with the criminal history record information concerning any criminal history information and convictions under K.S.A. 21-3437, 21-3517 and 21-3701, prior to their repeal, or K.S.A. 2015 Supp. 21-5417, 21-5505(a) and 21-5801, and amendments thereto, in writing and within three working days of receipt of such information from the Kansas bureau of investigation. The criminal history record information shall be provided regardless of whether the information discloses that the subject of the request has been convicted of an offense enumerated in subsection (a).

(2) When an offense enumerated in subsection (a) exists in the criminal history record information, and when further confirmation regarding criminal history record information is required from the appropriate court of jurisdiction or Kansas department of corrections, the secretary shall notify each operator that requests information under this section in writing and within three working days of receipt from the Kansas bureau of investigation that further confirmation is required. The secretary shall provide to the operator requesting information under this section information in writing and within three working days of receipt of such information from the appropriate court of jurisdiction or Kansas department of corrections regarding confirmation regarding the criminal history record information.

(3) Whenever the criminal history record information reveals that the subject of the request has no criminal history on record, the secretary shall provide notice to each operator requesting information under this section, in writing and within three working days after receipt of such information from the Kansas bureau of investigation.

(4) The secretary of health and environment shall not provide each operator requesting information under this section with the juvenile criminal history record information which relates to a person subject to a background check as is provided by K.S.A. 2015 Supp. 38-2326, and amendments thereto, except for adjudications of a juvenile offender for an offense described in K.S.A. 21-3701, prior to its repeal, or K.S.A. 2015 Supp. 21-5801, and amendments thereto. The secretary shall notify the operator that requested the information, in writing and within three working days of receipt of such information from the Kansas bureau of investigation, whether juvenile criminal history record information received pursuant to this section reveals that the operator would or would not be prohibited by this section from employing the subject of the request for information and whether such information contains adjudications of a juvenile offender for an offense described in K.S.A. 21-3701, prior to its repeal, or K.S.A. 2015 Supp. 21-5801, and amendments thereto.

(5) An operator who receives criminal history record information under this subsection (f) shall keep such information confidential, except that the operator may disclose such information to the person who is the subject of the request for information. A violation of this paragraph (5) shall be an unclassified misdemeanor punishable by a fine of $100.

(g) No person who works for a home health agency and who is currently licensed or registered by an agency of this state to provide professional services in this state and who provides such services as part of the work which such person performs for the home health agency shall be subject to the provisions of this section.

(h) A person who volunteers to assist a home health agency shall not be subject to the provisions of this section because of such volunteer activity.

(i) An operator may request from the department of health and environment criminal history information on persons employed under subsections (g) and (h).

(j) No person who has been employed by the same home health agency since July 1, 1992, shall be subject to the requirements of this section while employed by such home health agency.

(k) The operator of a home health agency shall not be required under this section to conduct a background check on an applicant for employment with the home health agency if the applicant has been the subject of a background check under this act within one year prior to the application for employment with the home health agency. The operator of a home health agency where the applicant was the subject of such background check may release a copy of such background check to the operator of a home health agency where the applicant is currently applying.

(l) For purposes of this section, the Kansas bureau of investigation shall only report felony convictions, convictions under K.S.A. 21-3437, 21-3517 and 21-3701, prior to their repeal, or K.S.A. 2015 Supp. 21-5417, 21-5505(a) and 21-5801, and amendments thereto, adjudications of a juvenile offender which if committed by an adult would have been a felony conviction, and adjudications of a juvenile offender for an offense described in K.S.A. 21-3437, 21-3517 and 21-3701, prior to their repeal, or K.S.A. 2015 Supp. 21-5417, 21-5505(a) and 21-5801, and amendments thereto, to the secretary of health and environment when a background check is requested.

(m) This section shall be part of and supplemental to the provisions of article 51 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1997, ch. 161, § 2; L. 1998, ch. 144, § 2; L. 2001, ch. 197, § 2; L. 2002, ch. 114, § 75; L. 2003, ch. 98, § 2; L. 2006, ch. 169, § 118; L. 2010, ch. 16, § 2; L. 2011, ch. 30, § 246; L. 2015, ch. 94, § 22; July 1.






Article 53 ASBESTOS CONTROL

65-5301 Definitions.

65-5301. Definitions. As used in this act:

(a) "Asbestos project" means an activity undertaken to remove or encapsulate friable asbestos containing materials.

(b) "Business entity" means a partnership, firm, association, corporation, sole proprietorship, or other business concern.

(c) "Certificate" means an authorization issued by the secretary permitting an individual person to engage in an asbestos project.

(d) "License" means an authorization issued by the secretary permitting a business entity to engage in an asbestos project.

(e) "Secretary" means the secretary of health and environment.

(f) "Friable asbestos containing material" means any material that contains more than 1% asbestos, by weight, which is applied to ceilings, walls, structural members, piping, ductwork or any other part of a building and which, when dry, may be crumbled, pulverized or reduced to powder by hand pressure.

(g) "Asbestos" means that asbestiform varieties of:  Chrysotile, crocidolite, amosite, anthophyllite, tremolite and actinolite.

History: L. 1985, ch. 203, § 1; Jan. 1, 1986.



65-5302 Asbestos projects; license required; exemptions.

65-5302. Asbestos projects; license required; exemptions. (a)  Except as otherwise provided in this act, no business entity shall engage in an asbestos project unless the entity holds a license issued by the secretary for that purpose.

(b) The provisions of this act do not apply to a business entity which uses its own employees in removing or encapsulating asbestos for the purposes of renovating, maintaining , repairing or demolishing the entity's own facilities.

History: L. 1985, ch. 203, § 2; L. 1998, ch. 31, § 1; July 1.



65-5303 Administration of act; duties of secretary; license and certificate fees; inspections; rules and regulations.

65-5303. Administration of act; duties of secretary; license and certificate fees; inspections; rules and regulations. The secretary shall administer the provisions of this act.  In administering the provisions of this act, the secretary shall:

(a) Prescribe fees for the issuance and renewal of certificates and licenses.  The fees shall be based upon the amount of revenue determined by the secretary to be required for proper administration of the provisions of this act;

(b) conduct on-site inspections of procedures being utilized by a licensee for removing and encapsulating asbestos during an actual asbestos project;

(c) inspect and approve asbestos disposal sites; and

(d) adopt rules and regulations necessary for the administration of this act including, but not limited to, requirements, procedures and standards relating to asbestos projects as are necessary to protect the public health and safety.

History: L. 1985, ch. 203, § 3; L. 1998, ch. 31, § 2; July 1.



65-5304 Licensure of business entities; qualifications; requirements.

65-5304. Licensure of business entities; qualifications; requirements. In order to qualify for a license, a business entity shall:

(a) Ensure that each employee or agent of the business entity who will come into contact with asbestos or who will engage in an asbestos project is certified;

(b) demonstrate to the satisfaction of the secretary that the business entity is capable of complying with all applicable requirements, procedures, standards of the United States environmental protection agency and the United States occupational safety and health administration and the secretary;

(c) have access to at least one approved asbestos disposal site for deposit of all asbestos waste that the business entity will generate during the term of the license; and

(d) comply with all rules and regulations adopted by the secretary under this act.

History: L. 1985, ch. 203, § 4; Jan. 1, 1986.



65-5305 Same; application; form; requirements; fee.

65-5305. Same; application; form; requirements; fee. (a)  To apply for a license, a business entity shall submit an application to the secretary in the form required by the secretary and shall pay the fee prescribed by the secretary.

(b) The application shall include:

(1) The name and address of the business entity;

(2) a description of the protective clothing and respirators that the business entity will use;

(3) the name and address of each asbestos disposal site that the business entity will use;

(4) a description of the site decontamination procedures that the business entity will use;

(5) a description of the removal and encapsulation methods that the business entity will use;

(6) a description of the procedures that the business entity will use for handling waste containing asbestos;

(7) a description of the air monitoring procedures that the business entity will use;

(8) a description of the procedures that the business entity will use in cleaning up after completion of the asbestos project;

(9) the signature of the chief executive officer of the business entity or a designee of the chief executive officer; and

(10) any other information which may be required by the secretary.

History: L. 1985, ch. 203, § 5; Jan. 1, 1986.



65-5306 Same; term; renewal.

65-5306. Same; term; renewal. (a)  A license expires one year from its effective date unless it is renewed for a one-year term as provided in this section.

(b) Not less than one month before a license expires, the secretary shall send to the licensee, at the last known address of the licensee, a renewal notice that states:

(1) The date on which the current license expires;

(2) the date by which the renewal application must be received by the secretary for the renewal license to be issued and mailed before the current license expires; and

(3) the amount of the renewal fee.

(c) Before a license expires, the licensee periodically may renew it for an additional one-year term, if the business entity:

(1) Otherwise is entitled to be licensed;

(2) submits a renewal application to the secretary in the form required by the secretary; and

(3) pays the renewal fee prescribed by the secretary.

History: L. 1985, ch. 203, § 6; Jan. 1, 1986.



65-5307 Records of asbestos projects required, contents; notification of secretary.

65-5307. Records of asbestos projects required, contents; notification of secretary. (a) Every licensee shall keep a record of each asbestos project it performs and shall make the record available to the secretary at any reasonable time.  Records required by this section shall be kept for not less than six years.  The record shall include:

(1) The name, address and certificate number of the individual person who supervised the asbestos project and of each employee or agent of the licensee who worked on the project;

(2) the location and a description of the project and the amount of asbestos material that was removed;

(3) the starting and completion dates of each instance of removal or encapsulation;

(4) a summary of the procedures that were used to comply with all applicable standards;

(5) the name and address of each asbestos disposal site where the waste containing asbestos was deposited; and

(6) any other information which may be required by the secretary.

(b) Every licensee, state agency or political or taxing subdivision of the state that engages in an asbestos project shall notify the secretary, in the manner prescribed by the secretary, of the proposed date on which the project is to be initiated.

History: L. 1985, ch. 203, § 7; Jan. 1, 1986.



65-5308 Certification of individuals required; exemptions; qualifications; application; fee; renewal.

65-5308. Certification of individuals required; exemptions; qualifications; application; fee; renewal. (a)  Except as otherwise provided in this act, no individual person shall engage in an asbestos project unless the person holds a certificate issued by the secretary for that purpose.

(b) The provisions of this act do not apply to an individual person who is an employee of a business entity which is exempted from the provisions of this act by subsection (b) of K.S.A. 65-5302, and amendments thereto.

(c) In order to qualify for a certificate, an individual person must have successfully completed a basic course, approved by the secretary, on the health and safety aspects of the removal and encapsulation of asbestos including the federal and state standards applicable to asbestos projects.

(d) In order to qualify for renewal of a certificate, an individual person must have successfully completed a review course approved and within the period prescribed by the secretary.

(e) Applications for certificates and renewals shall be submitted to the secretary on forms prescribed by the secretary and shall be accompanied by a fee prescribed by the secretary.

(f) A certificate shall expire one year from its effective date unless the secretary establishes an alternative date by rules and regulations.

History: L. 1985, ch. 203, § 8; L. 1998, ch. 31, § 3; July 1.



65-5309 Schedule of fees; disposition of moneys.

65-5309. Schedule of fees; disposition of moneys. (a) The secretary shall establish by rules and regulations a reasonable schedule of fees for licensure, for certification and for project evaluations under this act. The fee schedule shall be established on the basis of determination by the secretary of the amount of revenue required for administration of the provisions of this act.

(b) The secretary shall remit all moneys received from the fees established pursuant to this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1985, ch. 203, § 9; L. 1987, ch. 252, § 1; L. 2001, ch. 5, § 261; July 1.



65-5310 Denial, suspension or revocation of license or certificate; notice and hearing; appeals; temporary suspension.

65-5310. Denial, suspension or revocation of license or certificate; notice and hearing; appeals; temporary suspension. (a) The secretary may deny, suspend or revoke any license issued under this act if the secretary finds, after notice and hearing conducted in accordance with the provisions of the Kansas administrative procedure act, that the applicant for license or licensee, whichever is applicable, has:

(1) Fraudulently or deceptively obtained or attempted to obtain a license;

(2) failed at any time to meet the qualifications for a license or to comply with any provision or requirement of this act or any rules and regulations adopted by the secretary under this act;

(3) failed at any time to meet any applicable federal or state standard for removal or encapsulation of asbestos; or

(4) employed or permitted an uncertified individual person to work on an asbestos project.

(b) The secretary may deny, suspend or revoke any certificate issued under this act if the secretary finds, after notice and hearing conducted in accordance with the provisions of the Kansas administrative procedure act, that the applicant for certificate or certificate holder, whichever is applicable, has:

(1) Fraudulently or deceptively obtained or attempted to obtain a certificate; or

(2) failed at any time to meet the qualifications for a certificate or to comply with any provision or requirement of this act or any rules and regulations adopted by the secretary under this act.

(c) Before any license or certificate is denied, suspended or revoked, the secretary shall conduct a hearing thereon in accordance with the provisions of the Kansas administrative procedure act.

(d) Any individual person or business entity aggrieved by a decision or order of the secretary may appeal the order or decision in accordance with the provisions of the Kansas judicial review act.

(e) (1) If the secretary finds that the public health or safety is endangered by the continuation of an asbestos project, the secretary may temporarily suspend, without notice or hearing in accordance with the emergency adjudication procedures of the provisions of the Kansas administrative procedure act, the license of the business entity or the certificate of any person engaging in such asbestos project.

(2) In no case shall a temporary suspension of a license or certificate under this section be in effect for a period of time in excess of 90 days. At the end of such period of time, the license or certificate shall be reinstated unless the secretary has suspended or revoked the license or certificate, after notice and hearing, or the license has expired as otherwise provided under this act.

History: L. 1985, ch. 203, § 10; L. 2010, ch. 17, § 161; July 1.



65-5311 Waiver of license requirement, when; alternative requirements.

65-5311. Waiver of license requirement, when; alternative requirements. (a)  In an emergency that results from a sudden, unexpected event that is not a planned renovation or demolition, the secretary may waive the requirement for a license.

(b) The secretary may approve, on a case-by-case basis, an alternative to a required public health protection procedure for an asbestos project if the business entity or state or political or taxing subdivision of the state submits a written description of the alternative procedure to the secretary and demonstrates to the satisfaction of the secretary that the proposed alternative procedure provides equivalent protection.

(c) If a business entity or state or political or taxing subdivision of the state is not primarily engaged in the removal or encapsulation of asbestos, the secretary may waive the requirement for a license or employee certification if public health protection requirements are met or an alternative procedure is approved under subsection (b).

History: L. 1985, ch. 203, § 11; Jan. 1, 1986.



65-5312 State agencies and political subdivisions; bid acceptance requirements; compliance with act.

65-5312. State agencies and political subdivisions; bid acceptance requirements; compliance with act. (a) No state agency or political or taxing subdivision of the state shall accept a bid in connection with any asbestos project from a business entity which does not hold a license at the time the bid is submitted.

(b) No state agency or political or taxing subdivision of the state shall carry out any asbestos project using its own employees except in compliance with the requirements of K.S.A. 65-5304 that also apply to business entities.

History: L. 1985, ch. 203, § 12; Jan. 1, 1986.



65-5313 Violations; criminal penalties.

65-5313. Violations; criminal penalties. (a)  Any individual person or business entity who willfully violates any provision of this act or any rules and regulations adopted under this act is guilty:

(1) For a first offense, of a class C misdemeanor; and

(2) for a second offense, of a class B misdemeanor.

History: L. 1985, ch. 203, § 13; Jan. 1, 1986.



65-5314 Same; civil penalties; appeal and review; disposition of moneys recovered.

65-5314. Same; civil penalties; appeal and review; disposition of moneys recovered. (a) Any business entity which violates any provision of this act or any rules and regulations adopted under this act, in addition to any other penalty provided by law, may incur a civil penalty imposed under subsection (b) in an amount not to exceed $5,000 for each violation and, in the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(b) The secretary, upon a finding that a business entity has violated any provision of this act or any rules and regulations adopted under this act, may impose a civil penalty within the limits provided in this section upon such business entity, which civil penalty shall be in an amount to constitute an actual and substantial economic deterrent to the violation for which the civil penalty is assessed.

(c) No civil penalty shall be imposed under this section except upon the written order of the secretary after notification and hearing, if a hearing is requested, in accordance with the provisions of the Kansas administrative procedure act.

(d) Any business entity aggrieved by an order of the secretary made under this section may appeal such order to the district court in the manner provided by the Kansas judicial review act. An appeal to the district court or to an appellate court shall not stay the payment of the civil penalty. If the court sustains the appeal, the secretary shall refund forthwith the payment of any civil penalty to the business entity with interest at the rate established by K.S.A. 16-204, and amendments thereto, from the date of payment of the penalty.

(e) Any penalty recovered pursuant to the provisions of this section shall be remitted to the state treasurer, deposited in the state treasury and credited to the state general fund.

History: L. 1985, ch. 203, § 14; L. 2010, ch. 17, § 162; July 1.



65-5315 Injunctions.

65-5315. Injunctions. Notwithstanding the existence or pursuit of any other remedy, the secretary may maintain, in the manner provided by the Kansas judicial review act, an action in the name of the state of Kansas for injunction or other process against any business entity to restrain or prevent any violation of the provisions of this act or of any rules and regulations adopted under this act.

History: L. 1985, ch. 203, § 15; L. 2010, ch. 17, § 163; July 1.






Article 54 OCCUPATIONAL THERAPY

65-5401 Citation of act.

65-5401. Citation of act. K.S.A. 65-5401 to 65-5417, inclusive, shall be known and may be cited as the occupational therapy practice act.

History: L. 1986, ch. 323, § 1; July 1.



65-5402 Definitions.

65-5402. Definitions. As used in K.S.A. 65-5401 to 65-5417, inclusive, and K.S.A. 65-5418 to 65-5420, inclusive, and amendments thereto:

(a) "Board" means the state board of healing arts.

(b) "Practice of occupational therapy" means the therapeutic use of purposeful and meaningful occupations (goal-directed activities) to evaluate and treat, pursuant to the referral, supervision, order or direction of a physician, a licensed podiatrist, a licensed dentist, a licensed physician assistant, or a licensed advanced practice registered nurse working pursuant to the order or direction of a person licensed to practice medicine and surgery, a licensed chiropractor, or a licensed optometrist, individuals who have a disease or disorder, impairment, activity limitation or participation restriction that interferes with their ability to function independently in daily life roles and to promote health and wellness. Occupational therapy intervention may include:

(1) Remediation or restoration of performance abilities that are limited due to impairment in biological, physiological, psychological or neurological cognitive processes;

(2) adaptation of tasks, process, or the environment or the teaching of compensatory techniques in order to enhance performance;

(3) disability prevention methods and techniques that facilitate the development or safe application of performance skills; and

(4) health promotion strategies and practices that enhance performance abilities.

(c) "Occupational therapy services" include, but are not limited to:

(1) Evaluating, developing, improving, sustaining, or restoring skills in activities of daily living (ADL), work or productive activities, including instrumental activities of daily living (IADL) and play and leisure activities;

(2) evaluating, developing, remediating, or restoring sensorimotor, cognitive or psychosocial components of performance;

(3) designing, fabricating, applying, or training in the use of assistive technology or orthotic devices and training in the use of prosthetic devices;

(4) adapting environments and processes, including the application of ergonomic principles, to enhance performance and safety in daily life roles;

(5) applying physical agent modalities as an adjunct to or in preparation for engagement in occupations;

(6) evaluating and providing intervention in collaboration with the client, family, caregiver or others;

(7) educating the client, family, caregiver or others in carrying out appropriate nonskilled interventions; and

(8) consulting with groups, programs, organizations or communities to provide population-based services.

(d) "Occupational therapist" means a person licensed to practice occupational therapy as defined in this act.

(e) "Occupational therapy assistant" means a person licensed to assist in the practice of occupational therapy under the supervision of an occupational therapist.

(f) "Person" means any individual, partnership, unincorporated organization or corporation.

(g) "Physician" means a person licensed to practice medicine and surgery.

(h) "Occupational therapy aide," "occupational therapy tech" or "occupational therapy paraprofessional" means a person who provides supportive services to occupational therapists and occupational therapy assistants in accordance with K.S.A. 65-5419, and amendments thereto.

History: L. 1986, ch. 323, § 2; L. 2002, ch. 203, § 4; L. 2005, ch. 117, § 2; L. 2011, ch. 114, § 58; Jan. 1, 2012.



65-5403 Administration of act by state board of healing arts.

65-5403. Administration of act by state board of healing arts. The board, in the manner hereinafter provided, shall administer the provisions of this act.

History: L. 1986, ch. 323, § 3; July 1.



65-5404 Occupational therapist council established; appointment of members; compensation.

65-5404. Occupational therapist council established; appointment of members; compensation. (a) There is established an occupational therapist council to advise the board in carrying out the provisions of this act.  The council shall consist of five members, all citizens and residents of the state of Kansas appointed as follows:  One member shall be a physician appointed by the state board of healing arts;  one member shall be the president of the state board of healing arts or a person designated by the president; and three members shall be occupational therapists appointed by the governor. The governor shall, insofar as possible, appoint persons from different geographical areas and persons who represent various types of occupational therapy treatment. If a vacancy occurs on the council, the appointing authority of the position which has become vacant shall appoint a person of like qualifications to fill the vacant position for the unexpired term, if any. The Kansas occupational therapy association shall recommend the names of occupational therapists to the governor in a number equal to at least twice the positions or vacancies to be filled, and the governor may appoint members to fill the positions or vacancies from the submitted list.  The terms of the members of the council appointed by the governor prior to the effective date of this act shall expire on July 1, 1988.  Members of the council appointed by the governor on and after the effective date of this act shall be appointed for terms of three years and until their successors are appointed and qualified except that of the members first appointed by the governor on or after the effective date of this act one shall be appointed for a term of one year, one shall be appointed for a term of two years and one shall be appointed for a term of three years, as designated by the governor. The member appointed by the state board of healing arts shall serve at the pleasure of the state board of healing arts.  A member designated by the president of the state board of healing arts shall serve at the pleasure of the president.

(b) Members of the council attending meetings of the council, or attending a subcommittee meeting thereof authorized by the council, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223 and amendments thereto from the healing arts fee fund.

History: L. 1986, ch. 323, § 4; L. 1987, ch. 253, § 1; L. 1988, ch. 251, § 3; July 1.



65-5405 Duties of board.

65-5405. Duties of board. The board shall pass upon the qualifications of all applicants for examination and licensure, determine the applicants who successfully pass the examination, duly license such applicants and adopt rules and regulations as may be necessary to administer the provisions of this act. The board shall keep a record of all proceedings under this act and a roster of all individuals licensed under this act. Only an individual may be licensed under this act.

History: L. 1986, ch. 323, § 5; L. 2002, ch. 203, § 5; Apr. 1, 2003.



65-5406 Application for licensure; requirements.

65-5406. Application for licensure; requirements. (a) An applicant applying for licensure as an occupational therapist or as an occupational therapy assistant shall file a written application on forms provided by the board, showing to the satisfaction of the board that the applicant meets the following requirements:

(1) Education: The applicant shall present evidence satisfactory to the board of having successfully completed the academic requirements of an educational program in occupational therapy recognized by the board.

(2) Experience: The applicant shall submit to the board evidence of having successfully completed a period of supervised field work at a minimum recognized by the board.

(3) Examination: The applicant shall pass an examination as provided for in K.S.A. 65-5407 and amendments thereto.

(4) Fees: The applicants shall pay to the board all applicable fees established under K.S.A. 65-5409 and amendments thereto.

(b) The board shall adopt rules and regulations establishing the criteria which an educational program in occupational therapy shall satisfy to be recognized by the board under paragraph (1) of subsection (a). The board may send a questionnaire developed by the board to any school or other entity conducting an educational program in occupational therapy for which the board does not have sufficient information to determine whether the program should be recognized by the board and whether the program meets the rules and regulations adopted under this section. The questionnaire providing the necessary information shall be completed and returned to the board in order for the program to be considered for recognition. The board may contract with investigative agencies, commissions or consultants to assist the board in obtaining information about an educational program in occupational therapy. In entering such contracts the authority to recognize an educational program in occupational therapy shall remain solely with the board.

History: L. 1986, ch. 323, § 6; L. 1988, ch. 243, § 12; L. 2002, ch. 203, § 6; Apr. 1, 2003.



65-5407 Examinations.

65-5407. Examinations. Each applicant for licensure under this act shall be examined by written examination required by the board to test the applicant's knowledge of the basic and clinical sciences relating to occupational therapy, and occupational therapy theory and practice, including the applicant's professional skills and judgment in the utilization of occupational therapy techniques and methods, and such other subjects as the board may deem useful to determine the applicant's fitness to practice. The board shall approve an examination for occupational therapy assistants and establish standards for acceptable performance.

History: L. 1986, ch. 323, § 7; L. 2002, ch. 203, § 7; Apr. 1, 2003.



65-5408 Waiver of examination and other requirements; when waived; temporary license.

65-5408. Waiver of examination and other requirements; when waived; temporary license. (a) The board may waive the examination, education or experience requirements and grant licensure to any applicant who presents proof of current licensure or registration as an occupational therapist or occupational therapy assistant in another state, the District of Columbia or territory of the United States which requires standards for licensure or registration determined by the board to be equivalent to or exceed the requirements for licensure under this act.

(b) At the time of making an application under this section, the applicant shall pay to the board the application fee as required under K.S.A. 65-5409 and amendments thereto.

(c) The board may issue a temporary license to an applicant for licensure as an occupational therapist or as an occupational therapy assistant who applies for temporary licensure on a form provided by the board, who meets the requirements for licensure or who meets all the requirements for licensure except examination and who pays to the board the temporary license fee as required under K.S.A. 65-5409 and amendments thereto. Such temporary license shall expire one year from the date of issue or on the date that the board approves the application for licensure, whichever occurs first. No more than one such temporary license shall be permitted to any one person.

History: L. 1986, ch. 323, § 8; L. 1987, ch. 253, § 2; L. 1991, ch. 192, § 5; L. 1997, ch. 26, § 1; L. 2002, ch. 203, § 8; Apr. 1, 2003.



65-5409 Fees.

65-5409. Fees. (a) The board shall charge and collect in advance fees provided for in this act as fixed by the board by rules and regulations, subject to the following limitations:

Application fee, not more than  $80

Temporary license fee, not more than  40

License renewal fee, not more than  80

License late renewal fee, not more than  80

License reinstatement fee, not more than  80

Certified copy of license, not more than  40

Written verification of license, not more than  25

(b) The board shall charge and collect in advance fees for any examination administered by the board under the occupational therapy practice act as fixed by the board by rules and regulations in an amount equal to the cost to the board of the examination. If the examination is not administered by the board, the board may require that fees paid for any examination under the occupational therapy practice act be paid directly to the examination service by the person taking the examination.

History: L. 1986, ch. 323, § 9; L. 1987, ch. 253, § 3; L. 1989, ch. 202, § 2; L. 1997, ch. 94, § 4; L. 2002, ch. 203, § 9; Apr. 1, 2003.



65-5410 Denial, revocation, limitation or suspension of license or refusal to renew license; unprofessional conduct; procedure; reinstatement; penalties.

65-5410. Denial, revocation, limitation or suspension of license or refusal to renew license; unprofessional conduct; procedure; reinstatement; penalties. (a) The board may deny, refuse to renew, suspend, revoke or limit a license or the licensee may be publicly or privately censured where the licensee or applicant for licensure has been guilty of unprofessional conduct which has endangered or is likely to endanger the health, welfare or safety of the public. Unprofessional conduct includes:

(1) Obtaining a license by means of fraud, misrepresentation or concealment of material facts;

(2) being guilty of unprofessional conduct as defined by rules and regulations adopted by the board;

(3) being convicted of a felony if the acts for which such person was convicted are found by the board to have a direct bearing on whether such person should be entrusted to serve the public in the capacity of an occupational therapist or occupational therapy assistant;

(4) violating any lawful order or rule and regulation of the board; and

(5) violating any provision of this act.

(b) Such denial, refusal to renew, suspension, revocation or limitation of a license or public or private censure of a licensee may be ordered by the board after notice and hearing on the matter in accordance with the provisions of the Kansas administrative procedure act. Upon the end of the period of time established by the board for the revocation of a license, application may be made to the board for reinstatement. The board shall have discretion to accept or reject an application for reinstatement and may hold a hearing to consider such reinstatement. An application for reinstatement of a revoked license shall be accompanied by the license renewal fee and the license reinstatement fee established under K.S.A. 65-5409, and amendments thereto.

(c) The board, in addition to any other penalty prescribed in subsection (a), may assess a civil fine, after proper notice and an opportunity to be heard, against a licensee for unprofessional conduct in an amount not to exceed $5,000 for the first violation, $10,000 for the second violation and $15,000 for the third violation and for each subsequent violation. All fines assessed and collected under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1986, ch. 323, § 10; L. 2002, ch. 203, § 10; L. 2004, ch. 117, § 19; July 1.



65-5411 Foreign trained occupational therapists and occupational therapy assistants; requirements.

65-5411. Foreign trained occupational therapists and occupational therapy assistants; requirements. Foreign trained occupational therapists and occupational therapy assistants shall satisfy the examination requirements of K.S.A. 65-5406. The board shall require foreign trained applicants to furnish proof of completion of educational and supervised field work requirements, substantially equal to or greater than those contained in K.S.A. 65-5406 prior to taking the examination.

History: L. 1986, ch. 323, § 11; July 1.



65-5412 Expiration of license; renewal; suspension; reinstatement; fees.

65-5412. Expiration of license; renewal; suspension; reinstatement; fees. (a) Licenses issued under this act shall expire on the date of expiration established by rules and regulations of the board unless renewed in the manner prescribed by the board. The request for renewal shall be accompanied by the license renewal fee established pursuant to K.S.A. 65-5409, and amendments thereto. The board may establish additional requirements for licensure renewal which provide evidence of continued competency.

(b) At least 30 days before the expiration of a licensee's license, the board shall notify the licensee of the expiration by mail addressed to the licensee's last mailing address as noted upon the office records. If the licensee fails to pay the renewal fee by the date of expiration, the licensee shall be given a second notice that the license has expired and the license may be renewed only if the renewal fee and the late renewal fee are received by the board within the thirty-day period following the date of expiration and that, if both fees are not received within the thirty-day period, the license shall be deemed canceled by operation of law without further proceedings for failure to renew and shall be reissued only after the license has been reinstated under subsection (c).

(c) Any license canceled for failure to renew as herein provided may be reinstated upon recommendation of the board and upon payment of the renewal fee and the reinstatement fee and upon submitting evidence of satisfactory completion of any applicable continuing education requirements established by the board. The board shall adopt rules and regulations establishing appropriate continuing education requirements for reinstatement of licenses canceled for failure to renew.

(d) A person whose license is suspended shall not engage in any conduct or activity in violation of the order or judgment by which the license was suspended.

History: L. 1986, ch. 323, § 12; L. 2002, ch. 203, § 11; L. 2004, ch. 117, § 20; July 1.



65-5413 Moneys received by board; disposition; healing arts fee fund.

65-5413. Moneys received by board; disposition; healing arts fee fund. The board shall remit all moneys received by or for it from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the healing arts fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the board or by a person designated by the president of the board.

History: L. 1986, ch. 323, § 13; L. 2001, ch. 5, § 262; L. 2011, ch. 53, § 35; July 1.



65-5414 Representation as occupational therapist or occupational therapy assistant; prohibitions; misdemeanor.

65-5414. Representation as occupational therapist or occupational therapy assistant; prohibitions; misdemeanor. (a) It shall be unlawful for any person who is not licensed under this act as an occupational therapist or an occupational therapy assistant or whose license has been suspended or revoked to use, in connection with such person's name or place of business, the words "occupational therapist," "licensed occupational therapist," "occupational therapist licensed," "occupational therapy assistant," "licensed occupational therapy assistant," or the letters, "O.T.," " L.O.T.," "O.T.L.," "O.T.A." or " L.O.T.A." or any other words, letters, abbreviations or insignia indicating or implying that such person is an occupational therapist or an occupational therapy assistant or who in any way, orally, in writing, in print or by sign, directly or by implication, represents oneself as an occupational therapist or an occupational therapy assistant.

(b) Any violation of this section shall constitute a class C misdemeanor.

History: L. 1986, ch. 323, § 14; L. 2002, ch. 203, § 12; Apr. 1, 2003.



65-5415 Injunction.

65-5415. Injunction. When it appears to the board that any person is violating any of the provisions of this act, the board may bring an action in a court of competent jurisdiction for an injunction against such violation without regard to whether proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted.

History: L. 1986, ch. 323, § 15; July 1.



65-5416 State agency adjudicative proceedings and judicial review; conduct.

65-5416. State agency adjudicative proceedings and judicial review; conduct. All state agency adjudicative proceedings under K.S.A. 65-5401 to 65-5417, inclusive, shall be conducted in accordance with the provisions of the Kansas administrative procedure act and shall be reviewable in accordance with the Kansas judicial review act.

History: L. 1986, ch. 323, § 16; L. 2010, ch. 17, § 164; July 1.



65-5417 Invalidity of part.

65-5417. Invalidity of part. If any section of this act, or any part thereof, is adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder or any other section or part thereof.

History: L. 1986, ch. 323, § 17; July 1.



65-5418 Construction of occupational therapy practice act and practice of occupational therapy.

65-5418. Construction of occupational therapy practice act and practice of occupational therapy. (a) Nothing in the occupational therapy practice act is intended to limit, preclude or otherwise interfere with the practices of other health care providers formally trained and licensed, registered, credentialed or certified by appropriate agencies of the state of Kansas.

(b) The practice of occupational therapy shall not be construed to include the following:

(1) Persons rendering assistance in the case of an emergency;

(2) members of any church practicing their religious tenets;

(3) persons whose services are performed pursuant to the delegation of and under the supervision of an occupational therapist who is licensed under this act;

(4) any person employed as an occupational therapist or occupational therapy assistant by the government of the United States or any agency thereof, if such person practices occupational therapy solely under the direction or control of the organization by which such person is employed;

(5) licensees under the healing arts act when licensed and practicing in accordance with the provisions of law or persons performing services pursuant to a delegation authorized under subsection (g) of K.S.A. 65-2872, and amendments thereto;

(6) dentists practicing their professions, when licensed and practicing in accordance with the provisions of law;

(7) nurses practicing their professions, when licensed and practicing in accordance with the provisions of law or persons performing services pursuant to the delegation of a licensed nurse under subsection (m) of K.S.A. 65-1124, and amendments thereto;

(8) health care providers who have been formally trained and are practicing in accordance with the training or have received specific training in one or more functions included in the occupational therapy practice act pursuant to established educational protocols, or both;

(9) any person pursuing a supervised course of study leading to a degree or certificate in occupational therapy at an accredited or approved educational program, if the person is designated by the title which clearly indicates such person's status as a student or trainee;

(10) any person fulfilling the supervised fieldwork experience requirements as part of the experience necessary to meet the requirement of the occupational therapy practice act;

(11) self-care by a patient or gratuitous care by a friend or family member who does not represent or hold oneself out to the public to be an occupational therapist or an occupational therapy assistant;

(12) optometrists practicing their profession when licensed and practicing in accordance with the provisions of article 15 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto;

(13) podiatrists practicing their profession when licensed and practicing in accordance with the provisions of article 15 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto;

(14) physical therapists practicing their profession when licensed and practicing in accordance with K.S.A. 65-2901 et seq., and amendments thereto;

(15) physician assistants practicing their profession when licensed and practicing in accordance with the physician assistant licensure act;

(16) athletic trainers practicing their profession when licensed and practicing in accordance with the athletic trainers licensure act;

(17) manufacturers of prosthetic devices;

(18) any person performing occupational therapy services, if these services are performed for no more than 45 days in a calendar year in association with an occupational therapist licensed under the occupational therapy practice act so long as (A) the person is registered or licensed under the laws of another state which has licensure requirements at least as stringent as the licensure requirements of this act, or (B) the person meets the requirements for certification as an occupational therapist registered (OTR) or a certified occupational therapy assistant (COTA) established by the national board for certification in occupational therapy (NBCOT).

(c) Any patient monitoring, assessment or other procedures designed to evaluate the effectiveness of prescribed occupational therapy must be performed by or pursuant to the delegation of a licensed occupational therapist or other health care provider.

(d) Education related therapy services provided by an occupational therapist to school systems or consultation regarding prevention, ergonomics and wellness within the occupational therapy scope of practice shall not require a referral, supervision, order or direction of a physician, a licensed podiatrist, a licensed dentist or a licensed optometrist. However, when in the course of providing such services an occupational therapist reasonably believes that an individual may have an underlying injury, illness, disease, disorder or impairment, the occupational therapist shall refer the individual to a physician, a licensed podiatrist, a licensed dentist or a licensed optometrist, as appropriate.

(e) Nothing in the occupational therapy practice act shall be construed to permit the practice of medicine and surgery. No statute granting authority to licensees of the state board of healing arts shall be construed to confer authority upon occupational therapists to engage in any activity not conferred by the occupational therapy practice act.

(f) This section shall be part of and supplemental to the occupational therapy practice act.

History: L. 2002, ch. 203, § 13; L. 2003, ch. 128, § 27; L. 2004, ch. 24, § 13; July 1.



65-5419 Supervision of persons providing supportive services; supervision requirements.

65-5419. Supervision of persons providing supportive services; supervision requirements. (a) An occupational therapy aide, occupational therapy tech or occupational therapy paraprofessional shall function under the guidance and responsibility of the licensed occupational therapist and may be supervised by the occupational therapist or an occupational therapy assistant for specifically selected routine tasks for which the occupational therapy aide, occupational therapy tech or occupational therapy paraprofessional has been trained and has demonstrated competence. The occupational therapy aide, occupational therapy tech or occupational therapy paraprofessional shall comply with supervision requirements developed by the board by rules and regulations which are consistent with prevailing professional standards.

(b) This section shall be part of and supplemental to the occupational therapy practice act.

(c) The provisions of this section shall take effect on and after April 1, 2003.

History: L. 2002, ch. 203, § 14; July 1.



65-5420 Registration deemed to be licensure on effective day of act.

65-5420. Registration deemed to be licensure on effective day of act. (a) Any person holding a valid registration as an occupational therapist immediately prior to the effective date of this act which has been issued by the state board of healing arts shall be deemed to be a licensed occupational therapist and shall be subject to the provisions of article 54 of chapter 65 of the Kansas Statutes Annotated.

(b) Any person holding a valid registration as an occupational therapy assistant immediately prior to the effective date of this act which has been issued by the state board of healing arts shall be deemed to be a licensed occupational therapy assistant and shall be subject to the provisions of article 54 of chapter 65 of the Kansas Statutes Annotated.

(c) This section shall be part of and supplemental to the occupational therapy practice act.

(d) The provisions of this section shall take effect on and after April 1, 2003.

History: L. 2002, ch. 203, § 15; July 1.



65-5421 Licensed occupational therapist ownership limitations in professional corporations.

65-5421. Licensed occupational therapist ownership limitations in professional corporations. (a) The state board of healing arts shall adopt rules and regulations to limit the percentage of ownership when a licensed occupational therapist forms a professional corporation pursuant to K.S.A. 17-2706 et seq., and amendments thereto, in combination with other professional services.

(b) This section shall be part of and supplemental to the occupational therapy practice act.

History: L. 2004, ch. 143, § 106; Jan. 1, 2005.






Article 55 RESPIRATORY THERAPY

65-5501 Citation of act.

65-5501. Citation of act. K.S.A. 65-5501 to 65-5517, inclusive, shall be known and may be cited as the respiratory therapy practice act.

History: L. 1986, ch. 322, § 1; July 1.



65-5502 Definitions.

65-5502. Definitions. As used in K.S.A. 65-5501 to 65-5517, inclusive and amendments thereto:

(a) "Board" means the state board of healing arts.

(b) "Respiratory therapy" is a health care profession whose therapists practice under the supervision of a qualified medical director and with the prescription of a licensed physician providing therapy, management, rehabilitation, respiratory assessment and care of patients with deficiencies and abnormalities which affect the pulmonary system and associated other systems functions. The duties which may be performed by a respiratory therapist include:

(1) Direct and indirect respiratory therapy services that are safe, aseptic, preventative and restorative to the patient.

(2) Direct and indirect respiratory therapy services, including but not limited to, the administration of pharmacological and diagnostic and therapeutic agents related to respiratory therapy procedures to implement a treatment, disease prevention or pulmonary rehabilitative regimen prescribed by a physician.

(3) Administration of medical gases, exclusive of general anesthesia, aerosols, humidification and environmental control systems.

(4) Transcription and implementation of written or verbal orders of a physician pertaining to the practice of respiratory therapy.

(5) Implementation of respiratory therapy protocols as defined by the medical staff of an institution or a qualified medical director or other written protocol, changes in treatment pursuant to the written or verbal orders of a physician or the initiation of emergency procedures as authorized by written protocols.

(c) "Respiratory therapist" means a person who is licensed to practice respiratory therapy as defined in this act.

(d) "Person" means any individual, partnership, unincorporated organization or corporation.

(e) "Physician" means a person who is licensed by the board to practice medicine and surgery.

(f) "Qualified medical director" means the medical director of any inpatient or outpatient respiratory therapy service, department or home care agency. The medical director shall be a physician who has interest and knowledge in the diagnosis and treatment of respiratory problems.  This physician shall be responsible for the quality, safety and appropriateness of the respiratory services provided and require that respiratory therapy be ordered by a physician who has medical responsibility for the patient. The medical director shall be readily accessible to the respiratory therapy practitioner.

History: L. 1986, ch. 322, § 2; L. 1999, ch. 87, § 7; Mar. 1, 2000.



65-5503 Administration of act by state board of healing arts.

65-5503. Administration of act by state board of healing arts. The board, as hereinafter provided, shall administer the provisions of this act.

History: L. 1986, ch. 322, § 3; L. 1999, ch. 87, § 8; Mar. 1, 2000.



65-5504 Respiratory care council established; appointment of members; compensation.

65-5504. Respiratory care council established; appointment of members; compensation. (a) There is established a respiratory care council to advise the board in carrying out the provisions of this act.  The council shall consist of seven members, all citizens and residents of the state of Kansas appointed as follows: One member shall be a physician appointed by the state board of healing arts; one member shall be the president of the state board of healing arts or a person designated by the president; two members shall be from the public sector who are not engaged, directly or indirectly, in the provision of health services appointed by the governor; and three members shall be respiratory therapists appointed by the governor. The governor, insofar as possible, shall appoint persons from different geographical areas and persons who represent various types of respiratory therapy practice.  If a vacancy occurs on the council, the appointing authority of the position which has become vacant shall appoint a person of like qualifications to fill the vacant position for the unexpired term, if any. The Kansas respiratory care society shall recommend the names of respiratory therapists to the governor in a number equal to at least twice the positions or vacancies to be filled, and the governor may appoint members to fill the positions or vacancies from the submitted list.  Members of the council appointed by the governor on and after the effective date of this act shall be appointed for terms of three years and until their successors are appointed, except that members appointed from the public sector shall be appointed for terms of two years and until their successors are appointed.  The member appointed by the state board of healing arts shall serve at the pleasure of the state board of healing arts. A member designated by the president of the state board of healing arts shall serve at the pleasure of the president.

(b) Members of the council attending meetings of the council, or attending a subcommittee meeting thereof authorized by the council, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223 and amendments thereto from the healing arts fee fund.

History: L. 1986, ch. 322, § 4; L. 1987, ch. 253, § 4; L. 1988, ch. 251, § 4; L. 1999, ch. 87, § 9; Mar. 1, 2000.



65-5505 Duties of board.

65-5505. Duties of board. The board shall pass upon the qualifications of all applicants for examination and licensure, provide for all examinations, determine the applicants who successfully pass the examination, duly license such applicants and adopt rules and regulations as may be necessary to administer the provisions of this act.  The board shall keep a record of all proceedings under this act and a roster of all individuals licensed under this act. Only an individual may be licensed under this act.

History: L. 1986, ch. 322, § 5; L. 1999, ch. 87, § 10; Mar. 1, 2000.



65-5506 Application for licensure; requirements; rules and regulations criteria for educational programs.

65-5506. Application for licensure; requirements; rules and regulations criteria for educational programs. (a) An applicant applying for licensure as a respiratory therapist shall file a written application on forms provided by the board, showing to the satisfaction of the board that the applicant meets the following requirements:

(1) Education: The applicant shall present evidence satisfactory to the board of having successfully completed an educational program in respiratory therapy approved by the board.

(2) Examination: The applicant shall pass an examination as provided for in K.S.A. 65-5507 and amendments thereto.

(3) Fees: The applicants shall pay to the board all applicable fees established under K.S.A. 65-5509 and amendments thereto.

(b) The board shall adopt rules and regulations establishing the criteria for an educational program in respiratory therapy to obtain successful recognition by the board under paragraph (1) of subsection (a). The board may send a questionnaire developed by the board to any school or other entity conducting an educational program in respiratory therapy for which the board does not have sufficient information to determine whether the program should be recognized by the board and whether the program meets the rules and regulations adopted under this section.  The questionnaire providing the necessary information shall be completed and returned to the board in order for the program to be considered for recognition.  The board may contract with investigative agencies, commissions or consultants to assist the board in obtaining information about an educational program in respiratory therapy.  In entering such contracts the authority to recognize an educational program in respiratory therapy shall remain solely with the board.

History: L. 1986, ch. 322, § 6; L. 1988, ch. 243, § 13; L. 1999, ch. 87, § 11; Mar. 1, 2000.



65-5507 Examinations.

65-5507. Examinations. (a) Each applicant for licensure under this act shall be examined by a written examination chosen by the board to test the applicant's knowledge of the basic and clinical sciences relating to respiratory therapy, and respiratory therapy theory and practice, including the applicant's professional skills and judgment in the utilization of respiratory therapy techniques and methods, and such other subjects as the board may deem useful to determine the applicant's fitness to practice.

(b) Applicants for licensure shall be examined at a time and place and under such supervision as the board may determine.  Examinations shall be given at least twice each year at such places as the board may determine and the board shall give or cause to be given reasonable public notice of such examinations at least 60 days prior to their administration.

(c) Applicants may obtain their examination scores.

History: L. 1986, ch. 322, § 7; L. 1999, ch. 87, § 12; Mar. 1, 2000.



65-5508 Waiver of examination and other requirements; when waived; special permits; temporary license.

65-5508. Waiver of examination and other requirements; when waived; special permits; temporary license. (a) The board may waive the examination, education or experience requirements and grant licensure to any applicant who presents proof of current licensure or registration as a respiratory therapist in another state, the District of Columbia or territory of the United States which requires standards for licensure or registration determined by the board to be equivalent to the requirements for licensure under this act.

(b) At the time of making an application under this section, the applicant shall pay to the board the application fee as required under K.S.A. 65-5509, and amendments thereto.

(c) The board may issue a special permit to a student enrolled in an approved school of respiratory therapy who applies for such special permit on a form provided by the board and who pays to the board the special permit fee as required under K.S.A. 65-5509, and amendments thereto. The special permit shall authorize a student who is enrolled in an approved school of respiratory therapy and who holds such special permit to practice respiratory therapy under the supervision of a licensed respiratory therapist. Such special permit shall expire 30 days after the date that the student graduates from an approved school of respiratory therapy or otherwise ceases to be enrolled in an approved school of respiratory therapy.

(d) The board may issue a temporary license to an applicant for licensure as a respiratory therapist who applies for temporary licensure on a form provided by the board, who meets the requirements for licensure or who meets all of the requirements for licensure except examination and who pays to the board the temporary license fee as required under K.S.A. 65-5509, and amendments thereto. Temporary licenses issued prior to July 1, 2010, shall expire one year from the date of issue or on the date that the board approves the application for licensure, whichever occurs first. Temporary licenses issued on or after July 1, 2010, shall expire six months from the date of issue or on the date that the board approves the application for licensure, whichever occurs first. No more than one such temporary license shall be permitted to any one person.

History: L. 1986, ch. 322, § 8; L. 1987, ch. 253, § 5; L. 1991, ch. 192, § 6; L. 1997, ch. 26, § 2; L. 1999, ch. 87, § 13; L. 2010, ch. 67, § 1; July 1.



65-5509 Fees.

65-5509. Fees. (a) The board shall charge and collect in advance fees provided for in this act as fixed by the board by rules and regulations, subject to the following limitations:

Application fee, not more than  $80

Temporary license fee, not more than  40

Special permit fee, not more than  80

License renewal fee, not more than  80

License late renewal fee, not more than  80

License reinstatement fee, not more than  80

Certified copy of license, not more than  40

Written verification of license, not more than  25

(b) The board shall charge and collect in advance fees for any examination administered by the board under the respiratory therapy practice act as fixed by the board by rules and regulations in an amount equal to the cost to the board of the examination. If the examination is not administered by the board, the board may require that fees paid for any examination under the respiratory therapy practice act be paid directly to the examination service by the person taking the examination.

History: L. 1986, ch. 322, § 9; L. 1987, ch. 253, § 6; L. 1989, ch. 202, § 1; L. 1997, ch. 94, § 5; L. 1999, ch. 87, § 14; Mar. 1, 2000.



65-5510 Denial, revocation, limitation or suspension of license or refusal to renew license; unprofessional conduct; discipline; civil fines; procedure; reinstatement.

65-5510. Denial, revocation, limitation or suspension of license or refusal to renew license; unprofessional conduct; discipline; civil fines; procedure; reinstatement. (a) The board may deny, refuse to renew, suspend, revoke or limit a license or the licensee may be publicly or privately censured where the licensee or applicant for licensure has been guilty of unprofessional conduct which has endangered or is likely to endanger the health, welfare or safety of the public. Unprofessional conduct includes:

(1) Obtaining a license by means of fraud, misrepresentation or concealment of material facts;

(2) being guilty of unprofessional conduct as defined by rules and regulations adopted by the board;

(3) being convicted of a felony if the acts for which such person was convicted are found by the board to have a direct bearing on whether such person should be entrusted to serve the public in the capacity of a respiratory therapist;

(4) violating any lawful order or rule and regulation of the board; and

(5) violating any provision of this act.

(b) Such denial, refusal to renew, suspension, revocation or limitation of a license or public or private censure of a licensee may be ordered by the board after notice and hearing on the matter in accordance with the provisions of the Kansas administrative procedure act. Upon the end of the period of time established by the board for the revocation of a license, application may be made to the board for reinstatement. The board shall have discretion to accept or reject an application for reinstatement and may hold a hearing to consider such reinstatement. An application for reinstatement of a revoked license shall be accompanied by the license renewal fee and the license reinstatement fee established under K.S.A. 65-5509, and amendments thereto.

(c) The board, in addition to any other penalty prescribed in subsection (a), may assess a civil fine, after proper notice and an opportunity to be heard, against a licensee for unprofessional conduct in an amount not to exceed $5,000 for the first violation, $10,000 for the second violation and $15,000 for the third violation and for each subsequent violation. All fines assessed and collected under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1986, ch. 322, § 10; L. 1999, ch. 87, § 15; L. 2004, ch. 117, § 21; July 1.



65-5511 Foreign trained respiratory therapists; requirements.

65-5511. Foreign trained respiratory therapists; requirements. Foreign trained respiratory therapists shall satisfy the examination requirements of K.S.A. 65-5506 and amendments thereto.  The board shall require foreign trained applicants to furnish proof of completion of educational requirements, substantially equal to those contained in K.S.A. 65-5506 and amendments thereto prior to taking the examination.

History: L. 1986, ch. 322, § 11; L. 1999, ch. 87, § 16; Mar. 1, 2000.



65-5512 Expiration of license; failure to renew; renewal; suspended license; fees.

65-5512. Expiration of license; failure to renew; renewal; suspended license; fees. (a) Licenses issued under this act shall expire on the date of expiration established by rules and regulations of the board unless renewed in the manner prescribed by the board. The request for renewal shall be accompanied by the license renewal fee established pursuant to K.S.A. 65-5509, and amendments thereto. The board may establish additional requirements for license renewal which provide evidence of continued competency.

(b) At least 30 days before the expiration of a licensee's license, the board shall notify the licensee of the expiration by mail addressed to the licensee's last mailing address as noted upon the office records. If the licensee fails to pay the renewal fee by the date of expiration, the licensee shall be given a second notice that the license has expired and the license may be renewed only if the renewal fee and the late renewal fee are received by the board within the thirty-day period following the date of expiration and that, if both fees are not received within the thirty-day period, the license shall be deemed canceled by operation of law without further proceedings for failure to renew and shall be reissued only after the license has been reinstated under subsection (c).

(c) Any license canceled for failure to renew as herein provided may be reinstated upon recommendation of the board and upon payment of the reinstatement fee and upon submitting evidence of satisfactory completion of any applicable continuing education requirements established by the board. The board shall adopt rules and regulations establishing appropriate continuing education requirements for reinstatement of licenses canceled for failure to renew.

(d) A person whose license is suspended shall not engage in any conduct or activity in violation of the order or judgment by which the license was suspended.

History: L. 1986, ch. 322, § 12; L. 1999, ch. 87, § 17; L. 2004, ch. 117, § 22; July 1.



65-5513 Moneys received by board; disposition; healing arts fee fund.

65-5513. Moneys received by board; disposition; healing arts fee fund. The board shall remit all moneys received by or for it from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the healing arts fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the board or by a person designated by the president of the board.

History: L. 1986, ch. 322, § 13; L. 2001, ch. 5, § 263; L. 2011, ch. 53, § 36; July 1.



65-5514 Representation as respiratory therapist; prohibitions; misdemeanor; exclusions from the practice of respiratory therapy.

65-5514. Representation as respiratory therapist; prohibitions; misdemeanor; exclusions from the practice of respiratory therapy. (a) On and after March 1, 2000, it shall be unlawful for any person who is not licensed under this act as a respiratory therapist or whose  license has been suspended or revoked to hold themselves out to the public as a licensed respiratory therapist, or use the abbreviation of CRTT, RRT, RCP or the words "respiratory therapist," "respiratory care practitioner", "inhalation therapist" or any other words, letters, abbreviations or insignia indicating or implying that such person is a respiratory therapist, or to practice the art and science of respiratory therapy as herein defined.  A violation of this subsection (a) shall constitute a class B misdemeanor.

(b) Nothing in this act is intended to limit, preclude or otherwise interfere with the practices of other health care providers formally trained and licensed, registered, credentialed or certified by appropriate agencies of the state of Kansas.  The practice of respiratory therapy shall not be construed to include the following individuals:

(1) Persons rendering assistance in the case of an emergency.

(2) Members of any church practicing their religious tenets.

(3) Persons whose services are performed pursuant to the delegation of and under the supervision of a respiratory therapist who is licensed under this act.

(4) Health care providers in the United States armed forces, public health services, federal facilities and coast guard or other military service when acting in the line of duty in this state.

(5) Licensees under the healing arts act, and practicing their professions, when licensed and practicing in accordance with the provisions of law or persons performing services pursuant to the delegation of a licensed physician under subsection (g) of K.S.A. 65-2872 and amendments thereto.

(6) Dentists practicing their professions, when licensed and practicing in accordance with the provisions of law.

(7) Nurses practicing their professions, when licensed and practicing in accordance with the provisions of law or persons performing services pursuant to the delegation of a licensed nurse under subsection (m) of K.S.A. 65-1124 and amendments thereto.

(8) Health care providers who have been formally trained and are practicing in accordance with the training or have received specific training in one or more functions included in this act pursuant to established educational protocols or both.

(9) Students while in actual attendance in an accredited health care occupational educational program and under the supervision of a qualified instructor.

(10) Self-care by a patient or gratuitous care by a friend or family member who does not represent or hold oneself out to the public to be a respiratory therapist.

(11) Monitoring, installation or delivery of medical devices, gases and equipment and the maintenance thereof by a nonlicensed person for the express purpose of self-care by a patient or gratuitous care by a friend or family member.

(c) Any patient monitoring, assessment or other procedures designed to evaluate the effectiveness of prescribed respiratory therapy must be performed by or pursuant to the delegation of a licensed respiratory therapist or other health care provider.

(d) Nothing in this act shall be construed to permit the practice of medicine and surgery.  No statute granting authority to licensees of the state board of healing arts shall be construed to confer authority upon respiratory therapists to engage in any activity not conferred by this act.

History: L. 1986, ch. 322, § 14; L. 1999, ch. 87, § 18; Mar. 1, 2000.



65-5515 Injunction.

65-5515. Injunction. When it appears to the board that any person is violating any of the provisions of this act, the board may bring an action in a court of competent jurisdiction for an injunction against such violation without regard to whether proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted.

History: L. 1986, ch. 322, § 15; July 1.



65-5516 State agency adjudicative proceedings and judicial review; conduct.

65-5516. State agency adjudicative proceedings and judicial review; conduct. All state agency adjudicative proceedings under K.S.A. 65-5501 to 65-5517, inclusive, shall be conducted in accordance with the provisions of the Kansas administrative procedure act and shall be reviewable in accordance with the Kansas judicial review act.

History: L. 1986, ch. 322, § 16; L. 2010, ch. 17, § 165; July 1.



65-5517 Invalidity of part.

65-5517. Invalidity of part. If any section of this act, or any part thereof, is adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder or any other section or part thereof.

History: L. 1986, ch. 322, § 17; July 1.






Article 56 CONFIDENTIAL COMMUNICATIONS AND INFORMATION

65-5601 Definitions.

65-5601. Definitions. As used in K.S.A. 65-5601 to 65-5605, inclusive, and amendments thereto:

(a) "Patient" means a person who consults or is examined or interviewed by treatment personnel.

(b) "Treatment personnel" means any employee of a treatment facility who receives a confidential communication from a patient while engaged in the diagnosis or treatment of a mental, alcoholic, drug dependency or emotional condition, if such communication was not intended to be disclosed to third persons.

(c) "Ancillary personnel" means any employee of a treatment facility who is not included in the definition of treatment personnel.

(d) "Treatment facility" means a community mental health center, community service provider, psychiatric hospital and state institution for people with intellectual disability.

(e) "Head of the treatment facility" means the administrative director of a treatment facility or the designee of the administrative director.

(f) "Community mental health center" means a mental health clinic or community mental health center licensed under K.S.A. 75-3307b, and amendments thereto.

(g) "Psychiatric hospital" means Larned state hospital, Osawatomie state hospital, Rainbow mental health facility, Topeka state hospital and hospitals licensed under K.S.A. 75-3307b, and amendments thereto.

(h) "State institution for people with intellectual disability" means Winfield state hospital and training center, Parsons state hospital and training center and the Kansas neurological institute.

(i) "Community service provider" means: (1) A community facility for people with intellectual disability organized pursuant to the provisions of K.S.A. 19-4001 through 19-4015, and amendments thereto, and licensed in accordance with the provisions of K.S.A. 75-3307b, and amendments thereto; (2) community service provider as provided in the developmental disabilities reform act; or (3) a nonprofit corporation which provides services for people with intellectual disability pursuant to a contract with an intellectual disability governing board.

History: L. 1986, ch. 212, § 1; L. 1995, ch. 234, § 18; L. 1996, ch. 167, § 60; L. 2012, ch. 91, § 53; July 1.



65-5602 Privilege of patient of treatment facility to prevent disclosure of treatment and of confidential communications; extent of privilege; persons who may claim privilege; persons to which confidential communications extend.

65-5602. Privilege of patient of treatment facility to prevent disclosure of treatment and of confidential communications; extent of privilege; persons who may claim privilege; persons to which confidential communications extend. (a) A patient of a treatment facility has a privilege to prevent treatment personnel or ancillary personnel from disclosing that the patient has been or is currently receiving treatment or from disclosing any confidential communications made for the purposes of diagnosis or treatment of the patient's mental, alcoholic, drug dependency or emotional condition. The privilege extends to individual, family or group therapy under the direction of the treatment personnel and includes members of the patient's family.  The privilege may be claimed by the patient, by the patient's guardian or conservator or by the personal representative of a deceased patient.  The treatment personnel shall claim the privilege on behalf of the patient unless the patient has made a written waiver of the privilege and provided the treatment personnel with a copy of such waiver or unless one of the exceptions provided by K.S.A. 65-5603 is applicable.

(b) Confidential communications shall extend to those persons present to further the interests of the patient in the consultation, examination or interview; ancillary personnel; persons who are participating in the diagnosis and treatment under the direction of the treatment personnel, including members of the patient's family; and any other persons who the patient reasonably believes needs the communication to assist in the patient's diagnosis or treatment.

History: L. 1986, ch. 212, § 2; July 1.



65-5603 Exceptions to privilege.

65-5603. Exceptions to privilege. (a) The privilege established by K.S.A. 65-5602, and amendments thereto, shall not extend to:

(1) Any communication relevant to an issue in proceedings to involuntarily commit to treatment a patient for mental illness, alcoholism or drug dependency if the treatment personnel in the course of diagnosis or treatment has determined that the patient is in need of hospitalization;

(2) an order for examination of the mental, alcoholic, drug dependency or emotional condition of the patient which is entered by a judge, with respect to the particular purpose for which the examination is ordered;

(3) any proceeding in which the patient relies upon any of the aforementioned conditions as an element of the patient's claim or defense, or, after the patient's death, in any proceeding in which any party relies upon any of the patient's conditions as an element of a claim or defense;

(4) any communication which forms the substance of information which the treatment personnel or the patient is required by law to report to a public official or to be recorded in a public office, unless the statute requiring the report or record specifically provides that the information shall not be disclosed;

(5) any information necessary for the emergency treatment of a patient or former patient if the head of the treatment facility at which the patient is being treated or was treated states in writing the reasons for disclosure of the communication and makes such statement a part of the treatment or medical record of the patient;

(6) information relevant to protect a person who has been threatened with substantial physical harm by a patient during the course of treatment, when such person has been specifically identified by the patient, the treatment personnel believes there is substantial likelihood that the patient will act on such threat in the reasonable foreseeable future and the head of the treatment facility has concluded that notification should be given. The patient shall be notified that such information has been communicated;

(7) any information from a state psychiatric hospital to appropriate administrative staff of the department of corrections whenever patients have been administratively transferred to a state psychiatric hospital pursuant to the provisions of K.S.A. 75-5209, and amendments thereto;

(8) any information to the patient or former patient, except that the head of the treatment facility at which the patient is being treated or was treated may refuse to disclose portions of such records if the head of the treatment facility states in writing that such disclosure will be injurious to the welfare of the patient or former patient;

(9) any information to any state or national accreditation, certification or licensing authority, or scholarly investigator, but the head of the treatment facility shall require, before such disclosure is made, a pledge that the name of any patient or former patient shall not be disclosed to any person not otherwise authorized by law to receive such information;

(10) any information to the state protection and advocacy system which concerns individuals who reside in a treatment facility and which is required by federal law and federal rules and regulations to be available pursuant to a federal grant-in-aid program;

(11) any information relevant to the collection of a bill for professional services rendered by a treatment facility;

(12) any information sought by a coroner serving under the laws of Kansas when such information is material to an investigation or proceeding conducted by the coroner in the performance of such coroner's official duties. Information obtained by a coroner under this provision shall be used for official purposes only and shall not be made public unless admitted as evidence by a court or for purposes of performing the coroner's statutory duties;

(13) any communication and information by and between or among treatment facilities, correctional institutions, jails, juvenile detention facilities or juvenile correctional facilities regarding a proposed patient, patient or former patient for purposes of promoting continuity of care by and between treatment facilities, correctional institutions, jails, juvenile detention facilities or juvenile correctional facilities; the proposed patient, patient, or former patient's consent shall not be necessary to share evaluation and treatment records by and between or among treatment facilities, correctional institutions, jails, juvenile detention facilities or juvenile correctional facilities regarding a proposed patient, patient or former patient;

(14) the name, date of birth, date of death, name of any next of kin and place of residence of a deceased former patient when that information is sought as part of a genealogical study;

(15) any information concerning a patient or former patient who is a juvenile offender in the custody of the juvenile justice authority when the commissioner of juvenile justice, or the commissioner's designee, requests such information; or

(16) information limited to whether a person is or has been a patient of any treatment facility within the last six months, such person having been lawfully detained by a law enforcement officer upon reasonable suspicion that such person is committing, has committed or is about to commit a misdemeanor or felony, if such law enforcement officer has reasonable suspicion that such person is suffering from mental illness and such law enforcement officer has a reasonable belief that such person may benefit from treatment at a treatment facility rather than being placed in a correctional institution, jail, juvenile correctional facility or juvenile detention facility. Any communication and information obtained by any law enforcement officer regarding such person from such treatment facility shall not be disclosed except as provided by this section.

(b) As used in this subsection:

(1) "Correctional institution" means the same as prescribed in K.S.A. 75-5202, and amendments thereto;

(2) "jail" means the same as prescribed in K.S.A. 2015 Supp. 38-3202 [38-2302], and amendments thereto;

(3) "juvenile correctional facility" means the same as prescribed in K.S.A. 2015 Supp. 38-3202 [38-2302], and amendments thereto;

(4) "juvenile detention facility" means the same as prescribed in K.S.A. 2015 Supp. 38-3202 [38-2302], and amendments thereto;

(5) "law enforcement officer" means the same as prescribed in K.S.A. 22-2202, and amendments thereto; and

(6) "mental illness" means mental disease to such extent that a person so afflicted requires care and treatment for his own welfare, the welfare of others or the welfare of the community.

(c) The treatment personnel shall not disclose any information subject to subsection (a)(3) unless a judge has entered an order finding that the patient has made such patient's condition an issue of the patient's claim or defense. The order shall indicate the parties to whom otherwise confidential information must be disclosed.

History: L. 1986, ch. 212, § 3; L. 1987, ch. 254, § 1; L. 1988, ch. 305, § 1; L. 1990, ch. 92, § 34; L. 1996, ch. 167, § 61; L. 2003, ch. 66, § 3; L. 2005, ch. 27, § 1; L. 2005, ch. 186, § 16; L. 2011, ch. 70, § 1; L. 2012, ch. 39, § 1; July 1.

Revisor's Note:

Section was also amended by L. 2005, ch. 160, § 2, but that version was repealed by L. 2005, ch. 186, § 23.



65-5604 Interpretation of act; rules of discovery not to take precedence over act.

65-5604. Interpretation of act; rules of discovery not to take precedence over act. This act shall be interpreted to encourage treatment in a confidential setting and the rules of discovery shall not take precedence over the provisions of this act.

History: L. 1986, ch. 212, § 4; July 1.



65-5605 Violations; misdemeanor.

65-5605. Violations; misdemeanor. Any treatment personnel or ancillary personnel willfully violating the patient's confidentiality as defined by this act shall be guilty of a class C misdemeanor.

History: L. 1986, ch. 212, § 5; July 1.






Article 57 EMERGENCY PLANNING AND COMMUNITY RIGHT-TO-KNOW

65-5701 Citation of act.

65-5701. Citation of act. This act shall be known and may be cited as the Kansas emergency planning and community right-to-know act.

History: L. 1987, ch. 231, § 1; May 28.



65-5702 Definitions.

65-5702. Definitions. As used in this act:

(a) "Commission" means the state emergency response commission created by K.S.A. 65-5703.

(b) "Federal act" means the federal emergency planning and community right-to-know act of 1986 (Title III, P.L. 99-499).

History: L. 1987, ch. 231, § 2; May 28.



65-5703 State emergency response commission created; membership; terms; compensation and expenses; duties.

65-5703. State emergency response commission created; membership; terms; compensation and expenses; duties. (a) There is hereby created the state emergency response commission for the purpose of carrying out all requirements of the federal act and for the purpose of providing assistance in the coordination of state agency activities relating to: (1) Chemical emergency training, preparedness, and response; and (2) chemical release reporting and prevention, transportation, manufacture, storage, handling and use.

(b) The commission shall consist of: (1) The following state officers or their appointed designees: The lieutenant governor, the secretary of wildlife, parks and tourism, the secretary of labor, the secretary of agriculture, the secretary of health and environment, the adjutant general, the superintendent of the Kansas highway patrol, the state fire marshal, the secretary of transportation, the attorney general, the chairperson of the state corporation commission, and the governor; (2) three members appointed by the governor to represent the general public; and (3) two members appointed by the governor to represent owners and operators of facilities regulated pursuant to this act.

(c) Members of the commission appointed by the governor shall serve for terms of two years. Any vacancy in the office of an appointed member of the commission shall be filled for the unexpired term by appointment by the governor.

(d) A chairperson shall be elected annually by the members of the commission. A vice-chairperson shall be designated by the chairperson to serve in the absence of the chairperson.

(e) Members of the commission attending meetings of such board, or attending a subcommittee meeting thereof authorized by such board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

(f) The commission shall perform such duties as are specified in the federal act to be performed by such commissions and, in addition thereto, such duties as are specified in the laws of this state or as are deemed necessary and appropriate by the commission to achieving its purposes. In accordance with the requirements of the federal act, the commission shall establish local planning districts, subject to approval by the secretary of health and environment and the adjutant general, and shall appoint a local planning committee for each such district. Local planning committees shall perform such duties as are specified in the federal act to be performed by such committees, and in addition thereto, such duties as are assigned by the commission or by any member of the commission acting on behalf of or at the direction of the commission, or as are deemed necessary and appropriate by each such committee to achieving its purposes. The duties of the commission and the local planning committees shall be performed in accordance with rules and regulations adopted pursuant to this act.

History: L. 1987, ch. 231, § 3; L. 1991, ch. 202, § 1; L. 2004, ch. 179, § 91; L. 2005, ch. 186, § 17; L. 2012, ch. 47, § 88; July 1.

Revisor's Note:

Section was amended twice in the 2004 session, see also 65-5703a.



65-5704 Duties of secretary of health and environment; rules and regulations; fees.

65-5704. Duties of secretary of health and environment; rules and regulations; fees. The secretary of health and environment shall: (a) Provide support for the oversight and administrative activities of the commission; (b) receive, process and manage hazardous chemical information required to be submitted and notifications required to be given pursuant to the federal act; (c) establish a list of Kansas reportable chemicals which shall also be subject to the requirements of sections 311 and 312 of the federal act; (d) designate threshold planning quantities and reportable quantities for any chemical designated for listing as reportable in Kansas.  For purposes of reporting in Kansas, the secretary may establish more stringent reporting thresholds for those chemicals required to be reported under the federal act. Chemicals shall be designated and reporting thresholds established after public notice and hearing, based upon concern for the hazards such chemicals may represent in Kansas; and (e) adopt such rules and regulations as necessary to implement the provisions of the federal act and the secretary's duties under this section, including provisions for protection of trade secrets and for public disclosure of information consistent with sections 322, 323 and 324 of the federal act.  Such rules and regulations may establish fees to cover all or part of the total cost of operation of the program.

History: L. 1987, ch. 231, § 4; L. 1991, ch. 202, § 2; July 1.



65-5705 Duties of adjutant general; rules and regulations; fees.

65-5705. Duties of adjutant general; rules and regulations; fees. The adjutant general shall be responsible for emergency planning activities under the federal act, including adoption of such rules and regulations necessary to implement the provisions of the federal act relating to emergency planning.  Such rules and regulations may establish fees to cover all or part of the total cost of operation of the program.

History: L. 1987, ch. 231, § 5; May 28.



65-5706 Interagency agreement.

65-5706. Interagency agreement. The secretary of health and environment and the adjutant general shall enter into an interagency agreement providing for exchange of information and coordination of their respective duties and responsibilities under this act.

History: L. 1987, ch. 231, § 6; May 28.



65-5707 Provisions of federal act adopted; application; submission of lists of chemicals and material safety data sheets.

65-5707. Provisions of federal act adopted; application; submission of lists of chemicals and material safety data sheets. The provisions of sections 302(c), 303(d), 304, 311, 312, 313 and 323 of the federal act, as effective on the effective date of this act, pertaining to providing of information and giving of notifications shall be considered the law of this state and shall apply equally to all federal agencies, departments, installations and facilities located in this state, as well as to any other facilities subject to the federal act. For purposes of complying with this section, facilities regulated under sections 311 and 312 of the federal act shall submit lists of chemicals in lieu of material safety data sheets, and tier II reports in lieu of tier I reports. Material safety data sheets shall be submitted within 30 days of request to the state or local emergency planning committees.

History: L. 1987, ch. 231, § 7; L. 1991, ch. 202, § 3; July 1.



65-5708 Orders to comply with certain requirements; enforcement; civil penalties; action by health care professional to obtain information; disposition of moneys from civil penalties.

65-5708. Orders to comply with certain requirements; enforcement; civil penalties; action by health care professional to obtain information; disposition of moneys from civil penalties. (a) The secretary of health and environment, the adjutant general or the attorney general may order a facility owner or operator to comply with the requirements of section 302(c) or 303(d) of the federal act, as adopted by K.S.A. 65-5707, and amendments thereto. The secretary of health and environment, the adjutant general or attorney general may bring an action to enforce the order in the district court of the judicial district where the facility is located by a civil penalty of not more than $25,000 for each day the violation or failure to comply continues.

(b) For a violation of the requirements of section 304 of the federal act, as adopted by K.S.A. 65-5707, and amendments thereto:

(1) The secretary of health and environment, the adjutant general or the attorney general, upon notice and opportunity for hearing, may assess a civil penalty of not more than $25,000 per violation.

(2) The secretary of health and environment, the adjutant general or the attorney general may bring an action against a facility owner or operator in the district court of the judicial district where the facility is located for a civil penalty of: (A) Not more than $25,000 per day for each day the violation continues, for the first violation; and (B) not more than $75,000 per day for each day the violation continues, for the second or a subsequent violation.

(c) For a violation of the requirements of section 312 or 313 of the federal act, as adopted by K.S.A. 65-5707, and amendments thereto, or for denial of the accesses provided for in K.S.A. 65-5711, and amendments thereto:

(1) The secretary of health and environment, the adjutant general or the attorney general, upon notice and opportunity for hearing, may assess a civil penalty of not more than $25,000 per violation.

(2) The secretary of health and environment, the adjutant general or the attorney general may bring an action against a facility owner or operator in the district court of the judicial district where the facility is located for a civil penalty of not more than $25,000 per day for each day the violation continues.

(d) For a violation of section 311 or 323(b) of the federal act, as adopted by K.S.A. 65-5707, and amendments thereto:

(1) The secretary of health and environment, the adjutant general or the attorney general, upon notice and opportunity for hearing, may assess a civil penalty of not more than $10,000 per violation.

(2) The secretary of health and environment, the adjutant general or the attorney general may bring an action against a facility owner or operator in the district court of the judicial district where the facility is located for a civil penalty of not more than $10,000 per day for each day the violation continues.

(e) The secretary of health and environment may impose a late fee at the rate of 10% per annum on any outstanding fee (including late fee) owed the department under K.S.A. 65-5704, and amendments thereto, or rules and regulations promulgated thereunder. The late fee shall be imposed on the first of each month following the date a fee was due. Payment made prior to the next succeeding month shall satisfy the requirements of this section.

(f) Any health care professional entitled to information pursuant to section 323 of the federal act, as adopted by K.S.A. 65-5707, and amendments thereto, may bring an action in the district court to require a facility owner or operator to provide such information.

(g) Except as provided by subsection (h), any civil penalty recovered pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(h) At the request of the secretary of health and environment, the adjutant general or the attorney general, a county or district attorney may bring an action for a civil penalty as provided by this section, in which case 1/2 of any penalty recovered in such action shall be paid to the county treasurer for deposit in the county treasury and credit to the county general fund. The remainder shall be remitted to the state treasurer for disposition as provided by subsection (g).

History: L. 1987, ch. 231, § 8; L. 1991, ch. 202, § 4; L. 2001, ch. 5, § 264; July 1.



65-5709 Penalty for violation.

65-5709. Penalty for violation. Violation of section 304 of the federal act, as adopted by K.S.A. 65-5707, is a felony punishable by a fine of not more than $25,000 or imprisonment for not more than two years, or both, for the first conviction and a fine of not more than $50,000 or imprisonment for not more than five years, or both, for the second or a subsequent conviction.

History: L. 1987, ch. 231, § 9; May 28.



65-5710 Severability.

65-5710. Severability. The provisions of this act are severable and, if any provision or part thereof is held invalid, unconstitutional or inapplicable to any person or circumstances, such invalidity, unconstitutionality or inapplicability shall not affect or impair the remaining provisions of the act.

History: L. 1987, ch. 231, § 10; May 28.



65-5711 Inspection of premises and records for determination of compliance with act.

65-5711. Inspection of premises and records for determination of compliance with act. The secretary of health and environment, the adjutant general or the attorney general or their respective authorized representatives shall have the power to enter at all reasonable times upon any private or public property and inspect the premises and all relevant business or other records for the purpose of determining whether there is compliance with or violation of the provisions of this act and rules and regulations issued pursuant thereto, except that entry into areas under the jurisdiction of the federal government shall be effected only with the concurrence of the federal government or its duly designated representative.

History: L. 1991, ch. 202, § 5; July 1.



65-5721 Commission on emergency planning and response; establishment; members; terms, compensation and expenses.

65-5721. Commission on emergency planning and response; establishment; members; terms, compensation and expenses. (a) There is hereby established the commission on emergency planning and response.

(b) The membership of the commission on emergency planning and response shall consist of the agency head or secretary or a designated person of authority from the following agencies:

(1) The fire marshal;

(2) the department of health and environment;

(3) the department of transportation;

(4) the Kansas highway patrol;

(5) the adjutant general;

(6) the department of commerce;

(7) the Kansas bureau of investigation;

(8) the Kansas department of agriculture; and

(9) the Kansas department of agriculture division of animal health.

(c) In addition, the membership of the commission on emergency planning and response shall also consist of 18 members appointed by the governor as follows:

(1) One individual shall be representative of counties;

(2) one individual selected to represent cities;

(3) three individuals selected to represent businesses and industries, one of which represents broadcasting;

(4) one individual selected to represent agriculture, crop or livestock;

(5) one individual selected to represent transportation, trucking or rail;

(6) one individual selected to represent energy;

(7) one individual selected to represent law enforcement officers;

(8) one individual selected to represent fire fighters;

(9) one individual selected to represent county emergency managers;

(10) one individual selected to represent emergency medical services;

(11) one individual selected to represent public works services;

(12) one individual selected to represent hospitals;

(13) one individual selected to represent public health;

(14) one individual selected to represent the tribes of Kansas;

(15) one individual selected to represent individuals with disabilities; and

(16) one individual selected to represent the seven regional homeland security councils.

(d) A designee of the adjutant general shall serve as the secretary of the commission on emergency planning and response. The adjutant general shall provide staff support for the commission on emergency planning and response.

(e) Of the members first appointed to the commission on emergency planning and response by the governor, one representative of cities, one representative of counties and one representative of business and industry shall serve a term of two years, and the remainder of the members appointed by the governor shall serve terms of three years. Thereafter, members appointed pursuant to subsection (c) shall serve terms of four years and until the successor has been appointed. Any vacancy in the office of an appointed member shall be filled for the unexpired term by appointment by the governor.

(f) A chairperson shall be elected annually by the members of the commission. A vice-chairperson shall be designated by the chairperson to serve in the absence of the chairperson.

(g) For attending meetings of such commission, or attending a subcommittee meeting thereof authorized by such commission, those members of the commission appointed by the governor shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

History: Executive Reorganization Order No. 29, L. 1999, ch. 192, § 1; L. 2003, ch. 154, § 19; L. 2007, ch. 8, § 1; L. 2012, ch. 140, § 111; July 1.



65-5722 Same; powers and duties.

65-5722. Same; powers and duties. The commission on emergency planning and response shall have the following functions, powers and duties:

(a) Carry out all requirements of the federal emergency planning and community right-to-know act of 1986, 42 U.S.C. 11001-11005, and amendments thereto, hereinafter called the "federal act";

(b) provide assistance and advice in establishing policy for the coordination of state agency activities relating to emergency training, preparedness, planning, and response;

(c) provide assistance and advice in establishing policy and procedures for chemical release reporting and prevention, transportation, manufacture, storage, handling, and use;

(d) facilitate and advise the division of emergency management, the adjutant general, and others in the preparation and implementation of all emergency plans prepared by state agencies;

(e) facilitate and advise the division of emergency management, the adjutant general, and others in the preparation and implementation of statewide, interjurisdictional, and local emergency plans prepared in accordance with state and federal law;

(f) designate, and revise as necessary, the boundaries of emergency planning districts in accordance with the federal act;

(g) approve the local emergency planning committee for each emergency planning district;

(h) review reports about responses to disaster emergencies and make recommendations to the appropriate parties involved in the response concerning improved prevention, mitigation, and preparedness;

(i) provide assistance and advice to the division of emergency management and the adjutant general in coordinating, advising, or planning tasks related to community right-to-know reporting, toxic chemical release reporting, management of hazardous substances, emergency planning and preparedness for all types of hazards and emergency planning and preparedness for all types of disasters, as defined in K.S.A. 48-904, and amendments thereto;

(j) recommend procedures to integrate, as appropriate, hazardous substance response planning under 42 U.S.C. 11001-11005, federal contingency planning under 33 U.S.C. 1321 and other federal laws as applicable to hazardous substance discharges, and state, regional, and local planning;

(k) provide recommendations and advice to the adjutant general and the secretary of health and environment regarding the adoption of regulations as authorized to carry out the purposes of all state hazard preparedness and planning laws and the federal act, 42 U.S.C. 11001-11005;

(l) approve the fees established by rules and regulations of the adjutant general to cover all or part of the total operational costs of implementing the provisions of the federal act; and

(m) provide assistance and advice to the division of emergency management and the adjutant general in developing and implementing a plan for regional emergency medical response teams.

History: Executive Reorganization Order No. 29, L. 1999, ch. 192, § 2; L. 2002, ch. 149, § 6; July 1.



65-5723 Emergency response commission abolished; powers and duties transferred; orders and directives continued in effect until superseded.

65-5723. Emergency response commission abolished; powers and duties transferred; orders and directives continued in effect until superseded. The state emergency response commission created by K.S.A. 65-5703 is hereby abolished.

(a) Except as otherwise provided by this order, all of the powers, duties, and functions of the existing state emergency response commission are hereby transferred to and conferred and imposed upon the commission on emergency planning and response.

(b) Whenever the phrase "state emergency response commission" or words of like effect, are referred to or designated by a statute, rule and regulation, contract or other documents, the reference or designation shall be deemed to apply to the commission on emergency planning and response.

(c) All orders and directives of the state emergency response commission shall continue to be effective and shall be deemed to be orders and directives of the commission on emergency planning and response until revised, amended or nullified pursuant to law.

History: Executive Reorganization Order No. 29, L. 1999, ch. 192, § 3; July 1.



65-5724 Commission on emergency planning and response successor to emergency response commission; force and effect of acts.

65-5724. Commission on emergency planning and response successor to emergency response commission; force and effect of acts. Except as otherwise provided by this order, the commission on emergency planning and response established by this order shall be the successor in every way to the powers, duties, and functions of the state emergency response commission which were vested prior to the effective date of this order and which are transferred pursuant to K.S.A. 65-5723. Every act performed in the exercise of such powers, duties, and functions by or under the authority of the commission on emergency planning and response shall be deemed to have the same force and effect as if performed by the state emergency response commission in which such powers, duties, and functions were vested prior to the effective date of this order.

History: Executive Reorganization Order No. 29, L. 1999, ch. 192, § 4; July 1.



65-5725 Powers and duties of secretary of health and environment transferred to adjutant general.

65-5725. Powers and duties of secretary of health and environment transferred to adjutant general. (a) Except as otherwise provided by this order, all of the powers, duties, and functions of the secretary of health and environment relating to provision of support for the oversight and administrative activities of the state emergency response commission as provided in K.S.A. 65-5704(a), and amendments thereto, are hereby transferred to and conferred and imposed upon the adjutant general.

(b) Except as otherwise provided by this order, whenever the words "secretary of health and environment" or words of like effect are referred to or designated by a statute, rule and regulation, contract or other document in connection with the powers, duties, and functions transferred from the secretary of health and environment to the adjutant general by this order, the reference or designation shall be deemed to apply to the adjutant general.

History: Executive Reorganization Order No. 29, L. 1999, ch. 192, § 5; July 1.



65-5726 Rules and regulations, orders and directives continued in effect until superseded.

65-5726. Rules and regulations, orders and directives continued in effect until superseded. All rules and regulations, orders, and directives of the secretary of health and environment relating to those duties, functions, and powers transferred to the adjutant general by K.S.A. 65-5725 shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the adjutant general until revised, amended or nullified pursuant to law.

History: Executive Reorganization Order No. 29, L. 1999, ch. 192, § 6; July 1.



65-5727 Adjutant general successor to secretary of health and environment; force and effect of acts.

65-5727. Adjutant general successor to secretary of health and environment; force and effect of acts. Except as otherwise provided by this order, the adjutant general shall be the successor in every way to the powers, duties, and functions of the secretary of health and environment which were vested prior to the effective date of this order and which are transferred pursuant to K.S.A. 65-5725. Every act performed in the exercise of such powers, duties, and functions by or under the authority of the adjutant general shall be deemed to have the same force and effect as if performed by the secretary of health and environment in which such powers, duties, and functions were vested prior to the effective date of this order.

History: Executive Reorganization Order No. 29, L. 1999, ch. 192, § 7; July 1.



65-5728 Duties and powers of adjutant general and secretary of health and environment transferred to commission on emergency planning and response; rules and regulations and orders and directives continued in effect until superseded.

65-5728. Duties and powers of adjutant general and secretary of health and environment transferred to commission on emergency planning and response; rules and regulations and orders and directives continued in effect until superseded. (a) Except as otherwise provided by this order, the powers, duties, and functions of the adjutant general and secretary of health and environment related to approval of local planning districts as provided by K.S.A. 65-5703(f), and amendments thereto, are hereby transferred to and conferred and imposed upon the commission on emergency planning and response.

(b) Except as otherwise provided by this order, whenever the words "adjutant general" or "secretary of health and environment" or words of like effect are referred to or designated by a statute, rule and regulation, contract or other document in connection with the powers, duties, and functions transferred by this order from the adjutant general and the secretary of health and environment to the commission on emergency planning and response, the reference or designation shall be deemed to apply to the commission on emergency planning and response.

(c) All rules and regulations, orders, and directives of the adjutant general and of the secretary of health and environment relating to the powers, duties, and functions transferred to the commission on emergency planning and response by this order shall continue to be effective and shall be deemed to be rules and regulations, orders, and directives of the commission on emergency planning and response until revised, amended or nullified pursuant to law.

History: Executive Reorganization Order No. 29, L. 1999, ch. 192, § 8; July 1.



65-5729 Commission on emergency planning and response successor to powers and duties; force and effect of acts.

65-5729. Commission on emergency planning and response successor to powers and duties; force and effect of acts. Except as otherwise provided by this order, the commission on emergency planning and response established by this order shall be the successor in every way to the powers, duties, and functions of the adjutant general and the secretary of health and environment in which the same were vested prior to the effective date of this order and which are transferred pursuant to K.S.A. 65-5728. Every act performed in the exercise of such powers, duties, and functions by or under the authority of the commission on emergency planning and response shall be deemed to have the same force and effect as if performed by the adjutant general or the secretary of health and environment in which such powers, duties, and functions were vested prior to the effective date of this order.

History: Executive Reorganization Order No. 29, L. 1999, ch. 192, § 9; July 1.



65-5730 Transfer of property and records; resolution of conflicts.

65-5730. Transfer of property and records; resolution of conflicts. (a) The adjutant general and the secretary of health and environment shall engage in consultations with the purpose of reaching agreement regarding the disposition of all property, all property rights, and records which were used for or pertain to the performance of any of the powers and duties transferred to the adjutant general pursuant to this order.

(b) Any conflict as to the proper disposition of property, records, or the unexpended balance of any appropriation arising as a result of any abolition, transfer, attachment or change made by this order shall be determined by the governor, whose decision shall be final.

History: Executive Reorganization Order No. 29, L. 1999, ch. 192, § 10; July 1.



65-5731 Rights preserved in legal actions and proceedings.

65-5731. Rights preserved in legal actions and proceedings. No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency, or program mentioned in this order, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of this order. The court may allow any such suit, action, or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

History: Executive Reorganization Order No. 29, L. 1999, ch. 192, § 11; July 1.






Article 58 PROFESSIONAL COUNSELORS

65-5801 Citation of act.

65-5801. Citation of act. K.S.A. 65-5801 through 65-5816 shall be known and may be cited as the professional counselors licensure act.

History: L. 1987, ch. 315, § 1; L. 1996, ch. 153, § 1; Jan. 1, 1997.



65-5802 Definitions.

65-5802. Definitions. As used in the professional counselors licensure act:

(a) "Board" means the behavioral sciences regulatory board created by K.S.A. 74-7501 and amendments thereto.

(b) "Practice of professional counseling" means assisting an individual or group for a fee, monetary or otherwise, through counseling, assessment, consultation and referral and includes the diagnosis and treatment of mental disorders as authorized under the professional counselors licensure act.

(c) "Professional counseling" means to assist an individual or group to develop understanding of personal strengths and weaknesses, to restructure concepts and feelings, to define goals and to plan actions as these are related to personal, social, educational and career development and adjustment.

(d) "Assessment" means selecting, administering, scoring and interpreting instruments designed to describe an individual's aptitudes, abilities, achievements, interests and personal characteristics.

(e) "Consultation" means the application of principles, methods and techniques of the practice of counseling to assist in solving current or potential problems of individuals or groups in relation to a third party.

(f) "Referral" means the evaluation of information to identify problems and to determine the advisability of referral to other practitioners.

(g) "Licensed professional counselor" means a person who is licensed under this act and who engages in the practice of professional counseling except that on and after January 1, 2002, such person shall engage in the practice of professional counseling only under the direction of a licensed clinical professional counselor, a licensed psychologist, a person licensed to practice medicine and surgery or a person licensed to provide mental health services as an independent practitioner and whose licensure allows for the diagnosis and treatment of mental disorders.

(h) "Licensed clinical professional counselor" means a person who engages in the independent practice of professional counseling including the diagnosis and treatment of mental disorders specified in the edition of the diagnostic and statistical manual of mental disorders of the American psychiatric association designated by the board by rules and regulations and who is licensed under this act.

History: L. 1987, ch. 315, § 2; L. 1996, ch. 153, § 2; L. 1999, ch. 117, § 1; July 1, 2000.



65-5803 Licensure required prior to certain acts and representations; violations misdemeanor.

65-5803. Licensure required prior to certain acts and representations; violations misdemeanor. (a) No person shall engage in the practice of professional counseling or represent that such person is a licensed professional counselor, licensed counselor or professional counselor without having first obtained a license as a professional counselor under the professional counselors licensure act.

(b) On and after the effective date of this act, no person shall engage in the practice of professional counseling as a clinical professional counselor or represent that such person is a licensed clinical professional counselor without first having obtained a license as a clinical professional counselor under the professional counselors licensure act.

(c) Violation of this section is a class B misdemeanor.

History: L. 1987, ch. 315, § 3; L. 1996, ch. 153, § 3; L. 1999, ch. 117, § 2; July 1, 2000.



65-5804a Application for licensure; requirements; practice of licensed clinical professional counselor; approval of colleges or universities, criteria; temporary license.

65-5804a. Application for licensure; requirements; practice of licensed clinical professional counselor; approval of colleges or universities, criteria; temporary license. (a) Applications for licensure as a professional counselor shall be made to the board on a form and in the manner prescribed by the board. Each application shall be accompanied by the fee fixed under K.S.A. 65-5808, and amendments thereto.

(b) Each applicant for licensure as a professional counselor shall furnish evidence satisfactory to the board that the applicant:

(1) Is at least 21 years of age;

(2) has completed 60 graduate semester hours including a graduate degree in counseling from a college or university approved by the board and which includes 45 graduate semester hours distributed among each of the following areas:

(A) Counseling theory and practice;

(B) the helping relationship;

(C) group dynamics, processing and counseling;

(D) human growth and development;

(E) life-style and career development;

(F) appraisal of individuals;

(G) social and cultural foundations;

(H) research and evaluation;

(I) professional orientation;

(J) supervised practicum and internship;

(3) has passed an examination required by the board; and

(4) has satisfied the board that the applicant is a person who merits the public trust.

(c) (1) Applications for licensure as a clinical professional counselor shall be made to the board on a form and in the manner prescribed by the board. Each applicant shall furnish evidence satisfactory to the board that the applicant:

(A) Is licensed by the board as a licensed professional counselor or meets all requirements for licensure as a licensed professional counselor;

(B) has completed 15 credit hours as part of or in addition to the requirements under subsection (b) supporting diagnosis or treatment of mental disorders with use of the American psychiatric association's diagnostic and statistical manual, through identifiable study of the following content areas: Psychopathology, diagnostic assessment, interdisciplinary referral and collaboration, treatment approaches and professional ethics;

(C) has completed a graduate level supervised clinical practicum of supervised professional experience including psychotherapy and assessment with individuals, couples, families or groups, integrating diagnosis and treatment of mental disorders with use of the American psychiatric association's diagnostic and statistical manual, with not less than 350 hours of direct client contact or additional postgraduate supervised experience as determined by the board;

(D) has completed not less than two years of postgraduate supervised professional experience in accordance with a clinical supervision plan approved by the board of not less than 4,000 hours of supervised professional experience including at least 1,500 hours of direct client contact conducting psychotherapy and assessments with individuals, couples, families or groups and not less than 150 hours of clinical supervision, including not less than 50 hours of person-to-person individual supervision, integrating diagnosis and treatment of mental disorders with use of the American psychiatric association's diagnostic and statistical manual, except that one-half of the requirement of this part (D) may be waived for persons with a doctor's degree in professional counseling or a related field acceptable to the board;

(E) for persons earning a degree under subsection (b) prior to July 1, 2003, in lieu of the education requirements under parts (B) and (C) of this subsection, has completed the education requirements for licensure as a professional counselor in effect on the day immediately preceding the effective date of this act;

(F) for persons who apply for and are eligible for a temporary permit to practice as a licensed professional counselor on the day immediately preceding the effective date of this act, in lieu of the education and training requirements under parts (B), (C) and (D) of this subsection, has completed the education and training requirements for licensure as a professional counselor in effect on the day immediately preceding the effective date of this act;

(G) has passed an examination approved by the board; and

(H) has paid the application fee fixed under K.S.A. 65-5808, and amendments thereto.

(2) A person who was licensed or registered as a professional counselor in Kansas at any time prior to the effective date of this act, who has been actively engaged in the practice of professional counseling as a registered or licensed professional counselor within five years prior to the effective date of this act and whose last license or registration in Kansas prior to the effective date of this act was not suspended or revoked, upon application to the board, payment of fees and completion of applicable continuing education requirements, shall be licensed as a licensed clinical professional counselor by providing demonstration of competence to diagnose and treat mental disorders through at least two of the following areas acceptable to the board:

(A) Either (i) graduate coursework or (ii) passing a national, clinical examination;

(B) either (i) three years of clinical practice in a community mental health center, its contracted affiliate or a state mental hospital or (ii) three years of clinical practice in other settings with demonstrated experience in diagnosing or treating mental disorders; or

(C) attestation from one professional licensed to diagnose and treat mental disorders in independent practice or licensed to practice medicine and surgery that the applicant is competent to diagnose and treat mental disorders.

(3) A licensed clinical professional counselor may engage in the independent practice of professional counseling and is authorized to diagnose and treat mental disorders specified in the edition of the diagnostic and statistical manual of mental disorders of the American psychiatric association designated by the board by rules and regulations. When a client has symptoms of a mental disorder, a licensed clinical professional counselor shall consult with the client's primary care physician or psychiatrist to determine if there may be a medical condition or medication that may be causing or contributing to the client's symptoms of a mental disorder. A client may request in writing that such consultation be waived and such request shall be made a part of the client's record. A licensed clinical professional counselor may continue to evaluate and treat the client until such time that the medical consultation is obtained or waived.

(4) On and after January 1, 2002, a licensed professional counselor may diagnose and treat mental disorders specified in the edition of the diagnostic and statistical manual of mental disorders of the American psychiatric association designated by the board by rules and regulations only under the direction of a licensed clinical professional counselor, licensed psychologist, person licensed to practice medicine and surgery or person licensed to provide mental health services as an independent practitioner and whose licensure allows for the diagnosis and treatment of mental disorders. When a client has symptoms of a mental disorder, a licensed professional counselor shall consult with the client's primary care physician or psychiatrist to determine if there may be a medical condition or medication that may be causing or contributing to the client's symptoms of a mental disorder. A client may request in writing that such consultation be waived and such request shall be made a part of the client's record. A licensed professional counselor may continue to evaluate and treat the client until such time that the medical consultation is obtained or waived.

(d) The board shall adopt rules and regulations establishing the criteria which a college or university shall satisfy in order to be approved by the board. The board may send a questionnaire developed by the board to any college or university for which the board does not have sufficient information to determine whether the school meets the requirements for approval and rules and regulations adopted under this section. The questionnaire providing the necessary information shall be completed and returned to the board in order for the college or university to be considered for approval. The board may contract with investigative agencies, commissions or consultants to assist the board in obtaining information about colleges and universities. In entering such contracts the authority to approve college and universities shall remain solely with the board.

(e) A person who is waiting to take the examination required by the board may apply to the board for a temporary license to practice as a licensed professional counselor by (1) paying an application fee of no more than $150 and (2) meeting the application requirements as stated in subsections (b)(1), (2) and (4) of K.S.A. 65-5804a, and amendments thereto.

(f) (1) A temporary license may be issued by the board after the application has been reviewed and approved by the board and the applicant has paid the appropriate fee set by the board for issuance of new licenses.

(2) Absent extenuating circumstances approved by the board, a temporary license issued by the board shall expire upon the date the board issues or denies a license to practice professional counseling or six months after the date of issuance of the temporary license. No temporary license will be renewed or issued again on any subsequent application for the same license level. The preceding provisions in no way limit the number of times an applicant may take the examination.

(g) A person practicing professional counseling with a temporary license may not use the title "licensed professional counselor" or the initials "LPC" independently. The word "licensed" may be used only when followed by the words "by temporary license" such as licensed professional counselor by temporary license, or professional counselor licensed by temporary license.

(h) No person may practice professional counseling under a temporary license except under the supervision of a person licensed by the behavioral sciences regulatory board at the independent level.

(i) Nothing in this section shall affect any temporary license to practice issued under this section prior to the effective date of this act and in effect on the effective date of this act. Such temporary license shall be subject to the provisions of this section in effect at the time of its issuance and shall continue to be effective until the date of expiration of the temporary license provided under this section at the time of issuance of such temporary license.

History: L. 1987, ch. 315, § 4; L. 1988, ch. 243, § 14; L. 1988, ch. 263, § 1; L. 1988, ch. 245, § 4; L. 1989, ch. 276, § 1; L. 1996, ch. 153, § 4; L. 1999, ch. 108, § 1; L. 1999, ch. 117, § 3; L. 2001, ch. 154, § 6; L. 2006, ch. 61, § 1; July 1.



65-5806 Licensure; expiration and renewal; continuing education; reinstatement of suspended or revoked license.

65-5806. Licensure; expiration and renewal; continuing education; reinstatement of suspended or revoked license. (a) An applicant who meets the requirements for licensure pursuant to this act, has paid the license fee provided for by K.S.A. 65-5808 and amendments thereto and has otherwise complied with the provisions of this act shall be licensed by the board.

(b) Licenses issued pursuant to this act shall expire 24 months from the date of issuance unless revoked prior to that time. A license may be renewed upon application and payment of the fee provided for by K.S.A. 65-5808 and amendments thereto. The application for renewal shall be accompanied by evidence satisfactory to the board that the applicant has completed during the previous 24 months the continuing education required by rules and regulations of the board. As part of such continuing education, a licensee shall complete not less than six continuing education hours relating to diagnosis and treatment of mental disorders and not less than three continuing education hours of professional ethics.

(c) A person whose license has been suspended or revoked may make written application to the board requesting reinstatement of the license upon termination of the period of suspension or revocation in a manner prescribed by the board, which application shall be accompanied by the fee provided for by K.S.A. 65-5808 and amendments thereto.

History: L. 1987, ch. 315, § 6; L. 1996, ch. 153, § 5; L. 1999, ch. 117, § 6; July 1, 2000.



65-5807 Licensure of individuals registered, certified or licensed in another jurisdiction.

65-5807. Licensure of individuals registered, certified or licensed in another jurisdiction. (a) The board may issue a license to an individual who is currently registered, certified or licensed to practice professional counseling in another jurisdiction if the board determines that:

(1) The standards for registration, certification or licensure to practice professional counseling in the other jurisdiction are substantially equivalent to the requirements of this state; or

(2) the applicant demonstrates on forms provided by the board compliance with the following standards as adopted by the board:

(A) Continuous registration, certification or licensure to practice professional counseling during the five years immediately preceding the application with at least the minimum professional experience as established by rules and regulations of the board;

(B) the absence of disciplinary actions of a serious nature brought by a registration, certification or licensing board or agency; and

(C) a masters degree in counseling from a regionally accredited university or college.

(b) Applicants for licensure as a clinical professional counselor shall additionally demonstrate competence to diagnose and treat mental disorders through meeting the requirements of either paragraph (1) or (2) of subsection (a) and at least two of the following areas acceptable to the board:

(1) Either graduate coursework as established by rules and regulations of the board or passing a national clinical examination approved by the board;

(2) three years of clinical practice with demonstrated experience in diagnosing or treating mental disorders; or

(3) attestation from a professional licensed to diagnose and treat mental disorders in independent practice or licensed to practice medicine and surgery stating that the applicant is competent to diagnose and treat mental disorders.

(c) An applicant for a license under this section shall pay an application fee established by the board under K.S.A. 65-5808, and amendments thereto.

History: L. 1987, ch. 315, § 7; L. 1996, ch. 153, § 6; L. 2001, ch. 154, § 7; L. 2003, ch. 129, § 2; July 1.



65-5807a Temporary permit to practice; requirements; fees; expiration, extension.

65-5807a. Temporary permit to practice; requirements; fees; expiration, extension. (a) Upon written application and board approval, an individual who is licensed to engage in the independent clinical practice of professional counseling at the clinical level in another jurisdiction and who is in good standing in that other jurisdiction may engage in the independent practice of clinical professional counseling as provided by K.S.A. 65-5801 et seq., and amendments thereto, in this state for no more than 15 days per year upon receipt of a temporary permit to practice issued by the board.

(b) Any clinical professional counseling services rendered within any 24-hour period shall count as one entire day of clinical professional counseling services.

(c) The temporary permit to practice shall be effective on the date of approval by the board and shall expire December 31 of that year. Upon written application and for good cause shown, the board may extend the temporary permit to practice no more than 15 additional days.

(d) The board may charge a fee of a maximum of $200 for a temporary permit to practice and a fee of a maximum of $200 for an extension of a temporary permit to practice as established by rules and regulations of the board.

(e) A person who holds a temporary permit to practice clinical professional counseling in this state shall be deemed to have submitted to the jurisdiction of the board and shall be bound by the statutes and regulations that govern the practice of clinical professional counseling in this state.

(f) In accordance with the Kansas administrative procedures act, the board may issue a cease and desist order or assess a fine of up to $1,000 per day, or both, against a person licensed in another jurisdiction who engages in the independent practice of clinical professional counseling in this state without complying with the provisions of this section.

(g) This section shall be part of and supplemental to the professional counselors licensure act.

History: L. 2007, ch. 13, § 1; July 1.



65-5808 Fees.

65-5808. Fees. (a) The board shall fix by rules and regulations the following fees:

(1) For application for licensure, not more than $100;

(2) for an original license, not more than $175;

(3) for examination, not more than $175;

(4) for renewal of a license, not more than $150;

(5) for reinstatement of a license, not more than $175;

(6) for replacement of a license, not more than $20;

(7) for application for licensure as a clinical professional counselor, not more than $175;

(8) for renewal for licensure as a clinical professional counselor, not more than $175;

(9) for late renewal penalty, an amount equal to the fee for renewal of a license; and

(10) for exchange of a license in lieu of registration pursuant to subsection (b) of K.S.A. 65-5811 and amendments thereto, not to exceed $150.

(b) Fees paid to the board are not refundable.

History: L. 1987, ch. 315, § 8; L. 1990, ch. 286, § 1; L. 1996, ch. 153, § 7; L. 1996, ch. 153, § 8; L. 1999, ch. 117, § 7; July 1, 2000.



65-5809 Refusal to issue, suspension, limitation, refusal to renew, condition or revocation of license; grounds.

65-5809. Refusal to issue, suspension, limitation, refusal to renew, condition or revocation of license; grounds. The board may refuse to issue, suspend, limit, refuse to renew, condition or revoke any license granted under the professional counselors licensure act for any of the following reasons:

(a) Use of drugs or alcohol, or both, to an extent that impairs the individual's ability to engage in the practice of professional counseling;

(b) the individual has been convicted of a felony and, after investigation, the board finds that the individual has not been sufficiently rehabilitated to merit the public trust;

(c) use of fraud, deception, misrepresentation or bribery in securing any license issued pursuant to the provisions of the professional counselors licensure act or in obtaining permission to take any examination given or required pursuant to the provisions of the professional counselors licensure act;

(d) obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(e) incompetence, misconduct, fraud, misrepresentation or dishonesty in the performance of the functions or duties of a professional counselor or clinical professional counselor;

(f) violation of, or assisting or enabling any individual to violate, any provision of the professional counselors licensure act or any rule and regulation adopted under such act;

(g) impersonation of any individual holding a license or allowing any individual to use a license or diploma from any school of a person licensed under the professional counselors licensure act or a diploma from any school of an applicant for licensure under the professional counselors licensure act;

(h) revocation or suspension of a license or other authorization to practice counseling granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized by the professional counselors licensure act;

(i) the individual is mentally ill or physically disabled to an extent that impairs the individual's ability to engage in the practice of professional counseling;

(j) assisting or enabling any person to hold oneself out to the public or offer to hold oneself out to the public as a licensed professional counselor or a licensed clinical professional counselor who is not licensed under the provisions of the professional counselors licensure act;

(k) the issuance of the license was based upon a material mistake of fact;

(l) violation of any professional trust or confidence;

(m) use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(n) unprofessional conduct as defined by rules and regulations adopted by the board; or

(o) the licensee has had a registration, license or certificate as a professional counselor revoked, suspended or limited, or has had other disciplinary action taken, or an application for a registration, license or certificate denied, by the proper regulatory authority of another state, territory, District of Columbia, or other country, a certified copy of the record of the action of the other jurisdiction being conclusive evidence thereof.

History: L. 1987, ch. 315, § 9; L. 1988, ch. 263, § 2; L. 1996, ch. 153, § 9; L. 1999, ch. 117, § 8; L. 2004, ch. 16, § 1; July 1.



65-5810 Confidential communications; exceptions.

65-5810. Confidential communications; exceptions. (a) The confidential relations and communications between a licensed professional counselor and such counselor's client are placed on the same basis as provided by law for those between an attorney and an attorney's client.

(b) The confidential relations and communications between a licensed clinical professional counselor and such counselor's client are placed on the same basis as provided by law for those between an attorney and an attorney's client.

(c) Nothing in this section or in this act shall be construed to prohibit any licensed professional counselor or licensed clinical professional counselor from testifying in court hearings concerning matters of adult abuse, adoption, child abuse, child neglect, or other matters pertaining to the welfare of children or from seeking collaboration or consultation with professional colleagues or administrative superiors, or both, on behalf of the client. There is no privilege under this section for information which is required to be reported to a public official.

History: L. 1987, ch. 315, § 10; L. 1996, ch. 153, § 10; L. 1999, ch. 117, § 9; July 1, 2000.



65-5812 Construction of act.

65-5812. Construction of act. Nothing in the professional counselors licensure act shall be construed:

(a) To apply to the activities and services of qualified members of other professional groups including, but not limited to, attorneys, physicians, psychologists, masters level psychologists, marriage and family therapists, registered nurses or social workers, others performing counseling not for a fee, or others performing counseling consistent with the laws of this state, their training and any code of ethics of their professions, including school, industrial, financial, vocational, rehabilitation or any similar type counselor so long as they do not represent themselves by any title or description in the manner prescribed in K.S.A. 65-5803, and amendments thereto;

(b) to apply to the activities, services and use of an official title on the part of an individual employed as a counselor by any federal, state, county or municipal agency or public, any private educational institution, so long as such individuals are performing counseling or counseling-related activities within the scope of their employment;

(c) to apply to the activities and services of a rabbi, priest, minister or clergy person of any religious denomination or sect, including a Christian Science practitioner, or any public or private not-for-profit organization, corporation or association, including but not limited to camp counselors, crisis center counselors, community hot-line counselors or suicide hot-line counselors, so long as such activities and services are within the scope of the performance of such individual's regular or specialized ministerial duties;

(d) to authorize a person licensed under such act to diagnose or treat mental illness or disease except that licensed clinical professional counselors may diagnose and treat mental disorders in accordance with this act;

(e) [to] prohibit the activities of persons licensed or otherwise regulated by the state board of education or otherwise licensed, registered, or otherwise regulated by the laws of this state and who are performing services consistent with the laws of this state, their training and any code of ethics of their profession;

(f) to prohibit the activities of students or interns enrolled in an approved academic program while engaged in such academic program;

(g) in any way to restrict any person from carrying on any of the aforesaid activities in the free expression or exchange of ideas concerning the practice of professional counseling, the application of its principles, the teaching of such subject matter, and the conducting of research on problems relating to human behavior if such person does not represent such person or such person's services in any manner prohibited by such act;

(h) to prohibit the activities of persons performing services pursuant to a temporary license issued pursuant to such act;

(i) to apply to the activities of persons working under the supervision of a professional counselor;

(j) to prohibit the activities of any weight control consultants or advisors in recognized, legitimate programs or business environments;

(k) to prevent qualified persons from doing work within the standards and ethics of their respective professions and callings provided they do not hold themselves out to the public by any title or description of services as being engaged in the practice of professional counseling.

History: L. 1987, ch. 315, § 12; L. 1996, ch. 153, § 12; L. 1999, ch. 108, § 3; L. 2001, ch. 211, § 16; L. 2007, ch. 13, § 7; July 1.



65-5815 Administrative proceedings; judicial review.

65-5815. Administrative proceedings; judicial review. Proceedings under the professional counselors licensure act shall be conducted in accordance with the Kansas administrative procedure act.  Judicial review and civil enforcement of agency actions under the professional counselors licensure act shall be in accordance with the Kansas judicial review act.

History: L. 1987, ch. 315, § 15; L. 1996, ch. 153, § 13; L. 2010, ch. 17, § 166; July 1.



65-5816 Invalidity of part.

65-5816. Invalidity of part. If any part or parts of the professional counselors licensure act are held to be invalid or unconstitutional by any court, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional part or parts.

History: L. 1987, ch. 315, § 16; L. 1996, ch. 153, § 14; Jan. 1, 1997.



65-5817 Disclosures to client at beginning of client-therapist relationship; documentation.

65-5817. Disclosures to client at beginning of client-therapist relationship; documentation. A licensee under the professional counselors licensure act, at the beginning of a client-therapist relationship, shall inform the client of the level of such licensee's training and the title or titles and license or licenses of such licensee. As a part of such obligation, such licensee shall disclose whether such licensee has a master's degree or a doctoral degree. If such licensee has a doctoral degree, such licensee shall disclose whether or not such doctoral degree is a doctor of medicine degree or some other doctoral degree. If such licensee does not have a medical doctor's degree, such licensee shall disclose that the licensee is not authorized to practice medicine and surgery and is not authorized to prescribe drugs. As a part of such disclosure, such licensee shall advise the client that certain mental disorders can have medical or biological origins, and that the client should consult with a physician. Documentation of such disclosures to a client shall be made in the client's record.

History: L. 1999, ch. 117, § 4; July 1, 2000.






Article 59 DIETITIANS

65-5901 Citation of act.

65-5901. Citation of act. This act shall be known and may be cited as the dietitians licensing act.

History: L. 1988, ch. 228, § 1; July 1.



65-5902 Definitions.

65-5902. Definitions. For the purposes of this act:

(a) "Secretary" means the secretary for aging and disability services.

(b) "Department" means the Kansas department for aging and disability services.

(c) "Licensed dietitian" means a person licensed under this act.

(d) "Dietetics practice" means the integration and application of principles derived from the sciences of nutrition, biochemistry, food, physiology, management and behavioral and social sciences to achieve and maintain the health of people through:

(1) Assessing the nutritional needs of clients;

(2) establishing priorities, goals and objectives that meet nutritional needs of clients; and

(3) advising and assisting individuals or groups on appropriate nutritional intake by integrating information from a nutritional assessment with information on food and other sources of nutrients and meal preparation.

(e) "Nutritional assessment" means the evaluation of the nutritional needs of clients based upon appropriate biochemical, anthropometric, physical and dietary data to determine nutrient needs and recommend appropriate nutritional intake including enteral and parenteral nutrition.

(f) "Dietitian" means a person engaged in dietetics practice.

(g) "Sponsor" means entities approved by the secretary for aging and disability services to provide continuing education programs or courses on an ongoing basis under this act and in accordance with any rules and regulations promulgated by the secretary in accordance with this act.

History: L. 1988, ch. 228, § 2; L. 1989, ch. 203, § 1; L. 1997, ch. 31, § 1; L. 2014, ch. 115, § 270; July 1.



65-5903 Persons authorized to practice dietetics or make certain representations limited; violations misdemeanor; action to enjoin violation authorized.

65-5903. Persons authorized to practice dietetics or make certain representations limited; violations misdemeanor; action to enjoin violation authorized. (a) Beginning one year after the date the rules and regulations first adopted under this act become effective, only a person licensed or otherwise authorized to practice under this act shall practice dietetics.  Only a person licensed under this act shall use the title "dietitian" or "licensed dietitian" alone or in combination with other titles or use the letters L.D. or any other words or letters to indicate that the person using the same is a licensed dietitian.

(b) Violation of this section is a class C misdemeanor.

(c) In lieu of or in addition to prosecution under subsection (b), the secretary may bring an action to enjoin an alleged violation of this section.

History: L. 1988, ch. 228, § 3; L. 1989, ch. 203, § 2; July 1.



65-5904 Rules and regulations for implementation of act.

65-5904. Rules and regulations for implementation of act. The secretary may adopt rules and regulations necessary for the implementation of this act including, but not limited to, setting standards for approval of courses of study under this act, setting standards for approval of planned, continuous programs of dietetic experience and establishing procedures for the examination of applicants.  No rule and regulation shall be adopted which would limit the sale of food products or food supplements by health food stores or others.

History: L. 1988, ch. 228, § 4; July 1.



65-5905 Contracts to obtain information  about courses of study authorized.

65-5905. Contracts to obtain information  about courses of study authorized. The secretary may contract with investigative agencies, commissions or consultants to assist the secretary in obtaining information about courses of study to be approved by the secretary under K.S.A. 65-5906.

History: L. 1988, ch. 228, § 5; July 1.



65-5906 Requirements for licensure; licenses issued for two years.

65-5906. Requirements for licensure; licenses issued for two years. (a) No person shall be granted a license as a dietitian unless such person has:

(1) Filed an application and paid the required application fee;

(2) received a baccalaureate or post-baccalaureate degree with a major course of study in human nutrition, food and nutrition, dietetics or food service management approved by the secretary as meeting the standards for approval of such course of study under this act;

(3) completed a planned, continuous program of dietetic experience approved by the secretary of not less than 900 clock hours under the supervision of a licensed dietitian; and

(4) passed an examination approved by the secretary.

(b) Licenses shall be issued for a period of two years.

History: L. 1988, ch. 228, § 6; July 1.



65-5907 Temporary license; requirements; expiration; renewal.

65-5907. Temporary license; requirements; expiration; renewal. (a) A temporary license to practice as a dietitian may be issued by the secretary upon the filing of an application, payment of the required application fee and submission of evidence of successful completion of the education requirements for licensure under this act.

(b) The temporary license shall expire six months from the date of issuance.  The temporary license may be renewed for one period of not to exceed six months if the secretary determines that the applicant has failed to become licensed within the original period and if the applicant has paid the required renewal fee.

History: L. 1988, ch. 228, § 7; July 1.



65-5908 Waiver of requirements; when authorized.

65-5908. Waiver of requirements; when authorized. For one year beginning on the date the rules and regulations first adopted under this act become effective, the secretary shall waive the examination requirement and grant a license to a person who pays the renewal fee and who:

(a) Meets the educational requirements set forth by this act and has completed a planned, continuous program of dietetic experience approved by the secretary of not less than 900 clock hours on or before July 1, 1989; or

(b) meets the educational requirements and on the effective date of this act has been employed in dietetics practice for at least three of the five years immediately preceding July 1, 1989.

History: L. 1988, ch. 228, § 8; L. 1989, ch. 203, § 3; July 1.



65-5909 Renewal of license; requirements; procedure; reinstatement of lapsed license.

65-5909. Renewal of license; requirements; procedure; reinstatement of lapsed license. (a) Licenses may be renewed upon payment of the required renewal fee and successful completion of not more than 15 hours of continuing education during the licensure period as specified by the secretary by rules and regulations.

(b) At least 30 days before the expiration of the license, the secretary shall notify the licensee of the expiration by mail addressed to the licensee's last place of residence as noted upon the office records. If the licensee fails to submit an application and fee by the date of expiration of the license, the licensee shall be given a second notice that the license has expired and the license may only be renewed if the application, renewal fee and late renewal fee are received by the secretary within the thirty-day period following the date of expiration and, if the application and both fees are not received within the thirty-day period, the license shall be considered to have lapsed for failure to renew and shall be reissued only after the applicant has been reinstated under subsection (c).

(c) Any licensee who allows the licensee's license to lapse by failing to renew as herein provided may be reinstated upon payment of the renewal fee and the reinstatement fee and upon submitting evidence of satisfactory completion of any applicable continuing education requirements established by the secretary for reinstatement of persons whose licenses have lapsed for failure to renew. The secretary shall adopt rules and regulations establishing appropriate continuing education requirements for reinstatement of persons whose licenses have lapsed for failure to renew.

History: L. 1988, ch. 228, § 9; L. 1994, ch. 53, § 1; July 1.



65-5910 Licensure of person licensed in another state.

65-5910. Licensure of person licensed in another state. The secretary may license, without examination, any person who is duly licensed in another state if the standards for licensure in such other state are not less than the standards for licensure under this act.

History: L. 1988, ch. 228, § 10; July 1.



65-5911 Denial, refusal to renew, suspension or revocation of license; grounds; procedure; reinstatement.

65-5911. Denial, refusal to renew, suspension or revocation of license; grounds; procedure; reinstatement. (a) The secretary may deny, refuse to renew, suspend or revoke a license where the licensee or applicant:

(1) Has obtained, or attempted to obtain, a license by means of fraud, misrepresentation or concealment of material facts;

(2) has been guilty of unprofessional conduct as defined by rules and regulations adopted by the secretary;

(3) has been found guilty of a crime found by the secretary to have a direct bearing on whether such person should be entrusted to serve the public in the capacity of a dietitian;

(4) is mentally ill or physically disabled to an extent that impairs the individual's ability to engage in the practice of dietetics;

(5) has used any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(6) has violated any lawful order or rule and regulation of the secretary; or

(7) has violated any provision of this act.

(b) Such denial, refusal to renew, suspension or revocation of a license may be ordered by the secretary after notice and hearing on the matter in accordance with the provisions of the Kansas administrative procedure act.

(c) A person whose license has been revoked may apply to the secretary for reinstatement.  The secretary shall have discretion to accept or reject an application for reinstatement and may hold a hearing to consider such reinstatement. An applicant for reinstatement shall submit a reinstatement application and a reinstatement fee established by the secretary and fulfill the requirements established under subsection (c) of K.S.A. 65-5909 and amendments thereto.

History: L. 1988, ch. 228, § 11; L. 1989, ch. 203, § 4; L. 1994, ch. 53, § 2; July 1.



65-5912 Construction of act; exemptions.

65-5912. Construction of act; exemptions. (a) Nothing in this act shall be construed to require any insurer or other entity regulated under chapter 40 of the Kansas Statutes Annotated or any other law of this state to provide coverage for or indemnify for the services provided by a person licensed under this act.

(b) So long as the following persons do not hold themselves out to the public to be dietitians or licensed dietitians or use these titles in combination with other titles or use the abbreviation L.D., or any combination thereof, nothing in this act shall be construed to apply:

(1) To any person licensed to practice the healing arts, a licensed dentist, a licensed dental hygienist, a licensed professional nurse, a licensed practical nurse, a licensed psychologist, a licensed masters level psychologist, a licensed pharmacist or an employee thereof, a physician assistant, a licensed professional counselor;

(2) to any unlicensed employee of a licensed adult care home or a licensed medical care facility as long as such person is working under the general direction of a licensee in the healing arts, nursing or a dietetic services supervisor as defined in regulations adopted by the secretary of health and environment or a consultant licensed under this act;

(3) to any dietetic technician or dietetic assistant;

(4) to any student enrolled in an approved academic program in dietetics, home economics, nutrition, education or other like curriculum, while engaged in such academic program;

(5) to prevent any person, including persons employed in health food stores, from furnishing nutrition information as to the use of food, food materials or dietary supplements, nor to prevent in any way the free dissemination of information or of literature as long as no individual engaged in such practices holds oneself out as being licensed under this act;

(6) to prohibit any individual from marketing or distributing food products, including dietary supplements, or to prevent any such person from providing information to customers regarding the use of such products;

(7) to prevent any employee of the state or a political subdivision who is employed in nutrition-related programs from engaging in activities included within the definition of dietetics practice as a part of such person's employment;

(8) to any person who performs the activities and services of a licensed dietitian or nutrition educator as an employee of the state or a political subdivision, an elementary or secondary school, an educational institution, a licensed institution, or a not-for-profit organization;

(9) to any person serving in the armed forces, the public health service, the veterans administration or as an employee of the federal government;

(10) to any person who has a degree in home economics insofar as the activities of such person are within the scope of such person's education and training;

(11) to any person who counsels or provides weight-control services as a part of a franchised or recognized weight-control program or a weight-control program that operates under the general direction of a person licensed to practice the healing arts, nursing or a person licensed under this act;

(12) to any person who is acting as a representative of a trade association and who engages in one or more activities included within the practice of dietetics as a representative of such association;

(13) to a licensed physical therapist who makes a dietetic or nutritional assessment or gives dietetic or nutritional advice in the normal practice of such person's profession or as otherwise authorized by law;

(14) to a dietitian licensed, registered or otherwise authorized to practice dietetics in another state who is providing consultation in this state;

(15) to any person conducting a teaching clinical demonstration which is carried out in an educational institution or an affiliated clinical facility or health care agency;

(16) to any person conducting classes or disseminating information relating to nonmedical nutrition; or

(17) to any person permitted to practice under K.S.A. 65-2872a, and amendments thereto.

(c) Nothing in this act shall be construed to interfere with the religious practices or observances of a bona fide religious organization, nor to prevent any person from caring for the sick in accordance with tenets and practices of any church or religious denomination which teaches reliance upon spiritual means through prayer for healing.

History: L. 1988, ch. 228, § 12; L. 1994, ch. 53, § 3; L. 1997, ch. 142, § 6; L. 2003, ch. 128, § 28; L. 2004, ch. 117, § 9; July 1.



65-5913 Fees.

65-5913. Fees. The secretary shall fix by rules and regulations fees for applications for and renewal of licenses, temporary licenses, examination fees, late renewal fees, reinstatement and sponsorship fees under this act. Such fees shall be fixed in an amount to cover the costs of administering the provisions of this act. No fee shall be more than $200. The secretary shall remit all moneys received from fees, charges or penalties under this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1988, ch. 228, § 13; L. 1994, ch. 53, § 4; L. 1997, ch. 31, § 2; L. 2001, ch. 5, § 265; July 1.






Article 60 ACQUIRED IMMUNE DEFICIENCY SYNDROME (AIDS) AND HEPATITIS B; OTHER INFECTIOUS DISEASE

65-6001 Definitions.

65-6001. Definitions. As used in K.S.A. 65-6001 to 65-6007, inclusive, and K.S.A. 65-6008, 65-6009 and 65-6010, and amendments thereto, unless the context clearly requires otherwise:

(a) "AIDS" means the disease acquired immune deficiency syndrome.

(b) "HIV" means the human immunodeficiency virus.

(c) "Laboratory confirmation of HIV infection" means positive test results from a confirmation test approved by the secretary.

(d) "Secretary" means the secretary of health and environment.

(e) "Physician" means any person licensed to practice medicine and surgery.

(f) "Laboratory director" means the person responsible for the professional, administrative, organizational and educational duties of a laboratory.

(g) "HIV infection" means the presence of HIV in the body.

(h) "Racial/ethnic group" shall be designated as either white, black, Hispanic, Asian/Pacific islander or American Indian/Alaskan Native.

(i) "Corrections officer" means an employee of the department of corrections as defined in subsections (f) and (g) of K.S.A. 75-5202, and amendments thereto.

(j) "Emergency services employee" means an attendant as defined under K.S.A. 65-6112, and amendments thereto, or a firefighter.

(k) "Law enforcement employee" means:

(1) Any police officer or law enforcement officer as defined under K.S.A. 74-5602, and amendments thereto;

(2) any person in the service of a city police department or county sheriff's office who performs law enforcement duties without pay and is considered a reserve officer;

(3) any person employed by a city or county who is in charge of a jail or section of jail, including jail guards and those who conduct searches of persons taken into custody; or

(4) any person employed by a city, county or the state of Kansas who works as a scientist or technician in a forensic laboratory.

(l) "Employing agency or entity" means the agency or entity employing a corrections officer, emergency services employee, law enforcement employee or jailer.

(m) "Infectious disease" means AIDS.

(n) "Infectious disease tests" means tests approved by the secretary for detection of infectious diseases.

(o) "Juvenile correctional facility staff" means an employee of the juvenile justice authority working in a juvenile correctional facility as defined in K.S.A. 2015 Supp. 38-2302, and amendments thereto.

History: L. 1988, ch. 232, § 1; L. 1990, ch. 234, § 1; L. 1996, ch. 215, § 1; L. 1998, ch. 187, § 12; L. 1999, ch. 109, § 1; L. 2006, ch. 169, § 119; L. 2010, ch. 119, § 17; Jan. 15, 2011.



65-6002 Reporting to secretary of health and environment information concerning AIDS or HIV infection; information reported, when; persons reporting; immunity from liability; confidentiality of information; disclosure; use of information to discriminate prohibited.

65-6002. Reporting to secretary of health and environment information concerning AIDS or HIV infection; information reported, when; persons reporting; immunity from liability; confidentiality of information; disclosure; use of information to discriminate prohibited. (a) Whenever any physician has information indicating that a person is suffering from or has died from AIDS, such knowledge or information shall be reported immediately to the secretary, together with the name and address of the person who has AIDS. Any physician or administrator of a medical care facility or such administrator's designee who is in receipt of a report indicating laboratory confirmation of HIV infection resulting from the examination of any specimen provided to a laboratory by such physician or administrator or designee shall report all such information to the secretary. Reports shall be provided within 30 days of testing and shall include the name and address of the person tested, the type of test or tests performed, the date of performance of the test or tests, the results of the test or tests, the sex, date of birth, county of residence and racial/ethnic group of the person tested.

(b) Whenever any laboratory director has information on laboratory confirmation of HIV infection, this information shall be reported to the secretary. Reports shall be provided within 30 days of testing and shall include the type of test or tests, the results of the test or tests, dates of performance of the test or tests, the name of the physician or facility requesting the test or tests, and any identifying information about the person tested as the laboratory director has access to, such as the name and address of the person tested, the sex, date of birth, county of residence and racial/ethnic group, exposure category and pregnancy status of the person tested.

(c) Any physician, administrator of a medical care facility or such administrator's designee or laboratory director who reports the information required to be reported under subsection (a) or (b) in good faith and without malice to the secretary shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed in an action resulting from such report. Any such physician, administrator or designee or laboratory director shall have the same immunity with respect to participation in any judicial proceeding resulting from such report.

(d) Information required to be reported under subsection (a) or (b) and information obtained through laboratory tests conducted by the department of health and environment relating to HIV or AIDS and persons suffering therefrom or infected therewith shall be confidential and shall not be disclosed or made public, upon subpoena or otherwise, beyond the disclosure necessary under subsection (a) or (b) or under subsection (a) of K.S.A. 65-6003 and amendments thereto or the usual reporting of laboratory test results to persons specifically designated by the secretary as authorized to obtain such information, except such information may be disclosed:

(1) If no person can be identified in the information to be disclosed and the disclosure is for statistical purposes;

(2) if all persons who are identifiable in the information to be disclosed consent in writing to its disclosure;

(3) if the disclosure is necessary, and only to the extent necessary, as specified by rules and regulations of the secretary, to protect the public health;

(4) if a medical emergency exists and the disclosure is to medical personnel qualified to treat AIDS or HIV infection, except that any information disclosed pursuant to this paragraph shall be disclosed only to the extent necessary to protect the health or life of a named party; or

(5) if the information to be disclosed is required in a court proceeding involving a minor and the information is disclosed in camera.

(e) Information regarding cases of AIDS or HIV infection reported in accordance with this section shall be used only as authorized under this act. Such information shall not be used in any form or manner which would lead to the discrimination against any individual or group with regard to employment, to provision of medical care or acceptance into any facilities or institutions for medical care, housing, education, transportation, or for the provision of any other goods or services.

History: L. 1988, ch. 232, § 2; L. 1990, ch. 234, § 2; L. 1997, ch. 8, § 14; L. 1999, ch. 109, § 2; L. 2001, ch. 58, § 1; July 1.



65-6003 Investigation of cases of AIDS or HIV infection; rules and regulations; protection of public health; disclosure of information; confidentiality; agreements with local boards of health authorized.

65-6003. Investigation of cases of AIDS or HIV infection; rules and regulations; protection of public health; disclosure of information; confidentiality; agreements with local boards of health authorized. (a) The secretary shall investigate cases of persons who have HIV infection or AIDS and monitor such cases during their continuance.  The secretary may adopt and enforce rules and regulations for the prevention and control of HIV infection or AIDS as may be necessary to protect the public health. The secretary shall adopt rules and regulations for maintaining confidentiality of information under this act which at a minimum are as strict as the centers for disease control and prevention guidelines.

(b) Any information relating to persons who have HIV infection or AIDS which is required to be disclosed or communicated under subsection (a) shall be confidential and shall not be disclosed or made public beyond the disclosure necessary under subsection (a) or under subsection (a) of K.S.A. 65-6002 and amendments thereto to persons specifically designated by the secretary as authorized to obtain such information, except as otherwise permitted by subsection (d) of K.S.A. 65-6002 and amendments thereto.

(c) The secretary may enter into agreements with any county or joint board of health to perform duties required to be performed by the secretary under subsection (a) as specified by such agreement.  The confidentiality requirements of subsection (b) shall apply to any duties performed pursuant to such an agreement.

History: L. 1988, ch. 232, § 3; L. 1999, ch. 109, § 3; July 1.



65-6004 Physician authorized to disclose to certain persons information about patient who has infectious disease or who has had laboratory confirmation of a positive reaction to an infectious disease test; confidentiality of information; immunity in judicial proceedings.

65-6004. Physician authorized to disclose to certain persons information about patient who has infectious disease or who has had laboratory confirmation of a positive reaction to an infectious disease test; confidentiality of information; immunity in judicial proceedings. (a) Notwithstanding any other law to the contrary, a physician performing medical or surgical procedures on a patient who the physician knows has an infectious disease or has had laboratory confirmation of a positive reaction to an infectious disease test may disclose such information to other health care providers, emergency services employees, corrections officers or law enforcement employees who have been or will be placed in contact with body fluids of such patient. The information shall be confidential and shall not be disclosed by such health care providers, emergency services employees, corrections officers or law enforcement employees except as may be necessary in providing treatment for such patient.

(b) Notwithstanding any other law to the contrary, a physician who has reason to believe that the spouse or partner of a person who has had laboratory confirmation of HIV infection or who has AIDS may have been exposed to HIV and is unaware of such exposure may inform the spouse or partner of the risk of exposure. The information shall be confidential and shall not be disclosed by such spouse or partner to other persons except to the spouse or partner who has had laboratory confirmation of HIV infection or who has AIDS.

(c) Nothing in this section shall be construed to create a duty to warn any person of possible exposure to HIV.

(d) Any physician who discloses or fails to disclose information in accordance with the provisions of this section in good faith and without malice shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed in an action resulting from such disclosure.  Any such physician shall have the same immunity with respect to participation in any judicial proceeding resulting from such disclosure.

History: L. 1988, ch. 232, § 4; L. 1990, ch. 234, § 3; L. 1993, ch. 221, § 1; L. 1996, ch. 215, § 2; L. 1999, ch. 109, § 4; July 1.



65-6005 Unlawful acts; penalties.

65-6005. Unlawful acts; penalties. Except as otherwise provided in this section, any person violating, refusing or neglecting to obey any provision of K.S.A. 65-6001 through 65-6004, and amendments thereto, or of the rules and regulations adopted by the secretary for the prevention and control of HIV infection or AIDS shall be guilty of a class C misdemeanor. Any person who discloses information which is made confidential and prohibited from disclosure under K.S.A. 65-6002 through 65-6004, and amendments thereto, shall be guilty of a misdemeanor punishable by a fine of not less than $500 nor more than $1,000 and by imprisonment in the county jail for not more than six months.

History: L. 1988, ch. 232, § 5; L. 1999, ch. 109, § 5; July 1.



65-6006 Educational material explaining AIDS; distribution to district courts; copies provided to parties applying for marriage license.

65-6006. Educational material explaining AIDS; distribution to district courts; copies provided to parties applying for marriage license. The secretary shall prepare for distribution to the district courts of the state educational material explaining the nature, causes and effects of AIDS and other information relating to AIDS as may be appropriate.  The clerks of the district courts or judges thereof, when applied to for a marriage license, shall provide copies of such educational material to the parties to the proposed marriage.

History: L. 1988, ch. 232, § 6; July 1.



65-6007 Establishment and maintenance of sites for testing for HIV.

65-6007. Establishment and maintenance of sites for testing for HIV. The secretary shall establish and maintain test sites throughout the state where testing for HIV may be undertaken including anonymous testing. The secretary shall establish test sites throughout the state so that an anonymous test site is available within 100 miles of any resident of the state.

History: L. 1988, ch. 232, § 7; L. 1999, ch. 109, § 6; July 1.



65-6008 Infectious disease testing; certain persons in contact with body fluids; hearing; disclosure of test results.

65-6008. Infectious disease testing; certain persons in contact with body fluids; hearing; disclosure of test results. (a) If a corrections officer, emergency services employee , law enforcement employee or juvenile correctional facility staff comes in contact with or otherwise is exposed to transmission of body fluids from one or more other persons while performing duties within the scope of such employee's duties as an employee, the head of the employing agency or entity may make application to a court of competent jurisdiction for an order requiring such other person or persons to submit to infectious disease tests.

(b) Such application shall include an allegation that the person or persons sought to be tested have been requested to submit voluntarily to infectious disease tests and have refused the tests.  When any such application is received, the court shall hold a hearing forthwith and shall issue its order thereon immediately if the court finds that:  (1) There is probable cause to believe that the employee involved has come in contact with or otherwise has been exposed to transmission of the body fluids of the person or persons sought to be tested; and (2) the person or persons sought to be tested have been requested to submit to the tests and have refused, unless the court makes a further finding that exigent circumstances exist which , in the court's judgment, would excuse the applicant from making such a request.

(c) If an infectious disease test ordered pursuant to this section results in a negative reaction, the court shall order the person tested to submit to another infectious disease test six months from the date the first test was administered.

(d) The results of any infectious disease test ordered pursuant to this section shall be disclosed to the court which ordered the test, the employee and the person tested.  If an infectious disease test ordered pursuant to this section results in a positive reaction, the results shall be reported to the employee.

History: L. 1996, ch. 215, § 3; L. 1998, ch. 187, § 13; July 1.



65-6009 Same; persons arrested or convicted; disclosure of test results; costs of counseling and testing.

65-6009. Same; persons arrested or convicted; disclosure of test results; costs of counseling and testing. (a) At the time of an appearance before a magistrate under K.S.A. 22-2901 and amendments thereto, the magistrate shall inform any person arrested and charged with a crime in which it appears from the nature of the charge that the transmission of body fluids from one person to another may have been involved of the availability of infectious disease tests and shall cause the alleged victim of such a crime, if any, to be notified that infectious disease tests and counseling are available. If the victim of the crime or the county or district attorney requests the court to order infectious disease tests of the alleged offender or if the person arrested and charged with a crime stated to the law enforcement officer making such arrest that the person arrested and charged with the crime has an infectious disease or is infected with an infectious disease, or used words of like effect, the court shall order the arrested person to submit to infectious disease tests. The results of any test obtained under this section shall be inadmissible in any criminal or civil proceeding.

(b) Upon conviction of a person for any crime which the court determines from the facts of the case involved or was likely to have involved the transmission of body fluids from one person to another, the court: (1) May order the convicted person to submit to infectious disease tests; or (2) shall order the convicted person to submit to infectious disease tests if the victim of the crime or the parent or legal guardian of the victim, if the victim is a minor, requests the court to issue such order. If infectious disease tests are ordered under this subsection, the victim of the crime, if any, who is not a minor, shall designate a health care provider or counselor to receive such information on behalf of the victim. If the victim is a minor, the parent or legal guardian of the victim shall designate the health care provider or counselor to receive such information.

(c) The results of any infectious disease test ordered under subsection (a) shall be disclosed to the law enforcement officer making such arrest, the person arrested and such other persons as the court determines have a legitimate need to know the test result in order to provide for their protection. The results of any infectious disease test ordered under subsection (b) shall be disclosed to the court which ordered the test, the convicted person and to the person designated under subsection (b) by the victim or victims of the crime or by the parent or legal guardian of a victim if the victim is a minor. If an infectious disease test ordered under this section results in a positive reaction, the results shall be reported to the secretary of health and environment and to the secretary of corrections.

(d) As used in this section, infectious disease includes HIV and hepatitis B.

(e) The costs of any counseling and testing provided under this section shall be paid from amounts appropriated to the department of health and environment for that purpose. The court shall order the adjudicated person to pay restitution to the department of health and environment for the costs of any counseling provided under this section and the costs of any test ordered or otherwise performed under this section.

History: L. 1996, ch. 215, § 4; L. 2001, ch. 102, § 5; July 1.



65-6010 Same; withdrawal of blood; confidentiality of information; penalty.

65-6010. Same; withdrawal of blood; confidentiality of information; penalty. (a) When a court orders a person to submit to infectious disease tests under this act, the withdrawal of the blood may be performed only by:  (1) A person licensed to practice medicine and surgery or a person acting under the supervision of any such licensed person; (2) a licensed professional nurse or a licensed practical nurse; or (3) a qualified medical technician.  No person authorized by this subsection to withdraw blood, no person assisting in the performance of the infectious disease tests nor any medical care facility where blood is withdrawn or tested that has been ordered by the court to withdraw or test blood shall be liable in any civil or criminal action when the act is performed in a reasonable manner according to generally accepted medical practices.

(b) The results of tests or reports, or information therein, obtained under this act shall be confidential and shall not be divulged to any person not authorized by this act to receive the same.  Any violation of this subsection is a class C nonperson misdemeanor.

History: L. 1996, ch. 215, § 5; July 1.



65-6011 Report to legislature.

65-6011. Report to legislature. On or before January 8, 2001, and annually thereafter, the secretary of health and environment shall report to the legislature concerning the impact of the changes made to K.S.A. 65-6001 through 65-6007, and amendments thereto.

History: L. 1999, ch. 109, § 7; L. 2001, ch. 58, § 2; July 1.



65-6015 Definitions.

65-6015. Definitions. As used in K.S.A. 65-6015 through 65-6017, and amendments thereto:

(a) "Body fluid" means blood, amniotic fluid, pericardial fluid, pleural fluid, synovial fluid, cerebrospinal fluid, semen or vaginal secretions, or any body fluid visibly contaminated with blood.

(b) "Corrections employee" means an employee of the juvenile justice authority or the department of corrections or an employee of a contractor who is under contract to provide services in a correctional institution.

(c) "Offender" means a person in the legal custody of the commissioner of juvenile justice or the secretary of corrections.

(d) "Physician" means any person licensed to practice medicine and surgery.

(e) "Infectious disease" means any disease communicable from one person to another through contact with bodily fluids.

History: L. 1993, ch. 221, § 2; L. 2001, ch. 102, § 1; L. 2005, ch. 40, § 1; July 1.



65-6016 Physician authorized to disclose infectious diseases to certain corrections employees; confidentiality; immunity in judicial proceedings.

65-6016. Physician authorized to disclose infectious diseases to certain corrections employees; confidentiality; immunity in judicial proceedings. (a) Notwithstanding any other law to the contrary, a physician performing medical or surgical procedures on a patient who the physician knows has an infectious disease or has had a positive reaction to an infectious disease test may disclose such information to corrections employees who have been or will be placed in contact with body fluid of such patient. The information shall be confidential and shall not be disclosed by corrections employees except as may be necessary in providing treatment for such patient. Any other disclosure of such information by a corrections employee is a class C misdemeanor.

(b) Nothing in this section shall be construed to create a duty to warn any person of possible exposure to an infectious disease.

(c) Any physician who discloses information in accordance with the provisions of this section in good faith and without malice shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed in an action resulting from such disclosure.  Any such physician shall have the same immunity with respect to participation in any judicial proceeding resulting from such disclosure.

History: L. 1993, ch. 221, § 3; L. 2001, ch. 102, § 2; July 1.



65-6017 Court ordered testing of certain offenders in custody of secretary of corrections or commissioner of juvenile justice authority.

65-6017. Court ordered testing of certain offenders in custody of secretary of corrections or commissioner of juvenile justice authority. (a) If a corrections employee has been placed in contact with body fluid from one or more offenders while performing duties within the scope of such employee's duties as a corrections employee, the secretary of corrections or the secretary's designee or the commissioner of the juvenile justice authority or the commissioner's designee upon consultation with a medical care provider may make application to the district court of the county where the offender or offenders are in custody for an order requiring such offender or offenders to submit to tests for infectious diseases. Such application shall include an allegation that the offender or offenders sought to be tested have been requested to voluntarily submit to tests for a specific infectious disease or diseases and have refused the tests and that the corrections employee has agreed to voluntarily testing for the same infectious disease, including appropriate follow-up testing. When any such application is received, the court shall hold a hearing forthwith and shall issue its order thereon immediately if the court finds that: (1) There is probable cause to believe that the employee involved has been placed in contact with body fluid of the offender or offenders sought to be tested; and (2) the offender or offenders sought to be tested have been requested to submit to the tests and have refused, unless the court makes a further finding that exigent circumstances exist that would, in the court's judgment, excuse the applicant from making such a request. Expenses of the testing shall be assessed as a cost of the proceeding.

(b) If a test for an infectious disease ordered pursuant to this section results in a negative reaction, the court, upon proper application, shall order the offender tested to submit to another test six months after the date the first test was administered.

(c) If a test is ordered pursuant to this section, the corrections employee shall designate a health care provider or counselor to receive the test results on behalf of the corrections employee. The results of the test shall be disclosed to the court that ordered the test, the person tested and the health care provider or counselor designated by the corrections employee. The results shall also be disclosed to the secretary of corrections or the commissioner of the juvenile justice authority for inclusion in the offender's medical records. Test results of the corrections employee shall not be disclosed except as specifically authorized in writing by the employee.

(d) When a court orders an offender to submit to tests under this section which require withdrawal of blood, the withdrawal of the blood may be performed only by: (1) A physician or a person acting under the supervision of a physician; (2) a licensed professional nurse or a licensed practical nurse; or (3) a qualified medical technician. No person authorized by this subsection to withdraw blood, no person assisting in the performance of the tests nor any medical care facility where blood is withdrawn or tested that has been ordered by the court to withdraw or test blood shall be liable in any civil or criminal action when the act is performed in a reasonable manner according to generally accepted medical practices.

(e) The results of tests or reports, or information therein, obtained under this section shall be confidential and shall not be divulged to any person not authorized by law to receive such results, reports or information. Any violation of this subsection is a class C misdemeanor.

History: L. 1993, ch. 221, § 4; L. 2001, ch. 102, § 3; L. 2005, ch. 40, § 2; July 1.



65-6018 HIV screening for pregnant women and newborn children; rules and regulations.

65-6018. HIV screening for pregnant women and newborn children; rules and regulations. (a) A physician or other health care professional who is otherwise authorized by law to provide medical treatment to a pregnant woman shall take or cause to be taken, during the first trimester of pregnancy, a routine opt-out screening for HIV infection. When the physician or other health care professional determines certain pregnant women to be at high risk for acquiring HIV infection, such women shall be administered a repeat screening during the third trimester or at the time of labor and delivery. When a pregnant woman's HIV status is unknown for any reason at the time of labor and delivery, such woman shall be screened for HIV infection as soon as possible within medical standards. When an HIV rapid test kit is used for screening, a confirmatory sample shall be submitted for serological testing which meets the standards recognized by the United States public health service for the detection of HIV to a laboratory approved by the secretary of health and environment for such serological tests. A pregnant woman shall have the right to refuse screening under this subsection at any time. Before any screening is performed under this subsection, the pregnant woman shall be informed in writing of the provisions of this subsection and the purposes and benefits of the screening, and the pregnant woman shall sign a form provided by the department of health and environment to authorize or opt-out of the screening. The form shall contain the following wording: "I test all of my pregnant patients for HIV as part of the panel of routine tests to alert me to any conditions that can have a very serious effect on your pregnancy and your baby. You will be tested for HIV unless you tell me not to."

(b) When the mother's HIV status is unknown because of refusal to take such screening during the pregnancy or any other reasons, such mother's newborn child shall be screened with an HIV test as soon as possible within medical standards to determine if prophylaxis is needed. A mother's or a guardian's consent is not required to screen such newborn child, except that this subsection shall not apply to any newborn child whose parents object to the test as being in conflict with their religious tenets and practices. Documentation of a mother's HIV status shall be recorded in both the mother's and newborn's medical records. The mother of the child shall be informed in writing of the provisions of this subsection and of the purposes and benefits of the screening and shall sign a form stating that the mother has received the information.

(c) The secretary of health and environment is hereby authorized to adopt rules and regulations, within six months from the effective date of this section, establishing guidelines for routine HIV infection screening for pregnant women and each newborn child where the HIV status of the mother is unknown at the time of birth. These rules and regulations shall be based on the recommendations and best practices established by the United States centers for disease control and prevention and public health service task force recommendations for use of antiretroviral drugs in pregnant HIV infected women for maternal health and interventions to reduce perinatal HIV transmission in the United States.

(d) As used in this section, physician, HIV and HIV infection have the meanings defined in K.S.A. 65-6001, and amendment thereto.

(e) This section shall be effective on and after July 1, 2010.

History: L. 2010, ch. 118, § 1; Apr. 29.






Article 61 EMERGENCY MEDICAL SERVICES

65-6101 Bureau of emergency medical services, position of director and emergency medical services council abolished; powers, duties and functions transferred.

65-6101. Bureau of emergency medical services, position of director and emergency medical services council abolished; powers, duties and functions transferred. (a) The bureau of emergency medical services established pursuant to K.S.A. 74-2127, and amendments thereto, is hereby abolished and all of the powers, duties and functions of such bureau are transferred to and conferred and imposed upon the emergency medical services board established pursuant to K.S.A. 65-6102.  Except as provided by this act, all powers, duties and functions of the university of Kansas relating to emergency medical services are transferred to and conferred and imposed upon the emergency medical services board established pursuant to K.S.A. 65-6102.

(b) The position of the director of the bureau of emergency medical services appointed pursuant to K.S.A. 74-2127, and amendments thereto, is hereby abolished and all of the powers, duties and functions of the director of emergency medical services are transferred to and conferred and imposed upon the emergency medical services board or the administrator thereof as provided by this act.  The director shall continue to carry out the duties of that position until an administrator is appointed and qualified pursuant to this act.

(c) The emergency medical services council established under K.S.A. 65-4316, and amendments thereto, is hereby abolished and all of the powers, duties and functions of the council are transferred to and conferred and imposed upon the emergency medical services board.

History: L. 1988, ch. 261, § 1; April 14.



65-6102 Emergency medical services board established; members, appointment; removal from or forfeiture of position; terms; meetings; compensation and expenses; approval of vouchers; temporary chairperson.

65-6102. Emergency medical services board established; members, appointment; removal from or forfeiture of position; terms; meetings; compensation and expenses; approval of vouchers; temporary chairperson. (a) There is hereby established the emergency medical services board. The office of the emergency medical services board shall be located in the city of Topeka, Kansas.

(b) The emergency medical services board shall be composed of 15 members to be appointed as follows:

(1) Eleven members shall be appointed by the governor. Of such members:

(A) Three shall be physicians who are actively involved in emergency medical services;

(B) two shall be county commissioners of counties making a levy for ambulance service, at least one of whom shall be from a county having a population of less than 15,000;

(C) one shall be an instructor-coordinator;

(D) one shall be a hospital administrator actively involved in emergency medical services;

(E) one shall be a member of a firefighting unit which provides emergency medical service; and

(F) three shall be attendants who are actively involved in emergency medical service. At least two classifications of attendants shall be represented. At least one of such members shall be from a volunteer emergency medical service; and

(2) four members shall be appointed as follows:

(A) One shall be a member of the Kansas senate to be appointed by the president of the senate;

(B) one shall be a member of the Kansas senate to be appointed by the minority leader of the senate;

(C) one shall be a member of the Kansas house of representatives to be appointed by the speaker of the house of representatives; and

(D) one shall be a member of the Kansas house of representatives to be appointed by the minority leader of the house of representatives.

All members of the board shall be residents of the state of Kansas. Appointments to the board shall be made with due consideration that representation of the various geographical areas of the state is ensured. The governor may remove any member of the board upon recommendation of the board. Any person appointed to a position on the board shall forfeit such position upon vacating the office or position which qualified such person to be appointed as a member of the board.

(c) Of the two additional physician members appointed by the governor on and after July 1, 2011, one shall be appointed for a term of three years and one shall be appointed for a term of four years. Thereafter, members shall be appointed for terms of four years and until their successors are appointed and qualified. In the case of a vacancy in the membership of the board, the vacancy shall be filled for the unexpired term.

(d) The board shall meet at least six times annually and at least once each quarter and at the call of the chairperson or at the request of the administrator of the emergency medical services board or of any six members of the board. At the first meeting of the board after January 1 each year, the members shall elect a chairperson and a vice-chairperson who shall serve for a term of one year. The vice-chairperson shall exercise all of the powers of the chairperson in the absence of the chairperson. If a vacancy occurs in the office of the chairperson or vice-chairperson, the board shall fill such vacancy by election of one of its members to serve the unexpired term of such office. Members of the board attending meetings of the board or attending a subcommittee meeting thereof authorized by the board shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

(e) Except as otherwise provided by law, all vouchers for expenditures and all payrolls of the emergency medical services board shall be approved by the emergency medical services board or a person designated by the board.

History: L. 1988, ch. 261, § 2; L. 1989, ch. 204, § 1; L. 1998, ch. 133, § 1; L. 2011, ch. 114, § 80; July 1.



65-6103 Administrator of the emergency medical services board; duties and responsibilities; appointment of officers and employees.

65-6103. Administrator of the emergency medical services board; duties and responsibilities; appointment of officers and employees. The chief administrative officer of the emergency medical services board shall be the administrator of the emergency medical services board.  The emergency medical services board shall appoint the administrator.  The administrator shall be in the unclassified service under the Kansas civil service act and shall serve at the pleasure of the board. The administrator shall administer the duties and responsibilities of the emergency medical services board as directed by the board.  The administrator shall appoint other officers and employees as may be necessary to carry out the functions of the emergency medical services board.  All such officers and employees shall be within the classified service under the Kansas civil service act.

History: L. 1988, ch. 261, § 3; April 14.



65-6104 Emergency medical services board and administrator successor to certain powers, duties and functions; orders and directives, rules and regulations continued.

65-6104. Emergency medical services board and administrator successor to certain powers, duties and functions; orders and directives, rules and regulations continued. (a) Except as provided in this act, the emergency medical services board established by K.S.A. 65-6102 shall be the successor in every way to the powers, duties and functions of the bureau of emergency medical services established by K.S.A. 74-2127, and amendments thereto, in which the same were vested prior to the effective date of this act.

(b) Except as provided in this act, the administrator of the emergency medical services board appointed pursuant to K.S.A. 65-6103 shall be the successor in every way to the powers, duties and functions of the director of the bureau of emergency medical services established by K.S.A. 74-2127, and amendments thereto, in which the same were vested prior to the effective date of this act.

(c) Whenever the bureau of emergency medical services or emergency medical services council or words of like effect are referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the emergency medical services board established by K.S.A. 65-6102. Whenever the director of the bureau of emergency medical services or words of like effect are referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the emergency medical services board.

(d) All orders and directives of the emergency medical services council which relate to emergency medical services and which were adopted under K.S.A. 65-4314 to 65-4331, inclusive, and amendments thereto, in existence immediately prior to the effective date of this act shall continue to be effective and shall be deemed to be the orders or directives of the emergency medical services board, until revised, amended, repealed or nullified pursuant to law.

All rules and regulations of the emergency medical services council which relate to emergency medical services and which were adopted under K.S.A. 65-4314 to 65-4331, inclusive, and amendments thereto, in existence immediately prior to the effective date of this act shall continue to be effective and shall be deemed to be the rules and regulations of the emergency medical services board, until revised, amended, repealed or nullified pursuant to law.

History: L. 1988, ch. 261, § 4; April 14.



65-6105 Emergency medical services board successor to certain powers, duties and functions of university of Kansas school of medicine; disposition of records and fee moneys; conflict resolved by governor.

65-6105. Emergency medical services board successor to certain powers, duties and functions of university of Kansas school of medicine; disposition of records and fee moneys; conflict resolved by governor. (a) Except as provided by this act, the emergency medical services board established by K.S.A. 65-6102 shall be the successor to the powers, duties and functions of the University of Kansas school of medicine relating to (1) approval of emergency medical services training and (2) emergency medical training program approvals in which the same were vested prior to the effective date of this act.

(b) The emergency medical services board shall succeed to all records which were used for or pertain to the performance of the powers, duties and functions transferred to the board pursuant to subsection (a).  Any conflict as to the proper disposition of records arising under this section shall be resolved by the governor, whose decision shall be final.

(c) The board shall succeed to the unexpended balance of any fee fund money relating to the powers, duties and functions transferred to the board pursuant to subsection (a).  Any conflict as to the proper disposition of such money shall be resolved by the governor, whose decision shall be final.

History: L. 1988, ch. 261, § 5; April 14.



65-6106 Certain officers and employees transferred; civil service and retirement benefits preserved.

65-6106. Certain officers and employees transferred; civil service and retirement benefits preserved. Officers and employees who were engaged immediately prior to the effective date of this act in the performance of powers, duties and functions, which are transferred pursuant to the provisions of this act, and who, in the opinion of the emergency medical services board, are necessary to perform the powers, duties and functions of the board shall become officers and employees of the board.  Any such officer or employee shall retain all retirement benefits, including the right to retain active participation in the retirement system which the officer or employee belonged to on the effective date of this act, and all rights of civil service which had accrued to or vested in such officer or employee prior to the effective date of this act. The service of each such officer and employee so transferred shall be deemed to have been continuous. All transfers and any abolishment of personnel in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder.

History: L. 1988, ch. 261, § 6; April 14.



65-6107 Conflict as to disposition of power, duty or function resolved by governor.

65-6107. Conflict as to disposition of power, duty or function resolved by governor. Whenever any conflict arises as to the disposition of any power, duty or function as a result of any abolishment or transfer made by this act, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

History: L. 1988, ch. 261, § 7; April 14.



65-6108 Disposition of property and records and appropriations; conflict resolved by governor.

65-6108. Disposition of property and records and appropriations; conflict resolved by governor. The emergency medical services board shall succeed to all property and records which were used for, or pertain to, the performance of the powers, duties and functions transferred  to the board pursuant to K.S.A. 65-6101. The unexpended balances of any appropriations for the bureau of emergency medical services, abolished by this act, shall be transferred to the emergency medical services board to be used by the board to carry out the powers, duties and functions transferred by this act. Any conflict as to the proper disposition of property or records or the unexpended balance of any appropriation arising under this section shall be determined by the governor, and the decision of the governor shall be final.

History: L. 1988, ch. 261, § 8; April 14.



65-6109 Rights saved in legal actions and proceedings.

65-6109. Rights saved in legal actions and proceedings. No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against the bureau of emergency medical services abolished by this act, or by or against any officer or employee of such bureau in the official capacity of such officer or employee or in relation to the discharge of official duties of such officer or employee, shall abate by reason of the governmental reorganization effected under the provisions of this act. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of such state agency or any officer or employee affected.

History: L. 1988, ch. 261, § 9; April 14.



65-6110 Rules and regulations; act not applicable to certain rescue vehicles.

65-6110. Rules and regulations; act not applicable to certain rescue vehicles. (a) The board shall adopt any rules and regulations necessary for the regulation of ambulance services. Such rules and regulations shall include: (1) A classification of the different types of ambulance services; (2) requirements as to equipment necessary for ambulances and rescue vehicles; (3) qualifications and training of attendants, instructor-coordinators and training officers; (4) requirements and fees for the licensure, temporary licensure, and renewal of licensure for ambulances and rescue vehicles; (5) records and equipment to be maintained by operators, instructor-coordinators, training officers, providers of training and attendants; (6) requirements for a quality assurance and improvement program for ambulance services; and (7) such other matters as the board deems necessary to implement and administer the provisions of this act.

(b) The provisions of this act shall not apply to rescue vehicles operated by a fire department.

(c) Nothing in this act or in the provisions of article 61 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, shall authorize the board to specify the individuals who may or may not ride on a helicopter while used as an ambulance.

History: L. 1988, ch. 261, § 10; L. 1990, ch. 235, § 1; L. 1993, ch. 71, § 1; L. 1998, ch. 133, § 2; L. 2011, ch. 114, § 81; July 1.



65-6111 Powers and duties of emergency medical services board; rules and regulations, temporary variances.

65-6111. Powers and duties of emergency medical services board; rules and regulations, temporary variances. (a) The emergency medical services board shall:

(1) Adopt any rules and regulations necessary to carry out the provisions of this act;

(2) review and approve the allocation and expenditure of moneys appropriated for emergency medical services;

(3) conduct hearings for all regulatory matters concerning ambulance services, attendants, instructor-coordinators, training officers and providers of training;

(4) submit a budget to the legislature for the operation of the board;

(5) develop a state plan for the delivery of emergency medical services;

(6) enter into contracts as may be necessary to carry out the duties and functions of the board under this act;

(7) review and approve all requests for state and federal funding involving emergency medical services projects in the state or delegate such duties to the administrator;

(8) approve all training programs for attendants, instructor-coordinators and training officers and prescribe certification application fees by rules and regulations;

(9) approve methods of examination for certification of attendants, training officers and instructor-coordinators and prescribe examination fees by rules and regulations;

(10) appoint a medical advisory council of not less than six members, including two board members, one of whom shall be a physician and not less than four other physicians who are active and knowledgeable in the field of emergency medical services who are not members of the board to advise and assist the board in medical standards and practices as determined by the board. The medical advisory council shall elect a chairperson from among its membership and shall meet upon the call of the chairperson; and

(11) approve providers of training by prescribing standards and requirements by rules and regulations and withdraw or modify such approval in accordance with the Kansas administrative procedures act and the rules and regulations of the board.

(b) The emergency medical services board may grant a temporary variance from an identified rule or regulation when a literal application or enforcement of the rule or regulation would result in serious hardship and the relief granted would not result in any unreasonable risk to the public interest, safety or welfare.

History: L. 1988, ch. 261, § 11; L. 1993, ch. 71, § 2; L. 1998, ch. 133, § 3; L. 2008, ch. 47, § 1; L. 2010, ch. 119, § 1; Jan. 15, 2011.



65-6112 Definitions.

65-6112. Definitions. As used in this act:

(a) "Administrator" means the executive director of the emergency medical services board.

(b) "Advanced emergency medical technician" means a person who holds an advanced emergency medical technician certificate issued pursuant to this act.

(c) "Advanced practice registered nurse" means an advanced practice registered nurse as defined in K.S.A. 65-1113, and amendments thereto.

(d) "Ambulance" means any privately or publicly owned motor vehicle, airplane or helicopter designed, constructed, prepared, staffed and equipped for use in transporting and providing emergency care for individuals who are ill or injured.

(e) "Ambulance service" means any organization operated for the purpose of transporting sick or injured persons to or from a place where medical care is furnished, whether or not such persons may be in need of emergency or medical care in transit.

(f) "Attendant" means a first responder, an emergency medical responder, emergency medical technician, emergency medical technician-intermediate, emergency medical technician-defibrillator, emergency medical technician-intermediate/defibrillator, advanced emergency medical technician, mobile intensive care technician or paramedic certified pursuant to this act.

(g) "Board" means the emergency medical services board established pursuant to K.S.A. 65-6102, and amendments thereto.

(h) "Emergency medical service" means the effective and coordinated delivery of such care as may be required by an emergency which includes the care and transportation of individuals by ambulance services and the performance of authorized emergency care by a physician, advanced practice registered nurse, professional nurse, a licensed physician assistant or attendant.

(i) "Emergency medical technician" means a person who holds an emergency medical technician certificate issued pursuant to this act.

(j) "Emergency medical technician-defibrillator" means a person who holds an emergency medical technician-defibrillator certificate issued pursuant to this act.

(k) "Emergency medical technician-intermediate" means a person who holds an emergency medical technician-intermediate certificate issued pursuant to this act.

(l) "Emergency medical technician-intermediate/defibrillator" means a person who holds both an emergency medical technician-intermediate and emergency medical technician-defibrillator certificate issued pursuant to this act.

(m) "Emergency medical responder" means a person who holds an emergency medical responder certificate issued pursuant to this act.

(n) "First responder" means a person who holds a first responder certificate issued pursuant to this act.

(o) "Hospital" means a hospital as defined by K.S.A. 65-425, and amendments thereto.

(p) "Instructor-coordinator" means a person who is certified under this act to teach initial certification and continuing education classes.

(q) "Medical director" means a physician.

(r) "Medical protocols" mean written guidelines which authorize attendants to perform certain medical procedures prior to contacting a physician, physician assistant authorized by a physician, advanced practice registered nurse authorized by a physician or professional nurse authorized by a physician. The medical protocols shall be approved by a county medical society or the medical staff of a hospital to which the ambulance service primarily transports patients, or if neither of the above are able or available to approve the medical protocols, then the medical protocols shall be submitted to the medical advisory council for approval.

(s) "Mobile intensive care technician" means a person who holds a mobile intensive care technician certificate issued pursuant to this act.

(t) "Municipality" means any city, county, township, fire district or ambulance service district.

(u) "Nonemergency transportation" means the care and transport of a sick or injured person under a foreseen combination of circumstances calling for continuing care of such person. As used in this subsection, transportation includes performance of the authorized level of services of the attendant whether within or outside the vehicle as part of such transportation services.

(v) "Operator" means a person or municipality who has a permit to operate an ambulance service in the state of Kansas.

(w) "Paramedic" means a person who holds a paramedic certificate issued pursuant to this act.

(x) "Person" means an individual, a partnership, an association, a joint-stock company or a corporation.

(y) "Physician" means a person licensed by the state board of healing arts to practice medicine and surgery.

(z) "Physician assistant" means a person who is licensed under the physician assistant licensure act and who is acting under the direction of a supervising physician.

(aa) "Professional nurse" means a licensed professional nurse as defined by K.S.A. 65-1113, and amendments thereto.

(bb) "Provider of training" means a corporation, partnership, accredited postsecondary education institution, ambulance service, fire department, hospital or municipality that conducts training programs that include, but are not limited to, initial courses of instruction and continuing education for attendants, instructor-coordinators or training officers.

(cc) "Supervising physician" means supervising physician as such term is defined under K.S.A. 65-28a02, and amendments thereto.

(dd) "Training officer" means a person who is certified pursuant to this act to teach, coordinate or both, initial courses of instruction for first responders or emergency medical responders and continuing education as prescribed by the board.

History: L. 1988, ch. 261, § 12; L. 1990, ch. 235, § 2; L. 1991, ch. 203, § 1; L. 1993, ch. 71, § 3; L. 1994, ch. 154, § 1; L. 1998, ch. 133, § 4; L. 2000, ch. 162, § 23; L. 2001, ch. 31, § 4; L. 2008, ch. 78, § 1; L. 2010, ch. 119, § 2; L. 2011, ch. 114, § 82; L. 2011, ch. 114, § 59; L. 2014, ch. 131, § 51; July 1, 2015.



65-6113 Establishment, operation and maintenance of emergency medical service; tax levies; protest petition, election; reimbursement of certain taxing districts by counties.

65-6113. Establishment, operation and maintenance of emergency medical service; tax levies; protest petition, election; reimbursement of certain taxing districts by counties. (a) The governing body of any municipality may establish, operate and maintain an emergency medical service or ambulance service as provided in this act as a municipal function and may contract with any person, other municipality or board of a county hospital for the purpose of furnishing emergency medical services or ambulance services within or without the boundaries of the municipality upon such terms and conditions and for such compensation as may be agreed upon which shall be payable from the general fund of such municipality or from a special fund for which a tax is levied under the provisions of this act.

(b) The governing body of the municipality may make an annual tax levy of not to exceed three mills upon all of the taxable tangible property within such municipality for the establishment, operation and maintenance of an emergency medical service or ambulance service under this act and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto.

(c) No tax shall be levied under the provisions of subsection (b) until the governing body of the municipality adopts an ordinance or resolution authorizing the levy of such tax.  Such ordinance or resolution shall be published once each week for three consecutive weeks in the official newspaper of the municipality. If within 60 days following the last publication of such ordinance or resolution, a petition in opposition to the levy of such tax, signed by a number of the qualified electors of such municipality equal to not less than 5% of the electors of such municipality who voted for the office of secretary of state at the last general election, is filed with the county election officer of the county in which such municipality is located, the question of whether the levy shall be made shall be submitted to the electors of the municipality at the next primary or general election within such municipality, or if such primary or general election does not take place within 60 days after the date the petition was filed, the question may be submitted at a special election called and held therefor. If no petition has been filed and the time prescribed for filing the petition expires prior to August 1 in any year, or if the petition was filed and a majority of the electors voting on the question of levying the tax vote in favor thereof at an election held prior to August 1 in any year, the governing body of the municipality may levy in that year and in each succeeding year in the amount specified in the ordinance or resolution, but not exceeding three mills. If no petition has been filed and the time prescribed for filing the petition expires after September 30 in any year, or if the petition was filed and a majority of the electors voting on the question of levying the tax vote in favor thereof at an election held after September 30 in any year, the governing body of the municipality may levy in the next succeeding year and in each succeeding year thereafter the amount specified in the ordinance or resolution, but not exceeding three mills.

(d) In the case of a county, the board of county commissioners shall not provide ambulance service under the provisions of this act in any part of the county which receives ambulance service, but the county shall reimburse any taxing district which on the effective date of this act provides ambulance services to such district with its proportionate share of the county general fund or special tax levy fund budgeted for ambulance services within the county.  Such reimbursement shall be based on the amount that the assessed tangible taxable valuation of the taxing district bears to the total taxable tangible valuation of the county, but in no event shall such taxing district receive from the county more than the district's cost of furnishing such ambulance services. Any taxing district establishing ambulance service in any part of a county under the provisions of this act on or after the effective date of this act shall not be entitled to receive reimbursement pursuant to this subsection until a final order of the emergency medical services board ordering such reimbursement is issued following the furnishing of notice and an opportunity for a hearing to the interested parties. No order for reimbursement shall be issued unless the emergency medical service board finds that such establishment shall enhance or improve ambulance service provided to the residents of such taxing district as determined in accordance with criteria established by rules and regulations adopted by the board.

History: L. 1988, ch. 261, § 13; L. 1990, ch. 66, § 45; May 31.



65-6114 Establishment of emergency communication system by municipality; purpose.

65-6114. Establishment of emergency communication system by municipality; purpose. The governing body of any municipality may establish, operate and maintain a centralized emergency service communication system as a municipal function, within or without the boundaries of the municipality, for the purpose of furnishing those services required to establish, operate and maintain an emergency medical service or ambulance service, and such emergency communication system may include a county or city fire dispatch communication service for the purpose of providing a common communication network for all fire-fighting facilities, equipment and personnel. Such emergency communication system may provide for coordinated communication between all law enforcement agencies, ambulances, ambulance services and dispatchers, emergency receiving centers, fire dispatcher services, fire departments, health care institutions, medical practitioners, motor vehicle repair and towing services, and such other persons and service agencies as may be required.

History: L. 1988, ch. 261, § 14; April 14.



65-6115 Continuation of certain existing services by municipality; tax levy; referendum.

65-6115. Continuation of certain existing services by municipality; tax levy; referendum. The governing body of any municipality is hereby authorized to continue, in accordance with the provisions of this act, operation of any emergency medical service or ambulance service or centralized emergency service communications system previously established, operated and maintained, or continue any contract with any person, other municipality or board of a county hospital for the furnishing of emergency medical services or ambulance service previously executed, pursuant to the authority of any statute repealed by this act.  Such governing body is hereby authorized to continue to levy under authority of this section any tax for the operation and maintenance of such services or contracts previously authorized and levied pursuant to any statute repealed by this act in any amount not exceeding the amount specified in the ordinance or resolution providing for the levy in such municipality under such repealed statute.  No increase in the amount of the tax previously authorized for the operation and maintenance of such services or contracts shall be levied until the governing body of such municipality adopts a new ordinance or resolution which authorizes such increase and is subject to referendum in accordance with the provisions of subsection (c) of K.S.A. 65-6113.

History: L. 1988, ch. 261, § 15; April 14.



65-6116 Powers of governing board of municipality.

65-6116. Powers of governing board of municipality. In addition to other powers set forth in this act, the governing body of any municipality operating an emergency medical service or ambulance service shall have the power:

(a) To acquire by gift, bequest, purchase or lease from public or private sources, and to plan, construct, operate and maintain the services, equipment and facilities which are incidental or necessary to the establishment, operation and maintenance of an emergency medical service or ambulance service;

(b) to enter into contracts including, but not limited to, the power to enter into contracts for the construction, operation, management, maintenance and supervision of emergency medical services or ambulance services with any person or governmental entity;

(c) to make application for and to receive any contributions, moneys or properties from the state or federal government or any agency thereof or from any other public or private source;

(d) to contract or otherwise agree to combine or coordinate its activities, facilities and personnel with those of any person or governmental entity for the purpose of furnishing the emergency medical services or ambulance services within or without the municipality;

(e) to establish and collect any charges to be made for emergency medical services or ambulance services within or without the municipality and to provide for an audit of the records of the emergency medical services operation or ambulance services; and

(f) to perform all other necessary and incidental functions necessary to accomplish the purposes of this act.

History: L. 1988, ch. 261, § 16; April 14.



65-6117 Standards for operation, facilities, equipment and qualification and training of personnel.

65-6117. Standards for operation, facilities, equipment and qualification and training of personnel. If the governing body of a municipality establishes an emergency medical service or ambulance service as provided in this act, it shall establish a minimum set of standards for the operation of such service, for its facilities and equipment, and for the qualifications and training of personnel.

History: L. 1988, ch. 261, § 17; April 14.



65-6118 Ambulance service taxing district; creation; governing body; tax levy.

65-6118. Ambulance service taxing district; creation; governing body; tax levy. Whenever the board of county commissioners of any county which is furnishing ambulance services within the county under the authority of this act shall determine that such service can best be provided by the creation of an ambulance service taxing district, such board shall by resolution create and establish such district and define the boundaries thereof.  The boundaries of such district shall include the territory receiving ambulance service provided by the county on the date of the adoption of the resolution creating such district.  The board of county commissioners shall be the governing body of the district and shall have the authority, powers and duties granted to boards of county commissioners under the authority of this act, except that all costs incurred by the governing body of the district in providing ambulance services in such district shall be paid from the proceeds of the tax levies of the district hereinafter authorized.  The provisions of this act shall govern the operation of ambulances providing services within districts established under the provisions of this section.  The governing body of each ambulance service taxing district is hereby authorized to levy an annual tax upon all taxable tangible property in such district in accordance with the provisions of K.S.A. 65-6113.  The county treasurer shall receive and have custody of all of the funds of the district and shall expend the same upon the order of the governing body of the district as provided by law.

History: L. 1988, ch. 261, § 18; April 14.



65-6119 Mobile intensive care technicians; paramedics; authorized activities.

65-6119. Mobile intensive care technicians; paramedics; authorized activities. (a) Notwithstanding any other provision of law, mobile intensive care technicians may:

(1) Perform all the authorized activities identified in K.S.A. 65-6120, 65-6121, 65-6123, 65-6144, and amendments thereto;

(2) when voice contact or a telemetered electrocardiogram is monitored by a physician, physician assistant where authorized by a physician, an advanced practice registered nurse where authorized by a physician or licensed professional nurse where authorized by a physician and direct communication is maintained, and upon order of such person may administer such medications or procedures as may be deemed necessary by a person identified in subsection (a)(2);

(3) perform, during an emergency, those activities specified in subsection (a)(2) before contacting a person identified in subsection (a)(2) when specifically authorized to perform such activities by medical protocols; and

(4) perform, during nonemergency transportation, those activities specified in this section when specifically authorized to perform such activities by medical protocols.

(b) An individual who holds a valid certificate as a mobile intensive care technician once meeting the continuing education requirements prescribed by the rules and regulations of the board, upon application for renewal, shall be deemed to hold a certificate as a paramedic under this act, and such individual shall not be required to file an original application as a paramedic for certification under this act.

(c) "Renewal" as used in subsection (b), refers to the first opportunity that a mobile intensive care technician has to apply for renewal of a certificate following the effective date of this act.

(d) Upon transition notwithstanding any other provision of law, a paramedic may:

(1) Perform all the authorized activities identified in K.S.A. 65-6120, 65-6121, 65-6144, and amendments thereto;

(2) when voice contact or a telemetered electrocardiogram is monitored by a physician, physician assistant where authorized by a physician or an advanced practice registered nurse where authorized by a physician or licensed professional nurse where authorized by a physician and direct communication is maintained, and upon order of such person, may administer such medications or procedures as may be deemed necessary by a person identified in subsection (d)(2);

(3) perform, during an emergency, those activities specified in subsection (d)(2) before contacting a person identified in subsection (d)(2) when specifically authorized to perform such activities by medical protocols; and

(4) perform, during nonemergency transportation, those activities specified in this section when specifically authorized to perform such activities by medical protocols.

History: L. 1988, ch. 261, § 19; L. 1991, ch. 203, § 2; L. 1994, ch. 154, § 2; L. 1998, ch. 133, § 5; L. 2004, ch. 117, § 10; L. 2010, ch. 119, § 3; L. 2011, ch. 114, § 60; Jan. 1, 2012.



65-6120 Emergency medical technician-intermediate, advanced emergency medical technician, authorized activities; emergency medical technician-intermediate/defibrillator, transition course.

65-6120. Emergency medical technician-intermediate, advanced emergency medical technician, authorized activities; emergency medical technician-intermediate/defibrillator, transition course. (a) Notwithstanding any other provision of law to the contrary, an emergency medical technician-intermediate may:

(1) Perform any of the activities identified by K.S.A. 65-6121, and amendments thereto;

(2) when approved by medical protocols or where voice contact by radio or telephone is monitored by a physician, physician assistant where authorized by a physician, advanced practice registered nurse where authorized by a physician or licensed professional nurse where authorized by a physician, and direct communication is maintained, upon order of such person, may perform veni-puncture for the purpose of blood sampling collection and initiation and maintenance of intravenous infusion of saline solutions, dextrose and water solutions or ringers lactate IV solutions, endotracheal intubation and administration of nebulized albuterol;

(3) perform, during an emergency, those activities specified in subsection (a)(2) before contacting the persons identified in subsection (a)(2) when specifically authorized to perform such activities by medical protocols; or

(4) perform, during nonemergency transportation, those activities specified in this section when specifically authorized to perform such activities by medical protocols.

(b) An individual who holds a valid certificate as an emergency medical technician-intermediate once successfully completing the board prescribed transition course, and validation of cognitive and psychomotor competency as determined by rules and regulations of the board, may apply to transition to become an advanced emergency medical technician. Alternatively, upon application for renewal, such individual shall be deemed to hold a certificate as an advanced emergency medical technician under this act, provided such individual has completed all continuing education hour requirements inclusive of the successful completion of a transition course and such individual shall not be required to file an original application for certification as an advanced emergency medical technician under this act.

(c) "Renewal" as used in subsection (b), refers to the first or second opportunity after December 31, 2011, that an emergency medical technician-intermediate has to apply for renewal of a certificate.

(d) Emergency medical technician-intermediates who fail to meet the transition requirements as specified may complete either the board prescribed emergency medical technician transition course or emergency medical responder transition course, provide validation of cognitive and psychomotor competency and all continuing education hour requirements inclusive of the successful completion of a transition course as determined by rules and regulations of the board. Upon completion, such emergency medical technician-intermediate may apply to transition to become an emergency medical technician or an emergency medical responder, depending on the transition course that was successfully completed. Alternatively, upon application for renewal of an emergency medical technician-intermediate certificate, the applicant shall be renewed as an emergency medical technician or an emergency medical responder, depending on the transition course that was successfully completed. Such individual shall not be required to file an original application for certification as an emergency medical technician or emergency medical responder.

(e) Failure to successfully complete either an advanced emergency medical technician transition course, an emergency medical technician transition course or emergency medical responder transition course will result in loss of certification.

(f) Upon transition, notwithstanding any other provision of law to the contrary, an advanced emergency medical technician may:

(1) Perform any of the activities identified by K.S.A. 65-6121, and amendments thereto; and

(2) perform any of the following interventions, by use of the devices, medications and equipment, or any combination thereof, as specifically identified in rules and regulations, after successfully completing an approved course of instruction, local specialized device training and competency validation and when authorized by medical protocols, or upon order when direct communication is maintained by radio, telephone or video conference with a physician, physician assistant where authorized by a physician, an advanced practice registered nurse where authorized by a physician, or licensed professional nurse where authorized by a physician upon order of such a person: (A) Continuous positive airway pressure devices; (B) advanced airway management; (C) referral of patient of alternate medical care site based on assessment; (D) transportation of a patient with a capped arterial line; (E) veni-puncture for obtaining blood sample; (F) initiation and maintenance of intravenous infusion or saline lock; (G) initiation of intraosseous infusion; (H) nebulized therapy; (I) manual defibrillation and cardioversion; (J) cardiac monitoring; (K) electrocardiogram interpretation; (L) administration of generic or trade name medications by one or more of the following methods: (i) Aerosolization; (ii) nebulization; (iii) intravenous; (iv) intranasal; (v) rectal; (vi) subcutaneous; (vii) intraosseous; (viii) intramuscular; or (ix) sublingual.

(g) An individual who holds a valid certificate as both an emergency medical technician-intermediate and as an emergency medical technician-defibrillator once successfully completing the board prescribed transition course, and validation of cognitive and psychomotor competency as determined by rules and regulations of the board, may apply to transition to an advanced emergency medical technician. Alternatively, upon application for renewal, such individual shall be deemed to hold a certificate as an advanced emergency medical technician under this act, provided such individual has completed all continuing education hour requirements inclusive of successful completion of a transition course, and such individual shall not be required to file an original application for certification as an advanced emergency medical technician under this act.

(h) "Renewal" as used in subsection (g), refers to the first or second opportunity after December 31, 2011, that an emergency medical technician-intermediate and emergency medical technician-defibrillator has to apply for renewal of a certificate.

(i) An individual who holds both an emergency medical technician-intermediate certificate and an emergency medical technician-defibrillator certificate, who fails to meet the transition requirements as specified may complete either the board prescribed emergency medical technician transition course or emergency medical responder transition course, and provide validation of cognitive and psychomotor competency and all continuing education hour requirements inclusive of successful completion of a transition course as determined by rules and regulations of the board. Upon completion, such individual may apply to transition to become an emergency medical technician or emergency medical responder, depending on the transition course that was successfully completed. Alternatively, upon application for renewal of an emergency medical technician-intermediate certificate and an emergency medical technician-defibrillator certificate, the applicant shall be renewed as an emergency medical technician or an emergency medical responder, depending on the transition course that was successfully completed. Such individual shall not be required to file an original application for certification as an emergency medical technician or emergency medical responder.

(j) Failure to successfully complete either the advanced emergency medical technician transition requirements, an emergency medical technician transition course or the emergency medical responder transition course will result in loss of certification.

History: L. 1988, ch. 261, § 20; L. 1991, ch. 203, § 3; L. 1994, ch. 154, § 3; L. 1998, ch. 133, § 6; L. 2004, ch. 117, § 11; L. 2010, ch. 119, § 4; L. 2011, ch. 114, § 83; L. 2011, ch. 114, § 61; Jan. 1, 2012.



65-6121 Emergency medical technician; authorized activities.

65-6121. Emergency medical technician; authorized activities. (a) Notwithstanding any other provision of law to the contrary, an emergency medical technician may perform any of the following activities:

(1) Patient assessment and vital signs;

(2) airway maintenance including the use of:

(A) Oropharyngeal and nasopharyngeal airways;

(B) esophageal obturator airways with or without gastric suction device;

(C) multi-lumen airway; and

(D) oxygen demand valves.

(3) Oxygen therapy;

(4) oropharyngeal suctioning;

(5) cardiopulmonary resuscitation procedures;

(6) control accessible bleeding;

(7) apply pneumatic anti-shock garment;

(8) manage outpatient medical emergencies;

(9) extricate patients and utilize lifting and moving techniques;

(10) manage musculoskeletal and soft tissue injuries including dressing and bandaging wounds or the splinting of fractures, dislocations, sprains or strains;

(11) use of backboards to immobilize the spine;

(12) administer activated charcoal and glucose;

(13) monitor intravenous line delivering intravenous fluids during interfacility transport with the following restrictions:

(A) The physician approves the transfer by an emergency medical technician;

(B) no medications or nutrients have been added to the intravenous fluids; and

(C) the emergency medical technician may monitor, maintain and shut off the flow of intravenous fluid;

(14) use automated external defibrillators;

(15) administer epinephrine auto-injectors provided that:

(A) The emergency medical technician successfully completes a course of instruction approved by the board in the administration of epinephrine;

(B) the emergency medical technician serves with an ambulance service or a first response organization that provides emergency medical services; and

(C) the emergency medical technician is acting pursuant to medical protocols;

(16) perform, during nonemergency transportation, those activities specified in this section when specifically authorized to perform such activities by medical protocols; or

(17) when authorized by medical protocol, assist the patient in the administration of the following medications which have been prescribed for that patient: Auto-injection epinephrine, sublingual nitroglycerin and inhalers for asthma and emphysema.

(b) An individual who holds a valid certificate as an emergency medical technician at the current basic level once successfully completing the board prescribed transition course, and validation of cognitive and psychomotor competency as determined by rules and regulations of the board, may apply to transition to become an emergency medical technician. Alternatively, upon application for renewal, such individual shall be deemed to hold a certificate as an emergency medical technician under this act, provided such individual has completed all continuing education hour requirements inclusive of successful completion of a transition course, and such individual shall not be required to file an original application for certification as an emergency medical technician.

(c) "Renewal" as used in subsection (b), refers to the first opportunity after December 31, 2011, that an emergency medical technician has to apply for renewal of a certificate following the effective date of this act.

(d) Emergency medical technicians who fail to meet the transition requirements as specified may successfully complete the board prescribed emergency medical responder transition course, provide validation of cognitive and psychomotor competency and all continuing education hour requirements inclusive of the successful completion of a transition course as determined by rules and regulations of the board. Alternatively, upon application for renewal of an emergency medical technician certificate, the applicant shall be deemed to hold a certificate as an emergency medical responder under this act, and such individual shall not be required to file an original application for certification as an emergency medical responder.

(e) Failure to successfully complete either an emergency medical technician transition course or emergency medical responder transition course will result in loss of certification.

(f) Upon transition, notwithstanding any other provision of law to the contrary, an emergency medical technician may perform any activities identified in K.S.A. 65-6144, and amendments thereto, and any of the following interventions, by use of the devices, medications and equipment, or any combination thereof, after successfully completing an approved course of instruction, local specialized device training and competency validation and when authorized by medical protocols, or upon order when direct communication is maintained by radio, telephone or video conference is monitored by a physician, physician assistant when authorized by a physician, an advanced practice registered nurse when authorized by a physician or a licensed professional nurse when authorized by a physician, upon order of such person:

(1) Airway maintenance including use of:

(A) Single lumen airways as approved by the board;

(B) multilumen airways;

(C) ventilator devices;

(D) forceps removal of airway obstruction;

(E) CO2 monitoring;

(F) airway suctioning;

(2) apply pneumatic anti-shock garment;

(3) assist with childbirth;

(4) monitoring urinary catheter;

(5) capillary blood sampling;

(6) cardiac monitoring;

(7) administration of patient assisted medications as approved by the board;

(8) administration of medications as approved by the board by appropriate routes; and

(9) monitor, maintain or discontinue flow of IV line if a physician approves transfer by an emergency medical technician.

History: L. 1988, ch. 261, § 21; L. 1990, ch. 235, § 3; L. 1991, ch. 203, § 4; L. 1994, ch. 154, § 4; L. 1998, ch. 133, § 7; L. 2002, ch. 203, § 2; L. 2010, ch. 119, § 5; L. 2011, ch. 114, § 84; L. 2011, ch. 114, § 62; Jan. 1, 2012.



65-6123 Emergency medical technician-defibrillator; authorized activities; transition course.

65-6123. Emergency medical technician-defibrillator; authorized activities; transition course. (a) Notwithstanding any other provision of law to the contrary, an emergency medical technician-defibrillator may:

(1) Perform any of the activities identified in K.S.A. 65-6121, and amendments thereto;

(2) when approved by medical protocols or where voice contact by radio or telephone is monitored by a physician, physician assistant where authorized by a physician, advanced practice registered nurse where authorized by a physician, or licensed professional nurse where authorized by a physician, and direct communication is maintained, upon order of such person, may perform electrocardiographic monitoring and defibrillation;

(3) perform, during an emergency, those activities specified in subsection (b) before contacting the persons identified in subsection (b) when specifically authorized to perform such activities by medical protocols; or

(4) perform, during nonemergency transportation, those activities specified in this section when specifically authorized to perform such activities by medical protocols.

(b) An individual who holds a valid certificate as an emergency medical technician-defibrillator once successfully completing an emergency medical technician-intermediate, initial course of instruction and the board prescribed transition course, and validation of cognitive and psychomotor competency as determined by rules and regulations of the board, may apply to transition to become an advanced emergency medical technician. Alternatively, upon application for renewal, such individual shall be deemed to hold a certificate as an advanced emergency medical technician under this act, provided such individual has completed all continuing education hour requirements inclusive of successful completion of a transition course, and such individual shall not be required to file an original application for certification as an advanced emergency medical technician.

(c) "Renewal" as used in subsection (b), refers to the second opportunity after December 31, 2011, that an attendant has to apply for renewal of a certificate.

(d) Emergency medical technician-defibrillator attendants who fail to meet the transition requirements as specified may complete either the board prescribed emergency medical technician transition course or emergency medical responder transition course, provide validation of cognitive and psychomotor competency provided such individual has completed all continuing education hour requirements inclusive of the successful completion of a transition course as determined by rules and regulations of the board. Upon completion, such emergency medical technician-defibrillator may apply to transition to become an emergency medical technician or an emergency medical responder, depending on the transition course that was successfully completed. Alternatively, upon application for renewal of an emergency medical technician-defibrillator certificate, the applicant shall be renewed as an emergency medical technician or an emergency medical responder, depending on the transition course that was successfully completed. Such individual shall not be required to file an original application for certification as an emergency medical technician or emergency medical responder.

(e) Failure to complete either the advanced emergency medical technician transition requirements, an emergency medical technician transition course or an emergency medical responder transition course will result in loss of certification.

History: L. 1988, ch. 261, § 23; L. 1991, ch. 203, § 6; L. 1994, ch. 154, § 5; L. 1998, ch. 133, § 8; L. 2004, ch. 117, § 12; L. 2010, ch. 119, § 6; L. 2011, ch. 114, § 85; L. 2011, ch. 114, § 63; Jan. 1, 2012.



65-6124 Limitations on liability.

65-6124. Limitations on liability. (a) No physician, physician assistant, advanced practice registered nurse or licensed professional nurse, who gives emergency instructions to an attendant as defined by K.S.A. 65-6112, and amendments thereto, during an emergency, shall be liable for any civil damages as a result of issuing the instructions, except such damages which may result from gross negligence in giving such instructions.

(b) No attendant as defined by K.S.A. 65-6112, and amendments thereto, who renders emergency care during an emergency pursuant to instructions given by a physician, the supervising physician for a physician assistant, advanced practice registered nurse or licensed professional nurse shall be liable for civil damages as a result of implementing such instructions, except such damages which may result from gross negligence or by willful or wanton acts or omissions on the part of such attendant as defined by K.S.A. 65-6112, and amendments thereto.

(c) No person certified as an instructor-coordinator and no training officer shall be liable for any civil damages which may result from such instructor-coordinator's or training officer's course of instruction, except such damages which may result from gross negligence or by willful or wanton acts or omissions on the part of the instructor-coordinator or training officer.

(d) No medical adviser who reviews, approves and monitors the activities of attendants shall be liable for any civil damages as a result of such review, approval or monitoring, except such damages which may result from gross negligence in such review, approval or monitoring.

History: L. 1988, ch. 261, § 24; L. 1989, ch. 205, § 1; L. 1993, ch. 71, § 4; L. 1998, ch. 133, § 9; L. 2004, ch. 117, § 13; L. 2010, ch. 119, § 7; L. 2011, ch. 114, § 86; L. 2011, ch. 114, § 64; L. 2014, ch. 131, § 52; July 1, 2015.



65-6125 Unlawful to operate ambulance service without a permit.

65-6125. Unlawful to operate ambulance service without a permit. It shall be unlawful for any person or municipality to operate an ambulance service within this state without obtaining a permit pursuant to this act.

History: L. 1988, ch. 261, § 25; April 14.



65-6126 Medical director.

65-6126. Medical director. Each emergency medical service shall have a medical director appointed by the operator of the service to review and implement medical protocols, approve and monitor the activities and education of the attendants. The board may approve an alternative procedure for medical oversight if no medical director is available.

History: L. 1988, ch. 261, § 26; L. 1990, ch. 235, § 4; L. 2011, ch. 114, § 87; July 1.



65-6127 Permit to operate ambulance service; application; contents.

65-6127. Permit to operate ambulance service; application; contents. (a) Application for a permit to operate an ambulance service shall be made to the board by the operator of the ambulance service upon forms provided by the administrator and shall be accompanied by a permit fee which shall be a base amount plus an amount for each vehicle used by such operator in such operator's ambulance service and which shall be fixed by rules and regulations of the board to cover all or any part of the cost of regulation of ambulance services.

(b) The application shall state the name of the operator, the names of the attendants of such ambulance service, the primary territory for which the permit is sought, the type of service offered, the location and physical description of the facility whereby calls for service will be received, the facility wherein vehicles are to be garaged, a description of vehicles and other equipment to be used by the service and such other information as the board may require.

(c) Nothing in this act shall be construed as granting an exclusive territorial right to operate an ambulance service. Upon change of ownership of an ambulance service the permit issued to such service shall expire 60 days after the change of ownership.

History: L. 1988, ch. 261, § 27; L. 1998, ch. 133, § 10; July 1.



65-6128 Same; qualifications of applicant; denial of application; notice; reapplication; renewal of permit; disposition of fees.

65-6128. Same; qualifications of applicant; denial of application; notice; reapplication; renewal of permit; disposition of fees. (a) A permit shall not be issued to an operator unless the board finds the ambulance service is or will be staffed and equipped in accordance with the rules and regulations promulgated by the board pursuant to K.S.A. 65-6110, and amendments thereto. If the board determines that an applicant is not qualified, such applicant shall be notified of the denial of such application with a statement of the reasons for such denial. The applicant may reapply upon submission of evidence that the disqualifying factor alleged by the board has been corrected. No fee shall be required for the first reapplication made if it is submitted to the board within one year of the date of the denial of the application.

(b) A permit to operate an ambulance service shall be valid for a term fixed by the board not to exceed 18 months and may be renewed upon payment of a fee in the amount fixed by the board pursuant to K.S.A. 65-6127, and amendments thereto. The board may prorate to the nearest whole month the fee fixed under this subsection as necessary to implement the provisions of this subsection.

(c)  All fees received pursuant to the provisions of this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1988, ch. 261, § 28; L. 2000, ch. 117, § 1; L. 2001, ch. 5, § 266; July 1.



65-6129 Attendant's certificate; application; requirements; temporary certificates; disposition of fees; emergency medical services operating fund; renewal of certificate; violations, sanctions.

65-6129. Attendant's certificate; application; requirements; temporary certificates; disposition of fees; emergency medical services operating fund; renewal of certificate; violations, sanctions. (a) (1) Application for an attendant's certificate shall be made to the board. The board shall not grant an attendant's certificate unless the applicant meets the following requirements:

(A) (i) Has successfully completed coursework required by the rules and regulations adopted by the board;

(ii) has successfully completed coursework in another jurisdiction that is substantially equivalent to that required by the rules and regulations adopted by the board; or

(iii) has provided evidence that such applicant holds a current and active certification with the national registry of emergency medical technicians, completed emergency medical technician training as a member of the army, navy, marine corps, air force, air or army national guard, coast guard or any branch of the military reserves of the United States that is substantially equivalent to that required by the rules and regulations adopted by the board, and such applicant separated from such military service with an honorable discharge;

(B) (i) has passed the examination required by the rules and regulations adopted by the board; or

(ii) has passed the certification or licensing examination in another jurisdiction that has been approved by the board; and

(C) has paid an application fee required by the rules and regulations adopted by the board.

(2) The board may grant an attendant's certificate to any applicant who meets the requirements under subsection (a)(1)(A)(iii) but was separated from such military service with a general discharge under honorable conditions.

(b) (1) The board shall not grant a temporary attendant's certificate unless the applicant meets the following requirements:

(A) If the applicant is certified or licensed as an attendant in another jurisdiction, but the applicant's coursework is determined not to be substantially equivalent to that required by the board, such temporary certificate shall be valid for one year from the date of issuance or until the applicant has completed the required coursework, whichever occurs first; or

(B) if the applicant has completed the required coursework, has taken the required examination, but has not received the results of the examination, such temporary certificate shall be valid for 120 days from the date of the examination.

(2) An applicant who has been granted a temporary certificate shall be under the direct supervision of a physician, a physician assistant, a professional nurse or an attendant holding a certificate at the same level or higher than that of the applicant.

(c) The board shall not grant an initial emergency medical technician-intermediate certificate, advanced emergency medical technician certificate, mobile intensive care technician certificate or paramedic certificate as a result of successful course completion in the state of Kansas, unless the applicant for such an initial certificate is certified as an emergency medical technician.

(d) An attendant's certificate shall expire on the date prescribed by the board. An attendant's certificate may be renewed for a period of two years upon payment of a fee as prescribed by rule and regulation of the board and upon presentation of satisfactory proof that the attendant has successfully completed continuing education as prescribed by the board.

(e) All fees received pursuant to the provisions of this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the emergency medical services operating fund established by K.S.A. 65-6151, and amendments thereto.

(f) If a person who was previously certified as an attendant applies for an attendant's certificate after the certificate's expiration, the board may grant a certificate without the person completing an initial course of instruction or passing a certification examination if the person has completed education requirements and has paid a fee as specified in rules and regulations adopted by the board.

(g) The board shall adopt, through rules and regulations, a formal list of graduated sanctions for violations of article 61 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, which shall specify the number and severity of violations for the imposition of each level of sanction.

History: L. 1988, ch. 261, § 29; L. 1990, ch. 236, § 1; L. 1991, ch. 203, § 7; L. 1993, ch. 71, § 5; L. 1998, ch. 133, § 11; L. 2000, ch. 117, § 2; L. 2001, ch. 5, § 267; L. 2002, ch. 203, § 1; L. 2008, ch. 78, § 2; L. 2010, ch. 119, § 8; L. 2011, ch. 114, § 88; L. 2013, ch. 95, § 4; L. 2014, ch. 131, § 53; July 1, 2015.



65-6129a Supervision of students or attendants during training and continuing education.

65-6129a. Supervision of students or attendants during training and continuing education. (a) While engaged in a course of training or continuing education approved by the board within a medical care facility, a student or attendant engaged in such training or continuing education shall be under the supervision of a physician or a professional nurse.  While engaged in training or continuing education in emergency or nonemergency transportation outside a medical care facility, a student or attendant shall be under the direct supervision of an attendant who is at the minimum certified to provide the level of care for which the student is seeking certification or the attendant receiving the training is certified or shall be under the direct supervision of a physician or a professional nurse.

(b) Nothing in the provisions of article 61 of chapter 65 of the Kansas Statutes Annotated or acts amendatory of the provisions thereof or supplemental thereto shall be construed to preclude the provision of authorized activities by students enrolled in a training program while engaged in such program.

History: L. 1991, ch. 203, § 8; L. 1998, ch. 133, § 12; July 1.



65-6129b Instructor-coordinator's certificate; application; requirements; disposition of fees; renewal of certificate.

65-6129b. Instructor-coordinator's certificate; application; requirements; disposition of fees; renewal of certificate. (a) Application for an instructor-coordinator's certificate shall be made to the board upon forms provided by the administrator. The board may grant an instructor-coordinator's certificate to an attendant who: (1) Has served as an attendant in the emergency medical services field during the preceding 12 months prior to applying for such certificate; (2) has made application within one year after successfully completing the training, approved by the board, in instructing and coordinating attendant training programs; (3) has passed an examination prescribed by the board; and (4) has paid a fee as prescribed by rules and regulations of the board.

(b) The board may grant an instructor-coordinator's certificate to a physician or a professional nurse who: (1) Has made application within one year after successfully completing the training, approved by the board, in instructing and coordinating attendant training programs; (2) has passed an examination prescribed by the board; and (3) has paid a fee as prescribed by rules and regulations of the board.

(c) An instructor-coordinator's certificate shall expire on the expiration date of the attendant's certificate if the instructor-coordinator is an attendant or on the expiration date of the physician's or professional nurse's license if the instructor is a physician or professional nurse. An instructor-coordinator's certificate may be renewed for the same period as the attendant's certificate or the physician's or professional nurse's license upon payment of a fee as prescribed by rule and regulation of the board and upon presentation of satisfactory proof that the instructor-coordinator has successfully completed continuing education as prescribed by the board. The board may prorate to the nearest whole month the fee fixed under this subsection as necessary to implement the provisions of this subsection.

(d) An instructor-coordinator's certificate may be denied, revoked, limited, modified or suspended by the board or the board may refuse to renew such certificate if such individual:

(1) Does not hold an attendant's certificate or a physician's or professional nurse's license;

(2) has made misrepresentations intentionally in obtaining a certificate or renewing a certificate;

(3) has demonstrated incompetence or engaged in unprofessional conduct as defined by rules and regulations adopted by the board;

(4) has violated or aided and abetted in the violation of any provision of this act or rules and regulations adopted by the board; or

(5) has been convicted of any state or federal crime that is related substantially to the qualifications, functions and duties of an instructor-coordinator or any crime punishable as a felony under any state or federal statute, and the board determines that such individual has not been sufficiently rehabilitated to warrant the public trust. A conviction means a plea of guilty, a plea of nolo contendere or a verdict of guilty. The board may take disciplinary action pursuant to this section when the time for appeal has elapsed, or after the judgment of conviction is affirmed on appeal or when an order granting probation is made suspending the imposition of sentence.

(e) The board may limit, modify, revoke or suspend a certificate or the board may refuse to renew such certificate in accordance with the provisions of the Kansas administrative procedure act.

(f) All fees received pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(g) If a person who was previously certified as an instructor-coordinator applies for an instructor-coordinator certificate within two years of the date of its expiration, the board may grant a certificate without the person completing the training or passing an examination if the person complies with the other provisions of subsection (a) or (b) and completes continuing education requirements prescribed by the board.

History: L. 1991, ch. 203, § 9; L. 1998, ch. 133, § 13; L. 2000, ch. 117, § 3; L. 2001, ch. 5, § 268; July 1.



65-6129c Training officer's certificate; application; requirements; renewal; denial, revocation, suspension.

65-6129c. Training officer's certificate; application; requirements; renewal; denial, revocation, suspension. (a) Application for a training officer's certificate shall be made to the emergency medical services board upon forms provided by the administrator. The board may grant a training officer's certificate to an applicant who: (1) Is an emergency medical technician, emergency medical technician-intermediate, emergency medical technician-defibrillator, mobile intensive care technician, advanced emergency medical technician, paramedic, physician, physician assistant, advanced practice registered nurse or professional nurse; (2) successfully completes an initial course of training approved by the board; (3) passes an examination prescribed by the board; (4) is appointed by a provider of training approved by the board; and (5) has paid a fee established by the board.

(b) A training officer's certificate shall expire on the expiration date of the attendant's certificate if the training officer is an attendant or on the expiration date of the physician's, physician assistant's, advanced practice registered nurse's or professional nurse's license if the training officer is a physician, physician assistant, advanced practice registered nurse or professional nurse. A training officer's certificate may be renewed for the same period as the attendant's certificate or the physician's, physician assistant's, advanced practice registered nurse's or professional nurse's license upon payment of a fee as prescribed by rules and regulations and upon presentation of satisfactory proof that the training officer has successfully completed continuing education prescribed by the board and is certified as an emergency medical technician, emergency medical technician-intermediate, emergency medical technician-defibrillator, mobile-intensive care technician, advanced emergency medical technician, paramedic, physician, physician assistant, advanced practice registered nurse or professional nurse. The board may prorate to the nearest whole month the fee fixed under this subsection as necessary to implement the provisions of this subsection.

(c) A training officer's certificate may be denied, revoked, limited, modified or suspended by the board or the board may refuse to renew such certificate if such individual:

(1) Fails to maintain certification or licensure as an emergency medical technician, emergency medical technician-intermediate, emergency medical technician-defibrillator, mobile intensive care technician, advanced emergency medical technician, paramedic, physician, physician assistant, advanced practice registered nurse or professional nurse;

(2) fails to maintain support of appointment by a provider of training;

(3) fails to successfully complete continuing education;

(4) has made intentional misrepresentations in obtaining a certificate or renewing a certificate;

(5) has demonstrated incompetence or engaged in unprofessional conduct as defined by rules and regulations adopted by the board;

(6) has violated or aided and abetted in the violation of any provision of this act or the rules and regulations promulgated by the board; or

(7) has been convicted of any state or federal crime that is related substantially to the qualifications, functions and duties of a training officer or any crime punishable as a felony under any state or federal statute and the board determines that such individual has not been sufficiently rehabilitated to warrant public trust. A conviction means a plea of guilty, a plea of nolo contendere or a verdict of guilty. The board may take disciplinary action pursuant to this section when the time for appeal has elapsed, or after the judgment of conviction is affirmed on appeal or when an order granting probation is made suspending the imposition of sentence.

(d) The board may revoke, limit, modify or suspend a certificate or the board may refuse to renew such certificate in accordance with the provisions of the Kansas administrative procedure act.

(e) If a person who previously was certified as a training officer applies for a training officer's certificate within two years of the date of its expiration, the board may grant a certificate without the person completing an initial course of training or taking an examination if the person complies with the other provisions of subsection (a) and completes continuing education requirements.

History: L. 1998, ch. 133, § 17; L. 2000, ch. 117, § 4; L. 2010, ch. 119, § 9; L. 2011, ch. 114, § 65; Jan. 1, 2012.



65-6130 Inspections; subpoenas of records; maintenance of records; personnel.

65-6130. Inspections; subpoenas of records; maintenance of records; personnel. The board may inquire into the operation of ambulance services and the conduct of attendants, and may conduct periodic inspections of facilities, communications services, materials and equipment at any time without notice. The board may issue subpoenas to compel an operator holding a permit to make access to or for the production of records regarding services performed and to furnish such other information as the board may require to carry out the provisions of this act to the same extent and subject to the same limitations as would apply if the subpoenas were issued or served in aid of a civil action in the district court. A copy of such records shall be kept in the operator's files for a period of not less than three years. The board also may require operators to submit lists of personnel employed and to notify the board of any changes in personnel or in ownership of the ambulance service.

History: L. 1988, ch. 261, § 30; April 14.



65-6131 Municipalities; licensing and regulating ambulance services.

65-6131. Municipalities; licensing and regulating ambulance services. Nothing in this act shall be construed to preclude any municipality from licensing and regulating ambulance services located within its jurisdiction, but any licensing requirements or regulations imposed by a municipality shall be in addition to and not in lieu of the provisions of this act and the rules and regulations promulgated thereunder.

History: L. 1988, ch. 261, § 31; April 14.



65-6132 Denial, revocation, limitation, modification or suspension of operator's permit; hearing.

65-6132. Denial, revocation, limitation, modification or suspension of operator's permit; hearing. (a) An operator's permit may be denied, revoked, limited, modified or suspended by the board upon proof that such operator or any agent or employee thereof:

(1) Has been guilty of misrepresentation in obtaining the permit or in the operation of the ambulance service;

(2) has engaged or attempted to engage in, or represented themselves as entitled to perform, any ambulance service not authorized in the permit;

(3) has demonstrated incompetence as defined by rules and regulations adopted by the board or has shown themselves otherwise unable to provide adequate ambulance service;

(4) has failed to keep and maintain the records required by the provisions of this act, or the rules and regulations adopted by the board, or has failed to make reports when and as required;

(5) has knowingly operated faulty or unsafe equipment;

(6) has violated or aided and abetted in the violation of any provision of this act or the rules and regulations adopted by the board; or

(7) has engaged in unprofessional conduct as defined by rules and regulations adopted by the board.

(b) The board shall not limit, modify, revoke or suspend any operator's permit pursuant to this section without first conducting a hearing in accordance with the provisions of the administrative procedure act.

History: L. 1988, ch. 261, § 32; L. 1990, ch. 235, § 5; L. 2011, ch. 114, § 89; July 1.



65-6133 Denial, revocation, limitation, modification or suspension of certificates.

65-6133. Denial, revocation, limitation, modification or suspension of certificates. (a) An attendant's, instructor-coordinator's or training officer's certificate may be denied, revoked, limited, modified or suspended by the board or the board may refuse to renew such certificate upon proof that such individual:

(1) Has made intentional misrepresentations in obtaining a certificate or renewing a certificate;

(2) has performed or attempted to perform activities not authorized by statute at the level of certification held by the individual;

(3) has demonstrated incompetence as defined by rules and regulations adopted by the board or has provided inadequate patient care as determined by the board;

(4) has violated or aided and abetted in the violation of any provision of this act or the rules and regulations adopted by the board;

(5) has been convicted of a felony and, after investigation by the board, it is determined that such person has not been sufficiently rehabilitated to warrant the public trust;

(6) has demonstrated an inability to perform authorized activities with reasonable skill and safety by reason of illness, alcoholism, excessive use of drugs, controlled substances or any physical or mental condition;

(7) has engaged in unprofessional conduct, as defined by rules and regulations adopted by the board; or

(8) has had a certificate, license or permit to practice emergency medical services as an attendant denied, revoked, limited or suspended or has been publicly or privately censured, by a licensing or other regulatory authority of another state, agency of the United States government, territory of the United States or other country or has had other disciplinary action taken against the applicant or holder of a permit, license or certificate by a licensing or other regulatory authority of another state, agency of the United States government, territory of the United States or other country. A certified copy of the record or order of public or private censure, denial, suspension, limitation, revocation or other disciplinary action of the licensing or other regulatory authority of another state, agency of the United States government, territory of the United States or other country shall constitute prima facie evidence of such a fact for purposes of this paragraph.

(b) The board may limit, modify, revoke or suspend an attendant's or instructor-coordinator's certificate or the board may refuse to renew such certificate in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1988, ch. 261, § 33; L. 1990, ch. 235, § 6; L. 1998, ch. 133, § 14; L. 2011, ch. 114, § 90; July 1.



65-6134 Temporary limitation or restriction of operator's permit; hearing.

65-6134. Temporary limitation or restriction of operator's permit; hearing. An operator's permit may be temporarily limited or restricted by the board, pending a hearing, upon receipt of a complaint indicating the public health, safety or welfare to be in imminent danger. If an inspection proves the complaint to be invalid, or that the cause therefor has been corrected, the limitation or restriction shall be terminated.

Proceedings under this section may be initiated by the board or by any person filing written charges with the board. The board shall not limit nor restrict any permit pursuant to this section without first conducting a hearing in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1988, ch. 261, § 34; April 14.



65-6135 Ambulance services; hours of operation; persons providing emergency care.

65-6135. Ambulance services; hours of operation; persons providing emergency care. (a) All ambulance services providing emergency care as defined by the rules and regulations adopted by the board shall offer service 24 hours per day every day of the year.

(b) Whenever an operator is required to have a permit, at least one person on each vehicle providing emergency medical service shall be an attendant certified as an emergency medical technician, emergency medical technician-intermediate, emergency medical technician-defibrillator, a mobile intensive care technician, emergency medical technician-intermediate/defibrillator, advanced emergency medical technician, a paramedic, a physician, a licensed physician assistant, a licensed advanced practice registered nurse or a professional nurse.

History: L. 1988, ch. 261, § 35; L. 1989, ch. 205, § 2; L. 1998, ch. 133, § 15; L. 2000, ch. 162, § 24; L. 2010, ch. 119, § 10; L. 2011, ch. 114, § 66; Jan. 1, 2012.



65-6136 Scope of act.

65-6136. Scope of act. (a) Nothing in this act shall be construed:

(1) To prevent the operation of a police emergency vehicle;

(2) to affect any statute or regulatory authority vested in the department of transportation concerning automotive equipment and safety requirements;

(3) to prohibit any privately owned vehicles and aircraft not ordinarily used in the ambulance service business from transporting persons who are sick, injured, wounded or otherwise incapacitated or helpless;

(4) to prevent any vehicle from being pressed into service as an ambulance when the operator determines an emergency exists and provides written notification to the board within 72 hours after the use of such vehicle; or

(5) to prohibit any ambulance lawfully operating under the laws of a state adjoining Kansas from providing emergency transportation of a patient from a municipality not otherwise served by an ambulance service located in Kansas to a location within or outside the state of Kansas when the governing body of such municipality declares a hardship. The governing body or board shall notify the board 30 days prior to the initiation of such out-of-state service.

(b) Ambulances owned and operated by an agency of the United States government shall be exempt from the provisions of this act.

(c) Any ambulance based outside of this state receiving a patient within the state for transportation to a location within this state or receiving a patient within this state for emergency transportation to a location outside this state shall comply with the provisions of this act except when such ambulance is rendering service in the case of a major catastrophe, such ambulance is making a prearranged hospital-to-hospital transfer or except as otherwise provided by rules and regulations adopted by the board.

History: L. 1988, ch. 261, § 36; L. 1990, ch. 235, § 7; July 1.



65-6137 Violations; misdemeanor.

65-6137. Violations; misdemeanor. Any person violating any provision of this act or any rule and regulation issued hereunder shall be deemed guilty of a class B misdemeanor.

History: L. 1988, ch. 261, § 37; April 14.



65-6138 Emergency medical services communications system; establishment; medical communications centers; purpose.

65-6138. Emergency medical services communications system; establishment; medical communications centers; purpose. In order to provide adequate emergency medical care for the people of this state, the emergency medical services board is hereby authorized to establish, maintain and operate an emergency medical services communications system, subject to approval by the executive chief information technology officer under K.S.A. 75-4709, and amendments thereto. The emergency medical services board shall establish communication centers, to be known as medical communications centers, in various locations in the state to be determined by the emergency medical services board, for the purposes of receiving requests for emergency medical assistance and for coordinating the activities of ambulances with medical care facilities and other emergency public safety agencies. Subject to approval by the executive chief information technology officer under K.S.A. 75-4709, and amendments thereto, the emergency medical services board may provide mobile radio units to ambulance services, as hereinafter provided, which will provide such ambulance services with direct communication to or from medical communication centers established for such purpose.

History: L. 1988, ch. 261, § 38; L. 2013, ch. 62, § 4; July 1.



65-6139 Same; contracts with state agencies or political subdivisions; requirements; equipment to remain property of state.

65-6139. Same; contracts with state agencies or political subdivisions; requirements; equipment to remain property of state. For the purpose of establishing, operating and maintaining the emergency medical services communications system, the board may enter into contracts with any state agency, and any such agency is authorized to contract for such purpose with the board. The board also may enter into contracts or other agreements with any city, county, township, fire district or hospital district, or any person, firm or corporation for the establishment of an emergency medical services communications system or the establishment or operation of any part thereof including placement, operation and maintenance of equipment. In accordance with the authority of the executive chief information technology officer under K.S.A. 75-4709, and amendments thereto, all contracts entered into by the board under this section shall be subject to approval by the executive chief information technology officer.

Any contract or agreement for the placement or operation of equipment with any ambulance service shall provide that the person, firm, corporation or municipality operating such ambulance service shall maintain such equipment in accordance with terms and conditions established by the board. The contracts, agreements or contracts for the placement of equipment in medical communication centers shall provide that such equipment shall only be used for the purpose of operating the emergency medical services communications system and that the board or the board's designated agent may inspect such equipment at any time. Ownership of any such equipment shall remain with the state and any contracts for the placement of such equipment may be withdrawn or canceled at any time, at the option of the board and the executive chief information technology officer under K.S.A. 75-4709, and amendments thereto.

History: L. 1988, ch. 261, § 39; L. 2013, ch. 62, § 5; July 1.



65-6140 Same; acceptance of moneys and acquisition of property.

65-6140. Same; acceptance of moneys and acquisition of property. For the purposes of establishing, operating and maintaining an emergency medical services communications system, the emergency medical services board may accept any grant of money or property, including any federal moneys available therefor. Within the limits of appropriations available therefor and subject to approval by the executive chief information technology officer under K.S.A. 75-4709, and amendments thereto, the emergency medical services board may acquire, in the name of the state, any equipment necessary for such communications system.

History: L. 1988, ch. 261, § 40; L. 2013, ch. 62, § 6; July 1.



65-6144 First responder; emergency medical responder; authorized activities.

65-6144. First responder; emergency medical responder; authorized activities. (a) A first responder may perform any of the following activities:

(1) Initial scene management including, but not limited to, gaining access to the individual in need of emergency care, extricating, lifting and moving the individual;

(2) cardiopulmonary resuscitation and airway management;

(3) control of bleeding;

(4) extremity splinting excluding traction splinting;

(5) stabilization of the condition of the individual in need of emergency care;

(6) oxygen therapy;

(7) use of oropharyngeal airways;

(8) use of bag valve masks;

(9) use automated external defibrillators; and

(10) other techniques of preliminary care a first responder is trained to provide as approved by the board.

(b) An individual who holds a valid certificate as a first responder, once completing the board prescribed transition course, and validation of cognitive and psychomotor competency as determined by rules and regulations of the board, may apply to transition to become an emergency medical responder. Alternatively, upon application for renewal of such certificate, such individual shall be deemed to hold a certificate as an emergency medical responder under this act, provided such individual has completed all continuing education hour requirements inclusive of a transition course and such individual shall not be required to file an original application for certification as an emergency medical responder.

(c) "Renewal" as used in subsection (b), refers to the first opportunity after December 31, 2011, that an attendant has to apply for renewal of a certificate.

(d) First responder attendants who fail to meet the transition requirements as specified will forfeit their certification.

(e) Upon transition, notwithstanding any other provision of law to the contrary, an emergency medical responder may perform any of the following interventions, by use of the devices, medications and equipment, or any combination thereof, after successfully completing an approved course of instruction, local specialized device training and competency validation and when authorized by medical protocols, or upon order when direct communication is maintained by radio, telephone or video conference is monitored by a physician, physician assistant when authorized by a physician, an advanced practice registered nurse when authorized by a physician or a licensed professional nurse when authorized by a physician, upon order of such person: (1) Emergency vehicle operations; (2) initial scene management; (3) patient assessment and stabilization; (4) cardiopulmonary resuscitation and airway management; (5) control of bleeding; (6) extremity splinting; (7) spinal immobilization; (8) oxygen therapy; (9) use of bag-valve-mask; (10) use of automated external defibrillator; (11) nebulizer therapy; (12) intramuscular injections with auto-injector; (13) administration of oral glucose; (14) administration of aspirin; (15) recognize and comply with advanced directives; (16) insertion and maintenance of oral and nasal pharyngeal airways; (17) use of blood glucose monitoring; and (18) other techniques and devices of preliminary care an emergency medical responder is trained to provide as approved by the board.

History: L. 1988, ch. 261, § 44; L. 1994, ch. 154, § 6; L. 1998, ch. 133, § 16; L. 2010, ch. 119, § 11; L. 2011, ch. 114, § 91; L. 2011, ch. 114, § 67; Jan. 1, 2012.



65-6145 Emergency medical services; limitations of act.

65-6145. Emergency medical services; limitations of act. Nothing in this act shall be construed: (a) To preclude any municipality from licensing or otherwise regulating first responders operating within its jurisdiction, but any licensing requirements or regulations imposed by a municipality shall be in addition to and not in lieu of the provisions of this act and the rules and regulations adopted pursuant to this act;

(b) to preclude any person certified as an attendant from providing emergency medical services to persons requiring such services; or

(c) to preclude any individual who is not a certified attendant as defined by K.S.A. 65-6112, and amendments thereto, from providing assistance during an emergency so long as such individual does not represent oneself to be an attendant as defined by K.S.A. 65-6112, and amendments thereto.

History: L. 1988, ch. 261, § 45; L. 2010, ch. 119, § 12; Jan. 15, 2011.



65-6149a Automated external defibrillator; use and possession, immunity from liability; notice of acquisition of unit; placement of units in state facilities.

65-6149a. Automated external defibrillator; use and possession, immunity from liability; notice of acquisition of unit; placement of units in state facilities. (a) (1) Any person who in good faith renders emergency care or treatment by the use of or provision of an automated external defibrillator shall not be held liable for any civil damages as a result of such care or treatment or as a result of any act or failure to act in providing or arranging further medical treatment where the person acts as an ordinary reasonably prudent person would have acted under the same or similar circumstances.

(2) No person or entity which owns, leases, possesses or otherwise controls an automated external defibrillator and provides such automated external defibrillator to others for use shall be held liable for any civil damages as a result of such use where the person or entity which owns, leases, possesses or otherwise controls the automated external defibrillator has developed, implemented and follows guidelines to ensure proper maintenance and operation of the device.

(3) No person licensed to practice medicine and surgery who pursuant to a prescription order authorizes the acquisition of an automated external defibrillator or participates in the development of usual and customary protocols for an automated external defibrillator by a person or entity which owns, leases, possesses or otherwise controls such automated external defibrillator and provides such automated external defibrillator for use by others shall be held liable for any civil damages as a result of such use.

(4) No person or entity which teaches or provides a training program for cardiopulmonary resuscitation that includes training in the use of automated external defibrillators shall be held liable for any civil damages as a result of such training or use if such person or entity has provided such training in a manner consistent with the usual and customary standards for the providing of such training.

(b) Pursuant to the provisions of this subsection, persons or entities which purchase or otherwise acquire an automated external defibrillator shall notify the emergency medical service which operates in the geographic area of the location of the automated external defibrillator. Persons or entities acquiring an automatic electronic defibrillator shall notify the emergency medical service providing local service on forms developed and provided by the emergency medical services board.

(c) The secretary of administration, in conjunction with the Kansas highway patrol, shall develop guidelines for the placement of automated external defibrillators in state owned or occupied facilities. The guidelines shall include, but not be limited to:

(1) Which state owned or occupied facilities should have automated external defibrillators readily available for use;

(2) recommendations for appropriate training courses in cardiopulmonary resuscitation and automated external defibrillators use;

(3) integration with existing emergency response plans;

(4) proper maintenance and testing of the devices;

(5) coordination with appropriate professionals in the oversight of training; and

(6) coordination with local emergency medical services regarding placement and conditions of use.

Nothing in this subsection shall be construed to require the state to purchase automated external defibrillators.

History: L. 1998, ch. 133, § 18; L. 2003, ch. 43, § 1; L. 2009, ch. 96, § 1; July 1.



65-6150 Unlawful acts.

65-6150. Unlawful acts. (a) It shall be unlawful for any individual to represent oneself as an attendant or instructor-coordinator unless such individual holds a valid certificate as such under this act.

(b) Any violation of subsection (a) shall constitute a class B misdemeanor.

History: L. 1990, ch. 235, § 8; July 1.



65-6151 Emergency medical services operating fund.

65-6151. Emergency medical services operating fund. There is hereby created in the state treasury an emergency medical services operating fund. Expenditures from the emergency medical services operating fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the emergency medical services board or by a person or persons designated by such chairperson.

History: L. 1992, ch. 315, § 13; July 1.



65-6153 Emergency medical services data collection system; information collected; rules and regulations.

65-6153. Emergency medical services data collection system; information collected; rules and regulations. (a) Within the limits of appropriations therefor, the board of emergency medical services shall develop and maintain a statewide data collection system to collect and analyze emergency medical services information, including, but not limited to, dispatch, demographics, patient data, assessment, treatment, disposition, financial and any other pertinent information that will assist the board in improving the quality of emergency medical services.

(b) Each operator of an ambulance service shall collect and report to the board emergency medical services information pursuant to rules and regulations adopted by the board. The board shall adopt rules and regulations which use the most efficient, least intrusive means for collecting emergency medical services information consistent with ensuring the quality, timeliness, completeness and confidentiality of the system.

History: L. 2006, ch. 161, § 1; July 1.



65-6154 Same; confidentiality; exceptions; reports open records.

65-6154. Same; confidentiality; exceptions; reports open records. (a) Any emergency medical services information provided to the board shall be confidential and shall not be disclosed or made public, upon subpoena or otherwise, except such information may be disclosed if:

(1) No person can be identified in the information to be disclosed and the disclosure is for statistical purposes;

(2) all persons who are identifiable in the information to be disclosed consent in writing to its disclosure; or

(3) the disclosure is necessary, and only to the extent necessary, to protect the public health and does not identify specific persons, operators, as defined in K.S.A. 65-6112, and amendments thereto, or ambulance services.

(b) Except as provided in subsection (c), reports generated by the board utilizing emergency medical services information shall be available in accordance with K.S.A. 45-215 et seq., and amendments thereto.

(c) Notwithstanding subsection (b), individually identifiable health information shall be confidential and shall not be disclosed except that the board may disclose such information to individuals, organizations or governmental agencies engaged in research that benefits the public's health, safety or welfare if the board is satisfied that such information will remain confidential and adequately protected from disclosure. For purposes of this section, "individually identifiable health information" shall have the same meaning as in 45 C.F.R. § 160.103.

History: L. 2006, ch. 161, § 2; July 1.



65-6155 Same; disclosure of information; liability.

65-6155. Same; disclosure of information; liability. Any operator who reports emergency medical services information, in good faith, and in accordance with the requirements of this act and the rules and regulations prescribed by the board, shall have immunity from any liability, civil or criminal, which might otherwise be incurred or imposed in an action resulting from such information. Nothing in this section shall be construed to apply to the unauthorized disclosure of confidential information when such disclosure is due to gross negligence or willful misconduct.

History: L. 2006, ch. 161, § 3; July 1.



65-6156 Act supplemental to article 61 of chapter 65 of Kansas Statutes Annotated.

65-6156. Act supplemental to article 61 of chapter 65 of Kansas Statutes Annotated. K.S.A. 2015 Supp. 65-6153 through 65-6155, and amendments thereto, shall be part of and supplemental to the provisions of article 61 of chapter 65 of the Kansas Statutes Annotated, and acts amendatory of the provisions thereof or supplemental thereto.

History: L. 2006, ch. 161, § 4; July 1.



65-6157 EMS revolving fund.

65-6157. EMS revolving fund. There is hereby created in the state treasury the EMS revolving fund. All moneys credited to the EMS revolving fund shall be used by the emergency medical services board to improve and enhance emergency medical services in the state. All expenditures from the EMS revolving fund shall be made in accordance with appropriation acts, upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the emergency medical services board or by a person or persons designated by such chairperson.

History: L. 2007, ch. 140, § 14; Apr. 26.






Article 62 MISCELLANEOUS PROVISIONS

65-6201 Individuals in need of in-home care; definitions.

65-6201. Individuals in need of in-home care; definitions. As used in this act:

(a) "Attendant care services" means those basic and ancillary services which enable an individual in need of in-home care to live in the individual's home and community rather than in an institution and to carry out functions of daily living, self-care and mobility.

(b) "Basic services" shall include, but not be limited to:

(1) Getting in and out of bed, wheelchair or motor vehicle, or both;

(2) assistance with routine bodily functions including, but not limited to:

(A) Health maintenance activities;

(B) bathing and personal hygiene;

(C) dressing and grooming; and

(D) feeding, including preparation and cleanup.

(c) "Ancillary services" means services ancillary to the basic services provided to an individual in need of in-home care who needs one or more of the basic services, and include the following:

(1) Homemaker-type services, including but not limited to, shopping, laundry, cleaning and seasonal chores;

(2) companion-type services including but not limited to, transportation, letter writing, reading mail and escort; and

(3) assistance with cognitive tasks including, but not limited to, managing finances, planning activities and making decisions.

(d) "Health maintenance activities" include, but are not limited to, catheter irrigation; administration of medications, enemas and suppositories; and wound care, if such activities in the opinion of the attending physician or licensed professional nurse may be performed by the individual if the individual were physically capable, and the procedure may be safely performed in the home.

(e) "Individual in need of in-home care" means any functionally disabled individual in need of attendant care services because of impairment who requires assistance to complete functions of daily living, self-care and mobility, including, but not limited to, those functions included in the definition of attendant care services.

(f) "Physician" means a person licensed to practice medicine and surgery.

History: L. 1989, ch. 191, § 1; L. 1990, ch. 233, § 5; April 26.



65-6202 Hospice certified to participate in medicare program may hold itself out to public as hospice or licensed hospice; prohibitions; enforcement.

65-6202. Hospice certified to participate in medicare program may hold itself out to public as hospice or licensed hospice; prohibitions; enforcement. (a) Each hospice located in this state which is certified to participate in the medicare program under 42 code of federal regulations, chapter IV, section 418.1 et seq. and amendments thereto shall be known and may hold itself out to the public as a hospice or as a licensed hospice so long as such hospice is certified to participate in the medicare program.

(b) Prior to January 1, 1996, an agency, organization or other entity which is engaged primarily in providing hospice services but which is not certified to participate in the medicare program under 42 code of federal regulations, chapter IV, section 418.1 et seq. and amendments thereto may hold itself out to the public as a hospice.

(c) On and after January 1, 1996, no agency, organization or other entity other than a hospice certified to participate in the medicare program under 42 code of federal regulations, chapter IV, section 418.1 et seq. and amendments thereto shall hold itself out to the public as a hospice or as a licensed hospice.

(d) The secretary of health and environment may file for an injunction against any agency, organization or other entity or person to restrain or prevent any violations of the provisions of this section.

History: L. 1994, ch. 6, § 1; March 3.



65-6203 Discharges detrimental to water or soil; allocation of responsibility.

65-6203. Discharges detrimental to water or soil; allocation of responsibility. (a) It shall be the duty of any person responsible for an accidental release or discharge of materials detrimental to the quality of the waters or soil of the state to: (1) Compensate the owner of the property where the release or discharge occurred for actual damages incurred as the result of the release or discharge, or as the result of corrective action taken or access to take corrective action, if the release or discharge occurred without any contribution to the contamination and without any causal connection to the release or discharge by any action of the owner or owner-permitted occupant of the property; and (2) comply with all existing rules and regulations and requirements of the secretary of health and environment designed to ensure the prompt correction of any such release or discharge for the protection of the public health and environment.

(b) Any owner or subsequent purchaser of land, upon which there has occurred an accidental release or discharge of materials detrimental to the quality of the waters or soil of the state, which occurred without any contribution to the contamination and without any causal connection to the release or discharge by any action of the owner or the owner-permitted occupant of the property, shall not be liable for any costs of subsequent remedial action required as a result of changes in standards adopted after the time of such accident, if such owner or purchaser can demonstrate that: (1) The persons responsible for the correction of the release or discharge were allowed timely and adequate access to perform the duty imposed by subsection (a)(2), upon reasonable prior assurance that any actual damages incurred as the result of allowing access will be promptly reimbursed, and the secretary of health and environment, or the secretary's agents, were allowed timely and adequate access to oversee the corrective action; and (2) the secretary of health and environment has approved the corrective action and certified that the action taken has met all requirements and rules and regulations of the secretary, or conditions of administrative orders or agreements which were in effect at the time of the accidental release or discharge. The provisions of this section shall apply to both releases and discharges and remedial actions taken prior to the effective date of this act and releases and discharges and remedial actions taken hereafter.

(c) The secretary of health and environment is hereby authorized to adopt rules and regulations necessary for the administration of the provisions of this section.

(d) Neither the state, nor any officer, employee or department of the state, shall incur any liability by reason of approval of any corrective action plan or any certification pursuant to this section.

(e) The provisions of this section shall not apply to any release or discharge under the jurisdiction of the state corporation commission.

History: L. 1996, ch. 189, § 2; Jan. 1, 1997.



65-6204 Background information on certain applicants for employment; secretary of health and environment to provide for processing information requested.

65-6204. Background information on certain applicants for employment; secretary of health and environment to provide for processing information requested. The secretary of health and environment shall provide for the implementation of the processing of information requested from the department of health and environment on an incremental basis. This implementation shall be completed so that adult care homes and home health agencies may receive information required under this act [*] no later than July 1, 1998.

History: L. 1997, ch. 161, § 3; July 1.

* "This act" see, also, 39-970, 39-1404, 39-1411, 39-1434, 65-5117, 65-6204 and 65-6205.



65-6205 Background information on certain applicants for employment; request for information by certain entities; exemption from civil liability for certain actions taken in good faith based on such information.

65-6205. Background information on certain applicants for employment; request for information by certain entities; exemption from civil liability for certain actions taken in good faith based on such information. (a) A community service provider as defined in K.S.A. 39-1803, and amendments thereto, a mental health center as defined in K.S.A. 65-4432, and amendments thereto, and an independent living agency as defined in K.S.A. 65-5101, and amendments thereto, may request for the purpose of obtaining background information on applicants for employment with such entity information:

(1) From the Kansas department for children and families as to whether such applicant has committed an act of physical, mental or emotional abuse or neglect or sexual abuse as validated by the Kansas department for children and families pursuant to K.S.A. 2015 Supp. 38-2226, and amendments thereto;

(2) from the Kansas department for children and families as to whether such applicant has been found to have committed an act of abuse, neglect or exploitation of a resident as contained in the register of reports under K.S.A. 39-1404, and amendments thereto, or an act of abuse, neglect or exploitation of an adult as contained in the register of reports under K.S.A. 39-1434, and amendments thereto;

(3) from the department for aging and disability services as to whether such applicant has been found to have committed an act of abuse, neglect or exploitation of a resident as contained in the register of reports under K.S.A. 39-936 and 39-1411, and amendments thereto;

(4) from the department for aging and disability services any information concerning the applicant in the state registry which contains information about unlicensed employees of adult care homes under K.S.A. 39-936, and amendments thereto.

(b) No community service provider, mental health center or independent living agency shall be liable for civil damages to any person refused employment, discharged from employment or whose terms of employment are affected because of actions taken by the community service provider, mental health center or independent living agency in good faith based on information received under this section.

History: L. 1997, ch. 161, § 4; L. 2006, ch. 200, § 111; L. 2014, ch. 115, § 271; July 1.



65-6207 Definitions.

65-6207. Definitions. As used in K.S.A. 2015 Supp. 65-6207 to 65-6220, inclusive, and amendments thereto, the following have the meaning respectively ascribed thereto, unless the context requires otherwise:

(a) "Department" means the Kansas department for aging and disability services or the Kansas department of health and environment, or both.

(b) "Fund" means the health care access improvement fund.

(c) "Health maintenance organization" has the meaning provided in K.S.A. 40-3202, and amendments thereto.

(d) "Hospital" has the meaning provided in K.S.A. 65-425, and amendments thereto.

(e) "Hospital provider" means a person licensed by the department of health and environment to operate, conduct or maintain a hospital, regardless of whether the person is a federal medicaid provider.

(f) "Pharmacy provider" means an area, premises or other site where drugs are offered for sale, where there are pharmacists, as defined in K.S.A. 65-1626, and amendments thereto, and where prescriptions, as defined in K.S.A. 65-1626, and amendments thereto, are compounded and dispensed.

(g) "Assessment revenues" means the revenues generated directly by the assessments imposed by K.S.A. 2015 Supp. 65-6208 and 65-6213, and amendments thereto, any penalty assessments and all interest credited to the fund under this act, and any federal matching funds obtained through the use of such assessments, penalties and interest amounts.

History: L. 2004, ch. 89, § 1; L. 2014, ch. 115, § 272; July 1.



65-6208 Assessment imposed on hospital providers; rate.

65-6208. Assessment imposed on hospital providers; rate. (a) Subject to the provisions of K.S.A. 2015 Supp. 65-6209, and amendments thereto, an annual assessment on inpatient services is imposed on each hospital provider in an amount equal to 1.83% of each hospital's net inpatient operating revenue for the hospital's fiscal year 2010. In the event that a hospital does not have a complete twelve-month 2010 fiscal year, the assessment under this section shall be $200,000 until such date that such hospital has completed the hospital's first twelve-month fiscal year. Upon completing such first twelve-month fiscal year, such hospital's assessment under this section shall be the amount equal to 1.83% of such hospital's net operating revenue for such first completed twelve-month fiscal year.

(b) Nothing in this act shall be construed to authorize any home rule unit or other unit of local government to license for revenue or impose a tax or assessment upon hospital providers or a tax or assessment measured by the income or earnings of a hospital provider.

History: L. 2004, ch. 89, § 2; L. 2012, ch. 102, § 56; July 1.



65-6209 Same; exemption for certain hospital providers.

65-6209. Same; exemption for certain hospital providers. (a) A hospital provider that is a state agency, the authority, as defined in K.S.A. 2015 Supp. 76-3304, and amendments thereto, a state educational institution, as defined in K.S.A. 76-711, and amendments thereto, or a critical access hospital, as defined in K.S.A. 65-468, and amendments thereto, is exempt from the assessment imposed by K.S.A. 2015 Supp. 65-6208, and amendments thereto.

(b) A hospital operated by the department in the course of performing its mental health or developmental disabilities functions is exempt from the assessment imposed by K.S.A. 2015 Supp. 65-6208, and amendments thereto.

History: L. 2004, ch. 89, § 3; Apr. 22.



65-6210 Same; payment date for hospitals; delayed payment schedules; penalties.

65-6210. Same; payment date for hospitals; delayed payment schedules; penalties. (a) The assessment imposed by K.S.A. 2015 Supp. 65-6208, and amendments thereto, for any state fiscal year to which this statute applies shall be due and payable in equal installments on or before June 30 and December 31, commencing with whichever date first occurs after the hospital has received payments for 150 days after the effective date of the payment methodology approved by the centers for medicare and medicaid services. No installment payment of an assessment under this act shall be due and payable, however, until after:

(1) The hospital provider receives written notice from the department that the payment methodologies to hospitals required under this act have been approved by the centers for medicare and medicaid services of the United States department of health and human services under 42 C.F.R. § 433.68 for the assessment imposed by K.S.A. 2015 Supp. 65-6208, and amendments thereto, has been granted by the centers for medicare and medicaid services of the United States department of health and human services; and

(2) in the case of a hospital provider, the hospital has received payments for 150 days after the effective date of the payment methodology approved by the centers for medicare and medicaid services.

(b) The department is authorized to establish delayed payment schedules for hospital providers that are unable to make installment payments when due under this section due to financial difficulties, as determined by the department.

(c) If a hospital provider fails to pay the full amount of an installment when due, including any extensions granted under this section, there shall be added to the assessment imposed by K.S.A. 2015 Supp. 65-6208, and amendments thereto, unless waived by the department for reasonable cause, a penalty assessment equal to the lesser of:

(1) An amount equal to 5% of the installment amount not paid on or before the due date plus 5% of the portion thereof remaining unpaid on the last day of each month thereafter; or

(2) an amount equal to 100% of the installment amount not paid on or before the due date.

For purposes of subsection (c), payments will be credited first to unpaid installment amounts, rather than to penalty or interest amounts, beginning with the most delinquent installment.

(d) The effective date for the payment methodology applicable to hospital providers approved by the centers for medicare and medicaid services shall be the date of July 1 or January 1, whichever date is designated in the state plan submitted by the department of health and environment for approval by the centers for medicare and medicaid services.

History: L. 2004, ch. 89, § 4; L. 2004, ch. 141, § 1; L. 2014, ch. 115, § 273; July 1.



65-6211 Same; notice of assessment; method of payment; assessment adjustment when a hospital ceases operations.

65-6211. Same; notice of assessment; method of payment; assessment adjustment when a hospital ceases operations. (a) After December 31 of each year, except as otherwise provided in this subsection, and on or before March 31 of the succeeding year, the department shall send a notice of assessment to every hospital provider subject to assessment under this act.

(b) The hospital provider notice of assessment shall notify the hospital provider of its assessment for the state fiscal year commencing on the next July 1.

(c) If a hospital provider operates, conducts or maintains more than one licensed hospital in the state, the hospital provider shall pay the assessment for each hospital separately.

(d) Notwithstanding any other provision in this act, in the case of a person who ceases to operate, conduct or maintain a hospital in respect of which the person is subject to assessment in K.S.A. 2015 Supp. 65-6208, and amendments thereto, as a hospital provider, the assessment for the state fiscal year in which the cessation occurs shall be adjusted by multiplying the assessment computed under K.S.A. 2015 Supp. 65-6208, and amendments thereto, by a fraction, the numerator of which is the number of the days during the year during which the provider operates, conducts or maintains a hospital and the denominator of which is 365. Immediately upon ceasing to operate, conduct or maintain a hospital, the person shall pay the adjusted assessment for that state fiscal year, to the extent not previously paid.

(e) Notwithstanding any other provision in this act, a person who commences operating, conducting or maintaining a hospital shall pay the assessment computed under subsection (a) of K.S.A. 2015 Supp. 65-6208, and amendments thereto, in installments on the due dates stated in the notice and on the regular installment due dates for the state fiscal year occurring after the due dates of the initial notice.

History: L. 2004, ch. 89, § 5; Apr. 22.



65-6212 Hospital provider assessments not imposed or discontinued, when; disbursement or refund of proceeds.

65-6212. Hospital provider assessments not imposed or discontinued, when; disbursement or refund of proceeds. (a) The assessment imposed by K.S.A. 2015 Supp. 65-6208, and amendments thereto, shall not take effect or shall cease to be imposed and any moneys remaining in the fund attributable to assessments imposed under K.S.A. 2015 Supp. 65-6208, and amendments thereto, shall be refunded to hospital providers in proportion to the amounts paid by them if the payments to hospitals required under subsection (a) of K.S.A. 2015 Supp. 65-6218, and amendments thereto, are changed or are not eligible for federal matching funds under title XIX or XXI of the federal social security act.

(b) The assessment imposed by K.S.A. 2015 Supp. 65-6208, and amendments thereto, shall not take effect or shall cease to be imposed if the assessment is determined to be an impermissible tax under title XIX of the federal social security act. Moneys in the health care access improvement fund derived from assessments imposed prior thereto shall be disbursed in accordance with subsection (a) of K.S.A. 2015 Supp. 65-6218, and amendments thereto, to the extent that federal matching is not reduced due to the impermissibility of the assessments and any remaining moneys shall be refunded to hospital providers in proportion to the amounts paid by them.

History: L. 2004, ch. 89, § 12; Apr. 22.



65-6213 Assessment imposed on health maintenance organizations, rate.

65-6213. Assessment imposed on health maintenance organizations, rate. The department shall assess each health maintenance organization that has a medicaid managed care contract awarded by the state and administered by the department an assessment fee that equals 5.9% of nonmedicare premiums collected by that health maintenance organization. The assessment shall be calculated by reference to information contained in the health maintenance organization's statement filings for the previous state fiscal year.

History: L. 2004, ch. 89, § 7; Apr. 22.



65-6214 Same; payment date for health maintenance organizations; delayed payment schedules; penalties.

65-6214. Same; payment date for health maintenance organizations; delayed payment schedules; penalties. (a) The assessment imposed by K.S.A. 2015 Supp. 65-6213, and amendments thereto, for any state fiscal year to which this statute applies shall be due and payable in equal installments on or before June 30 and December 31, commencing with whichever date first occurs after the health maintenance organization has received payments for 150 days after the effective date of the payment methodology approved by the centers for medicare and medicaid services. No installment payment of an assessment under this act shall be due and payable, however, until after:

(1) The health maintenance organization receives written notice from the department that the payment methodologies to health maintenance organizations required under this act have been approved by the centers for medicare and medicaid services of the United States department of health and human services and the state plan amendment for the assessment imposed by K.S.A. 2015 Supp. 65-6213, and amendments thereto, has been granted by the centers for medicare and medicaid services of the United States department of health and human services; and

(2) the health maintenance organization has received payments for 150 days after the effective date of the payment methodology approved by the centers for medicare and medicaid services.

(b) The department is authorized to establish delayed payment schedules for health maintenance organizations that are unable to make installment payments when due under this section due to financial difficulties, as determined by the department.

(c) If a health maintenance organization fails to pay the full amount of an installment when due, including any extensions of time for delayed payment granted under this section, there shall be added to the assessment imposed by K.S.A. 2015 Supp. 65-6213, and amendments thereto, unless waived by the department for reasonable cause, a penalty assessment equal to the lesser of:

(1) An amount equal to 5% of the installment amount not paid on or before the due date plus 5% of the portion thereof remaining unpaid on the last day of each month thereafter; or

(2) an amount equal to 100% of the installment amount not paid on or before the due date.

For purposes of this subsection (c), payments shall be credited first to unpaid installment amounts, rather than to penalty or interest amounts, beginning with the most delinquent installment.

(d) The effective date for the payment methodology applicable to health maintenance organizations approved by the centers for medicare and medicaid services shall be the date of July 1 or January 1, whichever date is designated in the state plan submitted by the department of health and environment for approval by the centers for medicare and medicaid services.

History: L. 2004, ch. 89, § 8; L. 2004, ch. 141, § 2; L. 2014, ch. 115, § 274; July 1.



65-6215 Same; notice of assessment; method of payment; assessment adjustment when a health maintenance organization ceases operations.

65-6215. Same; notice of assessment; method of payment; assessment adjustment when a health maintenance organization ceases operations. (a) After December 31 of each year, except as otherwise provided in this subsection, and on or before March 31 of the succeeding year, the department shall send a notice of assessment to every health maintenance organization subject to assessment under this act.

(b) The health maintenance organization notice of assessment shall notify the health maintenance organization of its assessment for the state fiscal year commencing on the next July 1.

(c) If a health maintenance organization operates, conducts or maintains more than one health maintenance organization in the state, the health maintenance organization shall pay the assessment for each health maintenance organization separately.

(d) Notwithstanding any other provision in this act, in the case of a person who ceases to operate, conduct or maintain a health maintenance organization in respect of which the person is subject to assessment in K.S.A. 2015 Supp. 65-6213, and amendments thereto, as a health maintenance organization, the assessment for the state fiscal year in which the cessation occurs shall be adjusted by multiplying the assessment computed under K.S.A. 2015 Supp. 65-6213, and amendments thereto, by a fraction, the numerator of which is the number of days during the year during which the health maintenance organization operates, conducts or maintains a health maintenance organization and the denominator of which is 365. Immediately upon ceasing to operate, conduct or maintain a health maintenance organization, the person shall pay the adjusted assessment for the state fiscal year, to the extent not previously paid.

(e) Notwithstanding any other provision in this act, a person who commences operating, conducting or maintaining a health maintenance organization shall pay the assessment computed under K.S.A. 2015 Supp. 65-6213, and amendments thereto, in installments on the due dates stated in the notice and on the regular installment due dates for the state fiscal year occurring after the due dates of the initial notice.

History: L. 2004, ch. 89, § 9; Apr. 22.



65-6216 Health maintenance organization assessments not imposed or discontinued, when; disbursement or refund of proceeds.

65-6216. Health maintenance organization assessments not imposed or discontinued, when; disbursement or refund of proceeds. (a) The assessment imposed by K.S.A. 2015 Supp. 65-6213, and amendments thereto, shall not take effect or shall cease to be imposed and any moneys remaining in the fund attributable to the assessment imposed by K.S.A. 2015 Supp. 65-6213, and amendments thereto, shall be refunded to health maintenance organizations in proportion to the amounts paid by such health maintenance organizations if the payments to health maintenance organizations required under subsection (b) of K.S.A. 2015 Supp. 65-6218, and amendments thereto, are changed or are not eligible for federal matching funds under title XIX or XXI of the federal social security act.

(b) The assessment imposed by K.S.A. 2015 Supp. 65-6213, and amendments thereto, shall not take effect or shall cease to be imposed if the assessment is determined to be an impermissible tax under title XIX of the federal social security act. Moneys in the health care access improvement fund derived from assessments imposed prior thereto shall be disbursed in accordance with subsection (b) of K.S.A. 2015 Supp. 65-6218, and amendments thereto, to the extent that federal matching is not reduced due to the impermissibility of the assessments and any remaining moneys shall be refunded to health maintenance organizations in proportion to the amounts paid by such health maintenance organizations.

History: L. 2004, ch. 89, § 10; Apr. 22.



65-6217 Health care access improvement fund; amounts credited; authorized expenditures; interest earnings; accrual accounting procedure.

65-6217. Health care access improvement fund; amounts credited; authorized expenditures; interest earnings; accrual accounting procedure. (a) There is hereby created in the state treasury the health care access improvement fund, which shall be administered by the secretary of health and environment. All moneys received for the assessments imposed by K.S.A. 2015 Supp. 65-6208 and 65-6213, and amendments thereto, including any penalty assessments imposed thereon, shall be remitted to the state treasurer in accordance with K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the health care access improvement fund. All expenditures from the health care access improvement fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of health and environment or the secretary's designee.

(b) The fund shall not be used to replace any moneys appropriated by the legislature for the department's medicaid program.

(c) The fund is created for the purpose of receiving moneys in accordance with this act and disbursing moneys only for the purpose of improving health care delivery and related health activities, notwithstanding any other provision of law.

(d) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the health care access improvement fund interest earnings based on:

(1) The average daily balance of moneys in the health care access improvement fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(e) The fund shall consist of the following:

(1) All moneys collected or received by the department from the hospital provider assessment and the health maintenance organization assessment imposed by this act;

(2) any interest or penalty levied in conjunction with the administration of this act; and

(3) all other moneys received for the fund from any other source.

(f) (1) On July 1 of each fiscal year, the director of accounts and reports shall record a debit to the state treasurer's receivables for the health care access improvement fund and shall record a corresponding credit to the health care access improvement fund in an amount certified by the director of the budget which shall be equal to the sum of 80% of the moneys estimated by the director of the budget to be received from the assessment imposed on hospital providers pursuant to K.S.A. 2015 Supp. 65-6208, and amendments thereto, and credited to the health care access improvement fund during such fiscal year, plus 53% of the moneys estimated by the director of the budget to be received from the assessment imposed on health maintenance organizations pursuant to K.S.A. 2015 Supp. 65-6213, and amendments thereto, and credited to the health care access improvement fund during such fiscal year, except that such amount shall be proportionally adjusted during such fiscal year with respect to any change in the moneys estimated by the director of the budget to be received for such assessments, deposited in the state treasury and credited to the health care access improvement fund during such fiscal year. Among other appropriate factors, the director of the budget shall take into consideration the estimated and actual receipts from such assessments for the current fiscal year and the preceding fiscal year in determining the amount to be certified under this subsection (f). All moneys received for the assessments imposed pursuant to K.S.A. 2015 Supp. 65-6208 and 65-6213, and amendments thereto, deposited in the state treasury and credited to the health care access improvement fund during a fiscal year shall reduce the amount debited and credited to the health care access improvement fund under this subsection (f) for such fiscal year.

(2) On June 30 of each fiscal year, the director of accounts and reports shall adjust the amounts debited and credited to the state treasurer's receivables and to the health care access improvement fund pursuant to this subsection (f), to reflect all moneys actually received for the assessments imposed pursuant to K.S.A. 2015 Supp. 65-6208 and 65-6213, and amendments thereto, deposited in the state treasury and credited to the health care access improvement fund during the current fiscal year.

(3) The director of accounts and reports shall notify the state treasurer of all amounts debited and credited to the health care access improvement fund pursuant to this subsection (f) and all reductions and adjustments thereto made pursuant to this subsection (f). The state treasurer shall enter all such amounts debited and credited and shall make reductions and adjustments thereto on the books and records kept and maintained for the health care access improvement fund by the state treasurer in accordance with the notice thereof.

History: L. 2004, ch. 89, § 11; L. 2004, ch. 141, § 3; L. 2014, ch. 115, § 275; July 1.



65-6218 Assessment revenues; guidelines for disbursement; health care access improvement panel; composition, organization and annual report.

65-6218. Assessment revenues; guidelines for disbursement; health care access improvement panel; composition, organization and annual report. (a) Assessment revenues generated from the hospital provider assessments shall be disbursed as follows:

(1) Not less than 80% of assessment revenues shall be disbursed to hospital providers through a combination of medicaid access improvement payments and increased medicaid rates on designated diagnostic related groupings, procedures or codes;

(2) not more than 20% of assessment revenues shall be disbursed to providers who are persons licensed to practice medicine and surgery or dentistry through increased medicaid rates on designated procedures and codes; and

(3) not more than 3.2% of hospital provider assessment revenues shall be used to fund health care access improvement programs in undergraduate, graduate or continuing medical education, including the medical student loan act.

(b) Assessment revenues generated from the health maintenance organization assessment shall be disbursed as follows:

(1) Not less than 53% of health maintenance organization assessment revenues shall be disbursed to health maintenance organizations that have a contract with the department through increased medicaid capitation payments;

(2) not more than 30% of health maintenance organization assessment revenues shall be disbursed to fund activities to increase access to dental care, primary care safety net clinics, increased medicaid rates on designated procedures and codes for providers who are persons licensed to practice dentistry, and home and community-based services;

(3) not more than 17% of health maintenance organization assessment revenues shall be disbursed to pharmacy providers through increased medicaid rates.

(c) For the purposes of administering and selecting the disbursements described in subsections (a) and (b) of this section, the health care access improvement panel is hereby established. The panel shall consist of the following: Three members appointed by the Kansas hospital association, two members who are persons licensed to practice medicine and surgery appointed by the Kansas medical society, one member appointed by each health maintenance organization that has a medicaid managed care contract with the Kansas department for aging and disability services, one member appointed by the Kansas association for the medically underserved, and one representative of the department of health and environment appointed by the governor. The panel shall meet as soon as possible subsequent to the effective date of this act and shall elect a chairperson from among the members appointed by the Kansas hospital association. A representative of the panel shall be required to make an annual report to the legislature regarding the collection and distribution of all funds received and distributed under this act.

History: L. 2004, ch. 89, § 13; L. 2004, ch. 141, § 4; L. 2014, ch. 115, § 276; July 1.



65-6219 Administration and enforcement of act.

65-6219. Administration and enforcement of act. To the extent practicable, the department shall administer and enforce this act and collect the assessments, interest and penalty assessments imposed under this act using procedures generally employed in the administration of the department's other powers, duties and functions.

History: L. 2004, ch. 89, § 6; Apr. 22.



65-6220 Rules and regulations.

65-6220. Rules and regulations. The secretary for aging and disability services with the advice and subject to the approval of the health care access improvement panel may adopt rules and regulations necessary to implement this act.

History: L. 2004, ch. 89, § 14; L. 2014, ch. 115, § 277; July 1.



65-6230 Health care compact.

65-6230. Health care compact. This section shall be known and may be cited as the health care compact.

THE HEALTH CARE COMPACT

ARTICLE I DEFINITIONS

As used in this compact, unless the context clearly indicates otherwise:

(a) "Commission" means the interstate advisory health care commission.

(b) "Effective date" means the date upon which this compact shall become effective for purposes of the operation of state and federal law in a member state, which shall be the later of:

(1) The date upon which this compact shall be adopted under the laws of the member state, and

(2) the date upon which this compact receives the consent of congress pursuant to article I, section 10, of the United States constitution, after at least two member states adopt this compact.

(c) "Health care" means care, services, supplies, or plans related to the health of an individual and includes but is not limited to:

(1) Preventive, diagnostic, therapeutic, rehabilitative, maintenance, or palliative care and counseling, service, assessment, or procedure with respect to the physical or mental condition or functional status of an individual or that affects the structure or function of the body;

(2) sale or dispensing of a drug, device, equipment or other item in accordance with a prescription; and

(3) an individual or group plan that provides, or pays the cost of, care, services or supplies related to the health of an individual, except any care, services, supplies or plans provided by the United States department of defense and United States department of veterans affairs, or provided to Native Americans.

(d) "Member state" means a state that is signatory to this compact and has adopted it under the laws of that state.

(e) "Member state base funding level" means a number equal to the total federal spending on health care in the member state during federal fiscal year 2010. On or before the effective date, each member state shall determine the member state base funding level for its state, and that number shall be binding upon that member state. The preliminary estimate of member state base funding level for the state of Kansas is $6,985,000,000.

(f) "Member state current year funding level" means the member state base funding level multiplied by the member state current year population adjustment factor multiplied by the current year inflation adjustment factor.

(g) "Member state current year population adjustment factor" means the average population of the member state in the current year less the average population of the member state in federal fiscal year 2010, divided by the average population of the member state in federal fiscal year 2010, plus 1. Average population in a member state shall be determined by the United States census bureau.

(h) "Current year inflation adjustment factor" means the total gross domestic product deflator in the current year divided by the total gross domestic product deflator in federal fiscal year 2010. Total gross domestic product deflator shall be determined by the bureau of economic analysis of the United States department of commerce.

ARTICLE II PLEDGE

The member states shall take joint and separate action to secure the consent of the United States congress to this compact in order to return the authority to regulate health care to the member states consistent with the goals and principles articulated in this compact. The member states shall improve health care policy within their respective jurisdictions and according to the judgment and discretion of each member states.

ARTICLE III LEGISLATIVE POWER

The legislatures of the member states have the primary responsibility to regulate health care in their respective states.

ARTICLE IV STATE CONTROL

Each member state, within its state, may suspend by legislation the operation of all federal laws, rules, regulations, and orders regarding health care that are inconsistent with the laws and regulations adopted by the member state pursuant to this compact. Federal and state laws, rules, regulations, and orders regarding health care will remain in effect unless a member state expressly suspends them pursuant to its authority under this compact. For any federal law, rule, regulation, or order that remains in effect in a member state after the effective date, that member state shall be responsible for the associated funding obligations in its state.

ARTICLE V FUNDING

(a) Each federal fiscal year, each member state shall have the right to federal monies up to an amount equal to its member state current year funding level for that federal fiscal year, funded by congress as mandatory spending and not subject to annual appropriation, to support the exercise of member state authority under this compact. This funding shall not be conditional on any action of or regulation, policy, law, or rule being adopted by the member state.

(b) By the start of each federal fiscal year, congress shall establish an initial member state current year funding level for each member state, based upon reasonable estimates. The final member state current year funding level shall be calculated, and funding shall be reconciled by the United States congress based upon information provided by each member state and audited by the United States government accountability office.

ARTICLE VI INTERSTATE ADVISORY HEALTH CARE COMMISSION

(a) The interstate advisory health care commission is established. The commission consists of members appointed by each member state through a process to be determined by each member state. A member state may not appoint more than two members to the commission and may withdraw membership from the commission at any time. Each commission member is entitled to one vote. The commission shall not act unless a majority of the members are present, and no action shall be binding unless approved by a majority of the commission's total membership.

(b) The commission may elect from among its membership a chairperson. The commission may adopt and publish bylaws and policies that are not inconsistent with this compact. The commission shall meet at least once a year, and may meet more frequently.

(c) The commission may study issues of health care regulation that are of particular concern to the member states. The commission may make non-binding recommendations to the member states. The legislatures of the member states may consider these recommendations in determining the appropriate health care policies in their respective states.

(d) The commission shall collect information and data to assist the member states in their regulation of health care, including assessing the performance of various state health care programs and compiling information on the prices of health care. The commission shall make this information and data available to the legislatures of the member states. Notwithstanding any other provision in this compact, no member state shall disclose to the commission the health information of any individual, nor shall the commission disclose the health information of any individual.

(e) The commission shall be funded by the member states as agreed to by the member states. The commission shall have the responsibilities and duties as may be conferred upon it by subsequent action of the respective legislatures of the member states in accordance with the terms of this compact.

(f) The commission shall not take any action within a member state that contravenes any state law of that member state.

ARTICLE VII CONGRESSIONAL CONSENT

This compact shall be effective on its adoption by at least two member states and consent of the United States congress. This compact shall be effective unless the United States congress, in consenting to this compact, alters the fundamental purposes of this compact, which are:

(a) To secure the right of the member states to regulate health care in their respective states pursuant to this compact and to suspend the operation of any conflicting federal laws, rules, regulations and orders within their states; and

(b) to secure federal funding for member states that choose to invoke their authority under this compact, as prescribed by article 5.

ARTICLE VIII AMENDMENTS

The member states, by unanimous agreement, may amend this compact from time to time without the prior consent or approval of congress and any amendment shall be effective unless, within one year, the congress disapproves that amendment. Any state may join this compact after the date on which congress consents to the compact by adoption into law under its state constitution.

ARTICLE IX WITHDRAWAL; DISSOLUTION

Any member state may withdraw from this compact by adopting a law to that effect, but no such withdrawal shall take effect until six months after the governor of the withdrawing member state has given notice of the withdrawal to the other member states. A withdrawing state shall be liable for any obligations that it may have incurred prior to the date on which its withdrawal becomes effective. This compact shall be dissolved upon the withdrawal of all but one of the member states.

History: L. 2014, ch. 96, § 1; July 1.



65-6231 Health care freedom act.

65-6231. Health care freedom act. (a) A resident of this state has the right to purchase health insurance or refuse to purchase health insurance. The government shall not interfere with a resident's right to purchase health insurance or with a resident's right to refuse to purchase health insurance.

(b) A resident of this state has the right to enter into a private contract with health care providers for lawful health care services. The government shall not interfere with a resident's right to purchase lawful health care services.

(c) A person or employer may pay directly for lawful health care services and shall not be required to pay penalties or fines for paying directly for lawful health care services. A health care provider may accept direct payment for lawful health care services and shall not be required to pay penalties or fines for accepting direct payment from a person or employer for lawful health care services.

(d) No state agency, board, commission or any other governmental entity shall require an agreement to participate in medicare, medicaid or any other insurance plan, health care system or health information technology or benefit exchange as a condition for original application or renewal of license, registration or certification for a health care provider.

(e) No state agency, board, commission or any other governmental entity shall prohibit participation in a health information organization for any health information technology or benefit exchange purposes by a health care provider based on whether such health care provider participates in medicare, medicaid or any other insurance plans or health care systems.

(f) The government shall not enact a law that would restrict these rights or that would impose a form of punishment for exercising these rights. No provision of this section shall render a resident of this state liable for any punishment, penalty, assessment, fee or fine as a result of such resident's failure to procure or obtain health insurance coverage or participate in any health care system or plan.

(g) As used in this section:

(1) "Direct payment or pay directly" means payment for lawful health care services without a public or private third party, not including an employer, paying for any portion of the service.

(2) "Health care provider" shall have the meaning provided in K.S.A. 40-3401, and amendments thereto.

(3) "Health care system" means any public or private entity whose function or purpose is the management of, processing of, enrollment of individuals for or payment for, in full or in part, health care services or health care data or health care information for its participants.

(4) "Lawful health care services" means any health-related service or treatment to the extent that the service or treatment is permitted or not prohibited by law or regulation that may be provided by persons or businesses otherwise permitted to offer such services.

(5) "Penalties or fines" means any civil or criminal penalty or fine, tax, salary or wage withholding or surcharge or any named fee with a similar effect established by law or rule by a government established, created or controlled agency that is used to punish or discourage the exercise of rights protected under this section.

(h) This section shall be known and may be cited as the health care freedom act.

(i) This section shall take effect on and after July 1, 2011.

History: L. 2011, ch. 114, § 7; June 9.



65-6232 Severability for certain acts.

65-6232. Severability for certain acts. If any provision or clause of this act or application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 2011, ch. 114, § 36; June 9.

"This act" means L. 2011, ch 114, §§ 1-98.



65-6233 Department of health and environment; rules and regulations regarding eligibility requirements for medical assistance; life insurance proceeds, collateral assignment of.

65-6233. Department of health and environment; rules and regulations regarding eligibility requirements for medical assistance; life insurance proceeds, collateral assignment of. (a) The department of health and environment, in conjunction with the Kansas department for aging and disability services, shall review and update its rules and regulations establishing eligibility requirements for the Kansas program of medical assistance established in accordance with title XIX of the federal social security act, 42 U.S.C. § 1396 et seq. Such review shall include the establishment of a procedure which permits the holder of a life insurance policy which has a cash surrender value to give the Kansas program of medical assistance established in accordance with title XIX of the federal social security act a collateral assignment of the proceeds of such life insurance policy. The collateral assignment may be used by the insured in lieu of any requirement that such life insurance policy be sold in order for the insured to meet any property ownership limitation contained in any eligibility requirement for participation in the Kansas program of medical assistance established in accordance with title XIX of the federal social security act. The collateral assignment shall be for an amount not to exceed the proceeds of such policy necessary to reimburse the Kansas program of medical assistance established in accordance with title XIX of the federal social security act for any amount paid by such program for medical benefits provided to the insured. The collateral assignment shall be irrevocable as established by a written agreement binding on the holder of the life insurance policy to not affect or otherwise use the cash surrender value of such policy after the irrevocable assignment pursuant to rules and regulations promulgated by the secretary of the department of health and environment.

(b) The department of health and environment is hereby directed to seek any necessary waivers from program requirements of the federal government as may be needed to carry out the provisions of this section and to maximize federal matching and other funds with respect to the provisions of this section. If the department of health and environment determines that one or more waivers from program requirements of the federal government are needed to carry out the provisions of this section, the department of health and environment shall implement the provisions of this section only if such waivers to federal program requirements have been obtained from the federal government.

(c) (1) Except as provided in paragraph (2), the review and update of the rules and regulations establishing eligibility requirements for the Kansas program of medical assistance established in accordance with title XIX of the federal social security act, 42 U.S.C. § 1396 et seq., shall be completed and the revisions of such rules and regulations shall be adopted in accordance with the rules and regulations filing act no later than 12 calendar months following the date of receipt of the waivers required under subsection (b).

(2) If the department of health and environment determines that no waivers are required to implement the provisions of subsection (a), the review and update of the rules and regulations establishing eligibility requirements for the Kansas program of medical assistance established in accordance with title XIX of the federal social security act, 42 U.S.C. § 1396 et seq., shall be completed and the revisions of such rules and regulations shall be adopted in accordance with the rules and regulations filing act no later than 12 calendar months following the effective date of this act.

History: L. 2012, ch. 85, § 1; L. 2015, ch. 56, § 5; May 21.



65-6234 Term of intellectual disability; state official policy.

65-6234. Term of intellectual disability; state official policy. It is hereby declared to be the official policy of the state of Kansas that the term "intellectual disability" be used in place of the term "mental retardation" and the term "person or people with intellectual disability" be used in place of the term "mentally retarded." Whenever the term "mental retardation" or "retardation" appears in the Kansas administrative regulations, state agencies are hereby directed to read and use the term "intellectual disability." State agencies are further directed that, in the normal course of conducting their planned updates or changes to language in rules and regulations, agencies update the terminology of their rules and regulations to be consistent with this policy. The changes to the new policy and new terminology can take place as rules and regulations are naturally updated.

History: L. 2012, ch. 91, § 1; July 1.






Article 63 SOCIAL WORKERS

65-6301 Purpose.

65-6301. Purpose. Since the profession of social work profoundly affects the lives of the people of this state, it is the purpose of this act to protect the public by setting standards of qualification, training and experience for those who seek to engage in the practice of social work and by promoting high standards of professional performance for those engaged in the profession of social work.

History: L. 1974, ch. 372, § 1; July 1.



65-6302 Definitions.

65-6302. Definitions. As used in this act, unless the context clearly requires otherwise, the following words and phrases shall have the meaning ascribed to them in this section:

(a) "Board" means the behavioral sciences regulatory board created by K.S.A. 74-7501.

(b) "Social work practice" means the professional activity of helping individuals, groups or communities enhance or restore their capacity for physical, social and economic functioning and the professional application of social work values, principles and techniques in areas such as psychotherapy, social service administration, social planning, social work consultation and social work research to one or more of the following ends: Helping people obtain tangible services; counseling with individuals, families and groups; helping communities or groups provide or improve social and health services; and participating in relevant social action. The practice of social work requires knowledge of human development and behavior; of social, economic and cultural institutions and forces; and of the interaction of all these factors. Social work practice includes the teaching of practicum courses in social work and includes the diagnosis and treatment of mental disorders as authorized under K.S.A. 65-6306 and 65-6319, and amendments thereto.

(c) "Psychotherapy" means the use of psychological and social methods within a professional relationship, to assist the person or persons to achieve a better psychosocial adaptation to acquire greater human realization of psychosocial potential and adaptation; to modify internal and external conditions which affect individuals, groups or communities in respect to behavior, emotions and thinking, in respect to their intra-personal and inter-personal processes. Forms of psychotherapy include but are not restricted to individual psychotherapy, conjoint marital therapy, family therapy and group psychotherapy.

History: L. 1974, ch. 372, § 2; L. 1980, ch. 242, § 15; L. 1982, ch. 371, § 1; L. 1999, ch. 117, § 11; July 1, 2000.



65-6303 Prohibited acts; penalty.

65-6303. Prohibited acts; penalty. (a) No person shall engage in the practice of social work for compensation or hold forth as performing the services of a social worker unless such person is licensed in accordance with the provisions of this act, nor may any person participate in the delivery of social work service unless under the supervision of a person who is licensed under this act. Temporary licenses to practice may be issued by the board in accordance with K.S.A. 65-6309 and amendments thereto.

(b) Nothing in this act shall be construed to prevent qualified persons from doing work within the standards and ethics of their respective professions and callings provided they do not hold themselves out to the public by any title or description of services as being engaged in the practice of social work.

(c) Nothing in this act shall be construed to permit the practice of psychotherapy by anyone who does not have a baccalaureate degree in social work or a related field except that those practicing psychotherapy without a baccalaureate degree in social work or a related field prior to July 1, 1974, shall not be prohibited from so practicing after the effective date of this act.

(d) Any violation of this section shall constitute a class B misdemeanor.

History: L. 1974, ch. 372, § 3; L. 1980, ch. 242, § 16; L. 1986, ch. 340, § 1; L. 1989, ch. 276, § 2; July 1.



65-6306 Qualifications for licensure; baccalaureate social worker; master social worker; specialist clinical social worker; practice of licensed specialist clinical social worker; approval of colleges or universities, criteria.

65-6306. Qualifications for licensure; baccalaureate social worker; master social worker; specialist clinical social worker; practice of licensed specialist clinical social worker; approval of colleges or universities, criteria. (a) The board shall issue a license as a baccalaureate social worker to an applicant who:

(1) Has a baccalaureate degree from an accredited college or university, including completion of a social work program recognized and approved by the board, pursuant to rules and regulations adopted by the board;

(2) has passed an examination approved by the board for this purpose; and

(3) has satisfied the board that the applicant is a person who merits the public trust.

(b) The board shall issue a license as a master social worker to an applicant who:

(1) Has a master's degree from an accredited college or university, including completion of a social work program recognized and approved by the board, pursuant to rules and regulations adopted by the board;

(2) has passed an examination approved by the board for this purpose; and

(3) has satisfied the board that the applicant is a person who merits the public trust.

(c) The board shall issue a license in one of the social work specialties to an applicant who:

(1) Has a master's or doctor's degree from an accredited graduate school of social work, including completion of a social work program recognized and approved by the board, pursuant to rules and regulations adopted by the board;

(2) has had two years of full-time post-master's or post-doctor's degree experience under the supervision of a licensed social worker in the area of the specialty in which such applicant seeks to be licensed;

(3) has passed an examination approved by the board for this purpose; and

(4) has satisfied the board that the applicant is a person who merits the public trust.

(d) (1) The board shall issue a license as a specialist clinical social worker to an applicant who:

(A) Has met the requirements of subsection (c);

(B) has completed 15 credit hours as part of or in addition to the requirements under subsection (c) supporting diagnosis or treatment of mental disorders with use of the American psychiatric association's diagnostic and statistical manual, through identifiable study of the following content areas: Psychopathology, diagnostic assessment, interdisciplinary referral and collaboration, treatment approaches and professional ethics;

(C) has completed a graduate level supervised clinical practicum of supervised professional experience including psychotherapy and assessment, integrating diagnosis and treatment of mental disorders with use of the American psychiatric association's diagnostic and statistical manual, with not less than 350 hours of direct client contact or additional postgraduate supervised experience as determined by the board;

(D) has completed as part of or in addition to the requirements of subsection (c) not less than two years of postgraduate supervised professional experience in accordance with a clinical supervision plan approved by the board of not less than 4,000 hours of supervised professional experience including at least 1,500 hours of direct client contact conducting psychotherapy and assessments with individuals, couples, families or groups and not less than 150 hours of clinical supervision, including not less than 75 hours of person-to-person individual supervision, integrating diagnosis and treatment of mental disorders with use of the American psychiatric association's diagnostic and statistical manual;

(E) for persons earning a degree under subsection (c) prior to July 1, 2003, in lieu of the education and training requirements under parts (B) and (C) of this subsection, has completed the education requirements for licensure as a specialist clinical social worker in effect on the day immediately preceding the effective date of this act;

(F) for persons who apply for and are eligible for a temporary license to practice as a specialist clinical social worker on the day immediately preceding the effective date of this act, in lieu of the education and training requirements under parts (B), (C) and (D) of this subsection, has completed the education and training requirements for licensure as a specialist clinical social worker in effect on the day immediately preceding the effective date of this act;

(G) has passed an examination approved by the board; and

(H) has paid the application fee.

(2) A licensed specialist clinical social worker may engage in the social work practice and is authorized to diagnose and treat mental disorders specified in the edition of the diagnostic and statistical manual of mental disorders of the American psychiatric association designated by the board by rules and regulations. When a client has symptoms of a mental disorder, a licensed specialist clinical social worker shall consult with the client's primary care physician or psychiatrist to determine if there may be a medical condition or medication that may be causing or contributing to the client's symptoms of a mental disorder. A client may request in writing that such consultation be waived and such request shall be made a part of the client's record. A licensed specialist clinical social worker may continue to evaluate and treat the client until such time that the medical consultation is obtained or waived.

(3) Notwithstanding any other provision of this subsection, a licensed master social worker who has provided to the board an acceptable clinical supervision plan for licensure as a specialist clinical social worker prior to the effective date of this act shall be licensed as a specialist clinical social worker under this act upon completion of the requirements in effect for licensure as a specialist clinical social worker at the time the acceptable training plan is submitted to the board.

(4) A person licensed as a specialist clinical social worker on the day immediately preceding the effective date of this act shall be deemed to be a licensed specialist clinical social worker under this act. Such person shall not be required to file an original application for licensure as a specialist clinical social worker under this act.

(e) The board shall adopt rules and regulations establishing the criteria which a social work program of a college or university shall satisfy to be recognized and approved by the board under this section. The board may send a questionnaire developed by the board to any college or university conducting a social work program for which the board does not have sufficient information to determine whether the program should be recognized and approved by the board and whether the program meets the rules and regulations adopted under this section. The questionnaire providing the necessary information shall be completed and returned to the board in order for the program to be considered for recognition and approval. The board may contract with investigative agencies, commissions or consultants to assist the board in obtaining information about a social work program of a college or university. In entering such contracts the authority to recognize and approve a social work program of a college or university shall remain solely with the board.

History: L. 1974, ch. 372, § 6; L. 1980, ch. 242, § 17; L. 1981, ch. 352, § 1; L. 1988, ch. 243, § 17; L. 1989, ch. 276, § 3; L. 1994, ch. 164, § 2; L. 1999, ch. 117, § 12; July 1, 2000.



65-6307 Use of title by licensee; designation thereof by board; penalty for violation.

65-6307. Use of title by licensee; designation thereof by board; penalty for violation. (a) Any person who possesses a valid, unsuspended and unrevoked license issued under the provisions of this act shall have the right to practice and use the title and the abbreviations prescribed by the board for use by persons holding the license held by such person. The board shall establish a title and prescribe abbreviations for use by persons holding each class or type of license issued under the provisions of this act. No other person shall assume such titles, use such abbreviations, or any work or letter, signs, figures or devices to indicate that the person using the same is licensed as such under the provisions of this act.

(b) Any violation of this section shall constitute a class C misdemeanor.

History: L. 1974, ch. 372, § 7; L. 1980, ch. 242, § 18; July 1.



65-6308 Limitations on private practice of social work; penalties.

65-6308. Limitations on private practice of social work; penalties. (a) No person may engage in the private, independent clinical practice of social work unless such person:

(1) Is licensed under this act as a specialist clinical social worker or specialist social worker; and

(2) has had two years' supervised experience approved by the board, pursuant to rules and regulations adopted by the board, as a licensed social worker in the specialty to be offered in private practice subsequent thereto.

(b) Any violation of this section shall constitute a class B misdemeanor.

History: L. 1974, ch. 372, § 8; L. 1986, ch. 340, § 2; L. 1999, ch. 117, § 13; July 1, 2000.



65-6309 Licensure of clinical level social worker licensed in another jurisdiction; exemption from examination; temporary licensure; explanation required for license denial.

65-6309. Licensure of clinical level social worker licensed in another jurisdiction; exemption from examination; temporary licensure; explanation required for license denial. (a) Except as provided in subsections (b) and (c), an applicant shall be exempted from the requirement for any examination provided for herein if:

(1) The applicant proves to the board that the applicant is licensed or registered under the laws of a state or territory of the United States that imposes substantially the same requirements as this act as determined by the board; and

(2) pursuant to the laws of any such state or territory, the applicant has taken and passed an examination similar to that for which exemption is sought, as determined by the board.

(b) The board may issue a license to an individual who is currently licensed to practice social work at the clinical level in another jurisdiction if the board determines that:

(1) The standards for licensure to practice social work at the clinical level in the other jurisdiction are substantially equivalent to the requirements of this state for licensure at the clinical level; or

(2) the applicant demonstrates on forms provided by the board compliance with the following standards as adopted by the board:

(A) Continuous licensure to practice social work at the clinical level during the five years immediately preceding the application with at least the minimum professional experience as established by rules and regulations of the board;

(B) the absence of disciplinary actions of a serious nature brought by a licensing board or agency; and

(C) a masters or doctoral degree in social work from a regionally accredited university or college and from an accredited graduate social work program recognized and approved by the board pursuant to rules and regulations adopted by the board.

(c) Applicants for licensure as a clinical specialist social worker shall additionally demonstrate competence to diagnose and treat mental disorders through meeting the following requirements:

(1) Passing a national clinical examination approved by the board or, in the absence of the national examination, continuous licensure to practice as a clinical social worker during the 10 years immediately preceding the application; and

(2) three years of clinical practice with demonstrated experience in diagnosing or treating mental disorders.

(d) An applicant for a license under this section shall pay an application fee established by the board under K.S.A. 65-6314, and amendments thereto.

(e) Upon application, the board shall issue temporary licenses to persons who have submitted documentation and met all qualifications for licensure under provisions of this act, except passage of the required examination, and who have paid the required fee.

(f) Such persons shall take the license examination within six months subsequent to the date of issuance of the temporary license unless there are extenuating circumstances approved by the board.

(g) Absent extenuating circumstances approved by the board, a temporary license issued by the board shall expire upon the date the board issues or denies a license to practice social work or six months after the date of issuance of the temporary license. No temporary license will be renewed or issued again on any subsequent applications for the same license level. The preceding provisions in no way limit the number of times an applicant may take the examination.

(h) No person may work under a temporary license except under the supervision of a licensed social worker.

(i) Nothing in this section shall affect any temporary license to practice issued under this section prior to the effective date of this act and in effect on the effective date of this act. Such temporary license shall be subject to the provisions of this section in effect at the time of its issuance and shall continue to be effective until the date of expiration of the license as provided under this section at the time of issuance of such temporary license.

(j) Any individual employed by a hospital and working in the area of hospital social services to patients of such hospital on July 1, 1974, is exempt from the provisions of this act.

(k) If an applicant is denied licensure, the board shall provide the applicant with a written explanation of the denial within 10 days after the decision of the board, excluding Saturdays, Sundays and legal holidays.

History: L. 1974, ch. 372, § 9; L. 1980, ch. 242, § 19; L. 1986, ch. 340, § 3; L. 1989, ch. 276, § 4; L. 1990, ch. 237, § 1; L. 2003, ch. 129, § 3; L. 2006, ch. 61, § 2; July 1.



65-6309a Temporary permit to practice; requirements; fees; expiration, extension.

65-6309a. Temporary permit to practice; requirements; fees; expiration, extension. (a) Upon written application and board approval, an individual who is licensed to engage in the independent clinical practice of social work at the clinical level in another jurisdiction and who is in good standing in that other jurisdiction may engage in the independent practice of clinical social work as provided by K.S.A. 65-6308, and amendments thereto, in this state for no more than 15 days per year upon receipt of a temporary permit to practice issued by the board.

(b) Any clinical social work services rendered within any 24-hour period shall count as one entire day of clinical social work services.

(c) The temporary permit to practice shall be effective on the date of approval by the board and shall expire December 31 of that year. Upon written application and for good cause shown, the board may extend the temporary permit to practice no more than 15 additional days.

(d) The board may charge a fee of a maximum of $200 for a temporary permit to practice and a fee of a maximum of $200 for an extension of a temporary permit to practice as established by rules and regulations of the board.

(e) A person who holds a temporary permit to practice clinical social work in this state shall be deemed to have submitted to the jurisdiction of the board and shall be bound by the statutes and regulations that govern the practice of clinical social work in this state.

(f) In accordance with the Kansas administrative procedure act, the board may issue a cease and desist order or assess a fine of up to $1,000 per day, or both, against a person licensed in another jurisdiction who engages in the independent practice of clinical social work in this state without complying with the provisions of this section.

(g) This section shall be part of and supplemental to article 63 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2007, ch. 13, § 2; July 1.



65-6310 Unlawful acts; penalties.

65-6310. Unlawful acts; penalties. Conviction of any of the following shall constitute a class B misdemeanor:

(a) Obtaining or attempting to obtain a license or certificate or renewal thereof by bribery or fraudulent representation;

(b) Knowingly making a false statement in connection with any application under this act;

(c) Knowingly making a false statement on any form promulgated by the board in accordance with the provisions of this act or the rules and regulations promulgated thereunder.

History: L. 1974, ch. 372, § 10; L. 1980, ch. 242, § 20; July 1.



65-6311 Grounds for suspension, limitation, condition, revocation or refusal to issue or renew license; procedure.

65-6311. Grounds for suspension, limitation, condition, revocation or refusal to issue or renew license; procedure. (a) The board may suspend, limit, revoke, condition or refuse to issue or renew a license of any social worker upon proof that the social worker:

(1) Has been convicted of a felony and, after investigation, the board finds that the licensee has not been sufficiently rehabilitated to merit the public trust;

(2) has been found guilty of fraud or deceit in connection with services rendered as a social worker or in establishing needed qualifications under this act;

(3) has knowingly aided or abetted a person, not a licensed social worker, in representing such person as a licensed social worker in this state;

(4) has been found guilty of unprofessional conduct as defined by rules established by the board;

(5) has been found to have engaged in diagnosis as authorized under K.S.A. 65-6319, and amendments thereto, even though not authorized to engage in such diagnosis under K.S.A. 65-6319, and amendments thereto;

(6) has been found guilty of negligence or wrongful actions in the performance of duties; or

(7) has had a license to practice social work revoked, suspended or limited, or has had other disciplinary action taken, or an application for a license denied, by the proper licensing authority of another state, territory, District of Columbia, or other country, a certified copy of the record of the action of the other jurisdiction being conclusive evidence thereof.

(b) Proceedings to consider the suspension, revocation or refusal to renew a license shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1974, ch. 372, § 11; L. 1980, ch. 242, § 21; L. 1984, ch. 313, § 145; L. 1988, ch. 304, § 4; L. 1994, ch. 164, § 3; L. 2004, ch. 16, § 2; July 1.



65-6313 Licenses; effective and expiration dates; renewal; continuing education; safety awareness training; reinstatement; duplicate.

65-6313. Licenses; effective and expiration dates; renewal; continuing education; safety awareness training; reinstatement; duplicate. (a) All licenses issued shall be effective upon the date issued and shall expire at the end of 24 months from the date of issuance.

(b) (1) Except as otherwise provided in K.S.A. 65-6311, and amendments thereto, a license may be renewed by the payment of the renewal fee set forth in K.S.A. 65-6314, and amendments thereto, and the execution and submission of a signed statement, on a form to be provided by the board, attesting that the applicant's license has been neither revoked nor currently suspended and that applicant has met the requirements for continuing education established by the board including not less than three continuing education hours of professional ethics.

(2) An applicant for renewal of a license as a master social worker or a specialist clinical social worker, as part of such continuing education, shall complete not less than six continuing education hours relating to diagnosis and treatment of mental disorders. On and after January 1, 2011, an applicant for first time licensure renewal as a baccalaureate social worker, master social worker or specialist clinical social worker, as part of such continuing education, shall complete not less than six hours of social worker safety awareness training. If the applicant for first time licensure renewal has already taken such training, as part of a previous level of social work licensure renewal, then the applicant is not required to complete an additional six hours of social worker safety training.

(c) The application for renewal shall be made on or before the date of the expiration of the license or on or before the date of the termination of the period of suspension.

(d) If the application for renewal, including payment of the required renewal fee, is not made on or before the date of the expiration of the license, the license is void, and no license shall be reinstated except upon payment of the required renewal fee established under K.S.A. 65-6314, and amendments thereto, plus a penalty equal to the renewal fee, and proof satisfactory to the board of the completion of 40 hours of continuing education within two years prior to application for reinstatement. Upon receipt of such payment and proof, the board shall reinstate the license. A license shall be reinstated under this subsection, upon receipt of such payment and proof, at any time after the expiration of such license.

(e) In case of a lost or destroyed license, and upon satisfactory proof of the loss or destruction thereof, the board may issue a duplicate license and shall charge a fee as set forth in K.S.A. 65-6314, and amendments thereto, for such duplicate license.

History: L. 1974, ch. 372, § 13; L. 1978, ch. 374, § 1; L. 1980, ch. 242, § 23; L. 1982, ch. 372, § 2; L. 1986, ch. 340, §4; L. 1990, ch. 237, § 2; L. 1999, ch. 117, § 14; L. 2007, ch. 14, § 1; L. 2010, ch. 80, § 1; July 1.



65-6314 Fees.

65-6314. Fees. (a) The following fees shall be established by the board by rules and regulations in accordance with the following limitations:

(1) Renewal or reinstatement fee for a license as a social work associate shall be not more than $150.

(2) Application, new license, reinstatement or renewal fee for a license as a baccalaureate social worker shall be not more than $150.

(3) Application, new license, reinstatement or renewal fee for a license as master social worker shall be not more than $150.

(4) Application, new license, reinstatement or renewal fee for a license in a social work specialty shall be not more than $150.

(5) Examination fee for a license as a baccalaureate social worker, for a license as a master social worker or for a license in a social work specialty shall be not more than $200. If an applicant fails an examination, such applicant may be admitted to subsequent examinations upon payment of an additional fee prescribed by the board of not more than $200.

(6) Replacement fee for reissuance of a license certificate due to loss or name change shall be not more than $20.

(7) Temporary license fee for a baccalaureate social worker, master social worker or a social work specialty shall be not more than $50.

(8) Application fee for approval as board-approved continuing education sponsors shall be as follows:

(A) Initial application fee for one year provisionally approved providers shall be not more than $125;

(B) three-year renewal fees for approved providers shall be not more than $350; and

(C) application fees for single program providers shall be not more than $50 for each separately offered continuing education activity for which prior approval is sought.

(b) Fees paid to the board are not refundable.

History: L. 1974, ch. 372, § 14; L. 1978, ch. 374, § 2; L. 1980, ch. 242, § 24; L. 1981, ch. 352, § 2; L. 1982, ch. 372, § 3; L. 1985, ch. 290, § 1; L. 1989, ch. 276, § 5; L. 1990, ch. 286, § 2; L. 1996, ch. 153, § 15; Jan. 1, 1997.



65-6315 Confidential information and communications; exceptions.

65-6315. Confidential information and communications; exceptions. (a) No licensed social work associate or licensed baccalaureate social worker, secretary, stenographer or clerk of a licensed social work associate or licensed baccalaureate social worker or anyone who participates in delivery of social work services or anyone working under supervision of a licensed social worker may disclose any information such person may have acquired from persons consulting such person in the person's professional capacity or be compelled to disclose such information except:

(1) With the written consent of the client, or in the case of death or disability, of the personal representative of the client, other person authorized to sue or the beneficiary of an insurance policy on the client's life, health or physical condition;

(2) when the person is a child under the age of 18 years and the information acquired by the licensed social worker indicated that the child was the victim or subject of a crime, the licensed social worker may be required to testify fully in relation thereto upon any examination, trial or other proceeding in which the commission of such a crime is a subject of inquiry;

(3) when the person waives the privilege by bringing charges against the licensed social worker but only to the extent that such information is relevant under the circumstances.

(b) The confidential relations and communications between a licensed master social worker's or a licensed specialist clinical social worker's client are placed on the same basis as provided by law for those between an attorney and an attorney's client.

(c) Nothing in this section or in this act shall be construed to prohibit any licensed social worker from testifying in court hearings concerning matters of adult abuse, adoption, child abuse, child neglect, or other matters pertaining to the welfare of children or from seeking collaboration or consultation with professional colleagues or administrative superiors, or both, on behalf of the client. There is no privilege under this section for information which is required to be reported to a public official.

History: L. 1974, ch. 372, § 15; L. 1986, ch. 340, § 5; L. 1999, ch. 117, § 15; July 1, 2000.



65-6316 Invalidity of part.

65-6316. Invalidity of part. If any section of this act, or any part thereof, shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder or any other section or part thereof.

History: L. 1974, ch. 372, § 16; July 1.



65-6317 Renewal of social work associate licenses; revocation or suspension.

65-6317. Renewal of social work associate licenses; revocation or suspension. No new social work associate license shall be issued by the board. A person holding a license as a social work associate under K.S.A. 65-6301 to 65-6316, inclusive, and amendments thereto, on the day immediately  preceding the effective date of this act shall continue to be a licensed social work associate for all purposes under this act and K.S.A. 65-6301 to 65-6316, inclusive, and amendments thereto, and may renew such license as provided by this act and by K.S.A. 65-6301 to 65-6316, inclusive, and amendments thereto.  The board may refuse to renew, or may suspend or revoke a social work associate license as provided under this act and K.S.A. 65-6301 to 65-6316, inclusive, and amendments thereto.  All proceedings pursuant to this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1980, ch. 242, § 25; L. 1984, ch. 313, § 146; July 1, 1985.



65-6319 Diagnosis and treatment of mental disorders by certain licensed social workers authorized.

65-6319. Diagnosis and treatment of mental disorders by certain licensed social workers authorized. The following licensed social workers may diagnose and treat mental disorders specified in the edition of the diagnostic and statistical manual of mental disorders of the American psychiatric association designated by the board by rules and regulations: (a) A licensed specialist clinical social worker, and (b) a licensed master social worker who engages in the practice of social work only under the direction of a licensed specialist clinical social worker, a licensed psychologist, a person licensed to practice medicine and surgery or a person licensed to provide mental health services as an independent practitioner and whose licensure allows for the diagnosis and treatment of mental disorders. When a client has symptoms of a mental disorder, a licensed master social worker shall consult with the client's primary care physician or psychiatrist to determine if there may be a medical condition or medication that may be causing or contributing to the client's symptoms of a mental disorder. A client may request in writing that such consultation be waived and such request shall be made a part of the client's record. A licensed master social worker may continue to evaluate and treat the client until such time that the medical consultation is obtained or waived.

History: L. 1994, ch. 164, § 1; L. 1997, ch. 142, § 7; L. 1999, ch. 117, § 16; July 1, 2000.



65-6320 Disclosure to client at beginning of client-therapist relationship; documentation.

65-6320. Disclosure to client at beginning of client-therapist relationship; documentation. A licensee, under the provisions of article 63 of chapter 65 of the Kansas Statutes Annotated, at the beginning of a client-therapist relationship, shall inform the client of the level of such licensee's training and the title or titles and license or licenses of such licensee. As a part of such obligation, such licensee shall disclose whether such licensee has a master's degree or a doctoral degree. If such licensee has a doctoral degree, such licensee shall disclose whether or not such doctoral degree is a doctor of medicine degree or some other doctoral degree. If such licensee does not have a medical doctor's degree, such licensee shall disclose that the licensee is not authorized to practice medicine and surgery and is not authorized to prescribe drugs. As a part of such disclosure, such licensee shall advise the client that certain mental disorders can have medical or biological origins, and that the client should consult with a physician. Documentation of such disclosures to a client shall be made in the client's record.

History: L. 1999, ch. 117, § 17; July 1, 2000.






Article 64 MARRIAGE AND FAMILY THERAPISTS

65-6401 Citation of act.

65-6401. Citation of act. K.S.A. 65-6401 through 65-6412, and amendments thereto, shall be known and may be cited as the marriage and family therapists licensure act.

History: L. 1991, ch. 114, § 1; L. 1996, ch. 153, § 16; Jan. 1, 1997.



65-6402 Definitions.

65-6402. Definitions. As used in the marriage and family therapists licensure act:

(a) "Board" means the behavioral sciences regulatory board created under K.S.A. 74-7501 and amendments thereto.

(b) "Marriage and family therapy" means the assessment and treatment of cognitive, affective or behavioral problems within the context of marital and family systems and includes the diagnosis and treatment of mental disorders as authorized under the marriage and family therapists licensure act.

(c) "Licensed marriage and family therapist" means a person who engages in the practice of marriage and family therapy and who is licensed under this act except that on and after January 1, 2002, such person shall engage in the practice of marriage and family therapy only under the direction of a licensed clinical marriage and family therapist, a licensed psychologist, a person licensed to practice medicine and surgery or a person licensed to provide mental health services as an independent practitioner and whose licensure allows for the diagnosis and treatment of mental disorders.

(d) "Licensed clinical marriage and family therapist" means a person who engages in the independent practice of marriage and family therapy including the diagnosis and treatment of mental disorders specified in the edition of the diagnostic and statistical manual of mental disorders of the American psychiatric association designated by the board by rules and regulations and is licensed under this act.

History: L. 1991, ch. 114, § 2; L. 1996, ch. 153, § 17; L. 1999, ch. 117, § 18; July 1, 2000.



65-6403 Prohibited acts and representations; misdemeanor.

65-6403. Prohibited acts and representations; misdemeanor. (a) No person shall engage in the practice of marriage and family therapy or represent that such person is a licensed marriage and family therapist or a marriage and family therapist without having first obtained a license as a marriage and family therapist under the marriage and family therapist licensure act.

(b) On and after the effective date of this act, no person shall engage in the practice of marriage and family therapy as a clinical marriage and family therapist or represent that such person is a licensed clinical marriage and family therapist or is a clinical marriage and family therapist without having first obtained a license as a clinical marriage and family therapist under the marriage and family therapist licensure act.

(c) Violation of this section is a class B misdemeanor.

History: L. 1991, ch. 114, § 3; L. 1996, ch. 153, § 18; L. 1999, ch. 117, § 19; July 1, 2000.



65-6404 Application for licensure; requirements; fees; practice of licensed clinical marriage and family therapist.

65-6404. Application for licensure; requirements; fees; practice of licensed clinical marriage and family therapist. (a) An applicant for licensure as a marriage and family therapist shall furnish evidence that the applicant:

(1) Has attained the age of 21;

(2) (A) has completed a master's or doctoral degree from a marriage and family therapy program, in an educational institution with standards approved by the board; or (B) has completed a master's or doctoral degree from an educational institution in a related field for which the course work is considered by the board to be equivalent to that provided in clause (2)(A) of this paragraph and consists of a minimum of nine semester hours in human development, nine semester hours in theories of marriage and family functioning, nine semester hours of marital and family assessment and therapy, three semester hours in professional studies and three semester hours in research; or (C) completed a master's or doctoral degree from an educational institution in a related field with additional work from an educational program in marriage and family therapy approved by the board and such degree program and additional work includes the course work requirements provided in clause (2)(B) of this paragraph;

(3) has passed an examination approved by the board;

(4) has satisfied the board that the applicant is a person who merits the public trust; and

(5) Each applicant has paid the application fee established by the board under K.S.A. 65-6411, and amendments thereto.

(b) (1) Applications for licensure as a clinical marriage and family therapist shall be made to the board on a form and in the manner prescribed by the board. Each applicant shall furnish evidence satisfactory to the board that the applicant:

(A) Is licensed by the board as a licensed marriage and family therapist or meets all requirements for licensure as a marriage and family therapist;

(B) has completed 15 credit hours as part of or in addition to the requirements under subsection (a) supporting diagnosis or treatment of mental disorders with use of the American psychiatric association's diagnostic and statistical manual, through identifiable study of the following content areas: Psychopathology, diagnostic assessment, interdisciplinary referral and collaboration, treatment approaches and professional ethics;

(C) has completed a graduate level supervised clinical practicum of supervised professional experience including psychotherapy and assessment with individuals, couples, families or groups, integrating diagnosis and treatment of mental disorders with use of the American psychiatric association's diagnostic and statistical manual, with not less than 350 hours of direct client contact or additional postgraduate supervised experience as determined by the board;

(D) has completed not less than two years of postgraduate supervised professional experience in accordance with a clinical supervision plan approved by the board of not less than 4,000 hours of supervised professional experience including at least 1,500 hours of direct client contact conducting psychotherapy and assessments with individuals, couples, families or groups and not less than 150 hours of clinical supervision, including not less than 50 hours of person-to-person individual supervision, integrating diagnosis and treatment of mental disorders with use of the American psychiatric association's diagnostic and statistical manual, except that one-half of the requirement of this part (D) may be waived for persons with a doctor's degree in marriage and family therapy or a related field acceptable to the board;

(E) for persons earning a degree under subsection (a) prior to July 1, 2003, in lieu of the education and training requirements under parts (B) and (C) of this subsection, has completed the education requirements for licensure as a marriage and family therapist in effect on the day immediately preceding the effective date of this act;

(F) for persons who apply for and are eligible for a temporary permit to practice as a licensed marriage and family therapist on the day immediately preceding the effective date of this act, in lieu of the education and training requirements under parts (B), (C) and (D) of this subsection, has completed the education and training requirements for licensure as a marriage and family therapist in effect on the day immediately preceding the effective date of this act;

(G) has passed an examination approved by the board; and

(H) has paid the application fee fixed under K.S.A. 65-6411, and amendments thereto.

(2) A person who was licensed or registered as a marriage and family therapist in Kansas at any time prior to the effective date of this act, who has been actively engaged in the practice of marriage and family therapy as a registered or licensed marriage and family therapist within five years prior to the effective date of this act and whose last license or registration in Kansas prior to the effective date of this act was not suspended or revoked, upon application to the board, payment of fees and completion of applicable continuing education requirements, shall be licensed as a licensed clinical marriage and family therapist by providing demonstration of competence to diagnose and treat mental disorders through at least two of the following areas acceptable to the board:

(A) Either (i) graduate coursework or (ii) passing a national, clinical examination;

(B) either (i) three years of clinical practice in a community mental health center, its contracted affiliate or a state mental hospital or (ii) three years of clinical practice in other settings with demonstrated experience in diagnosing or treating mental disorders; or

(C) attestation from one professional licensed to diagnose and treat mental disorders in independent practice or licensed to practice medicine and surgery that the applicant is competent to diagnose and treat mental disorders.

(3) A licensed clinical marriage and family therapist may engage in the independent practice of marriage and family therapy and is authorized to diagnose and treat mental disorders specified in the edition of the diagnostic and statistical manual of mental disorders of the American psychiatric association designated by the board by rules and regulations. When a client has symptoms of a mental disorder, a licensed clinical marriage and family therapist shall consult with the client's primary care physician or psychiatrist to determine if there may be a medical condition or medication that may be causing or contributing to the client's symptoms of a mental disorder. A client may request in writing that such consultation be waived and such request shall be made a part of the client's record. A licensed clinical marriage and family therapist may continue to evaluate and treat the client until such time that the medical consultation is obtained or waived.

(4) On and after January 1, 2002, a licensed marriage and family therapist may diagnose and treat mental disorders specified in the edition of the diagnostic and statistical manual of mental disorders specified in the edition of the diagnostic and statistical manual of mental disorders of the American psychiatric association designated by the board by rules and regulations only under the direction of a licensed clinical marriage and family therapist, licensed psychologist, person licensed to practice medicine and surgery or person licensed to provide mental health services as an independent practitioner and whose licensure allows for the diagnosis and treatment of mental disorders. When a client has symptoms of a mental disorder, a licensed marriage and family therapist shall consult with the client's primary care physician or psychiatrist to determine if there may be a medical condition or medication that may be causing or contributing to the client's symptoms of a mental disorder. A client may request in writing that such consultation be waived and such request shall be made a part of the client's record. A licensed marriage and family therapist may continue to evaluate and treat the client until such time that the medical consultation is obtained or waived.

History: L. 1991, ch. 114, § 4; L. 1996, ch. 153, § 19; L. 1999, ch. 117, § 20; L. 2001, ch. 154, § 8; L. 2009, ch. 135, § 1; May 28.



65-6405 Temporary license.

65-6405. Temporary license. (a) A person who is waiting to take the examination required by the board may apply to the board for a temporary license to practice as a licensed marriage and family therapist by (1) paying an application fee of no more than $150, and (2) meeting the application requirements as stated in subsections (a)(1), (2) and (4) of K.S.A. 65-6404, and amendments thereto.

(b) (1) A temporary license may be issued by the board after the application has been reviewed and approved by the board and the applicant has paid the appropriate fee set by the board for issuance of new licenses.

(2) Absent extenuating circumstances approved by the board, a temporary license issued by the board shall expire upon the date the board issues or denies the person a license to practice marriage and family therapy or 12 months after the date of issuance of the temporary license.

(3) A temporary licensee shall take the license examination within six months subsequent to the date of issuance of the temporary license unless there are extenuating circumstances approved by the board or if the temporary licensee does not take the license examination within six months subsequent to the date of issuance of the temporary license and no extenuating circumstances have been approved by the board, the temporary license will expire after the first six months.

(4) No temporary license will be renewed or issued again on any subsequent application for the same license level. The preceding provision in no way limits the number of times an applicant may take the examination.

(c) A person practicing marriage and family therapy with a temporary license may not use the title "licensed marriage and family therapist" or the initials "LMFT" independently. The word "licensed" may be used only when followed by the words "by temporary license" such as licensed marriage and family therapist by temporary license, or marriage and family therapist, temporarily licensed.

(d) No person may practice marriage and family therapy under a temporary license except under the supervision of a person licensed by the behavioral sciences regulatory board at the independent level.

(e) Nothing in this section shall affect any temporary license to practice issued under this section prior to the effective date of this act and in effect on the effective date of this act. Such temporary license shall be subject to the provisions of this section in effect at the time of its issuance and shall continue to be effective until the date of expiration of the license as provided under this section at the time of issuance of such temporary license.

History: L. 1991, ch. 114, § 5; L. 1996, ch. 153, § 20; L. 1999, ch. 108, § 4; L. 2001, ch. 154, § 9; L. 2006, ch. 61, § 3; July 1.



65-6405a Temporary permit; requirements; fees; expiration, extension.

65-6405a. Temporary permit; requirements; fees; expiration, extension. (a) Upon written application and board approval, an individual who is licensed to engage in the independent clinical practice of marriage and family therapy at the clinical level in another jurisdiction and who is in good standing in that other jurisdiction may engage in the independent practice of clinical marriage and family therapy as provided by K.S.A. 65-6401 et seq., and amendments thereto, in this state for no more than 15 days per year upon receipt of a temporary permit to practice issued by the board.

(b) Any clinical marriage and family therapy services rendered within any 24-hour period shall count as one entire day of clinical marriage and family therapy services.

(c) The temporary permit to practice shall be effective on the date of approval by the board and shall expire December 31 of that year. Upon written application and for good cause shown, the board may extend the temporary permit to practice no more than 15 additional days.

(d) The board may charge a fee of a maximum of $200 for a temporary permit to practice and a fee of a maximum of $200 for an extension of a temporary permit to practice as established by rules and regulations of the board.

(e) A person who holds a temporary permit to practice clinical marriage and family therapy in this state shall be deemed to have submitted to the jurisdiction of the board and shall be bound by the statutes and regulations that govern the practice of clinical marriage and family therapy in this state.

(f) In accordance with the Kansas administrative procedures act, the board may issue a cease and desist order or assess a fine of up to $1,000 per day, or both, against a person licensed in another jurisdiction who engages in the independent practice of clinical marriage and family therapy in this state without complying with the provisions of this section.

(g) This section shall be part of and supplemental to the marriage and family therapists licensure act.

History: L. 2007, ch. 13, § 3; July 1.



65-6406 Licensure of individual registered, certified or licensed in another jurisdiction; when authorized; application fee.

65-6406. Licensure of individual registered, certified or licensed in another jurisdiction; when authorized; application fee. (a) The board may issue a license to an individual who is currently registered, certified or licensed to practice marriage and family therapy in another jurisdiction if the board determines that:

(1) The standards for registration, certification or licensure to practice marriage and family therapy in the other jurisdiction are substantially the equivalent of the requirements of the marriage and family therapists licensure act and rules and regulations of the board;

(2) the applicant demonstrates on forms provided by the board compliance with the following standards as adopted by the board:

(A) Continuous registration, certification or licensure to practice marriage and family therapy during the five years immediately preceding the application with at least the minimum professional experience as established by rules and regulations of the board;

(B) the absence of disciplinary actions of a serious nature brought by a registration, certification or licensing board or agency; and

(C) completion of a masters degree in marriage and family therapy from a regionally accredited university.

(b) Applicants for licensure as a clinical marriage and family therapist shall additionally demonstrate competence to diagnose and treat mental disorders through meeting the requirements of either paragraph (1) or (2) of subsection (a) and at least two of the following areas acceptable to the board:

(1) Either graduate coursework as established by rules and regulations of the board or passing a national clinical examination approved by the board;

(2) three years of clinical practice with demonstrated experience in diagnosing or treating mental disorders; or

(3) attestation from a professional licensed to diagnose and treat mental disorders in independent practice or licensed to practice medicine and surgery stating that the applicant is competent to diagnose and treat mental disorders.

(c) An applicant for a license under this section shall pay an application fee established by the board under K.S.A. 65-6411, and amendments thereto.

History: L. 1991, ch. 114, § 6; L. 1996, ch. 153, § 21; L. 2002, ch. 59, § 1; L. 2003, ch. 129, § 4; July 1.



65-6407 Licensure; expiration and renewal; continuing education; reinstatement of suspended or revoked license.

65-6407. Licensure; expiration and renewal; continuing education; reinstatement of suspended or revoked license. (a) An applicant who meets the requirements for licensure pursuant to this act, has paid the license fee provided for by K.S.A. 65-6411 and amendments thereto and has otherwise complied with the provisions of this act shall be licensed by the board.

(b) Licenses issued pursuant to this act shall expire 24 months from the date of issuance unless revoked prior to that time. A license may be renewed upon application and payment of the fee provided for by K.S.A. 65-6411 and amendments thereto. The application for renewal shall be accompanied by evidence satisfactory to the board that the applicant has completed during the previous 24 months the continuing education required by rules and regulations of the board. As part of such continuing education, the applicant shall complete not less than six continuing education hours relating to diagnosis and treatment of mental disorders and not less than three continuing education hours of professional ethics.

(c) A person whose license has been suspended or revoked may make written application to the board requesting reinstatement of the license upon termination of the period of suspension or revocation in a manner prescribed by the board, which application shall be accompanied by the fee provided for by K.S.A. 65-6411 and amendments thereto.

History: L. 1991, ch. 114, § 7; L. 1996, ch. 153, § 22; L. 1999, ch. 117, § 22; July 1, 2000.



65-6408 Refusal to grant, suspension, condition, limitation, qualification, restriction or revocation of license; grounds.

65-6408. Refusal to grant, suspension, condition, limitation, qualification, restriction or revocation of license; grounds. The board may refuse to grant licensure to, or may suspend, revoke, condition, limit, qualify or restrict the licensure of any individual who the board, after a hearing, determines:

(1) Is incompetent to practice marriage and family therapy, or is found to engage in the practice of marriage and family therapy in a manner harmful or dangerous to a client or to the public;

(2) is convicted by a court of competent jurisdiction of a crime that the board determines is of a nature to render the convicted person unfit to practice marriage and family therapy;

(3) has violated a provision of the marriage and family therapists licensure act or one or more of the rules and regulations of the board;

(4) has obtained or attempted to obtain a license or license renewal by bribery or fraudulent representation;

(5) has knowingly made a false statement on a form required by the board for license or license renewal;

(6) has failed to obtain continuing education credits required by rules and regulations of the board;

(7) has been found guilty of unprofessional conduct as defined by rules and regulations established by the board; or

(8) has had a registration, license or certificate as a marriage and family therapist revoked, suspended or limited, or has had other disciplinary action taken, or an application for registration, license or certificate denied, by the proper regulatory authority of another state, territory, District of Columbia or another country, a certified copy of the record of the action of the other jurisdiction being conclusive evidence thereof.

History: L. 1991, ch. 114, § 8; L. 1996, ch. 153, § 23; Jan. 1, 1997.



65-6409 Construction of act.

65-6409. Construction of act. Nothing in the marriage and family therapists licensure act shall be construed:

(a) To prevent marriage and family therapy practice by students or interns or individuals preparing for the practice of marriage and family therapy to practice under qualified supervision of a professional, recognized and approved by the board, in an educational institution or agency so long as they are designated by titles such as "student," "trainee," "intern" or other titles clearly indicating training status;

(b) to authorize the practice of psychology, medicine and surgery, professional counseling, masters level psychology or licensed social work;

(c) to apply to the activities and services of a rabbi, priest, minister, clergy person or organized ministry of any religious denomination or sect, including a Christian-Science practitioner, unless such person or individual who is a part of the organized ministry is a licensed marriage and family therapist; or

(d) to apply to the activities and services of qualified members of other professional groups including, but not limited to, attorneys, physicians, psychologists, masters level psychologists, professional counselors, registered nurses or social workers performing services consistent with the laws of this state, their training and the code of ethics of their profession, so long as they do not represent themselves as being a marriage and family therapist; or

(e) to prevent qualified persons from doing work within the standards and ethics of their respective professions and callings provided they do not hold themselves out to the public by any title or description of services as being a marriage and family therapist.

History: L. 1991, ch. 114, § 9; L. 1996, ch. 153, § 24; Jan. 1, 1997.



65-6410 Confidential information and communications; exceptions.

65-6410. Confidential information and communications; exceptions. (a) A person licensed under the marriage and family therapists licensure act and employees and professional associates of the person shall not be required to disclose any information that the person, employee or associate may have acquired in rendering marriage and family therapy services, unless:

(1) Disclosure is required by other state laws;

(2) failure to disclose the information presents a clear and present danger to the health or safety of an individual;

(3) the person, employee or associate is a party defendant to a civil, criminal or disciplinary action arising from the therapy, in which case a waiver of the privilege accorded by this section is limited to that action;

(4) the client is a defendant in a criminal proceeding and the use of the privilege would violate the defendant's right to a compulsory process or the right to present testimony and witnesses in that person's behalf; or

(5) a client agrees to a waiver of the privilege accorded by this section, and in circumstances where more than one person in a family is receiving therapy, each such family member agrees to the waiver.  Absent a waiver from each family member, a marriage and family therapist shall not disclose information received from a family member.

(b) Nothing in this section or in this act shall be construed to prohibit any person licensed under the marriage and family therapist licensure act from testifying in court hearings concerning matters of adult abuse, adoption, child abuse, child neglect, or other matters pertaining to the welfare of children or from seeking collaboration or consultation with professional colleagues or administrative superiors, or both, on behalf of a client. There is no privilege under this section for information which is required to be reported to a public official.

History: L. 1991, ch. 114, § 10; L. 1996, ch. 153, § 25; L. 1999, ch. 117, § 23; July 1, 2000.



65-6411 Fees.

65-6411. Fees. (a) The board shall fix by rules and regulations and shall collect the following fees:

(1) For application for licensure, not to exceed $150;

(2) for original licensure, not to exceed $175;

(3) for examination, not to exceed $275;

(4) for renewal of a license, not to exceed $175;

(5) for application for licensure as a clinical marriage and family therapist, not to exceed $175;

(6) for renewal for licensure as a clinical marriage and family therapist, not to exceed $175;

(7) for reinstatement of a license, not to exceed $175;

(8) for replacement of a license, not to exceed $20; and

(9) for late charges, not to exceed $5 for each 30 days of delay beyond the date the renewal application was to be made.

(b) Fees paid to the board are not refundable.

History: L. 1991, ch. 114, § 11; L. 1993, ch. 19, § 1; L. 1996, ch. 153, § 26; L. 1996, ch. 153, § 27; L. 1999, ch. 117, § 24; July 1, 2000.



65-6412 Administrative proceedings; judicial review.

65-6412. Administrative proceedings; judicial review. Proceedings under the marriage and family therapists licensure act shall be conducted in accordance with the Kansas administrative procedure act. Judicial review and civil enforcement of agency actions under the marriage and family therapists licensure act shall be in accordance with the Kansas judicial review act.

History: L. 1991, ch. 114, § 12; L. 1996, ch. 153, § 28; L. 2010, ch. 17, § 167; July 1.



65-6413 Disclosure to client at beginning of client-therapist relationship; documentation.

65-6413. Disclosure to client at beginning of client-therapist relationship; documentation. A licensee under the marriage and family therapists licensure act, at the beginning of a client-therapist relationship, shall inform the client of the level of such licensee's training and the title or titles and license or licenses of such licensee. As a part of such obligation, such licensee shall disclose whether such licensee has a master's degree or a doctoral degree. If such licensee has a doctoral degree, such licensee shall disclose whether or not such doctoral degree is a doctor of medicine degree or some other doctoral degree. If such licensee does not have a medical doctor's degree, such licensee shall disclose that the licensee is not authorized to practice medicine and surgery and is not authorized to prescribe drugs. As a part of such disclosure, such licensee shall advise the client that certain mental disorders can have medical or biological origins, and that the client should consult with a physician. Documentation of such disclosures to a client shall be made in the client's record.

History: L. 1999, ch. 117, § 21; July 1, 2000.






Article 65 SPEECH-LANGUAGE PATHOLOGISTS AND AUDIOLOGISTS

65-6501 Definitions.

65-6501. Definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them in this section:

(a) "Secretary" means the secretary for aging and disability services.

(b) "Speech-language pathology" means the application of principles, methods and procedures related to the development and disorders of human communication. Disorders include any and all conditions, whether of organic or nonorganic origin, that impede the normal process of human communication including disorders and related disorders of speech, articulation, fluency, voice, verbal and written language, auditory comprehension, cognition/communication, and oral pharyngeal or laryngeal sensorimotor competencies, or both. Speech-language pathology does not mean diagnosis or treatment of medical conditions as defined by K.S.A. 65-2869, and amendments thereto.

(c) "Practice of speech-language pathology" means:

(1) Rendering or offering to render to individuals or groups of individuals who have or are suspected of having disorders of communication, any service in speech-language pathology including prevention, identification, evaluation, consultation, habilitation and rehabilitation;

(2) determining the need for personal augmentative communication systems, recommending such systems and providing training in utilization of such systems; and

(3) planning, directing, conducting or supervising such services.

(d) "Speech-language pathologist" means a person who engages in the practice of speech-language pathology and who meets the qualifications set forth in this act.

(e) "Audiology" means the application of principles, methods and procedures related to hearing and the disorders of hearing and to related language and speech disorders. Disorders include any and all conditions, whether of organic or nonorganic origin, peripheral or central, that impede the normal process of human communication including, but not limited to, disorders of auditory sensitivity, acuity, function or processing. Audiology does not mean diagnosis or treatment of medical conditions as defined by K.S.A. 65-2869, and amendments thereto.

(f) "Practice of audiology" means:

(1) Rendering or offering to render to individuals or groups of individuals who have or are suspected of having disorders of hearing, any service in audiology, including prevention, identification, evaluation, consultation and habilitation or rehabilitation (other than hearing aid or other assistive listening device dispensing);

(2) participating in hearing conservation;

(3) providing auditory training and speech reading;

(4) conducting tests of vestibular function;

(5) evaluating tinnitus; and

(6) planning, directing, conducting or supervising services.

(g) "Audiologist" means any person who engages in the practice of audiology and who meets the qualifications set forth in this act.

(h) "Speech-language pathology assistant" means an individual who meets minimum qualifications established by the secretary which are less than those established by this act as necessary for licensing as a speech-language pathologist; does not act independently; and works under the direction and supervision of a speech-language pathologist licensed under this act.

(i) "Audiology assistant" means an individual who meets minimum qualifications established by the secretary, which are less than those established by this act as necessary for licensing as an audiologist; does not act independently; and works under the direction and supervision of an audiologist licensed under this act.

(j) "Sponsor" means entities approved by the secretary for aging and disability services to provide continuing education programs or courses on an ongoing basis under this act and in accordance with any rules and regulations promulgated by the secretary in accordance with this act.

History: L. 1991, ch. 177, § 1; L. 1997, ch. 9, § 1; L. 2012, ch. 100, § 1; L. 2014, ch. 115, § 278; July 1.



65-6502 Speech-language pathology and audiology board established; duties; composition; appointment of members.

65-6502. Speech-language pathology and audiology board established; duties; composition; appointment of members. (a) There is hereby established a speech-language pathology and audiology board. Such board shall be advisory to the secretary for aging and disability services in all matters concerning standards, rules and regulations and all matters relating to this act.

(b) The board shall be composed of five persons appointed by the secretary who have been residents of this state for at least two years. Two members shall be licensed, or initially eligible for licensure, as speech-language pathologists; one member shall be licensed, or initially eligible for licensure, as an audiologist; one member shall be a person licensed to practice medicine and surgery; and one member shall be a member of the general public who is not a health care provider. The secretary may make appointments from a list submitted by professional organizations representing speech pathologists and audiologists.

(c) Members of the board attending meetings of such board or attending a subcommittee meeting thereof authorized by such board shall be paid amounts provided in subsection (e) of K.S.A. 75-3223, and amendments thereto.

(d) Board members shall be appointed for a term of two years and until their successors are appointed and qualified, except that of the initial appointments, which shall be made within 60 days after the effective date of this act, two members first appointed, as specified by the secretary, shall serve on the board for terms of one year and thereafter, upon expiration of such one-year terms, successors shall be appointed in the same manner as the original appointments. The chairperson of the board shall be elected annually from among the members of the board. Whenever a vacancy occurs on the board by reason other than the expiration of a term of office, the secretary shall appoint a successor of like qualifications for the remainder of the unexpired term. No person shall be appointed to serve more than three successive two-year terms.

(e) Appointments to fill vacancies shall be made in the same manner as original appointments for the unexpired portion of the term. The secretary may terminate the appointment of any member for cause which in the opinion of the secretary reasonably justifies such termination.

History: L. 1991, ch. 177, § 2; L. 2012, ch. 100, § 2; L. 2014, ch. 115, § 279; July 1.



65-6503 Duties of secretary for aging and disability services.

65-6503. Duties of secretary for aging and disability services. (a) The secretary shall:

(1) Issue to each person who has met the education and training requirements listed in K.S.A. 65-6505, and amendments thereto, and such other reasonable qualifications as may be established by rules and regulations promulgated by the secretary, the appropriate license as a speech-language pathologist or audiologist;

(2) establish by rules and regulations the methods and procedures for examination of candidates for licensure;

(3) appoint employees necessary to administer this act and fix their compensation within the limits of appropriations made for that purpose;

(4) keep a record of the board's proceedings and a register of all applicants for and recipients of licenses; and

(5) make all such reasonable rules and regulations as deemed necessary to carry out and enforce the provisions of this act.

(b) All rules and regulations, orders and directives of the secretary of health and environment concerning speech-language pathologists and audiologists in existence on the effective date of this act shall continue to be effective and shall be deemed to be duly adopted rules and regulations, orders and directives of the secretary for aging and disability services until revised, amended, revoked or nullified pursuant to law.

(c) All records of the department of health and environment concerning speech-language pathologists and audiologists in existence on the effective date of this act are hereby transferred to the secretary for aging and disability services.

(d) Whenever a reference or designation is made to the department of health and environment concerning speech-language pathologists or audiologists by a contract or other document, such reference or designation shall be deemed to apply to the secretary for aging and disability services.

History: L. 1991, ch. 177, § 3; L. 2012, ch. 100, § 3; L. 2014, ch. 115, § 280; July 1.



65-6504 Unlawful acts and representations; persons licensed under act not authorized to engage in dispensing and fitting hearing aids and not engaged in practice of healing arts; self representation.

65-6504. Unlawful acts and representations; persons licensed under act not authorized to engage in dispensing and fitting hearing aids and not engaged in practice of healing arts; self representation. (a) On or after September 1, 1992, it shall be unlawful for any person to engage in the practice of speech-language pathology or audiology in the state of Kansas unless such person has been issued a valid license pursuant to this act or is specifically exempted from the provisions of this act. It shall be unlawful for any person to hold oneself out to the public as a "speech pathologist," "speech therapist," "speech correctionist," "speech clinician," "language pathologist," "voice therapist," "voice pathologist," "logopedist," "communicologist," "aphasiologist," "phoniatrist," "audiologist," "audiometrist," "hearing therapist," "hearing clinician," "hearing aid audiologist," or any variation, unless such person is licensed under this act as a speech-language pathologist or audiologist.

(b) No person licensed under this act shall be authorized to engage in the practice of dispensing and fitting hearing aids as defined under K.S.A. 74-5807, and amendments thereto, unless such person is also licensed or holds a certificate of endorsement under the hearing aid act to engage in the practice of dispensing and fitting hearing aids.

(c) Persons licensed under this act to engage in the practice of speech-language pathology or audiology shall not be deemed to be engaged in the practice of the healing arts when practicing under and in accordance with this act.

(d) Persons licensed under this act to engage in the practice of audiology with doctorate degrees shall use the appropriate words or letters, such as "AuD," "PhD," "EdD" and "ScD," when using the letters or term "Dr." or "Doctor" to identify themselves.

History: L. 1991, ch. 177, § 4; L. 2010, ch. 118, § 4; July 1.



65-6505 Qualifications for licensure.

65-6505. Qualifications for licensure. (a) Speech-language pathologists or audiologists shall meet the following qualifications for licensure under this act:

(1) Except as otherwise provided in subsection (b), possession of at least a master's degree or equivalent in speech-language pathology or audiology from an educational institution with standards consistent with those of the state universities of Kansas approved by the secretary pursuant to rules and regulations;

(2) completion of supervised clinical practicum experiences from an educational institution or its cooperating programs the content of which shall be consistent with the standards of the state universities of Kansas and delineated in the rules and regulations;

(3) except as otherwise provided in subsection (c), completion of a postgraduate professional experience pursuant to rules and regulations; and

(4) passage of an examination in speech-language pathology or audiology pursuant to rules and regulations.

(b) Any individual seeking licensure as an audiologist on or after January 1, 2012, shall possess at least a doctorate degree or equivalent in audiology from an educational institution with standards consistent with those of the state universities of Kansas approved by the secretary pursuant to rules and regulations. Any individual who possesses at least a master's degree or equivalent in audiology prior to January 1, 2012, shall be deemed to have met the educational requirement of subsection (a)(1) for licensure as an audiologist.

(c) Any applicant who possesses an audiology clinical doctoral degree shall be exempt from the requirements in subsection (a)(3).

History: L. 1991, ch. 177, § 5; L. 1995, ch. 260, § 6; L. 2010, ch. 118, § 5; July 1.



65-6506 Application for licensure; expiration and renewal; fees; reinstatement of lapsed license; licensure by another jurisdiction; temporary license.

65-6506. Application for licensure; expiration and renewal; fees; reinstatement of lapsed license; licensure by another jurisdiction; temporary license. (a) Any applicant for licensure shall submit an application to the secretary upon the forms prescribed and furnished by the secretary and shall pay appropriate fees as established by the secretary, including examination fees if required. All licenses shall expire after two years and may be renewed by submitting an application, showing proof of completing required continuing education and paying a renewal fee to be established by rule and regulation and collected by the secretary. The secretary may issue a license for a period of less than two years for the purpose of administratively adjusting renewals. In such case, the licensee shall be charged a prorated renewal fee based upon current renewal fee structure.

(b) At least 30 days before the expiration of the license, the secretary shall notify the licensee of the expiration by mail addressed to the licensee's last place of residence as noted upon the office records.  If the licensee fails to submit an application and fee by the date of expiration of the license, the licensee shall be given a second notice that the license has expired and the license may only be renewed if the application, renewal fee, and late renewal fee are received by the secretary with the 30-day period following the date of expiration and, if both fees are not received within the 30-day period, the license shall be considered to have lapsed for failure to renew and shall be reissued only after the applicant has been reinstated under subsection (c). Temporary licenses may be renewed for one consecutive 12-month period upon payment of renewal fee and documentation of failure to complete requirements for which the temporary license was originally issued.

(c) A licensee who fails to renew as herein provided may be reinstated upon payment of the renewal fee and the reinstatement fee, and upon submitting evidence of satisfactory completion of any applicable continuing education requirements established by the secretary.  The secretary shall adopt rules and regulations establishing appropriate continuing education requirements for reinstatement of persons whose licenses have lapsed for failure to renew.

(d) The secretary may issue a license to a person holding a valid license in another state if:

(1) The secretary receives from the issuing state or states documentation that the licensee is currently in good standing with no violations or sanctions pending or in effect;

(2) the applicant, pursuant to rules and regulations: (A) Meets current educational, clinical practicum, postgraduate professional experience and examination requirements; or (B) has received a masters degree awarded prior to January 1, 1993, with a major course of study in speech-language pathology or audiology, or both, and a supervised clinical practicum experience and has completed postgraduate professional experience and passed an examination in speech-language pathology or audiology, or both; and

(3) the applicant pays an endorsement and application fee pursuant to rules and regulations.

(e) The secretary may issue a temporary speech-language pathology or audiology license for a period of 12 months pursuant to rules and regulations.

History: L. 1991, ch. 177, § 6; L. 1995, ch. 260, § 7; July 1.



65-6507 Contracts to obtain information about courses of study and clinical practicum experience.

65-6507. Contracts to obtain information about courses of study and clinical practicum experience. The secretary may contract with investigative agencies, commissions or consultants to assist the secretary in obtaining information about courses of study and supervised clinical practicum experiences to be approved by the secretary under K.S.A. 65-6505 and amendments thereto.

History: L. 1991, ch. 177, § 7; Jan. 1, 1992.



65-6508 Denial, revocation, suspension or limitation of license; grounds.

65-6508. Denial, revocation, suspension or limitation of license; grounds. The secretary shall deny, revoke, suspend or limit the license provided for in this act for any of the following reasons:

(a) Making a false statement on an application for a license, or any other document required by the secretary;

(b) engaging or attempting to engage, or representing oneself as so entitled, to perform procedures not authorized in the license;

(c) demonstrating incompetence or making consistent negligent errors in tests or procedures;

(d) engaging in dishonorable, unethical or unprofessional conduct, as defined by rules and regulations;

(e) providing professional services while mentally incompetent, under the influence of alcohol or narcotic or controlled substance that is in excess of therapeutic amounts or without valid medical indication;

(f) violating or aiding and abetting in a violation of any provisions of this act or any of the rules or regulations adopted under this act; or

(g) having been convicted of a crime found by the secretary to have a direct bearing on whether one should be entrusted to serve the public in the capacity of a speech-language pathologist or audiologist.

History: L. 1991, ch. 177, § 8; L. 1995, ch. 260, § 8; July 1.



65-6509 Administrative proceedings; judicial review.

65-6509. Administrative proceedings; judicial review. Proceedings under this act shall be conducted in accordance with the Kansas administrative procedure act. Judicial review and civil enforcement of agency actions under this act shall be in accordance with the Kansas judicial review act.

History: L. 1991, ch. 177, § 9; L. 2010, ch. 17, § 168; July 1.



65-6510 Penalty for violation of act.

65-6510. Penalty for violation of act. Any person who violates any of the provisions of this act shall be guilty of a class C misdemeanor and each day in violation of this act shall be considered a separate offense.

History: L. 1991, ch. 177, § 10; Jan. 1, 1992.



65-6511 Act not applicable to certain persons.

65-6511. Act not applicable to certain persons. The provisions of this act shall not apply to:

(a) Personnel employed by the United States government;

(b) health care providers as defined by K.S.A. 65-4921 and amendments thereto or exempt licensees under the Kansas healing arts act who are providing services within the lawful scope of their authority so long as they do not hold themselves out to the public by a title set forth in K.S.A. 65-6504 and amendments thereto;

(c) persons duly credentialed by this state as a teacher of the deaf or hearing impaired who are providing services within the lawful scope of their authority so long as they do not hold themselves out to the public by a title set forth in K.S.A. 65-6504 and amendments thereto;

(d) the activities and services of persons pursuing a course of study leading to a degree in speech-language pathology or audiology at a college or university provided that:  (1) These activities and services constitute a part of the organized course of study at that institution; (2) such persons are designated by a title such as intern, trainee, student, or by other such title clearly indicating the status appropriate to their level of education; and (3) such persons work under the supervision of a person licensed by this state to practice speech-language pathology or audiology.

(e) an employee or other person under the supervision of a person licensed to practice medicine and surgery in this state so long as such persons do not hold themselves out to the public by a title set forth in K.S.A. 65-6504 and amendments thereto; or

(f) persons licensed or holding a certificate of endorsement to engage in the practice of dispensing and fitting hearing aids under the hearing aid act when practicing under and in accordance with the hearing aid act so long as such persons do not hold themselves out to the public by a title set forth in K.S.A. 65-6504 and amendments thereto.

History: L. 1991, ch. 177, § 11; Jan. 1, 1992.



65-6512 Fees.

65-6512. Fees. The secretary shall fix by rules and regulations the licensure fee, sponsorship fee, temporary licensure fee, renewal fee, late renewal fee, reinstatement fee, and examination fee, if necessary, under this act. Such fees shall be fixed in an amount to cover the costs of administering the provisions of the act. No fee shall be more than $200. The secretary shall remit all moneys received from fees, charges or penalties under this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1991, ch. 177, § 12; L. 1997, ch. 9, § 2; L. 2001, ch. 5, § 269; July 1.






Article 66 ADDICTIONS COUNSELORS

65-6607 Citation of act.

65-6607. Citation of act. K.S.A. 2015 Supp. 65-6607 through 65-6620, and amendments thereto, shall be known and may be cited as the addictions counselor licensure act.

History: L. 2010, ch. 45, § 1; July 1, 2011.



65-6608 Definitions.

65-6608. Definitions. As used in the addictions counselor licensure act:

(a) "Board" means the behavioral sciences regulatory board created under K.S.A. 74-7501, and amendments thereto.

(b) "Addiction counseling" means the utilization of special skills to assist persons with addictions, and to assist such persons' families and friends to achieve resolution of addiction through the exploration of the disease and its ramifications, the examination of attitudes and feelings, the consideration of alternative solutions and decision making, as these relate specifically to addiction. Evaluation and assessment, treatment including treatment plan development, crisis intervention, referral, record keeping and clinical consultation specifically related to addiction are within the scope of addiction counseling. Additionally, at the clinical level of licensure, addiction counseling includes independent practice and the diagnosis and treatment of substance use disorders.

(c) "Licensed addiction counselor" means a person who engages in the practice of addiction counseling limited to substance use disorders and who is licensed under this act. Such person shall engage in the practice of addiction counseling in a state-licensed or certified alcohol and other drug treatment program or in completing a Kansas domestic violence offender assessment for participants in a certified batterer intervention program pursuant to K.S.A. 2015 Supp. 75-7d01 through 75-7d13, and amendments thereto, unless otherwise exempt for licensure under subsection (m) of K.S.A. 59-29b46, and amendments thereto.

(d) "Licensed clinical addiction counselor" means a person who engages in the independent practice of addiction counseling and diagnosis and treatment of substance use disorders specified in the edition of the American psychiatric association's diagnostic and statistical manual of mental disorders (DSM) designated by the board by rules and regulations and is licensed under this act.

History: L. 2010, ch. 45, § 2; L. 2011, ch. 114, § 10; L. 2012, ch. 58, § 1;  L. 2012, ch. 162, § 88; May 31.



65-6609 Prohibited acts.

65-6609. Prohibited acts. (a) On and after September 1, 2011, no person shall engage in the practice of addiction counseling or represent that such person is a licensed addiction counselor or is an addiction counselor or a substance abuse counselor or an alcohol and drug counselor without having first obtained a license as an addiction counselor under the addictions counselor licensure act.

(b) On and after September 1, 2011, no person shall engage in the practice of addiction counseling as a clinical addiction counselor or represent that such person is a licensed clinical addiction counselor or is a clinical addiction counselor or a clinical substance abuse counselor or a clinical alcohol and drug counselor without having first obtained a license as a clinical addiction counselor under the addiction counselor licensure act.

(c) Violation of this section is a class B misdemeanor.

History: L. 2010, ch. 45, § 3; L. 2011, ch. 114, § 11; July 1.



65-6610 Application for licensure; requirements.

65-6610.  Application for licensure; requirements. (a) An applicant for licensure as an addiction counselor shall furnish evidence that the applicant:

(1) Has attained the age of 21; and

(2) (A) has completed at least a baccalaureate degree from an addiction counseling program that is part of a college or university approved by the board; or

(B) has completed at least a baccalaureate degree from a college or university approved by the board in a related field that includes a minimum number of semester hours of coursework on substance use disorders as approved by the board; or

(C) has completed at least a baccalaureate degree from a college or university approved by the board in a related field with additional coursework in addiction counseling from a college or university approved by the board, and such degree program and the additional coursework includes a minimum number of semester hours of coursework on substance use disorders as approved by the board; or

(D) is currently licensed in Kansas as a licensed baccalaureate social worker and has completed a minimum number of semester hours of coursework on substance use disorders as approved by the board; or

(E) is currently licensed in Kansas as a licensed master social worker, licensed professional counselor, licensed marriage and family therapist or licensed masters level psychologist; and

(3) has passed an examination approved by the board; and

(4) has satisfied the board that the applicant is a person who merits the public trust; and

(5) each applicant has paid the application fee established by the board under K.S.A. 2015 Supp. 65-6618, and amendments thereto.

(b) Applications for licensure as a clinical addiction counselor shall be made to the board on a form and in the manner prescribed by the board. Each applicant shall furnish evidence satisfactory to the board that the applicant:

(1) Has attained the age of 21; and

(2) (A) (i) has completed at least a master's degree from an addiction counseling program that is part of a college or university approved by the board; and

(ii) has completed not less than two years of postgraduate supervised professional experience in accordance with a clinical supervision plan approved by the board of not less than 4,000 hours of supervised professional experience including at least 1,500 hours of direct client contact conducting substance abuse assessments and treatment with individuals, couples, families or groups and not less than 150 hours of clinical supervision, including not less than 50 hours of person-to-person individual supervision, integrating diagnosis and treatment of substance use disorders with use of the diagnostic and statistical manual of mental disorders of the American psychiatric association; or has completed not less than two years of postgraduate supervised professional experience in accordance with a clinical supervision plan approved by the board of not less than 2,000 hours of supervised professional experience including at least 750 hours of direct client contact conducting substance abuse assessments and treatment with individuals, couples, families or groups and not less than 75 hours of clinical supervision, including not less than 25 hours of person-to-person individual supervision, integrating diagnosis and treatment of substance use disorders with use of the diagnostic and statistical manual of mental disorders of the American psychiatric association, and such person has a doctoral degree in addiction counseling or a related field as approved by the board; or

(B) (i) has completed a master's degree from a college or university approved by the board in a related field that includes a minimum number of semester hours of coursework supporting the diagnosis and treatment of substance use disorders as approved by the board; and

(ii) has completed not less than two years of postgraduate supervised professional experience in accordance with a clinical supervision plan approved by the board of not less than 4,000 hours of supervised professional experience including at least 1,500 hours of direct client contact conducting substance abuse assessments and treatment with individuals, couples, families or groups and not less than 150 hours of clinical supervision, including not less than 50 hours of person-to-person individual supervision, integrating diagnosis and treatment of substance use disorders with use of the diagnostic and statistical manual of mental disorders of the American psychiatric association; or has completed not less than two years of postgraduate supervised professional experience in accordance with a clinical supervision plan approved by the board of not less than 2,000 hours of supervised professional experience including at least 750 hours of direct client contact conducting substance abuse assessments and treatment with individuals, couples, families or groups and not less than 75 hours of clinical supervision, including not less than 25 hours of person-to-person individual supervision, integrating diagnosis and treatment of substance use disorders with use of the diagnostic and statistical manual of mental disorders of the American psychiatric association, and such person has a doctoral degree in addiction counseling or a related field as approved by the board; or

(C) (i) has completed a master's degree from a college or university approved by the board in a related field with additional coursework in addiction counseling from a college or university approved by the board and such degree program and additional coursework includes a minimum number of semester hours of coursework supporting the diagnosis and treatment of substance use disorders as approved by the board; and

(ii) has completed not less than two years of postgraduate supervised professional experience in accordance with a clinical supervision plan approved by the board of not less than 4,000 hours of supervised professional experience including at least 1,500 hours of direct client contact conducting substance abuse assessments and treatment with individuals, couples, families or groups and not less than 150 hours of clinical supervision, including not less than 50 hours of person-to-person individual supervision, integrating diagnosis and treatment of substance use disorders with use of the diagnostic and statistical manual of mental disorders of the American psychiatric association; or has completed not less than two years of postgraduate supervised professional experience in accordance with a clinical supervision plan approved by the board of not less than 2,000 hours of supervised professional experience including at least 750 hours of direct client contact conducting substance abuse assessments and treatment with individuals, couples, families or groups and not less than 75 hours of clinical supervision, including not less than 25 hours of person-to-person individual supervision, integrating diagnosis and treatment of substance use disorders with use of the diagnostic and statistical manual of mental disorders of the American psychiatric association, and such person has a doctoral degree in addiction counseling or a related field as approved by the board; or

(D) (i) has completed a master's degree in a related field from a college or university approved by the board and is licensed by the board as a licensed addiction counselor; and

(ii) has completed not less than two years of postgraduate supervised professional experience in accordance with a clinical supervision plan approved by the board of not less than 4,000 hours of supervised professional experience including at least 1,500 hours of direct client contact conducting substance abuse assessments and treatment with individuals, couples, families or groups and not less than 150 hours of clinical supervision, including not less than 50 hours of person-to-person individual supervision, integrating diagnosis and treatment of substance use disorders with use of the diagnostic and statistical manual of mental disorders of the American psychiatric association; or has completed not less than two years of postgraduate supervised professional experience in accordance with a clinical supervision plan approved by the board of not less than 2,000 hours of supervised professional experience including at least 750 hours of direct client contact conducting substance abuse assessments and treatment with individuals, couples, families or groups and not less than 75 hours of clinical supervision, including not less than 25 hours of person-to-person individual supervision, integrating diagnosis and treatment of substance use disorders with use of the diagnostic and statistical manual of mental disorders of the American psychiatric association, and such person has a doctoral degree in addiction counseling or a related field as approved by the board; or

(E) is currently licensed in Kansas as a licensed psychologist, licensed specialist clinical social worker, licensed clinical professional counselor, licensed clinical psychotherapist or licensed clinical marriage and family therapist and provides to the board an attestation from a professional licensed to diagnose and treat mental disorders, or substance use disorders, or both, in independent practice or licensed to practice medicine and surgery stating that the applicant is competent to diagnose and treat substance use disorders; and

(3) has passed an examination approved by the board; and

(4) has satisfied the board that the applicant is a person who merits the public trust; and

(5) has paid the application fee fixed under K.S.A. 2015 Supp. 65-6618, and amendments thereto.

(c) A person who was registered by the behavioral sciences regulatory board as an alcohol and other drug counselor or credentialed by the Kansas department for aging and disability services as an alcohol and drug credentialed counselor or credentialed by the Kansas association of addiction professionals as an alcohol and other drug abuse counselor in Kansas at any time prior to the effective date of this act, who was registered in Kansas as an alcohol and other drug counselor, an alcohol and drug credentialed counselor or a credentialed alcohol and other drug abuse counselor within three years prior to the effective date of this act and whose last registration or credential in Kansas prior to the effective date of this act was not suspended or revoked, upon application to the board, payment of fees and completion of applicable continuing education requirements, shall be licensed as a licensed addiction counselor by providing demonstration acceptable to the board of competence to perform the duties of an addiction counselor.

(d) Any person who was registered by the behavioral sciences regulatory board as an alcohol and other drug counselor or credentialed by the department of social and rehabilitation services as an alcohol and drug credentialed counselor or credentialed by the Kansas association of addiction professionals as an alcohol and other drug abuse counselor in Kansas at any time prior to the effective date of this act, and who is also licensed to practice independently as a mental health practitioner or person licensed to practice medicine and surgery, and who was registered or credentialed in Kansas as an alcohol and other drug counselor within three years prior to the effective date of this act and whose last registration or credential in Kansas prior to the effective date of this act was not suspended or revoked, upon application to the board, payment of fees and completion of applicable continuing education requirements, shall be licensed as a licensed clinical addiction counselor and may engage in the independent practice of addiction counseling and is authorized to diagnose and treat substance use disorders specified in the edition of the diagnostic and statistical manual of mental disorders of the American psychiatric association designated by the board by rules and regulations.

(e) Any person who was credentialed by the department of social and rehabilitation services as an alcohol and drug counselor and has been actively engaged in the practice, supervision or administration of addiction counseling in Kansas for not less than four years and holds a master's degree in a related field from a college or university approved by the board and whose last registration or credential in Kansas prior to the effective date of this act was not suspended or revoked, upon application to the board, payment of fees and completion of applicable continuing education requirements, shall be licensed as a clinical addiction counselor and may engage in the independent practice of addiction counseling and is authorized to diagnose and treat substance use disorders specified in the edition of the diagnostic and statistical manual of mental disorders of the American psychiatric association designated by the board by rules and regulations.

(f) A licensed addiction counselor shall engage in the practice of addiction counseling only in a state licensed or certified alcohol and other drug treatment program, unless otherwise exempt from licensure under subsection (m) of K.S.A. 59-29b46, and amendments thereto.

History: L. 2010, ch. 45, § 4; L. 2011, ch. 114, § 12; L. 2012, ch. 58, § 2; L. 2014, ch. 115, § 281; July 1.



65-6611 Temporary license; application; limitations on practice.

65-6611. Temporary license; application; limitations on practice. (a) A person who is waiting to take the examination for licensure as an addiction counselor may apply to the board for a temporary license to practice as a licensed addiction counselor by (1) paying an application fee for a temporary license fixed under K.S.A. 2015 Supp. 65-6618, and amendments thereto, and (2) meeting the application requirements as stated in subsections (a)(1), (2) and (4) of K.S.A. 2015 Supp. 65-6610, and amendments thereto.

(b) (1) A temporary license may be issued by the board after the application has been reviewed and approved by the board and the applicant has paid the appropriate fee set by the board for issuance of new licenses.

(2) Absent extenuating circumstances approved by the board, a temporary license issued by the board shall expire upon the date the board issues or denies the person a license to practice addiction counseling or 12 months after the date of issuance of the temporary license.

(3) No temporary license will be renewed or issued again on any subsequent application for the same license level. The preceding provision in no way limits the number of times an applicant may take the examination.

(c) A person practicing addiction counseling with a temporary license may not use the title "licensed addiction counselor" or the initials "LAC" independently. The word "licensed" may be used only when followed by the words "by temporary license" such as licensed addiction counselor by temporary license, or addiction counselor, temporarily licensed.

(d) No person may practice addiction counseling under a temporary license except in a licensed or certified alcohol and other drug abuse program, under the direction of a person licensed by the behavioral sciences regulatory board at the clinical level or a person licensed to practice medicine and surgery.

(e) Nothing in this section shall affect any temporary license to practice issued under this section prior to the effective date of this act and in effect on the effective date of this act. Such temporary license shall be subject to the provisions of this section in effect at the time of its issuance and shall continue to be effective until the date of expiration of the license as provided under this section at the time of issuance of such license.

History: L. 2010, ch. 45, § 5; July 1, 2011.



65-6612 Temporary permit to engage in clinical addiction counseling; time limitations; fees, fines, cease and desist orders.

65-6612. Temporary permit to engage in clinical addiction counseling; time limitations; fees, fines, cease and desist orders. (a) Upon written application and board approval, an individual who is licensed to engage in the independent clinical practice of addiction counseling at the clinical level in another jurisdiction and who is in good standing in that other jurisdiction may engage in the independent practice of clinical addiction counseling as provided by the addictions counselor licensure act, in this state for not more than 15 days per year upon receipt of a temporary permit to practice issued by the board.

(b) Any clinical addiction counseling services rendered within any 24-hour period shall count as one entire day of clinical addiction counseling services.

(c) The temporary permit to practice shall be effective on the date of approval by the board and shall expire December 31 of that year. Upon written application and for good cause shown, the board may extend the temporary permit to practice no more than 15 additional days.

(d) The board shall charge a fee for a temporary permit to practice and a fee for an extension of a temporary permit to practice as fixed under K.S.A. 2015 Supp. 65-6618, and amendments thereto.

(e) A person who holds a temporary permit to practice clinical addiction counseling in this state shall be deemed to have submitted to the jurisdiction of the board and shall be bound by the statutes and regulations that govern the practice of clinical addiction counseling in this state.

(f) In accordance with the Kansas administrative procedure act, the board may issue a cease and desist order or assess a fine of up to $1,000 per day, or both, against a person licensed in another jurisdiction who engages in the independent practice of clinical addiction counseling in this state without complying with the provisions of this section.

History: L. 2010, ch. 45, § 6; July 1, 2011.



65-6613 Licensure of individual registered, certified or licensed in another jurisdiction.

65-6613. Licensure of individual registered, certified or licensed in another jurisdiction. (a) The board may issue a license to an individual who is currently registered, certified or licensed to practice addiction counseling in another jurisdiction if the board determines that:

(1) The standards for registration, certification or licensure to practice addiction counseling in the other jurisdiction are substantially the equivalent of the requirements of the addictions counselor licensure act and rules and regulations of the board; or

(2) the applicant demonstrates on forms provided by the board compliance with the following standards as adopted by the board:

(A) Continuous registration, certification or licensure to practice addiction counseling during the five years immediately preceding the application with at least the minimum professional experience as established by rules and regulations of the board; and

(B) the absence of disciplinary actions of a serious nature brought by a registration, certification or licensing board or agency; and

(C) completion of a baccalaureate or master's degree in addiction counseling from a college or university approved by the board or completion of a baccalaureate or master's degree in a related field that includes all required addiction coursework.

(b) The board may issue a license to an individual who is currently registered, certified or licensed to practice clinical addiction counseling in another jurisdiction if the board determines that:

(1) The standards for registration, certification or licensure to practice clinical addiction counseling in the other jurisdiction are substantially the equivalent of the requirements of the addictions counselor licensure act and rules and regulations of the board; or

(2) the applicant demonstrates on forms provided by the board compliance with the following standards as adopted by the board:

(A) Continuous registration, certification or licensure to practice clinical addiction counseling during the five years immediately preceding the application with at least the minimum professional experience as established by rules and regulations of the board; and

(B) the absence of disciplinary actions of a serious nature brought by a registration, certification or licensing board or agency; and

(C) (i) completion of at least a master's degree in clinical addiction counseling from a college or university approved by the board; or

(ii) completion of at least a master's degree from a college or university approved by the board in a related field that includes a minimum number of semester hours of coursework supporting the diagnosis and treatment of substance use disorders as approved by the board; or

(iii) completion of at least a master's degree from a college or university approved by the board in a related field with additional coursework in addiction counseling from a college or university approved by the board and such degree program and additional coursework includes a minimum number of semester hours of coursework supporting the diagnosis and treatment of substance use disorders as approved by the board; and

(D) at least two of the following areas acceptable to the board:

(i) Either coursework as established by rules and regulations of the board or passing a national clinical examination approved by the board; or

(ii) three years of clinical practice with demonstrated experience supporting diagnosing or treating substance use disorders; or

(iii) attestation from a professional licensed to diagnose and treat mental disorders, or substance use disorders, or both, in independent practice or licensed to practice medicine and surgery stating that the applicant is competent to diagnose and treat substance use disorders.

(c) An applicant for a license under this section shall pay an application fee established by the board under K.S.A. 2015 Supp. 65-6618, and amendments thereto.

History: L. 2010, ch. 45, § 7; L. 2011, ch. 114, § 13; L. 2012, ch. 58, § 3; July 1.



65-6614 Licensure; expiration and renewal; continuing education; reinstatement of suspended or revoked license.

65-6614. Licensure; expiration and renewal; continuing education; reinstatement of suspended or revoked license. (a) An applicant who meets the requirements for licensure pursuant to this act, has paid the license fee provided for by K.S.A. 2015 Supp. 65-6618, and amendments thereto, and has otherwise complied with the provisions of this act shall be licensed by the board.

(b) Licenses issued pursuant to this act shall expire 24 months from the date of issuance unless revoked prior to that time. A license may be renewed upon application and payment of the fee provided for by K.S.A. 2015 Supp. 65-6618, and amendments thereto. The application for renewal shall be accompanied by evidence satisfactory to the board that the applicant has completed during the previous 24 months the continuing education required by rules and regulations of the board. As part of such continuing education, the clinical addiction counselor applicant shall complete not less than six continuing education hours relating to diagnosis and treatment of substance use disorders. Both the clinical addiction counselor applicant and the addiction counselor applicant shall complete not less than three continuing education hours of professional ethics.

(c) A person whose license has been suspended or revoked may make written application to the board requesting reinstatement of the license upon termination of the period of suspension or revocation in a manner prescribed by the board, which application shall be accompanied by the fee provided for by K.S.A. 2015 Supp. 65-6618, and amendments thereto.

History: L. 2010, ch. 45, § 8; L. 2011, ch. 114, § 14; July 1.



65-6615 Refusal to grant licensure; other licensure actions; grounds.

65-6615. Refusal to grant licensure; other licensure actions; grounds. The board may refuse to grant licensure to, or may suspend, revoke, condition, limit, qualify or restrict the licensure issued under this act of any individual who the board, after the opportunity for a hearing, determines:

(a) Is incompetent to practice addiction counseling, or is found to engage in the practice of addiction counseling in a manner harmful or dangerous to a client or to the public;

(b) is convicted by a court of competent jurisdiction of a felony, misdemeanor crimes against persons or substantiation of abuse against a child, adult or resident of a care facility, even if not practice related;

(c) has violated a provision of the addictions counselor licensure act or one or more of the rules and regulations of the board;

(d) has obtained or attempted to obtain a license or license renewal by bribery or fraudulent representation;

(e) has knowingly made a false statement on a form required by the board for license or license renewal;

(f) has failed to obtain continuing education credits required by rules and regulations of the board;

(g) has been found guilty of unprofessional conduct as defined by rules and regulations established by the board; or

(h) has had a registration, license or certificate as an addiction counselor revoked, suspended or limited, or has had other disciplinary action taken, or an application for registration, license or certificate denied, by the proper regulatory authority of another state, territory, District of Columbia or another country, a certified copy of the record of the action of the other jurisdiction being conclusive evidence thereof.

History: L. 2010, ch. 45, § 9; L. 2011, ch. 114, § 15; July 1.



65-6616 Construction of act.

65-6616. Construction of act. Nothing in the addictions counselor licensure act shall be construed:

(a) To prevent addiction counseling practice by students or interns or individuals preparing for the practice of addiction counseling to practice under qualified supervision of a professional, recognized and approved by the board, in an educational institution or agency so long as they are designated by titles such as "student," "trainee," "intern" or other titles clearly indicating training status;

(b) to authorize the practice of psychology, medicine and surgery, professional counseling, marriage and family therapy, master's level psychology or social work or other professions licensed by the behavioral sciences regulatory board;

(c) to apply to the activities and services of a rabbi, priest, minister, clergy person or organized ministry of any religious denomination or sect, including a Christian-Science practitioner, unless such person or individual who is a part of the organized ministry is a licensed addiction counselor;

(d) to apply to the activities and services of qualified members of other professional groups including, but not limited to, attorneys, physicians, psychologists, master's level psychologists, marriage and family therapists, professional counselors, or other professions licensed by the behavioral sciences regulatory board, registered nurses or social workers performing services consistent with the laws of this state, their training and the code of ethics of their profession, so long as they do not represent themselves as being an addiction counselor; or

(e) to prevent qualified persons from doing work within the standards and ethics of their respective professions and callings provided they do not hold themselves out to the public by any title or description of services as being an addiction counselor.

History: L. 2010, ch. 45; § 10; L. 2011, ch. 114, § 16; July 1.



65-6617 Confidential information and communications; exceptions.

65-6617. Confidential information and communications; exceptions. (a) A person licensed under the addictions counselor licensure act and employees and professional associates of the person shall not be required to disclose any information that the person, employee or associate may have acquired in rendering addiction counseling services, unless:

(1) Disclosure is required by other state laws;

(2) failure to disclose the information presents a clear and present danger to the health or safety of an individual;

(3) the person, employee or associate is a party defendant to a civil, criminal or disciplinary action arising from the therapy, in which case a waiver of the privilege accorded by this section is limited to that action;

(4) the client is a defendant in a criminal proceeding and the use of the privilege would violate the defendant's right to a compulsory process or the right to present testimony and witnesses in that person's behalf; or

(5) a client agrees to a waiver of the privilege accorded by this section, and in circumstances where more than one person in a family is receiving therapy, each such family member agrees to the waiver. Absent a waiver from each family member, an addiction counselor shall not disclose information received from a family member.

(b) Nothing in this section or in this act shall be construed to prohibit any person licensed under the addictions counselor licensure act from testifying in court hearings concerning matters of adult abuse, adoption, child abuse, child neglect or other matters pertaining to the welfare of children or from seeking collaboration or consultation with professional colleagues or administrative superiors, or both, on behalf of a client. There is no privilege under this section for information which is required to be reported to a public official.

History: L. 2010, ch. 45, § 11; July 1, 2011.



65-6618 Fees.

65-6618. Fees. (a) The board shall fix by rules and regulations and shall collect the following fees:

(1) For application for licensure as an addiction counselor, not to exceed $150;

(2) for original licensure as an addiction counselor, not to exceed $150;

(3) for renewal of a license as an addiction counselor, not to exceed $150;

(4) for a temporary license as an addiction counselor, not to exceed $100;

(5) for application for licensure as a clinical addiction counselor, not to exceed $150;

(6) for original licensure as a clinical addiction counselor, not to exceed $150;

(7) for renewal for licensure as a clinical addiction counselor, not to exceed $150;

(8) for a temporary permit to practice clinical addiction counseling, not to exceed $200;

(9) for extension of a temporary permit to practice clinical addiction counseling, not to exceed $200;

(10) for reinstatement of a license, not to exceed $150;

(11) for replacement of a license, not to exceed $20; and

(12) for late renewal penalty, an amount equal to the fee for renewal.

(b) The board shall require that fees paid for any examination under the addictions counselor licensure act be paid directly to the examination services by the person taking the examination.

(c) Fees paid to the board are not refundable.

History: L. 2010, ch. 45, § 12; July 1, 2011.



65-6619 Administrative proceedings; judicial review.

65-6619. Administrative proceedings; judicial review. Proceedings under the addictions counselor licensure act shall be conducted in accordance with the Kansas administrative procedure act. Judicial review and civil enforcement of agency actions under the addictions counselor licensure act shall be in accordance with the Kansas judicial review act.

History: L. 2010, ch. 45, § 13; July 1, 2011.



65-6620 Disclosure to client at beginning of client-therapist relationship; documentation.

65-6620. Disclosure to client at beginning of client-therapist relationship; documentation. A licensee under the addictions counselor licensure act, at the beginning of a client-therapist relationship, shall inform the client of the level of such licensee's training and the title or titles and license or licenses of such licensee. As a part of such obligation, such licensee shall disclose whether such licensee has a baccalaureate, master's degree or a doctoral degree. If such licensee has a doctoral degree, such licensee shall disclose whether or not such doctoral degree is a doctor of medicine degree or some other doctoral degree. If such licensee does not have a medical doctor's degree, such licensee shall disclose that the licensee is not authorized to practice medicine and surgery and is not authorized to prescribe drugs. As a part of such disclosure, such licensee shall advise the client that certain mental disorders can have medical or biological origins, and that the client should consult with a physician. Documentation of such disclosures to a client shall be made in the client's record.

History: L. 2010, ch. 45, § 14; July 1, 2011.






Article 67 ABORTION

65-6701 Definitions.

65-6701. Definitions. As used in K.S.A. 65-6701 through 65-6721, and amendments thereto:

(a) "Abortion" means the use or prescription of any instrument, medicine, drug or any other substance or device to terminate the pregnancy of a woman known to be pregnant with an intention other than to increase the probability of a live birth, to preserve the life or health of the child after live birth, or to remove a dead unborn child who died as the result of natural causes in utero, accidental trauma or a criminal assault on the pregnant woman or her unborn child, and which causes the premature termination of the pregnancy.

(b) "Bodily function" means physical functions only. The term "bodily function" does not include mental or emotional functions.

(c) "Counselor" means a person who is: (1) Licensed to practice medicine and surgery; (2) licensed to practice professional or practical nursing; (3) the following persons licensed to practice behavioral sciences: Licensed psychologists, licensed master's level psychologists, licensed clinical psychotherapists, licensed social workers, licensed specialist clinical social workers, licensed marriage and family therapists, licensed clinical marriage and family therapists, licensed professional counselors, licensed clinical professional counselors; (4) a licensed physician assistant; or (5) a currently ordained member of the clergy or religious authority of any religious denomination or society. Counselor does not include the physician who performs or induces the abortion or a physician or other person who assists in performing or inducing the abortion.

(d) "Department" means the department of health and environment.

(e) "Fertilization" means the fusion of a human spermatozoon with a human ovum.

(f) "Gestational age" means the time that has elapsed since the first day of the woman's last menstrual period.

(g) "Medical emergency" means a condition that, in reasonable medical judgment, so complicates the medical condition of the pregnant woman as to necessitate the immediate abortion of her pregnancy to avert the death of the woman or for which a delay necessary to comply with the applicable statutory requirements will create serious risk of substantial and irreversible physical impairment of a major bodily function. No condition shall be deemed a medical emergency if based on a claim or diagnosis that the woman will engage in conduct which would result in her death or in substantial and irreversible physical impairment of a major bodily function.

(h) "Minor" means a person less than 18 years of age.

(i) "Physician" means a person licensed to practice medicine and surgery in this state.

(j) "Pregnant" or "pregnancy" means that female reproductive condition of having an unborn child in the mother's body.

(k) "Qualified person" means an agent of the physician who is a psychologist, licensed social worker, licensed professional counselor, licensed marriage and family therapist, licensed master's level psychologist, licensed clinical psychotherapist, registered nurse or physician.

(l) "Unemancipated minor" means any minor who has never been: (1) Married; or (2) freed, by court order or otherwise, from the care, custody and control of the minor's parents.

(m) "Viable" means that stage of fetal development when it is the physician's judgment according to accepted obstetrical or neonatal standards of care and practice applied by physicians in the same or similar circumstances that there is a reasonable probability that the life of the child can be continued indefinitely outside the mother's womb with natural or artificial life-supportive measures.

History: L. 1992, ch. 183, § 1; L. 1997, ch. 190, § 26; L. 2000, ch. 162, § 25; L. 2011, ch. 44, § 3; L. 2013, ch. 119, § 12; L. 2014, ch. 87, § 3; Apr. 24.



65-6702 Drugs or devices for birth control or fertilization lawful; political subdivisions prohibited from limiting abortion.

65-6702. Drugs or devices for birth control or fertilization lawful; political subdivisions prohibited from limiting abortion. (a) The use of any drug or device that inhibits or prevents ovulation, fertilization or implantation of an embryo and disposition of the product of in vitro fertilization prior to implantation are lawful in this state and neither the state nor any political subdivision of the state shall prohibit the use of any such drug or device or the disposition of such product.

(b) No political subdivision of the state shall regulate or restrict abortion.

History: L. 1992, ch. 183, § 2; July 1.



65-6703 Abortion when unborn child viable; restrictions and prohibitions; civil damages and criminal penalties for violations.

65-6703. Abortion when unborn child viable; restrictions and prohibitions; civil damages and criminal penalties for violations. (a) No person shall perform or induce, or attempt to perform or induce an abortion when the unborn child is viable unless such person is a physician and has a documented referral from another physician not legally or financially affiliated with the physician performing or inducing, or attempting to perform or induce the abortion and both physicians provide a written determination, based upon a medical judgment arrived at using and exercising that degree of care, skill and proficiency commonly exercised by the ordinary skillful, careful and prudent physician in the same or similar circumstances and that would be made by a reasonably prudent physician, knowledgeable in the field, and knowledgeable about the case and the treatment possibilities with respect to the conditions involved, that: (1) The abortion is necessary to preserve the life of the pregnant woman; or (2) a continuation of the pregnancy will cause a substantial and irreversible physical impairment of a major bodily function of the pregnant woman. No condition shall be deemed to exist if it is based on a claim or diagnosis that the woman will engage in conduct that would result in her death or in substantial and irreversible physical impairment of a major bodily function.

(b) Except in the case of a medical emergency, a copy of the written documented referral and of the abortion-performing physician's written determination shall be provided to the pregnant woman no less than 30 minutes prior to the initiation of the abortion. The written determination shall be time-stamped at the time it is delivered to the pregnant woman. The medical basis for the determination shall also be reported by the physician as part of the written report made by the physician to the secretary of health and environment under K.S.A. 65-445, and amendments thereto. Such determination shall specify:

(1) If the unborn child was determined to be nonviable and the medical basis of such determination;

(2) if the abortion is necessary to preserve the life of the pregnant woman and the medical basis of such determination, including the specific medical condition the physician believes would cause the death of the pregnant woman; or

(3) if a continuation of the pregnancy will cause a substantial and irreversible physical impairment of a major bodily function of the pregnant woman and the medical basis of such determination, including the specific medical condition the physician believes would constitute a substantial and irreversible physical impairment of a major bodily function of the pregnant woman.

(c) (1) Except in the case of a medical emergency, prior to performing or inducing, or attempting to perform or induce an abortion upon a woman, the physician shall determine the gestational age of the unborn child according to accepted obstetrical and neonatal practice and standards applied by physicians in the same or similar circumstances. If the physician determines the gestational age is less than 22 weeks, the physician shall document as part of the medical records of the woman the basis for the determination. The medical basis for the determination of the gestational age of the unborn child shall also be reported by the physician as part of the written report made by the physician to the secretary of health and environment under K.S.A. 65-445, and amendments thereto.

(2) If the physician determines the gestational age of the unborn child is 22 or more weeks, prior to performing or inducing, or attempting to perform or induce an abortion upon the woman the physician shall determine if the unborn child is viable by using and exercising that degree of care, skill and proficiency commonly exercised by the ordinary skillful, careful and prudent physician in the same or similar circumstances. In making this determination of viability, the physician shall perform or cause to be performed such medical examinations and tests as are necessary to make a finding of the gestational age of the unborn child and shall enter such findings and determinations of viability in the medical record of the woman.

(3) If the physician determines the gestational age of an unborn child is 22 or more weeks, and determines that the unborn child is not viable and performs an abortion on the woman, the physician shall report such determinations, the medical basis and the reasons for such determinations in writing to the medical care facility in which the abortion is performed for inclusion in the report of the medical care facility to the secretary of health and environment under K.S.A. 65-445, and amendments thereto, or if the abortion is not performed in a medical care facility, the physician shall report such determinations, the medical basis and the reasons for such determinations in writing to the secretary of health and environment as part of the written report made by the physician to the secretary of health and environment under K.S.A. 65-445, and amendments thereto.

(4) If the physician who is to perform the abortion determines the gestational age of an unborn child is 22 or more weeks, and determines that the unborn child is viable, both physicians under subsection (a) determine in accordance with the provisions of subsection (a) that an abortion is necessary to preserve the life of the pregnant woman or that a continuation of the pregnancy will cause a substantial and irreversible physical impairment of a major bodily function of the pregnant woman and the physician performs an abortion on the woman, the physician who performs the abortion shall report such determinations, the medical basis and the reasons for such determinations, including the specific medical diagnosis for the determination that an abortion is necessary to preserve the life of the pregnant woman or that a continuation of the pregnancy will cause a substantial and irreversible physical impairment of a major bodily function of the pregnant woman and the name of the referring physician required by subsection (a) in writing to the medical care facility in which the abortion is performed for inclusion in the report of the medical care facility to the secretary of health and environment under K.S.A. 65-445, and amendments thereto, or if the abortion is not performed in a medical care facility, the physician who performs the abortion shall report such determinations, the medical basis and the reasons for such determinations, including the specific medical diagnosis for the determination that an abortion is necessary to preserve the life of the pregnant woman or that a continuation of the pregnancy will cause a substantial and irreversible physical impairment of a major bodily function of the pregnant woman and the name of the referring physician required by subsection (a) in writing to the secretary of health and environment as part of the written report made by the physician to the secretary of health and environment under K.S.A. 65-445, and amendments thereto.

(5) The physician shall retain the medical records required to be kept under paragraphs (1) and (2) of this subsection (c) for not less than 10 years and shall retain a copy of the written reports required under paragraphs (3) and (4) of this subsection (c) for not less than 10 years.

(d) The secretary of health and environment shall adopt rules and regulations to administer this section. Such rules and regulations shall include:

(1) A detailed list of the information that must be kept by a physician under paragraphs (1) and (2) of subsection (c);

(2) the contents of the written reports required under paragraphs (3) and (4) of subsection (c); and

(3) detailed specifications regarding information that must be provided by a physician in order to comply with the obligation to disclose the medical basis and specific medical diagnosis relied upon in determining that an abortion is necessary to preserve the life of the pregnant woman or that a continuation of the pregnancy will cause a substantial and irreversible physical impairment of a major bodily function of the pregnant woman.

(e) A woman upon whom an abortion is performed shall not be prosecuted under this section for a conspiracy to violate this section pursuant to K.S.A. 2015 Supp. 21-5302, and amendments thereto.

(f) Nothing in this section shall be construed to create a right to an abortion. Notwithstanding any provision of this section, a person shall not perform an abortion that is prohibited by law.

(g) (1) A woman upon whom an abortion is performed in violation of this section, the father, if married to the woman at the time of the abortion, and the parents or custodial guardian of the woman, if the woman has not attained the age of 18 years at the time of the abortion, may in a civil action obtain appropriate relief, unless, in a case where the plaintiff is not the woman upon whom the abortion was performed, the pregnancy resulted from the plaintiff's criminal conduct.

(2) Such relief shall include:

(A) Money damages for all injuries, psychological and physical, occasioned by the violation of this section;

(B) statutory damages equal to three times the cost of the abortion; and

(C) reasonable attorney fees.

(h) The prosecution of violations of this section may be brought by the attorney general or by the district attorney or county attorney for the county where any violation of this section is alleged to have occurred.

(i) Nothing in this section shall be construed to restrict the authority of the board of healing arts to engage in a disciplinary action.

(j) If any provision of this section is held to be invalid or unconstitutional, it shall be conclusively presumed that the legislature would have enacted the remainder of this section without such invalid or unconstitutional provision.

(k) Upon a first conviction of a violation of this section, a person shall be guilty of a class A nonperson misdemeanor. Upon a second or subsequent conviction of a violation of this section, a person shall be guilty of a severity level 10, nonperson felony.

History: L. 1992, ch. 183, § 3; L. 1993, ch. 291, § 240; L. 1998, ch. 142, § 15; L. 2011, ch. 91, § 29; L. 2013, ch. 119, § 13; July 1.



65-6704 Abortion upon minor; required information and counseling.

65-6704. Abortion upon minor; required information and counseling. (a) Before the performance of an abortion upon a minor, a counselor shall provide pregnancy information and counseling in a manner that can be understood by the minor and allows opportunity for the minor's questions to be addressed. A parent or guardian, or a person 21 or more years of age who is not associated with the abortion provider and who has a personal interest in the minor's well-being, shall accompany the minor and be involved in the minor's decision-making process regarding whether to have an abortion. Such information and counseling shall include:

(1) The alternatives available to the minor, including abortion, adoption and other alternatives to abortion;

(2) an explanation that the minor may change a decision to have an abortion at any time before the abortion is performed or may decide to have an abortion at any time while an abortion may be legally performed;

(3) make available to the minor information on agencies available to assist the minor and agencies from which birth control information is available;

(4) discussion of the possibility of involving the minor's parent or parents, other adult family members or guardian in the minor's decision-making; and

(5) information regarding the provisions of K.S.A. 65-6705, and amendments thereto, and the minor's rights under such provisions.

(b) After the performance of an abortion on a minor, a counselor shall provide counseling to assist the minor in adjusting to any post-abortion problems that the minor may have.

(c) After the counselor provides information and counseling to a minor as required by this section, the counselor shall have the minor sign and date a statement setting forth the requirements of subsections (a) and (b) and declaring that the minor has received information and counseling in accordance with those requirements.

(d) The counselor shall also sign and date the statement and shall include the counselor's business address and business telephone number. The counselor shall keep a copy for the minor's medical record and shall give the form to the minor or, if the minor requests and if the counselor is not the attending physician, transmit the statement to the minor's attending physician. Such medical record shall be maintained as otherwise provided by law.

(e) The provision by a counselor of written materials which contain information and counseling meeting the requirements of subsections (a) and (b) and which is signed by the minor shall be presumed to be evidence of compliance with the requirements of this section.

(f) The requirements of subsection (a) shall not apply when a medical emergency exists. A physician who does not comply with the requirements of this section by reason of this exception shall state in the medical record of the abortion the medical indications on which the physician's judgment was based.

History: L. 1992, ch. 183, § 4; L. 2014, ch. 87, § 4; Apr. 24.



65-6705 Same; written consent of certain persons required before performance of abortion; waiver of requirement; court proceedings; penalties; judicial record and report; civil action.

65-6705. Same; written consent of certain persons required before performance of abortion; waiver of requirement; court proceedings; penalties; judicial record and report; civil action. (a) Except in the case of a medical emergency, no person shall perform an abortion upon an unemanicipated minor, unless the person first obtains the notarized written consent of the minor and both parents or the legal guardian of the minor.

(1) If the minor's parents are divorced or otherwise unmarried and living separate and apart, then the written consent of the parent with primary custody, care and control of such minor shall be sufficient.

(2) If the minor's parents are married and one parent is not available to the person performing the abortion in a reasonable time and manner, then the written consent of the parent who is available shall be sufficient.

(3) If the minor's pregnancy was caused by sexual intercourse with the minor's natural father, adoptive father, stepfather or legal guardian, then the written consent of the minor's mother shall be sufficient. Notice of such circumstances shall be reported to the proper authorities as provided in K.S.A. 2015 Supp. 38-2223, and amendments thereto.

(b) After receiving counseling as provided by subsection (a) of K.S.A. 65-6704, and amendments thereto, the minor may object to the written consent requirement set forth in subsection (a). If the minor so objects, the minor may petition, on her own behalf or by an adult of her choice, the district court of any county of this state for a waiver of the written consent requirement. If the minor so desires, the counselor who counseled the minor as required by K.S.A. 65-6704, and amendments thereto, shall notify the court and the court shall ensure that the minor or the adult petitioning on the minor's behalf is given assistance in preparing and filing the petition. The minor may participate in proceedings in the court on the minor's own behalf or through the adult petitioning on the minor's behalf. The court shall provide a court-appointed counsel to represent the minor at no cost to the minor.

(c) Court proceedings under this section shall be anonymous and the court shall ensure that the minor's identity is kept confidential. The court shall order that a confidential record of the evidence in the proceeding be maintained. All persons shall be excluded from hearings under this section except the minor, her attorney and such other persons whose presence is specifically requested by the applicant or her attorney.

(d)  Consent shall be waived if the court finds by clear and convincing evidence that either: (1) The minor is mature and well-informed enough to make the abortion decision on her own; or (2) the consent of the individuals specified in subsection (a) would not be in the best interest of the minor.

(e) A court that conducts proceedings under this section shall issue written and specific factual findings and legal conclusions supporting its decision as follows:

(1) Granting the minor's application for waiver of consent pursuant to this section, if the court finds that the minor is mature and well-enough informed to make the abortion decision without the consent of the individuals specified in subsection (a);

(2) granting the minor's application for waiver of consent if the court finds that the minor is immature but that consent of the individuals specified in subsection (a) would not be in the minor's best interest; or

(3) denying the application if the court finds that the minor is immature and that waiver of the consent of the individuals specified in subsection (a) would not be in the minor's best interest.

(f) The court shall give proceedings under this section such precedence over other pending matters as necessary to ensure that the court may reach a decision promptly. The court shall issue a written order which shall be issued immediately to the minor, or her attorney or other individual designated by the minor to receive the order. If the court fails to rule within 48 hours, excluding Saturdays and Sundays, of the time of the filing of the minor's application, the application shall be deemed granted.

(g) An expedited anonymous appeal shall be available to any minor. The record on appeal shall be completed and the appeal shall be perfected within five days from the filing of the notice to appeal.

(h) The supreme court shall promulgate any rules it finds are necessary to ensure that proceedings under this act are handled in an expeditious and anonymous manner.

(i) No fees shall be required of any minor who avails herself of the procedures provided by this section.

(j) (1) No consent shall be required under this section when a medical emergency exists.

(2)  A physician acting pursuant to this subsection shall state in the medical record of the abortion the medical indications on which the physician's judgment was based. The medical basis for the determination shall also be reported by the physician as part of the written report made by the physician to the secretary of health and environment under K.S.A. 65-445, and amendments thereto.

(k) Any person who intentionally performs an abortion with knowledge that, or with reckless disregard as to whether, the person upon whom the abortion is to be performed is an unemancipated minor, and who intentionally and knowingly fails to conform to any requirement of this section, is guilty of a class A person misdemeanor.

(l) Except as necessary for the conduct of a proceeding pursuant to this section, it is a class B person misdemeanor for any individual or entity to willfully or knowingly: (1) Disclose the identity of a minor petitioning the court pursuant to this section or to disclose any court record relating to such proceeding; or (2) permit or encourage disclosure of such minor's identity or such record.

(m) Prior to conducting proceedings under this section, the court may require the minor to participate in an evaluation session with a psychiatrist, licensed psychologist or licensed clinical social worker. Such evaluation session shall be for the purpose of developing trustworthy and reliable expert opinion concerning the minor's sufficiency of knowledge, insight, judgment and maturity with regard to her abortion decision in order to aid the court in its decision and to make the state's resources available to the court for this purpose. Persons conducting such sessions may employ the information and materials referred to in K.S.A. 65-6708 et seq., and amendments thereto, in examining how well the minor is informed about pregnancy, fetal development, abortion risks and consequences and abortion alternatives, and should also endeavor to verify that the minor is seeking an abortion of her own free will and is not acting under intimidation, threats, abuse, undue pressure or extortion by any other persons. The results of such evaluation shall be reported to the court by the most expeditious means, commensurate with security and confidentiality, to assure receipt by the court prior to or at the proceedings initiated pursuant to this section.

(n) In determining if a minor is mature and well-enough informed to make the abortion decision without parental consent, the court shall take into account the minor's experience level, perspective and judgment. In assessing the minor's experience level, the court shall consider, along with any other relevant factors, the minor's age, experience working outside the home, living away from home, traveling on her own, handling personal finances and making other significant decisions. In assessing the minor's perspective, the court shall consider, along with any other relevant factors, what steps the minor has taken to explore her options and the extent to which she considered and weighed the potential consequences of each option. In assessing the minor's judgment, the court shall consider, along with any other relevant factors, her conduct since learning of her pregnancy and her intellectual ability to understand her options and to make informed decisions.

(o) The judicial record of any court proceedings initiated pursuant to this section shall upon final determination by the court be compiled by the court. One copy of the judicial record shall be given to the minor or an adult chosen by the minor to bring the initial petition under this section. A second copy of the judicial record shall be sent by the court to the abortion provider who performed or will perform the abortion for inclusion in the minor's medical records and shall be maintained by the abortion provider for at least 10 years.

(p) The chief judge of each judicial district shall send annual reports to the department of health and environment disclosing in a nonidentifying manner:

(1) The number of minors seeking a bypass of the parental consent requirements through court proceedings under this section;

(2) the number of petitions granted;

(3) the reasons for granting such petitions;

(4) any subsequent actions taken to protect the minor from domestic or predator abuse;

(5) each minor's state of residence, age and disability status; and

(6) the gestational age of the unborn child if the petition is granted.

(q) (1) A custodial parent or legal guardian of the minor may pursue civil remedies against individuals, including the physician and abortion clinic staff, who violate the rights of parents, legal guardian or the minor as set forth in this section.

(2) Such relief shall include:

(A) Money damages for all injuries, psychological and physical, occasioned by the violation of this section;

(B) the cost of any subsequent medical treatment such minor might require because of the abortion performed without parental consent or knowledge, or without a court order, in violation of this section;

(C) statutory damages equal to three times the cost of the abortion; and

(D) reasonable attorney fees.

(r) In the course of a judicial hearing to waive parental consent, if the court has reason to suspect that a minor has been injured as a result of physical, mental or emotional abuse or neglect or sexual abuse, the court shall report the matter promptly as provided in subsection (c) of K.S.A. 2015 Supp. 38-2223, and amendments thereto. In the course of reporting suspected child abuse or neglect to the appropriate state authorities, nothing in this section shall abridge or otherwise modify the anonymity or confidentiality provisions of the judicial waiver proceeding as specified in this section.

(s) Nothing in this section shall be construed to create a right to an abortion. Notwithstanding any provision of this section, a person shall not perform an abortion that is prohibited by law.

History: L. 1992, ch. 183, § 5; L. 1993, ch. 291, § 241; L. 2011, ch. 44, § 5; L. 2014, ch. 87, § 5; Apr. 24.



65-6707 Same; severability clause.

65-6707. Same; severability clause. If any provision of this act or its application to any person or circumstance is held invalid, the remainder of the act or the application of the provision to other persons or circumstances is not affected.

History: L. 1992, ch. 183, § 8; July 1.



65-6708 Woman's-right-to-know act; citation.

65-6708. Woman's-right-to-know act; citation. K.S.A. 65-6701 and K.S.A. 65-6708 to 65-6715, inclusive, and amendments thereto shall be known and may be cited as the woman's-right-to-know act.

History: L. 1997, ch. 190, § 25; July 1.



65-6709 Same; abortion, informed consent required; information required to be given to women, certification of receipt; offer to view ultrasound image and hear heartbeat, certification of offer; required signage.

65-6709. Same; abortion, informed consent required; information required to be given to women, certification of receipt; offer to view ultrasound image and hear heartbeat, certification of offer; required signage. No abortion shall be performed or induced without the voluntary and informed consent of the woman upon whom the abortion is to be performed or induced. Except in the case of a medical emergency, consent to an abortion is voluntary and informed only if:

(a) At least 24 hours before the abortion the physician who is to perform the abortion or the referring physician has informed the woman in writing of:

(1) The name of the physician who will perform the abortion;

(2) a description of the proposed abortion method;

(3) a description of risks related to the proposed abortion method, including risk of premature birth in future pregnancies, risk of breast cancer and risks to the woman's reproductive health and alternatives to the abortion that a reasonable patient would consider material to the decision of whether or not to undergo the abortion;

(4) the probable gestational age of the unborn child at the time the abortion is to be performed and that Kansas law requires the following: "No person shall perform or induce an abortion when the unborn child is viable unless such person is a physician and has a documented referral from another physician not financially associated with the physician performing or inducing the abortion and both physicians determine that: (1) The abortion is necessary to preserve the life of the pregnant woman; or (2) a continuation of the pregnancy will cause a substantial and irreversible physical impairment of a major bodily function of the pregnant woman." If the child is born alive, the attending physician has the legal obligation to take all reasonable steps necessary to maintain the life and health of the child;

(5) the probable anatomical and physiological characteristics of the unborn child at the time the abortion is to be performed;

(6) the contact information for counseling assistance for medically challenging pregnancies, the contact information for perinatal hospice services and a listing of websites for national perinatal assistance, including information regarding which entities provide such services free of charge;

(7) the medical risks associated with carrying an unborn child to term; and

(8) any need for anti-Rh immune globulin therapy, if she is Rh negative, the likely consequences of refusing such therapy and the cost of the therapy.

(b) At least 24 hours before the abortion, the physician who is to perform the abortion, the referring physician or a qualified person has informed the woman in writing that:

(1) Medical assistance benefits may be available for prenatal care, childbirth and neonatal care, and that more detailed information on the availability of such assistance is contained in the printed materials given to her and described in K.S.A. 65-6710, and amendments thereto;

(2) the informational materials in K.S.A. 65-6710, and amendments thereto, are available in printed form and online, and describe the unborn child, list agencies which offer alternatives to abortion with a special section listing adoption services and list providers of free ultrasound services;

(3) the father of the unborn child is liable to assist in the support of her child, even in instances where he has offered to pay for the abortion except that in the case of rape this information may be omitted;

(4) the woman is free to withhold or withdraw her consent to the abortion at any time prior to invasion of the uterus without affecting her right to future care or treatment and without the loss of any state or federally-funded benefits to which she might otherwise be entitled;

(5) the abortion will terminate the life of a whole, separate, unique, living human being; and

(6) by no later than 20 weeks from fertilization, the unborn child has the physical structures necessary to experience pain. There is evidence that by 20 weeks from fertilization unborn children seek to evade certain stimuli in a manner that in an infant or an adult would be interpreted to be a response to pain. Anesthesia is routinely administered to unborn children who are 20 weeks from fertilization or older who undergo prenatal surgery.

(c) At least 30 minutes prior to the abortion procedure, prior to physical preparation for the abortion and prior to the administration of medication for the abortion, the woman shall meet privately with the physician who is to perform the abortion and such person's staff to ensure that she has an adequate opportunity to ask questions of and obtain information from the physician concerning the abortion.

(d) At least 24 hours before the abortion, the woman is given a copy of the informational materials described in K.S.A. 65-6710, and amendments thereto. If the woman asks questions concerning any of the information or materials, answers shall be provided to her in her own language.

(e) The woman certifies in writing on a form provided by the department, prior to the abortion, that the information required to be provided under subsections (a), (b) and (d) has been provided and that she has met with the physician who is to perform the abortion on an individual basis as provided under subsection (c). All physicians who perform abortions shall report the total number of certifications received monthly to the department. The total number of certifications shall be reported by the physician as part of the written report made by the physician to the secretary of health and environment under K.S.A. 65-445, and amendments thereto. The department shall make the number of certifications received available on an annual basis.

(f) Prior to the performance of the abortion, the physician who is to perform the abortion or the physician's agent receives a copy of the written certification prescribed by subsection (e) of this section.

(g) The woman is not required to pay any amount for the abortion procedure until the 24-hour waiting period has expired.

(h) A physician who will use ultrasound equipment preparatory to or in the performance of the abortion, at least 30 minutes prior to the performance of the abortion:

(1) Informs the woman that she has the right to view the ultrasound image of her unborn child, at no additional expense to her;

(2) informs the woman that she has the right to receive a physical picture of the ultrasound image, at no additional expense to her;

(3) offers the woman the opportunity to view the ultrasound image and receive a physical picture of the ultrasound image;

(4) certifies in writing that the woman was offered the opportunity to view the ultrasound image and receive a physical picture of the ultrasound image at least 30 minutes prior to the performance of the abortion; and

(5) obtains the woman's signed acceptance or rejection of the opportunity to view the ultrasound image and receive a physical picture of the ultrasound image.

If the woman accepts the offer and requests to view the ultrasound image, receive a physical picture of the ultrasound image or both, her request shall be granted by the physician at no additional expense to the woman. The physician's certification shall be time-stamped at the time the opportunity to view the ultrasound image and receive a physical picture of the ultrasound image was offered.

(i) A physician who will use heart monitor equipment preparatory to or in the performance of the abortion, at least 30 minutes prior to the performance of the abortion:

(1) Informs the woman that she has the right to listen to the heartbeat of her unborn child, at no additional expense to her;

(2) offers the woman the opportunity to listen to the heartbeat of her unborn child;

(3) certifies in writing that the woman was offered the opportunity to listen to the heartbeat of her unborn child at least 30 minutes prior to the performance of the abortion; and

(4) obtains the woman's signed acceptance or rejection of the opportunity to listen to the heartbeat of her unborn child.

If the woman accepts the offer and requests to listen to the heartbeat of her unborn child, her request shall be granted by the physician at no additional expense to the woman. The physician's certification shall be time-stamped at the time the opportunity to listen to the heartbeat of her unborn child was offered.

(j) The physician's certification required by subsections (h) and (i) together with the pregnant woman's signed acceptance or rejection of such offer shall be placed in the woman's medical file in the physician's office and kept for 10 years. However, in the case of a minor, the physician shall keep a copy of the certification and the signed acceptance or rejection in the minor's medical file for five years past the minor's majority, but in no event less than 10 years.

(k) Any private office, freestanding surgical outpatient clinic or other facility or clinic in which abortions are performed shall conspicuously post a sign in a location so as to be clearly visible to patients. The sign required pursuant to this subsection shall be printed with lettering that is legible and shall be at least three quarters of an inch boldfaced type. The sign shall include the address for the pregnancy resources website published and maintained by the department of health and environment, and the following text:

Notice: It is against the law for anyone, regardless of their relationship to you, to force you to have an abortion. By law, we cannot perform an abortion on you unless we have your freely given and voluntary consent. It is against the law to perform an abortion on you against your will. You have the right to contact any local or state law enforcement agency to receive protection from any actual or threatened physical abuse or violence. You have the right to change your mind at any time prior to the actual abortion and request that the abortion procedure cease. It is unlawful for anyone to make you have an abortion against your will, even if you are a minor. The father of your child must provide support for the child, even if he has offered to pay for an abortion. If you decide not to have an abortion, you may qualify for financial help for pregnancy, childbirth and newborn care. If you qualify, medicaid will pay or help pay the cost of doctor, clinic, hospital and other related medical expenses, including childbirth delivery services and care for your newborn baby. Many agencies are willing to provide assistance so that you may carry your child to term, and to assist you after your child's birth.

The provisions of this subsection shall not apply to any private office, freestanding surgical outpatient clinic or other facility or clinic which performs abortions only when necessary to prevent the death of the pregnant woman.

(l) Any private office, freestanding surgical outpatient clinic or other facility or clinic in which abortions are performed that has a website shall publish an easily identifiable link on the homepage of such website that directly links to the department of health and environment's website that provides informed consent materials under the woman's-right-to-know act. Such link shall read: "The Kansas Department of Health and Environment maintains a website containing information about the development of the unborn child, as well as video of sonogram images of the unborn child at various stages of development. The Kansas Department of Health and Environment's website can be reached by clicking here."

(m) For purposes of this section:

(1) The term "human being" means an individual living member of the species of homo sapiens, including the unborn human being during the entire embryonic and fetal ages from fertilization to full gestation.

(2) The term "medically challenging pregnancy" means a pregnancy where the unborn child is diagnosed as having: (A) A severe anomaly; or (B) an illness, disease or defect which is invariably fatal.

History: L. 1997, ch. 190, § 27; L. 2009, ch. 28, § 1; L. 2011, ch. 44, § 6; L. 2013, ch. 119, § 14; L. 2014, ch. 87, § 6; Apr. 24.



65-6710 Same; materials to be published and distributed by the department of health and environment; materials to be available at no cost.

65-6710. Same; materials to be published and distributed by the department of health and environment; materials to be available at no cost. (a) The department shall cause to be published and distributed widely, within 30 days after the effective date of this act, and shall update on an annual basis, the following easily comprehensible informational materials:

(1) Geographically indexed printed materials designed to inform the woman of public and private agencies and services available to assist a woman through pregnancy, upon childbirth and while her child is dependent, including, but not limited to, a list of providers of free ultrasound services and adoption agencies. The materials shall include a comprehensive list of the agencies, a description of the services they offer and the telephone numbers and addresses of the agencies; and inform the woman about available medical assistance benefits for prenatal care, childbirth and neonatal care and about the support obligations of the father of a child who is born alive. The department shall ensure that the materials described in this section are comprehensive and do not directly or indirectly promote, exclude or discourage the use of any agency or service described in this section. The materials shall also contain a toll-free 24-hour-a-day telephone number which may be called to obtain, orally, such a list and description of agencies in the locality of the caller and of the services they offer. The materials shall state that it is unlawful for any individual to coerce a woman to undergo an abortion, and that any physician who performs an abortion upon a woman without her informed consent may be liable to her for damages. Kansas law permits adoptive parents to pay costs of prenatal care, childbirth and neonatal care. The materials shall include the following statement:

"Many public and private agencies exist to provide counseling and information on available services. You are strongly urged to seek their assistance to obtain guidance during your pregnancy. In addition, you are encouraged to seek information on alternatives to abortion, including adoption, and resources available to postpartum mothers. The law requires that your physician or the physician's agent provide the enclosed information."

(2) Printed materials that inform the pregnant woman of the probable anatomical and physiological characteristics of the unborn child at two-week gestational increments from fertilization to full term, including pictures or drawings representing the development of an unborn child at two-week gestational increments, and any relevant information on the possibility of the unborn child's survival. Any such pictures or drawings shall contain the dimensions of the unborn child and shall be realistic. The material shall include the following statements: (A) That by no later than 20 weeks from fertilization, the unborn child has the physical structures necessary to experience pain; (B) that there is evidence that by 20 weeks from fertilization unborn children seek to evade certain stimuli in a manner that in an infant or an adult would be interpreted to be a response to pain; (C) that anesthesia is routinely administered to unborn children who are 20 weeks from fertilization or older who undergo prenatal surgery; (D) that less than 5% of all natural pregnancies end in spontaneous miscarriage after detection of cardiac activity, and a fetal heartbeat is, therefore, a key medical indicator that an unborn child is likely to achieve the capacity for live birth; and (E) that abortion terminates the life of a whole, separate, unique, living human being. The materials shall be objective, nonjudgmental and designed to convey only accurate scientific information about the unborn child at the various gestational ages. The material shall also contain objective information describing the methods of abortion procedures commonly employed, the medical risks commonly associated with each such procedure, including risk of premature birth in future pregnancies, risk of breast cancer, risks to the woman's reproductive health and the medical risks associated with carrying an unborn child to term.

(3) The printed materials shall, at a minimum, contain the following text:

Your doctor is required to tell you about the nature of the physical and emotional risks of both the abortion procedure and carrying a child to term. The doctor must tell you how long you have been pregnant and must give you a chance to ask questions and discuss your decision about the pregnancy carefully and privately in your own language.

In order to determine the gestational age of the unborn child, the doctor may use ultrasound equipment preparatory to the performance of an abortion. You have the right to view the ultrasound image of the unborn child at no additional expense, and you have the right to receive a picture of the unborn child.

A directory of services is also available. By calling or visiting the agencies and offices in the directory you can find out about alternatives to abortion, assistance to make an adoption plan for your baby or locate public and private agencies that offer medical and financial help during pregnancy, during childbirth and while you are raising your child.

Furthermore, you should know that: (A) It is unlawful for any individual to coerce you to undergo an abortion. Coercion is the use of express or implied threats of violence or intimidation to compel a person to act against such person's will; (B) abortion terminates the life of a whole, separate, unique, living human being; (C) any physician who fails to provide informed consent prior to performing an abortion may be guilty of unprofessional conduct and liable for damages; (D) you are not required to pay any amount for the abortion procedure until the 24-hour waiting period has expired; (E) the father of your child is legally responsible to assist in the support of the child, even in instances where the father has offered to pay for an abortion; and (F) the law permits adoptive parents to pay the costs of prenatal care, childbirth and neonatal care.

Many public and private agencies exist to provide counseling and information on available services. You are strongly urged to seek assistance from such agencies in order to obtain guidance during your pregnancy. In addition, you are encouraged to seek information on alternatives to abortion, including adoption, and resources available to postpartum mothers. The law requires that your physician, or the physician's agent, provide this information.

Pregnancy begins at fertilization with the union of a man's sperm and a woman's egg to form a single-cell embryo. This brand new being contains the original copy of a new individual's complete genetic code. Gender, eye color and other traits are determined at fertilization.

Most significant developmental milestones occur long before birth during the first eight weeks following fertilization when most body parts and all body systems appear and begin to function. The main divisions of the body, such as the head, chest, abdomen, pelvis, arms and legs are established by about four weeks after fertilization. Eight weeks after fertilization, except for the small size, the developing human's overall appearance and many internal structures closely resemble the newborn.

Pregnancy is not just a time for growing all the parts of the body. It is also a time of preparation for survival after birth. Starting more than 30 weeks before birth, many common daily activities seen in children and adults begin in the womb. These activities include, but are not limited to, hiccups, touching the face, breathing motions, urination, right- or left-handedness, thumb-sucking, swallowing, yawning, jaw movement, reflexes, REM sleep, hearing, taste and sensation.

Unless otherwise noted, all prenatal ages in the rest of these materials are referenced from the start of the last normal menstrual period. This age is two weeks greater than the age since fertilization.

By five weeks, development of the brain, the spinal cord and the heart is well underway. The heart begins beating at five weeks and one day, and is visible by ultrasound almost immediately. By six weeks, the heart is pumping the unborn child's own blood to such unborn child's brain and body. All four chambers of the heart are present, and more than one million heartbeats have occurred. The head, chest and abdominal cavities have formed and the beginnings of the arms and legs are easily seen. At 6½ weeks, rapid brain development continues with the appearance of the cerebral hemispheres. At 7½ weeks, the unborn child reflexively turns away in response to light touch on the face. The fingers also begin to form on the hand.

By 8½ weeks, the bones of the jaw and collarbone begin to harden. Brainwaves have been measured and recorded by this point in gestation. By nine weeks, the hands move, the neck turns and hiccups begin. Girls also now have ovaries and boys have testes. The unborn child's heart is nearly fully formed, and the heart rate peaks at about 170 beats per minute and will gradually slow down until birth. Electrical recordings of the heart at 9½ weeks are very similar to the EKG tracing of the unborn child.

By 10 weeks, intermittent breathing motions begin, and the kidneys begin to produce and release urine. All the fingers and toes are free and fully formed, and several hundred muscles are now present. The hands and feet move frequently, and most unborn children show the first signs of right- or left-handedness. Pain receptors in the skin, the sensory nerves connecting them to the spinal cord, and the nerve tracts in the spinal cord that will carry pain impulses to the brain are all present by this time. Experts estimate the 10-week unborn child possesses approximately 90% of the 4,500 body parts found in adults. This means approximately 4,000 permanent body parts are present just eight weeks after fertilization.

By 11 weeks, the head moves forward and back, the jaw actively opens and closes and the unborn child periodically sighs and stretches. The face, palms of the hands and soles of the feet are sensitive to light touch. The unborn child begins thumb-sucking and swallowing amniotic fluid. The uterus is now present, and girls' ovaries now contain reproductive cells that will give rise to eggs later in life.

At 12 weeks, fingerprints start forming, while fingernails and toenails begin to grow. The bones are hardening in many locations. The heartbeat can be detected with a hand-held doppler fetal monitor, or external heart rate monitor. By 13 weeks the lips and nose are fully formed and the unborn child can make complex facial expressions.

At 14 weeks, taste buds are present all over the mouth and tongue. The unborn child now produces a wide variety of hormones. Also, the arms reach final proportion to body size. By 15 weeks, the entire unborn child, except for parts of the scalp, responds to light touch, and tooth development is underway.

At 16 weeks, a pregnant woman may begin to feel the unborn child move. The unborn child also begins making several digestive enzymes. Around 17 weeks, blood cell formation moves to its permanent location inside the bone marrow, and the unborn child begins storing energy in the form of body fat.

By 18 weeks, the formation of the breathing passages, called the bronchial tree, is complete. The unborn child will release stress hormones in response to being poked with a needle. By 19 weeks, the unborn child's heart has beaten more than 20 million times.

By 20 weeks, nearly all organs and structures of the unborn child have been formed. The larynx, or voice box, moves in a way similar to movement seen during crying after birth. The skin has developed sweat glands and is covered by a greasy white substance called vernix, which protects the skin from the long exposure to amniotic fluid. At 21 weeks, breathing patterns, body movements and the heart rate begin to follow daily cycles called circadian rhythms.

By 22 weeks, the cochlea, the organ of hearing, reaches adult size, and the unborn child begins hearing and responding to various sounds. All the skin layers and structures are now complete. The unborn child reacts to stimuli that would be recognized as painful if applied to an adult human. By 22 weeks, some infants can live outside the womb with specialized medical care, and survival rates have been reported as high as 40% in some medical centers. Between 20 and 23 weeks, rapid eye movements begin, which are similar to the REM sleep pattern seen when children and adults have dreams.

By 24 weeks, more than 30 million heartbeats have occurred. Survival rates for infants born at 24 weeks have been reported as high as 81%. By 25 weeks, breathing motions may occur up to 44 times per minute.

By 26 weeks, sudden, loud noises trigger a blink-startle response in the unborn child and may increase body movement, the heart rate and swallowing. The lungs begin to produce a substance necessary for breathing after birth. The survival rate of infants born at 26 weeks has been reported as high as 95%.

By 28 weeks, the sense of smell is functioning and the eyes produce tears. Nearly all infants born between this point and full term survive. By 29 weeks, pupils of the eyes react to light. By 31 weeks, the heart has beat more than 40 million times, and wrinkles in the skin disappear as more fat deposits are formed.

By 32 weeks, breathing movements occur up to 40% of the time. By 34 weeks true alveoli, or air "pocket" cells, begin developing in the lungs. At 36 weeks, scalp hair is silky and lies against the head. By 37 weeks, the unborn child has a firm hand grip, and the heart has beat more than 50 million times. The unborn child initiates labor, ideally around 40 weeks, leading to childbirth.

By state law, no person shall perform or induce an abortion when the unborn child is viable or pain-capable unless such person is a physician and has a documented referral. The physician who performs or induces an abortion when the unborn child is viable must have a documented referral from another physician not legally or financially affiliated with the physician performing or inducing the abortion. Both physicians must determine that the abortion is necessary to preserve the life of the pregnant woman or that a continuation of the pregnancy will cause a substantial and irreversible impairment of a major physical bodily function of the pregnant woman. If the child is born alive, the attending physician has the legal obligation to take all reasonable steps necessary to maintain the life and health of the child.

What about adoption? Women or couples facing an untimely pregnancy who choose not to take on the full responsibilities of parenthood have another option, which is adoption. Counseling and support services are a key part of adoption and are available from a variety of adoption agencies and parent support groups across the state. A list of adoption agencies is available. There are several ways to make a plan for adoption, including through a child placement agency or through a private attorney. Although fully anonymous adoptions are available, some degree of openness in adoption is more common, such as permitting the birth mother to choose the adoptive parents. A father only has the right to consent to an adoption or refuse consent and raise the child if he provides support for the mother during the last six months of the pregnancy.

The father of a child has a legal responsibility to provide for the support, educational, medical and other needs of the child. In Kansas, that responsibility includes child support payments to the child's mother or legal guardian. A child has rights of inheritance from the father and may be eligible through him for benefits such as life insurance, social security, pension, veteran's or disability benefits. Further, the child benefits from knowing the father's medical history and any potential health problems that can be passed genetically. A father's and mother's rights are equal regarding access, care and custody.

Paternity can be established in Kansas by two methods: (A) The father and mother, at the time of birth, can sign forms provided by the hospital acknowledging paternity and the father's name is added to the birth certificate; or (B) a legal action can be brought in a court of law to determine paternity and establish a child support order. Issues of paternity affect your legal rights and the rights of the child.

The decision regarding your pregnancy is one of the most important decisions you will ever make. There are lists of state, county and local health and social service agencies and organizations available to assist you. You are encouraged to contact these groups if you need more information so you can make an informed decision.

(4) A certification form to be used by physicians or their agents under subsection (e) of K.S.A. 65-6709, and amendments thereto, which will list all the items of information which are to be given to women by physicians or their agents under the woman's-right-to-know act.

(5) A standardized video containing all of the information described in paragraphs (1) and (2). In addition, the video shall show ultrasound images, using the best available ultrasound technology, of an unborn child at two week gestational increments.

(b) The print materials required under this section shall be printed in a typeface large enough to be clearly legible. The informational video may be published in digital video disc format or in the latest video technology available. All materials required to be published under this section shall also be published online on the department's website. All materials shall be made available in both English and Spanish language versions.

(c) The materials required under this section shall be available at no cost from the department upon request and in appropriate number to any person, facility or hospital.

History: L. 1997, ch. 190, § 28; L. 2009, ch. 28, § 2; L. 2011, ch. 44, § 7; L. 2013, ch. 119, § 15; July 1.



65-6711 Same; information where medical emergency compels performances of an abortion.

65-6711. Same; information where medical emergency compels performances of an abortion. Where a medical emergency compels the performance of an abortion, the physician shall inform the woman, before the abortion if possible, of the medical indications supporting the physician's judgment that an abortion is necessary to avert her death or to avert substantial and irreversible impairment of a major bodily function.

History: L. 1997, ch. 190, § 29; July 1.



65-6712 Same; failure to provide informed consent and printed materials under act is unprofessional conduct.

65-6712. Same; failure to provide informed consent and printed materials under act is unprofessional conduct. Any physician who intentionally, knowingly or recklessly fails to provide in accordance with K.S.A. 65-6709 and amendments thereto the printed materials described in K.S.A. 65-6710 and amendments thereto, whether or not an abortion is actually performed on the woman, is guilty of unprofessional conduct as defined in K.S.A. 65-2837 and amendments thereto.

History: L. 1997, ch. 190, § 30; L. 1998, ch. 142, § 16; July 1.



65-6714 Same; severability clause.

65-6714. Same; severability clause. The provisions of this act are declared to be severable, and if any provision, word, phrase or clause of the act or the application thereof to any person shall be held invalid, such invalidity shall not affect the validity of the remaining portions of the woman's-right-to-know act.

History: L. 1997, ch. 190, § 32; July 1.



65-6715 Same; act does not create or recognize a right to abortion or make lawful an abortion that is currently unlawful.

65-6715. Same; act does not create or recognize a right to abortion or make lawful an abortion that is currently unlawful. (a) Nothing in the woman's-right-to-know act shall be construed as creating or recognizing a right to abortion.

(b) It is not the intention of the woman's-right-to-know act to make lawful an abortion that is currently unlawful.

History: L. 1997, ch. 190, § 33; July 1.



65-6721 Partial birth abortion; restrictions and prohibitions; civil damages and criminal penalties for violations.

65-6721.  Partial birth abortion; restrictions and prohibitions; civil damages and criminal penalties for violations. (a) No person shall perform or induce a partial birth abortion on an unborn child unless such person is a physician and has a documented referral from another physician who is licensed to practice in this state, and who is not legally or financially affiliated with the physician performing or inducing the abortion and both physicians provide a written determination, based upon a medical judgment that would be made by a reasonably prudent physician, knowledgeable in the field and knowledgeable about the case and the treatment possibilities with respect to the conditions involved, that the partial birth abortion is necessary to save the life of a mother whose life is endangered by a physical disorder, physical illness or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself.

(b) As used in this section, "partial birth abortion" means an abortion procedure in which the person performing the abortion deliberately and intentionally vaginally delivers a living unborn child until, in the case of a head-first presentation, the entire head of the unborn child is outside the body of the mother, or, in the case of a breech presentation, any part of the trunk of the unborn child past the navel is outside the body of the mother, for the purpose of performing an overt act that the person knows will kill the partially delivered living unborn child, and performs the overt act, other than completion of delivery, that kills the partially delivered living unborn child.

(c) (1) If a physician determines in accordance with the provisions of subsection (a) that a partial birth abortion is necessary and performs a partial birth abortion on the woman, the physician shall report such determination, the medical basis, including the specific medical diagnosis and the reasons for such determination in writing to the medical care facility in which the abortion is performed for inclusion in the report of the medical care facility to the secretary of health and environment under K.S.A. 65-445, and amendments thereto, or if the abortion is not performed in a medical care facility, the physician shall report such determination, the medical basis, including the specific medical diagnosis, and the reasons for such determination in writing to the secretary of health and environment as part of the written report made by the physician to the secretary of health and environment under K.S.A. 65-445, and amendments thereto. The physician shall retain a copy of the written reports required under this subsection for not less than 10 years.

(2) The secretary of health and environment shall adopt rules and regulations to administer this section. Such rules and regulations shall include:

(A) A detailed list of the contents of the written reports required under paragraph (1) of this subsection; and

(B) detailed information that must be provided by a physician to insure that the specific medical basis and clinical diagnosis regarding the woman is reported.

(d) (1) The father, if married to the woman at the time of the abortion, and, if the woman has not attained the age of 18 years at the time of the abortion, the parents or custodial guardian of the woman, may in a civil action obtain appropriate relief, unless, in a case where the plaintiff is not the woman upon whom the abortion was performed, the pregnancy resulted from the plaintiff's criminal conduct or the plaintiff consented to the abortion.

(2) Such relief shall include:

(A) Money damages for all injuries, psychological and physical, occasioned by the violation of this section;

(B) statutory damages equal to three times the cost of the abortion; and

(C) reasonable attorney fees.

(e) A woman upon whom an abortion is performed shall not be prosecuted under this section for a conspiracy to violate this section pursuant to K.S.A. 2015 Supp. 21-5302, and amendments thereto.

(f) Nothing in this section shall be construed to create a right to an abortion. Notwithstanding any provision of this section, a person shall not perform an abortion that is prohibited by law.

(g) Upon conviction of a violation of this section, a person shall be guilty of a severity level 8 person felony.

History: L. 1998, ch. 142, § 18; L. 2011, ch. 44, § 8; L. 2011, ch. 91, § 30; July 1.



65-6722 Abortion of pain-capable unborn child; legislative findings.

65-6722. Abortion of pain-capable unborn child; legislative findings. The legislature hereby finds and declares that:

(a) Pain receptors (nociceptors) are present throughout the unborn child’s entire body by no later than 16 weeks after fertilization and nerves link these receptors to the brain’s thalamus and subcortical plate by no later than 20 weeks;

(b) by eight weeks after fertilization, the unborn child reacts to touch. By 20 weeks after fertilization, the unborn child reacts to stimuli that would be recognized as painful if applied to an adult human, for example, by recoiling;

(c) in the unborn child, application of such painful stimuli is associated with significant increases in stress hormones known as the stress response;

(d) subjection to such painful stimuli is associated with long-term harmful neurodevelopmental effects, such as altered pain sensitivity and, possibly, emotional, behavioral and learning disabilities later in life;

(e) for the purposes of surgery on unborn children, fetal anesthesia is routinely administered and is associated with a decrease in stress hormones compared to their level when painful stimuli is applied without such anesthesia;

(f) the position, asserted by some medical experts, that the unborn child is incapable of experiencing pain until a point later in pregnancy than 20 weeks after fertilization predominately rests on the assumption that the ability to experience pain depends on the cerebral cortex and requires nerve connections between the thalamus and the cortex. However, recent medical research and analysis, especially since 2007, provides strong evidence for the conclusion that a functioning cortex is not necessary to experience pain;

(g) substantial evidence indicates that children born missing the bulk of the cerebral cortex, those with hydranencephaly, nevertheless experience pain;

(h) in adults, stimulation or ablation of the cerebral cortex does not alter pain perception, while stimulation or ablation of the thalamus does;

(i) substantial evidence indicates that structures used for pain processing in early development differ from those of adults, using different neural elements available at specific times during development, such as the subcortical plate, to fulfill the role of pain processing;

(j) consequently, there is substantial medical evidence that an unborn child is capable of experiencing pain by 20 weeks after fertilization; and

(k) it is the purpose of the state to assert a compelling state interest in protecting the lives of unborn children from the stage at which substantial medical evidence indicates that they are capable of feeling pain.

History: L. 2011, ch. 41, § 1; July 1.



65-6723 Same; definitions.

65-6723. Same; definitions. As used in K.S.A. 2015 Supp. 65-6722 through 65-6724, and amendments thereto:

(a) "Abortion" means the use or prescription of any instrument, medicine, drug or any other substance or device to terminate the pregnancy of a woman known to be pregnant with an intention other than to increase the probability of a live birth, to preserve the life or health of the child after live birth, or to remove a dead unborn child who died as the result of natural causes in utero, accidental trauma or a criminal assault on the pregnant woman or her unborn child, and which causes the premature termination of the pregnancy.

(b) "Bodily function" means physical function. The term "bodily function" does not include mental or emotional functions.

(c) "Department" means the department of health and environment.

(d) "Gestational age" means the time that has elapsed since the first day of the woman's last menstrual period.

(e) "Medical emergency" means a condition that, in reasonable medical judgment, so complicates the medical condition of the pregnant woman as to necessitate the immediate abortion of her pregnancy to avert her death or for which a delay necessary to comply with the applicable statutory requirements will create serious risk of substantial and irreversible physical impairment of a major bodily function. No condition shall be deemed a medical emergency if based on a claim or diagnosis that the woman will engage in conduct which would result in her death or in substantial and irreversible physical impairment of a major bodily function.

(f) "Pain-capable unborn child" means an unborn child having reached the gestational age of 22 weeks or more.

(g) "Physician" means a person licensed to practice medicine and surgery in this state.

(h) "Pregnant" or "pregnancy" means that female reproductive condition of having an unborn child in the mother's body.

History: L. 2011, ch. 41, § 2; L. 2014, ch. 87, § 7; Apr. 24.



65-6724 Same; certain abortions prohibited, exceptions; determination of gestational age; civil action; criminal penalties.

65-6724. Same; certain abortions prohibited, exceptions; determination of gestational age; civil action; criminal penalties. (a) No person shall perform or induce, or attempt to perform or induce an abortion upon a pain-capable unborn child unless such person is a physician and has a documented referral from another physician not legally or financially affiliated with the physician performing or inducing, or attempting to perform or induce the abortion and both physicians provide a written determination, based upon a medical judgment arrived at using and exercising that degree of care, skill and proficiency commonly exercised by the ordinary skillful, careful and prudent physician in the same or similar circumstances and that would be made by a reasonably prudent physician, knowledgeable in the field, and knowledgeable about the case and the treatment possibilities with respect to the conditions involved, that: (1) The abortion is necessary to preserve the life of the pregnant woman; or (2) a continuation of the pregnancy will cause a substantial and irreversible physical impairment of a major bodily function of the pregnant woman. No such condition shall be deemed to exist if it is based on a claim or diagnosis that the woman will engage in conduct which would result in her death or in substantial and irreversible physical impairment of a major bodily function.

(b) Except in the case of a medical emergency, a copy of the written documented referral and of the abortion-performing physician's written determination shall be provided to the pregnant woman no less than 30 minutes prior to the initiation of the abortion. The written determination shall be time-stamped at the time it is delivered to the pregnant woman. The medical basis for the determination shall also be reported by the physician as part of the written report made by the physician to the secretary of health and environment under K.S.A. 65-445, and amendments thereto. Such determination shall specify:

(1) If the abortion is necessary to preserve the life of the pregnant woman and the medical basis of such determination, including the specific medical condition the physician believes would cause the death of the pregnant woman; or

(2) if a continuation of the pregnancy will cause a substantial and irreversible physical impairment of a major bodily function of the pregnant woman and the medical basis of such determination, including the specific medical condition the physician believes would constitute a substantial and irreversible impairment of a major bodily function of the pregnant woman.

(c) (1) Except in the case of a medical emergency, prior to performing or inducing, or attempting to perform or induce an abortion upon a woman, the physician shall determine the gestational age of the unborn child according to accepted obstetrical and neonatal practice and standards applied by physicians in the same or similar circumstances. In making such a determination, the physician shall make such inquiries of the woman and perform or cause to be performed such medical examinations and tests as a reasonably prudent physician, knowledgeable about the case and medical conditions involved, would consider necessary to perform in making an accurate diagnosis with respect to gestational age. The physician shall document as part of the medical records of the woman the basis for the determination of gestational age. The physician shall report such determinations, the medical basis and the reasons for such determinations in writing to the medical care facility in which the abortion is performed or induced for inclusion in the report of the medical care facility to the secretary of health and environment under K.S.A. 65-445, and amendments thereto, or if the abortion is not performed or induced in a medical care facility, the physician who performs or induces the abortion shall report such determinations, the medical basis and the reasons for such determinations in writing to the secretary of health and environment as part of the written report made by the physician to the secretary of health and environment under K.S.A. 65-445, and amendments thereto.

(2) If the physician determines the gestational age of the unborn child is 22 or more weeks, then no abortion of the pain-capable unborn child shall be performed or induced, or attempted to be performed or induced except as provided for in subsection (a). In such event, the physician who performs or induces the abortion shall report such determinations, the medical basis and the reasons for such determinations, including the specific medical diagnosis for the determination that an abortion is necessary to preserve the life of the pregnant woman or that a continuation of the pregnancy will cause a substantial and irreversible physical impairment of a major bodily function of the pregnant woman and the name of the referring physician required by subsection (a) in writing to the medical care facility in which the abortion is performed or induced for inclusion in the report of the medical care facility to the secretary of health and environment under K.S.A. 65-445, and amendments thereto, or if the abortion is not performed or induced in a medical care facility, the physician who performs or induces the abortion shall report such determinations, the medical basis and the reasons for such determinations, including the specific medical diagnosis for the determination that an abortion is necessary to preserve the life of the pregnant woman or that a continuation of the pregnancy will cause a substantial and irreversible physical impairment of a major bodily function of the pregnant woman and the name of the referring physician required by subsection (a) in writing to the secretary of health and environment as part of the written report made by the physician to the secretary of health and environment under K.S.A. 65-445, and amendments thereto.

(3) The physician shall retain the medical records required to be kept under this subsection for not less than 10 years.

(d) The secretary of health and environment shall adopt rules and regulations to administer this section. Such rules and regulations shall include:

(1) A detailed list of the information that must be kept by a physician under this section;

(2) the contents of the written reports required under this section; and

(3) detailed specifications regarding information that must be provided by a physician in order to comply with the obligation to disclose the medical basis and specific medical diagnosis relied upon in determining gestational age and in determining that an abortion is necessary to preserve the life of the pregnant woman, or that a continuation of the pregnancy will cause a substantial and irreversible physical impairment of a major bodily function of the pregnant woman.

(e) A woman upon whom an abortion is performed or induced, or attempted to be performed or induced shall not be prosecuted under this section for a conspiracy to violate this section pursuant to K.S.A. 2015 Supp. 21-5302, and amendments thereto.

(f) Nothing in this section shall be construed to create a right to an abortion. Notwithstanding any provision of this section, a person shall not perform an abortion that is prohibited by law.

(g) (1) A woman upon whom an abortion is performed or induced in violation of this section, the father, if married to the woman at the time of the abortion, and the parents or custodial guardian of the woman, if the woman has not attained the age of 18 years at the time of the abortion, may in a civil action obtain appropriate relief, unless, in a case where the plaintiff is not the woman upon whom the abortion was performed or induced, the pregnancy resulted from the plaintiff's criminal conduct.

(2) Such relief shall include:

(A) Money damages for all injuries, psychological and physical, occasioned by the violation of this section;

(B) statutory damages equal to three times the cost of the abortion; and

(C) reasonable attorney fees.

(h) The prosecution of violations of this section may be brought by the attorney general or by the district attorney or county attorney for the county where any violation of this section is alleged to have occurred.

(i) If any provision of this section is held to be invalid or unconstitutional, it shall be conclusively presumed that the legislature would have enacted the remainder of this section without such invalid or unconstitutional provision.

(j) Upon a first conviction of a violation of this section, a person shall be guilty of a class A person misdemeanor. Upon a second or subsequent conviction of a violation of this section, a person shall be guilty of a severity level 10, person felony.

History: L. 2011, ch. 41, § 3; July 1.



65-6725 Same; construction of act.

65-6725. Same; construction of act. Nothing in this act shall be construed to repeal any statute dealing with abortion, but shall be considered supplemental to such other statutes.

History: L. 2011, ch. 41, § 5; July 1.



65-6726 Abortion based on gender; prohibited.

65-6726. Abortion based on gender; prohibited. (a) No person shall perform or induce an abortion or attempt to perform or induce an abortion with knowledge that the pregnant woman is seeking the abortion solely on account of the sex of the unborn child.

(b) (1) A woman upon whom an abortion is performed or induced, or upon whom there is an attempt to perform or induce an abortion, in violation of this section, the father, if married to the woman at the time of the abortion, and the parents or custodial guardian of the woman, if the woman has not attained the age of 18 years at the time of the abortion, may in a civil action obtain appropriate relief, unless, in a case where the plaintiff is not the woman upon whom the abortion was performed, the pregnancy resulted from the plaintiff's criminal conduct.

(2) Such relief shall include:

(A) Money damages for all injuries, psychological and physical, occasioned by the violation of this section;

(B) statutory damages equal to three times the cost of the abortion;

(C) injunctive relief; and

(D) reasonable attorney fees.

(c) A woman upon whom an abortion is performed shall not be prosecuted under this section for a conspiracy to violate this section pursuant to K.S.A. 2015 Supp. 21-5302, and amendments thereto.

(d) Nothing in this section shall be construed to create a right to an abortion. Notwithstanding any provision of this section, a person shall not perform an abortion that is prohibited by law.

(e) Upon a first conviction of a violation of this section, a person shall be guilty of a class A person misdemeanor. Upon a second or subsequent conviction of a violation of this section, a person shall be guilty of a severity level 10, person felony.

(f) If any provision or clause of this act or application thereof to any person or circumstance is held invalid, such invalidity shall not affect the other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

(g) For purposes of this section, the term "abortion" has the same meaning as such term is defined in K.S.A. 65-6701, and amendments thereto.

History: L. 2013, ch. 119, § 10; July 1.



65-6731 Prohibition on certain funding for abortions; definitions.

65-6731. Prohibition on certain funding for abortions; definitions. As used in K.S.A. 2015 Supp. 65-6731 through 65-6738, and amendments thereto:

(a) "Abortion" has the same meaning as such term is defined in K.S.A. 65-6701, and amendments thereto.

(b) "Health benefit plan" means any hospital or medical expense policy, health, hospital or medical services corporation contract, and a plan provided by a municipal group-funded pool, or a health maintenance organization contract offered by any employer or any certificate issued under any such policy, contract or plan.

(c) "Health care entity" means an individual physician or other health care professional, a hospital, a provider-sponsored organization, a health maintenance organization or any other health care facility or organization.

(d) "School district" means any public school district organized under the laws of this state.

(e) "State agency" has the same meaning as such term is defined in K.S.A. 75-3701, and amendments thereto.

History: L. 2013, ch. 119, § 1; July 1.



65-6732 Legislative declaration that life begins at fertilization.

65-6732. Legislative declaration that life begins at fertilization. (a) The legislature hereby finds and declares the following:

(1) The life of each human being begins at fertilization;

(2) unborn children have interests in life, health and well-being that should be protected; and

(3) the parents of unborn children have protectable interests in the life, health and well-being of the unborn children of such parents.

(b) On and after July 1, 2013, the laws of this state shall be interpreted and construed to acknowledge on behalf of the unborn child at every stage of development, all the rights, privileges and immunities available to other persons, citizens and residents of this state, subject only to the constitution of the United States, and decisional interpretations thereof by the United States supreme court and specific provisions to the contrary in the Kansas constitution and the Kansas Statutes Annotated.

(c) As used in this section:

(1) "Fertilization" means the fusion of a human spermatozoon with a human ovum.

(2) "Unborn children" or "unborn child" shall include all unborn children or the offspring of human beings from the moment of fertilization until birth at every stage of biological development.

(d) Nothing in this section shall be construed as creating a cause of action against a woman for indirectly harming her unborn child by failing to properly care for herself or by failing to follow any particular program of prenatal care.

History: L. 2013, ch. 119, § 2; July 1.



65-6733 Prohibition on certain funding for abortion.

65-6733. Prohibition on certain funding for abortion. Except to the extent required by federal law:

(a) No moneys appropriated from the state general fund or from any special revenue fund shall be expended for any abortion;

(b) no tax credit shall be allowed against any income tax, premium or privilege tax liability and no exemption shall be granted from sales or compensating use tax for that portion of such amounts paid or incurred for an abortion, or that portion of such amounts paid or incurred for a health benefit plan, including premium assistance, for the purchase of an optional rider for coverage of abortion in accordance with K.S.A. 2015 Supp. 40-2,190, and amendments thereto;

(c) in the case of any tax-preferred trust or account, the purpose of which is to pay medical expenses of the account beneficiary, any amount paid or distributed from such an account for an abortion shall be included in the gross income of such beneficiary; and

(d) no health care services provided by any state agency, or any employee of a state agency while acting within the scope of such employee's employment, shall include abortion, nor shall money appropriated from the state general fund or from any special revenue fund be used to pay for the lease or operation of any facility in which abortions are performed.

History: L. 2013, ch. 119, § 3; July 1.



65-6734 Same; school districts.

65-6734. Same; school districts. No school district, employee or agent thereof, or educational service provider contracting with such school district shall provide abortion services. No school district shall permit any person or entity to offer, sponsor or otherwise furnish in any manner any course materials or instruction relating to human sexuality or sexually transmitted diseases if such person or entity is an abortion services provider, or an employee, agent or volunteer of an abortion services provider.

History: L. 2013, ch. 119, § 4; July 1.



65-6735 Same; construction of act.

65-6735. Same; construction of act. Nothing in K.S.A. 2015 Supp. 65-6731 through 65-6738, and amendments thereto, shall repeal, amend or have any effect on any other state law to the extent such law imposes any limitation on the use of funds for abortion, more restrictive than the limitations set forth in K.S.A. 2015 Supp. 65-6731 through 65-6738, and amendments thereto.

History: L. 2013, ch. 119, § 5; July 1.



65-6736 Same; no requirement to provide or right to an abortion.

65-6736. Same; no requirement to provide or right to an abortion. Nothing in K.S.A. 2015 Supp. 65-6731 through 65-6738, and amendments thereto, shall be construed:

(a) To require any state agency or municipality to provide or pay for any abortion; or

(b) as creating or recognizing a right to an abortion.

History: L. 2013, ch. 119, § 6; July 1.



65-6737 Same; discrimination prohibited.

65-6737. Same; discrimination prohibited. No state agency shall discriminate against any individual or institutional health care entity on the basis that such health care entity does not provide, pay for or refer for abortions.

History: L. 2013, ch. 119, § 7; July 1.



65-6738 Same; applicability of act.

65-6738. Same; applicability of act. The limitations set forth in K.S.A. 2015 Supp. 65-6731 through 65-6738, and amendments thereto, shall not apply to an abortion which is necessary to preserve the life of the pregnant woman.

History: L. 2013, ch. 119, § 8; July 1.



65-6739 Same; severability.

65-6739. Same; severability. If any provision or clause of this act or application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 2013, ch. 119, § 23; July 1.



65-6741 Kansas unborn child protection from dismemberment abortion act; citation of act.

65-6741. Kansas unborn child protection from dismemberment abortion act; citation of act. The provisions of K.S.A. 2015 Supp. 65-6741 through 65-6749, and amendments thereto, shall be known and may be cited as the Kansas unborn child protection from dismemberment abortion act.

History: L. 2015, ch. 22, § 1; July 1.



65-6742 Definitions.

65-6742. Definitions. As used in K.S.A. 2015 Supp. 65-6741 through 65-6749, and amendments thereto:

(a) "Abortion" means the use or prescription of any instrument, medicine, drug or any other substance or device to terminate the pregnancy of a woman known to be pregnant with an intention other than to increase the probability of a live birth, to preserve the life or health of the child after live birth, or to remove a dead unborn child who died as the result of natural causes in utero, accidental trauma or a criminal assault on the pregnant woman or her unborn child, and which causes the premature termination of the pregnancy.

(b) (1) "Dismemberment abortion" means, with the purpose of causing the death of an unborn child, knowingly dismembering a living unborn child and extracting such unborn child one piece at a time from the uterus through the use of clamps, grasping forceps, tongs, scissors or similar instruments that, through the convergence of two rigid levers, slice, crush or grasp a portion of the unborn child's body in order to cut or rip it off.

(2) The term "dismemberment abortion" does not include an abortion which uses suction to dismember the body of the unborn child by sucking fetal parts into a collection container, although it does include an abortion in which a dismemberment abortion, as defined in subsection (b)(1), is used to cause the death of an unborn child but suction is subsequently used to extract fetal parts after the death of the unborn child.

(c) "Knowingly" shall have the same meaning attributed to such term in K.S.A. 2015 Supp. 21-5202, and amendments thereto.

(d) "Medical emergency" means a condition that, in reasonable medical judgment, so complicates the medical condition of the pregnant woman as to necessitate the immediate abortion of her pregnancy to avert the death of the woman or for which a delay necessary to comply with the applicable statutory requirements will create serious risk of substantial and irreversible physical impairment of a major bodily function. No condition shall be deemed a medical emergency if based on a claim or diagnosis that the woman will engage in conduct which would result in her death or in substantial and irreversible physical impairment of a major bodily function.

History: L. 2015, ch. 22, § 2; July 1.



65-6743 Dismemberment abortion prohibited; exceptions.

65-6743. Dismemberment abortion prohibited; exceptions. (a) No person shall perform, or attempt to perform, a dismemberment abortion on an unborn child unless: (1) The dismemberment abortion is necessary to preserve the life of the pregnant woman; or (2) a continuation of the pregnancy will cause a substantial and irreversible physical impairment of a major bodily function of the pregnant woman. No condition shall be deemed to exist if it is based on a claim or diagnosis that the woman will engage in conduct that would result in her death or in substantial and irreversible physical impairment of a major bodily function.

(b) No woman upon whom an abortion is performed or attempted to be performed shall be liable for performing or attempting to perform a dismemberment abortion. No nurse, technician, secretary, receptionist or other employee or agent who is not a physician, but who acts at the direction of a physician, and no pharmacist or other individual who is not a physician, but who fills a prescription or provides instruments or materials used in an abortion at the direction of or to a physician shall be liable for performing or attempting to perform a dismemberment abortion.

History: L. 2015, ch. 22, § 3; July 1.



65-6744 Cause of action for injunctive relief.

65-6744. Cause of action for injunctive relief. The attorney general or any district or county attorney with appropriate jurisdiction may bring a cause of action for injunctive relief against a person who has performed or attempted to perform a dismemberment abortion in violation of K.S.A. 2015 Supp. 65-6743, and amendments thereto. Any injunctive relief ordered pursuant to an action filed under this section shall prohibit the defendant from performing or attempting to perform any dismemberment abortions in violation of K.S.A. 2015 Supp. 65-6743, and amendments thereto.

History: L. 2015, ch. 22, § 4; July 1.



65-6745 Civil action for violation of act.

65-6745. Civil action for violation of act. (a) A cause of action for civil damages against a person who has performed a dismemberment abortion in violation of K.S.A. 2015 Supp. 65-6743, and amendments thereto, may be maintained by the following persons, unless, in a case where the plaintiff is not the woman upon whom the abortion was performed, the pregnancy resulted from the plaintiff's criminal conduct:

(1) A woman upon whom a dismemberment abortion has been performed in violation of K.S.A. 2015 Supp. 65-6743, and amendments thereto;

(2) the father of the unborn child, if married to the woman at the time the dismemberment abortion was performed; or

(3) the parents or custodial guardians of the woman, if the woman has not attained the age of 18 years at the time of the abortion or has died as a result of the abortion.

(b) Damages awarded in such an action shall include:

(1) Money damages for all injuries, psychological and physical, occasioned by the dismemberment abortion;

(2) statutory damages equal to three times the cost of the dismemberment abortion;

(3) injunctive relief; and

(4) reasonable attorney fees awarded in accordance with subsection (d).

(d) (1) If judgment is rendered in favor of the plaintiff in an action brought under K.S.A. 2015 Supp. 65-6744, and amendments thereto, or this section, the court shall award reasonable attorney fees to the plaintiff in addition to any other relief that is awarded.

(2) If judgment is rendered in favor of the defendant in an action brought under K.S.A. 2015 Supp. 65-6744, and amendments thereto, or this section, and the court finds that the plaintiff's action was frivolous and brought in bad faith, the court shall award reasonable attorney fees to the defendant in addition to any other relief that is awarded.

(3) No attorney fees shall be assessed against the woman upon whom a dismemberment abortion was performed or attempted to be performed except in accordance with paragraph (2).

History: L. 2015, ch. 22, § 5; July 1.



65-6746 Criminal penalties for violation of act.

65-6746. Criminal penalties for violation of act. Upon a first conviction of a violation of K.S.A. 2015 Supp. 65-6743, and amendments thereto, a person shall be guilty of a class A person misdemeanor. Upon a second or subsequent conviction of a violation of K.S.A. 2015 Supp. 65-6743, and amendments thereto, a person shall be guilty of a severity level 10, person felony.

History: L. 2015, ch. 22, § 6; July 1.



65-6747 Legal proceedings; public disclosure of name of woman, orders against such disclosure.

65-6747. Legal proceedings; public disclosure of name of woman, orders against such disclosure. In every civil, criminal or administrative proceeding or action arising out of a violation of K.S.A. 65-6703, 65-6721, K.S.A. 2015 Supp. 65-6724 or 65-6743, and amendments thereto, the court shall rule whether the anonymity of any woman upon whom an unlawful abortion has been performed or attempted to be performed shall be preserved from public disclosure if she does not give her consent to such disclosure. The court, upon motion or sua sponte, shall make such a ruling and, upon determining that such woman's anonymity should be preserved, shall issue orders to the parties, witnesses and counsel and shall direct the sealing of the record and exclusion of individuals from courtrooms or hearing rooms to the extent necessary to safeguard her identity from public disclosure. Each such order shall be accompanied by specific written findings explaining why the anonymity of the woman should be preserved from public disclosure, why the order is essential to that end, how the order is narrowly tailored to serve that interest and why no reasonable less restrictive alternative exists. In the absence of written consent of the woman upon whom an unlawful abortion has been performed or attempted to be performed, anyone other than a public official who brings an action arising out of a violation of K.S.A. 65-6703, 65-6721, K.S.A. 2015 Supp. 65-6724 or 65-6743, and amendments thereto, shall do so under a pseudonym. This section shall not be construed to conceal the identity of the plaintiff or of witnesses from the defendant or from attorneys for the defendant.

History: L. 2015, ch. 22, § 7; July 1.



65-6748 Construction of act.

65-6748. Construction of act. Nothing in K.S.A. 2015 Supp. 65-6741 through 65-6749, and amendments thereto, shall be construed as creating or recognizing a right to abortion, nor a right to a particular method of abortion.

History: L. 2015, ch. 22, § 8; July 1.



65-6749 Severability.

65-6749. Severability. If any provision or clause of this act* or application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 2015, ch. 22, § 9; July 1.

* This act means L. 2015, ch. 22.






Article 67a FETAL ORGANS AND TISSUE

65-67a01 Fetal organs or tissue; definitions.

65-67a01. Fetal organs or tissue; definitions. As used in this act:

(a) "Abortion" means an abortion as defined by K.S.A. 65-6701, and amendments thereto.

(b) (1) "Consideration" means:

(A) Any payment made or debt incurred;

(B) any gift, honorarium or recognition of value bestowed;

(C) any price, charge or fee which is waived, forgiven, reduced or indefinitely delayed;

(D) any loan or debt which is canceled or otherwise forgiven; or

(E) the transfer of any item from one person to another or provision of any service or granting of any opportunity for which a charge is customarily made, without charge or for a reduced charge.

(2) "Consideration" shall not mean:

(A) A payment in an amount not to exceed $25 for the cost of transporting, processing, preserving and storing fetal tissue; or

(B) a payment in an amount not to exceed the actual cost, as documented by the delivery service, of transporting fetal tissue.

(c) "Delivery service" means a common carrier as defined by K.S.A. 66-105, and amendments thereto, or other person or entity used to transport fetal tissue.

(d) "Fetal tissue" means any tissue, cells or organs obtained from a dead human embryo or fetus after an abortion or after a stillbirth.

(e) "Person" means a person as defined by K.S.A. 65-425, and amendments thereto.

(f) "Stillbirth" means a stillbirth as defined by K.S.A. 65-2401, and amendments thereto.

History: L. 2000, ch. 148, § 1; May 25.



65-67a02 Same; construction of act.

65-67a02. Same; construction of act. Except as specifically provided by this act, nothing in this act shall be construed as either permitting or prohibiting the use of fetal tissue for any type of scientific, research, laboratory or other kind of experimentation either prior to or subsequent to any abortion or stillbirth.

History: L. 2000, ch. 148, § 2; May 25.



65-67a03 Same; when act not applicable.

65-67a03. Same; when act not applicable. This act shall not apply to:

(a) The transfer of fetal tissue to a pathologist for testing or examination; or

(b) the transfer of fetal tissue for the purpose of immediate burial, cremation or final disposition.

History: L. 2000, ch. 148, § 3; May 25.



65-67a04 Same; prohibitions; penalty.

65-67a04. Same; prohibitions; penalty. (a) No person shall solicit, offer, knowingly acquire or accept or transfer any fetal tissue for consideration.

(b) No person shall solicit, offer or knowingly acquire or accept or transfer any fetal tissue for the purpose of transplantation of such tissue into another person if:

(1) The fetal tissue will be or is obtained pursuant to an abortion; and

(2) (A) the donation of such fetal tissue will be or is made pursuant to a promise to the donating individual that the donated tissue will be transplanted into a recipient specified by such donating individual;

(B) such fetal tissue will be transplanted into a relative of the donating individual; or

(C) the person who solicits or knowingly acquires or accepts the donation of such fetal tissue has provided consideration for the costs associated with such abortion.

(c) Any person who intentionally, knowingly or recklessly violates this section shall be guilty of a severity level 2, nonperson felony.

History: L. 2000, ch. 148, § 4; May 25.



65-67a05 Same; transfers of tissue; reports.

65-67a05. Same; transfers of tissue; reports. (a) Every person who transfers fetal tissue to another person shall submit annually a written report to the secretary of the department of health and environment which contains the following:

(1) The date of transfer;

(2) a description of the fetal tissue;

(3) the name and address of the transferor and the transferee;

(4) the amount of consideration received by the transferor for making the transfer;

(5) the mode of transfer or shipment; and

(6) the name of the delivery service.

(b) The identity of the woman donating the fetal tissue shall be confidential and shall not be included in any report required by this section.

(c) No person shall ship fetal tissue without disclosing to the delivery service that human tissue is contained in such shipment.

(d) Except as provided herein, information obtained by the secretary of health and environment under this section shall be confidential and shall not be disclosed in a manner that would reveal the identity of any person who submits a report to the secretary under this section. Such information, including information identifying any person submitting a report hereunder, may be disclosed to the attorney general upon a showing that a reasonable cause exists to believe that a violation of this act has occurred. Any information disclosed to the attorney general pursuant to this subsection shall be used solely for the purposes of a criminal prosecution.

(e) For the purpose of maintaining confidentiality, reports required by this section shall identify the name and address of the person submitting such report only by confidential code number assigned by the secretary of health and environment to such person and the department of health and environment shall maintain such reports only by such number.

(f) Any person who intentionally, knowingly or recklessly violates this section shall be guilty of a class A nonperson misdemeanor.

History: L. 2000, ch. 148, § 5; May 25.



65-67a06 Same; prohibitions; penalty.

65-67a06. Same; prohibitions; penalty. (a) No person shall offer any monetary or other inducement to any other person for the purpose of procuring an abortion for the medical, scientific, experimental or therapeutic use of fetal organs or tissue.

(b) No person shall offer or accept any valuable consideration for the fetal organs or tissue resulting from an abortion. Nothing in this subsection shall prohibit payment for burial or other final disposition of the fetal remains or payment for a pathological examination, autopsy or postmortem examination of the fetal remains.

(c) Any person who intentionally, knowingly or recklessly violates this section shall be guilty of a severity level 2, nonperson felony.

History: L. 2000, ch. 148, § 6; May 25.



65-67a07 Same; consent of donor.

65-67a07. Same; consent of donor. (a) No person shall use fetal organs or tissue for medical, scientific, experimental or therapeutic use without the voluntary and informed consent of the woman donating such tissue. Such consent shall not be discussed or obtained prior to obtaining the consent required under K.S.A. 65-6709, and amendments thereto.

(b) A person who intentionally, knowingly or recklessly violates this section shall be guilty of a severity level 2, nonperson felony.

History: L. 2000, ch. 148, § 7; May 25.



65-67a08 Same; severability.

65-67a08. Same; severability. If any provision of this section [act] is held to be invalid or unconstitutional, it shall be presumed conclusively that the legislature would have enacted the remainder of this section [act] without such invalid or unconstitutional provision.

History: L. 2000, ch. 148, § 8; May 25.



65-67a09 Child rape protection act; submission of fetal tissue from certain abortions; physicians' duties; rules and regulations; noncompliance, penalties.

65-67a09. Child rape protection act; submission of fetal tissue from certain abortions; physicians' duties; rules and regulations; noncompliance, penalties. (a) This section shall be known and may be cited as the child rape protection act.

(b) As used in this section:

(1) "Abortion" has the meaning provided in K.S.A. 65-6701, and amendments thereto.

(2) "Physician" means any person licensed to practice medicine and surgery.

(c) Any physician who performs an abortion on a minor who was less than 14 years of age at the time of the abortion procedure shall preserve, in accordance with rules and regulations adopted by the attorney general pursuant to this section, fetal tissue extracted during such abortion. The physician shall submit such tissue to the Kansas bureau of investigation or to a laboratory designated by the director of the Kansas bureau of investigation.

(d) The attorney general shall adopt rules and regulations prescribing:

(1) The amount and type of fetal tissue to be preserved and submitted by a physician pursuant to this section;

(2) procedures for the proper preservation of such tissue for the purpose of DNA testing and examination;

(3) procedures for documenting the chain of custody of such tissue for use as evidence;

(4) procedures for proper disposal of fetal tissue preserved pursuant to this section;

(5) a uniform reporting instrument mandated to be utilized by physicians when submitting fetal tissue under this section which shall include the name of the physician submitting the fetal tissue and the name, complete address of residence and name of the parent or legal guardian of the minor upon whom the abortion was performed; and

(6) procedures for communication with law enforcement agencies regarding evidence and information obtained pursuant to this section.

(e) Failure of a physician to comply with any provision of this section or any rule or regulation adopted hereunder:

(1) Shall constitute unprofessional conduct for the purposes of K.S.A. 65-2837, and amendments thereto; and

(2) is a class A, nonperson misdemeanor upon a first conviction and a severity level 10, nonperson felony upon a second or subsequent conviction.

History: L. 2005, ch. 149, § 3; July 1.



65-67a10 Disposition of fetal remains.

65-67a10. Disposition of fetal remains. Every maternity center and medical care facility licensed by the department of health and environment to operate in the state shall adopt written policies and inform parents regarding their options for disposition or taking of fetal remains in an event of a fetal death.

History: L. 2008, ch. 98, § 3; July 1.






Article 68 HEALTH CARE DATA

65-6801 Health care database; legislative intent; use of information.

65-6801. Health care database; legislative intent; use of information. (a) The legislature recognizes the urgent need to provide health care consumers, third-party payors, providers and health care planners with information regarding the trends in use and cost of health care services in this state for improved decision-making. This is to be accomplished by compiling a uniform set of data and establishing mechanisms through which the data will be disseminated.

(b) It is the intent of the legislature to require that the information necessary for a review and comparison of utilization patterns, cost, quality and quantity of health care services be supplied to the health care database by all providers of health care services and third-party payors to the extent required by this section and K.S.A. 65-6805, and amendments thereto. The department of health and environment shall specify by rule and regulation the types of information which shall be submitted and the method of submission.

(c) The information is to be compiled and made available in a form prescribed by the department of health and environment to improve the decision-making processes regarding access, identified needs, patterns of medical care, price and use of health care services.

History: L. 1993, ch. 174, § 1; L. 1994, ch. 90, § 2; L. 2000, ch. 131, § 2; L. 2005, ch. 187, § 30; L. 2012, ch. 102, § 25; July 1.



65-6802 Same; request for and use of data by department of health services administration of university of Kansas.

65-6802. Same; request for and use of data by department of health services administration of university of Kansas. (a) The department of health services administration of the university of Kansas and any institute or center established in association with the department is hereby authorized to request data for the purposes of conducting research, policy analysis and preparation of reports describing the performance of the health care delivery system from public, private and quasi-public entities.

(b) The department of health services administration of the university of Kansas may request data for purposes of conducting research, policy analysis and preparation of reports describing the performance of the health care delivery system from any quasi-public or private entity which has such data as deemed necessary by the department.

History: L. 1993, ch. 174, § 2; July 1.



65-6803 Same; appointment of task forces; health care data policies and procedures.

65-6803. Same; appointment of task forces; health care data policies and procedures. (a) The secretary of health and environment may appoint a task force or task forces of interested citizens and providers of health care for the purpose of studying technical issues relating to the collection of health care data. The secretary of health and environment or the secretary's designee shall be a member of any task force appointed under this subsection.

(b) The department of health and environment shall develop policy regarding the collection of health care data and procedures for ensuring the confidentiality and security of these data.

History: L. 1993, ch. 174, § 3; L. 1997, ch. 75, § 1; L. 2000, ch. 131, § 1; L. 2004, ch. 169, § 1; L. 2005, ch. 187, § 31; L. 2012, ch. 102, § 26; July 1.



65-6804 Health care database; duties of the secretary of health and environment; health data collection contracts; acceptance of data; system of fees; rules and regulations; data confidential; penalties for violations.

65-6804. Health care database; duties of the secretary of health and environment; health data collection contracts; acceptance of data; system of fees; rules and regulations; data confidential; penalties for violations. (a) The secretary of health and environment shall administer the health care database. In administering the health care database, the secretary shall receive health care data from those entities identified in K.S.A. 65-6805, and amendments thereto, and provide for the dissemination of such data.

(b) The secretary of health and environment may contract with an organization experienced in health care data collection to collect the data from the health care facilities as described in subsection (h) of K.S.A. 65-425, and amendments thereto, build and maintain the database. The secretary of health and environment may accept data submitted by associations or related organizations on behalf of health care providers by entering into binding agreements negotiated with such associations or related organizations to obtain data required pursuant to this section.

(c) The secretary of health and environment shall adopt rules and regulations governing the acquisition, compilation and dissemination of all data collected pursuant to this act. The rules and regulations shall provide at a minimum that:

(1) Measures have been taken to provide system security for all data and information acquired under this act;

(2) data will be collected in the most efficient and cost-effective manner for both the department and providers of data;

(3) procedures will be developed to assure the confidentiality of patient records;

(4) users may be charged for data preparation or information that is beyond the routine data disseminated and that the secretary of health and environment shall establish by the adoption of such rules and regulations a system of fees for such data preparation or dissemination; and

(5) the secretary of health and environment will ensure that the health care database will be kept current, accurate and accessible as prescribed by rules and regulations.

(d) Data and other information collected pursuant to this act shall not be disclosed by the department of health and environment or made public in any manner which would identify individuals. A violation of this subsection (d) is a class C misdemeanor.

(e) In addition to such criminal penalty under subsection (d), any individual whose identity is revealed in violation of subsection (d) may bring a civil action against the responsible person or persons for any damages to such individual caused by such violation.

History: L. 1993, ch. 174, § 4; L. 1994, ch. 90, § 3; L. 1995, ch. 260, § 9; L. 2000, ch. 131, § 3; L. 2005, ch. 187, § 32; L. 2012, ch. 102, § 27; July 1.



65-6805 Same; medical, health care and other entities to file health care data; exception.

65-6805. Same; medical, health care and other entities to file health care data; exception. Each medical care facility as defined by subsection (h) of K.S.A. 65-425, and amendments thereto; health care provider as defined in K.S.A. 40-3401, and amendments thereto; providers of health care as defined in subsection (f) of K.S.A. 65-5001, and amendments thereto; health care personnel as defined in subsection (e) of K.S.A. 65-5001, and amendments thereto; home health agency as defined by subsection (b) of K.S.A. 65-5101, and amendments thereto; psychiatric hospitals licensed under K.S.A. 75-3307b, and amendments thereto; state institutions for people with intellectual disability; community facilities for people with intellectual disability as defined under K.S.A. 65-4412, and amendments thereto; community mental health center as defined under K.S.A. 65-4432, and amendments thereto; adult care homes as defined by K.S.A. 39-923, and amendments thereto; laboratories described in K.S.A. 65-1,107, and amendments thereto; pharmacies; board of nursing; Kansas dental board; board of examiners in optometry; state board of pharmacy; state board of healing arts and third-party payors, including, but not limited to, licensed insurers, medical and hospital service corporations, health maintenance organizations, fiscal intermediaries for government-funded programs and self-funded employee health plans, shall file health care data with the department of health and environment as prescribed by the secretary of health and environment. The provisions of this section shall not apply to any individual, facility or other entity under this section which uses spiritual means through prayer alone in accordance with the tenets and practices of a recognized church or religious denomination for the treatment or cure of disease.

History: L. 1993, ch. 174, § 5; L. 1994, ch. 90, § 4; L. 2005, ch. 187, § 33; L. 2012, ch. 91, § 54; L. 2012, ch. 166, § 13; July 1.

Section was also amended by L. 2012, ch. 102, § 28, but that version was repealed by L. 2012, ch. 166, § 24.



65-6806 Same; availability of data.

65-6806. Same; availability of data. The department of health and environment shall make the data available to interested parties on the basis prescribed by the department and as directed by rules and regulations.

History: L. 1993, ch. 174, § 6; L. 2005, ch. 187, § 34; L. 2012, ch. 102, § 29; July 1.



65-6807 Same; annual report to governor and legislature.

65-6807. Same; annual report to governor and legislature. The department of health and environment shall on or before February 1 each year make a report to the governor and the legislature as to health care data activity, including examples of policy analyses conducted and purposes for which the data was disseminated and utilized, and as to the progress made in compiling and making available the information specified under K.S.A. 65-6801, and amendments thereto.

History: L. 1993, ch. 174, § 7; L. 1995, ch. 137, § 1; L. 2005, ch. 187, § 35; L. 2012, ch. 102, § 30; July 1.



65-6809 Health care database fee fund; fees credited; authorized uses; interest earnings credited; administration.

65-6809. Health care database fee fund; fees credited; authorized uses; interest earnings credited; administration. (a) There is hereby established in the state treasury the health care database fee fund. The secretary of health and environment shall remit to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, all moneys collected or received by the secretary from the following sources:

(1) Fees collected under K.S.A. 65-6804, and amendments thereto;

(2) moneys received by the secretary in the form of gifts, donations or grants;

(3) interest attributable to investment of moneys in the fund; and

(4) any other moneys provided by law.

Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the health care database fee fund.

(b) Moneys deposited in the health care database fee fund shall be expended to supplement maintenance costs of the database, provide technical assistance and training in the proper use of health care data and provide funding for dissemination of information from the database to the public.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the health care database fee fund interest earnings based on:

(1) The average daily balance of moneys in the health care database fee fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) All expenditures from the health care database fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of health and environment or the secretary's designee for the purposes set forth in this section.

History: L. 1994, ch. 90, § 1; L. 1996, ch. 253, § 21; L. 2001, ch. 5, § 270; L. 2005, ch. 187, § 36; L. 2012, ch. 102, § 31; July 1.



65-6821 Kansas health information technology act.

65-6821. Kansas health information technology act. K.S.A. 2015 Supp. 65-6821 through 65-6834 and 65-6835, and amendments thereto, shall be known and may be cited as the Kansas health information technology act.

History: L. 2011, ch. 114, § 21; L. 2013, ch. 112, § 8; July 1.



65-6822 Same; definitions.

65-6822. Same; definitions. As used in the Kansas health information technology act:

(a) "Act" means the Kansas health information technology act.

(b) "Approved health information organization" means a health information organization operating in the state under a valid certificate of authority issued by the department.

(c)  "Authorization" means a document that permits a covered entity to use or disclose protected health information for purposes other than to carry out treatment, payment or health care operations, and that complies with the requirements of 45 C.F.R. § 164.508.

(d) "Covered entity" [means] a covered entity as the term is defined in 45 C.F.R. § 160.103.

(e) "Department" means the Kansas department of health and environment.

(f) "Disclosure" means disclosure as that term is defined by the HIPAA privacy rule.

(g) "Health care" means health care as that term is defined by the HIPAA privacy rule.

(h) "Health care provider" means a health care provider, as that term is defined by the HIPAA privacy rule.

(i) "Health information" means health information as that term is defined by the HIPAA privacy rule.

(j) "Health information organization" means any entity operating in the state which:

(1) Maintains technical infrastructure for the electronic movement of health information among covered entities; and

(2) promulgates and enforces policies governing participation in such sharing of health information.

(k) "Health information technology" means an information processing application using computer hardware and software for the storage, retrieval, use and disclosure of health information for communication, decision-making, quality, safety and efficiency of health care. "Health information technology" includes, but is not limited to: (1) An electronic health record; (2) a personal health record; (3) the sharing of health information electronically; (4) electronic order entry; and (5) electronic decision support.

(l) "HIPAA privacy rule" means the privacy rule of the administrative simplification subtitle of the health insurance portability and accountability act of 1996 (Pub. L. No. 104-191) contained in 45 C.F.R. part 160 and 45 C.F.R. part 164, subparts A and E.

(m) "Individual" means individual as that term is defined by the HIPAA privacy rule.

(n) "Individually identifiable health information" means individually identifiable health information as that term is defined by the HIPAA privacy rule.

(o) "Participation agreement" means a written agreement between a covered entity and an approved health information organization concerning the covered entity's participation in the approved health information organization on terms consistent with K.S.A. 2015 Supp. 65-6832, and amendments thereto.

(p) "Personal representative" means the person who has the legal authority to act on behalf of an individual.

(q) "Protected health information" means protected health information as that term is defined by the HIPAA privacy rule.

(r) "Secretary" means the secretary of health and environment.

(s) "State" means the state of Kansas.

(t) "Use" means, with respect to individually identifiable health information, use as the term is defined by the HIPAA privacy rule.

History: L. 2011, ch. 114, § 22; L. 2013, ch. 112, § 9; July 1.



65-6823 Same; purpose.

65-6823. Same; purpose. It is the purpose of this act to harmonize state law with the HIPAA privacy rule with respect to individual access to protected health information, proper safeguarding of protected health information, and the use and disclosure of protected health information for purposes of facilitating the development and use of health information technology and the sharing of health information electronically.

History: L. 2011, ch. 114, § 23; L. 2013, ch. 112, § 10; July 1.



65-6824 Same; duties of covered entity.

65-6824. Same; duties of covered entity. (a) A covered entity shall provide an individual or such individual's personal representative with access to the individual's protected health information maintained, collected, used or disseminated by or for the covered entity in compliance with 45 C.F.R. § 164.524, except that a covered entity which is defined as a health care provider under K.S.A. 2015 Supp. 65-6836, and amendments thereto, shall furnish copies of health care records to a patient, a patient's authorized representative or any other person or entity authorized by law to obtain or reproduce such records in accordance with the provisions of K.S.A. 2015 Supp. 65-6836, and amendments thereto.

(b) A covered entity shall implement and maintain appropriate administrative, technical and physical safeguards to protect the privacy of protected health information in a manner consistent with 45 C.F.R. § 164.530(c).

History: L. 2011, ch. 114, § 24; L. 2013, ch. 112, § 11; L. 2015, ch. 46, § 18; July 1.



65-6825 Same; use and disclosure of protected health information.

65-6825. Same; use and disclosure of protected health information. (a) No covered entity shall use or disclose protected health information except as follows:

(1) In a manner consistent with an authorization that satisfies the requirements of 45 C.F.R. § 164.508;

(2) in a manner as permitted under 45 C.F.R. §§ 164.502, 164.506, 164.508, 164.510 and 164.512; or

(3)  in a manner as required under 45 C.F.R. § 164.502.

(b) A covered entity may disclose an individual's protected health information to a health information organization without an authorization if such covered entity:

(1) Is a party to a current participation agreement with an approved health information organization at the time the disclosure is made;

(2) discloses the individual's protected health information to that approved health information organization in a manner consistent with the established procedures of the approved health information organization; and

(3) furnishes to the individual, or such individual's personal representative, whose information is to be disclosed to the approved health information organization, the notice required under K.S.A. 2015 Supp. 65-6832, and amendments thereto.

(c) A covered entity that uses or discloses protected health information in compliance with this section shall be immune from any civil or criminal liability or any adverse administrative action arising out of or relating to such use or disclosure.

History: L. 2011, ch. 114, § 25; L. 2013, ch. 112, § 12; July 1.



65-6828 Same; controlling law on confidentiality of protected health information.

65-6828. Same; controlling law on confidentiality of protected health information. To the extent any provision of state law regarding the confidentiality, privacy, security or privileged status of any protected health information conflicts with, is contrary to, or more stringent than the provisions of this act, the provisions of this act shall control, except that: (a) Nothing in this act shall limit or restrict the effect and application of the peer review statute, K.S.A. 65-4915, and amendments thereto; the risk management statute, K.S.A. 65-4921 through 65-4930, and amendments thereto; or any statutory health care provider-patient evidentiary privilege applicable to a judicial or administrative proceeding; and

(b) nothing in this act shall limit or restrict the ability of any state agency to require the disclosure of protected health information by any person or entity pursuant to law.

History: L. 2011, ch. 114, § 28; L. 2012, ch. 117, § 1; L. 2013, ch. 112, § 13; July 1.



65-6829 Same; disclosure of protected health information, when required or permitted.

65-6829. Same; disclosure of protected health information, when required or permitted. A covered entity may disclose protected health information without authorization to any state agency for any public health purpose that is required by law. Nothing in this act shall be construed to limit the use, transfer or disclosure of protected health information as required or permitted by any other provision of law for public health purposes.

History: L. 2011, ch. 114, § 29; L. 2013, ch. 112, § 14; July 1.



65-6830 Same; health information organizations; standards for approval and operation.

65-6830. Same; health information organizations; standards for approval and operation. (a) The department shall establish and revise, as appropriate, standards for the approval and operation of statewide and regional health information organizations operating in the state as approved health information organizations including, but not limited to, the following:

(1) Adherence to nationally recognized standards for interoperability, that is, the capacity of two or more information systems to share information or data in an accurate, effective, secure and consistent manner;

(2) adoption and adherence to rules promulgated by the department regarding access to and use and disclosure of protected health information maintained by or on an approved health information organization;

(3) demonstration of adequate financial resources to sustain continued operations in compliance with the standards;

(4) participation in outreach activities for individuals and covered entities;

(5) conduct of operations in a transparent manner to promote consumer confidence;

(6) implementation of security breach notification procedures; and

(7) development of procedures for entering into and enforcing the terms of participation agreements with covered entities which satisfy the requirements established by the department pursuant to K.S.A. 2015 Supp. 65-6832, and amendments thereto.

(b) The department shall ensure that approved health information organizations operate within the state in a manner consistent with the protection of the security and privacy of health information of the citizens of Kansas.

(c) No expenditure shall be made from the state general fund for the purposes of administration, operation or oversight of the health information organizations defined in K.S.A. 2015 Supp. 65-6821, and amendments thereto, except that the secretary of health and environment may make operational expenditures for the purpose of adopting and administering the rules and regulations necessary to implement the Kansas health information technology act.

History: L. 2011, ch. 114, § 30; L. 2013, ch. 112, § 15; July 1.



65-6831 Same; process established for approval and investigation of HIOs.

65-6831. Same; process established for approval and investigation of HIOs. The department shall establish and implement:

(a) A process by which a health information organization may apply for and receive a certificate of authority issued by the department by demonstrating compliance with the standards promulgated by the department pursuant to K.S.A. 2015 Supp. 65-6830, and amendments thereto;

(b) a process by which an approved health information organization shall be re-approved on appropriate intervals by demonstrating continued compliance with the standards promulgated by the department pursuant to K.S.A. 2015 Supp. 65-6830, and amendments thereto; and

(c) a process for the investigation of reported concerns and complaints regarding an approved health information organization and imposition of appropriate remedial and proactive measures to address any identified deficiencies.

History: L. 2011, ch. 114, § 31; L. 2013, ch. 112, § 16; July 1.



65-6832 Same; participation agreements; specification of procedures and requirements.

65-6832. Same; participation agreements; specification of procedures and requirements. The department shall establish requirements to be used by approved health information organizations in participation agreements with covered entities and shall include the following:

(a) Specification of procedures by which an individual's protected health information will be disclosed by covered entities, will be collected by approved health information organizations and will be shared with other participating covered entities and with the department as required by law for public health purposes;

(b) specification of procedures by which an individual may elect that protected health information be restricted from disclosure by approved health information organizations to covered entities;

(c) specifications of purposes for, and procedures by which a covered entity can access an individual's protected health information from the approved health information organization, including access to restricted information by a covered entity in an emergency situation when necessary to properly treat the individual;

(d) specification of the written notice to be provided by the covered entity to any individual, or such individual's personal representative that explains how and what protected health information will be shared with the approved health information organization. Such written notice, which may be incorporated into the covered entity's notice of privacy practices required under the HIPAA privacy rule, shall include the following that:

(1) The individual's protected health information will be disclosed to the approved health information organization to facilitate the provision of health care to the individual;

(2) the approved health information organization maintains appropriate safeguards to protect the privacy and security of protected health information;

(3) only authorized individuals may access protected health information from the approved health information organization;

(4) the individual, or such individual's personal representative, has the right to request in writing that the individual's protected health information not be disclosed by the health information organization;

(5) the health information organization is required to honor a written request not to disclose an individual's protected health information, except that disclosure is permitted (A) in an emergency situation when necessary to properly treat the individual, or (B) when necessary to satisfy a covered entity's legal obligation to report certain information to a government official; and

(6) the inability to access restricted information by a covered entity may result in a health care provider not having access to information necessary to provide appropriate care for the individual;

(e) specification of documentation requirements to demonstrate delivery of such notice to an individual, or such individual's personal representative, by or on behalf of the covered entity.

History: L. 2011, ch. 114, § 32; L. 2013, ch. 112, § 17; July 1.



65-6833 Same; health information organizations; eligibility for financial support from the state.

65-6833. Same; health information organizations; eligibility for financial support from the state. Any health information organization which is not an approved health information organization shall not be eligible for any financial support from the state, or assistance or support from the state in securing any other source of funding.

History: L. 2011, ch. 114, § 33; L. 2013, ch. 112, § 18; July 1.



65-6834 Same; use and disclosure of protected health information; immunity from liability.

65-6834. Same; use and disclosure of protected health information; immunity from liability. (a) No use or disclosure of protected health information maintained by or on an approved health information organization shall be made except pursuant to rules and regulations adopted by the department consistent with this act. An approved health information organization that uses or discloses protected health information in compliance with such rules shall be immune from any civil or criminal liability or any adverse administrative action arising out of or relating to such use or disclosure.

(b) Protected health information in the possession of an approved health information organization shall not be subject to discovery, subpoena or other means of legal compulsion for the release of such protected health information to any person or entity. An approved health information organization shall not be compelled by a request for production, subpoena, court order or otherwise, to disclose protected health information relating to an individual.

History: L. 2011, ch. 114, § 34; L. 2013, ch. 112, § 19; July 1.



65-6835 Same; advisory council on health information technology established; membership; compensation.

65-6835. Same; advisory council on health information technology established; membership; compensation. (a) There is hereby established an advisory council on health information technology. The advisory council on health information technology shall be advisory to the secretary of health and environment and shall be within the division of health of the department of health and environment.

(b) The advisory council on health information technology shall be composed of 23 voting members, as follows:

(1) The secretary of the Kansas department of health and environment, or such secretary's designee;

(2) the governor of the state of Kansas, or such governor's designee;

(3) four legislators selected as follows: The chairperson and ranking minority member or their designees of the committee on health and human services of the house of representatives, and the chairperson and ranking minority member or their designees from the committee on public health and welfare of the senate;

(4) two members appointed by the secretary who represent consumers;

(5) one member appointed by the secretary who represents employers;

(6) one member appointed by the secretary who represents payers;

(7) one member appointed by the secretary who represents local health departments from a list of three names submitted by the Kansas association of local health departments;

(8) three members appointed by the secretary who represent hospitals, from a list of three names for each position submitted by the Kansas hospital association. One of the hospital representatives appointed herein shall be involved in the administration of a critical access hospital;

(9) three members appointed by the secretary from a list of three names for each position by the Kansas medical society. At least two of the members appointed herein shall be practicing physicians, and one of the physicians shall be a physician in a primary care specialty;

(10) two members appointed by the secretary who represent pharmacists, from a list of three names submitted by the Kansas pharmacists association. At least one of the members appointed herein shall be a practicing pharmacist;

(11) one member appointed by the secretary who represents the university of Kansas center for health information from a list of three names submitted by the university of Kansas center for health information;

(12) one member appointed by the secretary who represents the Kansas foundation for medical care from a list of three names submitted by the Kansas foundation for medical care;

(13) one member appointed by the secretary who represents the Kansas optometric association from a list of three names submitted by the Kansas optometric association; and

(14) one member appointed by the secretary who represents the association of community mental health centers of Kansas from a list of three names submitted by the association of community mental health centers of Kansas.

(c) At the first meeting of the council, following the effective date of this act, terms of its members, except the secretary and governor or their designees, shall be determined by lot with five members serving for one year, five members serving for two years, five members serving for three years, and six members serving for four years. Following their initial term, members of the council shall be eligible for re-appointment and, if re-appointed, shall serve for terms of four years. Members shall only be eligible to serve two consecutive four-year terms. Whenever a vacancy occurs regarding a member of the council due to the resignation, death, removal or expiration of a term, a new member shall be appointed prior to the next meeting, according to the process and to the specific position on the council as provided in subsection (b). In the event of a vacancy during an unexpired term due to resignation, death or removal of a council member, the appointment shall be for the remainder of the unexpired portion of the term. Each member of the council shall hold office for the term of appointment and until a successor has been appointed. Any member of the council may be removed by the secretary for malfeasance or misfeasance in office, regularly failing to attend meetings, or for any cause which renders the member incapable of the discharge of the duties of a member.

(d) The council shall meet at least four times per year and at such times as the council deems appropriate or as called by the secretary.

(e) Members of the council are entitled to compensation and expenses as provided in K.S.A. 75-3223, and amendments thereto. Members of the council attending council meetings or subcommittee meetings authorized by the council shall be paid mileage and all other applicable expenses, provided such expenses are consistent with policies established from time-to-time by the council.

History: L. 2013, ch. 112, § 20; July 1.



65-6836 Health care records; provision of copies; enforcement of act; costs; definitions.

65-6836. Health care records; provision of copies; enforcement of act; costs; definitions. (a) As used in this section:

(1) "Health care provider" means any person licensed by the state board of healing arts.

(2) "Authorized representative" means the person designated in writing by the patient to obtain the health care records of the patient or the person otherwise authorized by law to obtain the health care records of the patient.

(3) "Authorization" means a written or printed document signed by a patient or a patient's authorized representative containing: (A) A description of the health care records a health care provider is authorized to produce; (B) the patient's name, address and date of birth; (C) a designation of the person or entity authorized to obtain copies of the health care records; (D) a date or event upon which the force of the authorization shall expire which shall not exceed one year; (E) if signed by a patient's authorized representative, the authorized representative's name, address, telephone number and relationship or capacity to the patient; and (F) a statement setting forth the right of the person signing the authorization to revoke it in writing.

(b) Subject to K.S.A. 2015 Supp. 65-6824, and amendments thereto, except as otherwise provided herein, copies of health care records shall be furnished to a patient, a patient's authorized representative or any other person or entity authorized by law to obtain or reproduce such records, within 30 days of the receipt of the authorization, or the health care provider shall notify the patient or the patient's authorized representative of the reasons why copies are not available. A health care provider may withhold copies of health care records if the health care provider reasonably believes that providing copies of the requested records will cause substantial harm to the patient or another person. Health care providers may condition the furnishing of the patient's health care records to the patient, the patient's authorized representative or any other person or entity authorized by law to obtain or reproduce such records, upon the payment of charges not to exceed those established and updated not less than every two years by rules and regulations adopted by the state board of healing arts. In establishing such charges, the board shall consider changes in the all-items consumer price index published by the United States department of labor. Providers may charge for the reasonable cost of all duplications of health care record information which cannot be routinely duplicated on a standard photocopy machine.

(c) Any health care provider, patient, authorized representative or any other entity authorized by law to obtain or reproduce such records may bring a claim or action to enforce the provisions of this section. The petition shall include an averment that the party bringing the action has in good faith conferred or attempted to confer with the other party concerning the matter in dispute without court action. Upon a showing that the failure to comply with this section was without just cause or excuse, the court shall award the costs of the action and order the records produced without cost or expense to the prevailing party.

(d) Nothing in this section shall be construed to prohibit the state board of healing arts from adopting and enforcing rules and regulations not inconsistent with this section that require licensees of the board to furnish health care records to patients or to their authorized representative. To the extent that the board determines that an administrative disciplinary remedy is appropriate for violation of such rules and regulations, that remedy is separate from and in addition to the provisions of this section.

History: L. 2015, ch. 46, § 20; July 1.






Article 69 ATHLETIC TRAINERS

65-6901 Citation of act.

65-6901. Citation of act. K.S.A. 65-6901 through 65-6914 shall be known and may be cited as the athletic trainers licensure act.

History: L. 1995, ch. 146, § 1; L. 2004, ch. 24, § 1; July 1.



65-6902 Definitions.

65-6902. Definitions. As used in this act:

(a) "Board" means the state board of healing arts.

(b) "Athletic training" means the practice of injury prevention, physical evaluation, emergency care and referral or physical reconditioning relating to athletic activity.

(c) "Athletic trainer" means a person licensed under this act.

History: L. 1995, ch. 146, § 2; L. 2004, ch. 24, § 2; July 1.



65-6903 Unlawful representations; penalty for violation.

65-6903. Unlawful representations; penalty for violation. (a) It shall be unlawful for any person who is not licensed under this act as an athletic trainer or whose license has been suspended or revoked to use, in connection with such person's name or place of business, the words: "Athletic trainer" or "athletic trainer licensed" or "licensed athletic trainer" or "certified athletic trainer" or the letters "A.T." or "A.T.L.," "L.A.T." or "ATC," or any other words, letters, abbreviations or insignia indicating or implying that such person is an athletic trainer or who in any way, orally, in writing, in print or by sign, directly or by implication represents oneself as an athletic trainer.

(b) Any violation of this section shall constitute a class B nonperson misdemeanor.

History: L. 1995, ch. 146, § 3; L. 2004, ch. 24, § 3; L. 2008, ch. 32, § 1; July 1.



65-6904 Unlicensed practice of healing arts not authorized.

65-6904. Unlicensed practice of healing arts not authorized. Nothing in this act shall be construed to authorize the unlicensed practice of the healing arts by any person licensed under this act.

History: L. 1995, ch. 146, § 4; L. 2004, ch. 24, § 4; July 1.



65-6905 State board of healing arts to administer act; rules and regulations, registry.

65-6905. State board of healing arts to administer act; rules and regulations, registry. (a) The board, in the manner hereinafter provided, shall administer the provisions of this act.

(b) The board may adopt rules and regulations consistent with the provisions of this act for the administration and enforcement for this act and may prescribe forms which shall be issued in the administration of this act. The rules and regulations shall include standards for approval of an educational course of study and clinical experience, continuing education criteria, practice protocols, criteria for licensure procedures for the examination of applicants, and for professional conduct and discipline.

(c) The board shall maintain a registry of names and addresses of all individuals who are currently licensed under the athletic trainers licensure act.

History: L. 1995, ch. 146, § 5; L. 2004, ch. 24, § 5; L. 2008, ch. 32, § 2; July 1.



65-6906 Licensure as an athletic trainer; application; qualifications; reciprocity; practice protocol required to be filed with board; temporary permit.

65-6906. Licensure as an athletic trainer; application; qualifications; reciprocity; practice protocol required to be filed with board; temporary permit. (a) Applications for licensure as an athletic trainer shall be made in writing to the board on a form and in the manner prescribed by the board. Each application shall be accompanied by the required fee, which shall not be refundable. Each application shall contain such information necessary to enable the board to judge the qualifications of the applicant for licensure.

(b) The applicant is entitled to licensure as an athletic trainer if the applicant possesses the qualifications set forth under K.S.A. 65-6907, and amendments thereto, pays the licensure fee established by the board and has not committed an act which constitutes ground for denial of licensure.

(c) The board may issue a license as an athletic trainer without examination to an applicant:

(1) Who presents evidence satisfactory to the board of being licensed, registered or certified in another state, District of Columbia, territory or foreign country and of having passed an examination in athletic training before a similarly lawfully authorized examining board in athletic training of another state, District of Columbia, territory or foreign country if the standards for the examination and for licensure, registration or certification in athletic training in such other state, District of Columbia, territory or foreign country are determined by the board to be at least equivalent to those of this state; or

(2) who presents evidence satisfactory to the board of having been engaged in the practice of athletic training in another state, District of Columbia, territory or foreign country and passed an examination in athletic training by the national athletic trainers' association board of certification, inc. or other recognized national voluntary credentialing body which examination the board finds is at least equivalent to the examination approved by the board under K.S.A. 65-6907, and amendments thereto, and who is certified by the national athletic trainers' association board of certification, inc. or other recognized national voluntary credentialing body which certification the board finds was issued based on standards at least equivalent to the standards for licensure as an athletic trainer in this state; and

(3) who, at the time of making such application has not been subject to discipline or does not have a disciplinary action pending resulting from the practice of athletic training in another state, District of Columbia, territory or foreign country; and

(4) who, at the time of making such application, pays to the board a fee as prescribed, no part of which shall be returned.

(d) As a condition of performing the functions and duties of an athletic trainer in this state, each licensed athletic trainer shall file a practice protocol with the board. The practice protocol shall be signed by each person licensed by the board to practice the healing arts who will delegate to the athletic trainer acts which constitute athletic training and shall contain such information as required by rules and regulations adopted by the board.

(e) The board may issue a temporary permit to an applicant for licensure as an athletic trainer who meets the requirements for licensure as an athletic trainer as required by K.S.A. 65-6907, and amendments thereto, or who meets all the requirements for licensure except examination and who pays to the board the temporary permit fee as required under K.S.A. 65-6910, and amendments thereto. Such temporary permit shall expire six months from the date of issue or on the date that the board approves or denies the application for licensure, whichever occurs first. No more than one such temporary permit shall be granted to any one person.

History: L. 1995, ch. 146, § 6; L. 2004, ch. 24, § 6; L. 2008, ch. 32, § 3; July 1.



65-6907 Qualifications for licensure.

65-6907. Qualifications for licensure. An applicant for licensure as an athletic trainer shall give proof that the applicant has:

(a) Received a baccalaureate or post-baccalaureate degree with a major course of study in an athletic training curriculum approved by the board; and

(b) passed an examination in athletic training approved by the board.

History: L. 1995, ch. 146, § 7; L. 2004, ch. 24, § 7; L. 2008, ch. 32, § 4; July 1.



65-6908 Contracts to obtain information about courses of study and clinical experience.

65-6908. Contracts to obtain information about courses of study and clinical experience. The board may contract with investigative agencies, commissions or consultants to assist the board in obtaining information about courses of study and clinical experience to be approved by the board under K.S.A. 65-6907 and amendments thereto.

History: L. 1995, ch. 146, § 8; July 1.



65-6909 Licensure; expiration and renewal; notice; fees; reinstatement of canceled license; rules and regulations; inactive license.

65-6909. Licensure; expiration and renewal; notice; fees; reinstatement of canceled license; rules and regulations; inactive license. (a) An applicant who meets the requirements for licensure pursuant to this act, has paid the licensure fee and has otherwise complied with the provisions of this act shall be licensed by the board.

(b)  Licenses issued pursuant to this act shall expire on the date established by rules and regulations of the board unless revoked prior to that time. A license shall be renewed in the manner prescribed by the board.

(c) At least 60 days before the expiration of the license of an athletic trainer, the board shall notify the licensee of the expiration by mail, addressed to the licensee's last mailing address, as noted upon the board's records. If the licensee fails to pay the renewal fee and submit an application at least 30 days prior to the date of expiration of the license, the licensee shall be given a second notice that the licensee's license will expire and the license may be renewed only if an additional renewal fee is received by the board within the 30-day period following the date of expiration and that if both fees are not received by the date of expiration the license shall be canceled for failure to renew and shall be reissued only after the athletic trainer has been reinstated under subsection (d).

(d) Any licensee who allows the licensee's license to be canceled by failing to renew as herein provided may be reinstated upon payment of the reinstatement fee, filing an updated practice protocol and upon submitting evidence of satisfactory completion of any applicable continuing education requirements established by the board. The board shall adopt rules and regulations for reinstatement of persons whose licenses have been canceled for failure to renew. Renewal of canceled licenses or reinstatement of licenses may include additional testing, training or education as the board deems necessary to establish the person's present ability to perform the functions or duties of an athletic trainer.

(e) There is hereby created the designation of an inactive license. The board is authorized to issue an inactive license to any licensee who makes written application for such license on a form provided by the board and remits the application fee established pursuant to K.S.A. 65-6910, and amendments thereto. The board may issue an inactive license only to a person who meets all the requirements for a license as an athletic trainer and who does not perform the functions and duties of an athletic trainer in this state. An inactive license shall not entitle the holder to engage in active practice as an athletic trainer in this state. The provisions of subsections (b), (c) and (d) of K.S.A. 65-6909, and amendments thereto, relating to expiration, renewal and reinstatement of a license shall be applicable to an inactive license issued under this subsection. Each inactive licensee may apply to engage in active practice by filing a practice protocol required by subsection (d) of K.S.A. 65-6906, and amendments thereto.

History: L. 1995, ch. 146, § 9; L. 2004, ch. 24, § 8; L. 2008, ch. 32, § 5; July 1.



65-6910 Fees.

65-6910. Fees. (a) The board shall charge and collect in advance fees provided for in this act as fixed by the board by rules and regulations, subject to the following limitations:

Application and license fee based upon certificate of prior

examination, not more than      $80

Annual renewal fee, not more than      $70

Additional renewal fee, not more than      $75

Reinstatement fee, not more than      $80

Certified copy of license, not more than      $15

Temporary permit      $25

(b) The board shall charge and collect in advance fees for any examination administered by the board under the athletic trainers licensure act as fixed by the board by rules and regulations in an amount equal to the cost to the board of the examination and its administration. If the examination is not administered by the board, the board may require that fees paid for any examination under the athletic trainers licensure act be paid directly to the examination service by the person taking the examination.

(c) The board shall remit all moneys received from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the healing arts fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the board or by a person designated by the president of the board.

History: L. 1995, ch. 146, § 10; L. 1997, ch. 94, § 6; L. 2001, ch. 5, § 271; L. 2004, ch. 24, § 9; L. 2008, ch. 32, § 6; L. 2011, ch. 53, § 37; July 1.



65-6911 Denial, suspension, limitation, refusal to renew, probation, reprimand or revocation of a license; grounds.

65-6911. Denial, suspension, limitation, refusal to renew, probation, reprimand or revocation of a license; grounds. (a) The board may deny, suspend, limit, refuse to renew, place on probation, reprimand or revoke any license granted under the athletic trainers licensure act or take other disciplinary action as the board may deem proper for any of the following reasons:

(1) Use of drugs or alcohol, or both, to an extent that impairs the individual's ability to engage in athletic training;

(2) the individual has been convicted of a felony and, after investigation, the board finds that the individual has not been sufficiently rehabilitated to merit the public trust;

(3) use of fraud, deception, misrepresentation or bribery in securing any license issued pursuant to the provisions of the athletic trainers licensure act or in obtaining permission to take any examination given or required pursuant to the provisions of the athletic trainers licensure act;

(4) obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) incompetence, misconduct, fraud, misrepresentation or dishonesty in the performance of the functions or duties of an athletic trainer;

(6) violation of, or assisting or enabling any individual to violate, any provision of this act or any rule and regulation adopted under such act;

(7) impersonation of any individual holding a license under the athletic trainers licensure act;

(8) negligent or intentional violation of the provisions of this act or the rules and regulations adopted under this act;

(9) violation of any professional trust or confidence; and

(10) the individual has committed unprofessional conduct as defined by rules and regulations adopted by the board.

(b) Any action authorized by this section shall be taken in accordance with the Kansas administrative procedure act.

History: L. 1995, ch. 146, § 11; L. 2004, ch. 24, § 10; July 1.



65-6912 Athletic trainers council established; appointment; terms; compensation.

65-6912. Athletic trainers council established; appointment; terms; compensation. (a) There is hereby established an athletic trainers council to advise the board in carrying out the provisions of this act.  The council shall consist of five members, all residents of the state of Kansas appointed as follows: One member shall be a licensee of the board, appointed by the board, who has entered into a practice protocol with an athletic trainer; one member shall be the president of the board or a board member designated by the president; and three members shall be athletic trainers appointed by the governor.  The governor, insofar as possible, shall appoint persons from different geographical areas.

(b) If a vacancy occurs on the council, the appointing authority of the position which has become vacant shall appoint a person of like qualifications to fill the vacant position for the unexpired term, if any.  The Kansas athletic trainers' society shall recommend the names of athletic trainers to the governor in a number equal to at least twice the positions or vacancies to be filled, and the governor may appoint members to fill the positions or vacancies from the submitted list.

(c) Members of the council appointed by the governor on and after the effective date of this act shall be appointed for terms of three years and until their successors are appointed and qualified except that of the members first appointed by the governor one shall be appointed for a term of one year, one shall be appointed for a term of two years and one shall be appointed for a term of three years, as designated by the governor.  The member appointed by the state board of healing arts shall serve at the pleasure of the state board of healing arts.  A member designated by the president of the state board of healing arts shall serve at the pleasure of the president.

(d) Members of the council attending meetings of the council, or attending a subcommittee meeting thereof authorized by the council, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223 and amendments thereto from the healing arts fee fund.

History: L. 1995, ch. 146, § 12; July 1.



65-6913 Injunction.

65-6913. Injunction. When it appears to the board that any person is violating any of the provisions of this act, the board may bring an action in a court of competent jurisdiction for an injunction against such violation without regard to whether proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted.

History: L. 1995, ch. 146, § 13; July 1.



65-6914 Severability.

65-6914. Severability. If any section of this act, or any part thereof, is adjudged to be invalid, such judgment shall not affect, impair or invalidate the remainder or any other section or part thereof.

History: L. 1995, ch. 146, § 14; July 1.






Article 70 CHEMICAL CONTROL

65-7001 Citation of act.

65-7001. Citation of act. K.S.A. 65-7001 through 65-7015, and amendments thereto, shall be known and may be cited as the sheriff Matt Samuels chemical control act.

History: L. 1999, ch. 170, § 7; L. 2005, ch. 153, § 8; Apr. 21.



65-7002 Purpose of act.

65-7002. Purpose of act. The purpose of the Kansas chemical control act is to prevent the illegal diversion of precursor chemicals by creating a system which will provide information regarding the distribution of regulated chemicals while protecting legitimate uses.

History: L. 1999, ch. 170, § 8; July 1.



65-7003 Definitions.

65-7003. Definitions. As used in K.S.A. 65-7001 through 65-7015, and amendments thereto:

(a) "Act" means the Kansas chemical control act;

(b) "administer" means the application of a regulated chemical whether by injection, inhalation, ingestion or any other means, directly into the body of a patient or research subject, such administration to be conducted by: (1) A practitioner, or in the practitioner's presence, by such practitioner's authorized agent; or

(2) the patient or research subject at the direction and in the presence of the practitioner;

(c) "agent or representative" means a person who is authorized to receive, possess, manufacture or distribute or in any other manner control or has access to a regulated chemical on behalf of another person;

(d) "bureau" means the Kansas bureau of investigation;

(e) "department" means the Kansas department of health and environment;

(f) "director" means the director of the Kansas bureau of investigation;

(g) "dispense" means to deliver a regulated chemical to an ultimate user, patient or research subject by, or pursuant to the lawful order of, a practitioner, including the prescribing, administering, packaging, labeling or compounding necessary to prepare the regulated chemical for that delivery;

(h) "distribute" means to deliver other than by administering or dispensing a regulated chemical;

(i) "manufacture" means to produce, prepare, propagate, compound, convert or process a regulated chemical directly or indirectly, by extraction from substances of natural origin, chemical synthesis or a combination of extraction and chemical synthesis, and includes packaging or repackaging of the substance or labeling or relabeling of its container. The term excludes the preparation, compounding, packaging, repackaging, labeling or relabeling of a regulated chemical:

(1) By a practitioner as an incident to the practitioner's administering or dispensing of a regulated chemical in the course of the practitioner's professional practice; or

(2) by a practitioner, or by the practitioner's authorized agent under the practitioner's supervision, for the purpose of, or as an incident to research, teaching or chemical analysis and not for sale;

(j) "person" means individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity;

(k) "practitioner" means a person licensed to practice medicine and surgery, pharmacist, dentist, podiatrist, veterinarian, optometrist, or scientific investigator or other person authorized by law to use a controlled substance in teaching or chemical analysis or to conduct research with respect to a controlled substance;

(l) "regulated chemical" means a chemical that is used directly or indirectly to manufacture a controlled substance or other regulated chemical, or is used as a controlled substance analog, in violation of the state controlled substances act or this act. The fact that a chemical may be used for a purpose other than the manufacturing of a controlled substance or regulated chemical does not exempt it from the provisions of this act. Regulated chemical includes:

(1) Acetic anhydride (CAS No. 108-24-7);

(2) benzaldehyde (CAS No. 100-52-7);

(3) benzyl chloride (CAS No. 100-44-7);

(4) benzyl cyanide (CAS No. 140-29-4);

(5) diethylamine and its salts (CAS No. 109-89-7);

(6) ephedrine, its salts, optical isomers and salts of optical isomers (CAS No. 299-42-3), except products containing ephedra or ma huang, which do not contain any chemically synthesized ephedrine alkaloids, and are lawfully marketed as dietary supplements under federal law;

(7) hydriodic acid (CAS No. 10034-85-2);

(8) iodine (CAS No. 7553-56-2);

(9) lithium (CAS No. 7439-93-2);

(10) methylamine and its salts (CAS No. 74-89-5);

(11) nitroethane (CAS No. 79-24-3);

(12) chloroephedrine, its salts, optical isomers, and salts of optical isomers (CAS No. 30572-91-9);

(13) phenylacetic acid, its esters and salts (CAS No. 103-82-2);

(14) phenylpropanolamine, its salts, optical isomers, and salts of optical isomers (CAS No. 14838-15-4);

(15) piperidine and its salts (CAS No. 110-89-4);

(16) pseudoephedrine, its salts, optical isomers, and salts of optical isomers (CAS No. 90-82-4);

(17) red phosphorous (CAS No. 7723-14-0);

(18) sodium (CAS No. 7440-23-5); and

(19) thionylchloride (CAS No. 7719-09-7);

(20) gamma butyrolactone (GBL), including butyrolactone; butyrolactone gamma; 4-butyrolactone; 2(3H)-furanone dihydro; dihydro-2(3H)-furanone; tetrahydro-2-furanone; 1,2-butanolide; 1,4-butanolide; 4-butanolide; gamma-hydroxybutyric acid lactone; 3-hydroxybutyric acid lactone and 4-hydroxybutanoic acid lactone; CAS No. 96-48-0; and

(21) 1,4 butanediol, including butanediol; butane-1,4-diol; 1,4-butylene glycol; butylene glycol; 1,4-dihydroxybutane; 1,4-tetramethylene glycol; tetramethylene glycol; tetramethylene 1,4-diol; CAS No. 110-63-4;

(m) "regulated chemical distributor" means any person subject to the provisions of the Kansas chemical control act who manufactures or distributes a regulated chemical;

(n) "regulated chemical retailer" means any person who sells regulated chemicals directly to the public;

(o) "regulated chemical transaction" means the manufacture of a regulated chemical or the distribution, sale, exchange or other transfer of a regulated chemical within or into the state or from this state into another state; and

(p) "secretary" means the secretary of health and environment.

History: L. 1999, ch. 170, § 9; L. 2000, ch. 69, § 1; L. 2001, ch. 171, § 6; L. 2012, ch. 8, § 11; July 1.



65-7004 Application of act.

65-7004. Application of act. The provisions of this act shall not apply to: (a) A distribution of a regulated chemical to or by a common carrier for carriage in the lawful and usual course of the business of the common carrier, or to or by a warehouseman for storage in the lawful and usual course of the business of the warehouseman;

(b) the lawful administering or dispensing of a regulated chemical by a licensed practitioner in the course of professional practice or research;

(c) the purchase, distribution or possession of a regulated chemical by a local, state or federal law enforcement agency while in the discharge of official duties unless the Kansas bureau of investigation properly notifies the local law enforcement agency relying on the exclusion that its investigatory activities are contrary to the public interest; or

(d) products containing ephedra or ma huang, which do not contain any chemically synthesized ephedrine alkaloids, and are lawfully marketed as dietary supplements under federal law.

History: L. 1999, ch. 170, § 10; L. 2003, ch. 124, § 11; July 1.



65-7005 Secretary; powers and duties; director; powers and duties.

65-7005. Secretary; powers and duties; director; powers and duties. (a) The secretary is authorized and directed to:

(1) Adopt such rules and regulations, standards and procedures as may be necessary to carry out the purposes and provisions of this act;

(2) expend and authorize the expenditure of moneys from the chemical control act fund;

(3) report to the legislature on further assistance needed to administer the chemical control program;

(4) administer the chemical control program pursuant to provisions of this act;

(5) cooperate with appropriate federal, state, interstate and local units of government and with appropriate private organizations in carrying out the duties under this act;

(6) issue such orders necessary to implement the provisions of this act, and enforce the same by all appropriate administrative and judicial proceedings;

(7) collect and disseminate information and conduct educational and training programs relating to the chemical control program;

(8) accept, receive and administer grants or other funds or gifts from public and private entities, including the federal government, for the purpose of carrying out the provisions of this act;

(9) enter into contracts and agreements with the director of the Kansas bureau of investigation, other government agencies or private entities as necessary to carry out the provisions of this act; and

(10) examine and copy records and other information.

(b) The secretary may request the attorney general to bring an action in district court to seize property contaminated with chemicals for purposes of disposal or to enforce any other provision of this act.

(c) The director is authorized to: (1) Provide investigative assistance to the department of health and environment when requested by the secretary or the secretary's duly authorized agent;

(2) conduct civil actions necessary to seize chemicals or chemical-contaminated materials from alleged illegal drug manufacturing sites or to gain access to illegal drug manufacturing sites;

(3) serve as the single point of contact for screening alleged illegal drug manufacturing sites to determine if clean up or evaluation by a local health officer or the secretary is necessary;

(4) serve as the contact agency for  conducting any clean up action necessary at an alleged illegal drug manufacturing site where the removal of floors, walls, furniture or soil is not required and where the contamination of groundwater has not occurred; and

(5) enter into any agreements with the secretary necessary to carry out the provisions of this act.

History: L. 1999, ch. 170, § 11; July 1.



65-7007 Regulated chemical distributor and retailer; submissions to bureau.

65-7007. Regulated chemical distributor and retailer; submissions to bureau. (a) Each regulated chemical distributor and retailer shall submit to the bureau:

(1) Any regulated transaction involving an extraordinary quantity of a regulated chemical, an uncommon method of payment or delivery, or any other circumstance that may indicate that the regulated chemical will be used in violation of this act.

(2) Any proposed regulated transaction with a person whose description or other identifying characteristic the bureau has previously furnished to the regulated chemical distributor or retailer.

(3) Any unusual or excessive loss or disappearance of a regulated chemical under the control of the regulated chemical distributor or retailer. The regulated person responsible for reporting a loss in-transit is the distributor.

(b) Each report submitted pursuant to subsection (a), whenever possible shall be made orally to the bureau at the earliest practicable opportunity after the regulated chemical distributor or retailer becomes aware of the circumstances involved and as much in advance of the conclusion of the transaction as possible. Written reports of these transactions shall subsequently be filed within 15 days after the regulated chemical distributor or retailer becomes aware of the circumstances of the event. A transaction may not be completed with a person whose description or identifying characteristics have previously been furnished to the regulated distributor by the bureau unless the transaction is approved by the bureau.

(c) This section shall not apply to any of the following:

(1) Any pharmacist, pharmacy or other authorized person who sells or furnishes a substance listed in subsection (1) of K.S.A. 65-7003 and amendments thereto upon the prescription or order of a practitioner as defined under subsection (x) of K.S.A. 65-1626 and amendments thereto;

(2) any practitioner as defined under subsection (x) of K.S.A. 65-1626 and amendments thereto who administers, dispenses or furnishes a substance listed in subsection (1) of K.S.A. 65-7003 and amendments thereto to such patients within the scope of a practitioner's professional practice. Such administration or dispensing shall be in the patient record;

(3) an [any] sale, transfer, furnishing or receipt of any drug which contains any substance listed in subsection (1) of K.S.A. 65-7003 and amendments thereto and which is lawfully sold, transferred or furnished over-the-counter without a prescription pursuant to the federal food, drug and cosmetic act or regulations adopted thereunder; and

(4) a regulated chemical retailer who only sells or distributes regulated chemicals that are nonprescription, over-the-counter medicines with less than three grams of base ingredient in the package in the following manner:

(A) Blister packs of not more than two dosage units per blister;

(B) liquid cold or cough medicines;

(C) liquid cold or cough gel capsules; and

(D) nasal drops or sprays.

History: L. 1999, ch. 170, § 13; July 1.



65-7008 Information program for retailers.

65-7008. Information program for retailers. The bureau shall develop and maintain a program to inform retailers about the methamphetamine problem in Kansas and devise procedures and forms for retailers to use in reporting to the bureau suspicious purchases, thefts or other transactions involving any products under the retailer's control which contain a regulated chemical under the provisions of this act including, but not limited to, nonprescription, over-the-counter medicines described in subsection (c)(4) of K.S.A. 65-7007 and amendments thereto.  Reporting by retailers as required by this section shall be voluntary. Retailers reporting information to the bureau in good faith pursuant to this section shall be immune from civil liability.

History: L. 1999, ch. 170, § 14; July 1.



65-7009 Orders subject to Kansas administrative procedure act; final action subject to Kansas judicial review act.

65-7009. Orders subject to Kansas administrative procedure act; final action subject to Kansas judicial review act. (a) Any order of the secretary issued pursuant to this act is subject to the provisions of the Kansas administrative procedure act.

(b) Any final action of the secretary pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1999, ch. 170, § 15; L. 2010, ch. 17, § 169; July 1.



65-7010 Civil penalties.

65-7010. Civil penalties. (a) The secretary of the department of health and environment or the director of the division of environment, if designated by the secretary, upon a finding that a person has violated any provision of this act may impose a penalty not to exceed $25,000 which shall constitute an actual and substantial economic deterrent to the violation for which it is assessed and, in the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(b) No penalty shall be imposed pursuant to this section except after notice of violation and opportunity for hearing upon the written order of the secretary or the director of the division of environment, if designated by the secretary, to the person who committed the violation. The order shall state the violation, the penalty to be imposed and the right to appeal to the secretary for a hearing thereon. Any person may appeal an order by making a written request to the secretary for a hearing within 15 days of service of such order. Proceedings under this subsection shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(c) Any sum assessed under this section shall be deposited in the chemical control fund.

(d) Any final action of the secretary pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1999, ch. 170, § 16; L. 2010, ch. 17, § 170; July 1.



65-7011 Liability; cleanup.

65-7011. Liability; cleanup. (a) A person who violates any provisions of this act, shall, in addition to any other penalty provided by law, be liable for detection and investigation costs, the costs of the actual cleanup or attempted cleanup and for damages for injury to, or both, or destruction of any natural resources caused by chemicals at the site.

(b) A civil action under this section may be commenced in the name of the state by the attorney general in the county in which the violation is alleged to have occurred.

(c) Any sum assessed under this section shall be deposited in the chemical control fund.

History: L. 1999, ch. 170, § 17; July 1.



65-7012 Chemical control fund; revenues; expenditures.

65-7012. Chemical control fund; revenues; expenditures. (a) There is established a fund in the treasury entitled the chemical control fund.

(b) Revenues from the following sources shall be deposited in the state treasury and credited to the fund: (1) Moneys received by the secretary in the form of grants, gifts, bequests, reimbursements, or appropriations from any source intended to be used for the purposes of the fund;

(2) interest attributable to the investment of moneys in the fund; and

(3) moneys collected under K.S.A. 65-7010 and 65-7011 and amendments thereto.

(c) Moneys in the chemical control fund can only be expended directly or through contracts for the costs of: (1) Administration and enforcement of the provisions of this act;

(2) contracting for services needed to supplement the department's staff in alleged illegal drug manufacturing site clean ups;

(3) consultation needed concerning alleged illegal drug manufacturing site clean ups;

(4) activities to address immediate or emergency threats to human health or the environment related to alleged illegal drug manufacturing sites; and

(5) development of educational materials and programs for informing the regulated community and the public about illegal drug manufacturing issues.

(d) On or before the 10th of each month following the month in which moneys are deposited into the chemical control fund, and thereafter on or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the chemical control fund interest earnings based upon: (1) The average daily balance of moneys in the chemical control fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(e) All expenditures from the fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for the purposes set forth in this section.

(f) Moneys from the fund shall not supplant any other local, state or federal funds unless the secretary finds that it is in the best interests of the state to supplant such other funds and to make expenditures from the fund in a more timely manner to investigate or clean up chemicals, chemical-contaminated materials, soil or groundwater resulting from an alleged illegal drug manufacturing site or an arrest made pursuant to the Kansas chemical control act, to conduct any other clean up action necessary at an alleged illegal drug manufacturing site, or to abate any imminent and substantial danger to public health or safety or to the environment related to a release from an illegal drug manufacturing site.

History: L. 1999, ch. 170, § 18; L. 2001, ch. 156, § 1; July 1.



65-7013 Secretary; investigation and cleanup; liability; inspections.

65-7013. Secretary; investigation and cleanup; liability; inspections. (a) The secretary is authorized to: (1) Develop a contract with a hazardous waste response contractor for joint use by the Kansas department of health and environment and the Kansas bureau of investigation to conduct investigation and clean up of chemicals, chemical-contaminated materials, soil, or groundwater resulting from an illegal drug manufacturing site or from an arrest made pursuant to the provisions of this act;

(2) authorize any person to carry out any clean up action in accordance with the directions or requirements of the secretary, if the secretary determines that the person will commence and complete the clean up properly and in a timely manner;

(3) undertake directly or by contract any cleanup action necessary at an alleged illegal drug manufacturing site including the cleanup, storage and disposal of chemicals and chemical contaminated materials located at an alleged illegal drug manufacturing site;

(4) to abate any imminent and substantial danger to the public health, safety or the environment related to a release from an illegal drug manufacturing site;

(5) direct or authorize a person responsible for creating an illegal drug manufacturing site as defined in subsection (b) to conduct a clean up or perform any related actions;

(6) recover moneys expended by the state responding to alleged illegal drug manufacturing sites from persons responsible for creating such sites;

(7) examine and copy records and other information;

(8) enter into any agreements with the director necessary to carry out the provisions of this act; and

(9) request the attorney general to bring an action in any district court to seize property contaminated with chemicals for purposes of clean up, disposal or to enforce any other provision of this act.

(b) The following persons shall be considered responsible for creating an alleged illegal drug manufacturing site and shall be jointly and severally liable for those cleanup costs incurred by the state and for damages for injury to or destruction of any natural resources caused by chemicals at the site: (1) Any person operating an alleged illegal drug manufacturing site;

(2) any owner or operator of an alleged illegal drug manufacturing site who obtained actual knowledge of the alleged illegal drug manufacturing site or damages caused by the site who failed to contact appropriate federal, state or local law enforcement authorities regarding the presence of the site; and

(3) any person who, by any acts or omissions, caused or contributed to the alleged illegal drug manufacturing site, unless the acts or omissions were in material compliance with applicable laws, standards, regulations, licenses or permits.

(c) Except as otherwise provided in subsection (d), the following persons shall not be considered responsible for creating an alleged illegal drug manufacturing site and shall not be liable for those cleanup costs incurred by the state: (1) Any owner or operator who became the owner or operator after the creation of the alleged illegal drug manufacturing site who did not know and reasonably should not have known of the damages when the person first became the owner or operator;

(2) a unit of state or local government that acquired ownership or control of a site by virtue of tax delinquency, abandonment, exercise of eminent domain authority, forfeiture, purchase or condemnation;

(3) any person who is not otherwise responsible under subsection (b) who acquired a site by inheritance or bequest;

(4) a local government as a result of actions taken in response to an emergency created by the chemicals at or generated by or from an alleged illegal drug manufacturing site owned by another person; and

(5) manufacturers, distributors, and retailers who are registered with the state board of pharmacy and acted or failed to act without knowledge of the existence of an illegal drug manufacturing site or without the intent to furnish supplies to an illegal drug manufacturing site.

(d) Notwithstanding the exclusions provided in subsection (c) of this section, such persons shall be liable for cleanup costs incurred by the state to the extent that the person's acts or omissions constituted gross negligence or intentional misconduct.

(e) If any person who is liable under subsection (b) of this section fails without sufficient cause to conduct a cleanup action as required by an order of the secretary, the person shall be liable for the state's cleanup costs.

(f) A local health officer, upon notification by the department or the bureau of the existence of an alleged illegal drug manufacturing site, is authorized to cause an inspection of the property to be conducted to determine the extent of contamination. In those cases where the local health officer does not have the resources or expertise to conduct such an inspection, the secretary is authorized to conduct the inspection.

(g) If the local health officer or the secretary determines that the property where the alleged illegal drug manufacturing site exists is unfit for use due to the extent of contamination, the local health officer or the secretary is empowered to post an order prohibiting use of all or portions of the property. The posting shall be in a conspicuous place on the property.

(h) In those cases where a person responsible for creating an alleged illegal drug manufacturing site fails to conduct a clean up of the site within 60 days of discovery of the site by federal, state or local law enforcement officials, the secretary is authorized to record, in accordance with Kansas law, a notice with the county register of deeds where the property is located that the land has been used to manufacture illegal drugs and that the property contains chemical contamination that may be harmful to the public health, safety or the environment. A notice of release shall be filed upon a showing to the department that the property is no longer harmful to the public health, safety and the environment.

(i) Notwithstanding any other provision of law, the State of Kansas, the department of health and environment and the Kansas bureau of investigation and their officers, employees and agents shall not be liable to a person possessing or owning chemicals located at an alleged illegal drug manufacturing site for any claims or actions arising from the identification, cleanup, storage or disposal of such chemicals by the department.

(j) Upon request of the law enforcement agency in charge after determination of the existence of an alleged illegal drug manufacturing site, any authorized officer, employee or agent of the department or any person under contract with the department may enter onto the premises of any alleged illegal drug manufacturing site, at reasonable times to review information, inspect, examine or gather data, conduct investigations, take remedial or other action where the secretary determines that such action is necessary to protect the public health or the environment.

History: L. 1999, ch. 170, § 19; July 1.



65-7014 Seizure and forfeiture.

65-7014. Seizure and forfeiture. (a) All regulated chemicals which have been or are intended to be manufactured, provided, sold, furnished, transferred, delivered, or possessed in violation of this act shall be deemed contraband, and may be seized and summarily forfeited to the state.

(b) A violation of this act shall constitute conduct giving rise to forfeiture pursuant to the Kansas standard asset forfeiture act K.S.A. 60-4101 et seq.and amendments thereto. When property is forfeited pursuant to a violation of the Kansas chemical control act, the department shall sell all property not destroyed pursuant to subsection (a)(2) of K.S.A. 60-4117 and amendments thereto at public sale to the highest bidder for cash without appraisal. The proceeds of any sale shall be credited to the cleanup account which is hereby created in the chemical control fund. Moneys in such account can only be expended directly or through contracts for the costs of drug manufacturing site clean ups.

History: L. 1999, ch. 170, § 20; July 1.



65-7015 Severability clause.

65-7015. Severability clause. If any provisions of this act or its application to any person or circumstances are held invalid, the invalidity shall not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1999, ch. 170, § 21; July 1.






Article 71 ASSISTIVE DEVICE INDIVIDUAL DEVELOPMENT ACCOUNT PROGRAM

65-7101 Assistive device individual development account program; citation of act.

65-7101. Assistive device individual development account program; citation of act. The provisions of K.S.A. 65-7101 through 65-7107 of this act shall be known and may be cited as the individual development account program for assistive technology.

History: L. 2001, ch. 176, § 1; July 1.



65-7102 Same; definitions.

65-7102. Same; definitions. As used in this act:

(a) "Account holder" means a person who is the owner of an individual development account.

(b) "Assistive technology" means any item, piece of equipment or product system, whether acquired commercially, off the shelf, modified or customized, that is used to increase, maintain or improve functional capabilities of individuals with disabilities.

(c) "Community-based organization" means any nonprofit or charitable association that is approved by the institute to implement the individual development account reserve fund.

(d) "Institute" means the Schiefelbusch institute for life span studies of the university of Kansas.

(e) "Federal poverty level" means the most recent poverty income guidelines published in the calendar year by the United States department of health and human services.

(f) "Financial institution" means any bank, trust company, savings bank, credit union or savings and loan association or any other financial institution regulated by the state of Kansas, any agency of the United States or other state with an office in Kansas which is approved by the institute to create and manage the necessary financial instruments setting up individual development accounts for eligible families or individuals to implement this program.

(g) "Individual development account" means a financial instrument established in K.S.A. 65-7103, and amendments thereto.

(h) "Individual development account reserve fund" means the fund created by an approved community-based organization for the purposes of funding the costs incurred in the administration of the program by the financial institutions and the community-based organizations and for providing matching funds for moneys in individual development accounts. Such fund may include federal grant moneys.

(i) "Matching funds" means the moneys designated for contribution from an individual development account reserve fund to an individual development account by a community-based organization at a one-to-one ratio up to a three-to-one match.

(j) "Program" means the Kansas individual development account program established in K.S.A. 65-7101 through 65-7107, and amendments thereto.

(k) "Program contributor" means a person or entity who makes a contribution to an individual development account reserve fund.

History: L. 2001, ch. 176, § 2; July 1.



65-7103 Same; program establishment; authorities and duties of institute.

65-7103. Same; program establishment; authorities and duties of institute. (a) There is hereby established within the institute a program to be known as the individual development account program. The program shall provide eligible families and individuals with an opportunity to establish special savings accounts for moneys which may be used by such families and individuals for assistive technology.

(b) The institute shall adopt rules and regulations and policies to implement and administer the provisions of K.S.A. 65-7101 through 65-7107, and amendments thereto.

(c) The institute shall enter into contracts as deemed appropriate to carry out the provisions of this act.

(d) The institute shall prepare a request for proposals from community-based organizations seeking to administer an individual development account reserve fund on a not-for-profit basis. The community-based organization proposals shall include:

(1) A requirement that the community-based organization make matching contributions to the development account of an individual account holder's or family's contributions to the individual development account;

(2) a process for including account holders in decision making regarding the investment of funds in the accounts;

(3) specifications of the population or populations targeted for priority participation in the program;

(4) a process for including economic education seminars in the individual development account program; and

(5) a process for regular evaluation and review of individual development accounts to ensure program compliance by account holders.

(e) A notice of the request for proposals shall be published once a week for two consecutive weeks in a newspaper having general circulation in the community at least 30 days before any action thereon. The request for proposals shall also be posted on readily accessible bulletin boards in all offices of the institute and sent elsewhere as the institute deems best.

(f) In reviewing the proposals of community-based organizations, the institute shall consider the following factors:

(1) The not-for-profit status of such organization;

(2) the fiscal accountability of the community-based organization;

(3) the ability of the community-based organization to provide or raise moneys for matching contributions;

(4) the ability of the community-based organization to establish and administer a reserve fund account which shall receive all contributions from program contributors; and

(5) the significance and quality of proposed auxiliary services, including economic education seminars and their relationship to the goals of the individual development account program.

(g) No more than 20% of all funds in the reserve fund account may be used for administrative costs of the program in the first and second years of the program, and no more than 15% of such funds may be used for administrative costs in any subsequent year. Funds deposited by account holders shall not be used for administrative costs.

(h) No provision of this act shall be deemed to require the institute to be obligated to provide matching funds or to incur any expense in the administration of an individual development account reserve fund.

History: L. 2001, ch. 176, § 3; July 1.



65-7104 Same; eligibility qualifications.

65-7104. Same; eligibility qualifications. A family or individual whose household income is less than or equal to 300% of the federal poverty level may open an individual development account for the purpose of accumulating and withdrawing moneys for specified expenditures. The account holder may withdraw moneys from the account on the approval of the community-based organization, without penalty, for expenditures for assistive technology.

History: L. 2001, ch. 176, § 4; July 1.



65-7105 Same; administration of accounts by financial institutions; duties.

65-7105. Same; administration of accounts by financial institutions; duties. (a) Financial institutions seeking to administer individual development accounts approved by the institute shall be permitted to establish individual development accounts pursuant to K.S.A. 65-7101 through 65-7107, and amendments thereto. The financial institution shall certify to the institute, on forms prescribed by the institute and accompanied by any documentation required by the institute, that such accounts have been established pursuant to this act and that deposits have been made on behalf of the account holder.

(b) A financial institution establishing an individual development account shall:

(1) Keep the account in the name of the account holder;

(2) permit deposits to be made in the account by the following, subject to the indicated conditions:

(A) The account holder; or

(B) a community-based organization on behalf of the account holder. Such a deposit may include moneys to match the account holder's deposits, up to a five to one match rate;

(3) require the account to earn at least the market rate of interest; and

(4) permit the account holder to withdraw moneys upon approval of a community-based organization from the account for the purpose as provided in K.S.A. 65-7104, and amendments thereto.

(c) The total of all deposits by the account holder into an individual development account in a calendar year shall not exceed $5,000. The total balance in an individual development account at any time shall not exceed $50,000.

History: L. 2001, ch. 176, § 5; July 1.



65-7106 Same; forfeiture of account matching moneys; when; transfer upon death.

65-7106. Same; forfeiture of account matching moneys; when; transfer upon death. (a) Account holders who withdraw moneys from an individual development account not in accordance with the provisions of K.S.A. 65-7104, and amendments thereto, shall forfeit all matching moneys in the account.

(b) All moneys forfeited by an account holder pursuant to subsection (a) shall be returned to the individual development account reserve fund of the contributing community-based organization.

(c) In the event of an account holder's death, the account, minus the match funds, may be transferred to the ownership of a contingent beneficiary. An account holder shall name contingent beneficiaries at the time the account is established and may change such beneficiaries at any time. If the named beneficiary is deceased or otherwise cannot accept the transfer, the moneys shall be transferred to the estate of the deceased beneficiary.

History: L. 2001, ch. 176, § 6; July 1.



65-7107 Assistive device individual development account program; income tax credit for contributions by corporations; limitations.

65-7107.  Assistive device individual development account program; income tax credit for contributions by corporations; limitations. (a) Appropriate state agencies are hereby directed to amend their state plans to protect the benefits of those receiving such benefits by adding language consistent with the following: Any funds in an individual development account, including accrued interest, shall be disregarded when determining eligibility to receive the amount of any public assistance or benefits.

(b) A program contributor shall be allowed a credit against state income tax imposed under the Kansas income tax act in an amount equal to 25% of the contribution amount.

(c) The institute shall verify all tax credit claims by contributors. The administration of the community-based organization, with the cooperation of the participating financial institutions, shall submit the names of contributors and the total amount each contributor contributes to the individual development account reserve fund for the calendar year. The institute shall determine the date by which such information shall be submitted to the institute by the local administrator. The institute shall submit verification of qualified tax credits pursuant to K.S.A. 65-7101 through 65-7107, and amendments thereto, to the department of revenue.

(d) The total tax credits authorized pursuant to this section shall not exceed $6,250 in any fiscal year.

(e) The provisions of this section shall be applicable to all taxable years commencing after December 31, 2002.

(f) For tax year 2013 and all tax years thereafter, the income tax credit provided by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and shall be applied only against such taxpayer's corporate income tax liability.

History: L. 2001, ch. 176, § 7; L. 2012, ch. 135, § 3;  Jan. 1, 2013.






Article 72 NATUROPATHIC DOCTORS

65-7201 Citation of act.

65-7201. Citation of act. K.S.A. 65-7201 to 65-7218, inclusive, and amendments thereto, shall be known and may be cited as the naturopathic doctor licensure act.

History: L. 2002, ch. 203, § 20; L. 2010, ch. 126, § 1; Jan. 1, 2011.



65-7202 Definitions.

65-7202. Definitions. As used in K.S.A. 65-7201 to 65-7218, inclusive, and amendments thereto:

(a) "Naturopathic doctor" means a doctor of naturopathic medicine who is authorized and licensed pursuant to this act.

(b) "Naturopathic medicine," or "naturopathy" means a system of health care practiced by naturopathic doctors for the prevention, diagnosis and treatment of human health conditions, injuries and diseases, that uses education, natural medicines and therapies to support and stimulate the individual's intrinsic self-healing processes, and includes prescribing, recommending or administering: (1) Food, food extracts, vitamins, minerals, enzymes, whole gland thyroid, botanicals, homeopathic preparations, nonprescription drugs, plant substances that are not designated as prescription drugs or controlled substances, topical drugs as defined in subsection (i) of this section, and amendments thereto; (2) health care counseling, nutritional counseling and dietary therapy, naturopathic physical applications, barrier contraceptive devices; (3) substances on the naturopathic formulary which are authorized for intramuscular or intravenous administration pursuant to a written protocol entered into with a physician who has entered into a written protocol with a naturopathic doctor licensed under this act; (4) noninvasive physical examinations, venipuncture to obtain blood for clinical laboratory tests and oroficial examinations, excluding endoscopies; (5) minor office procedures; and (6) naturopathic acupuncture. A naturopathic doctor may not perform surgery, obstetrics, administer ionizing radiation, or prescribe, dispense or administer any controlled substances as defined in K.S.A. 65-4101, and amendments thereto, or any prescription-only drugs except those listed on the naturopathic formulary adopted by the board pursuant to this act.

(c) "Board" means the state board of healing arts.

(d) "Approved naturopathic medical college" means a college and program granting the degree of doctor of naturopathy or naturopathic medicine that has been approved by the board under this act and which college and program requires at a minimum a four-year, full-time resident program of academic and clinical study.

(e) "Homeopathic preparations" means substances and drugs prepared according to the official homeopathic pharmacopoeia recognized by the United States food and drug administration.

(f) "Naturopathic acupuncture" means the insertion of fine metal needles through the skin at specific points on or near the surface of the body with or without the palpation of specific points on the body and with or without the application of electric current or heat to the needles or skin or both to treat human disease and impairment and to relieve pain.

(g) "Minor office procedures" means care incidental to superficial lacerations and abrasions, superficial lesions and the removal of foreign bodies located in the superficial tissues, except eyes, and not involving blood vessels, tendons, ligaments or nerves. "Minor office procedures" includes use of antiseptics, but shall not include the suturing, repairing, alteration or removal of tissue or the use of general or spinal anesthesia. Minor office procedures does not include anesthetics or surgery.

(h) "Naturopathic physical applications" means the therapeutic use by naturopathic doctors of the actions or devices of electrical muscle stimulation, galvanic, diathermy, ultrasound, ultraviolet light, constitutional hydrotheraphy, naturopathic musculoskeletal technique and therapeutic exercise.

(i) "Topical drugs" means topical analgesics, antiseptics, scabicides, antifungals and antibacterials but does not include prescription only drugs.

(j) "Physician" means a person licensed to practice medicine and surgery.

(k) "Written protocol" means a formal written agreement between a naturopathic doctor licensed under this act and a person licensed to practice medicine and surgery. Any licensee of the board entering into a written protocol with a licensed naturopathic doctor shall notify the board in writing of such relationship by providing such information as the board may require.

History: L. 2002, ch. 203, § 21; L. 2010, ch. 126, § 2; Jan. 1, 2011.



65-7203 Administration of act by state board of healing arts; qualifications of applicants; licensure of certain naturopathic doctors; record of proceedings.

65-7203. Administration of act by state board of healing arts; qualifications of applicants; licensure of certain naturopathic doctors; record of proceedings. (a) The board, as hereinafter provided, shall administer the provisions of this act.

(b) The board shall judge the qualifications of all applicants for examination and licensure, determine the applicants who successfully pass the examination, duly license such applicants and adopt rules and regulations as may be necessary to administer the provisions of this act.

(c) The board shall issue a license as a naturopathic doctor to an individual who prior to the effective date of this act (1) graduated from a school of naturopathy that required four years of attendance and was at the time of such individual's graduation accredited or a candidate for accreditation by the board approved accrediting body, (2) passed an examination approved by the board covering appropriate naturopathic subjects including basic and clinical sciences and (3) has not committed an act which would subject such person to having a license suspended or revoked under K.S.A. 65-7208, and amendments thereto.

(d) The board shall keep a record of all proceedings under this act and a roster of all individuals licensed under this act. Only an individual may be licensed under this act.

History: L. 2002, ch. 203, § 22; L. 2010, ch. 126, § 3; Jan. 1, 2011.



65-7204 Application for licensure; criteria for educational programs; registrant under previous act deemed to be licensed.

65-7204. Application for licensure; criteria for educational programs; registrant under previous act deemed to be licensed. (a) An applicant applying for licensure as a naturopathic doctor shall file a written application on forms provided by the board, showing to the satisfaction of the board that the applicant meets the following requirements:

(1) Education: The applicant shall present evidence satisfactory to the board of having successfully completed an educational program in naturopathy from an approved naturopathic medical college.

(2) Examination: The applicant shall pass an examination as provided for in K.S.A. 65-7205, and amendments thereto.

(3) Fees: The applicants shall pay to the board all applicable fees established under K.S.A. 65-7207, and amendments thereto.

(b) The board shall adopt rules and regulations establishing the criteria for an educational program in naturopathy to obtain successful recognition by the board under paragraph (1) of subsection (a). The board may send a questionnaire developed by the board to any school or other entity conducting an educational program in naturopathy for which the board does not have sufficient information to determine whether the program should be recognized by the board and whether the program meets the rules and regulations adopted under this section. The questionnaire providing the necessary information shall be completed and returned to the board in order for the program to be considered for recognition. The board may contract with investigative agencies, commissions or consultants to assist the board in obtaining information about an educational program in naturopathy. In entering such contracts the authority to recognize an educational program in naturopathy shall remain solely with the board.

(c) An individual holding a valid registration as a naturopathic doctor under the naturopathic doctor registration act on December 31, 2010, shall be deemed to be licensed as a naturopathic doctor under the naturopathic doctor license act, and such individual shall not be required to file an original application for licensure under the naturopathic doctor license act.

History: L. 2002, ch. 203, § 23; L. 2010, ch. 126, § 4; Jan. 1, 2011.



65-7205 Examination.

65-7205. Examination. Each applicant for licensure under this act shall be examined by a written examination or examinations chosen by the board to test the applicant's knowledge of the basic and clinical sciences relating to naturopathy, and naturopathy theory and practice, including the applicant's professional skills and judgment in the utilization of naturopathic techniques and methods, and such other subjects as the board may deem useful to determine the applicant's fitness to practice naturopathy.

History: L. 2002, ch. 203, § 24; L. 2010, ch. 126, § 5; Jan. 1, 2011.



65-7206 Waiver of examination and other requirements; when waived; temporary licensure.

65-7206. Waiver of examination and other requirements; when waived; temporary licensure. (a) The board may waive the examination or education requirements, or both, and grant licensure (1) to any applicant who presents proof of current authorization to practice naturopathy in another state, the District of Columbia or territory of the United States which requires standards for authorization to practice determined by the board to be equivalent to the requirements for licensure under this act and (2) to any applicant who presents proof that on the day preceding the effective date of this act that the applicant was practicing under K.S.A. 65-2872a, and amendments thereto.

(b) At the time of making an application under this section, the applicant shall pay to the board the application fee as required under K.S.A. 65-7207, and amendments thereto.

(c) The board may issue a temporary license to an applicant for licensure as a naturopathic doctor who applies for temporary licensure on a form provided by the board, who meets the requirements for licensure or who meets all the requirements for licensure except examination and who pays to the board the temporary license fee as required under K.S.A. 65-7207, and amendments thereto. The person who holds a temporary license shall practice only under the supervision of a licensed naturopathic doctor. Such temporary license shall expire one year from the date of issue or on the date that the board approves the application for licensure, whichever occurs first. No more than one such temporary license shall be permitted to any one person.

History: L. 2002, ch. 203, § 25; L. 2010, ch. 126, § 6; Jan. 1, 2011.



65-7207 Fees.

65-7207. Fees. (a) The board shall charge and collect in advance fees provided for in this act as fixed by the board by rules and regulations, subject to the following limitations:

Application fee, not more than     $200

Temporary license fee, not more than       $30

License renewal fee, not more than     $150

License late renewal additional fee, not more than     $250

License reinstatement fee, not more than     $250

Certified copy of license, not more than       $30

Written verification of license, not more than       $25

(b) The board shall charge and collect in advance fees for any examination administered by the board under the naturopathic doctor licensure act as fixed by the board by rules and regulations in an amount equal to the cost to the board of the examination. If the examination is not administered by the board, the board may require that fees paid for any examination under the naturopathic doctor licensure act be paid directly to the examination service by the person taking the examination.

History: L. 2002, ch. 203, § 26; L. 2010, ch. 126, § 7; Jan. 1, 2011.



65-7208 Denial, revocation, limitation or suspension of license or refusal to renew license; unprofessional conduct; discipline; civil fines; procedure; reinstatement.

65-7208. Denial, revocation, limitation or suspension of license or refusal to renew license; unprofessional conduct; discipline; civil fines; procedure; reinstatement. (a) The board may deny, refuse to renew, suspend, revoke or limit a license or the licensee may be publicly or privately censured where the licensee or applicant for licensure has been guilty of unprofessional conduct which has endangered or is likely to endanger the health, welfare or safety of the public. Unprofessional conduct includes:

(1) Obtaining a license by means of fraud, misrepresentation or concealment of material facts;

(2) being guilty of unprofessional conduct as defined by rules and regulations adopted by the board;

(3) being convicted of a felony if the acts for which such person was convicted are found by the board to have a direct bearing on whether such person should be entrusted to serve the public in the capacity of a naturopathic doctor;

(4) violating any lawful order or rule and regulation of the board; and

(5) violating any provision of this act.

(b) Such denial, refusal to renew, suspension, revocation or limitation of a license or public or private censure of a licensee may be ordered by the board after notice and hearing on the matter in accordance with the provisions of the Kansas administrative procedure act. Upon the end of the period of time established by the board for the revocation of a license, application may be made to the board for reinstatement. The board shall have discretion to accept or reject an application for reinstatement and may hold a hearing to consider such reinstatement. An application for reinstatement of a revoked license shall be accompanied by the license renewal fee and the license reinstatement fee established under K.S.A. 65-7207, and amendments thereto.

(c) The board, in addition to any other penalty prescribed in subsection (a), may assess a civil fine, after proper notice and an opportunity to be heard, against a licensee for unprofessional conduct in an amount not to exceed $5,000 for the first violation, $10,000 for the second violation and $15,000 for the third violation and for each subsequent violation. All fines assessed and collected under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 2002, ch. 203, § 27; L. 2004, ch. 117, § 23; L. 2010, ch. 126, § 8; Jan. 1, 2011.



65-7209 Expiration of licenses; failure to renew; renewal; continuing education; suspended license; fees.

65-7209. Expiration of licenses; failure to renew; renewal; continuing education; suspended license; fees. (a) Licenses issued under this act shall expire on the date of expiration established by rules and regulations of the board unless renewed in the manner prescribed by the board. The request for renewal shall be accompanied by the license renewal fee established pursuant to K.S.A. 65-7207, and amendments thereto. The board may establish additional requirements for license renewal which provide evidence of continued competency. The board shall require as a condition for renewal of a license completion of at least 25 hours annually of continuing education approved by the board.

(b) At least 30 days before the expiration of a license, the board shall notify the licensee of the expiration by mail addressed to the licensee's last mailing address as noted upon the office records. If the licensee fails to pay the renewal fee by the date of expiration, the licensee shall be given a second notice that the license has expired and the license may be renewed only if the license renewal fee and the late renewal fee are received by the board within the thirty-day period following the date of expiration and that, if both fees are not received within the thirty-day period, the license shall be deemed canceled by operation of law without further proceedings for failure to renew and shall be reissued only after the license has been reinstated under subsection (c).

(c) Any license canceled for failure to renew as herein provided may be reinstated upon recommendation of the board and upon payment of the license reinstatement fee and upon submitting evidence of satisfactory completion of any applicable continuing education requirements established by the board. The board shall adopt rules and regulations establishing appropriate continuing education requirements for reinstatement of licenses canceled for failure to renew.

(d) A person whose license is suspended shall not engage in any conduct or activity in violation of the order or judgment by which the license was suspended.

History: L. 2002, ch. 203, § 28; L. 2004, ch. 117, § 24; L. 2010, ch. 126, § 9; Jan. 1, 2011.



65-7210 Moneys received by board; disposition; healing arts fee fund.

65-7210. Moneys received by board; disposition; healing arts fee fund. (a) The board shall remit all moneys received by or for it from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the healing arts fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the board or by a person designated by the president of the board.

(b) The provisions of this section shall take effect on and after January 1, 2003.

History: L. 2002, ch. 203, § 29; L. 2011, ch. 53, § 38; July 1.



65-7211 Authorized representations; unlawful representations; authority not conferred upon naturopathic doctors to engage in activities not conferred by act.

65-7211. Authorized representations; unlawful representations; authority not conferred upon naturopathic doctors to engage in activities not conferred by act. (a) A person licensed under this act as a naturopathic doctor shall: (1) Use the letters "N.D.," when using the letters or term "Dr." or "Doctor" to identify themselves to patients or the public; and (2) be authorized to use the words "naturopathic doctor," "doctor of naturopathy," "doctor of naturopathic medicine," or "naturopath," to indicate that such person is a naturopathic doctor licensed under this act. A person licensed under this act may not advertise, hold themselves out to the public, refer to themselves or use the terms "naturopathic physician," "physician" or "naturopathic medical doctor" in conjunction with such licensee's name. A violation of this subsection (a) shall constitute a class B misdemeanor.

(b) It shall be unlawful for any person who is not licensed under this act as a naturopathic doctor or whose license has been suspended or revoked to hold oneself out to the public in any manner as a licensed naturopathic doctor, or use the abbreviation of "N.D." or the words "naturopathic doctor," "doctor of naturopathy," "doctor of naturopathic medicine," "naturopath," "naturopathic medical doctor" or any other words, letters, abbreviations or insignia indicating or implying that such person is a naturopathic doctor. A violation of this subsection (b) shall constitute a class B person misdemeanor.

(c) No statute granting authority to persons licensed or registered by the state board of healing arts shall be construed to confer authority upon naturopathic doctors to engage in any activity not conferred by this act.

History: L. 2002, ch. 203, § 30; L. 2010, ch. 126, § 10; Jan. 1, 2011.



65-7212 Board of healing arts to adopt naturopathic formulary; naturopathic formulary advisory committee.

65-7212. Board of healing arts to adopt naturopathic formulary; naturopathic formulary advisory committee. The board shall adopt a naturopathic formulary which lists the drugs and substances which are approved for intramuscular or intravenous administration by a naturopathic doctor pursuant to the order of a physician. The board shall appoint a naturopathic formulary advisory committee which shall advise the board and make recommendations on the list of substances which may be included in the naturopathic formulary. The naturopathic formulary advisory committee shall consist of a licensed pharmacist, a person knowledgeable in medicinal plant chemistry, two persons licensed to practice medicine and surgery, and two naturopathic doctors licensed under this act.

History: L. 2002, ch. 203, § 31; L. 2010, ch. 126, § 11; Jan. 1, 2011.



65-7213 Naturopathic acupuncture specialty certification.

65-7213. Naturopathic acupuncture specialty certification. (a) In order to practice naturopathic acupuncture, a naturopathic doctor shall obtain a naturopathic acupuncture specialty certification from the board. The board may issue this specialty certification to a naturopathic doctor who has:

(1) Submitted an application and paid certification fee to be determined by the board;

(2) completed basic oriental medicine philosophy from a college or university approved by the board and 500 hours of supervised clinical training under a trained naturopathic acupuncturist's supervision.

(b) The provisions of this section shall take effect on and after January 1, 2003.

History: L. 2002, ch. 203, § 32; July 1.



65-7214 Naturopathic advisory council; membership; expenses; legislature to consider establishing alternative health care board.

65-7214. Naturopathic advisory council; membership; expenses; legislature to consider establishing alternative health care board. (a) There is established a naturopathic advisory council to advise the board in carrying out the provisions of this act. The council shall consist of five members, all citizens and residents of the state of Kansas appointed as follows: Three members shall be naturopathic doctors appointed by the state board of healing arts; one member shall be the president of the state board of healing arts or a person designated by the president; and one member appointed by the governor shall be from the public sector who is not engaged, directly or indirectly, in the provision of health services. Insofar as possible persons appointed to the council shall be from different geographic areas. If a vacancy occurs on the council, the appointing authority of the position which has become vacant shall appoint a person of like qualifications to fill the vacant position for the unexpired term, if any. The members of the council appointed by the governor shall be appointed for terms of three years and until a successor is appointed. The members appointed by the state board of healing arts shall serve at the pleasure of the state board of healing arts. If a member is designated by the president of the state board of healing arts, the member shall serve at the pleasure of the president.

(b) Members of the council attending meetings of the council, or attending a subcommittee meeting thereof authorized by the council, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223 and amendments thereto from the healing arts fee fund.

(c) During the 2003 regular session of the legislature the legislature shall consider establishing an alternative health care board composed of representatives as may be designated from existing health care regulatory agencies, alternative health care providers and members of the general public for purposes of advising the legislature on matters relating to alternative health care, administering the naturopathic doctor registration act and performing such other duties as may be established by law.

(d) The provisions of this section shall take effect on and after January 1, 2003.

History: L. 2002, ch. 203, § 33; July 1.



65-7215 Injunctive remedies for violations.

65-7215. Injunctive remedies for violations. (a) When it appears to the board that any person is violating any of the provisions of this act, the board may bring an action in the name of the state of Kansas in a court of competent jurisdiction for an injunction against such violation without regard to whether proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted.

(b) The provisions of this section shall take effect on and after January 1, 2003.

History: L. 2002, ch. 203, § 34; July 1.



65-7216 Adjudicative procedures.

65-7216. Adjudicative procedures. All state agency adjudicative proceedings under the naturopathic doctor licensure act shall be conducted in accordance with the provisions of the Kansas administrative procedure act and shall be reviewable in accordance with the Kansas judicial review act.

History: L. 2002, ch. 203, § 35; L. 2010, ch. 17, § 171; L. 2010, ch. 155, § 20; Jan. 1, 2011.

Revisor's Note:

Section was also amended by L. 2010, ch. 126, § 12, but that version was repealed by L. 2010, ch. 155, § 27.



65-7217 Professional liability insurance required.

65-7217. Professional liability insurance required. Professional liability insurance coverage shall be maintained in effect by each naturopathic doctor as a condition to rendering professional service as a naturopathic doctor in this state. The board shall fix by rules and regulations the minimum level of coverage for such professional liability insurance.

History: L. 2002, ch. 203, § 36; L. 2004, ch. 117, § 26; July 1.



65-7218 Confidential communications.

65-7218. Confidential communications. (a) The confidential relations and communications between a naturopathic doctor and the naturopathic doctor's patient are placed on the same basis as provided by law as those between a physician and a physician's patient in K.S.A. 60-427, and amendments thereto.

(b) The provisions of this section shall take effect on and after January 1, 2003.

History: L. 2002, ch. 203, § 37; July 1.



65-7219 Nothing in act construed to require insurance reimbursement or indemnity for services as a naturopathic doctor.

65-7219. Nothing in act construed to require insurance reimbursement or indemnity for services as a naturopathic doctor. On and after January 1, 2011, nothing in the naturopathic doctor licensure act or in the provisions of K.S.A. 40-2,100 through 40-2,105, and amendments thereto, or K.S.A. 2015 Supp. 40-2,105a through 40-2,105d, and amendments thereto, shall be construed to require that any individual, group or blanket policy of accident and sickness, medical or surgical expense insurance coverage or any provision of a policy, contract, plan or agreement for medical service issued on or after the effective date of this act, reimburse or indemnify a person licensed under the naturopathic doctor licensure act for services provided as a naturopathic doctor.

History: L. 2010, ch. 126, § 13; Jan. 1, 2011.






Article 73 RADIOLOGIC TECHNOLOGISTS

65-7301 Citation of act.

65-7301. Citation of act. K.S.A. 2015 Supp. 65-7301 through 65-7315, and amendments thereto, shall be known and may be cited as the radiologic technologists practice act.

History: L. 2004, ch. 84, § 1; July 1.



65-7302 Definitions.

65-7302. Definitions. As used in this act:

(a) "Board" means the state board of healing arts.

(b) "Ionizing radiation" means x-rays, gamma rays, alpha and beta particles, high speed electrons, protons, neutrons and other nuclear particles capable of producing ions directly or indirectly in its passage through matter.

(c) "License" means a certificate issued by the board authorizing the licensee to perform radiologic technology procedures on humans for diagnostic or therapeutic purposes.

(d) "Licensed practitioner" means a person licensed to practice medicine and surgery, dentistry, podiatry or chiropractic in this state.

(e) "Licensure" and "licensing" mean a method of regulation by which the state grants permission to persons who meet predetermined qualifications to engage in a health related occupation or profession.

(f) "Nuclear medicine technologist" means a person who uses radio pharmaceutical agents on humans for diagnostic or therapeutic purposes.

(g) "Nuclear medicine technology" means the use of radio nuclides on human beings for diagnostic or therapeutic purposes.

(h) "Radiation therapist" means a person who applies radiation to humans for therapeutic purposes.

(i) "Radiation therapy" means the use of any radiation procedure or article intended for the cure, mitigation or prevention of disease in humans.

(j) "Radiographer" means a person who applies radiation to humans for diagnostic purposes.

(k) "Radiography" means the use of ionizing radiation on human beings for diagnostic purposes.

(l) "Radiologic technologist" means any person who is a radiographer, radiation therapist or nuclear medicine technologist.

(m) "Radiologic technology" means the use of radioactive substance or equipment emitting or detecting ionizing radiation on humans for diagnostic or therapeutic purposes upon prescription of a licensed practitioner. The term includes the practice of radiography, nuclear medicine technology and radiation therapy, but does not include echocardiography, diagnostic sonography and magnetic resonance imaging.

(n) This section shall take effect on and after July 1, 2005.

History: L. 2004, ch. 84, § 2; July 1.



65-7303 Unlawful representations; lawful activities under the act.

65-7303. Unlawful representations; lawful activities under the act. (a) On and after October 1, 2005, except as otherwise provided in this act, no person shall perform radiologic technology procedures on humans for diagnostic or therapeutic purposes unless the person possesses a valid license issued under this act.

(b) A person holding a license under this act shall use radioactive substances or equipment for radiologic technology procedures on humans only for diagnostic or therapeutic purposes by prescription of a licensed practitioner.

(c) No person shall depict one's self orally or in writing, expressly or by implication, as holder of a license who does not hold a current license under this act.

(d) (1) Only persons licensed under this act as a radiologic technologist shall be entitled to use the title "radiologic technologist" or "licensed radiologic technologist," abbreviations thereof, or words similar thereto or use the designated letters "R.T." or "L.R.T."

(2) Only persons licensed under this act as a radiologic technologist and who have received certification from the American registry of radiologic technologists (ARRT) in radiography shall be entitled to use the title "radiologic technologist radiographer" or "licensed radiologic technologist radiographer" or abbreviations thereof, or words similar thereto or use the designated letters "R.T. (R)" or "L.R.T. (R)."

(3) Only persons licensed under this act as a radiologic technologist and who have received additional certification from the American registry of radiologic technologists (ARRT) in radiation therapy shall be entitled to use the title "radiation therapist" or "licensed radiation therapist," abbreviations thereof, or words similar thereto or use the designated letters "R.T. (T)" or "L.R.T. (T)."

(4) Only persons licensed under this act as a radiologic technologist and who have received additional certification from the American registry of radiologic technologists (ARRT) in nuclear medicine technology shall be entitled to use the title "nuclear medicine technologist," "licensed nuclear medicine technologist" or "registered nuclear medicine technologist," abbreviations thereof, or words similar thereto or use the designated letters "R.T. (N)" or "L.R.T. (N)."

(5) Only persons licensed under this act as a radiologic technologist and who have received additional certification from the nuclear medicine technology certification board (NMTCB) shall be entitled to use the title "certified nuclear medicine technologist," abbreviations thereof, or words similar thereto or use the designated letters "C.N.M.T."

(e) This section shall not prohibit a person who is licensed as a respiratory therapist by this state from using any letter or designation indicating that such person is engaged in the practice of respiratory therapy.

(f) This section shall take effect on and after October 1, 2005.

History: L. 2004, ch. 84, § 3; L. 2005, ch. 34, § 1; July 1.



65-7304 Persons exempt from licensure.

65-7304. Persons exempt from licensure. The following shall be exempt from the requirement of a license pursuant to this act:

(a) A licensed practitioner;

(b) a person issued a postgraduate permit by the board or students while in actual attendance in an accredited health care educational program for radiologic technology and under the supervision of a qualified instructor;

(c) health care providers in the United States armed forces, public health services, federal facilities and other military service when acting in the line of duty in this state;

(d) persons rendering assistance in the case of an emergency;

(e) a licensed dental hygienist or an unlicensed person working under the supervision of a licensed dentist who has been trained by a licensed dentist on the proper use of dental radiographic equipment for the purpose of providing medical imaging for dental diagnostic purposes consistent with K.S.A. 65-1422 et seq., and amendments thereto; and

(f) a licensed physician assistant, a licensed nurse or an unlicensed person performing radiologic technology procedures who is (1) working under the supervision of a licensed practitioner or a person designated by a hospital licensed pursuant to K.S.A. 65-425 et seq., and amendments thereto, and (2) who has been trained on the proper use of equipment for the purpose of performing radiologic technology procedures consistent with K.S.A. 65-2001 et seq., or K.S.A. 65-2801 et seq., and amendments thereto. The board shall adopt rules and regulations to assure that persons exempted from licensure under this subsection receive continuing education consistent with their practice authorized herein.

(g) This section shall take effect on and after July 1, 2005.

History: L. 2004, ch. 84, § 4; L. 2005, ch. 34, § 2; July 1.



65-7305 Application for licensure; requirements; temporary licensure; waiver of examination; application for reinstatement; fees.

65-7305. Application for licensure; requirements; temporary licensure; waiver of examination; application for reinstatement; fees. (a) An applicant for licensure as a radiologic technologist shall file an application, on forms provided by the board, showing to the satisfaction of the board that the applicant meets the following requirements:

(1) At the time of the application is at least 18 years of age;

(2) has successfully completed a four-year course of study in a secondary school approved by the state board of education, passed an approved equivalency test or graduated from a secondary school outside Kansas having comparable approval by the state board of education;

(3) has satisfactorily completed a course of study in radiography, radiation therapy or nuclear medicine technology which is approved by the board and which contains a curriculum no less stringent than the standards of existing organizations which approve radiologic technology programs;

(4) except as otherwise provided in this act, has successfully passed a license examination approved by the board; and

(5) has paid all fees required for licensure prescribed in this act.

(b) The board may issue a temporary license to an applicant seeking licensure as a radiologic technologist when such applicant meets the requirements for licensure or meets all the requirements for licensure except examination and pays to the board the temporary license fee as required under K.S.A. 2015 Supp. 65-7313, and amendments thereto. Such temporary license shall expire 180 days from the date of issue or on the date that the board approves the application for licensure, whichever occurs first. No more than one such temporary license shall be permitted to any one person.

(c) The board may accept, in lieu of its own licensure examination, a current certificate by the American registry of radiologic technologists, nuclear medicine technologist certification board or other recognized national voluntary credentialing bodies, which the board finds was issued on the basis of an examination which meets standards at least as stringent as those established by the board.

(d) The board may waive the examination or education requirements and grant licensure to any applicant: (1) Who presents proof of current licensure as a radiologic technologist in another state, the District of Columbia or territory of the United States which requires standards for licensure determined by the board to be equivalent to the requirements under this act; and (2) who has, at the time of application, a current valid certificate by the American registry of radiologic technologists, nuclear medicine technology certification board or other recognized national voluntary credentialing bodies, which the board finds was issued on the basis of an examination which meets standards at least as stringent as those established by the board.

(e) A person whose license has been revoked may make written application to the board requesting reinstatement of the license in a manner prescribed by the board, which application shall be accompanied by the fee provided for in K.S.A. 2015 Supp. 65-7308, and amendments thereto.

History: L. 2004, ch. 84, § 5; L. 2007, ch. 129, § 1; July 1, 2008.



65-7307 Expiration of licenses; renewal notification, procedure; fees; reinstatement of lapsed licenses; rules and regulations.

65-7307. Expiration of licenses; renewal notification, procedure; fees; reinstatement of lapsed licenses; rules and regulations. (a) Licenses issued under this act shall expire on the date of expiration established by rules and regulations of the board unless renewed in the manner prescribed by the board. The request for renewal shall be accompanied by the license renewal fee established pursuant to K.S.A. 2015 Supp. 65-7308, and amendments thereto.

(b) At least 30 days before the expiration of a licensee's license, the board shall notify the licensee of the expiration by mail addressed to the licensee's last mailing address as noted upon the office records. If the licensee fails to submit an application for renewal on a form provided by the board, or fails to pay the renewal fee by the date of expiration, the board shall give a second notice to the licensee that the license has expired and the license may be renewed only if the application for renewal, the renewal fee, and the late renewal fee are received by the board within the thirty-day period following the date of expiration and that, if both fees are not received within the thirty-day period, the license shall be deemed canceled by operation of law and without further proceedings.

(c) The board may require any licensee, as a condition of renewal, to submit with the application for renewal evidence of satisfactory completion of a program of continuing education required by rules and regulations of the board.

(d) Any license canceled for failure to renew may be reinstated upon recommendation of the board. An application for reinstatement shall be on a form provided by the board, and shall be accompanied by payment of the reinstatement fee and evidence of completion of any applicable continuing education requirements. The board may adopt rules and regulations establishing appropriate education requirements for reinstatement of a license that has been canceled for failure to renew.

(e) This section shall take effect on and after July 1, 2005.

History: L. 2004, ch. 84, § 7; July 1.



65-7308 Fees.

65-7308. Fees. (a) The board shall charge and collect in advance fees for radiologic technologists as established by the board by rules and regulations, not to exceed:

Application for radiologic technologist examination      $200

Application for license        $80

Temporary licensing fee        $40

License renewal        $80

Late license renewal        $80

License reinstatement fee        $80

Revoked license reinstatement fee      $200

Certified copy of license        $40

Verified copy        $25

(b) If the examination is not administered by the board, the board may require that fees paid for any examination under the radiologic technologists practice act be paid directly to the examination service by the person taking the examination.

(c) This section shall take effect on and after July 1, 2005.

History: L. 2004, ch. 84, § 11; July 1.



65-7309 Moneys received by board; disposition; healing arts fee fund.

65-7309. Moneys received by board; disposition; healing arts fee fund. (a) The board shall remit all moneys received by or for the board from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of such amount shall be credited to the state general fund and the balance shall be credited to the healing arts fee fund. All expenditures from the healing arts fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the board or by a person or persons designated by the president.

(b) This section shall take effect on and after July 1, 2005.

History: L. 2004, ch. 84, § 14; L. 2011, ch. 53, § 39; July 1.



65-7310 Radiologic technology council, establishment; membership, terms, vacancies; meetings; majority quorum; expenses.

65-7310. Radiologic technology council, establishment; membership, terms, vacancies; meetings; majority quorum; expenses. (a) There is established the radiologic technology council to assist the state board of healing arts in carrying out the provisions of this act. The council shall consist of five members, all citizens and residents of the state of Kansas appointed as follows: The board shall appoint one member who is a physician licensed to practice medicine and surgery who is also certified as a radiologist and one member who is a member of the state board of healing arts. Members appointed by the board shall serve at the pleasure of the board. The governor shall appoint three radiologic technologists who have at least three years' experience in radiologic technology preceding the appointment and are actively engaged, in this state, in the practice of radiologic technology or the teaching of radiologic technology. At least two of the governor's appointments shall be made from a list of four nominees submitted by the Kansas society of radiologic technologists.

(b) The members appointed by the governor shall be appointed for terms of four years except that of the members first appointed, one shall be appointed for a term of two years, one for a term of three years, and one for a term of four years, with successor members appointed for four years and to serve until a successor member is appointed. If a vacancy occurs on the council, the appointing authority of the position which has become vacant shall appoint a person of like qualifications to fill the vacant position for the unexpired term.

(c) Radiologic technologists initially appointed to the council must be eligible for licensure under K.S.A. 2015 Supp. 65-7305, and amendments thereto. On and after October 1, 2005, new appointees shall be licensed under the provisions of this act.

(d) The council shall meet at least once each year at a time and place of its choosing and at such other times as may be necessary on the chairperson's call or on the request of a majority of the council's members.

(e) A majority of the council constitutes a quorum. No action may be taken by the council except by affirmative vote of the majority of the members present and voting.

(f) Members of the council attending meetings of the council, or a subcommittee of the council, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223, and amendments thereto, from the healing arts fee fund.

History: L. 2004, ch. 84, § 8; L. 2005, ch. 34, § 4; July 1.



65-7311 Same; duties.

65-7311. Same; duties. The radiologic technology council shall advise the board regarding:

(a) Examination, licensing and other fees;

(b) rules and regulations to be adopted to carry out the provisions of this act;

(c) subject areas to be covered during the educational program and on the licensure examination;

(d) the number of yearly continuing education hours required to maintain active licensure;

(e) changes and new requirements taking place in the area of radiologic technology; and

(f) such other duties and responsibilities as the board may assign.

History: L. 2004, ch. 84, § 9; July 1.



65-7312 Board of healing arts; duties; rules and regulations; establishments of standards.

65-7312. Board of healing arts; duties; rules and regulations; establishments of standards. The board, with the advice and assistance of the radiologic technology council, shall:

(a) Pass upon the qualifications of all applicants for examination and licensing; contract for examinations; determine the applicants who successfully pass the examination; duly license such applicants and keep a roster of all individuals licensed;

(b) adopt rules and regulations as may be necessary to administer the provisions of this act; and prescribe forms which shall be issued in the administration of this act;

(c) establish standards for approval of an educational course of study and clinical experience, criteria for continuing education, procedures for the examination of applicants; and

(d) establish standards of professional conduct; procedure for the discipline of licensees and keep a record of all proceedings.

History: L. 2004, ch. 84, § 10; July 1.



65-7313 Denial, revocation, suspension or limitation of or refusal to renew license; grounds; censure, reprimand or fine of licensee; administrative procedure; conduct prohibited during license suspension.

65-7313. Denial, revocation, suspension or limitation of or refusal to renew license; grounds; censure, reprimand or fine of licensee; administrative procedure; conduct prohibited during license suspension. (a) The license of a radiologic technologist may be limited, suspended or revoked, or the licensee may be censured, reprimanded, fined pursuant to K.S.A. 65-2863a, and amendments thereto, or otherwise sanctioned by the board or an application for licensure may be denied if it is found that the licensee or applicant:

(1) Is guilty of fraud or deceit in the procurement or holding of a license;

(2) has been convicted of a felony in a court of competent jurisdiction, either within or outside of this state, unless the conviction has been reversed and the holder of the license discharged or acquitted or if the holder has been pardoned with full restoration of civil rights in which case the license shall be restored;

(3) is addicted to or has distributed intoxicating liquors or drugs for other than lawful purposes;

(4) is found to be mentally or physically incapacitated to such a degree that in the opinion of the board continued practice by the licensee would constitute a danger to the public's health and safety;

(5) has aided and abetted a person who is not a licensee under this act or is not otherwise authorized to perform the duties of a license holder;

(6) has undertaken or engaged in any practice beyond the scope of duties permitted a licensee;

(7) has engaged in the practice of radiologic technology under a false or assumed name or impersonated another licensee;

(8) has been found guilty of unprofessional conduct under criteria which the board may establish by rules and regulations;

(9) has interpreted a diagnostic image to a patient; or

(10) is, or has been, found guilty of incompetence or negligence while performing as a license holder.

(b) The denial, refusal to renew, suspension, limitation or revocation of a license or other sanction may be ordered by the board after notice and hearing on the matter in accordance with the provisions of the Kansas administrative procedure act and shall be reviewable in accordance with the Kansas judicial review act.

(c) A person whose license is suspended shall not engage in any conduct or activity in violation of the order by which the license was suspended.

(d) This section shall take effect on and after July 1, 2005.

History: L. 2004, ch. 84, § 12; L. 2010, ch. 17, § 172; July 1.



65-7314 Injunctive remedies for violations.

65-7314. Injunctive remedies for violations. (a) When it appears that any person is violating any provision of this act, the board may bring an action in the name of the state in a court of competent jurisdiction for an injunction against such violation without regard as to whether proceedings have been or may be instituted before the board or whether criminal proceedings have been or may be instituted.

(b) This section shall take effect on and after October 1, 2005.

History: L. 2004, ch. 84, § 13; L. 2005, ch. 34, § 5; July 1.



65-7315 Violation of act; penalty.

65-7315. Violation of act; penalty. On and after October 1, 2005, any violation of this act shall constitute a class B misdemeanor.

History: L. 2004, ch. 84, § 15; L. 2005, ch. 34, § 6; July 1.






Article 74 PRIMARY CARE SAFETY NET CLINIC CAPITAL LOAN GUARANTEES

65-7401 Title of act.

65-7401. Title of act. The provisions of K.S.A. 2015 Supp. 65-7401 through 65-7407, and amendments thereto, shall be known and may be cited as the primary care safety net clinic capital loan guarantee act.

History: L. 2007, ch. 177, § 5; May 17.



65-7402 Definitions.

65-7402. Definitions. As used in the primary care safety net clinic capital loan guarantee act:

(a) "Act" means the primary care safety net clinic capital loan guarantee act;

(b) "community health center" means an entity that receives funding under section 330 of the federal health center consolidation act of 1996 and meets all of the requirements of 42 U.S.C. section 254b, relating to serving a population that is medically underserved, or a special medically underserved population comprised of migratory and seasonal agricultural workers, the homeless, and residents of public housing, by providing, either through staff and supporting resources of the center or through contracts or cooperative arrangements, all required primary health services as defined by 42 U.S.C. section 254b;

(c) "federally-qualified health center look-alike" means an entity which has been determined by the federal health resources and services administration to meet the definition of a federally qualified health center as defined by section 1905(l)(2)(B) of the federal social security act, but which does not receive funding under section 330 of the federal health center consolidation act of 1996;

(d) "financial institution" means any bank, trust company, savings bank, credit union or savings and loan association or any other financial institution regulated by the state of Kansas, any agency of the United States or other state with an office in Kansas which is approved by the secretary for the purposes of this act;

(e) "provider-based indigent care clinic" means a clinic located in a medicare-certified hospital, nursing facility or home health agency licensed under K.S.A. 65-425 et seq., 39-923 et seq. or 65-5101 et seq., and amendments thereto, designed to provide care to the medically indigent under the medical directions of a qualified person licensed to practice medicine and surgery and licensed by the Kansas board of healing arts; and which has a contractual agreement in effect with the secretary of health and environment under K.S.A. 75-6120, and amendments thereto, to provide health care services to medically indigent persons.

(f) "indigent health care clinic" means an outpatient medical care clinic operated on a not-for-profit basis which has a contractual agreement in effect with the secretary of health and environment under K.S.A. 75-6120, and amendments thereto, to provide health care services to medically indigent persons;

(g) "loan transaction" means a transaction with a financial institution or the Kansas development finance authority to provide capital financing for the renovation, construction, acquisition, modernization, leasehold improvement or equipping of a primary care safety net clinic;

(h) "medically indigent person" means a person who lacks resources to pay for medically necessary health care services and who meets the eligibility criteria for qualification as a medically indigent person established by the secretary of health and environment under K.S.A. 75-6120, and amendments thereto;

(i) "primary care safety net clinic" means a community health center, a federally-qualified health center look-alike, an indigent health care clinic or a provider-based indigent care clinic; and

(j) "secretary" means the secretary of health and environment.

History: L. 2007, ch. 177, § 6; L. 2008, ch. 164, § 8; July 1.



65-7403 Powers and duties of secretary of health and environment; eligibility for loan guarantees; rules and regulations.

65-7403. Powers and duties of secretary of health and environment; eligibility for loan guarantees; rules and regulations. (a) Except as otherwise provided in this section, the secretary is hereby authorized to enter into agreements with primary care safety net clinics, financial institutions, the Kansas development finance authority and other public or private entities, including agencies of the United States government to provide capital loan guarantees against risk of default for eligible primary care safety net clinics in Kansas in accordance with this act. Except as provided in K.S.A. 2015 Supp. 65-7406, and amendments thereto, for payment for a loan guarantee for which the primary care safety net clinic loan guarantee fund is liable, no claim against the state under this act shall be paid by the state, the secretary of health and environment or any other state agency other than pursuant to an appropriation act of the legislature after such claim has been filed with and considered by the joint committee on special claims against the state. The secretary may enter into agreements with provider-based indigent care clinics for such clinics to act as primary care safety net clinics.

(b) To be eligible for a capital loan guarantee under this act, a primary care safety net clinic shall offer a sliding fee discount for health care and other services provided that is based upon household income and shall serve all persons regardless of ability to pay. The policies to determine patient eligibility based upon income or insurance status may be determined by each primary care safety net clinic, but shall be posted in the primary care safety net clinic and available to potential patients. The patient eligibility policies of a primary care safety net clinic shall reflect the mission of the primary care safety net clinic to provide affordable, accessible primary care to underserved populations in Kansas to be eligible for a capital loan guarantee under this act.

(c) The secretary shall administer the provisions of this act and shall adopt rules and regulations which the secretary deems necessary for the implementation or administration of this act. The loan guarantee agreement with the secretary shall include reporting requirements and financial standards that are appropriate for the type of loan for the borrower. The secretary may enter into contracts that the secretary deems necessary for the implementation or administration of this act. The secretary may impose fees and charges as may be necessary to recover costs incurred for the administration of this act.

History: L. 2007, ch. 177, § 7; L. 2008, ch. 164, § 9; July 1.



65-7404 Loan transactions and guarantees; eligibility and maximum terms.

65-7404. Loan transactions and guarantees; eligibility and maximum terms. (a) Each agreement entered into by the secretary to guarantee against default on a loan transaction shall be backed by the primary care safety net capital loan guarantee fund and shall receive prior approval by the primary care safety net clinic loan guarantee review committee established under K.S.A. 2015 Supp. 65-7405, and amendments thereto.

(b) Each loan transaction eligible for a guarantee under this act shall be for renovation, construction, acquisition, modernization, leasehold improvement or equipping of a primary care safety net clinic. Eligible costs may include land and building purchases, renovation and new construction costs, equipment and installation costs, pre-development costs that may be capitalized, financing, capitalized interest during construction, limited working capital during a start-up phase and consultant fees which do not include staff costs.

(c) The aggregate principal amount of outstanding loan guarantees for any single borrowing organization shall not exceed $3,000,000. The aggregate outstanding amount of all loan guarantees for borrowing organizations, under this act shall not exceed $15,000,000 at any time.

(d) Eligible tax-exempt bonds or conventional loans may be guaranteed up to 100% under this act, subject to the other provisions of this act and the rules and regulations adopted by the secretary of health and environment therefor. Each eligible loan transaction shall require an equity investment by the borrowing organization and shall have a loan-to-value ratio of at least 66%.

(e) The maximum term for an eligible loan transaction under this act for machinery or equipment shall be 10 years. The maximum term for an eligible loan transaction under this act for renovation, remodeling or leasehold improvements shall be 10 years. The maximum term for an eligible loan transaction under this act for new construction or land acquisition shall be 25 years.

History: L. 2007, ch. 177, § 8; May 17.



65-7405 Primary care safety net clinic loan guarantee review committee; membership; duties.

65-7405. Primary care safety net clinic loan guarantee review committee; membership; duties. (a) There is hereby established the primary care safety net clinic loan guarantee review committee within the department of health and environment. The committee shall consist of five members.

(b) The members of the primary care safety net clinic loan guarantee review committee shall be appointed by the secretary in accordance with the following: (1) Two members shall be representatives of the department of health and environment selected by the secretary; (2) one member shall be appointed by the secretary who is nominated by the Kansas development finance authority; (3) one member shall be appointed by the secretary who is nominated by the director of health care finance; and (4) one member shall be appointed by the secretary who is nominated by the Kansas association for the medically underserved.

(c) The secretary may appoint persons as members of the primary care safety net clinic loan guarantee review committee who are officers or employees of the agencies or organizations they are nominated by or that they are appointed to represent. Not more than three members of the committee shall be affiliated with the same political party. Members shall serve at the pleasure of the secretary.

(d) The primary care safety net clinic loan guarantee review committee shall review all proposals for loan financing guarantees under this act and shall approve those proposals that the committee deems to represent reasonable risks and to have a sufficient likelihood of repayment. The committee shall advise the secretary on matters regarding the administration of this act when requested by the secretary and may provide such advice when deemed appropriate by the committee.

(e) The secretary or the secretary's designee shall serve as a nonvoting chairperson of the primary care safety net clinic loan guarantee review committee, and the committee shall annually elect a vice-chairperson from among its members. The committee shall meet upon call of the chairperson or upon call of any two of its members. Three voting members shall constitute a quorum for the transaction of business.

(f) Members of the primary care safety net clinic loan guarantee review committee attending meetings of the committee, or attending a subcommittee meeting thereof authorized by the committee, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

History: L. 2007, ch. 177, § 9; L. 2012, ch. 102, § 32; July 1.



65-7406 Primary care safety net clinic loan guarantee fund; administration.

65-7406. Primary care safety net clinic loan guarantee fund; administration. (a) Subject to appropriations there is hereby established the primary care safety net clinic loan guarantee fund in the state treasury for the purposes of facilitating the financing for the acquisition and modernization of primary care safety net clinics in Kansas and the refinancing of capital improvements and acquisition and installation of equipment therefor. The primary care safety net clinic loan guarantee fund shall be administered by the secretary. All moneys in the primary care safety net clinic loan guarantee fund shall be used to provide guarantees against capital loan risks in accordance with this act and to pay for the administrative costs associated with the act as may be certified by the secretary. All expenditures from the primary care safety net clinic loan guarantee fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or the secretary's designee.

(b) All fees and charges imposed by the secretary and other moneys received by the secretary for the purposes of this act shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the primary care safety net clinic loan guarantee fund.

(c) Upon certification by the secretary to the director of accounts and reports that the unencumbered balance in the primary care safety net clinic loan guarantee fund  is insufficient to pay an amount for a loan guarantee for which the fund is liable under this act, the director of accounts and reports shall transfer an amount equal to the insufficiency from the state general fund to the primary care safety net clinic loan guarantee fund. The secretary shall transmit a copy of each such certification to the director of the budget and to the director of legislative research at the same time that the secretary submits a certification to the director of accounts and reports under this subsection.

(d) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the primary care safety net clinic loan guarantee fund  interest earnings based on:

(1) The average daily balance of moneys in the Kansas export loan guarantee fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 2007, ch. 177, § 10; May 17.



65-7407 Report of activities to the legislature.

65-7407. Report of activities to the legislature. The secretary shall prepare an annual report of the loan guarantee activity under this act, including new loans, loan repayment status and other relevant information regarding activities under this act and shall submit the report of its activities to the legislature at the beginning of each regular session by submitting the annual report to the committee on ways and means of the senate, or to the appropriate subcommittee thereof, or to its successor committee, and to the committee on appropriations of the house of representatives, or to the appropriate budget committee, or its successor committee.

History: L. 2007, ch. 177, § 11; May 17.






Article 75 APPLIED BEHAVIOR ANALYSIS

65-7501 Applied behavior analysis licensure act.

65-7501. Applied behavior analysis licensure act. K.S.A. 2015 Supp. 65-7501 through 65-7505, and amendments thereto, shall be known and may be cited as the applied behavior analysis licensure act.

History: L. 2014, ch. 62, § 2; July 1.



65-7502 Same; definitions.

65-7502. Same; definitions. For the purposes of this act:

(a) "Applied behavior analysis" means the design, implementation and evaluation of environmental modifications, using behavioral stimuli and consequences, to produce socially significant improvement in human behavior, including the use of direct observation, measurement and functional analysis of the relationship between environment and behavior;

(b) "autism service provider" means any person:

(1) That provides diagnostic or treatment services for autism spectrum disorders who is licensed or certified by the state of Kansas; or

(2) who is licensed by the behavioral sciences regulatory board as a licensed behavior analyst or a licensed assistant behavior analyst;

(c) "autism spectrum disorder" has the meaning ascribed to such term by K.S.A. 2015 Supp. 40-2,194, and amendments thereto.

(d) "board" means the behavioral sciences regulatory board created under K.S.A. 74-7501, and amendments thereto;

(e) "certifying entity" means the national accredited behavior analyst certification board or other equivalent nationally accredited nongovernmental agency approved by the behavioral sciences regulatory board which certifies individuals who have completed academic, examination, training and supervision requirements in applied behavior analysis;

(f) "controlled substance" means any drug, substance or immediate precursor included in any of the schedules designated in K.S.A. 65-4105, 65-4107, 65-4109, 65-4111 and 65-4113, and amendments thereto;

(g) "diagnosis of autism spectrum disorders" means any medically necessary assessments, evaluations or tests in order to diagnose whether an individual has an autism spectrum disorder;

(h) "licensed assistant behavior analyst" or "LaBA" means an individual who is certified by the certifying entity as a certified assistant behavior analyst and meets the licensing criteria as established by the board by rules and regulations;

(i) "licensed behavior analyst" or "LBA" means an individual who is certified by the certifying entity as a certified behavior analyst and meets the licensing criteria as established by the board by rules and regulations;

(j) "line therapist" means an individual who:

(1) Provides supervision of an individual diagnosed with autism spectrum disorder and other neurodevelopmental disorders pursuant to the prescribed treatment plan; and

(2) implements specific behavioral interventions as outlined in the prescribed treatment plan under the direct supervision of a licensed behavior analyst; and

(k) "treatment for autism spectrum disorder" means care prescribed or ordered for an individual diagnosed with an autism spectrum disorder by a licensed physician or licensed psychologist, including equipment medically necessary for such care, pursuant to the powers granted under such licensed physician's or licensed psychologist's license.

History: L. 2014, ch. 62, § 3; July 1.



65-7503 Same; licensure required to practice applied behavior analysis; exceptions.

65-7503. Same; licensure required to practice applied behavior analysis; exceptions. (a) On or after July 1, 2016, no person shall practice applied behavior analysis in this state unless they are:

(1) Licensed behavior analysts;

(2) licensed assistant behavior analysts working under the supervision of a licensed behavior analyst;

(3) an individual who has a bachelor's or graduate degree and completed course work for licensure as a behavior analyst and is obtaining supervised field experience under a licensed behavior analyst pursuant to required supervised work experience for licensure at the behavior analyst or assistant behavior analyst level; or

(4) licensed psychologists practicing within the rules and standards of practice for psychologists in the state of Kansas and whose practice is commensurate with their level of training and experience.

(b) The licensing requirements of subsection (a) shall not apply to any person:

(1) Licensed by the board who practices any component of applied behavior analysis within the scope of such person's license and scope of practice as required by law;

(2) who provides services under the individuals with disabilities education act (IDEA), 20 U.S.C. § 1400 et seq.;

(3) who provides services under § 504 of the federal rehabilitation act of 1973, 20 U.S.C. § 794;

(4) is enrolled in a course of study at a recognized educational institution through which such person provides applied behavior analysis as part of supervised clinical experience;

(5) who is an autism specialist, an intensive individual service provider or any other individual qualified to provide services under the home and community based services autism waiver administered by the Kansas department for aging and disability services;

(6) who is an occupational therapist licensed by the state board of healing arts, acting within the scope of such person's license and scope of practice as required by law; or

(7) who is a speech-language pathologist or audiologist licensed by the Kansas department for aging and disability services, acting within the scope of such person's license and scope of practice as required by law.

(c) The board shall not issue a license under this act until the license applicant provides proof that such applicant has met the certification requirements of a certifying entity.

History: L. 2014, ch. 62, § 4; July 1.



65-7504 Same; denial, suspension or revocation of licensure; grounds.

65-7504. Same; denial, suspension or revocation of licensure; grounds. (a) The board may deny, suspend, revoke or refuse renewal of any license issued under this act if the board finds that the applicant or license holder has:

(1) Used any controlled substance or alcoholic beverage to an extent that such use impairs such person's ability to perform the work of any profession licensed or regulated by this act.

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any professional licensed or regulated under this act, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not a sentence is imposed.

(3) Used any fraud, deception or misrepresentation in securing any license issued under this act.

(4) Obtained or attempted to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation.

(5) Committed any act of incompetency, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of any profession licensed by the board.

(6) Committed any violation of or assisted or enabled any person to violate any provision of this act or any rule and regulation promulgated thereunder.

(7) Impersonated any person holding a certificate of registration or authority, permit or license or allowed any other person to use such person's certificate of registration or authority, permit, license or diploma from any school.

(8) Been disciplined in any action by another state, territory, federal agency or country which would constitute grounds for a license issued under this act being suspended or revoked.

(9) Been finally adjudged insane or incapacitated by a court of competent jurisdiction.

(10) Assisted or enabled any person to practice or offer to practice any profession licensed or regulated by the board when such person is not eligible to practice such profession as required by law.

(11) Issued any certificate of registration or authority, permit or license based upon a material mistake of fact.

(12) Failed to display a valid certificate or license if so required by this act or any rules and regulations promulgated thereunder.

(13) Violated any professional trust or confidence.

(14) Used any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed.

(15) Been found guilty of unprofessional conduct or professional incompetency as defined by the board by rules and regulations.

(b)  Any action taken under this section which affects any license or imposes any administrative penalty shall be taken only after notice and an opportunity for a hearing conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 2014, ch. 62, § 5; July 1.



65-7505 Same; rules and regulations.

65-7505. Same; rules and regulations. The board shall promulgate rules and regulations necessary to implement and administer this act. Such rules and regulations shall include, but not be limited to:

(a) The form and content of license applications required and the procedures for filing an application for an initial or renewal license in this state;

(b) the establishment of fees for licenses, and the renewal thereof, to cover all or any part of the cost of administering the provisions of this act;

(c) the educational and training requirements for licensed behavior analysts and licensed assistant behavior analysts;

(d) the roles, responsibilities and duties of licensed behavior analysts and licensed assistant behavior analysts;

(e) the characteristics of supervision and supervised clinical practicum experience for the licensed behavior analysts and the licensed assistant behavior analysts;

(f) the supervision of licensed behavior analysts and licensed assistant behavior analysts;

(g) the requirements for continuing education for licensed behavior analysts and licensed assistant behavior analysts;

(h) standards of professional competency;

(i) standards of professional conduct; and

(j) such other rules and regulations as the board deems necessary to carry out the provisions of this act.

History: L. 2014, ch. 62, § 6; July 1.









Chapter 66 PUBLIC UTILITIES

Article 1 POWERS OF STATE CORPORATION COMMISSION

66-101 Electric public utilities; power, authority and jurisdiction of state corporation commission.

66-101. Electric public utilities; power, authority and jurisdiction of state corporation commission. The commission is given full power, authority and jurisdiction to supervise and control the electric public utilities, as defined in K.S.A. 66-101a, doing business in Kansas, and is empowered to do all things necessary and convenient for the exercise of such power, authority and jurisdiction.

History: R.S. 1923, 66-101; L. 1969, ch. 302, § 2; L. 1981, ch. 255, § 1; L. 1985, ch. 224, § 1; L. 1985, ch. 225, § 7; July 1.



66-101a Same; definitions.

66-101a. Same; definitions. As used in this act:

(a) "Electric public utility" means any public utility, as defined in K.S.A. 66-104, and amendments thereto, which generates or sells electricity.

(b) "Commission" means the state corporation commission.

History: L. 1985, ch. 225, § 1; July 1.



66-101b Electric public utilities; efficient and sufficient service; just and reasonable rates.

66-101b. Electric public utilities; efficient and sufficient service; just and reasonable rates. Every electric public utility governed by this act shall be required to furnish reasonably efficient and sufficient service and facilities for the use of any and all products or services rendered, furnished, supplied or produced by such electric public utility, to establish just and reasonable rates, charges and exactions and to make just and reasonable rules, classifications and regulations.  Every unjust or unreasonably discriminatory or unduly preferential rule, regulation, classification, rate, charge or exaction is prohibited and is unlawful and void.  The commission shall have the power, after notice and hearing in accordance with the provisions of the Kansas administrative procedure act, to require all electric public utilities governed by this act to establish and maintain just and reasonable rates when the same are reasonably necessary in order to maintain reasonably sufficient and efficient service from such electric public utilities.

History: L. 1911, ch. 238, § 10; R.S. 1923, 66-107; L. 1985, ch. 225, § 13; L. 1988, ch. 356, § 219; L. 1995, ch. 10, § 1; July 1.



66-101c Same; publication and filing of rates, rules and regulations and contracts.

66-101c. Same; publication and filing of rates, rules and regulations and contracts. Every electric public utility doing business in Kansas over which the commission has control shall publish and file with the commission copies of all schedules of rates and shall furnish the commission copies of all rules and regulations and contracts between electric public utilities pertaining to any and all jurisdictional services to be rendered by such electric public utilities. The commission shall have power to prescribe reasonable rules and regulations regarding the form and filing of all schedules of rates and all rules and regulations of such electric public utilities, including such protection of  confidentiality as requested by the electric public utility, and the utility's suppliers and customers, for contracts entered into by them, and as the commission determines reasonable and appropriate.

History: L. 1911, ch. 238, § 11; R.S. 1923, 66-108; L. 1985, ch. 225, § 19; L. 1995, ch. 21, § 1; Mar. 16.



66-101d Same; investigations initiated by commission; powers; hearings.

66-101d. Same; investigations initiated by commission; powers; hearings. The commission, upon its own initiative, may investigate all schedules of rates and rules and regulations of electric public utilities. If after investigation and hearing the commission finds that such rates or rules and regulations are unjust, unreasonable, unjustly discriminatory or unduly preferential, the commission shall have the power to establish and order substituted therefor such rates and such rules and regulations as are just and reasonable.

If after investigation and hearing it is found that any regulation, measurement, practice, act or service complained of is unjust, unreasonable, unreasonably inefficient or insufficient, unduly preferential, unjustly discriminatory, or otherwise in violation of this act or of the orders of the commission, or if it is found that any service is inadequate or that any reasonable service cannot be obtained, the commission shall have the power to substitute therefor such other regulations, measurements, practices, service or acts, and to make such order respecting any such changes in such regulations, measurements, practices, service or acts as are just and reasonable. When, in the judgment of the commission, public necessity and convenience require, the commission shall have the power to establish just and reasonable concentration or other special rates, charges or privileges, but all such rates, charges and privileges shall be open to all users of a like kind of service under similar circumstances and conditions.

Hearings shall be conducted in accordance with the provisions of the Kansas administrative procedure act, unless, in the case of a general investigation, for good cause, the commission orders otherwise.

History: L. 1911, ch. 238, § 13; R.S. 1923, 66-110; L. 1985, ch. 225, § 25; L. 1988, ch. 356, § 220; L. 1995, ch. 10, § 3; L. 1997, ch. 132, § 5; July 1.



66-101e Same; investigations initiated by complaint; powers; hearings.

66-101e. Same; investigations initiated by complaint; powers; hearings. Upon a complaint in writing made against any electric public utility governed by this act that any of the rates or rules and regulations of such electric public utility are in any respect unreasonable, unfair, unjust, unjustly discriminatory or unduly preferential, or both, or that any regulation, practice or act whatsoever affecting or relating to any service performed or to be performed by such electric public utility for the public, is in any respect unreasonable, unfair, unjust, unreasonably inefficient or insufficient, unjustly discriminatory or unduly preferential, or that any service performed or to be performed by such electric public utility for the public is unreasonably inadequate, inefficient, unduly insufficient or cannot be obtained, the commission may proceed, with or without notice, to make such investigation as it deems necessary.

No order changing such rates, rules and regulations, practices or acts complained of shall be made or entered by the commission without a formal public hearing, of which due notice shall be given by the commission to such electric public utility or to such complainant or complainants, if any, in accordance with the provisions of the Kansas administrative procedure act. Any public investigation or hearing which the commission shall have power to make or to hold may be made or held before any one or more commissioners.  All investigations, hearings, decisions and orders made by a commissioner shall be deemed the investigations, hearings, decisions and orders of the commission, when approved by the commission.

The commission shall have power to require electric public utilities to make such improvements and do such acts as are or may be required by law to be done by any such electric public utility.

History: L. 1911, ch. 238, § 14; R.S. 1923, 66-111; L. 1985, ch. 225, § 31; L. 1988, ch. 356, § 221; L. 1994, ch. 59, § 1; L. 1995, ch. 10, § 4; L. 1997, ch. 132, § 6; July 1.



66-101f Same; commission orders and decisions.

66-101f. Same; commission orders and decisions. (a) If after investigation and hearing the rates or rules and regulations of any electric public utility governed by this act are found unjust, unreasonable, unfair, unjustly discriminatory or unduly preferential, or in any way in violation of the provisions of this act, or of any of the laws of the state of Kansas, the commission shall have the power to establish, and order substituted therefor, such rates or rules and regulations as the commission determines to be just, reasonable and necessary.  If it is found that any rule and regulation, practice or act, relating to any service performed or to be performed by such electric public utility for the public is in any respect unreasonable, unjust, unfair, unreasonably inefficient or insufficient, unjustly discriminatory or unduly preferential, or otherwise in violation of this act or of any of the laws of the state of Kansas, the commission may substitute therefor such other rules and regulations, practice, service or act as the commission determines to be just, reasonable and necessary. For the purposes of determining just and reasonable rates, the commission may adopt a policy of disallowing a percentage, not to exceed 50%, of utility dues, donations and contributions to charitable, civic and social organizations and entities, in addition to disallowing specific dues, donations and contributions which are found unreasonable or inappropriate.

(b) All orders and decisions of the commission whereby any rates, rules and regulations, practice or acts relating to any service performed or to be performed by any electric public utility for the public are altered, changed, modified or established shall be reduced to writing, and a copy thereof, duly certified, shall be served on the electric public utility affected thereby.  Such order and decision shall become operative and effective within 30 days after such service.  Such electric public utility, unless an action is commenced in a court of proper jurisdiction to set aside the findings, orders and decisions of the commission, or to review and correct the same, shall carry the provisions of such order into effect.

History: L. 1911, ch. 238, § 16; R.S. 1923, 66-113; L. 1965, ch. 506,§ 34; L. 1985, ch. 225, § 37; L. 1988, ch. 356, § 222; L. 1992, ch. 148, § 1; L. 1995, ch. 10, § 5; July 1.



66-101g Same; liberal construction; incidental powers granted.

66-101g. Same; liberal construction; incidental powers granted. As applied to regulation of electric public utilities, the provisions of this act and all grants of power, authority and jurisdiction herein made to the commission, shall be liberally construed, and all incidental powers necessary to carry into effect the provisions of this act are expressly granted to and conferred upon the commission.

History: L. 1911, ch. 238, § 41; R.S. 1923, 66-141; L. 1985, ch. 225, § 43; July 1.



66-101h Same; general supervision and inspection of utilities; damage liability.

66-101h. Same; general supervision and inspection of utilities; damage liability. The commission shall have general supervision of all electric public utilities doing business in this state and shall inquire into any neglect or violations of the laws of this state by any electric public utility or by the officers, agents or employees thereof.  From time to time, the commission shall carefully examine and inspect the condition of each electric public utility, its equipment, the manner of its conduct and its management with reference to the public safety and convenience. Nothing in this section shall be construed as relieving any electric public utility from its responsibility or liability for damage to person or property.

History: R.S. 1923, 66-156; L. 1985, ch. 225, § 49; July 1.



66-104 Utilities subject to supervision; exceptions.

66-104. Utilities subject to supervision; exceptions. (a) The term "public utility," as used in this act, shall be construed to mean every corporation, company, individual, association of persons, their trustees, lessees or receivers, that now or hereafter may own, control, operate or manage, except for private use, any equipment, plant or generating machinery, or any part thereof, for the transmission of telephone messages or for the transmission of telegraph messages in or through any part of the state, or the conveyance of oil and gas through pipelines in or through any part of the state, except pipelines less than 15 miles in length and not operated in connection with or for the general commercial supply of gas or oil, and all companies for the production, transmission, delivery or furnishing of heat, light, water or power. No cooperative, cooperative society, nonprofit or mutual corporation or association which is engaged solely in furnishing telephone service to subscribers from one telephone line without owning or operating its own separate central office facilities, shall be subject to the jurisdiction and control of the commission as provided herein, except that it shall not construct or extend its facilities across or beyond the territorial boundaries of any telephone company or cooperative without first obtaining approval of the commission. As used herein, the term "transmission of telephone messages" shall include the transmission by wire or other means of any voice, data, signals or facsimile communications, including all such communications now in existence or as may be developed in the future.

(b) The term "public utility" shall also include that portion of every municipally owned or operated electric or gas utility located in an area outside of and more than three miles from the corporate limits of such municipality, but regulation of the rates, charges and terms and conditions of service of such utility within such area shall be subject to commission regulation only as provided in K.S.A. 2015 Supp. 66-104f, and amendments thereto. Nothing in this act shall apply to a municipally owned or operated utility, or portion thereof, located within the corporate limits of such municipality or located outside of such corporate limits but within three miles thereof except as provided in K.S.A. 66-131a, and amendments thereto.

(c) Except as herein provided, the power and authority to control and regulate all public utilities and common carriers situated and operated wholly or principally within any city or principally operated for the benefit of such city or its people, shall be vested exclusively in such city, subject only to the right to apply for relief to the corporation commission as provided in K.S.A. 66-133, and amendments thereto, and to the provisions of K.S.A. 66-104e, and amendments thereto. A transit system principally engaged in rendering local transportation service in and between contiguous cities in this and another state by means of street railway, trolley bus and motor bus lines, or any combination thereof, shall be deemed to be a public utility as that term is used in this act and, as such, shall be subject to the jurisdiction of the commission.

(d) The term "public utility" shall not include any activity of an otherwise jurisdictional corporation, company, individual, association of persons, their trustees, lessees or receivers as to the marketing or sale of compressed natural gas for end use as motor vehicle fuel.

(e) At the option of an otherwise jurisdictional entity, the term "public utility" shall not include any activity or facility of such entity as to the generation, marketing and sale of electricity generated by an electric generation facility or addition to an electric generation facility which:

(1) Is newly constructed and placed in service on or after January 1, 2001; and

(2) is not in the rate base of: (A) An electric public utility that is subject to rate regulation by the state corporation commission; (B) any cooperative, as defined by K.S.A. 17-4603, and amendments thereto, or any nonstock member-owned cooperative corporation incorporated in this state; or (C) a municipally owned or operated electric utility.

(f) Additional generating capacity achieved through efficiency gains by refurbishing or replacing existing equipment at generating facilities placed in service before January 1, 2001, shall not qualify under subsection (e).

(g) For purposes of the authority to appropriate property through eminent domain, the term "public utility" shall not include any activity for the siting or placement of wind powered electrical generators or turbines, including the towers.

History: L. 1911, ch. 238, § 3; R.S. 1923, 66-104; L. 1949, ch. 335, § 1; L. 1951, ch. 366, § 1; L. 1968, ch. 333, § 6; L. 1974, ch. 262, § 1; L. 1975, ch. 339, § 1; L. 1978, ch. 263, § 2; L. 1992, ch. 69, § 1; L. 1997, ch. 84, § 1; L. 2001, ch. 206, § 1; L. 2005, ch. 72, § 2; L. 2007, ch. 176, § 2; July 1.

Revisor's Note:

Section was amended by L. 2007, ch. 112, § 2, but that version was repealed by L. 2007, ch. 176, § 4.



66-104a Certain telephone utilities not subject to commission jurisdiction; conditions.

66-104a. Certain telephone utilities not subject to commission jurisdiction; conditions. (a) Except as otherwise provided in subsection (b), no telephone  public utility shall be subject to the jurisdiction, regulation, supervision and control of the state corporation commission if it meets the following conditions: (1) The original cost of its telephone public utility facilities located in this state constitutes less than 1% of the total original cost of all its telephone public utility facilities located everywhere, (2) the telephone public utility does not have a central office in this state, (3) the telephone public utility is subject to the jurisdiction, regulation, supervision and control of a regulatory agency existing under the laws of any state bordering upon this state, (4) the telephone public utility certifies to the state corporation commission that a regulatory commission of a bordering state has asserted jurisdiction, regulation, supervision and control over its telephonic operations, and (5) customers of the telephone public utility in this state are charged the same rates and are provided service under the same terms and conditions as are its customers located in similar areas in a bordering state.

(b) The state corporation commission shall retain such jurisdiction and control over any such telephone public utility necessary to insure compliance with the condition that customers of the telephone public utility in this state are provided service under the same terms and conditions as are its customers located in similar areas of a bordering state and may, in its discretion, require any such utility to furnish copies of documents filed with the appropriate regulatory agency of the appropriate bordering state which demonstrate its compliance with such condition. Also, any such telephone public utility shall be subject to such orders on industry practices and quality of service as the state corporation commission may from time to time promulgate.

(c) The service of a telephone public utility, otherwise authorized to transact business pursuant to K.S.A. 66-131 and amendments thereto, relating to the provision of radio communication, including cellular radio, which is one-way, two-way or multiple, between mobile and base stations, between mobile and land stations, including land line telephones, between mobile stations or between land stations, shall not be subject to the jurisdiction, regulation, supervision and control of the state corporation commission.

History: L. 1980, ch. 199, § 1; L. 1985, ch. 224, § 2; L. 1987, ch. 256, § 1; L. 1988, ch. 264, § 1; July 1.



66-104b Electric cooperative public utilities not subject to commission jurisdiction; conditions; exceptions.

66-104b. Electric cooperative public utilities not subject to commission jurisdiction; conditions; exceptions. (a) Except as otherwise provided in subsection (b), no electric cooperative public utility, which is a nonprofit membership corporation, shall be subject to the jurisdiction, regulation, supervision and control of the state corporation commission if it meets the following conditions:

(1) The original cost of its electric public utility facilities located in the state constitutes less than 25% of the total original cost of all its electric public utility facilities located everywhere;

(2) the electric cooperative public utility does not have its headquarters office in this state;

(3) the electric cooperative public utility is subject to the jurisdiction, regulation, supervision and control of a regulatory authority existing under the laws of any state bordering upon this state;

(4) the electric cooperative public utility certifies to the state corporation commission that a regulatory authority of a bordering state has asserted jurisdiction, regulation, supervision and control over its electric operations; and

(5) customers of the electric cooperative public utility in this state are charged the same rates and are provided service under the same terms and conditions as are its customers located in similar areas in a bordering state.

(b) The state corporation commission shall retain jurisdiction and control over any such electric cooperative public utility necessary to insure compliance with the condition that customers of the electric cooperative public utility in this state are provided service under the same terms and conditions as are its customers located in similar areas of a bordering state and may, in its discretion, require any such utility to furnish copies of documents filed with the appropriate regulatory authority of the appropriate bordering state which demonstrate its compliance with the condition. Nothing in this section shall be construed to affect the single certified service territory of an electric cooperative public utility or the authority of the state corporation commission over an electric cooperative public utility with regard to service territory, wire stringing and transmission line siting pursuant to K.S.A. 66-131, 66-1,170 et seq., 66-183, 66-1,177et seq., and amendments to such sections.  Nothing herein shall affect the jurisdiction of the state corporation commission over sales of power for resale.

History: L. 1985, ch. 223, § 1; April 25.



66-104c Certain nonprofit public utilities not subject to commission jurisdiction.

66-104c. Certain nonprofit public utilities not subject to commission jurisdiction. (a) Except as otherwise provided in subsection (b), no nonprofit public utility shall be subject to the jurisdiction, regulation, supervision and control of the state corporation commission if the utility meets the following conditions: (1) Every customer, shareholder, household or meter owner is an owner of the utility and has an equal vote on matters concerning the utility; (2) the utility employs no full-time employees; and (3) the utility has no more than 100 customers, provided that customer additions resulting from sales or transfers of real property or rights in tenancy shall not be counted for purposes of determining the maximum number of customers.

(b) The state corporation commission shall retain jurisdiction and control over the service territory of a utility described in subsection (a) and over all matters concerning natural gas pipeline safety.

History: L. 1990, ch. 239, § 1; L. 1999, ch. 126, § 1; July 1.



66-104d Certain electric cooperative public utilities not subject to commission jurisdiction; conditions; exceptions.

66-104d. Certain electric cooperative public utilities not subject to commission jurisdiction; conditions; exceptions. (a) As used in this section, "cooperative" means any corporation organized under the electric cooperative act, K.S.A. 17-4601 et seq., and amendments thereto, or which becomes subject to the electric cooperative act in the manner therein provided; or any limited liability company or corporation providing electric service at wholesale in the state of Kansas that is owned by four or more electric cooperatives that provide retail service in the state of Kansas; or any member-owned corporation formed prior to 2004.

(b) Except as otherwise provided in subsection (f), a cooperative may elect to be exempt from the jurisdiction, regulation, supervision and control of the state corporation commission by complying with the provisions of subsection (c).

(c) To be exempt under subsection (b), a cooperative shall poll its members as follows:

(1) An election under this subsection may be called by the board of trustees or shall be called not less than 180 days after receipt of a valid petition signed by not less than 10% of the members of the cooperative.

(2) The proposition for deregulation shall be presented to a meeting of the members, the notice of which shall set forth the proposition for deregulation and the time and place of the meeting. Notice to the members shall be written and delivered not less than 21 nor more than 45 days before the date of the meeting.

(3) If the cooperative mails information to its members regarding the proposition for deregulation other than notice of the election and the ballot, the cooperative shall also include in such mailing any information in opposition to the proposition that is submitted by petition signed by not less than 1% of the cooperative's members. All expenses incidental to mailing the additional information, including any additional postage required to mail such additional information, must be paid by the signatories to the petition.

(4) If the proposition for deregulation is approved by the affirmative vote of not less than a majority of the members voting on the proposition, the cooperative shall notify the state corporation commission in writing of the results within 10 days after the date of the election.

(5) Voting on the proposition for deregulation shall be by mail ballot.

(d) A cooperative exempt under this section may elect to terminate its exemption in the same manner as prescribed in subsection (c).

(e) An election under subsection (c) or (d) may be held not more often than once every two years.

(f) Nothing in this section shall be construed to affect the single certified service territory of a cooperative or the authority of the state corporation commission, as otherwise provided by law, over a cooperative with regard to service territory; charges, fees or tariffs for transmission services; sales of power for resale, other than sales between a cooperative, as defined in subsection (a), that does not provide retail electric service and an owner of such cooperative; and wire stringing and transmission line siting, pursuant to K.S.A. 66-131, 66-183, 66-1,170 et seq. or 66-1,177 et seq., and amendments thereto.

(g) (1) Notwithstanding a cooperative's election to be exempt under this section, the commission shall investigate all rates, joint rates, tolls, charges and exactions, classifications and schedules of rates of such cooperative if there is filed with the commission, not more than one year after a change in such cooperative's rates, joint rates, tolls, charges and exactions, classifications or schedules of rates, a petition in the case of a retail distribution cooperative signed by not less than 5% of all the cooperative's customers or 3% of the cooperative's customers from any one rate class, or, in the case of a generation and transmission cooperative, not less than 20% of the generation and transmission cooperative's members or 5% of the aggregate retail customers of such members. If, after investigation, the commission finds that such rates, joint rates, tolls, charges or exactions, classifications or schedules of rates are unjust, unreasonable, unjustly discriminatory or unduly preferential, the commission shall have the power to fix and order substituted therefor such rates, joint rates, tolls, charges and exactions, classifications or schedules of rates as are just and reasonable.

(2) The cooperative's rates, joint rates, tolls, charges and exactions, classifications or schedules of rates complained of shall remain in effect subject to change or refund pending the state corporation commission's investigation and final order.

(3) Any customer of a cooperative wishing to petition the commission pursuant to subsection (g)(1) may request from the cooperative the names, addresses and rate classifications of all the cooperative's customers or of the cooperative's customers from any one or more rate classes. The cooperative, within 21 days after receipt of the request, shall furnish to the customer the requested names, addresses and rate classifications and may require the customer to pay the reasonable costs thereof.

(h) (1) If a cooperative is exempt under this section, not less than 10 days' notice of the time and place of any meeting of the board of trustees at which rate changes are to be discussed and voted on shall be given to all members of the cooperative and such meeting shall be open to all members.

(2) Violations of subsection (h)(1) shall be subject to civil penalties and enforcement in the same manner as provided by K.S.A. 75-4320 and 75-4320a, and amendments thereto, for violations of K.S.A. 75-4317 et seq., and amendments thereto.

(i) (1) Any cooperative exempt under this section shall maintain a schedule of rates and charges at the cooperative headquarters and shall make copies of such schedule of rates and charges available to the general public during regular business hours.

(2) Any cooperative which fails, neglects or refuses to maintain such copies of schedule of rates and charges under this subsection shall be subject to a civil penalty of not more than $500.

(j) A cooperative that has elected to be exempt under the provisions of subsection (b) shall include a provision in its notice to customers, either before or after a rate change, of the customer's right to request the commission to review the rate change, as allowed in subsection (g).

(k) Notwithstanding any provision of law to the contrary, a cooperative, as defined in subsection (a), shall be subject to the provisions of the renewable energy standards act.

History: L. 1992, ch. 231, § 1; L. 2002, ch. 27, § 3; L. 2009, ch. 141, § 26; May 28.



66-104e Jurisdiction over certain water or natural gas public utilities otherwise subject to city regulation.

66-104e. Jurisdiction over certain water or natural gas public utilities otherwise subject to city regulation. (a) Any city by ordinance may relinquish to the state corporation commission the city's power and authority under K.S.A. 66-104, and amendments thereto, to control and regulate any privately owned and operated natural gas or water public utilities situated and operated wholly or principally within the city or principally operated for the benefit of the city or its people. Subsequently the city by ordinance may reassert the city's power and authority under K.S.A. 66-104, and amendments thereto, to control and regulate such utility.

(b) Within five business days after adoption of any ordinance described in subsection (a):

(1) The city clerk shall forward a certified copy of the ordinance to the state corporation commission; and

(2) if the ordinance relinquishes jurisdiction of a privately owned and operated natural gas or water public utility, such utility shall file with the commission an application for a certificate of convenience and necessity.

(c) Upon receipt of an ordinance relinquishing jurisdiction of a natural gas or water public utility pursuant to this section, the commission shall assume jurisdiction and control of the privately owned and operated natural gas or water public utility as provided by law for other natural gas or water public utilities under the jurisdiction of the commission. The commission shall maintain such jurisdiction and control until the city subsequently adopts and files with the commission an ordinance reasserting the city's power and authority pursuant to K.S.A. 66-104, and amendments thereto.

(d) A city shall not adopt any ordinance described in subsection (a) more often than once every two years.

History: L. 1997, ch. 84, § 2; L. 2009, ch. 74, § 2; July 1.



66-104f Jurisdiction over municipal electric or natural gas public utilities; limitations.

66-104f. Jurisdiction over municipal electric or natural gas public utilities; limitations. (a) The rates, charges and terms and conditions of service of a municipally owned or operated electric or natural gas public utility for retail services provided outside of and more than three miles from the corporate limits of the municipality shall not be subject to the jurisdiction, regulation, supervision or control of the state corporation commission, except as provided in subsection (b), if:

(1) The customers served in such area number no more than 40% of the total number of customers served by such utility;

(2) the rates and charges for customers in such area are no greater than the rates and charges for the customers served by such utility within the corporate limits of the municipality and the terms and conditions of service are the same. However, after the effective date of this act, the rates and charges for customers in such area may not be increased more than 10% each calendar year until such rates and charges are equal to the rates and charges for customers within the corporate limits of the municipality;

(3) not less than 10 days in advance of any meeting at which changes to the rates, charges or terms and conditions of service will be considered, the municipal entity with authority to determine the utility's rates, charges and terms and conditions of service provides customers in such area both notice of the time and place of such meeting and a description of the changes to be considered. The notice shall also include a statement concerning the right to petition the commission as set forth in subsection (b);

(4) the municipality furnishes, within 21 days after the receipt of a request for such information, the names, addresses and rate classifications of customers in such area; and

(5) the municipality provides to the commission an annual report on or before May 1 stating the number of customers served in such area and the total number of customers served as of the end of the preceding calendar year.

(b) If, not more than one year after a change in rates, charges or terms and conditions of service for services provided in the area described in subsection (a), there is filed with the commission a petition signed by not less than 25% of the customers in such area protesting such change, the commission shall investigate all rates, charges and terms and conditions of service for services in such area. The change shall remain in effect, subject to new rates, charges and terms and conditions, pending the commission's investigation and final order. If, after investigation, the commission finds any rate, charge or term or condition of service to be unjust, unreasonable, unjustly discriminatory or unduly preferential, the commission shall have the power to fix and order substituted therefore such rates, charges and terms and conditions of service as are just and reasonable and may also require refunds of any unjust, unreasonable, unjustly discriminatory or unduly preferential rates or charges. In determining the reasonableness and justness of rates and charges, the commission may consider whether the rates or charges reflect operating margins that allow the municipality to unreasonably use revenues derived from the operation of the utility outside of and more than three miles from the corporate limits of such municipality for other municipal operations or uses.

(c) Nothing in this act shall be construed to affect the single certified service territory of a municipally owned or operated utility or the authority of the commission, as otherwise provided by law, over such utility with regard to service territory, charges for transmission services, sales of power for resale, wire stringing, transmission line siting, pipeline safety and underground utility damage prevention, pursuant to K.S.A. 66-131, 66-183, 66-1,150 et seq., 66-1,170 et seq., 66-1,177 et seq. and 66-1801 et seq., and amendments thereto.

History: L. 2007, ch. 176, § 1; July 1.



66-104g Certain natural gas cooperative public utilities not subject to commission jurisdiction; conditions; exceptions.

66-104g. Certain natural gas cooperative public utilities not subject to commission jurisdiction; conditions; exceptions. (a) Except as otherwise provided in subsection (f), a natural gas cooperative public utility may elect to be exempt from the jurisdiction, regulation, supervision and control of the state corporation commission by complying with the provisions of subsection (b).

(b) To be exempt under subsection (a), a cooperative shall poll its members as follows: (1) An election under this subsection may be called by the board of trustees or shall be called not less than 180 days after receipt of a valid petition signed by not less than 10% of the members of the cooperative.

(2) The proposition for deregulation shall be presented to a meeting of the members, the notice of which shall set forth the proposition for deregulation and the time and place of the meeting. Notice to the members shall be written and delivered not less than 21 nor more than 45 days before the date of the meeting.

(3) If the cooperative mails information to its members regarding the proposition for deregulation other than notice of the election and the ballot, the cooperative shall also include in such mailing any information in opposition to the proposition that is submitted by petition signed by not less than 1% of the cooperative's members. All expenses incidental to mailing the additional information, including any additional postage required to mail such additional information, must be paid by the signatories to the petition.

(4) If the proposition for deregulation is approved by the affirmative vote of not less than a majority of the members voting on the proposition, the cooperative shall notify the state corporation commission in writing of the results within 10 days after the date of the election.

(5) Voting on the proposition for deregulation shall be by mail ballot.

(c) A cooperative exempt under this section may elect to terminate its exemption in the same manner as prescribed in subsection (b).

(d) An election under subsection (b) or (c) may be held not more often than once every two years.

(e) Nothing in this section shall be construed to affect the single certified service territory of a cooperative or the authority of the state corporation commission, as otherwise provided by law, over a cooperative with regard to service territory, charges, fees or tariffs.

(f) (1) Notwithstanding a cooperative's election to be exempt under this section, the commission shall investigate all rates, joint rates, tolls, charges and exactions, classifications and schedules of rates of such cooperative if there is filed with the commission, not more than one year after a change in such cooperative's rates, joint rates, tolls, charges and exactions, classifications or schedules of rates, a petition in the case of a cooperative signed by not less than 5% of all the cooperative's customers or 3% of the cooperative's customers from any one rate class. If, after investigation, the commission finds that such rates, joint rates, tolls, charges or exactions, classifications or schedules of rates are unjust, unreasonable, unjustly discriminatory or unduly preferential, the commission shall have the power to fix and order substituted therefor such rates, joint rates, tolls, charges and exactions, classifications or schedules of rates as are just and reasonable.

(2) The cooperative's rates, joint rates, tolls, charges and exactions, classifications or schedules of rates complained of shall remain in effect subject to change or refund pending the state corporation commission's investigation and final order.

(3) Any customer of a cooperative wishing to petition the commission pursuant to subsection (f)(1) may request from the cooperative the names, addresses and rate classifications of all the cooperative's customers or of the cooperative's customers from any one or more rate classes. The cooperative, within 21 days after receipt of the request, shall furnish to the customer the requested names, addresses and rate classifications and may require the customer to pay the reasonable costs thereof.

(g) (1) If a cooperative is exempt under this section, not less than 10 days' notice of the time and place of any meeting of the board of trustees at which rate changes are to be discussed and voted on shall be given to all members of the cooperative and such meeting shall be open to all members.

(2) Violations of subsection (g)(1) shall be subject to civil penalties and enforcement in the same manner as provided by K.S.A. 75-4320 and 75-4320a, and amendments thereto, for violations of K.S.A. 75-4317 et seq., and amendments thereto.

(h) (1) Any cooperative exempt under this section shall maintain a schedule of rates and charges at the cooperative headquarters and shall make copies of such schedule of rates and charges available to the general public during regular business hours.

(2) Any cooperative which fails, neglects or refuses to maintain such copies of schedule of rates and charges under this subsection shall be subject to a civil penalty of not more than $500.

(i) A cooperative that has elected to be exempt under the provisions of subsection (a) shall include a provision in its notice to customers, either before or after a rate change, of the customer's right to request the commission to review the rate change, as allowed in subsection (f).

History: L. 2012, ch. 71, § 1; July 1.



66-105 Common carriers defined.

66-105. Common carriers defined. As used in this act, "common carriers" shall include all freight-line companies, equipment companies, pipe-line companies, and all persons and associations of persons, whether incorporated or not, operating such agencies for public use in the conveyance of persons or property within this state.

History: L. 1911, ch. 238, § 4; L. 2005, ch. 21, § 3; July 1.



66-105a Gas gathering systems excluded from "public utility" and "common carrier"; commission authority, curtailment of service to end users on gathering system.

66-105a. Gas gathering systems excluded from "public utility" and "common carrier"; commission authority, curtailment of service to end users on gathering system. (a) The term "public utility" as used in K.S.A. 66-104, and amendments thereto, and the term "common carriers" as used in K.S.A. 66-105, and amendments thereto, shall not include any gas gathering system, as defined in K.S.A. 55-150, and amendments thereto, which provides gas gathering services, as defined in K.S.A. 55-1,101, and amendments thereto.

(b) Notwithstanding the provisions of subsection (a), and K.S.A. 2015 Supp. 55-1,111, and amendments thereto, for those persons providing gas gathering services in such a manner that allows end use customers to obtain natural gas by direct connection to a gathering system, the commission shall have authority, upon complaint or petition or upon its own motion, to determine the reasonableness of, and regulate and supervise, any health or safety related curtailment or proposed health or safety related curtailment of natural gas that results in the loss of service to the end use customer.

(c) Any person providing gas gathering services in such a manner that allows the offering of natural gas from a gas gathering system to an end use customer shall give notice thereof to the commission and to each affected end use customer and public utility of its intent to curtail service that will result in the loss of natural gas service to the end use customer. Except in the case of an emergency, notice shall be provided at least 30 days prior to such curtailment. In the case of an emergency, service to residential dwellings or commercial offices may be curtailed immediately upon a good faith belief that an emergency exists. Notice shall be given immediately to the end user and public utility. The person curtailing service, within 24 hours of the determination of the emergency, shall report the curtailment to the state corporation commission and provide the basis for and evidence supporting the good faith belief that curtailment was necessary under the emergency provisions of this subsection. In the event that the curtailment was not based upon a good faith belief and was unnecessary, as subsequently determined by the state corporation commission, the person curtailing service shall be held responsible for the cost of the service curtailment, including any reconnection cost and temporary heating costs.

(d) Nothing contained in subsections (b) and (c) shall be construed to diminish any authority vested in the commission prior to the effective date of this act.

History: L. 1997, ch. 132, § 21; L. 2005, ch. 169, § 15; L. 2007, ch. 109, § 2; July 1.



66-106 Rules and regulations; assessment of costs; conferral with other authorities; agreements; contributions and grants; joint investigations, hearings, orders; state and federal proceedings; duties of attorney general.

66-106. Rules and regulations; assessment of costs; conferral with other authorities; agreements; contributions and grants; joint investigations, hearings, orders; state and federal proceedings; duties of attorney general. (a) The state corporation commission shall have power to adopt reasonable and proper rules and regulations to govern its proceedings, including the assessment and taxation of costs on any complaint provided for in K.S.A. 66-133, and amendments thereto, and to regulate the mode and manner of all investigations, tests, audits, inspections and hearings not specifically provided for herein, except that no person desiring to be present at any investigation or hearing by the commission shall be denied admission.

(b) The state corporation commission may:

(1) Confer with officers of other states and officers of the United States on any matter pertaining to the state corporation commission's official duties;

(2) (A) enter into and establish fair and equitable cooperative agreements or contracts with or act as an agent or licensee for the United States, or any official, agency or instrumentality thereof, or any railroad, public utility or similar commission of another state, for the purpose of carrying out the state corporation commission's duties; (B) to that end receive and disburse any contributions, grants or other financial assistance as a result of or pursuant to such agreements or contracts; and (C) make joint investigations, hold joint hearings within or outside the state and issue joint or concurrent orders in conjunction or concurrence with such official, agency, instrumentality or commission; and

(3) on its own, or in association with others with similar interests, intervene or otherwise participate in other state or federal proceedings on any matter the state corporation commission reasonably believes pertains to the commission's official duties. Upon conferral with the attorney general, the commission has discretion to file amicus briefs with any court within the state or federal government.

(c) The attorney general, when requested, shall give the state corporation commission or the attorney for the commission such counsel and advice as the commission or the attorney for the commission may from time to time require. It is hereby made the duty of the attorney general to aid and assist the commission and the attorney for the commission in all hearings, suits and proceedings in which the commission or attorney for the commission requests the attorney general's assistance.

History: R.S. 1923, 66-106; L. 1994, ch. 111, § 1; L. 2014, ch. 107, § 1; July 1.



66-109 Variations from schedule of rates.

66-109. Variations from schedule of rates. No common carrier or public utility governed by the provisions of this act shall, knowingly or willfully, charge, demand, collect or receive a greater or less compensation for the same class of service performed by it within the state, or for any service in connection therewith, than is specified in the printed schedules or classifications, including schedules of joint rates; or demand, collect or receive any rate, joint rate, toll, fare or charge not specified in such schedule or classification:Provided, That rates different from those specified in the printed schedule or classification of rates may be charged by any public utility, street or interurban railway, by agreement with the customer, in cases of charity, emergency, festivity or public entertainment: Provided, That any utility governed by the provisions of this act may grant to the officers, employees and agents of such utilities free or reduced rates or service upon like terms and in the same manner as is now provided by law relating to common carriers.

History: L. 1911, ch. 238, § 12; May 22; R.S. 1923, 66-109.



66-114 Giving testimony or evidence in proceedings involving alleged violation of act.

66-114. Giving testimony or evidence in proceedings involving alleged violation of act. No person shall be excused from testifying or from producing any books, accounts, maps, papers or documents in any action or proceeding, based upon or growing out of any alleged violation of any of the provisions of this act, on the ground or for the reason that the testimony or evidence, documentary or oral, required from him, may tend to incriminate him or subject him to penalty or forfeiture; but no person having so testified shall be prosecuted or subject to any penalty, punishment or forfeiture on account of any transaction matter or thing concerning which he may have testified or produced any documentary evidence, providing that no person so testifying shall be exempted from prosecution or punishment for perjury committed in so testifying.

History: L. 1911, ch. 238, § 17; May 22; R.S. 1923, 66-114.



66-115 Effective date of orders; prima facie reasonable.

66-115. Effective date of orders; prima facie reasonable. Except as otherwise provided in K.S.A. 66-117 and amendments thereto, all orders, regulations, practices, services, rates, fares, charges, classifications, tolls, and joint rates fixed by the commission shall be in force and effect 30 days after service, and shall be prima facie reasonable unless, or until, changed or modified by the commission or in pursuance of proceedings instituted in court as provided in this act.

History: L. 1911, ch. 238, § 18; R.S. 1923, 66-115; L. 1965, ch. 506, § 35; L. 1980, ch. 200, § 3; L. 1988, ch. 356, § 224; July 1, 1989.



66-117 Change of rates or schedules; procedure; effective date; higher rates of return in certain cases; hearing; property tax surcharge authorized.

66-117. Change of rates or schedules; procedure; effective date; higher rates of return in certain cases; hearing; property tax surcharge authorized. (a) Unless the state corporation commission otherwise orders, no common carrier or public utility over which the commission has control shall make effective any changed rate, joint rate, toll, charge or classification or schedule of charges, or any rule or regulation or practice pertaining to the service or rates of such public utility or common carrier except by filing the same with the commission at least 30 days prior to the proposed effective date. The commission, for good cause, may allow such changed rate, joint rate, toll, charge or classification or schedule of charges, or rule or regulation or practice pertaining to the service or rates of any such public utility or common carrier to become effective on less than 30 days' notice. If the commission allows a change to become effective on less than 30 days' notice, the effective date of the allowed change shall be the date established in the commission order approving such change, or the date of the order if no effective date is otherwise established.  Any such proposed change shall be shown by filing with the state corporation commission a schedule showing the changes, and such changes shall be plainly indicated by proper reference marks in amendments or supplements to existing tariffs, schedules or classifications, or in new issues thereof.

(b) Whenever any common carrier or public utility governed by the provisions of this act files with the state corporation commission a schedule showing the changes desired to be made and put in force by such public utility or common carrier, the commission either upon complaint or upon its own motion, may give notice and hold a hearing upon such proposed changes. Pending such hearing, the commission may suspend the operation of such schedule and defer the effective date of such change in rate, joint rate, toll, charge or classification or schedule of charges, or any rule or regulation or practice pertaining to the service or rates of any such public utility or common carrier by delivering to such public utility or common carrier a statement in writing of its reasons for such suspension.

(c) The commission shall not delay the effective date of the proposed change in rate, joint rate, toll, charge or classification or schedule of charges, or in any rule or regulation or practice pertaining to the service or rates of any such public utility or common carrier, more than 240 days beyond the date the public utility or common carrier filed its application requesting the proposed change. If the commission does not suspend the proposed schedule within 30 days of the date the same is filed by the public utility or common carrier, such proposed schedule shall be deemed approved by the commission and shall take effect on the proposed effective date. If the commission has not issued a final order on the proposed change in any rate, joint rate, toll, charge or classification or schedule of charges, or any rule or regulation or practice pertaining to the service or rates of any such public utility or common carrier, within 240 days after the carrier or utility files its application requesting the proposed change, then the schedule shall be deemed approved by the commission and the proposed change shall be effective immediately, except that (1) for purposes of the foregoing provisions regarding the period of time within which the commission shall act on an application, any amendment to an application for a proposed change in any rate, which increases the amount sought by the public utility or common carrier or substantially alters the facts used as a basis for such requested change of rate, shall, at the option of the commission, be deemed a new application and the 240-day period shall begin again from the date of the filing of the amendment, (2) if hearings are in process before the commission on a proposed change requested by the public utility or common carrier on the last day of such 240-day period, such period shall be extended to the end of such hearings plus 20 days to allow the commission to prepare and issue its final order, and, (3) nothing in this subsection shall preclude the public utility or common carrier and the commission from agreeing to a waiver or an extension of the 240-day period.

(d) Except as provided in subsection (c), no change shall be made in any rate, toll, charge, classification or schedule of charges or joint rates, or in any rule or regulation or practice pertaining to the service or rates of any such public utility or common carrier, without the consent of the commission.  Within 30 days after such changes have been authorized by the state corporation commission or become effective as provided in subsection (c), copies of all tariffs, schedules and classifications, and all rules and regulations, except those determined to be confidential under rules and regulations adopted by the commission, shall be filed in every station, office or depot of every such public utility and every common carrier in this state, for public inspection.

(e) Upon a showing by a public utility before the state corporation commission at a public hearing and a finding by the commission that such utility has invested in projects or systems that can be reasonably expected (1) to produce energy from a renewable resource other than nuclear for the use of its customers, (2) to cause the conservation of energy used by its customers, or (3) to bring about the more efficient use of energy by its customers, the commission may allow a return on such investment equal to an increment of from 1/2% to 2% plus an amount equal to the rate of return fixed for the utility's other investment in property found by the commission to be used or required to be used in its services to the public.  The commission may also allow such higher rate of return on investments by a public utility in experimental projects, such as load management devices, which it determines after public hearing to be reasonably designed to cause more efficient utilization of energy and in energy conservation programs or measures which it determines after public hearing provides a reduction in energy usage by its customers in a cost-effective manner.

(f) Whenever, after the effective date of this act, an electric public utility, a natural gas public utility or a combination thereof, files tariffs reflecting a surcharge on the utility's bills for utility service designed to collect the annual increase in expense charged on its books and records for ad valorem taxes, such utility shall report annually to the state corporation commission the changes in expense charged for ad valorem taxes.  For purposes of this section, such amounts charged to expense on the books and records of the utility may be estimated once the total property tax payment is known.  If found necessary by the commission or the utility, the utility shall file tariffs which reflect the change as a revision to the surcharge.  Upon a showing that the surcharge is applied to bills in a reasonable manner and is calculated to substantially collect the increase in ad valorem tax expense charged on the books and records of the utility, or reduce any existing surcharge based upon a decrease in ad valorem tax expense incurred on the books and records of the utility, the commission shall approve such tariffs within 30 days of the filing.  Any over or under collection of the actual ad valorem tax increase charged to expense on the books of the utility shall be either credited or collected through the surcharge in subsequent periods.  The establishment of a surcharge under this section shall not be deemed to be a rate increase for purposes of this act.  The net effect of any surcharges established under this section shall be included by the commission in the establishment of base rates in any subsequent rate case filed by the utility.

(g) Except as to the time limits prescribed in subsection (c), proceedings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1911, ch. 238, § 20; R.S. 1923, 66-117; L. 1978, ch. 264, § 1; L. 1980, ch. 201, § 2; L. 1980, ch. 200, § 1; L. 1988, ch. 356, § 225; L. 1995, ch. 21, § 2; L. 1995, ch. 70, § 1; L. 1997, ch. 132, § 19; July 1.



66-117a State intervention as party to certain rate hearings.

66-117a. State intervention as party to certain rate hearings. The secretary of administration may intervene on behalf of the state of Kansas as a party to any rate hearing conducted by the state corporation commission in which the state of Kansas would be affected as a consumer by a proposed change in the rates considered at such hearing.

History: L. 1980, ch. 200, § 7; L. 1999, ch. 52, § 1; July 1.



66-117b Report to legislature of change of rates or schedules approved by state corporation commission; contents; exclusions.

66-117b. Report to legislature of change of rates or schedules approved by state corporation commission; contents; exclusions. The state corporation commission shall report to the legislature in accordance with this section on or before February 1 each year in regard to any changed rate, joint rate, toll, charge or classification or schedule of charges, or any rule or regulation or practice pertaining to the service or rates of a public utility or common carrier approved by the state corporation commission during the preceding fiscal year. Such report shall contain statistical and narrative information as the state corporation commission deems appropriate. Such report need not include any information regarding any public utility or common carrier that had less than $10,000,000 annual operating revenues in the preceding calendar year. The report to the legislature under this section shall be made by the state corporation commission either (a) by publishing such report on the internet and by notifying the legislature that the report is available and providing, as part of such notice, the uniform resource locator (URL) at which such report is available, or (b) by submitting copies of such report on CD-ROM or other electronically readable media to the legislature.

History: L. 1980, ch. 200, § 5; L. 2002, ch. 151, § 2; July 1.



66-117c Application of act.

66-117c. Application of act. In case of conflict between this act [*] and any other provision of law, the provisions of this act shall govern.

History: L. 1980, ch. 200, § 6; July 1.

* "This act," see, also, 66-115, 66-117, 66-117a, 66-117b, 66-118g and 74-615.



66-117d Discrimination in rates to customers utilizing renewable energy sources prohibited.

66-117d. Discrimination in rates to customers utilizing renewable energy sources prohibited. No electric or gas utility providing electrical or gas service in this state shall consider the use of any renewable energy source other than nuclear by a customer as a basis for establishing higher rates or charges for any service or commodity sold to such customer nor shall any such utility subject any customer utilizing any renewable energy source other than nuclear to any other prejudice or disadvantage on account of the use of any such renewable  energy source.

History: L. 1980, ch. 201, § 1; July 1.



66-117e Exemption from filing rates and schedules, when.

66-117e. Exemption from filing rates and schedules, when. (a) The state corporation commission shall have the authority to exempt any public utility or common carrier over which the commission has jurisdiction from the requirements of publishing and filing with the commission copies of schedules of rates, joint rates, tolls, charges, classifications and divisions of rates for jurisdictional services affecting Kansas customers and charged for any such service that is not subject to price regulation.  After a public utility or common carrier service has been exempted from such requirements, the commission may require such public utility or common carrier to publish and file with the commission tariffs for such service when necessary to protect consumers from fraudulent business practices or practices that are inconsistent with the public interest, convenience and necessity or when the commission otherwise deems necessary.

(b) The provisions of this section shall take effect on and after July 1, 1997.

History: L. 1997, ch. 132, § 15; May 8.



66-117f Intervention by municipalities in rate proceedings.

66-117f. Intervention by municipalities in rate proceedings. (a) On timely filing of a petition for intervention, any municipality shall be allowed to intervene, on behalf of persons located within the boundary line of such municipality, in any rate proceeding before the state corporation commission that involves the rates of a public utility serving persons located within the boundary line of such municipality.

(b) For the purposes of this section, "municipality" means any county, township, city, school district or other political or taxing subdivision of the state.

History: L. 2001, ch. 201, § 1; May 31.



66-118a Review proceedings; court of jurisdiction; parties; transfer to proper court.

66-118a. Review proceedings; court of jurisdiction; parties; transfer to proper court. (a) As used in this act:

(1) "Party" means any person, firm, corporation, association, municipality, taxpayer, municipal organization, mercantile, agricultural or manufacturing organization or system, public utility or common carrier interested in any matter pending before the state corporation commission or in proceedings for review of an order or decision of the commission.

(2) "Public utility" means a public utility as defined by K.S.A. 66-104 and amendments thereto.

(b) The court of appeals shall have exclusive jurisdiction to review any agency action of the state corporation commission arising from a rate hearing requested by a public utility or requested by the state corporation commission when a public utility is a necessary party. Proceedings for review of other agency actions of the state corporation commission shall be in accordance with K.S.A. 77-609 and amendments thereto.

(c) In proceedings for review of an agency action of the commission, the state corporation commission and any public utility which participated in the agency proceeding and could be bound by the review shall be parties to the proceedings and shall have all rights and privileges granted by this act to any other party to such proceedings.

(d) A proceeding for review timely filed shall not be dismissed but shall be transferred to the proper court if it is determined to have been improperly filed (A) in the court of appeals for an action not arising from a rate hearing or (B) in the district court in accordance with K.S.A. 77-609 and amendments thereto for an action arising from a rate hearing.

History: L. 1929, ch. 220, § 1; L. 1978, ch. 265, § 1; L. 1986, ch. 318, § 115; L. 1995, ch. 5, § 1; July 1.



66-118b Same; petition for reconsideration; order; time for filing appeal.

66-118b. Same; petition for reconsideration; order; time for filing appeal. No cause of action arising out of any order or decision of the commission shall accrue in any court to any party unless such party shall petition for reconsideration in accordance with the provisions of K.S.A. 77-529 and amendments thereto, except that the commission shall have 30 days to issue an order on reconsideration. No party shall, in any court, urge or rely upon any ground not set forth in the petition.  An order made after reconsideration, abrogating, changing or modifying the original order or decision, shall have the same force and effect as an original order or decision, including the obligation to file a petition for reconsideration, as provided in this section, as a condition precedent to filing an action for review thereof. The time for filing an appeal of any order or decision in a proceeding shall run from the date that all petitions for reconsideration in such proceeding have been denied or such petitions for reconsideration are deemed denied pursuant to subsection (b) of K.S.A. 77-529 and amendments thereto.

History: L. 1929, ch. 220, § 2; L. 1970, ch. 268, § 1; L. 1976, ch. 285, § 1; L. 1986, ch. 318, § 116; L. 1988, ch. 356, § 226; L. 1989, ch. 283, § 23; L. 1995, ch. 5, § 2; L. 1997, ch. 132, § 3; July 1.



66-118c Same; judicial review.

66-118c. Same; judicial review. Any action of the commission pursuant to K.S.A. 66-118b, and amendments thereto, is subject to review in accordance with the Kansas judicial review act.

History: L. 1929, ch. 220, § 3; L. 1978, ch. 265, § 2; L. 1983, ch. 221, § 1; L. 1986, ch. 318, § 117; L. 2010, ch. 17, § 173; July 1.



66-118d Same; precedence of action for review.

66-118d. Same; precedence of action for review. Any action for review commenced pursuant to K.S.A. 66-118c and amendments thereto shall have precedence in any court in which it is pending.

History: L. 1929, ch. 220, § 4; L. 1978, ch. 265, § 3; L. 1986, ch. 318, § 118; July 1.



66-118e Same; change of venue in certain cases.

66-118e. Same; change of venue in certain cases. In any case where the application for review might be taken to the district court of more than one county, any party interested in said action may, within ten (10) days after the transcript is filed with the clerk of the district court, apply to the district court in which such application was originally filed for a change of venue, and if it shall be made to appear to the satisfaction of the court that the convenience of the parties will be best served and a speedy, fair and economical trial be secured by transferring such proceeding to another county of this state in which the order or the decision of the commission is to become effective, or if it appears that the application should have been filed in the district court of some other county, it shall be the duty of the court to make an order transferring such proceeding to such other county for trial or decision, and, upon such order being made, the files of the case shall be transmitted by the clerk of the court to the clerk of the court of the county to which the proceeding is transferred, and thereupon the proceeding shall be docketed in the district court of the county to which it is transferred and all subsequent proceedings shall be had as if the application for review had been originally filed in the last named county: Provided, That the provisions of this section shall not be construed to restrict or prevent an application for change of venue upon any other statutory ground.

History: L. 1929, ch. 220, § 5; L. 1929, ch. 221, S.J.R. No. 4; Feb. 23.



66-118g Same; stay or suspension of order or decision pending review.

66-118g. Same; stay or suspension of order or decision pending review. (a) The filing or pendency of the application for review provided for in this act shall not in itself stay or suspend the operation of any order or decision of the commission, except as provided in subsection (b), but, during the pendency of such proceeding the court, in its discretion, may stay or suspend, in whole or in part, the operation of the order or decision of the commission. No order staying or suspending an order or decision of the commission shall be made by any court of this state without five days' notice and after a hearing. If a stay or suspension is allowed, the order granting such stay or suspension shall contain a specific finding, based upon evidence submitted to the court and identified by reference thereto, that great or irreparable damage would otherwise result to the petitioner and specifying the nature of the damage.

(b) If the court of appeals does not issue a final order within 120 days after the filing with the clerk of the court of appeals of an application for judicial review of an order or decision of the commission in a public utility rate case, the court of appeals shall automatically stay the order or decision of the commission, to the extent provided in this subsection, when such stay is requested by motion of a public utility that is a party to the action. The commission's order or decision shall be stayed only to the extent that the commission did not grant the amount that is being contested by the public utility on appeal. The public utility may collect, pursuant to K.S.A. 66-118h and amendments thereto, rates up to but not exceeding the amount that is being contested by the public utility on appeal. The provisions of K.S.A. 66-118h through 66-118k and amendments thereto, shall be applicable to orders or decisions stayed pursuant to this section.

History: L. 1929, ch. 220, § 7; L. 1978, ch. 265, § 5; L. 1980, ch. 200, § 2; L. 1992, ch. 231, § 2; July 1.



66-118h Same; bond, guarantee or surety, on stay or suspension pending review; collection and distribution of funds in excess of final order.

66-118h. Same; bond, guarantee or surety, on stay or suspension pending review; collection and distribution of funds in excess of final order. In case the order or decision of the commission is stayed or suspended, the order or judgment of the court shall not become effective until a suspending bond or other satisfactory guarantee or surety shall have been executed by or on behalf of the party petitioning for the stay and filed with and approved by the court, payable to the people of the state of Kansas, sufficient in amount and security to secure the prompt payment, by the party petitioning for the stay, of all damages caused by the delay in the enforcement of the order or decision of the commission, and repayment of all moneys which any person, firm, corporation or any organization or association of any kind or character may be compelled to pay for any service in excess of the charges fixed by the order or decision of the commission in case such order or decision is sustained or in excess of the rate, fare, toll, rental, charge or classification finally established as lawful and reasonable if the order or decision be vacated or set aside, and in addition thereto or in lieu thereof the court granting a stay or suspending the order or decision of a commission in any manner affecting rates, fares, tolls, rentals, charges or classifications shall direct the petitioner to pay into court from time to time all sums of money collected from any person, firm or corporation in excess of the sum that such person, firm or corporation would have been compelled to pay if the order of the commission had not been stayed or suspended. The sums so paid into court shall be deposited, as the court may direct, in any bank or other depository paying interest on deposits.

The court shall require the party collecting such sums to keep such records and issue such receipts as will facilitate the repayment of such sums to the proper persons, firm or corporations if the order of decision of the commission be sustained, or if the rate, fare, toll, rental, charge or classification finally established as reasonable or lawful be less than the sum collected. If the order or decision of the commission be sustained or if the rate, fare, toll, rental, charge or classification finally established as lawful and reasonable be less than the sum collected, the court shall require notice be given, by publication or otherwise, to the persons, firms or corporations entitled to be reimbursed and shall provide for the payment and distribution of such sums of money so impounded or due under the bond herein provided. All sums of money collected under bond which are paid and distributed as herein provided shall bear interest from the date of collection, at the rate prescribed by K.S.A. 16-204, and amendments thereto.

History: L. 1929, ch. 220, § 8; L. 1978, ch. 265, § 6; L. 1989, ch. 48, § 88; L. 1995, ch. 7, § 1; July 1.



66-118i Same; distribution of unclaimed funds.

66-118i. Same; distribution of unclaimed funds. All such sums of money which shall have been paid into court or collected by said petitioner or utility in excess of the rate finally established and which shall not be claimed, as provided in K.S.A. 66-118h, within one year after the date of the publication of the notice provided in K.S.A. 66-118h, shall be paid into the state treasury and credited to the general revenue fund.

History: L. 1929, ch. 220, § 9; Feb. 23.



66-118j Same; duty of court if order sustained.

66-118j. Same; duty of court if order sustained. If the court upon review upholds the action of the commission, the court shall transmit to the state corporation commission three certified copies of the court's order.

History: L. 1929, ch. 220, § 10; L. 1986, ch. 318, § 119; July 1.



66-118k Same; duty of court if order not sustained.

66-118k. Same; duty of court if order not sustained. If the court upon review does not uphold the action of the commission, the court shall transmit to the commission three certified copies of the judgment of the court and the findings of fact and conclusions of law. Thereupon, if any charge, classification or or practice is set aside in whole or in part by the court, it shall be the duty of the public utility, common carrier or petitioner affected by the judgment of the court, to initiate and file a new rate, fare, toll, rental, charge or classification, and the commission may investigate and approve or set aside such proposed rate, charge, fare, toll, rental or classification under the provisions of the law applying to the state corporation commission.

History: L. 1929, ch. 220, § 11; L. 1986, ch. 318, § 120; July 1.



66-118l Same; time orders to become effective.

66-118l. Same; time orders to become effective. All orders or decisions of the commission shall become operative and effective upon service of the order or decision, in accordance with the provisions of subsection (a) of K.S.A. 77-530 and amendments thereto, unless otherwise ordered by the commission or a stay is granted. The commission may grant a stay or suspend, in whole or in part, the operation of any order or decision of the commission in accordance with the provisions of K.S.A. 77-528 and amendments thereto. After the lapse of the time period in which judicial review of such order may be taken, such determinations and orders shall be held to be conclusive as to the matters involved in any suit to enforce such order or in any collateral suit or proceedings.

History: L. 1929, ch. 220, § 12; L. 1988, ch. 356, § 227; L. 1989, ch. 283, § 24; L. 1999, ch. 52, § 2; July 1.



66-118o Same; invalidity of part.

66-118o. Same; invalidity of part. If any section, sentence or clause or phrase of this act is for any reason held to be unconstitutional, such decision shall not affect the validity of the remaining portions of this act. The legislature hereby declares that it would have passed the act, each section, subsection, sentence, clause and phrase thereof, irrespective of the fact that any one or more of the same shall be declared unconstitutional.

History: L. 1929, ch. 220, § 15; Feb. 23.



66-119 Standard commercial units of products; regulations for testing products.

66-119. Standard commercial units of products; regulations for testing products. The commission may ascertain and prescribe for each kind of public utility governed by the provisions of this act, suitable and convenient standard commercial units of products in service. These shall be the lawful units for the purposes of this act. It shall prescribe reasonable regulations for examinations and testing of such products or service and for the measurement thereof. It shall establish reasonable rules, regulations, specifications and standards to secure the accuracy of all meters and appliances for measurements, and every public utility is required to carry into effect all orders issued by the commission relative thereto.

History: L. 1911, ch. 238, § 22; May 22; R.S. 1923, 66-119.



66-120 Gas rates and service in cities of 500 or over.

66-120. Gas rates and service in cities of 500 or over. Every person, firm, corporation or association engaged in the distribution and sale of natural gas for domestic use, under a franchise granted by any city having a population of 500 or more within this state, shall receive compensation for the same upon the basis of efficient and adequate service, and when such service is inefficient because of inadequate pressure the rate charged such consumers shall be graduated or reduced according to rules and regulations prescribed by the corporation commission for the state of Kansas, as hereinafter provided.

History: L. 1919, ch. 239, § 1; June 17; R.S. 1923, 66-120.



66-121 Same; regulators, pressure gauges and other devices; standard pressure; rates.

66-121. Same; regulators, pressure gauges and other devices; standard pressure; rates. The corporation commission for the state of Kansas is hereby empowered to establish districts within any city having a population of 500 or more where gas is distributed under any such franchise, and to require and compel the installation of regulators, pressure gauges, and other devices for determining the pressure of such gas and recording the same within such districts. The commission shall fix a standard pressure for efficient service and the price to be paid by the consumer based thereon, and shall also formulate and prescribe a method or methods for computing the amounts to be paid for gas by domestic consumers when the pressure is insufficient, based upon the standard of pressure for efficient service, and to make and prescribe and enforce such reasonable rules and regulations as may be necessary to enforce and carry out the provisions of this act.

History: L. 1919, ch. 239, § 2; June 17; R.S. 1923, 66-121.



66-122 Accounts, reports and information by utilities.

66-122. Accounts, reports and information by utilities. Each public utility governed by the provisions of this act shall furnish to the commission, in such form and at such times as the commission shall require, such accounts, reports and information as shown in itemized detail: (1) The depreciation per unit; (2) the salaries and wages, separately, per unit; (3) legal expenses per unit; (4) taxes and rentals, separately, per unit; (5) the quantity and value of material used per unit; (6) the receipts from residuals, by-products, services or other sales, separately, per unit; (7) the total and net cost per unit; (8) the gross and net profit per unit; (9) the dividends and interest per unit; (10) surplus or reserve per unit; (11) the prices per unit paid by consumers; and, in addition, such other items, whether of a nature similar to those hereinbefore enumerated or otherwise, as the commission may prescribe in order to show completely and in detail either the operation of the public utility or common carrier in furnishing the unit of its product or service to the public.

History: L. 1911, ch. 238, § 23; May 22; R.S. 1923, 66-122.



66-123 Public utilities and common carriers, reports; penalty for failure to file.

66-123. Public utilities and common carriers, reports; penalty for failure to file. Every public utility and common carrier governed by the provisions of this act when, and as required by the corporation commission, shall file with the corporation commission an annual report and such monthly or other regular reports, or special reports, and such other information as the corporation commission may require. When required by the corporation commission such reports and information shall be certified under oath by a duly authorized officer having knowledge of the matters therein contained. The corporation commission may at any time require from any public utility or common carrier specific answers to any questions upon which it may desire information in connection with matters pending before them.

The corporation commission may, in its discretion, grant extensions of the time within which reports and information are required to be filed. Annual reports shall be filed on or before May 1 for the preceding calendar year unless otherwise specified by commission order or rule and regulation.

Any public utility or common carrier, except motor carriers as defined in K.S.A. 66-196, et seq., and amendments thereto, governed by this act which fails, neglects or refuses to file with the corporation commission any annual reports, statements, monthly or regular reports or special reports required by the commission pursuant to statute or rules and regulations shall be subject to a civil penalty of not more than $500.

History: L. 1911, ch. 238, § 24; L. 1917, ch. 254, § 1; R.S. 1923, 66-123; L. 1994, ch. 133, § 1; L. 2000, ch. 78, § 2; July 1.



66-125 Issuance of securities; certificate of commission required, when; proceedings; motor carriers exempted.

66-125. Issuance of securities; certificate of commission required, when; proceedings; motor carriers exempted. (a) Any investor-owned electric public utility incorporated in the state of Kansas may issue stocks, certificates, bonds, notes or other evidences of indebtedness, payable at periods of more than 12 months after the date thereof, when necessary for the acquisition of property, for the purpose of carrying out its corporate powers, the construction, completion, extension or improvements of its facilities, for the improvements or maintenance of its service, for the discharge or lawful refunding of its obligations, or for such other purposes as may be authorized by law. Prior to any such issuance, there shall be secured from the commission a certificate stating the amount, character, purposes and terms on which such stocks, certificates, bonds, notes or other evidences of indebtedness are proposed to be issued, as set out in the application for such certificate. In lieu of securing a certificate from the commission, if the issuance requires a registration statement to be filed with the securities and exchange commission or such utility obtains an authorization or approval of such issuance from another state or federal agency, the public utility may file with the state corporation commission a copy of the information filed with the securities and exchange commission or such other agency.

(b) The proceedings for obtaining such certificate from the commission and the conditions of its being issued shall be as follows:

(1) In case the stocks, certificates, bonds, notes or other evidences of indebtedness are to be issued for money only, the public utility or common carrier shall file with the commission a statement, signed and verified by the president or other chief officer of the company having knowledge of the facts, showing:

(A) The amount and character of the proposed stocks, certificates, bonds, notes or other evidences of indebtedness;

(B) the general purposes for which they are to be issued;

(C) the terms on which they are to be issued;

(D) the total assets and liabilities of the public utility or common carrier; and

(E) that the capital sought to be secured by the issuance of such stocks, certificates, bonds, notes or other evidences of indebtedness is necessary and required for such purposes and will be used therefor.

(2) In case stocks, certificates, bonds, notes or other evidences of indebtedness are to be issued partly or wholly for property or services or other consideration than money, the public utility or common carrier shall file with the commission a statement, signed and verified by the president or other chief officer having knowledge of the facts, showing:

(A) The amount and character of the stocks, certificates, bonds, notes or other evidences of indebtedness proposed to be issued;

(B) the general purposes for which they are to be issued;

(C) a general description and an estimated value of the property or services for which they are to be issued;

(D) the terms on which they are to be issued or exchanged;

(E) the amount of money, if any, to be received for the same in addition to such property, services or other consideration;

(F) the total assets and liabilities of the public utility or common carrier; and

(G) that the capital sought to be secured by the issuance of such stocks, certificates, bonds, notes or other evidences of indebtedness is necessary and required for such purposes and will be used therefor.

(c) The commission may also require the public utility or common carrier to furnish such further statements of facts as may be reasonable and pertinent to the inquiry. Upon full compliance by the applicant with the provisions of this section the commission shall forthwith issue a certificate stating the amount, character, purposes and terms upon which such stocks, certificates, bonds, notes or other evidences of indebtedness are proposed to be issued, as set out in the application for such certificate. Any issue of stocks, certificates, bonds, notes or other evidences of indebtedness not payable within one year, which shall be issued by such public utility or common carrier contrary to the provisions of this act shall be voidable by the commission, except as provided in subsection (d).

(d) The provisions of this section shall not apply to motor carriers, as defined in K.S.A. 66-1,108, and amendments thereto or any public utility except as provided in subsection (a). Any issue of stocks, certificates, bonds, notes or other evidences of indebtedness not payable within one year, which were issued by a motor carrier prior to the effective date of this act without obtaining a certificate from the commission shall be deemed valid.

History: L. 1911, ch. 238, § 25; R.S. 1923, 66-125; L. 1983, ch. 222, § 1; L. 1988, ch. 265, § 1; L. 1993, ch. 118, § 1; L. 1995, ch. 4, § 1; L. 1996, ch. 268, § 16; L. 1997, ch. 132, § 16; July 1.



66-126 Unlawful securities; penalty.

66-126. Unlawful securities; penalty. Any common carrier or public utility governed by the provisions of this act, or any agent, director or officer thereof, who shall, directly or indirectly, issue or cause to be issued any stock, certificate of stock, bonds or other evidences of indebtedness contrary to the provisions of this act, or who shall apply the proceeds from the sale thereof to any purpose other than that specified in the certificate of the commission, as herein provided, shall be guilty of a misdemeanor, and upon conviction thereof shall be fined not less than five hundred dollars and not more than five thousand dollars, or by imprisonment in the county jail not more than one year, or by both such fine and imprisonment.

History: L. 1911, ch. 238, § 26; May 22; R.S. 1923, 66-126.



66-127 Dealing in securities of competing utility; prohibited transportation; exemption for certain utilities.

66-127. Dealing in securities of competing utility; prohibited transportation; exemption for certain utilities. No common carrier or public utility governed by the provisions of this act, domestic or foreign, shall hereafter purchase or acquire, take or hold any part of the capital stock, bonds or other forms of indebtedness of any competing public utility or common carrier, either as owner or pledgee, unless authorized by the commission. Any common carrier engaged in intrastate commerce in this state is prohibited in the transportation of such commerce, articles or commodities under the following circumstances and conditions:

(a) When the article or commodity has been manufactured, mined or produced by a carrier or under its authority and at the time of the transportation the carrier has not in good faith, before the act of transportation, disassociated itself from such article or commodity;

(b) when the carrier owns the article or commodity to be transported, in whole or part;

(c) when the common carrier at the time of transportation has a legal or equitable interest, directly or indirectly, in the article or commodity, except materials and supplies for its own use.

Every public utility is prohibited from engaging in any business in this state which is not in conformity with its charter or in which it is not permitted to engage under the laws of the state of Kansas, except that this section shall not apply to ownership by railroads of the stock, bonds, or other forms of indebtedness of union depot or terminal railroad properties used in common by two or more such railroads. The provisions of this section shall not apply to resellers of telecommunications services, local exchange carriers that have elected price cap regulation pursuant to subsection (b) of K.S.A. 66-2005, and amendments thereto, unless a transaction subject to this section is solely between such carrier and a local exchange carrier that has elected rate of return regulation pursuant to subsection (b) of K.S.A. 66-2005, and amendments thereto, operating wholly within this state, or interexchange carriers.

History: L. 1911, ch. 238, § 27; R.S. 1923, 66-127; L. 1996, ch. 268, § 19; L. 2008, ch. 146, § 1; July 1.



66-128 Valuation of property for rate-making purposes by commission; construction work in progress.

66-128. Valuation of property for rate-making purposes by commission; construction work in progress. (a) The state corporation commission shall determine the reasonable value of all or whatever fraction or percentage of the property of any common carrier or public utility governed by the provisions of this act which property is used and required to be used in its services to the public within the state of Kansas, whenever the commission deems the ascertainment of such value necessary in order to enable the commission to fix fair and reasonable rates, joint rates, tolls and charges. In making such valuations the commission may avail itself of any reports, records or other things available to the commission in the office of any national, state or municipal officer or board.

(b) (1) For the purposes of this act, except as provided by subsection (b)(2), property of any public utility which has not been completed and dedicated to commercial service shall not be deemed to be used and required to be used in the public utility's service to the public.

(2) Any public utility property described in subsection (b)(1) shall be deemed to be completed and dedicated to commercial service if: (A) Construction of the property will be commenced and completed in one year or less; (B) the property is an electric generation facility that converts wind, solar, biomass, landfill gas or any other renewable source of energy; (C) the property is an electric generation facility or addition to an electric generation facility; or (D) the property is an electric transmission line, including all towers, poles and other necessary appurtenances to such lines, which will be connected to an electric generation facility.

(3) Nothing in this subsection (b) shall be construed to preclude the state corporation commission, either on the commission's initiation of a docket or in a utility rate proceeding, from reviewing whether expenditures for public utility property were efficient and prudent.

(c) As used in this section, "electric transmission line" means any line or extension of a line with an operating voltage of 34.5 kilovolts or more which is at least five miles in length and which is used or to be used for the bulk transfer of electricity.

History: L. 1911, ch. 238, § 28; R.S. 1923, 66-128; L. 1978, ch. 266, § 1; L. 1984, ch. 247, § 1; L. 1995, ch. 264, § 1; L. 2001, ch. 207, § 1; L. 2004, ch. 120, § 6; L. 2007, ch. 117, § 1; L. 2008, ch. 174, § 3; July 1.



66-128a Fixing rates, joint rates, tolls and averages; authority of commission not limited by 66-128b through 66-128i.

66-128a. Fixing rates, joint rates, tolls and averages; authority of commission not limited by 66-128b through 66-128i. Nothing in K.S.A. 66-128b to 66-128i, inclusive, shall be construed to limit the authority of the state corporation commission to review and evaluate the efficiency or prudence of any actions, including acquisition of excess capacity, or operating practices of any public utility or common carrier for the purpose of establishing fair and reasonable rates, joint rates, tolls and charges.

History: L. 1984, ch. 247, § 2; April 19.



66-128b Deferral and phase-in of value of certain utility property; exclusion of finance costs, when.

66-128b. Deferral and phase-in of value of certain utility property; exclusion of finance costs, when. The commission may require a public utility to defer inclusion of all or any portion of the reasonable value of property determined not currently used and required to be used and may require the phase-in of such value over any period of time and in such increments as it determines to be appropriate. If the commission requires a public utility to defer the inclusion of any portion of such reasonable value and orders a phase-in of such value, it may exclude any or all of the carrying or finance costs incurred after the date of its determination and throughout the period of any deferral or phase-in as so ordered.

History: L. 1984, ch. 247, § 3; April 19.



66-128c Valuation of property for rate making; evaluation of efficiency or prudence of utility; exclusion of all or a portion of costs of excess capacity, when; "excess capacity" defined; exclusion or reduction of return on costs from excess capacity.

66-128c. Valuation of property for rate making; evaluation of efficiency or prudence of utility; exclusion of all or a portion of costs of excess capacity, when; "excess capacity" defined; exclusion or reduction of return on costs from excess capacity. The state corporation commission, in determining the reasonable value of property under K.S.A. 66-128, and amendments thereto, shall have the power to evaluate the efficiency or prudence of acquisition, construction or operating practices of that utility. In the event the state corporation commission determines that a portion of the costs of acquisition, construction or operation were incurred due in whole or in part to a lack of efficiency or prudence, or were incurred in the acquisition or construction of excess capacity, it shall have the power and authority to exclude all or a portion of those costs from the revenue requested by the utility.

For the purpose of this act, "excess capacity" means any capacity in excess of the amount used and required to be used  to provide adequate and reliable service to the public within the state of Kansas as determined by the commission. The commission may in its discretion prohibit or reduce the return on costs which were incurred in constructing, maintaining or operating excess capacity.

History: L. 1984, ch. 247, § 4; April 19.



66-128d Proceeding to determine reasonableness of costs of facility; commencement; procedure.

66-128d. Proceeding to determine reasonableness of costs of facility; commencement; procedure. The state corporation commission may at any time and in its sole discretion, whether or not the facility is still under construction, initiate on its own motion a proceeding to determine in advance whether the costs of such facility were reasonably or prudently incurred, or whether all or a portion of the costs of such facility are or shall be incurred in producing excess capacity under K.S.A. 66-128c and amendments thereto. The proceeding shall be commenced by the commission giving 30 days' written notice of the setting of the hearing of such proceeding to the public utility or utilities involved, and no other motion shall be required, but the procedure, hearing and right to review shall otherwise be as specified [in] the Kansas administrative procedure act and in K.S.A. 66-101 et seq., and amendments thereto.

History: L. 1984, ch. 247, § 5; L. 1986, ch. 318, § 121; L. 1988, ch. 356, § 228; July 1, 1989.



66-128e Adjustment of revenue requirements of utilities by commission; exclusion of finance charges attributable to inefficiency or lack of prudence; electric utility borrowing for payment of dividends; exception for certain utility facilities.

66-128e. Adjustment of revenue requirements of utilities by commission; exclusion of finance charges attributable to inefficiency or lack of prudence; electric utility borrowing for payment of dividends; exception for certain utility facilities. In the event the commission finds that a portion of the costs were attributable either to investment in excess capacity which were incurred due to lack of prudence in facility planning or were incurred due to lack of prudence in plant acquisition, construction or operation, the commission shall exclude that portion of the carrying or finance charges incurred after the date of its finding, and no part of the carrying or finance costs excluded shall ever be or become part of the reasonable value of public utility property so used and required to be used. For the purposes of this section only, a finding of lack of prudence in capacity planning for a facility which in whole or in part represents excess capacity shall not be made by the commission when a siting permit authorizing the construction of the facility has been issued under K.S.A. 66-1,162 and amendments thereto prior to the passage of this act. The commission also shall not authorize the recovery as operating expense or in any other manner of the carrying or finance costs so excluded.

Nothing in this act shall limit the commission's authority to adjust revenue requirements of any public utility if the commission determines the revenue requirement requested results in whole or in part from inefficiency or a lack of prudence.

If the commission determines that a public utility, which generates and sells electricity as its main activity, has borrowed funds in order to pay dividends and such borrowing as the result of lack of prudence, increases the revenue requirement of the utility, the commission may adjust the revenue requirement accordingly.

History: L. 1984, ch. 247, § 6; April 19.



66-128f Monthly financial reports by certain utilities constructing electric generating facilities.

66-128f. Monthly financial reports by certain utilities constructing electric generating facilities. Any public utility subject to the provisions of K.S.A. 66-128b to 66-128g, inclusive, which constructs an electric generating facility and was not required to obtain an advance permit under K.S.A. 66-1,159 et seq. shall make and send monthly financial reports to the state corporation commission. Such reports shall include the following information, as of the date of the report, the: (a) Actual costs incurred; (b) total estimated cost of the facility; (c) percentage of the facility which is actually completed; (d) estimated date of first commercial operation; (e) copies of informational filings provided federal agencies having regulatory authority over such construction; and (f) any other information required by the commission. Such reports shall be prepared and certified in the manner and form required by the commission. Nothing in this section shall limit the commission's authority to require filing of data in any format by any regulated utility the commission deems necessary to accomplish its regulatory duties.

History: L. 1984, ch. 247, § 7; April 19.



66-128g Determination of "prudence" in determining reasonable value of electric generating property; factors to be considered; presumption of lack of prudence of costs in excess of 200% of "original cost estimate"; definition of "original cost estimate"; when costs exceeding 200% may be included.

66-128g. Determination of "prudence" in determining reasonable value of electric generating property; factors to be considered; presumption of lack of prudence of costs in excess of 200% of "original cost estimate"; definition of "original cost estimate"; when costs exceeding 200% may be included. (a) The factors which shall be considered by the commission in making the determination of "prudence" or lack thereof in determining the reasonable value of electric generating property, as contemplated by this act shall include without limitation the following:

(1) A comparison of the existing rates of the utility with rates that would result if the entire cost of the facility were included in the rate base for that facility;

(2) a comparison of the rates of any other utility in the state which has no ownership interest in the facility under consideration with the rates that would result if the entire cost of the facility were included in the rate base;

(3) a comparison of the final cost of the facility under consideration to the final cost of other facilities constructed within a reasonable time before or after construction of the facility under consideration;

(4) a comparison of the original cost estimates made by the owners of the facility under consideration with the final cost of such facility;

(5) the ability of the owners of the facility under consideration to sell on the competitive wholesale or other market electrical power generated by such facility if the rates for such power were determined by inclusion of the entire cost of the facility in the rate base;

(6) a comparison of any overruns in the construction cost of the facility under consideration with any cost overruns of any other electric generating facility constructed within a reasonable time before or after construction of the facility under consideration;

(7) whether the utility having an ownership interest in the facility being considered has provided a method to ensure that the cost of any decommissioning, any waste disposal or any cost of clean up of any incident in construction or operation of such facility is to be paid by the utility;

(8) inappropriate or poor management decisions in construction or operation of the facility being considered;

(9) whether inclusion of all or any part of the cost of construction of the facility under consideration, and the resulting rates of the utility therefrom, would have an adverse economic impact upon the people of Kansas;

(10) whether the utility acted in the general public interest in management decisions in the acquisition, construction or operation of the facility;

(11) whether the utility accepted risks in the construction of the facility which were inappropriate to the general public interest to Kansas;

(12) any other fact, factor or relationship which may indicate prudence or lack thereof as that term is commonly used.

(b) The portion of the cost of a plant or facility which exceeds 200% of the "original cost estimate" thereof shall be presumed to have been incurred due to a lack of prudence.  The commission may include any or all of the portion of cost in excess of 200% of the "original cost estimate" if the commission finds by a preponderance of the evidence that such costs were prudently incurred.  As used in this act "original cost estimate" means:

(1) For property of an electric utility which has been constructed without obtaining an advance permit under K.S.A. 66-1,159 et seq., and amendments thereto, the "definitive estimate"; and

(2) for property of an electric utility which has been constructed after obtaining an advance permit under K.S.A. 66-1,159 et seq., and amendments thereto, the cost estimate made by the utility in the process of obtaining the advance permit.

History: L. 1984, ch. 247, § 8; April 19.



66-128h Nuclear fission electric generating facilities with excess capacity; presumption certain costs excluded when finding of no "technology or means for disposal of high-level nuclear waste" as defined in section.

66-128h. Nuclear fission electric generating facilities with excess capacity; presumption certain costs excluded when finding of no "technology or means for disposal of high-level nuclear waste" as defined in section. (a) If any portion of an electric generating facility is determined to be excess capacity and if the facility is a nuclear fission power plant, the state corporation commission shall determine whether there has been approved by the United States government through its authorized agency, a proven technology or means for the disposal of high-level nuclear waste which is available for use at or by the plant.

If the commission finds that no such technology for disposal exists, it shall be presumed that the costs of acquisition, construction or operation of the facility were incurred due to a lack of prudence and the commission shall not include such costs in the reasonable value of the public utility property.

(b) When used in this section, "technology or means for the disposal of high-level nuclear waste" means temporary on-site storage of high-level nuclear waste or an approved process for the retrieval of such waste.

History: L. 1984, ch. 247, § 9; April 19.



66-128i Presumption of lack of prudence if fine for safety or quality violation assessed; reduction of revenue requirements.

66-128i. Presumption of lack of prudence if fine for safety or quality violation assessed; reduction of revenue requirements. If a fine or penalty for a safety or quality assurance violation is assessed by the nuclear regulatory commission against a public utility governed by the provisions of this act, it shall be presumed that the act or omission of the public utility causing the assessment of the fine or penalty occurred due to a lack of prudence and the commission may reduce the revenue requirements accordingly.

History: L. 1984, ch. 247, § 10; April 19.



66-128j Electric utilities; certain power sales; sale or retirement of facilities; reduction in revenue requirement, when.

66-128j. Electric utilities; certain power sales; sale or retirement of facilities; reduction in revenue requirement, when. When a public utility sells electric power to other than its retail customers or disposes of, sells or retires from service any facility, the commission may evaluate the efficiency or prudence of such electric power sale or disposition, sale or retirement from service, and if it finds that any such action was inefficient or imprudent, or caused a reduction of electric power available to its retail customers or in electrical generating capacity, the commission may reduce the revenue requirement resulting therefrom.

History: L. 1984, ch. 247, § 11; April 19.



66-128k Severability.

66-128k. Severability. The provisions of this act are declared to be severable, and if any section, sentence, clause or phrase of this act shall for any reason be held to be invalid or unconstitutional, the validity or application of the other provisions of the act shall not be affected, it being the intent of the legislature that the act shall stand notwithstanding the invalidity of any part.

History: L. 1984, ch. 247, § 12; April 19.



66-128l Nuclear power generating facilities; decommissioning; definitions.

66-128l. Nuclear power generating facilities; decommissioning; definitions. As used in this act:

(a) "Commission" means the state corporation commission.

(b) "Closing" means the time at which a nuclear power generating facility ceases to generate electricity and is retired from active service.

(c) "Decommissioning" means the series of activities undertaken beginning at the time of closing of a nuclear power generating facility to ensure that the final disposition of the site or any radioactive components or material, but not including spent fuel, associated with the facility is accomplished safely, in compliance with all applicable state and federal laws. Decommissioning includes activities undertaken to prepare such a facility for final disposition, to monitor and maintain it after closing and to effect final disposition of any radioactive components of the facility.

(d) "Decommissioning costs" means: (1) All reasonable costs and expenses of removing a nuclear power generating facility from service, including, without limitation, dismantling, mothballing, removing radioactive waste material, except spent fuel, to temporary or permanent storage sites, decontaminating, restoring and supervising the site and any costs and expenses incurred in connection with proceedings before governmental regulatory authorities relating to the authorization to decommission the facility; (2) all costs of labor and services performed or rendered in connection with the decommissioning of the facility and all costs of materials, supplies, machinery, construction equipment and apparatus acquired for or in connection with the decommissioning of the facility. Any amount, exclusive of proceeds of insurance, realized by a licensee as salvage on or resale of any machinery, construction equipment and apparatus, the costs of which was charged as a decommissioning cost, shall be treated as a deduction from the amounts otherwise payable on account of the cost of decommissioning of the facility; and (3) all overhead costs applicable to the facility during the decommissioning period, including, but not limited to, taxes, other than taxes on or in respect of income, licenses, excises and assessments, casualties, surety bond premiums and insurance premiums. All moneys expended or to be paid with respect to decommissioning a facility shall constitute part of the decommissioning costs if they are, or when paid will be, either properly chargeable to any account related to decommissioning of a facility in accordance with the systems of accounts then applicable to the licensee, or properly chargeable to decommissioning of a facility in accordance with then applicable regulations of the United States nuclear regulatory commission, the federal energy regulatory commission or any other regulatory agency having jurisdiction.

(e) "Licensee" means (1) the holder of the construction or operating permit from the United States nuclear regulatory commission for a nuclear power generating facility located in the state, if there is only one holder of such a permit or (2) if there are two or more holders of such a permit, those holders which are primarily responsible for the construction or operation of the facility.

(f) "Owner" means any electric utility which owns any portion of a nuclear power generating facility whether directly or through ownership of stock in a company which owns any portion of such a facility.

(g) "Electric utility" means every public utility, as defined by K.S.A. 66-104, and amendments thereto, which owns, controls, operates or manages any equipment, plant or generating machinery for the production, transmission, delivery or furnishing, of electricity or electric power.

(h) "Premature closing" means the closing of a nuclear power generating facility before the projected date of decommissioning as projected in the decommissioning financing plan prepared under K.S.A. 66-128m.

History: L. 1985, ch. 225, § 55; July 1.



66-128m Same; decommissioning financing plan.

66-128m. Same; decommissioning financing plan. (a) Any licensee operating a nuclear power generating facility located in the state on the effective date of this act shall submit a proposed decommissioning financing plan for the facility to the commission not later than December 31, 1985. Any licensee constructing such a facility on the effective date of this act shall submit such a plan to the commission before commercial operation of the facility.

(b) The decommissioning financing plan shall include:

(1) An estimate of the date of closing of the nuclear power generating facility;

(2) an estimate of the cost of decommissioning the facility, expressed in dollars current in the year the plan is prepared, and based on an engineering report issued within three years of the date the plan is submitted to the commission;

(3) the share of the estimated decommissioning costs attributed to each owner;

(4) a plan for funding the decommissioning;

(5) plans for periodic review and updating of the plan, including the cost of decommissioning estimated under paragraph (2);

(6) the amount of money which customers of each owner have been charged for the decommissioning up to the date of submission of the plan and the total amount necessary to meet the projected decommissioning costs of the facility, over the remaining useful life of the facility;

(7) plans and options for insuring against or otherwise financing premature closing of the facility;

(8) reasonable assurance of responsibility in the event of insufficient assets to fund the decommissioning;

(9) a description of the stages by which decommissioning is intended to be accomplished;

(10) a fully executed decommissioning financing agreement between the licensee and each owner, evidencing each owner's acceptance of its respective share of the ultimate financial responsibility for decommissioning. In satisfaction of this requirement, the licensee may submit existing ownership agreements together with documentation from each owner of the applicability of the agreement to the case of financial responsibility for decommissioning; and

(11) any other information related to the financing of decommissioning which the commission requests.

History: L. 1985, ch. 225, § 56; July 1.



66-128n Nuclear power generating facilities; decommissioning financing plan; hearings; approval or rejection of plan.

66-128n. Nuclear power generating facilities; decommissioning financing plan; hearings; approval or rejection of plan. (a) The state corporation commission shall hold a public hearing in accordance with the provisions of the Kansas administrative procedure act on each proposed decommissioning financing plan submitted under K.S.A. 66-128m and amendments thereto. The commission may hold such hearing in conjunction with rate proceedings filed by an owner of the facility.

(b) The commission shall approve such a plan if it finds that the licensee has provided reasonable assurances that: (1) The estimated time of closing of the nuclear power generating facility and the estimated cost of decommissioning are reasonable; (2) the licensee and the owners of the facility can adequately fund the decommissioning; (3) the share of the estimated cost of decommissioning for each owner of the facility is reasonable; (4) the plans and options for insuring against or otherwise financing any shortfall in decommissioning funds resulting from a premature closing are adequate and reasonable; (5) the owners are legally bound to accept their respective shares of the ultimate financial responsibility for decommissioning as provided under K.S.A. 66-128p and amendments thereto; and (6) the plan will periodically be reviewed and revised to reflect more closely the costs and available techniques for decommissioning. This update shall occur at least every five years.

(c) If the commission finds that the decommissioning plan does not meet the criteria under subsection (b), it shall reject the plan and order that it be modified as the commission deems necessary to meet such criteria.

History: L. 1985, ch. 225, § 57; L. 1988, ch. 356, § 229; July 1, 1989.



66-128o Same; review of plan, when; changes.

66-128o. Same; review of plan, when; changes. (a) If the commission approves a decommissioning financing plan under K.S.A. 66-128n and amendments thereto, it shall, at least every five years until the facility's closing and at least annually after the closing, review the financing plan to assess its adequacy. If changed circumstances make a more frequent review desirable or if the licensee requests it, the commission may review the plan after a shorter time interval. The review shall include, but not be limited to, the following considerations: (1) The estimated date of closing the nuclear power generating facility; (2) the estimated cost of decommissioning; (3) the reasonableness of the method selected for cost estimate purposes; and (4) the adequacy of plans for financing the decommissioning and any shortfall resulting from a premature closing.

(b) The commission, after conducting a review under subsection (a), may, after a hearing in accordance with the provisions of the Kansas administrative procedure act, order such changes in the decommissioning financing plan as it deems necessary to make the plan comply with the provisions of subsection (b) of K.S.A. 66-128n and amendments thereto.

History: L. 1985, ch. 225, § 58; L. 1988, ch. 356, § 230; July 1, 1989.



66-128p Same; funding of decommissioning; state has no financial responsibility.

66-128p. Same; funding of decommissioning; state has no financial responsibility. (a) If the funds allocated for decommissioning are insufficient to pay for decommissioning costs, the licensee shall first be responsible for the additional cost if it is the only holder of an operating permit from the United States Nuclear Regulatory Commission with respect to the facility.

(b) If the assets of such a licensee are insufficient to cover the remaining cost of decommissioning after such funds are exhausted, or if there are two or more holders of an operating permit from the United States Nuclear Regulatory Commission with respect to the facility, the owners shall be liable for the safe and proper decommissioning of the nuclear power generating facility in accordance with their respective ownership shares in the facility. If, under this subsection, any in-state owner pays decommissioning costs in excess of its ownership share in the facility, that owner shall have a cause of action to recover that excess from the other owners. The attorney general shall assist in bringing such an action.

(c) The state shall have no financial responsibility for decommissioning. If the governor finds that, because of inadequate action by the responsible parties in carrying out decommissioning, protective action is reasonably required to protect the public health and safety, the state may undertake that action. In that case, the attorney general shall bring action against the licensee and the owners to recover the cost of that protective action. If the state pays for any decommissioning costs as a result of an owner paying less than its share of a facility's decommissioning costs, the attorney general shall bring an action against such owner to recover any such costs paid by the state.

(d) The commission shall include all decommissioning funding requirements of an electric utility, which are approved by the commission under K.S.A. 66-128n and 66-128o, in the revenue requirements of the utility.

History: L. 1985, ch. 225, § 59; July 1.



66-128q Proceeding to review application for recovery of prudent expenditures for certain costs of new nuclear generation facility; application for predetermination of rate-making principles authorized.

66-128q. Proceeding to review application for recovery of prudent expenditures for certain costs of new nuclear generation facility; application for predetermination of rate-making principles authorized. On and after July 1, 2008, the state corporation commission, upon application and request, shall authorize an electric utility to recover the utility's prudent expenditures for development costs, which include preliminary engineering, study, feasibility, prepayments for major equipment and permitting costs for a new nuclear generation facility by an adjustment to the utility's rates. The application and request shall be subject to such procedures and conditions, including review of the prudence of the expenditures and the reasonableness of the measures, as the commission deems appropriate. The commission shall allow any electric public utility to apply and request a predetermination of rate-making principles and treatment applicable to the utility's rates to recover development costs for a new nuclear generation facility, which include preliminary engineering, study, feasibility, prepayments for major equipment and permitting costs, prior to construction of the facility.

History: L. 2008, ch. 174, § 1; July 1.



66-128r Depreciation fixed for electric utilities possessing a federal license to operate a nuclear generation facility.

66-128r. Depreciation fixed for electric utilities possessing a federal license to operate a nuclear generation facility. An electric utility which receives on and after July 1, 2008, a license to operate a nuclear generation facility from the United States nuclear regulatory commission shall be allowed to use a book depreciable remaining life of not more than the amount of time remaining on the United States nuclear regulatory commission operating license of such facility.

History: L. 2008, ch. 174, § 2; July 1.



66-129 Examination of accounts and records.

66-129. Examination of accounts and records. The commission shall have authority to examine and audit all accounts, and all items shall be allocated to the accounts prescribed by the commission. The agents, accountants or examiners employed by the commission shall have authority under the direction of the commission to inspect and examine any and all books, accounts, papers, records, property and memoranda kept by such public utilities and common carriers.

History: L. 1911, ch. 238, § 29; R.S. 1923, 66-129; L. 1995, ch. 15, § 1; July 1.



66-129a Gas or electric public utilities; nonregulated private enterprises, separate accounting, audit.

66-129a. Gas or electric public utilities; nonregulated private enterprises, separate accounting, audit. (a) As used in this section:

(1) "Commission" means the state corporation commission.

(2) "Gas or electric public utility" means: (A) Any gas or electric public utility, as defined by K.S.A. 66-104 and amendments thereto, the rates of which are regulated by the commission; or (B) any gas or electric cooperative public utility, as defined by K.S.A 66-104 and amendments thereto.

(3) "Nonregulated private enterprise" means: (A) The business of selling or otherwise providing any gas or electric household appliance; (B) the business of installing any gas or electric household appliance; or (C) the business of servicing any gas or electric household appliance under a contract providing for maintenance or repair of such appliance for a period of time specified by the contract.

(b) Each gas or electric public utility shall maintain, in accordance with generally accepted accounting principles, a separate accounting system for all nonregulated private enterprise engaged in by such utility. The accounting shall include both costs and revenues associated with such enterprise. Costs to be allocated to such accounting system shall include materials, labor, insurance, transportation and all other direct and indirect costs of engaging in the nonregulated private enterprise. Costs or revenues required to be allocated to such accounting system shall not be included in any rate, joint rate, toll or charge for any utility service of the gas or electric utility.

(c) Subject to the provisions of subsection (d), the commission may at any time examine and audit the books, accounts, papers, records and memoranda kept by a gas or electric public utility in order to determine compliance with the provisions of subsection (b).

(d) No audit shall be conducted pursuant to this section more often than every two years, but nothing in this subsection shall be construed to limit the authority of the commission pursuant to other statute to examine and audit, for any purpose, the books, accounts, papers, records and memoranda kept by a public utility.

History: L. 1992, ch. 147, § 1; July 1.



66-131 Permit to transact business required; exceptions; limitations on commission's authority and jurisdiction; time period for determination of application.

66-131. Permit to transact business required; exceptions; limitations on commission's authority and jurisdiction; time period for determination of application.  (a) No person or entity seeking to construct electric transmission lines as defined in K.S.A. 66-1,177, and amendments thereto, or common carrier or public utility, including that portion of any municipally owned utility defined as a public utility by K.S.A. 66-104, and amendments thereto, governed by the provisions of this act shall transact business in the state of Kansas until it shall have obtained a certificate from the corporation commission that public convenience and necessity will be promoted by the transaction of said business and permitting said applicants to transact the business of a common carrier or public utility in this state. In no event shall such jurisdiction authorize the corporation commission to review, consider or effect the facilities or rates charged for services or in any way the operation of such municipally owned or operated electric or gas utility within the corporate limits or outside but within three miles of the corporate limits of any city, or facilities, or rates charged for services or in any way the operation of facilities or their replacements now owned by any such utility. No prescribed rates, orders or other regulatory supervision of the corporation commission shall be contrary to any lawful provision of any revenue bond ordinance authorizing the issuance of revenue bonds to finance all or any part of the municipally owned or operated electric or gas utility so subjected to the jurisdiction of the corporation commission. This section shall not apply to any common carrier or public utility governed by the provisions of this act now transacting business in this state, nor shall this section apply to the facilities and operations of any municipally owned or operated utility supplying electricity or gas outside of the corporate limits of any municipality where such facilities and operations are in existence on the effective date of this act, but any extension of such facilities or any new facilities located outside of and more than three miles from the municipality's corporate limits, shall be subject to the requirements of this section, nor shall this section apply to any municipally owned or operated electric or gas utility furnishing electricity or gas to a facility owned or jointly owned by such municipality and located outside the corporate limits of such municipality.

(b) The commission shall issue a decision on a common carrier or public utility's application for a certificate of public convenience and necessity within 180 days of receiving the application. Nothing in this subsection shall preclude an applicant and the commission from agreeing to a waiver or an extension of the 180-day period.

(c) The commission shall issue a decision on a common carrier or public utility's application for mergers or acquisitions within 300 days of receiving the application. Nothing in this subsection shall preclude an applicant and the commission from agreeing to a waiver or an extension of the 300-day period. The commission shall expeditiously process every application covered within this subsection.

History: L. 1911, ch. 238, § 31; R.S. 1923, 66-131; L. 1968, ch. 333, § 7; L. 1978, ch. 263, § 3; L. 2012, ch. 101, § 2; L. 2014, ch. 107, § 2; July 1.



66-132 Accidents; notice to commission; investigations.

66-132. Accidents; notice to commission; investigations. Every common carrier and every public utility governed by the provisions of this act, whenever an accident attended with loss of human life or serious personal injury occurs upon its premises within this state, shall give immediate notice thereof to the commission by telegraph, telephone or telecopy. If notice is given by telephone, such notice shall be followed by a written notice sent by certified or registered mail. In the event of any such accident, if the commission determines that the public interest requires an investigation to be made with the secretary of labor, such investigation shall be held in the locality of the accident, unless for greater convenience of those concerned, the commission orders such investigation be held at some other place. Such investigation may be adjourned from place to place as may be found necessary and convenient. The commission shall notify an officer or agent of the public utility or common carrier of the time and place of the investigation in a timely manner.

History: L; 1911, ch; 238, § 32; R.S. 1923, 66-132; L. 1991, ch. 204, § 1; L. 2004, ch. 179, § 92; July 1.



66-133 Municipal franchises and ordinances; taxpayer's complaint to commission; bond for costs of hearing complaint.

66-133. Municipal franchises and ordinances; taxpayer's complaint to commission; bond for costs of hearing complaint. Every municipal council or commission shall have the power and authority, subject to any law in force at the time and to the provisions of K.S.A. 66-131a, to contract with any public utility or common carrier, situated and operated wholly or principally within any city or principally operated for the benefit of such city or its people, by ordinance or resolution, duly considered and regularly adopted:

(1) As to the quality and character of each kind of product or service to be furnished or rendered by any public utility or common carrier, and the maximum rates and charges to be paid therefor to the public utility or common carrier furnishing such product or service within said municipality, and the terms and conditions, not inconsistent with this act or any law in force at the time under which such public utility or common carrier may be permitted to occupy the streets, highways or other public property within such municipality.

(2) To require and permit any public utility or common carrier to make such additions or extensions to its physical plant as may be reasonable and necessary for the benefit of the public, and may designate the location and nature of such additions and extensions at the time within which such shall be completed, and the terms and conditions under which the same shall be constructed.

(3) To provide a reasonable and lawful penalty for the noncompliance with the provisions of any ordinance or resolution adopted in pursuance with the provisions hereof.  No ordinance or resolution granting or extending any right, privilege or franchise shall be in force or effect until thirty days after the same shall have been duly published; nor if any complaint be made, as hereinafter provided for, shall said ordinance or resolution be in effect while any proceedings to review before said commission or action or appeal in any court in relation thereto shall be pending.

Upon any complaint being made, within fifteen days after the publication of any such ordinance or resolution, to the corporation commission by any such public utility or common carrier, or by ten or more taxpayers of any such municipality a bond to pay the costs of the hearing having first been filed by the complainant with and approved by the said commission, that any right, privilege or franchise granted, or ordinance or resolution or part of any ordinance or resolution adopted, by any municipal council or commission is unreasonable, or against public policy, or detrimental to the best interests of the city, or contrary to any provisions of law, the corporation commission shall set a date for the hearing of such complaint, not less than ten days after date of filing thereof, and shall cite the parties interested to appear on a date named, which date shall be not less than ten days after the fixing of the date of the hearing, and on that date, or at a time agreed upon by the interested parties, or a date fixed by the corporation commission, the complainant shall present such evidence as they or it may have in support thereof, and show why such complaint should be sustained, and the corporation commission may inquire into the allegations in such complaint, and may subpoena witnesses, and take testimony to ascertain the truth of the allegations contained therein in contemplation of bringing an action as hereinafter provided; and if said commission shall find that any provision of any such ordinance or resolution is unreasonable, or against the public welfare or public interest, or has reason to believe that the same may be contrary to law, said corporation commission shall, within ten days, advise and recommend such changes in the ordinance or resolution as may be necessary to meet the objections set forth in the complaint and protect the public interest, and to remove any unreasonable provision therefrom; and if such municipal council or commission shall not within twenty days thereafter amend such ordinance or resolution to conform to the recommendations of said corporation commission, the corporation commission may, in the name of the state of Kansas, within thirty days after such finding, commence proceedings against such municipal council or commission and common carrier or public utility governed by the provisions of this act in any court of competent jurisdiction, to set aside any ordinance or resolution, or part thereof, because of its unreasonableness or illegality, or because the same is not for the promotion of the welfare and best interests of said municipality, which action and proceedings shall be in conformity with the provisions of this act.

History: L. 1911, ch. 238, § 33; R.S. 1923, 66-133; L. 1978, ch. 263, § 4; March 23.



66-134 Permit to transact business to be recorded on books of corporation.

66-134. Permit to transact business to be recorded on books of corporation. No common carrier or public utility governed by the provisions of this act shall issue any stock, certificates, bonds, notes or other evidences of indebtedness, for money, property or services, either directly or indirectly, nor shall it receive any money, property or services in payment of the same either directly or indirectly until there shall have been recorded upon the books of such corporation the certificate of the commission herein provided for.

History: L. 1911, ch. 238, § 34; May 22; R.S. 1923, 66-134.



66-136 Transfer of franchise or certificate of convenience.

66-136. Transfer of franchise or certificate of convenience. No franchise or certificate of convenience and necessity granted to a common carrier or public utility governed by the provisions of this act shall be assigned, transferred or leased, nor shall any contract or agreement with reference to or affecting such franchise or certificate of convenience and necessity or right thereunder be valid or of any force or effect whatsoever, unless the assignment, transfer, lease, contract or agreement shall have been approved by the commission. The provisions of this section shall not apply to local exchange carriers that have elected price cap regulation pursuant to subsection (b) of K.S.A. 66-2005, and amendments thereto, unless a transaction subject to this section is solely between such carrier and a local exchange carrier that has elected rate of return regulation pursuant to subsection (b) of K.S.A. 66-2005, and amendments thereto, operating wholly within this state.

History: L. 1911, ch. 238, § 36; R.S. 1923, 66-136; L. 1995, ch. 16, § 1; L. 2008, ch. 146, § 2; July 1.



66-137 Penalty for falsifying or destroying accounts and records; commission may order destruction.

66-137. Penalty for falsifying or destroying accounts and records; commission may order destruction. Any person who shall intentionally make any false entry in the accounts, books of account, records, or memoranda kept by any common carrier or any public utility governed by the provisions of this act, or who shall intentionally destroy, mutilate, alter or by any other means or device falsify the record of any such account, book of accounts, record or memorandum, or who shall intentionally neglect or fail to make full, true and correct entries of such account, book of accounts, record or memorandum of all facts and transactions appertaining to such common carriers or public utilities business, or who shall falsely make any statement required to be made to the corporation commission, shall be guilty of a severity level 7, nonperson felony, and in addition to the sentence authorized by law, be ordered to pay a fine in a sum not to exceed $5,000. The commission may, in its discretion issue orders specifying such operating, accounting or financial papers, records, books, blanks, tickets, stubs or documents, of carriers which may after a reasonable time be destroyed, and prescribing a length of time such books, papers or documents shall be preserved, except that such orders shall be in harmony with those of the relevant federal agency.

History: L. 1911, ch. 238, § 37; R.S. 1923, 66-137; L. 2001, ch. 92, § 4; July 1.



66-138 Common carriers, public utilities; penalties for violation of law; disposition; enforcement.

66-138. Common carriers, public utilities; penalties for violation of law; disposition; enforcement. (a) If any common carrier or public utility governed by the provisions of this act violates any of the provisions of this act, or shall do any act herein prohibited, or fails or refuses to perform any duty enjoined upon it in this act, or fails, neglects or refuses to obey any lawful requirement or order made by the commission, or any final judgment or decree made by any court upon appeal from any order of the commission, it shall, for every such violation, failure or refusal, forfeit and pay to the state treasurer (1) A sum not less than $100 and not more than $1,000 for such offense if the violator is a telecommunications public utility subject to traditional rate of return regulation; a telecommunications public utility described in K.S.A. 66-104a, and amendments thereto; a municipally owned and operated electric or natural gas public utility; an electric or natural gas cooperative public utility; a water public utility; or a nonprofit public utility; and (2) a sum not less than $100 and not more than $5,000 for such offense if the violator is any other common carrier or public utility. Upon receipt of any such sum, the state treasurer shall credit the entire amount thereof to the public service regulation fund or the motor carrier license fee fund, as the case requires.

Such forfeiture shall be enforced and collected by the attorney general in any court of competent jurisdiction. The attorney general may appoint a corporation commission attorney as a special assistant attorney general for the purposes of enforcing and collecting any forfeiture contemplated herein. In construing and enforcing the provisions of this act, any act, omission or failure of any officer, agent or other person acting for or employed by any such public utility or common carrier, while acting within the scope of such person's employment, shall in every case be deemed to be the act, omission or failure of such public utility or common carrier and every day during which any such public utility or common carrier or officer, agent or employee thereof, fails to comply with any order or direction of the commission, or to perform any duty required or enjoined by this act, shall constitute a separate and distinct violation of the provisions of this act.

(b) The provisions of subsection (a), shall not apply to any motor carrier.

History: L. 1911, ch. 238, § 38; R.S. 1923, 66-138; L. 1973, ch. 106, § 18; L. 1986, ch. 248, § 1; L. 1994, ch. 88, § 1; L. 2000, ch. 78, § 3; L. 2001, ch. 92, § 5; L. 2004, ch. 103, § 1; July 1.



66-139 Enforcement of act or order.

66-139. Enforcement of act or order. The commission may compel compliance with the provisions of this act and compel compliance with the orders of the commission by proceeding in mandamus, injunction or other appropriate civil remedies, or by appropriate criminal proceedings in any court of competent jurisdiction.

History: L. 1911, ch. 238, § 39; May 22; R.S. 1923, 66-139.



66-140 Rights and remedies cumulative.

66-140. Rights and remedies cumulative. The rights and remedies given by this act shall be construed as cumulative of all other laws in force in this state relating to common carriers and public utilities, and shall not repeal any other remedies or rights now existing in this state for the enforcement of the duties and obligations of public utilities and common carriers or the rights of the corporation commission to regulate and control the same except where inconsistent with the provisions of this act.

History: L. 1911, ch. 238, § 40; May 22; R.S. 1923, 66-140.



66-143 Interstate rates; corporation commission intervention in proceedings before federal agencies.

66-143. Interstate rates; corporation commission intervention in proceedings before federal agencies. The corporation commission shall have power to intervene in any case pending before the relevant federal agency in which interstate rates, service or safety affecting the interest of Kansas motor carriers, common carriers or shippers are involved, and the commission is hereby empowered and directed to pay all expenses of investigation and prosecution of litigation instituted under this section out of the contingent fund of the commission.

History: R.S. 1923, 66-143; L. 2000, ch. 78, § 4; L. 2001, ch. 92, § 6; July 1.



66-144 Same; application for relief from interstate rates or regulations.

66-144. Same; application for relief from interstate rates or regulations. If any interstate rate, joint rate, fare, toll, charge, rule or regulation, classification or schedule of rates, joint rates, fares or tolls is found to be unjust, unreasonable, excessive, unjustly discriminatory, or unduly preferential, or in violation of, the interstate commerce law, or in conflict with the rules, orders or regulations of a federal agency, the corporation commission may apply by petition or other proper method to the relevant federal agency for relief.

History: L. 1911, ch. 238, § 43; R.S. 1923, 66-144; L. 2000, ch. 78, § 5; July 1.



66-150 Witnesses, process and depositions; penalties for obstruction or refusal to give information; immunity of witnesses; taxation of costs.

66-150. Witnesses, process and depositions; penalties for obstruction or refusal to give information; immunity of witnesses; taxation of costs. The commission or any member thereof is empowered to issue subpoenas and administer oaths; and any person who may willfully obstruct said commission, or any member thereof, in the performance of the commission's duties shall be deemed guilty of a class B misdemeanor.

Each witness who shall appear before the commission, or any member thereof, in answer to a subpoena, shall receive for his or her attendance the same fees and mileage as are provided by law for witnesses attending in the district courts.  When the commission is liable for the payment of such fees and mileage, the same shall be paid in the manner other expenses of the commission are paid, upon the presentation of proper vouchers, sworn to by such witness and approved by the chairperson of the commission or by a person or persons designated by the chairperson.

If any witness shall fail or refuse to obey a subpoena, said commission or any member thereof may apply to any district court or judge thereof for an order and an attachment for said witness, directed to any sheriff of the state of Kansas, and which said court or judge may issue, and compel him or her to attend before the commission, or any member thereof, and give his or her testimony and answer any question upon such matters as shall be lawfully required of him or her.  If a witness, after being duly summoned and ordered by any such court or judge, shall fail or refuse to attend, or to answer any question propounded to such witness, and which he or she would be required to answer if in a court, such court or judge shall have the power to fine and imprison such witness for contempt.  The claim that any such testimony may tend to criminate the person giving it shall not excuse such witness from testifying, but such evidence or testimony shall not be used against such person on the trial of any criminal proceedings, nor shall such person be liable to criminal prosecution for or on account of any transaction, matter or thing concerning which he or she may so testify.  In lieu of compelling the personal attendance of witnesses, the commission may issue proper process and take depositions in the manner depositions are taken in civil cases in district court.

The sheriff executing any process under the provisions of this section, or under any other provisions of this act, shall receive such compensation as may be allowed by the commission, not to exceed fees provided by law for similar service in civil cases.  The commission is authorized to tax all costs of hearings to parties or the state, as in its judgment shall be just.

History: R.S. 1923, 66-150; L. 1976, ch. 286, § 1; July 1.



66-151 Certified copies of documents; admissibility.

66-151. Certified copies of documents; admissibility. Subject to the provisions of K.S.A. 66-1220a and amendments thereto and rules and regulations regarding protection of confidentiality adopted by the commission pursuant to K.S.A. 66-101c, 66-1,190 and 66-1,203, and amendments thereto, upon application of any person, the commission shall furnish certified copies of any classification, rates, rules, regulations or orders, at costs determined pursuant to commission policies and procedures; and such certified copies, or printed copies published by authority of the corporation commission, shall be admissible in evidence in any suit, and sufficient to establish the fact that in any charge, rate, rule, order or classification therein contained, and which may be in issue in the trial, is the official act of the corporation commission; and such determinations and orders of the commission shall be prima facie evidence, in any action in which they are offered, of the reasonableness and justness of the classifications, rates and charges involved therein and of all other matters therein found and determined; and after the lapse of thirty days from the time such determination and orders shall be made, no suit then pending to set the same aside, and they remaining in full force and effect, such determinations and orders shall be held to be conclusive as to the matters involved therein. A substantial compliance with the requirements of this act shall be sufficient to give effect to all determinations and orders made and established by the commission.

History: L. 1905, ch. 340, § 11; R.S. 1923, 66-151; L. 1995, ch. 21, § 3; L. 1995, ch. 63, § 1, July 1.



66-152 Free transportation and reduced rates in certain cases.

66-152. Free transportation and reduced rates in certain cases. Nothing in the law relating to transportation shall be construed to prevent the carriage, storage or handling of freight free, or at reduced rates, for the state, or for any city, county or town government, or for charitable purposes, or to and from fairs and expositions for exhibition thereof, or the transportation of officers, members and equipment of the Kansas national guard, or the free carriage of destitute and indigent persons, or for the issuance of mileage on excursion passenger tickets at reduced rates, open to the public generally, or to ministers of the gospel and those giving their entire time to religious, benevolent and charitable work, or to the inmates of soldiers' homes, state or national, including those about to enter or those returning home after their discharge, inmates of hospitals, eleemosynary or charitable institutions and members in good standing in the grand army of the republic, or to any railroad officers, agents, employees, attorneys or witnesses, attending court or before the commission, on behalf of such railroad company.

History: R.S. 1923, 66-152; Dec. 27.



66-154 Rebates, drawbacks and special privileges or discriminations unlawful.

66-154. Rebates, drawbacks and special privileges or discriminations unlawful. It shall be unlawful for any common carrier to grant, or for any consignee or consignor to receive, any rebate or drawback, or enter into any arrangement whereby such consignee or consignor shall directly or indirectly receive a lower rate for transporting freight than the rate fixed by the orders of this commission or the published schedules. It shall be unlawful for any common carrier, or any agent or employee thereof, or for any person, firm or corporation to enter into any secret agreement with any firm, person or corporation for the purpose of giving any firm, person or corporation any special privileges, favors or discriminations in favor of such firm, person, or corporation.

History: L. 1905, ch. 340, § 16; R.S. 1923, 66-154; L. 2005, ch. 21, § 4; July 1.



66-154a Unreasonable or discriminatory rates or charges; complaint; investigation by commission.

66-154a. Unreasonable or discriminatory rates or charges; complaint; investigation by commission. No common carrier shall charge, demand or receive from any person, company or corporation an unreasonable, unfair, unjust or unjustly discriminatory or unduly preferential rate or charge for the transportation of property, or for hauling or storing of freight, or for use of its cars, or for any service afforded by it in the transaction of its business as a common carrier; and upon complaint in writing made to the corporation commission that an unfair, unjust, unreasonable or unjustly discriminatory or unduly preferential rate or charge has been exacted, such commission shall investigate such complaint, and if sustained, shall make a certificate under its seal setting forth what is, and what would have been, a reasonable and just rate or charge for the service rendered, which shall be prima facie evidence of the matter therein stated.

History: L. 1929, ch. 223, § 1; L. 2005, ch. 21, § 5; July 1.



66-154b Same; refund.

66-154b. Same; refund. It shall be lawful for any common carrier to refund to any person, company or corporation any unreasonable, unfair, unjust or unjustly discriminatory or unduly preferential rate or charge which it has exacted, received or collected from any shipper, in accordance with the certificate referred to in K.S.A. 66-154a, and amendments thereto.

History: L. 1929, ch. 223, § 2; L. 2005, ch. 21, § 6; July 1.



66-154c Same; time of filing complaints.

66-154c. Same; time of filing complaints. Complaints seeking certificates as described in K.S.A. 66-154a shall be filed with the corporation commission not more than three years after the payment of the rates or charges complained of therein.

History: L. 1929, ch. 223, § 3; March 20.



66-154e Same; time limitation.

66-154e. Same; time limitation. Any proceeding in court relating to the matters embraced in this act shall be brought not more than one year after the issuance of a certificate by the corporation commission.

History: L. 1929, ch. 223, § 5; March 20.



66-154f Same; invalidity of part.

66-154f. Same; invalidity of part. If any section, clause or phrase of this act is for any reason held to be unconstitutional, such decision shall not affect the remaining portions of this act. The legislature hereby declares that it passes the act, each section, sentence, clause and phrase thereof irrespective of the fact that any one or more of the same shall be declared unconstitutional.

History: L. 1929, ch. 223, § 6; March 20.



66-155 Duties of attorney of commission.

66-155. Duties of attorney of commission. It is hereby made the duty of the attorney of the corporation commission to make a special study of the public utilities laws of this and other states and the interstate commerce act, to prosecute and defend all suits and proceedings in behalf of the state, in the name of the state, in connection with the acts of the corporation commission, and on behalf of parties complaining of unjust discriminations by a public utility, or other violations of this act. The attorney shall, when such attorney believes or when such attorney is notified by the corporation commission that it has knowledge or good reason to believe that any classification, rate or charge made by any public utility in this state is unjust, unreasonable, or discriminating, whether such rate or charge is local, special, or general, or other matters concerning such company in the operation of its utility in the state of Kansas, is unreasonable or discriminative or violative of the laws of Kansas, make complaint in writing to the corporation commission, in the name of the state on such attorney's relation, and the corporation commission shall proceed to consider and determine such complaint in all respects as is provided for the hearing and determination of complaints in other cases.

History: R.S. 1923, 66-155; L. 2005, ch. 21, § 7; July 1.



66-175 False swearing in proceedings; penalty.

66-175. False swearing in proceedings; penalty. Any person who shall willfully and corruptly swear, testify or affirm falsely to any material matter, upon any oath or affirmation or declaration legally administered in any cause, matter or proceeding before the corporation commission or any member thereof, or in any return, answer or report required to be made, shall be deemed guilty of willful and corrupt perjury, and shall be punished by imprisonment in the custody of the secretary of corrections for a term not exceeding seven years.

History: L. 1901, ch. 286, § 30; R.S. 1923, 66-175; L. 1990, ch. 309, § 37; May 24.



66-176 Damages for violations; attorney fees.

66-176. Damages for violations; attorney fees. Any public utility or common carrier which violates any of the provisions of law for the regulation of public utilities or common carriers shall forfeit, for every offense, to the person, company or corporation aggrieved thereby, the actual damages sustained by the party aggrieved, together with the costs of suit and reasonable attorney fees, to be fixed by the court. If an appeal is taken from the judgment or any part thereof, it shall be the duty of the appellate court to include in the judgment additional reasonable attorney fees for services in the appellate court or courts.

History: R.S. 1923, 66-176; L. 1995, ch. 36, § 1; July 1.



66-177 Public utilities, common carriers; penalties for violation of law.

66-177. Public utilities, common carriers; penalties for violation of law. (a) Any public utility or common carrier willfully violating or evading any of the provisions of law for the regulation of such public utility or common carrier not otherwise specifically provided for shall, for each offense, forfeit and pay a penalty of: (1) Not less than $100 nor more than $2,000 if the violator is a telecommunications public utility subject to traditional rate of return regulation; a telecommunications public utility described in K.S.A. 66-104a, and amendments thereto; a municipally owned and operated electric or natural gas public utility; an electric or natural gas cooperative public utility; a water public utility; or a nonprofit public utility; and (2) not less than $100 nor more than $10,000 if the violator is any other common carrier or public utility. All penalties provided for herein shall be recovered by a civil action, to be instituted and prosecuted in the name of the state, by the county attorney of the county in which the offense has been committed, upon the direction of the corporation commission. If upon the trial of the action the jury finds for the plaintiff, the jury shall assess and return with their verdict the amount of the fine to be imposed upon the defendant and the court shall render judgment accordingly. All such penalties recovered shall be paid to the state treasurer pursuant to K.S.A. 20-2801, and amendments thereto, and the corporation commission may require the attorney general to assist such county attorney in the prosecution of such action. No bond for costs shall be required of the state in any such action.

(b) The provisions of subsection (a), shall not apply to any motor carrier.

History: R.S. 1923, 66-177; L. 1973, ch. 106, § 20; L. 1978, ch. 105, § 23; L. 1986, ch. 248, § 2; L. 2001, ch. 92, § 7; L. 2004, ch. 103, § 2; July 1.



66-178 Same; suits by individuals or corporations permitted.

66-178. Same; suits by individuals or corporations permitted. No statute providing for the regulation of public utilities or common carriers shall be construed to estop or hinder any person or corporation from bringing suit against any such public utility or common carrier for any violation of the laws of this state for the government of public utilities and common carriers.

History: R.S. 1923, 66-178; Dec. 27.



66-179 Joinder of causes of action.

66-179. Joinder of causes of action. In any action against any public utility or common carrier for violation of the provisions of law relating to such public utility or common carrier, the plaintiff may join in the same petition as many different causes of action as he may have against such public utility or common carrier.

History: R.S. 1923, 66-179; Dec. 27.



66-183 Stringing wires along or across streets, highways or public places; regulations.

66-183. Stringing wires along or across streets, highways or public places; regulations. All public utilities owning or operating wires for the transmission of telegraph or telephone messages or for the transmission of electricity upon, along, or across the streets, highways or public places in this state are required to so use, string and maintain such wires as to avoid unreasonable injury or interference from the wires of other utilities and to avoid unreasonable injury to and interference with the wires of other utilities, and the corporation commission is given the power, and it is hereby made its duty, to prescribe reasonable rules and regulations with respect to the stringing and maintaining of wires in all cases where there is danger or possibility of unreasonable interference with or damage to the wires or service of one utility by those of another utility and with respect to the support, maintenance, repair and reconstruction thereof, which rules shall be furnished to any interested person upon application to the corporation commission, and the corporation commission is given the power, and it is hereby made its duty to prescribe reasonable rules and regulations with respect to the stringing of wires, electric or otherwise, which cross over or under the tracks of any railroad company and with respect to the support, maintenance, repair and reconstruction thereof, which rules shall be furnished to any interested person upon application; but in no case shall the height of any wires which cross above the tracks of a railway company be less than twenty-five feet from the top of the rails, except trolley and feed wires of electric railroads, which wires shall be not less than twenty-two feet above the tops of the rails.

History: L. 1917, ch. 252, § 1; March 13; R.S. 1923, 66-183.



66-184 Same; complaint; investigations and orders.

66-184. Same; complaint; investigations and orders. If complaint shall be made to the corporation commission by any interested parties that any such wires are not properly placed or not securely supported, or that the rules and regulations of the corporation commission with respect thereto are being violated, it shall be the duty of the corporation commission to cause an investigation of such complaint to be made, and if it finds the complaint to be true, to make the necessary orders for the placing of such wires and the support thereof.

History: L. 1917, ch. 252, § 2; March 13; R.S. 1923, 66-184.



66-185 Same; penalty for noncompliance with order.

66-185. Same; penalty for noncompliance with order. It shall be the duty of every corporation or person to whom an order made by the corporation commission under either K.S.A. 66-183 or 66-184 shall be directed, to comply with such order in accordance with its terms, and for any neglect to comply therewith any such corporation or person shall be liable to a penalty of one hundred dollars, and to a like penalty for every ten days during which said neglect shall continue and may be recovered in a civil action brought in the name of the state and shall be paid to the state treasurer as provided in K.S.A. 20-2801, and any amendments thereto. The action may be prosecuted by the attorney general in any county having jurisdiction, or by the county attorney of the county in which the wire or wires crossing the railroad track shall be located.

History: R.S. 1923, 66-185; L. 1974, ch. 295, § 6; L. 1978, ch. 105, § 24; Jan. 1, 1979.



66-194 Same; complaint; investigations and orders.

66-194. Same; complaint; investigations and orders. The corporation commission is hereby authorized and empowered to require and compel the furnishing of such service. Upon complaint to the corporation commission that any telephonic service with any railroad, telegraph or express company's buildings, offices or grounds is inadequate or in any respect unreasonably or unjustly discriminatory or that such service cannot be had, it shall be the duty of said commission to investigate the same, and if upon investigation the commission shall find that any telephonic service is inadequate or unreasonably or unjustly discriminatory or that such service cannot be had, it shall determine and by order fix a reasonable regulation, practice or service to be installed, imposed, observed and operated in the future.

History: L. 1911, ch. 136, § 2; March 25; R.S. 1923, 66-194.



66-195 Same; penalty for failure to comply with order.

66-195. Same; penalty for failure to comply with order. Any common carrier which shall fail to comply with the order of the corporation commission in respect thereto shall be deemed guilty of a misdemeanor and upon conviction in any court having jurisdiction thereof shall be fined for each offense a sum not less than one hundred dollars nor more than five hundred dollars within the discretion of the court.

History: L. 1911, ch. 136, § 3; March 25; R.S. 1923, 66-195.



66-1,105 Service of orders and decisions; effective dates.

66-1,105. Service of orders and decisions; effective dates. The orders and decisions of the commission on the matters covered by this act shall be made in writing and copies of such decisions shall be served on motor carriers by first class mail, except that orders and decisions potentially resulting in a negative impact upon any motor carrier's authority and initial orders in show cause proceedings shall be served by certified mail, return receipt requested. Every order and decision of the  commission on matters covered by this act shall become operative and effective within 30 days after service, and the motor carrier shall carry the provisions of the order into effect, unless the order is enjoined or set aside by a court of proper jurisdiction.

History: L. 1925, ch. 206, § 10; L. 1981, ch. 257, § 1; L. 2003, ch. 124, § 13; July 1.



66-1,107 Validity of 1925 act.

66-1,107. Validity of 1925 act. If any section or provision of this act shall be found invalid by any court, it shall be conclusively presumed that this act would have been passed by the legislature without such invalid section or provision, and the act as a whole shall not be declared invalid by reason of the fact that one or more sections or provisions may be found to be invalid by any court.

History: L. 1925, ch. 206, §12; March 23.



66-1,108 Transportation by motor carriers; definitions.

66-1,108. Transportation by motor carriers; definitions. As used in this act:

(a) "Commission" means the corporation commission of the state of Kansas;

(b) "gross combination vehicle weight rating" means the value specified by the manufacturer as the loaded weight of a combination (articulated) motor vehicle. In the absence of a value specified by the manufacturer, gross combination weight rating shall be determined by adding the gross vehicle weight rating of the power unit and the total weight of the towed unit and any load thereon;

(c) "gross vehicle weight rating" means the value specified by the manufacturer as the loaded weight of a single motor vehicle;

(d) "ground water well drilling rigs" means any vehicle, machine, tractor, trailer, semi-trailer or specialized mobile equipment propelled or drawn by mechanical power and used on highways to transport water well field operating  equipment, including water well drilling and pump service rigs equipped to access ground water;

(e) "household goods" means property and personal effects used or to be used in a dwelling, when a part of the equipment or supply of such dwelling and such other similar property, as the commission may provide by rules and regulations, if the transportation of such effects or property is:

(1) Arranged and paid for by the householder, including transportation of property from a factory or store when the property is purchased by the householder with intent to use in such householder's dwelling; or

(2) arranged and paid for by another party.

(f) "Motor carrier" means any person operating as a for hire motor carrier or a private motor carrier, and any of that person's agents, officers, representatives, as well as employees responsible for hiring, supervising, training, assigning or dispatching of drivers and employees concerned with the installation, inspection and maintenance of motor vehicle equipment or accessories or both;

(g) "motor vehicle" means any automobile, truck, trailer, semitrailer, tractor, motor bus or any other self-propelled or motor-driven vehicle used upon any of the public highways of the state for the purpose of transporting persons or property;

(h) "person" means any individual, firm, partnership, limited liability partnership, corporation, limited liability company, association or their lessees, trustees or receivers;

(i) "private motor carrier" means a person who provides transportation of property or passengers, by commercial motor vehicle and is not a for hire motor carrier;

(j) "public highways" means every public street, alley, road or highway or thoroughfare of any kind used by the public;

(k) "public motor carrier of household goods" means any person who undertakes for hire to transport by commercial motor vehicle from place to place, the household goods of others who may choose to employ or contract with the motor carrier;

(l) "public motor carrier of passengers" means any person who undertakes for hire to transport by commercial motor vehicle, from place to place, persons who may choose to employ or contract with the motor carrier; and

(m) "public motor carrier of property" means any person who undertakes for hire to transport by commercial motor vehicle, from place to place, the property other than household goods of others who may choose to employ or contract with the motor carrier.

History: L. 1931, ch. 236, § 1; L. 1933, ch. 229, § 1; L. 1959, ch. 258, § 1; L. 2001, ch. 73, § 1; L. 2003, ch. 124, § 14; L. 2004, ch. 152, § 5; L. 2009, ch. 119, § 10; July 1.



66-1,108a Regulation of motor carriers; powers granted to state corporation commission.

66-1,108a. Regulation of motor carriers; powers granted to state corporation commission. As applied to the regulation of motor carriers, the provisions of this act and all grants of power, authority and jurisdiction herein made to the state corporation commission shall be liberally construed, and all incidental powers necessary to carry into effect the provisions of this act are expressly granted to and conferred upon the state corporation commission.

History: L. 2004, ch. 152, § 2; May 27.



66-1,108b Same; powers of state corporation commission.

66-1,108b. Same; powers of state corporation commission. The state corporation commission is given full power, authority and jurisdiction to supervise and control motor carriers, as defined in K.S.A. 66-1,108, and amendments thereto, doing business or procuring business in Kansas, and is empowered to do all things necessary and convenient for the exercise of such power, authority and jurisdiction. The commission shall have general supervision of all motor carriers operating in this state. The commission shall inquire into any neglect or violations of the laws pertaining to the regulation of motor carriers of this state by any motor carrier or any person retaining the transportation services of that motor carrier. From time to time, the commission shall carefully examine and inspect the  condition of each motor carrier, its equipment, the manner of its conduct and its management with reference to the public safety and convenience. Nothing in this section shall be construed as relieving any motor carrier from responsibility or liability for damage to person or property.

History: L. 2004, ch. 152, § 3; May 27.



66-1,108c Same; examination of accounts and records.

66-1,108c. Same; examination of accounts and records. The state corporation commission shall have the authority to examine all accounts and records pertaining to its regulation of motor carriers. The agents, accountants, examiners or inspectors designated by the commission shall have authority under the direction of the transportation division to inspect and examine any and all books, accounts, papers, records, property and memoranda pertinent to its regulation of motor carriers.

History: L. 2004, ch. 152, § 4; May 27.



66-1,109 Regulation of motor carriers; exemptions of certain carriers, certain transporters and certain uses from act.

66-1,109. Regulation of motor carriers; exemptions of certain carriers, certain transporters and certain uses from act. This act shall not require the following carriers to obtain a certificate, license or permit from the commission or file rates, tariffs, annual reports or provide proof of insurance with the commission:

(a) Transportation by motor carriers wholly within the corporate limits of a city or village in this state, or between contiguous cities or villages in this state or in this and another state, or between any city or village in this or another state and the suburban territory in this state within three miles of the corporate limits, or between cities and villages in this state and cities and villages in another state which are within territory designated as a commercial zone by the relevant federal authority, except that none of the exemptions specified in this subsection (a) shall apply to wrecker carriers;

(b) a private motor carrier who operates within a radius of 25 miles beyond the corporate limits of its city or village of domicile, or who operates between cities and villages in this state and cities and villages in another state which are within territory designated as a commercial zone by the relevant federal authority. For the purpose of this subsection, "domicile" shall mean the principal place of business of a motor carrier;

(c) the owner of livestock or producer of farm products transporting livestock of such owner or farm products of such producer to market in a motor vehicle of such owner or producer, or the motor vehicle of a neighbor on the basis of barter or exchange for service or employment, or to such owner or producer transporting supplies for the use of such owner or producer in a motor vehicle of such owner or producer, or in the motor vehicle of a neighbor on the basis of barter or exchange for service or employment;

(d) (1) the transportation of children to and from school; (2) to motor vehicles owned by schools, colleges, and universities, religious or charitable organizations and institutions, or governmental agencies, when used to convey students, inmates, employees, athletic teams, orchestras, bands or other similar activities; or (3) motor vehicles owned by nonprofit organizations meeting the qualification requirements of section 501(c) of the internal revenue code of 1986, and amendments thereto, when transporting property or materials belonging to the owner of the vehicle;

(e) a new vehicle dealer as defined by K.S.A. 8-2401, and amendments thereto, when transporting property to or from the place of business of such dealer;

(f) motor vehicles carrying tools, property or material belonging to the owner of the vehicle and used in repair, building or construction work, not having been sold or being transported for the purpose of sale;

(g) persons operating motor vehicles which have an ad valorem tax situs in and are registered in the state of Kansas, and used only to transport grain from the producer to an elevator or other place for storage or sale for a distance of not to exceed 50 miles;

(h) the operation of hearses, funeral coaches, funeral cars or ambulances by motor carriers;

(i) motor vehicles owned and operated by the United States, the District of Columbia, any state, any municipality or any other political subdivision of this state, including vehicles used exclusively for handling U.S. mail, and the operation of motor vehicles used exclusively by organizations operating public transportation systems pursuant to 49 U.S.C. §§ 5307, 5310 and 5311;

(j) any motor vehicle with a normal seating capacity of not more than the driver and 15 passengers while used for vanpooling or otherwise not-for-profit in transporting persons who, as a joint undertaking, bear or agree to bear all the costs of such operations, or motor vehicles with a normal seating capacity of not more than the driver and 15 passengers for not-for-profit transportation by one or more employers of employees to and from the factories, plants, offices, institutions, construction sites or other places of like nature where such persons are employed or accustomed to work;

(k) motor vehicles used to transport water for domestic purposes, as defined by K.S.A. 82a-701(c), and amendments thereto, or livestock consumption;

(l) transportation of sand, gravel, slag stone, limestone, crushed stone, cinders, calcium chloride, bituminous or concrete mixtures, blacktop, dirt or fill material to a construction site, highway maintenance or construction project or other storage facility and the operation of ready-mix concrete trucks in transportation of ready-mix concrete;

(m) the operation of a vehicle used exclusively for the transportation of solid waste, as the same is defined by K.S.A. 65-3402, and amendments thereto, to any solid waste processing facility or solid waste disposal area, as the same is defined by K.S.A. 65-3402, and amendments thereto;

(n) the transporting of vehicles used solely in the custom combining business when being transported by persons engaged in such business;

(o) the operation of vehicles used for servicing, repairing or transporting of implements of husbandry, as defined in K.S.A. 8-1427, and amendments thereto, by a person actively engaged in the business of buying, selling or exchanging implements of husbandry, if such operation is within 100 miles of such person's established place of business in this state;

(p) transportation by taxi or bus companies operated exclusively within any city or within 25 miles of the point of its domicile in a city. For the purpose of this subsection, "domicile" shall mean the principal place of business of a motor carrier;

(q) a vehicle being operated with a dealer license plate issued under K.S.A. 8-2406, and amendments thereto, and in compliance with K.S.A. 8-136, and amendments thereto, and vehicles being operated with a full-privilege license plate issued under K.S.A. 8-2425, and amendments thereto;

(r) the operation of vehicles used for transporting materials used in the servicing or repairing of the refractory linings of industrial boilers;

(s) transportation of newspapers published at least one time each week;

(t) transportation of animal dung to be used for fertilizer;

(u) the operation of ground water well drilling rigs;

(v) the transportation of cotton modules from the field to the gin;

(w) the transportation of custom harvested silage, including, but not limited to, corn, wheat and milo; and

(x) private motor carriers domiciled in Kansas operating commercial motor vehicles (CMV) with a gross vehicle weight (GVW), gross vehicle weight rating (GVWR), gross combination weight (GCW), or gross combination weight rating (GCWR) of 10,001 to 26,000 pounds and registered pursuant to K.S.A. 8-126 et seq., and amendments thereto. This exception does not apply to commercial motor vehicles, regardless of weight, which are designed or used to transport 16 or more passengers, including the driver, or intrastate public (for hire) motor carriers of property or passengers, or any motor vehicles which are used in the transportation of hazardous materials and required to be placarded pursuant to 49 C.F.R. part 172, subpart F. For the purpose of this subsection, "domicile" shall mean the principal place of business of a motor carrier or a permanent location in Kansas for a vehicle or vehicles annually registered in Kansas.

History: L. 1931, ch. 236, § 2; L. 1933, ch. 229, § 2; L. 1935, ch. 239, § 1; L. 1938, ch. 56, § 1; L. 1947, ch. 333, § 1; L. 1951, ch. 367, § 1; L. 1959, ch. 258, § 2; L. 1971, ch. 218, § 1; L. 1974, ch. 263, § 1; L. 1975, ch. 340, § 1; L. 1977, ch. 225, § 1; L. 1977, ch. 304, § 20; L. 1978, ch. 267, § 1; L. 1980, ch. 202, § 1; L. 1981, ch. 258, § 1; L. 1984, ch. 25, § 8; L. 1985, ch. 44, § 1; L. 1985, ch. 54, § 6; L. 1985, ch. 226, § 1; L. 1990, ch. 241, § 2; L. 1992, ch. 206, § 1; L. 1993, ch. 263, § 3; L. 1995, ch. 98, § 1; L. 1996, ch. 164, § 1; L. 2001, ch. 73, § 2; L. 2003, ch. 124, § 15; L. 2004, ch. 152, § 6; L. 2009, ch. 119, § 11; L. 2014, ch. 137, § 1; L. 2015, ch. 9, § 1; Apr. 9.



66-1,110 Public motor carriers of property, of household goods or passengers declared common carriers.

66-1,110. Public motor carriers of property, of household goods or passengers declared common carriers. All "public motor carriers of property, of household goods or of passengers" as defined in this act are hereby declared to be common carriers within the meaning of the public utility laws of this state, and are hereby declared to be affected with a public interest and subject to this act and to the laws of this state, including the regulation of all rates and charges now in force or that hereafter may be enacted, pertaining to public utilities and common carriers as far as applicable, and not in conflict.

History: L. 1931, ch. 236, § 3; L. 2001, ch. 92, § 8; July 1.



66-1,111 Types of carriers which must comply with act and other applicable laws.

66-1,111. Types of carriers which must comply with act and other applicable laws. No public motor carrier of property or passengers or private motor carrier of property or local cartage carrier shall operate any motor vehicle for the transportation of either persons or property on any public highway in this state except in accordance with the provisions of this act, and amendments thereto, and other applicable laws.

History: L. 1931, ch. 236, § 4; L. 1943, ch. 229, § 1; L. 1959, ch. 258, § 3; L. 1970, ch. 270, § 1; L. 2003, ch. 124, § 16; July 1.



66-1,112 Authority of commission to regulate public motor carriers; rate-making procedures; exemption from state antitrust laws, when.

66-1,112. Authority of commission to regulate public motor carriers; rate-making procedures; exemption from state antitrust laws, when. (a) The commission is hereby vested with power and authority and it shall be its duty to license, supervise and regulate every public motor carrier of property, of household goods or of passengers in this state, to the full extent not preempted by federal law, including fixing and approving reasonable maximum or minimum, or maximum and minimum rates, fares, charges, classifications and rules and regulations pertaining to the transportation of household goods or passengers as defined in 49 U.S.C. § 13102. The commission shall prescribe rules and regulations related to uniform cargo liability, uniform bills of lading, uniform cargo credit and antitrust immunity for joint-line rates and routes, classifications and mileage guides. The commission is hereby vested with power and authority and it shall be its duty to license, supervise and regulate every public motor carrier transporting property, household goods or passengers in this state, and to regulate and supervise the accounts, schedules, service and method of operation of same; to prescribe a uniform system and classification of accounts to be used; to require the filing of annual and other reports and any other data; and to supervise and regulate public motor carriers transporting property, household goods or passengers in all matters affecting the relationship between such public motor carriers of property, of household goods or of passengers and the traveling and shipping public.

(b) The commission shall have power and authority, by general order or otherwise, to prescribe reasonable and necessary rules and regulations governing all such motor carriers. All laws relating to the powers, duties, authority and jurisdiction of the corporation commission over common carriers are hereby made applicable to all such motor carriers except as herein otherwise specifically provided.

(c) In order to insure nondiscriminatory, nonpreferential and just and reasonable rates, joint rates, fares, tolls, charges and exactions for all shippers, the commission shall establish rate-making procedures for all motor common carriers, including collective rate-making procedures for joint consideration, initiation and establishment of such rates and charges for transporting household goods or passengers as defined in 49 U.S.C. § 13102. The commission shall prescribe reasonable rules and regulations related to uniform cargo liability, uniform bills of lading, uniform cargo credit and antitrust immunity for joint-line rates and routes, classifications and mileage guides. Joint and collective rate-making shall be limited to:

(1) That which is necessary to formulate one or more joint rates as such term is used in K.S.A. 66-117, and amendments thereto;

(2) general rate increases or decreases if the tariff proposal gives shippers, under procedures approved by the commission, at least 15 days' notice of the proposal and an opportunity to present comments on it before a tariff is filed with the commission and if discussion of such increases or decreases is related to industry average carrier costs and does not include discussion related exclusively to individual markets or particular single-line rates;

(3) changes in commodity classifications;

(4) changes in tariff structures if discussion of such changes is related to industry average carrier costs and does not include discussion related exclusively to individual markets or particular single-line rates; and

(5) publishing of tariffs, filing of independent actions for individual members and changes in rules and regulations which are of at least substantially general application throughout the area in which such changes will apply.

(d) The provisions of K.S.A. 50-101 et seq., and amendments thereto, shall not apply to the activities and procedures of persons, groups, agencies, bureaus or other entities where such activities and procedures have received approval by order of the commission under this statute.

History: L. 1931, ch. 236, § 5; L. 1933, ch. 229, § 3; L. 1982, ch. 274, § 1; L. 1995, ch. 98, § 2; L. 2001, ch. 92, § 9; L. 2003, ch. 124, § 17; July 1.



66-1,112g Private motor carrier permits; reports; rules and regulations.

66-1,112g. Private motor carrier permits; reports; rules and regulations. The commission shall issue permits to private motor carriers of property and require the filing of annual and other reports, and such additional data as may be required by the commission in carrying out the provisions of this act. The commission may adopt rules and regulations relating to private motor carriers of property.

History: L. 1933, ch. 229, § 10; L. 1982, ch. 275, § 2; July 1.



66-1,112h Voluntary suspensions of permits or licenses; period; effect.

66-1,112h. Voluntary suspensions of permits or licenses; period; effect. Upon the request of the holder of any private carrier permit or interstate license, while serving in the armed forces of the United States, the commission is hereby authorized to grant to such holder a suspension of such permit or license for such period and upon such terms and conditions as the commission may determine, except that nothing herein shall be construed to limit the authority of the commission to cancel or revoke a permit or license for violations of statutes or rules and regulations which have occurred prior to or during such suspension.

History: L. 1943, ch. 230, § 1; L. 1959, ch. 258, § 5; L. 2003, ch. 124, § 18; July 1.



66-1,112j Suspension or revocation of permit, certificate or interstate license; notice and hearing.

66-1,112j. Suspension or revocation of permit, certificate or interstate license; notice and hearing. Upon failure to comply with the provisions of the motor carrier law or other laws of the state relating to motor carriers, or upon failure to comply with motor carrier rules and regulations of the commission, or rules and regulations of the state property valuation department, the department of revenue relating to taxation of motor carriers, or the port of entry board relating to motor carriers, the commission may suspend or completely revoke, at any time, any permit, certificate or interstate license after notice and an opportunity to be heard has been given to the grantee in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1989, ch. 206, § 1; July 1.



66-1,113 Unreasonable charges prohibited.

66-1,113. Unreasonable charges prohibited. All transportation charges made by any public motor carrier transporting household goods or passengers shall be just and reasonable.

History: L. 1931, ch. 236, § 6; L. 1995, ch. 98, § 6; Apr. 13.



66-1,114 Public motor carriers certificates of convenience and necessity; to transport household goods or passengers; procedure to obtain; basis for issuance.

66-1,114. Public motor carriers certificates of convenience and necessity; to transport household goods or passengers; procedure to obtain; basis for issuance. (a) Except as hereinafter provided, it shall be unlawful for any public motor carrier to operate as a carrier of household goods or passengers in intrastate commerce within this state without first having obtained from the commission a certificate of convenience and necessity to transport household goods or passengers. The commission, upon the filing of an application for a certificate, shall fix a time and place for hearing thereon, which shall be not less than 20 and not more than 60 days after the filing and shall be conducted in accordance with the provisions of the Kansas administrative procedure act. Notices of hearings shall be published electronically on the commission's web site within three days of the filing of the application. Any person may offer testimony at such hearing.

(b) If the commission finds that the proposed service or any part thereof is proposed to be performed by the applicant, that the applicant is fit, willing and able to perform such service, and that the applicant is in compliance with the commission's safety rules and regulations, liability and cargo insurance requirements and other applicable state laws, the commission shall issue the certificate of convenience and necessity to transport household goods and passengers, except that if the commission finds that the proposed service is inconsistent with the public convenience and necessity, the commission shall not issue the certificate.

(c) Within 18 months of the issuance to a public motor carrier of a certificate of convenience and necessity to transport household goods or passengers, the commission shall verify that such public motor carrier continues to be fit, knowledgeable and in compliance with the commission's safety rules and regulations, liability and cargo insurance requirements and other applicable state laws.

History: L. 1931, ch. 236, § 7; L. 1970, ch. 269, § 1; L. 1973, ch. 260, § 1; L. 1974, ch. 264, § 1; L. 1981, ch. 259, § 1; L. 1982, ch. 275, § 3; L. 1983, ch. 223, § 2; L. 1988, ch. 356, § 236; L. 1995, ch. 98, § 7; L. 2000, ch. 78, § 6; L. 2003, ch. 124, § 19; L. 2010, ch. 39, § 1; July 1.



66-1,114b Public motor carrier of property other than household goods or passengers; certificate of public service; procedure to obtain; basis for issuance.

66-1,114b. Public motor carrier of property other than household goods or passengers; certificate of public service; procedure to obtain; basis for issuance.  (a) Except as hereinafter provided, it shall be unlawful for any public motor carrier to operate as a carrier of property other than household goods or as a carrier of passengers in intrastate commerce within this state without first having obtained from the commission a certificate of public service to transport property other than household goods or to transport passengers.

(b) The commission, upon the filing of an application for a certificate of public service, shall ascertain that the motor carrier is fit, knowledgeable and in compliance with the commission's safety rules and regulations, liability and cargo insurance requirements and other applicable state laws. Once a motor carrier submits a complete application demonstrating that the motor carrier is fit, knowledgeable and in compliance with the commission's safety rules and regulations, liability and cargo insurance requirements and other applicable state laws, the commission may issue that motor carrier a 30-day interim certificate of public service, signed and approved by the commission's executive director. A list of applications received shall be published electronically on the commission's web site, and shall state whether an interim certificate has been granted to the applicant. Any person who opposes the grant of a certificate of public service to a motor carrier applicant shall have 30 days from the commission's grant of an interim certificate to file a written protest with the commission. If no protest against a motor carrier applicant is filed before the expiration of the 30-day interim certificate, the commission may issue the motor carrier applicant a permanent certificate, signed and approved by the commission's executive director. If the commission finds that an applicant is not fit, knowledgeable, or in compliance with the commission's safety rules and regulations, liability and cargo insurance requirements and other applicable state laws, an order shall be issued denying the application. If the commission deems it necessary, a hearing may be held on any application, and any commission decision on such application shall be issued by order.

(c) Motor carriers holding a certificate of convenience and necessity to transport property other than household goods shall be considered as holding a certificate of public service to transport that property originally granted by the commission as a public motor carrier of property. Pursuant to federal law those motor carriers may transport that property originally granted by the commission statewide.

(d) Within 18 months of the issuance to a public motor carrier of a certificate of public service to transport property other than household goods or passengers, the commission shall verify that such public motor carrier continues to be fit, knowledgeable and in compliance with the commission's safety rules and regulations, liability and cargo insurance requirements and other applicable state laws.

History: L. 2000, ch. 78, § 1; L. 2003, ch. 124, § 20; L. 2010, ch. 39, § 2; L. 2013, ch. 14, § 2; July 1.



66-1,115 Private motor carriers of property must secure licenses or permits.

66-1,115. Private motor carriers of property must secure licenses or permits. It shall be unlawful for any private motor carrier to operate as a carrier of property or passengers within this state either in intrastate commerce or in interstate commerce without first having obtained from the commission a license or permit or without being registered pursuant to federal statutes. An application shall be made to the commission in writing stating such information as the commission may request. Upon receipt of such information and on compliance with the rules and regulations and payment of fees, the commission shall issue a license or permit to such applicant.

History: L. 1931, ch. 236, § 8; L. 1959, ch. 258, § 6; L. 1993, ch. 263, § 4; L. 2001, ch. 92, § 10; L. 2003, ch. 124, § 21; L. 2008, ch. 45, § 2; Apr. 10.



66-1,115a Granting of certain permits and certificates without formal hearing, when; notice.

66-1,115a. Granting of certain permits and certificates without formal hearing, when; notice. Notwithstanding the provisions of K.S.A. 66-1,114, and amendments thereto, the commission may issue or grant public motor carrier certificates or abandonments thereof without a formal hearing when the request for such issuance, grant or abandonment is made by verified application, and proper notice has been given in accordance with K.S.A. 66-1,114, and amendments thereto, if no protests are lodged against the granting of the application and if the applicant demonstrates the applicant is fit, willing and able to perform such service and is in compliance with the commission's safety rules and regulations. For applications of public motor carriers transporting household goods or passengers, if the commission finds that evidence shows that the proposed service is inconsistent with the public convenience and necessity, the commission shall not grant the application.

History: L. 1959, ch. 258, § 7; L. 1990, ch. 242, § 1; L. 1995, ch. 98, § 8; L. 2000, ch. 78, § 7; L. 2003, ch. 124, § 22; July 1.



66-1,116 Public motor carriers operating as common carriers in interstate commerce register in base state; exempt carriers shall provide certain information.

66-1,116. Public motor carriers operating as common carriers in interstate commerce register in base state; exempt carriers shall provide certain information. (a) It shall be unlawful for a public motor carrier of property, of household goods or of passengers to operate in interstate commerce regulated by the relevant federal agency without registering its motor vehicles in its base state pursuant to federal statutes in order to operate in Kansas.

(b) It shall be unlawful for a public motor carrier of property, of household goods or of passengers or a private motor carrier of property which is exempt from federal regulations, to operate in interstate commerce within this state, without having furnished the commission, in writing such information as the commission may request covering observance of state police regulations and the payments of the fees. This act shall apply to all persons and motor vehicles engaged in interstate commerce only to the extent permitted by the constitution and laws of the United States.

History: L. 1931, ch. 236, § 9; L. 1933, ch. 229, § 11; L. 1993, ch. 263, § 5; L. 2001, ch. 92, § 11; L. 2003, ch. 124, § 23; L. 2008, ch. 45, § 3; Apr. 10.



66-1,117 Forms of application; hearings concerning applications; written findings and recommendations to commission.

66-1,117. Forms of application; hearings concerning applications; written findings and recommendations to commission. The corporation commission shall prescribe forms of applications for certificates, permits and licenses for the use of prospective applicants and shall make regulations for the filing thereof. The commission may use a presiding officer from the office of administrative hearings as a presiding officer for any hearing that may be required concerning any application for a certificate or license and the presiding officer shall make written findings and recommendations to the commission.

History: L. 1931, ch. 236, § 10; L. 1959, ch. 258, § 8; L. 1988, ch. 356, § 237; L. 1989, ch. 283, § 10; L. 2000, ch. 78, § 8; L. 2004, ch. 145, § 28; July 1, 2008.



66-1,118 Assignment or transfer of certificate of convenience and necessity or certificate of public service; approval of commission; application; notice and hearing; findings.

66-1,118. Assignment or transfer of certificate of convenience and necessity or certificate of public service; approval of commission; application; notice and hearing; findings. (a) A certificate of public convenience and necessity or a certificate of public service issued under the provisions of the motor carrier act or any portion of the authority conferred thereby may not be assigned or transferred without the consent of the commission.

(b) Applications for transfer of any certificate of public convenience and necessity or any portion of the authority conferred thereby shall be filed jointly by the assignor and the assignee. The commission may issue the transfer, as prayed for, or issue the transfer for the partial exercise only of the privilege sought, and may attach to the exercise of the rights granted such terms and conditions as in the commission's judgment the public convenience and necessity may require. Approval of the proposed transfer application, either in whole or in part, shall be given only upon a finding by the commission that the applicant is fit, willing and able to perform such service, except that if the commission finds that evidence shows that the proposed service is inconsistent with the public convenience and necessity, the commission shall not approve the transfer.

(c) Application for the transfer of any certificate of public service shall be filed jointly by the transferor and the transferee and shall be subject to the same provisions as the original application for a certificate of public service.

History: L. 1931, ch. 236, § 11; L. 1933, ch. 229, § 12; L. 1959, ch. 258, § 9; L. 1988, ch. 356, § 238; L. 1989, ch. 206, § 3; L. 1995, ch. 98, § 9; L. 2000, ch. 78, § 9; July 1.



66-1,119 Change; abandonment or discontinuance of service; consent of commission; failure to annually renew.

66-1,119. Change; abandonment or discontinuance of service; consent of commission; failure to annually renew. No public motor carrier authorized by this act to operate shall change, abandon or discontinue any service established by this act or operations under any certificate of convenience and necessity issued for carriers of household goods or passengers without consent of the commission after written application. Failure of any motor carrier to annually renew its authority, certificate or permit in a timely manner shall result in a termination of that motor carrier's authority by operation of law. A list of applications for changes to, abandonments of or discontinuances of any authority, as well as any abandonments of authority by operation of law for failure to renew, shall be published on the commission's web site.

History: L. 1931, ch. 236, § 12; L. 1941, ch. 300, § 1; L. 1957, ch. 348, § 1; L. 1959, ch. 258, § 10; L. 1988, ch. 356, § 239; L. 2000, ch. 78, § 10; L. 2003, ch. 124, § 24; July 1.



66-1,119a Lease or assignment of territory, operating rights and authority prohibited; pooling agreement; action by commission; procedure.

66-1,119a. Lease or assignment of territory, operating rights and authority prohibited; pooling agreement; action by commission; procedure. No public motor carrier authorized under the provisions of the motor carrier act to operate shall by contract, lease, agreement or any other means made with any person, partnership, association or corporation, lease or assign any authority or operating rights to perform any transportation service or operations authorized or assign any territory granted by any certificate of convenience and necessity or certificate of public service issued to such motor carrier. When the relevant federal agency has issued an order approving and authorizing a pooling agreement between two or more motor carriers covering points and places in this state, nothing herein shall be construed as prohibiting, invalidating or otherwise affecting any agreement between such motor carriers insofar as it relates to service or operations between the same points and places in intrastate commerce within this state. Any such order shall be filed with the corporation commission, and such agreement shall not be effective unless the commission finds that the proposed service or any part thereof is proposed to be performed by the applicants and that the applicants are fit, willing and able to perform such service or fit, knowledgeable and in compliance with the commission's safety rules and regulations and liability and cargo insurance requirements. If the commission makes such findings, the commission shall approve such agreement, except that if the commission finds that the proposed service is inconsistent with the public convenience and necessity, the commission shall not approve the agreement.

History: L. 1957, ch. 348, § 2; L. 1974, ch. 265, §1; L. 1982, ch. 275, § 4; L. 1988, ch. 356, § 240; L. 1995, ch. 98, § 10; L. 2000, ch. 78, § 11; July 1.



66-1,126 Violation of act relating to certificate, license, permit or report; failure to comply with certain commission orders; penalty.

66-1,126. Violation of act relating to certificate, license, permit or report; failure to comply with certain commission orders; penalty. Any person who shall operate as any carrier to which this act applies without first obtaining a certificate, permit or license or in violation of any of the terms thereof, or who fails to make any return or report required by this act or by the commission, or who denies to the commission access to such carrier's books or records, or who fails to comply with any commission order requiring the payment of a penalty, orders requiring the cease and desist of certain operations or orders placing a motor carrier out of service, shall be guilty of a misdemeanor and shall be punished as provided in K.S.A. 66-1,130, and amendments thereto.

History: L. 1931, ch. 236, § 19; L. 1995, ch. 98, § 11; L. 2003, ch. 124, § 25; July 1.



66-1,128 Motor carrier liability insurance requirements; self-insurance, when.

66-1,128. Motor carrier liability insurance requirements; self-insurance, when. (a) Except as provided in subsection (c) or pursuant to federal statutes, no certificate, permit, or license shall be issued by the commission to any public motor carrier of property, household goods or passengers or private motor carrier of property, until the applicant has filed with the commission a liability insurance policy approved by the commission, in such reasonable amounts as the commission determines by rules and regulations is necessary to adequately protect the interest of the public with due regard to the number of persons and amount of property involved. Such amounts shall not be less than $100,000 for personal injury or death to any one person in any one accident, $300,000 for injury or death to two or more persons in any one accident and $50,000 for loss to property of others in any one accident, which liability insurance shall bind the obligors to pay compensation for injuries to persons and loss of or damage to property resulting from the negligent operation of such carrier.

(b) The liability insurance policy required to be filed by any resident applicant shall be in an insurance company or association authorized to transact business in this state. Such policy of any nonresident applicant may be afforded by an insurance company not authorized to do business in this state which has given the commissioner of insurance of this state a power of attorney authorizing such commissioner to accept service on its behalf of notice or process in any action upon such policy. Such company not authorized to do business in this state shall have on file with such commissioner a form as prescribed by subsection (b) of K.S.A. 40-3106, and amendments thereto. A certificate of any insurance company or association, in a form approved by the commission certifying that there is in effect the liability insurance required by this section, may be filed in lieu of the insurance policy itself. In the event such certificate is filed, such company shall furnish to the commission upon its request a duplicate original of the insurance policy and all endorsements thereon. No other or additional bonds or licenses than those prescribed in this act shall be required of any motor carrier by any city or town or other agency of the state.

(c) Any public motor carrier of property, household goods or passengers or private motor carrier of property in whose name more than 25 motor vehicles are registered may qualify as a self-insurer by obtaining a certificate of self-insurance from the commissioner of insurance. Upon application of any such carrier, the commissioner of insurance may issue a certificate of self-insurance, if the commissioner is satisfied that such carrier is possessed and will continue to be possessed of ability to pay any judgment obtained against such carrier arising out of the ownership, operation, maintenance or use of any motor vehicle registered in such carrier's name.

(d) Upon notice and a hearing in accordance with the provisions of the Kansas administrative procedure act, the commissioner of insurance may cancel a certificate of self-insurance upon reasonable grounds. Failure to pay any judgment against a self-insurer, arising out of the ownership, operation, maintenance or use of a motor vehicle registered in such self-insurer's name, within 30 days after such judgment shall have become final, shall constitute reasonable grounds for the cancellation of a certificate of self-insurance.

History: L. 1931, ch. 236, § 21; L. 1949, ch. 337, § 1; L. 1953, ch. 296, § 1; L. 1959, ch. 258, § 11; L. 1975, ch. 341, § 1; L. 1978, ch. 268, § 1; L. 1982, ch. 276, § 1; L. 1988, ch. 356, § 241; L. 1993, ch. 263, § 6; L. 2001, ch. 92, § 12; L. 2003, ch. 124, § 26; L. 2008, ch. 45, § 4; Apr. 10.



66-1,129 Motor carriers; safety rules and regulations adopted by commission; exceptions.

66-1,129. Motor carriers; safety rules and regulations adopted by commission; exceptions. (a) The commission shall adopt rules and regulations necessary to carry out the provisions of this act. No public motor carrier of property, household goods or passengers or private motor carrier of property shall operate or allow the operation of any motor vehicle on any public highway in this state except within the provisions of the rules and regulations adopted by the commission. Rules and regulations adopted by the commission shall include:

(1) Every vehicle unit shall be maintained in a safe and sanitary condition at all times.

(2) Every driver of a public or private motor carrier, except the driver of a farm vehicle, operating as a carrier of intrastate commerce within this state, shall be at least 18 years of age. All such drivers shall be competent to operate the motor vehicle under such driver's charge.

(3) Minimum age requirements for every driver of a motor carrier, operating as a carrier of interstate commerce, shall be consistent with federal motor carrier regulations.

(4) Hours of service for operators of all motor carriers to which this act applies shall be fixed by the commission.

(5) Accidents arising from or in connection with the operation of motor carriers shall be reported to the commission within the time, in the detail and in the manner as the commission requires.

(6) Every motor carrier shall have attached to each unit or vehicle distinctive marking adopted by the commission.

(7) Motor carrier transportation requirements that are consistent with continuation of the federal motor carrier safety assistance program and other federal requirements concerning transportation of hazardous materials.

(b) No rules and regulations adopted by the commission pursuant to this section shall require the operator of any motor vehicle having a gross vehicle weight rating or gross combination weight rating of not more than 10,000 pounds to submit to a physical examination, unless required by federal laws or regulations.

(c) The provisions of 49 C.F.R. parts 390-399 adopted by reference in the rules and regulations of the commission shall not apply to the following, while engaged in the carriage of intrastate commerce:

(1) The owner of livestock or producer of farm products transporting livestock of such owner or farm products of such producer to market in a motor vehicle of such owner or producer, or the motor vehicle of a neighbor on the basis of barter or exchange for service or employment, or to such owner or producer transporting supplies for the use of such owner or producer in or producer, or in the motor vehicle of a neighbor on the basis of barter or exchange for service or employment.

(2) The transportation of children to and from school, or to motor vehicles owned by schools, colleges, and universities, religious or charitable organizations and institutions, or governmental agencies, when used to convey students, inmates, employees, athletic teams, orchestras, bands or other similar activities.

(3) Private motor carriers domiciled in Kansas operating commercial motor vehicles (CMV) with a gross vehicle weight (GVW), gross vehicle weight rating (GVWR), gross combination weight (GCW), or gross combination weight rating (GCWR) of 10,001 to 26,000 pounds and registered pursuant to K.S.A. 8-126 et seq., and amendments thereto. Such carriers shall comply with 49 C.F.R. part 393, subpart I (load securement) and subpart F (coupling devices), as adopted by K.A.R. 82-4-3i; and 49 C.F.R. part 396.17 (annual inspection), as adopted by K.A.R. 82-4-3j. Any deficiencies related to the above regulations discovered roadside or any defects identified at the time of the annual inspection shall be corrected prior to returning the commercial motor vehicle to operational status. This exception does not apply to commercial motor vehicles, regardless of weight, which are designed or used to transport 16 or more passengers, including the driver, or intrastate public (for hire) motor carriers of property or passengers, or any motor vehicles which are used in the transportation of hazardous materials and required to be placarded pursuant to 49 C.F.R. part 172, subpart F. For the purpose of this subsection "domicile" shall mean the principal place of business of a motor carrier or a permanent location in Kansas for a vehicle or vehicles annually registered in Kansas.

(4) Persons operating motor vehicles which have an ad valorem tax situs in and are registered in the state of Kansas, and used only to transport grain from the producer to an elevator or other place for storage or sale for a distance of not to exceed 50 miles.

(5) The operation of hearses, funeral coaches, funeral cars or ambulances by motor carriers.

(6) Motor vehicles owned and operated by the United States, the District of Columbia, any state, any municipality or any other political subdivisions of this state.

(7) Any motor vehicle with a normal seating capacity of not more than 15 people, including the driver, while used for vanpooling or otherwise not-for-profit in transporting persons who, as a joint undertaking, bear or agree to bear all the costs of such operations, or motor vehicles with a normal seating capacity of not more than 15 people, including the driver, for not-for-profit transportation by one or more employers of employees to and from the factories, plants, offices, institutions, construction sites or other places of like nature where such persons are employed or accustomed to work.

(8) The operation of vehicles used for servicing, repairing or transporting of implements of husbandry, as defined in K.S.A. 8-1427, and amendments thereto, by a person actively engaged in the business of buying, selling or exchanging implements of husbandry, if such operation is within 100 miles of such person's established place of business in this state, unless the implement of husbandry is transported on a commercial motor vehicle.

History: L. 1931, ch. 236, § 22; L. 1959, ch. 258, § 12; L. 1965, ch. 506, § 36; L. 1976, ch. 289, § 1; L. 1977, ch. 226, § 1; L. 1978, ch. 269, § 1; L. 1985, ch. 227, § 1; L. 1988, ch. 356, § 242; L. 1990, ch. 241, § 3; L. 2001, ch. 73, § 3; L. 2003, ch. 124, § 27; L. 2004, ch. 152, § 7; L. 2013, ch. 14, § 3; L. 2014, ch. 137, § 2; L. 2015, ch. 9, § 2; Apr. 9.



66-1,129a Motor carriers, suspension, revocation or amendment of certificate; notice; hearing; impoundment of motor carrier's vehicles; sale of such vehicles; proceeds; requirements.

66-1,129a. Motor carriers, suspension, revocation or amendment of certificate; notice; hearing; impoundment of motor carrier's vehicles; sale of such vehicles; proceeds; requirements. (a) The commission, at any time for good cause shown, may suspend the operation of any motor carrier subject to economic or safety rules and regulations adopted by the commission. Upon notice and an opportunity to be heard in accordance with the provisions of the Kansas administrative procedure act, the commission may revoke, amend, initiate sanctions or fine any motor carrier who has a certificate, license or permit issued by the commission or is subject to the safety rules and regulations adopted by the commission. Any motor carrier suspended prior to a hearing must be afforded the opportunity of a hearing on the matter. If such a hearing is requested, the hearing shall be held within 10 days of the request.

(b) The director of the commission's transportation division, at any time for good cause shown, may request the Kansas highway patrol to impound a motor carrier's vehicle or vehicles when that motor carrier has:

(1) Failed to comply with an out-of-service order;

(2) failed to comply with a cease or desist order;

(3) failed to obtain commission authority to operate;

(4) failed to pay a commission-assessed civil penalty; or

(5) has otherwise failed to comply with a commission order. Any motor carrier whose vehicle is impounded prior to a hearing must be afforded the opportunity of a hearing on the matter. If such a hearing is requested, the hearing shall be held within 10 days of the request.

(c) The commission is authorized to enter into any contracts or agreements necessary with the superintendent of the Kansas highway patrol, in order to provide facilities and personnel to accomplish the impounding of vehicles.

(d) If the owner of a motor vehicle which has been impounded pursuant to this section refuses to pay any towing, impoundment, storage or other fees relating to the impoundment of such vehicle or fails to take possession of such vehicle within 30 days following the date of the expiration of the impoundment period, such vehicle shall be deemed abandoned and the vehicle may be disposed of by the person having possession of such vehicle.

(1) If the person having possession of such vehicle is a public agency, disposition of such vehicle shall be in compliance with the procedures for notice and public auction provided by paragraph (2) of subsection (a) of K.S.A. 8-1102, and amendments thereto.

(2) If the person having possession of such vehicle is not a public agency, disposition of such vehicle shall be in compliance with K.S.A. 8-1103 through 8-1108, and amendments thereto.

(3) For the purposes of disposing of a vehicle that has been impounded by the state corporation commission under the authority granted by section (b), if the state corporation commission is in possession of the vehicle, the state corporation commission shall be considered a public agency for the purpose of disposing of an abandoned vehicle under the provisions of K.S.A. 8-1102, and amendments thereto.

(e) Notwithstanding the provisions of subsection (c)(3) of K.S.A. 8-1102, and amendments thereto, the proceeds from the sale of any vehicle impounded at the direction of the director of the division of transportation of the state corporation commission, received pursuant to subsection (b), except for reimbursement of expenses of the impoundment and sale, by any public agency, including the state corporation commission, shall be deposited in the state treasury in accordance with K.S.A. 75-4215, and amendments thereto, and shall be credited to the state general fund.

History: L. 1990, ch. 241, § 1; L. 1993, ch. 263, § 7; L. 2003, ch. 124, § 28; L. 2008, ch. 42, § 1; July 1.



66-1,129b Intrastate transportation of certain hazardous materials; authorizing federal exemption.

66-1,129b. Intrastate transportation of certain hazardous materials; authorizing federal exemption. The provisions of 49 C.F.R. § 173.5-agricultural operations; 49 C.F.R. § 173.6-materials of trade; and 49 C.F.R. § 173.8-exceptions for nonspecification packagings used in intrastate transportation, in effect on the effective date of this act, or any later version as adopted by the commission in rules and regulations, are hereby adopted.

History: L. 1998, ch. 157, § 1; L. 2001, ch. 92, § 13; L. 2013, ch. 14, § 4; July 1.



66-1,130 Violation of act; penalty.

66-1,130. Violation of act; penalty. (a) Except as provided in subsection (b), every carrier to which this act applies and every person who violates or who procures, aids or abets in the violating of any provision of this act, or who fails to obey any order, decision or rule and regulation of the commission, or who procures or aids or abets any person in his failure to obey such order, decision or rule and regulation, shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not exceeding $500.

(b) (1) Every carrier who violates the provisions of K.S.A. 66-1,111 or 66-1,128, and amendments thereto, or violates rules and regulations adopted pursuant to K.S.A. 66-1,129, and amendments thereto, except for violations specified in paragraph (2), shall pay a fine in accordance with K.S.A. 8-2118, and amendments thereto.

(2) The following violations of rules and regulations adopted pursuant to K.S.A. 66-1,129, and amendments thereto, shall be deemed misdemeanors under subsection (a):

(A) All hazardous materials violations;

(B) false report of drivers' record of duty status (49 C.F.R. § 395.8(e));

(C) driver uses or is in possession of drugs (49 C.F.R. § 392.4(a));

(D) possession, use or under influence of alcohol four hours prior to duty (49 C.F.R. § 392.5(a));

(E) violation of out-of-service order for alcohol violation (49 C.F.R. § 392.5(c)(2));

(F) fraudulent records (49 C.F.R. § 390.35);

(G) failing to comply with an unsatisfactory safety rating, out-of-service (49 C.F.R. § 385.13(d));

(H) failing to comply with imminent hazard, out-of-service order (49 C.F.R. § 385.72(b));

(I) operating in interstate commerce on or after out-of-service order (49 C.F.R. § 385.325(c));

(J) refusal to submit to a required alcohol or controlled substance test (49 C.F.R. § 382.211);

(K) assistance in investigations and special studies (49 C.F.R. § 390.15);

(L) refusal to allow inspections of motor vehicles in operation (49 C.F.R. § 396.9);

(M) interstate driver under 21 years of age (49 C.F.R. § 391.11(b)(1));

(N) non-English speaking driver (49 C.F.R. § 391.11(b)(2));

(O) driving a commercial motor vehicle while disqualified (49 C.F.R. § 391.15(a));

(P) unsafe operations of commercial motor vehicle forbidden (49 C.F.R. § 396.7);

(Q) failure to correct defects noted on inspection report (49 C.F.R. § 396.9(d)(2));

(R) carrier requiring or allowing operation of vehicle driver under influence of alcohol or drugs (49 C.F.R. § 392.5(b)(1) and (2));

(S) railroad grade crossing, stop required (49 C.F.R. § 392.1);

(T) driving commercial motor vehicle after placed out-of-service (49 C.F.R. § 395.13(d)); or

(U) inspection, repair and maintenance, parts and accessories (49 C.F.R. § 396.3(a)(1)).

History: L. 1931, ch. 236, § 23; L. 2003, ch. 124, § 29; L. 2004, ch. 114, § 6; L. 2006, ch. 133, § 4; July 1.



66-1,131 Duty of sheriffs, peace officers and county attorneys.

66-1,131. Duty of sheriffs, peace officers and county attorneys. It shall be the duty of the sheriffs or other peace officers of any county or of this state to make arrests, and the county attorneys to prosecute all violations of the provisions of this act.

History: L. 1931, ch. 236, § 24; L. 1933, ch. 229, § 14; July 1.



66-1,132 Former certificates remain in force.

66-1,132. Former certificates remain in force. Certificates issued to public carriers by the commission under the authority of chapter 206 [66-196 to 66-1,107] of the Laws of 1925 shall remain in effect hereunder.

History: L. 1931, ch. 236, § 25; July 1.



66-1,133 Sections 66-196 to 66-1,107 repealed in part.

66-1,133. Sections 66-196 to 66-1,107 repealed in part. All parts of chapter 206 of the Laws of 1925 and chapter 222 of the Laws of 1929 (being sections 66-196 to 66-1,107, inclusive, of the 1930 Supplement to the Revised Statutes of Kansas, 1923), inconsistent or in conflict with this act are hereby repealed.

History: L. 1931, ch. 236, § 26; July 1.



66-1,134 Sections 66-196 to 66-1,133 repealed in part.

66-1,134. Sections 66-196 to 66-1,133 repealed in part. Sections 66-1,108, 66-1,109, 66-1,112, 66-1,116, 66-1,118 and 66-1,131 of the Revised Statutes Supplement of 1931, and all parts of sections 66-196 to 66-1,133, inclusive, of the Revised Statutes Supplement of 1931, inconsistent or in conflict with this act are hereby repealed.

History: L. 1933, ch. 229, § 16; July 1.



66-1,135 Invalidity of part.

66-1,135. Invalidity of part. If any section, subsection, clause, sentence or phrase of this act is for any reason held to be unconstitutional and invalid, such decision shall not affect the validity of the remaining portions of this act. The legislature hereby declares that it would have passed this act and each section, subsection, sentence, clause or phrase thereof irrespective of the fact that any one or more of the sections, subsections, sentences, clauses or phrases be declared unconstitutional.

History: L. 1933, ch. 229, § 15; July 1.



66-1,138 Certain vehicles exempt from 66-1,139 and 66-1,140.

66-1,138. Certain vehicles exempt from 66-1,139 and 66-1,140. K.S.A. 66-1,139 and 66-1,140 shall not apply to any truck, truck tractor or passenger vehicle used in operations exempt under the provisions of K.S.A. 66-1,109 and any amendments thereto.

History: L. 1955, ch. 297, § 1; L. 1956, ch. 50, § 1; L. 1957, ch. 350, § 1; July 1.



66-1,139 Registration of interstate carriers in base state; registration of intrastate carriers with corporation commission; regulatory fees; disposition; exemptions; application requirements; certain interstate carriers may display identification on side.

66-1,139. Registration of interstate carriers in base state; registration of intrastate carriers with corporation commission; regulatory fees; disposition; exemptions; application requirements; certain interstate carriers may display identification on side. (a) All interstate regulated public motor carriers of property, of household goods or of passengers who operate a motor vehicle in Kansas shall register their motor vehicles in their base state pursuant to federal statutes, unless exempted under the provision of K.S.A. 66-1,109, and amendments thereto.

(b) All intrastate public motor carriers of property, household goods or passengers private motor carriers of property shall register with the commission all trucks or truck tractors as defined by K.S.A. 8-126, and amendments thereto, and all other passenger vehicles used to transport persons for hire, used in the operation of their business as such, except those used in operations exempted under the provisions of K.S.A. 66-1,109, and amendments thereto.

(c) Interstate motor carriers which have been granted authority by the commission to transport commodities exempt from the jurisdiction of the relevant federal authority and who operate for hire or who operate as private motor carriers shall register all trucks or truck tractors as defined by K.S.A. 8-126, and amendments thereto, and all other passenger vehicles used to transport persons for hire, used in the operation of their business as such, except those used in operations exempted under the provisions of K.S.A. 66-1,109, and amendments thereto. For the purpose of assisting in paying the cost of supervision and regulation of motor carriers, every such carrier shall annually pay to the commission for each calendar year a regulatory fee of $10 for each truck, truck tractor or passenger vehicle registered with the commission. No fee shall be charged for a trailer or semitrailer. Interstate motor carriers that are already registered pursuant to subsection (a), shall not be required to register under this subsection.

(d) All applications for registration shall be made on forms furnished by the commission. Applications for registration of interstate common or contract motor carriers shall include on the application the quantity of trucks, truck tractors or passenger vehicles used by the motor carriers on which a fee is required to be paid. Applications for registration of intrastate common motor carriers, private motor carriers, and interstate exempt motor carriers shall include the complete vehicle identification numbers and the year and make of all trucks, truck tractors or passenger vehicles used by the motor carrier, on which a fee is required to be paid, and the application shall be accompanied by the required fee. The fees shall be due January 1 and shall be paid not later than January 15. Upon receipt of the application and fee, the commission shall issue to the carrier appropriate credentials for each vehicle registered.

(e) The commission shall remit all moneys received by it or for it in payment of fees imposed under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the motor carrier license fees fund.

History: L. 1955, ch. 297, § 2; L. 1956, ch. 50, § 2; L. 1957, ch. 350, § 2; L. 1968, ch. 159, § 1; L. 1976, ch. 288, § 2; L. 1982, ch. 277, § 1; L. 1985, ch. 224, § 3; L. 1989, ch. 207, § 1; L. 1992, ch. 26, § 1; L. 1993, ch. 263, § 8; L. 2001, ch. 92, § 14; L. 2003, ch. 124, § 30; L. 2008, ch. 45, § 5; Apr. 10.



66-1,139a Unified carrier registration clearing fund.

66-1,139a. Unified carrier registration clearing fund. All amounts collected under K.S.A. 66-1,139, and amendments thereto, for the purpose of registration of motor vehicles, pursuant to federal statutes, shall be remitted by the state corporation commission to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the unified carrier registration clearing fund which is hereby created. The state corporation commission shall reconcile such clearing fund monthly with balances remitted in accordance with this section.

History: L. 1993, ch. 263, § 1; L. 2001, ch. 5, § 273; L. 2001, ch. 167, § 6; L. 2008, ch. 45, § 6; Apr. 10.



66-1,140 Rules and regulations governing registration and fees for certain vehicles used temporarily; vehicles entering state on occasional trips; designation of superintendent of the highway patrol as issuing agent; acknowledgments.

66-1,140. Rules and regulations governing registration and fees for certain vehicles used temporarily; vehicles entering state on occasional trips; designation of superintendent of the highway patrol as issuing agent; acknowledgments. (a) The commission shall make reasonable rules and regulations specifying circumstances under which substitute or extra trucks, truck tractors or passenger vehicles to be used temporarily in cases of emergency or for special occasional trips by carriers currently licensed by the commission may be registered and shall prescribe and collect a reasonable registration fee therefor, not exceeding $10 for each truck, truck tractor or passenger vehicle. The term of such registration shall be for such period of time as the commission shall prescribe by rules and regulations.

(b) The commission shall also provide for special registration for trucks, truck tractors or passenger vehicles not registered under the provisions of K.S.A. 66-1,139, and amendments thereto, which enter the state only on an occasional trip or in temporary service and shall collect $15 as a fee therefor.

(c) By contract entered into by the commission, the superintendent of the Kansas highway patrol and the secretary of the department of revenue, the commission may designate the superintendent and secretary as agents authorized to provide the special registrations under either subsection (a) or (b) so that such registrations will be obtainable at motor carrier inspection stations and department of revenue offices. In such event, the superintendent or the superintendent's designee and the secretary or the secretary's designee may provide such special registrations pursuant to the terms and conditions of the applicable contract. The commission or its designated agent shall acknowledge special registration under either subsection (a) or (b), which acknowledgment shall accompany the vehicle and be used and accepted as evidence of such registration; and when necessary, such acknowledgment shall be by telegram.

History: L. 1955, ch. 297, § 3; L. 1956, ch. 50, § 3; L. 1957, ch. 350, § 3; L. 1977, ch. 304, § 21; L. 1988, ch. 266, § 5; L. 2003, ch. 124, § 31; July 1.



66-1,141 Provisions of 66-1,138 to 66-1,140 supplemental to ch. 66, art. 1.

66-1,141. Provisions of 66-1,138 to 66-1,140 supplemental to ch. 66, art. 1. The provisions of K.S.A. 66-1,138, 66-1,139 and 66-1,140 shall be and shall be construed as supplemental to and as a part of article 1 of chapter 66 of the Kansas Statutes Annotated, and any acts amendatory thereof or supplemental thereto.

History: L. 1955, ch. 297, § 4; Jan. 1, 1956.



66-1,142 Biannual transfer of certain balances in motor carrier license fees fund to state highway fund; notice thereof, entry upon records.

66-1,142. Biannual transfer of certain balances in motor carrier license fees fund to state highway fund; notice thereof, entry upon records. On July 30 and on January 30 of each year, the state treasurer shall transfer to the state highway fund all unencumbered balances in excess of $700,000 in the motor carrier license fees fund of the state corporation commission, which is provided for in K.S.A. 66-1,139, and amendments thereto. Upon making any such transfer, the state treasurer shall give notice thereof to the director of accounts and reports, the secretary of transportation and the state corporation commission who shall make the proper entries on the records of their respective offices to show such transfer.

History: L. 1957, ch. 41, § 1; L. 1970, ch. 397, § 2; L. 1975, ch. 427, § 68; L. 1988, ch. 267, § 1; L. 2008, ch. 1, § 1; July 1.



66-1,142a Investigations conducted by highway patrol and commission for federal agency.

66-1,142a. Investigations conducted by highway patrol and commission for federal agency. The superintendent of the Kansas highway patrol and the commission are hereby authorized and empowered to enter into any contracts or agreements with the relevant federal agency that are appropriate to allow qualified investigators of the commission and officers of the highway patrol to conduct investigations necessary for the relevant federal authority to issue a safety fitness rating.

History: L. 2001, ch. 92, § 1; July 1.



66-1,142b Civil penalties; motor carriers.

66-1,142b. Civil penalties; motor carriers. (a) Any person violating any statute, commission orders or rules and regulations adopted by the state corporation commission pursuant to the motor carrier act and other laws relevant to motor carriers shall be subject to a civil penalty of not less than $100 and not more than $1,000 for negligent violations, and not more than $5,000 for intentional violations.

(b) In construing and enforcing a civil penalty in accordance with this section, any act, omission or failure of any officer, agent or other person acting for or employed by any motor carrier while acting within the scope of such person's employment, shall in every case be deemed the act, omission or failure of the motor carrier.

(c) Every day during which the person fails to comply with any order of the commission, or any applicable statute, rule or regulation, shall constitute a separate and distinct violation.

(d) Civil penalties shall be enforced and collected by an attorney for the corporation commission in the appropriate district court.

(e) For civil penalties of $500 or less, the commission shall allow a duly authorized representative of the corporation or an attorney to enter an appearance and represent the corporation operating as a motor carrier under the provisions of this act.

(f) A civil penalty shall not be enforced under this section for a violation of an out-of-service order, if a civil penalty was enforced against a driver under K.S.A. 2015 Supp. 8-2,152(a), and amendments thereto, or against an employer under K.S.A. 2015 Supp. 8-2,152(b), and amendments thereto.

(g) Civil penalties shall be remitted in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, to the state treasurer. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the motor carrier license fee fund.

(h) The commission is granted the power, by general order or otherwise, to prescribe reasonable rules and regulations for the assessment of administrative civil penalties and sanctions for violations of any statute, commission orders or rules and regulations adopted by the commission.

History: L. 2001, ch. 92, § 2; L. 2004, ch. 152, § 8; L. 2006, ch. 54, § 8; L. 2015, ch. 13, § 1; Apr. 9.



66-1,142c Commission authorized to compromise civil penalty.

66-1,142c. Commission authorized to compromise civil penalty. Any civil penalty may be compromised by the state corporation commission. In determining the amount of the penalty or the amount agreed in compromise, the appropriateness of the penalty to the size of the business, the gravity of the violation and the good faith of the person charged in attempting to achieve compliance, shall be considered. The amount of the penalty, when finally determined, or the amount agreed upon in compromise, may be deducted from any sums owing by the state of Kansas to the person charged or may be recovered, together with costs and the reasonable attorney fees of the commission staff or retained counsel in a civil action in the appropriate district court. In lieu of all or part of the civil penalty, the commission may consider and approve, before or at hearing, a requirement, negotiated with the commission's transportation division, that the person charged make payments to or expenditures for a project that is related to motor carrier safety regulation and benefits the industry or community as a whole.

History: L. 2001, ch. 92, § 3; July 1.



66-1,142d Contract motor carriers; continuation of authority and rates and tariffs.

66-1,142d. Contract motor carriers; continuation of authority and rates and tariffs. Contract motor carriers transporting household goods or passengers holding permits issued by the commission under the former authority of K.S.A. 66-1,112a, 66-1,112b or 66-1,112c, and amendments thereto, shall now be considered as holding certificates of convenience and necessity to transport such household goods and passengers as originally granted to that motor carrier by the commission. Contract motor carriers transporting property other than household goods or transporting passengers and holding permits issued by the commission under the former authority of K.S.A. 66-1,112a, 66-1,112b or 66-1,112c, and amendments thereto, shall now be considered as holding certificates of public service to transport such property other than household goods or transporting passengers as originally granted to that motor carrier by the commission. Contract motor carriers with rates and tariffs on file with the commission under the authority of K.S.A. 66-1,112 and 66-1,112f, and amendments thereto, shall be considered public motor carriers with the same rates and tariffs on file with the commission.

History: L. 2003, ch. 124, § 1; July 1.



66-1,143 Radio common carriers; defined; limitation of KCC jurisdiction.

66-1,143. Radio common carriers; defined; limitation of KCC jurisdiction. (a) As used in this section and K.S.A. 66-1,145 and amendments thereto, "radio common carrier" shall include all persons and associations of persons, whether incorporated or not, operating a public "for hire" radio service engaged in the business of providing a service of radio communication, including cellular radio, which is one-way, two-way or multiple, between mobile and base stations, between mobile and land stations, including land line telephones, between mobile stations or between land stations, but not engaged in the business of providing a public land line message telephone service or a public message telegraph service within this state.

(b) Except as provided in this subsection and K.S.A. 66-1,145 and amendments thereto, no radio common carrier shall be subject to the jurisdiction, regulation, supervision and control of the state corporation commission. The state corporation commission shall have the power and authority granted by K.S.A. 66-1,145 and amendments thereto and the power and authority to regulate and control radio common carriers whenever it is necessary to protect the public interest against cross-subsidization of competitive goods or services by monopoly goods and services.

History: L. 1969, ch. 302, § 1; L. 1985, ch. 224, § 4; L. 1985, ch. 228, § 1; L. 1987, ch. 256, § 2; L. 1988, ch. 264, § 2; July 1.



66-1,145 Same; interconnection of system with telephone facilities; interconnection by agreement or by order of commission.

66-1,145. Same; interconnection of system with telephone facilities; interconnection by agreement or by order of commission. Except as otherwise provided in this section, each radio common carrier may interconnect its common carrier radio telephone facilities with the telephone facilities of the telephone public utility certificated to serve the exchange area in which the base station of the radio common carrier is located if an agreement can be reached between the radio common carrier and the telephone public utility providing for such interconnection. When such an agreement cannot be reached between the radio common carrier and the telephone public utility, the radio common carrier may petition the state corporation commission for the right of interconnection and if the commission finds that a necessity exists therefor such interconnection shall be ordered by the commission on such reasonable terms as shall be established and prescribed by the commission.

History: L. 1969, ch. 302, § 4; L. 1985, ch. 224, § 6; L. 1987, ch. 256, § 4; L. 1988, ch. 264, § 3; July 1.



66-1,145a Same; definitions.

66-1,145a. Same; definitions. As used in this act:

(a) "Radio common carrier" means any radio common carrier as defined in K.S.A. 66-1,143, and amendments thereto.

(b) "Commission" means the state corporation commission.

History: L. 1985, ch. 225, § 4; July 1.



66-1,150 Rules and regulations in conformance with federal pipeline safety act; application.

66-1,150. Rules and regulations in conformance with federal pipeline safety act; application. (a) The state corporation commission is hereby authorized to adopt such rules and regulations as may be necessary to be in conformance with the natural gas pipeline safety act of 1968 (49 U.S.C. § 60101 et seq.), as amended. Notwithstanding the exemption provisions of K.S.A. 66-104 and 66-131, and amendments thereto, and related statutes, for the purpose of gas pipeline safety such rules and regulations shall be applicable to: (1) All public utilities and all municipal corporations or quasi-municipal corporations transporting natural gas or rendering gas utility service; (2) all operators of master meter systems, as defined by 49 C.F.R. § 191.3; (3) all operators of privately or publicly owned pipelines providing natural gas service or transportation directly to the ultimate consumer for the purpose of manufacturing goods or generating power; and (4) providers of rural gas service under the provisions of K.S.A. 66-2101 through 66-2106, and amendments thereto.

(b) As used in subsection (a)(3), "manufacturing goods" does not include farming or activities associated with production of oil or gas.

(c) Nothing in this section shall be construed as invalidating any present rules or regulations of the state corporation commission, concerning the regulation of pipelines and pipeline companies.

History: L. 1970, ch. 271, § 1; L. 1971, ch. 219, § 1; L. 1992, ch. 110, § 1; L. 2002, ch. 77, § 7; L. 2012, ch. 23, § 1; July 1.



66-1,151 Violation of standards; penalty.

66-1,151. Violation of standards; penalty. Any person who violates any rule or regulation adopted pursuant to this act, or any rule and regulation adopted by the commission and in effect on July 1, 1969, shall be subject to a civil penalty not to exceed $25,000 for each violation for each day that the violation persists. However, the maximum civil penalty shall not exceed $1,000,000 for any related series of violations.

History: L. 1970, ch. 271, § 2; L. 1989, ch. 208, § 1; L. 1994, ch. 77, § 1; L. 2012, ch. 23, § 2; July 1.



66-1,152 Same; compromise of penalty; alternative to civil penalty.

66-1,152. Same; compromise of penalty; alternative to civil penalty. Any civil penalty may be compromised by the state corporation commission. In determining the amount of the penalty or the amount agreed in compromise, the appropriateness of the penalty to the size of the business, the gravity of the violation, and the good faith of the person charged in attempting to achieve compliance shall be considered. The amount of the penalty, when finally determined, or the amount agreed upon in compromise, may be deducted from any sums owing by the state of Kansas to the person charged or may be recovered in a civil action in the appropriate district court. In lieu of all or part of the civil penalty, the commission may consider and approve, before or at hearing, a requirement, negotiated with commission staff, that the person charged make payment to or expenditures for a project that is related to natural gas pipeline safety or underground utility damage prevention and benefits the industry or community as a whole.

History: L. 1970, ch. 271, § 3; L. 2000, ch. 66, § 1; July 1.



66-1,153 Fees for inspection and supervision authorized; gas pipeline safety standards.

66-1,153. Fees for inspection and supervision authorized; gas pipeline safety standards. As used in this section, terms have the meanings provided by 49 C.F.R. § 192.3, as in effect on July 1, 2013. Every person engaged in the operation of gas pipeline systems in this state subject to the jurisdiction and control of the state corporation commission under K.A.R. 82-11-1 et seq. shall annually pay a fee to the commission for the inspection and supervision of the standards of safety prescribed by rules and regulations adopted in conformance with the natural gas pipeline safety act of 1968 (49 U.S.C. § 60101 et seq.), as amended. Nothing in this act shall apply to any public utility required to pay the fee provided for by K.S.A. 66-1503, and amendments thereto. Such fee shall be due and payable on or before September 1 of each year, commencing in the year 1973, and shall be for the fiscal year in which payment is due. Such fee shall be in addition to any and all property, franchise or license fees and other taxes, fees and charges fixed, assessed or charged by law against such utility.

History: L. 1973, ch. 261, § 1; L. 2012, ch. 23, § 3; L. 2013, ch. 9, § 1; July 1.



66-1,154 Fees for inspection and supervision of gas pipeline safety standards.

66-1,154. Fees for inspection and supervision of gas pipeline safety standards. As used in this section, terms have the meanings provided by 49 C.F.R. § 192.3, as in effect on July 1, 2013.

(a) The amount of such fee shall be fixed in relation to the number of active gas meters in service within the service area of each person engaged in the operation of a gas pipeline system. The fee shall be fixed by rules and regulations adopted by the state corporation commission at rates in accordance with K.S.A. 66-1,153, and amendments thereto, and this section.

(b) The rates prescribed by this section prior to the effective date of this act shall continue in effect until different rates are fixed by rules and regulations adopted by the state corporation commission under this section.

History: L. 1973, ch. 261, § 2; L. 1990, ch. 243, § 1; L. 2013, ch. 9, § 2; July 1.



66-1,155 Same; disposition of fees; gas pipeline inspection fee fund.

66-1,155. Same; disposition of fees; gas pipeline inspection fee fund. The chairperson of the corporation commission shall remit all moneys received by or for it from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the gas pipeline inspection fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson or by a person or persons designated by the chairperson.

History: L. 1973, ch. 261, § 3; L. 2001, ch. 5, § 274; L. 2011, ch. 53, § 40; July 1.



66-1,156 Same; frequency of remittances.

66-1,156. Same; frequency of remittances. Nothing in this act shall be deemed to authorize remittances to be made less frequently than is authorized under K.S.A. 75-4215.

History: L. 1973, ch. 261, § 4; July 1.



66-1,157 Same; default in certain payments; applicable provisions.

66-1,157. Same; default in certain payments; applicable provisions.    Any default in payment of fees, penalties therefor, suits for collection, counsel fees and liens for any fees and penalties in case of default in the payment of any fee or part thereof, shall be governed by the provisions of K.S.A. 66-1504.

History: L. 1973, ch. 261, § 5; July 1.



66-1,157a Gas pipelines, responsibility for maintenance.

66-1,157a. Gas pipelines, responsibility for maintenance. (a) As used in this section, terms have the meanings provided by 49 C.F.R. § 192.3, as in effect on July 1, 2013.

(b) Except as provided by subsection (c), any person rendering gas utility service shall have full responsibility for maintenance of all pipelines that convey gas from a gas main to the outside wall of residential premises which are individually metered and directly served by such person and is hereby granted the necessary access rights to carry out such responsibility.

(c) A city of the third class, or a city having a population of 2,000 or less, which renders gas utility service shall have responsibility for inspection of pipelines described in subsection (b), but shall not otherwise be responsible for maintenance of such pipelines.

History: L. 1989, ch. 162, § 2; L. 2013, ch. 9, § 3; July 1.



66-1,157b Accidents or fires; investigation; possession of evidence.

66-1,157b. Accidents or fires; investigation; possession of evidence. Personnel of the state corporation commission pipeline safety program are hereby authorized to:

(a) Be on site and conduct an investigation as to the cause or origin of any accident or fire suspected to have been caused by natural gas; and

(b) receive or take possession of any and all property which constitutes evidence of the cause or origin of any such accident or fire pursuant to their investigation, except that, the property possessed by the commission shall remain available to the serving utility for the purpose of examining, testing and analyzing. The possession thereof shall be in such manner and under such physical conditions as to preserve it for future evidentiary purposes.

History: L. 1989, ch. 161, § 1; July 1.



66-1,157c Residential pipeline, inspection by city or county.

66-1,157c. Residential pipeline, inspection by city or county. (a) As used in this section, terms have the meanings provided by 49 C.F.R. 192.3, as in effect on the effective date of this act.

(b) The state corporation commission may enter into a contract with any city or county in this state whereby:

(1) The commission agrees to train building inspectors or other persons designated by such city or county to inspect new installations of natural gas pipeline between a main and residential property; and

(2) the city or county agrees that such building inspectors or other designated persons will inspect such new installations of pipeline on behalf of the commission and report the results of such inspections to the commission.

History: L. 1989, ch. 161, § 2; July 1.



66-1,157d Destruction of pipeline signs or markers a crime.

66-1,157d. Destruction of pipeline signs or markers a crime. (a) Destruction of signs or markers is willfully and knowingly defacing, damaging, removing or destroying any pipeline sign or right-of-way marker required by federal law or regulation.

(b) Destruction of signs or markers is a class A misdemeanor.

History: L. 1989, ch. 208, § 2; July 1.



66-1,158 Nuclear generation facility siting; definitions.

66-1,158. Nuclear generation facility siting; definitions. As used in this act:

(a) "Addition to an existing nuclear generation facility" means any addition of nuclear generation capacity to an existing nuclear generation facility.

(b) "Commission" means the state corporation commission.

(c) "Electric utility" means every public utility, as defined by K.S.A. 66-104, and amendments thereto, which owns, controls, operates or manages any equipment, plant or generating machinery for the production, transmission, delivery or furnishing, of electricity or electric power.

(d) "Existing nuclear generation facility" means a nuclear generation facility which is in existence on January 1, 2007.

(e) "Landowner" means any person having an estate or interest in any land, which land is proposed to be acquired by an electric utility in connection with the construction, operation and maintenance of a nuclear generation facility.

(f) (1) "Nuclear generation facility" means any physical plant utilizing nuclear energy as the primary fuel for the production or generation of electricity or electric power.

(2) "Nuclear generation facility" does not include: (A) Remodeling, reconditioning or retrofitting of a nuclear generation facility; (B) construction of nonnuclear generation capacity at the site of a nuclear generation facility; (C) an addition to an existing nuclear generation facility which is within three miles of the reactor of an existing nuclear generation facility; (D) construction of a nuclear generation facility which is within three miles of the reactor of an existing nuclear generation facility; or (E) any facility proposed to be located outside this state if: (i) The need for the facility and the reasonableness of its proposed siting is subject to review by the utility regulatory authority of that state; (ii) less than 10% of the retail customers on the electric system intended to be served by such facility are located in this state; and (iii) such retail customers located in this state number no more than 15,000.

(g) "Party" means any landowner, electric utility, governmental board or agency, or any other person allowed to intervene in any proceeding under this act.

(h) "Person" means any individual, partnership, corporation or other association of persons.

History: L. 1976, ch. 283, § 1; L. 1979, ch. 209, § 2; L. 1993, ch. 106, § 1; L. 2000, ch. 2, § 1; L. 2007, ch. 113, § 2; July 1.



66-1,159 Same; permit required prior to site preparation or construction; application; hearing.

66-1,159. Same; permit required prior to site preparation or construction; application; hearing. No electric utility may begin site preparation for or construction of a nuclear generation facility or exercise the right of eminent domain to acquire any land in connection with site preparation for or construction of any such facility, without first acquiring a permit from the commission.  Whenever any such electric utility desires to obtain such a permit, the utility shall file an application with the commission, setting forth therein that the utility proposes to construct a nuclear generation facility and specifying the description and the total number of acres of land that such utility contemplates is needed in connection with the construction, operation and maintenance of such facility. Also, the electric utility shall file with the application documents and plans which indicate the total planned utilization of a proposed location for electric generation purposes and documents and plans for utilization of an alternative location or locations. In addition, the electric utility shall file with the application such documents pertaining to the construction, operation and maintenance of the proposed facility and such other matters deemed relevant thereto as may be required by rules and regulations of the commission. Thereupon, the commission shall fix a time for a public hearing on such application, which shall be not less than 30 nor more than 180 days from the date the application was filed and shall be conducted in accordance with the provisions of the Kansas administrative procedure act, to determine the necessity for the proposed facility and the most reasonable location and size of the proposed facility. The commission shall fix the place for hearing, which may be in the county in which is located the major portion of the land which has been or is proposed to be acquired in connection with the construction, operation and maintenance of the proposed facility. Such hearing may be held in Topeka.

History: L. 1976, ch. 283, § 2; L. 1978, ch. 270, § 2; L. 1979, ch. 209, § 3; L. 1988, ch. 356, § 243; L. 2000, ch. 2, § 2; L. 2007, ch. 113, § 3; July 1.



66-1,159a Same; applications, pending prior to amendment of act.

66-1,159a. Same; applications, pending prior to amendment of act. Any electric generation facility for which a permit application was pending under the electric generation facility siting act as it existed immediately before the effective date of this act shall be required to have such permit only if the facility is required to have a permit pursuant to this act.

History: L. 2000, ch. 2, § 9; L. 2007, ch. 113, § 4; July 1.



66-1,160 Same; notice of hearing.

66-1,160. Same; notice of hearing. The commission shall publish notice of the time, place and subject matter of such hearing in newspapers having general circulation in the counties in which is located any portion of the land which has been or is proposed to be acquired in connection with the construction, operation and maintenance of the proposed nuclear generation facility once each week for three consecutive weeks, the last publication to be not less than five days before such hearing date. Written notice of such hearing and a copy of the application also shall be served not less than 20 days prior to the hearing date upon all landowners, as shown by the files, records and indexes of the register of deeds of the county in which such land is located, and the chief administrative officer, or any person designated by such officer to receive such service, of the department of commerce, Kansas department of agriculture, Kansas water office, department of health and environment, department of transportation, state geological survey and division of the budget of the department of administration. In addition to the information contained in the published notice, such written notice shall state that the electric utility has filed the application and supporting documents as required by K.S.A. 66-1,159, and amendments thereto, and that such application and supporting documents are available in the office of the commission for examination and copying by the person or board or agency desiring copies thereof.

History: L. 1976, ch. 283, § 3; L. 1979, ch. 209, § 4; L. 1980, ch. 284, § 17; L. 2000, ch. 2, § 3; L. 2004, ch. 101, § 173; L. 2007, ch. 113, § 5; July 1.



66-1,161 Same; appointment of counsel to represent landowners' interests; counsel for individual landowners; intervening parties.

66-1,161. Same; appointment of counsel to represent landowners' interests; counsel for individual landowners; intervening parties. The commission shall appoint an attorney to represent the interests of the landowners at the hearing and shall allow a reasonable attorney's fee, which shall be taxed as part of the costs thereof. Landowners, at their own expense, may retain counsel to represent their individual interests at such hearing. The chief administrative officer, or any other person or persons designated by such officer, of any governmental board or agency affected by the siting of the proposed nuclear generation facility shall be deemed to meet the requirement for intervention contained in subsection (a)(2) of K.S.A. 77-521, and amendments thereto. Any owner or lessee of land whose estate or interest in such land would not be acquired by the electric utility but would be affected in some other manner by the construction, operation or maintenance of the facility may petition for intervention in accordance with the provisions of K.S.A. 77-521, and amendments thereto.

History: L. 1976, ch. 283, § 4; L. 1988, ch. 356, § 244; L. 2000, ch. 2, § 4; L. 2007, ch. 113, § 6; July 1.



66-1,162 Same; hearing proceedings; transcript; costs; findings and decision; issuance of permit; construction authorized upon issuance of permit notwithstanding local zoning ordinances, resolutions or regulations.

66-1,162. Same; hearing proceedings; transcript; costs; findings and decision; issuance of permit; construction authorized upon issuance of permit notwithstanding local zoning ordinances, resolutions or regulations. Except as otherwise provided in this act, the rules and regulations adopted by the commission pursuant to K.S.A. 66-106, and amendments thereto, to govern the commission's proceedings shall be applicable to any proceeding before the commission under this act. The electric utility shall proceed with the introduction of evidence of the necessity for the proposed nuclear generation facility and of the reasonableness of the proposed location and size of the facility. The burden of proof on any such matter shall be upon the electric utility and shall be established by a preponderance of the evidence. All parties present or represented by counsel at the hearing shall have an opportunity to be heard and the right to cross-examine any witness appearing before the commission at the hearing. The commission shall cause a transcript to be made of the hearing. All costs of any hearing shall be taxed against the electric utility. The hearing and all parties' arguments shall be completed within 90 days after the commencement thereof. At any time after the commencement of the hearing, the electric utility may withdraw its application for the permit required by K.S.A. 66-1,159, and amendments thereto.

The commission shall make findings of fact and file such findings with its decision to grant, grant conditioned by such findings or withhold the permit applied for, except that whenever approval of applications are pending with or must be obtained from any state regulatory authority which relate to the operation of any such facility, the commission shall postpone its decision until proof of the approval or disapproval of any such application is received. In any case where a state regulatory authority cannot render final approval of any such application until the facility is in actual operation, the commission shall accept as proof of approval or disapproval the state regulatory authority's certification of probable acceptability or unacceptability of an application. Prior to making its determination with respect to the most reasonable location and size of a proposed nuclear generation facility, the commission shall make its determination of whether or not a necessity exists for the electric generation capacity of a proposed facility. In addition to any other consideration deemed necessary in making such determination, the commission shall consider and make determinations on the following factors: (1) Whether or not the electric generating capacity of the proposed facility meets or contributes to the meeting of the electrical energy needs of the people of this state considering the probable future statewide electrical energy needs thereof; and (2) whether or not available electrical generating capacity exists within the state that is capable of being distributed economically, reliably, technically and environmentally. Whenever the commission determines that a necessity exists for electric generation capacity to be provided by a proposed nuclear generation facility, the commission shall make its determinations with respect to the most reasonable size and location of any such facility. In addition to any other consideration deemed necessary in making a determination with respect to the size of a proposed facility, the commission shall consider the electric utility's total planned utilization of a proposed location for electric generation purposes as it relates to the necessity found by the commission for additional electric generating capacity in the state. In addition to any other consideration deemed necessary in making a determination with respect to the most reasonable location of a proposed facility, the commission shall consider the availability of natural resources necessary in the operation of a proposed facility as the same relates to each alternative location submitted by the electric utility as required by the provisions of K.S.A. 66-1,159, and amendments thereto. Upon a determination that a necessity exists for the proposed nuclear generation facility and that the proposed location and size of such facility are the most reasonable, the commission shall issue to the electric utility a permit to construct such facility, except that the commission may condition such permit with respect to the location and size of the proposed nuclear generation facility to provide for an alternate location or size, or both, thereof, but in no case shall the commission provide for a size larger than that applied for. Upon the issuance of such permit, no local ordinance, resolution or regulation shall prohibit the construction of the nuclear generation facility, and the electric utility may proceed with such facility notwithstanding any requirement to obtain any building permit under any local zoning ordinance, resolution or regulation.

History: L. 1976, ch. 283, § 5; L. 1979, ch. 209, § 5; L. 1988, ch. 356, § 245; L. 2000, ch. 2, § 5; L. 2007, ch. 113, § 7; July 1.



66-1,163 Same; petition for reconsideration.

66-1,163. Same; petition for reconsideration. No cause of action arising out of any decision of the commission shall accrue to any party, unless such party shall have petitioned for reconsideration.  In any subsequent action or proceeding in the supreme court, no party shall urge or rely upon any ground not set forth in the petition.

History: L. 1976, ch. 283, § 6; L. 1979, ch. 209, § 6; L. 1988, ch. 356, § 246; July 1, 1989.



66-1,164 Judicial review of commission's actions.

66-1,164. Judicial review of commission's actions. Any action of the commission pursuant to K.S.A. 66-1,163, and amendments thereto, is subject to review by the supreme court in accordance with the Kansas judicial review act. The supreme court, in its discretion, may require the appellant to file an appeal bond, conditioned on payment of all court costs incurred incidental to such appeal.

History: L. 1976, ch. 283, § 7; L. 1979, ch. 209, § 7; L. 1986, ch. 318, § 122; L. 2010, ch. 17, § 174; July 1.



66-1,165 Precedence of action for review.

66-1,165. Precedence of action for review. Any action for review pursuant to K.S.A. 66-1,164 and amendments thereto shall have precedence over all other hearings and shall be heard not later than the first term of court after the action is commenced and the court shall decide all such actions within 60 days after being docketed in such court.

History: L. 1976, ch. 283, § 8; L. 1979, ch. 209, § 8; L. 1986, ch. 318, § 123; July 1.



66-1,168 Effective date of certain commission decisions.

66-1,168. Effective date of certain commission decisions. All decisions of the commission shall become operative and effective upon service of the decision, in accordance with the provisions of subsection (a) of K.S.A. 77-530 and amendments thereto, unless otherwise ordered by the commission or a stay is granted. The commission may grant a stay or suspend, in whole or in part, the operation of any order or decision of the commission in accordance with provisions of K.S.A. 77-528 and amendments thereto. After the lapse of the time within which proceedings could be taken to obtain a review of such decision, no proceedings to obtain such review having then been taken, such decision shall be held to be conclusive as to the matters involved therein in any collateral suit or proceedings.

History: L. 1976, ch. 283, § 11; L. 1988, ch. 356, § 247; L. 1999, ch. 52, § 3; July 1.



66-1,169a Same; compilation by commission of statewide electric generation capacity forecast; hearings; information furnished by municipal utilities.

66-1,169a. Same; compilation by commission of statewide electric generation capacity forecast; hearings; information furnished by municipal utilities. In order to more effectively administer the provisions of the Kansas nuclear generation facility siting act with respect to determining whether or not a necessity exists for a proposed nuclear generation facility, the commission shall compile and maintain a comprehensive statewide electric generation capacity forecast.  In compiling and maintaining said forecast, the commission may hold such hearings deemed necessary. The proceedings of any such hearing shall be governed by the rules and regulations adopted by the commission pursuant to K.S.A. 66-106, and amendments thereto. For the purposes of this section, every municipally owned or operated electric utility and every electric utility operating wholly and solely within the legal boundaries of any municipality and within three miles thereof shall furnish to the commission such information as to electric generation capacity as the commission may require.

History: L. 1979, ch. 209, § 11; L. 2000, ch. 2, § 6; L. 2007, ch. 113, § 8; July 1.



66-1,169b Same; proposed facilities outside of state; application of act.

66-1,169b. Same; proposed facilities outside of state; application of act. With regard to a facility proposed to be located outside this state, K.S.A. 66-1,160 and 66-1,161, and amendments thereto, shall not apply and, for purposes of determining the most reasonable location of a proposed facility pursuant to K.S.A. 66-1,162, and amendments thereto, the commission shall consider only the effects on system reliability and economic efficiency.

History: L. 1979, ch. 209, § 12; L. 1993, ch. 106, § 2; L. 1995, ch. 264, § 2; L. 2000, ch. 2, § 7; L. 2007, ch. 113, § 9; July 1.



66-1,169c Citation of act.

66-1,169c. Citation of act. This act and the act of which it is amendatory shall be known and cited as the Kansas nuclear generation facility siting act.

History: L. 1979, ch. 209, § 1; L. 2000, ch. 2, § 8; Feb. 24.



66-1,170 Definitions.

66-1,170. Definitions. As used in this act:

(a) "Distribution line" means an electric line used to furnish retail electric service, including any line from a distribution substation to an electric consuming facility; but such term does not include a transmission facility used for the bulk transfer of energy even if such energy is reduced in voltage and used as station power.

(b) "Electric consuming facility" means any entity which utilizes electric energy from a central station service.

(c) "Commission" means the state corporation commission of the state of Kansas.

(d) "Retail electric supplier" means any person, firm, corporation, municipality, association or cooperative corporation engaged in the furnishing of retail electric service.

(e) "Certified territory" means an electric service territory certified to a retail electric supplier pursuant to this act.

(f) "Existing distribution line" means a distribution line which is in existence on the effective date of this act, and which is being or has been used as such.

(g) "Single certified service territory" means that service area in which only one retail electric supplier has been granted a service certificate by the commission.

(h) "Dual certified service territory" means that service area where more than one retail electric supplier has been granted a service certificate by the commission.

(i) "Station power" means electric energy used for operating equipment necessary for the process of generating electricity at any generating plant owned by a utility or a generating plant specified in subsection (e) of K.S.A. 66-104, and amendments thereto, and placed in use on or after January 1, 2002, whether such electrical energy is generated at such generating plant or provided through the adjacent transformation and transmission interconnect, but does not include electric energy used for heating, lighting, air conditioning and office needs of the buildings at a generating plant site.

History: L. 1976, ch. 284, § 1; L. 2002, ch. 161, § 1; May 23.



66-1,171 Declaration of public policy.

66-1,171. Declaration of public policy. It is hereby declared to be the public policy of this state to:  (a) Encourage the orderly development of retail electric service;

(b) avoid wasteful duplication of facilities for the distribution of electricity;

(c) avoid unnecessary encumbrance of the landscape of the state;

(d) prevent waste of materials and natural resources;

(e) facilitate the public convenience and necessity; and

(f) minimize disputes between retail electric suppliers which may result in inconvenience, diminished efficiency and higher costs in serving the consumer.

In pursuing such public policy, it is the purpose of this act to provide for the division of the state into territories within which retail electric suppliers are to provide the retail electric service as provided in this act.

History: L. 1976, ch. 284, § 2; July 1.



66-1,172 Division of state into exclusive electric service territories; certification of territories by commission; right to serve existing customers.

66-1,172. Division of state into exclusive electric service territories; certification of territories by commission; right to serve existing customers. Subject to the provisions of this act, the corporation commission shall cause the state to be divided into electric service territories. Within each such territory, only one retail electric supplier shall provide retail electric service, and any such territory established for a retail electric supplier pursuant to this section shall be certified to such retail electric supplier by the commission and such area shall be provided retail electric service exclusively by such supplier.  Each retail electric supplier shall continue to have the right to serve all customers being served by it on the effective date of this act, except that such suppliers, by agreement approved by the commission, may otherwise provide for electric service to such customers.

History: L. 1976, ch. 284, § 3; L. 1978, ch. 270, § 1; L. 1986, ch. 249, § 1; L. 1987, ch. 257, § 1; April 23.



66-1,173 Rights and responsibilities of suppliers; exceptions.

66-1,173. Rights and responsibilities of suppliers; exceptions. Every retail electric supplier shall have the exclusive right and responsibility to furnish retail electric service to all electric consuming facilities located within its certified territory, and shall not furnish, make available, render or extend its retail electric service to a consumer for use in electric consuming facilities located within the certified territory of another retail electric supplier except that:

(a) Any retail electric supplier, with the approval of the commission, may extend distribution or transmission facilities through the certified territory of another retail electric supplier, if such extension is necessary for such supplier to connect with any of its facilities or those of others to serve consumers within its own certified territory; and

(b) station power shall not be deemed to be retail electric service for the purposes of this act.

History: L. 1976, ch. 284, § 4; L. 2002, ch. 161, § 2; May 23.



66-1,174 Municipally owned or operated retail electric suppliers subject to commission jurisdiction; when.

66-1,174. Municipally owned or operated retail electric suppliers subject to commission jurisdiction; when. Except as provided by K.S.A. 2015 Supp. 66-104f, and amendments thereto, a municipally owned or operated retail electric supplier shall be subject to commission jurisdiction as a public utility, as defined in K.S.A. 66-104, and amendments thereto, with respect to all operations within its certified territory extending more than three miles beyond its corporate limits. A municipal retail electric supplier shall be subject to regulation by the commission in matters relating to the right to serve in the territory within three miles of the corporate city boundary, except that the commission shall have no jurisdiction concerning such retail electric supplier within its corporate limits.

History: L. 1976, ch. 284, § 5; L. 1986, ch. 249, § 2; L. 1987, ch. 257, § 2; L. 2007, ch. 176, § 3; July 1.

Revisor's Note:

Section was also amended by L. 2007, ch. 112, § 3, but that version was repealed by L. 2007, ch. 176, § 4.



66-1,175 Agreements between retail electric suppliers authorized; commission approval required.

66-1,175. Agreements between retail electric suppliers authorized; commission approval required. Notwithstanding the exclusive right of retail electric suppliers to provide service within the certified territories established pursuant to this act, a retail electric supplier may enter into an agreement with another retail electric supplier for the establishment of boundaries between territories other than the boundaries established pursuant to this act or providing electric service to electric consuming facilities as between such retail electric suppliers.  Any agreement entered into pursuant to this section shall be subject to approval by the corporation commission.  If so approved, the commission shall issue certificates accordingly.

History: L. 1976, ch. 284, § 6; July 1.



66-1,176 Termination of service rights in annexed areas; right to serve existing customers, when; compensation for termination of service rights.

66-1,176. Termination of service rights in annexed areas; right to serve existing customers, when; compensation for termination of service rights. (a) Whenever a city proposes to annex land that is located within the certified territory of a retail electric supplier, the city shall provide notice to the retail electric supplier in the manner prescribed by K.S.A. 12-520a, and amendments thereto. All rights of a retail electric supplier to provide electric service in an area annexed by a city shall terminate 180 days from the date of annexation, unless such electric supplier is then holding a valid franchise for service in the area granted by the annexing city. Such period of 180 days shall be extended to 210 days from the date of annexation if a franchise is granted to the retail electric supplier pursuant to referendum conducted according to applicable franchise laws of the state of Kansas within such period of 210 days. Whenever the city annexes land that is located within the certified territory of a retail electric supplier, the city shall negotiate for the issuance of a franchise agreement pursuant to K.S.A. 12-2001, et seq., and amendments thereto, with a retail electric supplier holding a certificate within the annexed area. Nothing herein shall be construed to require a supplier holding both a certificate of convenience and a franchise for the area annexed to obtain a new franchise. The city shall have the final selection of which supplier receives a franchise to operate within the annexed area. When making such selection, the city shall consider certain factors including, but not limited to: (1) The public convenience and necessity; (2) rates of various suppliers; (3) desires of the customer or customers to be served; (4) economic impact on the suppliers; (5) economic impact on the customers of the suppliers; (6) the utility's operational ability to serve the annexed area; (7) avoiding the wasteful duplication of facilities; (8) avoiding unnecessary encumbrance on the landscape; and (9) preventing the waste of materials and natural resources. Within 30 days after the final decision of the city, any supplier aggrieved thereby may file an appeal in the district court of the county in which the annexed area is located to determine the reasonableness of the final decision. In the event that an appeal of the decision is filed in the district court, the retail electric supplier providing service at the time of annexation shall continue to provide service until such time as the appeal has been concluded. In the event service rights are terminated pursuant to this section, the commission shall certify such annexed area as a single certified territory to the supplier holding a franchise for or then providing retail electric service in the city immediately prior to the annexation.

(b) In the event the supplier holding a franchise or then providing retail electric service does not effect the assumption of electric service to the annexed area at the termination of the applicable 180-day or 210-day period as provided in subsection (a), then the originally certified supplier shall have the right to continue service to the annexed area and charge its ordinary rates therefor until such supplier does assume service to the annexed area. Such service shall be free of any franchise fee or other compensation to the city or the electric supplier holding the franchise. If the supplier holding a franchise has not assumed service to the annexed area within 180 days following the applicable 180-day or 210-day period provided in subsection (a), the city may require the originally certified supplier to obtain a franchise in order to continue service to the annexed area. Unless otherwise mutually agreed upon by the affected suppliers, no assumption of electric service shall occur within 15 days following notice to the originally certified supplier of the intended changeover time.

(c) Whenever the service rights of a retail electric supplier are terminated pursuant to subsection (a), fair and reasonable compensation shall be paid to such retail electric supplier by the supplier subsequently authorized to provide electric service. Such compensation shall be an amount mutually agreed upon by the affected suppliers or the sum of the following:

(1) The depreciated replacement cost for the electric utility facilities in the territory in which the service rights have been terminated pursuant to subsection (a). As used in this paragraph, "depreciated replacement cost" shall mean the original installed cost of the facilities, adjusted to present value by utilizing a nationally recognized index of utility construction costs, less accumulated depreciation based on the book depreciation rates of the selling utility as filed with and approved by the state corporation commission, which are in effect at the time of acquisition;

(2) all reasonable and prudent costs of detaching the electric system facilities to be sold and all reasonable and prudent costs of reintegrating the remaining electric system facilities of the retail electric supplier whose service rights are terminated pursuant to subsection (a);

(3) an amount equal to two times the gross revenues attributable to the customers in the terminated territory during the 12 months next preceding the date of transfer of the service pursuant to subsection (a); and

(4) an amount equal to the state and federal tax liability created by the taxable income pursuant to the provisions of this paragraph and paragraphs (1), (2) and (3) by the retail electric supplier whose service rights are terminated pursuant to subsection (a), calculated without regard to any tax deductions or benefits not related to the sale of assets covered herein.

(d) In the event that the parties are unable to agree upon an amount of compensation to be paid pursuant to subsection (c), after 60 days following the date of termination of service rights either party may apply to the district court having jurisdiction where any portion of the facilities are located, for determination of compensation. Such determination shall be made by the court sitting without a jury.

History: L. 1976, ch. 284, § 7; L. 1986, ch. 249, § 3; L. 1987, ch. 257, § 3; L. 2002, ch. 27, § 1; July 1.



66-1,176a Severability.

66-1,176a. Severability. If any part or parts of this act are held to be invalid or unconstitutional by any court, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional part or parts.

History: L. 1986, ch. 249, § 4; May 1.



66-1,176b Termination of service rights during period when a valid franchise is in effect; facilities to be acquired; compensation; formula.

66-1,176b. Termination of service rights during period when a valid franchise is in effect; facilities to be acquired; compensation; formula. (a) When the service rights of a retail electric supplier are terminated by a city during the period in which a valid franchise is in effect and the service rights are assumed by the terminating city, the governing body of the city shall acquire from the terminated supplier the parts of the local electric distribution system necessary to serve all customers within the previously franchised area and the terminated supplier shall sell the system to the governing body of such city for which it shall be fairly compensated. Such compensation shall be an amount mutually agreed upon by the affected parties or an amount determined by the following formula:

(1) The depreciated replacement cost for the electric utility facilities in the territory in which the service rights have been terminated. As used in this paragraph, "depreciated replacement cost" means the original installed cost of the facilities, adjusted to present value by utilizing a nationally recognized index of utility construction costs, less accumulated depreciation based on the book depreciation rates of the selling utility, as filed with and approved by the state corporation commission, which are in effect at the time of acquisition;

(2) the depreciated replacement costs of the remaining proportion of any take or pay power contracts or participation power agreements;

(3) the depreciated replacement cost for the electric utility facilities outside the affected territory used in providing service to the formerly franchised area. Such facilities shall include all generation facilities and all transmission facilities throughout the terminated utility's integrated system, the value of which shall be determined by the depreciated replacement cost formula in paragraph (1) multiplied by the percentage of the terminated utility's total retail kilowatt-hour sales to customers in the affected area during the 12 months next preceding the effective date of the sale;

(4) all reasonable and prudent costs of detaching the electric system facilities to be sold, including the reasonable costs of studies and inventories made to determine the facility's value and all reasonable and prudent costs of reintegrating the remaining electric system facilities of the retail electric supplier whose service rights are terminated;

(5) an amount equal to two times the net revenues received during the 12 months next preceding the date of termination of the service rights from the customers within the affected area of the retail electric supplier whose service rights are terminated. As used in this paragraph, "net revenues" means the total revenues received by the terminated utility for electric service within the affected area less franchise and sales taxes collected; the cost of fuel or purchased power recovered in the revenues; and labor, maintenance, administration and insurance. This number shall be multiplied by the number of years remaining in any franchise contract; and

(6) an amount equal to the state and federal tax liability created by the taxable income pursuant to the provisions of this paragraph and paragraphs (1), (2), (3), (4) and (5) by the retail electric supplier whose service rights are terminated, calculated without regard to any tax deductions or benefits not related to the sale of assets covered herein.

(b) If the parties are unable to agree upon the amount of compensation to be paid pursuant to this act after 60 days following the date of termination of service rights, either party may apply to the district court having jurisdiction where any portion of the facilities is located for determination of compensation. Such determination shall be made by the court sitting without a jury.

History: L. 1987, ch. 255, § 1; L. 2002, ch. 27, § 2; July 1.



66-1,176c Compensation of private retail electric supplier for certain electric system facilities acquired by city.

66-1,176c. Compensation of private retail electric supplier for certain electric system facilities acquired by city. In addition to the fair cash value of any plant and appurtenance thereto determined pursuant to K.S.A. 12-811, a retail electric supplier whose service rights have expired by reason of failure of the renewal of a valid franchise shall be entitled to compensation for all reasonable and prudent costs of detaching the electric system facilities to be sold and all reasonable and prudent costs of reintegrating the remaining electric system facilities of such retail electric supplier less the value of all electric system facilities replaced by new facilities required for the reintegration of the remaining electric system facilities.

History: L. 1987, ch. 255, § 2; April 23.



66-1,177 Electric transmission lines; definitions.

66-1,177. Electric transmission lines; definitions. As used in this act, the following terms shall have the meanings ascribed to them herein:

(a) "Electric utility" means every public utility, as defined by K.S.A. 66-104, which owns, controls, operates or manages any equipment, plant or generating machinery for the production, transmission, delivery or furnishing, of electricity or electric power;

(b) "Electric transmission lines" means any line or extension of a line which is at least five (5) miles in length and which is used for the bulk transfer of two hundred thirty (230) kilovolts or more of electricity;

(c) "Commission" means the state corporation commission.

History: L. 1979, ch. 207, § 1; July 1.



66-1,178 Same; siting of electric transmission lines; permit required; application, contents; hearings.

66-1,178. Same; siting of electric transmission lines; permit required; application, contents; hearings. (a) No electric utility may begin site preparation for or construction of an electric transmission line, or exercise the right of eminent domain to acquire any interest in land in connection with the site preparation for a construction of any such line without first acquiring a siting permit from the commission.  Whenever any electric utility desires to obtain such a permit, the utility shall file an application with the commission setting forth therein that the utility proposes to construct an electric transmission line and specifying:

(1) The proposed location thereof;

(2) the names and addresses of the landowners of record whose land or interest therein is proposed to be acquired in connection with the construction of or is located within 660 feet of the center line of the easement where the line is proposed to be located; and

(3) such other information as may be required by the commission.

(b)  Upon the filing of an application pursuant to subsection (a), the commission shall fix a time for a public hearing on such application, which shall be not more than 90 days after the date the application was filed, to determine the necessity for and the reasonableness of the location of the proposed electric transmission line. The commission shall fix the place for hearing, which shall be in one of the counties through which the electric transmission line is proposed to traverse.

(c) The commission may conduct an evidentiary hearing on an application filed pursuant to this section at such time and place as the commission deems appropriate.

(d) The commission shall issue a final order on the application within 120 days after the date the application was filed.

History: L. 1979, ch. 207, § 2; L. 1984, ch. 248, § 1; L. 2000, ch. 85, § 1; Apr. 20.



66-1,179 Same; notice of hearing.

66-1,179. Same; notice of hearing. The commission shall publish notice of the time, place and subject matter of the public hearing provided for by K.S.A. 66-1,178 and amendments thereto in newspapers having general circulation in every county through which the electric transmission line is proposed to traverse once each week for two consecutive weeks, the last publication to be not less than five days before such hearing date. The commission may order the applicant to publish such notice and submit an affidavit of publication, evidencing the dates of publication and the newspapers in which the notice appeared, to the commission prior to the hearing. Written notice by certified mail of such hearing and a copy of the application shall be served not less than 20 days prior to the hearing date upon all landowners described in subsection (a)(2) of K.S.A. 66-1,178, and amendments thereto, as shown by the application.

History: L. 1979, ch. 207, § 3; L. 2000, ch. 85, § 2; Apr. 20.



66-1,180 Same; siting; proceedings; permit.

66-1,180. Same; siting; proceedings; permit. All hearings conducted pursuant to this act shall be in accordance with the provisions of the Kansas administrative procedure act.  All such hearings shall be completed within 30 days after the commencement thereof, unless the electric utility requests a continuance of any such hearing. All costs of any hearing pursuant to this act shall be taxed against the electric utility.  The commission shall make its decision with respect to the necessity for and the reasonableness of the location of the proposed electric transmission line, taking into consideration the benefit to both consumers in Kansas and consumers outside the state and economic development benefits in Kansas. The commission shall issue or withhold the permit applied for and may condition such permit as the commission may deem just and reasonable and as may, in its judgment, best protect the rights of all interested parties and those of the general public.

History: L. 1979, ch. 207, § 4; L. 1984, ch. 248, § 2; L. 1988, ch. 356, § 248; L. 2003, ch. 80, § 1; July 1.



66-1,181 Judicial review of commission's actions.

66-1,181. Judicial review of commission's actions. The provisions of K.S.A. 66-118a through 66-118e, 66-118g and 66-118h, and amendments thereto, as they apply to the review of an order or decision of the commission arising from a rate hearing, shall be applicable to any appeal taken from any decision made under this act.

History: L. 1979, ch. 207, § 5; L. 1986, ch. 318, § 124; July 1.



66-1,182 Same; exemption of certain lines from act, local jurisdiction and environmental study requirements, when.

66-1,182. Same; exemption of certain lines from act, local jurisdiction and environmental study requirements, when. (a) The provisions of this act shall not apply to:

(1) That portion of any electric transmission line to be constructed on an easement where there currently exists one or more electric transmission lines if the easement is not within the corporate limits of any city;

(2) that portion of any electric transmission line to be constructed on property adjacent to right-of-way along a four-lane controlled access highway, as defined in K.S.A. 8-1410, and amendments thereto; or

(3) any electric utility which complies with the provisions of the national environmental policy act of 1969 with regard to the siting of electric transmission lines.

(b) No city or county shall have jurisdiction or control over the siting or construction of any electric transmission line exempted from the provisions of this act by subsection (a).

(c) No environmental study shall be required for construction of an electric transmission line on right-of-way where there currently exists one or more electric transmission lines.

History: L. 1979, ch. 207, § 6; L. 2000, ch. 85, § 3; Apr. 20.



66-1,183 Same; duty of utility to restore land.

66-1,183. Same; duty of utility to restore land. It shall be the duty of every electric utility which constructs an electric transmission line to restore the land upon which such line is constructed to its condition which existed prior to such construction.

History: L. 1979, ch. 207, § 7; July 1.



66-1,184 Contracts for parallel generation services between electric utilities and their customers; terms and conditions; duties of customer; renewable generation by certain community colleges, requirements, financing; generation included in state's energy generation by wind power.

66-1,184. Contracts for parallel generation services between electric utilities and their customers; terms and conditions; duties of customer; renewable generation by certain community colleges, requirements, financing; generation included in state's energy generation by wind power. (a) Except as provided in subsection (b), every public utility which provides retail electric services in this state shall enter into a contract for parallel generation service with any person who is a customer of such utility, upon request of such customer, whereby such customer may attach or connect to the utility's delivery and metering system an apparatus or device for the purpose of feeding excess electrical power which is generated by such customer's energy producing system into the utility's system. No such apparatus or device shall either cause damage to the public utility's system or equipment or present an undue hazard to utility personnel. Every such contract shall include, but need not be limited to, provisions relating to fair and equitable compensation on such customer's monthly bill for energy supplied to the utility by such customer.

(b) (1) For purposes of this subsection:

(A) "Utility" means an electric public utility, as defined by K.S.A. 66-101a, and amendments thereto, any cooperative, as defined by K.S.A. 17-4603, and amendments thereto, or a nonstock member-owned electric cooperative corporation incorporated in this state, or a municipally owned or operated electric utility;

(B) "school" means Cloud county community college and Dodge City community college.

(2) Every utility which provides retail electric services in this state shall enter into a contract for parallel generation service with any person who is a customer of such utility, if such customer is a residential customer of the utility and owns a renewable generator with a capacity of 25 kilowatts or less, or is a commercial customer of the utility and owns a renewable generator with a capacity of 200 kilowatts or less or is a school and owns a renewable generator with a capacity of 1.5 megawatts or less. Such generator shall be appropriately sized for such customer's anticipated electric load. A commercial customer who uses the operation of a renewable generator in connection with irrigation pumps shall not request more than 10 irrigation pumps connected to renewable generators be attached or connected to the utility's system. At the customer's delivery point on the customer's side of the retail meter such customer may attach or connect to the utility's delivery and metering system an apparatus or device for the purpose of feeding excess electrical power which is generated by such customer's energy producing system into the utility's system. No such apparatus or device shall either cause damage to the utility's system or equipment or present an undue hazard to utility personnel. Every such contract shall include, but need not be limited to, provisions relating to fair and equitable compensation for energy supplied to the utility by such customer. Such compensation shall be not less than 100% of the utility's monthly system average cost of energy per kilowatt hour except that in the case of renewable generators with a capacity of 200 kilowatts or less, such compensation shall be not less than 150% of the utility's monthly system average cost of energy per kilowatt hour. A utility may credit such compensation to the customer's account or pay such compensation to the customer at least annually or when the total compensation due equals $25 or more.

(3) A customer-generator of any investor owned utility shall have the option of entering into a contract pursuant to this subsection (b) or utilizing the net metering and easy connection act. The customer-generator shall exercise the option in writing, filed with the utility.

(c) The following terms and conditions shall apply to contracts entered into under subsection (a) or (b):

(1) The utility will supply, own, and maintain all necessary meters and associated equipment utilized for billing. In addition, and for the purposes of monitoring customer generation and load, the utility may install at its expense, load research metering. The customer shall supply, at no expense to the utility, a suitable location for meters and associated equipment used for billing and for load research;

(2) for the purposes of insuring the safety and quality of utility system power, the utility shall have the right to require the customer, at certain times and as electrical operating conditions warrant, to limit the production of electrical energy from the generating facility to an amount no greater than the load at the customer's facility of which the generating facility is a part;

(3) the customer shall furnish, install, operate, and maintain in good order and repair and without cost to the utility, such relays, locks and seals, breakers, automatic synchronizer, and other control and protective apparatus as shall be designated by the utility as being required as suitable for the operation of the generator in parallel with the utility's system. In any case where the customer and the utility cannot agree to terms and conditions of any such contract, the state corporation commission shall establish the terms and conditions for such contract. In addition, the utility may install, own, and maintain a disconnecting device located near the electric meter or meters. Interconnection facilities between the customer's and the utility's equipment shall be accessible at all reasonable times to utility personnel. Upon notification by the customer of the customer's intent to construct and install parallel generation, the utility shall provide the customer a written estimate of all costs that will be incurred by the utility and billed to the customer to accommodate the interconnection. The customer may be required to reimburse the utility for any equipment or facilities required as a result of the installation by the customer of generation in parallel with the utility's service. The customer shall notify the utility prior to the initial energizing and start-up testing of the customer-owned generator, and the utility shall have the right to have a representative present at such test;

(4) the utility may require a special agreement for conditions related to technical and safety aspects of parallel generation; and

(5) the utility may limit the number and size of renewable generators to be connected to the utility's system due to the capacity of the distribution line to which such renewable generator would be connected, and in no case shall the utility be obligated to purchase an amount greater than 4% of such utility's peak power requirements.

(d) Service under any contract entered into under subsection (a) or (b) shall be subject to either the utility's rules and regulations on file with the state corporation commission, which shall include a standard interconnection process and requirements for such utility's system, or the current federal energy regulatory commission interconnection procedures and regulations.

(e) In any case where the owner of the renewable generator and the utility cannot agree to terms and conditions of any contract provided for by this section, the state corporation commission shall establish the terms and conditions for such contract.

(f) The governing body of any school desiring to proceed under this section shall, prior to taking any action permitted by this section, make a finding that either: (1) Net energy cost savings will accrue to the school from such renewable generation over a 20-year period; or (2) that such renewable generation is a science project being conducted for educational purposes and that such project may not recoup the expenses of the project through energy cost savings. Any school proceeding under this section may contract or enter into a finance, pledge, loan or lease-purchase agreement with the Kansas development finance authority as a means of financing the cost of such renewable generation.

(g) Each kilowatt of nameplate capacity of the parallel generation of electricity provided for in this section shall count as 1.10 kilowatts toward the compliance of the affected utility, as defined in K.S.A. 2015 Supp. 66-1257, and amendments thereto, and with whom the customer-generator has contracted, with the renewable energy standards act in K.S.A. 2015 Supp. 66-1256 through 66-1262, and amendments thereto.

(h) The provisions of the net metering and easy connection act shall not preclude the state corporation commission from approving net metering tariffs upon request of an electric utility for other methods of renewable generation not prescribed in subsection (b)(1) of K.S.A. 2015 Supp. 66-1264, and amendments thereto.

History: L. 1979, ch. 208, § 1; L. 2001, ch. 196, § 1; L. 2007, ch. 180, § 5; L. 2009, ch. 141, § 22; L. 2014, ch. 68, § 1; July 1.



66-1,184a Disposition of revenues from certain sales.

66-1,184a. Disposition of revenues from certain sales. (a) As used in this section:

(1) "Electric public utility" has the meaning provided by K.S.A. 66-101a, and amendments thereto.

(2) "Renewable attributes" means tradeable renewable energy credits (with or without other features), tradeable emissions credits, emission offsets or other market instruments created or obtained by use of renewable energy resources or technologies.

(3) "Renewable resources or technologies" means wind, solar, photovoltaic, biomass, hydropower, geothermal, waste incineration and landfill gas resources or technologies located in Kansas.

(b) Upon application of an electric public utility, the state corporation commission may authorize such utility to:

(1) Retain 65% of the utility's net revenues from wholesale off-system sales of electricity generated from renewable resources or technologies or from sales of renewable attributes if such electricity or attributes are purchased by the utility at not less than the average price paid by such utility for electricity or renewable attributes purchased pursuant to contracts of five or more years' duration; and

(2) retain 50% of the utility's net revenues from all other wholesale off-system sales of purchased electricity generated from renewable resources or technologies or from sales of purchased renewable attributes from renewable energy procured or constructed principally to serve Kansas retail customers.

History: L. 2002, ch. 161, § 3; L. 2007, ch. 4, § 2; July 1.



66-1,185 Jurisdiction of commission to comply with certain federal legislation.

66-1,185. Jurisdiction of commission to comply with certain federal legislation. (a) The state corporation commission shall have such jurisdiction as is required to provide compliance with and carry out the requirements of the provisions of the federal natural gas policy act of 1978 and the provisions of the public utility regulatory policies act of 1978 and with the rules and regulations adopted by federal agencies pursuant to such acts, and the state corporation commission shall adopt such rules and regulations deemed necessary for such purpose including those needed for the establishment of necessary fees.

(b) The state corporation commission may apply for, receive and disburse any federal funds made available to state regulatory agencies to provide compliance with such acts.

History: L. 1979, ch. 170, § 1; Feb. 22.



66-1,186 Designation of commission to submit conservation plan to federal government.

66-1,186. Designation of commission to submit conservation plan to federal government. (a) Pursuant to the provisions of the national energy conservation policy act, the state corporation commission is designated as the state agency to submit the proposed residential energy conservation plan to the federal secretary of energy as required by such act.

(b) The state corporation commission may apply for, receive and disburse any federal funds made available to state regulatory agencies to provide compliance with such act.

History: L. 1980, ch. 232, § 1; May 15.



66-1,187 Telecommunications public utility; definitions.

66-1,187. Telecommunications public utility; definitions. As used in this act:

(a) "Broadband" means the transmission of digital signals at rates equal to or greater than 1.5 megabits per second.

(b) "CLASS services" means custom local area signaling services, which include automatic callback, automatic recall, calling number identification, selective call rejection, selective call acceptance, selective call forwarding, distinctive ringing and customer originated trace.

(c) "Commission" means the state corporation commission.

(d) "Dialing parity" means that a person that is not an affiliate of a local exchange carrier is able to provide telecommunications services in such a manner that customers have the ability to route automatically, without the use of any access code, their telecommunications to the telecommunications carrier of the customer's designation from among two or more telecommunications carriers, including such local exchange carrier.

(e) "Federal act" means the federal telecommunications act of 1996, P.L. 104-104 (amending the communications act of 1934, 47 U.S.C. § 151 et seq.)

(f) "ISDN" means integrated services digital network which is a network and associated technology that provides simultaneous voice and data communications over a single communications channel.

(g) "LATA" has the meaning ascribed to it in the federal act.

(h) "Local exchange carrier" means any telecommunications public utility or its successor, not to include an electing carrier, providing switched telecommunications service within any local exchange service area, as approved by the commission on or before January 1, 1996. However, with respect to the Hill City exchange area, in which multiple carriers were certified by the commission prior to January 1, 1996, the commission's determination, subject to any court appeals, of which authorized carrier shall serve as the carrier of last resort will determine which carrier shall be deemed the local exchange carrier for that exchange.

(i) "Number portability" has the meaning ascribed to it in the federal act.

(j) "1+ intraLATA dialing parity" means the ability of a local exchange service customer to specify the telecommunications or local exchange carrier that will carry the intraLATA long distance messages when that customer dials either "1" or "0" plus a 10-digit number.

(k) "Operating area" means:

(1) In the case of a rural telephone company, operating area or service area means such company's study area or areas as approved by the federal communications commission;

(2) in the case of a local exchange carrier, other than a rural telephone company, operating area or service area means such carrier's local exchange service area or areas as approved by the commission.

(l) "Rural telephone company" has the meaning ascribed to it in the federal act, excluding any local exchange carrier which together with all of its affiliates has 20,000 or more access lines in the state.

(m) "Telecommunications carrier" means a corporation, company, individual, association of persons, their trustees, lessees or receivers that provides a telecommunications service, including, but not limited to, interexchange carriers and competitive access providers, but not including local exchange carriers certified before January 1, 1996.

(n) "Telecommunications public utility" means any public utility, as defined in K.S.A. 66-104, and amendments thereto, which owns, controls, operates or manages any equipment, plant or generating machinery, or any part thereof, for the transmission of telephone messages, as defined in K.S.A. 66-104, and amendments thereto, or the provision of telecommunications services in or throughout any part of Kansas.

(o) "Telecommunications service" means the provision of a service for the transmission of telephone messages, or two-way video or data messages.

(p) "Universal service" means telecommunications services and facilities which include: single party, two-way voice grade calling; stored program controlled switching with vertical service capability; E-911 capability; tone dialing; access to operator services; access to directory assistance; and equal access to long distance services.

(q) "Enhanced universal service" means telecommunications services, in addition to those included in universal service, which shall include: Signaling system seven capability, with CLASS service capability; basic and primary rate ISDN capability, or the technological equivalent; full-fiber interconnectivity, or the technological equivalent, between central offices; and broadband capable facilities to: All schools accredited pursuant to K.S.A. 72-1101 et seq., and amendments thereto; hospitals as defined in K.S.A. 65-425, and amendments thereto; public libraries; and state and local government facilities which request broadband services.

History: L. 1985, ch. 225, § 2; L. 1996, ch. 268, § 2; L. 2011, ch. 54, § 2; L. 2013, ch. 110, § 2; July 1.



66-1,188 Same; power, authority and jurisdiction of state corporation commission.

66-1,188. Same; power, authority and jurisdiction of state corporation commission. The commission is given full power, authority and jurisdiction to supervise and control the local exchange carriers, as defined in K.S.A. 66-1,187, and amendments thereto, doing business in Kansas, and is empowered to do all things necessary and convenient for the exercise of such power, authority and jurisdiction. Notwithstanding the provisions of any other section, the commission shall have no jurisdiction to supervise or control telecommunications carriers or electing carriers except as provided for in subsections (y) and (z) of K.S.A. 66-2005, and amendments thereto.

History: L. 1985, ch. 225, § 9; L. 2013, ch. 110, § 3; July 1.



66-1,189 Service and facilities required; reasonable rules, classifications, regulations, rates, tolls and charges; hearing.

66-1,189. Service and facilities required; reasonable rules, classifications, regulations, rates, tolls and charges; hearing. Every telecommunications public utility governed by this act shall be required to furnish reasonably efficient and sufficient service, joint service and facilities for the use of any and all products or services rendered, furnished, supplied or produced by such telecommunications public utility, to establish just and reasonable rates, joint rates, tolls, charges and exactions and to make just and reasonable rules, classifications and regulations.  Every unjust or unreasonably discriminatory or unduly preferential rule, regulation, classification, rate, joint rate, toll, charge or exaction is prohibited, unlawful and void.  The commission shall have the power, after notice and hearing in accordance with the provisions of the Kansas administrative procedure act, to require all telecommunications public utilities governed by this act to establish and maintain just and reasonable joint rates when the same are reasonably necessary in order to maintain reasonably sufficient and efficient service from such telecommunications public utilities.

History: L. 1985, ch. 225, § 15; L. 1988, ch. 356, § 249; July 1, 1989.



66-1,190 Telecommunications public utilities; publication and filing of rates, rules, regulations and contracts.

66-1,190. Telecommunications public utilities; publication and filing of rates, rules, regulations and contracts. Every telecommunications public utility doing business in Kansas over which the commission has control shall publish and file with the commission copies of all schedules of rates, joint rates, tolls, charges, classifications and divisions of rates affecting Kansas traffic, either state or interstate, and shall furnish the commission copies of all rules and regulations and contracts between such telecommunications public utilities pertaining to any and all jurisdictional services to be rendered by such telecommunications public utilities. The commission shall have power to prescribe reasonable rules and regulations regarding the form and filing of all schedules, tariffs and classifications of all rates, joint rates, tolls and charges and all rules and regulations of such telecommunications public utilities, including such protection of confidentiality as requested by the telecommunications public utility, and the utility's suppliers and customers, for contracts entered into by them, and as the commission determines reasonable and appropriate.

History: L. 1985, ch. 225, § 21; L. 1995, ch. 21, § 4; Mar. 16.



66-1,191 Same; investigations initiated by commission; powers; hearings.

66-1,191. Same; investigations initiated by commission; powers; hearings. The commission, upon its own initiative, may investigate all rates, joint rates, tolls, charges and exactions, classifications or schedules of rates or joint rates and rules and regulations of telecommunications public utilities over which the commission has control. If after full hearing and investigation the commission finds that such rates, joint rates, tolls, charges or exactions, classifications or schedules of rates or joint rates or rules and regulations are unjust, unreasonable, unjustly discriminatory or unduly preferential, the commission shall have the power to fix and order substituted therefor such rates, tolls, charges, exactions, classifications or schedules of rates or joint rates and such rules and regulations as are just and reasonable.

If upon any investigation it is found that any regulation, measurement, practice, act or service complained of is unjust, unreasonable, unreasonably inefficient or insufficient, unduly preferential, unjustly discriminatory, or otherwise in violation of this act or of the orders of the commission, or if it is found that any service is inadequate or that any reasonable service cannot be obtained, the commission may substitute therefor such other regulations, measurements, practices, service or acts, and make such order respecting any such changes in such regulations, measurements, practices, service or acts as are just and reasonable. When, in the judgment of the commission, public necessity and convenience require, the commission may establish just and reasonable concentration or other special rates, charges or privileges, but all such rates, charges and privileges shall be open to all users of a like kind of service under similar circumstances and conditions. Hearings shall be conducted in accordance with the provisions of the Kansas administrative procedure act, unless, in the case of a general investigation, for good cause, the commission orders otherwise.

History: L. 1985, ch. 225, § 27; L. 1997, ch. 132, § 7; L. 2013, ch. 110, § 4; July 1.



66-1,192 Same; investigations initiated by complaint; powers; hearings.

66-1,192. Same; investigations initiated by complaint; powers; hearings. (a) Upon a complaint in writing made against any telecommunications public utility governed by this act, that any of the rates or joint rates, tolls, charges, rules, regulations, classifications or schedules of such telecommunications public utility  are in any respect unreasonable, unfair, unjust, unjustly discriminatory or unduly preferential, or both, or that any regulation, practice or act whatsoever affecting or relating to any service performed or to be performed by such telecommunications public utility for the public, is in any respect unreasonable, unfair, unjust, unreasonably inefficient or insufficient, unjustly discriminatory or unduly preferential, or that any service performed or to be performed by such telecommunications public utility for the public is unreasonably inadequate, inefficient, unduly insufficient or cannot be obtained, the commission may proceed, with or without notice, to make such investigation as it deems necessary.

No order changing such rates, joint rates, tolls, charges, rules, regulations and classifications, schedules, practices or acts complained of shall be made or entered by the commission without a formal public hearing in accordance with the provisions of the Kansas administrative procedure act, of which due notice shall be given by the commission to such telecommunications public utility or to such complainant or complainants, if any. Any public investigation or hearing which the commission shall have power to make or to hold may be made or held before any one or more commissioners.  All investigations, hearings, decisions and orders made by a commissioner shall be deemed the investigations, hearings, decisions and orders of the commission, when approved by the commission.

(b) The commission shall have power to require telecommunications public utilities to make such improvements and do such acts as are or may be required by law to be done by any such telecommunications public utility.

History: L. 1985, ch. 225, § 33; L. 1988, ch. 356, § 250; L. 1994, ch. 59, § 2; L. 1997, ch. 132, § 8; July 1.



66-1,193 Orders and decisions of commission; service of copy upon utility; effective date.

66-1,193. Orders and decisions of commission; service of copy upon utility; effective date. (a) If upon such hearing and investigation the rates, joint rates, tolls, charges, rules, regulations, classifications or schedules of any telecommunications public utility governed by this act are found unjust, unreasonable, unfair, unjustly discriminatory or unduly preferential, or in any way in violation of this act, or of any of the laws of the state of Kansas, the commission shall have the power to fix and establish, and order substituted therefor, such rates, joint rates, tolls, charges, rules, regulations, classifications or schedules as it shall determine to be just, reasonable and necessary.  If it is found that any regulation, practice or act, relating to any service performed or to be performed by such telecommunications public utility for the public is in any respect unreasonable, unjust, unfair, unreasonably inefficient or insufficient, unjustly discriminatory or unduly preferential, or otherwise in violation of this act or of any of the laws of the state of Kansas, the commission may substitute therefor such other regulations, practice, service or act as it determines to be just, reasonable and necessary. For the purposes of determining just and reasonable rates, joint rates, tolls and charges, the commission may adopt a policy of disallowing a percentage, not to exceed 50%, of utility dues, donations and contributions to charitable, civic and social organizations and entities, in addition to disallowing specific dues, donations and contributions which are found unreasonable or inappropriate.

(b) All orders and decisions of the commission whereby any rates, joint rates, tolls, charges, rules, regulations, classifications, schedules, practice or acts relating to any service performed or to be performed by any telecommunications public utility for the public are altered, changed, modified, fixed or established shall be reduced to writing, and a copy thereof, duly certified, shall be served on the telecommunications public utility affected thereby. Such order and decision shall become operative and effective within 30 days after such service. Such telecommunications public utility, unless an action is commenced in a court of proper jurisdiction to set aside the findings, orders and decisions of the commission, or to review and correct the same, shall carry the provisions of such order into effect.

History: L. 1985, ch. 225, § 39; L. 1988, ch. 356, § 251; L. 1992, ch. 148, § 2; July 1.



66-1,194 Same; liberal construction; incidental powers granted.

66-1,194. Same; liberal construction; incidental powers granted. As applied to regulation of telecommunications public utilities, the provisions of this act and all grants of power, authority and jurisdiction herein made to the commission shall be liberally construed, and all incidental powers necessary to carry into effect the provisions of this act are expressly granted to and conferred upon the commission.

History: L. 1985, ch. 225, § 45; July 1.



66-1,195 Same; general supervision and inspection of utilities; liability for damages.

66-1,195. Same; general supervision and inspection of utilities; liability for damages. The commission shall have general supervision of all telecommunications public utilities over which the commission has control and shall inquire into any neglect or violations of the laws of this state by any such telecommunications public utility or by the officers, agents or employees thereof. From time to time, the commission shall carefully examine and inspect the condition of each such telecommunications public utility, its equipment, the manner of its conduct and its management with reference to the public safety and convenience. Nothing in this section shall be construed as relieving any telecommunications public utility from its responsibility or liability for damage to person or property.

History: L. 1985, ch. 225, § 51; L. 2013, ch. 110, § 5; July 1.



66-1,196 Access to live operator required for certain calls.

66-1,196. Access to live operator required for certain calls. (a) As used in this section, "telecommunications public utility" has the meaning provided by K.S.A. 66-1,187 and amendments thereto.

(b) Each telecommunications public utility shall ensure that a person initiating a live or mechanized operator-assisted call in this state may access a live operator at the beginning of all automated operator-assisted calls through a method designed to be easily and clearly understandable and accessible to the caller. The requirements of this section shall not apply to access codes or telephone calls that customers expect to be mechanized only. Each telecommunications public utility shall submit to the state corporation commission for review the method by which the utility will provide such access to a live operator.

(c) This section applies regardless of the methods by which the telecommunications utility provides the operator service.

(d) The requirements of this section shall not apply to telephone service from a jail or correctional institution or facility.

History: L. 1994, ch. 234, § 1; July 1.



66-1,200 Natural gas public utilities; definitions.

66-1,200. Natural gas public utilities; definitions. As used in this act:

(a) "Natural gas public utility" means any public utility defined in K.S.A. 66-104, and amendments thereto, which supplies natural gas.

(b) "Commission" means the state corporation commission.

History: L. 1985, ch. 225, § 3; July 1.



66-1,201 Same; power, authority and jurisdiction of state corporation commission.

66-1,201. Same; power, authority and jurisdiction of state corporation commission. The commission is given full power, authority and jurisdiction to supervise and control the natural gas public utilities, as defined in K.S.A. 66-1,200, doing business in Kansas, and is empowered to do all things necessary and convenient for the exercise of such power, authority and jurisdiction.

History: L. 1985, ch. 225, § 10; July 1.



66-1,202 Natural gas public utilities; efficient and sufficient service; just and reasonable rates.

66-1,202. Natural gas public utilities; efficient and sufficient service; just and reasonable rates. Every natural gas public utility governed by this act shall be required to furnish reasonably efficient and sufficient service and facilities for the use of any and all products or services rendered, furnished, supplied or produced by such natural gas public utility, to establish just and reasonable rates, charges and exactions and to make just and reasonable rules, classifications and regulations. Every unjust or unreasonably discriminatory or unduly preferential rule, regulation, classification, rate, charge or exaction is prohibited, unlawful and void. The commission shall have the power, after notice and hearing in accordance with the provisions of the Kansas administrative procedure act, to require all natural gas public utilities governed by this act to establish and maintain just and reasonable rates when the same are reasonably necessary in order to maintain reasonably sufficient and efficient service from such natural gas public utilities.

History: L. 1985, ch. 225, § 17; L. 1988, ch. 356, § 252; L. 1995, ch. 10, § 6; July 1.



66-1,203 Same; publication and filing of rates, rules and regulations and contracts.

66-1,203. Same; publication and filing of rates, rules and regulations and contracts. Every natural gas public utility doing business in Kansas over which the commission has control shall publish and file with the commission copies of all schedules of rates and shall furnish the commission copies of all rules and regulations and contracts between natural gas public utilities pertaining to any and all jurisdictional services to be rendered by such natural gas public utilities. The commission shall have power to prescribe reasonable rules and regulations regarding the form and filing of all schedules of rates and all rules and regulations of such natural gas public utility, including such protection of confidentiality as requested by the natural gas public utility, and the utility's suppliers and customers, for contracts entered into by them, and as the commission determines reasonable and appropriate.

History: L. 1985, ch. 225, § 23; L. 1995, ch. 21, § 5; Mar. 16.



66-1,204 Same; investigations initiated by commission; powers; hearings.

66-1,204. Same; investigations initiated by commission; powers; hearings. The commission, upon its own initiative, may investigate all schedules of rates and rules and regulations of natural gas public utilities. If after investigation and hearing the commission finds that such rates or rules and regulations are unjust, unreasonable, unjustly discriminatory or unduly preferential, the commission shall have the power to establish and order substituted therefor such rates and such rules and regulations as are just and reasonable.

If after investigation and hearing it is found that any regulation, measurement, practice, act or service complained of is unjust, unreasonable, unreasonably inefficient or insufficient, unduly preferential, unjustly discriminatory, or otherwise in violation of this act or of the orders of the commission, or if it is found that any service is inadequate or that any reasonable service cannot be obtained, the commission may substitute therefor such other regulations, measurements, practices, service or acts, and make such order respecting any such changes in such regulations, measurements, practices, service or acts as are just and reasonable. When, in the judgment of the commission, public necessity and convenience require, the commission may establish just and reasonable concentration or other special rates, charges or privileges, but all such rates, charges and privileges shall be open to all users of a like kind of service under similar circumstances and conditions. Hearings shall be conducted in accordance with the provisions of the Kansas administrative procedure act, unless, in the case of a general investigation, for good cause, the commission orders otherwise.

History: L. 1985, ch. 225, § 29; L. 1995, ch. 10, § 8; L. 1997, ch. 132, § 9; July 1.



66-1,205 Same; investigations initiated by complaint; powers; hearings.

66-1,205. Same; investigations initiated by complaint; powers; hearings. (a) Upon a complaint in writing made against any natural gas public utility governed by this act that any rates or rules and regulations of such natural gas public utility are in any respect unreasonable, unfair, unjust, unjustly discriminatory or unduly preferential, or both, or that any rule and regulation, practice or act whatsoever affecting or relating to any service performed or to be performed by such natural gas public utility for the public, is in any respect unreasonable, unfair, unjust, unreasonably inefficient or insufficient, unjustly discriminatory or unduly preferential, or that any service performed or to be performed by such natural gas public utility for the public is unreasonably inadequate, inefficient, unduly insufficient or cannot be obtained, the commission may proceed, with or without notice, to make such investigation as it deems necessary.

No order changing such rates, rules and regulations, practices or acts complained of shall be made or entered by the commission without a formal public hearing in accordance with the provisions of the Kansas administrative procedure act, of which due notice shall be given by the commission to such natural gas public utility or to such complainant or complainants, if any. Any public investigation or hearing which the commission shall have power to make or to hold may be made or held before any one or more commissioners.  All investigations, hearings, decisions and orders made by a commissioner shall be deemed the investigations, hearings, decisions and orders of the commission, when approved by the commission.

(b) The commission shall have power to require natural gas public utilities to make such improvements and do such acts as are or may be required by law to be done by any such natural gas public utility.

History: L. 1985, ch. 225, § 35; L. 1988, ch. 356, § 253; L. 1994, ch. 59, § 3; L. 1995, ch. 10, § 9; L. 1997, ch. 132, § 10; July 1.



66-1,206 Same; commission orders and decisions.

66-1,206. Same; commission orders and decisions. (a) If after investigation and hearing the rates or rules and regulations of any natural gas public utility governed by this act are found  unjust, unreasonable, unfair, unjustly discriminatory or unduly preferential, or in any way in violation of the provisions of this act, or of any of the laws of the state of Kansas, the commission shall have the power to establish, and to order substituted therefor, such rates or rules and regulations as the commission determines to be just, reasonable and necessary.  If it is found that any regulation, practice or act, relating to any service performed or to be performed by such natural gas public utility for the public is in any respect unreasonable, unjust, unfair, unreasonably inefficient or insufficient, unjustly discriminatory or unduly preferential, or otherwise in violation of any of the provisions of this act or of any of the laws of the state of Kansas, the commission may substitute therefor such other regulations, practice, service or act as it determines to be just, reasonable and necessary. For the purposes of determining just and reasonable rates, the commission may adopt a policy of disallowing a percentage, not to exceed 50%, of utility dues, donations and contributions to charitable, civic and social organizations and entities, in addition to disallowing specific dues, donations and contributions which are found unreasonable or inappropriate.

(b) All orders and decisions of the commission whereby any rates, rules and regulations, practice or acts relating to any service performed or to be performed by any natural gas public utility for the public are altered, changed, modified or established shall be reduced to writing, and a copy thereof, duly certified, shall be served on the natural gas public utility affected thereby. Such order and decision shall become operative and effective within 30 days after such service. Such natural gas public utility, unless an action is commenced in a court of proper jurisdiction to set aside the findings, orders and decisions of the commission, or to review and correct the same, shall carry the provisions of such order into effect.

History: L. 1985, ch. 225, § 41; L. 1988, ch. 356, § 254; L. 1992, ch. 148, § 3; L. 1995, ch. 10, § 10; July 1.



66-1,207 Same; liberal construction; incidental powers granted.

66-1,207. Same; liberal construction; incidental powers granted. As applied to regulation of natural gas public utilities, the provisions of this act and all grants of power, authority and jurisdiction herein made to the commission shall be liberally construed, and all incidental powers necessary to carry into effect the provisions of this act are expressly granted to and conferred upon the commission.

History: L. 1985, ch. 225, § 47; July 1.



66-1,208 Same; general supervision and inspection of utilities; liability for damages.

66-1,208. Same; general supervision and inspection of utilities; liability for damages. The commission shall have general supervision of all natural gas public utilities doing business in this state and shall inquire into any neglect or violations of the laws of this state by any natural gas public utility or by the officers, agents or employees thereof.  From time to time, the commission shall carefully examine and inspect the condition of each natural gas public utility, its equipment, the manner of its conduct and its management with reference to the public safety and convenience.  Nothing in this section shall be construed as relieving any natural gas public utility from its responsibility or liability for damage to person or property.

History: L. 1985, ch. 225, § 53; July 1.



66-1,209 Retail natural gas supplier; termination of service rights; compensation for termination of service rights.

66-1,209. Retail natural gas supplier; termination of service rights; compensation for termination of service rights. (a) When the service rights of a retail natural gas supplier are terminated by a city during the period in which a valid franchise is in effect and the service rights are assumed by the terminating city, or an entity acting on behalf of or as an agent for the city, the governing body of the city shall acquire from the terminated supplier the parts of the local natural gas distribution system necessary to serve all customers within the previously franchised area and the terminated supplier shall sell the system to the governing body of such city for which it shall be fairly compensated. Such compensation shall be an amount mutually agreed upon by the affected parties or an amount determined by the following formula:

(1) The depreciated replacement cost for the gas utility facilities in the territory in which the service rights have been terminated. As used in this paragraph, "depreciated replacement cost" means the original installed cost of the facilities, adjusted to present value by utilizing a nationally recognized index of utility construction costs, less accumulated depreciation based on the book depreciation rates of the selling utility, as filed with and approved by the state corporation commission, which are in effect at the time of acquisition;

(2) the depreciated replacement costs of the remaining proportion of any take or pay contracts or participation agreements;

(3) the depreciated replacement cost for the gas utility facilities outside the affected territory used in providing service to the formerly franchised area. Such facilities shall include all compression, regulating or transmission facilities throughout the terminated utility's integrated system, the value of which shall be determined by the depreciated replacement cost formula in paragraph (1) multiplied by the percentage of the terminated utility's total retail sales to customers in the affected area during the 12 months next preceding the effective date of the sale;

(4) all reasonable and prudent costs of detaching the gas system facilities to be sold, including the reasonable costs of studies and inventories made to determine the facility's value and all reasonable and prudent costs of reintegrating the remaining gas system facilities of the retail gas supplier whose service rights are terminated;

(5) an amount equal to the net revenues received during the 12 months next preceding the date of termination of the service rights from the customers within the affected area of the retail gas supplier whose service rights are terminated. As used in this paragraph, "net revenues" means the total revenues received by the terminated utility for gas service within the affected area less franchise and sales taxes collected and the cost of gas recovered in the revenues. This number shall be multiplied by the number of years remaining in any franchise contract; and

(6) an amount equal to the state and federal tax liability created by the taxable income pursuant to the provisions of this paragraph and paragraphs (1), (2), (3), (4) and (5) by the retail gas supplier whose service rights are terminated, calculated, without regard to any tax deductions or benefits not related to the sale of assets covered herein.

(b) If the parties are unable to agree upon the amount of compensation to be paid pursuant to this act after 60 days following the date of termination of service rights, either party may apply to the district court having jurisdiction where any portion of the facilities are located for determination of compensation. Such determination shall be made by the court sitting without a jury.

History: L. 2002, ch. 31, § 1; July 1.



66-1,210 Retail natural gas supplier; failure to renew franchise; compensation.

66-1,210. Retail natural gas supplier; failure to renew franchise; compensation. In addition to the fair cash value of any plant and appurtenance thereto determined pursuant to K.S.A. 12-811, and amendments thereto, a retail natural gas supplier whose service rights have expired by reason of failure of the renewal of a valid franchise shall be entitled to compensation for all reasonable and prudent costs of detaching the gas system facilities to be sold and all reasonable and prudent costs of reintegrating the remaining gas system facilities of such retail gas supplies less the value of all gas system facilities replaced by the new facilities required for the reintegration of the remaining gas system facilities, plus an amount equal to the gross revenues received from the customers within the affected area during the 12 months next preceding the date of expiration of the most recent valid franchise, less taxes and the cost of gas.

History: L. 2002, ch. 31, § 2; July 1.



66-1,215 Common carriers; definitions.

66-1,215. Common carriers; definitions. As used in this act:

(a) "Common carrier" means any common carrier, as defined in K.S.A. 66-105 and 66-1,110, and amendments thereto, except any radio common carrier.

(b) "Commission" means the state corporation commission.

History: L. 1985, ch. 225, § 5; July 1.



66-1,216 Same; power, authority and jurisdiction of state corporation commission.

66-1,216. Same; power, authority and jurisdiction of state corporation commission. The commission is given full power, authority and jurisdiction to supervise and control the common carriers, as defined in K.S.A. 66-1,215, doing business in Kansas, and is empowered to do all things necessary and convenient for the exercise of such power, authority and jurisdiction.

History: L. 1985, ch. 225, § 12; July 1.



66-1,217 Service and facilities required; reasonable rules, classifications, regulations, rates, tolls and charges; hearing; exception.

66-1,217. Service and facilities required; reasonable rules, classifications, regulations, rates, tolls and charges; hearing; exception. Every common carrier, except a motor carrier holding a certificate of public service, governed by this act shall be required to furnish reasonably efficient and sufficient service, joint service and facilities for the use of any and all products or services rendered, furnished, supplied or produced by such common carrier, to establish just and reasonable rates, joint rates, tolls, charges and exactions and to make just and reasonable rules, classifications and regulations. Every unjust or unreasonably discriminatory or unduly preferential rule, regulation, classification, rate, joint rate, toll, charge or exaction is prohibited, unlawful and void. The commission shall have the power, after notice and hearing in accordance with the provisions of the Kansas administrative procedure act, to require all common carriers, except a motor carrier holding a certificate of public service, governed by this act to establish and maintain just and reasonable joint rates when the same are reasonably necessary in order to maintain reasonably sufficient and efficient service from such common carriers.

History: L. 1985, ch. 225, § 18; L. 1988, ch. 356, § 255; L. 1995, ch. 98, § 12; Apr. 13.



66-1,218 Same; publication and filing of rates, tolls and charges; copies of regulations and contracts; rules and regulations governing printing and filing of schedules of rates, tolls, charges and regulations; exception.

66-1,218. Same; publication and filing of rates, tolls and charges; copies of regulations and contracts; rules and regulations governing printing and filing of schedules of rates, tolls, charges and regulations; exception. Every common carrier, except a motor carrier holding a certificate of public service, doing business in Kansas over which the commission has control shall publish and file with the commission copies of all schedules of rates, joint rates, tolls, charges, classifications and divisions of rates affecting Kansas traffic, either state or interstate, and shall furnish the commission copies of all rules, regulations and contracts between common carriers, except a motor carrier holding a certificate of public service, pertaining to any and all services to be rendered by such common carriers. The commission shall have power to prescribe reasonable rules and regulations regarding the printing and filing of all schedules, tariffs and classifications of all rates, joint rates, tolls, charges and all rules and regulations of such common carriers.

History: L. 1985, ch. 225, § 24; L. 1995, ch. 98, § 13; Apr. 13.



66-1,219 Same; investigations initiated by commission; powers.

66-1,219. Same; investigations initiated by commission; powers. The commission, upon its own initiative, may investigate all rates, joint rates, tolls, charges and exactions, classifications or schedules of rates or joint rates and rules and regulations of common carriers, except a motor carrier holding a certificate of public service. If after full hearing and investigation the commission finds that such rates, joint rates, tolls, charges or exactions, classifications or schedules of rates or joint rates or rules and regulations are unjust, unreasonable, unjustly discriminatory or unduly preferential, the commission shall have the power to fix and order substituted therefor such rates, tolls, charges, exactions, classifications or schedules of rates or joint rates and such rules and regulations as are just and reasonable.

If upon any investigation it is found that any such regulation, measurement, practice, act or service complained of is unjust, unreasonable, unreasonably inefficient or insufficient, unduly preferential, unjustly discriminatory, or otherwise in violation of this act or of the orders of the commission, or if it is found that any service is inadequate or that any reasonable service cannot be obtained, the commission may substitute therefor such other regulations, measurements, practices, service or acts, and make such order respecting any such changes in such regulations, measurements, practices, service or acts as are just and reasonable. When, in the judgment of the commission, public necessity and convenience require, the commission may establish just and reasonable concentration or other special rates, charges or privileges, but all such rates, charges and privileges shall be open to all users of a like kind of service under similar circumstances and conditions. Hearings shall be conducted in accordance with the provisions of the Kansas administrative procedure act, unless, in the case of a general investigation, for good cause, the commission orders otherwise.

History: L. 1985, ch. 225, § 30; L. 1995, ch. 98, § 14; L. 1997, ch. 132, § 11; July 1.



66-1,220 Same; investigations initiated  by complaint; powers; hearings.

66-1,220. Same; investigations initiated  by complaint; powers; hearings. (a) Upon a complaint in writing made against any common carrier, except a motor carrier holding a certificate of public service, governed by this act that any of the rates or joint rates, fares, tolls, charges, rules, regulations, classifications or schedules of such common carrier are in any respect unreasonable, unfair, unjust, unjustly discriminatory or unduly preferential, or both, or that any regulation, practice or act whatsoever affecting or relating to any service performed or to be performed by such common carrier for the public, is in any respect unreasonable, unfair, unjust, unreasonably inefficient or insufficient, unjustly discriminatory or unduly preferential, or that any service performed or to be performed by such common carrier for the public is unreasonably inadequate, inefficient, unduly insufficient or cannot be obtained, the commission may proceed, with or without notice, to make such investigation as it deems necessary.

No order changing such rates, joint rates, tolls, charges, rules, regulations and classifications, schedules, practices or acts complained of shall be made or entered by the commission without a formal public hearing in accordance with the provisions of the Kansas administrative procedure act, of which due notice shall be given by the commission to such common carrier or to such complainant or complainants, if any. Any public investigation or hearing which the commission shall have power to make or to hold may be made or held before any one or more commissioners.  All investigations, hearings, decisions and orders made by a commissioner shall be deemed the investigations, hearings, decisions and orders of the commission, when approved by the commission.

(b) The commission shall have power to require common carriers, except a motor carrier holding a certificate of public service, to make such improvements and do such acts as are or may be required by law to be done by any such common carrier.

History: L. 1985, ch. 225, § 36; L. 1988, ch. 356, § 256; L. 1994, ch. 59, § 4; L. 1995, ch. 98, § 15; L. 1997, ch. 132, § 12; July 1.



66-1,221 Orders and decisions of commission; service of copy upon carrier; effective date.

66-1,221. Orders and decisions of commission; service of copy upon carrier; effective date. (a) If upon such hearing and investigation the rates, joint rates, fares, tolls, charges, rules, regulations, classifications or schedules of any common carrier, except a motor carrier holding a certificate of public service, governed by this act are found  unjust, unreasonable, unfair, unjustly discriminatory or unduly preferential, or in any way in violation of this act, or of any of the laws of the state of Kansas, the commission shall have the power to fix and establish, and order substituted therefor, such rates, joint rates, fares, tolls, charges, rules, regulations, classifications or schedules as it shall determine to be just, reasonable and necessary.  If it is found that any regulation, practice or act, relating to any service performed or to be performed by such common carrier for the public is in any respect unreasonable, unjust, unfair, unreasonably inefficient or insufficient, unjustly discriminatory or unduly preferential, or otherwise in violation of this act or of any of the laws of the state of Kansas, the commission may substitute therefor such other regulations, practice, service or act as it determines to be just, reasonable and necessary.

(b) All orders and decisions of the commission whereby any rates, joint rates, fares, tolls, charges, rules, regulations, classifications, schedules, practice or acts relating to any service performed or to be performed by any common carrier, except a motor carrier holding a certificate of public service for the public are altered, changed, modified, fixed or established shall be reduced to writing, and a copy thereof, duly certified, shall be served on the common carrier affected thereby. Such order and decision shall become operative and effective within 30 days after such service.  Such common carrier, unless an action is commenced in a court of proper jurisdiction to set aside the findings, orders and decisions of the commission, or to review and correct the same, shall carry the provisions of such order into effect.

History: L. 1985, ch. 225, § 42; L. 1988, ch. 356, § 257; L. 1995, ch. 98, § 16; Apr. 13.



66-1,222 Same; liberal construction; incidental powers granted.

66-1,222. Same; liberal construction; incidental powers granted. As applied to regulation of common carriers, the provisions of this act and all grants of power, authority and jurisdiction herein made to the commission shall be liberally construed, and all incidental powers necessary to carry into effect the provisions of this act are expressly granted to and conferred upon the commission.

History: L. 1985, ch. 225, § 48; July 1.



66-1,223 Same; general supervision and inspection of carriers; exception; liability for damages.

66-1,223. Same; general supervision and inspection of carriers; exception; liability for damages. (a) The commission shall have general supervision of all common carriers doing business in this state and shall inquire into any neglect or violations of the laws of this state by any common carrier or by the officers, agents or employees thereof.  From time to time, the commission shall carefully examine and inspect the condition of each common carrier, its equipment, the manner of its conduct and its management with reference to the public safety and convenience. The commission's duty extends to all common carriers except pipelines transporting hazardous liquids as defined in the hazardous liquid pipeline safety act of 1979 (49 U.S.C. 2001 et. seq.), as amended.

(b) Nothing in this section shall be construed as relieving any common carrier from its responsibility or liability for damage to person or property.

History: L. 1985, ch. 225, § 54; L. 1992, ch. 111, § 1; July 1.



66-1,230 Miscellaneous public utilities; definitions.

66-1,230. Miscellaneous public utilities; definitions. As used in this act:

(a) "Miscellaneous public utility" means any public utility, as defined in K.S.A. 66-104, and amendments thereto, which is not an electric public utility, telecommunications public utility, natural gas public utility, radio common carrier or a common carrier as defined in K.S.A. 66-105 and 66-1,110, and amendments thereto.

(b) "Commission" means the state corporation commission.

History: L. 1985, ch. 225, § 6; July 1.



66-1,231 Same; power, authority and jurisdiction of state corporation commission.

66-1,231. Same; power, authority and jurisdiction of state corporation commission. The commission is given full power, authority and jurisdiction to supervise and control the miscellaneous public utilities, as defined in K.S.A. 66-1,230, doing business in Kansas, and is empowered to do all things necessary and convenient for the exercise of such power, authority and jurisdiction.

History: L. 1985, ch. 225, § 8; July 1.



66-1,232 Services and facilities required; reasonable rules, classifications, regulations, rates, fares, tolls and charges; hearing.

66-1,232. Services and facilities required; reasonable rules, classifications, regulations, rates, fares, tolls and charges; hearing. Every miscellaneous public utility governed by this act shall be required to furnish reasonably efficient and sufficient service, joint service and facilities for the use of any and all products or services rendered, furnished, supplied or produced by such miscellaneous public utility, to establish just and reasonable rates, joint rates, fares, tolls, charges and exactions and to make just and reasonable rules, classifications and regulations.  Every unjust or unreasonably discriminatory or unduly preferential rule, regulation, classification, rate, joint rate, fare, toll, charge or exaction is prohibited, unlawful and void.  The commission shall have the power, after notice and hearing in accordance with the provisions of the Kansas administrative procedure act, to require all miscellaneous public utilities governed by this act to establish and maintain just and reasonable joint rates when the same are reasonably necessary in order to maintain reasonably sufficient and efficient service from such miscellaneous public utilities.

History: L. 1985, ch. 225, § 14; L. 1988, ch. 356, § 258; July 1, 1989.



66-1,233 Same; publication and filing of rates, tolls, fares and charges; copies of regulations and contracts; rules and regulations governing printing and filing of schedules of rates, tolls, fares, charges and regulations.

66-1,233. Same; publication and filing of rates, tolls, fares and charges; copies of regulations and contracts; rules and regulations governing printing and filing of schedules of rates, tolls, fares, charges and regulations. Every miscellaneous public utility doing business in Kansas over which the commission has control shall publish and file with the commission copies of all schedules of rates, joint rates, tolls, fares, charges, classifications and divisions of rates affecting Kansas traffic, either state or interstate, and shall furnish the commission copies of all rules, regulations and contracts between miscellaneous public utilities pertaining to any and all services to be rendered by such miscellaneous public utilities. The commission shall have power to prescribe reasonable rules and regulations regarding the printing and filing of all schedules, tariffs and classifications of all rates, joint rates, tolls, fares, charges and all rules and regulations of such miscellaneous public utilities.

History: L. 1985, ch. 225, § 20; July 1.



66-1,234 Investigations initiated by commission; powers; hearings.

66-1,234. Investigations initiated by commission; powers; hearings. The commission, upon its own initiative, may investigate all rates, joint rates, tolls, charges and exactions, classifications or schedules of rates or joint rates and rules and regulations of miscellaneous public utilities. If after full hearing and investigation the commission finds that such rates, joint rates, tolls, charges or exactions, classifications or schedules of rates or joint rates or rules and regulations are unjust, unreasonable, unjustly discriminatory or unduly preferential, the commission shall have the power to fix and order substituted therefor such rates, tolls, charges, exactions, classifications or schedules of rates or joint rates and such rules and regulations as are just and reasonable.

If upon any investigation it is found that any regulation, measurement, practice, act or service complained of is unjust, unreasonable, unreasonably inefficient or insufficient, unduly preferential, unjustly discriminatory, or otherwise in violation of this act or of the orders of the commission, or if it is found that any service is inadequate or that any reasonable service cannot be obtained, the commission may substitute therefor such other regulations, measurements, practices, service or acts, and make such order respecting any such changes in such regulations, measurements, practices, service or acts as are just and reasonable. When, in the judgment of the commission, public necessity and convenience require, the commission may establish just and reasonable concentration, commodity, transit or other special rates, charges or privileges, but all such rates, charges and privileges shall be open to all users of a like kind of service under similar circumstances and conditions. Hearings shall be conducted in accordance with the provisions of the Kansas administrative procedure act, unless, in the case of a general investigation, for good cause, the commission orders otherwise.

History: L. 1985, ch. 225, § 26; L. 1997, ch. 132, § 13; July 1.



66-1,235 Investigations initiated by commission; powers; hearings.

66-1,235. Investigations initiated by commission; powers; hearings. (a) Upon a complaint in writing made against any miscellaneous public utility governed by this act, that any of the rates or joint rates, tolls, charges, rules, regulations, classifications or schedules of such miscellaneous public utility  are in any respect unreasonable, unfair, unjust, unjustly discriminatory or unduly preferential, or both, or that any regulation, practice or act whatsoever affecting or relating to any service performed or to be performed by such miscellaneous public utility for the public, is in any respect unreasonable, unfair, unjust, unreasonably inefficient or insufficient, unjustly discriminatory or unduly preferential, or that any service performed or to be performed by such miscellaneous public utility for the public is unreasonably inadequate, inefficient, unduly insufficient or cannot be obtained, the commission may proceed, with or without notice, to make such investigation as it deems necessary.

No order changing such rates, joint rates, fares, tolls, charges, rules, regulations and classifications, schedules, practices or acts complained of shall be made or entered by the commission without a formal public hearing in accordance with the provisions of the Kansas administrative procedure act, of which due notice shall be given by the commission to such miscellaneous public utility or to such complainant or complainants, if any. Any public investigation or hearing which the commission shall have power to make or to hold may be made or held before any one or more commissioners.  All investigations, hearings, decisions and orders made by a commissioner shall be deemed the investigations, hearings, decisions and orders of the commission, when approved by the commission.

(b) The commission shall have power to require miscellaneous public utilities to make such improvements and do such acts as are or may be required by law to be done by any such miscellaneous public utility.

History: L. 1985, ch. 225, § 32; L. 1988, ch. 356, § 259; L. 1994, ch. 59, § 5; L. 1997, ch. 132, § 14; July 1.



66-1,236 Orders and decisions of commission; service of copy upon utility; effective date.

66-1,236. Orders and decisions of commission; service of copy upon utility; effective date. (a) If upon such hearing and investigation the rates, joint rates, fares, tolls, charges, rules, regulations, classifications or schedules of any miscellaneous public utility governed by this act are found unjust, unreasonable, unfair, unjustly discriminatory or unduly preferential, or in any way in violation of this act, or of any of the laws of the state of Kansas, the commission shall have the power to fix and establish, and order substituted therefor, such rates, joint rates, fares, tolls, charges, rules, regulations, classifications or schedules as it shall determine to be just, reasonable and necessary.  If it is found that any regulation, practice or act, relating to any service performed or to be performed by such miscellaneous public utility for the public is in any respect unreasonable, unjust, unfair, unreasonably inefficient or insufficient, unjustly discriminatory or unduly preferential, or otherwise in violation of this act or of any of the laws of the state of Kansas, the commission may substitute therefor such other regulations, practice, service or act as it determines to be just, reasonable and necessary. For the purposes of determining just and reasonable rates, joint rates, tolls and charges, the commission may adopt a policy of disallowing a percentage, not to exceed 50%, of utility dues, donations and contributions to charitable, civic and social organizations and entities, in addition to disallowing specific dues, donations and contributions which are found unreasonable or inappropriate.

(b) All orders and decisions of the commission whereby any rates, joint rates, fares, tolls, charges, rules, regulations, classifications, schedules, practice or acts relating to any service performed or to be performed by any miscellaneous public utility for the public are altered, changed, modified, fixed or established shall be reduced to writing, and a copy thereof, duly certified, shall be served on the miscellaneous public utility affected thereby. Such order and decision shall become operative and effective within 30 days after such service.  Such miscellaneous public utility, unless an action is commenced in a court of proper jurisdiction to set aside the findings, orders and decisions of the commission, or to review and correct the same, shall carry the provisions of such order into effect.

History: L. 1985, ch. 225, § 38; L. 1988, ch. 356, § 260; L. 1992, ch. 148, § 4; July 1.



66-1,237 Same; liberal construction; incidental powers granted.

66-1,237. Same; liberal construction; incidental powers granted. As applied to regulation of miscellaneous public utilities, the provisions of this act and all grants of power, authority and jurisdiction herein made to the commission shall be liberally construed, and all incidental powers necessary to carry into effect the provisions of this act are expressly granted to and conferred upon the commission.

History: L. 1985, ch. 225, § 44; July 1.



66-1,238 Same; general supervision and inspection of utilities; damage liability.

66-1,238. Same; general supervision and inspection of utilities; damage liability. The commission shall have general supervision of all miscellaneous public utilities doing business in this state and shall inquire into any neglect or violations of the laws of this state by any miscellaneous public utility or by the officers, agents or employees thereof.  From time to time, the commission shall carefully examine and inspect the condition of each miscellaneous public utility, its equipment, the manner of its conduct and its management with reference to the public safety and convenience.  Nothing in this section shall be construed as relieving any miscellaneous public utility from its responsibility or liability for damage to person or property.

History: L. 1985, ch. 225, § 50; July 1.






Article 1a FEES

66-1a01 Fees for regulation of securities and motor carriers and for document copies; public service regulation fund and motor carrier license fund created.

66-1a01. Fees for regulation of securities and motor carriers and for document copies; public service regulation fund and motor carrier license fund created. (a) The state corporation commission shall charge and collect fees for the purposes and in the amounts as prescribed in this section. Such fees shall be paid to the state corporation commission at the time of filing the original papers or application in the case.

(b) (1) For the purposes of certificates issued under K.S.A. 66-125, and amendments thereto, to authorize the issuance of stock, bonds or other evidences of indebtedness, except as otherwise provided in this paragraph (1), the commission shall charge and collect an application fee of $10 to accompany each application and processing fees which shall be set by rules and regulations adopted by the commission and shall reflect the costs incurred by the commission to process such application.

Notwithstanding the foregoing provisions of this paragraph (1), whenever an application is made for a certificate to authorize the issuance of stocks, bonds or other evidences of indebtedness and the relevant federal authority has authorized the issuance of the same issue of such stocks, bonds or other evidences of indebtedness, the commission shall charge and collect an application fee of $10 to accompany each application and a processing fee of $25 which shall be paid on or before issuance of such certificate.

(2) Whenever an application is made for a certificate of convenience and authority to provide interexchange telecommunications services or competitive local exchange carrier services, the commission shall charge and collect an application fee of $250 which shall accompany the application.

(3) With regard to the regulation of motor carriers, the commission shall charge and collect fees in accordance with the following schedule:

For application for motor common carrier certificate, license or authority  not to exceed $250

For application for intrastate private and interstate exempt motor carrier registration  100

For application for extension, rerouting, removal of restrictions or transfer of motor common carrier certificate and motor common carrier license  100

Annual renewal fees for all certificates and registrations, due by December 31 of each year  10 per vehicle

If increases proposed in rates, fares or charges when hearing is required  25

Late fee for failure to timely complete renewals cost of initial application

(4) The commission shall charge a fee for copies, other than mimeographed or printed copies, of applications, orders, certificates, schedules and duplicate motor-carrier equipment identification cards and a fee for copies of passenger, household goods or property motor common carrier lists, both fees in amounts approved by the director of accounts and reports under K.S.A. 45-219, and amendments thereto.

(c) There is hereby created in the state treasury the public service regulation fund. The commission shall remit all moneys received by or for it in payment of the fees imposed for certificates authorizing the issuance of stock, bonds or other evidences of indebtedness under paragraph (1) of subsection (b) to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon the receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the public service regulation fund. All expenditures from the public service regulation fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the state corporation commission or by a person or persons designated by such chairperson.

(d) There is hereby created in the state treasury the motor carrier license fees fund. The commission shall remit all moneys received by or for it in payment of the fees imposed for regulation of motor carriers under paragraphs (2) and (3) of subsection (b) to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon the receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the motor carrier license fees fund. All expenditures from the motor carrier license fees fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the state corporation commission or by a person or persons designated by such chairperson.

History: L. 1931, ch. 237, § 1; L. 1937, ch. 281, § 1; L. 1976, ch. 288, § 1; L. 1978, ch. 347, § 14; L. 1993, ch. 263, § 9; L. 1995, ch. 4, § 2; L. 1998, ch. 164, § 1; L. 1999, ch. 61, § 1; L. 2001, ch. 92, § 16; L. 2003, ch. 124, § 12; L. 2008, ch. 45, § 7; Apr. 10.






Article 2 DUTIES AND LIABILITIES OF RAILROAD COMPANIES

66-227 Crossings.

66-227. Crossings. It is hereby made the duty of every person or corporation owning or operating any railroad crossed by a public highway, county highway or township road to make, and keep in good repair, good and sufficient crossings for such highway, road or street over their tracks, including all the grading, bridges, ditches and culverts within their right-of-way that may be necessary to make a safe crossing. The vertical profile or alignment of the centerline of the highway, road or street through the crossing shall comply with the American association of state highway and transportation officials (AASHTO) design manual titled, "a policy on geometric design of highways and streets" as published and in effect on January 1, 2001.

When the highway crossing the track is improved by the construction of a hard-surfaced road, the railroad company shall pave the space between the rails and for a distance of two feet on each side thereof with a pavement of the same or a better type for the full width of the pavement on the highway. On other crossings where the highway has not been improved, the planking or other material used between and for a distance of one foot outside of the rails shall be of a length to equal the roadway width measured perpendicular to the axis of the highway. Nothing in this act shall be construed to repeal any provision of law relating to railroad crossings on streets in cities of the first and second class.

History: L. 1915, ch. 280, § 1; L. 1919, ch. 242, § 1; R.S. 1923, 66-227. L. 2001, ch. 15, § 1; July 1.



66-228 Same; penalty; time within which to restore crossing.

66-228. Same; penalty; time within which to restore crossing. Every person or corporation failing to comply with the provisions of this act shall be deemed guilty of a misdemeanor and shall be fined not less than five dollars, nor more than fifty dollars, for each and every violation hereof and each day same shall be allowed to remain out of repair shall be a separate offense: Provided, however, When any such crossings have been properly constructed as provided in this act, and shall become defective because of accident or unusual severe or stormy weather, the person or corporation whose duty it is to maintain the same, shall have ten days in which to restore said crossing to its proper condition before the penalty herein provided for shall attach.

History: L. 1915, ch. 280, § 2; Dec. 1; R.S. 1923, 66-228.



66-229 Same; duty of officers.

66-229. Same; duty of officers. Upon complaint, it is hereby made the duty of every county engineer and road supervisor in this state to see that this act is complied with in such person's jurisdiction and to report to the county attorney of such person's county every failure on the part of any person or corporation to comply with this act. It is hereby made the duty of the county attorney of each county in the state to enforce this act.

History: L. 1915, ch. 280, § 3; L. 1919, ch. 242, § 2; R.S. 1923, 66-229. L. 2001, ch. 15, § 2; July 1.



66-230 Cattle guards at crossings; duties as to gates.

66-230. Cattle guards at crossings; duties as to gates. When any railroad runs through any improved and fenced farm lands and between an occupied dwelling and other main farm buildings; or wherever at the time of the passage of this act, any railroad right of way lies alongside of and contiguous to a public highway through any improved and fenced farm land upon which is a dwelling actually occupied as a farm residence, and it is necessary for the occupants of such dwelling to pass across the right of way of the railroad in order to reach the main public highway or get to their farm lands to cross the railroad, then and in either case the railroad company shall, at the request in writing of the owner of such farm, make and maintain proper cattle guards on such railroad on both sides of the crossing so used for farm purposes. It shall not be necessary for the occupants of such land to keep the gates in the fences at such farm crossings closed where such cattle guards are installed except that the railroad company shall not be responsible for damage done to stock at such crossing described under this act when the gates at such crossing are open.

History: L. 1919, ch. 243, § 1; R.S. 1923, 66-230; L. 2005, ch. 21, § 8; July 1.



66-231 Same; civil liability.

66-231. Same; civil liability. Any railroad company neglecting or refusing to comply with the provisions of K.S.A. 66-230 shall be liable for all damages sustained by anyone by reason of such neglect and refusal; and in order for the injured party to recover all damages he has sustained it will only be necessary for him to prove such neglect or refusal.

History: L. 1919, ch. 243, § 2; June 17; R.S. 1923, 66-231.



66-232 Action for damages by fire.

66-232. Action for damages by fire. In all actions against any railway company organized or doing business in this state, for damages by fire caused by the operating of said railroad, it shall be only necessary for the plaintiff in said action to establish the fact that said fire complained of was caused by the operating of said railroad, and the amount of his damages (which proof shall be prima facie evidence of negligence on the part of said railroad): Provided, That in estimating the damages under this act, the contributory negligence of the plaintiff shall be taken into consideration.

History: L. 1885, ch. 155, § 1; May 1; R.S. 1923, 66-232.



66-233 Action for damages by fire; attorney fee.

66-233. Action for damages by fire; attorney fee. In all actions commenced under K.S.A. 66-232 and 66-233 and amendments thereto in which judgment is rendered against any railroad company for damages by fire caused by the operating of such railroad, if it appears from the evidence that such company has refused without just cause or excuse to pay the full amount of such damages, the court in rendering such judgment shall allow the plaintiff a reasonable sum as an attorney fee for services in such action, including proceeding upon appeal, to be recovered and collected as a part of the costs. When a tender is made by such railroad company before the commencement of the action in which judgment is rendered and the amount recovered is not in excess of such tender no such costs shall be allowed.

History: L. 1885, ch. 155, § 2; R.S. 1923, 66-233; L. 1994, ch. 136, § 1; July 1.



66-234 Liability for negligence.

66-234. Liability for negligence. Railroads in this state shall be liable for all damages done to person or property, when done in consequence of any neglect on the part of the railroad companies.

History: L. 1870, ch. 93, § 1; March 24; R.S. 1923, 66-234.



66-273 Permitting trains, engines or cars to stand on public highway.

66-273. Permitting trains, engines or cars to stand on public highway.    Each and every railroad company or any corporation leasing or otherwise operating a railroad in Kansas is hereby prohibited from allowing its trains, engines or cars to stand upon any public road within one half mile of any incorporated or unincorporated city or town, station or flag station, or upon any crossing or street, to exceed ten minutes at any one time without leaving an opening in the traveled portion of the public road, street or crossing of at least thirty feet in width.

History: L. 1897, ch. 169, § 1; L. 1903, ch. 394, § 1; June 1; R.S. 1923, 66-273.



66-274 Same; penalty; exemption of railroad employees from certain penalties.

66-274. Same; penalty; exemption of railroad employees from certain penalties. Any railroad company or corporation operating a line of railroad in Kansas failing or neglecting to comply with K.S.A. 66-273, and amendments thereto, shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine as follows: One hundred dollars if the blocking is for more than 10 minutes but less than 20 minutes; $300 if the blocking is for more than 20 minutes but less than 30 minutes; $600 if the blocking is for 30 minutes and $600 for each additional 30 minutes if the blocking is for more than 30 minutes. No member of a railroad train, yard, or engine crew shall be held personally responsible or found guilty of violating any state laws or any municipal ordinances regulating or intended to regulate the occupying or blocking of any street, road or highway crossing-at-grade by trains or passenger or freight cars upon reasonable proof that such person's action was necessary due to circumstances beyond such person's control, or to comply with the order or instructions, either written or verbal, of the person's employer or officers or supervisory officials. Nothing in this section shall relieve the employer or railroad from any responsibility placed upon such employer or railroad by any such state law or any municipal ordinance.

History: L. 1897, ch. 169, § 2; L. 1903, ch. 394, § 2; R.S. 1923, 66-274; L. 1973, ch. 262, § 1; L. 1992, ch. 34, § 1; L. 2004, ch. 103, § 3; July 1.



66-295 Liability regardless of negligence.

66-295. Liability regardless of negligence. Every railway company or corporation in this state, and every assignee or lessee of such company or corporation, shall be liable to pay the owner the full value of each and every animal killed, and all damages to each and every animal wounded by the engine or cars on such railway, or in any other manner whatever in operating such railway, irrespective of the fact as to whether such killing or wounding was caused by the negligence of such railway company or corporation, or the assignee or lessee thereof, or not.

History: L. 1874, ch. 94, § 1; March 4; R.S. 1923, 66-295.



66-296 Recovery upon failure to pay full value of animal upon demand.

66-296. Recovery upon failure to pay full value of animal upon demand.    In case such railway company or corporation, or the assignee or lessee thereof, shall fail for thirty days after demand made therefor by the owner of such animal, or his agent or attorney, to pay such owner or his agent or attorney the full value of such animal if killed, or damages thereto if wounded, such owner may sue and recover from such railway company or corporation, or the assignee or lessee thereof, the full value of such animal or damages thereto, together with a reasonable attorney's fee for the prosecution of the suit, and all costs in any court of competent jurisdiction in the county in which such animal was killed or wounded.

History: L. 1874, ch. 94, § 2; March 4; R.S. 1923, 66-296.



66-297 Persons upon whom demand may be made.

66-297. Persons upon whom demand may be made. The demand mentioned in K.S.A. 66-296 may be made of any ticket agent or station agent of such railway company or corporation, or the assignee or lessee thereof.

History: L. 1874, ch. 94, § 3; March 4; R.S. 1923, 66-297.



66-298 Attorney's fee.

66-298. Attorney's fee. In all actions prosecuted under this act it shall be the duty of the court if tried by the court, or jury if tried by a jury, if the judgment or verdict be for the plaintiff, to find in addition to their general findings for plaintiff the amount, if anything, allowed for an attorney's fee in the case.

History: L. 1874, ch. 94, § 4; March 4; R.S. 1923, 66-298.



66-299 Railroad enclosed with fence.

66-299. Railroad enclosed with fence. This act shall not apply to any railway company or corporation, or the assignee or lessee thereof, whose road is enclosed with a good and lawful fence to prevent such animal from being on such road.

History: L. 1874, ch. 94, § 5; March 4; R.S. 1923, 66-299.



66-2,120 Failure of locomotive to sound whistle at crossing; penalties; payment to informer.

66-2,120. Failure of locomotive to sound whistle at crossing; penalties; payment to informer. An air whistle shall be attached to each locomotive engine, and shall be sounded four (4) times (two long, one short and one long blast) beginning at least eighty (80) rods from the place where the railroad shall cross any public road or street and to be prolonged or repeated until the crossing is occupied by the engine or car, except in cities and villages, under a penalty of not more than twenty dollars ($20) for every neglect of the provisions of this section, to be paid by the corporation owning the railway on the suit of the county attorney, one-half thereof to go to the informer, and the other half to the county treasurer; and the corporation shall also be liable for all damages which shall be sustained by any person by reason of such neglect: Provided, however, That such penalty shall be sued for within one (1) month from the time the cause of action accrues, and not thereafter: And provided further, That but one penalty shall be recovered in any one action.

History: G.S. 1868, ch. 23, § 60; L. 1876, ch. 60, § 1; R.S. 1923, 66-2,120; L. 1925, ch. 207, § 1; L. 1963, ch. 323, § 1; L. 1973, ch. 106, § 22; June 1.



66-2,121 Railroad-highway crossing signs; specifications.

66-2,121. Railroad-highway crossing signs; specifications. Every railway corporation shall cause railroad-highway crossing signs in the form of a crossbuck to be erected, well supported by posts or otherwise, alone or in combination with other protective devices, and constantly maintained on the right-hand side of the traveled public road or street, on each approach to the crossing when the same is crossed by the railway on the same level. Said railroad-highway crossing signs shall be elevated so that they may be easily seen by travelers. Each side of a railroad-highway sign shall be a white reflectorized background, with the words "RAILROAD CROSSING" in black lettering. When crossbuck signs are a part of a flashing light signal assembly, such signs and assemblies shall conform to the manual and specifications adopted by the secretary of transportation pursuant to K.S.A. 8-2003.  If any such crossing consists of two or more tracks, including sidings, the number of tracks shall be indicated on an auxiliary sign of inverted T-shape, mounted below the railroad-highway crossing sign. Said auxiliary sign shall be of white reflectorized background, with black lettering. This section shall not apply to streets in cities, unless the railway corporation shall be required to put up such railroad-highway crossing signs by the governing body of such city, or the officer thereof having charge of such streets.

History: G.S. 1868, ch. 23, § 61; R.S. 1923, 66-2,121; L. 1975, ch. 343, § 1; L. 1980, ch. 203, § 1; April 4.



66-2,122 Actions to recover penalties; service of summons.

66-2,122. Actions to recover penalties; service of summons. All penalties imposed upon railway corporations by this or any other act may be sued for in the name of the state of Kansas, and may be commenced by serving a summons on any officer or agent of such company found within the state.

History: G.S. 1868, ch. 23, § 62; R.S. 1923, 66-2,122; L. 1973, ch. 134, § 53; July 1, 1974.



66-2,123 Railroad company, defined.

66-2,123. Railroad company, defined. As used in article 2 of chapter 66 of the Kansas Statutes Annotated, and amendments thereto, "railroad company" means and shall include any incorporated railroad company, express or transportation company, other common carrier, sleeping car company, private-car company, railroad-bridge company, person or persons, lessee, assignees, trustee, receiver, partnership, joint-stock company or corporation engaged wholly, partially, jointly or severally in laying out, constructing, owning, operating, using or maintaining any railroad operated by steam or electricity, or other motive power, or any portion or part of such railroad line. As used in this section, "person" means any persons, partnerships, joint-stock companies or corporations.

History: L. 2005, ch. 21, § 2; July 1.






Article 3 DUTIES AND LIABILITIES OF RAILROADS AND OTHER CARRIERS

66-301 Construction of farm crossings.

66-301. Construction of farm crossings. Whenever any railroad, either steam or electric, shall run through any farm so as to divide it, such railroad at the request of the owner of such farm, shall construct, keep and maintain, a crossing either on, over or under such railroad track, at some convenient place, which crossing shall be so constructed as to permit ready and free crossing thereon, by animals, farm implements and vehicles.

History: L. 1911, ch. 244, § 1; May 22; R.S. 1923, 66-301.



66-302 Gates at crossings.

66-302. Gates at crossings. Through the fences on either side of the right-of-way of such railroad, at such crossing, such railroad shall construct, keep and maintain gates so as to permit the passage of animals, farm implements and vehicles.

History: L. 1911, ch. 244, § 2; May 22; R.S. 1923, 66-302.



66-303 Action to compel construction; owner may construct and collect costs.

66-303. Action to compel construction; owner may construct and collect costs. If upon such request being made, such railroad shall fail, neglect or refuse to construct such crossing and gates, or to keep the same in repair, then the owner of such farm may, by appropriate action, compel such railroad to so construct, keep and maintain such crossing and gates, or such owner may construct or repair such crossing and gates, and then collect from such railroad the cost thereof.

History: L. 1911, ch. 244, § 3; May 22; R.S. 1923, 66-303.



66-308 Construction of fences; hog-tight fence defined.

66-308. Construction of fences; hog-tight fence defined. (a) Any person, persons or corporations owning land by or through which any railroad or any electric interurban line has been or may be constructed, who has enclosed or may enclose the same or any part thereof, and adjacent to the line of such railroad or interurban line, with either a lawful fence or a hog-tight fence, may demand of such railroad or interurban company that it enclose its line next thereto with a lawful fence or hog-tight fence corresponding in class of fence to that maintained by the owner, and maintain the same except that the following shall constitute a hog-tight fence for the purpose of this act: A woven-wire fence not less than 26 inches high with not less than seven cables and meshes not to exceed six inches in length. The bottom mesh shall not be more than three inches wide; the second not more than three and one half inches wide, the third not more than four inches wide, the fourth not more than four and one half inches wide, the fifth not more than five inches wide, and the sixth not more than six inches wide. The bottom wire of the woven-wire fence shall be placed not to exceed two inches from the surface of the ground. And in addition to the woven wire already prescribed there shall be not less than three barbed wires placed above the woven wire. The first barbed wire above the woven wire shall be placed four inches above the top of the woven-wire fence. The second barbed wire shall be placed eight inches above the first barbed wire, and the third barbed wire to be placed eight inches above the second barbed wire; in all, 48 inches. The posts shall be of ordinary size for fence purposes and set in the ground at least two feet deep and not to exceed 16 feet apart. The barbs on the barbed wire shall not exceed six inches apart, such wire to be of not less than No. 13 standard gauge or wires having not less than 950 pounds breaking strength.

(b) For purposes of this section, an electrically charged wire fence described in K.S.A. 29-109 shall not be deemed a lawful fence.

History: L. 1885, ch. 154, § 1; L. 1897, ch. 168, § 1; L. 1909, ch. 189, § 1; R.S. 1923, 66-308; L. 1986, ch. 195, § 7; July 1.



66-309 Notice to railroad upon failure to build fence.

66-309. Notice to railroad upon failure to build fence. Whenever a railroad corporation, or the lessee, person, company or corporation operating any railroad, shall neglect or refuse to build such fence as provided in this act, the owner or occupant of the lands adjoining such railroad, or over or through where the railroad track is or may be laid, may give notice in writing to such corporation, or the lessee thereof, or the persons operating such railroad, to build such fence within sixty days, except during the months of December and January, after the service of such notice. Such notice shall describe the lands on which said fence is required to be built. Service of such notice may be made by delivering the same to any ticket or station agent of said corporation or the person, corporation or lessees operating such railroad.

History: L. 1885, ch. 154, § 2; March 17; R.S. 1923, 66-309.



66-310 Landowner may build; recovery of value, interest and attorney's fee.

66-310. Landowner may build; recovery of value, interest and attorney's fee. If the party so notified shall refuse to build such fence in accordance with the provisions of this act, the owner or occupant of the land required to be fenced shall have the right to enter upon the land and track of said railroad company, and may build such fence; and the person so building such fence shall be entitled to the value thereof from such corporation or party operating or using such railroad, to be recovered with interest at the rate of one percent per month from the time such fence was built, together with a reasonable attorney's fee for the prosecution of any suit to recover the same.

History: L. 1885, ch. 154, § 3; March 17; R.S. 1923, 66-310.



66-311 Making fence hog-tight.

66-311. Making fence hog-tight. Any person owning or occupying land adjoining any railroad track of any railroad company shall have the right to attach to the fence constructed along the track or right-of-way of said railroad company any wires, boards or other materials so as to make the fence of said railroad company sufficient to prevent any hogs or pigs from getting upon the track of said railroad company.

History: L. 1885, ch. 154, § 4; March 17; R.S. 1923, 66-311.






Article 4 RAILROAD CORPORATIONS

66-410 Acceptance of grant; application to construction.

66-410. Acceptance of grant; application to construction. Laws 1864, chapter 79, included by reference. [The title to the act is as follows: "An act to accept a grant of lands made to the state of Kansas by the congress of the United States, to aid in the construction of certain railroads and telegraphs in said state, and to apply the same to construction of such roads and telegraphs." Section 1 of the act provided "The state of Kansas hereby accepts the grant of lands made to this state by the congress of the United States, by act entitled 'An act for a grant of lands in the state of Kansas, in alternate sections, to aid in the construction of certain railroads and telegraphs in said state,' approved March 3, 1863, upon the terms and conditions set forth in said act of congress." The act further provided land grants to the Leavenworth, Lawrence & Fort Gibson Railroad and Telegraph Company and the Atchison, Topeka & Santa Fe Railroad Company in consideration of construction and other provisions; and made provisions for the details of carrying this act into effect.]

History: L. 1864, ch. 79, §§ 1 to 7; G.S. 1868, ch. 84, §§ 1 to 7; R.S. 1923, 66-410.



66-411 Grant and sale.

66-411. Grant and sale. Laws 1866, chapter 61, sections 1, 2, 3, 5, 6, 7, 8, 9 and 10, and Laws 1869, chapter 82, section 1 (amending and repealing section 4 of said act), included by reference. [The title to the act is as follows: "An act providing for the sale of public lands to aid in the construction of certain railroads." Section 1 of the act is in part as follows: "That the five hundred thousand acres of land donated and granted to the state of Kansas by act of congress entitled 'An act to appropriate the proceeds of the sale of the public lands, and to grant preemption rights,' approved September 4, 1841, which was located by commissioners .... said selections approved by the secretary of the interior, A.D. 1864, and lists of which are recorded in the office of the secretary of state, shall be set apart to be sold for the benefit of each of the railroad companies hereinafter mentioned." .... Act further provided that the proceeds arising from the sale of land be donated to the Northern Kansas Railroad Company, the Kansas & Neosho Valley Railroad Company, the Union Pacific Railway, southern branch, and the Leavenworth, Lawrence & Fort Gibson Railroad Company; further provided for the appointment of commissioners by the railroad, the appointment of an agent by the governor and other stipulations, and provisions for carrying the act into effect.]

History: L. 1866, ch. 61, §§ 1 to 10; G.S. 1868, ch. 84, p. 888, §§ 1 to 10; L. 1869, ch. 82, § 1; R.S. 1923, 66-411.






Article 5 POWERS OF RAILROAD COMPANIES

66-501 Powers of railway corporation.

66-501. Powers of railway corporation. Every railway corporation shall, in addition to the powers hereinbefore conferred, have power —

First. To cause such examination and survey for its proposed railway to be made as may be necessary to the selection of the most advantageous route; and for such purpose, by its officers, agents or servants, to enter upon the lands or water of any person, but subject to liability for all damages which shall be done thereto.

Second. To take and hold such voluntary grants of real estate and other property as shall be made to it to aid in the construction, maintenance and accommodation of its railway; but the real estate received by voluntary grant shall be held and used for the purpose of such grant only, and to purchase and hold, with power to convey, real estate, for the purpose of aiding in the construction, maintenance and accommodation of its railway.

Third. To lay out its road, not exceeding one hundred feet in width, and to construct the same; and for the purpose of cuttings and embankments, to take as much more land as may be necessary for the proper construction and security of the road; and also such land as may be deemed necessary for side tracks, depots, workshops and water stations, materials for construction, except timber; a right-of-way over adjacent lands sufficient to enable such corporation to construct and repair its roads and stations; a right to conduct water by aqueducts; a right of making proper drains; and to cut down any standing trees that may be in danger of falling on the road, making compensation therefor; and may take property under the power of eminent domain in the manner set forth in K.S.A. 26-501 to 26-516, inclusive.

Fourth. To construct its road across, along or upon any stream of water, watercourse, street, highway, plank road, or turnpike, which the route of its road shall intersect or touch; but the company shall restore the stream, watercourse, street, highway, plank road or turnpike thus intersected or touched, to its former state, or to such state as to have not necessarily impaired its usefulness. Nothing herein contained shall be construed to authorize the construction of any railway not already located in, upon or across any street in any city incorporate, or town, without the assent of the corporate authorities of such city.

Fifth. To cross, intersect, join and unite its railway with any other railway at any point on its route, and upon the grounds of such other railway corporation, with the necessary turnouts, sidings, switches and other conveniences in furtherance of the objects of its connections; and every railway which is or may hereafter be intersected by any new railway may unite with the owners of such new railway in forming such intersections and connections, and grant the facilities aforesaid; and if the two corporations cannot agree upon the amount of compensation to be made therefor, or the points and manner of such crossings and connections, the same shall be ascertained and determined in the manner provided in section 81 [*] of this act.

Sixth. To take and convey persons and property on their railway by the power of steam or of animals, or by any mechanical power, and to receive compensation therefor.

Seventh. To erect and maintain all necessary and convenient buildings, stations, fixtures and machinery for the accommodation and use of their passengers, freights and business.

Eighth. To regulate the time and manner in which passengers and property shall be transported, and the compensation to be paid therefor; said compensation not to exceed the rates fixed by law.

Ninth. From time to time to borrow such sums of money as may be necessary for completing and finishing or operating their railway, and to issue and dispose of their bonds for any amount so borrowed, and to mortgage their corporate property and franchises to secure the payment of any debt contracted by the corporation for the purpose aforesaid.

History: G.S. 1868, ch. 23, § 47; R.S. 1923, 66-501; L. 1963, ch. 234, § 81; Jan. 1, 1964.

* Section 81 in the fifth clause, evidently intended as "section 80," see 66-161.



66-521 Same; to whom payment made.

66-521. Same; to whom payment made. If such car or cars of coal shall have been billed to shipper's order, then payment shall be made to the person or persons, firm or corporation for whom such coal was intended.

History: L. 1907, ch. 282, § 2; Feb. 23; R.S. 1923, 66-521.



66-522 Same; attorney's fee, when.

66-522. Same; attorney's fee, when. In case payment for such car or cars of coal shall not be made within thirty days after the same has been confiscated, converted or diverted to the use of any railroad company or common carriers, then the consignee may recover a reasonable attorney fee, in addition to the amount provided in K.S.A. 66-520.

History: L. 1907, ch. 282, § 3; Feb. 23; R.S. 1923, 66-522.



66-523 Interstate bridges and ferries across Missouri river.

66-523. Interstate bridges and ferries across Missouri river. Any railroad company in the states of Missouri and Kansas, running to the Missouri river, dividing the state of Missouri from the state of Kansas, shall have the right to construct bridges and maintain ferries across the Missouri river. Said companies shall construct the necessary draws to said bridges, so as not to interfere with the navigation of the river; but such bridges and ferries shall not be used for any other purpose than for the crossing of freight and passengers transported on said road.

History: L. 1864, ch. 28, § 1; G.S. 1868, ch. 84, p. 888, § 1; R.S. 1923, 66-523.



66-524 Railroad policemen; appointment; approval by attorney general; power and authority.

66-524. Railroad policemen; appointment; approval by attorney general; power and authority. Any railroad company may appoint one (1) or more persons to be designated by such railroad company as a railroad policeman to aid and supplement the law enforcement agencies of this state in the protection of railroad property and the protection of the persons and property of railroad passengers and employees: Provided, That the appointment of any such person as a railroad policeman shall be subject to the approval of the attorney general of this state or any person that he might designate for such purpose. While engaged in the conduct of his employment, each railroad policeman so appointed shall possess and exercise all law enforcement powers in every city and county of this state which are prescribed by law for the sheriffs of the several counties and for the police officers and city marshals of any city. Each railroad policeman shall carry upon his person at all times while engaged in the conduct of his duties an identification card setting forth the date of his appointment and signed by the attorney general or his designated agent.

History: L. 1969, ch. 181, § 1; July 1.



66-525 Railroad right-of-way; abandonment, when; requirements; release; notice; exception.

66-525. Railroad right-of-way; abandonment, when; requirements; release; notice; exception. (a) For purposes of this section, a railroad right-of-way shall be considered abandoned when:

(1) The tracks, ties, and other components necessary for operation of the rail line are removed from the right-of-way following the issuance of an abandonment order by the appropriate federal or state authority;

(2) if, within two years after the exercise of such an order, removal of such components is not completed and railroad operating authority is not restored or reissued by an appropriate court or other federal or state authority; or

(3) if no rail line is placed on the right-of-way within 10 years after the right-of-way is acquired. A railroad right-of-way shall not be considered abandoned if the railroad company or any other entity continues to use the right-of-way for railroad purposes after abandonment authority has been issued.

(b) If the grantee or assignee of record of a recorded railroad right-of-way abandons such right-of-way, such grantee or assignee shall:

(1) Remove crossbucks and modify signal devices or install "exempt" signs at all locations within 90 days of abandonment; and

(2) file a release of all right, title and interest in the right-of-way with the register of deeds of the counties in which the property is located, within 180 days after being requested by any owner of property servient to the right-of-way.

(c) If a grantee or assignee of record of a railroad right-of-way refuses or neglects to file a release when required by subsection (b), the owner of the servient property may bring an action in a court of competent jurisdiction to recover from the grantee or assignee of record damages in the amount of $500, together with costs and reasonable attorney fees for preparing and prosecuting the action. The owner may recover such additional damages as the evidence warrants, and may obtain injunctive relief to quiet the title and eject any unauthorized parties from the property.

(d) A grantee or assignee of railroad right-of-way, at any time, may file a general release of all right, title and interest in the right-of-way of one or more particular rail lines or portions thereof with the register of deeds of the county or counties in which such property is located. If such action has been taken, the grantee or assignee shall be relieved of any further obligation under this section to file individual releases of any right-of-way included in such a general release.

(e) Within 30 days after entering abandoned railroad right-of-way property upon the tax rolls pursuant to K.S.A. 79-401 et seq., and amendments thereto, the county clerk of each county in which such property is so entered shall forward to the most recent railroad company holder of such property for right-of-way purposes, a certified list of the names and addresses of all property owners so entered upon the tax rolls following abandonment.

Within 30 days after receipt of such certified list by the railroad company, it shall send a notice of abandonment by first-class mail to each landowner at the address provided. The grantee or assignee of record of a recorded railroad right-of-way who abandons such right-of-way and provides the notice of such abandonment required by this subsection shall incur no civil or criminal liability for failure to notify any person who claims, or may claim, ownership of property servient to the abandoned right-of-way, nor shall such grantee or assignee incur any civil or criminal liability for notifying any person who has no legal claim to ownership of property servient to the abandoned right-of-way. The notice required by this subsection shall not create any legal right, be construed as a warranty or guarantee, nor shall such notice impair or cloud any lawful claim, right, title or interest of any person.

(f) Except where a railroad company conveys its right, title and interest in and to railroad right-of-way which it owns in fee simple, any conveyance by a railroad company of any actual or purported right, title or interest in property acquired in strips for right-of-way to any party other than the owner of the servient estate shall be null and void, unless such conveyance is made with a manifestation of intent that the railroad company's successor shall maintain railroad operations on such right-of-way.

(g) As used in this section, "railroad company" has the meaning of such term as defined in K.S.A. 2015 Supp. 66-2,123, and amendments thereto.

History: L. 1986, ch. 247, § 1; L. 1987, ch. 258, § 1; L. 1993, ch. 105, § 1; L. 2005, ch. 21, § 9; L. 2006, ch. 108, § 3; July 1.



66-531 Title of act.

66-531. Title of act. This act shall be known and may be cited as the "railroad leasing act."

History: L. 1998, ch. 158, § 1; July 1.



66-532 Definitions.

66-532. Definitions. As used in this act:

(a) "Good faith" means honesty in fact in the conduct of the transaction concerned;

(b) "improvement" means any public grain warehouse, building or other structure permanently affixed to railroad land;

(c) "lease" means any agreement between a railroad and a tenant, under the terms of which a tenant occupies the surface of railroad land, which shall include track leases when the railroad is a class II or class III railroad as defined in 49 C.F.R. § 1201.1-1(a);

(d) "person" includes an individual, corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership, limited liability company, association or any other legal or commercial entity and any successor or successors in interest thereto;

(e) "public grain warehouse" means any public warehouse or public grain warehouse, as defined in K.S.A. 34-223, and amendments thereto;

(f) "railroad" means any railroad company as defined in K.S.A. 2015 Supp. 66-2,123, and amendments thereto, and any successor or successors in interest thereto;

(g) "railroad land" means any land acquired by a railroad in strips for right-of-way and any parcel or tract acquired by a railroad adjacent to its right-of-way, to aid in the construction, maintenance and accommodation of its railway and which is occupied pursuant to a lease by a tenant who owns improvements thereon;

(h) "railroad operations" means the movement, storage or servicing of railroad equipment used for transporting persons or freight;

(i) "successor in interest" includes any agent, successor, assignee, trustee, receiver or other person acquiring interests or rights in railroad land, including, but not limited to, the owner or holder of any servient estate or right of reversion relating to railroad land; and

(j) "tenant" means any public warehouseman, as defined in K.S.A. 34-223, and amendments thereto, or other person primarily engaged in the sale or distribution of fertilizer or agricultural chemicals used or useful in the production of agricultural crops, occupying railroad land in good faith pursuant to a lease.

History: L. 1998, ch. 158, § 2; L. 2005, ch. 21, § 10; L. 2008, ch. 30, § 1; July 1.



66-533 Lease; requirements and conditions.

66-533. Lease; requirements and conditions. (a) A lease shall contain terms and conditions which are reasonable and just, and shall provide for a fair lease rental.

(b) Unless otherwise agreed by the parties to a lease, a lease shall be for a term of not less than one year.

(c) A lease may not be terminated prior to the end of its term, except: (1) By agreement of the parties; (2) by reason of a party's breach or default in the performance of the terms and conditions of the lease, where the defaulting party has been given written notice of default and a reasonable opportunity to cure the default, but has failed to do so; or (3) where the railroad land which is subject to the lease is reasonably needed by the railroad for railroad operations.

(d) A lease may not require that one party to the lease indemnify, defend or hold the other party to the lease harmless for liabilities caused by the other party's negligence.

(e) A lease may require the tenant to remove the tenant's improvements upon termination of the lease, in which event the tenant shall have not less than six months following termination of the lease to remove such improvements, and until such improvements have been removed, the tenant shall pay monthly rent based on the annual rent specified in the lease.

(f) A lease may provide for the imposition of a penalty and a reasonable rate of interest, and interest may accrue if the tenant fails to pay the lease rental when due under the terms of the lease.  If a dispute arises as to the lease rental provided in a lease renewal, no penalty shall be imposed and no interest shall accrue during the time when the dispute is being resolved pursuant to K.S.A. 66-534 and amendments thereto, if the tenant remains current on the rental required by the preceding lease.

History: L. 1998, ch. 158, § 3; July 1.



66-534 Resolution of disputes.

66-534. Resolution of disputes. (a) All disputes regarding lease terms and conditions shall be resolved by negotiation, mediation or, if necessary, by court action, as provided in this act.

(b) The parties shall first negotiate in good faith to resolve each such dispute.  If each such dispute has not been resolved by negotiation within 60 days after negotiation is requested in writing, then upon the written request of either party, the parties shall agree upon an independent, qualified mediator to assist the parties in the resolution of each such dispute. If the parties are unable to agree upon a mediator within 30 days after such written request, then upon application of either party, the district court shall appoint an independent, qualified mediator to assist the parties in the resolution of each such dispute.

(c) If the parties are not successful in resolving a dispute arising under a lease through negotiation and mediation, as provided in this section, either party may commence an action in district court to resolve the dispute.

(d) In any determination of fair lease rental of the railroad land, the value of improvements owned by the tenant shall not be considered.

History: L. 1998, ch. 158, § 4; July 1.



66-535 Tenant rights; sale or abandonment by railroad, procedure.

66-535. Tenant rights; sale or abandonment by railroad, procedure. (a) If a railroad unreasonably refuses to renew a lease, whether or not the tenant is required to remove its improvements pursuant to the terms of the lease, or if a railroad terminates a lease pursuant to subsection (c)(3) of K.S.A. 66-533 and amendments thereto, the tenant under the lease shall not be ejected from the railroad land, unless and until the tenant is fully compensated by the railroad for the tenant's improvements.

(b) In the event any railroad land is sold, any lease shall be assigned to the purchaser as part of the transaction, and the purchaser shall succeed to the rights and obligations of the railroad under the lease and the provisions of this act.

(c) In the event any railroad land is abandoned by a railroad, any person establishing a superior right or title to such railroad land shall be deemed to be a successor in interest to the railroad for purposes of this act and shall succeed to the rights and obligations of the railroad under the lease and the provisions of this act.  The tenant shall not be dispossessed by any such person unless and until the tenant is fully compensated by such person for the tenant's improvements, except that such person shall have the right to set off any obligation then due to such person from the tenant under the lease.

(d) Any dispute as to the amount of full compensation or as to a railroad's unreasonable refusal to renew a lease, shall be resolved in the manner provided in K.S.A. 66-534 and amendments thereto.

History: L. 1998, ch. 158, § 5; July 1.



66-536 Determination of unconscionability of lease or provisions thereof, procedure.

66-536. Determination of unconscionability of lease or provisions thereof, procedure. In any action involving a dispute arising out of a lease, if unconscionability is put into issue by a party or by the court, the parties shall be afforded a reasonable opportunity to present evidence as to the setting, purpose and effect of the lease or any provision thereof to aid the court in making the determination.  If a court, as a matter of law, finds a lease or any provision thereof was unconscionable when made, the court may refuse to enforce the lease, enforce the remainder of the lease without the unconscionable provision or limit the application of any unconscionable provision to avoid an unconscionable result.

History: L. 1998, ch. 158, § 6; July 1.



66-537 Application of act.

66-537. Application of act. The provisions of this act shall not apply to or affect any valid lease entered into prior to the effective date of this act or to any renewal or extension thereof on the same terms and conditions, but the provisions of this act shall apply to and govern any renewal or extension of such lease on any different term or condition or any material modification of any such lease where such renewal, extension or material modification is effected on or after the effective date of this act.

History: L. 1998, ch. 158, § 7; July 1.



66-538 Severability clause.

66-538. Severability clause. The provisions of this act are hereby declared to be severable.  If any provision of this act shall be found by the decision of a court of competent jurisdiction to be invalid or unenforceable, such decision shall not affect the validity of any other provision of this act.

History: L. 1998, ch. 158, § 8; July 1.






Article 8 FORECLOSURE PROCEEDINGS

66-801 Action to enforce mortgage or deed of trust; sale by sheriff; confirmation by court; sheriff's deed.

66-801. Action to enforce mortgage or deed of trust; sale by sheriff; confirmation by court; sheriff's deed. In actions to enforce a mortgage or deed of trust executed by any railroad company upon its railroad or other property, or any portion thereof, if the property mortgaged shall be situated in more than one county in this state the district court of any one of such counties shall have jurisdiction to render judgment against such company for the amount found due in the same manner as is now provided by law concerning other debts secured by mortgage on real property, and to decree and enter an order for the sale of said mortgaged property, and to provide for the terms and method of payment of the purchase price of the property ordered to be sold; which order shall be directed to the sheriff of any or either of the counties in which said mortgaged property is situated. And the sheriff to whom such order may be directed shall have power to sell the whole of said property pursuant to the order of the court, and make return of his proceedings in the same manner as may be provided by law in ordinary cases of the foreclosure of mortgages upon real estate; and upon the coming into court of the return of the sale by the sheriff, if the same shall be found to have been made in compliance with the order of the court, the court shall thereupon confirm the sale, vesting in the purchaser title to the property sold, and order the execution of a deed by the sheriff, as in the case of the sale of real estate upon execution or other final process.

History: L. 1876, ch. 108, § 1; March 2; R.S. 1923, 66-801.



66-802 Same; rights of purchasers.

66-802. Same; rights of purchasers. In case of the sale of any railroad or railroads, or any part thereof, constructed or in process of construction, made in pursuance of the judgment of any court of competent jurisdiction, foreclosing any mortgage or deed of trust heretofore or hereafter executed by any railroad corporation, the person or persons acquiring title under such sale, and their associates, successors and assigns, shall have and acquire thereby, and may thereafter exercise and enjoy all the rights, privileges, grants, franchises, immunities and advantages in and by such mortgage or deed of trust conveyed which belonged to and were enjoyed by the company making such mortgage or deed of trust, so far as the same relate and appertain to that portion of the railroad or line thereof mentioned and described in and conveyed by said mortgage or deed of trust, and no further, as fully and absolutely in all respects as the corporators, shareholders, officers and agents of such company might, or could have exercised and enjoyed had no such sale or purchase been made; and such purchaser or purchasers, their associates, successors or assigns, may proceed to organize anew and elect directors, distribute and dispose of stock, take the same or another name, and may conduct their business generally under and in the manner provided in the charter in such original company, or in the laws relating thereto, with such variations in manner and form of organization as their altered circumstances may seem to require: Provided, however, That no greater or enlarged powers shall be exercised by the new organization than are conferred by the charter of such original company: And provided further, That such new company shall file in the office of the secretary of state a certificate, in substance setting forth the facts required by K.S.A. 17-210 [*]: And provided further, That such new company shall be subject to all the obligations to the state or to the public as the original corporation:And provided further, That such reorganization shall in no wise affect any liability against the old corporation existing at the time of the organization of said new company.

History: L. 1876, ch. 110, § 1; May 1; R.S. 1923, 66-802.

* Section now repealed, see 17-6002.



66-803 Time for sale.

66-803. Time for sale. In all cases of foreclosure of mortgages or deeds of trust heretofore executed (or that shall hereafter be executed) by any railway company organized under the laws of this state, or of the territory of Kansas, upon the property or franchises of such company, whether the same shall be now pending or shall be hereafter commenced, no sale shall take place at the instance of the trustee named in said mortgages or deeds of trust by virtue of any judgment, decree or interlocutory order entered therein, until after the expiration of three years from the entry or docketing thereof, except as hereinafter provided.

History: L. 1876, ch. 111, § 1; March 16; R.S. 1923, 66-803.



66-804 Same; hastening date; petition.

66-804. Same; hastening date; petition. If after the entry of said judgment, decree or interlocutory order, a majority of all the holders in amount of bonds issued in pursuance of the terms of the mortgage or deed of trust by virtue of which the foreclosure proceedings are had and the judgment obtained shall petition the trustee named in such mortgage or deed of trust to proceed to such sale, and said trustee shall file the said petition with the clerk of the court in which said judgment, decree or order has been entered or docketed, the complainant in such suit may proceed to sell the property and franchises covered by said mortgages or deeds of trust, in accordance with the terms thereof or as directed by the court.

History: L. 1876, ch. 111, § 2; March 16; R.S. 1923, 66-804.



66-805 Same; execution of petition.

66-805. Same; execution of petition. In case any person other than the owner of said bonds shall sign such petition, representing himself as the agent, trustee or proxy of said owner, his authority for signing the same shall be in writing or printed and executed by the owner of said bonds, and be duly acknowledged before some notary public, and shall be attested by the signature and official seal of such notary.

History: L. 1876, ch. 111, § 3; March 16; R.S. 1923, 66-805.



66-806 Same; appointment of receiver.

66-806. Same; appointment of receiver. If at the time of the entry of such judgment, decree or order no receiver shall have been appointed by the court in which the suit is pending, it shall be the duty of the court to appoint a receiver to take charge of, manage, control and operate the property of said railway company, who shall be subject to the order of the court, and possess and exercise all the powers and duties of receivers generally, together with such special powers and duties as the said court shall delegate to him. If at the time of the entry of such judgment, decree or order, a receiver shall have been heretofore appointed, the court may continue him as such receiver, with all the powers and duties as hereinbefore indicated.

History: L. 1876, ch. 111, § 4; March 16; R.S. 1923, 66-806.



66-807 Same; sale contrary to act void.

66-807. Same; sale contrary to act void. Any sale made contrary to the provisions of this act shall be absolutely void, and shall convey no title or interest whatever to any purchaser.

History: L. 1876, ch. 111, § 5; March 16; R.S. 1923, 66-807.






Article 9 EMINENT DOMAIN

66-908 State lands subject to appropriation.

66-908. State lands subject to appropriation. Any duly authorized and chartered railway corporation shall have the same power to condemn for its use lands owned by the state or in which the state has an interest that it has to condemn lands owned by an individual: Provided, however, That such lands are not used by the state for any of its institutions or for other public purposes.

History: L. 1903, ch. 392, § 1; March 11; R.S. 1923, 66-908.



66-909 Same; procedure; notice.

66-909. Same; procedure; notice. Such condemnation shall be made in the same manner and upon the same terms as is now provided for the condemnation of the lands of individuals by railway companies, with the following exception: Thirty days' personal notice shall be served upon the secretary of state of the time and place of meeting of the county commissioners or commissioners appointed by the district court to make the condemnation, giving a description of the state lands through which the condemnation is to be made.

History: L. 1903, ch. 392, § 2; March 11; R.S. 1923, 66-909.



66-910 Same; appeal from award.

66-910. Same; appeal from award. An appeal from the condemnation award may be taken by the governor in the name of the state, by the service of notice of appeal as provided in K.S.A. 26-508 without the giving of an appeal bond.

History: L. 1903, ch. 392, § 3; R.S. 1923, 66-910; L. 1963, ch. 234, § 82; Jan. 1, 1964.



66-911 Condemnation by electric railways.

66-911. Condemnation by electric railways. When necessary to enter upon and use private property in the construction or operation of their railway tracks, sidetracks, turnouts and switches or for the construction of bridges or viaducts or approaches thereto, street, suburban and interurban railway companies shall have and are hereby given the power of eminent domain; and the procedure and methods of appropriation and of determination of the compensation to be paid for such private property shall be in accordance with K.S.A. 26-501 to 26-516, inclusive.

History: L. 1905, ch. 357, § 1; L. 1917, ch. 124, § 1; R.S. 1923, 66-911; L. 1963, ch. 234, § 83; Jan. 1, 1964.






Article 12 MISCELLANEOUS PROVISIONS

66-1201 Erection of overhead crossing or viaduct.

66-1201. Erection of overhead crossing or viaduct. It shall be unlawful for any person, corporation or municipality to erect, build or construct any overhead crossing or viaduct over and across the tracks or right of way of any railroad or railway company, without providing a clear space or clearance of not less than 22 feet from the top of the rail or rails of such railroad or railway tracks to the lowest girder under said elevated structure.

History: L. 1915, ch. 281, § 1; May 22; R.S. 1923, 66-1201.



66-1202 Action to enjoin erection of unlawful structure.

66-1202. Action to enjoin erection of unlawful structure. It shall be the duty of the attorney general, on complaint of any citizen of the state that such unlawful structure is being erected, to bring an action in the name of the state, in any court of competent jurisdiction, to enjoin the erection of any such structure not having the clearance provided for in section 1 [66-1201].

History: L. 1915, ch. 281, § 2; May 22; R.S. 1923, 66-1202.



66-1203 Demurrage rates.

66-1203. Demurrage rates. Every railroad corporation doing business in the state of Kansas is hereby prohibited from using or employing a common agent, bureau, corporation or concern of two or more independent railroad corporations to make or collect demurrage rates for any of such railroad corporations, and all railroad corporations, their agents, bureaus, corporations, partnerships and associations are prohibited from making, fixing, circulating, furnishing or settling said demurrage rates for any railroad corporation doing business in the state of Kansas.

History: L. 1907, ch. 279, § 1; March 14; R.S. 1923, 66-1203.



66-1204 Same; penalty.

66-1204. Same; penalty. Every railroad corporation, bureau, corporation, association or partnership, and every person, officer, agent and employee thereof, violating any of the provisions of K.S.A. 66-1203, shall be guilty of a misdemeanor, and on conviction thereof shall be punished by a fine of not less than one hundred dollars for each offense.

History: L. 1907, ch. 279, § 2; March 14; R.S. 1923, 66-1204.



66-1205 Same; prosecution.

66-1205. Same; prosecution. It is made the duty of the attorney general, on obtaining information of any violation of the provisions of this act, at once to commence criminal action for the punishment of the offender.

History: L. 1907, ch. 279, § 3; March 14; R.S. 1923, 66-1205.



66-1209 Railroad taxes; cancellation upon certain conditions.

66-1209. Railroad taxes; cancellation upon certain conditions. Whenever it is made to appear to the satisfaction of the board of county commissioners of any county in this state that any corporation, company or person has operated a railroad in the state of Kansas for not less than ten years, and has paid all taxes on its property and right of way assessed for said ten years, and thereafter has ceased to operate said railroad for two years, because it did not have sufficient money to do so, and the taxes on such property and right of way have not been paid for a period of five (5) years, such county commissioners may cancel said taxes for said last five (5) years, when said railroad company, or its receiver, or legal representatives, resumes operation of said railroad in the state of Kansas.

History: L. 1923, ch. 174, § 1; June 9; R.S. 1923, 66-1209.



66-1213a Affiliated interests; loan or pledge of credit.

66-1213a. Affiliated interests; loan or pledge of credit. Any public utility subject to the jurisdiction of the state corporation commission which loans its funds or pledges its credit to any person or entity having an affiliated interest shall report the terms and conditions of such loan or pledge of credit to the state corporation commission within 10 days after making such loan or pledging such credit.

History: L. 2000, ch. 11, § 1; Mar. 23.



66-1214 Payment of dividends prohibited, when; hearing.

66-1214. Payment of dividends prohibited, when; hearing. The state corporation commission, if it shall determine on complaint or upon its own initiative, and after hearing on due notice in accordance with the provisions of the Kansas administrative procedure act, that the payment of any dividend by a public utility company subject to the jurisdiction of the commission will impair the financial condition of such company so that such company cannot maintain its property in reasonably efficient operating condition and render adequate service to its patrons at reasonable rates, shall enter an order prohibiting the payment of such dividends until such time as such company has shown to the commission that the conditions upon which such order was based have ceased to exist.

History: L. 1933, ch. 88, § 2 (Special Session); L. 1988, ch. 356, § 264; July 1, 1989.



66-1215 Judicial review.

66-1215. Judicial review. The provisions of chapter 66 of the Kansas Statutes Annotated, relative to review of orders of the commission, and penalties for violation of orders of the commission shall be applicable to the provisions of this act.

History: L. 1933, ch. 88, § 3 (Special Session); L. 1986, ch. 318, § 125; July 1.



66-1216 "Affiliated interest" defined.

66-1216. "Affiliated interest" defined. For the purpose of this act, the term "affiliated interest" shall include the interest so designated and defined in K.S.A. 74-602a.

History: L. 1933, ch. 88, § 4 (Special Session); Nov. 27.



66-1217 Recordation of real and personal property mortgages or security interests in fixtures made by railroad and utility companies; filing with secretary of state, when; liens.

66-1217. Recordation of real and personal property mortgages or security interests in fixtures made by railroad and utility companies; filing with secretary of state, when; liens. Any mortgage of real property or of both real property and personal property, including fixtures, or a security interest in fixtures alone, made by a corporation which is a railroad company as defined in K.S.A. 2015 Supp. 66-2,123, and amendments thereto, or a public utility as defined in K.S.A. 66-104, and amendments thereto, shall be recorded in the office of the register of deeds of the county or counties in which the real property is located, and when so recorded shall be a lien on the real property and fixtures described in the mortgage or security agreement from the time of recording. If the instrument so provides, the instrument shall be a lien on any real property and fixtures thereafter acquired subject to the mortgage or security agreement from the time of acquisition. If such mortgage or security agreement includes personal property, a copy of such mortgage or security agreement certified as true by the debtor or creditor, or an officer of either, shall also be filed with the secretary of state in accordance with part 5 of article 9 of the uniform commercial code, and amendments thereto, and accompanied by the form prescribed by K.S.A. 84-9-521(a), and amendments thereto, which must indicate in box 10 of the form that the lien is filed in accordance with this section. When so filed the mortgage or security agreement shall be a lien on such property described in such mortgage or security agreement from the time of such filing, and if the instrument so provides, shall be a lien on any property thereafter acquired subject to the mortgage or security agreement from the time of acquisition. The lien thereon shall be enforceable in accordance with the laws of this state governing mortgages of real estate. No other recording or filing of any such instrument shall be necessary, notwithstanding the provisions of any other statute. The instrument shall be effective upon the record until terminated and the filing officer shall remove the record one year after termination.

History: L. 1965, ch. 392, § 1; L. 2002, ch. 159, § 3; L. 2005, ch. 21, § 11; July 1.



66-1218 Same; filing mortgages or security agreements heretofore filed with register of deeds; effect.

66-1218. Same; filing mortgages or security agreements heretofore filed with register of deeds; effect. Any mortgage or security agreement required by K.S.A. 66-1217 to be filed with the secretary of state, that has been heretofore recorded in the office of the register of deeds of any county or counties in this state, shall be filed in the office of the secretary of state within thirty (30) days after the effective date of this act, and such filing shall thereafter be of the same effect as if the instrument had been originally filed in said office of the secretary of state.

History: L. 1965, ch. 392, § 2; Jan. 2, 1966.



66-1219 Same; file maintained by secretary of state; fee.

66-1219. Same; file maintained by secretary of state; fee. The secretary of state shall maintain a file for mortgages, security agreements, and releases thereof of railroads and public utilities filed pursuant to this act. The secretary of state shall charge the same filing and information retrieval fees and credit the amounts in the same manner as financing statements filed under part 5 of article 9 of the uniform commercial code and amendments thereto.

History: L. 1965, ch. 392, § 3; L. 2002, ch. 159, § 4; May 23.



66-1220a Disclosure of trade secrets and confidential information, when.

66-1220a. Disclosure of trade secrets and confidential information, when. (a) The state corporation commission shall not disclose to or allow inspection by anyone, including, but not limited to, parties to a regulatory proceeding before the commission, any information which is a trade secret under the uniform trade secrets act (K.S.A. 60-3320 et seq., and amendments thereto) or any confidential commercial information of a corporation, partnership or individual proprietorship regulated by the commission unless the commission finds that disclosure is warranted after consideration of the following factors:

(1) Whether disclosure will significantly aid the commission in fulfilling its functions;

(2) the harm or benefit which disclosure will cause to the public interest;

(3) the harm which disclosure will cause to the corporation, partnership or sole proprietorship; and

(4) alternatives to disclosure that will serve the public interest and protect the corporation, partnership or sole proprietorship.

(b) If the state corporation commission finds that disclosure is warranted pursuant to subsection (a), the commission shall give the corporation, partnership or individual proprietorship notice before disclosing the trade secret or confidential commercial information.

History: L. 1984, ch. 187, § 15; L. 2005, ch. 67, § 10; July 1.



66-1222 Citizens' utility ratepayer board; establishment; composition; terms; organization; meetings; compensation and expenses; powers and duties.

66-1222. Citizens' utility ratepayer board; establishment; composition; terms; organization; meetings; compensation and expenses; powers and duties. (a) There is hereby established a citizens' utility ratepayer board which shall consist of five members appointed by the governor. Subject to the provisions of K.S.A. 75-4315c, the governor shall appoint one member from each congressional district and the remainder from the state at large. The members of the board shall serve for a term of four years. All vacancies in office of members so appointed shall be filled by appointment by the governor for the unexpired term of the member creating the vacancy.

(b) The board shall organize annually by the election from its membership of a chairperson and shall adopt such rules of procedure as the board deems necessary for conducting its business.

(c) The board shall hold such meetings as in its judgment may be necessary for the performance of its powers, duties and functions. Appointive members of the board shall receive compensation, subsistence allowances, mileage and other expenses for attending meetings of the board as provided by K.S.A. 75-3223, and amendments thereto.

(d) The state corporation commission shall provide such technical and clerical staff assistance as may be requested by the board in the administration of the provisions of this act.

(e) The board shall administer this act and shall have and may exercise the following powers, duties and functions:

(1) Employ an attorney as a consumer counsel;

(2) guide the activities of the consumer counsel; and

(3) recommend legislation to the legislature which in the board's judgment would positively affect the interests of utility consumers.

History: L. 1989, ch. 162, § 3; L. 1991, ch. 205, § 1; L. 1992, ch. 262, § 6; July 1.



66-1223 Consumer counsel, powers.

66-1223. Consumer counsel, powers. The consumer counsel may do the following:

(a) Represent residential and small commercial ratepayers before the state corporation commission;

(b) function as an official intervenor in cases filed with the state corporation commission, including rate increase requests;

(c) initiate actions before the state corporation commission;

(d) represent residential and commercial ratepayers who file formal utility complaints with the state corporation commission;

(e) intervene in formal complaint cases which would affect ratepayers; and

(f) make application for a rehearing or seek judicial review of any order or decision of the state corporation commission.

History: L. 1989, ch. 162, § 4; July 1.



66-1224 Limit on jurisdiction of board and counsel.

66-1224. Limit on jurisdiction of board and counsel. Neither the board or the consumer counsel shall have the power or authority concerning any action taken by an electric or telephone cooperative with a membership of less than 15,000.

History: L. 1989, ch. 162, § 5; July 1.



66-1225 Budgeting, purchasing and management functions; expenditures; financing.

66-1225. Budgeting, purchasing and management functions; expenditures; financing. All budgeting, purchasing and related management functions of the citizens' utility ratepayer board shall be administered under the direction and supervision of the board.  All vouchers for expenditures from appropriations made for the use of the board shall be approved by the chairperson of the board or by a person or persons designated by the chairperson for such purpose.  The budget of the board shall be financed in the same manner as the budget of the state corporation commission is financed, except that no assessments for financing the budget of the board shall be levied against electric or telephone cooperatives specified in K.S.A. 66-1224, and amendments thereto.

History: L. 1989, ch. 162, § 6; L. 1991, ch. 205, § 2; July 1.



66-1225a Citizens' utility ratepayer board; negotiation for contracts for professional services; negotiating committee.

66-1225a. Citizens' utility ratepayer board; negotiation for contracts for professional services; negotiating committee. (a) The citizens' utility ratepayer board is hereby authorized to negotiate for contracts for professional services. Professional services which are required to be assessed under K.S.A. 66-1502, and amendments thereto, against the public utilities involved, include, but are not limited to, the services of engineers, accountants, attorneys and economists, in order to assist in preparing and presenting the expert testimony or otherwise carrying out the duties of the board.

(b) The negotiation for the contracts shall be performed by a negotiating committee which shall consist of the following: (1) The consumer counsel of the citizens' utility ratepayer board or the consumer counsel's designee; (2) the director of the budget or that director's designee; (3) the director of accounts and reports or that director's designee; and (4) the chairperson of the citizens' utility ratepayer board or the chairperson's designee. The consumer counsel of the citizens' utility ratepayer board or the consumer counsel's designee shall convene the negotiating committee for each such contract. The negotiating committee is authorized to negotiate for the contract for the professional services with qualified parties to provide services needed by the board. The negotiating committee shall consider all proposals by parties applying to perform such contract and award the contract to the best qualified party.

(c) Contracts entered into under this section shall not be subject to the provisions of K.S.A. 75-3739 or 75-37,102, and amendments thereto.

History: L. 2008, ch. 122, § 4; July 1.



66-1227 Energy efficiency of buildings; standards.

66-1227. Energy efficiency of buildings; standards. (a) The International Energy Conservation Code 2006 (IECC 2006) is hereby adopted as the applicable energy efficiency standard for new commercial and industrial structures in this state.

(b) The state corporation commission has no authority to adopt or enforce energy efficiency standards for residential, commercial or industrial structures.

(c) Nothing in this section shall be construed to preclude a city or county from adopting or enforcing energy efficiency standards for structures within the jurisdiction of such city or county.

History: L. 1997, ch. 132, § 17; L. 2003, ch. 86, § 1; L. 2007, ch. 100, § 1; July 1.



66-1228 Same; disclosures required on sale of new residence.

66-1228. Same; disclosures required on sale of new residence. (a) Except as provided by subsection (b), the person building or selling a previously unoccupied new residential structure which is a single family or multifamily unit of four units or less shall disclose to the buyer or a prospective buyer, prior to the signing of the contract to purchase and prior to closing if changes have occurred or are requested, and at any other time upon request, information regarding the energy efficiency of the structure. For new residential structures that are completed and suitable for occupancy, but unsold, the completed disclosure form shall be made available to the buyer or a prospective buyer by the builder or seller when the residence is shown and at any other time upon request. The disclosure shall be made on a form prepared and disseminated by the state corporation commission, which form shall be substantially as follows:

Kansas Energy Efficiency Disclosure

As required by KSA 66-1228

Kansas law requires the person building or selling a previously unoccupied new residential structure which is a single family or multifamily unit of four units or less shall disclose to the buyer or a prospective buyer, prior to the signing of the contract to purchase and prior to closing if changes have occurred or are requested, and at any other time upon request, information regarding the energy efficiency of the structure. For new residential structures that are completed and suitable for occupancy, but unsold, the completed disclosure form shall be made available to the buyer or a prospective buyer by the builder or seller when the residence is shown and at any other time upon request.

Common Address or Legal Description of Residence:

Part 1: Builder must describe the following energy efficiency elements of this house:

Actual  2006 IRC/IECC*  2006 IRC/IECC*

Value   Zone 4  Zone 5

Wall Insulation R-Value  ______  R-13  R-19 or 13 + 5

Attic Insulation R-Value  ______  R-38  R-38

Foundation Insulation R-Value

Basement Walls  ______  R-10/13  R-10/13

Crawlspace Walls  ______  R-10/13  R-10/13

Slab-on-Grade  ______  R-10, 2 ft  R-10, 2 ft

Floors over Unheated Spaces R-Value  ______  R-19  R-30

Window U-Value  ______  0.40  0.35

Actual  Current Federal    Value  Manufacturing Standards**

Water Heater

Gas or Propane (Energy Factor)  ______  0.67 – (0.00019 × ____ ***) = ____

Electric (Energy Factor)  ______  0.97 – (0.00019 × ____ ***) = ____

Heating and Cooling Equipment

Warm-Air Furnace (AFUE)  ______  0.78

Air Conditioner (SEER)  ______  13

Air-Source Heat Pump-Cooling (SEER)  ______  13

Air-Source Heat Pump (HSPF)  ______  7.7

[Note: Federal standards for geothermal heat pumps are not available in 2006.]

Part 2: Builder may provide the following additional information about this house:

This residence has been/will be built to meet the energy-efficiency standards of the International Energy Conservation Code of 2006 (IECC 2006).

This residence is an Energy Star Qualified Home and has been verified and field tested in accordance with RESNET standards by a RESNET-accredited provider.

This residence has received a Home Energy Rating (HERS) index score of 100 or less based on an energy audit performed in accordance with the Mortgage Industry National Home Energy Rating Systems Standards (July 1, 2006) by a rater certified by Residential Energy Services Network (RESNET).

Seller Signature:  Date:

Seller Name and Address:

Buyer Signature:  Date:

Buyer Signature:  Date:

* See reverse for more information on existing standards and explanation of abbreviations.

** Equipment meeting federal standards may not always be available.

*** Insert rated storage volume in gallons.

R-value = Thermal Resistance Rating of insulation materials. The higher the R-value, the better the material resists heat flow (i.e., the better it insulates).

U-value = Heat Loss Rating of windows. The lower the U-value, the less the window loses heat (i.e., the better it prevents heat loss).

Equipment Performance Ratings (the higher the number, the more efficient the equipment)

AFUE = Annual Fuel Utilization Efficiency: used to rate gas or propane warm-air    furnaces and small boilers.

SEER = Seasonal Energy Efficiency Ratio: performance indicator for residential air    conditioners and air source heat pumps.

HSPF = Heating Seasonal Performance Factor: measures heating performance of    air-source heat pumps.

Energy Factor: performance indicator of water heater’s overall energy efficiency    based on the amount of hot water produced per unit of fuel consumed.

Energy Star (based on climate zone as defined in the most current Energy Star Qualified Homes National Performance Path Requirements) qualified homes are at least 15% more energy efficient than homes built to the 2006 International Energy Conservation Code (IECC). Energy Star is a joint program of the U.S. Environmental Protection Agency and Department of Energy. Energy Star Performance Requirements: To qualify as Energy Star, a home must meet the minimum requirements specified, be verified and field-tested in accordance with the RESNET standards by a RESNET-accredited Provider, and meet all applicable codes.

The International Energy Conservation Code (IECC), developed by the International Code Council, sets standards for energy efficiency in homes and commercial and industrial buildings. It is revised on a three-year cycle, with a supplement issue midway through each cycle.

The HERS Index is a scoring system established by the Residential Energy Services Network (RESNET) in which a home built to the specifications of the HERS Reference Home (based on the 2006 International Energy Conservation Code) scores a HERS Index of 100, while a net zero energy home scores a HERS Index of 0. The lower the score, the more energy efficient a home is in comparison to the HERS Reference Home. Each 1-point decrease in the HERS Index corresponds to a 1% reduction in energy consumption compared to the HERS Reference Home. Thus a home with a HERS Index of 85 is 15% more energy efficient than the HERS Reference Home and a home with a HERS Index of 80 is 20% more energy efficient.

RESNET Standards ensure that accurate and consistent home energy ratings are performed by accredited home energy rating systems nationwide; increase the credibility of the rating systems with the mortgage finance industry; and promote voluntary participation in an objective, cost-effective, sustainable home energy rating process. This accreditation process will be used by the mortgage industry to accept home energy ratings and by the states to assure accurate, independent information upon which a state may recognize the home energy ratings as a compliance method for state building energy codes; as qualification for energy programs designed to reach specific energy saving goals; and as a way to provide its housing market the ability to differentiate residences based on their energy efficiency. The Mortgage Industry National Home Energy Rating Systems Standards (July 1, 2006) can be found at http://www.natresnet.org/standards/mortgage/RESNET_Standards-2006.pdf.

(b) If a structure is subject to both the national manufactured housing construction and safety standards act (42 U.S.C. § 5403) and the federal trade commission regulation on labeling and advertising of home insulation, 16 C.F.R. section 460.16, both as in effect on the effective date of this act, the builder or seller may disclose, instead of the information required by subsection (a), the information regarding such structure that is required to be disclosed pursuant to such federal act and regulation.

History: L. 1997, ch. 132, § 18; L. 2003, ch. 86, § 2; L. 2007, ch. 100, § 2; July 1.

Revisor's Note:

The current federal manufacturing standards formulas for water heaters set forth in the statutory form differ from the corresponding formulas set forth on the form disseminated  by the state corporation commission. The state corporation commission form accurately reflects the federal standards.



66-1229 Utility bills, visually impaired or blind customers.

66-1229. Utility bills, visually impaired or blind customers. On and after July 1, 2000, upon request of a visually impaired or blind customer, any provider of sewer, water, electric, gas or telephone service, or any provider of two or more of such services, whether public or private, shall provide the customer's bills, indicating usage and the amount owed, in one of the following formats, as agreed to by the customer and the service provider: Braille, print of not less than 24-point type or audio. The provision of such bills in an alternative format shall be at no additional charge to the customer making the request.

History: L. 2000, ch. 21, § 1; Mar. 30.



66-1234 Kansas energy security act.

66-1234. Kansas energy security act. This act may be cited as the Kansas energy security act.

History: L. 2003, ch. 132, § 1; May 1.



66-1235 Same; findings.

66-1235. Same; findings. The legislature finds that:

(a) Actual and threatened acts of terrorism directed at the American people make it clear that government must take enhanced measures to protect its citizens and provide for greater security of services essential to the public welfare.

(b) The threat of terrorism extends to utilities that provide basic services upon which individual citizens, schools, hospitals, nursing homes, day care centers, businesses and industry rely.

(c) Under these extraordinary circumstances, practices and procedures that would otherwise apply in regulatory proceedings shall not hamper the government in performing its most basic purposes: Providing for the security of its citizens and protecting the public welfare.

History: L. 2003, ch. 132, § 2; May 1.



66-1236 Same; proceedings for recovery of security expenditures, requirements; confidential documents, not subject to disclosure.

66-1236. Same; proceedings for recovery of security expenditures, requirements; confidential documents, not subject to disclosure. (a) In adopting procedures applicable in proceedings pursuant to K.S.A. 66-1233, and amendments thereto, the state corporation commission shall provide for:

(1) Confidentiality of information so that the amount of recovery requested, the amount of recovery allowed, the method of cost recovery requested and the method of cost recovery allowed is not disclosed;

(2) protective orders for all filings so that the citizens' utility ratepayer board may receive and review documents if the board intervenes;

(3) procedures to reflect rules of the United States nuclear regulatory commission or other regulatory bodies that govern the release of information and documentation which an applicant is required to submit to support the application or supply to the commission, commission staff or intervenors;

(4) the security cost recovery charge to be unidentifiable on customers' bills;

(5) the security cost recovery charge shall be allocated and added to all wholesale and retail rates and future contracts. Any contract existing on the effective date of this act, which does not specifically prohibit the addition of such charges, shall have such charges added;

(6) review of security-related filings in an expedited manner with reference only to security-related items to assure that the proposed items provide enhanced security;

(7) denial of any expenditure that the commission determines is not prudent or is not for security measures and approval of all other expenditures; and

(8) recovery of capital expenditures over a period equal to not more than 1/2 the usable lifetime of the capital investment.

(b) A determination by the commission of the prudence of an expenditure for security measures shall not be based on standard regulatory principles and methods of recovery and shall take fully into account the findings and intent of the legislature as stated in K.S.A. 2015 Supp. 66-1235, and amendments thereto.

(c) The provisions of this act and K.S.A. 66-1233, and amendments thereto, shall apply recovery of prudent expenditures for enhanced security incurred after September 11, 2001.

(d) Any confidential records or information relating to security measures provided or received under the provisions of this act and K.S.A. 66-1233, and amendments thereto, shall not be subject to subpoena, discovery or other demand in any administrative, criminal or civil action.

History: L. 2003, ch. 132, § 3; L. 2005, ch. 126, § 3; July 1.



66-1237 Electric utility recovery of certain transmission costs.

66-1237. Electric utility recovery of certain transmission costs. (a) Any electric utility subject to the regulation of the state corporation commission pursuant to K.S.A. 66-101, and amendments thereto, may seek to recover costs associated with transmission of electric power, in a manner consistent with the determination of transmission-related costs from an order of a regulatory authority having legal jurisdiction, through a separate transmission delivery charge included in customers' bills. The electric utility's initial transmission delivery charge resulting from this section may be determined by the commission either from transmission-related costs approved in the electric utility's most recent retail rate filing or in an order establishing rates in response to a general retail rate application by an electric utility.

(b) If an electric utility elects to recover its transmission-related costs through a transmission delivery charge, such electric utility shall have the right to implement a transmission delivery charge through an application to the commission.

(1) If an electric utility proposes to establish its initial transmission delivery charge other than in connection with an application to the commission that proposes a general retail rate change the commission shall, effective the same date as the effective date of the initial transmission delivery charge, unbundle the electric utility's retail rates in such a manner that the sum of the revenue to be recovered from the initial transmission delivery charge and the non-transmission-related retail rates will be consistent with the revenue that would be recovered from the retail rates in effect immediately prior to the effective date of the initial transmission delivery charge.

(2) If an electric utility proposes to establish its initial transmission delivery charge in connection with an application to the commission for a general retail rate change, the commission shall, in its order in such rate proceeding, determine the electric utility's transmission-related costs related to its service to Kansas retail customers and determine an initial transmission delivery charge sufficient to permit the electric utility to recover from its Kansas retail customers such utility's transmission-related costs incurred to provide service to such customers.

(c) All transmission-related costs incurred by an electric utility and resulting from any order of a regulatory authority having legal jurisdiction over transmission matters, including orders setting rates on a subject-to-refund basis, shall be conclusively presumed prudent for purposes of the transmission delivery charge and an electric utility may change its transmission delivery charge whenever there is a change in transmission-related costs resulting from such an order. The commission may also order such a change if the utility fails to do so. An electric utility shall submit a report to the commission at least 30 business days before changing the utility's transmission delivery charge. If the commission subsequently determines that all or part of such charge did not result from an order described by this subsection, the commission may require changes in the transmission delivery charge and impose appropriate remedies, including refunds.

History: L. 2003, ch. 80, § 2; L. 2007, ch. 44, § 1; Apr. 5.



66-1238 Electric utility interconnection agreements, standard provisions.

66-1238. Electric utility interconnection agreements, standard provisions. On or before September 1, 2003, the state corporation commission shall establish standard provisions, including applicable fees, for agreements providing for interconnection between the facilities of an electric public utility, as defined by K.S.A. 66-101a, and amendments thereto, and a generator which generates electricity from renewable resources or technologies, as defined by K.S.A. 2015 Supp. 17-4652, and amendments thereto.

History: L. 2003, ch. 81, § 32; July 1.



66-1239 Electric generating or transmission facility; determination of rate-making principles and treatment; procedure.

66-1239. Electric generating or transmission facility; determination of rate-making principles and treatment; procedure. (a) As used in this section:

(1) "Commission" means the state corporation commission;

(2) "contract" means a public utility's contract for the purchase of electric power in the amount of at least $5,000,000 annually;

(3) "generating facility" means any electric generating plant or improvement to existing generation facilities;

(4) "stake" means a public utility's whole or fractional ownership share or leasehold or other proprietary interest in a generating facility or transmission facility;

(5) "public utility" has the meaning provided by K.S.A. 66-104, and amendments thereto; and

(6) "transmission facility" means: (A) Any existing line, and supporting structures and equipment, being upgraded for the transfer of electricity with an operating voltage of 34.5 kilovolts or more of electricity; or (B) any new line, and supporting structures and equipment, being constructed for the transfer of electricity with an operating voltage of 230 kilovolts or more of electricity.

(b) (1) Prior to undertaking the construction of, or participation in, a transmission facility, a public utility may file with the commission a petition for a determination of the rate-making principles and treatment, as proposed by the public utility, that will apply to the recovery in wholesale or retail rates of the cost to be incurred by the public utility to acquire such public utility's stake in the transmission facility during the expected useful life of the transmission facility.

(2) The commission shall issue an order setting forth the rate-making principles and treatment that will be applicable to the public utility's stake in the transmission facility in all rate-making proceedings on and after such time as the transmission facility is placed in service or the term of the contract commences.

(3) The commission in all proceedings in which the cost of the public utility's stake in the transmission facility is considered shall utilize the rate-making principles and treatment applicable to the transmission facility.

(4) If the commission fails to issue a determination within 180 days of the date a petition for a determination of rate-making principles and treatment is filed, the rate-making principles and treatment proposed by the petitioning public utility will be deemed to have been approved by the commission and shall be binding for rate-making purposes during the useful life of the transmission facility.

(5) If the commission does not have jurisdiction to set wholesale rates for use of the transmission facility the commission need not consider rate-making principles and treatment for wholesale rates for the transmission facility.

(c) (1) Prior to undertaking the construction of, or participation in, a generating facility or prior to entering into a new contract, a public utility may file with the commission a petition for a determination of the rate-making principles and treatment, as proposed by the public utility, that will apply to recovery in wholesale or retail rates of the cost to be incurred by the public utility to acquire such public utility's stake in the generating facility during the expected useful life of the generating facility or the recovery in rates of the contract during the term thereof.

(2) Any utility seeking a determination of rate-making principles and treatment under subsection (c)(1) shall as a part of its filing submit the following information: (A) A description of the public utility's conservation measures; (B) a description of the public utility's demand side management efforts; (C) the public utility's ten-year generation and load forecasts; and (D) a description of all power supply alternatives considered to meet the public utility's load requirements.

(3) In considering the public utility's supply plan, the commission may consider if the public utility issued a request for proposal from a wide audience of participants willing and able to meet the needs identified under the public utility's generating supply plan, and if the plan selected by the public utility is reasonable, reliable and efficient.

(4) The commission shall issue an order setting forth the rate-making principles and treatment that will be applicable to the public utility's stake in the generating facility or to the contract in all rate-making proceedings on and after such time as the generating facility is placed in service or the term of the contract commences.

(5) The commission in all proceedings in which the cost of the public utility's stake in the generating facility or the cost of the purchased power under the contract is considered shall utilize the rate-making principles and treatment applicable to the generating facility or contract.

(6) If the commission fails to issue a determination within 180 days of the date a petition for a determination of rate-making principles and treatment is filed, the rate-making principles and treatment proposed by the petitioning public utility will be deemed to have been approved by the commission and shall be binding for rate-making purposes during the useful life of the generating facility or during the term of the contract.

(d) The public utility shall have one year from the effective date of the determination of the commission to notify the commission whether it will construct or participate in the construction of the generating or transmission facility or whether it will perform under terms of the contract.

(e) If the public utility notifies the commission within the one-year period that the public utility will not construct or participate in the construction of the generating or transmission facility or that it will not perform under the terms of the contract, then the determination of rate-making principles pursuant to subsection (b) or (c) shall be of no further force or effect, shall have no precedential value in any subsequent proceeding, and there shall be no adverse presumption applied in any future proceeding as a result of such notification.

(f) If the public utility notifies the commission under subsection (d) that it will construct or participate in a generating facility or purchase power contract and subsequently does not, it will be required to notify the commission immediately and file an alternative supply plan with the commission per subsection (c) within 90 days.

History: L. 2003, ch. 148, § 1; L. 2004, ch. 120, § 9; July 1.



66-1240 Construction of transmission and generation facilities; definitions.

66-1240. Construction of transmission and generation facilities; definitions. As used in K.S.A. 2015 Supp. 66-1241 through 66-1244, and amendments thereto:

(a) "Appurtenances" means all substations, towers, poles and other structures and equipment necessary for the bulk transfer of electricity.

(b) "Bulk transfer" means the transport of a large amount of electricity at high voltage.

(c) "Commission" means the state corporation commission.

(d) "Construction or upgrade of an electric transmission line and appurtenances" means construction or upgrade of an electric transmission line and appurtenances to be used for the bulk transfer of 34.5 kilovolts or more of electricity.

(e) "Electric transmission line" means any line or extension of a line with an operating voltage of 34.5 kilovolts or more which is at least five miles in length and which is to be used for the bulk transfer of electricity.

History: L. 2004, ch. 120, § 1; July 1.



66-1241 Same; bonds to finance transmission facilities.

66-1241. Same; bonds to finance transmission facilities. The Kansas development finance authority is authorized to assist owners or operators of electric transmission lines and appurtenances in marketing bonds to finance the construction and upgrade of such lines and appurtenances if:

(a) The majority of the costs of the construction and upgrade is for construction and upgrade of lines and appurtenances located or to be located in this state; and

(b) the commission certifies that the portions of the lines and appurtenances located outside this state will improve the reliability and security of the state's electric transmission system or will contribute to the long-term economic well being of the state.

History: L. 2004, ch. 120, § 2; July 1.



66-1242 Same; recovery of capital expenditures for transmission facilities.

66-1242. Same; recovery of capital expenditures for transmission facilities. Upon application, the commission shall provide for recovery of capital expenditures for construction or upgrade of any electric transmission line or appurtenances over a period of 15 years, unless: (a) The commission determines there is good cause to deny the application; or (b) recovery of capital expenditures for construction or upgrade of the transmission line or appurtenances is already provided for by tariffs and rates approved by the federal energy regulatory commission or its successors.

History: L. 2004, ch. 120, § 3; July 1.



66-1243 Same; interconnection facilities; grant or lease, when.

66-1243. Same; interconnection facilities; grant or lease, when. Any entity which, on or after January 1, 2004, constructs in this state new or expanded electric generation facilities having a capacity of at least 100 kilowatts may either grant or lease interconnection facilities to transmission operators, upon agreement between the entity and operator and approval by the commission.

History: L. 2004, ch. 120, § 4; July 1.



66-1244 Same; sale or contract for operation of transmission facilities; approval by KCC; rate-making treatment.

66-1244. Same; sale or contract for operation of transmission facilities; approval by KCC; rate-making treatment. (a) Upon application, the commission may approve: (1) Any sale of transmission lines and appurtenances to an independent transmission company or system operator which has been approved by the federal energy regulatory commission; and (2) any contract for the operation of transmission lines and appurtenances by an independent transmission system operator or regional transmission organization which has been approved by the federal energy regulatory commission.

(b) The commission shall afford the transactions described in this section with appropriate rate-making treatment, including the reasonable sharing of proceeds from asset sales between ratepayers and the utility.

History: L. 2004, ch. 120, § 5; July 1.



66-1245 Same; determination of utility's revenue requirements.

66-1245. Same; determination of utility's revenue requirements. (a) If an electric public utility constructs new or expanded electric generation capacity on or after January 1, 2004, in a county where the population has not increased more than 5% between the dates of the two most recent decennial censuses taken and published by the United States bureau of the census, the state corporation commission, in determining the utility's revenue requirements, shall make adjustments that allow the utility to retain benefits equivalent to 10% of the net revenues from sales of electricity generated by such new or expanded capacity to customers outside the state.

(b) The provisions of this section shall not apply to net revenues which are subject to the provisions of K.S.A. 66-1,184a, and amendments thereto.

History: L. 2004, ch. 120, § 7; July 1.



66-1246 Research and development expenditures, investments; inclusion in rates, when.

66-1246. Research and development expenditures, investments; inclusion in rates, when. The state corporation commission shall allow an electric public utility, as defined in K.S.A. 66-101a, and amendments thereto, to include in rates the utility's prudent expenditures for research and development by the utility or for investment in research and development by research centers determined by the commission to be nationally recognized, provided such research and development expenditures or investments are intended to enhance reliability or efficiency of electric utility service.

History: L. 2004, ch. 120, § 8; July 1.



66-1247 Electric transmission lines, construction or upgrade; recovery of costs from all benefitting utilities, when.

66-1247. Electric transmission lines, construction or upgrade; recovery of costs from all benefitting utilities, when. (a) As used in this section:

(1) "Appurtenances" means all substations, towers, poles and other structures and equipment necessary for the bulk transfer of electricity.

(2) "Commission" means the state corporation commission.

(3) "Construction or upgrade of an electric transmission facility" means construction or upgrade of an electric line, and appurtenances, with an operating voltage of 115 kilovolts or more.

(b) Upon application, the commission may authorize recovery of costs associated with the construction or upgrade of an electric transmission facility if the commission finds that:

(1) (A) A regional transmission organization has identified such construction or upgrade as appropriate for reliable operation of the integrated electric transmission system or for economic benefits to transmission owners and customers; and (B) a state agency has determined that such construction or upgrade will provide measurable economic benefits to electric consumers in all or part of this state that will exceed anticipated project costs; and

(2) such costs are not being otherwise recovered.

(c) The commission shall review an application for recovery of costs pursuant to this section in an expedited manner if the application includes evidence that expedited construction or upgrade of the electric transmission facility will result in significant, measurable economic benefits to Kansas electric consumers. Recommendation or approval of construction or upgrade of an electric transmission facility by a regional transmission organization shall constitute a rebuttable presumption of the appropriateness of such construction or upgrade for system reliability or economic dispatch of power.

(d) In determining whether to approve recovery of costs pursuant to this section the commission may consider factors such as the speed with which Kansas electric consumers will benefit from the transmission facility and the long-term benefits of the transmission facility to Kansas electric consumers, or both, and whether such factors outweigh other less costly options. An application for recovery of costs pursuant to this section shall include such information as the commission requires to weigh such factors, including, but not limited to, information regarding estimated line losses, reactive power and voltage implications and long-term economic and system reliability benefits.

(e) Any recovery of costs authorized by the commission pursuant to this section shall be assessed against all electric public utilities, electric municipal utilities and electric cooperative utilities receiving benefits of the construction or upgrade and having retail customers in this state. Each such utility's assessment shall be based on the benefits the utility receives from the construction or upgrade. In determining allocation of benefits and costs to utilities, the commission may take into account funding and cost recovery mechanisms developed by regional transmission organizations and shall take into account financial payments by transmission users and approved by the federal energy regulatory commission or regional transmission organization. Each electric public utility shall recover any such assessed costs from the utility's retail customers in a manner approved by the commission and each electric municipal or cooperative utility shall recover such assessed costs from the utility's retail customers in a manner approved by the utility's governing body.

(f) All moneys collected by a utility from assessments authorized by the commission pursuant to this section shall be paid quarterly by the utility to the transmission operator or owner designated by the commission.

(g) Notwithstanding any other provision of law to the contrary, electric municipal utilities and electric cooperative utilities shall be subject to the jurisdiction of the commission for the limited purpose of implementing the provisions of this section.

History: L. 2005, ch. 169, § 14; Apr. 21.



66-1248 Agreements to finance and install energy conservation measures; cost recovery; liability and limitations thereof.

66-1248. Agreements to finance and install energy conservation measures; cost recovery; liability and limitations thereof. (a) Electric and natural gas public utilities, as defined in K.S.A. 66-101a and 66-1,200, and amendments thereto, may enter into agreements with customers and landlords of customers for the financing of the purchase price and installation cost of energy conservation measures by such utilities.

(b) Such utilities may recover the cost of such financing and related program costs through tariffs approved by the state corporation commission pursuant to K.S.A. 66-117, and amendments thereto, and paid for by the customers benefitting from the installation of the energy conservation measures.

(c) Except as otherwise required by the state corporation commission, through the approved tariff or otherwise, such utilities shall assume no liability for the installation, operation or maintenance of such measures, and shall not provide any warranty as to the merchantability of the measures, or its fitness for a particular purpose, and no action shall be maintained against any such utility the basis of which is such liability or warranty.

(d) Nothing in this section shall be construed to limit any rights or remedies of utility customers and landlords of utility customers against other parties to a transaction involving the purchase and installation of energy conservation measures.

History: L. 2007, ch. 58, § 1; July 1.



66-1254 Same; expiration of provisions.

66-1254. Same; expiration of provisions. The provisions of K.S.A. 2015 Supp. 66-1249 through 66-1253, and amendments thereto, shall expire on July 1, 2013.

History: L. 2008, ch. 146, § 9; July 1.



66-1255 Requirements for notice to customers of water utilities under the jurisdiction of the state corporation commission proposing rate increases.

66-1255. Requirements for notice to customers of water utilities under the jurisdiction of the state corporation commission proposing rate increases. Each water utility over which the state corporation commission has jurisdiction which applies for an increase in rates or charges due to capital improvements, rate of return or cost of service shall provide a notice of such proposed increase in rates or charges including, but not limited to, a comparison of current and proposed rates and a description of the cost increase for a typical customer. Such notice shall be in boldface type and in no smaller print than 8-point type and shall be included as a bill insert or bill message in the customer's ensuing monthly bill, or a separate mailing notifying customers, following the application and shall include a contact telephone number the customer may call to receive additional information concerning the rate increase from the utility proposing such increase and a website address for the state corporation commission with information about how a customer may intervene at the commission's rate hearing.

History: L. 2008, ch. 128, § 1; July 1.



66-1256 Renewable energy standards act; renewable energy standard, goal.

66-1256. Renewable energy standards act; renewable energy standard, goal. (a) K.S.A. 2015 Supp. 66-1256, 66-1257 and 66-1259, and amendments thereto, shall be known and may be cited as the renewable energy standards act.

(b) The legislature declares that it is in the public interest to promote renewable energy development in order to best utilize the abundant natural resources found in this state. There is hereby established a renewable energy standard for the state. The renewable energy standard shall be a voluntary goal that 20% of a utility's peak demand within the state be generated from renewable energy resources by the year 2020.

History: L. 2009, ch. 141, § 1; L. 2015, ch. 75, § 1; Jan. 1, 2016.



66-1257 Same; definitions.

66-1257. Same; definitions. As used in the renewable energy standards act:

(a) "Affected utility" means any electric public utility, as defined in K.S.A. 66-101a, and amendments thereto, but does not include any portion of any municipally owned or operated electric utility.

(b) "Commission" means the state corporation commission.

(c) "Peak demand" means the demand imposed by the affected utility's retail load in the state.

(d) "Renewable energy resources" means net renewable generation capacity from:

(1) Wind;

(2) solar thermal sources;

(3) photovoltaic cells and panels;

(4) dedicated crops grown for energy production;

(5) cellulosic agricultural residues;

(6) plant residues;

(7) methane from landfills or from wastewater treatment;

(8) clean and untreated wood products such as pallets;

(9) (A) existing hydropower;

(B) new hydropower;

(10) fuel cells using hydrogen produced by one of the above-named renewable energy resources; and

(11) energy storage that is connected to any renewable generation by means of energy storage equipment including, but not limited to, batteries, fly wheels, compressed air storage and pumped hydro.

History: L. 2009, ch. 141, § 2; L. 2012, ch. 101, § 3; L. 2015, ch. 75, § 2; Jan. 1, 2016.



66-1259 Same; renewable energy resource requirements; recovery of costs by affected utilities; no impairment of existing contracts.

66-1259. Same; renewable energy resource requirements; recovery of costs by affected utilities; no impairment of existing contracts. (a) The commission shall allow affected utilities to recover reasonable costs incurred or committed to be incurred as a result of compliance with the renewable energy resource requirements required in K.S.A. 2015 Supp. 66-1258, prior to its repeal. All rules and regulations and orders of the state corporation commission that relate to allowing a utility to recover costs incurred to meet such requirement, and that are in effect on June 30, 2015, shall continue to be effective. The commission shall allow affected utilities to recover reasonable costs incurred as a result of meeting the voluntary 20% goal in K.S.A. 2015 Supp. 66-1256, and amendments thereto.

(b) Nothing in this act shall be construed to impair any existing contracts, leases or agreements.

History: L. 2009, ch. 141, § 4; L. 2015, ch. 75, § 3; July 1.



66-1259a Renewable energy standards act; severability.

66-1259a. Renewable energy standards act; severability. If any provision of this act or its application to any person or circumstance is held invalid, the invalidity shall not affect any other provision or application of the act which can be given effect without the invalid provision or application. To this end the provisions of this act are severable.

History: L. 2015, ch. 75, § 7; July 1.



66-1263 Net metering and easy connection act.

66-1263. Net metering and easy connection act. K.S.A. 2015 Supp. 66-1263 through 66-1271, and amendments thereto, shall be known and may be cited as the net metering and easy connection act.

History: L. 2009, ch. 141, § 8; May 28.



66-1264 Same; definitions.

66-1264. Same; definitions. As used in the net metering and easy connection act:

(a) "Commission" means the state corporation commission.

(b) "Customer-generator" means the owner or operator of a net metered facility which:

(1) Is powered by a renewable energy resource;

(2) is located on a premises owned, operated, leased or otherwise controlled by the customer-generator;

(3) is interconnected and operates in parallel phase and synchronization with an affected utility and is in compliance with the standards established by the affected utility;

(4) is intended primarily to offset part or all of the customer-generator's own electrical energy requirements;

(5) contains a mechanism, approved by the utility, that automatically disables the unit and interrupts the flow of electricity back onto the supplier's electricity lines in the event that service to the customer-generator is interrupted.

(c) "Peak demand" shall have the meaning ascribed thereto in K.S.A. 2015 Supp. 66-1257, and amendments thereto.

(d) "Renewable energy resources" shall have the meaning ascribed thereto in K.S.A. 2015 Supp. 66-1257, and amendments thereto.

(e) "Utility" means investor-owned electric utility.

History: L. 2009, ch. 141, § 9; May 28.



66-1265 Same; utility requirements; tariff, contracts, meters, disclosure to customers.

66-1265. Same; utility requirements; tariff, contracts, meters, disclosure to customers. Each utility shall:

(a) Make net metering available to customer-generators on a first-come, first-served basis, until the total rated generating capacity of all net metered systems equals or exceeds one percent of the utility's peak demand during the previous year. The commission may increase the total rated generating capacity of all net metered systems to an amount above one percent after conducting a hearing pursuant to K.S.A. 66-101d, and amendments thereto;

(b) provide an appropriate class bidirectional meter to the customer-generator at no charge, but may charge the customer-generator for the cost of any additional metering or distribution equipment necessary to accommodate the customer-generator's facility;

(c) disclose annually the availability of the net metering program to each of its customers with the method and manner of disclosure being at the discretion of the utility;

(d) for any customer-generator which began operating its renewable energy resource under an interconnect agreement with the utility prior to July 1, 2014, offer to the customer-generator a tariff or contract that is identical in electrical energy rates, rate structure and monthly charges to the contract or tariff that the customer would be assigned if the customer were not an eligible customer-generator and shall not charge the customer-generator any additional standby, capacity, interconnection or other fee or charge that would not otherwise be charged if the customer were not an eligible customer-generator; and

(e) for any customer-generator which began operating its renewable energy resource under an interconnect agreement with the utility on or after July 1, 2014, have the option to propose, within an appropriate rate proceeding, the application of time-of-use rates, minimum bills or other rate structures that would apply to all such customer-generators prospectively.

History: L. 2009, ch. 141, § 10; L. 2014, ch. 68, § 2; July 1.



66-1266 Same; excess energy generated by customer-generator; calculation; requirements; expiration of credit.

66-1266. Same; excess energy generated by customer-generator; calculation; requirements; expiration of credit. (a) Prior to January 1, 2030, for any customer-generator that began operating a renewable energy resource under an interconnect agreement with the utility prior to July 1, 2014:

(1) If the electricity supplied by the utility exceeds the electricity generated by the customer-generator during a billing period, the customer-generator shall be billed for the net electricity supplied by the utility in accordance with normal practices for customers in the same rate class.

(2) If such customer-generator generates electricity in excess of the customer-generator's monthly consumption, all such net excess energy (NEG), expressed in kilowatt-hours, shall be carried forward from month-to-month and credited at a ratio of one-to-one against the customer-generator's energy consumption, expressed in kilowatt-hours, in subsequent months.

(3) Any interconnect agreement between such customer-generator and a utility and all such NEG generated under such agreement shall be transferrable and continue in place until January 1, 2030, regardless of whether there is a change in ownership of the property on which the renewable energy resource is located.

(4) Any NEG resulting from renewable energy resources that are installed on and after July 1, 2014, but are part of an installation of a renewable energy resource that was operating prior to July 1, 2014, shall be carried forward and credited to the customer as if such resources had begun operation prior to July 1, 2014.

(5) Any net excess generation credit remaining in a net-metering customer's account on March 31 of each year shall expire.

(b) For any customer-generator that began operating a renewable energy resource under an interconnect agreement with the utility on and after July 1, 2014:

(1) If the electricity supplied by the utility exceeds the electricity generated by the customer-generator during a billing period, the customer-generator shall be billed for the net electricity supplied by the utility.

(2) If such customer-generator generates electricity in excess of the customer-generator's monthly consumption, all such NEG remaining in such customer-generator's account at the end of each billing period shall be credited to the customer at a rate of 100% of the utility's monthly system average cost of energy per kilowatt hour.

(c) On and after January 1, 2030, for all customer-generators, regardless of when such customer-generators entered into an interconnect agreement with the utility:

(1) If the electricity supplied by the utility exceeds the electricity generated by the customer-generator during a billing period, the customer-generator shall be billed for the net electricity supplied by the utility; and

(2) if such customer-generator generates electricity in excess of the customer-generator's monthly consumption, all such NEG remaining in a customer-generator's account at the end of each billing period shall be credited to the customer at a rate of 100% of the utility's monthly system average cost of energy per kilowatt hour.

History: L. 2009, ch. 141, § 11; L. 2014, ch. 68, § 3; July 1.



66-1267 Same; utility duty to customer-generators; customer-generator's load size.

66-1267. Same; utility duty to customer-generators; customer-generator's load size. (a) For customer-generators that began operating a renewable energy resource under an interconnect agreement with the utility prior to July 1, 2014:

(1) Such utility shall allow:

(A) Residential customer-generators to generate electricity subject to net metering up to 25 kilowatts; and

(B) commercial, industrial, school, local government, state government, federal government, agricultural and institutional customer-generators to generate electricity subject to net metering up to 200 kilowatts.

(2) Nothing in this act shall be construed to prevent such customer-generators from installing additional renewable energy resources after July 1, 2014, that will generate electricity pursuant to the restrictions contained in paragraph (1).

(b) For customer-generators that begin operating a renewable energy resource under an interconnect agreement with the utility after July 1, 2014, such utility shall allow:

(1) All residential customer-generators to generate electricity subject to net metering up to 15 kilowatts;

(2) commercial, industrial, religious institution, local government, state government, federal government, agricultural and industrial customer-generators to generate electricity subject to net metering up to 100 kilowatts, unless otherwise agreed to by the utility and the customer-generator; and

(3) school customer-generators to generate electricity subject to net metering up to 150 kilowatts. For the purpose of this section, "school" means any postsecondary educational institution as defined in K.S.A. 74-3201b, and amendments thereto, or any public or private school which provides instruction for students enrolled in grade kindergarten or grades one through 12.

(c) Customer-generators shall appropriately size their generation to their expected load.

History: L. 2009, ch. 141, § 12; L. 2014, ch. 68, § 4; July 1.



66-1268 Same; net metered facilities; standards; limitation of liability for utility.

66-1268. Same; net metered facilities; standards; limitation of liability for utility. (a) Net metered facilities must meet all applicable safety, performance, interconnection and reliability standards established by the national electrical code, the national electrical safety code, the institute of electrical and electronics engineers, underwriters laboratories, the federal energy regulatory commission and any local governing authorities. A utility may require that a customer-generator's system contain a switch, circuit breaker, fuse or other easily accessible device or feature located in immediate proximity to the customer-generator's  metering equipment that would allow a utility worker the ability to manually and instantly disconnect the unit from the utility's electric distribution system.

(b) A utility may not require a customer-generator whose net metering facility meets the standards in subsection (a) to comply with additional safety or performance standards or perform or pay for additional tests or purchase additional liability insurance. A utility shall not be liable directly or indirectly for permitting or continuing to allow an attachment of a net metered facility or for the acts or omissions of the customer-generator that cause loss or injury, including death, to any third party.

History: L. 2009, ch. 141, § 13; May 28.



66-1269 Same; rules and regulations; application process.

66-1269. Same; rules and regulations; application process. The commission shall, within 12 months from the effective date of the net metering and easy connection act, establish rules and regulations necessary for the administration of the act, which shall include rules and regulations ensuring that simple contracts are used for interconnection and net metering. For systems less than 25 kilowatts, the application process shall use an all-in-one document that includes a simple interconnection request, simple procedures and a brief set of terms and conditions.

History: L. 2009, ch. 141, § 14; May 28.



66-1270 Same; recovery of reasonable costs by utility.

66-1270. Same; recovery of reasonable costs by utility. Reasonable costs incurred by a utility under the net metering and easy connection act shall be recoverable in the utility's rate structure.

History: L. 2009, ch. 141, § 15; May 28.



66-1271 Same; compliance with renewable energy standards act.

66-1271. Same; compliance with renewable energy standards act. Each kilowatt of nameplate capacity of all net metered facilities operating under the provisions of this act shall count as 1.10 kilowatts toward the affected utility's compliance with the renewable energy standards act in K.S.A. 2015 Supp. 66-1256 through 66-1262, and amendments thereto.

History: L. 2009, ch. 141, § 16; L. 2014, ch. 68, § 5; July 1.



66-1272 Compressed air energy storage act.

66-1272. Compressed air energy storage act. K.S.A. 2015 Supp. 66-1272 through 66-1279, and amendments thereto, shall be known and may be cited as the compressed air energy storage act.

History: L. 2009, ch. 141, § 32; May 28.



66-1273 Same; definitions.

66-1273. Same; definitions. As used in the compressed air energy storage act:

(a) "Commission" means the state corporation commission.

(b) "Department" means the department of health and environment.

History: L. 2009, ch. 141, § 33; May 28.



66-1274 Same; injection of compressed air into storage wells; permits; requirements; rules and regulations.

66-1274. Same; injection of compressed air into storage wells; permits; requirements; rules and regulations. (a) Within 18 months after the effective date of this act, the commission shall establish rules and regulations establishing requirements, procedures and standards for the safe and secure injection of compressed air into storage wells, which shall include maintenance of underground storage of compressed air. Such rules and regulations shall include, but not be limited to:

(1) Site selection criteria;

(2) design and development criteria;

(3) operation criteria;

(4) casing requirements;

(5) monitoring and measurement requirements;

(6) safety requirements, including public notification;

(7) closure and abandonment requirements, including the financial requirements of subsection (d); and

(8) long-term monitoring.

(b) The commission may adopt rules and regulations establishing fees for permitting, monitoring and inspecting operators of compressed air energy storage wells and underground storage. Fees collected by the commission under this section shall be remitted by the commission to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and credit it to the compressed air energy storage fund.

(c) The commission or the commission's duly authorized representative may impose on any holder of a permit issued pursuant to this section such requirements relating to inspecting, monitoring, investigating, recording and reporting as the commission or representative deems necessary to administer the provisions of this section and rules and regulations adopted hereunder.

(d) Any company or operator receiving a permit under the provisions of the compressed air energy storage act shall demonstrate annually to the commission evidence, satisfactory to the commission, that the permit holder has financial ability to cover the cost of closure of the permitted facility as required by the commission.

(e) The commission may enter into contracts for services from consultants and other experts for the purposes of assisting in the drafting of rules and regulations pursuant to this section.

(f) Rules and regulations adopted under the compressed air energy storage act shall apply to any compressed air energy storage well, whether in existence on the effective date of this act or thereafter.

History: L. 2009, ch. 141, § 34; May 28.



66-1275 Same; rules and regulations for monitoring air emissions from compressed air energy storage wells and facilities.

66-1275. Same; rules and regulations for monitoring air emissions from compressed air energy storage wells and facilities. Within 18 months after the effective date of this act, the department shall establish rules and regulations establishing requirements, procedures and standards for the monitoring of air emissions coming from compressed air energy storage wells and storage facilities to ensure the wells and facilities comply with the Kansas air quality act.

History: L. 2009, ch. 141, § 35; May 28.



66-1276 Same; memorandum of understanding between state corporation commission and department of health and environment concerning administration of act.

66-1276. Same; memorandum of understanding between state corporation commission and department of health and environment concerning administration of act. The commission and the department may enter into a memorandum of understanding concerning implementation of the requirements and responsibilities under the compressed air energy storage act.

History: L. 2009, ch. 141, § 36; May 28.



66-1277 Same; violations; penalties; hearing; judicial review.

66-1277. Same; violations; penalties; hearing; judicial review. (a) The commission, upon a finding that a person has violated any provision of K.S.A. 2015 Supp. 66-1274, and amendments thereto, or rules and regulations adopted thereunder, may impose a penalty not to exceed $10,000 per violation which shall constitute an economic deterrent to the violation for which it is assessed and, in the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(b) No penalty shall be imposed pursuant to this section except after an opportunity for hearing upon the written order of the commission to the person who committed the violation. The order shall state the violation and the penalty to be imposed.

(c) Whenever the commission or the commission's duly authorized representative find that the soil or waters of the state are not being protected from pollution resulting from the storage of compressed air, the commission or the commission's duly authorized representative shall issue an order prohibiting such storage. Any person aggrieved by such order may request in writing, within 15 days after service of the order, a hearing on the order. Upon receipt of a timely request, a hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(d) Any action of the commission pursuant to this section is subject to review in accordance with the act for judicial review and civil enforcement of agency actions.

History: L. 2009, ch. 141, § 37; May 28.



66-1278 Same; agents of commission; right of ingress and egress; restoration of premises.

66-1278. Same; agents of commission; right of ingress and egress; restoration of premises. (a) In performing investigations or administrative functions relating to prevention of pollution of the soil or waters of the state, the commission or the commission's duly authorized representative may enter any property or facility which is subject to the provisions of K.S.A. 2015 Supp. 66-1274, and amendments thereto, for the purpose of observing, monitoring, collecting samples, examining records and facilities to determine compliance or noncompliance with state laws and rules and regulations relating to air pollution, water pollution, soil pollution or public health or safety.

(b) The representatives of the commission shall have the right of ingress and egress upon any lands to clean up pollution from the storage of compressed air over which the commission has jurisdiction pursuant to K.S.A. 2015 Supp. 66-1274, and amendments thereto. Such representatives shall have the power to occupy such land if necessary to investigate and clean up such pollution or to investigate and plug any such compressed air energy storage well. Any representative entering upon any land to investigate and clean up such pollution or to investigate and plug any such compressed air energy storage well shall not be liable for any damages necessarily resulting therefrom, except damages to growing crops, livestock or improvements on the land. Upon completion of activities on such land, such representative shall restore the premises to the original contour and condition as nearly as practicable.

History: L. 2009, ch. 141, § 38; May 28.



66-1279 Same; compressed air energy storage fund.

66-1279. Same; compressed air energy storage fund. (a) (1) There is hereby established in the state treasury the compressed air energy storage fund. Such fund shall be administered by the commission in accordance with the provisions of this section for the purpose of administering the provisions of the compressed air energy storage act.

(2) The commission shall remit to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, all moneys received by the commission for the purposes of the compressed air energy storage act. Upon receipt of the remittance the state treasurer shall deposit the entire amount in the state treasury and credit it to the fund. The commission is authorized to receive from any private or governmental source any funds made available for the purposes of the compressed air energy storage act.

(3) All expenditures from the compressed air energy storage fund  shall be made in accordance with appropriation acts and upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the commission or a person designated by the chairperson.

(b) The commission is authorized to use moneys from the compressed air energy storage fund to pay the cost of:

(1) All activities related to permitting activities, including, but not limited to, development and issuance of permits, compliance monitoring, inspections, well closures, underground storage closure, long-term monitoring and enforcement actions;

(2) review and witnessing of test procedures;

(3) review and witnessing of routine workover or repair procedures;

(4) investigation of violations, complaints, pollution and events affecting public health;

(5) design and review of remedial action plans;

(6) contracting for services needed to supplement the commission's staff expertise in facility investigations;

(7) consultation needed concerning remedial action at a permitted facility;

(8) mitigation of adverse environmental impacts;

(9) emergency or long-term remedial activities;

(10) legal costs, including expert witnesses, incurred in administration of the provisions of the compressed air energy storage act; and

(11) costs of program administration.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the compressed air energy storage fund  interest earnings based on:

(1) The average daily balance of moneys in the compressed air energy storage fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding months.

History: L. 2009, ch. 141, § 39; May 28.



66-1280 New coal-fired electricity generating facility; purchase of Kansas coal required; exceptions.

66-1280. New coal-fired electricity generating facility; purchase of Kansas coal required; exceptions. (a) Any new coal-fired electricity generating facility in Kansas, construction of which commences on or after the effective date of this act, shall purchase Kansas coal for at least 5% of its coal requirements. For the purposes of this section, "Kansas coal" shall have the meaning ascribed thereto in K.S.A. 2015 Supp. 79-32,228, and amendments thereto.

(b) The provisions of this section shall apply if the cost of the Kansas coal, including costs of transportation and handling at the new coal-fired electricity generating facility, is:

(1) Competitive to the cost of the out-of-state coal supply the owner or operator of the new coal-fired electricity generating facility is using to meet its remaining coal supply requirements;

(2) sold on comparable contractual terms and specification; and

(3) of an acceptable quality for use in the new coal-fired electricity generating facility.

This section shall not apply if the use or purchase of Kansas coal will result in the owner or operator of the new coal-fired electricity generating facility violating its air permit or a contractual obligation to which the owner or operator is subject.

History: L. 2009, ch. 141, § 31; May 28.



66-1281 Anemometer towers; definitions; requirements; penalties.

66-1281. Anemometer towers; definitions; requirements; penalties. (a) As used in this section:

(1) "Anemometer" means an instrument for measuring and recording the speed of wind; and

(2) "anemometer tower" means a structure, including all guy wires and accessory facilities, on which an anemometer is mounted.

(b) Any anemometer tower that is 50 feet in height above the ground or higher, located outside the corporate boundaries of any city, and whose appearance is not otherwise mandated by state or federal law, shall be marked, painted, flagged or otherwise constructed to be recognizable in clean air during daylight hours. Any anemometer tower that was erected before July 1, 2011, shall be marked as required by this section within two years after the effective date of this act. Any anemometer tower that is erected on or after the* July 1, 2011, shall be marked as required by this section at the time it is erected. Marking required under this section includes marking the anemometer tower, guy wires and accessory facilities as follows:

(1) The top ⅓ of the anemometer tower shall be painted in equal, alternating bands of aviation orange and white, beginning with orange at the top of the tower and ending with orange at the bottom of the marked portion of the tower;

(2) two marker balls shall be attached to and evenly spaced on each of the outside guy wires; and

(3) one or more seven-foot safety sleeves shall be placed at each anchor point and shall extend from the anchor point along each guy wire attached to the anchor point.

(c) Failure to properly mark an anemometer tower is failing to mark an anemometer tower as required by subsection (b). An owner of an anemometer tower who fails to properly mark an anemometer tower shall be guilty of a class C nonperson misdemeanor.

History: L. 2011, ch. 52, § 1; July 1.

* The word "the" should have been stricken.



66-1282 Electric supply and demand reports.

66-1282. Electric supply and demand reports. On or before February 1, 2013, and every two years thereafter, the state corporation commission shall compile a report regarding electric supply and demand for all electric utilities in Kansas. The report shall include, but not be limited to, generation capacity needs, system peak capacity needs and renewable generation needs associated with the 2009 Kansas renewable energy standards. The commission shall submit the report to the house energy and utilities committee and the senate utilities committee.

History: L. 2011, ch. 51, § 1; July 1.



66-1283 Utilities; demand-side program; energy efficiency.

66-1283. Utilities; demand-side program; energy efficiency. (a) As used in this section:

(1) "Commission" means the state corporation commission;

(2) "demand response" means measures that decrease peak demand or shift demand to off-peak periods of time;

(3) "demand-side program" means any program conducted by: (A) An electric utility to reduce the net consumption of electricity by a retail electric customer; or (B) a natural gas utility to reduce the net consumption of natural gas by a retail gas customer.

"Demand-side program" may include, but shall not be limited to: (A) Energy efficiency measures, not to include any measures to incent fuel switching for residential heating systems; (B) load management; (C) demand response; and (D) interruptible or curtailable load;

(4) "energy efficiency" means measures that reduce the amount of energy required to achieve a given end use; and

(5) "public utility" means any public electric or gas utility, as defined in K.S.A. 66-101, and amendments thereto, but does not include a municipally-owned electric or gas utility or an electric or gas cooperative that is exempt from commission jurisdiction pursuant to K.S.A. 66-104d, and amendments thereto.

(b) It is the goal of the state to promote the implementation of cost-effective demand-side programs in Kansas. It shall be the policy of the state to value demand-side program investments equal to traditional investments in supply and delivery infrastructure as much as is practicable, but public utilities shall not be required to offer, implement or continue demand-side programs.

(c) (1) (A) The commission shall permit public utilities to implement commission-approved demand-side programs and cost recovery mechanisms submitted pursuant to this section. The commission shall issue an order on any demand-side program plan and cost-recovery mechanisms within 180 days after submission to the commission. The commission may extend the approval period to 240 days for good cause. Consistent with K.S.A. 66-117(c), and amendments thereto, if the commission fails to issue a final order on such program plan and cost-recovery mechanism within 180 days, or 240 days if the approval period was extended by the commission for good cause, such program plan and cost-recovery mechanism shall be deemed approved by the commission and shall take effect on the proposed effective date contained in such plan.

(B) The public utility and the commission shall both have the independent authority to accept or reject any proposed establishment, continuation or modification of a demand-side program, portfolio of programs or associated cost-recovery or incentive mechanisms, but no such establishment, continuation or modification of such programs or mechanisms shall take effect without the approval of both the utility and the commission. If the public utility rejects modifications to a demand-side program or portfolio of programs approved by the commission, including modifications to the cost-recovery mechanism, the public utility shall not be required to implement the program or mechanism.

(C) Upon final ruling of the commission order, the public utility has the right to reconsider and may withdraw its plan during the reconsideration period, which shall not exceed 30 calendar days from the date the final order was issued. Pursuant to K.S.A. 77-613, and amendments thereto, the time period for filing a petition for judicial review shall not begin until the completion of any such reconsideration period.

(D) In making its decision whether or not to approve the proposed program, the commission shall determine the appropriate test for evaluating the cost-effectiveness of the demand-side program. Programs targeted to low-income customers or general education campaigns do not need to meet a cost-effectiveness test, so long as the commission determines that the program or campaign is in the public interest and is supported by a reasonable budget in the context of the overall budget.

(2) The commission shall allow recovery of the reasonable and prudent costs associated with delivering commission-approved demand-side programs, so long as the program: (A) Results in energy or demand savings; and (B) is beneficial to customers in the customer class for which the programs were implemented, whether or not the program is utilized by all customers in such class. The fact that a commission-approved program proves not to be cost-effective is not by itself sufficient grounds for disallowing cost recovery. Programs determined to be non-cost-effective, other than programs targeted to low-income customers or general education campaigns, shall be modified to address deficiencies or terminated following such determination.

(d) (1) To comply with this section, the commission may allow cost recovery mechanisms that further encourage investments in demand-side programs. Such cost recovery mechanisms may include, but shall not be limited to: (A) Capitalization of investments in and expenditures for demand-side programs; (B) recovery of lost revenue associated with demand-side programs; (C) decoupling; (D) rate design modifications; (E) accelerated depreciation on demand-side investments; and (F) allowing the public utility to retain a portion of the net benefits of a demand-side program for its shareholders.

(2) In determining rates for electricity as part of a demand-side program, the commission shall fairly apportion the costs and benefits of such programs to each customer class.

(e) To achieve the goals of this act, the commission shall:

(1) Provide timely cost recovery for electric public utilities;

(2) ensure that the financial incentives for an electric public utility are aligned with helping such utility's customers use energy more efficiently and in a manner that sustains or enhances such customers' incentives to use energy more efficiently;

(3) provide timely earnings opportunities for public utilities associated with cost-effective, measurable and verifiable demand-side program savings;

(4) provide oversight and approval for utility-specific settlements and tariff provisions; and

(5) provide independent evaluation of demand-side programs, as deemed necessary by the commission.

(f) On or before May 31 of each year, each public utility shall submit an annual report to the commission describing the results of such demand-side programs for the previous calendar year. The report shall include:

(1) Program expenditures, including incentive payments;

(2) peak demand and energy savings impacts and the techniques used to estimate such impacts;

(3) avoided costs and the techniques used to estimate such costs;

(4) the estimated cost-effectiveness of the demand-side programs;

(5) the net economic benefits of the demand-side programs; and

(6) a comparison of the commission authorized program budget to actual costs.

(g) The commission may adopt rules and regulations for the administration of this act.

(h) This section shall be known and may be cited as the Kansas energy efficiency investment act.

History: L. 2014, ch. 66, § 1; July 1.



66-1284 Kansas disaster utilities response act.

66-1284. Kansas disaster utilities response act. (a) For the purposes of this section:

(1) "Declared state disaster or emergency" means a disaster or emergency event declared by the governor pursuant to K.S.A. 48-924, and amendments thereto, a state or local disaster emergency declared by the chair of the board of county commissioners of any county or by the mayor or other principal executive officer of a city pursuant to K.S.A. 48-932, and amendments thereto, or a presidential declaration of a federal major disaster or emergency.

(2) "Disaster response period" means a period that begins 10 days prior to the first day of a declared state disaster or emergency and that extends for a period of 60 calendar days after the end of the declared disaster or emergency period or any longer period authorized by the governor.

(3) "Disaster or emergency-related work" means work in preparation for a disaster and repairing, renovating, installing, building or rendering services or other business activities on or related to critical infrastructure that has been damaged, impaired or destroyed by any declared state disaster or emergency.

(4) "Critical infrastructure" means property and equipment, or any related support facilities that service multiple customers or citizens, including, but not limited to, real and personal property such as buildings, offices, lines, poles, pipes, structures and equipment, that are owned or used by operators of:

(A) Telecommunications, cable or other communications networks;

(B) electric generation, transmission or distribution systems;

(C) natural gas and natural gas liquids gathering, processing, storage, transmission or distribution systems; or

(D) water pipelines.

(5) "Registered business" means a business entity that, prior to any declared state disaster or emergency and work related thereto, is registered with the secretary of state, in good standing and authorized to do business in the state.

(6) "Out-of-state business" means a business entity that, prior to any declared state disaster or emergency and work related thereto:

(A) Has no presence, registrations or tax filings in the state and conducts no business in the state except for disaster or emergency-related work during any disaster response period; and

(B) is requested by a registered business, state agency, county or city disaster agency established pursuant to K.S.A. 48-929, and amendments thereto, or interjurisdictional disaster agency established pursuant to K.S.A. 48-930, and amendments thereto, to provide disaster or emergency-related work in the state during any disaster response period. An "out-of-state business" shall also include a business entity affiliated with a registered business solely through common ownership.

(7) "Out-of-state employee" means an individual who does not work in the state, except for disaster or emergency-related work during any disaster response period.

(8) "State agency" shall have the meaning ascribed to such term in K.S.A. 75-3701, and amendments thereto.

(b) (1) An out-of-state business that conducts operations within the state for purposes of performing disaster or emergency-related work during any disaster response period shall not be considered to have established a level of presence, as a result of such disaster or emergency-related work, that would require that business to register, file or remit state or local taxes or that would require that business or such business' out-of-state employees to be subject to any state licensing or registration requirements, including:

(A) Any and all state or local business licensing or registration requirements;

(B) state or local taxes or fees including, but not limited to, state income and employer withholding taxes, unemployment insurance, state or local occupational licensing fees, sales and use tax or ad valorem tax on equipment used or consumed during any disaster response period; and

(C) licensing and regulatory requirements of the state corporation commission or the secretary of state.

(2) For purposes of any state or local tax on or measured by, in whole or in part, net or gross income or receipts, all disaster or emergency-related work of the out-of-state business that is conducted in this state pursuant to this section shall be disregarded with respect to any filing requirements for such tax, including the filing required for a unitary or combined group of which the out-of-state business may be a part. For the purpose of apportioning income, revenue or receipts, the performance by an out-of-state business of any work in accordance with this section shall not be sourced to or shall not otherwise impact or increase the amount of income, revenue or receipts apportioned to this state.

(3) Any out-of-state employee shall not be considered to have established residency or a presence in the state that would require the employee or the employee's employer to file and pay state income taxes or to be subjected to tax withholdings or to file and pay any other state or local tax or fee during any disaster response period. This includes any related state or local employer withholding and remittance obligations.

(c) Out-of-state businesses and out-of-state employees shall pay transaction taxes and fees, including, but not limited to, fuel taxes or sales or use taxes, on tangible personal property, materials or services, consumed or used in the state subject to sales or use taxes, hotel taxes, car rental taxes or fees that the out-of-state business or out-of-state employee purchases for use or consumption in the state during any disaster response period, unless such taxes are otherwise exempted during such disaster response period.

(d) Any out-of-state business or out-of-state employee that remains in the state after any disaster response period will become subject to the state's normal standards for establishing presence, residency or doing business in the state and will be responsible for any business or employee tax requirements or obligations thereafter.

(e) (1) Any out-of-state business that enters the state shall, upon request, provide to the department of revenue a written statement that such out-of-state business is in the state for purposes of responding to a declared state disaster or emergency. Such statement shall include the out-of-state business' name, state of domicile, principal business address, federal tax identification number, date of entry and contact information.

(2) A registered business shall, upon request, provide the department of revenue the information required in this subsection for any affiliate that enters the state that is an out-of-state business. The notification shall also include contact information for the registered business.

(3) Any out-of-state business or out-of-state employee that remains in the state after any disaster response period shall complete and comply with all state and local registration, licensing and filing requirements that ensue as a result of establishing the requisite business presence or residency in the state applicable under the existing rules.

(4)  The department of revenue shall maintain an annual record of all declared state disasters and emergencies pursuant to this section and may promulgate any rules and regulations necessary to effectuate the provisions of this section.

(f) No provision of this act shall be interpreted to exempt any person from the requirements of K.S.A. 2015 Supp. 50-6,121 through 50-6,138, and amendments thereto.

History: L. 2015, ch. 14, § 1; Apr. 9.



66-1285 Creation of the clean power plan implementation study committee; legislative review of proposed state plan; composition of committee.

66-1285. Creation of the clean power plan implementation study committee; legislative review of proposed state plan; composition of committee. (a) (1) There is hereby established the clean power plan implementation study committee. The committee shall hold informational hearings and receive updates from the department of health and environment, the state corporation commission and the attorney general about the implications of the adoption of a state plan pursuant to docket EPA-HQ-OAR-2013-0602 concerning the impact to: (A) Electric ratepayers; (B) electric utilities; (C) the reliability of the electric grid in Kansas; and (D) the overall sovereignty of the state.

(2) Upon development of a state plan pursuant to K.S.A. 2015 Supp. 65-3031, and amendments thereto, the secretary of health and environment shall submit the plan to the study committee for review. Within 30 days of receiving any proposed state plan, the committee shall hold a committee meeting and review the impact of the plan pursuant to this section and may approve or disapprove the submission of the plan. If the study committee disapproves the submission of the plan, the committee shall provide the secretary the reasons for such disapproval.

(b) (1) The study committee shall be composed of 11 voting members. Five members shall be from the senate committee on utilities as follows: (A) The chairperson, vice-chairperson and ranking minority member; and (B) two members appointed by the president of the senate.

(2) Six members shall be from the house committee on energy and environment as follows: (A) The chairperson, vice-chairperson and ranking minority member; and (B) three members appointed by the speaker of the house of representatives.

(3) A quorum of the clean power plan implementation study committee shall be six members. All actions of the committee shall be taken by a majority of all of the members of the committee. Any vacancy in the membership of the committee shall be filled by appointment in the same manner prescribed by this section for the original appointment.

(c) Members shall be appointed to the study committee on or before July 1, 2015, for a term ending on June 30, 2017. On and after the first day of the regular legislative session in odd-numbered years, the chairperson of the study committee shall be the chairperson of the house committee on energy and environment and the vice-chairperson of the study committee shall be the chairperson of the senate committee on utilities and, after the first day of the regular legislative session in even-numbered years, the chairperson of the study committee shall be the chairperson of the senate committee on utilities and the vice-chairperson of the study committee shall be the chairperson of the house committee on energy and environment. The chairperson and vice-chairperson of the study committee shall serve in such capacities until the first day of the regular legislative session in the ensuing year. The vice-chairperson shall exercise all of the powers of the chairperson in the absence of the chairperson. The first meeting of the study committee shall be called by the chairperson of the committee following the conclusion of the 2015 regular session of the Kansas legislature. The committee shall have the authority to meet at any time and at any place within the state on the call of the chairperson.

(d) The provisions of the acts contained in article 12 of chapter 46 of the Kansas Statutes Annotated, and amendments thereto, applicable to special committees shall apply to the clean power plan implementation study committee to the extent that the same do not conflict with the specific provisions of this act applicable to the study committee.

(e) Members of the clean power plan implementation study committee shall receive compensation, travel expenses and subsistence expenses as provided in K.S.A. 75-3212, and amendments thereto, when attending meetings of the committee.

(f) The staff of the office of revisor of statutes, the legislative research department and the division of legislative administrative services shall provide such assistance as may be requested by the study committee.

(g) The provisions of this section shall expire on June 30, 2017.

History: L. 2015, ch. 74, § 2; June 4.






Article 13 MOTOR CARRIERS

66-1302 Rules and regulations of superintendent of the highway patrol; appeals by aggrieved agencies; hearing and determination by governor.

66-1302. Rules and regulations of superintendent of the highway patrol; appeals by aggrieved agencies; hearing and determination by governor. The superintendent of the Kansas highway patrol may adopt rules and regulations to secure proper and efficient enforcement of the laws of the state in relation to motor carriers of passengers and property for hire, not inconsistent with or in derogation of the powers, duties, and responsibilities placed by existing statutes upon the corporation commission.  It is declared necessary for the corporation commission, the department of transportation, the department of revenue, and the Kansas highway patrol to cooperate and to coordinate their actions and effort for the proper and efficient enforcement of laws relating to motor carriers of passengers and property for compensation.

If the corporation commission, department of transportation or department of revenue shall feel aggrieved by any order, rule, or regulation adopted by the superintendent of the Kansas highway patrol and shall desire to resist the same, it shall serve, within 30 days after its adoption, written notice upon the superintendent that it appeals from the order, rule or regulation to the governor, and the superintendent shall forthwith certify to the governor the order, rule or regulation so appealed from, and the governor shall fix a time and place for a hearing thereon.  The superintendent shall cause all interested parties to be notified of such time and place of such hearing, and at the hearing, all persons interested shall be given opportunity to be fully heard, and the governor shall thereupon decide the appeal, and the decision of the governor shall be final, conclusive and binding.

History: L. 1933, ch. 89, § 2 (Special Session); L. 1972, ch. 342,§ 62; L. 1977, ch. 304, § 22; L. 1988, ch. 266, § 6; July 1.



66-1313a Inspection of motor carrier equipment; inspection stations; certificates; rules and regulations; fees.

66-1313a. Inspection of motor carrier equipment; inspection stations; certificates; rules and regulations; fees. Except as otherwise authorized under other laws of this state, a motor carrier who holds a certificate of convenience and necessity, a certificate of public service, a private carrier permit or an interstate license from the state corporation commission, upon application to the commission, may be designated to establish an authorized inspection station for the inspection of the motor vehicles, trailers and semitrailers operated in this state by such motor carrier for compliance with the equipment statutes and rules and regulations of this state. Such inspection station shall be located in Kansas. If the condition of the motor vehicle, trailer or semitrailer is found to be in compliance with the laws of this state, the authorized inspection station shall issue a certificate of inspection stating its approval and the date of the inspection. No certificate shall be issued unless equipment not in compliance is first repaired or corrected and records of such repairs or corrections are maintained by the authorized inspection station. Certificates issued under this section shall be valid for 12 months from the date of issue. Every certificate of approval issued pursuant to this section shall be issued in triplicate. One copy of such certificate shall be carried in the motor vehicle of the combination of vehicles of which a trailer or semitrailer is a part or in the motor vehicle if applicable to the motor vehicle, during the time such certificate is valid or in effect, one copy shall be retained by the authorized inspection station as prescribed by rules and regulations of the commission and the third copy shall be returned to the commission. Such equipment inspection records shall be made available to the commission upon request. The commission shall adopt rules and regulations for the administration of this section and shall establish a schedule of fees and charges governing the cost of administration of such authorized inspection stations.

History: L. 1984, ch. 25, § 9; L. 1995, ch. 98, § 18; L. 2003, ch. 124, § 32; July 1.



66-1314 Liability insurance requirements for vehicles not having Kansas motor carrier permits.

66-1314. Liability insurance requirements for vehicles not having Kansas motor carrier permits. Every motor vehicle transporting passengers or property for which no permit has been issued as a motor carrier by the state corporation commission, except those used in operations exempt under the provisions of K.S.A. 66-1,109, and amendments thereto, shall be properly covered by liability insurance policy in amounts determined by the state corporation commission.  Such amounts shall not be less than $100,000 for personal injury or death to any one person in any one accident, and not less than $300,000 for injury or death to two or more persons in any one accident and $50,000 for loss to property of others in any one accident, which liability insurance shall bind the obligors to pay compensation for injuries to persons and loss of or damage to property resulting from the negligent operation of such carrier. The liability insurance policy required of any resident person or company shall be in some insurance company or association authorized to transact business in this state. Such policy of any nonresident person or company may be afforded by an insurance company not authorized to do business in this state which has given the commissioner of insurance of this state a power of attorney authorizing such commissioner to accept service on its behalf of notice or process in any action upon such policy. Such company not authorized to do business in this state shall have on file with such commissioner a form as prescribed by subsection (b) of K.S.A. 40-3106, and amendments thereto. The insured under a policy of liability insurance issued by an insurance company not authorized to do business in this state shall execute, before operating any motor vehicle in the state of Kansas, a registration card required by law irrevocably appointing and constituting the secretary of state of this state, process agent, for the insured, upon whom service of summons may be made in any action filed in the proper court in the state of Kansas in the same manner as service is made upon a foreign corporation in the state of Kansas by serving process upon the secretary of state.

No motor vehicle transporting passengers or property shall be allowed to proceed from any motor carrier inspection station into the state of Kansas upon the highways thereof until and unless it has been duly registered and inspected at such station and a clearance certificate issued therefor. No such motor vehicle shall be allowed to proceed into the state of Kansas upon the highways thereof under any circumstances unless in the interests of the safety and convenience of the public the same shall be found by a member of the Kansas highway patrol to be in a safe and roadworthy condition, properly equipped with all lights, brakes and other appliances required by any statutes of this state, and such condition as to be safe for operation upon the public highways of this state, properly loaded, not overloaded and of the size, dimensions and other specifications required by the statutes of this state.

If the person in charge of such station shall find that the registration card required by law has been properly made out and delivered, that the motor carrier and motor vehicle is in full compliance with the statutes of Kansas, such inspector shall issue to the driver of such vehicle a clearance certificate which shall show the station at which it was registered and inspected, the date, destination, license number, motor carrier permit number if any, and such other information as the superintendent of the Kansas highway patrol may require.

History: L. 1955, ch. 297, § 5; L. 1959, ch. 258, § 14; L. 1975, ch. 345, § 2; L. 1982, ch. 276, § 2; L. 1988, ch. 266, § 7; July 1.



66-1315 Penalties for violation of certain motor carrier statutes.

66-1315. Penalties for violation of certain motor carrier statutes. (a) Any person violating any of the provisions of K.S.A. 66-1,139 or 66-1,140, and amendments thereto, shall upon conviction be guilty of a misdemeanor and shall be fined: (1) For a first conviction of one or more violations of any such statutes, not more than $500 for each such conviction; and (2) for a second or subsequent conviction of one or more violations of any such statutes, within two years thereafter, not more than $1,000 for each such conviction.

(b) Any person violating K.S.A. 66-1314, and amendments thereto, shall pay a fine in accordance with K.S.A. 8-2118, and amendments thereto.

History: L. 1955, ch. 297, § 6; L. 1977, ch. 304, § 25; L. 1980, ch. 44, § 3; L. 2004, ch. 114, § 7; Apr. 29.



66-1318 Motor carrier inspection stations; control by superintendent of the highway patrol; locations authorized; law enforcement purposes.

66-1318. Motor carrier inspection stations; control by superintendent of the highway patrol; locations authorized; law enforcement purposes. (a) The superintendent of the Kansas highway patrol shall determine such number of permanent motor carrier inspection stations throughout the state as the superintendent deems necessary to enforce the laws of this state relating to: The size, weight and load of motor vehicles and trailers; registration and insurance laws and requirements of the Kansas corporation commission; motor fuel use tax laws, liquid fuel carriers tax laws and motor vehicle registration laws applicable to vehicles; and livestock inspection laws. The operation of all such motor carrier inspection stations shall be under the authority and control of the superintendent of the Kansas highway patrol.  The secretary of transportation shall have the authority to acquire, by purchase or condemnation, additional land for motor carrier inspection stations and to construct such inspection stations as deemed necessary by the superintendent as herein provided, within limitations on appropriations therefor.

(b) The operation of the facilities of all motor carrier inspection stations in existence on July 1, 1988, whether or not in operation on such date, shall be under the authority and control of the superintendent of the Kansas highway patrol and, after July 1, 1988, the superintendent may close certain motor carrier inspection stations in conjunction with and for the purposes of consolidation of all the functions of all of the closed stations at single locations for the combined performance of all such functions at such locations.

History: L. 1977, ch. 304, § 3; L. 1980, ch. 46, § 2; L. 1988, ch. 266, § 8; July 1.



66-1319 Powers granted to members of highway patrol; inspection and registration of vehicles; cooperation of state agencies.

66-1319. Powers granted to members of highway patrol; inspection and registration of vehicles; cooperation of state agencies. (a) Members of the Kansas highway patrol shall exercise the power and authority of the superintendent of the Kansas highway patrol in the execution of the duties imposed upon the superintendent by this act to the extent that the exercise of such power and authority is delegated to such members by the superintendent or is prescribed by law. In enforcing the laws referred to in K.S.A. 66-1318, and amendments thereto, members of the highway patrol are authorized and empowered to inspect any motor vehicle required by law to comply with any of such laws and rules and regulations relating thereto.  Except as otherwise provided in K.S.A. 8-1910, and amendments thereto, whenever any member of the highway patrol shall determine that any vehicle is not properly registered under or not in compliance with any of such laws, such member of the highway patrol may require such vehicle to be driven to the nearest motor carrier inspection station, if there is one within five miles, and if not, to another suitable place, and remain there until the driver thereof has complied with any or all of such laws.  Any driver of a vehicle who fails or refuses to drive such vehicle to the nearest inspection station or other suitable place when so directed by a member of the highway patrol shall be deemed guilty of a misdemeanor.

(b) The superintendent of the Kansas highway patrol or any other member thereof designated by the superintendent may issue any license, permit, registration or certificate required under any of such laws when so directed by law or by the head of the agency administering such laws.

(c) The superintendent of the Kansas highway patrol, the secretary of revenue, the secretary of transportation, the chairperson of the state corporation commission and the animal health commissioner shall cooperate in all functions relating to the enforcement of such laws.

History: L. 1977, ch. 304, § 4; L. 1988, ch. 266, § 9; L. 2012, ch. 140, § 112; July 1.



66-1320 Transfer of certain employees to highway patrol; rights preserved; application of civil service laws.

66-1320. Transfer of certain employees to highway patrol; rights preserved; application of civil service laws. From and after the effective date of this act, all officers and employees of the department of revenue who are performing functions relating to the actual operation of motor carrier inspection stations within this state or to the enforcement of the laws referred to in K.S.A. 66-1318, and amendments thereto, and the rules and regulations relating thereto, and who, in the opinion of the superintendent of the Kansas highway patrol are necessary to perform the powers, functions and duties of the highway patrol are hereby transferred from the department of revenue to the highway patrol.  All such officers and employees shall retain all retirement benefits and all rights of civil service which such officer or employee had before July 1, 1988, and their service shall be deemed to have been continuous.  All transfers and any abolishment of positions of personnel in the classified civil service under the Kansas civil service act shall be in accordance with civil service laws and rules and regulations.  Notwithstanding the foregoing provisions of this section, no person who occupies a position on July 1, 1988, which position (or a position parallel thereto) is provided by this act to be in the unclassified service, shall retain any rights of the classified civil service.

History: L. 1977, ch. 304, § 5; L. 1988, ch. 266, § 10; July 1.



66-1321 Rights saved in legal actions and proceedings.

66-1321. Rights saved in legal actions and proceedings. (a) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency mentioned in this act, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the taking effect of reorganization under the provisions of this act.  The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such existing agency or officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1977, ch. 304, § 6; L. 1988, ch. 266, § 11; July 1.



66-1322 Custody of property and records; resolution of conflicts by governor.

66-1322. Custody of property and records; resolution of conflicts by governor. On the effective date of this act, the superintendent of the Kansas highway patrol shall succeed to the custody and control of all property and records which were used for or pertain to the performance of the powers, duties and functions imposed and conferred on the superintendent under the provisions of this act. Any conflict as to the proper disposition of such property or records arising under this section, and resulting from the transfer of the powers, duties and functions of the secretary of revenue to the superintendent, shall be resolved by the governor, whose decision shall be final.

History: L. 1977, ch. 304, § 7; L. 1988, ch. 266, § 12; July 1.



66-1323 Resolution of conflicts concerning disposition of powers, duties and functions by governor.

66-1323. Resolution of conflicts concerning disposition of powers, duties and functions by governor. When any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of any abolishment, transfer, attachment or other change made by this act, or under authority of this act, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

History: L. 1977, ch. 304, § 8; L. 1988, ch. 266, § 13; July 1.



66-1324 Motor carriers required to stop at inspection stations, when; certificates of law compliance; penalty for violation.

66-1324. Motor carriers required to stop at inspection stations, when; certificates of law compliance; penalty for violation. The superintendent of the Kansas highway patrol shall have authority to regulate the operation of motor carrier inspection stations under the superintendent's supervision and control, including, when necessary to the enforcement of any laws relating to the operation or registration of motor carriers within this state, the authority to require all motor carriers, trucks or truck tractors to stop at any such inspection station to submit to inspection for compliance with any of the laws which the superintendent is charged by this act with the duty to enforce.  Whenever the superintendent shall require motor carriers, trucks or truck tractors to stop at any inspection station, the superintendent shall cause to be displayed on the highway on which such inspection station is located, an illuminated sign or other device indicating such requirement.  No motor carrier, truck or truck tractor shall be required to stop for inspection at any motor carrier inspection station which is not displaying the sign hereinabove provided for.  Nothing in this section shall be construed to relieve any person of the duty to stop at any motor carrier inspection station when it is necessary for such person to register under or comply with any of the laws of this state, or rules and regulations adopted thereunder, relating to the size, weight and load of motor vehicles and trailers, motor vehicle registration laws, registration and insurance laws and requirements of the state corporation commission, motor fuel use tax laws, liquid fuel carriers tax laws or livestock inspection laws. No motor carrier, truck and truck tractor which is required to be registered under the provisions of K.S.A. 66-1,139, and amendments thereto, shall be required to stop for clearance inspection at any open motor carrier inspection station before entering or traveling through this state, if such  vehicle:

(a) Has a valid annual registration with the state corporation commission under the provisions of K.S.A. 66-1,139, and amendments thereto;

(b) is in current compliance with the vehicle registration laws prescribed in chapter 8 of Kansas Statutes Annotated; and

(c) is in current compliance with the motor fuel tax laws prescribed by article 34 of chapter 79 of Kansas Statutes Annotated.

Nothing in this section shall be construed as prohibiting the superintendent of the highway patrol or any member of the state highway patrol from stopping any or all motor carriers, trucks or truck tractors for the purpose of conducting spot checks to insure compliance with any state law relating to the regulation of motor carriers, trucks or truck tractors.  Any person violating any of the provisions of this section, upon conviction thereof, shall pay a fine in accordance with K.S.A. 8-2118, and amendments thereto.

History: L. 1977, ch. 304, § 9; L. 1980, ch. 46, § 3; L. 1988, ch. 266, § 14; L. 1990, ch. 244, § 1; L. 2004, ch. 114, § 8; Apr. 29.



66-1326 Contracts between state agencies; centralized issuance of permits.

66-1326. Contracts between state agencies; centralized issuance of permits. The secretary of revenue, the secretary of transportation, the superintendent of the Kansas highway patrol and the state corporation commission are hereby authorized, empowered and instructed to enter into any contracts or agreements appropriate to establish centralized issuance of any or all permits and licenses provided for by K.S.A 8-1911, and amendments thereto, and by this act.  The heads of such agencies shall enter into any contracts or agreements necessary to provide for a centralized coordinating authority for the issuance of licenses and permits provided in this act and in K.S.A. 8-1911, and amendments thereto.

History: L. 1977, ch. 304, § 12; L. 1988, ch. 266, § 15; July 1.



66-1327 Fees of issuing agents; disposition; revolving funds; bonds.

66-1327. Fees of issuing agents; disposition; revolving funds; bonds. Any private individual, firm or corporation designated to transmit applications for, receive or issue licenses or permits by the secretary of revenue or the secretary of transportation pursuant to K.S.A. 8-143d, K.S.A. 8-1911 or 79-34,118, shall receive for such services, fees to be paid by the secretary of revenue in an amount to be determined by the secretary of not to exceed eight percent (8%) of the total receipts collected for licenses or permits applied for, transmitted through or issued through such individual, firm or corporation. In no event, however, shall the amount of such fees be less than twenty-five dollars ($25) per month, nor shall it exceed one thousand five hundred dollars ($1,500) per month. Such fees shall be paid from the receipts collected for licenses or permits applied for, transmitted through or issued through such individual, firm or corporation. Those individuals, firms or corporations which collect the fees for such licenses or permits shall deduct from the receipts collected by such individual, firm or corporation the fees provided by this section and the balance shall be remitted to the secretary of revenue as the secretary may direct.

A revolving fund, designated the "permit and licensing agent fund," not to exceed ten thousand dollars ($10,000) shall be set apart and maintained by the secretary of revenue from the license and permit fees collected pursuant to K.S.A. 8-143d, 8-1911 and 79-34,118. Such fund shall be held by the state treasurer for the prompt payment of all permit and licensing agent fees provided in this section.

The secretary of revenue may require those individuals, firms or corporations which collect the fees for licenses or permits issued through them to provide a bond, with good and sufficient surety, in an amount not to exceed twenty-five thousand dollars ($25,000). The secretary shall adopt rules and regulations necessary to establish procedures for reporting and accounting by and the auditing of individuals, firms and corporations designated to issue licenses and permits as herein provided.

History: L. 1977, ch. 304, § 13; July 1.



66-1328 Liquid-fuel-carriers; rules and regulations of secretary of revenue governing emergency or special trips; licenses; fees.

66-1328. Liquid-fuel-carriers; rules and regulations of secretary of revenue governing emergency or special trips; licenses; fees. (a) The secretary of revenue may adopt reasonable rules and regulations specifying circumstances under which substitute or extra vehicles to be used temporarily in case of emergency or special occassional trips by liquid-fuel-carriers currently licensed by the secretary pursuant to K.S.A. 55-508 may be issued a special or trip license.  The fee for each such license issued shall be five dollars ($5) and the term of such license shall be for such period of time as the secretary shall prescribe by rules and regulations.

(b) The secretary may in the same manner as set forth in subsection (a) provide for special or trip licenses to liquid-fuel-carriers not licensed under the provisions of K.S.A. 55-508 for vehicles which enter this state only on an occassional trip or in temporary service.  The fee for each such license issued shall be five dollars ($5), and the term of such license shall be for such period of time as the secretary shall prescribe by rules and regulations.

History: L. 1977, ch. 304, § 23; July 1.



66-1329 Definitions.

66-1329. Definitions. As used in this act:

(a) "Wrecker or tow truck" means any motor vehicle equipped with booms, winches or similar equipment specifically designed for recovery or towing of vehicles.

(b) "Car carrier" means any vehicle specifically designed to transport wrecked, disabled or otherwise inoperable vehicles.

(c) "Vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon a highway, except devices moved by human power or used exclusively upon stationary rails or tracks.

(d) "Wrecker or towing service" means the act of transporting, towing or recovering with a wrecker, tow truck or car carrier, any vehicle not owned by the operator of the wrecker, tow truck or car carrier for which the operator receives compensation or other personal gain, either directly or indirectly, except that such terms shall not include a private wrecker or towing service.

(e) "Private wrecker or towing service" means the act of transporting with a wrecker, tow truck or car carrier any vehicle owned by the operator of the wrecker, tow truck or car carrier.

History: L. 1984, ch. 25, § 1; L. 1995, ch. 98, § 19; Apr. 13.



66-1330 Wrecker or towing service; certificate of public service.

66-1330. Wrecker or towing service; certificate of public service. On and after January 1, 1995, it is unlawful for any person to provide wrecker or towing service within this state without first having obtained a certificate of public service from the state corporation commission.

History: L. 1984, ch. 25, § 2; L. 1995, ch. 98, § 20; Apr. 13.



66-1344 Conditions for motor carriers transporting hay or feedstuffs to areas declared to be in a state of drought.

66-1344. Conditions for motor carriers transporting hay or feedstuffs to areas declared to be in a state of drought. (a) Whenever the governor or the United States department of agriculture declares that all or any portion of the state is in a state of drought pursuant to subsection (e) of K.S.A. 48-924 et seq., and amendments thereto, the following conditions shall apply to any motor carrier transporting hay or related animal forage feedstuffs to the geographic area as specified in such declaration of drought:

(1) Motor carrier registration and fuel tax permits as enforced by the Kansas department of revenue shall be temporarily suspended;

(2) any licensing, certification and permitting rules and regulations as required by the state corporation commission shall be temporarily suspended;

(3) motor carriers shall not operate during the period beginning 30 minutes after sunset and ending 30 minutes before sunrise, and shall comply with the flags, signs and lighting requirements applicable to overwidth vehicles as provided in K.S.A. 8-1902, and amendments thereto;

(4) (A) Vehicles which exceed the width limitations prescribed by K.S.A. 8-1902, and amendments thereto, or the length provisions in K.S.A. 8-1904, and amendments thereto, shall not operate unless specifically authorized under another statute or rule and regulation: (i) Under conditions where visibility is less than 1/2 mile; or (ii) when highway surfaces have ice or snow pack or drifting snow;

(B) vehicles which exceed the weight limitations of K.S.A. 8-1908 or 8-1909, and amendments thereto, but do not exceed the width limitations prescribed by K.S.A. 8-1902, and amendments thereto, or the length provisions in K.S.A. 8-1904, and amendments thereto, may operate 24-hour days, except that such vehicles shall not operate when highway surfaces have ice or snow pack or drifting snow;

(5) motor carriers shall not transport a load of more than 12 feet in width and 14 feet, six inches, in height.

(b) The provisions of subsection (a) shall be effective immediately upon a declaration of a state of drought by the governor or the United States department of agriculture and shall continue in effect until such declaration has been terminated.

(c) As used in this section:

(1) "Commercial vehicle" has the same meaning as provided in K.S.A. 8-2,128, and amendments thereto; and

(2) "motor carrier" means any driver operating a commercial motor vehicle and any person that holds a certificate of convenience and necessity, a certificate of public service or a private carrier permit from the state corporation commission, or is required to register motor carrier equipment pursuant to 49 U.S.C. § 14504a.

History: L. 2013, ch. 12, § 1; L. 2014, ch. 74, § 2; Apr. 24.






Article 14 HOLDING COMPANIES

66-1401 Jurisdiction over holding companies; "affiliated interests" defined.

66-1401. Jurisdiction over holding companies; "affiliated interests" defined. (1) The state corporation commission shall have jurisdiction over holders of the voting capital stock of all public utility companies under the jurisdiction of the commission to such extent as may be necessary to enable the commission to require the disclosure of the identity in respective interests of every owner of any substantial interest in such voting capital stocks. One percent or more is a substantial interest, within the meaning of this subsection.

(2) Such commission shall have jurisdiction over affiliated interests having transactions, other than ownership of stock and receipt of dividends thereon, with utility corporations and other utility companies under the jurisdiction of the commission, to the extent of access to all accounts and records of such affiliated interests relating to such transactions, including access to accounts and records of joint or general expenses, any portion of which may be applicable to such transactions; and to the extent of authority to require such reports to be submitted by such affiliated interests, as the commission may prescribe. For the purpose of this section only, "affiliated interests" include the following:

(a) Every corporation and person owning or holding directly or indirectly 10% or more of the voting capital stock of such utility corporation.

(b) Every corporation and person in any chain of successive ownership of 10% or more of voting capital stock.

(c) Every corporation 10% or more of whose voting capital stock is owned by any person or corporation owning 10% or more of the voting capital stock of such utility corporation or by any person or corporation in any such chain of successive ownership of 10% or more of voting capital stock.

(d) Every person who is an officer or director of such utility corporation or of any corporation in any chain of successive ownership of 10% or more of voting capital stock.

(e) Every corporation which has one or more officers or one or more directors in common with such utility corporation.

(f) Every corporation which the commission may determine as a matter of fact, after investigation and hearing, is actually exercising any substantial influence over the policies and actions of such utility corporation even though such influence is not based upon stockholding, stockholders, directors or officers to the extent specified in this section.

(g) Every person or corporation who or which the commission may determine as a matter of fact, after investigation and hearing, is actually exercising such substantial influence over the policies and actions of such utility corporation in conjunction with one or more other corporations or persons with which or whom such person or corporation is related by ownership or blood relationship or by action in concert that together such person or corporation is affiliated with such utility corporation within the meaning of this section even though no one of them alone is so affiliated, except that no such person or corporation shall be considered as affiliated within the meaning of this section if such person or corporation is otherwise subject to the jurisdiction of the commission or such person or corporation shall not have had transactions or dealings other than the holding of stock and the receipt of dividends thereon with such utility corporation during the two-year period next preceding. No foreign holding company shall acquire the stock or control of a local operating unit or public utility in its own name or through a trustee without first entering into an agreement to keep the state corporation commission fully informed as to the transactions between the subsidiary or local operating unit and the holding company, and to submit to the jurisdiction of the commission insofar as such transactions affect the rate or charge to be made by the subsidiary or local operating unit.

(3) Hearings under subsection (2) shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1931, ch. 239, § 1; L. 1988, ch. 356, § 266; July 1, 1989.



66-1402 Submission of contracts with affiliated interests to commission.

66-1402. Submission of contracts with affiliated interests to commission. No management, construction, engineering or similar contract, hereafter made, with any affiliated interest, as defined in K.S.A. 66-1401 and amendments thereto, shall be effective unless it shall first have been filed with the commission. If it be found that any such contract is not in the public interest, the commission, after investigation and a hearing in accordance with the provisions of the Kansas administrative procedure act, is hereby authorized to disapprove such contract.

History: L. 1931, ch. 239, § 2; L. 1988, ch. 356, § 267; July 1, 1989.



66-1403 Showing required for fixing or charging rates.

66-1403. Showing required for fixing or charging rates. In ascertaining the reasonableness of a rate or charge to be made by a public utility, no charge for services rendered by a holding or affiliated company, or charge for material or commodity furnished or purchased from a holding or affiliated company, shall be given consideration in determining a reasonable rate or charge unless there be a showing made by the utility affected by the rate or charge as to the actual cost to the holding or affiliated company furnishing such service and material or commodity. Such showing shall consist of an itemized statement furnished by the utility setting out in detail the various items, cost for services rendered and material or commodity furnished by the holding or affiliated company.

History: L. 1931, ch. 239, § 3; March 9.






Article 15 COSTS AND EXPENSES OF INVESTIGATION AND REGULATION; HEARINGS

66-1501 Authority of commission to assess expense of investigation against utility; appeal; bond.

66-1501. Authority of commission to assess expense of investigation against utility; appeal; bond. Whenever, upon any investigation of a public utility made by the state corporation commission, on its own initiative or upon complaint filed, the commission shall find that any rate, toll, charge or schedule or joint rate is unjust, unreasonable, excessive, insufficient or unjustly discriminatory or preferential or otherwise in violation of the public utility act; or that any measurement, regulation, practice, act or service is unjust, unreasonable, unsafe, insufficient, preferential or discriminatory or otherwise in violation of the public utility act; or it shall find that any service is inadequate or that any service that can reasonably be demanded is not being furnished; or when an investigation is necessary because of an application by a public utility and such application is not justified, the commission shall ascertain and declare and by order fix the expenses incurred by the commission upon such investigation and shall by such order direct such public utilities to pay to the state treasurer to reimburse the fund appropriated for the public service commission an amount to cover the expenses so incurred: Provided, That such order shall not become operative unless the matter in connection with which such investigation shall have been made shall have been finally determined, by appeal or otherwise, adversely to such public utility. The commission shall cause a certified copy of all such orders to be delivered to an officer or agent of the public utility affected thereby, and all such orders shall, of their own force, take effect and become operative twenty days after final determination of the investigation by appeal or otherwise:Provided, That if appeal is taken by any public utility a surety bond shall be furnished by such utility to secure the payment of such expenses in case the order of the commission shall be sustained.

History: L. 1931, ch. 240, § 1; March 19.



66-1502 Assessment of certain expenses; payment.

66-1502. Assessment of certain expenses; payment. (a) Whenever, in order to carry out the duties imposed upon it by law, the state corporation commission, in a proceeding upon its own motion, on complaint, or upon an application to it, shall deem it necessary to investigate any public utility or common carrier or make appraisals of the property of any public utility, such public utility or common carrier, in case the expenses reasonably attributable to such investigation or appraisal exceed the sum of $100, including both direct and indirect expenses incurred by the commission or its staff or by the citizens' utility ratepayer board, shall pay such expenses which shall be assessed against such public utility or common carrier by the commission. Such expenses shall be assessed beginning on the date that the proceeding is filed or beginning three business days after the commission gives the public utility or common carrier notice of the assessment by United States mail, whichever is later.  The state corporation commission shall give such public utility or common carrier notice and opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act. At such hearing, the public utility or common carrier may be heard as to the necessity of such investigation or appraisal and may show cause, if any, why such investigation or appraisal should not be made or why the costs thereof should not be assessed against such public utility or common carrier.  The finding of the commission as to the necessity of the investigation or appraisal and the assessment of the expenses thereof shall be conclusive, except that no such public utility or common carrier shall be liable for payment of any such expenses incurred by such state corporation commission or citizens' utility ratepayer board in connection with any proceeding before or within the jurisdiction of any federal regulatory body.

The commission shall ascertain the expenses of any such investigation or appraisal and by order assess such expenses against the public utility or common carrier investigated or whose property is appraised in such proceeding, and shall render a bill therefor, by United States mail, to the public utility or common carrier, either at the conclusion of the investigation or appraisal, or from time to time during such investigation or appraisal.  Such bill shall constitute notice of such assessment and demand of payment thereof.  Upon a bill rendered to such public utility or common carrier, within 15 days after the mailing thereof, such public utility or common carrier shall pay to the commission the amount of the assessment for which it is billed. Such payment when made shall be transmitted by the commission to the state treasurer, who shall credit the same to the appropriations made for the use of such commission or for the use of the citizens' utility ratepayer board. The total amount, in any one state fiscal year for which any public utility or common carrier shall be assessed under the provisions of this section shall not exceed the following: (1) For a public utility or common carrier that is under the jurisdiction of the commission and has not filed an annual report with the commission pursuant to K.S.A. 66-123, and amendments thereto, prior to the beginning of the commission's fiscal year, actual expenses, including direct and indirect expenses incurred by the commission or the commission's staff or by the citizens' utility ratepayer board; and (2) for any other public utility or common carrier under the jurisdiction of the commission, 0.6% of the public utility's or common carrier's  gross operating revenues derived from intrastate operations as reflected in the last annual report filed with the commission pursuant to K.S.A. 66-123, and amendments thereto, prior to the beginning of the commission's fiscal year.  The commission may render bills in one fiscal year for costs incurred within a previous fiscal year.

(b) The commission, in accordance with the procedures prescribed by subsection (a), may assess against an entity, other than a residential or small commercial ratepayer, that is not subject to assessment pursuant to subsection (a) actual expenses of any services extended, filings processed or actions certified by the commission for the entity.

History: L. 1935, ch. 267, § 1; L. 1976, ch. 290, § 1; L. 1988, ch. 356, § 268; L. 1991, ch. 205, § 3; L. 1992, ch. 186, § 1; L. 1997, ch. 132, § 1; July 1.



66-1503 Ascertainment of expenditures by corporation commission; assessment; limitation; disposition of proceeds.

66-1503. Ascertainment of expenditures by corporation commission; assessment; limitation; disposition of proceeds. (a) (1) The state corporation commission shall determine within 15 days after each quarter-year for each such quarter-year, the total amount of its expenditures during such period of time and the total amount of expenditures of the citizens' utility ratepayer board during such period of time. The total amount shall include the salaries of members and employees and all other lawful expenditures of the commission and the board, including all expenditures in connection with investigations or appraisals made under the provisions of K.S.A. 66-1502, and amendments thereto, except that there shall not be included in such total amount of expenditures for the purpose of this section the expenditures during such period of time which are otherwise provided for by fees and assessments made under other existing laws for the regulation of motor carriers or for administering the oil proration and the oil and gas conservation laws.

(2) From the amount determined under paragraph (1) of this subsection, the commission shall deduct (A) all amounts collected under K.S.A. 66-1502, and amendments thereto, during such period of time and (B) the amounts of all fees collected during such period of time under the provisions of subsection (b)(1) of K.S.A. 66-1a01, and amendments thereto.

(3) To the remainder after making the deductions under paragraph (2) of this subsection, the commission shall add such amount as in its judgment may be required to satisfy any deficiency in the prior assessment period's assessment and to provide for anticipated increases in necessary expenditures for the current assessment period.

(b) The amount determined under subsection (a) shall be assessed by the commission against all public utilities and common carriers subject to the jurisdiction of the commission and shall not exceed, during any fiscal year, the greater of $100 or 0.2% of the respective utility's or common carrier's gross operating revenues derived from intrastate operation as reflected in the last annual report filed with the commission pursuant to K.S.A. 66-123, and amendments thereto, prior to the beginning of the commission's fiscal year or made available to the commission upon request. Such assessment shall be paid to the commission within 15 days after the notice of assessment has been mailed to such public utilities and common carriers, which notice of assessment shall constitute demand of payment thereof.

(c) The commission shall remit all moneys received by or for it for the assessment imposed under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the public service regulation fund.

History: L. 1935, ch. 267, § 2; L. 1949, ch. 341, § 1; L. 1957, ch. 351, § 1; L. 1960, ch. 51, § 1; L. 1962, ch. 38, § 1; L. 1963, ch. 398, § 16; L. 1969, ch. 303, § 1; L. 1974, ch. 268, § 1; L. 1976, ch. 290, § 2; L. 1976, ch. 288, § 4; L. 1983, ch. 224, § 1; L. 1991, ch. 205, § 4; L. 1992, ch. 186, § 2; L. 1997, ch. 132, § 2; L. 2001, ch. 5, § 276; L. 2011, ch. 53, § 41; July 1.



66-1504 Failure to pay assessment; proceedings.

66-1504. Failure to pay assessment; proceedings. If any public utility or common carrier against which an assessment has been made either under K.S.A. 66-1502 or 66-1503, within fifteen days after the notice of such assessment shall (a) neglect or refuse to pay the same, or (b) shall fail to file objections to said assessment with said commission, as provided hereinafter, it shall be the duty of the commission forthwith to transmit to the state treasurer a certified copy of said notice of assessment, together with notice of neglect or refusal to pay said assessment, and on the same day said commission shall mail by registered mail to the public utility or common carrier against which said assessment has been made a copy of said notice which it has transmitted to the state treasurer. If any such common carrier or public utility shall fail to pay such assessment to the state treasurer within ten days after receipt of such notice and certified copy of such assessment, said assessment shall bear interest at the rate of fifteen percent per annum from and after the date on which said copy of said notice was mailed by registered mail to such public utility.

Upon the receipt of such notice and certified copy of such assessment the state treasurer shall collect the same, together with interest and costs by action in the name of the state in any court of competent jurisdiction, and the attorney general is hereby authorized and directed to institute and prosecute action for such purpose. In any such action all reasonable and necessary expenses in connection therewith, including counsel fees shall be taxable as costs. Any judgment obtained in such action shall be a lien against any property anywhere within this state of the common carrier or public utility against which said judgment has been obtained.

History: L. 1935, ch. 267, § 3; May 15.



66-1505 Filing objections to assessment; hearing; collection of delinquent assessments.

66-1505. Filing objections to assessment; hearing; collection of delinquent assessments. Within 15 days after the date of the mailing of any notice of assessment as provided by K.S.A. 66-1502 and 66-1503 and amendments thereto, the public utility or common carrier against which such assessment has been made may file with the commission objections setting out in detail the ground upon which such objector regards such assessment to be excessive, erroneous, unlawful or invalid. The commission, after notice to the objector, shall hold a hearing in accordance with the provisions of the Kansas administrative procedure act upon such objections.  The commission shall determine if the assessment or any part of the assessment is excessive, erroneous, unlawful or invalid and shall render an order upholding, invalidating or amending the assessment. An amended assessment shall have in all ways the same force and effect as though it were an original assessment.

If any assessment against which objections have been filed shall not be paid within 10 days after service of an order finding that such objections have been overruled and disallowed by the commission, the commission shall give notice of such delinquency to the state treasurer and to the objector, in the manner provided in K.S.A. 66-1504 and amendments thereto. The state treasurer shall then proceed to collect the amount of such assessment as provided in K.S.A. 66-1504 and amendments thereto. If an amended assessment is not paid within 10 days after service of the order of the commission, the commission shall notify the state treasurer and the objector as in the case of delinquency in the payment of an original assessment. The state treasurer shall then proceed to collect the amount of such assessment as provided in the case of an original assessment.

History: L. 1935, ch. 267, § 4; L. 1988, ch. 356, § 269; July 1, 1989.



66-1506 Time for payment of assessment; recovery of unauthorized assessment.

66-1506. Time for payment of assessment; recovery of unauthorized assessment. Every public utility or common carrier against which an assessment is made shall pay the amount thereof, and after such payment may under the conditions in this act provided, at any time within one year from the date the payment was made, sue the state in an action at law to recover the amount paid with legal interest thereon from the date of payment, upon the ground that said assessment was excessive, erroneous, unlawful or invalid in whole or in part. If it is finally determined in such action that any part of the assessment, for which payment was made was excessive, erroneous, unlawful or invalid, the state treasurer shall make a refund to the claimant as directed by the court.

History: L. 1935, ch. 267, § 5; May 15.



66-1507 Findings of fact by commission deemed prima facie evidence.

66-1507. Findings of fact by commission deemed prima facie evidence.    No action for recovery of any amount paid pursuant to this act shall be maintained in any court unless objections have been filed with the commission as herein provided. In any action for recovery of any payments made under this act the claimant shall be entitled to raise every relevant issue of law, but the commission's findings of fact made pursuant to this act shall be prima facie evidence of the facts therein stated.

The following shall be deemed to be findings of fact of the commission within the meaning of this act: (a) Determinations of fact expressed in notices of assessments given pursuant to this act; (b) determinations of fact set out in those minutes of the commission which record the action of the commission in connection with making of the assessments and in passing upon objections thereto.

History: L. 1935, ch. 267, § 6; May 15.



66-1508 Assessment exemptions for certain public utilities.

66-1508. Assessment exemptions for certain public utilities. (a) Except as otherwise provided in subsection (b), the assessments provided for under the provisions of this act shall not apply to motor carriers, nor shall they apply to public utilities or common carriers which are under the jurisdiction of the commission solely in connection with the administration of the oil proration or oil and gas conservation acts, the expenditures in connection with such regulations being otherwise provided for by fees and assessments levied under other acts against such public utilities or common carriers.

(b) Notwithstanding the provisions of subsection (a), motor carriers shall be subject to the assessment provided for in K.S.A. 66-1502, and amendments thereto.

History: L. 1935, ch. 267, § 7; L. 1976, ch. 290, § 3; L. 2004, ch. 154, § 62; July 1, 2005.



66-1509 Rules and regulations authorized.

66-1509. Rules and regulations authorized. The commission shall have full power and authority to make and prescribe all necessary and proper rules and regulations for carrying out the provisions of this act.

History: L. 1935, ch. 267, § 8; May 15.



66-1510 Invalidity of part.

66-1510. Invalidity of part. If any part, portion, clause, paragraph, sentence or section of this act shall be declared unconstitutional by any court of competent jurisdiction, it is hereby declared that this act would have been passed without such part, portion, clause, paragraph, sentence or section, and such judgment or decree shall not affect the validity of any other part, portion, clause, paragraph, sentence or section hereof.

History: L. 1935, ch. 267, § 9; May 15.



66-1511 Investigations and hearings; examiners and referees; powers; records; reports; orders of decisions, effect; reconsideration, when.

66-1511. Investigations and hearings; examiners and referees; powers; records; reports; orders of decisions, effect; reconsideration, when. The state corporation commission is hereby authorized to designate or appoint from among its employees, examiners and referees to make investigations and conduct hearings that are required of the commission by law. The order appointing such examiners or referees shall be made in writing and shall be filed in the proceedings of the case. Such investigations and hearings shall be made and conducted as and in the manner and at the place directed by the commission. Such examiners and referees shall have power to administer oaths in the making of investigations or conducting of hearings and the commission may provide for a record to be made of any hearing or investigation. The examiners and referees shall report their findings and recommendations to the commission.

The commission may consider the evidence and record introduced before or made by the examiners and referees or if it so desires the commission may hear additional evidence and hold further hearings or make further investigations. The order or decision of the commission shall have the same force and effect as though the entire hearing and investigation had been held before the commission. After a matter has been so heard and decided, any party filing timely petition for reconsideration as provided by statute and requesting an opportunity to have such party's petition for reconsideration heard orally by the commission, shall be afforded opportunity for oral argument before the commission at a time set by the commission within 20 days from the date of such party's petition for reconsideration.

History: L. 1939, ch. 291, § 1; L. 1959, ch. 259, § 1; L. 1970, ch. 268, § 2; L. 1988, ch. 356, § 270; L. 1989, ch. 283, § 25; July 1.



66-1512 Same; payment of expenses.

66-1512. Same; payment of expenses. The commission may use any funds available to it for the payment of any expense necessary to carry out the provisions of this act.

History: L. 1939, ch. 291, § 2; March 27.



66-1513 Contracts for professional services authorized; procedures; negotiating committee, composition and duties; exemption from certain statutes; "person" defined.

66-1513. Contracts for professional services authorized; procedures; negotiating committee, composition and duties; exemption from certain statutes; "person" defined. (a) In accordance with the provisions of subsection (b), the state corporation commission is hereby authorized to contract for professional services, including but not limited to the services of engineers, accountants, attorneys and economists, to assist in investigations and appraisals under K.S.A. 66-1502, and amendments thereto, which assistance may include preparation and presentation of expert testimony, when the expenses of such professional services are required to be assessed under that statute against the public utilities involved.

(b) Such contracts shall be negotiated by a negotiating committee composed of the following persons: The general counsel of the state corporation commission or the designee of the general counsel; the director of the budget or the designee of the director; the director of accounts and reports or the designee of the director; and the director of the appropriate division of the state corporation commission, as determined and designated by the chairperson of the state corporation commission, or the designee of the director. When a contract authorized under subsection (a) is proposed to be entered into, the general counsel of the state corporation commission or the designee of the general counsel shall convene the negotiating committee. The negotiating committee shall consider all proposals by persons applying to perform such contract and shall award the contract.

(c) Such contracts shall not be subject to the provisions of K.S.A. 75-3739, and amendments thereto, or to the provisions of the acts contained in article 58 of chapter 75 of the Kansas Statutes Annotated.

(d) As used in this section, "person" means an individual, firm, partnership, corporation, association or other legal entity.

History: L. 1979, ch. 237, § 1; L. 1983, ch. 225, § 1; July 1.






Article 16 TAMPERING WITH UTILITY EQUIPMENT AND SERVICE; CIVIL PENALTIES

66-1601 Definitions.

66-1601. Definitions. As used in this act:

(a) "Customer" means the person in whose name a utility service is provided.

(b) "Divert" means to change the intended course or path of electricity, gas, or water without the authorization or consent of the utility.

(c) "Person" means any individual, partnership, firm, association or corporation.

(d) "Reconnection" means the commencement of utility service, other than by a utility, to a customer or other person after service has been discontinued by the utility.

(e) "Tamper" means to rearrange, injure, alter, interfere with or otherwise to prevent from performing normal or customary function.

(f) "Utility" means any "public utility" as defined in K.S.A. 66-104 and also includes any electrical, gas or water system operated by any public agency.

(g) "Utility service" means the provision of electricity, gas, water, telecommunication or any other service or commodity furnished by the utility for compensation.

(h) "Telecommunication service" means any telephone service or the transmission of a message, signal or other communication by telephone or telegraph or over telephone or telegraph facilities.

History: L. 1982, ch. 273, § 1; July 1.



66-1602 Civil actions for damages.

66-1602. Civil actions for damages. A utility may bring a civil action for damages against any person who commits, authorizes, solicits, aids, abets or attempts any of the following acts:

(a) Diverts, or causes to be diverted, utility services by any means whatsoever.

(b) Makes, or causes to be made, any connection or reconnection with property owned or used by the utility to provide utility service without the authorization or consent of the utility.

(c) Prevents any utility meter, or other device used in determining the charge for utility services, from accurately performing its measuring function by tampering or by any other means.

(d) Tampers with any property owned or used by the utility to provide utility services.

(e) Uses or receives the direct benefit of all, or a portion, of the utility service with knowledge of, or reason to believe that, the diversion, tampering, or unauthorized connection existed at the time of the use, or that the use or receipt, was without the authorization or consent of the utility.

(f) Publishes the number or code of an existing, canceled, revoked or nonexistent telephone number, credit number or other credit device or method of numbering or coding which is employed in the issuance of telephone numbers, credit numbers or other credit devices under circumstances evincing an intent to have the telephone number, credit number, credit device or method of numbering or coding used to avoid the payment of a lawful charge for any telecommunication service, or knowing or having reason to believe that the same may be used to avoid the payment of any such charge.

(g) Obtains credit for or purchases any utility service by the use of any false, fictitious or counterfeit telephone number, credit number or other credit device, or by the use of any telephone number, credit number or other credit device without the authority of the person to whom the number or device was issued, or by the use of any telephone number, credit number or other credit device knowing that such number or device has been revoked.

(h) Avoids the lawful charges, in whole or in part, for any utility service, by the use of any fraudulent scheme, device, means or method.

History: L. 1982, ch. 273, § 2; July 1.



66-1603 Damages and costs.

66-1603. Damages and costs. In any civil action brought pursuant to K.S.A. 66-1602, the utility may recover as damages three times the amount of actual damages, if any, plus the costs of the suit as defined in K.S.A. 60-2003.

History: L. 1982, ch. 273, § 3; July 1.



66-1604 Presumption of violation.

66-1604. Presumption of violation. There is a rebuttable presumption that there is a violation of this act if, on premises controlled by the customer or by the person using or receiving the direct benefit of utility service, there is either, or both, of the following:

(a) Any instrument, apparatus or device primarily designed to be used to obtain utility service without paying the full lawful charge therefor.

(b) Any meter that has been altered, tampered with or bypassed so as to cause no measurement or inaccurate measurement of utility services.

History: L. 1982, ch. 273, § 4; July 1.



66-1605 Injunctions.

66-1605. Injunctions. (a) A utility may, in accordance with K.S.A. 60-901 et seq. bring an action to enjoin and restrain any of the acts specified in K.S.A. 66-1602.

The utility may, in the same action, seek damages for any of the acts specified in K.S.A. 66-1602.

(b) It is not a prerequisite to an action pursuant to this section that the utility has suffered or been threatened with monetary damages.

History: L. 1982, ch. 273, § 5; July 1.



66-1606 Exemption; holder of official amateur radio station license.

66-1606. Exemption; holder of official amateur radio station license. The provisions of this act concerning telephone or telecommunications service shall not apply to any acts done in good faith by any person who holds an unrevoked and unexpired official amateur radio station license issued by the federal communications commission.

History: L. 1982, ch. 273, § 6; July 1.






Article 17 OVERHEAD POWER LINE ACCIDENT PREVENTION

66-1709 Citation of act.

66-1709. Citation of act. This act may be cited and shall be known as the overhead power line accident prevention act.

History: L. 1993, ch. 119, § 1; July 1.



66-1710 Definitions.

66-1710. Definitions. As used in this act:

(a) "Authorized person" means:

(1) An employee of a public utility or an employee of a contractor which has been authorized by a public utility to perform construction, operation or maintenance on or near the poles or structures of any utility;

(2) an employee of a cable television or communication services company or an employee of a contractor authorized to make cable television or communication service attachments; or

(3) an employee of the state or a county or municipality which has authorized circuit construction, operation or maintenance on or near the poles or structures of a public utility.

(b) "High voltage" means electricity in excess of 600 volts measured between conductors or between a conductor and the ground.

(c) "Overhead lines" means all electrical conductors installed above ground.

(d) "Person" means an individual, firm, joint venture, partnership, corporation, association, municipality or governmental unit which contracts to perform any function or activity upon any land, building, highway or other premises in proximity to an overhead line.

(e) "Public utility" means and includes those entities defined in K.S.A. 66-104, and amendments thereto, municipally owned electrical systems and electric cooperatives as defined in K.S.A. 17-4601 et seq., and amendments thereto.

History: L. 1993, ch. 119, § 2; July 1.



66-1711 Prohibition against certain acts; exception.

66-1711. Prohibition against certain acts; exception. Unless danger against contact with high voltage overhead lines has been guarded against as provided by K.S.A. 66-1712, no person, individually or through an agent or employee, shall store, operate, erect, maintain, move or transport any tools, machinery, equipment, supplies or materials, within 10 feet of any high voltage overhead line, or perform or require any other person to perform any function or activity if at any time during the performance thereof it is reasonably foreseeable that the person performing the function or activity could move or be placed within 10 feet of any high voltage overhead line.

History: L. 1993, ch. 119, § 3; July 1.



66-1712 Notification to public utility of prohibited acts; costs incurred by public utility charged to person responsible for activity, disagreement, arbitration.

66-1712. Notification to public utility of prohibited acts; costs incurred by public utility charged to person responsible for activity, disagreement, arbitration. (a) When any person desires to carry out temporarily any function or activity in closer proximity to any high voltage overhead line than is permitted by this act, the person or persons responsible for the function or activity shall notify the public utility which owns or operates the high voltage overhead line of the function or activity and shall make appropriate arrangements with the public utility for temporary barriers, temporary deenergization and grounding of the conductors, temporary rerouting of electric current or temporary relocating of the conductors before proceeding with any function or activity which would impair the clearances required by this act.

(b) A person or persons requesting a public utility to provide temporary clearances or other safety precautions shall be responsible for payment of only those costs incurred by such utility in the temporary rerouting of electric current or the temporary relocating of the conductors. Upon request, a public utility shall provide a written costs estimate for the work needed to provide temporary rerouting of electric current or temporary relocating of the conductors. Unless otherwise agreed to, or unless circumstances require a longer period of time before work commences in order to assure continuity of service to electric customers, a public utility shall commence work on such temporary rerouting of electric current, temporary relocating of the conductors, temporary barriers or temporary deenergization and grounding of the conductors as may be appropriate, within seven working days after such notification has been made in accordance with subsection (a) of K.S.A. 66-1712.

(c) If a person requesting a public utility to provide temporary rerouting of electric current or the temporary relocating of the conductors disagrees with the reasonableness of the written costs estimate or the description of the work to be performed, the following options are available to such person:

(1) Such person under protest may pay the utility for the work in accordance with the written cost estimate, but shall be entitled to seek recovery of all or any part of the money so paid in an arbitration proceeding as hereinafter provided; or

(2) prior to directing the work to be performed, the person or persons may submit to binding arbitration, as hereinafter provided, to resolve the issue of the reasonableness of the written cost estimate or the description or extent of the work to be performed by the public utility under such estimate.

(d) Disputes submitted to binding arbitration under this section shall be submitted in accordance with the procedures set forth in K.S.A. 5-401et seq., and amendments thereto. The decision of the arbitrator or arbitrators as to the reasonableness of the costs or the necessity of the work to be performed shall be final and binding upon the parties.

History: L. 1993, ch. 119, § 4; July 1.



66-1713 Posted of required warning signs.

66-1713. Posted of required warning signs. Each person, individually or through an agent or employee, or as an agent or employee, who operates any crane, derrick, power shovel, drilling rig, hoisting equipment, or similar apparatus, any part of which is capable of operating in closer proximity to any high voltage overhead line than is permitted by this act, shall post and maintain in plain view of the operator thereof, a durable warning sign, legible at 12 feet, stating:

"Unlawful to operate this equipment within 10 feet of high voltage overhead lines unless protected from contact danger."

Each day's failure to post or maintain such signs shall constitute a separate violation.

History: L. 1993, ch. 119, § 5; July 1.



66-1714 Penalties; presumption of negligence.

66-1714. Penalties; presumption of negligence. (a) Except as provided further, every person as defined herein who violates any of the provisions of this act may be subject to a civil penalty in a sum set by the court of not more than $1,000 for each violation. The provisions of this subsection shall not apply to a person who, at the time the act or acts occur which constitute a violation, is acting as an agent or employee under the direction of an individual, firm, joint venture, partnership, corporation, association, municipality or governmental unit.

(b) When it is shown by evidence in a civil action that personal injury, death or other damages, including damage to any high voltage overhead line, occurred as a result of a violation of this act, there shall be a rebuttable presumption  of negligence on the part of the violator.

(c) Nothing in this act is intended to limit or modify the provisions of:

(1) K.S.A. 60-258a, and amendments thereto; or

(2) the national electrical safety code, which would otherwise be applicable.

History: L. 1993, ch. 119, § 6; July 1.



66-1715 Nonapplication of act to certain situations.

66-1715. Nonapplication of act to certain situations. This act does not apply to:

(a) Construction, operation or maintenance by an authorized person as defined herein;

(b) highway vehicles or agricultural equipment which in normal use may incidentally pass within the clearances prescribed by this act;

(c) the operation or maintenance of any equipment traveling or moving upon fixed rails;

(d) governmental entities responding to an emergency situation; or

(e) moving buildings or structures on streets, alleys, roads and highways pursuant to K.S.A. 17-1914 et seq., and amendments thereto.

History: L. 1993, ch. 119, § 7; July 1.



66-1716 Severability of act.

66-1716. Severability of act. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1993, ch. 119, § 8; July 1.






Article 18 UTILITY DAMAGE PREVENTION

66-1801 Kansas underground utility damage prevention act.

66-1801. Kansas underground utility damage prevention act. This act shall be known and may be cited as the Kansas underground utility damage prevention act.

History: L. 1993, ch. 217, § 1; July 1.



66-1802 Definitions.

66-1802. Definitions. As used in this act:

(a) "Damage" means any impact or contact with an underground facility, its appurtenances or its protective coating, or any weakening of the support for the facility or protective housing which requires repair.

(b) "Emergency" means any condition constituting a clear and present danger to life, health or property, or a customer service outage.

(c) "Excavation" means any operation in which earth, rock or other material below the surface is moved or otherwise displaced by any means, except tilling the soil for normal agricultural purposes, or railroad or road and ditch maintenance that does not change the existing railroad grade, road grade and/or ditch flowline, or operations related to exploration and production of crude oil or natural gas, or both.

(d) "Excavator" means any person who engages directly in excavation activities within the state of Kansas, but shall not include any occupant of a dwelling who: (1) Uses such dwelling as a primary residence; and (2) excavates on the premises of such dwelling.

(e) "Facility" means any sanitary sewer or underground line, system or structure used for transporting, gathering, storing, conveying, transmitting or distributing potable water, gas, electricity, communication, crude oil, refined or processed petroleum, petroleum products or hazardous liquids; facility shall not include, any stormwater sewers or production petroleum lead lines, salt water disposal lines or injection lines, which are not located on platted land or inside the corporate limits of any city.

(f) "Locatable facility" means facilities for which the tolerance zone can be determined by the operator using generally accepted practices such as as-built construction drawings, system maps, probes, locator devices or any other type of proven technology for locating.

(g) "Marking" means the use of stakes, paint, flags or other clearly identifiable materials to show the field location of underground facilities, in accordance with the rules and regulations promulgated by the state corporation commission in the administration and enforcement of this act.

(h) "Municipality" means any city, county, municipal corporation, public district or public authority located in whole or in part within this state which provides firefighting, law enforcement, ambulance, emergency medical or other emergency services.

(i) "Notification center" means the statewide communication system operated by an organization which has as one of its purposes to receive and record notification of planned excavation in the state from excavators and to disseminate such notification of planned excavation to operators who are members and participants.

(j) "Operator" means any person who owns or operates an underground tier 1 or tier 2 facility, except for any person who is the owner of real property wherein is located underground facilities for the purpose of furnishing services or materials only to such person or occupants of such property.

(k) "Preengineered project" means a public project or a project which is approved by a public agency wherein the public agency responsible for the project, as part of its engineering and contract procedures, holds a meeting prior to the commencement of any construction work on such project in which all persons, determined by the public agency to have underground facilities located within the construction area of the project, are invited to attend and given an opportunity to verify or inform the public agency of the location of their underground facilities, if any, within the construction area and where the location of all known and underground facilities are duly located or noted on the engineering drawing as specifications for the project.

(l) "Permitted project" means a project where a permit for the work to be performed must be issued by a city, county, state or federal agency and, as a prerequisite to receiving such permit, the applicant must locate all underground facilities in the area of the work and in the vicinity of the excavation and notify each owner of such underground facilities.

(m) "Person" means any individual, partnership, corporation, association, franchise holder, state, city, county or any governmental subdivision or instrumentality of a state and its employees, agents or legal representatives.

(n) "Production petroleum lead line" means an underground facility used for production, gathering or processing on the lease or unit, or for delivery of hydrocarbon gas and/or liquids to an associated tank battery, separator or sales facility. Production petroleum lead lines shall include underground lines associated with lease fuel and saltwater disposal and injection.

(o) "Platted land" means a tract or parcel of land which has been subdivided into lots of less than five acres for the purpose of building developments, including housing developments, and for which a surveyor's plat has been filed of record in the office of the register of deeds in the county where the land is located.

(p) "Tier 1 facility" means an underground facility used for transporting, gathering, storing, conveying, transmitting or distributing gas, electricity, communications, crude oil, refined or reprocessed petroleum, petroleum products or hazardous liquids.

(q) "Tier 2 facility" means an underground facility used for transporting, gathering, storing, conveying, transmitting or distributing potable water or sanitary sewage.

(r) "Tier 3 facility" means a water or wastewater system utility which serves more than 20,000 customers who elects to be a tier 3 member of the notification center pursuant to this subsection. The operator of a tier 3 facility shall:

(1) Develop and operate a locate service website capable of receiving locate requests;

(2) publish and maintain a dedicated telephone number for locate services;

(3) maintain 24-hour response capability for emergency locates; and

(4) employ not less than two individuals whose primary job function shall be the location of underground utilities. Operators of tier 3 facilities shall make either such website or contact information available to the notification center. The notification center shall collect and charge a fee of $500 a year for each tier 3 facility. No other fee, charge or cost shall be assessed to a tier 3 facility by the notification center. Tier 3 members shall be subject to all provisions of section 5 through section 10 [*], and amendments thereto.

(s) "Tolerance zone" means the area not less than 24 inches of the outside dimensions in all horizontal directions of an underground facility, except that a larger tolerance zone for a tier 1, 2 or 3 facility may be established by rules and regulations adopted under K.S.A. 2015 Supp. 66-1815, and amendments thereto. An operator of a water or wastewater facility may elect to use a tolerance zone for such water or wastewater facility in which tolerance zone means the area not less than 60 inches of the outside dimensions in all horizontal directions of an underground water or wastewater facility upon notification of the excavator, except that a larger tolerance zone may be established by rules and regulations adopted under K.S.A. 2015 Supp. 66-1815, and amendments thereto.

(t) "Update" means an additional request from the excavator to extend the time period of the request for intent to excavate beyond the 15 calendar day duration of the request.

(u) "Whitelining" means the act of marking by the excavator the route or boundary of the proposed excavation site with white paint, white stakes or white flags.

(v) "Working day" means every day Monday through Friday beginning at 12:01 a.m., except for the following officially recognized holidays: New Year's day, Memorial day, Independence day, Labor day, Thanksgiving day, the day after Thanksgiving and Christmas.

History: L. 1993, ch. 217, § 2; L. 1994, ch. 207, § 1; L. 1998, ch. 78, § 1; L. 2002, ch. 41, § 1; L. 2008, ch. 122, § 5; July 1, 2009.

* Cross reference in paragraph (r)(4) apparently should have cited the entire Kansas underground utility damage prevention act, 66-1801 et seq.



66-1803 Excavator's duty to ascertain location of facilities.

66-1803. Excavator's duty to ascertain location of facilities. An excavator shall not engage in excavation near the location of any underground facility without first having ascertained, in the manner prescribed in this act, a location of all underground facilities in the proposed area of the excavation.

History: L. 1993, ch. 217, § 3; July 1.



66-1804 Notice of intent of excavation.

66-1804. Notice of intent of excavation. (a) Except in the case of an emergency, an excavator shall serve notice of intent of excavation at least two full working days, but not more than 15 calendar days before the scheduled excavation start date, on each operator having underground tier 1 facilities located in the proposed area of excavation.

(b) An excavator may serve notice of intent of excavation at least two full working days, but not more than 15 calendar days before the scheduled excavation start date, on each operator of tier 2 facilities located in the proposed area of excavation.

(c) The notice of intent to excavate or any subsequent updates shall be valid for 15 calendar days after the excavation start date and such notice shall only describe an area in which the proposed excavation reasonably can be completed within the 15 calendar days.

(d) No person shall make repeated requests for remarking unless the request is due to circumstances not reasonably within the control of such person.

(e) The notice of intent of excavation shall contain the name, address and telephone number of the person filing the notice of intent, the name of the excavator, the date the excavation activity is to commence and the type of excavation being planned. The notice shall also contain the specific location of the excavation.

(f) The person filing the notice of intent to excavate shall, at the request of the operator, whiteline the proposed excavation site when the  excavation location cannot be described with sufficient detail to enable the operator to ascertain the location of the proposed excavation.

(g) The provisions of this section shall not apply to a preengineered project or a permitted project, except that the excavators shall be required to give notification in accordance with this section prior to starting such project.

History: L. 1993, ch. 217, § 4; L. 2002, ch. 41, § 2; L. 2008, ch. 122, § 6; July 1, 2009.



66-1805 Notification center; duties and operation; fees; annual report; audits.

66-1805. Notification center; duties and operation; fees; annual report; audits. (a) This act recognizes the establishment of a single notification center for the state of Kansas. Each operator who has an underground facility shall become a member of the notification center.

(b) For operators of tier 1 facilities or operators of tier 2 facilities that desire notification in the same manner as operators of tier 1 facilities, the notification center shall provide prompt notice of any proposed excavation to each affected operator that has facilities recorded with the notification center in the area of a proposed excavation site.

(c) For operators of tier 2 facilities that desire direct contact with the excavator, the notification center shall provide the excavator with the name and contact information of the affected operator that has facilities recorded with the notification center in the area of the proposed excavation.

(d) Notification to operators as defined in subsection (b) shall be given by notifying the notification center by telephone at the toll free number or by other communication methods approved by the notification center. The content of such notification shall be as required by K.S.A. 66-1804, and amendments thereto.

(e) Notification to operators as defined in subsection (c) may be given by notifying the operator of tier 2 facilities using the contact information provided by the notification center. The content of such notification shall be as required by K.S.A. 66-1804, and amendments thereto.

(f) Each operator who has an underground facility within the state shall be afforded the opportunity to become a member of the notification center on the same terms as the original members.

(g) A suitable record shall be maintained by the notification center to document the receipt of notices from excavators as required by this act.

(h) A suitable record shall be maintained by operators of tier 2 facilities that desire direct contact with the excavator pursuant to subsection (c) to document the receipt of notices from excavators.

(i) The notification center shall charge and collect an annual membership fee in the amount of $25 from each tier 2 facility member.

(j) The notification center shall charge a referral fee to tier 2 facility members in an amount no more than 50% of the referral fee rate charged to tier 1 facility members.

(k) Upon request of the operator, the person filing the notice of intent to excavate shall whiteline the proposed excavation site prior to locates being performed.

(l) The notification center established pursuant to this section shall be and is hereby deemed to be a public agency and shall be subject to the provisions of the open records act, K.S.A. 45-215 et seq., and amendments thereto, and the open meetings act, K.S.A. 75-4317 et seq., and amendments thereto, except that the notification center or board of directors, or successor managing organization shall not disseminate, make available or otherwise distribute data or information provided by an operator of a tier 1, 2 or 3 facility unless such dissemination, making available or distributing is necessary for the state corporation commission or the notification center to carry out legal duties or specific statutory duties prescribed under this chapter.

(m) On and after July 1, 2009, the notification center's board of directors shall include two members from tier 2 facilities and 1 member from tier 3 facilities.

(n) The notification center shall prepare an annual report which describes the activities of such center. An annual audit of the notification center shall be conducted by an independent certified public accountant. The notification center shall provide copies of such reports to each member of the notification center and shall be subject to the open records act, K.S.A. 45-215 et seq., and amendments thereto.

(o) The notification center shall solicit proposals for operation of the notification center not more than every five years which shall be awarded in an open meeting by the board of directors of the notification center. The bidding process prescribed by this subsection shall be subject to the open records act, K.S.A. 45-215 et seq., and amendments thereto.

(p) The notification center shall conduct a cost of service audit not more than every five years or as otherwise requested by the board of directors of the notification center or a majority of the members of such center.

History: L. 1993, ch. 217, § 5; L. 2002, ch. 41, § 3; L. 2008, ch. 122, § 7; July 1, 2009.



66-1806 Identification of location of facilities; duties of operator; liability for damages.

66-1806. Identification of location of facilities; duties of operator; liability for damages. (a) Within two working days, beginning on the later of the first working day after the excavator has filed notice of intent to excavate or the first day after the excavator has whitelined the excavation site, an operator served with notice, unless otherwise agreed between the parties, shall inform the excavator of the tolerance zone of the underground facilities of the operator in the area of the planned excavation by marking, flagging or other acceptable method.

(b) If the operator of tier 2 facilities cannot accurately mark the tolerance zone, such operator shall mark the approximate location to the best of its ability, notify the excavator that the markings may not be accurate, and provide additional guidance to the excavator in locating the facilities as needed during the excavation.

(c) The operator of tier 2 facilities shall not be required to provide notification of the tolerance zone for facilities which are at a depth at least two feet deeper than the excavator plans to excavate but does have to notify the excavator of their existence.

(d) If the operator of a tier 1 facility has no underground facilities in the area of the proposed excavation, such operator, before the excavation start date, shall notify the excavator that it has no facilities in the area of proposed excavation by telephone, facsimile, marking the area all clear or by other technology that may be developed for such purposes.

(e) If the excavator notifies the notification center, within two working days after the initial identification of the tolerance zone by the operator, that the identifiers have been improperly removed or altered, the operator shall make a reasonable effort to reidentify the tolerance zone within one working day after the operator receives actual notice from the notification center.

(f) If the excavator has provided notice to an operator pursuant to K.S.A. 66-1804, and amendments thereto, and the operator fails to comply with subsections (a), (b) or (c) or notifies the excavator that it has no underground facilities in the area of the planned excavation, the excavator may proceed and shall not be liable to the operator for any direct or indirect damages resulting from contact with the operator's facilities, except that nothing in this act shall be construed to hold any excavator harmless from liability to the operator in those cases of gross negligence or willful and wanton conduct.

(g) For economic damages in any civil court of this state, failure of an operator to inform the excavator within two working days of the tolerance zone of the underground facilities of the operator in the manner required by subsection (a) of K.S.A. 66-1806, and amendments thereto, shall not give rise to a cause of action on the part of the excavator against an operator, except that nothing in this act shall be construed to hold any operator harmless from liability in those cases of inaccurate marking of the tolerance zone, gross negligence or willful and wanton conduct. Such failure may subject an operator to civil penalties as determined by the state corporation commission.

(h) Any person claiming that an operator has failed to inform the excavator within two working days of the tolerance zone of the underground facilities of the operator shall file a complaint with the state corporation commission requesting enforcement of subsection (a) within one year of becoming aware of the violation.

(i) All tier 1 facilities installed by an operator after January 1, 2003, shall be locatable.

(j) All tier 2 facilities installed by an operator after July 1, 2008, shall be locatable.

History: L. 1993, ch. 217, § 6; L. 2002, ch. 41, § 4; L. 2008, ch. 122, § 8; July 1, 2009.



66-1807 Emergency excavations.

66-1807. Emergency excavations. (a) In the case of an emergency which involves danger to life, health or property or which requires immediate correction in order to continue the operation of an industrial plant or to assure the continuity of public utility service, excavation, maintenance or repairs may be made without using explosives, if notice and advice thereof, whether in writing or otherwise are given to the operator or notification center as soon as reasonably possible.

(b) If an operator receives a request to locate its facilities for an emergency condition, such operator shall make a reasonable effort to identify the location of its facility within two hours of receiving notification or before excavation is scheduled to begin, whichever is later.

(c) Any person providing a misrepresentation of an emergency excavation may be subject to the penalties set out in K.S.A. 66-1812, and amendments thereto.

History: L. 1993, ch. 217, § 7; L. 2002, ch. 41, § 5; Jan. 1, 2003.



66-1808 Application of other laws.

66-1808. Application of other laws. This act shall not be construed to authorize, affect or impair local ordinances, resolutions or other provisions of law concerning excavating or tunneling in a public street or highway or private or public easement.

History: L. 1993, ch. 217, § 8; July 1.



66-1809 Excavator's duty to exercise reasonable care; trenchless excavation; rules and regulations.

66-1809. Excavator's duty to exercise reasonable care; trenchless excavation; rules and regulations. (a) Upon receiving information as provided in K.S.A. 68-1806, and amendments thereto, an excavator shall exercise such reasonable care as may be necessary for the protection of any underground facility in and near the construction area when working in close proximity to any such underground facility.

(b) An excavator using a trenchless excavation technique shall meet minimum operating guidelines as prescribed in rules and regulations developed and adopted by the state corporation commission in support of this act.

History: L. 1993, ch. 217, § 9; L. 2002, ch. 41, § 6; Jan. 1, 2003.

Revisor's Note:

Citation to "68-1806" in section in hardbound volume should be "66-1806."



66-1810 Contact with or damage to facility; procedure; notification requirements.

66-1810. Contact with or damage to facility; procedure; notification requirements. When any contact with or damage to any underground facility occurs, the operator shall be informed immediately by the excavator. Upon receiving such notice, the operator immediately shall dispatch personnel to the location to provide necessary temporary or permanent repair of the damage. If the protective covering of an electrical line is penetrated or dangerous gases or fluids are escaping from a broken line, the excavator immediately shall inform emergency personnel of the municipality in which such electrical short or broken line is located and take any other action as may be reasonably necessary to protect persons and property and to minimize hazards until arrival of the operator's personnel, emergency medical responders or first responders.

History: L. 1993, ch. 217, § 10; L. 1998, ch. 78, § 2; L. 2002, ch. 41, § 7; L. 2010, ch. 119, § 18; Jan. 15, 2011.



66-1811 Effect of violation of act, liability for damages; application of other laws.

66-1811. Effect of violation of act, liability for damages; application of other laws. (a) In a civil action in a court of this state when it is shown by competent evidence that personal injury, death or other damages, including damage to any underground facilities, occurred as a result of a violation of this act, there shall be a rebuttable presumption of negligence on the part of the violator.

(b) In no event shall the excavator be responsible for any damage to underground facilities if such damage was caused by the failure of the operator to correctly and properly mark the location of the tolerance zone of the damaged facility.

(c) Nothing in this act is intended to limit or modify the provisions of:

(1) K.S.A. 60-258a, and amendments thereto; or

(2) the national electrical safety code, which would otherwise be applicable.

History: L. 1993, ch. 217, § 11; L. 2002, ch. 41, § 8; Jan. 1, 2003.



66-1812 Violation of act, civil penalties and injunctive relief.

66-1812. Violation of act, civil penalties and injunctive relief. Any person to whom this act applies, who violates any of the provisions contained in this act, shall be subject to civil penalties and injunctive relief as set out in K.S.A. 66-1,151, and amendments thereto, and any remedies established in rules and regulations promulgated by the state corporation commission in support of this act.

History: L. 1993, ch. 217, § 12; L. 2002, ch. 41, § 9; Jan. 1, 2003.



66-1813 Administration and enforcement by corporation commission.

66-1813. Administration and enforcement by corporation commission. This act shall be administered and enforced by the state corporation commission of the state of Kansas.

History: L. 1993, ch. 217, § 13; July 1.



66-1814 Severability.

66-1814. Severability. If any provision of this act or the application thereof to any person or circumstance is held invalid, the remainder of the act and the application of such provision to other persons or circumstances shall not be affected thereby.

History: L. 1993, ch. 217, § 14; July 1.



66-1815 Kansas underground utility damage prevention act; rules and regulations.

66-1815. Kansas underground utility damage prevention act; rules and regulations. (a) The state corporation commission shall have full power and authority to adopt all necessary rules and regulations for carrying out the provisions of K.S.A. 66-1801 through 66-1814, and amendments thereto.

(b) This section shall be part of and supplemental to the Kansas underground utility damage prevention act.

History: L. 2006, ch. 26, § 1; July 1.



66-1816 Underground potable water and sanitary sewage facilities; locatable.

66-1816. Underground potable water and sanitary sewage facilities; locatable. (a) All tier 2 facilities installed by an operator after July 1, 2008, shall be locatable.

(b) As used in this section, "tier 2 facility" means an underground facility used for transporting, gathering, storing, conveying, transmitting or distributing potable water or sanitary sewage.

History: L. 2008, ch. 122, § 9; July 1.






Article 20 TELECOMMUNICATIONS

66-2001 Telecommunications; declaration of public policy.

66-2001. Telecommunications; declaration of public policy. It is hereby declared to be the public policy of the state to:

(a) Ensure that every Kansan will have access to a first class telecommunications infrastructure that provides excellent services at an affordable price;

(b) ensure that consumers throughout the state realize the benefits of competition through increased services and improved telecommunications facilities and infrastructure at reduced rates;

(c) promote consumer access to a full range of telecommunications services, including advanced telecommunications services that are comparable in urban and rural areas throughout the state;

(d) advance the development of a statewide telecommunications infrastructure that is capable of supporting applications, such as public safety, telemedicine, services for persons with special needs, distance learning, public library services, access to internet providers and others; and

(e) protect consumers of telecommunications services from fraudulent business practices and practices that are inconsistent with the public interest, convenience and necessity.

History: L. 1996, ch. 268, § 1; July 1.



66-2002 Duties of the corporation commission.

66-2002. Duties of the corporation commission. The commission shall:

(a) Adopt a definition of "universal service" and "enhanced universal service," pursuant to subsections (p) and (q) of K.S.A. 66-1,187, and amendments thereto;

(b) authorize any requesting telecommunications carrier to provide local exchange or exchange access service pursuant to subsection (a) of K.S.A. 66-2003, and amendments thereto;

(c) on or before July 1, 1996, the commission shall initiate a proceeding to adopt guidelines to ensure that all telecommunications carriers and local exchange carriers preserve and enhance universal service, protect the public safety and welfare, ensure the continued quality of telecommunications services and safeguard the rights of consumers;

(d) review, approve and ensure compliance with network infrastructure plans submitted by local exchange carriers pursuant to K.S.A. 66-2005, and amendments thereto;

(e) review, approve and ensure compliance with regulatory plans submitted by local exchange carriers pursuant to K.S.A. 66-2005, and amendments thereto;

(f) on or before January 1, 1997, establish, pursuant to K.S.A. 66-2006, and amendments thereto, the Kansas lifeline service program, hereinafter referred to as the KLSP;

(g) initiate and complete a proceeding by January 1, 1997, to establish a competitively neutral mechanism or mechanisms to fund: Dual party relay services for Kansans who are speech or hearing impaired; telecommunications equipment for persons with visual impediments; and telecommunications equipment for persons with other special needs. This funding mechanism or mechanisms shall be implemented by March 1, 1997;

(h) on or before January 1, 1997, establish the Kansas universal service fund pursuant to K.S.A. 66-2008, and amendments thereto, hereinafter referred to as the KUSF, and make various determinations relating to the implementation of such fund;

(i) authorize all local exchange carriers to provide internet access as outlined in K.S.A. 66-2011, and amendments thereto, and report on the status of the implementation provisions to specified legislative committees;

(j) review the federal act and adopt additional standards and guidelines as necessary for enforcing slamming restrictions;

(k) commencing on June 1, 1997 and periodically thereafter, review and, to the extent necessary, modify the definition of universal service and enhanced universal service, and KUSF, taking into account advances in telecommunications and information technology and services;

(l) on or before January 1, 1997, initiate and complete a proceeding to establish minimum quality of service standards which will be equally applicable to all local exchange carriers in the state; any local exchange carrier violating such standards, for each occurrence, shall forfeit and pay a penalty of not less than $100, nor more than $5,000; violations of such standards shall be enforced in accordance with provisions of K.S.A. 66-138 and 66-177, and amendments thereto;

(m) on January 1, 2000, prepare and submit a report to the legislature. The report shall include an analysis of the manner in which the regulatory framework has served to: Protect consumers; safeguard universal service; ensure that consumers have reaped the benefits of competition; maximize the use of market forces; and promote development of the telecommunications infrastructure throughout the state. The commission also shall recommend if and how the KUSF should be modified; and

(n) report to the senate committee on utilities and the house committee on utilities and telecommunications by January 15, 2014 concerning the status of the federal communications commission's further notice of proposed rulemaking regarding Internet Protocol to Internet Protocol interconnection in WC docket nos. 10-90 et al., including, but not limited to, any final, non-appealable order issued in that proceeding regarding obligations to interconnect for the exchange of voice traffic regardless of the technology used to transmit that traffic that requires implementation by the commission.

History: L. 1996, ch. 268, § 3; L. 2013, ch. 110, § 6; July 1.



66-2003 Local exchange carriers and electing carriers; resale; terms and conditions.

66-2003. Local exchange carriers and electing carriers; resale; terms and conditions. (a) On or before September 1, 1996, the commission shall begin to authorize applications for certificates of public convenience and necessity to provide local exchange or exchange access service.

(b) A local exchange carrier and an electing carrier shall be required to offer to allow reasonable resale of its retail telecommunications services and to sell unbundled local loop, switch and trunk facilities to telecommunications carriers, as required by the federal act and pursuant to negotiated agreements or a statement of terms and conditions generally available to telecommunications carriers.

(c) To encourage telecommunications carriers to build or install telecommunications facilities, including, but not limited to, local loop and switching facilities in the state, and except as otherwise negotiated by a local exchange carrier or electing carrier and a telecommunications carrier, the prices for such unbundled facilities shall be determined by the commission, on a nondiscriminatory basis, to permit the recovery of costs and a reasonable profit. The commission shall determine wholesale rates on the basis of retail rates charged subscribers for the telecommunications service requested, excluding the portion thereof attributable to any marketing, billing, collection and other costs, that will be avoided by the local exchange carrier. The commission shall approve resale restrictions proposed by any local exchange carrier or electing carrier which prohibit resellers from purchasing retail telecommunications services offered by that local exchange carrier or electing carrier to one category of customers and reselling those retail services to a different category of customers. Upon a finding that such practice would be anticompetitive, anticonsumer or detrimental to the quality of the network infrastructure, the commission may prohibit the resale of retail services at a rate lower than the wholesale rate. The commission shall approve any other reasonable limitation on resale to the extent permitted by the federal act.

(d) As provided in the federal act, in order for telecommunications carriers to provide local exchange service and exchange access service, local exchange carriers and electing carriers shall provide the means to interconnect their respective customers, including, but not limited to, toll access, access to operator services, access to directory listings and assistance, and access to E-911 service.

(e) Customers shall be accorded number portability and local dialing parity in conformance with national standards to the extent economically and technically feasible. Terms and prices for interconnection, unbundled facilities and resale of existing retail telecommunications services shall be negotiated in good faith between the parties. During the period from the 135th through the 160th day after the date on which an incumbent local exchange carrier or electing carrier receives a request for negotiation under this section, the carrier or any other party to the negotiation may petition the commission to arbitrate any open issues. Arbitration shall occur in conformance with the provisions of section 252 of the federal act.

(f) The commission shall require, consistent with the terms of the federal act, that 1+ intraLATA dialing parity be provided by all local exchange carriers, electing carriers and telecommunications carriers coincidentally with the provision of in-region interLATA toll services in the state by local exchange carriers or electing carriers with more than 150,000 access lines or their affiliates.

History: L. 1996, ch. 268, § 4; L. 2013, ch. 110, § 7; July 1.



66-2004 Rural telephone companies; competition; certification.

66-2004. Rural telephone companies; competition; certification. (a) Pursuant to subsection (f)(1) of section 251 of the federal act, the obligations of an incumbent local exchange carrier, which include the duty to negotiate interconnection, unbundled access, resale, notice of changes and collocation, shall not apply to a rural telephone company unless such company has received a bona fide request for interconnection, services or network elements and the commission determines that such request is not unduly economically burdensome, is technically feasible and preserves and enhances universal service.

(b) On July 1, 1996, the commission shall initiate a rulemaking procedure to adopt guidelines to ensure that all telecommunications carriers and local exchange carriers preserve and enhance universal service, protect the public safety and welfare, ensure the continued quality of telecommunications services and safeguard the rights of consumers. The preservation and advancement of universal service shall be a primary concern. The commission shall issue the guidelines no later than December 31, 1996.

(c) Pursuant to subsection (f) of section 253 of the federal act, any telecommunications carrier that seeks to provide telephone exchange service or local exchange access in a service area served by a rural telephone company shall meet the requirements of subsection (e)(1) of section 214 of the federal act for designation as an eligible telecommunications carrier for that area before being permitted by the commission to provide such service; however, the guidelines shall be consistent with the provisions of subsection (f) (1) and (2) of section 253 of the federal act.

(d) The commission may grant a certificate to provide local exchange or exchange access service in the service area of a rural telephone company if, among other issues to be considered by the commission, the application for such certificate complies with commission guidelines issued pursuant to subsection (b).

(e) Any restrictions established by the commission for rural entry of competitors or for resale and unbundling of services shall not apply to any service area of a rural telephone company if such company, or an entity in which such company directly or indirectly owns an equity interest of 10% or more, provides local exchange or exchange access service, as authorized under K.S.A. 2002 Supp. 60-2003 and this section, in any area of the state outside of its local exchange areas, as approved by the commission on or before January 1, 1996, and outside of any area in which it is the successor to the local exchange carrier serving such area on or before January 1, 1996.

History: L. 1996, ch. 268, § 5; July 1.



66-2005 Telecommunications; infrastructure development; universal service requirements; rate rebalancing; price cap regulation; price deregulation; when; exceptions; commission report; individual customer pricing; price reregulation; electing carriers and telecommunications carriers, commission regulation.

66-2005. Telecommunications; infrastructure development; universal service requirements; rate rebalancing; price cap regulation; price deregulation; when; exceptions; commission report; individual customer pricing; price reregulation; electing carriers and telecommunications carriers, commission regulation. (a) Each local exchange carrier shall file a network infrastructure plan with the commission on or after January 1, 1997, and prior to January 1, 1998. Each plan, as a part of universal service protection, shall include schedules, which shall be approved by the commission, for deployment of universal service capabilities by July 1, 1998, and the deployment of enhanced universal service capabilities by July 1, 2003, as defined pursuant to subsections (p) and (q) of K.S.A. 66-1,187, and amendments thereto, respectively. With respect to enhanced universal service, such schedules shall provide for deployment of ISDN, or its technological equivalent, or broadband facilities, only upon a firm customer order for such service, or for deployment of other enhanced universal services by a local exchange carrier. After receipt of such an order and upon completion of a deployment plan designed to meet the firm order or otherwise provide for the deployment of enhanced universal service, a local exchange carrier shall notify the commission. The commission shall approve the plan unless the commission determines that the proposed deployment plan is unnecessary, inappropriate, or not cost effective, or would create an unreasonable or excessive demand on the KUSF. The commission shall take action within 90 days. If the commission fails to take action within 90 days, the deployment plan shall be deemed approved. This approval process shall continue until July 1, 2000. Each plan shall demonstrate the capability of the local exchange carrier to comply on an ongoing basis with quality of service standards to be adopted by the commission no later than January 1, 1997.

(b) In order to protect universal service, facilitate the transition to competitive markets and stimulate the construction of an advanced telecommunications infrastructure, each local exchange carrier shall file a regulatory reform plan at the same time as it files the network infrastructure plan required in subsection (a). As part of its regulatory reform plan, a local exchange carrier may elect traditional rate of return regulation or price cap regulation. Carriers that elect price cap regulation shall be exempt from rate base, rate of return and earnings regulation and shall not be subject to the provisions of K.S.A. 66-136 and 66-127, and amendments thereto, except as otherwise provided in such sections. However, the commission may resume such regulation upon finding, after a hearing, that a carrier that is subject to price cap regulation has: Violated minimum quality of service standards pursuant to subsection (l) of K.S.A. 66-2002, and amendments thereto; been given reasonable notice and an opportunity to correct the violation; and failed to do so. Regulatory reform plans also shall include:

(1) A commitment to provide existing and newly ordered point-to-point broadband services to: Any hospital as defined in K.S.A. 65-425, and amendments thereto; any school accredited pursuant to K.S.A. 72-1101 et seq., and amendments thereto; any public library; or other state and local government facilities at discounted prices close to, but not below, long-run incremental cost; and

(2) a commitment to provide basic rate ISDN service, or the technological equivalent, at prices which are uniform throughout the carrier's service area. Local exchange carriers shall not be required to allow retail customers purchasing the foregoing discounted services to resell those services to other categories of customers. Telecommunications carriers may purchase basic rate ISDN services, or the technological equivalent, for resale in accordance with K.S.A. 66-2003, and amendments thereto. The commission may reduce prices charged for services outlined in provisions (1) and (2) of this subsection, if the commitments of the local exchange carrier set forth in those provisions are not being kept.

(c) Subject to the commission's approval, all local exchange carriers shall reduce intrastate access charges to interstate levels as provided herein. Rates for intrastate switched access, and the imputed access portion of toll, shall be reduced over a three-year period with the objective of equalizing interstate and intrastate rates in a revenue neutral, specific and predictable manner. The commission is authorized to rebalance local residential and business service rates to offset the intrastate access and toll charge reductions. Any remaining portion of the reduction in access and toll charges not recovered through local residential and business service rates shall be paid out from the KUSF pursuant to K.S.A. 66-2008, and amendments thereto. Each rural telephone company shall adjust its intrastate switched access rates on March 1 of each odd-numbered year to match its interstate switched access rates, subject to the following:

(1) Any reduction of a rural telephone company's cost recovery due to reduction of its intrastate access revenue, except such revenue recovered from another support mechanism, shall be recovered from the KUSF;

(2) any portion of rural telephone company reductions in intrastate switched access rates which would result in an increase in KUSF recovery in a single year which exceeds .75% of intrastate retail revenues used in determining sums which may be recovered from Kansas telecommunications customers pursuant to subsection (a) of K.S.A. 66-2008, and amendments thereto, shall be deferred until March 1 of the next following odd-numbered year; and

(3) no rural company shall be required at any time to reduce its intrastate switched access rates below the level of its interstate switched access rates.

(d) Beginning March 1, 1997, each rural telephone company shall have the authority to increase annually its monthly basic local residential and business service rates by an amount not to exceed $1 in each 12-month period until such monthly rates reach an amount equal to the statewide rural telephone company average rates for such services. The statewide rural telephone company average rates shall be the arithmetic mean of the lowest flat rate as of March 1, 1996, for local residential service and for local business service offered by each rural telephone company within the state. In the case of a rural telephone company which increases its local residential service rate or its local business service rate, or both, to reach the statewide rural telephone company average rate for such services, the amount paid to the company from the KUSF shall be reduced by an amount equal to the additional revenue received by such company through such rate increase. In the case of a rural telephone company which elects to maintain a local residential service rate or a local business service rate, or both, below the statewide rural telephone company average, the amount paid to the company from the KUSF shall be reduced by an amount equal to the difference between the revenue the company could receive if it elected to increase such rate to the average rate and the revenue received by the company.

(e) For purposes of determining sufficient KUSF support, an affordable rate for local exchange service provided by a rural telephone company subject to traditional rate of return regulation shall be determined as follows:

(1) For residential service, an affordable rate shall be the arithmetic mean of residential local service rates charged in this state in all exchanges served by rural telephone companies and in all exchanges in rate groups 1 through 3 as of February 20, 2002, of all other local exchange carriers, but not including electing carriers, weighted by the number of residential access lines to which each such rate applies, and thereafter rounded to the nearest quarter-dollar, subject to the following provisions:

(A) If a rural telephone company's present residential rate, including any separate charge for tone dialing, is at or above such weighted mean, such rate shall be deemed affordable prior to March 1, 2007.

(B) If a rural telephone company's present residential rate, including any separate charge for tone dialing, is below such average: (i) Such rate shall be deemed affordable prior to March 1, 2003; (ii) as of March 1, 2003, and prior to March 1, 2004, a rate $2 higher than the company's present residential monthly rate, but not exceeding such weighted mean, shall be deemed affordable; (iii) as of March 1, 2004, and prior to March 1, 2005, a rate $4 higher than the company's present residential monthly rate, but not exceeding such weighted mean, shall be deemed affordable; and (iv) as of March 1, 2005, and prior to March 1, 2006, a rate $6 higher than the company's present residential monthly rate, but not exceeding such weighted mean, shall be deemed affordable.

(C) As of March 1, 2007, and each two years thereafter, an affordable residential service rate shall be the weighted arithmetic mean of local service rates determined as of October 1 of the preceding year in the manner hereinbefore specified, except that any increase in such mean exceeding $2 may be satisfied by increases in a rural telephone company's residential monthly service rate not exceeding $2 per year, effective March 1 of the year when such mean is determined, with the remainder applied at the rate of $2 per year, but not to exceed the affordable rate.

(2) For single line business service at any time, an affordable rate shall be the existing rate or an amount $3 greater than the affordable rate for residential service as determined under provision (1) of this subsection, whichever is higher, except that any increase in the business service affordable rate exceeding $2 may be satisfied by increases in a rural telephone company's business monthly service rate not exceeding $2 per year, effective March 1 of the year when such rate is determined, with the remainder applied at the rate of $2 per year, but not to exceed the affordable rate.

(3) Any flat fee or charge imposed per line on all residential service or single line business service, or both, other than a fee or charge for contribution to the KUSF or imposed by other governmental authority, shall be added to the basic service rate for purposes of determining an affordable rate pursuant to this subsection.

(4) Not later than March 1, 2003, tone dialing shall be made available to all local service customers of each rural telephone company at no charge additional to any increase in the local service rate to become effective on that date. The amount of revenue received as of March 1, 2002, by a rural telephone company from the provision of tone dialing service shall be excluded from reductions in the company's KUSF support otherwise resulting pursuant to this subsection.

(5) A rural telephone company which raises one or more local service rates on application made after February 20, 2002, and pursuant to subsection (b) of K.S.A. 66-2007, and amendments thereto, shall have the level of its affordable rate increased by an amount equal to the amount of the increase in such rate.

(6) Upon motion by a rural telephone company, the commission may determine a higher affordable local residential or business rate for such company if such higher rate allows the company to provide additional or improved service to customers, but any increase in a rural telephone company's local rate attributable to the provision of increased calling scope shall not be included in any subsequent recalculation of affordable rates as otherwise provided in this subsection.

(7) A uniform rate for residential and single line business local service adopted by a rural telephone company shall be deemed an affordable rate for purposes of this subsection if application of such uniform rate generates revenue equal to that which would be generated by application of residential and business rates which are otherwise deemed affordable rates for such company under this subsection.

(8) The provisions of this subsection relating to the implementation of an affordable rate shall not apply to rural telephone companies which do not receive KUSF support. When recalculating affordable rates as provided in this subsection, the rates used shall include the actual rates charged by rural companies that do not receive KUSF support.

(f) For regulatory reform plans in which price cap regulation has been elected, price cap plans shall have three baskets: Residential and single-line business, including touch-tone; switched access services; and miscellaneous services. The commission shall establish price caps at the prices existing when the regulatory plan is filed subject to rate rebalancing as provided in subsection (c) for residential services, including touch-tone services, and for single-line business services, including touch-tone services, within the residential and single-line business service basket. The commission shall establish a formula for adjustments to the price caps. The commission also shall establish price caps at the prices existing when the regulatory plan is filed for the miscellaneous services basket. The commission shall approve any adjustments to the price caps for the miscellaneous service basket, as provided in subsection (g).

(g) On or before January 1, 1997, the commission shall issue a final order in a proceeding to determine the price cap adjustment formula that shall apply to the price caps for the local residential and single-line business and the miscellaneous services baskets and for sub-categories, if any, within those baskets. In determining this formula, the commission shall balance the public policy goals of encouraging efficiency and promoting investment in a quality, advanced telecommunications network in the state. The commission also shall establish any informational filing requirements necessary for the review of any price cap tariff filings, including price increases or decreases within the caps, to verify such caps would not be exceeded by any proposed price change. The adjustment formula shall apply to the price caps for the local residential and single-line business basket after December 31, 1999, and to the miscellaneous services basket after December 31, 1997. The price cap formula, but not actual prices, shall be reviewed every five years.

(h) The price caps for the residential and single-line business service basket shall be capped at their initial level until January 1, 2000, except for any increases authorized as a part of the revenue neutral rate rebalancing under subsection (c). The price caps for this basket and for the categories in this basket, if any, shall be adjusted annually after December 31, 1999, based on the formula determined by the commission under subsection (g).

(i) The price cap for the switched access service basket shall be set based upon the local exchange carrier's intrastate access tariffs as of January 1, 1997, except for any revenue neutral rate rebalancing authorized in accordance with subsection (c). Thereafter, the cap for this basket shall not change except in connection with any subsequent revenue neutral rebalancing authorized by the commission under subsection (c).

(j) The price caps for the miscellaneous services basket shall be adjusted annually after December 31, 1997, based on the adjustment formula determined by the commission under subsection (g).

(k) A price cap is a maximum price for all services taken as a whole in a given basket. Prices for individual services may be changed within the service categories, if any, established by the commission within a basket. An entire service category, if any, within the residential and single-line business basket or miscellaneous services basket may be priced below the cap for such category. Unless otherwise approved by the commission, no service shall be priced below the price floor which will be long-run incremental cost and imputed access charges. Access charges equal to those paid by telecommunications carriers to local exchange carriers shall be imputed as part of the price floor for toll services offered by local exchange carriers on a toll service basis.

(l) A local exchange carrier may offer promotions within an exchange or group of exchanges. All promotions shall be approved by the commission and may not be unjust, unreasonably discriminatory or unduly preferential.

(m) Unless the commission authorizes price deregulation at an earlier date, intrastate toll services within the miscellaneous services basket shall continue to be regulated until the affected local exchange carrier begins to offer 1+ intraLATA dialing parity throughout its service territory, at which time intrastate toll will be price deregulated, except that prices cannot be set below the price floor.

(n) On or before July 1, 1997, the commission shall establish guidelines for reducing regulation prior to price deregulation of price cap regulated services in the miscellaneous services basket, the switched access services basket, and the residential and single-line business basket.

(o) Subsequent to the adoption of guidelines pursuant to subsection (n), the commission shall initiate a petitioning procedure under which the local exchange carrier may request rate range pricing. The commission shall act upon a petition within 21 days, subject to a 30-day extension. The prices within a rate range shall be tariffed and shall apply to all customers in a nondiscriminatory manner in an exchange or group of exchanges.

(p) A local exchange carrier may petition the commission to designate an individual service or service category, if any, within the miscellaneous services basket, the switched access services basket or the residential and single-line business basket for reduced regulation. The commission shall act upon a petition for reduced regulation within 21 days, subject to an extension period of an additional 30 days, and upon a good cause showing of the commission in the extension order, or within such shorter time as the commission shall approve. The commission shall issue a final order within the 21-day period or within a 51-day period if an extension has been issued. Following an order granting reduced regulation of an individual service or service category, the commission shall act on any request for price reductions within seven days subject to a 30-day extension. The commission shall act on other requests for price cap adjustments, adjustments within price cap plans and on new service offerings within 21 days subject to a 30-day extension. Such a change will be presumed lawful unless it is determined the prices are below the price floor or that the price cap for a category, if any, within the entire basket has been exceeded.

(q) (1) Beginning July 1, 2006, price regulation of telecommunications services in the residential and single-line business service basket and the miscellaneous services basket for local exchange carriers subject to price cap regulation shall be as follows:

(A) Packages or bundles of services shall be price deregulated statewide, however the individual telecommunication service components of such packages or bundles shall remain available for purchase on an individual basis at prices subject to price cap regulation in any exchange in which the standards in subsection (q)(1)(B), (C) or (D) have not been met. If standards in subsection (q)(1)(B), (C) or (D) have been met, the individual telecommunication service components of such packages or bundles shall remain available for purchase on an individual basis and prices for packages or bundles shall not exceed the sum of the highest prices of the a la carte components of the package or bundle;

(B) in any exchange in which there are 75,000 or more local exchange access lines served by all providers, rates for all telecommunications services shall be price deregulated;

(C) in any exchange in which there are fewer than 75,000 local exchange access lines served by all providers, the commission shall price deregulate all business telecommunication services upon a demonstration by the requesting local telecommunications carrier that there are two or more nonaffiliated telecommunications carriers or other entities, that are nonaffiliated with the local exchange carrier, providing local telecommunications service to business customers, regardless of whether the entity provides local service in conjunction with other services in that exchange area. One of such nonaffiliated carriers or entities shall be required to be a facilities-based carrier or entity and not more than one of such nonaffiliated carriers or entities shall be a provider of commercial mobile radio services in that exchange;

(D) in any exchange in which there are fewer than 75,000 local exchange access lines served by all providers, the commission shall price deregulate all residential telecommunication services upon a demonstration by the requesting local telecommunications carrier that there are two or more nonaffiliated telecommunications carriers or other entities, that are nonaffiliated with the local exchange carrier, providing local telecommunications service to residential customers, regardless of whether the entity provides local service in conjunction with other services in that exchange area. One of such nonaffiliated carriers or entities shall be required to be a facilities-based carrier or entity and not more than one of such nonaffiliated carriers or entities shall be a provider of commercial mobile radio services in that exchange;

(E) rates for lifeline services shall remain subject to price cap regulation;

(F) up to and continuing until July 1, 2008, rates for the initial residential local exchange access line and up to four business local exchange access lines at one location shall remain subject to price cap regulation. On and after July 1, 2008, the local exchange carrier shall be authorized to adjust such rates without commission approval by not more than the percentage increase in the consumer price index for all urban consumers, as officially reported by the bureau of labor statistics of the United States department of labor, or its successor index, in any one year period and such rates shall not be adjusted below the price floor established in subsection (k). Such rates shall not be affected by purchase of one or more of the following: Call management services, intraLATA long distance service or interLATA long distance service; and

(G) local exchange carriers shall offer a uniform price throughout each such exchange for services subject to price deregulation, under this subsection, including packages or bundles of services, except as provided in subsection (1) or as otherwise approved by the commission.

(2) For the purposes of this subsection:

(A) Any entity providing voice service shall be considered as a local telecommunications service provider regardless of whether such entity is subject to regulation by the commission;

(B) a provider of local telecommunications service that requires the use of a third party, unaffiliated broadband network or dial-up internet network for the origination of local voice service shall not be considered a local telecommunications service provider;

(C) telecommunications carriers offering only prepaid telecommunications service shall not be considered entities providing local telecommunications service.

(3) If the services of a local exchange carrier are classified as price deregulated under this subsection, the carrier may thereafter adjust its rates for such price deregulated services upward or downward as it determines appropriate in its competitive environment, with tariffs for such services deemed effective upon filing with the commission. Price deregulated services shall be subject to the price floor in subsection (k), and shall not be unreasonably discriminatory or unduly preferential within an exchange.

(4) The commission shall act upon a petition filed pursuant to subsection (q)(1)(C) or (D) within 21 days, subject to an extension period of an additional 30 days, and upon a good cause showing of the commission in the extension order, or within such shorter time as the commission shall approve. The commission shall issue a final order within the 21-day period or within a 51-day period if an extension order has been issued.

(5) The commission may resume price cap regulation of a local exchange carrier, deregulated under this subsection upon finding, after a hearing, that such carrier has: Violated minimum quality of service standards pursuant to subsection (1) of K.S.A. 66-2002, and amendments thereto; been given reasonable notice and an opportunity to correct the violation; and failed to do so.

(6) The commission on July 1, 2006, and on each date that any service is deregulated, shall record the rates of each service which has been price deregulated in each exchange.

(7) Prior to January 1, 2007, the commission shall determine the weighted, statewide average rate of nonwireless basic local telecommunications service as of July 1, 2006. Prior to January 1, 2007, and annually thereafter, the commission shall determine the weighted, average rate of nonwireless basic local telecommunications services in exchanges that have been price deregulated pursuant to subsection (q)(1)(B), (C) or (D). The commission shall report its findings on or before February 1, 2007, and annually thereafter to the governor, the legislature and each member of the standing committees of the house of representatives and the senate which are assigned telecommunications issues. The commission shall also provide in such annual report information on the current rates for services provided by all telecommunications carriers or other telecommunications service providers regardless of the technology used to provide service in price deregulated exchanges, service offerings provided by all telecommunications carriers or other telecommunications service providers regardless of the technology used and available in price deregulated exchanges and the number of competitors in price deregulated exchanges including, but not limited to, facilities based carriers, commercial mobile radio service or broadband based service providers.

(8) For the purposes of this subsection:

(A) "Packages or bundles of services" means the offering of a local telecommunications service with one or more of the following, subscribed together, as one service option offered at one price, one or more call management services, intraLATA long distance service, interLATA long distance service, internet access, video services or wireless services. Packages or bundles of services shall not include only a single residential local exchange access line or up to four business local exchange access lines at one location and intraLATA long distance service or interLATA long distance service, or both;

(B) "local telecommunications service" means two-way voice service capable of being originated and terminated within the exchange of the local exchange telecommunications company seeking price deregulation of its services, regardless of the technology used to provision the voice service;

(C) "broadband network" means a connection that delivers services at speeds exceeding two hundred kilobits per second in both directions;

(D) "prepaid telecommunications service" means a local service for which payment is made in advance that excludes access to operator assistance and long distance service;

(E) "facilities based carrier" means a telecommunications carrier or entity providing local telecommunications service either wholly or partially over its own network. Facilities based carrier shall not include any radio communication services provider licensed by the federal communications commission to provide commercial mobile radio services; and

(F) "call management services" means optional telecommunications services that allow a customer to manage call flow generated over the customer's local exchange access line.

(r) (1) Upon complaint or request, the commission may investigate a price deregulated service.

(2) The commission shall resume price cap regulation of a service provided in any exchange area by placing it in the appropriate service basket, as approved by the commission, upon a determination by the commission that the conditions in subsection (q)(1)(C) or (D) are no longer satisfied in that exchange area.

(3) The commission shall resume price cap regulation of business services in any exchange meeting the conditions of subsection (q)(1)(B) by placing it in the appropriate service basket, as approved by the commission, upon a determination by the commission that the following condition is not met: There are at least two nonaffiliated telecommunications carriers or other entities, that are nonaffiliated with the local exchange carrier, providing local telecommunications service to business customers, regardless of whether the entity provides local service in conjunction with other services in that exchange area. One of such nonaffiliated carriers or entities shall be required to be a facilities-based carrier or entity and not more than one such nonaffiliated carriers or entities shall be a provider of commercial mobile radio services in that exchange.

(4) The commission shall resume price cap regulation of residential services in any exchange meeting the conditions of subsection (q)(1)(B) by placing it in the appropriate service basket, as approved by the commission, upon a determination by the commission that the following condition is not met: There are at least two or more nonaffiliated telecommunications carriers or other entities, that are nonaffiliated with the local exchange carrier, providing local telecommunications service to residential customers, regardless of whether the entity provides local service in conjunction with other services in that exchange area. One of such nonaffiliated carriers or entities shall be required to be a facilities-based carrier or entity and not more than one such nonaffiliated carriers or entities shall be a provider of commercial mobile radio services in that exchange.

(s) The commission shall require that for all local exchange carriers all such price deregulated basic intraLATA toll services be geographically averaged statewide and not be priced below the price floor established in subsection (k).

(t) Cost studies to determine price floors shall be performed as required by the commission in response to complaints. In addition, notwithstanding the exemption in subsection (b), the commission may request information necessary to execute any of its obligations under the act. In response to a complaint that a price deregulated service is priced below the price floor set forth in subsection (k), the commission shall issue an order within 60 days after the filing of the complaint unless the complainant agrees to an extension.

(u) A local exchange carrier may petition for individual customer pricing. The commission shall respond expeditiously to the petition within a period of not more than 30 days subject to a 30-day extension.

(v) No audit, earnings review or rate case shall be performed with reference to the initial prices filed as required herein.

(w) As required under K.S.A. 66-131, and amendments thereto, and except as provided for in subsection (c) of K.S.A. 66-2004, and amendments thereto, telecommunications carriers that were not authorized to provide switched local exchange telecommunications services in this state as of July 1, 1996, including cable television operators who have not previously offered telecommunications services, must receive a certificate of convenience based upon a demonstration of technical, managerial and financial viability and the ability to meet quality of service standards established by the commission. Any telecommunications carrier or other entity seeking such certificate shall file a statement, which shall be subject to the commission's approval, specifying with particularity the areas in which it will offer service, the manner in which it will provide the service in such areas and whether it will serve both business customers and residential customers in such areas. Any structurally separate affiliate of a local exchange carrier that provides telecommunications services shall be subject to the same regulatory obligations and oversight as a telecommunications carrier, as long as the local exchange carrier's affiliate obtains access to any services or facilities from its affiliated local exchange carrier on the same terms and conditions as the local exchange carrier makes those services and facilities available to other telecommunications carriers.

(x) Any local exchange carrier with a majority of the carrier's local exchange access lines in the state price deregulated pursuant to subsection (q) may elect to no longer be regulated as a local exchange carrier and, not withstanding any other provisions, upon such election shall instead be regulated as a telecommunications carrier, except as provided in this subsection. A local exchange carrier making such election shall be referred to as an "electing carrier." A local exchange carrier may make such election by providing the commission with at least 90 days' written notice of election. The notice of election shall include a verified statement that a majority of the carrier's local exchange access lines are price deregulated. Such notification shall include information regarding the number of access lines the carrier serves in each of the carrier's exchanges. Within 45 days of receipt of such a notification, the commission shall review the information concerning the carrier's local exchange access lines and upon failure of the commission, within 45 days of receipt of the notification, to determine that a majority of such lines of the carrier are not price deregulated the commission shall designate the carrier as an electing carrier.

(y) Notwithstanding the provisions of this act, and subject to any applicable exemption from interconnection generally, a telecommunications carrier is entitled to interconnection with a local exchange carrier or an electing carrier to transmit and route voice traffic between both the telecommunications carrier and the local exchange carrier or electing carrier regardless of the technology by which the voice traffic is originated by and terminated to a consumer. The commission shall afford such telecommunications carrier all substantive and procedural rights available to such carrier regarding interconnection pursuant to 47 U.S.C. §§ 251 and 252 as in effect on the effective date of this act. Nothing in this subsection shall be construed to confer jurisdiction upon the commission for services that are exempt from or otherwise not subject to commission jurisdiction.

(z) (1) Telecommunications carriers and electing carriers shall not be subject to regulation by the commission for the provision of telecommunications services, except that the commission shall retain the authority and jurisdiction to authorize applications, suspension or cancellation of certificates of public convenience and necessity to provide local exchange or exchange access service in the state of Kansas, but the commission may not use this certification authority to regulate telecommunications carriers or electing carriers beyond the jurisdiction provided the commission in this subsection.

(2) Nothing in this section shall be construed to restrict the commission's authority and jurisdiction to:

(A) Carry out the commission's obligations established in 47 U.S.C. §§ 251 and 252;

(B) implement rules delegated to the state by the federal communications commission or federal law; or

(C) regulate intrastate switched access rates, terms and conditions, including the implementation of federal law concerning intercarrier compensation.

(3) The commission shall retain the authority and jurisdiction to:

(A) Carry out the commission's obligations pursuant to the underground utilities damage prevention act, K.S.A. 66-1801 et seq., and amendments thereto, and the overhead power line accident prevention act, K.S.A. 66-1709 et seq., and amendments thereto;

(B) require the reasonable resale of retail telecommunications services, as well as unbundling and interconnection obligations as required by K.S.A. 66-2003, and amendments thereto;

(C) administer the Kansas lifeline service program pursuant to K.S.A. 66-2006, and amendments thereto;

(D) administer contributions to the Kansas universal service fund pursuant to subsection (a) of K.S.A. 66-2008, and amendments thereto;

(E) assess costs and expenses pursuant to K.S.A. 66-1501 et seq., and amendments thereto, but the commission shall not use this authority to regulate telecommunications carriers or electing carriers beyond the jurisdiction provided the commission in this subsection;

(F) request information from telecommunications carriers and electing carriers pursuant to K.A.R. 82-1-234a(b) and subject to the provisions of K.A.R. 82-1-221a and K.S.A. 66-1220a, and amendments thereto, but the commission shall not use this authority to regulate telecommunications carriers or electing carriers beyond the jurisdiction provided the commission in this subsection; and

(G) administer consumer complaints against telecommunications carriers and electing carriers to investigate fraud, undue discrimination and other practices harmful to consumers, but the commission shall not use this authority to regulate telecommunications carriers or electing carriers beyond the jurisdiction provided the commission in this subsection.

History: L. 1996, ch. 268, § 6; L. 1998, ch. 138, § 1; L. 2002, ch. 173, § 1; L. 2005, ch. 10, § 1; L. 2006, ch. 139, § 1; L. 2008, ch. 146, § 3; L. 2009, ch. 143, § 26; L. 2011, ch. 54, § 3; L. 2013, ch. 110, § 8; July 1.

Revisor's Note:

Section was amended twice in the 2008 session, see also 66-2005a.



66-2006 Lifeline service program; enrollment of existing and eligible customers; withdrawal; universal service fund.

66-2006. Lifeline service program; enrollment of existing and eligible customers; withdrawal; universal service fund. (a) On or before January 1, 1997, the commission shall establish the Kansas lifeline service program, hereinafter referred to as the KLSP. The purpose of the KLSP shall be to promote the provision of universal service by local exchange carriers to persons with low income. The KLSP shall be targeted to maintain affordable rates for residential local exchange service. The commission shall approve a means test to determine the eligibility of customers for such low-income assistance.

(b) A local exchange carrier, electing carrier or telecommunications carrier may automatically enroll its existing and eligible customers in the KLSP, subject to the following:

(1) On or before January 1, 2009, the department of social and rehabilitation services, hereinafter referred to as the department, or any other successor state agency, may provide each participating carrier a list of those persons residing in the state that participate in programs which also qualify such persons to receive KLSP services. This listing shall consist of those persons who have consented to the release of their personal information to the KLSP carrier to receive KLSP services and include at a minimum the name, address and telephone number of such persons. Every six months thereafter, the department may provide to each participating carrier an updated list of persons consenting to such KLSP services. The secretary of the department may adopt rules and regulations to coordinate the acquisition and provision of the information to be provided pursuant to this subsection (b).

(2) The participating carrier shall use the list for the sole purpose of identifying those of its existing customers to whom it is currently providing telephone service.

(3) The participating carrier shall discontinue providing KLSP services to an eligible customer if the eligible customer notifies the participating carrier that the customer wishes to discontinue receiving those services.

(4) Each participating carrier receiving customer information pursuant to this subsection (b) shall execute a confidentiality agreement with the department prior to receiving non-public customer eligibility information. The agreement will specify that the customer information is released by the department to the participating carrier for the sole purpose of providing KLSP to eligible customers, and that the information cannot be released or used by the carrier for any other purpose unless authorized by the customer or otherwise required by law.

(c) To generate and facilitate participation in the lifeline service program, provide choice for Kansas consumers, and allow collection of federal lifeline program reimbursements, the KCC shall approve a wireline (non-CMRS) facilities-based telephone service provider's application for eligible telecommunications carrier, hereinafter referred to as the ETC, designation in a nonrural service area for the purpose of receiving low-income federal universal service fund support for participation in the lifeline service program, for the area equal to the applicant provider's own service area, provided the applicant provider meets all other ETC eligibility requirements. The commission, however, may condition that such designation remain consistent with the guidelines of the federal program.

(d) Telecommunications carriers and electing carriers may cease participation in the KLSP at any time upon provision of 90-days prior written notification to the commission. Telecommunications carriers and electing carriers participating in the KLSP shall be eligible to receive KUSF support for KLSP services, but shall not be subject to any regulation by the commission based on such participation other than that provided for in subsection (z) of K.S.A. 66-2005, and amendments thereto.

History: L. 1996, ch. 268, § 7; L. 2008, ch. 122, § 2; L. 2013, ch. 110, § 9; July 1.



66-2007 Local exchange rates; commission investigation of increases.

66-2007. Local exchange rates; commission investigation of increases. (a) All local exchange carriers, not including electing carriers, providing long distance service in Kansas shall reduce their statewide averaged basic long distance rates to reflect the net reductions in access charges; however, such carriers shall be allowed to increase long distance rates to reflect the KUSF funding requirements set forth in K.S.A. 66-2008, and amendments thereto.

(b) The commission shall approve, upon not more than 120 days' notice, any basic local exchange price increases that in the aggregate in any one year are $1.50 or less per access line per month, that are proposed by any rural telephone company which is subject to traditional rate of return regulation and that comply with the requirements of this section. Any such proposed price increases shall be presumed reasonable and not subject to commission investigation and review if the rural telephone company has followed the notice requirements set forth below. However, the commission shall initiate an investigation if more than 15% of the subscribers subject to the rate increase request such an investigation within 60 days of the date of distribution of the notice of the proposed change. Upon filing such an application for a rate increase, any rural telephone company seeking expedited approval of the proposed rate under this section shall send a notice to its subscribers by regular mail, which may be included with regular subscriber mailings. Such mailings shall include the name, mailing address and telephone number of the commission. The notice shall include a schedule of the proposed local exchange rates, the effective date of the rates and a description of the procedures by which the subscribers can petition the commission to determine the reasonableness of the proposed rates, including a provision specifically stating that protest by 15% or more of subscribers subject to the proposed rate increase would require the commission to initiate an investigation concerning the reasonableness of the proposed rate increase.

(c) The commission shall have the right to investigate and determine the reasonableness of an increase in local exchange rates and charges under subsection (b) by any rural telephone company within one year of the time local exchange rates or charges are increased. If the commission determines such rate or charge increases are unreasonable, the commission shall have the authority to order a rate hearing and, after such hearing, shall have the authority to rescind all or any portion of the increases found to be unreasonable.

History: L. 1996, ch. 268, § 8; L. 2013, ch. 110, § 10; July 1.



66-2008 Kansas universal service fund; funding; authorized expenditures; distributions; limitations and cap; supplemental funding.

66-2008. Kansas universal service fund; funding; authorized expenditures; distributions; limitations and cap; supplemental funding. On or before January 1, 1997, the commission shall establish the Kansas universal service fund, hereinafter referred to as the KUSF.

(a) The commission shall require every telecommunications carrier, telecommunications public utility and wireless telecommunications service provider that provides intrastate telecommunications services and, to the extent not prohibited by federal law, every provider of interconnected VoIP service, as defined by 47 C.F.R. § 9.3 (October 1, 2005), to contribute to the KUSF on an equitable and nondiscriminatory basis. Any telecommunications carrier, telecommunications public utility, wireless telecommunications service provider or provider of interconnected VoIP service which contributes to the KUSF may collect from customers an amount equal to such carrier's, utility's or provider's contribution, but such carrier, provider or utility may collect a lesser amount from its customer.

Any contributions in excess of distributions collected in any reporting year shall be applied to reduce the estimated contribution that would otherwise be necessary for the following year.

(b) Pursuant to the federal act, distributions from the KUSF shall be made in a competitively neutral manner to qualified telecommunications public utilities, telecommunications carriers and wireless telecommunications providers, that are deemed eligible both under subsection (e)(1) of section 214 of the federal act and by the commission.

(c) Beginning January 1, 2014:

(1) Annual distributions from the KUSF for a local exchange carrier subject to price cap regulation pursuant to K.S.A. 66-2005, and amendments thereto, shall be capped at the lesser of:

(A) 90% of KUSF support the carrier received for the 12-month period ending February 28, 2013; or

(B) $11,400,000.

The amounts prescribed in subparagraph (A) or (B) shall not include KUSF support for Kansas lifeline service program purposes, pursuant to K.S.A. 66-2006, and amendments thereto.

(2) Local exchange carriers subject to price cap regulation pursuant to K.S.A. 66-2005, and amendments thereto, shall not receive KUSF support for any residential or business lines within an exchange that the commission has granted price deregulation pursuant to subsections (q)(1)(B), (C) or (D) of K.S.A. 66-2005, and amendments thereto, except for areas within any census block in such an exchange in which there is no wireline carrier providing local exchange access lines that does not receive KUSF support, not including KUSF support for Kansas lifeline service program purposes pursuant to K.S.A. 66-2006, and amendments thereto, for such access lines.

(3) Local exchange carriers subject to price cap regulation pursuant to K.S.A. 66-2005, and amendments thereto, shall receive the same per line, per month KUSF support as established in the April 13, 2000 notice in commission docket numbers 99-GIMT-326-GIT and 00-GIMT-236-GIT subject to the cap percentage in subsection (c)(1), not including KUSF support for Kansas lifeline service program purposes pursuant to K.S.A. 66-2006, and amendments thereto, except that the amount shall be reduced by any funding received by such carrier from the federal communication commission's connect America fund II for the same household, if feasible, or for the same census block.

(4) The commission shall discontinue the use of the "identical support" rule and shall cap all competitive eligible telecommunications carriers' KUSF high cost support as of March 1, 2013, and beginning March 1, 2014, over a period of four years in annual equal increments, reduce to zero, beginning March 1, 2018, the amount of KUSF high cost support received by competitive eligible telecommunications carriers. Nothing in this section shall be construed to affect competitive eligible telecommunications carriers' eligibility for Kansas lifeline service program purposes pursuant to K.S.A. 66-2006, and amendments thereto. For the purposes of this subsection, "competitive eligible telecommunications carrier" means a telecommunications carrier designated by the commission as an eligible telecommunications carrier after January 1, 1998. "Competitive eligible telecommunications carrier" shall not mean any local exchange carrier or any electing carrier designated by the commission as an eligible telecommunications carrier by order dated December 5, 1997, in docket No. 98-GIMT-241-GIT, or any such local exchange carrier's or electing carrier's successors or assigns.

(5) An electing carrier shall no longer be eligible to receive high cost support from the KUSF.

(d) (1) Subject to paragraph (2), the commission may periodically review the KUSF to determine if the costs of qualified telecommunications public utilities, telecommunications carriers and wireless telecommunications service providers to provide local service justify modification of the KUSF. If the commission determines that any changes are needed, the commission shall modify the KUSF accordingly and annually report such changes to the senate standing committee on utilities and the house standing committee on utilities and telecommunications.

(2) The commission shall undertake a review of the capped amount of KUSF support available for each local exchange carrier operating under price cap regulation that receives such support, not including Kansas lifeline service program purposes pursuant to K.S.A. 66-2006, and amendments thereto, and determine if a lesser amount is appropriate for KUSF distributions after March 1, 2019. Reviews of such carriers shall be based on the forward-looking costs of providing basic voice service, using inputs that reflect the actual geography being served and that reflect the scale and scope of the local exchange carrier providing basic local voice service within each exchange.

(e) (1) For each local exchange carrier electing pursuant to subsection (b) of K.S.A. 66-2005, and amendments thereto, to operate under traditional rate of return regulation, all KUSF support, including any adjustment thereto pursuant to this section shall be based on such carrier's embedded costs, revenue requirements, investments and expenses. Until at least March 1, 2017, any modification of such support shall be made only as a direct result of changes in those factors enumerated in this subsection. Nothing in this subsection shall prohibit the commission from conducting a general investigation regarding effects of federal universal service reform on KUSF support and the telecommunications public policy of the state of Kansas as expressed in K.S.A. 66-2001, and amendments thereto. The commission may present any findings and recommendations to the telecommunications study committee established in K.S.A. 2015 Supp. 66-2018, and amendments thereto.

(2) Notwithstanding any other provision of law, no KUSF support received by a local exchange carrier electing pursuant to subsection (b) of K.S.A. 66-2005, and amendments thereto, to operate under traditional rate of return regulation shall be used to offset any loss of federal universal service fund support for such carrier, except that such limitation on KUSF support shall not preclude recovery of reductions in intrastate access revenue pursuant to subsection (c) of K.S.A. 66-2005, and amendments thereto.

(3) Notwithstanding any other provision of law, the total KUSF distributions made to all local exchange carriers operating under traditional rate of return regulation pursuant to subsection (b) of K.S.A. 66-2005, and amendments thereto, shall not exceed an annual $30,000,000 cap. A waiver of the cap shall be granted based on a demonstration by a carrier that such carrier would experience significant hardship due to force majeure or natural disaster as determined by the commission.

(f) Additional supplemental funding from the KUSF, other than as provided in subsection (e), may be authorized at the discretion of the commission. However, the commission may require approval of such funding to be based upon a general rate case filing. With respect to any request for additional supplemental funding from the KUSF and to any audit of a rural telephone company's KUSF support, the commission shall act expeditiously, and shall be subject to the 240-day deadline for rate case applications pursuant to K.S.A. 66-117, and amendments thereto.

History: L. 1996, ch. 268, § 9; L. 1998, ch. 138, § 2; L. 2002, ch. 173, § 2; L. 2006, ch. 2, § 1; L. 2008, ch. 56, § 1; L. 2013, ch. 110, § 11; July 1.



66-2009 Eligibility for KUSF funding; carrier of last resort obligations.

66-2009. Eligibility for KUSF funding; carrier of last resort obligations. (a) Local exchange carriers, not including electing carriers, that provided switched local exchange services in the state prior to January 1, 1996, or their successors, shall serve as the carrier of last resort in their exchanges and shall be eligible to receive KUSF funding. However, with respect to the Hill City exchange area in which multiple carriers were certified prior to January 1, 1996, the commission's determination, subject to court appeals, shall determine which authorized carrier shall serve as carrier of last resort. The local exchange carrier serving as the carrier of last resort shall remain the carrier of last resort and shall be entitled to recover the costs of serving as carrier of last resort.

(b) Beginning March 1, 1997, the amount of KUSF funds owed to each qualifying telecommunications carrier, telecommunications public utility or wireless telecommunications service provider in the state, based upon the revenue requirements assigned to the funds for such qualifying utility, carrier or provider, shall be allocated by the fund administrator in equal monthly installments.

(c) (1) For the purposes of this subsection:

(A) "Alternative service provider" means any person or entity providing local telecommunications services or any person or entity allowing another person or entity to use its equipment or facilities to provide local telecommunications services or any person or entity securing rights to select an alternative service provider for a property owner or developer, and does not include a local exchange carrier providing service within its commission-approved local exchange service area.

(B) "Alternative technology" means any technology that offers local telecommunications service and functionality comparable to that provided through an exiting alternative service provider's facilities, and may include a technology that does not require the use of any public right-of-way.

(C) "Greenfield area" means an area that requires entirely new construction of local loops, in addition to the deployment of any necessary switching and other network equipment, to serve new real property developments.

(D) "Local telecommunications service" means two-way voice service capable of being originated and terminated within a local exchange service area, regardless of the technology used to provision the voice service.

(E) "Owner or developer" means the owner or developer of a business or residential property, any condominium association or homeowners' association thereof, any other person or entity having ownership in, or control over, the property, or any person acting on behalf of such owner or developer.

(F) "Real property" includes, but is not limited to, any single tenant or multi-tenant business or residential property, subdivisions, condominiums, apartments, office buildings or office parks.

(2) A local exchange carrier obligated by this section to serve as the carrier of last resort is hereby relieved of that obligation, and shall not be obligated to provide basic local telecommunications service to any occupants of real property if the owner or developer of the real property, or a person acting on behalf of the owner or developer of real property, engages in any of the following acts:

(A) Permits an alternative service provider to install its facilities or equipment used to provide local telecommunications service based on a condition of exclusion of the local exchange carrier, during the construction phase of the real property;

(B) accepts or agrees to accept incentives or rewards from an alternative service provider that are contingent upon the provision of any or all local telecommunications services by one or more alternative service providers to the exclusion of the local exchange carrier; or

(C) collects from the occupants or residents of the real property mandatory charges for the provision of any local telecommunications service provided by an alternative service provider to the occupants or residents in any manner, including, but not limited to, collection through rent, fees or dues.

(3) The local exchange carrier relieved of its carrier of last resort obligation to provide basic local telecommunications service to the occupants of the real property, pursuant to subsection (c), shall notify the commission of that fact within 120 days after receiving knowledge of the existence of such fact.

(4) A local exchange carrier that is not automatically relieved of its carrier of last resort obligation pursuant to paragraph (2) of subsection (c) may seek a waiver of its carrier of last resort obligation from the commission for good cause shown based on the facts and circumstances of the provision of local telecommunications service or internet access service to a particular real property. Upon petition for such relief, notice shall be given by the local exchange carrier at the same time to the relevant owner or developer. The commission shall make a determination concerning the petition on or before 90 days after such petition is filed.

(5) If all conditions described in paragraph (2) or (4) of subsection (c) cease to exist at the property, and the owner or developer requests in writing that the local exchange carrier make local telecommunications service available to occupants of the real property and confirms in writing that all conditions described in paragraph (2) or (4) of subsection (c) have ceased to exist at the property, the carrier of last resort obligation under this section shall again apply to the local exchange carrier at the real property. The local exchange carrier shall provide notice to the commission that it is assuming the carrier-of-last-resort obligation. The local exchange carrier may require that the owner or developer pay to the local exchange carrier in advance a reasonable fee to recover costs that exceed the costs that would have been incurred to construct or acquire facilities to serve customers at the real property initially. The commission may verify that the fee enables the local exchange carrier to recover its costs that exceed the costs that would have been incurred to construct or acquire facilities to serve customers at the real property initially, including, but not limited to, amounts necessary to install or retrofit any facilities or equipment, to cut or trench sidewalks and streets and to restore roads, sidewalks, block walls or landscapes to original conditions. The local exchange carrier shall have a reasonable period of time following the request from the owner or developer to make arrangements for local telecommunications service availability. If a local exchange carrier is relieved of its carrier of last resort obligation under paragraph (2) or (4) of subsection (c), the owner or developer shall notify all occupants and any subsequent owner of the specific real property of the following: (1) That the incumbent local exchange carrier does not have facilities installed to serve the specific real property, and that such carrier has been relieved of its carrier of last resort obligations; and (2) the name of the person that will be providing local telecommunications service to the real property, and the type of technology that will be used to provide such service. An incumbent local exchange carrier may meet the carrier's obligations under this section using any available alternative technology. If any conditions described in paragraph (2) or (4) of subsection (c) again exist at the real property, the relief in paragraph (2) or (4) of subsection (c) shall again apply.

(6) When real property is located in a greenfield area, a carrier of last resort shall not automatically be excused from its obligations under paragraph (2) of subsection (c) unless the alternative service provider possesses or shall possess at the time of commencement of service the capability to provide local telecommunications service or the functional equivalent of such service through any form of technology.

(7) If an owner or developer of real property permits an alternative service provider to install its facilities or equipment used to provide local telecommunications service to such property based on a condition of exclusion of the local exchange carrier, the owner or developer must provide written notice to the purchaser of any such real property that there is an exclusion of that local exchange carrier, and that the alternative service provider is the exclusive provider of service to such property.

History: L. 1996, ch. 268, § 10; L. 2008, ch. 122, § 3; L. 2013, ch. 110, § 12; July 1.



66-2010 KUSF administrator; duties and powers; KAN-ED funding.

66-2010. KUSF administrator; duties and powers; KAN-ED funding. (a) The commission shall utilize a competitive bidding process to select a neutral, competent and bonded third party to administer the KUSF.

(b) The administrator shall be responsible for: (1) Collecting and auditing all relevant information from all qualifying telecommunications public utilities, telecommunications carriers or wireless telecommunications service providers receiving funds from or providing funds to the KUSF; (2) verifying, based on the calculations of each qualifying telecommunications carrier, telecommunications public utility or wireless telecommunications service provider, the obligation of each such qualifying carrier, utility or provider to generate the funds required by the KUSF; (3) collecting all moneys due to the KUSF from all telecommunications public utilities, telecommunications carriers and wireless telecommunications service providers in the state; and (4) distributing amounts on a monthly basis due to qualifying telecommunications public utilities, wireless telecommunications service providers and telecommunications carriers receiving KUSF funding.

(c) Any information made available or received by the administrator from carriers, utilities or providers receiving funds from or providing funds to the KUSF shall not be subject to any provisions of the Kansas open records act and shall be considered confidential and proprietary.

(d) The administrator shall be authorized to maintain an action to collect any funds owed by any telecommunications carrier, public utility or wireless telecommunications provider in the district court in the county of the registered office of such carrier, utility or provider or, if such carrier, utility or provider does not have a registered office in the state, such an action may be maintained in the county where such carrier's, utility's or provider's principal office is located. If such carrier, utility or provider has no principal office in the state, such an action may be maintained in the district court of any county in which such carrier, utility or provider provides service.

(e) (1) The KUSF administrator shall be responsible to ensure that funds do not fall below the level necessary to pay all amounts collectively owed to all qualifying telecommunications public utilities, wireless telecommunications service providers and telecommunications carriers. The administrator shall have the authority to retain and invest in a prudent and reasonable manner any excess funds collected in any period to help ensure that adequate funds are available to cover amounts payable in other periods.

(2) Subject to the provisions of appropriations acts, for fiscal year 2013, the KUSF administrator may transfer moneys from the KUSF to the state treasurer. Upon the receipt of any payment, the state treasurer shall deposit the entire amount in the state treasury and credit it to the KAN-ED fund. Any such payments shall be made after all payments required by K.S.A. 66-2008, and amendments thereto, for the month are made from the KUSF.

History: L. 1996, ch. 268, § 11; L. 2002, ch. 152, § 1; L. 2005, ch. 192, § 1; L. 2012, ch. 173, § 1; June 7.



66-2011 Internet access.

66-2011. Internet access. (a) As used in this section, "the internet" means the international network of interconnected government, educational, and commercial computer networks. An "internet service provider" means an entity that provides end user access to the internet. Nothing in this section shall be construed to mean that the commission has any regulatory jurisdiction over internet service providers. The provisions of this section apply only to those locations of the state where local (7-digit) internet access, which supports at least 14.4 kilobits per second service with no more than 5% blockage during the busiest hour of the service, is not available on or after October 1, 1996.

(b) On or after July 1, 1996 and prior to October 1, 1996, rural telephone companies shall file concurring tariffs to offer internet access in locations identified in subsection (a) to an intraLATA internet service provider of the customer's choice. All rural telephone companies, including local exchange carriers pursuant to subsection (c), shall provide dial-up access to support at least 14.4 kilobit per second service ubiquitously throughout the exchange service area, with 19.2 kilobit per second service on and after July 1, 1999. The commission shall increase the 19.2 kilobit per second requirement when the commission determines that more advanced technology is both technically and economically feasible.

(c) On or after July 1, 1996 and prior to October 1, 1996, all local exchange carriers, other than rural telephone companies, shall file tariffs with the commission for two flat-rate dial-up plans, which would provide internet access in locations identified in subsection (a) to an intraLATA internet service provider of the customer's choice. All such plans shall be approved by the commission if they meet the criteria established in this section. The first plan includes: (1) For off-peak users, a monthly rate of not more than $15 per line for the hours of 5 p.m. through 7:59 a.m. weekdays and all hours on weekends and federal holidays. Calls placed outside this specified off-peak period shall be billed at prevailing toll rates. (2) For unlimited usage, the rate shall not exceed $30 per line per month. The commission shall waive imputation considerations in reviewing and approving these service offerings.

(d) If a location was previously eligible for the plans provided in subsection (c) and a new internet service provider establishes a local presence in that location, the local exchange carrier serving the location shall:

(1) Notify all subscribers of the discounted internet access service that a local internet service provider is now available;

(2) continue to make the discounted internet access service available to existing subscribers of such service with no deterioration of such service; and

(3) allow no new subscribers of the discounted internet access service.

(e) Nothing in this section shall be construed to imply that the commission has any regulatory jurisdiction over the internet or internet service providers with respect to quality of service, rates, billing and collection practices, end-to-end bandwidth, technical support or any other aspects of the business of providing internet access service. However, the commission shall monitor the adequacy of connectivity to internet service providers. Upon complaints of inadequate access, commission staff shall request a seven-day traffic busy line study from the local exchange carrier serving the internet service provider. Commission staff shall analyze the study results to determine whether there is more than 5% access blockage and shall provide the analysis to the internet service provider for consideration and possible action. If the analysis indicates a need for additional capacity and the internet service provider fails to take a corrective action within 45 days after the analysis is provided to such provider by the commission staff, the internet service provider shall be removed from the commission's internet service provider registry and subscribers of such internet service subscriber shall be eligible for the plans provided in subsection (c) if there is no other local internet service provider serving the location.

(f) All internet service providers operating in the state shall register with the commission. Such registration shall include the name of the internet service provider and the provider's address, contact name, phone number, and access line numbers. This information shall be maintained by the commission at the commission's internet home page (http://www.kcc.state.ks.us). This information shall be used to determine a requesting customer's eligibility for the plans provided in subsection (c) and to provide a single authoritative listing of internet service provider access numbers for local exchange carriers to use in processing service orders. Absent complaints to commission staff, internet service providers shall be assumed to provide service with 5% or less access blockage upon registration. If, upon complaint and subsequent investigation, access blockage is determined to exceed 5%, the provider shall be removed from the commission's registry.

(g) During the 1999 session of the Kansas legislature, the commission shall transmit a report to the chairperson, vice-chairperson and ranking minority member of the house standing committee on energy and natural resources [*], the senate standing committee on transportation and utilities [**] and the joint committee on computers and telecommunications [***] concerning implementation of this section. The report shall include recommendations for revisions in this section necessitated by technological innovation or market changes in the telecommunications industry. The report also may include an expiration date for this section.

History: L. 1996, ch. 268, § 12; L. 1998, ch. 138, § 3; June 4.

* Committee on environment.

** Committee on utilities.

*** Joint committee on information technology.



66-2014 Effect of act on property taxes.

66-2014. Effect of act on property taxes. The definitions in this act shall not be used as a basis to determine whether a taxpayer is a public utility for purposes of K.S.A. 79-5a01, and amendments thereto.

History: L. 1996, ch. 268, § 17; July 1.



66-2015 Preemption of act.

66-2015. Preemption of act. The commission shall not enforce any provision of this act nor any order entered by authority of this act which is specifically preempted by the federal act.

History: L. 1996, ch. 268, § 18; July 1.



66-2017 VoIP and IP-enabled services; regulation of limitations on.

66-2017. VoIP and IP-enabled services; regulation of limitations on. (a) Except as otherwise provided in this section, no VoIP service, IP-enabled service, or any combination thereof, shall be subject to the jurisdiction of, regulation by, supervision of or control by any state agency or political subdivision of the state.

(b) VoIP services shall be subject to:

(1) The requirements of K.S.A. 66-2008, and amendments thereto, pertaining to the Kansas universal service fund (KUSF). The provisions of subsection (a) shall not affect or restrict eligibility for KUSF support; and

(2) the requirements of the Kansas 911 act, K.S.A. 2015 Supp. 12-5362 et seq., and amendments thereto.

(c) No provision of this section shall be construed to modify:

(1) The requirements of the video competition act, K.S.A. 2015 Supp. 12-2021 et seq., and amendments thereto;

(2) the state corporation commission's authority under 47 U.S.C. §§ 251 and 252, as in effect on the effective date of this act. For the purposes of this paragraph, the term "state commission" used in 47 U.S.C. §§ 251 and 252 shall mean the state corporation commission established pursuant to K.S.A. 74-601, and amendments thereto;

(3) the authority of the state of Kansas or a political subdivision thereof to manage the use of public rights of way pursuant to K.S.A. 17-1902, and amendments thereto; or

(4) the rights and obligations of subsection (y) of K.S.A. 66-2005, and amendments thereto.

(d) For the purposes of this section:

(1) "Internet protocol enabled service" or "IP-enabled service" means any service, capability, functionality, or application using an internet protocol (IP) that enables an end user to send or receive a voice, data or video communication in an IP format.

(2) "Political subdivision" shall have the meaning ascribed to such term in K.S.A. 28-137b, and amendments thereto.

(3) "State agency" shall have the meaning ascribed to such term in K.S.A. 75-3701, and amendments thereto.

(4) "Voice over Internet Protocol" or "VoIP" is any service that:

(A) Uses an internet protocol (IP) to enable real-time, two-way voice communication that originates from, or terminates at, the user's location in an IP;

(B) utilizes a broadband connection from the user's location; and

(C) permits a user to receive a call that originates on the public switched telephone network (PSTN) and to terminate a call to the PSTN.

History: L. 2013, ch. 66, § 1; July 1.






Article 21 RURAL KANSAS SELF-HELP GAS ACT

66-2101 Definitions.

66-2101. Definitions. As used in K.S.A. 66-2101 through 66-2106, and amendments thereto, the following words and phrases shall have the following meanings:

(a) "Certificate" means authority granted to a natural gas public utility to transact business pursuant to chapter 66 of the Kansas Statutes Annotated, and amendments thereto, to include any certificated area, territory or exclusive service rights;

(b) "city limits" means the area within the defined corporate limits of an incorporated city;

(c) "existing gas service utility" means a natural gas public utility that presently owns, operates, maintains and is responsible for an existing gas service line that the public utility, or its predecessor in interest, constructed from its distribution system to the point of service physically located on the property being served and which is currently being used to provide the property with firm gas service. In no event will it include a natural gas public utility that merely owns, operates, maintains or is responsible for a meter or meter station and incidental pipeline connections;

(d) "firm gas service" means the level of gas service which obligates the natural gas public utility, unless otherwise agreed between the natural gas public utility and the customer, to provide their customer with an unlimited supply of gas, available at all times and delivered to the customer's property without interruption for any reason other than force majeure;

(e) "gas" means natural gas as the term is commonly understood in the natural gas industry to include the meanings ascribed to the terms "gas" and "natural gas" in chapter 66 of the Kansas Statutes Annotated, and amendments thereto;

(f) "gas provider" means any person that provides gas, gas transportation, gas supply management or other gas services and any related facilities associated with delivering gas to a rural gas user;

(g) "gas supply system" means any well, pipeline, plant tailgate, meter or other facility which is a source of gas or which is associated with the transportation, treatment, processing or delivery of gas;

(h) "person" means an individual, association or other legal entity;

(i) "public utility" means a natural gas public utility or common carrier as defined in chapter 66 of the Kansas Statutes Annotated, and amendments thereto;

(j) "rural gas service" means all activities necessary or convenient to procure, manage, transport and deliver gas to a rural gas user; and

(k) "rural gas user" means any person currently using natural gas from a wellhead or gathering facility for agricultural purposes on property they own, lease or operate that is located outside city limits and not presently receiving gas service from an existing gas service utility.

History: L. 2002, ch. 77, § 1; Apr. 25.



66-2102 Rural gas user, not public utility; notification to existing gas service utility.

66-2102. Rural gas user, not public utility; notification to existing gas service utility. Any rural gas user who desires to constructs its own pipeline connection to a gas supply system, and any gas provider assisting the rural gas user, shall not be considered a public utility. If the rural gas service is provided within an area where a public utility holds a certificate, the rural gas user or the rural gas user's gas provider shall first notify the existing gas service utility of their intent to provide rural gas service. If the public utility holding the certificated area is not an existing gas service utility, then the existence of such public utility and its certificate will not in any way limit the rural gas user or the rural gas user's provider in establishing and maintaining the rural gas service provided for by this act.

History: L. 2002, ch. 77, § 2; Apr. 25.



66-2103 Existing gas service utility to develop plans to provide gas; failure to provide or nonacceptance of plan.

66-2103. Existing gas service utility to develop plans to provide gas; failure to provide or nonacceptance of plan. (a) When notified pursuant to K.S.A. 66-2102, and amendments thereto, an existing gas service utility shall have 30 days to develop plans and propose an offer to the potential rural gas user for providing rural gas service. The proposed plan shall include plans for installing facilities, price of natural gas and projected completion date.

(b) Failure of the existing gas service utility to propose an offer or complete the project by the projected completion date pursuant to subsection (a), unless otherwise agreed to by the rural gas user and the existing gas service utility, shall cause the existing gas service utility to waive such utility's exclusive right to serve the rural user.

(c) If the potential rural gas user does not accept the offer presented by the existing gas service utility, the existing gas service utility shall release the rural gas user from the certificated area or may request from the state corporation commission a determination to approve the utility's plan or allow the rural gas user to use a different public utility or gas provider to provide rural gas service.

(d) Upon request for determination described in subsection (c) and upon receipt of the proposed plans from the existing gas service utility and from the rural gas user or their provider, the state corporation commission shall have 30 days to complete such determination.

History: L. 2002, ch. 77, § 3; Apr. 25.



66-2104 Rural gas users form nonprofit public utility in certificated area; no limitation.

66-2104. Rural gas users form nonprofit public utility in certificated area; no limitation. When two or more rural gas users combine pursuant to K.S.A. 66-104c, and amendments thereto, to operate as a nonprofit public utility (NPU), if the rural gas service is provided within an area where a public utility holds a certificate, the existence of such public utility and its certificate will not in any way limit the rural gas users, the NPU, or their gas provider, in establishing and maintaining the rural gas service provided for by this act.

History: L. 2002, ch. 77, § 4; Apr. 25.



66-2105 Rural gas service shall comply with pipeline safety laws.

66-2105. Rural gas service shall comply with pipeline safety laws. All providers of rural gas service under the provisions of K.S.A. 66-2101 through 66-2106, and amendments thereto, will comply with all applicable pipeline safety laws including rules and regulations adopted by the state corporation commission pursuant to K.S.A. 66-1,150, and amendments thereto.

History: L. 2002, ch. 77, § 5; Apr. 25.



66-2106 Citation of act.

66-2106. Citation of act. The provisions of K.S.A. 66-2101 through 66-2106, and amendments thereto, shall be known as the rural Kansas self-help gas act.

History: L. 2002, ch. 77, § 6; Apr. 25.






Article 22 GAS SAFETY AND RELIABILITY POLICY ACT

66-2201 Citation of act.

66-2201. Citation of act.  This act may be cited as the gas safety and reliability policy act.

History: L. 2006, ch. 99, § 1; July 1.



66-2202 Definitions.

66-2202. Definitions. For the purposes of this act:

(a) "GSRS" means gas system reliability surcharge;

(b) "appropriate pretax revenues" means the revenues necessary to produce net operating income equal to:

(1) The natural gas public utility's weighted cost of capital multiplied by the net original cost of eligible infrastructure system replacements, including recognition of accumulated deferred income taxes and accumulated depreciation associated with eligible infrastructure system replacements which are included in a currently effective GSRS;

(2) recover state, federal and local income  or excise taxes applicable to such income;

(3) recover depreciation expenses;

(c) "commission" means the state corporation commission;

(d) "eligible infrastructure system replacement" means natural gas public utility plant projects that:

(1) Do not increase revenues by directly connecting the infrastructure replacement to new customers;

(2) are in service and used and required to be used; and

(3) were not included in the natural gas public utility's rate base in its most recent general rate case;

(e) "natural gas public utility" shall have the same meaning respectively ascribed thereto by subsection (a) of K.S.A. 66-1,200, and amendments thereto;

(f) "natural gas utility plant projects" may consist only of the following:

(1) Mains, valves, service lines, regulator stations, vaults and other pipeline system components installed to comply with state or federal safety requirements as replacements for existing facilities;

(2) main relining projects, service line insertion projects, joint encapsulation projects and other similar projects extending the useful life or enhancing the integrity of pipeline system components undertaken to comply with state or federal safety requirements; and

(3) facility relocations required due to construction or improvement of a highway, road, street, public way or other public work by or on behalf of the United States, this state, a political subdivision of this state or another entity having the power of eminent domain provided that the costs related to such projects have not been reimbursed to the natural gas public utility;

(g) "GSRS revenues" means revenues produced through a GSRS exclusive of revenues from all other rates and charges.

History: L. 2006, ch. 99, § 2; July 1.



66-2203 Filing of petition with commission to establish or change a GSRS rate schedule; recovery of certain costs; procedure.

66-2203. Filing of petition with commission to establish or change a GSRS rate schedule; recovery of certain costs; procedure. (a) Notwithstanding any other provisions of chapter 66 of the Kansas Statutes Annotated, and amendments thereto, beginning July 1, 2006, a natural gas public utility providing gas service may file a petition and proposed rate schedules with the commission to establish or change GSRS rate schedules that will allow for the adjustment of the natural gas public utility's rates and charges to provide for the recovery of costs for eligible infrastructure system replacements. The commission may not approve a GSRS to the extent it would produce total annualized GSRS revenues below the lesser of $1,000,000 or ½% of the natural gas public utility's base revenue level approved by the commission in the natural gas public utility's most recent general rate proceeding. The commission may not approve a GSRS to the extent it would produce total annualized GSRS revenues exceeding 10% of the natural gas public utility's base revenue level approved by the commission in the natural gas public utility's most recent general rate proceeding. A GSRS and any future changes thereto shall be calculated and implemented in accordance with the provisions of K.S.A. 2015 Supp. 66-2202 through 66-2204, and amendments thereto. GSRS revenues shall be subject to a refund based upon a finding and order of the commission to the extent provided in subsections (e) and (h) of K.S.A. 2015 Supp. 66-2204, and amendments thereto.

(b) The commission shall not approve a GSRS for any natural gas public utility that has not had a general rate proceeding decided or dismissed by issuance of a commission order within the past 60 months, unless the natural gas public utility has filed for or is the subject of a new general rate proceeding.

(c) In no event shall a natural gas public utility collect a GSRS for a period exceeding 60 months unless the natural gas public utility has filed for or is the subject of a new general rate proceeding; except that the GSRS may be collected until the effective date of new rate schedules established as a result of the new general rate proceeding, or until the subject general rate proceeding is otherwise decided or dismissed by issuance of a commission order without new rates being established.

(d) Notwithstanding the 60-month filing deadlines in subsections (b) and (c), upon motion by a natural gas public utility, the commission may extend the 60-month deadline in subsections (b) and (c) for a period of up to 12 months as the commission determines reasonable or necessary.

History: L. 2006, ch. 99, § 3; L. 2011, ch. 51, § 2; July 1.



66-2204 GSRS charges; requirements; procedure; commission authority.

66-2204. GSRS charges; requirements; procedure; commission authority. (a) At the time that a natural gas public utility files a petition with the commission seeking to establish or change a GSRS, it shall submit proposed GSRS rate schedules and its supporting documentation regarding the calculation of the proposed GSRS with the petition and shall serve commission staff and the citizens utility ratepayer board with a copy of its petition, its proposed rate schedules and its supporting documentation.

(b) (1) When a petition, along with any associated proposed rate schedules, is filed pursuant to the provisions of K.S.A. 2015 Supp. 66-2202 through 66-2204, and amendments thereto, the commission shall conduct an examination of the proposed GSRS;

(2) the staff of the commission shall examine information of the natural gas public utility to confirm that the underlying costs are in accordance with the provisions of K.S.A. 2015 Supp. 66-2202 through 66-2204, and amendments thereto, and to confirm proper calculation of the proposed charge. The staff shall submit a report regarding its examination to the commission not later than 60 days after the petition is filed. No other revenue requirement or ratemaking issues may be examined in consideration of the petition or associated proposed rate schedules filed pursuant to the provisions of K.S.A. 2015 Supp. 66-2202 and 66-2204, and amendments thereto;

(3) the commission may hold a hearing on the petition and any associated rate schedules and shall issue an order to become effective not later than 120 days after the petition is filed; and

(4) if the commission finds that a petition complies with the requirements of K.S.A. 2015 Supp. 66-2202 through 66-2204, and amendments thereto, the commission shall enter an order authorizing the natural gas public utility to impose a GSRS that is sufficient to recover appropriate pretax revenue, as determined by the commission pursuant to the provisions of K.S.A. 2015 Supp. 66-2202 through 66-2204, and amendments thereto.

(c) A natural gas utility may effectuate a change in its rate pursuant to the provisions of this section no more often than once every 12 months.

(d) In determining the appropriate pretax revenue, the commission shall consider only the following factors:

(1) The net original cost of eligible infrastructure system replacements. The net original cost shall be defined as the original cost of eligible infrastructure system replacements less associated retirements of existing infrastructure;

(2) the accumulated deferred income taxes associated with the eligible infrastructure system replacements;

(3) the accumulated depreciation associated with the eligible infrastructure system replacements;

(4) the current state, federal and local income tax or excise rates;

(5) the natural gas public utility's actual regulatory capital structure as determined during the most recent general rate proceeding of the natural gas public utility;

(6) the actual cost rates for the natural gas public utility's debt and preferred stock as determined during the most recent general rate proceeding of the natural gas public utility;

(7) the natural gas public utility's cost of common equity as determined during the most recent general rate proceeding of the natural gas public utility;

(8) the current depreciation rates applicable to the eligible infrastructure system replacements; and

(9) in the event information pursuant to paragraphs (5), (6) and (7) are unavailable and the commission is not provided with such information on an agreed-upon basis, the commission shall utilize the average of the recommendations contained in the testimony submitted by the natural gas public utility and commission staff during the most recent general rate proceeding of the natural gas public utility to determine the capital structure, recommended cost rates for debt and preferred stock and recommended cost of common equity to determine the average weighted cost of capital.

(e) (1) The monthly GSRS charge shall be allocated among the natural gas public utility's classes of customers in the same manner as costs for the same type of facilities was allocated among classes of customers in the natural gas public utility's most recent general rate proceeding. If that allocation is not available or determinable, the commission shall utilize the average of the recommendations contained in the testimony submitted by the natural gas public utility and the commission staff regarding class allocation of costs. A GSRS shall be charged to customers as a monthly fixed charge and not based on volumetric consumption. Such monthly charge shall not increase more than $.40 per residential customer over the base rates in effect for the initial filing of a GSRS. Thereafter, each filing shall not increase the monthly charge more than $.40 per residential customer over the most recent filing of a GSRS;

(2) at the end of each twelve-month calendar period the GSRS is in effect, the natural gas public utility shall reconcile the differences between the revenues resulting from a GSRS and the appropriate pretax revenues as found by the commission for that period and shall submit the reconciliation and a proposed GSRS adjustment to the commission for approval to recover or refund the difference, as appropriate, through adjustments of the GSRS charge.

(f) (1) A natural gas public utility that has implemented a GSRS pursuant to the provisions of K.S.A. 2015 Supp. 66-2202 through 66-2204, and amendments thereto, shall file revised rate schedules to reset the GSRS to zero when new base rates and charges become effective for the natural gas public utility following a commission order establishing customer rates in a general rate proceeding that incorporates in the utility's base rates, subject to subsections (h) and (i), eligible costs previously reflected in the currently effective GSRS;

(2) upon the inclusion in a natural gas public utility's base rates subject to subsections (h) and (i) of eligible costs previously reflected in a GSRS, the natural gas public utility shall immediately thereafter reconcile any previously unreconciled GSRS revenues as necessary to ensure that revenues resulting from the GSRS match as closely as possible the appropriate pretax revenues as found by the commission for that period.

(g) A natural gas public utility's filing of a petition or change to a GSRS pursuant to the provisions of K.S.A. 2015 Supp. 66-2202 through 66-2204, and amendments thereto, shall not be deemed to be a rate increase for purposes of K.S.A. 66-117, and amendments thereto.

(h) Commission approval of a petition, and any associated rate schedules, to establish or change a GSRS pursuant to the provisions of K.S.A. 2015 Supp. 66-2202 through 66-2204, and amendments thereto, shall in no way be binding upon the commission in determining the ratemaking treatment to be applied to eligible infrastructure system replacements during a subsequent general rate proceeding when the commission may undertake to review the reasonableness and prudence of such costs. In the event the commission disallows, during a subsequent general rate proceeding, recovery of costs associated with eligible infrastructure system replacements previously included in a GSRS, the natural gas public utility shall offset its GSRS in the future as necessary to recognize and account for any such over collections.

(i) Nothing in this section shall be construed as limiting the authority of the commission to review and consider infrastructure system replacement costs along with other costs during any general rate proceeding of any natural gas public utility.

History: L. 2006, ch. 99, § 4; July 1.






Article 23 NUCLEAR GENERATING FACILITY SECURITY GUARDS

66-2301 Citation of act.

66-2301. Citation of act. The provisions of K.S.A. 2015 Supp. 66-2301 through 66-2305, and amendments thereto, may be cited as the nuclear generating facility security guard act.

History: L. 2006, ch. 27, § 1; July 1.



66-2302 Definitions.

66-2302. Definitions. As used in this act:

(a) "Armed nuclear security guard" means a security guard who works at a nuclear generating facility, who is employed as part of the security plan approved by the nuclear regulatory commission and who meets the requirements mandated by the nuclear regulatory commission for carrying a firearm;

(b) "nuclear generating facility" means an electric power generating facility that is owned by an electric utility or a consortium of electric utilities and that produces electricity by means of a nuclear reactor and includes the property on which the facility is located;

(c) "electric utility" means every public utility as defined by K.S.A. 66-104, and amendments thereto, which owns, controls, operates or manages any equipment, plant or generating machinery for the production, transmission, delivery or furnishing of electricity or electric power;

(d) "enter" means the intrusion of any part of any instrument or any part of a person's body inside of a nuclear generating facility or a structure or fenced yard of a nuclear generating facility;

(e) "entering or remaining unlawfully" means an act by a person who enters or remains in or on a nuclear generating facility or a structure or fenced yard of a nuclear generating facility if that person's intent for entering or remaining is not licensed, authorized or otherwise privileged;

(f) "structure or fenced yard" means any structure, fenced yard, wall, building or other similar barrier or any combination of structures, fenced yards, walls, buildings or other barriers that surrounds a nuclear generating facility and that is posted with signage indicating it is a felony to trespass.

History: L. 2006, ch. 27, § 2; July 1.



66-2303 Criminal trespass on nuclear generating facility; penalty.

66-2303. Criminal trespass on nuclear generating facility; penalty. (a) Criminal trespass on a nuclear generating facility is either:

(1) Knowingly entering or remaining unlawfully in or on a nuclear generating facility; or

(2) knowingly entering or remaining unlawfully within a structure or fenced yard of a nuclear generating facility.

(b) Criminal trespass on a nuclear generating facility is a severity level 6, person felony.

History: L. 2006, ch. 27, § 3; July 1.



66-2304 Nuclear security guard; use of force; use of deadly force, when.

66-2304. Nuclear security guard; use of force; use of deadly force, when. (a) An armed nuclear security guard is justified in using physical force against another person at a nuclear generating facility or structure or fenced yard of a nuclear generating facility if the armed nuclear security guard reasonably believes that such force is necessary to prevent or terminate the commission or attempted commission of criminal damage to property as defined in subsection (a)(1) of K.S.A. 2015 Supp. 21-5813, and amendments thereto, criminal use of weapons as defined in subsections (a)(1) through (a)(6) of K.S.A. 2015 Supp. 21-6301 or subsection (a)(1) through (a)(5) of K.S.A. 2015 Supp. 21-6302, and amendments thereto, or criminal trespass on a nuclear generating facility under K.S.A. 2015 Supp. 66-2303, and amendments thereto.

(b) Notwithstanding the provisions of K.S.A. 2015 Supp. 21-5222, 21-5223, 21-5225, 21-5227 and 21-5228, and amendments thereto, an armed nuclear security guard is justified in using physical force up to and including deadly physical force against another person at a nuclear generating facility or structure or fenced yard of a nuclear generating facility if the armed nuclear security guard reasonably believes that such force is necessary to:

(1) Prevent the commission of manslaughter as defined in K.S.A. 2015 Supp. 21-5404 or 21-5405, and amendments thereto, murder in the first degree as defined in K.S.A. 2015 Supp. 21-5402, and amendments thereto, murder in the second degree as defined in K.S.A. 2015 Supp. 21-5403, and amendments thereto, aggravated assault as defined in subsection (b) of K.S.A. 2015 Supp. 21-5412, and amendments thereto, kidnapping as defined in subsection (a) of K.S.A. 2015 Supp. 21-5408, and amendments thereto, aggravated kidnapping as defined in subsection (b) of K.S.A. 2015 Supp. 21-5408, and amendments thereto, aggravated burglary as defined in subsection (b) of K.S.A. 2015 Supp. 21-5807, and amendments thereto, arson as defined in subsection (a) of K.S.A. 2015 Supp. 21-5812, and amendments thereto, aggravated arson as defined in subsection (b) of K.S.A. 2015 Supp. 21-5812, and amendments thereto, aggravated robbery as defined in subsection (b) of K.S.A. 2015 Supp. 21-5420, and amendments thereto; or

(2) defend oneself or a third person from the use or imminent use of deadly physical force.

(c) Notwithstanding any other provision of this act, an armed nuclear security guard is justified in threatening to use physical or deadly physical force if and to the extent a reasonable armed nuclear security guard believes it necessary to protect oneself or others against another person's potential use of physical force or deadly physical force.

(d) No armed nuclear security guard, employer of an armed nuclear security guard or owner of a nuclear generating facility shall be subject to civil liability for conduct of an armed nuclear security guard which is justified pursuant to this act.

History: L. 2006, ch. 27, § 4; L. 2011, ch. 91, § 31; July 1.

Section was also amended by L. 2011, ch. 30, § 249, but that version was repealed by L. 2011, ch. 91, § 41.



66-2305 Nuclear security guard; detaining suspect; defense.

66-2305. Nuclear security guard; detaining suspect; defense. (a) An armed nuclear security guard, with reasonable belief, may detain in or on a nuclear generating facility or a structure or fenced yard of a nuclear generating facility in a reasonable manner and for a reasonable time any person who is suspected of or attempting to commit any of the crimes specified under subsection (a) or (b) of K.S.A. 2015 Supp. 66-2304, and amendments thereto, for the purpose of summoning a law enforcement officer.

(b) Reasonable belief of an armed nuclear security guard is a defense to a civil or criminal action against an armed nuclear security guard, such guard's employer or any owner of the nuclear generating facility where such guard is employed for false arrest, false or unlawful imprisonment or wrongful detention.

History: L. 2006, ch. 27, § 5; July 1.









Chapter 68 ROADS AND BRIDGES

Article 1 GENERAL PROVISIONS

68-101 Definitions.

68-101. Definitions. Unless the context clearly indicates otherwise, the following terms shall have the meanings herein ascribed to them wherever they appear in chapter 68 of the Kansas Statutes Annotated, and amendments thereto:

(a) "Highway commissioners," "township board of highway commissioners," "township commissioners," "township board," or "township governing body" means the governing body of the township composed of the township trustee, the township clerk and the township treasurer.

(b) "Class A roads" means all roads in county unit road counties, not designated as part of the county primary or county major collector road systems nor as part of the state or federal road systems. "Class A roads" shall include the roads formerly under the jurisdiction of the township, unless otherwise designated and classified by the county engineer and the board of county commissioners.

(c) "County roads" means all roads designated as such by the board of county commissioners, including roads on the county major collector road system, class A roads in county road unit counties and federal aid classified routes that extend from major or minor collectors into the area between urban or urbanized limits and city limits, as defined in title 23 of the code of federal regulations.

(d) "State roads" and "state highways" means all roads designated as a part of the state highway system by the secretary of transportation.

(e) "Township roads" means all roads within a township not within a county road unit county other than federal, state, and county roads.

History: L. 1911, ch. 248, § 1; R.S. 1923, 68-101; L. 1961, ch. 299, § 1; L. 1975, ch. 427, § 71; L. 2005, ch. 84, § 2; L. 2006, ch. 76, § 1; July 1.



68-102 Laying out, altering or vacating roads.

68-102. Laying out, altering or vacating roads. (a) Upon petition of any adjacent landowner, the board of county commissioners may lay out, alter or vacate a road.  The board of county commissioners also may layout or alter any road when deemed necessary by the board.

(b) The board of county commissioners may vacate any road in the county whenever the board determines such road is not a public utility by reason of neglect, nonuse, or inconvenience or from other cause or causes such road has become practically impassable and the necessity for such road as a public utility does not justify the expenditure of the necessary funds to repair such road or put the same in condition for public travel.

(c) Notice of the laying out, alteration or vacation of any road shall be given in the manner provided by K.S.A. 68-102a, and amendments thereto.

History: L. 1911, ch. 248, § 2; R.S. 1923, 68-102; L. 1931, ch. 243,§ 1; L. 1945, ch. 265, § 1; L. 1951, ch. 374, § 1; L. 1997, ch. 74, § 5; L. 1999, ch. 146, § 1; July 1.



68-102a Same; notice.

68-102a. Same; notice. Before any road is laid out, altered or vacated without the presentation of a petition, the county clerk shall give notice of the proposed action by publication once in the official county newspaper and by sending notice by certified mail to each owner of property adjoining the road, at the address where the owner's tax statement is sent. The notice shall set forth a description of the road proposed to be laid out, altered or vacated. Proceedings for the award of damages, if any, to the property owners affected by such action, and any appeal therefrom, shall be made in the same manner as provided in K.S.A. 68-107, and amendments thereto. Any person or persons may make written application to the county commissioners for payment for damage to property caused by such action. The county commissioners shall not award damages unless there has been filed with the county clerk, within 12 months after the entering of the order laying out, altering or vacating such road, a written application giving a description of the premises for which damages or compensation are claimed. The county commissioners shall determine the amount of damage sustained, if any, by such claimant. All applications for damages shall be forever barred unless they are presented as provided by this act.

History: L. 1931, ch. 243, § 2; L. 1981, ch. 173, § 67; L. 1999, ch. 146, § 2; July 1.



68-103 Petition, contents.

68-103. Petition, contents. All petitions for laying out or altering a road shall specify the place of beginning, the intermediate points, if any, and the place of termination of such road.

History: L. 1911, ch. 248, § 3; May 22; R.S. 1923, 68-103.



68-104 Viewers; notice of view; duties of county surveyor.

68-104. Viewers; notice of view; duties of county surveyor. (a) Upon presentation of any petition for a road, or for the alteration or vacation of any road, to the county commissioners, at any regular session of their board, it shall be the duty of such commissioners, if they find the petition to be a legal one, and that the proper bond has been filed, to appoint three disinterested householders of the county as viewers with such commissioners, who may act as viewers of such road, and the county clerk shall give notice by advertisement set up in the county clerk's office and in every municipal township through which any part of such road is designed to be laid out, altered, or vacated, for at least 20 days, and by publication for two consecutive weeks in a newspaper of general circulation in the county, setting forth that such petition has been presented, giving the substance thereof, and that the commissioners or the viewers, on the day designated, which shall not be more than 20 days after the date of the second publication in the newspaper of the notice herein required, will proceed to view the* such road, and give all parties a hearing.

(b) They shall also cause a record of such notice to be entered on their journal by the county clerk. They shall issue an order directing the county surveyor to meet with them at the time and place named in such notice to survey such road. In case of failure to meet on the day designated, they may meet on the following day, without further notice; and in case of failure to meet within the time herein specified, new notice shall be given as hereinbefore provided; that in all applications for the location, change and relocation of any road to be located upon or along any section line, and the petition shall so state, and shall specify the section lines to be followed, the place of beginning and the place of ending, the survey may be dispensed with, and in case the owners of the lands taken agree in writing to the proposed location, relocation, or change, and the commissioners are satisfied that the location, relocation or change prayed for is practicable, and can be made without unreasonable expense, they may dispense with the viewing of such location, relocation or change of road, and shall order the same to be surveyed, platted and opened, and shall also direct the county surveyor to note such location, relocation or change of roads upon the road records of such county surveyor's office.

History: L. 1911, ch. 248, § 4; May 22; L. 2011, ch. 49, § 25; July 1.

* The word "the" should have been stricken.



68-105 Notice by petitioner; affidavits of service; filing.

68-105. Notice by petitioner; affidavits of service; filing. It shall be the duty of at least one of the petitioners to cause six days' notice to be given in writing to the owner or owners or their agents, if residing in the county, or if such owner be a minor, idiot or insane person, then to the guardian of such person, if a resident of the county, through whose land such road is proposed to be laid out and established, and also six days' notice to the county surveyor of the time and place of meeting, as specified in the notice of the commissioners. Copies of said notice of lands, with affidavits of service attached, shall be filed in the county clerk's office before said road shall be established.

History: L. 1911, ch. 248, § 5; May 22; R.S. 1923, 68-105.



68-106 Viewing, surveying, laying out, altering or vacating road; assessment of damages; application for damages, when; filing, survey and plat.

68-106. Viewing, surveying, laying out, altering or vacating road; assessment of damages; application for damages, when; filing, survey and plat. It shall be the duty of the commissioners or said viewers or a majority of them, and the county surveyor to meet at the time and place specified in the notice aforesaid, or on the following day thereafter, and they may, if they deem it necessary, take to their assistance two suitable persons as chain carriers and one as marker, and then proceed to view, survey, lay out, alter or vacate the road as prayed for in said petition, or as nearly so as a good road can be made at a reasonable expense, taking into consideration the utility, convenience and inconvenience, and expense which will result to individuals as well as to the public, if such road, or any part thereof, shall be established and opened or altered.

Said commissioners or viewers shall also assess and determine the amount of damages sustained by any person or persons through whose premises the said road is proposed to be established. Such commissioners or viewers shall not assess or award damages or compensation to any person or persons in consequence of the opening of said road, unless the owner or owners, or their agents, or guardians, having been duly notified as provided in this act of the applications and proceedings by which their property is sought to be appropriated or damaged, shall have filed a written application with said commissioners, giving a description of the premises on which damages or compensation are claimed, at the time of said view and hearing, as hereinbefore provided for: Provided, That in case any person has not received the notice of the view of said road, as hereinbefore provided for, he may at any time within twelve months after the location of said road file an application for damages with the county commissioners, who shall determine the amount of damages sustained by such claimant; and all applications for damages shall be forever barred unless they are presented as provided for in this act. If the commissioners or viewers, after viewing such proposed road, shall so direct, the county surveyor shall survey the said road under their direction, and cause the same to be conspicuously marked throughout, noting the courses and distances.

He shall also make out and deliver to the county clerk, without delay, a correct and certified return of the survey of the said road, and a plat of the same, and the said commissioners or viewers shall make out and sign a certificate stating their opinion in favor of or against the establishment, alteration or vacation of said road or any part thereof, and set forth the reason of the same, which certificate shall be filed with the county clerk on or before the first day of the session of the commissioners then next ensuing; and at such session next ensuing the said commissioners shall, if they conclude that said road should be established, altered, or vacated, and no legal objections appear against the same, and they are satisfied that such road will be of public utility, enter an order upon their records that said road, survey and plat be recorded in the office of the county surveyor and from thence forth said road shall be considered a public highway, and the county surveyor shall issue his order to the trustees of the respective townships in which said road is located, directing them to cause the same to be opened for the public travel at the time and in the manner indicated by him; but if the commissioners conclude that such road as applied for is unnecessary or impracticable, then no further proceedings shall be had thereon and the obligor or obligors on the bond securing costs shall be liable for the full amount of all costs accrued by reason of the view of said road.

History: L. 1911, ch. 248, § 6; May 22; R.S. 1923, 68-106.



68-107 Separate certificates of damages assessed; appeal from award; benefit district assessment in counties between 30,000 and 90,000; notice and hearing; appeal.

68-107. Separate certificates of damages assessed; appeal from award; benefit district assessment in counties between 30,000 and 90,000; notice and hearing; appeal. It shall be the duty of the commissioners or viewers, at the same time that they make their certificate of the view, if favorable, to make also a separate certificate, in writing stating the amount of damage, if any, by them assessed, and to whom, and submit therewith the written application upon which the assessments have been made.

Any person feeling aggrieved by the award of damages made by the board of county commissioners may appeal from the decisions of said board of county commissioners to the district court pursuant to K.S.A. 60-2101. In all counties having a population of not less than thirty thousand (30,000) and not more than ninety thousand (90,000) inhabitants, if the commissioners or viewers shall find that damages are sustained by owners of the land through which such road is located or opened, and if they find that certain special benefits are derived by the land in the vicinity of the road as well as by the public or the county at large, then they shall fix the limits of the benefit district embracing such real estate as they find to be specially benefited and assess a part of the damages allowed against such benefit district. Such certificate of commissioners or viewers shall contain the correct description of each piece or parcel of private property taken, if any, and the value thereof, and of each piece of property damaged, and the amount of damages thereto for which compensation is to be paid as ascertained by the viewers or commissioners as above provided. Such benefit district shall extend back not less than one hundred feet and not more than twelve hundred feet from either side of the proposed road. If the land on either side of said proposed road be platted into lots or blocks, then the benefit district as to such platted land shall not extend more than one-half (1/2) block with a maximum distance of three hundred (300) feet on the side or sides of the road where such land is so platted. The commissioners or viewers shall proceed to assess benefits equal to the amount of damages in the following manner:

(1) Such an amount as they find shall be paid by the county.

(2) The remainder of the damages shall be assessed against the land in the benefit district as established, in the manner provided by this section in such amounts and in such proportions against the various tracts of land exclusive of improvements as they find such tracts of lands are benefited by the opening or location of such road. It shall be the duty of the commissioners or viewers at the same time that they make their certificate of review, if favorable, to make also a separate certificate in writing stating the amount of the damages, if any, by them assessed and to whom, and submit therewith the written application upon which the assessments have been made and at the same time submit a certificate showing the manner in which the damages are to be paid by the levying of benefits against the various tracts of land within the benefit district, which has been by them established in connection with and as a part of such proceedings and the manner of payment of such benefits.

In case a part of a tract of land is taken from which damages are allowed and benefits assessed against the remaining portion of such tract, then such part of the damages as may be necessary shall be applied to pay off and have discharged of record any taxes or mortgages on such condemned land and the owner of said land may have the remainder of the damages, if any, offset against the benefits assessed against such owner's remaining land in the benefit district, or so much thereof as may be required to pay such benefits in full. Benefits assessed may be paid in full without interest within thirty (30) days from date of final determination of the amount thereof. If not paid within such period of time, then they may be paid in the same manner as are general taxes, except that they shall be due in equal amounts over not to exceed five (5) years and the unpaid portions thereof shall bear interest at not to exceed six percent per annum, payable annually, which manner of payment and rate of interest shall be fixed by the board of county commissioners.

The net amount of damage to be paid to acquire such land so condemned shall be advanced by the county from its general fund and it shall thereafter receive and collect benefits in the manner provided for above and place the same with interest thereon to the credit of its general fund. The county commissioners shall thereupon set a day for a hearing in connection with the establishment of the benefit district and the fixing of damages and benefits, which date of hearing shall be not less than three weeks subsequent to the date of the fixing of such damages and benefits. It shall thereupon be the duty of the county clerk to insert in the official county paper an appropriate notice of the time, place and purpose of such hearing, which notice shall appear in such official county paper at least twice and the date of the last notice shall be at least three days before the date set for the hearing. The county clerk shall also mail to the owner of each tract of land, for which damages have been allowed, or against which benefits have been assessed, a copy of the proceedings, insofar as the fixing of the benefit district and of damages and benefits is concerned, and which notice shall also set forth the time and place and purpose of the hearing. This notice shall be mailed at least five days before the date of the hearing to all owners of the land taken or within the benefit district, as shown by the records in the office of the county treasurer, at the last address given at the time of the payment of the taxes. Failure to receive said notice shall not affect the validity of any of these proceedings. Copies of said notice with an affidavit or affidavits of service attached shall be filed in the county clerk's office before the date of the final hearing. Upon the date provided for above there shall be a final hearing before the county commissioners or viewers, at which time said findings contained in said certificate of view shall be considered and a final order entered in the record of the county commissioners, which may amend, modify, approve or disapprove the findings contained in the certificate of the commissioners or viewers.

Any person feeling aggrieved by the orders made by the board of county commissioners or viewers, may appeal from the decision of said board of county commissioners or viewers to the district court  pursuant to K.S.A. 60-2101. If no appeal to the district court is taken within  the time prescribed by K.S.A. 60-2101, the assessment shall become final.

History: L. 1911, ch. 248, § 7; R.S. 1923, 68-107; L. 1933, ch. 234, § 1; L. 1941, ch. 307, § 1; L. 1945, ch. 266, § 1; L. 1951, ch. 374, § 2; L. 1977, ch. 105, § 21; July 1.



68-109 Road on county or city line; petition; viewers; filing survey and plat.

68-109. Road on county or city line; petition; viewers; filing survey and plat. When it shall become necessary to establish a road on a county line, the inhabitants along such line may petition the board of commissioners of their respective counties for a view of said road in the manner hereinbefore provided; and it shall be the duty of the board of commissioners for each of the counties interested to act as viewers, or they may appoint three disinterested householders of the county, and they or a majority of each of them shall meet at the time and place named in the order of the county interested as in alphabetical order, together with the county surveyor of such county, and the commissioners or viewers shall assess all damages, and shall in all respects be governed by the preceding provisions of this act; and the commissioners or viewers and surveyor aforesaid shall make their report and certificate, in writing, for or against such road, which shall be filed and recorded in each of the counties as hereinbefore provided for. And when it shall become necessary to establish a road on the line of any city, the board of commissioners of the county, together with three householders appointed by the corporate authorities of such city, shall act as a board of viewers, who shall proceed as directed herein to lay off a road of the width that may be agreed upon by said commissioners and said corporate authorities, half on the side of the city and the other half on the side of the county, or the county commissioners and the viewers appointed by the corporate authorities may act separately in laying off so much of said road as lies within their respective jurisdictions; and the certificate of said commissioners in regard to said road and the survey and plat of the same shall be filed and recorded as in other cases, and said road shall be opened in the manner hereinbefore provided for.

History: L. 1911, ch. 248, § 9; R.S. 1923, 68-109; L. 1961, ch. 299, § 3; June 30.



68-110 Compensation of commissioners; viewers, chainmen, flagmen and markers; payment of costs and expenses.

68-110. Compensation of commissioners; viewers, chainmen, flagmen and markers; payment of costs and expenses. All persons required to render services under chapter 68 of the Kansas Statutes Annotated, and acts amendatory thereof or supplemental thereto, shall receive compensation for each day they shall necessarily be employed, as follows, to wit: On the part of the board of county commissioners while acting as viewers, the usual salary as a county commissioner and their actual expense in going to and returning from such view. Viewers, other than members of the board of county commissioners, chain carriers, flagmen, markers, and such other labor as may be necessary, shall receive the usual prevailing wages for such employees, as determined by the board of county commissioners. The payment of said services shall be charged as costs and expenses, and paid as other costs and expenses, on the order of the commissioners:Provided, That the surveyor shall be paid for his services in the manner prescribed by law.

History: L. 1911, ch. 248, § 10; R.S. 1923, 68-110; L. 1961, ch. 299, § 4; June 30.



68-113 State-line roads; establishment; width limitation.

68-113. State-line roads; establishment; width limitation. The boards of county commissioners of counties along the state line may establish a road in the state of Kansas along such state line in the manner provided by law for the laying out of other public highways: Provided,That the portion of the road established and located on the Kansas side of the state line shall not exceed sixty (60) feet in width: Provided further, The adjacent state shall make provision for the establishing of its proportionate share of such road.

History: L. 1915, ch. 292, § 1; R.S. 1923, 68-113; L. 1961, ch. 299, § 5; June 30.



68-114 Proceedings for change in roads; eminent domain.

68-114. Proceedings for change in roads; eminent domain. When it is found necessary to lay out, relocate, alter, widen or vacate a road or highway for the purpose of eliminating sharp turns or other dangerous places, or for the proper construction of a highway, or for the extension of a bridge or culvert, the board of county commissioners shall by order of said board lay out, relocate, alter or widen a public road and may vacate an existing road.  All land required for the laying out, widening or altering of a road shall be acquired by the board of county commissioners by purchase, donation or, if the owner or owners of the land shall refuse to sell or donate said land, by exercise of the right of eminent domain pursuant to article 5 of chapter 26 of Kansas Statutes Annotated.

History: L. 1921, ch. 220, § 1; R.S. 1923, 68-114; L. 1976, ch. 293, § 1; July 1.



68-115 Opening and repair of roads by county engineer or township trustee; drains and ditches; penalty for obstruction; compensation for road building material taken; appeal.

68-115. Opening and repair of roads by county engineer or township trustee; drains and ditches; penalty for obstruction; compensation for road building material taken; appeal. (a) Except as provided by subsection (b), it shall be the duty of each and every county engineer to open or cause to be opened all state and county roads and of each and every township trustee to open or cause to be opened all mail routes and township roads which have been or may hereafter be laid out or established through any part of the respective county or township. Notice of such action shall be given to the owner or owners, or their agent or agents, if residing in the county, or, if such owner is incapacitated, to the guardian of such person, if a resident of the county, through whose inclosed or cultivated lands such road is laid out or established. Such notice shall direct such property owners to open such road through their lands within 90 days after service of such notice. If the person or persons so notified do not open such road within the time stated in such notice, it shall be lawful and it is hereby made the duty of such county engineer on state and county roads and of such trustee on township roads and mail route roads to respectively enter upon such property and open such roads. If such notice is given between the March 1, and October 1, the notice shall designate the next following January 1, as the time of opening such road. And the county engineer or township trustee respectively shall keep the same in repair, and remove or cause to be removed all obstructions that may be found therein. The township trustee and the county engineer are hereby authorized to enter upon any land near or adjoining such public road, to dig and carry away any gravel, sand, stone, clay, gypsum or any other road-building material and to purchase any timber which may be necessary to improve or repair the road, and to enter upon any land adjoining or lying near such road, to make such drains or ditches through the same as the county engineer or township trustee deems necessary for the benefit of the roads, doing as little damage to the lands as the nature of the case and the public good will permit. The drains and ditches thus made shall be kept open if necessary by the township trustee or county engineer and shall not be obstructed by the owner or occupants of the land or by any other person, under the penalty of being fined not exceeding $10 for each offense.

The owner of any gravel, sand, stone, clay, gypsum or any other road-building material taken, or the owner of the land through which ditches or drains may be made, as herein provided, or the owner of the crops thereon, shall be allowed a fair and reasonable compensation for the material so taken or for any injuries the lands or crops may sustain in consequence of the making of such drains or ditches.  The amount of such compensation shall be determined, allowed and paid by the highway commissioners in event such material is used upon a mail route or a township road, and determined, allowed and paid by the board of county commissioners of the county when such material is used upon a county or state road. Such claims shall be allowed and paid in the same manner as other ordinary claims against the county or township and the claimant shall have the same right of appeal as is now provided by law in other cases.

(b) If the owner of any property adjacent to or abutting a township road which has been laid out but not opened prior to the effective date of this act desires to have such road opened, it shall be the duty of such owner to open such road. Such property owner shall establish a maintainable road bed and drainage in accordance with the standards established by the township board pursuant to K.S.A. 68-115a. Thereafter, it shall be the duty of the township board to maintain such road as required by subsection (a).

If the owner of any property adjacent to or abutting a township road which has been opened prior to the effective date of this act, but such road has not been maintained by the township for at least 20 years or has not been regularly used by the general public and the owner desires to have the road maintained for general public use, it shall be the duty of such owner to establish a maintainable road bed and drainage in accordance with the standards established by the township board pursuant to K.S.A. 68-115a. Thereafter, it shall be the duty of the township board to maintain such road as required by subsection (a).

If there is a dispute between landowners regarding the location of a township road, the county engineer shall determine the location of the road.

History: L. 1911, ch. 248, § 11; R.S. 1923, 68-115; L. 1995, ch. 232, § 1; L. 1997, ch. 153, § 2; July 1.



68-115a Township minimum maintenance roads.

68-115a. Township minimum maintenance roads. The township board of each township may establish by resolution of the board minimum standards for road beds and road drainage.

History: L. 1995, ch. 232, § 2; May 4.



68-116 Prescribed width of county roads; hedges; increase of width, when.

68-116. Prescribed width of county roads; hedges; increase of width, when. The width of all county roads shall be determined by the viewers at the time of establishing the same, and shall not be more than one hundred and twenty (120) nor less than sixty (60) feet and in cases where a growing hedge or permanent improvement on or near one side of the proposed road precludes the road being laid equally on both sides of the line, the viewers may establish all or any part of said road on the side of the section line not encumbered by such improvement. The board of county commissioners shall have authority to increase the prescribed width of any existing county road or highway in any county where such board of county commissioners deem it necessary for public safety, or proper construction of such road or highway, and shall have authority to lay out, establish and construct new county roads and highways in excess of the width prescribed in the preceding sentence where necessary for public safety, or for the proper construction of such road or highway.

History: L. 1911, ch. 248, § 12; R.S. 1923, 68-116; L. 1933, ch. 96, § 1 (Special Session); L. 1957, ch. 353, § 1; L. 1963, ch. 331, § 1; June 30.



68-117 Access to public highway, when; petition; width of road and plat; payment of expenses.

68-117. Access to public highway, when; petition; width of road and plat; payment of expenses. Whenever the premises of any person shall be so completely surrounded by adjoining lands, the property of others or by such lands and water, as to be without access to any public highway, then such person may petition the board of county commissioners of the county in which such premises lie for a road, and one road only, through some portion of the adjoining lands. The petition shall set forth the use and purposes of such proposed road. Upon presentation of such petition, the commissioners shall proceed in accordance with the provisions of K.S.A. 68-101 to 68-110, both sections inclusive, and K.S.A. 68-115 and 68-116, to lay out such road, make returns of plats, and allow damages, if any should be held or allowed:Provided, Said road shall not be less than forty (40) feet nor more than one hundred (100) feet in width and shall be laid out upon the quarter or quarter-quarter section lines when practicable.

The said road when so ordered by the board of county commissioners shall be platted and recorded in the office of the register of deeds and shall become a public way, subject to restrictions contained in the petition:And provided further, That the owner or owners, their grantees, successors or assigns, of the land specifically benefited by the establishment of such public road, shall forthwith pay all expenses of establishing said road, including all damages, if any should be held or allowed and thereafter forever maintain and keep the same in repair and without any expense or liability to the township or other municipality in which such road is so laid out and established.

History: L. 1911, ch. 248, § 13; L. 1913, ch. 261, § 1; L. 1915, ch. 291, §1; R.S. 1923, 68-117; L. 1961, ch. 299, § 6; L. 1967, ch. 352, § 1; July 1.



68-117a Counties having a township of 10,000 or over with no city or town; petition for laying out, viewing or altering roads; bond.

68-117a. Counties having a township of 10,000 or over with no city or town; petition for laying out, viewing or altering roads; bond. In all counties in which there is a township with a population of ten thousand or more outside of the limits of any incorporated city or town, applications for laying out roads, or for viewing, reviewing, widening or altering any road, shall be by petition to the board of county commissioners signed by the owners of not less than fifty percent of the land abutting that part of the road sought to be laid out, viewed, reviewed, widened or altered; and one or more of the signers of any petition presented as aforesaid shall enter into a bond with sufficient sureties payable to the state of Kansas for the use of the county, to be approved by the board of county commissioners, conditioned that the persons signing such bonds shall pay into the treasury of the county the amount of all costs and expenses accruing on said location, view, review, widening or alteration in case the proceedings had in pursuance of said petition shall not be finally confirmed and established; and on neglect or refusal of the persons so bound, after a liability shall have accrued, the county clerk of the county shall collect or cause to be collected such costs and expenses, and pay the same into the county treasury.

History: L. 1947, ch. 352, § 1; April 15.



68-117b Same; benefit district; damages; abandonment of proceedings, when; assessment of benefits.

68-117b. Same; benefit district; damages; abandonment of proceedings, when; assessment of benefits. Every such petition for laying out, widening or altering a road, shall contain a description of the boundary lines of the benefit district, within the limits hereinafter prescribed; any such benefit district may be diminished, but not increased in size, by either the board of county commissioners or by the district court on appeal. Such benefit district shall extend back not less than one hundred feet and not more than twelve hundred feet from either side of the proposed road: Provided, however,That if the land on either side of said proposed road be platted into lots or blocks, then the benefit district as to such platted land shall not extend more than one-half block, with a maximum distance of three hundred feet on the side or sides of the road where such land is so platted, and as to unplatted land, the benefit district shall in no case extend back a distance of more than twelve hundred feet from the side of the proposed road. If either the commissioners or the court on appeal find that the total amount of damages awarded exceeds the total amount of the benefits, then they shall dismiss the entire proceeding without prejudice; if they find the benefits equal to or in excess of the amount of damages awarded, they shall fix the limits of the benefit district embracing such real estate as they find to be especially benefited, within the limits hereinbefore prescribed, and shall proceed to assess benefits equal to the amount of the damages in the following manner:

(a) Such an amount as they shall determine shall be paid by the county;

(b) the remainder of the benefits shall be assessed against the land in the benefit district as established in the manner provided by this section in such amount and in such proportion against the various tracts of land, exclusive of improvements, as they find such tracts of land are benefited by the opening, altering or widening of such road.

It shall be the duty of the commissioners or viewers at the same time they make their certificate of view, if favorable, to make also a separate certificate in writing, stating the amount of the damages, if any, by them awarded and to whom, and at the same time submit a certificate showing the manner in which the damages are to be paid by the levying of benefits against the various tracts of land within the benefit district, which has been established by them in connection with, and as a part of such proceedings, and the manner of payment of such benefits. Such certificates of the commissioners or viewers shall contain the correct description of each part or parcel of private property taken, if any, and the value thereof, and of each piece of property damaged, and the amount of damages for which compensation is to be paid as ascertained by the viewers or commissioners as above provided.

In case a part of a tract of land is taken, for which damages are allowed, and benefits assessed against the remaining portion of such tract, then such part of the damages as may be necessary shall be applied to pay off and have discharged of record any taxes or mortgages on such condemned land, and the owner of said land may have the remainder of the damages, including damages to the remaining property, if any, offset against the benefits assessed against his remaining land in the benefit district, or so much thereof as may be required to pay such benefits in full. Benefits assessed may be paid in full without interest within thirty days from date of final determination of the amount thereof. If not paid within such period of time, then they may be paid in the same manner as are general taxes: Provided, That they be due in equal amounts over not to exceed five years, and that the unpaid portions thereof bear interest at not to exceed six percent per annum, payable annually, which manner of payment and rate of interest shall be fixed by the board of county commissioners.

The net amount of the damages to be paid to acquire such land so condemned shall be advanced by the county from its general fund, and it shall thereafter receive and collect benefits in the manner provided for above, and place the same with interest thereon to the credit of its general fund.

History: L. 1947, ch. 352, § 2; April 15.



68-117c Same; hearing; publication of notice; copy of proceedings to owners; limitation on time for appeal.

68-117c. Same; hearing; publication of notice; copy of proceedings to owners; limitation on time for appeal. The board of county commissioners shall set a day for a hearing in connection with the establishment of the benefit district, and the fixing of damages and benefits, which date of hearing shall be not less than three weeks subsequent to the date of fixing of such damages and benefits.

It shall thereupon be the duty of the county clerk to insert in the official county paper an appropriate notice of the time, place and purpose of such hearing, which notice shall appear in such official county paper at least twice, and the date of the last notice shall be at least three days before the date set for the hearing. The county clerk shall also mail to the owner of each tract of land for which damages have been allowed, or against which benefits have been assessed, a summarized copy of the proceedings insofar as the fixing of the benefit district, and of damages and benefits is concerned, and which notice shall also set forth the time and place and purpose of the hearing. This notice shall be mailed at least five days before the date of the hearing to all owners of land taken, or within the benefit district, as shown on the records in the office of the county treasurer at the last address given at the time of the payment of the taxes: Provided, however,That failure to receive said notice shall not affect the validity of any of these proceedings. Copies of said notice, with an affidavit or affidavits of service attached, shall be filed in the county clerk's office before the date of the final hearing.

Upon the date provided for above, there shall be a final hearing before the county commissioners or viewers, at which time said findings contained in said certificate of view shall be considered, and the final order entered in the record of the board of county commissioners, which may amend, modify, approve or disapprove the findings contained in the certificate of the commissioners or viewers. If no appeal to the district court is had within a period of ten days from the date of the final hearing as fixed by the county commissioners, then the award of damages and the assessment of benefits shall become final.

History: L. 1947, ch. 352, § 3; April 15.



68-117d Same; appeal from award; appraisers; report; exceptions to report; notice of hearing; copy of judgment to county clerk.

68-117d. Same; appeal from award; appraisers; report; exceptions to report; notice of hearing; copy of judgment to county clerk. Any person owning land within the benefit district, and feeling himself aggrieved by the orders made by the board of county commissioners, or viewers, including any order of dismissal by reason of total damages exceeding total benefits, may within ten days from the date of such final order by said board, appeal from the decision of said board of county commissioners, or viewers, to the district court, upon the same terms and in the same manner and with like effect, except as hereinafter provided, as in appeals from judgments of justices of the peace in civil cases.

Whenever such appeal is taken, whether by one or more parties in interest, no further action shall be taken by the board of county commissioners until such appeal shall have been finally determined, and the matters shall be tried de novo by the district court without the aid of a jury. No appeal bond or supersedeas bond shall be required. Within thirty days after such an appeal has been filed in the district court, the court or judge thereof shall appoint a board of three disinterested freeholders, residents of the county in which the action is pending, who shall view the land taken, award the damages and fix the boundaries of the benefit district within the limitations hereinbefore prescribed, and assess the benefits.

Before such appraisers begin their duties as such, each appraiser shall take and subscribe to an oath that he will fairly and honestly discharge his duties as such appraiser. Within thirty days after their appointment, unless the court for good cause shown shall extend the time therefor, said appraisers shall file with the court their report setting forth the amount of damages awarded for each tract of land taken, the boundaries of the benefit district, and the amounts to be assessed as benefits against the county and against each tract of land within the benefit district. Within ten days after such report is filed, the court shall fix a time for a hearing upon said report and any interested party may file his exceptions to said report before such hearing. The court or the judge thereof shall direct the clerk of the district court to give notice of the time of such hearing by a notice published for two consecutive weeks in the official county paper, the date of which hearing shall be not less than ten nor more than thirty days after the date of the last publication. At such hearing, the court shall hear such competent evidence and testimony as any interested party may offer in like manner as in the trial of civil cases.

Within twenty days after such hearing, the court shall enter judgment, which judgment shall provide that the costs incurred in such appeal including such appraisers' fees as the court may allow, shall be assessed in such manner as the court shall deem just and equitable. Within ten days after the entry of judgment, the clerk of the district court shall transmit to the county clerk a certified copy of such judgment.

History: L. 1947, ch. 352, § 4; April 15.



68-118 Informational signs at intersections on township roads.

68-118. Informational signs at intersections on township roads. Each township trustee within his township is authorized to cause to be erected and kept up at the expense of the township, informational signs at the intersection of any roads under his supervision, containing an inscription in legible letters, directing the way and naming the distance to such cities as are situated on said road.

History: R.S. 1923, 68-118; L. 1961, ch. 299, § 7; June 30.



68-124 Private roads as public highways, maintenance.

68-124. Private roads as public highways, maintenance. Where under the laws of the state of Kansas, now in existence, or that may hereafter be enacted, any road or highway that is not a county road has been declared to be a public road or highway, it shall be the duty of the township board of the township in which such road is located to repair, place and keep in condition for travel such roads or highway. If such township board shall neglect, refuse or fail to comply with the provisions of this act, the board of county commissioners of the county may repair and put in good condition for travel such road or highway, and shall charge the expenses therefor to the township in which such road is located.

History: L. 1919, ch. 250, § 1; R.S. 1923, 68-124; L. 2003, ch. 115, § 1; July 1.



68-126 Fences across public highways; gates; county commissioners' powers and duties.

68-126. Fences across public highways; gates; county commissioners' powers and duties. The county commissioners of any county are hereby empowered, where lands are used largely as pasture lands and wherever in their judgment the convenience of the traveling public will not be materially affected thereby, to authorize and permit the construction and maintenance of fences across public highways under their jurisdiction. Wherever such fences are permitted the board of county commissioners shall require and it shall be the duty of the person constructing or maintaining such fences to construct and maintain therein sufficient gates to accommodate travel, which gates shall be either swinging on hinges or gates that may be opened by the driver of a vehicle without alighting therefrom, or the ordinary wire gate, as the county commissioners may require. The board may also require the owner or other person constructing or maintaining such fence to construct upon such road an auto gate sufficient to enable automobiles to pass over or through such fence upon such road without stopping, and sufficient also to prevent stock passing through said fence.

All orders allowing the construction of such fences and requiring the gates herein provided shall be entered upon the journal of the board of county commissioners. The said board may, in its discretion, order and direct that any gates shall remain open during certain portions of the year, the time to be fixed by said board, or in its discretion and where there is a reasonable necessity therefor and the convenience of the traveling public would not be materially affected thereby, it may order such gate or gates to be kept closed during the entire year.

History: L. 1911, ch. 248, § 38; L. 1915, ch. 289, § 1; L. 1919, ch. 248, §1; R.S. 1923, 68-126; L. 1961, ch. 299, § 9; June 30.



68-127 Same; penalty.

68-127. Same; penalty. Any person who shall injure or destroy, at any time, or who shall leave open any gate constructed under the provisions of K.S.A. 68-126, contrary to the intent and the purpose of said order, and at a time when by the terms of said order such gate or gates are to remain closed, shall be guilty of a misdemeanor and on conviction thereof, shall be fined in a sum not exceeding $100 and costs of prosecution.

History: L. 1911, ch. 248, § 39; L. 1915, ch. 289, § 2; March 27; R.S. 1923, 68-127.



68-128a Highways through pastures; maintenance, auto gates and passes; cost; liability for damages to livestock.

68-128a. Highways through pastures; maintenance, auto gates and passes; cost; liability for damages to livestock. (a) Whenever by license or custom the public is permitted to travel through any pasture lands enclosed by fences, and the owner or owners of such land shall give their consent in writing to the designation and laying out of a road across such lands, the board of county commissioners may designate such road as a public highway. After such road has been regularly designated or laid out as a public road it shall be improved and maintained in the manner and by use of the funds now provided for improving and maintaining other public roads, and the municipality charged with the improvement and maintenance of such road may construct convenient auto gates or automobile passes, or both, and pay the cost of maintenance thereof out of road maintenance funds of such municipality.

(b) Where travel is through pasture lands lying west of range 15 west of the sixth principal meridian, the township board of any township or the county commissioners of any county in which any such pasture land is wholly or partially located may construct convenient auto gates or auto passes, or both, and pay the cost and maintenance thereof out of road funds without designating such road as a public highway; and upon petition signed by twenty (20) or more legal voters of a township asking the board for a road of convenience through pasture land, to be confined to section lines, the township board or county commissioners, as the case may be, may construct and maintain necessary auto gates or passes.

Any user of such a road shall be personally liable for any damages to livestock caused by him while traveling such road, and no liability shall be incurred by the county, township, or landowner.

History: L. 1929, ch. 231, § 1; L. 1961, ch. 299, § 10; June 30.



68-131 Township sidewalks and crossings; petition; special assessments.

68-131. Township sidewalks and crossings; petition; special assessments. (a) It shall be lawful for the township board of any township to establish and maintain a sidewalk not more than five feet in width in and along the outer edge of any highway or across the same whenever a petition for such sidewalk or crossing is signed by the resident owners representing 51% or more of the property abutting upon the improvement sought to be made, and when such petition is filed with the clerk of the township board, the township board shall cause such improvement to be made and shall contract therefor and shall levy a tax for the actual cost of such improvement against the lots, parcels or pieces of land abutting upon such improvement on the front-foot basis, and the clerk of the township board shall certify the amount so levied against each lot, parcel or piece of land for such improvement to the county clerk, who shall place the same upon the assessment rolls and such tax shall be collected in the same manner as other taxes. The owner of any lot, parcel or piece of land liable to any such special assessment may redeem such owner's property from such liability by paying the entire amount chargeable against such owner's property at the time the amount of such tax is ascertained or after the issuance of the sidewalk scrip by paying the full amount of such special assessment represented by such scrip, together with the accrued interest.

(b) The owners shall designate in their petitions the width and kind of sidewalks, and the board shall determine the plans and specifications and material for such improvement in accordance with such petitions, and shall issue scrip to contractors for the payment of the same for five years with interest at the rate of not to exceed 5%, 1/5 of such scrip and interest payable each year. Resident owners in this act shall be considered residents of the township wherein the improvement is sought to be made.

History: L. 1919, ch. 313, § 1; L. 2011, ch. 49, § 26; July 1.



68-132 Same; contracts; specifications and bids; publication notice; bond of contractor; inspector.

68-132. Same; contracts; specifications and bids; publication notice; bond of contractor; inspector. All contracts for such improvements costing more than $100 shall be in writing. At least twenty (20) days before the township board shall let any contract for such improvement, they shall cause accurate plans and complete specifications therefor, together with a detailed estimate under oath of the cost of such improvement, to be made by some competent persons and filed with the clerk of the township board, for the inspection of all persons interested therein.

The township board shall advertise for bids to do such work in accordance with such plans and specifications in a newspaper in general circulation in the county where such improvement is sought to be made at least ten days before the letting. All bids shall be in writing and signed by the bidder and presented to the township board by the bidder, his agent or attorney, at a public meeting thereof, and all bids shall be considered and accepted or rejected at such meeting. The contract shall be let to the lowest responsible bidder, but the township board may reject any and all bids and shall not accept a bid in excess of the estimated cost of such improvement. The township board shall require the successful bidder to furnish a bond in equal amount of the cost of the improvement for the full and faithful performance of the contract, and another bond running to the people of the state of Kansas, conditioned for the payment of wages earned and material furnished in the performance of the contract. Said bond shall be for the full amount of said contract and shall be filed with the clerk of the district court of the county in which said township is situated.

The township board shall select a competent inspector, who shall inspect and see that said work is being done in accordance with the plans and specifications; said inspector shall receive for his services the sum of three dollars ($3) per day to be taxed as costs for such improvement and said cost shall be included in the bids of the contractors.

History: L. 1919, ch. 313, § 2; June 17; R.S. 1923, 68-132.



68-133 Same; time for action to set aside or enjoin.

68-133. Same; time for action to set aside or enjoin. No suit or action of any kind shall be maintained in any court to set aside or in any way contest or enjoin or levy or collect any tax or special assessment levied under the provisions of this act after the expiration of thirty (30) days from the time of the levy of such tax or assessment.

History: L. 1919, ch. 313, § 3; June 17; R.S. 1923, 68-133.



68-134 Same; penalty for removal or injury.

68-134. Same; penalty for removal or injury. Any person who shall remove or ride or drive upon any portion of said sidewalk constructed in accordance with this act, except at regular driveways, shall upon conviction thereof be deemed guilty of a misdemeanor and shall be punished by a fine not to exceed twenty-five dollars ($25).

History: L. 1919, ch. 313, § 4; June 17; R.S. 1923, 68-134.



68-141a Renting or hiring of machinery and equipment prohibited; exceptions.

68-141a. Renting or hiring of machinery and equipment prohibited; exceptions. No board of county commissioners or board of township trustees shall rent or hire county or township machinery and equipment to residents of the county or township or to any other person for private use, except that any such board may rent or hire such machinery and equipment for private use for road clearing purposes and may make reasonable charges therefor.  The board of county commissioners in any county in the state is hereby authorized to rent or hire county machinery or equipment to any township or city located in the county. The township trustees in any township of the state is hereby authorized to rent or hire township machinery or equipment to the county or any city in the county where such township is located.

History: L. 1933, ch. 235, § 1; L. 1933, ch. 91, § 1 (Special Session); L. 1977, ch. 228, § 1; July 1.



68-141b Supervision by experienced operator; times for renting; charges.

68-141b. Supervision by experienced operator; times for renting; charges. Any machinery or equipment requiring an experienced operator shall be rented or hired only under the supervision of an experienced employee of the county or township. It shall be hired or rented only at such times as it is not being used by the county or township in its own work. The charges for the use of said machinery or equipment shall be sufficient to defray the expense of the county or township employee operating said machinery or equipment, and the cost of operating said machinery or equipment, together with any charges for additional insurance that the county or township may be called upon to pay for the additional liability assumed. The charges shall be the same to all persons for the use of said machinery and equipment under similar circumstances.

History: L. 1933, ch. 235, § 2; June 5.



68-141c Revenue to road fund.

68-141c. Revenue to road fund. The revenue derived by the county or township from the rentals shall be placed in the road-maintenance fund of the county or township.

History: L. 1933, ch. 235, § 3; June 5.



68-141f Setting aside portions of road and bridge or street funds; definitions.

68-141f. Setting aside portions of road and bridge or street funds; definitions. As used in this act, the following terms shall have the meaning ascribed to them by this section unless the context otherwise requires.

(1) "Municipality" means any city or county and any township which is not located in a county operating under the county road unit system.

(2) "Governing body" as applied to a county, means the board of county commissioners; as applied to a township means the township trustee, the township treasurer and the township clerk acting as a board; and as applied to a city means the governing body of such city regardless of the form of government of such city.

History: L. 1941, ch. 316, § 1; April 12.



68-141g Same; resolution of governing body; procedure; retransfer, when.

68-141g. Same; resolution of governing body; procedure; retransfer, when. The governing body of any municipality by resolution is hereby authorized and empowered to transfer, annually, from the road, bridge or street fund of such municipality not to exceed twenty-five percent (25%) of the amount of money credited to any such fund, and subject to legal expenditure, in such year to a special road, bridge or street building machinery, equipment and bridge building fund.

Upon the adoption of such resolution, a copy thereof shall be delivered to the treasurer of such municipality and he shall credit the amount provided in such resolution to such special fund and shall debit the road, bridge or street fund as the case may be. All moneys credited to such special fund shall be used by such municipalities for the purpose of purchasing road, bridge or street building machinery or equipment or the building of bridges and such fund shall not be subject to the provisions of K.S.A. 79-2925 to 79-2937 or acts amendatory thereof or supplemental thereto, except that in making the budgets of such municipalities the amounts credited to, and the amount on hand in, such special fund and the amount expended therefrom shall be shown thereon for the information of the taxpayers of such municipalities.

If the governing body of any municipality shall determine that money which has been transferred to such special fund or any part thereof is not needed for the purposes for which so transferred, said governing body is hereby authorized and empowered by resolution to retransfer such amount not needed to the road, bridge or street fund of such municipality and such retransfer and expenditure thereof shall be subject to the provisions of K.S.A. 79-2925 to 79-2937 or acts amendatory thereof or supplemental thereto.

History: L. 1941, ch. 316, § 2; L. 1951, ch. 375, § 1; June 30.



68-151 Vacating road in Labette county.

68-151. Vacating road in Labette county. Laws 1919, chapter 254, section 1, included by reference. [Act vacated part of section line public road therein described.]

History: R.S. 1923, 68-151.



68-151a Roads within boundary of federal flood control projects; vacating, laying out or altering; notice.

68-151a. Roads within boundary of federal flood control projects; vacating, laying out or altering; notice. The board of county commissioners of any county may vacate any county or township road located within the boundaries of, or adjacent to, a federal flood control project, excepting state highways, whenever in its judgment it is necessary and may relocate, lay out or alter such roads within such county. Before any such roads are vacated, relocated, laid out or altered, the board of county commissioners shall give notice of same by publication for once in the official county newspaper and by sending notice by certified mail to the owners of the property adjoining the road proposed to be vacated, at the address where the owner's tax statement is sent. The notice shall contain a description of the places where such vacation, relocation, laying out or altering begins and ends. Publication of the notice shall be made at least 10 days before the road is vacated, relocated, laid out or altered.

History: L. 1941, ch. 313, § 1; L. 1947, ch. 339, § 1; L. 1981, ch. 173, § 68; July 1.



68-151g Counties with assessed valuation under $50,000,000; bonds for constructing or improving county roads and bridges; election; tax levy.

68-151g. Counties with assessed valuation under $50,000,000; bonds for constructing or improving county roads and bridges; election; tax levy. The board of county commissioners of any county having a total assessed tangible valuation of less than fifty million dollars ($50,000,000) is hereby authorized and empowered, upon compliance with all the provisions of this act, to issue general obligation bonds of such county in a total amount not exceeding an amount equal to two percent (2%) of the total assessed tangible valuation of such county for the purpose of providing funds to pay the cost of constructing, reconstructing, repairing, altering and improving county roads and bridges including engineering costs in connection therewith.

No bonds shall be issued under the provisions of this act unless and until the question of the issuance of the same, including the total amount thereof, shall have been submitted to the qualified electors of such county at a regular election or at a special election called for that purpose and at least a majority of the legal votes cast at such election shall have been cast in favor of the issuance thereof.

All bonds issued under the provision of this act, shall be serial bonds, payable in approximately equal annual installments over a period of not to exceed thirty (30) years, and shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009 and the board of county commissioners shall make an annual tax levy on all the taxable tangible property in such county to pay the principal and interest on said bonds as the same becomes due and payable. Such election shall be called, held and conducted and the bonds issued, sold, delivered and retired in accordance with the provisions of the general bond law except as herein otherwise expressly provided.

History: L. 1945, ch. 276, § 1; L. 1970, ch. 64, § 78; L. 1973, ch. 263, § 1; L. 1978, ch. 99, § 34; April 25.



68-151h Same; how money expended.

68-151h. Same; how money expended. All moneys derived from such bond issue shall be expended only for the purposes specified in K.S.A. 68-151g on county roads in each county commissioner district in the same proportion as the total miles of county roads in such county commissioner district bears to the total number of miles of county roads in the entire county.

History: L. 1945, ch. 276, § 2; June 28.



68-151i Same; bond limitations inapplicable.

68-151i. Same; bond limitations inapplicable. None of the restrictions or limitations contained in any other law relating to the bonded indebtedness of any county shall apply to bonds issued under the provisions of this act.

History: L. 1945, ch. 276, § 3; June 28.



68-151j Same; federal or state aid.

68-151j. Same; federal or state aid. The board of county commissioners of any such county may receive and use and have the benefit of any federal or state aid in so constructing and reconstructing such roads and bridges on the county road system.

History: L. 1945, ch. 276, § 4; June 28.



68-151m Issuance of no-fund warrants for certain purposes by certain counties; definition.

68-151m. Issuance of no-fund warrants for certain purposes by certain counties; definition. As used in this act:

(a) "Board" means the board of county commissioners of counties such as defined in subsection (b) hereof;

(b) "county" means any county in which there is located any land which has been or is to be inundated as a result of the construction of any dam or reservoir by the federal government or in which there is any land which is within the "take line" of any such reservoir, and in which as a result of such construction any county road or bridge has been or is to be abandoned or relocated or is to be constructed or reconstructed on the same or another site or right of way;

(c) "federal government" shall mean the government of the United States or any agency, department or officer thereof.

History: L. 1959, ch. 269, § 1; March 30.



68-151n Same; purposes; amount; conditions; tax levies to pay.

68-151n. Same; purposes; amount; conditions; tax levies to pay. The board of any such county may issue no-fund warrants without the approval of the state board of tax appeals, to provide additional funds to be used to pay a part of the cost of the relocation, construction, reconstruction and improvement of or the acquisition of a site or right-of-way for any road or bridge which is necessitated by the construction of any dam or reservoir by the federal government and part of the total cost of which is to be paid or reimbursed by the federal government. The total amount of such warrants shall not exceed the sum of $150,000. Such warrants shall be in the form and be issued, registered, bear interest and may be sold in the manner provided and all other things relating thereto done as prescribed in K.S.A. 79-2940, and amendments thereto, except as herein otherwise expressly provided and except that they shall not bear the notation required by said section, but in lieu thereof they shall bear the notation "issued pursuant to authority granted by (giving a citation of this act)."

At the next tax levying time after the issuance of such warrants such board shall make a tax levy sufficient to pay the warrants and the interest thereon, except that if the board determines it to be advisable, said warrants may be issued to mature in two approximately equal annual installments and in such cases, such tax levy may be made each year for a period of not to exceed two years. The tax levies herein authorized shall be in addition to all other tax levies authorized or limited by law and shall not be subject to the aggregate tax levy limit prescribed by K.S.A. 79-1947, and amendments thereto, or that may be fixed by any other law of this state.

History: L. 1959, ch. 269, § 2; L. 2008, ch. 109, § 59; L. 2014, ch. 141, § 53; July 1.



68-151o Certain counties authorized to expend moneys received as reimbursement for expenditures without regard to certain budget limitations.

68-151o. Certain counties authorized to expend moneys received as reimbursement for expenditures without regard to certain budget limitations. The board of county commissioners of any county having used materials or current operating funds in connection with or to pay all, or any part of, the cost of any road or bridge project, all or any portion of which, is to be reimbursed, may expend the moneys so received as a reimbursement for the same purposes for which the reimbursed funds or materials were originally budgeted or intended if such expenditures are made in the same budget year or the next budget year after the budget year when such materials or current operating funds were so used even though so doing would result in greater expenditures for such purposes than were included in the county budget for the period when such expenditures are made.

History: L. 1959, ch. 270, § 1; March 27.



68-151p Acceptance of retrocession of exclusive jurisdiction over certain state highways bordering federal reservation and penitentiary.

68-151p. Acceptance of retrocession of exclusive jurisdiction over certain state highways bordering federal reservation and penitentiary. The state of Kansas hereby accepts exclusive jurisdiction over certain highways bordering Fort Leavenworth military reservation and the United States penitentiary at Leavenworth which are retroceded to the state of Kansas as set forth in public law 88-501 of the United States, and described as follows:

"A strip of land one hundred feet in width along the southern boundary of the Fort Leavenworth military reservation and along the southern boundary of the Leavenworth penitentiary lands being that portion of the Fort Leavenworth military reservation donated for exclusive use as a public road by act of congress approved July 27, 1868 (15 Stat. 238), which remains United States government property, being a part of state highways numbered 92 and 7, the highway numbered United States 73, and the public road known as Mount Zion road;

"Also, a strip of land one hundred feet in width being fifty feet on each side of the centerline of the highway numbered United States 73 and state highway numbered 7 extending from the north boundary of the above described one hundred-foot strip northwesterly to the point of intersection of the centerline of said highway with the westerly boundary of said Fort Leavenworth military reservation;

"Also, that portion of the right-of-way of the public road known as Mount Zion road which extends in a northwesterly direction along the southwesterly boundary of the Leavenworth penitentiary lands."

History: L. 1965, ch. 399, § 1; March 18.



68-161 Authority of county commissioners.

68-161. Authority of county commissioners. The board of county commissioners of any county may provide for the electrical lighting of any county, township, state or federal road or highway or any bridge on such road or highway in the manner provided by this act.

History: L. 1947, ch. 349, § 1; June 30.



68-162 Same; contracts.

68-162. Same; contracts. In order to provide for such lighting of any such road, highway or bridge, the board of county commissioners of any county:

(1) May contract for a period covering not more than fifteen years with any privately or municipally owned utility or electric cooperative corporation to provide the necessary poles, wire, fixtures and appurtenances at the expense of said utility or cooperative corporation and to furnish the electrical energy and lamps necessary to operate and maintain the lighting system, such contract to be upon such terms as said board shall deem to be reasonable and just;

(2) may purchase the necessary materials and equipment and employ any person, firm or corporation to install any such lighting system or may contract with any person, firm or corporation to provide the necessary materials and equipment for the lighting system and to install the same;

(3) may enter into contracts with any electrical utility to furnish electrical energy to maintain the lighting system and lamps to operate the same.

History: L. 1947, ch. 349, § 2; June 30.



68-164 Same; approval of certain plans and specifications by secretary of transportation.

68-164. Same; approval of certain plans and specifications by secretary of transportation. No such lighting system or lighting service shall be commenced, contracted for or installed on any state or federal highway or any bridge thereon until all plans and specifications therefor have been submitted to and approved by the secretary of transportation.

History: L. 1947, ch. 349, § 4; L. 1975, ch. 427, §74; Aug. 15.



68-165 Same; secretary of transportation not liable.

68-165. Same; secretary of transportation not liable. No liability shall accrue to the secretary of transportation upon any claim whatsoever arising out of the construction or operation of any lighting system or service established, constructed or operated under the authority conferred by this act.

History: L. 1947, ch. 349, § 5; L. 1975, ch. 427, §75; Aug. 15.



68-167 Signs, lights and reflectors near federal, state, or federal and state highways and turnpike projects; unlawful acts.

68-167. Signs, lights and reflectors near federal, state, or federal and state highways and turnpike projects; unlawful acts. It shall be unlawful for any person, corporation, firm or association to install, construct, erect, maintain or operate within fifty (50) feet of the right of way of any federal, state or federal and state highway or any turnpike project a flashing or revolving sign, light or reflector which is red or amber in color when lighted or when light rays are focused on it:Provided, That the provisions of this section shall not apply to signs, lights or reflectors:

(a) Which were installed, constructed or erected prior to July 1, 1957; or

(b) which are placed on any road, street, highway or public right of way or, any detour thereof, in accordance with or as required by law.

History: L. 1957, ch. 223, § 1; July 1.



68-168 Same; penalties.

68-168. Same; penalties. Any person, corporation, firm or association violating any of the provisions of K.S.A. 68-167 shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not more than two hundred dollars or by imprisonment for not more than thirty (30) days or by both such fine and imprisonment.

History: L. 1957, ch. 223, § 2; July 1.



68-169 Joint agreements between secretary of transportation and local units and between local units.

68-169. Joint agreements between secretary of transportation and local units and between local units. Any county, city or political subdivision of this state shall have the authority to enter into written agreements with each other or with the secretary of transportation with respect to the planning, designing, financing, constructing, reconstructing, maintaining, acquiring of right-of-way or establishing the controlled access facilities of any existing or proposed highway, road, street or connecting link, including bridges, traffic control devices and other such improvements located thereon. Expenditures made pursuant to such agreements shall be considered proper expenditures of public funds, including state funds, notwithstanding the location of such improvement or facility outside the boundary or jurisdiction of such county, city or political subdivision. This section shall not be construed as amending or repealing any existing law relating to the same subject but shall be construed as supplementary thereto.

History: L. 1957, ch. 357, § 5; L. 1965, ch. 393, § 1; L. 1975, ch. 349, § 1; L. 1975, ch. 427, § 76; L. 1980, ch. 204, § 1; April 3.



68-170 Construction and improvement of roads and bridges on state owned lands; definitions.

68-170. Construction and improvement of roads and bridges on state owned lands; definitions. As used in this act, the term "state agency" means any state office or officer, department, board, commission, institution, or any agency or unit within any office, department or board, authorized to provide for the construction, improvement, reconstruction or maintenance of roads, streets or bridges on lands owned by the state or an agency thereof.

History: L. 1959, ch. 271, § 1; June 30.



68-171 Same; agreements between secretary of transportation and state agencies.

68-171. Same; agreements between secretary of transportation and state agencies. The secretary of transportation and any state agency authorized by law to provide for the construction, improvement, reconstruction or maintenance of streets, roads or bridges, are hereby authorized to enter into agreements whereby the secretary shall agree to construct, improve, reconstruct or maintain roads, streets or bridges on lands owned by the state or the state agency for such amounts as shall be agreed to by such secretary and the state agency.

History: L. 1959, ch. 271, § 2; L. 1975, ch. 427, §77; Aug. 15.



68-172 Same; agencies authorized to use funds.

68-172. Same; agencies authorized to use funds. The state agency is authorized to expend available moneys for construction, improvement, reconstruction or maintenance of roads, streets or bridges, in accordance with the terms of any agreement entered into under the provisions of this act.

History: L. 1959, ch. 271, § 3; June 30.



68-173 Same; disposition of moneys.

68-173. Same; disposition of moneys. All moneys collected by the secretary of transportation pursuant to the terms of an agreement entered into in accordance with the provisions of this act shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway fund.

History: L. 1959, ch. 271, § 4; L. 1975, ch. 427, §78; L. 2001, ch. 5, § 277; July 1.



68-182 Direct payment to seller of certain lands or interests therein acquired for highway, road or street purposes.

68-182. Direct payment to seller of certain lands or interests therein acquired for highway, road or street purposes. Where land or an easement or other interest in land for highway, road or street purposes is acquired by any county or city by purchase, and such county or city so acquiring the same is entitled to be reimbursed by the secretary of transportation for the full purchase price thereof, the secretary may with the approval of such county or city pay the amount to be paid for such land, easement or other interest in such land direct to the seller or sellers thereof.

History: L. 1973, ch. 264, § 1; L. 1975, ch. 427, § 79; Aug. 15.



68-183 Same; limitations on meaning of term "by purchase."

68-183. Same; limitations on meaning of term "by purchase." The term "by purchase" as used in this act shall not include land, or an easement or other interest in land acquired by eminent domain proceedings.

History: L. 1973, ch. 264, § 2; April 6.



68-184 Sprinkling irrigation water on highways declared a public nuisance; injunction.

68-184. Sprinkling irrigation water on highways declared a public nuisance; injunction. (a) No person shall allow the sprinkling of water from any irrigation watering system upon any state, county or township road or highway within this state.

(b) Any sprinkling of water on roads or highways, as provided in subsection (a), is hereby declared to be a public nuisance, and it shall be the duty of the county attorney or district attorney of each county of this state, upon receiving notice of such nuisance from any person, to initiate injunctive remedies, if necessary, to prevent the occurrence of any such public nuisance.

(c) Prior to seeking injunctive relief, as hereinbefore provided, the county attorney or district attorney of any county in which there exists such public nuisance shall notify or cause to be notified, the owner, occupant or person in charge of land on which the irrigation system causing a public nuisance is located that such person is maintaining a nuisance and that injunctive relief will be sought if such nuisance is not otherwise abated.

History: L. 1976, ch. 222, § 1; July 1.






Article 4 STATE HIGHWAYS

68-401 Acceptance of federal aid.

68-401. Acceptance of federal aid. The assent of the legislature is hereby given to the provisions and requirements of the act of congress known as the federal-aid road act, approved July 11, 1916, entitled "An act to provide that the United States shall aid the states in the construction of rural post roads, and for other purposes." The legislature likewise assents to all subsequent federal-aid acts, federal highway acts, federal-aid highway acts and the federal aid highway act of 1956 and all acts amendatory thereof or supplemental thereto.

History: L. 1917, ch. 264, § 1; R.S. 1923, 68-401; L. 1925, ch. 210, § 1; L. 1949, ch. 343, § 1; L. 1957, ch. 357, § 1; July 1.



68-402 Same; contracts; disbursements of moneys.

68-402. Same; contracts; disbursements of moneys. The secretary of transportation may enter into all contracts and agreements necessary to cooperate with the United States department of transportation or any of the other federal departments or agencies and may do and perform all acts required of a state agency to obtain all benefits under the terms and provisions of federal legislation mentioned in the preceding section or any subsequent federal legislation relating to highways, roads or streets or relating to the various other modes and systems of transportation. The state treasurer shall receive and deposit in the state treasury all funds apportioned to the state or any county, city or political subdivision thereof in accordance with the provisions of any federal legislation for highway, road or street purposes or for purposes relating to the various other modes and systems of transportation. Such funds shall be distributed by the director of accounts and reports upon vouchers approved by the secretary of transportation in accordance with such federal legislation and in accordance with appropriation acts of this state.

History: L. 1917, ch. 264, § 2; R.S. 1923, 68-402; L. 1925, ch. 210, § 2; L. 1949, ch. 343, § 2; L. 1957, ch. 357, § 2; L. 1975, ch. 426, § 52; Aug. 15.



68-402b Federal aid for highway costs; contracts; payments; allocation of federal aid; pledge of federal aid to repay advances.

68-402b. Federal aid for highway costs; contracts; payments; allocation of federal aid; pledge of federal aid to repay advances. (a) Authority is hereby granted to counties, cities and political subdivisions in this state to enter into contracts through or with the secretary of transportation, to enable the state and such counties, cities and political subdivisions to participate in the benefits to be secured from federal-aid funds, or funds made available from the federal government for highway, road or street purposes or for purposes relating to the various other modes and systems of transportation. Contracts so entered into by the boards of county commissioners or the governing bodies of cities or other political subdivisions shall be binding on them or their successors. The secretary of transportation may negotiate and enter into contracts with the federal government, federal departments or federal agencies and take all steps and proceedings necessary to secure such benefits for such counties, cities or other political subdivisions.

The secretary of transportation may determine amounts to be paid from the state highway fund on account of any federal-aid project on the highway system in any county, city or other political subdivision constructed under the provisions of the federal-aid highway act of 1956, or prior federal-aid acts, and all acts amendatory thereof or supplemental thereto, or relating to the various other modes and systems of transportation, and approve vouchers therefor. The counties' share of the cost of all such contracts so entered into by them under the federal-aid highway act of 1956, or prior federal aid acts, and all acts amendatory thereof or supplemental thereto, and federal acts relating to other modes and systems of transportation shall be paid by the proper county from the road and bridge fund of such county, or from any special fund available for such purpose.

Federal aid for county major collector roads or other federal aid classified routes shall be allocated by the secretary of transportation to each of the several counties in the proportion that the total gross amount of moneys received by each county from the special city and county highway fund and the county equalization and adjustment fund in the preceding calendar year prior to distribution of any such moneys bears to the total amount of moneys received by all counties from such fund in such year. If any county does not provide matching funds for federal aid allocated to such county, then the secretary of transportation may allocate such federal-aid funds to other counties or to the state highway system, and the secretary may accumulate any federal-aid moneys allocated to any or all counties over such period of time as the secretary deems necessary. Also the secretary may allow an advanced allocation of federal-aid funds to any county which establishes a need for additional federal-aid funds. Any such advanced allocation shall be made from accumulated federal-aid funds. Such federal-aid advanced allocations shall be credited back to such accumulated federal-aid funds if, or when, federal-aid funds are subsequently allocated to the counties that have received such advance allocations.

(b) In addition to the powers granted by subsection (a), the secretary may negotiate and enter into contracts with the federal government, federal departments, federal agencies or any other entity and may pledge any federal aid funds or other funds made available from the federal government for that or any other highway, road or street purposes within the state to repay funds which were advanced by counties, cities or political subdivisions of this state for highway, road or street purposes pursuant to the approval of the secretary of transportation.

History: L. 1937, ch. 287, § 1; L. 1949, ch. 343, § 3; L. 1951, ch. 377, § 1; L. 1957, ch. 357, § 3; L. 1970, ch. 397, § 3; L. 1970, ch. 398, § 1; L. 1975, ch. 426, § 53; L. 1981, ch. 262, § 1; L. 1983, ch. 227, § 6; L. 1985, ch. 232, § 4; L. 2005, ch. 84, § 3; L. 2006, ch. 76, § 2; July 1.



68-402c Federal aid; limitation on high type pavement inapplicable.

68-402c. Federal aid; limitation on high type pavement inapplicable. The limitation on the amount of high type pavement which may be constructed in any one year by the secretary of transportation, as provided in K.S.A. 68-416, and acts amendatory thereof or supplemental thereto, shall not apply to pavement constructed from funds received from the federal government under any federal-aid legislation relating to highways, roads or streets.

History: L. 1949, ch. 343, § 4; L. 1957, ch. 357, § 4; L. 1975, ch. 427, § 80; Aug. 15.



68-402f Fees charged counties by secretary of transportation on certain federal road and bridge projects.

68-402f. Fees charged counties by secretary of transportation on certain federal road and bridge projects. Whenever any federal act or the regulation by any federal agency shall require that the secretary of transportation shall perform engineering services in connection with a federal aid project pertaining to the construction or reconstruction of any county road or bridge, the secretary shall not charge the county a fee for such engineering services which exceeds an amount equal to 10% of the county's share of the construction cost of such project.

History: L. 2001, ch. 117, § 2; July 1.



68-404 Powers and duties of secretary of transportation.

68-404. Powers and duties of secretary of transportation. The secretary of transportation shall have the following powers, duties, authority and jurisdiction:

(a) General supervision over the administration of all road and bridge laws and over the construction and maintenance of all roads, bridges and culverts throughout the state, except that such supervision by the secretary shall not extend to township roads, except that any township road for which federal aid is granted shall be under the supervision of the secretary;

(b) to compile information concerning the road, bridge and culvert materials of the state and furnish such information to boards of county commissioners, township highway commissioners, county engineers and other highway officials; the secretary shall answer all inquiries of such officials concerning highway construction and maintenance and shall advise them of the reasonable prices for materials and construction work;

(c) devise and adopt standard plans and specifications for road, bridge and culvert construction and maintenance suited to the needs of the different counties of the state and furnish them to county engineers;

(d) make a biennial report for the use of the legislature and may issue bulletins and pamphlets, which shall be printed as public documents;

(e) carry on such other highway educational work, and may cooperate with the state and national organizations for the support and advancement of highway construction;

(f) may make investigations of the highway conditions in any county, assist boards of county commissioners and the attorney general in the prosecution or defense of patent suits relative to road and bridge construction when so requested, and the secretary shall report any violations of the law to the attorney general who shall take such steps as are necessary regarding such violations;

(g) to enter upon any property to make surveys, examinations, investigations, and tests, and to acquire other necessary and relevant data in contemplation of (1) establishing the location of a road, street or highway; (2) acquiring land, property, and road building materials; or (3) performing other operations incident to highway construction, reconstruction or maintenance. Prior to entering upon any such property the secretary shall first request permission of the landowner to do so. Where consent to do the things authorized in this subsection (g) is not given to the secretary by the owner or occupant of the land involved, the secretary may proceed as authorized after giving 10 days written notice to landowner or occupant of the secretary's intention to conduct such surveys, examinations, investigations and tests.  Entry upon any property, pursuant to this subsection, shall not be considered to be a legal trespass and no damages shall be recoverable on that account alone. In case of any actual or demonstrable damages to the premises, the secretary shall pay the owner of the premises the amount of the damages. Upon failure of the landowner and such secretary to agree upon the amount of damages the landowner may file an action against the secretary in the district court of the county in which the land is situated to recover such damages;

(h) to make tests, do research, to inspect and test all materials, supplies, equipment, and machinery used for state highway purposes or highway projects involving federal funds, and to develop methods and procedures for this purpose. Tests of such materials, supplies or equipment may be made available, upon payment of actual costs therefor, to any federal agency or political subdivision of the state;

(i) to maintain and develop testing laboratories to carry out the requirements of this act;

(j) to perform such other acts and duties and exercise such authority as will give the provisions of this act and other laws relating to the secretary or department of transportation full force and effect;

(k) to adopt rules and regulations to carry out the provisions of this act and any other laws relating to the secretary or department of transportation;

(l) to adopt rules and regulations relating to debarment and suspension of contractors for cause; and

(m) to prepare a report and make a presentation to the legislature as required by K.S.A. 75-3516 and amendments thereto.

History: L. 1917, ch. 264, § 6; R.S. 1923, 68-404; L. 1961, ch. 301, § 1; L. 1975, ch. 427, § 82; L. 1982, ch. 279, § 1; L. 2001, ch. 153, § 2; July 1.



68-404a Construction and maintenance of certain highways traversing federal property.

68-404a. Construction and maintenance of certain highways traversing federal property. The secretary of transportation is hereby authorized and empowered to expend funds from the highway fund for the purpose of maintaining, by and with the consent of the appropriate agencies of the federal government, roads and highways marked by it as state or federal routes, which roads and highways traverse any federal reservation or other federal property. The secretary is further authorized to expend highway funds to construct a highway not exceeding three (3) miles in length through a military reservation, when such construction is required to complete a link in the interstate highway system, and after the appropriate agencies of the federal government has granted a right-of-way or easement to the secretary across such military reservation and said highway shall be considered as a part of the state highway system for all purposes, except that of computing the total mileage upon the state highway system. No other such roads and highways shall be considered as a part of the state highway system, or be considered in computing the total mileage upon the state highway system.

History: L. 1937, ch. 290, § 1; L. 1951, ch. 378, § 1; L. 1975, ch. 427, § 83; Aug. 15.



68-404b Detention dams on Fort Riley military reservation to protect Ogden from flood waters.

68-404b. Detention dams on Fort Riley military reservation to protect Ogden from flood waters. The secretary of transportation is hereby authorized to negotiate with the United States army and any other appropriate federal authorities to obtain consent to construct and maintain one or more detention dams on the Fort Riley military reservation.  Such dams may be constructed and maintained by the state from funds of the state highway fund together with any federal, state or local funds which can be obtained for such purpose.  If the secretary of transportation determines that such dams should be constructed, such dams may be constructed and maintained to protect the city of Ogden from flood waters flowing in streams tributary to the Kansas river whose flow is or has been obstructed or redirected by improvements to highways in the vicinity of Ogden.

History: L. 1983, ch. 226, § 1; July 1.



68-405 County and township officers to furnish information to secretary of transportation, when; federal-aid contract requirements.

68-405. County and township officers to furnish information to secretary of transportation, when; federal-aid contract requirements. It is hereby made the duty of the boards of county commissioners, county clerks, county engineers and the members of the township boards of highway commissioners, to furnish detailed information concerning the roads, bridges and culverts under their control, to the secretary of transportation upon the secretary's written request and upon the blank forms supplied by the secretary, and boards of county commissioners are hereby authorized to enter into all contracts and agreements with the secretary as required by the federal aid act.

History: L. 1917, ch. 264, § 7; R.S. 1923, 68-405; L. 1975, ch. 427, § 84; Aug. 15.



68-406 Designation of highways in state system; total mileage, exclusions; revision and classification; connecting links and detours; direct routes to certain facilities and institutions; roads in state parks; posting speed limits and establishing facilities on certain streets and roads; temporary road closings.

68-406. Designation of highways in state system; total mileage, exclusions; revision and classification; connecting links and detours; direct routes to certain facilities and institutions; roads in state parks; posting speed limits and establishing facilities on certain streets and roads; temporary road closings. (a) The secretary of transportation shall designate, adopt and establish and may lay out, open, relocate, alter, vacate, remove, redesignate and reestablish highways in every county in the state, the total mileage of which shall not exceed 10,000 miles. The total mileage of such highways in each county shall be not less than the sum of the north to south and east to west diameters of the county. The highways so designated shall connect the county seats and principal cities and market centers, and all such highways, including bridges and culverts thereon, shall comprise the state highway system. The secretary of transportation shall make such revisions, classifications or reclassifications in the state highway system as are found on the basis of engineering and traffic study to be necessary, and such revisions, classifications or reclassifications may include, after due public hearing, removal from the system of roads which have little or no statewide significance, and the addition of roads which have statewide importance and will provide relief for traffic congestion on existing routes on the system. All roads which have been placed upon the state highway system shall be a part of the state highway system, but changes may be made in the state highway system when the public safety, convenience, economy, classification or reclassification requires such change. The total mileage of the state highway system shall not be extended except by act of the legislature. Highways designated under this section shall be state highways, and all other highways outside of the city limits of cities shall be either county roads or township roads as provided for by law. The state highway system thus designated shall be constructed, improved, reconstructed and maintained by the secretary of transportation from funds provided by law.

(b) In addition to highways of the state highway system, the secretary of transportation shall designate in those cities on such system certain streets as city connecting links. "City connecting link" means a routing inside the city limits of a city which: (1) Connects a state highway through a city; (2) connects a state highway to a city connecting link of another state highway; (3) is a state highway which terminates within such city; (4) connects a state highway with a road or highway under the jurisdiction of the Kansas turnpike authority; or (5) begins and ends within a city's limits and is designated as part of the national system of interstate and defense highways.

(c) The secretary of transportation may mark and maintain existing roads as detours, but detour roads shall not be a part of the state highway system, except that such roads shall be marked and maintained by the secretary of transportation only until that portion of the state highway system for which such road is substituted is completed and open for travel.

(d) The secretary of transportation may use moneys appropriated from the state highway fund for the purchase of right-of-way, construction, improvement, reconstruction and maintenance of a highway over the most direct and practicable routes from state highways to a state lake, a federal lake or reservoir established by federal authority, any property managed or controlled by the Kansas department of wildlife, parks and tourism, national monuments and national historical sites, military reservations, motor carrier inspection stations, approaches and connections within an urban area, as defined by federal highway laws, places of major scenic attractions which possess unusual historical interest, as defined by subsections (1) and (2) of K.S.A. 76-2018, and amendments thereto, on which the state now holds or may hereafter hold a long-term lease, a state institution, from the city limits of the nearest city to a state institution, a state-owned natural and scientific preserve, as defined by subsection (b) of K.S.A. 74-6603, and amendments thereto, or such road or roads located within the boundaries of a state park and not presently maintained by a federal agency as shall be designated by the secretary of transportation. Such highways or roads shall not be a part of the state highway system, and the secretary of transportation is not required to plan, design or construct such highways or roads in conformity with the standards applicable to the state highway system.

(e) The secretary of transportation may make reroutings of any portion of the state highway system if such rerouting is required in writing by the United States department of transportation of the federal highway administration before it will permit federal funds to be used thereon. The secretary of transportation shall have control and regulation for purposes of posting speed limits and establishing access and egress facilities on any and all portions of streets and roads which are, or have been, a part of the state highway system, and which have been or may be, placed inside of the limits of an incorporated city by the creation of a new municipality or by the extension of the limits or boundaries of any existing municipality.

(f) Except pursuant to article 21 of chapter 68 of Kansas Statutes Annotated, only the secretary of transportation may authorize temporary closing of any part of the state highway system by any person for any purpose in the interest of the state. Every authorization granted under this subsection shall be granted subject to conditions specified by the secretary to provide for: (1) Proper detours, signing and markings; (2) timing which will not unreasonably inconvenience the public; and (3) such additional conditions as are appropriate to avoid unreasonable risk of injury to any person. Such requests shall be made in writing and submitted to the secretary at least five days prior to the closing date. In emergencies, temporary closing may be authorized by the secretary by oral communications. The secretary may waive all or any part of the notice otherwise required by this subsection.

Except as provided in subsection (g), any person failing or neglecting to comply with the provisions of this subsection, upon conviction, shall be guilty of a nonperson unclassified misdemeanor.

(g) In cases of sudden emergency, temporary closing of any part of the state highway system may be authorized by order of a person designated by the board of county commissioners for an area outside of any city or a person designated by the governing body of a city for an area within such city. In such cases of sudden emergency the person authorizing such closing shall inform the secretary of transportation thereof as soon as practicable and obtain the authorization of the secretary for any additional time thereafter for such closing.

History: L. 1927, ch. 255, § 6; L. 1929, ch. 225, § 3; L. 1933, ch. 97, § 1 (Special Session); L. 1935, ch. 245, § 1; L. 1937, ch. 285, § 1; L. 1949, ch. 344, § 1; L. 1953, ch. 300, § 1; L. 1961, ch. 302, § 1; L. 1972, ch. 245, § 1; L. 1975, ch. 350, § 1; L. 1975, ch. 427, § 85; L. 1978, ch. 271, § 3; L. 1981, ch. 263, § 1; L. 1984, ch. 251, § 1; L. 1984, ch. 293, § 6; L. 1984, ch. 252, § 1; L. 1988, ch. 269, § 1; L. 1989, ch. 118, § 179; L. 1993, ch. 124, § 1; L. 2012, ch. 47, § 89; July 1.



68-406a Inclusion of certain unimproved links of county road into state highway system.

68-406a. Inclusion of certain unimproved links of county road into state highway system. Any county road which is not a part of the state highway system, but which road is a continuation of a state highway, which state highway is a cross-state highway except for the part of said road which is not a state highway, and which part is not more than fifteen miles in length, and where the inclusion of the said fifteen miles of road as a part of the state highway system would secure the improving of a continuance of the road in an adjoining state through reciprocity legislation and thus make a continuous highway across not less than two states; and providing said county road where said road is located is brought to standardization by the county and approved by the secretary of transportation and providing said adjoining state completes its link of road which is lacking in its state highway system to join with the said Kansas road, then the fifteen miles or less of road not now in the state highway system of Kansas shall be made a part thereof and shall be placed under the supervision and control of such secretary: Provided,That this act shall be supplemental to K.S.A. 68-406.

History: L. 1931, ch. 249, § 1; L. 1933, ch. 238, § 1; L. 1975, ch. 427, § 86; Aug. 15.



68-407 Duties and authority of secretary of transportation; bids, where received; contracts.

68-407. Duties and authority of secretary of transportation; bids, where received; contracts. The secretary of transportation is authorized to perform all work, or to enter into, perform and require the performance of all contracts incident to the construction, improvement, reconstruction and maintenance of the state highway system and shall take such steps as will give the provisions of this act full force and effect and do and perform all other duties required by law: Provided, That the secretary may enter into contracts with any of the counties of the state to do any work in the repair, construction or maintenance of the state highway system.

History: L. 1927, ch. 255, § 11; L. 1929, ch. 225, § 8; L. 1951, ch. 379, §1; L. 1975, ch. 427, § 91; Aug. 15.



68-408 Letting of contracts; time and place; notice.

68-408. Letting of contracts; time and place; notice. The secretary of transportation, before awarding any contract for the construction, improvement, reconstruction or maintenance of the state highway system, shall publish notice of the letting at least once in each week for two consecutive weeks in the Kansas register, which notice shall specify with reasonable minuteness the character of the improvement contemplated, the time and place at which the bids will be received, and invite sealed proposals for the same. Such other notice may also be given as such secretary may deem necessary and proper.

History: L. 1929, ch. 225, § 9; L. 1939, ch. 242, § 1; L. 1941, ch. 308, § 1; L. 1975, ch. 427, § 92; L. 1983, ch. 274, § 4; July 1.



68-408a Bids; electronic submission.

68-408a. Bids; electronic submission. (a) The secretary of transportation is hereby authorized to implement electronic submission of sealed bids as a procurement process accessible by highway construction contractors and other qualified contractors for highway projects. Prior to implementing such procurement process, the secretary of transportation shall adopt any policies and procedures which are necessary for the acceptance of sealed bids by electronic on-line submission.

The secretary of transportation may adopt any rules and regulations necessary to implement the provisions of this section.

(b) The secretary of transportation shall not acquire any goods or services through any process of reverse auctioning.

(c) As used in this section, "sealed bids" may include a procurement process following procedures approved by the secretary of transportation in which bids are received electronically over the internet.

History: L. 2001, ch. 212, § 2; May 31.



68-409 Plans and specifications; display.

68-409. Plans and specifications; display. Before advertising for bids for any contract as provided in the preceding section said secretary shall provide plans and specifications of the proposed work or improvement, which plans and specifications shall be displayed for the inspection of bidders at the office of such secretary and in the office of the county clerk in the county or counties where work is to be done at least fifteen days before the time for receiving bids.

History: L. 1929, ch. 225, § 10; L. 1975, ch. 427, §93; Aug. 15.



68-410 Contracts to be let to lowest responsible bidder; nonresidents; bonds in lieu of mechanic's liens; filing claim before actions on bond.

68-410. Contracts to be let to lowest responsible bidder; nonresidents; bonds in lieu of mechanic's liens; filing claim before actions on bond. All contracts for the construction, improvement, reconstruction, and maintenance of the highway system, the cost of which exceeds one thousand dollars ($1,000), except contracts between the secretary of transportation and the various counties, shall be awarded at a public letting to the lowest responsible bidder: Provided, however, That no contract for a single project or structure shall be divided into two or more contracts and awarded without public letting and to other than the lowest responsible bidder. The secretary shall adopt necessary rules and regulations covering the making and receiving of bids and letting of contracts: Provided,That no contract shall be awarded to a nonresident individual, partnership or corporation unless the same has established a permanent office in the state of Kansas so that service can be had and taxes collected from said nonresident: And provided further, That the provisions of K.S.A. 16-113 shall not apply to contracts made by the secretary. The person or persons to whom a contract may be awarded shall give good and sufficient surety bond by a company authorized to do business in this state to be approved by the secretary, and filed with the secretary in such sum as the secretary shall fix, not less than the amount of such contract price, conditioned that such contractor will faithfully perform such contract in every respect and conditioned further that such contractor or contractors or subcontractor or subcontractors of said contractor or contractors shall pay all indebtedness incurred for supplies, materials or labor furnished, used or consumed in connection with or in or about the construction of the project for which the contract has been let, including gasoline, lubricating oils, fuel oils, greases, coal and similar items used or consumed and used directly in carrying out the provisions of the contract:Provided, That when such bond has been so approved by and filed with the secretary of transportation, no mechanic's lien shall attach by reason of the failure of the contractor or contractors or subcontractor or subcontractors of said contractor or contractors to pay for or make settlement for the items covered by this act: Provided further, That any person to whom there is due any sum for labor or material or for any item covered by this act or his or her assigns, may bring an action on said bond for the recovery of said indebtedness and said suit may be brought in any county in the state where any part of said contract has been performed:Provided further, That no such action shall be brought on said bond unless within six (6) months after the completion date of said contract, according to the records of the secretary of transportation, there be filed with the secretary an itemized statement of the amount of such indebtedness, which itemized statement must be sworn to and acknowledged before a notary public or other officer authorized to administer oaths:Provided, That no action shall be brought on said bond after one (1) year from the completion date of said contract: Provided further, The provisions of K.S.A. 60-1111 shall not apply to contracts made by the secretary of transportation.

History: L. 1929, ch. 225, § 11; L. 1933, ch. 239, § 1; L. 1935, ch. 246, §1; L. 1975, ch. 427, § 94; Aug. 15.



68-411 Partial payment on contracts; regulations for withholding.

68-411. Partial payment on contracts; regulations for withholding. The secretary of transportation shall make partial payment to a contractor performing any road or bridge work under contract with it, as the work may progress, said partial payment not to be less than ninety percent (90%) of the contract price of the material delivered and work done and accepted. The secretary shall provide by regulation, to be made a part of all specifications, for the withholding of not more than ten percent (10%) of the full contract price of any such work until the work is satisfactorily completed and approved by the secretary and the provisions of the contract and bond therefor have been fully satisfied.

History: L. 1929, ch. 225, § 12; L. 1943, ch. 235, § 1; L. 1959, ch. 263, §1; L. 1975, ch. 427, § 95; Aug. 15.



68-412 Designation and improvement of city streets as connecting links; apportionment of costs.

68-412. Designation and improvement of city streets as connecting links; apportionment of costs. After the secretary of transportation shall deem it advisable for the proper completion of the state highway system to designate any city street as a connecting link in the state highway system, the secretary may assist said city on the state highway system in the construction, improvement and reconstruction of said streets as hereinafter set out. The type of such construction, improvement and reconstruction shall be determined by agreement between the city and the secretary of transportation, and the construction shall be under the supervision of the secretary.

The cost of construction, improvement and the reconstruction of such streets and highways, shall be apportioned between the department of transportation and such city, to be determined by an agreement between the city and the secretary of transportation. The portion of such cost to be paid by the secretary shall be paid from that portion of the state highway fund provided for construction of state highways and the cost of the remainder of such street highways shall be paid by the city from a fund raised in the manner provided by law for the payment for grading, curbing, guttering and paving streets in such city: Provided, That in no event shall the secretary of transportation be liable for construction, improvement or reconstruction as herein set out unless the secretary shall have designated such streets as connecting links in the state highway systems: And provided further, That the secretary of transportation shall decide the time when such construction, improvement or reconstruction shall be commenced.

Where any such improvement shall receive federal aid, the secretary of transportation may, in the secretary's discretion, use any such federal funds that may be available for such purpose, to assist the city in the payment of such a part of the city's portion of the cost of such improvement as the secretary may deem proper or advisable.

History: L. 1929, ch. 225, § 13; L. 1933, ch. 240, § 1; L. 1943, ch. 236, §1; L. 1949, ch. 344, § 2; L. 1975, ch. 427, §96; Aug. 15.



68-412a Acquisition of right-of-way for streets as connecting links in cities.

68-412a. Acquisition of right-of-way for streets as connecting links in cities. Whenever it becomes necessary for the proper construction, maintenance, or improvement of streets in cities, which streets have been designated as connecting links in the state highway system, to acquire right-of-way for said streets, the secretary of transportation may assist said cities in paying for said right-of-way and may pay from the state highway fund to said cities for such purpose such part of the amounts necessary for the payment for such right of way as may be agreed upon by the secretary and the governing bodies of said cities. Upon the request of a city and approval of plans by the city the secretary may acquire by condemnation or purchase right-of-way for construction, reconstruction and maintenance of connecting links in the state highway system in any city, and the secretary of transportation may construct, reconstruct and maintain such connecting link with or without such city's participation.

History: L. 1931, ch. 251, § 1; L. 1953, ch. 301, § 1; L. 1968, ch. 248, § 1; L. 1975, ch. 427, § 97; Aug. 15.



68-413 Acquisition of title or easement by secretary of transportation, eminent domain; disposition of property or interest, sale at public auction, when; appraisal; advertisement of sale; reappraisement, when; conveyance, record; disposition of moneys; succession of secretary of transportation to right, title and interest of highway commission; release of easements.

68-413. Acquisition of title or easement by secretary of transportation, eminent domain; disposition of property or interest, sale at public auction, when; appraisal; advertisement of sale; reappraisement, when; conveyance, record; disposition of moneys; succession of secretary of transportation to right, title and interest of highway commission; release of easements. (a) Subject to subsection (b), the secretary of transportation, in the name of the state, may acquire title or easement by purchase, dedication or by the exercise of the right of eminent domain: (1) To or upon any lands or interests or rights therein; (2) to water, gravel, stone, sand or other material; (3) to spoil banks or to borrow pits necessary for the construction, reconstruction, improvement, maintenance or drainage of the state highway system; or (4) to access ways to spoil banks or borrow pits or any bed, pit, quarry or other place where gravel, stone, water, or other material required in the construction, reconstruction, improvement, maintenance or drainage of the state highways may be located. The secretary of transportation, in the name of the state, may acquire, by purchase, title to an entire lot, block or tract of land for state highway purposes even though such entire lot, block or tract is not immediately needed for state highway purposes, if the secretary finds that by so doing the interests of the public will be best served, and without limiting the foregoing, the same may be done where uneconomic remnants of land would be left the original owner or where severance or consequential damage to a remainder make the acquisition of the entire lot, block or tract more economical to the state.

(b) (1) Exercise of the right of eminent domain by the secretary shall be in accordance with and governed by article 5 of chapter 26 of the Kansas Statutes Annotated, and amendments thereto.

(2) Every petition filed by the secretary to acquire lands or any interest in or title thereto by the exercise of the right of eminent domain shall set forth the extent, quantity and nature of the interest or title to be acquired.

(3) Except as otherwise provided in paragraph (4) of this subsection (b), the secretary shall not acquire by eminent domain any right, title or interest in or to the oil and gas minerals under or in any lands, and the petition in any condemnation proceedings shall state that right, title or interest in or to such oil and gas minerals is not being condemned.

(4) The secretary may acquire by eminent domain the fee simple title to lands when such lands are acquired for sites for the construction of buildings or improvements necessarily incident to the operation, maintenance and supervision of a state system of highways.

(c) The secretary may acquire fee simple title or any lesser degree of title or interest or rights in land by purchase or dedication.

(d) (1) Subject to the provisions of paragraph (2) of this subsection (d) the secretary may dispose of any real estate or any right, title or degree or variety of interest therein which has theretofore been acquired for state highway purposes, in the manner the secretary deems most expedient, when such real estate or interest therein is no longer needed or used for state highway purposes. The secretary may exchange the right-of-way in which the secretary has an interest or title greater than an easement for new or other right-of-way.

(2) Whenever the secretary shall determine in the manner provided by paragraph (1) of this subsection (d) that any real estate should be disposed of by sale, such secretary shall sell the same, in the name of the state of Kansas, to the highest bidder at public auction and thereby convey and transfer all of the right, title and interest of the state of Kansas in such real estate.

As soon as reasonably practical after the secretary determines that any such real estate should be sold, the secretary shall have the real estate appraised by three disinterested persons and advertise the sale in a newspaper of general circulation in the county where the real estate is situated once each week for at least three consecutive weeks prior to the date set for such sale. In no case shall such real estate be sold for less than 2/3 of its appraised value except that if no sale has been effected after an effort to sell under this section, the secretary may set aside the appraisement and order a new appraisement and readvertise the real estate for sale. If the new appraisement does not exceed $1,000, the secretary may readvertise and sell the real estate to the highest bidder. If the secretary determines that sale by public auction would be inappropriate, the real estate may be sold in the manner deemed most expedient by the secretary. The secretary may charge an amount in connection with the release of any permanent easement. The amount charged shall not exceed the increase in value accruing to the underlying fee owner resulting from the termination of the property interest held by the secretary in the name of the state of Kansas. Conveyances of real estate under this section shall be by deed executed by the secretary of transportation. The secretary shall keep a record of all such conveyances. All moneys derived from such sales or charges shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway fund.

(e) On August 15, 1975, the secretary of transportation shall succeed to whatever right, title or interest the state highway commission has acquired in any land in this state, and the secretary of transportation shall hold the same for and in the name of the state of Kansas. Whenever any land or any right, title or interest in any land is acquired by the secretary of transportation or is acquired for state highway purposes, such right, title or interest shall be taken and held by the secretary of transportation in the name of the state of Kansas.

History: L. 1929, ch. 225, § 14; L. 1931, ch. 246, § 1; L. 1937, ch. 286, § 1; L. 1951, ch. 381, § 1; L. 1961, ch. 303, § 1; L. 1963, ch. 234, § 86; L. 1975, ch. 426, § 54; L. 1981, ch. 264, § 1; L. 2001, ch. 5, § 278; July 1.



68-413a Same; conveyance of title to oil and gas in place to present landowners; exceptions.

68-413a. Same; conveyance of title to oil and gas in place to present landowners; exceptions. The state of Kansas does herewith and hereby convey all right, title and interest in and to all oil and gas in place, in and under any and all right-of-way, heretofore obtained in the name of the state highway commission of the state of Kansas, by purchase, dedication or condemnation for state highway purposes as authorized by K.S.A. 68-413, and acquired pursuant to article 1, chapter 26 of the Kansas Statutes Annotated and any amendments thereto, which have not otherwise been disposed of as provided by law, to the present owners of the land of which it was originally a part, save and except a right-of-way easement for highway purposes for all such lands, and an easement right to water, gravel, stone, sand or other material, or to spoil banks or borrow pits, or any bed, pit, quarry or other places where gravel, stone, water or other material may be located, which is now in possession of or has been acquired by the state of Kansas for construction, improvement, reconstruction, maintenance, or drainage of the state highway: Provided, however, That where the state of Kansas or the state highway commission has heretofore acquired title to real estate by warranty deed for any highway purpose or by purchase, dedication or condemnation for sites for the construction of buildings or any improvement thereon necessarily incident to the operation, maintenance and supervision of a system of state highways, the fee simple title, from and after the effective date of this act, shall be and remain vested in the state of Kansas.

History: L. 1951, ch. 382, § 1; L. 1975, ch. 426,§ 55; Aug. 15.



68-413b Rights of way of state highways to be used exclusively for public highway purposes, exception; removal of unauthorized structures or objects; public utility and other legal rights not affected.

68-413b. Rights of way of state highways to be used exclusively for public highway purposes, exception; removal of unauthorized structures or objects; public utility and other legal rights not affected. All rights of way of state highways shall be used exclusively for public highway purposes: Provided, The secretary of transportation may authorize such other uses of such rights-of-way as will not interfere with public travel thereon and which are in conformity with applicable state and federal laws, rules and regulations relating to highways. The secretary of transportation is authorized to remove unauthorized structures, objects and facilities which are located upon the rights-of-way of state highways. Nothing herein shall be construed to affect the rights of public utilities and persons or associations maintaining facilities on state highway rights-of-way pursuant to law.

History: L. 1963, ch. 332, § 1; L. 1975, ch. 427, §98; Aug. 15.



68-414 Improvement of railroad crossings on state highway system; division of cost; safety devices or signals.

68-414. Improvement of railroad crossings on state highway system; division of cost; safety devices or signals. The secretary of transportation, in the construction, improvement, reconstruction or maintenance of the state highway system, shall have the power and authority to compel all railroad companies operating steam or electric railroads in this state to construct, improve, reconstruct or maintain in a manner to be approved by the secretary of transportation, viaducts, tunnels, underpasses, bridges or grade crossings where the lines of said railroad companies intersect state highways, when in the judgment of the secretary such viaducts, tunnels, underpasses, bridges or grade crossings are necessary for the proper construction of the state highway system, for the safety of the general public, or for the elimination of a dangerous grade crossing.  The expense of such construction, improvement, reconstruction or maintenance may be divided between the railroad company and the secretary of transportation in a fair and equitable proportion to be determined by the secretary of transportation, said secretary, however, to pay not to exceed fifty percent (50%) of the cost of any construction, improvement, reconstruction or maintenance of viaducts, tunnels, underpasses or bridges, but such fifty percent (50%) limitation shall not apply to express highways or freeways established pursuant to K.S.A. 68-2301.  Otherwise, grade crossings shall be constructed and maintained at the expense of the railroad company.

If after due notice to said railroad company that in the judgment of the secretary of transportation the construction, improvement, reconstruction or maintenance of such viaduct, tunnel, underpass, bridge or grade crossing is necessary, said railroad company fails to comply with the secretary's order as provided by this section, said secretary is empowered and authorized to forthwith construct, improve, reconstruct or maintain such viaduct, tunnel, underpass, bridge or grade crossing and the amount so expended for such construction, improvement, reconstruction or maintenance shall comprise a charge against such railroad company and the secretary shall render a bill to such railroad company stating the amount expended and for what purpose, and upon the failure or refusal of such railroad company to make payment of the amount due the state the secretary shall forward all data and information to the attorney general of this state, who shall immediately institute a suit in the name of the secretary of transportation for the recovery of the amount reported by the secretary of transportation as due from the railroad company for its proportion of the cost of the construction, improvement, reconstruction or maintenance of such viaduct, tunnel, underpass, bridge or grade crossing.  Upon the recovery of such fund said secretary shall deposit same with the state treasurer and said sum shall be apportioned to the different funds in the amounts expenditures from such funds were made.

When the secretary of transportation deems it advisable, said railroad company may be required by order of the secretary, to install and maintain suitable safety devices or warning signals at dangerous or obscure crossings to indicate the approach of trains.

History: L. 1929, ch. 225, § 15; L. 1975, ch. 427, §99; L. 1976, ch. 294, § 1; July 1.



68-415 Removal of poles, piers, abutments, pipelines or other fixtures along highway; procedure; advancement of moneys to utilities for removal or relocation of utilities, structures or facilities; rural water districts' water lines.

68-415. Removal of poles, piers, abutments, pipelines or other fixtures along highway; procedure; advancement of moneys to utilities for removal or relocation of utilities, structures or facilities; rural water districts' water lines. (a) Whenever any person, firm or any corporation created for the purpose of constructing and maintaining magnetic telegraph or telephone lines or other telecommunication facilities or for the purpose of constructing and maintaining lines for the transmission of electric current or for the purpose of transporting oil or gas or water by pipelines, or municipal corporations, shall construct or maintain poles, piers, abutments, pipelines or other fixtures along, upon or across any state highway, such poles, wires, piers, abutments, pipelines and other fixtures shall be located upon that part of the right-of-way of the state highway designated by the secretary of transportation. The secretary of transportation may require the removal of such poles, piers, abutments, wires and pipelines and other fixtures upon state highways from any location on the state highways to such part of the right-of-way of the state highways as the secretary of transportation shall designate, and if such person, firm or corporation, upon receiving notice of the requirement of the secretary of transportation that such poles, piers, abutments, wires, pipelines or other fixtures be moved, fails to comply with any such requirement, the secretary of transportation may remove such poles, piers, abutments, wires, pipelines and other fixtures to such place on the right-of-way of the state highways as may be designated by the secretary of transportation, and the cost of such removal shall be paid to the secretary of transportation by such person, firm or corporation upon a statement of cost being furnished to such person, firm or corporation.

If such person, firm or corporation refuses to pay the charges, the secretary of transportation shall notify the attorney general, who shall bring suit against such person, firm or corporation in the name of the state to recover the amount. Any amounts received from such persons, firms or corporations shall be deposited in the state treasury and credited to the fund from which the cost of such removal was paid.

(b) In addition to the powers provided in subsection (a), the secretary may advance moneys to a public utility or entity when the utilities, structures or facilities of such public utility or entity are being moved, modified or relocated and in the secretary's opinion the expeditious movement, modification or relocation of such utilities, structures or facilities, from current or proposed highway right-of-way, is necessitated by a current or proposed highway project. The secretary shall not advance moneys to a public utility or entity, unless such public utility or entity can demonstrate a financial need for the advancement of such moneys.

The secretary shall not advance moneys in excess of $20,000, per project, to any one public utility or entity. Such public utility or entity advanced money by the secretary shall pay interest upon such money at the rate of interest equal to the average yield before taxes received on 91-day United States treasury bills as determined by the federal reserve banks as fiscal agents of the United States at its most recent public offering of such bills prior to the date of the advancement of such money. The term for the repayment of such money by such public utility or entity shall not exceed 60 months.

Nothing in this subsection shall give any public utility or entity any standing on rights of compensation not currently available under law, and all such payments are deemed a matter of legislative policy to rest solely within the discretion of the secretary of transportation for the purpose of expediting the construction, reconstruction or maintenance of the state highway system.

The secretary of transportation shall adopt rules and regulations establishing the procedure and criteria for the advancement of moneys under the provisions of this subsection.

(c) Notwithstanding the provisions of subsection (a), any rural water district created under the provisions of K.S.A. 82a-612 et seq., and amendments thereto, which, after excluding such water lines that cross a highway, has 90% or more of its remaining water lines on private right-of-way and is required to relocate such district's water lines in accordance with subsection (a): (1) Shall be reimbursed for such district's costs for relocating such water lines; or (2) if the secretary of transportation relocates the district's water lines, such district shall not be required to reimburse the secretary of transportation the costs for relocating such water lines.  The provisions of this subsection shall apply to all state highway funded projects, including any highway projects currently in progress.

History: L. 1929, ch. 225, § 16; L. 1975, ch. 426, §56; L. 1990, ch. 247, § 1; L. 1992, ch. 146, § 4; L. 1995, ch. 68, § 1; Apr. 6.



68-416 State highway fund; apportionment; city connecting links; use of funds.

68-416. State highway fund; apportionment; city connecting links; use of funds. The state highway fund shall be apportioned as follows:

(a) The secretary of transportation annually shall apportion and distribute quarterly, on the first day of January, April, July and October, to cities on the state highway system from the state highway fund moneys at the rate of $3,000 per year per lane per mile for the maintenance of streets and highways in cities designated by the secretary as city connecting links. Unless a consolidated street and highway fund is established pursuant to K.S.A. 12-1,119, and amendments thereto, all moneys distributed by the secretary shall be credited to the street and alley funds of such cities. All moneys so distributed shall be used solely for the maintenance of city connecting links. Maintenance of such city connecting links shall be as prescribed in K.S.A. 68-416a, and amendments thereto. As used in this subsection, "lane" means the portion of the roadway for use of moving traffic of a standard width prescribed by the secretary. In lieu of such apportionment, the secretary, by and with the consent of the governing body of any city within the state of Kansas, may maintain such streets within the city and pay for such maintenance from the highway fund.

(b) All of the remainder of such highway fund shall be used by the secretary of transportation for:

(1) The construction, improvement, reconstruction and maintenance of the state highway system;

(2) improvements in transportation programs to aid elderly persons, persons with disabilities and the general public;

(3) for any purpose specified in K.S.A. 2015 Supp. 68-2314b, and amendments thereto;

(4) the support and maintenance of the department of transportation;

(5) the expenses of administering the motor vehicle registration and drivers' license laws; and

(6) the payment of losses to department of transportation employees authorized by K.S.A. 2015 Supp. 75-5062, and amendments thereto.

History: L. 1927, ch. 255, § 7; L. 1929, ch. 225, § 17; L. 1933, ch. 241, § 1; L. 1941, ch. 309, § 1; L. 1949, ch. 344, § 3; L. 1958, ch. 56, § 1 (Budget Session); L. 1959, ch. 264, § 1; L. 1967, ch. 353, § 1; L. 1970, ch. 397, § 4; L. 1974, ch. 271, § 1; L. 1975, ch. 427, § 100; L. 1978, ch. 271, § 4; L. 1979, ch. 211, § 1; L. 1987, ch. 260, § 2; L. 1989, ch. 209, § 28; L. 1994, ch. 236, § 1; L. 1998, ch. 63, § 2; L. 1999, ch. 137, § 10; L. 2010, ch. 156, § 21; June 3.



68-416a Maintenance of city connecting links.

68-416a. Maintenance of city connecting links. Maintenance of city connecting links shall be as follows:

(a) Where cities receive an amount per lane per mile as provided in K.S.A. 68-416, and amendments thereto, such cities shall be responsible for all maintenance of such city connecting links, except route marking signs.

(b) Where the secretary of transportation and a city have entered into an agreement for the secretary to maintain city connecting links, responsibility for maintenance shall be as prescribed in the agreement. The secretary of transportation shall assume all maintenance obligations for city connecting links except for (1) installation and maintenance of parking meters and pavement markings for parking lanes, (2) maintenance of sidewalks except on structures, (3) installation and maintenance of street illumination system, (4) maintenance of automated traffic control devices, (5) enclosed lengths of storm drainage systems which parallel the street or highway and (6) snow removal where parking is permitted. Where installation of street illumination facilities on city connecting links is the responsibility of the city, such installation shall first be approved by the secretary of transportation.

(c) The secretary of transportation shall be responsible for all maintenance on all fully access controlled city connecting links.

History: L. 1979, ch. 211, § 2; L. 1989, ch. 209, § 29; Jan. 1, 1990.



68-419a Design defects; exempting contractor from liability in certain cases.

68-419a. Design defects; exempting contractor from liability in certain cases. (a) Whenever any public officer, as defined by K.S.A. 75-4301, shall enter into a contract on behalf of the state or any agency or instrumentality thereof for the construction of any highway or turnpike, in accordance with the laws of this state, the contractor shall not be liable for damages arising out of design defects involving the construction of such highway or turnpike resulting in injury to persons or damage to property, occurring after completion of the contract, and acceptance thereof by such public officer, if the contractor has complied with all contractual provisions and specifications imposed by state and federal agencies with respect to such highway or turnpike. Nothing contained in this section shall be construed as abrogating, limiting or otherwise affecting any cause of action accruing to the state or any agency or instrumentality thereof which was a party to such contract.

History: L. 1974, ch. 269, § 1; July 1.



68-420 Validity of act.

68-420. Validity of act. If any section, clause, sentence, paragraph, part or provision of this act shall be found invalid by any court, it shall be conclusively presumed that this act would have been passed by the legislature without such invalid section, clause, sentence, paragraph, part or provision, and the act as a whole shall not be declared invalid by reason of the fact that one or more sections, clauses, sentences, paragraphs, parts or provisions may be found invalid by any court.

History: L. 1927, ch. 255, § 13; L. 1929, ch. 225, § 20; April 1.



68-421 Construction of act.

68-421. Construction of act. In administering and carrying out the provisions of this act, the secretary of transportation shall be governed by the highway laws of the state so far as possible, and for the purpose of administration of this act all Kansas statutes referring to roads not in conflict with the act shall also apply to state highways.

History: L. 1927, ch. 255, § 12; L. 1929, ch. 225, § 21; L. 1975, ch. 427, § 105; Aug. 15.



68-422 Erection of signs and markers.

68-422. Erection of signs and markers. The secretary of transportation is authorized to adopt and erect uniform marking guides and warning signs for identifying various routes on the state highway system. The secretary is authorized to remove any and all billboards or signs located within the limits of the right-of-way of state highways which bear advertising of any kind or character.

History: L. 1927, ch. 257, § 1; L. 1975, ch. 427, §106; Aug. 15.



68-422a Erection of signs; unlawful acts.

68-422a. Erection of signs; unlawful acts. The secretary of transportation, the board of county commissioners of each county and the governing body of each incorporated city shall cause signs to be erected at suitable intervals on public highways in their respective areas of authority, including public parks, informing the public that littering, as defined in K.S.A. 2015 Supp. 21-5815, and amendments thereto, is unlawful.

History: L. 1967, ch. 195, § 3; L. 1975, ch. 427, § 107; L. 2011, ch. 30, § 250; July 1.



68-423a Advance acquisition of real property or rights for future construction on state highway system; disposal of property acquired; appraisal; sale; public auction, when; advertisements; new appraisement and readvertisement; conveyance; record; disposition of moneys.

68-423a. Advance acquisition of real property or rights for future construction on state highway system; disposal of property acquired; appraisal; sale; public auction, when; advertisements; new appraisement and readvertisement; conveyance; record; disposition of moneys. (a) It is hereby declared to be public policy of this state to provide for the acquisition of real property necessary for the construction, improvement, reconstruction, maintenance or drainage of the state highway system, in advance of actual construction, for the purpose of eliminating costly details in construction, reducing hardship to owners of such property, and eliminating economic waste occasioned by the improvement of such property immediately prior to its acquisition for highway uses. The legislature therefore finds and declares that purchase and condemnation of real property necessary for the construction, reconstruction, improvement, maintenance or drainage of the state highway system, reasonably in advance of programmed construction, is for a public use and purpose and for a public highway purpose.

(b) Whenever the secretary of transportation determines that any real estate so purchased should be disposed of by sale, the secretary shall have the real estate appraised by three disinterested persons. The secretary shall give the landowner from whom the real estate was acquired, or the landowner's successors in title, an opportunity to purchase the real estate at the appraised value. If the landowner does not elect within a reasonable time to purchase the real estate at the appraised value, the secretary, in the name of the state of Kansas, is authorized to sell the interest of the state in the real estate to the highest bidder at public auction. Such sale at auction shall be preceded by an advertisement of the sale in the Kansas register once each week for at least three consecutive weeks prior to the date set for such sale. In no case shall such real estate be sold at public auction for less than 2/3 of its appraised value, except that, if no sale has been effected after an effort to sell at public auction under this section, the secretary of transportation may set aside the appraisement and order a new appraisement and readvertise the real estate for sale at public auction. If such new appraisement does not exceed $1,000, the secretary may readvertise and sell the real estate to the highest bidder. Conveyances of such real estate shall be by deed executed by the secretary.

(c) The secretary of transportation shall keep a record of all such conveyances. All moneys derived from such sales shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway fund.

History: L. 1963, ch. 333, § 1; L. 1975, ch. 427, §108; L. 1983, ch. 274, § 5; L. 2001, ch. 5, § 279; July 1.



68-423b Same; property or rights for routes for future construction, maintenance or drainage of routes on system or for use as roadside parks, rest areas or park facilities near state highways.

68-423b. Same; property or rights for routes for future construction, maintenance or drainage of routes on system or for use as roadside parks, rest areas or park facilities near state highways. The secretary of transportation is authorized to purchase or acquire by the exercise of the power of eminent domain real property or property rights therein for the future construction, reconstruction, improvement, maintenance or drainage of routes on the state highway system or for use as roadside parks, rest areas or park facilities along or conveniently near state highways, in the method and to the extent provided by law.

History: L. 1963, ch. 333, § 2; L. 1975, ch. 427, §109; Aug. 15.



68-423c Establishment of roadside parks, rest areas and park facilities near state highways authorized.

68-423c. Establishment of roadside parks, rest areas and park facilities near state highways authorized. The secretary of transportation is authorized to establish, construct, reconstruct and maintain roadside parks, rest areas, and park facilities along or conveniently near a state highway.

History: L. 1963, ch. 341, § 1; L. 1975, ch. 427, §110; Aug. 15.



68-423d Same; access roads.

68-423d. Same; access roads. The secretary of transportation is authorized to establish, construct, reconstruct and maintain access roads which extend from a state highway to a roadside park, rest area, or park facility.

History: L. 1963, ch. 341, § 2; L. 1975, ch. 427, §111; Aug. 15.



68-423e Same; acquisitions of rights-of-way; eminent domain.

68-423e. Same; acquisitions of rights-of-way; eminent domain. The secretary of transportation is authorized to acquire such rights-of-way for the above purposes as the secretary may deem necessary by gift, dedication, purchase or by the exercise of the right of eminent domain.

History: L. 1963, ch. 341, § 3; L. 1975, ch. 427, §112; Aug. 15.



68-423f Same; rules and regulations for use.

68-423f. Same; rules and regulations for use. The secretary of transportation may adopt rules and regulations governing the use of such roadside parks, rest areas, and park facilities.

History: L. 1963, ch. 341, § 4; L. 1975, ch. 427, §113; Aug. 15.



68-432 Display of goods on state highway right-of-way; operation of vending facilities by blind persons.

68-432. Display of goods on state highway right-of-way; operation of vending facilities by blind persons. It shall be unlawful for any person or persons to display to the public within the right-of-way of any state highway outside the limits of any city, any goods, wares or merchandise for sale, gift, barter or exchange, except that this act shall not apply to: (a) The sale of products of farm or garden sold at the entrance to any farm or garden where produced so long as such sales are conducted at a safe distance from the traveled way; or

(b) the sale of products by a vendor licensed under the provisions of K.S.A. 75-3339, and amendments thereto, as authorized by rules and regulations adopted by the secretary of transportation.

History: L. 1941, ch. 314, § 1; L. 1991, ch. 209, § 2; July 1.



68-433 Same; penalties.

68-433. Same; penalties. Any person or persons violating the provisions of this act shall be guilty of a misdemeanor and upon conviction thereof before any court having competent jurisdiction shall be fined in a sum of not more than fifty dollars and costs.

History: L. 1941, ch. 314, § 2; June 30.



68-434 County authorized to pay state's share of cost of highway improvements; general obligation bonds.

68-434. County authorized to pay state's share of cost of highway improvements; general obligation bonds. When the board of county commissioners of any county determines it is desirable to pay the state's share of the cost of highway improvement in such county, the board may issue general obligation bonds of the county for such purpose if authorized as provided in K.S.A. 68-435.  The bonds shall be authorized, issued, registered and sold in the manner prescribed by the general bond law and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009 and amendments thereto.  General obligation bonds issued by a county under the authority of this section shall not be subject to any limitation on the bonded indebtedness of the county.

History: L. 1983, ch. 227, § 2; July 1.



68-435 Same; election, when.

68-435. Same; election, when. The board of county commissioners of any county may submit the question of issuing general obligation bonds of the county as authorized by K.S.A. 68-434 to the electors at an election called by such board at any time and held thereon, and any such board shall be required to submit such question upon submission of a petition signed by electors of such county equal in number to not less than 10% of the electors of such county who voted at the last preceding general election for the office of secretary of state, or upon receiving resolutions requesting such an election passed by not less than 2/3 of the membership of the governing body of each of one or more cities within such county which contains a population of not less than 25% of the entire population of the county, or upon receiving resolutions requesting such an election passed by 2/3 of the membership of the governing body of each of one or more taxing subdivisions within such county which levy not less than 25% of the property taxes levied by all taxing subdivisions within the county.

History: L. 1983, ch. 227, § 3; July 1.



68-436 Same; revenue bonds.

68-436. Same; revenue bonds. When the secretary of transportation has agreed to schedule an improvement project to begin construction within one year, and that local participation in supplying funds is desirable, the board of county commissioners of any county may participate with the state, by providing funds for the state's share of any highway improvement in the county.  Such funds shall be provided either from the proceeds of bonds issued under K.S.A. 10-1201 or K.S.A. 68-434, and amendments thereto. The secretary of transportation may contract with any county regarding the repayment of all or any part of any funds furnished by such county and may provide for the repayment thereof from the state highway fund. If such funds are derived from the proceeds of bonds issued pursuant to K.S.A. 10-1201, and amendments thereto, any repayment thereof shall be deposited in the county general fund and distributed between the county and the cities in the manner provided by K.S.A. 12-192, and amendments thereto. If such funds are derived from bonds issued pursuant to K.S.A. 68-434, any repayment thereof shall be deposited in the county road and bridge fund.

No contract authorized by this section shall be entered into after July 1, 1986.

History: L. 1983, ch. 227, § 4; July 1.



68-437 City authorized to pay state's share of cost of highway improvements; general obligation bonds.

68-437. City authorized to pay state's share of cost of highway improvements; general obligation bonds. When the governing body of any city determines it is desirable to pay the state's share of the cost of highway improvement in such city, the governing body may issue general obligation bonds of the city in the manner provided by K.S.A. 68-438.  The bonds shall be authorized, issued, registered and sold in the manner prescribed by the general bond law and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto.  General obligation bonds issued by a city under the authority of this section shall not be subject to any limitation on the bonded indebtedness of the city.

History: L. 1985, ch. 232, § 1; July 1.



68-438 Same; election, when.

68-438. Same; election, when. The governing body of any city may submit the question of issuing general obligation bonds of the city as authorized by K.S.A. 68-437 to the electors at an election called by the governing body at any time and held thereon. The governing body shall submit such question upon submission of a petition signed by not less than 10% of the qualified electors of the city.

History: L. 1985, ch. 232, § 2; July 1.



68-439 Same; repayment of funds.

68-439. Same; repayment of funds. When the secretary of transportation has agreed to schedule an improvement project to begin construction within one year and has agreed that local participation in supplying funds is desirable, the governing body of any city may participate with the state by providing funds for the state's share of any highway improvement in the city.  Such funds may be provided from the proceeds of bonds issued under K.S.A. 68-437. The secretary of transportation may contract with any city regarding the repayment of all or any part of any funds furnished by such city and may provide for the repayment thereof from the state highway fund. If such funds are derived from bonds issued pursuant to K.S.A. 68-437, any repayment thereof shall be deposited in the city general fund.

History: L. 1985, ch. 232, § 3; July 1.






Article 5 COUNTY AND TOWNSHIP ROADS

68-501 County engineer, appointment, qualifications, approval; termination of appointment, when.

68-501. County engineer, appointment, qualifications, approval; termination of appointment, when. The board of county commissioners of each county shall appoint a licensed professional engineer, whose official title shall be county engineer. Such appointment may be terminated without cause on June 1 of any year by a majority vote of the board of county commissioners or may be terminated for cause at any time by the board of county commissioners or by order of the secretary of transportation for incompetency or by dissolution of a county engineer district: Provided, That all appointments of county engineers shall be approved by the secretary of transportation. The provisions of this section shall not disqualify any county engineer who is not a licensed professional engineer and who was holding office as county engineer on June 30, 1961, and any such person shall be eligible for appointment as a county engineer.

History: L. 1917, ch. 264, § 8; L. 1919, ch. 245, § 2; R.S. 1923, 68-501; L. 1961, ch. 299, § 11; L. 1975, ch. 427, § 114; Aug. 15.



68-502 Duties of county engineer.

68-502. Duties of county engineer. It shall be the duty of the county engineer, in conformity with the regulations and requirements of the secretary of transportation to:

(1) Prepare plans and specifications and estimates for roads, bridges and culverts to be built by the county;

(2) act for the county in all matters relating to the supervision of the construction, repairing, surfacing, resurfacing and maintenance of any roads, bridges or culverts, or anything pertaining to rivers, streams or watercourses, for which the county pays any part of the cost thereof;

(3) visit and inspect the highways and culverts in each township of the county or district which have been reported as unsafe or in need of repair, and advise and direct the township board and the road overseer of each township as to the best methods of construction, repair, maintenance and improvement of such highways and culverts;

(4) prepare plans, specifications and general regulations governing the construction and maintenance of township roads and culverts, and upon request furnish copies of the same to the township board and to the road overseer of the several townships of the county or district;

(5) keep a record of all contracts and of all purchases of material, machinery or apparatus to be used in road construction, in excess of $10,000, approved by the county engineer in any township;

(6) study the soil conditions and collect information concerning the various deposits of gravel, stone, sand, clay and other road and bridge building materials, and to investigate and determine the most approved methods of using the same;

(7) make maps of the roads in the different townships of the county or district, and where there are no other records, or the records are incomplete, and when ordered by the county commissioners, the county engineer shall make maps of plats and file them in the offices of the county clerk and township clerk, which when passed upon and adopted by the board of county commissioners shall be the records of such roads where there are no other records, and shall be additional and supplemental records when the former records are incomplete or imperfect;

(8) answer inquiries and to hold at least one public meeting annually to advise with highway officials in road, bridge and culvert improvement, and to perform all other duties required by law.

History: L. 1917, ch. 264, § 9; R.S. 1923, 68-502; L. 1961, ch. 299, § 12; L. 1975, ch. 427, § 115; L. 1984, ch. 253, § 1; July 1.



68-503 Joint county engineer districts; employment of engineer.

68-503. Joint county engineer districts; employment of engineer. In any county where there is not a sufficient amount of road and bridge work to keep the county engineer employed throughout the year, the board of county commissioners of any such county, with the approval of the secretary of transportation, may unite with the board of county commissioners of an adjoining county or counties and form a county engineer district and employ a county engineer for the two or more counties included in such district. The boards of county commissioners of any such county engineer district, with the approval of the secretary of transportation, may reduce or increase the size of the district or dissolve the district as the conditions may warrant or demand, but no district so formed shall be altered or dissolved in less than one year from the date of such formation.

History: L. 1917, ch. 264, § 10; L. 1919, ch. 245, § 3; L. 1975, ch. 427, § 116; L. 1994, ch. 57, § 1; July 1.



68-504 Office, assistants, supplies and clerical help for county or district engineer.

68-504. Office, assistants, supplies and clerical help for county or district engineer. The board of county commissioners of each county shall provide the county or district engineer with suitable offices, conveniently situated, and such assistants, equipment, supplies and clerical help as are necessary for the proper performance of his duties: Provided, That in counties having a population of more than five thousand (5,000) and less than seven thousand (7,000), with an assessed valuation of more than fourteen million dollars ($14,000,000) and less than seventeen million dollars ($17,000,000), in which there is located a city of the second class and at least two cities of the third class, the salaries, expenses, and clerk hire provided for herein may be paid out of the general fund, or out of the consolidated road and bridge fund, as other county bills are paid.

History: L. 1917, ch. 264, § 13; R.S. 1923, 68-504; L. 1957, ch. 360, § 1; June 30.



68-505 Bond of engineer.

68-505. Bond of engineer. Before entering upon his duties the county engineer shall give a bond unto the state of Kansas with surety to be approved by the board of county commissioners in the sum $2,500, conditioned upon the faithful discharge of his duties and the protection, care and return of all property of the county which may come into his custody: Provided,Where the county engineer districts have been formed the bond shall be made payable to the state of Kansas for use of each county forming such district.

History: L. 1917, ch. 264, § 14; March 7; R.S. 1923, 68-505.



68-506 Classification and designation of roads in noncounty unit road system counties.

68-506. Classification and designation of roads in noncounty unit road system counties. (a) In any county which has not adopted the county unit road system, it shall be the duty of the board of county commissioners with the approval of the county engineer to classify and designate the roads and highways within such county within the following classes:

(1) "County major collector roads" which shall include all county roads and highways designated for inclusion in the major collector road system in accordance with K.S.A. 68-1701 to 68-1704, and amendments thereto;

(2) "county minor collector roads" which shall include all county roads and highways, not designated for inclusion in the major collector road system, which are other main traveled roads utilized primarily for the movement of traffic between different areas of the county;

(3) "township minor collector roads" which shall include all township roads and highways not designated for inclusion in the major collector road system, which are other main traveled roads utilized primarily for the movement of traffic between different areas of the county; and

(4) "township or local service roads" which shall include all township roads and highways not designated for inclusion in the major collector road system or as county or township minor collector roads or highways.

(b) The county engineer and the board of county commissioners may shift road or highway mileage from one county road or highway classification to another as continuing study indicates that such changes are needed by reason of changing traffic needs or for other reasons substantiated by engineering analysis, except that no road or highway mileage may be shifted to or from the major collector road system except as provided in article 17 of chapter 68 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1917, ch. 264, § 15; L. 1921, ch. 219, § 1; R.S. 1923, 68-506; L. 1925, ch. 211, § 1; L. 1935, ch. 249, § 1; L. 1945, ch. 267, § 1; L. 1949, ch. 344, § 4; L. 1961, ch. 299, § 13; L. 1975, ch. 427, § 117; L. 1986, ch. 252, § 2; L. 1988, ch. 270, § 2; L. 2005, ch. 84, § 4; July 1.



68-506a City connecting link in county highway; city tax levy and bonds.

68-506a. City connecting link in county highway; city tax levy and bonds. The governing body of the city through which any such public highway shall pass, and which said city shall be declared a benefit district under the provisions of K.S.A. 68-506, shall be authorized to bear its proportion of the cost of constructing said highway at the cost of said city, and the same shall be collected by a tax levied upon all the taxable property within said city, and where the mayor and council of said city shall deem it necessary, they are hereby authorized to issue bonds of said city to pay the cost thereof, bearing interest not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and payable in approximately equal annual installments over a period of not to exceed fifteen (15) years, and shall levy a tax upon the taxable property of said city for the purpose of meeting the interest payments upon said bonds and to pay the principal at maturity, and should the mayor and council fail to levy a tax for the purpose of making the payments of interest and principal as herein provided for, then it shall be the duty of the board of county commissioners of said county to levy a tax upon the taxable property of said city and cause the same to be placed upon the tax rolls and collected the same as other taxes of said city.

History: L. 1925, ch. 211, § 2; L. 1970, ch. 64, § 79; L. 1978, ch. 99, § 35; April 25.



68-506b Same; validation of certain acts of cities; letting of contracts; change of route; eminent domain.

68-506b. Same; validation of certain acts of cities; letting of contracts; change of route; eminent domain. Where any city of the state, a part of whose boundary is formed by a state line between this and any other state, has heretofore begun proceedings by resolution, ordinance or otherwise, whereby the board of county commissioners of the county in which such city is located has undertaken, under the provisions of K.S.A. 68-506, and amendments thereto, and such resolution has been adopted by the board of county commissioners, whereby such city has been declared a benefit district, and such road through such city has been declared a public utility, such proceedings shall not by reason of the passage of this act be invalidated or set aside. Such action and the proceedings taken thereunder are hereby ratified, confirmed and validated. It is the duty of the board of county commissioners in conjunction with the governing body of such city, subject to the approval of the secretary of transportation, to proceed with the work, or to advertise for and let contracts in the manner provided for by law in other cases for the construction of other highways, so as to connect the roads so constructed to the city limits on either side of such city.

Where it has become necessary to leave the route heretofore or hereafter proposed to be used as a portion of the road or street connecting such highways at the city limits, in order to eliminate steam or electric grade crossings, or any other dangerous places on such highways, or to conform to the requirements of the Kansas department of agriculture or the United States bureau of public roads to obtain federal aid upon such road, or any part thereof, the county engineer and board of county commissioners, in conjunction with the governing body of such city, shall change the route so as to eliminate such dangerous crossings, or other dangerous places. The governing body of such city shall proceed to designate or acquire by purchase or donation a right-of-way for such street along the route over which such road may be relocated. Where the right-of-way for such purpose cannot be obtained by donation or purchase the city council is hereby authorized to condemn a right-of-way for such purpose in the manner provided for by article 2, chapter 26 of the Kansas Statutes Annotated, relating to the opening, widening or extending any street, insofar as the same is applicable.

History: L. 1925, ch. 211, § 3; L. 1975, ch. 427, § 118; L. 2004, ch. 101, § 174; July 1.



68-506c Same; apportionment of costs.

68-506c. Same; apportionment of costs. Upon the completion of any improvement under the provisions of this act the county commissioners shall meet at their office and apportion to the cost thereof as follows:

(a) If all or any portion of said improvement is entitled to and does receive federal or state aid or donations, the same shall be applied to the cost of the improvement for the purpose and to the extent for which the same was given.

(b) The remainder of the cost shall be apportioned, fifty percent to the county and fifty percent to the city through which said road shall pass.

All bonds issued or taxes levied under the provisions of this act shall be in addition to all other tax levies or bond issues authorized by law.

History: L. 1925, ch. 211, § 4; March 13.



68-506d Same; city to maintain roads.

68-506d. Same; city to maintain roads. All roads improved under the provisions of this act shall after their completion be maintained and kept in repair by the city in which the same may be located.

History: L. 1925, ch. 211, § 5; March 13.



68-506f City connecting links in county highway system; agreements for maintenance; compensation or maintenance by county.

68-506f. City connecting links in county highway system; agreements for maintenance; compensation or maintenance by county. The board of county commissioners of any county and the governing body of any city having a population of less than 5,000 which is located within such county are hereby authorized to enter into agreements for the maintenance of streets within such cities which form connecting links in the system of county roads and highways included in the major collector road system pursuant to article 17 of chapter 68 of the Kansas Statutes Annotated, and amendments thereto, or in the system of county minor collector roads and highways. Such agreements may provide for the maintenance of such connecting links by such cities and the reimbursement or payment of compensation to such cities by the county therefor. In the absence of agreement between the county and such cities regarding the maintenance of such connecting links it shall be the duty of the county to maintain all such connecting links in the county road and highway system. Payments to such cities for the maintenance of connecting links in county road and highway systems shall be made from the road and bridge fund of the county.

History: L. 1986, ch. 252, § 1; L. 2005, ch. 84, § 5; July 1.



68-506g Designating certain roads located in and out of city as part of county system; improvement and maintenance of.

68-506g. Designating certain roads located in and out of city as part of county system; improvement and maintenance of. Whenever any county major collector road or county minor collector road is located partly within and partly without a city or connects any such road or highway with a city, by and with the consent of the governing body, the board of county commissioners is hereby given power and authority and required to designate such public road or highway as a part of the county road or highway system. Such road or highway shall be improved and maintained as other parts of the county road system, except that the governing body of such city may aid in the construction, maintenance and improvement of such road or highway as it would were the road or highway wholly within the corporate limits of the city and may improve any such city boundary line road or street in the manner provided by K.S.A. 12-693, and amendments thereto. When a road or highway is being, or has been improved by the county where state or federal aid has been extended in the improvement of such road or highway, and such road or highway terminates at the city limits, and where a road or highway has been or shall be constructed with federal aid, which such road or highway terminates at a state line, and the state line is the corporate limits of a city within this state, the secretary of transportation is hereby authorized and empowered to extend federal aid, and the board of county commissioners, on the application of the governing body of the city, shall declare such city through which a street or streets form a connection between such roads or highways, a benefit district, and shall extend state aid on that part of the road or highway lying within the city limits in the same way and in the same manner as they extend aid in the improvement of the road or highway outside of the city limits. The secretary of transportation is hereby authorized and empowered to cooperate and deal with the governing body of the city, board of county commissioners, or other interested parties that provide funds to take care of the local part of the costs of the improvement of the road or highway lying within the city limits, and such improvement shall be under the supervision and direction of the secretary as provided for in the improvement of other roads and highways of like nature in the county.

History: L. 2005, ch. 84, § 1; July 1.



68-508 Maps of county roads; filing by county engineer for correction and approval.

68-508. Maps of county roads; filing by county engineer for correction and approval. As soon as the county roads are so designated, the county engineer shall mark them upon some map which shows the public roads and section lines in the county, and for this purpose existing atlas maps may be used, provided the county roads selected are plainly marked thereon. The map shall be filed with the board of county commissioners of such county for correction and approval.

History: L. 1917, ch. 264, § 17; March 7; R.S. 1923, 68-508.



68-509 Elimination of grade crossings; division of costs between railroad and county; eminent domain; publication notice; appeal from award; warning signals.

68-509. Elimination of grade crossings; division of costs between railroad and county; eminent domain; publication notice; appeal from award; warning signals. The county engineer and board of county commissioners, in designating the county road system, shall eliminate all steam or electric road grade crossings and all other dangerous places on the highways so far as practicable, by paralleling such steam or electric roads, constructing undergrade or overhead crossings, relocating the highways or using such other means as may be necessary to properly safeguard the traveling public. The expense of eliminating railroad crossings shall be divided between the railroad company and the county, in a fair and equitable proportion determined by the secretary of transportation, who shall determine the necessity for eliminating such crossing.

When the elimination, protection or improvement of a railroad grade crossing, as finally determined to be necessary by the secretary, requires the relocation, laying out, altering, widening or vacating of a highway, the board of county commissioners may purchase or acquire by donation any land required and, by order of the board, cause the highway to be relocated, laid out, altered, widened or vacated. Such order of the board of county commissioners shall cause any land so procured to become a public highway without further action. If the owner of any land required for the relocation, laying out, altering or widening of a highway for the purposes mentioned in this section refuses to sell or donate such land, the board of county commissioners shall exercise the right of eminent domain in the following manner:

The board of county commissioners by order shall determine the nature of the changes required in such road, the approximate amount and location of land required to be taken therefor and the time and place at which the road will be viewed. The board shall publish a notice once in the official county paper, not less than 15 days and not more than 25 days before the viewing of the road. A similar notice shall be sent by certified mail to the owners of lands affected by such change, at the address where the owner's tax statement is sent. Such notice shall set out the substance of the order and its date, the time and place the commissioners will begin to view the road and give all parties a hearing.

The board shall direct the county engineer to meet with it at such time and place, unless the new locations of roads made necessary by the changes have already been definitely surveyed and located. Upon the day stated in the notice, or on the following day, the county commissioners shall meet at the place stated in the notice and proceed to view the road and changes required; shall view all lands required to be taken for the relocation, laying out, altering or widening of the highway for the purposes described in this section; and shall appraise the value thereof and assess the damages thereto. The county commissioners shall forthwith file in the office of the county clerk of the county a written report of their findings, along with the plat of the road as changed. All applications for damages must be filed in writing with the county clerk on or before the first day of the next regular session of the board following the filing of the report. The board at such session shall finally determine the amount to be paid as damages to any owner of the land. The amounts so allowed shall be paid from the general fund or the road fund of the county.

The right of appeal from the award of damages made by the board of county commissioners shall be the same as is now provided by law in other road cases, but such appeal shall not delay any work upon or in relation to the road. If lands are appropriated for the relocation of any county or township road, which relocation is deemed necessary to avoid one or more railroad crossings or other dangerous places, the railroad company shall pay such part of the cost, not less than 1/2 or more than 3/4, as determined by the secretary of transportation. Such part of the cost shall be paid by the railroad company to the county and shall be used to reimburse the funds from which the cost of land and damages were paid. The secretary of transportation, upon the request of any county or township board, may require suitable safety devices or warning signals at dangerous or obscure railroad crossings to indicate the approach of trains, which shall be installed and maintained by the railroad company. The secretary may require the removal of spoil banks and other obstructions to view and the grading of approaches to the tracks, the cost of which shall be borne by the railroad company and county or township jointly or severally in the proportions determined by the secretary. The secretary may require the construction of suitable warning signs at a distance of 200 to 300 feet on both sides of all railroad grade crossings if, in the judgment of the secretary, signs are necessary for the safety of travel. All such warning signs on township roads shall be erected by the townships and those on the county roads by the county.

History: L. 1917, ch. 264, § 18; L. 1919, ch. 245, § 5; R.S. 1923, 68-509; L. 1975, ch. 427, § 119; L. 1981, ch. 173, § 69; July 1.



68-515b Adoption of county road unit system; procedure.

68-515b. Adoption of county road unit system; procedure. Boards of county commissioners may adopt the provisions of the county road unit system by resolution at a regular meeting of said board, and in the event of the filing with the county clerk of a petition signed by ten percent (10%) of the qualified electors in the county, the board of county commissioners shall adopt the provisions of the county road unit system by resolution at the next regular meeting of said board: Provided, That in either event said resolution shall be published in a newspaper of general circulation in the county for at least three (3) consecutive weeks:Provided further, That such adoption shall take effect ninety (90) days after date of the first publication of the resolution providing for such adoption unless within such time there is filed with the county clerk a petition signed by ten percent (10%) of the qualified electors in the county protesting such adoption, in which event the board of county commissioners is hereby required to submit the question of a county road unit system to the electors of the respective counties.

History: L. 1961, ch. 299, § 15; June 30.



68-516 Classification of highways in county unit road counties.

68-516. Classification of highways in county unit road counties. (a) All the roads and highways in county unit road counties shall be classified, constructed and maintained according to the following classification system:

(1) "County major collector roads" which shall include all county roads and highways designated for inclusion in the major collector road system in accordance with K.S.A. 68-1701 to 68-1704, and amendments thereto;

(2) "county minor collector roads" which shall include all county roads and highways, not designated for inclusion in the major collector road system, which are other main traveled roads utilized primarily for the movement of traffic between different areas of the county; and

(3) "local service roads" which shall include all public roads and highways not designated for inclusion in the major collector road system and not designated as county minor collector roads or highways and not included in the state highway system or other state or federal systems.

(b) Such classification shall be made by the board of county commissioners, with the approval of the county engineer. The county engineer and the board of county commissioners may shift road or highway mileage from one road or highway classification to another as continuing study indicates that such changes are needed by reason of changing traffic needs or for other reasons substantiated by engineering analysis, except, that no road or highway mileage may be shifted to or from the major collector road system except as provided in article 17 of chapter 68 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1917, ch. 264, § 25; L. 1919, ch. 245, § 7; R.S. 1923, 68-516; L. 1929, ch. 224, § 1; L. 1931, ch. 248, § 1; L. 1947, ch. 341, § 1; L. 1949, ch. 345, § 1; L. 1949, ch. 344, § 5; L. 1961, ch. 299, § 16; L. 1986, ch. 252, § 3; L. 2005, ch. 84, § 6; July 1.



68-516a County unit system; payment over and use of township funds.

68-516a. County unit system; payment over and use of township funds. Upon the adoption of the county road unit system in any county, the township board of any township in such county shall forthwith pay over to the county treasurer of such county any and all unused money or funds or surplus funds in the hands of such township board which have been received or acquired by such township from any source for road purposes or for the purchase of machinery or equipment for the construction and maintenance of roads. Upon receipt of said funds and moneys, the county treasurer shall credit the same to a special fund for each such township and the board of county commissioners shall expend said special fund for the construction and maintenance of roads in the township from which it was received, which expenditure shall be in addition to funds expended by the county in such township from the regular county road and bridge fund.

The county treasurer shall likewise credit and transfer to said special fund of each township all tax moneys in his hands on the date the county road unit system is adopted which were received by him in payment of taxes levied by such township for road purposes and all such taxes thereafter collected by him, and he shall likewise credit and transfer all other moneys in his hands on the date of adoption of the county road unit system which were received by him for the use of such township for road purposes. The provisions of this section shall also be applicable to counties which have adopted the county road unit system prior to the date this act takes effect and to all townships and township boards in such counties.

History: L. 1931, ch. 252, § 1; L. 1949, ch. 345, § 2; March 16.



68-516b Same; delivery of machinery and equipment; appraisement; expenditures within township; assumption of township contracts.

68-516b. Same; delivery of machinery and equipment; appraisement; expenditures within township; assumption of township contracts. Upon the adoption of the county road [unit] system in any county, the township board of any township in such county shall forthwith turn over and deliver to the board of county commissioners of such county any and all road machinery and equipment which such township has acquired for the purpose of constructing and maintaining township roads. Upon making such delivery, the township board shall file with the county clerk the name of some qualified elector of such township who shall be an appraiser in behalf of the township of such machinery or equipment.

Within ten (10) days after the filing of the name of said township elector with the county clerk, the board of county commissioners shall file with the county clerk the name of a qualified elector of the county who does not reside in such township who shall be the representative of the county as an appraiser of such machinery or equipment. Within five (5) days thereafter, the township appraiser and the county appraiser shall meet and select a third appraiser. Said three appraisers shall constitute a board of appraisers for the purpose of fixing the value of the road machinery and equipment so delivered to the county by the township and they shall forthwith make such appraisal. In making such appraisal, said board of appraisers shall deduct the amount, if any, which the township board owes for any such machinery to any person from whom leased or purchased. The amount of such appraisal shall be certified by the board of appraisers and filed in the office of the county clerk and the county treasurer. Each of such appraisers shall receive the sum of fifteen dollars ($15) for making such appraisal which shall be paid by the county commissioners from the county road and bridge fund.

Within two (2) years after the filing of such appraisal, the board of county commissioners shall expend for the construction and maintenance of roads in the township from which such road machinery and equipment was received an amount of money equivalent to the appraised value of such machinery and equipment which expenditure shall be in addition to funds expended by the county in such township from the regular county road and bridge fund. That if any of such machinery and equipment so delivered to the county was purchased or leased by the township under a contract of purchase or lease and such contracts provide that the township upon making further payments would receive title to said machinery and equipment, then the county shall assume said contracts as to future payments and be liable therefor, which payments shall be made from the county road and bridge fund. All copies of such contracts in the hands of the township board shall forthwith be delivered by the township clerk to the county clerk.

History: L. 1949, ch. 345, § 3; March 16.



68-516c Same; issuance of county no-fund warrants, when.

68-516c. Same; issuance of county no-fund warrants, when. If the board of county commissioners shall determine that there are insufficient funds in the county road and bridge fund to pay the cost of the construction and maintenance of roads necessary to compensate such a township for the transfer of such road machinery and equipment, or, to pay the cost of making payments on the contracts of purchase or lease of road machinery and equipment assumed by the county under the provisions of K.S.A. 68-516b, said board may issue no-fund warrants for the purpose of paying such costs: Provided, That the total amount of such warrants issued shall not exceed the total appraised value of all such road machinery and equipment received from all townships plus the amount necessary to make such payments on the contracts of purchase or lease of road machinery and equipment assumed by said county. The proceeds received from the sale of said warrants shall only be used for the purposes for which the warrants are authorized to be issued.

Whenever any board of county commissioners shall issue warrants under the provisions of this section, said board shall make a tax levy, at the first tax levying period after such warrants are issued sufficient to pay the same and the interest thereon: Provided, That if the board of county commissioners shall deem it advisable not to make all of such levy in any one year, then said board may make an annual tax levy at not more than the next three tax levying periods occurring after the issuance of said warrants, the total of which levies shall be sufficient to pay said warrants and the interest thereon. The warrants shall be issued, registered, redeemed and bear interest in the manner and be in the form prescribed by K.S.A. 79-2940, and any amendments thereto, except such warrants shall not contain the notation required by said section, and any surplus existing after the redemption of said warrants shall be handled in the manner prescribed in K.S.A. 79-2940.

Such board of county commissioners is hereby authorized and empowered to expend all moneys raised by no-fund warrants issued under the provisions of this section although such expenditures were not included in the budget for the year during which such expenditures are made. The tax levy herein authorized shall be in addition to all other tax levies authorized or limited by law, and shall not be subject to or within any tax levy limit or aggregate tax levy limit prescribed by K.S.A. 79-1947 or any amendments thereto.

History: L. 1949, ch. 345, § 4; March 16.



68-516e County unit system; payments to county from surplus in township general fund; use.

68-516e. County unit system; payments to county from surplus in township general fund; use. If the township board of any township which is located in a county operating under the county road unit system and which township shall not have made an ad valorem tax levy for its general fund for one (1) or more years immediately preceding shall determine, by resolution, there is a surplus in the general fund of such township, then said township board may direct the treasurer of such township to pay a stated amount of such surplus out of the general fund of such township to the county treasurer, and upon receipt of said payment the county treasurer shall credit the same to a special fund and the board of county commissioners shall expend such special fund for the construction and maintenance of roads in the township from which such payment was received, which expenditure shall be in addition to funds expended by the county in such township from the regular county road and bridge fund.

History: L. 1949, ch. 345, § 6; March 16.



68-517 Abandonment of county road unit system; election; contracts.

68-517. Abandonment of county road unit system; election; contracts. Any county in this state which has heretofore adopted or may hereafter adopt the county road unit system may at any general election after two years from the date of such adoption abandon the county road unit system and return to the original county and township road system prevailing in the county before the adoption of the county road unit system: Provided, That every outstanding contract made by such county while operating under the provision of the county road unit system be fully satisfied and complied with.

History: L. 1923, ch. 177, § 1; R.S. 1923, 68-517; L. 1929, ch. 224, § 2; Feb. 25.



68-518 Same; petition for election.

68-518. Same; petition for election. The election provided in K.S.A. 68-517 shall be called by the board of county commissioners upon the presentation of a petition signed by at least 20 percent of the qualified electors of the county which shall be filed with the county clerk. At any such election the votes shall be taken for and against the county road unit system and if the majority of the votes cast at such election be against the county road unit system, then the county shall be restored to the original county and township road system.

History: L. 1923, ch. 177, § 2; R.S. 1923, 68-518; L. 1929, ch. 224, § 3; Feb. 25.



68-518c Tax levies by townships in noncounty unit counties; limitation; petition for election.

68-518c. Tax levies by townships in noncounty unit counties; limitation; petition for election. (a) The township board of any township located in a county not operating under the county road unit system, is hereby authorized to make an annual tax levy of not to exceed five mills for road purposes which will be sufficient, when added to other revenues available for such purposes, to finance the adopted budget of expenditures for road purposes.

(b) The township board of any such township desiring to increase the authorized limit existing on the effective date of this act may adopt a resolution authorizing such levy and shall publish the same once each week for three consecutive weeks in a newspaper of general circulation in the township. If within 30 days after the date of the last publication of such resolution a petition, signed by electors of the township equal in number to not less than 10% of the qualified electors of the township who voted for the office of governor at the last general election for such office, is filed in the office of the county election officer no such increased levy shall be made without having been approved by a majority of the electors of the township voting at an election called and held thereon. All elections held under the provisions of this section shall be called and held in the manner prescribed by K.S.A. 10-120, and amendments thereto.

(c) Taxes imposed under this section shall be levied on all the taxable tangible property in the township outside of incorporated cities, and the moneys derived therefrom shall be used for the construction, reconstruction, improvement, repair and maintenance of township roads and culverts.

History: L. 1949, ch. 350, § 3; L. 1957, ch. 361, § 1; L. 1970, ch. 385, § 3; L. 1980, ch. 327, § 1; L. 1999, ch. 154, § 51; May 27.



68-520 County road work by or without contract; machinery and equipment; plans and specifications to be filed.

68-520. County road work by or without contract; machinery and equipment; plans and specifications to be filed. The board of county commissioners may, in constructing, surfacing, repairing or maintaining the county roads, let contracts for all or any part of such work, or said board may buy the materials and contract all or any part of the labor, or may purchase or rent machinery and other equipment, and employ labor, under the direction of the county engineer:Provided, That before beginning to construct, surface or repair any road by day labor, the approved plans and specifications and an estimate of the cost must be filed in the office of the county clerk. On all day-labor work the county engineer shall keep an accurate itemized account of the expenditures for labor, materials and work performed and file a sworn statement of the same in the office of the county clerk at the end of each month, and a final statement when the work is completed.

History: L. 1917, ch. 264, § 27; March 7; R.S. 1923, 68-520.



68-521 Letting of certain contracts; plans and specifications; publication notice; bids, surety; award; bond of contractor; duty of county attorney; inspection by engineer; roads damaged or destroyed by disaster.

68-521. Letting of certain contracts; plans and specifications; publication notice; bids, surety; award; bond of contractor; duty of county attorney; inspection by engineer; roads damaged or destroyed by disaster. (a) The board of county commissioners before awarding any contract for the construction, surfacing, repairing or maintaining of any road as provided in K.S.A. 68-520, and amendments thereto, when the county engineer's estimated cost of such improvement is more than $25,000, shall have the approved plans and specifications which have been adopted by order of the board for such work filed in the county clerk's office or in some other county office designated by the board at least 20 days prior to the time of the letting.

The county clerk or some other county officer designated by the board shall give not less than 20 days' notice of the letting by publication in at least two consecutive weekly issues of the official county paper, the first publication of such notice to be not less than 20 days prior to such letting. The notice shall specify with reasonable minuteness the character of the improvement contemplated, where it is located, the kind of material to be used, the hour, date and place of letting of such contract, when the work is to be completed, and invite sealed proposals for the same. Such other notice may be given as the board may deem proper. All bids shall be made on the proposal blanks furnished by the county, signed by the bidder, sealed and delivered, or sent by mail, by the bidder, or the agent or attorney thereof, to the county clerk or to some other county officer designated by the board. The letting of all contracts shall be conducted in such manner as to give free, open competition, and all qualified bidders, shall be given an equal opportunity to bid upon the plans and specifications on file. Each bidder shall be required to accompany the submitted bid with a bid surety in an amount equal to 5% of the bid amount in the form prescribed by the board as a guarantee that, if the contract is awarded to the bidder, the bidder will enter into the contract with the board. If a bidder fails to enter into the contract when awarded to the bidder, the bid surety shall become the property of the county as its liquidated damages and shall be paid to the county treasurer for credit to the general fund of the county, and the board may award the contract to the next lowest responsible bidder. The bids shall be opened publicly by the board or a designee thereof at the place, date and hour named in the advertising notice, and all bids shall be considered, and accepted or rejected.

In case the work is let at such public letting or thereafter, the contract shall be awarded to the lowest responsible bidder, or the board, if it deems the proposals too high, may reject all bids, and readvertise the work as before. No such contract shall be let at an amount exceeding 110% of the county engineer's estimated cost of the work. No such contract shall be considered as awarded unless the contractor shall within 21 days after the letting enter into contract and shall give the bond required by K.S.A. 60-1111, and amendments thereto, and a performance bond to the county in a penal sum equal to the amount of the contract price, conditioned upon the faithful performance of the contract, payable to the county upon failure to comply with the terms of the contract. The contractor shall file with the county clerk the bonds, which shall be approved by the chairperson of the board and the county attorney by their signatures indorsed thereon.

(b) The provisions of subsection (a) shall not apply to contracts for the expenditure of county moneys for the reconstruction or repair of a road if:

(1) The road has been damaged or destroyed as a result of a disaster;

(2) the governor has declared the county, or that part of the county in which the road is located, a disaster area;

(3) the board of county commissioners finds that a hardship would result if the road is not immediately reconstructed or repaired;

(4) the board of county commissioners has obtained an estimate of the cost of the reconstruction or repair of the road from the county engineer. If there is no county engineer, the board shall obtain such estimate from the Kansas department of transportation; and

(5) the contract for the reconstruction or repair of the road is awarded within 60 days of the governor's declaration required by paragraph (2).

(c) The county attorney or county counselor shall meet with and advise the board of county commissioners in all matters pertaining to letting and making of all contracts under this act. The board may make partial payments, on the written estimate of its county engineer, upon any contract work as the same progresses, but not more than 95% of the estimate of the materials furnished and work done, or of the contract price, shall be paid in advance of the full and satisfactory completion of the contract. Final payment shall not be made on any such contract until the county engineer has inspected the work and certified in writing that it has been properly done and completed in accordance with the contract, plans and specifications, and the county engineer's certificate to that effect has been filed in the office of the county clerk or some other county officer designated by the board.

History: L. 1917, ch. 264, § 28; L. 1919, ch. 245, § 8; R. S. 1923, 68-521; L. 1973, ch. 106, § 24; L. 1987, ch. 97, § 2; L. 1993, ch. 84, § 1; L. 1994, ch. 119, § 3; L. 2005, ch. 81, § 1; L. 2008, ch. 148, § 8; July 1.



68-522 Itemized bills for county road work, construction or repairs.

68-522. Itemized bills for county road work, construction or repairs. All bills for county road work, tile and tiling, culvert and bridge construction, or for repairs designated by the county engineer, shall be filed in itemized form and certified to as correct by the county engineer before being allowed by the board, and before warrants in payment therefor are drawn.

History: L. 1917, ch. 264, § 29; March 7; R.S. 1923, 68-522.



68-523 Township board of highway commissioners.

68-523. Township board of highway commissioners. The township trustee, clerk and treasurer of each municipal township in this state shall constitute the township board of highway commissioners for their respective townships. The township trustee shall be the chairman and the township clerk shall be the clerk of the township board of highway commissioners.

History: L. 1917, ch. 264, § 30; March 7; R.S. 1923, 68-523.



68-524 Same; meetings.

68-524. Same; meetings. The township board of highway commissioners shall hold regular meetings on the last Monday of March, June, September and December, and special meetings, as the occasion may require, at the call of the chairman or any two of the commissioners: Provided, That no bills shall be allowed or any other official business transacted except at a regular meeting or a special meeting at which all of the commissioners have had notice and at which at least two are present.

History: L. 1917, ch. 264, § 31; March 7; R.S. 1923, 68-524.



68-525 Township board of highway commissioners; records and accounts; compensation.

68-525. Township board of highway commissioners; records and accounts; compensation. The clerk of the township board shall keep an accurate record of all official acts, and a detailed record of the proceedings of the board, in a well-bound book, to be provided by the township for that purpose. The record shall be signed by the chairperson and the clerk and kept open for inspection at any reasonable time. The record and system of township accounting shall be uniform throughout the state. Each of the township highway commissioners shall receive compensation for the time actually and necessarily spent while performing duties as township highway commissioners. The amount of such compensation shall be determined by the township board as provided by K.S.A. 80-207, and amendments thereto. The board of township highway commissioners may employ one or more of the members of the board of township highway commissioners to perform work and labor on the township roads of such township and bridges thereon. The amount of compensation for such work shall be determined by the township board as provided by K.S.A. 80-207, and amendments thereto.

History: L. 1917, ch. 264, § 32; L. 1919, ch. 251, § 1; R.S. 1923, 68-525; L. 1941, ch. 310, § 2; L. 1943, ch. 237, § 1; L. 1957, ch. 362, § 1; L. 1965, ch. 394, § 1; L. 1982, ch. 429, § 1; L. 1984, ch. 253, § 3; L. 1996, ch. 184, § 1; May 2.



68-526 Duties of township board; plans, materials and equipment; traffic-control devices and signs.

68-526. Duties of township board; plans, materials and equipment; traffic-control devices and signs. (a) In all counties not operating under the county road unit system the township board shall have the general charge and supervision of all township roads and township culverts in their respective townships. The board shall procure machinery, implements, tools, drain tile, stone, gravel and any other material or equipment required, for the construction or repair of such roads and culverts. All work shall be done in accordance with plans and specifications and the general regulations to be prepared and furnished by the county engineer.

(b) In townships located in Douglas, Johnson, Riley, Shawnee and Sedgwick counties, the township board shall place and maintain traffic-control devices and guidance, warning and regulatory signs on all township roads as provided by K.S.A. 8-2005, and amendments thereto.

History: L. 1917, ch. 264, § 33; R.S. 1923, 68-526; L. 1961, ch. 299, § 17; L. 1984, ch. 253, § 2; L. 2003, ch. 87, § 2; July 1.



68-527 Maintenance, improvement and inspection of roads on county or township lines.

68-527. Maintenance, improvement and inspection of roads on county or township lines. Where any township or county road is located as by law provided, upon the dividing line between two townships or two counties, it shall be the duty of the township boards of highway commissioners, or the boards of county commissioners of the townships or counties between which such road may be located to maintain, repair or improve said road between the two townships or counties, and it shall be the duty of the township boards or boards of county commissioners to supervise and provide for the maintenance, repair and improving of such roads:Provided, That in case such road or roads do not, in the judgment of the two county boards having jurisdiction, have sufficient travel to make their upkeep sufficiently necessary to the public, the county commissioners of the two counties may, when both boards concur, cause such road or roads to be vacated according to law and closed under the same conditions as provided by statute for the closing of a road within the county: And provided further, That in case a road is located on the dividing line of two counties and is a county road, then it shall be the duty of the adjoining counties to repair, maintain and improve said road as above provided, but if the road be a township road, then it shall be the duty of the adjoining townships to repair, maintain and improve such road.

History: L. 1917, ch. 264, § 34; R.S. 1923, 68-527; L. 1927, ch. 250, § 1; June 1.



68-527a Settlement of disputes over maintenance, improvement or inspection of roads on county or township lines; district courts; appeal.

68-527a. Settlement of disputes over maintenance, improvement or inspection of roads on county or township lines; district courts; appeal. Whenever a dispute arises over the maintenance, improvement and/or inspection of roads located on county lines or township lines on designated county line roads as provided for in K.S.A. 68-507 and 68-527, the district court of the county in which the road is located shall have jurisdiction to hear and settle the dispute. If the decision involves a designated county line road, the district court of any county which adjoins such county line road shall have jurisdiction of and it shall be its duty to hear and settle the dispute. If an action is filed in more than one district court, the last action filed shall be dismissed on motion. Appeals to the supreme court may be taken from the decision of the district court.

History: L. 1973, ch. 265, § 1; July 1.



68-529 Deflection of road on county, township or city line; division of cost.

68-529. Deflection of road on county, township or city line; division of cost. Where a road is located on a county, township or city line, and by reason of any impediment, natural or otherwise, any portion of such road suffers a deflection from such line not exceeding forty rods parallel distance, then for the purpose of repairing, maintaining and improving such road it shall be treated the same as though it were actually on such county, township or city line, and all expenses either in money, material or labor necessary to repair, maintain and improve any portion of said road shall be borne jointly by the counties, townships and cities contiguous thereto as provided in other like cases.

History: L. 1917, ch. 264, § 36; R.S. 1923, 68-529; L. 1927, ch. 250, § 3; June 1.



68-530 Township road overseer; assistants; trustee as overseer in certain counties; repair and improvement work on township roads; limitation; compensation.

68-530. Township road overseer; assistants; trustee as overseer in certain counties; repair and improvement work on township roads; limitation; compensation. The township board, with the approval of the county engineer, shall appoint, on merits only, a competent experienced road builder for road overseer for the entire township. The township road overseer shall have charge of the construction and maintenance of all township roads, bridges and culverts, under the supervision of the township board and the county engineer. When in the opinion of the county engineer the conditions demand it, the overseer may appoint one or more competent assistants, subject to the approval of the township board. The township board may designate a member of the township board to act as road overseer. Compensation and the cost of benefits provided to such officer for such work and labor shall be determined by the township board as provided by K.S.A. 80-207, and amendments thereto.

History: L. 1917, ch. 264, § 37; R.S. 1923, 68-530; L. 1943, ch. 238,§ 1; L. 1973, ch. 266, § 1; L. 1995, ch. 232, § 3; L. 1996, ch. 184, § 2; May 2.



68-531 Same; compensation; bond; tenure.

68-531. Same; compensation; bond; tenure. The compensation of the road overseer and assistants shall be fixed by the township board at such rate as may be reasonable for the time actually employed in the performance of their duties. In townships where a township board member has been designated as road overseer under K.S.A. 68-530, and amendments thereto, and when such board member is paid by the day and not by contract, such board member shall be compensated in an amount determined by the board as provided by K.S.A. 80-207, and amendments thereto. Before entering upon such duties, the overseer shall give bond unto the township, with surety to be approved by the township board, in the sum of $1,000, conditioned upon the faithful discharge of such duties and the protection, care and return of all property of the township which may come into the overseer's custody. The township overseer and any assistants, if any, shall hold office at the pleasure of the township board.

History: L. 1917, ch. 264, § 38; L. 1919, ch. 245, § 9; R.S. 1923, 68-531; L. 1943, ch. 238, § 2; L. 1957, ch. 362, § 2; L. 1996, ch. 184, § 3; May 2.



68-532 Letting township contracts.

68-532. Letting township contracts. The township board, in letting contracts and in employing labor for the construction or maintenance of township roads, shall follow the same proceedings and regulations as herein provided for county roads, so far as the same are applicable.

History: L. 1917, ch. 264, § 39; March 7; R.S. 1923, 68-532.



68-534 Dragging township roads; patrolman; compensation; penalties for unlawful acts.

68-534. Dragging township roads; patrolman; compensation; penalties for unlawful acts. The county engineer, with the approval of the township board of highway commissioners, shall determine what township roads shall be dragged, which shall include all graded rural mail route roads, and shall each year contract with or employ some person or persons to drag the graded roads in their respective townships at such times and upon such terms as the board and the county engineer shall direct. The said board shall have the power to bind the township to pay a reasonable compensation for dragging such roads: Provided, The width to be dragged, shall not be less than 16 feet.

The county engineer, with the approval of the board of county commissioners, shall determine what county roads shall be dragged, and shall arrange each year with some person or persons to drag the county roads within the county at such times and upon such terms as the board and the county engineer may direct.

The board shall pay a reasonable compensation for dragging such roads: Provided, That upon the recommendation of the county engineer, either the board of county commissioners or the township board of highway commissioners may contract with or employ some person or persons to act as patrolman and to drag and maintain any specified section of roads under their control and to make any slight repairs needed on any bridge or culvert thereon, and the said board of county commissioners and township board of highway commissioners are hereby authorized to pay any such patrolman a reasonable compensation for such maintenance work in addition to the agreed amount for dragging:Provided, That all labor performed upon the county roads for dragging, patrolling and maintaining shall be paid for out of the county road fund on vouchers approved by the county engineer; and all labor so performed on township roads out of the township road fund on vouchers approved by the road overseer: And provided further, That any person or persons employed, or who shall take a contract to drag, patrol or maintain any road, county or township, who shall make a false return of the number of miles dragged, or the time spent on other work, or the amount of work done by him, or at the time which such dragging or other work was done, shall be deemed guilty of a misdemeanor, and upon conviction thereof before any court of competent jurisdiction shall be fined in a sum not less than $25, nor more than $500: And provided further, That any officer under the authority of this section who shall neglect or refuse to enforce the provisions of this section as related to the dragging of roads or highways shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum of not less than $10, and not more than $250.

History: L. 1917, ch. 264, § 41; March 7; R.S. 1923, 68-534.



68-536 Township roads; use of tax moneys.

68-536. Township roads; use of tax moneys. The township treasurer shall receive from the county treasurer the road tax in compliance with the provisions of this act, and the township board of highway commissioners shall appropriate the same for the construction, maintenance and drainage of township roads and township bridges and culverts, and for overseeing and supervising the same within their respective townships outside the corporate limits of cities, and for the purchase of tools, machinery and equipment to be used on such roads.

History: L. 1917, ch. 264, § 43; R.S. 1923, 68-536; L. 1925, ch. 212, § 1; March 23.



68-538 Reports of township overseer.

68-538. Reports of township overseer. Each township road overseer shall keep an accurate account of all labor and materials used by him in the construction, repair and maintenance of township roads and culverts on forms prescribed by the county engineer, and in such manner as will enable the township board to determine the actual cost of constructing, repairing and maintaining the roads and culverts under his jurisdiction. He shall make a careful, itemized, signed report of the same and present it to the township board on the first of each month following the month in which the bills were incurred.

History: L. 1917, ch. 264, § 45; L. 1919, ch. 245, § 10; R.S. 1923, 68-538; L. 1961, ch. 299, § 19; June 30.



68-539 Reports of the township clerk.

68-539. Reports of the township clerk. It shall be the duty of the township clerk to make a full itemized signed statement to the county engineer of the work accomplished and the amounts expended upon the township roads and culverts during each calendar year. Said report shall include all work done by the township, the amount of money spent and how expended, and all other information provided for on the annual report blank forms furnished by the secretary of transportation. Said report shall be submitted to the county engineer within fifteen (15) days after the close of each calendar year. All reports shall be made on the standard forms prescribed by the secretary.

History: L. 1917, ch. 264, § 46; L. 1919, ch. 245, § 11; R.S. 1923, 68-539; L. 1961, ch. 299, § 20; L. 1975, ch. 427, § 121; Aug. 15.



68-540 Reports by county engineers or road supervisors.

68-540. Reports by county engineers or road supervisors. It shall be the duty of the county engineer or road supervisor to make a written report to the board of county commissioners of the work accomplished and funds expended upon all the roads and bridges for the current year, which shall close on the thirty-first day of December of each year. This report shall show which roads of the county and township systems have been completed or partially completed, and credit to such roads shall be shown upon the county road plan not later than April 15, and a copy of the report shall be immediately forwarded to the state transportation engineer upon standard printed forms.

History: L. 1917, ch. 264, § 47; L. 1919, ch. 245, § 12; R.S. 1923, 68-540; L. 1951, ch. 385, § 1; L. 1975, ch. 427, § 122; L. 1980, ch. 205, § 1; July 1.



68-541 Forms for accounts and reports.

68-541. Forms for accounts and reports. All forms and blanks necessary to secure uniformity of records and reports in the system herein provided shall be prescribed by the secretary of transportation.

History: L. 1917, ch. 264, § 48; R.S. 1923, 68-541; L. 1975, ch. 427, § 123; Aug. 15.



68-542 Meetings of county and township road officials; compensation.

68-542. Meetings of county and township road officials; compensation. The county engineer shall call a one-day meeting of all of the county and township road officials in each county at least once each year, for the purpose of discussing any and all matters pertaining to the improvement of the highways, bridges and culverts of the county and of the several townships, and to devise means of systematizing and standardizing the work. County officials in attending such meetings shall each receive from the county the same compensation as specified by law for county work. Township officials shall be compensated in an amount determined by the township board as provided by K.S.A. 80-207, and amendments thereto.

History: L. 1917, ch. 264, § 49; R.S. 1923, 68-542; L. 1961, ch. 299,§ 21; L. 1996, ch. 184, § 4; May 2.



68-543 In counties under county unit road system; culverts over ditches in front of private property; costs by county or city; additional culverts or new entrances; costs to owner; procedures; penalty.

68-543. In counties under county unit road system; culverts over ditches in front of private property; costs by county or city; additional culverts or new entrances; costs to owner; procedures; penalty. (a) In counties having adopted the county unit road system, whenever it is necessary for a city or county to make a ditch along a public road in front of any property at such depth as will in the opinion of the officials in charge of such road obstruct access from such property with the public highway, it shall be the duty of the city engineer in cities and the county engineer in counties to cause to be constructed and maintained a substantial entrance over such ditch, so as to make a good, safe crossing. The city shall pay for such improvement on city streets and the county shall pay for such improvement on county roads. The cost of such culvert shall be paid by the owner of such property when such property does not have a culvert and the installation of such culvert is requested by the property owner or such property owner's agent. All moneys for the payment of such materials shall be deposited in the city general fund, in case of cities, or county road and bridge fund, in case of counties.

(b) Whenever any property owner shall request an additional culvert or new entrance on a county road, the culvert or new entrance may be installed by the county engineer and the cost charged to the property owner. The county engineer may require the property owner to deposit the estimated cost of such installation before installing and constructing the culvert or new entrance, or the property owner may install and construct such additional culvert or new entrance, but only after first obtaining approval of plans and permission to do so from the county engineer. Any such work shall be done by the owner subject to the direction and supervision of the county engineer.

(c) Whenever any property owner shall request an additional culvert or new entrance on a city street, the culvert or new entrance may be installed by the city engineer and the cost thereof charged to the property owner. The city engineer may require to property owner to deposit the estimated cost of such installation before installing and constructing the culvert or new entrance, or the property owner may install and construct such additional culvert or new entrance, but only after first obtaining approval of plans therefor and permission to do so from the city engineer. Any such work shall be done by the owner subject to the direction and supervision of the city engineer.

(d) It shall be a public offense for any property owner or other person to construct a culvert or entrance across any ditch along a public road without first having secured approval of the plans therefor and permission to do so from the county engineer for county roads or the city engineer for city streets. Any person who shall violate the provisions of this section shall, upon conviction thereof, be fined not less than $50 nor more than $100.

History: L. 1917, ch. 264, § 50; R.S. 1923, 68-543; L. 1953, ch. 303, § 1; L. 1957, ch. 363, § 1; L. 2004, ch. 38, § 2; July 1.



68-543a In counties not under county unit road system; culverts over ditches in front of private property; costs; additional culverts or new entrances; procedures; penalty.

68-543a. In counties not under county unit road system; culverts over ditches in front of private property; costs; additional culverts or new entrances; procedures; penalty. (a) In counties which have not adopted the county unit road system, whenever it is necessary to make a ditch along a public road in front of any property at such depth as will in the opinion of the officials in charge of such road obstruct access from such property with the public highway, it shall be the duty of the county engineer on county roads and the township board on township roads to cause to be constructed and maintained a substantial culvert over such ditch, so as to make a good, safe crossing. The county shall pay for such improvement on county roads and the township on township roads. The cost of such culvert shall be paid by the owner of such property when such property does not have a culvert and the installation of such culvert is requested by the property owner or such property owner's agent. All moneys for the payment of such materials shall be deposited in the county road and bridge fund in case of counties in the township road fund, in case of townships.

(b) Whenever any property owner shall request an additional culvert or new entrance on a county road, the culvert or new entrance may be installed by the county engineer and the cost charged to the property owner. The county engineer may require the property owner to deposit the estimated cost of such installation before installing and constructing the culvert or new entrance, or the property owner may install and construct such additional culvert or new entrance, but only after first obtaining approval of plans therefor and permission to do so from the county engineer. Any such work shall be done by the owner subject to the direction and supervision of the county engineer.

(c) Whenever any property owner shall request an additional culvert or new entrance on a township road, the culvert or new entrance may be installed by the township board and the cost charged to the property owner. The township board may require the property owner to deposit the estimated cost of such installation before installing and constructing the culvert or new entrance, or the property owner may install and construct such additional culvert or new entrance, but only after first obtaining approval of plans therefor and permission to do so from the township board. Any such work shall be done by the owner subject to the direction and supervision of the township board.

(d) It shall be a public offense for any property owner or other person to construct a culvert or entrance across any ditch along a public road without first having secured approval of the plans therefor and permission to do so from the county engineer for county roads or township board for township roads. Any person who shall violate the provisions of this section shall, upon conviction thereof, be fined not less than $50 nor more than $100.

History: L. 2004, ch. 38, § 1; July 1.



68-544 Tunnels under roads by landowners; approval; costs.

68-544. Tunnels under roads by landowners; approval; costs. Any person owning land on both sides of the public road may at his own expense tunnel under such road from one side to the other, but he shall construct such tunnel so as not to endanger the public in the use of said road. Before constructing the said tunnel the landowner shall obtain from the officials in charge of such road and county engineer their approval of the place, the kind of tunnel, and the manner of constructing the same. The officials in charge of such road shall cause the necessary repairs to be made on said bridge or tunnel at the expense of the owner: Provided, That if a bridge or culvert is a necessary structure at the place where the owner desires such tunnel, the owner shall pay only the difference between the necessary cost of such structure and the cost of making it suitable for the passage of livestock under the roadway, such difference in cost to be ascertained and fixed by the county engineer. The actual cost of such repairs if not promptly paid by the owner of such land shall be certified by the county engineer to the county clerk, who shall enter the same upon the tax roll in a separate column as a tax charge against such land and the same shall be collected as other taxes are collected, and when collected shall be credited to the county road fund if a county road and to the proper township road fund if a township road.

History: L. 1917, ch. 264, § 51; March 7; R.S. 1923, 68-544.



68-545 Unlawful obstructions, excavations, removal of materials, dumping trash or other materials or plowing of roads; penalty; payment of cost to restore.

68-545. Unlawful obstructions, excavations, removal of materials, dumping trash or other materials or plowing of roads; penalty; payment of cost to restore. It shall be unlawful for any person or persons to obstruct any portion of a public highway, including any portion of the entire right-of-way, in any manner with intent to prevent the free use thereof, or to make any holes therein, or to remove any earth, gravel or rock therefrom or any part thereof, or in any manner to obstruct any ditch on the side of any such highway and thereby damage the same, to dump trash, debris, sewage, or any other material, on any highway or any ditch on the side of any highway, or to plow any public highway for the purpose of scouring plows, or for any other purpose except for the improvement of such highway and as directed in writing by the county engineer and the township board of highway commissioners acting jointly. Any person or persons violating the provisions of this section shall be guilty of a misdemeanor, and upon conviction before any court having competent jurisdiction shall be fined for each and every offense under this act in the sum of not more than $200, and shall pay costs of the action and the cost of cleaning the public highway and restoring it to its prior condition.

History: L. 1917, ch. 264, § 52; R.S. 1923, 68-545; L. 1951, ch. 386, § 1; L. 1961, ch. 305, § 1; L. 1984, ch. 254, § 1; July 1.



68-547 Highways subject to act[*].

68-547. Highways subject to act[*]. The provisions of this act[*] shall not apply to the construction and maintenance of streets and highways within the corporate limits of cities, but shall apply to all other roads and highways in this state, except as provided in K.S.A. 68-506.

History: L. 1917, ch. 264, § 54; L. 1921, ch. 219, § 2; March 23; R.S. 1923, 68-547.

* For location of sections of L. 1917, ch. 264, see Comparative Table of Sections in Constitutions Volume.



68-548 Penalties for violations by officers.

68-548. Penalties for violations by officers. Any officer, who shall violate any of the provisions of this act; or who shall fail to perform his duty as required by this act, shall be deemed guilty of a misdemeanor, and upon conviction thereof before any court of competent jurisdiction shall be fined a sum not less than $25, nor more than $1,000, and shall forfeit his office, and it shall be a part of the judgment of the said court before whom the case is tried that such person be removed from office, and that he stand committed to the county jail until the fine and costs of the prosecution are paid.

History: L. 1917, ch. 264, § 55; March 7; R.S. 1923, 68-548.



68-549 Penalties for violations by individuals.

68-549. Penalties for violations by individuals. Any person who shall violate any of the provisions of this act shall be deemed guilty of a misdemeanor and upon conviction thereof before any court of competent jurisdiction shall be fined in a sum not more than $500, and shall be committed to the county jail until such fine and cost of prosecution be paid.

History: L. 1917, ch. 264, § 56; March 7; R.S. 1923, 68-549.



68-550 Continuance of special laws.

68-550. Continuance of special laws. No provision of this act shall be construed as repealing or superseding any special act now in force in any county of this state.

History: L. 1917, ch. 264, § 57; March 7; R.S. 1923, 68-550.



68-551 Mail route inspections; repair.

68-551. Mail route inspections; repair. The board of county commissioners of every county shall cause to be inspected every county road upon which United States mail is carried and the highway commissioners of every township shall inspect, or cause to be inspected, every mail route within their township which is not located on a county road, after the occurrence of every storm, and as soon as possible after complaint is made, and shall at such times inspect the conditions of the culverts and bridges, and within a reasonable time repair the same, and remove from the highway all obstructions that may have been caused by the elements, and do everything reasonable to keep such mail routes clear and free for the distribution of the mail.

History: L. 1919, ch. 249, § 1; L. 1920, ch. 50, § 1; Feb. 6; R.S. 1923, 68-551.



68-552 Same; act supplemental.

68-552. Same; act supplemental. This act shall be supplemental to chapter 264[*] of the Session Laws of Kansas for 1917 and chapter 245[*] of the Session Laws of Kansas for 1919, and in no wise amendatory of the laws of the state of Kansas in regard to roads and highways.

History: L. 1919, ch. 249, § 2; L. 1920, ch. 50, § 2; Feb. 6; R.S. 1923, 68-552.

* For location of sections of L. 1917, ch. 264 and L. 1919, ch. 245, see Comparative Table of Sections, Constitutions Volume.



68-553 Uniform standard specifications for lumber and timber products for highway purposes.

68-553. Uniform standard specifications for lumber and timber products for highway purposes. The state transportation engineer shall provide uniform standard specifications for all lumber and timber products used in the construction of the state highways of the state of Kansas, and the county engineers of the state of Kansas shall provide uniform standard specifications for purchase of lumber and timber products for all county or township highways, bridges and culverts, and the specifications of all county engineers shall be clear and definite with reference to grade, quality, size, species and treatments required, and the same specifications shall be submitted to all bidders, and specifications for all classes of lumber and timber products shall be clear and nonconflicting: Provided, A county engineer may adopt the uniform standards and specifications of the state transportation engineer as the uniform standard specifications for his or her county.

History: L. 1935, ch. 254, § 1; L. 1961, ch. 299, § 22; L. 1975, ch. 427, § 124; Aug. 15.



68-554 Carload lots; engineer's specifications to bidders; certificate of inspection; affidavit as to preservative treatment.

68-554. Carload lots; engineer's specifications to bidders; certificate of inspection; affidavit as to preservative treatment. On purchases of lumber and timber products in quantities of one or more carloads county engineers shall furnish all bidders with identical proposals and specifications, and successful bidder shall be required to deliver materials in all respects the same as were described in the engineer's specifications, and shall furnish as evidence thereof certificate of inspection by an authorized lumber inspector representing the lumber manufacturers' associations or any other accredited lumber inspection agency; and also, in the case of materials treated with a preservative an affidavit shall be furnished, signed by an agent of the treating plant, or an agent of an accredited treating inspection agency, setting forth the kind and quality of preservative used, the method of impregnating the wood, and the quantity of the preservative finally retained therein.

History: L. 1935, ch. 254, § 2; May 15.



68-555 Unlawful purchases.

68-555. Unlawful purchases. It shall be unlawful for any county to purchase and make payment of any invoice of lumber and timber products in quantities of one or more carloads for which invoice a certificate of inspection is not of official county record.

History: L. 1935, ch. 254, § 3; May 15.



68-556 Competitive bids required for carload purchases; proposal forms; time.

68-556. Competitive bids required for carload purchases; proposal forms; time. No purchase of lumber and timber products in quantities of one or more carloads shall be made except after competitive bids have been tendered to the purchasing officer, or board; nor sooner than the tenth day after proposal forms have been made available to bidders; nor shall any change be made in specifications after publication unless the time for opening bids be extended ten days (or more) from the date of making such change:Provided, however, That in case of emergencies caused by floods or fires which have caused the highways or bridges to become unusable the provisions of this section shall be waived.

History: L. 1935, ch. 254, § 4; May 15.



68-557 Penalty for noncompliance.

68-557. Penalty for noncompliance. The neglect or refusal of any officer charged with the administration of this act to enforce or comply with the provisions herein shall constitute a misdemeanor and on conviction shall be fined a sum not exceeding five hundred dollars ($500).

History: L. 1935, ch. 254, § 5; May 15.



68-559a Roads and bridges, construction and reconstruction; tax levy, use of proceeds; extension of period for levy; protest petition and election.

68-559a. Roads and bridges, construction and reconstruction; tax levy, use of proceeds; extension of period for levy; protest petition and election. The board of county commissioners of any county is hereby authorized to make an annual tax levy of not to exceed 2 mills upon all the taxable tangible property in the county for the purpose of construction and reconstruction of county roads and bridges and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. The tax levy may be made annually for a period not to exceed five years. The board of county commissioners shall determine the amount necessary to be levied each year within the limitation prescribed by this section. The tax levies shall be in addition to all other tax levies authorized by law and shall be in addition to the aggregate limit prescribed by K.S.A. 79-1947, and amendments thereto. Such special road and bridge fund shall not be subject to the provisions of K.S.A. 79-2925 to 79-2941, both sections inclusive, and amendments thereto, except that in making the budgets of such counties the amounts credited to and the amount on hand in, such special road and bridge fund and the amount expended therefrom shall be shown thereon for the information of the taxpayers of such counties.

In any county where the board of county commissioners has previously adopted the provisions of this section and at the conclusion of the five-year period additional funds for road and bridge purposes are needed, the board of county commissioners may extend the provisions of this section for an additional five years by adopting a resolution which shall be published once each week for two consecutive weeks in the official county newspaper, or if there is none, in a newspaper of general circulation therein. No such resolution shall take effect until 90 days after its final publication. If within 90 days of the final publication of such resolution, a petition signed by a number of electors equal to not less than 5% of the number of electors who voted at the last preceding regular election in such county is filed in the office of the clerk of such county demanding that such resolution be submitted to a vote of the electors it shall not take effect until submitted to and approved by a majority of the electors voting thereon. Any election held hereunder shall be noticed and held in the manner provided for general bond elections as set forth in K.S.A. 10-120, and amendments thereto. In the event that a resolution is submitted to a vote of the electors under this section, and the resolution is rejected by the voters, the board of county commissioners shall not adopt another resolution under this section to impose a tax levy of more than 1 mill sooner than 18 months after such election of rejection.

History: L. 1945, ch. 275, § 1; L. 1971, ch. 221, § 1; L. 1979, ch. 52, § 164; L. 1983, ch. 228, § 1; July 1.



68-559b Same; expenditures.

68-559b. Same; expenditures. When a sufficient fund has been created by the annual tax levy authorized by K.S.A. 68-559a, or, at any time after the second levy has been made, the board of county commissioners may make expenditures from the special road and bridge fund for the purpose of construction and reconstruction of county roads and bridges.

History: L. 1945, ch. 275, § 2; June 28.



68-559c Same; federal or state aid.

68-559c. Same; federal or state aid. The board of county commissioners of any such county may receive and use and have the benefit of any federal or state aid in so constructing and reconstructing such county roads and bridges.

History: L. 1945, ch. 275, § 3; June 28.



68-560 Certain townships may turn over maintenance, repair and construction of roads to county; election; resolution; petition; abandonment.

68-560. Certain townships may turn over maintenance, repair and construction of roads to county; election; resolution; petition; abandonment. (a) In any county not operating under the county road unit system, any township in such county, pursuant to a written agreement with the board of county commissioners, may turn over the maintenance, repair and construction of township roads to the county as provided by this subsection. Any such agreement shall specifically state the duration of such agreement. The question of turning over the maintenance, repair and construction of the township roads to the county shall be submitted to a vote of the qualified electors of the township at the general election whenever there shall have been submitted to the board of county commissioners at least 60 days prior to the date of such general election a petition signed by 10% of the qualified electors of such township or a resolution of the township board calling for such election.

(b) Any township which has adopted the provisions of this act may abandon the provisions of this act, and take over the maintenance, repair and construction of township roads, as provided by this subsection. The question of abandoning the adoption of the provisions of this act shall be submitted to a vote of the qualified electors of the township at any general election after the date such township has adopted the provisions of this act, whenever there shall have been submitted to the board of county commissioners at least 60 days prior to the date of any such general election, a petition signed by at least 20% of the qualified electors of such township.

History: L. 1941, ch. 319, § 1; L. 1986, ch. 254, § 1; L. 1991, ch. 210, § 1; July 1.



68-561 Same; procedure upon adoption of act; tax levies; use of machinery.

68-561. Same; procedure upon adoption of act; tax levies; use of machinery. Whenever any township has petitioned or voted to turn over the maintenance, repair and construction of the township roads to the county, as hereinbefore provided, the township board of such township is hereby authorized and directed to pay over to the board of county commissioners of such county any and all unused road money or funds or surplus funds and all other moneys received by such township for road purposes and in the hands of such township board and any road machinery or equipment owned by such township, to be used by the board of county commissioners for road work on the township roads in the township. The township board shall each year certify to the board of county commissioners, as is now prescribed by law, the aggregate amount to be raised by taxation for township road purposes within such township for the year next ensuing, and the board of county commissioners shall determine the rate of levy, and levy such rates as are now provided by law. Such taxes and all other moneys received by such township board for road purposes shall be placed by the county treasurer in a separate fund to be used by the county commissioners only for road work and improvement on township roads within the township: Provided, That the county shall not be obligated to spend on the roads and highways of such townships more money than is credited to said separate fund.

No rental charge shall be made by the county for the use of any machinery used on township roads in any such township except such rental as shall be mutually agreed upon by the said township board and board of county commissioners.

History: L. 1941, ch. 319, § 2; June 30.



68-572 Intergovernmental agreements for road construction and maintenance; county, city and township.

68-572. Intergovernmental agreements for road construction and maintenance; county, city and township. The board of county commissioners of any county, any township board of highway commissioners of the county or city governing body within such county are hereby authorized to enter into agreements for the construction, reconstruction or maintenance of any roads or streets. Such agreements also may provide methods of mutual assistance and cooperation whereby the machinery, equipment and employees of the county and township may be used for grading or bringing to grade township roads by the county or by the county and township and the completion and maintenance thereof by the township. Such agreements also may provide for the improvement and maintenance of city boundary line roads or streets in accordance with the provisions of K.S.A. 12-693, and amendments thereto. Any such agreement between a county and a township may require the county engineer, and it is hereby made the county engineer's duty in conformity therewith, to make all necessary surveys for the laying out or bringing to grade any of such township roads.

History: L. 1945, ch. 274, § 1; L. 1967, ch. 354, § 1; L. 1988, ch. 270, § 3; July 1.



68-573 Certain counties over 175,000; adoption of master highway development plan; preliminary plans and specifications, approval, filing, cost, how paid.

68-573. Certain counties over 175,000; adoption of master highway development plan; preliminary plans and specifications, approval, filing, cost, how paid. Whenever the board of county commissioners of any county now or hereafter having a population of one hundred seventy-five thousand (175,000) or more, shall adopt, by and with the approval of the secretary of transportation, a master, long range highway development plan based upon engineering surveys and traffic use and needs studies, and whenever the secretary shall determine and designate certain new routes or existing highways, forming a part of such county master highway development plan, are essential and important highways to connect with or provide necessary access highways to or from the state highway system in such counties, the boards of county commissioners of such counties, in its discretion, may authorize the preparation of preliminary plans and specifications for constructing, reconstructing, improving or repairing the major, arterial county highways, which project shall thereafter be designated as the master highway development plan for such counties and shall be completed within ten (10) years from the date of its adoption or approval by the voters of such counties.

The preliminary plans and specifications for such county master highway development plan shall be approved by the state transportation engineer, the county engineer and members of the boards of county commissioners of such counties and filed in the office of the county clerk of such counties. The cost of such preliminary plans and specifications may be paid from the road maintenance fund of such counties, even though such items were not budgeted in such year; and if the proposition calling the adoption and approval of such master highway development plan, is voted for affirmatively by a majority of the electors of such counties at a special election held for such purpose or at the general election, the cost of such preliminary plans and specifications may thereafter be included in the total cost of such plan or project to be paid for by the issuance of bonds.

History: L. 1957, ch. 372, § 1; L. 1975, ch. 427, §125; Aug. 15.



68-574 Same; notice of filing of plans; adoption of master development plan; resolution, contents; publication; election.

68-574. Same; notice of filing of plans; adoption of master development plan; resolution, contents; publication; election. Notice of the filing in the office of the county clerk of the plans and specifications covering the principal details of the master highway development plan shall be given by publishing such notice for three (3) successive weeks in the official county newspaper by the county clerk of such counties. Not less than ten (10) days after the date of the last publication of such notice the boards of county commissioners of such counties may adopt a resolution, by the unanimous vote of the members thereof, adopting and approving such master highway development plan and providing that the proposition of adopting or rejecting such master highway development plan be submitted to the qualified electors of such counties at a special election called for such purpose or at the next general election. Said resolution shall contain, among other findings and matters, the following:

(a) The name and location of each county, arterial highway to be constructed, reconstructed, improved or repaired under the plan or project;

(b) the points of origin and terminus of each arterial, county highway to be improved under the plan and the distance between such points;

(c) the estimated cost of constructing, reconstructing, improving or repairing each county, arterial highway in the plan;

(d) the tentative work schedule or order under which such county, arterial highways will be constructed, reconstructed, improved or repaired under the proposed plan during the said ten (10) year period following its adoption by the electors of such counties;

(e) the total, estimated cost of such plan or project for which bonds are proposed to be issued and if issued cannot be exceeded;

(f) the general form of the proposition or question whereby the adoption or rejection of such master highway development plan will be submitted to the electors of such counties; and

(g) the date of the special election called for such purpose or the general election when said proposition or question will be submitted to the qualified electors of such counties for approval or rejection of such proposed master highway development plan or project for such counties. Such resolution shall be published for three (3) successive weeks in the official county newspaper and once each week for three (3) successive weeks in one newspaper published in each city in such counties. The question or proposition calling the adoption or rejection of such master highway development plan or project shall not be submitted to the electors more than once each two (2) years.

History: L. 1957, ch. 372, § 2; June 29.



68-575 Same; form of ballot.

68-575. Same; form of ballot. At a special election called for such purpose or at a general election, whichever shall be designated by the board of county commissioners in said resolution, the vote shall be by ballot and the question or proposition shall be printed on a separate ballot in substantially the following form:

Shall ______________ county adopt a master highway development plan to construct, reconstruct, improve or repair the arterial highways provided for in such plan during the next ten (10) years at an estimated aggregate cost of not to exceed $____________, and to issue its general obligation bonds in an amount not to exceed said sum in payment of the same?

Opposite and after said proposition so printed on said ballots shall be printed two (2) squares, one above the other; preceding the upper one of said squares shall be printed the word "yes" and preceding the lower one of said squares shall be printed the word "no." Immediately above such proposition and across the entire width of said ballots shall be printed the following: "To vote in favor of the adoption of such master highway development plan and the issuance of bonds to pay the cost thereof, make an× in the square after the word 'yes'; and to vote against the adoption of such master highway development plan and the issuance of bonds to pay the cost thereof, make an × in the square opposite the word 'no'."

History: L. 1957, ch. 372, § 3; June 29.



68-576 Same; procedure when plan approved; application of 68-704.

68-576. Same; procedure when plan approved; application of 68-704. If the majority of electors of such counties vote in favor of adopting such master highway development plan and to pay the cost thereof by the issuance of general obligation bonds, the boards of county commissioners of such counties shall proceed to have detailed plans and specifications prepared for all such work. The making of all such improvements under such master county highway development plan shall be thereafter conducted in accordance with the provisions and requirements of section 68-704 of the General Statutes of 1949 and any amendments thereto.

History: L. 1957, ch. 372, § 4; June 29.



68-577 Same; issuance of bonds; limitations.

68-577. Same; issuance of bonds; limitations. All bonds issued by such county for the purposes herein provided may be issued annually over a period of not to exceed ten (10) years, but the total amount of all such issues shall not exceed the aggregate amount stated in the proposition or question submitted to the electors of such counties calling for the adoption or rejection of such master highway development plan. All such bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law. Any bonds issued under the provisions of this act shall not be subject to any limitation of bonded indebtedness of the county.

History: L. 1957, ch. 372, § 5; June 29.



68-580 Designation of streets and roads as arterial highways; definitions.

68-580. Designation of streets and roads as arterial highways; definitions. As used in this act:

(a) "County" means any county.

(b) "Board" means the board of county commissioners.

History: L. 1961, ch. 310, § 1; L. 1965, ch. 395, § 1; June 30.



68-581 Same; primary arterial highways; designation and financing.

68-581. Same; primary arterial highways; designation and financing. By resolution the board of any county may designate as a primary arterial highway: (1) All or any portion of an existing or proposed new county road or highway; or (2) all or any portion of an existing or a proposed new street within a city in such county which is or would be an extension of a county road or a connecting link between county roads. Such resolution shall set out the primary arterial highway designation and its location, a general description of the proposed improvement and an estimate of the total cost thereof, exclusive of any grants from any other public agency. Upon the adoption of such resolution, a copy thereof attested by the county clerk shall, if such designation is of a city street, be transmitted to the city clerk of each city wherein such primary arterial highway is located or is proposed to be located. The resolution shall become effective upon publication by the county in its official newspaper.

The board and the governing bodies of all cities in which any primary arterial highway is located or is proposed to be located may enter into an agreement providing for the cooperative financing of the acquisition of right-of-way for and the construction, reconstruction, maintenance and repair of such proposed primary arterial highway, including major bridges and overpasses thereon, together with all engineering costs, under such terms as the board and governing bodies shall agree upon. Such agreement may be part of an agreement between the secretary of transportation, the county and the cities.

The board and governing body of any city wherein any portion of such primary arterial highway is to be located may use any public funds available to such county or city for the construction, reconstruction, maintenance or repair of such primary arterial highway, including major bridges and overpasses thereon, in like manner as if it were a normal county road or a city street, and the board and the governing body of each such city may issue bonds as provided in K.S.A. 68-584. Whenever any such bonds are issued, either with or without a referendum, the board or governing body issuing the same may use the moneys received from the distribution of motor-fuel tax revenues pursuant to K.S.A. 79-3425c, and any amendments thereto, to pay all or part of the principal and interest on such bonds. In the event that such moneys are insufficient to retire such bonds, an annual tax shall be levied upon the taxable tangible property in such county or city in an amount sufficient to pay the principal of and interest on said bonds.

History: L. 1961, ch. 310, § 2; L. 1972, ch. 247, § 1; L. 1975, ch. 351, § 1; L. 1975, ch. 427, § 126; Aug. 15.



68-581a Same; use of moneys received from special city and county highway fund by certain cities; purpose.

68-581a. Same; use of moneys received from special city and county highway fund by certain cities; purpose. In addition to the authorized purposes for the expenditure of moneys placed in the special fund designated in subsection (c) of K.S.A. 79-3425c, and any amendments thereto, any city located in a county having a population of more than thirty-eight thousand (38,000) and not more than forty-five thousand (45,000) or in a county having a population of not less than two hundred twenty thousand (220,000) may use the moneys in said fund for the purposes set forth in subsection (b) of K.S.A. 68-581, as amended.

History: L. 1972, ch. 247, § 2; July 1.



68-582 Designation of secondary arterial highways, when; cooperative financing; agreement; use of funds.

68-582. Designation of secondary arterial highways, when; cooperative financing; agreement; use of funds. The board of any county and the governing body of any city may by resolution propose the designation as a secondary arterial highway any existing street or a portion thereof, or a proposed new street within a city in such county which is or would be a connecting link between county roads and may enter into an agreement providing for the cooperative financing of the construction, reconstruction, maintenance and repair of such proposed secondary arterial highway under such terms as the board and governing body shall agree upon. Such designation and agreement shall set out the secondary arterial highway designation and its location, a general description of the proposed improvement and an estimate of the total cost thereof to each such city and county exclusive of any grants from any other public agency, and shall become effective upon publication by the city in its official newspaper and by the county in its official newspaper. Such agreement may be part of an agreement between the secretary of transportation, the county and the city. Any such agreement shall provide for sharing the costs of engineering and construction or other improvement of the designated secondary arterial highway, and for future maintenance by the city or by the county, upon such terms as the board and governing body may agree. The board and governing body of any county and city which have entered into such agreements may use any public funds available to such county or city for the construction, improvement or maintenance of such secondary arterial highway in like manner as if it were a normal county road or a city street, may each issue bonds as provided in K.S.A. 68-584, and amendments thereto and may each levy an annual tax upon the assessed tangible valuation in such county or city for such purpose and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1961, ch. 310, § 3; L. 1965, ch. 395, § 2; L. 1970, ch. 69, § 19; L. 1975, ch. 427, § 127; L. 1980, ch. 65, § 7; L. 1999, ch. 154, § 44; May 27.



68-583 Same; acquisition of lands for rights of way; costs.

68-583. Same; acquisition of lands for rights of way; costs. The board may acquire lands for a right of way for a proposed new street which shall have been designated as a primary or secondary arterial highway as hereinbefore provided or may acquire lands to widen or change the route of an existing street which has been designated as a primary or secondary arterial highway as hereinbefore provided and pay the costs thereof or its share of the costs thereof in like manner as it is authorized by law to acquire lands for rights of way for county roads.

History: L. 1961, ch. 310, § 4; April 10.



68-584 Secondary arterial highways; issuance of bonds to pay costs; election, when.

68-584. Secondary arterial highways; issuance of bonds to pay costs; election, when. If the board of county commissioners or the governing body of the city determines that any of the costs incurred or to be incurred by the county or city, as the case may be, in carrying out the provisions of K.S.A. 68-581, 68-582 and 68-583, and amendments thereto, in relation to any street, road or highway should be paid by moneys derived from the issuance of general obligation bonds of the county or city, the board or governing body, may issue such bonds for such purpose or purposes. No bonds shall be issued under this section until the question of the issuance of the bonds is submitted to a vote of the electors of the county or city at a regular or special election called for that purpose and a majority of those voting on the question shall have voted in favor of the issuance of the bonds. The question submitted may include projects involving one or more streets, roads and highways. Such election shall be held and the bonds issued, sold, delivered and retired in accordance with the provisions of the general bond law, except that no referendum shall be required to issue such bonds in an amount equal to not more than 1/2% of the assessed tangible valuation of such county or city unless a petition is filed in accordance with this section. Such petition shall be signed by qualified electors equal to not less than 2% of the qualified electors of the county or city proposing to issue such bonds and shall be filed in the office of the clerk of such county or city within 60 days after publication of a notice of intent to issue such bonds. Such notice shall state the amount and purpose of the issuance of the bonds and shall be published once each week for two consecutive weeks in the official newspaper of the city or county. The total amount of such bonds outstanding issued without referendum approval shall not exceed an amount equal to more than 2% of the assessed tangible valuation of the county or city. Bonds issued under the provisions of this act shall not be subject to or be included in computing limitations upon bonded indebtedness of counties and cities prescribed under the provisions of article 3 of chapter 10 of the Kansas Statutes Annotated and amendments thereto.

History: L. 1961, ch. 310, § 5; L. 1965, ch. 395, § 3; L. 1972, ch. 247, § 3; L. 1975, ch. 352, § 1; L. 1981, ch. 173, § 70; July 1.



68-585 Same; feasibility studies by boards; costs, how paid.

68-585. Same; feasibility studies by boards; costs, how paid. The board may make or cause to be made engineering studies to determine the feasibility of any primary arterial highway, secondary arterial highway or county road program and pay the costs of the same from the county road fund.

History: L. 1961, ch. 310, § 6; April 10.



68-586 Counties between 130,000 and 170,000; highway bonds; election.

68-586. Counties between 130,000 and 170,000; highway bonds; election.    Whenever the board of county commissioners of any county having a population of more than one hundred thirty thousand (130,000) and less than one hundred seventy thousand (170,000) deems it necessary it may, by resolution duly adopted and signed by a majority of such board, issue general obligation bonds for highway construction within the county, in cooperation with the state of Kansas, or any political subdivision thereof, or in cooperation with any agency of the United States, and such highway construction may include the construction of any necessary bridges and access ways, acquisition of necessary rights-of-way and other necessary construction incidental to the construction of said highway. Such bonds shall not be issued until the question of issuance thereof shall have been approved by a majority of the electors at any general election or at a special election called for such purpose and held in accordance with the provisions of the general bond law, and all bonds issued under the authority of this act shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law.

History: L. 1967, ch. 362, § 1; July 1.



68-587 Same; bond debt limitation.

68-587. Same; bond debt limitation. The total bonded indebtedness for the purposes described in K.S.A. 68-586, whether for one or more issuances, shall not at any time in the aggregate exceed four percent (4%) of the total assessed valuation of such county, and any bonds issued under the provisions of this act shall not be subject to or within any bonded debt limitation prescribed by any other law of this state and shall not be considered or included in applying any other law limiting bonded indebtedness. All tax levies made to retire such bonds shall be in addition to and not limited by any other act authorizing or limiting the tax levies of such counties.

History: L. 1967, ch. 362, § 2; July 1.



68-588 Same; construction contracts; standards.

68-588. Same; construction contracts; standards. The county commissioners are hereby authorized to contract, as provided by law, for the supervision of any work performed in the construction of any highway commenced under the provisions of K.S.A. 68-586, and amendments thereto, but all such highways shall conform to minimum federal or state generally recognized and prevailing standards for the designated road classification.

History: L. 1967, ch. 362, § 3; L. 2005, ch. 84, § 7; July 1.



68-589 Special highway improvement fund; definitions.

68-589. Special highway improvement fund; definitions. As used in this act, the following terms shall have the meaning ascribed to them by this section unless the context otherwise requires. (a) "Municipality" means any city or county.

(b) "Governing body" as applied to a county, means the board of county commissioners; and as applied to a city means the governing body of such city.

History: L. 1967, ch. 363, § 1; April 29.



68-590 Same; fund provided; transfers; budget effect.

68-590. Same; fund provided; transfers; budget effect. For the purpose of permitting municipalities to finance specified improvement projects involving the construction or reconstruction of highways, bridges, roads and streets and incidental facilities thereto, the cost of which will exceed the money annually available from current revenues, the governing body of any municipality is hereby authorized and empowered by resolution to transfer each year from the fund or division thereof budgeted for roads, bridges, highways or streets of such municipality an amount of money not to exceed twenty-five percent (25%) of such fund or division thereof as determined by such body and subject to legal expenditure, to a special highway improvement fund.

Upon the adoption of such resolution, a copy thereof shall be delivered to the treasurer of such municipality and he shall credit the amount provided in such resolution to such special highway improvement fund and shall debit the fund or division thereof as the case may be. All moneys credited to such special fund shall be used by such municipality for the purpose of the construction or reconstruction of highways, bridges, roads and streets and necessary incidental facilities and such fund shall not be subject to the provisions of K.S.A. 79-2925 to 79-2937, both inclusive, or acts amendatory thereof or supplemental thereto; except that in making the budgets of such municipalities the amounts credited to, and the amount on hand in, such special fund and the amount expended therefrom shall be shown thereon for the information of the taxpayers of such municipalities.

If the governing body of any municipality shall determine that money which has been transferred to such special fund or any part thereof is not needed for the purposes for which so transferred, said governing body is hereby authorized and empowered by resolution to retransfer such amount not needed to the fund from which transferred and such retransfer shall be subject to the provisions of K.S.A. 79-2925 to 79-2937, both inclusive, or acts amendatory thereof or supplemental thereto.

History: L. 1967, ch. 363, § 2; April 29.



68-591 General county rural highway system; procedure for adoption; election required.

68-591. General county rural highway system; procedure for adoption; election required. This act shall be known as the general county rural highway system act. Boards of county commissioners may adopt the provisions of this act by resolution adopted at a regular meeting, providing for submission of the question of the adoption of the provisions of this act to the electors of the county residing outside of the corporate limits of any city at an election called and held for such purpose at the time of the general election of members of the house of representatives.  Such election shall be held and conducted as an election to authorize issuance of bonds is held under the general bond law.

History: L. 1970, ch. 273, § 1; L. 1983, ch. 228, § 2; July 1.



68-592 Classifications of highways; definitions.

68-592. Classifications of highways; definitions. (a) All the roads and highways in any county adopting the provisions of this act shall be classified, constructed and maintained according to the following classification system:

(1) "County major collector roads" which shall include all county roads and highways designated for inclusion in the major collector road system in accordance with K.S.A. 68-1701 to 68-1704, and amendments thereto;

(2) "county minor collector roads" which shall include all county roads and highways, not designated for inclusion in the major collector road system, which are other main traveled roads utilized primarily for the movement of traffic between different areas of the county; and

(3) "local service roads" which shall include all public roads and highways not designated for inclusion in the major collector road system and not designated as county minor collector roads or highways and not included in the state highway system or other state or federal systems.

(b) Such classification shall be made by the board of county commissioners, with the approval of the county engineer. The county engineer and the board of county commissioners may shift road or highway mileage from one road classification to another as continuing study indicates that such changes are needed by reason of changing traffic needs or for other reasons substantiated by engineering analysis, except, that no road or highway mileage may be shifted to or from the major collector road system except as provided in article 17 of chapter 68 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1970, ch. 273, § 2; L. 1986, ch. 252, § 4; L. 2005, ch. 84, § 8; July 1.



68-593 Procedure upon adoption; payment of funds by townships to county treasurer; use; duties of treasurer.

68-593. Procedure upon adoption; payment of funds by townships to county treasurer; use; duties of treasurer. Upon the adoption of the provisions of this act by any county, the township board of all townships in such county shall forthwith pay over to the county treasurer of such county any and all unused money or funds or surplus funds in the hands of such township board which have been received or acquired by such township from any source for road purposes or for the purchase of machinery or equipment for the construction and maintenance of roads. Upon receipt of said funds and moneys, the county treasurer shall credit the same to a special fund for each such township and the board of county commissioners shall expend said special fund for the construction and maintenance of roads in the township from which it was received, which expenditure shall be in addition to funds expended by the county in such township from the regular county road and bridge fund or funds received from levies made under the provisions of this act.

The county treasurer shall likewise credit and transfer to said special fund of each township all tax moneys in his hands on the date the provisions of this act are adopted which were received by him in payment of taxes levied by such township for road purposes and all such taxes thereafter collected by him, and he shall likewise credit and transfer all other moneys in his hands on the date of adoption of the provisions of this act which were received by him for the use of such township for road purposes.

History: L. 1970, ch. 273, § 3; July 1.



68-594 Same; transfer of equipment and road machinery.

68-594. Same; transfer of equipment and road machinery. Upon the adoption of the provisions of this act by any county, the township boards of all townships in such county shall forthwith turn over and deliver to the board of county commissioners of such county any and all road machinery and equipment which such township has acquired for the purpose of constructing and maintaining township roads.

History: L. 1970, ch. 273, § 4; July 1.



68-595 Same; surplus in general fund of township; payment to county treasurer, when.

68-595. Same; surplus in general fund of township; payment to county treasurer, when. If the township board of any township which is located in a county operating under the provisions of this act and which township shall not have made an ad valorem tax levy for its general fund for one (1) or more years immediately preceding shall determine, by resolution, there is a surplus in the general fund of such township, then said township board may direct the treasurer of such township to pay a stated amount of such surplus out of the general fund of such township to the county treasurer, and upon receipt of said payment the county treasurer shall credit the same to a special fund and the board of county commissioners shall expend such special fund for the construction and maintenance of roads in the township from which such payment was received, which expenditure shall be in addition to funds expended by the county in such township from the regular county road and bridge fund or from levies made under the provisions of this act.

History: L. 1970, ch. 273, § 5; July 1.



68-596 County rural highway system; tax levy, use of proceeds; election required.

68-596. County rural highway system; tax levy, use of proceeds; election required. The board of county commissioners of any county adopting the provisions of this act is hereby authorized to make an annual tax levy of not to exceed five mills on all the taxable tangible property in the county outside of incorporated cities for the construction, reconstruction, improvement, repair and maintenance of "local service roads" and bridges and culverts located thereon within the county and for the purchase of tools, machinery and equipment to be used upon such roads and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Such levy shall be in addition to all other levies now or hereafter authorized by law for road purposes and only one mill of such levy shall be subject to the aggregate tax levy limitation prescribed by article 19 of chapter 79 of the Kansas Statutes Annotated and amendments thereto.

The board of county commissioners of any county adopting the provisions of this act may upon resolution adopted by a majority of the board, submit to the qualified electors of the county residing outside of the corporate limits of any city, at any general election or special election called for that purpose as provided by law for bond elections, the question of levying a special tax of not to exceed five mills for not to exceed two years for the purpose of raising funds for which to improve "local service roads." At such election the question on the ballot shall be stated in substantially the following form: Shall the county levy a tax of ______ mills for ______ years to raise funds for the purpose of improving "local service roads"? The judges of the election shall have the power to determine the residence qualifications of the voters under this act. If a majority of those voting on such questions shall vote in favor thereof, the county board shall levy the tax as authorized on all the taxable tangible property in such county which has a tax situs outside the corporate limits of any city. Such levy shall be in addition to all other taxes authorized or limited by law. The proceeds from such levy must first be used on mail routes and school bus routes.

History: L. 1970, ch. 273, § 6; L. 1979, ch. 52, § 165; July 1.



68-597 Procedure upon adoption; abandonment of system.

68-597. Procedure upon adoption; abandonment of system. Any county in this state which has heretofore adopted or may hereafter adopt the provisions of this act may at any general election after two (2) years from the date of such adoption abandon such system and return to the original county and township road system prevailing in the county before the adoption of the same: Provided, That every outstanding contract made by such county while operating under the provisions of this act [is] fully satisfied and complied with.

History: L. 1970, ch. 273, § 7; July 1.



68-598 Same; petition for election.

68-598. Same; petition for election. The election provided in K.S.A. 68-597 shall be called by the board of county commissioners upon the presentation of a petition signed by electors equal in number to at least twenty percent (20%) of the qualified electors of the county residing outside of the corporate limits of any city, which shall be filed with the county clerk. At any such election the votes shall be taken for and against the general county rural highway system and if the majority of the votes cast at such election be against such system, then the county shall be restored to the original county and township road system.

History: L. 1970, ch. 273, § 8; July 1.



68-5,100 County roads; construction and maintenance; tax levy, use of proceeds; election required.

68-5,100. County roads; construction and maintenance; tax levy, use of proceeds; election required. The board of county commissioners of any county is hereby authorized to levy an annual tax of not to exceed five mills upon all taxable tangible property in the county for the purpose of providing funds for the construction, reconstruction, improvement, repair and maintenance of county roads and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Before any county shall be authorized to levy a tax under the authority of this act, the board of county commissioners shall submit such proposition to the electors of the county at an election called and held for such purpose. Elections called and held under the provisions of this act shall be called and held in the manner provided for the calling and holding of elections upon the question of issuing bonds under the provisions of K.S.A. 10-120, and amendments thereto. If a majority of the votes cast and counted on such proposition at any such election shall be in favor thereof, the board of county commissioners may levy the tax provided for herein.

Tax levies made under the authority of this act shall be in addition to tax levies authorized and limited under the provisions of K.S.A. 79-1947, and amendments thereto.

History: L. 1974, ch. 102, § 1; L. 1979, ch. 52, § 166; L. 1990, ch. 66, § 46; May 31.



68-5,101 County roads and bridges; tax levies, use of proceeds.

68-5,101. County roads and bridges; tax levies, use of proceeds. The board of county commissioners of each of the several counties is hereby authorized to levy an annual tax upon all taxable tangible property in the county in an amount not to exceed the limitation prescribed by K.S.A. 79-1947, and amendments thereto, for road and bridge purposes and to pay a portion of the principal and interest upon bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by any city located in such county.

History: L. 1979, ch. 52, § 162; July 1.



68-5,102 Declaration of minimum maintenance roads; procedure; posting of road; limitation of tort liability.

68-5,102. Declaration of minimum maintenance roads; procedure; posting of road; limitation of tort liability. (a) When the board of county commissioners of any county is of the opinion that any road within the county or on the county line is used only occasionally or is used only by a few individuals, the board may commence proceedings to declare the road a "minimum maintenance road."". Roads which have been constructed with federal aid shall not be minimum maintenance roads.

(b) When a determination is to be made that one or more roads or parts of roads may be declared minimum maintenance roads, the board shall adopt a resolution describing such roads and shall transmit copies thereof to the planning commission of the county for its recommendation.

(c) When a resolution is adopted under subsection (b) the board of county commissioners shall cause it to be published once in the official county paper together with a statement that a hearing will be held on such determination with the time and place of such hearing specified.  Any person wishing to appear at such hearing and give evidence or testimony thereon may do so.  At the conclusion of such hearing the board shall determine what roads or parts of roads described in such resolution are to be declared by it minimum maintenance roads.

(d) Not later than 10 days after any road is declared to be a minimum maintenance road, signs shall be posted thereon by the board of county commissioners stating "Minimum maintenance, travel at your own risk."  Such signs shall display black letters on a yellow background with the letters being at least two inches high.

(e) When any road described in (b) is on, or partly on, a county line, a copy of such resolution shall be transmitted to the board of county commissioners of the adjoining county in which a part of such road is located.  Also, a copy shall be transmitted to the planning commission of such adjoining county and any regional or metropolitan planning commission in which both of such counties are located.  The board of county commissioners of such adjoining county, its planning commission and any regional or metropolitan planning commission in which both counties are located may make recommendation to the board of county commissioners adopting such resolution.  Adoption of a resolution under (b) shall not limit the right of the board of county commissioners of any adjoining county from proceeding under this act.  The action of either of such boards of county commissioners shall apply only to that portion of such road which is in the county of the board adopting a resolution under (b).

(f) Whenever a road has been declared a minimum maintenance road in accordance with this section and signs have been posted thereon as provided in (d), the state, the county and the townships within such county and employees of such governmental entities shall be exempt from liability for any claim by any person under the Kansas tort claims act with respect to such minimum maintenance roads.  No such governmental entity or employee thereof shall be liable for damages arising from such roads or their maintenance or condition.

History: L. 1981, ch. 358, § 1; July 1.



68-5,103 Road improvements in counties over 300,000; bonds; election; limitation.

68-5,103. Road improvements in counties over 300,000; bonds; election; limitation. When the board of county commissioners of any county having a population of more than 300,000 determines it is necessary to make improvements on any existing roads or highways in the county or any streets in any city within the county and sufficient funds are not available for the improvements, the board may issue general obligation bonds of the county to pay the cost of the improvements.  Prior to issuing any bonds, the board shall adopt a resolution which: (1) States the necessity for the improvements; (2) designates the streets or highways to be improved; (3) describes the improvements to be made; and (4) states the estimated cost of the improvements and the amount of general obligation bonds to be issued to pay the cost.  The resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation within the county.

No bonds shall be issued if, within 90 days of the second publication, a petition signed by registered voters of the county equal in number to not less than 3% of the votes cast in the county for the office of governor at the last general election at which a governor was elected is filed with the county clerk requesting the question of the issuance of the bonds be submitted to and approved by the qualified electors of the county.  If a sufficient petition is filed, the county election officer shall call and hold a special election on the question in the manner provided under the general bond law.

If a sufficient petition is not filed within the prescribed time or if a special election is called and held and a majority of the votes cast on the question submitted is in favor of the issuance, the board of county commissioners may issue the general obligation bonds in the amount specified in the resolution.  The bonds shall be authorized, issued, registered and sold in the manner prescribed by the general bond law and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009 and amendments thereto.  General obligation bonds issued by any county under the authority of this section shall not be subject to any limitation on the bonded indebtedness of the county.  The aggregate principal amount of bonds issued by any county in any fiscal year under this section shall not exceed .5% of the taxable tangible assessed valuation of the county or $1,000,000, whichever is greater.

For the purpose of this section, the term "improvements" means construction, reconstruction, maintenance or repair [of] any street or highway.

History: L. 1983, ch. 229, § 1; July 1.






Article 7 IMPROVEMENT OF ROADS IN BENEFIT DISTRICTS

68-701 Petition of resident landowners; publication of order; time for actions to restrain; supplemental petitions; state lands.

68-701. Petition of resident landowners; publication of order; time for actions to restrain; supplemental petitions; state lands. When a petition requesting the permanent improvement of one or more roads of benefit to the benefit district is filed in accordance with this section, the board of county commissioners may cause such roads to be improved as requested in the petition. Such petition shall be signed by (a) 51% of the resident landowners owning at least 35% of the land within the district, (b) 35% of the resident landowners owning 51% of the land within the district or (c) the owners of 60% of the land within the district. The petition shall be filed with the board of county commissioners of the county where such road or roads are located. Nothing in this act shall prevent completion of benefit district roads for which petitions have been approved or construction is under way at the time this act is passed. Before the improvements requested in the petition are ordered by the county commissioners, the commissioners shall, by order, find the improvements to be of public utility, and the county clerk shall publish such order once in the official county paper. No action shall be brought to restrain the making of such improvements, payment therefor or levy of taxes or special assessments or issuance of bonds therefor on the grounds of an illegality in the petition, in any proceedings prior to the order or in the order unless such action is commenced within 30 days after the date of the order. The board of county commissioners shall set a time and place to meet to consider the petition for road improvements and shall give notice of the time and place of such meeting by publication once in the official county paper and by certified mail to the owners of the property adjoining the road, at the address where the owner's tax statement is sent. Publication and mailing of the notice shall be not less than 10 days prior to the date of the meeting.

Thirty days after the filing of a petition with the board of commissioners no signer thereon shall be permitted to withdraw the signer's name therefrom. After any petition has been signed by the legal owner of any land in the benefit district the change of ownership of the lands does not affect the petition. Additional or supplemental petitions may be filed with the county clerk at any time before the contract is let for the improvements.

In any case where the owners of lands affected by the provisions of this act are tenants in common, each cotenant shall be a legal petitioner in an amount equal to the cotenant's undivided interest in the tract of land. The owner of a life estate shall be deemed a legal owner for the purposes of this act. Guardians of minors or of incapacitated persons may petition for their wards when authorized by the district court so to do. "Resident landowner," as used herein, means any landowner residing in the county, and owning land in the benefit district.

The governor may sign a petition on behalf of the state for any land owned by the state and located within the benefit district. Any land owned by the state shall be liable for its share of the cost of road improvements by a road improvement district and the state treasurer may pay all assessments against the land for such purposes from any funds in the state treasury not otherwise appropriated.

History: L. 1909, ch. 201, § 1; L. 1917, ch. 265, § 1; L. 1919, ch. 246, § 1; R.S. 1923, 68-701; L. 1933, ch. 242, § 1; L. 1976, ch. 145, § 230; L. 1981, ch. 173, § 71; July 1.



68-701a Filling certain gaps in counties of 130,000 or over; resolution by county commissioners; publication; time for protests.

68-701a. Filling certain gaps in counties of 130,000 or over; resolution by county commissioners; publication; time for protests. Whenever any board of county commissioners in counties of not less than 130,000 shall desire to permanently improve a road in their county on which a benefit-district petition has not been filed, they shall adopt a resolution to that effect and designate a benefit district and said resolution shall be published in an official county paper circulating in the district affected for three consecutive weeks following its adoption: Provided, That said benefit district so ordered shall not exceed three and one half miles on either side of the road to be constructed: And provided further, That said resolution shall designate the road or section of road to be improved by name and terminal points and other specially fixed locations and shall designate and describe the lands within the proposed benefit district, the type or types of permanent improvement and width or widths of roadway desired and the number of annual assessments to be levied upon the lands in the benefit district in payment thereof, which shall not be less than ten nor more than twenty.

Thirty days after the first publication of such resolution the board of county commissioners shall proceed with the improvement of such road unless a protest signed by legal resident landowners of fifty-one percent of the land in such benefit district shall have been filed with the county clerk: And provided further, That the board of county commissioners shall have no authority by resolution to create a road benefit district as herein provided nor to improve a road or portion thereof under the provisions of this act, except for the purpose of constructing or permanently improving a road to fill in a gap existing between the ends of two permanently improved highways, or constructing or improving a road in a gap between the ends of a permanently improved highway and a permanently improved street in any city or town within the county or constructing or permanently improving a road in a gap existing between the ends of two sections of a permanently improved highway, or a gap between the ends of two permanently improved sections of a highway:Provided, That such gap does not exceed one and one-eighth miles in length. In improving a road under the provisions of this act in all matters not specifically covered hereby the board of county commissioners shall proceed in accordance with the provisions of article 7 of chapter 68 of the Kansas Statutes Annotated.

History: L. 1925, ch. 216, § 1; March 20.



68-701b Same; time for action to restrain.

68-701b. Same; time for action to restrain. No action shall be brought to restrain the making of such improvements or payment therefor or creation of such benefit district or levy of taxes or special assessments or issuance of bonds therefor on the grounds of any illegality in said resolution or in any proceedings prior thereto or in the publication thereof unless such action be commenced within sixty days after the date of the first publication of said resolution.

History: L. 1925, ch. 216, § 2; March 20.



68-702 Contents of petition under 68-701.

68-702. Contents of petition under 68-701. The petition shall designate the road or roads to be improved by name and by terminal points and other specially fixed locations, the lands within the proposed benefit district, the type or types of permanent improvement, and width or widths of roadway desired, which types or widths may be different for different sections of the road, and the number of annual assessments to be levied upon the lands in the benefit district in payment thereof, which shall be not less than ten nor more than twenty. The petition may specify more than one type or width of road, and may improve any types that may be acceptable for federal aid, and a maximum and minimum number of annual assessments, leaving the final choice to the board of county commissioners, subject to the approval of the secretary of transportation: Provided, That where the petition specifies a certain type of road, if such petitions be allowed, the type of road shall be of the type in said petition set forth: Provided, however, That said petition may request gravel alone, in which event only gravel shall be used.

History: L. 1909, ch. 201, § 2; L. 1917, ch. 265, § 2; L. 1919, ch. 246, § 2; R.S. 1923, 68-702; L. 1933, ch. 242, § 2; L. 1975, ch. 427, § 128; Aug. 15.



68-702a Petition void if improvement not made within three years.

68-702a. Petition void if improvement not made within three years. Where any petition for the construction or improvement of any road or roads in a benefit district has been approved by the board of county commissioners and the construction or improvement of such road or roads for which no contract has been let within three years following the date of the approval on which no action has been taken other than filing such petitions such approval of the petition by the board of county commissioners shall be null, void and of no effect and such road or roads shall neither be constructed nor improved under such petition and approval.

History: L. 1925, ch. 215, § 1; May 28.



68-703 Survey, map, plans and specifications; estimates of costs; changes in road; eminent domain, procedure; appeal from award.

68-703. Survey, map, plans and specifications; estimates of costs; changes in road; eminent domain, procedure; appeal from award. After finding the improvements to be of public utility the board shall cause an accurate survey of the roads to be made and a profile thereof, a map of the benefit district, plans and specifications for the improvement and estimates of the cost to be prepared by the county engineer, the state transportation engineer or by some experienced and competent engineer employed for that purpose. Such plans and specifications shall be for the type or types of improvement and width or widths of roadway specified in the petition, except at public road intersections where the width of the roadway may be altered. When the petition filed for the improvement of a road describes a road which has not been legally established as a public road, when additional right-of-way is necessary for the construction of the type or types of road specified in the petition, when unsurmountable obstacles are encountered on the route described in the petition or when it is found necessary to relocate the road for the purpose of eliminating sharp turns or other dangerous places, the board of county commissioners by order shall lay out, alter or widen a public road and may vacate an existing road.

All land required for the laying out, widening or altering of a road shall be acquired by the board of county commissioners by purchase or by donation. If any owner of the land shall refuse to sell or donate the land, the board of county commissioners may exercise the right of eminent domain in the following manner: The board of county commissioners by order shall determine the nature of the changes required in such road, the approximate amount of land required to be taken and the time and place at which the road will be viewed. The board shall publish a notice once in the official county paper not less than 15 days and not more than 25 days before viewing the road and by sending notice by certified mail to the owners of the property adjoining the road, at the address where the owner's tax statement is sent. Such notice shall set out the substance of the order and its date, the time and place the commissioners will commence to view the road, the changes required and the time and place of the hearing on the changes.

The board shall direct the county engineer to meet with the board at the time and place set for viewing the road, unless the new locations of roads made necessary by the changes have already been definitely surveyed and located. On the date stated in the notice or on the following day, the county commissioners shall meet at the place stated in the notice and proceed to view the road and changes required. The board shall also view all lands required to be taken for the relocation, laying out, altering or widening of the highway for the purposes described in this section and appraise the value of such lands and assess the damages thereto. The board shall forthwith file in the office of the county clerk a written report of the board's findings, along with the plat of the road as changed.

All applications for damages must be filed in writing with the county clerk on or before the first day of the next regular session of the board following the filing of the report, and the board shall at such regular session finally determine upon the amount to be paid as damages to any owner of any land. The amounts so allowed shall be paid from the special fund provided for the construction of the road in the benefit district, or for a section or project, as the board may determine.

The right of appeal from the award of damages made by the board of county commissioners shall be the same as is now provided by law in other road cases, but such appeal shall not delay any work upon or in relation to the road. If the board so requests, separate estimates of the cost of different sections of the road and of all bridges and culverts shall be prepared. If such map, profile, plans, specifications and estimates are not prepared by the state transportation engineer or under the engineer's supervision, they shall be submitted to the engineer for approval. After final approval of the plans, specifications and estimates by the state transportation engineer, they shall be filed with the county clerk and the plans and specifications shall be open for public inspection.

History: L. 1909, ch. 201, § 3; L. 1917, ch. 265, § 3; L. 1919, ch. 246, § 3; R.S. 1923, 68-703; L. 1927, ch. 251, § 1; L. 1975, ch. 427, § 129; L. 1981, ch. 173, § 72; July 1.



68-704 Construction of improvements; letting of contracts; bids, surety; publication notice; bond of contractor; time for actions to restrain; county warrants.

68-704. Construction of improvements; letting of contracts; bids, surety; publication notice; bond of contractor; time for actions to restrain; county warrants. The board of county commissioners may conduct the improvement of the road in conformity with the profile, plans and specifications as filed; may let contracts for the construction of any portions of the work required in making the improvements; or may let contracts for the labor only, or the labor and a portion of the material, and purchase any or all of the materials for the improvements of the highway and supply the same to the contractor or contractors.

If the work is let by contract, notice shall be published in the official county newspaper once each week for two consecutive weeks prior to the letting. No bids shall be accepted except in accordance with the profile, plans and specifications, and such contracts shall be let to the lowest responsible bidder, the board of county commissioners reserving the right to reject any or all bids. Each bidder must accompany the submitted bid with a bid surety in an amount equal to 5% of the amount of the bid payable to the chairperson of the board of county commissioners as a guarantee that, if the contract is awarded to the bidder, the bidder will enter into the contract with the board. If a bidder fails to enter into the contract when awarded to the bidder, the bid surety shall become the property of the county as its liquidated damages and shall be paid to the county treasurer for credit to the general fund of the county.

Each contractor shall give a good and sufficient performance bond in an amount fixed by the board of county commissioners, but not less than the contract price, and the bond required by K.S.A. 60-1111, and amendments thereto. The performance bond shall be filed and recorded in the office of the county clerk or some other county officer designated by the board of county commissioners and approved by the board of county commissioners and shall be conditioned on the contractor's faithful performance of the contract in every respect and secure the county against any and all loss or damage by reason of any default, failure or miscarriage in the performance of the contract. The board of county commissioners, at any time before entering into a contract, may withdraw any or all proposals and take charge of and conduct the improvement.

No action shall be brought to restrain the making of the improvements, or payment therefor, or levy of taxes or special assessments or issuance of bonds therefor on the ground of any illegality or irregularity in advertising, receiving bids or awarding the contract, or any proceedings prior to the award of the contract or decision by the board to make such improvements by day labor, unless such action is commenced within 30 days after the date the contract is awarded or the board makes the decision to make the improvements by day labor.

The board of county commissioners, as required, shall issue warrants of the county drawn on a special fund for the improvements, the purchase of materials, the payment of wages, and other expenses incurred in making the improvement or for payment to the contractor of not to exceed 95% of the work done and accepted under the provisions of this act. If a person or company with whom a contract is made under the provisions of this act fails to fulfill the contract, the board of county commissioners may cause the work to be completed and material furnished in full as provided in such contract and recover the full cost thereof from such person or company and the sureties on any bonds given, less any amount unpaid on the contract.

History: R.S. 1923, 68-704; L. 1970, ch. 64, § 80; L. 1975, ch. 427, § 130; L. 1981, ch. 173, § 73; L. 1987, ch. 97, § 3; L. 2004, ch. 40, § 1; July 1.



68-705 Supervision of benefit-district road work.

68-705. Supervision of benefit-district road work. All work done and materials furnished shall be under the supervision and inspection of the county engineer or licensed professional engineer employed by the county and shall be in conformity with the plans and specifications and the contract. The acceptance of any work or material by such engineer shall not bind the county nor excuse the contractor for failure to comply with such contract. No changes shall be made except by written contract with the board of county commissioners.

History: L. 1909, ch. 201, § 5; L. 1917, ch. 265, § 5; R.S. 1923, 68-705; L. 1975, ch. 427, § 131; L. 2004, ch. 40, § 2; July 1.



68-706 Apportionment of costs; certain counties; special assessments; city benefits; bonds; tax levies.

68-706. Apportionment of costs; certain counties; special assessments; city benefits; bonds; tax levies. Upon the completion of any improvement under the provision of this act the county commissioners shall meet at their office and apportion the cost thereof as follows:

(a) If all or any portion of said road improvement is entitled to and does receive federal or state aid or donations, the same shall be applied to the cost of the improvement for the purpose and to the extent for which the same was given.

(b) In counties having a population of more than sixteen thousand (16,000) and less than twenty thousand (20,000) with an assessed taxable tangible valuation of not less than forty-four million dollars ($44,000,000) nor more than fifty-two million dollars ($52,000,000) and that have adopted the county road unit system, the remainder of the cost shall be apportioned: Seventy-five percent (75%) to the county; and twenty-five percent (25%) to the taxable property in which the benefit district is located. In all other counties the remainder of the cost shall be apportioned: Sixty percent (60%) to the county; twelve and one-half percent (12 1/2%) to the taxable property within the township or townships in which the benefit district is situated, divided according to the area of the benefit district in each township; twelve and one-half percent (12 1/2%) to the taxable property within the township or townships in which the road is located divided according to the length of road in each township:Provided, That when the road is located on the township line or within eighty rods of the township line between two townships it shall be considered as located one-half in each township for the purpose of dividing the apportionment; and all cities of the third class shall be a part of the township and subject to the township tax to pay for said improvements; and fifteen percent (15%) among the several tracts of land within the benefit district designated in the map, according to the benefits accruing to the real property and improvements thereon within the limits shown by said map.

When said apportionment to the land within the benefit district is determined, the county commissioners shall appoint a time for holding a special session to hear any complaint that may be made as to the apportionment of cost, and the county clerk shall mail a written or printed notice to the owner or owners of any tract of land liable to special assessments, which notice shall set forth the time for hearing complaints and the amount assessed against each tract within the benefit district, and the last day for paying the assessment in full. Such notice shall be mailed at least two weeks prior to the time for hearing the complaints.

At the hearing the commissioners may alter or change the apportionment for good cause shown. If the amount assessed to any tract is changed, the county clerk shall mail a second notice to the owner of such tract, which shall set forth the amount assessed, and the last day for paying the assessment in full. If the owner of any tract within the benefit district shall pay the full amount assessed against such tract within thirty days after the issuance of the first notice, such tract shall not be subject to any further annual special assessments for such improvement.

Upon completion of a section of road which forms a part of the improvement of a road petitioned for under the provisions of this act, or the grading, draining and culverts forming a part of the improvement, under a petition specifying that the road shall be hard-surfaced, the board of county commissioners may levy assessments against the lands benefited thereby for eighty percent (80%) of the benefit district's share of the cost of the completed work, and shall levy additional assessments for the remainder of the cost, equitably adjusting the apportionments when the entire improvement is completed. The board of county commissioners may levy assessments against the land in the benefit district at any time after a contract has been awarded or work started with county's forces, using the approved estimate of cost as a basis for apportioning the cost:Provided, That when all the improvement specified in the petition is completed any deficiency in the benefit district's share of the cost shall be apportioned or surplus refunded on the same basis as the original apportionment.

In the event that a benefit-district road is constructed to the city limits of a city of the third class, the city officials shall apply to the board of county commissioners for assistance in the continuation of said improvement through the city, or from the end of the benefit-district road to the center of the city. The board of county commissioners shall then appropriate from the county funds, or issue bonds if necessary, to pay for fifty percent (50%) of the cost of the improvement after deducting all federal and state aid and donations, and the city at large the remaining fifty percent (50%) apportioned on an equitable ratio among the taxpayers, as prescribed by the council or other governing bodies, and may issue city bonds to pay the city's share of the cost of such improvements, unless the city council decided to pave and does pave the streets to be included in such improvement with pavement of equal quality under the law authorizing paving in such cities. In such case the county's share of improving such city street as provided herein shall be applied toward the cost of such pavement: Provided further, That the type and width shall be the same as constructed outside the city limits. If the city officials desire to use a different width or method of construction, the additional cost of such width and method shall be borne by the city.

When a benefit district hard-surfaced road is constructed alongside the corporate limits of any city the city shall pay fifty percent (50%) of the cost of the construction thereof, apportioned on an equitable ratio among the taxpayers, as prescribed by the council or other governing bodies, and may issue city bonds to pay the city's share of the cost of such improvements: Provided further, That if the land adjoining the city limits and abutting or adjacent to the hard-surfaced road and within one mile thereof is not in the benefit district, it may be so considered by the board of county commissioners and be taxed in like ratio as other lands in the benefit district and township assessments.

All bonds issued or taxes levied under the provisions of this section shall be in addition to all other tax levies or bond issues authorized by law.

History: L. 1909, ch. 201, § 6; L. 1911, ch. 249, § 1; L. 1917, ch. 265, § 6; L. 1919, ch. 246, § 5; L. 1921, ch. 218, § 2; R.S. 1923, 68-706; L. 1927, ch. 252, § 1; L. 1951, ch. 387, § 1; June 30.



68-707 Apportionment when costs unusually large.

68-707. Apportionment when costs unusually large. Whenever in the judgment of the board of county commissioners any part of the road in addition to being of public utility, shall be of general importance to the county, the improvement of which by reason of sand, creeks, heavy grades or other reasons would necessarily incur unusual expense, the board of county commissioners may make an order to that effect and charge not exceeding sixty percent of the expense of the improvement to the county, the expense to the lands within the benefit district to be decreased in proportion.

History: L. 1909, ch. 201, § 7; L. 1917, ch. 265, § 7; March 3; R.S. 1923, 68-707.



68-708 Special aid fund for benefit-district roads.

68-708. Special aid fund for benefit-district roads. The county commissioners may receive subscriptions and donations in money and real or personal property which shall be applied in the construction or the improvement of said road. Any aid or donation by the state or the United States, or by cities, or from any other source shall be placed in a special fund for such improvements and shall be applied by the board of county commissioners before apportioning the remainder of the cost between the county, township and benefit district. Such state and federal aid and donations and special assessments paid in full shall be used in paying off the warrants and interest accumulating thereon which were issued during the progress of the improvement.

History: L. 1909, ch. 201, § 8; L. 1911, ch. 249, § 2; L. 1917, ch. 265, § 8; March 3; R.S. 1923, 68-708.



68-709 Bond issues; tax levy; use of general and road funds; additional county levy; when road not constructed.

68-709. Bond issues; tax levy; use of general and road funds; additional county levy; when road not constructed. After the approved estimates have been filed with the county clerk and the cost to be assessed against the taxable property of the county and the taxability of the benefit district has been approximately determined by deducting from the total estimated cost all donations, subscriptions, state aid or federal aid that have been granted or promised, the board of county commissioners may issue from time to time as required, bonds of the county bearing interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto. The total amounts of bonds issued previous to completion of the improvement shall not exceed the amount of the estimated cost to be assessed against the county and townships and each tract of land within the benefit district. The principal of bonds shall mature not more than 20 years from the date of the first bond issued for the improvement.

Such bonds shall be disposed of by the board of county commissioners in the manner provided by law and the proceeds thereof shall be deposited with the county treasurer in a special fund for the improvement. After completion of the improvement, the application of state and federal aid, the ascertainment of apportionments to be charged against the taxable property in the county and township and the amount assessed against each tract of land within the benefit district, the board of county commissioners shall issue bonds of the county in the same manner as before provided in this section and the proceeds thereof shall be used in paying the remaining outstanding warrants, including interest thereon, issued for the improvement.

After any such bonds are issued the board of county commissioners shall levy annually a tax against all the taxable property of the county and the taxable property of the township and upon the lands within the benefit district, according to the apportionment of cost fixed upon such lands in all cases in proportion to the respective liabilities in an amount sufficient to pay the bonds falling due each year and the interest upon outstanding bonds. Such bonds shall be in addition to any other bonds which the county may by law be authorized to issue. The board may in its discretion pay the county's proportion of the costs out of the general fund and road fund of the county if such funds are sufficient for that purpose after deducting all other proper charges against such funds, and after such payment no general county levy shall be made for payment of the bonds. If any portion of the county's proportion of the cost is paid in such manner, the county levy shall be reduced proportionately thereto. The township board of any township affected by the benefit district may in its discretion, deposit with the board of county commissioners sufficient funds to pay the township's proportion or any part thereof of the cost of the road out of the general funds or road fund of such township, if such funds are sufficient for the purpose. If any of the township's proportion of the cost is paid in such manner, the township levy shall be reduced proportionately thereto. The board of county commissioners are hereby authorized to levy an additional county levy against the taxable property of the county in an amount not to exceed one mill in order to pay the county's proportion of the benefit-district road without the issuance of bonds and the board of township highway commissioners are authorized to levy not to exceed one mill against the taxable property of the township for the purpose of paying the township's share of the cost of the benefit-district road without the issuance of bonds.

There shall be no levy or collection of double taxes if petitions have been filed to change the course of one continuous road and where the course of such road has been changed by the filing of motion or petitions and it is not necessary to construct a part of the road contained in the first petition to complete the road. Any unnecessary part of the road shall not be built and no taxes shall be levied for the construction thereof.

History: L. 1909, ch. 201, § 9; L. 1911, ch. 249, § 3; L. 1917, ch. 265, § 9; L. 1919, ch. 246, § 6; L. 1921, ch. 218, § 3; R.S. 1923, 68-709; L. 1927, ch. 253, § 1; L. 1983, ch. 49, § 86; May 12.



68-710 Application of act to pending proceedings.

68-710. Application of act to pending proceedings. The provisions of this act shall apply in all cases where the improvement of a highway has been petitioned for or machinery heretofore purchased, under the provisions of chapter 265 [*], Laws of Kansas of 1917, or chapter 246 [*], Laws of Kansas, 1919, or amendments thereto, but which projects have not been completed prior to the taking effect of this act.

History: L. 1921, ch. 218, § 4; April 4; R.S. 1923, 68-710.

* For location of L. 1917, ch. 265 and L. 1919, ch. 246, see Comparative Table of Sections in Constitutions Volume.



68-711 Maintenance and repair.

68-711. Maintenance and repair. All roads improved under the provisions of this act shall thereafter be maintained and kept in repair by the county in which said improved roads are located, in the same manner and method as required for federal aid roads as indicated in section 3 [*] of chapter 264 of the Session Laws of 1917.

History: L. 1911, ch. 249, § 4; L. 1917, ch. 265, § 10; L. 1919, ch. 246, §7; April 8; R.S. 1923, 68-711.

* Section 3 now repealed, see 68-403.



68-712 Application to similar projects previously authorized.

68-712. Application to similar projects previously authorized. The provisions of this act shall apply in all cases where the improvement of a highway had been petitioned for under the provisions of Laws 1909, chapter 201 [*], or under the provisions of chapter 265 [*], Laws of Kansas of 1917, but which projects had not been completed prior to the taking effect of this act. This act shall apply to all petitions heretofore signed, but not filed or granted under the provisions of the laws amended by this act.

History: L. 1919, ch. 246, § 8; April 8; R.S. 1923, 68-712.

* For location of L. 1909, ch. 201 and L. 1917, ch. 265, see Comparative Table of Sections in Constitutions Volume.



68-714 Inapplicable to roads costing less than $500 per mile.

68-714. Inapplicable to roads costing less than $500 per mile. The provisions of this act shall not apply to the construction or improvement of roads costing less than five hundred dollars per mile.

History: L. 1909, ch. 201, § 11; March 10; R.S. 1923, 68-714.



68-714a Reconstruction or reimprovement of roads permanently improved under 68-701 to 68-714.

68-714a. Reconstruction or reimprovement of roads permanently improved under 68-701 to 68-714. When the permanent improvement of a road or roads was brought about or caused to be done by the benefit district plan and as provided in K.S.A. 68-701 to 68-714, any such road or roads may be reconstructed or reimproved by petition filed, as therein provided with the board of county commissioners of any county where such road or roads may be located, and said statutes and the methods and procedure therein set forth are hereby made applicable to the reconstruction or reimprovement of any such road or roads, and any such road or roads may be reconstructed or reimproved in the same manner and by the methods set forth in said statutes.

History: L. 1945, ch. 269, § 1; April 5.



68-715 Abandoned road projects; refund of taxes by county commissioners; procedure.

68-715. Abandoned road projects; refund of taxes by county commissioners; procedure. Whenever any road project has been inaugurated by petition or otherwise, in accordance with the laws of this state, and the same, or any part thereof, has been abandoned and said projected road not constructed, and whenever the taxpayers of any such road district have paid into the county treasury one or more installments of taxes levied for the construction of such proposed road, the board of county commissioners of any county in this state, where such condition arises, is hereby empowered to refund to each person owning land in such road district, or in the township through which such abandoned road district is located, the amount of taxes paid by them for the construction of said road: Provided, however, That before the amount to be refunded to the taxpayers, in said road district and township, entitled to the same, shall be paid, the board of county commissioners shall make an order in which it shall describe specifically the metes and bounds of said abandoned road district and the township or portions of the townships through which said abandoned road district is located and shall also insert in their said order a finding setting forth the name of each taxpayer in said road district and township entitled to a refund of the taxes paid by him and the amount of money which he is entitled to have refunded to him, and said order and findings shall be recorded in the office of the county clerk, and the county clerk is hereby authorized and empowered to draw vouchers upon the county treasurer payable to the persons named in the order and findings of said board of county commissioners for the respective amounts so found to be due to them, and the county treasurer shall pay said vouchers out of the fund held in said abandoned road account: And provided further, That the remaining one half of said road fund collected from all of the taxpayers in any such county for the construction of said abandoned road project, shall be transferred from said abandoned road district fund to the general road fund of said county and be used by said county in the improvement of its system of county highways.

History: L. 1923, ch. 237, § 1; Feb. 10; R.S. 1923, 68-715.



68-716 Roads situated in more than one county or on county lines; procedure; apportionment of costs.

68-716. Roads situated in more than one county or on county lines; procedure; apportionment of costs. The petition as provided for in K.S.A. 68-701 may be for the improvement of a road or roads situated in more than one county or upon the county line between two counties. A certified copy of the petition shall be transmitted by the clerk of the county in which it is filed to the board of county commissioners of the adjoining county and after the approval and granting thereof by the county commissioners of each of said counties the several county boards may act in conjunction in carrying on said improvements under the provisions of this act. The assent of the majority of the members of each board shall be required in all proceedings.

A contract for the construction of a road in more than one county may be let, bids may be advertised for, proposals filed and the contract let at the county seat of either of the counties as the two boards shall direct. The cost as between two counties and the townships and benefit districts therein, shall be apportioned according to the area of the benefit districts in each county: Provided, That when a major portion of the road petitioned for lies within one county and the remaining portion lies on the county line between two counties, and part of the benefit district lies in each county, the cost shall be apportioned as follows: After deducting all federal aid, state aid and other donations, the remainder of the cost of that portion of the road lying entirely within one county shall be apportioned: fifty percent (50%) to the county; twenty-five percent (25%) to the taxable property within the township or townships in which the benefit district is situated, divided according to the area of the benefit district in each township; and twenty-five percent (25%) among the several tracts of land within the benefit district; the cost of the road on the county line after deducting all federal aid and state aid and other donations shall be apportioned as follows: twenty-five percent (25%) to each county; twelve and one-half percent (12 1/2%) to each county to be assessed against the taxable property of the township adjacent to said road; and in case two or more townships in one county lie adjacent to the county line road, the apportionment between the townships shall be on the ratio of the mileage of the road to be improved adjacent to each township; and twelve and one-half percent (12 1/2%) of the cost of the county line road shall be apportioned to each county to be assessed against the land in the benefit district.

After the ascertainment of the division of cost between the two counties and the total apportionment to the townships and benefit district in each and the application of state and federal aid and donations, the county boards shall act separately in carrying out the provisions of this act and shall make the assessments against each tract of land in the benefit district of each county in the manner provided in this act.

History: L. 1917, ch. 265, § 12; L. 1920, ch. 48, § 1; Feb. 2; R.S. 1923, 68-716.



68-717 Same; application to similar projects previously authorized.

68-717. Same; application to similar projects previously authorized.    The provisions of this act shall apply in all cases where the improvement of a highway had been petitioned for under the provisions of chapter 265 [*], Laws of Kansas of 1917, or chapter 246 [*], Laws of Kansas of 1919, amendatory thereto, but which projects had not been completed prior to the taking effect of this act. This act shall apply to all petitions heretofore signed, but not filed or granted under the provisions of acts above mentioned.

History: L. 1920, ch. 48, § 2; Feb. 2; R.S. 1923, 68-717.

* "Chapter 265," see 68-701 to 68-709, 68-711, 68-713, 68-716, 68-718, 68-719; "Chapter 246," see 68-701 to 68-709, 68-711, 68-712.



68-719 Application to similar projects previously authorized.

68-719. Application to similar projects previously authorized. The provisions of this act as to apportionment of cost and the issuance of bonds and the levy of taxes shall apply in all cases where the improvement of a highway had been petitioned for under the provision of Laws 1909, chapter 201 [*], but which projects had not been completed nor the cost thereof apportioned prior to the taking effect of this act. This act shall apply to petitions heretofore signed, but not filed or granted, under the provisions of the said laws repealed by this act.

History: L. 1917, ch. 265, § 14; March 3; R.S. 1923, 68-719.

* "Chapter 201," see 68-701, 68-702, 68-703 to 68-709, 68-713, 68-714.



68-728 Improvements of public roads in areas platted outside of cities; petition; authority of county commissioners; apportionment of costs; special assessments; bonds.

68-728. Improvements of public roads in areas platted outside of cities; petition; authority of county commissioners; apportionment of costs; special assessments; bonds. Whenever any land shall be platted and laid off into lots and blocks within any county, and outside the limits of any incorporated city, and whenever the owners of fifty-one percent (51%) or more of the front feet of the lots abutting on or fronting on the street, road or avenue sought to be improved, or if fifty percent (50%) or more of the land abutting on or fronting on any such street, road or avenue be platted as above provided, then whenever the owners of sixty percent (60%) or more of the unplatted frontage on any such street, road or avenue, together with the owners of a sufficient percentage of the frontage of the platted land abutting on or fronting on any such street, road or avenue to make fifty-one percent (51%) or more of the total frontage platted and unplatted on any such street, road or avenue sought to be improved, petition the board of county commissioners to make the improvements provided for by this act, the board of county commissioners shall have the power to provide for the construction or reconstruction of the curbing, guttering, paving, macadamizing or grading, including drainage, of any public road outside of the limits of any incorporated city whenever it shall deem the same necessary. Whenever any such work is done or improvements made, the board of county commissioners shall have the power either:

(a) To apportion the full cost thereof including its pro rata share of the cost of street intersections equally per front foot on all land abutting on or fronting on the street, road or avenue so improved, or apportion the costs as hereinafter provided, and to levy special assessments for the full cost or proportion thereof on all lots as platted and on any unplatted land abutting on or fronting on any such street, road or avenue, a distance back therefrom not exceeding one hundred and fifty (150) feet for the distance improved or to be improved in the manner provided for the payment of the cost of paving and curbing; or

(b) to apportion and to levy special assessments for the full cost thereof, including its pro rata share of the cost of street intersections upon the property on each side of the street, road, or avenue so improved, to the middle of the block or otherwise, all in the same manner and to the same extent as is provided in K.S.A. 12-606 and 12-608, and amendments thereto or K.S.A. 12-6a08 to 12-6a11, inclusive, and amendments thereto; and under either subparagraph (a) or (b) to issue improvement bonds therefor in like manner as is provided by law for the paving and curbing of the streets, alleys and public places of cities of the first class (except that the bonds may be issued to mature over a period of not exceeding twenty (20) years from the date of their issuance), and the entire distance to be improved shall constitute the improvement district provided for herein. Where, under subparagraph (b) such improvements have, prior to the effective date of this amendment, been initiated by proper petition and action taken thereon by the board of county commissioners, the method of apportionment and assessment heretofore prescribed by this section shall be utilized except where the owners of all property subject to assessment consent in writing to the method required by subparagraph (b) of this amendment.

None of the debt limitations prescribed by law for any such county shall apply to any bonds issued under the authority conferred by this section. Whenever the board of county commissioners shall determine that any part of a street, road or avenue, in addition to being of public utility, shall be of general importance to the county, and the improvement of which would incur unusual expense, the said board may adopt a resolution to that effect, and may charge not to exceed sixty percent (60%) of the expense of the improvement to the county, the expense to the lands within the benefit districts to be decreased in proportion.

After the adoption of such a resolution, the board may accept aid or donations, establish an improvement fund, issue bonds, levy taxes and pay costs out of the general fund and road fund in the same manner as authorized for like purposes under the provisions of K.S.A. 68-707 to 68-709, inclusive, and whenever improvements are made in accordance with the provisions of this act in which part of the cost of the improvement shall be apportioned to the county, the provisions of said K.S.A. 68-707 to 68-709, inclusive, shall apply, insofar as same can be made applicable.

Whenever any street, road or avenue is improved by the doing of any of the things provided for by this act, then thereafter the township within which such improvements are done or built may maintain such improvements within such township. The provisions of this act shall not apply to any road on which less than fifty percent (50%) of the property abutting on it is platted into lots and blocks. If the board of county commissioners has adopted a resolution creating such benefit district, it shall complete such work or improvements even though all or any part of the land therein is annexed to a city.

History: L. 1927, ch. 258, § 1; L. 1929, ch. 228, § 1; L. 1953, ch. 304, § 1; L. 1959, ch. 266, § 1; L. 1961, ch. 306, § 1; L. 1969, ch. 306, §1; L. 1978, ch. 272, § 1; July 1.



68-729 Improvement of roads in platted areas outside cities; petition; resolution; publication.

68-729. Improvement of roads in platted areas outside cities; petition; resolution; publication. If, in any county having a population of more than 20,000, a petition is filed in accordance with K.S.A. 68-728 for an improvement for which a special tax is to be levied and the board deems it necessary to make the improvement, the board of county commissioners shall, by resolution, declare such improvement necessary to be done. Such resolution shall be published once in the official paper of the county and shall be sent by certified mail to the owners of the property liable for taxation for the improvement, at the address where the owner's tax statement is sent. If the owners of more than 1/2 the property liable for taxation, for the improvement do not, within 20 days from such last publication, file with the county clerk their protest against such improvement, the board of county commissioners shall have power to cause such roads and highways to be constructed or built, to contract therefor and to levy taxes as provided by law. The work may be done before, during or after the collection of the special assessment, as deemed proper by the board of county commissioners.

As used in this section, "improvement" means curbing, guttering, paving, macadamizing, grading, recurbing, reguttering, repaving, remacadamizing or regrading a public road outside any incorporated city.

History: L. 1927, ch. 258, § 2; L. 1981, ch. 173, § 74; July 1.



68-730 Same; eminent domain.

68-730. Same; eminent domain. For the purpose of acquiring any necessary land or rights-of-way over the same, or any property of any kind which may be necessary for the successful construction and maintenance of such roads and highways system, if the board of county commissioners cannot agree as to the price to be paid therefor, condemnation proceedings shall be instituted by the board of county commissioners and prosecuted in the name of the county under the provisions of the law in similar cases.

History: L. 1927, ch. 258, § 3; March 21.



68-731 Townships in counties between 25,000 and 200,000; improvement of certain platted land; costs; apportionment; special assessments; bonds.

68-731. Townships in counties between 25,000 and 200,000; improvement of certain platted land; costs; apportionment; special assessments; bonds. In any township within any county having a population of more than 25,000 and less than 200,000, where all of the land on one side of the street, road or avenue, including any adjoining or connecting street, road or avenue sought to be improved is platted or laid off in lots and blocks, then when the owners of not less than 50% of the frontage of land on the street, road or avenue, including any adjoining or connecting street, road or avenue present a petition to them therefor, the board of county commissioners shall have the power to provide for the construction or reconstruction of the curbing, guttering, paving, macadamizing or grading, including drainage, of any public road outside of the limits of any incorporated city whenever it deems the same necessary.

Whenever any such work is done or improvements made, the board of county commissioners shall have the power to apportion the full cost thereof, including its pro rata share of the cost of the street intersections, equally per foot on all land abutting or fronting on the street, road or avenue improved, or apportion the costs as hereinafter provided for, and to levy special assessments for the full cost or proportion thereof on all lots or land abutting on or fronting on the street, road or avenue a distance back therefrom not exceeding 150 feet for the distance improved or to be improved in the manner provided for the payment of cost of paving and curbing in cities of the first class. The board of county commissioners may issue and sell improvement bonds therefor in like manner as is provided by law for the paving and curbing of streets, alleys and public places in cities of the first class. The entire distance to be improved shall constitute the improvement district provided for herein. Such bonds may be issued to mature in not more than 20 installments, the last of which shall be not later than 22 years from the date of issuance of the bonds. None of the debt limitations prescribed by law for any such county shall apply to any bonds issued under the authority conferred by this section and in applying any statute limiting bonded indebtedness such bonds shall not be considered.

Whenever the board of county commissioners determines that any part of a street, road or avenue, in addition to being of public utility, is of general importance to the county, and the improvement of which would incur unusual expense, the board may adopt a resolution to charge not to exceed 60% of the expense of the improvement to the county, the expense to the lands within the benefit districts to be decreased in proportion. After the adoption of such a resolution, the board may accept aid or donations, establish an improvement fund, issue bonds, levy taxes and pay costs out of the general fund and road fund in the same manner as authorized for like purposes under the provisions of K.S.A. 68-707 to 68-709, inclusive, and amendments thereto. Whenever improvements are made in accordance with the provisions of this act in which part of the cost of the improvement is apportioned to the county, the provisions of K.S.A. 68-707 to 68-709, inclusive, and amendments thereto, shall apply, insofar as the same may be made applicable. Whenever any street, road or avenue is improved by the doing of any of the things provided for by this act, then thereafter the township may maintain such improvements within such township. If the board of county commissioners has adopted a resolution creating such benefit district, it shall complete such work or improvements even though all or any part of the land therein is annexed to a city.

History: L. 1931, ch. 250, § 1; L. 1945, ch. 270, § 1; L. 1949, ch. 347, § 1; L. 1951, ch. 388, § 1; L. 1953, ch. 305, § 1; L. 1955, ch. 302, § 1; L. 1959, ch. 266, § 2; L. 1963, ch. 335, § 1; L. 1983, ch. 49, § 87; May 12.



68-732 Same; resolution, publication; time for protests.

68-732. Same; resolution, publication; time for protests. Whenever a petition is presented in accordance with K.S.A. 68-731, and is approved by the board of county commissioners, then they shall proceed to make the improvement in the manner provided for in K.S.A. 68-729.

History: L. 1931, ch. 250, § 2; March 4.



68-733 Same; eminent domain.

68-733. Same; eminent domain. Whenever it shall be necessary, to carry out the provisions of this act, to condemn a right of way or easement, the county commissioners shall proceed in the manner provided for in K.S.A. 68-730.

History: L. 1931, ch. 250, § 3; March 4.



68-735 Certain townships in counties between 25,000 and 200,000; improvement of certain platted land; apportionment of costs; special assessments; bonds.

68-735. Certain townships in counties between 25,000 and 200,000; improvement of certain platted land; apportionment of costs; special assessments; bonds. A township having a population of more than 6,000 outside the limits of any incorporated city or town within such township, and located within any county having a population of more than 25,000 and less than 200,000 where all of the land on both sides of any road, street, or avenue, including any adjoining or connecting road, street or avenue, sought to be improved is platted or laid off in lots and blocks, then when the owners of 40% of the frontage of land on the street, road or avenue, including any adjoining or connecting road, street or avenue, present a petition to them therefor, the board of county commissioners shall have the power to provide for the construction or reconstruction of the curbing, guttering, paving, macadamizing or grading, including drainage, of any public road outside of the limits of an incorporated city whenever it deems the same necessary.

Whenever any such work is done or improvements made the board of county commissioners shall have the power to apportion the full cost thereof, including its pro rata share of the cost of street intersections, or apportion the costs as hereinafter provided, and to levy special assessments for the full cost or proportion thereof on each block separately, on all lots and pieces of lands to the center of the block on each side of such street, road or avenue in the manner provided for the payment of cost of paving and curbing in cities of the first class. The board of county commissioners may issue and sell improvement bonds therefor in like manner as is provided by law for the paving and curbing of streets, alleys and public places in cities of the first class. Such bonds may be issued to mature in not more than 20 installments, the last of which shall be not later than 22 years from the date of issuance of the bonds. None of the debt limitations prescribed by law for any such county shall apply to any bonds issued under the authority conferred by this section and in applying any statute limiting bonded indebtedness such bonds shall not be considered.

Whenever the board of county commissioners determines that any part of a street, road or avenue, in addition to being of public utility, is of general importance to the county, and the improvement of which would incur unusual expense, the board may adopt a resolution to that effect, and may charge not to exceed 60% of the expense of the improvement to the county, the expense to the lands within the benefit districts to be decreased in proportion. After the adoption of such a resolution, the board may accept aid or donations, establish an improvement fund, issue bonds, levy taxes, and pay costs out of the general fund and road fund in the same manner as authorized for like purposes under the provisions of K.S.A. 68-707 to 68-709, inclusive, and amendments thereto. Whenever improvements are made in accordance with the provisions of this act in which part of the cost of the improvement is apportioned to the county, the provisions of said K.S.A. 68-707 to 68-709, inclusive, and amendments thereto, shall apply, insofar as the same may be made applicable.

Whenever any street, road, or avenue is improved by the doing of any of the things provided for in this act, then thereafter the township may maintain such improvements within such township.

If the board of county commissioners has adopted a resolution creating such benefit district, it shall complete such work or improvements even though all or any part of the land therein is annexed to a city.

History: L. 1937, ch. 288, § 1; L. 1945, ch. 270, § 2; L. 1949, ch. 347, § 2; L. 1951, ch. 388, § 2; L. 1953, ch. 305, § 2; L. 1955, ch. 302, § 2; L. 1959, ch. 266, § 3; L. 1983, ch. 49, § 88; May 12.



68-736 Same; resolution, publication; time for protests.

68-736. Same; resolution, publication; time for protests. Whenever a petition is presented in accordance with K.S.A. 68-735, and is approved by the board of county commissioners, then they shall proceed to make the improvement in the manner provided for in K.S.A. 68-729 and any amendments thereto.

History: L. 1937, ch. 288, § 2; June 30.



68-737 Same; eminent domain.

68-737. Same; eminent domain. Whenever it shall be necessary, to carry out the provisions of this act, to condemn a right of way or easement, the county commissioners shall proceed in the manner provided for in K.S.A. 68-730 and any amendments thereto.

History: L. 1937, ch. 288, § 3; June 30.






Article 10 NAMING AND MARKING OF HIGHWAYS AND BRIDGES

68-1009 Designation of part of U.S. 40 as Blue Star Memorial Highway.

68-1009. Designation of part of U.S. 40 as Blue Star Memorial Highway. (a) The portion of United States highway No. 40 traversing this state where it crosses the Missouri-Kansas border on the east to the point where it leaves the state on the west at the Kansas-Colorado line, be and it is hereby designated as the official east-west Blue Star memorial highway in the state of Kansas.

(b) If the state of Missouri designates a portion of interstate highway 70 as the Truman/Eisenhower Presidential highway, or something substantially similar, then the portion of United States highway No. 40 from where it crosses the Missouri-Kansas border, to the west city limits of Topeka, and then from the junction of highway K-15 with United States highway No. 40, then west on United States highway No. 40 to the point where it leaves the state at the Kansas-Colorado line, shall be designated as the official east-west Blue Star memorial highway in the state of Kansas.

History: L. 1951, ch. 394, § 1; L. 2011, ch. 71, § 3; July 1.



68-1010 Designation of part of U.S. 77 as the Robert B. Docking Memorial Highway.

68-1010. Designation of part of U.S. 77 as the Robert B. Docking Memorial Highway. The portion of United States highway 77 from the northern boundary of Cowley county to the junction with United States highway 77 business then south on United States highway 77 business to United States highway 77 then south to the Kansas-Oklahoma border is hereby designated the Robert B. Docking memorial highway.

History: L. 1951, ch. 394, § 2; L. 1984, ch. 255, § 1; L. 1994, ch. 121, § 2; L. 1998, ch. 60, § 2; L. 2001, ch. 52, § 2; L. 2004, ch. 86, § 10; July 1.



68-1011 Designation of part of U.S. 281 as the Amercan Legion Memorial Highway.

68-1011. Designation of part of U.S. 281 as the Amercan Legion Memorial Highway. The portion of United States Highway No. 281 traversing this state where it crosses the Nebraska-Kansas boundary line on the north to the point where it leaves the state on the south at the Kansas-Oklahoma boundary line, be and it is hereby designated as "The American Legion Memorial Highway" in the state of Kansas.

History: L. 1955, ch. 307, § 1; June 30.



68-1012 Designation and marking of the Santa Fe Trail.

68-1012. Designation and marking of the Santa Fe Trail. It shall be the duty of the secretary of transportation, with the cooperation of the governing body of each city and county, to designate and mark the primary route of the historic Santa Fe Trail in Kansas, as described in the national park service comprehensive management and use plan, by placing suitable signs in locations where the trail travels on public highways and crosses public highways. The secretary may accept and administer gifts and donations to aid in obtaining suitable signs bearing the proper approved inscription.

History: L. 1961, ch. 309, § 1; L. 1990, ch. 248, § 1; July 1.



68-1013 Designation of part of federal-interstate highway 35 as the 35th Infantry Division Memorial Highway.

68-1013. Designation of part of federal-interstate highway 35 as the 35th Infantry Division Memorial Highway. That portion of federal-interstate highway No. 35 which traverses the state is hereby designated "The 35th Infantry Division Memorial Highway."

History: L. 1963, ch. 336, § 1; June 30.



68-1015 35th Infantry Division Memorial highway; powers and duties of secretary of transportation.

68-1015. 35th Infantry Division Memorial highway; powers and duties of secretary of transportation. The secretary of transportation shall provide appropriate signs at proper intervals along the federal interstate highway No. 35 bearing an inscription to show the designation. The secretary may accept and administer gifts and donations to aid in obtaining suitable highway signs bearing the proper approved inscription. The memorial committee heretofore referred to in this section is hereby abolished.

History: L. 1963, ch. 336, § 3; L. 1974, ch. 272, §1; L. 1975, ch. 427, § 132; Aug. 15.



68-1017 Designation of Smoky Hill trail; marking.

68-1017. Designation of Smoky Hill trail; marking. That Smoky Hill trail, also commonly called Butterfield trail and Old Denver trail, through the seven counties of Ellsworth, Russell, Ellis, Trego, Gove, Logan and Wallace from Fort Ellsworth to the Colorado state line, a distance of about two hundred twenty miles, be and is hereby designated as "Smoky Hill trail" in the state of Kansas. That said "Smoky Hill trail" should be and will hereafter be marked thereby preserving its exact location.

History: L. 1963, ch. 337, § 1; April 8.



68-1018 Same; secretary of transportation to cooperate in placing of markers; marker requirements.

68-1018. Same; secretary of transportation to cooperate in placing of markers; marker requirements. It shall be the duty of the secretary of transportation to cooperate with any person or group of persons so interested in placing markers at proper intervals along any highway right-of-way indicating the points where said Smoky Hill trail runs parallel with or crosses any state highway. Said markers shall be made from the famous stone fence posts prominent in western Kansas, and said markers will be made showing a 30-inch shaft above a cement base and on the side facing any highway a panel is to be smoothed and the legend, B.O.D., 1865 (meaning Butterfield Overland Dispatch, the official title of the firm establishing this trail) sandblasted on in letters large enough to be easily read by anyone passing by on the highway.

History: L. 1963, ch. 337, § 2; L. 1975, ch. 427, §133; Aug. 15.



68-1019 Designation of part of U.S. highway 36 as the pony express highway; designating bridges No. 028 and No. 029 as the pony express bridges.

68-1019. Designation of part of U.S. highway 36 as the pony express highway; designating bridges No. 028 and No. 029 as the pony express bridges. (a) A portion of United States highway 36 where it enters the state on the Kansas-Missouri line on the east, thence west to the east city limits of the city of Washington, is hereby designated as the pony express highway in the state of Kansas. The secretary of transportation shall place suitable signs along the highway right-of-way at proper intervals to indicate the highway is the pony express highway. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable highway signs.

(b) Bridges No. 028 and No. 029 are hereby designated as the pony express bridges in the state of Kansas. The secretary of transportation shall place suitable signs to indicate the bridges are the pony express bridges. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 1964, ch. 28, § 1 (Budget Session); L. 1988, ch. 271, § 1; July 1.



68-1020 Designation and marking of the Lewis and Clark expedition route.

68-1020. Designation and marking of the Lewis and Clark expedition route. It shall be the duty of the secretary of transportation to designate and mark by suitable signs, following as nearly as possible the route of the historic Lewis and Clark expedition in Kansas, on the following described highways: From the Kansas-Missouri state line west on highway U.S. 24 and highway U.S. 40 through Kansas City, Kansas, to the intersection of highway U.S. 73; and from highway K-7 at the junction with U.S. highway 59 in the city of Atchison; highway K-7 north through Troy to the Kansas-Nebraska state line.

History: L. 1967, ch. 361, § 1; L. 1975, ch. 427,§ 134; L. 1987, ch. 261, § 2; July 1.



68-1021 Designation and marking of the Chisholm trail.

68-1021. Designation and marking of the Chisholm trail. It shall be the duty of the secretary of transportation to designate and mark by suitable signs, following as nearly as possible the route of the historic Chisholm trail in Kansas, on the following described highways: Highway K-15 from Abilene south to Newton to the junction of highway U.S. 81; thence on highway U.S. 81 south to the Kansas-Oklahoma state line.

History: L. 1967, ch. 361, § 2; L. 1975, ch. 427,§ 135; Aug. 15.



68-1022 Designation and marking of Prairie Parkway.

68-1022. Designation and marking of Prairie Parkway. It shall be the duty of the secretary of transportation to designate and mark by suitable signs, those portions of established highways which traverse the state from the historic Hollenberg pony express station near the city of Hanover to the old cattle shipping town of Elgin, and connecting historic sites on the Oregon trail and the cities of Council Grove and Cottonwood Falls, as the Prairie Parkway, which highways are described as follows: Beginning at the Hollenberg pony express station east of Hanover on highway K-243; thence west to highway K-15E and south on K-15E to its junction with highway U.S. 36; thence east on highway U.S. 36 to its junction with highway U.S. 77; thence south on highway U.S. 77 to that highway's junction with highway K-16 just north of Randolph; thence east on highway K-16 to a junction with Pottawatomie county federal aid secondary route 1208, one-half mile east of Olsburg, Pottawatomie county, Kansas; thence on F.A.S. route 1208 in a southerly direction approximately five and one-half miles; thence southeasterly to the junction of highway K-13 and F.A.S. route 1208; thence south and southwest on highway K-13 to that highway's junction with highway U.S. 24; thence following K-177 south from the junction of K-177 highway with interstate highway 70 to El Dorado; thence south on U.S. 77 - U.S. 54 to the east junction with U.S. 400; thence east on U.S. 400 from the western boundary of Greenwood county to its junction with highway K-99 near Severy; thence south on K-99 to the southern Kansas border near the city of Chautauqua.

History: L. 1967, ch. 361, § 3; L. 1975, ch. 427, § 136; L. 2006, ch. 38, § 2; L. 2008, ch. 22, § 2; July 1.



68-1023 Stimulating interest in trails and parkways.

68-1023. Stimulating interest in trails and parkways. It shall be the duty of the secretary of transportation to cooperate with persons and groups of persons interested in stimulating interest in such trails and parkway and assisting in furthering the purposes of this act.

History: L. 1967, ch. 361, § 4; L. 1975, ch. 427,§ 137; Aug. 15.



68-1024 Designation of part of highway No. 15 as "the Eisenhower memorial highway."

68-1024. Designation of part of highway No. 15 as "the Eisenhower memorial highway." Kansas highway No. 15 from the Nebraska-Kansas boundary line on the north to the Kansas-Oklahoma boundary line on the south is hereby designated as "the Eisenhower memorial highway." The secretary of transportation shall place markers along the highway right-of-way at proper intervals to indicate that the highway is the Eisenhower memorial highway.

History: L. 1967, ch. 359, § 1; L. 1975, ch. 427, §138; Aug. 15.



68-1026 Designation and marking of K-32 as Kaw Valley scenic highway.

68-1026. Designation and marking of K-32 as Kaw Valley scenic highway.    Highway K-32, the entire distance of which runs through the Kaw Valley within the boundaries of Douglas, Leavenworth and Wyandotte counties, is hereby designated as the Kaw Valley scenic highway, and the secretary of transportation is hereby directed to erect suitable signs and markers along said highway showing such designation.

History: L. 1971, ch. 222, § 1; L. 1975, ch. 427, §140; Aug. 15.



68-1027 Designation of part of U.S. 50 as Turkey Wheat Trail Highway.

68-1027. Designation of part of U.S. 50 as Turkey Wheat Trail Highway. That portion of United States highway 50 from Emporia to Dodge City is hereby designated as the "turkey wheat trail highway," and the secretary of transportation is hereby directed to erect suitable signs and markers along such highway showing such designation.

History: L. 1974, ch. 273, § 1; L. 1975, ch. 427, § 141; Aug. 15.



68-1028 Designation of I-470 as "the Dr. Martin Luther King Jr. memorial highway."

68-1028. Designation of I-470 as "the Dr. Martin Luther King Jr. memorial highway." Interstate highway I-470 from the east Topeka interchange of the Kansas turnpike to its intersection with I-70 west of Topeka is hereby designated as "the Dr. Martin Luther King Jr. memorial highway."  The secretary of transportation shall place markers along the highway right-of-way at proper intervals to indicate that the highway is the Dr. Martin Luther King Jr. memorial highway.

History: L. 1982, ch. 278, § 1; July 1.



68-1029 Designation of part of U.S. 54 as the Yellow Brick Road; designation of city of Liberal as The Land of Oz and The Home of Dorothy of the Wizard of Oz.

68-1029. Designation of part of U.S. 54 as the Yellow Brick Road; designation of city of Liberal as The Land of Oz and The Home of Dorothy of the Wizard of Oz. (a) The portion of United States highway 54 from the west city limits of the city of Greensburg then in a southwesterly direction to the Kansas-Oklahoma border, is hereby designated as "The Yellow Brick Road." The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is "The Yellow Brick Road," except that any additional signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining suitable highway signs bearing the proper approved inscription.

(b) The city of Liberal is hereby designated as "The Land of Oz" and "The Home of Dorothy of the Wizard of Oz."

History: L. 1982, ch. 360, § 2; L. 1985, ch. 256, § 7; L. 1996, ch. 122, § 2; L. 2003, ch. 115, § 3; L. 2005, ch. 64, § 3; July 1.



68-1030 Designation of part of U.S. 24 as Dr. Martin Luther King, Jr. memorial highway.

68-1030. Designation of part of U.S. 24 as Dr. Martin Luther King, Jr. memorial highway. United States highway 24 from the west end of the intercity viaduct to the intersection of Waterway Drive and State Avenue is hereby designated as "the Dr. Martin Luther King, Jr. memorial highway."  The city of Kansas City shall place markers along the highway's rights-of-way at proper intervals to indicate that the highway is the Dr. Martin Luther King, Jr. memorial highway.

History: L. 1984, ch. 250, § 1; July 1.



68-1031 Designation of part of interstate highway 135 as Dr. Martin Luther King, Jr., memorial highway.

68-1031. Designation of part of interstate highway 135 as Dr. Martin Luther King, Jr., memorial highway. Interstate highway 135 from its intersection with Interstate 235 just north of the north city limit of Wichita to its intersection with Interstate 35 near the south city limit of Wichita is hereby designated as "the Dr. Martin Luther King, Jr., memorial highway."  The secretary of transportation shall place markers along the highway right-of-way at proper intervals to indicate that the highway is the Dr. Martin Luther King, Jr., memorial highway.  The city of Wichita shall reimburse the secretary of transportation for the cost of placing markers, as provided by this section, in accordance with invoice of the secretary therefor.

History: L. 1985, ch. 232, § 5; July 1.



68-1032 Designation and marking of the Oregon Trail.

68-1032. Designation and marking of the Oregon Trail. It shall be the duty of the secretary of transportation with the cooperation of the governing body of each city and county to designate and mark the primary route of the historic Oregon Trail in Kansas as described in the National Park Service comprehensive management and use plan, by placing suitable signs in locations where the trail travels on public highways and crosses public highways. The secretary may accept and administer gifts and donations to aid in obtaining suitable signs bearing the proper approved inscription.

History: L. 1985, ch. 229, § 1; July 1.



68-1033 Designation of part of K-12 and U.S. 56 as Shawnee Mission Parkway.

68-1033. Designation of part of K-12 and U.S. 56 as Shawnee Mission Parkway. State highway 12 from its intersection with state highway 7, thence easterly on state highway 12 to the intersection of United States highway 56 and Interstate highway I-35, thence northeasterly on United States highway 56 to the Kansas-Missouri line is hereby designated "Shawnee Mission Parkway."  The secretary of transportation shall place markers along the highway right-of-way at proper intervals to indicate that the route described is "Shawnee Mission Parkway."  Each city through which Shawnee Mission Parkway passes shall reimburse the secretary of transportation for the cost of placing such markers on such route in their city in such amount as each city is billed by the secretary.

History: L. 1985, ch. 231, § 1; July 1.



68-1034 Designation of part of U.S. highway 73 and K-7 as the Amelia Earhart memorial highway.

68-1034. Designation of part of U.S. highway 73 and K-7 as the Amelia Earhart memorial highway. From the junction of United States highway 24 and United States highway 40 with United States highway 73 and highway K-7, United States highway 73 and highway K-7 north to the southern city limits of Lansing, then north from the northern city limits of Lansing to the eastern junction with United States highway 59 in the city of Atchison, United States highway 73 west to the junction with United States highway 159, is hereby designated as the Amelia Earhart memorial highway. The secretary of transportation shall place markers along the highway right-of-way at proper intervals to indicate that the highway is the Amelia Earhart memorial highway. The secretary of transportation may accept and administer gifts and donations to aid in obtaining suitable highway signs bearing the proper approved inscription.

History: L. 1987, ch. 261, § 1; L. 2015, ch. 40, § 6; July 1.



68-1035 Designation of part of interstate highway 670 as the Dillingham freeway.

68-1035. Designation of part of interstate highway 670 as the Dillingham freeway. Interstate highway 670 where it enters the state on the Kansas-Missouri line on the east, thence west to the junction with Interstate highway 70, is hereby designated as the Dillingham freeway. The secretary of transportation shall place markers along the highway right-of-way at proper intervals to indicate that the highway is the Dillingham freeway. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable highway signs bearing the proper approved inscription.

History: L. 1988, ch. 271, § 2; July 1.



68-1036 Designation of U.S. highway 81 as the Frank Carlson memorial highway.

68-1036. Designation of U.S. highway 81 as the Frank Carlson memorial highway. The portion of United States highway 81 where it enters the state on the Kansas-Nebraska line on the north thence south to the junction of interstate highway I-70 is hereby designated the Frank Carlson memorial highway. The secretary of transportation shall place suitable signs along the highway right-of-way at proper intervals to indicate the highway is the Frank Carlson memorial highway. The secretary of transportation may accept and administer gifts and donations to aid in obtaining suitable highway signs.

History: L. 1988, ch. 268, § 1; July 1.



68-1037 Designation of part of interstate highway 635 as the Harry Darby memorial highway.

68-1037. Designation of part of interstate highway 635 as the Harry Darby memorial highway. Interstate highway 635 where it enters the state on the Kansas-Missouri line on the north, thence south to the junction with Interstate highway 35, is hereby designated as the Harry Darby memorial highway. The secretary of transportation shall place markers along the highway right-of-way at proper intervals to indicate that the highway is the Harry Darby memorial highway. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable highway signs bearing the proper approved inscription.

History: L. 1990, ch. 246, § 1; July 1.



68-1039 Designation of United States Highway 66 as a historic highway.

68-1039. Designation of United States Highway 66 as a historic highway. United States Highway 66 is hereby designated as a historic highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is a historic highway. Such signs shall consist of the usual United States highway sign with the words "Historic Route 66" printed on the face of the sign. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable highway signs.

History: L. 1991, ch. 206, § 1; July 1.



68-1040 Designation of part of U.S. highway 166 as the Martin Luther King, Jr. memorial highway.

68-1040. Designation of part of U.S. highway 166 as the Martin Luther King, Jr. memorial highway. United States highway 166 where it enters the city of Coffeyville on the northeast, thence south and west through the city to the point where it exits the city of Coffeyville on the west, is hereby designated as the Martin Luther King, Jr. memorial highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Martin Luther King, Jr. memorial highway. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable highway signs.

History: L. 1991, ch. 207, § 1; July 1.



68-1041 Designation of part of highway K-2/K-42 as Cessna Boulevard.

68-1041. Designation of part of highway K-2/K-42 as Cessna Boulevard. State highway K-2/K-42 from its intersection with Hoover Road, thence westerly on state highway K-2/K-42 to the intersection of state highway K-2/K-42 and Ridge Road, is hereby designated as Cessna Boulevard. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is Cessna Boulevard. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable highway signs.

History: L. 1991, ch. 208, § 1; July 1.



68-1042 Designation of part of K-82 as the Wm. H. Avery highway.

68-1042. Designation of part of K-82 as the Wm. H. Avery highway. From the junction of K-15 with K-82 east through the city of Wakefield to the south junction of K-82 with U.S. highway 77, is hereby designated as the Wm. H. Avery highway. The secretary of transportation shall place markers along the highway right-of-way at proper intervals to indicate that the highway is the Wm. H. Avery highway. The secretary of transportation may accept and administer gifts and donations to aid in obtaining suitable highway signs bearing the proper approved inscription.

History: L. 1993, ch. 145, § 1; July 1.



68-1043 Designation of part of U.S. highway 75 as the Danny J. Petersen memorial highway.

68-1043. Designation of part of U.S. highway 75 as the Danny J. Petersen memorial highway. From the junction of K-9 with U.S. highway 75 south to the junction of U.S. highway 75 with K-16, is hereby designated as the Danny J. Petersen memorial highway.  The secretary of transportation shall place markers along the highway right-of-way at proper intervals to indicate that the highway is the Danny J. Petersen memorial highway.  The secretary of transportation may accept and administer gifts and donations to aid in obtaining suitable highway signs bearing the proper inscription.

History: L. 1994, ch. 121, § 1; July 1.



68-1044 Designation of part of K-96 highway as the State Fair Freeway.

68-1044. Designation of part of K-96 highway as the State Fair Freeway. K-96 highway northwest from the west city limits of the city of Wichita to the west city limits of the city of Hutchinson is hereby designated as the State Fair freeway.  The secretary of transportation shall place markers along the highway right-of-way at proper intervals to indicate that the highway is the State Fair freeway.  The secretary of transportation may accept and administer gifts and donations to aid in obtaining suitable highway signs bearing the proper approved inscription.

History: L. 1995, ch. 181, § 1; July 1.



68-1045 Designation of part of U.S. highway 54 as Cannonball Stageline Highway.

68-1045. Designation of part of U.S. highway 54 as Cannonball Stageline Highway. United States highway 54 west from the east city limits of the city of Kingman to the west city limits of the city of Greensburg is hereby designated as the Cannonball Stageline Highway.  The secretary of transportation shall place highway signs along the highway right-of-way at proper intervals to indicate that the highway is the Cannonball Stageline Highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs.  The secretary of transportation may accept and administer gifts and donations to pay for the cost of such highway signs bearing the proper approved inscription.

History: L. 1996, ch. 122, § 1; July 1.



68-1046 Designating bridge no. 013 as the Amelia Earhart memorial bridge.

68-1046. Designating bridge no. 013 as the Amelia Earhart memorial bridge. Bridge no. 013 located on United States highway 59 in Atchison county is hereby designated as the Amelia Earhart memorial bridge in the state of Kansas.  The secretary of transportation shall place suitable signs to indicate the bridge is the Amelia Earhart memorial bridge.  The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 1997, ch. 61, § 1; Apr. 17.



68-1047 Designation of part of U.S. highway 77 as Walnut Valley Greenway.

68-1047. Designation of part of U.S. highway 77 as Walnut Valley Greenway. United States Highway 77 from its south junction with United States highway 77 business, thence north to the north junction with United States highway 77 business, is hereby designated as the Walnut Valley Greenway.  The secretary of transportation shall place highway signs along the highway right-of-way at proper intervals to indicate that the highway is the Walnut Valley Greenway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs.  The secretary of transportation may accept and administer gifts and donations to pay for the cost of such highway signs bearing the proper approved inscription.

History: L. 1998, ch. 60, § 1; July 1.



68-1048 Designation of part of K-254 as Senator Bill Morris memorial highway.

68-1048. Designation of part of K-254 as Senator Bill Morris memorial highway. From the junction of K-254 with interstate highway 135 east on highway K-254 to the junction of K-254 with interstate highway 35, is hereby designated as the Senator Bill Morris memorial highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Senator Bill Morris memorial highway. The secretary of transportation may accept and administer gifts and donations to aid in obtaining suitable highway signs bearing the proper approved inscription.

History: L. 1999, ch. 81, § 1; July 1.



68-1049 Designating bridge no. 008 as Mike Hayden overpass bridge.

68-1049. Designating bridge no. 008 as Mike Hayden overpass bridge. Bridge no. 008 located on United States highway 83 in Seward county, is hereby designated as the Mike Hayden overpass bridge.  The secretary of transportation shall place suitable signs to indicate the bridge is the Mike Hayden overpass bridge. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 1999, ch. 81, § 2; July 1.



68-1050 Designating bridges no. 072 and no. 287 as the Herman G. Dillon bridges.

68-1050. Designating bridges no. 072 and no. 287 as the Herman G. Dillon bridges. Bridges no. 072 and no. 287 located on United States highway 169 in Wyandotte county, are hereby designated as the Herman G. Dillon bridges.  The secretary of transportation shall place suitable signs to indicate the bridges are the Herman G. Dillon bridges. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 1999, ch. 81, § 3; July 1.



68-1051 Designation of U.S. highway 75 as the purple heart/combat wounded veterans highway.

68-1051. Designation of U.S. highway 75 as the purple heart/combat wounded veterans highway. The portion of United States highway 75 where it enters the state on the Kansas-Nebraska border on the north then south to the junction with K-9, then south from the junction of K-9 with K-62 to the junction of K-62 with K-16 then east to the junction with United States highway 75 then south on United States highway 75 to the southern city limits of Holton, then from the junction of United States highway 75 and N.W. 46th street in Shawnee county then south on United States highway 75 to the southern boundary of Osage county, then from the northern boundary of Woodson county south on United States highway 75 to [the] northern interchange with United States highway 400, then south from the southern interchange with United States highway 400 to the Kansas-Oklahoma border, is hereby designated the purple heart/combat wounded veterans highway. The secretary of transportation shall place markers along the highway right-of-way at proper intervals to indicate that the highway is the purple heart/combat wounded veterans highway. The secretary of transportation may accept and administer gifts and donations to aid in obtaining suitable highway signs bearing the proper approved inscription.

History: L. 2001, ch. 52, § 1; L. 2010, ch. 152, § 2; L. 2012, ch. 12, § 2; L. 2012, ch. 166, § 14; L. 2014, ch. 48, § 4; July 1.

Section was also amended by L. 2012, ch. 34, § 2, but that version was repealed by L. 2012, ch. 166, § 24.



68-1052 Designation of part of U.S. highway 24 as the Charles Sheldon trafficway.

68-1052. Designation of part of U.S. highway 24 as the Charles Sheldon trafficway. United States highway 24 where it enters the city of Topeka on the east, then west through the city of Topeka to the point where it exits the city of Topeka on the west, is hereby designated as the Charles Sheldon trafficway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Charles Sheldon trafficway. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2001, ch. 117, § 1; July 1.



68-1053 Designating U.S. highway 169 in Allen county as Robert V. Talkington highway.

68-1053. Designating U.S. highway 169 in Allen county as Robert V. Talkington highway. That portion of United States highway 169 from the northern boundary of Allen county then south to the southern boundary of Allen county is hereby designated the Robert V. Talkington highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Robert V. Talkington highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2002, ch. 1, § 1; July 1.



68-1054 Designating U.S. highway 83 as the veterans of foreign wars memorial highway.

68-1054. Designating U.S. highway 83 as the veterans of foreign wars memorial highway. United States highway 83 from the Kansas-Nebraska border on the north to the Kansas-Oklahoma border on the south is hereby designated the veterans of foreign wars memorial highway. The secretary of transportation shall place markers along the highway right-of-way at proper intervals to indicate that the highway is the veterans of foreign wars memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining suitable highway signs bearing the proper approved inscription.

History: L. 2002, ch. 1, § 2; July 1.



68-1055 Designating part of U.S. highway 400 as the Clayton J. Connell memorial highway.

68-1055. Designating part of U.S. highway 400 as the Clayton J. Connell memorial highway. From the junction of United States highway 400 with K-39 south on United States highway 400 to the junction of United States highway 400 and United States highway 75, is hereby designated as the Clayton J. Connell memorial highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Clayton J. Connell memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining suitable highway signs bearing the proper approved inscription.

History: L. 2002, ch. 35, § 1; July 1.



68-1056 Designating part of interstate highway 135 as the Ben E. Vidricksen highway.

68-1056. Designating part of interstate highway 135 as the Ben E. Vidricksen highway. From the junction of interstate highway 135 with interstate highway 70, south on interstate highway 135 to the southern boundary of Saline county is hereby designated the Ben E. Vidricksen highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Ben E. Vidricksen highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2002, ch. 35, § 2; July 1.



68-1057 Designation of part of K-99 as The Road to Oz.

68-1057. Designation of part of K-99 as The Road to Oz.  [The portion of highway K-99] from the south city limits of  Frankfort, south on K-99 highway to the junction of K-99 and interstate highway 70, is hereby designated as "The Road to Oz." The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is "The Road to Oz," except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2003, ch. 115, § 2; L. 2012, ch. 9, § 2; July 1.



68-1058 Designation of part of U.S. highway 24 and K-18 as the 75th division of the United States Army highway.

68-1058. Designation of part of U.S. highway 24 and K-18 as the 75th division of the United States Army highway. United States highway 24 from the west city limits of Topeka, then west on United States highway 24 to the west junction of United States highway 24 and K-177 highway, then south to the junction of K-177 highway and K-18 highway, then west on K-18 highway through the city of Manhattan to the junction with interstate highway 70, is hereby designated as the 75th division of the United States Army highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the 75th division of the United States Army highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2004, ch. 86, § 3; July 1.



68-1059 Designation of part of U.S. highway 77 as the 89th division of the United States Army highway.

68-1059. Designation of part of U.S. highway 77 as the 89th division of the United States Army highway. The portion of United States highway 77 from interstate highway 70 south on United States highway 77 to the northern boundary of Cowley county is hereby designated as the 89th division of the United States Army highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the 89th division of the United States Army highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2004, ch. 86, § 4; July 1.



68-1060 Designation of part of U.S. 24, U.S. 59 and K-92 as the 95th division, the iron men of Metz highway.

68-1060. Designation of part of U.S. 24, U.S. 59 and K-92 as the 95th division, the iron men of Metz highway. United States highway 24 from the east city limits of Topeka, then east on United States highway 24, to the junction with United States highway 59, then north on United States highway 59, to the junction with K-92 highway, then in a northeasterly direction on K-92 highway to the northern boundary of the city of McLouth, then in a northeasterly direction from 94th street in Jefferson county on K-92 highway to the city of Leavenworth, is hereby designated as the 95th division, the iron men of Metz highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the 95th division, the iron men of Metz highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2004, ch. 86, § 5; L. 2007, ch. 3, § 1; L. 2013, ch. 34, § 2; July 1.



68-1061 Designation of part of U.S. 400 as the 930th ordnance ammunition company by-pass.

68-1061. Designation of part of U.S. 400 as the 930th ordnance ammunition company by-pass. From the junction of United States highway 400 with Lyon road in Labette county, east on United States highway 400 through the city of Parsons to the junction of United States highway 400 with Queens road, is hereby designated as the 930th ordnance ammunition company by-pass. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the 930th ordnance ammunition company by-pass, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2004, ch. 86, § 6; July 1.



68-1062 Designation of part of K-20 as the Kickapoo veterans memorial highway.

68-1062. Designation of part of K-20 as the Kickapoo veterans memorial highway. K-20 highway west from the west city limits of the city of Horton to the junction of K-20 highway with United States highway 75 is hereby designated as the Kickapoo veterans memorial highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Kickapoo veterans memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2004, ch. 86, § 7; July 1.



68-1063 Designation of part of K-4 as the Maisie DeVore highway.

68-1063. Designation of part of K-4 as the Maisie DeVore highway. That portion of K-4 highway from the eastern boundary of Wabaunsee county then west to the western boundary of Wabaunsee county is hereby designated the Maisie DeVore highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Maisie DeVore highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2004, ch. 86, § 8; July 1.



68-1064 Designation of part of K-96 as the Senator Bob Dole by-pass.

68-1064. Designation of part of K-96 as the Senator Bob Dole by-pass. From the junction of highway K-96 with United States highway 50, then north on highway K-96 north to the junction of highway K-96 and Wilson road, is hereby designated as the Senator Bob Dole by-pass. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Senator Bob Dole by-pass, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial costs to defray future maintenance and replacement cost of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2004, ch. 86, § 9; July 1.



68-1065 Designation of part of U.S. 54 as the veterans memorial highway.

68-1065. Designation of part of U.S. 54 as the veterans memorial highway. The portion of United States highway 54 where it enters the state on the Kansas-Missouri border, then west to the east city limits of the city of Kingman is hereby designated as the Veterans Memorial highway. The secretary of transportation shall place highway signs along the highway right-of-way at proper intervals to indicate that the highway is the Veterans Memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2005, ch. 64, § 1; July 1.



68-1066 Designation of part of K-10 as the Governor John Anderson, Jr. highway.

68-1066. Designation of part of K-10 as the Governor John Anderson, Jr. highway. That portion of K-10 highway from the western boundary of Johnson county then east to the junction of K-10 highway and interstate highway 435 is hereby designated as the Governor John Anderson, Jr. highway. The secretary of transportation shall place highway signs along the highway right-of-way at proper intervals to indicate that the highway is the John Anderson, Jr. highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2005, ch. 64, § 2; July 1.



68-1067 Designation of part of interstate highway 135 as the Vietnam war veterans memorial highway.

68-1067. Designation of part of interstate highway 135 as the Vietnam war veterans memorial highway. That portion of interstate highway 135 from the northern boundary of McPherson county, then south on interstate highway 135 to the southern boundary of Harvey county is hereby designated the Vietnam war veterans memorial highway. The secretary of transportation shall place signs at each entrance onto interstate highway 135 in McPherson and Harvey counties indicating that the highway is the Vietnam war veterans memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial costs to defray future maintenance and replacement cost of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2006, ch. 42, § 1; July 1.



68-1068 Designation of part of K-177 and U.S. 24 as the Coach Bill Snyder highway.

68-1068. Designation of part of K-177 and U.S. 24 as the Coach Bill Snyder highway. From the junction of K-177 highway with interstate highway 70 then north on K-177 to the junction of K-177 highway with United States highway 24, then north on United States highway 24 to the junction of United States highway 24 and K-13 highway, is hereby designated as the Coach Bill Snyder highway. The secretary of transportation shall place highway signs along the highway right-of-way at proper intervals to indicate that the highway is the Coach Bill Snyder highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2006, ch. 38, § 1; July 1.



68-1069 Designation of part of U.S. 36 as the World War I veterans memorial highway.

68-1069. Designation of part of U.S. 36 as the World War I veterans memorial highway. That portion of United States highway 36 from the eastern boundary of Smith county then west to the western boundary of Smith county is hereby designated the World War I veterans memorial highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the World War I veterans memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2006, ch. 43, § 1; March 30.



68-1070 Designation of interstate highway 335 as the United States submarine veterans memorial highway.

68-1070. Designation of interstate highway 335 as the United States submarine veterans memorial highway. Interstate highway 335 from junction of interstate highway 335 with interstate highway 470 south to the junction of interstate highway 335 with interstate highway 35 is hereby designated the United States submarine veterans memorial highway. The Kansas turnpike authority shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the United States submarine veterans memorial highway, except that such signs shall not be placed until the Kansas turnpike authority has received sufficient moneys from gifts and donations to reimburse the Kansas turnpike authority for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The Kansas turnpike authority may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2006, ch. 43, § 2; March 30.



68-1071 Designation of K-53 highway as the patriot guard highway.

68-1071. Designation of K-53 highway as the patriot guard highway. K-53 highway is hereby designated the patriot guard highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the patriot guard highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2008, ch. 23, § 1; July 1.



68-1072 Designation of part of U.S. 73 as the Deputy Todd Widman memorial highway last call 3-1-2000.

68-1072. Designation of part of U.S. 73 as the Deputy Todd Widman memorial highway last call 3-1-2000. United States highway 73 from the north city limits of the city of Horton then north to the Kansas-Nebraska border is hereby designated as the Deputy Todd Widman memorial highway last call 3-1-2000. The secretary of transportation shall place highway signs along the highway right-of-way at proper intervals to indicate that the highway is the Deputy Todd Widman memorial highway last call 3-1-2000, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2007, ch. 31, § 1; July 1.



68-1073 Designation of part of U.S. 400 as the atomic veteran's memorial highway.

68-1073. Designation of part of U.S. 400 as the atomic veteran's memorial highway. The portion of United States highway 400 from the east junction of United States highway 400 with United States highway 77 - United States highway 54 east to the eastern boundary of Butler county is hereby designated as the atomic veteran's memorial highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the atomic veteran's memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2008, ch. 22, § 1; July 1.



68-1074 Designation of part of U.S. 169 as the Civil War veterans memorial highway.

68-1074. Designation of part of U.S. 169 as the Civil War veterans memorial highway. That portion of United States highway 169 from the southern boundary of Anderson county then north to the southern city limits of the city of Olathe is hereby designated the Civil War veterans memorial highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Civil War veterans memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2008, ch. 8, § 1; July 1.



68-1075 Designation of part of U.S. 160 as the Spanish-American war veterans memorial highway.

68-1075. Designation of part of U.S. 160 as the Spanish-American war veterans memorial highway. From the junction of United States highway 160 with United States highway 83, then west on United States highway 160 to the Kansas-Colorado border is hereby designated the Spanish-American war veterans memorial highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Spanish-American war veterans memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2008, ch. 8, § 2; July 1.



68-1076 Designation of part of U.S. 24 as the World War II veterans memorial highway.

68-1076. Designation of part of U.S. 24 as the World War II veterans memorial highway. From the junction of United States highway 24 with United States highway 77 then west on United States highway 24 to the junction of United States highway 24 with United States highway 83 is hereby designated the World War II veterans memorial highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the World War II veterans memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2008, ch. 8, § 3; July 1.



68-1077 Designation of part of K-4 as the Korean War veterans memorial highway.

68-1077. Designation of part of K-4 as the Korean War veterans memorial highway. From the junction of K-4 highway with United States highway 281 then west on K-4 highway to the junction of K-4 highway with United States highway 83 is hereby designated the Korean War veterans memorial highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Korean War veterans memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2008, ch. 8, § 4; July 1.



68-1078 Designation of part of K-96 as the Persian Gulf War veterans memorial highway.

68-1078. Designation of part of K-96 as the Persian Gulf War veterans memorial highway. K-96 highway from the west city limits of Great Bend then west on K-96 highway to the junction of K-96 highway and United States highway 83 is hereby designated the Persian Gulf War veterans memorial highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Persian Gulf War veterans memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2008, ch. 8, § 5; July 1.



68-1079 Designation of part of K-156 as the Operation Iraqi Freedom veterans memorial highway.

68-1079. Designation of part of K-156 as the Operation Iraqi Freedom veterans memorial highway. K-156 highway from the west city limits of Larned then west on K-156 highway to the eastern city limits of Jetmore is hereby designated the Operation Iraqi Freedom veterans memorial highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Operation Iraqi Freedom veterans memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2008, ch. 8, § 6; July 1.



68-1080 Designation of part of K-156 as the Operation Enduring Freedom veterans memorial highway.

68-1080. Designation of part of K-156 as the Operation Enduring Freedom veterans memorial highway. K-156 highway from the west city limits of Jetmore then west on K-156 highway to the eastern city limits of Garden City is hereby designated the Operation Enduring Freedom veterans memorial highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Operation Enduring Freedom veterans memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2008, ch. 8, § 7; July 1.



68-1081 Designation of part of Kansas highway 25 as the Great Plains Indian highway.

68-1081. Designation of part of Kansas highway 25 as the Great Plains Indian highway. Kansas highway 25 from the Nebraska state line to interstate highway 70 is hereby designated the Great Plains Indian highway. The secretary of transportation shall place highway signs along the highway right-of-way at proper intervals to indicate that the highway is the Great Plains Indian highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2008, ch. 49, § 1; July 1.



68-1082 Designation of part of U.S. 160, as the 1011th Quartermaster Co. U.S. Army Reserve memorial highway.

68-1082. Designation of part of U.S. 160, as the 1011th Quartermaster Co. U.S. Army Reserve memorial highway. The portion of United States highway 160 from the east city limits of the city of Independence, then east on United States highway 160, to the junction with United States highway 169 is hereby designated as the 1011th Quartermaster Co. U.S. Army Reserve memorial highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the 1011th Quartermaster Co. U.S. Army Reserve memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and the additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2009, ch. 17, § 1; July 1.



68-1083 Designating bridge no. 85 in Labette county as the veterans memorial bridge.

68-1083. Designating bridge no. 85 in Labette county as the veterans memorial bridge. Bridge no. 85 located on United States highway 166 in Labette county is hereby designated as the veterans memorial bridge. The secretary of transportation shall place suitable signs to indicate the bridge is the veterans memorial bridge, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2009, ch. 8, § 1; July 1.



68-1084 Designating bridge no. 62 in Marshall county as the 1st Lieutenant Michael Hugh Breeding memorial bridge.

68-1084. Designating bridge no. 62 in Marshall county as the 1st Lieutenant Michael Hugh Breeding memorial bridge. Bridge No. 62 located on United States highway 77 in Marshall county is hereby designated as the 1st Lieutenant Michael Hugh Breeding memorial bridge. The secretary of transportation shall place suitable signs to indicate the bridge is the 1st Lieutenant Michael Hugh Breeding memorial bridge, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2010, ch. 10, § 1; July 1.



68-1085 Designation of part of K-14, U.S. 160 and K-2 highways as the SFC David R. Berry/SGT WillSun M. Mock memorial highway.

68-1085. Designation of part of K-14, U.S. 160 and K-2 highways as the SFC David R. Berry/SGT WillSun M. Mock memorial highway. From the junction of K-14 highway and NE 100 road in Harper county, then south on K-14 highway and United States highway 160, to the junction of United States highway 160 and K-2 highway, then south on K-2 highway to the northern city limits of the city of Anthony, is hereby designated as the SFC David R. Berry/SGT WillSun M. Mock memorial highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the SFC David R. Berry/SGT WillSun M. Mock memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2010, ch. 13, § 1; July 1.



68-1086 Designation of part of U.S. 59, as the Vern Chesbro memorial highway.

68-1086. Designation of part of U.S. 59, as the Vern Chesbro memorial highway. From the north junction of interstate highway 35 with United States highway 59, then north on United States highway 59 to the northern boundary of Franklin county is hereby designated as the Vern Chesbro memorial highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Vern Chesbro memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2010, ch. 79, § 1; July 1.



68-1087 Designation of part of K-61 as the John Neal memorial highway.

68-1087. Designation of part of K-61 as the John Neal memorial highway. K-61 highway from the north city limits of Hutchinson then north on K-61 highway to the southern city limits of Medora is hereby designated the John Neal memorial highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the John Neal memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the costs of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2010, ch. 65, § 1; July 1.



68-1088 Designation of part of U.S. 75 as the Lane Freedom Trail.

68-1088. Designation of part of U.S. 75 as the Lane Freedom Trail. United States highway 75 from the southern city limits of Holton then south on United States highway 75 to the junction of United States highway 75 and N.W. 46th street in Shawnee county is hereby designated as the Lane Freedom Trail. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Lane Freedom Trail, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2010, ch. 152, § 1; July 1.



68-1089 Designating part of K-18 highway as the Medal of Honor recipient Donald K. Ross memorial highway.

68-1089. Designating part of K-18 highway as the Medal of Honor recipient Donald K. Ross memorial highway. From the junction of United States highway 81 and K-18 highway then west on K-18 highway to the western boundary of Lincoln county is hereby designated as the Medal of Honor recipient Donald K. Ross memorial highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Medal of Honor recipient Donald K. Ross memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2011, ch. 8, § 1; Mar. 31.



68-1090 Designation of junction U.S. 24 and K-7 as the Representative Margaret Long Interchange.

68-1090. Designation of junction U.S. 24 and K-7 as the Representative Margaret Long Interchange. The junction of United States highway 24 and K-7 highway in Wyandotte county is hereby designated as the Representative Margaret Long interchange. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the junction of United States highway 24 and K-7 highway is the Representative Margaret Long interchange, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2011, ch. 71, § 1; July 1.



68-1091 Designation of part of interstate highway 70 as the Eisenhower/Truman Presidential highway.

68-1091. Designation of part of interstate highway 70 as the Eisenhower/Truman Presidential highway. If the state of Missouri designates a portion of interstate highway 70 as the Truman/Eisenhower Presidential highway, or something substantially similar, then the portion of interstate highway 70 from the Missouri state line to the junction with highway K-15 shall be designated the Eisenhower/Truman Presidential highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Eisenhower/Truman Presidential highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2011, ch. 71, § 2; July 1.



68-1092 Designation of part of K-99 as the Frankfort Boys World War II Memorial highway.

68-1092. Designation of part of K-99 as the Frankfort Boys World War II Memorial highway. The portion of highway K-99 from the south city limits of Frankfort, north on K-99 highway to the junction with United States highway 36 is hereby designated as the Frankfort Boys World War II Memorial highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Frankfort Boys World War II Memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2012, ch. 9, § 1; July 1.



68-1093 Designation of part of US-75 as the Floyd H. Robinson memorial highway Vietnam MIA.

68-1093. Designation of part of US-75 as the Floyd H. Robinson memorial highway Vietnam MIA. The portion of United States highway 75 from the northern border of Coffey county, then south on United States highway 75 to the northern border of Woodson county is hereby designated as the Floyd H. Robinson memorial highway Vietnam MIA. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Floyd H. Robinson memorial highway Vietnam MIA, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2012, ch. 12, § 1; July 1.



68-1094 Designation of part of K-9 as the David Mee memorial highway.

68-1094. Designation of part of K-9 as the David Mee memorial highway. [The portion of highway K-9] from the junction of United States highway 75 and K-9 highway, then west on K-9 to the junction of K-9 with K-63 is hereby designated as the David Mee memorial highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the David Mee memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2012, ch. 34, § 1; July 1.



68-1095 Designation of junction I-70 and US 183 as the CW2 Bryan J. Nichols fallen veterans memorial interchange.

68-1095. Designation of junction I-70 and US 183 as the CW2 Bryan J. Nichols fallen veterans memorial interchange. The junction of interstate 70 and United States highway 183 is hereby designated as the CW2 Bryan J. Nichols fallen veterans memorial interchange. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the junction of interstate 70 and United States highway 183 is the CW2 Bryan J. Nichols fallen veterans memorial interchange, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2012, ch. 80, § 1; July 1.



68-1096 Designating bridge no. 060 in Marshall county as the SP4 Michael T. Martin memorial bridge.

68-1096. Designating bridge no. 060 in Marshall county as the SP4 Michael T. Martin memorial bridge. Bridge no. 060 on United States highway 77 in Marshall county is hereby designated as the SP4 Michael T. Martin memorial bridge. The secretary of transportation shall place suitable signs to indicate the bridge is the SP4 Michael T. Martin memorial bridge, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2012, ch. 124, § 1; July 1.



68-1097 Designating bridge no. 054 in Marshall county as the SGT Joseph A. Zutterman Jr. memorial bridge.

68-1097. Designating bridge no. 054 in Marshall county as the SGT Joseph A. Zutterman Jr. memorial bridge. Bridge no. 054 on United States highway 36 in Marshall county is hereby designated as the SGT Joseph A. Zutterman Jr. memorial bridge. The secretary of transportation shall place suitable signs to indicate the bridge is the SGT Joseph A. Zutterman memorial bridge, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2012, ch. 124, § 2; July 1.



68-1098 Designation of part of K-79 as Barnes brothers memorial highway.

68-1098. Designation of part of K-79 as Barnes brothers memorial highway. The portion of Kansas highway 79 from the junction of Kansas highway 79 and Kansas highway 16 to the junction of Kansas highway 79 and county road 254 in Jackson county is hereby designated as the Barnes brothers memorial highway. The secretary of transportation shall place highway signs along the highway right-of-way at proper intervals to indicate that the highway is the Barnes brothers memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2012, ch. 31, § 1; July 1.



68-1099 Designation of part of K-92 as John Bower memorial highway.

68-1099. Designation of part of K-92 as John Bower memorial highway. That portion of K-92 highway from the junction of K-92 highway and 94th street in Jefferson county then south on K-92 highway until the northern boundary of the city of McLouth is hereby designated as the John Bower memorial highway. The secretary of transportation shall place highway signs along the highway right-of-way at proper intervals to indicate that the highway is the John Bower memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2013, ch. 34, § 1; July 1.



68-10,100 Designation of U.S. highway 169 as 242nd engineer company – KS army national guard – highway.

68-10,100. Designation of U.S. highway 169 as 242nd engineer company – KS army national guard – highway. That portion of United States highway 169 from the city of Coffeyville, north on United States highway 169 to the junction of United States highway 169 and 3000 road in Montgomery county is hereby designated as the 242nd engineer company – KS army national guard – highway. The secretary of transportation shall place highway signs along the highway right-of-way at proper intervals to indicate that the highway is the 242nd engineer company – KS army national guard – highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2013, ch. 23, § 1; July 1.



68-10,101 Designation of junction K-14 and 16th road as the Representative Robert G. (Bob) Bethell interchange.

68-10,101. Designation of junction K-14 and 16th road as the Representative Robert G. (Bob) Bethell interchange. The junction of K-14 highway and 16th road in Rice county is hereby designated as the Representative Robert G. (Bob) Bethell interchange. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the junction of K-14 highway and 16th road is the Representative Robert G. (Bob) Bethell interchange, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2014, ch. 48, § 1; July 1.



68-10,102 Designation of part of K-7 as the SGT David Enzbrenner memorial highway.

68-10,102. Designation of part of K-7 as the SGT David Enzbrenner memorial highway. That portion of K-7 highway from the north city limits of Atchison, north on K-7 highway to the junction of K-7 with United States highway 36 is hereby designated as the SGT David Enzbrenner memorial highway. The secretary of transportation shall place highway signs along the highway right-of-way at proper intervals to indicate that the highway is the SGT David Enzbrenner memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2014, ch. 48, § 2; July 1.



68-10,103 Designation of part of U.S. highway 75 as the Pack St Clair highway.

68-10,103. Designation of part of U.S. highway 75 as the Pack St Clair highway. The portion of United States highway 75 from the northern interchange with United States highway 400, then south to the southern interchange with United States highway 400 is hereby designated as the Pack St Clair highway. The secretary of transportation shall place markers along the highway right-of-way at proper intervals to indicate that the highway is the Pack St Clair highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2014, ch. 48, § 3; July 1.



68-10,104 Designation of part of K-161 as the ancient Indian traders trail.

68-10,104. Designation of part of K-161 as the ancient Indian traders trail. That portion of K-161 highway from the junction of K-161 highway with United States highway 36, north on K-161 highway to the Nebraska state line is hereby designated as the ancient Indian traders trail. The secretary of transportation shall place highway signs along the highway right-of-way at proper intervals to indicate that the highway is the ancient Indian traders trail, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2014, ch. 48, § 5; July 1.



68-10,105 Designation of part of U.S. highway 160 as the Harper county veterans memorial highway.

68-10,105. Designation of part of U.S. highway 160 as the Harper county veterans memorial highway. The portion of United States highway 160 from the junction of United States highway 160 and K-14 highway, then east to the eastern boundary of Harper county, then from the southern junction of United States highway 160 and K-2 highway, then west on United States highway 160 to the western boundary of Harper county is hereby designated as the Harper county veterans memorial highway. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the highway is the Harper county veterans memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the costs of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2014, ch. 48, § 6; July 1.



68-10,106 Designation of part of K-96 as the Bonnie Huy memorial highway.

68-10,106. Designation of part of K-96 as the Bonnie Huy memorial highway. The portion of K-96 highway from the junction with Rock road in Sedgwick county then east to the junction with interstate highway 35 is hereby designated as the Bonnie Huy memorial highway. The secretary of transportation shall place markers along the highway right-of-way at proper intervals to indicate that the highway is the Bonnie Huy memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2014, ch. 48, § 7; L. 2015, ch. 40, § 4; July 1.



68-10,107 Designation of junction I-635 and metropolitan avenue as the Bonnie Sharp memorial interchange.

68-10,107. Designation of junction I-635 and metropolitan avenue as the Bonnie Sharp memorial interchange. The junction of interstate highway 635 and metropolitan avenue in Wyandotte county is hereby designated as the Bonnie Sharp memorial interchange. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the junction of interstate highway 635 and metropolitan avenue is the Bonnie Sharp memorial interchange, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2014, ch. 48, § 8; July 1.



68-10,108 Designation of part of K-8 as the home on the range highway.

68-10,108. Designation of part of K-8 as the home on the range highway. That portion of K-8 highway from the junction of K-8 highway with United States highway 36, north on K-8 highway to the Nebraska state line is hereby designated as the home on the range highway. The secretary of transportation shall place highway signs along the highway right-of-way at proper intervals to indicate that the highway is the home on the range highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2015, ch. 15, § 1; July 1.



68-10,109 Designation of part of U.S. highway 69 as the 2nd Lieutenant Justin L Sisson memorial highway.

68-10,109. Designation of part of U.S. highway 69 as the 2nd Lieutenant Justin L Sisson memorial highway. That portion of United States highway 69 from the junction of United States highway 69 and 135th street in Johnson county, then south on United States highway 69 to the junction of United States highway 69 and 167th street is hereby designated as the 2nd Lieutenant Justin L Sisson memorial highway. The secretary of transportation shall place highway signs along the highway right-of-way at proper intervals to indicate that the highway is the 2nd Lieutenant Justin L Sisson memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2015, ch. 40, § 2; July 1.



68-10,110 Designation of part of K-96 as the George Ablah expressway.

68-10,110. Designation of part of K-96 as the George Ablah expressway. The portion of K-96 highway from the junction with interstate highway 135 then east to the junction with Rock road in Sedgwick county is hereby designated as the George Ablah expressway. The secretary of transportation shall place highway signs along the highway right-of-way at proper intervals to indicate that the highway is the George Ablah expressway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2015, ch. 40, § 3; July 1.



68-10,111 Designation of part of K-7 as the Kenneth W Bernard memorial highway.

68-10,111. Designation of part of K-7 as the Kenneth W Bernard memorial highway. That portion of K-7 highway from the southern city limits of the city of Lansing then north on K-7 highway to the northern city limits of the city of Lansing is hereby designated as the Kenneth W Bernard memorial highway. The secretary of transportation shall place highway signs along the highway right-of-way at proper intervals to indicate that the highway is the Kenneth W Bernard memorial highway, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2015, ch. 40, § 5; July 1.



68-10,112 Designation of junction I-70 and 110th street as the Bert Cantwell memorial interchange.

68-10,112. Designation of junction I-70 and 110th street as the Bert Cantwell memorial interchange. The junction of interstate highway 70 and 110th street in Wyandotte county is hereby designated as the Bert Cantwell memorial interchange. The secretary of transportation shall place signs along the highway right-of-way at proper intervals to indicate that the junction of interstate highway 70 and 110th street is the Bert Cantwell memorial interchange, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2015, ch. 40, § 7; July 1.



68-10,113 Designating bridge no. 14(030) in Clay county as the Clay county Vietnam veterans bridge.

68-10,113. Designating bridge no. 14(030) in Clay county as the Clay county Vietnam veterans bridge. Bridge no. 14(030) on Kansas highway 15 in Clay county is hereby designated as the Clay county Vietnam veterans bridge. The secretary of transportation shall place suitable signs to indicate the bridge is the Clay county Vietnam veterans bridge, except that such signs shall not be placed until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2015, ch. 25, § 1; July 1.



68-10,114 Collection of moneys for placement and maintenance of commemorative signs.

68-10,114. Collection of moneys for placement and maintenance of commemorative signs. On and after July 1, 2015, the secretary of transportation shall not place any signs commemoratively designating any highway, bridge, interchange or trail until the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the cost of placing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs. The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing suitable signs.

History: L. 2015, ch. 40, § 1; July 1.






Article 11 GENERAL PROVISIONS

68-1101 Definitions; concrete overflow bridge or ford as bridge.

68-1101. Definitions; concrete overflow bridge or ford as bridge. Unless the context clearly indicates otherwise the following words shall have the meanings herein ascribed to them wherever they appear in chapter 68 of the Kansas Statutes Annotated, and acts amendatory thereof or supplemental thereto:

(1) The word "bridge" shall mean a structure having a clear span of more than twenty (20) feet, measured along the center line of the road between the inside faces of end supports, and multiple-span structures where the sum of the individual clear spans plus the aggregate width of the intermediate support or supports is in excess of twenty (20) feet;

(2) the word "culvert" shall mean any waterway structure not defined as a bridge;

(3) the word "subway" shall mean a clear opening for public highway travel under a bridge or trestlework;

(4) the word "structure" shall mean either a bridge, a culvert or a subway.

For the purposes of this chapter, a concrete overflow bridge or ford forty (40) feet or more in length shall be considered a bridge, and may be constructed and maintained in accordance with the laws relating to the construction and maintenance of bridges; and any concrete overflow bridge or for less than forty (40) feet in length shall be considered a culvert and may be constructed and maintained in the manner provided by law for the construction and maintenance of culverts.

History: L. 1917, ch. 80, § 1; L. 1919, ch. 97, § 1; R.S. 1923, 68-1101; L. 1961, ch. 299, § 23; June 30.



68-1103 County roads, bridges and culverts; construction and repair; costs, financing.

68-1103. County roads, bridges and culverts; construction and repair; costs, financing. (a) Whenever the board of county commissioners of any county shall determine that it is necessary to build or repair any road, bridge or culvert, the board may appropriate an amount equal to its share and shall make all contracts for labor, material and all other expense necessary for the construction or repair of such work in the manner provided by law or may make and let a contract for the construction or the repair thereof, but the amount appropriated shall not exceed the county engineer's estimated cost to the county for the work.

(b) In any county where there has been constructed prior to the passage of this act or hereafter is constructed any road, bridge or culverts which shall have been destroyed or rendered impassable, or hereafter is destroyed or rendered impassable by flood, high water, fire or other casualty, or where there is any road, bridge or culvert determined by the board of county commissioners and the county engineer as unsafe or inadequate to meet the demands of present day traffic or where the board of county commissioners has made a determination under subsection (a), then such board of county commissioners immediately thereafter may construct, repair or reconstruct such road, bridge or culvert; may adopt a resolution finding and determining a necessity for such construction, repair or reconstruction and may proceed to construct, repair or reconstruct the same at a cost to be determined by the county engineer's estimate and shall appropriate a sufficient amount of money therefor. If there is not a sufficient amount of money therefor in the proper funds of the county, such board is hereby authorized and empowered to issue general obligation bonds of the county to pay:

(1) The costs for the construction, repair or reconstruction of such bridge or culvert under the provisions of this subsection. Any bonds issued pursuant to this subsection to pay the costs of such bridge or culvert work shall not be subject to any limitation on the bonded indebtedness of the county; or

(2) the costs for the construction, repair or reconstruction of any such road under the provisions of this subsection; except that no such bonds shall be issued until the board of county commissioners shall have published a resolution authorizing the issuance of such bonds once each week for three consecutive weeks in the official county newspaper. If within 60 days following the last publication of such resolution, a petition in opposition to the issuance of such bonds, signed by not less than 5% of the qualified electors of the county, is filed with the county election officer, no bonds shall be issued unless a majority of the electors voting on the question of issuing such bonds approve the same. Such election shall be called and held in the manner provided for the calling and holding of elections under the general bond law.

(c) The board of county commissioners may levy and collect taxes for the purpose herein named or for the purpose of retiring any bonds that have been issued.

History: L. 1917, ch. 80, § 3; L. 1919, ch. 98, § 2; L. 1920, ch. 8, § 1; L. 1923, ch. 4, § 1 (Special Session); R.S. 1923, 68-1103; L. 1939, ch. 243, § 1; L. 1941, ch. 312, § 1; L. 1943, ch. 240, § 1; L. 1947, ch. 344, § 1; L. 1951, ch. 389, § 1; L. 1971, ch. 223, § 1; L. 1972, ch. 248, § 5; L. 1978, ch. 273, § 1; L. 1986, ch. 255, § 1; L. 1988, ch. 272, § 1; L. 1998, ch. 111, § 1; July 1.



68-1104 Construction and maintenance of bridges and culverts on county and township roads; payment of cost.

68-1104. Construction and maintenance of bridges and culverts on county and township roads; payment of cost. The board of county commissioners shall construct, reconstruct, repair and maintain all county bridges and county culverts located on county roads and township roads and the cost of such work shall be paid from the bridge fund of the county. All township culverts shall be constructed, reconstructed, repaired and maintained by the township board of highway commissioners and the cost of such work shall be paid from the road fund of the township. Except as hereinafter provided, all approaches to culverts and bridges on township roads shall be constructed, reconstructed, and maintained by the township board of highway commissioners and the cost of such work shall be paid from the road fund of the township, except that where the payment of the costs of constructing such approaches has been authorized by a majority vote of the electors of the county in which such township is located prior to the effective date of this act, said cost of construction shall be paid from the county's bridge fund, within the limit of moneys authorized by such election. The board of county commissioners may elect to pay, from the bridge fund of the county, for the construction, reconstruction or maintenance of any approach to a culvert or bridge on a township road, in which event the township board of highway commissioners shall not be responsible therefor.

History: L. 1917, ch. 80, § 4; L. 1919, ch. 98, § 3; L. 1921, ch. 85, § 1; L. 1923, ch. 75, § 2; R.S. 1923, 68-1104; L. 1927, ch. 254, § 1; L. 1970, ch. 274, § 1; L. 1978, ch. 274, § 1; July 1.



68-1105 Estimates, plans and specifications for bridges and culverts; employment of engineer.

68-1105. Estimates, plans and specifications for bridges and culverts; employment of engineer. Whenever the board of county commissioners of any county be of the opinion that it is necessary to construct or repair any county bridge or culvert it shall determine in what manner the same shall be built or repaired, and shall direct the county engineer to prepare complete plans for the same, and after the approved plans and specifications have been filed and before the notice of the letting is published the county engineer shall make and furnish to the board an accurate sworn estimate of the cost of the construction or repair of the same: Provided,That the board may employ an engineer to act in conjunction with the county engineer in preparing plans, specifications, estimates, and in superintending the construction of any bridge or culvert work:Provided, however, That no engineer shall be employed by the board to furnish or to prepare plans, specifications or estimates for any county or township bridge or culvert work, or to supervise the construction of any such work, who is in the employ of or represents any bridge company, bridge firm, or bridge contractor. Alternate plans may be put on file provided they are in accordance with the general specifications.

History: L. 1917, ch. 80, § 5; March 8; R.S. 1923, 68-1105.



68-1106 Construction or repair of bridges; resolution authorizing bond issuance; election upon petition; limitation in certain counties.

68-1106. Construction or repair of bridges; resolution authorizing bond issuance; election upon petition; limitation in certain counties. Whenever the board of county commissioners of any county determines that it is necessary to build or repair any bridge, the county's share of the cost of which shall exceed the sum of $250,000, it shall pass a resolution declaring such construction or repairs a necessity. If there are not sufficient moneys in the appropriate funds of the county to pay the county's share of such cost, the board of county commissioners may authorize the issuance of bonds of the county therefor. The resolution declaring it necessary to build or repair such bridge shall specify the amount of any bonds proposed to be issued for the payment of the cost thereof and shall be published once each week for two consecutive weeks in the official county newspaper.

If, within 30 days after the last publication of such resolution, a petition signed by 5% of the legally qualified electors of the county is presented to the board of county commissioners requesting that the question of building or repairing such bridge and the issuance of bonds of the county in payment of the cost thereof be submitted to a vote of the qualified electors of the county, the board of county commissioners shall call an election on the question of building or repairing such bridge and issuing bonds of the county in payment of the cost thereof. If no sufficient petition is filed within the prescribed time or, in the event a special election is called and held and a majority of the votes cast on the proposition submitted shall be in favor thereof, the board of county commissioners may proceed to make such construction or repairs and shall provide for the payment of the cost thereof out of appropriate funds of the county or, if specified in the resolution authorizing the same, by the issuance of bonds of the county in the amount so specified. Such bonds shall be issued in the manner prescribed in the general bond law. Nothing in this section shall apply to any bridge work or bond issue therefor under the provisions of K.S.A. 68-1401 to 68-1405, inclusive, and amendments thereto.

In any county having a population of more than 300,000, bonds issued under the authority of this section shall not be subject to any limitation on the bonded indebtedness of such county, but the annual principal amount of bonds issued in any fiscal year under the authority of this section and K.S.A. 68-1103, and amendments thereto, shall not, in the aggregate, exceed $3,000,000.

History: L. 1917, ch. 80, § 6; L. 1919, ch. 98, § 4; L. 1920, ch. 8, § 2; R.S. 1923, 68-1106; L. 1951, ch. 389, § 2; L. 1971, ch. 223, § 2; L. 1976, ch. 295, § 1; L. 1978, ch. 273, § 2; L. 1983, ch. 229, § 2; L. 1986, ch. 255, § 2; May 1.



68-1107 Classification of bridges and culverts.

68-1107. Classification of bridges and culverts. Bridges and culverts located on public roads or highways of this state shall be classified as follows:

(a) All bridges located on county or township roads shall be known as "county bridges";

(b) all culverts located on county roads or within the right of way lines of a county road shall be known as "county culverts";

(c) all culverts located on township roads with a required opening of twenty-five (25) square feet or more, as determined by the county engineer, shall be known as "county culverts";

(d) all culverts located on township roads having a required opening of less than twenty-five (25) square feet, as determined by the county engineer, shall be known as "township culverts."

History: L. 1917, ch. 80, § 7; L. 1923, ch. 75, § 1; R.S. 1923, 68-1107; L. 1961, ch. 299, § 24; June 30.



68-1108 Standard specifications.

68-1108. Standard specifications. That standard specifications for all bridges, culverts and railroad overhead crossings and subways shall be furnished without cost to the counties, townships and railroad companies by the secretary of transportation, and all work shall be done in accordance therewith.

History: L. 1917, ch. 80, § 8; R.S. 1923, 68-1108; L. 1975, ch. 427, § 142; Aug. 15.



68-1109 Roadway and grade of bridges and culverts on county and township roads and on highways over railroad tracks.

68-1109. Roadway and grade of bridges and culverts on county and township roads and on highways over railroad tracks. (a) Except as otherwise provided, all bridges constructed on county major collector roads or highways and on county minor collector roads or highways shall have a clear roadway of not less than 24 feet. Except as otherwise provided, bridges constructed on township and local service roads and highways shall have a clear roadway of not less than 20 feet. A bridge over 100 feet in length constructed on a county major collector road or highway or on a county minor collector road or highway may have a clear roadway of less than 24 feet, if approved by the county engineer, and a bridge over 100 feet in length constructed on a township or local service road or highway may have a clear roadway of less than 20 feet when approved by the county engineer.

(b) All culverts constructed on county major collector roads or highways or on county minor collector roads or highways shall have a clear roadway of not less than 24 feet. The roadway of any bridge constructed on any public road or highway over the tracks of any railroad shall not be less than 24 feet wide for any county major collector road or highway or county minor collector road or highway and not less than 20 feet wide for any township or local service road or highway.

History: L. 1917, ch. 80, § 9; R.S. 1923, 68-1109; L. 1961, ch. 299, § 25; L. 1975, ch. 427, § 143; L. 1986, ch. 252, § 5; L. 2005, ch. 84, § 9; July 1.



68-1113 Bids for contracts, how made.

68-1113. Bids for contracts, how made. All bids shall be made on the proposal blanks furnished by the county, signed by the bidder, sealed and presented by the bidder, the bidder's agent or attorney or sent by mail, to the county clerk. The board shall conduct the letting of all contracts for bridge and culvert work in such a manner as to give free, open competition, and all qualified bidders shall be given an equal opportunity to bid upon the plans and specifications on file, and they shall be required when bidding a lump sum on two or more bridges or culverts to also submit a separate proposal on each of the bridges or culverts included in their proposals.

History: L. 1917, ch. 80, § 13; R.S. 1923, 68-113; L. 1975, ch. 427, § 145; L. 2004, ch. 40, § 3; July 1.



68-1113a Consolidation of bridge construction or repair projects; lump sum bids; acceptance.

68-1113a. Consolidation of bridge construction or repair projects; lump sum bids; acceptance. Whenever the board of commissioners of any county is authorized to let contracts for the construction or repair of two or more bridges, the board of commissioners may consolidate any of such bridge construction or repair projects and may let a single contract therefor in the manner prescribed by law. All bidders for a contract for the construction or repair of two or more bridges shall submit a separate proposal on each such bridge construction or repair project included under such contract as required by K.S.A. 68-1113, and any amendments thereto. When bids are let for such a consolidated project, the board shall accept the lowest lump sum bid for such consolidated project if such lump sum bid is less than the sum of the lowest bid for each separate bridge or culvert included in such consolidated project and may accept the lowest lump sum bid in any other case.

History: L. 1975, ch. 348, § 1; May 6.



68-1114 Deposit with bid.

68-1114. Deposit with bid. Each bidder shall be required to deposit with such bidder's proposal a good and sufficient surety bond issued by a company authorized to do business in this state, a certified check or a cashier's check in an amount of not less than 5% of such bid proposal, in the discretion of the board, payable to the county treasurer. If the bidder to whom the contract is awarded shall fail to accept and execute the contract and file a bond as provided in this act, the bidder's check shall be forfeited and paid to the county treasurer and the board may award the contract to the next lowest responsible bidder.

History: L. 1917, ch. 80, § 14; R.S. 1923, 68-1114; L. 1970, ch. 274, § 2; L. 1973, ch. 106, § 25; L. 1975, ch. 353, §2; L. 2004, ch. 40, § 4; July 1.



68-1115 Acceptance and rejection of bids; recording of bids; penalty for premature opening of bids.

68-1115. Acceptance and rejection of bids; recording of bids; penalty for premature opening of bids. The bids received shall be opened publicly by the board or the board's designee at the place, date and hour named in the advertising notice, and shall be recorded in detail in the minutes of the board of county commissioners or a record kept for that purpose by the county clerk. All bids shall be considered and accepted or rejected. In case the work is let at such public letting or thereafter, the contract shall be awarded to the lowest responsible bidder, or the board may, if it deems the proposals too high, reject all bids and readvertise the work as before, or it may let the work privately by submitting the contract, with a statement of the reasons for rejecting the bids at the public letting, to the secretary of transportation for approval, except that no contract shall be let at an amount exceeding 110% of the county engineer's estimated cost or at a higher price than the lowest responsible bid received at the public letting. The opening of any bid by any person after the bid has been filed with the county clerk and before the time appointed for the opening of bids shall be a class C misdemeanor.

History: L. 1917, ch. 80, § 15; R.S. 1923, 68-1115; L. 1975, ch. 427, § 146; L. 2004, ch. 40, § 5; L. 2005, ch. 81, § 2; July 1.



68-1116 Day labor system; county engineer's duties; limitation.

68-1116. Day labor system; county engineer's duties; limitation. Nothing in this act shall prohibit the board from buying materials and contracting all or any part of the labor or purchasing or renting equipment to do the work by day labor under the direction of the county engineer. Prior to beginning the construction or repair of any bridge or culvert work by day labor the approved plans and specifications and the county engineer's estimates of the cost must be filed in the county clerk's office, and the said county engineer shall keep an accurate itemized account of all expenditures for labor and materials and work performed and file a signed statement of the same in the office of the county clerk at the end of each month and final statement when the work is completed. The provisions of this section shall not apply to any work the estimated cost of which exceeds fifty thousand dollars ($50,000).

History: L. 1917, ch. 80, § 16; L. 1919, ch. 98, § 5; R.S. 1923, 68-1116; L. 1961, ch. 299, § 27; L. 1963, ch. 338, § 1; L. 1971, ch. 223, § 3; L. 1979, ch. 212, § 2; July 1.



68-1117 Execution of contracts; bond of contractor.

68-1117. Execution of contracts; bond of contractor. Within 21 days after any public letting, the bidder to whom any contract shall be awarded shall enter into contract with the board of county commissioners and shall give bond to the county in a penal sum equal to the amount of the contract price, conditioned upon the faithful performance of the contract and guaranteeing the county against loss from defects of workmanship and materials. The sufficiency of the bond shall be approved by the chairperson of the board of county commissioners, but the county shall not be bound until the county attorney or county counselor approves the form as legal and binding upon both parties by the county attorney's or county counselor's signature endorsed thereon.

History: L. 1917, ch. 80, § 17; R.S. 1923, 68-1117; L. 2004, ch. 40, § 6; L. 2005, ch. 81, § 3; July 1.



68-1118 Approval of contracts.

68-1118. Approval of contracts. It is hereby made the duty of the county attorney or county counselor:

(a) To personally examine as to form, the advertisement, proposal, contract, plans, specifications, bond and the minutes of the board's meeting for each bridge or culvert proposed to be built or repaired by contract; and

(b) to determine whether the contract has been awarded in strict compliance with this act.

No contract shall be legal and binding on the county until the contract is signed by the chairperson of the board of county commissioners, by order of the board at a legal meeting thereof, and approved by the county attorney or county counselor by the county attorney's or county counselor's signature endorsed thereon.

History: L. 1917, ch. 80, § 18; R.S. 1923, 68-1118; L. 2004, ch. 40, § 7; July 1.



68-1119 Inspection of work.

68-1119. Inspection of work. If the county engineer deems it necessary the county engineer shall appoint, with the approval of the board, a competent inspector to inspect the construction of any bridge or culvert work. The county engineer shall be in direct charge of all construction work and may remove such inspector at any time for cause, except that when federal aid is granted for the construction of any bridge or culvert work such construction shall be under the direct supervision of the secretary of transportation. The fact that the county has an inspector on the work shall not release the contractor from the entire fulfillment of the terms of such contractor's contract.

History: L. 1917, ch. 80, § 19; R.S. 1923, 68-1119; L. 1975, ch. 427, § 147; L. 2004, ch. 40, § 8; July 1.



68-1120 Payment on contracts; liability on bond of contractor.

68-1120. Payment on contracts; liability on bond of contractor. The board of county commissioners may make partial payments upon written estimate of their engineer, on any contract for bridge or culvert work under this act as the work progresses, except that at no time shall more than 95% of the estimate of the materials at such time furnished and of the work at such time done be paid in advance of the full and satisfactory completion of the work. Final payment shall not be made on any of such contracts until the county engineer has inspected the structure and certified in writing that the work has been done properly and completed according to contract, plans and specifications, and the labor and materials have been paid for, and the county engineer's certificate to that effect has been filed in the office of the county clerk. The acceptance of any bridge or the approval thereof shall not relieve the contractor or sureties of such contractor from any liability for any failure to fully perform the contract or under any provisions of such contractor's bond.

History: L. 1917, ch. 80, § 20; L. 1919, ch. 98, § 6; R.S. 1923, 68-1120; L. 1975, ch. 354, § 1; L. 2004, ch. 40, § 9; July 1.



68-1121 County engineer's accounts and records.

68-1121. County engineer's accounts and records. It shall be the duty of the county engineer in the several counties of the state to keep separate itemized accounts of all expenditures for the construction and maintenance of each county bridge and culvert in a record prepared for that purpose.

History: L. 1917, ch. 80, § 21; L. 1919, ch. 98, § 7; R.S. 1923, 68-1121; L. 1961, ch. 299, § 28; L. 2004, ch. 40, § 10; July 1.



68-1122 Bridge or culvert on county or township lines; apportionment of expense; proceedings.

68-1122. Bridge or culvert on county or township lines; apportionment of expense; proceedings. If a county bridge or culvert be necessary on any public highway that is on or near to a county line or divides one county from another in this state, the boards of both counties may unite in the construction, repairing and maintenance of such structure; and the expense shall be defrayed by both counties in proportion to their assessed valuation on the last assessment rolls, unless the boards of county commissioners of the counties shall agree upon another distribution of such expense.

Either of the said counties may give notice to the other of the meeting of said boards for the purpose mentioned in this section, and in all such cases the same proceedings, so far as applicable, shall be as provided for in this act: And provided, That under similar conditions two townships, whether they be in the same or different counties, may unite and proceed in the same manner as required in this act for the construction, repair and maintenance of township bridges and culverts: And provided further, That if a bridge or culvert be necessary on a public highway that is on or near to a state line the county or township, as the case may be, may unite with the county or township of such adjoining state in the construction, repair and maintenance of such structure as herein provided:Provided further, That should there be a demand for a county bridge or culvert upon or near a county line, and the county commissioners of the respective counties cannot agree upon the construction or repair of such a bridge or culvert, then the matter shall be referred to the secretary of transportation, the decision and direction of which shall be binding upon the boards of county commissioners of both counties; and in case of a township bridge or culvert the same shall be referred to the board of county commissioners, who shall proceed in the manner described above, and their decision shall be final and binding on the boards of township commissioners of both townships.

History: L. 1917, ch. 80, § 22; R.S. 1923, 68-1122; L. 1957, ch. 365, § 1; L. 1975, ch. 427, § 148; Aug. 15.



68-1125 Township contracts.

68-1125. Township contracts. The township board in letting contracts for the construction or maintenance of township culverts shall follow the plans and specifications of the county engineer.

History: L. 1917, ch. 80, § 25; R.S. 1923, 68-1125; L. 2004, ch. 40, § 11; July 1.



68-1126 Unsafe bridges or culverts; condemnation; report of condition; repair or reconstruction.

68-1126. Unsafe bridges or culverts; condemnation; report of condition; repair or reconstruction. Whenever the county engineer deems any bridge or culvert unsafe for traffic, he shall condemn the same and shall cause to be put up at each end of such structure in a substantial manner a notice, which shall be printed in conspicuous letters with the following words, "condemned by the county engineer," with his signature to same, and shall, if necessary, erect structures sufficient to prevent travel upon such condemned bridge. The county engineer or township trustee shall immediately report the condition of said bridge or culvert to the county or township board, as the case may be, with his recommendations as to what improvements are necessary, and such board shall commence at once the proceedings necessary to repair or reconstruct the same.

History: L. 1917, ch. 80, § 26; R.S. 1923, 68-1126; L. 1972, ch. 248, § 6; July 1.



68-1135 Special bridge fund; tax levy, use of proceeds.

68-1135. Special bridge fund; tax levy, use of proceeds. The board of county commissioners of any county is hereby authorized to make an annual tax levy of not to exceed two mills upon all the taxable tangible property of the county for the purpose of creating and providing a special fund to be used in building and reconstructing bridges and culverts and constructing the approaches thereto or to be used in repaying loans or advances received from the highway fund and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. The board of county commissioners shall determine the total amount necessary to be raised for such fund.

Such tax levies shall be in addition to all other levies authorized by law and shall not be subject to or within any fund limit or aggregate tax levy limit prescribed by K.S.A. 79-1947, and amendments thereto. Such special bridge fund shall not be subject to the provisions of K.S.A. 79-2925 to 79-2941, inclusive, and any acts amendatory thereof, except that in making the budgets of such counties the amounts credited to and the amount on hand in such special bridge fund and the amount expended therefrom shall be shown thereon for the information of the taxpayers of the county.

History: L. 1951, ch. 393, § 1; L. 1959, ch. 267, § 1; L. 1963, ch. 339, § 4; L. 1965, ch. 396, § 1; L. 1972, ch. 248, §7; L. 1979, ch. 52, § 167; L. 1985, ch. 233, § 1; July 1.



68-1136 Same; use for construction, reconstruction and approaches.

68-1136. Same; use for construction, reconstruction and approaches. When a sufficient fund has been created by the annual tax levy authorized by K.S.A. 68-1135, and amendments thereto, or at any time after the first levy has been made, the board of county commissioners may make expenditures from the special bridge fund for the purpose of construction and reconstruction of bridges and culverts and the approaches thereto.

History: L. 1951, ch. 393, § 2; L. 1985, ch. 233, § 2; July 1.



68-1137 Loans or advances by secretary of transportation to counties for certain bridges; limitation.

68-1137. Loans or advances by secretary of transportation to counties for certain bridges; limitation. The secretary of transportation is hereby authorized and directed to make noninterest bearing loans and advances to any county to provide such county with funds to pay its share of the cost of building or reconstructing a bridge over a navigable stream and construction of the approaches thereto where such stream comprises the boundary line or part of the boundary line between counties and which bridge is located on a county major collector road which is not a part of the regular state highway system, provided that the total amount of such loans and advances outstanding at any one time shall not exceed $2,000,000.

History: L. 1963, ch. 339, § 1; L. 1975, ch. 427, § 151; L. 2005, ch. 84, § 10; July 1.



68-1138 Same; application by county; conditions; application of tax levy revenues; approval of loan or advance; warrants; use of moneys.

68-1138. Same; application by county; conditions; application of tax levy revenues; approval of loan or advance; warrants; use of moneys. Any county desiring to obtain a loan or advance shall make an application therefor to the secretary of transportation. Said application shall be filed in the secretary's office and shall be in such form as said secretary shall prescribe and shall be signed by at least two (2) members of the board of county commissioners and attested by the county clerk of the county making the application. Said application shall contain a provision whereby the board of county commissioners shall agree on behalf of the county to repay any loan or advance made thereunder by annually levying the maximum tax levy authorized by K.S.A. 68-1135 as long as it shall be necessary in order to repay in full the loan or advance and that the proceeds of such tax levy will be remitted by the county treasurer to the secretary of transportation: Provided, That if prior to the making of such application, such county shall have commenced the making of tax levies under K.S.A. 68-1135 for the purpose of building or reconstructing another bridge and constructing the approaches thereto, the funds derived from such tax levies first shall be applied to paying the cost of building or reconstructing such other bridge and constructing the approaches thereto, and when said cost has been paid the funds derived from subsequent tax levies shall be applied to the payment of the loan or advance as agreed to between the county and the secretary of transportation.

Said secretary shall examine the application and if the secretary shall find that it is in proper form and: (a) That the bridge to be built or reconstructed is one located as described in K.S.A. 68-1137; and (b) that the amount to be expended for the building or reconstruction of the bridge and the construction of approaches thereto is reasonable, it shall make the loan or advance by issuing its voucher against the highway fund and in favor of the county making the application for the amount of the loan or advance applied for. The warrant issued upon said voucher shall be forwarded to the county treasurer of the county making the application. Upon receipt of such warrant, the county treasurer shall place the same in a special fund to be used only for the building or reconstruction of the bridge for which the loan or advance was made and the construction of the approaches thereto. Any moneys received by a loan or advance under the provisions of this act in any budget year may be expended during such budget year even though such expenditure was not included in the budget for that year.

History: L. 1963, ch. 339, § 2; L. 1975, ch. 427,§ 152; Aug. 15.



68-1139 Same; application of tax moneys to loan or advance; duties of county treasurer; withholding of amounts from special city and county highway fund, when; transfer to highway fund.

68-1139. Same; application of tax moneys to loan or advance; duties of county treasurer; withholding of amounts from special city and county highway fund, when; transfer to highway fund. The county treasurer of any county receiving a loan or advance under the provisions of this act, shall on February 15, and August 15 of each year pay to the secretary of transportation any moneys in the special fund created under the authority of K.S.A. 68-1135, and amendments thereto, which are to be applied to the payment of such loan or advance under the provisions of this act. Upon the receipt of any such payment, the secretary of transportation shall remit the same to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the highway fund.

If any county shall fail to make the tax levy or any payment herein required for on any loan or advance, the secretary of transportation shall advise the state treasurer, from time to time, of the amount currently due from such county and the state treasurer is authorized and directed to withhold such amount from the amount distributable on the next distribution date to said county from the special city and county highway fund created by K.S.A. 79-3425, and amendments thereto.

The state treasurer shall notify the state director of accounts and reports of the amount so withheld and thereupon the state director of accounts and reports shall transfer said amount from the special city and county highway fund to the highway fund. Upon making such transfer the state director of accounts and reports shall notify the state treasurer who shall make the proper entries in the records of his or her office to show such transfer.

History: L. 1963, ch. 339, § 3; L. 1973, ch. 267,§ 1; L. 1975, ch. 427, § 153; L. 2001, ch. 5, § 280; July 1.






Article 12 BRIDGES IN CERTAIN COUNTIES

68-1225 Certain counties between 16,000 and 20,000.

68-1225. Certain counties between 16,000 and 20,000. The provisions of this act shall apply to any county having a population of more than sixteen thousand and less than twenty thousand with an assessed tangible valuation of not less than forty-four million dollars and less than fifty-two million dollars.

History: L. 1947, ch. 355, § 1; L. 1951, ch. 390, § 1; March 31.



68-1226 Same; warrants for construction, reconstruction and repair; limitations.

68-1226. Same; warrants for construction, reconstruction and repair; limitations. The board of county commissioners of any such county is hereby authorized and empowered to issue no-fund warrants during the period of not to exceed three years for the purpose of providing revenue to be used for the construction, reconstruction and repair of bridges and the approaches thereto at a cost to be determined by the county engineer's estimate not to exceed fifty thousand dollars per bridge, to replace bridges in the county road system which have been destroyed, damaged, or rendered impassable by flood, high water, fire or other casualty. No more than fifty thousand dollars of said no-fund warrants shall be issued in any one year; and not more than one hundred thousand dollars of such warrants shall be issued by said board of county commissioners during the three-year period.

History: L. 1947, ch. 355, § 2; April 4.



68-1227 Same; tax levy; issuance of warrants; interest, registration and redemption.

68-1227. Same; tax levy; issuance of warrants; interest, registration and redemption. Whenever no-fund warrants are issued under the authority provided by this act, the board of county commissioners shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and shall not be subject to the aggregate tax levy prescribed by K.S.A. 79-1947 or acts amendatory thereof or supplemental thereto. Such warrants shall be issued, bear such interest, registered, redeemed in the manner and in the form prescribed by K.S.A. 79-2940 or any acts amendatory thereof or supplement thereto, except that they shall not bear the notation required by said K.S.A. 79-2940 and may be issued without the approval of the state commission of revenue and taxation. Any surplus existing after the redemption of such warrants shall be handled in the manner prescribed by said K.S.A. 79-2940.

History: L. 1947, ch. 355, § 3; April 4.



68-1228 Same; cash basis and budget laws inapplicable.

68-1228. Same; cash basis and budget laws inapplicable. The provisions and restrictions of the cash basis and budget laws of this state shall not apply to the expenditures under the provisions of this act.

History: L. 1947, ch. 355, § 4; April 4.






Article 14 RECONSTRUCTION OF BRIDGES

68-1401 Reconstruction of bridges in counties over $90,000,000 valuation; bonds; railroad grade separation structures, apportionment of cost; special assessments, when.

68-1401. Reconstruction of bridges in counties over $90,000,000 valuation; bonds; railroad grade separation structures, apportionment of cost; special assessments, when. Whenever in any county having an assessed valuation for taxation purposes of over ninety million dollars the board of directors of any drainage district organized under the laws of this state, under the powers vested in them, shall prescribe, regulate or fix the height of any public bridge located within said district or the length of spans and the location of piers or abutments of any such bridge, or shall locate harbor lines for or establish the channel of any stream within such district, and shall notify and request, in writing, the board of county commissioners to change, alter or reconstruct any such bridge or bridges to conform to such harbor lines, channel or requirements; or whenever in any county the secretary of war of the United States, or any other competent authority, shall request, order or direct, in writing, the reconstruction, raising or lengthening of any public bridge, or the spans thereof, over any navigable stream, or shall request, order or direct the reconstruction or relocation of the piers or abutments of any public bridge over a navigable stream, or shall establish harbor lines or otherwise designate the channel for any navigable stream, and shall request, order or direct the reconstruction of bridges to conform thereto; the board of county commissioners of the county wherein such public bridge is located is hereby authorized and empowered to reconstruct such bridges and approaches thereto, and grade separation structures connected therewith, raise, lengthen and repair such bridges, and to reconstruct, remove and relocate the abutments and piers thereof, and to improve such bridges in any other respect required, and to do any and all acts necessary to conform to such requirements, in the manner hereinafter provided, and for the purpose of paying for such improvements may issue bonds of such county without the same being authorized by any election, and subject only to the limitations contained in this act.

The amount of bonds so authorized to be issued shall not exceed the actual cost of such improvements: Provided, That whenever any bridge is reconstructed under the provisions of this act and said bridge is or may be connected with grade separation structures over the tracks and rights of way of any railroad company or companies, the cost of constructing or reconstructing said grade separation structures shall be paid for in the following proportions:

The county shall pay one-half of the cost of constructing or reconstructing said grade separation structures and issue its general obligation bonds to pay the cost of the same; the remaining cost shall be paid by the railroad company or companies over whose tracks and rights of way such grade separation structure is constructed. When two or more railroad companies own and operate separate lines of track to be crossed by any such grade separation structure, the proportion of the cost thereof, including the approaches thereto, to be borne by each shall be determined by the board of county commissioners. Such cost to any railroad company as determined by the board of county commissioners shall from the time of notification to such company constitute a lien against all of its properties in favor of the county and may be collected by an action brought in any court of competent jurisdiction.

The bonds for which provision is made in this section shall be issued as now provided by law; or in lieu of enforcing the cost of such amount by a suit at law the county may issue special improvement bonds of the county to pay for said improvement and levy special assessment against the property of such railroad company or companies to pay such bonds and interest.

History: L. 1909, ch. 64, § 1; R.S. 1923, 68-1401; L. 1949, ch. 348, § 1; April 15.



68-1402 Same; separate contracts for each bridge; sealed bids; surveys and plans.

68-1402. Same; separate contracts for each bridge; sealed bids; surveys and plans. (a) The reconstruction, improvement, removal and relocation of bridges or approaches thereto provided for in this act shall be by written contract separately made and awarded as to each bridge, to the lowest responsible bidder, upon sealed proposals, based upon plans and specifications therefor on file in the office of the county clerk of the county. The county engineer, when so directed to do by the board of county commissioners, shall make all necessary surveys and investigations and prepare plans and specifications for the reconstruction, improvement, removal or relocation of any bridge or the approaches thereto, and grade separation structures connected therewith, together with an estimate under oath of the cost thereof, and file such plans, specifications and estimate in the office of the county clerk of the county. No contract shall be awarded for any such improvement at a price in excess of the estimated cost.

(b) The board of county commissioners shall have power, if they deem it necessary, to employ engineers to assist the county engineer in preparing plans and specifications or superintending the construction of such improvements, and to pay such engineers out of the proceeds of bonds issued on account of the cost thereof. After considering and approving plans and specifications, prepared and filed as aforesaid, the board of county commissioners shall advertise for three consecutive weeks in the official county paper for sealed proposals for the construction of such improvements or works, in accordance with the plans and specifications therefor. The board of county commissioners shall require any contractor to whom any such contract is awarded to enter into a written contract, and to secure the performance thereof by a bond signed by a surety company. All bids for the construction of any such improvement or work shall be presented simultaneously to the board of county commissioners and opened forthwith by them, in the presence of the public and all bidders present.

History: L. 1909, ch. 64, § 2; R.S. 1923, 68-1402; L. 1949, ch. 348, § 2; L. 2006, ch. 124, § 6; L. 2011, ch. 49, § 27; July 1.



68-1403 Same; issuance of bonds.

68-1403. Same; issuance of bonds. In order to pay for the reconstruction, improvement, removal or relocation of any bridge and approaches thereto, provided for in this act, the board of county commissioners of such counties shall be and are hereby authorized and empowered, for and on behalf of such counties, to issue negotiable bonds of such counties as provided by law. Such bonds and the interest thereon shall be paid by a general tax levied upon all the taxable property of the county.

History: R.S. 1923, 68-1403; Dec. 27.



68-1404 Counties over $90,000,000 valuation; joint contracts; duties and liabilities of railways; monthly rental contracts.

68-1404. Counties over $90,000,000 valuation; joint contracts; duties and liabilities of railways; monthly rental contracts. The board of county commissioners is hereby authorized to enter into contracts with any county, township, city, drainage district, municipality, person, company or corporation, located within or without this state, for the reconstruction, improvement, removal, relocation, maintenance, regulation or use of any bridge and approaches thereto, reconstructed under this act, and if such contract shall be entered into between any board of county commissioners of such county and any other county, township, city, drainage district, municipality, person, company or corporation, as to the reconstruction, improvement, removal, relocation, maintenance, regulation or use of any such bridge or bridges, then such commissioners shall not issue the bonds of the county for a greater amount on account of the reconstruction, improvement, removal or relocation of any such bridge or bridges than the cost thereof, after deducting therefrom the amount paid or agreed to be paid by such other county, township, city, drainage district, municipality, person, company or corporation: Provided, That no contract with or contribution by any such other county, township, city, drainage district, municipality, person, company or corporation for the joint use of any bridge or the construction thereof shall confer upon any such other county, township, city, drainage district, person, company or corporation any exclusive privilege or right to use such bridge or preclude the county commissioners of the county reconstructing, improving or relocating any such bridge from the granting of like or similar privileges to others to use such bridge upon such terms as may be prescribed by such board of county commissioners or other authorities having control thereof.

No railway company, other than a street railway company, shall construct and use any tracks upon, or use any tracks constructed by the county upon, any bridge reconstructed or improved under the provisions of this act without first paying to the county reconstructing or improving such bridge one-half of the net cost to the county of the latest such reconstruction or improvement of such bridge and the approaches thereto; and no street railway company shall construct and use any tracks upon, or use any tracks constructed by the county upon, any bridge reconstructed or improved under the provisions of this act without first paying to the county reconstructing or improving such bridge such sum as the board of county commissioners or other authorities having control of such bridge shall deem reasonable but not less than twenty percent of the net cost to the county of the latest such reconstruction or improvement of such bridge and the approaches thereto; and no other person or corporation shall use such bridge or the piers thereof for any private use without first paying to the county constructing the same such sum as the county commissioners thereof, or other authorities having control of such bridge, shall require as compensation for such use.

If any railway corporation, other than a street railway corporation, shall construct, and use any tracks upon, or use any tracks constructed by the county upon, any bridge reconstructed or improved under the provisions of this act without first paying therefor as above provided, it shall thereupon become liable to the county for one-half of the net cost to the county of the latest reconstruction or improvement of such bridge, and such county may sue for and recover such sum in any court of competent jurisdiction, and the use of the tracks on such bridge by such railway corporation may also be enjoined until compensation is made therefor, as hereinbefore provided. If any street railway corporation shall construct and use any tracks upon, or use any tracks constructed by the county upon, any bridge reconstructed or improved under the provisions of this act without first paying therefor as above provided, it shall thereupon become liable to the county for the reasonable value of such use but not less than twenty percent of the net cost to the county of the latest such reconstruction or improvement of such bridge, and such county may sue for and recover such sum in any court of competent jurisdiction, and the use of the tracks on such bridge by such street railway corporation may also be enjoined until compensation is made therefor, as hereinbefore provided.

All money received for the use of such bridges shall be used in the reconstruction or improvement thereof, or in the payment of bonds and interest thereon, issued on account of the reconstruction or improvement of such bridges: Provided, however, That the board of county commissioners may make a contract for monthly rental with any street railway company for the construction and use of tracks upon, or for the use of tracks constructed by the county upon, any such bridge. Such monthly rental shall not be less than a sum sufficient to pay the interest on one-twelfth of twenty percent of the annual interest charge on the bonds issued by the county for the latest reconstruction or improvement of such bridge and the approaches thereto and one-twelfth of twenty percent of the principal to be retired each year of the bonds issued therefor.

History: R.S. 1923, 68-1404; L. 1947, ch. 346, § 1; Feb. 11.



68-1405 Same; bridges over navigable river; sale; removal; contracts for maintenance and repair.

68-1405. Same; bridges over navigable river; sale; removal; contracts for maintenance and repair. It shall be the duty of the county commissioners of any county of this state to which this act applies now or hereafter having therein any public bridge or bridges over any navigable river, which bridge or bridges have been ordered or shall hereafter be ordered or required by the secretary of war of the United States, or the board of directors of any drainage district organized under the laws of this state, in any county having an assessed valuation for taxation purposes of over ninety million dollars, to be removed, relocated, reconstructed or improved, to take possession of such bridges and to forthwith remove, relocate, reconstruct or improve the same, as may be necessary and proper, and the ownership and control of such bridges is hereby vested in such counties, and the board of county commissioners thereof are hereby authorized and empowered to use any part or portion of any such bridge in the reconstruction of such bridges or of any other bridge or viaduct situated in their county, or to sell or dispose of the materials composing any such bridge, and to use the proceeds of such sale in the reconstruction or improvement of bridges over rivers situated in said county. The provisions of this act shall apply to all public bridges and approaches thereto and grade separation structures connected therewith, and all parts thereof, used by any street railway company or any other corporation, and to all public bridges and approaches thereto and grade separation structures connected therewith heretofore constructed over any such river by counties, either with or without the aid, assistance or co-operation of any street railway company or other person or corporation, and also to public bridges and the approaches thereto and grade separation structures connected therewith situated in or constructed by or under the control of any city or any other municipality.

Should any relocation, change or alteration of the channel of any river by any competent authority necessitate the removal, relocation or reconstruction of bridges and the approaches thereto and grade separation structures connected therewith over the channel of such river as relocated or altered, such work shall be done and such improvements made under the provisions of this act. Bridges and the approaches thereto and grade separation structures connected therewith, constructed, reconstructed, improved or relocated under the provisions of this act shall be under the control of and maintained by the board of county commissioners of the county, and such county commissioners shall also have power to contract with any city in which any such bridge is situated, or with any corporation using any such bridge, for the maintenance or repair thereof.

History: L. 1909, ch. 64, § 5; R.S. 1923, 68-1405; L. 1949, ch. 348, § 3; April 15.



68-1406 Counties having more than $110,000,000 valuation; construction of new bridge, when; bond issue.

68-1406. Counties having more than $110,000,000 valuation; construction of new bridge, when; bond issue. Whenever the board of county commissioners of any county of this state, having an assessed valuation for taxation purposes of more than one hundred and ten million dollars, has heretofore been ordered or required, or shall hereafter be ordered or required, to remove, relocate, reconstruct or otherwise improve any public bridge under the provisions of K.S.A. 68-1401 to 68-1405, and there is any portion of such bridge which has not been used, or which is not practicable to use, in the reconstruction thereof, said board of county commissioners is hereby authorized and empowered to locate, erect and construct another bridge over any river in said county and located within two miles of the bridge so ordered or required to be removed, relocated, reconstructed or improved and to use in the construction thereof such portion of the bridge so ordered or required to be removed, relocated, reconstructed or improved as may be practicable, and for the purpose of paying any cost and expense of the construction of such other bridge, may issue the bonds of such county without the same being authorized by any election called or held for such purpose, not exceeding in amount the sum of four hundred and eighty thousand dollars and subject only to the limitations contained in K.S.A. 68-1407, 68-1408, 68-1409 and 68-1410.

History: L. 1913, ch. 69, § 1; L. 1919, ch. 101, § 1; June 17; R.S. 1923, 68-1406, ¶ 1.



68-1406a Same; act supplemental.

68-1406a. Same; act supplemental. This act is supplemental to and is to be construed as amendatory of and not as repealing K.S.A. 68-1401 to 68-1405.

History: L. 1919, ch. 101, § 2; June 17; R.S. 1923, 68-1406, ¶ 2.



68-1407 Same; surveys, plans and specifications; letting of contracts; publication notice; bond of contractor.

68-1407. Same; surveys, plans and specifications; letting of contracts; publication notice; bond of contractor. (a) The county engineer, when directed by the board of county commissioners, shall make all necessary surveys and investigations and prepare plans and specifications for the construction of a bridge and the approaches thereto, together with an estimate of the cost thereof, and file such plans, specifications and estimate in the office of the county clerk of such county. Such bridge shall be constructed under written contract made and awarded to the lowest responsible bidder, upon sealed proposals therefor based upon the plans and specifications so prepared and filed in the office of the county clerk of such county. No contract shall be awarded therefor at a price in excess of the estimated cost.

(b) The plans and specifications prepared and filed as above provided shall be considered and approved by the board of county commissioners and thereafter the board shall advertise for three consecutive weeks in the official county paper for sealed proposals for the construction of such bridge, and the contract therefor shall be awarded to the lowest responsible bidder, and any contractor to whom any such contract is awarded, shall enter into a written contract therefor and to secure the faithful performance thereof shall file in the office of the county clerk of such county a bond duly executed by one or more surety companies duly authorized to do business in this state to be approved by the board of county commissioners.

History: L. 1913, ch. 69, § 2; March 13; L. 2011, ch. 49, § 28; July 1.



68-1408 Same; issuance of bonds; tax levy.

68-1408. Same; issuance of bonds; tax levy. The bonds authorized to be issued by K.S.A. 68-1406 shall be issued and sold as provided by law, and such bonds and the interest thereon shall be paid by a general tax levied upon all the taxable property of the county.

History: R.S. 1923, 68-1408; Dec. 27.



68-1409 Counties over $110,000,000 valuation; use of bridge for railway or other purposes; compensation; use of proceeds; monthly rental contracts.

68-1409. Counties over $110,000,000 valuation; use of bridge for railway or other purposes; compensation; use of proceeds; monthly rental contracts. No railway company, other than a street railway company, shall construct, and use any tracks upon, or use any tracks constructed by the county upon, any bridge constructed under the provisions of this act without first paying to the county constructing such bridge, one-half of the net cost to the county of such construction of such bridge and the approaches thereto; and no street railway company shall construct and use any tracks upon, or use any tracks constructed by the county upon, any bridge constructed under the provisions of this act without first paying to the county constructing such bridge such sum as the board of county commissioners or other authorities having control of such bridge shall deem reasonable but not less than twenty percent of the net cost to the county of such construction of such bridge and the approaches thereto; and no other person or corporation shall use such bridge or the piers or abutments thereof for any private use without first paying to the county constructing the same such sum as the board of county commissioners or other authorities having control of such bridge shall require as compensation for such use.

If any railway corporation, other than a street railway corporation, shall construct and use any tracks upon, or use any tracks constructed by the county upon, any bridge constructed under the provisions of this act without first paying therefor as above provided, it shall thereupon become liable to the county for one-half of the net cost of the construction of such bridge, and such county may sue for and recover such sum in any court of competent jurisdiction, and the use of the tracks on such bridge by any such railway corporation may be enjoined until compensation is made therefor as hereinbefore provided.

If any street railway corporation shall construct and use any tracks upon, or use any tracks constructed by the county upon, any bridge constructed under the provisions of this act without first paying therefor as above provided, it shall thereupon become liable to the county for the reasonable value of such use but not less than twenty percent of the net cost to the county of such construction of such bridge, and such county may sue for and recover such sum in any court of competent jurisdiction, and the use of the tracks on such bridge by such street railway corporation may be enjoined until compensation is made therefor, as hereinbefore provided.

All money received for the use of such bridge shall be used in the construction or maintenance thereof, or in the payment of bonds or interest thereon issued on account of the construction of such bridge:Provided, however, That the board of county commissioners may make a contract for monthly rental with any street railway corporation for the construction and use of tracks upon, or for the use of tracks constructed by the county upon, such bridge. Such monthly rental shall not be less than a sum sufficient to pay the interest on one-twelfth of twenty percent of the annual interest charge on the bonds issued by the county for the construction of such bridge and the approaches thereto and one-twelfth of twenty percent of the principal to be retired each year of the bonds issued therefor.

In the event of the reconstruction or improvement of any bridge constructed under this act the terms of any agreement for use of such bridge by street railways or other parties shall be solely governed by the provisions of K.S.A. 68-1404.

History: L. 1913, ch. 69, § 4; R.S. 1923, 68-1409; L. 1947, ch. 346, § 2; Feb. 11.



68-1410 Same; contracts for maintenance and repair.

68-1410. Same; contracts for maintenance and repair. All bridges constructed under the provisions of this act shall be under the control of and maintained by the board of county commissioners of the county constructing the same, and such county commissioners shall have power to contract with any city in which any such bridge is situated or with any person or corporation using any such bridge, for the maintenance or repair thereof.

History: L. 1913, ch. 69, § 5; March 13; R.S. 1923, 68-1410.



68-1410a Ordinance or resolution under 68-1404 and 68-1409; publication; hearing after written objections filed; notice; term of contract.

68-1410a. Ordinance or resolution under 68-1404 and 68-1409; publication; hearing after written objections filed; notice; term of contract. The ordinance or resolution of the board of county commissioners authorizing the execution of any contract relating to any such bridge, or fixing the compensation to be paid for the use of any such bridge or of the tracks thereon, as provided in K.S.A. 68-1404 and 68-1409, shall be read in full at three regular meetings of the board, and promptly upon its final adoption, shall be published in the official county newspaper, and shall become effective upon the expiration of ten days after the publication thereof unless, within said ten days after said publication, a taxpayer of the county, or the governing body of a city within the corporate limits of which such bridge and the approaches thereto are located, or a civic organization of such city or county shall file written objections with the county clerk of such county to any of the terms of the contract authorized by such ordinance or resolution. If any such written objections are so filed, the board of county commissioners shall hold a public hearing on such written objections, notice of the time and place of such public hearing to be given by one publication thereof in the official county newspaper at least ten days prior to the date of said hearing.

Upon such hearing, full opportunity shall be given to the objectors filing such written objections to present any evidence or arguments pertaining to their objections to the terms of the contract authorized by said ordinance or resolution, and the board of county commissioners shall then, after consideration of said evidence and arguments, further consider said ordinance or resolution and contract as upon the previous final reading and adoption thereof, having full power and authority to amend, modify or change the terms of said ordinance or resolution and contract, subject to the acceptance of such amendments, modifications or changes by the other party to said contract, or to readopt said ordinance or resolution and authorize said contract as originally proposed and adopted, or to reject the same, the action of the board of county commissioners upon said ordinance and resolution and the contract authorized thereby and accepted by the other party thereto, to become final and effective at the expiration of ten days from the date of said action.

No contract entered into pursuant to the provisions hereof, whether for a definite period or on a terminable basis, shall extend for more than twenty years, and any extension beyond twenty years shall be deemed a new contract, and shall not become effective until the foregoing requirements are met.

History: L. 1947, ch. 346, § 3; Feb. 11.



68-1411 Repair of certain bridges in counties between 140,000 and 200,000; bond issue.

68-1411. Repair of certain bridges in counties between 140,000 and 200,000; bond issue. Any county having a population of not less than 140,000 nor more than 200,000, in which any board of county commissioners, have constructed or reconstructed any bridge or bridges through order of the board of directors of any drainage district organized under the laws of this state; and any such bridge or bridges are now in need of repairs; the board of county commissioners of said county wherein such bridge or bridges are located, is hereby authorized and instructed to repair the same in the same manner as other bridges in said county and for the purpose of paying for such improvements may issue bonds of such county without the same being authorized by any election and subject only to the limitations contained in this act. The amount of bonds so authorized to be issued shall not exceed the actual cost of such improvements: Provided, however, That the total amount of bonds issued under this act shall not exceed the sum of one hundred twenty-five thousand dollars ($125,000) in any one year.

History: L. 1931, ch. 253, § 1; L. 1951, ch. 391, § 1; March 26.



68-1412 Joint contracts for bridge improvement in certain abutting counties; bonds; tax levy.

68-1412. Joint contracts for bridge improvement in certain abutting counties; bonds; tax levy. Counties having a population of not less than twenty thousand and not more than thirty thousand, and having an assessed valuation of not less than thirty-five million dollars and not more than forty-five million dollars; and counties having a population of not less than thirty thousand and not more than forty thousand, and having an assessed valuation of not less than thirty million dollars and not more than thirty-five million dollars, and abutting upon navigable streams which form a boundary line between said two classes of counties, are hereby authorized to enter into contracts with said abutting counties for the purpose of improving or reconstructing bridges connecting said counties and across such navigable streams and the necessary approach or approaches thereto. The boards of county commissioners of such counties are hereby authorized and empowered to meet in joint session and to enter into such contract by the adoption of a resolution setting forth the terms and conditions of said contract. Such contract and resolution shall provide that the cost of improving or reconstructing said bridge or bridges and the necessary approach or approaches thereto shall be apportioned equally between said counties.

If such resolution shall be adopted and such contract shall be entered into, the board of county commissioners of each county entering into said contract shall be and are hereby authorized to issue negotiable bonds of said county in an amount not to exceed fifteen thousand dollars, under the provisions of the general bond law, for the purpose of paying such county's share of the cost and expense of the improvement and reconstruction of said bridge or bridges and approaches thereto.

Such bonds and the interest thereon shall be paid by a general tax levied upon all the taxable property in the county and none of the restrictions or limitations relating to the amount of the county's indebtedness contained in any of the laws of the state of Kansas shall apply to or in any way affect the issuance of the bonds authorized by this act or any bonds so issued.

History: L. 1935, ch. 253, § 1; March 6.



68-1413 Replacement, reconstruction or repair of certain bridges damaged by flood or other casualty; use of funds; bonds.

68-1413. Replacement, reconstruction or repair of certain bridges damaged by flood or other casualty; use of funds; bonds. Whenever it is necessary to replace, reconstruct or repair any bridge or bridges over any river on any county road, which road connects with a county road of another county, or connects with a road on the state highway system, which bridge shall have been destroyed or rendered impassable by flood, high water, fire or other casualty, then the board of county commissioners is hereby authorized and empowered to expend not to exceed the sum of one hundred sixty thousand dollars ($160,000) to pay the entire cost or the county's share of the cost of such replacement, reconstruction or repair of such bridge. Such expenditure may be made from any unallocated and available funds in the county road and bridge fund or from revenue derived from the issuance of bonds, or from the separate fund for the construction of roads and bridges on the county secondary system or from two or more of such sources, and such county is hereby authorized to issue bonds for such purpose. Such bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law and may be issued without submitting the question of their issuance to a vote of the electors.

The board of county commissioners may receive and expend any federal, state, or other funds made available for such improvement which expenditure may be in addition to the amount hereinbefore authorized to be expended by the county. The provisions of K.S.A. 19-214, 19-215 and 19-216 shall be applicable to any improvement made under the authority conferred by this section. This act shall be construed as a separate and additional method for the replacement, reconstruction and repair of bridges and no other law of this state shall apply except as herein expressly provided.

History: L. 1951, ch. 392, § 1; L. 1971, ch. 223, § 4; July 1.



68-1414 Same; changing channel of river or erection of structures; use of funds; bonds.

68-1414. Same; changing channel of river or erection of structures; use of funds; bonds. Whenever it is necessary to replace, reconstruct, or repair any bridge over any navigable river on any county road, which road connects with a county road of another county within or outside this state, or to protect any such bridge by changing the channel of the river or by the erection of structures, such as levees, jetties or other structures necessary to protect the new channel or such bridge, and which bridge shall have been destroyed or rendered impassable by flood, high water, fire or other casualty, then the board of county commissioners is hereby authorized and empowered to expend not to exceed the sum of $160,000 to pay the entire cost or the county's share of the cost of such replacement, reconstruction or repair of such bridge or such change of channel or erection of the structures hereinbefore described. No such change of channel shall be made without first securing the approval of the chief engineer of the division of water resources of the Kansas department of agriculture. Such expenditure may be made from any unallocated and available funds in the county road and bridge fund or from revenue derived from the issuance of bonds, or from the separate fund for the construction of roads and bridges on the county secondary system or from two or more of such sources, and such county is hereby authorized to issue bonds for such purpose. Such bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law and may be issued without submitting the question of their issuance to a vote of the electors. The board of county commissioners may receive and expend any federal, state, or other funds made available for such improvement which expenditure may be in addition to the amount authorized to be expended by the county. The provisions of K.S.A. 19-214, 19-215 and 19-216, and amendments thereto, shall be applicable to any improvement made under the authority conferred by this section. This act shall be construed as a separate and additional method for the replacement, reconstruction and repair of bridges and no other law of this state except as herein expressly provided shall apply. The total amount expended by any county under the authority conferred by this section plus the amount expended by such county under the authority conferred by K.S.A. 68-1413, and amendments thereto, shall not exceed the sum of $160,000.

History: L. 1953, ch. 311, § 1; L. 1971, ch. 223, § 5; L. 2004, ch. 101, § 106; July 1.






Article 15 BRIDGES AND DAMS ACROSS NAVIGABLE STREAMS

68-1501 Authority and purpose.

68-1501. Authority and purpose. Municipalities, corporations, persons and individuals are hereby authorized and empowered to build and construct bridges, dams (for power, irrigation and other purposes) and obstructions (for the purpose of preserving the banks from erosion) in, over and across the navigable rivers of the state, under the provisions and conditions contained in this act.

History: L. 1913, ch. 260, § 1; March 13; R.S. 1923, 68-1501.



68-1502 Plans and specifications; approval; flood gates.

68-1502. Plans and specifications; approval; flood gates. Any municipality, corporation, person or individual desiring to construct a bridge, dam or other obstruction for either public or private purposes, or to repair or maintain a bridge, dam or other obstruction already constructed, over any of the navigable rivers of the state, shall prepare plans and specifications, together with the data upon which they are based, and shall, when such bridge or dam forms part of a public highway, submit the plans, specifications and data to the secretary of transportation for the secretary's inspection and approval. When the plans and specifications are approved by the secretary, the municipality, corporation, person or individual is authorized and empowered to construct, repair and maintain said bridge or bridges, dam or dams, or other obstructions according to the plans and specifications approved by the secretary of transportation and under the direction and supervision of the secretary. No plans for the construction of any such dam shall be approved, and no such dam shall be constructed unless it contains flood gates or openings that can be opened in times of high water, so as to prevent the overflow of lands in the vicinity of the dam.

History: R.S. 1923, 68-1502; L. 1975, ch. 427, § 154; L. 1995, ch. 116, § 9; July 1.



68-1503 Approval of plans of prior projects.

68-1503. Approval of plans of prior projects. Any municipality, corporation, person or individual who has already constructed any bridge or bridges, dam or dams or other obstructions in, over or across any of the navigable rivers of the state, shall make application and submit the plans, specifications and construction of such bridge or bridges, dam or dams or other obstruction to the secretary of transportation when such bridge or bridges, dam or dams or other obstruction forms a part of a public highway, for the secretary's inspection and approval.

The secretary of transportation shall act upon the application as practicable. Upon the approval of the plans, specifications and construction of the bridge or bridges, dam or dams or other obstruction, by the secretary of transportation the bridge or bridges, dam or dams or other obstruction shall immediately become established and the right to maintain the bridge or bridges, dam or dams or other obstruction in, over or across such navigable rivers, confirmed and made permanent to the same extent and effect as if such right had been originally obtained and granted as provided by the preceding section, but all rights and privileges granted by this act shall be subject to the future wants and needs of the government of the United States and of the state of Kansas.

History: R.S. 1923, 68-1503; L. 1975, ch. 427, § 155; L. 1995, ch. 116, § 10; July 1.



68-1504 Cost of inspection and approval of plans.

68-1504. Cost of inspection and approval of plans. The services required to be performed by the secretary of transportation under the provisions of K.S.A. 68-1502 and 68-1503, and amendments thereto, shall be free of cost to the municipality, corporation or person requiring such services.

History: R.S. 1923, 68-1504; L. 1975, ch. 427, § 156; L. 1995, ch. 116, § 11; July 1.



68-1505 Inapplicable to certain rivers.

68-1505. Inapplicable to certain rivers. This act shall not apply to that portion that lies within or alongside of any drainage district, of any of the navigable rivers of the state, that flow through or alongside any drainage districts organized under chapter 215 [*] of the Session Laws of 1905 or any statutes of the state amendatory thereof.

History: L. 1913, ch. 260, § 5; March 13; R.S. 1923, 68-1505.

* L. 1905, ch. 215 as amended and revised, see ch. 24, art. 4.



68-1506 Act supplemental to other laws.

68-1506. Act supplemental to other laws. This act is additional and supplemental to all other statutes and acts of the state, authorizing and regulating the construction and maintenance of bridges, dams and other obstructions in, over and across the navigable rivers of the state: Provided, This act shall not be construed as depriving any person, private corporation or municipality of any existing rights, or relieving any person, private or municipal corporation from liability under existing laws, for flooding or otherwise injuring private property by the constructing, repairing or maintaining of any dam or bridge or other obstruction.

History: L. 1913, ch. 260, § 6; March 13; R.S. 1923, 68-1506.






Article 17 MAJOR COLLECTOR ROAD SYSTEM

68-1701 Designation; jurisdiction of county commissioners.

68-1701. Designation; jurisdiction of county commissioners. There shall be designated in the state of Kansas a system of roads and highways which, for the purposes of this act, shall be known as the county major collector road system meeting the requirements of title 23 of the code of federal regulations, the construction, reconstruction and maintenance of which shall be under the jurisdiction of the board of county commissioners of each county.

History: L. 1945, ch. 272, § 1; L. 2005, ch. 84, § 11; July 1.



68-1703 Same; inclusion of county and township roads; factual data; joint responsibility.

68-1703. Same; inclusion of county and township roads; factual data; joint responsibility. In the selection of the mileage of road to be designated in each county for inclusion in the major collector road system consideration shall be given to the inclusion of principal county and township roads so located as to provide adequate intertown and intercounty connections to best serve the rural population of the state. The determination of the mileage to be included in the major collector road system shall be based on factual data obtained by the county commissioners and the secretary of transportation, cooperating with the federal government in accordance with title 23 of the code of federal regulations.

The designation of the road mileage to be included in the major collector road system shall hereafter be the joint responsibility of the boards of county commissioners and the secretary of transportation, the board of county commissioners making the recommendation and the secretary concurring in the recommendation.

History: L. 1945, ch. 272, § 3; L. 1975, ch. 427, § 166; L. 2005, ch. 84, § 12; July 1.



68-1704 Same; county road mileage limitation inapplicable.

68-1704. Same; county road mileage limitation inapplicable. Any road mileage selected for inclusion in the major collector road system which is found to be a part of the township system of roads in any county, shall become a county road and shall thereafter come under the jurisdiction of the board of county commissioners of such county.

History: L. 1945, ch. 272, § 4; L. 2005, ch. 84, § 13; July 1.






Article 19 CONTROLLED ACCESS FACILITIES

68-1901 Definitions.

68-1901. Definitions. When used in this act:

(a) "A controlled access facility" means a highway, road or street especially designed to expedite and control through and local traffic, and over, from or to which highway, road or street, owners or occupants of abutting property shall have only a controlled right or easement of access, light, air or view. Such highways, roads or streets may be opened to use by all customary forms of street and highway traffic, or they may be parkways from which designated vehicles shall be excluded.

(b) "Highway authorities" means the secretary of transportation and the board of county commissioners of any county or governing body of any incorporated city acting individually or collectively.

(c) "Frontage road" means a highway, road or street which is auxiliary to and located on the side of another highway, road or street for service to abutting property and adjacent areas and for control of access to such other highway, road or street.

History: L. 1953, ch. 307, § 1; L. 1975, ch. 427, §167; Aug. 15.



68-1902 Authority to establish controlled access facilities.

68-1902. Authority to establish controlled access facilities. The state, county or city highway authorities, acting alone, or cooperating with each other or with any federal, state or local authority, or any other state, are hereby authorized to design, designate, establish, regulate, vacate, alter, improve, construct and maintain controlled access facilities wherever such highway authorities determine that traffic conditions, present or future, justify such facilities, and said highway authorities may regulate and restrict the use of such facilities by the various classes of vehicles or traffic in a manner consistent with the purposes and provisions of this act. The highway authorities may so regulate, restrict or prohibit access to a controlled access facility so as to best serve the traffic for which such facility is intended.

History: L. 1953, ch. 307, § 2; April 2.



68-1903 Acquisition of property and property rights.

68-1903. Acquisition of property and property rights. The highway authorities, jointly or severally, may acquire the desired private or public property, including rights of access, light, air or view for controlled access facilities, by gift, devise, purchase or condemnation, in the same manner as now or hereafter authorized by law for acquiring property or property rights in connection with highways, roads and streets within their respective jurisdictions.

History: L. 1953, ch. 307, § 3; April 2.



68-1904 New and existing facilities; grade crossing eliminations.

68-1904. New and existing facilities; grade crossing eliminations. The highway authorities may designate and establish controlled access highways as new and additional facilities, or an existing street or highway may be included within such facility, and they may provide for the elimination of intersections at grade with existing state or county roads and city streets or other public ways if the public interests shall be served thereby, but no city street, county road or state highway or other public way shall be opened into or connected with such controlled access facility without the consent of the highway authority having jurisdiction over such controlled access facility, and the respective highway authorities are hereby authorized to make all necessary agreements between themselves and the federal government as may be necessary to fully perform and fulfill the purposes and provisions of this act.

History: L. 1953, ch. 307, § 4; April 2.



68-1905 Frontage roads.

68-1905. Frontage roads. The highway authorities, in order to carry out the purposes and provisions of this act, are authorized to design, designate, establish, regulate, vacate, alter, improve, construct, and maintain frontage roads and to exercise the same jurisdiction thereof as is authorized over controlled access facilities under this act, and such frontage roads shall be separated from the controlled access facility as may be deemed proper and necessary by the respective highway authorities.

History: L. 1953, ch. 307, § 5; April 2.






Article 20 TOLL ROADS OR TURNPIKES

68-2001 Definitions.

68-2001. Definitions. As used in this act, the following words and terms shall have the following meanings, unless the context shall indicate another or different meaning or intent:

(a) The word "authority" shall mean the Kansas turnpike authority, created by K.S.A. 68-2003, or, if said authority shall be abolished, the board, body or commission succeeding to the principal functions thereof or to whom the powers given by this act to the authority shall be given by law.

(b) The word "project" or the words "turnpike project" shall mean any express highway or superhighway constructed under the provisions of this act by the authority, including all bridges, tunnels, overpasses, underpasses, interchanges, entrance plazas, approaches, toll houses, service stations, and administration, storage and other buildings and facilities which the authority may deem necessary for the operation of such project, together with all property, rights, easements, and interests which may be acquired by the authority for the construction or the operation of such project.

(c) The word "cost" as applied to a turnpike project shall embrace the cost of construction, the cost of the acquisition of all land, rights-of-way, property, rights, easements and interests acquired by the authority for such construction, and the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved, the cost of all machinery and equipment, financing charges, interest prior to and during construction and, if deemed advisable by the authority, for a period of not exceeding one year after completion of construction, cost of traffic estimates and of engineering and legal services, plans, specifications, surveys, estimates of cost and of revenues, other expenses necessary or incident to determining the feasibility or practicability of constructing any such project, administrative expense, and such other expenses as may be necessary or incident to the construction of the project, the financing of such construction and the placing of the project in operation. Any obligation or expense hereafter incurred by the department of transportation with the approval of the authority for traffic surveys, borings, preparation of plans and specifications, and other engineering services in connection with the construction of a project shall be regarded as a part of the cost of such project and shall be reimbursed to said department out of the proceeds of turnpike revenue bonds hereinafter authorized.

(d) The words "public highways" shall include all public highways, roads and streets in the state, whether maintained by the state or by any county, city, town or other political subdivision.

(e) The word "bonds" or the words "turnpike revenue bonds" shall mean revenue bonds of the authority authorized under the provisions of this act.

(f) The word "owner" shall include all individuals, copartnerships, associations or corporations having any title or interest in any property, rights, easements and interest authorized to be acquired by this act.

History: L. 1953, ch. 308, § 1; L. 1975, ch. 427, §168; Aug. 15.



68-2002 Turnpike projects.

68-2002. Turnpike projects. In order to provide for the construction of modern express highways or superhighways embodying, where feasible and necessary, safety devices, including center division, ample shoulder widths, longsight distances, multiple lanes in each direction and grade separation at intersections with other highways and railroads, and thereby facilitate vehicular traffic, provide better connections between the highway system of Kansas and the highway systems of the adjoining states, remove many of the present handicaps and hazards on the congested highways in the state, and promote the agricultural and industrial development of the state, the Kansas turnpike authority (hereinafter created) is hereby authorized and empowered to construct, maintain, repair and operate turnpike projects (as hereinbefore defined), and to issue revenue bonds of the authority, payable solely from revenues, to finance such projects. No toll road project shall be undertaken unless and until such project and the proposed location therefor have been thoroughly studied with respect to traffic, engineering, cost and financing nor unless such study shows:

(a) That public funds for construction of a free expressway are not available;

(b) that the construction of a toll expressway can be financed wholly through the investment of private funds in toll road revenue bonds; and

(c) that the project and indebtedness incurred therefor will be entirely self-liquidating through tolls and other income from operation of the project.

History: L. 1953, ch. 308, § 2; April 7.



68-2003 Kansas turnpike authority; membership; terms; qualifications; vacancies; removal, when; oath or affirmation; officers; quorum; compensation and expenses.

68-2003. Kansas turnpike authority; membership; terms; qualifications; vacancies; removal, when; oath or affirmation; officers; quorum; compensation and expenses. (a) There is hereby created a body politic and corporate to be known as the Kansas turnpike authority. The authority is hereby constituted a public instrumentality and the exercise by the authority of the powers conferred by this act in the construction, operation and maintenance of turnpike projects shall be deemed and held to be the performance of an essential governmental function.

(b) The Kansas turnpike authority shall consist of five members. Two members shall be appointed by the governor for terms of four years. The members appointed by the governor shall be residents of the state and shall each year be owners of revenue bonds issued by the Kansas turnpike authority. One member of the authority shall be the secretary of transportation. One member shall be the chairperson of the committee on transportation of the senate, and one member shall be a member of the committee on transportation of the house of representatives and shall be appointed by the speaker of the house of representatives. Any person appointed by the governor to fill a vacancy on the authority shall be appointed to serve only for the unexpired term, and a member of the authority shall be eligible for reappointment. A member of the authority may be removed by the governor for misfeasance, malfeasance or willful neglect of duty, but only after reasonable notice and a public hearing conducted in accordance with the provisions of the Kansas administrative procedure act. Each member of the authority, before entering upon the member's duties, shall take and subscribe an oath or affirmation as required by law.

(c) The authority shall elect one member as chairperson of the authority and another as vice-chairperson. The authority shall also elect a secretary-treasurer who need not be a member of the authority. The chairperson, vice-chairperson and secretary-treasurer shall serve as officers at the pleasure of the authority. Three members of the authority shall constitute a quorum and the affirmative vote of three members shall be necessary for any action taken by the authority. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority.

(d) Members of the Kansas turnpike authority attending meetings of such authority, or attending a subcommittee meeting thereof authorized by such authority, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

(e) On and after July 1, 2013, the secretary of transportation shall serve as the director of the authority. The director shall be responsible for the daily administration of the toll roads, bridges, structures and facilities constructed, maintained or operated pursuant to this act. The director or the director's designee shall have such powers as are necessary to carry out these responsibilities.

History: L. 1953, ch. 308, § 3; L. 1961, ch. 307, § 1; L. 1967, ch. 434, § 19; L. 1969, ch. 250, § 3; L. 1973, ch. 268, § 1; L. 1974, ch. 348, § 34; L. 1975, ch. 355, § 1; L. 1975, ch. 427, § 169; L. 1982, ch. 347, § 28; L. 1988, ch. 356, § 271; L. 1998, ch. 182, § 26; L. 2013, ch. 113, § 1; L. 2015, ch. 8, § 1; July 1.



68-2004 Same; general grant of powers.

68-2004. Same; general grant of powers. (a) The authority is hereby authorized and empowered to:

(1) Adopt bylaws for the regulation of its affairs and the conduct of its business;

(2) adopt an official seal and alter the same at pleasure;

(3) maintain an office at such place or places within the state as it may designate;

(4) sue and be sued in its own name, plead and be impleaded;

(5) determine the location, subject to the approval of the secretary of transportation, of each turnpike project financed under the provisions of this act, determine its design and the materials of construction, and construct, maintain, repair and operate the same;

(6) issue turnpike revenue bonds of the authority for any of its corporate purposes, payable solely from the tolls and revenues pledged for their payment, and to refund its bonds, all as provided in this act;

(7) fix and revise from time to time and charge and collect tolls for transit over each turnpike project constructed by it;

(8) adopt rules and regulations for the use of any such turnpike project, and adopt rules and regulations for traffic control on such project;

(9) acquire, hold and dispose of real and personal property in the exercise of its powers and the performance of its duties under this act;

(10) designate the locations, and establish, limit and control such points of ingress to and egress from each turnpike project as may be necessary or desirable in the judgment of the authority to insure the proper operation and maintenance of such project, and to prohibit entrance to such project from any point or points not so designated;

(11) make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this act;

(12) employ consulting engineers, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents as may be necessary in its judgment, and to fix their compensation;

(13) receive and accept from any federal agency grants for or in aid of the construction of any turnpike project, and to receive and accept aid or contributions from any source of either money, property, labor or other things of value, to be held, used and applied only for the purposes for which such grants and contributions may be made; and

(14) do all acts and things necessary or convenient to carry out the powers expressly granted in this act.

(b) Violation of any of the rules and regulations adopted under this section shall be unlawful and subject to the penalties contained in K.S.A. 8-2116 and amendments thereto.

History: L. 1953, ch. 308, § 4; L. 1975, ch. 427, §170; L. 1983, ch. 230, § 1; April 21.



68-2005 Same; incidental powers.

68-2005. Same; incidental powers. The authority shall have power to construct grade separations at intersections of any turnpike project with public highways and to change and adjust the lines and grades of such highways so as to accommodate the same to the design of such grade separation. The cost of such grade separations and any damage incurred in changing and adjusting the lines and grades of such highways shall be ascertained and paid by the authority as a part of the cost of such turnpike project.

If the authority shall find it necessary to change the location of any portion of any public highway, it shall cause the same to be reconstructed at such location as the authority shall deem most favorable and of substantially the same type and in as good condition as the original highway. The cost of such reconstruction and any damage incurred in changing the location of any such highway shall be ascertained and paid by the authority as a part of the cost of such turnpike project: Provided, The authority shall not change the location of any portion of a public highway which is a part of the state highway system without the approval of the secretary of transportation.

Any public highway affected by the construction of any turnpike project may be vacated or relocated by the authority in the manner now provided by law for the vacation or relocation of public roads, and any damages awarded on account thereof shall be paid by the authority as a part of the cost of such project.

In addition to the foregoing powers the authority and its authorized agents and employees may enter upon any lands, waters and premises in the state for the purpose of making surveys, soundings, drillings and examinations as they may deem necessary or convenient for the purposes of this act, and such entry shall not be deemed a trespass, nor shall an entry for such purposes be deemed an entry under any condemnation proceedings which may be then pending. The authority shall make reimbursement for any actual damage resulting to such lands, waters and premises as a result of such activities.

The authority shall also have power to make reasonable regulations for the installation, construction, maintenance, repair, renewal, relocation and removal of tracks, pipes, mains, conduits, cables, wires, towers, poles and other equipment and appliances (herein called "transmission facilities") of any public utility, pipeline company or pipeline operator in, on, along, over or under any turnpike project. Whenever the authority shall determine that it is necessary that any such transmission facilities which now are, or hereafter may be, located in, on, along, over or under any turnpike project, should be relocated in such turnpike project, or should be removed from such turnpike project, the owner or operator of such facilities shall relocate or remove the same in accordance with the order of the authority:Provided, however, That the cost and expenses of such relocation or removal, including the cost of installing such facilities in a new location or new locations, and the cost of any lands, or any rights or interests in lands, and any other rights, acquired to accomplish such relocation or removal, shall be ascertained and paid by the authority as a part of the cost of such turnpike project. In case of any such relocation or removal of facilities, the owner or operator of the same, their successors or assigns, may maintain and operate such facilities, with the necessary appurtenances, in the new location or new locations, for as long a period, and upon the same terms and conditions, as they had the right to maintain and operate such facilities in their former location or locations. The authority shall also have power to enter into contracts with any landowners for the construction and maintenance of underpasses and bridges under and across any turnpike project running across or through such landowner's land.

The state hereby consents to the use of all lands owned by it, including lands lying under water, which are deemed by the authority to be necessary for the construction or operation of any turnpike project.

History: L. 1953, ch. 308, § 5; L. 1975, ch. 427, §171; Aug. 15.



68-2006 Same; acquisition of property; eminent domain; plans and specifications, when.

68-2006. Same; acquisition of property; eminent domain; plans and specifications, when. The authority is hereby authorized and empowered to acquire by purchase, whenever it shall deem such purchase expedient, solely from funds provided under the authority of this act, such lands, structures, property, rights, rights-of-way, franchises, easements and other interests in lands, including lands lying under water and riparian rights, which are located within this state, as it may deem necessary or convenient for the construction and operation of any project, upon such terms and at such prices as may be considered by it to be reasonable and can be agreed upon between it and the owner thereof, and to take title thereto in the name of the state.

Whenever a reasonable price cannot be agreed upon, or whenever the owner is legally incapacitated or is absent, unknown or unable to convey valid title, the authority is hereby authorized and empowered to acquire by condemnation or by the exercise of the power of eminent domain any lands, property, rights, rights-of-way, franchises, easements and other property, including public lands, parks, playgrounds, reservations, highways or parkways, or parts thereof or rights therein, of any person, copartnership, association, railroad, public service, public utility or other corporation, municipality or political subdivision deemed necessary or convenient for the construction or the efficient operation of any project, or necessary in the restoration of public or private property damaged or destroyed. Any such proceedings shall be conducted, and the compensation to be paid shall be ascertained and paid, in the manner provided by the laws of the state then applicable which relate to condemnation or the exercise of the power of eminent domain by the secretary of transportation: Provided, however, That title to any property condemned by the authority shall immediately vest in the authority and the authority shall be entitled to the immediate possession of such property upon the deposit with the clerk of the court in which such condemnation proceedings were originated, of the total amount of the appraised price of the property and court costs and fees as provided by said laws, notwithstanding that any of the parties to such proceedings shall appeal from such appraisement. Whenever the authority shall make such deposit in connection with any condemnation proceeding, the making of said deposit shall not preclude the authority from appealing any decision rendered in such proceeding. The said clerk of the court shall hold any such deposit made by the authority until the period within which an appeal may be taken from such appraisement has expired or if an appeal is taken, until judgment has been rendered on such appeal. If the appraisement is increased or decreased as the result of an appeal, the amount of the increase or decrease shall be paid by or refunded to the authority. Title to any property acquired by the authority shall be taken in the name of the state.

If the owner, lessee or occupier of any property to be condemned shall refuse to remove his or her personal property therefrom or give up possession thereof, the authority may proceed to obtain possession in any manner now or hereafter provided by law.

With respect to any railroad property or right-of-way upon which railroad tracks are located, any powers of condemnation or of eminent domain may be exercised to acquire only an easement interest therein which shall be located either sufficiently far above or sufficiently far below the grade of any railroad track or tracks upon such railroad property so that neither the proposed project nor any part thereof, including any bridges, abutments, columns, supporting structures and appurtenances, nor any traffic upon it shall interfere in any manner with the use, operation or maintenance of the trains, tracks, works or appurtenances or other property of the railroad nor endanger the movement of the trains or traffic upon the tracks of the railroad. Prior to the institution of condemnation proceedings of such easement over or under such railroad property or right-of-way, plans and specifications of the proposed project showing compliance with the above-mentioned above or below grade requirements and showing sufficient and safe plans and specification of such overhead or undergrade structure and appurtenances shall be submitted to the railroad for examination and approval. If the railroad fails or refuses within thirty days to approve the plans and specifications so submitted, the matter shall be submitted to the state corporation commission whose decision, arrived at after due consideration in accordance with its usual procedure, shall be final as to the sufficiency and safety of such plans and specifications and as to such elevations or distances above or below the tracks. Such overhead or undergrade structure and appurtenances shall be constructed only in accordance with such plans and specifications and in accordance with such elevations or distances above or below the tracks so approved by the railroad or the state corporation commission as the case may be. A copy of the plans and specifications approved by the railroad or the state corporation commission shall be filed as an exhibit with the petition for condemnation.

History: L. 1953, ch. 308, § 6; L. 1975, ch. 427, §172; Aug. 15.



68-2007 Turnpike revenue bonds; issuance.

68-2007. Turnpike revenue bonds; issuance. The authority is hereby authorized to provide by resolution, at one time or from time to time, for the issuance of turnpike revenue bonds of the authority for the purpose of paying all or any part of the cost of any one or more turnpike projects. The principal of and the interest on such bonds shall be payable solely from the funds herein provided for such payment. The bonds of each issue shall be dated, shall bear interest at such rate not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto, shall mature at such time not exceeding 40 years from their date, as determined by the authority, and may be made redeemable before maturity, at the option of the authority, at such price and under such terms and conditions as may be fixed by the authority prior to the issuance of the bonds. The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination of the bonds and the place of payment of principal and interest, which may be at any bank or trust company within or without the state. The bonds shall be signed by the chairperson of the authority or shall bear a facsimile signature of the chairperson, and the official seal of the authority shall be impressed thereon and attested by the secretary-treasurer of the authority. Any coupons attached thereto to such bonds shall bear the facsimile signature of the chairperson of the authority. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if such officer had remained in office until such delivery. All bonds issued under the provisions of this act shall have all the qualities and incidents of negotiable instruments under the negotiable instruments law of the state. The bonds may be issued in coupon or in registered form, or both, as the authority determines, and provision may be made for the registration of any coupon bonds as to both principal and interest, for the reconversion into coupon bonds of any bonds registered as to both principal and interest, and for the interchange of registered and coupon bonds. The authority may sell such bonds in such manner and for such price as it determines will best effect the purposes of this act.

The proceeds of the bonds of each issue shall be used solely for the payment of the cost of the turnpike project or projects for which such bonds have been issued, and shall be disbursed in such manner and under such restrictions, if any, as the authority provides in the resolution authorizing the issuance of such bonds or in the trust agreement hereinafter mentioned securing the same. If the proceeds of the bonds of any issue, by error of estimates or otherwise, shall be less than such cost, additional bonds may in like manner be issued to provide the amount of such deficit, and, unless otherwise provided in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued. If the proceeds of the bonds of any issue exceed such cost, surplus shall be deposited to the credit of the sinking fund for such bonds.

Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. The authority may also provide for the replacement of any bonds which are mutilated, destroyed or lost. Bonds may be issued under the provisions of this act without obtaining the consent of any department, division, commission, board, bureau or agency of the state and without any other proceedings or the happening of any other conditions or things than those proceedings or conditions which are specifically required by this act.

History: L. 1953, ch. 308, § 7; L. 1970, ch. 64, § 81; L. 1983, ch. 49, § 89; May 12.



68-2008 Bonds payable solely from revenues; expenses.

68-2008. Bonds payable solely from revenues; expenses. Revenue bonds issued under the provisions of this act shall not be deemed to constitute a debt of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or of any such political subdivision thereof, but all such bonds shall be payable solely from the funds herein provided therefor from revenues. All such revenue bonds shall contain on the face thereof a statement to the effect that neither the state nor the authority shall be obligated to pay the same or the interest thereon except from revenues of the project or projects for which they are issued and that neither the faith and credit nor the taxing power of the state or any political subdivision thereof is pledge to the payment of the principal of or the interest on such bonds.

All expenses incurred in carrying out the provisions of this act shall be payable solely from funds provided under the authority of this act and no liability or obligation shall be incurred by the authority hereunder beyond the extent to which moneys shall have been provided under the provisions of this act.

History: L. 1953, ch. 308, § 8; April 7.



68-2009 Use and disposition of tolls and other revenues derived from projects; sinking fund.

68-2009. Use and disposition of tolls and other revenues derived from projects; sinking fund. (a) The authority is hereby authorized to fix, revise, charge and collect tolls for the use of each turnpike project and the different parts or sections thereof, and to contract with any person, partnership, association or corporation desiring the use of any part thereof, including the right-of-way adjoining the paved portion, for placing thereon telephone, telegraph, electric light or power lines, motor fuel filling stations, garages, and restaurants, or for any other purpose except for tracks for railroad or railway use, and to fix the terms, conditions, rents and rates of charges for such use. All contracts made by the authority for retail establishments or locations for retail establishments shall be made separately for each retail establishment or location for a retail establishment and sealed bids shall be asked separately on each retail establishment or each location for a retail establishment by public offering duly advertised as provided by law for the advertising for bids on state highway construction projects and each such contract shall be let by the authority in like manner as provided by law for the letting of highway construction contracts by the secretary of transportation. Such tolls shall be so fixed and adjusted in respect of the aggregate of tolls from the turnpike project or projects in connection with which the bonds of any issue shall have been issued as to provide a fund sufficient with other revenues, if any, to pay: (1) The cost of maintaining, repairing and operating such turnpike project or projects; and (2) the principal of and the interest on such bonds as the same shall become due and payable, and to create reserves for such purposes.

(b) Such tolls shall not be subject to supervision or regulation by any other commission, board, bureau or agency of the state. The tolls and all other revenues derived from the turnpike project or projects in connection with which the bonds of any issue shall have been issued, except such part thereof as may be necessary to pay such cost of maintenance, repair and operation and to provide such reserves therefor as may be provided for in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or such trust agreement in a sinking fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made; the tolls or other revenues or other moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the authority. The use and disposition of moneys to the credit of such sinking fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or such trust agreement, such sinking fund shall be a fund for all such bonds without distinction or priority of one over another.

(c) The authority shall not use toll or other revenue for any other purposes than those set forth in this section.

History: L. 1953, ch. 308, § 9; L. 1975, ch. 427, § 173; L. 1981, ch. 265, § 1; L. 2013, ch. 113, § 2; July 1.



68-2010 Trust agreement or resolution providing for bond issues; contents; expenses of.

68-2010. Trust agreement or resolution providing for bond issues; contents; expenses of. In the discretion of the authority any bonds issued under the provisions of this act may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign the tolls and other revenues to be received, but shall not convey or mortgage any turnpike project or any part thereof. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisition of property and the construction, improvement, maintenance, repair, operation and insurance of the turnpike project or projects in connection with which such bonds shall have been authorized, the rates of toll to be charged, and the custody, safeguarding and application of all moneys.

It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds or of revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the authority. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the operation of the turnpike project or projects.

History: L. 1953, ch. 308, § 10; April 7.



68-2011 Trust funds; how held and applied.

68-2011. Trust funds; how held and applied. All moneys received pursuant to the authority of this act, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this act. The resolution authorizing the bonds of any issue or the trust agreement securing such bonds shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustees of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this act and such resolution or trust agreement may provide.

History: L. 1953, ch. 308, § 11; April 7.



68-2012 Remedies of bondholders.

68-2012. Remedies of bondholders. Any holder of bonds issued under the provisions of this act or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by such trust agreement, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the state or granted hereunder or under such trust agreement or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by this act or by such trust agreement or resolution to be performed by the authority or by any officer thereof, including the fixing, charging and collecting of tolls.

History: L. 1953, ch. 308, § 12; April 7.



68-2013 Exercise of governmental function; bonds and income from projects and property exempt from taxation.

68-2013. Exercise of governmental function; bonds and income from projects and property exempt from taxation. The exercise of the powers granted by this act will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of turnpike projects by the authority will constitute the performance of essential governmental functions, the authority shall not be required to pay any taxes or assessments upon the income derived from any turnpike project or property acquired or used by the authority under the provisions of this act. Any bonds issued under the provisions of this act, their transfer and the income therefrom (including any profit made on the sale thereof) shall at all times be free from taxation within the state.

History: L. 1953, ch. 308, § 13; L. 1975, ch. 495,§ 14; July 1.



68-2014 Bonds eligible for investment.

68-2014. Bonds eligible for investment. Bonds issued by the authority under the provisions of this act are hereby made securities in which all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

History: L. 1953, ch. 308, § 14; April 7.



68-2015 Operation of projects; restoration and repair of private property; agreements with political subdivisions; annual report and audit; employees contracting with authority; penalty.

68-2015. Operation of projects; restoration and repair of private property; agreements with political subdivisions; annual report and audit; employees contracting with authority; penalty. Each turnpike project when constructed and opened to traffic shall be maintained and kept in good condition and repair by the authority. Each such project shall also be policed and operated by such force of police, toll-takers and other operating employees as the authority may in its discretion employ.

All private property damaged or destroyed in laying out and constructing said turnpike project shall be restored or repaired and placed in its original condition as nearly as practicable or adequate compensation made therefor out of funds provided under the authority of this act.

All counties, cities, towns and other political subdivisions and all public agencies and commissions of the state, notwithstanding any contrary provision of law, are hereby authorized and empowered to lease, lend, grant or convey to the authority at its request upon such terms and conditions as the proper authorities of such counties, cities, towns, political subdivisions, agencies or commissions of the state may deem reasonable and fair and without the necessity for any advertisement, order of court or other action or formality, other than the regular and formal action of the authorities concerned, any real property which may be necessary or convenient to the effectuation of the authorized purposes of the authority, including public roads and other real property already devoted to public use.

Annually, prior to the 10th day of each regular session of the legislature, the authority shall make an annual report of its activities for the preceding fiscal year to the governor. Each such report shall set forth a complete operating and financial statement covering its operations during the year. The authority shall cause an audit of its books and accounts to be made at least once in each year by certified public accountants and the cost thereof may be treated as a part of the cost of construction or operation of the project.

Any member, agent or employee of the authority who contracts with the authority or is interested, either directly or indirectly, in any contract with the authority or in the sale of any property, either real or personal, to the authority shall be punished by a fine of not more than $1,000 or by imprisonment for not more than one year, or both.

History: L. 1953, ch. 308, § 15; L. 1957, ch. 369, § 1; L. 1979, ch. 213, § 1; L. 2015, ch. 8, § 2; July 1.



68-2016 Turnpike revenue refunding bonds, when.

68-2016. Turnpike revenue refunding bonds, when. The authority is hereby authorized to provide by resolution for the issuance of turnpike revenue refunding bonds of the authority for the purpose of refunding any bonds then outstanding which shall have been issued under the provisions of this act, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and, if deemed advisable by the authority, for the additional purpose of constructing improvements, extensions, or enlargements of the turnpike project or projects in connection with which the bonds to be refunded shall have been issued. The authority is further authorized to provide by resolution for the issuance of its turnpike revenue bonds for the combined purpose of (a) refunding any bonds then outstanding which shall have been issued under the provisions of this act, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and (b) paying all or any part of the cost of any additional turnpike project or projects. The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the authority in respect of the same, shall be governed by the provisions of this act insofar as the same may be applicable.

History: L. 1953, ch. 308, § 16; April 7.



68-2017 Project to become part of state highway system after retirement of bonds; operation by secretary of transportation; continuation of tolls for other projects, when.

68-2017. Project to become part of state highway system after retirement of bonds; operation by secretary of transportation; continuation of tolls for other projects, when. Except as hereinafter provided in this section, when all bonds issued under the provisions of K.S.A. 68-2001 to 68-2020, inclusive, and acts amendatory thereof or supplemental thereto, in connection with any turnpike project and the interest thereon shall have been paid or a sufficient amount for the payment of all such bonds and the interest thereon to the maturity thereof shall have been set aside in trust for the benefit of the bondholders, such project, if then in good condition and repair, shall become a part of the state highway system and shall thereafter be maintained by the department of transportation.

The secretary of transportation, when such project becomes a part of the state highway system, shall have the same power as vested in the authority by K.S.A. 68-2009, to fix, revise, charge and collect tolls for the use of such turnpike project and to contract for the use of any part thereof and to fix the terms, conditions, rents and rates of charges for such use; and such tolls, rents and rates of charges shall be sufficient to provide enough revenue to maintain, repair, operate, regulate and police such turnpike.

The authority may, however, at any time prior thereto covenant to continue tolls for the use of such project and pledge such tolls to the payment of bonds issued under the provisions of K.S.A. 68-2001 to 68-2020, inclusive, and acts amendatory thereof or supplemental thereto, or K.S.A. 68-2030 to 68-2049, inclusive, and acts amendatory thereof or supplemental thereto, or K.S.A. 68-2044 and amendments thereto and statutes supplemental thereto, in connection with another turnpike project or projects, but any such pledge of tolls of a turnpike project to the payment of bonds issued in connection with another project or projects shall not be effectual until the principal of and the interest on the bonds issued in connection with the first and second mentioned project shall have been paid or provision made for their payment.

History: L. 1953, ch. 308, § 17; L. 1975, ch. 427,§ 174; L. 1978, ch. 275, § 1; L. 1982, ch. 280, § 1; July 1.



68-2018 Preliminary expenses of authority; surveys and studies; costs and expenses, how paid.

68-2018. Preliminary expenses of authority; surveys and studies; costs and expenses, how paid. To provide for the preliminary expenses of the authority in carrying out the provisions of this act, the legislature shall not appropriate any moneys from the state general fund, but shall appropriate such amounts as it may deem necessary, not exceeding twenty-five thousand dollars ($25,000) for any one fiscal year, from the state highway fund, which sum so appropriated by the legislature, shall be paid to the authority and simultaneously with the delivery of the bonds, the sum so paid shall be reimbursed by the authority to the state for the credit of the highway fund out of the proceeds of any bonds which may be issued by the authority under the provisions of this act.

The authority is hereby authorized and directed to make such surveys and studies of any turnpike project as may be necessary to effect the financing authorized by this act at the earliest practicable time, and for this purpose to employ such consulting engineers, traffic engineers, legal and financial experts and such other employees and agents as it may deem necessary. To effect the purpose of this act the secretary of transportation shall make available to the authority all data in the secretary's possession which may be useful to the authority in making such surveys and studies and said secretary may furnish such assistance in making investigations and in preparing designs for any turnpike project as may be agreed upon between the secretary and the authority, the cost of such surveys and expenses incurred by the secretary to be paid by the authority.

History: L. 1953, ch. 308, § 18; L. 1975, ch. 427, § 175; Aug. 15.



68-2019 Powers conferred additional and supplemental to other laws, exception.

68-2019. Powers conferred additional and supplemental to other laws, exception. The foregoing sections of this act shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other laws: Provided, however, That the issuance of turnpike revenue bonds or turnpike revenue refunding bonds under the provisions of this act need not comply with the requirements of any other law applicable to the issuance of bonds. Except as otherwise expressly provided in this section, none of the powers granted to the authority under the provisions of this act shall be subject to the supervision or regulation or require the approval or consent of any municipality or political subdivision or any commission, board, bureau, official or agency thereof or of the state.

History: L. 1953, ch. 308, § 19; April 7.



68-2020 Failure or refusal to pay toll; penalty; lien on vehicle.

68-2020. Failure or refusal to pay toll; penalty; lien on vehicle. Any person who uses any turnpike project and fails or refuses to pay toll provided therefor shall be punished by a fine of not more than one hundred dollars ($100) or by imprisonment for not more than thirty (30) days, or both, and in addition thereto the authority shall have a lien upon the vehicle driven by such person for the amount of such toll and may take and retain possession thereof until the amount of such toll and all charges in connection therewith shall have been paid.

History: L. 1953, ch. 308, § 20; April 7.



68-2021 Contracts between secretary of transportation and the authority as to preliminary project studies and investigations; terms.

68-2021. Contracts between secretary of transportation and the authority as to preliminary project studies and investigations; terms. The secretary of transportation and the Kansas turnpike authority are hereby authorized and empowered to contract with each other, by the terms of which contract or contracts the secretary may undertake: (1) To provide personnel and equipment, either of the department of transportation or consulting or contracting firms, required in making any traffic and cost studies or surveys or origin-destination studies necessary preliminary to financing by the Kansas turnpike authority of any particular toll project undertaken as authorized by law, and to do such work; and

(2) to provide personnel and equipment required, and to do any engineering, geological work, soils testing or materials testing which may be required by the Kansas turnpike authority either preliminary to the financing of any particular toll project authorized by law or which may be required after such financing and during the construction of such project. The charges for services contemplated by such project shall be made by the secretary of transportation on the basis of the total and actual cost to the department of all wages, salaries, expenses, equipment rental, damage to equipment, depreciation or other charges and expenses chargeable to the services to be rendered to the Kansas turnpike authority, except that the total amount of any credit and funds advanced hereunder shall not at any one time exceed the sum of $250,000.

History: L. 1955, ch. 305, § 1; L. 1975, ch. 427, § 176; L. 2013, ch. 113, § 3; L. 2015, ch. 8, § 3; July 1.



68-2021a Contracts between secretary of transportation and the authority; certain duplicative resources.

68-2021a. Contracts between secretary of transportation and the authority; certain duplicative resources. (a) The secretary of transportation and the Kansas turnpike authority are hereby authorized and empowered to contract with each other to provide personnel and equipment and other resources, either of the department of transportation, the Kansas turnpike authority or consulting or contracting firms for: (1) Recordkeeping, reporting, administrative, planning, engineering, legal and clerical functions; and (2) construction, operation and maintenance of turnpike projects and highways of the state.

(b) The Kansas turnpike authority shall retain its separate identity, powers and duties as an instrumentality of the state. Duplication of effort, facilities and equipment shall be minimized by the authority and the secretary of transportation in operation and maintenance of turnpikes and highways of the state. The authority and the secretary are authorized to take such action as necessary to implement this section, including the temporary transfer of personnel, property and equipment from the authority to the secretary, and the secretary to the authority, to effect contracts described in subsection (a). The integrity of the bonded indebtedness shall be maintained through the actions of the authority.

History: L. 2013, ch. 113, § 4; L. 2015, ch. 8, § 4; July 1.



68-2022 Same; reimbursement of secretary of transportation.

68-2022. Same; reimbursement of secretary of transportation. The Kansas turnpike authority is hereby authorized to contract for the services as set out in K.S.A. 68-2021, which contracts shall provide, on behalf of the Kansas turnpike authority as follows: (1) That it shall reimburse the secretary of transportation out of the proceeds of the sale of bonds for any such project or, from any other funds available for the purpose, the amount so expended by the secretary on said particular project for such services rendered prior to the sale of such turnpike revenue bonds, and (2) it shall pay to the secretary of transportation, as billed by the secretary, all charges made for such services done and rendered as a part of or necessary to the construction of such project.

History: L. 1955, ch. 305, § 2; L. 1975, ch. 427, §177; Aug. 15.



68-2023 Same; act supplemental to 68-2001 to 68-2020; effect.

68-2023. Same; act supplemental to 68-2001 to 68-2020; effect. The terms and provisions of this act shall be considered and construed to be in addition and supplemental to the terms and provisions of K.S.A. 68-2001 to 68-2020, inclusive and amendments there, and shall not be construed as amendatory thereto, but all contracts entered into by the secretary of transportation and the Kansas turnpike authority after this act takes effect which relate to the services described in K.S.A. 68-2021 and 68-2022, shall be governed solely by the provisions of this act.

History: L. 1955, ch. 305, § 3; L. 1975, ch. 427, §178; Aug. 15.



68-2024 Same; prior agreements approved.

68-2024. Same; prior agreements approved. Agreements heretofore executed by and between the state highway commission and the Kansas turnpike authority relating to services described in K.S.A. 68-2021 and 68-2022, are hereby approved.

History: L. 1955, ch. 305, § 4; April 9.



68-2025 Policing turnpike facilities; agreements with highway patrol authorized; approval by governor; terms; use of moneys.

68-2025. Policing turnpike facilities; agreements with highway patrol authorized; approval by governor; terms; use of moneys. The Kansas turnpike authority and the superintendent of the Kansas highway patrol are hereby authorized to provide by contract or agreement, as provided herein, for the policing of any toll or turnpike constructed and operated as permitted and provided by law. All such contracts or agreements shall be subject to the approval of the governor and, if made, shall provide that the total cost of said policing, including, but not limited to all salaries, expenses, uniforms, equipment, retirement benefits provided for members of the Kansas highway patrol assigned to any toll or turnpike facility, vehicles, communication equipment, training of members and other items properly chargeable as costs of said policing shall be paid by the Kansas turnpike authority. Payments to the Kansas highway patrol due under such contracts or agreements shall be made not less than monthly and amounts so paid by the Kansas turnpike authority shall be deposited in and credited to such fund as may be used for the support of the Kansas highway patrol and shall be available for its use: Provided, That payments made to provide retirement benefits shall be deposited in and credited to the state highway patrol pension fund.

History: L. 1955, ch. 304, § 1; June 30.



68-2026 Same; agreements as to personnel assigned to police facilities; cooperation.

68-2026. Same; agreements as to personnel assigned to police facilities; cooperation. Such contracts or agreements shall state the number and rank of the troopers and officers which are to be assigned to police such toll or turnpike facilities but the Kansas turnpike authority shall have the right to prescribe the number and rank of such troopers and officers required. All personnel assigned to police toll or turnpike facilities shall be subject to the control and supervision of the Kansas turnpike authority. The troopers and officers assigned to toll or turnpike facilities may cooperate with the state highway patrol in policing the various highways of the state and the members of the state highway patrol who are not assigned to toll or turnpike facilities may cooperate with the Kansas turnpike authority in policing any toll or turnpike facility.

History: L. 1955, ch. 304, § 2; June 30.



68-2027 Same; status and classification of personnel assigned to policing duties; uniforms and vehicles.

68-2027. Same; status and classification of personnel assigned to policing duties; uniforms and vehicles. Personnel assigned to such policing duties shall be classified in their duties in the same manner and in the same or similar work in the Kansas highway patrol organization and shall be so paid. All persons so assigned shall be deemed members of the state highway patrol and of the retirement and pension system of the state highway patrol and shall be subject to the provisions of article 20b of chapter 74 [*] of the Kansas Statutes Annotated and any acts amendatory thereof or supplemental thereto except that the Kansas turnpike authority shall make the necessary contributions for such pension and retirement system for the members who serve in behalf of the Kansas turnpike authority as would otherwise be required of the state of Kansas. Personnel of the state highway patrol assigned to police toll or turnpike facilities under the authority of this act shall not be considered in applying the provisions of any other law of this state limiting the number of the personnel of the state highway patrol but the personnel so assigned shall be in addition to the number of members of the state highway patrol as limited by other laws. If personnel assigned to any toll or turnpike facility is uniformed, such uniforms shall be identical to uniforms provided Kansas highway patrol personnel and their vehicles shall be marked, if marked, in the identical manner as Kansas highway patrol vehicles: Provided,Such uniforms and markings [vehicles] shall be so marked, in addition, to indicate Kansas turnpike authority assignment.

History: L. 1955, ch. 304, § 3; June 30.

* Article 20b of chapter 74 is now repealed; for new provisions, see 74-4978a to 74-4978i.



68-2028 Same; powers of policing personnel.

68-2028. Same; powers of policing personnel. All personnel so assigned and employed shall have law enforcement authority as is contemplated and provided by K.S.A. 74-20a03, and any amendments thereto.

History: L. 1955, ch. 304, § 4; L. 1957, ch. 370, § 1; June 29.



68-2029 Same; act supplemental to other laws.

68-2029. Same; act supplemental to other laws. The provisions of this act are hereby declared to be supplemental to but not amendatory to the terms and provisions of sections 68-2001 to 68-2020, both sections inclusive, of the Kansas Statutes Annotated, and articles 20a and 20c of chapter 74 of the Kansas Statutes Annotated and any amendments thereto.

History: L. 1955, ch. 304, § 5; June 30.



68-20,120 Secretary of transportation, feasibility of new toll projects; factors to be considered; funding; construction of toll project or turnpike project.

68-20,120. Secretary of transportation, feasibility of new toll projects; factors to be considered; funding; construction of toll project or turnpike project. In addition to other powers and duties granted to the secretary of transportation:

(a) (1) The secretary of transportation may study the feasibility of constructing a new toll project or turnpike project or designating existing highways or any portion of such highways as a toll project or turnpike project.

(2) The study of the feasibility of such toll project or turnpike project shall include, but not be limited to:

(A) The total cost of such project;

(B) a determination of the funding of such projects, including the use of one or a combination of public funds, private funds or toll revenues;

(C) a determination of the duration of the collection of tolls on such projects and if such projects are to become toll-free, a projected date when such projects would become toll-free; and

(D) such other data deemed necessary by the secretary for a determination of the project's feasibility.

(b) After conducting the feasibility study under subsection (a) and if such feasibility study provides a favorable result, the secretary of transportation may recommend the construction of a new toll project or turnpike project or the designation of an existing highway or any portion of such highway as a toll project or turnpike project.

History: L. 1996, ch. 192, § 1; L. 2010, ch. 156, § 22; June 3.






Article 21 DUTIES AND LIABILITIES DURING REPAIR OR IMPROVEMENTS

68-2101 Definitions.

68-2101. Definitions. As used in this act:

(a) "Secretary" means the secretary of transportation.

(b) "Highway" means a highway, road, street or alley.

(c) "Improvement" means the repair, building, rebuilding, alteration, construction or reconstruction of any highway or part thereof, or the grading or regrading of the same, or the erection, construction, building, rebuilding, or repair of any bridge or culvert on any highway.

(d) "Municipality" means a city, township or county.

(e) "Person" means any individual, firm, corporation or association.

(f) "Warning light" means a warning light which conforms to the standards set forth in the most recent edition of the manual on uniform traffic control devices for streets and highways and other standards issued or endorsed by the federal highway administrator, and as adopted by the secretary of transportation pursuant to K.S.A. 8-2003, and amendments thereto.

History: L. 1957, ch. 354, § 1; L. 1975, ch. 426, § 59; L. 1977, ch. 230, § 1; L. 2004, ch. 34, § 1; July 1.



68-2102 Contractor or municipality making improvement to place barricades and warning signs, when.

68-2102. Contractor or municipality making improvement to place barricades and warning signs, when. Every person who shall have entered into a contract to make any improvement, or any municipality which has undertaken for itself the making of any improvement, shall, where the work so undertaken requires the closing of any highway or the rendering of the same impassable or dangerous to travel while such improvement is being made, place at the intersection of all highways leading thereto, barricades and warning signs, advising the public that the highway is closed or is impassable or  dangerous to travel.

History: L. 1957, ch. 354, § 2; L. 1995, ch. 188, § 8; L. 2004, ch. 34, § 2; July 1.



68-2103 Municipality or secretary of transportation may construct detour or provide detour route, when; warning signs; contractors relieved of certain obligations.

68-2103. Municipality or secretary of transportation may construct detour or provide detour route, when; warning signs; contractors relieved of certain obligations. In all cases where any municipality or the secretary of transportation shall engage in the making of any improvement on any highway and shall not permit public use of such highway while so engaged, as authorized by K.S.A. 68-2104, and amendments thereto, such municipality or the secretary may construct a detour or establish a detour route and place suitable warning signs near thereto, advising the public of the change in such highway.

In any case where a municipality or the secretary of transportation builds or constructs such a detour, or establishes such a detour route, it shall be the sole duty of such municipality or the secretary to erect barricades and warning signs, which signs shall be located at the entrance to, and exit from, the roadways around the improvement being made, or the entrance to, or exit from, the detour route.  When a municipality or the secretary of transportation builds or constructs or provides a detour route at an improvement being made on a highway, all other persons shall be relieved of the obligations imposed by K.S.A. 68-2102, and amendments thereto, upon such other persons in connection with the erection of barricades or warning signs where the performance of the duty would result in a duplication of such barricades or warning signs.

All detours shall be clearly marked at all times, so that the traveling public may be properly advised of the course taken by such detour.

History: L. 1957, ch. 354, § 3; L. 1975, ch. 427, § 210; L. 1995, ch. 188, § 9; L. 2004, ch. 34, § 3; July 1.



68-2104 Restricted use of road being improved; traffic regulation and control; signs, signals, lights, flagmen.

68-2104. Restricted use of road being improved; traffic regulation and control; signs, signals, lights, flagmen. Any municipality or the secretary of transportation may permit public use of a highway, or portion thereof, under their respective jurisdictions, during construction or maintenance work in lieu of constructing or establishing a detour route, and such municipality or the secretary is authorized to regulate and control traffic thereon by traffic signals, traffic lights, warning lights, flagmen, signs or devices, which shall be effective at the first sign identifying the road construction zone as defined in K.S.A. 8-1458a.

History: L. 1957, ch. 354, § 4; L. 1975, ch. 427, § 211; L. 1994, ch. 220, § 11; April 21.



68-2105 Contractor's pay withheld until act complied with.

68-2105. Contractor's pay withheld until act complied with. Any person to whom has been awarded a contract for the making of any improvement as provided for in this act shall receive no pay on any estimate for work on said contract until such person has complied with the provisions of this act.

History: L. 1957, ch. 354, § 5; June 29.



68-2106 Unlawful to destroy or remove barricades, warning signs, or drive on closed hard-surfaced highway; penalty; damages.

68-2106. Unlawful to destroy or remove barricades, warning signs, or drive on closed hard-surfaced highway; penalty; damages. Any person who shall, without authority, destroy or remove any barricade, warning sign or warning light when used in accordance with the provisions of this act, or who shall drive on a hard-surfaced highway under improvement without authority from the proper officials, when said road is barricaded and suitable warning signs have been placed to advise that such road is closed to traffic, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be subject to the fines and penalties prescribed by K.S.A. 68-2107, and, in addition, said person shall be required to reimburse the contractor, municipality or secretary of transportation for any damage to the improvements or to the barricades, warning signs or lights; but nothing in this act shall be construed as prohibiting or restricting the authorities of the municipality, secretary of transportation, or federal government from having free access to the improvement at all times.

History: L. 1957, ch. 354, § 6; L. 1975, ch. 427, §212; Aug. 15.



68-2107 Same; penalties.

68-2107. Same; penalties. Any person failing, neglecting or refusing to comply with the provisions of this act, and for which a specific penalty is not provided in this act, shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than $10 nor more than $100, or imprisoned for not less than 10 days nor more than 90 days, or by both such fine and imprisonment.

History: L. 1957, ch. 354, § 7; L. 2004, ch. 34, § 4; July 1.






Article 22 HIGHWAY BEAUTIFICATION

68-2201 Short title.

68-2201. Short title. This act may be cited as the "junkyard and salvage control act."

History: L. 1967, ch. 357, § 1; May 4.



68-2202 Purposes.

68-2202. Purposes. For the purpose of promoting the public safety, health, welfare, convenience and enjoyment of public travel, to protect the public investment in public highways, and to preserve and enhance the scenic beauty of lands bordering public highways, it is hereby declared to be in the public interest, and necessary and appropriate to regulate and restrict the establishment, operation, and maintenance of junkyards in areas adjacent to highways, roads and streets within this state.

History: L. 1967, ch. 357, § 2; L. 1973, ch. 271, §1; July 1.



68-2203 Definitions.

68-2203. Definitions. (a) The term "junk" shall mean old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber debris, waste, or junked, dismantled, or wrecked automobiles, or parts thereof, iron, steel, and other old or scrap ferrous or nonferrous material.

(b) "Automobile graveyard" shall mean any establishment which is maintained, used, or operated, for storing, keeping, buying, or selling 10 or more wrecked, scrapped, ruined, dismantled or inoperative motor vehicles, but such term shall not include any location where motor vehicle bodies are placed along stream banks for purposes of bank stabilization and soil erosion control, if such placement conforms with guidelines established by the chief engineer of the division of water resources of the Kansas department of agriculture.

(c) "Junkyard" shall mean an establishment which is maintained, operated, or used for storing, keeping, buying, or selling junk, or for the maintenance or operation of an automobile graveyard, and the term shall include garbage dumps.

(d) "Interstate system" means that portion of the national system of interstate and defense highways, including city connecting links and portions of the Kansas turnpikes, located within this state, as officially designated, or as may hereafter be so designated, by the secretary, and approved by the proper federal authority as provided by law.

(e) "Primary system" means that portion of connected main highways, including city connecting links, as officially designated, or as may hereafter be so designated, by the secretary, and approved by the proper federal authority as provided by law.

(f) "Person" means any individual, firm, agency, company, association, partnership, business trust, joint stock company or corporation, including municipal corporation.

(g) "Commission" means the secretary of transportation.

(h) "Board" means the secretary of transportation.

History: L. 1967, ch. 357, § 3; L. 1973, ch. 271, § 2; L. 1975, ch. 426, § 60; L. 1978, ch. 276, § 1; L. 2004, ch. 101, § 108; July 1.



68-2204 Junkyards prohibited, when.

68-2204. Junkyards prohibited, when. No person shall establish, operate, or maintain a junkyard, any portion of which is within one thousand (1,000) feet of the nearest edge of the right-of-way of any street or highway on the interstate system or the primary system, or any portion of which is within one thousand (1,000) feet of the nearest edge of the right-of-way of any other state, county, township highway, road, or city street, except the following:

(a) Those which are screened by natural objects, plantings, fences, or other appropriate means so as not to be visible from the main traveled way of the street or highway, or otherwise removed from sight.

(b) Those located within areas which are zoned for industrial use under authority of law.

(c) Those located within unzoned industrial areas, which areas shall be determined from actual land uses and defined by rules and regulations to be adopted by the secretary of transportation.

(d) Those which are not visible from the main traveled way of a street or highway on the interstate or the primary systems, or any other state, county, township highway, road, or city street.

History: L. 1967, ch. 357, § 4; L. 1973, ch. 271, §3; L. 1975, ch. 427, § 214; L. 1976, ch. 296, § 1; July 1.



68-2205 Certificate of compliance; requirements; failure to make an original or renewal application; injunction.

68-2205. Certificate of compliance; requirements; failure to make an original or renewal application; injunction. No person shall establish, operate, or maintain a junkyard, any portion of which is within 1,000 feet of the nearest edge of the right-of-way of any street or highway on the interstate or the primary systems, or any other portion of which is within 1,000 feet of the nearest edge of the right-of-way of any other state, county, township highway, road or city street, without obtaining a certificate of compliance from the secretary of transportation, which certificates shall be issued only for junkyards not prohibited by K.S.A. 68-2204, and amendments thereto.  The secretary of transportation shall have the sole authority to issue certificates of compliance for the establishment, maintenance and operation of junkyards within the limits defined herein, except that an initial application for a certificate of compliance must show that such junkyards were approved by a local governing body if such approval is required by the local governing body. The secretary of transportation shall charge an annual fee of $50 payable on or before January 1. Anyone establishing a junkyard after July 1 of any year shall pay a fee of $25 for the remaining portion of the year. No city or county governing body shall be required to pay any fees provided for herein.  All licenses issued under this section shall expire on January 1 following the date of issue.  A certificate of compliance may be renewed from year to year upon paying to the secretary of transportation the sum of $50 in advance for such renewal.

Any person who shall willfully or intentionally refuse to make an original application or renewal application, or to pay the annual certificate of compliance fee, as prescribed in this act, shall be deemed delinquent on and after February 16 of any year, or in cases where business is established after the first of the year such person shall be deemed delinquent on and after 45 days after establishment of the business and shall be assessed a penalty fee by the secretary of transportation of $1 per day for each day such person continues to do business until the application is made and the fees have been paid.  After such time it shall be unlawful for the owner, or any person, to operate the junkyard.  Proceeds from such fees shall be deposited with the state treasurer in the state highway fund and be subject to disbursement as provided by law to defray the expenses of administering the provisions of this act.  Whenever any person required to be certified under this act fails to make application with the secretary of transportation, or to pay the certificate of compliance fee when due, or continues to do business when the secretary of transportation has denied, suspended or revoked such application or certificate of compliance, the secretary of transportation may file an action to enjoin such person from operating in violation of this act.

History: L. 1967, ch. 357, § 5; L. 1968, ch. 154, § 1; L. 1972, ch. 250, § 1; L. 1973, ch. 271, § 4; L. 1976, ch. 296, § 2; L. 1987, ch. 263, § 1; Jan. 1, 1988.



68-2206 Requirements as to screening.

68-2206. Requirements as to screening. The secretary of transportation shall have the authority to adopt rules or regulations governing the location, planting, construction and maintenance, including the materials used in screening or fencing required by this act. Any plantings, fencing or other screening facilities located on public land or easements shall be public property.

History: L. 1967, ch. 357, § 6; L. 1975, ch. 426, §61; Aug. 15.



68-2207 Junkyards lawfully in existence.

68-2207. Junkyards lawfully in existence. Any junkyard which was lawfully in existence on May 4, 1967, and duly certified in the subsequent year and which is within 1,000 feet of the nearest edge of the right-of-way and visible from the main traveled way of any street or highway on the interstate or the primary systems and any junkyard within 1,000 feet of the nearest edge of the right-of-way and visible from the main traveled way of any other state, county, township highway, road or city street, and which is not located as specified in subsection (b) or (c) of K.S.A. 68-2204, and amendments thereto, shall be screened, if feasible and if federal funds are available, by the secretary of transportation at locations on the highway right-of-way or in areas acquired for such purposes outside the right-of-way so as not to be visible from the main traveled way of such highway.

History: L. 1967, ch. 357, § 7; L. 1973, ch. 271, §5; L. 1975, ch. 427, § 215; L. 1987, ch. 263, § 2; Jan. 1, 1988.



68-2208 Acquisition of land, when.

68-2208. Acquisition of land, when. When the secretary of transportation determines that the topography of the land adjoining the highway, road or street will not permit adequate screening of any junkyard lawfully in existence, or the screening of such a junkyard would not be economically feasible, the secretary shall have the authority to acquire by gift, purchase, exchange, or condemnation, such interests in lands as may be necessary to secure the relocation, removal or disposal of the junkyards; and to pay for the costs of relocation, removal, or disposal, thereof. When the secretary determines that it is in the best interest of the state the secretary may acquire such lands, or interests in lands, as may be necessary to provide adequate screening of such junkyards.

History: L. 1967, ch. 357, § 8; L. 1973, ch. 271, §6; L. 1975, ch. 427, § 216; Aug. 15.



68-2209 Nuisances.

68-2209. Nuisances. Any junkyard which comes into existence after the effective date of this act, or was being maintained in violation of law on the effective date of this act, or after said date is altered, changed or enlarged so as not to conform to this act, and which is not made to conform to the act by the owner or operator thereof or is operated or maintained in violation of this act is declared to be a public and private nuisance.

History: L. 1967, ch. 357, § 9; L. 1973, ch. 271, §7; July 1.



68-2210 Interpretation.

68-2210. Interpretation. Nothing in this act shall be construed to abrogate or affect the provisions of any lawful ordinance, regulation or resolution, which are more restrictive than the provisions of this act.

History: L. 1967, ch. 357, § 10; May 4.



68-2211 Agreements with the United States authorized.

68-2211. Agreements with the United States authorized. The secretary of transportation is hereby authorized to enter into agreements with the United States secretary of commerce as provided by title 23, United States code, relating to the control of junkyards in areas adjacent to the interstate and the primary systems, and to take action in the name of the state to comply with the terms of any such agreement.

History: L. 1967, ch. 357, § 11; L. 1975, ch. 427, §217; Aug. 15.



68-2212 State salvage board abolished; transfer of powers, duties and functions to secretary of transportation; provisions for transition and continuity.

68-2212. State salvage board abolished; transfer of powers, duties and functions to secretary of transportation; provisions for transition and continuity. (a) The state salvage board is hereby abolished. All of the powers, duties and functions of the state salvage board are hereby transferred to and conferred and imposed upon the secretary of transportation. The secretary of transportation shall be the successor in every way to the powers, duties and functions of the state salvage board in which the same were vested prior to August 15, 1975. The secretary of transportation shall be a continuation of the state salvage board, and every act performed under the authority of the secretary of transportation shall be deemed to have the same force and effect as if performed by the state salvage board in which such functions were vested prior to August 15, 1975.

(b) On and after August 15, 1975, whenever the state salvage board, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary of transportation.

(c) All rules or regulations of the state salvage board in existence on August 15, 1975, shall continue to be effective and shall be deemed to be the rules or regulations of the secretary of transportation, until revised, amended, repealed or nullified pursuant to law.

History: L. 1967, ch. 357, § 12; L. 1974, ch. 348, §35; L. 1974, ch. 277, § 1; L. 1975, ch. 426, § 62; Aug. 15.



68-2213 Denial, suspension or revocation of certificate of compliance; hearing; judicial review.

68-2213. Denial, suspension or revocation of certificate of compliance; hearing; judicial review. The secretary of transportation may deny the application of any person for a certificate of compliance under this act and may suspend or revoke a certificate of compliance issued or refuse to issue a renewal thereof. Orders under this section, and proceedings thereon, are subject to the provisions of the Kansas administrative procedure act and are subject to review in accordance with the Kansas judicial review act.

History: L. 1967, ch. 357, § 13; L. 1973, ch. 271, § 8; L. 1975, ch. 427, § 218; L. 1986, ch. 318, § 126; L. 1987, ch. 263, § 3; L. 1988, ch. 356, § 272; L. 2010, ch. 17, § 175; July 1.



68-2214 Severability.

68-2214. Severability. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1967, ch. 357, § 14; May 4.



68-2215 Unlawful junkyard maintenance; penalty.

68-2215. Unlawful junkyard maintenance; penalty. Unlawful junkyard maintenance is intentional operation or maintenance of a junkyard in violation of article 22 of chapter 68 of Kansas Statutes Annotated, and amendments thereto.

Unlawful junkyard maintenance is a class C misdemeanor.

History: L. 1968, ch. 154, § 2; L. 1973, ch. 271,§ 9; July 1.



68-2231 Declaration of policy.

68-2231. Declaration of policy. The legislature hereby finds and declares: (a) That outdoor advertising is a legitimate, commercial use of private property adjacent to streets, roads and highways, where such commercial use does not conflict with the lawfully designated use of surrounding property;

(b) that the erection and maintenance of outdoor advertising billboards, signs, displays, and devices in areas adjacent to interstate highways and primary highways should be regulated in order to protect the public investment in such highways, to promote the recreational value of public travel, to preserve natural beauty and to promote the reasonable, orderly and effective display of outdoor advertising;

(c) that outdoor advertising is an integral part of the business and marketing function, and an established segment of the national economy, and should be allowed to operate in business areas, or areas where other commercial use of land is not prohibited, so long as such operation is not in conflict with lawfully imposed restrictions on the use of such areas; and

(d) that the regulatory standards set forth in K.S.A. 68-2234 are consistent with customary use in this state and will properly and adequately carry out each and all of the purposes of this act; and that more severe restrictions should be imposed only when necessary to protect the lawful objectives and purposes of the people of this state or of any community of people therein.

History: L. 1972, ch. 251, § 1; L. 1973, ch. 272,§ 1; July 1.



68-2232 Definitions.

68-2232. Definitions. As used in this act the following words and phrases shall have the meanings respectively ascribed to them herein: (a) "Adjacent area" "controlled area" means an area which is adjacent to the right-of-way on any interstate or primary highway and is visible from the main traveled way.

(b) "Business area" means any part of an adjacent area, except areas adjacent to scenic byways, designated by the secretary of transportation, which is:

(1) Zoned for industrial or commercial activities under the authority of any law or by a local zoning authority; or

(2) an unzoned commercial or industrial area as herein defined.

(c) "Center line of the highway" means a line equidistant from the edges of the median separating the main traveled ways on a divided highway, or the center line of the main traveled way on a nondivided highway.

(d) "Commercial or industrial activities" means, for the purpose of establishing unzoned commercial or industrial areas, those activities generally recognized as commercial or industrial by local zoning authorities in this state, but excludes the following activities:

(1) Outdoor advertising structures;

(2) agricultural, forestry, ranching, grazing, farming and related activities, including, but not limited to, wayside fresh produce stands;

(3) transient or temporary activities;

(4) activities not visible from the traffic lanes of the main traveled way;

(5) activities more than 660 feet from the nearest edge of a highway right-of-way;

(6) activities conducted in a building principally used as a residence;

(7) railroad tracks and minor sidings;

(8) on-premise or on-property signs as provided for in subsection (c) of K.S.A. 68-2233, and amendments thereto, if the on-premise or on-property sign is the only part of the commercial or industrial activity that is visible from the main traveled way;

(9) any outdoor advertising activity or any other business or commercial activity carried on in connection with an outdoor advertising activity; and

(10) illegal junkyards as provided for in K.S.A. 68-2201 through 68-2215, and amendments thereto, and junkyards lawfully in existence pursuant to K.S.A. 68-2207, and amendments thereto.

(e) "Comprehensive zoning" means zoning by local zoning authorities of each parcel of land under the jurisdiction of the local zoning authority placed in a zoning classification pursuant to a comprehensive plan or reserved for future classification.

(f) "Department" means the Kansas department of transportation.

(g) "Erect" means to construct, build, raise, assemble, place, affix, attach, create, paint, draw or in any other way bring into being or establish, but it shall not include any of the foregoing activities when performed as an incident to the change of advertising message or customary maintenance or repair of a sign structure.

(h) "Freeway" means any primary highway which is a divided arterial highway with four or more lanes available for through traffic with full control of access and grade separation at intersections.

(i) "Highway" means a highway as defined by K.S.A. 8-1424, and amendments thereto. For the purpose of this act, a highway shall be considered a highway when the project for improvement and final alignment has been approved by the appropriate authorities.

(j) "Interstate highway" means any highway at any time officially designated as a part of the national system of interstate and defense highways by the secretary of transportation and approved by the appropriate authority of the federal government.

(k) "Local zoning authority" means an incorporated city or a county which is authorized by law to zone areas within its jurisdiction and which has an active zoning authority.

(l) "Main traveled way" means the traveled way of a highway on which through traffic is carried. On a divided highway, the traveled way of each of the separate roadways for traffic in opposite directions is a main traveled way, but such term does not include such facilities as frontage roads, turning roadways or parking areas.

(m) "Maintain" means to keep in a state of continuing existence. A sign must remain substantially the same as it was when permitted on the effective date of compliance with state law. Customary maintenance of a sign includes only change of message, replacing electrical wiring and bulbs, painting of the face and structure, clearing of vegetation on the parcel the sign is located, reinforcing the structure and repairing the apron or catwalks or any addition or enhancements to safety equipment on structures including safety cables, railings and other modifications necessary to meet current safety standards. An increase in dimension, a change in dimension, any change in location, increase in height or the addition of lighting does not constitute customary maintenance. Additional maintenance activities, other than customary maintenance, require a new sign permit.

(n) "Primary highway" means any highway, other than an interstate highway, that was part of the federal-aid primary system in existence on June 1, 1991, and any highway which is not on such system but which is on the national highway system.

(o) "Safety rest area" means an area or site established and maintained within or adjacent to the highway right-of-way, which area is under public supervision or control and for the convenience of the traveling public.

(p) "Sign" or "outdoor advertising device" means any outdoor sign structure, display, light, device, notice, bulletin, figure, painting, drawing, message, placard, poster, billboard, vehicle or other thing which is designed, intended or used to advertise or inform, any part of the advertising or informative contents which is visible from any place on the main traveled way or any portion of an interstate or primary highway.

(q) "Sign facing" means and includes a sign display or displays at the same location and facing the same direction.

(r) "Sign display" means a single panel or part of the sign, including trim and background, which contains a message or messages.

(s) "Sign structure" means and includes all components of the sign, which may include poles, bracings, lateral supports, vehicles, displays and other materials of every kind and nature used to support a facing or facings on which advertising is placed.

(t) "Traveled way" means the portion of a roadway for the movement of vehicles, exclusive of shoulders and auxiliary lanes.

(u) "Unzoned commercial or industrial area" means an area which is not zoned by state or local law, regulation or ordinance, which is within 660 feet of the nearest edge of the right-of-way of the controlled area, and on which there is located one or more permanent structures devoted to a commercial or industrial activity or on which a commercial or industrial activity is actually conducted, whether or not a permanent structure is located thereon, which meets all the requirements specified in subsection (h) of K.S.A. 68-2234, and amendments thereto.

(v) "Visible" means capable of being seen without visual aid by a person of normal visual acuity.

(w) "Zoned commercial or industrial areas" means those areas which are comprehensively zoned for business, industry, commerce or trade pursuant to a state or local zoning ordinance or resolution or an area which is zoned for business, industry, commerce or trade pursuant to a state or local zoning ordinance or regulation. Local zoning action must be taken pursuant to the state's zoning enabling statute or constitutional authority in accordance therewith. Zoning which is not part of comprehensive zoning or which is created primarily to permit advertising devices or structures shall not be recognized as valid zoning for purposes of the Kansas highway advertising control act and the rules and regulations promulgated thereunder, unless there actually exists a commercial or industrial activity as defined under subsection (d) of K.S.A. 68-2232, and amendments thereto.

(x) "Secretary" means the secretary of transportation.

(y) "Vegetation control" means a program authorized hereunder, providing for the control of vegetation on state rights-of-way which shall be of benefit to the state as well as providing assistance to sign owners. Vegetation control is recognized as part of the maintenance of the state's highway right-of-way as it relates to safety and other highway operations. The secretary shall adopt policies and procedures for the creation of a vegetation control program within 12 months of the effective date of this act.

History: L. 1972, ch. 251, § 2; L. 1975, ch. 33, § 10; L. 1975, ch. 427, § 219; L. 2000, ch. 44, § 1; L. 2006, ch. 141, § 1; July 1.



68-2233 Erection or maintenance of signs in adjacent area prohibited, exceptions.

68-2233. Erection or maintenance of signs in adjacent area prohibited, exceptions. After March 31, 1972, and subject to the provisions of K.S.A. 68-2237, and amendments thereto, no sign shall be erected or maintained in an adjacent area, except the following: (a) Directional and official signs, including, but not limited to, signs pertaining to natural wonders, scenic or historical attractions, churches or rural businesses, which are required or authorized by law and which shall conform to rules and regulations promulgated by the secretary consistent with national policy, except that no such sign or notice shall be erected until an approved sign application and permit is obtained as provided for in K.S.A. 68-2236, and amendments thereto. Directional and official signs shall be required to obtain a license but such signs are exempt from payment of the fees required under subsection (c) of K.S.A. 68-2236, and amendments thereto;

(b) signs advertising the sale or lease of property upon which they are located;

(c) on-premise signs advertising activities conducted on the property on which they are located, including, without limiting the generality of the foregoing, goods grown, produced, sold, stored, manufactured, processed or mined thereon; services rendered thereon; and entertainment provided thereon;

(d) nonconforming signs or advertising devices lawfully in existence on March 31, 1972, or deemed to be nonconforming, provided that no such sign shall be maintained without a license as provided for in K.S.A. 68-2236, and amendments thereto;

(e) conforming signs or advertising devices erected in business areas and which comply with the provisions of K.S.A. 68-2234, and amendments thereto. No such sign or advertising device shall be erected until a permit is obtained as provided in K.S.A. 68-2236, and amendments thereto;

(f) conforming signs or advertising devices legally erected after March 31, 1972, which no longer comply with spacing, size or zoning requirements of K.S.A. 68-2234, and amendments thereto, because of a change in the law, provided that no such sign shall be maintained without a license as required by K.S.A. 68-2236, and amendments thereto. Such signs shall be considered legal conforming signs with grandfather status;

(g) in addition to the limitations contained in this section, in order to further the purposes to promote the reasonable, orderly and effective display of outdoor advertising devices along highways adjacent to scenic and historical areas, while protecting the public investment in these highways and promoting safety and recreational value of public travel and to preserve natural beauty, no advertising sign, except as permitted under subsections (a), (b) or (c) shall be erected adjacent to any highway which is either:

(1) A scenic highway or scenic byway designated by the secretary;

(2) within 1,000 feet of the boundary line of a Kansas state park, a national park, a state or national wildlife refuge;

(3) within 500 feet of any of the following: Public park, garden, recreation area, forest preserve, church, school, any public museum or historical monument, any safety rest or recreation area which is publicly owned, controlled and maintained pursuant to 23 U.S.C. § 319 or any sanitary or other facility for the accommodation of the motorist which is publicly owned, controlled and maintained pursuant to 23 U.S.C. § 319; or

(4) within 500 feet of any strip of land, an interest in which has been acquired by the state of Kansas for the restoration, preservation or enhancement of scenic beauty and which is publicly controlled and maintained pursuant to 23 U.S.C. § 319.

History: L. 1972, ch. 251, § 3; L. 1975, ch. 427, § 220; L. 2006, ch. 141, § 2; July 1.



68-2234 Highway advertising control; sign standards; zoning requirements.

68-2234. Highway advertising control; sign standards; zoning requirements. After March 31, 1972, and subject to the provisions of K.S.A. 68-2233, and amendments thereto, and to subsection (f), signs which are to be erected in a business area shall comply with the following standards: (a) General. Signs shall not be erected or maintained which:

(1) Imitate or resemble any official traffic sign, signal or device; or

(2) are erected or maintained upon trees or painted or drawn upon rocks or other natural features.

(b) Configuration and size. (1) Signs shall not be erected with sign faces which exceed 30 feet in height, 60 feet in length or 900 square feet in area, per facing, including border, trim and embellishments, but not including base or apron, supports, and other structural members;

(2) the maximum size limitations shall apply to each sign facing;

(3) two sign displays not exceeding 450 square feet each may be erected in a facing, side by side or "double decked," and double-faced, back-to-back or V-type signs shall be permitted and shall be treated as one structure with a maximum area of 900 square feet permitted for each side or facing. To be classified as "back-to-back" there must not be more than 15 feet between structures or faces, to allow for crossbracing;

(4) the area of any sign structure shall be measured by the smallest square, rectangle, circle or combination thereof which will encompass the area of the sign display or displays;

(5) the height of any portion of the sign structure, excluding cutouts or extensions, as measured vertically from the adjacent edge of the road grade of the main traveled way shall not exceed 50 feet;

(6) cutouts or extensions shall be permitted on legal conforming signs at a size not to exceed 30% of the size of the main display area, with a maximum extension of five feet along the top edge, two feet along the sides and 11/2 feet along the bottom of the main display area. Cutouts or extensions shall not be permitted where the configuration and size requirements of this subsection will be exceeded.

(c) Spacing. (1) Signs shall conform to all applicable building codes and ordinances of the city, county or state, whichever is applicable by reason of the locations of the signs;

(2) signs shall not be erected or maintained in such a manner as to obscure or otherwise physically interfere with an official traffic sign, signal or device or to obstruct or physically interfere with a driver's view of approaching, merging or intersecting traffic;

(3) except for official and on-premise signs, as defined in 23 U.S.C. § 131(c) and as provided for in K.S.A. 68-2233, and amendments thereto, any signs or sign structures visible from any primary highway without fully controlled access:

(A) Shall not be spaced less than 300 feet apart outside of incorporated cities;

(B) shall not be spaced less than 200 feet apart within incorporated cities;

(4) any signs or sign structures visible from any interstate highway or freeway with fully controlled access:

(A) Shall not be spaced less than 500 feet apart, except for official and on-premise signs, as defined in 23 U.S.C. § 131(c), and as provided in K.S.A. 68-2233, and amendments thereto;

(B) outside the corporate limits of cities, shall not be located within 500 feet of an interchange, feeder, intersection at grade, safety rest area or information center regardless of whether the main traveled way is within or outside the city limits. The 500 feet spacing shall be measured from the point at which the pavement widens and the direction of measurement shall be along the edge of pavement away from the interchange, collector, intersection at grade, safety rest area or information center. In those interchanges where a quadrant does not have a ramp, the 500 feet for the quadrant at the edge of the intersection is located at the edge of the intersection;

(5) the minimum distance between two signs prescribed by paragraphs (3) and (4) of this subsection shall be measured along the nearest edge of the pavement between points directly opposite the signs along the same side of the highway. Such minimum distance shall not apply to signs described by subsection (a), (b) or (c) of K.S.A. 68-2233, and amendments thereto, nor shall such signs be counted or be used in measuring distances for the purpose of determining compliance with the spacing requirements of this subsection;

(6) the minimum distances between two signs prescribed by paragraphs (3) and (4) of this subsection shall not apply where such signs are separated by a building, structure, roadway or other obstruction which prevents a view of both signs at the same time by traffic proceedings on any one highway; and

(7) nothing in this subsection shall be construed as preventing the erection of double-faced, back-to-back or V-type signs with a maximum of two sign displays per sign facing, as permitted by subsection (b). Nothing in this subsection shall prevent the owner of a single face sign to change the position of the sign face to a different or opposite direction of traffic flow so long as an additional face or additional square feet are not added to the sign structure. No such change may be affected until approval is granted by the department.

(d) Lighting. (1) Signs shall not be erected which contain, include or are illuminated by any flashing, intermittent, revolving or moving light, except those giving public service information such as, but not limited to, time, date, temperature, weather or news; steadily burning lights in configuration of letters or pictures are not prohibited;

(2) signs shall not be erected or maintained which are not effectively shielded so as to prevent beams or rays of light from being directed at any portion of the traveled way of any interstate or primary highway and are of such intensity or brilliance as to cause glare or to impair the vision of the driver of any motor vehicle or to otherwise interfere with any driver's operation of a motor vehicle; and

(3) signs shall not be erected or maintained which are so illuminated that they obscure any official traffic sign, device or signal, or imitate or may be confused with any official traffic sign, device or signal.

(e) Automatic changeable facing signs. (1) Automatic changeable facing signs shall be permitted within adjacent or controlled areas under the following conditions:

(A) The sign does not contain or display flashing, intermittent or moving lights, including animated or scrolling advertising;

(B) the changeable facing remains in a fixed position for at least eight seconds;

(C) if a message is changed electronically, it must be accomplished within an interval of two seconds or less;

(D) the sign is not placed within 1,000 feet of another automatic changeable facing sign on the same side of the highway, with the distance being measured along the nearest edge of the pavement and between points directly opposite the signs along each side of the highway;

(E) if the sign is a legal conforming structure it may be modified to an automatic changeable facing sign upon compliance with these standards and approval by the department. A nonconforming structure shall not be modified to create an automatic changeable facing sign;

(F) if the sign contains a default design that will freeze the sign in one position if a malfunction occurs; and

(G) if the sign application meets all other permitting requirements.

(2) The outdoor advertising license shall be revoked for failure to comply with any provision in this subsection.

(f) Application to local zoning authorities. Nothing in article 22 of chapter 68 of Kansas Statutes Annotated, and amendments thereto, shall be construed as prohibiting a local zoning authority from controlling the erection, maintenance, size, spacing and lighting of signs in all areas within its jurisdiction by adopting standards which may be consistent with, or more or less restrictive than the highway advertising control act, and amendments thereto, except that along interstate highways, the size and spacing requirements of subsections (b) and (c) of K.S.A. 68-2234, and amendments thereto, shall be met. The standards adopted by a local zoning authority shall include the regulation of size, of lighting and of spacing of all such signs and shall restrict the erection of new signs, other than signs described by subsections (a), (b) and (c) of K.S.A. 68-2233, and amendments thereto, to zoned commercial or industrial areas.

(g) Prohibition against zoning to permit outdoor advertising. Zoning action which is not part of comprehensive zoning and is created primarily to permit outdoor advertising structures, is not recognized as zoning for purposes of this act.

(h) Unzoned commercial or industrial area qualifications for signs.

(1) To qualify an area as unzoned commercial or industrial for the purpose of outdoor advertising control, one commercial or industrial activity shall meet all of the following criteria prior to submitting an outdoor advertising permit application:

(A) The activity shall maintain all necessary business licenses as may be required by applicable state, county or local law or ordinances;

(B) the property used for the activity shall be listed for ad valorem taxes with the county and municipal taxing authorities as required by law;

(C) the activity shall be served by utilities, power, telephone, water and sewer or septic and well;

(D) the activity shall have direct or indirect vehicular access;

(E) the activity must be visible from, and located within 660 feet of the nearest edge of the right-of-way of the controlled route;

(F) the commercial or industrial activity must be in operation for a period of 12 months prior to the date of submitting an application for an outdoor advertising permit and license;

(G) the activity shall be in operation for at least nine months per year; and

(H) the owner or employee shall be present at the site for 20 hours per week;

(2) the unzoned area shall include areas on both sides of any two-lane highway, but shall be limited to land on the same side as the commercial or industrial activity on any highway with four or more traffic lanes. All measurements shall begin from the outer edges of regularly used buildings, parking lots, storage or processing areas of the commercial or industrial activity, not from the property line of the activity and shall be along the nearest edge of the main traveled way of the controlled route. The proposed sign location must be within 600 feet of the commercial or industrial activity.

History: L. 1972, ch. 251, § 4; L. 1973, ch. 272, § 2; L. 1981, ch. 266, § 1; L. 2006, ch. 141, § 3; July 1.



68-2235 Agreements with secretary of U.S. department of transportation.

68-2235. Agreements with secretary of U.S. department of transportation. The secretary of transportation is hereby authorized to enter into an agreement with the secretary of the department of transportation of the United States government for the purpose of controlling outdoor advertising in areas adjacent to the interstate and federal-aid primary highway systems or the national highway system in accordance with 23 U.S.C. § 131 (b), 23 U.S.C. § 104 and 23 C.F.R. part 750.

History: L. 1972, ch. 251, § 5; L. 1975, ch. 427, § 221; L. 2006, ch. 141, § 4; July 1.



68-2236 Licenses and permits; fees.

68-2236. Licenses and permits; fees. (a) Unless otherwise provided in this section, no person, firm or corporation shall construct, erect, operate, use or maintain any advertising signs, displays or devices in this state without first obtaining a sign permit and a sign license from the department. Sign permits shall not be issued until a sign permit application has been submitted to and approved by the department. Signs measuring eight square feet or less with a message advertising the existence, meeting dates and location of nonprofit, religious, civic or educational organizations shall not be required to obtain a sign permit or a license. Signs as described in subsections (b) and (c) of K.S.A. 68-2233, and amendments thereto, shall not be required to obtain  a sign permit or a license.

(b) Sign permit application. From and after June 30, 2006, no signs, displays or devices except as described in subsection (a) shall be erected without first applying for a sign permit from the department. Sign applications shall be submitted on forms provided by the department. Incomplete applications shall be denied. A nonrefundable processing fee of $250 shall be submitted with each permit application for new directional and official signs as identified in subsection (a) of K.S.A. 68-2233, and amendments thereto, whether or not they advertise nonprofit organizations or businesses. A nonrefundable processing fee of $250 shall be submitted with each permit application for new conforming signs identified in subsection (e) of K.S.A. 68-2233, and amendments thereto. The department shall approve the sign permit application within 60 days after receiving the application from the applicant only if the application for the new sign permit complies with the provisions of this act. Upon the approval of a sign permit application, the applicant will be granted a sign permit and a sign license as described in subsection (c) and shall erect the sign described in the application within 180 days from the date of the granting of the sign permit. Failure to obtain a permit and erect the sign described in the application within 180 days of the date of the granting of the permit, shall render the permit and license null and void. Extensions may be granted by the department if they are requested by the applicant in writing prior to the 180 day deadline. All signs, displays or devices erected during the 180 day period and any extensions granted shall comply with all information submitted in the sign permit application. Providing false information on the sign application shall be sufficient grounds to deny or revoke the application or permit.

(c) Sign permits; sign license. (1) From and after June 30, 2006, no sign, display or advertising device except signs advertising nonprofit organizations or nonprofit businesses as described in subsection (a) shall be erected without first obtaining a sign permit from the department. No sign permit shall be issued without an approved current sign permit application as described in subsection (b);

(2) a sign license shall be issued along with a sign permit and such license shall be valid for a period of two years from the date it was issued unless revoked for noncompliance with this act. Before the expiration of a sign license, the sign owner shall be required to renew the license. Biennial license renewal fees for a sign structure shall be determined by the size of the advertising per sign structure. Biennial license renewal fees for sign structures are as follows:

Fee  Per sign structure

$20    0 square feet to 32 square feet

$75    33 square feet to 300 square feet

$150    301 square feet or more

License fees will be phased in over a two-year time period for signs listed in the department's sign inventory database as of December 31, 2006. Owners of signs so identified shall be required to pay 50% of their total fees on or before their anniversary date in 2007 and 50% in 2008. Sign owners shall be required to pay the full fee in 2009 and thereafter. Sign owners who erect signs after December 31, 2006, shall be required to pay the entire fees as described in this section;

(3) each license shall be transferable and shall be valid for a period of two years from the last day of the month the license was first granted as long as the sign is maintained and if the sign is not changed as to location, size or lighting. Within 60 days prior to the expiration date of the license, the department will provide the sign owner with a license renewal form for each sign requiring a license. Sign owners shall be required to complete the renewal form and submit the renewal fee as required in this section. A late fee of $50 shall be assessed for each sign renewal license form received 30 days after the expiration of the license. Where applicable, any advertising sign display or device not having a current permit and a current license on file shall be in violation of this act and shall be subject to removal with the cost assessed to the sign owner after the sign owner has been given 30 days notice;

(4) if outdoor advertising is under construction and the department determines that a permit and license has not been issued for the advertising sign display or device, the department may require that all work on the advertising display or device cease until the owner of the outdoor advertising obtains a sign permit and a license.

(d) Existing signs; unlisted signs; license; fees. (1) On or before December 31, 2007, sign owners with existing signs that have been assigned a sign identification number as part of the department's sign inventory database as of June 30, 2006, will be issued a sign license for each sign. The department will issue a license for each sign currently in its inventory and for each other sign submitted by a sign owner on or before December 31, 2006, providing that the sign complies with this act. Sign owners shall be required to submit documentation for all signs not currently listed in the department's sign inventory database as of June 30, 2006. Sign owners will not be assessed a processing fee for signs which are listed in the department's sign inventory database as of June 30, 2006, nor will they be assessed a processing fee for signs submitted to the department on or before December 31, 2006. Any sign discovered after December 31, 2006, and not listed in the department's sign inventory database shall be considered unauthorized and illegal and shall be removed at the expense of the sign owner;

(2) within 30 days prior to the stated anniversary date, the department will provide sign owners with a license renewal form for each licensed sign. Sign owners shall be required to complete the renewal form for each sign as required in subsection (c). The department will renew the license for each existing sign upon receipt of the completed renewal form and the required fees on or before the stated anniversary date. A license shall be valid for two years from the stated anniversary date. A late fee shall be assessed for each license renewal form received after the stated anniversary date. Where applicable, any existing sign not having a current license, as identified in the department's sign database, shall be in violation of this act and shall be subject to removal with the costs assessed to the sign owner after the sign owner has been given a 30-day notice.

(e) From and after March 31, 1972, all signs, or the structures on which they are displayed, shall have stated thereon the name of the owner thereof.

(f) The secretary shall remit all moneys received by or for the secretary under the provisions of this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway fund.

History: L. 1972, ch. 251, § 6; L. 1973, ch. 272, § 3; L. 1975, ch. 427, § 222; L. 2006, ch. 141, § 5; July 1.



68-2237 Nonconforming signs.

68-2237. Nonconforming signs. (a) Any sign lawfully in existence along the interstate system or the federal aid primary system which is not located in a business area and which is not in conformity with the provisions of this act shall not be required to be removed until March 31, 1974. Any other sign which is lawfully erected but which does not conform to this act by reason of a highway being made a part of the federal aid primary or interstate highway system subsequent to March 31, 1972, shall not be required to be removed until the end of the fifth year after it becomes nonconforming.

(b) Notwithstanding any other provisions of this act, the standards prescribed by this act concerning the size, lighting or spacing of signs permitted in business areas shall apply only to those signs erected subsequent to March 31, 1972.

History: L. 1972, ch. 251, § 7; March 31.



68-2238 Compensation for removal of signs.

68-2238. Compensation for removal of signs. (a) From and after March 31, 1972, just compensation shall be paid upon the removal of any of the following signs which are not then in conformity with the provisions of this act:

(1) Signs lawfully in existence prior to March 31, 1972; and

(2) Signs lawfully existing or lawfully erected on or after March 31, 1972.

(b) Just compensation shall be paid for the taking: (1) From the owner of such sign, all right, title and interest in and to such sign, and his leasehold related thereto; and (2) from the owner of the real property on which such sign is located immediately prior to its removal, the right to erect and maintain signs thereon, other than those signs described in subsections (a), (b) and (c) of K.S.A. 68-2233; and full compensation therefor shall be included in the amounts paid to the respective owners.

History: L. 1972, ch. 251, § 8; March 31.



68-2239 Same; condemnation proceedings; claim and action for compensation.

68-2239. Same; condemnation proceedings; claim and action for compensation. The secretary of transportation may purchase or otherwise contract for or institute condemnation proceedings pursuant to K.S.A. 26-501 et seq. for the purpose of the removal of the signs described in K.S.A. 68-2238. If the secretary does not institute such condemnation proceedings prior to the removal of such signs, and such signs are removed by the owner upon the written request of the secretary, the person or persons entitled to compensation may file a claim for compensation within one hundred eighty (180) days after removal is completed. Such compensation shall be paid upon presentation to the secretary of such information as the secretary may reasonably require. If the secretary of transportation and a claimant do not reach agreement on the amount of compensation payable to such claimant in respect to any removal within one hundred twenty (120) days after the filing of such claim, the claimant may institute a civil action in district court to have such compensation determined.

Such action may be commenced in the county where the sign and land are located, in the claimant's county of residence or in Shawnee county, but it must be commenced not later than one (1) year after the filing with the secretary of such claim for compensation.

History: L. 1972, ch. 251, § 9; L. 1975, ch. 427,§ 223; Aug. 15.



68-2240 Removal of nonconforming signs; notice; right to appeal; cost of removing.

68-2240. Removal of nonconforming signs; notice; right to appeal; cost of removing. (a) Any advertising structure erected or maintained adjacent to the right-of-way of the interstate or primary highway system after the effective date of this act as determined by K.S.A. 68-2231 through 68-2244, and amendments thereto, in violation of the provisions of this section or rules and regulations adopted by the secretary, or maintained without a permit for construction and a current license shall be considered illegal and shall be subject to removal. The department or its agent shall give 60-days notice by certified mail to the owner of the illegal sign and the landowner, if different from the sign owner, except that the department shall give 10-days notice to the owner of unlawful portable outdoor advertising located on vehicles or stands to remove such advertising structure or make it comply with the provisions of this act. Such notice shall contain a statement that the sign owner has the right to appeal the removal of such sign in accordance with the Kansas administrative procedure act and may appeal that decision to the district court. If such owner is unknown or cannot be reasonably ascertained, the department shall conclude that the advertiser shown on the sign is the owner of the sign. Unless the sign owner appeals in accordance with the provisions of subsection (e), the department or its agents shall have the right to remove the illegal advertising structure, at the expense of the owner, if the owner fails to remove the advertising structure or to make it comply with the provisions of this act within the required period cited in this section. If no appeal by the sign owner has been filed, after giving a 10-day notice to the sign owner and landowner, the department or its agents may enter upon private property for the purpose of removing the illegal advertising structure prohibited by this act or by the rules and regulations adopted by the secretary without civil or criminal liability. The cost of removing the advertising structure, whether by the department or its agents, shall be assessed against the owner of the illegal structure.

(b) A sign owner is prohibited from repairing and erecting a legal, non-conforming sign which sustains damage in excess of 60% of its replacement cost. This prohibition includes signs which have been damaged or destroyed by natural causes. An exception is made for those signs which were destroyed by vandalism or other criminal or tortious acts.

(c) A sign is considered a new sign and requires a new sign license if the sign is abandoned, left blank or remains dilapidated for a period of 12 months. Signs faces displaying public service announcements or displaying a "for rent" notice will not be considered abandoned.

(d) Any person, firm, corporation or association, placing, erecting or maintaining advertising structures, signs, displays or devices along the interstate system or primary system in violation of this act or rules and regulations adopted by the secretary shall not be recognized as advertisement for outdoor purposes and therefore constitutes a public nuisance subject to removal as provided by law.

(e) Right to Appeal. (1) Sign owners who are notified under subsection (a) to remove a sign determined to be in noncompliance of this act may appeal such order to the secretary of transportation. Hearings under this paragraph shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(2) Any party aggrieved by the order of the secretary may appeal such order to the district court in accordance with the provisions of the Kansas judicial review act.

History: L. 1972, ch. 251, § 10; L. 1975, ch. 427, § 224; L. 2006, ch. 141, § 6; L. 2010, ch. 17, § 176; July 1.



68-2241 Acceptance of federal funds.

68-2241. Acceptance of federal funds. The secretary of transportation may accept any allotment of funds by the United States, or any agency thereof, appropriated to carry out the purposes of section 131 of title 23 of the United States code, and any amendments thereto. The secretary shall take such steps as may be necessary from time to time to obtain from the United States, or the appropriate agency thereof, funds allotted and appropriated pursuant to said section 131 for the purpose of paying the federal government's seventy-five percent (75%) share of the just compensation to be paid to sign owners and owners of real property under the terms of subsection (g) of said section 131 and K.S.A. 68-2238 and K.S.A. 68-2239.

The secretary is authorized to use any funds appropriated to or received by the secretary for matching federal funds or for other lawful purposes of this act.

History: L. 1972, ch. 251, § 11; L. 1975, ch. 427,§ 225; Aug. 15.



68-2242 Removal of signs subject to availability of federal funds.

68-2242. Removal of signs subject to availability of federal funds.    Notwithstanding any other provision of this act, no sign shall be removed or subject to removal if the federal share of the just compensation to be paid upon removal of such sign is not available to make such payment.

History: L. 1972, ch. 251, § 12; March 31.



68-2243 Citation of act.

68-2243. Citation of act. The provisions of K.S.A. 68-2231 through 68-2244, and amendments thereto, and K.S.A. 2015 Supp. 68-2245, and amendments thereto, shall be known and may be cited as the highway advertising control act.

History: L. 1972, ch. 251, § 13; L. 2006, ch. 141, § 7; July 1.



68-2244 Removal of nonconforming signs; local zoning authority; compensation for removal.

68-2244. Removal of nonconforming signs; local zoning authority; compensation for removal. From and after July 1, 1981, any outdoor advertising signs lawfully erected prior to November 6, 1978, which do not conform to the standards adopted by local zoning authorities as authorized by K.S.A. 68-2234, as amended, may be subject to removal, upon request of the local zoning authority, by the secretary of transportation in the manner provided by the highway advertising control act of 1972.  In the event that action by a local zoning authority forces the removal of any such signs for which any person or persons are entitled to just compensation under subsection (g) of section 131 of title 23 of the United States Code and not subject to compensation under K.S.A. 68-2238, the local zoning authority shall be responsible for payment of the non-federal share of such just compensation and for payment of incidental administrative expenses incurred by the secretary of transportation for the removal of such signs.

History: L. 1981, ch. 266, § 2; July 1.



68-2245 Rules and regulations.

68-2245. Rules and regulations. The secretary of transportation is hereby authorized to adopt such rules, regulations or internal policies the secretary deems necessary for the purpose of carrying out the provisions of this act including the adoption of rules and regulations or internal policies regulating the use of new technology in outdoor advertising as allowed under federal regulations for federal-aid primary highways as of June 1, 1991, and all highways designated as part of the national highway system by the national highway system designation act of 1995 and those highways subsequently designated.

History: L. 2006, ch. 141, § 8; July 1.



68-2255 Sexually-oriented business highway signs; prohibited in certain areas; restrictions; penalties.

68-2255. Sexually-oriented business highway signs; prohibited in certain areas; restrictions; penalties. (a) As used in this section:

(1) "Adult cabaret" means a nightclub, bar, restaurant or similar commercial establishment which regularly features:

(A) Persons who appear in a state of nudity or semi-nudity;

(B) live performances which are characterized by the exposure of specified anatomical areas or by specified sexual activities; or

(C) films, motion pictures, video cassettes, slides or other photographic reproductions which are characterized by the depiction or description of specified sexual activities or specified anatomical areas;

(2) "nudity" or a "state of nudity" means the showing of the human male or female genitals, pubic area, vulva, anus, anal cleft or cleavage with less than a fully opaque covering, the showing of the female breast with less than a fully opaque covering of any part of the nipple or the showing of the covered male genitals in a discernibly turgid state;

(3) "semi-nudity" means a state of dress in which opaque clothing fails to cover the genitals, anus, anal cleft or cleavage, pubic area, vulva, nipple and areola of the female breast below a horizontal line across the top of the areola at its highest point. Semi-nudity shall include the entire lower portion of the female breast, but shall not include any portion of the cleavage of the human female breast exhibited by wearing apparel provided the areola is not exposed in whole or part;

(4) "sexually-oriented business" means any business which offers its patrons goods of which a substantial portion are sexually-oriented materials. Any business where more than 10% of display space is used for sexually-oriented materials shall be presumed to be a sexually-oriented business;

(5) "sexually-oriented materials" means any textual, pictorial or three dimensional material that depicts nudity, sexual conduct, sexual excitement or sadomasochistic abuse in a way which is patently offensive to the average person applying contemporary adult community standards with respect to what is suitable for minors;

(6) "sign" or "outdoor advertising" means any outdoor sign, display, device, notice, bulletin, figure, painting, drawing, message, placard, poster, billboard or other thing which is designed, intended or used to advertise or inform, any part of the advertising or informative contents of which is located within an adjacent area, and is visible from the state highway.

(b) No sign or other outdoor advertising, for an adult cabaret or sexually-oriented business shall be located within one mile of any state highway except if such business is located within one mile of a state highway then the business may display a maximum of two exterior signs on the premises of the business, consisting of one identification sign and one sign solely giving notice that the premises are off limits to minors. The identification sign shall be no more than 40 square feet in size and shall include no more than the following information: Name, street address, telephone number and operating hours of the business.

(c) Signs existing at the time of the effective date of this act, which did not conform to the requirements of this section, and amendments thereto, may be allowed to continue as a nonconforming use, but should be made to conform within three years from July 1, 2006.

(d) Any owner of such a business who violates the provisions of this section shall be guilty of a class C misdemeanor. Each week a violation of this section continues to exist shall constitute a separate offense.

(e) This section is designed to protect the following public policy interests of this state, including, but not limited to:

(1) To mitigate the adverse secondary effects of sexually-oriented businesses; (2) to improve traffic safety; (3) to limit harm to minors; and (4) to reduce the sale of sexual relations, crime, juvenile delinquency, deterioration in property values and lethargy in neighborhood improvement efforts.

(f) The attorney general shall represent the state in all actions and proceedings arising from this section, and amendments thereto. All costs incurred by the attorney general to defend or prosecute this section, including payment of all court costs, civil judgments and, if necessary, any attorneys fees, shall be paid from the state general fund.

History: L. 2006, ch. 140, § 1; L. 2013, ch. 120, § 42; July 1.






Article 23 EXPRESS HIGHWAYS AND FREEWAYS

68-2301 Express highways and freeways; establishment of system; location; construction; transfer of funds to state highway fund; financing; allocation and programming of funds, priorities; feasibility studies of designating portions of system as toll roads.

68-2301. Express highways and freeways; establishment of system; location; construction; transfer of funds to state highway fund; financing; allocation and programming of funds, priorities; feasibility studies of designating portions of system as toll roads. (a) In order to provide for the construction of modern express highways and freeways to link the principal population centers of the state with the major express highways and freeways in this and other states, facilitate vehicular traffic in the areas to be served, remove many of the present handicaps and hazards on the congested highways in the state and promote the agricultural and industrial development of the state, the secretary of transportation is hereby authorized, empowered and directed to establish and construct a state system of modern express highways and freeways. The express highways and freeways within said system shall be constructed pursuant to the criteria established in subsection (b) of this section and shall be located by the secretary of transportation within the following corridors:

(1) Commencing in the vicinity of the intersection of U.S. highway 54 and the Kansas-Oklahoma border, thence proceeding in a northeasterly and easterly direction, within a corridor including and generally delineated by said U.S. highway 54, to the vicinity of the point in Butler county where said U.S. highway 54 and state highway 96 divide; thence proceeding in an easterly and southeasterly direction, generally described by said highway 96, to the vicinity of the juncture of state highway 96 and state highway 39; thence in a southeasterly direction, within a corridor including and generally delineated by state highway 96, U.S. highway 160 and state highway 57, to the Kansas-Missouri border;

(2) Commencing in the vicinity of the intersection of interstate highway 70 and U.S. highway 183, near the city of Hays in Ellis county; thence in a southeasterly direction to the general vicinity of the intersection of the east city limits of the city of Great Bend in Barton county and state highway 96; thence in an easterly and southeasterly direction, within a corridor including and generally delineated by state highway 96, to the vicinity of the juncture of state highway 96 and U.S. highway 54 in Sedgwick county;

(3) Commencing in the vicinity of the intersection of the north city limits of the city of Hutchinson in Reno county and state highway 61; thence in a northeasterly direction, within a corridor including and generally delineated by state highway 61, to a point near the south city limits of the city of McPherson in McPherson county;

(4) Commencing in the vicinity of the intersection of U.S. highway 75 and the Kansas-Nebraska border; thence in a southerly direction, within a corridor including and generally delineated by U.S. highway 75, to a point near the intersection of said U.S. highway 75 and the proposed right-of-way for interstate highway 35, in the vicinity of the Osage-Coffey county line;

(5) Commencing in the vicinity of the intersection of U.S. highway 36 and the Kansas-Missouri border; thence in a westerly direction, within a corridor including and generally delineated by U.S. highway 36, to a point near the intersection of U.S. highways 36 and 81; thence in a southerly direction to a point in the vicinity of the intersection of said U.S. highway 81 and interstate highway 70;

(6) Commencing in the vicinity of the intersection of the city limits of the city of Atchison in Atchison county and state highway 7; thence in a southerly direction to the vicinity of the intersection of state highway 7 and interstate highway 35, near the city of Olathe in Johnson county;

(7) Commencing in the vicinity of the intersection of U.S. highway 69 and interstate highway 435; thence in a southerly direction, within a corridor including and generally delineated by U.S. highway 69, to the Kansas-Oklahoma border;

(8) Commencing in the vicinity of the city of Lawrence in Douglas county; thence in a southerly direction within a corridor which includes the areas between U.S. highways 75, 59 and 169, to the Kansas-Oklahoma border in the general vicinity of a point approximately between the cities of Caney and Coffeyville in Montgomery county; and

(9) Commencing in the vicinity of the intersection of the city limits of the city of Lawrence in Douglas county and state highway 10; thence in an easterly direction, within a corridor including and generally delineated by state highway 10, to the vicinity of the intersection of interstate highway 35 and U.S. highways 50 and 56 in the city of Merriam in Johnson county.

(b) All of the moneys deposited in the state freeway fund created in K.S.A. 79-3425, and amendments thereto, except moneys accruing to such fund as a result of the interest or earnings from the investment of moneys in the state freeway fund or in the state freeway construction fund, as provided in subsection (d) of K.S.A. 68-2311, and amendments thereto, shall be subject to transfer to the state highway fund, as provided by K.S.A. 79-3425, and amendments thereto. After any such transfer, and subject to the provisions of K.S.A. 68-2311, and amendments thereto, the moneys remaining in the state freeway fund shall be expended by the secretary of transportation for: The construction, reconstruction, improvement and maintenance of the state system of express highways and freeways established in subsection (a) of this section; for the retirement of highway bonds and highway refunding bonds issued under the provisions of this act; and for the purpose of making payments to the Kansas turnpike authority pursuant to the provisions of K.S.A. 68-2096, and amendments thereto, except that such payments shall not be made from the interest or earnings from the investment of moneys in the state freeway construction fund, as provided in K.S.A. 68-2311, and amendments thereto. Moneys in the state freeway fund may be transferred to the state highway fund and may be expended from such fund for:

(1) The construction of state highways within the corridors designated in subsection (a) and approved by the secretary of transportation prior to the effective date of this act;

(2) the construction of bypass routes not exceeding five miles in length; and

(3) the reconstruction, improvement  and maintenance of state highways, whether or not such highways are within the corridors designated in subsection (a). Such reconstruction, improvement and maintenance shall be according to need as determined by priorities assigned to such state highways by the secretary of transportation in accordance with established standards and criteria.

The allocation and programming of funds within the state system in each fiscal year shall be according to need, as determined by a schedule of priorities assigned to segments of the existing highways which generally delineate the corridors of said state system of express highways and freeways. The secretary of transportation shall determine the length of each such segment in establishing said priorities, and the schedule of priorities shall be updated every four years on the basis of current criteria at that time. Immediately after the effective date of this act, the secretary of transportation shall evaluate the schedule of priorities and, where necessary, reestablish such schedule in accordance with the following standards and criteria: Except where it is specifically provided by law that any of the highways to be constructed within the corridors designated in subsection (a) shall be constructed so as to include multiple lanes in each direction on roadways separated by a median, barrier or other center division, all highways constructed within the state system of modern express highways and freeways after the effective date of this act may be constructed either with multiple lanes in each direction on roadways separated by a median, barrier or other center division or may be constructed with two lanes on a single roadway. Whenever the secretary of transportation deems it necessary and appropriate for the safety of vehicular traffic, such highways shall be designed and constructed to include controlled access, passing lanes, expanded shoulder width, long-sight distances, grade separations at intersections with other roads and highways and railroads. Nothing herein shall be construed as abrogating, limiting or otherwise affecting the construction of any highway for which bids for the construction thereof have been solicited and received prior to the effective date of this act, nor shall the foregoing be construed as precluding the secretary of transportation, whenever the secretary deems it feasible and appropriate, from acquiring right-of-way sufficient to accommodate the eventual construction of multiple-lane divided highways within any corridor designated in subsection (a).

(c) In constructing or reconstructing the state system of modern express highways and freeways established in this section, the secretary shall evaluate from time to time the feasibility of designating a portion or portions of any of the modern express highways and freeways within the system as a toll road. If the secretary shall determine that the designation of any such portion as a toll road is feasible, based on the projected traffic, engineering, cost and financing of the proposed toll road and a determination that adequate public funds for construction of such toll road are not available and that the construction of such toll road can be financed entirely through proceeds of the bonds issued pursuant to this act, the secretary shall submit to the legislature a recommendation that such portion be constructed as a toll road. The recommendation, together with any supporting information deemed necessary by the secretary, may be submitted with or as a part of the annual report required of the secretary in K.S.A. 68-2315. Nothing in this subsection shall be construed as abrogating, limiting or otherwise affecting any obligations or duties imposed upon the secretary of transportation under this section with respect to the construction, reconstruction, improvement and maintenance of the state system of modern express highways and freeways, including without limitation location studies, engineering, right-of-way acquisition and public hearings, nor shall it affect in any way the allocation, programming or priority of funds therefor.

History: L. 1969, ch. 462, § 18; L. 1972, ch. 252, § 12; L. 1974, ch. 276, § 8; L. 1975, ch. 357, § 1; L. 1975, ch. 427, §226; L. 1979, ch. 323, § 8; L. 1989, ch. 209, § 30; July 1.



68-2302 Same; definitions.

68-2302. Same; definitions. As used in this act, the following words and terms shall have the meanings respectively ascribed to them herein:

(a) "Commission" shall mean the secretary of transportation.

(b) "Highway projects" shall mean the express highways and freeways which are within the system of modern express highways and freeways established and constructed pursuant to K.S.A. 68-2301, and any amendments thereto.

(c) "Bonds" or "highway bonds" shall mean the highway bonds authorized under the provisions of this act.

(d) "State freeway fund" shall mean the state freeway fund created in K.S.A. 79-3425, and any amendments thereto.

History: L. 1972, ch. 252, § 1; L. 1975, ch. 426, §64; Aug. 15.



68-2303 Same; powers of secretary of transportation.

68-2303. Same; powers of secretary of transportation. The secretary of transportation is hereby authorized and empowered to: (a) Issue highway bonds of the state of Kansas, payable solely from revenues accruing to the state freeway fund and pledged to their payment, for the purpose of providing funds for the construction, reconstruction and improvement of the highway projects in the state, to refund such bonds, and to pay all expenses incidental to the authorization and issuance of said bonds, including without limitation the acquisition of right-of-way, employment of financial advisors, engineers, attorneys and such other professional services as the secretary deems necessary to carry out the provisions of this act, all as provided in this act;

(b) Make and enter into all contracts and agreements necessary or incidental to the performance of the secretary's duties and the execution of the secretary's powers under this act, including without limitation all contracts and agreements necessary to cooperate with the federal highway administration of the United States department of transportation, or with other federal agencies, and to do and perform all other acts required to obtain benefits under the terms and provisions of title 23 of the United States code or any other federal legislation amendatory thereof or supplementary thereto; and

(c) Do all acts and things necessary or convenient to carry out the powers expressly granted in this act.

History: L. 1972, ch. 252, § 2; L. 1975, ch. 427, §227; Aug. 15.



68-2304 Express highways and freeways; issuance of highway bonds by secretary of transportation; purpose; amounts and limitations; payment of principal and interest; maximum rate of interest and period of maturity; redemption, conditions of sales; amortization; execution; signatures, form; negotiability; notice of sale; bidding conditions and procedure; replacement; issuance; disposition of proceeds; state freeway construction fund, creation, purpose.

68-2304. Express highways and freeways; issuance of highway bonds by secretary of transportation; purpose; amounts and limitations; payment of principal and interest; maximum rate of interest and period of maturity; redemption, conditions of sales; amortization; execution; signatures, form; negotiability; notice of sale; bidding conditions and procedure; replacement; issuance; disposition of proceeds; state freeway construction fund, creation, purpose. The secretary of transportation is hereby authorized to provide by one or more resolutions for the issuance of highway bonds of the state of Kansas, in the amounts and with the limitations provided in this section, for the purpose of providing funds for the construction, improvement and reconstruction of any one or more highway projects in an aggregate principal amount not exceeding $320,000,000, but the annual principal amount of such bonds issued in any fiscal year shall not exceed $40,000,000, except that whenever bonds are issued in any fiscal year in an amount less than that permitted in such fiscal year, bonds in an amount not to exceed the difference between the amount of the bonds actually issued and the amount of the bonds permitted to be issued in such fiscal year may be issued in any subsequent fiscal year in addition to the amount of bonds permitted to be issued in that fiscal year. The principal of and the interest on such bonds shall be payable solely from the state freeway fund. The bonds of each issue shall be dated, shall bear interest at a rate not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto, shall mature not more than 30 years from their date, as provided by the secretary of transportation, and may be made redeemable before maturity, at the option of the secretary, at such price and under such terms and conditions fixed by the secretary prior to the issuance of the bonds. Such bonds shall not be sold for any amount less than par and accrued interest. Such bonds shall be fully amortized over the thirty-year period. The secretary shall determine the form and the manner of execution of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination of the bonds and the place of payment of principal and interest, which shall be at a member bank or trust company of the federal reserve system or with one or more banks in the state of Kansas, or both. The bonds shall be signed by the secretary of transportation or bear the secretary's facsimile signature, and the official seal shall be impressed thereon, and any coupons thereon shall bear the facsimile signature of the secretary. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes, the same as if such officer had remained in office until such delivery. All bonds issued under the provisions of this act shall have all the qualities and incidents of negotiable instruments under the negotiable instruments law of the state. The bonds may be issued in coupon or in registered form, or both, as the secretary determines, and provision may be made for the registration of any coupon bonds as to both principal and interest, for the reconversion into coupon bonds of any bonds registered as to both principal and interest and for the interchange of registered and coupon bonds. The resolution authorizing the issuance of any such bonds may contain such other provisions as the secretary of transportation deems reasonable and proper for the security of the holders of the bonds. All bonds authorized to be issued by the secretary under this act shall be sold at public sale with sealed bids. Notice of such sale shall be given once by publication in the Kansas register, but such sale also shall be advertised in such financial publications as the secretary deems necessary. Such notice in the Kansas register shall be published not less than 10 days nor more than 30 days before such sale and shall contain the following information: (a) The date, time and place at which written, sealed bids will be received and considered for the sale of such bonds for cash; (b) the date of issue, total par value and denomination of the bonds being sold; (c) the minimum amount which will be accepted as a bid; (d) the dates and amounts of maturities of such bond issues; (e) the maximum rate of interest and the maximum acceptable difference between the highest and the lowest rates of interest; (f) the dates on which interest on such bonds are due and payable; (g) the place where and the approximate date on which the bonds being sold will be delivered to the purchaser; and (h) a statement that a good faith deposit in the form of a certified or cashier's check in the amount of 2% of the total par value of the bonds being sold shall accompany each bid.

Prospective purchasers shall submit written, sealed bids for such bonds, and each bid shall be accompanied by a certified or cashier's check for 2% of the total par value of the bonds being sold. In case any purchaser, whose bid is accepted, fails to carry out their contract, the deposit shall be forfeited to the secretary of transportation as full and liquidated damages. The sealed bids shall be opened publicly and only at the time and place specified in the notice; and at the time and place specified, the bonds shall be sold to the highest and best bidder, who shall be that bidder specifying the lowest net average annual interest rate; however, any or all bids may be rejected. No bonds shall be delivered to any purchaser until a certified or cashier's check in the amount of the bid is placed in the possession and custody of the secretary or secretary's assigns.

The secretary of transportation also may provide for the replacement of any bonds which are mutilated, destroyed or lost. Bonds may be issued under the provisions of this act without obtaining the consent of any department, division, commission, board, bureau or agency of the state and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by this act.

The proceeds from the sale of the highway bonds authorized to be issued under this act shall be paid into the state treasury to the credit of a state freeway construction fund, which fund is hereby created, and the moneys paid into such fund are hereby appropriated for the purpose of providing funds for the construction, reconstruction and improvement of highway projects in the state, subject to the provisions of K.S.A. 68-2306 and 68-2311, and amendments thereto.

History: L. 1972, ch. 252, § 3; L. 1975, ch. 427, § 228; L. 1976, ch. 297, § 1; L. 1981, ch. 324, § 21; L. 1983, ch. 49, § 94; May 12.



68-2305 Same; no debt incurred nor faith and credit of state or political subdivisions pledged by issuance of bonds.

68-2305. Same; no debt incurred nor faith and credit of state or political subdivisions pledged by issuance of bonds. Bonds issued under the provisions of this act shall not be deemed to constitute a debt of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or of any such political subdivision thereof, but all such bonds shall be payable solely from revenues accruing to the state freeway fund and pledged for their payment. All such bonds shall contain on the face thereof a statement to the effect that neither the state nor the commission shall be obligated to pay the same or the interest thereon except from moneys accruing to the state freeway fund pledged to the payment of such bonds, and that the faith and credit of the state are not pledged to the payment of the principal of or the interest on such bonds.

History: L. 1972, ch. 252, § 4; Feb. 22.



68-2306 Same; annual expenditures from freeway fund and freeway construction fund; purposes; computation of amounts; payments constitute lien and claim on freeway fund.

68-2306. Same; annual expenditures from freeway fund and freeway construction fund; purposes; computation of amounts; payments constitute lien and claim on freeway fund. The secretary of transportation is hereby authorized and empowered, in the manner provided by law, to withdraw in each year from the state freeway fund and the state freeway construction fund, upon duly executed order or voucher of said secretary to the state director of accounts and reports, such amount or amounts as shall be required in such year for paying the interest on all highway bonds or highway refunding bonds issued by the secretary under this act; for retiring such bonds by their maturity or maturities; for creating reserves for such purposes; for paying the premium, if any, on a specified aggregate principal amount of such bonds which would be payable in such year if such principal amount of bonds were to be redeemed prior to their maturity or maturities; for doing any of the acts authorized by K.S.A. 68-2311; and for paying any administrative or other expenses incurred in carrying out the powers granted by this act.

The method of computing the amount or amounts which will be required in each such year to provide for paying the interest on and retiring such bonds by their maturity or maturities, creating reserves for such purposes and paying any administrative or other expenses shall be determined as provided in the resolution of the secretary authorizing the issuance of the bonds.

The payments provided to be made in any year pursuant to the provisions of this section from the state freeway fund shall be a first lien and claim on the state freeway fund.

History: L. 1972, ch. 252, § 5; L. 1975, ch. 427, §229; Aug. 15.



68-2307 Same; revenue refunding bonds; purpose; conditions of issuance, investment of proceeds, when, conditions.

68-2307. Same; revenue refunding bonds; purpose; conditions of issuance, investment of proceeds, when, conditions. The secretary of transportation is hereby authorized to provide by resolution for the issuance of revenue refunding bonds of the secretary of transportation for the purpose of refunding any bonds then outstanding which shall have been issued under the provisions of this act, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and, if deemed advisable by the secretary, for the additional purpose of providing funds for the construction, reconstruction and improvement of highway projects in the state. The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the secretary in respect of the same, shall be governed by the provisions of this act insofar as the same may be made applicable. Pending the application of the proceeds of such highway refunding bonds, with any other available funds, to the payment of the principal, accrued interest and premium of the bonds being refunded and, if so provided or permitted in the resolution authorizing the issuance of such highway refunding bonds, to the payment of any interest on such refunding bonds, the secretary may invest such proceeds in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America which shall mature, or which shall be subject to redemption by the holder thereof at the option of such holder, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended.

History: L. 1972, ch. 252, § 6; L. 1975, ch. 427, §230; Aug. 15.



68-2308 Same; rights of bondholders.

68-2308. Same; rights of bondholders. The resolution authorizing the issuance of highway bonds under the provisions of this act may provide that a specified number of holders of such bonds, or any of the coupons appertaining thereto, either at law or in equity, by suit, action, mandamus or other proceedings, may protect and enforce any and all rights under the laws of the state or granted hereunder or under the resolution or resolutions authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by this act or by such resolution to be performed by the secretary of transportation or by any officer thereof or of the state, including the application of moneys in the state freeway fund to the payment of the principal, interest and redemption premiums on bonds issued under this act.

History: L. 1972, ch. 252, § 7; L. 1975, ch. 427, §231; Aug. 15.



68-2309 Same; interest and income from bonds exempt from taxation, exception.

68-2309. Same; interest and income from bonds exempt from taxation, exception. The exercise of the powers granted by this act will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity and for the improvement of their health and living conditions; and as the construction, improvement and reconstruction of highway projects in the state will constitute the performance of essential governmental functions, all bonds issued pursuant to the provisions of this act, and all income or interest therefrom, at all times shall be exempt from all state taxes.

History: L. 1972, ch. 252, § 8; L. 2010, ch. 44, § 29; July 1.



68-2310 Same; bonds deemed securities; acquisition and deposit.

68-2310. Same; bonds deemed securities; acquisition and deposit. Bonds issued by the secretary of transportation under the provisions of this act are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, savings and loan associations, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law.

History: L. 1972, ch. 252, § 9; L. 1975, ch. 427, §232; Aug. 15.



68-2311 Express highways and freeways; management and investment of moneys in freeway fund and freeway construction fund; standards and limitations; powers and duties of secretary of transportation and pooled money investment board.

68-2311. Express highways and freeways; management and investment of moneys in freeway fund and freeway construction fund; standards and limitations; powers and duties of secretary of transportation and pooled money investment board. (a) All moneys received pursuant to the authority of this act, whether as proceeds from the sale of bonds or as payments from the state freeway fund, shall be deemed to be trust funds to be held and applied solely as provided in this act.  The secretary of transportation shall have the responsibility for the management of the state freeway fund and the state freeway construction fund. Within the limitations provided by this section, the pooled money investment board shall invest and reinvest moneys in the funds and shall acquire, retain, manage, including the exercise of any voting rights, and dispose of investments of the funds, except that moneys in the state freeway construction fund may be invested only in direct obligations of, or obligations the principal of and interest on which are unconditionally guaranteed by, the United States of America or in interest-bearing time deposits in any commercial bank located in Kansas, or, if the board determines that it is impossible to deposit such moneys in such time deposits, in repurchase agreements of less than 30 days' duration with a Kansas bank or with a primary government securities dealer which reports to the market reports division of the federal reserve bank of New York for direct obligations of, or obligations that are insured as to principal and interest by, the United States government or any agency thereof.  In investing or reinvesting moneys in the funds, and in acquiring, retaining, managing and disposing of investments of the funds, there shall be exercised the judgment and care under the circumstances then prevailing, which persons of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital.  Within the limitations of the foregoing standard and subject to subsection (c), there may be acquired, retained, managed and disposed of as investments of the funds every kind of investment which persons of prudence, discretion and intelligence acquire, retain, manage and dispose of for their own account, with the objective of all such investments being to make the moneys in such fund as productive as possible, except that no funds may be invested in the common stock of any foreign or domestic corporation. Nothing in this subsection shall be deemed to require the disposition of any common stock in which funds were invested prior to the effective date of this act.

(b) Subject to the standards, objectives and restrictions set forth in subsection (a), the pooled money investment board shall formulate policies for the investment and reinvestment of moneys in the state freeway fund and the state freeway construction fund and the acquisition, retention, management and disposition of investments of these funds.  From time to time, the pooled money investment board shall review any policies so adopted and make such changes therein as it deems necessary.

(c) Notwithstanding any of the provisions of subsection (a) or any policies adopted pursuant to subsection (b) to the contrary, the pooled money investment board shall invest only those moneys which are not obligated to be expended within the immediately ensuing six-month period pursuant to contract or for debt service requirements pursuant to the provisions of this act.

(d) The pooled money investment board may enter into contracts with one or more financial advisors whom the board determines to be qualified, whereby the financial advisors undertake to perform the functions specified in subsection (a) to the extent provided in the contract.  Performance of functions under contract so entered into shall be paid for out of the gross interest or other income of the investments with respect to which the functions are performed, and the net interest or other income of the investments after that payment shall be considered income of the state freeway fund.  The pooled money investment board shall require a financial advisor contracted with to give a fidelity bond in such sum as may be fixed by law or, if not so fixed, as may be fixed by the board, with corporate surety authorized to do business in this state.

(e) In the acquisition or disposition of securities, the pooled money investment board may rely on the written legal opinion of a reputable and nationally recognized bond attorney or attorneys, or the written legal opinion of the attorney of the financial advisors.

(f) Except as provided in subsection (d) and this subsection the custody of money and securities of the funds shall remain with the state treasurer, except that the pooled money investment board may arrange for the custody of such money and securities as it considers advisable with a member bank of the federal reserve system, or with one or more banks in the state of Kansas, or both, to be held in safekeeping by the bank or banks for the collection of the principal and interest or other income or of the proceeds of sale.  The services provided by any such bank shall be paid for out of the gross receipts from such interest or other income, and the net interest or other income after such payment shall be considered income of the state freeway fund.

(g) With the advice and consent of the state director of accounts and reports, the pooled money investment board shall establish the requirements and procedure for reporting any and all activity relating to investment functions provided for in this section, in order to prepare a record monthly of the investment income and changes made during the preceding month.  The record shall reflect a detailed summary of investment, reinvestment, purchase, sale and exchange transactions, showing the dates thereof, the prices paid and obtained, the names of the dealers and such other information as the board may consider advisable to reflect a true accounting of the investment activity of the state freeway fund and the state freeway construction fund.

(h) The pooled money investment board shall provide for an examination of the investment program annually.  The examination shall include an evaluation of current investment policies and practices and of specific investments of the funds in relation to the standards and objectives set forth in subsection (a) and other criteria as may be appropriate, and recommendations relating to the investment policies and practices and to specific investments of the funds as are considered necessary or desirable.

History: L. 1972, ch. 252, § 10; L. 1975, ch. 404,§ 5; L. 1975, ch. 427, § 233; L. 1976, ch. 297, § 2; L. 1987, ch. 295, § 7; L. 1989, ch. 48, § 89; July 1.



68-2312 Same; relationship of act to and applicability of other laws; extent of secretary of transportation's powers.

68-2312. Same; relationship of act to and applicability of other laws; extent of secretary of transportation's powers. The foregoing sections of this act shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other laws: Provided, however, That the issuance of highway bonds or highway refunding bonds under the provisions of this act need not comply with the requirements of any other law applicable to the issuance of bonds, notes or other obligations.

Except as otherwise expressly provided in this act, none of the powers granted to the secretary of transportation under the provisions of this act shall be subject to the supervision or regulation or require the approval or consent of any municipality or political subdivision or any commission, board, bureau, official or agency thereof or of the state.

History: L. 1972, ch. 252, § 11; L. 1975, ch. 427,§ 234; Aug. 15.



68-2314b Transportation works for Kansas program; projects; programs.

68-2314b. Transportation works for Kansas program; projects; programs. (a) In order to plan, develop and operate or coordinate the development and operation of the various modes and systems of transportation within the state, the secretary of transportation is hereby authorized and directed to initiate a transportation works for Kansas program.

(b) The transportation works for Kansas program shall provide for the construction, improvement, reconstruction and maintenance of the state highway system. The program shall provide for the selection of projects which will allow for the flexibility to meet emerging and economic needs. Program expenditures may include, but not be limited to, the following:

(1) Preservation projects to efficiently maintain a safe state highway system in its original or improved condition. It is the intent of the legislature that bridges and pavement condition of the state highway system be maintained or improved as determined by the Kansas department of transportation's performance measures;

(2) expansion and economic opportunity projects, which include additions to the transportation system or which improve access, relieve congestion and enhance economic development opportunities. The Kansas department of transportation shall develop and utilize criteria for the selection of expansion and economic opportunity projects, except for projects funded by build America bonds, no expansion and economic opportunity projects shall be selected prior to February 1, 2011. The selection criteria shall include, but not be limited to, engineering and traffic data, local consultation, geographic distribution and an economic impact analysis evaluation;

(3) modernization projects, which include improvements to the transportation system by widening lanes or shoulders, making geometric improvements, upgrading interchanges or building rail grade separations to improve the safety, condition or service of the highway system. The Kansas department of transportation shall develop and utilize criteria for the selection of modernization projects. The selection criteria shall include, but not be limited to, engineering data, local consultation and geographic distribution; and

(4) not more than one highway demonstration project for the purpose of evaluating the design-build concept which may include financing, design, construction and performance guarantee. Such demonstration project shall be conducted in Johnson or Wyandotte county. The secretary is authorized to procure such demonstration project in the same manner as engineering services are procured under K.S.A. 75-5801 et seq., and amendments thereto, and such demonstration project need not comply with the provisions of K.S.A. 68-410 or 75-430a, and amendments thereto, or any other applicable statute to the procurement of state highway construction contracts. The secretary of transportation shall provide a cost/benefit analysis of such demonstration project to the standing committees on transportation of the house of representatives and the senate on completion of such demonstration project.

The department of transportation shall develop criteria for the incorporation of practical improvements into designs of the projects specified in this subsection.

(c) The transportation works for Kansas program shall provide for assistance, including credit and credit enhancements, to cities and counties in meeting their responsibilities for the construction, improvement, reconstruction and maintenance of the roads and bridges not on the state highway system. These expenditures may include, but not be limited to, the following:

(1) Apportionment of the special city and county highway fund to assist cities and counties with their responsibilities for roads and bridges not on the state highway system;

(2) programs to share federal aid with cities and counties to assist with their responsibilities for roads and bridges not on the state highway system;

(3) programs to assist cities with the maintenance of city connecting links as specified in K.S.A. 68-416, and amendments thereto, and local partnership programs to resurface or geometrically improve city connecting links or to promote economic development;

(4) programs to assist cities and counties with railroad crossings of roads not on the state highway system; or

(5) programs that allow local governments to exchange federal aid funds for state funds.

(d) The transportation works for Kansas program shall provide for a railroad program to provide assistance in accordance with K.S.A. 75-5040 through 75-5050, and amendments thereto, for the preservation and revitalization of rail service in the state.

(e) The transportation works for Kansas program shall provide for an aviation program to provide assistance for the planning, constructing, reconstructing or rehabilitating the facilities of public use general aviation airports, in accordance with K.S.A. 75-5061, and amendments thereto.

(f) The transportation works for Kansas program shall provide for public transit programs to aid elderly persons, persons with disabilities and the general public, in accordance with K.S.A. 75-5032 through 75-5038, and amendments thereto, and K.S.A. 75-5051 through 75-5058, and amendments thereto.

(g) The transportation works for Kansas program shall provide for a multimodal economic development program to provide transportation improvement assistance for transportation-sensitive economic opportunities on a local or a regional basis.

(h) The secretary of transportation shall, using the department of transportation selection methods and criteria, determine the projects to be selected for inclusion under the transportation works for Kansas program.

History: L. 2010, ch. 156, § 1; June 3.



68-2315 Report to legislature by secretary of transportation.

68-2315. Report to legislature by secretary of transportation. Annually, prior to the 10th day of each regular session of the legislature, the secretary of transportation shall submit a written report to the governor and each member of the legislature providing:

(a) Summary financial information and a statement of assurance that the department of transportation has prepared a comprehensive financial report of all funds for the preceding year which includes a report by independent public accountants attesting that the financial statements present fairly the financial position of the Kansas department of transportation in conformity with generally accepted accounting principles and a notification that the complete comprehensive financial report, including the auditor's report is available upon request;

(b) a detailed explanation of the methods or criteria employed in the selection of transportation projects under subsection (b) of K.S.A. 2015 Supp. 68-2314b, and amendments thereto, and in the awarding of assistance to cities, counties or other transportation providers;

(c) the proposed allocation and expenditure of moneys and proposed work plan for the current fiscal year and at least the next five years;

(d) information concerning construction work completed in the preceding fiscal year and construction work in progress;

(e) information concerning the operation and financial condition of the transportation revolving fund;

(f) the annual allocation and expenditure of moneys from the coordinated public transportation assistance fund under K.S.A. 75-5035, and amendments thereto;

(g) the annual allocation and expenditure of moneys from the rail service improvement fund under K.S.A. 75-5048, and amendments thereto, including specific information relating to any grants or loans made under such program;

(h) the annual allocation and expenditure of moneys from the public use general aviation airport development fund under K.S.A. 75-5061, and amendments thereto, including specific information relating to grants made under such program;

(i) specific recommendations for any statutory changes necessary for the successful completion of the transportation program specified in K.S.A. 2015 Supp. 68-2314b, and amendments thereto, or efficient and effective operation of the Kansas department of transportation; and

(j) an explanation of any material changes from the previous annual report.

History: L. 1989, ch. 209, § 2; L. 1999, ch. 137, § 14; L. 2006, ch. 108, § 1; L. 2010, ch. 156, § 23; June 3.



68-2316 Minimum expenditure for transportation projects or programs in each county

68-2316. Minimum expenditure for transportation projects or programs in each county. For the period beginning July 1, 2010, through June 30, 2020, the secretary of transportation shall expend or commit to expend, from the revenue provided under the provisions of the transportation works for Kansas program, at least $8,000,000 for projects or programs authorized under K.S.A. 2015 Supp. 68-2314b, and amendments thereto, in each county of the state.

History: L. 1989, ch. 209, § 3; L. 1999, ch. 137, § 15; L. 2010, ch. 156, § 24; June 3.



68-2317 Highway contracts; providing for prevailing wages.

68-2317. Highway contracts; providing for prevailing wages. (a) Contracts entered into by the secretary of transportation for nonfederal aid state-funded projects shall be based on bid specifications prescribing that employees of any contractor or subcontractor shall be paid in accordance with prevailing wages determined in accordance with wage areas, job classifications and wage rates determined under the federal Davis-Bacon act.

(b) Employees employed by contractors or subcontractors in the execution of nonfederal aid state-funded highway project contracts with the state of Kansas entered into by the secretary of transportation shall be paid at least the prevailing wage as determined in subsection (a).

(c) The secretary of transportation shall administer the provisions of this section.

History: L. 1989, ch. 209, § 4; July 1.



68-2319 Highway program; bonds; definitions.

68-2319. Highway program; bonds; definitions. The following words or terms used in this act shall have the following meanings unless a different meaning clearly appears from the context:

(a) "Bonds" means any bonds, notes or other evidences of indebtedness, including book-entry-only, whether or not the interest on such bonds is subject to federal income taxation, issued pursuant to the authority of this act.

(b) "Secretary" means the secretary of transportation.

(c) "Book-entry-only" means a system of electronic clearance, settlement and transfer of security ownership without the use of securities certificates.

History: L. 1989, ch. 209, § 6; July 1.



68-2320 Powers of secretary of transportation; issuance of bonds; limitations.

68-2320. Powers of secretary of transportation; issuance of bonds; limitations.(a) On and after July 1, 1991, the secretary of transportation is hereby authorized and empowered to issue bonds of the state of Kansas, payable solely from revenues accruing to the state highway fund and transferred to the highway bond debt service fund and pledged to their payment, for the purpose of providing funds to pay costs relating to construction, reconstruction, maintenance or improvement of highways in this state and to pay all expenses incidental thereto and to the bonds. The secretary is hereby authorized to issue bonds the total principal amount of which shall not exceed $890,000,000.

(b) In addition to the provisions of subsection (a), on and after July 1, 1999, the secretary of transportation is hereby authorized and empowered to issue bonds of the state of Kansas, payable solely from revenues accruing to the state highway fund and transferred to the highway bond debt service fund and pledged to their payment, for the purpose of providing funds to pay costs relating to construction, reconstruction, maintenance or improvement of highways in this state and to pay all expenses incidental thereto and to the bonds. The secretary is hereby authorized to issue bonds the total principal amount of which shall not exceed $1,272,000,000.

(c) (1) In addition to the provisions of subsections (a) and (b), on and after July 1, 2010, the secretary of transportation is hereby authorized and empowered to issue additional bonds of the state of Kansas, payable solely from revenues accruing to the state highway fund and transferred to the highway bond debt service fund and pledged to their payment, for the purpose of providing funds to pay costs relating to construction, reconstruction, maintenance or improvement of highways in this state and to pay all expenses incidental thereto and to the bonds. Except as provided further, no bonds shall be issued by the secretary pursuant to this subsection unless the secretary certifies that, as of the date of issuance of any such series of additional bonds, the maximum annual debt service on all outstanding bonds issued pursuant to this section and K.S.A. 68-2328, and amendments thereto, including the bonds to be issued on such date, will not exceed 18% of projected state highway fund revenues for the current or any future fiscal year. During the fiscal year ending June 30, 2016, and the fiscal year ending June 30, 2017, the provisions of this subsection which prescribe a limitation on the amount of the maximum annual debt service on all outstanding bonds issued pursuant to this section and K.S.A. 68-2328, and amendments thereto, for the purpose of issuing any such series of additional bonds authorized by the secretary are hereby suspended.

(2) As used in this subsection:

(A) "Maximum annual debt service" means the maximum amount of debt service requirements on all outstanding bonds for the current or any future fiscal year;

(B) "debt service requirements" means, for each fiscal year, the aggregate principal and interest payments required to be made during such fiscal year on all outstanding bonds, including the additional bonds to be issued, less any interest subsidy payments expected to be received from the federal government, less any principal and interest payments irrevocably provided for from a dedicated escrow of United States government securities;

(C) "projected state highway fund revenues" means all revenues projected by the secretary of transportation to accrue to the state highway fund for the current or any future fiscal year; and

(D) "fiscal year" means the fiscal year of the state.

(3) Debt service requirements for variable rate bonds outstanding or proposed to be issued for the current or any future fiscal year for which the actual interest rate cannot be determined on the date of calculation shall be deemed to bear interest at an assumed rate equal to the average of the SIFMA swap index, or any successor variable rate index, for the immediately preceding five calendar years plus 1% and an amount determined by the secretary that represents the then current reasonable annual ancillary costs associated with variable rate debt, including credit enhancement, liquidity and remarketing costs; except that, debt service requirements for variable rate bonds that are hedged pursuant to an interest rate exchange or similar agreement that results in synthetic fixed rate debt shall be deemed to bear interest at the synthetic fixed rate plus .5% and an amount determined by the secretary that represents the then current reasonable annual ancillary costs associated with variable rate debt, including credit enhancement, liquidity and remarketing costs.

(4) Projected state highway fund revenues for the current or any future fiscal year for which the actual revenues cannot be determined on the date of calculation shall be deemed to be the actual revenues for the most recently completed fiscal year, adjusted in each subsequent fiscal year by a percentage equal to the historical average annual increase or decrease in revenues for the five fiscal year period prior to the current fiscal year, and further adjusted to take into account any increases or decreases in the statutory rates of any taxes or other charges or transfers that comprise a portion of the revenues.

(d) In accordance with procurement statutes, the secretary may contract with financial advisors, attorneys and such other professional services as the secretary deems necessary to carry out the provisions of this act, and to do all things necessary or convenient to carry out the powers expressly granted in this act.

History: L. 1989, ch. 209, § 7; L. 1999, ch. 137, § 16; L. 2001, ch. 182, § 1; L. 2010, ch. 156, § 25; L. 2015, ch. 104, § 236; July 1.



68-2321 Issuance of bonds; term; highway bond proceeds fund, created; investment of proceeds; execution of trust indenture.

68-2321. Issuance of bonds; term; highway bond proceeds fund, created; investment of proceeds; execution of trust indenture. (a) Bonds issued shall be authorized by resolution of the secretary. The secretary shall determine the form and manner of the execution of the bonds and the bonds may be made exchangeable for bonds of another denomination or in another form. The bonds shall be dated. Bonds issued under subsections (a) and (b) of K.S.A. 68-2320, and amendments thereto, shall mature not more than 20 years from their date. Bonds issued under subsection (c) of K.S.A. 68-2320, and amendments thereto, shall mature not more than 20 years from their date, except that bonds issued under subsection (c) of K.S.A. 68-2320, and amendments thereto, the interest on which is eligible for subsidy by the federal government, shall mature not more than 25 years from their date. Bonds issued for the purpose of refunding bonds under K.S.A. 68-2328, and amendments thereto, shall mature not more than 20 years from their date. The bonds may be in such form and denominations, may bear interest payable at such times and at such rate or rates, may be payable at such places within or without the state, may be subject to such terms of redemption in advance of maturity at such prices, and may contain such terms and conditions, all as the secretary shall determine. The bonds shall have all the qualities of and shall be deemed to be negotiable instruments under the laws of the state of Kansas. The authorizing resolution may contain any other terms, covenants and conditions that the secretary deems reasonable and desirable.

(b) The proceeds from the sale of the bonds authorized to be issued under this section are deemed to be trust funds which shall be deposited in the custody of the state treasurer in the highway bond proceeds fund which is hereby created. The secretary shall have responsibility for the management and control of the highway bond proceeds fund and shall provide, by resolution, for both amounts and the duration of investments of moneys in such fund. Such resolution may recommend investment and reporting policies, including acceptable levels of return, risk and security. After consultation with the secretary and subject to the terms, covenants and conditions provided in the resolutions providing for the issuance of such bonds, the director of investments shall have the authority to invest and reinvest moneys in such fund and to acquire, retain, manage, including the exercise of any voting rights, and dispose of investments of such fund. In investing or reinvesting moneys in such fund, there shall be exercised the judgment and care under the circumstances then prevailing which persons of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital, except that moneys of the fund may not be invested in common stocks. Notwithstanding anything to the contrary, all interest or other income of the investments, after payment of any management fees, of the highway bond proceeds fund shall be credited to the highway bond debt service fund, until payments on bonds authorized by this act and interest thereon has been fully funded. Thereafter, earnings and other income shall be credited to the state highway fund.

(c) The authorizing resolution may provide for the execution of a trust indenture. The trust indenture may contain any terms, covenants and conditions that are deemed desirable by the secretary, including, without limitation, those pertaining to the maintenance of various funds and reserves, the nature and extent of any security for payment of the bonds, the custody and application of the proceeds of the bonds, the collection and disposition of bond proceeds and earnings thereon, the investing for authorized purposes, and the rights, duties and obligations of the secretary and the holders and registered owners of the bonds.

(d) Any authorizing resolution and trust indenture relating to the issuance and security of the bonds may set forth covenants, agreements and obligations therein, which may be enforced by mandamus or other appropriate proceeding at law or in equity.

(e) The bonds may be issued under the provisions of this act without obtaining the consent of any department, division, commission, board, bureau or agency of the state and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by this act.

History: L. 1989, ch. 209, § 8; L. 1996, ch. 254, § 12; L. 1999, ch. 137, § 17; L. 2010, ch. 156, § 26; June 3.



68-2322 Sale of bonds; no debt incurred nor faith and credit of state pledged by issuance of bonds.

68-2322. Sale of bonds; no debt incurred nor faith and credit of state pledged by issuance of bonds. (a) All bonds authorized to be issued by the secretary under this act may be sold upon such terms as the secretary shall determine to be reasonable and expedient for effectuating the purposes of this act. The bonds may be sold at such price as the secretary may accept, including sale at discount.

(b) The bonds, except when issued as book-entry-only, shall be executed by manual or facsimile signature of the secretary. In case any officers whose signatures appear on the bonds or coupons shall cease to be such officers before delivery of such bonds or coupons, their signatures, nevertheless, shall be valid and sufficient for all purposes. The secretary shall adopt and use a seal in the execution and issuance of the bonds, and each bond shall be impressed or imprinted with the seal of the secretary.

(c) Bonds issued under the provisions of this act shall not be deemed to constitute an indebtedness of the state of Kansas or indebtedness for which the faith and credit or taxing powers of the state of Kansas are pledged. It shall be plainly stated on the face of each bond, except when issued as book-entry-only, that it has been issued under this act, that the bonds shall be obligations only of the state highway fund, and that, in no event, shall the bonds constitute an indebtedness of the state of Kansas or an indebtedness for which the faith and credit or taxing powers of the state of Kansas are pledged.

History: L. 1989, ch. 209, § 9; July 1.



68-2323 Use of proceeds from bonds.

68-2323. Use of proceeds from bonds. The secretary is hereby authorized and empowered to use the proceeds of any bonds herein authorized, together with any other available funds, for paying the costs relating to construction, reconstruction, maintenance and improvement of highways in this state and expenses incidental thereto and for paying expenses of authorizing and issuing the bonds, for paying the interest on the bonds until revenues therefor are available in sufficient amounts, for purchasing bond insurance and other credit enhancements on the bonds, and for funding such reserves as the secretary deems necessary and desirable.

History: L. 1989, ch. 209, § 10; July 1.



68-2324 Secretary of transportation to have management of state highway fund and investment of such fund.

68-2324. Secretary of transportation to have management of state highway fund and investment of such fund. Subject to appropriations acts, the secretary shall have responsibility for the management of the state highway fund and shall provide, by resolution, for amounts and duration of investments and reinvestments of moneys in such fund. The resolution may recommend investment and reporting policies, including acceptable levels of return, risk and security. After consultation with the secretary, the director of investments shall have the authority to invest and reinvest moneys in such fund and to acquire, retain, manage, including the exercise of any voting rights, and dispose of investments of such fund. In investing or reinvesting moneys in such fund, there shall be exercised the judgment and care under the circumstances then prevailing which persons of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital, except that moneys in such fund may not be invested in common stock.

Notwithstanding anything to the contrary, all interest or other income of the investments, after payment of any management fees, shall be considered income of the state highway fund.

History: L. 1989, ch. 209, § 11; L. 1996, ch. 254, § 13; May 23.



68-2325 Highway bond debt service fund, created; investment of moneys; payment of debt service on bonds.

68-2325. Highway bond debt service fund, created; investment of moneys; payment of debt service on bonds. There is hereby established in the state treasury the highway bond debt service fund. Moneys in the highway bond debt service fund may be invested in the same manner as prescribed in subsection (b) of K.S.A. 68-2321. The secretary is hereby authorized and empowered, in the manner prescribed by law, to transfer from the state highway fund to the highway bond debt service fund, upon duly executed order or voucher of the secretary to the state director of accounts and reports, such amounts as shall be required for paying the interest on all bonds and refunding bonds issued by the secretary under this act; for retiring such bonds by their maturity or maturities; for creating reserves for such purposes; for paying the premium, if any, on a specified aggregate principal amount of such bonds or refunding bonds which would be payable in such year if such principal amount of bonds or refunding bonds were to be redeemed prior to their maturity or maturities; for doing any of the acts authorized in K.S.A. 68-2323; and for paying any administrative or other expenses incurred in carrying out the powers granted by this act.

The transfers to be made in any year pursuant to the provisions of this section from the state highway fund shall be a first lien and claim on the state highway fund.

When the principal, redemption premium, if any, and interest on any and all bonds issued pursuant to this act have either been paid or the lien of such bonds shall have been defeased in accordance with their terms so that such bonds are deemed to have been paid, then any and all moneys held in the highway bond debt service fund may be transferred by the secretary to the state highway fund.

The secretary is hereby authorized and empowered, in the manner prescribed by law, to expend from the highway bond debt service fund, upon duly executed order or voucher of the secretary to the state director of accounts and reports, such amounts as shall be required for the payment of debt service on bonds issued pursuant to this act.

History: L. 1989, ch. 209, § 12; July 1.



68-2326 Bonds tax exempt.

68-2326. Bonds tax exempt. The exercise of the powers granted by this act will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity and for the improvement of their health and living conditions; and as construction, improvement, replacement and maintenance of highway projects in the state will constitute the performance of essential governmental functions, all bonds and other debt instruments issued pursuant to the provisions of this act, and all income or interest therefrom, at all times shall be exempt from all taxes within the state.

History: L. 1989, ch. 209, § 13; July 1.



68-2327 Authority to establish special accounts by secretary of transportation.

68-2327. Authority to establish special accounts by secretary of transportation. Subject to the provisions of subsection (b) of K.S.A. 68-2321, the secretary may create and establish one or more special accounts as appropriate to secure bonds issued hereunder, as determined by the secretary.

History: L. 1989, ch. 209, § 14; July 1.



68-2328 Authority to issue refunding bonds; refunding freeway bonds.

68-2328. Authority to issue refunding bonds; refunding freeway bonds. (a) Bonds may be issued for the purpose of refunding, either at maturity or in advance of maturity, any bonds issued under this act, any interest on such bonds or both bonds and the interest thereof. Such refunding bonds may either be sold or delivered in exchange for the bonds being refunded. If sold, the proceeds may either be applied to the payment of the bonds being refunded or deposited in trust and there maintained in cash or investments for the retirement of the bonds being refunded, as shall be specified by the secretary and the authorizing resolution or trust indenture securing such refunding bonds. The authorizing resolution or trust indenture securing the refunding bonds may provide that the refunding bonds shall have the same security for their payment as provided for the bonds being refunded. Refunding bonds shall be sold and secured in accordance with the provisions of this act pertaining to the sale and security of the bonds. Any bonds that have been issued pursuant to this section shall not be counted toward the limit on the aggregate principal amount of bonds established under subsections (a) and (b) of K.S.A. 68-2320, and amendments thereto.

(b) When all bonds issued under article 23 of chapter 68 of the Kansas Statutes Annotated, and amendments thereto, have either been paid or the lien of such bonds shall have been defeased in accordance with their terms so that the bonds are deemed to have been paid, the secretary of transportation shall certify such facts to the director of accounts and reports and upon receipt of such certification the director of accounts and reports shall transfer all moneys in the state freeway fund to the state highway fund and upon such transfer all liabilities of the state freeway fund are hereby transferred to and imposed upon the state highway fund and the state freeway fund is hereby abolished. Upon the abolition of the state freeway fund, any reference to the state freeway fund or any designation thereof, in any statute, contract or other document shall mean the state highway fund.

History: L. 1989, ch. 209, § 15; L. 2010, ch. 156, § 27; June 3.



68-2329 Liberal construction of 68-2319 through 68-2328.

68-2329. Liberal construction of 68-2319 through 68-2328. K.S.A. 68-2319 through 68-2328 shall be liberally construed. Nothing contained herein shall be construed as a restriction or limitation upon any powers which the secretary might otherwise have under any other law of this state, and the provisions of the foregoing are cumulative to such powers. The foregoing provisions shall be construed to provide a complete, additional and alternative method for the doing of the things authorized and shall be regarded as supplemental and additional to powers conferred by any other laws. The issuance of bonds under the provisions hereof and the investment of proceeds therefrom need not comply with the requirements of any other state laws applicable to the issuance of bonds, notes and other obligations.

History: L. 1989, ch. 209, § 16; July 1.



68-2330 Bonds deemed securities; acquisition and deposit.

68-2330. Bonds deemed securities; acquisition and deposit. The bonds issued by the secretary of transportation under the provisions of this act are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, savings and loan associations, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or other obligations of the state is now or may be hereafter authorized by law.

History: L. 1989, ch. 209, § 17; July 1.



68-2331 Financing of comprehensive transportation program; issuance of revenue bonds by Kansas development finance authority; conditions and requirements.

68-2331. Financing of comprehensive transportation program; issuance of revenue bonds by Kansas development finance authority; conditions and requirements. (a) For the purpose of financing a portion of the comprehensive transportation program, the Kansas development finance authority is hereby authorized to issue one or more series of revenue bonds pursuant to the Kansas development finance authority act, K.S.A. 74-8901 et seq., and amendments thereto, in an amount necessary to provide a deposit or deposits in a total amount not to exceed $150,000,000 to the state highway fund plus amounts necessary to pay the costs of issuance of the bonds, including any credit enhancement, and provide any required reserves for the bonds. The principal amount, interest rates and final maturity of such revenue bonds and any bonds issued to refund such bonds or parameters for such principal amount, interest rates and final maturity shall be approved by the secretary of transportation and by a resolution of the state finance council. The bonds, and interest thereon, issued pursuant to this section shall be payable from moneys appropriated by the state for such purpose. The bonds and interest thereon, issued pursuant to this section shall be obligations only of the authority and in no event shall such bonds constitute an indebtedness or obligation of the Kansas department of transportation or an indebtedness or obligation for which the faith and credit or any assets of the Kansas department of transportation are pledged.

(b) (1) The authority may pledge the contract or contracts authorized in subsection (c), or any part thereof, for the payment or redemption of the bonds, and covenant as to the use and disposition of money available to the authority for payments of the bonds. The authority is authorized to enter into any agreements necessary or desirable to effectuate the purposes of this section.

(2) The proceeds from the sale of the bonds, other than refunding bonds, issued pursuant to this section, after payment of any costs related to the issuance of such bonds, shall be paid by the authority to the Kansas department of transportation to be applied to the payment, in full or in part, of the construction projects authorized by the comprehensive transportation program.

(3) The state hereby pledges and covenants with the holders of any bonds issued pursuant to the provisions of this section, that it will not limit or alter the rights or powers vested in the authority by this section, nor limit or alter the rights or powers of the authority, the department of administration or the Kansas department of transportation, in any manner which would jeopardize the interest of the holders or any trustee of such holders or inhibit or prevent performance or fulfillment by the authority, the department of administration or the Kansas department of transportation with respect to the terms of any agreement made with the holders of the bonds or agreements made pursuant to this section, except that the failure of the legislature to appropriate moneys for any purpose shall not be deemed a violation of this pledge and covenant. The department of administration is hereby specifically authorized to include this pledge and covenant in any agreement with the authority. The authority is hereby specifically authorized to include this pledge and covenant in any bond resolution, trust indenture or agreement for the benefit of holders of the bonds.

(4) Revenue bonds may be issued pursuant to this section without obtaining the consent of any department, division, commission, board or agency of the state, other than the approvals of the state finance council required by this section, and without any other proceedings or the occurrence of any other conditions or other things other than those proceedings, conditions or things which are specifically required by the Kansas development finance authority act.

(c) The department of administration and the authority are authorized to enter into one or more contracts to implement the payment arrangement that is provided for in this section. The contract or contracts shall provide for payment of the amounts required to be paid pursuant to this section and shall set forth the procedure for the transfer of moneys for the purpose of paying such moneys. The contract or contracts shall contain such terms and conditions including principal amount, interest rates and final maturity as shall be approved by resolution of the state finance council and shall include, but not be limited to, terms and conditions necessary or desirable to provide for repayment of and to secure any bonds of the authority issued pursuant to this section.

(d) In addition to the bonds authorized under subsection (a), if the incremental increases in the amount of federal funds estimated to be available to fund the comprehensive transportation program projects for state fiscal years 2005 through 2009 by the congressional reauthorization of the federal highway program are less than the anticipated federal receipts, the Kansas development finance authority is authorized to issue one or more series of revenue bonds pursuant to the Kansas development finance authority act, K.S.A. 74-8901 et seq., and amendments thereto. Such bonds shall be in an amount necessary to provide a deposit or deposits in a total amount not to exceed the lesser of the federal shortfall or $60,000,000 to the state highway fund. The purpose of such bonds shall be to off-set shortfalls in anticipated federal receipts. The issuance of such bonds shall be approved by resolution of the state finance council and shall be issued in accordance with the provisions of this section.

No bonds shall be issued pursuant to this subsection prior to the review and recommendation to the state finance council of such issuance by the legislative budget committee.

(e) The approvals by the state finance council required by subsection (a), (c) and (d) are hereby characterized as matters of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c, and amendments thereto. Such approvals may be given by the state finance council when the legislature is in session.

(f) Except for bonds authorized under subsection (d), no bonds shall be issued pursuant to this section prior to the review of and recommendation to the state finance council of such issuance by the standing committees on transportation of the house of representatives and the senate.

History: L. 2004, ch. 90, § 1; L. 2010, ch. 156, § 28; June 3.









Chapter 69 SABBATH

Article 1 GENERAL PROVISIONS

69-101 Person keeping Saturday as Sabbath; when exempt from military duty or jury service.

69-101. Person keeping Saturday as Sabbath; when exempt from military duty or jury service. No person whose religious faith and practice is to keep the seventh day of the week, commonly called Saturday, as a day set apart by divine command as the Sabbath of rest from labor and dedicated to the worship of God, shall be subject to perform military duty or to serve as a juryman in a justice's court on that day, except that such person shall be subject to perform military duty at any time in case of insurrection, invasion, or time of war.

History: L. 1864, ch. 98, § 1; July 1; G.S. 1868, ch. 90, § 1; R.S. 1923, 69-101.



69-102 Same; penalty for serving process, when.

69-102. Same; penalty for serving process, when. Any person who shall knowingly cause or procure any process issued from a justice's court in a civil suit to be served on that day upon any such person, or who shall serve any such process made returnable on that day, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be subject to a fine of one hundred dollars, or imprisonment in the county jail not exceeding thirty days, or both.

History: L. 1864, ch. 98, § 2; July 1; G.S. 1868, ch. 90, § 2; R.S. 1923, 69-102.



69-103 Same; penalty for procuring adjournment for trial on Saturday.

69-103. Same; penalty for procuring adjournment for trial on Saturday. Any person who shall in like manner procure any such suit pending in such court against any person of such religious faith and practice to be adjourned for trial on that day, shall also be deemed guilty of a misdemeanor, and subject to a like punishment.

History: L. 1864, ch. 98, § 3; July 1; G.S. 1868, ch. 90, § 3; R.S. 1923, 69-103.



69-104 State museums or other exhibits open on Sunday; hours.

69-104. State museums or other exhibits open on Sunday; hours. All buildings or parts of buildings belonging to the state of Kansas and containing museums or other exhibits for public inspection on days other than Sunday, shall be opened for such inspection by the public on the first day of the week commonly called Sunday, during the afternoon between the hours of 1:30 and 5.

History: L. 1911, ch. 306, § 1; April 1; R.S. 1923, 69-104.



69-105 Same; supervision.

69-105. Same; supervision. It shall be the duty of the authorities in control of each of such museums or other exhibits to provide proper supervision of such museum or other exhibit and of such buildings or parts of building while open for inspection as provided in this act.

History: L. 1911, ch. 306, § 2; April 1; R.S. 1923, 69-105.









Chapter 70 SALVAGE

Article 1 GENERAL PROVISIONS

70-101 Taking up boat, raft or timber.

70-101. Taking up boat, raft or timber. When any boat, raft, lumber, staves, shingles, logs, rails, posts, cordwood or other valuable timber shall be lost or wrecked upon any river or creek any person may take up and secure the same.

History: L. 1869, ch. 85, § 1; Feb. 25; R.S. 1923, 70-101.



70-102 Return to owner on proof of right; premium cost.

70-102. Return to owner on proof of right; premium cost. When any person shall claim such property and shall prove his right to the same before any judge of a court of competent jurisdiction in the county where said property was taken up, the same shall be restored to such owner upon the payment to salvor of a premium for salvage equal to ten percent (10%) of the valuation of such property, to be determined by such judge, if not agreed upon by such owner and salvor, and the legal costs of proceedings.

History: L. 1869, ch. 85, § 2; L. 1873, ch. 127, § 1; R.S. 1923, 70-102; L. 1973, ch. 134, § 54; July 1, 1974.



70-103 Oath of salvor; sale of property, when; notice; disposition of proceeds.

70-103. Oath of salvor; sale of property, when; notice; disposition of proceeds. Within two (2) days after the taking up and securing of any such wrecked property, the salvor shall make oath before a judge of a court of competent jurisdiction of the county in which such property is taken up or secured, that the property was lost or wrecked, and in a perishable condition, and that he or she was not directly or indirectly instrumental in causing the property to be so wrecked or lost, and also the quantity, quality and estimated value of such property, and the time and place of taking up, and that he or she has not disposed of or secreted any part of the same.

If such property be not claimed and proved by the owner within ten (10) days after the filing of such affidavit, such judge, on the application of such salvor, shall issue a warrant directed to the sheriff of such county directing the sheriff to sell the same at vendue, first giving ten (10) days' notice by three (3) advertisements, put up in public places within the county, of the time and place of sale; and if such property be not claimed and proved by the owner, and the salvage and costs paid, then such property shall be sold, and the proceeds shall be returned to such judge, who shall pay to the proper parties the salvage and the costs of proceedings, and the remainder, if any, shall be paid to the state treasurer as provided in K.S.A. 20-2801, and any amendments thereto, unless the owner shall make proof of his or her right to the same within three (3) months.  If the name or initial of the owner of any log, tow, or other property, be plainly marked or branded thereon, then the salvor shall in addition to the foregoing proceedings also give notice to the owner, if known from such mark or brand.

History: L. 1869, ch. 85, § 8; L. 1873, ch. 127, § 2; R.S. 1923, 70-103; L. 1974, ch. 446, § 22; L. 1978, ch. 105, § 28; Jan. 1, 1979.



70-104 Penalty for violations.

70-104. Penalty for violations. If any person shall retain, sell or dispose of any such property wrecked, lost or adrift, without complying with each and all of the requirements of this act, such person shall be deemed guilty of the larceny of such property, and on conviction thereof shall be punished as for the unlawful taking, stealing and carrying away of such property.

History: L. 1869, ch. 85, § 9; L. 1873, ch. 127, § 3; April 4; R.S. 1923, 70-104.









Chapter 70a SAND AND GRAVEL

Article 1 SAND AND GRAVEL

70a-101 Taking materials from rivers and islands belonging to state.

70a-101. Taking materials from rivers and islands belonging to state. From and after the taking effect of this act it shall be unlawful for any person, partnership or corporation to take from within or beneath the bed of any navigable river or any other river which is the property of the state of Kansas any sand, oil, gas, gravel or mineral, or any natural product whatsoever from any lands lying in the bed of any such river or any hay, timber or other products belonging to the state, except in accordance with this act.

History: L. 1913, ch. 259, § 1; April 30; R.S. 1923, 71-101.



70a-102 Taking materials from rivers owned by state; consent of director of taxation; terms and compensation; contracts.

70a-102. Taking materials from rivers owned by state; consent of director of taxation; terms and compensation; contracts. (a) Whenever any person desires to take any sand, gravel, oil, gas, mineral, hay, timber or other materials from any river owned by the state or from any land in such river, the person shall obtain the consent of the director of taxation upon such terms of payment to the state of Kansas and under such terms and conditions as the director of taxation determines to be just and proper. Compensation for such products shall be paid to the state of Kansas at such times and under such terms as the director of taxation directs. With respect to river sand, the compensation shall be computed at the rate of $.15 per ton removed. The secretary of revenue shall determine, by rule and regulation, the amount of compensation to be paid for other materials removed from rivers owned by the state or from land in such rivers.

(b) No contract shall be entered into giving any person, company or corporation any exclusive privilege of making purchases under this act.

(c) Nothing herein shall prevent the taking without payment of any sand or gravel to be used exclusively for a person's own domestic use.

History: L. 1913, ch. 259, § 2; R.S. 1923, 71-102; L. 1961, ch. 311,§ 1; L. 1990, ch. 250, § 1; L. 1992, ch. 109, § 1; L. 1996, ch. 47, § 1; July 1.



70a-102a Interest and penalties imposed for nonpayment of compensation required for the taking of materials from stateowned rivers.

70a-102a. Interest and penalties imposed for nonpayment of compensation required for the taking of materials from stateowned rivers. (a) If any compensation required by K.S.A. 70a-102, and amendments thereto, is determined by the director to be unpaid: (1) Not due to negligence or to intentional disregard of this act or rules and regulations promulgated by the secretary, interest on such compensation shall be added at the rate per month prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the compensation was due until paid; (2) due to negligence or to intentional disregard of this act or rules and regulations promulgated by the secretary, but without intent to defraud, a penalty of 10% of the amount of such compensation shall be added, together with interest at the rate per month prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the compensation was due until paid; (3) due to fraud with intent to evade the compensation, there shall be added thereto a penalty of 50% of the amount of such compensation, together with interest at the rate per month prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the compensation was due until paid.

(b) If any person fails or refuses to make any return, when required to do so under the provisions of K.S.A. 70a-101 et seq., and amendments thereto, such person shall be subject to a penalty of $25 per day for each return which such person fails or refuses to file.

(c) Whenever, in the judgment of the director, the failure of any person to comply with the provisions of subsection (a)(2) and (b) of this section, was due to reasonable cause, the director may, in the exercise of discretion, waive or reduce any of the penalties upon making a record of the reason therefor.

(d) In addition to all other penalties provided by this section, any person who: (1) Fails to make a return, or to pay any compensation required to be paid as required by K.S.A. 70a-101 et seq., and amendments thereto; or (2) makes a false or fraudulent return, or fails to keep any books or records prescribed by K.S.A. 70a-101 et seq., and amendments thereto; or (3) willfully violates any rules and regulations promulgated by the secretary for the enforcement and administration of K.S.A. 70a-101 et seq., and amendments thereto; or (4) aids and abets another in attempting to evade the payment of any compensation required to be paid, shall be subject to the penalty prescribed for other violations by K.S.A. 70a-108, and amendments thereto.

(e) The director of taxation shall examine all returns filed under the provision of K.S.A. 70a-101 et seq., and amendments thereto, and shall issue notices and final determinations of liability hereunder in the manner prescribed by K.S.A. 79-3226, and amendments thereto, relating to income taxes.

History: L. 2002, ch. 186, § 11; July 1.



70a-103 Taking materials from rivers and islands; rules and conditions; publication; former rules in effect until changed.

70a-103. Taking materials from rivers and islands; rules and conditions; publication; former rules in effect until changed. The secretary of revenue is hereby authorized to make and publish in the Kansas register all needful rules, terms and conditions for the taking, purchasing or selling of the articles and products mentioned in this act, and to change the same as the rights of the state and the interests of the public may require. All valid rules and regulations of the director of purchases in force and effect when this act takes effect promulgated under the authority of article 1 of chapter 71 of the Kansas Statutes Annotated shall constitute and be rules and regulations of the secretary of revenue until revoked, superseded or amended by rules and regulations adopted by the secretary of revenue under the authority of this section and K.S.A. 71-102.

History: L. 1913, ch. 259, § 3; R.S. 1923, 71-103; L. 1961, ch. 311, § 2; L. 1981, ch. 324, § 22; Jan. 1, 1982.



70a-104 Same; actions to protect state property.

70a-104. Same; actions to protect state property. It shall be the duty of the attorney general, or any county attorney on direction of the governor, to bring any suit necessary or proper to protect the property rights of the state under this act; and any district court of competent jurisdiction may enjoin any violation of this act, and may award to the state adequate civil damages for any breach thereof.

History: L. 1913, ch. 259, § 4; April 30; R.S. 1923, 71-104.



70a-105 Taking materials from rivers and islands; disposition of proceeds from sales; expenses.

70a-105. Taking materials from rivers and islands; disposition of proceeds from sales; expenses. (a) The proceeds derived from the sale of any state property under the provisions of article 1 of chapter 70a of Kansas Statutes Annotated shall be paid to the state treasurer by the director of taxation. The state treasurer shall deposit the entire amount in the state treasury and credit it to the sand royalty fund which is hereby created. At the end of each fiscal year, the amounts payable to the drainage districts and counties from the proceeds derived from sand taken from the bed of any navigable stream shall be paid from the sand royalty fund to drainage districts and counties as provided by K.S.A. 82a-309 and amendments thereto.

(b) All necessary and reasonable expenses incurred by the director of taxation in carrying out the provisions of this act shall be paid from the sand royalty fund. On or before the 15th day of each month, the director of accounts and reports shall transfer moneys in the sand royalty fund to the state water plan fund created by K.S.A. 82a-951 and amendments thereto in an amount certified monthly by the director of taxation as equal to the moneys in the sand royalty fund at the end of the preceding month in excess of those needed for: (1) Payment of such expenses incurred by the director of taxation; and (2) annual payments to drainage districts and counties as provided by K.S.A. 82a-309 and amendments thereto.

History: R.S. 1923, 71-105; L. 1961, ch. 311, § 3; L. 1974, ch. 295, § 10; L. 1976, ch. 311, § 5; L. 1995, ch. 238, § 1; L. 1996, ch. 144, § 1; July 1.



70a-106 Same; what deemed state property.

70a-106. Same; what deemed state property. For the purposes of this act the bed and channel of any river in this state or bordering on this state to the middle of the main channel thereof and all islands and sand bars lying therein shall be considered to be the property of the state of Kansas unless this state or the United States has granted or conveyed an adverse legal or equitable interest therein since January 29, 1861 A.D., or unless there still exists a legal adverse interest therein founded upon a valid grant prior thereto: Provided,That nothing in this act shall affect or impair the rights of any riparian landowner or lawful settler upon any island which is state school land.

History: L. 1913, ch. 259, § 6; April 30; R.S. 1923, 71-106.



70a-107 Same; enforcement of act.

70a-107. Same; enforcement of act. The director of taxation is authorized and empowered to call to his or her assistance in the administration of this act all county and township officers, and it is hereby made the duty of every such officer to aid in the enforcement of this act.

History: L. 1913, ch. 259, § 7; R.S. 1923, 71-107; L. 1961, ch. 311, § 4; July 1.



70a-108 Same; penalty for violations; evidence.

70a-108. Same; penalty for violations; evidence. Any person or corporation violating any provision of this act shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than twenty-five dollars nor more than one thousand dollars, or by imprisonment in the county jail for not more than six months or by both such fine and imprisonment; and for purposes of prosecution it shall be prima facie proof that the river bed or island involved in such suit is the property of the state to show by the records of the county clerk and register of deeds that the same is not recorded as patented by the United States or by the state of Kansas or recorded as school land sold but not yet patented by the state of Kansas, or otherwise held by record title.

History: L. 1913, ch. 259, § 8; April 30; R.S. 1923, 71-108.



70a-109 Same; construction and validity.

70a-109. Same; construction and validity. This act shall be liberally construed to promote its object and if any competent court shall adjudge any provision thereof to be unconstitutional such judgment shall not affect the other provisions of this act.

History: L. 1913, ch. 259, § 9; April 30; R.S. 1923, 71-109.



70a-115 Suits to protect interests of state.

70a-115. Suits to protect interests of state. The director of taxation shall, by and with the consent of the governor, have power to bring all suits and institute or defend any and all proceedings necessary to be brought or defended in any action to protect the interests of the state, and to carry out the provisions of chapter 70a of the Kansas Statutes Annotated, and of any and all acts or parts of acts amendatory thereof or supplemental thereto.

History: L. 1933, ch. 249, § 5; L. 1961, ch. 311, § 5; July 1.



70a-116 Intent and purpose of act.

70a-116. Intent and purpose of act. It being intended by the provisions of this act, and the purpose thereof, that no part of the proceeds derived from the sale of oil and gas shall be distributed or paid to any county or drainage district within the state of Kansas.

History: L. 1933, ch. 249, § 8; March 10.









Chapter 71 SCHOOLS - COMMUNITY COLLEGES

Article 1 GENERAL PROVISIONS

71-120 Community colleges; official designation.

71-120. Community colleges; official designation. (a) On and after the effective date of this act, every public community junior college, established and existing under the laws of this state, is hereby officially designated as a community college.

(b) Whenever the community colleges officially designated as such in subsection (a) are referred to or designated by the terms "community junior college" or "junior college" in a statute, contract or other document, such reference or designation shall be deemed to apply to said community colleges.

History: L. 1980, ch. 207, § 1; July 1.






Article 2 ORGANIZATION, POWERS AND FINANCES OF BOARDS OF TRUSTEES

71-201 Boards of trustees; powers and duties.

71-201. Boards of trustees; powers and duties. (a) The board of trustees, in accordance with the provisions of law and the rules and regulations of the state board of regents, shall have custody of and be responsible for the property of the community college and shall be responsible for the operation, management and control of the college. The board of trustees shall hold at least one regular meeting each month at a time prescribed by the board. The board shall make an annual report in the manner prescribed by the state board of regents. Members of the board of trustees shall be paid subsistence allowances, mileage and other actual and necessary expenses incurred in the performance of their official duties.

(b) For effectuation of the purposes of this act, the board of trustees in addition to such other powers expressly granted to it by law and subject to the rules and regulations of the state board of regents is hereby granted the following powers:

(1) To select its own chairperson and such other officers as it may deem desirable, from among its own membership. The secretary may be chief administrative officer of the college.

(2) To sue and be sued.

(3) To determine the educational program of the college subject to prior approval thereof as provided in this act and to grant certificates of completion of courses or curriculum.

(4) To appoint and fix the compensation and term of office of a president or chief administrative officer of the college.

(5) To appoint upon nomination of the president or the chief administrative officer members of the administrative and teaching staffs, to fix and determine within state adopted standards their specifications, define their duties and to fix their compensation and terms of employment. No community college teacher shall be required to meet licensure requirements greater than those required in the state educational institutions.

(6) Upon recommendation of the chief administrative officer, to appoint or employ such other officers of the college, agents and employees as may be required to carry out the provisions of law and to fix and determine within state adopted standards their qualifications, duties, compensation, terms of office or employment and all other items and conditions of employment.

(7) To enter into contracts.

(8) To accept from any government or governmental agency, or from any other public or private body, or from any other source, grants or contributions of money or property which the board may use for or in aid of any of its purposes.

(9) To acquire by gift, purchase, lease-purchase, condemnation or otherwise, and to own, lease, use and operate property, whether real, personal, or mixed, or any interest therein, which is necessary or desirable for community college purposes. Any lease-purchase agreement entered into under authority of this subsection shall be subject to the conditions set forth in K.S.A. 10-1116c, and amendments thereto. The term of any lease entered into under authority of this subsection may be for not to exceed 10 years. Such lease may provide for annual or other payment of rent or rental fees and may obligate the community college to payment of maintenance or other expenses. Any lease or lease-purchase agreement entered into under authority of this subsection shall be subject to change or termination at any time by the legislature. Any assignment of rights in any lease or lease-purchase made under this subsection shall contain a citation of this section and a recitation that the lease or lease-purchase agreement and assignment thereof are subject to change or termination by the legislature. To the extent that the provisions of the cash-basis and budget laws conflict with this subsection in such a manner as to prevent the intention of this subsection from being made effective, the provisions of this subsection shall control. This provision is subject to the provisions of subsection (d).

(10) To enter into lease agreements as lessor of any property, whether real, personal, or mixed, which is owned or controlled by the community college. Any such agreement may specify the purposes for which the property may be used, require that the property be maintained and operated by the lessee, and may contain such restrictions or limitations on the use of the property, be entered into for such period of time, and include such other terms and conditions as the board of trustees determines to be necessary and proper. Every such agreement shall be subject to change or termination at any time by the legislature. Any assignment of rights under any such agreement shall be subject to approval by the board of trustees and shall contain a citation of this section and a recitation that the lease agreement and assignment of rights thereunder are subject to change or termination by the legislature.

(11) To determine that any property owned by the college is no longer necessary for college purposes and to dispose of the same in such manner and upon such terms and conditions as provided by law.

(12) To exercise the right of eminent domain, pursuant to chapter 26 of the Kansas Statutes Annotated, and amendments thereto.

(13) To make and promulgate such rules and regulations, not inconsistent with the provisions of law or with rules and regulations of the state board of regents, that are necessary and proper for the administration and operation of the community college, and for the conduct of the business of the board of trustees.

(14) To exercise all other powers not inconsistent with the provisions of law or with the rules and regulations of the state board of regents which may be reasonably necessary or incidental to the establishment, maintenance and operation of a community college.

(15) To appoint a member to fill any vacancy on the board of trustees for the balance of the unexpired term. When a vacancy occurs, the board shall publish a notice one time in a newspaper having general circulation in the community college district stating that the vacancy has occurred and that it will be filled by appointment by the board not sooner than 15 days after such publication.

(16) To contract with one or more agencies, either public or private, whether located within or outside the community college district or whether located within or outside the state of Kansas for the conduct by any such agencies of education for students of the community college, and to provide for the payment to any such agencies for their contracted educational services from any funds or moneys of the community college, including funds or moneys received from student tuition and fees, funds received from the state of Kansas or the United States for education, or taxes collected under K.S.A. 71-204, and amendments thereto. Any contract made under this subsection with an institution of another state shall be subject to the provisions of K.S.A. 71-202, and amendments thereto.

(17) To authorize by resolution the establishment of a petty cash fund in an amount not to exceed $1,000, and to designate in such resolution an employee to maintain such petty cash fund. The employee designated in any resolution provided for in this subsection receiving such funds shall keep a record of all receipts and expenditures from the fund, and shall from time to time, and at the end of the fiscal year, prepare a statement for the board showing all receipts, expenditures, and the balance in the petty cash fund. The board of trustees may authorize the employee designated to maintain any petty cash fund to make a claim for replenishment of the fund to its original amount in advance of approval by the board of trustees if, at any time during the period between regular monthly meetings of the board of trustees, the balance remaining in the fund is insufficient to make needed expenditures for any purpose for which the petty cash fund is maintained. No petty cash fund may be replenished more than one time during each period between regular monthly meetings of the board of trustees. If a petty cash fund is replenished prior to the end of the fiscal year in accordance with the foregoing authorization, the employee authorized to maintain the petty cash fund shall keep an accurate record of all expenditures made therefrom, and the purpose therefor, and shall submit the record to the board of trustees at the next regular monthly meeting thereof. The petty cash fund shall be replenished by payment from the appropriate funds of the community college to the petty cash fund upon proper claim. The fund shall be kept separate from all other funds and shall be used only for authorized expenditures and itemized receipts shall be taken for each expenditure. No part of such fund may be loaned or advanced against the salary of an employee. All employees entrusted with such funds under this subsection shall be bonded by the community college district.

(c) Subject to the provisions of subsection (d), the board of trustees may purchase or otherwise acquire land or land and improvements and may acquire, construct, reconstruct, repair or remodel improvements thereon or additions thereto, including furnishings, equipment, and architectural and incidental expense related thereto, and for such purposes the board of trustees is authorized to issue and sell general obligation bonds, the cumulative total not to exceed the following amounts: Where the community college district has a taxable tangible valuation of less than $90,000,000 or is located in a county designated as urban under the provisions of K.S.A. 19-3524, and amendments thereto, not to exceed 5% of the taxable tangible property of the community college district, and where the community college district has a taxable tangible valuation of more than $90,000,000 not to exceed 3% except as provided above for any community college district located in a county designated as urban under the provisions of K.S.A. 19-3524, and amendments thereto, of the taxable tangible property of the community college district. If any increase in the valuation of a community college district results in an outstanding bonded indebtedness in excess of that provided in this subsection, such increase shall not constitute a violation of this subsection. No such bonds shall be issued until the question of their issuance shall have been submitted to a vote of the electors of the community college district at a regular election or at a special election called for that purpose and the majority of the electors voting on the proposition in such community college district shall have voted in favor of the issuance of the bonds. Such election shall be called, noticed and held and the bonds issued, sold, delivered and retired in accordance with the provisions of the general bond law except as herein otherwise expressly provided.

(d) (1) Except as provided in K.S.A. 2015 Supp. 72-4488, and amendments thereto, the board of trustees of a community college may purchase or otherwise acquire land or land and improvements within: (A) The community college district; or (B) the service area of the community college. Nothing in this subsection shall be construed or operate in any manner to require a board of trustees to sell, convey or otherwise dispose of land or land and improvements located outside the community college district or the service area of the community college and owned or being acquired by the community college on the effective date of this act.

(2) For the purposes of this subsection, "service area" means a designated geographic area of the state established pursuant to agreement of the presidents of the community colleges and adopted in policy by the state board of regents.

History: L. 1965, ch. 417, § 14; L. 1969, ch. 310, § 52; L. 1972, ch. 267, § 1; L. 1973, ch. 273, § 1; L. 1978, ch. 277, § 1; L. 1980, ch. 207, § 2; L. 1981, ch. 269, § 1; L. 1984, ch. 256, § 1; L. 1990, ch. 251, § 1; L. 1990, ch. 252, § 1; L. 1991, ch. 213, § 1; L. 1996, ch. 269, § 3; L. 1999, ch. 147, § 26; L. 2005, ch. 69, § 2; L. 2009, ch. 93, § 1; L. 2011, ch. 97, § 13; L. 2012, ch. 159, § 7; July 1, 2013.



71-201a Contracts; indemnification or hold harmless provision, void.

71-201a. Contracts; indemnification or hold harmless provision, void. (a) It is the public policy of the state of Kansas that all contracts entered into by the board of trustees of a community college, or any officers or employees thereof acting on behalf of the board, provide that the community college and board of trustees shall be responsible solely for the community college's or board's actions or failure to act under a contract.

(b) The board of trustees of a community college and any officers or employees thereof acting on behalf of the board shall not have the authority to enter into a contract under which the community college or board agrees to, or is required to, indemnify or hold harmless against damages, injury or death resulting from the actions or failure to act on the part of any party to a contract other than the board or the community college.

(c) The provisions of any contract entered into in violation of this section shall be contrary to the public policy of the state of Kansas and shall be void and unenforceable.

History: L. 2005, ch. 158, § 4; July 1.



71-201b Contracts; governed by Kansas law.

71-201b. Contracts; governed by Kansas law. (a) It is the public policy of the state of Kansas that all contracts entered into by the board of trustees of a community college, or any officers or employees thereof acting on behalf of the board, shall be governed by and interpreted in accordance with the laws of the state of Kansas.

(b) The board of trustees of a community college and any of its officers or employees acting on behalf of the board shall have no power to enter into a contract which provides that the contract shall be governed by or interpreted in accordance with the laws of a state other than the state of Kansas.

(c) The board of trustees of a community college and any officers or employees thereof acting on behalf of the board shall have no power, pursuant to a contract, to submit to the jurisdiction of any court other than a court of the state of Kansas.

(d) The provisions of any contract entered into in violation of this section shall be contrary to the public policy of the state of Kansas and shall be void and unenforceable.

History: L. 2005, ch. 158, § 5; July 1.



71-201c Contracts; mandatory provisions.

71-201c. Contracts; mandatory provisions. (a) Except as provided by subsection (c), any contract entered into by the board of trustees of a community college or any of its officers or employees acting on behalf of the board shall contain the mandatory contract provisions prescribed by the department of administration in form DA-146a, as amended.

(b) Except as provided by subsection (c), any contract entered into after the effective date of this act shall be deemed to have incorporated the mandatory contract provisions prescribed by the department of administration in form DA-146a, as amended, even if such provisions are not specifically contained in such contract.

(c) The board of trustees of a community college may omit any of the mandatory contract provisions prescribed by the department of administration in form DA-146a, as amended, upon the affirmative recorded vote of a majority of the members of the board. The board shall not have the authority to waive or omit from the provisions of any contract the provisions of K.S.A. 2015 Supp. 71-201a or 71-201b, and amendments thereto.

History: L. 2005, ch. 158, § 6; July 1.



71-203 Scholarships; limitations on use of public funds.

71-203. Scholarships; limitations on use of public funds. The board of trustees of a community college shall not authorize or permit the expenditure of any public funds, either directly or indirectly, for scholarships for students who reside outside of the community college district. No public funds shall be expended for athletic scholarships. For the purpose of this section, moneys received from sale of admissions to activities which the community college sponsors and moneys received from private sector persons or organizations shall not be deemed to be public funds. Notwithstanding any provision of law to the contrary, a community college may use student fees to grant student scholarships if such use is approved by the board of trustees and acknowledged by student government representatives.

History: L. 1968, ch. 211, § 20; L. 1969, ch. 340, § 2; L. 1980, ch. 207, § 4; L. 2001, ch. 83, § 1; July 1.



71-204 Tax levy authorization; determination of amount; budget.

71-204. Tax levy authorization; determination of amount; budget. (a) For the purpose of community college maintenance and operation, the board of trustees is authorized to levy a tax on the taxable tangible property of the community college district.

Such tax levy shall be the amount determined by the board of trustees to be sufficient to finance that part of the budget of the community college which is not financed from any other source provided by law. The budget of the community college shall be prepared and adopted as provided by law, and the tax levy therefor shall be certified to the county clerk of every county a part of the territory of which is in the community college district.

(b) The tax levy authorized by subsection (a) shall be reduced (1) in the 2001 fiscal year by an amount equal to 80% of the amount of the difference between the amount of state aid received by the community college in the 2000 fiscal year less an amount equal to 25% of the amount of out-district tuition received by the community college in such fiscal year and the amount of the state grant to which the community college is entitled in the 2001 fiscal year and (2) in fiscal years 2002, 2003 and 2004 by an amount equal to 80% of the amount of the difference between the amount of the state grant received by the community college in the preceding fiscal year less an amount equal to 25% of the amount of out-district tuition received by the community college in the 2000 fiscal year and the amount of the state grant to which the community college is entitled in the current fiscal year and (3) in each fiscal year after the 2004 fiscal year by an amount equal to 80% of the amount of the difference between the amount of the state grant received by the community college in the preceding fiscal year and the amount of the state grant to which the community college is entitled in the current fiscal year.

History: L. 1965, ch. 417, § 15; L. 1967, ch. 408, § 2; L. 1976, ch. 299, § 1; L. 1980, ch. 207, § 5; L. 1999, ch. 147, § 27; July 1.



71-205 Off-campus instruction at Fort Leavenworth military reservation.

71-205. Off-campus instruction at Fort Leavenworth military reservation. For the purpose of offering and providing off-campus instruction and courses of study at the Fort Leavenworth military reservation, any community college board of trustees is hereby authorized to enter into agreements with the United States of America or any department or agency thereof. Credit for such study shall be given and accredited in the same manner and to the same extent as other community college credit is given and accredited.

History: L. 1968, ch. 247, § 1; L. 1980, ch. 207, § 6; July 1.



71-206 Same; disposition of funds.

71-206. Same; disposition of funds. Any community college board shall receive, deposit and disburse all funds due or to become due for off-campus instruction at Fort Leavenworth military reservation in the same manner as other funds belonging to the board, and all funds so received, or which have been so received, shall be available and expended for such off-campus instruction and other lawful purposes of the board without regard to any restrictions or limitations contained in the budget law.

History: L. 1968, ch. 247, § 2; L. 1980, ch. 207, § 7; July 1.



71-210 Affiliation with certain organizations and associations; payment of dues, membership fees authorized.

71-210. Affiliation with certain organizations and associations; payment of dues, membership fees authorized. The board of trustees of any community college, upon majority vote of the members thereof, is hereby authorized to pay dues or membership fees from the general fund of such community college for affiliation with any organization or association the purpose and function of which is to provide for: (a) Accreditation necessary to enable the community college to fulfill its educational mission; or (b) eligibility for participation by the community college in formal athletic competition; or (c) the exchange of information and cooperation among community and junior colleges for the strengthening of programs for the benefit of its member community and junior colleges; or (d) information, education and assistance to boards of trustees on curriculum or in solving problems peculiar to community and junior college operation.

History: L. 1976, ch. 302, § 2; L. 1980, ch. 207, § 11; July 1.



71-211 Standardized and uniform chart of accounts; use required.

71-211. Standardized and uniform chart of accounts; use required. The director of accounts and reports, with the advice of the state board of regents, the senate committee on education and the house of representatives committee on education, shall prescribe a standardized and uniform chart of accounts for use by all community colleges. Such chart of accounts shall be compatible with the revenues and expenditures classification system developed by the national association of college and university business officers. The chart of accounts shall be adaptable to manual or automated systems, and use of such chart of accounts is hereby required for all community colleges.

History: L. 1973, ch. 293, § 1; L. 1978, ch. 300, § 1; L. 1979, ch. 217, § 1; L. 1980, ch. 207, § 12; L. 1999, ch. 147, § 88; L. 2013, ch. 134, § 25; July 1.



71-212 Early retirement incentive programs; establishment authorized; purposes; payment limitations; program report required.

71-212. Early retirement incentive programs; establishment authorized; purposes; payment limitations; program report required. (a) The board of trustees of any community college may establish an early retirement incentive program for the benefit of the employees of the community college for retirement of employees prior to the normal retirement age of 65 years. As used in this act, an "early retirement incentive program" is a program that provides cash payments, either in the form of a lump-sum payment at the beginning of the fiscal year, or in regular payments during the fiscal year. No payment pursuant to an early retirement incentive program as provided in this section shall be made prior to the retirement under the provisions of the Kansas public employees retirement system of any such employee of the community college.

(b) Commencing in the fiscal year that commenced in calendar year 2002 and every three years thereafter, each board that has established an early retirement incentive program shall prepare and submit a report to the state board of regents related to such early retirement incentive program. Such report shall contain: (1) Three years of budget data of such program, including actual costs, and a current year and future years' budget data for three to five years; (2) current costs and benefits of such program and projected costs and benefits of such program for three to five years; (3) current and projected number of participants in such program; and (4) such other information as required by the state board of regents. The state board of regents shall design and distribute forms to carry out the provisions of this act to the board of trustees of each community college that has established an early retirement incentive program. The state board of regents shall compile and prepare a summary report which shall be submitted to the joint committee on pensions, investments and benefits no later than January 1 of the year that follows the end of the fiscal year in which the reporting is required as provided in this subsection.

History: L. 1981, ch. 267, § 1; L. 1994, ch. 293, § 5; L. 1996, ch. 266, § 3; L. 1999, ch. 171, § 1; L. 2002, ch. 63, § 1; July 1.



71-213 Same; budget authorization.

71-213. Same; budget authorization. The board of trustees is hereby authorized to budget and expend such amounts for early retirement incentive programs as the board may deem to be necessary and desirable.

History: L. 1981, ch. 267, § 2; July 1.



71-214 Same; limitation on rights creation.

71-214. Same; limitation on rights creation. Nothing in this act shall be construed to create any right, or to authorize the creation of any right, which is not subject to amendment or nullification by act of the legislature.

History: L. 1981, ch. 267, § 3; July 1.



71-215 Evaluation of employees; definitions.

71-215. Evaluation of employees; definitions. As used in K.S.A. 2015 Supp. 71-216 through 71-218, and amendments thereto:

(a) "Board" means the board of trustees of a community college.

(b) "Employees" means all full-time employees of community colleges.

(c) "Full-time employees of community colleges" means instructional and administrative employees who are under contract for services to a community college for a term of not less than nine months and whose services to a community college are considered their principal employment.

(d) "School year" means the period from July 1 to June 30.

History: L. 2006, ch. 45, § 3; July 1.



71-216 Policy of personnel evaluation; adoption; forms; contents; time.

71-216. Policy of personnel evaluation; adoption; forms; contents; time. Each board shall adopt a written policy of personnel evaluation procedure in accordance with this act. Every policy so adopted shall:

(a) Be prescribed in writing at the time of original adoption and at all times thereafter when any amendments are adopted.

(b) Include evaluation procedures applicable to all employees.

(c) Provide that all evaluations are to be made in writing and that evaluation documents and responses thereto are to be maintained in a personnel file for each employee for a period of not less than three years from the date each evaluation is made.

(d) Except as provided herein, provide that every employee in the first two consecutive school years of employment shall be evaluated at least one time per semester. Any employee who is not employed for the entire semester shall not be required to be evaluated. During the third and fourth years of employment, every employee shall be evaluated at least one time each school year. After the fourth year of employment every employee shall be evaluated at least once in every three years.

History: L. 2006, ch. 45, § 4; July 1.



71-217 Same; evaluation policies; criteria; development; procedure; evaluation required prior to contract renewal.

71-217. Same; evaluation policies; criteria; development; procedure; evaluation required prior to contract renewal. Evaluation policies adopted under K.S.A. 2015 Supp. 71-216, and amendments thereto, shall meet the following guidelines or criteria:

(a) Consideration shall be given to the following employee attributes: Efficiency, personal qualities, professional deportment, ability, results and performance and such other matters as may be deemed material.

(b) Community attitudes toward, support for and expectations with regard to educational programs shall be reflected.

(c) The original policy and any amendments thereto shall be developed by the board in cooperation with the persons responsible for making evaluations and the persons who are to be evaluated, and, to the extent practicable, consideration shall be given to comment and suggestions from other community interests.

(d) Evaluations of the chief administrator employed by a board shall be made by the board. The board shall place primary responsibility upon members of the administrative staff in making evaluations of other employees.

(e) Persons to be evaluated shall participate in their evaluations, and shall be afforded the opportunity for self-evaluation.

(f) The contract of any person subject to evaluation shall not be nonrenewed on the basis of incompetence unless an evaluation of such person has been made prior to notice of nonrenewal of the contract and unless the evaluation is in substantial compliance with the board's policy of personnel evaluation procedure.

History: L. 2006, ch. 45, § 5; July 1.



71-218 Same; evaluation documents; presentation to employee; acknowledgment; limited availability.

71-218. Same; evaluation documents; presentation to employee; acknowledgment; limited availability. Whenever any evaluation is made of an employee, the written document thereof shall be presented to the employee, and the employee shall provide written acknowledgment of such presentation. At any time not later than two weeks after such presentation, the employee may respond thereto in writing. Except by order of a court of competent jurisdiction, evaluation documents and responses thereto shall be available only to the evaluated employee, the board, the appropriate administrative staff members designated by the board, the community college attorney upon request of the board, the board and the administrative staff of any community college to which such employee applies for employment, and other persons specified, in writing, by the employee to the employee's board.

History: L. 2006, ch. 45, § 6; July 1.






Article 3 OUT-DISTRICT AND STUDENT TUITION

71-301 Student tuition.

71-301. Student tuition. The board of trustees shall charge to and collect from each student tuition at rates per credit hour enrolled which shall be established by the board of trustees. In addition to tuition, the board of trustees may charge to and collect from each student fees at rates which shall be established by the board of trustees.

History: L. 1965, ch. 417, § 16; L. 1968, ch. 211, § 11; L. 1970, ch. 287, § 1; L. 1971, ch. 235, § 1; L. 1972, ch. 270, § 1; L. 1973, ch. 274, § 2; L. 1975, ch. 361, § 1; L. 1976, ch. 300, § 1; L. 1978, ch. 278, § 1; L. 1980, ch. 208, § 4; L. 1980, ch. 209, § 1; L. 1981, ch. 270, § 1; L. 1982, ch. 282, § 1; L. 1984, ch. 257, § 1; L. 1985, ch. 234, § 1; L. 1986, ch. 256, § 4; L. 1988, ch. 273, § 1; L. 1988, ch. 274, § 1; L. 1990, ch. 252, § 2; L. 1990, ch. 66, § 47; L. 1993, ch. 265, § 8; L. 1995, ch. 207, § 1; L. 1996, ch. 152, § 1; L. 1998, ch. 176, § 2; L. 1999, ch. 147, § 28; L. 2001, ch. 83, § 2; July 1.






Article 4 RESIDENCE DETERMINATION

71-406 State residence; determination for state entitlements; rules and regulations.

71-406. State residence; determination for state entitlements; rules and regulations. (a) Subject to the provisions of K.S.A. 71-407, and amendments thereto, persons enrolling in a community college who, if adults, have not been, or if minors, whose parents have not been residents of the state of Kansas for at least six months prior to enrollment for any term or session are nonresidents of the state for the purpose of determining state entitlements.

(b) For the purpose of determining the residence of persons enrolling as a student in a community college, residence of minors shall be determined as provided in K.S.A. 72-1046, and amendments thereto, and of adults as provided in subpart Twenty-third of K.S.A. 77-201, and amendments thereto. The state board of regents may adopt rules and regulations governing the determination of residence of students.

History: L. 1972, ch. 271, § 1; L. 1980, ch. 207, § 23; L. 1996, ch. 152, § 2; L. 1997, ch. 11, § 2; L. 1999, ch. 147, § 37; July 1.



71-407 Same; certain persons considered state residents; definitions; eligibility criteria.

71-407. Same; certain persons considered state residents; definitions; eligibility criteria. (a) The following persons, or any class or classes thereof, and their spouses and dependents, may be considered residents of the state of Kansas by the state board for the purpose of determining state entitlements of community colleges: (1) Persons who are in active military service of the United States; (2) persons who are domiciliary residents of the state, who were in active military service prior to becoming domiciliary residents of the state, who were present in the state for a period of not less than two years during their tenure in active military service, whose domiciliary residence was established in the state within 30 days of discharge or retirement from active military service under honorable conditions, but whose domiciliary residence was not timely enough established to meet the residence duration requirement of K.S.A. 71-406, and amendments thereto; (3) persons who are employees of a community college; (4) persons having special domestic relations circumstances; (5) persons who have lost their resident status within six months of enrollment; (6) persons who are not domiciliary residents of the state, who have graduated from a high school accredited by the state board of education within six months of enrollment at a community college, who were domiciliary residents of the state at the time of graduation from high school or within 12 months prior to graduation from high school, and who are entitled to admission at a state educational institution pursuant to K.S.A. 72-116, and amendments thereto; and (7) persons who are domiciliary residents of the state, whose domiciliary residence was established in the state for the purpose of accepting, upon recruitment by an employer, or retaining, upon transfer required by an employer, a position of full-time employment at a place of employment in Kansas, but the domiciliary residence of whom was not timely enough established to meet the residence duration requirement of K.S.A. 71-406, and amendments thereto.

(b) As used in this section:

(1) "Domiciliary resident" means a person who has present and fixed residence in Kansas where the person intends to remain for an indefinite period and to which the person intends to return following absence.

(2) "Full-time employment" means employment requiring at least 1,500 hours of work per year.

(c) The state board shall prescribe criteria and guidelines for determination of the eligibility of persons specified in subsection (a) to be considered residents of the state and shall specify the evidence necessary to be submitted by such persons as proof of eligibility. Evidence submitted by a person as proof of eligibility claimed under subsection (a)(7) must include, but not by way of limitation, certification of the claim by the employer of the person.

History: L. 1997, ch. 11, § 3; L. 1999, ch. 147, § 38; July 1.






Article 5 CAPITAL OUTLAY

71-501 Tax levy; authorization; purposes; conditions; protest; election; additional levy; renewal procedures; definition.

71-501. Tax levy; authorization; purposes; conditions; protest; election; additional levy; renewal procedures; definition. (a) The board of trustees of any community college is authorized to make an annual tax levy for a period of not to exceed five years of not to exceed two mills upon all taxable tangible property in the community college district for the purpose of construction, reconstruction, repair, remodeling, additions to, furnishing and equipping of community college buildings, architectural expenses incidental thereto, and the acquisition of real property for use as building sites or for educational programs. No levy shall be made under this section until a resolution authorizing the levy is passed by the board of trustees and published once each week for three consecutive weeks in a newspaper having general circulation in the community college district.  The resolution shall specify the mill rate of the tax levy and the period of time for which the tax levy shall be made under authority thereof. After adoption of the resolution, the levy may be made unless, within 60 days following the last publication of the resolution, a petition in opposition to the levy, signed by not less than 5% of the qualified electors of the community college district, is filed with the county election officer of the county in which the main campus of the community college is located. If a petition is filed, the levy shall not be made without the question of levying the same having been submitted to and approved by a majority of the qualified electors of the district voting at an election called for that purpose or at the next general election.  If a petition is filed and no election is held, a new resolution authorizing a levy for the purposes specified in this section may not be adopted for a period of one year after the filing of the petition.

(b) Whenever an initial resolution has been adopted under subsection (a) and the resolution specified a lesser mill rate than two mills, the board of trustees of the community college may adopt a second resolution under the same procedure as is provided in subsection (a) for the initial resolution and, subject to the same conditions and for the same purposes as provided in subsection (a), shall be authorized to make an additional tax levy in an amount to be specified in the second resolution for the remainder of the period of time specified in the initial resolution for the making of the levy under authority thereof.  Any second resolution shall be limited in amount as specified in subsection (a), less such amount as was authorized in the initial resolution, and not to exceed an aggregate amount of two mills in any one year.  If any such resolution is adopted and the tax levy therein specified is authorized under the conditions specified in subsection (a), the amount of bonds which may be issued under K.S.A. 71-502, and amendments thereto, may be increased accordingly.

(c) The board of trustees of any community college which has made a tax levy under this section may initiate, at any time after the final levy is certified to the county clerk under any current authorization, procedures to renew its authority to make a like annual tax levy in the amount, upon the conditions, and in the manner specified in subsection (a).

(d) As used in this act, "unconditionally authorized to make a tax levy under authority of article 5 of chapter 71 of Kansas Statutes Annotated" means that the board of trustees of the community college has adopted a resolution under this section, has published the same, and either that such resolution was not protested or that it was protested and an election was held by which the tax levy of the community college was approved.

History: L. 1968, ch. 211, § 1; L. 1977, ch. 231, § 1; L. 1977, ch. 232, § 1; L. 1979, ch. 215, § 1; L. 1980, ch. 207, § 24; L. 1986, ch. 257, § 1; L. 1986, ch. 258, § 1; May 15.



71-501a Capital outlay fund; establishment; sources.

71-501a. Capital outlay fund; establishment; sources. There is hereby established in every community college of the state a fund which shall be called the capital outlay fund, which fund shall consist of all moneys deposited therein in accordance with law.  The proceeds of any tax levied under K.S.A. 71-501, and amendments thereto, shall be deposited in the capital outlay fund of the community college making such levy. Any proceeds derived from the sale of oil or gas or other minerals by a community college may be deposited in the capital outlay fund of the community college.  To the extent that any other statute conflicts with this section, this section shall control.

History: L. 1977, ch. 232, § 2; L. 1980, ch. 211, § 1; July 1.



71-502 Bonds in lieu of capital outlay levy; limitations.

71-502. Bonds in lieu of capital outlay levy; limitations. (a) Any moneys in the capital outlay fund  of any community college district and any moneys received from issuance of bonds under this section may be used for the purposes  specified in K.S.A. 71-501, and amendments thereto.  The board of trustees of any community college district which is unconditionally authorized to make a tax levy under authority of article 5 of chapter 71 of Kansas Statutes Annotated, in lieu of making all or part of such tax levy, may issue and sell general obligation bonds as now provided by law for the issuance of general obligation bonds for buildings by such board of trustees, except that such bonds shall be issued to mature in not more than five (5) years and except that no election shall be required. In the event that bonds are issued under authority of this section, the amount of such bonds  which may be issued shall be determined as follows:

(1) The amount of such bonds shall not exceed the amount of the product which results from multiplying the remaining number of years provided in the resolution authorizing the capital outlay fund tax levy and adopted under K.S.A. 71-501, and amendments thereto, times the mill rate provided in said resolution times the assessed valuation of the taxable tangible property of the district at the time the bonds are issued, less the sum of all amounts specified in paragraphs (2) and (3) of this subsection.

(2) The maximum amount of bonds authorized by this section to be issued shall be reduced by all amounts which have been or will be received by such community college district from any tax levy made under authority of said resolution prior to the issuance of such bonds, and such maximum amount shall be further reduced by the estimated amount of interest to be paid on such bonds.

(3) The maximum amount of bonds authorized by this section to be issued shall be reduced by an amount equal to the amount of unpaid principal on bonds which have theretofore been issued under this section.

(b) Bonds issued under the authority conferred by this section by the board of trustees of any community college shall not be subject to or within any bonded debt limitation prescribed by law and, in determining the amount of bonded indebtedness of any such community college in applying any such bonded debt limitation, bonds issued under this section shall not be considered.

History: L. 1969, ch. 343, § 1; L. 1972, ch. 268, § 1; L. 1977, ch. 232, § 3; L. 1979, ch. 214, § 2; L. 1980, ch. 207, § 26; July 1.



71-507 Refraining from making authorized levy; effect.

71-507. Refraining from making authorized levy; effect. If any community college is unconditionally authorized to make a tax levy under authority of article 5 of chapter 71 of Kansas Statutes Annotated, but the board of trustees of the community college chooses, in any year, not to make the levy, or chooses to make a lesser levy than authorized, the board of trustees may do so.  If the board of trustees of the community college refrains from making a levy in any one or more years or from making the full levy which it is authorized to make under K.S.A. 71-501, and amendments thereto, and the resolution adopted thereunder, the authority of the community college to make a tax levy under K.S.A. 71-501, and amendments thereto, shall not thereby be extended beyond the period of time specified in the resolution, nor shall the mill rate of the tax levy authorized for any succeeding year be increased thereby.

History: L. 1986, ch. 258, § 2; May 15.



71-508 Validity of prior tax levies and bonds not affected.

71-508. Validity of prior tax levies and bonds not affected. This act shall not in any manner be construed as affecting the validity of any tax levies authorized to be made under article 5 of chapter 71 of Kansas Statutes Annotated prior to the effective date of this act, nor shall this act in any manner be construed as affecting the validity of any bonds issued or authorized to be issued under article 5 of chapter 71 of Kansas Statutes Annotated prior to the effective date of this act.

History: L. 1986, ch. 258, § 3; May 15.






Article 6 STATE AID AND FISCAL PROVISIONS

71-601 Definitions.

71-601. Definitions. (a) "Credit hour" means the basic unit of collegiate level instruction, as determined by the state board, in a subject or course offered at a level not higher than those subjects or courses normally offered to freshmen and sophomores in four-year institutions of postsecondary education which subject or course is approved by the state board.

(b) The term "credit hour" does not include instruction in a subject or course taken by a student enrolled for audit or in any subject or course not approved by the state board.

(c) The state board shall determine whether the subjects and courses offered in the community colleges are at the level of freshmen and sophomore subjects and courses offered in the state educational institutions and shall not approve for funding any subject or course offered at a higher level.

History: L. 1961, ch. 363, § 1; L. 1963, ch. 390, § 1; L. 1965, ch. 417, § 17; L. 1968, ch. 211, § 13; L. 1969, ch. 310, § 42; L. 1970, ch. 286, § 1; L. 1973, ch. 274, § 12; L. 1978, ch. 278, § 2; L. 1980, ch. 208, § 1; L. 1980, ch. 209, § 2; L. 1986, ch. 256, § 5; L. 1999, ch. 70, § 1; L. 1999, ch. 147, § 39; L. 2011, ch. 97, § 14; July 1.



71-603 Certification to state board of credit hour enrollments and property valuations.

71-603. Certification to state board of credit hour enrollments and property valuations. (a) On or before November 1 and on or before March 1 of each year, the chief administrative officer of each community college shall certify under oath to the state board the total number of duly enrolled credit hours of students of the community college during the current session who meet the state residence requirement or who are considered residents of the state pursuant to the provisions of K.S.A. 71-407, and amendments thereto. Each November 1 and March 1, certification for payment shall set forth separately the credit hour enrollment for preceding sessions and for the current fall session. The state board may require the community college to furnish any additional information deemed necessary by it to carry out the provisions of this act, and shall prescribe such forms and policies as may be necessary for making such reports.

(b) In November of each year, the county clerk of each county shall certify to the state board with respect to each community college district in the county, the current assessed valuation of taxable tangible property within each such district. As used in this subsection, the term "taxable tangible property" means all real and tangible personal property which is subject to general ad valorem taxation.

History: L. 1961, ch. 363, § 4; L. 1963, ch. 390, § 4; L. 1965, ch. 417, § 20; L. 1968, ch. 211, § 15; L. 1973, ch. 274, § 13; L. 1980, ch. 207, § 30; L. 1986, ch. 259, § 1; L. 1990, ch. 252, § 3; L. 1996, ch. 152, § 4; L. 1997, ch. 11, § 5; Mar. 27.



71-604 State aid; proration of insufficient appropriation; overpayments; underpayments.

71-604. State aid; proration of insufficient appropriation; overpayments; underpayments. (a) If the amount of any appropriation for state aid is insufficient to pay in full the amount each community college is otherwise eligible to receive, the amount appropriated shall be prorated among all community colleges in proportion to the amount each is eligible to receive.

(b) If any community college is paid more than the amount it is eligible to receive, the state board shall notify the community college of the amount of the overpayment and the community college shall remit the same to the state board and the state board shall deposit the same in the state treasury to the credit of the general fund, and if any such community college fails to remit, the state board shall deduct the excess amount so paid from future payments becoming due to such community college.

(c) If any community college is paid less than the amount it is eligible to receive, the state board shall pay the additional amount due at any time within the fiscal year in which the underpayment was made or within 60 days after the end of such fiscal year.

History: L. 1961, ch. 363, § 5; L. 1963, ch. 390, § 5; L. 1965, ch. 417, § 21; L. 1968, ch. 211, § 16; L. 1972, ch. 265, § 2; L. 1973, ch. 274, § 8; L. 1978, ch. 278, § 4; L. 1978, ch. 280, § 2; L. 1979, ch. 216, § 1; L. 1979, ch. 217, § 2; L. 1980, ch. 207, § 31; L. 1986, ch. 259, § 2; L. 1999, ch. 147, § 42; L. 2011, ch. 97, § 15; July 1.



71-605 Same; distribution, when; credit to general fund.

71-605. Same; distribution, when; credit to general fund. The distribution of the appropriation for state grants shall be made in substantially equal payments on August 1 and January 1 of each fiscal year, or as soon thereafter as possible. The state board shall certify, on or before July 20 and December 20 of each fiscal year, to the director of accounts and reports the amount due on August 1 or on January 1, as the case may be, to each community college entitled to a state grant from such appropriation, and the director of accounts and reports shall draw a warrant upon the state treasurer in favor of the community college for such amount. Upon receipt of the warrant, the treasurer of the community college shall credit the amount of the warrant to the general fund of the community college.

History: L. 1961, ch. 363, § 6; L. 1963, ch. 390, § 6; L. 1965, ch. 417, § 22; L. 1968, ch. 211, § 17; L. 1973, ch. 274,§9; L. 1980, ch. 207, § 32; L. 1986, ch. 259, § 3; L. 1987, ch. 273, § 2; L. 1999, ch. 147, § 43; July 1, 2000.



71-606 Curriculum limitation.

71-606. Curriculum limitation. The provisions of this act shall apply only to community colleges accredited by the state board whose collegiate credit curriculums are limited to a program of not more than two (2) years.

History: L. 1961, ch. 363, § 7; L. 1963, ch. 390, § 7; L. 1965, ch. 417, § 23; L. 1968, ch. 211, § 18; L. 1980, ch. 207, § 33; July 1.



71-609 Same; subjects and courses taught outside home county, certain authorizations required.

71-609. Same; subjects and courses taught outside home county, certain authorizations required. (a) No amount of state funding shall be based upon enrollment in any subject or course the principal part of which is taught at a location outside the county of the main campus of the community college, unless the location of such subject or course is specifically authorized by the state board of regents.

(b) (1) No amount of state funding shall be based upon enrollment in any subject or course which is taught in a county in which the main campus of a state educational institution is located, unless the teaching of such subject or course is specifically authorized by the chief executive officer of the state educational institution or by a designee of the chief executive officer. The chief executive officer of each state educational institution may designate and authorize a person or committee to act on behalf of the chief executive officer in granting the authorizations required by this subsection.

(2) For the purposes of this subsection, the term "main campus of a state educational institution" as applied to Kansas state university of agriculture and applied science means and includes the campus of the university located in Riley county and the campus of the university's college of technology located in Saline county.

History: L. 1973, ch. 274, § 15; L. 1978, ch. 278, § 6; L. 1979, ch. 217, § 3; L. 1980, ch. 207, § 35; L. 1986, ch. 259, § 4; L. 1992, ch. 248, § 7; L. 1993, ch. 265, § 10; L. 1994, ch. 179, § 1; L. 1995, ch. 207, § 3; L. 1996, ch. 152, § 6; L. 1998, ch. 176, § 3; L. 1999, ch. 147, § 44; L. 2011, ch. 97, § 16; July 1.



71-609a Same; disallowance for certain credit hours.

71-609a. Same; disallowance for certain credit hours. No amount of the state operating grant of a community college shall be based upon any credit hour for which the community college is receiving or is eligible to receive postsecondary tiered technical education state aid.

History: L. 1978, ch. 278, § 7; L. 1978, ch. 280, § 4; L. 1980, ch. 207, § 36; L. 1986, ch. 259, § 5; L. 1999, ch. 147, § 45; L. 2011, ch. 97, § 17; July 1.



71-611 Definitions; operating expenses; legally adopted budget; general fund.

71-611. Definitions; operating expenses; legally adopted budget; general fund. (a) "Operating expenses" means the total expenditures and lawful transfers from the general fund of a community college during a fiscal year for all purposes.

(b) "Legally adopted budget of operating expenses" means the amount legally authorized and budgeted for operating expenses in the general fund of a community college.

(c) "General fund" means the fund of a community college from which operating expenses are paid and, subject to the provisions of K.S.A. 71-613a, and amendments thereto, to which all amounts of state entitlements, property taxes for general purposes, student tuition, and other moneys provided for by law are credited.

History: L. 1973, ch. 274, § 16; L. 1975, ch. 362, § 1; L. 1975, ch. 361, § 3; L. 1980, ch. 207, § 38; L. 1986, ch. 259, § 6; L. 1987, ch. 265, § 1; L. 1996, ch. 152, § 7; L. 1999, ch. 147, § 47; July 1.



71-612 Budget authority.

71-612. Budget authority. In any fiscal year, each community college may budget and expend for operating expenses any amount the board of trustees determines necessary to be budgeted therefor.

History: L. 1973, ch. 274, § 17; L. 1974, ch. 278, § 2; L. 1975, ch. 361, § 4; L. 1976, ch. 300, § 2; L. 1977, ch. 234, § 1; L. 1978, ch. 282, § 1; L. 1979, ch. 217, § 4; L. 1980, ch. 207, § 39; L. 1980, ch. 209, § 4; L. 1981, ch. 270, § 3; L. 1986, ch. 259, § 7; July 1.



71-614 General fund; transfer authorizations; operating expense; certain expenditures prohibited.

71-614. General fund; transfer authorizations; operating expense; certain expenditures prohibited. Any lawful transfer of money from the general fund of a community college to the career technical education fund, adult education fund, adult supplementary education fund or motorcycle driver safety fund shall be an operating expense in the year the transfer is made. The board of trustees of any community college may transfer moneys from its general fund to its career technical education fund, adult education fund, adult supplementary education fund or motorcycle driver safety fund. Expenditures for career technical education, adult basic education, adult supplementary education and motorcycle driver safety shall not be made from the general fund of a community college.

History: L. 1973, ch. 274, § 19; L. 1974, ch. 311, § 12; L. 1974, ch. 312, § 3; L. 1979, ch. 223, § 1; L. 1980, ch. 207, § 42; L. 1989, ch. 39, § 4; L. 2011, ch. 97, § 18; July 1.



71-615 Exceeding budget; penalty.

71-615. Exceeding budget; penalty. If a community college expends in any fiscal year an amount for operating expenses which exceeds its legally adopted budget of operating expenses, the state board of regents shall determine the excess and deduct the same from amounts payable to the community college during the next fiscal year.

History: L. 1973, ch. 274, § 20; L. 1980, ch. 207, § 43; L. 1981, ch. 270, § 4; L. 1999, ch. 147, § 50; July 1.



71-617 Adult basic education; tax levy authorized, limitations, protest; fund, sources; expenses.

71-617. Adult basic education; tax levy authorized, limitations, protest; fund, sources; expenses. (a) The board of trustees of any community college may levy a tax in each year for a period of not to exceed five (5) years of not to exceed one-fourth (1/4) mill on all taxable tangible property within the district to maintain and operate an adult basic education program at a level approved by the state board. In no event shall the tax levy authorized hereunder be at a rate which will produce an amount in excess of fifty thousand dollars ($50,000). Such tax levy shall be in addition to all other tax levies authorized or limited by law. Proceeds from such tax levy shall be deposited in the adult education fund of the community college which fund is hereby established. All moneys received by a community college for adult basic education shall be deposited in the adult education fund. The expenses of a community college attributable to adult basic education shall be paid from the adult education fund.

(b) No tax levy shall be made under authority of this section until a resolution authorizing such a levy is passed by the board of trustees and published once a week for three (3) consecutive weeks in a newspaper having general circulation in the community college district, and such resolution shall specify the millage rate of such tax levy and the period of time for which such tax levy shall be made under authority thereof.  After the adoption of such resolution such levy may be made unless, within ninety (90) days following the last publication of the resolution, a petition in opposition to such levy, signed by not less than five percent (5%) of the qualified electors of such community college district, is filed with the county election officer of the county in which the main campus of the community college is located.  In the event such a petition is filed, such levy shall not be made without the question of levying the same having been submitted to and been approved by a majority of the qualified electors of the district voting at an election which shall be called for that purpose or at the next general election.

History: L. 1974, ch. 311, § 8; L. 1974, ch. 312, § 2; L. 1978, ch. 283, § 1; L. 1979, ch. 223, § 2; L. 1980, ch. 207, § 45; July 1.



71-620 Grants; eligibility and amount; disallowance for certain credit hours; determination of residency.

71-620.  Grants; eligibility and amount; disallowance for certain credit hours; determination of residency. (a) In each fiscal year, commencing with the 2012 fiscal year, each community college is eligible for a grant from the state general fund, in an amount to be determined by the state board, for non-tiered course credit hours, as defined in K.S.A. 2015 Supp. 71-1802, and amendments thereto, approved by the state board and delivered by the community college. The method of distribution of such funds shall be established by the state board after dialogue with the community college presidents.

(b) No amount of grant under this section shall be based upon any credit hour for which the community college is receiving or is eligible to receive postsecondary tiered technical education state aid in accordance with K.S.A. 2015 Supp. 71-1803, and amendments thereto. Only the credit hours of students who are residents of the state of Kansas enrolled in courses for postsecondary credit shall be considered for funding.

(c)  For purposes of this section, residency for all community college students shall be determined in accordance with K.S.A. 71-406 and 71-407, and amendments thereto.

History: L. 1999, ch. 147, § 40; L. 2000, ch. 158, § 1; L. 2002, ch. 188, § 8; L. 2011, ch. 97, § 19; July 1.






Article 7 DEFINITIONS OF GENERAL APPLICATION

71-701 Definitions.

71-701. Definitions. As used in this act:

(a) "Board of trustees" means the governing body of a community college.

(b) "Campus" means the location of all or part of the buildings and facilities of a community college.

(c) "Chief administrative officer" means the president or one so appointed by the board of trustees.

(d) "Community college" means a public community college established under the provisions of this act. The official name of a community college shall be "the ______ community college" and the blank shall be filled with the name of the city or county.

(e) "Community college district" means the taxing district of a community college.

(f) "State board" means the state board of regents.

(g) "Student tuition" means the charge made to and paid by students for the privilege of attending a community college and participating in the institutional program.

History: L. 1965, ch. 417, § 2; L. 1968, ch. 211, § 4; L. 1973, ch. 274, § 10; L. 1980, ch. 207, § 47; L. 1999, ch. 147, § 89; L. 2011, ch. 97, § 20; July 1.



71-702 Citation of act.

71-702. Citation of act. This act shall be known and may be cited as the "community college act."

History: L. 1965, ch. 417, § 1; L. 1980, ch. 207, § 48; July 1.






Article 8 SUPERVISION BY STATE BOARD OF REGENTS

71-801 Supervision; core indicators of quality performance; data management system.

71-801. Supervision; core indicators of quality performance; data management system. (a) Community colleges are under the supervision of the state board of regents.

(b) The state board of regents shall identify and approve core indicators of quality performance for each of the community colleges separately, after considering core indicators recommended by the board of trustees of each respective community college, and shall establish and implement a data management system that includes a process and format for collecting, aggregating and reporting common and institution-specific information documenting effectiveness of the colleges in meeting the role and mission thereof.

History: L. 1968, ch. 269, § 23; L. 1980, ch. 207, § 49; L. 1999, ch. 147, § 51; L. 2001, ch. 94, § 1; July 1.



71-802 Loss of approval of college; loss of state aid.

71-802. Loss of approval of college; loss of state aid. At any time, if the state board of regents finds that a community college previously approved or deemed approved has failed to comply with the provisions of this act or with any provision of a rule or regulation adopted pursuant to this act, or fails to meet the standards contained in this act, the state board of regents shall so advise the board of trustees. If after 12 calendar months after any such notification such board of trustees has failed to correct the deficiency noted, the state board of regents shall withdraw approval of the community college and it shall not be eligible for state aid during the continuance of any such period of withdrawal. Any action of the state board of regents in granting, denying or withdrawing approval of a community college shall be subject to review by the legislature.

History: L. 1965, ch. 417, § 12; L. 1980, ch. 207, § 50; L. 1999, ch. 147, § 90; L. 2011, ch. 97, § 21; July 1.






Article 11 NEW COMMUNITY COLLEGES

71-1101 Application to organize; preparatory study.

71-1101. Application to organize; preparatory study. (a) Any one or more interested school districts may make a preparatory study of the need and feasibility of establishing a community college in its or their area. The state board may provide professional advice and technical assistance in the study. Such study shall include evidence and analysis of each of the following:

(1) The present concentration of population and population trends and projections within the area;

(2) total school enrollment in grades one (1) through twelve (12) and in grades nine (9) through twelve (12) in such area;

(3) the number of high-school graduates during the preceding ten-year period in such area, and a classification of them by their post high-school educational experience;

(4) types and capacities of educational facilities beyond the high-school level present in such area;

(5) educational services needed within such area;

(6) ability of such area to contribute to the financial support of a community college;

(7) such other data as the state board may by rule and regulation or otherwise require.

(b) The preparatory study shall include recommendations concerning the establishment of the community college and programs of instruction which would be most appropriate for such area at the time of establishment of the college. The preparatory study shall include recommendations for method of election and voting plan.

(c) After due consideration of the preparatory study, the boards of education of any one or more school districts in such area may file a petition in writing with the state board that the establishment of a community college be approved. Such petition shall be accompanied by a certified copy of the resolution of the petitioning board or boards authorizing the request; a copy of the preparatory study; a statement in such form and detail as the state board may require setting forth a plan of financing and the student potential for the proposed community college; and any other information which may assist in explaining or supporting the request.

History: L. 1965, ch. 417, § 8; L. 1968, ch. 211, § 8; L. 1980, ch. 207, § 53; July 1.



71-1102 Standards for approval.

71-1102. Standards for approval. Every community college shall meet the following standards: (a) At least all of the territory of the petitioning district or districts or all of one county shall be included in the proposed community college district.

(b) Any contiguous compact territory in the area in which the petitioning districts are located may be included in the proposed community college district.

(c) The proposed community college district shall have taxable property valuation in an amount not less than twenty million dollars ($20,000,000). Any community college the campus of which is located in a county having a taxable property valuation of less than twenty million dollars ($20,000,000) and if the same contains the territory of an existing college shall only be required to include all of such county.

(d) The community college shall have a potential student attendance volume within commuting distance in the area of at least nine hundred (900) students enrolled in grades nine (9) to twelve (12) inclusive, in the opinion of school officials of the petitioning district or districts and in the opinion of the state board. The advisory council shall state its opinion of the student potential in the proposed district in making its recommendation to the state board.

(e) The overall intention of the legislature shall be controlling in the interpretation of the requirements for approval of the community colleges.

History: L. 1965, ch. 417, § 9; L. 1968, ch. 211, § 9; L. 1980, ch. 207, § 54; July 1.



71-1103 Establishment; approval by state board; approval at election.

71-1103. Establishment; approval by state board; approval at election. (a) Upon receiving any petition under K.S.A. 71-1101, the same shall be submitted to the advisory council for its advice and recommendations, which together with the petition shall be presented to the state board, which, after considering the same, may approve the establishment of the community college as proposed in the request, subject to the approval thereof by electors of the proposed community college district. In no event shall the state board give approval unless it finds that the establishment and operation of the proposed community college is consistent with the state plan as then in force, or unless the state board finds that special circumstances warrant an exception from the state plan and details reasons therefor. Such finding and the reasons of the state board in support thereof shall constitute an amendment of the state plan.

(b) Unless the writing by which the state board communicates approval specifically states otherwise, such approval of the request shall be in the terms contained in such request. The state board may condition approval upon the modification of the plan for the proposed community college, or upon modification of the plan of financing.

(c) No community college shall be established pursuant to this or any other act, nor shall any community college be entitled to or receive state aid unless its establishment has been approved as provided by law.

(d) Upon approval by the state board of any community college petition for establishment, the state board shall order an election for approval thereof to be held in the territory comprising the proposed community college district and shall specify the time of such election. The expenses of such election shall be paid by the county or counties in which territory of the proposed community college is located proportionately to the amount of territory in such counties. Election laws applying to elections for approval of a special question shall apply insofar as the same may be made applicable. The question submitted shall be: "Shall the proposed _____ community college be approved?," and the blank shall be filled with the name of such proposed community college as approved by the state board.

History: L. 1965, ch. 417, § 10; L. 1967, ch. 407, § 17; L. 1968, ch. 211, § 10; L. 1980, ch. 207, § 55; July 1.



71-1104 Establishment; election for approval; determination of result.

71-1104. Establishment; election for approval; determination of result. Whenever an election for approval of the establishment of a community college is held as provided in subsection (d) of K.S.A. 71-1103, and amendments thereto, the results of such election shall be certified to the state board by the election officer of each county in which there is located any part of the territory of the proposed community college. The state board shall tabulate and canvass the vote if more than one county is involved, and shall examine the vote if only one county is involved. After such examination or canvass the state board shall announce the result of the election and if it finds that a majority of those voting at the election voted in favor of the proposition to establish the community college, it shall so announce and issue an order establishing the same.

History: L. 1967, ch. 377, § 1; L. 1980, ch. 207, § 56; L. 1999, ch. 147, § 93; July 1.



71-1105 Order establishing new college; contents.

71-1105. Order establishing new college; contents. The order of the state board establishing any community college shall contain the following:

(a) A description of the territory of the community college district.

(b) A statement of the legal name of the community college.

(c) The effective date of the establishment of the community college for the purpose of taxation.

(d) The date that courses may first be offered by the community college.

(e) The date of the first election of members of the board of trustees, and a date two weeks prior thereto upon which the primary election, if needed, shall be held.

(f) A designation of the voting plan and method of election which shall initially apply in such community college district, and the voting plan and method of election shall be selected from those specified in chapter 71 of Kansas Statutes Annotated. If a member district method is selected the boundary of each member district shall be set forth.

(g) A specification of the election officer or officers who shall be locally responsible for conduct of the first election of trustees, and if more than one election officer is involved, the order shall also provide for certification of the results in each county to the state board for canvass of the vote and announcement and certification of the final result thereof, both in the primary and general elections.

(h) The date and place of the first meeting of the board of trustees.

History: L. 1967, ch. 377, § 2; L. 1980, ch. 207, § 57; L. 1999, ch. 147, § 94; July 1.



71-1106 Same; certification of order establishing.

71-1106. Same; certification of order establishing. The order establishing any new community college shall be certified to the election officer or officers of the county or counties in which any part of the territory of the community college is located, and to the board of education of any sponsoring school district, and a copy of such order shall be filed in the records of the state board.

History: L. 1967, ch. 377, § 3; L. 1980, ch. 207, § 58; L. 1999, ch. 147, § 95; July 1.



71-1107 Election laws applicable to this article.

71-1107. Election laws applicable to this article. The provisions of chapter 71 of Kansas Statutes Annotated shall apply to all elections conducted under authority of this act.

History: L. 1967, ch. 377, § 4; L. 1980, ch. 207, § 59; July 1.



71-1108 Moratorium on new community colleges.

71-1108. Moratorium on new community colleges. No community college shall be established after the effective date of this act until this section of this act is repealed.

History: L. 1968, ch. 211, § 3; L. 1980, ch. 207, § 60; July 1.






Article 12 ATTACHMENT OF TERRITORY

71-1201 Territory attachment; elections, when; limitations and approvals.

71-1201. Territory attachment; elections, when; limitations and approvals. Territory may be added to any community college district which has been established under this act either by deemed approval or by election approval by one of the following methods:

(a) The board of education of any unified district a part of which is in the community college district or which touches and adjoins a community college district may petition the state board for attachment of the territory of such unified district to the community college district for community college purposes. Upon receiving any petition under this subsection, the same shall be submitted to the state board. After considering the petition, the state board may approve such attachment. The state board may seek the recommendation of the board of trustees of the community college involved as to such attachment. If such request is made and if such board of trustees recommends such attachment, the same may be approved by the state board. Upon granting any approval for attachment of territory the state board shall so inform the county election officers of counties in which the territory to be attached is located, and such county election officers shall conduct an election for approval for such attachment in the area petitioned for attachment. Such election shall be conducted in accordance with the procedure for approval for establishment of a community college as specified in this act. The question submitted shall be: "Shall the proposed attachment of territory to the ________ community college district be approved?", and the blank shall be filled with the name of the community college. The expenses of the election shall be paid by the community college. In the event that such attachment is so approved by such election the state board shall issue an order attaching the same to the community college district. The provisions of subsection (b) of K.S.A. 71-1102, and amendments thereto, shall also apply to this subsection.

(b) Any board of trustees may petition the state board for the attachment of any adjoining territory to the community college district. Such petition shall be processed as set forth in subsection (a). If the state board approves such petition, the state board shall notify the county election officers of counties in which the territory to be attached is located, and such county election officers shall conduct an election for approval of such attachment in the area petitioned for attachment. No attachment of territory shall be made under this subsection unless such attachment has been approved by a majority of those voting in the territory to be attached. Such election shall be conducted in accordance with the procedure for approval of the establishment of community colleges as specified in this act. The question submitted shall be: "Shall the proposed attachment of territory to the ________ community college district be approved?", and the blank shall be filled with the name of the community college. In the event that such attachment is so approved by such election the state board shall issue an order attaching the same to the community college district. The expenses of the election shall be paid by the community college.

(c) No territory shall be attached to any community college district within 120 days prior to the general election of members of the board of trustees.

(d) If the community college attaching territory under subsection (a) or (b) has member district method of election, no approval thereof shall be given by the state board and no proposition for approval thereof shall be submitted to any election until new proposed member districts for the community college territory as the same will exist after the addition of territory have been established by the state board.

History: L. 1965, ch. 417, § 11; L. 1969, ch. 310, § 51; L. 1980, ch. 207, § 61; L. 1999, ch. 147, § 96; L. 2011, ch. 97, § 22; July 1.






Article 13 CONSOLIDATION OF COMMUNITY COLLEGES

71-1301 Authorization to agree to consolidate.

71-1301. Authorization to agree to consolidate. In accordance with the provisions of article 13 of chapter 71 of Kansas Statutes Annotated the boards of trustees of any two (2) or more community college districts are hereby authorized to enter into agreements to form one consolidated community college district.

History: L. 1968, ch. 77, § 1; L. 1980, ch. 207, § 62; July 1.



71-1302 Agreement to consolidate; content.

71-1302. Agreement to consolidate; content. Any agreement entered into under authority of article 13 of chapter 71 of Kansas Statutes Annotated shall specify the following:

(a) The name of the community college district.

(b) The date of election for approval of consolidation.

(c) Composition of the board of trustees.

(d) The method of election and voting plan.

(e) A description of member districts, if needed.

(f) The membership of a temporary board of trustees to serve until a board of trustees is elected as provided in K.S.A. 71-1306, and amendments thereto.

History: L. 1968, ch. 77, § 2; L. 1980, ch. 207, § 63; L. 1990, ch. 252, § 15; May 17.



71-1303 Same; state board approval of agreements.

71-1303. Same; state board approval of agreements. Agreements to consolidate under authority of article 13 of chapter 71 of Kansas Statutes Annotated shall provide that such agreement shall be of no force or effect unless first approved by the state board and is thereafter approved at a special election called for the purpose in the territory which will comprise the consolidated community college district.

History: L. 1968, ch. 77, § 3; L. 1980, ch. 207, § 64; July 1.



71-1304 Election for approval of consolidation.

71-1304. Election for approval of consolidation. The territory of the consolidated community college district shall be all of the territory of the community college districts being consolidated. All of the electors residing in the community college districts being consolidated shall be entitled to vote at such election. The proposition submitted shall be stated on the ballot and in the notice of election in substantially the following words: "Shall ______ community college and ______ community college form a consolidated community college district?" and the blanks shall be filled with the names of each of the community colleges being consolidated. The question shall be followed by the words: "To vote in favor of the consolidation make a cross × mark in the square after the word 'yes'. To vote against the consolidation make a cross × mark in the square after the word 'no'." The proposition shall be deemed approved if a majority of those voting thereon in each community college district being consolidated shall vote "yes." The county election officer of the county of the community college having the greatest population shall conduct the election. Laws applicable to question submitted elections in community college districts shall be applicable in the conduct of the elections provided for under this section to the extent that the same are not in conflict herewith.

History: L. 1968, ch. 77, § 4; L. 1980, ch. 207, § 65; July 1.



71-1305 Same; certification of election results; state board's order of establishment.

71-1305. Same; certification of election results; state board's order of establishment. Before any consolidated community college district is finally approved under article 13 of chapter 71 of Kansas Statutes Annotated the results of the election shall be certified by the responsible county election officer in accordance with the determination of the county board of canvassers of such county to the state board, and if such election was favorable to consolidation of the school districts, it shall issue an order establishing the new community college district. Such order shall describe the boundaries thereof.

History: L. 1968, ch. 77, § 5; L. 1980, ch. 207, § 66; July 1.



71-1306 Election of board of trustees after consolidation approved.

71-1306. Election of board of trustees after consolidation approved. (a) If a proposition to consolidate is approved as provided in K.S.A. 71-1304, and amendments thereto, the election of trustees at the next following community college election shall be by the method of election and voting plan provided in the agreement for the consolidated community college district.

(b) Subject to the provisions of subsection (c), at an election next following the approval of a proposition to consolidate, six new trustees shall be elected. The three candidates receiving the highest number of votes at the general community college election shall serve as trustees for four-year terms commencing on the July 1 following such election and the three candidates receiving the next highest number of votes shall serve for two-year terms commencing on the July 1 following such election, except where a member-district method of election is in effect in which case persons elected to even-numbered trustee positions shall serve for two-year terms commencing on the July 1 following such election and persons elected to odd-numbered member positions shall serve for four-year terms commencing on the July 1 following such election. At community college elections in odd-numbered years thereafter, successor trustees shall be elected to serve for four-year terms.

(c) At an election next following the approval of a proposition to consolidate when a seven member board of trustees has been provided for in the agreement for the consolidated community college district, seven new trustees shall be elected. The four candidates receiving the highest number of votes at the general community college election shall serve as trustees for four-year terms commencing on the July 1 following such election and the three candidates receiving the next highest number of votes shall serve for two-year terms commencing on the July 1 following such election, except where a member-district method of election is in effect in which case persons elected to even-numbered trustee positions shall serve for two-year terms commencing on the July 1 following such election and persons elected to odd-numbered member positions and to the at-large position shall serve for four-year terms commencing on the July 1 following such election. At community college elections in odd-numbered years thereafter, successor trustees shall be elected to serve for four-year terms.

(d) Trustees shall hold office until a successor is elected or appointed and qualified.

History: L. 1968, ch. 77, § 6; L. 1980, ch. 207, § 67; L. 1990, ch. 252, § 14; May 17.



71-1307 Bond debt assumption or retention upon consolidation.

71-1307. Bond debt assumption or retention upon consolidation. Upon the consolidation of community college districts the consolidated community college district shall assume and agree to pay all of the bonded indebtedness of the former community college districts of which it is comprised, unless the agreement to consolidate provides otherwise as hereinafter provided. Any consolidation agreement entered into under authority of article 13 of chapter 71 of Kansas Statutes Annotated may provide that in lieu of the consolidated community college district assuming the bonded indebtedness, such indebtedness shall remain a charge upon the territory of the community college districts being disorganized. If such agreement provides for bonded indebtedness to remain a charge upon the territory of the community college districts being disorganized, the provisions of K.S.A. 10-119 shall apply with the date of the disorganization of such community college districts being the date to be used in making such application.

History: L. 1968, ch. 77, § 7; L. 1980, ch. 207, § 68; July 1.



71-1308 Transfer of property and funds upon consolidation.

71-1308. Transfer of property and funds upon consolidation. The assets of the community college districts being consolidated shall be transferred to the consolidated community college district on a day agreed upon in the consolidation agreement but not sooner than the first day of the first month after the election approving such consolidation. The property, records and all funds on hand and to be collected of each of the community college districts being consolidated shall be turned over and paid to the consolidated community college district and shall become the property thereof, and the consolidated community college district shall thereupon be entitled to possession thereof. The consolidated community college district shall thereupon become liable for and pay all lawful debts of the community college districts which were consolidated except as may be otherwise provided by the consolidation agreement for bonded indebtedness. It shall be the duty of all county officers and officers of the community college districts being consolidated to transfer the funds (including state financial aid funds and funds collected from federal aid, taxes, interests and penalties subsequent to such consolidation), records and property of the community college districts being consolidated in accordance with the provisions of this section and the consolidation agreement. Any county treasurer or community college district officer or former officer having in his possession any property, records or funds of any of the community college districts being consolidated who shall fail or refuse to turn over such property, records or funds to the consolidated community college district shall be ordered to do so by the state board. Upon the request of the state board the attorney general is authorized to file a mandamus, quo warranto or other appropriate action to accomplish the proper transfer of such property, records and funds.

History: L. 1968, ch. 77, § 8; L. 1980, ch. 207, § 69; July 1.



71-1309 Definitions.

71-1309. Definitions. As used in article 13 of chapter 71 of Kansas Statutes Annotated: (a) "State board" means the state board of regents.

(b) "County election officer" means the election commissioner in counties which have an election commissioner, and the county clerk in counties which do not have an election commissioner.

History: L. 1968, ch. 77, § 9; L. 1980, ch. 207, § 70; L. 1999, ch. 147, § 97; July 1.






Article 14 COMMUNITY COLLEGE ELECTIONS

71-1401 Citation of act.

71-1401. Citation of act. This act shall be known and may be cited as the "community college election act."

History: L. 1967, ch. 407, § 1; L. 1980, ch. 207, § 71; July 1.



71-1402 Definitions.

71-1402. Definitions. As used in this act: (a) "Community college" means a community college established under the community college act.

(b) "Community college district" or "college district" means the taxing district and territory of a community college.

(c) "Trustee" or "member" means a member of the board of trustees of a community college.

(d) "Board" or "board of trustees" means the governing body of a community college.

(e) "Campus" means all or part of the buildings and facilities of a community college.

(f) "Member district" means one of the subdistricts into which a community college district is or may be divided for the purpose of a district method of election of trustees.

(g) "Member position" means one of the positions of members of a board of trustees when a district method of election is used.

(h) "Method" or "method of election" means one of the methods of election provided for in this act.

(i) "District method" means a six-district method, a three-district method, or a two-district method.

(j) "Election-at-large method" means an election at large of trustees of a community college without a division of the college district into member districts.

(k) "Election officer" or "county election officer" means the election commissioner of the county in which the community college is located, or the county clerk in counties not having an election commissioner.

(l) "Election at large" means an election of trustees at which all electors of a community college district vote on all candidates.

History: L. 1967, ch. 407, § 2; L. 1980, ch. 207, § 72; L. 1990, ch. 252, § 5; May 17.



71-1403 Board of trustees; composition; methods of election; membership prohibited for college employees.

71-1403. Board of trustees; composition; methods of election; membership prohibited for college employees. (a) The governing body of a community college is and shall be a board of trustees.

(b) (1) Subject to provision (2), the board of trustees of a community college shall be composed of six members.

(2) If a community college adopts and implements a seven member board of trustees plan, the board of trustees of the community college shall be composed of seven members.

(c) The members of a board of trustees may be elected by any one of the four methods provided for in this act which are: (1) Election-at-large method, (2) six-district method, (3) three-district method, (4) two-district method.

(d) No member of the board of trustees of a community college shall be an employee of the community college.

History: L. 1967, ch. 407, § 3; L. 1980, ch. 207, § 73; L. 1990, ch. 252, § 6; May 17.



71-1403a Same; seven member plan, adoption and implementation authorized; procedure; protest petition, election.

71-1403a. Same; seven member plan, adoption and implementation authorized; procedure; protest petition, election. (a)  Any board of trustees may adopt and implement, in the manner provided in this section, a seven member board of trustees plan.  The board of trustees may resolve upon its own motion its intention to adopt a seven member board of trustees plan. The resolution shall be published once each week for three consecutive weeks in a newspaper having general circulation in the community college district.  The board of trustees may adopt the plan and provide for implementation thereof at the next community college elections unless, within 30 days after the last publication of the resolution, a petition in opposition to the plan, signed by not less than 5% of the qualified electors of the college district, is filed with the board of trustees. If such a petition is filed, the board of trustees shall request the county election officer to submit the question of whether a seven member board of trustees plan should be adopted to the qualified electors of the college district at an election which shall be called for such purpose.  All qualified electors of the college district may vote at the election.  If a majority of those voting at the election are in favor of adopting the plan, the board of trustees shall adopt and implement the same at the next community college elections.  If a majority of those voting at the election are not in favor of adopting the plan, the same shall not be adopted and no like plan shall be proposed by the board of trustees within a period of two years from the date of the election.

(b) In college districts where a district method of election is in effect, a seven member board of trustees plan shall provide for the seventh member to be an at-large member.

History: L. 1990, ch. 252, § 16; May 17.



71-1404 Change of method of election.

71-1404. Change of method of election. Any community college may change its method of election from any one of the methods which it now or hereafter has to any one of the other methods authorized by this act.

History: L. 1967, ch. 407, § 4; L. 1980, ch. 207, § 74; July 1.



71-1405 Change to district method of election.

71-1405. Change to district method of election. Any board desiring to change an at-large method of election to a district method of election or from one district method of election to another shall first prepare a plan of change showing the proposed member districts into which the college district will be divided. Each member district shall be comprised of one contiguous compact area. The member districts shall have equal population as nearly as practicable. All of the territory in the college district shall be assigned to and made a part of one of the member districts, and no territory shall be included in more than one member district. The proposed member districts shall be so planned that no member of the board of trustees holding office at the time the change is made will be displaced by establishment or rearrangement of the member districts or by inclusion of more members in a single proposed member district than is authorized by law.

History: L. 1967, ch. 407, § 5; L. 1990, ch. 252, § 7; May 17.



71-1406 Change of method of election, how determined.

71-1406. Change of method of election, how determined. (a) Determination of any community college to change from one method of election to another method of election shall be by either one of the following:

(1) The board, by a majority vote of the members-elect thereof, may adopt a resolution to change the method of election. Such resolution shall specify the existing method of election, and the proposed method of election, together with a statement that the change will be made only after the proposed change and plan for change are first approved by the state board.

(2) The board, by a majority vote of the members-elect thereof, may adopt a resolution to change the method of election. Such resolution shall specify the existing method of election and the proposed method of election, together with a statement that the change will not be made unless approved by a majority of the electors of the community college district voting at an election at which the question is submitted. Such resolution shall state that the plan of change is filed in the office of the clerk of the board.

(b) Every plan of change shall also state the existing and proposed voting plan of the community college district, and such voting plan shall be one of the three voting plans specified in K.S.A. 71-1420, and amendments thereto.

History: L. 1967, ch. 407, § 6; L. 1980, ch. 207, § 75; L. 1999, ch. 147, § 98; July 1.



71-1407 Member districts and member positions; numbering; residence of member.

71-1407. Member districts and member positions; numbering; residence of member. (a) When a community college has a member district method of election, the college district shall be divided into two member districts for the two-district method, into three member districts for the three-district method, and into six member districts for the six-district method. Each member district shall be represented on the board by one or more persons residing in the member district. In the six-district method, one member shall reside in each member district. In the three-district method two members shall reside in each member district. In the two-district method three members shall reside in each member district. In the two-district method the member district numbers assigned shall be "one" and "two." In the three-district method the member district numbers assigned shall be "one," "two," and "three." In the six-district method the member district numbers assigned shall be "one," "two," "three," "four," "five" and "six."

In the six-district method the member position numbers shall correspond to the member district numbers. In the two-district method the member position numbers shall be "one," "two" and "three" for member district one, and "four," "five" and "six" for member district two. In the three-district method member position numbers shall be "one" and "four" for member district one, and "two" and "five" for member district two, and "three" and "six" for member district three.

(b) If a community college adopts and implements a seven member board of trustees plan, the at-large member may be a resident of any member district.  The at-large member position shall not be numbered.

History: L. 1967, ch. 407, § 7; L. 1990, ch. 252, § 8; May 17.



71-1408 Method of election; when change may be made.

71-1408. Method of election; when change may be made. Change of method of election in any community college district may be made in the manner provided in this act at any time during the period beginning on the first Wednesday in November of each odd-numbered year and ending on the first Tuesday in June of each even-numbered year, if such change is also approved in a manner authorized in this act before the end of such period. The new method of election in such district shall be followed in the election of trustees next following such change and shall continue in force until again changed in the manner provided in this act. Change of method of election shall not shorten the term of any trustee serving on the board at the time the change is made.

History: L. 1967, ch. 407, § 8; L. 1969, ch. 341, § 1; L. 1980, ch. 207, § 76; L. 2015, ch. 88, § 64; July 1.



71-1409 Election for approval of change.

71-1409. Election for approval of change. Upon the determination of the county election officer that a valid petition has been filed as provided herein, an election shall be called and held upon the proposition as provided herein and if the proposition is approved the method of election or voting plan or both shall be changed as provided in the plan of change voted upon at such election.

History: L. 1969, ch. 341, § 2; July 1.



71-1410 Petition for change of method of election; plan of change; approval by state board; number of required signatures.

71-1410. Petition for change of method of election; plan of change; approval by state board; number of required signatures. (a) Ten or more electors of any community college district may prepare a plan of change and submit the same to the state board. If any such plan of change is so filed, the state board may consider the same, and if it finds such plan of change is complete, lawful and timely, it may promptly so certify to the county election officer of the college district.

(b) Upon receipt of a plan of change with the certified approval of the state board, the county election officer shall notify the first person listed as having submitted such plan of change of such approval. Upon receiving such notice, the person so notified may cause petitions to be prepared which set out in full the plan of change approved, and if such petitions are then approved as to form by the county election officer, such petitions may be distributed among interested electors of the community college district in as many copies as seem suitable to the person preparing the same as provided in this section. Any elector residing in the community college district may sign any such petition, and one elector signing each petition shall subscribe a certificate thereto that such elector personally observed each signer place such signer's signature thereon, and that such petition is valid as such subscribing elector verily believes. Only electors who are duly registered to vote may sign such a petition.

(c) If such petitions are filed with the county election officer and the county election officer determines that such petitions are validly signed by the number of electors provided in subsection (d) of this section, the county election officer shall upon making such determination call an election for approval of the plan of change in the manner provided in K.S.A. 71-1411, and amendments thereto.

(d) The number of valid signatures on petitions filed as provided in subsection (c) of this section shall be determined as follows:

(1) In any college district which had the election-at-large method in effect at the last preceding general election of members, a number equal to 10% of the total number of ballots cast and counted at such preceding election shall be the number of signatures required for a valid petition.

(2) In any college district which had a member district method in effect at the last preceding general election of members, the number of signatures required for a valid petition shall be computed as provided in subpart (1) of this subsection if one or more members were elected in each of the member districts of the college district or if voting plan-A or voting plan-B was in effect.  In any college district which had a member district method in effect at the last preceding general election of members, if members were not elected in all the member districts of the college district and if voting plan-C was in effect at such preceding general election, the number of valid signatures required shall be computed as follows:  Divide the total number of ballots cast and counted in the general election by the number of member districts in which members were elected and multiply the result by the number of member districts in the college district; then, multiply the amount so determined by .10.

(e) Within 10 days after the filing of petitions as provided in this section, the county election officer shall determine the validity thereof.

History: L. 1969, ch. 341, § 3; L. 1980, ch. 207, § 77; L. 1990, ch. 252, § 9; May 17.



71-1411 Same; notice of election; ballots; canvas and report of election.

71-1411. Same; notice of election; ballots; canvas and report of election. In the event that an election is to be called as determined in K.S.A. 71-1410, in not less than forty-five (45) days and not more than sixty (60) days the county election officer shall make one publication notice calling such election, and stating the ballot title and proposition to be voted upon. Each ballot used in such election shall contain a ballot title giving a brief and clear description of the proposed change, specifying the existing and proposed method of election and voting plan. The ballot title shall be followed by the proposition which shall be stated as follows: "Shall a change in the method of election, as described in the ballot title above, be approved?" When the results of any such election are determined by the county board of canvassers as provided by law, the county election officer shall promptly notify the state board thereof.

History: L. 1969, ch. 341, § 4; July 1.



71-1412 Terms of members.

71-1412. Terms of members. Each member of the board of trustees of a community college shall be elected for a four-year term commencing on the second Monday in January following election. Members shall serve until their successors are elected or appointed and qualified.

History: L. 1967, ch. 407, § 9; L. 1990, ch. 252, § 10; L. 2015, ch. 88, § 65; July 1.



71-1413 Duties of county election officer; dates of primary and general elections specified.

71-1413. Duties of county election officer; dates of primary and general elections specified. (a) Elections of trustees of community colleges shall be conducted by the county election officer of the county in which the main campus of the college is located. In any college district having territory in more than one county, the county election officers of all such counties shall cooperate with the county election officer of the county in which the main campus is located, and upon establishing any new community college or adding territory to any of the community college districts, the state board, in accordance with this section, shall specify the county in which the main campus shall be located for the purpose of this section. General community college elections shall be held on the Tuesday following the first Monday in November of each odd-numbered year.

(b) Any primary community college election shall be held on the first Tuesday of August of each odd-numbered year in accordance with K.S.A. 25-205, and amendments thereto.

(c) Notice of the time and place of holding each primary and general election shall be published by the county election officer in a newspaper published in the county in accordance with K.S.A. 25-105 and 25-209, and amendments thereto.

History: L. 1967, ch. 407, § 10; L. 1968, ch. 59, § 43; L. 1980, ch. 207, § 78; L. 1983, ch. 123, § 6; L. 2015, ch. 88, § 66; July 1.



71-1414 Candidacy for election to board of trustees; petition or declaration of intent; filing fee; deadline.

71-1414. Candidacy for election to board of trustees; petition or declaration of intent; filing fee; deadline. (a) (1) In college districts where a district method of election is in effect, a person may become a candidate for election to trustee of a community college by any one of the following methods:

(A) Any person who is an elector of any member district may petition to be a candidate for member from the member district in which such person resides. Any such person shall file with the election officer a petition for such person's candidacy signed by not less than 50 electors residing in such person's member district.

(B) Any person who is an elector of any member district may become a candidate for member from the member district in which such person resides by filing with the election officer a declaration of intent to be such a candidate, and payment therewith of a filing fee in the amount of $20.

(C) If a community college adopts and implements a seven member board of trustees plan, any person who is an elector of the college district may petition to be a candidate for the at-large member position. Any such person shall file with the county election officer a petition for such candidacy signed by not less than 50 electors residing in such college district.

(D) If a community college adopts and implements a seven member board of trustees plan, any person who is an elector of the college district may become a candidate for the at-large member position by filing with the county election officer a declaration of intent to be such a candidate, and payment therewith of a filing fee in the amount of $20.

(2) Every petition or declaration of intent filed under this subsection must specify the member position for which the person is a candidate.

(b) In college districts where the election-at-large method of election is in effect, a person may become a candidate for election to trustee of a community college by either one of the following methods:

(1) Any person who is an elector of the college district may petition to be a candidate for trustee. Any such person shall file with the election officer a petition for such person's candidacy signed by not less than 50 electors residing in the college district.

(2) Any person who is an elector of the college district may become a candidate for trustee by filing with the election officer a declaration of intent to be such a candidate, and payment therewith of a filing fee in the amount of $20.

(c) Every petition or declaration of intent filed under this section must be filed on or before 12 noon on June 1 of each odd-numbered year as provided in K.S.A. 2015 Supp. 25-21a03, and amendments thereto, and K.S.A. 25-205, and amendments thereto.

History: L. 1967, ch. 407, § 11; L. 1969, ch. 342, § 1; L. 1975, ch. 363, § 1; L. 1980, ch. 207, § 79; L. 1983, ch. 123, § 7; L. 1990, ch. 252, § 11; L. 2015, ch. 88, § 67; July 1.



71-1415 Primary election, when; write-in candidates.

71-1415. Primary election, when; write-in candidates. (a) In college districts in which a district method of election is in effect, if there are more than three qualified candidates for any member position, the county election officer shall call, and there shall be held, a primary election in each such member district. The names of the two candidates receiving the greatest number of votes for any member position at the primary election shall appear on the ballots in the general election. If there are three or fewer qualified candidates for any member position, there shall not be a primary election and the names of the candidates shall be placed on the ballots in the general election.

(b) In college districts in which the election at large method of election is in effect, if there are more than three times the number of candidates as there are trustees to be elected, the county election officer shall call, and there shall be held, a primary election. The names of twice the number of candidates as there are trustees to be elected who receive the greatest number of votes at the primary election shall appear on the ballots in the general election. If there are not more than three times the number of candidates as there are trustees to be elected, there shall not be a primary election and the names of the candidates shall be placed on the ballots in the general election.

(c) If a member is to be elected to fill an unexpired term, the office shall be listed separately on the ballots. If there are more than three candidates for such unexpired term, the county election officer shall call, and there shall be held, a primary election. The names of the two candidates for such unexpired term receiving the greatest number of votes shall appear on the ballots in the general election. If there are three or fewer qualified candidates for the unexpired term of any member position, there shall not be a primary election and the names of the candidates shall be placed on the ballots in the general election.

(d) On the ballots in general college district elections, blank lines for the names of write-in candidates shall be printed at the end of the list of candidates for each different office. The number of blank lines for each elected office shall be equal to the number of candidates to be elected thereto. The purpose of such blank lines shall be to permit the voter to insert the name of any person not printed on the ballot for whom such voter desires to vote for such office. No lines for write-in candidates shall appear on primary college district election ballots.

History: L. 1967, ch. 407, § 12; L. 1990, ch. 252, § 12; L. 2008, ch. 165, § 4; L. 2011, ch. 112, § 13; July 1.

Revisor's Note:

Section was also amended by L. 2008, ch. 129, § 6, but that version was repealed by L. 2008, ch. 165, § 8.



71-1416 Correlation with other local elections.

71-1416. Correlation with other local elections. Primary and general elections of members shall be conducted jointly with other local elections insofar as is practicable. Any officer or board having responsibility for any other local election held on the date of a primary or general election of members shall cooperate with the election officer, and if a difference arises which cannot be agreed upon, determination of the difference shall be made by the election officer, unless such difference involves a question the determination of which is provided by law to be made by the secretary of state, in which case the determination shall be made by the secretary of state. Any determination of a difference made by the officer responsible under this section shall be conclusive.

History: L. 1967, ch. 407, § 13; Feb. 17.



71-1418 Notices of election, publication.

71-1418. Notices of election, publication. The election officer shall prescribe the form and time of every publication notice applicable to any primary or general member election. One publication notice shall be made before the primary election, if any, and one publication notice shall be made before the general election.

History: L. 1967, ch. 407, § 15; Feb. 17.



71-1419 Elections to be nonpartisan; application of other laws.

71-1419. Elections to be nonpartisan; application of other laws. The election of trustees of community colleges shall be nonpartisan and laws applicable only to partisan elections shall not apply in such elections. All laws applicable to elections, the violation of which is a crime, shall be applicable to election of trustees of community colleges.

History: L. 1967, ch. 407, § 16; L. 1968, ch. 59, § 44; L. 1980, ch. 207, § 80; L. 2015, ch. 88, § 68; July 1.



71-1420 Voting plans.

71-1420. Voting plans. Any of the three voting plans described in this section may be used in the election of trustees. The three voting plans are:

(a) Voting plan-A: All qualified electors who reside in the college district may vote in both the primary and general elections of trustees.

(b) Voting plan-B: All qualified electors who reside in a member district may vote in the primary election of trustees for the member position or positions of such member district and, if the community college adopts and implements a seven member board of trustees plan, for the at-large member position. All qualified electors who reside in the college district may vote in the general election of trustees.

(c) Voting plan-C: All qualified electors who reside in a member district may vote in both the primary and general elections of trustees for the member position or positions of such member district and, if the community college adopts and implements a seven member board of trustees plan, for the at-large member position.

History: L. 1967, ch. 407, § 18; L. 1990, ch. 252, § 13; May 17.






Article 15 MISCELLANEOUS PROVISIONS

71-1502 Retention of retirement benefits; Kansas school retirement law.

71-1502. Retention of retirement benefits; Kansas school retirement law. All employees of the community college who may have been employed by a board of education and who were included in a retirement system of such board shall retain all rights, privileges and obligations of such membership so long as they continue as employees of the community college. All provisions of law governing such retirement system, including contributions and benefits, shall continue to apply except that the community college shall annually pay to the retirement system an amount equal to that which would have been paid on behalf of said employees had they remained in the employ of such board of education. Personnel employed by the board of trustees of a community college shall come under the provisions of the Kansas school retirement law as set forth in article 55 of chapter 72 of Kansas Statutes Annotated.

History: L. 1965, ch. 417, § 31; L. 1980, ch. 207, § 81; July 1.



71-1503 Severability of 1965 act.

71-1503. Severability of 1965 act. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1965, ch. 417, § 34; April 30.



71-1504 Severability of 1968 act.

71-1504. Severability of 1968 act. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1968, ch. 211, § 21; March 26.



71-1507 Career technical education programs; agreements for transfers authorized, conditions.

71-1507. Career technical education programs; agreements for transfers authorized, conditions. (a) The board of trustees of any community college and the board of any technical college or the institute of technology at Washburn university, may make and enter into agreements providing for the transfer from the technical college or the institute of technology to the community college of any approved career technical education program being offered and taught at the postsecondary level in the technical college or the institute of technology.

(b) In the event the board of trustees of a community college and the board of any technical college or the institute of technology at Washburn university enter into an agreement authorized under subsection (a), the following conditions shall apply:

(1) The state board of regents shall be notified of the agreement at the time the agreement is executed.

(2) The agreement shall be effective only after approval by the state board of regents.

(3) Any career technical education program transferred in accordance with the agreement shall be offered and taught in the community college only after approval of the program by the state board of regents.

(4) The agreement shall be subject to change or termination by the legislature.

(5) (A) The duration of the agreement shall be perpetual unless terminated in accordance with provision (B).

(B) Termination of the agreement may be accomplished only upon approval by the state board of regents of a joint petition to it for termination by the contracting boards after adoption of a resolution to that effect by each such board. The state board of regents shall consider the petition and approve or disapprove termination of the agreement. Upon termination of the agreement, any program transferred thereunder shall be discontinued.

History: L. 1988, ch. 274, § 9; L. 1999, ch. 147, § 99; L. 2009, ch. 24, § 1; L. 2011, ch. 97, § 23; July 1.



71-1508 Motorcycle driver safety; fund, sources, use; state entitlements for courses disallowed.

71-1508. Motorcycle driver safety; fund, sources, use; state entitlements for courses disallowed. (a) There is hereby established in every community college conducting a motorcycle driver safety course a fund which shall be called the motorcycle driver safety fund. The motorcycle driver safety fund shall consist of all moneys deposited therein or transferred thereto according to law. All moneys received by community colleges from distributions made from the motorcycle safety fund and from tuition, fees or charges for motorcycle driver safety courses shall be credited to the motorcycle driver safety fund. The expenses of community colleges directly attributable to motorcycle driver safety courses shall be paid from the motorcycle driver safety fund.

(b) No amount of the state entitlement of a community college shall be based upon a motorcycle driver safety course conducted by the community college.

History: L. 1989, ch. 39, § 1; L. 1999, ch. 147, § 52; July 1.



71-1509 Truck driver training courses at community colleges; establishing truck driver training course fund.

71-1509. Truck driver training courses at community colleges; establishing truck driver training course fund. (a) There is hereby established in every community college conducting a truck driver training course a fund which shall be called the "truck driver training course fund." The truck driver training course fund shall consist of all moneys deposited therein or transferred thereto according to law. All moneys received by community colleges from distributions made from the truck driver training course fund and from tuition, fees or charges for truck driver training courses shall be credited to the truck driver training course fund. The expenses of community colleges directly attributable to truck driver training courses shall be paid from the truck driver training course fund.

History: L. 1990, ch. 41, § 5; Jan. 1, 1991.



71-1510 Hutchinson community college authorized to acquire certain land and construct public radio repeater station.

71-1510. Hutchinson community college authorized to acquire certain land and construct public radio repeater station. Notwithstanding any provision of law to the contrary, the board of trustees of Hutchinson community college is authorized to acquire land which is located in Barton county, Kansas, to construct a public radio repeater station on such land, and to do all things necessary in order to provide for interconnection between public radio station KHCC and such repeater station.

History: L. 1991, ch. 211, § 1; April 25.






Article 16 PURCHASE OF INSURANCE

71-1601 Student insurance; personal property, loss, theft, damage; purchase authorized.

71-1601. Student insurance; personal property, loss, theft, damage; purchase authorized. The board of trustees of any community college may purchase insurance contracts for the benefit of students, to insure against loss resulting from loss, theft of, or damage to, the personal property of students while on college premises, or during college sponsored activities.

History: L. 1973, ch. 303, § 3; L. 1980, ch. 207, § 82; July 1.



71-1602 Same; sickness, bodily injury, accidental death; authorization to purchase.

71-1602. Same; sickness, bodily injury, accidental death; authorization to purchase. The board of trustees of any community college may purchase insurance contracts to insure against loss resulting from sickness or bodily injury or death by accident, on the part of students who are injured on college premises, or during college sponsored activities.

History: L. 1973, ch. 303, § 4; L. 1980, ch. 207, § 83; July 1.






Article 17 CONSOLIDATION OF VOCATIONAL SCHOOLS WITH COMMUNITY COLLEGES

71-1701 Authorization to consolidate; approval by state board of regents required, when; operation, management and control of community college not affected; applicability of statutes.

71-1701. Authorization to consolidate; approval by state board of regents required, when; operation, management and control of community college not affected; applicability of statutes. (a) Any area vocational school or area vocational-technical school may consolidate with and be made a part of any community college under the provisions of this act. No merger involving an area vocational school or area vocational-technical school located in any county in which there is also located the campus of a state educational institution shall occur unless the merger is specifically approved by the state board of regents.

(b) Except as otherwise specifically provided in this act, nothing in this act shall be applied or construed in any manner so as to change or affect the operation, management and control of any community college or to change or affect any existing power, duty or function of a board of trustees with respect to such operation, management and control.  The provisions of all statutes of general application to community colleges shall apply to every community college affected by this act to the extent that such statutory provisions are not in conflict with the provisions of this act.

History: L. 1992, ch. 248, § 1; July 1.



71-1702 Agreements; required provisions; notification of state board of regents; review and approval; conflict resolution.

71-1702. Agreements; required provisions; notification of state board of regents; review and approval; conflict resolution. (a) The governing body of an area vocational school or area vocational-technical school which is consolidated with and made a part of a community college in accordance with the provisions of this act shall enter into a consolidation agreement with the board of trustees of the community college with which such area vocational school or area vocational-technical school is consolidated.

(b) Every consolidation agreement entered into under this section shall provide for:

(1) The disposition of all real property of the affected area vocational school or area vocational-technical school, which disposition shall not be in contravention of the provisions of subsection (d) of K.S.A. 71-201, and amendments thereto;

(2) the disposition of all personal property, records and moneys, including state and federal financial aid, of the affected area vocational school or area vocational-technical school;

(3) the payment of all lawful debts of the affected area vocational school or area vocational-technical school, including any outstanding bonded indebtedness attributable to the operation thereof;

(4) the payment of all accrued compensation or salaries of all personnel of the affected area vocational school or area vocational-technical school;

(5) the transfer of personnel, if such personnel are deemed necessary, in the employment of the affected area vocational school or area vocational-technical school to the employment of the community college; and

(6) such other matters as may need to be addressed as the result of such consolidation by the affected area vocational school or area vocational-technical school and the community college.

(c) Immediately upon execution of each consolidation agreement entered into under this section, the state board of regents shall be notified thereof by the board of trustees of the affected community college. The state board shall review and approve such consolidation agreement.

(d) When any conflict arises as to the proper disposition of property, records or funds or as to the assumption and payment of any debts as a result of any consolidation effected under this act, such conflict shall be determined and resolved by the state board of regents and such determination and resolution shall be final.

History: L. 1992, ch. 248, § 2; L. 1999, ch. 147, § 53; July 1.



71-1703 Advisory boards, establishment upon consolidation, duties, meetings; program area advisory councils, appointment, qualifications, terms.

71-1703. Advisory boards, establishment upon consolidation, duties, meetings; program area advisory councils, appointment, qualifications, terms. Upon execution of each consolidation agreement entered into under this act:

(a) The governing body of the affected area vocational school or area vocational-technical school shall become and hereby is established as an advisory board to the board of trustees of the community college with which such area vocational school or area vocational-technical school is consolidated.  Each such advisory board shall be responsible for making recommendations to the board of trustees to which it is advisory on all matters relating to vocational education including, but not by way of limitation, matters relating to personnel, programs, budget and budget allocations.  Each advisory board shall meet at least monthly at a time and place determined by it.

(b) Every community college consolidated with an area vocational school or area vocational-technical school under the provisions of this act may have program area advisory councils comprised primarily of persons in industry appointed by the board of trustees of the community college and having the qualifications and terms approved by the state board.

History: L. 1992, ch. 248, § 3; July 1.



71-1704 Judicial, administrative and criminal actions; rights preserved.

71-1704. Judicial, administrative and criminal actions; rights preserved. (a) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any area vocational school or area vocational-technical school consolidated with a community college in accordance with the provisions of this act, or by or against any personnel of any such area vocational school or area vocational-technical school, shall abate by reason of such consolidation. The court may allow any such suit, action or other proceeding to be maintained by or against the community college with which such area vocational school or area vocational-technical school is consolidated.

(b) No criminal action commenced or which could have been commenced by any area vocational school or area vocational-technical school consolidated with a community college in accordance with the provisions of this act shall abate by the taking effect of this act.

History: L. 1992, ch. 248, § 4; July 1.






Article 18 POSTSECONDARY TIERED TECHNICAL EDUCATION STATE AID ACT

71-1801 Postsecondary tiered technical education state aid act; citation.

71-1801. Postsecondary tiered technical education state aid act; citation. K.S.A. 2015 Supp. 71-1801 through 71-1810, and amendments thereto, shall be known and may be cited as the postsecondary tiered technical education state aid act.

History: L. 2011, ch. 97, § 1; July 1.



71-1802 Same; definitions.

71-1802. Same; definitions.  As used in K.S.A. 2015 Supp. 71-1801 through 71-1810, and amendments thereto:

(a) "Community college" means any community college established in accordance with chapter 71 of the Kansas Statutes Annotated.

(b) "Community college operating grant" means the operating grant provided for under subsection (a) of K.S.A. 71-620, and amendments thereto, prior to fiscal year 2012.

(c) (1) "Credit hour" means the basic unit of collegiate level instruction, as determined by the state board, in a subject or course offered by an eligible institution at a postsecondary level not higher than those programs or courses normally offered to freshmen and sophomores in four-year public institutions of postsecondary education, in a program that has been approved by the state board.

(2) The term "credit hour" does not include instruction in a program or course taken by a student enrolled for audit or not for postsecondary credit, or in any program or course not approved by the state board.

(3) The state board shall determine whether the programs and courses offered are at the level of freshmen and sophomore programs and courses offered in the state educational institutions and shall not approve for funding any program or course offered at a higher level.

(d) "Eligible institution" or "institution" means any community college, technical college or the institute of technology.

(e) "Institute of technology," "institute" or "Washburn institute of technology" means the institute of technology at Washburn university.

(f) "Non-tiered course" means any postsecondary credit-bearing course offered by an eligible institution and identified by the state board as not meeting the definition of a tiered technical course. Non-tiered courses include courses that are generally designed to: (1) Contribute to academic knowledge or skills across multiple disciplines and occupations, such as communication, writing, mathematics, humanities, social or behavioral science and natural or physical science courses, some of which may be considered for transfer as general education credit toward a baccalaureate degree; (2) contribute to general knowledge or skills in areas such as critical thinking and reasoning, problem solving, use of technology and teamwork skills; (3) provide instruction in basic or foundational skills necessary for individuals to effectively participate in technical programs; (4) prepare individuals for certification or licensure exams or re-certifications and skill updates; or (5) allow individuals to explore various career opportunities. Seminars, workshops or other courses that are supplemental to the primary instruction required for the occupationally specific technical program shall be considered non-tiered courses, unless otherwise specified by the state board.

(g) "State board of regents" or "state board" means the state board of regents provided for in the constitution of this state and established by K.S.A. 74-3202a, and amendments thereto.

(h) "Technical college" means a technical college designated pursuant to K.S.A. 72-4472, 72-4473, 72-4474, 72-4475, 72-4477 or 72-4477a, and amendments thereto.

(i) "Technical program" means any program of study comprised of a sequence of tiered technical courses and non-tiered courses, which program is identified by the state board as a technical program for funding purposes. Technical programs must: (1) Be designed to prepare individuals for gainful employment in current or emerging technical occupations requiring other than a baccalaureate or advanced degree; (2) lead to technical skill proficiency, an industry-recognized credential, a certificate or an associate degree; and (3) be delivered by an eligible institution.

(j) "Tiered technical course" means a postsecondary credit-bearing course included in the sequence of courses comprising a technical program, which course is itself designed to provide competency-based applied instruction to prepare individuals with occupationally specific knowledge and skills necessary for employment, and which the state board has identified as a tiered technical course.

(k) "Tiered technical course credit hour" means a credit hour in a tiered technical course.

(l) "Washburn institute of technology operating grant" means any legislative appropriation designated for non-tiered courses delivered by the Washburn institute of technology.

History: L. 2011, ch. 97, § 2; July 1.



71-1803 Same; eligibility for state aid; determination of residency.

71-1803. Same; eligibility for state aid; determination of residency. (a) In each fiscal year, commencing with the 2012 fiscal year, each community college, technical college and the Washburn institute of technology is eligible for postsecondary tiered technical education state aid from the state general fund for postsecondary tiered technical course credit hours approved by the state board and delivered by the institution to students who are residents of the state of Kansas, in an amount to be determined by the state board using a credit hour cost calculation model that: (1) Is tiered to recognize and support cost differentials in providing high-demand, high-tech training; (2) takes into consideration target industries critical to the Kansas economy; (3) is responsive to program growth; (4) takes into consideration local taxing authority for credit hours generated by in-district students; and (5) includes other factors and considerations as deemed necessary or advisable by the state board. The state board shall establish the rates to be used as the state’s share in a given year, as well as in the actual distribution.

(b) For purposes of K.S.A. 2015 Supp. 72-1801 through 71-1810, and amendments thereto, residency for all community college students shall be determined in accordance with K.S.A. 71-406 and 71-407, and amendments thereto, and residency for all technical college and Washburn institute of technology students shall be determined in accordance with laws or policies applicable to those institutions.

(c) In fiscal year 2012, any portion of the appropriation for postsecondary tiered technical education state aid that an institution actually receives that is in excess of the amount of community college operating grant or postsecondary aid that the institution received for fiscal year 2011 shall be considered new state funds for purposes of K.S.A. 74-3202d, and amendments thereto.

History: L. 2011, ch. 97, § 3; July 1.



71-1804 Same; certification of information provided.

71-1804. Same; certification of information provided. In accordance with deadlines established and published by the state board of regents, the chief administrative officer of each eligible institution shall certify under oath to the state board any information the state board deems necessary to carry out the provisions of K.S.A. 2015 Supp. 71-1801 through 71-1810, and amendments thereto, in such form as required by the state board.

History: L. 2011, ch. 97, § 4; July 1.



71-1805 Same; distribution, when; credit to appropriate fund.

71-1805. Same; distribution, when; credit to appropriate fund. One-half of the distribution of the appropriation for postsecondary tiered technical education state aid shall be made on August 1, and the remaining one-half shall be made on January 1 of each fiscal year, or as soon thereafter as possible. The state board shall certify, on or before July 20 and December 20 of each fiscal year, to the director of accounts and reports the amount due on August 1 or on January 1, as the case may be, to each institution eligible for postsecondary tiered technical education state aid from such appropriation, and the director of accounts and reports shall draw a warrant upon the state treasurer in favor of the eligible institution for such amount. Upon receipt of the warrant, the treasurer of each community college and the institute of technology shall credit the amount of the warrant to the postsecondary technical education fund of the community college or institute, and the treasurer of each technical college shall credit the amount of the warrant to the general operating fund of the technical college.

History: L. 2011, ch. 97, § 5; July 1.



71-1806 Same; no state aid for certain credit hours.

71-1806. Same; no state aid for certain credit hours. No amount of postsecondary tiered technical education state aid shall be based upon any credit hour for which the eligible institution is receiving or eligible to receive state aid for non-tiered course credit hours.

History: L. 2011, ch. 97, § 6; July 1.



71-1807 Same; failure to comply with law, penalty.

71-1807. Same; failure to comply with law, penalty. At any time, if the state board of regents finds that an eligible institution previously approved or deemed approved has failed to comply with the provisions of K.S.A. 2015 Supp. 71-1801 through 71-1810, and amendments thereto, or with any provision of a policy adopted pursuant to K.S.A. 2015 Supp. 71-1801 through 71-1810, and amendments thereto, or otherwise fails to meet the standards contained in K.S.A. 2015 Supp. 71-1801 through 71-1810, and amendments thereto, the state board of regents shall so advise the institution. If such institution fails to correct the deficiency within 12 months from the date such institution was so notified, the state board of regents shall withdraw approval of the institution and the institution shall not be entitled to postsecondary tiered technical education state aid during any such period of withdrawal. Any action of the state board of regents in denying or withdrawing approval of an institution shall be subject to review by the legislature.

History: L. 2011, ch. 97, § 7; July 1.



71-1808 Same; establishment of funds for deposit of state aid; use of money; accounting procedures.

71-1808. Same; establishment of funds for deposit of state aid; use of money; accounting procedures. (a) There is hereby established a postsecondary technical education fund in each community college and at Washburn university for the Washburn institute of technology. All moneys received by a community college or for the institute of technology for establishing, conducting, maintaining and administering any technical program shall be deposited in the postsecondary technical education fund, unless required by federal or state law to be deposited in the institution’s general fund. The expenses of a community college or the institute of technology that are attributable to career technical education shall be paid from the postsecondary technical education fund.

(b) There is hereby established a general operating fund in each technical college budget. All moneys received by a technical college for delivering tiered technical course credit hours and non-tiered course credit hours shall be deposited in the general operating fund of the college. The expenses of a technical college that are attributable to career technical education shall be accounted for separately from the expenses of the college that are not attributable to career technical education.

(c) Community colleges, technical colleges and the Washburn institute of technology shall maintain fund accounting procedures as may be necessary to assure proper accounting for funds for career technical education courses, whether received directly from the federal government or any of its agencies, or received through the state or any of its agencies.

History: L. 2011, ch. 97, § 8; July 1.



71-1809 Same; transfer of money from general fund; limitation on expenditures.

71-1809. Same; transfer of money from general fund; limitation on expenditures. Any lawful transfer of money from the general fund of a community college or the Washburn institute of technology to the postsecondary technical education fund of such institution shall be an operating expense in the year the transfer is made. The board of any community college or the Washburn institute of technology may transfer moneys from its general fund to its postsecondary technical education fund. Expenditures for career technical education shall not be made from the general fund of a community college or the Washburn institute of technology.

History: L. 2011, ch. 97, § 9; July 1.



71-1810 Same; policies adopted by state board.

71-1810. Same; policies adopted by state board. The state board may adopt such policies as are necessary or desirable to implement and administer this act.

History: L. 2011, ch. 97, § 10; July 1.









Chapter 72 SCHOOLS

Article 1 GENERAL PROVISIONS

72-116 Entitlement to admission to state educational institutions; requirements.

72-116. Entitlement to admission to state educational institutions; requirements. (a) Any person who graduates from any high school accredited by the state board of education and who meets the admission requirements established by the state board of regents pursuant to K.S.A. 76-717, and amendments thereto, shall be entitled to admission to the freshman class of the state educational institutions which are under the control and supervision of the state board of regents upon presenting a statement containing a transcript of the high school record of the person signed by the principal of the school or superintendent of the school district and certifying that the person has satisfactorily completed the course requirements of the state board of education necessary for graduation from high school.

(b) Any person who is a resident of the state of Kansas, who graduates from an accredited high school located outside the state of Kansas and who meets the admission requirements established by the state board of regents pursuant to K.S.A. 76-717, and amendments thereto, for persons who have graduated from an accredited Kansas high school shall be entitled to admission to the freshman class of the state educational institutions which are under the control and supervision of the state board of regents upon presenting a statement containing a transcript of the high school record of the person signed by the principal of the school or superintendent of the school district and certifying that the person has satisfactorily completed the course requirements necessary for graduation from high school.

History: L.1945, ch. 282, § 11; L. 1969, ch. 309, § 1; L. 1977, ch. 237, § 4; L. 1996, ch. 110, § 1; L. 2006, ch. 168, § 8; July 1.



72-120 Publication of school laws by state board of education; preparation of forms.

72-120. Publication of school laws by state board of education; preparation of forms. The state board of education not more often than once each year may publish the school laws in force, with such forms, rules and regulations, instructions and decisions as it determines appropriate, and shall cause the same to be delivered to all persons under contract to administer school laws and to each member of the legislature. It shall prescribe and cause to be prepared all forms and blanks which it deems necessary.

History: L. 1945, ch. 282, § 15; L. 1969, ch. 310, § 9; July 1.



72-130 High school activities association; board of directors, executive board, appeal board; articles and bylaws; reports; classification system; executive director and personnel; application of open meetings law and open records law.

72-130. High school activities association; board of directors, executive board, appeal board; articles and bylaws; reports; classification system; executive director and personnel; application of open meetings law and open records law. (a) Any association with a majority of the high schools of the state as members and the purpose of which association is the statewide regulation, supervision, promotion and development of any of the activities defined in K.S.A. 72-133, and amendments thereto, and in which any public high school of this state may participate directly or indirectly shall:

(1) On or before September 1 of each year make a full report of its operation for the preceding calendar year to the state board of education. The report shall contain a complete and detailed financial statement under the certificate of a certified public accountant.

(2) File with the state board a copy of all reports and publications issued from time to time by such association.

(3) Be governed by a board of directors which shall exercise the legislative authority of the association and shall establish policy for the association.

(4) Submit to the state board of education, for its approval or disapproval prior to adoption, any amendments, additions, alterations or modifications of its articles of incorporation or bylaws. If any articles of incorporation, bylaws or any amendment, addition or alteration thereto is disapproved by the state board of education, the same shall not be adopted.

(5) Establish a system for the classification of member high schools according to student attendance.

(6) Be subject to the provisions of the Kansas open meetings law.

(7) Be subject to the provisions of the open records law.

(b) (1) The board of directors shall consist of not less than 60 members as follows:

(A) At least eight directors shall be members of boards of education, elected by local boards of education. At least two of such directors shall be elected from each congressional district of the state;

(B) at least two directors shall be representatives of the state board of education, appointed by the state board;

(C) (i) directors who are representatives of the senior high schools which are affiliated with a league shall be elected by the league;

(ii) the senior high schools which are not affiliated with a league shall be represented by at least one director;

(D) at least four directors shall be representatives of the middle/junior high schools, elected by the middle/junior high schools;

(E) at least one director shall be representative of and selected by athletic administrators;

(F) at least one director shall be representative of and selected by coaches;

(G) at least one director shall be representative of and selected by speech communications educators;

(H) at least one director shall be representative of and selected by music educators; and

(I) at least one director shall be representative of and selected by scholars' bowl coaches.

(2) The directors appointed by the state board of education from the public at-large prior to July 1, 2014, whose terms are set to expire after July 1, 2014, may continue to serve on the board of directors until such director's term expires. Upon the expiration of the term of any such director, the governor shall appoint a successor member of the board of directors. In the event of a vacancy or the expiration of the term of any director appointed by the governor, the governor shall appoint a successor member of the board of directors. Any person appointed by the governor shall not be employed by any school affiliated with a league in the Kansas state high school activities association, nor shall such person be a member of the state board of education. The governor shall be provided a list of those directors appointed pursuant to subsection (b)(1). The governor shall make appointments pursuant to this subsection in order to attain, when necessary, and insofar as possible, representation of ethnic minority groups and both genders on the board of directors and to ensure that a resident from each congressional district is appointed to the board of directors.

(3) All directors are limited to six consecutive years of service.

(c) (1) An executive board which shall be responsible for the administration, enforcement and interpretation of policy established by the board of directors shall be elected by the board of directors from its membership, provided that a director shall serve at least one year as a member of the board of directors prior to being elected to the executive board.

(2) At least two members of the board of directors elected to the executive board shall be directors appointed by the governor under subsection (b)(2), provided such directors are eligible for election to the executive board under this subsection. Members of the executive board elected pursuant to this paragraph shall only be eligible to serve on the executive board during the second, fourth and sixth years of such director's term.

(3) Insofar as possible, membership on the executive board shall be representative of ethnic minority groups, both genders, and all geographical areas of the state.

(d) An appeal board which shall be responsible for conducting hearings provided for in K.S.A. 72-134, and amendments thereto, shall be elected as provided in this subsection. The appeal board shall consist of eight members. The membership of the appeal board shall include four members who are board of education members, elected by the boards of education of the member schools of the association; and four members who are school administrators, elected by the member schools of the association. No member of the board of directors shall be eligible for election to membership on the appeal board. All members of the appeal board are limited to six consecutive years of service.

(e) The executive board is authorized to employ an executive director and such other personnel as may be necessary to the exercise of the powers and the performance of the functions and duties of the board of directors, the executive board, and the appeal board. The executive director and all other personnel, except custodial, clerical or maintenance personnel, employed by the executive board pursuant to this subsection, shall file written statements of substantial interests, as provided by K.S.A. 46-248 through 46-252, and amendments thereto.

History: L. 1955, ch. 341, § 1; L. 1957, ch. 375, § 1; L. 1969, ch. 311, § 1; L. 1977, ch. 239, § 1; L. 1984, ch. 261, § 2; L. 1992, ch. 262, § 7; L. 1993, ch. 245, § 1; L. 2014, ch. 65, § 1; July 1.



72-131 Same; compliance with act or forfeiture.

72-131. Same; compliance with act or forfeiture. Any association or corporation referred to in K.S.A. 72-130, and amendments thereto, which shall fail or refuse to comply with the provisions of this act, as amended, shall forfeit its right to do business and it shall be the duty of the attorney general to institute a proper proceeding to enforce such forfeiture and to have a receiver appointed to liquidate the affairs of such association or corporation. Any assets of such association or corporation remaining after such liquidation shall be paid over to the state board of education to be equitably distributed to the member schools.

History: L. 1955, ch. 341, § 2; L. 1969, ch. 311, § 2; L. 1977, ch. 239, § 2; April 9.



72-132 Same; payment by school districts to complying association only; penalties.

72-132. Same; payment by school districts to complying association only; penalties. On or after the effective date of this act, it shall be unlawful for any board of education of any school district, or for any school administrator or official of any school district to pay or authorize or approve the payment of any amount from any public or activity fund of the school district to a private association or corporation having for its purpose the promotion, development and direction of activities and contests between such schools in this state and which shall not comply with the provisions of K.S.A. 72-130 to 72-134, inclusive. Any member of a board of education of any school district who shall vote to authorize or approve any such payment or any school administrator or official who shall pay or authorize or approve any such payment shall be personally liable for any amount so paid.  Payment of dues to an association or corporation complying with the provisions of this act and the right of such association or corporation to receive and dispose of any funds so received are hereby authorized.

History: L. 1955, ch. 341, § 3; L. 1957, ch. 375, § 2; L. 1969, ch. 311, § 3; L. 1977, ch. 239, § 3; April 9.



72-133 Same; definitions.

72-133. Same; definitions. As used in this act, unless the context otherwise requires:  (a) "Activities" means school activities and contests in the fields of athletics, music, forensics, dramatics and any other interschool extracurricular activities by students enrolled in any of the grades from seven (7) to twelve (12), inclusive.

(b) "Board of education" means the board of education of a school district and the governing authority of any accredited nonpublic school.

(c) " School district" means  any public school district.

History: L. 1955, ch. 341, § 4; L. 1957, ch. 375, § 3; L. 1969, ch. 311, § 4; L. 1977, ch. 239, § 4; April 9.



72-134 Same; appeals; procedure; duties of appeal board.

72-134. Same; appeals; procedure; duties of appeal board. (a) In accordance with such procedures as the board of directors shall prescribe, any student, the parent or guardian of any student, or any member school aggrieved by any decision of the board of directors or the executive board of the association, or any of its officers or employees, may appeal the decision by notifying the executive director of the association who shall arrange for a hearing before the appeal board  of such  association.  The appeal board shall hear  the appeal within 10 days after notification of the appeal has been filed unless the 10-day period is extended for an additional period of time as specified and agreed upon by the parties to the hearing.

(b) In the case of an appeal from a decision of the board of directors, notification of the appeal shall be filed within 30 days from the date of publication of such decision.  The appeal board shall render a written opinion not later than five days after the close of the hearing, setting forth its findings of fact and recommendation as to the determination of the issues.  The appeal board may recommend that the decision of the board of directors be sustained or that such decision be reconsidered and revoked, modified or amended.   The appeal board may recommend to the board of directors proposed amendments or modifications of such decision, but the board of directors shall not be bound by the recommendations of the appeal board.  The recommendations of the appeal board shall be submitted to the board of directors which, after considering the recommendations, shall make a final determination of the matter.

(c) In the case of an appeal from a decision of the executive board or any officer or employee of the association, notification of the appeal shall be filed within 30 days from the date on which notice of such decision is received.  The appeal board shall render a written decision not later than five days after the close of the hearing, setting forth the reasons for its decision and the decision of the appeal board shall be final.

(d) The hearing provided for in this section shall be an open hearing unless the appellant  requests that the hearing be closed.  A quorum of five members of the appeal board shall be required for the purpose of hearing any appeal under this section and a majority vote of the members present for such hearing shall be required for any action of the appeal board.  No member of the appeal board, in the member's capacity as such member, shall participate in the hearing of any appeal or act upon any matter which involves or will affect any school with which such member is associated by reason of employment or the holding of the position of board of education member.

History: L. 1955, ch. 341, § 5; L. 1957, ch. 375, § 4; L. 1969, ch. 311, § 5; L. 1977, ch. 239, § 5; L. 1993, ch. 245, § 2; July 1.



72-135 School sports head injury prevention act.

72-135. School sports head injury prevention act. (a) This section shall be known and may be cited as the school sports head injury prevention act.

(b) As used in this section:

(1) "School" means any public or accredited private high school, middle school or junior high school.

(2) "Health care provider" means a person licensed by the state board of healing arts to practice medicine and surgery.

(c) The state board of education, in cooperation with the Kansas state high school activities association, shall compile information on the nature and risk of concussion and head injury including the dangers and risks associated with the continuation of playing or practicing after a person suffers a concussion or head injury. Such information shall be provided to school districts for distribution to coaches, school athletes and the parents or guardians of school athletes.

(d) A school athlete may not participate in any sport competition or practice session unless such athlete and the athlete’s parent or guardian have signed, and returned to the school, a concussion and head injury information release form. A release form shall be signed and returned each school year that a student athlete participates in sport competitions or practice sessions.

(e) If a school athlete suffers, or is suspected of having suffered, a concussion or head injury during a sport competition or practice session, such school athlete immediately shall be removed from the sport competition or practice session.

(f) Any school athlete who has been removed from a sport competition or practice session shall not return to competition or practice until the athlete is evaluated by a health care provider and the health care provider provides such athlete a written clearance to return to play or practice. If the health care provider who provides the clearance to return to play or practice is not an employee of the school district, such health care provider shall not be liable for civil damages resulting from any act or omission in the rendering of such care, other than acts or omissions constituting gross negligence or willful or wanton misconduct.

(g) This section shall take effect on and after July 1, 2011.

History: L. 2011, ch. 114, § 17; June 9.



72-136 Participation in nonschool swimming or diving athletic training.

72-136. Participation in nonschool swimming or diving athletic training. (a) The Kansas state high school activities association and its member high schools, and administrators, principals, coaches, teachers and other affiliated with such association and member high schools, shall not adopt any rules and regulations or interpret any existing rule and regulation in any manner which would prohibit a student athlete from training with any Kansas state high school league-sponsored sport or competition while the student athlete is participating in nonschool swimming athletic training or diving athletic training, or both, during the high school sport season and throughout the year if:

(1) The nonschool swimming athletic training or diving athletic training, or both, is under the jurisdiction of and sanctioned by the national governing body of the sport, U.S.A. swimming, inc., or U.S.A. diving, inc. and is conducted in a manner which protects the health and safety of the student athlete; and

(2) the student athlete meets the reasonable and ordinary school-established requirements for participation in the student athlete's high school swimming program or diving program, or both, including requirements designed to protect the health and safety of such student athlete.

(b) This section shall take effect on and after July 1, 2011.

History: L. 2011, ch. 114, § 18; June 9.






Article 8 EDUCATION OF VISUALLY HANDICAPPED AND DEAF CHILDREN

72-853 Program for education of deaf-blind or otherwise severely handicapped children by state department; expenditures; definitions.

72-853. Program for education of deaf-blind or otherwise severely handicapped children by state department; expenditures; definitions. The state department of public instruction is hereby authorized to expend available funds for the purpose of sending children who are deaf-blind, or otherwise severely handicapped to any facility, school, or institution, within or without the state of Kansas, providing a qualified program of education for such children. Such funds may be spent for evaluation and diagnosis, room, board, tuition, transportation, and other items which are necessarily relevant to the education of such children. In interpreting and carrying out the provisions of this act, the words "deaf-blind children" whenever used, will be construed to include any child of educable mind whose combination of handicaps of deafness and blindness prevents him from profiting satisfactorily from educational programs provided for the blind child or the deaf child; and the words "otherwise severely handicapped children," wherever used, will be construed to include any child of educable mind whose handicap or combination of handicaps prevents him from profiting satisfactorily from educational programs provided through a sponsoring public school district in this state.

History: L. 1959, ch. 311, § 1; June 30.






Article 9 SPECIAL EDUCATION

72-961 Citation of act.

72-961. Citation of act. This act shall be known and may be cited as the special education for exceptional children act.

History: L. 1974, ch. 290, § 1; L. 1979, ch. 219, § 1; L. 1999, ch. 116, § 1; July 1.



72-962 Definitions.

72-962. Definitions. As used in this act:

(a) "School district" means any public school district.

(b) "Board" means the board of education of any school district.

(c) "State board" means the state board of education.

(d) "Department" means the state department of education.

(e) "State institution" means any institution under the jurisdiction of a state agency.

(f) "State agency" means the Kansas department for children and families, the Kansas department for aging and disability services, the department of corrections and the juvenile justice authority.

(g) "Exceptional children" means persons who are children with disabilities or gifted children and are school age, to be determined in accordance with rules and regulations adopted by the state board, which age may differ from the ages of children required to attend school under the provisions of K.S.A. 72-1111, and amendments thereto.

(h) "Gifted children" means exceptional children who are determined to be within the gifted category of exceptionality as such category is defined by the state board.

(i) "Special education" means specially designed instruction provided at no cost to parents to meet the unique needs of an exceptional child, including:

(1) Instruction conducted in the classroom, in the home, in hospitals and institutions, and in other settings; and

(2) instruction in physical education.

(j) "Special teacher" means a person, employed by or under contract with a school district or a state institution to provide special education or related services, who is: (1) Qualified to provide special education or related services to exceptional children as determined pursuant to standards established by the state board; or (2) qualified to assist in the provision of special education or related services to exceptional children as determined pursuant to standards established by the state board.

(k) "State plan" means the state plan for special education and related services authorized by this act.

(l) "Agency" means boards and the state agencies.

(m) "Parent" means: (1) A natural parent; (2) an adoptive parent; (3) a person acting as parent; (4) a legal guardian; (5) an education advocate; or (6) a foster parent, if the foster parent has been appointed the education advocate of an exceptional child.

(n) "Person acting as parent" means a person such as a grandparent, stepparent or other relative with whom a child lives or a person other than a parent who is legally responsible for the welfare of a child.

(o) "Education advocate" means a person appointed by the state board in accordance with the provisions of K.S.A. 2015 Supp. 38-2218, and amendments thereto. A person appointed as an education advocate for a child shall not be: (1) An employee of the agency which is required by law to provide special education or related services for the child; (2) an employee of the state board, the department, or any agency which is directly involved in providing educational services for the child; or (3) any person having a professional or personal interest which would conflict with the interests of the child.

(p) "Free appropriate public education" means special education and related services that: (1) Are provided at public expense, under public supervision and direction, and without charge; (2) meet the standards of the state board; (3) include an appropriate preschool, elementary, or secondary school education; and (4) are provided in conformity with an individualized education program.

(q) "Federal law" means the individuals with disabilities education act, as amended.

(r) "Individualized education program" or "IEP" means a written statement for each exceptional child that is developed, reviewed, and revised in accordance with the provisions of K.S.A. 72-987, and amendments thereto.

(s) (1) "Related services" means transportation, and such developmental, corrective, and other supportive services, including speech-language pathology and audiology services, interpreting services, psychological services, physical and occupational therapy, recreation, including therapeutic recreation, social work services, school nurse services designed to enable a child with a disability to receive a free appropriate public education as described in the child's IEP, counseling services, including rehabilitation counseling, orientation and mobility services, and medical services, except that such medical services shall be for diagnostic and evaluation purposes only, as may be required to assist an exceptional child to benefit from special education, and includes the early identification and assessment of disabling conditions in children.

(2) "Related services" shall not mean any medical device that is surgically implanted or the replacement of any such device.

(t) "Supplementary aids and services" means aids, services, and other supports that are provided in regular education classes or other education-related settings to enable children with disabilities to be educated with nondisabled children to the maximum extent appropriate.

(u) "Individualized education program team" or "IEP team" means a group of individuals composed of: (1) The parents of a child; (2) at least one regular education teacher of the child, if the child is, or may be, participating in the regular education environment; (3) at least one special education teacher or, where appropriate, at least one special education provider of the child; (4) a representative of the agency directly involved in providing educational services for the child who: (A) Is qualified to provide, or supervise the provision of, specially designed instruction to meet the unique needs of exceptional children; (B) is knowledgeable about the general curriculum; and (C) is knowledgeable about the availability of resources of the agency; (5) an individual who can interpret the instructional implications of evaluation results; (6) at the discretion of the parent or the agency, other individuals who have knowledge or special expertise regarding the child, including related services personnel as appropriate; and (7) whenever appropriate, the child.

(v) "Evaluation" means a multisourced and multidisciplinary examination, conducted in accordance with the provisions of K.S.A. 72-986, and amendments thereto, to determine whether a child is an exceptional child.

(w) "Independent educational evaluation" means an examination which is obtained by the parent of an exceptional child and performed by an individual or group of individuals who meet state and local standards to conduct such an examination.

(x) "Elementary school" means any nonprofit institutional day or residential school that offers instruction in any or all of the grades kindergarten through nine.

(y) "Secondary school" means any nonprofit institutional day or residential school that offers instruction in any or all of the grades nine through 12.

(z) "Children with disabilities" means: (1) Children with intellectual disability, hearing impairments including deafness, speech or language impairments, visual impairments including blindness, emotional disturbance, orthopedic impairments, autism, traumatic brain injury, other health impairments, or specific learning disabilities and who, by reason thereof, need special education and related services; and (2) children experiencing one or more developmental delays and, by reason thereof, need special education and related services if such children are ages three through nine.

(aa) "Substantial change in placement" means the movement of an exceptional child, for more than 25% of the child's school day, from a less restrictive environment to a more restrictive environment or from a more restrictive environment to a less restrictive environment.

(bb) "Material change in services" means an increase or decrease of 25% or more of the duration or frequency of a special education service, a related service or a supplementary aid or a service specified on the IEP of an exceptional child.

(cc) "Developmental delay" means such a deviation from average development in one or more of the following developmental areas, as determined by appropriate diagnostic instruments and procedures, as indicates that special education and related services are required: (1) Physical; (2) cognitive; (3) adaptive behavior; (4) communication; or (5) social or emotional development.

(dd) "Homeless children" means "homeless children and youths" as defined in the federal McKinney-Vento homeless assistance act, 42 U.S.C. § 11434a.

(ee) "Limited English proficient" means an individual who meets the qualifications specified in section 9101 of the federal elementary and secondary education act of 1965, as amended.

History: L. 1974, ch. 290, § 2; L. 1975, ch. 365, § 1; L. 1977, ch. 240, § 1; L. 1978, ch. 349, § 6; L. 1979, ch. 219, § 2; L. 1980, ch. 216, § 1; L. 1982, ch. 357, § 21; L. 1982, ch. 182, § 140; L. 1985, ch. 237, § 1; L. 1987, ch. 268, § 2; L. 1991, ch. 218, § 1; L. 1992, ch. 199, § 2; L. 1994, ch. 307, § 9; L. 1996, ch. 229, § 119; L. 1999, ch. 116, § 2; L. 2005, ch. 171, § 1; L. 2006, ch. 200, § 112; L. 2012, ch. 91, § 55; L. 2014, ch. 115, § 282; July 1.



72-963 Administration by state board; rules and regulations; state plan; participation in pilot programs.

72-963. Administration by state board; rules and regulations; state plan; participation in pilot programs. (a) The state board shall adopt and administer the state plan. The state board may amend the state plan as necessary. The state plan, and amendments thereto, shall be prepared in consultation with the state advisory council for special education provided for in this act.

(b) The state board may adopt rules and regulations for administration of this act and shall adopt rules and regulations necessary to comply with the federal law and to implement the provisions of this act. Any rules and regulations in effect on July 1, 2005, that conflict with federal law or this act are suspended until amended or revoked by the state board.

(c) The state board may apply to participate in any pilot program authorized by the federal law and, if approved, may participate in any such program.

History: L. 1974, ch. 290, § 3; L. 1975, ch. 428, § 3; L. 1982, ch. 291, § 1; L. 1999, ch. 116, § 3; L. 2005, ch. 171, § 2; July 1.



72-963a Dispute resolution procedures; hearing officers and mediators, education and training, list.

72-963a. Dispute resolution procedures; hearing officers and mediators, education and training, list. The state board shall:

(a) Establish procedures, which shall be utilized by each agency, to allow parties to disputes involving any matter described in subsection (b)(4) of K.S.A. 72-988, and amendments thereto, or in K.S.A. 2015 Supp. 72-992a, and amendments thereto, to resolve such disputes through a mediation process or through due process hearings which meet the requirements of the federal law and this act.

(b) Establish the qualification of persons as hearing officers and mediators in accordance with federal law.

(c) Compile and maintain a list of qualified hearing officers and mediators.

History: L. 1983, ch. 237, § 2; L. 1999, ch. 116, § 4; L. 2005, ch. 171, § 3; July 1.



72-963c Education advocates, appointment and qualification; training programs.

72-963c. Education advocates, appointment and qualification; training programs. (a) The state board, in consultation with the state advisory council for special education, shall:

(1) Prescribe guidelines for the selection of persons for appointment as education advocates and for the exercise of their authorized powers, duties and functions;

(2) establish standards and criteria for qualification of persons for appointment as education advocates; and

(3) provide for special training programs with respect to the powers, duties and functions of parents.

(b) Parents who are education advocates shall, and all other parents may, participate in the special training programs provided for under provision (3) of subsection (a).

History: L. 1985, ch. 237, § 2; L. 1987, ch. 268, § 3; L. 1999, ch. 116, § 5; July 1.



72-964 State advisory council for special education; composition; duties; expenses; meetings.

72-964. State advisory council for special education; composition; duties; expenses; meetings. (a) There is established a state advisory council for special education which shall consist of not more than 21 members. Members of the advisory council shall be appointed by the state board of education, and shall serve for a term of three years. No member may serve more than two consecutive terms. Whenever a vacancy occurs in the membership of the advisory council for any reason other than the expiration of the term of a member, the state board shall appoint a successor for the remainder of the unexpired term.

(b) (1) The advisory council established under this section shall be representative of the state population and be comprised of persons involved in, or concerned with, the education of exceptional children, including: (A) Parents of exceptional children, ages birth through 26 years. At least one of such parents shall be the parent of a gifted child; (B) individuals with disabilities; (C) teachers; (D) representatives of institutions of higher education that prepare special education and related services personnel; (E) state and local education officials, including officials who carry out activities under the federal McKinney-Vento homeless education act, 42 U.S.C. § 11431 et seq.; (F) administrators of programs for exceptional children; (G) representatives of other state agencies involved in the financing or delivery of related services to exceptional children; (H) representatives of private schools and public charter schools; (I) at least one representative of a vocational, community, or business organization concerned with the provision of transition services to children with disabilities; (J) representatives from the state juvenile and adult corrections agencies; and (K) a representative from the state agency responsible for foster care of children.

(2) A majority of the members of the advisory council shall be individuals with disabilities or parents of children with disabilities ages birth through 26.

(c) The state advisory council for special education shall:

(1) Advise the state board of unmet needs within the state in the education of exceptional children;

(2) comment publicly on any rules and regulations proposed by the state board regarding the education of exceptional children;

(3) advise the state board in developing evaluations and reporting on data to the federal government;

(4) advise the state board in developing corrective action plans to address findings identified in federal monitoring reports; and

(5) advise the state board in developing and implementing policies relating to the coordination of services for exceptional children.

(d) Members of the state advisory council for special education attending meetings of such council, or attending a subcommittee meeting thereof authorized by the state board, shall be paid subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

(e) The state board shall call the members of the advisory council to meet at least once each year, at which meeting the council shall organize by electing a chairperson and a vice-chairperson. The person in the department specified to be the principal administrator of special education and related services shall be the secretary of the advisory council. The council shall meet upon the call of the chairperson or upon the call of the state board as often as may be necessary at times and places designated by the chairperson or by the state board in order to fulfill the duties prescribed under the provisions of this act.

History: L. 1974, ch. 290, § 4; L. 1982, ch. 292, § 1; L. 1987, ch. 268, § 4; L. 1999, ch. 116, § 6; L. 2005, ch. 171, § 4; July 1.



72-965 State and federal funds; distribution and allocation; payments; grants and contributions; early intervening services; unencumbered balance in fund.

72-965. State and federal funds; distribution and allocation; payments; grants and contributions; early intervening services; unencumbered balance in fund. (a) The state board shall be responsible for the distribution and allocation of state and federal funds for special education. Such moneys shall be expended only in accordance with and for the purposes specified in federal or state law. Payments under this act may be made in installments and in advance or by way of reimbursement, with necessary adjustments for overpayments or underpayments. Federal funds for special education shall be deposited in the state treasury.

(b) The state board is hereby authorized to accept from an individual or individuals, the United States government or any of its agencies or any other public or private body, grants or contributions of money, funds or property which the state board may authorize to be used in accordance with appropriation acts, for or in aid of special education or related services or any of the purposes authorized by the federal law or this act.

(c) (1) Each board may use up to 15% of the amount it receives each year under the federal law to develop and implement coordinated, early intervening services for students in kindergarten through grade 12, with a particular emphasis on students in kindergarten through grade three, who have not been identified as needing special education or related services but who appear to need additional academic and behavioral support to succeed in a general education environment.

(2) In implementing coordinated, early intervening services under this subsection, a board may carry out activities that include:

(A) Providing professional development for teachers and other school staff to enable such personnel to deliver scientifically based academic instruction and behavioral interventions, including scientifically based literacy instruction and, where appropriate, instruction on the use of adaptive and instructional software; and

(B) providing educational and behavioral evaluations, services and supports, including scientifically based literacy instruction.

(3) Each board that develops and maintains coordinated, early intervening services under this subsection shall annually report to the department:

(A) The number of students served under this subsection; and

(B) the number of students served under this subsection who subsequently receive special education and related services under this title during the two-year period preceding each report.

(d) Except for moneys received under K.S.A. 72-978, and amendments thereto, from cooperative agreements entered into under K.S.A. 72-968, and amendments thereto, any unencumbered balance of moneys attributable to appropriations by the legislature for special education or related services remaining in the special education fund of a school district on June 30 of the current school year, may be expended in the school year that immediately succeeds such date by the school district for general operating expenses of the school district as approved by the board of education in an amount not to exceed 1/3 of the unencumbered balance of the school district's special education fund.

History: L. 1974, ch. 290, § 5; L. 1999, ch. 116, § 7; L. 2005, ch. 171, § 5; L. 2011, ch. 107, § 2; L. 2012, ch. 155, § 4; L. 2013, ch. 121, § 3; July 1.



72-966 Duties of boards of education in meeting requirements of law; responsibilities of state board of education and other state agencies; interagency agreements; dispute resolution.

72-966. Duties of boards of education in meeting requirements of law; responsibilities of state board of education and other state agencies; interagency agreements; dispute resolution. (a) (1) Each board shall adopt and implement procedures to assure that all exceptional children residing in the school district, including homeless children, foster care children and children enrolled in private schools, who are in need of special education and related services, are identified, located and evaluated.

(2) Each board shall provide a free appropriate public education for exceptional children enrolled in the school district and for children with disabilities who are placed in a private school or facility by the school district as the means of carrying out the board's obligation to provide a free appropriate public education under this act and for children with disabilities who have been suspended for an extended term or expelled from school.

(3) Each board shall provide exceptional children who are enrolled by their parents in private schools with special education and related services in accordance with state law and federal law.

(b) If an exceptional child, upon referral by a person licensed to practice medicine and surgery, is admitted to a hospital, treatment center, or other health care institution, or to a group boarding home or other care facility, and the institution or facility is located outside the school district in which the child resides, the district in which the institution or facility is located may contract with the district in which a parent of the child resides to provide special education or related services, if such services are necessary for the child. Special education and related services required by this subsection may be provided pursuant to a contract entered into between the board of the school district of which the child is a resident and the board of the school district in which the child is housed. Any such contract shall be subject to the provisions of subsections (a)(3) and (c) of K.S.A. 72-967, and amendments thereto.  If a contract is not entered into between the school districts, the child shall be deemed to be a pupil of the school district which is providing special education and related services to the child. Nothing in this subsection shall be construed to limit or supersede or in any manner affect or diminish the requirements of compliance by each school district with the provisions of subsection (a), but shall operate as a comity of school districts in assuring the provision of special education services for each exceptional child in the state.

(c) (1) Special education and related services required by this section shall meet standards and criteria set by the state board.

(2) The state board shall be responsible for assuring that the requirements of the federal law and this act are met and that all educational programs for exceptional children, including programs administered by any other state agency: (A) Are under the general supervision of individuals who are responsible for educational programs for exceptional children; and (B) meet the educational standards prescribed by the state board.

(3) Provision (2) of this subsection shall not limit the responsibility of any other state agency to provide, or pay for some or all of the costs of, a free appropriate public education for an exceptional child.

(d) Consistent with state and federal law, state agencies shall enter into such interagency agreements as are necessary or advisable in making a free appropriate public education available to all exceptional children residing in the state. The state board shall establish procedures for resolving interagency disputes, including procedures under which local educational agencies may initiate proceedings to secure reimbursement or otherwise implement or seek enforcement of the provisions of the interagency agreement.

(e) Each school board and state agency is prohibited from requiring any child to obtain a prescription for a substance covered by the federal controlled substances act, 21 U.S.C. § 801 et seq., as a condition for the child to attend school or be evaluated or receive special education services under this act.

History: L. 1974, ch. 290, § 6; L. 1979, ch. 219, § 3; L. 1991, ch. 218, § 2; L. 1992, ch. 199, § 1; L. 1999, ch. 116, § 8; L. 2005, ch. 171, § 6; July 1.



72-967 Methods of compliance with requirements of act; powers and duties of boards of education.

72-967. Methods of compliance with requirements of act; powers and duties of boards of education. (a) Each board, in order to comply with the requirements of this act shall have the authority to:

(1) Provide appropriate special education and related services for exceptional children within its schools.

(2) Provide for appropriate special education and related services in the home, in a hospital or in other facilities.

(3) Contract with another school district for special education and related services. Any such contract may provide for the payment of tuition and other costs by the school district in which the child is enrolled.

(4) Enter into cooperative agreements with one or more other school districts for special education and related services.

(5) Contract with any private nonprofit corporation or any public or private institution, within or outside the state, which has proper special education or related services for exceptional children.  Whenever an exceptional child is educated by a private nonprofit corporation or a public or private institution as provided under this paragraph, such child shall be considered a pupil of the school district contracting for such education to the same extent as other pupils of such school district for the purpose of determining entitlements and participation in all state, federal and other financial assistance or payments to such school district.

(6) Furnish transportation for exceptional children, whether such children are residents or nonresidents of such school district, for the provision of special education or related services. In lieu of paying for transportation, the board of the school district in which an exceptional child resides may pay all or part of the cost of room and board for such exceptional child at the place where the special education or related services are provided.

(b) Special education and related services which are provided for exceptional children shall meet standards and criteria set by the state board and shall be subject to approval by the state board.

(c) Any contract entered into by a board under the provisions of this section shall be subject to change or termination by the legislature.

History: L. 1974, ch. 290, § 8; L. 1976, ch. 306, § 1; L. 1999, ch. 116, § 13; July 1.



72-968 Cooperative agreements; requirements and conditions; duration; partial or complete termination; change or modification.

72-968. Cooperative agreements; requirements and conditions; duration; partial or complete termination; change or modification. (a) The boards of any two or more school districts within or outside the state may make and enter into agreements providing for cooperative operation and administration in providing special education and related services for exceptional children on a shared-cost basis, subject to the following:

(1) An agreement shall be effective only after approval by the state board, which approval shall be granted if the special education services provided for in such agreement meet standards and criteria set by the state board.

(2) (A) The duration of an agreement shall be perpetual but the agreement may be partially or completely terminated as hereinafter provided.

(B) Partial termination of an agreement made and entered into by the boards of three or more school districts may be accomplished only upon petition for withdrawal from the agreement made by a contracting school district to the other contracting school districts and approval by the state board of written consent to the petition by such other school districts or upon order of the state board after appeal to it by a school district from denial of consent to a petition for withdrawal and hearing thereon conducted by the state board. The state board shall consider all the testimony and evidence brought forth at the hearing and issue an order approving or disapproving withdrawal by the school district from the agreement.

(C) Complete termination of an agreement made and entered into by the boards of two school districts may be accomplished upon approval by the state board of a joint petition made to the state board for termination of the agreement by both of the contracting school districts after adoption of a resolution to that effect by each of the contracting school districts or upon petition for withdrawal from the agreement made by a contracting school district to the other contracting school district and approval by the state board of written consent to the petition by such other school district or upon order of the state board after appeal to it by a school district from denial of consent to a petition for withdrawal and hearing thereon conducted by the state board. The state board shall consider all the testimony and evidence brought forth at the hearing and issue an order approving or disapproving withdrawal by the school district from the agreement.

(D) Complete termination of an agreement made and entered into by the boards of three or more school districts may be accomplished only upon approval by the state board of a joint petition made to the state board for termination of the agreement by not less than 2/3 of the contracting school districts after adoption of a resolution to that effect by each of the contracting school districts seeking termination of the agreement. The state board shall consider the petition and approve or disapprove termination of the agreement.

(E) The state board shall take such action in approving or disapproving the complete or partial termination of an agreement as the state board deems to be in the best interests of the involved school districts and of the state as a whole in the provision of special education services for exceptional children. Whenever the state board has disapproved the complete or partial termination of an agreement, no further action with respect to such agreement shall be considered or taken by the state board for a period of not less than three years.

(3) An agreement shall designate the sponsoring school district and shall provide for a separate fund thereof, to which each contracting district shall pay the moneys due from it under the agreement. Any school district which is a party to an agreement may be designated the sponsoring district.

(4) An agreement shall specify the method or methods to be employed for disposing of property upon partial or complete termination.

(5) Within the limitations provided by law, an agreement may be changed or modified by mutual consent of the contracting school districts.

(6) An agreement shall be subject to change or termination by the legislature.

(b) The provisions of this section apply to every agreement entered into under authority of this section after the effective date of this act and to every agreement entered into under this section prior to the effective date of this act, and extant on the effective date of this act, regardless of any provisions in such agreement to the contrary.

History: L. 1974, ch. 290, § 9; L. 1987, ch. 269, § 1; L. 1997, ch. 35, § 1; L. 1999, ch. 116, § 14; July 1.



72-970 State institutions required to provide special education and related services; standards and criteria; contracts authorized; correctional institutions, certain exemptions.

72-970. State institutions required to provide special education and related services; standards and criteria; contracts authorized; correctional institutions, certain exemptions. (a) Except as otherwise provided in subsection (b), every state institution shall provide special education and related services for exceptional children housed and maintained in the state institution and such services  shall meet standards and criteria set by the state board and shall be subject to approval by the state board. State institutions may contract with local school districts and other appropriate agencies or individuals for special education or related services. Prior to the time any state institution enters into a contract for special education or related services, the services to be provided shall be approved by the state board.

(b) In providing special education or related services to incarcerated children with disabilities, a correctional institution shall be exempt from the requirements of this act to the extent authorized by the federal law.

History: L. 1974, ch. 290, § 11; L. 1975, ch. 365, § 2; L. 1977, ch. 240, § 2; L. 1999, ch. 116, § 15; July 1.



72-971 Reports by state board; furnishing of data by districts and state agencies.

72-971. Reports by state board; furnishing of data by districts and state agencies. (a) The state board shall prepare and file such reports as are required by the federal law or this act.

(b) School districts and state agencies having data needed by the state board to complete required reports shall furnish such data, as requested, to the state board.

History: L. 1974, ch. 290, § 12; L. 1999, ch. 116, § 16; L. 2005, ch. 171, § 7; July 1.



72-972a Due process hearing, initiation of; complaint notice; response to notice.

72-972a. Due process hearing, initiation of; complaint notice; response to notice. (a) (1) Subject to the requirements in this section, the parent of an exceptional child or the agency responsible for providing services to the child may initiate a due process hearing regarding any problem arising in regard to any matter governed by this act, if:

(A) The problem about which complaint is made occurred not more than two years before the filing of the complaint and the party filing the complaint knew or should have known about the alleged action that forms the basis of the complaint;

(B) the party filing the complaint or the attorney for that party provides to the other party and to the department, a written due process complaint notice that shall remain confidential and include the following information:

(i) The name of the child, the address of the residence of the child (or in the case of a homeless child or youth, available contact information for the child), and the name of the school the child is attending;

(ii) a description of the nature of the problem and the facts that form the basis of the complaint; and

(iii) a proposed resolution of the problem.

(2) A parent or an agency shall not be entitled to a due process hearing until the parent or agency, or their attorney, files a notice that meets the requirements of this subsection.

(b) (1) Any due process complaint notice filed by a parent shall be deemed to be timely even if presented more than two years after the occurrence of the facts giving rise to the complaint, if:

(A) The agency made specific misrepresentations that it had resolved the problem forming the basis of the complaint; or

(B) the agency withheld information from the parent that is required to be given to the parent under this act.

(2) The due process complaint notice required by subsection (a) shall be deemed to be sufficient unless the party receiving the notice notifies the hearing officer and the other party, in writing, within 15 days of receiving the complaint, that the receiving party believes the notice does not meet the requirements.

(3) Within five days of receipt of the notification provided under subsection (a), the hearing officer shall make a determination of whether the notification meets the requirements of subsection (b)(2) and shall immediately notify the parties, in writing, of such determination.

(c) (1) If the complaint is filed by a parent and the agency has not sent a prior written notice to the parent regarding the problem described in the parent's due process complaint notice, the agency, within 10 days of receiving the complaint, shall send to the parent a response that includes:

(A) An explanation of why the agency proposed or refused to take the action raised in the complaint, or an appropriate reply if the problem does not address proposed or refused action by the agency;

(B) a description of other options that the IEP team considered and the reasons why those options were rejected;

(C) a description of each evaluation procedure, assessment, record or report the agency used as the basis for any action it has proposed or refused; and

(D) a description of the factors that are relevant to the agency's proposal or refusal, or in reply to the complaint.

(2) The fact an agency gives notice to a parent pursuant to paragraph (1) shall not preclude such agency from asserting that the parent's due process complaint notice is insufficient.

(d) The non-complaining party, within 10 days of receiving the complaint, shall send to the complaining party a response that specifically addresses the issues raised in the complaint.

(e) (1) A party may amend its due process complaint notice only if:

(A) The other party consents in writing to such amendment and is given the opportunity to resolve the complaint through a meeting held pursuant to K.S.A. 72-973, and amendments thereto; or

(B) the hearing officer grants permission, except that such permission shall be granted not less than five days before a due process hearing occurs.

(2) The applicable timeline for a due process hearing shall recommence at the time the party files an amended notice, including the timeline for resolution of the complaint.

(f) (1) Nothing in this section shall be construed to preclude a parent or an agency from filing a separate due process complaint on an issue different from issues presented in a due process complaint already filed.

(2) Upon motion of either party and if deemed appropriate by the due process hearing officer presiding in the initial hearing, the issues raised in the separate complaints may be considered and resolved in the same due process hearing.

History: L. 2005, ch. 171, § 8; July 1.



72-973 Due process meeting; due process requirements; time limitations; access to records; hearing officers.

72-973. Due process meeting; due process requirements; time limitations; access to records; hearing officers. (a) (1) Except as hereinafter provided, within 15 days of receipt of a due process complaint notice from a parent, the agency shall convene a meeting with the parent and the member or members of the IEP team who have specific knowledge of the facts identified in the complaint, and a representative of the agency who has the authority to make binding decisions on behalf of the agency. This meeting shall not include the agency's attorney unless the parent is accompanied by an attorney.

(2) At this meeting, the parent of the child shall discuss and explain the complaint, including the facts that form the basis of the complaint and the agency shall be provided the opportunity to resolve the complaint.

(3) If the meeting of the parties results in a resolution of the complaint, the parties shall execute a written agreement that both the parent and the representative of the agency shall sign and that, at a minimum, includes the following statements:

(A) The agreed upon resolution of each issue presented in the complaint;

(B) that each party understands that the agreement is legally binding upon them, unless the party provides written notice to the other party, within three days of signing the agreement, that the party giving notice is voiding the agreement; and

(C) if not voided, each party understands that the agreement may be enforced in state or federal court.

(4) If a resolution of the complaint is not reached at the meeting held under this subsection and the agency has not resolved the complaint to the satisfaction of the parent within 30 days of the agency's receipt of the complaint, the due process hearing procedures shall be implemented and all of the applicable timelines for a due process hearing shall commence. All discussions that occurred during the meeting shall be confidential and may not be used as evidence in any subsequent hearing or civil proceeding.

(5) A meeting shall not be required under this subsection if the parent and the agency agree, in writing, to waive such a meeting, or they agree to use mediation to attempt to resolve the complaint.

(b) Any due process hearing provided for under this act, shall be held at a time and place reasonably convenient to the parent of the involved child, be a closed hearing unless the parent requests an open hearing and be conducted in accordance with procedural due process rights, including the following:

(1) The right of the parties to be accompanied and advised by counsel and by individuals with special knowledge or training with respect to the problems of children with disabilities;

(2) the right of the parties to be present at the hearing;

(3) the right of the parties to confront and cross-examine witnesses who appear in person at the hearing, either voluntarily or as a result of the issuance of a subpoena;

(4) the right of the parties to present witnesses in person or their testimony by affidavit, including expert medical, psychological or educational testimony;

(5) the right of the parties to prohibit the presentation of any evidence at the hearing which has not been disclosed to the opposite party at least five days prior to the hearing, including any evaluations completed by that date and any recommendations based on such evaluations;

(6) the right to prohibit the other party from raising, at the due process hearing, any issue that was not raised in the due process complaint notice or in a prehearing conference held prior to the hearing;

(7) the right of the parties to have a written or, at the option of the parent, an electronic, verbatim record of the hearing; and

(8) the right to a written or, at the option of the parent, an electronic decision, including findings of facts and conclusions.

(c) Except as provided by subsection (a), each due process hearing, other than an expedited hearing under K.S.A. 72-993, and amendments thereto, shall be held not later than 35 days from the date on which the request therefor is received. The parties shall be notified in writing of the time and place of the hearing at least five days prior thereto. At any reasonable time prior to the hearing, the parent and the counsel or advisor of the involved child shall be given access to all records, tests, reports or clinical evaluations relating to the proposed action.

(d) (1) Except as otherwise provided in K.S.A. 72-993, and amendments thereto, during the pendency of any proceedings conducted under this act, unless the agency and parent otherwise agree, the child shall remain in the then-current educational placement of such child.

(2) If proceedings arise in connection with the initial admission of the child to school, the child shall be placed in the appropriate regular education classroom or program in compliance with K.S.A. 72-1111, and amendments thereto, unless otherwise directed pursuant to K.S.A. 2015 Supp. 72-992a, and amendments thereto.

(e) Subject to the provisions of K.S.A. 72-973a, and amendments thereto, the agency shall appoint a hearing officer for the purpose of conducting the hearing. Members of the state board, the secretary for children and families, the secretary of corrections, the commissioner of the juvenile justice authority, and members of any board or agency involved in the education of the child shall not serve as hearing officers. No hearing officer shall be any person responsible for recommending the proposed action upon which the hearing is based, any person having a personal or professional interest which would conflict with objectivity in the hearing, or any person who is an employee of the state board or any agency involved in the education of the child. A person shall not be considered an employee of the agency solely because the person is paid by the agency to serve as a hearing officer. Each agency shall maintain a list of hearing officers. Such list shall include a statement of the qualifications of each hearing officer. Each hearing officer and each state review officer shall be qualified in accordance with standards and requirements established by the state board and shall have satisfactorily completed a training program conducted or approved by the state board.

(f) (1) Any party to a due process hearing who has grounds to believe that the hearing officer cannot afford the party a fair and impartial hearing due to bias, prejudice or a conflict of interest may file a written request for the hearing officer to disqualify such officer and have another hearing officer appointed by the state board. Any such written request shall state the grounds for the request and the facts upon which the request is based.

(2) If a request for disqualification is filed, the hearing officer shall review the request and determine the sufficiency of the grounds stated in the request. The hearing officer then shall prepare a written order concerning the request and serve the order on the parties to the hearing. If the grounds are found to be insufficient, the hearing officer shall continue to serve as the hearing officer. If the grounds are found to be sufficient, the hearing officer immediately shall notify the state board and request the state board to appoint another hearing officer.

(g) (1) Except as provided in paragraph (2), the decision of the hearing officer in each due process hearing shall be based on substantive grounds and a determination of whether the child received a free appropriate public education.

(2) In due process hearings in which procedural violations are alleged, the hearing officer may find that the child did not receive a free appropriate public education only if the hearing officer concludes the procedural violations did occur and those violations:

(A) Impeded the child's right to a free appropriate public education;

(B) significantly impeded the parents' opportunity to participate in the decision making process regarding the provision of a free appropriate public education to the parents' child; or

(C) caused a deprivation of educational benefits.

(3) Nothing in this subsection shall be construed to preclude a hearing officer from ordering a local educational agency to comply with procedural requirements under this act.

(h) Whenever a hearing officer conducts any hearing, such hearing officer shall render a decision on the matter, including findings of fact and conclusions, not later than 10 days after the close of the hearing. The decision shall be written or, at the option of the parent, shall be an electronic decision. Any action of the hearing officer in accordance with this subsection shall be final, subject to appeal and review in accordance with this act.

History: L. 1974, ch. 290, § 14; L. 1977, ch. 241, § 2; L. 1978, ch. 286, § 2; L. 1980, ch. 216, § 3; L. 1983, ch. 237, § 1; L. 1986, ch. 318, § 127; L. 1991, ch. 218, § 3; L. 1999, ch. 116, § 20; L. 2005, ch. 171, § 9; L. 2014, ch. 115, § 283; July 1.



72-973a Same; list and appointment of hearing officers; procedure.

72-973a. Same; list and appointment of hearing officers; procedure. Prior to appointing any hearing officer to conduct a due process hearing provided for under this act, the agency shall make its list of hearing officers available to the parent of the involved child and shall inform the parent of the right to request disqualification of any or all of the hearing officers on the list and to request the state board to appoint a hearing officer in accordance with the procedure provided in this subsection. If the parent does not give written notice of disqualification to the agency within five days after the parent receives the list, the agency may appoint from its list any hearing officer whom the parent has not requested to be disqualified. If the parent requests disqualification of all of the hearing officers and requests the appointment of a hearing officer by the state board, the agency shall immediately notify the state board and shall request the state board to appoint a hearing officer.

History: L. 1983, ch. 237, § 3; L. 1991, ch. 218, § 4; L. 1999, ch. 116, § 21; July 1.



72-974 Appeal and review; procedure; review officers, appointment and duties; federal court actions.

72-974. Appeal and review; procedure; review officers, appointment and duties; federal court actions. (a) Written notice of the result of any hearing provided for under this act shall be given to the agency providing for the hearing and shall be sent by certified mail to the parent, or attorney of the child within 24 hours after the result is determined. Such decision, after deletion of any personally identifiable information contained therein, shall be transmitted to the state board which shall make the decision available to the state advisory council for special education and to the public upon request.

(b) (1) Any party to a due process hearing provided for under this act may appeal the  decision to the state board by filing a written notice of appeal with the commissioner of education not later than 30 calendar days after the date of the postmark on the written notice specified in subsection (a). A review officer appointed by the state board shall conduct an impartial review of the decision. The review officer shall render a decision not later than 20 calendar days after the notice of appeal is filed. The review officer shall: (A) Examine the record of the hearing; (B) determine whether the procedures at the hearing were in accordance with the requirements of due process; (C) afford the parties an opportunity for oral or written argument, or both, at the discretion of the review officer; (D) seek additional evidence if necessary; (E) render an independent decision on any such appeal not later than five days after completion of the review; and (F) send the decision on any such appeal to the parties and to the state board.

(2) For the purpose of reviewing any hearing and decision under provision (1), the state board may appoint one or more review officers. Any such appointment may apply to a review of a particular hearing or to reviewing a set or class of hearings as specified by the state board in making the appointment.

(c) Subject to the provisions of subsection (e), any action of a review officer pursuant to this section is subject to review in accordance with the Kansas judicial review act or to an action in federal court as allowed by the federal law.

(d) Consistent with state court actions, any action in federal court shall be filed within 30 days after service of the review officer's decision.

(e) In any action brought under subsection (c), the court:

(1) Shall receive the records of the administrative proceedings;

(2) if it deems necessary, shall hear additional evidence at the request of a party;

(3) basing its decision on the preponderance of the evidence, shall grant such relief as the court determines is appropriate; and

(4) in accordance with the federal law, may award attorneys' fees to the prevailing party in any due process hearing or judicial action brought in accordance with this act.

History: L. 1974, ch. 290, § 15; L. 1974, ch. 291, § 1; L. 1977, ch. 241, § 3; L. 1978, ch. 286, § 3; L. 1978, ch. 287, § 1; L. 1980, ch. 216, § 4; L. 1982, ch. 292, § 2; L. 1986, ch. 318, § 128; L. 1991, ch. 218, § 5; L. 1993, ch. 63, § 1; L. 1999, ch. 116, § 22; L. 2005, ch. 171, § 10; L. 2010, ch. 17, § 177; July 1.



72-975 Administration of oaths; issuance of subpoenas; extension of time; costs; hearing for additional evidence.

72-975. Administration of oaths; issuance of subpoenas; extension of time; costs; hearing for additional evidence. (a) Any person conducting a hearing or review under this act may administer oaths for the purpose of taking testimony therein.

(b) Any person conducting a hearing or review under this act or any party to any such hearing or review may request the clerk of the district court to issue subpoenas for the attendance and testimony of witnesses and the production of all relevant records, tests, reports and evaluations in the same manner provided for the issuance of subpoenas in civil actions pursuant to K.S.A. 60-245, and amendments thereto.

(c) Any person conducting a hearing or review under this act, at the request of either party, may grant specific extensions of time beyond the limitations specified in this act.

(d) Any person conducting a hearing under this act shall consider any request for discovery in accordance with the provisions of K.S.A. 77-522, and amendments thereto, except that depositions of witnesses who will be available for the hearing shall not be allowed.

(e) Every hearing and review under this act shall be provided for at no cost to the child or the parent of the child. The costs of any hearing provided for by a board shall be paid by the school district.

(f) Any review officer conducting a review under this act may hold a hearing to receive additional evidence. Every such hearing shall be conducted in accordance with requirements which are consonant with the requirements of this act.

History: L. 1974, ch. 290, § 16; L. 1974, ch. 291, § 2; L. 1977, ch. 241, § 4; L. 1978, ch. 286, § 4; L. 1980, ch. 216, § 5; L. 1982, ch. 292, § 3; L. 1999, ch. 116, § 23; July 1.



72-976 Requirements for education of children with disabilities in regular classes, exception; admission to state institutions.

72-976. Requirements for education of children with disabilities in regular classes, exception; admission to state institutions. (a) Each school district shall be required, to the maximum extent appropriate, to educate children with disabilities with children who are not disabled, and to provide special classes, separate schooling or for the removal of children with disabilities from the regular education environment only when the nature or severity of the disability of the child is such that education in regular classes with supplementary aids and services cannot be achieved satisfactorily.

(b) Nothing in this section shall be construed to authorize the state board or any board to function as an admitting agency to the state institutions or to limit or supersede or in any manner affect the requirements of each board to comply with the provisions of K.S.A. 72-966, and amendments thereto, to provide special education services for each exceptional child in the school district unless and until such child meets the criteria for admission to a state institution and is so admitted by the state institution.  Each state institution shall publish the criteria for admission to such state institution and shall furnish such criteria to each board upon request therefor.

History: L. 1974, ch. 290, § 17; L. 1975, ch. 365, § 3; L. 1977, ch. 240, § 3; L. 1999, ch. 116, § 24; July 1.



72-977 Compulsory attendance of exceptional children at school for receipt of services; provision of services privately; nonapplicability to gifted children.

72-977. Compulsory attendance of exceptional children at school for receipt of services; provision of services privately; nonapplicability to gifted children. (a) Except as otherwise provided in this section, it shall be the duty of the parent of each exceptional child to require such child to attend school to receive the special education and related services which are indicated on the child's IEP or to provide for such services privately.

(b) The provisions of subsection (a) do not apply to gifted children or to parents of gifted children.

History: L. 1974, ch. 290, § 18; L. 1980, ch. 216, § 6; L. 1999, ch. 116, § 25; July 1.



72-978 Special education state aid; computation of amounts; apportionment; limitations; special education fund.

72-978. Special education state aid; computation of amounts; apportionment; limitations; special education fund. (a) Each year, the state board of education shall determine the amount of state aid for the provision of special education and related services each school district shall receive for the ensuing school year. The amount of such state aid shall be computed by the state board as provided in this section. The state board shall:

(1) Determine the total amount of general fund and local option budgets of all school districts;

(2) subtract from the amount determined in subsection (a)(1) the total amount attributable to assignment of transportation weighting, program weighting, special education weighting and at-risk pupil weighting, as those weightings were calculated under the school district finance and quality performance act, prior to its repeal, to enrollment of all school districts;

(3) divide the remainder obtained in subsection (a)(2) by the total number of full-time equivalent pupils enrolled in all school districts on September 20;

(4) determine the total full-time equivalent enrollment of exceptional children receiving special education and related services provided by all school districts;

(5) multiply the amount of the quotient obtained in subsection (a)(3) by the full-time equivalent enrollment determined in subsection (a)(4);

(6) determine the amount of federal funds received by all school districts for the provision of special education and related services;

(7) determine the amount of revenue received by all school districts rendered under contracts with the state institutions for the provisions of special education and related services by the state institution;

(8) add the amounts determined under subsections (a)(6) and (a)(7) to the amount of the product obtained under subsection (a)(5);

(9) determine the total amount of expenditures of all school districts for the provision of special education and related services;

(10) subtract the amount of the sum obtained under subsection (a)(8) from the amount determined under subsection (a)(9); and

(11) multiply the remainder obtained under subsection (a)(10) by 92%.

The computed amount is the amount of state aid for the provision of special education and related services aid a school district is entitled to receive for the ensuing school year.

(b) Each school district shall be entitled to receive:

(1) Reimbursement for actual travel allowances paid to special teachers at not to exceed the rate specified under K.S.A. 75-3203, and amendments thereto, for each mile actually traveled during the school year in connection with duties in providing special education or related services for exceptional children; such reimbursement shall be computed by the state board by ascertaining the actual travel allowances paid to special teachers by the school district for the school year and shall be in an amount equal to 80% of such actual travel allowances;

(2) reimbursement in an amount equal to 80% of the actual travel expenses incurred for providing transportation for exceptional children to special education or related services;

(3) reimbursement in an amount equal to 80% of the actual expenses incurred for the maintenance of an exceptional child at some place other than the residence of such child for the purpose of providing special education or related services; such reimbursement shall not exceed $600 per exceptional child per school year; and

(4) (A) except for those school districts entitled to receive reimbursement under subsection (c) or (d), after subtracting the amounts of reimbursement under subsections (a)(1), (a)(2) and (a)(3) from the total amount appropriated for special education and related services under this act, an amount which bears the same proportion to the remaining amount appropriated as the number of full-time equivalent special teachers who are qualified to provide special education or related services to exceptional children and are employed by the school district for approved special education or related services bears to the total number of such qualified full-time equivalent special teachers employed by all school districts for approved special education or related services.

(B) Each special teacher who is qualified to assist in the provision of special education or related services to exceptional children shall be counted as 2/5 full-time equivalent special teacher who is qualified to provide special education or related services to exceptional children.

(C) For purposes of this subsection (b)(4), a special teacher, qualified to assist in the provision of special education and related services to exceptional children, who assists in providing special education and related services to exceptional children at either the state school for the blind or the state school for the deaf and whose services are paid for by a school district pursuant to K.S.A. 76-1006 or 76-1102, and amendments thereto, shall be considered a special teacher of such school district.

(c) Each school district which has paid amounts for the provision of special education and related services under an interlocal agreement shall be entitled to receive reimbursement under subsection (b)(4). The amount of such reimbursement for the district shall be the amount which bears the same relation to the aggregate amount available for reimbursement for the provision of special education and related services under the interlocal agreement, as the amount paid by such district in the current school year for provision of such special education and related services bears to the aggregate of all amounts paid by all school districts in the current school year who have entered into such interlocal agreement for provision of such special education and related services.

(d) Each contracting school district which has paid amounts for the provision of special education and related services as a member of a cooperative shall be entitled to receive reimbursement under subsection (b)(4). The amount of such reimbursement for the district shall be the amount which bears the same relation to the aggregate amount available for reimbursement for the provision of special education and related services by the cooperative, as the amount paid by such district in the current school year for provision of such special education and related services bears to the aggregate of all amounts paid by all contracting school districts in the current school year by such cooperative for provision of such special education and related services.

(e) No time spent by a special teacher in connection with duties performed under a contract entered into by the Kansas juvenile correctional complex, the Atchison juvenile correctional facility, the Larned juvenile correctional facility, or the Topeka juvenile correctional facility and a school district for the provision of special education services by such state institution shall be counted in making computations under this section.

(f) There is hereby established in every school district a fund which shall be called the special education fund, which fund shall consist of all moneys deposited therein or transferred thereto according to law. Notwithstanding any other provision of law, all moneys received by the school district from whatever source for special education shall be credited to the special education fund established by this section, except that: (1) Amounts of payments received by a school district under K.S.A. 72-979, and amendments thereto, and amounts of grants, if any, received by a school district under K.S.A. 72-983, and amendments thereto, shall be deposited in the general fund of the district and transferred to the special education fund; and (2) moneys received by a school district pursuant to lawful agreements made under K.S.A. 72-968, and amendments thereto, shall be credited to the special education fund established under the agreements.

(g) The expenses of a school district directly attributable to special education shall be paid from the special education fund and from special funds established under K.S.A. 72-968, and amendments thereto.

(h) Obligations of a school district pursuant to lawful agreements made under K.S.A. 72-968, and amendments thereto, shall be paid from the special education fund established by this section.

History: L. 1974, ch. 290, § 19; L. 1976, ch. 307, § 1; L. 1986, ch. 265, § 1; L. 1987, ch. 270, § 1; L. 1992, ch. 280, § 39; L. 1996, ch. 229, § 120; L. 1997, ch. 156, § 84; L. 1999, ch. 116, § 26; L. 2002, ch. 196, § 1; L. 2003, ch. 72, § 3; L. 2005, ch. 152, § 10; L. 2005, ch. 2, § 17 (Special Session); L. 2006, ch. 197, § 7; L. 2010, ch. 4, § 3; L. 2010, ch. 155, § 21; L. 2011, ch. 107, § 3; L. 2012, ch. 155, § 1; L. 2013, ch. 133, § 25; L. 2015, ch. 4, § 28; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 127, § 2, but that version was repealed by L. 2010, ch. 155, § 25.

Section was amended twice in the 2012 session, see also 72-978a.



72-979 Manner of payments determined by state board; disposition; overpayments; underpayments; forms; reports.

72-979. Manner of payments determined by state board; disposition; overpayments; underpayments; forms; reports. (a) Payments under this act of state aid for the provision of special education and related services shall be made in the manner and at such times during each school year as are determined by the state board. All amounts received by a district under this section shall be deposited in the general fund of the district and transferred to its special education fund. If any district is paid more than it is entitled to receive under any distribution made under this act, the state board shall notify the district of the amount of such overpayment, and such district shall remit the same to the state board. The state board shall remit any moneys so received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund. If any such district fails so to remit, the state board shall deduct the excess amounts so paid from future payments becoming due to such district. If any district is paid less than the amount to which it is entitled under any distribution made under this act, the state board shall pay the additional amount due at any time within the school year in which the underpayment was made or within 60 days after the end of such school year. If the amount of appropriations for state aid for the provision of special education and related services is insufficient to pay in full the amount of state aid each school district is entitled to receive for the school year, the state board shall prorate the amount appropriated among all school districts.

(b) The state board shall prescribe all forms necessary for reporting under this act.

(c) Every board shall make such periodic and special reports of information to the state board as it may request in order to carry out its responsibilities under this act.

History: L. 1974, ch. 290, § 20; L. 1999, ch. 116, § 27; L. 2001, ch. 215, § 12; L. 2002, ch. 164, § 2; L. 2005, ch. 152, § 11; July 1.



72-981 Technical advice and assistance by state department; recommendations.

72-981. Technical advice and assistance by state department; recommendations. The department, upon request, shall: (1) Give technical advice and assistance to any agency in connection with the establishment and maintenance of special education and related services for exceptional children; (2) make recommendations to any agency concerning appropriate special education or related services to be provided to exceptional children; and (3) consider and give advice to any agency concerning problems encountered by such agency in complying with the requirements of this act.

History: L. 1975, ch. 365, § 4; L. 1999, ch. 116, § 28; July 1.



72-983 Catastrophic state aid; computation of amounts; apportionment; limitations.

72-983. Catastrophic state aid; computation of amounts; apportionment; limitations. (a) In school year 2010-2011 and in each school year thereafter, to the extent that appropriations are available, each school district which has provided special education or related services for an exceptional child is eligible to receive catastrophic state aid in an amount determined by the state board. The state board shall:

(1) Determine the cost of providing special education and related services to an exceptional child in the school district for which an application for catastrophic state aid has been submitted;

(2) determine the amount of state aid the district received under K.S.A. 72-978, and amendments thereto, in the current school year for such exceptional child;

(3) subtract the amount determined under (2) from the amount determined under (1);

(4) determine the amount of state aid paid per special teacher under K.S.A. 72-978, and amendments thereto, in the preceding school year;

(5) multiply the amount determined under (4) by 2;

(6) subtract the product obtained under (5) from the difference obtained under (3);

(7) multiply the difference obtained under (6) by .75. The product is the amount of catastrophic state aid the district is eligible to receive for such exceptional child.

(b) In order to be eligible for catastrophic state aid, a school district shall submit to the state board of education an application for such aid, a description of the special education or related services provided, the name or names of the child or children for whom provided and the amount expended to provide such special education or related services. School districts shall not be eligible for catastrophic state aid for amounts expended but which are reimbursed or otherwise financed with state aid received under K.S.A. 72-978 or K.S.A. 2015 Supp. 72-998, and amendments thereto, or aid received under federal law. The application and description shall be prepared in such form and manner as the state board shall require and shall be submitted at a time to be determined and specified by the state board. Approval by the state board of applications for catastrophic state aid is prerequisite to the award of such aid.

(c) Each school district which is awarded catastrophic state aid shall make such periodic and special reports of statistical and financial information to the state board as it may request.

(d) All moneys received by a school district under authority of this section shall be deposited in the general fund of the school district and transferred to its special education fund.

(e) The state board of education shall:

(1) Prescribe and adopt criteria for identification and determination of excessive costs attributable to the provision of special education and related services for which an application for catastrophic state aid may be made under this section;

(2) approve applications of school districts for catastrophic state aid;

(3) determine the amount of catastrophic state aid and be responsible for payment of such aid to school districts; and

(4) prescribe all forms necessary for reporting under this section.

(f) If the amount of appropriations for the payment of catastrophic state aid is insufficient to pay in full the amount each school district is determined to be eligible to receive for the school year, the state board shall prorate the amount appropriated among all school districts which are eligible to receive such state aid in proportion to the amount each school district is determined to be eligible to receive.

(g) The state board shall determine the amount of moneys each school district is eligible to receive under this section prior to determining the amount of moneys each school district is eligible to receive under K.S.A. 72-978, and amendments thereto.

(h) In school year 2009-2010 and to the extent that appropriations are available, each school district which has provided special education or related services for an exceptional child whose IEP provides for services which cost in excess of $36,000 for such school year is eligible to receive catastrophic state aid in an amount equal to 75% of that portion of the costs, incurred by the district in the provision of special education or related services for the child, that is in excess of $36,000. School districts shall not be eligible for catastrophic state aid for amounts expended but which are reimbursed or otherwise financed with state aid received under K.S.A. 72-978 or K.S.A. 2015 Supp. 72-998, and amendments thereto, or aid received under federal law.

History: L. 1994, ch. 307, § 10; L. 1999, ch. 116, § 29; L. 2001, ch. 215, § 13; L. 2010, ch. 127, § 1; Apr. 29.



72-984 Performance goals and indicators for children with disabilities; reports to U.S. department of education; state improvement plan.

72-984. Performance goals and indicators for children with disabilities; reports to U.S. department of education; state improvement plan. The state board shall:

(1) Establish goals for the performance of children with disabilities in the state that: (A) Will promote the purposes of this act; (B) are consistent, to the maximum extent appropriate, with other goals and standards for children established by the state board; (C) are the same as the goals included in the state's definition of adequate yearly progress under the federal no child left behind act of 2004, including the state's objectives for progress by children with disabilities; and (D) address graduation rates, dropout rates, and other factors as determined by the state board;

(2) establish performance indicators the state will use to assess progress toward achieving the goals designated in paragraph (1), including the measurable annual objectives for progress by children with disabilities; and

(3) annually report to the secretary of the U.S. department of education, and to the public, the progress of the state, and of children with disabilities in the state, toward meeting the goals established under this section.

History: L. 1999, ch. 116, § 9; L. 2005, ch. 171, § 11; July 1.



72-985 Assessment programs; participation by children with disabilities; reports to public.

72-985. Assessment programs; participation by children with disabilities; reports to public. (a) (1) The state board and each board shall include  exceptional children in general state and district-wide assessment programs, including assessments described in the federal no child left behind act of 2004 with appropriate accommodations and alternate assessments where necessary and as indicated in the children's respective IEPs.

(2) In accordance with the federal law, the state board and each board shall develop guidelines for: (A) The provision of appropriate accommodations; and (B) for the participation of children with disabilities in alternate assessments for those children who cannot participate in regular state and district-wide assessments as indicated in their respective IEPs.

(3) The guidelines for alternative assessments shall meet the requirements of the federal law.

(b) The state board, and each local board with respect to district assessments, shall make available to the public, and report to the public with the same frequency and in the same detail as it reports on the assessment of nondisabled children, the following:

(1) The number of children with disabilities participating in regular assessments and the number of those children who were provided accommodations in order to participate in those assessments;

(2) the number of children with disabilities participating in alternate assessments that are: (A) Aligned with the state's challenging academic and achievement standards; or (B) based upon the achievement of children with disabilities; and

(3) the performance of children with disabilities on regular assessments and on alternate assessments if doing so would be statistically sound and would not result in the disclosure of personally identifiable information about an individual student compared with the achievement of all children, including children with disabilities, on those assessments.

History: L. 1999, ch. 116, § 10; L. 2005, ch. 171, § 12; July 1.



72-986 Initial evaluation of children prior to provision of services; parental consent; reevaluation; notice; procedure; duties of IEP team; child no longer eligible for services, duties.

72-986. Initial evaluation of children prior to provision of services; parental consent; reevaluation; notice; procedure; duties of IEP team; child no longer eligible for services, duties. (a) (1) An agency shall conduct a full and individual initial evaluation in accordance with this section before the initial provision of special education and related services to an exceptional child.

(2) An initial evaluation may be initiated either by the parent of a child or by an agency.

(3) An initial evaluation shall consist of procedures to determine whether a child is an exceptional child and the educational needs of such child.

(4) The screening of a student by a teacher or specialist to determine appropriate instructional strategies for curriculum implementation shall not be considered to be an evaluation under this act.

(5) An agency proposing to conduct an initial evaluation of a child shall obtain informed consent from the parent of such child before the evaluation is conducted. Parental consent for evaluation shall not be construed as consent for placement for receipt of special education and related services.

(6) If the parent of a child refuses consent for an initial evaluation of the child, or fails to respond to a written request to provide consent, the agency may, but shall not be required to, continue to pursue an initial evaluation by utilizing the mediation or due process procedures prescribed in this act.

(b) An agency shall provide notice to the parents of a child that describes any evaluation procedures such agency proposes to conduct. In conducting the evaluation, the agency shall:

(1) Use a variety of assessment tools and strategies to gather relevant functional, developmental and academic information, including information provided by the parent, that may assist in determining whether the child is an exceptional child and the content of the child's individualized education program, including information related to enabling the child to be involved, and progress, in the general education curriculum or, for preschool children, to participate in appropriate activities;

(2) not use any single measure or assessment as the sole criterion for determining whether a child is an exceptional child or determining an appropriate educational program for the child;

(3) use technically sound instruments that may assess the relative contribution of cognitive and behavioral factors, in addition to physical or developmental factors; and

(4) in determining whether a child has a specific learning disability, not be required to take into consideration whether the child has a severe discrepancy between achievement and intellectual ability, and may use a process that determines if the child responds to scientific, research-based intervention as part of the child's evaluation.

(c) An agency shall ensure that:

(1) Assessments and other evaluation materials used to assess a child under this section: (A) Are selected and administered so as not to be discriminatory on a racial or cultural basis; (B) are provided and administered in the language and form most likely to yield accurate information on what the child knows and is able to do academically, developmentally and functionally, unless it is not feasible to so provide or administer; (C) are valid and reliable for the specific purpose for which they are used; (D) are administered by trained and knowledgeable personnel; and (E) are administered in accordance with instructions provided by the producer of such tests;

(2) the child is assessed in all areas of suspected exceptionality;

(3) assessment tools and strategies that provide relevant information that directly assists persons in determining the educational needs of the child are provided; and

(4) the assessments of any child who transfers from another agency during the school year are coordinated with the child's prior school, as necessary and as expeditiously as possible, to ensure prompt completion of an evaluation begun by the prior school.

(e) Upon completion of the administration of assessments and other evaluation materials:

(1) The determination of whether the child is an exceptional child shall be made by a team of qualified professionals and the parent of the child in accordance with this section; and

(2) a copy of the evaluation report and the documentation of determination of eligibility shall be given to the parent.

(f) In making a determination of eligibility under this section, a child shall not be determined to be an exceptional child if the determinant factor for such determination is lack of instruction in reading, including instruction using the essential components of reading instruction, math or limited English proficiency.

(g) (1) If it is determined that a child is an exceptional child, the agency shall seek consent from the parent of the child to provide special education and related services to the child. No such services shall be provided until consent is given by the parent.

(2) If the parent of a child refuses to consent to the provision of services, or fails to respond to a request for consent to services, the agency: (A) Shall not initiate any procedure or proceeding under this act to gain authority to provide services to the child;

(B) shall not be considered to be in violation of the requirement to provide a free appropriate public education to the child; and

(C) shall not be required to convene an IEP meeting or develop an IEP for the child.

(h) (1) Each agency shall ensure that a reevaluation of each exceptional child is conducted:

(A) If the agency determines that the educational or related services needs of the child, including academic achievement or functional performance, warrant a reevaluation; or

(B) if the child's parent or teacher requests a reevaluation.

(2) An agency shall conduct a reevaluation of a child:

(A) Not more frequently than once a year, unless the parent and the agency agree otherwise; and

(B) at least once every three years, unless the parent and the agency agree that a reevaluation is unnecessary.

(i) As part of an initial evaluation, if appropriate, and as part of any reevaluation under this section, the IEP team and other qualified professionals, as appropriate, shall:

(1) Review existing evaluation data on the child, including evaluations and information provided by the parents of the child, current classroom-based assessments and observations, and teacher and related services providers' observations; and

(2) on the basis of that review, and input from the child's parents, identify what additional data, if any, are needed to determine: (A) Whether the child is an exceptional child and the educational needs of the child, or in the case of a reevaluation of a child, whether the child continues to be an exceptional child and the current educational needs of the child; (B) the present levels of academic and related needs of the child; (C) whether the child needs special education and related services; or in the case of a reevaluation of a child, whether the child continues to need special education and  related services; and (D) whether any additions or modifications to the special education and related services are needed to enable the child to meet the measurable annual goals set out in the IEP of the child and to participate, as appropriate, in the general education curriculum.

(j) Each agency shall obtain informed parental consent prior to conducting any reevaluation of an exceptional child, except that such informed consent need not be obtained if the agency can demonstrate that it took reasonable measures to obtain such consent and the child's parent failed to respond.

(k) If the IEP team and other qualified professionals, as appropriate, determine that no additional data are needed to determine whether the child continues to be an exceptional child and the child's educational needs, the agency:

(1) Shall notify the child's parents of: (A) That determination and the reasons for it; and (B) the rights of such parents to request an assessment to determine whether the child continues to be an exceptional child and the child's educational needs; and

(2) shall not be required to conduct such an assessment unless requested by the child's parents.

(l) (1) Except as provided in paragraph (2), an agency shall reevaluate a child in accordance with this section before determining that the child is no longer an exceptional child.

(2) A reevaluation of a child shall not be required before termination of a child's eligibility for services under this act due to graduation from secondary school with a regular diploma, or due to exceeding the age for eligibility for services under this act.

(m) For a child whose eligibility for services under this act terminates under either of the circumstances described in subsection (l), the agency shall provide the child with a summary of the child's academic achievement and functional performance, which shall include recommendations on how to assist the child in meeting the child's postsecondary goals.

History: L. 1999, ch. 116, § 11; L. 2005, ch. 171, § 13; July 1.



72-987 Individualized education program or family service plan; contents; development; duties of IEP team; IEP meetings; postsecondary goals; transfer of child during school year.

72-987. Individualized education program or family service plan; contents; development; duties of IEP team; IEP meetings; postsecondary goals; transfer of child during school year. (a) (1) Except as specified in provision (2), at the beginning of each school year, each agency shall have an individualized education program in effect for each exceptional child.

(2) (A) In the case of a child with a disability aged three through five and for two year-old children with a disability who will turn age three during the school year, an individualized family service plan that contains the material described in 20 U.S.C. § 1436, and that is developed in accordance with this section, may serve as the IEP of the child if using that plan as the IEP is agreed to by the agency and the child's parents.

(B) In conducting the initial IEP meeting for a child who was previously served under part C of the federal law, an agency, at the request of the parent, shall send an invitation to attend the IEP meeting to the part C services coordinator or other representatives of the part C system to assist with the smooth transition of services.

(b) (1) Except as otherwise provided in this section, each IEP of an exceptional child and any amendment or modification of an IEP shall be made by the child's IEP team.  Upon agreement of the parent and the agency, an IEP team can meet in person or by alternative means, including telephone conference calls and video conferences.

(2) A member of a child's IEP team shall not be required to attend an IEP meeting, if the parent of the child and the agency agree that the attendance of such IEP member is not necessary because the IEP member's area of curriculum or related service is not to be discussed or modified at the meeting. The parent's agreement shall be in writing.

(3) A member of a child's IEP team may be excused from attending an IEP meeting when the meeting is to involve a discussion of, and possibly a modification to, the IEP member's area of the curriculum or related service, if:

(A) The parent and the agency consent to the excusal;

(B) the IEP member submits, in writing to the parent and the IEP team, input into the development of the IEP prior to the meeting; and

(C) the parent's consent to the excusal is in writing.

(4) (A) After the annual IEP meeting for a school year, the parent of an exceptional child and an appropriate representative of the agency providing services to the child may agree to develop a written document amending or modifying the child's current IEP, without convening an IEP meeting.

(B) If the parent and agency representative develop a written document amending or modifying a child's current IEP, the document shall be dated and signed by the parent and the agency representative. The parent and the agency shall be provided a copy of the document.

(c) The IEP for each exceptional child shall include:

(1) A statement of the child's present levels of academic achievement and functional performance, including: (A) How the child's disability or giftedness affects the child's involvement and progress in the general education curriculum; (B) for preschool children, as appropriate, how the disability affects the child's participation in appropriate activities; and (C) for those children with disabilities who take alternate assessments aligned to alternate achievement standards, a description of benchmarks or short-term objections;

(2) a statement of measurable annual goals, including academic and functional goals designed to: (A) Meet the child's needs that result from the child's disability or giftedness, to enable the child to be involved in and make progress in the general education or advanced curriculum; and (B) meet each of the child's other educational needs that result from the child's disability or giftedness;

(3) a description of how the child's progress toward meeting the annual goals will be measured and when periodic reports on the progress the child is making toward meeting the annual goals will be provided, such as through the use of quarterly or other periodic reports issued concurrently with general education report cards;

(4) a statement of the special education and related services and supplementary aids, based on peer-reviewed research to the extent practicable, and services to be provided to the child, or on behalf of the child, and a statement of the program modifications or supports for school personnel that will be provided for the child: (A) To advance appropriately toward attaining the annual goals; (B) to be involved in and make progress in the general education curriculum in accordance with provision (1) and to participate in extracurricular and other nonacademic activities; and (C) to be educated and participate with other exceptional and nonexceptional children in the activities described in this paragraph;

(5) an explanation of the extent, if any, to which the child will not participate with nonexceptional children in the regular class and in the activities described in provision (4);

(6) (A) a statement of any individual appropriate accommodations that are necessary to measure the academic achievement and functional performance of the child on state and district-wide assessments; and (B) if the IEP team determines that the child shall take an alternate assessment on a particular state or district-wide assessment of student achievement or part of such an assessment, a statement of why the child cannot participate in the regular assessment and why the particular alternate assessment selected is appropriate for the child;

(7) the projected date for the beginning of the services and modifications described in provision (4), and the anticipated frequency, location, and duration of those services and modifications;

(8) (A) beginning at age 14, and updated annually, thereafter: (A) Appropriate measurable postsecondary goals based upon age-appropriate transition assessments related to training, education, employment and where appropriate, independent living skills; and (B) the transition services, including appropriate courses of study, needed to assist the child in reaching the stated postsecondary goals; and (C) beginning at age 16, or younger, if determined appropriate by the IEP team, a statement of needed transition services for the child, including, when appropriate, a statement of the interagency responsibilities or any needed linkages; and

(9) beginning at least one year before the child reaches the age of majority under state law, a statement that the child has been informed of the child's rights, if any, that will transfer to the child on reaching the age of majority as provided in K.S.A. 72-989, and amendments thereto.

Nothing in this section shall be construed to require: (1) That additional information be included in a child's IEP beyond that which is specifically required by this section; and (2) that an IEP team include information under one component of a child's IEP that is already contained under another component of the IEP.

(d) In developing each child's IEP, the IEP team shall consider:

(1) The strengths of the child and the concerns of the parents for enhancing the education of their child;

(2) the results of the initial evaluation or most recent evaluation of the child;

(3) the academic, developmental and functional needs of the child;

(4) in the case of a child whose behavior impedes the child's learning or that of others, the use of positive behavioral interventions and supports and other strategies to address that behavior;

(5) in the case of a child with limited English proficiency, the language needs of the child as such needs relate to the child's IEP;

(6) in the case of a child who is blind or visually impaired, provide for instruction in Braille and the use of Braille unless the IEP team determines, after an evaluation of the child's reading and writing skills, needs, and appropriate reading and writing media, including an evaluation of the child's future needs for instruction in Braille or the use of Braille, that instruction in Braille or the use of Braille is not appropriate for the child;

(7) the communication needs of the child, and in the case of a child who is deaf or hard of hearing, consider the child's language and communication needs, opportunities for direct communications with peers and professional personnel in the child's language and communication mode, academic level, and full range of needs, including opportunities for direct instruction in the child's language and communication mode; and

(8) whether the child requires assistive technology devices and services.

(e) The regular education teacher of the child, as a member of the IEP team, to the extent appropriate, shall participate in:

(1) The development of the IEP of the child, including the determination of appropriate positive behavioral interventions supports, and other strategies and the determination of supplementary aids and services, program modifications, and support for school personnel consistent with this section; and

(2) except as provided in this section, the review and revision of the child's IEP.

(f) Each agency shall ensure that the IEP team:

(1) Reviews the child's IEP periodically, but not less than annually to determine whether the annual goals for the child are being achieved; and

(2) revises the IEP, as appropriate, to address: (A) Any lack of expected progress toward the annual goals and in the general education curriculum, where appropriate; (B) the results of any reevaluation conducted under this section; (C) information about the child provided by the parents; (D) the child's anticipated needs; or (E) other matters.

(g) (1) If an exceptional child with a current IEP transfers from one Kansas school district to another during the academic year, the new school district, in consultation with the child's parent, shall provide the child a FAPE, including services comparable to those described in the transferred IEP, until the new school district either adopts the transferred IEP, or develops and implements a new IEP for the child.

(2) If during the academic year, an exceptional child who has a current IEP transfers from a school district in another state to a Kansas school district, the Kansas school district, in consultation with the child's parent, shall provide the child a FAPE, including services comparable to those described in the transferred IEP, until the Kansas school district either adopts the transferred IEP, or conducts an evaluation of the child, if deemed necessary, and develops and implements a new IEP for the child.

History: L. 1999, ch. 116, § 12; L. 2005, ch. 171, § 14; July 1.



72-988 Parental rights.

72-988. Parental rights. (a) The rights of parents of exceptional children shall include, but not be limited to, the rights specified in this section.

(b) The parents of exceptional children shall have the right to:

(1) Examine all records relating to such child and to participate in meetings with respect to the identification, evaluation, and educational placement of the child, and the provision of a free appropriate public education to such child, and to obtain an independent educational evaluation of the child;

(2) written prior notice in accordance with K.S.A. 72-990, and amendments thereto, whenever an agency: (A) Proposes to initiate or change; or (B) refuses to initiate or change, the identification, evaluation, or educational placement of the child or the provision of a free appropriate public education to the child;

(3) receive the notice required by provision (2) in their native language, unless it clearly is not feasible to do so;

(4) present complaints with respect to any matter relating to the identification, evaluation, or educational placement of the child, or the provision of a free appropriate public education to the child, subject to the requirements in K.S.A. 2015 Supp. 72-972a, and amendments thereto;

(5) request mediation in accordance with this act;

(6) consent, or refuse to consent, to the evaluation, reevaluation or the initial placement of their child and to any substantial change in placement of, or a material change in services for, their child, unless a change in placement of their child is ordered pursuant to the provisions of K.S.A. 2015 Supp. 72-991a, and amendments thereto, or the agency can demonstrate that it has taken reasonable measures to obtain parental consent to a change in placement or services, and the child's parent has failed to respond. If the parent fails to respond to the request for parental consent to a substantial change in placement or a material change in services, the agency must maintain detailed records of written and verbal contacts with the parent and the response, if any, received from the parent;

(7) be members of any group that makes decisions on the educational placement of their child;

(8) demand that their child remain in the child's current educational placement pending the outcome of a due process hearing, except as otherwise provided by federal law and this act;

(9) subject to the requirements of this act, request a due process hearing in regard to any complaint filed in accordance with provision (4) of this subsection, or as authorized in K.S.A. 2015 Supp. 72-992a, and amendments thereto;

(10) appeal to the state board any adverse decision rendered by a hearing officer in a local due process hearing;

(11) appeal to state or federal court any adverse decision rendered by a review officer in a state-level due process appeal; and

(12) recover attorney fees, as provided in the federal law, if they are the prevailing parties in a due process hearing or court action; however, only a court shall have the authority to award attorney fees, and such fees may be reduced or denied in accordance with federal law.

(c) The state board shall develop a model form to assist parents in filing a complaint and due process complaint notice.

(d) The state board shall develop, and thereafter amend as necessary, and distribute for use by agencies, a notice of the rights available to the parents of exceptional children under the federal law and this act. The notice shall include a full explanation of the rights and be made available in various languages and be written so as to be easily understandable by parents.

(e) A list of the rights available to the parents of exceptional children shall be given to the parents only one time each school year, except a copy also shall be given to the parents: (A) Upon initial referral or parental request for evaluation; (B) upon request of a parent; and (C) upon the initial filing of a complaint under subsection (b)(4).

History: L. 1999, ch. 116, § 17; L. 2005, ch. 171, § 15; July 1.



72-989 Rights of child with disability upon reaching 18 years of age.

72-989. Rights of child with disability upon reaching 18 years of age. When a person who has been determined to be a child with a disability reaches the age of 18, except for such a person who has been determined to be incompetent under state law:

(a) An agency shall provide to both the person and to the person's parents any notice required by this act;

(b) all other rights accorded to parents under this act transfer to the person;

(c) the agency shall notify the person and the parents of the transfer of rights; and

(d) all rights accorded to parents under this act transfer to the person if incarcerated in an adult or juvenile federal, state or local correctional institution.

History: L. 1999, ch. 116, § 18; July 1.



72-990 Notice of parental rights; contents.

72-990. Notice of parental rights; contents. The notice required by subsection (b)(2) of K.S.A. 72-988, and amendments thereto, shall include:

(a) A description of the action proposed or refused by the agency;

(b) an explanation of why the agency proposes or refuses to take the action;

(c) a description of other options that the agency or IEP team considered and the reasons those options were rejected;

(d) a description of each evaluation procedure, assessment, record, or report the agency used as a basis for the proposed or refused action;

(e) a description of any other factors that are relevant to the agency's proposal or refusal;

(f) a statement that the parents have protection under the procedural safeguards of this act and, if the notice is not an initial referral for evaluation, the means by which a copy of the procedural safeguards can be obtained; and

(g) sources for parents to contact to obtain assistance in understanding the provisions of the federal law and this act.

History: L. 1999, ch. 116, § 19; L. 2005, ch. 171, § 16; July 1.



72-991a Change in placement of child with disability to alternative setting as disciplinary action for certain behavior; duties of IEP team and hearing officer; behavioral assessment and intervention plan; determination and review procedure.

72-991a. Change in placement of child with disability to alternative setting as disciplinary action for certain behavior; duties of IEP team and hearing officer; behavioral assessment and intervention plan; determination and review procedure. (a) School personnel may order a change in the placement of a child with a disability:

(1) To an appropriate interim alternative educational setting or other setting, or the short-term suspension of the child;

(2) to an appropriate interim alternative educational setting for not more than 45 school days if: (A) The child carries or possesses a weapon to, or at, school, on school premises, or to, or at, a school function under the jurisdiction of an agency; (B) the child knowingly possesses or uses illegal drugs or sells or solicits the sale of a controlled substance while at school, on school premises, or at a school function under the jurisdiction of an agency; or (C) the child has inflicted serious bodily injury upon another person while at school, on school premises, or at a school function under the jurisdiction of an agency; or

(3) To an appropriate interim alternative educational placement for not more than 186 school days, if it is determined that the conduct of the child violated the code of student conduct and was not a manifestation of the child's disability, if the relevant disciplinary procedures applicable to children without disabilities are applied in the same manner and the discipline is for the same duration as would be applied to a child without disabilities, except that services must continue to be provided to the child during the period of disciplinary action.

(b) Any child with a disability whose placement is changed under subsection (a)(2) or (a)(3) shall:

(1) Continue to receive educational services so as to enable the child to continue to participate in the general education curriculum, although in another setting and to progress toward meeting the goals set out in the child's IEP; and

(2) receive, as appropriate, a functional behavioral assessment, behavioral intervention services, and modifications that are designed to address the inappropriate behavior so that it does not recur.

(c) The alternative educational setting described in subsections (a)(2) and (a)(3) shall be determined by the IEP team.

(d) If a disciplinary action is contemplated as described in subsection (a)(2) or (a)(3):

(1) Not later than the date on which the decision to take that action is made, the agency shall notify the parents of that decision and of all procedural safeguards afforded under K.S.A. 2015 Supp. 72-992a, and amendments thereto; and

(2) within 10 school days of the date on which the decision to take disciplinary action is made, a review shall be conducted to determine the relationship between the child's disability and the conduct that is subject to disciplinary action.

(e) (1) The review described in subsection (d)(2) shall be conducted by the agency, the parent, and relevant members of the child's IEP team as determined by the parent and the agency. In carrying out the review, that group shall review all relevant information in the student's file, including the child's IEP, any teacher observations, and any relevant information provided by the parent.

(2) Based upon its review of all the relevant information, the group shall determine if the conduct in question:

(A) Was caused by, or had a direct and substantial relationship to, the child's disability; or

(B) was the direct result of the agency's failure to implement the child's IEP.

(3) If it is determined that the conduct of the student is described in either paragraph (2)(A) or (2)(B) of this subsection, then the conduct shall be determined to be a manifestation of the child's disability.

(f) If it is determined that the conduct of a child was a manifestation of the child's disability, the IEP team shall:

(1) Conduct a functional behavioral assessment, and implement a behavioral intervention plan for such child, provided that the agency has not conducted such an assessment prior to the behavior that resulted in a change in placement;

(2) if the child already had a behavioral intervention plan, review and modify it, as necessary, to address the behavior; and

(3) except as provided in paragraph (a)(2), return the child to the placement from which the child was removed, unless the parent and the agency agree to a change of placement as part of the modification of the behavioral intervention plan.

(g) For the purposes of this section, the following definitions apply:

(1) "Controlled substance" means a drug or other substance identified under schedules I, II, III, IV, or V in 21 U.S.C. § 812(c);

(2) "illegal drug" means a controlled substance but does not include such a substance that is legally possessed or used under the supervision of a licensed healthcare professional or that is legally possessed or used under any other authority under any federal or state law;

(3) "weapon" means a weapon, device, instrument, material, or substance, animate or inanimate, that is used for, or is readily capable of, causing death or serious bodily injury, except that such term does not include a pocket knife with a blade of less than 21/2 inches in length; and

(4) "serious bodily injury" means an injury as described in subsection (h)(3) of section 1365 of title 18 of the United States Code.

History: L. 2005, ch. 171, § 17; July 1.



72-992a Same; parental disagreement with determination; due process hearing and review.

72-992a. Same; parental disagreement with determination; due process hearing and review. (a) The parent of a child with a disability who disagrees with any decision regarding placement, or the manifestation determination under K.S.A. 2015 Supp. 72-991a, and amendments thereto, or an agency that believes that maintaining the current placement of a child is substantially likely to result in injury to the child or to others, may request a hearing.

(b) A hearing officer appointed under this act shall hear, and make the determination regarding, an appeal requested under subsection (a).

(c) In making the determination under subsection (b), the hearing officer may order a change in placement of the child. In such situations, the hearing officer may:

(1) Uphold the manifestation determination;

(2) uphold the interim alternative educational placement of the child;

(3) return the child to the placement from which the child was removed; or

(4) order a change in placement of the child to an appropriate interim alternative educational setting for not more than 45 school days if the hearing officer determines that maintaining the current placement of such child is substantially likely to result in injury to the child or to others.

History: L. 2005, ch. 171, § 18; July 1.



72-993 Same; placement of child during pendency of due process proceedings.

72-993. Same; placement of child during pendency of due process proceedings. (a) If a parent or agency requests a hearing under K.S.A. 2015 Supp. 72-992a, and amendments thereto, the child shall remain in the interim alternative educational setting pending the decision of the hearing officer or until the expiration of the forty-five-school-day period described in subsection (a)(2) of K.S.A. 2015 Supp. 72-991a, and amendments thereto, whichever occurs first, unless the parent and the agency agree otherwise.

(b) The agency shall arrange for an expedited hearing, which shall occur within 20 school days of the date the hearing is requested and shall result in a determination within 10 school days after the hearing. To expedite the hearing, the agency, within three school days of receiving the request for a hearing, shall request the state board to appoint a hearing officer to conduct the hearing.

History: L. 1999, ch. 116, § 32; L. 2005, ch. 171, § 19; July 1.



72-994 School district knowledge that child is child with disability prior to determination, when deemed; subjection of child to disciplinary action, when; evaluation and placement of child.

72-994. School district knowledge that child is child with disability prior to determination, when deemed; subjection of child to disciplinary action, when; evaluation and placement of child. (a) A child who has not been determined to be eligible for special education and related services under this act and who has engaged in behavior that violated any rule or code of conduct of the school district may assert any of the protections provided for in this act if the school district had knowledge, as determined in accordance with this section, that the child was a child with a disability before the behavior that precipitated the disciplinary action occurred.

(b) A school district shall be deemed to have knowledge that a child is a child with a disability if before the behavior that precipitated the disciplinary action occurred:

(1) The parent of the child has expressed concern, in writing, to supervisory or administrative personnel of the appropriate educational agency or to a teacher of the child, that the child is in need of special education and related services;

(2) the parent of the child previously has requested an evaluation of the child; or

(3) the teacher of the child, or other personnel of the school district, previously has expressed specific concerns about a pattern of behavior demonstrated by the child directly to the director of special education of such school district or to other supervisory personnel of the district.

(c) A school district shall not be deemed to have knowledge that a child is a child with a disability if the parent of the child has not allowed an evaluation of the child or has refused services under this law, or the child has been evaluated but it was determined that the child was not a child with a disability.

(d) (1) Subject to provision (2) of this subsection, if a school district does not have knowledge that a child is a child with a disability prior to taking disciplinary action against the child, the child may be subjected to the same disciplinary action as is applied to children without disabilities who engage in comparable behaviors.

(2) If a request is made for an evaluation of a child during the time period in which the child is subjected to disciplinary action described by this act, an evaluation shall be conducted in an expedited manner. If the child is determined to be a child with a disability, taking into consideration information from the evaluation conducted by the school district and information provided by the parents, the school district shall provide special education and related services in accordance with the provisions of this act, except that, pending the results of the evaluation, the child shall remain in the educational placement determined by school authorities, which may be long-term suspension or expulsion from school.

History: L. 1999, ch. 116, § 33; L. 2005, ch. 171, § 20; July 1.



72-995 Crimes committed by child with disability, reports to law enforcement and judicial authorities; transmittal of special education and disciplinary records.

72-995. Crimes committed by child with disability, reports to law enforcement and judicial authorities; transmittal of special education and disciplinary records. (a) Nothing in this act shall be construed to prohibit an agency from reporting a crime committed by a child with a disability to appropriate authorities or to prevent state or local law enforcement and judicial authorities from exercising their responsibilities with regard to the application of federal, state, or local law to crimes committed by a child with a disability.

(b) An agency reporting a crime committed by a child with a disability shall ensure that copies of the special education and disciplinary records of the child are transmitted for consideration by the appropriate authorities to whom it reports the crime.

History: L. 1999, ch. 116, § 34; July 1.



72-996 Dispute resolution through mediation; procedures; list of mediators; costs; time and location; agreements; confidentiality.

72-996. Dispute resolution through mediation; procedures; list of mediators; costs; time and location; agreements; confidentiality. (a) The state board shall establish and implement procedures to allow agencies and parents to resolve disputes involving any matter, including matters arising prior to the filing of a complaint, through a mediation process.

(b) The procedures adopted shall ensure that the mediation process is:

(1) Voluntary on the part of the parties;

(2) not used to deny or delay a parent's right to a due process hearing, or to deny any other rights afforded under this act; and

(3) conducted by a qualified and impartial mediator who is trained in effective mediation techniques.

(c) The state board shall maintain a list of individuals who are qualified mediators and knowledgeable in laws and regulations relating to the provision of special education and related services and shall establish procedures for the appointment of a mediator to help resolve disputes between the parties.

(d) The state board shall bear the cost of the mediation process described in this section.

(e) Each session in the mediation process shall be scheduled in a timely manner and shall be held in a location that is convenient to the parties to the dispute.

(f) If the mediation process results in a resolution of the complaint, the parties shall execute a written agreement that both the parent and an authorized representative of the agency shall sign and that, at a minimum, includes the following statements:

(1) The resolution of each issue presented in the complaint;

(2) all discussions that occurred during the mediation process are confidential and may not be used as evidence in any subsequent due process hearing or civil proceeding; and

(3) each party understands that the agreement is legally binding upon them; and

(4) the agreement may be enforced in state or federal court.

(g) Discussions that occur during the mediation process shall be confidential and may not be used as evidence in any subsequent due process hearings or civil proceedings.

History: L. 1999, ch. 116, § 35; L. 2005, ch. 171, § 21; July 1.



72-997 Transfer of records of an exceptional child when child changes school.

72-997. Transfer of records of an exceptional child when child changes school. All records of an exceptional child who transfers, or who is transferred, from one school district to another shall be transferred at the same time that such child transfers, or is transferred, or as soon thereafter as possible. If the transfer is a result of the change in placement by the secretary for children and families, it shall be the duty of the secretary to transfer, or make provision for the transfer, of such records to the district or school to which the child is transferred. If the transfer is a result of the change in placement by the commissioner of juvenile justice, it shall be the duty of the commissioner to transfer, or make provision for the transfer, of such records to the district or school to which the child is transferred. If the transfer is a result of the change in placement by the secretary of the department of corrections, it shall be the duty of the secretary to transfer, or make provision for the transfer, of such records to the district or school to which the child is transferred.

History: L. 2005, ch. 171, § 22; L. 2014, ch. 115, § 284; July 1.



72-998 Medicaid replacement state aid; computation of amount; limitation.

72-998. Medicaid replacement state aid; computation of amount; limitation. (a) As used in this section:

(1) "Medicaid children" means exceptional children who receive special education and related services and for which the district receives medicaid payments.

(2) Words and phrases used in this section, have the meanings ascribed thereto in K.S.A. 72-962, and amendments thereto.

(b) The state board shall designate a portion of the amount of moneys appropriated as special education services state aid as medicaid replacement state aid. The amount designated by the state board shall not exceed $9,000,000 in any school year.

(c) Subject to the limitations of this section and appropriations therefor, each school district shall be entitled to medicaid replacement state aid. The amount of such state aid shall be computed by the state board as provided in this section. The state board shall:

(1) Determine the total number of medicaid children in all school districts on March 1 of each school year;

(2) divide the amount of moneys designated as medicaid replacement state aid by the amount determined under paragraph (1); and

(3) multiply the quotient determined under paragraph (2) by the number of medicaid children in each school district on March 1 of each school year. The product is the amount of medicaid replacement state aid the district is entitled to receive.

(d) All amounts received by a school district under this section shall be deposited in the general fund of the district and shall be transferred to the special education fund of the district.

(e) The board of education of any district desiring to receive state aid pursuant to this section shall submit any documentation or information to the state board as it may request. The state board may establish deadlines for the submission of such documentation and information.

(f) The state board shall make the distribution of moneys under this section prior to determining the amount of state aid to be distributed under K.S.A. 72-978, and amendments thereto.

(g) The state board shall prescribe all forms necessary for reporting under this section.

History: L. 2008, ch. 172, § 7; L. 2010, ch. 127, § 3; Apr. 29.



72-999 Special education funding task force; membership; duties.

72-999. Special education funding task force; membership; duties. (a) There is hereby established the special education funding task force. The task force shall be composed of 12 members, as follows:

(1) One member appointed by the speaker of the house of representatives;

(2) one member appointed by the president of the senate;

(3) one member appointed by the minority leader of the house of representatives;

(4) one member appointed by the minority leader of the senate;

(5) three members appointed by the board of directors of the Kansas association of school boards. Of such members, one member shall be from school districts having an enrollment of at least 12,000 pupils; one shall be from school districts having an enrollment of less than 12,000 but more than 1,636 pupils; and one shall be from school districts having an enrollment of 1,636 pupils or less;

(6) three members appointed by the board of directors of the united school administrators. Of such members, one member shall be from school districts having an enrollment of at least 12,000 pupils; one shall be from school districts having an enrollment of less than 12,000 but more than 1,636 pupils; and one shall be from school districts having an enrollment of 1,636 pupils or less. Members appointed pursuant to this paragraph shall include a person who is a chief financial officer of a school district and a person who is a director of special education services;

(7) one member appointed by the board of directors of the Kansas national education association; and

(8) the commissioner of education, or the designee thereof. The commissioner of education shall serve ex officio and shall be a nonvoting member of the task force.

(b) Members shall be appointed to the task force on or before July 1, 2008. The first meeting of the task force shall be called by the commissioner of education on or before August 1, 2008. Any vacancy in the membership of the task force shall be filled by appointment in the same manner prescribed by this section for the original appointment.

(c) (1) If approved by the legislative coordinating council, members of the task force attending regular or special meetings or subcommittee meetings authorized by the task force, shall be paid amounts for expenses, mileage and subsistence as provided in subsection (e) of K.S.A. 75-3223, and amendments thereto.

(2) The members of the task force shall select a chairperson and vice-chairperson from the membership of the task force.

(3) The task force may meet at any time and at any place within the state on the call of the chairperson. A quorum of the task force shall be six voting members. All actions of the task force shall be by motion adopted by a majority of those voting members present when there is a quorum.

(4) In accordance with K.S.A. 46-1204, and amendments thereto, the legislative coordinating council may provide for such professional services as may be requested by the task force.

(5) The staff of the office of the revisor of statutes, the legislative research department and the division of legislative administrative services shall provide such assistance as may be requested by the task force. Upon request of the task force, the state board of education shall provide consultants and assistance when requested by the task force. In addition and upon the request of the task force, the state board of education and school districts shall provide any information and supporting documentation requested by the task force.

(d) The special education funding task force shall:

(1) Study and make recommendations for changes in the existing formula for funding of special education and related services including, but not limited to, medicaid replacement state aid;

(2) conduct hearings and receive and consider suggestions from teachers, parents, the department of education, the state board of education, other governmental officers and agencies and the general public concerning funding for special education and related services; and

(3) make and submit reports to the legislature on the work of the task force concerning recommendations of the task force. Such reports also shall include recommendations for legislative changes and shall be submitted to the legislature on or before January 14th of each year.

(e) The task force shall cease to exist on June 30, 2011.

History: L. 2008, ch. 172, § 5; May 29.






Article 10 GENERAL PROVISIONS RELATING TO SCHOOL DISTRICTS

72-1033 Control of school property; library services.

72-1033. Control of school property; library services. The school board shall have control of the school-district property, including the school building or buildings, schoolgrounds and all buildings and structures erected thereon, all furniture, fittings, and equipment, such as books, maps, charts, and instructional apparatus. The school board may open the schoolhouse for public purpose, under such rules and regulations as the board shall adopt. The board may enter into contracts with public library boards to authorize such boards to use the library facilities of the school district to supplement the facilities of the public library; make such rules and regulations relating to such school libraries as they shall deem necessary; and appoint librarians.

History: L. 1861, ch. 76, art. 4, § 2; G.S. 1868, ch. 92, § 43; L. 1876, ch. 125, § 1; L. 1913, ch. 284, § 1; R.S. 1923, 72-1033; L. 1943, ch. 248, §31; L. 1965, ch. 104, § 2; June 30.



72-1033a Same; library services and facilities, agreements.

72-1033a. Same; library services and facilities, agreements. The school-district board or the board of education of each school district in the state of Kansas may enter into contracts with public library boards to furnish library service to any school library or to use the library facilities of the public school to supplement the facilities of the public library.

History: L. 1965, ch. 104, § 3; June 30.



72-1046 School residence; definitions.

72-1046. School residence; definitions. (a) Any child who has attained the age of eligibility for school attendance may attend school in the district in which the child lives if: (1) The child lives with a resident of the district and the resident is the parent, or a person acting as parent, of the child; or (2) subject to the provisions of subsection (c), the child lives in the district as a result of placement therein by a district court or by the secretary for children and families; or (3) the child is a homeless child.

(b) Any child who has attained the age of eligibility for school attendance may attend school in a school district in which the child is not a resident if the school district in which the child resides has entered into an agreement with such other school district in accordance with and under authority of K.S.A. 72-8233, and amendments thereto.

(c) Any child who has attained the age of eligibility for school attendance and who lives at the Judge James V. Riddel Boys Ranch as a result of placement at such ranch by a district court or by the secretary for children and families shall be deemed a resident of unified school district No. 259, Sedgwick county, Kansas, and any such child may attend school which shall be maintained for such child by the board of education of such school district as in the case of a child who is a bona fide resident of the district.

(d) As used in this section:

(1) "Parent" means and includes natural parents, adoptive parents, stepparents, and foster parents;

(2) "person acting as parent" means (A) a guardian or conservator, or (B) a person, other than a parent, who is liable by law to maintain, care for, or support the child, or who has actual care and control of the child and is contributing the major portion of the cost of support of the child, or who has actual care and control of the child with the written consent of a person who has legal custody of the child, or who has been granted custody of the child by a court of competent jurisdiction; and

(3) "homeless child" means a child who lacks a fixed, regular, and adequate nighttime residence and whose primary nighttime residence is: (A) A supervised publicly or privately operated shelter designed to provide temporary living accommodations (including welfare hotels, congregate shelters, and transitional housing for the mentally ill); or (B) an institution that provides a temporary residence for individuals intended to be institutionalized; or (C) a public or private place not designed for, or ordinarily used as, a regular sleeping accommodation for human beings.

History: L. 1943, ch. 248, § 36; L. 1976, ch. 308, § 1; L. 1977, ch. 242, § 1; L. 1981, ch. 277, § 1; L. 1984, ch. 261, § 3; L. 1989, ch. 214, § 1; L. 1992, ch. 199, § 3; L. 2014, ch. 115, § 285; July 1.



72-1046a Nonresident pupils; attendance in school.

72-1046a. Nonresident pupils; attendance in school. (a) The board of education of any school district is hereby authorized to permit pupils who are not residents of the school district to enroll in and attend the schools of the district. The board of education may permit such pupils to attend school without charge or, subject to the provisions of subsection (b), may charge such pupils for attendance at school to offset, totally or in part, the costs of providing for such attendance. Amounts received under this subsection by the board of education of a school district for enrollment and attendance of pupils at school in regular educational programs shall be deposited in the general fund of the school district.

(b) Pupils who are not residents of a school district and are attending the schools of the school district in accordance with the provisions of an agreement entered into under authority of K.S.A. 72-8233, and amendments thereto, shall not be charged for attendance at school.  The costs of providing for the attendance of such pupils at school shall be paid by the school district of residence of the pupils in accordance with the provisions of the agreement.

History: L. 1978, ch. 284, § 1; L. 1984, ch. 261, § 4; L. 1993, ch. 264, § 1; April 29.



72-1046b Same; provision of transportation authorized; applicability; conditions.

72-1046b. Same; provision of transportation authorized; applicability; conditions. (a) As used in this section:

(1) "School district" means a school district organized and operating under the laws of this state and no part of which is located in Johnson county, Sedgwick county, Shawnee county or Wyandotte county.

(2) "Non-resident pupil" or "pupil" means a pupil who is enrolled and in attendance at a school located in a district in which such pupil is not a resident and who: (A) Lives 21/2 or more miles from the attendance center the pupil would attend in the district in which the pupil resides and is not a resident of Johnson county, Sedgwick county, Shawnee county or Wyandotte county; or (B) is a member of the family of a pupil meeting the condition prescribed in subpart (A).

(3) "Member of the family" means a brother or sister of the whole or half blood or by adoption, a stepbrother or stepsister, and a foster brother or foster sister.

(b) The board of education of any school district may allow any pupil who is not a resident of the district to enroll in and attend school in such district. The board of education of such district may furnish or provide transportation to any non-resident pupil who is enrolled in and attending school in the district pursuant to this section. If the district agrees to furnish or provide transportation to a non-resident pupil, such transportation shall be furnished or provided until the end of the school year. Prior to providing or furnishing transportation to a non-resident pupil, the district shall notify the board of education of the district in which the pupil resides that transportation will be furnished or provided.

(c) Pupils attending school in a school district in which the pupil does not reside pursuant to this section shall be counted as regularly enrolled in and attending school in the district where the pupil is enrolled for the purpose of computations under the classroom learning assuring student success act, K.S.A. 2015 Supp. 72-6463 et seq., and amendments thereto, and for the purposes of the statutory provisions contained in article 83 of chapter 72 of the Kansas Statutes Annotated, and amendments thereto. Such non-resident pupil shall not be charged for the costs of attendance at school.

(d) Any pupil who was not a resident of the district in school year 2014-2015, but was allowed to enroll in and attend school in such district in school year 2014-2015 by the board of education of such district and any member of the family of such pupil regardless of whether such family member enrolled in and attended school in such district in school year 2014-2015, shall be allowed to enroll in and attend school in such district in school years 2015-2016 and 2016-2017 regardless of whether such pupil or family member of such pupil is a resident of the district in either school year, provided such pupil or such pupil's family member is in compliance with any attendance and behavior policies of the district. If transportation was furnished or provided to such pupil in school year 2014-2015 by the district, then transportation shall be furnished or provided by the district to such pupil and any family member of such pupil in school years 2015-2016 and 2016-2017, provided there is no change in such pupil's residence and no requirement for the district to furnish transportation to any additional residence.

History: L. 1997, ch. 183, § 2; L. 1999, ch. 20, § 1; L. 2000, ch. 155, § 1; L. 2001, ch. 22, § 1; L. 2008, ch. 172, § 1; L. 2010, ch. 149, § 1; L. 2012, ch. 155, § 2; L. 2015, ch. 4, § 29; L. 2015, ch. 92, § 5; July 1.






Article 11 SCHOOL ATTENDANCE, CURRICULUM AND ACCREDITATION

72-1101 Required subjects in elementary schools.

72-1101. Required subjects in elementary schools. Every accredited elementary school shall teach reading, writing, arithmetic, geography, spelling, English grammar and composition, history of the United States and of the state of Kansas, civil government and the duties of citizenship, health and hygiene, together with such other subjects as the state board may determine. The state board shall be responsible for the selection of subject matter within the several fields of instruction and for its organization into courses of study and instruction for the guidance of teachers, principals and superintendents.

History: R.S. 1923, 72-1101; L. 1943, ch. 248, § 37; L. 1945, ch. 282, § 57; L. 1968, ch. 20, § 1; L. 1972, ch. 253, § 1; L. 1979, ch. 220, § 11; July 1.



72-1103 Required courses of instruction; graduation requirements.

72-1103. Required courses of instruction; graduation requirements. All accredited schools, public, private or parochial, shall provide and give a complete course of instruction to all pupils, in civil government, and United States history, and in patriotism and the duties of a citizen, suitable to the elementary grades; in addition thereto, all accredited high schools, public, private or parochial, shall give a course of instruction concerning the government and institutions of the United States, and particularly of the constitution of the United States; and no student who has not taken and satisfactorily passed such course shall be certified as having completed the course requirements necessary for graduation from high school.

History: L. 1919, ch. 257, § 2; R.S. 1923, 72-1103; L. 1925, ch. 224, § 1; L. 1968, ch. 20, § 2; L. 1984, ch. 261, § 5; July 1.



72-1106 School term; exceptions; conditions; employment of noncertificated personnel.

72-1106. School term; exceptions; conditions; employment of noncertificated personnel. (a) Subject to the other provisions of this section, a school term during which public school shall be maintained in each school year by each school district organized under the laws of this state shall consist of not less than 186 school days for pupils attending kindergarten or any of the grades one through 11 and not less than 181 school days for pupils attending grade 12.

(b) Subject to a policy developed and adopted by the board of any school district, the board may provide for a school term consisting of school hours. A school term provided for in a policy adopted under this subsection shall consist of: (1) For pupils attending kindergarten, not less than 465 school hours in each school year; and (2) for pupils attending any of the grades one through 11, not less than 1,116 school hours in each school year; and (3) for pupils attending grade 12, not less than 1,086 school hours in each school year. Each board of education which develops and adopts a policy providing for a school term in accordance with this subsection shall notify the state board of education thereof on or before September 15 in each school year for which the policy is to be in effect.

(c) Subject to a plan developed and adopted by the board of any school district, the board may schedule the school days required for a school term provided for under subsection (a), or the school hours required for a school term provided for in a policy adopted under subsection (b), on a trimestral or quarterly basis. Each board of education which develops and adopts a plan providing for the scheduling of the school days or school hours of the school term on a trimestral or quarterly basis shall submit the plan to the state board of education for approval prior to implementation. The plan shall be prepared in such form and manner as the state board shall require and shall be submitted at a time or times to be determined and specified by the state board.

(d) Subject to a policy developed and adopted by the board of any district as an adjunct to the district's disciplinary policy or as a part of the district's school improvement plan, the board may schedule school days in addition to the school days scheduled for a school term provided for under subsection (a), or school hours in addition to the school hours scheduled for a school term provided for in a policy adopted under subsection (b), or both such additional school days and school hours for pupils who are in need of remedial education or who are subject to disciplinary measures imposed under the district's disciplinary policy. Any school day or school hour scheduled for a pupil under a policy adopted under this subsection may be scheduled on weekends, before or after regular school hours, and during the summer months. Inexcusable absence from school on any school day or during any school hour by any pupil for whom additional school days or school hours have been scheduled under a policy adopted under this subsection shall be counted as an inexcusable absence from school for the purposes of K.S.A. 72-1113, and amendments thereto.

(e) If the board of any school district, or its designee, shall determine that inclement weather will cause hazardous driving conditions, the board, or its designee, may close any or all of the schools within the district. The amount of time pupils have been in attendance when such determination is made shall be considered a school day of a school term or shall be considered the number of school hours for pupils to be in attendance at school in a day, whichever is applicable. Consonant with the other provisions of this section, a board may schedule any number of days or hours in excess of the regularly scheduled school days or school hours which the board determines will be necessary to compensate for those school days or school hours that schools of the district will remain closed during the school term due to hazardous driving conditions. If the number of days or hours schools remain closed due to hazardous driving conditions exceeds the number of days or hours scheduled by the board to compensate for such school days or school hours, the excess number of days or hours, not to exceed whichever is the lesser of (1) the number of compensatory days or hours scheduled by the board or (2) five days or the number of school hours regularly scheduled in five days, that schools remain closed due to such conditions shall be considered school days or school hours.

(f) The state board of education may waive the requirements of law relating to the duration of the school term upon application for such waiver by a school district. Such waiver may be granted by the state board of education upon: (1) Certification by a board that, due to the persistence of inclement weather, hazardous driving conditions have existed in the school district for an inordinate period of time; and (2) a determination by the state board that the school district cannot reasonably adjust its schedule to comply with statutory requirements. Such waiver shall not exempt a school district from providing a school offering for each pupil which is substantially equivalent to that required by law.

(g) Time reserved for parent-teacher conferences for discussions on the progress of pupils may be considered part of the school term.

(h) Time reserved for staff development or inservice training programs for the purpose of improving staff skills, developing competency in new or highly specialized fields, improving instructional techniques, or curriculum planning and study may be considered part of the school term for an aggregate amount of time equal to the amount of time in excess of the school term which is scheduled by a board of education for similar activities.

(i) Boards of education may employ noncertificated personnel to supervise pupils for noninstructional activities.

History: L. 1876, ch. 122, art. 5, § 2; R.S. 1923, 72-1106; L. 1943, ch. 248, § 38; L. 1957, ch. 384, § 1; L. 1969, ch. 314,§ 1; L. 1975, ch. 366, § 1; L. 1975, ch. 367, § 1; L. 1976, ch. 309, § 1; L. 1977, ch. 243, § 1; L. 1978, ch. 288,§ 1; L. 1979, ch. 221, § 8; L. 1980, ch. 217, § 1; L. 1982, ch. 293, § 1; L. 1984, ch. 261, § 6; L. 1984, ch. 262,§ 2; L. 1991, ch. 220, § 1; L. 1991, ch. 219, § 1; L. 1992, ch. 280, § 40; L. 2001, ch. 215, § 11; July 1.



72-1106b School term; exceptions not to affect employee contracts; immunity from liability for boards of education.

72-1106b. School term; exceptions not to affect employee contracts; immunity from liability for boards of education. Exceptions to the duration of the school term provided for under authority of K.S.A. 72-1106, shall not be construed or applied in any manner so as to affect or impair the obligations of lawful contracts of employees for the school year with the board of education of any school district, and the financial provisions of all such lawful contracts shall remain the valid and binding financial obligations of the school district. If the duration of any school term is altered or modified by any exception thereto provided for in K.S.A. 72-1106, the amount of compensation specified in any such employee's contract with the board of education shall not be reduced, modified or affected thereby. No liability, civil or criminal, with respect to the misuse of public funds, shall attach to any board of education, or any member thereof, for complying with the provisions of this section.

History: L. 1978, ch. 288, § 3; L. 1980, ch. 217, § 2; July 1.



72-1106e Same; effect of disaster on duration; waiver by state board.

72-1106e. Same; effect of disaster on duration; waiver by state board. (a) The state board of education may waive the requirements of law relating to the duration of the school term in any school year upon application for such waiver by a school district. The waiver may be granted by the state board of education upon: (1) Certification by a board of education that, due to disaster, conditions resulting from widespread or severe property damage caused by the disaster will exist in the school district for an inordinate period of time; and (2) a determination by the state board that the school district cannot reasonably adjust its schedule to comply with such requirements of law. The period of time school is not maintained during any school year due to conditions resulting from disaster, upon granting of the waiver by the state board of education, shall be considered a part of the school term.

(b) As used in this section, the term "disaster" means the occurrence of widespread or severe damage, injury or loss of life or property resulting from any natural or manmade cause, including but not limited to fire, flood, earthquake, tornado, wind, storm, epidemics, air contamination, blight, drought, infestation, or explosion.

History: L. 2001, ch. 149, § 1; May 17.



72-1107 Age of eligibility for school attendance.

72-1107. Age of eligibility for school attendance. (a) Subject to the provisions of subsection (b), any child is eligible to attend the elementary grades in the school district in which the child resides or in a school district which has entered into an agreement in accordance with and under authority of K.S.A. 72-8233, and amendments thereto, with the school district in which the child resides if (1) for the 1994-95 school year, the child will attain the age of six years on or before September 1 of the school year and (2) for the 1995-96 school year, the child will attain the age of six years on or before September 1 of the school year and (3) for any school year commencing after the 1995-96 school year, the child will attain the age of six years on or before August 31 of the school year;

(b) any child who has completed a kindergarten course entered and attended in this state in accordance with the provisions of subsection (d) or who was a resident in another state and who, while residing in such other state, had entered and was in attendance in first grade in such state or who had completed in such state a kindergarten course maintained by a public school district or by an accredited private, denominational or parochial school shall be eligible to attend first grade in this state, regardless of age;

(c) subject to the provisions of subsection (d), any child is eligible to attend kindergarten in the school district in which the child resides or in a school district which has entered into an agreement in accordance with and under authority of K.S.A. 72-8233, and amendments thereto, with the school district in which the child resides if (1) for the 1994-95 school year, the child will attain the age of five years on or before September 1 of the school year and (2) for any school year commencing after the 1994-95 school year, the child will attain the age of five years on or before August 31 of the school year;

(d) any child who was a resident in another state and who, while residing in such other state, had entered and was in attendance in kindergarten in such state shall be eligible to attend kindergarten in this state, regardless of age.

History: L. 1919, ch. 258, § 1; R.S. 1923, 72-1107; L. 1943, ch. 248, § 39; L. 1965, ch. 405, § 1; L. 1981, ch. 278, § 1; L. 1982, ch. 294, § 1; L. 1984, ch. 261, § 7; L. 1991, ch. 220, § 2; L. 1994, ch. 37, § 1; L. 1994, ch. 318, § 1; July 1.



72-1110 Census of children in school district; authority of boards of education.

72-1110. Census of children in school district; authority of boards of education. The board of education of each school district may cause an annual census to be taken of all children under the age of twenty-one years residing in the district as of the first day of January. Such census may show separately the number of children under the age of five years, the number between the ages of five and twenty-one, and the date of birth of all such children and such other information relating to such children as may be provided for by law or under rules and regulations adopted by the state board of education. Such information may be ascertained by means of personal interviews with the families of children living in the district. Boards of education may use any other reasonable method of ascertaining such information.

History: L. 1951, ch. 395, § 73; L. 1957, ch. 394, § 1; L. 1961, ch. 337, §1; L. 1965, ch. 410, § 13; L. 1969, ch. 310, § 10; July 1.



72-1111 Compulsory school attendance; exemptions.

72-1111. Compulsory school attendance; exemptions. (a) Subject to the other provisions of this section, every parent or person acting as parent in the state of Kansas, who has control over or charge of any child who has reached the age of seven years and is under the age of 18 years and has not attained a high school diploma or a general educational development (GED) credential, shall require such child to be regularly enrolled in and attend continuously each school year (1) a public school for the duration of the school term provided for in K.S.A. 72-1106, and amendments thereto; or (2) a private, denominational or parochial school taught by a competent instructor for a period of time which is substantially equivalent to the period of time public school is maintained in the school district in which the private, denominational or parochial school is located. If the child is 16 or 17 years of age, the parent or person acting as parent, by written consent, or the court, pursuant to a court order, may allow the child to be exempt from the compulsory attendance requirements of this section.

(b) If the child is 16 or 17 years of age, the child shall be exempt from the compulsory attendance requirements of this section if: (1) The child is regularly enrolled in and attending a program recognized by the local board of education as an approved alternative educational program; (2) the child and the parent or person acting as parent attend a final counseling session conducted by the school during which a disclaimer to encourage the child to remain in school or to pursue educational alternatives is presented to and signed by the child and the parent or person acting as parent. The disclaimer shall include information regarding the academic skills that the child has not yet achieved, the difference in future earning power between a high school graduate and a high school drop out, and a listing of educational alternatives that are available for the child; or (3) the child is regularly enrolled in a school as required by subsection (a) and is concurrently enrolled in a postsecondary educational institution, as defined by K.S.A. 74-3201b, and amendments thereto. The provisions of this clause (3) shall be applicable to children from and after July 1, 1997, and shall relate back to such date.

(c) Any child who is under the age of seven years, but who is enrolled in school, is subject to the compulsory attendance requirements of this section. Any such child may be withdrawn from enrollment in school at any time by a parent or person acting as parent of the child and thereupon the child shall be exempt from the compulsory attendance requirements of this section until the child reaches the age of seven years or is re-enrolled in school.

(d) Any child who is determined to be an exceptional child, except for an exceptional child who is determined to be a gifted child, under the provisions of the special education for exceptional children act is subject to the compulsory attendance requirements of such act and is exempt from the compulsory attendance requirements of this section.

(e) Any child who has been admitted to, and is attending, the Kansas academy of mathematics and science, as provided in K.S.A. 72-9711 et seq., and amendments thereto, is exempt from the compulsory attendance requirements of this section.

(f) No child attending public school in this state shall be required to participate in any activity which is contrary to the religious teachings of the child if a written statement signed by one of the parents or a person acting as parent of the child is filed with the proper authorities of the school attended requesting that the child not be required to participate in such activities and stating the reason for the request.

(g) When a recognized church or religious denomination that objects to a regular public high school education provides, offers and teaches, either individually or in cooperation with another recognized church or religious denomination, a regularly supervised program of instruction, which is approved by the state board of education, for children of compulsory school attendance age who have successfully completed the eighth grade, participation in such a program of instruction by any such children whose parents or persons acting as parents are members of the sponsoring church or religious denomination shall be regarded as acceptable school attendance within the meaning of this act. Approval of such programs shall be granted by the state board of education, for two-year periods, upon application from recognized churches and religious denominations, under the following conditions:

(1) Each participating child shall be engaged, during each day on which attendance is legally required in the public schools in the school district in which the child resides, in at least five hours of learning activities appropriate to the adult occupation that the child is likely to assume in later years;

(2) acceptable learning activities, for the purposes of this subsection, shall include parent (or person acting as parent) supervised projects in agriculture and homemaking, work-study programs in cooperation with local business and industry, and correspondence courses from schools accredited by the national home study council, recognized by the United States office of education as the competent accrediting agency for private home study schools;

(3) at least 15 hours per week of classroom work under the supervision of an instructor shall be provided, at which time students shall be required to file written reports of the learning activities they have pursued since the time of the last class meeting, indicating the length of time spent on each one, and the instructor shall examine and evaluate such reports, approve plans for further learning activities, and provide necessary assignments and instruction;

(4) regular attendance reports shall be filed as required by law, and students shall be reported as absent for each school day on which they have not completed the prescribed minimum of five hours of learning activities;

(5) the instructor shall keep complete records concerning instruction provided, assignments made, and work pursued by the students, and these records shall be filed on the first day of each month with the state board of education and the board of education of the school district in which the child resides;

(6) the instructor shall be capable of performing competently the functions entrusted thereto; and

(7) in applying for approval under this subsection a recognized church or religious denomination shall certify its objection to a regular public high school education and shall specify, in such detail as the state board of education may reasonably require, the program of instruction that it intends to provide and no such program shall be approved unless it fully complies with standards therefor which shall be specified by the state board of education.

If the sponsors of an instructional program approved under this subsection fail to comply at any time with the provisions of this subsection, the state board of education shall rescind, after a written warning has been served and a period of three weeks allowed for compliance, approval of the programs, even though the two-year approval period has not elapsed, and thereupon children attending such program shall be admitted to a high school of the school district.

(h) As used in this section:

(1) "Educational alternatives" means an alternative learning plan for the student that identifies educational programs that are located in the area where the student resides, and are designed to aid the student in obtaining a high school diploma, general educational development credential or other certification of completion, such as a career technical education industry certification. Such alternative learning plans may include extended learning opportunities such as independent study, private instruction, performing groups, internships, community service, apprenticeships and online coursework.

(2) "Parent" and "person acting as parent" have the meanings respectively ascribed thereto in K.S.A. 72-1046, and amendments thereto.

(3) "Regularly enrolled" means enrolled in five or more hours of instruction each school day. For the purposes of subsection (b)(3), hours of instruction received at a postsecondary educational institution shall be counted.

History: L. 1874, ch. 123, § 1; L. 1903, ch. 423, § 1; L. 1919, ch. 272, § 1; L. 1923, ch. 182, § 1; R.S. 1923, 72-4801; L. 1965, ch. 409, § 1; L. 1968, ch. 356, § 1; L. 1969, ch. 316, § 1; L. 1976, ch. 310, § 1; L. 1980, ch. 217, § 3; L. 1984, ch. 263, § 1; L. 1996, ch. 229, § 121; L. 1997, ch. 157, § 1; Revived and Amend., L. 2004, ch. 185, § 1; L. 2008, ch. 118, § 1; L. 2012, ch. 76, § 1; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 167, § 1, but that version was repealed by L. 2004, ch. 185, § 51.



72-1113 Same; noncompliance; duties of boards of education, secretary for children and families, county and district attorneys; agreements between secretary and county or district attorneys, duties; notification of absence to parents.

72-1113. Same; noncompliance; duties of boards of education, secretary for children and families, county and district attorneys; agreements between secretary and county or district attorneys, duties; notification of absence to parents. (a) Each board of education shall designate one or more employees who shall report to the secretary for children and families, or a designee thereof, or to the appropriate county or district attorney pursuant to an agreement as provided in this section, all cases of children who are less than 13 years of age and are not attending school as required by law, and to the appropriate county or district attorney, or a designee thereof, all cases of children who are 13 or more years of age but less than 18 years of age and are not attending school as required by law. The designation shall be made no later than September 1 of each school year and shall be certified no later than 10 days thereafter by the board of education to the secretary for children and families, or the designee thereof, to the county or district attorney, or the designee thereof, and to the commissioner of education. The commissioner of education shall compile and maintain a list of the designated employees of each board of education. The local area office of the Kansas department for children and families may enter into an agreement with the appropriate county or district attorney to provide that the designated employees of such board of education shall make the report as provided in this section for all cases of children who are less than 13 years of age and are not attending school as provided by law to the county or district attorney in lieu of the secretary, or the secretary's designee. If such agreement is made, the county or district attorney shall carry out all duties as otherwise provided by this subsection conferred on the secretary or the secretary's designee. A copy of such agreement shall be provided to the director of such area office of the Kansas department for children and families and to the school districts affected by the agreement.

(b) Whenever a child is required by law to attend school, and the child is not enrolled in a public or nonpublic school, the child shall be considered to be not attending school as required by law and a report thereof shall be made in accordance with the provisions of subsection (a) by a designated employee of the board of education of the school district in which the child resides. The provisions of this subsection are subject to the provisions of subsection (d).

(c) (1) Whenever a child is required by law to attend school and is enrolled in school, and the child is inexcusably absent therefrom on either three consecutive school days or five school days in any semester or seven school days in any school year, whichever of the foregoing occurs first, the child shall be considered to be not attending school as required by law. A child is inexcusably absent from school if the child is absent therefrom all or a significant part of a school day without a valid excuse acceptable to the school employee designated by the board of education to have responsibility for the school attendance of such child.

(2) Each board of education shall adopt rules for determination of valid excuse for absence from school and for determination of what shall constitute a "significant part of a school day" for the purpose of this section.

(3) Each board of education shall designate one or more employees, who shall each be responsible for determining the acceptability and validity of offered excuses for absence from school of specified children, so that a designee is responsible for making such determination for each child enrolled in school.

(4) Whenever a determination is made in accordance with the provisions of this subsection that a child is not attending school as required by law, the designated employee who is responsible for such determination shall make a report thereof in accordance with the provisions of subsection (a).

(5) The provisions of this subsection are subject to the provisions of subsection (d).

(d) (1) Prior to making any report under this section that a child is not attending school as required by law, the designated employee of the board of education shall serve written notice thereof, by personal delivery or by first class mail, upon a parent or person acting as parent of the child. The notice shall inform the parent or person acting as parent that continued failure of the child to attend school without a valid excuse will result in a report being made to the secretary for children and families or to the county or district attorney. Upon failure, on the school day next succeeding personal delivery of the notice or within three school days after the notice was mailed, of attendance at school by the child or of an acceptable response, as determined by the designated employee, to the notice by a parent or person acting as parent of the child, the designated employee shall make a report thereof in accordance with the provisions of subsection (a). The designated employee shall submit with the report a certificate verifying the manner in which notice was provided to the parent or person acting as parent.

(2) Whenever a law enforcement officer assumes temporary custody of a child who is found away from home or school without a valid excuse during the hours school is actually in session, and the law enforcement officer delivers the child to the school in which the child is enrolled or to a location designated by the school in which the child is enrolled to address truancy issues, the designated employee of the board of education shall serve notice thereof upon a parent or person acting as parent of the child. The notice may be oral or written and shall inform the parent or person acting as parent of the child that the child was absent from school without a valid excuse and was delivered to school by a law enforcement officer.

(e) Whenever the secretary for children and families receives a report required under this section, the secretary shall investigate the matter. If, during the investigation, the secretary determines that the reported child is not attending school as required by law, the secretary shall institute proceedings under the revised Kansas code for care of children. If, during the investigation, the secretary determines that a criminal prosecution should be considered, the secretary shall make a report of the case to the appropriate law enforcement agency.

(f) Whenever a county or district attorney receives a report required under this section, the county or district attorney shall investigate the matter. If, during the investigation, the county or district attorney determines that the reported child is not attending school as required by law, the county or district attorney shall prepare and file a petition alleging that the child is a child in need of care. If, during the investigation, the county or district attorney determines that a criminal prosecution is necessary, the county or district attorney shall commence such action.

(g) As used in this section, "board of education" means the board of education of a school district or the governing authority of a nonpublic school. The provisions of this act shall apply to both public and nonpublic schools.

History: L. 1969, ch. 316, § 2; L. 1972, ch. 254, § 1; L. 1973, ch. 279, § 1; L. 1976, ch. 145, § 231; L. 1982, ch. 182, § 141; L. 1986, ch. 158, § 3; L. 1989, ch. 215, § 1; L. 1991, ch. 221, § 1; L. 1995, ch. 29, § 3; L. 1996, ch. 229, § 122; L. 1997, ch. 157, § 2; L. 2000, ch. 150, § 32; L. 2006, ch. 200, § 113; L. 2014, ch. 115, § 286; July 1.



72-1117 Kansas history and government, required course; duties of state board.

72-1117. Kansas history and government, required course; duties of state board. (a)  The state board of education shall provide for a course of instruction in Kansas history and government, which shall be required for all students graduating from an accredited high school in this state.

(b) The state board of education shall prescribe the school year, not later than the 1990-91 school year, in which the requirement of subsection (a) shall become applicable and may provide for such waivers from the requirement as the board deems appropriate.

History: L. 1988, ch. 277, § 1; July 1.



72-1118 American sign language; definitions.

72-1118. American sign language; definitions. As used in this act:

(a) "Accredited school" means any elementary or secondary school maintained and operated by a school district and any accredited nonpublic school offering any of grades kindergarten through 12.

(b) "State educational institution" has the meaning ascribed thereto in K.S.A. 76-711, and amendments thereto.

History: L. 1990, ch. 253, § 1; July 1.



72-1119 Same; recognition as language.

72-1119. Same; recognition as language. American Sign Language hereby is recognized by the state of Kansas as a language.

History: L. 1990, ch. 253, § 2; July 1.



72-1120 Same; instruction in accredited schools authorized.

72-1120. Same; instruction in accredited schools authorized. The state board of education may provide for the teaching of American Sign Language in accredited schools and all pupils thereof, whether hearing or hearing impaired, may be given instruction in American Sign Language.

History: L. 1990, ch. 253, § 3; July 1.



72-1121 Same; elective courses at state educational institutions; credit toward satisfaction of foreign language requirement.

72-1121. Same; elective courses at state educational institutions; credit toward satisfaction of foreign language requirement. Any state educational institution may offer an elective course in American Sign Language.  Students enrolled at any of the state educational institutions which offer a course in American Sign Language may enroll in such course and with the concurrence of the state educational institution may count credit received for the course toward satisfaction of a foreign language requirement of the institution.

History: L. 1990, ch. 253, § 4; July 1.



72-1122 Instruction in Braille; definitions.

72-1122. Instruction in Braille; definitions. As used in this section:

(a) "Blind persons" means individuals who:

(1) Have a visual acuity of 20/200 or less in the better eye with conventional correction, or have a limited field of vision such that the widest diameter of the visual field subtends an angular distance not greater than 20°;

(2) have a reasonable expectation of visual deterioration; or

(3) cannot read printed material at a competitive rate of speed and with facility due to lack of visual acuity.

(b) "Braille" means the system of reading and writing through touch commonly known as standard English Braille.

(c) "Student" means any student who is blind or any student eligible for special education services for visually impaired as defined in public law 94-142.

History: L. 1991, ch. 118, § 1; July 1.



72-1123 Same; providing instruction to all students.

72-1123. Same; providing instruction to all students. All students may receive instruction in Braille reading and writing as part of their individualized education plan. No student shall be denied the opportunity for instruction in Braille reading and writing solely because the student has some remaining vision.

History: L. 1991, ch. 118, § 2; July 1.



72-1124 Same; individualized education plan.

72-1124. Same; individualized education plan. Instruction in Braille reading and writing shall be sufficient to enable each student to communicate effectively and efficiently at a level commensurate with such student's sighted peers of comparable grade level and intellect. The individualized education plan shall specify:

(a) How Braille will be implemented as the primary mode for learning through integration with normal classroom activities. If Braille will not be provided to a child who is blind, the reason for not incorporating it in the individualized education plan shall be documented therein;

(b) the date on which Braille instruction will commence;

(c) the level of competency in Braille reading and writing to be achieved by the end of the period covered by the individualized education plan; and

(d) the duration of each session.

History: L. 1991, ch. 118, § 3; July 1.



72-1125 Same; certification of teachers; assessment procedures.

72-1125. Same; certification of teachers; assessment procedures. As part of the certification process, teachers certified in the education of blind and visually impaired children shall be required to demonstrate competence in reading and writing Braille. The state board of education shall adopt assessment procedures to assess such competencies which are consistent with the standards adopted by the national library service for the blind and physically handicapped.

History: L. 1991, ch. 118, § 4; July 1.



72-1126 Community service programs; duties of state board.

72-1126. Community service programs; duties of state board. (a) The state board of education shall provide for a community service program to be offered to all accredited high schools in this state.

(b) As used in this section, the term "community service" means a service performed by a high school student, without monetary compensation or remuneration, for the purpose of benefiting the student's community. The service performed may include, but not by way of limitation, mentoring or tutoring elementary school pupils, assisting in a nursing home or adult care center, providing lawn care or performing other tasks for senior citizens or disabled persons, assisting in a homeless shelter or a soup kitchen, organizing or assisting in fund raisers for disaster victims and other needy persons, assisting community-based nonprofit agencies that provide programs and services for low-income people, the disabled and the elderly, assisting fraternal organizations in charitable activities.

History: L. 2002, ch. 167, § 8; July 1.



72-1127 Accredited schools; mandatory subjects and areas of instruction; legislative goal of providing certain educational capacities.

72-1127. Accredited schools; mandatory subjects and areas of instruction; legislative goal of providing certain educational capacities. (a) In addition to subjects or areas of instruction required by K.S.A. 72-1101, 72-1103, 72-1117, 72-1126 and 72-7535, and amendments thereto, every accredited school in the state of Kansas shall teach the subjects and areas of instruction adopted by the state board of education.

(b) Every accredited high school in the state of Kansas also shall teach the subjects and areas of instruction necessary to meet the graduation requirements adopted by the state board of education.

(c) Subjects and areas of instruction shall be designed by the state board of education to achieve the goal established by the legislature of providing each and every child with at least the following capacities:

(1) Sufficient oral and written communication skills to enable students to function in a complex and rapidly changing civilization;

(2) sufficient knowledge of economic, social, and political systems to enable the student to make informed choices;

(3) sufficient understanding of governmental processes to enable the student to understand the issues that affect his or her community, state, and nation;

(4) sufficient self-knowledge and knowledge of his or her mental and physical wellness;

(5) sufficient grounding in the arts to enable each student to appreciate his or her cultural and historical heritage;

(6) sufficient training or preparation for advanced training in either academic or vocational fields so as to enable each child to choose and pursue life work intelligently; and

(7) sufficient levels of academic or vocational skills to enable public school students to compete favorably with their counterparts in surrounding states, in academics or in the job market.

(d) Nothing in this section shall be construed as relieving the state or school districts from other duties and requirements imposed by state or federal law including, but not limited to, at-risk programs for pupils needing intervention, programs concerning special education and related services and bilingual education.

History: L. 2005, ch. 152, § 6; L. 2014, ch. 93, § 32; May 1.



72-1128 Character development programs.

72-1128. Character development programs. (a) Upon request of a school district, the state board shall assist in the development of a grade appropriate curriculum for character development programs which may be offered to students in the school district. Nothing in this subsection shall be construed as requiring the state board to develop a new curriculum or a new character development program.

(b) As used in this section:

(1) "Character development program" means a program which is secular in nature and which stresses character qualities.

(2) "Character qualities" means positive character qualities which include, but is not limited to, honesty, responsibility, attentiveness, patience, kindness, respect, self-control, tolerance, cooperation, initiative, patriotism and citizenship.

(3) "State board" means the state board of education.

History: L. 2007, ch. 185, § 5; May 24.



72-1129 Celebrate freedom week.

72-1129. Celebrate freedom week. (a) In order to educate students about the sacrifices made for freedom in the founding of this country and the values on which this country was founded, the week of September containing the 17th day of such month in each year thereafter is hereby designated as "celebrate freedom week" in each public school offering any of the grades kindergarten through eight.

(b) The state board of education, in cooperation with such other state agencies or private entities who voluntarily participate, shall promote "celebrate freedom week" through a coordinated program.

(c) For purposes of this section, Sunday is deemed to be the first day of the week.

History: L. 2013, ch. 121, § 1; July 1.



72-1130 Same; state board of education; rules and regulations.

72-1130. Same; state board of education; rules and regulations. On or before December 31, 2013, the state board of education shall adopt rules and regulations requiring appropriate instruction be provided as part of the curriculum for grades kindergarten through eight on history and government concerning the original intent, meaning and importance of the declaration of independence and the United States constitution, including the bill of rights of the United States constitution, in their historical contexts. The religious references in the writings of the founding fathers shall not be censored when presented as part of such instruction. Such rules and regulations shall provide that the study of the declaration of independence include the study of the relationship of the ideas expressed in that document to subsequent American history, including the relationship of such ideas to the rich diversity of our people as a nation of immigrants, the American revolution, the formulation of the United States constitution and the abolitionist movement, which led to the emancipation proclamation and the women's suffrage movement. Such instruction shall be taught during "celebrate freedom week," established under K.S.A. 2015 Supp. 72-1129, and amendments thereto, or during such other full school week as determined by the board of education of the school district.

History: L. 2013, ch. 121, § 2; July 1.






Article 11a KANSAS CHALLENGE TO SECONDARY SCHOOL PUPILS

72-11a01 Citation of act.

72-11a01. Citation of act. (a) K.S.A. 72-11a01 through 72-11a05 and amendments thereto, shall be known and may be cited as the Kansas challenge to secondary school pupils act.

(b) The provisions of this section shall take effect and be in force from and after July 1, 1993.

History: L. 1993, ch. 265, § 3; April 29.



72-11a02 Legislative declaration; purpose and intention of act.

72-11a02. Legislative declaration; purpose and intention of act. (a) The legislature hereby declares that secondary school pupils should be challenged continuously in order to maintain their interests in the pursuit of education and skills critical to success in the modern world.  Therefore, it is the purpose and intention of the Kansas challenge to secondary school pupils act to provide a means whereby school districts in cooperation with institutions of postsecondary education may provide new and exciting challenges to secondary school pupils by encouraging them to take full advantage of the wealth of postsecondary education opportunities available in this state.

(b) The provisions of this section shall take effect and be in force from and after July 1, 1993.

History: L. 1993, ch. 265, § 4; April 29.



72-11a03 Definitions.

72-11a03. Definitions. As used in the Kansas challenge to secondary school pupils act:

(a) "Concurrent enrollment pupil" means a person who is enrolled in grades 10, 11 or 12 maintained by a school district or a gifted child who is enrolled in any of the grades 9 through 12 maintained by a school district, has demonstrated the ability to benefit from participation in the regular curricula of eligible postsecondary education institutions, has been authorized by the principal of the school attended to apply for enrollment at an eligible postsecondary education institution, and is acceptable or has been accepted for enrollment at an eligible postsecondary education institution.

(b) "Eligible postsecondary education institution" means any state educational institution, community college, municipal university, technical college or accredited independent institution.

(c) "State educational institution" has the meaning ascribed thereto in K.S.A. 76-711, and amendments thereto.

(d) "Community college" means any community college organized and operating under the laws of this state.

(e) "Municipal university" means a municipal university established under the provisions of article 13a of chapter 13 of Kansas Statutes Annotated.

(f) "Accredited independent institution" means an institution of postsecondary education the main campus of which is located in Kansas and which (1) is operated independently and not controlled or administered by any state agency or any subdivision of the state, (2) maintains open enrollment, and (3) is accredited by the north central association of colleges and secondary schools accrediting agency based on its requirements as of April 1, 1985.

(g) "Technical college" has the meaning ascribed thereto in K.S.A. 72-4212, and amendments thereto.

(h) "Gifted child" has the meaning ascribed thereto in K.S.A. 72-962, and amendments thereto, or in rules and regulations adopted pursuant thereto.

History: L. 1993, ch. 265, § 5; L. 2006, ch. 65, § 1; L. 2008, ch. 28, § 1; July 1.



72-11a04 Cooperative agreements between school districts and postsecondary education institutions; terms.

72-11a04. Cooperative agreements between school districts and postsecondary education institutions; terms. (a) The board of education of any school district and any eligible postsecondary education institution may enter into a cooperative agreement regarding the enrollment of concurrent enrollment pupils in courses of instruction for college credit at the eligible postsecondary education institution.  The agreement shall include, but need not be limited to, the following:

(1) The academic credit to be granted for course work successfully completed by the pupil at the institution, which credit shall qualify as college credit and may qualify as both high school and college credit;

(2) the requirement that such course work qualify as credit applicable toward the award of a degree or certificate at the institution;

(3) the requirement that the pupil shall pay to the institution the negotiated amount of tuition charged by the institution for enrollment of the pupil.

(b) The provisions of this section shall take effect and be in force from and after July 1, 1993.

History: L. 1993, ch. 265, § 6; April 29.



72-11a05 Responsibilities for tuition and costs; credit for course work.

72-11a05. Responsibilities for tuition and costs; credit for course work. (a) No school district shall be responsible for the payment of tuition charged to concurrent enrollment pupils by eligible education institutions or for the provision of transportation for such pupils to or from any eligible postsecondary education institution.

(b) Each concurrent enrollment pupil shall be responsible for payment of tuition for enrollment at an eligible postsecondary education institution and for payment of the costs of books and equipment and any other costs of enrollment.

(c) Each concurrent enrollment pupil who satisfactorily completes course work at an eligible postsecondary education institution shall be granted appropriate credit toward fulfillment of the requirements for graduation from high school unless such credit is denied by the school district in which the pupil is enrolled on the basis that high school credit is inappropriate for such course work.

(d) The provisions of this section shall take effect and be in force from and after July 1, 1993.

History: L. 1993, ch. 265, § 7; April 29.






Article 12 HEARING TESTING

72-1204 Hearing testing programs; definitions.

72-1204. Hearing testing programs; definitions. As used in this act and the act of which this section is amendatory: (a) " Board of education" means the board of education of any school district or the governing authority of any accredited nonpublic school.

(b) "Accredited nonpublic school" means all nonpublic elementary and secondary schools accredited by the state board of education.

(c) "School district" means any school district organized under the laws of this state.

(d) "Basic hearing screening" means a hearing testing program conducted with a calibrated audiometer.

History: L. 1969, ch. 361, § 1; L. 1981, ch. 279, § 1; July 1.



72-1205 Free tests required; when and by whom tests performed; reports to parents.

72-1205. Free tests required; when and by whom tests performed; reports to parents. (a) Every pupil enrolled in a school district or an accredited nonpublic school shall be provided basic hearing screening without charge during the first year of admission and not less than once every three years thereafter.

(b) Every pupil enrolled in a school district shall be provided basic hearing screening by the board of education of the school district in which the pupil resides and is enrolled.

(c) Every pupil in an accredited nonpublic school shall be provided basic hearing screening either (1) by the board of education of the accredited nonpublic school in which the pupil is enrolled, or (2) upon request therefor by the pupil's parent or guardian, by the board of education of the school district in which the pupil resides. No board of education of a school district shall be required to provide basic hearing screening outside the school district. If the accredited nonpublic school in which the pupil is enrolled is located within the school district, basic hearing screening shall be provided in the nonpublic school. If the accredited nonpublic school in which the pupil is enrolled is located outside the school district, basic hearing screening shall be provided in a school of the school district.

(d) All tests shall be performed by a person competent in the use of a calibrated audiometer and who has been designated by the board of education which provides the basic hearing screening. The results of the test and, if necessary, the desirability of examinations by a qualified physician shall be reported to the parents or guardians of such pupils.

History: L. 1969, ch. 361, § 2; L. 1981, ch. 279, § 2; July 1.



72-1206 Forms and records.

72-1206. Forms and records. The board of education providing basic hearing screening in accordance with the provisions of this act shall furnish such forms, records and other materials approved or prescribed by the state board of education as may be necessary to carry out the provisions of this act and the act of which this section is amendatory.

History: L. 1969, ch. 361, § 3; L. 1981, ch. 279, § 3; July 1.



72-1207 Application of act.

72-1207. Application of act. The requirements of this act and the act of which this section is amendatory shall not apply to a pupil who is in the first year of admission to school and who has had a basic hearing screening examination within six months prior to July 1, 1981.

History: L. 1969, ch. 361, § 4; L. 1981, ch. 279, § 4; July 1.






Article 13 TEACHERS' LICENSES

72-1370a Teachers' licenses; use of certain terms.

72-1370a. Teachers' licenses; use of certain terms. Whenever a statute, contract or other document, uses or refers to the words or phrases "certification as a teacher," "certified employee of a school district," "certified personnel of a school district" or words and phrases of like effect such use or reference shall be deemed to mean "licensure as a teacher" or "licensed employee of a school" or "licensed personnel of a school district."

History: L. 2005, ch. 69, § 1; July 1.



72-1371 College and university accreditation for automatic teacher certification of graduates; state board duties.

72-1371. College and university accreditation for automatic teacher certification of graduates; state board duties. Upon application of any college or university, or educational institution of like standing, incorporated under the general laws of the state of Kansas, and requiring a four-year high-school course or its equivalent, as a condition of admission, the state board shall have the power to examine the course of study prescribed and the character of the work done by it; and if, in the judgment of the state board, the course of study and the character of the work done shall be of such standing as to prepare the graduates of such institution to teach successfully in the public schools of this state, and if said institution maintains a department of education and the course of study prescribed includes work in said department satisfactory to the state board, the state board shall place such institution on the accredited list.

History: L. 1945, ch. 282, § 26; L. 1968, ch. 250, § 1; July 1.



72-1372 Same; maintenance of standards.

72-1372. Same; maintenance of standards. Any institution on the accredited list shall be subject to examination by the state board at its pleasure with respect to its course of study, its equipment, and the character of its work; and additional requirements may be made by the state board. Any institution failing to maintain a standard satisfactory to the state board shall be dropped from the accredited list.

History: L. 1945, ch. 282, § 27; L. 1968, ch. 250, § 2; July 1.



72-1374 Application of 72-1371 and 72-1372 to certain educational institutions.

72-1374. Application of 72-1371 and 72-1372 to certain educational institutions. The provisions of K.S.A. 72-1371 and 72-1372, and amendments thereto, shall apply to state educational institutions under the control and supervision of the state board of regents, and may, at the discretion of the state board, be extended to any institution in any of the United States which shall satisfy the state board, that it maintains an efficient department of education, and meets the other requirements for schools on the accredited list.

History: L. 1945, ch. 282, § 29; L. 1968, ch. 250, § 3; L. 1977, ch. 237, § 5; April 21.



72-1381 Special teachers' licenses.

72-1381. Special teachers' licenses. The state board of education, upon being satisfied as to the general qualifications of an applicant to teach, may in its discretion issue a special license and specify on the face of such license the subject or subjects that the holder of the license is authorized to teach. It shall be unlawful for the holder of a license on the face of which is specified the subjects to teach any subjects not so specified.

History: L. 1945, ch. 282, § 36; L. 1969, ch. 317, § 1; L. 2005, ch. 69, § 3; July 1.



72-1383 Cancellation of teachers' licenses; grounds.

72-1383. Cancellation of teachers' licenses; grounds. Any license issued by the state board of education or institutions under the state board of regents may be canceled by the state board of education in the manner provided by law, on the grounds of immorality, gross neglect of duty, annulling of written contracts with boards of education without the consent of the board which is a party to the contract, or for any cause that would have justified the withholding thereof when the same was granted.

History: L. 1945, ch. 282, § 38; L. 1969, ch. 317, § 2; L. 2005, ch. 69, § 4; July 1.



72-1387 Fees for initial license, renewal or duplication; disposition of moneys; expenditures from fees fund.

72-1387. Fees for initial license, renewal or duplication; disposition of moneys; expenditures from fees fund. (a) Each application to the state board of education for an initial license, renewal of a license, a duplicate license or reinstatement of a license shall be accompanied by a fee which shall be established by the state board of education as provided by this section. Prior to July 1 of each year, the state board of education shall determine the amount of revenue which will be required to properly administer the provisions of article 13 of chapter 72 of Kansas Statutes Annotated during the ensuing fiscal year, and shall establish the amounts of such fees for such year in the amount deemed necessary for such purposes. Such fees shall become effective on July 1 of each year. The state board of education shall remit all moneys received by or for it from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the teacher and administrator fee fund which is hereby created. Moneys in such fund shall be used only for the payment of expenses connected with the issuance, renewal, or duplication of such licenses, and for the keeping of records by the state department of education. All expenditures from the teacher and administrator fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state board of education or by a person or persons designated by it.

(b) The certificate fee fund is hereby abolished. All moneys in such fund are hereby transferred and credited to the teacher and administrator fee fund.

History: L. 1945, ch. 282, § 42; L. 1955, ch. 315, § 1; L. 1961, ch. 324, § 1; L. 1969, ch. 317, § 3; L. 1977, ch. 244, § 1; L. 1982, ch. 295, § 1; L. 1986, ch. 266, § 1; L. 2001, ch. 5, § 283; L. 2005, ch. 69, § 5; July 1.



72-1388 Issuance, renewal, reinstatement and registration of licenses; rules and regulations; requirements.

72-1388. Issuance, renewal, reinstatement and registration of licenses; rules and regulations; requirements. (a) The state board of education, in accordance with law, is authorized to adopt rules and regulations providing for the issuance, renewal, reinstatement and registration of licenses for teachers and other personnel in the state department of education and in schools and institutions under the general supervision of the state board of education.

(b) In addition to other requirements and subject to the provisions of K.S.A. 72-1396, and amendments thereto, the rules and regulations of the state board of education shall include  after May 1, 1986, the requirement that applicants for initial issuance of licenses to teach shall take and satisfactorily pass an examination prescribed by the state board.

(c) The privilege to teach at any level or in any field or subject, if such privilege is or has been granted when a license is issued, may not be withheld during the term for which the license is issued except as provided in K.S.A. 72-1383 or 72-5412, and amendments to such sections.

History: L. 1947, ch. 362, § 1; L. 1969, ch. 317, § 4; L. 1984, ch. 264, § 1; L. 1985, ch. 238, § 1; L. 2005, ch. 69, § 6; July 1.



72-1389 Signature and registration of licenses.

72-1389. Signature and registration of licenses. Before a teacher's license is issued, it shall be signed by appropriate personnel of the state department of education designated by the state board of education and such licenses shall be registered in the state department of education. Nothing in this act shall invalidate a certificate or license issued prior to July 1, 2005.

History: L. 1947, ch. 362, § 2; L. 1969, ch. 317, § 5; L. 2005, ch. 69, § 7; July 1.



72-1390 Payment of salaries unlawful, when.

72-1390. Payment of salaries unlawful, when. It shall be unlawful for the board of education of any school district to issue an order for payment of the salary of any employee required by law to be licensed who does not hold a license which is valid in the state of Kansas for the particular kind of work to be performed.

History: L. 1947, ch. 362, § 3; L. 1969, ch. 317, § 6; L. 2005, ch. 69, § 8; July 1.



72-1392 Student teaching licenses; contracts for student teachers; cost.

72-1392. Student teaching licenses; contracts for student teachers; cost. The board of education of any school district may enter into contracts with colleges and universities for the use of student teachers in the public schools. The state board of education, by rules and regulations, shall provide for the issuance of student teaching licenses and may authorize persons holding such student teaching licenses to assume responsibilities of teachers in schools within limitations prescribed by the state board. Student teaching licenses shall be issued without the charge of any fee or cost by the state board of education.

History: L. 1970, ch. 278, § 1; L. 1971, ch. 226, § 1; L. 2005, ch. 69, § 9; July 1.



72-1393 Prohibition from adoption of certain rules and regulations concerning licensure of administrators, teachers or instructors or conditions of employment at two-year colleges or community junior colleges.

72-1393. Prohibition from adoption of certain rules and regulations concerning licensure of administrators, teachers or instructors or conditions of employment at two-year colleges or community junior colleges. The state board of education is hereby prohibited from adopting rules and regulations which require licensure of administrators, teachers or instructors in any community college or which require any such administrators, teachers or instructors to meet any other conditions for qualification for employment in any such community college.

History: L. 1975, ch. 360, § 2; L. 1975, ch. 359, § 2; L. 2005, ch. 69, § 10; July 1.



72-1394 Examination for licensure; duties of state board; confidentiality; availability of specifications and results.

72-1394. Examination for licensure; duties of state board; confidentiality; availability of specifications and results. (a) The state board of education shall prescribe an examination designed to insure that the licensure of a person as a teacher is a reliable indicator that the person has the basic knowledge and qualifications necessary to engage in the profession of teaching in this state.

(b) In order to comply with the requirements of subsection (a), the state board of education shall select an examination which will measure the basic knowledge and qualifications of applicants for licensure as teachers and shall provide for administration and validation of the examination.  The examination shall be administered to applicants at least two times each calendar year at various locations within the state.

(c) The state board of education shall adopt rules and regulations to guarantee the confidentiality of the examination, but shall make available to applicants information regarding examination specifications and shall prescribe the method by which persons who take the examination may obtain the results thereof.

History: L. 1984, ch. 264, § 2; L. 2005, ch. 69, § 11; July 1.



72-1395 Same; application; passing score determined by state board; passage requirement.

72-1395. Same; application; passing score determined by state board; passage requirement. Any applicant who is seeking a license to teach in this state and who is required to take the examination required by this act may apply for and take the examination without limitation as to the frequency of applications or testing, subject to any limit imposed by the state board. The state board of education shall determine the passing score for the examination which will be required to be attained by applicants as a prerequisite for licensure. An applicant shall not be required to pass the examination more than once.

History: L. 1984, ch. 264, § 3; L. 2005, ch. 69, § 12; July 1.



72-1396 Same; exemptions.

72-1396. Same; exemptions. (a) Any person holding a teaching license valid in the state of Kansas which was issued prior to May 1, 1986, is exempt from the examination required by this act.

(b) The following persons, or any class or classes thereof, may be exempted by the state board of education from the examination required by this act:

(1) Any person holding a teaching license valid in any other state if the requirements under which the license was issued are comparable, in the opinion of the state board, to the requirements of this state, other than examination, for issuance of a teaching license.

(2) Any person applying for a one-year, nonrenewable license if the person meets all requirements for licensure, other than examination, for issuance of a teaching license.

(3) Any person applying for licensure by the state board to provide services in a position for which the state board deems the examination is inappropriate or unnecessary if the person meets the licensure requirements which have been established by the state board as appropriate and necessary for the position.

History: L. 1984, ch. 264, § 4; L. 1985, ch. 238, § 2; L. 2005, ch. 69, § 13; July 1.



72-1397 Restrictions on issuance and renewal of licenses; hearings upon denial; reports required of county and district attorneys.

72-1397. Restrictions on issuance and renewal of licenses; hearings upon denial; reports required of county and district attorneys. (a) The state board of education shall not knowingly issue a license to or renew the license of any person who has been convicted of:

(1) Rape, as defined in K.S.A. 21-3502, prior to its repeal, or K.S.A. 2015 Supp. 21-5503, and amendments thereto;

(2) indecent liberties with a child, as defined in K.S.A. 21-3503, prior to its repeal, or K.S.A. 2015 Supp. 21-5506(a), and amendments thereto;

(3) aggravated indecent liberties with a child, as defined in K.S.A. 21-3504, prior to its repeal, or K.S.A. 2015 Supp. 21-5506(b), and amendments thereto;

(4) criminal sodomy, as defined in K.S.A. 21-3505(a)(2) or (a)(3), prior to its repeal, or K.S.A. 2015 Supp. 21-5504(a)(3) or (a)(4), and amendments thereto;

(5) aggravated criminal sodomy, as defined in K.S.A. 21-3506, prior to its repeal, or K.S.A. 2015 Supp. 21-5504(b), and amendments thereto;

(6) indecent solicitation of a child, as defined in K.S.A. 21-3510, prior to its repeal, or K.S.A. 2015 Supp. 21-5508(a), and amendments thereto;

(7) aggravated indecent solicitation of a child, as defined in K.S.A. 21-3511, prior to its repeal, or K.S.A. 2015 Supp. 21-5508(b), and amendments thereto;

(8) sexual exploitation of a child, as defined in K.S.A. 21-3516, prior to its repeal, or K.S.A. 2015 Supp. 21-5510, and amendments thereto;

(9) aggravated incest, as defined in K.S.A. 21-3603, prior to its repeal, or K.S.A. 2015 Supp. 21-5604(b), and amendments thereto;

(10) aggravated endangering a child, as defined in K.S.A. 21-3608a, prior to its repeal, or K.S.A. 2015 Supp. 21-5601(b), and amendments thereto;

(11) abuse of a child, as defined in K.S.A. 21-3609, prior to its repeal, or K.S.A. 2015 Supp. 21-5602, and amendments thereto;

(12) capital murder, as defined in K.S.A. 21-3439, prior to its repeal, or K.S.A. 2015 Supp. 21-5401, and amendments thereto;

(13) murder in the first degree, as defined in K.S.A. 21-3401, prior to its repeal, or K.S.A. 2015 Supp. 21-5402, and amendments thereto;

(14) murder in the second degree, as defined in K.S.A. 21-3402, prior to its repeal, or K.S.A. 2015 Supp. 21-5403, and amendments thereto;

(15) voluntary manslaughter, as defined in K.S.A. 21-3403, prior to its repeal, or K.S.A. 2015 Supp. 21-5404, and amendments thereto;

(16) involuntary manslaughter, as defined in K.S.A. 21-3404, prior to its repeal, or K.S.A. 2015 Supp. 21-5405, and amendments thereto;

(17) involuntary manslaughter while driving under the influence of alcohol or drugs, as defined in K.S.A. 21-3442, prior to its repeal;

(18) sexual battery, as defined in K.S.A. 21-3517, prior to its repeal, or K.S.A. 2015 Supp. 21-5505(a), and amendments thereto, when, at the time the crime was committed, the victim was less than 18 years of age or a student of the person committing such crime;

(19) aggravated sexual battery, as defined in K.S.A. 21-3518, prior to its repeal, or K.S.A. 2015 Supp. 21-5505(b), and amendments thereto;

(20) commercial sexual exploitation of a child, as defined in K.S.A. 2015 Supp. 21-6422, and amendments thereto;

(21) human trafficking, as defined in K.S.A. 21-3446, prior to its repeal, or K.S.A. 2015 Supp. 21-5426(a), and amendments thereto;

(22) aggravated human trafficking, as defined in K.S.A. 21-3447, prior to its repeal, or K.S.A. 2015 Supp. 21-5426(b), and amendments thereto;

(23) attempt under K.S.A. 21-3301, prior to its repeal, or K.S.A. 2015 Supp. 21-5301, and amendments thereto, to commit any act specified in this subsection;

(24) conspiracy under K.S.A. 21-3302, prior to its repeal, or K.S.A. 2015 Supp. 21-5302, and amendments thereto, to commit any act specified in this subsection;

(25) an act in another state or by the federal government that is comparable to any act described in this subsection; or

(26) an offense in effect at any time prior to the effective date of this act that is comparable to an offense as provided in this subsection.

(b) Except as provided in subsection (c), the state board of education shall not knowingly issue a license to or renew the license of any person who has been convicted of, or has entered into a criminal diversion agreement after having been charged with:

(1) A felony under K.S.A. 2010 Supp. 21-36a01 through 21-36a17, prior to their transfer, or article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, or any felony violation of any provision of the uniform controlled substances act prior to July 1, 2009;

(2) a felony described in any section of article 34 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 54 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6104, 21-6325, 21-6326 or 21-6418, and amendments thereto, other than an act specified in subsection (a), or a battery, as described in K.S.A. 21-3412, prior to its repeal, or K.S.A. 2015 Supp. 21-5413(a), and amendments thereto, or domestic battery, as described in K.S.A. 21-3412a, prior to its repeal, or K.S.A. 2015 Supp. 21-5414, and amendments thereto, if the victim is a minor or student;

(3) a felony described in any section of article 35 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6419 through 21-6421, and amendments thereto, other than an act specified in subsection (a);

(4) any act described in any section of article 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 56 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, other than an act specified in subsection (a);

(5) a felony described in article 37 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 58 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6412(a)(6), and amendments thereto;

(6) promoting obscenity, as described in K.S.A. 21-4301, prior to its repeal, or K.S.A. 2015 Supp. 21-6401(a), and amendments thereto, promoting obscenity to minors, as described in K.S.A. 21-4301a, prior to its repeal, or K.S.A. 2015 Supp. 21-6401(b), and amendments thereto, or promoting to minors obscenity harmful to minors, as described in K.S.A. 21-4301c, prior to its repeal, or K.S.A. 2015 Supp. 21-6402, and amendments thereto;

(7) endangering a child, as defined in K.S.A. 21-3608, prior to its repeal, or K.S.A. 2015 Supp. 21-5601(a), and amendments thereto;

(8) driving under the influence of alcohol or drugs in violation of K.S.A. 8-1567 or 8-2,144, and amendments thereto, when the violation is punishable as a felony;

(9) attempt under K.S.A. 21-3301, prior to its repeal, or K.S.A. 2015 Supp. 21-5301, and amendments thereto, to commit any act specified in this subsection;

(10) conspiracy under K.S.A. 21-3302, prior to its repeal, or K.S.A. 2015 Supp. 21-5302, and amendments thereto, to commit any act specified in this subsection; or

(11) an act committed in violation of a federal law or in violation of another state's law that is comparable to any act described in this subsection.

(c) The state board of education may issue a license to or renew the license of a person who has been convicted of committing an offense or act described in subsection (b) or who has entered into a criminal diversion agreement after having been charged with an offense or act described in subsection (b) if the state board determines, following a hearing, that the person has been rehabilitated for a period of at least five years from the date of conviction of the offense or commission of the act or, in the case of a person who has entered into a criminal diversion agreement, that the person has satisfied the terms and conditions of the agreement. The state board of education may consider factors including, but not limited to, the following in determining whether to grant a license:

(1) The nature and seriousness of the offense or act;

(2) the conduct of the person subsequent to commission of the offense or act;

(3) the time elapsed since the commission of the offense or act;

(4) the age of the person at the time of the offense or act;

(5) whether the offense or act was an isolated or recurring incident; and

(6) discharge from probation, pardon or expungement.

(d) Before any license is denied by the state board of education for any of the offenses or acts specified in subsections (a) and (b), the person shall be given notice and an opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act.

(e) The county or district attorney shall file a report with the state board of education indicating the name, address and social security number of any person who has been determined to have committed any offense or act specified in subsection (a) or (b) or to have entered into a criminal diversion agreement after having been charged with any offense or act specified in subsection (b). Such report shall be filed within 30 days of the date of the determination that the person has committed any such act or entered into any such diversion agreement.

(f) The state board of education shall not be liable for civil damages to any person refused issuance or renewal of a license by reason of the state board's compliance, in good faith, with the provisions of this section.

History: L. 1998, ch. 171, § 1; L. 2001, ch. 177, § 11; L. 2005, ch. 69, § 14; L. 2008, ch. 125, § 3; L. 2009, ch. 32, § 57; L. 2010, ch. 74, § 14; L. 2011, ch. 30, § 251; L. 2012, ch. 166, § 15; L. 2015, ch. 94, § 23; July 1.



72-1398 National board for professional teaching standards certification incentive program.

72-1398. National board for professional teaching standards certification incentive program. (a) The national board for professional teaching standards certification incentive program is hereby established for the purpose of rewarding teachers who have attained certification from the national board. Teachers who have attained certification from the national board shall be issued a master teacher's license by the state board of education. A master teacher's license shall be valid for 10 years and renewable thereafter every 10 years through compliance with continuing education and professional development requirements prescribed by the state board. Teachers who have attained certification from the national board and who are employed by a school district shall be paid an incentive bonus in the amount of $1,000 each school year that the teacher remains employed by a school district and retains a valid master teacher's license.

(b) The board of education of each school district employing one or more national board certified teachers shall pay the incentive bonus to each such teacher in each school year that the teacher retains eligibility for such payment. Each board of education which has made payments of incentive bonuses to national board certified teachers under this subsection may file an application with the state board of education for state aid and shall certify to the state board the amount of such payments. The application and certification shall be on a form prescribed and furnished by the state board, shall contain such information as the state board shall require and shall be filed at the time specified by the state board.

(c) In each school year, each school district employing one or more national board certified teachers is entitled to receive from appropriations for the national board for professional teaching standards certification incentive program an amount which is equal to the amount certified to the state board of education in accordance with the provisions of subsection (b). The state board shall certify to the director of accounts and reports the amount due each school district. The director of accounts and reports shall draw warrants on the state treasurer payable to the treasurer of each school district entitled to payment under this section upon vouchers approved by the state board.

(d) Moneys received by a board of education under this section shall be deposited in the general fund of the school district and shall be considered reimbursements to the district for the purpose of the classroom learning assuring student success act, K.S.A. 2015 Supp. 72-6463 et seq., and amendments thereto, and may be expended whether the same have been budgeted or not.

(e) The state board of education is authorized to provide scholarships of $1,100 each to teachers who are accepted to participate in the national board for professional teaching standards program for initial certification. The state board of education is authorized to provide scholarships of $500 each to teachers who are accepted to participate in the national board for professional teaching standards program for renewal of certification. Any teacher who has been accepted to participate in such program may file an application with the state board of education for a scholarship. The application shall be on a form prescribed and furnished by the state board, shall contain such information as the state board shall require and shall be filed at the time specified by the state board.

(f) As used in this section, the term "school district" means any school district organized and operating under the laws of this state.

History: L. 2000, ch. 138, § 2; L. 2005, ch. 158, § 10; L. 2015, ch. 4, § 30; July 1.

Revisor's Note:

Section was also amended by L. 2005, ch. 69, § 15, but that version was repealed by L. 2005, ch. 158, § 13.



72-1399 Licensure without teacher preparation program requirements; qualifications; limitations.

72-1399. Licensure without teacher preparation program requirements; qualifications; limitations. (a) As used in this section:

(1) "Applicant" means a person who:

(A) Is seeking licensure as a teacher at the secondary level in the state of Kansas; and

(B) has provided documentation to the state board verifying that the applicant has secured a commitment from the board of education of a school district to be hired as a teacher in such school district subject to receiving such licensure as a teacher.

(2) "Career technical education" shall have the same meaning as such term is defined in K.S.A. 72-4412, and amendments thereto.

(3) "Teacher preparation program" means professional education pedagogy coursework provided at an accredited college or university engaged in teacher preparation.

(4) "State board" means the state board of education.

(b) Notwithstanding any other provision of law, an applicant shall not be required to complete a teacher preparation program prior to licensure as a teacher if such applicant satisfies one of the following:

(1) The applicant holds a valid teaching license from another jurisdiction and has obtained the required scores on the praxis series tests as required by the state board for licensure;

(2) the applicant has obtained an industry-recognized certificate in a technical profession; has at least five years of work experience in such technical profession; and has secured a commitment from the board of education of a school district to be hired as a teacher to teach a career technical education course related to such technical profession; or

(3) the applicant has obtained at least a bachelor's degree in the subject matter area of science, technology, engineering, mathematics, finance or accounting; has at least five years of work experience in such subject matter area; and has secured a commitment from the board of education of a school district to be hired as a teacher to teach in such subject matter area.

(c) An applicant shall only be authorized to teach in the subject or subjects specified on the face of the license.

(d) The state board shall adopt rules and regulations necessary to carry out the provisions of this section.

(e) This section shall be part of and supplemental to the provisions of article 13 of chapter 72 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2014, ch. 93, § 30; May 1.






Article 14 MENTOR TEACHER PROGRAMS

72-1412 Definitions.

72-1412. Definitions. As used in K.S.A. 72-1412 through 72-1415, and amendments thereto:

(a) "Mentor teacher program" means a program established and maintained by the board of education of a school district for the purpose of providing probationary teachers with professional support and the continuous assistance of an on-site mentor teacher.

(b) "Mentor teacher" means a certificated teacher who has completed at least three consecutive school years of employment in the school district, has been selected by the board of education of the school district on the basis of having demonstrated exemplary teaching ability as indicated by criteria established by the state board of education, and has participated in and successfully completed a training program for mentor teachers provided for by the board of education of the school district in accordance with guidelines prescribed by the state board of education. The primary function of a mentor teacher shall be to provide probationary teachers with professional support and assistance. A mentor teacher may provide assistance and guidance to not more than two probationary teachers.

(c) "Probationary teacher" means a certificated teacher who has completed less than three consecutive school years of employment in the school district.

History: L. 2000, ch. 138, § 3; L. 2014, ch. 93, § 48; July 1.



72-1413 Establishment and maintenance authorized; state grants, application, award, reports.

72-1413. Establishment and maintenance authorized; state grants, application, award, reports. (a) The board of education of each school district may establish and maintain a mentor teacher program and, commencing with the 2001-02 school year, may apply for a grant of state moneys for the purpose of providing stipends for mentor teachers.

(b) To be eligible to receive a grant of state moneys for maintenance of a mentor teacher program, a board of education shall submit to the state board of education an application for a grant and a description of the program. The application and description shall be prepared in such form and manner as the state board shall require and shall be submitted at a time to be determined and specified by the state board. Approval by the state board of the program and the application is prerequisite to the award of a grant.

(c) Each board of education which is awarded a grant for maintenance of a mentor teacher program shall make such periodic and special reports of statistical and financial information to the state board of education as it may request.

History: L. 2000, ch. 138, § 4; July 1.



72-1414 Administration of programs; rules and regulations; evaluation and approval; grants, determination of amounts and award.

72-1414. Administration of programs; rules and regulations; evaluation and approval; grants, determination of amounts and award. (a) On or before January 1, 2001, the state board of education shall adopt rules and regulations for the administration of mentor teacher programs and shall:

(1) Establish standards and criteria for evaluating and approving mentor teacher programs and applications of school districts for grants;

(2) evaluate and approve mentor teacher programs;

(3) establish criteria for determination of exemplary teaching ability of certificated teachers for qualification as mentor teachers;

(4) prescribe guidelines for the selection by boards of education of mentor teachers and for the provision by boards of education of training programs for mentor teachers;

(5) be responsible for awarding grants to school districts; and

(6) request of and receive from each school district which is awarded a grant for maintenance of a mentor teacher program reports containing information with regard to the effectiveness of the program.

(b) Subject to the availability of appropriations for mentor teacher programs maintained by school districts, and within the limits of any such appropriations, the state board of education shall determine the amount of grants to be awarded school districts by multiplying an amount not to exceed $1,000 by the number of mentor teachers participating in the program maintained by a school district. The product is the amount of the grant to be awarded to the district. Upon receipt of a grant of state moneys for maintenance of a mentor teacher program, the amount of the grant shall be deposited in the general fund of the school district. Moneys deposited in the general fund of a school district under this subsection shall be considered reimbursements for the purpose of the classroom learning assuring student success act, K.S.A. 2015 Supp. 72-6463 et seq., and amendments thereto. The full amount of the grant shall be allocated among the mentor teachers employed by the school district so as to provide a mentor teacher with an annual stipend in an amount not to exceed $1,000. Such annual stipend shall be over and above the regular salary to which the mentor teacher is entitled for the school year.

History: L. 2000, ch. 138, § 5; L. 2015, ch. 4, § 31; July 1.



72-1415 Technical advice and assistance.

72-1415. Technical advice and assistance. The state board of education shall provide any board, upon request, with technical advice and assistance regarding the establishment and maintenance of a mentor teacher program or an application for a grant of state moneys.

History: L. 2000, ch. 138, § 6; July 1.






Article 15 STUDENT PUBLICATIONS

72-1504 Citation of act.

72-1504. Citation of act. This act shall be known and may be cited as the student publications act.

History: L. 1992, ch. 5, § 1; July 1.



72-1505 Definitions.

72-1505. Definitions. As used in this act:

(a) "School district" means any public school district organized and operating under the laws of this state.

(b) "Student publication" means any matter which is prepared, substantially written, or published by students, which is distributed or generally made available, either free of charge or for a fee, to members of the student body, and which is prepared under the direction of a certified employee.

History: L. 1992, ch. 5, § 2; July 1.



72-1506 Liberty of press protected; regulation authorized; review of material not restraint on publication; material not protected; responsibilities of editors and advisers; liability, immunity and limitations.

72-1506. Liberty of press protected; regulation authorized; review of material not restraint on publication; material not protected; responsibilities of editors and advisers; liability, immunity and limitations. (a)  The liberty of the press in student publications shall be protected.  School employees may regulate the number, length, frequency, distribution and format of student publications.  Material shall not be suppressed solely because it involves political or controversial subject matter.

(b) Review of material prepared for student publications and encouragement of the expression of such material in a manner that is consistent with high standards of English and journalism shall not be deemed to be or construed as a restraint on publication of the material or an abridgment of the right to freedom of expression in student publications.

(c) Publication or other expression that is libelous, slanderous or obscene or matter that commands, requests, induces, encourages, commends or promotes conduct that is defined by law as a crime or conduct that constitutes a ground or grounds for the suspension or expulsion of students as enumerated in K.S.A. 72-8901, and amendments thereto, or which creates a material or substantial disruption of the normal school activity is not protected by this act.

(d) Subject to the limitations imposed by this section, student editors of student publications are responsible for determining the news, opinion, and advertising content of such publications.  Student publication advisers and other certified employees who supervise or direct the preparation of material for expression in student publications are responsible for teaching and encouraging free and responsible expression of material and high standards of English and journalism.  No such adviser or employee shall be terminated from employment, transferred, or relieved of duties imposed under this subsection for refusal to abridge or infringe upon the right to freedom of expression conferred by this act.

(e) No publication or other expression of matter by students in the exercise of rights under this act shall be deemed to be an expression of school district policy.  No school district, member of the board of education or employee thereof, shall be held responsible in any civil or criminal action for any publication or other expression of matter by students in the exercise of rights under this act. Student editors and other students of a school district, if such student editors and other students have attained the age of majority, shall be held liable in any civil or criminal action for matter expressed in student publications to the extent of any such student editor's or other student's responsibility for and involvement in the preparation and publication of such matter.

History: L. 1992, ch. 5, § 3; July 1.






Article 16 BOARDS OF EDUCATION IN CITIES OF FIRST AND SECOND CLASSES

72-1623 U.S.D. No. 500, Kansas City; power to establish and maintain public library.

72-1623. U.S.D. No. 500, Kansas City; power to establish and maintain public library. The board of education of U.S.D. No. 500, Kansas City, Kansas, may establish and maintain a public library and branch libraries, expenditures for which shall be paid from the general, building, and retirement funds in the same manner as school expenditures.

History: L. 1951, ch. 395, § 37; L. 1955, ch. 316, § 1; L. 1957, ch. 385, §1; L. 2003, ch. 104, § 1; July 1.



72-1623a Same; tax levy.

72-1623a. Same; tax levy. (a) In order to maintain and support a library authorized by K.S.A. 72-1623, and amendments thereto, the board of education may levy annually, not to exceed 2.5 mills on each dollar of the assessed tangible valuation of the property of such district in addition to any levy otherwise authorized or by law provided, and the ad valorem receipts resulting therefrom may be in addition to any budget limitation otherwise provided for. The funds derived from the tax levies imposed under this section shall be used for libraries and library services of the school district and for the purpose of paying a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located within the school district.

(b) Whenever the board of education desires to increase the mill levy above 2.5 mills and such board determines that the current tax levy is insufficient to maintain and support the library, such board may adopt a resolution declaring it necessary to increase such annual levy in an amount which together with the current levy shall not exceed a total of 4 mills.  Whenever the board of education desires to increase the mill levy above 4 mills and such board determines that the current tax levy is insufficient to maintain and support the library, such board may adopt a resolution declaring it necessary to increase such annual levy by an additional amount not to exceed 1/4 mill in any one year up to a total amount which shall not exceed 6 mills in any year.  Any such resolution shall state the total amount of the tax to be levied for library purposes and shall be published once each week for two consecutive weeks in the official city newspaper. Whereupon such annual levy in an amount not to exceed the amount stated in the resolution may be made for the ensuing budget year and each successive budget year unless a petition requesting an election upon the proposition to increase the tax levy in excess of the current tax levy, signed by not less than 5% of the qualified electors who voted at the last preceding regular city election, as shown by the poll books, is filed with the county election officer within 60 days following the date of the last publication of the resolution. If a valid petition is filed, no such increased levy shall be made without such proposition having been submitted to and having been approved by a majority of the qualified electors voting at an election called and held thereon. All such elections shall be called and held in the manner prescribed for the calling and holding of elections upon the question of the issuance of bonds under the general bond law.

History: L. 1965, ch. 426, § 1; L. 1979, ch. 52, § 168; L. 1981, ch. 280, § 1; L. 1985, ch. 239, § 1; L. 2003, ch. 104, § 2; July 1.



72-1625 Recreation grounds and playgrounds; cooperation with cities.

72-1625. Recreation grounds and playgrounds; cooperation with cities.    Any board is hereby authorized to purchase or lease grounds for public recreation places and playgrounds and to establish and maintain for children on such grounds and in the public school buildings and other public school grounds under the custody and management of such board, public recreation places and playgrounds and necessary accommodations for the same. Such board is also authorized to cooperate with the officers having the custody and management of public buildings and public parks and other public grounds in cities, to provide for the supervision and instruction necessary to carry on such public educational and recreational activities in such buildings and upon such parks and grounds.

History: L. 1951, ch. 395, § 39; July 1.



72-1628 Sectarian doctrines; Holy Scriptures.

72-1628. Sectarian doctrines; Holy Scriptures. No sectarian or religious doctrines shall be taught or inculcated in any of the public schools of a city; but nothing in this section shall be construed to prohibit the reading of the Holy Scriptures, without note or comment.

History: L. 1951, ch. 395, § 42; July 1.






Article 17 SUPPLEMENTAL RETIREMENT SYSTEMS

72-1726 Teacher's retirement fund; assessments; tax levy, use of proceeds; gifts.

72-1726. Teacher's retirement fund; assessments; tax levy, use of proceeds; gifts. In any city of the first class in the state of Kansas there may be created by the board of education of such city a public school teachers' retirement fund, which fund when created, and the management and disbursement thereof, shall be under the control of the board of education of such city. Such retirement fund shall be created and maintained in the following manner:

First. By an assessment of not less than one percent nor more than six percent of every installment of salary paid to a teacher employed in such city.

Second. By the setting aside by the board of education of such city of an amount which shall be not less than one and one-half times the amount of salary assessments, and not less than the amount necessary to meet the payments herein provided for, such amount and an amount to pay a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located within the school district may be raised by special levy and none of the debt or tax limitations provided by law shall apply to such levy made under this act, except that in no event shall such levy in any one year exceed one mill on each dollar of assessed valuation of real and personal property located within the taxing district of said board of education.

Third. By the receipt, by the gift or otherwise, of any real, personal, or mixed property, or any interest therein.

History: L. 1911, ch. 280, § 1; R.S. 1923, 72-1726; L. 1935, ch. 257, § 1; L. 1979, ch. 52, § 169; July 1.



72-1727 Same; disbursement and investment of fund.

72-1727. Same; disbursement and investment of fund. Such a retirement fund when thus created and maintained or so much thereof as shall be necessary, shall be disbursed in the manner hereinafter set forth. And any surplus of fund not needed for immediate disbursement shall be invested by the board of education of such school district acting as trustees of such fund as provided in K.S.A. 72-17,125.

History: L. 1911, ch. 280, § 2; R.S. 1923, 72-1727; L. 1935, ch. 257, § 2; L. 1973, ch. 282, § 1; July 1.



72-1728 Same; retirement conditions.

72-1728. Same; retirement conditions. Any teacher who has been credited under the rules and regulations of such board of education with an aggregate of thirty years of teaching experience may be retired by such board of education. Any teacher so retired under the foregoing provisions of this section, provided that at least twenty years of such accredited teaching experience shall have been in the public schools of such cities of the first class, shall be entitled to receive from such retirement fund so long as such teacher may live, equal monthly payments which shall aggregate five hundred dollars per annum: Provided, however, That no one shall receive such pension without paying into the fund therefor, by way of assessment or otherwise not less than the amount of the first annual pension to which such person shall be entitled. And in order to make up such an amount the board of education may provide for any deficiency by deducting the necessary amount from the first year's pension payments in equal amounts each month.

History: L. 1911, ch. 280, § 3; R.S. 1923, 72-1728; L. 1935, ch. 257, § 3; May 15.



72-1729 Same; disability or incapacity; reinstatement.

72-1729. Same; disability or incapacity; reinstatement. Any teacher who has been credited under the rules and regulations of such board of education with an aggregate of twenty-five or more years of teaching experience may be retired by such board of education on account of disability or incapacity, physical or otherwise. Any teacher so retired, provided that at least fifteen years of such accredited teaching experience shall have been in the public schools of said cities, shall be entitled to receive from such retirement fund, during the period of retirement, monthly installments, the annual aggregate of which shall be such percentage of five hundred dollars as the number of years of such accredited teaching experience of the beneficiary shall bear to the term of thirty years. Any teacher so retired may, at the discretion of the board of education, should such teacher's incapacity or disability be removed, be reinstated as a teacher, and any right to any payments from this fund until such teacher again be retired shall cease with such reinstatement. And shall any teacher be so reinstated, the years of such retirement shall be included in arriving at the term of service when such teacher may again be retired, but no credit for such years of retirement shall be given in arriving at the amount such teacher shall be entitled to receive from the retirement fund.

History: L. 1911, ch. 280, § 4; R.S. 1923, 72-1729; L. 1935, ch. 257, § 4; May 15.



72-1730 Same; refunds; transfers to another city operating under this act; payment to heirs, when.

72-1730. Same; refunds; transfers to another city operating under this act; payment to heirs, when. If at any time a teacher who is willing to continue is not re-employed or is discharged before the time when he or she would, under the provisions of this act, be entitled to a pension, then such teacher shall be paid back at once the money he or she may have contributed under this act. Should a teacher duly accredited in a city of the first class accept service in the public schools of any other city of the first class, operating under this law, a sum equivalent to all payments made by such teacher into the retirement fund shall be transferred to the retirement fund of the city in which such service is accepted. Any teacher who shall retire voluntarily from the service, shall receive a refund of one-half of the money he or she shall have contributed under this act. And should any teacher die before receiving any of the benefits or pensions by this act provided, the board of education shall pay to such teacher's heirs or estate one-half of the amount, without interest, which shall have been paid into such pension fund by said teacher.

History: L. 1911, ch. 280, § 5; R.S. 1923, 72-1730; L. 1935, ch. 257, § 5; May 15.



72-1731 Same; teacher defined.

72-1731. Same; teacher defined. In construing this act, the word teacher shall include all members of the teaching staff employed by the board of education of such city, which shall include superintendents, supervisors and assistants to the superintendent of instruction, principals, and teachers.

History: L. 1911, ch. 280, § 6; May 22; R.S. 1923, 72-1731.



72-1732 Same; fund kept separate; disbursement.

72-1732. Same; fund kept separate; disbursement. It is hereby made the duty of the treasurer of the board of education of such city to keep any fund arising under the provisions of this act as a separate fund, and to disburse the same in accordance with the instructions and orders of the board of education of such city.

History: L. 1911, ch. 280, § 7; R.S. 1923, 72-1732; L. 1935, ch. 257, § 6; May 15.



72-1733 Same; exemption of salary and waiver of benefits; time for requesting.

72-1733. Same; exemption of salary and waiver of benefits; time for requesting. After said retirement fund shall be created by said board of education of such city, the salary of any teacher regularly employed by such city shall be exempt from the provisions of this act, provided such teacher shall make a request in writing for such exemption and file the same with the board of education of such city within one month after the effective date of this act or within one month after such teacher shall enter upon such regular employment as a teacher, and such request, when filed with the board of education of such city, shall constitute a waiver and a bar to the receipt of any benefits from the retirement fund herein provided for.

History: L. 1911, ch. 280, § 8; R.S. 1923, 72-1733; L. 1935, ch. 257, § 7; May 15.



72-1734 Same; rules and regulations.

72-1734. Same; rules and regulations. The board of education shall have power to adopt rules and regulations for the carrying out of the purposes of this act not in conflict therewith.

History: L. 1911, ch. 280, § 9; May 22; R.S. 1923, 72-1734.



72-1758 Employees' retirement fund in certain cities between 120,000 and 200,000; definitions.

72-1758. Employees' retirement fund in certain cities between 120,000 and 200,000; definitions. Unless a different meaning is plainly required by the context the following words and phrases, as used in this act, shall have the following meanings:

(a) "School employee" shall mean any person regularly employed, and paid out of public funds, to perform services for the school district, and shall include all teachers, principals, superintendents, supervisors, librarians, clerks, secretaries, school nurses, attendance officers, managers, engineers, building superintendents, maintenance and repairmen, custodians, and all other persons regularly employed by the board of education.

(b) "Regularly employed" shall mean employed for the major part of the working days, as distinguished from being employed as a substitute or for part-time work or less than a major part of the time.

(c) "A school service year" shall mean a twelve-month period during which a school employee has received at least one-half of his normal annual salary.

(d) "School annuitant" shall mean any person who is entitled to receive a school annuity or a disability annuity.

(e) "School annuity" shall mean the annual payment due to any school annuitant. Such annual payment shall continue for life, and be paid in equal monthly installments.

(f) "Disability annuity" shall mean a school annuity granted to a school employee who suffers such physical or mental disability as to be unable to perform school service.

(g) "Salary" shall mean the amount actually paid to the school employee for personal services plus the amount, if any, paid by the board of education toward an annuity for the school employee.

History: L. 1939, ch. 264, § 1; L. 1963, ch. 360, § 1; June 30.



72-1759 Employees' retirement fund, unified school district No. 500; assessments; member contributions picked up by board of education; tax levy, use of proceeds; gifts.

72-1759. Employees' retirement fund, unified school district No. 500; assessments; member contributions picked up by board of education; tax levy, use of proceeds; gifts. There shall be a public school employees' retirement fund in unified school district No. 500, Wyandotte county, which fund, and the management and disbursement thereof, shall be under the control of the board of education of such school district. Such retirement fund shall be maintained in the following manner:

First. (a) By an assessment of 6% of every installment of salary paid to a participating school employee of such school district and deposited in such fund. (b) The board of education, pursuant to the provisions of section 414(h)(2) of the United States internal revenue code, shall pick up and pay the contributions which would otherwise be payable by participating school employees as prescribed in subpart (a) commencing with the third quarter of 1987.  The contributions so picked up shall be treated as employer contributions for purposes of determining the amounts of federal income taxes to withhold from a participating school employee's compensation. (c) Participating school employee contributions picked up by the board of education shall be paid from the same source of funds used for the payment of compensation to a participating school employee.  A deduction shall be made from each participating school employee's compensation equal to the amount of the participating school employee's contributions picked up by the board of education, provided that such deduction shall not reduce the participating school employee's compensation for purposes of computing benefits under the retirement plan. (d) Participating school employee contributions picked up by the board of education shall be credited to a separate account within the school employee's individual account so that amounts contributed by the school employee commencing with the third quarter of 1987 may be distinguished from the school employee contributions picked up by the board of education.

Second. By the setting aside by the board of education of such school district and depositing the same in such fund an amount which shall be determined as follows: (a) The liability of such school district shall be funded commencing on September 1, 1974, by payments by such school district into such fund of the amounts specified in subparts (b) and (c). (b) In the year commencing September 1, 1974, and ending August 31, 1975, the sum of $500,000. (c) Prior to July 1, 1975, such board of education shall choose to make the remaining funding payments either by level annual payments over a 29-year period or by a constant percentage of payroll using the aggregate cost funding method. The actuary for such retirement plan shall determine the amount of each annual payment or the required constant percentage of payroll under this subpart (c) in accordance with actuarial principles applicable to the payment method so chosen. Such amounts, and the amounts under subpart (b) and for the purpose of paying a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located within the school district shall be raised by a special tax levy on the taxable tangible property of such school district, and paid into such fund as tax proceeds are received, and none of the debt, budget or tax limitations provided by law shall apply to such levy or the proceeds thereof.

Third. By the receipt, by gift or otherwise of any real, personal, or mixed property, or any interest therein.

History: L. 1939, ch. 264, § 2; L. 1955, ch. 317, § 1; L. 1957, ch. 391, § 1; L. 1974, ch. 293, § 1; L. 1979, ch. 52, § 170; L. 1987, ch. 299, § 7; July 1.



72-1759a Phase out of reduction of annuity payments when employee eligible for payments under social security.

72-1759a. Phase out of reduction of annuity payments when employee eligible for payments under social security. (a) Except as otherwise provided in subsection (b), if school employees subject to this act become subject also to the provisions of the federal social security act, and amendments thereto, monthly payments of annuity as otherwise provided herein to employees retiring subsequent to the first salary or wage deduction for social security tax shall be reduced by the monthly primary insurance amount of social security benefits, without limitation by reason of excess wage or salary income, to which the annuitant is eligible at the time of retirement or on attaining the minimum age required for payments under social security, whichever is the later.  The amount of such reduction shall not be greater than 1/2 the monthly annuity payments as provided herein and shall not be greater than $75. The annuitant shall certify to the board of education such information as will determine the social security benefits to which the annuitant is eligible. Notwithstanding that any other provision of this section may be inconsistent herewith, the amount of such monthly annuity payments shall be not less than the amount which, when added to the amount of monthly payments of service annuity, if any, made to the annuitant from the state school retirement fund, will equal the amount of service annuity that would have been payable under the provisions of K.S.A. 72-5518 and amendments thereto if the annuitant had been a member of the state school retirement system and had been credited only with the school service years as otherwise provided herein. If the service record of any annuitant results in the eligibility of the board of education for payments from the state school retirement fund, the monthly annuity payments to such annuitant as otherwise provided herein shall be not less than the amount of such state payments.

(b) Monthly payments of annuity as provided in K.S.A. 72-1758 et seq. and amendments thereto occurring after the effective date of this act shall be reduced by the monthly primary insurance amount of social security benefits as described in subsection (a) in an amount that shall not be greater than 1/2 the monthly annuity payment as provided in K.S.A. 72-1758 et seq. and amendments thereto and shall not be greater than $65 during the period commencing July 1, 1990, and ending June 30, 1991; $55 during the period commencing July 1, 1991, and ending June 30, 1992; $45 during the period commencing July 1, 1992, and ending June 30, 1993; $35 during the period commencing July 1, 1993, and ending June 30, 1994; $25 during the period commencing July 1, 1994 and ending June 30, 1995; and $15 during the period commencing July 1, 1995, and ending June 30, 1996. Commencing July 1, 1996, there shall be no reduction in monthly payments of annuity as a result of the school employee receiving any primary insurance social security benefits.

History: L. 1955, ch. 317, § 2; L. 1963, ch. 361, § 1; L. 1967, ch. 384, § 1; L. 1968, ch. 280, § 2; L. 1981, ch. 281, § 1; L. 1990, ch. 282, § 28; July 1.



72-1760 Employees' retirement fund; certain cities between 120,000 and 200,000; disbursement and investment of fund.

72-1760. Employees' retirement fund; certain cities between 120,000 and 200,000; disbursement and investment of fund. Such a retirement fund when thus created and maintained or so much thereof as shall be necessary, shall be disbursed in the manner hereinafter set forth. And any surplus of fund not needed for immediate disbursement shall be invested by the board of education of such school district acting as trustees of such fund as provided in K.S.A. 72-17,125.

History: L. 1939, ch. 264, § 3; L. 1973, ch. 282, §2; July 1.



72-1761 Same; retirement and payment of employees; conditions; rules and regulations.

72-1761. Same; retirement and payment of employees; conditions; rules and regulations. Any school employee who has been credited under the rules and regulations of such board of education with an aggregate of 30 years of school service to such board of education and has attained the age of 60 may be retired by such board of education, or at the request of the employee shall be retired by such board of education. No credit shall be given any school employee for additional years of school service in excess of 30 years. Any school employee so retired under the foregoing provisions of this section shall be entitled to receive a school annuity from such retirement fund so long as such school employee may live, in equal monthly installments which shall aggregate annually 1/2 of the average annual salary for any five years in which the highest compensation was received during the last 10 years of school service to the board of education.

Any school employee, who has been credited under the rules and regulations of such board of education with an aggregate of less than 30 but not less than 20 years of school service to the board of education and has attained the age of 60, may be retired by such board of education, or at the request of the employee shall be retired by such board of education. Any school employee, so retired with less than 30 years but not less than 20 years, shall be entitled to receive a school annuity from such retirement fund so long as such school employee may live, in equal monthly installments, the annual aggregate of which shall be such percentage of 1/2 of the average annual salary for any five years in which the highest compensation was received during the last 10 years of service to the board of education as the number of years of such accredited school service of the annuitant shall bear to the term of 30 years. All school annuities shall be paid in equal monthly installments beginning on the first day of the month following such retirement.  Prior school service shall be credited to the school employee's service record up to and including, but not in excess of 20 years before September 1, 1939, except that should any school employee on September 1, 1939, be unable to obtain an aggregate of 20 years of school service before attaining age 70, then such school employee with 15 or more years of school service may be retired and then shall be entitled to receive a school annuity from such retirement fund so long as such school employee may live, in equal monthly installments, the annual aggregate of which shall be such percentage of 1/2 of the average annual salary for the last 10 years of school service to the board of education as the number of years of such accredited school service of the annuitant shall bear to the term of 30 years. School annuitants retired by the board of education prior to the time this amendment takes effect shall receive school annuities as provided in the statutes in effect at the time of their retirement.

History: L. 1939, ch. 264, § 4; L. 1943, ch. 252, § 1; L. 1949, ch. 367, § 1; L. 1967, ch. 384, § 2; L. 1984, ch. 289, § 4; July 1.



72-1761a Annuity payment options.

72-1761a. Annuity payment options. Any school employee may elect to have his school annuity paid under one of the options provided in this section in lieu of having it paid as provided by K.S.A. 72-1761 and any amendments thereto. Such election must be made at least one (1) year before date of actual retirement unless the school employee submits evidence, satisfactory to the board, of his good health: Provided, That if option A is elected, and the spouse or a dependent of the member is named joint annuitant, such good health requirement will be waived. A specific person must be designated as joint annuitant at the time of election of option A or B.

The amount of retirement benefit payable under an option shall be based on the age and sex of the school employee and, if applicable, the age and sex of the joint annuitant, and shall be such amount as to be the actuarial equivalent of the school annuity otherwise provided.

The retirement options are:

Option A. Joint and one-half to joint annuitant survivor. A reduced annuity is payable to the annuitant during his lifetime with one-half (1/2) of that amount continued to his joint annuitant during such joint annuitant's remaining lifetime, if any, after the death of the annuitant.

Option B. Joint and survivor. A reduced annuity is payable to the annuitant during his lifetime with that amount continued to the joint annuitant during the joint annuitant's remaining lifetime, if any, after the death of annuitant.

Option C. Life with ten years certain. A reduced annuity is payable to the annuitant during his lifetime and if he dies within the ten-year certain period, measured from the commencement of annuity payments, such payments will be continued to his beneficiary during the balance of the ten-year certain period.

If a school employee, who is eligible to retire, dies without having actually retired, the school employee's spouse, if the spouse is beneficiary for the school employee's accumulated contributions, may elect to receive benefits as a joint annuitant under option A, calculated as if the school employee retired on date of death, in lieu of receiving the school employee's accumulated contributions.

Annuities payable to a joint annuitant shall accrue from the first day of the month following the death of a school employee or annuitant and, in the case of option A and option B, shall end on the first day of the month in which the joint annuitant dies.

History: L. 1967, ch. 384, § 7; July 1.



72-1762 Same; disability annuities; medical examinations.

72-1762. Same; disability annuities; medical examinations. Any school employee who has been credited under the rules and regulations of such board of education with an aggregate of fifteen (15) or more years of school service to said board may be retired by such board of education on account of disability or incapacity, physical or otherwise. Any school employee so retired shall be entitled to receive a disability annuity from such retirement fund, during the period of retirement in equal monthly installments, beginning the month following such retirement. The annual aggregate shall be one-half (1/2) of the average annual salary for any five (5) years in which the highest compensation was received during the last ten (10) years of service to said board of education multiplied by a fraction of which the denominator is thirty (30) and the numerator is the number of years of school service credited to such employee, and multiplied further by a fraction of which the denominator is thirty (30) and numerator is thirty (30) minus one and one-half (1 1/2) times the number of years which the employee's age at retirement lacks of being sixty (60):Provided, That in no case shall the numerator of the first-mentioned fraction be more than thirty (30) and the numerator of the last-mentioned fraction be less than ten (10): Provided further, Prior school service shall be credited to the school employee's service record up to and including, but not in excess of twenty (20) years before September 1, 1939.

The board is authorized to provide for medical examinations and to secure other evidence at the expense of the retirement fund for any school employee retired by such board of education on account of disability or incapacity, physical or otherwise. Such medical examinations shall be repeated at least once in every three (3) years, and may be ordered at any time until the annuitant attains age sixty (60). In case any person receiving a disability annuity shall recover, or if he shall refuse to be examined, then the disability annuity shall cease. In case any person receives a disability annuity and later recovers and returns to school service, the service records of that person shall include all school service, both before and after disability.

History: L. 1939, ch. 264, § 5; L. 1943, ch. 252, § 2; L. 1949, ch. 367, § 2; L. 1963, ch. 360, § 2; L. 1967, ch. 384, § 3; July 1.



72-1763 Same; application of act.

72-1763. Same; application of act. The first monthly installments of school annuities and disability annuities and salary and wage deductions under this act shall begin in September of the year in which this act takes effect. This act shall apply only to the school employees of the board of education at the time this act takes effect and to those employed subsequently: Provided, This act[*] shall not apply to persons whose employment begins after January 1, 1964, and the effective date of a statute providing for payments to the board of education from the state school retirement fund.

History: L. 1939, ch. 264, § 6; L. 1963, ch. 361, § 2; June 30.

* "This act," see, also, 72-1759a.



72-1764 Same; refunds; deferred annuities; limitation on claims.

72-1764. Same; refunds; deferred annuities; limitation on claims. If at any time a school employee, who is willing to continue, is not re-employed or is discharged before the time when he would, under the provisions of this act, be entitled to a school annuity, then such school employee shall be paid back at once the money, without interest, he may have contributed under this act. Any school employee who shall resign voluntarily from the service, shall receive a refund of one-half (1/2) of the money, without interest, he shall have contributed under this act. If such employee accepts employment in school service elsewhere in the state of Kansas, contributions made by him and not refunded to him shall, at his request within one year after his resignation, be paid to the state school retirement system. In case any school employee shall later return to school service, he may, within the first year of re-employment return the amount refunded to him and paid to the state school retirement system without either interest or penalty, and regain his original status with the retirement fund.

And should any school employee die before receiving benefits or school annuity by this act provided in an amount at least equal to the total amount of contributions by such employee under this act, the board of education shall pay to such school employee's heirs or estate the amount, without interest, which is the difference between the amount paid into such retirement fund by said school employee and the amount, if any, paid to the school employee as benefit: Provided, Any school employee may name one or more beneficiaries to receive such payment that may be due or become due in the event of his death: Provided, Any school employee who has not attained the age of sixty (60), who has been credited under the rules and regulations of such board of education with an aggregate of twenty-five (25) or more years of school service to said board, and who voluntarily or involuntarily ceases to be an employee of the board of education, may elect, in lieu of accepting refund of his contributions as hereinbefore provided, to leave his accumulated contributions with the retirement fund and by so doing be entitled to receive a school annuity from such retirement fund beginning the first day of September following the date of his attaining the age of sixty (60) and his filing application for annuity with the board of education, and continuing so long as such school employee may live, in equal monthly installments which shall aggregate annually ninety percent (90%) of the annuity calculated on the basis of this school service as provided herein for an employee who has attained the age of sixty (60): Provided, Any school employee who shall resign voluntarily from the service, and whose resignation is effective subsequent to July 1, 1967, and the effective date of this act, shall be paid back at once the money, without interest, he may have contributed under this act:Provided, Properly executed claims for refund or deferred annuity shall be filed with the board of education by employees whose employment is terminated and by the beneficiaries, heirs, or estates of deceased employees within one (1) year from the date of termination of employment or decease of employee, and failure to file such claim within the stipulated period shall result in forfeiting of all rights to such refund or deferred annuity.

History: L. 1939, ch. 264, § 7; L. 1943, ch. 252, § 3; L. 1949, ch. 367, § 3; L. 1957, ch. 391, § 3; L. 1963, ch. 360, § 3; L. 1967, ch. 384, § 4; July 1.



72-1764a Same; credit for service in armed forces; payment of contributions.

72-1764a. Same; credit for service in armed forces; payment of contributions. Any school employee whose school service is interrupted at any time or has been interrupted subsequent to September 1, 1939, for involuntary service in the armed forces of the United States or, in time of war, for voluntary service in the armed forces of the United States, may, within one year after his return to the status of a school employee, or within one year after this act is in effect, upon application to the board of education, receive credit for the school service years otherwise lost by his service in the armed forces of the United States, by paying to the retirement fund the contributions he would have paid had he remained an employee of the board of education, the contributions to be computed on the basis of payments made during those years by employees in similar positions remaining in the service of the board of education. The board of education shall have the right to make provisions for receiving payment of such sums in installments within a period of not more than three years following date of application, by agreement with the employee.

History: L. 1949, ch. 367, § 4; June 30.



72-1765 Same; fund kept separate; disbursement.

72-1765. Same; fund kept separate; disbursement. It is hereby made the duty of the treasurer of the board of education of such city to keep any fund arising under the provisions of this act as a separate fund, and to disburse the same in accordance with the instructions and order of the board of education of such city.

History: L. 1939, ch. 264, § 8; April 3.



72-1766 Same; employees unable to qualify exempt from assessment; authority of board of education.

72-1766. Same; employees unable to qualify exempt from assessment; authority of board of education. After said retirement fund shall be created by said board of education of such city, the salaries of all school employees shall be subject to assessments according to the provisions of this act: Provided, No assessments shall be made against the salary of any school employee employed by the board of education at the time this act takes effect who will be unable to qualify for a school annuity under the provisions of this act. The board of education shall be authorized and directed to furnish information and a copy of the annual audit of the retirement fund to authorized representatives of the school employees, and to make salary and wage deductions.

History: L. 1939, ch. 264, § 9; April 3.



72-1767 Same; limitations on employment.

72-1767. Same; limitations on employment. No person shall be employed or continue in the employment of the board of education for any school service to which this act applies, after August 31 of the year in which such person attains age 70. Nor shall any person continue as a school employee after receiving the first installment of a school annuity, or while receiving a disability annuity provided by this act, except that any school employee so retired may perform school service as a substitute employee. No assessments shall be made against the salary of, nor service credit granted, any person while thus employed.

History: L. 1939, ch. 264, § 10; L. 1967, ch. 483, § 5; L. 1987, ch. 299, § 8; July 1.



72-1768 Same; payments exempt from execution.

72-1768. Same; payments exempt from execution. Any payments made or to be made, as provided in this act, shall not be assignable or subject to sale or execution and shall not be subject to garnishment or attachment.

History: L. 1939, ch. 264, § 11; April 3.



72-1768a Same; annuities exempt from income tax.

72-1768a. Same; annuities exempt from income tax. No school annuities paid under this act [*] shall be subject to taxation under the Kansas income tax act.

History: L. 1957, ch. 391, § 2; April 13.

* "This act," see, also, 72-1759, 72-1764.



72-1769 Same; rules and regulations.

72-1769. Same; rules and regulations. The board of education shall have power to adopt rules and regulations for the carrying out of the purposes of this act not in conflict therewith.

History: L. 1939, ch. 264, § 12; April 3.



72-1769a Actuary; duties.

72-1769a. Actuary; duties. The board of education shall select and employ or retain a qualified actuary who shall serve at its pleasure as its technical advisor on matters regarding the operation of the retirement fund. The actuary shall:

(a) At least once every three (3) years make a valuation of the liabilities and reserves of the retirement fund and a determination of the contributions required by the retirement fund, to discharge its liabilities, and recommend to the board of education rates of employee salary assessment.

(b) Recommend actuarial tables for use in calculating actuarial equivalent values.

(c) Perform such other duties as may be assigned by the board.

History: L. 1967, ch. 384, § 8; July 1.



72-1780 Retirement fund, certain cities; assessments; tax levy, use of proceeds; gifts.

72-1780. Retirement fund, certain cities; assessments; tax levy, use of proceeds; gifts. In any city of the first class in the state of Kansas having a population of more than eighty thousand and less than one hundred twenty thousand, there may be created by the board of education of such city a retirement fund for board of education employees, which fund, when created, and the management and disbursement thereof, shall be under the control of the board of education of such city except that this act shall not apply to any teachers or other employees while they are members of and participating in a separate school retirement system or fund operated by said board of education. Such retirement fund shall be created and maintained in the following manner:

First, By an assessment of not less than one percent nor more than six percent of every installment of salary paid to such board of education employee in such city.

Second, By the setting aside by the board of education of such city of an amount which shall be not less than one and one-half times the amount of salary assessments, and not less than the amount necessary to meet the payments herein provided for; such amount and an amount to pay a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located within the school district may be raised by special levy and none of the debt or tax limitations provided by law shall apply to such levy made under this act, except that in no event shall such levy exceed one-quarter mill on each dollar of assessed valuation of real and personal property located within the taxing district of said board of education.

Third, By the receipt, by gift or otherwise, of any real, personal, or mixed property, or any interest therein.

History: L. 1941, ch. 339, § 1; L. 1953, ch. 327, § 1; L. 1979, ch. 52, § 171; July 1.



72-1781 Same; school board employees in cities between 80,000 and 120,000; disbursement and investment of fund.

72-1781. Same; school board employees in cities between 80,000 and 120,000; disbursement and investment of fund. Such a retirement fund when thus created and maintained, or so much thereof as shall be necessary, shall be disbursed in the manner hereinafter set forth. Any surplus of fund not needed for immediate disbursement shall be invested by the board of education of such school district, acting as trustees of such fund as provided in K.S.A. 72-17,125.

History: L. 1941, ch. 339, § 2; L. 1973, ch. 282, §3; July 1.



72-1782 Same; retirement and payment of employees; conditions.

72-1782. Same; retirement and payment of employees; conditions. Any such board of education employee who has been credited under the rules and regulations of such board of education with an aggregate of twenty-five years of service may be retired by such board of education. Any such employee so retired under the foregoing provisions of this section shall be entitled to receive from such retirement fund, so long as such employee shall live, equal monthly payments which shall aggregate five hundred dollars per annum: Provided, however, That no one shall receive such pension without paying into the fund therefor, by way of assessment or otherwise, not less than the amount of the first annual pension to which such person shall be entitled. In order to make up such an amount, the board of education may provide for any deficiency by deducting the necessary amount from the first year's pension payments in equal amounts each month.

History: L. 1941, ch. 339, § 3; June 30.



72-1783 Same; retirement and payment on account of disability, when; reinstatement.

72-1783. Same; retirement and payment on account of disability, when; reinstatement. Any such board of education employee who has been credited under the rules and regulations of such board of education with an aggregate of fifteen or more years of service may be retired by such board of education on account of age, disability or incapacity, physical or otherwise. Any such employee so retired shall be entitled to receive from such retirement fund, during the period of retirement, monthly installments, the annual aggregate of which shall be such percentage of five hundred dollars as the number of years such service of the beneficiary shall bear to the term of twenty-five years. Any such employee so retired may, at the discretion of the board of education, should such employee's incapacity or disability be removed, be reinstated as an employee, and any right to any payments from this fund until such employee shall again be retired shall cease with such reinstatement. Should any employee be so reinstated, the years of such retirement shall be included in arriving at the term of service when such employee may again be retired, but no credit for such years of retirement shall be given in arriving at the amount such employee shall be entitled to receive from the retirement fund.

History: L. 1941, ch. 339, § 4; June 30.



72-1784 Same; refund to employee; voluntary retirement; payment to heirs, when.

72-1784. Same; refund to employee; voluntary retirement; payment to heirs, when. If any time any such board of education employee who is willing to continue is not re-employed or is discharged before the time when he or she would, under the provisions of this act, be entitled to a pension, then such employee shall be paid back at once the money he or she may have contributed under this act. Any such employee who shall retire voluntarily from the service shall receive a refund of one-half of the money he or she shall have contributed under this act. Should any such employee die before receiving any of the benefits or pensions by this act provided, the board of education shall pay to such employee's heirs or estate the full amount, without interest, which shall have been paid into such pension fund by said employee.

History: L. 1941, ch. 339, § 5; June 30.



72-1785 Same; fund kept separate; disbursement.

72-1785. Same; fund kept separate; disbursement. It is hereby made the duty of the treasurer of the board of education of such city to keep any fund arising under the provisions of this act as a separate fund for such employees, and to disburse the same in accordance with the instructions and orders of the board of education of such city.

History: L. 1941, ch. 339, § 6; June 30.



72-1786 Same; employee defined.

72-1786. Same; employee defined. The term "employee" as used in this act shall include all persons employed regularly in the conduct of the schools of said city, as determined by the rules and regulations of said board of education, but shall not include temporary employees, or any persons participating in any other pension plan, whether operated by said board of education or any other public body.

History: L. 1941, ch. 339, § 7; June 30.



72-1787 Same; rules and regulations.

72-1787. Same; rules and regulations. The board of education shall have power to adopt rules and regulations for the carrying out of the purposes of this act.

History: L. 1941, ch. 339, § 8; June 30.



72-1788 Retirement fund for teachers and employees, certain cities; assessments; tax levy, use of proceeds; gifts.

72-1788. Retirement fund for teachers and employees, certain cities; assessments; tax levy, use of proceeds; gifts. In any city of the first class having a population of less than 120,000 in the state of Kansas there may be created by the board of education of such city a public school teachers' and other public school employees' retirement fund, which fund when created, and the management and disbursement thereof, shall be under the control of the board of education of such city. Such retirement fund shall be created and maintained in the following manner:

First. By an assessment of not less than one percent nor more than six percent of every installment of salary paid to a teacher or other public school employee employed in such city.

Second. By the setting aside by the board of education of such city of an amount which shall be not less than one and one-half times the amount of salary assessments, and not less than the amount necessary to meet the payments herein provided for; such amount and an amount to pay a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located within the school district may be raised by special levy and none of the debt or tax limitations provided by law shall apply to such levy made under this act, except that in no event shall such levy in any one year exceed one mill on each dollar of assessed valuation of real and personal property located within the taxing district of said board of education.

Third. By the receipt, by the gift, or otherwise, of any real, personal, or mixed property, or any interest therein.

History: L. 1941, ch. 340, § 1; L. 1943, ch. 253, § 1; L. 1953, ch. 327, § 2; L. 1979, ch. 52, § 172; July 1.



72-1789 Same; disbursement and investment of fund.

72-1789. Same; disbursement and investment of fund. Such a retirement fund when thus created and maintained, or so much thereof as shall be necessary, shall be disbursed in the manner hereinafter set forth. And any surplus of the fund not needed for immediate disbursement shall be invested by the board of education of such school district acting as trustees of such fund as provided in K.S.A. 72-17,125.

History: L. 1941, ch. 340, § 2; L. 1973, ch. 282, §4; July 1.



72-1790 Same; retirement and payment; conditions.

72-1790. Same; retirement and payment; conditions. Any teacher who has been credited under the rules and regulations of such board of education with an aggregate of thirty years of teaching experience may be retired by the board of education. Any teacher so retired under the foregoing provisions of this section, provided that at least twenty years of such accredited teaching experience shall have been in the public schools of such cities of the first class, shall be entitled to receive from such retirement fund, so long as such teacher may live, equal monthly payments, which shall aggregate one-third of such teacher's average annual salary for the last ten years of such teaching, except that no such teacher so retired shall receive less than five hundred dollars per annum or more than nine hundred dollars per annum; any other public school employee who has been credited under the rules and regulations of such board of education with an aggregate of thirty years of experience under such regulations of such board of education, may be retired by such board of education. Any other public school employee so retired under the foregoing provisions of this section, provided that at least twenty years of such accredited experience shall have been in the public schools of such cities of the first class, shall receive from such retirement fund, so long as he or she shall live, equal monthly payments which shall aggregate one-third of such public school employee's average annual salary for the last ten years of such service, except that no such public school employee shall receive less than three hundred sixty-five dollars per annum or more than nine hundred dollars per annum: Provided, however, That no teacher or other public school employee shall receive such pension without paying into the fund by way of assessments or otherwise, not less than the amount of the first annual pension to which such person shall be entitled and in order to make up such an amount, the board of education may provide for any deficiency by deducting the necessary amount from the first year's pension payments in equal amounts each month.

History: L. 1941, ch. 340, § 3; June 30.



72-1791 Same; retirement and payment on account of disability, when; reinstatement.

72-1791. Same; retirement and payment on account of disability, when; reinstatement. Any teacher who has been credited under the rules and regulations of such board of education with an aggregate of twenty-five or more years of teaching experience may be retired by such board of education on account of disability or incapacity, physical or otherwise. Any teacher so retired, provided that at least fifteen years of such accredited teaching experience shall have been in the public schools of said cities, shall be entitled to receive from such retirement fund during the period of retirement, monthly installments, the annual aggregate of which shall be such percentage of the computed annual annuity as the number of years of such accredited teaching experience of the beneficiary shall bear to the term of thirty years. Any other public school employee, who has been credited under the rules and regulations of such board of education, with an aggregate of twenty-five or more years of accredited experience, may be retired by such board of education on account of disability or incapacity, physical or otherwise.

Any other public school employee so retired, provided that at least fifteen years of such accredited experience shall have been in the public schools of such cities shall be entitled to receive from such retirement fund, during the period of retirement, monthly installments, the annual aggregate of which shall be such percentage of the computed annuity as the number of years of such accredited experience of the beneficiary shall bear to the term of thirty years. Any teacher or other public school employee so retired may, at the discretion of the board of education, should such teacher's or other public school employee's incapacity or disability be removed, be reinstated as a teacher or other public school employee and any right to any payments from this fund until such teacher or other public school employee again be retired shall cease with such reinstatement. And should any teacher or other public school employee be so reinstated, the years of such retirement shall be included in arriving at the term of service when such teacher or other public school employee may again be retired, but no credit for such years of retirement shall be given in arriving at the amount such teacher or other public school employee shall be entitled to receive from the retirement fund.

History: L. 1941, ch. 340, § 4; June 30.



72-1792 Same; refunds, when; accepting service in another city operating under this act; voluntary retirement; payment to heirs, when.

72-1792. Same; refunds, when; accepting service in another city operating under this act; voluntary retirement; payment to heirs, when. If at any time a teacher or other public school employee who is willing to continue, is not re-employed or is discharged before the time when he or she would, under the provisions of this act, be entitled to a pension, then such teacher or other public school employee shall be paid back at once the money, without interest, he or she may have contributed under this act. Should a teacher or other public school employee duly accredited in a city of the first class, accept service in the public schools of another city of the first class, operating under this law, a sum equivalent to all payments, without interest, made by such teacher or other public school employee into the retirement fund shall be transferred to the retirement fund of the city in which such service is accepted. Any teacher or other public school employee who shall retire voluntarily from the service shall receive a refund of one-half of the money, without interest, he or she shall have contributed under this act.

And should any teacher or other public school employee die before receiving any of the benefits or pensions by this act provided, the board of education shall pay to such teacher's or other public school employee's heirs or estate the entire sum, without interest, which such teacher or other public school employee shall have paid into such pension fund; and further, if such teacher or other public school employee is retired as an annuitant at the time of his or her death, then if such an annuitant shall have died before he or she has received one year's annuity, the heirs or estate of such annuitant shall receive an amount from said fund equal to the difference between the amount such deceased teacher or other public school employee has received and the amount he or she would have received under this act had he or she lived for one year after retirement under this act.

History: L. 1941, ch. 340, § 5; June 30.



72-1793 Same; teacher and other public school employee defined.

72-1793. Same; teacher and other public school employee defined. In construing this act, the word teacher shall include all members of the teaching staff regularly employed by the board of education of such city, which shall include superintendents, supervisors, and assistants to the superintendent of instruction, principals and teachers. Other public school employees shall include engineers, janitors, nurses, doctors, clerks, secretaries, stenographers, and librarians, and all other employees regularly employed by the board of education of such city.

History: L. 1941, ch. 340, § 6; June 30.



72-1794 Same; fund kept separate; disbursement.

72-1794. Same; fund kept separate; disbursement. It is hereby made the duty of the treasurer of the board of education of such city to keep any fund arising under the provisions of this act as a separate fund and to disburse the same in accordance with the instructions and orders of the board of education of such city.

History: L. 1941, ch. 340, § 7; June 30.



72-1795 Same; exemption of salary and waiver of benefits; time for requesting.

72-1795. Same; exemption of salary and waiver of benefits; time for requesting. After said retirement fund shall be created, by said board of education of such city, the salary of any teacher or other public school employee regularly employed by such city shall be exempt from the provisions of this act provided such teacher or other public school employee shall make a request in writing for such exemption and files the same with the board of education of such city within one month after the effective date of this act or within one month after such teacher or other public school employee shall enter upon such regular employment as a teacher or other public school employee, and such request, when filed with the board of education of such city, shall constitute a waiver and a bar to the receipt of any benefits from the retirement fund herein provided for.

History: L. 1941, ch. 340, § 8; June 30.



72-1796 Same; rules and regulations.

72-1796. Same; rules and regulations. The board of education shall have power to adopt rules and regulations for the carrying out of the purpose of this act not in conflict therewith.

History: L. 1941, ch. 340, § 9; June 30.



72-1798 Same; retirement funds under 72-1726 to 72-1734 and 72-1780 to 72-1787.

72-1798. Same; retirement funds under 72-1726 to 72-1734 and 72-1780 to 72-1787. All retirement funds heretofore operating under K.S.A. 72-1726 to 72-1734, inclusive for cities of the first class, and all retirement funds heretofore operating under K.S.A. 72-1780 to 72-1787, inclusive for cities of the first class having a population of more than 60,000 and less than 90,000, shall hereafter be continued under and governed by the terms of this act.

History: L. 1941, ch. 340, § 11; L. 1943, ch. 253, § 2; Feb. 18.



72-1799 Retirement fund for teachers and employees, certain cities; assessments; tax levy, use of proceeds; gifts.

72-1799. Retirement fund for teachers and employees, certain cities; assessments; tax levy, use of proceeds; gifts. In any city of the first class having a population of less than 120,000 in the state of Kansas there may be created by the board of education of such city a public school teachers' and other public school employees' retirement fund, which fund when created, and the management and disbursement thereof, shall be under the control of the board of education of such city. Such retirement fund shall be created and maintained in the following manner:

First. By an assessment of not less than one percent nor more than six percent of every monthly installment of salary paid to a teacher or other public school employee employed in such city except that so much of any such salary installment as is in excess of $250 shall be exempt from such assessment.

Second. By the setting aside by the board of education of such city of an amount which shall be not less than one and one-half times the amount of salary assessments, and not less than the amount necessary to meet the payments herein provided for; such amount and an amount to pay a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located within the school district may be raised by special levy and none of the debt or tax limitations provided by law shall apply to such levy made under this act, except that in no event shall such levy in any one year exceed one mill on each dollar of assessed valuation of real and personal property located within the taxing district of said board of education.

Third. By the receipt, by the gift, or otherwise, of any real, personal, or mixed property, or any interest therein.

History: L. 1947, ch. 384, § 1; L. 1953, ch. 327, § 3; L. 1979, ch. 52, § 173; July 1.



72-17,100 Same; disbursement and investment of fund.

72-17,100. Same; disbursement and investment of fund. Such a retirement fund when thus created and maintained, or so much thereof as shall be necessary, shall be disbursed in the manner hereinafter set forth. And any surplus of the fund not needed for immediate disbursement shall be invested by the board of education of such school district acting as trustee of such fund as provided in K.S.A. 72-17,125.

History: L. 1947, ch. 384, § 2; L. 1973, ch. 282,§ 5; July 1.



72-17,101 Same; retirement and payment; conditions.

72-17,101. Same; retirement and payment; conditions. Any teacher or other public school employee who has been credited under the rules and regulations of such board of education with an aggregate of thirty years of teaching experience or other employment, and has attained the age of sixty years, may be retired by the board of education. Any teacher or other public school employee so retired under the foregoing provisions of this section, provided that at least twenty years of such accredited teaching experience or other employment shall have been in the public schools of cities of the first class of the state of Kansas, shall be entitled to receive from such retirement fund, so long as such teacher or other public school employee may live, equal monthly payments, which shall aggregate one-half of such teacher's or other public school employee's annual salary for the last ten years of such teaching or employment, except that no such teacher or other public school employee who is so retired shall receive more than $1,500 per annum. Any teacher or other public school employee who has been credited under the rules and regulations of such board of education with an aggregate of thirty years of teaching experience or employment, but who has not reached the age of sixty years, may be retired by the board of education.

Any teacher or other public school employee so retired under the foregoing provisions of this section, provided that at least twenty years of such accredited teaching experience or other employment shall have been in the public schools of cities of the first class of the state of Kansas, shall be entitled to receive from such retirement fund, so long as such teacher or other public school employee may live, equal monthly payments, which shall aggregate one-third of such teacher's or other public school employee's annual salary for the last ten years of such teaching or employment, except that no such teacher or other public school employee who is retired prior to reaching sixty years, shall receive more than nine hundred dollars per annum, and no such teacher so retired shall receive less than five hundred dollars per annum, and no other public school employee shall receive less than $365 per annum: Provided, however,That no teacher or other public school employee shall receive either such pension without paying into the fund by way of assessments or otherwise, not less than the amount of the first annual pension to which such person shall be entitled, and in order to make up such an amount the board of education may provide for any deficiency by deducting the necessary amount from the first year's pension payments in equal amounts each month.

History: L. 1947, ch. 384, § 3; July 1.



72-17,102 Same; retirement and payment on account of disability, when; limitation; medical examination; reinstatement.

72-17,102. Same; retirement and payment on account of disability, when; limitation; medical examination; reinstatement. Any teacher or other public school employee who has been credited under the rules and regulations of such board of education with an aggregate of twenty-five (25) or more years of teaching experience or other employment may be retired by such board of education on account of disability or incapacity, physical or otherwise. Any teacher or other public school employee so retired, provided that at least fifteen (15) years of such accredited teaching experience or other employment shall have been in the public schools of cities of the first class of the state of Kansas, shall be entitled to receive from such retirement fund during the period of retirement, monthly installments, the annual aggregate of which shall be such percentage of one-half (1/2) of such teacher's or other public school employee's average annual salary for the last ten (10) years of such service as the number of years of such accredited teaching experience or other employment of the beneficiary shall bear to the term of thirty years, except that no such teacher or other public school employee who is so retired shall receive more than one thousand five hundred dollars ($1,500) per annum.

The board of education is authorized to provide for medical examinations and to secure other evidence, at the expense of the retirement fund, for any teacher or other public school employee retired by such board of education on account of disability or incapacity, physical or otherwise. Such medical examinations shall be repeated at least every year, and may be ordered at any time until the beneficiary attains the age of sixty-five (65). In case any person receiving payments under this act by reason of disability shall recover, or if he shall refuse to be examined, then payments to such person from the retirement fund created by this act shall cease. In case any person receives payments under this act by reason of being retired because of disability and later recovers and returns to school service, the service record of such person shall include all school service, both before and after, but not during disability.

History: L. 1947, ch. 384, § 4; L. 1959, ch. 284, § 1; June 30.



72-17,103 Same; refunds, when; accepting service in another city operating under this act; voluntary retirement; payment to heirs, when.

72-17,103. Same; refunds, when; accepting service in another city operating under this act; voluntary retirement; payment to heirs, when. If at any time a teacher or other public school employee who is willing to continue, is not re-employed or is discharged before the time when he would, under the provisions of this act, be entitled to a pension, then such teacher or other public school employee shall be paid back at once the money, without interest, he may have contributed under this act. Should a teacher or other public school employee duly accredited in a city of the first class, accept service in the public schools of another city of the first class, operating under this law, a sum equivalent to all payments, without interest, made by such teacher or other public school employee into the retirement fund shall be transferred to the retirement fund of the city in which such service is accepted. Any teacher or other public school employee who shall retire voluntarily from the service shall receive a refund of all of the money, without interest, he shall have contributed under this act: Provided, That if any teacher or other public school employee shall so retire before the expiration of the contract under which he is employed he shall only receive a refund of one-half of the money, without interest, he shall have contributed under this act unless such retirement is occasioned by ill health or other just cause and the final determination of the same shall be vested in the board of education.

And should any teacher or other public school employee die before receiving any of the benefits or pensions by this act provided, the board of education shall pay to such teacher's or other public school employee's heirs or estate the entire sum, without interest, which such teacher or other public school employee shall have paid into such pension fund; and further, if such teacher or other public school employee is retired as an annuitant at the time of his death, then if such an annuitant shall have died before he has received one year's annuity, the heirs of estate of such annuitant shall receive an amount from said fund equal to the difference between the amount such deceased teacher or other public school employee has received and the amount he would have received under this act had he lived for one year after retirement under this act.

History: L. 1947, ch. 384, § 5; July 1.



72-17,104 Same; teacher and other public school employee defined.

72-17,104. Same; teacher and other public school employee defined. In construing this act, the word teacher shall include all members of the teaching staff regularly employed by the board of education of such city, which shall include superintendents, supervisors, and assistants to the superintendent of instruction, principals and teachers. Other public school employees shall include engineers, janitors, nurses, doctors, clerks, secretaries, stenographers, and librarians, and all other employees regularly employed by the board of education of such city.

History: L. 1947, ch. 384, § 6; July 1.



72-17,105 Same; fund kept separate; disbursement.

72-17,105. Same; fund kept separate; disbursement. It is hereby made the duty of the treasurer of the board of education of such city to keep any fund arising under the provisions of this act as a separate fund and to disburse the same in accordance with the instructions and orders of the board of education.

History: L. 1947, ch. 384, § 7; July 1.



72-17,106 Same; exemption of salary and waiver of benefits; time for requesting.

72-17,106. Same; exemption of salary and waiver of benefits; time for requesting. After said retirement fund shall be created by said board of education of such city, the salary of any teacher or other public school employee regularly employed by such city shall be exempt from the provisions of this act provided such teacher or other public school employee shall make a request in writing for such exemption and files the same with the board of education of such city within one month after the effective date of this act or within one month after such teacher or other public school employee shall enter upon such regular employment as a teacher or other public school employee, and such request when filed with the board of education of such city, shall constitute a waiver and a bar to the receipt of any benefits from the retirement fund herein provided:Provided, however, That a teacher or other public school employee previously employed in a capacity similar to those defined in K.S.A. 72-17,104, by any public corporation having a retirement fund, other than another city of the first class, operating under this law, who is employed after this act takes effect by a board of education maintaining a retirement fund under the provisions of this act, shall not be entitled to any benefits from the retirement fund provided for by this act until and unless such teacher or other public school employee shall deposit in the retirement fund of the employing board of education an amount equal to all funds that such teacher or other public school employee has received from the retirement fund of the public corporation last employing him, and such teacher or other public school employee shall receive no credit toward retirement for the time employed by a board of education maintaining a retirement fund under the provisions of this act prior to the making of such deposit.

History: L. 1947, ch. 384, § 8; July 1.



72-17,107 Same; rules and regulations.

72-17,107. Same; rules and regulations. The board of education shall have power to adopt rules and regulations for the carrying out of the purpose of this act not in conflict therewith.

History: L. 1947, ch. 384, § 9; July 1.



72-17,108 Supplemental retirement system in cities over 225,000; limitations; investment of salary tax moneys.

72-17,108. Supplemental retirement system in cities over 225,000; limitations; investment of salary tax moneys. The board of any unified district having a population of more than two hundred twenty-five thousand (225,000) is authorized and empowered to establish by resolution a supplemental retirement system for employees of such unified district, such retirement or pension system to be in addition to and to supplement the state system for retirement and payment of annuities provided for in article 55 of chapter 72 of the Kansas Statutes Annotated, such system to provide for the payment of retirement benefits by reason of disability or on account of age and length of service or both, subject only to the following limitations:

(a) The total monthly benefits payable to any one annuitant under such supplemental retirement system may be graduated but shall not exceed one-half (1/2) the maximum service annuity payable under the state system.

(b) Each annuitant in order to be eligible for benefits under this act shall have been employed in the school system of such city not less than ten (10) school years and shall have attained the age of sixty-five (65) years except that such system may provide for the payment of benefits by reason of disability regardless of age and regardless of length of service in such system. Such boards of education may provide for the financing of such system out of its general fund and by salary deductions from all employees in such system but such salary deductions shall not exceed five percent (5%) of such salaries up to four hundred dollars ($400) per month for each such employee.

(c) The board of education is hereby authorized to invest any moneys derived from the salary tax and not currently needed as provided in K.S.A. 72-17,125, and may be invested in shares or accounts in savings and loan associations insured by the federal saving and loan insurance corporation, or other federal agency, to the extent covered by such insurance.

(d) The term "school system of such city" for the purpose of this section means the school system of the unified district or the school system of any disorganized district a part of the territory of which is included in such unified district.

(e) None of the provisions of this section shall be so applied or construed as to reduce or decrease the benefits of any person having rights under the provisions of this section at the time of its amendment by this act.

History: L. 1949, ch. 384, § 1; L. 1951, ch. 402, § 1; L. 1953, ch. 329, § 1; L. 1965, ch. 410, § 31; L. 1967, ch. 385, § 1; L. 1973, ch. 282, § 6; July 1.



72-17,109 Retirement systems under 72-1788 to 72-1796; definitions.

72-17,109. Retirement systems under 72-1788 to 72-1796; definitions. Unless a different meaning is clearly required by the context, the following words and phrases as used in this act shall have the following meanings:

(1) "Board" shall mean the board of education of any city of the first class operating a retirement system under the provisions of K.S.A. 72-1788 to 72-1796, inclusive.

(2) "Actuarial equivalent" shall mean a monthly life annuity, the amount of which shall be determined by an actuarial computation as provided in subsection (o) of K.S.A. 72-5501.

History: L. 1951, ch. 409, § 1; June 30.



72-17,110 Same; abolishment and membership in state school retirement system; procedure and rights.

72-17,110. Same; abolishment and membership in state school retirement system; procedure and rights. The members of a separate retirement system operated under the provisions of K.S.A. 72-1788 to 72-1796, inclusive, (not including members previously retired) shall become members of the state school retirement system in the manner and subject to the conditions prescribed by K.S.A. 72-5501 on September 1st following (a) the presentation of a petition signed by fifty-one percent (51%) of such members requesting the abolishment of the separate retirement system, and (b) the passage of a resolution by the board abolishing the separate retirement system and establishing a supplemental retirement system in accordance with the provisions of this act: Provided, That the separate retirement system shall remain in effect for previously retired members and members who retire before becoming eligible for benefits under the state school retirement system, until all obligations and annuities to such retired members have been paid. The sufficiency of the petition shall be determined by the board, and upon the filing thereof and the passage of the resolution as above provided, the clerk of the board shall certify to the state school retirement board that such petition has been presented and such resolution adopted.

The board shall contribute to the state school retirement system from the retirement fund of the separate retirement system the amounts prescribed by subsection (d) of K.S.A. 72-5501 to enable the members of its separate retirement system to become eligible for membership in the state school retirement system:Provided, That in the event any member of the separate retirement system who becomes a member of the state school retirement system shall retire before continuing in service under said state retirement system for a year, and is thereby ineligible to receive any annuity from the state school retirement system, the amount contributed by the board of education to the state school retirement fund for the benefit of such member shall be repaid to said board and placed in the separate retirement fund of said board. School employees of the board who are not members of the separate retirement system may, if otherwise eligible, elect to become members of the state school retirement system and shall be entitled to service credit in the state school retirement system in accordance with the provisions thereof.

History: L. 1951, ch. 409, § 2; June 30.



72-17,111 Same; supplemental retirement system for members of state system; limitations.

72-17,111. Same; supplemental retirement system for members of state system; limitations. The board is hereby authorized to establish a supplemental retirement system for its employees who are members of the state school retirement system, such supplemental retirement system to be in addition to and to supplement the state system for retirement and payment of annuities provided for in article 55 of chapter 72 of the Kansas Statutes Annotated. Such supplemental retirement system shall provide for retirement benefits by reason of disability or on account of age and length of service, or both, subject only to the following limitations:

(1) Monthly benefits payable to any one annuitant under such supplemental retirement system shall be the actuarial equivalent of such annuitant's accumulated credits in the supplemental retirement fund to be created: Provided, No annuitant shall receive from such supplemental retirement system a monthly annuity in excess of fifty dollars ($50): Provided further, That any annuitant who was a contributing member of the separate retirement system at the time it was abolished and who retires at age sixty-five (65) or over from the supplemental retirement system shall receive from such supplemental retirement system an amount which, plus the amount received from the state school retirement system, is not less than the amount which would have been received by such annuitant under the separate retirement system;

(2) each annuitant, in order to be eligible for benefits under the supplemental retirement system, shall have attained the age of sixty-five (65) years, provided that such system may provide for the payment of actuarially equivalent benefits at any time prior to sixty-five (65) but not less than sixty (60);

(3) such supplemental retirement system may also provide for minimum retirement benefits to employees whose services may be terminated by reason of disability, in accordance with rules and regulations established by the board.

History: L. 1951, ch. 409, § 3; June 30.



72-17,112 Same; supplemental retirement fund; credits, custody and investment.

72-17,112. Same; supplemental retirement fund; credits, custody and investment. For the purpose of financing the supplemental retirement system established under the provisions of this act, the board shall establish a fund to be known as the "supplemental retirement fund," to which shall be credited: (1) Annual contributions by the board in an amount equal to six percent (6%) of the first three thousand dollars ($3,000) of annual salary of each member of the supplemental retirement system;

(2) any residue in the separate retirement fund after payment to the state school retirement fund of the amounts required by subsection (d) of K.S.A. 72-5501: Provided, The board shall retain in the separate retirement fund an amount sufficient to pay retirement benefits to previously retired members until the proceeds of the tax levy authorized in K.S.A. 72-17,114 are available;

(3) interest received from investments of the fund;

(4) gifts made to, or for the benefit of such fund.

The board may invest any portion of said fund not currently needed as provided in K.S.A. 72-17,125.

History: L. 1951, ch. 409, § 4; L. 1974, ch. 294,§ 1; July 1.



72-17,113 Same; supplemental retirement system; tax levy, use of proceeds.

72-17,113. Same; supplemental retirement system; tax levy, use of proceeds. The board is hereby authorized to levy a tax of not to exceed one mill on all the taxable tangible property within the jurisdiction of the board for the purpose of paying the contribution to be made by the board to the supplemental retirement fund and for the purpose of paying a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located within the school district. If in any year such levy does not raise sufficient money to make the contribution required, any deficiency may be made up in subsequent years, so long as the levy in any year does not exceed one mill. Such levy shall be in addition to all other levies authorized or limited by law and none of the levy limitations of article 19 of chapter 79 of the Kansas Statutes Annotated shall apply to such levy.

History: L. 1951, ch. 409, § 5; L. 1979, ch. 52, § 174; July 1.



72-17,114 Same; annuities and obligations to retired members; tax levy, use of proceeds.

72-17,114. Same; annuities and obligations to retired members; tax levy, use of proceeds. For the purpose of providing a fund to pay the annuities and obligations to retired members under the separate retirement system and for the purpose of paying a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located within the school district, the board is hereby authorized to levy a tax of not to exceed six-tenths (.6) mill on all tangible taxable property within the jurisdiction of the board. Such levy shall be in lieu of the levy authorized by K.S.A. 72-1780 and none of the levy limitations provided in article 19 of chapter 79 of the Kansas Statutes Annotated shall apply to such levy.

History: L. 1951, ch. 409, § 6; L. 1979, ch. 52, § 175; July 1.



72-17,115 Same; members accounts in supplemental retirement fund; payments.

72-17,115. Same; members accounts in supplemental retirement fund; payments. The board shall establish and maintain in the supplemental retirement fund an account for each member of the supplemental retirement system. There shall be credited to such account:

(1) The amount annually contributed by the board based on the member's salary;

(2) a proportionate share of interest received on investments of the fund and of gifts made to the fund, such share to be in the ratio that each member's account bears to the total of all members' accounts:Provided, That if the terms of any gift provide for a different distribution, such gift shall be distributed in accordance with the terms thereof;

(3) in the case of members who were contributing members of the separate retirement system at the time it was abolished, the residue of the separate retirement fund shall be credited to such members' accounts in the ratio that the amount paid for each member bears to the total amount paid to the state retirement system.

Such account shall be used for the purpose of paying the benefits upon retirement as provided in subsection (1) of K.S.A. 72-17,111. In case any member of the supplemental retirement system shall terminate his employment with the board prior to retirement, or shall die prior to retirement, or shall die prior or subsequent to retirement, such member, his heirs or estate, shall not be entitled to any payments from the supplemental retirement fund by reason of any amounts credited to his account. Upon the termination of the employment of any member before retirement, or upon his death either prior to or subsequent to retirement, the remaining amount credited to his account may, under rules and regulations established by the board, be distributed among the accounts of the remaining members, or credited to a separate account maintained for the purpose of paying retirement benefits to employees retired because of disability.

History: L. 1951, ch. 409, § 7; June 30.



72-17,116 Same; rules and regulations.

72-17,116. Same; rules and regulations. The board is authorized to establish rules and regulations governing the administration of the supplemental retirement system authorized by this act.

History: L. 1951, ch. 409, § 8; June 30.



72-17,117 Certain retirement systems under ch. 72, art. 17; "board of education" defined.

72-17,117. Certain retirement systems under ch. 72, art. 17; "board of education" defined. Unless a different meaning is clearly required by the context, the words "board of education" when used in this act, shall mean any board of education which, prior to the effective date of this act, has established and is operating a retirement system under any of the provisions of K.S.A. 72-1726 to 72-1734, both sections inclusive, or K.S.A. 72-1780 to 72-17,107, both sections inclusive.

History: L. 1953, ch. 328, § 1; April 8.



72-17,118 Same; continuation as supplemental systems and membership in state retirement system; procedure and rights.

72-17,118. Same; continuation as supplemental systems and membership in state retirement system; procedure and rights. The members of any retirement system of any board of education operating under any of the provisions of K.S.A. 72-1726 to 72-1734, both sections inclusive, or K.S.A. 72-1780 to 72-17,107, both sections inclusive, (not including members previously retired) and who are school employees as said term is defined in K.S.A. 72-5501 or any amendments thereto, shall become members of the state school retirement system in the manner and subject to the conditions prescribed by K.S.A. 72-5501 or any amendments thereto on September 1st following: (a) The presentation of a petition signed by not less than fifty-one percent (51%) of members of such retirement systems, exclusive of members who have retired, requesting membership in the state school retirement system and requesting continuation of the retirement system of the board of education as a supplemental retirement system in accordance with the provisions of this act, and (b) passage of a resolution by the board of education providing for the continuation of its retirement system as a supplemental retirement system in accordance with the provisions of this act.

The sufficiency of the petition shall be determined by the board of education, and upon the filing of such petition and passage of a resolution as provided above, the clerk of the board shall certify to the state school retirement board that such petition has been presented and such resolution has been adopted. The board of education shall contribute to the state school retirement system from the retirement fund of the board of education the amounts required by subsection (d) of K.S.A. 72-5501 to enable the members of its retirement system to become eligible for membership in the state school retirement system: Provided, That in the event any member of the retirement system of the board of education who becomes a member of the state school retirement system shall be retired before continuing in service under said state school retirement system for a year, and is thereby ineligible to receive any annuity from the state school retirement system, the amount contributed by the board of education to the state school retirement fund for the benefit of such member shall be repaid to the board of education and placed in its supplemental retirement fund. School employees of the board of education who are not members of its retirement system may, if otherwise eligible, elect to become members of the state school retirement system, and shall be entitled to service credit in the state school retirement system in accordance with the provisions thereof.

History: L. 1953, ch. 328, § 2; April 8.



72-17,119 Same; continuation of retirement system as supplemental system; limitations; increase of retirement benefits, when.

72-17,119. Same; continuation of retirement system as supplemental system; limitations; increase of retirement benefits, when. The board of education is hereby authorized to continue its retirement system established under any of the provisions of K.S.A. 72-1726 to 72-1734, both sections inclusive, or K.S.A. 72-1780 to 72-17,107, both sections inclusive, as a supplemental retirement system in accordance with the provisions of this act, and shall provide the same rights and benefits for its members as are provided under its retirement system established under such sections, except that the benefits to any member who becomes a member of the state school retirement system shall be reduced by the amount of the benefits actually received from both the savings annuity and the service annuity by such member from the state school retirement system: Provided,That members of such supplemental retirement systems, when retired after the establishment of such systems, shall receive the full first year's annual pension without any deduction for deficiency as provided in K.S.A. 72-17,101, reduced only by the amounts actually received from the state school retirement system as provided above: Provided further, That members of such supplemental retirement systems who were retired, other than for disability, at the close of the 1953-1954 school year or who shall be retired, other than for disability, at the close of any subsequent school year shall receive retirement benefits as provided in this act beginning on September 1st following the date of their retirement.

Such supplemental system shall be maintained solely for the benefit of those teachers and employees who are members of such retirement system or systems on August 31 following compliance with the provisions of K.S.A. 72-17,118 and any amendments thereto, and no teacher or employee of such board of education shall be eligible to become a member of such supplemental retirement system or systems after such August 31. All members of the supplemental retirement system who are previously retired or who shall be retired prior to becoming eligible for benefits under the state school retirement system shall receive the same benefits under the supplemental retirement system as are now provided for them under any of the provisions of the retirement systems of the boards of education established under K.S.A. 72-1726 to 72-1734, both sections inclusive, or K.S.A. 72-1780 to 72-17,107, both sections inclusive: Provided, That such members shall receive an annuity of not less than seven hundred twenty dollars ($720) per year, payable in equal monthly installments, beginning on September 1 following compliance with K.S.A. 72-17,118 and any amendments thereto if such members had performed thirty (30) years of service, twenty (20) years of which was in public schools of such cities of the first class, or if such members were retired for disability and had performed twenty-five (25) years of service, fifteen (15) years of which was in public schools of cities of the first class: Provided further, If any such board of education established a retirement system for teachers and employees prior to July 1, 1947, and thereafter established a retirement system under the provisions of chapter 384 [*] of the session laws of 1947, such board of education, in its discretion, may increase the retirement benefits payable after September 1, 1955, to any teachers or employees, who were retired for disability or otherwise, prior to the establishment of said latter retirement system and who at the date of their retirement had the qualifications required for retirement under any of the provisions of chapter 384 [*] of the session laws of 1947, so as to equal the retirement benefits provided by said chapter 384 [*] of the session laws of 1947 for teachers and employees with the same qualifications.

History: L. 1953, ch. 328, § 3; L. 1955, ch. 318, § 1; April 4.

* See 72-1799 to 72-17,107.



72-17,120 Same; residues; tax levy, use of proceeds; interest from investments.

72-17,120. Same; residues; tax levy, use of proceeds; interest from investments. For the purpose of financing the supplemental retirement system established under the provisions of this act, the board of education shall establish a supplemental retirement fund to which shall be credited:

(1) Any residue in a retirement fund established under any of the provisions of K.S.A. 72-1726 to 72-1734, inclusive, and amendments thereto, or K.S.A. 72-1780 to 72-17,107, inclusive, and amendments thereto, after payment of the state school retirement fund of the amounts required by subsection (d) of K.S.A. 72-5501.

(2) The proceeds of a special tax levy of not to exceed two mills per annum upon all taxable tangible property within the taxing jurisdiction of the board of education; and said board of education is hereby authorized to make such an annual tax levy for such retirement fund and for the purpose of paying a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located within the school district. Said levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to or within any aggregate tax levy limits prescribed by article 19 of chapter 79 of the Kansas Statutes Annotated and any amendments thereto.

(3) Interest from investments of the fund.

History: L. 1953, ch. 328, § 4; L. 1979, ch. 52, § 176; July 1.



72-17,121 Same; investment of fund.

72-17,121. Same; investment of fund. The supplemental retirement fund may be invested by the board of education as provided in K.S.A. 72-17,125.

History: L. 1953, ch. 328, § 5; L. 1973, ch. 282,§ 7; July 1.



72-17,122 Same; retirement benefits exempt from income tax.

72-17,122. Same; retirement benefits exempt from income tax. Any retirement benefits paid under the provisions of this act and acts to which this act is amendatory, shall not be subject to taxation under the Kansas income tax act.

History: L. 1953, ch. 328, § 6; April 8.



72-17,123 Same; issuance of no-fund warrants, when; payment.

72-17,123. Same; issuance of no-fund warrants, when; payment. If at any time the supplemental retirement fund, exclusive of amounts subject to withdrawal by the members, shall be insufficient to pay retirement benefits to the members as they become due, no-fund warrants may be issued by the board of education as provided by K.S.A. 79-2940, or any amendments thereto, except the notation required in said section shall be: "Issued pursuant to authority of law" followed by the citation of this act: Provided,That such no-fund warrants shall not be issued after the end of the first full fiscal year following the effective date of this act, and the approval of the state commission of revenue and taxation shall not be required for the issuance of such warrants.

The board of education shall use the proceeds of such no-fund warrants to pay the retirement benefits accruing to members of the supplemental retirement system. The said board of education shall make a levy at the first tax levying period after such warrants are issued sufficient to pay such warrants and the interest thereon as may be required during any budget year. Such levy shall be in addition to all other levies authorized or limited by law and shall not be subject to nor within any aggregate tax levy limit prescribed by article 19 of chapter 79 of the Kansas Statutes Annotated or any amendments thereto.

History: L. 1953, ch. 328, § 7; April 8.



72-17,124 Same; refunds authorized in certain cases.

72-17,124. Same; refunds authorized in certain cases. The board of education of any school district which is operating a supplemental retirement system under the provisions of K.S.A. 72-17,117 to 72-17,123, both sections inclusive, for the purpose of continuing its retirement systems established under any of the provisions of K.S.A. 72-1726 to 72-1734, both sections inclusive, or K.S.A. 72-1780 to 72-17,107, both sections inclusive, which has in its employ teachers or school employees who were members of any such retirement systems prior to September 1, 1941, may, in its discretion, by resolution duly passed, provide that if any such teacher or school employee has been or shall be retired in or after the year 1965, and upon such retirement was or is not entitled to any supplemental retirement benefits payable from its supplemental retirement fund, then such retired teacher or school employee shall be entitled to a refund of all contributions made by him prior to September 1, 1941, to the retirement fund of any retirement system established under said K.S.A. 72-1726 to 72-1734, both sections inclusive, or K.S.A. 72-1780 to 72-17,107, both sections inclusive. Said refunds shall be paid to such retired teacher or school employee out of the supplemental retirement fund of said school district. Expenditures made under authority of this act by any school district shall not apply in determining any limitation under K.S.A. 1965 Supp. 72-7015 [*], as amended by section 1 of chapter 9 of 1966 special session laws.

History: L. 1967, ch. 386, § 1; July 1.

* Section repealed by L. 1967, ch. 409, § 20.



72-17,125 Same; investment of fund with balance greater than $50,000; prudent investor rule; certain investments authorized for funds with balance less than $50,000.

72-17,125. Same; investment of fund with balance greater than $50,000; prudent investor rule; certain investments authorized for funds with balance less than $50,000. (a) The board of education of any school district to which K.S.A. 72-1727, 72-1760, 72-1781, 72-1789, 72-17,100, 72-17,108 or 72-17,121, and amendments thereto, apply, and the retirement fund of which has a balance greater than $50,000, may invest and reinvest moneys in the retirement fund of the school district and to acquire, retain, manage, including the exercise of any voting rights, and dispose of investments of such fund in accordance with this subsection and K.S.A. 72-17,126 to 72-17,131, inclusive, and amendments thereto. The provisions and standards provided in K.S.A. 2001 Supp. 58-24a02 and amendments thereto shall apply in investing or reinvesting moneys in such fund.

(b) The board of education of any school district to which K.S.A. 72-1727, 72-1760, 72-1781, 72-1789, 72-17,100, 72-17,108 or 72-17,121, and amendments thereto, apply, and the retirement fund of which has a balance of $50,000 or less, may invest and reinvest moneys in such fund only in direct obligations of, or obligations the principal of which and interest on which are unconditionally guaranteed by, the United States of America, or in time deposit open accounts in any bank located in Kansas, except that the amount so invested in a bank shall be secured in the manner prescribed by subsections (a) to (e), inclusive, of K.S.A. 75-4218, and amendments thereto.

History: L. 1973, ch. 282, § 8; L. 1989, ch. 48, § 90; L. 1993, ch. 238, § 3; L. 2001, ch. 75, § 11; July 1.



72-17,126 Same; policies for investment of fund; formulation and review.

72-17,126. Same; policies for investment of fund; formulation and review. Subject to the standards, objectives and restrictions set forth in K.S.A. 72-17,125, each such board of education shall formulate policies for the investment and reinvestment of moneys in the retirement fund of the school district and the acquisition, retention, management and disposition of investments of such fund. From time to time, each board of education shall review any policies so adopted and make such changes therein as it deems necessary.

History: L. 1973, ch. 282, § 9; July 1.



72-17,127 Same; contracts with financial advisors authorized; payment for services; fidelity bond.

72-17,127. Same; contracts with financial advisors authorized; payment for services; fidelity bond. Any such board of education may enter into contracts with one or more financial advisors whom it determines to be qualified, whereby the financial advisors undertake to perform the functions specified in K.S.A. 72-17,125 to the extent provided in the contract. Performance of functions under contract so entered into shall be paid for out of the gross interest or other income of the investments with respect to which the functions are performed, and the net interest or other income of the investments after that payment shall be considered income of such retirement fund. Each board of education may require a financial advisor contracted with to give a fidelity bond in such sum as may be fixed by law or, if not so fixed, as may be fixed by the board of education, with corporate surety authorized to do business in this state.

History: L. 1973, ch. 282, § 10; July 1.



72-17,128 Same; reliance on legal opinions.

72-17,128. Same; reliance on legal opinions. In the acquisition or disposition of securities, each board of education may rely on the written legal opinion of a reputable and nationally recognized bond attorney or attorneys, or the written legal opinion of the attorney of the financial advisors.

History: L. 1973, ch. 282, § 11; July 1.



72-17,129 Same; custody of fund; payment for services of banks, trust companies.

72-17,129. Same; custody of fund; payment for services of banks, trust companies. Except as provided in K.S.A. 72-17,127 and this section the custody of money and securities of each retirement fund shall remain in the custody of the respective school district treasurer, except that each board of education may arrange for the custody of such money and securities as it considers advisable with a member bank or trust company of the federal reserve system in the state of Kansas to be held in safekeeping by the bank or trust company for the collection of the principal and interest or other income or of the proceeds of sale. The services provided by any such bank or trust company shall be paid for out of the gross receipts from such interest or other income, and the net interest or other income after such payment shall be considered income of the respective retirement fund.

History: L. 1973, ch. 282, § 12; July 1.



72-17,130 Same; reports; monthly records.

72-17,130. Same; reports; monthly records. Each board of education shall establish the requirements and procedure for reporting any and all activity relating to investment functions provided for in this act, in order to prepare a record monthly of the investment income and changes made during the preceding month. The record shall reflect a detailed summary of investment, reinvestment, purchase, sale and exchange transactions, showing the dates thereof, the prices paid and obtained, the names of the dealers and such other information as the board of education may consider advisable to reflect a true accounting of the investment activity of the retirement fund.

History: L. 1973, ch. 282, § 13; July 1.



72-17,131 Same; annual examination of investment program.

72-17,131. Same; annual examination of investment program. Each board of education shall provide for an examination of the investment program annually. The examination shall include an evaluation of current investment policies and practices and of specific investments of the funds in relation to the standards and objectives set forth in K.S.A. 72-17,125 and other criteria as may be appropriate, and recommendations relating to the investment policies and practices and to specific investments of the retirement fund as are considered necessary or desirable.

History: L. 1973, ch. 282, § 14; July 1.






Article 19 ALTERNATIVE PUBLIC EDUCATION

72-1903 Intention of act; charter school defined.

72-1903. Intention of act; charter school defined. (a) It is the intention of article 19 of chapter 72 of the Kansas Statutes Annotated, and amendments thereto, to provide an alternative means within the public school system for ensuring accomplishment of the necessary outcomes of education by offering opportunities for school building or school district employees groups, educational services contractors, and other persons or entities to establish and maintain charter schools that operate within a school district structure, but independently from other schools of the district.

(b) As used in article 19 of chapter 72 of the Kansas Statutes Annotated, and amendments thereto, "charter school" means a separate and distinct school, attendance at which is voluntary, which is established to accomplish one or more of the purposes set forth in article 19 of chapter 72 of the Kansas Statutes Annotated, and amendments thereto. Each charter school shall be subject to accreditation requirements of the state board of education and must be accredited to maintain its charter.  A charter school may be maintained in a separate facility or in an existing school facility if the charter school is operated separately from the other school in the shared facility. Each charter school shall offer a general curriculum appropriate to the grades offered at the charter school, but may include one or more special programs as part of its curriculum. A charter school also may be organized around a special emphasis, theme or concept or utilize innovative educational methods or practices, or a combination of these.

History: L. 1994, ch. 289, § 1; L. 2002, ch. 80, § 2; July 1.



72-1904 Authorization to establish; purposes.

72-1904. Authorization to establish; purposes. The board of education of any school district may authorize the establishment of a nonsectarian charter school as a means of providing new opportunities for:

(a) Improved pupil learning;

(b) increased learning opportunities for pupils in special areas of emphasis in accord with themes established for charter schools;

(c) creative and unconventional instructional techniques and structures;

(d) new professional vistas for teachers who operate such schools or who choose to work in them; and

(e) freedom from conventional program constraints and mandates.

History: L. 1994, ch. 289, § 2; L. 2002, ch. 80, § 3; July 1.



72-1906 Petition for establishment; design and contents; receipt, review and screening; preparation and submission; charter elements and requirements; public hearing; duties of state board; approval or disapproval of petition; waiver of policies, rules and regulations.

72-1906. Petition for establishment; design and contents; receipt, review and screening; preparation and submission; charter elements and requirements; public hearing; duties of state board; approval or disapproval of petition; waiver of policies, rules and regulations. (a) The state board of education shall design and prescribe the format of a petition for establishment of charter schools. The petition shall be designed in a manner that will provide for inclusion of a description of the key elements of the charter under which the school will be operated. The board of education of a school district may adopt policies and procedures for receiving, reviewing and screening petitions.

(b) A petition for the establishment of a charter school may be prepared and submitted to the board of education of a school district by or on behalf of a school building or school district employees group, an educational services contractor, or any other person or entity. Any such petition shall be submitted by not later than December 1 of the school year preceding the school year in which the charter school is proposed to be established.

(c) The board of education of a school district shall receive and review each petition for establishment or continuation of a charter school and may grant or renew a charter for operation of the school. The charter must contain the following key elements:

(1) A description of the educational program of the school, including the facilities that will be used to house the program;

(2) a description of the level of interest and support on the part of school district employees, parents, and the community;

(3) specification of program goals and the measurable pupil outcomes consonant with achieving the goals;

(4) explanation of how pupil performance in achieving the specified outcomes will be measured, evaluated, and reported;

(5) the governance structure of the school, including the means of ensuring accountability to the board of education;

(6) a description of qualifications to be met by persons employed by the district for assignment to the charter school;

(7) procedures that will be followed to ensure the health and safety of pupils and staff;

(8) criteria for admission of pupils, including a description of the lottery method to be used if too many pupils seek enrollment in the school;

(9) manner in which annual financial and program audits will be conducted;

(10) pupil suspension and expulsion policies, to the extent there is deviation from districtwide policies;

(11) manner of pupil participation in the Kansas assessment program;

(12) terms and conditions of employment in the charter school;

(13) specification of the manner in which contracts of employment and status of certificated employees of the district who participate in the operation of the school will be dealt with upon nonrenewal or revocation of the charter or upon a decision by any such employees to discontinue participation in the operation of the school;

(14) identification of school district policies and state board of education rules and regulations from which waiver is sought in order to facilitate operation of the school and explanation of the reasons such waivers are being requested;

(15) the proposed school budget, including an estimate of federal funds therefor and how such funds will be utilized; and

(16) a description of how the budget will be funded if federal funds are not available.

(d) In addition to satisfying a board of education with regard to the key elements contained in the charter, a charter school must comply with the following requirements in order to qualify for establishment or continuation:

(1) The school must be focused on outcomes or results and must participate in the quality performance accreditation process unless a specific request documenting the reasons for deviation from the process is submitted to and approved by the board of education and the state board of education;

(2) pupils in attendance at the school must be reasonably reflective of the racial and socio-economic composition of the school district as a whole;

(3) pupils may not be charged tuition; and

(4) compliance with applicable health, safety, and access laws must be assured.

(e) If, upon receipt of a petition for establishment or continuation of a charter school, a board of education finds the petition to be incomplete, the board may request the necessary information from the petitioner. After receiving a satisfactory petition, the board of education shall give notice of the time, date and place for the holding of a public hearing on the petition and shall rule on the petition within 30 days after the public hearing is held.

(1) If the board does not approve the petition, the board shall send a notification of denial to the petitioner and shall specify in writing the reasons therefor. A copy of such notification also shall be sent to the state board of education. Within 30 days from the date of the notification of denial, the petition may submit a request to the board of education for reconsideration of the petition and may submit an amended petition therewith. The board shall act on such request within 30 days of receipt of the request.

(2) If the board of education approves the petition, the board shall notify the petitioner and the state board of education within 30 days after the approval or by February 1 of the school year preceding the school year in which the charter school is proposed to be established, whichever is earlier.

(f) After being notified by a board of education of the approval of a petition, the state board shall determine whether the charter school can reasonably be expected to accomplish the program goals such charter school established pursuant to subsection (c). If the state board finds such charter school is not likely to achieve such program goals, the state board shall deny the petition. The state board shall send a notification of denial to the petitioner and the board of education and shall specify the reasons therefor. Within 30 days from the date of the notification of denial, the board of education may submit a request to the state board for reconsideration of the petition and the board of education may submit an amended petition therewith. The state board shall act on such request with [within] 60 days of receipt of the request.

(g) The state board shall notify boards of education and petitioners for the establishment of a charter school of the approval or disapproval thereof by not later than April 15 of the school year preceding the school year in which the charter school is proposed to be established.

(h) If a charter school that has been approved for establishment has sought waiver from any school district policy or state board of education rules and regulations, the board of education of the school district in which the charter school will be established may consider the reasons for which the waivers have been requested. If the board of education determines that the reasons for seeking such waivers are meritorious and legitimately related to successful operation of the charter school, the board of education may grant waiver of school district policy and may make application, on behalf of the charter school, to the state board of education for waiver of state board rules and regulations. The state board may consider the application for waiver and approve, deny, or amend and approve the application. Upon approval or amendment and approval of the application, the charter school may operate under the terms and conditions of the waiver. The manner and method of exercising the rights and performing the responsibilities, duties and functions provided for under any school district policy or state board rules and regulations that are waived under authority of this subsection shall be prescribed in the charter and governed thereby.

History: L. 1994, ch. 289, § 4; L. 2000, ch. 133, § 2; L. 2002, ch. 80, § 4; L. 2004, ch. 53, § 1; July 1.



72-1907 Duration of operational status; renewal or revocation of charter, procedure.

72-1907. Duration of operational status; renewal or revocation of charter, procedure. (a) Whenever a charter school has been approved for establishment or continuation by the board of education of a school district and the state board of education after July 1, 2004, no other approval shall be required for a period of five school years. The board of education may consider renewal of the operational status of the charter school at the conclusion of: (1) A three-year period, if the charter was approved or renewed prior to July 1, 2004; or (2) a five-year period if the charter was approved or renewed after July 1, 2004. The board of education may either renew the charter and continue operation of the school, subject to approval by the state board of education, or nonrenew the charter and discontinue operation of the school.

(b) Renewal of the operational status of the charter school shall be approved only if the charter school has demonstrated progress in achieving the program goals it established pursuant to K.S.A. 72-1906, and amendments thereto. The board of education of a school district shall first determine whether the charter school is demonstrating such progress. If approved by the board of education, the state board shall review such progress and approve or nonrenew the charter or discontinue operation of the school.

(c) The board of education shall revoke the charter of a school if the school:

(1) Materially violates provisions contained in the charter;

(2) fails to make progress in achieving the program goals contained in the charter;

(3) fails to comply with fiscal accountability procedures as specified in the charter; or

(4) violates rules and regulations of the state board of education that have not been waived by the state board.

(d) Prior to nonrenewing or revoking a charter, a board of education shall hold a hearing on the issues in controversy. Spokespersons for the charter school shall be provided the opportunity to present information refuting the basis upon which the nonrenewal or revocation is premised. At least 30 days notice must be provided to representatives of the charter school prior to the hearing. Within 60 days after the hearing, the board of education shall announce its decision on the nonrenewal or revocation issue. The board may abandon the proposed nonrenewal or revocation, nonrenew or revoke the charter, or continue recognition of the charter contingent upon compliance with specified conditions. The decision of a board of education to nonrenew or revoke a charter shall be in writing to the charter school and shall specify the reasons for the nonrenewal or revocation. The decision is not subject to appeal; however, the charter school authorities may renew procedures for authority to operate a charter school, or within 30 days of the decision, the charter school authorities may submit a request to the board of education for the reconsideration of its decision and may submit an amended petition therewith. The board shall act on such request within 30 days of the request.

History: L. 1994, ch. 289, § 5; L. 2000, ch. 133, § 3; L. 2002, ch. 80, § 5; L. 2004, ch. 53, § 2; July 1.



72-1908 Transportation of pupils.

72-1908. Transportation of pupils. The board of education of any school district in which a charter school is being operated shall provide transportation to and from the school for pupils who qualify for free meals under the national school lunch act and who live 2 1/2 or more miles from the school. Nothing in this section shall operate in any manner to prevent a board of education from providing transportation to and from a charter school for all pupils attending the school.

History: L. 1994, ch. 289, § 6; July 1.



72-1909 Employee benefits.

72-1909. Employee benefits. (a) All employees who are participating in the operation of a charter school and who qualify for membership in the Kansas public employees retirement system shall be members of the system.

(b) All employees of a school district who are participating in the operation of a charter school and who qualify for health insurance and other fringe benefit programs provided for other school district employees shall be eligible to participate in such programs.

History: L. 1994, ch. 289, § 7; July 1.



72-1910 Technical advice and assistance; evaluation of charter schools; compilation of evaluations and submission to governor and legislature.

72-1910. Technical advice and assistance; evaluation of charter schools; compilation of evaluations and submission to governor and legislature. (a) The state board of education shall provide, upon request, any school building or school district employees group, any educational services contractor, and any other person or entity with technical advice and assistance regarding the establishment and operation of a charter school or the preparation of a petition requesting authorization of a board of education for the establishment and operation of such a school.

(b) At the conclusion of each school year in which a charter school is operated in a school district, the board of education of the school district shall evaluate the impact the charter school has had on the educational system of the district and shall submit the evaluation to the state board of education. If applicable, the evaluation shall include a statement regarding the reasons why a charter school was discontinued or did not seek renewal and whether the program will continue as a non-charter school. The state board shall review, assess and compile the evaluations of charter schools submitted by boards of education and shall submit the compilation of evaluations and other relevant material, including specification of school district and state board waivers granted with respect to the operation of each charter school, to the governor and the legislature.

History: L. 1994, ch. 289, § 8; L. 2004, ch. 53, § 3; July 1.



72-1911 State board of education; rules and regulations.

72-1911. State board of education; rules and regulations. (a) The state board of education may adopt rules and regulations to:

(1) Administer the provisions of K.S.A. 72-1903 et. seq., and amendments thereto;

(2) require periodic reports from charter schools; and

(3) establish additional criteria for evaluating and approving charter schools.

(b) Charter schools approved on or before July 1, 2002, are not required to comply with rules and regulations adopted pursuant to subsection (a) until the charter of such school expires.

History: L. 2002, ch. 80, § 1; July 1.



72-1921 Coalition of innovative districts act; citation of act.

72-1921. Coalition of innovative districts act; citation of act. The provisions of K.S.A. 2015 Supp. 72-1921 through 72-1930, and amendments thereto, shall be known and may be cited as the coalition of innovative districts act.

History: L. 2013, ch. 116, § 1; July 1.



72-1922 Definitions.

72-1922. Definitions. As used in K.S.A. 2015 Supp. 72-1921 through 72-1930, and amendments thereto:

(a) "Board of education" means the locally elected board of education of a school district.

(b) "Public innovative district" means a school district that has been approved to operate as a public innovative district pursuant to K.S.A. 2015 Supp. 72-1923, and amendments thereto.

(c) "Coalition" means the coalition of innovative districts established pursuant to K.S.A. 2015 Supp. 72-1924, and amendments thereto.

(d) "Completion percentage" means the percentage of high school graduates of a public innovative district that have enlisted in military service or completed a postsecondary educational certificate program or degree program as determined by the national student clearinghouse, or other postsecondary educational program completion database utilized by such public innovative district.

(e) "School district" means a unified school district organized and operated under the laws of this state.

(f) "School year" means the 12-month period ending June 30.

(g) "State board" means the state board of education.

History: L. 2013, ch. 116, § 2; July 1.



72-1923 Public innovative districts, grant of authority to operate; duties; applicability of laws.

72-1923. Public innovative districts, grant of authority to operate; duties; applicability of laws. (a) Except as provided in K.S.A. 2015 Supp. 72-1925, and amendments thereto, the board of education of any school district may apply to the state board for a grant of authority to operate such school district as a public innovative district. The application shall be submitted in the form and manner prescribed by the state board, and shall be submitted not later than December 1 of the school year preceding the school year in which the school district intends to operate as a public innovative district.

(b) The application shall include the following:

(1) A description of the educational programs of the public innovative district;

(2) a description of the interest and support for partnerships between the public innovative district, parents and the community;

(3) the specific goals and the measurable pupil outcomes to be obtained by operating as a public innovative district; and

(4) an explanation of how pupil performance in achieving the specified outcomes will be measured, evaluated and reported.

(c) (1) Within 90 days from the date such application is submitted, the state board shall review the application to determine compliance with this section, and shall approve or deny such application on or before the conclusion of such 90-day period. If the application is determined to be in compliance with this section, the state board shall approve such application and grant the school district authority to operate as a public innovative district. Notification of such approval shall be sent to the board of education of such school district within 10 days after such decision.

(2) If the state board determines such application is not in compliance with either this section, or K.S.A. 2015 Supp. 72-1925, and amendments thereto, the state board shall deny such application. Notification of such denial shall be sent to the board of education of such school district within 10 days after such decision and shall specify the reasons therefor. Within 30 days from the date such notification is sent, the board of education of such school district may submit a request to the state board for reconsideration of the application and may submit an amended application with such request. The state board shall act on the request for reconsideration within 60 days of receipt of such request.

(d) A public innovative district shall:

(1) Not charge tuition for any of the pupils residing within the public innovative district;

(2) participate in all Kansas math and reading assessments applicable to such public innovative district, or an alternative assessment program for measuring student progress as determined by the board of education;

(3) abide by all financial and auditing requirements that are applicable to school districts, except that a public innovative district may use generally accepted accounting principles;

(4) comply with all applicable health, safety and access laws; and

(5) comply with all statements set forth in the application submitted pursuant to subsection (a).

(e) (1) Except as otherwise provided in K.S.A. 2015 Supp. 72-1921 through 72-1930, and amendments thereto, or as required by the board of education of the public innovative district, a public innovative district shall be exempt from all laws and rules and regulations that are applicable to school districts.

(2) A public innovative district shall be subject to the special education for exceptional children act, the virtual school act, the classroom learning assuring student success act, K.S.A. 2015 Supp. 72-6463 et seq., and amendments thereto, the provisions of K.S.A. 72-8801 et seq., and amendments thereto, all laws governing the issuance of general obligation bonds by school districts, the provisions of K.S.A. 74-4901 et seq., and amendments thereto, and all laws governing the election of members of the board of education, the open meetings act as provided in K.S.A. 75-4317 et seq., and amendments thereto, and the open records act as provided in K.S.A. 45-215 et seq., and amendments thereto.

History: L. 2013, ch. 116, § 3; L. 2015, ch. 4, § 32; July 1.



72-1924 Coalition of innovative districts; duties; reports.

72-1924. Coalition of innovative districts; duties; reports. (a) There is hereby established the coalition of innovative districts, which shall consist of each school district granted authority to operate as a public innovative district pursuant to K.S.A. 2015 Supp. 72-1923, and amendments thereto.

(b) The duties and functions of the coalition set forth in the provisions of K.S.A. 2015 Supp. 72-1921 through 72-1930, and amendments thereto, shall be carried out by the coalition board, which shall consist of one representative of each public innovative district who shall be designated by the board of education of such public innovative district.

(c) The chairperson of the coalition board shall be appointed by the governor, the chairperson of the senate committee on education and the chairperson of the house of representatives committee on education whose decision shall be unanimous. The chairperson shall serve for a term of five years. In the event of a vacancy in the position of chairperson, a successor shall be appointed pursuant to this subsection.

(d) The coalition board may meet at such times and places as determined by the coalition board. Any action by the coalition board shall be taken only upon approval by a majority of the members.

(e) The coalition board may organize itself into subcommittees.

(f) The coalition board shall report annually to the governor and the legislature regarding pupil performance in public innovative districts, recommendations for amendments to laws and rules and regulations pertaining to school districts and any other information regarding the operation of public innovative districts during the immediately preceding school year.

History: L. 2013, ch. 116, § 4; July 1.



72-1925 Public innovative districts; request for approval.

72-1925. Public innovative districts; request for approval. (a) Until such time as two or more public innovative districts have been granted authority to operate as public innovative districts pursuant to K.S.A. 2015 Supp. 72-1923, and amendments thereto, any board of education of a school district desiring to operate as a public innovative district shall submit a request for approval to operate as a public innovative district to the governor, the chairperson of the senate committee on education and the chairperson of the house of representatives committee on education and have such request approved by a majority of the three persons prior to submitting an application to the state board under K.S.A. 2015 Supp. 72-1923, and amendments thereto. The request for approval shall include such information as is required to be included on an application for authority to operate as a public innovative district under K.S.A. 2015 Supp. 72-1923, and amendments thereto.

(b) Upon the approval of the first two public innovative districts, the board of education of a school district desiring to operate as a public innovative district shall submit a request for approval to operate as a public innovative district to the coalition board and have such request approved by the coalition board prior to submitting any application to the state board under K.S.A. 2015 Supp. 72-1923, and amendments thereto. The coalition board, in its sole discretion, shall approve or deny the request. As part of its review of such request, the coalition board may make recommendations to the requesting school district to modify the request, and may consider any such modifications prior to making a final decision.

(c) The request for approval required by subsection (b) shall include such information as is required to be included on an application for authority to operate as a public innovative district under K.S.A. 2015 Supp. 72-1923, and amendments thereto. Copies of the request for approval shall be submitted to each public innovative district that is a member of the coalition. Within 30 days after receipt of the request for approval by the last member to receive such request, the coalition board shall meet to approve or deny the request. Notification of the approval or denial of a request shall be sent to the board of education of the requesting school district within 10 days after such decision. If the request is denied, the notification shall specify the reasons therefor. Within 30 days from the date a notification of denial is sent, the board of education of the requesting school district may submit a request to the coalition board for reconsideration of the request for approval and may submit an amended request for approval with the request for reconsideration. The coalition board shall act on the request for reconsideration within 30 days of receipt of such request.

(d) (1) Except as provided by paragraph (2) of this subsection, no more than 10% of the school districts in the state shall operate as public innovative districts at any one time. Any request for approval submitted at such time shall be denied by the coalition board.

(2) An amount in excess of 10% but not to exceed 20% of school districts in the state may operate as public innovative districts if such school district operates a school within its district which is deemed to be either a title I focus school or a title I priority school as described by the state board under the elementary and secondary education act flexibility waiver, as amended in January of 2013. Any request for approval under this paragraph shall be reviewed by the coalition board for approval.

History: L. 2013, ch. 116, § 5; L. 2014, ch. 93, § 34; May 1.



72-1926 Same; initial term; renewal application.

72-1926. Same; initial term; renewal application. (a) The authority to operate as a public innovative district shall be effective for a period of five school years. At least 90 days prior to the expiration of such five-year period, the board of education of a public innovative district may submit an application for renewal of its authority to operate as a public innovative district. Such renewal application shall be submitted in such form and manner as prescribed by the state board.

(b) A renewal application submitted pursuant to this section shall include:

(1) Evidence that such public innovative district has met the standards on the math and reading state assessments, or the alternative assessment adopted by the board of education, during the period of operation as a public innovative district;

(2) evidence that such public innovative district has shown improvement in its completion percentage during the period of operation as a public innovative district;

(3) demonstrated progress that such public innovative district is achieving the goals and outcomes described in its application for authority to operate as a public innovative district; and

(4) a description of compliance with the provisions of K.S.A. 2015 Supp. 72-1921 through 72-1930, and amendments thereto.

(c) (1) Within 60 days after such renewal application is submitted, the state board shall review the renewal application to determine compliance with this section. If the renewal application is in compliance with the provisions of this section, the state board shall grant the renewal of the authority to operate as a public innovative district for a subsequent five-year period and notify the board of education of such public innovative district within 10 days after such decision.

(2) If the state board determines the renewal application is not in compliance with this section, the state board shall hold a hearing on the issues in controversy. Representatives of the public innovative district shall be provided the opportunity to present information refuting the basis upon which the noncompliance is premised. At least 30 days' notice shall be provided to the board of education of the public innovative district prior to the hearing. Within 60 days after the hearing, the state board shall determine whether to not renew the grant of authority, renew the grant of authority contingent upon compliance with specified conditions or renew the grant of authority without conditions. Notification of such decision shall be sent to the board of education of the public innovative district and shall specify the reasons therefor.

(3) If a grant of authority is not renewed, the board of education of such school district may apply for a grant of authority to operate as a public innovative district in accordance with the provisions of K.S.A. 2015 Supp. 72-1921 through 72-1930, and amendments thereto.

History: L. 2013, ch. 116, § 6; July 1.



72-1927 Same; grant of authority; released or revoked.

72-1927. Same; grant of authority; released or revoked. (a) If at any time a public innovative district fails to meet any of the renewal criteria set forth in subsection (b) of K.S.A. 2015 Supp. 72-1926, and amendments thereto, for two or more consecutive school years, then:

(1) Such public innovative district may submit a petition to the state board for a release of the grant of authority to operate as a public innovative district; or

(2) the coalition board may submit a petition to the state board requesting that such public innovative district have its grant of authority to operate as a public innovative district revoked.

(b) If a petition is submitted to the state board pursuant to subsection (a)(1), then the state board shall grant such petition and release such public innovative district from the grant of authority to operate as a public innovative district. Such release shall be effective for the school year immediately succeeding the grant of the petition.

(c) If a petition is submitted to the state board pursuant to subsection (a)(2), then the state board shall hold a hearing on the issues in controversy. Representatives of the public innovative district shall be provided the opportunity to present information refuting the basis upon which the petition is premised. At least 30 days' notice shall be provided to the board of education of the public innovative district prior to the hearing. Within 60 days after the hearing, the state board shall determine whether to grant or deny the petition. Notification of such decision shall be sent to the board of education of the public innovative district and shall specify the reasons therefor. If the petition is granted, the authority to operate as a public innovative district shall be revoked commencing with the school year immediately succeeding the grant of the petition.

History: L. 2013, ch. 116, § 7; July 1.



72-1928 Superintendent meetings.

72-1928. Superintendent meetings. The members of the coalition, represented by the superintendent of each public innovative district, shall meet at least once a month to discuss the educational programs of the public innovative districts and the success or failure thereof. Such meetings shall be conducted in the spirit of cooperation and the sharing of educational program concepts that are either being implemented or being considered for implementation.

History: L. 2013, ch. 116, § 8; July 1.



72-1929 Technical advice and assistance.

72-1929. Technical advice and assistance. The state board shall provide, upon request, any board of education with technical advice and assistance regarding the preparation of an application for a grant of authority to operate a public innovative district.

History: L. 2013, ch. 116, § 9; July 1.



72-1930 Rules and regulations.

72-1930. Rules and regulations. The state board shall adopt such rules and regulations as necessary for the implementation and administration of the provisions of K.S.A. 2015 Supp. 72-1921 through 72-1930, and amendments thereto.

History: L. 2013, ch. 116, § 10; July 1.






Article 21 SCHOOL LANDS

72-2101 Sale of school lands.

72-2101. Sale of school lands. Laws 1886, chapter 150, section 1, included by reference. [This act amended Laws 1876, chapter 122, article 14, section 1; section 1 of the act is as follows: "All lands granted by the congress of the United States for school purposes, known as sections sixteen and thirty-six, together with all such lands as have been granted in lieu of said sections, may be sold, and such sale shall be regulated by the provisions of this act:Provided, That no lands granted by the act of congress for school purposes, lying and being in any unorganized county of this state, shall be subject to sale until three years after such county shall have been organized."]

History: R.S. 1923, 72-2101.



72-2102 Payments; patents; investment of funds; annual reports; protection of timber and minerals; trespasses.

72-2102. Payments; patents; investment of funds; annual reports; protection of timber and minerals; trespasses. Laws 1876, chapter 122, article 14, sections 8, 9, 10, 15, 19, 24, 25, 26, 27, 28, 29, 30, 31, 32, included by reference.

History: R.S. 1923, 72-2102.



72-2103 Renewal within twelve months from May, 1876.

72-2103. Renewal within twelve months from May, 1876. Laws 1876, chapter 112, section 1, included by reference.

History: L. 1874, ch. 100, § 1; L. 1875, ch. 129, § 1; L. 1876, ch. 112, § 1; May 1; R.S. 1923, 72-2103.



72-2104 Reports of county clerk and auditor.

72-2104. Reports of county clerk and auditor. Laws 1876, chapter 126, sections 1 and 2, included by reference.

History: L. 1871, ch. 139, § 2; L. 1876, ch. 126, §§ 1, 2; May 1; R.S. 1923, 72-2104.



72-2105 Payments; delinquencies.

72-2105. Payments; delinquencies. Laws 1876, chapter 127, sections 1 and 2, included by reference.

History: L. 1864, ch. 102, § 10; G.S. 1868, ch. 94, § 10; L. 1876, ch. 127,§§ 1, 2; May 1; R.S. 1923, 72-2105.



72-2106 Protection of timber and minerals; tax sale.

72-2106. Protection of timber and minerals; tax sale. Laws 1879, chapter 161, section 1, included by reference.

History: L. 1876, ch. 122, art. 14, § 14; L. 1879, ch. 161, § 1; March 13; R.S. 1923, 72-2106.



72-2107 Interest; supplemental agreement.

72-2107. Interest; supplemental agreement. Laws 1883, chapter 142, section 1, included by reference.

History: R.S. 1923, 72-2107.



72-2108 Mistake in acreage.

72-2108. Mistake in acreage. Laws 1885, chapter 183, section 1, included by reference.

History: R.S. 1923, 72-2108.



72-2109 Perjury relating to proofs; punishment.

72-2109. Perjury relating to proofs; punishment. Laws 1886, chapter 152, section 2, included by reference.

History: R.S. 1923, 72-2109.



72-2110 Enclosure; leasing; duties of sheriff.

72-2110. Enclosure; leasing; duties of sheriff. Laws 1899, chapter 241, sections 2 and 3, included by reference.

History: R.S. 1923, 72-2110.



72-2111 Forfeiture; limitation of action; notice of default.

72-2111. Forfeiture; limitation of action; notice of default. Laws 1907, chapter 373, sections 1 to 5, inclusive, included by reference.

History: R.S. 1923, 72-2111.



72-2112 Schoolhouse sites; list to auditor; treasurer's settlement; fees.

72-2112. Schoolhouse sites; list to auditor; treasurer's settlement; fees. Laws 1909, chapter 218, sections 8 to 14, inclusive, included by reference.

History: R.S. 1923, 72-2112.



72-2113 Prior rights.

72-2113. Prior rights. Laws 1909, chapter 219, section 1, included by reference.

History: R.S. 1923, 72-2113.



72-2114 Legalizing certain sales.

72-2114. Legalizing certain sales. Laws 1911, chapter 282, sections 1 and 2, included by reference.

History: R.S. 1923, 72-2114.



72-2115 Validating purchase of leased land.

72-2115. Validating purchase of leased land. Laws 1911, chapter 286, section 1, included by reference.

History: R.S. 1923, 72-2115.



72-2116 Relief of certain purchasers.

72-2116. Relief of certain purchasers. Laws 1913, chapter 275, sections 1 and 2, included by reference.

History: R.S. 1923, 72-2116.



72-2117 Relief of certain purchasers; payment within one year.

72-2117. Relief of certain purchasers; payment within one year. Laws 1915, chapter 323, sections 1 and 2, included by reference.

History: R.S. 1923, 72-2117.



72-2118 Authorizing auditor to issue patents.

72-2118. Authorizing auditor to issue patents. Laws 1915, chapter 324, section 1, included by reference.

History: R.S. 1923, 72-2118.



72-2119 Authorizing auditor to issue patents.

72-2119. Authorizing auditor to issue patents. Laws 1915, chapter 325, section 1, included by reference.

History: R.S. 1923, 72-2119.



72-2120 Validating patents.

72-2120. Validating patents. Laws 1917, chapter 293, section 1, included by reference.

History: R.S. 1923, 72-2120.



72-2121 Authorizing auditor to issue patents.

72-2121. Authorizing auditor to issue patents. Laws 1917, chapter 294, section 1, included by reference.

History: R.S. 1923, 72-2121.



72-2122 Relief of purchasers in continuous possession.

72-2122. Relief of purchasers in continuous possession. Laws 1917, chapter 295, sections 1 and 2, included by reference.

History: R.S. 1923, 72-2122.



72-2123 Relief of minors as purchasers.

72-2123. Relief of minors as purchasers. Laws 1917, chapter 296, section 1, included by reference.

History: R.S. 1923, 72-2123.



72-2124 Relief of certain purchasers.

72-2124. Relief of certain purchasers. Laws 1919, chapter 277, sections 1 and 2, included by reference.

History: R.S. 1923, 72-2124.



72-2125 Investigation and issue of patents by auditor.

72-2125. Investigation and issue of patents by auditor. Laws 1919, chapter 278, section 1, included by reference.

History: L. 1909, ch. 220, § 1; L. 1919, ch. 278, § 1; June 17; R.S. 1923, 72-2125.



72-2126 Payment of purchase money for school lands.

72-2126. Payment of purchase money for school lands. Any person purchasing such school land shall from and after the date of the passage of this act pay to the treasurer of the county in which the same is situated one-tenth of the amount of the purchase money, taking therefor a receipt, which he shall present to the county clerk, together with a bond double of the amount of purchase money unpaid, conditioned that he will not commit waste upon said land and that he will pay the balance of said purchase money in installments of five percent of the amount of the balance of said purchase money each year thereafter until the full amount is paid, and interests shall be paid annually on the balance of said purchase money until the full amount of the same is paid at the rate of four percent per annum, payable annually: Provided, That the purchaser may pay the balance of the purchase money at any time, or in installments of any multiple of such installments as are required by this act:Provided, also, That any person having purchased such land prior to the passage of this act and made partial payment of the purchase money and who is not in default in the payment of interest due upon such purchase money or taxes upon the land, or who being in default of such purchase money and interest past due and taxes past due, will pay up the full amount of such delinquent interest and taxes. Such person may upon surrendering the certificate of purchase to the county clerk of the county in which the said land is situated take out a new certificate of purchase under the provisions of this act. First, paying to the treasurer of the aforesaid county five percent of the original purchase price of said land and upon presenting a new bond in double the amount of purchase money remaining unpaid. Said bond conditioned the same as the aforementioned in this section.

History: L. 1876, ch. 122, art. 14, § 7; L. 1879, ch. 162, § 1; L. 1883, ch. 140, § 1; L. 1903, ch. 477, § 1; L. 1923, ch. 195, § 1; Feb. 10; R.S. 1923, 72-2126.



72-2127 Arkansas river islands; relinquishment of state rights.

72-2127. Arkansas river islands; relinquishment of state rights. The state of Kansas disclaims any interest in, and hereby relinquishes all right, title and claim in and to any and all islands in the Arkansas river that have been heretofore surveyed under and by virtue of the government of the United States of America and to which a patent has been issued by the United States government, and to a bona fide settler who settled upon and improved the same pursuant to the laws of the United States.

History: L. 1913, ch. 296, § 1; Feb. 27; R.S. 1923, 72-2127.



72-2135 School lands to be sold in manner hereinafter provided.

72-2135. School lands to be sold in manner hereinafter provided. All school lands existing at the passage of this act or that may hereafter revert to the state by forfeiture of prior sale, shall be sold in the manner hereinafter provided.

History: L. 1915, ch. 322, § 8; May 22; R.S. 1923, 72-2135.



72-2138 Sale of land by county treasurer; notice.

72-2138. Sale of land by county treasurer; notice. Immediately upon receipt of the advice of final appraisement, the county treasurer shall proceed to sell the land described in the appraisement.  The county treasurer shall give public notice in the official county paper once each week for two consecutive weeks previous to such sale that such land has been duly appraised, and that the county treasurer will offer the same at public sale on the day and hour named in the notice. The notice shall contain a description of the land and its appraised value. At the time mentioned in the notice, the county treasurer shall offer all of the school lands so appraised for sale at public auction, selling each legal subdivision separately and receiving bids by the acre, but no bid shall be received for less than the appraised value.

History: L. 1915, ch. 322, § 11; R.S. 1923, 72-2138; L. 1978, ch. 430, § 5; L. 1981, ch. 173, § 75; July 1.



72-2139 Sale of lands remaining unsold.

72-2139. Sale of lands remaining unsold. In case any such land shall not be sold at such sale, the same may be again advertised and offered for sale without reappraisement, or may, in the discretion of the county commissioners, be reappraised and again advertised and offered for sale.

History: L. 1915, ch. 322, § 12; May 22; R.S. 1923, 72-2139.



72-2140 Who may not purchase.

72-2140. Who may not purchase. It shall be unlawful for the board of county commissioners appointing the appraisers, or the persons appraising the lands, to purchase either directly or indirectly any portion of the lands appraised by them.

History: L. 1915, ch. 322, § 13; May 22; R.S. 1923, 72-2140.



72-2141 Reports to secretary of state; law of accretion unaffected.

72-2141. Reports to secretary of state; law of accretion unaffected.    The township trustees and the county surveyor and county clerk shall notify the secretary of state of all lands referred to herein, but the secretary of state shall not cause the survey of any tract of land containing less than five acres, unless in his judgment the value thereof shall be greater than the expense of surveying and selling the same:Provided, That nothing in this act contained shall be so construed as to change the law of accretion as the same is now construed and defined by the supreme court of the United States.

History: L. 1915, ch. 322, § 15; R.S. 1923, 72-2141; L. 1974, ch. 364, § 8; Jan. 13, 1975.



72-2146 State may foreclose contracts of sale or renewals thereof, when; rights of owners; price; certificate of purchase; deed; bids by state.

72-2146. State may foreclose contracts of sale or renewals thereof, when; rights of owners; price; certificate of purchase; deed; bids by state. In all cases where a sale of school lands shall have been made by the state of Kansas under a contract of sale or renewal thereof, and the owner or owners of such contract or renewal shall have failed for the period of three months to pay any principal or installment thereof, or interest, which by the contract of sale, or the renewal, he shall have been required to pay to the state of Kansas, a foreclosure suit may be maintained by the state of Kansas to foreclose the contract of sale or renewal, in the same manner as provided by law for the foreclosure of mortgages upon real estate, and the real estate covered by such contract or renewal may be sold under a judgment of foreclosure as provided by law. The owner or owners of a contract of sale or renewal shall have the right at any time until the judgment shall be rendered to pay to the state the amount of principal and interest then due and the costs of suit and thereupon the suit shall be dismissed without prejudice. If such payment should not be made the judgment shall be for the full amount of the principal due and to become due under the contract or renewal, and interest to the end of the redemption period on the portion of the principal due and the costs of suit. The land shall not be sold under foreclosure for less than the total of such amounts.

Whenever such real estate shall be sold under foreclosure and the same shall not be redeemed from the judgment by the payment of the principal due and to become due, and interest due upon such contract or renewal to the end of the period of redemption and costs of suit, within eighteen months from the date of such sale, then such sale shall become absolute and the purchaser at such sale shall be immediately entitled to a deed to the real estate purchased. Upon the sale of any real estate under foreclosure as provided in this act, the sheriff making such sale shall execute and deliver to the purchaser at such sale a certificate of purchase showing the date of purchase, the person to whom sold, the description of the land sold and the time as provided herein within which the real estate may be redeemed, and if the land should not be redeemed within the time herein mentioned, the legal holder, upon the presentation of such certificate, shall be entitled to a deed for the land described, which deed shall convey the title of the state as well as the interests of the defendants. Upon any such foreclosure sale a bid may be made on behalf of the state, at the direction of the state auditor, for the purchase of the land, in a sum not to exceed the amount of the principal and interest in default, the amount of the remainder of the principal, and interest to the end of the redemption period on the portion of the principal due, and the costs of suit. If the bid by the state should be accepted the amount of its bid shall be credited upon the purchase price. If the deed should be made to the state the land shall continue to be treated as school land.

History: L. 1937, ch. 317, § 1; June 30.



72-2147 Same; duty of county attorney.

72-2147. Same; duty of county attorney. Any such suit shall be conducted on behalf of the state by the county attorney of the county in which such land shall be situate, under the supervision of the attorney general.

History: L. 1937, ch. 317, § 2; June 30.



72-2148 Sale of certain school lands by secretary of state authorized; procedure.

72-2148. Sale of certain school lands by secretary of state authorized; procedure. Any tract of school lands, not exceeding three acres in extent, which has been used for school purposes, the title to which has remained in, or has reverted to the state of Kansas, may be sold by the secretary of state without survey or appraisement. The secretary of state shall negotiate sales of such lands and submit the same to the governor for the governor's approval. Upon the approval of any such sale, the secretary of state shall deliver a good and sufficient grant or patent conveying to the purchaser or purchasers all of the title of the state of Kansas in and to the tract so sold. The proceeds arising from such sales shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state school equalization fund. This act shall not be construed as repealing or limiting any existing acts relating to the sale of school lands, but shall be construed as providing an additional method for the sale of tracts not exceeding three acres.

History: L. 1949, ch. 452, § 1; L. 1974, ch. 364, §11; L. 2001, ch. 5, § 284; July 1.



72-2149 Validation of certain school-land patents.

72-2149. Validation of certain school-land patents. Where patents for school lands have been issued, in pursuance of any law of the state of Kansas, to a person who has died before the date of such patents, the title to the land designated therein shall inure to and become vested in the heirs, devisees or assignees of such deceased patentee as if the patent had been issued to the deceased person during life.

History: L. 1955, ch. 359, § 1; June 30.






Article 36 PARENT EDUCATION

72-3603 Parent education; definitions.

72-3603. Parent education; definitions. As used in this act:

(a) "Board" means the board of education of any school district.

(b) "School district" means any public school district organized and operating under the laws of this state.

(c) "Parent education program" means a program developed and operated by a board for the purpose of providing expectant parents and parents of infants or toddlers or both with information, advice, assistance, resource materials, guidance and learning experiences regarding such measures as parenting skills and the various styles of parenting, the processes and principles of growth and development of children, home learning activities designed for infants and toddlers, techniques emphasizing a positive approach to discipline, effective methods of communicating and interacting with children so as to foster the development of self-esteem, strategies for structuring behavioral limits and increasing mutual positive regard, and other elements of effective parenting that are conducive to the structuring of a home environment in which children are encouraged to be successful and productive learners.

(d) "Infant" and "toddler" means any child under the age of eligibility for school attendance.

(e) "State board" means the state board of education.

History: L. 1990, ch. 258, § 1; L. 2008, ch. 77, § 2; July 1.



72-3604 Development and operation of programs authorized; interlocal and cooperative agreements; contracts; grants of state moneys, application and eligibility requirements; reports.

72-3604. Development and operation of programs authorized; interlocal and cooperative agreements; contracts; grants of state moneys, application and eligibility requirements; reports. (a) The board of every school district may: (1) Develop and operate a parent education program; (2) enter into cooperative or interlocal agreements with one or more other boards for the development and operation of a parent education program; (3) contract with private, nonprofit corporations or associations or with any public or private agency or institution, whether located within or outside the state, for the provision of services which are appropriate to a parent education program; and (4) apply for a grant of state moneys to supplement amounts expended by the school district for development and operation of a parent education program.

(b) In order to be eligible to receive a grant of state moneys  for the development and operation of a parent education program, a board shall submit to the state board an application for a grant and a description of the program.  The application and description shall be prepared in such form and manner as the state board shall require and shall be submitted at a time to be determined and specified by the state board.  Approval by the state board of the program and the application is prerequisite to the award of a grant.

(c) Each board which is awarded a grant under this act shall make such periodic and special reports of statistical and financial information to the state board as it may request.

History: L. 1990, ch. 258, § 2; July 1.



72-3605 Administration of act; powers and duties of state board; evaluation and approval of programs.

72-3605. Administration of act; powers and duties of state board; evaluation and approval of programs. (a) The state board shall adopt rules and regulations for the administration of this act and shall:

(1) Establish standards and criteria for reviewing, evaluating and approving parent education programs and applications of school districts for grants;

(2) conduct a needs-assessment survey of school districts applying for grants;

(3) evaluate and approve parent education programs;

(4) establish priorities in accordance with the findings of the needs-assessment survey for the award of grants to school districts and for determination of the amount of such grants;

(5) be responsible for awarding grants to school districts; and

(6) request of and receive from each school district which is awarded a grant for development and operation of a parent education program reports containing information with regard to the effectiveness of the program.

(b) In evaluating and approving parent education programs for the award of grants to school districts, the state board shall consider:

(1) Prior experiences of school districts in the development and operation of parent education programs;

(2) level of effort exhibited by school districts in the development and operation of parent education programs;

(3) the amounts budgeted by school districts for the development and operation of parent education programs; and

(4) the potential effectiveness of the parent education programs for which applications for the grant of state moneys are made.

History: L. 1990, ch. 258, § 3; July 1.



72-3606 Grants to school districts for development and operation of programs; funding priorities; amount, limitation, proration.

72-3606. Grants to school districts for development and operation of programs; funding priorities; amount, limitation, proration. (a) (1) In the 1990-91 school year, to the extent that appropriations are available therefor, and on the basis of established priorities, the state board shall select for the award of grants of state moneys those school districts, not to exceed 100 school districts, which the state board determines to be most capable of developing and operating successful parent education programs.

(2) In the 1991-92 school year, to the extent that appropriations are available therefor, and on the basis of established priorities, the state board shall select for the award of grants of state moneys those school districts, not to exceed 200 school districts, which the state board determines to be most capable of developing and operating successful parent education programs.

(3) In the 1992-93 school year and in each school year thereafter, to the extent that appropriations are available therefor, each school district which has developed and is operating an approved parent education program shall be eligible to receive a grant of state moneys.

(b) The amount of a grant to a school district shall be determined by the state board in accordance with established priorities, but in no event shall such amount exceed the amount of actual expenses incurred by the school district in the development and operation of a program.  If the amount of appropriations for parent education programs is insufficient to pay in full the amount each school district is determined to be eligible to receive, the state board shall prorate the amount appropriated among all school districts in proportion to the amount each such school district is determined to be eligible to receive.

History: L. 1990, ch. 258, § 4; July 1.



72-3607 Parent education program fund; establishment.

72-3607. Parent education program fund; establishment. There is hereby established in every school district which has developed and is operating a parent education program for which grants are awarded under this act a fund which shall be called the parent education program fund, which fund shall consist of all moneys deposited therein or transferred thereto according to law. Notwithstanding any other provision of law, all moneys received by the school district from whatever source for a parent education program operated under this act shall be credited to the fund established by this section. Amounts deposited in the parent education program fund may be used for the payment of expenses directly attributable to the program or may be transferred to the general fund of the school district as approved by the board of education.

History: L. 1990, ch. 258, § 5; L. 2011, ch. 107, § 4; L. 2012, ch. 155, § 5; L. 2013, ch. 121, § 4; L. 2015, ch. 4, § 33; July 1.



72-3608 Technical advice and assistance.

72-3608. Technical advice and assistance. The state board in cooperation with the Kansas department for children and families, the state department of health and environment, and other appropriate associations and organizations, may provide any board, upon its request therefor, with technical advice and assistance regarding the development and operation of a parent education program or an application for a grant of state moneys, and may make studies and gather and disseminate information regarding materials, resources, procedures and personnel which are or may become available to assist school districts in the development and operation of parent education programs.

History: L. 1990, ch. 258, § 6; L. 2014, ch. 115, § 287; July 1.






Article 37 TECHNOLOGY EDUCATION AND VIRTUAL SCHOOLS

72-3710 Same; joint and cooperative provision authorized; sharing of information required, when.

72-3710. Same; joint and cooperative provision authorized; sharing of information required, when. The boards of education of any two or more school districts are hereby authorized to enter into a school district interlocal agreement in accordance with the provisions of K.S.A. 72-8230, and amendments thereto, for the purpose of jointly and cooperatively providing technology education programs in such school districts.  Any school district having a technology education program in operation or having a plan to develop, implement or enhance such program shall, upon request, share information on the research, development and operation of such programs with other school districts.

History: L. 1991, ch. 226, § 9; May 9.



72-3711 Virtual school act; citation.

72-3711. Virtual school act; citation. K.S.A. 2015 Supp. 72-3711 through 72-3715, and amendments thereto, shall be known and may be cited as the virtual school act.

History: L. 2008, ch. 147, § 1; L. 2015, ch. 4, § 34; July 1.



72-3712 Same; definitions.

72-3712. Same; definitions. As used in the virtual school act:

(a) "Virtual school" means any school or educational program that: (1) Is offered for credit; (2) uses distance-learning technologies which predominately use internet-based methods to deliver instruction; (3) involves instruction that occurs asynchronously with the teacher and pupil in separate locations; (4) requires the pupil to make academic progress toward the next grade level and matriculation from kindergarten through high school graduation; (5) requires the pupil to demonstrate competence in subject matter for each class or subject in which the pupil is enrolled as part of the virtual school; and (6) requires age-appropriate pupils to complete state assessment tests.

(b) "School district" means any school district which offers a virtual school.

(c) Except as provided by the virtual school act, words and phrases shall have the meanings ascribed thereto in K.S.A. 2015 Supp. 72-6464, and amendments thereto.

History: L. 2008, ch. 147, § 2; L. 2015, ch. 4, § 35; July 1.



72-3713 Same; supervision by state board; rules and regulations.

72-3713. Same; supervision by state board; rules and regulations. Virtual schools shall be under the general supervision of the state board. The state board may adopt any rules and regulations relating to virtual schools which the state board deems necessary to administer and enforce the virtual school act.

History: L. 2008, ch. 147, § 3; July 1.



72-3714 Same; teacher training programs.

72-3714. Same; teacher training programs. In order to provide for the proper delivery of instruction through distance-learning technologies, school districts shall provide adequate training to teachers who teach in virtual schools. Each year, school districts shall submit a report relating to training programs provided by the district to teachers who teach in virtual schools. Such reports shall be submitted in the manner and form required by the state board.

History: L. 2008, ch. 147, § 4; July 1.



72-3715 Same; determining full-time equivalent enrollment; state aid; virtual school fund.

72-3715. Same; determining full-time equivalent enrollment; state aid; virtual school fund. (a) In order to be included in the full-time equivalent enrollment of a virtual school, a pupil shall be in attendance at the virtual school on: (1) A single school day on or before September 19 of each school year; and (2) on a single school day on or after September 20, but before October 4 of each school year.

(b) A school district which offers a virtual school shall determine the full-time equivalent enrollment of each pupil enrolled in the virtual school on September 20 of each school year as follows:

(1) Determine the number of hours the pupil was in attendance on a single school day on or before September 19 of each school year;

(2) determine the number of hours the pupil was in attendance on a single school day on or after September 20, but before October 4 of each school year;

(3) add the numbers obtained under paragraphs (1) and (2);

(4) divide the sum obtained under paragraph (3) by 12. The quotient is the full-time equivalent enrollment of the pupil.

(c) The school days on which a district determines the full-time equivalent enrollment of a pupil under subsections (b)(1) and (2) shall be the school days on which the pupil has the highest number of hours of attendance at the virtual school. No more than six hours of attendance may be counted in a single school day. Attendance may be shown by a pupil's on-line activity or entries in the pupil's virtual school journal or log of activities.

(d) Subject to the availability of appropriations and within the limits of any such appropriations, each school year a school district which offers a virtual school shall receive virtual school state aid.

The state board of education shall determine the amount of virtual school state aid a school district is to receive as follows:

(1) For school year 2015-2016:

(A) Determine the number of pupils enrolled in virtual school on a full-time basis, excluding those pupils who are over 18 years of age, and multiply the total number of such pupils by $5,000;

(B) determine the full-time equivalent enrollment of pupils enrolled in virtual school on a part-time basis, excluding those pupils who are over 18 years of age, and multiply the total full-time equivalent enrollment of such pupils by $4,045;

(C) for pupils enrolled in a virtual school who are over 18 years of age, determine the number of one-hour credit courses such pupils have passed and multiply the total number of such courses by $933; and

(D) add the amounts calculated under subsections (d)(1)(A) through (d)(1)(C). The resulting sum is the amount of virtual school state aid the school district shall receive.

(2) For school year 2016-2017:

(A) Determine the number of pupils enrolled in virtual school on a full-time basis, excluding those pupils who are over 18 years of age, and multiply the total number of such pupils by $5,600;

(B) determine the full-time equivalent enrollment of pupils enrolled in virtual school on a part-time basis, excluding those pupils who are over 18 years of age, and multiply the total full-time equivalent enrollment of such pupils by $1,700;

(C) for pupils enrolled in a virtual school who are over 18 years of age, determine the number of one-hour credit courses such pupils have passed and multiply the total number of such courses by $933; and

(D) add the amounts calculated under subsections (d)(2)(A) through (d)(2)(C). The resulting sum is the amount of virtual school state aid the school district shall receive.

(3) For purposes of this subsection:

(A) "Full-time" means attendance in a virtual school for no less than six hours as determined pursuant to subsection (b).

(B) "Part-time" means attendance in a virtual school for less than six hours as determined pursuant to subsection (b).

(e) There is hereby established in every school district a fund which shall be called the virtual school fund, which fund shall consist of all moneys deposited therein or transferred thereto according to law. The expenses of a school district directly attributable to virtual schools offered by a school district may be paid from the virtual school fund. The cost of an advance placement course provided to a pupil by a virtual school shall be paid by the virtual school. Amounts deposited in the virtual school fund may be transferred to the general fund of the school district as approved by the board of education.

Any balance remaining in the virtual school fund at the end of the budget year shall be carried forward into the virtual school fund for succeeding budget years. Such fund shall not be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto.

In preparing the budget of such school district, the amounts credited to and the amount on hand in the virtual school fund, and the amount expended therefrom shall be included in the annual budget for the information of the residents of the school district. Interest earned on the investment of moneys in any such fund shall be credited to that fund.

(f) For the purposes of this section, a pupil enrolled in a virtual school who is not a resident of the state of Kansas shall not be counted in the full-time equivalent enrollment of the virtual school. The virtual school shall record the permanent address of any pupil enrolled in such virtual school.

History: L. 2008, ch. 147, § 5; L. 2011, ch. 107, § 5; L. 2012, ch. 155, § 6; L. 2013, ch. 121, § 5; L. 2015, ch. 4, § 36; L. 2015, ch. 92, § 6; July 1.






Article 41 SCHOOL TEXTBOOKS

72-4107 Free textbooks authorized to be provided by school districts; revolving fund for textbooks authorized.

72-4107. Free textbooks authorized to be provided by school districts; revolving fund for textbooks authorized. The board of education of any school district may provide a revolving fund for the purpose of enabling the purchase, for the use of the students in the schools of the district, the necessary school textbooks. The treasurer of each board of education is hereby authorized and directed to pay out of said funds all orders lawfully drawn for the purchase of such textbooks.

Each clerk of a board of education shall replace the moneys paid out of the revolving fund with cash received by him, if any, for the books sold to the patrons of said school. Each school district may provide the pupils in said district with textbooks free of cost.

History: L. 1913, ch. 288, § 8; L. 1915, ch. 297, § 2; L. 1917, ch. 292, § 1; R.S. 1923, 72-4107; L. 1969, ch. 310, § 14; July 1.



72-4107a Free textbooks required, when.

72-4107a. Free textbooks required, when. Whenever the parents or guardian of any child attending any of the public schools are unable to purchase textbooks or provide rental fees for said child, the board of education of the district in which said child resides shall, if written application is made and said board finds the application meritorious, furnish said child with the regular adopted textbooks free of cost.

History: L. 1933, ch. 265, § 1; L. 1939, ch. 258, § 1; L. 1955, ch. 308, § 5; L. 1969, ch. 310, § 15; July 1.



72-4141 Textbook rental plan; fees.

72-4141. Textbook rental plan; fees. The board of education of any school district may establish a school textbook rental plan for such grades as are maintained by the district whereby such board shall purchase school textbooks to be used by the pupils upon the payment by such pupils of a rental fee. Moneys received by the board of education under this section shall be deposited in the textbook and student materials revolving fund of the school district.

History: L. 1955, ch. 337, § 1; L. 1969, ch. 310, § 16; L. 2003, ch. 116, § 6; July 1.



72-4142 Same; no-fund warrants or tax levies to purchase textbooks.

72-4142. Same; no-fund warrants or tax levies to purchase textbooks. To provide revenue for the initial purchase of textbooks for use in the textbook rental plan, the board of education of any school district is authorized to issue no-fund warrants in an amount necessary to make such purchase. Such no-fund warrants shall be issued in the manner and form, bear interest and be redeemed as prescribed by K.S.A. 79-2940, and amendments thereto, except that they may be issued without the approval of the state board of tax appeals.

Whenever no-fund warrants are issued under the authority of this act, the board of education shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon, except that in lieu of making only one tax levy, such board, if it deems it advisable, may make a tax levy each year for not to exceed three years in approximately equal installments for the purpose of paying such warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and none of the tax limitations provided by law shall apply to such levy.

History: L. 1955, ch. 337, § 2; L. 1969, ch. 310, § 17; L. 2008, ch. 109, § 60; L. 2014, ch. 141, § 54; July 1.



72-4143 Same; issuance of bonds in lieu of warrants; limitations.

72-4143. Same; issuance of bonds in lieu of warrants; limitations. The board proceeding under the authority of this act may issue bonds to provide revenue for the initial purchase of textbooks as contemplated in this act in lieu of the no-fund warrants authorized in the preceding section. Such bonds shall be issued, registered, sold, delivered and retired as provided in the general bond law except that no bond election shall be required and such bonds shall not be subject to or be within any bonded debt limitation and shall not be considered in applying any other laws limiting bonded indebtedness.

History: L. 1955, ch. 337, § 3; June 30.



72-4145 Same; revolving fund; uses; report.

72-4145. Same; revolving fund; uses; report. The board may establish a revolving fund for the purpose of purchasing textbooks from time to time for rental purposes and repairing books previously purchased, and all money collected by the board in the operation of the plan from rental of books, payments for books lost or destroyed, and all fines, shall be placed therein. Such revolving fund shall not be subject to the annual budget, but a report of the condition thereof shall be made annually at the time the budget is published.

History: L. 1955, ch. 337, § 5; June 30.



72-4146 Same; textbooks property of board; responsibility for.

72-4146. Same; textbooks property of board; responsibility for. All books purchased by the board under the textbook rental plan shall remain the property of the board purchasing them and shall be rented to the pupils in the school only while such pupils are pursuing a course of study therein; the board shall hold such pupils responsible for any damages to, loss of, or failure to return such books at the time and to the person that may be designated by the board.

History: L. 1955, ch. 337, § 6; June 30.



72-4147 Same; rules and regulations by board.

72-4147. Same; rules and regulations by board. The board adopting the textbook rental plan is authorized to make rules and regulations for carrying out and administering the plan.

History: L. 1955, ch. 337, § 7; June 30.



72-4159 Textbook purchase by nonpublic school pupils; definitions.

72-4159. Textbook purchase by nonpublic school pupils; definitions. As used in this act:

(a) "Accredited nonpublic schools in the district" means any accredited nonpublic school or schools that are located within a school district.

(b) "Textbooks" means regular adopted textbooks purchased by a school district for the use of pupils enrolled in the district.

(c) "Accredited" means accredited by the state board of education.

History: L. 1994, ch. 216, § 1; July 1.



72-4160 Same; development and adoption of policy; disposition of moneys received for purchases.

72-4160. Same; development and adoption of policy; disposition of moneys received for purchases. (a) The board of education of any school district, pursuant to a policy developed and adopted by the board, may provide for the purchase of textbooks from the school district by pupils of accredited nonpublic schools in the district upon payment by such pupils of the amount of the cost of the textbooks to the district.

(b) Moneys received by a board of education under this section for the purchase of textbooks by pupils of accredited nonpublic schools in the district shall be deposited in the revolving fund established by the board for the purpose of purchasing textbooks under the provisions of article 41 of chapter 72 of Kansas Statutes Annotated, and the board may expend moneys from such revolving fund for the purpose of purchasing the textbooks.

History: L. 1994, ch. 216, § 2; July 1.






Article 43 VOCATIONAL REHABILITATION AND KANSAS TECHNICAL INSTITUTE

72-4308 Vocational rehabilitation of disabled persons; function of division of vocational rehabilitation.

72-4308. Vocational rehabilitation of disabled persons; function of division of vocational rehabilitation. The function of the division of vocational rehabilitation shall include the vocational rehabilitation and placement in remunerative employment of persons whose capacity to earn a living is or is likely to be destroyed or impaired.

History: L. 1937, ch. 305, § 1; L. 1947, ch. 371, § 1; L. 1951, ch. 405, § 1; L. 1961, ch. 336, § 1; L. 1968, ch. 378, § 1; L. 1973, ch. 369, § 34; July 1.



72-4309 Same; definitions.

72-4309. Same; definitions. For the purpose of this act the term "disabled persons" shall mean any person of employable age who by reason of any disability, physical or mental, whether congenital or acquired by accident, injury or disease, is or may be expected to be totally or partially incapacitated from engaging in a remunerative occupation; the term "vocational rehabilitation" shall mean the rendering of such disabled person fit to engage in a remunerative occupation or become capable of independent living by providing such services as are necessary to rehabilitate such person.

History: L. 1937, ch. 305, § 2; L. 1951, ch. 405, § 2; L. 1961, ch. 336, § 2; June 30.



72-4310 Same; eligibility for rehabilitation.

72-4310. Same; eligibility for rehabilitation. To be eligible for rehabilitation a person must be vocationally handicapped and susceptible to rehabilitation.

History: L. 1937, ch. 305, § 3; L. 1961, ch. 336, § 3; L. 1968, ch. 251, § 1; March 26.



72-4311 Same; secretary for children and families; powers and duties; rules and regulations.

72-4311. Same; secretary for children and families; powers and duties; rules and regulations. The secretary for children and families may disburse all funds allotted to the state by the federal government under any act of congress, and such other funds as may be made available from public and private sources for the vocational rehabilitation of persons disabled in industry or otherwise. The secretary may make studies, investigations, demonstrations, and reports, and provide training and instruction, including tuition and maintenance necessary in preparing staff in matters relating to vocational rehabilitation, and establish and operate rehabilitation facilities and workshops necessary to vocationally rehabilitate and place in remunerative occupations persons eligible for the benefits of this act. The secretary may adopt rules and regulations for the administration of this act including regulations providing the procedure for fair hearings for applicants or recipients and for the protection of confidential records and other information.

History: L. 1937, ch. 305, § 4; L. 1951, ch. 405, § 3; L. 1961, ch. 336, § 4; L. 1968, ch. 378, § 2; L. 1973, ch. 369, § 35; L. 2014, ch. 115, § 288; July 1.



72-4312 Same; plan for cooperation.

72-4312. Same; plan for cooperation. The state board of social welfare and the state labor commissioner or his successor are hereby empowered and directed to formulate a plan of cooperation to assist in carrying out the purposes of this act.

History: L. 1937, ch. 305, § 5; L. 1951, ch. 405, § 4; L. 1968, ch. 378, § 3; July 1.



72-4313 Same; cooperative agreements.

72-4313. Same; cooperative agreements. The state board of social welfare is hereby empowered to enter into cooperative agreements to further the purposes of this act with other departments, agencies and institutions, both public and private, in providing for the vocational rehabilitation of handicapped individuals, in studying the problems involved therein, and in establishing, developing, and providing in conformity with the purposes of this act, such programs, facilities and services as may be necessary or desirable.

History: L. 1937, ch. 305, § 6; L. 1951, ch. 405, § 5; L. 1961, ch. 336, § 5; L. 1968, ch. 378, § 4; July 1.



72-4314 Same; acceptance of benefits under acts of congress; cooperation and agreements with United States department of health, education and welfare.

72-4314. Same; acceptance of benefits under acts of congress; cooperation and agreements with United States department of health, education and welfare. The state of Kansas does hereby accept and adopt (1) the provisions and benefits of the act of congress entitled: "The federal vocational rehabilitation act (29 U.S.C. ch. 4) approved August 3, 1954, (P.L. 565, 83d congress,) as amended"; and (2) the provisions and benefits of other acts which may be passed by the congress providing for the rehabilitation of disabled or handicapped persons. The state board of social welfare is hereby empowered to cooperate with the secretary of the United States department of health, education, and welfare in carrying out the provisions of the acts herein accepted by the state of Kansas; to enter into agreements with the secretary of the United States department of health, education, and welfare relating to matters of making determinations of disability under provisions of the federal social security act and perform such other functions and services for the federal government relating to handicapped individuals, as will contribute to their vocational rehabilitation.

History: L. 1937, ch. 305, § 7; L. 1951, ch. 405, § 6; L. 1961, ch. 336, § 6; L. 1968, ch. 378, § 5; July 1.



72-4314a Same; rules and regulations.

72-4314a. Same; rules and regulations. The secretary for children and families may adopt rules and regulations in the field of vocational rehabilitation.

History: L. 1968, ch. 378, § 9; L. 1973, ch. 369, § 36; L. 2014, ch. 115, § 289; July 1.



72-4314b Transfer of certain lands from board of social welfare to occupational center of central Kansas, inc.

72-4314b. Transfer of certain lands from board of social welfare to occupational center of central Kansas, inc. The state board of social welfare is hereby authorized to either convey directly to the occupational center of central Kansas, inc., or to secure the direct conveyance from the United States of America to the occupational center of central Kansas, inc., part of the property acquired by quitclaim deed dated October 10, 1966, and recorded in the office of the register of deeds, Saline county, Kansas, book 268, page 118, between the United States of America and the state of Kansas, grantee, described as follows: The east 668.5 feet of block 8 of Schilling subdivision to the city of Salina, Saline county, Kansas, more particularly described as follows: Beginning at a point 255.29 feet west and 48.11 feet north of the southeast corner of section 34, township 14 south, range 3 west of the 6th principal meridian in Saline county, Kansas; thence north on a line parallel to the centerline of Centennial road, a distance of 642 feet; thence west, on a line perpendicular to the centerline of Centennial road, a distance of 668.5 feet; thence south, on a line parallel to the centerline of Centennial road, a distance of 642 feet; thence east, on a line parallel to the north line of said tract, a distance of 668.5 feet to the point of beginning; the same containing approximately 9.852 acres of land and the buildings and improvements thereon. Said board is hereby authorized to secure approval from the proper agency of the federal government for such conveyance, or to execute and sign whatever documents are needed to effect the transfer of said property, including any documents required by the federal government or any agency thereof, and any documents required by the laws of this state to effect the transfer of title of the above described land from the state of Kansas to the occupational center of central Kansas, inc. Before signing any of said documents, the state board of social welfare shall take all necessary precautions to insure that the conveyance of the above described land will in no way affect the existing title to the remainder of the property acquired from the United States of America by the quitclaim deed dated October 10, 1966, and before the state board of social welfare shall sign any of said documents, the occupational center of central Kansas, inc., shall amend its articles of incorporation to provide that the land described herein shall be deeded to the state of Kansas in the event that said corporation should dissolve or discontinue the activities for which it was originally incorporated. A copy of said articles of incorporation showing said amendment shall be recorded in the office of the register of deeds, along with all documents of transfer ordinarily so recorded.

History: L. 1969, ch. 404, § 1; April 26.



72-4314c Same; release of obligation to convey property to state; sale, lease or other disposition.

72-4314c. Same; release of obligation to convey property to state; sale, lease or other disposition. Notwithstanding any provision to the contrary in K.S.A. 72-4314b, and amendments thereto, the occupational center of central Kansas, inc., is hereby released from any obligation to deed or convey to the state of Kansas any part of the property acquired by quitclaim deed dated October 4, 1969, and recorded in the office of the register of deeds, Saline county, Kansas, Deed Book 284, pages 346-348, between the state of Kansas, grantor, and the occupational center of central Kansas, inc., grantee, described as follows: The east 668.5 feet of block 8 of Schilling Subdivision to the City of Salina, Saline County, Kansas, more particularly described as follows: Beginning at a point 255.29 feet west and 48.11 feet north of the southeast corner of section 34, township 14 south, range 3 west of the 6th principal meridian in Saline County, Kansas; thence north on a line parallel to the centerline of Centennial Road, a distance of 642 feet; thence west, on a line perpendicular to the centerline of Centennial Road, a distance of 668.5 feet; thence south, on a line parallel to the centerline of Centennial Road, a distance of 642 feet; thence east, on a line parallel to the north line of said tract, a distance of 668.5 feet to the point of beginning; the same containing approximately 9.852 acres of land and the buildings and improvements thereon.

The occupational center of central Kansas, inc., is hereby authorized to amend its articles of incorporation to remove any provision that the property described in this section shall be deeded to the state of Kansas in the event that such corporation  should dissolve or discontinue the activities for which it was originally incorporated. A copy of the articles of incorporation of the occupational center of central Kansas, inc., showing such amendment may be recorded in the office of the register of deeds of Saline county, Kansas. The occupational center of central Kansas, inc., is further hereby authorized to resell, lease, mortgage or otherwise dispose of such property, and any improvements thereon, or any part thereof at such time and in such manner as the occupational center of central Kansas, inc., may determine.

History: L. 1998, ch. 127, § 8; Apr. 30.



72-4315 Custody and disbursement of vocational rehabilitation federal funds and other moneys.

72-4315. Custody and disbursement of vocational rehabilitation federal funds and other moneys. The state treasurer is hereby designated custodian of all money received by the state from appropriations made by the congress of the United States for the vocational rehabilitation of persons disabled in industry or otherwise, and of all money received by the state board of social welfare from public or private sources for the purposes of this act, and is authorized to receive and provide for the proper custody of the same and to make disbursements therefrom upon warrants drawn by the director of accounts and reports.

History: L. 1937, ch. 305, § 8; L. 1961, ch. 336, § 7; L. 1968, ch. 378, § 6; July 1.



72-4316 Approval of vouchers.

72-4316. Approval of vouchers. The director of accounts and reports shall draw warrants on the state treasurer for the purpose mentioned in this act, upon vouchers approved by the secretary for children and families or a person or persons designated by the secretary.

History: L. 1937, ch. 305, § 9; L. 1961, ch. 336, § 8; L. 1968, ch. 378, § 7; L. 1973, ch. 369, § 37; L. 2014, ch. 115, § 290; July 1.






Article 44 CAREER TECHNICAL EDUCATION

72-4408 Acceptance of federal act; state board to prepare state plan and supervise administration.

72-4408. Acceptance of federal act; state board to prepare state plan and supervise administration. (a) The state of Kansas hereby accepts the provisions and benefits of the Carl D. Perkins career and technical education act of 2006, and acts amendatory thereof and supplemental thereto. The state board of regents shall be and hereby is designated as the sole agency for supervision of the administration of the state plan for career and technical education. The state board is authorized to prepare, from time to time amend, and administer the state plan for career and technical education as provided in the above cited federal act.

(b) The state plan for career and technical education, prepared and adopted pursuant to the provisions of this section, shall continue to be effective and shall be deemed to be the duly adopted state plan for career and technical education in Kansas, until revised, amended, revoked or nullified pursuant to law.

History: L. 1969, ch. 319, § 1; L. 1977, ch. 245, § 1; L. 1986, ch. 267, § 1; L. 1991, ch. 222, § 1; L. 1999, ch. 40, § 1; L. 1999, ch. 147, § 100; L. 2000, ch. 86, § 2; L. 2001, ch. 95, § 1; L. 2009, ch. 24, § 2; July 1.

Revisor's Note:

In statutes contained in article 44 the phrase "career and technical education" generally is used when referring to federal law or federal requirements; the phrase "career technical education" generally is used when referring to state law and state requirements.



72-4411 Purpose of act.

72-4411. Purpose of act. It is the purpose and intention of this act to provide a means whereby the state in cooperation with school districts and postsecondary educational institutions can provide for career and technical education and for participation by this state in career and technical education programs authorized by federal career and technical education acts.

History: L. 1969, ch. 318, § 1; L. 1986, ch. 267, § 2; L. 2009, ch. 24, § 3; July 1.



72-4412 Definitions.

72-4412. Definitions. As used in this act:

(a) "Associate of applied science degree program" means a program that is offered and maintained by a technical college, composed of career technical and general education courses of instruction for which individuals may earn college credit, designed to prepare individuals for gainful employment in technical or technological occupations requiring other than a baccalaureate or advanced degree or to qualify individuals for transfer to another college or university and, after satisfactory completion of the requirements for graduation, results in the conferral of an associate of applied science degree. For the purpose of awarding college credit for completion of coursework leading to the conferral of an associate of applied science degree, the state board of regents shall determine the number of clock hours of instruction in general education courses or career technical education courses which shall be equivalent to a credit hour.

(b) "Board" means the board of education of any school district, the board of trustees of any community college, the board of regents of any municipal university, the governing body of any technical college, or the chief executive officer of any state educational institution.

(c) "Career technical education" means organized educational programs offering a sequence of courses which are directly related to the preparation of individuals in paid or unpaid employment in current or emerging occupations requiring other than a baccalaureate or advanced degree. Such programs shall include competency-based applied learning which contributes to an individual's academic knowledge, higher-order reasoning, and problem-solving skills, work attitudes, general employability skills, and the occupational-specific skills necessary for economic independence as a productive and contributing member of society. The term "career technical education" also includes technology education and career and technical education as referenced in the Carl D. Perkins career and technical education act of 2006.

(d) "Community college" means any community college organized and operating under the laws of this state.

(e) "Institute of technology" or "Washburn institute of technology" means the institute of technology at Washburn university.

(f) "Municipal university" means a municipal university established under the provisions of article 13a of chapter 13 of Kansas Statutes Annotated, and amendments thereto.

(g) "School district" means any school district organized under the laws of this state.

(h) "School year" means the 12-month period ending on June 30.

(i) "State board" means the state board of regents.

(j) "State educational institution" means the university of Kansas, Kansas state university of agriculture and applied science, Wichita state university, Emporia state university, Pittsburg state university and Fort Hays state university.

(k) "State plan" means a document or set of documents, together with attachments and supplements thereto, containing such provisions as are authorized by this act and required by the Carl D. Perkins career and technical education act of 2006, and acts amendatory thereof or supplemental thereto.

(l) "Technical college" means an educational institution that formerly was an area vocational school or an area vocational-technical school and that has been converted to, established as, and officially designated a technical college under authority of this act.

(m) "Technology education" means an applied discipline designed to promote technological literacy which provides knowledge and understanding of the impacts of technology including its organizations, techniques, tools and skills to solve practical problems and extend human capabilities in technological areas.

History: L. 1969, ch. 318, § 2; L. 1977, ch. 245, § 4; L. 1984, ch. 265, § 2; L. 1986, ch. 267, § 3; L. 1990, ch. 251, § 2; L. 1991, ch. 222, § 3; L. 1992, ch. 248, § 8; L. 1994, ch. 246, § 1; L. 1996, ch. 36, § 2; L. 1999, ch. 40, § 2; L. 1999, ch. 147, § 101; L. 2000, ch. 86, § 3; L. 2001, ch. 10, § 2; L. 2001, ch. 95, § 2; L. 2002, ch. 29, § 1; L. 2009, ch. 24, § 4; L. 2011, ch. 97, § 24; July 1.



72-4413 State plan for career and technical education.

72-4413. State plan for career and technical education. The state plan for career and technical education may include such matters as are required to be included in state plans by federal law and rules and regulations. The state plan shall not include any provision which is in conflict with the provisions of this act or any other law of this state. The state plan, in addition to other matters which it may contain, may include such additional items as are permitted to be included by this act. The state plan, or substantive changes, supplements or revisions of any part or all thereof, shall not be approved by the state board until a proposal therefor has been issued by the state board and such proposal has been distributed to each board and to other interested persons, and until reasonable public notice has been given, and all boards as well as other interested persons have been given a reasonable opportunity for public hearing. Rules and regulations adopted by the state board shall be adopted in accordance with law.

History: L. 1969, ch. 318, § 3; L. 1977, ch. 245, § 5; L. 1986, ch. 267, § 4; L. 1991, ch. 222, § 4; L. 1999, ch. 40, § 3; L. 2009, ch. 24, § 5; July 1.



72-4414 Contracts for research in career technical education.

72-4414. Contracts for research in career technical education. The state board may enter into contracts with any party or parties including any agency of the United States or any state or any subdivision of any state or with any person, partnership or corporation if the purpose of such contract is directly related to research in the matter of career technical education.

History: L. 1969, ch. 318, § 4; L. 2009, ch. 24, § 6; July 1.



72-4415 Allocation and distribution of state and federal funds.

72-4415. Allocation and distribution of state and federal funds. The state board shall be responsible for the allocation and distribution of the state and federal funds provided for pursuant to the Carl D. Perkins career and technical education act of 2006 in accordance with the state plan. Moneys allocated and distributed under the provisions of this section shall be expended only in accordance with and for the purposes specified in federal or state law or the state plan. Payments under this act may be made in installments and in advance or by way of reimbursement, with necessary adjustments on account of overpayments or underpayments. Federal funds for career and technical education shall be deposited in the state treasury.

History: L. 1969, ch. 318, § 5; L. 1978, ch. 278, § 8; L. 1986, ch. 267, § 5; L. 1987, ch. 271, § 1; L. 2009, ch. 24, § 7; L. 2011, ch. 97, § 25; July 1.



72-4416a Johnson county area vocational-technical school; presentation of plan for establishment authorized; required information; conditions.

72-4416a. Johnson county area vocational-technical school; presentation of plan for establishment authorized; required information; conditions. (a) The boards of the school districts and the community college to which this section applies may jointly present a plan to the state board of education for the establishment and operation of an area vocational-technical school.  The plan shall be prepared in such form as is prescribed by the state board.

(b) Information included in support of the plan shall include, but not be limited to the following:

(1) Concentration of population within a reasonable community service area;

(2) total enrollments in the school districts and community college to which this section applies, separately;

(3) number of persons graduating from high school within the area;

(4) probability of growth in enrollments within the area;

(5) identification of vocational education services needed within the area;

(6) local interest and attitudes toward the program;

(7) ability to contribute to the financial support of the program;

(8) consideration of the area in relation to other programs or requests for programs of vocational education to prevent, as nearly as is practicable, overlapping or duplication of educational services.

(c) Upon receipt and examination of the plan, the state board shall conduct hearings and make such investigations related to the plan as it deems appropriate.  If the plan submitted is approved, or approved after amendment, the state board shall issue an order authorizing the establishment of the area vocational-technical school and providing for its classification as a type II area vocational-technical school.  The order issued by the state board under authority of this section shall contain a rescission of any authorization granted by the state board prior to the effective date of this act for the establishment of an area vocational school by any of the boards of the school districts or the community college to which this section applies.

(d) The area vocational-technical school established under authority of this section shall be designated as Johnson county area vocational-technical school.  The provisions of all statutes of general application to area vocational-technical schools shall apply to the area vocational-technical school established under authority of this section.

(e) This section applies to: Unified school district No. 229, Johnson county; unified school district No. 230, Johnson county; unified school district No. 231, Johnson county; unified school district No. 232, Johnson county; unified school district No. 233, Johnson county; unified school district No. 512, Johnson county; and Johnson county community college.

(f) As used in this section, the term "board" means the boards of education of the unified school districts to which this section applies and the board of trustees of the community college to which this section applies.

History: L. 1984, ch. 265, § 1; April 12.



72-4417 Tuition and fees of students; liability; schedule.

72-4417. Tuition and fees of students; liability; schedule. (a) Students admitted to a career technical education course or program which is conducted by the school district in which the student is enrolled may be charged fees but shall not be charged tuition.

(b) Postsecondary students admitted to a career technical education course or program shall pay tuition and fees as provided by laws applicable thereto.

(c) (1)  Secondary students admitted to a career technical education course or program which is conducted by a community college, technical college or institute of technology may be charged fees, but shall not be charged tuition.

(2) Each school year, to the extent there are sufficient moneys appropriated to the career technical education secondary program, the state board of regents shall distribute state funds to community colleges, technical colleges and the Washburn institute of technology for the cost associated with secondary students enrolled in postsecondary career technical education programs as determined by the state board of regents.

(3) For purposes of this subsection:

(A) "Community college" means any community college established in accordance with chapter 71 of the Kansas Statutes Annotated, and amendments thereto.

(B) "Fees" means those charges assessed against a student by a community college, technical college or the institute of technology for student services, such as health clinics, athletic activities and technology services, or for books, supplies or other materials necessary for a particular course or program, the expense of which is not covered by tuition.

(C) "Institute of technology" means the institute of technology at Washburn university.

(D) "Secondary student" means a pupil who: (i) Has not attained a high school diploma or a general educational development (GED) credential; and (ii) is regularly enrolled in and attending a public or private secondary school.

(E) "Technical college" means a technical college designated pursuant to K.S.A. 72-4472, 72-4473, 72-4474, 72-4475, 72-4477 or 72-4477a, and amendments thereto.

(F) "Tuition" means those charges assessed against a student by a community college, technical college or the institute of technology on a per credit hour, per course or per term basis, and that are charged to cover the general expense of providing instructional services.

(d) Students admitted to a vocational education course or program which is not conducted by the school district in which the student is enrolled shall be charged tuition and fees determined in accordance with subsection (e), subject however to the following: (1) Tuition or fees, or tuition and fees may be paid for the student in accordance with any agreement made under K.S.A. 72-4421, and amendments thereto; or

(2) if tuition of a student is not paid under paragraph (1) of this subsection, the tuition of the student shall be paid by the school district in which the student is enrolled. No school district shall pay tuition for a student who is a postsecondary student, and no school district shall be required to pay tuition or fees of a student who is eligible to have tuition and fees for the course or training the student selects paid by any state or federal agency from moneys, funds or appropriations made available under any one or more state or federal programs. Any state agency administering any one or more such programs shall pay such tuition and fees upon proper application by a student therefor.

(e) All tuition and fees charged for career technical education by any board shall be in such amounts as are authorized by rules and regulations adopted by the state board which shall establish general guidelines for tuition and fee schedules in career technical education courses and programs, except that tuition of postsecondary students shall be fixed in accordance with K.S.A. 72-4433, and amendments thereto. The particular tuition and fee schedule of every career technical education program shall be subject to annual approval of the state board. A current complete schedule of tuition and fees for each career technical education course and program of each board as approved by the state board shall be maintained on file in the office of the state board, and shall be open for public inspection at any reasonable time.

History: L. 1969, ch. 318, § 7; L. 1972, ch. 255, § 1; L. 1974, ch. 298, § 5; L. 1985, ch. 241, § 1; L. 1992, ch. 248, § 9; L. 1999, ch. 147, § 103; L. 2012, ch. 159, § 8; July 1.



72-4417a Same; billing and payment, times.

72-4417a. Same; billing and payment, times.

Whenever tuition of a student is to be paid by the school district in which the student is enrolled as specified in provision (2) of subsection (d) of K.S.A. 72-4417, and amendments thereto, the amount of tuition shall be billed by the area vocational school or a community college which is consolidated with an area vocational school or area vocational-technical school under the provisions of K.S.A. 71-1701 through 71-1706, to the school district in which the student is enrolled approximately at the commencement of the fifth week of the term to which such tuition applies, and such tuition shall be paid by the school district receiving the billing at the next regular board meeting following receipt of the bill.

History: L. 1972, ch. 255, § 2; L. 1985, ch. 241, § 2; L. 1992, ch. 248, § 10; July 1.



72-4418 Enrollment and admission of students.

72-4418. Enrollment and admission of students. (a) Consonant with the provisions of subsection (b), the state board of regents shall adopt rules and regulations relating to enrollment procedures for students in career technical education courses or programs.

(b) Any person may apply to the board of education of the school district in which the person is enrolled for admittance to a career technical education course or program conducted in another school district. The application shall be approved by the board of education subject to the following conditions:

(1) The person is approved for admittance by the board administering the career technical education course or program.

(2) The course or program applied for is not offered in the career technical education department of the school district in which the student is enrolled, nor in a program which is available to residents of the school district in which the applicant is enrolled under the terms of an agreement made under K.S.A. 72-4421, and amendments thereto.

(3) The person applying is capable of benefiting from the instruction.

(c) Any eligible person may apply for admittance as a postsecondary student to a career technical education course or program of a school, as defined by subsection (k) of K.S.A. 72-4430, and amendments thereto, and shall be approved for admittance in accordance with rules adopted by the board of the school to which application is made.

(d) Any person may apply for admittance to a career technical education course or program of a community college and shall be approved for admittance in accordance with rules adopted by the community college to which application is made.

(e) Any person admitted to any career technical education course or program shall meet such requirements of minimum age as are provided by law for the specific occupation or training courses or programs in which the person is enrolled.

(f) Any person who duly makes application for admission to a career technical education course or program, and whose application is denied for any reason, may request a review of the denial by the state board of regents in accordance with the provisions of K.S.A. 77-527, and amendments thereto.

History: L. 1969, ch. 318, § 8; L. 1985, ch. 241, § 3; L. 1986, ch. 267, § 6; L. 1988, ch. 356, § 274; L. 1989, ch. 283, § 12; L. 1999, ch. 147, § 104; L. 2009, ch. 24, § 8; July 1.



72-4419 Career technical education fund; source of payment of tuition; transfers from general fund authorized, when.

72-4419.  Career technical education fund; source of payment of tuition; transfers from general fund authorized, when. The school district in which a student is enrolled shall pay the tuition of such student to attend any career technical education course or program when such attendance is approved as provided in K.S.A. 72-4418, and amendments thereto, from its vocational education fund, except that any board receiving funds under an agreement under K.S.A. 72-4421, and amendments thereto, shall pay such tuition when the student is enrolled in a school district which is a party to the agreement if the agreement so provides. In the case of a school district which is not a party to an agreement under K.S.A. 72-4421, and amendments thereto, should there be insufficient or no moneys in the career technical education fund to pay such tuition, the board of education shall transfer from the general fund to the career technical education fund such amount as will satisfy the insufficiency.

History: L. 1969, ch. 318, § 9; L. 1973, ch. 292, § 51; L. 1985, ch. 241, § 4; L. 2012, ch. 159, § 9; July 1.



72-4421 Agreements between boards authorized; conditions; terms; financing; approval; modifications; property ownership and disposition.

72-4421. Agreements between boards authorized; conditions; terms; financing; approval; modifications; property ownership and disposition. Any board may enter into a career technical  education agreement with any other board or boards, subject to the following:

(a) Such agreement shall be for a term of at least three years but not exceeding five years.

(b) Such agreement shall be subject to change or cancellation by the legislature at any time in accordance with article 6, section 5 of the constitution of Kansas.

(c) Such agreement shall be approved by the state board before the same has any force or effect.

(d) Such agreement may provide for payment between boards of moneys for career technical education tuition or fees, or for establishing, conducting, maintaining or administering an area vocational school or any career technical education course or program.

(e) Such agreement may provide that the tuition of students enrolled in any of the contracting districts, when such students attend a career technical education course or program not offered in one of the contracting districts, shall be paid by the board receiving funds under this agreement.

(f) Such agreement may provide that certain career technical education courses or programs will be offered only in certain districts.

(g) Such agreement may provide that certain career technical education courses or programs are to be contracted for under conditions specified in the agreement.

(h) Such agreement shall make appropriate provision for modification thereof in the event of cancellation, discontinuance or disapproval of any course or program by the state board, whether the same constitutes a loss of current designation as an area vocational school or not.

(i) Such agreement shall provide that the board owning or having jurisdiction over physical facilities used for career technical education shall retain the ownership of or jurisdiction over such physical facilities; however, such agreement may provide for the use of such physical facilities during the term of the agreement or a shorter period of time. Any agreement under this section may provide for a different method of ownership or disposition of real or personal property or interest therein, if such provision has received the prior approval of the state board and the attorney general.

History: L. 1969, ch. 318, § 11; L. 1985, ch. 241, § 5; L. 1999, ch. 147, § 105; L. 2009, ch. 24, § 9; July 1.



72-4422 Out-of-state students; admission; tuition and fees.

72-4422. Out-of-state students; admission; tuition and fees. (a) Any board may admit persons who reside outside of the state of Kansas as students to career technical education courses or programs.

(b) Persons from outside the state who are admitted to career technical education courses or programs by the board of a school district or by a board of control shall be admitted upon payment by or for such persons of tuition and fees which shall be equal in amount to a proportionate share of the total cost of operation and capital expenditures of the career technical education program, if such attendance and tuition has been planned for and approved by the state board and is not inconsistent with the state plan for career and technical education and rules and regulations of the state board. Such tuition shall be computed without diminution for state aid or local taxation or contribution, but shall be diminished in an amount appropriate to relieve any such student of cost or expense paid by or through federal aid, assistance or funds.

(c) Persons from outside the state who are admitted to career technical education courses or programs by any board other than the boards specified in subsection (b) shall be admitted upon payment of tuition and fees provided in tuition and fee schedules adopted by the board admitting such persons.

History: L. 1969, ch. 318, § 12; L. 1986, ch. 267, § 7; L. 2009, ch. 24, § 10; July 1.



72-4423 Gifts, grants, bequests for career technical education programs.

72-4423. Gifts, grants, bequests for career technical education programs. Any board may receive any donation, gift, grant or bequest made for any purpose related to the conduct of career technical education courses or programs approved by the state board. In accordance with any conditions imposed by the donor, such board may expend any nonfederal or nonstate donation, gift, grant or bequest without complying with the provisions of the budget law, and the same shall not reduce the authority granted to any school district or community college to levy and expend taxes and tax money for any purpose. The state board may receive any donation, gift, grant or bequest made in behalf of any specific area vocational school or area vocational-technical school, or for the state program of area vocational schools and area vocational-technical schools or for any career technical education course or program.

History: L. 1969, ch. 318, § 13; L. 1983, ch. 238, § 1; L. 2009, ch. 24, § 11; L. 2009, ch. 143, § 27; July 1.



72-4425 Reports, audits and inspections.

72-4425. Reports, audits and inspections. Every board shall make such periodic and special reports of statistical and financial information to the state board as it may request. Such reports shall be made upon forms provided by the state board. The state board and its officers and agents may inspect and audit any of the financial or other records of any board or board of control and may enter and inspect any physical facility used for any career technical education course or program.

History: L. 1969, ch. 318, § 15; L. 2009, ch. 24, § 12; July 1.



72-4426 Savings clause.

72-4426. Savings clause. The provisions of this act shall not invalidate any agreement made prior to the effective date of this act under authority of K.S.A. 1968 Supp. 72-4330 (which is repealed by this act), but any amendment or renewal of such an agreement shall be subject to the provisions of this act.

History: L. 1969, ch. 318, § 16; April 21.



72-4427 Workforce investment act, participation.

72-4427. Workforce investment act, participation. The secretary of commerce and the state board of regents are hereby authorized to participate in the federal workforce investment act (public law 105-220), and amendments thereto, by providing from funds made available under the federal act and appropriated by the legislature for vocational training in accordance with and to the extent required by the federal act.

History: L. 1969, ch. 318, § 17; L. 1977, ch. 245, § 6; L. 1985, ch. 292, § 17; L. 1999, ch. 147, § 106; L. 2004, ch. 179, § 93; L. 2009, ch. 24, § 13; July 1.



72-4440 Definitions.

72-4440. Definitions. As used in this act:

(a) "Board," "state board," "school year" and "technical college" have the meanings respectively ascribed thereto in K.S.A. 72-4412, and amendments thereto.

(b) "Career technical education capital outlay aid" means state financial aid distributed under this act by the state board to an eligible institution for the purpose of construction, reconstruction, repair, remodeling, additions to, furnishing and equipping of buildings, architectural expenses incidental thereto, the acquisition of buildings and building sites and the acquisition of equipment.

(c) "Eligible institution" or "institution" means any technical college, Coffeyville community college, Cowley county community college, Dodge City community college, Highland community college, Hutchinson community college, Johnson county community college, Kansas City, Kansas community college, Pratt community college, Seward county community college and the institute of technology at Washburn university.

History: L. 1977, ch. 235, § 1; L. 1980, ch. 218, § 1; L. 1986, ch. 267, § 11; L. 2011, ch. 97, § 26; July 1.



72-4441 Career technical education capital outlay fund; use of money.

72-4441.  Career technical education capital outlay fund; use of money. (a) There is hereby established in every eligible institution a fund which shall be called the "career technical education capital outlay fund," which fund shall consist of all moneys deposited therein or transferred thereto according to law. All moneys received by an eligible institution from distributions made under this act shall be credited to the career technical education capital outlay fund.

(b) Any moneys received, prior to or after the effective date of this act, by an eligible institution from donations, gifts, grants or bequests, subject to any terms or conditions to the contrary imposed by the donor thereof, may be transferred to or deposited in the career technical education capital outlay fund and may be expended by the institution for any purpose for which career technical education capital outlay aid may lawfully be expended.

History: L. 1977, ch. 235, § 2; L. 1983, ch. 238, § 2; L. 2011, ch. 97, § 27; July 1.



72-4442 Career technical education capital outlay aid; determination of amounts; payments and disposition; overpayments and underpayments.

72-4442. Career technical education capital outlay aid; determination of amounts; payments and disposition; overpayments and underpayments. The amount of career technical education capital outlay aid for each eligible institution shall be determined by the state board on the basis of need and the condition of existing facilities and equipment and payments thereof shall be distributed on payment dates to be determined by the state board. The state board shall certify to the director of accounts and reports the amount due as career technical education capital outlay aid to each eligible institution five days before each payment date. The director of accounts and reports shall draw warrants on the state treasurer payable to the treasurer of each institution eligible for payment of career technical education capital outlay aid, pursuant to vouchers approved by the state board or by a person or persons designated by the state board. Upon receipt of such warrant, the treasurer of each eligible institution shall deposit the amount of such warrant to the credit of the career technical education capital outlay fund established by this act.

In the event any eligible institution is paid more than it is entitled to receive under any distribution made under this act, the state board shall notify the institution of the amount of such overpayment, and such institution shall remit the same to the state board. The state board shall remit any moneys so received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund. If any such institution fails to remit, the state board shall deduct the excess amounts so paid from future payments becoming due to such institution. In the event any institution is paid less than the amount to which it is entitled under any distribution made under this act, the state board shall pay the additional amount due at any time within the academic year in which the underpayment was made or within 60 days after the end of such academic year.

History: L. 1977, ch. 235, § 3; L. 1992, ch. 280, § 43; L. 2001, ch. 5, § 286; L. 2011, ch. 97, § 28; July 1.



72-4443 Transfers from operating fund authorized; operating budget, certain prohibitions.

72-4443. Transfers from operating fund authorized; operating budget, certain prohibitions. (a) In addition to other transfers authorized by law, the board of any area vocational-technical school may transfer moneys from its operating fund to its vocational education capital outlay fund.  The amount of any such transfer shall not be considered as part of the operating budget of an area vocational-technical school.

(b) Amounts received by a school under authority of this act shall not be included in the operating budget of said school.

History: L. 1977, ch. 235, § 4; July 1.



72-4450 Definitions.

72-4450. Definitions. As used in this act:

(a) "Career technical education program" means a program of vocational or technical training or retraining which is operated at the postsecondary level and is designed to prepare persons for gainful employment.

(b) "Career technical education institution" means any technical college, community college, municipal university, or any state educational institution which operates one or more career technical education programs.

(c) "Community college," "institute of technology," "municipal university," "state educational institution," "technical college," and "state board" have the meanings respectively ascribed thereto in K.S.A. 72-4412, and amendments thereto.

(d) "Private postsecondary educational institution" and "out-of-state postsecondary educational institution" have the meanings ascribed thereto in K.S.A. 2015 Supp. 74-32,163, and amendments thereto.

(e) "Program" means the Kansas training information program established by this act.

History: L. 1987, ch. 281, § 1; L. 2006, ch. 66, § 2; L. 2009, ch. 24, § 17; L. 2011, ch. 97, § 29; July 1.



72-4451 Kansas training information program, establishment and administration; rules and regulations; reports; advisory committee; forms.

72-4451. Kansas training information program, establishment and administration; rules and regulations; reports; advisory committee; forms. There is hereby established the Kansas training information program. The state board shall adopt rules and regulations for administration of the program and shall:

(a) Publish and distribute a report of the employment placement rates and average salaries earned by persons completing career technical education programs in this state during the most recently ended fiscal year for which such information is available. The information required in such report shall be separately reported by program and by institution or school;

(b) establish an advisory committee consisting of representatives of career technical education institutions and participating private and out-of-state postsecondary educational institutions to assist in the administration of the program. Such representatives shall be comprised of persons who reside or work in Kansas; and

(c) prescribe all forms necessary for career technical education institutions and participating private and out-of-state postsecondary educational institutions to provide the information necessary to produce the report required by this section.

History: L. 1987, ch. 281, § 2; L. 1988, ch. 279, § 1; L. 1991, ch. 223, § 1; L. 2006, ch. 66, § 3; L. 2009, ch. 24, § 18; July 1.



72-4452 Transmittal of certain information required, when; availability of certain information to enrollees.

72-4452. Transmittal of certain information required, when; availability of certain information to enrollees. (a) Every career technical education institution and private or out-of-state postsecondary educational institution which desires to participate in the program, shall:

(1) On or before October 1 in each fiscal year, transmit to the state board (A) the social security number of each person who completed a career technical education program operated by the career technical education institution or private or out-of-state postsecondary educational institution during the prior fiscal year, and (B) such other information as the state board may require in order to conduct follow-up surveys and studies which will assist in the evaluation of career technical education programs; and

(2) prior to or at the time of enrollment at the career technical education institution or private or out-of-state postsecondary educational institution, make available to persons enrolling in a vocational education program the most current report published and distributed by the state board.

(b) Information transmitted to the state board pursuant to subsection (a)(1) shall be confidential and shall not be disclosed or made public in such a manner that any individual person can be identified thereby.

History: L. 1987, ch. 281, § 3; L. 1988, ch. 279, § 2; L. 2006, ch. 66, § 4; L. 2009, ch. 24, § 19; July 1.



72-4453 Agreements for transferability of courses and programs; approval; criteria.

72-4453. Agreements for transferability of courses and programs; approval; criteria. (a) The board of trustees of every community college and the governing board of every technical college and the institute of technology shall make and enter into agreements providing the transferability of substantially equivalent courses of study and programs which are offered at such educational institutions in order to facilitate the articulation of students to and among such educational institutions.

(b) The following conditions shall apply to the agreements required under subsection (a):

(1) The state board of regents shall be notified of the agreement at the time the agreement is executed; and

(2) the agreement shall be effective only after approval by the state board of regents.

(c) The state board of regents shall prescribe criteria or guidelines for the purpose of determining which courses of study and programs offered in the technical colleges and the institute of technology are: (1) Substantially equivalent to courses of study and programs offered in the community colleges; and (2) transferable to the community colleges.

History: L. 1991, ch. 212, § 1; L. 1999, ch. 147, § 109; L. 2011, ch. 97, § 30; July 1.



72-4454 Policy requiring articulation agreements; adoption by state board of regents.

72-4454. Policy requiring articulation agreements; adoption by state board of regents. The state board of regents shall adopt a policy requiring articulation agreements among community colleges, technical colleges, the institute of technology and state educational institutions providing for the transferability of substantially equivalent courses of study and programs which are offered at community colleges, technical colleges, the institute of technology and state educational institutions in order to facilitate articulation of students in technical programs to and among community colleges, technical colleges, the institute of technology and state educational institutions.

History: L. 1991, ch. 212, § 2; L. 1999, ch. 147, § 110; L. 2011, ch. 97, § 31; July 1.



72-4455 Statewide articulation agreement, development.

72-4455. Statewide articulation agreement, development. (a) The state board of regents shall initiate the development of a statewide articulation agreement on career technical education programs among the high schools, community colleges, technical colleges and the institute of technology.

(b) For the purposes of this section, the term "articulation agreement" means an agreement entered into to provide for the transferability of substantially equivalent courses of study or programs.

History: L. 2012, ch. 159, § 4; July 1.



72-4460 Definitions.

72-4460. Definitions. As used in this act:

(a) "Board of regents" means the state board of regents provided for in the constitution of this state.

(b) "Career technical workforce grant" means the award of a financial grant-in-aid by this state under this act to an eligible student.

(c) "Designated career technical education program" means a program operated at the postsecondary level by a designated educational institution that has been identified by the Kansas board of regents, working in conjunction with the Kansas department of commerce, as a high cost, high demand or critical industry field program.

(d) "Designated educational institution" means an educational institution that: (1) Has been identified by the Kansas board of regents, working in conjunction with the Kansas department of commerce, as delivering programs that are high cost, high demand or in a critical industry field; (2) is eligible to receive federal title IV funding; and (3) has its main campus or principal place of operation located in Kansas.

(e) "Eligible career technical education program" means a designated career technical education program operated at the postsecondary level by a designated educational institution.

(f) "Eligible student" means a person who: (1) Is a resident of Kansas; (2) has graduated from a high school accredited by the state board of education or has received general educational development credentials issued by the board of regents, or has graduated from a home school program or a nonaccredited private secondary school, as defined and authorized pursuant to K.S.A. 72-53,100 et seq.; and (3) is enrolled in or has been accepted for admission to an eligible career technical education program operated by a designated Kansas educational institution.

(g) "Program term" means ½ the duration of the period of time required for completion of a career technical education program when such period of time encompasses more than one school year.

(h) "Satisfactory performance" means retaining admission in and meeting the standards established by the Kansas educational institution being attended by the eligible student.

(i) "School year" means the period of time beginning on July 1 in each calendar year and ending on June 30 in the succeeding calendar year.

(j) "State board of education" means the state board of education provided for in the constitution of this state.

History: L. 1986, ch. 355, § 1; L. 1999, ch. 147, § 111; L. 2012, ch. 168, § 1; July 1.



72-4461 Awarding of career technical workforce grants; eligibility and qualifications.

72-4461. Awarding of career technical workforce grants; eligibility and qualifications. Within the limits of appropriations therefor and in accordance with the provisions of this act:

(a) The board of regents may: (1) Award a career technical workforce grant to persons enrolled in or accepted for admission to an eligible career technical education program at a designated educational institution; and (2) renew the award of career technical workforce grants to every person who is currently receiving a career technical workforce grant and who qualifies on the basis of satisfactory performance in a vocational education program at a designated educational institution for the renewal of the award of a vocational education scholarship; and

(b) in each school year, the board of regents may award career technical workforce grants to those applicants who exhibit financial need as determined on the basis of criteria under the federal methodology of need analysis, with preference given to those who exhibit the greatest financial need. An applicant who is found to be ineligible for a career technical workforce grant shall not be disqualified from subsequently applying in later school years.

History: L. 1986, ch. 355, § 2; L. 1998, ch. 165, § 9; L. 2012, ch. 168, § 2; July 1.



72-4462 Amount of grant; payment upon certification of full-time enrollment; limitations.

72-4462. Amount of grant; payment upon certification of full-time enrollment; limitations. (a) Subject to the other provisions of this section, a career technical workforce grant shall provide, upon certification by a designated educational institution that the eligible student is enrolled in an eligible career technical education program, for payment to the eligible student of an amount not to exceed:

(1) One thousand dollars when the period of time required for completion of the career technical education program in which the eligible student is enrolled is not more than one school year in duration; or

(2) one thousand dollars for each program term, not to exceed two program terms, when the duration of the period of time required for completion of the career technical education program in which the eligible student is enrolled encompasses more than one school year.

(b) In no event shall the amount awarded to an eligible student under a career technical workforce grant or the total of any amounts awarded thereunder exceed an amount equal to the amount of the total tuition and required fees for the career technical education program in which the eligible student is enrolled.

(c) Eligible students who are enrolled as part-time students in a career technical education program at a designated educational institution may qualify for a career technical workforce grant, but shall receive a proportionate amount of the grant based upon the number of credit hours they are enrolled in per academic period, when compared and computed as a fraction of the total number of credit hours required for full-time enrollment.

History: L. 1986, ch. 355, § 3; L. 2012, ch. 168, § 3; July 1.



72-4463 Administration of act; rules and regulations.

72-4463. Administration of act; rules and regulations. (a) The board of regents may adopt rules and regulations for administration of the provisions of this act and shall:

(1) Publicize procedures for application for career technical workforce grants;

(2) provide application forms;

(3) establish and prescribe the information and documentation that must be provided by each applicant in order to establish financial need;

(4) notify each person who qualifies for the award of a career technical workforce grant and each eligible student who remains eligible and qualified for the renewal of the award of a career technical workforce grant;

(5) approve and award or renew the award of career technical workforce grants;

(6) determine full-time or part-time enrollment in a career technical education program;

(7) provide for apportionment of career technical workforce grants if appropriations therefor are insufficient for payment in full to all eligible students;

(8) evaluate the career technical workforce grant program for each school year and make a report thereon to the governor and the legislature;

(9) request any designated educational institution to furnish any information relating to and necessary for administration of this act.

(b) Upon the effective date of this act, the director of accounts and reports is directed to transfer all moneys in the vocational education scholarship examination fees fund to the career technical workforce grant discontinued attendance fund established in K.S.A. 72-4464, and amendments thereto. Upon the effective date of this act, all liabilities of the vocational education scholarship examination fees fund existing prior to such effective date are hereby imposed on the career technical workforce grant discontinued attendance fund established in K.S.A. 72-4464, and amendments thereto. The vocational education scholarship examination fees fund is hereby abolished.

History: L. 1986, ch. 355, § 4; L. 2001, ch. 5, § 287; L. 2012, ch. 168, § 4; July 1.



72-4464 Payment of grants; times and method; disposition upon discontinued attendance of an eligible student; career technical workforce grant discontinued attendance fund.

72-4464. Payment of grants; times and method; disposition upon discontinued attendance of an eligible student; career technical workforce grant discontinued attendance fund. (a) Payments to an eligible student of a career technical workforce grant shall be made at times specified by the board of regents upon vouchers approved by its designated administrative officer and upon warrants of the director of accounts and reports. Payments of a career technical workforce grant may be made by the issuance of a single warrant to each designated educational institution at which an eligible student is enrolled for the total amount of career technical workforce grants for all eligible students enrolled at that institution. The director of accounts and reports shall cause such warrant to be delivered to the designated educational institution at which the eligible student is enrolled. Upon receipt of such warrant, the designated educational institution shall credit immediately the account of each eligible student enrolled at that institution by an amount specified by the board of regents for each such eligible student.

(b) If an eligible student discontinues attendance before the end of an eligible career technical education program or program term, after the designated educational institution has received payment under this section, the designated educational institution shall pay to the state: (1) The entire amount which the eligible student would otherwise qualify to have refunded not to exceed the amount of the payment made under the career technical workforce grant; or (2) if the eligible student has received payments under any federal program of student assistance, the state's pro rata share of the entire amount which the eligible student would otherwise qualify to have refunded, not to exceed the amount of the payment made under the career technical workforce grant.

(c) All amounts paid to the state by a designated educational institution under subsection (b) shall be deposited in the state treasury and credited to the career technical workforce grant discontinued attendance fund which is hereby established. All expenditures from the career technical workforce grant discontinued attendance fund shall be for career technical workforce grants. On the effective date of this act, the vocational education scholarship discontinued attendance fund is hereby redesignated as the career technical workforce grant discontinued attendance fund.

History: L. 1986, ch. 355, § 5; L. 2012, ch. 168, § 5; July 1.



72-4465 Responsibilities of applicants.

72-4465. Responsibilities of applicants. Each applicant for a career technical workforce grant, in accordance with rules and regulations of the board of regents, shall:

(a) Complete and file an application for the award or renewal of a career technical workforce grant.

(b) Report promptly to the board of regents any information requested relating to the administration of this act.

History: L. 1986, ch. 355, § 6; L. 2012, ch. 168, § 6; July 1.



72-4466 Definitions.

72-4466. Definitions. As used in this act:

(a) "Community college," "technical college" and "institute of technology" have the meanings respectively ascribed thereto in K.S.A. 72-4412, and amendments thereto.

(b) "Career technical education institution" means any community college, technical college or the institute of technology.

(c) "Board" means the state board of regents.

(d) "Program" means Kansas technology innovation and internship program.

History: L. 1991, ch. 216, § 1; L. 1999, ch. 147, § 112; L. 2009, ch. 24, § 20; L. 2011, ch. 97, § 32; July 1.



72-4467 Kansas technology innovation and internship program, establishment; administration; purposes; grants, award and conditions; rules and regulations.

72-4467. Kansas technology innovation and internship program, establishment; administration; purposes; grants, award and conditions; rules and regulations. (a) There is hereby established the Kansas technology innovation and internship program to be administered by the board. The purposes of the  program is to provide grants to career technical education institutions for:

(1) Start-up support for innovative technical courses or programs in emerging technologies, manufacturing or areas of skill shortages; or

(2) internships to enable faculty of the career technical education institutions to work in an industrial setting or to enable industrial employees to work in an educational setting at such career technical education institutions.

(b) Grants awarded under the provisions of this act shall be subject to the following conditions:

(1) Private business must provide financial or in-kind support, or any combination thereof, to the career technical educational institutions equaling 100% of the amount of the grant; and

(2) the technical course or program must be new to Kansas, or, if an equivalent course or program is already in existence in Kansas, the new course or program is not offered at a site within 100 miles of a site at which the existing, equivalent course or program is offered; and

(3) the technical course or program must relate to a business or industry located in the service area of the career technical educational institution.

(c) Subject to the provisions of appropriations acts and in accordance with the provisions of this act, the board may provide grants to career technical educational institutions for the purposes provided for in this act.

(d) The board shall adopt rules and regulations for the administration of the program, including the establishment of grant eligibility criteria.

History: L. 1991, ch. 216, § 2; L. 2009, ch. 24, § 21; July 1.



72-4469 Supervision by state board; rules and regulations.

72-4469. Supervision by state board; rules and regulations. Technical colleges shall be under the general supervision of the state board of regents. All rules and regulations of the state board of regents which relate to supervision of area vocational schools and area vocational-technical schools shall be construed to apply to technical colleges until revised, amended, repealed or nullified by the state board.

History: L. 1994, ch. 246, § 3; L. 1999, ch. 147, § 114; July 1.



72-4470a Governing body; powers and duties.

72-4470a. Governing body; powers and duties. (a) All technical college boards shall establish and maintain a plan for a governing board, which shall be separate and independent of any board of education of any school district, to operate, control and manage the technical college. The plan shall include, but not be limited to, provisions relating to:

(1) The composition of the independent governing board;

(2) the territory of the technical college. If the territory of the technical college includes more than one county, the plan shall designate a home county;

(3) the method of election or appointment and the terms of service of the members of the independent governing board;

(4) the date upon which the independent governing board shall assume management and control of the technical college;

(5) the manner, terms upon which and extent to which the facilities will be transferred to the independent governing board and the division of other assets and indebtedness and other liabilities; and

(6) the manner and terms upon which faculty, employees and students will be transferred to the independent governing board. Subject to the provisions of K.S.A. 2015 Supp. 72-4478, and amendments thereto, such provisions shall specify terms of employment and address other personnel matters.

(b) On the date determined in the approved plan, the independent governing board established under subsection (a) of this section shall operate subject to the rules, regulations and supervision of the state board of regents in the same manner as other technical colleges. Any amendments to the plan shall be submitted to the state board of regents for approval.

(c) In addition to such other powers expressly granted by law and subject to the provisions of subsection (b), the governing board shall have the power to:

(1) Determine the career technical and general education courses of instruction that will comprise the associate of applied science degree programs of the college;

(2) establish the requirements for satisfactory completion of the associate of applied science degree programs of the college;

(3) confer the associate of applied science degree upon students who successfully complete an associate of applied science degree program of the college and to award a certificate or diploma to students who successfully complete a career technical education program of the college;

(4) appoint teaching staff and fix and determine teacher qualifications, duties and compensation. No teacher appointed to teach courses comprising the associate of applied science degree programs of the college shall be required to meet licensure requirements greater than those required in the state educational institutions;

(5) have custody of, and be responsible for, the property of the college and be responsible for the operation, management and control of the college;

(6) select a chairperson and such other officers as it deems desirable, from its membership;

(7) sue and be sued;

(8) appoint and fix the compensation and term of office of a president or chief administrative officer of the college;

(9) fix and determine, within state adopted standards, all other employees' qualifications, duties, compensation and all other items and conditions of employment;

(10) enter into contracts;

(11) accept any gifts, grants or donations;

(12) acquire and dispose of real or personal property;

(13) enter into lease agreements as lessor of any property owned or controlled by the college;

(14) adopt any rules and regulations, not inconsistent with any law or any rules and regulations of the state board of regents, which are necessary for the administration and operation of the college or for the conduct of business of the governing board;

(15) contract with one or more agencies, either public or private, whether located within or outside the territory of the college or whether located within or outside the state of Kansas, for the conduct by any such agency of academic or career technical education for students of the college and to provide for the payment to any such agency for the contracted educational services from any funds or moneys of the college, including funds or moneys received from student tuition and fees;

(16) appoint as its resident agent for the purpose of service of process, either the president of the technical college or the chairperson of the governing board, or both;

(17) take any other action, not inconsistent with any law or any rules and regulations of the state board of regents, which is necessary or incidental to the establishment, operation and maintenance of the college;

(18) issue bonds for capital improvement projects, enter into bond covenants and take such ancillary action as the governing board approves, relating thereto, except that such bonds shall not be secured by a pledge of any property tax revenues of the technical college;

(19) enter into agreements with counties relating to funding for capital improvement projects at technical colleges;

(20) fix different rates per hour of tuition, fees and charges for the different postsecondary programs administered by such board; and

(21) to acquire by lease-purchase any property, whether real, personal, or mixed, or any interest therein, which is necessary or desirable for technical college purposes. The term of any lease-purchase agreement entered into under authority of this subsection may be for not to exceed 10 years. Such lease-purchase agreement may provide for annual or other payment of rent or rental fees and may obligate the technical college to payment of maintenance or other expenses. Any lease-purchase agreement entered into under authority of this subsection shall be subject to change or termination at any time by the legislature. Any assignment of rights in any lease-purchase made under this subsection shall contain a citation of this section and a recitation that the lease-purchase agreement and assignment thereof are subject to change or termination by the legislature.

History: L. 2003, ch. 134, § 2; L. 2004, ch. 185, § 49; L. 2005, ch. 69, § 17; L. 2009, ch. 24, § 22; L. 2011, ch. 97, § 33; L. 2012, ch. 159, § 10; July 1.



72-4470b Contracts; indemnification or hold harmless provisions, void.

72-4470b. Contracts; indemnification or hold harmless provisions, void. (a) It is the public policy of the state of Kansas that all contracts entered into by the governing body of a technical college, or any officers or employees thereof acting on behalf of the governing body, provide that the technical college and the governing body thereof shall be responsible solely for the technical college's or board's actions or failure to act under a contract.

(b) The governing body of a technical college and any officers or employees thereof acting on behalf of the governing body shall not have the authority to enter into a contract under which the technical college or the governing body agrees to, or is required to, indemnify or hold harmless against damages, injury or death resulting from the actions or failure to act on the part of any party to a contract other than the governing body or the technical college.

(c) The provisions of any contract entered into in violation of this section shall be contrary to the public policy of the state of Kansas and shall be void and unenforceable.

History: L. 2005, ch. 158, § 7; July 1.



72-4470c Contracts; governed by Kansas law.

72-4470c. Contracts; governed by Kansas law. (a) It is the public policy of the state of Kansas that all contracts entered into by the governing body of a technical college, or any officers or employees thereof acting on behalf of the governing body, shall be governed by and interpreted in accordance with the laws of the state of Kansas.

(b) The governing body of a technical college and any of its officers or employees acting on behalf of the governing body shall have no power to enter into a contract which provides that the contract shall be governed by or interpreted in accordance with the laws of a state other than the state of Kansas.

(c) The governing body of a technical college and any officers or employees thereof acting on behalf of the governing body shall have no power, pursuant to a contract, to submit to the jurisdiction of any court other than a court of the state of Kansas.

(d) The provisions of any contract entered into in violation of this section shall be contrary to the public policy of the state of Kansas and shall be void and unenforceable.

History: L. 2005, ch. 158, § 8; July 1.



72-4470d Contracts; mandatory provisions.

72-4470d. Contracts; mandatory provisions. (a) Except as provided by subsection (c), any contract entered into by the governing body of a technical college or any of its officers or employees acting on behalf of the governing body shall contain the mandatory contract provisions prescribed by the department of administration in form DA-146a, as amended.

(b) Except as provided by subsection (c), any contract entered into after the effective date of this act shall be deemed to have incorporated the mandatory contract provisions prescribed by the department of administration in form DA-146a, as amended, even if such provisions are not specifically contained in such contract.

(c) The governing body of a technical college may omit any of the mandatory contract provisions prescribed by the department of administration in form DA-146a, as amended, upon the affirmative recorded vote of a majority of the members of the governing body. The governing body shall not have the authority to waive or omit from the provisions of any contract the provisions of K.S.A. 2015 Supp. 72-4470b or 72-4470c, and amendments thereto.

History: L. 2005, ch. 158, § 9; July 1.



72-4471 Applicability of statutes; provision of career technical vocational education courses and programs; supremacy of act.

72-4471. Applicability of statutes; provision of career technical vocational education courses and programs; supremacy of act. (a) The provisions of all statutes of general application to area vocational schools and area vocational-technical schools shall apply to every technical college that formerly was an area vocational school or an area vocational-technical school. Whenever area vocational schools or area vocational-technical schools are defined, referred to or designated in a statute, such definition, referral or designation shall be deemed to apply to every technical college that formerly was an area vocational school or an area vocational-technical school.

(b) A technical college is authorized to provide career technical education courses or programs to pupils enrolled in a school district.

(c) To the extent that the provisions of this act conflict with any other provision of law, the provisions of this act shall control.

History: L. 1994, ch. 246, § 5; L. 2009, ch. 24, § 23; July 1.



72-4471a Change in designation or name of technical college.

72-4471a. Change in designation or name of technical college. (a) As used in this section, "technical college" means a technical college designated by K.S.A. 72-4472, 72-4473, 72-4474, 72-4475, 72-4477 or K.S.A. 2015 Supp. 72-4477a, and amendments thereto.

(b) The governing body of a technical college may change the designation of such technical college by adoption of a resolution. If the designation of a technical college is changed pursuant to this section, whenever the technical college is referred to or designated by or in any contract or other document, such reference or designation shall be deemed to apply to the designation as provided in the resolution. If the designation of a technical college is changed pursuant to this section, whenever any statute refers to a technical college by the designation in K.S.A. 72-4472, 72-4473, 72-4474, 72-4475, 72-4477 or K.S.A. 2015 Supp. 72-4477a, as such sections existed prior to July 1, 2009, such reference or designation shall be construed to mean the designation as provided in the resolution.

History: L. 2009, ch. 93, § 2; July 1.



72-4472 Wichita area technical college; official designation.

72-4472. Wichita area technical college; official designation. [(a)] The Wichita area vocational school, also known as the Wichita area vocational-technical school, is authorized to be converted to and established as a technical college and, upon such conversion and establishment as provided by law, shall be officially designated as the Wichita area technical college.

(b) Whenever the Wichita area vocational school, or the Wichita area vocational-technical school, is referred to or designated by or in any statute, contract or other document, such reference or designation shall be deemed to apply to the Wichita area technical college.

History: L. 1995, ch. 99, § 1; July 1.



72-4473 Flint Hills technical college; official designation.

72-4473. Flint Hills technical college; official designation. [(a)] The Flint Hills area vocational school, also known as the Flint Hills area vocational-technical school, is authorized to be converted to and established as a technical college and, upon such conversion and establishment as provided by law, shall be officially designated as the Flint Hills technical college.

(b) Whenever the Flint Hills area vocational school, or the Flint Hills area vocational-technical school, is referred to or designated by or in any statute, contract or other document, such reference or designation shall be deemed to apply to the Flint Hills technical college.

History: L. 1995, ch. 100, § 1; July 1.



72-4474 North Central Kansas technical college; official designation.

72-4474. North Central Kansas technical college; official designation. (a) The North Central Kansas area vocational-technical school is authorized to be converted to and established as a technical college and, upon such conversion and establishment as provided by law, shall be officially designated as the North Central Kansas technical college.

(b) Whenever the North Central Kansas area vocational-technical school is referred to or designated by or in any statute, contract or other document, such reference or designation shall be deemed to apply to the North Central Kansas technical college.

History: L. 1996, ch. 36, § 1; July 1.



72-4475 Manhattan area technical college; official designation.

72-4475. Manhattan area technical college; official designation. (a) The Manhattan area vocational school, known as the Manhattan area technical center, is authorized to be converted to and established as a technical college and, upon such conversion and establishment as provided by law, shall be officially designated as the Manhattan area technical college.

(b) Whenever the Manhattan area vocational school, or the Manhattan area technical center, is referred to or designated by or in any statute, contract or other document, such reference or designation shall be deemed to apply to the Manhattan area technical college.

History: L. 1996, ch. 37, § 1; July 1.



72-4476 Northeast Kansas technical college; official designation.

72-4476. Northeast Kansas technical college; official designation. (a) The Northeast Kansas area vocational school, also known as the Northeast Kansas area technical school, is authorized to be converted to and established as a technical college and, upon such conversion and establishment as provided by law, shall be officially designated as the Northeast Kansas technical college.

(b) Whenever the Northeast Kansas area vocational school, or the Northeast Kansas area technical school, is referred to or designated by or in any statute, contract or other document, such reference or designation shall be deemed to apply to the Northeast Kansas technical college.

History: L. 2000, ch. 63, § 1; Apr. 13.



72-4477 Northwest Kansas technical college; official designation.

72-4477. Northwest Kansas technical college; official designation. (a) The Northwest Kansas area vocational-technical school, also known as the Northwest Kansas technical school, is authorized to be converted to and established as a technical college and, upon such conversion and establishment as provided by law, shall be officially designated as the Northwest Kansas technical college.

(b) Whenever the Northwest Kansas area vocational-technical school, or the Northwest Kansas technical school, is referred to or designated by or in any statute, contract or other document, such reference or designation shall be deemed to apply to the Northwest Kansas technical college.

History: L. 2001, ch. 10, § 1; Mar. 22.



72-4477a Salina area technical college; official designation.

72-4477a. Salina area technical college; official designation. (a) The Salina area technical school is authorized to be converted to and established as a technical college and, upon such conversion and establishment as provided by law, shall be officially designated as the Salina area technical college.

(b) Whenever the Salina area technical school is referred to or designated by or in any statute, contract or other document, such reference or designation shall be deemed to apply to the Salina area technical college.

History: L. 2008, ch. 119, § 8; July 1.



72-4478 Faculty members and employees; protection of salary and benefits.

72-4478. Faculty members and employees; protection of salary and benefits. (a) Any faculty member or employee of a school district whose employment is transferred to a technical college pursuant to K.S.A. 2015 Supp. 72-4470a, and amendments thereto, shall retain all accrued sick leave, vacation leave and personal leave accrued at the time of such transfer.

(b) Any faculty member or employee of a school district whose employment is transferred to a technical college pursuant to K.S.A. 2015 Supp. 72-4470a, and amendments thereto, shall remain eligible for any early retirement incentive program or benefits as if no transfer had occurred.

(c) Any faculty member or employee of a school district whose employment is transferred to a technical college pursuant to K.S.A. 2015 Supp. 72-4470a, and amendments thereto, shall retain salary as if no transfer had occurred.

(d) Any faculty member or employee of a school district whose employment is transferred to a technical college pursuant to K.S.A. 2015 Supp. 72-4470a, and amendments thereto, shall retain earned due process protections and rights as if no transfer had occurred.

History: L. 2003, ch. 134, § 3; July 1.



72-4479 Technical schools; plans for accreditation or merger with postsecondary educational institution.

72-4479. Technical schools; plans for accreditation or merger with postsecondary educational institution. (a) On or before July 1, 2008, the governing bodies of the northeast Kansas technical college, Kansas City area technical school, Kaw area technical school, Salina area technical school and southwest Kansas technical school shall submit to the state board of regents a plan to merge or affiliate with a postsecondary educational institution or become an accredited technical college with an independent governing board.

(b) As used in this section:

(1) "Postsecondary educational institution" means a technical college, community college, municipal university or a state educational institution.

(2) "Technical college," "community college," "municipal university" and "state educational institution" have the meanings ascribed thereto by K.S.A. 74-3201b, and amendments thereto.

History: L. 2007, ch. 199, § 5; May 24.



72-4480 Technical colleges; quality performance grants, eligibility and amount.

72-4480. Technical colleges; quality performance grants, eligibility and amount. (a) In each fiscal year, commencing with the 2012 fiscal year, each technical college, as defined in K.S.A. 2015 Supp. 71-1802, and amendments thereto, is eligible for a grant from the state general fund, in an amount to be determined by the state board of regents, for non-tiered course credit hours, as defined in K.S.A. 2015 Supp. 71-1802, and amendments thereto, approved by the state board and delivered by the technical college. The method of distribution of such funds shall be established by the state board after dialogue with the technical college presidents.

(b) No amount of grant under this section shall be based upon any credit hour for which the technical college is receiving or is eligible to receive postsecondary tiered technical education state aid in accordance with K.S.A. 2015 Supp. 71-1803, and amendments thereto. Only the credit hours of students who are residents of the state of Kansas enrolled in courses for postsecondary credit shall be considered for funding.

(c) The state board of regents shall identify and approve core indicators of quality performance for technical colleges and shall establish and implement a data management system that includes a process and format for collecting, aggregating and reporting common and institution-specific information documenting effectiveness of the colleges in meeting the role and mission thereof.

(d) One-half of the distribution of the appropriation for grants under this section to technical colleges eligible for such grants shall be made on August 1, and the remaining one-half shall be made on January 1 of each fiscal year, or as soon thereafter as possible. The state board shall certify, on or before July 20 and December 20 of each fiscal year, to the director of accounts and reports the amount due on August 1 or January 1, as the case may be, to each technical college eligible for a grant, and the director of accounts and reports shall draw a warrant upon the state treasurer in favor of the technical college for such amount. Upon receipt of the warrant, the treasurer of the technical college shall credit the amount of the warrant to the general fund of the technical college.

History: L. 1999, ch. 147, § 77; L. 2011, ch. 97, § 34; July 1.



72-4481 Postsecondary technical education authority; membership qualifications; vacancies; meetings; compensation.

72-4481. Postsecondary technical education authority; membership qualifications; vacancies; meetings; compensation. (a) There is hereby established the postsecondary technical education authority. The authority shall be composed of 12 members appointed as follows:

(1) Four members shall be appointed by the state board of regents. Of the members appointed by the state board of regents: Two shall be members of the state board of regents, or the designee thereof; one shall be a representative of the community colleges which provides technical education, or the designee thereof; and one shall be a representative of the technical colleges in the state, or the designee thereof;

(2) three members shall be appointed by the governor. Of the members appointed by the governor: One shall represent Kansas business and industry; and two shall represent the general public;

(3) one member shall be appointed by the president of the senate and shall be a representative of business and industry;

(4) one member shall be appointed by the speaker of the house of representatives and shall be a representative of business and industry; and

(5) the commissioner of education, the secretary of commerce and the secretary of labor, or the designee thereof, who shall serve as ex officio members of the authority.

(b) When making appointments of the representatives of Kansas business and industry and the general public, consideration shall be given to persons who are recognized for their knowledge or expertise and are representative of current and emerging technical career clusters of the state. No more than two members of the authority shall be representative of any one specific technical career cluster. Of the members appointed to represent Kansas business and industry and the general public, there shall be appointed at least one member from each congressional district. Redistricting of congressional districts occurring subsequent to a member's appointment shall not disqualify any member of the authority from service. The state board of regents shall determine the technical career clusters of the state.

(c) No more than five voting members of the authority shall be members of the same political party.

(d) Any vacancy in the membership of the authority shall be filled by appointment in the same manner as provided for original appointment of the member.

(e) The members of the authority shall meet and organize annually by electing one member as chairperson, except that the governor shall designate the first chairperson of the authority from among the first members appointed.

(f) The authority may meet at any time and at any place within the state on the call of the chairperson. A quorum of the authority shall be five voting members. All actions of the authority shall be by motion adopted by a majority of those voting members present when there is a quorum.

(g) Members of the authority attending meetings of the authority, or attending a subcommittee meeting thereof authorized by the authority, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3212, and amendments thereto, for members of the legislature.

History: L. 2007, ch. 199, § 1; L. 2011, ch. 97, § 35; July 1.



72-4482 Same; powers and duties; credit hour funding distribution formula; vice-president of workforce development and executive director of authority.

72-4482. Same; powers and duties; credit hour funding distribution formula; vice-president of workforce development and executive director of authority. (a) The postsecondary technical education authority shall:

(1) Have delegated authority from the board of regents to coordinate state-wide planning for postsecondary technical education, new postsecondary technical education programs and contract training. Such planning shall be conducted in coordination with federal agencies, the state board of education and other state agencies and Kansas business and industry;

(2) recommend for adoption by the state board of regents rules and regulations for the supervision of postsecondary technical education;

(3) review existing and proposed postsecondary technical educational programs and program locations and make recommendations to the state board of regents for approval or disapproval of such programs for state funding purposes;

(4) review requests of state funding for postsecondary technical education and make recommendations to the state board of regents for amounts of state funding and the distribution thereof;

(5) develop benchmarks and accountability indicators of programs to be utilized in the awarding of state funding and make recommendations relating thereto to the state board of regents;

(6) develop and advocate annually a policy agenda for postsecondary technical education;

(7) conduct continuous studies of ways to maximize the utilization of resources available for postsecondary technical education and make recommendations for improvement in the use of such resources to the state board of regents;

(8) conduct studies to develop strategies and programs for meeting needs of business and industry and make recommendations relating thereto to the state board of regents;

(9) make reports on the performance of its functions and duties together with any proposals and recommendations it may formulate with respect thereto to the state board of regents and the legislature;

(10) coordinate the development of a seamless system for the delivery of technical education between the secondary-school level and the postsecondary-school level; and

(11) (A) develop and recommend to the state board of regents a credit hour funding distribution formula for postsecondary technical training programs that (i) is tiered to recognize and support cost differentials in providing high-demand, high-tech training, (ii) takes into consideration target industries critical to the Kansas economy, (iii) is responsive to program growth and (iv) includes other factors and considerations as deemed necessary or advisable; and (B) establish and recommend to the state board of regents the rates to be used in such funding distribution formula.

(b) Recommendations adopted by the authority pursuant to subsection (a) shall be submitted to the state board of regents. A recommendation of the authority shall be implemented by the state board unless the state board, by majority vote thereof, vetoes the recommendation within 45 days of the submission of the recommendation to the state board.

(c) (1) Subject to the provisions of paragraph (2), the state board of regents and the postsecondary technical education authority shall appoint a vice-president of workforce development who shall serve as the executive director of the postsecondary technical education authority. The vice-president for workforce development shall be in the unclassified service under the Kansas civil service act. Such person shall not be a member of the authority and shall serve at the pleasure of the state board of regents.

(2) The state board of regents shall develop a procedure for the appointment of the vice-president of workforce development. Such procedure shall provide for the participation of the Kansas association of community college trustees and the Kansas association of technical schools and colleges, or the successor organizations thereof, in the selection of the vice-president of workforce development.

History: L. 2007, ch. 199, § 2; L. 2009, ch. 24, § 24; July 1.



72-4483 Same; duties of state board of regents.

72-4483. Same; duties of state board of regents. Subject to the provisions of appropriation acts, the state board of regents shall provide staff, facilities and other assistance as may be requested by the postsecondary technical education authority.

History: L. 2007, ch. 199, § 3; May 24.



72-4484 Same; expiration of provisions.

72-4484. Same; expiration of provisions. The provisions of K.S.A. 2015 Supp. 72-4481, 72-4482 and 72-4483, and amendments thereto, shall expire on June 30, 2017.

History: L. 2007, ch. 199, § 4; L. 2013, ch. 70, § 1; July 1.



72-4486 Technical colleges, grants; certification of enrolled credit hours, when.

72-4486. Technical colleges, grants; certification of enrolled credit hours, when. On or before November 1 and on or before March 1 of each year, the chief administrative officer of each technical college shall certify under oath to the state board the total number of duly enrolled credit hours of students of the technical college during the current session who are state residents. Each November 1 and March 1, certification for payment shall set forth separately the credit hour enrollment for preceding sessions and for the current fall session. The state board may require the technical college to furnish any additional information deemed necessary by it to carry out the provisions of K.S.A. 72-4480 and K.S.A. 2015 Supp. 72-4486 and 72-4487, and amendments thereto, and shall prescribe such forms and policies as may be necessary for making such reports.

History: L. 2011, ch. 97, § 11; July 1.



72-4487 Same; proration of insufficient appropriation for non-tiered grant aid, when; overpayments; underpayments.

72-4487. Same; proration of insufficient appropriation for non-tiered grant aid, when; overpayments; underpayments. (a) If the amount of any appropriation for non-tiered course credit hour grant aid is insufficient to pay in full the amount each technical college is eligible to receive, the amount appropriated shall be prorated among all technical colleges in proportion to the amount each is eligible to receive.

(b) If any technical college is paid more than the amount it is eligible to receive, the state board shall notify the technical college of the amount of the overpayment and the technical college shall remit the same to the state board and the state board shall deposit the same in the state treasury to the credit of the general fund, and if any such technical college fails to remit, the state board shall deduct the excess amount so paid from future payments becoming due to such technical college.

(c) If any technical college is paid less than the amount it is eligible to receive, the state board shall pay the additional amount due at any time within the fiscal year in which the underpayment was made or within 60 days after the end of such fiscal year.

(d) As used in this section, the term "non-tiered course" shall have the same meaning ascribed thereto in K.S.A. 2015 Supp. 71-1802, and amendments thereto.

History: L. 2011, ch. 97, § 12; July 1.



72-4488 Career technical education programs located outside service area.

72-4488. Career technical education programs located outside service area. (a) Provided a particular career technical education program is not offered in a particular service area, the governing board of a community college, technical college or institute of technology located outside such service area, in coordination with one or more school districts located within such service area, may apply to the state board of regents for permission to establish such career technical education program to be taught at a location in such service area. An application for such permission shall be submitted in such form and manner as prescribed by the state board of regents. In reviewing any such application, the state board of regents shall consider the ability and willingness of any postsecondary educational institution located in such service area to offer such career technical education program. If no such career technical education program is offered in such service area and no postsecondary educational institution located in such service area intends to offer such career technical education program, then the board of regents may approve such application to establish such career technical education program. Upon approval of its application by the state board of regents, the governing board of a community college, technical college or institute of technology may purchase or otherwise acquire land or land and improvements in such service area for the purpose of providing such career technical educational program.

(b) The state board of regents may adopt such rules and regulations necessary to administer the provisions of this section.

(c) For purposes of this section:

(1) The terms "career technical education," "community college," "institute of technology" and "technical college" have the same meaning as such terms are defined in K.S.A. 72-4412, and amendments thereto.

(2) "Postsecondary educational institution" has the same meaning as such term is defined in K.S.A. 74-3201b, and amendments thereto.

(3) "Service area" means: (A) For community colleges, a designated geographic area of the state established pursuant to agreement of the presidents of the community colleges and adopted in policy by the state board of regents; (B) for technical colleges, the territory set forth in the college's plan submitted to the board of regents pursuant to K.S.A. 72-4470a, and amendments thereto; and (C) for the institute of technology, Shawnee county.

(d) The provisions of this section shall take effect and be in force from and after July 1, 2013.

History: L. 2012, ch. 159, § 3; July 1.



72-4489 Career technical education incentive program.

72-4489. Career technical education incentive program. (a) The state board of regents shall establish the career technical education incentive program.

(b) (1) Each school year, to the extent there are sufficient moneys appropriated to the career technical education incentive program, the state board of regents shall make an award to those school districts who have at least one pupil who graduates from a high school in the school district having obtained an industry-recognized credential either prior to graduation from high school or by December 31 immediately following graduation from high school in an occupation that has been identified by the secretary of labor, in consultation with the state board of regents and the state board of education, as an occupation in highest need of additional skilled employees at the time the pupil entered the career technical education course or program in the school district. Such school districts shall receive an award in an amount equal to $1,000 for each such pupil graduating from a high school in the school district. Such awards shall be paid at such times as established by the state board of regents. Such awards shall be expended for the expenses incurred by the board of education of the school district under this subsection, and any moneys remaining after distribution in accordance with this subsection may be expended as determined by the board of education of a school district towards operating the school from which the pupils graduated. Upon receipt of such award and application by a pupil who has not attained a high school diploma and is currently or was previously enrolled in a career technical education course or program in the school district, the board of education of each school district shall pay 1/2 of the costs of the industry-recognized credential assessment specified in such application in an amount not to exceed $1,000. Such industry-recognized credential assessment shall be related to the career technical education course or program which such pupil is currently or was previously enrolled as determined by the board of education. No board of education shall be required to pay 1/2 of the cost of three or more industry-recognized credential assessments for the same or substantially the same industry-recognized credential for a pupil if such pupil fails to earn the industry-recognized credential within two attempts of taking the industry-recognized credential assessment.

(2) The state board of education shall certify to the state board of regents and the director of accounts and reports the amounts due to each school district pursuant to this subsection. Such certification, and the amount payable, shall be approved by the director of the budget. The director of accounts and reports shall draw warrants on the state treasurer payable to the district treasurer of each school district entitled to payment of such award amount, pursuant to vouchers approved by the state board of regents. Upon receipt of such warrant, each district treasurer shall deposit the amount of such award in the general fund of the school district.

(c) (1) Each school year, to the extent there are sufficient moneys appropriated to the career technical education incentive program, the state board of regents shall make an award to a community college, technical college or institute of technology who has at least one secondary student who is currently or was previously admitted to a career technical education course or program in accordance with subsection (c) of K.S.A. 72-4417, and amendments thereto, and such secondary student is regularly enrolled in and attending a private secondary school. The purpose of such award is to reimburse such community college, technical college or institute of technology for paying 1/2 of the costs of an industry-recognized credential assessment in an occupation that has been identified by the secretary of labor, in consultation with the state board of regents and the state board of education, as an occupation in highest need of additional skilled employees at the time the secondary student was admitted into such career technical education course or program. Upon receipt of such award and application by a secondary student who is currently or was previously enrolled in a career technical education course or program in accordance with subsection (c) of K.S.A. 72-4417, and amendments thereto, and is regularly enrolled in and attending a private secondary school, the governing body of the community college, technical college or the institute of technology which admitted such secondary student shall pay 1/2 of the costs of the industry-recognized credential assessment specified in such application in an amount not to exceed $1,000. Such industry-recognized credential assessment shall be related to the career technical education course or program in which such secondary student is currently or was previously enrolled as determined by such governing body of a community college, technical college or institute of technology. No governing body of a community college, technical college or institute of technology shall be required to pay 1/2 of the cost of three or more industry-recognized credential assessments for the same or substantially the same industry-recognized credential for a secondary student if such secondary student fails to earn the industry-recognized credential within two attempts of taking the industry-recognized credential assessment.

(2) Each governing body of a community college, technical college or institute of technology shall certify to the state board of regents the amount of any payments such community college, technical college or institute of technology will pay based on applications submitted by students pursuant to paragraph (1). The certification shall be on a form prescribed and furnished by the state board of regents, shall contain such information as the state board of regents shall require and shall be filed at the time specified by the state board of regents.

(3) In each school year, each governing body of a community college, technical college or institute of technology is entitled to receive from appropriations for the career technical education incentive program an amount which is equal to the amount certified to the state board of regents in accordance with the provisions of paragraph (2). The state board of regents shall certify to the director of accounts and reports the amount due each governing body of a community college, technical college or institute of technology. The director of accounts and reports shall draw warrants on the state treasurer payable to the treasurer of each governing body of a community college, technical college or institute of technology entitled to payment under this subsection upon vouchers approved by the state board of regents.

(4) Moneys received by a state board of regents under this subsection shall be deposited in the postsecondary technical education fund of each community college and at Washburn university for the Washburn institute of technology or the general operating fund in the technical college in accordance with K.S.A. 2015 Supp. 71-1808, and amendments thereto, and shall be considered reimbursements to the community college, technical college or institute of technology.

(d) Each school year, at such time as agreed to by the secretary of labor, the president of the state board of regents and the commissioner of education, the secretary shall provide the state board of regents and the state board of education with a list of those occupations in highest need of additional skilled employees. If the occupations identified in such list are not substantially the same as those occupations identified in the list from the prior year, reasonable notice of such changes shall be provided to school districts, community colleges, technical colleges and the institute of technology.

(e) The state board of regents and the state board of education, jointly, may adopt such rules and regulations necessary to implement and carry out the provisions of this section.

History: L. 2012, ch. 159, § 2; L. 2013, ch. 70, § 2; July 1.



72-4490 Performance-based incentive payments for certain postsecondary educational institutions; eligibility; amount of payment.

72-4490. Performance-based incentive payments for certain postsecondary educational institutions; eligibility; amount of payment. (a) (1) Any eligible postsecondary educational institution may certify to the board of regents:

(A) The number of individuals who received a general educational development (GED) credential from such institution while enrolled in an eligible career technical education program;

(B) the number of individuals who received a career technical education credential from such institution; and

(C) the number of individuals who were enrolled in an eligible career technical education program at such institution and who are pursuing a general educational development (GED) credential.

(2) Certifications submitted pursuant to this subsection shall be submitted in such form and manner as prescribed by the board of regents, and shall include such other information as required by the board of regents.

(b) Each fiscal year, upon receipt of a certification submitted under subsection (a), the board of regents shall authorize payment to such eligible postsecondary educational institution from the postsecondary education performance-based incentives fund. The amount of any such payment shall be calculated based on the following:

(1) For each individual who has received a general educational development (GED) credential, $500;

(2) for each individual who has received a career technical education credential, $1,000; and

(3) for each individual enrolled in an eligible career technical education program who is pursuing a general educational development (GED) credential, $170.

(c) That portion of any payment from the postsecondary education performance-based incentives fund that is made based on subsection (b)(2) shall be expended for scholarships for individuals enrolled in an eligible career technical education program and operating costs of eligible career technical education programs. Each eligible postsecondary educational institution shall prepare and submit a report to the board of regents which shall include the number of individuals who received scholarships, the aggregate amount of moneys expended for such scholarships and the number of those individuals who received a scholarship that also received a career technical education credential.

(d) (1) Of that portion of any payment from the postsecondary education performance-based incentives fund that is made based on subsection (b)(3), an amount equal to $150 for each individual shall be expended by the eligible postsecondary educational institution for the general educational development (GED) test.

(2) If any individual enrolled in an eligible career technical education program for which an eligible postsecondary educational institution has received a payment under this section fails to take the general educational development (GED) test, then such institution shall notify the board of regents in writing that no such test was administered to the individual. For each such notification received, the board of regents shall deduct an amount equal to $150 from such institution's subsequent incentive payment.

(e) All payments authorized by the board of regents pursuant to this section shall be subject to the limits of appropriations made for such purposes. If there are insufficient appropriations for the board of regents to authorize payments in accordance with the amounts set forth in subsection (b), the board of regents shall prorate such amounts in accordance with appropriations made therefor.

(f) There is hereby created the postsecondary education performance-based incentives fund. Expenditures from the postsecondary education performance-based incentives fund shall be for the sole purpose of paying payments to eligible postsecondary educational institutions as authorized by the board of regents. All expenditures from the postsecondary education performance-based incentives fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the board of regents, or the president's designee.

(g) As used in this section:

(1)  "Board of regents" means the state board of regents provided for in the constitution of this state and established by K.S.A. 74-3202a, and amendments thereto.

(2) "Career technical education credential" means any industry-recognized technical certification or credential, other than a general educational development (GED) credential, or any technical certification or credential authorized by a state agency.

(3) "Eligible career technical education program" means a program operated by one or more eligible postsecondary educational institutions that is identified by the board of regents as a program that allows an enrollee to obtain a general educational development (GED) credential while pursuing a career technical education credential.

(4) "Eligible postsecondary educational institution" means any community college, technical college or the institute of technology at Washburn university, except such term shall not include Johnson county community college.

(5) "State agency" means any state office, department, board, commission, institution, bureau or any other state authority.

History: L. 2014, ch. 93, § 63; May 1.






Article 45 ADULT EDUCATION PROGRAMS

72-4517 Definitions.

72-4517. Definitions. As used in this act: (a) "Board" means the board of education of any school district or the board of trustees of any community college.

(b) "State board" means the state board of regents.

(c) "State plan" means the plan for adult basic education programs prepared and adopted by the state board in accordance with state and federal law.

(d) "Adult basic education program" means a program of one or more courses in general education subjects taught at the grade school or high school level under the supervision of a board for eligible persons which is included in the state plan and for which federal funds are received pursuant to federal law.

(e) "Eligible persons" means persons who (1) have attained the age of 16, (2) have not graduated from high school and have not been recognized as having achieved an equivalent level of education, and (3) are not now regularly enrolled in school.

(f) "Adult supplementary education program" means a program of one or more courses in any subject, other than courses in the adult basic education program or courses approved for state funding purposes, which is conducted under the supervision of a board for persons who have attained the age of 16.

(g) "Federal law" means the adult education act of 1966 (title III, P.L. 89-750), and acts amendatory thereof.

History: L. 1974, ch. 311, § 1; L. 1999, ch. 147, § 116; L. 2000, ch. 86, § 4; April 20.



72-4518 Acceptance of benefits of federal law; administration and supervision by state board; state plan; agreements with federal agencies authorized.

72-4518. Acceptance of benefits of federal law; administration and supervision by state board; state plan; agreements with federal agencies authorized. (a) The state of Kansas does hereby accept the provisions and benefits of federal law relating to adult basic education programs. The state board is hereby designated as the agency for administration of adult basic education programs and for supervision of the administration of adult basic education programs by boards. The state board is authorized to prepare, from time to time amend, and administer the state plan in accordance with state and federal law.

(b) The state board shall enter into agreements with the United States office of education and other agencies of the federal government for the purpose of participation in adult basic education programs provided for by federal law. Any such agreement may contain provisions required or authorized by federal law, so long as the same are not in conflict with the provisions of this act.

History: L. 1974, ch. 311, § 2; L. 1999, ch. 147, § 117; July 1.



72-4519 State and federal funds; allocation and distribution; where deposited; payments; rules and regulations.

72-4519. State and federal funds; allocation and distribution; where deposited; payments; rules and regulations. (a) The state board shall be responsible for the allocation and distribution of state and federal funds for adult basic education programs in accordance with this act and with the state plan. Such moneys shall be expended only in accordance with and for the purposes specified in federal or state law or the state plan. Federal funds for adult basic education programs shall be deposited in the state treasury. Payments under this act may be made in installments and in advance or by way of reimbursement, with necessary adjustments on account of overpayments or underpayments. The state board shall approve vouchers for disbursements from moneys in the state treasury for adult basic education programs, and the director of accounts and reports shall draw his warrants thereon in accordance with law.

(b) The state board may adopt rules and regulations for the administration of this act, and for the distribution of federal and state funds for adult basic education programs so long as the same are not inconsistent with the provisions of this act.

History: L. 1974, ch. 311, § 3; July 1.



72-4520 Basic education programs; establishment and operation by local boards; standards and criteria; cooperative agreements.

72-4520. Basic education programs; establishment and operation by local boards; standards and criteria; cooperative agreements. Each board is authorized to establish, conduct, maintain and administer an adult basic education program and such program shall meet standards and criteria set by the state board. Cooperative agreements among boards may be entered into for providing in conformity with the purposes of this act, such programs, facilities, equipment and services as may be necessary or desirable. No such cooperative agreement shall be effective until the same has been approved by the state board which approval shall be granted if such agreement complies with the standards and criteria established by the state board.

History: L. 1974, ch. 311, § 4; July 1.



72-4521 Establishment and operation agreements with state board; approval of applications and programs.

72-4521. Establishment and operation agreements with state board; approval of applications and programs. The state board may enter into agreements with any board for the establishment and operation of adult basic education programs and any board desiring to secure state and federal funds for the cost of conducting the same shall certify and file an application with the state board for the approval of such adult basic education program. The application shall be on a form prescribed and furnished by the state board, shall contain such information as the state board shall require, and shall be filed on or before July 1 of each year. Approval of the application and the program shall be prerequisite to payment of state and federal funds to any board.

History: L. 1974, ch. 311, § 5; L. 1999, ch. 147, § 118; July 1.



72-4522 Determination of entitlements; learning needs survey.

72-4522. Determination of entitlements; learning needs survey. In each fiscal year, to the extent that appropriations are available therefor, each board shall be entitled to receive from state funds, an amount to be determined by the state board on the basis of priorities established through the learning needs survey conducted in accordance with the state plan.

History: L. 1974, ch. 311, § 6; July 1.



72-4523 Tax levy authorized; limitations; disposition of proceeds; adult education fund; protest petition.

72-4523. Tax levy authorized; limitations; disposition of proceeds; adult education fund; protest petition. (a) Subject to the provisions of subsection (b), the board of any school district may make an annual tax levy for a period of not to exceed five years in an amount not to exceed 1/2 mill upon the assessed taxable tangible property within the school district to maintain and operate an adult basic education program at a level approved by the state board and for the purpose of paying a portion of the principal and interest on bonds issued by cities under authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located within the school district. Proceeds from the tax levy, except for an amount to pay a portion of the principal and interest on bonds issued by cities under authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located within the school district, shall be deposited in the adult education fund of the school district, which fund is hereby established. Notwithstanding any other provision of law, all moneys received by the school district from whatever source for adult basic education shall be credited to the adult education fund established by this section. The expenses of a school district directly attributable to adult basic education shall be paid from the adult education fund.

(b) No tax levy shall be made under this section until a resolution authorizing the levy is passed by the board and published once a week for three consecutive weeks in a newspaper having general circulation in the school district.  The resolution shall specify the millage rate of the tax levy and the period of time for which the tax levy shall be made under authority thereof.  After adoption of the resolution, the levy may be made unless, within 90 days following the last publication of the resolution, a petition in opposition to the levy, signed by not less than 5% of the qualified electors of the school district, is filed with the county election officer of the home county of the school district.  In the event a petition is filed, the tax shall not be levied without the question of levying the same having been submitted to and approved by a majority of the qualified electors of the school district voting at an election which shall be called for that purpose or at the next general election.

(c) The board of any school district which has made a tax levy authorized under the provisions of this section may initiate procedures to renew its authority to make such a tax levy at any time after the final levy under a current authorization is certified to the county clerk.

History: L. 1974, ch. 311, § 7; L. 1974, ch. 312, § 1; L. 1979, ch. 52, § 177; L. 1985, ch. 242, § 1; July 1.



72-4524 Rules and regulations; records; reports.

72-4524. Rules and regulations; records; reports. The state board shall adopt rules and regulations for the keeping of records and the making of reports on programs under this act.

History: L. 1974, ch. 311, § 9; July 1.



72-4525 Supplementary education programs; establishment, maintenance; tuition, fees; fund, establishment and sources; expenses.

72-4525. Supplementary education programs; establishment, maintenance; tuition, fees; fund, establishment and sources; expenses. (a) Any board may establish and maintain an adult supplementary education program for the instruction of persons desirous of attending such a program.

(b) The cost of instruction for adult supplementary education programs shall be borne by the school district or community college and the board shall obtain and furnish the necessary teaching personnel and supplies. Tuition or fees shall be charged by the board to offset expense of operation of adult supplementary education programs in part or in total.

(c) There is hereby established in every school district and in every community college a fund which shall be called the adult supplementary education fund, which fund shall consist of all moneys deposited therein or transferred thereto according to law.   All moneys received by a board for adult supplementary education shall be deposited in the adult supplementary education fund established by this section. The expenses of a school district or a community college attributable to adult supplementary education shall be paid from the adult supplementary education fund.

History: L. 1974, ch. 311, § 10; L. 1979, ch. 223, § 3; L. 1999, ch. 147, § 119; July 1.



72-4526 Teacher qualifications; certificate of accomplishment; regulations; participation by nonresidents; authority of teachers and administrators.

72-4526. Teacher qualifications; certificate of accomplishment; regulations; participation by nonresidents; authority of teachers and administrators. (a) Boards shall employ teachers who have known competence in the subjects taught. School teacher licensure requirements shall be applied to adult education teachers only in cases where general education subjects are taught in adult basic education programs for grade school or high school credit.

(b) The board shall issue a certificate of accomplishment to every student completing an adult basic education course, which certifies the subjects studied and the accomplishments made therein. Such certificates shall be issued in accordance with the state plan.

(c) Any board may adopt regulations governing the operation of adult education programs. Any board may authorize persons not residents of the district to participate in adult education programs. The teachers and administrators in such adult education programs shall have the same authority over students as is exercised in regular school instruction.

History: L. 1974, ch. 311, § 11; L. 2005, ch. 69, § 18; July 1.



72-4530 General educational development credentials; verification of credentials; fees, amount and disposition; fees fund, establishment, expenditures.

72-4530. General educational development credentials; verification of credentials; fees, amount and disposition; fees fund, establishment, expenditures. (a) The state board of regents may adopt rules and regulations relating to the processing and issuance of general educational development (GED) credentials.

(b) Each application to the state board of regents for issuance or duplication of general educational development credentials or verification of credentials shall be accompanied by a fee which shall be established by the state board of regents and shall be in an amount of not more than $15. On or before June 1 of each year, the state board of regents shall determine the amount of revenue which will be required to properly administer the provisions of this section during the next ensuing fiscal year, and shall establish the GED credentials processing fee for such year in the amount deemed necessary for such purposes. Such fee shall become effective on the succeeding July 1 of each year. The state board of regents shall remit all moneys received by or for it from GED credentials processing fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the GED credentials processing fees fund, which fund is hereby established in the state treasury, and shall be used only for the payment of expenses connected with the processing, issuance or duplication of GED credentials, and for the keeping of records by the state board of regents. All expenditures from the GED credentials processing fees fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state board of regents or by a person or persons designated by the state board.

History: L. 1982, ch. 306, § 1; L. 1999, ch. 147, § 120; L. 2001, ch. 5, § 288; L. 2003, ch. 79, § 1; Apr. 24.






Article 50 DRIVER TRAINING

72-5015 Driver training motor vehicles; definitions.

72-5015. Driver training motor vehicles; definitions. As used in this act: (a) "Driver training motor vehicle" means an automobile or motorcycle acquired by a board pursuant to an agreement with a motor vehicle manufacturer or dealer for use in driver training courses; but does not include within its meaning any motor vehicle which is rented, leased, or owned by any school district, nonpublic school or community college.

(b) "Board" means the board of education of a school district, the governing authority of any nonpublic school offering any of grades kindergarten through 12 or the board of trustees of any community college.

(c) "Multi-vehicle driving range" means an off-street area in which several motor vehicles are used simultaneously to provide (1) laboratory instruction under the supervision of one or more instructors, or (2) the simultaneous education of several student drivers under the supervision of one instructor.

(d) "Division" means the division of vehicles of the department of revenue.

(e) "State board" means in the case of school districts and nonpublic schools, the state board of education and in the case of community colleges, the state board of regents.

History: L. 1973, ch. 305, § 1; L. 1999, ch. 147, § 122; July 1.



72-5016 Same; agreements for obtaining; registration; marking for identification and advertising.

72-5016. Same; agreements for obtaining; registration; marking for identification and advertising. (a) Any board may enter into an agreement with any motor vehicle manufacturer or dealer for the purpose of obtaining driver training motor vehicles from such manufacturer or dealer for use in driver training courses.

(b) Every registration plate issued by a county treasurer for a driver training motor vehicle shall be accompanied by a decal with the words "driver education" appearing thereon, which decal shall be affixed to said plate.

(c) Any driver training motor vehicle may have the name of the manufacturer or dealer of any such motor vehicle prominently displayed thereon in letters not more than four (4) inches in height for advertising purposes.

History: L. 1973, ch. 305, § 2; July 1.



72-5017 Same; rules and regulations by state board; list of schools conducting driver training courses; eligibility.

72-5017. Same; rules and regulations by state board; list of schools conducting driver training courses; eligibility. (a) The state board may adopt rules and regulations for the administration of this act.

(b) The state board shall prepare, on or before July 1 of each year, a list of schools conducting an approved course in driver training. Such list shall be prepared from the reports required under K.S.A. 8-272, and amendments thereto, and shall be sent to the division and other governmental agencies having need thereof.

(c) Any board desiring to conduct driver training courses must first have such courses approved by the state board and shall then be eligible to enter into agreements for driver training motor vehicles.

History: L. 1973, ch. 305, § 3; L. 1999, ch. 147, § 123; July 1.



72-5018 Same; limitation on number to be obtained.

72-5018. Same; limitation on number to be obtained. No school shall have more than one driver training motor vehicle for each certified instructor teaching in a driver training program unless there is an approved program using a multi-vehicle range. Each such instructor must have an assignment in driver training. In the event there is an approved program in multi-vehicle range instruction, the state board shall certify the number of cars needed.

History: L. 1973, ch. 305, § 4; L. 1999, ch. 147, § 124; July 1.



72-5019 Same; use for purposes other than instruction forbidden; penalties; exception.

72-5019. Same; use for purposes other than instruction forbidden; penalties; exception. No person shall use a driver training motor vehicle except during driver training course instruction. Any person using a driver training motor vehicle for purposes other than for such instruction shall be guilty of a misdemeanor, punishable by a fine not exceeding $50 for the first offense, and on subsequent offenses by a fine not exceeding $500. No person shall be in violation of this act if the person is required by the dealer or a school administrator to house or otherwise protect any such vehicle at the person's home or other facility.

History: L. 1973, ch. 305, § 5; L. 1999, ch. 147, § 125; July 1.



72-5020 Same; sanctioning unlawful use; penalties for violations.

72-5020. Same; sanctioning unlawful use; penalties for violations. The contract of any employee of any educational institution which participates in the state safety fund, who officially sanctions the use of driver training motor vehicles in violation of this act shall be suspended for the remainder of the term for which the contract was made and two or more violations under this section by any employee of an educational institution in any one year shall result in the loss of subsequent participation in such fund by such educational institution.

History: L. 1973, ch. 305, § 6; L. 1999, ch. 147, § 126; July 1.






Article 51 FOOD SERVICE PROGRAMS

72-5112 Food service programs; definitions.

72-5112. Food service programs; definitions. As used in this act, unless the context otherwise requires:

(a) "Board" means the board of education of a school district and the governing authority of any nonpublic school offering any of grades kindergarten to 12 in approved schools.

(b) "State board" means the state board of education.

(c) "Approved school" means any school approved by the state board for the purposes of this act, whether the approval applies to a single school, to all of the schools of a school district or to one or more nonpublic schools.

(d) "Food service programs" means the programs included in the state plan of child nutrition operations under which federal funds and commodities are received pursuant to federal acts relating to child nutrition including the national school lunch act, as amended, and the child nutrition act of 1966, as amended.

(e) "School lunch program" means a food service program under which meals are served by any board on a nonprofit basis to children in attendance, and for which such board receives assistance out of funds appropriated by the congress of the United States.

(f) "School year" means the period from July 1 to June 30.

History: L. 1973, ch. 284, § 1; July 1.



72-5113 Same; acceptance of benefits of federal acts; administration and supervision of programs; state plan.

72-5113. Same; acceptance of benefits of federal acts; administration and supervision of programs; state plan. The state of Kansas does hereby accept the provisions and benefits of federal acts relating to food service programs. The state board is hereby designated as the agency for administration of food service programs and for supervision of the administration of food service programs by boards. The state board is authorized to prepare, from time to time amend, and administer the state plan of child nutrition operations as provided in such federal acts.

History: L. 1973, ch. 284, § 2; July 1.



72-5114 State and federal funds; allocation and distribution; where deposited; payments.

72-5114. State and federal funds; allocation and distribution; where deposited; payments. The state board shall be responsible for the allocation and distribution of state and federal funds for food service programs in accordance with this act and with the state plan. Such moneys shall be expended only in accordance with and for the purposes specified in federal or state law or the state plan. Federal funds for food service programs shall be deposited in the state treasury. Payments under this act may be made in installments and in advance or by way of reimbursement, with necessary adjustments on account of overpayments or underpayments. The state board shall approve vouchers for disbursements from moneys in the state treasury for food service programs, and the director of accounts and reports shall draw warrants thereon in accordance with law.

History: L. 1973, ch. 284, § 3; July 1.



72-5115 Agreements with federal agencies and local boards authorized; rules and regulations.

72-5115. Agreements with federal agencies and local boards authorized; rules and regulations. The state board shall enter into agreements with the United States department of agriculture and other agencies of the federal government for the purpose of participation in food service programs including programs provided for by the national school lunch act, as amended, and the child nutrition act of 1966, as amended. Any such agreement may contain provisions required or authorized by federal law, so long as the same are not in conflict with the provisions of this act. The state board may enter into agreements with any board for the establishment and operation of food service programs. The state board may adopt rules and regulations for the administration of this act and for the distribution of federal and state funds for food service programs, so long as the same are not inconsistent with the provisions of this act.

History: L. 1973, ch. 284, § 4; July 1.



72-5116 Establishment and operation of programs; assistance; donations.

72-5116. Establishment and operation of programs; assistance; donations. The state board may provide for the state department of education to give technical advice and assistance to any board in connection with the establishment and operation of any food service program and may assist in training personnel therefor. The state board or any board may accept donations for use in connection with any food service program.

History: L. 1973, ch. 284, § 5; July 1.



72-5117 Reimbursements from general fund; apportionment; prohibiting purchase of identifiable imported meats.

72-5117. Reimbursements from general fund; apportionment; prohibiting purchase of identifiable imported meats. (a) Each board shall be entitled to receive, from appropriations from the state general fund, six cents (6¢) for each type-A meal served under an approved school lunch program during each school year commencing with the 1978-79 school year. For the purpose of this section every type-A lunch served shall be counted equally. If the total amount of entitlements of all boards in any school year is more than the amount appropriated for payment thereof, then the entire amount appropriated therefor shall be prorated among all boards in proportion to the amount each board is entitled to receive under this act.

(b) Moneys received by a board from appropriations from the state general fund under the provisions of this section shall not be used for the purchase of identifiable imported meats. "Identifiable imported meats" shall mean meats which are labeled as being imported.

History: L. 1973, ch. 284, § 6; L. 1975, ch. 369, § 1; L. 1978, ch. 289, § 1; L. 1979, ch. 224, § 1; April 14.



72-5118 Determination of amounts; reports; payments.

72-5118. Determination of amounts; reports; payments. Each board shall report information necessary for determination of entitlements under K.S.A. 72-5117 to the state board monthly upon forms provided by it. Seventy-five percent (75%) of the apparent entitlement of each board for each month shall be paid upon proper application therefor by each board. All balances of entitlements under K.S.A. 72-5117 for the school year shall be paid to boards before June 30 and as soon as the state board deems practicable. The state board shall approve vouchers for payments under this section, and the director of accounts and reports shall issue his warrants thereon payable to the appropriate boards.

History: L. 1973, ch. 284, § 7; July 1.



72-5119 Food service fund established; sources; expenses; unlawful transfers; nonpublic schools, fund accounting.

72-5119. Food service fund established; sources; expenses; unlawful transfers; nonpublic schools, fund accounting. There is hereby established in every school district a fund which shall be called the "food service fund," which fund shall consist of all moneys deposited therein or transferred thereto according to law. All moneys received by the school district for food service and from charges for food service shall be credited to the food service fund. The expenses of a school district attributable to food service shall be paid from the food service fund. No moneys in the food service fund shall be transferred to any other fund of the district. Nonpublic schools shall maintain fund accounting of programs supported under this act.

History: L. 1973, ch. 284, § 8; July 1.



72-5120 Appointments of authorized representatives; responsibilities.

72-5120. Appointments of authorized representatives; responsibilities.    In accordance with the provisions of this act, each board having a food service program shall appoint an authorized representative who shall be responsible for the operation and management of the food service program.

History: L. 1973, ch. 284, § 9; July 1.



72-5121 Rules and regulations of state board; preservation of records; audits and inspections.

72-5121. Rules and regulations of state board; preservation of records; audits and inspections. The state board shall adopt rules and regulations for the keeping of records and the making of reports on programs under this act. Such records shall at all times be available for inspection and audit by authorized officials and shall be preserved for a period of five (5) years. The state board shall conduct or cause to be conducted such audits, inspections, and administrative reviews of records and operations with respect to food service programs as may be necessary to determine whether its agreements with boards, the state law and rules and regulations are being complied with, and to insure that food service programs are effectively administered.

History: L. 1973, ch. 284, § 10; July 1.



72-5122 Studies; appraisals.

72-5122. Studies; appraisals. The state board may in cooperation with other appropriate agencies and organizations conduct studies of methods of improving and expanding food service programs and promoting nutritional education in the schools and may conduct appraisals of the nutritive benefits of food service programs.

History: L. 1973, ch. 284, § 11; July 1.



72-5123 State and federal funds for establishment, maintenance, expansion; rules and regulations; especially needy schools.

72-5123. State and federal funds for establishment, maintenance, expansion; rules and regulations; especially needy schools. (a) The state board may, to the extent that funds are available therefor, allocate and distribute state and federal funds to any board, for the purpose of assisting in the establishment, maintenance and expansion of food service programs in schools, giving priority to especially needy schools.

(b) The state board may adopt rules and regulations for the allocation and distribution of state and federal funds under this section so long as the same are not inconsistent with the state plan of child nutrition operations or with the provisions of this act.

(c) The state board may adopt rules and regulations for determining especially needy schools.

History: L. 1973, ch. 284, § 12; July 1.



72-5124 Child-care institution defined; program authorization; applicability of act; exceptions.

72-5124. Child-care institution defined; program authorization; applicability of act; exceptions. (a) As used in this section "child-care institution" means any nonprofit nursery school, child-care center, settlement house, summer camp or similar nonprofit institution devoted to the care and training of children if the same has been approved by the state board for the purposes of this section.

(b) Any board may establish and operate a food service program for children in attendance at a child-care institution. The governing authority of any child-care institution may establish and operate a food service program for children in attendance in such child-care institution.

(c) The provisions of this act, except K.S.A. 72-5117 and 72-5118, shall apply to any program operated under this section by a board. The provisions of this act, except K.S.A. 72-5117 and 72-5118, shall apply to any program operated under this section by the governing authority of a child-care institution and such provisions (except K.S.A. 72-5117 and 72-5118) shall also apply to such governing authority to the extent that the same may be made applicable.

History: L. 1973, ch. 284, § 13; July 1.



72-5125 School breakfast programs.

72-5125. School breakfast programs. (a)  As used in this section, the term "school breakfast program" means a food service program under which breakfasts are made available by a board of education on a nonprofit basis to pupils in attendance at school, and for which such board receives assistance from funds appropriated by the congress of the United States; and the term "food service program" has the meaning ascribed thereto in K.S.A. 72-5112, and amendments thereto.

(b) The board of education of each school district may enter into an agreement with the state board of education for the establishment and maintenance of a school breakfast program under which breakfasts are made available to pupils in attendance at school.  Such breakfasts may be made available in any one or more school buildings operated or used for pupil attendance purposes by the board of education.  The provisions of this subsection shall expire on June 30, 1993.

(c) On or before July 1, 1993, the board of education of each school district shall enter into an agreement with the state board of education for the establishment and maintenance of a school breakfast program under which breakfasts are made available to pupils in attendance at school.  Subject to the provisions of subsection (d), such breakfasts shall be made available in each school building operated or used for pupil attendance purposes by the board of education.

(d) The state board of education may waive the requirement that breakfasts be made available in each school building operated or used for pupil attendance purposes, subject to the following:

(1) No waiver shall be granted which releases a board of education from the requirement that breakfasts be made available in a school building in which 35% or more of the pupils in attendance at school in such building during the month of March of the preceding school year were pupils who were eligible for free or reduced price meals under the national school lunch act.

(2) A waiver releasing a board of education from the requirement that breakfasts be made available in a school building, other than a school building designated in provision (1), may be granted by the state board of education upon application for such waiver by the board.  The application shall include the reason or reasons for which the waiver is being requested.  The state board shall evaluate the application for waiver, determine the validity of the reason or reasons for which the waiver is being requested, and grant or deny the application for waiver. The state board shall establish criteria for determination of the validity of reasons for waiver of the requirement that breakfasts be made available in each school building operated or used for pupil attendance purposes.

(e) The provisions of subsections (c) and (d) shall expire upon failure of the congress of the United States to reauthorize funding for the school breakfast program.

History: L. 1992, ch. 181, § 1; July 1.



72-5126 Food service contracts authorized.

72-5126. Food service contracts authorized. (a) The board of education of any school district may enter into contracts with:

(1) The governing authority of any nonpublic school or any child-care institution for the provision of meals for children in attendance at such nonpublic school or child-care institution;

(2) the governing body of any municipality for the provision of meals to persons for whom the municipality is responsible for providing meals;

(3) subject to the provisions of K.S.A. 72-5127, and amendments thereto, any state educational institution or corporation whose operations are substantially controlled by a state educational institution for the provision of meals for students, alumni and other members of the public in attendance at functions or activities of the state educational institution; and

(4) any nonprofit organization for the provision of food services for the elderly, sick, homeless or other vulnerable persons.

(b) Any contract entered into by a board of education pursuant to the provisions of this section shall provide for payment to the district. Such payment shall not be less than the cost incurred by the school district. Moneys received by a school district under any such contract shall be deposited in the food service fund of the district and may be expended whether budgeted or not.

(c) The provisions contained in article 51 of chapter 72 of Kansas Statutes Annotated, except the provisions contained in K.S.A. 72-5117 and 72-5118, and amendments thereto, shall apply to meals provided by the board of education of a school district under any contract entered into pursuant to the provisions of this section.

(d) As used in this section:

(1) "Nonpublic school" means a nonpublic school approved by the state board of education for participation in food service programs defined in K.S.A. 72-5112, and amendments thereto;

(2) "child-care institution" has the meaning ascribed thereto in K.S.A. 72-5124, and amendments thereto;

(3) "municipality" means any political or taxing subdivision of the state and any agency, authority, institution or instrumentality of a municipality; and

(4) "state educational institution" has the meaning ascribed thereto by K.S.A. 76-711, and amendments thereto.

History: L. 1996, ch. 269, § 1; L. 1998, ch. 166, § 3; L. 1999, ch. 150, § 1; L. 2003, ch. 53, § 1; July 1.



72-5127 Same; conditions and limitations.

72-5127. Same; conditions and limitations. No contract for the provision of meals pursuant to subsection (a)(3) of K.S.A. 72-5126, and amendments thereto, may be entered into by the board of education of a school district and a state educational institution or corporation whose operations are substantially controlled by the state educational institution unless such institution or corporation shall have advertised for bids on such contract. A state educational institution or corporation may enter into a contract with a  school district only if fewer than two bids are received from private entities on such contract.

History: L. 1999, ch. 150, § 2; July 1.



72-5128 Nutrition and health education guidelines; adoption by state board.

72-5128. Nutrition and health education guidelines; adoption by state board. (a) The state board of education shall develop nutrition guidelines for all foods and beverages made available to students in Kansas public schools during the school day. In developing such guidelines, the state board of education shall consult with other state agencies, private foundations and other private entities. In developing such guidelines, particular attention shall be given to providing healthful foods and beverages, physical activities and wellness education with the goals of preventing and reducing childhood obesity.

(b) When establishing the wellness policy of the school district, the board of education of each district shall take into consideration the guidelines developed by the state board under subsection (a).

History: L. 2005, ch. 96, § 1; July 1.






Article 52 HEALTH PROGRAMS

72-5201 Annual free dental inspection; exceptions.

72-5201. Annual free dental inspection; exceptions. The boards of education of cities of the first and second class and school boards of school districts are hereby required to provide for free dental inspection annually for all children, except those who hold a certificate from a legally qualified dentist showing that this examination has been made within three months last past, attending such schools.

History: L. 1915, ch. 308, § 1; L. 1919, ch. 263, § 1; June 17; R.S. 1923, 17-5201.



72-5202 Inspectors; regulations.

72-5202. Inspectors; regulations. Said boards of education and district boards of each school shall provide a place of inspection and designate some competent, licensed dentist or dentists to make such inspection, and such boards of education and district boards may fix a compensation for such services, which sum may be paid out of the school fund of each school for the services rendered therein, and said boards of education for their respective cities and the county superintendent of public instruction for school districts are hereby authorized to make all necessary rules and regulations for the proper conduct of such inspection and carrying into effect all of the provisions of the preceding section, and furnish all necessary forms and blanks for the reports of such inspection.

History: L. 1915, ch. 308, § 2; L. 1919, ch. 263, § 2; June 17; R.S. 1923, 72-5202.



72-5203 Certificate of inspection; dental work.

72-5203. Certificate of inspection; dental work. Certificate of the result of such inspection, together with suggestions of requirements for the curing of any defects found shall be made by the party making such inspection, in duplicate, one copy of same to be furnished to the child examined, the other to be filed with the clerk of the school board to which said child belongs: Provided, however, That no work other than the inspection and report shall be performed by examining dentist without the consent of the parents or guardian of the child.

History: L. 1915, ch. 308, § 3; L. 1919, ch. 263, § 3; June 17; R.S. 1923, 72-5203.



72-5204 Definitions.

72-5204. Definitions. As used in this act:

(a) "School board" means the governing body of any school;

(b) "school" means all elementary and high schools;

(c) "basic vision screening" means an eye testing program for each child based on a test chart which is graduated as to size of symbols, or the so-called Snellen test, or any other system or method of testing equal thereto or better in the judgment of the school board.

History: L. 1959, ch. 310, § 1; June 30.



72-5205 Basic vision screening required, exception; eye examination for conditions impairing reading ability.

72-5205. Basic vision screening required, exception; eye examination for conditions impairing reading ability. (a) (1) Each school board shall provide basic vision screening without charge to every pupil enrolled in each school under the governance of such school board not less than once every two (2) years. All such tests shall be performed by a teacher or some other person designated by the school board. The results of the test and, if necessary, the desirability of examination by a qualified physician, ophthalmologist or optometrist shall be reported to the parents or guardians of such pupils. Information relating to the desirability of examination by a qualified physician, ophthalmologist or optometrist shall not show preference in favor of any such professional person.

(2) The requirements of this subsection shall not apply to a pupil who has had a basic vision screening examination within six months prior to the provision of basic vision screening in the school in which the pupil is enrolled.

(b) Each pupil needing assistance in achieving mastery of basic reading, writing and mathematics skills shall be encouraged to obtain an eye examination by an optometrist or ophthalmologist to determine if the pupil suffers from conditions which impair the ability to read. Expense for such examination, if not reimbursed through Medicaid, Healthwave, private insurance or other governmental or private program, shall be the responsibility of the pupil's parent or guardian.

History: L. 1959, ch. 310, § 2; L. 2001, ch. 215, § 15; July 1.



72-5207 Eye protective devices required when participating in certain courses.

72-5207. Eye protective devices required when participating in certain courses. Every student and teacher in all schools, colleges, and universities or other educational institutions participating in any of the following courses:

(A) Vocational, technical or industrial arts shops or laboratories involving experience with:

1. Hot molten metals, or other molten materials;

2. Milling, sawing, turning, shaping, cutting, grinding, or stamping of any solid materials;

3. Heat treatment, tempering, or kiln firing of any metal or other materials;

4. Gas or electric arc welding, or other forms of welding processes;

5. Repair or servicing of any vehicle;

6. Caustic or explosive materials;

(B) Chemical or combined chemical-physical laboratories involving caustic or explosive chemicals or hot liquids or solids, or injurious radiations, or other hazards not enumerated; is required to wear appropriate industrial quality eye protective devices at all times while participating in such courses or laboratories. Such devices may be furnished for all students and teachers, and shall be furnished for all visitors to such classrooms and laboratories. Such devices may be purchased in large quantities and sold at cost to students and teachers.

"Industrial quality eye protective devices," as used in this section, means devices meeting the standards of the United States of America standard practice for occupational and educational eye and face protection, Z87. 1-1968, promulgated by the American national standards institute, inc.

The provisions of this section shall apply to industrial quality eye protective devices purchased or otherwise obtained for use after the effective date of this act, and shall not have retroactive application to disqualify any such device in use on or before the effective date of this act.

History: L. 1967, ch. 408, § 1; L. 1978, ch. 290, § 1; July 1.



72-5208 Health tests and inoculations; definitions.

72-5208. Health tests and inoculations; definitions. As used in this act:

(a) "School board" means the board of education of a school district and the governing authority of any nonpublic school;

(b) "school" means all elementary, junior high, or high schools within the state;

(c) "local health department" means any county or joint board of health established under the laws of Kansas and having jurisdiction over the place where any pupil affected by this act may reside;

(d) "secretary" means the secretary of the state department of health and environment;

(e) "physician" means a person licensed to practice medicine and surgery.

History: L. 1961, ch. 354, § 1; L. 1978, ch. 291, § 1; July 1.



72-5209 Same; certification of completion required, alternatives; duties of school boards.

72-5209. Same; certification of completion required, alternatives; duties of school boards. (a) In each school year, every pupil enrolling or enrolled in any school for the first time in this state, and each child enrolling or enrolled for the first time in a preschool or day care program operated by a school, and such other pupils as may be designated by the secretary, prior to admission to and attendance at school, shall present to the appropriate school board certification from a physician or local health department that the pupil has received such tests and inoculations as are deemed necessary by the secretary by such means as are approved by the secretary.  Pupils who have not completed the required inoculations may enroll or remain enrolled while completing the required inoculations if a physician or local health department certifies that the pupil has received the most recent appropriate inoculations in all required series.  Failure to timely complete all required series shall be deemed non-compliance.

(b) As an alternative to the certification required under subsection (a), a pupil shall present:

(1) An annual written statement signed by a licensed physician stating the physical condition of the child to be such that the tests or inoculations would seriously endanger the life or health of the child, or

(2) a written statement signed by one parent or guardian that the child is an adherent of a religious denomination whose religious teachings are opposed to such tests or inoculations.

(c) On or before May 15 of each school year, the school board of every school affected by this act shall notify the parents or guardians of all known pupils who are enrolled or who will be enrolling in the school of the provisions this act and any policy regarding the implementation of the provisions of this act adopted by the school board.

(d) If a pupil transfers from one school to another, the school from which the pupil transfers shall forward with the pupil's transcript the certification or statement showing evidence of compliance with the requirements of this act to the school to which the pupil transfers.

History: L. 1961, ch. 354, § 2; L. 1965, ch. 412, § 1; L. 1970, ch. 283, § 1; L. 1975, ch. 462, § 107; L. 1978, ch. 291, §2; L. 1981, ch. 285, § 1; L. 1993, ch. 89, § 1; L. 1994, ch. 206, § 1; July 1.



72-5210 Same; duties of public health departments and officers; fees, exception to payment.

72-5210. Same; duties of public health departments and officers; fees, exception to payment. A county, city-county or multicounty health department shall provide without delay and to the extent that funds designated by such health department for the purchase of vaccines are available the tests and inoculations required by this act to such pupils as are not provided therewith by their parents or guardians and who have not been exempted on religious or medical grounds.  Such tests and inoculations may be provided on a sliding fee scale for administrative charges with the exception that no child may be denied inoculations for inability to pay an administrative fee. The local health officer shall counsel and advise school boards concerning the administration of this act.

History: L. 1961, ch. 354, § 3; L. 1965, ch. 412, § 2; L. 1978, ch. 291, § 3; L. 1980, ch. 182, § 30; L. 1994, ch. 206, § 2; L. 2002, ch. 12, § 1; July 1.



72-5211 Same; duties of secretary; forms and certificates; regulations.

72-5211. Same; duties of secretary; forms and certificates; regulations. The secretary shall prescribe the content of forms and certificates to be used by school boards in carrying out this act and shall provide, without cost to the school boards, sufficient copies of this act for distribution to pupils.  Schools shall utilize the reporting form adopted by the secretary for documentation of all immunizations.  Audit information shall be obtained from this adopted form.  The secretary may adopt such regulations as are necessary to carry out the provisions of this act.

History: L. 1961, ch. 354, § 4; L. 1975, ch. 462, § 108; L. 1978, ch. 291, § 4; L. 1994, ch. 206, § 3; July 1.



72-5211a Exclusion of pupils from school attendance; adoption of policy; notice; hearing; compulsory attendance law not applicable.

72-5211a. Exclusion of pupils from school attendance; adoption of policy; notice; hearing; compulsory attendance law not applicable. (a) The school board of every school affected by this act may exclude from school attendance, or by policy adopted by any such school board authorize any certificated employee or committee of certificated employees to exclude from school attendance, any pupil who has not complied with the requirements of K.S.A. 72-5209. A pupil shall be subject to exclusion from school attendance under this section until such time as the pupil shall have complied with the requirements of K.S.A. 72-5209. The policy shall include provisions for written notice to be given to the parent or guardian of the involved pupil. The notice shall (1) indicate the reason for the exclusion from school attendance, (2) state that the pupil shall continue to be excluded until the pupil has complied with the requirements of K.S.A. 72-5209, and (3) inform the parent or guardian that a hearing thereon shall be afforded the parent or guardian upon request therefor.

(b) The provisions of K.S.A. 72-1111 do not apply to any pupil while subject to exclusion from school attendance under the provisions of this section.

History: L. 1978, ch. 291, § 5; L. 1981, ch. 285, § 2; July 1.



72-5213 Certification of health; form and contents; expense of obtaining; alternative certification.

72-5213. Certification of health; form and contents; expense of obtaining; alternative certification. (a) Every board of education shall require all employees of the school district, who come in regular contact with the pupils of the school district, to submit a certification of health on a form prescribed by the secretary of health and environment and signed by a person licensed to practice medicine and surgery under the laws of any state, or by a person who is licensed as a physician assistant under the laws of this state when such person is working at the direction of or in collaboration with a person licensed to practice medicine and surgery, or by a person holding a license to practice as an advanced practice registered nurse under the laws of this state when such person is working at the direction of or in collaboration with a person licensed to practice medicine and surgery. The certification shall include a statement that there is no evidence of [a] physical  condition that would conflict with the health, safety, or welfare of the pupils; and that freedom from tuberculosis has been established by chest x-ray or negative tuberculin skin test. If at any time there is reasonable cause to believe that any such employee of the school district is suffering from an illness detrimental to the health of the pupils, the school board may require a new certification of health.

(b) Upon presentation of a signed statement by the employee of a school district, to whom the provisions of subsection (a) apply, that the employee is an adherent of a religious denomination whose religious teachings are opposed to physical examinations, the employee shall be permitted to submit, as an alternative to the certification of health required under subsection (a), certification signed by a person licensed to practice medicine and surgery under the laws of any state, or by a person who is licensed as a physician assistant under the laws of this state when such person is working at the direction of or in collaboration with a person licensed to practice medicine and surgery, or by a person holding a license to practice as an advanced practice registered nurse under the laws of this state when such person is working at the direction of or in collaboration with a person licensed to practice medicine and surgery that freedom of the employee from tuberculosis has been established.

(c) Every board of education may require persons, other than employees of the school district, to submit to the same certification of health requirements as are imposed upon employees of the school district under the provisions of subsection (a) if such persons perform or provide services to or for a school district which require such persons to come in regular contact with the pupils of the school district. No such person shall be required to submit a certification of health if the person presents a signed statement that the person is an adherent of a religious denomination whose religious teachings are opposed to physical examinations. Such persons shall be permitted to submit, as an alternative to a certification of health, certification signed by a person licensed to practice medicine and surgery under the laws of any state, or by a person who is licensed as a physician assistant under the laws of this state when such person is working at the direction of or in collaboration with a person licensed to practice medicine and surgery, or by a person holding a license to practice as an advanced practice registered nurse under the laws of this state when such person is working at the direction of or in collaboration with a person licensed to practice medicine and surgery that freedom of such persons from tuberculosis has been established.

(d) The expense of obtaining certifications of health and certifications of freedom from tuberculosis may be borne by the board of education.

History: L. 1963, ch. 358, § 2; L. 1974, ch. 300, § 1; L. 1975, ch. 370, § 1; L. 1980, ch. 219, § 1; L. 1999, ch. 116, § 50; L. 2000, ch. 13, § 1; L. 2004, ch. 117, § 14; L. 2011, ch. 114, § 68; Jan. 1, 2012.



72-5214 Health assessments; definitions; requirements, alternatives; duties of school boards.

72-5214. Health assessments; definitions; requirements, alternatives; duties of school boards. (a) As used in this section:

(1) "School board" means the board of education of a school district and the governing authority of any nonpublic school;

(2) "school" means all elementary schools within the state;

(3) "local health department" means any county or joint board of health having jurisdiction over the place where any pupil affected by this section may reside;

(4) "secretary" means the secretary of health and environment;

(5) "physician" means a person licensed to practice medicine and surgery;

(6) "nurse" means a person licensed to practice professional nursing;

(7) "health assessment" means a health history, physical examination and such screening tests as are medically indicated to determine hearing ability, vision ability, nutrition adequacy and appropriate growth and development;

(8) "clinic" means an indigent health care clinic as defined by K.S.A. 75-6102 and amendments thereto.

(b) Subject to the provisions of subsection (d) and subsection (g), on and after July 1, 1994, every pupil up to the age of nine years who has not previously enrolled in any school in this state, prior to admission to and attendance in school, shall present to the appropriate school board the results of a health assessment, pursuant to subsection (g), which assessment shall have been conducted within 12 months of school entry by a nurse who has completed the department of health and environment training and certification, by a physician or by a person acting under the direction of a physician.  Information contained in the health assessment shall be confidential and shall not be disclosed or made public beyond that necessary under this section except that:  (1) Information contained in the health assessment may be disclosed to school board personnel but only to the extent necessary to administer this section and protect the health of the pupil; (2) if a medical emergency exists, the information contained in the health assessment may be disclosed to medical personnel to the extent necessary to protect the health of the pupil; (3) if the parent or guardian of a pupil under 18 years of age consents to the disclosure of the information contained in the health assessment or, if the pupil is 18 years of age or older, if the pupil consents to the disclosure of the information; and (4) if no person can be identified in the information to be disclosed and the disclosure is for statistical purposes.

(c) As an alternative to the health assessment required under subsection (b), a pupil shall present:

(1) A written statement signed by one parent or guardian that the child is an adherent of a religious denomination whose religious teachings are opposed to such assessments; or

(2) a written statement signed by one parent or guardian that such assessment will be scheduled and completed within 90 days after admission to school.

(d) Prior to the commencement of each school year, the school board of every school affected by this section shall give to all known pupils who will be enrolling in the school and who are subject to the requirements of subsection (b) or (c)(1) and (2), a copy of any policy regarding the implementation of the provisions of this section adopted by the school board.

(e) If a pupil transfers from one school to another, the school board of the school from which the pupil transfers shall forward with the pupil's transcript, upon request of the parent or guardian of the pupil therefor, the results of the health assessment showing evidence of compliance with the requirements of this section to the school board of the school to which the pupil transfers.

(f) Local health departments and clinics may charge a sliding fee for providing such health assessments based on ability to pay and no pupil shall be denied the health assessment due to inability to pay. The local health officer shall counsel and advise local school boards on the administration of this section.  The secretary may adopt rules and regulations to award grants to assist local health departments and clinics in providing such health assessments, consistent with state appropriations.

(g)  The secretary may adopt rules and regulations necessary to carry out the provisions of this section, but shall not prescribe a form on which the results of health assessments are reported.

(h) The school board of every school affected by this section may exclude from school attendance, or by policy adopted by any such school board authorize any certificated employee or committee of certificated employees to exclude from school attendance, any pupil who is subject to and who has not complied with the requirements of subsection (b) or (c).  A pupil shall be subject to exclusion from school attendance under this section until such time as the pupil shall have complied with the requirements of subsection (b) or (c). The policy shall include provisions for written notice to be given to the parent or guardian of the involved pupil. The notice shall indicate the reason for the exclusion from school attendance, state that the pupil shall continue to be excluded until the pupil has complied with the requirements of subsection (b) or (c) and inform the parent or guardian that a hearing thereon shall be afforded the parent or guardian upon request for a hearing.

(i) The provisions of K.S.A. 72-1111 and amendments thereto do not apply to any pupil while excluded from school attendance under the provisions of subsection (h).

History: L. 1992, ch. 173, § 1; L. 1993, ch. 226, § 1; L. 1994, ch. 272, § 1; L. 1999, ch. 99, § 1; Apr. 22.



72-5215 Information on immunizations applicable to school age children.

72-5215. Information on immunizations applicable to school age children. (a) At the beginning of a school year, school boards shall provide information on immunizations applicable to school age children to parents and guardians of students in grades six through 12. The information on immunizations shall include:

(1) A list of sources for additional information; and

(2) related standards issued by the national centers for disease control and prevention.

(b) The department of health and environment shall provide assistance, if requested by a school board, and information on immunizations applicable to school age children to school boards for the purposes of this section, and shall not charge the school board for such assistance or information.

(c) For purposes of this section, "school board" means the board of education of a school district and the governing authority of any nonpublic school.

History: L. 2008, ch. 98, § 1; July 1.






Article 53 MISCELLANEOUS PROVISIONS

72-5308 Patriotic exercises; flag etiquette; observation of holidays.

72-5308. Patriotic exercises; flag etiquette; observation of holidays. (a) The state board of education shall prepare for the use of the public schools a program providing for patriotic exercises the board deems to be expedient, under such instructions as may best meet the varied requirements of the different grades in such schools. The program of patriotic observation of every school district shall include:

(1) A daily recitation of the pledge of allegiance to the flag of the United States of America;

(2) instructions relating to flag etiquette, use and display; and

(3) provisions relating to the observance in public schools of Lincoln's birthday, Washington's birthday, Memorial day, and Flag day and such other legal holidays designated by law.

(b) The state board of education shall adopt any rules and regulations necessary to implement the provisions of subsection (a).

History: L. 1907, ch. 319, § 3; R.S. 1923, 72-5308; L. 1969, ch. 310, § 23; L. 2001, ch. 79, § 1; July 1.



72-5308a "Periods of silence" authorized.

72-5308a. "Periods of silence" authorized. In each public school classroom the teacher in charge may observe a brief period of silence with the participation of all the pupils therein assembled at the opening of every school day. This period shall not be conducted as a religious exercise but shall be an opportunity for silent prayer or for silent reflection on the anticipated activities of the day.

History: L. 1969, ch. 310, § 24; July 1.



72-5308b Severability.

72-5308b. Severability. If any clause, paragraph, subsection or section of this act [*] shall be held invalid or unconstitutional it shall be conclusively presumed that the legislature would have enacted the remainder of this act [*] without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1969, ch. 310, § 61; July 1.

* "This act," see, also, 8-272 to 8-279; 72-120, 72-127 to 72-129; 72-1110, 72-2401 to 72-2403; 72-4107, 72-4107a, 72-4141, 72-4142, 72-4148 to 72-4152; 72-4605, 72-5308, 72-5308b, 72-5326 to 72-5332; 72-5333a, 72-5333b, 72-5333d, 72-6201 to 72-6203; 72-6501, 72-6504 to 72-6506; 72-6518, 72-6802 to 72-6808; 72-6904, 72-6911, 72-6914, 72-7109, 72-8212, 75-608, 75-2302, 75-2305a, 75-2308, 79-1429, 79-2926.



72-5311 Secret fraternity of school organization.

72-5311. Secret fraternity of school organization. It shall be unlawful for the pupils of any high schools to participate in or be members of any secret fraternity or secret organization whatsoever that is in any degree a school organization.

History: L. 1907, ch. 320, § 1; May 27; R.S. 1923, 72-5311.



72-5326 Dues payments to Kansas association of school boards authorized.

72-5326. Dues payments to Kansas association of school boards authorized. The board of education of any school district or the board of trustees of any community junior college is hereby authorized to appropriate money out of its general fund to pay the annual dues in the Kansas association of school boards.

History: L. 1947, ch. 383, § 1; L. 1949, ch. 379, § 1; L. 1961, ch. 340, § 1; L. 1969, ch. 310, § 25; July 1.



72-5326a Area vocational-technical schools; dues payments to certain associations and organizations authorized.

72-5326a. Area vocational-technical schools; dues payments to certain associations and organizations authorized. The board of control of  any area  vocational-technical school, as provided for in K.S.A. 72-4412, upon majority vote of the members thereof, is hereby authorized to pay dues from its operating fund to any association or organization the purpose and function of which is to provide for: (a) Accreditation necessary to enable the area vocational-technical school to fulfill its educational mission; or

(b) the exchange of information and cooperation among area vocational schools or area vocational-technical schools for the strengthening of programs for  the benefit of its member area vocational schools and area vocational-technical schools; or

(c) information, education and assistance to boards of control on curriculum or in solving problems peculiar to area vocational school or area vocational-technical school operation.

History: L. 1976, ch. 302, § 1; July 1.



72-5333 Contracts to provide education for military dependents.

72-5333. Contracts to provide education for military dependents. The board of education of any school district may enter into written contracts with the proper authorities of any military reservation or establishment all or part of which is in such school district for the maintenance, supervision and operation of public school facilities by providing for elementary or secondary schooling of dependents of military and civilian personnel on such reservation or establishment.

In carrying out the provisions of this act, such boards of education may accept and expend federal and other moneys, employ school and other personnel and do all things necessary to carry out the intent and purposes of this act and the contracts entered into pursuant thereto.

History: L. 1949, ch. 393, § 1; L. 1970, ch. 281, § 1; July 1.



72-5333a Fort Leavenworth military reservation school district.

72-5333a. Fort Leavenworth military reservation school district. The Fort Leavenworth military reservation, by and with the consent of the department of defense of the United States, shall be and the same is hereby set apart, established and created a school district, to be designated and known as the "Fort Leavenworth school district," being unified school district No. 207, Leavenworth county, Kansas.

History: L. 1901, ch. 314, § 1; L. 1953, ch. 349, § 1; L. 1969, ch. 310, §32; July 1.



72-5333b Same; board of education; appointment and officers; powers, duties, authority; application of laws; finance.

72-5333b. Same; board of education; appointment and officers; powers, duties, authority; application of laws; finance. (a) The unified school district maintaining and operating a school on the Fort Leavenworth military reservation, being unified school district No. 207 of Leavenworth county, state of Kansas, shall have a governing body, which shall be known as the "Fort Leavenworth school district board of education" and which shall consist of three members who shall be appointed by, and serve at the pleasure of the commanding general of Fort Leavenworth. One member of the board shall be the president and one member shall be the vice-president. The commanding general, when making any appointment to the board, shall designate which of the offices the member so appointed shall hold. Except as otherwise expressly provided in this section, the district board and the officers thereof shall have and may exercise all the powers, duties, authority and jurisdiction imposed or conferred by law on unified school districts and boards of education thereof, except such school district shall not offer or operate any of grades 10 through 12.

(b) The board of education of the school district shall not have the power to issue bonds.

(c) Except as otherwise expressly provided in this subsection, the provisions of the classroom learning assuring student success act, K.S.A. 2015 Supp. 72-6463 et seq., and amendments thereto, apply to the school district.  Any moneys received by the school district shall be deposited in the general fund of the school district or, at the discretion of the board of education, in the capital outlay fund of the school district.

History: L. 1953, ch. 349, § 2; L. 1969, ch. 310, § 33; L. 1971, ch. 229, § 1; L. 1975, ch. 371, § 1; L. 1992, ch. 284, § 3; L. 2014, ch. 93, § 35; L. 2015, ch. 4, § 37; July 1.



72-5333c Same; listing, assessing and taxing property.

72-5333c. Same; listing, assessing and taxing property. For the purpose of listing, assessing and valuing the franchises and property of railroad companies and other corporations on the Fort Leavenworth military reservation, and in order that taxes for school purposes may be levied thereon and collected therefrom, it is hereby made the duty of the state department of revenue or the county of Leavenworth, as the case may be, according to the class or character of the franchise or property to be taxed, to do and perform whatever acts or things are or may be necessary to be done or performed, for all intents and purposes the same as such department or county is or may be required to do or perform under the general laws applicable to all other school districts of the state, and to the same extent as if such franchises and properties were not on the Fort Leavenworth military reservation. The franchises and property of railroad companies and other corporations so assessed, valued and taxed shall not be liable for school taxes in any other school district.

History: L. 1901, ch. 314, § 3; L. 1953, ch. 349, § 3; L. 1992, ch. 284, § 4; July 1.



72-5333d Same; school census authorized.

72-5333d. Same; school census authorized. A school census may be taken, as required by law, of all children of school age situate, living or residing upon said military reservation, and for the purpose of this act such school census may be taken by the board of education of the school district.

History: L. 1901, ch. 314, § 4; L. 1969, ch. 310, § 34; July 1.



72-5333e Same; inquiry into agreement with United States; renewal of understanding.

72-5333e. Same; inquiry into agreement with United States; renewal of understanding. In accordance with K.S.A. 75-107 the governor, with the assistance of the state board of education, is requested to inquire into the matters relating to Fort Leavenworth school district and the terms of agreement between the federal government and this state concerning such school district. In pursuance of such inquiry a renewed understanding between the United States department of defense and this state should be attained, if possible.

History: L. 1972, ch. 399, § 1; March 14.



72-5369 Destruction of records by school districts and community junior colleges.

72-5369. Destruction of records by school districts and community junior colleges. The board of education of any school district or the board of trustees of any community junior college may, by resolution, provide for and authorize any officer, official or employee charged with or having custody of the following records, documents or other papers to destroy the same at the time indicated herein, and if more than one time can be made to apply, the longer time shall apply:

(a) Bookkeeping and accounting records which are original books of entry, claims, vouchers and purchase orders, five (5) years.

(b) Formal audit reports, five (5) years.

(c) Financial papers of any type relating to programs supported by federal funds, three (3) years or such longer time as may be required by applicable federal law.

(d) All financial papers not otherwise specified in this section may be destroyed at any time after formal audit reports have been completed and filed in the appropriate offices for a period of six (6) months, and this provision shall apply to the following: Warrants, warrant checks, receipts, canceled checks, and requisitions.

(e) Official bonds of surety or indemnity, five (5) years after the termination of the term of employment.

(f) Insurance policies, five (5) years after the expiration of the term thereof.

(g) Bonds and coupons stamped paid or canceled and returned by the state fiscal agent, six (6) months after the next following annual formal audit of the school district.

History: L. 1955, ch. 335, § 1; L. 1970, ch. 282, § 1; L. 1975, ch. 372, § 1; July 1.



72-5370 Application.

72-5370. Application. Nothing in K.S.A. 72-5369 shall be deemed to apply to records, documents or papers not specifically mentioned nor to authorize the destruction of records, documents or papers which in their nature should be preserved permanently, nor to prohibit destruction of records, documents or papers obviously of only temporary value after a reasonable time.

History: L. 1955, ch. 335, § 2; June 30.



72-5371 Reproduction of records.

72-5371. Reproduction of records. The governing body of any school district may cause any or all records, documents or papers to be photographed, microphotographed or otherwise reproduced.  The photographic film shall comply with federal standard No. 125a, dated April 24, 1958, or the latest revision thereof, issued pursuant to the federal property and administrative services act of 1949, as amended.  The device used to reproduce such records on such film shall be one which accurately reproduces the original thereof in all details.  The school district may use reproduction methods which include the digital storage and retrieval of official school district records.

History: L. 1955, ch. 335, § 3; L. 1972, ch. 41, § 3; L. 1998, ch. 112, § 4; July 1.



72-5372 Same; deemed original record; evidence; transcript.

72-5372. Same; deemed original record; evidence; transcript. Such photographs, microphotographs or photographic film shall be deemed to be an original record for all purposes, including introduction in evidence in all courts or administrative agencies. A transcript, exemplification or certified copy thereof shall, for all purposes recited herein, be deemed to be a transcript, exemplification, or certified copy of the original.

History: L. 1955, ch. 335, § 4; June 30.



72-5373 Same; preservation and destruction of original records, when.

72-5373. Same; preservation and destruction of original records, when.    Whenever such photographs, microphotographs or reproductions on film shall be placed in conveniently accessible files and provisions made for preserving, examining and using the same, the custodial officer may, with the approval of the governing body cause the originals from which the photographs or microphotographs have been made or any part thereof to be deposited in a safe place if the same are of a permanent value or destroyed if not of permanent value.

History: L. 1955, ch. 335, § 5; June 30.



72-5386 School records of pupils, withholding prohibited; school district property, return or payment for, exception.

72-5386. School records of pupils, withholding prohibited; school district property, return or payment for, exception. (a) This section shall apply to all school districts and to every pupil of any school district. As used in this section, the term "school records" means transcripts, grade cards, the results of tests, assessments or evaluations, and all other personally identifiable records, files and data directly related to a pupil.

(b) All school district property in the possession of any pupil shall be returned to the proper school district authority or paid for by the pupil upon transfer of the pupil from the school district. The school records of any such pupil shall not be withheld for any reason. A school district authority, upon request, shall provide a fully itemized list of the school district property in the possession of the pupil. In the event that such school district authority receives an affidavit stating that the pupil's parents are unable to return the school district property which is lost or missing, such school district authority shall note in the school records of the pupil that the pupil has complied with the provisions of this section. In the event that a school district authority receives an affidavit from the board of education of another school district or from the governing authority of a nonpublic school stating that a pupil's records are being requested as proof of identity of the pupil pursuant to the provisions of K.S.A. 72-53,106, and amendments thereto, such school district authority shall forward a certified copy of that part of the pupil's records which provides information regarding the identity of the pupil.

(c) The school records of each pupil are the property of the pupil and shall not be withheld by any school district. Upon request of a pupil or the parent of a pupil, the school records of the pupil shall be given to such pupil or parent, or, upon transfer of the pupil to another school district or to a nonpublic school, shall be forwarded to such school district or nonpublic school. A pupil's records forwarded to another school district due to transfer will include original copies of all the students records, including transcripts, grade cards, results of tests, assessments or evaluations, and all other personally identifiable records, files and data directly related to the pupil.

History: L. 1963, ch. 378, § 1; L. 1986, ch. 268, § 2; L. 1991, ch. 220, § 3; L. 1999, ch. 116, § 49; July 1.



72-5389 Boards of education; authorization to purchase certain items for use of pupils.

72-5389. Boards of education; authorization to purchase certain items for use of pupils. The board of education of any school district may purchase, for the use of the pupils of the district, any of the following:

(a) Workbooks and materials which are supplemental to textbooks used in specific courses;

(b) specialized clothing and towels for use in physical education, shop, and science courses;

(c) musical instruments for use in band or orchestra;

(d) instructional materials for the use of technology in specific courses; and

(e) materials or supplies which are consumed in specific courses or projects or in which the pupil may retain ownership upon completion of such courses or projects.

History: L. 1976, ch. 304, § 1; L. 1995, ch. 90, § 1; July 1.



72-5390 Fees; supplemental charges authorized to be prescribed and collected; disposition of moneys.

72-5390. Fees; supplemental charges authorized to be prescribed and collected; disposition of moneys. (a) The board of education of any school district may prescribe, assess and collect fees and supplemental charges for:

(1) The use, rental or purchase by pupils of any of the items designated in K.S.A. 72-5389, and amendments thereto, to offset, in part or in total, the expense of purchasing such items; and

(2) participation in activities, or the use of facilities, materials and equipment, which participation or use is not mandatory, but optional to pupils, whether incidental to curricular, extracurricular or other school-related activities.

(b) Moneys received by a board of education under this section shall be deposited in the textbook and student materials revolving fund of the school district.

History: L. 1976, ch. 304, § 2; L. 1979, ch. 225, § 1; L. 1993, ch. 264, § 2; L. 1995, ch. 90, § 2; L. 2003, ch. 116, § 7; July 1.



72-5391 Same; waiver required, when.

72-5391. Same; waiver required, when. Whenever the parents or guardian of any pupil of the school district are unable to provide the fees and supplemental charges assessed and collected under authority of subsection (a) of K.S.A. 72-5390, the board of education shall, if written application is made and said board finds the application meritorious, waive said fees and supplemental charges if the items for which said fees and supplemental charges are assessed and collected are necessary for the completion of the basic requirements of courses of study offered in the school district.

History: L. 1976, ch. 304, § 3; July 1.



72-5392 Special education services for exceptional children enrolled in private schools; definitions.

72-5392. Special education services for exceptional children enrolled in private schools; definitions. As used in this act:

(a) "School district" means any public school district organized under the laws of this state.

(b) "Exceptional children" and "special education services" have the meanings respectively ascribed thereto in K.S.A. 72-962, and amendments thereto.

(c) "Private, nonprofit elementary or secondary school" means an organization which regularly offers education at the elementary or secondary level, which is exempt from federal income taxation under section 501 of the federal internal revenue code of 1954, as amended, which conforms to the civil rights act of 1964, and attendance at which satisfies any compulsory school attendance laws of this state.

History: L. 1980, ch. 212, § 1; L. 1999, ch. 116, § 39; July 1.



72-5393 Same; conditions for provision; location; transportation.

72-5393. Same; conditions for provision; location; transportation. Every school district shall provide special education services for exceptional children who reside in the school district and attend a private, nonprofit elementary or secondary school, whether such school is located within or outside the school district, upon request of a parent or guardian of any such child for the provision of such services. No school district shall be required to provide such services outside the school district. Any school district may provide special education services for exceptional children who attend a private, nonprofit elementary or secondary school located within the school district, whether or not all such children reside in the school district. Special education services which are provided under this section for exceptional children who attend a private, nonprofit elementary or secondary school which is located in the school district may be provided in the private, nonprofit elementary or secondary school or in the public schools of the school district. The site for the provision of special education services under this section for an exceptional child shall be determined by the school district in consultation with the parent or guardian of the child and with officials of the private, nonprofit elementary or secondary school. Special education services provided under this section for exceptional children who attend a private, nonprofit elementary or secondary school are subject to the following requirements: (a) If the services are provided for in the private, nonprofit elementary or secondary school, amounts expended for the provision of such services shall not be required to exceed the average cost to the school district for the provision of the same services in the public schools of the school district for children within the same category of exceptionality; (b) if the services are provided for in the public schools of the school district, the services shall be provided on an equal basis with the provision of such services for exceptional children attending the public schools; and (c) if the services are provided in the public schools of the school district, transportation to and from such public school shall be provided by the school district.

History: L. 1980, ch. 212, § 2; L. 1999, ch. 116, § 40; July 1.



72-5394 Same; provision in connection with religious activity prohibited.

72-5394. Same; provision in connection with religious activity prohibited. No special education services shall be provided in connection with religious courses, devotional exercises, religious training, or any other religious activity.

History: L. 1980, ch. 212, § 3; L. 1999, ch. 116, § 41; July 1.



72-5395 Early retirement incentive programs; establishment authorized; purposes; payment limitations; program report required.

72-5395. Early retirement incentive programs; establishment authorized; purposes; payment limitations; program report required. (a) The board of education of any school district may establish an early retirement incentive program for the benefit of the employees of the district for retirement prior to the retirement age as provided pursuant to 42 U.S.C. § 416(l)(1) of the social security act as in effect on the effective date of this act. As used in this act, an "early retirement incentive program" is a program that provides cash payments, either in the form of a lump-sum payment at the beginning of the fiscal year, or in regular payments during the fiscal year. No payment pursuant to an early retirement incentive program as provided in this section shall be made prior to the retirement under the provisions of the Kansas public employees retirement system for any employee of the district.

(b) Commencing in the fiscal year that commenced in calendar year 2002 and every three years thereafter, each board that has established an early retirement incentive program shall prepare and submit a report to the state board of education related to such early retirement incentive program. Such report shall contain: (1) Three years of budget data of such program, including actual costs, and current year and future years' budget data for three to five years; (2) current costs and benefits of such program and projected costs and benefits of such program for three to five years; (3) current and projected number of participants in such program; and (4) such other information as required by the state board of education. The state board of education shall design and distribute forms to carry out the provisions of this act to the board of education of each school district that has established an early retirement incentive program. The state board of education shall compile and prepare a summary report which shall be submitted to the joint committee on pensions, investments and benefits no later than January 1 of the year that follows the end of the fiscal year in which the reporting is required as provided in this subsection.

History: L. 1980, ch. 213, § 1; L. 1994, ch. 293, § 6; L. 1996, ch. 266, § 4; L. 1999, ch. 171, § 2; L. 2002, ch. 63, § 2; L. 2006, ch. 143, § 3; July 1.



72-5396 Same; budget authorization.

72-5396. Same; budget authorization. The board of education is hereby authorized to budget and expend such amounts for early retirement incentive programs as the board may deem to be necessary and desirable.

History: L. 1980, ch. 213, § 2; July 1.



72-5397 Same; rights creation, limitation.

72-5397. Same; rights creation, limitation. Nothing in this act shall be construed to create any right, or to authorize the creation of any right, which is not subject to amendment or nullification by act of the legislature.

History: L. 1980, ch. 213, § 3; July 1.



72-5398 Employee assistance programs; contracts and payment of fees for provision authorized.

72-5398. Employee assistance programs; contracts and payment of fees for provision authorized. The board of education of any unified school district may enter into contracts for the benefit of its employees and their dependents to provide for employee assistance programs which are designed to assist in the identification and resolution of personal problems which may affect the work performance of such employees.  If a board of education enters into a contract for the provision of an employee assistance program, the board may pay the fees therefor from the general fund of the unified school district.

History: L. 1981, ch. 275, § 1; April 30.



72-5399 Career and educational opportunities; accessibility to pupils and students by persons, groups, military recruiters.

72-5399. Career and educational opportunities; accessibility to pupils and students by persons, groups, military recruiters. (a) Subject to the provisions of subsection (b), when the board of education of a school district allows persons or groups which make pupils and students aware of career or educational opportunities to have access to pupils and students or to names and addresses of pupils and students, the board shall allow official recruiting representatives of the military forces of this state or of the United States to have access on the same basis for the purpose of informing pupils and students of educational and career opportunities available in the military.

(b) A board of education shall not allow any person, group or military recruiter to have access to the name or address of any pupil or student if the student or the parent or guardian of the pupil files a written refusal to permit access to the name and address of the pupil or student. The refusal may apply to any one or more persons, groups or military recruiters or to all persons, groups and military recruiters.

(c) As used in this section:

(1) "Pupil" means any person who is regularly enrolled in a school district and who is less than 18 years of age.

(2) "School district" means a public school district organized under the laws of this state.

(3) "Student" means any person who is regularly enrolled in a school district and who is 18 or more years of age.

History: L. 1982, ch. 289, § 1; July 1.



72-53,100 Nonaccredited private schools; pupil records; definitions.

72-53,100. Nonaccredited private schools; pupil records; definitions. As used in this act:

(a) "Private elementary or secondary school" means an organization which regularly offers education at the elementary or secondary level and attendance at which satisfies the compulsory school attendance laws of this state, but which is not accredited by the state board of education.

(b) "Pupil records" means all records, files and data of pupils who are or have been in attendance at a private elementary or secondary school.

(c) "Official custodian" means any officer or employee of a private elementary or secondary school who is responsible for the custody and maintenance of pupil records.

History: L. 1982, ch. 286, § 1; July 1.



72-53,101 Same; registration of name and address required; state board of education, administration and duties.

72-53,101. Same; registration of name and address required; state board of education, administration and duties. (a) The official custodian of every private elementary or secondary school shall register the name and address of the private elementary or secondary school with the state board of education.

(b) The state board of education shall administer the provisions of this act and shall prepare and maintain a compilation of the registrations submitted under subsection (a).

(c) Upon transfer of a pupil from a private elementary or secondary school to a school district, an accredited nonpublic school, or another private elementary or secondary school, the state board of education, upon request of the school district, accredited nonpublic school, or other private elementary or secondary school therefor, shall make available the registration of the private elementary or secondary school from which the pupil transferred.

History: L. 1982, ch. 286, § 2; L. 1986, ch. 268, § 3; July 1.



72-53,102 Same; purpose of registration requirement.

72-53,102. Same; purpose of registration requirement. The purpose of this act is solely to make available to a school district, an accredited nonpublic school, or a private elementary or secondary school to which a pupil transfers, the name and location of the private elementary or secondary school from which the pupil transferred so that request may be made by the transferee school district, accredited nonpublic school, or private elementary or secondary school for the pupil's records.

History: L. 1982, ch. 286, § 3; L. 1986, ch. 268, § 4; July 1.



72-53,103 Teacher exchange program; participation authorized.

72-53,103. Teacher exchange program; participation authorized. (a) The board of education of any school district may grant to a teacher of the district a leave of absence with full pay for a period of not more than one year to permit such teacher to teach in a foreign state under the provisions of the teacher exchange program established under public law 87-256, 75 Stat. 527, as amended, and public law 83-480, as amended. The board of education granting such leave of absence may employ with or without pay a national of the foreign state wherein the teacher on leave of absence will teach, if the national is qualified to teach in that foreign state, and if the national will be authorized to teach at a grade level and in a field or subject similar to that which the national is authorized to teach in such foreign state.

(b) Any teacher of this state who participates in the teacher exchange program and teaches in a foreign state shall be deemed to have taught during the period of exchange in the school district by which the teacher is employed for the following purposes: (1) Participation in the Kansas public employees' retirement system; and (2) entitlement to any benefits to which the teacher would have been entitled had the teacher taught in the school district.

(c) No liability, civil or criminal, with respect to the misuse of public funds, shall attach to any board of education, or any member thereof, for effectuating the provisions of this section.

(d) The state board of education shall adopt rules and regulations relating to the temporary licensure of teachers from a foreign state who participate in the teacher exchange program.

History: L. 1982, ch. 288, § 1; L. 2005, ch. 69, § 19; July 1.



72-53,104 Drug abuse, referral of pupils for assistance; immunity from civil liability.

72-53,104. Drug abuse, referral of pupils for assistance; immunity from civil liability. No school district, educational cooperative, interlocal educational agency or state accredited nonpublic school, no governing authority thereof, no member of any such governing authority, and no officer or employee of any school district, educational cooperative, interlocal educational agency or accredited nonpublic school shall be subject to any civil liability for any statement, report or action taken in assisting, or referring for assistance to any medical, treatment or social service agency or facility, any pupil reasonably believed to be abusing or incapacitated by the use of alcohol or other drugs unless such assistance or referral was made in bad faith or with malicious purpose.  The same immunity from liability shall attach with respect to participation in any administrative or judicial proceeding resulting from any such assistance or referral.

History: L. 1984, ch. 304, § 1; July 1.



72-53,105 Alcohol and drug abuse programs; provision authorized.

72-53,105. Alcohol and drug abuse programs; provision authorized. The board of education of every school district may provide for programs which are designed to assist pupils at all grade levels in the identification, examination, prevention and resolution of alcohol and drug abuse problems which may affect the ability of such pupils to satisfactorily benefit from attendance at school.  Any board of education may enter into contracts for the provision of such programs for its pupils and may pay the fees therefor from the general fund of the school district.

History: L. 1981, ch. 275, § 2; L. 1985, ch. 246, § 1; July 1.



72-53,106 Pupil identification; proof required upon first enrollment in a school; duties of schools and law enforcement agencies.

72-53,106. Pupil identification; proof required upon first enrollment in a school; duties of schools and law enforcement agencies. (a) As used in this section:

(1) "School" means every school district and every nonpublic school operating in this state.

(2) "School board" means the board of education of a school district or the governing authority of a nonpublic school.

(3) "Proof of identity" means: (A) In the case of a child enrolling in kindergarten or first grade, a certified copy of the birth certificate of the child or, as an alternative, for a child who is in the custody of the secretary for children and families, a certified copy of the court order placing the child in the custody of the secretary and, in the case of a child enrolling in any of the grades two through 12, a certified transcript or other similar pupil records or data; or (B) any documentary evidence which a school board deems to be satisfactory proof of identity.

(b) Whenever a child enrolls or is enrolled in a school for the first time, the school board of the school in which the child in enrolling or being enrolled shall require, in accordance with a policy adopted by the school board, presentation of proof of identity of the child. If proof of identity of the child is not presented to the school board within 30 days after enrollment, the school board shall immediately give written notice thereof to a law enforcement agency having jurisdiction within the home county of the school. Upon receipt of the written notice, the law enforcement agency shall promptly conduct an investigation to determine the identity of the child. No person or persons claiming custody of the child shall be informed of the investigation while it is being conducted.

(c) Schools and law enforcement agencies shall cooperate with each other in the conducting of any investigation required by this section. School personnel shall provide law enforcement agencies with access on school premises to any child whose identity is being investigated. School personnel shall be present at all times any law enforcement agency personnel are on school premises for the purpose of conducting any such investigation unless the school personnel and the law enforcement agency personnel agree that their joint presence is not in the best interests of the child. School personnel who are present during the conducting by a law enforcement agency of an investigation on school premises to determine the identity of a child in accordance with the requirements of this section are subject to the confidentiality requirements of the revised Kansas code for care of children.

(d) Upon receipt by a school of a notice from a law enforcement agency that a child who is or has been enrolled in the school has been reported as a missing child, the school shall make note of the same in a conspicuous manner on the school records of the child and shall keep such school records separate from the school records of all other children enrolled in the school. Upon receipt by the school of a request for the school records of the child, the school shall notify the law enforcement agency of the request.

(e) Each school board may designate and authorize one or more of its school personnel to act on behalf of the school board in complying with the requirements of this section.

(f) Information gathered in the course of the investigation to establish the identity of a child pursuant to this section shall be confidential and shall be used only to establish the identity of the child or in support of any criminal prosecution emanating from the investigation.

History: L. 1986, ch. 268, § 1; L. 2006, ch. 200, § 114; L. 2014, ch. 115, § 291; July 1.



72-53,107 Tobacco products, use in school buildings prohibited; school building defined.

72-53,107. Tobacco products, use in school buildings prohibited; school building defined. (a) The use of tobacco products in any school building  is hereby prohibited.  No board of education of any school district shall allow any person to use tobacco products in any school building.

(b) As used in this section, the term "school building" means any enclosed building used for pupil attendance purposes  by the board of education of a unified school district. The term school building does not include a building, or part thereof, used for residential purposes or leased from the school district for nonschool sponsored activities.

History: L. 1988, ch. 229, § 1; July 1.



72-53,108 Employment of lobbyists; validation of prior expenditures; definitions.

72-53,108. Employment of lobbyists; validation of prior expenditures; definitions. (a)  The board of education of any school district is hereby authorized to offer employment to and employ lobbyists and other persons for lobbying and to pay any expenses incurred in connection therewith from the general fund of the school district.

(b) All expenditures heretofore made for the payment of expenses incurred by any school district in connection with or for the purpose of lobbying or the employment of lobbyists are hereby validated and approved in all respects, together with all proceedings authorizing such expenditures, and such expenditures and proceedings shall be valid as though they had been duly and legally authorized originally.

(c) As used in this section, the terms "lobbyist" and "lobbying" shall have the meanings respectively ascribed thereto in article 2 of chapter 46 of Kansas Statutes Annotated.

History: L. 1989, ch. 211, § 1; March 23.



72-53,109 School districts not required to provide incarcerated person with opportunity to attend school; exceptions.

72-53,109. School districts not required to provide incarcerated person with opportunity to attend school; exceptions. (a) Subject to the provisions of subsection (b), no school district shall be required to provide any person, who is 16 years of age or older, has been prosecuted as an adult, convicted of a crime, and incarcerated in a county jail or state correctional institution, with an opportunity to attend school at a school facility operated by the school district for the period of time the person is incarcerated, nor shall any school district be required to provide any such person with educational services at the county jail or state correctional institution in which the person is incarcerated.

(b) The provisions of subsection (a) do not apply to any person who is under 21 years of age and who, immediately prior to conviction and incarceration, was determined to be a child with a disability for whom an individualized education program had been developed and effectuated under the provisions of the special education for exceptional children act.

History: L. 1995, ch. 141, § 1; L. 1999, ch. 116, § 37; July 1.



72-53,110 Severability provision for act contained in 1995 House Bill No. 2173.

72-53,110. Severability provision for act contained in 1995 House Bill No. 2173. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional, it shall be conclusively presumed that the legislature would have enacted the remainder of the act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1995, ch. 263, § 5; July 1.



72-53,111 School districts not required to provide certain persons educational services in regular school setting; alternative placement to be offered.

72-53,111. School districts not required to provide certain persons educational services in regular school setting; alternative placement to be offered. (a) A school district shall not be required to provide any person who has attained 19 years of age and who is not currently enrolled in the school district with educational services in a regular school setting.  If a school district elects not to provide such person with educational services in a regular school setting, the school district shall offer the person educational services in an alternative setting or an alternative educational program.  The educational services or educational program provided any person as an alternative to regular school placement shall be designed to provide the person with the opportunity to satisfactorily complete the course requirements of the state board of education necessary for graduation from high school.

(b) Whenever a school district provides educational services or educational programs to persons as an alternative to regular school placement, such persons shall be subject to the same requirements, terms and conditions of law, rules and regulations and district policies as are applicable to persons in regular school placement.

(c) The foregoing provisions of this section do not apply to persons who have been determined to be exceptional children, except gifted children, under the provisions of the special education for exceptional children act.  Such persons shall be subject to the provisions of their respective individualized education programs.

History: L. 1997, ch. 130, § 1; July 1.



72-53,112 Severability provision for act contained in 2014 House Bill No. 2506.

72-53,112. Severability provision for act contained in 2014 House Bill No. 2506. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application. To this end the provisions of this act are severable.

History: L. 2014, ch. 93, § 65; May 1.






Article 54 TEACHERS' CONTRACTS

72-5410 Definitions.

72-5410. Definitions. As used in this act: (a) "Teacher" shall mean and include teachers, supervisors, principals, superintendents and any other professional employees who are required to hold a teacher's or school administrator's certificate in any public school.

(b) "Governing body" and "board of education" shall mean the board of education of any public school district.

History: L. 1951, ch. 413, § 1; L. 1965, ch. 410, § 28; L. 1969, ch. 317, §7; April 25.



72-5412 Contracts bind both teachers and board of education; suspension of license, when; insufficient budget, effect.

72-5412. Contracts bind both teachers and board of education; suspension of license, when; insufficient budget, effect. All contracts shall be binding on both the teacher and board of education of the school district until the teacher has been legally discharged from such teacher's teaching position or until released by the board of education from such contract. Until such teacher has been discharged or released, such teacher shall not have authority to enter into a contract with the board of education of any school district for any period of time covered in the original contract. If upon written complaint, signed by 2/3 of the members of the board of education of the school district, any teacher who is reported to have entered into a contract with another school or board of education without having been released from such former contract, or for other reasons fails to fulfill the provisions of such contract, such teacher, upon being found guilty of such charge at a hearing held before the state board of education, shall have such teacher's license suspended for the remainder of the term for which such contract was made. The hearing before the state board shall be conducted in accordance with the provisions of the Kansas administrative procedure act. Notwithstanding the foregoing provisions of this section, any contract of employment made by the board of education of any school district prior to the public hearing on the budget of such school district shall be voidable in case adequate funds are not available in such budget for the compensation provided for in such contracts.

History: L. 1951, ch. 413, § 3; L. 1969, ch. 317, § 8; L. 1988, ch. 356, § 277; L. 2005, ch. 69, § 20; July 1.



72-5412a Supplemental contracts of employment authorized.

72-5412a. Supplemental contracts of employment authorized. The board of education of any school district may enter into a supplemental contract of employment with any employee of the district. As used in this section "supplemental contract" means a contract for services other than those services covered in the principal or primary contract of employment of such employee, and shall include but not be limited to such services as coaching, supervising, directing and assisting extra curricular activities, chaperoning, ticket taking, lunch room supervision and other similar and related activities. The provisions of article 54 of chapter 72 of Kansas Statutes Annotated which relate to the continuation of teacher contracts and to the due process procedure upon termination or nonrenewal of a teacher's contract do not apply to any supplemental contract of employment entered into under this section.

History: L. 1972, ch. 261, § 1; L. 1980, ch. 220, § 14; July 1.



72-5413 Definitions.

72-5413. Definitions. As used in this act, and amendments thereto:

(a) The term "persons" includes one or more individuals, organizations, associations, corporations, boards, committees, commissions, agencies, or their representatives.

(b) "Board of education" means the state board of education pursuant to its authority under K.S.A. 76-1001a and 76-1101a, and amendments thereto, the board of education of any school district, the board of control of any area vocational-technical school and the board of trustees of any community college.

(c) "Professional employee" means any person employed by a board of education in a position which requires a certificate issued by the state board of education or employed by a board of education in a professional, educational or instructional capacity, but shall not mean any such person who is an administrative employee and, commencing in the 2006-2007 school year, shall not mean any person who is a retirant from school employment of the Kansas public employees retirement system, regardless of whether an agreement between a board of education and an exclusive representative of professional employees that covers terms and conditions of professional service provides to the contrary.

(d) "Administrative employee" means, in the case of a school district, any person who is employed by a board of education in an administrative capacity and who is fulfilling duties for which an administrator's certificate is required under K.S.A. 72-7513, and amendments thereto; and, in the case of an area vocational-technical school or community college, any person who is employed by the board of control or the board of trustees in an administrative capacity and who is acting in that capacity and who has authority, in the interest of the board of control or the board of trustees, to hire, transfer, suspend, layoff, recall, promote, discharge, assign, reward or discipline other employees, or responsibly to direct them or to adjust their grievances, or effectively to recommend a preponderance of such actions, if in connection with the foregoing, the exercise of such authority is not of a merely routine or clerical nature, but requires the use of independent judgment.

(e) "Professional employees' organizations" means any one or more organizations, agencies, committees, councils or groups of any kind in which professional employees participate, and which exist for the purpose, in whole or part, of engaging in professional negotiation with boards of education with respect to the terms and conditions of professional service or for the purpose of professional development or liability protection.

(f) "Representative" means any professional employees' organization or any person it authorizes or designates to act in its behalf or any person a board of education authorizes or designates to act in its behalf.

(g) "Professional negotiation" means meeting, conferring, consulting and discussing in a good faith effort by both parties to reach agreement with respect to the terms and conditions of professional service.

(h) "Mediation" means the effort through interpretation and advice by an impartial third party to assist in reconciling a dispute concerning terms and conditions of professional service which arose in the course of professional negotiation between a board of education or its representatives and representatives of the recognized professional employees' organization.

(i) "Fact-finding" means the investigation by an individual or board of a dispute concerning terms and conditions of professional service which arose in the course of professional negotiation, and the submission of a report by such individual or board to the parties to such dispute which includes a determination of the issues involved, findings of fact regarding such issues, and the recommendation of the fact-finding individual or board for resolution of the dispute.

(j) "Strike" means an action taken for the purpose of coercing a change in the terms and conditions of professional service or the rights, privileges or obligations thereof, through any failure by concerted action with others to report for duty including, but not limited to, any work stoppage, slowdown, or refusal to work.

(k) "Lockout" means action taken by a board of education to provoke interruptions of or prevent the continuity of work normally and usually performed by the professional employees for the purpose of coercing professional employees into relinquishing rights guaranteed by this act and the act of which this section is amendatory.

(l) (1) "Terms and conditions of professional service" means: (A) Salaries and wages, including pay for duties under supplemental contracts; hours and amounts of work; vacation allowance, holiday, sick, extended, sabbatical and other leave, and number of holidays; retirement; insurance benefits; wearing apparel; pay for overtime; jury duty; grievance procedure, including binding arbitration of grievances; disciplinary procedure; resignations; termination and nonrenewal of contracts; reemployment of professional employees; terms and form of the individual professional employee contract; probationary period; professional employee appraisal procedures; each of the foregoing being a term and condition of professional service, regardless of its impact on the employee or on the operation of the educational system; (B) matters which relate to privileges to be granted the recognized professional employees' organization, including, but not limited to, voluntary payroll deductions; dissemination of information regarding the professional negotiation process and related matters to members of the bargaining unit on school or college premises through direct contact with members of the bargaining unit; reasonable leaves of absence for members of the bargaining unit for organizational purposes, such as engaging in professional negotiation and partaking of instructional programs properly related to the representation of the bargaining unit; any of the foregoing privileges which are granted the recognized professional employees' organization through the professional negotiation process shall not be granted to any other professional employees' organization; and (C) such other matters as the parties mutually agree upon as properly related to professional service including, but not limited to, employment incentive or retention bonuses authorized under K.S.A. 72-8246, and amendments thereto.

(2) Nothing in this act, and amendments thereto, shall authorize any professional employees' organization to be granted the exclusive privilege of access to the use of school or college facilities for meetings, the use of bulletin boards on or about the facility or the use of school or college mail systems.

(3) Nothing in this act, and amendments thereto, shall authorize the diminution of any right, duty or obligation of either the professional employee or the board of education which have been fixed by statute or by the constitution of this state. Except as otherwise expressly provided in this subsection (l), the fact that any matter may be the subject of a statute or the constitution of this state does not preclude negotiation thereon so long as the negotiation proposal would not prevent the fulfillment of the statutory or constitutional objective.

(4) Matters which relate to the duration of the school term, and specifically to consideration and determination by a board of education of the question of the development and adoption of a policy to provide for a school term consisting of school hours, are not included within the meaning of terms and conditions of professional service and are not subject to professional negotiation.

(m) "Secretary" means the secretary of labor or a designee thereof.

(n) "Statutory declaration of impasse date" means July 31 in the current school year.

(o) "Supplemental contracts" means contracts for employment duties other than those services covered in the principal or primary contract of employment of the professional employee and shall include, but not be limited to, such services as coaching, supervising, directing and assisting extracurricular activities, chaperoning, ticket-taking, lunchroom supervision, and other similar and related activities.

History: L. 1970, ch. 284, § 1; L. 1976, ch. 314, § 1; L. 1977, ch. 248, § 1; L. 1979, ch. 226, § 1; L. 1980, ch. 220, § 1; L. 1989, ch. 216, § 1; L. 1990, ch. 255, § 1; L. 2002, ch. 167, § 4; L. 2004, ch. 179, § 94; L. 2006, ch. 143, § 4; L. 2009, ch. 72, § 1; L. 2013, ch. 52, § 2; L. 2015, ch. 92, § 12; July 1.



72-5414 Professional employees' rights; representation of employees and school boards; negotiations.

72-5414. Professional employees' rights; representation of employees and school boards; negotiations. Professional employees shall have the right to form, join or assist professional employees' organizations, to participate in professional negotiation with boards of education through representatives of their own choosing for the purpose of establishing, maintaining, protecting or improving terms and conditions of professional service. Professional employees shall also have the right to refrain from any or all of the foregoing activities. In professional negotiations under this act the board of education may be represented by an agent or committee designated by it.

History: L. 1970, ch. 284, § 2; July 1.



72-5415 Exclusive representation of negotiating units; any employee or group may present its position or proposal.

72-5415. Exclusive representation of negotiating units; any employee or group may present its position or proposal. (a) When a representative is designated or selected for the purposes of professional negotiation by the majority of the professional employees in an appropriate negotiating unit, such representative shall be the exclusive representative of all the professional employees in the unit for such purpose.

(b) Nothing in this act or in acts amendatory thereof or supplemental thereto shall be construed to prevent professional employees, individually or collectively, from presenting or making known their positions or proposals or both to a board of education, a superintendent of schools or other chief executive officer employed by a board of education.

History: L. 1970, ch. 284, § 3; L. 1977, ch. 248, § 2; L. 1980, ch. 220, § 2; July 1.



72-5416 Recognition of employees' organization as representative; exceptions to required recognition.

72-5416. Recognition of employees' organization as representative; exceptions to required recognition. (a) If professional employees of a board of education are not represented by a professional employees' organization for the purpose of professional negotiation, any professional employees' organization may file a request with the board of education alleging that a majority of the professional employees in an appropriate negotiating unit wish to be represented for such purpose by such organization and asking the board of education to recognize it as the exclusive representative under K.S.A. 72-5415. Such request shall describe the grouping of jobs or positions which constitute the unit claimed to be appropriate and shall include a demonstration of majority support through verified membership lists. Notice of such request shall immediately be posted by the board of education on a bulletin board at each school or other facility in which members of the unit claimed to be appropriate are employed.

(b) A request for recognition under subsection (a) shall be granted by the board of education unless:

(1) The board of education has a good faith doubt as to the accuracy or validity of the evidence demonstrating majority support; or

(2) another professional employees' organization files with the board of education within ten (10) calendar days after the posting of notice of the original request a competing request alleging majority support and asking the board of education to recognize it as the exclusive representative; or

(3) one or more of the professional employees included in the unit claimed to be appropriate files with the board of education within ten (10) calendar days after the posting of notice of the original request a competing request alleging majority support and asking the board of education to deny the request for recognition; or

(4) the board of education, within the previous twelve (12) months, has lawfully denied or withdrawn the recognition of a professional employees' organization as the exclusive representative of the professional employees included in the unit claimed to be appropriate; or

(5) the secretary, within the previous twelve (12) months, has conducted a secret ballot election under the provisions of this act, or the act of which this section is amendatory, and the election resulted in a majority vote for no representation.

History: L. 1970, ch. 284, § 4; L. 1980, ch. 220, § 3; July 1.



72-5417 Same; determination by secretary of human resources upon petition.

72-5417. Same; determination by secretary of human resources upon petition. (a) A petition may be filed with the secretary, asking the secretary to investigate and decide the question of whether (1) professional employees in an appropriate negotiating unit have designated a professional employees' organization for recognition as an exclusive representative for purposes of K.S.A. 72-5415; (2) a professional employees' organization which is the recognized exclusive representative should be replaced by another professional employees' organization; (3) recognition of a professional employees' organization as the exclusive representative should be withdrawn.

(b) A petition under subsection (a) may be filed by:

(1) A board of education alleging that it has received a request for exclusive recognition from a professional employees' organization and has a good faith doubt as to the accuracy or validity of the claims made in the request; or

(2) a professional employees' organization; or

(3) one or more professional employees seeking withdrawal of recognition of a professional employees' organization as the exclusive representative.

History: L. 1970, ch. 284, § 5; L. 1977, ch. 248, § 3; L. 1980, ch. 220, § 4; July 1.



72-5418 Same; election; summary dismissal of petition, when.

72-5418. Same; election; summary dismissal of petition, when. (a) Upon receipt of a petition under K.S.A. 72-5417 and except as provided in subsection (b), the secretary or a person or persons designated by the secretary may direct and conduct a secret ballot election in order to decide the questions raised by the petition.

(b) The secretary shall dismiss, without determining the questions raised therein, any petition filed under K.S.A. 72-5417, if:

(1) The petition is filed by a professional employees' organization and is not supported by credible evidence that at least thirty percent (30%) of the professional employees in the appropriate unit are members of the professional employees' organization filing the petition; or

(2) the petition is filed by one or more professional employees, asks the secretary to determine the question of whether recognition of a professional employees' organization should be withdrawn, and is not supported by credible evidence that at least thirty percent (30%) of the professional employees in the appropriate unit support the request; or

(3) the board of education, within the previous twelve (12) months, has lawfully recognized a professional employees' organization other than the petitioner as the exclusive representative of any professional employees included in the unit described in the petition; or

(4) the board of education, within the previous twelve (12) months, has lawfully denied or withdrawn the recognition of a professional employees' organization as the exclusive representative of the professional employees included in the unit described in the petition; or

(5) the secretary, within the previous twelve (12) months, has conducted and certified the result of a secret ballot election under the provisions of this act, or the act of which this section is amendatory.

History: L. 1970, ch. 284, § 6; L. 1977, ch. 248, § 4; L. 1980, ch. 220, § 5; July 1.



72-5419 Same; conduct of election for determination; conditions; run-off election.

72-5419. Same; conduct of election for determination; conditions; run-off election. If the secretary does not dismiss a petition filed under K.S.A. 72-5417 and determines that it is necessary to direct and conduct a secret ballot election in order to resolve the questions raised by the petition, the secretary shall order the election held and shall determine the eligibility of professional employees to vote at the election. The secretary shall base his or her determination of the questions raised by the petition upon the result favored by the majority of the professional employees who vote at the election if at least a majority of the eligible professional employees vote. If less than a majority of the eligible professional employees vote at any election conducted under this section, the status of the professional employees with regard to representation prior to the election is maintained. The name of a professional employees' organization shall not appear on the ballot unless (a) the professional employees' organization has submitted to the secretary satisfactory evidence demonstrating that at least thirty percent (30%) of the professional employees in the appropriate unit are members in good standing of such organization, or (b) the professional employees' organization is the currently recognized exclusive representative. In addition to the name of any professional employees' organization entitled to be contained thereon, the ballot in the election shall contain the choice of "no representation." When an election in which the ballot contains three (3) or more choices results in no choice receiving a majority of the votes cast, the secretary shall conduct a run-off election by secret ballot. The ballot in a run-off election shall only provide for a selection between the two choices receiving the largest and second largest number of votes in the original election. The secretary shall certify the result of the election to the parties involved therein.

History: L. 1970, ch. 284, § 7; L. 1977, ch. 248, § 5; L. 1980, ch. 220, § 6; July 1.



72-5420 Criteria for determining appropriate unit of employees' organization.

72-5420. Criteria for determining appropriate unit of employees' organization. In each case where the question is in issue, the secretary shall decide, on the basis of the community of interest between and among the professional employees of the board of education,  the wishes of the professional employees and/or the established practices among the professional employees including, among other things, the extent to which such professional employees have joined a professional employees' organization, whether the unit appropriate for the purposes of professional negotiation shall consist of all persons employed by the board of education who are engaged in teaching or performing other duties of an educational nature, or some subdivision thereof, except that a unit including classroom teachers shall not be appropriate unless it includes all such teachers employed by the board of education.

History: L. 1970, ch. 284, § 8; L. 1977, ch. 248, § 6; July 1.



72-5421 Agreements; ratification; election; absentee ballots.

72-5421. Agreements; ratification; election; absentee ballots. (a) A board of education and an exclusive representative selected or designated under the provisions of this act, or the act of which this section is amendatory, may enter into an agreement covering terms and conditions of professional service. The agreement becomes binding when ratified by a majority of the members of the board of education and a majority of the professional employees in the applicable negotiating unit who vote on the question of ratification of the agreement at an election conducted by the exclusive representative if at least a majority of the professional employees in the negotiating unit vote. If less than a majority of the professional employees vote on the question of ratification, the election is void.

(b) Every professional employee in the applicable negotiating unit who is to be absent from the place and at the time of the election may vote an absentee ballot on the question of ratification of the agreement. Upon written application by a professional employee for an absentee ballot, the exclusive representative shall transmit to the professional employee, in person or by mail to the address provided by the professional employee in the application, a ballot, an unmarked envelope, a larger envelope containing a space for the professional employee's signature and addressed to the exclusive representative, and instructions to the professional employee for casting the ballot. On receipt of an application under this subsection, the exclusive representative shall prepare and maintain a list of the names of professional employees who have applied for absentee ballots. The returned envelopes shall be checked against the list of names of applicants and the unmarked envelopes containing the ballots shall be extracted. The unmarked ballot envelopes shall be opened and the absentee ballots shall be counted in the same manner as ballots cast at the election.

History: L. 1970, ch. 284, § 9; L. 1980, ch. 220, § 7; July 1.



72-5422 Savings clause for existing agreements.

72-5422. Savings clause for existing agreements. Except as otherwise expressly provided herein, this act shall not operate so as to annul, modify or preclude the renewal or continuation of any lawful agreement heretofore entered into between a board of education and a professional employees' organization covering terms and conditions of professional service.

History: L. 1970, ch. 284, § 10; July 1.



72-5423 Rights and duties of boards of education reserved; recognition and negotiation required; terms and conditions subject to negotiation; applicability of open meetings law, exceptions; strikes not authorized; adoption of agreements by reference.

72-5423. Rights and duties of boards of education reserved; recognition and negotiation required; terms and conditions subject to negotiation; applicability of open meetings law, exceptions; strikes not authorized; adoption of agreements by reference. (a) Nothing in this act, or the act of which this section is amendatory, shall be construed to change or affect any right or duty conferred or imposed by law upon any board of education, except that boards of education are required to comply with this act, and the act of which this section is amendatory, in recognizing professional employees' organizations, and when such an organization is recognized, the board of education and the professional employees' organization shall enter into professional negotiations on request of either party at any time during the school year prior to issuance or renewal of the annual teachers' contracts. Notices to negotiate on new items or to amend an existing contract must be filed on or before March 31 in any school year by either party, such notices shall be in writing and delivered to the chief administrative officer of the board of education or to the representative of the bargaining unit and shall contain in reasonable and understandable detail the purpose of the new or amended items desired.

(b) (1) Upon entering negotiations pursuant to this section, the parties shall negotiate compensation of professional employees and hours and amounts of work. In addition, each party may select not more than three additional terms and conditions of professional service from the list described in K.S.A. 72-5413(l)(1), and amendments thereto, for negotiation. All other terms and conditions of professional service described in K.S.A. 72-5413(l)(1), and amendments thereto, shall be deemed permissive topics for negotiation and shall only be negotiated upon the mutual agreement of the parties.

(2) For purposes of this section, the term "compensation" means salary and wages, supplemental contract salaries and pay for overtime.

(3) The provisions of this subsection shall not apply to negotiations between a board of education and a professional employees' organization negotiating for the purpose of reaching their first agreement.

(c) Except as otherwise expressly provided in this subsection, every meeting, conference, consultation and discussion between a professional employees' organization or its representatives and a board of education or its representatives during the course of professional negotiation and every hearing conducted by the secretary under K.S.A. 72-5426, and amendments thereto, for determination of the question of the existence of impasse is subject to the provisions of the Kansas open meetings law, and any amendments or supplements thereto. Meetings, conferences, consultations and discussions held by the secretary under K.S.A. 72-5426, and amendments thereto, for investigation of the question of the existence of impasse, and meetings, conferences, consultations and discussions held during the course of and in connection with, and the meeting required at the conclusion of, impasse resolution proceedings, as provided for in K.S.A. 72-5427 and 72-5428, and amendments thereto, are specifically made exempt from the provisions of the Kansas open meetings law, and any amendments or supplements thereto.

(d) Nothing in this act, or the act of which this section is amendatory, shall be construed to authorize a strike by professional employees.

(e) Any agreement lawfully made under the provisions of this act, or the act of which this section is amendatory, may be adopted by reference and made a part of the employment contract between any professional employee of the applicable negotiating unit and a board of education for a period of not to exceed three years.

(f) Those individuals selected by the board of education and the professional employees' organization to conduct negotiations pursuant to this act shall complete training on conducting negotiations each year. The content and format of the training for these individuals shall be determined by the respective party each individual represents in negotiations.

History: L. 1970, ch. 284, § 11; L. 1977, ch. 248, § 12; L. 1980, ch. 220, § 8; L. 1986, ch. 269, § 1; L. 2015, ch. 92, § 13; July 1.



72-5424 Agreements may provide for arbitration of disputes; enforcement of arbitration agreements.

72-5424. Agreements may provide for arbitration of disputes; enforcement of arbitration agreements. (a) A board of education and a professional employees' organization who enter into an agreement covering terms and conditions of professional service may include in such agreement procedures for final and binding arbitration of such disputes as may arise involving the interpretation, application or violation of such agreement.

(b) Where a party to such agreement is aggrieved by the failure, neglect or refusal of the other party to proceed to arbitration in the manner provided for in such agreement, such aggrieved party may file a complaint in court for a summary action without jury seeking an order directing that the arbitration proceed in the manner provided for in such agreement.

History: L. 1970, ch. 284, § 12; July 1.



72-5425 Severability.

72-5425. Severability. If any provision of this act shall be held invalid, other provisions of this act shall not be affected thereby.

History: L. 1970, ch. 284, § 14; July 1.



72-5426 Impasse during negotiation; determination of existence; statutory declaration date, joint notice; negotiation during impasse resolution proceedings.

72-5426. Impasse during negotiation; determination of existence; statutory declaration date, joint notice; negotiation during impasse resolution proceedings. (a) If in the course of professional negotiation either the board of education or the recognized professional employees' organization, or both, believe that an impasse exists therein, either party individually or both parties together may file a petition with the secretary, asking the secretary to investigate and determine the question of whether an impasse exists in professional negotiation and, if a finding that an impasse exists is made, to begin impasse resolution procedures as provided in K.S.A. 72-5427 and 72-5428, and amendments thereto. Within the five days immediately following the date of filing, excluding Saturdays, Sundays and legal holidays, the secretary shall begin investigation of the question raised by the petition and in order to determine the question may meet with the parties or their representatives or both, either jointly or separately, and may hold such conferences, consultations and discussions therewith as the secretary deems necessary. If the secretary decides on the basis of the investigation that a hearing is necessary to determine the question, the secretary shall conduct the hearing immediately in accordance with the provisions of the Kansas administrative procedure act.

(b) If the secretary finds that no impasse exists in professional negotiation between the parties, the secretary shall order the parties to continue professional negotiation.

(c) If the secretary finds that an impasse exists in professional negotiation between the parties, the secretary shall begin impasse resolution procedures in accordance with K.S.A. 72-5427 and 72-5428, and amendments thereto.

(d) Notwithstanding the foregoing provisions of this section, an impasse is deemed to exist if the board of education and the recognized professional employees' organization have not reached agreement with respect to the terms and conditions of professional service by the statutory declaration of impasse date and, on such date, the parties shall jointly file a notice of the existence of impasse with the secretary.  Upon receipt of such joint notice, the secretary shall begin impasse resolution procedures in accordance with K.S.A. 72-5427 and 72-5428, and amendments thereto.

(e) Nothing in this act, or in the act of which this section is amendatory, shall be construed or applied in any manner so as to prevent the parties from voluntarily engaging in professional negotiation during the course, or at the conclusion, of impasse resolution proceedings.

History: L. 1977, ch. 248, § 7; L. 1979, ch. 226, § 2; L. 1980, ch. 220, § 9; L. 1988, ch. 356, § 278; July 1, 1989.



72-5427 Mediation; request for appointment of fact-finding board; time limitations; memorandum describing issues and final position of parties; confidentiality.

72-5427. Mediation; request for appointment of fact-finding board; time limitations; memorandum describing issues and final position of parties; confidentiality. (a) Upon finding that an impasse exists in professional negotiation or upon receipt of a joint notice of the existence of impasse filed by the parties under subsection (d) of K.S.A. 72-5426, and amendments thereto, the secretary shall appoint a mediator to assist in resolving the impasse, from a list maintained by the secretary of qualified and impartial individuals who are representative of the public. To the extent practicable, the secretary shall utilize the services of the federal mediation and conciliation service for mediation under this section.

(b) The mediator shall meet with the parties or their representatives, or both, either jointly or separately, and shall take such other steps as appropriate in order to assist the parties to resolve the impasse and to proceed with professional negotiation.

(c) If either party determines, after the seven-day period immediately succeeding the appointment of the mediator, that mediation has failed to resolve the impasse, such party may within 10 days after the unsuccessful conclusion of mediation file a written request with the secretary to appoint a fact-finding board to assist in resolving the impasse and the secretary shall immediately notify the other party of the request. Within three days thereafter, each of the parties shall prepare and submit to the secretary a written memorandum containing a description of the issues upon which the impasse exists and shall include therein a specific description of the final position of the party on each issue.

(d) All verbal or written information transmitted between any party to a dispute and a mediator conducting the proceeding, or the staff of an approved program under K.S.A. 5-501 et seq., and amendments thereto, shall be confidential communications. No admission, representation or statement made in the proceeding shall be admissible as evidence or subject to discovery. A mediator shall not be subject to process requiring the disclosure of any matter discussed during the proceedings unless all the parties consent to a waiver. Any party, including the neutral person or staff of an approved program conducting the proceeding, participating in the proceeding has a privilege in any action to refuse to disclose, and to prevent a witness from disclosing, any communication made in the course of the proceeding. The privilege may be claimed by the party or anyone the party authorizes to claim the privilege.

(e) The confidentiality and privilege requirements of this section shall not apply to:

(1) Information that is reasonably necessary to establish a defense for the mediator or staff of an approved program conducting the proceeding in the case of an action against the mediator or staff of an approved program that is filed by a party to the mediation;

(2) any information that the mediator is required to report under K.S.A. 2015 Supp. 38-2223, and amendments thereto;

(3) any information that is reasonably necessary to stop the commission of an ongoing crime or fraud or to prevent the commission of a crime or fraud in the future for which there was an expressed intent to commit such crime or fraud; or

(4) any information that the mediator is required to report or communicate under the specific provisions of any statute or in order to comply with orders of the court.

History: L. 1977, ch. 248, § 8; L. 1979, ch. 226, § 3; L. 1980, ch. 220, § 10; L. 1996, ch. 129, § 5; L. 2006, ch. 200, § 115; Jan. 1, 2007.



72-5428 Fact finding; report of findings and recommendations of board; meeting required after report; report to be made public, exceptions; final action by board of education.

72-5428. Fact finding; report of findings and recommendations of board; meeting required after report; report to be made public, exceptions; final action by board of education. (a) Upon receipt of a written request filed by either party under K.S.A. 72-5427 and upon notification of the other party of the request, the secretary shall appoint forthwith a fact-finding board of not more than three (3) members and shall notify the parties of the appointment. Members of the fact-finding board shall be appointed from a list maintained by the secretary of qualified and impartial individuals who are representative of the public. The individual who was appointed as the mediator under K.S.A. 72-5427 to assist in resolving the impasse, shall not be appointed to the fact-finding board for such impasse.

(b) Upon appointment of the fact-finding board and prior to any meeting of the board with the parties, the secretary shall submit the memorandum required to be prepared and submitted by each party under K.S.A. 72-5427 to the other party and to the fact-finding board. The fact-finding board shall meet with the parties or their representatives, or both, either jointly or separately, and may make such inquiries and investigations and hold such hearings on the issues upon which the impasse exists, as the fact-finding board may deem appropriate.

(c) For the purpose of conducting inquiries, investigations and hearings, the fact-finding board shall have the power to administer oaths and affirmations, examine witnesses and documents, take testimony and receive evidence and compel attendance of witnesses and the production of documents by the issuance of subpoenas. In the event of refusal to obey a subpoena on the part of any person or persons, the fact-finding board shall have authority to bring an action to enforce the subpoena in a court of competent jurisdiction.

(d) On the basis of the inquiries, investigations and hearings, the fact-finding board shall determine the issues upon which the impasse exists, make findings of fact regarding the issues and shall make recommendations for resolution of the impasse. Within ten (10) days after its appointment, the fact-finding board shall submit privately and on the same date to the secretary and to each of the parties, the written report of the fact-finding board containing the findings of fact and the recommendation of the fact-finding board, except that such ten-day period may be extended by agreement of the parties not to exceed a maximum of seven (7) additional days. The recommendation of the fact-finding board shall not be binding on either the board of education or the recognized professional employees' organization.

(e) Within the ten (10) days immediately after receipt of the report of the fact-finding board, the parties shall meet at least once in an effort to reach agreement for resolution of the impasse. Either the board of education or the professional employees' organization may make public the report of the fact-finding board. The secretary shall make the report public ten (10) days after receipt of the report unless (1) the board of education and the recognized professional employees' organization agree to an extension of the ten-day period and give notice of such agreement to the secretary in which case, subject to provision (2), the report shall be made public by the secretary upon the expiration of such extended period of days, except that such ten-day period shall not be extended by the parties beyond a maximum of seven (7) additional days; or (2) the board of education and the recognized professional employees' organization notify the secretary at any time prior to the expiration of the applicable period of days that agreement for resolution of the impasse has been reached.

(f) When the report of the fact-finding board is made public, if the board of education and the recognized professional employees' organization do not resolve the impasse and reach an agreement, the board of education shall take such action as it deems in the public interest, including the interest of the professional employees involved, and shall make such action public.

History: L. 1977, ch. 248, § 9; L. 1980, ch. 220, § 11; July 1.



72-5428a Unilateral contracts prohibited prior to completion of negotiation.

72-5428a. Unilateral contracts prohibited prior to completion of negotiation. No board of education, which engages in professional negotiation with representatives of a recognized professional employees' organization, is permitted to issue a unilateral contract until the negotiations process as described in the Kansas professional negotiation law is fully completed.

History: L. 1980, ch. 220, § 15; July 1.



72-5429 Costs for mediation and fact-finding.

72-5429. Costs for mediation and fact-finding. All of the costs incurred for mediation under K.S.A. 72-5427 and for fact-finding under K.S.A. 72-5428, shall be borne equally by the board of education and the professional employees' organization involved therein.  The payment of such costs shall be at such time and in such manner as is determined by the secretary.

History: L. 1977, ch. 248, § 10; July 1.



72-5430 Prohibited practices; evidence of bad faith.

72-5430. Prohibited practices; evidence of bad faith. (a) The commission of any prohibited practice, as defined in this section, among other actions, shall constitute evidence of bad faith in professional negotiation.

(b) It shall be a prohibited practice for a board of education or its designated representative willfully to:

(1) Interfere with, restrain or coerce professional employees in the exercise of rights granted in K.S.A. 72-5414;

(2) dominate, interfere or assist in the formation, existence, or administration of any professional employees' organization;

(3) discriminate in regard to hiring or any term or condition of employment to encourage or discourage membership in any professional employees' organization;

(4) discharge or discriminate against any professional employee because such professional employee has filed any affidavit, petition or complaint or given any information or testimony under this act, or because such professional employee has formed, joined or chosen to be represented by any professional employees' organization;

(5) refuse to negotiate in good faith with representatives of recognized professional employees' organizations as required in K.S.A. 72-5423 and amendments thereto;

(6) deny the rights accompanying recognition of a professional employees' organization which are granted in K.S.A. 72-5415;

(7) refuse to participate in good faith in the mediation as provided in K.S.A. 72-5427 or fact-finding efforts as provided in K.S.A. 72-5428 or arbitration pursuant to an agreement entered into pursuant to K.S.A. 72-5424; or

(8) institute or attempt to institute a lockout.

(c) It shall be a prohibited practice for professional employees or professional employees' organizations or their designated representatives willfully to:

(1) Interfere with, restrain or coerce professional employees in the exercise of rights granted in K.S.A. 72-5414;

(2) interfere with, restrain or coerce a board of education with respect to rights or duties which are reserved thereto under K.S.A. 72-5423 and amendments thereto, or with respect to selecting a representative for the purpose of professional negotiation or the adjustment of grievances;

(3) refuse to negotiate in good faith with the board of education or its designated representatives as required in K.S.A. 72-5423 and amendments thereto;

(4) refuse to participate in good faith in the mediation as provided in K.S.A. 72-5427 or fact-finding efforts as provided in K.S.A. 72-5428 or arbitration pursuant to an agreement entered into pursuant to K.S.A. 72-5424; or

(5) authorize, instigate, aid or engage in a strike or in picketing of any facility under the jurisdiction and control of the board of education.

History: L. 1977, ch. 248, § 11; L. 1980, ch. 220, § 12; July 1.



72-5430a Prohibited practices, determination of existence; procedure; hearing.

72-5430a. Prohibited practices, determination of existence; procedure; hearing. (a) Any controversy concerning prohibited practices may be submitted to the secretary. Proceedings against the party alleged to have committed a prohibited practice shall be commenced within six months of the date of the alleged practice by service upon it by the secretary of a written notice, together with a copy of the charges. The accused party shall have 20 days within which to serve a written answer to the charges, unless the secretary determines an emergency exists and requires the accused party to serve a written answer to the charges within 24 hours of receipt. Hearings on prohibited practices shall be conducted in accordance with the provisions of the Kansas administrative procedure act. If the board determines an emergency exists, the board shall follow the procedures contained in K.S.A. 77-536, and amendments thereto. A strike or lockout shall be construed to be an emergency.

(b) The secretary shall either dismiss the complaint or determine that a prohibited practice has been or is being committed, and shall enter a final order granting or denying in whole or in part the relief sought. Any action of the secretary pursuant to this subsection is subject to review and enforcement in accordance with the Kansas judicial review act. Venue of the action for review is the judicial district where the principal offices of the pertinent board of education are located.

The action for review shall be by trial de novo with or without a jury in accordance with the provisions of K.S.A. 60-238, and amendments thereto, and the court may, in its discretion, permit any party or the secretary to submit additional evidence on any issue.  The action for review shall be heard and determined by the court as expeditiously as possible.

(c) If there is an alleged violation of either subsection (b)(8) or (c)(5) of K.S.A. 72-5430, and amendments thereto, the aggrieved party or the secretary is authorized to seek relief in district court.

History: L. 1980, ch. 220, § 13; L. 1986, ch. 318, § 130; L. 1988, ch. 356, § 279; L. 2010, ch. 17, § 178; July 1.



72-5431 Savings clause for existing agreements; administrative employees exempted.

72-5431. Savings clause for existing agreements; administrative employees exempted. (a) Except as otherwise expressly provided in this act, nothing in this act shall operate so as to annul or modify any existing agreement between a board of education and a professional employees' organization under the law in effect on the day immediately preceding the effective date of this act.

(b) From and after the effective date of this act, no administrative employee, as defined in K.S.A. 72-5413, shall be subject to the provisions of this act or the act of which this act is amendatory.

History: L. 1977, ch. 248, § 13; July 1.



72-5432 Secretary of labor; rules and regulations; subpoena power.

72-5432. Secretary of labor; rules and regulations; subpoena power. (a) The secretary of labor may adopt such rules and regulations as are necessary to implement and administer the provisions of K.S.A. 72-5413 through 72-5431, and amendments thereto, which place specific duties and responsibilities upon the secretary.

(b) Any rules and regulations adopted by the secretary of labor prior to the effective date of this act to implement and administer the provisions of K.S.A. 72-5413 through 72-5431, and amendments thereto, shall remain in full force and effect until amended, modified, suspended, revoked or nullified pursuant to law.

(c) The secretary of labor has the power to issue subpoenas requiring the attendance of any witnesses and the production of any records, books, papers and documents that the secretary considers necessary to implement and administer the provisions of K.S.A. 72-5413 through 72-5431, and amendments thereto, which place specific duties and responsibilities upon the secretary. In the event of refusal to obey a subpoena on the part of any person or persons, the secretary shall have the authority to bring an action to enforce the subpoena in a court of competent jurisdiction.

History: L. 1979, ch. 274, § 1; L. 1986, ch. 270, § 1; L. 2004, ch. 179, § 95; July 1.



72-5433 Equal access act.

72-5433. Equal access act. (a) This section shall be known as the equal access act.

(b) A board of education shall not grant access to any professional employee or school employee's physical or electronic mailboxes to a professional employees' organization without giving equal access to any other professional employees' organization which requests such access.

(c) If a professional employees' organization is permitted to attend new professional employee, other professional employee or school employee orientation meetings in an effort to recruit new members, then any other professional employees' organization which requests permission to attend the meeting shall be granted such permission.

(d) A board of education shall not designate any day or break in the school calendar by naming or referring to the day or break in school calendar as the name of any professional employees' organization.

(e) As used in the equal access act, the term "school employee" includes administrative employees, persons who hold student teaching licenses, paraprofessional and any other person employed by a board of education.

(f) The equal access act shall be a part of and supplemental to the professional negotiations act, K.S.A. 72-5413 et seq., and amendments thereto.

History: L. 2013, ch. 52, § 1; July 1.



72-5436 Due process hearing procedures for certain postsecondary teachers; definitions.

72-5436.  Due process hearing procedures for certain postsecondary teachers; definitions. As used in this act: (a) "Teacher" means any teacher or instructor in any technical college, the institute of technology at Washburn university or community college. The term "teacher" does not include within its meaning any persons employed in an administrative capacity by any technical college, the institute of technology at Washburn university or community college.

(b) "Board" means the governing body of any technical college or the institute of technology at Washburn university, and the board of trustees of any community college.

History: L. 1974, ch. 301, § 1; L. 1975, ch. 373, § 1; L. 1976, ch. 315, § 1; L. 1984, ch. 267, § 1; L. 2006, ch. 143, § 5; L. 2014, ch. 93, § 49; July 1.



72-5437 Notice of termination or nonrenewal of certain teacher contracts; change of terms.

72-5437.  Notice of termination or nonrenewal of certain teacher contracts; change of terms. (a) All contracts of employment of teachers, except contracts entered into under the provisions of K.S.A. 72-5412a, and amendments thereto, shall be deemed to continue for the next succeeding school year unless written notice of termination or nonrenewal is served as provided in this subsection. Written notice to terminate a contract may be served by a board upon any teacher prior to the time the contract has been completed, and written notice of intention to nonrenew a contract shall be served by a board upon any teacher on or before the third Friday in May. A teacher shall give written notice to a board that the teacher does not desire continuation of a contract on or before the 14th calendar day following the third Friday in May or, if applicable, not later than 15 days after the issuance of a unilateral contract as authorized by K.S.A. 72-5428a, and amendments thereto, whichever is the later date.

(b) Terms of a contract may be changed at any time by mutual consent of both a teacher and a board.

(c) As used in this section:

(1) "Board of education" or "board" means the board of education of any school district, the governing body of any technical college or the institute of technology at Washburn university, and the board of trustees of any community college.

(2) "Professional employee" means any person employed by a board of education in a position which requires a certificate issued by the state board of education or employed by a board of education in a professional, educational or instructional capacity.

(3) (A) "Teacher" means any professional employee who is required to hold a certificate to teach in any school district, and any teacher or instructor in any technical college, the institute of technology at Washburn university or any community college, including any professional employee who is a retirant from school employment of the Kansas public employees retirement system.

(B) The term "teacher" does not include any supervisors, principals or superintendents or any persons employed under the authority of K.S.A. 72-8202b, and amendments thereto, or any persons employed in any administrative capacity by any technical college, the institute of technology at Washburn university or any community college.

History: L. 1974, ch. 301, § 2; L. 1975, ch. 373, § 2; L. 1976, ch. 315, § 2; L. 1978, ch. 292, § 2; L. 1980, ch. 220, § 17; L. 1984, ch. 266, § 2; L. 1992, ch. 20, § 2; L. 1995, ch. 263, § 3; L. 2008, ch. 125, § 4; L. 2010, ch. 110, § 1; L. 2014, ch. 93, § 50; July 1.



72-5438 Due process hearing procedures for certain postsecondary teachers; notice of nonrenewal or termination, contents; request for hearing; hearing officers, list, selection, qualifications, eligibility.

72-5438.  Due process hearing procedures for certain postsecondary teachers; notice of nonrenewal or termination, contents; request for hearing; hearing officers, list, selection, qualifications, eligibility. (a) Whenever a teacher is given written notice of intention by a board to not renew or to terminate the contract of the teacher as provided in K.S.A. 72-5437, and amendments thereto, the written notice of the proposed nonrenewal or termination shall include: (1) A statement of the reasons for the proposed nonrenewal or termination; and (2) a statement that the teacher may have the matter heard by a hearing officer upon written request filed with the board of control or the secretary of the board of trustees within 15 calendar days from the date of such notice of nonrenewal or termination.

(b) Within 10 calendar days after the filing of any written request of a teacher to be heard as provided in subsection (a), the board shall notify the commissioner of education that a list of qualified hearing officers is required.  Such notice shall contain the mailing address of the teacher.  Within 10 days after receipt of notification from the board, the commissioner shall provide to the board and to the teacher, a list of five  randomly selected, qualified hearing officers.

(c) Within five days after receiving the list from the commissioner, each party shall eliminate two names from the list, and the remaining individual on the list shall serve as hearing officer.  In the process of elimination, each party shall eliminate no more than one name at a time, the parties alternating after each name has been eliminated.  The first name to be eliminated shall be chosen by the teacher within five days after the teacher receives the list.  The process of elimination shall be completed within five days thereafter.

(d) Either party may request that one new list be provided within five days after receiving the list.  If such a request is made, the party making the request shall notify the commissioner and the other party, and the commissioner shall generate a new list and distribute it to the parties in the same manner as the original list.

(e) In lieu of using the process provided in subsections (b) and (c), if the parties agree, they may make a request to the American arbitration association for an arbitrator to serve as the hearing officer.  Any party desiring to use this alternative procedure shall so notify the other party in the notice required under subsection (a).  If the parties agree to use this procedure, the parties shall make a joint request to the American arbitration association for a hearing officer within 10 days after the teacher files a request for a hearing.  If the parties choose to use this procedure, the parties shall each pay one-half of the cost of the arbitrator and of the arbitrator's expenses.

(f) The commissioner of education shall compile and maintain a list of hearing officers comprised of residents of this state who are attorneys at law. Such list shall include a statement of the qualifications of each hearing officer.

(g) Attorneys interested in serving as hearing officers under the provisions of this act shall submit an application to the commissioner of education.  The commissioner shall determine if the applicant is eligible to serve as a hearing officer pursuant to the provisions of subsection (h).

(h) An attorney shall be eligible for appointment to the list if the attorney has: (1) Completed a minimum of 10 hours of continuing legal education credit in the area of education law, due process, administrative law or employment law within the past five years; or (2) previously served as the chairperson of a due process hearing committee prior to the effective date of this act. An attorney shall not be eligible for appointment to the list if the attorney has been employed to represent a board or a teacher in a due process hearing within the past five years.

History: L. 1974, ch. 301, § 3; L. 1975, ch. 373, § 3; L. 1976, ch. 315, § 3; L. 1986, ch. 271, § 1; L. 1991, ch. 224, § 1; L. 1992, ch. 185, § 2; L. 2003, ch. 52, § 1; L. 2014, ch. 93, § 51; July 1.



72-5439 Same; commencement of hearing, when; procedural requirements.

72-5439.  Same; commencement of hearing, when; procedural requirements. The hearing provided for under K.S.A. 72-5438, and amendments thereto, shall commence within 45 calendar days after the hearing officer is selected unless the hearing officer grants an extension of time. The hearing shall afford procedural due process, including the following:

(a) The right of each party to have counsel of such party's own choice present and to receive the advice of such counsel or other person whom such party may select;

(b) the right of each party or such party's counsel to cross-examine any person who provides information for the consideration of the hearing officer, except those persons whose testimony is presented by affidavit;

(c) the right of each party to present such party's own witnesses in person, or their testimony by affidavit or deposition, except that testimony of a witness by affidavit may be presented only if such witness lives more than 100 miles from the location of the technical college, institute of technology at Washburn university or community college, or is absent from the state, or is unable to appear because of age, illness, infirmity or imprisonment.  When testimony is presented by affidavit the same shall be served upon the board of control, the secretary of the board of trustees or the agent of the board and upon the teacher in person or by first-class mail to the address of the teacher which is on file with the board not less than 10 calendar days prior to presentation to the hearing officer;

(d) the right of the teacher to testify in the teacher's own behalf and give reasons for the teacher's conduct, and the right of the board to present its testimony through such persons as the board may call to testify in its behalf and to give reasons for its actions, rulings or policies;

(e) the right of the parties to have an orderly hearing; and

(f) the right of the teacher to a fair and impartial decision based on substantial evidence.

History: L. 1974, ch. 301, § 4; L. 1975, ch. 373, § 4; L. 1976, ch. 315, § 4; L. 1991, ch. 224, § 2; L. 1992, ch. 185, § 3; L. 2014, ch. 93, § 52; July 1.



72-5440 Witnesses, fees and mileage; hearing officer, compensation and expenses; testimony, recording and transcription; attorney fees; costs.

72-5440. Witnesses, fees and mileage; hearing officer, compensation and expenses; testimony, recording and transcription; attorney fees; costs. (a) For appearing before the hearing officer at a hearing, witnesses who are subpoenaed shall receive $5 per day and mileage at the rate prescribed under K.S.A.  75-3203, and amendments thereto, for miles actually traveled in going to and returning from attendance at the hearing. The fees and mileage for the attendance of witnesses shall be paid by the party calling the witness, except that fees and mileage of witnesses subpoenaed by the hearing officer shall be paid by the board. Witnesses voluntarily appearing before the hearing officer shall not receive fees or mileage for attendance at the hearing.

(b) The hearing officer shall be paid compensation for time spent in actual attendance at the hearing and for time spent in performance of the hearing officer's official duties. In addition to compensation, the hearing officer shall be paid subsistence allowances, mileage, and other expenses as provided in K.S.A. 75-3223, and amendments thereto. The costs for the services of the hearing officer shall be paid by the board.

(c) Testimony at a hearing shall be recorded by a certified shorthand reporter. The cost for the certified shorthand reporter's services shall be paid by the board. The testimony shall be transcribed if the decision of the hearing officer is appealed to the district court, or if either party requests transcription. The appellant or the party making the request shall pay for the cost of transcription. If both parties jointly request that the testimony be transcribed at the hearing level, the parties shall each pay one-half of the cost of transcription.

(d) Each party shall be responsible for the payment of its own attorney fees.

(e) All costs of a hearing which are not specifically allocated in this section shall be paid by the board.

History: L. 1974, ch. 301, § 5; L. 1975, ch. 373, § 5; L. 1976, ch. 315, § 5; L. 1986, ch. 271, § 2; L. 1992, ch. 185, § 1; L. 2003, ch. 52, § 2; July 1.



72-5441 Testimony by affidavit or deposition; interrogatories; time, extension.

72-5441. Testimony by affidavit or deposition; interrogatories; time, extension. When either party desires to present testimony by affidavit or by deposition, that party shall furnish to the hearing officer the date on which the testimony shall be taken. A copy of the affidavit or the deposition shall be furnished to the opposing party within 10 days following the taking of any such testimony, and no such testimony shall be presented at a hearing until the opposite party has had at least 10 days prior to the date upon which the testimony is to be presented to the hearing officer to rebut such testimony by affidavit or deposition or to submit interrogatories to the affiant or deponent to be answered under oath. Such 10 day period, for good cause shown, may be extended by the hearing officer.

History: L. 1974, ch. 301, § 6; L. 1992, ch. 185, § 4; July 1.



72-5442 Powers of hearing officer; rules of evidence not binding; burden of proof; admissibility of evidence.

72-5442. Powers of hearing officer; rules of evidence not binding; burden of proof; admissibility of evidence. The hearing officer may:

(a) Administer oaths;

(b) issue subpoenas for the attendance and testimony of witnesses and the production of books, papers and documents relating to any matter under investigation;

(c) authorize depositions to be taken;

(d) receive evidence and limit lines of questioning and testimony which are repetitive, cumulative or irrelevant;

(e) call and examine witnesses and introduce into the record documentary and other evidence;

(f) regulate the course of the hearing and dispose of procedural requests, motions and similar matters; and

(g) take any other action necessary to make the hearing accord with administrative due process.

Hearings under this section shall not be bound by rules of evidence whether statutory, common law or adopted by the rules of court, except that, the burden of proof shall initially rest upon the board in all instances other than when the allegation is that the teacher's contract has been terminated or nonrenewed by reason of the teacher having exercised a constitutional right. All relevant evidence shall be admissible, except that the hearing officer, in the hearing officer's discretion, may exclude any evidence if the hearing officer believes that the probative value of such evidence is substantially outweighed by the fact that its admission will necessitate undue consumption of time.

History: L. 1974, ch. 301, § 7; L. 1975, ch. 373, § 6; L. 1992, ch. 185, § 5; July 1.



72-5443 Opinion of hearing officer; findings of fact and determination of issues; decision final; appeal to district court.

72-5443. Opinion of hearing officer; findings of fact and determination of issues; decision final; appeal to district court. (a) Unless otherwise agreed to by both the board and the teacher, the hearing officer shall render a written opinion not later than 30 days after the close of the hearing, setting forth the hearing officer's findings of fact and determination of the issues.  The decision of the hearing officer shall be submitted to the teacher and to the board.

(b) The decision of the hearing officer shall be final, subject to appeal to the district court by either party as provided in K.S.A. 60-2101, and amendments thereto.

History: L. 1974, ch. 301, § 8; L. 1975, ch. 373, § 7; L. 1976, ch. 315, § 6; L. 1984, ch. 267, § 2; L. 1991, ch. 224, § 3; L. 1992, ch. 185, § 6; July 1.



72-5444 Contractual rights; limitation on creation; not impaired.

72-5444. Contractual rights; limitation on creation; not impaired. Nothing in this act shall be construed to create any right, or to authorize the creation of any right, which is not subject to amendment or nullification by act of the legislature. Nothing in this act and no amendment or repeal of this act or any part thereof shall be construed to constitute an impairment of any existing contractual right.

History: L. 1974, ch. 301, § 9; July 1.



72-5445 Same; application of act; years of employment requirements, waiver.

72-5445.  Same; application of act; years of employment requirements, waiver. (a) The provisions of K.S.A. 72-5438 through 72-5443, and amendments thereto, apply only to: (1) Teachers who have completed not less than three consecutive years of employment, and been offered a fourth contract, in the technical college, institute of technology at Washburn university or community college by which any such teacher is currently employed; and (2) teachers who have completed not less than two consecutive years of employment, and been offered a third contract, in the technical college, institute of technology at Washburn university or community college by which any such teacher is currently employed if at any time prior to the current employment the teacher has completed the years of employment requirement of paragraph (1) of this subsection in any technical college, the institute of technology at Washburn university or community college in this state.

(b) Any board may waive, at any time, the years of employment requirements of subsection (a)(1) for any teacher employed by it.

(c) The provisions of this subsection are subject to the provisions of K.S.A. 72-5446, and amendments thereto.

History: L. 1974, ch. 301, § 10; L. 1975, ch. 373, § 8; L. 1976, ch. 315, § 7; L. 1984, ch. 267, § 3; L. 1992, ch. 185, § 7; L. 1998, ch. 171, § 2; L. 2001, ch. 177, § 12; L. 2005, ch. 69, § 21; L. 2009, ch. 32, § 58; L. 2010, ch. 74, § 15; L. 2011, ch. 93, § 1; L. 2012, ch. 166, § 16; L. 2014, ch. 93, § 53; July 1.

Section was amended twice in the 2011 session, see also 72-5445a.



72-5446 Abridgment of constitutional right; procedure for determination.

72-5446. Abridgment of constitutional right; procedure for determination. In the event any teacher alleges that the teacher's contract has been nonrenewed by reason of the teacher having exercised a constitutional right, the following procedure shall be implemented:

(a) The teacher alleging an abridgment by the board of a constitutionally protected right shall notify the board of the allegation within 15 days after receiving the notice of intent to not renew or terminate the teacher's contract.  Such notice shall specify the nature of the activity protected, and the times, dates and places of such activity;

(b) the hearing officer provided for by K.S.A. 72-5438, and amendments thereto, shall thereupon be selected and shall decide if there is substantial evidence to support the teacher's claim that the teacher's exercise of a constitutionally protected right was the reason for the nonrenewal;

(c) if the hearing officer determines that there is no substantial evidence to substantiate the teacher's claim of a violation of a constitutionally protected right, the board's decision to not renew the contract shall stand;

(d) if the hearing officer determines that there is substantial evidence to support the teacher's claim, the board shall be required to submit to the hearing officer any reasons which may have been involved in the nonrenewal;

(e) if the board presents any substantial evidence to support its reasons, the board's decision not to renew the contract shall be upheld.

History: L. 1976, ch. 315, § 8; L. 1992, ch. 185, § 8; L. 2014, ch. 93, § 54; July 1.



72-5447 Severability.

72-5447. Severability. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional, it shall be conclusively presumed that the legislature would have enacted the remainder of the act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1992, ch. 185, § 9; July 1.



72-5451 Definitions; superintendents excepted.

72-5451. Definitions; superintendents excepted. As used in this act:

(a) "Board" means the board of education of any school district, the board of directors of any interlocal cooperative composed of school districts, or the board of control of any area vocational-technical school.

(b) "Administrator" means any employee of a board who is required to hold a school administrator's certificate, or who is designated in K.S.A. 72-8202b, or whose position the board determines to be administrative or supervisory in nature with responsibilities and remuneration comparable to those of certified administrators. The term administrator shall not mean or include a superintendent of schools.

(c) "Not renew the contract" or "nonrenewal of the contract" means that an administrator remains on duty to complete the term of a current contract but is not offered a contract for the subsequent contract, calendar or fiscal year.

History: L. 1981, ch. 274, § 1; July 1.



72-5452 Notice of nonrenewal or rejection of administrator's contract; change of terms.

72-5452. Notice of nonrenewal or rejection of administrator's contract; change of terms. (a) Written notice of a board's intention to not renew the contract of employment of an administrator shall be given to the administrator on or before the third Friday in May of the year in which the term of the administrator's contract expires. An administrator shall give written notice to a board on or before the 14th calendar day following the third Friday in May of the administrator's rejection of renewal of a contract of employment.

(b) Terms of a contract may be changed at any time by mutual consent of both an administrator and a board.

History: L. 1981, ch. 274, § 2; L. 1987, ch. 272, § 1; L. 1992, ch. 20, § 3; L. 1995, ch. 263, § 4; L. 2010, ch. 110, § 2; Apr. 29.



72-5453 Meeting with board; request; time limitations; executive session; reasons for nonrenewal; reconsideration; final decision.

72-5453. Meeting with board; request; time limitations; executive session; reasons for nonrenewal; reconsideration; final decision. (a) Whenever an administrator is given written notice of a board's intention to not renew the administrator's contract, the administrator may request a meeting with the board by filing a written request therefor with the clerk of the board within 10 days from the date of receipt of the written statement of nonrenewal of a contract.

(b) The board shall hold such meeting within 10 days after the filing of the administrator's request.  The meeting provided for under this section shall be held in executive session and, at such meeting, the board shall specify the reason or reasons for the board's intention to not renew the administrator's contract. The administrator shall be afforded an opportunity to respond to the board. Neither party shall have the right to have counsel present.  Within 10 days after the meeting, the board shall reconsider its reason or reasons for nonrenewal and shall make a final decision as to the matter.

History: L. 1981, ch. 274, § 3; July 1.



72-5454 Contractual rights; limitation on creation; not impaired.

72-5454. Contractual rights; limitation on creation; not impaired. Nothing in this act shall be construed to create any right, or to authorize the creation of any right, which is not subject to amendment or nullification by act of the legislature.  Nothing in this act and no amendment or repeal of this act or any part of this act shall be construed to constitute an impairment of any existing contractual right.

History: L. 1981, ch. 274, § 4; July 1.



72-5455 Application of act; two years of employment required; waiver, when.

72-5455. Application of act; two years of employment required; waiver, when. The provisions of this act shall apply only to those administrators who have at any time completed two consecutive years of employment as an administrator in the school district, area vocational-technical school, or for the interlocal cooperative then currently employing such administrator, except where the administrator alleges the nonrenewal of the contract is the result of the administrator having exercised a constitutional right.  Any board may waive the two year requirement for any administrator employed by it who, prior to such employment, was an administrator who had completed not less than two consecutive years of employment in any school district, area vocational-technical school, or for an interlocal cooperative in this state.

History: L. 1981, ch. 274, § 5; July 1.






Article 55 STATE SCHOOL RETIREMENT SYSTEM

72-5501 Definitions.

72-5501. Definitions. As used in this act, unless the context otherwise requires:

(a) "Retirement system" means the state school retirement system;

(b) "board" means the board of trustees of the Kansas public employees retirement system;

(c) "school year" means either the twelve-month period beginning on September first, or the legal school term during such period. In case of doubt the board shall decide what constitutes a school year. The board shall not give credit for a school year that represents less than 140 days, except that the board may give credit for a school year if not less than 80 days of actual service has been rendered and if continuance in school service was prevented by illness or other emergency beyond the control of the person entitled to such credit. No person shall receive credit for more than one school year during any twelve-month period beginning on September 1. The board shall give credit for 1/2 of a school year for 1/2 school year of continuous full-time service;

(d) "school employees" means persons who have performed or who shall hereafter perform school services as classroom teachers, administrators, supervisors, librarians, nurses, clerks, janitors or in any other full-time capacity in the public schools, area vocational-technical schools or community junior colleges of the state of Kansas and who are citizens of the United States and school employees shall include: (1) Persons who have performed service as a county superintendent of public instruction or as an employee appointed by and under the supervision of a county superintendent; (2) persons who have performed service as a state superintendent of public instruction or as an employee appointed by and under supervision of a state superintendent; (3) persons who have performed services as an employee appointed by the former state board for vocational education, except that prior to the time of accepting such employment by such county superintendent, state superintendent or state board for vocational education such employees had performed school service in Kansas as a teacher, principal, supervisor, or superintendent; (4) persons who are employees appointed by and under the supervision of the constitutional state board of education, including those employees transferred to the state department of education at its inception in January of 1969, and who prior to the time of accepting such employment by the state board of education had performed school service in Kansas as a teacher, principal, supervisor, or superintendent; (5) the commissioner of education if such commissioner exercises an irrevocable option to be covered by the state school retirement system in lieu of being covered by the Kansas public employees retirement system, which option shall be exercised by written notice of the commissioner of education at the time of appointment. Such notice shall be directed to the state school retirement board and the board of trustees of the Kansas public employees retirement system; (6) all instructional employees for the school for the blind and such employees shall be excluded from participation in any other state retirement system; and (7) teachers and supervisors of instruction at the state institutions under the management of the director of penal institutions and those under the management of the state board of social welfare which provide regular classroom instruction for their inmates or patients if such instructional personnel have valid certificates issued by the state board of education, except that the provisions of this subsection shall not include such employees who have elected or shall elect, irrevocably, at the time of employment by the institution to participate in the Kansas public employees retirement system. The term "school employees" shall not include any employee while a member of a separate retirement system operated by any board of education but if any such employee at any time becomes eligible to participate in the state retirement as provided by this act, the years such person served in a school system in Kansas which maintains a separate retirement system shall be included in determining years of service of such person under this act. An employee performing service in a school system maintaining its own separate retirement system in Kansas may qualify for service credit in the state system by discontinuing membership in such separate retirement system prior to the time of retirement and accepting a position which is covered by the state retirement system, and continuing in such service for at least one school year. Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, such employee shall contribute to the state retirement system an amount of money equal to that which was deducted from such employee's salary for services rendered after September 1, 1941, in the city maintaining its own retirement system and this amount shall be credited to the savings account of the employee. If such employee was for any reason excluded from participation in the separate retirement system, the board shall give credit for such nonmember service in the public schools in the city maintaining a separate retirement system without the required transfer of funds. After September 1, 1971, no person shall be deemed a school employee for the purposes of this act;

(e) "school service" means: (1) Service performed as a school employee prior to September 1, 1941, if such years of service include at least six months during the years 1938-39 or 1939-40 or 1940-41; service performed by any employee who was not in school service in any of the school years from 1938 to 1941, but who reentered school service after September 1, 1941, and continued in such service for at least five years; all service prior to September 1, 1941, of any annuitant who retired prior to September 1, 1961, and who was granted a service annuity for one or more years as a contributing member of the school retirement system; all service prior to September 1, 1941, of any employee who served for at least six months during one of the qualifying years from 1938 to 1941 in a school system maintaining its own separate retirement system in Kansas, if such employee has not qualified, nor will in the future qualify, for retirement benefits under the separate retirement system; all service as a school employee, including out-of-state service as a school employee, for a period of 10 or more years prior to September 1, 1938, except that service annuities paid by the state of Kansas to such school employees shall not include such out-of-state service as a school employee, unless otherwise provided by law; (2) service as a school employee after September 1, 1941, as a contributing member of the school retirement system. No service credit shall be granted to a school employee who established or shall hereafter establish membership later than September 1, 1941, for a period of time between September 1, 1941, and the date of becoming a contributing member of the retirement system. School service shall include only full-time employees, except that 1/2 year of credit shall be given to instructional employees who perform school service on at least a 1/2 time basis throughout a school year. No school service credit shall be given in fractional units of less than 1/2 year. The board may grant service credit to employees, who were performing school service at the time of their induction into the armed forces of the United States, equal to the time spent in the armed forces between September 1, 1940, and September 1, 1947, and between June 25, 1950, and July 27, 1953 and between August 5, 1964, and August 15, 1973, but no such service credit shall be granted for a period of more than five years spent in the armed forces between September 1, 1940, and September 1, 1947, or for a period of more than two years spent in the armed forces between June 25, 1950, and July 27, 1953 or for a period of more than two years spent in the armed forces between August 5, 1964 and August 15, 1973. In the event the employee served during the periods between September 1, 1940, and September 1, 1947, and between June 25, 1950, and July 27, 1953, such employee shall be granted a service credit for the actual time spent in the armed forces between June 25, 1950, and July 27, 1953, nor shall such service credit be granted to any employee unless such employee shall reenter school service and continue in such service for at least one school year. The board may grant service credit to an employee who was performing school service prior to the time of becoming employed as a veterans' instructional on-the-farm training instructor equal to the time spent as such instructor between the dates of September 1, 1946, and September 1, 1961. The board may grant service credit to an employee who prior to performing school service was a faculty member of the Kansas vocational school at Topeka, known part of the time as the Kansas technical institute, which operated under the Kansas state board of regents prior to 1956 equal to the time spent as instructor at such school. In case of doubt the board shall decide what constitutes school service; and (3) service for which credit must be given under federal law, including, but not limited to, when applicable, the uniformed services employment and reemployment rights act of 1994, as in effect on July 1, 2008;

(f) "school annuitant" means any person who is entitled to receive a school annuity;

(g) "school annuity" means the monthly payments due to any school annuitant. Such payments shall continue for life, and be paid in monthly installments;

(h) "service annuity" means that part of the school annuity which is based upon the service record of the person concerned, and which is paid by the state;

(i) "savings annuity" means that part of the school annuity which results from the accumulated contributions of the school employee and interest thereon less the proportionate share of the expense of the administration of this act;

(j) "disability annuity" means a school annuity granted to a school employee who suffers such physical or mental disability as to be unable to perform school service;

(k) "standard annuity" means the school annuity which is granted to a school employee at the age of 65 years, as prescribed by this act. The standard annuity shall be used as the basis in computing actuarially equivalent annuities granted at ages prior to 65 years. Whenever the amount of any benefit is to be determined on the basis of actuarial assumptions, the assumption shall be specified in a way that precludes employer discretion;

(l) "service record" means the individual record kept by the board for each school employee. It shall show the number of school years of school service, the salary or wages earned, the date of birth, and such other data as the board may require;

(m) "age" and "attained age" shall be computed as of September 1 of the calendar year under consideration;

(n) "deductions" means the amounts withheld, as provided in this act, from warrants issued in payment for school services;

(o) "actuarial computation" means computation in accordance with some standard actuarial table. The board shall determine which one of the standard actuarial tables shall be used. Whenever the amount of any benefit is to be determined on the basis of actuarial assumptions, the assumptions shall be specified in a way that precludes employer discretion; and

(p) "compensation" means the same as provided in K.S.A. 74-49,123, and amendments thereto, for purposes of nondiscrimination testing pursuant to the federal internal revenue code of 1986, as in effect on July 1, 2008.

History: L. 1941, ch. 341, § 1; L. 1947, ch. 373, § 1; L. 1949, ch. 380, § 1; L. 1951, ch. 408, § 1; L. 1953, ch. 339, § 1; L. 1959, ch. 295, § 1; L. 1965, ch. 413, § 1; L. 1968, ch. 392, § 1; L. 1969, ch. 327, § 1; L. 1971, ch. 232, § 1; L. 1974, ch. 332, § 1; L. 1987, ch. 299, § 9; L. 1998, ch. 64, § 22; L. 1998, ch. 201, § 8; L. 2008, ch. 113, § 9; July 1.



72-5502 School employees savings fund; state school retirement fund; transfers; uses.

72-5502. School employees savings fund; state school retirement fund; transfers; uses. There are hereby created the school employees savings fund and the state school retirement fund.

(a) The school employees savings fund shall be the fund in which shall be placed and accumulated the deductions received under this act. The accumulated deductions of the school employee returned to him upon his withdrawal, or paid to his estate, or designated beneficiary, in the event of his death, as provided in this act, shall be paid from this fund. Investments authorized to be made by the board shall be made from this fund and interest received thereon shall be paid into this fund. Transfers from this fund shall be made to the state school retirement fund as needed for the purpose of paying savings annuities. All expenses necessary for the administration of this act shall be paid from this fund.

(b) All money transferred or appropriated by the state for the payment of service annuities shall be placed in the school retirement fund.

(c) The state school retirement fund shall be the fund from which all school annuities shall be paid.

History: L. 1941, ch. 341, § 2; L. 1963, ch. 380, § 1; June 30.



72-5510 Service records of school employees; establishment of membership, conditions.

72-5510. Service records of school employees; establishment of membership, conditions. As soon as practicable after this act goes into effect, the board shall receive, verify, and formally validate service records as submitted by the school employees. So far as possible, reports of school service, of salaries earned, and of dates of birth shall be certified from official records; but when these are not available, the board is authorized and directed to consider other reasonable evidence. Any statement of a date of birth shall be signed under oath by the school employee concerned. The board shall have authority, independently, to secure other evidence affecting service records.

History: L. 1941, ch. 341, § 10; L. 1953, ch. 339, § 3; L. 1961, ch. 342, §2; L. 1965, ch. 414, § 3; July 1.



72-5511 Same; certificate of service record; failure to file annuity claim.

72-5511. Same; certificate of service record; failure to file annuity claim. Subject to such rules and regulations as the board shall adopt, the board shall issue to each school employee who shall perform school service after September 1, 1940, a certificate of the employee's service record to date, showing length of service, salaries earned, and the date of birth, and such other information as may be pertinent. Such certificate shall be final and conclusive for retirement purposes as to such data unless modified by the board upon application made by the school employee, or upon its own initiative within one year after the date of its issuance or modification. If any school employee shall fail or refuse to file any service record required by the board within three months after being notified to do so, the board shall prepare the service record from information within its knowledge and issue the certificate to the employee. If any school employee shall delay filing claim for any annuity, no payment shall be made for the period of the delay.

History: L. 1941, ch. 341, § 11; April 16.



72-5512 Eligibility for school annuity; how annuities paid; life annuities and refund annuities at retirement; employment after retirement, when; effect.

72-5512. Eligibility for school annuity; how annuities paid; life annuities and refund annuities at retirement; employment after retirement, when; effect. Except as otherwise provided in this act, any school employee who has attained the age of 65 shall be eligible for a school annuity, but any employee who has attained the age of 60, at such school employee's choice, may be granted an annuity beginning on any September first from age 60. Any school annuity granted prior to age 65 shall not be the standard annuity, but shall be determined in accordance with the early retirement schedule specified in K.S.A. 72-5518 and amendments thereto, except as provided in K.S.A. 72-5513 and amendments thereto for those who retire prior to age 60 because of physical or mental disability. All annuities shall be paid in equal monthly installments beginning on the first of September of that calendar year. The board may provide for types of life annuities and refund annuities to be selected by the school employee at the time of such school employee's retirement.

No person shall receive a school retirement annuity while employed in any position wherein service credit is being earned toward benefits in another retirement system of the state of Kansas.

No person shall be employed in school service while receiving a service or disability annuity provided by this act. If any person engaged in school service shall retire and has received one or more installments of a school annuity and thereafter shall reenter school service, such person shall not be entitled to any service credit for the time spent in school service after reentering such service, nor shall such person be entitled to receive any installments of the service annuity withheld from such person while engaged in such school service. Deductions shall not be made from such person's salary for such school service, except that any person who may have reentered school service as a constitutional officer shall be permitted to pay into the state retirement board 4% of the $5,000 of such person's salary as such officer, while in such service after reentry, and thereby become fully reinstated in the school retirement plan as of the time of such reentry into school service. Any person reentering school service as provided in this section and thereafter retiring again shall not be entitled to any installment payments of the service annuity until the first September following such last retirement from school service, except that any school employee retired as provided in this section may perform school service as a substitute employee, not to exceed 90 teaching days in any one school year. If such substitute employee continues in school service longer than 90 teaching days in any one school year, such substitute employee's retirement annuity shall cease and become effective again on the first September following such last retirement. Persons who are suspended annuitants on the day preceding April 25, 1969, shall be paid retroactively all savings annuity installments withheld.

History: L. 1941, ch. 341, § 12; L. 1951, ch. 410, § 1; L. 1953, ch. 339, § 4; L. 1957, ch. 398, § 1; L. 1961, ch. 342,§ 3; L. 1965, ch. 414, § 4; L. 1967, ch. 383, § 1; L. 1969, ch. 327, § 4; L. 1998, ch. 64, § 23; July 1.



72-5512b Computation and payment of certain remaining state obligations; required assumptions and conditions of payment; payment from state general fund.

72-5512b. Computation and payment of certain remaining state obligations; required assumptions and conditions of payment; payment from state general fund. On September 1, 1974, and March 1, 1975, the board of trustees of the Kansas public employees retirement system shall make such semiannual payments as would be required under former K.S.A. 72-5512a (repealed by this act) if said statute were not repealed. The actuary for Kansas public employees retirement system shall compute the remaining obligation of the state for employees remaining under the separate retirement system authorized by K.S.A. 72-1758 to 72-1769, inclusive, under former K.S.A. 72-5512a (repealed by this act) effective September 1, 1974, if said statute were not repealed. In making such computation, the actuary shall use the actuarial evaluation as of August 31, 1973, as submitted to the legislative budget committee adjusted for deaths occurring before September 1, 1974, and transfers of employees to the Kansas public employees retirement system under this act. In making such computation, the actuary shall use an interest assumption of six percent (6%), an assumed average retirement age of sixty-four (64) years and other actuarial assumptions in force for the Kansas public employees retirement system on September 1, 1974. Such actuary shall determine the level annual payments over a period of ten (10) years commencing on July 1, 1975, to retire such remaining obligation. The board of trustees of Kansas public employees retirement system shall include in its annual budget request an amount to make such payments on September 1 of each year commencing in 1975. Such board of trustees shall approve vouchers to be paid from appropriations from the state general fund for the purposes specified in this section.

History: L. 1974, ch. 293, § 4; July 1.



72-5513 Disability annuity; medical examinations; return to service.

72-5513. Disability annuity; medical examinations; return to service.    Any participating member in the Kansas school retirement system who has performed school service in Kansas for a period of fifteen (15) years or more, and who prior to age sixty (60) suffers such physical or mental disability as to be unable to perform school service, may be granted a disability annuity, the amount of which shall be a service annuity determined on the assumption that the member retired at age sixty (60) plus a savings annuity in the amount of the actuarial value of the savings account at the attained age. This amendment shall apply from and after July 1, 1967, to those persons who have been granted a disability annuity prior to that date and shall apply to those persons who shall be granted a disability annuity on or after July 1, 1967. In such cases the board is authorized to provide for medical examinations and to secure other evidence at the expense of the board. Such medical examinations shall be repeated at least once in every five (5) years, and may be ordered at any time until the annuitant attains age sixty-five (65). In case any person receiving a disability annuity shall recover, or if he shall refuse to be examined, then the disability annuity shall cease. But employment outside of school service at part-time work or at full-time work suited to a partly disabled person shall not of itself be sufficient reason to cease paying such disability annuity. In case any person receives a disability annuity and later recovers and returns to school service, the service record of that person shall include all school service, both before and after disability, but the retirement annuity finally paid shall be reduced by actuarial computation in proportion to the total amount of the disability annuity paid.

History: L. 1941, ch. 341, § 13; L. 1967, ch. 383, § 2; July 1.



72-5514 Correction of errors.

72-5514. Correction of errors. In case an error has been made and an annuitant has been paid more or less than he is entitled to receive, and other satisfactory arrangements cannot be made, the board, insofar as that may be possible, shall adjust future annuity payments so as to correct the error, in accordance with actuarial computations: Provided, That no adjustment shall be made for an error in the service record not corrected as provided in K.S.A. 72-5511.

History: L. 1941, ch. 341, § 14; April 16.



72-5515 Deductions from salary; disposition of moneys; how credited.

72-5515. Deductions from salary; disposition of moneys; how credited.    All boards and other agencies of the state of Kansas shall deduct four percent (4%) from the gross salary of any school employee as hereinafter provided. Such deductions shall be applicable only to the first five thousand dollars ($5,000) of the gross salary paid to any contributing full-time school employee in each school year. Such deductions shall be applicable only to the first two thousand five hundred dollars ($2,500) of the gross salary paid during a school year to any contributing school employee who is eligible to receive only one-half year of service credit in such school year. Such boards and other agencies of the state shall transmit quarterly the amounts so deducted, to the state retirement board, in such manner as the board may direct, and the retirement board shall pay the same into the state treasury and the state treasurer shall credit the same to the school employees savings fund.

History: L. 1941, ch. 341, § 15; L. 1953, ch. 339, § 5; L. 1965, ch. 413, §2; L. 1969, ch. 327, § 5; April 25.



72-5516 Same; contracts deemed to include.

72-5516. Same; contracts deemed to include. All contracts for school services made after this act goes into effect, and all salaries of school employees set by statute, shall be deemed to include this provision for deductions: Provided, That in any case where an existing contract or legal obstacle forbids a deduction, the school employee concerned is hereby authorized to tender the amount of the deduction to the board for credit: Provided further, This section shall not apply to employees exempted under the provisions of K.S.A. 72-5509.

History: L. 1941, ch. 341, § 16; April 16.



72-5517 Same; permanent reserves; investment; interest prorated.

72-5517. Same; permanent reserves; investment; interest prorated. The funds accumulated in the employees savings fund from such deductions shall be handled as permanent reserves. These reserves shall be invested by the investment committee only in assets eligible for the investment of funds of legal reserve life insurance companies in the state of Kansas as stated in K.S.A. 1968 Supp. 40-403c, with the exception of subsections (d), (i), (j), (k) and (l) of said section or as otherwise provided in this act:Provided, That total investments in common stocks permitted under such section may be made in an amount of up to twenty-five percent (25%) of the total book value of the fund and that the common stock of any bank which is a member of the federal deposit insurance corporation and has capital funds, represented by capital, surplus and undivided profits, of at least twenty million dollars ($20,000,000) shall be deemed eligible for investment under said section without regard to whether the common stock of such bank is registered on a national exchange under the securities exchange act of 1934: Provided further, That the term "admitted assets" stated in such section shall be deemed to mean the amount of the fund, and the provisions relating to limitation of investments as a percent of surplus and loans to policyholders shall be inapplicable with respect to investment of the fund. The board shall employ or retain qualified investment counsel or may negotiate with a trust company to assist and advise in the judicious investment of funds as herein provided for. All interest and income dividends received thereon shall be prorated at least once each twelve (12) months to the individual savings accounts. The board shall turn over all securities purchased to the state treasurer for safekeeping.

History: L. 1941, ch. 341, § 17; L. 1965, ch. 415, § 1; L. 1969, ch. 327, §6; April 25.



72-5518 Retirement annuities; early retirement reduction; supplemental benefits for certain retired persons; optional joint annuity.

72-5518. Retirement annuities; early retirement reduction; supplemental benefits for certain retired persons; optional joint annuity. (a) On retirement each school annuitant shall receive:

(1) A savings annuity which shall be the actuarial equivalent of the amount credited to such annuitant's savings account, with due consideration of the option provisions in K.S.A. 72-5512 and amendments thereto, and

(2) a service annuity to be paid by the state of Kansas.

The amount of any such service annuity shall be for persons who have: One to 9 1/2 years of school service in Kansas, $2.00 per month for each year. The service annuity of those having served for more than 9 1/2 years shall be the total of $6.85 per month for each year of the first 35 years of school service in Kansas, $3.50 per month for each year of school service in Kansas in excess of 35 years for benefits accruing during the period from September 1, 1979, to August 31, 1980, inclusive, and $6.85 per month for each year of school service in Kansas in excess of 35 years for benefits accruing on and after September 1, 1980.

Those retiring with 25 or more years of school employment may count up to 10 years out-of-state service as a school employee if the last five years of school service immediately prior to retirement is in Kansas, but such persons who attain the 25 or more years benefit schedule by counting out-of-state service and those who attain said benefit schedule by counting nonmember service shall receive the total of $6.85 per month for each year of the first 35 years of Kansas school service, $3.50 per month for each year of Kansas school service in excess of 35 years for benefits accruing during the period from September 1, 1979, to August 31, 1980, inclusive, and $6.85 per month for each year of Kansas school service in excess of 35 years for benefits accruing on and after September 1, 1980. The service annuity for school employees who retire on or after September 1, 1969, between ages 60 and 64 shall be computed by applying a percentage to the standard rate allowable at age 65; such percentages according to age at the time of early retirement shall be:

Age 60    80% Age 61    84% Age 62    88% Age 63    92% Age 64    96%

Except that those who first become school employees after September 1, 1965, cannot qualify for any service annuity unless such employee accumulates at least 10 years of school service. Certain annuitants and former school employees shall be grouped for the purpose of granting extraordinary benefits, as follows:

(A) Group I shall consist of school annuitants and former employees who left school service prior to September 1, 1959, were born before 1895, and were school employees for at least 25 years. Any person in group I shall be entitled to have all years as a school employee counted as school service and a service annuity shall be granted in the total amount of $6.85 per month for each year of the first 35 years of Kansas school service, $3.50 per month for each year of Kansas school service in excess of 35 years for benefits accruing during the period from September 1, 1979, to August 31, 1980, inclusive, and $6.85 per month for each year of Kansas school service in excess of 35 years for benefits accruing on and after September 1, 1980.

(B) Group II shall consist of annuitants with at least 25 years of school employment, who were born before March 1, 1895, who retired prior to September 1, 1959, and are receiving a retirement annuity from a city board of education maintaining a separate retirement system. Any person in group II who is receiving an annuity from such city retirement system of a lesser amount per month than the total amount obtained by (i) multiplying $6.85 by the number of years engaged as a school employee in Kansas not exceeding 35 years and (ii) multiplying $3.50 by the number of years engaged as a school employee in Kansas in excess of 35 years for benefits accruing during the period from September 1, 1979, to August 31, 1980, inclusive, or multiplying $6.85 by the number of years engaged as a school employee in Kansas in excess of 35 years for benefits accruing on and after September 1, 1980, shall be entitled to receive monthly the difference in such amounts as a service annuity. After September 1, 1965, no additional group II annuitants shall be established; instead such separate city retirement systems are hereby authorized to increase the benefits of any such annuitant, whose membership has not heretofore been established in the Kansas school retirement system, to the amount of the service annuity an eligible annuitant with the same school service would be entitled to receive under the state school retirement system.

(C) Group III shall consist of annuitants who retired before September 1, 1956, with school service in excess of 35 years and who have not qualified for any social security benefits. Notwithstanding the limitations elsewhere imposed in this section, any person in group III shall be paid by the retirement system in which such person has established membership $6.85 per month for each year of school service, except that in the event any person who retires from school service qualifies for more than one service annuity under the provisions of this section, such person shall only be entitled to receive one service annuity which shall be the one which is the largest.

(b) Subject to the provisions of K.S.A. 74-49,123 and amendments thereto, the board shall provide for a joint annuity at the option of the school employee exercised at the time of, or prior to, the date of retirement from school service whereby the service annuity shall be actuarially reduced according to the age of the individual named by the school employee as the joint annuitant. The reduced service annuity will then be paid to the annuitant during such annuitant's lifetime and a like amount continued for the life of the joint annuitant should the joint annuitant survive the annuitant. In case the amount available in any fiscal year is not sufficient to pay all service annuities in full, the amount available shall be prorated among the claimants, but the deficiency shall not constitute a claim against the state of Kansas.

History: L. 1941, ch. 341, § 18; L. 1945, ch. 292, § 2; L. 1947, ch. 373, § 2; L. 1949, ch. 380, § 3; L. 1951, ch. 408, § 2; L. 1953, ch. 339, § 6; L. 1959, ch. 296, § 1; L. 1961, ch. 342, § 4; L. 1963, ch. 381, § 1; L. 1965, ch. 413, § 3; L. 1969, ch. 327, § 9; L. 1970, ch. 285, § 1; L. 1973, ch. 287, § 1; L. 1973, ch. 288, § 1; L. 1978, ch. 293, § 2; L. 1979, ch. 227, § 1; L. 1985, ch. 254, § 6; L. 1998, ch. 64, § 24; July 1.



72-5518a Same; increases inclusive of increases provided by 74-4943.

72-5518a. Same; increases inclusive of increases provided by 74-4943.    Benefit increases provided by this act shall be inclusive of increases provided by K.S.A. 74-4943 and shall accrue from July 1, 1973.

History: L. 1973, ch. 287, § 2; July 1.



72-5518b Same; payments made under 72-5512a under provisions of school retirement system.

72-5518b. Same; payments made under 72-5512a under provisions of school retirement system. Any aggregate payment made to a board of education under the provisions of K.S.A. 72-5512a shall be under the provisions of the state school retirement system on the day preceding the effective date of this act.

History: L. 1973, ch. 287, § 3; July 1.



72-5519 Quitting service before age sixty.

72-5519. Quitting service before age sixty. In case any school employee shall quit school service before age sixty (60) (except as provided otherwise in this act) the board shall on request issue to him a certified statement of his service record and his savings account. No refund shall be made; no further payments shall be required from the employee (unless he returns to school service); interest shall continue to be credited to his account; and none of his retirement rights shall be canceled. At age sixty-five (65) such person shall become eligible to receive the annuity indicated by his service record and his savings account at the time of retirement. In case any school employee quits school service and moves from Kansas but continues in public school employment, and while so employed suffers so as to qualify under the provisions of K.S.A. 72-5513, such person shall become eligible to receive the annuity provided in K.S.A. 72-5513.

History: L. 1941, ch. 341, § 19; L. 1967, ch. 383, § 3; July 1.



72-5520 Refund upon quitting service, when; return to service.

72-5520. Refund upon quitting service, when; return to service. In case any school employee quits school service at any time, notwithstanding the provisions of K.S.A. 72-5519 and amendments thereto, the amount credited to such school employee's savings account, at the option of the school employee, shall be refunded to such school employee and such school employee's claims upon the retirement fund, service annuity fund and employees savings fund shall be terminated. In case any such school employee who has two or more years of service in Kansas later returns to school service, subject to the provisions of K.S.A. 74-49,123 and amendments thereto, such school employee may return the amount refunded to such school employee without either interest or penalty, and regain such school employee's original status with the retirement system if such employee returns the amount so refunded within 12 months after the date such school employee reenters school service and if such school employee continues in school service for at least one school year, except that such person withdrawing from school service shall not be permitted to make application for funds credited to such person's savings account until six months shall have expired after such person's withdrawal from school service.

History: L. 1941, ch. 341, § 20; L. 1953, ch. 339, § 7; L. 1963, ch. 381, § 2; L. 1998, ch. 64, § 25; July 1.



72-5521 Death of school employee; refunds.

72-5521. Death of school employee; refunds. In case of the death of any school employee or annuitant before any installment of any annuity has been paid, the amount credited to his savings account shall be refunded to the estate of the deceased unless beneficiaries have been specifically designated by said school employee or annuitant. In case of the death of a school employee or annuitant after he has retired and selected the type of annuity as provided in K.S.A. 72-5512, the provisions of such annuity shall govern any refunds to be made except that any unpaid service annuity shall be paid to the estate of the deceased unless beneficiaries have been specifically designated by said annuitant. Except as provided in K.S.A. 72-5520 and in this section, there shall be no refunds or payments to the heirs of any school employee or annuitant.

History: L. 1941, ch. 341, § 21; L. 1951, ch. 408, § 3; April 2.



72-5524 Limitation of actions to recover refund or installment; qualifying conditions.

72-5524. Limitation of actions to recover refund or installment; qualifying conditions. In case no claim or suit is filed for the recovery of any refund or annuity installment due under the provisions of this act within five years after the same is due and payable, the amount of any such refund or annuity installment due and payable from the school employees savings fund shall be transferred to the state school service annuity fund:Provided, If any such person shall present satisfactory evidence to the board that his failure to file such application within said time period was due to lack of knowledge or incapacity on his part, the total amount originally due shall be paid such person from the state school service annuity fund.

History: L. 1941, ch. 341, § 24; L. 1974, ch. 302,§ 1; July 1.



72-5525 Audits.

72-5525. Audits. The retirement system shall be subject to supervision and audit in the same manner and by the same agencies as other departments of the state. The board shall have authority either to conduct or to require audits of those accounts of the boards and agencies designated by this act to make deductions which affect the retirement system.

History: L. 1941, ch. 341, § 25; April 16.



72-5526 Unassignability; exemptions.

72-5526. Unassignability; exemptions. Annuities and refunds provided herein shall not be assignable. Any credit due any school employee or any payments made or to be made, as provided in this act, shall not be subject to sale or execution and shall not be subject to garnishment or attachment.

History: L. 1941, ch. 341, § 26; April 16.



72-5527 Perjury; penalties.

72-5527. Perjury; penalties. Any person who shall, with intent to defraud, make any false statement or falsify any record required by virtue of the provisions of this act or any rule or regulation of the board, shall be deemed guilty of perjury and upon conviction thereof shall be punished by a fine not exceeding five hundred dollars, or by imprisonment for a term of not less than one year nor more than five years, or by both such fine and imprisonment.

History: L. 1941, ch. 341, § 27; April 16.



72-5528 Ad valorem tax prohibited.

72-5528. Ad valorem tax prohibited. It is hereby determined and expressly provided that no ad valorem tax shall ever be levied to provide funds for the administration of this act or for the payment of any benefits hereunder.

History: L. 1941, ch. 341, § 28; April 16.



72-5529 Right to amend act reserved.

72-5529. Right to amend act reserved. The legislature hereby reserves the right to amend any section, paragraph, or any and all provisions of this act, as it may from time to time deem necessary.

History: L. 1941, ch. 341, § 29; April 16.



72-5530 Invalidity of part.

72-5530. Invalidity of part. If any section or part of a section of this act shall be held unconstitutional by any court, it shall be conclusively presumed that the legislature would have passed this act without such invalid section or part of a section, and the remaining provisions shall be given full force as if the part held unconstitutional had not been included herein.

History: L. 1941, ch. 341, § 30; April 16.



72-5532 Income tax exemption of school annuities.

72-5532. Income tax exemption of school annuities. All school annuities paid under this act and the act to which this act is amendatory shall not be subject to taxation under the Kansas income tax act.

History: L. 1953, ch. 339, § 8; April 3.



72-5533 Employees in school service one-half time; and employed by a nonschool agency of the state one-half time.

72-5533. Employees in school service one-half time; and employed by a nonschool agency of the state one-half time. If a school employee as provided in K.S.A. 72-5515, is eligible to receive only one-half of service credit in a school year and deductions are applicable only to the first two thousand five hundred dollars ($2,500) of the gross salary paid during a school year for school service, is also employed at least one-half time by an agency of the state of Kansas in nonschool service such school employee may request in writing to the school employer on such forms as may be required by the retirement board, that the four percent (4%) deduction be applicable to the first five thousand dollars ($5,000) of the combined gross salaries. Such deduction shall be made by the school employer entirely from the salary for school service and remitted and credited the same as other such deductions. Upon receipt of such written request and deductions the retirement board shall grant full service credit as provided in K.S.A. 72-5501. In the event such nonschool service does not extend over the full school year the retirement board shall have sole discretion to determine if full service credit shall be granted.

History: L. 1969, ch. 329, § 1; July 1.



72-5534 Same; time effective.

72-5534. Same; time effective. This act may be applicable to such school and nonschool service performed on and after July 1, 1967, provided the employee remits the required amount not previously deducted: Provided, however, On and after the beginning of the school year 1969 the request must be made within fifteen (15) days following the beginning of the school year.

History: L. 1969, ch. 329, § 2; July 1.



72-5536 Retirement annuities; benefits for noncredited school service for certain special members of Kansas public employees retirement system.

72-5536. Retirement annuities; benefits for noncredited school service for certain special members of Kansas public employees retirement system. (a) Notwithstanding the provisions of subsection (e) of K.S.A. 72-5501 and subsection (b) of K.S.A. 72-5518 and amendments thereto, any special member receiving benefits under the state school retirement system, whose combined years of credited and noncredited service equal 10 or more, shall receive a full service annuity of $6.85 per month for each year of credited service and a service annuity of $3.00 per month for each year of Kansas school service not previously used in the calculation of the member's benefit.

(b) Any special member entitled to any annuity for noncredited service shall notify the office of the Kansas public employees retirement system of such service and the benefit shall commence the first day of the month following receipt of verification of such service.

History: L. 1985, ch. 254, § 28; July 1.






Article 60 COMPACT FOR EDUCATION

72-6011 Text of compact.

72-6011. Text of compact. The compact for education is hereby entered into and enacted into law with all jurisdictions legally joining therein, in the form substantially as follows:

COMPACT ON EDUCATION

Article I.—Purpose and Policy

(A) It is the purpose of this compact to:

(1) Establish and maintain close cooperation and understanding among executive, legislative, professional educational and lay leadership on a nationwide basis at the state and local levels.

(2) Provide a forum for the discussion, development, crystallization and recommendation of public policy alternatives in the field of education.

(3) Provide a clearinghouse of information on matters relating to educational problems and how they are being met in different places throughout the nation, so that the executive and legislative branches of state government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.

(4) Facilitate the improvement of state and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods and facilities.

(B) It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and states.

(C) The party states recognize that each of them has an interest in the quality and quantity of education furnished in each of the other states, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the nation, and because the products and services contributing to the health, welfare and economic advancement of each state are supplied in significant part by persons educated in other states.

Article II.—State Defined

As used in this compact, "state" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

Article III.—The Commission

(A) The education commission of the states, hereinafter called "the commission," is hereby established. The commission shall consist of seven members representing each party state. One of such members shall be the governor; two shall be members of the state legislature selected by its respective houses and serving in such manner as the legislature may determine; and four shall be appointed by and serve at the pleasure of the governor, unless the laws of the state otherwise provide. If the laws of a state prevent legislators from serving on the commission, six members shall be appointed and serve at the pleasure of the governor, unless the laws of the state otherwise provide. In addition to any other principles or requirements which a state may establish for the appointment and service of its members of the commission, the guiding principle for the composition of the membership on the commission from each party state shall be that the members representing such state shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the state government, higher education, the state educational system, local education, lay and professional, public and nonpublic educational leadership. Of those appointees, one shall be the head of a state agency or institution, designated by the governor, having responsibility for one or more programs of public education. In addition to the members of the commission representing the party states, there may be not to exceed ten nonvoting commissioners selected by the steering committee for terms of one year. Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

(B) The members of the commission shall be entitled to one vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof. Action of the commission shall be only at a meeting at which a majority of the commissioners are present. The commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the commission may delegate the exercise of any of its powers to the steering committee or the executive director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to article IV and adoption of the annual report pursuant to article III (J).

(C) The commission shall have a seal.

(D) The commission shall elect annually, from among its members, a chairman, who shall be a governor, a vice-chairman and a treasurer. The commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the commission, and together with the treasurer and such other personnel as the commission may deem appropriate shall be bonded in such amount as the commission shall determine. The executive director shall be secretary.

(E) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the commission, and shall fix the duties and compensation of such personnel. The commission in its bylaws shall provide for the personnel policies and programs of the commission.

(F) The commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

(G) The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph (F) of this article shall be reported in the annual report of the commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

(H) The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

(I) The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(J) The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year. The commission may make such additional reports as it may deem desirable.

Article IV.—Powers

In addition to authority conferred on the commission by other provisions of the compact, the commission shall have authority to:

(1) Collect, correlate, analyze and interpret information and data concerning educational needs and resources.

(2) Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

(3) Develop proposals for adequate financing of education as a whole and at each of its many levels.

(4) Conduct or participate in research of the types referred to in this article in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.

(5) Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

(6) Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

Article V.—Cooperation With Federal Government

(A) If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the commission by not to exceed ten representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one or more branches of the federal government, but no such representative shall have a vote on the commission.

(B) The commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the states, and may advise with any such agencies or officers concerning any matter of mutual interest.

Article VI.—Committees

(A) To assist in the expeditious conduct of its business when the full commission is not meeting, the commission shall elect a steering committee of thirty-two members which, subject to the provisions of this compact and consistent with the policies of the commission, shall be constituted and function as provided in the bylaws of the commission. One-fourth of the voting membership of the steering committee shall consist of governors, one-fourth shall consist of legislators and the remainder shall consist of other members of the commission. A federal representative on the commission may serve with the steering committee, but without vote. The voting members of the steering committee shall serve for terms of two years, except that members elected to the first steering committee of the commission shall be elected as follows: Sixteen for one year and sixteen for two years. The chairman, vice-chairman, and treasurer of the commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the steering committee shall not affect its authority to act, but the commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two terms as a member of the steering committee; provided that service for a partial term of one year or less shall not be counted toward the two term limitation.

(B) The commission may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may, on request of the states concerned, be established to consider any matter of special concern to two or more of the party states.

(C) The commission may establish such additional committees as its bylaws may provide.

Article VII.—Finance

(A) The commission shall advise the governor or designated officer or officers of each party state of its budget and estimated expenditures for such period as may be required by the laws of that party state. Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

(B) The total amount of appropriation requests under any budget shall be apportioned among the party states. In making such apportionment, the commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party states.

(C) The commission shall not pledge the credit of any party states. The commission may meet any of its obligations in whole or in part with funds available to it pursuant to article III (G) of this compact, provided that the commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it pursuant to article III (G) thereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(D) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the commission.

(E) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(F) Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

Article VIII.—Eligible Parties; Entry Into and Withdrawal

(A) This compact shall have as eligible parties all states, territories, and possessions of the United States, the District of Columbia, and the commonwealth of Puerto Rico. In respect of any such jurisdiction not having a governor, the term "governor," as used in this compact, shall mean the closest equivalent official of such jurisdiction.

(B) Any state or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same:Provided, That in order to enter into initial effect, adoption by at least ten eligible party jurisdictions shall be required.

(C) Adoption of the compact may be either by enactment thereof or by adherence thereto by the governor; provided that in the absence of enactment, adherence by the governor shall be sufficient to make his state a party only until December 31, 1967. During any period when a state is participating in this compact through gubernatorial action, the governor shall appoint those persons who, in addition to himself, shall serve as the members of the commission from his state, and shall provide to the commission an equitable share of the financial support of the commission from any source available to him.

(D) Except for a withdrawal effective on December 31, 1967, in accordance with paragraph (C) of this article, any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article IX.—Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.

History: L. 1972, ch. 284, § 1; July 1.



72-6012 Kansas members of the education commission of the states; terms; vacancies; meetings.

72-6012. Kansas members of the education commission of the states; terms; vacancies; meetings. (a) The members of the education commission of the states representing the state of Kansas shall be the following:  (1) The governor; (2) the chairperson of the senate committee on education, or a member of such committee designated by such chairperson; (3) the chairperson of the committee on education of the house of representatives, or a member of such committee designated by such chairperson; (4) a member of the state board of education designated by it; (5) a member of the state board of regents designated by it; and (6) two (2) members who shall be appointed to serve at the pleasure of the governor.  Terms for (1), (2) and (3) shall expire concurrently with their terms as elective state officers.  Terms for (4), (5) and (6) serving on such commission on the effective date of this act shall expire on such date and thereafter such terms shall be for a period of two (2) years.  All vacancies in the membership of the commission shall be filled in the same manner as originally filled, except that vacancies created for reasons other than expiration of terms of office shall be filled for the unexpired terms.

(b) Within thirty (30) days after the effective date of this act, the members of the education commission of the states representing the state of Kansas shall meet at Topeka upon the call of any one (1) of the members of such commission for the purpose of organizing by selecting from its membership a chairperson.  Thereafter the members of such commission shall hold a meeting at least once in each year at which meeting a chairperson shall be selected.  Special meetings may be called and held at the discretion of the chairperson, and shall be called by the chairperson upon request of a majority of the members of such commission.  The director of legislative administrative services shall assist the commission in accordance with its requests.

History: L. 1972, ch. 284, § 2; L. 1976, ch. 316, § 1; May 8.



72-6013 Filing bylaws with secretary of state.

72-6013. Filing bylaws with secretary of state. Pursuant to article III (I) of the compact the commission shall file a copy of its bylaws and any amendment thereto with the secretary of state.

History: L. 1972, ch. 284, § 3; July 1.



72-6014 Education commission of the states; compensation and expenses.

72-6014. Education commission of the states; compensation and expenses. Compensation and expenses of members of the education commission of the states shall be paid by the state board of regents for the member appointed by it, by the legislative coordinating council for legislator members and by the state board of education for all other members, except the governor. Members of the education commission of the states attending meetings of such commission, or attending a subcommittee meeting thereof authorized by such commission, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223. The state board of education shall include in its annual budget request funds necessary to finance this state's contribution requirements under K.S.A. 72-6011.

History: L. 1972, ch. 284, § 4; L. 1973, ch. 211, §13; L. 1974, ch. 348, § 39; July 1.






Article 60a INTERSTATE AGREEMENT ON QUALIFICATION OF EDUCATIONAL PERSONNEL

72-60a01 Text of agreement.

72-60a01. Text of agreement. The interstate agreement on qualification of educational personnel is hereby enacted into law and entered into with all jurisdictions legally joining therein, in the form substantially as follows:

INTERSTATE AGREEMENT ON QUALIFICATION OF EDUCATIONAL PERSONNEL

Article I.—Purpose, Findings, and Policy.

1. The states party to this agreement, desiring by common action to improve their respective school systems by utilizing the teacher or other professional educational person wherever educated, declare that it is the policy of each of them, on the basis of cooperation with one another, to take advantage of the preparation and experience of such persons wherever gained, thereby serving the best interests of society, of education, and of the teaching profession.  It is the purpose of this agreement to provide for the development and execution of such programs of cooperation as will facilitate the movement of teachers and other professional educational personnel among the states party to it, and to authorize specific interstate educational personnel contracts to achieve that end.

2. The party states find that included in the large movement of population among all sections of the nation are many qualified educational personnel who move for family and other personal reasons but who are hindered in using their professional skill and experience in their new locations.  Variations from state to state in requirements for qualifying educational personnel discourage such personnel from taking the steps necessary to qualify in other states.  As a consequence, a significant number of professionally prepared and experienced educators is lost to our school systems.  Facilitating the employment of qualified educational personnel, without reference to their states of origin, can increase the available educational resources.  Participation in this compact can increase the availability of educational manpower.

Article II.—Definitions.

As used in this agreement and contracts made pursuant to it, unless the context clearly requires otherwise:

1. "Educational personnel" means persons who must meet requirements pursuant to state law as a condition of employment in educational programs.

2. "Designated state official" means the education official of a state selected by that state to negotiate and enter into, on behalf of that state, contracts pursuant to this agreement.

3. "Accept," or any variant thereof, means to recognize and give effect to one or more determinations of another state relating to the qualification of educational personnel in lieu of making or requiring a like determination that would otherwise be required by or pursuant to the laws of a receiving state.

4. "State" means a state, territory, or possession of the United States; the District of Columbia; or the Commonwealth of Puerto Rico.

5. "Originating state" means a state (and the subdivision thereof, if any) whose determination that certain educational personnel are qualified to be employed for specific duties in schools is acceptable in accordance with the terms of a contract made pursuant to Article III.

6. "Receiving state" means a state (and the subdivisions thereof) which accept educational personnel in accordance with the terms of a contract made pursuant to Article III.

Article III.—Interstate Educational Personnel Contracts.

1. The designated state official of a party state may make one or more contracts on behalf of that state with one or more other party states providing for the acceptance of educational personnel.  Any such contract for the period of its duration shall be applicable to and binding on the states whose designated state officials enter into it, and the subdivisions of those states, with the same force and effect as if incorporated in this agreement.  A designated state official may enter into a contract pursuant to this article only with states in which the state official finds that there are programs of education, certification standards or other acceptable qualifications that assure preparation or qualification of educational personnel on a basis sufficiently comparable, even though not identical to that prevailing in that state official's own state.

2. Any such contract shall provide for:

(a) Its duration.

(b) The criteria to be applied by an originating state in qualifying educational personnel for acceptance by a receiving state.

(c) Such waivers, substitutions, and conditional acceptances as shall aid the practical effectuation of the contract without sacrifice of basic educational standards.

(d) Any other necessary matters.

3. No contract made pursuant to this agreement shall be for a term longer than five years but any such contract may be renewed for like or lesser periods.

4. Any contract dealing with acceptance of educational personnel on the basis of their having completed an educational program shall specify the earliest date or dates on which originating state approval of the program or programs involved can have occurred.  No contract made pursuant to this agreement shall require acceptance by a receiving state of any persons qualified because of successful completion of a program prior to January 1, 1954.

5. The certification or other acceptance of a person who has been accepted pursuant to the terms of a contract shall not be revoked or otherwise impaired because the contract has expired or been terminated.  However, any certificate or other qualifying document may be revoked or suspended on any ground which would be sufficient for revocation or suspension of a certificate or other qualifying document initially granted or approved in the receiving state.

6. A contract committee composed of the designated state officials of the contracting states or their representatives shall keep the contract under continuous review, study means of improving its administration, and report no less frequently than once a year to the heads of the appropriate education agencies of the contracting states.

Article IV.—Approved and Accepted Programs.

1. Nothing in this agreement shall be construed to repeal or otherwise modify any law or regulation of a party state relating to the approval of programs of educational preparation having effect solely on the qualification of educational personnel within that state.

2. To the extent that contracts made pursuant to this agreement deal with the educational requirements for the proper qualification of educational personnel, acceptance of a program of educational preparation shall be in accordance with such procedures and requirements as may be provided in the applicable contract.

Article V.—Interstate Cooperation.

The party states agree that:

1. They will, so far as practicable, prefer the making of multilateral contracts pursuant to Article III of this agreement.

2. They will facilitate and strengthen cooperation in interstate certification and other elements of educational personnel qualification and for this purpose shall cooperate with agencies, organizations, and associations interested in certification and other elements of educational personnel qualification.

Article VI.—Agreement Evaluation.

The designated state officials of any party states may meet from time to time as a group to evaluate progress under the agreement, and to formulate recommendations for change.

Article VII.—Other Arrangements.

Nothing in this agreement shall be construed to prevent or inhibit other arrangements or practices of any party state or states to facilitate the interchange of educational personnel.

Article VIII.—Effect and Withdrawal.

1. This agreement shall become effective when enacted into law by two states.  Thereafter it shall become effective as to any state upon its enactment of this agreement.

2. Any party state may withdraw from this agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states.

3. No withdrawal shall relieve the withdrawing state of any obligation imposed upon it by a contract to which it is a party.  The duration of contracts and the methods and conditions of withdrawal therefrom shall be those specified in their terms.

Article IX.—Construction and Severability.

This agreement shall be liberally construed so as to effectuate the purposes thereof.  The provisions of this agreement shall be severable and if any phrase, clause, sentence, or provision of this agreement if declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby.  If this agreement shall be held contrary to the constitution of any state participating therein, the agreement shall remain in full force and effect as to the state affected as to all severable matters.

History: L. 1984, ch. 259, § 1; July 1.



72-60a02 Designated state official; duties.

72-60a02. Designated state official; duties. The designated state official for this state shall be the commissioner of education.  The commissioner of education shall enter into any contracts pursuant to article III of the agreement only with the approval of the specific text thereof by the state board of education.

History: L. 1984, ch. 259, § 2; July 1.



72-60a03 Contracts made pursuant to agreement; where copies filed; publication of certain information required.

72-60a03. Contracts made pursuant to agreement; where copies filed; publication of certain information required. True copies of all contracts made on behalf of this state pursuant to the agreement shall be kept on file in the office of the commissioner of education and in the office of the secretary of state.  The state department of education shall regularly publish, in a form and manner determined by the state board of education, reference to the existence of all such contracts, a summary of the provisions thereof, a listing of the states which are parties thereto, and information regarding accessibility to copies thereof.

History: L. 1984, ch. 259, § 3; July 1.






Article 60b MIDWESTERN HIGHER EDUCATION COMPACT

72-60b01 Text of compact.

72-60b01. Text of compact. The midwestern higher education compact is hereby enacted into law and entered into with all jurisdictions legally joining therein, in the form substantially as follows:

MIDWESTERN HIGHER EDUCATION COMPACT

Article I.—Purpose

The purpose of the Midwestern Higher Education Compact shall be to provide greater higher education opportunities and services in the Midwestern region, with the aim of furthering regional access to, research in and choice of higher education for the citizens residing in the several states which are parties to this Compact.

Article II.—The Commission

(A) The compacting states hereby create the Midwestern Higher Education Commission, hereinafter called the Commission.  The Commission shall be a body corporate of each compacting state.  The Commission shall have all the responsibilities, powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this Compact.

(B) The Commission shall consist of five resident members of each state as follows:  the governor or the governor's designee who shall serve during the tenure of office of the governor; two legislators, one from each house (except Nebraska, which may appoint two legislators from its Unicameral Legislature), who shall serve two-year terms and be appointed by the appropriate appointing authority in each house of the legislature; and two other at-large members, at least one of whom shall be selected from the field of higher education.  The at-large members shall be appointed in a manner provided by the laws of the appointing state.  One of the two at-large members initially appointed in each state shall serve a two-year term.  The other, and any regularly appointed successor to either at-large member, shall serve a four-year term.  All vacancies shall be filled in accordance with the laws of the appointing states.  Any commissioner appointed to fill a vacancy shall serve until the end of the incomplete term.

(C) The Commission shall select annually, from among its members, a chairperson, a vice chairperson and a treasurer.

(D) The Commission shall appoint an executive director who shall serve at its pleasure and who shall act as secretary to the Commission.  The treasurer, the executive director and such other personnel as the Commission may determine, shall be bonded in such amounts as the Commission may require.

(E) The Commission shall meet at least once each calendar year.  The chairperson may call additional meetings and, upon the request of a majority of the Commission members of three or more compacting states, shall call additional meetings.  Public notice shall be given of all meetings and meetings shall be open to the public.

(F) Each compacting state represented at any meeting of the Commission is entitled to one vote.  A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Commission.

Article III.—Powers and Duties of the Commission

(A) The Commission shall adopt a seal and suitable bylaws governing its management and operations.

(B) Irrespective of the civil service, personnel or other merit system laws of any of the compacting states, the Commission in its bylaws shall provide for the personnel policies and programs of the Compact.

(C) The Commission shall submit a budget to the governor and legislature of each compacting state at such time and for such period as may be required.  The budget shall contain specific recommendations of the amount or amounts to be appropriated by each of the compacting states.

(D) The Commission shall report annually to the legislatures and governors of the compacting states, to the Midwestern Governors' Conference and to the Midwestern Legislative Conference of the Council of State Governments concerning the activities of the Commission during the preceding year.  Such reports shall also embody any recommendations that may have been adopted by the Commission.

(E) The Commission may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, foundation, person, firm or corporation.

(F) The Commission may accept for any of its purposes and functions under the Compact any and all donations, and grants of money, equipment, supplies, materials and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, foundation, person, firm, or corporation, and may receive, utilize and dispose of the same.

(G) The Commission may enter into agreements with any other interstate education organizations or agencies and with higher education institutions located in non-member states and with any of the various states of these United States to provide adequate programs and services in higher education for the citizens of the respective compacting states.  The Commission shall, after negotiations with interested institutions and interstate organizations or agencies, determine the cost of providing the programs and services in higher education for use in these agreements.

(H) The Commission may establish and maintain offices, which shall be located within one or more of the compacting states.

(I) The Commission may establish committees and hire staff as it deems necessary for the carrying out of its functions.

(J) The Commission may provide for actual and necessary expenses for attendance of its members at official meetings of the Commission or its designated committees.

Article IV.—Activities of the Commission

(A) The Commission shall collect data on the long-range effects of the Compact on higher education.  By the end of the fourth year from the effective date of the Compact and every two years thereafter, the Commission shall review its accomplishments and make recommendations to the governors and legislatures of the compacting states on the continuance of the Compact.

(B) The Commission shall study issues in higher education of particular concern to the Midwestern region.  The Commission shall also study the needs for higher education programs and services in the compacting states and the resources for meeting such needs.  The Commission shall, from time to time, prepare reports on such research for presentation to the governors and legislatures of the compacting states and other interested parties.  In conducting such studies, the Commission may confer with any national or regional planning body.  The Commission may draft and recommend to the governors and legislatures of the various compacting states suggested legislation dealing with problems of higher education.

(C) The Commission shall study the need for provision of adequate programs and services in higher education, such as undergraduate, graduate or professional student exchanges in the region.  If a need for exchange in a field is apparent, the Commission may enter into such agreements with any higher education institution and with any of the compacting states to provide programs and services in higher education for the citizens of the respective compacting states.  The Commission shall, after negotiations with interested institutions and the compacting states, determine the cost of providing the programs and services in higher education for use in its agreements.  The contracting states shall contribute the funds not otherwise provided, as determined by the Commission, for carrying out the agreements.  The Commission may also serve as the administrative and fiscal agent in carrying out agreements for higher education programs and services.

(D) The Commission shall serve as a clearinghouse on information regarding higher education activities among institutions and agencies.

(E) In addition to the activities of the Commission previously noted, the Commission may provide services and research in other areas of regional concern.

Article V.—Finance

(A) The monies necessary to finance the general operations of the Commission not otherwise provided for in carrying forth its duties, responsibilities and powers as stated herein shall be appropriated to the Commission by the compacting states, when authorized by the respective legislatures, by equal apportionment among the compacting states.

(B) The Commission shall not incur any obligations of any kind prior to the making of appropriations adequate to meet the same; nor shall the Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(C) The Commission shall keep accurate accounts of all receipts and disbursements.  The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established under its bylaws.  However, all receipts and disbursements of funds handled by the Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Commission.

(D) The accounts of the Commission shall be open at any reasonable time for inspection by duly authorized representatives of the compacting states and persons authorized by the Commission.

Article VI.—Eligible Parties and Entry into Force

(A) The states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota, and Wisconsin shall be eligible to become party to this Compact.  Additional states will be eligible if approved by a majority of the compacting states.

(B) As to any eligible party state, this Compact shall become effective when its legislature shall have enacted the same into law; provided that it shall not become initially effective until enacted into law by five states prior to the 31st day of December 1995.

(C) Amendments to the Compact shall become effective upon their enactment by the legislatures of all compacting states.

Article VII.—Withdrawal, Default and Termination

(A) Any compacting state may withdraw from this Compact by enacting a statute repealing the Compact, but such withdrawal shall not become effective until two years after the enactment of such statute.  A withdrawing state shall be liable for any obligations which it may have incurred on account of its party status up to the effective date of withdrawal, except that if the withdrawing state has specifically undertaken or committed itself to any performance of an obligation extending beyond the effective date of withdrawal, it shall remain liable to the extent of such obligation.

(B) If any compacting state shall at any time default in the performance of any of its obligations, assumed or imposed, in accordance with the provisions of this Compact, all rights, privileges and benefits conferred by this Compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the Commission, and the Commission shall stipulate the conditions and maximum time for compliance under which the defaulting state may resume its regular status.  Unless such default shall be remedied under the stipulations and within the time period set forth by the Commission, this Compact may be terminated with respect to such defaulting state by affirmative vote of a majority of the other member states.  Any such defaulting state may be reinstated by performing all acts and obligations as stipulated by the Commission.

Article VIII.—Severability and Construction

The provisions of this Compact entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitution of any compacting state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby.  If this Compact entered into hereunder shall be held contrary to the constitution of any compacting state, the Compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.  The provisions of this Compact entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.

History: L. 1990, ch. 332, § 1; July 1.



72-60b02 Kansas members of the midwestern higher education commission; terms; vacancies.

72-60b02. Kansas members of the midwestern higher education commission; terms; vacancies. The members of the midwestern higher education commission representing the state of Kansas shall be the following: (a) The governor or a designee of the governor; (b) two members of the legislature appointed by the legislative coordinating council so that one is a member of the senate and one is a member of the house of representatives and such members are not members of the same political party; and (c) two members of the state board of regents selected by the state board or, at the discretion of the state board, designees thereof. One such member shall be representative of the four-year institutions of higher education and one such member shall be representative of the two-year institutions of higher education. The term of the member serving under subpart (a) shall expire concurrently with the term of the governor. The terms of members serving under subpart (b) shall expire concurrently with their terms as state officers or two years after the date of their appointment to membership on the commission, whichever occurs sooner, except that legislative members serving on the commission's executive committee may serve up to one additional two-year term while serving on such executive committee. The term of each member serving under subpart (c), if such member is a state officer, shall expire concurrently with such member's term as a state officer or four years after the date of appointment to membership on the commission, whichever occurs sooner. If such member is not a state officer, the term of such member shall expire four years after the date of appointment to membership on the commission. All vacancies in the membership of the commission shall be filled in the same manner as originally filled, except that vacancies created for reasons other than expiration of terms of office shall be filled for the unexpired terms.

History: L. 1990, ch. 332, § 2; L. 2000, ch. 86, § 6; L. 2006, ch. 168, § 9; July 1.



72-60b03 Expiration of act upon failure of compact effectuation.

72-60b03. Expiration of act upon failure of compact effectuation. The provisions of this act shall expire on January 1, 1996, if the midwestern higher education compact does not become effective prior to December 31, 1995.

History: L. 1990, ch. 332, § 3; July 1.






Article 60c COMPACTS RELATING TO THE MILITARY

72-60c01 Interstate compact on educational opportunity for military children.

72-60c01. Interstate compact on educational opportunity for military children. The interstate compact on educational opportunity for military children is hereby enacted into law and entered into with all jurisdictions legally joining therein, in the form substantially as follows:

Interstate Compact on Educational Opportunity for Military Children

ARTICLE I. PURPOSE

It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

A.  Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of educational records from the previous school district or variations in entrance or age requirements.

B.  Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment.

C.  Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic and social activities.

D.  Facilitating the on-time graduation of children of military families.

E.  Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

F.  Providing for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

G.  Promoting coordination between this compact and other compacts affecting military children.

H.  Promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.

ARTICLE II. DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A.  "Active duty" means full-time duty status in the active uniformed service of the United States, including members of the national guard and reserve on active duty orders pursuant to 10 U.S.C. section 1209 and 1211.

B.  "Children of military families" means school-aged children, enrolled in kindergarten or any of the grades one through 12, in the household of an active duty member.

C.  "Compact commissioner" means the voting representative of each compacting state appointed pursuant to article VIII of this compact.

D.  "Deployment" means the period one month prior to the service members' departure from their home station on military orders through six months after return to their home station.

E.  "Educational records" means those official records, files and data directly related to a student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols and individualized education programs.

F.  "Extracurricular activities" means voluntary activities sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays and club activities.

G.  "Interstate commission on educational opportunity for military children" means the commission that is created under article IX of this compact, which is generally referred to as interstate commission.

H.  "Local education agency" means a public authority legally constituted by the state as an administrative agency to provide control of and direction for kindergarten and grades one through 12 in public schools.

I.  "Member state" means a state that has enacted this compact.

J.  "Military installation" means a base, camp, post, station, yard, center, homeport facility for any ship or other activity under the jurisdiction of the department of defense, including any leased facility, which is located within any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects or flood control projects.

K.  "Non-member state" means a state that has not enacted this compact.

L.  "Receiving state" means the state to which a child of a military family is sent, brought or caused to be sent or brought.

M.  "Rule" means a written statement by the interstate commission promulgated pursuant to article XII of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the interstate commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

N.  "Sending state" means the state from which a child of a military family is sent, brought or caused to be sent or brought.

O.  "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory.

P.  "Student" means: the child of a military family for whom the local education agency receives public funding and who is formally enrolled in kindergarten or any of the grades one through 12.

Q.  "Transition" means (1) the formal and physical process of transferring from school to school or (2) the period of time in which a student moves from one school in the sending state to another school in the receiving state.

R.  "Uniformed services" means the army, navy, air force, marine corps, coast guard as well as the commissioned corps of the national oceanic and atmospheric administration and public health services.

S.  "Veteran" means a person who served in the uniformed services and who was discharged or released there from under conditions other than dishonorable.

ARTICLE III. APPLICABILITY

A.  Except as otherwise provided in subsection B, this compact shall apply to the children of:

1.  Active duty members of the uniformed services as defined in this compact, including members of the national guard and reserve on active duty orders pursuant to 10 U.S.C. section 1209 and 1211;

2.  members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one year after medical discharge or retirement; and

3.  members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one year after death.

B.  The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C.  The provisions of this compact shall not apply to the children of:

1.  Inactive members of the national guard and military reserves;

2.  members of the uniformed services now retired, except as provided in paragraph 1;

3.  veterans of the uniformed services, except as provided in paragraph 1; and

4.  other United States department of defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

ARTICLE IV. EDUCATIONAL RECORDS & ENROLLMENT

A.  Unofficial or "hand-carried" education records - In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the interstate commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B.  Official education records or transcripts - Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within 10 days or within such time as is reasonably determined under the rules promulgated by the interstate commission.

C.  Immunizations - Compacting states shall allow 30 days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunizations required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within 30 days or within such time as is reasonably determined under the rules promulgated by the interstate commission.

D.  Kindergarten and First grade entrance age - Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

ARTICLE V. PLACEMENT & ATTENDANCE

A.  Course placement - When the student transfers before or during the school year, the receiving state school initially shall honor placement of the student in educational courses based on the student's enrollment in the sending state school or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to honors, international baccalaureate, advanced placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in such courses.

B.  Educational program placement - The receiving state school initially shall honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation or placement in like programs in the sending state. Such programs include, but are not limited to, gifted and talented programs and English as a second language (ESL). This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C.  Special education services - (1) In compliance with the federal requirements of the individuals with disabilities education act (IDEA), 20 U.S.C.A. section 1400 et seq., the receiving state initially shall provide comparable services to a student with disabilities based on the student's current individualized education program (IEP). (2) In compliance with the requirements of section 504 of the rehabilitation act, 29 U.S.C.A. section 794, and with Title II of the Americans with disabilities act, 42 U.S.C.A. sections 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D.  Placement flexibility - Local education agency administrative officials shall have flexibility in waiving course and program prerequisites or other preconditions for placement in courses and programs offered under the jurisdiction of the local education agency.

E.  Absence as related to deployment activities - A student whose parent or legal guardian is an active duty member of the uniformed services and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with the student's parent or legal guardian relative to such leave or deployment of the parent or guardian.

ARTICLE VI. ELIGIBILITY

A.  Eligibility for enrollment

1.  Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

2.  A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

3.  A transitioning military child, placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which the child was enrolled while residing with the custodial parent.

B.  Eligibility for extracurricular participation - State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

ARTICLE VII. GRADUATION

In order to facilitate the on-time graduation of children of military families:

A.  Waiver requirements - Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B.  Exit exams - States shall accept: (1) Exit or end-of-course exams required for graduation from the sending state; or (2) national norm-referenced achievement tests or (3) alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in the senior year, then the provisions of paragraph C of this article shall apply.

C.  Transfers during senior year - Should a military student transferring at the beginning or during the senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with paragraphs A and B of this article.

ARTICLE VIII. STATE COORDINATION

A.  Each member state, through the creation of a state council or use of an existing body or board, shall provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and interstate commission activities. While each member state may determine the membership of its own state council, its membership must include: The commissioner of education, a superintendent of a school district with a high concentration of military children, a representative from a military installation, one representative each from the legislative and executive branches of government and other offices and stakeholder groups the state council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the state council.

B.  The state council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C.  The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the governor or as otherwise determined by each member state.

D.  The compact commissioner and the military family education liaison designated herein shall be ex-officio members of the state council, unless either is already a full voting member of the state council.

ARTICLE IX. INTERSTATE COMMISSION ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN

The member states hereby create the "interstate commission on educational opportunity for military children." The activities of the interstate commission are the formation of public policy and are a discretionary state function. The interstate commission shall:

A.  Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

B.  Consist of one interstate commission voting representative from each member state who shall be that state's compact commissioner.

1.  Each member state represented at a meeting of the interstate commission is entitled to one vote.

2.  A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission.

3.  A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the interstate commission, the governor or state council may delegate voting authority to another person from their state for a specified meeting.

4.  The bylaws may provide for meetings of the interstate commission to be conducted by telecommunication or electronic communication.

C.  Consist of ex-officio, non-voting representatives who are members of interested organizations. Such ex-officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the United States department of defense, the education commission of the states, the interstate agreement on the qualification of educational personnel and other interstate compacts affecting the education of children of military members.

D.  Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

E.  Establish an executive committee, whose members shall include the officers of the interstate commission and such other members of the interstate commission as determined by the bylaws. Members of the executive committee shall serve a one year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the interstate commission, with the exception of rulemaking, during periods when the interstate commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The United States department of defense, shall serve as an ex-officio, nonvoting member of the executive committee.

F.  Establish bylaws and rules that provide for conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

G.  Public notice shall be given by the interstate commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

1.  Relate solely to the interstate commission's internal personnel practices and procedures;

2.  disclose matters specifically exempted from disclosure by federal and state statute;

3.  disclose trade secrets or commercial or financial information which is privileged or confidential;

4.  involve accusing a person of a crime, or formally censuring a person;

5.  disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6.  disclose investigative records compiled for law enforcement purposes; or

7.  specifically relate to the interstate commission's participation in a civil action or other legal proceeding.

H.  For a meeting, or portion of a meeting, closed pursuant to this provision, the interstate commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemptible provision. The interstate commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the interstate commission.

I.  The interstate commission shall collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, in so far as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

J.  The interstate commission shall create a process that permits military officials, education officials and parents to inform the interstate commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the interstate commission or any member state.

ARTICLE X. POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The interstate commission shall have the power to:

A.  Provide for dispute resolution among member states.

B.  Promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

C.  Issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

D.  Enforce compliance with the compact provisions, the rules promulgated by the interstate commission, and the bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process.

E.  Establish and maintain offices which shall be located within one or more of the member states.

F.  Purchase and maintain insurance and bonds.

G.  Borrow, accept, hire or contract for services of personnel.

H.  Establish and appoint committees including, but not limited to, an executive committee as required by article IX, which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder.

I.  Elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the interstate commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

J.  Accept any and all donations and grants of money, equipment, supplies, materials and services, and to receive, utilize, and dispose of it.

K.  Lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal or mixed.

L.  Sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

M.  Establish a budget and make expenditures.

N.  Adopt a seal and bylaws governing the management and operation of the interstate commission.

O.  Report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the interstate commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the interstate commission.

P.  Coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

Q.  Establish uniform standards for the reporting, collecting and exchanging of data.

R.  Maintain corporate books and records in accordance with the bylaws.

S.  Perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

T.  Provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

ARTICLE XI. ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A.  The interstate commission, by a majority of the members present and voting, within 12 months after the first interstate commission meeting, shall adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

1.  Establishing the fiscal year of the interstate commission;

2.  establishing an executive committee, and such other committees as may be necessary;

3.  providing for the establishment of committees and for governing any general or specific delegation of authority or function of the interstate commission;

4.  providing reasonable procedures for calling and conducting meetings of the interstate commission, and ensuring reasonable notice of each such meeting;

5.  establishing the titles and responsibilities of the officers and staff of the interstate commission;

6.  providing a mechanism for concluding the operations of the interstate commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations; and

7.  providing "start up" rules for initial administration of the compact.

B.  The interstate commission, by a majority of the members, shall elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission. Subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the interstate commission.

C.  Executive Committee, Officers and Personnel

1.  The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a.  Managing the affairs of the interstate commission in a manner consistent with the bylaws and purposes of the interstate commission;

b.  overseeing an organizational structure within, and appropriate procedures for the interstate commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c.  planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the interstate commission.

2.  The executive committee may, subject to the approval of the interstate commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the interstate commission may deem appropriate. The executive director shall serve as secretary to the interstate commission, but shall not be a member of the interstate commission. The executive director shall hire and supervise such other persons as may be authorized by the interstate commission.

D.  The interstate commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of interstate commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

1.  The liability of the interstate commission's executive director and employees or interstate commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. The interstate commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

2.  The interstate commission shall defend the executive director and its employees and, subject to the approval of the attorney general or other appropriate legal counsel of the member state represented by an interstate commission representative, shall defend such interstate commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

3.  To the extent not covered by the state involved, member state, or the interstate commission, the representatives or employees of the interstate commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XII. RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A.  Rulemaking Authority - The interstate commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the interstate commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this act, or the powers granted hereunder, then such an action by the interstate commission shall be invalid and have no force or effect.

B.  Rulemaking Procedure - Rules shall be made pursuant to a rulemaking process that substantially conforms to the "model state administrative procedure act," of 1981 Act, uniform laws annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the interstate commission.

C.  Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the interstate commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the interstate commission's authority.

D.  If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

ARTICLE XIII. OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

A.  Oversight

1.  The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

2.  All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the interstate commission.

3.  The interstate commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the interstate commission shall render a judgment or order void as to the interstate commission, this compact or promulgated rules.

B.  Default, Technical Assistance, Suspension and Termination - If the interstate commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the interstate commission shall:

1.  Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the interstate commission. The interstate commission shall specify the conditions by which the defaulting state must cure its default.

2.  Provide remedial training and specific technical assistance regarding the default.

3.  If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

4.  Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the interstate commission to the governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

5.  The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

6.  The interstate commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the interstate commission and the defaulting state.

7.  The defaulting state may appeal the action of the interstate commission by petitioning the United States district court for the District of Columbia or the federal district where the interstate commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

C.  Dispute Resolution

1.  The interstate commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and non-member states.

2.  The interstate commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D.  Enforcement

1.  The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

2.  The interstate commission, by majority vote of the members, may initiate legal action in the United States district court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

3.  The remedies herein shall not be the exclusive remedies of the interstate commission. The interstate commission may avail itself of any other remedies available under state law or the regulation of a profession.

ARTICLE XIV. FINANCING OF THE INTERSTATE COMMISSION

A.  The interstate commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B.  The interstate commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the interstate commission and its staff which must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, which shall promulgate a rule binding upon all member states.

C.  The interstate commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same. The interstate commission shall not pledge the credit of any of the member states, except by and with the authority of the member state.

D.  The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the interstate commission.

ARTICLE XV. MEMBER STATES, EFFECTIVE DATE AND AMENDMENT

A.  Any state is eligible to become a member state.

B.  The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 10 of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the interstate commission on a non-voting basis prior to adoption of the compact by all states.

C.  The interstate commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the interstate commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XVI. WITHDRAWAL AND DISSOLUTION

A.  Withdrawal

1.  Once effective, the compact shall continue in force and remain binding upon each and every member state. A member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

2.  Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until one year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other member jurisdiction.

3.  The withdrawing state immediately shall notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

4.  The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including  obligations, the performance of which extend beyond the effective date of withdrawal.

5.  Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

B.  Dissolution of Compact

1.  This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one member state.

2.  Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the interstate commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVII. SEVERABILITY AND CONSTRUCTION

A.  The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B.  The provisions of this compact shall be liberally construed to effectuate its purposes.

C.  Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE XVIII. BINDING EFFECT OF COMPACT AND OTHER LAWS

A.  Other Laws

1.  Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

2.  All member states' laws conflicting with this compact are superseded to the extent of the conflict.

B.  Binding Effect of the Compact

1.  All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the member states.

2.  All agreements between the interstate commission and the member states are binding in accordance with their terms.

3.  In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

History: L. 2008, ch. 72, § 1; July 1.






Article 62 FEDERAL FUNDS

72-6201 Federal fund applications by school districts and community junior colleges; use of federal funds.

72-6201. Federal fund applications by school districts and community junior colleges; use of federal funds. The board of education of any school district or the board of trustees of any community junior college may make and file applications for federal funds appropriated and made available for school purposes by federal law. Any school district or any community junior college may receive from the federal government, or any of its agencies, any funds made available under existing law, rules or regulations, or that may hereafter be made available, for any and all school purposes. Any such board may expend the same for said purposes in accordance with the law, and the rules, regulations and requirements under which such funds are made available and such expenditures may be made even though the same were not included in the budget for the period in which such expenditures are made.

History: L. 1951, ch. 423, § 1; L. 1963, ch. 387, § 1; L. 1965, ch. 410, §42; L. 1969, ch. 310, § 36; July 1.



72-6202 Federal fund applications by state board of education; direct application by school districts.

72-6202. Federal fund applications by state board of education; direct application by school districts. In the event the designation of a "state education agency" is required by federal laws now or hereafter enacted which make available federal funds for educational purposes, the state board of education is designated as the "state education agency" through which applications, reports, agreements and federal funds are to be channeled; and said "state education agency" is hereby authorized and empowered to do all things necessary to comply with and carry out any such federal law or the rules and regulations promulgated thereunder by the federal government or any agency thereof. Nothing contained in this section shall be construed as preventing any board of education or any educational agency of this state from making direct applications for or receiving directly federal funds made available for educational purposes in those cases where the federal law permits direct applications for and receipt of federal funds by any such board of education or its school district or educational agency of this state.

History: L. 1957, ch. 404, § 1; L. 1965, ch. 410, § 44; L. 1969, ch. 310, §35; July 1.



72-6203 Federal fund applications for special education research; use and handling of funds.

72-6203. Federal fund applications for special education research; use and handling of funds. (a) It is hereby declared to be a policy of the state of Kansas to cooperate with the federal government in doing research in the field of special education within this state to determine the needs of educable children with intellectual disability in areas where population is not sufficiently large to make possible the organization of day school special classes in centers within travel distance for children.

(b) The state board of education is designated the "educational agency" responsible for carrying out the purposes of this act, and is authorized to make and file applications for federal funds as provided in the federal act of July 26, 1954 (68 Stat. 533). The state board of education is authorized and empowered to receive from the federal government, or any of its agencies, any funds made available under existing law, rules or regulations, or that may hereafter be made available for expenses of doing research, and such board may expend the same for such purposes in accordance with the rules, regulations and requirements under which such funds are made available.

(c) The state board of education is authorized and directed to require such reports, make such inspections and investigations, and prescribe such regulations, as it deems necessary in carrying out the provisions of this act, and shall make such reports to federal agencies as may be required by such agencies in granting federal funds.

(d) The state treasurer is designated the custodian of all funds made available for the purposes of this act. The state board of education shall deposit all such funds received from the federal government in the state treasury, and the treasurer of the state shall credit same to the proper accounts. The director of accounts and reports is hereby authorized to draw his warrants upon the treasurer of [the] state against such accounts upon duly authorized vouchers approved by the state board of education as provided by law.

History: L. 1957, ch. 397, § 1; L. 1969, ch. 310, § 37; L. 2012, ch. 91, § 56; July 1.



72-6213 Federal funds for higher education; powers and duties of state board of regents.

72-6213. Federal funds for higher education; powers and duties of state board of regents. From and after July 1, 1975, upon the abolition of the state education commission, the state board of regents shall be authorized to: (a) Adopt such rules and regulations as may be necessary to carry out its duties and may do all things necessary to carry out its powers, duties and functions under the federal higher education act of 1965 (public law 89-329), as amended, and title 8 of the 1964 national housing act (public law 88-560).

(b) Serve as the official state agency to plan for, define, recommend policies and submit state plans for participation in the grant programs under such federal higher education acts or the allocation of federal funds where such funds are to be received and allocated through an official state agency, according to the provisions of said acts or other similar federal legislation.

(c) Apply for, receive, and utilize funds available under the federal acts mentioned in this section or other similar federal legislation.

History: L. 1975, ch. 374, § 1; July 1.



72-6214 Right of privacy policies; definitions.

72-6214. Right of privacy policies; definitions. (a) As used in this section, the following terms shall have the meanings respectively ascribed to them unless the context requires otherwise:

(1) "Board" means the state board of regents, the state board of education, the board of trustees of any public community college, the board of regents of any municipal university, the governing board of any technical college and the board of education of any school district.

(2) "Student" means a person who has attained 18 years of age, or is attending an institution of postsecondary education.

(3) "Pupil" means a person who has not attained 18 years of age and is attending an educational institution below the postsecondary level.

(b) Every board shall adopt a policy in accordance with the student data privacy act and applicable federal laws and regulations to protect the right of privacy of any student, or pupil and such pupil's family regarding personally identifiable records, files and data directly related to such student or pupil. The board shall adopt and implement procedures to effectuate such policy by January 1, 1977. Such procedures shall provide for: (1) Means by which any student or parent of a pupil, as the case may be, may inspect and review any records or files directly related to the student or pupil; and (2) restricting the accessibility and availability of any personally identifiable records or files of any student or pupil and preventing disclosure thereof unless made upon written consent of such student or parent of such pupil, as the case may be.

History: L. 1976, ch. 228, § 1; L. 2011, ch. 97, § 36; L. 2014, ch. 124, § 10; July 1.



72-6215 Student data privacy act; citation of act.

72-6215. Student data privacy act; citation of act. K.S.A. 2015 Supp. 72-6215 through 72-6223, and amendments thereto, shall be known and may be cited as the student data privacy act.

History: L. 2014, ch. 124, § 1; July 1.



72-6216 Definitions.

72-6216. Definitions. As used in K.S.A. 2015 Supp. 72-6215 through 72-6223, and amendments thereto:

(a) "Aggregate data" means data collected or reported at the group, cohort or institutional level and which contains no personally identifiable student data.

(b) "Biometric data" means one or more measurable biological or behavioral characteristics that can be used for automated recognition of an individual, such as fingerprints, retina and iris patterns, voiceprints, DNA sequence, facial characteristics and handwriting.

(c) "Department" means the state department of education.

(d) "Directory information" means a student's name, address, telephone listing, participation in officially recognized activities and sports, weight and height if the student is a member of an athletic team, and degrees, honors or awards received.

(e) "Educational agency" means a school district or the department.

(f) "School district" means a unified school district organized and operated under the laws of this state.

(g) "Statewide longitudinal student data system" means any student data system maintained by the department, which assigns a state identification number for each student who attends an accredited public or private school in Kansas and uses the state identification number to collect student data.

(h) "Student data" means the following information contained in a student's educational record:

(1) State and national assessment results, including information on untested students;

(2) course taking and completion, credits earned and other transcript information;

(3) course grades and grade point average;

(4) date of birth, grade level and expected date of graduation;

(5) degree, diploma, credential attainment and other school exit information such as general education development and drop-out data;

(6) attendance and mobility;

(7) data required to calculate the federal four-year adjusted cohort graduation rate, including sufficient exit and drop-out information;

(8) remediation;

(9) special education data;

(10) demographic data and program participation information; and

(11) any other information included in a student's educational record.

(i) "Personally identifiable student data" means student data that, alone or in combination, is linked or linkable to a specific student and would allow a reasonable person to identify the student with reasonable certainty.

History: L. 2014, ch. 124, § 2; July 1.



72-6217 Disclosure of data; requirements for disclosure.

72-6217. Disclosure of data; requirements for disclosure. (a) Any student data submitted to and maintained by a statewide longitudinal student data system shall only be disclosed by an educational agency in accordance with the provisions of this section. An educational agency shall provide annual written notice to each student's parent or legal guardian that student data may be disclosed in accordance with this section. Such notice shall be signed by the student's parent or legal guardian and maintained on file with the district.

(b) Student data may be disclosed at any time to:

(1) The authorized personnel of an educational agency who require such disclosures to perform their assigned duties;

(2) the authorized personnel of the state board of regents who require such disclosures to perform their assigned duties; and

(3) the student and the parent or legal guardian of the student, provided the student data pertains solely to such student.

(c) Student data may be disclosed to the authorized personnel of any state agency not specified in subsection (b), or to a service provider of a state agency, educational agency or school who is engaged to perform a function of instruction, assessment or longitudinal reporting, provided there is a data-sharing agreement between the educational agency and such other state agency or service provider that provides the following:

(1) The purpose, scope and duration of the data-sharing agreement;

(2) that the recipient of the student data use such information solely for the purposes specified in the agreement;

(3) that the recipient shall comply with data access, use and security restrictions that are specifically described in the agreement; and

(4) that the student data shall be destroyed when no longer necessary for the purposes of the data-sharing agreement or upon expiration of the data-sharing agreement, whichever occurs first. Except that a service provider engaged to perform a function of instruction may retain student transcripts as required by applicable laws and rules and regulations. Destruction shall comply with the NISTSP800-88 standards of data destruction.

(d) (1) Except as otherwise provided in paragraph (2), student data may be disclosed to any governmental entity not specified in subsection (b) or (c), or to any public or private audit and evaluation or research organization, provided that only aggregate data is disclosed to such governmental entity or audit and evaluation or research organization.

(2) Personally identifiable student data may be disclosed if the student, if an adult, or the parent or legal guardian of the student, if a minor, consents to such disclosure in writing.

(e) Notwithstanding the provisions of subsections (b), (c) and (d), an educational agency may disclose:

(1) Directory information of a student when such agency deems such disclosure necessary and the disclosure of which has been consented to in writing by such student's parent or legal guardian;

(2) directory information to an enhancement vendor that provides photography services, class ring services, yearbook publishing services, memorabilia services or other substantially similar services;

(3) any information required to be disclosed pursuant to K.S.A. 65-101, 65-118 and 65-202, and amendments thereto, provided such information is disclosed in accordance with any provisions of such statutes regarding the confidentiality and disclosure of such information;

(4) any student data in order to comply with any lawful subpoena or court order directing such disclosure; and

(5) student data to a public or private postsecondary educational institution which is required by such postsecondary educational institution for the purposes of application or admission of a student to such postsecondary educational institution, provided that such disclosure is consented to in writing by such student.

History: L. 2014, ch. 124, § 3; July 1.



72-6218 Collection of biometric data prohibited.

72-6218. Collection of biometric data prohibited. No school district shall collect biometric data from a student, or use any device or mechanism to assess a student's physiological or emotional state, unless the student, if an adult, or the parent or legal guardian of the student, if a minor, consents in writing.

History: L. 2014, ch. 124, § 4; July 1.



72-6219 Tests, questionnaires, surveys or examinations; certain questions prohibited; school counselor exception.

72-6219. Tests, questionnaires, surveys or examinations; certain questions prohibited; school counselor exception. No test, questionnaire, survey or examination containing any questions about the student's personal beliefs or practices on issues such as sex, family life, morality or religion, or any questions about the student's parents' or guardians' beliefs and practices on issues such as sex, family life, morality or religion, shall be administered to any student enrolled in kindergarten or grades one through 12, unless the parent or guardian of the student is notified in writing that this test, questionnaire, survey or examination is to be administered and the parent or guardian of the student gives written permission for the student to take this test, questionnaire, survey or examination. This section shall not prohibit school counselors from providing counseling services to a student, including the administration of tests and forms which are part of a counselor's student counseling services. Any information obtained through such tests or counseling services shall not be stored on any personal mobile electronic device which is not owned by the school district, including but not limited to, laptops, tablets, phones, flash drives, external hard drives or virtual servers.

History: L. 2014, ch. 124, § 5; July 1.



72-6220 Enforcement of act.

72-6220. Enforcement of act. The attorney general or any district attorney may enforce the provisions of K.S.A. 2015 Supp. 72-6215 through 72-6222, and amendments thereto, by bringing an action in a court of competent jurisdiction, and may seek injunctive relief to enjoin any educational agency, any employee or agent thereof, or any other entity in possession of student data from disclosing any student data in violation of the provisions of K.S.A. 2015 Supp. 72-6215 through 72-6222, and amendments thereto.

History: L. 2014, ch. 124, § 6; July 1.



72-6221 Security breach or unauthorized disclosure; notification, when.

72-6221. Security breach or unauthorized disclosure; notification, when. In the event of a security breach or unauthorized disclosure of student data or personally identifiable information of any student, whether by a school district, the department, the state board of education, state agency, or other entity or third party given access to student data or personally identifiable information of any student, the school district, department, state board of education, state agency, or other entity or third party shall immediately notify each affected student, if an adult, or the parent or legal guardian of the student, if a minor, of the breach or unauthorized disclosure and investigate the causes and consequences of the breach or unauthorized disclosure.

History: L. 2014, ch. 124, § 7; July 1.



72-6222 Publication of statewide longitudinal student data system categories of student data.

72-6222. Publication of statewide longitudinal student data system categories of student data. The department shall annually publish on its website the categories of student data that are submitted to and maintained in any statewide longitudinal student data system. Publications required by this section shall be published with an easily identifiable link located on the department's website homepage.

History: L. 2014, ch. 124, § 8; July 1.



72-6223 Annual report to governor and legislature.

72-6223. Annual report to governor and legislature. On or before May 15, 2015, and each year thereafter, the state board shall submit to the governor and the legislature a written report. The report shall include, but not be limited to, the following information:

(a) Any categories of student data collected for the statewide longitudinal student data system that are not otherwise described as student data under K.S.A. 2015 Supp. 72-6216, and amendments thereto;

(b) any changes to existing data collections, which includes changes to federal reporting requirements by the secretary of the United States department of education;

(c) an explanation of any exceptions provided by the state board in the preceding calendar year regarding the release or transfer of student data; and

(d) the scope and nature of any privacy or security audits completed in the preceding calendar year.

History: L. 2014, ch. 124, § 9; July 1.






Article 64 SCHOOL DISTRICT FINANCE AND QUALITY PERFORMANCE

72-6462 Mineral production education fund.

72-6462. Mineral production education fund. (a) There is hereby established in the state treasury the mineral production education fund which shall be administered by the department of education. On and after July 1, 2016, all moneys that are to be credited to the mineral production education fund pursuant to the provisions of K.S.A. 79-4227, and amendments thereto, shall be deposited in the state treasury in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, and shall be credited to the mineral production education fund. All expenditures from the mineral production education fund shall be for school district finance. All expenditures from the mineral production education fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the commissioner of education or the designee of the commissioner.

(b) On January 15 and July 15 of each year, the director of accounts and reports shall transfer a sum equal to the total amount of moneys credited to the mineral production education fund during the six months next preceding the date of transfer, from the mineral production education fund to the state school district finance fund.

History: L. 2014, ch. 127, § 2; May 22.



72-6463 Classroom learning assuring student success act; citation; purpose.

72-6463. Classroom learning assuring student success act; citation; purpose. (a) The provisions of K.S.A. 2015 Supp. 72-6463 through 72-6481, and amendments thereto, shall be known and may be cited as the classroom learning assuring student success act.

(b) The legislature hereby declares that the intent of this act is to lessen state interference and involvement in the local management of school districts and to provide more flexibility and increased local control for school district boards of education and administrators in order to:

(1) Enhance predictability and certainty in school district funding sources and amounts;

(2) allow school district boards of education and administrators to best meet their individual school district's financial needs; and

(3) maximize opportunities for more funds to go to the classroom.

To meet this legislative intent, state financial support for elementary and secondary public education will be met by providing a block grant for school years 2015-2016 and 2016-2017 to each school district. Each school district's block grant will be based in part on, and be at least equal to, the total state financial support as determined for school year 2014-2015 under the school district finance and quality performance act, prior to its repeal. All school districts will be held harmless from any decreases to the final school year 2014-2015 amount of total state financial support.

(c) The legislature further declares that the guiding principles for the development of subsequent legislation for the finance of elementary and secondary public education should consist of the following:

(1) Ensuring that students' educational needs are funded;

(2) providing more funding to classroom instruction;

(3) maximizing flexibility in the use of funding by school district boards of education and administrators; and

(4) achieving the goal of providing students with those education capacities established in K.S.A. 72-1127, and amendments thereto.

(d) The provisions of this section shall be effective from and after July 1, 2015, through June 30, 2017.

History: L. 2015, ch. 4, § 4; Apr. 2.



72-6464 Definitions.

72-6464. Definitions. (a) As used in K.S.A. 2015 Supp. 72-6463 through 72-6481, and amendments thereto:

(1) (A) "At-risk pupils" means pupils who are eligible for free meals under the national school lunch act and who are enrolled in a district which maintains an approved at-risk pupil assistance plan.

(B) The term "at-risk pupils" shall not include any pupil: (i) Enrolled in any of the grades one through 12 who is in attendance less than full time; or (ii) who is over 19 years of age. The provisions of this paragraph shall not apply to any pupil who has an individualized education program.

(2) "Board" means the board of education of a school district.

(3) "Current school year" means the school year during which general state aid is determined by the state board under K.S.A. 2015 Supp. 72-6465, and amendments thereto.

(4) "Enrollment" means: (A) (i) Subject to the provisions of subsection (a)(4)(A)(ii), for school districts scheduling the school days or school hours of the school term on a trimestral or quarterly basis, the number of pupils regularly enrolled in the district on September 20 plus the number of pupils regularly enrolled in the school district on February 20 less the number of pupils regularly enrolled on February 20 who were counted in the enrollment of the school district on September 20;

(ii) for school districts not described in subsection (a)(4)(A)(i), the number of pupils regularly enrolled in the school district on September 20; and

(iii) a pupil who is a foreign exchange student shall not be counted unless such student is regularly enrolled in the school district on September 20 and attending kindergarten or any of the grades one through 12 maintained by the school district for at least one semester or two quarters or the equivalent thereof;

(B) if enrollment in a school district in any school year has decreased from enrollment in the preceding school year, enrollment of the school district in the current school year means whichever is the greater of:

(i) Enrollment in the preceding school year minus enrollment in such school year of preschool-aged at-risk pupils, if any such pupils were enrolled, plus enrollment in the current school year of preschool-aged at-risk pupils, if any such pupils are enrolled; or

(ii) the sum of enrollment in the current school year of preschool-aged at-risk pupils, if any such pupils are enrolled and the average of the sum of:

(a) Enrollment of the school district in the current school year minus enrollment in such school year of preschool-aged at-risk pupils, if any such pupils are enrolled;

(b) enrollment in the preceding school year minus enrollment in such school year of preschool-aged at-risk pupils, if any such pupils were enrolled; and

(c) enrollment in the school year next preceding the preceding school year minus enrollment in such school year of preschool-aged at-risk pupils, if any such pupils were enrolled.

(5) "February 20" has its usual meaning, except that in any year in which February 20 is not a day on which school is maintained, it shall mean the first day after February 20 on which school is maintained.

(6) "Federal impact aid" means an amount equal to the federally qualified percentage of the amount of moneys a district receives in the current school year under the provisions of title I of public law 874 and congressional appropriations therefor, excluding amounts received for assistance in cases of major disaster and amounts received under the low-rent housing program. The amount of federal impact aid defined herein as an amount equal to the federally qualified percentage of the amount of moneys provided for the district under title I of public law 874 shall be determined by the state board in accordance with terms and conditions imposed under the provisions of the public law and rules and regulations thereunder.

(7) "Preceding school year" means the school year immediately before the current school year.

(8) "Preschool-aged at-risk pupil" means an at-risk pupil who has attained the age of four years, is under the age of eligibility for attendance at kindergarten, and has been selected by the state board in accordance with guidelines consonant with guidelines governing the selection of pupils for participation in head start programs.

(9) "Preschool-aged exceptional children" means exceptional children, except gifted children, who have attained the age of three years but are under the age of eligibility for attendance at kindergarten.

(10) "Pupil" means any person who is regularly enrolled in a district and attending kindergarten or any of the grades one through 12 maintained by the district, or who is regularly enrolled in a district and attending kindergarten or any of the grades one through 12 in another district in accordance with an agreement entered into under authority of K.S.A. 72-8233, and amendments thereto, or who is regularly enrolled in a district and attending special education services provided for preschool-aged exceptional children by the district.

(11) "School district" means a unified school district organized and operated under the laws of this state.

(12) "School year" means the 12-month period ending June 30.

(13) "September 20" has its usual meaning, except that in any year in which September 20 is not a day on which school is maintained, it shall mean the first day after September 20 on which school is maintained.

(14) "State board" means the state board of education.

(b) The provisions of this section shall be effective from and after July 1, 2015, through June 30, 2017.

History: L. 2015, ch. 4, § 5; L. 2015, ch. 92, § 3; June 11.



72-6465 Determination of general state aid; disbursement.

72-6465. Determination of general state aid; disbursement. (a) For school year 2015-2016 and school year 2016-2017, the state board shall disburse general state aid to each school district in an amount equal to:

(1) Subject to the provisions of subsections (b) through (f), the amount of general state aid such school district received for school year 2014-2015, if any, pursuant to K.S.A. 72-6416, prior to its repeal, as prorated in accordance with K.S.A. 72-6410, prior to its repeal, less:

(A) The amount directly attributable to the ancillary school facilities weighting as determined for school year 2014-2015 under K.S.A. 72-6443, prior to its repeal;

(B) the amount directly attributable to the cost of living weighting as determined for school year 2014-2015 under K.S.A. 2014 Supp. 72-6450, prior to its repeal;

(C) the amount directly attributable to declining enrollment state aid as determined for school year 2014-2015 under K.S.A. 2014 Supp. 72-6452, prior to its repeal; and

(D) the amount directly attributable to virtual school state aid as determined for school year 2014-2015 under K.S.A. 2015 Supp. 72-3715, and amendments thereto, plus;

(2) the amount of supplemental general state aid such school district received for school year 2014-2015, if any, pursuant to K.S.A. 72-6434, prior to its repeal, as prorated in accordance with K.S.A. 72-6434, prior to its repeal, plus;

(3) the amount of capital outlay state aid such school district received for school year 2014-2015, if any, pursuant to K.S.A. 2014 Supp. 72-8814, prior to its repeal, plus;

(4) (A) an amount that is directly attributable to the proceeds of the tax levied by the school district pursuant to K.S.A. 2015 Supp. 72-6473, and amendments thereto, provided, the school district has levied such tax;

(B) an amount that is directly attributable to the proceeds of the tax levied by the school district pursuant to K.S.A. 2015 Supp. 72-6474, and amendments thereto, provided, the school district has levied such tax;

(C) an amount that is directly attributable to the proceeds of the tax levied by the school district pursuant to K.S.A. 2015 Supp. 72-6475, and amendments thereto, provided, the school district has levied such tax, plus;

(5) the amount of virtual school state aid such school district is to receive under K.S.A. 2015 Supp. 72-3715, and amendments thereto, plus;

(6) an amount certified by the board of trustees of the Kansas public employees retirement system which is equal to the participating employer's obligation of such school district to the system, less;

(7) an amount equal to 0.4% of the amount determined under subsection (a)(1).

(b) For any school district whose school financing sources exceeded its state financial aid for school year 2014-2015 as calculated under the school district finance and quality performance act, prior to its repeal, the amount such school district is entitled to receive under subsection (a)(1) shall be the proceeds of the tax levied by the school district pursuant to K.S.A. 2015 Supp. 72-6470, and amendments thereto, less the difference between such school district's school financing sources and its state financial aid for school year 2014-2015 as calculated under the school district finance and quality performance act, prior to its repeal.

(c) For any school district formed by consolidation in accordance with article 87 of chapter 72 of the Kansas Statutes Annotated, and amendments thereto, prior to the effective date of this act, and whose state financial aid for school year 2014-2015 was determined under K.S.A. 2014 Supp. 72-6445a, prior to its repeal, the amount of general state aid for such school district determined under subsection (a)(1) shall be determined as if such school district was not subject to K.S.A. 2014 Supp. 72-6445a, prior to its repeal, for school year 2014-2015.

(d) For any school district that consolidated in accordance with article 87 of chapter 72 of the Kansas Statutes Annotated, and amendments thereto, and such consolidation becomes effective on or after July 1, 2015, the amount of general state aid for such school district determined under subsection (a)(1) shall be the sum of the general state aid each of the former school districts would have received under subsection (a)(1).

(e) (1) For any school district that was entitled to receive school facilities weighting for school year 2014-2015 under K.S.A. 2014 Supp. 72-6415b, prior to its repeal, and which would not have been eligible to receive such weighting for school year 2015-2016 under K.S.A. 2014 Supp. 72-6415b, prior to its repeal, an amount directly attributable to the school facilities weighting as determined for school year 2014-2015 under K.S.A. 72-6415, prior to its repeal, for such school district shall be subtracted from the amount of general state aid for such school district determined under subsection (a)(1).

(2) For any school district which would have been eligible to receive school facilities weighting for school year 2015-2016 under K.S.A. 2014 Supp. 72-6415b, prior to its repeal, but which did not receive such weighting for school year 2014-2015, an amount directly attributable to the school facilities weighting as would have been determined under K.S.A. 72-6415, prior to its repeal, for school year 2015-2016 shall be added to the amount of general state aid for such school district determined under subsection (a)(1).

(3) For any school district which would have been eligible to receive school facilities weighting for school year 2016-2017 under K.S.A. 2014 Supp. 72-6415b, prior to its repeal, but which did not receive such weighting for school year 2014-2015, and which would not have been eligible to receive such weighting for school year 2015-2016 under K.S.A. 2014 Supp. 72-6415b, prior to its repeal, an amount directly attributable to the school facilities weighting as would have been determined under K.S.A. 72-6415, prior to its repeal, for school year 2016-2017 shall be added to the amount of general state aid for such school district determined under subsection (a)(1).

(f) (1) For any school district that received federal impact aid for school year 2014-2015, if such school district receives federal impact aid in school year 2015-2016 in an amount that is less than the amount such school district received in school year 2014-2015, then an amount equal to the difference between the amount of federal impact aid received by such school district in such school years shall be added to the amount of general state aid for such school district for school year 2015-2016 as determined under subsection (a)(1).

(2) For any school district that received federal impact aid for school year 2014-2015, if such school district receives federal impact aid in school year 2016-2017 in an amount that is less than the amount such school district received in school year 2014-2015, then an amount equal to the difference between the amount of federal impact aid received by such school district in such school years shall be added to the amount of general state aid for such school district for school year 2016-2017 as determined under subsection (a)(1).

(g) The general state aid for each school district shall be disbursed in accordance with appropriation acts. In the event the appropriation for general state aid exceeds the amount determined under subsection (a) for any school year, then the state board shall disburse such excess amount to each school district in proportion to such school district's enrollment.

(h) The provisions of this section shall be effective from and after July 1, 2015, through June 30, 2017.

History: L. 2015, ch. 4, § 6; L. 2015, ch. 92, § 4; June 11.



72-6466 General state aid distribution; time of payments.

72-6466. General state aid distribution; time of payments. (a) The distribution of general state aid determined pursuant to K.S.A. 2015 Supp. 72-6465, and amendments thereto, shall be made in accordance with appropriation acts each year as provided in this section.

(b) (1) In the months of July through May of each school year, the state board shall determine the amount of general state aid which will be required by each district to maintain operations in each such month. In making such determination, the state board shall take into consideration the district's access to school financing sources and the obligations of the general fund which must be satisfied during the month. The amount determined by the state board under this provision is the amount of general state aid which will be distributed to the district in the months of July through May;

(2) in the month of June of each school year, subject to the provisions of subsection (d), payment shall be made of the full amount of the general state aid entitlement determined for the school year, less the sum of the monthly payments made in the months of July through May.

(c) The state board of education shall prescribe the dates upon which the distribution of payments of general state aid to school districts shall be due. Payments of general state aid shall be distributed to districts once each month on the dates prescribed by the state board. The state board shall certify to the director of accounts and reports the amount due as general state aid to each district in each of the months of July through June. Such certification, and the amount of general state aid payable from the state general fund, shall be approved by the director of the budget. The director of accounts and reports shall draw warrants on the state treasurer payable to the district treasurer of each district entitled to payment of general state aid, pursuant to vouchers approved by the state board. Upon receipt of such warrant, each district treasurer shall deposit the amount of general state aid in the general fund.

(d) If any amount of general state aid that is due to be paid during the month of June of a school year pursuant to the other provisions of this section is not paid on or before June 30 of such school year, then such payment shall be paid on or after the ensuing July 1, as soon as moneys are available therefor. Any payment of general state aid that is due to be paid during the month of June of a school year and that is paid to school districts on or after the ensuing July 1 shall be recorded and accounted for by school districts as a receipt for the school year ending on the preceding June 30.

(e) The provisions of this section shall be effective from and after July 1, 2015, through June 30, 2017.

History: L. 2015, ch. 4, § 7; Apr. 2.



72-6467 Overpayments; underpayments.

72-6467. Overpayments; underpayments. (a) In the event any district is paid more than it is entitled to receive under any distribution made under the provisions of K.S.A. 2015 Supp. 72-6463 through 72-6481, and amendments thereto, or under any statute repealed by this act, the state board shall notify the district of the amount of such overpayment, and such district shall remit the same to the state board. The state board shall remit any moneys so received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state school district finance fund. If any district fails so to remit, the state board shall deduct the excess amounts so paid from future payments becoming due to the district. In the event any district is paid less than the amount to which it is entitled under any distribution made under the provisions of K.S.A. 2015 Supp. 72-6463 through 72-6481, and amendments thereto, the state board shall pay the additional amount due at any time within the school year in which the underpayment was made or within 60 days after the end of such school year.

(b) The provisions of this section shall be effective from and after July 1, 2015, through June 30, 2017.

History: L. 2015, ch. 4, § 8; Apr. 2.



72-6468 Certification of enrollment and budget.

72-6468. Certification of enrollment and budget. (a) On or before October 10 of each school year, the clerk or superintendent of each district shall certify under oath to the state board a report showing the total enrollment of the district by grades maintained in the schools of the district and such other reports as the state board may require. Upon receipt of such report, the state board shall examine the report, and if the state board finds any errors in any such report, the state board shall consult with the district officer furnishing the report and make such corrections in the report as are necessary. One of such district officers shall also certify to the state board, on or before August 25 of each year, a copy of the budget adopted by the district.

(b) The provisions of this section shall be effective from and after July 1, 2015, through June 30, 2017.

History: L. 2015, ch. 4, § 9; Apr. 2.



72-6469 State school district finance fund; sources; uses.

72-6469. State school district finance fund; sources; uses. (a) The state school district finance fund, established by K.S.A. 1991 Supp. 72-7081, prior to its repeal, is hereby continued in existence and shall consist of: (1) All moneys credited to such fund under K.S.A. 72-6418, 72-6431, 72-6441 and K.S.A. 2014 Supp. 72-6449 and 72-6451, prior to their repeal; and (2) all amounts transferred to such fund pursuant to the provisions of K.S.A. 2015 Supp. 72-6463 through 72-6481, and amendments thereto.

(b) The state school district finance fund shall be used for the purpose of school district finance and for no other governmental purpose. It is the intent of the legislature that the fund shall remain intact and inviolate for such purpose, and moneys in the fund shall not be subject to the provisions of K.S.A. 75-3722, 75-3725a and 75-3726a, and amendments thereto.

(c) Amounts in the state school district finance fund shall be allocated and distributed to school districts as a portion of general state aid entitlements provided for under K.S.A. 2015 Supp. 72-6465, and amendments thereto.

(d) The provisions of this section shall be effective from and after July 1, 2015, through June 30, 2017.

History: L. 2015, ch. 4, § 10; Apr. 2.



72-6470 Ad valorem tax levy required; purposes; rate; disposition of proceeds.

72-6470. Ad valorem tax levy required; purposes; rate; disposition of proceeds. (a) The board of education of each school district shall levy an ad valorem tax upon the taxable tangible property of the district at a rate of 20 mills in school year 2015-2016 and school year 2016-2017 for the purpose of:

(1) Paying a portion of the costs of operating and maintaining public schools in partial fulfillment of the constitutional obligation of the legislature to finance the educational interests of the state; and

(2) with respect to any redevelopment district established prior to July 1, 1997, pursuant to K.S.A. 12-1771, and amendments thereto, paying a portion of the principal and interest on bonds issued by cities under authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located within the district.

(b) Except for that portion of the proceeds used for the purpose specified in subsection (a)(2), the proceeds from the tax levied by a school district under authority of this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and shall credit the same to the state school finance fund.

(c) All moneys remitted to the state treasurer pursuant to subsection (b) shall be used for paying a portion of the costs of operating and maintaining public schools in partial fulfillment of the constitutional obligation of the legislature to finance the educational interests of the state.

(d) No school district shall proceed under K.S.A. 79-1964, 79-1964a or 79-1964b, and amendments thereto.

(e) The provisions of this section shall be effective from and after July 1, 2015, through June 30, 2017.

History: L. 2015, ch. 4, § 11; Apr. 2.



72-6471 Local option budget; adoption; limitations.

72-6471. Local option budget; adoption; limitations. (a) For school year 2015-2016 and school year 2016-2017, the board of any school district may adopt a local option budget which does not exceed the greater of: (1) The local option budget adopted by such school district for school year 2014-2015 pursuant to K.S.A. 72-6433, prior to its repeal; or (2) the local option budget such school district would have adopted for school year 2015-2016 pursuant to K.S.A. 72-6433, prior to its repeal.

(b) Except as provided by subsection (e), the adoption of a resolution pursuant to this subsection shall require a majority vote of the members of the board. Such resolution shall be effective upon adoption and shall require no other procedure, authorization or approval.

(c) Unless specifically stated otherwise in the resolution, the authority to adopt a local option budget shall be continuous and permanent. The board of any school district that has adopted a local option budget in a prior school year may choose not to adopt such a budget or may adopt a budget in an amount less than the amount authorized. If the board of any school district whose authority to adopt a local option budget is not continuous and permanent refrains from adopting a local option budget, the authority of such district to adopt a local option budget shall not be extended by such refrainment beyond the period specified in the resolution authorizing adoption of such budget.

(d) The board of any district may initiate procedures to renew the authority to adopt a local option budget at any time during a school year after the tax levied pursuant to K.S.A. 2015 Supp. 72-6472, and amendments thereto, is certified to the county clerk under any existing authorization.

(e) The board of any school district that has adopted a local option budget prior to July 1, 2015, under a resolution which authorized the adoption of such budget in accordance with the provisions of K.S.A. 72-6433, prior to its repeal, may continue to operate under such resolution for the period of time specified in the resolution or may abandon the resolution and operate under the provisions of this section. Any such school district shall operate under the provisions of this section after the period of time specified in the resolution has expired.

(f) Any resolution adopted pursuant to this section may revoke or repeal any resolution previously adopted by the board. If the resolution does not revoke or repeal previously adopted resolutions, all resolutions which are in effect shall expire on the same date. The maximum amount of the local option budget of a school district under all resolutions in effect shall not exceed the limitation set forth in subsection (a) in any school year.

(g) The provisions of this section shall be effective from and after July 1, 2015, through June 30, 2017.

History: L. 2015, ch. 4, § 12; Apr. 2.



72-6472 Same; ad valorem tax levy authorized; disposition of proceeds.

72-6472. Same; ad valorem tax levy authorized; disposition of proceeds. (a) For school year 2015-2016 and school year 2016-2017, the board of each school district that has adopted a local option budget may levy an ad valorem tax on the taxable tangible property of the district for the purpose of:

(1) Financing that portion of the school district's local option budget which is not financed from any other source provided by law; and

(2) paying a portion of the principal and interest on bonds issued by cities under authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located within the district.

(b) Except the proceeds of such tax levied for the purpose specified in subsection (a)(2), the proceeds from the tax levied by a school district under authority of this section shall be deposited in the general fund of the district.

(c) No school district shall proceed under K.S.A. 79-1964, 79-1964a or 79-1964b, and amendments thereto.

(d) The provisions of this section shall be effective from and after July 1, 2015, through June 30, 2017.

History: L. 2015, ch. 4, § 13; Apr. 2.



72-6473 Authorization of ad valorem tax levy for declining enrollment; limitations; disposition of proceeds.

72-6473. Authorization of ad valorem tax levy for declining enrollment; limitations; disposition of proceeds. (a) The board of any school district to which the provisions of this subsection apply may levy an ad valorem tax on the taxable tangible property of the school district for school years 2015-2016 and 2016-2017 in an amount not to exceed the amount authorized by the state court of tax appeals for school year 2014-2015 pursuant to K.S.A. 2014 Supp. 72-6451, prior to its repeal, for the purpose set forth in K.S.A. 2014 Supp. 72-6451, prior to its repeal. The provisions of this subsection apply to any school district that imposed a levy pursuant to K.S.A. 2014 Supp. 72-6451, prior to its repeal, for school year 2014-2015.

(b) The board of education of any school district which would have been eligible to levy an ad valorem tax pursuant to K.S.A. 2014 Supp. 72-6451, prior to its repeal, for school year 2015-2016 or 2016-2017, may levy an ad valorem tax on the taxable tangible property of the school district each year for a period of time not to exceed two years in an amount not to exceed the amount authorized by the state board of tax appeals under this subsection for the purpose of financing the costs incurred by the school district directly attributable to the school district's declining enrollment. The state board of tax appeals may authorize the school district to make a levy which will produce an amount that is not greater than the amount of revenues lost as a result of the declining enrollment of the school district. Such amount shall not exceed 5% of the general fund budget of the school district in the school year in which the school district applies to the state board of tax appeals for authority to make a levy pursuant to this section.

(c) The state board of tax appeals shall certify to the state board the amount authorized to be produced by the levy of a tax under this section. The state board shall prescribe guidelines for the data that school districts shall include in cases before the state board of tax appeals pursuant to this section. The state board shall provide to the state board of tax appeals such school data and information requested by the state board of tax appeals and any other information deemed necessary by the state board.

(d) The proceeds from any tax levied by a school district under authority of this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and shall credit the same to the state school finance fund. All moneys remitted to the state treasurer pursuant to this subsection shall be used for paying a portion of the costs of operating and maintaining public schools in partial fulfillment of the constitutional obligation of the legislature to finance the educational interests of the state.

(e) The provisions of this section shall be effective from and after July 1, 2015, through June 30, 2017.

History: L. 2015, ch. 4, § 14; Apr. 2.



72-6474 Authorization of ad valorem tax levy for ancillary school facilities; limitations; disposition of proceeds.

72-6474. Authorization of ad valorem tax levy for ancillary school facilities; limitations; disposition of proceeds. (a) The board of any school district to which the provisions of this subsection apply may levy an ad valorem tax on the taxable tangible property of the school district for school years 2015-2016 and 2016-2017 in an amount not to exceed the amount authorized by the state court of tax appeals for school year 2014-2015 pursuant to K.S.A. 72-6441, prior to its repeal, for the purpose set forth in K.S.A. 72-6441, prior to its repeal. The provisions of this subsection apply to any school district that imposed a levy pursuant to K.S.A. 72-6441, prior to its repeal, for school year 2014-2015.

(b) The board of any school district which would have been eligible to levy an ad valorem tax pursuant to K.S.A. 72-6441, prior to its repeal, for school year 2015-2016 or 2016-2017, may levy an ad valorem tax on the taxable tangible property of the school district each year for a period of time not to exceed two years in an amount not to exceed the amount authorized by the state board of tax appeals under this subsection for the purpose of financing the costs incurred by the school district that are directly attributable to ancillary school facilities. The state board of tax appeals may authorize the school district to make a levy which will produce an amount that is not greater than the difference between the amount of costs directly attributable to commencing operation of one or more new school facilities and the amount that is financed from any other source provided by law for such purpose.

(c) The state board of tax appeals shall certify to the state board of education the amount authorized to be produced by the levy of a tax under subsection (a). The state board of tax appeals may adopt rules and regulations necessary to effectuate the provisions of this section, including rules and regulations relating to the evidence required in support of a school district's claim that the costs attributable to commencing operation of one or more new school facilities are in excess of the amount that is financed from any other source provided by law for such purpose.

(d) The board of any school district that has levied an ad valorem tax on the taxable tangible property of the school district each year for a period of two years under authority of subsection (b) may continue to levy such tax under authority of this subsection each year for an additional period of time not to exceed six years in an amount not to exceed the amount computed by the state board of education as provided in this subsection if the board of education of the school district determines that the costs attributable to commencing operation of one or more new school facilities are significantly greater than the costs attributable to the operation of other school facilities in the school district. The tax authorized under this subsection may be levied at a rate which will produce an amount that is not greater than the amount computed by the state board of education as provided in this subsection. In computing such amount, the state board shall:

(1) Determine the amount produced by the tax levied by the school district under authority of subsection (b) in the second year for which such tax was levied;

(2) compute 90% of the amount of the sum obtained under subsection (d)(1), which computed amount is the amount the school district may levy in the first year of the six-year period for which the school district may levy a tax under authority of this subsection;

(3) compute 75% of the amount of the sum obtained under subsection (d)(1), which computed amount is the amount the school district may levy in the second year of the six-year period for which the school district may levy a tax under authority of this subsection;

(4) compute 60% of the amount of the sum obtained under subsection (d)(1), which computed amount is the amount the school district may levy in the third year of the six-year period for which the school district may levy a tax under authority of this subsection;

(5) compute 45% of the amount of the sum obtained under subsection (d)(1), which computed amount is the amount the school district may levy in the fourth year of the six-year period for which the school district may levy a tax under authority of this subsection;

(6) compute 30% of the amount of the sum obtained under subsection (d)(1), which computed amount is the amount the school district may levy in the fifth year of the six-year period for which the school district may levy a tax under authority of this subsection; and

(7) compute 15% of the amount of the sum obtained under subsection (d)(1), which computed amount is the amount the school district may levy in the sixth year of the six-year period for which the school district may levy a tax under authority of this subsection.

(e) The proceeds from any tax levied by a school district under authority of this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and shall credit the same to the state school finance fund. All moneys remitted to the state treasurer pursuant to this subsection shall be used for paying a portion of the costs of operating and maintaining public schools in partial fulfillment of the constitutional obligation of the legislature to finance the educational interests of the state.

(f) The provisions of this section shall be effective from and after July 1, 2015, through June 30, 2017.

History: L. 2015, ch. 4, § 15; Apr. 2.



72-6475 Authorization of ad valorem tax levy for cost-of-living expenses; limitations; disposition of proceeds.

72-6475. Authorization of ad valorem tax levy for cost-of-living expenses; limitations; disposition of proceeds. (a) The board of education of any school district to which the provisions of this subsection apply may levy a tax on the taxable tangible property within the school district for school years 2015-2016 and 2016-2017 in an amount not to exceed the amount authorized for school year 2014-2015 pursuant to K.S.A. 2014 Supp. 72-6449, prior to its repeal, for the purpose set forth in K.S.A. 2014 Supp. 72-6449, prior to its repeal. The provisions of this subsection apply to any school district that imposed a levy pursuant to K.S.A. 2014 Supp. 72-6449, prior to its repeal, for school year 2014-2015.

(b) The board of education of any school district which would have been eligible to levy an ad valorem tax pursuant to K.S.A. 2014 Supp. 72-6449, prior to its repeal, for school year 2015-2016 or 2016-2017, may levy a tax on the taxable tangible property within the school district for the purpose of financing the costs incurred by the school district that are attributable directly to the cost of paying cost-of-living salaries and wages in an amount not to exceed the amount such school district would have been authorized to levy under K.S.A. 2014 Supp. 72-6449, prior to its repeal.

(c) No tax may be levied under this section unless the board of education adopts a resolution authorizing such a tax levy and publishes the resolution at least once in a newspaper having general circulation in the school district. The resolution shall be published in substantial compliance with the following form:

Unified School District No. ___________,

___________County, Kansas.

RESOLUTION

Be It Resolved that:

The board of education of the above-named school district shall be authorized to levy an ad valorem tax in an amount not to exceed the amount necessary to finance the costs attributable directly to the cost of paying cost-of-living salaries and wages. The ad valorem tax authorized by this resolution may be levied unless a petition in opposition to the same, signed by not less than 5% of the qualified electors of the school district, is filed with the county election officer of the home county of the school district within 30 days after the publication of this resolution. If a petition is filed, the county election officer shall submit the question of whether the levy of such a tax shall be authorized in accordance with the provisions of this resolution to the electors of the school district at the next general election of the school district, as is specified by the board of education of the school district.

CERTIFICATE

This is to certify that the above resolution was duly adopted by the board of education of Unified School District No. ______, ____________ County, Kansas, on the ____ day of_________, (year)____.

__________________________

Clerk of the board of education.

All of the blanks in the resolution shall be filled. If no petition as specified above is filed in accordance with the provisions of the resolution, the resolution authorizing the ad valorem tax levy shall become effective. If a petition is filed as provided in the resolution, the board may notify the county election officer to submit the question of whether such tax levy shall be authorized. If the board fails to notify the county election officer within 30 days after a petition is filed, the resolution shall be deemed abandoned and of no force and effect and no like resolution shall be adopted by the board within the nine months following publication of the resolution. If a majority of the votes cast in an election conducted pursuant to this provision are in favor of the resolution, such resolution shall be effective on the date of such election. If a majority of the votes cast are not in favor of the resolution, the resolution shall be deemed of no effect and no like resolution shall be adopted by the board within the nine months following such election.

(d) The proceeds from any tax levied by a school district under authority of this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and shall credit the same to the state school finance fund. All moneys remitted to the state treasurer pursuant to this subsection shall be used for paying a portion of the costs of operating and maintaining public schools in partial fulfillment of the constitutional obligation of the legislature to finance the educational interests of the state.

(e) The provisions of this section shall be effective from and after July 1, 2015, through June 30, 2017.

History: L. 2015, ch. 4, § 16; Apr. 2.



72-6476 Extraordinary need state aid; application; review, approval of amount; school district extraordinary need fund; transfers to fund.

72-6476. Extraordinary need state aid; application; review, approval of amount; school district extraordinary need fund; transfers to fund. (a) Each school district may submit an application to the state finance council for approval of extraordinary need state aid. Such application shall be submitted in such form and manner as prescribed by the state finance council, and shall include a description of the extraordinary need of the school district that is the basis for the application.

(b) The state finance council shall review all submitted applications and approve or deny such application based on whether the applicant school district has demonstrated extraordinary need. As part of its review of an application, the state finance council may conduct a hearing and provide the applicant school district an opportunity to present testimony as to such school district's extraordinary need. In determining whether a school district has demonstrated extraordinary need, the state finance council shall consider: (1) Any extraordinary increase in enrollment of the applicant school district for the current school year; (2) any extraordinary decrease in the assessed valuation of the applicant school district for the current school year; and (3) any other unforeseen acts or circumstances which substantially impact the applicant school district's general fund budget for the current school year.

(c) If the state finance council approves an application it shall certify to the state board of education that such application was approved and the amount of extraordinary need state aid to be disbursed to the applicant school district from the school district extraordinary need fund. In approving any application for extraordinary need state aid, the state finance council may approve an amount of extraordinary need state aid that is less than the amount the school district requested in the application. If the state finance council denies an application, then within 15 days of such denial it shall send written notice of such denial to the superintendent of such school district. The decision of the state finance council shall be final.

(d) There is hereby established in the state treasury the school district extraordinary need fund which shall be administered by the state department of education. All expenditures from the school district extraordinary need fund shall be used for the disbursement of extraordinary need state aid as approved by the state finance council under this section. All expenditures from the school district extraordinary need fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state board of education, or the designee of the state board of education. At the end of each fiscal year, the director of accounts and reports shall transfer to the state general fund any moneys in the school district extraordinary need fund on each such date in excess of the amount required to pay all amounts of extraordinary need state aid approved by the state finance council for the current school year.

(e) For school year 2015-2016 and school year 2016-2017, the state board of education shall certify to the director of accounts and reports an amount equal to the aggregate of the amount determined under K.S.A. 2015 Supp. 72-6465(a)(7), and amendments thereto, for all school districts. Upon receipt of such certification, the director shall transfer the certified amount from the state general fund to the school district extraordinary need fund. All transfers made in accordance with the provisions of this subsection shall be considered to be demand transfers from the state general fund.

(f) The approvals by the state finance council required by this section are hereby characterized as matters of legislative delegation and subject to the guidelines prescribed in K.S.A. 75-3711c(c), and amendments thereto. Such approvals may be given by the state finance council when the legislature is in session.

(g) The provisions of this section shall expire on July 1, 2017.

History: L. 2015, ch. 4, § 17; Apr. 2.



72-6477 Continuation of school district funds.

72-6477. Continuation of school district funds. (a) Any fund established in a school district pursuant to K.S.A. 72-6409, 72-6420 through 72-6424 or K.S.A. 2014 Supp. 72-6414a or 72-6414b, and amendments thereto, prior to their repeal, shall continue in existence in such school district, subject to the provisions of K.S.A. 2015 Supp. 72-6463 through 72-6481, and amendments thereto.

(b) The provisions of this section shall be effective from and after July 1, 2015, through June 30, 2017.

History: L. 2015, ch. 4, § 18; Apr. 2.



72-6478 Transfers to and from general fund and other funds authorized; limitations.

72-6478. Transfers to and from general fund and other funds authorized; limitations. (a) Except for the bond and interest fund, the board of any school district may transfer moneys from the general fund to any other fund of the school district in any school year. Except for the bond and interest fund, special education fund and special retirement contributions fund, the board of any school district may transfer moneys from any fund of the school district to the general fund of the school district.

(b) The board of any school district may transfer moneys from any other fund to the special education fund or special retirement contributions fund of the school district, but no transfers shall be authorized from the bond and interest fund, special education fund or special retirement contributions fund. Moneys in the bond and interest fund, special education fund and special retirement contributions fund shall only be expended for such purposes as permitted by law.

(c) The aggregate amount of money transferred pursuant to this section from the capital outlay fund of a school district to the general fund of the school district, or to any other fund of the school district for any school year shall not exceed the aggregate amount of money held in the capital outlay fund that is not directly attributable to any tax levied under the authority of K.S.A. 72-8801, and amendments thereto.

(d) The provisions of this section shall be effective from and after July 1, 2015, through June 30, 2017.

History: L. 2015, ch. 4, § 19; Apr. 2.



72-6479 School performance accreditation system; curriculum standards; student assessments; school site councils.

72-6479. School performance accreditation system; curriculum standards; student assessments; school site councils. (a) In order to accomplish the mission for Kansas education, the state board of education shall design and adopt a school performance accreditation system based upon improvement in performance that reflects high academic standards and is measurable.

(b) The state board shall establish curriculum standards which reflect high academic standards for the core academic areas of mathematics, science, reading, writing and social studies. The curriculum standards shall be reviewed at least every seven years. Nothing in this subsection shall be construed in any manner so as to impinge upon any district's authority to determine its own curriculum.

(c) The state board shall provide for statewide assessments in the core academic areas of mathematics, science, reading, writing and social studies. The board shall ensure compatibility between the statewide assessments and the curriculum standards established pursuant to subsection (b). Such assessments shall be administered at three grade levels, as determined by the board. The state board shall determine performance levels on the statewide assessments, the achievement of which represents high academic standards in the academic area at the grade level to which the assessment applies. The state board should specify high academic standards both for individual performance and school performance on the assessments.

(d) Each school in every district shall establish a school site council composed of the principal and representatives of teachers and other school personnel, parents of pupils attending the school, the business community, and other community groups. School site councils shall be responsible for providing advice and counsel in evaluating state, school district, and school site performance goals and objectives and in determining the methods that should be employed at the school site to meet these goals and objectives. Site councils may make recommendations and proposals to the school board regarding budgetary items and school district matters, including, but not limited to, identifying and implementing the best practices for developing efficient and effective administrative and management functions. Site councils also may help school boards analyze the unique environment of schools, enhance the efficiency and maximize limited resources, including outsourcing arrangements and cooperative opportunities as a means to address limited budgets.

(e) Whenever the state board of education determines that a school has failed either to meet the accreditation requirements established by rules and regulations or standards adopted by the state board or provide the curriculum required by state law, the state board shall so notify the school district in which the school is located. Such notice shall specify the accreditation requirements that the school has failed to meet and the curriculum that the school has failed to provide. Upon receipt of such notice, the board of education of such school district is encouraged to reallocate the resources of the school district to remedy all deficiencies identified by the state board. When making such reallocation, the board of education shall take into consideration the resource strategies of highly resource-efficient districts as identified in phase III of the Kansas education resource management study conducted by Standard and Poor's (March 2006).

(f) The provisions of this section shall be effective from and after July 1, 2015, through June 30, 2017.

History: L. 2015, ch. 4, § 20; Apr. 2.



72-6480 Rules and regulations.

72-6480. Rules and regulations. (a) The state board may adopt rules and regulations for the administration of the provisions of the classroom learning assuring student success act, K.S.A. 2015 Supp. 72-6463 et seq., and amendments thereto.

(b) The provisions of this section shall be effective from and after July 1, 2015, through June 30, 2017.

History: L. 2015, ch. 4, § 21; Apr. 2.



72-6481 Nonseverability.

72-6481. Nonseverability. (a) The provisions of K.S.A. 2015 Supp. 72-6463 through 72-6481, and amendments thereto, shall not be severable. If any provision of K.S.A. 2015 Supp. 72-6463 through 72-6481, and amendments thereto, is held to be invalid or unconstitutional by court order, all provisions of K.S.A. 2015 Supp. 72-6463 through 72-6481, and amendments thereto, shall be null and void.

(b) The provisions of this section shall be effective from and after July 1, 2015, through June 30, 2017.

History: L. 2015, ch. 4, § 22; Apr. 2.






Article 64b SCHOOL FINANCE LITIGATION

72-64b01 General fund money to finance litigation, prohibited.

72-64b01. General fund money to finance litigation, prohibited. (a) No school district shall expend, use or transfer any moneys from the general fund of the district for the purpose of engaging in or supporting in any manner any litigation by the school district or any person, association, corporation or other entity against the state of Kansas, the state board of education, the state department of education, other state agency or any state officer or employee regarding any law concerning school finance. No such moneys shall be paid, donated or otherwise provided to any person, association, corporation or other entity and used for the purpose of any such litigation.

(b) Nothing in this section shall be construed as prohibiting the expenditure, use or transfer of moneys from the proceeds of any tax levied by a school district pursuant to K.S.A. 2015 Supp. 72-6472, and amendments thereto, for the purposes specified in subsection (a).

History: L. 2005, ch. 2, § 3 (Special Session); L. 2015, ch. 4, § 40; July 1.



72-64b02 Notice of claim prior to filing suit.

72-64b02. Notice of claim prior to filing suit. (a) Before commencing an action pursuant to K.S.A. 2015 Supp. 72-64b03, and amendments thereto, a party alleging a violation of article 6 of the Kansas constitution shall file a written notice as provided in this section. The notice shall be filed with the chief clerk of the house of representatives and the secretary of the senate and shall contain the following: (1) The name and address of the party or parties and the name and address of the party's or parties' attorney, if any; (2) a concise statement of the factual basis of the alleged violation, including supporting documentation; and (3) a statement of the amount of monetary damages a specific relief that is being requested. In the filing of a notice of claim, substantial compliance with the provisions and requirements of this subsection shall constitute valid filing of a claim. The contents of such notice shall not be admissible in any subsequent action arising out of the claim. Once notice of the alleged violation is filed, no action shall be commenced until after the party has received a written response by the legislature or until after 120 days has passed following the filing of the notice of claim, whichever occurs first.

(b) Except as otherwise provided, before any alleged violation is presented to the legislature or before any alleged violation is acted upon by the legislature, the alleged violation shall be investigated by the legislative counsel.

History: L. 2005, ch. 2, § 24 (Special Session); July 28.



72-64b03 Appointment of three-judge panel; closing of schools or distribution of moneys to schools.

72-64b03. Appointment of three-judge panel; closing of schools or distribution of moneys to schools. (a) If a petition is filed in a district court of this state alleging a violation of article 6 of the Kansas constitution, the chief judge of such district court shall notify the chief justice of the supreme court of such petition within three business days thereafter.

(b) Within three business days of receiving such notice, the chief justice shall notify the chief judge of the court of appeals. Within 10 business days of receiving notice by the chief justice, the chief judge shall appoint a panel of three current or retired district court judges to preside over such civil action. The chief judge shall designate one of such judges to be the presiding judge of the panel. The judicial panel shall be considered a court of competent jurisdiction to hear and decide the civil action.

(c) The judicial panel shall establish venue pursuant to K.S.A. 2015 Supp. 72-64b04, and amendments thereto.

(d) As a part of a remedy, preliminary decision or final decision in which a statute or legislative enactment of this state has been held unconstitutional as a violation of article 6 of the Kansas constitution, the judicial panel or any master or other person or persons appointed by the panel to hear or determine a cause or controversy or to make or enforce any order or remedy ordered by a court pursuant to K.S.A. 60-253, and amendments thereto, or any other provision of law, shall not have the authority to order a school district or any attendance center within a school district to be closed or enjoin the use of all statutes related to the distribution of funds for public education.

History: L. 2005, ch. 194, § 22; L. 2005, ch. 2, § 22 (Special Session); July 28.



72-64b04 Same; venue.

72-64b04. Same; venue. (a) In any action alleging a violation of Article 6 of the Kansas constitution, venue shall be brought in the county as designated by the three judge panel appointed pursuant to K.S.A. 2015 Supp. 72-64b03, and amendments thereto. In making such designation, the judicial panel shall consider the location of the parties and the witnesses.

History: L. 2005, ch. 194, § 23; May 19.






Article 64c STATE AID TO SCHOOL DISTRICTS

72-64c01 Sixty-five percent of moneys to be spent on instruction.

72-64c01. Sixty-five percent of moneys to be spent on instruction. (a) It is the public policy goal of the state of Kansas that at least 65% of the moneys appropriated, distributed or otherwise provided by the state to school districts shall be expended in the classroom or for instruction.

(b) All moneys attributable to the increase in the amount of base state aid per pupil under the provisions of this act shall be expended in the classroom or for instruction.

(c) The amount of moneys expended per pupil in the classroom or for instruction in school year 2005-2006, shall not be less than the amount of moneys expended per pupil for such purposes in school year 2004-2005, plus $35 per pupil.

(d) As used in this section, "instruction" means the activities dealing directly with the interaction between teachers and students and may be provided in a school classroom, in another location such as a home or hospital, and in other learning situations such as those involving cocurricular activities. Instruction also may be provided through the internet, television, radio, computer, multimedia telephone, correspondence that is delivered inside or outside the classroom and other teacher-student settings or through other approved media. Instruction also includes the activities of aides or classroom assistants of any type including, but not limited to, clerks, graders and teaching machines which assist in the instructional process.

History: L. 2005, ch. 2, § 1 (Special Session); July 28.



72-64c03 Appropriations for general and supplemental general state aid; priority in legislative budgeting process.

72-64c03. Appropriations for general and supplemental general state aid; priority in legislative budgeting process. The appropriation of moneys necessary to pay general state aid and supplemental general state aid under the classroom learning assuring student success act, K.S.A. 2015 Supp. 72-6463 et seq., and amendments thereto, and state aid for the provision of special education and related services under the special education for exceptional children act shall be given first priority in the legislative budgeting process and shall be paid first from existing state revenues.

History: L. 2005, ch. 194, § 15; L. 2015, ch. 4, § 41; July 1.



72-64c05 Provision of public school financing system; financing resources and methods.

72-64c05. Provision of public school financing system; financing resources and methods. Article 6 of the constitution of the state of Kansas states that the legislature shall provide for intellectual, educational, vocational and scientific improvement by establishing and maintaining public schools; provide for a state board of education having general supervision of public schools, educational institutions and the educational interests of the state, except those delegated by law to the state board of regents; and make suitable provision for finance of the educational interests of the state. It is the purpose and intention of the legislature to provide a financing system for the education of kindergarten and grades one through 12 which provides students with the capacities set forth in K.S.A. 2015 Supp. 72-1127, and amendments thereto. Such financing system shall be sufficiently flexible for the legislature to consider and utilize financing methods from all available resources in order to satisfy the constitutional requirements under article 6. Such financing methods shall include, but are not limited to, the following:

(a) Federal funding to unified school districts or public schools, including any grants or federal assistance;

(b) subject to appropriations by the legislature, appropriations of state moneys for the improvement of public education, including, but not limited to, the following:

(1) Financing to unified school districts through the classroom learning assuring student success act, K.S.A. 2015 Supp. 72-6463 et seq., and amendments thereto;

(2) financing to unified school districts through any provisions which provide state aid, such as capital improvements state aid, capital outlay state aid and any other state aid paid, distributed or allocated to school districts on the basis of the assessed valuation of school districts;

(3) employer contributions to the Kansas public employees retirement system for public schools;

(4) appropriations to the Kansas children's cabinet for programs serving students enrolled in unified school districts in meeting the goal specified in K.S.A. 2015 Supp. 72-1127, and amendments thereto;

(5) appropriations to any programs which provide early learning to four-year-old children with the purpose of preparing them for success in public schools;

(6) appropriations to any programs, such as communities in schools, which provide individualized support to students enrolled in unified school districts in meeting the goal specified in K.S.A. 2015 Supp. 72-1127, and amendments thereto;

(7) transportation financing, including any transfers from the state general fund and state highway fund to the state department of education to provide technical education transportation, special education transportation or school bus safety;

(8) financing to other facilities providing public education to students, such as the Kansas state school for the blind, the Kansas state school for the deaf, school district juvenile detention facilities and the Flint Hills job corps center;

(9) appropriations relating to the Kansas academy of mathematics and science;

(10) appropriations relating to teaching excellence, such as scholarships, awards, training or in-service workshops;

(11) appropriations to the state board of regents to provide technical education incentives to unified school districts and tuition costs to postsecondary institutions which provide career technical education to secondary students; and

(12) appropriations to any postsecondary educational institution which provides postsecondary education to a secondary student without charging tuition to such student;

(c) any provision which authorizes the levying of local taxes for the purpose of financing public schools; and

(d) any transfer of funds or appropriations from one object or fund to another approved by the legislature for the purpose of financing public schools.

History: L. 2014, ch. 93, § 28; L. 2015, ch. 4, § 42; July 1.






Article 65 STATE AID TO WASHBURN UNIVERSITY

72-6501 Definitions.

72-6501. Definitions. As used in this act:

(a) "University" means Washburn university of Topeka;

(b) "state board" means the state board of regents; and

(c) "state grant" means the operating grant provided for under subsection (a) of K.S.A. 72-6503, and amendments thereto, and if entitlement is determined, the quality performance grant provided for under subsection (b) of K.S.A. 72-6503, and amendments thereto.

History: L. 1961, ch. 365, § 1; L. 1965, ch. 416, § 1; L. 1969, ch. 310, §38; L. 1972, ch. 263, § 1; L. 1991, ch. 225, § 1; L. 1999, ch. 147, § 58; July 1, 2000.



72-6503 Grants; eligibility and amount; determination of FTE enrollment; limitation on use.

72-6503.  Grants; eligibility and amount; determination of FTE enrollment; limitation on use. (a) Except to the extent provided in subsection (4), in each fiscal year, the university is entitled to an operating grant from the state general fund in an amount to be determined by the state board. The state board shall:

(1) Determine the average amount of moneys from the state general fund expended per FTE lower division undergraduate student in the preceding fiscal year at the regional state educational institutions;

(2) (A) in the 2002 fiscal year, compute 55% of the amount determined under (1); (B) in the 2003 fiscal year, compute 60% of the amount determined under (1); (C) in the 2004 fiscal year and in each fiscal year thereafter, compute 65% of the amount determined under (1);

(3) multiply the amount computed under (2) by the number of FTE students of the university. Subject to the provisions of subsection (e) of K.S.A. 74-3202d, and amendments thereto, the product is the amount of the operating grant the university is entitled to receive for the fiscal year.

(4) Notwithstanding the foregoing provisions, no amount of the university's operating grant shall be based upon any credit hour for which the university or its affiliated institute of technology is receiving or is eligible to receive postsecondary tiered technical education state aid in accordance with K.S.A. 2015 Supp. 71-1803, and amendments thereto.

(b) (1) For the purposes of this section, the FTE enrollment of the university shall be based on: (A) Enrollment of students who are residents of the state of Kansas; and (B) the greater of FTE enrollment in the second or third fiscal year preceding the fiscal year for which the appropriation for the operating grant is made.

(2) As used in this section, the term "regional state educational institutions" means Emporia state university, Fort Hays state university and Pittsburg state university, and the term "lower division undergraduate student" means a freshman or sophomore.

(c) Moneys received as state grants from the state general fund shall not be expended for the purpose of expansion of graduate programs or for the purpose of expansion of off-campus programs without the prior approval of the state board.

History: L. 1961, ch. 365, § 3; L. 1965, ch. 416, § 2; L. 1967, ch. 390, § 1; L. 1969, ch. 332, § 1; L. 1973, ch. 290, § 1; L. 1974, ch. 305, § 1; L. 1975, ch. 376, § 1; L. 1977, ch. 233, § 2; L. 1978, ch. 295, § 2; L. 1980, ch. 208, § 3; L. 1982, ch. 282, §4; L. 1984, ch. 258, § 2; L. 1985, ch. 234, § 3; L. 1988, ch. 274, § 7; L. 1991, ch. 225, § 2; L. 1992, ch. 24, § 1; L. 1999, ch. 147, § 60; L. 2001, ch. 51, § 1; L. 2002, ch. 188, § 9; L. 2011, ch. 97, § 37; July 1.



72-6504 Certification of credit hours; reports; forms; residence requirements; rules and regulations.

72-6504. Certification of credit hours; reports; forms; residence requirements; rules and regulations. (a) On or before November 1 and on or before April 1 of each year, the president and treasurer of the university shall certify under oath to the state board the total number of duly enrolled credit hours of students of the university during the current term who meet the state residence requirement. The state board may require the university to furnish any additional information deemed necessary by it to carry out the provisions of this act and shall prescribe such forms, to be approved by the attorney general, as may be necessary for making such reports.

(b) Persons enrolling in the university who, if adults, have not been, or if minors, whose parents have not been residents of the state of Kansas for at least six months prior to enrollment for any term are nonresidents for the purpose of determination of entitlement to state grants.  The state board may adopt rules and regulations prescribing criteria or guidelines for determination of residence of students, so long as such criteria or guidelines are not in conflict with the provisions of this section, and may make conclusive determination of any residence matter for the purpose of determination of entitlement to state grants.

History: L. 1961, ch. 365, § 4; L. 1965, ch. 416, § 3; L. 1969, ch. 310, § 39; L. 1979, ch. 230, § 1; L. 1999, ch. 147, § 62; July 1, 2000.



72-6506 Payment of grants; disposition and use of grant moneys.

72-6506. Payment of grants; disposition and use of grant moneys. The payment to the university of the total amount of its state grant shall be made in substantially equal amounts on August 1 and January 1 of each year, or as soon thereafter as possible. The state board shall certify, on or before July 20 and December 20 of each year, to the director of accounts and reports the amount due the university from the state general fund on August 1 or on January 1, as the case may be, and the director shall draw a warrant upon the state treasurer in favor of the university for such amount. Upon receipt of such warrant, the treasurer of the university shall credit the same to the general fund of the university. All moneys received by the university under this section shall be used to pay current operating expenses of the university, and shall not be used for the making of capital improvements.

History: L. 1961, ch. 365, § 6; L. 1969, ch. 310, § 41; L. 1987, ch. 273, § 3; L. 1988, ch. 274, § 8; L. 1991, ch. 225, § 3; L. 1999, ch. 147, § 64; July 1, 2000.



72-6507 State board of regents member on Washburn board.

72-6507. State board of regents member on Washburn board. At its regular meeting in September of each year, the state board shall select one of its members who shall serve as a member of the board of regents of the university for the ensuing calendar year.

History: L. 1961, ch. 365, § 7; L. 1991, ch. 225, § 4; July 1.



72-6508 Limitations on university while receiving grants.

72-6508. Limitations on university while receiving grants. The university shall be eligible to receive payments of state grants from the state general fund to continue and further its traditional program of operating a liberal arts college, a school of business, a school of law, a school of nursing and a school of applied studies. While receiving payments from the state general fund, the university shall be limited to associates, bachelors, masters, doctor of nursing practice and juris doctor degree work and shall not establish specialized schools such as journalism, medicine, pharmacy and engineering, or other new educational schools unless authorized by act of the legislature.

History: L. 1961, ch. 365, § 8; L. 1972, ch. 264, § 1; L. 1974, ch. 306, § 1; L. 1982, ch. 296, § 1; L. 1983, ch. 240, §1; L. 1991, ch. 225, § 5; L. 1992, ch. 24, § 2; L. 1999, ch. 147, § 65; L. 2012, ch. 4, § 1; July 1.



72-6509 Eligibility for grants; current membership in north central association of colleges and universities required.

72-6509. Eligibility for grants; current membership in north central association of colleges and universities required. The university shall not be eligible to receive payments of state grants from the state general fund unless it is currently a member in good standing of the north central association of colleges and universities.

History: L. 1961, ch. 365, § 9; L. 1991, ch. 225, § 6; L. 1999, ch. 147, § 66; July 1, 2000.



72-6525 Mission and goal statement, review; core indicators of quality performance, identification and approval; compliance effectiveness.

72-6525. Mission and goal statement, review; core indicators of quality performance, identification and approval; compliance effectiveness. (a) The state board shall: (1) Review the university's mission and goals statement, strategies for achieving mission focus and attaining identified goals, academic and administrative program review process, and established priorities for enhancement of academic disciplines; and (2) identify and approve core indicators of quality performance for the university. The core indicators of quality performance identified and approved for the university shall be consonant with the core indicators of quality performance identified and approved for the  state educational institutions.

(b) From reports, documents, data and such other information as the university may provide in each fiscal year, the state board shall determine the effectiveness of the university in complying with its mission and goals statement and in meeting the core indicators of quality performance.

History: L. 1999, ch. 147, § 59; May 20.






Article 66 SPECIAL PROVISIONS RELATING TO ASSESSED VALUATION AND TAXATION FOR SCHOOL DISTRICT PURPOSES

72-6621 Property acquired by second-class cities under K.S.A. 3-404; taxation for school purposes.

72-6621. Property acquired by second-class cities under K.S.A. 3-404; taxation for school purposes. For the purposes of school finance and taxation, the levy of taxes and the allocation of assessed valuation of property acquired by cities under the provisions of K.S.A. 3-404 et seq. shall be made in the manner hereinafter provided in this act.

History: L. 1974, ch. 307, § 1; March 7.



72-6622 Property acquired by two cities under K.S.A. 3-404; taxation for school district purposes, valuation, rate, allocation of proceeds.

72-6622. Property acquired by two cities under K.S.A. 3-404; taxation for school district purposes, valuation, rate, allocation of proceeds. In the event that all of the property acquired by any two cities under the provisions of K.S.A. 3-404 et seq., and amendments thereto, is included within the territory of a unified school district in which only one of such cities is located:

(a) One-half of the assessed valuation of such property shall be assigned to each of the two school districts in which such cities are located for the purposes of determining the assessed valuation of each district for entitlement to payment from the school district capital improvements fund;

(b) The revenue to be received by each district under subsection (c) shall be used as a receipt by such district in computing its ad valorem tax requirement for each tax levy fund; and

(c) Such property shall be subject to taxation for school purposes at a rate equal to the aggregate of all rates imposed for school purposes upon property located within the school district in which such property is located, but one-half of the proceeds derived from such levy shall be allocated to each of the two school districts in which such cities are located.

History: L. 1974, ch. 307, § 2; L. 1993, ch. 264, § 3; L. 2015, ch. 4, § 43; July 1.



72-6623 Same; allocation and transference of revenues; apportionment.

72-6623. Same; allocation and transference of revenues; apportionment.    The county treasurer of the county within which such property is located shall allocate and transfer one-half of the revenues derived from tax levies imposed by the unified school district within which such property is located to each of the two school districts in which the cities holding title to such property are located. Such allocation shall be made among the tax levy funds of the district in which such property is not located in the proportion that the tax levy for each such fund bears to the total tax levies made for all funds of the district.

History: L. 1974, ch. 307, § 3; March 7.



72-6624 Racetrack gaming facilities or lottery gaming facilities in Cherokee county.

72-6624. Racetrack gaming facilities or lottery gaming facilities in Cherokee county. (a) As used in this section:

(1) "School district" means unified school district No. 404, unified school district No. 493, unified school district No. 499 and unified school district No. 508.

(2) "Property" means any property, and improvements thereon, comprising a racetrack gaming facility or lottery gaming facility under the Kansas expanded lottery act located in Cherokee county.

(3) "State aid" means general state aid, capital improvements state aid, capital outlay state aid and any other state aid paid, distributed or allocated to school districts under the classroom learning assuring student success act, K.S.A. 2015 Supp. 72-6463 et seq., and amendments thereto, or other law, and any other state aid paid, distributed or allocated to school districts on the basis of the assessed valuation of school districts.

(b) For the purposes of computing the assessed valuation of school districts for the payment, distribution or allocation of state aid and the levying of school taxes, 1/4 of the assessed valuation of such property shall be assigned to each of the school districts.

(c) The provisions of this section shall not apply if the property is not or ceases to be used as a racetrack gaming facility or lottery gaming facility under the Kansas expanded lottery act.

History: L. 2006, ch. 165, § 8; L. 2015, ch. 4, § 44; July 1.



72-6625 Property used in production of ethanol in Haskell county.

72-6625. Property used in production of ethanol in Haskell county. (a) As used in this section:

(1) "School district" means unified school district No. 507 and unified school district No. 374.

(2) "Property" means the following described property, and improvements thereon, comprised of 1,120 acres, more or less, located in Haskell county: All of Section 34, Township 29 South, Range 33 West and the West 1/2 of Section 3, Township 30 South, Range 33 West and the Northeast Quarter of Section 3, Township 30 South, Range 33 West.

(3) "State aid" means general state aid, capital improvements state aid, capital outlay state aid and any other state aid paid, distributed or allocated to school districts under the classroom learning assuring student success act, K.S.A. 2015 Supp. 72-6463 et seq., and amendments thereto, or other law, and any other state aid paid, distributed or allocated to school districts on the basis of the assessed valuation of school districts.

(b) For the purposes of computing the assessed valuation of school districts for the payment, distribution or allocation of state aid and the levying of school taxes, 1/2 of the assessed valuation of such property shall be assigned to each of the school districts.

(c) The provisions of this section shall not apply if the property is not or ceases to be used for the production of ethanol.

History: L. 2006, ch. 165, § 9; L. 2015, ch. 4, § 45; July 1.






Article 67 SCHOOL UNIFICATION ACTS

72-6757 Pupil attendance at school in district of nonresidence; definitions; contracts authorized; conditions; applicability; alternative provisions.

72-6757. Pupil attendance at school in district of nonresidence; definitions; contracts authorized; conditions; applicability; alternative provisions. (a) As used in this section:

(1) "Receiving school district" means a school district of nonresidence of a pupil who attends school in such school district.

(2) "Sending school district" means a school district of residence of a pupil who attends school in a school district not of the pupil's residence.

(b) The board of education of any school district may make and enter into contracts with the board of education of any receiving school district located in this state for the purpose of providing for the attendance of pupils at school in the receiving school district.

(c) The board of education of any school district may make and enter into contracts with the governing authority of any accredited school district located in another state for the purpose of providing for the attendance of pupils from this state at school in such other state or for the attendance of pupils from such other state at school in this state.

(d) Pupils attending school in a receiving school district in accordance with a contract authorized by this section and made and entered into by such receiving school district with a sending school district located in this state shall be counted as regularly enrolled in and attending school in the sending school district for the purpose of computations under the classroom learning assuring student success act, K.S.A. 2015 Supp. 72-6463 et seq., and amendments thereto.

(e) Any contract made and entered into under authority of this section is subject to the following conditions:

(1) The contract shall be for the benefit of pupils who reside at inconvenient or unreasonable distances from the schools maintained by the sending school district or for pupils who, for any other reason deemed sufficient by the board of education of the sending school district, should attend school in a receiving school district;

(2) the contract shall make provision for the payment of tuition by the sending school district to the receiving school district;

(3) if a sending school district is located in this state and the receiving school district is located in another state, the amount of tuition provided to be paid for the attendance of a pupil or pupils at school in the receiving school district shall not exceed 1/2 of the amount of the budget per pupil of the sending school district under the classroom learning assuring student success act, K.S.A. 2015 Supp. 72-6463 et seq., and amendments thereto, for the current school year; and

(4) the contract shall make provision for transportation of pupils to and from the school attended on every school day.

(f) Amounts received pursuant to contracts made and entered into under authority of this section by a school district located in this state for enrollment and attendance of pupils at school in regular educational programs shall be deposited in the general fund of the school district.

(g) The provisions of subsection (e)(3) do not apply to unified school district No. 104, Jewell county.

(h) The provisions of this section do not apply to contracts made and entered into under authority of the special education for exceptional children act.

(i) The provisions of this section are deemed to be alternative to the provisions of K.S.A. 72-8233, and amendments thereto, and no procedure or authorization under K.S.A. 72-8233, and amendments thereto, shall be limited by the provisions of this section.

History: L. 1963, ch. 393, § 24; L. 1984, ch. 261, § 9; L. 1988, ch. 281, § 1; L. 1992, ch. 280, § 44; L. 1993, ch. 264, § 4; L. 2015, ch. 4, § 46; July 1.



72-6760 School district expenditures over $20,000; requirements relating to bids and bidders; exemptions.

72-6760. School district expenditures over $20,000; requirements relating to bids and bidders; exemptions. (a) Except as provided by this section and K.S.A. 72-6760b, no expenditure involving an amount greater than $20,000 for construction, reconstruction or remodeling or for the purchase of materials, goods or wares shall be made by the board of education of any school district except upon sealed proposals, and to the lowest responsible bidder.

(b) The provisions of subsection (a) do not apply to expenditures by a board of education for the purchase of:

(1) Services;

(2) products required to be purchased under the provisions of K.S.A. 75-3317 through 75-3322, and amendments thereto;

(3) educational materials directly related to curriculum and secured by copyright;

(4) motor fuels required to provide or furnish transportation;

(5) food and foodstuffs necessary for the implementation or operation of any child nutrition program;

(6) articles or products that are produced, manufactured or provided by inmates under the prison-made goods act of Kansas;

(7) natural gas that will be consumed in buildings owned or operated by the school district;

(8) materials, goods or wares required for reconstructing, remodeling, repairing or equipping buildings when such purchase has been necessitated by the occurrence of a loss against which the board of education has purchased property or casualty insurance; and

(9) materials, goods or wares which are purchased:

(A) From vendors who have entered into contracts with the state director of purchases pursuant to state purchasing statutes for purchases by state agencies;

(B) under the same pricing provisions established in the state contracts, subject to agreement of the vendor to honor the state contract prices; and

(C) under the same pricing provisions established in federal, national or other state contracts facilitated by a federal or local governmental entity or agency, subject to:

(i) Agreement of the vendor to honor the contract prices; and

(ii) approval by the board of education for expenditures in an amount greater than $20,000.

(c) Whenever the board of education of any school district lets bids for the purchase of materials, goods or wares and bids are submitted by bidders domiciled within the school district and by bidders domiciled outside the school district and the low bid is submitted by a bidder domiciled outside the school district, the school district domiciliary which submitted the lowest bid may be deemed the preferred bidder and awarded the bid if:

(1) The quality, suitability and usability of the materials, goods or wares are equal;

(2) the amount of the bid of the school district domiciliary is not more than 1% greater than the amount of the low bid; and

(3) the school district domiciliary agrees to meet the low bid by filing a written agreement to that effect within 72 hours after receiving notification of being deemed the preferred bidder.

(d) The provisions of subsection (c) do not apply to expenditures for construction, reconstruction or remodeling.

History: L. 1963, ch. 393, § 27; L. 1969, ch. 334, § 2; L. 1974, ch. 308, § 1; L. 1979, ch. 231, § 1; L. 1982, ch. 297, § 1; L. 1986, ch. 273, § 1; L. 1989, ch. 217, § 1; L. 1990, ch. 256, § 1; L. 1991, ch. 226, § 10; L. 1999, ch. 86, § 1; L. 2002, ch. 183, § 2; L. 2003, ch. 53, § 2; July 1.



72-6760c Kansas unified school district alternative project delivery building construction procurement act.

72-6760c. Kansas unified school district alternative project delivery building construction procurement act. K.S.A. 2015 Supp. 72-6760c through 72-6760h, and amendments thereto, shall be known and may be cited as the Kansas unified school district alternative project delivery building construction procurement act.

History: L. 2008, ch. 148, § 9; July 1.



72-6760d Same; definitions.

72-6760d. Same; definitions. As used in the Kansas unified school district alternative project delivery construction procurement act, unless the context expressly provides otherwise:

(a) "Act" means the Kansas unified school district alternative project delivery building construction procurement act.

(b) "Board" means board of education of every unified school district in Kansas, as defined in K.S.A. 72-8201, and amendments thereto, with the authority to award public contracts for building design and construction.

(c) "Alternative project delivery" means an integrated comprehensive building design and construction process, including all procedures, actions, sequences of events, contractual relations, obligations, interrelations and various forms of agreement all aimed at the successful completion of the design and construction of buildings and other structures whereby a construction manager or general contractor is selected based on a qualifications and best value approach.

(d) "Ancillary technical services" include, but shall not be limited to, geology services and other soil or subsurface investigation and testing services, surveying, adjusting and balancing air conditioning, ventilating, heating and other mechanical building systems and testing and consultant services that are determined by the board to be required for the project.

(e) "Architectural services" means those services described as the "practice of architecture," as defined in K.S.A. 74-7003, and amendments thereto.

(f) "Best value selection" means a selection based upon project cost, qualifications and other factors.

(g) "Building construction" means furnishing labor, equipment, material or supplies used or consumed for the design, construction, alteration, renovation, repair or maintenance of a building or structure. Building construction does not include highways, roads, bridges, dams, turnpikes or related structures or stand-alone parking lots.

(h) "Construction services" means the process of planning, acquiring, building, equipping, altering, repairing, improving or demolishing any structure or appurtenance thereto, including facilities, utilities or other improvements to any real property, excluding stand-alone parking lots.

(i) "Construction management at-risk services" means the services provided by a firm which has entered into a contract with the board to be the construction manager or general contractor for the value and schedule of the contract for a project, which is to hold the trade contracts and execute the work for a project in a manner similar to a general contractor, and which is required to solicit competitive bids for the trade packages developed for the project and to enter into the trade contracts for a project with the lowest responsible bidder therefor. Construction management at-risk services may include, but are not limited to, scheduling, value analysis, system analysis, constructability reviews, progress document reviews, subcontractor involvement and prequalification, subcontractor bonding policy, budgeting and price guarantees and construction coordination.

(j) "Construction management at-risk contract" means the contract whereby the board acquires from a construction manager or general contractor a series of preconstruction services and an at-risk financial obligation to carry out construction under a specified cost agreement.

(k) "Construction manager or general contractor" means any individual, partnership, joint venture, corporation, or other legal entity who is a member of the integrated project team with the board, design professional and other consultants that may be required for the project, who utilizes skill and knowledge of general contracting to perform preconstruction services and competitively procures and contracts with specialty contractors assuming the responsibility and the risk for construction delivery within a specified cost and schedule terms including a guaranteed maximum price.

(l) "Cost plus guaranteed maximum price contract" means a cost-plus-a-fee contract with a guaranteed maximum price. This includes the sum of the construction manager's fee, the construction manager's contingency, the construction manager's general conditions, all the subcontracts, plus an estimate for unbid subcontracts. The construction manager agrees to pay for costs that exceed the guaranteed maximum price and are not a result of changes in the contract documents.

(m) "Engineering services" means those services described as the "practice of engineering," as defined in K.S.A. 74-7003, and amendments thereto.

(n) "Firm" means any individual, partnership, joint venture, corporation or other legal entity which is engaged in the business of providing construction management or general construction contracting services.

(o) "Guaranteed maximum price" means the cost of the work as defined in the contract.

(p) "Selection recommendation committee" means school board or a committee appointed by the school board.

(q) "Parking lot" means a designated area constructed on the ground surface for parking motor vehicles. A parking lot included as part of a building construction project shall be subject to the provisions of this act. A parking lot designed and constructed as a stand-alone project shall not be subject to the provisions of this act.

(r) "Preconstruction services" means a series of services that can include, but are not necessarily limited to: Design review, scheduling, cost control, value engineering, constructability evaluation and preparation and coordination of bid packages.

(s) "Project services" means architectural, engineering services, land surveying, construction management at-risk services, ancillary technical services or other construction-related services determined by the board to be required by the project.

(t) "Public construction project" means the process of designing, constructing, reconstructing, altering or renovating a unified school district building or other structure. Public construction project does not include the process of designing, constructing, altering or repairing a public highway, road, bridge, dam, turnpike or related structure.

History: L. 2008, ch. 148, § 10; L. 2010, ch. 57, § 6; L. 2014, ch. 88, § 4; July 1.



72-6760e Criteria for use; alternative project delivery.

72-6760e. Criteria for use; alternative project delivery. (a) Notwithstanding any other provision of the law to the contrary, the board is hereby authorized to institute an alternative project delivery program whereby construction management at-risk procurement processes may be utilized on public projects pursuant to this act. This authorization for construction management at-risk procurement shall be for the sole and exclusive use of planning, acquiring, designing, building, equipping, altering, repairing, improving or demolishing any structure or appurtenance thereto, including facilities, utilities or other improvements to any real property, but shall not include stand-alone parking lots.

(b) The board may only approve those projects for which the use of the alternative project delivery procurement process is appropriate. In making such determination, the board shall consider the following factors:

(1) The likelihood that the alternative project delivery method of procurement selected will serve the public interest by providing substantial savings of time or money over the traditional design-bid-build delivery process.

(2) The ability to overlap design and construction phases is required to meet the needs of the end user.

(3) The use of an accelerated schedule is required to make repairs resulting from an emergency situation.

(4) The project presents significant phasing or technical complexities, or both, requiring the use of an integrated team of designers and constructors to solve project challenges during the design or preconstruction phase.

(5) The use of an alternative project delivery method will not encourage favoritism in awarding the public contract or substantially diminish competition for the public contract.

(c) When a board intends to utilize an alternative project delivery method, the board shall allow public comment on this intention at a school board meeting. Notice of this intention shall be clearly stated on the board agenda and in the official newspaper of the school district. Public comment on this intention at a board meeting shall occur before the selection process set forth in this statute may commence.

(d) Notwithstanding the provisions of K.S.A. 72-6760, and amendments thereto, if the board deems that the project does not qualify for the alternative project delivery method included under this act, then the construction services for such project shall be obtained pursuant to competitive bids and all contracts for construction services shall be awarded to the lowest responsible bidder consistent with the provisions of K.S.A 72-6760, and amendments thereto.

History: L. 2008, ch. 148, § 11; July 1.



72-6760f Procedures; construction management at-risk projects.

72-6760f. Procedures; construction management at-risk projects. Construction management at-risk project delivery procedures shall be conducted as follows:

(a) The board shall determine the scope and level of detail required to permit a qualified firm to submit construction management at-risk proposals in accordance with the request for proposals given the nature of the project.

(b) Prior to completion of the construction documents, or as early as during the initiation of the project, the construction manager or general contractor shall be selected. The project design professional may be employed or retained by the board to assist in the selection process.

(c) The board shall publish a notice of the request for qualifications and proposals for the required project services at least 15 days prior to the commencement of such requests in the official newspaper of the school district and with a statewide school board or construction industry association website in accordance with K.S.A. 64-101, and amendments thereto, to the associated general contractors of Kansas and in such other appropriate manner as may be determined by the board.

(d) The board shall solicit proposals in a three stage qualifications based selection process. Phase I shall be the solicitation of qualifications and prequalifying a minimum of three but no more than five firms to advance to phase II. Phase II shall be the solicitation of a request for proposal for the project, and phase III shall include an interview with each proposer to present their qualifications and answer questions.

(1) Phase I shall require all firms to submit a statement of qualifications which shall include, but not be limited to:

(A) Similar project experience;

(B) experience in this type of project delivery system;

(C) references from design professionals and owners from previous projects;

(D) description of the construction manager or general contractor's project management approach; and

(E) bonding capacity. Firms submitting a statement of qualifications shall be capable of providing a public works bond in accordance with K.S.A. 60-1111, and amendments thereto, and shall present evidence of such bonding capacity to the board with their statement of qualifications. If a firm fails to present such evidence, such firm shall be deemed unqualified for selection under this subsection.

(2) The board shall evaluate the qualifications of all firms in accordance with the instructions of the request for qualifications. The board shall prepare a short list containing a minimum of three and maximum of five qualified firms, which have the best and most relevant qualifications to perform the services required of the project, to participate in phase II of the selection process. If the board receives qualifications from less than four firms, all firms shall be invited to participate in phase II of the selection process. The board shall have discretion to disqualify any firm that, in the board's opinion, lacks the minimal qualifications required to perform the work.

(3) Phase II of the process shall be conducted as follows:

(A) Prequalified firms selected in phase I shall be given a request for proposal. The request for proposal shall require all firms to submit a more in depth response including, but not be limited to:

(i) Company overview;

(ii) experience or references, or both, relative to the project under question;

(iii) resumes of proposed project personnel;

(iv) overview of preconstruction services;

(v) overview of construction planning; and

(vi) proposed safety plan.

(B) All prequalified firms shall submit proposed fees in a format required by the department of administration, including fees for preconstruction services, fees for general conditions, fees for overhead and profits directly and only to the secretary of administration. The secretary of administration shall score and rank the proposals for the best value and report such findings to the selection recommendation committee after all other interviews and scoring have been completed. The recommendations of the secretary of administration to the selection recommendation committee shall be open for public review. The scores on fees and profits shall not account for more than 25% of the total possible score.

(4) Phase III shall be conducted as follows:

(A) Once all proposals have been submitted, the selection recommendation committee shall interview each of the firms in executive session, allowing the competing firms to present their proposed team members, qualifications, project plan and to answer questions. All other discussion and any action taken in the selection process shall be held in an open meeting. Interview scores shall not account for more than 50% of the total possible score.

(B) The selection recommendation committee shall select the firm providing the best value based on the proposal criteria, weighting factors utilized to emphasize important elements of each project for approval by the board and recommendation of the secretary of administration. All scoring criteria and weighting factors shall be identified by the board in the request for proposal instructions to firms. The selection recommendation committee shall proceed to negotiate with and attempt to enter into a construction management at-risk contract with the firm receiving the best total score to serve as the construction manager or general contractor for the project. Should the selection recommendation committee be unable to negotiate a satisfactory contract with the firm scoring the best total score, negotiations with that firm shall be terminated, and the committee shall undertake negotiations with the firm with the next best total score, in accordance with this act.

(C) If the selection recommendation committee determines, that it is not in the best interest of the board to proceed with the project pursuant to the proposals offered, the selection recommendation committee shall reject all proposals. If all proposals are rejected, the board may solicit new proposals using different design criteria, budget constraints or qualifications.

(D) The construction management at-risk contract for a project shall be prepared by the board and entered into between the board and the firm performing such construction management at-risk services. A construction management at-risk contract utilizing a cost plus guaranteed maximum price contract value shall return all savings under the guaranteed maximum price to the school district.

(E) The board or the construction manager at-risk, at the board's discretion shall publish a construction services bid notice in the official newspaper of the school district and website of a statewide school board association or construction industry association and in such other appropriate manner for the construction manager or general contractor as may be determined by the board. Each construction services bid notice shall include the request for bids and other bidding information prepared by the construction manager or general contractor and the board. The board may allow the construction manager or general contractor to self-perform construction services provided the construction manager or general contractor submits a sealed bid proposal under the same conditions as all other competing firms. At the time for opening the bids, the construction manager or general contractor shall evaluate the bids and shall determine the lowest responsible bidder except in the case of self-performed work for which the board shall determine the lowest responsible bidder. The construction manager or general contractor shall enter into a contract with each firm performing the construction services for the project and make a public announcement of each firm selected at the first school board meeting following the selection.

History: L. 2008, ch. 148, § 12; L. 2010, ch. 57, § 7; L. 2015, ch. 11, § 1; July 1.



72-6760g Bid proposals, other; open for public inspection.

72-6760g. Bid proposals, other; open for public inspection. Every bid proposal conforming to the terms of the advertisement, together with the name of the firm, shall be recorded, and all such records with the name of the successful firm indicated thereon shall, after award or letting of the contract, be subject to public inspection upon request. The board shall, within five days after award or letting of the contract, publish the name of the successful firm. The public notice on public display shall show the phase II and III scores and the adjusted final score. The board shall, within five days after award or letting of the contract, have the names of all firms whose bid proposals were not selected, together with phase II and III scores and the final adjusted score for each, available for public review.

History: L. 2008, ch. 148, § 13; L. 2010, ch. 57, § 8; July 1.



72-6760h Parking lots excluded.

72-6760h. Parking lots excluded. The provisions of the Kansas unified school district alternative project delivery building construction procurement act shall not apply to the process of designing, constructing, altering or repairing stand-alone parking lots.

History: L. 2008, ch. 148, § 14; July 1.



72-6761 General obligation bonds; purpose for issuance; when election required; contest of validity; limitations; temporary notes, tax levy.

72-6761. General obligation bonds; purpose for issuance; when election required; contest of validity; limitations; temporary notes, tax levy. (a) The board of education of a school district is authorized to select any site or sites necessary for school district purposes. When a board determines that it is necessary to purchase or improve a site or sites, or to acquire, construct, equip, furnish, repair, remodel or make additions to any building or buildings used for school district purposes, including housing and boarding pupils enrolled in an area vocational school operated under the board, or to purchase school buses, the board may submit to the electors of the unified district the question of issuing general obligation bonds for one or more of the above purposes, and upon the affirmative vote of the majority of those voting thereon, the board shall be authorized to issue the bonds. The board shall adopt a resolution stating the purpose for which bonds are to be issued and the estimated amount thereof. The board shall give notice of the bond election in the manner prescribed in K.S.A. 10-120, and amendments thereto, and the election shall be held in accordance with the provisions of the general bond law. No action shall be brought in any court to contest the validity of any election held under this subsection, nor to contest any of the proceedings preliminary thereto, except within 90 days immediately following certification of the results of the election. The aggregate amount of bonds of a board outstanding at any time, exclusive of bonds specifically exempted from statutory debt limitations, shall be limited to 14% of the assessed valuation of taxable tangible property within the school district, except that such limitation may be modified as provided in article 23 of chapter 75 of Kansas Statutes Annotated.  The bonded debt limitation prescribed by amendment of this subsection shall not be applied in any manner so as to affect the validity of any bonds of a board which are outstanding on the effective date of this act.

(b) Any board of education may issue, without an election but with the approval of the state board of education, bonds to construct or acquire buildings to be used for school district purposes, including housing and boarding pupils enrolled in an area vocational school operated under the board, to repair school district buildings, to acquire equipment, or to purchase school buses, in an amount not to exceed $20,000.  Bonds issued without an election under this subsection shall not be subject to any bonded debt limitations nor shall the bonds be considered in determining the bonded indebtedness of any school district, and the total amount of bonds outstanding which are issued hereunder without an election shall not at any one time exceed $20,000.

(c) In lieu of bonds, temporary notes may be issued under K.S.A. 10-123, and amendments thereto, and the notes may be retired, at the option of the board of education, by tax levies made under K.S.A. 10-113, and amendments thereto.

(d) To the extent that the provisions of any other law pertaining to the determination of limitations on bonded debt of school districts conflict with the provisions of this section, the provisions of this section shall control.

History: L. 1963, ch. 393, § 28; L. 1969, ch. 335, § 1; L. 1971, ch. 234, § 1; L. 1980, ch. 221, § 1; L. 1981, ch. 286, § 1; L. 1991, ch. 227, § 1; L. 1993, ch. 39, § 1; July 1.



72-6764 Validating certain unified school districts; approved by election.

72-6764. Validating certain unified school districts; approved by election. The orders of the state superintendent of public instruction heretofore issued entitled "order organizing unified school districts and disorganizing nonunified school districts" are hereby declared to be operative and effective as of January 1, 1965, to the extent and at the times specified in such orders, except as otherwise specifically provided in this act and the act of which this act is amendatory. The above orders of the state superintendent hereby validated are made in substantially the following form and the same are filed in the office of the state superintendent of public instruction.

Form U 118

STATE OF KANSAS

DEPARTMENT OF PUBLIC INSTRUCTION

Adel F. Throckmorton, Superintendent

Topeka, Kansas

________ County Planning Unit

ORDER ORGANIZING UNIFIED SCHOOL DISTRICTS AND DISORGANIZING NONUNIFIED SCHOOL DISTRICTS

In accordance with authority vested in the State Superintendent of Public Instruction by the Constitution and Laws of the State of Kansas, and particularly Chapter 393 of the Session Laws of Kansas, 1963, the within order is entered and made this ____ day of _________, __, by me, Adel F. Throckmorton, duly elected and acting State Superintendent of Public Instruction of the State of Kansas.

Preliminary to issuing the within order the following findings are hereby made and declared:

1. The planning board of the above county was duly organized by law on ______________; and said planning board has been duly constituted at all times since said date of organization.

2. The planning board of the above named county has duly performed all of the duties and requirements prescribed by said Chapter 393 of the Laws of Kansas, 1963, and was duly authorized by me to conduct an election for approval of unified districts in said planning unit on ______________, having received my unconditional approval of recommendations.

3. On ______________, the above planning board conducted an election for the approval of unified districts in said planning unit and all of the requirements of law for conduct of such election including the form of notice, ballots used, procedures of election, selection of voting places, and all other matters of whatsoever kind performed in conducting said election were conducted and performed in accordance with the law.

4. I have received the duly completed and executed Certificate of Election Results (Form U 116) of the planning board above named dated ____________, and such certificate shows, and I hereby find, that the proposed unified districts of __________ County planning unit are deemed approved, and the same are hereby found to be approved by the electors of __________ County planning unit, all as provided by law.

5. The recommendations approved by me for said planning unit proposed two (2) unified districts which were referred to in such recommendations as "The ____________" and "The ____________." Said _________ shall hereafter be designated by the name and style of _________, _________ County, State of Kansas." Said __________ shall hereafter be designated by the name and style of _________, _________ County, State of Kansas."

6. The main school building of the following nonunified school districts is in the __________ County planning unit:

Type of            Number of           County of district           district            district (Districts listed)

Now, therefore, I, Adel F. Throckmorton, State Superintendent of Public Instruction, do hereby order that the above named and described unified districts are hereby organized and their home county is designated to be __________ County; the effective date of the organization of such unified districts is __________, for the limited purposes specified in Chapter 393 of the Session Laws of Kansas, 1963, and the effective date of organization of such unified districts for all purposes is ______________; the territorial extent and boundaries of each of said unified districts is described in the attached exhibit which has been marked "Exhibit A" and which is hereby made a part of this order as though fully set out herein: Provided, That it is the intention of this order that the unified districts heretofore established under authority of Chapter 393 of the Laws of Kansas, 1963, shall (not) be overlapped by the districts organized by this order, and if any such overlapping does inadvertently occur by reason of the description herein provided, then the boundaries of the unified districts established by orders heretofore made shall be construed to be controlling; the above named nonunified school districts are hereby disorganized effective __________.

This order is signed and executed this ____ day of _________, __, and shall take effect and be in force at the times and to the extent provided by law in Chapter 393 of the Session Laws of Kansas, 1963.

/s/  Adel F. Throckmorton

State Superintendent of

Public Instruction of the

[seal]  State of Kansas

(Exhibits attached.)

The unified districts validated by this section are designated by the name and style of "Unified District No. ______________, __________ County, State of Kansas"; and the numbers and counties of such unified districts are as follows: No. 208 of Trego county; Nos. 209 and 210 of Stevens county; Nos. 211, 212, 213 of Norton county; No. 214 of Grant county; Nos. 215 and 216 of Kearny county; Nos. 217 and 218 of Morton county; Nos. 219 and 220 of Clark county; Nos. 221, 222, 223 and 224 of Washington county; Nos. 225 and 226 of Meade county; Nos. 227 and 228 of Hodgeman county; Nos. 229, 230, 231, 232 and 233 of Johnson county; Nos. 234 and 235 of Bourbon county; Nos. 236, 237 and 238 of Smith county; Nos. 239 and 240 of Ottawa county; Nos. 241 and 242 of Wallace county; Nos. 243, 244 and 245 of Coffey county; Nos. 246, 247, 248, 249 and 250 of Crawford county; Nos. 251, 252 and 253 of Lyon county; Nos. 254 and 255 of Barber county; Nos. 256, 257 and 258 of Allen county; Nos. 259, 260, 261, 262, 263, 264, 265, 266, 267 and 268 of Sedgwick county; Nos. 269, 270 and 271 of Rooks county; Nos. 272 and 273 of Mitchell county; Nos. 274 and 275 of Logan county; Nos. 276, 277, 278 and 279 of Jewell county; Nos. 280 and 281 of Graham county; Nos. 282 and 283 of Elk county; Nos. 284 of Chase county; Nos. 285 and 286 of Chautauqua county; Nos. 287, 288, 289 and 290 of Franklin county; Nos. 291, 292 and 293 of Gove county; Nos. 294 and 295 of Decatur county; Nos. 296 and 297 of Cheyenne county; Nos. 298 and 299 of Lincoln county; No. 300 of Comanche county; Nos. 301, 302, 303 and 304 of Ness county; Nos. 305, 306 and 307 of Saline county; Nos. 308, 309, 310, 311, 312 and 313 of Reno county; Nos. 314, 315 and 316 of Thomas county; Nos. 317, 318 and 319 of Rawlins county; Nos. 320, 321, 322 and 323 of Pottawatomie county; Nos. 324, 325 and 326 of Phillips county; Nos. 327 and 328 of Ellsworth county; Nos. 329 and 330 of Wabaunsee county; Nos. 331 and 332 of Kingman county; Nos. 333 and 334 of Cloud county; Nos. 335, 336 and 337 of Jackson county; Nos. 338, 339, 340, 341, 342, and 343 of Jefferson county; and Nos. 349, 350 and 351 of Stafford county.

History: L. 1965, ch. 420, § 1; Feb. 23.



72-6765 Same; approved on petition.

72-6765. Same; approved on petition. The orders of the state superintendent of public instruction heretofore issued headed "order organizing unified school districts and disorganizing nonunified school districts" are hereby declared to be operative and effective as of January 1, 1965, to the extent and at the times specified in such orders, except as otherwise specifically provided in this act and the act of which this act is amendatory. The above orders of the state superintendent hereby validated are made in substantially the following form and the same are filed in the office of the state superintendent of public instruction.

Form U 120

STATE OF KANSAS

DEPARTMENT OF PUBLIC INSTRUCTION

Adel F. Throckmorton, Superintendent

Topeka, Kansas

ORDER ORGANIZING UNIFIED SCHOOL DISTRICTS AND DISORGANIZING NONUNIFIED SCHOOL DISTRICTS

In accordance with authority vested in the State Superintendent of Public Instruction by the Constitution and Laws of the State of Kansas, and particularly Chapter 393 of the Session Laws of Kansas, 1963, the within order is entered and made this ____ day of ______________, by me, Adel F. Throckmorton, duly elected and acting State Superintendent of Public Instruction of the State of Kansas.

Preliminary to issuing the within order the following findings are hereby made and declared:

1. ______________, (being after October 1, 1964) ______________ petitioned the State Superintendent of Public Instruction under authority of Section 13 of the above statute for the establishment of a unified district comprised of territory described in such petition as follows:

(See attached Exhibit A.)

2. Said ______________ duly adopted a resolution authorizing the execution of such petition, and the same was duly executed and presented to the state superintendent of public instruction on ______________.

3. The territory described in such petition includes at least 80 percent of the territory and population of the petitioning district, and includes territory outside of such petitioning district within the limits prescribed by clause (b) of said Section 13.

4. The method of election of members of the board of the unified district is stated in such petition (together with recommendations for member district boundaries). The same conforms to the provisions of said Chapter 393 of the Session Laws of Kansas, 1963.

5. The proposed unified district meets the requirements of Section 11 (a), (c), (g) and (h) of said Chapter 393.

6. The state superintendent of public instruction has considered such petition and is of the opinion that establishment of such unified district is consistent with the purpose named in said Chapter 393.

Therefore, and in consideration of the above, I, Adel F. Throckmorton, State Superintendent of Public Instruction, do hereby order that the above named and described unified district is hereby organized and its home county is designated to be ______________ County; and shall hereafter be designated by the name and style of Unified School District No. ______, ______________ County, State of Kansas. The effective date of the organization of such unified district is January 1, 1965, for the limited purposes specified in Chapter 393 of the Session Laws of Kansas, 1963, and the effective date of organization of such unified district for all purposes is July 1, 1966; the territorial extent and boundaries of the unified district hereby established is described in paragraph 1 above: Provided, That it is the intention of this order that the unified districts heretofore established under authority of Chapter 393 of the Laws of Kansas, 1963, shall not be overlapped by the districts organized by the order, and if any such overlapping does inadvertently occur by reason of the description herein provided, then the boundaries of the unified districts established by orders heretofore made shall be construed to be controlling.

Part B

Whereas, the above order is made and entered, the following further order is also made and entered as a part thereof, to wit:

1. All of the following named school districts are wholly within the boundaries of the unified district hereby organized and such named school districts are hereby disorganized effective July 1, 1966:

Type of  Number of   district  district  County

2. All of the following named school districts are divided by this organization order, but the remaining territory thereof is adequate in size to remain organized in the opinion of the state superintendent of public instruction, and the same shall therefore remain organized until and unless disorganized according to law:

Type of  Number of   district  district  County

3. All of the following named school districts are divided by this disorganization order, and, in the opinion of the state superintendent, the territories outside of the unified district are not adequate in size to remain organized; therefore, these districts are hereby disorganized effective July 1, 1966:

Type of  Number of   district  district  County

This order is signed and executed this ____ day of _________, __, and shall take effect and be in force at the times and to the extent provided by law in Chapter 393 of the Session Laws of Kansas, 1963.

/s/  Adel F. Throckmorton

State Superintendent of

Public Instruction of the

[seal]  State of Kansas

(Exhibits attached.)

The unified districts validated by this section are designated by the name and style of "Unified District No. ____, ____________ County, State of Kansas"; and the numbers and counties of such unified districts are as follows: Nos. 344 and 346 of Linn county; No. 345 of Shawnee county; No. 347 of Edwards county; No. 348 of Douglas county; No. 352 of Sherman county; Nos. 353, 356, 357, 358, 359 and 360 of Sumner county; Nos. 354 and 355 of Barton county; No. 361 of Harper county; No. 362 of Linn county; No. 363 of Finney county; No. 364 of Marshall county; No. 365 of Anderson county; No. 366 of Woodson county; Nos. 367 and 368 of Miami county; No. 369 of Harvey county; Nos. 370 and 371 of Gray county; No. 372 of Shawnee county; No. 373 of Harvey county; No. 374 of Haskell county; No. 375 of Butler county; No. 376 of Rice county; No. 378 of Riley county; No. 379 of Clay county; No. 380 of Marshall county; No. 381 of Ford county; No. 382 of Pratt county; Nos. 383 and 384 of Riley county; No. 385 of Butler county; No. 386 of Greenwood county; No. 387 of Wilson county; No. 388 of Ellis county; and Nos. 389 and 390 of Greenwood county; Nos. 391 and 392 of Osborne county; No. 393 of Dickinson county; Nos. 394 and 396 of Butler county; No. 395 of Rush county; Nos. 397 and 398 of Marion county; No. 399 of Russell county; No. 400 of McPherson county; No. 401 of Rice county; No. 402 of Butler county; No. 403 of Rush county; No. 404 of Cherokee county; No. 405 of Rice county; No. 406 of Doniphan county; Nos. 408 and 410 of Marion county; Nos. 377 and 409 of Atchison county; No. 411 of Marion county; No. 412 of Sheridan county; Nos. 413 and 414 of Neosho county; No. 415 of Brown county; No. 416 of Miami county; No. 417 of Morris county; Nos. 418 and 419 of McPherson county; Nos. 420 and 421 of Osage county; Nos. 422 and 424 of Kiowa county; No. 423 of McPherson county; No. 425 of Doniphan county; Nos. 426 and 427 of Republic county; No. 429 of Doniphan county; No. 430 of Brown county; No. 431 of Barton county; No. 432 of Ellis county; No. 433 of Doniphan county; and No. 434 of Osage county; No. 435 of Dickinson county; No. 436 of Montgomery county; No. 437 of Shawnee county; No. 438 of Pratt county; No. 439 of Harvey county; No. 440 of Harvey county; No. 407 of Russell county; No. 428 of Barton county; Nos. 441 and 442 of Nemaha county; No. 443 of Ford county; No. 444 of Rice county; Nos. 445, 446 and 447 of Montgomery county; No. 448 of McPherson county; and No. 449 of Leavenworth county.

History: L. 1965, ch. 420, § 2; Feb. 23.



72-6769 Board member district boundaries; adjustment.

72-6769. Board member district boundaries; adjustment. (a) (1) Except as provided by paragraph (3), the board of education of any school district may change the boundaries of board member districts, if any, within the school district at any time the board determines such change is necessary. The board is directed to make any appropriate changes in the board member districts of the school district by resolution duly adopted at a meeting of the board. The board shall draw boundaries of board member districts that are as compact and equal in population as possible. The boundaries of board member districts shall be drawn, to the extent practical, to include whole voting precincts. Upon a finding by the board that whole voting precincts cannot be included, boundaries shall be drawn to include whole census blocks.

(2) If the population of any board member district is at least 5% above or 5% below the mean population of all board member districts within the school district, based upon the most recently published federal decennial census or upon population estimates as determined by the county election officer of the home county of the school district, the board of education of such school district shall change the boundaries of the board member districts so that the population of any board member district is not greater than 5% above nor 5% below the mean population of all board member districts within the school district. If the board does not change the boundaries as required by this paragraph, the county or district attorney of the home county of the school district shall notify the board of its duty to make such changes. If within 60 days after receiving such notification, the board fails to change the boundaries as required by this paragraph, the county or district attorney shall file an action in the district court of such county requesting an order to compel the school board to change the board member district boundaries as required by this paragraph.

(3) No boundary changes shall be made during the ninety-day period preceding any regular election of the school district. Such resolution shall be published one time in a newspaper having general circulation in the district, and such publication shall be made within two weeks after the adoption of such resolution. No action shall be brought in any court to contest the location of the boundaries of any member district except within 60 days immediately following the publication of such resolution. Any such action shall be filed in the name of the state by a county or district attorney or the attorney general in a district court of competent jurisdiction. Such a court is authorized to advance any such action on its docket for early determination to facilitate the conduct of elections to be held in the unified district.

(b) Amendments to board member district boundaries may be made to correct errors therein or to make the territory thereof more practicable. In the event of transfer of any territory into a school district, such territory shall be assigned to one or more board member districts, if any, by the board of education by resolution duly adopted no later than 60 days prior to any regular election in the school district. In the event of transfer of any territory out of the school district, board member districts shall be adjusted, if needed, by the board by resolution duly adopted no later than 60 days prior to any regular election in the school district.

Whenever the boundaries of any board member district are changed, the board of education shall immediately notify, in writing, the county election officer of the home county of the school district. Such notice shall describe the boundaries as changed.

History: L. 1965, ch. 420, § 6; L. 1972, ch. 266, § 1; L. 1996, ch. 7, § 1; L. 2006, ch. 188, § 1; July 1.



72-6776 Equitable payments between unified school districts.

72-6776. Equitable payments between unified school districts. (a) Where a unified district acquires a school building of a divided disorganized district and the bonded indebtedness for such building is only partly paid, the unified district acquiring such building may either pay to or receive from each other district or districts in which any part of the territory of the disorganized district is located an equitable payment. Such equitable payment, if any, shall be determined as follows: (1) The boards of the interested districts shall negotiate and agree upon such payments, if possible; (2) if such agreement cannot be reached, the board of any interested district may file an action at any time after January 1, 1967, and before January 1, 1968, in the district court of the county in which such school building is located, to determine such equitable payments; (3) the district court in which such an action is filed shall determine venue of the action, and if venue is found to be in such court, shall appoint a commissioner and may appoint appraisers to determine any facts or valuations that the court deems material; (4) the commissioner, and appraisers if any, shall report their findings to the court together with any recommendations requested by the court; (5) the court may hear evidence and shall hear arguments of interested districts; (6) thereafter the court shall issue its order determining such equitable payments, if any, allowing reasonable fees to the commissioner and appraisers, if any, and assessing the costs of action, including such fees, to the litigants or any one or more of them.

(b) Any unified district making payments under this section is authorized to levy taxes over a period of three (3) years to obtain funds to make such payments, and such levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to or within any aggregate tax levy limit.

(c) Such equitable considerations as are deemed, by such negotiating boards or such court, to be appropriate may be considered.

History: L. 1965, ch. 420, § 17; Feb. 23.



72-6779 City annexation; effect.

72-6779. City annexation; effect. No annexation by any city governing body shall effect any change in the boundaries of any unified district or other school district.

History: L. 1965, ch. 420, § 21; Feb. 23.



72-6780 Certain districts; retirement systems.

72-6780. Certain districts; retirement systems. Whenever there is included in any unified district a disorganized district in which was maintained as of January 1, 1965, a school employees' retirement system separate from or supplemental to the state school retirement system at the time of inclusion in said unified district then said unified district shall assume all authority granted and all responsibilities imposed by all statutes relating to such retirement system applicable at the effective date of unification and all subsequent amendments thereto.

History: L. 1965, ch. 420, § 22; L. 1967, ch. 384, § 6; July 1.



72-6780b Increased retirement payments for certain districts, when.

72-6780b. Increased retirement payments for certain districts, when.    The monthly payments of annuity as otherwise provided shall be increased effective July 1, 1967, by the amount the monthly payment, if any, paid to the board of education as provided by K.S.A. 72-5512a as representing the school service annuity to which the annuitant would have been eligible if a member of the state retirement system, exceeds one hundred five dollars ($105).

History: L. 1967, ch. 401, § 2; L. 1968, ch. 280, § 1; July 1.



72-6789b Name and style of district; application of laws.

72-6789b. Name and style of district; application of laws. The name and style of every unified school district established under this act shall be "unified school district No. ____, __________ county, state of Kansas," and all laws applicable uniformly to unified school districts established under the school unification acts shall apply to unified school districts established under this act: Provided, however, The provisions of K.S.A. 72-6756 shall not apply to such districts established under this act.

History: L. 1967, ch. 403, § 3; May 2.



72-6793 Validating certain unified school districts.

72-6793. Validating certain unified school districts. The orders of the state superintendent of public instruction issued after unified district No. 449 of Leavenworth county and before February 23, 1965, headed "order organizing unified school districts and disorganizing nonunified school districts" are hereby declared to be operative and effective to the extent and at the time specified in such orders except as may be otherwise specifically provided in any of the school unification acts. The above orders of the state superintendent hereby validated are made in substantially the form set out in section 2 of the second unification act, and the same are filed in the office of the state superintendent of public instruction. The unified districts validated by this section are designated by the name and style of "Unified School District No. ____, __________ County, State of Kansas"; and the numbers and counties of such unified districts are as follows: No. 450 of Shawnee county; No. 451 of Nemaha county; No. 452 of Stanton county; No. 453 of Leavenworth county; Nos. 454 and 456 of Osage county; No. 455 of Republic county; and No. 457 of Finney county.

History: L. 1965, ch. 410; § 10; May 17.



72-6794 Same; district 458 and following.

72-6794. Same; district 458 and following. The orders of the state superintendent of public instruction issued after unified district No. 457 of Finney county and before the effective date of this act headed "order organizing unified school districts and disorganizing nonunified school districts" are hereby declared to be operative and effective to the extent and at the times specified in such orders except as may be otherwise specifically provided in any of the unification acts. The orders of the state superintendent hereby validated are made in substantially the following form and the same are filed in the office of the state superintendent of public instruction:

Form 120B

STATE OF KANSAS

DEPARTMENT OF PUBLIC INSTRUCTION

Adel F. Throckmorton, Superintendent

Topeka, Kansas

ORDER ORGANIZING A UNIFIED SCHOOL DISTRICT AND DISORGANIZING NONUNIFIED SCHOOL DISTRICTS

In accordance with authority vested in the State Superintendent of Public Instruction by the Constitution and Laws of the State of Kansas, and particularly Chapter 393 of the Session Laws of Kansas, 1963, as amended and supplemented by House bill No. 539 of the 1965 Session of the Legislature, the within order is entered and made this ____ day of _________, 1965, by me, Adel F. Throckmorton, duly elected and acting State Superintendent of Public Instruction of the State of Kansas.

Part A

Preliminary to issuing the within order the following findings are hereby made and declared:

1. On ____________, the ______________ filed a petition, later amended on ____________, with the State Superintendent of Public Instruction under authority of Section 4 or 5 of House bill No. 539 of the 1965 Legislature for the establishment of a unified school district comprised of territory described in such petition as follows:

2. Said ______________ duly adopted a resolution authorizing the execution of such petition, and the same was duly executed and presented to the State Superintendent of Public Instruction on ____________, 19__.

3. The method of election of members of the board of the unified district petitioned for is stated in such petition (together with recommendations for member district boundaries). The same conforms to the provisions of law thereto relating.

4. The proposed unified district meets the requirements of Section 5 of said House bill No. 539.

5. The State Superintendent of Public Instruction has considered such petition and is of the opinion that establishment of such unified school district is consistent with the purposes named in said Chapter 393 and House bill No. 539.

Therefore, and in consideration of the above, I, Adel F. Throckmorton, State Superintendent of Public Instruction, State of Kansas, do hereby order that the above-named and described unified district is hereby organized, and its home county is designated to be __________ County; the above described unified district shall hereafter be designated by the name and style of Unified School District No. ____, __________ County; State of Kansas; the ______________

(Name election officer) shall conduct an election for __________ board members of the unified district on ____________, 1965, and the board members elected shall take office on July 1, 1965 [as interim board members until July 1, 1966 (omit for city districts)], at which time such unified district shall become effective and operative for all purposes and the board members so elected shall serve as the board of education of the unified district as is provided by law; the territorial extent and boundaries of the unified district hereby established is described in paragraph 1 above; the below named nonunified school districts are hereby disorganized effective ______________.

Part B

Whereas, the above order is made and entered, the following further order is also made and entered as a part thereof, to wit:

1. All of the following named school districts are wholly within the boundaries of the unified district hereby organized and such named school districts are hereby disorganized effective July 1, 1966:

Type of  Number of   district  district  County

2. All of the following named school districts are divided by this organization order, but the remaining territory thereof is adequate in size to remain organized in the opinion of the State Superintendent of Public Instruction, and the same shall therefore remain organized until and unless disorganized according to law:

Type of  Number of   district  district  County

3. All of the following named school districts are divided by this organization order and, in the opinion of the State Superintendent of Public Instruction, the territories outside of the unified district are not adequate in size to remain organized; therefore, these districts are hereby disorganized effective July 1, 1966:

Type of  Number of   district  district  County

This order is signed and executed this ____ day of _________, 19__, and shall take effect and be in force at the times and to the extent provided by law in Chapter 393 of the Session Laws of Kansas, 1963, as amended by House bill No. 539 of the 1965 Session of the Legislature.

/s/  Adel F. Throckmorton

State Superintendent of

Public Instruction of the

[seal]  State of Kansas

The unified districts validated by this section are designated by the name and style of "Unified School District No. ____, __________ County, State of Kansas"; and the numbers and counties of such unified districts are as follows: No. 458 of Leavenworth county; No. 459 of Ford county; No. 460 of Harvey county; No. 461 of Wilson county; Nos. 462 and 463 of Cowley county; No. 464 of Leavenworth county; No. 465 of Cowley county; No. 466 of Scott county; No. 467 of Wichita county; No. 468 of Lane county; No. 469 of Leavenworth county; Nos. 470 and 471 of Cowley county; No. 472 of Neosho county; No. 473 of Dickinson county; No. 474 of Kiowa county; No. 475 of Geary county; and Nos. 201, 202, 203 and 204 of Wyandotte county; Nos. 476 and 477 of Gray county; No. 478 of Hamilton county; No. 479 of Anderson county; No. 480 of Seward county; No. 481 of Dickinson county; No. 482 of Lane county; No. 483 of Seward county; and No. 484 of Wilson county.

History: L. 1965, ch. 410, § 11; May 17.



72-67,115 Preschool programs; interlocal agreements; contracts to provide programs; fees.

72-67,115. Preschool programs; interlocal agreements; contracts to provide programs; fees. (a) The board of education of any school district may:

(1) Offer and teach courses and conduct preschool programs for children under the age of eligibility to attend kindergarten.

(2) Enter into cooperative or interlocal agreements with one or more other boards for the establishment, operation and maintenance of such preschool programs.

(3) Contract with private, nonprofit corporations or associations or with any public or private agency or institution, whether located within or outside the state, for the establishment, operation and maintenance of such preschool programs.

(4) Prescribe and collect fees for providing such preschool programs.

(b) Fees for providing preschool programs shall be prescribed and collected only to recover the costs incurred as a result of and directly attributable to the establishment, operation and maintenance of the preschool programs. Revenues from fees collected by a board under this section shall be deposited in the general fund of the school district and shall be considered reimbursements to the district for the purpose of the classroom learning assuring student success act, K.S.A. 2015 Supp. 72-6463 et seq., and amendments thereto, and may be expended whether the same have been budgeted or not and amounts so expended shall not be considered operating expenses.

History: L. 1965, ch. 410, § 41; L. 1980, ch. 222, § 1; L. 2003, ch. 104, § 8; L. 2015, ch. 4, § 47; July 1.






Article 68 STATE SCHOLARSHIP PROGRAM FOR STUDENTS AT INSTITUTIONS OF POSTSECONDARY EDUCATION

72-6810 Definitions.

72-6810. Definitions. As used in this act: (a) "State scholarship" means an award under this act by this state to a state scholar who has established financial need.

(b) "State scholar" means a full-time, in-state student who has exhibited scholastic ability and who is initially acceptable for entering an eligible institution or who has so entered and is in good standing and making satisfactory progress.

(c) "Full-time, in-state student" means a person who is a resident of Kansas and who is enrolled at an eligible institution in an educational program for at least 12 hours each semester or the equivalent thereof, or who is regularly enrolled at an eligible institution in a vocational or technical education program. The board of regents shall determine the number of hours for terms or program periods other than semesters to constitute the equivalent of 12 hours.

(d) "Financial need" means the difference between the available financial resources of a student and such student's total anticipated expenses to attend an eligible institution. A student's financial resources shall include (1) four hundred and fifty dollars each year from the student's own work and resources, and (2) a contribution from the income and assets of the student's parents, if sufficient, as determined by a completed financial needs analysis statement and based upon the accepted criteria of a nationally recognized financial needs analysis agency. Financial need shall be redetermined annually.

(e) "Eligible institution" means an institution of postsecondary education which maintains open enrollment, the main campus or principal place of operation of which is located in Kansas, and which qualifies as an eligible institution for the federal guaranteed-loan program under the higher education act of 1965 (P.L. 89-329), as amended.

(f) "Open enrollment" means the policy of an institution of postsecondary education which provides the opportunity of enrollment for any student who meets its academic and other reasonable enrollment requirements, without regard for race, gender, religion, creed or national origin.

(g) "Board of regents" means the state board of regents provided for in the constitution of this state and described in article 32 of chapter 74 of Kansas Statutes Annotated.

(h) "Term" means one of two or more divisions of an academic year of an institution of postsecondary education in which substantially all courses begin and end at substantially the same time and during which instruction is regularly given to students.

(i) "Semester" means one of two principal terms, when there are only two principal terms in the academic year, whether or not there are other shorter terms during the same academic year.

(j) "Program period" means the duration of the period of time, or any division thereof, required for completion of a vocational or technical education program which is given in an institution of postsecondary education.

History: L. 1974, ch. 304, § 1; L. 1975, ch. 374, § 8; L. 1977, ch. 237, § 8; L. 1977, ch. 249, § 1; L. 1979, ch. 229, § 3; L. 1986, ch. 274, § 1; July 1.



72-6811 Awarding state scholarships; limitation; determination of equivalent of semesters.

72-6811. Awarding state scholarships; limitation; determination of equivalent of semesters. A state scholarship may be awarded to any qualified state scholar enrolled at any eligible institution. A state scholar may be awarded a state scholarship for not more than eight semesters of undergraduate study or the equivalent thereof, except that a state scholar may be awarded a state scholarship for not more than an additional two semesters of study or the equivalent thereof when the requirements of the educational program in which the state scholar is enrolled include the completion of a fifth year of study. The board of regents shall determine the equivalent of a semester when any program period or all or part of the terms for which a state scholar is awarded a state scholarship are not semesters.

History: L. 1974, ch. 304, § 2; L. 1975, ch. 374, § 9; L. 1985, ch. 243, § 4; L. 1986, ch. 274, § 2; July 1.



72-6812 Amount of state scholarship equal to financial need; limitation.

72-6812. Amount of state scholarship equal to financial need; limitation. (a) The amount of a state scholarship awarded to a state scholar for the fall and spring semesters, or the equivalent thereof, shall be the amount of the state scholar's financial need for the period, except that state scholarships awarded to a state scholar in any year shall not exceed:

(1) Five hundred dollars in any year if the state scholar initially is or was awarded a state scholarship for any program period, term or semester commencing prior to July 1, 1985; and

(2) one thousand dollars in any year if the state scholar initially is awarded a state scholarship for any program period, term or semester commencing after July 1, 1985.

(b) When state scholarships are awarded to a state scholar for any program period or for one or more terms that are not semesters, the board of regents shall determine the equivalent of the fall and spring semesters.

History: L. 1974, ch. 304, § 3; L. 1975, ch. 374, § 10; L. 1985, ch. 243, § 5; L. 1985, ch. 244, § 1; L. 1986, ch. 274, § 3; July 1.



72-6813 Payment of state scholarships; certification; approval; disposition upon discontinued attendance of student.

72-6813. Payment of state scholarships; certification; approval; disposition upon discontinued attendance of student. (a) A state scholarship may be paid annually for both the fall and spring semesters, or the equivalent thereof. Payments under any state scholarship shall be allocated equally between the semesters, when the state scholar plans to attend two semesters in an academic year, and otherwise as specified by the board of regents. State scholarships shall be paid at the beginning of each semester, program period or other term upon certification by the eligible institution that the state scholar is enrolled and is a qualified student. Payments of state scholarships shall be made upon vouchers approved by the administrative officer of the board of regents designated by it upon warrants of the director of accounts and reports.  Payments of state scholarships may be made by the issuance of a single warrant to each eligible institution at which a state scholar is enrolled for the total amount of state scholarships for all state scholars enrolled at that institution.  The director of accounts and reports shall cause such warrant to be delivered to the eligible institution at which such scholar or scholars are enrolled.  Upon receipt of such warrant, the eligible institution shall credit immediately the account of each state scholar enrolled at that institution by an amount specified by the board of regents for each such state scholar.

(b) If a scholar discontinues attendance before the end of any semester, program period or other term, after the eligible institution has received payment under this section, the eligible institution shall pay to the state: (1) The entire amount which such scholar would otherwise qualify to have refunded not to exceed the amount of the payment made under such state scholarship at the beginning of such semester, program period or other term; or (2) if the scholar has received payments under any federal program of  student assistance in the semester, program period or other term, the state's pro rata share of the entire amount which such scholar would otherwise qualify to have refunded, not to exceed the amount of the payment made under such state scholarship at the beginning of such semester, program period or other term.

(c) All amounts paid to the state by an eligible institution under subsection (b) shall be deposited in the state treasury and credited to the state scholarship discontinued attendance fund, which is hereby created. All expenditures from the state scholarship discontinued attendance fund shall be for state scholarships.

History: L. 1974, ch. 304, § 4; L. 1975, ch. 374, § 11; L. 1979, ch. 229, § 4; L. 1985, ch. 243, § 6; L. 1986, ch. 274, § 4; July 1.



72-6814 Administration of act by state board of regents; rules and regulations; apportionment; reports.

72-6814. Administration of act by state board of regents; rules and regulations; apportionment; reports. The board of regents shall administer this act and shall:

(a) Publicize application procedures;

(b) Provide application forms, test forms, and forms for determining financial need;

(c) Adopt rules and regulations for determining educational ability, selecting examinations of educational ability and methods for giving such examinations, selecting state scholars, determining financial need, selecting financial needs analysis agencies, determining priority or apportionment of state scholarships and other matters necessary for the administration of this act. The board of regents may provide for apportionment of state scholarships if the appropriations for state scholarships are insufficient to pay all state scholars with financial need. To determine who is an in-state student for the purpose of this act, the board of regents shall adopt rules and regulations for determination of residence of students as provided by law;

(d) Designate and notify each state scholar;

(e) Approve and award state scholarships;

(f) Make an annual report to the governor and legislature, and evaluate the state scholarship program for the period;

(g) Require any eligible institution to promptly furnish any information which the board of regents requests relating to administration or effect of this act.

History: L. 1974, ch. 304, § 5; L. 1975, ch. 374, § 12; July 1.



72-6815 Applications for scholarships; financial needs analysis statements.

72-6815. Applications for scholarships; financial needs analysis statements. Each applicant for a state scholarship in accordance with the rules and regulations of the board of regents shall:

(a) Be responsible for the submission to the board of regents of the results of an examination of educational ability which is given by the board of regents or in a manner approved by the board of regents;

(b) Complete and file an application for a state scholarship;

(c) Be responsible for the submission of a financial needs analysis statement to the board of regents;

(d) Report promptly to the board of regents any information requested relating to administration of this act;

(e) File a new application and financial needs analysis statement annually on the basis of which his or her eligibility for a state scholarship shall be evaluated and determined.

History: L. 1974, ch. 304, § 6; L. 1975, ch. 374, § 13; July 1.



72-6816 Financial resources to include Kansas comprehensive grants.

72-6816. Financial resources to include Kansas comprehensive grants. Any student who has applied for a Kansas comprehensive grant shall make note of such application when reporting such student's financial resources required by K.S.A. 72-6810, and amendments thereto.  Any student who has received a Kansas comprehensive grant shall list the grant among such student's financial resources as required by K.S.A. 72-6810, and amendments thereto.

History: L. 1977, ch. 249, § 2; L. 1998, ch. 165, § 7; July 1.






Article 70 SCHOOL DISTRICT EQUALIZATION AND RELATED ACTS

72-7080 State school fund and annual state school fund abolished; moneys credited to state general fund.

72-7080. State school fund and annual state school fund abolished; moneys credited to state general fund. The state school fund and the annual state school fund are hereby abolished. Whenever in the statutes of this state there is provision for moneys to be deposited in, credited to or collected for the benefit of either such fund or words of like effect, such moneys shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1974, ch. 295, § 15; L. 1976, ch. 311, § 12; L. 2001, ch. 5, § 293; July 1.






Article 71 TRANSFER OF SCHOOL DISTRICT TERRITORY

72-7101 Definitions.

72-7101. Definitions. As used in this act, unless the context otherwise requires:

(a) "District" means any school district except a community junior college;

(b) "Board" and "board of education," mean the board of education or other governing body of a district;

(c) "Receiving district," means a school district receiving territory by transfer thereof from another school district;

(d) "Giving district," means a school district from which school territory is transferred to another school district;

(e) "State board," means the state board of education created by article 6 of the constitution of Kansas.

History: L. 1967, ch. 368, § 1; July 1.



72-7102 Adjustment of property rights and claims.

72-7102. Adjustment of property rights and claims. Whenever any territory of a school district is transferred to another school district, the property rights and claims between such school districts shall be adjusted as provided in this act.

History: L. 1967, ch. 368, § 2; July 1.



72-7103 Effective dates of school territory transfers; various purposes.

72-7103. Effective dates of school territory transfers; various purposes. All transfers of school territory shall be effective on the June 1 following the date of such transfer, except as otherwise provided by this act. (a) The territory transferred and the taxable tangible property therein shall be subject to taxes levied, except for bonds and other indebtedness incurred theretofore, by the receiving district as of the last day of December of the year preceding such first day of June, and (b) for election purposes the transfer of school territory shall be effective on the date specified in the transfer order of the state board of education.

History: L. 1967, ch. 368, § 3; L. 1968, ch. 126, § 1; March 23.



72-7103a Voting rights when property transferred; tax liability upon transfer.

72-7103a. Voting rights when property transferred; tax liability upon transfer. (a) When a transfer of school territory is effective for election purposes as provided in K.S.A. 72-7103, electors residing in the territory transferred shall be entitled to vote, if otherwise qualified, in elections of the receiving district and may not vote in elections of the giving district.

(b) For the purpose of determining tax liability for bonds issued or other indebtedness incurred under the provisions of K.S.A. 10-119, the effective date of the transfer of school territory for bonds issued or other indebtedness incurred shall be the same as the effective date for election purposes as provided in subsection (a) of this section. Residents of the territory transferred shall be liable for bonds issued and other indebtedness incurred by the receiving district on such date or thereafter. Residents of the territory transferred shall not be liable for bonds issued and other indebtedness incurred by the giving district on or after such date.

History: L. 1968, ch. 126, § 2; March 23.



72-7103b Qualifications of candidates for elective office upon transfer.

72-7103b. Qualifications of candidates for elective office upon transfer. When a transfer of school territory is effective for election purposes as provided in K.S.A. 72-7103, any elector residing in the territory transferred shall be entitled to be a candidate for and hold office in the receiving district but shall be disqualified to be a candidate or hold office in the giving district.

History: L. 1968, ch. 126, § 3; March 23.



72-7104 Receiving district takes property in territory transferred; assumption of bond debt; tax levy.

72-7104. Receiving district takes property in territory transferred; assumption of bond debt; tax levy. On the effective date of any transfer of school territory, the right to possession of and the title to all school buildings, furnishings, and school tangible personal property located in the territory transferred shall vest in the receiving district, and the receiving district shall assume payment of the unpaid bonded indebtedness incurred prior to the transfer in acquiring the school property and in acquiring, constructing and furnishing the school buildings located within its new territorial limits, except the giving district shall remain solely liable for and shall make the principal and interest payments on such bonds which are due or may become due on or before the December 1 following the effective date of this transfer. It shall be the duty of the board of education of the receiving district to make the levy for the annual payment of principal and interest on all such bonds maturing after December 1 following the effective date of transfer, but the original territory on which such bonded indebtedness was imposed as a primary liability shall retain liability for payment of such bonds in the event of the failure of the receiving district to make such levy. The giving district or its successor may recover a judgment against the receiving district for any payments so made. The unpaid bonded indebtedness assumed under this section shall not be counted in arriving at any limitation on bonded indebtedness of either the giving or the receiving district.

History: L. 1967, ch. 368, § 4; July 1.



72-7105 Agreements to adjust claims.

72-7105. Agreements to adjust claims. The boards of education of the receiving district and of the giving district may enter into a written agreement, which shall include the provisions of K.S.A. 72-7104 and K.S.A. 72-7105a, and may further provide for an adjustment of the claims of the respective school districts. Such agreement may also provide for the disposition to be made of movable personal property and may determine the amount due from one district to the other. No such agreement shall be valid or effective until a copy thereof has been filed with the state board and approved in writing by it.

History: L. 1967, ch. 368, § 5; L. 1972, ch. 273, § 1; July 1.



72-7105a Payments to defray cost of education of transferred pupils; determination by state board of education; appeals.

72-7105a. Payments to defray cost of education of transferred pupils; determination by state board of education; appeals. Whenever any transfer order issued under the authority of K.S.A. 72-7108 shall provide for the transfer of territory in excess of one square mile, or any territory which includes a building that is an attendance center, the state board of education shall include in any such order, a provision establishing an amount which the giving district shall pay to the receiving district to defray the cost of education applicable to the pupils in such transferred territory during the first six months of the school year next following the date on which transfer order is made. The state board of education shall determine the amount of tax revenue which is on hand or in process of collection, and the amount of any other revenue which has been, or will be available to the giving district for the purpose specified in this section and make its order according thereto. Within ninety (90) days after the date upon which the transfer is effective the payment provided to be made under this section shall be made. Any order made pursuant to the provisions of this section shall be subject to the appeal provisions of K.S.A. 72-7106. Words and terms defined in K.S.A. 72-7101 shall have the meaning when used in this act as is ascribed thereto in said K.S.A. 72-7101.

History: L. 1972, ch. 273, § 2; July 1.



72-7106 Litigation of claims; judgments.

72-7106. Litigation of claims; judgments. In the event of a failure or inability of the boards to make an agreement as provided in K.S.A. 72-7105, or if the state board shall disapprove any such agreement, the board of either district or the boards of both districts, either jointly or separately, may file a petition at any time after one year from the effective date of transfer of territory, but in no event sooner than March 1, 1968, in the district court of the county in which the transferred territory, or any part of it, is located, praying for the adjustment of property rights and claims between the school districts.

The court shall appoint and instruct three (3) competent commissioners who shall: (1) Appraise and determine the fair value, as of the effective date of the transfer of all real and tangible personal property, of the giving district taking into account cost of reproduction less depreciation, original cost less depreciation, obsolescence, market value, and any other factors affecting fair value;

(2) determine the amount of all debts, including unpaid bonded indebtedness, of the giving district as of the effective date of this transfer;

(3) determine the net value of all assets of the giving district by deducting the total of all items under (2) from the total of all items under (1) above;

(4) determine what school property, buildings and furnishings, if any, are located in the territory being transferred;

(5) determine the amount due from one district to the other on the basis of the ratio of the assessed valuations on the January 1 preceding the effective date of the transfer of the tangible taxable property in the territory transferred and in the territory of the giving district which is not transferred, taking into account property retained by the giving district and that acquired by the receiving district is the bonded indebtedness assumed by either district.

The commissioners shall file a written report of their determination of each of the above items in the office of the clerk of the district court. The court shall examine the report and approve it, or after notice to all interested parties, and hearing, may correct or amend the report and approve it as amended, or the court may reject the report and appoint new commissioners to make a new report. Upon the approval by the court of the report of the commissioners or the report of the commissioners as corrected by the court, the court shall enter judgment for the amount found to be due from one board to the other and either party may have the right to appeal from the judgment of the said court to the supreme court in the same manner as in other cases provided by the code of civil procedure. The court in its discretion may make reasonable allowances to the commissioners for the services and tax them to either board or may divide such charges between them. Such charges shall be paid out of the general fund of the district to which they are taxed. Such judgment shall be enforced in the manner provided in the following section.

History: L. 1967, ch. 368, § 6; July 1.



72-7107 Same; judgments; tax levy, use of proceeds.

72-7107. Same; judgments; tax levy, use of proceeds. If a judgment is entered as provided in K.S.A. 72-7106, the clerk of the district court shall certify to the county clerk the amount due from one district to the other. The county clerk shall annually levy a tax of not to exceed two mills upon the taxable tangible property within the territory in the district from which the amount is due for as many years as may be necessary to pay the amount due and for the purpose of paying a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located within the school district, and when said taxes are collected they shall be paid to the treasurer of the district to which it is due. Said tax levies may be in addition to all other tax levies authorized or limited by law and shall not be subject to nor within any tax levy limitation prescribed by law. In lieu of such taxes, the district from which the amount is due may pay the amount due at any time out of its general fund, if said payment has been provided for in its budget.

History: L. 1967, ch. 368, § 7; L. 1979, ch. 52, § 179; July 1.



72-7108 Authorization to transfer school territory; agreement of boards of education; petition by one board; approval by state board; criteria to be considered; procedure; limitations. [See Revisor's Note]

72-7108. Authorization to transfer school territory; agreement of boards of education; petition by one board; approval by state board; criteria to be considered; procedure; limitations. [See Revisor's Note] (a) Transfers of territory from one unified district to another unified district shall be made only as follows:

(1) Upon the written agreement of any two boards approved by the state board of education; or

(2) upon order of the state board after petition therefor by one board and a public hearing thereon conducted  by the state board of education.

(b) The effective date of any such transfer shall be the date of approval thereof or order therefor issued by the state board of education or the July 1 following.

(c) Notice of the public hearing on such a petition shall be given by publication by the state board of education for two consecutive weeks in a newspaper of general circulation in the unified district from which territory is to be transferred, the last publication to be not more than 10 nor less than three days prior to the date of the hearing. The notice shall state the time and place of the hearing and shall give a summary description of the territory proposed to be transferred.

(d) Prior to issuing an order, the state board shall consider the following:

(1) City boundaries and the area within three miles surrounding any city with more than one district in the area;

(2) available capacity of districts involved in the territory transfer to serve existing or additional students;

(3) condition and age of buildings and physical plant;

(4) overall costs including renovation of existing buildings versus construction;

(5) cost of bussing;

(6) food service;

(7) administration and teachers;

(8) areas of interest including access and distances for parents to travel to participate in student activities;

(9) matters of commerce, including regular shopping areas, meeting places, community activities and youth activities;

(10) districts that are landlocked with changing demographics that cause declining enrollment; and

(11) effect on students living in the area.

The foregoing shall not be deemed to limit the factors which the state board of education may consider.

(e) Within 90 days after receiving an agreement or, if a public hearing is held, within 90 days after the hearing, the state board of education shall issue its order either approving or disapproving such transfer petition or agreement, or approving the same with such amendments as it deems appropriate.

(f) Whenever a petition for transfer of territory has been denied by the state board of education, no petition for transfer of substantially the same territory shall be received or considered by the state board of education for a period of two years.

History: L. 1963, ch. 393, § 25; L. 1965, ch. 410, § 6; L. 1967, ch. 400, § 1; L. 1968, ch. 394, § 1; L. 1969, ch. 346, § 1; L. 1970, ch. 290, § 1; L. 1988, ch. 356, § 280; L. 1989, ch. 283, § 14; L. 1999, ch. 165, § 13; L. 2002, ch. 167, § 2; July 1.



72-7109 Official school district boundaries; certification to county officers.

72-7109. Official school district boundaries; certification to county officers. Once each year, as of the thirty-first day of December, the state board of education shall prepare and issue orders describing the boundaries of school districts which have been altered by land transfer, disorganization or consolidation in such year. Such orders shall include complete descriptions of the boundaries of the school districts as the same exist on the date of issue of such order. On or about the fifteenth day of January the order so issued shall be certified to the county clerk of every county and to the county appraiser and election commissioner of counties having such officers. The territory of school districts as defined, described and constituted as of the date of issue of any such order and of orders defining and describing the boundaries of school districts which have not been altered, which orders were issued under this section prior to its amendment by this act, shall be the official territory and boundaries of the school districts and the same shall remain as so defined and described until changed by an order of the state board of education issued as provided by law.

History: L. 1965, ch. 420, § 7; L. 1969, ch. 310, § 53; L. 1978, ch. 298, § 1; July 1.



72-7110 Amendatory and supplementary orders of state board; district organization; territory transfers; boundary descriptions.

72-7110. Amendatory and supplementary orders of state board; district organization; territory transfers; boundary descriptions. The state board may make and issue amendatory or supplementary orders at any time to correct errors, supply detail, clarify or complete any transfer or organization order heretofore or hereafter made under any of the school unification acts or acts amendatory thereof or K.S.A. 72-7108. Such an order may also be made by the state board as to any boundary description declared under K.S.A. 72-7109.

History: L. 1965, ch. 420, § 20; L. 1968, ch. 52, § 1; L. 1978, ch. 298, § 2; July 1.



72-7113 Transfer of territory; mediation process.

72-7113. Transfer of territory; mediation process. (a) The state board, in accordance with this section, shall implement procedures to allow districts to discuss any proposal for the transfer of territory pursuant to K.S.A. 72-7101 et seq., and amendments thereto, through a mediation process.

(b) The procedures implemented by the state board shall ensure that any mediation is conducted by a qualified and impartial mediator who is trained in effective mediation techniques. The state board shall maintain a list of individuals who are qualified mediators.

(c) Any district proposing a transfer of territory first shall seek an agreement to transfer the territory. If an agreement is not obtained, the proposal for the transfer shall be abandoned or the district seeking the transfer shall file a written request with the state board for the appointment of a mediator.

(d) When a request to appoint a mediator is received, the state board shall appoint a mediator and shall notify the school districts of the appointment of the mediator.

(e) Each session in the mediation process shall be scheduled in a timely manner and shall be held in a location that is convenient to the districts. Each district involved in a proposed transfer of territory shall be required to participate in at least one mediation session. The district requesting the transfer shall bear the cost of the mediation process.

(f) If mediation fails to result in an agreement between the districts, a petition for transfer of territory may be submitted to the state board pursuant to K.S.A. 72-7108, and amendments thereto.

History: L. 2004, ch. 13, § 1; Apr. 8.






Article 73 DISORGANIZATION OF SCHOOL DISTRICTS

72-7301 Petition by board of education; order by state board; effective dates.

72-7301. Petition by board of education; order by state board; effective dates. (a) Any unified school district may be disorganized under the following circumstances in the manner provided in this act.

Upon petition of the board of education of any unified school district for the disorganization of such school district and attachment of the territory thereof to one or more other unified school districts, the state board of education shall consider the same and if it finds that there is only one high school in the district and that it cannot meet the 30 unit minimum accreditation requirements, or if it finds that such unified school district fails to meet minimum requirements for establishment of a unified district, and if in addition it finds that the educational system of the state and of the area in which such school district is located will be improved by such disorganization, the state board of education shall issue its order disorganizing the same effective on the July 1 following the date of such petition. Such order thereon shall attach the territory of the unified school district being disorganized to one or more appropriate unified school districts, and said order shall specify the disposition of any property owned by the school district being dissolved and such disposition shall be consonant with the school unification acts. School districts to which the territory of any disorganized district is attached under the provisions of this act shall, for the purpose of taxation, include in their taxable territory, the territory so attached as of the December 31 preceding the July 1 upon which the disorganization is effective. For the purpose of elections and the purposes specified in K.S.A. 10-119, and amendments thereto, such disorganization shall be effective on the date of the order of the state board of education.

(b) Any unified school district which has discontinued any grade, course or unit of instruction under authority of K.S.A. 72-8233 and amendments thereto, and has entered into an agreement with another unified school district for the provision of such grade, course or unit of instruction has complied with the accreditation requirements of this section.

History: L. 1967, ch. 367, § 1; L. 1969, ch. 347, § 1; L. 1977, ch. 253, § 1; L. 1984, ch. 261, § 13; L. 1984, ch. 262, § 3; July 1.



72-7302 Petition for disorganization by electors; approval by election; order for disorganization; effective dates; bond proceeds; limitations on time and frequency of elections hereunder.

72-7302. Petition for disorganization by electors; approval by election; order for disorganization; effective dates; bond proceeds; limitations on time and frequency of elections hereunder. (a) Except as provided in subsection (d) of this section, whenever a petition signed by a number of electors as is provided in subsection (b) of this section, requesting the disorganization of the unified school district, is filed with the county election officer of the home county of such school district, such officer shall call an election in accordance with law upon the proposition: Provided, however, That no such election shall be held between January 1 and July 1 in any year. If a majority of those voting in such election shall vote in favor of disorganization of the unified school district such county election officer shall so notify the state board of education, and it shall issue its order disorganizing the unified school district. The orders so issued shall comply with the provisions of this act and the disorganization shall be effective for the same purposes and at the same times as is provided in this act for disorganization of other unified school districts.

(b) The number of valid signatures on petitions filed as provided in subsection (a) of this section shall be determined as follows:

(1) The county election officer of any such school district which had the election at large method at the last preceding election of members shall determine the total number of ballots cast and counted in such general school election. In any such school district, a number equal to twenty percent (20%) of the number of ballots cast and counted at such preceding general election determined as provided in this subpart (1), shall be the number of signatures required for a valid petition.

(2) In school districts in which the last preceding election of members was by a member district method, the number of signatures required for a valid petition shall be computed as provided in subpart (1) of this subsection, if one or more members were elected in each of the member districts of the school district, or if voting plan-B was in effect. In school districts in which the last preceding election of members was by a member district method, if members were not elected in all the member districts of the school district and if voting plan-C was in effect at such preceding election, the number of valid signatures required shall be computed as follows: Divide the total number of ballots cast and counted in the general school election by the number of member districts in which members were elected and multiply the result by number of member districts in the school district; then, multiply the amount so determined by twenty hundredths (.20).

(c) The proceeds of any bonds of any school district disorganized under the provisions of this act, which proceeds are not encumbered by contractual obligations of such school district being disorganized, shall be transferred to and deposited in a special fund in the office of the county treasurer of the home county of the school district being disorganized not later than the July 1 that such disorganization is effective for school instruction and attendance purposes. All moneys in any such fund shall be appropriated and used by such county treasurer to pay the principal, interest, and other charges on the bonds from which such funds were produced, and the tax levy provided for under article 10 of Kansas Statutes Annotated for payment of such principal, interest, and other charges shall be reduced accordingly, so long as there remains a balance in such fund. Such county treasurer shall make a levy in accordance with article 10 of Kansas Statutes Annotated on the assessed taxable tangible property in the territory of the school district disorganized under this act, to pay the principal, interest, and other charges on any such bonds to the extent not paid from bond proceeds as provided above. Any such bond proceeds shall be invested by the county treasurer in accordance with K.S.A. 10-131 to the extent not needed for current payment of principal, interest, and other charges on such bonds, and the interest on such investments shall be deposited in such special fund with such bonds proceeds and shall be used for the same purpose.

(d) No petition for disorganization of any school district under this section shall be filed with the county election officer sooner than two years after the date of any election for disorganization of such school district held under this section.

(e) All disorganizations under this section shall be effective for school instruction and attendance purposes on the July 1 following the date of issuance of the order for disorganization. Any school district to which territory is attached under this section shall, for the purpose of taxation, have included in its taxable territory, the territory so attached as of the December 31 preceding the July 1 upon which the disorganization is effective for school instruction and attendance purposes. For the purposes of budgeting and levying of taxes therefor and for the purposes specified in K.S.A. 10-119 the disorganization shall be effective for budgets and tax levies to be certified in the August following the effective date for school instruction and attendance purposes. For the purpose of elections the disorganization shall be effective at the first election of school district officers occurring one hundred twenty (120) days or more after the date of issuance of the order of disorganization, and for bond elections occurring sixty (60) days or more after the date of issuance of the order of disorganization. The provisions of this section shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby, and shall be regarded as separate from procedures for approval of disorganization of school districts prescribed by other laws.

History: L. 1967, ch. 367, § 2; L. 1969, ch. 347, § 2; L. 1971, ch. 237, § 1; April 3.



72-7303 School district disorganization; contracts for maintenance and operation authorized, conditions; certain contracts void.

72-7303. School district disorganization; contracts for maintenance and operation authorized, conditions; certain contracts void. The board of education of a school district disorganized under the provisions of this act may enter into contracts necessary for maintenance and operation of the school district until the disorganization is effective for school instruction and attendance purposes.  Any such contract entered into by the board of education shall contain a provision that the contract must be fully executed prior to the July 1 upon which the disorganization is effective and that on and after such date the contract is void. Any such contract entered into by the board of education after the disorganization is effective for school instruction and attendance purposes  is void.  Any other contract entered into by the board of education after the date on which the state board of education issues its order disorganizing the school district is void.

History: L. 1969, ch. 347, § 3; L. 1981, ch. 288, § 1; April 6.



72-7304 Disorganization and attachment to one other district; board of education initiates procedure; approval by election; approval by other board of education; bonded indebtedness option; effective dates; procedure hereunder alternative to other procedures.

72-7304. Disorganization and attachment to one other district; board of education initiates procedure; approval by election; approval by other board of education; bonded indebtedness option; effective dates; procedure hereunder alternative to other procedures. (a) A school district may be disorganized and attached to another school district as provided in this section. An election shall be held in the school district proposed to be disorganized for the purpose of voting on a proposition for such disorganization and attachment. Any such proposition shall be specified by resolution of the board of education of the school district proposed to be disorganized. Any such resolution shall specify a date for holding an election on the proposition, and a copy of the resolution shall be transmitted to the county election officer of the home county of the school district proposed to be disorganized, who shall conduct such election. Such proposition may provide that the territory to be attached shall assume its proportionate share of any existing bonded indebtedness of the school district to which it is attached. In all cases the territory of any school district disorganized under authority of this section shall be liable for payment of bonded indebtedness, no-fund warrants and special assessments of the school district disorganized as provided in K.S.A. 10-119. If the proposition for disorganization and attachment shall carry, the county election officer shall certify the results thereof to the clerk of the boards of education of the school district to which territory is to be attached and the school district to be disorganized, and to the state board of education.

Within thirty (30) days after receipt of any such certification, the board of education of the school district to which such territory is proposed to be attached shall by resolution approve or reject the proposition of attachment and the clerk of the board of education of such school district shall transmit a copy of such resolution to the clerk of the school district making the proposition of attachment and to the state board of education. Within thirty (30) days after receipt of a resolution of a board of education to which territory is to be attached approving any such attachment, the state board of education shall issue an order in accordance with this section for such disorganization and attachment.

(b) If the proposition for disorganization and attachment provided for the assumption by the territory attached of its proportionate share of the existing bonded indebtedness of the school district to which such territory is attached, from and after such attachment, all of the property, both real and personal, within the territory so attached shall be subject to taxation, the same as property within the school district to which such territory is attached, for the payment of such existing indebtedness and the interest thereon. If any portion of the territory so attached is subsequently transferred from the school district to which it is attached hereunder, the property within such transferred portion shall not be subject to further taxation for the payment of such assumed indebtedness.

(c) All disorganizations under this section shall be effective for school instruction and attendance purposes on the July 1 following the election approving the disorganization. The school district to which the territory is attached under this section shall, for the purpose of taxation, have included in its taxable territory, the territory so attached as of the December 31 preceding the July 1 upon which the disorganization is effective for school instruction and attendance purposes. For the purposes of budgeting and levying of taxes therefor and for the purposes specified in K.S.A. 10-119 the disorganization shall be effective for budgets and tax levies to be certified in the August following the effective date for school instruction and attendance purposes. For the purpose of elections the disorganization shall be effective at the first election of school district officers occurring one hundred twenty (120) days or more after the election for approval of the disorganization, and for bond elections occurring ninety (90) days or more after the election for approval of the disorganization.

(d) On the July 1 that a disorganization under this section is effective for school instruction and attendance purposes, the property, records and all funds, on hand and to be collected, of the school district being disorganized shall be turned over and paid to the school district to which the territory of the disorganized school district is attached. Lawful indebtedness of the school district being disorganized, exclusive of indebtedness for bonds, no-fund warrants or special assessments, shall be assumed and paid by the school district to which such territory is attached. On such July 1 it shall be the duty of all county officers and officers of any school district disorganized under this section to transfer the funds (including funds collected from taxes, interest, and penalties subsequent to such disorganization), records and property of such disorganized district in accordance with this section.

(e) The provisions of this section shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby, and shall be regarded as separate from procedures for approval of disorganization of school districts prescribed by other laws.

History: L. 1971, ch. 238, § 1; July 1.



72-7305 Disorganization and attachment to more than one district; board of education initiates procedure; approval by election; approval by other boards; bonded indebtedness option; effective dates; procedure hereunder alternative to other procedures.

72-7305. Disorganization and attachment to more than one district; board of education initiates procedure; approval by election; approval by other boards; bonded indebtedness option; effective dates; procedure hereunder alternative to other procedures. (a) A school district may be disorganized and the territory thereof attached to two or more other school districts as provided in this section. An election shall be held in the school district proposed to be disorganized for the purpose of voting on a proposition for such disorganization and attachment. Any such proposition shall be specified by resolution of the board of education of the school district proposed to be disorganized, subject to the approval of the state board of education. Such proposition may provide that territory to be attached to any school district which has existing bonded indebtedness shall assume its proportionate share of such indebtedness. In all cases, the territory of any school district disorganized under authority of this section shall be liable for payment of bonded indebtedness, no-fund warrants and special assessments of the school district so disorganized as provided in K.S.A. 10-119. Upon adoption of any such resolution, a copy thereof shall be transmitted to the state board of education for its approval. If the state board approves such resolution, it shall transmit a copy thereof to the county election officer of the home county of the school district proposed to be disorganized, and such county election officer shall conduct an election upon the question so submitted on such date as is specified in the resolution. If the proposition for disorganization and attachment shall carry, the county election officer shall certify the results thereof to the clerks of the board of education of the school districts to which territory is to be attached, to the board of education of the school district to be disorganized, and to the state board of education.

Within thirty (30) days after receipt of any such certification, the boards of education of the school districts to which any such territory is proposed to be attached, shall by resolution approve or reject the proposition of attachment, and the clerk of each such board of education shall transmit a copy of such resolution to the clerk of the school district making the proposition of attachment and to the state board of education. Within thirty (30) days after receipt of resolutions from all of the boards of education to which territory is to be attached under this section, and if all of such resolutions approve such attachments, the state board of education shall issue an order in accordance with this section for such disorganization and attachment.

(b) If a proposition for disorganization and attachment under this section provided for the assumption by the territory attached of its proportionate share of the existing bonded indebtedness of the school districts to which territory is attached, from and after such attachment, all of the property, both real and personal, within the territory so attached shall be subject to taxation, the same as property within the school district to which such territory is attached, for the payment of such existing indebtedness and the interest thereon. If any portion of the territory so attached is subsequently transferred from the school district to which it is attached hereunder, the property within such transferred portion shall not be subject to further taxation for the payment of such assumed indebtedness.

(c) All disorganizations under this section shall be effective for school instruction and attendance purposes on the July 1 following the election approving the disorganization. Any school district to which territory is attached under this section shall, for the purpose of taxation, have included in its taxable territory, the territory so attached as of the December 31 preceding the July 1 upon which the disorganization is effective for school instruction and attendance purposes. For the purposes of budgeting and levying of taxes therefor and for the purposes specified in K.S.A. 10-119 the disorganization shall be effective for budgets and tax levies to be certified in the August following the effective date for school instruction and attendance purposes. For the purpose of elections the disorganization shall be effective at the first election of school district officers occurring one hundred twenty (120) days or more after the election for approval of the disorganization, and for bond elections occurring ninety (90) days or more after the election for approval of the disorganization.

(d) On the July 1 that a disorganization under this section is effective for school instruction and attendance purposes, the school districts to which territory is attached shall be entitled to the property and all funds on hand and to be collected of the disorganized school district. Such property (other than real property) and funds shall be divided among the school districts to which territory is attached in proportion that the assessed tangible valuation of the territory of the disorganized school district is divided. The records of the disorganized school district shall follow each school building to the school district taking possession thereof. Each school building and other real property located in territory attached to a school district shall become the property of the school district to which such territory is attached. Lawful indebtedness of the school district being disorganized, exclusive of indebtedness for bonds, no-fund warrants or special assessments, shall be assumed and paid by the school districts to which territory is attached in the proportion that assessed tangible valuation of the disorganized school district is divided. On such July 1 it shall be the duty of all county officers and officers of any school district disorganized under this section to transfer the funds (including funds collected from taxes, interest, and penalties subsequent to such disorganization), records and property of such disorganized school district in accordance with this section.

(e) The provisions of this section shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby, and shall be regarded as separate from procedures for approval of disorganization of school districts prescribed by other laws.

History: L. 1971, ch. 238, § 2; July 1.



72-7306 Unexpended bond funds of disorganized districts; use of funds; investment of funds.

72-7306. Unexpended bond funds of disorganized districts; use of funds; investment of funds. The proceeds of any bonds of any school district disorganized under the provisions of either K.S.A. 72-7304 or 72-7305, which proceeds are not encumbered by contractual obligations of such school district being disorganized, shall be transferred to and deposited in a special fund in the office of the county treasurer of the home county of the school district being disorganized not later than the July 1 that such disorganization is effective for school instructions and attendance purposes. All moneys in any such fund shall be appropriated and used by such county treasurer to pay the principal, interest, and other charges on the bonds from which such funds were produced, and the tax levy provided for under chapter 10 of Kansas Statutes Annotated for payment of such principal, interest, and other charges shall be reduced accordingly, so long as there remains a balance in such fund. Such county treasurer shall make a levy in accordance with chapter 10 of Kansas Statutes Annotated on the assessed taxable tangible property in the territory of the school district disorganized under K.S.A. 72-7304 or 72-7305, to pay the principal, interest, and other charges on any such bonds to the extent not paid from bond proceeds as provided above. Any such bond proceeds shall be invested by the county treasurer in accordance with K.S.A. 10-131 to the extent not needed for current payment of principal, interest, and other charges on such bonds, and the interest on such investments shall be deposited in such special fund with such bond proceeds and shall be used for the same purpose.

History: L. 1971, ch. 238, § 3; July 1.



72-7307 Hearings by hearing officers authorized but not required.

72-7307. Hearings by hearing officers authorized but not required. For the purpose of affording a hearing upon any matter provided in this act to be determined by the state board of education when such determination requires exercise of substantial discretion by the state board of education, the state board of education may appoint one or more hearing officers. Any such hearing officer shall be an officer or employee of the state department of education. Any such appointment shall apply to a particular hearing or to a set or class of hearings as specified by the state board of education in making such appointment. Whenever a hearing officer appointed under the authority of this act hears any matter, such hearing officer shall, after hearing the same, prepare a written report thereon to the state board of education. After receiving such report the state board of education shall determine the matter with or without additional hearing. Nothing in this section shall be deemed to require a hearing to be held on any matter determined by the state board of education.

History: L. 1971, ch. 238, § 4; L. 1988, ch. 356, § 281; L. 1989, ch. 283, § 15; July 1.






Article 74 HIGHER EDUCATION STUDENT LOAN GUARANTEES

72-7401 Name of act.

72-7401. Name of act. This act shall be named and may be cited as the "higher education student loan guarantee act."

History: L. 1967, ch. 389, § 1; July 1.



72-7402 Administration by state board of regents.

72-7402. Administration by state board of regents. The state board of regents shall be charged with the administration of this act and said board of regents is authorized to receive funds from federal, state or private sources, which funds shall be used for the purpose of guaranteeing loans made by eligible lending institutions to student residents of the state of Kansas, who are enrolled or accepted for enrollment at an eligible institution under the provisions of the higher education act of 1965 and acts amendatory thereof and supplemental thereto (20 USCA 1001 et seq.) and the national vocational student loan insurance act of 1965 and acts amendatory thereof and supplemental thereto (20 USCA 981 et seq.). All funds received by the state board of regents for the purpose of guaranteeing loans provided for by this act shall be placed in the "student loan reserve fund," which fund is hereby created and hereinafter referred to as the fund. No part of the fund shall be used for administrative expenses.

History: L. 1967, ch. 389, § 2; L. 1969, ch. 331, § 4; L. 1975, ch. 374, § 14; L. 1975, ch. 375, § 1; July 1.



72-7403 Agreements authorized; special deposits of student loan reserve fund.

72-7403. Agreements authorized; special deposits of student loan reserve fund. The state board of regents is hereby authorized to negotiate and enter into such agreements as in its sound discretion are deemed necessary for the administration and conduct of the student loan guarantee program and in so doing may contract with a private, nonprofit organization which is organized for the purpose of administering guaranteed student loan programs in two or more states and which organization is approved by the United States commissioner of education.

The state board of regents is further authorized, in its discretion, to deposit all or any portion of the student loan reserve fund with any such private, nonprofit organization on behalf of and to strengthen individual and separate institutional student loan guarantee programs, which have been established with institutional funds and which benefit students attending the following Kansas colleges and universities:  Washburn university of Topeka, Central college in McPherson, Donnelly college in Kansas City, Hesston college in Hesston, Mid-America Nazarene college in Olathe, St. John's college in Winfield, colleges and universities under the supervision of the state board of regents, community colleges, or any school district offering an approved course or program of vocational education if approved by the United States commissioner of education for participation in the benefits of federal student loan legislation and private, nonprofit four-year colleges, whose offerings are programmed primarily in the liberal arts leading to a bachelor's degree, and which are approved by the state board of education as teacher training institutions.

History: L. 1967, ch. 389, § 3; L. 1969, ch. 331, § 5; L. 1975, ch. 374, § 15; L. 1988, ch. 297, § 11; July 1.



72-7404 Powers of state board of regents.

72-7404. Powers of state board of regents. The state board of regents shall have the power to sue and be sued, adopt necessary rules and regulations and establish and maintain such records as are required by good accounting practices, but said board of regents shall not in any manner, directly or indirectly, pledge the credit of the state of Kansas.

History: L. 1967, ch. 389, § 4; L. 1975, ch. 374, §16; July 1.



72-7405 Employees.

72-7405. Employees. The state board of regents may appoint such employees as it deems necessary to properly administer the provisions of this act who shall be within the classified service under the Kansas civil service act.

History: L. 1967, ch. 389, § 5; L. 1972, ch. 262, § 2; L. 1975, ch. 374, § 17; July 1.



72-7406 Written obligations for repayment of loans binding upon minors.

72-7406. Written obligations for repayment of loans binding upon minors. Any contract, promissory note, or other written obligation made by any minor to repay or secure payment of a loan in accordance with the provisions of this act and payment whereof is guaranteed by the state board of regents, or its contracting agent, or which forms a part of the same transaction as the making of such loan shall, notwithstanding any provision of law to the contrary, be as valid and binding as if said person were at the time of making and executing the same of the age of eighteen (18) years, and they may be enforced in any action or proceeding by or against such person in his or her own name, and shall be valid without the consent thereto of the parent or guardian of such person, and such person shall not disaffirm such instrument because of his or her age, nor shall any person hereafter interpose the defense that he or she is, or was, at the time of making and executing the same, a minor in any action or proceeding arising out of any such loan.

History: L. 1967, ch. 389, § 6; L. 1972, ch. 161, § 18; L. 1975, ch. 374, § 18; July 1.



72-7407 Higher education loan program for students and parents of students; administration by nonprofit corporation; revenue bonds and interest exempt from taxation.

72-7407. Higher education loan program for students and parents of students; administration by nonprofit corporation; revenue bonds and interest exempt from taxation. (a) All revenue bonds, and all interest paid to holders thereof, issued by a qualified nonprofit corporation for the purpose of providing a higher education loan program in Kansas shall be exempt from taxation of every kind by the state of Kansas and by any taxing subdivision thereof.

(b) As used in this act:

(1) "Higher education loan program" means a program which is provided for the purpose  of making loans available to students and to parents of students and which is operated under applicable federal loan programs established pursuant to the provisions of the Higher Education Act of 1965, as amended; and

(2) "qualified nonprofit corporation" means a nonprofit corporation organized under the laws of the state of Kansas which is approved as the single nonprofit corporation providing a statewide higher education loan program and which is authorized to issue obligations which are exempt from federal income taxation.

History: L. 1977, ch. 322, § 1; L. 1982, ch. 300, § 1; April 8.






Article 75 STATE BOARD OF EDUCATION

72-7501 State board of education act; citation.

72-7501. State board of education act; citation. This act shall be known and may be cited as the "state board of education act."

History: L. 1968, ch. 269, § 1; April 30.



72-7502 Definitions.

72-7502. Definitions. Unless the context otherwise requires, as used in this act:

(a) "State board" means the state board of education created by sections 2 and 3 of article 6 of the constitution and provided for by K.S.A. 72-7503.

(b) "Board member" and "member" mean a member of the state board of education.

(c) "Board member position" means one of the numbered positions used to identify the ten (10) members of the state board of education.

(d) "Commissioner" means the commissioner of education created by section 4 of article 6 of the constitution and provided for by K.S.A. 72-7601.

(e) "State department" means the state department of education established by K.S.A. 72-7701.

(f) "Board member district" or "member district" means one of ten (10) districts from which a board member is elected, as is prescribed in article 6, section 3 (a) of the constitution of Kansas.

History: L. 1968, ch. 269, § 2; April 30.



72-7503 Composition of state board; position numbers; residence qualification; filling vacancies; powers generally.

72-7503. Composition of state board; position numbers; residence qualification; filling vacancies; powers generally. (a) In compliance with sections 2 and 3 of article 6 of the constitution of this state, provisions are hereby made for the state board of education. The board shall be comprised of ten (10) members. The board shall have ten (10) board member positions, which are numbered one (1) to ten (10). The state is divided into ten (10) board member districts, which are numbered one (1) to ten (10). Each board member position shall correspond to the respectively numbered board member district. Each board member position shall be occupied by a resident of the board member district having the same number.

(b) Members of the state board of education shall be elected as provided by law, except that vacancies occurring on the board shall be filled by appointment under the conditions herein specified.

(c) The state board of education shall have the powers that it is specified to have in the constitution as such powers are more specifically described and defined by law.

History: L. 1968, ch. 269, § 3; April 30.



72-7504 Vacancies on state board; how filled; when vacancy occurs.

72-7504. Vacancies on state board; how filled; when vacancy occurs. (a) Whenever a vacancy occurs in any board member position, such vacancy shall be filled in the manner provided in K.S.A. 25-3902a, and amendments thereto.

(b) A vacancy occurs in a board member position under any of the following circumstances:

(1) Death of a board member, on the date of death.

(2) Removal of a board member, on the date the removal order is final, or if appealed to the court, on the date the court action becomes final.

(3) By written notice of resignation of a member filed with the state board, on the date specified in the notice of resignation, which shall be not later than 60 days after such notice of resignation is filed.  The member resigning from the board also shall send a copy of the notice of resignation to the secretary of state.

(c) In the event that any board member changes residence outside of the district from which elected, such member promptly shall resign from the state board. If such a member fails to resign such member shall be subject to removal from office as provided by law. Any redistricting of board member districts which results in a board member residing outside of the board member district shall not be grounds for removal and shall not disqualify such member from service on the state board for the remainder of the term for which the member was elected or appointed.

History: L. 1968, ch. 269, § 4; L. 1970, ch. 138, § 1; L. 1972, ch. 131, § 9; L. 1975, ch. 217, § 1; L. 1999, ch. 64, § 4; July 1.



72-7505 Abolition of office of state superintendent of public instruction; continuation of contracts.

72-7505. Abolition of office of state superintendent of public instruction; continuation of contracts. The office of state superintendent of public instruction is hereby abolished at 10:00 o'clock a.m. on January 14, 1969. Any contract, agreement or assurance entered into after the effective date of this act by the state superintendent of public instruction shall be subject to amendment, termination or revocation by the state board established under this act at any time after January 13, 1969, and unless so changed shall remain in full force and effect without necessity of ratification or any other action by the state board of education.

History: L. 1968, ch. 269, § 8; April 30.



72-7506 Meetings of state board; commencement of powers and duties.

72-7506. Meetings of state board; commencement of powers and duties.    (a) The initial meeting of the state board shall be on the second Tuesday in January of 1969 in the office of the secretary of state in the state capitol building, and such meeting shall commence at 10:00 o'clock a.m. The initial meeting of the state board may be recessed and moved to another meeting place by common consent of the members.

(b) Meetings of the state board subsequent to its initial meeting shall be held and conducted as provided in this act.

(c) Commencing at the time of the initial meeting of the state board, the powers, authorities, duties and responsibilities conferred and imposed upon the state board by this act shall be operative and effective.

History: L. 1968, ch. 269, § 9; April 30.



72-7507 State board of education; meetings, regular, special, adjourned; offical actions at official meetings only.

72-7507. State board of education; meetings, regular, special, adjourned; offical actions at official meetings only. (a) The state board shall meet at least once each month. At some time during the month of January of each year the board shall adopt a resolution specifying a regular meeting time of the board and such resolution shall specify the regular hour of commencement of the meeting, as well as the day of the week and the week of the month. Such resolution shall also provide that if the regular meeting date occurs on a Sunday or on a legal holiday or on a holiday specified by the board, such regular meeting shall be held on the following day commencing at the same hour. The state board may provide by resolution for (1) additional regular meetings, (2) special meetings, or (3) recessed or adjourned meetings.

(b) All official actions of the state board shall be taken at official meetings open to the public.

History: L. 1968, ch. 269, § 10; L. 1975, ch. 380,§ 1; July 1.



72-7508 Annual election of officers; appointment of secretary; board minutes.

72-7508. Annual election of officers; appointment of secretary; board minutes. At its initial meeting and at its first meeting after the second Monday in January of each odd-numbered year, the state board shall organize by election of a chairman, vice-chairman and such other officers as it may deem appropriate. The state board shall appoint a secretary not a member of the board. The secretary shall provide for a means of recording the actions of the state board and shall officially certify the minutes of each meeting of the state board.

History: L. 1968, ch. 269, § 11; April 30.



72-7509 Quorum; number of votes for official action; record vote.

72-7509. Quorum; number of votes for official action; record vote. A quorum of the state board shall be six (6) members and no meeting shall commence until a quorum is present, but any number of members less than a quorum may recess a meeting to a later time. Official actions of the state board shall be adopted by a favorable vote of six (6) or more members. A record vote shall be taken and made a part of their public record.

History: L. 1968, ch. 269, § 12; April 30.



72-7510 Official certifications.

72-7510. Official certifications. The state board shall provide a seal which shall be used in making official certifications by the commissioner or secretary.

Any certification which may be made by the commissioner or secretary may be made with the same force and verity by any assistant commissioner designated by the commissioner for such purpose.

History: L. 1968, ch. 269, § 13; April 30.



72-7511a State board of education; meetings; compensation and expenses.

72-7511a. State board of education; meetings; compensation and expenses. The state board of education may authorize members thereof to attend in-state meetings for participation in matters of educational interest to the state of Kansas, and when attending a meeting so authorized, members shall receive compensation and travel expenses and subsistence expenses or allowances as provided in K.S.A. 75-3212 for members of the legislature.  Whenever under any provision of law, a member of the state board of education is authorized to attend an out-of-state meeting, or whenever the state board of education authorizes one of its members to attend an out-of-state meeting for participation in matters of educational interest to the state of Kansas such members, when attending a meeting so authorized, shall receive compensation and travel expenses and subsistence expenses as provided in K.S.A. 75-3212 for members of the legislature.

History: L. 1972, ch. 275, § 1; L. 1974, ch. 348, § 41; L. 1975, ch. 380, § 2; L. 1976, ch. 319, § 1; L. 1981, ch. 289, § 1; July 1.



72-7512 Same; attorney; appointment and duties.

72-7512. Same; attorney; appointment and duties. The state board may sue in its own name, may be sued and may defend any action brought against it or against any of its members who are sued in situations relating to and arising out of the performance of their official duties. The state board shall appoint an attorney to represent it or any of its members in all litigations. The attorney for the state board shall attend all meetings of the state board and render such legal services as are directed by the state board or the commissioner.

History: L. 1968, ch. 269, § 20; L. 1975, ch. 381,§ 1; April 29.



72-7513 General powers of state board.

72-7513. General powers of state board. In general, but not by way of limitation, consonant with other applicable statutory provisions, the state board of education shall:

(a) Adopt and maintain standards, criteria, guidelines or rules and regulations for the following:

(1) School libraries and other educational materials with the exception of textbooks;

(2) courses of study and curriculum;

(3) accreditation of schools including elementary and secondary, public and nonpublic;

(4) certification of administrators, teachers, counselors, school nurses and supervisors of school districts and of the state department of education and of teachers and administrators of nonpublic schools; and

(b) administer the laws of this state concerning the matters named in this section and all other matters relating to general supervision of the public schools and institutions under supervision of the state board of education.

History: L. 1968, ch. 327, § 1; L. 1974, ch. 315, § 1; L. 1975, ch. 380, § 3; L. 2001, ch. 65, § 1; July 1.



72-7514 Rules and regulations; authorization to adopt.

72-7514. Rules and regulations; authorization to adopt. The state board is hereby authorized to adopt rules and regulations not in conflict with law on any and all matters within its jurisdiction, except as is otherwise specifically provided by law.

History: L. 1968, ch. 269, § 28; April 30.



72-7514b Rules and regulations.

72-7514b. Rules and regulations. Every rule and regulation which is adopted by the state board of education whether pursuant to statutory authority of the board or pursuant to authority granted to the board under section 2 of article 6 of the constitution of the state of Kansas, shall be adopted and filed by the board in the manner provided by the rules and regulations filing act.

History: L. 1982, ch. 307, § 1; L. 1988, ch. 366, § 20; L. 2003, ch. 17, § 1; July 1.



72-7515 Availability of local school records to state board.

72-7515. Availability of local school records to state board. All books, records and papers of the board of education or other governing body of each school district, community junior college, area vocational-technical school, or technical institute shall, at all reasonable times, be opened for and available to the state board and its designated officers, employees and agents.

History: L. 1957, ch. 405, § 1; L. 1968, ch. 82, § 1; July 1.



72-7516 Same; "state board" defined.

72-7516. Same; "state board" defined. "State board" means the constitutional state board of education.

History: L. 1968, ch. 82, § 2; July 1.



72-7518 Gifts and bequests; expenditure and supervision.

72-7518. Gifts and bequests; expenditure and supervision. The state board of education may receive and expend, or supervise the expenditure of, any donation, gift, grant or bequest made to the state board of education for furthering any phase of education.

History: L. 1969, ch. 349, § 1; April 28.



72-7518a Gifts and bequests to state board or institutions thereunder; supervision; expenditure; school districts and community-junior colleges excepted.

72-7518a. Gifts and bequests to state board or institutions thereunder; supervision; expenditure; school districts and community-junior colleges excepted. (a) The state board of education, or any institution under the jurisdiction of the state board, with the approval thereof, may apply for, accept and receive any private donation, gift, grant or bequest made for any purpose related to the operation or function of such board or institution. Such board or institution may hold, administer and expend any such gift, grant or bequest in accordance with any terms or conditions imposed by the donor.

(b) The provisions of subsection (a) do not apply to any school district.

History: L. 1974, ch. 323, § 1; L. 1999, ch. 147, § 127; July 1.



72-7518b State school for the blind; special bequest fund.

72-7518b. State school for the blind; special bequest fund. Whenever there is provision in any statute, contract or other document for moneys to be deposited in, credited to or accepted for the benefit of the scholarship fund for the blind, or words of like effect, such moneys shall be paid to the state treasurer and deposited in the state treasury and credited to the special bequest fund of the state school for the blind.

History: L. 1977, ch. 311, § 1; L. 1992, ch. 139, § 10; July 1.



72-7519 Hearing officers for state board; appointment; purpose; limitations.

72-7519. Hearing officers for state board; appointment; purpose; limitations. (a) For the purpose of hearing any appeal, case or other matter of any kind whatsoever required by law to be determined or heard and determined by the state board of education, the state board of education may appoint one or more hearing officers. Any such hearing officer shall be an officer or employee of the state department of education. Any such appointment shall apply to a particular hearing or to a set or class of hearings as specified by the state board of education in making such appointment.

(b) To the extent that the provisions of this section conflict with the provisions of any other law, the provisions of such other law shall control.

(c) The provisions of this section shall not operate or be construed in any manner so as to authorize the substitution of hearing by a hearing officer in lieu of hearing by the professional practices commission provided for by K.S.A. 72-8506, and amendments thereto.

History: L. 1971, ch. 231, § 1; L. 1987, ch. 276, § 2; July 1.



72-7520 Same; initial order; review by state board.

72-7520. Same; initial order; review by state board. Whenever a hearing officer appointed under authority of K.S.A. 72-7519, and amendments thereto, hears any appeal, case or other matter, the hearing officer, after hearing the same, shall render an initial order which shall be subject to review by the state board of education. Any matter determined by the state board of education in accordance with this section shall be valid to the same extent as if the matter were fully heard by the state board of education without a hearing officer.

History: L. 1971, ch. 231, § 2; L. 1987, ch. 276, § 3; L. 1988, ch. 356, § 282; L. 1989, ch. 283, § 16; July 1.



72-7523 Conveyance of certain real estate situated in Ottawa county to U. S. department of health, education and welfare authorized.

72-7523. Conveyance of certain real estate situated in Ottawa county to U. S. department of health, education and welfare authorized. The state board of education is hereby authorized to release, remit and remise by quit claim deed to the department of health, education and welfare of the United States of America, real estate situated in the county of Ottawa, state of Kansas, described as follows:

Tract No. S-1-100:

The West 800 feet of the East 1,707 feet of the South 1000 feet of the North 1940 feet of the Northeast quarter of section 16, township 11, South, range 2, west of the sixth principal meridian, Ottawa county, Kansas, containing 18.37 acres, more or less.

Tract No. S-1-100E:

Permanent access road easement. The West 100 feet of the East 1,526 feet of the North 940 feet of the Northeast quarter of section 16, township 11, South, range 2, west of the sixth principal meridian, Ottawa county, Kansas, containing 2.16 acres, more or less; together with the improvements thereon.

All of the above real estate and property approximating 20.53 acres of land is identified as Atlas "F" missile site No. 1 located near Bennington, Kansas.

History: L. 1974, ch. 288, § 1; July 1.



72-7524 Same; conditions; reasons.

72-7524. Same; conditions; reasons. The instrument of conveyance quit claiming, releasing and remising the real estate described in K.S.A. 72-7523 shall be executed in the name of the state board of education by its chairman. Said state board shall execute the quit claim deed for the reason that such real estate is no longer needed or used for educational purposes which existed on the 25th day of March, 1969, on which date the United States of America, grantor, conveyed such real estate and appurtenances to the state board of education of the state of Kansas.

History: L. 1974, ch. 288, § 2; July 1.



72-7525 Conveyance of certain real estate situated in Saline county to U.S. department of health, education and welfare authorized.

72-7525. Conveyance of certain real estate situated in Saline county to U.S. department of health, education and welfare authorized. The state board of education is hereby authorized to release, remit and remise by quit claim deed to the department of health, education and welfare of the United States of America, real estate situated in the county of Saline, state of Kansas, described as follows:

A tract of land identified as part 5B of block 5 lying in the NE/4 of S3, T15S, R3W of the 6th principal meridian in the Schilling subdivision of Saline county, Kansas; more particularly described as follows:

Commencing at the northwest corner of the NE/4 of S3, T15S, R3W; thence S 89°53′24″ E a distance of 1349.16 feet; thence S 00°06′24″ E a distance of 55.38 feet; thence S 89°53′36″ W a distance of 40.00 feet to the true point of beginning, said point of beginning being the northeast corner of block 5B; thence S 00°06′24″ E a distance of 647.00 feet to the southeast corner of block 5B; thence S 89°53′36″ W a distance of 650.00 feet to the southwest corner of block 5B; thence N 00°06′24″W a distance of 647.00 feet to the northwest corner of block 5B; thence N 89°53′36″ E a distance of 650.00 feet to the true point of beginning.

A tract of land, identified as block 11, lying in SE/4 of S34, T14S, R3W of the 6th principal meridian in the Schilling subdivision of Saline county, Kansas; more particularly described as follows:

Commencing at the northwest corner of the SE/4 of S34, T14S, R3W; thence S 89°50′10″ E a distance of 1338.65 feet; thence S 00°06′24″ E a distance of 426.08 feet; thence S 89°53′36″ W a distance of 40.00 feet to the true point of beginning, said point of beginning being the northeast corner of block 11; thence S 00°06′24″ E a distance of 681.00 feet to the southeast corner of block 11; thence S 89°53′36″ W a distance of 1040.00 feet to the southwest corner of block 11; thence N 00°06′24″ W a distance of 278.00 feet; thence N 89°53′36″ E a distance of 460.00 feet; thence N 00°06′24″ W a distance of 403.00 feet; thence N 89°53′36″ E a distance of 580.00 feet to the true point of beginning.

A tract of land identified as block 12 lying in the SE/4 of S34, T14S, R3W of the 6th principal meridian in the Schilling subdivision of Saline county, Kansas; more particularly described as follows:

Commencing at the northwest corner of the SE/4 of S 34, T14S, R3W; thence S 89°50′10″ E a distance of 1338.65 feet; thence S 00°06′24″ E a distance of 426.08 feet; thence N 89°53′36″ E a distance of 40.00 feet to the true point of beginning, said point of beginning being the northwest corner of block 12; thence N 89°53′36″ E a distance of 751.00 feet to the northeast corner of block 12; thence S 00°06′24″ E a distance of 681.00 feet to the southeast corner of block 12; thence S 89°53′36″ W a distance of 751.00 feet to the southwest corner of block 12; thence N 00°06′24″ W a distance of 681.00 feet to the true point of beginning.

Together with improvements on all of the above described real estate.

History: L. 1974, ch. 297, § 1; July 1.



72-7526 Same; conditions; reasons.

72-7526. Same; conditions; reasons. The instruments of conveyance quit claiming, releasing and remising the real estate described in K.S.A. 72-7525 shall be executed in the name of the state board of education by its chairman. Said state board shall execute the quit claim deed for the reason that such real estate is no longer needed or used for educational purposes which existed on November 15, 1966, on which date the United States of America, grantor, conveyed such real estate and appurtenances to the state educational authority of the state of Kansas, grantee, for the exclusive use of Schilling institute (now Kansas technical institute).

History: L. 1974, ch. 297, § 2; July 1.



72-7527 Computerized information search services; certain contracts authorized; fee schedule.

72-7527. Computerized information search services; certain contracts authorized; fee schedule. The state board of education may provide by contracts with any state agency or institution, any board of trustees of a community junior college, any board of education of a school district and the governing authority of any nonpublic school for computerized information search services. Such services shall include, but not be limited to, computer generated bibliographies and manual searches of educational indices, microfiche reproduction and hard copy of documents from the educational resources information center collection. The state board of education shall establish an appropriate fee schedule for providing such services.

History: L. 1974, ch. 285, § 1; July 1.



72-7528 Same; establishment of fee fund; sources expenditures.

72-7528. Same; establishment of fee fund; sources expenditures. The state board of education shall remit all moneys received by or for it under any contract entered into under the provisions of this act or from any grants from the federal government or any unit or agency thereof to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the computerized information search services fee fund, which fund is hereby established. All expenditures from the computerized information search services fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state board of education or by a person or persons designated by it.

History: L. 1974, ch. 285, § 2; L. 2001, ch. 5, § 294; July 1.



72-7531 Design and operation of school buses; powers, duties and functions of state board; custody of records; rules and regulations.

72-7531. Design and operation of school buses; powers, duties and functions of state board; custody of records; rules and regulations. (a) For the purpose of regulating the design and operation of school buses, whenever the secretary of transportation, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the state board of education.

(b) On the effective date of this act, the state board of education shall succeed to the custody and control of all records which were used for or pertain to the performance of powers, duties and functions imposed and conferred on the secretary of transportation under the provisions of this act. Any conflict as to the proper disposition of such records arising under this section, and resulting from the transfer of the powers, duties and functions of the secretary of transportation to the state board of education shall be resolved by the governor, whose decision shall be final.

(c) All rules and regulations of the secretary of transportation adopted pursuant to K.S.A. 8-2009, and amendments thereto, in existence on the effective date of this act, shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the state board of education, until revised, amended, revoked or nullified pursuant to law.

History: L. 1994, ch. 201, § 1; July 1.



72-7532 School bus safety fund.

72-7532. School bus safety fund. There is hereby created the school bus safety fund in the state treasury which shall be administered by the state board of education. All expenditures from the school bus safety fund shall be for the purpose of regulating the design and operation of school buses. All expenditures from the school bus safety fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state board of education or by the board's designee.

History: L. 1994, ch. 201, § 2; L. 1995, ch. 78, § 1; July 1.



72-7533 School district organization; comprehensive study and plan; report to education committees of legislature.

72-7533. School district organization; comprehensive study and plan; report to education committees of legislature. (a) The state board of education shall undertake a comprehensive study of the organization of school districts in this state to determine if the public school system could be more efficiently and effectively operated under a different configuration. In making the study of school district organization, the state board of education shall: (1) Review grade level and school district enrollment and projected enrollment, pupil transportation requirements including the distances pupils must travel to attend the schools of a district and the proximity of schools in adjoining districts with respect to pupils having lengthy bus commutes, the capacity and condition of existing school facilities in each district, communities of interest in matters such as commerce and tradition, property tax bases of districts, and other matters deemed appropriate to the study; (2) determine and document the existence of problems with respect to matters reviewed and provide suggestions for solution or alleviation of such problems; (3) envision a configuration of school districts that would serve the needs of Kansas children, Kansas taxpayers, and Kansas society in the most efficient and effective manner attainable and design a comprehensive plan for attainment of such optimal configuration; (4) formulate recommendations for actualization of the comprehensive plan for attainment of the optimal school district configuration and for legislation deemed necessary for actualization of the plan; and (5) present findings of the study, the comprehensive plan for attainment of the optimal school district configuration, and recommendations with respect to actualization of the plan to the committee on education of the house of representatives and the committee on education of the senate on or before January 15, 2001.

(b) The state board of education may establish advisory committees and secure consultant services for assistance in performing the duties imposed in the foregoing subsection.

History: L. 1999, ch. 165, § 10; May 20.



72-7534 Basic reading skills; mastery program; report to legislature.

72-7534. Basic reading skills; mastery program; report to legislature. (a) The state board of education shall prepare a strategy for identifying, developing, and implementing a mastery of basic reading skills program in kindergarten and each of grades one through three of school districts based upon the goal of mastery of basic reading skills by pupils upon completion of the third grade. In carrying out this directive, the state board shall:

(1) Identify state standards and outcomes of mastery of basic reading skills in kindergarten and each of grades one through three;

(2) prepare a plan for monitoring the progress of pupils in kindergarten and at each applicable grade level in achieving mastery of basic reading skills; and

(3) specify the means to be used for determining mastery of basic reading skills by each pupil upon completion of grade three.

(b) The state board's strategy shall include a component for requiring school districts to provide interventions for pupils who are not making satisfactory progress toward mastering basic reading skills such as, but not limited to, a restructured school day, additional school days, summer school, or individualized instruction.

(c) The state board of education shall report to the 2001 legislature a strategy and proposed plan for implementing the mastery of basic reading skills program with development of standards during the 2001-02 school year and commencement of the plan in the 2002-03 school year. The state board report to the 2001 legislature shall include estimates of the cost to the state of implementing the program.

History: L. 2000, ch. 138, § 9; July 1.



72-7535 Personal financial literacy programs; development and implementation.

72-7535. Personal financial literacy programs; development and implementation. (a) In order to equip students with the knowledge and skills needed to become self-supporting and to enable students to make critical decisions regarding personal finances, the state board of education shall authorize and assist in the implementation of programs on teaching personal financial literacy.

(b) The state board of education shall develop a curriculum, materials and guidelines that local boards of education and governing authorities of accredited nonpublic schools may use in implementing the program of instruction on personal financial literacy. The state board of education shall adopt a glossary of personal financial literacy terms which shall be used by school districts when implementing the program on personal financial literacy.

(c) The state board of education shall develop state curriculum standards for personal financial literacy, for all grade levels, within the existing mathematics curriculum or another appropriate subject-matter curriculum.

(d) The state board of education shall encourage school districts when selecting textbooks for mathematics, economics, family and consumer science, accounting or other appropriate courses, to select those textbooks which contain substantive provisions on personal finance, including personal budgeting, credit, debt management and other topics concerning personal financial literacy.

(e) The state board of education shall include questions relating to personal financial literacy in the statewide assessments for mathematics or social studies required under K.S.A. 2015 Supp. 72-6479, and amendments thereto. When the statewide assessments for mathematics or social studies are reviewed or rewritten, the state board of education shall examine the questions relating to personal financial literacy and rewrite such questions in order to determine if programs on personal financial literacy are equipping students with the knowledge and skills needed to become self-supporting and enabling students to make critical decisions regarding personal finances.

History: L. 2003, ch. 39, § 1; L. 2009, ch. 130, § 2; L. 2015, ch. 4, § 48; July 1.



72-7536 School district internet-based data reporting system.

72-7536. School district internet-based data reporting system. (a) The purpose of this section is to allow any person desiring to obtain, analyze and compare financial and performance data of school districts the ability to do so.

(b) On or before December 31, 2005, the state board of education shall design and implement a uniform system of reporting of such data by school districts. Such system shall be an internet-based data reporting system which is freely available and accessible. Such system shall allow a person to search and manipulate the data and allow for the comparison of data on a district by district basis. Such system may be designed so that school districts may input directly the district's financial and performance data in lieu of reporting data to the state board.

History: L. 2005, ch. 152, § 2; L. 2005, ch. 2, § 14 (Special Session); July 28.



72-7537 Task force; study feasibility of conducting a check of KBI registered offender internet site prior to permitting certain persons on school grounds; report to the legislature.

72-7537. Task force; study feasibility of conducting a check of KBI registered offender internet site prior to permitting certain persons on school grounds; report to the legislature. The Kansas board of education shall appoint a task force to study the feasibility of requiring all Kansas school districts to adopt district policies mandating all schools conduct a check of the internet site maintained by the Kansas bureau of investigation concerning registered offenders prior to permitting any unescorted, noninstructional personnel, including but not limited to, any vendor or entity under contract with the school board, to be on school grounds while students are present. The task force's study shall be completed and the task force shall submit a report containing its findings and recommendations to the Kansas board of education, the speaker of the house of representatives and the president of the senate on or before January 1, 2007.

History: L. 2006, ch. 212, § 6; July 1.



72-7538 Disability history and awareness; objectives, guidelines and goals.

72-7538. Disability history and awareness; objectives, guidelines and goals. (a) The state board of education shall designate a period of time each school year as a time for disability history and awareness.

(b) The state board of education shall develop objectives and guidelines  for disability history and awareness, for all grade levels, within the existing curriculum for history, social studies or other appropriate subject-matter curriculum. The components of disability history and awareness may include, but not be limited to, the events and time lines relating to the development and evolution of services provided to individuals with disabilities and information relating to the contributions of specific individuals with disabilities, including the contributions of acknowledged national leaders.

(c) The goals of disability history and awareness instruction include:

(1) Encouraging the better treatment of individuals with disabilities, especially for school-age children.

(2) Increasing attention to the prevention of bullying or harassment of students with disabilities.

(3) Encouraging the development of self-esteem in individuals with disabilities.

(4) Encouraging individuals with disabilities to obtain a postsecondary education which will empower such individuals to enter the workforce and contribute to their communities.

(5) Reaffirming the local, state and federal commitment to providing an equal opportunity for, and the full inclusion in society of, all individuals with disabilities.

(d) Each school district shall include disability history and awareness within the district's curriculum as deemed appropriate by the district.

History: L. 2009, ch. 130, § 3; July 1.



72-7539 Study for implementing individual career plan of study.

72-7539. Study for implementing individual career plan of study. (a) The state board of education shall conduct a study of, or contract for the study of, the implementation of requiring each district to maintain an individual career plan of study for each pupil enrolled in the district in grades eight through 12. On or before January 15, 2014, the state board of education shall prepare and submit a report to the legislature on the findings of such study and whether the state board of education intends to initiate implementing such requirements.

(b) For purposes of this section, the term "individual career plan of study" means a proposed individualized coherent sequence of classes focused on a career pathway that will enable seamless transition into a postsecondary program.

(c) The provisions of this section shall take effect and be in force from and after July 1, 2013.

History: L. 2012, ch. 159, § 1; July 1.



72-7540 Study of state aid for career technical education programs.

72-7540. Study of state aid for career technical education programs. On or before January 15, 2014, the state board of education shall prepare a report to the legislature proposing a strategy and proposed plan for providing state aid to career technical education programs or courses in school districts. In preparing such report, the state board of education shall consider the funding scheme under the postsecondary tiered technical education state aid act. The report shall include, but not be limited to, recommendations for legislative changes and estimates of the cost to the state of implementing such changes.

History: L. 2012, ch. 159, § 5; July 1.






Article 76 COMMISSIONER OF EDUCATION

72-7601 Commissioner of education, acting commissioner; appointment and duties.

72-7601. Commissioner of education, acting commissioner; appointment and duties. (a) The state board shall appoint a commissioner of education as is provided by section 4 of article 6 of the constitution. The commissioner shall serve at the pleasure of the state board and perform such duties as are prescribed by law or by the state board.

(b) The state board may appoint a person to be the acting commissioner of education in any interim in which the office of commissioner of education is vacant, and such appointment may be made conditional upon any future vacancy occurring. Any appointment made under this subsection (b) shall be subject to review and change by the state board at its first meeting after any such vacancy occurs.

History: L. 1968, ch. 269, § 15; L. 1975, ch. 381, § 2; L. 1977, ch. 255, § 1; July 1.



72-7602 Commissioner and assistant commissioners in unclassified service; salary and other compensation.

72-7602. Commissioner and assistant commissioners in unclassified service; salary and other compensation. The commissioner of education and the assistant commissioners of education shall be in the unclassified service and shall receive such salary and other compensation as is provided by the state board within appropriations therefor authorized by the legislature.

History: L. 1968, ch. 269, § 16; L. 1975, ch. 381, § 3; L. 1977, ch. 255, § 2; July 1.



72-7603 Assistant commissioners; appointment and duties.

72-7603. Assistant commissioners; appointment and duties. Assistant commissioners of education shall be appointed by the state board and shall perform such functions and duties as are prescribed by the state board or by the commissioner.  Any of said assistant commissioners of education may be designated from time to time to act for and exercise the powers, duties and functions of the commissioner of education, in the absence or inability of the commissioner to act, to the extent authority to do so is delegated by the state board or by the  commissioner.

History: L. 1968, ch. 269, § 17; L. 1975, ch. 381, § 4; L. 1977, ch. 255, § 3; July 1.






Article 77 STATE DEPARTMENT OF EDUCATION

72-7701 Organizational status of state department of education; application of K-GOAL.

72-7701. Organizational status of state department of education; application of K-GOAL. (a) There is hereby established the state department of education with appropriate divisions which shall be under the administrative supervision of the commissioner as directed by law and by the state board.

(b) The provisions of the Kansas governmental operations accountability law apply to the state department of education, and the department is subject to audit, review and evaluation under such law.

History: L. 1968, ch. 269, § 18; L. 1992, ch. 116, § 31; July 1.



72-7702 Retention of civil service status of employees; transfer of employees.

72-7702. Retention of civil service status of employees; transfer of employees. (a) Employees of the state department of public instruction provided for by K.S.A. 72-107, which department is hereby abolished, shall retain rights and status to the extent provided in subsection (c) of this section. This provision shall apply to all persons appointed under K.S.A. 72-114.

(b) Employees of the state board of education established by K.S.A. 72-124 and the state board for vocational education established by K.S.A. 72-4302 shall retain rights and status to the extent provided in subsection (c) of this section. This provision shall apply to all such persons appointed by either such board or by the director of vocational education.

(c) The employees specified in subsections (a) and (b) of this section except employees in the division of vocational rehabilitation who are in the classified service under the Kansas civil service act on the effective date of this act shall be employed in the same or comparable positions in the state department of education established by this act, and shall retain rights and status acquired under said civil service act, subject, however, to the appointment by the state board of assistant commissioners as provided in K.S.A. 72-7603 and other special officers appointed under K.S.A. 72-7512 or under other provisions of law.

(d) The employees specified in subsection (b) of this section who are in the division of vocational rehabilitation shall be transferred to the state department of social welfare as provided by law.

History: L. 1968, ch. 269, § 19; April 30.



72-7703 Retention of retirement status of employees.

72-7703. Retention of retirement status of employees. Nothing contained in this act shall be construed to alter or change the retirement plan or retirement status of the employees who under the provisions of this act are placed under the control of the state board of education provided for in K.S.A. 72-7503.

History: L. 1968, ch. 269, § 29; April 30.






Article 79 BOARDS OF EDUCATION - EXISTING ELECTION METHODS

72-7901 Status of boards of education of unified school districts.

72-7901. Status of boards of education of unified school districts.    The governing body of a unified school district is and shall be a board of education composed of seven (7) members, except as is specifically otherwise provided in K.S.A. 72-5333b. The members may be elected by any combination of method of election and voting plan authorized by law, and shall serve for a term of four (4) years.

History: L. 1968, ch. 59, § 9; L. 1974, ch. 164, §2; July 1.



72-7902 Application of law to board of education members; interim terms; appointment of successors; time.

72-7902. Application of law to board of education members; interim terms; appointment of successors; time. The provisions of law relating to the term of office of members of boards of education, including method and time of qualification and of taking office shall apply to every school district in this state. In the event no candidate is elected to a position on the board of education of a school district in a regular election, or if an elected member moves out of the school district after such member is elected and before such member takes office the following July 1, or if such member becomes ineligible to serve for any other reason during that period of time, the holdover member shall continue to sit as a voting member of the board of education of such school district until an eligible successor is appointed by the board of education to fill the position. Such successor shall be appointed not later than November 15 next following the regular election of board members.

History: L. 1968, ch. 59, § 35; L. 1974, ch. 164, §3; July 1.



72-7903 Equivalent names for election methods and voting plans of unified school districts.

72-7903. Equivalent names for election methods and voting plans of unified school districts. It is hereby found, determined and required that:

(a) Every unified school district which now has the "six-member election" which was provided for in former K.S.A. 72-6745 shall be governed by voting plan-C and the six district method of election until changed in accordance with law.

(b) Every unified school district which now has the "three-district election" which was provided for in former K.S.A. 72-6745 shall be governed by voting plan-B and the three district method of election until changed in accordance with law.

(c) Every unified school district which now has the "two-district" method of election which was provided for in former K.S.A. 1967 Supp. 72-6752b shall be governed by voting plan-B and the two district method of election until changed in accordance with law.

(d) Every unified school district which now has "election at large" method of election which was provided for in former K.S.A. 72-6745 shall be governed by voting plan-A and the election at large method of election until changed in accordance with law.

(e) Every unified school district which now has the "five-member election" provided for in K.S.A. 72-8123 shall be governed by voting plan-C and the five district method of election after the effective date hereof, until changed in accordance with law.

(f) Every unified school district which now has "election at large for member positions" method of election which is provided for in K.S.A. 72-8118a shall be governed by voting plan-A and the election at large by member positions method of election until changed in accordance with law.

History: L. 1968, ch. 59, § 10; L. 1974, ch. 163, §3; L. 1975, ch. 382, § 1; April 18.



72-7904 Member position numbers; certain members district numbers.

72-7904. Member position numbers; certain members district numbers.    (a) Every holdover member having a member position number on the effective date of this act shall, after the effective date of this act, have such member position number assigned to his member district.

(b) In every unified school district which on the effective date of this act had the "three-district election" provided in K.S.A. 72-6745 (which is repealed by this act), the "1-4 member district" shall become member district one, and every "2-5 member district" shall become member district two and every "3-6 member district" shall become member district three.

History: L. 1968, ch. 59, § 11; July 1.



72-7905 Certain member district numbers.

72-7905. Certain member district numbers. (a) In every unified school district which on the effective date of this act had the "six-member election" provided for in K.S.A. 72-6745 (which is repealed by this act), each member district shall retain the same number.

(b) In every unified school district which on the effective date of this act had the "two-district" method of election which was provided for in K.S.A. 1967 Supp. 72-6752b (which is repealed by this act), member district-A shall become member district one, and every member district-B shall become member district two.

History: L. 1968, ch. 59, § 12; July 1.






Article 80 BOARDS OF EDUCATION - CHANGE OF METHOD OF ELECTION

72-8001 Right to change voting plan or method of election; mandatory election.

72-8001. Right to change voting plan or method of election; mandatory election. Any board may change the method of election or voting plan in its school district from that which it now or hereafter has to any combination of method of election and voting plan provided for by this act, unless prohibited by the conditions provided in this act.  No such change shall be made unless and until approved by a majority of the electors of the school district voting on the question at an election conducted by the county election officer as provided in K.S.A. 72-8007.

History: L. 1968, ch. 59, § 13; L. 1977, ch. 256, § 1; July 1.



72-8002 Plan of change; contents.

72-8002. Plan of change; contents. Any board desiring to change its method of election or its voting plan, or both, shall first prepare a plan of change showing the following:

(a) The territory, numbering and estimated population of each of the proposed member districts into which the school district will be divided, unless the proposed method is election at large.

(b) The territory, numbering and estimated population of each of the existing member districts of the school district, unless the existing method is election at large.

(c) The proposed voting plan.

(d) The existing voting plan.

History: L. 1968, ch. 59, § 14; L. 1977, ch. 256, § 2; July 1.



72-8003 Voting plans; who may vote under each.

72-8003. Voting plans; who may vote under each. Subject to the limitations provided in this act, any of the three voting plans described in this section may be used in the election of board members.  The three voting plans are:

(a) Voting plan-A: All electors, who are otherwise qualified according to law, and who reside in the school district may vote in both the primary and general election for all member positions.

(b) Voting plan-B: All electors, who are otherwise qualified according to law, and who reside in the member district may vote in the primary election for the member positions of such member district and for the at-large member position.  All electors, who are otherwise qualified according to law, and who reside in the school district may vote in the general election for all member positions, including the at-large member position, to be filled.

(c) Voting plan-C: All electors, who are otherwise qualified according to law, and who reside in a particular member district may vote in both the primary and general election for the member positions of such member district and for the at-large member position.

History: L. 1968, ch. 59, § 15; L. 1971, ch. 239, § 1; L. 1976, ch. 185, § 5; L. 1977, ch. 256, § 3; July 1.



72-8004 Plan of change when district method proposed.

72-8004. Plan of change when district method proposed. The following conditions shall apply to every plan of change in which the proposed method of election is a district method:

(a) The proposed member districts shall (1) each be comprised of one contiguous compact area, (2) have equal population as nearly as is practicable, and (3) exclude no territory of the school district in the proposed change, and (4) no territory shall be included in more than one member district.

(b) The proposed member districts shall be so planned that no holdover member will be displaced by establishment, renumbering or rearrangememt of member districts by inclusion of more holdover members in a single proposed member district than is authorized by this act.

History: L. 1968, ch. 59, § 16; L. 1971, ch. 239, § 2; July 1.



72-8005 Determination to change method of election or voting plan, how made; board of education resolution and approval by election; alternative procedure by petition and election.

72-8005. Determination to change method of election or voting plan, how made; board of education resolution and approval by election; alternative procedure by petition and election. Determination of a school district to change from one method of election to another or from one voting plan to another, or both, shall be by any one of the following:

(a) The board, by a majority vote of the members-elect thereof, may adopt a resolution to change the method of election or voting plan, or both, and shall file a copy of such resolution in the office of the county election officer. If proceeding under this subsection (a), such resolution shall specify that the proposed change will be made only after the plan of change is first approved by a majority of the electors of the school district voting on the question at an election at which the question is submitted as provided in K.S.A. 72-8007. Such resolution shall state that the plan of change is filed in the office of the clerk of the board.

(b) Upon the determination of the county election officer that a valid petition has been filed under K.S.A. 72-8006, an election shall be called and held upon the proposition as provided in K.S.A. 72-8007, and if the proposition is approved the method of election or voting plan or both shall be changed as provided in the plan of change voted upon at such election.

History: L. 1968, ch. 59, § 17; L. 1971, ch. 239, § 3; July 1.



72-8006 Petition for change of method of election or voting plan; procedure and requirements; approval by state board of education.

72-8006. Petition for change of method of election or voting plan; procedure and requirements; approval by state board of education. (a) Ten or more electors of any school district may prepare a plan of change showing the information required by K.S.A. 72-8002, and amendments thereto. Copies of such plan shall be submitted to the state board and to the clerk of the board of education of the school district. If any such plan of change is so submitted and filed, the state board may consider the same, and if it finds such plan of change is complete, sufficient and timely, and that such plan of change is in compliance with the provisions of K.S.A. 72-8004, it shall promptly so certify to the county election officer of the home county of the school district, to the board of education of the school district and to the first person listed as having submitted such plan, but it shall not consider or certify a plan of change under this section if another plan of change is pending determination by election. The certification of the state board shall show the name of the first person listed as having submitted such plan of change. Whenever the state board certifies a plan of change, it shall transmit at the same time a copy of its certification to the clerk of the board of education of the school district affected.

(b) Upon receipt of a plan of change with the certified approval of the state board, the county election officer shall notify the first person listed as having submitted such plan of change of such approval. Upon receiving such notice, the person so notified may cause petitions to be prepared which set out in full the plan of change approved, and if such petitions are then approved as to form by the county election officer, such petitions may be distributed among interested electors of the unified school district in as many copies as seem suitable to the person preparing the same as provided in this section. Any elector residing in the unified school district may sign any such petition, and one elector signing each petition shall subscribe a certificate thereto that he or she personally observed each of the signers place his or her signature thereon, and that such petition is valid as he or she verily believes. Only electors who are duly registered to vote may sign such a petition.

(c) If such petitions are filed with the county election officer and he or she determines that such petitions are validly signed by the number of electors provided in subsection (d) of this section, the county election officer shall upon making such determination call an election for approval of the plan of change in the manner provided by K.S.A. 72-8007 and amendments thereto.

(d) The number of valid signatures on petitions filed as provided in subsection (c) of this section shall be determined as follows:

(1) The county election officer of any such school district which had the election at large method at the last preceding election of members shall determine the total number of ballots cast and counted in such general school election. In any such school district, a number equal to twenty percent (20%) of the number of ballots cast and counted at such preceding general election determined as provided in this subpart (1), shall be the number of signatures required for a valid petition.

(2) In school districts in which the last preceding election of members was by a member district method, the number of signatures required for a valid petition shall be computed as provided in subpart (1) of this subsection, if one or more members were elected in each of the member districts of the school district, or if voting plan-B was in effect. In school districts in which the last preceding election of members was by a member district method, if members were not elected in all the member districts of the school district and if voting plan-C was in effect at such preceding election, the number of valid signatures required shall be computed as follows: Divide the total number of ballots cast and counted in the general school election by the number of member districts in which members were elected and multiply the result by number of member districts in the school district; then, multiply the amount so determined by twenty-hundredths (.20).

(3) Within ten (10) days after the filing of petitions as provided in this subsection, the county election officer shall determine the validity thereof.

History: L. 1968, ch. 59, § 18; L. 1971, ch. 239, § 4; L. 1977, ch. 256, § 4; July 1.



72-8007 Election requirements for change in method of election.

72-8007. Election requirements for change in method of election. In the event that an election is to be called as determined in subsection (a) of K.S.A. 72-8005, or subsection (c) of K.S.A. 72-8006, in not less than forty-five (45) days and not more than sixty (60) days the county election officer shall make one publication notice calling such election, and stating the ballot title and proposition to be voted upon. Such notice shall be published not less than three (3) days prior to such election. Each ballot used in such election shall contain a ballot title giving a brief and clear description of the proposed change, specifying the existing and proposed method of election and voting plan. The ballot title shall be followed by the proposition which shall be stated as follows: "Shall a change in the method of election or voting plan or both, as described in the ballot title above, be approved?" When the results of any such election are determined by the county board of canvassers as provided by law, the county election officer shall promptly notify the state board and the school district board thereof.

History: L. 1968, ch. 59, § 19; L. 1971, ch. 239, § 5; July 1.



72-8008 Time when change of method of election or voting plan may be made.

72-8008. Time when change of method of election or voting plan may be made. Change of method of election or voting plan or both in any school district may be made in the manner provided in this act at any time during the period beginning on the first Wednesday in November of each even-numbered year and ending on the first Tuesday in June of each odd-numbered year, if such change is also approved in a manner authorized in this act before the end of such period. The new method of election and voting plan in such school district shall be followed in the election of members next following such change and shall continue in force until again changed in the manner provided in this act. Change of method of election or voting plan shall not shorten the term of any member serving on the board at the time the change is made, and the county election officer shall not submit to election any plan of change which violates this prohibition.

History: L. 1968, ch. 59, § 20; L. 1971, ch. 239, § 6; L. 2015, ch. 88, § 69; July 1.



72-8009 Member districts, numbering; members, residence.

72-8009. Member districts, numbering; members, residence. When a school district has a member district method of election the unified school district shall be divided into two member districts for the two district method, into three member districts for the three district method, and into six member districts for the six district method.  Each member district shall be represented on the board by one or more persons residing in the member district.  In the six district method, one member shall reside in each member district.  In the three district method two members shall reside in each member district.  In the two district method three members shall reside in each member district.

The member at-large may reside anywhere within the school district.

In the two district method the member district numbers shall be "one" and "two." In the three district method the member district numbers shall be "one," "two" and "three." In the six district method the member district numbers shall be "one," "two," "three," "four," "five" and "six."

In the six district method member position numbers shall correspond to the member district numbers.  In the two district method the member position numbers shall be "one," "three" and "five" for member district one, and "two," "four" and "six" for member district two.  In the three district method member position numbers shall be "one" and "four" for member district one, and "two" and "five" for member district two, and "three" and "six" for member district three.

The at-large member position shall not be numbered.

History: L. 1968, ch. 59, § 21; L. 1971, ch. 239, § 7; L. 1976, ch. 185, § 6; April 13.






Article 81 UNIFIED SCHOOL DISTRICT PROVISIONS OF LIMITED APPLICATION

72-8115 Unified school districts operating public libraries.

72-8115. Unified school districts operating public libraries. Whenever there is included in any unified district a disorganized district which had established and was maintaining as of January 1, 1965, a public library and branch libraries at the time of inclusion in said unified district, then said unified district may maintain and operate a public library and branch libraries and all statutes relating to the establishment, maintenance, and operation of a public library and branches and the issuing of bonds for the construction and equipping of such library and branch libraries shall apply to such unified district.

History: L. 1965, ch. 420, § 23; Feb. 23.



72-8123 Same; board of education, election of members.

72-8123. Same; board of education, election of members. The board of education of any unified school district established under the provisions of this act shall have seven (7) members as herein provided. Subject to K.S.A. 72-8128, two members of the board of education shall be nominated and elected by the electors in all of the territory of the unified school district, and one member of the board of education shall be nominated and elected by the electors in each of the five member districts of the unified school district. The members of the board of education shall each have a position number such that the board member from each member district shall have the same number that his member district bears. Subject to said K.S.A. 72-8128, each member district shall be given one of the numbers one, two, three, four or five and board member positions of members elected in the entire unified school district shall be given position number six (6) and seven (7).

Candidates for member of the board of education shall be qualified electors and reside in the member district bearing the same number as the member position for which the candidate files, except that candidates for position numbers six (6) and seven (7), or the position-at-large only if said K.S.A. 72-8128 becomes operative, shall reside at any place in the unified school district. Upon the death or resignation of a board member, or upon the removal of his residence from a member district, a vacancy shall occur in the board member position of such board member.

History: L. 1969, ch. 337, § 3; L. 1971, ch. 240, § 1; July 1.



72-8127 Same; change of member district boundaries.

72-8127. Same; change of member district boundaries. The territory and boundaries of member districts shall be changed no more than once annually in accordance with this section. The board of education of such unified school district shall on or before December 31 of each year adopt its resolution specifying the boundaries of such member districts in accordance with changes made in such year. Such board of education shall maintain such member district boundaries along precinct lines insofar as is practicable, and the territory of each member district shall, giving due regard to the population of each member district, correspond as nearly as may be to attendance areas of the senior high schools of the unified school district for the succeeding year. Changes of member district territory and boundaries such that a member of the board of education no longer resides in the member district from which he was elected, whether such changes be made under this section or K.S.A. 72-8128, shall not shorten the term of such member. Any change of member district boundaries shall be promptly reported to the county election commissioner and the state board of education.

History: L. 1969, ch. 337, § 7; L. 1971, ch. 240, § 2; July 1.



72-8128 Same; addition of sixth member district, when.

72-8128. Same; addition of sixth member district, when. In the event that a new senior high school is constructed in such unified school district, the board of education of the unified school district shall provide for a sixth member district to be numbered "six," and one member of the board of education shall be elected from such member district at each succeeding regular election. Thereupon only one member shall be elected at large from the entire unified school district and such board member shall have in lieu of a position number the designation position-at-large. In the event that this section becomes operative, other provisions of this act shall be construed accordingly.

History: L. 1969, ch. 337, § 8; L. 1971, ch. 240, § 3; July 1.



72-8134 U.S.D. No. 512, Johnson county; advisory boards; election and duties of members; procedure to exempt from requirements.

72-8134. U.S.D. No. 512, Johnson county; advisory boards; election and duties of members; procedure to exempt from requirements. (a) Each member district of unified school district No. 512, Johnson county, Kansas may have a five-member advisory board. The member of the board of education elected from each member district shall be a member and chairperson of the advisory board for such member's district. The four members of the advisory board other than the chairperson shall be elected during the month of May of each even-numbered year at a meeting of school patrons of that member district called for the purpose by the board of education, and shall serve for a term of two years. Absentee ballots may be cast at any election of advisory board members in the manner and under the conditions prescribed by the board of education. If a vacancy shall occur on any advisory board, the board of education shall appoint a person to fill such vacancy for the unexpired term.

(b) The advisory board of each member district shall serve to provide liaison between the citizens of the member district and the board of education of the unified school district. Each advisory board shall be responsible to make recommendations to the board of education on all matters relating to education including, but without excluding others, the following subject areas: (1) Personnel of the school district, (2) curricula, (3) budget and (4) budget allocation. On or before December 1 of each year each advisory board shall adopt its recommendations with respect to curricula and shall submit the same to the board of education of the unified school district. On or before February 1 of each year each advisory board shall make its recommendations on personnel and submit the same to such board of education. Each advisory board shall meet at least monthly at a time and place determined by it, and such time and place shall be specified in a publication notice thereof at least one time each year in a newspaper having general circulation in the member district. Such publications shall not be required to be in the form of a legal publication, and such publication may be made in a paper not authorized to make legal publications in such unified school district.

(c) The board of education may adopt a resolution exempting the school district from the requirements of subsections (a) and (b). The resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation in the school district. If, within 30 days after the last publication, a petition signed by not less than 5% of the qualified electors in the school district is filed in the office of the county election officer requesting an election thereon, the school district shall remain subject to the provisions of subsections (a) and (b) unless the question is submitted to and approved by a majority of the voters of the school district voting at an election called by the governing body. Such election shall be called and held in the manner provided under the provisions of K.S.A. 10-120, and amendments thereto. Such election also may be conducted by mail ballot.

History: L. 1969, ch. 337, § 14; L. 1974, ch. 316,§ 1; L. 1976, ch. 320, § 1; L. 2003, ch. 104, § 5; July 1.



72-8157 Lease of equipment, land, improvements by certain school districts; disposition of proceeds; terms; limitations; cash basis and budget laws exception; election.

72-8157. Lease of equipment, land, improvements by certain school districts; disposition of proceeds; terms; limitations; cash basis and budget laws exception; election. (a) Notwithstanding any provision of K.S.A. 72-8225 to the contrary, the board of education of any school district, all or any part of which is located in any county having a population of more than three hundred thousand (300,000), as lessee, may enter into written contracts for the use of equipment, land or improvements. Any such contract may provide for annual or other payment of rent or for the payment as compensation for such use a sum substantially equivalent to or in excess of the value of such equipment, land or improvements under an agreement that the lessee shall become, or for no further or a merely nominal consideration has the option of becoming, the owner of such equipment, land or improvements upon full compliance with the provisions of the contract.

(b) Any such board of education, as lessor, may enter into written contracts with any governmental agency for the use of equipment, land or improvements which is owned by the school district. Any net proceeds received under any contract under this subsection shall be deposited in the capital outlay fund or the general fund of the school district or, if such equipment, land or improvements shall have been acquired from the proceeds of a bond issue which shall not have been fully retired at the time such contract is entered into, such net proceeds shall be deposited in the fund for bonds and interest on bonds of the school district.

(c) The term of any lease authorized by subsections (a) or (b) of this section may be for not to exceed twenty (20) years.

(d) Any contract made under authority of this section shall be subject to change or termination at any time by special or general act of the legislature. Any assignment of the lessor's rights in any contract made under subsection (a) of this section shall contain a citation of this section and a recitation that the contract and assignment thereof are subject to change or termination by special or general act of the legislature. The provisions of the cash basis and budget laws shall not apply to any lease made under authority of this section in such a manner as to prevent the intention of this section from being made effective.

(e) Prior to entering any contract made under authority of subsection (a) of this section, the board of education shall submit to the electors of the school district the question of authorizing the board to enter into such contract, and upon the affirmative vote of the majority of those voting thereon, the board shall be authorized to enter into such contract. Such election shall be held in the manner provided by law for elections on questions submitted in the district.

History: L. 1974, ch. 282, § 1; July 1.



72-8165 U.S.D. 430 authorized to transfer certain land.

72-8165. U.S.D. 430 authorized to transfer certain land. (a) The board of education of unified school district No. 430, Brown county, is hereby authorized to transfer to the Kickapoo nation (1) a tract of land described as lots 1, 2, 3, 4, 5 in block 26, city of Powhattan, Brown county, Kansas, and a tract of land located in the southwest quarter of section 28, township 3, range 16, Brown county, Kansas, beginning at a point 175 feet west of the S. E. corner of lot 10, block 16 in the city of Powhattan, Kansas, thence west 175 feet, thence south 320 feet, thence east 175 feet, thence north 320 feet to place of beginning, together with the one story brick building of 26,491 square feet, with partial basement, housing seven elementary classrooms, gymnasium, music classroom, two locker rooms, two restrooms, principal's office, and boiler room, built thereon and the one metal building of 1,200 square feet built thereon; and (2) a tract of land described as lots 10, 11, 12, 13, 14 in block 16, city of Powhattan, Brown county, Kansas; and the vacated part of West Street lying between blocks 16 and 26, city of Powhattan, Kansas; and a tract of land located in the southwest quarter of section 28, township 3[,] range 16, Brown county, Kansas[,] beginning at the southeast corner of lot 10, block 16 in the city of Powhattan, Kansas[,] thence west 175 feet, thence south 320 feet, thence east 175 feet, thence north 320 feet to place of beginning, together with the one story combination brick and metal building of 37,284 square feet housing 15 classrooms, media center, shop, six administrative offices, cafeteria, kitchen, two locker rooms, and four restrooms built thereon.

(b) The transfer of land and buildings described in subsection (a) may be made by the board of education of unified school district No. 430, Brown county, to the Kickapoo tribal council to hold for and on behalf of the Kickapoo nation for school purposes in consideration of the amount, not to exceed $5,000, of closing costs and reasonable attorney fees, and no other consideration. The provisions of K.S.A. 72-8212 shall not apply to the transaction authorized by this act. The transfer authorized in this act shall be made by the appropriate deed.

History: L. 1981, ch. 272, § 1; July 1.



72-8166 U.S.D. 475 authorized to transfer certain land.

72-8166. U.S.D. 475 authorized to transfer certain land. The board of education of unified school district No. 475, Geary county, is hereby authorized to transfer a tract of land described as part of the southeast quarter (SE1/4) of section 1, township 12 south, range 6 east, Geary county, Kansas, and further described as follows: Beginning at a point where the center line of a now existing county road center line intersects the east line of section 1, township 12 south, range 6 east of the sixth principal meridian, said point being approximately 902 feet north of the southeast corner of said section 1; thence north 52 degrees 18′40″ west on said road center line, a distance of 401.50 feet to the point of beginning; thence north 52 degrees 18′40″ west on said center line, a distance of 50.50 feet; thence following said center line on a curve to the right with a radius of 2721.20 feet an arc distance of 166 feet; thence north 41 degrees 11′3″ east, a distance of 203.32 feet; thence south 52 degrees 18′40″ east, a distance of 204.01 feet; thence south 37 degrees 41′20″ west, a distance of 208 feet to the point of beginning, containing one acre, more or less, together with the structures thereon, to Wingfield township of Geary county for a community center.

Such transfer may be made by the board of education in consideration of $5 and upon such terms and conditions as may be mutually agreed upon by both parties. The provisions of K.S.A. 72-8212 shall not apply to the transaction authorized by this section. The transfer authorized by this section shall be made by quitclaim deed.

History: L. 1981, ch. 276, § 1; July 1.



72-8167 Same.

72-8167. Same. The board of education of unified school district No. 475, Geary county, is hereby authorized to transfer a tract of land described as part of the southeast quarter (SE 1/4) of section 1, township 12 south, range 6 east, in Geary county, Kansas, and further described as beginning at the northeast corner of the southeast quarter (SE 1/4) of section 1, township 12 south, range 6 east, and running thence west 25.30 rods to a stake, thence south 6.325 rods, thence east 25.35 rods, thence north 6.325 rods to the place of beginning, containing one acre, more or less, to Raymond and Rose Ellen Carlyon.  Such transfer may be made by the board of education in consideration of $1 and upon such terms and conditions as may be mutually agreed upon by the parties.  The transfer authorized by this section shall be made by quitclaim deed.

History: L. 1981, ch. 276, § 2; July 1.



72-8168 U.S.D. 475 authorized to transfer certain land to Jackson township.

72-8168. U.S.D. 475 authorized to transfer certain land to Jackson township. The board of education of unified school district No. 475, Geary county, is hereby authorized to transfer a tract of land in the southwest quarter (SW 1/4) of section 2, township 12 south, range 7 east, Geary county, Kansas, and further described as follows: Beginning at an iron pin lying at the intersection of the east-west county road and the north-south county road with the intersection being near the center of section 2; thence north 89°50′ west, 456.7 feet along the east-west county road and the county road running on or near the quarter line of the section to an iron pin; thence south 3°44′ west, 392.0 feet to an iron pin; thence south 44°35′ east, 200.0 feet to an iron pin; thence north 53°34.5′ east, 425.0 feet to an iron pin lying in the center of the north-south county road and the road running on or near the north-south quarter line of the section; thence due north along the road 280.1 feet to the point of beginning and containing 4.57 acres, more or less, all in Geary county, Kansas, to Jackson township of Geary county for a community center.

The transfer may be made by the board of education in consideration of $5 and upon the terms and conditions as may be mutually agreed upon by both parties. The provisions of K.S.A. 72-8212 shall not apply to the transaction authorized by this section. The transfer authorized by this section shall be made by warranty deed.

History: L. 1982, ch. 284, § 1; July 1.



72-8169 U.S.D. 284 authorized to transfer certain land to Matfield township.

72-8169. U.S.D. 284 authorized to transfer certain land to Matfield township. The board of education of unified school district No. 284, Chase county, is hereby authorized to transfer a tract of land in the Southeast Quarter of the Southeast Quarter (SE 1/4 SE 1/4) of Section Six (6), Township Twenty-Two (22) South of Range Eight (8) East of the 6th P.M., described as commencing at the Southeast corner of said Section Six (6) and running thence west to a point in line with the center of Lot Two (2), Block Five (5), in Reed's First Addition to Matfield Green, Kansas; thence north 230 feet more or less to a point which is 200 feet south of the north line of said Lot Two (2); thence west to the west line of Lot Six (6) of said Block Five (5); thence north 200 feet to the north line of said Lot Six (6); thence east to the east line of said Section Six (6); thence south 427 feet more or less to the place of beginning.  Except and subject to any existing streets or alleys included within the described boundaries.  Such tract of land may be transferred, together with the one-story brick schoolhouse thereon, by the board of education to Matfield township of Chase county in consideration of $10 and no other consideration, and upon such terms and conditions as may be mutually agreed upon by both parties.  The provisions of K.S.A. 72-8212 shall not apply to the transaction authorized by this section.  The transfer authorized by this section shall be made by quitclaim deed.

History: L. 1982, ch. 283, § 1; July 1.



72-8169a U.S.D. 284 authorized to transfer certain land to Toledo township.

72-8169a. U.S.D. 284 authorized to transfer certain land to Toledo township. The board of education of unified school district No. 284, Chase county, Kansas, is hereby authorized to transfer a tract of land located in the southeast quarter (SE 1/4) of section fifteen (15), township nineteen (19) south, range nine (9) east of the 6th p.m. in Chase county, Kansas, and more particularly described as commencing at the northeast corner of said southeast quarter (SE 1/4), thence south approximately 65 rods to the north line of the Crook farm, thence west 16 rods, thence north approximately 65 rods to the north line of said southeast quarter, thence east 16 rods to the place of beginning, together with the two-story brick building, bus barn and shop building thereon, to Toledo township of Chase county in consideration of $10 and no other consideration, and upon such terms and conditions as may be mutually agreed upon by both parties.  The transfer authorized by this act shall be made by quitclaim deed.  The transaction authorized by this act shall require approval by majority vote of the members of the board of education and the members of the township board and shall require no other approval.  To the extent that the provisions of K.S.A. 72-8212, and amendments thereto, or the provisions of K.S.A. 80-104, and amendments thereto, conflict with this act, this act shall control.

History: L. 1983, ch. 236, § 1; July 1.



72-8170 U.S.D. 383 authorized to transfer certain land to Zeandale township.

72-8170. U.S.D. 383 authorized to transfer certain land to Zeandale township. The board of education of unified school district No. 383, Riley county, is hereby authorized to transfer a tract of land located in the southeast corner of the northeast quarter (NE 1/4) of the southeast quarter (SE 1/4) of section 2, township 11, range 8, being 40 rods long, north and south, and 20 rods wide, east and west, containing five acres, more or less, together with the school building thereon, to Zeandale township of Riley county for a community center.

Such transfer may be made by the board of education in consideration of $10 and upon such terms and conditions as may be mutually agreed upon by both parties.  The provisions of K.S.A. 72-8212 shall not apply to the transaction authorized by this section.  The transfer authorized by this section shall be made by quitclaim deed.

History: L. 1982, ch. 287, § 1; July 1.



72-8171 U.S.D. 269 authorized to transfer certain land to city of Zurich.

72-8171. U.S.D. 269 authorized to transfer certain land to city of Zurich. The board of education of unified school district No. 269, Rooks county, is hereby authorized to transfer a tract of land located in the southeast quarter (SE1/4) of section 28, township 9, range 19, Rooks county, Kansas, described as follows:  Beginning at the southeast (SE) corner of said section 28, thence west along the south line of said section 28, a distance of 354 feet to a point, thence north 408 feet to a point, thence east 234 feet to a point, thence south 90 feet to a point, thence east 120 feet to a point, thence south 318 feet to the point of beginning, containing 3.07 acres, more or less, together with the structures thereon, to the city of Zurich, Kansas.  Such transfer may be made by the board of education in consideration of $1 and no other consideration, and upon such terms and conditions as may be mutually agreed upon by both parties.  The transfer authorized by this act shall be made by warranty deed if in the opinion of the attorney of the board of education such a deed is appropriate, and if in the opinion of the attorney a warranty deed is not appropriate, such transfer shall be made by quitclaim deed.  The provisions of K.S.A. 72-8212, and amendments thereof, shall not apply to the transaction authorized by this act.

History: L. 1983, ch. 231, § 1; July 1.



72-8172 U.S.D. 241 authorized to transfer certain land to Harrison township.

72-8172. U.S.D. 241 authorized to transfer certain land to Harrison township. The board of education of unified school district No. 241, Wallace county, is hereby authorized to transfer a tract of land located in the southeast corner of the southeast quarter (SE 1/4) of section one (1), township fifteen (15) south, range thirty-nine (39), west of the sixth p.m. in Wallace county, Kansas, and more particularly described as commencing at the southeast corner of said section one (1), thence in a northerly direction along the east section line of said section one (1), a distance of four hundred seventeen feet, six inches (417' 6"); thence in a westerly direction at right angles, a distance of four hundred seventeen feet, six inches (417' 6"); thence in a southerly direction at right angles, a distance of four hundred seventeen feet, six inches (417' 6") more or less, to the south line of said section one (1); thence in an easterly direction along the south line of said section one (1), four hundred seventeen feet, six inches (417' 6") more or less, to the point of beginning, containing approximately four acres, more or less, together with the building thereon, to Harrison township of Wallace county, for a township hall and community center in consideration of $1 and no other consideration, and upon such terms and conditions as may be mutually agreed upon by both parties.  The transfer authorized by this act shall be made by warranty deed if in the opinion of the attorney of the board of education such a deed is appropriate, and if in the opinion of the attorney a warranty deed is not appropriate, such transfer shall be made by quitclaim deed.  The provisions of K.S.A. 72-8212, and amendments thereof, shall not apply to the transaction authorized by this act.

History: L. 1983, ch. 235, § 1; July 1.



72-8173 U.S.D. 380 authorized to transfer certain land to city of Corning.

72-8173. U.S.D. 380 authorized to transfer certain land to city of Corning. (a) The board of education of unified school district No. 380, Marshall county, is hereby authorized to transfer to the city of Corning, Kansas, the following described parcels of land: (1) A parcel of land described as block 56 in the city of Corning, Nemaha county, Kansas, together with the school building and shop located thereon; and (2) a parcel of land twelve (12) feet square located in the southwest (SW) corner of lot seventeen (17), block 54, in the city of Corning, Nemaha county, Kansas; and (3) a parcel of land described as lots three, four, five, six, seven, eight, nine and ten, and the east twelve feet (12') of lots eleven, twelve, thirteen, fourteen, fifteen, sixteen, seventeen, eighteen, nineteen and twenty of block 59 in the city of Corning, Nemaha county, Kansas, being all of said block 59, except for lots one and two of said block 59 and except for the west (W) one hundred thirty-eight feet (138') of said block 59.

(b) The transfer of land and buildings described in subsection (a) may be made by the board of education of unified school district No. 380, Marshall county, to the city of Corning, Kansas, in consideration of $1 and no other consideration, and upon such terms and conditions as may be mutually agreed upon by both parties. The transfer authorized by this act shall be made by warranty deed if in the opinion of the attorney of the board of education such a deed is appropriate, and if in the opinion of the attorney a warranty deed is not appropriate, such transfer shall be made by quitclaim deed.  The provisions of K.S.A. 72-8212, and amendments thereof, shall not apply to the transaction authorized by this act.

History: L. 1983, ch. 234, § 1; July 1.



72-8174 U.S.D. 350 authorized to transfer certain land to city of Hudson.

72-8174. U.S.D. 350 authorized to transfer certain land to city of Hudson. (a) The board of education of unified school district No. 350, Stafford county, is hereby authorized to transfer to the city of Hudson, Kansas, the following described parcels of land: (1) A parcel of land described as all of block four (4) of the original subdivision in the city of Hudson, Stafford county, Kansas, and that part of vacated Main street which lies between block three (3) and block four (4) in the original subdivision in the city of Hudson, Stafford county, Kansas; and (2) a parcel of land described as all of block three (3), except the east ninety-seven feet (E 97') of Henry Bauer's subdivision in the city of Hudson, Stafford county, Kansas.

(b) The transfer of land described in subsection (a) may be made by the board of education of unified school district No. 350, Stafford county, to the city of Hudson, Kansas, in consideration of $5 and other good and valuable consideration, and upon such terms and conditions as may be mutually agreed upon by both parties. The transfer authorized by this act shall be made by quitclaim deed. The provisions of K.S.A. 72-8212, and amendments thereof, shall not apply to the transaction authorized by this act.

History: L. 1983, ch. 233, § 1; July 1.



72-8175 U.S.D. 494 authorized to transfer certain land to Coolidge township.

72-8175. U.S.D. 494 authorized to transfer certain land to Coolidge township. (a) The board of education of unified school district No. 494, Hamilton county, Kansas, is hereby authorized to transfer to Coolidge township of Hamilton county, Kansas, the following described parcels of land:  Lots 1, 2, 3, 4 and 5 of block 9; all of block 10; lots 1 through 32 of block 16; lots 10 through 18 of block 41; all in St. Johns addition to the city of Coolidge, Hamilton county, Kansas, as shown by the recorded plat thereof.

(b) The transfer of land described in subsection (a), together with the buildings located thereon, may be made by the board of education to Coolidge township in  consideration of $1 and no other consideration, and upon such terms and conditions as may be mutually agreed upon by both parties.  The transfer authorized by this act shall be made by quitclaim deed.  The transaction authorized by this act shall require approval by majority vote of the members of the board of education and the members of the township board and shall require no other approval.  To the extent that the provisions of K.S.A. 72-8212, and amendments thereto, or the provisions of K.S.A. 80-104, and amendments thereto, conflict with this act, this act shall control.

History: L. 1983, ch. 232, § 1; July 1.



72-8187 Educational services for pupils at Flint Hills job corps center or psychiatric residential treatment facilities; grants of state moneys.

72-8187. Educational services for pupils at Flint Hills job corps center or psychiatric residential treatment facilities; grants of state moneys. (a) In each school year, to the extent that appropriations are available, each school district which has provided educational services for pupils residing at the Flint Hills job corps center, for pupils housed at a psychiatric residential treatment facility or for pupils confined in a juvenile detention facility is eligible to receive a grant of state moneys in an amount to be determined by the state board of education.

(b) In order to be eligible for a grant of state moneys provided for by this section, each school district which has provided educational services for pupils residing at the Flint Hills job corps center, for pupils housed at a psychiatric residential treatment facility or for pupils confined in a juvenile detention facility shall submit to the state board of education an application for a grant and shall certify the amount expended, and not reimbursed or otherwise financed, in the school year for the services provided. The application and certification shall be prepared in such form and manner as the state board shall require and shall be submitted at a time to be determined and specified by the state board. Approval by the state board of applications for grants of state moneys is prerequisite to the award of grants.

(c) Each school district which is awarded a grant under this section shall make such periodic and special reports of statistical and financial information to the state board as it may request.

(d) All moneys received by a school district under authority of this section shall be deposited in the general fund of the school district and shall be considered reimbursement of the district for the purpose of the classroom learning assuring student success act, K.S.A. 2015 Supp. 72-6463 et seq., and amendments thereto.

(e) The state board of education shall approve applications of school districts for grants, determine the amount of grants and be responsible for payment of grants to school districts. In determining the amount of a grant which a school district is eligible to receive, the state board shall compute the amount of state financial aid the district would have received on the basis of enrollment of pupils residing at the Flint Hills job corps center, housed at a psychiatric residential treatment facility or confined in a juvenile detention facility if such pupils had been counted as two pupils under the school district finance and quality performance act and compare such computed amount to the amount certified by the district under subsection (b). The amount of the grant the district is eligible to receive shall be an amount equal to the lesser of the amount computed under this subsection or the amount certified under subsection (b). If the amount of appropriations for the payment of grants under this section is insufficient to pay in full the amount each school district is determined to be eligible to receive for the school year, the state board shall prorate the amount appropriated among all school districts which are eligible to receive grants of state moneys in proportion to the amount each school district is determined to be eligible to receive.

(f) On or before July 1 of each year, the secretary for aging and disability services shall submit to the Kansas department of education a list of facilities which have been certified and licensed as psychiatric residential treatment facilities.

(g) As used in this section:

(1) "Enrollment" means the number of pupils who are: (A) Residing at the Flint Hills job corps center, confined in a juvenile detention facility or residing at a psychiatric residential treatment facility; and (B) for whom a school district is providing educational services on September 20, on November 20, or on April 20 of a school year, whichever is the greatest number of pupils;

(2) "juvenile detention facility" means any public or private facility which is used for the lawful custody of accused or adjudicated juvenile offenders and which shall not be a jail; and

(3) "psychiatric residential treatment facility" means a facility which provides psychiatric services to individuals under the age of 21 and which conforms with the regulations of the centers for medicare/medicaid services, is licensed and certified by the Kansas department for aging and disability services pursuant to subsection (f).

History: L. 1994, ch. 307, § 11; L. 1995, ch. 160, § 13; L. 1996, ch. 161, § 1; L. 1999, ch. 165, § 8; L. 2000, ch. 95, § 3; L. 2001, ch. 215, § 3; L. 2002, ch. 196, § 6; L. 2007, ch. 76, § 2; L. 2008, ch. 147, § 10; L. 2014, ch. 115, § 292; L. 2015, ch. 4, § 49; July 1.



72-8190 U.S.D. 203; application of term "assessed valuation per pupil" for determination of capital improvement entitlements.

72-8190. U.S.D. 203; application of term "assessed valuation per pupil" for determination of capital improvement entitlements. (a) For the purpose of determination of payments from the school district capital improvements fund under K.S.A. 75-2319, and amendments thereto, notwithstanding any provision of either such statutory section to the contrary, the term assessed valuation per pupil, as applied to unified school district No. 203, Wyandotte county, shall not include within its meaning the assessed valuation of property which is owned by Sunflower Racing, Inc. and operated as a racetrack facility known as the Woodlands. The meaning of assessed valuation per pupil as provided in this subsection, for the purposes specified in this subsection, and as applied to the unified school district designated in this subsection, shall be in force and effect for the 1994-95 and 1995-96 school years.

(b) (1) In the event unified school district No. 203, Wyandotte county, receives in any school year the proceeds from any taxes which may be paid upon the Woodlands for the 1994-95 school year or the 1995-96 school year or for both such school years, the state board of education shall deduct an amount equal to the amount of such tax proceeds from future payments of state aid to which the district is entitled.

(2) For the purposes of this subsection, the term "state aid" means payments from the school district capital improvements fund.

History: L. 1995, ch. 160, § 12; L. 2015, ch. 4, § 50; July 1.






Article 82 ORGANIZATION, POWERS AND FINANCES OF BOARDS OF EDUCATION

72-8201 Unified school districts; style, designation and powers; delegation of contractual power to superintendent, limitation.

72-8201. Unified school districts; style, designation and powers; delegation of contractual power to superintendent, limitation. Each unified school district shall be designated by the name and style of "unified school district No. ______ (the number designated by the state board of education), ____________ county (naming the home county of the unified school district), state of Kansas," and by such name may sue and be sued, execute contracts and hold such real and personal property as it may acquire. Every unified school district shall possess the usual powers of a corporation for public purposes. The board of education of every unified school district may delegate to the superintendent of schools the power to execute contracts on behalf of the district for the purchase of goods and services if the value of such goods or services is $20,000 or less.

History: L. 1963, ch. 393, § 15; L. 1965, ch. 420, § 12; L. 2001, ch. 158, § 3; L. 2006, ch. 129, § 1; Apr. 27.



72-8201a Contracts; indemnification or hold harmless provisions, void.

72-8201a. Contracts; indemnification or hold harmless provisions, void. (a) It is the public policy of the state of Kansas that all contracts entered into by the board of education of a school district, or any officers or employees thereof acting on behalf of the board, provide that the school district and board of education shall be responsible solely for the district's or board's actions or failure to act under a contract.

(b) The board of education of a school district or any officers or employees thereof acting on behalf of the board shall not have the authority to enter into a contract under which the school district or board agrees to, or is required to, indemnify or hold harmless against damages, injury or death resulting from the actions or failure to act on the part of any party to a contract other than the board or district.

(c) The provisions of any contract entered into in violation of this section shall be contrary to the public policy of the state of Kansas and shall be void and unenforceable.

History: L. 2005, ch. 158, § 1; July 1.



72-8201b Contracts; governed by Kansas law.

72-8201b. Contracts; governed by Kansas law. (a) It is the public policy of the state of Kansas that all contracts entered into by the board of education of a school district, or any officers or employees thereof acting on behalf of the board, shall be governed by and interpreted in accordance with the laws of the state of Kansas.

(b) The board of education of a school district and any of its officers or employees acting on behalf of the board shall have no power to enter into a contract which provides that the contract shall be governed by or interpreted in accordance with the laws of a state other than the state of Kansas.

(c) The board of education of a school district and any officers or employees thereof acting on behalf of the board shall have no power, pursuant to a contract, to submit to the jurisdiction of any court other than a court of the state of Kansas.

(d) The provisions of any contract entered into in violation of this section shall be contrary to the public policy of the state of Kansas and shall be void and unenforceable.

History: L. 2005, ch. 158, § 2; July 1.



72-8201c Contracts; mandatory provisions.

72-8201c. Contracts; mandatory provisions. (a) Except as provided by subsection (c), any contract entered into by the board of education of a school district or any of its officers or employees acting on behalf of the board shall contain the mandatory contract provisions prescribed by the department of administration in form DA-146a, as amended.

(b) Except as provided by subsection (c), any contract entered into after the effective date of this act shall be deemed to have incorporated the mandatory contract provisions prescribed by the department of administration in form DA-146a, as amended, even if such provisions are not specifically contained in such contract.

(c) The board of education of a school district may omit any of the mandatory contract provisions prescribed by the department of administration in form DA-146a, as amended, upon the affirmative recorded vote of a majority of the members of the board. The board shall not have the authority to waive or omit from the provisions of any contract the provisions of K.S.A. 2015 Supp. 72-8201a or 72-8201b, and amendments thereto.

History: L. 2005, ch. 158, § 3; July 1.



72-8202 Name and style of unified districts.

72-8202. Name and style of unified districts. Notwithstanding any provision of K.S.A. 72-6764 or 72-6765 or any statement in any organization order, the name and style of every unified district shall be "unified school district No. ____, __________ county, state of Kansas."

History: L. 1965, ch. 410, § 18; May 17.



72-8202a Boards of education; president and vice-president; election; terms of office; duties.

72-8202a. Boards of education; president and vice-president; election; terms of office; duties. (a) At the first meeting of the board of education in July of each year, the board shall elect a president and vice-president, both of whom shall be members of the board. The president and vice-president shall each serve for a term of one (1) year and until his successor is elected and qualified.

(b) The president shall preside at meetings of the board and perform such other duties as are provided by law.

(c) In the absence or inability to act of the president, the vice-president shall perform the duties of the president. In the absence or inability to act of both the president and vice-president, the remaining members shall select a member to act in the capacity of president.

History: L. 1973, ch. 297, § 1; July 1.



72-8202b Superintendent of schools; assistant superintendents; supervisors; principals; appointment and powers.

72-8202b. Superintendent of schools; assistant superintendents; supervisors; principals; appointment and powers. (a) The board of education of each school district shall appoint a superintendent of schools for a term of not more than three (3) years. The board may appoint one or more assistant superintendents of schools, supervisors and principals for terms of not more than three (3) years. The board may give any assistant superintendent of schools the title of "assistant superintendent of schools," "deputy superintendent of schools" or "associate superintendent of schools." No person employed under the authority of this section shall be a member of the board. The superintendent, any assistant superintendents, supervisors and principals shall receive compensation fixed by the board.

(b) In the event that a vacancy occurs in the office of superintendent of schools, the board shall promptly fill such vacancy. Such a vacancy may either be filled by appointment of an acting superintendent of schools, or may be filled by appointment of a superintendent of schools as specified in subsection (a).

(c) The superintendent of schools shall have charge and control of the public schools of the school district, subject to the orders, rules and regulations of the board of education.

History: L. 1973, ch. 297, § 2; L. 1975, ch. 383, § 1; July 1.



72-8202c Clerk; appointment and duties.

72-8202c. Clerk; appointment and duties. (a) The board of education of each school district shall appoint a clerk, who shall serve at the pleasure of the board. The clerk shall receive compensation fixed by the board. The clerk shall not be a member of the board and shall not be the same person as the superintendent of schools or the treasurer.

(b) The clerk shall keep an accurate journal of the proceedings of the board of education. The clerk shall have the care and custody of the records, books and documents of the board. The clerk shall prepare and submit to or for the board all reports required of him by the board and by law.

History: L. 1973, ch. 297, § 3; July 1.



72-8202d Treasurer; appointment and duties; surety bond required.

72-8202d. Treasurer; appointment and duties; surety bond required. (a) The board of education of each school district shall appoint a treasurer, who shall serve at the pleasure of the board. The treasurer shall receive compensation fixed by the board. The treasurer shall not be a member of the board and shall not be the same person as the superintendent of schools or the clerk. Before entering upon the discharge of his duties, the treasurer shall furnish a corporate surety bond in an amount fixed by the board. Such bond shall be subject to approval by the board and shall be paid for by it.

(b) The treasurer shall deposit all moneys of the school district in accordance with the provisions of chapter 9, article 14, of Kansas Statutes Annotated. Each month the treasurer shall prepare a written report of the finances of the school district, and shall prepare such other reports as are required by the board or by law.

History: L. 1973, ch. 297, § 4; July 1.



72-8202e School district officers and employees; appointment; board members to receive no compensation.

72-8202e. School district officers and employees; appointment; board members to receive no compensation. In addition to the officers provided for in this act, the board of education of any school district may appoint other officers and employees to serve at the pleasure of the board. Such officers and employees shall receive compensation fixed by the board. No member of a board of education shall receive compensation from the school district for any work or duties performed by him.

History: L. 1973, ch. 297, § 5; July 1.



72-8203b School district funds; temporary cash deficits; limited authority for issuance of temporary notes and tax levies.

72-8203b. School district funds; temporary cash deficits; limited authority for issuance of temporary notes and tax levies. Whenever the board of education of any school district shall make a finding that such school district has a temporary cash deficit in any school district fund, such school district may issue temporary notes of the school district for the purpose of borrowing money to meet such temporary cash deficit. The proceeds of any notes issued pursuant to this section shall be credited to the fund found to have such deficit. Such notes may be issued only with the approval of the state board of tax appeals. Temporary notes issued pursuant to this act shall mature, be retired and paid during the fiscal year during which they are issued. Such notes shall be retired from the proceeds of distributions to the fund in which the temporary cash deficit occurred. Such notes shall be in a form prescribed by the state board of education and may bear interest at a rate not to exceed 5% per annum. No such notes may be issued in an amount in excess of anticipated receipts during the fiscal year of the fund in which the temporary cash deficit occurred. If any such anticipated receipts are not received during the fiscal year in which such notes are issued, such notes shall be retired in the next succeeding fiscal year from the proceeds of later received distributions to such fund or shall be retired from a tax levy upon the taxable tangible property in the school district in an amount sufficient to retire such notes, which levy shall be made at the next tax levying period.

History: L. 1973, ch. 298, § 1; L. 2008, ch. 109, § 64; L. 2014, ch. 141, § 58; July 1.



72-8204 Fiscal year of school districts.

72-8204. Fiscal year of school districts. The fiscal year of each school district shall close on the last day of June of each year.

History: L. 1965, ch. 410, § 17; L. 1970, ch. 293, § 1; L. 1972, ch. 276, §1; L. 1992, ch. 280, § 45; July 1.



72-8204a Annual budget and tax levy; certification.

72-8204a. Annual budget and tax levy; certification. Every school district shall be a municipality for the purpose of K.S.A. 79-2925 to 79-2968, inclusive, and acts amendatory thereof and supplemental thereto. The annual budget amounts of ad valorem tax to be levied of every school district shall be certified to the county clerk of the home county of the school district. The county clerk of the home county of each school district, the territory of which is located in more than one county, shall certify the final tax levy rate computed pursuant to K.S.A. 79-1803 of such school district to the county clerk of every other county in which a part of the territory of such school district is located.

History: L. 1969, ch. 334, § 3; L. 1981, ch. 379, § 6; July 1.



72-8204b Transfer of funds when school district in more than one county.

72-8204b. Transfer of funds when school district in more than one county. Whenever any school district in this state lies partly within two or more counties, it shall be the duty of the treasurer of the county, or counties, which are not the home county of the school district, to distribute to the school district all moneys in such treasurer's possession belonging to such school district in the manner provided for the distribution of taxes pursuant to K.S.A. 12-1678a and amendments thereto. The treasurer of the school district upon receiving such money shall issue a receipt to each of the following: The county treasurer and the county clerk of the county sending such money and the county treasurer and the county clerk of the home county of the school district. The county clerk of the county sending such money, upon receiving such a receipt, shall notify the board of county commissioners of such county, and it shall give the county treasurer proper credit therefor.

History: L. 1969, ch. 334, § 1; L. 1982, ch. 73, § 2; April 8.



72-8204c Budget and summary of proposed budget; notice of availability; needs assessment of attendance centers.

72-8204c. Budget and summary of proposed budget; notice of availability; needs assessment of attendance centers. (a) Each year the board of education of a school district shall conduct an assessment of the educational needs of each attendance center in the district. Information obtained from such needs-assessment shall be used by the board when preparing the budget of the school district. The board also shall prepare a summary of the budget for the school district. The budgets and summary shall be in the form prescribed by the director pursuant to K.S.A. 79-2926, and amendments thereto.

(b) The budgets and the summary of the proposed budget shall be on file at the administrative offices of the school district. Copies of such budgets and summary shall be available upon request.

(c) The notice required to be published by K.S.A. 79-2929, and amendments thereto, shall include a statement that the budgets and the summary of the proposed budget is on file at the administrative offices of the district and that copies of such budgets and summary are available upon request.

History: L. 2003, ch. 116, § 21; L. 2006, ch. 197, § 26; July 1.



72-8204d Profile of school district; contents; notice of availability.

72-8204d. Profile of school district; contents; notice of availability. (a) From and after July 1, 2004, each year the board of education of a school district shall prepare a profile of the school district. The profile shall include any information specified by the state department of education to be included in such profile, including but not limited to, information relating to the governing body of the school district, an overview of the budget of the school district adopted by the board pursuant to K.S.A. 79-2925 through 79-2935, and amendments thereto, and the budgetary process.

(b) The profile of the school district shall be on file at the administrative offices of the school district. Copies of the profile of the school district shall be available upon request.

(c) The notice required to be published by K.S.A. 79-2929, and amendments thereto, shall include a statement that a profile of the school district will be on file at the administrative offices of the district after the board adopts the budget for the ensuing budget year and that copies of the profile will be available upon request.

History: L. 2003, ch. 116, § 22; July 1.



72-8205 Boards of education; meeting times; quorum; abstention from voting; general powers; legal counsel for officers and employees.

72-8205. Boards of education; meeting times; quorum; abstention from voting; general powers; legal counsel for officers and employees. (a) The board shall meet at least once each month. During the month of July of each year, the board shall adopt a resolution specifying a regular meeting time of the board and the regular hour of commencement of the meeting, as well as the day of the week and the week of the month. Such resolution also shall specify the alternative date and time of any meeting if the regular meeting date occurs on a Sunday or on a legal holiday or on a holiday specified by the board. Such resolution also shall specify the regular meeting place of the board and may specify that any regular meeting may be adjourned to another time and place. If the board cancels a regularly-scheduled meeting because of an emergency, within 24 hours of such cancellation, the board shall establish and give notice of the new meeting date and time. Special meetings may be called at any time by the president of the board or by joint action of any three members of the board. Unless waived, written notice, stating the time and place of any special meeting and the purpose for which called shall be given each member of the board at least two days in advance of the special meeting and no business other than that stated in the notice shall be transacted at such meeting. A majority of the full membership of the board shall constitute a quorum for the purpose of conducting any business of the school district, and the vote of a majority of the full membership of the board shall be required for the passage of any motion or resolution. Any member who abstains from voting shall be counted as having voted against the motion or resolution. If a member announces a conflict of interest with regard to the issue, the member may leave the meeting until the voting on the issue is concluded and the member who abstains from voting thereby shall not be counted as having voted.

(b) Except as otherwise provided by law, the board shall have and may exercise the same powers and authorities as were immediately prior to this act conferred uniformly upon boards of education in cities of the first class, and, in addition thereto, the powers and authority expressly conferred by law.

(c) The board shall have authority to prescribe courses of study for each year of the school program and to adopt rules and regulations for teaching in the school district and general government thereof, and to approve and adopt suitable textbooks and study material for use therein subject to the plans, methods, rules and regulations of the state board of education.

(d) The board may provide legal counsel at district expense to any members of the board of education, or school district officers or employees who are sued in situations relating to and arising out of the performance of their office or employment. No teacher or other employment contract shall make reference to or incorporate the provisions of this subsection, nor shall the provisions of this subsection be construed as any part of the consideration of employment of any teacher, officer or other employee of the board.

(e) (1) The board may transact all school district business and adopt policies that the board deems appropriate to perform its constitutional duty to maintain, develop and operate local public schools.

(2) The power granted by this subsection shall not be construed to relieve a board from compliance with state law.

The power granted by this subsection shall not be construed to relieve any other unit of government of its duties and responsibilities which are prescribed by law, nor to create any responsibility on the part of a school district to assume the duties or responsibilities which are required of another unit of government.

(3) The board shall exercise the power granted by this subsection by resolution of the board of education.

History: L. 1963, ch. 393, § 21; L. 1965, ch. 410, § 15; L. 1968, ch. 209, § 1; L. 1981, ch. 293, § 1; L. 2003, ch. 40, § 1; L. 2003, ch. 158, § 8; July 1.

Revisor's Note:

Section was also amended by L. 2003, ch. 59, § 1, but that version was repealed by L. 2003, ch. 158, § 11.



72-8206 Same; state board definition.

72-8206. Same; state board definition. "State board of education" means the constitutional state board of education.

History: L. 1968, ch. 209, § 2; March 26.



72-8207 Expenses of board of education members.

72-8207. Expenses of board of education members. Board members shall be paid their necessary expenses incurred in the performance of their official duties.

History: L. 1968, ch. 59, § 33; July 1.



72-8208 Petty cash funds.

72-8208. Petty cash funds. (a) The board of education of any school district may authorize, by separate  resolutions, the establishment of petty cash funds from which to make needed expenditures for school district purposes in emergencies.

Every such resolution shall specify the general purpose for which the petty cash fund is to be established, authorize an employee of the school district to administer the petty cash fund,  and designate an amount of moneys, not to exceed $1,500, to be maintained in the petty cash fund.

(b) The employee authorized to administer any petty cash fund established by any resolution provided for in this section shall keep a record of all receipts and expenditures from the fund, and shall, from time to time, and at the end of each school year, prepare a statement for the board of education showing all receipts, expenditures, and the balance in the petty cash fund. The petty cash fund shall be replenished by payment from the appropriate funds of the school district to the petty cash fund upon proper claim. If the board of education is satisfied with the report, the board may restore the fund to its original amount. The fund shall be kept separate from all other funds and be used only for authorized expenditures and itemized receipts shall be taken for each expenditure. No part of the fund may be loaned or advanced against the salary of any employee. All employees entrusted with the administration of petty cash funds under authority of this statute shall be bonded by the school district.

History: L. 1959, ch. 308, § 2; L. 1968, ch. 226, § 1; L. 1969, ch. 352, § 1; L. 1977, ch. 257, § 1; L. 1983, ch. 241, § 1; July 1.



72-8208a School activity funds.

72-8208a. School activity funds. (a) The board of education of any school district may authorize, by separate  resolutions, the establishment of school activity funds from which to make needed expenditures for the payment of expenses attributable to activities in which pupils of the district may participate directly or indirectly. Every such resolution shall specify the general purpose for which the fund is to be established and shall authorize an employee of the school district to administer the fund.

(b) The employee authorized to administer any school activity fund established by any resolution provided for in this section shall keep a record of all receipts and expenditures from the fund, and shall, from time to time, and at the end of each school year, prepare a statement for the board of education showing all receipts, expenditures, and the balance in the fund. The fund shall be kept separate from all other funds and be used only for authorized expenditures, and itemized receipts shall be taken for each expenditure.

(c) All moneys received from the sale of admissions to activities which the school district sponsors shall be credited to school activity funds in accordance with policies and procedures adopted by the board of education.  Such moneys shall not be considered to be moneys of the school district for the purposes of K.S.A. 72-8202d, and amendments thereto.

(d) The provisions of K.S.A. 12-105b, and amendments thereto, shall not apply to claims against any school activity fund established by any resolution provided for in this section.

(e) As used in this section, the term "activities" means activities, events, and competitions in such fields as athletics, music, forensics, and dramatics, and other interschool or intraschool extracurricular activities in which pupils may participate directly or indirectly.

History: L. 1994, ch. 298, § 1; May 5.



72-8209 Judgments against school districts; tax levy, use of proceeds.

72-8209. Judgments against school districts; tax levy, use of proceeds. Whenever any judgment rendered against any school district becomes final, the board of education may levy a tax at the first tax levying period after such judgment becomes final, sufficient to pay such amount and for the purpose of paying a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located within the school district and such tax levy may be levied outside of tax levy limitations prescribed by law. Revenue from such levy shall be deposited in the special liability expense fund of the school district.

History: L. 1876, ch. 122, art. 4, § 31; R.S. 1923, 72-1032; L. 1943, ch. 248, § 30; L. 1967, ch. 370, § 1; L. 1979, ch. 52, § 183; L. 2003, ch. 116, § 11; July 1.



72-8210 Legal successor of rights and powers; bequests and donations.

72-8210. Legal successor of rights and powers; bequests and donations.    The unified district shall be legal successor to all of the rights, powers and authorities vested in boards of disorganized districts of the unified district except as is otherwise provided in any of the school unification acts. This provision shall be construed, but not by way of limitation, as being particularly applicable to powers and authorities with respect to bequests, legacies, trusts, and property or interest in property of any kind whatsoever. Any bequest, legacy, trust or donation may be placed in a separate fund of the district and if placed in such fund the same shall be exempt from budget law requirements and shall be used in compliance with the wishes of the donor as nearly as may be.

History: L. 1965, ch. 410, § 32; L. 1966, ch. 8, § 1 (Special Session); March 11.



72-8211 Teacherages.

72-8211. Teacherages. The board of education of any unified school district may acquire, purchase, construct, rent, operate and maintain suitable quarters for the use of its teachers. Such quarters may consist of real or personal property or both, and may be referred to as "teacherages." The acquisitions of such property for teacherages shall be by resolution of the board of education, which shall be published once in a newspaper of general circulation within the county or counties where such school district is located. If, within thirty (30) days after publication of such resolution, there is filed a petition signed by qualified electors equal in number to not less than ten percent (10%) of the electors who voted at the last general school election, demanding that such resolution be submitted to a vote of the electors in such school district, such resolution shall not take effect until submitted to a referendum and approved by a majority of the qualified electors voting thereon. Such referendum may be held at a special election called for such purpose or at the general school election. Any school district may dispose of any teacherage or any interest therein or part thereof as provided by law for other school property.

History: L. 1968, ch. 131, § 1; July 1.



72-8212 Kindergarten, grade and unit of instruction requirements; alternative provision; general powers of boards; attendance subdistricts; disposition of unneeded property; acquisition of property.

72-8212. Kindergarten, grade and unit of instruction requirements; alternative provision; general powers of boards; attendance subdistricts; disposition of unneeded property; acquisition of property. (a) (1) Subject to provision (2) of this subsection, every unified school district shall maintain, offer and teach kindergarten and grades one through 12 and shall offer and teach at least 30 units of instruction for pupils enrolled in grades nine through 12 in each high school operated by the board of education. The units of instruction, to qualify for the purpose of this section, shall have the prior approval of the state board of education.

(2) Any unified school district which has discontinued kindergarten, any grade or unit of instruction under authority of K.S.A. 72-8233, and amendments thereto, and has entered into an agreement with another unified school district for the provision of kindergarten or any such grade or unit of instruction has complied with the kindergarten, grade and unit of instruction requirements of this section.

(b) The board of education shall adopt all necessary rules and regulations for the government and conduct of its schools, consistent with the laws of the state.

(c) The board of education may divide the district into subdistricts for purposes of attendance by pupils.

(d) The board of education shall have the title to and the care and keeping of all school buildings and other school property belonging to the district. The board may open any or all school buildings for community purposes and may adopt rules and regulations governing use of school buildings for those purposes. School buildings and other school properties no longer needed by the school district may be disposed of by the board upon the affirmative recorded vote of not less than a majority of the members of the board at a regular meeting. The board may dispose of the property in such manner and upon such terms and conditions as the board deems to be in the best interest of the school district.  Conveyances of school buildings and other school properties shall be executed by the president of the board and attested by the clerk.

(e) The board shall have the power to acquire personal and real property by purchase, gift or the exercise of the power of eminent domain in accordance with K.S.A. 72-8212a, and amendments thereto.

History: L. 1963, ch. 393, § 22; L. 1965, ch. 410, § 16; L. 1969, ch. 310, §54; L. 1982, ch. 301, § 2; L. 1983, ch. 242, § 1; L. 1984, ch. 261, § 14; L. 1984, ch. 262, § 4; L. 1989, ch. 220, § 1; L. 1991, ch. 220, § 4; July 1.



72-8212a Acquisition of real property under eminent domain power; conditions; procedures.

72-8212a. Acquisition of real property under eminent domain power; conditions; procedures. (a) A unified school district may acquire by condemnation, for school purposes, any interest in real property, including fee simple title. If, within 10 years after entry of final judgment under K.S.A. 26-511, and amendments thereto, the school district fails to construct substantial buildings or improvements that are used for school purposes on any real property acquired under this subsection, the school district shall notify the original owners or their heirs or assigns that they have an option to purchase the property from the school district for an amount equal to the compensation awarded for the property under the eminent domain procedures act. Such option shall expire if not exercised within a period of six months after the date of the expiration of the 10-year period.

(b) A unified school district may acquire by condemnation, for any purpose whatsoever, any reversionary interest held by others in real property which the school district has previously acquired by condemnation, deed or contract if:

(1) The district, or its predecessor districts, has constructed substantial improvements on the property; and

(2) the school district, or its predecessor districts, has held an interest in the property for at least 20 years.

(c) When the board of education of a unified school district considers it necessary to condemn a property interest pursuant to this section, the board shall declare the necessity by resolution and shall authorize a licensed land surveyor or a professional engineer who is competent to conduct a land survey to make a survey and description of the property and the interest to be condemned and to file them with the clerk of the board. The resolution shall be published once in a newspaper having general circulation in the school district. Upon the filing of the survey and description, the board of education shall provide by resolution for the acquisition of the property interest by condemnation. The resolution shall set forth a description of the property, the interest to be condemned and the purpose for which the property is and will be used. The board of education, as soon as practicable after the passage of the resolution, shall proceed to exercise the power of eminent domain in the manner provided by the eminent domain procedure act.

History: L. 1982, ch. 301, § 1; L. 2006, ch. 192, § 11; July 1.



72-8213b School buildings, closing; procedure.

72-8213b. School buildings, closing; procedure. (a) As used in this section, "school building" means any building or structure operated or maintained by the board of education of a unified school district.

(b) The board of education of any unified school district, by adoption of a resolution, may close any school building at any time the board determines that the building should be closed to improve the school system of the unified school district. The board of education may close more than one school building in one resolution. A resolution adopted pursuant to this section shall require a majority vote of the members of the board of education and shall require no other approval.

(c) Prior to adopting a resolution closing any school building, the board of education shall call and hold a hearing on the proposal. The notice of such hearing shall include the reasons for the proposed closing, the name of any affected building and the name of any school building to which the involved pupils shall be reassigned. Such notice also shall include the time, date and place of the public hearing to be held on the proposal. Such notice shall be published at least once each week for two consecutive weeks in a newspaper of general circulation in the school district. The last publication shall be at least 10 but not more than 20 days prior to the date of the public hearing.

At such hearing, the board shall hear testimony as to the advisability of the proposed closing, and a representative of the board shall present the board's proposal for such closing. Following the public hearing, or any continuation of such hearing, and after considering all of the testimony and evidence presented or submitted at the public hearing, the board shall determine whether the school building should be closed to improve the school system of the unified school district.

History: L. 2002, ch. 167, § 6; July 1.



72-8216 Sale of building with bonds outstanding; disposition of proceeds of sale of school property.

72-8216. Sale of building with bonds outstanding; disposition of proceeds of sale of school property. In the event that any unified school district shall sell or shall have sold or in any manner conveyed title to a school building to the United States government, to the state or any political subdivision thereof, or to any other purchaser, which building shall have been constructed from the proceeds of a bond issue which shall not have been fully retired at the time of the sale of said building, the board of education of such unified school district is hereby authorized to establish a bond retirement fund from the proceeds of such sale which fund shall be separate and distinct from any other bond funds of such district, and to pay the remaining principal and interest on such bonds as they become due and payable, and to make such other payments and transfers as are specifically authorized by this act.

History: L. 1968, ch. 65, § 1; L. 1969, ch. 354, § 1; July 1.



72-8217 Same; prepayment of bonds.

72-8217. Same; prepayment of bonds. The board of education is hereby authorized to make payments of principal and interest on any such bonds prior to the date of maturity, under such terms and conditions as the board deems advisable, if the holders of such bonds proffer such bonds for early retirement.

History: L. 1968, ch. 65, § 2; March 19.



72-8218 Same; investment of bond retirement fund.

72-8218. Same; investment of bond retirement fund. The board of education is hereby authorized to invest such fund in accordance with K.S.A. 10-131 or in direct obligations of the United States government, maturing no later than one year from the date of purchase or to deposit such fund in time deposits in a bank or banks situated within the state of Kansas, and such board shall exercise due care and diligence to the end that sufficient funds will be on hand to make all payments of principal and interest on such bonds as such payments become due and payable.

History: L. 1968, ch. 65, § 3; L. 1977, ch. 54, § 37; July 1.



72-8219 Same; transfers from bond retirement fund to capital outlay fund.

72-8219. Same; transfers from bond retirement fund to capital outlay fund. On the first day of July of each year, the board of education may transfer out of such bond retirement fund, to the capital outlay fund of such district, any balance which shall be in excess of the balance of principal and interest on bonds outstanding as of that date. Such funds transferred to the capital outlay fund may be expended by the district for any purpose for which other capital outlay funds may be expended.

History: L. 1968, ch. 65, § 4; March 19.



72-8220 Same; annual notice to county clerk.

72-8220. Same; annual notice to county clerk. It shall be the duty of the board of education of such unified school district to give written notice each year on or before the first day of August, for the remaining term of the bond issue, to the county clerk of the home county of such unified school district, to the effect that no levy shall be made for the purpose of making payments of principal and interest on such outstanding bonds.

History: L. 1968, ch. 65, § 5; March 19.



72-8221 Same; transfer of final balance.

72-8221. Same; transfer of final balance. Whenever any such bond issue shall have been completely retired, the board of education shall transfer any remaining balance of such bond retirement fund into the capital outlay fund of the district, and such board of education is further authorized to expend any funds so transferred for any purpose for which other capital outlay funds may be expended.

History: L. 1968, ch. 65, § 6; March 19.



72-8222 School security officers and campus police officers.

72-8222. School security officers and campus police officers. (a) The board of education of any school district or the board of trustees of any community college may employ school security officers, and may designate any one or more of such school security officers as a campus police officer, to aid and supplement law enforcement agencies of the state and of the city and county in which the school district or community college is located.

(b) The protective function of school security officers shall extend to all property of the school district or community college and the protection of students, teachers and other employees together with the property of such persons on or in any school or community college property or areas adjacent thereto, or while attending or located at the site of any school or community college-sponsored function. While engaged in the protective functions specified in this section, each school security officer shall possess and exercise all general law enforcement powers, rights, privileges, protections and immunities in every county in which there is located any part of the territory of the school district or community college.

(c) The protective function of campus police officers shall extend to all property of the school district or community college and the protection of students, teachers and other employees together with the property of such persons on or in any school or community college property or areas adjacent thereto, or while attending or located at the site of any school or community college-sponsored function. While engaged in the protective functions specified in this section, each campus police officer shall possess and exercise all general law enforcement powers, rights, privileges, protections and immunities in every county in which there is located any part of the territory of the school district or community college.

(d) Campus police officers shall have the power and authority of law enforcement officers:

(1) On property owned, occupied or operated by the school district or community college or at the site of a function sponsored by the school district or community college;

(2) on the streets, property and highways immediately adjacent to and coterminous with property described in subsection (d)(1);

(3) within the city or county where property described in subsection (d)(1) is located, as necessary to protect the health, safety and welfare of students and faculty of the school district or community college, with appropriate agreement by local law enforcement agencies. Such agreements shall include provisions, defining the geographical scope of the jurisdiction conferred, circumstances requiring the extended jurisdiction, scope of law enforcement powers and duration of the agreement. Before any agreement entered into pursuant to this section shall take effect, it shall be approved by the governing body of the city or county, or both, having jurisdiction where such property is located, and the board of education or board of trustees involved;

(4) with appropriate notification of and coordination with local law enforcement agencies, within the city or county where property described in subsection (d)(1) or (d)(2) is located, when there is reason to believe that a violation of a state law, county resolution or city ordinance has occurred on such property, as necessary to investigate and arrest persons for such a violation;

(5) when in fresh pursuit of a person; and

(6) when transporting persons in custody to an appropriate facility, wherever it may be located.

(e) In addition to enforcement of state law, county resolutions and city ordinances, campus police officers shall enforce rules and regulations and rules and policies of the board of trustees or school board, whether or not violation thereof constitutes a criminal offense. While on duty, campus police officers shall wear and display publicly a badge of office. No such badge shall be required to be worn by any plain clothes investigator or departmental administrator, but any such officer shall present proper credentials and identification when required in the performance of such officer's duties. In performance of any of the powers, duties and functions authorized by this section, K.S.A. 22-2401a, and amendments thereto, or any other law, campus police officers shall have the same rights, protections and immunities afforded other law enforcement officers.

(f) The board of education of each school district shall adopt a policy providing for notification of a student's parents or guardians whenever the student is taken into custody by a campus police officer.

History: L. 1969, ch. 363, § 1; L. 1976, ch. 321, § 1; L. 1987, ch. 277, § 1; L. 2004, ch. 48, § 7; July 1.



72-8223 Payment of tuition by secretary for children and families for attendance of certain children at school; disposition of tuition payments.

72-8223. Payment of tuition by secretary for children and families for attendance of certain children at school; disposition of tuition payments. (a) The secretary for children and families shall pay tuition to the board of education of any school district for children in any institution under the jurisdiction of the secretary who attend any of the schools of such school district. The amount of tuition shall be determined on the basis of the average operating cost per pupil of the school district, less the proportionate amount of state aid received by such school district as determined by the state board of education. Whenever feasible, the board of education of such school district shall work with the Kansas department for children and families to maximize federal matching funds.

(b) Payments of tuition received under this section by the board of education of any school district for attendance of children at school in regular educational programs shall be deposited in the tuition reimbursement fund.

(c) There is hereby established in every district a fund which shall be called the tuition reimbursement fund, which fund shall consist of all moneys deposited therein or transferred thereto according to law. The expenses of a district attributable to the costs of providing educational services to a child in an institution under the jurisdiction of the secretary who attends the school shall be paid from the tuition reimbursement fund.

History: L. 1969, ch. 313, § 1; L. 1993, ch. 264, § 5; L. 2003, ch. 116, § 24; L. 2014, ch. 115, § 293; July 1.



72-8225 Leases and lease-purchase agreements; terms and conditions; cash basis and budget laws not applicable.

72-8225. Leases and lease-purchase agreements; terms and conditions; cash basis and budget laws not applicable. The board of education of any school district, as lessee or lessor, may enter into written contracts for the use of real or personal property and, in addition to the foregoing, the board of education of any school district may enter into lease-purchase agreements as provided by K.S.A. 10-1116b, and amendments thereto.  No board of education shall enter into any contract under authority of this section as lessor of any school bus, as defined in K.S.A. 72-8301, and amendments thereto.  The term of any lease or lease-purchase agreement entered into under authority of this section may be for not to exceed 10 years. Such lease or lease-purchase agreement may provide for annual or other payment of rent or rental fees and may obligate the school district to payment of maintenance or other expenses. The provisions of the cash basis law shall not apply to any lease or lease-purchase agreement entered into under authority of this section in such a manner as to prevent the intention of this section from being made effective. Any lease-purchase agreement which is entered into under authority of this section by any school district and which involves the acquisition of land or buildings is subject to the provisions of K.S.A. 10-1116c, and amendments thereto.

History: L. 1970, ch. 298, § 1; L. 1977, ch. 258, § 1; L. 1981, ch. 269, § 2; L. 1990, ch. 74, § 4; L. 1997, ch. 54, § 1; July 1.



72-8226 Budget and certification of tax levies to pay certain bond issues; option of boards of education.

72-8226. Budget and certification of tax levies to pay certain bond issues; option of boards of education. Notwithstanding any of the provisions of K.S.A. 72-67,106, the board of education of any unified school district may elect to budget and certify tax levies for the retirement of bonded indebtedness of any disorganized school district if the building or facility for which such bonded indebtedness was created is located within such unified school district. Any such board of education so electing shall notify the county clerk of any county in which any of the former territory of such disorganized school district is located on or before August 25 of the year preceding the year in which the next installment of such bonds and the interest thereon shall become due and payable. Tax levies under this section shall be made on the territory of the disorganized school district unless otherwise provided by special act of the legislature. Funds collected from such levies by any county treasurer shall be distributed to the school district in the same manner as other school funds are distributed, and the school district shall forward such bond and interest installments to the state treasurer in the manner prescribed by law. No bonded indebtedness levy shall be made by any county clerk pursuant to K.S.A. 72-67,106 after such clerk has received notice from a unified school district of its intent to make levies as herein provided.

History: L. 1970, ch. 295, § 1; July 1.



72-8230 Interlocal cooperation agreements; requirements and conditions; duration; partial or complete termination; financing; definitions.

72-8230. Interlocal cooperation agreements; requirements and conditions; duration; partial or complete termination; financing; definitions. (a) In the event the boards of education of any two or more school districts enter into a school district interlocal cooperation agreement for the purpose of jointly and cooperatively performing any of the services, duties, functions, activities, obligations or responsibilities which are authorized or required by law to be performed by school districts of this state, the following conditions shall apply:

(1) A school district interlocal cooperation agreement shall establish a board of directors which shall be responsible for administering the joint or cooperative undertaking. The agreement shall specify the organization and composition of and manner of appointment to the board of directors. Only members of boards of education of school districts party to the agreement shall be eligible for membership on the board of directors. The terms of office of members of the board of directors shall expire concurrently with their terms as board of education members. Vacancies in the membership of the board of directors shall be filled within 30 days from the date of the vacancy in the manner specified in the agreement.

(2) A school district interlocal cooperation agreement may provide for the establishment and composition of an executive board. The members of the executive board, if established, shall be selected by the board of directors from its membership. The executive board shall exercise the powers, have the responsibilities, and perform the duties and functions of the board of directors to the extent authority to do so is delegated by the board of directors.

(3) A school district interlocal cooperation agreement shall be effective only after approval by the state board of education.

(4) A school district interlocal cooperation agreement shall be subject to change or termination by the legislature.

(5) The duration of a school district interlocal cooperation agreement for joint or cooperative action in performing any of the services, duties, functions, activities, obligations or responsibilities, other than the provision of special education services, which are authorized or required by law to be performed by school districts of this state, shall be for a term of at least three years but not exceeding five years.

(6) (A) The duration of a school district interlocal cooperation agreement for joint or cooperative action in providing special education services shall be perpetual unless the agreement is partially or completely terminated in accordance with this provision. This provision applies to every school district interlocal cooperation agreement for the provision of special education services entered into under authority of this section after the effective date of this act and to every such agreement entered into under this section prior to the effective date of this act, and extant on the effective date of this act, regardless of any provisions in such an agreement to the contrary.

(B) Partial termination of a school district interlocal cooperation agreement for the provision of special education services made and entered into by the boards of three or more school districts may be accomplished only upon petition for withdrawal from the agreement by a contracting school district to the other contracting school districts and approval by the state board of written consent to the petition by such other school districts or upon order of the state board after appeal to it by a school district from denial of consent to a petition for withdrawal and hearing thereon conducted by the state board. The state board shall consider all the testimony and evidence brought forth at the hearing and issue an order approving or disapproving withdrawal by the school district from the agreement.

(C) Complete termination of a school district interlocal cooperation agreement for the provision of special education services made and entered into by the boards of two school districts may be accomplished upon approval by the state board of a joint petition made to the state board for termination of the agreement by both of the contracting school districts after adoption of a resolution to that effect by each of the contracting school districts or upon petition for withdrawal from the agreement made by a contracting school district to the other contracting school district and approval by the state board of written consent to the petition by such other school district or upon order of the state board after appeal to it by a school district from denial of consent to a petition for withdrawal and hearing thereon conducted by the state board. The state board shall consider all the testimony and evidence brought forth at the hearing and issue an order approving or disapproving withdrawal by the school district from the agreement.

(D) Complete termination of a school district interlocal cooperation agreement for the provision of special education services made and entered into by the boards of three or more school districts may be accomplished only upon approval by the state board of a joint petition made to the state board for termination of the agreement by not less than 2/3 of the contracting school districts after adoption of a resolution to that effect by each of the contracting school districts seeking termination of the agreement. The state board shall consider the petition and approve or disapprove termination of the agreement.

(E) The state board shall take such action in approving or disapproving the complete or partial termination of a school district interlocal cooperation agreement for the provision of special education services as the state board deems to be in the best interests of the involved school districts and of the state as a whole in the provision of special education services for exceptional children. Whenever the state board has disapproved the complete or partial termination of such an agreement, no further action with respect to such agreement shall be considered or taken by the state board for a period of not less than three years.

(7) A school district interlocal cooperation agreement shall specify the method or methods to be employed for disposing of property upon partial or complete termination.

(8) Within the limitations provided by law, a school district interlocal cooperation agreement may be changed or modified by affirmative vote of not less than 2/3 of the contracting school districts.

(b) Except as otherwise specifically provided in this subsection, any power or powers, privileges or authority exercised or capable of exercise by any school district of this state, or by any board of education thereof, may be jointly exercised pursuant to the provisions of a school district interlocal cooperation agreement. No power or powers, privileges or authority with respect to the levy and collection of taxes, the issuance of bonds, or the purposes and provisions of the classroom learning assuring student success act, K.S.A. 2015 Supp. 72-6463 et seq., and amendments thereto, or title I of public law 874 shall be created or effectuated for joint exercise pursuant to the provisions of a school district interlocal cooperation agreement.

(c) Payments from the general fund of each school district which enters into any school district interlocal cooperation agreement for the purpose of financing the joint or cooperative undertaking provided for by the agreement shall be operating expenses.

(d) Upon partial termination of a school district interlocal cooperation agreement, the board of directors established under a renegotiated agreement thereof shall be the successor in every respect to the board of directors established under the former agreement.

(e) Nothing contained in this section shall be construed to abrogate, interfere with, impair, qualify or affect in any manner the exercise and enjoyment of all of the powers, privileges and authority conferred upon school districts and boards of education thereof by the provisions of the interlocal cooperation act, except that boards of education and school districts are required to comply with the provisions of this section when entering into an interlocal cooperation agreement that meets the definition of school district interlocal cooperation agreement.

(f) As used in this section:

(1) "School district interlocal cooperation agreement" means an agreement which is entered into by the boards of education of two or more school districts pursuant to the provisions of the interlocal cooperation act.

(2) "State board" means the state board of education.

History: L. 1975, ch. 75, § 2; L. 1978, ch. 302, § 1; L. 1979, ch. 220, § 15; L. 1985, ch. 247, § 1; L. 1987, ch. 276, § 1; L. 1990, ch. 261, § 1; L. 1992, ch. 280, § 46; L. 1997, ch. 35, § 2; L. 2015, ch. 4, § 51; July 1.



72-8231 Academic achievement testing program; report.

72-8231. Academic achievement testing program; report. In each school year, the board of education of every school district shall cause to have prepared a report concerning the academic achievement testing program conducted during the school term to assess the educational performance of pupils enrolled in the school district.  The report shall be presented at a regular meeting of the board of education in a form and manner determined and specified by it.

History: L. 1981, ch. 273, § 1; July 1.



72-8232 Vocational education building programs; sale of property authorized.

72-8232. Vocational education building programs; sale of property authorized. The board of education of any school district may sell at auction, by sealed bids or at a public or private sale any school property including building sites and buildings thereon which were constructed, reconstructed, repaired, modified, remodeled, furnished or equipped as part of a vocational education program of the school district by pupils enrolled therein or by pupils enrolled in and attending an area vocational school operated under the board of education.  The provisions of K.S.A. 72-8212 shall not apply to any transaction authorized by this section.

History: L. 1981, ch. 271, § 1; July 1.



72-8233 Interdistrict agreements for provision of educational programs authorized; conditions.

72-8233. Interdistrict agreements for provision of educational programs authorized; conditions. (a) In accordance with the provisions of this section, the boards of education of any two or more unified school districts may make and enter into agreements providing for the attendance of pupils residing in one school district at school in kindergarten or any of the grades one through 12 maintained by any such other school district. The boards of education may also provide by agreement for the combination of enrollments for kindergarten or one or more grades, courses or units of instruction.

(b) Prior to entering into any agreement under authority of this section, the board of education shall adopt a resolution declaring that it has made a determination that such an agreement should be made and that the making and entering into of such an agreement would be in the best interests of the educational system of the school district. Any such agreement is subject to the following conditions:

(1) The agreement may be for any term not exceeding a term of five years.

(2) The agreement shall be subject to change or termination by the legislature.

(3) Within the limitations provided by law, the agreement may be changed or terminated by mutual agreement of the participating boards of education.

(4) The agreement shall make provision for transportation of pupils to and from the school attended on every school day, for payment or sharing of the costs and expenses of pupil attendance at school, and for the authority and responsibility of the participating boards of education.

(c) Provision by agreements entered into under authority of this section for the attendance of pupils at school in a school district of nonresidence of such pupils shall be deemed to be compliance with the kindergarten, grade, course and units of instruction requirements of law.

(d) The board of education of any school district which enters into an agreement under authority of this section for the attendance of pupils at school in another school district may discontinue kindergarten or any or all of the grades, courses and units of instruction specified in the agreement for attendance of pupils enrolled in kindergarten or any such grades, courses and units of instruction at school in such other school district. Upon discontinuing kindergarten or any grade, course or unit of instruction under authority of this subsection, the board of education may close any school building or buildings operated or used for attendance by pupils enrolled in such discontinued kindergarten, grades, courses or units of instruction. The closing of any school building under authority of this subsection shall require a majority vote of the members of the board of education and shall require no other procedure or approval.

(e) Pupils attending school in a school district of nonresidence of such pupils in accordance with an agreement made and entered into under authority of this section shall be counted as regularly enrolled in and attending school in the school district of residence of such pupils for the purpose of computations under the classroom learning assuring student success act, K.S.A. 2015 Supp. 72-6463 et seq., and amendments thereto.

(f) Pupils who satisfactorily complete grade 12 while in attendance at school in a school district of nonresidence of such pupils in accordance with the provisions of an agreement entered into under authority of this section shall be certified as having graduated from the school district of residence of such pupils unless otherwise provided for by the agreement.

History: L. 1984, ch. 261, § 1; L. 1984, ch. 262, § 1; L. 1991, ch. 220, § 5; L. 1992, ch. 280, § 47; L. 1994, ch. 36, § 1; L. 2002, ch. 167, § 7; L. 2015, ch. 4, § 52; July 1.



72-8234 Disaster relief programs; participation authorized; policy, development and adoption; definitions.

72-8234. Disaster relief programs; participation authorized; policy, development and adoption; definitions. (a)  Notwithstanding any inconsistent provision of law, the board of education of any school district, pursuant to a policy developed and adopted by it, may provide for participation of the school district in disaster relief programs by way of gift or donation thereto of personal property no longer needed by or useful to the school district.  Personal property which may be given or donated to disaster relief programs includes, but is not limited to, furniture, furnishings, supplies, materials and equipment such as desks, chairs, tables, bookcases, file cabinets, specialized clothing, books, workbooks and other materials supplemental to textbooks, maps, charts, laboratory, shop and other instructional apparatus and equipment.  The policy may specify: The items of property which are subject to gift or donation under authority of this section; the terms, conditions and procedures under which property may be given or donated to and obtained by disaster relief programs; a manner and method under which applications for the gift or donation of property may be made and received; and actions which may be taken for ascertaining the eligibility of disaster relief programs for gift or donation.  The policy shall provide that any costs associated with handling, transportation, delivery or distribution of property given or donated to disaster relief programs under authority of this section shall not be covered by the school district.

(b) As used in this section:

(1) "Disaster" means the occurrence or imminent threat of widespread or severe damage, injury or loss of life or property resulting from any natural or manmade cause, including but not limited to fire, flood, earthquake, wind, storm, epidemics, air contamination, blight, drought, infestation, explosion, riot or hostile military or paramilitary action;

(2) "disaster relief" means the performance of functions or engagement in activities to minimize, repair, relieve or aid in recovery from injury and damage resulting from disasters;

(3) "disaster relief program" means a program established and operated for the purpose of disaster relief by any nonprofit and tax exempt entity having a demonstrable plan for handling, transportation, delivery and distribution of property to the areas and people affected by disaster; and

(4) "nonprofit and tax exempt entity" means and includes, but is not limited to, church or other religious societies, benevolent or charitable organizations and associations, social service agencies, civic or community organizations and associations, and corporations or other entities organized for the purpose of providing humanitarian services.

History: L. 1989, ch. 212, § 1; July 1.



72-8235 Certificated personnel; interdistrict agreements for shared services authorized.

72-8235. Certificated personnel; interdistrict agreements for shared services authorized. (a)  The boards of education of two or more unified school districts may make and enter into agreements providing for the sharing of services of certificated personnel.

(b) Prior to entering into any agreement under authority of this section, a board of education shall adopt a resolution declaring that it has made a determination that such an agreement should be made and that the making and entering into of such an agreement would be in the best interests of the educational system of the school district.  Any such agreement is subject to the following conditions:

(1) The agreement may be for any term not exceeding a term of five years.

(2) The agreement shall be subject to change or termination by the legislature.

(3) Within the limitations provided by law, the agreement may be changed or terminated by mutual agreement of the participating boards of education.

(c) Any agreement entered into under authority of this section shall specify:

(1) Subject to the provisions of subsection (b)(1), the duration of the agreement;

(2) the manner and method of performance of the responsibilities, duties and functions required of boards of education under the provisions of K.S.A. 72-8202b, and amendments thereto, and under the provisions of article 54 of chapter 72 of Kansas Statutes Annotated.

(d) The provisions of law relating to certificated personnel of a unified school district shall apply to certificated personnel employed jointly by two or more unified school districts in accordance with an agreement entered into under authority of this section.

History: L. 1990, ch. 254, § 1; July 1.



72-8236 Child care facilities; authority to establish, operate, and maintain; fees, collection and disposition.

72-8236. Child care facilities; authority to establish, operate, and maintain; fees, collection and disposition. (a) The board of education of any school district may: (1) Establish, operate and maintain a child care facility; (2) enter into cooperative or interlocal agreements with one or more other boards for the establishment, operation and maintenance of a child care facility; (3) contract with private, nonprofit corporations or associations or with any public or private agency or institution, whether located within or outside the state, for the establishment, operation and maintenance of a child care facility; and (4) prescribe and collect fees for providing care at a child care facility.

(b) Fees for providing care at a child care facility established under authority of this section shall be prescribed and collected only to recover the costs incurred as a result of and directly attributable to the establishment, operation and maintenance of the child care facility. Revenues from fees collected by a board under this section shall be deposited in the general fund of the school district and shall be considered reimbursements to the district for the purpose of the classroom learning assuring student success act, K.S.A. 2015 Supp. 72-6463 et seq., and amendments thereto, and may be expended whether the same have been budgeted or not and amounts so expended shall not be considered operating expenses.

(c) Every school district which establishes, operates and maintains a child care facility shall be subject to the provisions contained in article 5 of chapter 65 of Kansas Statutes Annotated, and amendments thereto.

(d) As used in this section, the term "child" means any child who is three years of age or older, and any infant or toddler whose parent or parents are pupils or employees of a school district which establishes, operates and maintains, or cooperates in the establishment, operation and maintenance of, a child care facility under authority of this act.

History: L. 1993, ch. 186, § 1; L. 2015, ch. 4, § 53; July 1.



72-8237 Summer programs; establishment; fees, limitation; summer program fund; use of money.

72-8237. Summer programs; establishment; fees, limitation; summer program fund; use of money. (a) The board of education of any school district may: (1) Establish, operate and maintain a summer program for pupils; (2) enter into cooperative or interlocal agreements with one or more other boards of education for the establishment, operation and maintenance of a summer program for pupils; and (3) prescribe and collect fees for providing a summer program for pupils or provide such program without charge.

(b) Fees for providing a summer program for pupils shall be prescribed and collected only to recover the costs incurred as a result of and directly attributable to the establishment, operation and maintenance of the program.

(c) No school district may collect fees for providing a summer program for pupils required to attend such a program in accordance with the provisions of law, rules and regulations of the state board of education, policy of the board of education, or an individualized education plan developed for an exceptional child.

(d) There is hereby established in every district which establishes, operates and maintains a summer program a fund which shall be called the summer program fund, which fund shall consist of all moneys deposited therein or transferred thereto according to law. All moneys received by a district from fees collected under this section or from any other source for summer programs shall be credited to the summer program fund. Amounts deposited in the summer program fund may be used for the payment of expenses directly attributable to the program or may be transferred to the general fund of the school district as approved by the board of education.

(e) As used in this section, the term "summer program" means a program which is established by the board of education of a school district and operated during the summer months for the purpose of giving remedial instruction to pupils or for the purpose of conducting special projects and activities designed to enrich and enhance the educational experience of pupils, or for both such purposes.

History: L. 1993, ch. 264, § 15; L. 2011, ch. 107, § 12; L. 2012, ch. 155, § 14; L. 2013, ch. 121, § 13; L. 2015, ch. 4, § 54; July 1.



72-8238 Extraordinary school programs; authority to establish, operate and maintain; fees, collection, limitations, disposition; fund.

72-8238. Extraordinary school programs; authority to establish, operate and maintain; fees, collection, limitations, disposition; fund. (a) The board of education of any school district may: (1) Establish, operate and maintain an extraordinary school program for pupils who meet the district's criteria for attendance of such programs; (2) enter into cooperative or interlocal agreements with one or more other boards of education for the establishment, operation and maintenance of an extraordinary school program for pupils; and (3) prescribe and collect fees for providing an extraordinary school program for pupils or provide such program without charge.

(b) Fees for providing an extraordinary school program for pupils shall be prescribed and collected only to recover the cost incurred as a result of and directly attributable to the establishment, operation and maintenance of the program.

(c) No school district may collect fees for providing an extraordinary school program for pupils who are required to attend such a program in accordance with the provisions of law, rules and regulations of the state board of education, policy of the board of education, or an individualized education plan developed for an exceptional child or who are eligible for free or reduced price meals under the national school lunch act.

(d) There is hereby established in every district which establishes, operates and maintains an extraordinary school program a fund which shall be called the extraordinary school program fund, which fund shall consist of all moneys deposited therein or transferred thereto according to law.  All moneys received by a district from fees collected under this section or from any other source for extraordinary school programs shall be credited to the extraordinary school program fund.  The expenses of a district directly attributable to extraordinary school programs shall be paid from the extraordinary school program fund.

(e) As used in this section, the term "extraordinary school program" means a program which is established by the board of education of a school district, operated before or after regular school hours during the regular school term,  and maintained for any or all of the following purposes: (1) Providing pupils with additional time to achieve learner exit or improvement plan outcomes; (2) giving pupils remedial instruction or independent study assistance; (3) affording pupils an opportunity to strengthen or attain mastery of basic or higher order thinking skills; and (4) conducting special projects and activities designed to enrich and enhance the educational experience of pupils.

History: L. 1994, ch. 310, § 1; July 1.



72-8239 School attendance review board; members, meetings; rules and regulations.

72-8239. School attendance review board; members, meetings; rules and regulations. (a) The board of education of each school district in this state may establish a school attendance review board or may enter into a cooperative or interlocal cooperation agreement with one or more other boards of education for the joint establishment of a school attendance review board. Each school attendance review board shall include, but need not be limited to, one or more persons representing each of the following: (1) Parents of pupils of the district or districts; (2) the Kansas department for children and families; (3) the superintendent of schools of each participating school district; (4) teachers of the school district or districts; (5) school guidance personnel; (6) law enforcement agencies having jurisdiction in the district or districts; and (7) community-based agencies providing services to youth.

(b) The superintendent of schools of the school district that has established a school attendance review board as provided in subsection (a), at the beginning of each school year, shall convene a meeting of the school attendance review board for the purpose of adopting plans to promote interagency and community cooperation and to reduce the duplication of services provided to youth who have serious school attendance problems. If more than one board of education is participating in a school attendance review board, the superintendent of schools of the school district having the most pupils shall convene the meeting provided for by this subsection.

(c) The school attendance review board may elect from among its members a chairperson having responsibility for coordinating the services of the board and may elect such other officers as determined by the board.

(d) The school attendance review board may adopt rules and regulations as necessary to govern its procedure and to enable the board to carry out the provisions of this act.

History: L. 1996, ch. 229, § 151; L. 2014, ch. 115, § 294; July 1.



72-8240 Subpoena power.

72-8240. Subpoena power. (a) When a pupil has been referred to a school attendance review board under K.S.A. 72-8243, the board, for the purpose of making a proper disposition of the referral, may request the district court having jurisdiction to issue subpoenas requiring the attendance of the following:

(1) The pupil;

(2) the pupil's parents, guardians or other person having control of the pupil;

(3) the school authority referring the pupil; and

(4) any other person the school attendance review board may require as a witness in the matter.

(b) The district court may issue subpoenas requiring the attendance of witnesses or the production of pertinent written materials, subject to K.S.A. 60-245 and amendments thereto.

(c) The district court shall not have jurisdiction to order detention in any secure facility or other confinement for failure to comply with a subpoena issued pursuant to this section.

History: L. 1996, ch. 229, § 152; July 1.



72-8241 Inventory of community services; recommendations for further services.

72-8241. Inventory of community services; recommendations for further services. Any school attendance review board established pursuant to K.S.A. 72-8239 shall maintain a continuing inventory of community resources, including alternative educational programs, and make recommendations for the improvement of such resources and programs or for the creation of new resources and programs where none exist.

History: L. 1996, ch. 229, § 153; July 1.



72-8242 Personnel represent entities on board; costs.

72-8242. Personnel represent entities on board; costs. Each entity represented on a school attendance review board may assign personnel to represent the entity on a continuing basis in accordance with the intent of this act. The duties, obligations or responsibilities which may be imposed on entities by this act are such that the related costs are incurred as a part of the entities' normal operating procedures. The minor costs of such services may be borne by each entity and each or all of the participants may apply for and utilize state or federal funds as may be available.

History: L. 1996, ch. 229, § 154; July 1.



72-8243 Referral of students; notice; resolving the problem.

72-8243. Referral of students; notice; resolving the problem. (a) If a pupil is required by law to attend school and is irregular in attendance at school, the pupil may be referred to the school attendance review board. Each board of education shall designate one or more employees to make such referrals. Upon making a referral, the employee shall notify the pupil and the pupil's parents or guardians, in writing, of the name and address of the school attendance review board and of the reason for the referral. The notice shall indicate that the pupil and parents or guardians of the pupil will be required, along with the referring person, to meet with the school attendance review board to consider a proper disposition of the referral.

(b) If the school attendance review board determines that available community services can resolve the problem of the referred pupil, the board shall direct the pupil or the pupil's parents or guardians, or both, to make use of those community services. The school attendance review board may require, at such time as it determines proper, the pupil or parents or guardians of the pupil, or both, to furnish satisfactory evidence of participation in the available community services.

(c) If the school attendance review board determines that available community services cannot resolve the problem of the referred pupil or if the pupil or the pupil's parents or guardians, or both, have failed to respond to directives of the school attendance review board or to services provided, the school attendance review board may notify the secretary for children and families or the appropriate county or district attorney. If the case is referred to the district court, the school attendance review board shall submit to the district court documentation of efforts to secure attendance as well as the board's recommendations on what action the district court shall take in order to bring about proper disposition of the case.

History: L. 1996, ch. 229, § 155; L. 2014, ch. 115, § 295; July 1.



72-8244 Credit cards, policies on acquisition and use; public record; cash basis and budget laws not applicable.

72-8244. Credit cards, policies on acquisition and use; public record; cash basis and budget laws not applicable. (a) The board of education of any school district, pursuant to a policy developed and adopted by the board, may provide for the acquisition of credit cards in the name of the school district for use by designated officers and employees of the school district. The policy shall prescribe limitations and restrictions on the use of such credit cards and on the amounts and categories of expenses which may be paid through use of such credit cards. The policy shall provide for maintenance of a public record of all expenditures for payment of charges incurred by the school district through use of credit cards.

(b) The provisions and restrictions of the cash basis and budget laws of this state shall not apply to the provisions of this section in any manner so as to prevent the intention of this section from being made effective.

History: L. 2001, ch. 158, § 1; May 17.



72-8245 Tuition, fees, charges; policy providing for payment by credit or debit cards; internet usage authorized.

72-8245. Tuition, fees, charges; policy providing for payment by credit or debit cards; internet usage authorized. The board of education of any school district, pursuant to a policy developed and adopted by the board, may provide for the acceptance of payment in the form of a credit or debit card of fees, tuition or other charges imposed by the school district. The policy may provide for imposition of an additional fee to recover the actual amount of any costs incurred by the school district by reason of the method of payment used. The policy also may provide for establishment by the school district of secure internet sockets that will allow payment by a credit or debit card via the internet. Any transactions involving payment by credit card pursuant to this section shall not be subject to the provisions of K.S.A. 16a-2-403, and amendments thereto.

History: L. 2001, ch. 158, § 2; May 17.



72-8246 Employment incentive or retention bonuses for teachers.

72-8246. Employment incentive or retention bonuses for teachers. (a) As used in this section:

(1) "Teacher" means teachers, supervisors, principals, superintendents and any other professional employees who are required to hold a teacher's or school administrator's certificate in any public school.

(2) "Board of education" means the board of education of any public school district.

(b) The board of education may pay employment incentive or retention bonuses to teachers.

History: L. 2002, ch. 167, § 5; July 1.



72-8248 Special liability expense fund; uses of money.

72-8248. Special liability expense fund; uses of money. (a) There is hereby established in every school district a special liability expense fund. Moneys in such fund shall be used to:

(1) Pay the cost of providing for its defense and the defense of employees pursuant to the Kansas tort claims act and for the payment of claims and other direct and indirect costs resulting from the implementation of such act; and

(2) pay judgments rendered against the district.

(b) The district shall credit to the special liability expense fund any moneys received by the district from any source which may be lawfully utilized for the purposes specified by this section including the proceeds of tax levies hereinafter authorized and provided. Any balance remaining in the special liability expense fund at the end of the budget year shall be carried forward into that fund for succeeding budget years. Such fund shall not be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto. In making the budget of the district, the amounts credited to and the amount on hand in such special fund, and the amount expended therefrom, shall be included in the annual budget for the information of the residents of the district. Interest earned on the investment of moneys in any such fund shall be credited to that fund.

(c) Whenever the governing body of any school district determines that moneys from other sources will be insufficient to pay such costs, the governing body is hereby authorized to levy an annual tax upon all taxable tangible property within the district in an amount determined by the governing body to be necessary for such purpose and to pay a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located in such school district.

History: L. 2003, ch. 116, § 1; July 1.



72-8249 Special reserve fund; uses of money.

72-8249. Special reserve fund; uses of money. (a) There is hereby established in every school district a special reserve fund. Moneys in such fund shall be used to:

(1) Pay claims, judgments, expenses and other purposes relating to health care services, disability income benefits and group life insurance benefits as authorized by K.S.A. 72-8415a, and amendments thereto;

(2) pay costs relating to uninsured losses; and

(3) pay the cost of workers compensation insurance and workers compensation claims, awards, expenses and other purposes authorized by the workers compensation act.

Moneys in such fund may be transferred to the general fund of the school district as approved by the board of education.

(b) Any balance remaining in the special reserve fund at the end of the budget year shall be carried forward into that reserve fund for succeeding budget years. Such fund shall not be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto. In preparing the budget of such school district, the amounts credited to and the amount on hand in the special reserve fund, and the amount expended therefrom shall be included in the annual budget for the information of the residents of the school district. Interest earned on the investment of moneys in any such fund shall be credited to that fund.

History: L. 2003, ch. 116, § 2; L. 2015, ch. 4, § 55; July 1.



72-8250 Textbook and student materials revolving fund; use of money.

72-8250. Textbook and student materials revolving fund; use of money. (a) There is hereby established in every school district a textbook and student materials revolving fund. Moneys in such fund shall be used to:

(1) Purchase any items designated in K.S.A. 72-5389, and amendments thereto;

(2) pay the cost of materials or other items used in curricular, extracurricular or other school-related activities; and

(3) purchase textbooks as authorized by K.S.A. 72-4141, and amendments thereto.

Moneys in such fund may be transferred to the general fund of the school district as approved by the board of education.

(b) Any balance remaining in the textbook and student materials revolving fund at the end of the budget year shall be carried forward into that fund for succeeding budget years. Such fund shall not be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto. In preparing the budget of such school district, the amounts credited to and the amount on hand in the textbook and student materials revolving fund, and the amount expended therefrom shall be included in the annual budget for the information of the residents of the school district. Interest earned on the investment of moneys in any such fund shall be credited to that fund.

History: L. 2003, ch. 116, § 3; L. 2011, ch. 107, § 13; L. 2012, ch. 155, § 15; L. 2013, ch. 121, § 14; L. 2015, ch. 4, § 56; July 1.



72-8251 Payments required to be paid by districts; insufficient revenues.

72-8251. Payments required to be paid by districts; insufficient revenues. Whenever a school district is required by law to make any payment during the month of June and there is insufficient revenue to make such payment as a result of the payment of state aid after the date prescribed by the state board of education pursuant to K.S.A. 2015 Supp. 72-6466, and amendments thereto, the school district shall make such payment as soon as moneys are available.

History: L. 2003, ch. 139, § 4; L. 2015, ch. 4, § 57; July 1.



72-8252 Policies to allow student to self-administer certain medications.

72-8252. Policies to allow student to self-administer certain medications. (a) As used in this section:

(1) "Medication" means a medicine prescribed by a health care provider for the treatment of anaphylaxis or asthma including, but not limited to, any medicine defined in section 201 of the federal food, drug and cosmetic act, inhaled bronchodilators and auto-injectible epinephrine.

(2) "Health care provider" means: (A) A physician licensed to practice medicine and surgery; (B) an advanced practice registered nurse issued a license pursuant to K.S.A. 65-1131, and amendments thereto, who has authority to prescribe drugs as provided by K.S.A. 65-1130, and amendments thereto; or (C) a physician assistant licensed pursuant to the physician assistant licensure act who has authority to prescribe drugs prior to January 11, 2016, pursuant to a written protocol with a responsible physician under K.S.A. 65-28a08, and amendments thereto, and on and after January 11, 2016, pursuant to a written agreement with a supervising physician under K.S.A. 65-28a08, and amendments thereto.

(3) "School" means any public or accredited nonpublic school.

(4) "Self-administration" means a student's discretionary use of such student's medication pursuant to a prescription or written direction from a health care provider.

(b) Each school district shall adopt a policy authorizing the self-administration of medication by students enrolled in kindergarten or any of the grades one through 12. A student shall meet all requirements of a policy adopted pursuant to this subsection. Such policy shall include:

(1) A requirement of a written statement from the student's health care provider stating the name and purpose of the medication; the prescribed dosage; the time the medication is to be regularly administered, and any additional special circumstances under which the medication is to be administered; and the length of time for which the medication is prescribed;

(2) a requirement that the student has demonstrated to the health care provider or such provider's designee and the school nurse or such nurse's designee the skill level necessary to use the medication and any device that is necessary to administer such medication as prescribed. If there is no school nurse, the school shall designate a person for the purposes of this subsection;

(3) a requirement that the health care provider has prepared a written treatment plan for managing asthma or anaphylaxis episodes of the student and for medication use by the student during school hours;

(4) a requirement that the student's parent or guardian has completed and submitted to the school any written documentation required by the school, including the treatment plan prepared as required by paragraph (3) and documents related to liability;

(5) a requirement that all teachers responsible for the student's supervision shall be notified that permission to carry medications and self-medicate has been granted; and

(6) any other requirement imposed by the school district pursuant to this section and K.S.A. 72-8205(e), and amendments thereto.

(c) A school district shall require annual renewal of parental authorization for the self-administration of medication.

(d) A school district, and its officers, employees and agents, which authorizes the self-administration of medication in compliance with the provisions of this section shall not be held liable in any action for damage, injury or death resulting directly or indirectly from the self-administration of medication.

(e) A school district shall provide written notification to the parent or guardian of a student that the school district and its officers, employees and agents are not liable for damage, injury or death resulting directly or indirectly from the self-administration of medication. The parent or guardian of the student shall sign a statement acknowledging that the school district and its officers, employees or agents incur no liability for damage, injury or death resulting directly or indirectly from the self-administration of medication and agreeing to release, indemnify and hold the school and its officers, employees and agents, harmless from and against any claims relating to the self-administration of such medication.

(f) A school district shall require that any back-up medication provided by the student's parent or guardian be kept at the student's school in a location to which the student has immediate access in the event of an asthma or anaphylaxis emergency.

(g) A school district shall require that information described in subsection (b)(3) and (4) be kept on file at the student's school in a location easily accessible in the event of an asthma or anaphylaxis emergency.

(h) An authorization granted pursuant to subsection (b) shall allow a student to possess and use such student's medication at any place where a student is subject to the jurisdiction or supervision of the school district or its officers, employees or agents.

(i) A board of education may adopt a policy pursuant to K.S.A. 72-8205(e), and amendments thereto, which:

(1) Imposes requirements relating to the self-administration of medication which are in addition to those required by this section; and

(2) establishes a procedure for, and the conditions under which, the authorization for the self-administration of medication may be revoked.

History: L. 2004, ch. 124, § 5; L. 2005, ch. 136, § 1; L. 2011, ch. 114, § 69; L. 2014, ch. 131, § 54; L. 2015, ch. 46, § 19; July 1.



72-8253 Compilation and report of expenditures; verification by department.

72-8253. Compilation and report of expenditures; verification by department. (a) Each school district shall compile and report expenditures of the district in providing programs required by law and the number of pupils enrolled in such programs. Such information shall be compiled and reported in the manner required by the department.

(b) The department shall verify, on an on-going basis, expenditures of school districts in providing programs required by law and the number of pupils enrolled in such programs. Such verification may be conducted on a sample-basis of school districts.

History: L. 2005, ch. 194, § 1; May 19.



72-8254 Kansas uniform financial accounting and reporting act.

72-8254.  Kansas uniform financial accounting and reporting act. (a) This section shall be known and may be cited as the Kansas uniform financial accounting and reporting act.

(b) As used in this section:

(1) "Budget summary" means a one-page summary of the official budget adopted by the board of education of the school district, and shall include, but is not limited to, graphs depicting the total expenditures in the budget by category, supplemental and general fund expenditures, instruction expenditures, enrollment figures, mill rates by fund and average salaries. For purposes of this section, a one-page budget at a glance format developed by the state board, and any successor format shall be deemed a budget summary, provided it complies with the requirements of this section.

(2) "Reporting system" means the uniform reporting system, including a uniform chart of accounts, developed by the state board as required by this section.

(3) "School district" means a unified school district organized and operated under the laws of this state.

(4) "State board" means the state board of education.

(c) The state board shall develop and maintain a uniform reporting system for the receipts and expenditures of school districts. The accounting records maintained by each school district shall be coordinated with the uniform reporting system. Each school district shall record the receipts and expenditures of the district in accordance with a uniform classification of accounts or chart of accounts and reports as shall be prescribed by the state board. Each school district shall submit such reports and statements as may be required by the state board. The state board shall design, revise and direct the use of accounting records and fiscal procedures and prescribe uniform classifications for receipts and expenditures for all school districts. The reporting system shall include all funds held by a school district regardless of the source of the moneys held in such funds, including, but not limited to, all funds funded by fees or other sources of revenue not derived from tax levies. The state board shall prescribe the necessary forms to be used by school districts in connection with such uniform reporting system.

(d) The reporting system developed by the state board shall be developed in such a manner that allows school districts to record and report any information required by state or federal law.

(e) The reporting system shall provide records showing by funds, accounts and other pertinent classifications, the amounts appropriated, the estimated revenues, actual revenues or receipts, the amounts available for expenditure, the total and itemized expenditures, the unencumbered cash balances, excluding state aid receivable, actual balances on hand and the unencumbered balances of allotments or appropriations for each school district.

(f) The reporting system shall allow a person to search the data and allow for the comparison of data by school district.

(g) Each school district shall annually submit a report to the state board on all construction activity undertaken by the school district which was financed by the issuance of bonds and which such bonds have not matured. Such report shall include all revenue receipts, all expenditures of bond proceeds authorized by law, the dates for commencement and completion of such construction activity, the estimated cost and the actual cost of such construction activity. The information provided in the report shall be in a form so as to readily identify such information with a specific construction project. Such report shall be submitted in a form and manner prescribed by the state board in accordance with the provisions of this section.

(h) From and after July 1, 2012, the board of education of each school district shall record and report the receipts and expenditures of the district in the manner prescribed by the state board in accordance with this section.

(i) (1) Each school district shall annually publish on such district's internet website:

(A) A copy of form 150, estimated legal maximum general fund budget, or any successor document containing the same or similar information, that was submitted by such district to the state board of education for the immediately preceding school year; and

(B) the budget summary for the current school year and actual expenditures for the immediately preceding two school years showing total dollars net of transfers and dollars per pupil for each of the following:

(i) Function 1000, instruction;

(ii) function 2100, student support;

(iii) function 2200, instructional staff support;

(iv) functions 2300 through 2500, administration;

(v) function 2600, operation and maintenance;

(vi) function 2700, transportation;

(vii) function 3100, food service;

(viii) functions 2900, 3200 and 3300, other current spending;

(ix) function 4000, capital outlay;

(x) function 5100, debt service;

(xi) the total expenditures which is the sum of the amounts in clauses (i) through (x);

(xii) the spending allocated to function 1000, instruction, excluding capital outlay and debt service expenditures, as a percentage of total expenditures;

(xiii) the spending allocated to function 1000, instruction, excluding capital outlay and debt service expenditures, as a percentage of current spending, which is the sum of expenditures for functions 1000 through 3300 less capital outlay and debt service expenditures included in any of those functions; and

(xiv) the revenue in total dollars net of transfers both in total and disaggregated to show the amount of revenue received from local, state and federal revenue sources.

(2) For purposes of subsection (i)(1)(B), all per pupil amounts shall be calculated using the full-time equivalent enrollment of the school district. All function categories and other accounting categories shall refer to those same categories as established and required for financial accounting purposes by the state board as published in the Kansas state department of education's Kansas accounting handbook for unified school districts, as published in August 2012, or later versions as established in rules and regulations adopted by the state board.

(3) Publications required by this subsection shall be published with an easily identifiable link located on such district's website homepage.

(4) Publications required by this subsection shall be made available to the public at every meeting held by the board of education of each school district when the board is discussing the district's budget or any other school finance matter.

(j) (1) The department of education shall annually publish on its internet website:

(A) All of the publications required under subsection (i); and

(B) the following expenditures for each school district on a per pupil basis:

(i) Total expenditures;

(ii) capital outlay expenditures;

(iii) bond and interest expenditures; and

(iv) all other expenditures not included in (ii) or (iii).

(2) Publications required by this subsection shall be published with an easily identifiable link located on the department's website homepage.

History: L. 2006, ch. 197, § 2; L. 2011, ch. 106, § 4; L. 2013, ch. 99, § 8; L. 2014, ch. 93, § 45; May 1.



72-8255 Full-day kindergarten; fees.

72-8255. Full-day kindergarten; fees. (a) In order to pay the cost of providing full-day kindergarten, a school district may impose a fee to enroll in full-day kindergarten.

(b) Nothing in this section shall be construed as requiring school districts to provide full-day kindergarten nor as requiring any pupil to attend full-day kindergarten.

(c) As used in this section:

(1) "School district" means any school district which offers both full-day and half-day kindergarten.

(2) "Cost" means that portion of the cost of providing full-day kindergarten which is not paid by the state.

History: L. 2006, ch. 197, § 6; July 1.



72-8256 Bullying, school district policies.

72-8256. Bullying, school district policies. (a) As used in this section:

(1) "Bullying" means: (A) Any intentional gesture or any intentional written, verbal, electronic or physical act or threat either by any student, staff member or parent towards a student or by any student, staff member or parent towards a staff member that is sufficiently severe, persistent or pervasive that such gesture, act or threat creates an intimidating, threatening or abusive educational environment that a reasonable person, under the circumstances, knows or should know will have the effect of:

(i) Harming a student or staff member, whether physically or mentally;

(ii) damaging a student's or staff member's property;

(iii) placing a student or staff member in reasonable fear of harm to the student or staff member; or

(iv) placing a student or staff member in reasonable fear of damage to the student's or staff member's property;

(B) cyberbullying; or

(C) any other form of intimidation or harassment prohibited by the board of education of the school district in policies concerning bullying adopted pursuant to this section or subsection (e) of K.S.A. 72-8205, and amendments thereto.

(2) "Cyberbullying" means bullying by use of any electronic communication device through means including, but not limited to, e-mail, instant messaging, text messages, blogs, mobile phones, pagers, online games and websites.

(3) "Parent" includes a guardian, custodian or other person with authority to act on behalf of the child.

(4) "School district" or "district" means any unified school district organized and operating under the laws of this state.

(5) "School vehicle" means any school bus, school van, other school vehicle and private vehicle used to transport students or staff members to and from school or any school-sponsored activity or event.

(6) "Staff member" means any person employed by a school district.

(b) The board of education of each school district shall adopt a policy to prohibit bullying either by any student, staff member or parent towards a student or by a student, staff member or parent towards a staff member on or while utilizing school property, in a school vehicle or at a school-sponsored activity or event.

(c) The board of education of each school district shall adopt and implement a plan to address bullying either by any student, staff member or parent towards a student or by a student, staff member or parent towards a staff member on school property, in a school vehicle or at a school-sponsored activity or event. Such plan shall include provisions for the training and education for staff members and students.

(d) The board of education of each school district may adopt additional policies relating to bullying pursuant to subsection (e) of K.S.A. 72-8205, and amendments thereto.

(e) Nothing in this section shall be construed to limit or supersede or in any manner affect or diminish the requirements of compliance by a staff member with the provisions of K.S.A. 2015 Supp. 38-2223 or 38-2226, and amendments thereto.

History: L. 2007, ch. 185, § 4; L. 2008, ch. 77, § 1; L. 2013, ch. 121, § 15; July 1.



72-8257 Moneys derived from gifts or donations; transfers to community foundations.

72-8257. Moneys derived from gifts or donations; transfers to community foundations. (a) As used in this section:

(1) "Community foundation" or "foundation" means any community foundation or community trust to which deductible contributions can be made by individuals, corporations, public charities and private foundations, as well as other charitable organizations and governmental agencies for the overall purposes of the foundation or to particular charitable and endowment funds established under agreement with the foundation or trust for the charitable benefit of the people of a specific geographic area and which is a nonprofit organization exempt from federal income taxation pursuant to section 501(a) of the internal revenue code of 1986, as in effect on the effective date of this act, by reason of qualification under section 501(c)(3) of the internal revenue code of 1986, as in effect on the effective date of this act, and which is deemed a publicly supported organization and not a private foundation within the meaning of section 509(a)(1) of the internal revenue code of 1986, as in effect on the effective date of this act.

(2) "Moneys" means any moneys derived from gifts or donations to the school district  which are not immediately required for the purposes for which the moneys were received.

(b) The board of education of any school district may transfer moneys to a community foundation. Moneys transferred to a foundation pursuant to this section shall be deposited into a restricted fund by the foundation and shall remain subject to any restrictions imposed by the original donor of such moneys. Any distribution from the fund shall be made: (1) To, or for the benefit of, the school district; or (2) for a specific purpose as directed by the original donor, or the successors or agents of such donor, and agreed to by the school district.

History: L. 2009, ch. 68, § 1; July 1.



72-8258 Epinephrine kits; requirements.

72-8258. Epinephrine kits; requirements. Any accredited school may maintain an epinephrine kit. An epinephrine kit may consist of one or more doses of epinephrine. Epinephrine from an epinephrine kit shall be used only in emergency situations when the person administering the epinephrine reasonably believes that the signs and symptoms of an anaphylactic reaction are occurring and if administered at school, on school property or at a school-sponsored event. A school may not maintain an epinephrine kit unless the school has consulted with a pharmacist licensed by the state board of pharmacy. The consultant pharmacist shall have supervisory responsibility for maintaining the epinephrine kit. The consultant pharmacist shall be responsible for developing procedures, proper control and accountability for the epinephrine kit. Periodic physical inventory of the epinephrine kit shall be required. An epinephrine kit shall be maintained under the control of the consultant pharmacist.

History: L. 2009, ch. 102, § 2; July 1.



72-8259 Notice of applicability of Kansas tort claims act to teachers; contents of notice.

72-8259. Notice of applicability of Kansas tort claims act to teachers; contents of notice. Each school district shall provide written notice to each teacher employed by such district of protections afforded teachers under the Kansas tort claims act pursuant to K.S.A. 75-6101 et seq., and amendments thereto. Such notice shall include information about the Kansas tort claims act, a teacher's coverage as an employee of the district under the Kansas tort claims act, the amount of liability coverage provided for claims which could give rise to an action under the Kansas tort claims act against a teacher and the procedure in which to request a defense under the Kansas tort claims act pursuant to K.S.A. 75-6108, and amendments thereto.

History: L. 2014, ch. 93, § 31; May 1.






Article 83 TRANSPORTATION OF STUDENTS

72-8301 Definitions.

72-8301. Definitions. As used in this act:

(a) "Board" or "board of education" means the board of education of any school district.

(b) "School district" means any unified school district organized and operating under the laws of this state.

(c) The words "provide or furnish transportation" in addition to their ordinary meaning shall mean and include the right of a school district to: (1) Purchase, operate and maintain school buses and other motor vehicles; (2) contract, lease or hire school buses and other motor vehicles for the transportation of pupils, students and school personnel; (3) purchase, operate and maintain buses other than school buses for the transportation of pupils, students or school personnel to or from school-related functions or activities; (4) contract, lease or hire buses other than school buses for the transportation of pupils, students and school personnel if the buses are owned and operated by a public common carrier of passengers under a certificate of convenience and necessity granted by the state corporation commission or the interstate commerce commission and are operating within the authority granted to the public common carrier; and (5) reimburse persons who furnish transportation to pupils, students or school personnel in privately owned motor vehicles.

(d) "Student" or "pupil" means any person regularly enrolled in a school district and attending school in such school district or regularly enrolled in a school district and attending school in another school district in accordance with the provisions of an agreement entered into under authority of K.S.A. 72-8233, and amendments thereto.

(e) "Motor vehicle" means every motor vehicle, as defined in K.S.A. 8-126, and amendments thereto, which is designed for transporting 10 passengers or less.

(f) "Bus" means every motor vehicle, as defined in K.S.A. 8-126, and amendments thereto, which is designed for transporting more than 10 passengers in addition to the driver.

(g) "School bus" means: (1) Every bus designed primarily for the transportation of pupils, students or school personnel to or from school or to or from school-related functions or activities. This definition includes every such bus which is owned by a school district, or privately owned and contracted for, leased or hired by a school district, and operated for such transportation, and every such bus which is privately owned and operated for such transportation, but does not include within its meaning any bus designated in clauses (3) and (4) of subsection (c); and (2) every bus designed for operation as a common carrier in urban transportation. This definition includes every such bus which is owned and operated for mass public transportation by a metropolitan transit authority established under the provisions of article 28 of chapter 12 or article 31 of chapter 13 of Kansas Statutes Annotated, and is contracted for, leased or hired by a school district for the transportation of pupils, students or school personnel to or from school or to or from school-related functions or activities.

(h) "State board" means the state board of education.

History: L. 1968, ch. 401, § 1; L. 1976, ch. 40, § 2; L. 1978, ch. 303, § 2; L. 1984, ch. 261, § 16; L. 1991, ch. 220, § 6; L. 1997, ch. 183, § 1; L. 2001, ch. 142, § 2; July 1.



72-8302 Transportation of pupils; authorization to provide or furnish; required under certain conditions; suspension or revocation of privilege or entitlement under certain circumstances; fees, authorization to prescribe and collect, limitations, disposition.

72-8302. Transportation of pupils; authorization to provide or furnish; required under certain conditions; suspension or revocation of privilege or entitlement under certain circumstances; fees, authorization to prescribe and collect, limitations, disposition. (a) The board of education of a school district may provide or furnish transportation for pupils who are enrolled in the school district to or from any school of the school district or to or from any school of another school district attended by such pupils in accordance with the provisions of an agreement entered into under authority of K.S.A. 72-8233, and amendments thereto.

(b) (1) When any or all of the conditions specified in this provision exist, the board of education of a school district shall provide or furnish transportation for pupils who reside in the school district and who attend any school of the school district or who attend any school of another school district in accordance with the provisions of an agreement entered into under authority of K.S.A. 72-8233, and amendments thereto. The conditions which apply to the requirements of this provision are as follows:

(A) The residence of the pupil is inside or outside the corporate limits of a city, the school building attended is outside the corporate limits of a city and the school building attended is more than 21/2 miles by the usually traveled road from the residence of the pupil; or

(B) the residence of the pupil is outside the corporate limits of a city, the school building attended is inside the corporate limits of a city and the school building attended is more than 21/2 miles by the usually traveled road from the residence of the pupil; or

(C) the residence of the pupil is inside the corporate limits of one city, the school building attended is inside the corporate limits of a different city and the school building attended is more than 21/2 miles by the usually traveled road from the residence of the pupil.

(2) The provisions of this subsection are subject to the provisions of subsections (c) and (d).

(c) The board of education of every school district is authorized to adopt rules and regulations to govern the conduct, control and discipline of all pupils while being transported in school buses. The board may suspend or revoke the transportation privilege or entitlement of any pupil who violates any rules and regulations adopted by the board under authority of this subsection.

(d) The board of education of every school district may suspend or revoke the transportation privilege or entitlement of any pupil who is detained at school at the conclusion of the school day for violation of any rules and regulations governing pupil conduct or for disobedience of an order of a teacher or other school authority. Suspension or revocation of the transportation privilege or entitlement of any pupil specified in this subsection shall be limited to the school day or days on which the pupil is detained at school. The provisions of this subsection do not apply to any pupil who has been determined to be an exceptional child, except gifted children, under the provisions of the special education for exceptional children act.

(e) (1) Subject to the limitations specified in this subsection, the board of education of any school district may prescribe and collect fees to offset, totally or in part, the costs incurred for the provision or furnishing of transportation for pupils. The limitations which apply to the authorization granted by this subsection are as follows:

(A) Fees for the provision or furnishing of transportation for pupils shall be prescribed and collected only to recover the costs incurred as a result of and directly attributable to the provision or furnishing of transportation for pupils and only to the extent that such costs are not reimbursed from any other source provided by law;

(B) fees for the provision or furnishing of transportation may not be assessed against or collected from any pupil who is determined to be a child with disabilities under the provisions of the special education for exceptional children act or any pupil who is eligible for free or reduced price meals under the national school lunch act or any pupil who is entitled to transportation under the provisions of K.S.A. 72-8306(a), and amendments thereto, and who resides 21/2 miles or more by the regular route of a school bus from the school attended;

(C) fees for the provision or furnishing of transportation for pupils in accordance with the provisions of an agreement entered into under authority of K.S.A. 72-8233 or 72-8307, and amendments thereto, shall be controlled by the provisions of the agreement.

(2) All moneys received by a school district from fees collected under this subsection shall be deposited in the general fund of the district.

History: L. 1968, ch. 401, § 2; L. 1971, ch. 244, § 1; L. 1973, ch. 299, § 1; L. 1976, ch. 322, § 1; L. 1977, ch. 259, § 1; L. 1980, ch. 224, § 1; L. 1981, ch. 294, § 1; L. 1984, ch. 261, § 17; L. 1984, ch. 270, § 1; L. 1984, ch. 262, § 5; L. 1996, ch. 141, § 3; L. 1997, ch. 183, § 3; L. 2000, ch. 155, § 4; L. 2003, ch. 116, § 12; L. 2015, ch. 4, § 58; July 1.



72-8303 Transportation routes; regular school route.

72-8303. Transportation routes; regular school route. (a) The board of education of a school district may prescribe the regular school routes on which transportation of its pupils is to be provided, and shall schedule the school bus and motor vehicle routes so that each pupil entitled to transportation will be transported to and from school on every school day.

(b) For the purposes of this section, the term regular school route includes any route arranged by the board of education for (1) transportation of its pupils to and from the residence of such pupils in another school district in accordance with an order issued by a board of education under the provisions of K.S.A. 72-1046b, and amendments thereto; and (2) transportation of its pupils to and from any school attended in another school district in accordance with the provisions of an agreement entered into under authority of K.S.A. 72-8233, and amendments thereto.

History: L. 1968, ch. 401, § 3; L. 1978, ch. 303, § 3; L. 1984, ch. 261, § 18; L. 1997, ch. 183, § 4; L. 1999, ch. 20, § 2; L. 2000, ch. 155, § 2; L. 2001, ch. 22, § 2; July 1.



72-8304 Contracts for transportation of certain students; mileage rates.

72-8304. Contracts for transportation of certain students; mileage rates. In those cases where it is impracticable to reach a student's residence by the prescribed transportation route, and where such residence is more than one mile by road from the prescribed route; and in those cases where it is impracticable to schedule a school bus for the transportation of a student; the board of education may contract for the transportation of such student to the regularly prescribed school route or to the school building. Such contracts shall provide for the payment of mileage at a rate not to exceed the rate specified in K.S.A. 75-3203 and any amendments thereto for each mile actually traveled; shall be limited to two round trips per day on a route prescribed by the board of education; and shall be subject to any rules or regulations adopted by the board of education. In those cases, where more than one student is transported in the same vehicle, mileage shall be paid for only one student.

History: L. 1968, ch. 401, § 4; L. 1973, ch. 300, §1; July 1.



72-8305 Transportation for activities; rules and regulations for school bus operation.

72-8305. Transportation for activities; rules and regulations for school bus operation. The board of education of any school district or the board of trustees of any community junior college, which school district or community junior college is: (a) Participating in or cooperating in any vocational education course or program; (b) engaged in field trips in connection with any course or training; or (c) engaged in any extracurricular school activity, may provide and furnish transportation for students and school personnel of the school district or community junior college. The school district or community junior college may pay mileage for those school buses contracted, leased or hired for such purposes, and may adopt rules and regulations governing the use and operation of such school buses. All students so transported shall be under school control and discipline and in every case shall be accompanied by a suitable adult person.

History: L. 1968, ch. 401, § 5; L. 1971, ch. 245, § 1; L. 1973, ch. 302, § 1; July 1.



72-8306 Transportation of nonpublic school pupils.

72-8306. Transportation of nonpublic school pupils. (a) Whenever any school district shall provide or furnish transportation under authority of this act for pupils attending the public schools, pupils residing in such school district attending private or parochial schools of elementary or high school grades which are accredited by the state board of education, who shall reside on or along the highway or street constituting the regular route of a school bus, or who shall gather at some place on the regular route nearest or most easily accessible to their homes or such schools, where such transportation is provided for pupils attending the public schools, shall be entitled to the privilege of such school bus transportation upon such regular route as arranged for the benefit of pupils attending public schools. For the purposes of this section, regular route shall not include any route arranged by the school district for the transportation of exceptional children to special education services.

(b) Whenever any school district shall provide or furnish transportation under authority of article 83 of chapter 72 of the Kansas Statutes Annotated for pupils attending the public schools, it may provide or furnish transportation for pupils residing in the district and attending private or parochial schools of elementary or high school grades which are accredited by the state board of education to such extent and upon such conditions as the school district shall deem appropriate.  The authorization contained in this subsection (b) shall be in addition to the requirement provided in subsection (a) of this section.

(c) Whenever any school district shall provide or furnish transportation under authority of this section for pupils attending private or parochial schools, such transportation shall be provided or furnished to such pupils under the same terms and conditions as are imposed upon pupils attending the public schools.

History: L. 1968, ch. 401, § 6; L. 1978, ch. 304, § 1; July 1.



72-8307 Interschool district contracts for transportation.

72-8307. Interschool district contracts for transportation. Every board of education may contract with any other board of education for transportation of students, if such contracts are consistent with K.S.A. 72-8302. Any board of education of a school district contracting to transport students of any other school district may transport such students and shall have all of the rights and powers granted under K.S.A. 72-8303, 72-8304, 72-8305 and 72-8306.

History: L. 1968, ch. 401, § 7; July 1.



72-8308 Compliance with uniform act regulating traffic on highways; additional regulation.

72-8308. Compliance with uniform act regulating traffic on highways; additional regulation. All school buses, as defined in subsection (g)(1) of K.S.A. 72-8301, and amendments thereto, shall conform to the requirements of, and be operated in accordance with, the uniform act regulating traffic on highways. All school buses as defined in subsection (g) of K.S.A. 72-8301, and amendments thereto, and all buses designated in subsection (c)(3) of K.S.A. 72-8301, and amendments thereto, shall also conform to the requirements of, and be operated in accordance with, rules and regulations adopted by state board of education. In addition, the board of education may adopt such rules and regulations as are necessary to carry out the intent and purpose of this act.

History: L. 1968, ch. 401, § 8; L. 1975, ch. 427, § 235; L. 1978, ch. 303, § 4; L. 1994, ch. 201, § 7; July 1.



72-8309 Transportation of nonresident pupils and students; when authorized; conditions; limitations.

72-8309. Transportation of nonresident pupils and students; when authorized; conditions; limitations. (a) The board of education of a school district shall not furnish or provide transportation for pupils or students who reside in another school district except in accordance with the written consent of the board of education of the school district in which such pupil or student resides, or in accordance with an order issued by a board of education under the provisions of K.S.A. 72-1046b, and amendments thereto, or in accordance with the provisions of an agreement entered into under authority of K.S.A. 72-8233, and amendments thereto.

(b) A school district may transport a nonresident pupil or student if such pupil or student boards the school bus within the boundaries or on the boundary of the transporting school district. To the extent that the provisions of this subsection conflict with the provisions of subsection (a), the provisions of subsection (a) shall control.

History: L. 1968, ch. 401, § 9; L. 1980, ch. 225, § 1; L. 1984, ch. 261, § 19; L. 1984, ch. 262, § 6; L. 1997, ch. 183, § 5; L. 1999, ch. 20, § 3; L. 2000, ch. 155, § 3; L. 2001, ch. 22, § 3; L. 2015, ch. 4, § 59; July 1.



72-8312 Severability.

72-8312. Severability. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1968, ch. 401, § 13; July 1.



72-8313 Used school buses; purchaser's duty to modify; exceptions.

72-8313. Used school buses; purchaser's duty to modify; exceptions. (a) Except as provided in subsections (b) and (c), any individual, firm, partnership, association or corporation who purchases a motor vehicle, which was operated by the seller thereof as a school bus, as defined in K.S.A. 8-1461, and any amendments thereto, is hereby required to repaint such vehicle a color other than yellow and disassemble and remove the "stop arm" therefrom and disconnect all flashing or rotating warning lights on such vehicle before it is operated on the public highways of this state for any purpose other than those set forth in the definitions of a school bus referred to in K.S.A. 8-1461, and amendments thereto.

(b) The provisions of subsection (a), shall not apply to a bus being used as a church bus or day care program bus, as defined in K.S.A. 8-1730a, and amendments thereto.

(c) Any not-for-profit organization, purchasing a used school bus under subsection (a), shall not be required to repaint such bus.

History: L. 1968, ch. 88, § 1; L. 1975, ch. 33, § 11; L. 1978, ch. 40, § 2; L. 1980, ch. 43, § 4; L. 2001, ch. 142, § 3; July 1.



72-8314 Same; penalty for violations.

72-8314. Same; penalty for violations. Any individual, firm, partnership, association or corporation who operates such motor vehicle in violation of the requirements of this act shall be guilty of a misdemeanor, and upon conviction thereof, shall be fined not to exceed one hundred dollars ($100), or confined in the county jail for not more than thirty (30) days, or be both so fined and imprisoned.

History: L. 1968, ch. 88, § 2; July 1.



72-8316 School bus use for purposes other than pupil transportation; policy for provision authorized.

72-8316. School bus use for purposes other than pupil transportation; policy for provision authorized. (a) Any board of education, pursuant to a policy developed and adopted by it, may provide for the use of district-owned or leased school buses when such buses are not being used for regularly required school purposes. The policy may provide for:

(1) (A) Transporting parents and other adults to or from school-related functions or activities; (B) transporting pupils to or from functions or activities sponsored by organizations, the membership of which is principally composed of children of school age; and (C) transporting persons engaged in field trips in connection with their participation in an adult education program maintained by the transporting school district or by any other school district, within or outside the boundaries of the transporting school district; and

(2) contracting with: (A) The governing body of any township, city or county for transportation of individuals, groups or organizations; (B) the governing authority of any nonpublic school for transportation of pupils attending such nonpublic school to or from interschool or intraschool functions or activities; (C) the board of trustees of any community college for transportation of students enrolled in such community college to or from attendance at class at the community college or to and from functions or activities of the community college; (D) a public recreation commission established and operated under the laws of this state, for any purposes related to the operation of the recreation commission and all programs and services thereof; (E) the board of education of any other school district for transportation, on a cooperative and shared-cost basis, of pupils, school personnel, parents and other adults to or from school-related functions or activities; or (F) a four-year college or university, area vocational school or area vocational-technical school for transportation of students to or from attendance at class at the four-year college or university, area vocational school or area vocational-technical school or for transportation of students, alumni and other members of the public to or from functions or activities of the four-year college or university, area vocational school or area vocational-technical school.

(b) Transportation fees may be charged by the board to offset, totally or in part, the costs incurred for the use of school buses under authority of this section.

(c) Any revenues received by a board of education as transportation fees or under any contract entered into pursuant to this section shall be deposited in the general fund of the school district and shall be considered reimbursements to the school district for the purpose of the classroom learning assuring student success act, K.S.A. 2015 Supp. 72-6463 et seq., and amendments thereto. Such revenues may be expended whether the same have been budgeted or not.

(d) The provisions of K.S.A. 8-1556(c), and amendments thereto, apply to the use of school buses under authority of this section.

History: L. 1984, ch. 270, § 2; L. 1993, ch. 264, § 6; L. 1995, ch. 237, § 1; L. 1997, ch. 133, § 1; L. 2003, ch. 116, § 13; L. 2015, ch. 4, § 60; July 1.



72-8317 School bus transportation for adult students; policy for provision authorized.

72-8317. School bus transportation for adult students; policy for provision authorized. (a) The board of education of any school district, pursuant to a policy developed and adopted by the board, may provide that whenever the school district furnishes school bus transportation for pupils of the school district to or from attendance at class in an area vocational school, area vocational-technical school, technical college, community college, or four-year college or university, adults who are students enrolled at any such educational institution may be furnished such school bus transportation to or from attendance at class, on a space available basis, along with the pupils of the school district. Whenever any school district shall furnish transportation for adult students pursuant to a policy adopted under authority of this section, such transportation shall be furnished subject to such terms and conditions as the board of education of the school district shall impose.

(b) Fees for the furnishing of transportation for adult students pursuant to a policy adopted under authority of this section may be charged such adult students to offset, totally or in part, any costs incurred by a school district in the furnishing of such transportation, or such transportation may be furnished free of charge. Any revenues received by a board of education as fees charged adult students for transportation furnished under authority of this section shall be deposited in the general fund of the district and may be expended whether the same have been budgeted or not.

History: L. 1997, ch. 133, § 2; L. 2003, ch. 116, § 14; July 1.



72-8318 Transportation of pupils; use of school bus required; when.

72-8318. Transportation of pupils; use of school bus required; when. (a) Except as provided by subsection (b), any school district or nonpublic school transporting students in a vehicle designed for transporting more than 10 passengers in addition to the driver, shall transport such students in a school bus, as defined in subsection (g) of K.S.A. 72-8301, and amendments thereto, or in a bus other than a school bus designated in clauses (3) and (4) of subsection (c) of K.S.A. 72-8301, and amendments thereto.

(b) Notwithstanding the provisions of subsection (a), any school district or nonpublic school which has purchased and has placed into operation prior to July 1, 2001, any motor vehicles designed for transporting more than 10 passengers, but less than 15 passengers, and is not a school bus, may continue to operate such motor vehicles for the purpose of transporting students until July 1, 2005.

History: L. 2001, ch. 142, § 1; July 1.



72-8319 Transportation of certain pupils from U.S.D. 207 to U.S.D. 453.

72-8319. Transportation of certain pupils from U.S.D. 207 to U.S.D. 453. (a) The board of education of Fort Leavenworth, U.S.D. No. 207 may provide transportation for any pupil in grades 10 through 12 who resides on Fort Leavenworth military reservation, but who is enrolled in and attends high school in Leavenworth, U.S.D. No. 453.

(b) Solely for the purpose of computation of transportation weighting, as provided by this section, any pupil provided transportation pursuant to this section shall be counted as regularly enrolled in and attending school in U.S.D. No. 207 on September 20 of the current school year.

History: L. 2011, ch. 106, § 5; July 1.






Article 84 PURCHASE OF INSURANCE

72-8401 Boiler insurance.

72-8401. Boiler insurance. The board of education or other governing body of any school district owning or operating boilers may purchase boiler insurance which insurance shall include inspection of boilers, and pay for the same out of the general fund or other appropriate fund of the school district.

History: L. 1968, ch. 204, § 2; July 1.



72-8402 Fire and extended coverage insurance.

72-8402. Fire and extended coverage insurance. The board of education or other governing body of any school district may purchase fire and extended coverage insurance upon property of the school district or under its supervision and control and pay for the same out of the general fund or other appropriate fund of the school district.

History: L. 1968, ch. 204, § 3; July 1.



72-8403 Term of insurance policies.

72-8403. Term of insurance policies. The term of any policy of insurance purchased under the provisions of this act shall not exceed three (3) years.

History: L. 1968, ch. 204, § 4; July 1.



72-8404 Motor vehicle liability insurance and medical payments insurance.

72-8404. Motor vehicle liability insurance and medical payments insurance. The board of education of every school district or its contract carrier may purchase motor vehicle liability insurance and medical payments insurance for the protection and benefit of the school district and the officers, agents and employees for the school district and the students, officers, agents and employees thereof who are transported in or operate school buses owned, operated, maintained or controlled by the school district and of persons while riding in or upon, entering or alighting from such vehicles.

History: L. 1968, ch. 401, § 10; L. 1969, ch. 357, § 1; L. 1979, ch. 186, § 26; L. 1980, ch. 87, § 2; L. 1990, ch. 262, § 1; July 1.



72-8414 Group insurance, health care services, disability income benefits; indemnification against death; provision for employees and dependents authorized; payroll deductions.

72-8414. Group insurance, health care services, disability income benefits; indemnification against death; provision for employees and dependents authorized; payroll deductions. The board of education of any school district or the board of trustees of any community college may procure contracts insuring its certificated employees and other employees or any class or classes thereof under a policy or policies of group life, group health, disability income, accident, accidental death and dismemberment, and hospital, surgical, and medical expense insurance or may procure contracts with health maintenance organizations or may act as a self-insurer to provide health care services and disability income benefits for such employees.  The dependents of any such certificated employee or other employee may be insured under group policies which provide hospital, surgical, and medical expense insurance or under contracts entered into with health maintenance organizations to provide health care services or may have health care services and disability income benefits provided for by any school district or community college that acts as a self-insurer under this section. In addition to the foregoing authorizations, the board of education of any school district may act as a self-insurer to provide benefits indemnifying against death for such employees and their dependents. The contributions of employees to the premiums for insurance issued to the employer, or any group of employers, as the policyholder, or for the provision of health care services and disability income benefits may be deducted by the employer from the employees' salaries when authorized to do so in writing by the respective employees.

History: L. 1969, ch. 359, § 1; L. 1970, ch. 299, § 1; L. 1976, ch. 323, § 1; L. 1980, ch. 226, § 1; L. 1983, ch. 243, § 1; L. 1990, ch. 263, § 1; July 1.



72-8415 Same; contribution to premium payment by employer.

72-8415. Same; contribution to premium payment by employer. Any school district or community junior college which is authorized by K.S.A. 72-8414 to procure a contract insuring its certificated employees and other employees or any class or classes thereof under a policy or policies of group insurance covering one or more risks or to procure a contract with a health maintenance organization to provide health care services for such employees may pay all or a portion of the premiums on such policies or the charges on such contract from the funds of such school district or community junior college.

History: L. 1969, ch. 359, § 2; L. 1975, ch. 384, §1; L. 1976, ch. 323, § 2; July 1.



72-8415a Districts may self-insure for life, health and disability benefits; provision for employees and dependents; payroll deductions.

72-8415a. Districts may self-insure for life, health and disability benefits; provision for employees and dependents; payroll deductions. (a) If the board of education of any school district elects to act as a self-insurer for the provision of health care services, disability income benefits or a group life insurance benefit as authorized by K.S.A. 72-8414, and amendments thereto, the board shall make payments for claims, judgments and expenses for health care services, disability income benefits or group life insurance benefits, whichever is applicable from the special reserve fund of the school district.

The board of education may enter into a trust agreement with any corporate entity having the powers of a trust company within the state of Kansas, and may transfer from time to time amounts held in the special reserve fund to the custody of the trustee for safeguarding and investment. Any such trust agreement may grant the trustee the power to exercise such fiscal management and administrative control as may be necessary for the lawful and efficient management of any such amounts transferred to the custody of the trustee.

(b) If the board of trustees of any community college elects to act as a self-insurer for the provision of health care services, disability income benefits or a group life insurance benefit as authorized by K.S.A. 72-8414, and amendments thereto, the board shall create a separate health care services reserve fund or disability income benefits reserve fund, or a separate group life insurance benefit reserve fund, or all three, in the budget of the community college which shall be reserve funds for the payments of claims, judgments and expenses for health care services or disability income benefits or group life insurance benefits, whichever is applicable. Any balance remaining in any such reserve fund at the end of the fiscal year shall be carried forward into that reserve fund for succeeding fiscal years. No such fund shall be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto. In preparing the budget of such community college, the amounts credited to and the amount on hand in any such reserve fund, and the amount expended therefrom shall be included in the annual budget for the information of the residents. Interest earned on the investment of moneys in any such fund shall be credited to that fund.

The board of trustees, may enter into a trust agreement with any corporate entity having the powers of a trust company within the state of Kansas, and may transfer from time to time amounts held in the health care services reserve fund or the disability income benefits reserve fund, or the group life insurance benefit reserve fund, or all three, to the custody of the trustee for safeguarding and investment. Any such trust agreement may grant the trustee the power to exercise such fiscal management and administrative control as may be necessary for the lawful and efficient management of any such amounts transferred to the custody of the trustee.

History: L. 1980, ch. 226, § 2; L. 1982, ch. 302, § 1; L. 1983, ch. 243, § 2; L. 1992, ch. 119, § 1; L. 2003, ch. 116, § 15; July 1.



72-8415b Same; transfers from general fund authorized.

72-8415b. Same; transfers from general fund authorized. (a) Any school district that elects to become a self-insurer under the provisions of K.S.A. 72-8414, and amendments thereto, may transfer moneys from its general fund to the special reserve fund of the district as provided by K.S.A. 2015 Supp. 72-6478, and amendments thereto.

(b) Any community college that elects to become a self-insurer under the provisions of K.S.A. 72-8414, and amendments thereto, may transfer such amounts from its general fund to the health care services reserve fund or the disability income benefits reserve fund, or the group life benefit reserve fund, or all three, as may be deemed necessary to meet the cost of health care services or disability income benefits, or group life insurance claims, whichever is applicable.

History: L. 1980, ch. 226, § 3; L. 1983, ch. 243, § 3; L. 1992, ch. 119, § 2; L. 2003, ch. 116, § 16; L. 2015, ch. 4, § 61; July 1.



72-8416 Student insurance; sickness, bodily injury, accidental death; purchase authorized.

72-8416. Student insurance; sickness, bodily injury, accidental death; purchase authorized. The board of education of any school district may purchase insurance contracts to insure against loss resulting from sickness or bodily injury or death by accident, on the part of students who are injured on school premises, or during school sponsored activities.

History: L. 1973, ch. 303, § 1; July 1.



72-8417 Same; personal property, loss, theft, damage; authorization to purchase.

72-8417. Same; personal property, loss, theft, damage; authorization to purchase. The board of education of any school district may purchase insurance contracts for the benefit of students, to insure against loss resulting from loss, theft of, or damage to, the personal property of students while on school premises, or during school sponsored activities.

History: L. 1973, ch. 303, § 2; July 1.






Article 85 TEACHING AND SCHOOL ADMINISTRATION PROFESSIONAL PRACTICES ACT

72-8501 Teaching and school administration declared professions.

72-8501. Teaching and school administration declared professions. It is the intent and purpose of the legislature that the practice of teaching and its related services, including school administration and supervisory services, shall be designated as professional services. Teaching and school administration are hereby declared to be professions in Kansas with all the similar rights, responsibilities, and privileges accorded other legally recognized professions.

History: L. 1969, ch. 339, § 1; L. 1979, ch. 232, § 1; July 1.



72-8502 Teaching and school administration professional standards advisory board; establishment; composition; qualifications.

72-8502. Teaching and school administration professional standards advisory board; establishment; composition; qualifications. (a) There is hereby established the teaching and school administration professional standards advisory board, referred to in this act as the professional standards board. The professional standards board shall have 21 members who shall be appointed by the state board of education.

(b) Candidates for the professional standards board, with the exception of members appointed under paragraphs (12) and (13) of subsection (d), shall have the following qualifications:

(1) Either be (A) certificated and actively practicing in Kansas, or (B) a member of the faculty of an institution of postsecondary education; and

(2) have at least five years' professional educational experience; and

(3) have been in active practice the immediately preceding three years and at the time of appointment.

(c) The state board of education shall obtain nominees for the professional standards board from the sectors of the profession to be represented on the professional standards board according to rules and procedures established by the state board.

(d) The appointments made by the state board of education shall be representative of the various elements of the educational community, and shall include the following:

(1) Seven classroom teachers from the public schools of whom at least one shall be an elementary school teacher, at least one shall be a junior high or middle school teacher and at least one shall be a senior high school teacher.

(2) One chief school administrator from the public schools.

(3) Three building level school administrators from the public schools of whom one shall be an elementary school administrator, one shall be a junior high or middle school administrator and one shall be a senior high school administrator.

(4) One teacher from an area vocational school or an area vocational-technical school.

(5) One special education teacher from the public schools.

(6) One administrator from an area vocational school or an area vocational-technical school.

(7) One special education administrator from the public schools.

(8) One classroom teacher from an accredited nonpublic school.

(9) One school administrator from an accredited nonpublic school.

(10) One dean or head of the school of education of a university under the supervision and control of the state board of regents.

(11) One representative of the faculty or administration of a private four-year college or university.

(12) One representative of the membership of a parent-teacher association who has never served on or been employed by a board of education.

(13) One person who is a member of the board of education of a school district.

(e) The members appointed under paragraphs (12) and (13) may advise, consult with and make recommendations to the other members of the professional standards board, but shall not have the power to vote.

(f) The commissioner of education or a member of the staff of the state department of education recommended by the commissioner shall serve the professional standards board as secretary.

History: L. 1969, ch. 339, § 2; L. 1974, ch. 317, § 1; L. 1975, ch. 385, § 1; L. 1979, ch. 232, § 2; L. 1984, ch. 271, § 1; L. 1988, ch. 284, § 1; July 1.



72-8503 Professional practices commission; establishment; composition; qualifications.

72-8503. Professional practices commission; establishment; composition; qualifications. (a) There is hereby established a professional practices commission to consist of nine members who shall be appointed by the state board of education.

(b) Candidates for the practices commission shall have the following qualifications:

(1) Be certificated and actively practicing in Kansas; and

(2) have at least five years' professional educational experience; and

(3) have been in active practice the immediately preceding three years and at the time of appointment.

(c) The state board of education shall obtain nominees for the professional practices commission from the sectors of the profession to be represented on the commission according to rules and procedures established by the state board.

(d) The appointments made by the state board of education shall include the following:

(1) Five classroom teachers from the public schools of whom at least one shall be an elementary school teacher, at least one shall be a junior high or middle school teacher and at least one shall be a senior high school teacher.

(2) One chief school administrator from the public schools.

(3) One senior high school principal from the public schools.

(4) One junior high or middle school principal from the public schools.

(5) One elementary school principal from the public schools.

(e) The commissioner of education or a member of the staff of the state department of education recommended by the commissioner shall serve the practices commission as secretary.

History: L. 1969, ch. 339, § 3; L. 1975, ch. 385, §2; L. 1984, ch. 271, § 2; July 1.



72-8504 Subsequent appointments to professional standards board and practices commission.

72-8504. Subsequent appointments to professional standards board and practices commission. After appointment of the initial members as soon as practicable after the effective date of this act, later appointments to full or unexpired terms of members to the professional standards board and the professional practices commission shall be made by the state board of education following the same procedure as that provided in K.S.A. 72-8502 and 72-8503, and amendments thereto.

History: L. 1969, ch. 339, § 4; L. 1979, ch. 232, § 5; L. 1984, ch. 271, § 3; July 1.



72-8505 Responsibilities and duties of professional standards board.

72-8505. Responsibilities and duties of professional standards board. The professional standards board shall have the following responsibilities and duties:

(a) To develop through the professions of teaching and school administration and recommend for adoption, or amendment and adoption, by the state board of education the rules and regulations for professional standards governing teacher and school administrator pretraining selection, teacher and school administrator preparation, admission to and continuance in the professions of teaching and school administration, including the requirements of continuing education for teachers and school administrators. Nothing in this section shall be construed to preclude the state board of education from initiating and adopting rules and regulations on the matters specified in this section, irrespective of any action or lack thereof by the professional standards board. However, in such instance, the proposed rule and regulation governing a matter specified in this subsection shall be submitted to the professional standards board for its recommendation at least 30 days prior to a motion for adoption by the state board of education. Notwithstanding the foregoing provisions of this subsection, if the state board of education finds that an emergency exists, it may immediately adopt any rules and regulations without submission to the professional standards board and without a waiting period.

(b) To develop and recommend to the state board of education for adoption thereby a code of professional responsibility and competency for teachers and school administrators.

History: L. 1969, ch. 339, § 5; L. 1979, ch. 232, § 6; L. 1984, ch. 271, § 4; July 1.



72-8506 Responsibilities and duties of professional practices commission.

72-8506. Responsibilities and duties of professional practices commission. The professional practices commission shall exercise disciplinary and advisory functions and shall hear cases arising under rules and regulations adopted by the state board of education involving the issuance, suspension, revocation, or reinstatement of teachers' and school administrators' certificates and render initial orders for disposition thereof, and the state board of education shall review such initial orders in accordance with the provisions of K.S.A. 77-527. The practices commission may conduct, upon request and at the direction of the state board of education, investigations of departures from the code of professional responsibility and competency which may be adopted by the state board of education upon recommendation made under subsection (b) of K.S.A. 72-8505, and amendments thereto, and report findings thereon to the state board.

History: L. 1969, ch. 339, § 6; L. 1979, ch. 232, § 7; L. 1984, ch. 271, § 5; L. 1988, ch. 356, § 283; L. 1989, ch. 283, § 17; July 1.



72-8507 Same; investigations; hearings.

72-8507. Same; investigations; hearings. (a) The professional practices commission shall have responsibility, power and authority to investigate problems relating to the matters specified in K.S.A. 72-8506, and amendments thereto. Nothing in this section shall be construed to preclude the state board of education from initiating and adopting rules and regulations on matters relating to the professions of teaching and school administration, irrespective of any action or lack thereof by the professional practices commission.

(b) The practices commission shall have, upon request by and at the direction of the state board of education, the responsibility, power and authority to conduct hearings relating to any case arising under this act, or the act of which this act is amendatory, or rules and regulations adopted by the state board of education.

(c) For the purpose of any investigation which the professional practices commission conducts, the commission shall have power to conduct such investigation, administer oaths, take depositions, and by order of the state board of education, to issue subpoenas to compel the attendance of witnesses and the production of books, papers, documents and testimony. If any person refuses to obey any subpoena so issued, or refuses to testify or produce any books, papers, or documents, the state board of education, or any member thereof, may present a petition to the district court of the judicial district in which any investigation is being conducted, setting forth the facts, and thereupon the court shall, in a proper case, issue its subpoena to such person, requiring attendance before the court and there to testify or to produce such books, papers and documents as may be deemed necessary and pertinent by the practices commission or any member of it. Any person failing or refusing to obey the subpoena or order of the district court may be proceeded against for contempt in the same manner as for refusal to obey any other subpoena or order of the court. Hearings before the practices commission, and any review of orders of the practices commission by the state board, shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1969, ch. 339, § 7; L. 1979, ch. 232, § 8; L. 1984, ch. 271, § 6; L. 1988, ch. 356, § 284; L. 1989, ch. 283, § 18; July 1.



72-8508 Terms of members of professional standards board and practices commission.

72-8508. Terms of members of professional standards board and practices commission. Members of the professional standards board and the professional practices commission shall be appointed for three-year terms, and no person shall be appointed to serve longer than two full terms in addition to any term of a period less than three years. The initial appointments shall be made for terms so that approximately 1/3 of the terms expire each year.

History: L. 1969, ch. 339, § 8; L. 1979, ch. 232, § 9; L. 1984, ch. 271, § 7; July 1.



72-8509 Removal of members of professional standards board and practices commission; hearing.

72-8509. Removal of members of professional standards board and practices commission; hearing. The state board of education, either on its own initiative or on the recommendation of the professional standards board or the professional practices commission, may remove a member of such standards board or practices commission. Prior to removal of a member, the member shall be given reasonable notice and hearing in accordance with the provisions of the Kansas administrative procedure act. Removal of such member shall be accomplished only by a majority vote of the entire membership of the state board. Grounds for removal shall be misconduct or malfeasance in office, incompetence or neglect.

History: L. 1969, ch. 339, § 9; L. 1979, ch. 232, § 10; L. 1984, ch. 271, § 8; L. 1988, ch. 356, § 285; July 1, 1989.



72-8510 Officers, meetings and rules of professional standards board and practices commission.

72-8510. Officers, meetings and rules of professional standards board and practices commission. The professional standards board and the professional practices commission shall each select a chairperson and such other officers as shall be respectively determined by such board and such commission. The professional standards board and the professional practices commission shall meet independently, but may meet jointly by common consent of the members of both the board and the commission. The board and the commission shall each provide for its own rules and procedure not in conflict with this act or rules and regulations adopted under this act.

History: L. 1969, ch. 339, § 10; L. 1979, ch. 232, § 11; L. 1984, ch. 271, § 9; July 1.



72-8511 Application of standards adopted under act.

72-8511. Application of standards adopted under act. The standards adopted pursuant to this act shall apply to all practicing teachers and administrators in schools under the general supervision of the state board of education.

History: L. 1969, ch. 339, § 11; L. 1979, ch. 232, § 12; L. 1984, ch. 271, § 10; July 1.



72-8512 Expenses of members of professional standards board and practices commission.

72-8512. Expenses of members of professional standards board and practices commission. Members of the professional standards board attending meetings of the board, or attending a subcommittee meeting thereof authorized by the board, shall receive amounts provided for in subsection (e) of K.S.A. 75-3223, and amendments thereto.  Members of the professional practices commission attending meetings of the commission, or attending a subcommittee meeting thereof authorized by the commission, shall receive amounts provided for in subsection (e) of K.S.A. 75-3223, and amendments thereto.

History: L. 1969, ch. 339, § 12; L. 1974, ch. 348, § 42; L. 1979, ch. 232, § 13; L. 1984, ch. 271, § 11; July 1.



72-8514 Abolishment of professional teaching standards advisory board, school administrator professional standards advisory board, professional teaching practices commission.

72-8514. Abolishment of professional teaching standards advisory board, school administrator professional standards advisory board, professional teaching practices commission. (a) On July 1, 1984:

(1) The professional teaching standards advisory board established by K.S.A. 72-8502, and amendments thereto, prior to its amendment by this act, shall be and is hereby abolished.

(2) The school administrator professional standards advisory board established by K.S.A. 72-8502a, prior to its repeal by this act, shall be and is hereby abolished.

(3) The professional teaching practices commission established by K.S.A. 72-8503, and amendments thereto, prior to its amendment by this act, shall be and is hereby abolished.

(4) Except as otherwise provided in this act, all of the powers, duties and functions of the professional teaching standards board and the school administrator professional standards board shall be and are hereby transferred to and conferred and imposed upon the teaching and school administration professional standards advisory board established by this act.

(5) All of the records, memoranda, writings and property of the professional teaching standards advisory board and the school administrator professional standards advisory board shall be and are hereby transferred to the teaching and school administration professional standards advisory board and such board shall have legal custody of the same.

(6) Except as otherwise provided in this act, all of the powers, duties and functions of the professional teaching practices commission shall be and are hereby transferred to and conferred and imposed upon the professional practices commission established by this act.

(7) All of the records, memoranda, writings and property of the professional teaching practices commission shall be and are hereby transferred to the professional practices commission and such commission shall have legal custody of the same.

(b) On and after July 1, 1984:

(1) The teaching and school administration professional standards advisory board established by this act shall be the successor in every way to the powers, duties and functions of the professional teaching standards advisory board and the school administrator professional standards advisory board in which the same were vested prior to the effective date of this act, except as otherwise provided in this act.  Every act performed under the authority of the teaching and school administration professional standards advisory board established by this act shall be deemed to have the same force and effect as if performed by the professional teaching standards advisory board and the school administrator professional standards advisory board in which such functions were vested prior to the effective date of this act.

(2) Whenever the professional teaching standards advisory board or the school administrator professional standards advisory board is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the teaching and school administration professional standards advisory board established by this act.

(3) The teaching and school administration professional standards advisory board established by this act shall be a continuation of the professional teaching standards advisory board and the school administrator professional standards advisory board.

(4) The professional practices commission established by this act shall be the successor in every way to the powers, duties and functions of the professional teaching practices commission in which the same were vested prior to the effective date of this act, except as otherwise provided in this act.  Every act performed under the authority of the professional practices commission established by this act shall be deemed to have the same force and effect as if performed by the professional teaching practices commission in which such functions were vested prior to the effective date of this act.

(5) Whenever the professional teaching practices commission is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the professional practices commission established by this act.

(6) The professional practices commission established by this act shall be a continuation of the professional teaching practices commission.

(c) Terms of members of the professional teaching standards advisory board, the school administrator professional standards advisory board and the professional teaching practices commission in office on the effective date of this act shall expire on such date.  Any such members may be appointed by the state board of education to either the teaching and school administration professional standards advisory board or the professional practices commission.  Appointments made under authority of this subsection are subject to the provisions of K.S.A. 72-8504 and 72-8508, and amendments thereto.

History: L. 1984, ch. 271, § 12; July 1.






Article 86 DEDUCTIONS FROM AND REDUCTION OF COMPENSATION

72-8601 Deductions; authorization thereof; continuation of authorization; conditions; limitations.

72-8601. Deductions; authorization thereof; continuation of authorization; conditions; limitations. (a) The board of education of any school district or the board of trustees of any community college may provide by resolution for deductions for specified purposes from the compensation paid to its employees. Any such resolution shall provide for written authorization from each employee, in specific terms as to the amount, subject to the provisions of subsection (b), purpose and disposition of any amounts so deducted. Deductions for taxes and other amounts required by law to be deducted from employees' compensation shall not require written authorization of the employee.

(b) Written authorizations from employees for deductions from compensation for payments of professional association dues shall remain in effect until modified or revoked in writing by the professional association or the employee, or until the employee's contract of employment is terminated. So long as the written authorization from an employee for deductions for professional association dues remains in effect and upon written notice of an increase in the amount of such dues being given to the board of education or the board of trustees and to all affected employees, the amount specified to be deducted in such written authorization may be increased by an amount deemed necessary by a professional association for a school year. In no event shall the amount of deductions from compensation for payments of professional association dues be increased more than one time in each school year without specific written authorization from the employee for such increase.

History: L. 1969, ch. 328, § 1; L. 1978, ch. 305, § 1; L. 1984, ch. 272, § 1; July 1.



72-8602 Same; disbursement of funds deducted.

72-8602. Same; disbursement of funds deducted. The board of education of any school district or the board of trustees of any community junior college is authorized to pay and disburse funds deducted as provided in K.S.A. 72-8601 so long as such disbursements are made in accordance with the resolution and employee authorizations providing for such deductions.

History: L. 1969, ch. 328, § 2; July 1.



72-8603 Retirement accounts; contracts with community colleges or school boards; procedures; contributions by employer.

72-8603. Retirement accounts; contracts with community colleges or school boards; procedures; contributions by employer. (a) The board of education of any school district or the board of trustees of any community college shall contract with any of its employees, upon request, for reductions in compensation and the contribution thereof for tax sheltered accounts and annuities or deferred compensation plans as permitted under section 403(b) or section 457 of the United States internal revenue code, for the benefit of such employees. Any employee desiring to contract under the provisions of this section shall send written notice of such desire to such employee's employer within semiannual thirty-day periods in accordance with rules and regulations of such employer.

(b) The board of education of any school district and the board of trustees of any community college may contribute to a participant's 403(b) account or annuity or 457 plan contracted for under the provisions of subsection (a).

History: L. 1969, ch. 330, § 1; L. 1974, ch. 318, § 1; L. 2002, ch. 116, § 1; May 23.






Article 87 CONSOLIDATION OF SCHOOL DISTRICTS

72-8701 Agreements to consolidate authorized.

72-8701. Agreements to consolidate authorized. In accordance with the provisions of this act the boards of education of any two or more school districts are hereby authorized to discuss issues relating to consolidation of such districts and enter into agreements to form one consolidated unified school district. Such meetings may be held within the boundaries of any of the districts proposing to form the consolidated district.

History: L. 1969, ch. 336, § 1; L. 1980, ch. 227, § 1; L. 2004, ch. 54, § 1; April 15.



72-8702 Same; required contents.

72-8702. Same; required contents. (a) Any agreement entered into under authority of this act shall specify the following:

(1) The home county of the consolidated unified school district.

(2) The date of election for approval thereof.

(3) The method of election and voting plan.

(4) Describe member districts, if needed.

(5) Specify agreement as to the membership of a temporary board of education to serve until a board of education is elected as provided in this act.

(b) Any agreement entered into under the authority of K.S.A. 72-8701 et seq., and amendments thereto, may specify that the consolidation is not approved unless a majority of the qualified electors of each school district proposed to be consolidated vote in favor of the consolidation.

History: L. 1969, ch. 336, § 2; L. 2008, ch. 172, § 9; May 29.



72-8703 Agreements to consolidate school districts; approval by state board; election.

72-8703. Agreements to consolidate school districts; approval by state board; election. Agreements to consolidate under authority of this act shall provide that such agreement shall be of no force or effect unless first approved by the state board and is thereafter approved at a special election called for the purpose in the territory which will comprise the consolidated unified school district. The territory which will comprise the consolidated unified school district may be noncontiguous.

History: L. 1969, ch. 336, § 3; L. 1999, ch. 165, § 14; May 20.



72-8704 Election for approval; who entitled to vote; proposition; conduct.

72-8704. Election for approval; who entitled to vote; proposition; conduct. The territory of the consolidated unified school district shall be all of the territory of the school districts being consolidated. The territory of the school districts being consolidated may be noncontiguous. All of the electors residing in the school districts being consolidated shall be entitled to vote at such election. The proposition submitted shall be stated on the ballot and in the notice of election in substantially the following words: "Shall school districts ____________ and ____________ form a consolidated unified school district?" and the blanks shall be filled with the names of each of the school districts being consolidated. The county election officer of the home county of the consolidated unified school district shall conduct the election. Laws applicable to question submitted elections in school districts shall be applicable in the conduct of the elections provided for under this section to the extent that the same are not in conflict herewith.

History: L. 1969, ch. 336, § 4; L. 1999, ch. 165, § 15; May 20.



72-8705 Order establishing new school district.

72-8705. Order establishing new school district. Before any consolidated unified school district is finally approved under this act, the results of the election shall be certified by the county election officer in accordance with the determination of the county board of canvassers of the home county of the consolidated unified school district to the state board. If such election was favorable to consolidation of the school districts, the state board shall issue an order establishing the unified school district. Such order shall specify the home county of the unified school district, assign a number thereto and describe the boundaries thereof. If the consolidated unified school district is comprised of noncontiguous territory, the order of the state board shall describe such territory.

History: L. 1969, ch. 336, § 5; L. 1999, ch. 165, § 16; May 20.



72-8706 Election of board of education after consolidation.

72-8706. Election of board of education after consolidation. If the proposition to consolidate is approved as provided in K.S.A. 72-8704, the election of board members at the next following school election shall be by the method of election and voting plan provided in the agreement for the consolidated unified school district, and at such election seven (7) new board members shall be elected. The four (4) candidates receiving the highest number of votes at the general school election shall serve as board members for four-year terms commencing on the July 1 following such election and the three (3) candidates receiving the next highest number of votes shall serve for two-year terms commencing on the July 1 following such election, except where a member-district method of election is in effect in which case persons elected to even-numbered board member positions shall serve for two-year terms commencing on the July 1 following such election and persons elected to odd-numbered member positions shall serve for four-year terms commencing on the July 1 following such election. Thereafter at school elections in odd-numbered years board members shall be elected to serve for four-year terms.

History: L. 1969, ch. 336, § 6; April 25.



72-8707 Bonded indebtedness assumed, unless otherwise agreed.

72-8707. Bonded indebtedness assumed, unless otherwise agreed. Upon the consolidation of school districts the consolidated unified school district shall assume and agree to pay all of the bonded indebtedness of the former school districts of which it is comprised, unless the agreement to consolidate provides otherwise as hereinafter provided. Any consolidation agreement entered into under authority of this act may provide that in lieu of the consolidated unified school district assuming the bonded indebtedness of the school districts being disorganized, such bonded indebtedness shall remain a charge upon the territory of the school districts being disorganized. If such agreement provides for bonded indebtedness to remain a charge upon the territory of the school districts being disorganized, the provisions of K.S.A. 10-119 shall apply with the date of the disorganization of such school districts being the date to be used in making such application.

History: L. 1969, ch. 336, § 7; April 25.



72-8708 Transfer of assets to new school district; debt liability.

72-8708. Transfer of assets to new school district; debt liability.    The assets of the school districts being consolidated shall be transferred to the consolidated unified school district on a day agreed upon in the consolidation agreement but not sooner than the first day of the first month after the election approving such consolidation. The property, records and all funds on hand and to be collected of each of the school districts being consolidated shall be turned over and paid to the consolidated unified school district and shall become the property of the consolidated unified school district, and the consolidated unified school district shall thereupon be entitled to possession thereof. The consolidated unified school district shall thereupon become liable for and pay all lawful debts of the school districts which were consolidated except as may be otherwise provided by the consolidation agreement for bonded indebtedness. It shall be the duty of all county officers and officers of the school districts being consolidated to transfer the funds (including state foundation finance funds and funds collected from state aid, taxes, interests, and penalties subsequent to such consolidation), records and property of the school districts being consolidated in accordance with the provisions of this section and the consolidation agreement. Any county treasurer or school district officer or former officer having in his possession any property, records or funds of any of the school districts being consolidated who shall fail or refuse to turn over such property, records or funds to the consolidated unified school district shall be ordered to do so by the state board.

History: L. 1969, ch. 336, § 8; April 25.



72-8709 Consolidated districts; temporary board of education; powers.

72-8709. Consolidated districts; temporary board of education; powers. (a) If the proposition to consolidate school districts is approved as provided in K.S.A. 72-8704, and amendments thereto, the temporary board of education specified in the agreement pursuant to K.S.A. 72-8702, and amendments thereto, shall have the power to enter into contracts, adopt resolutions and take other such actions as it deems necessary to provide for the maintenance, finance and operation of the consolidated unified school district. The temporary board shall have the power to recognize a professional employees' organization for the purpose of professional negotiation. The temporary board shall have the power to enter into contracts of employment for all personnel it deems necessary for operation of the consolidated unified school district.

(b) No powers granted pursuant to this section shall be exercised sooner than 90 days prior to the effective date of the consolidation of such school districts.

History: L. 2003, ch. 139, § 5; May 15.






Article 88 CAPITAL OUTLAY LEVY, FUND AND BONDS

72-8801 Capital outlay levy, use of proceeds; procedure; protest; petition and election; definitions.

72-8801. Capital outlay levy, use of proceeds; procedure; protest; petition and election; definitions. (a) The board of education of any school district may make an annual tax levy at a mill rate not to exceed the statutorily prescribed mill rate upon the taxable tangible property in the school district for the purposes specified in this act and for the purpose of paying a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located within the school district. No levy shall be made under this act until a resolution is adopted by the board of education in the following form:

Unified School District No. ______,

______________ County, Kansas.

RESOLUTION

Be It Resolved that:

The above-named school board shall be authorized to make an annual tax levy for a period not to exceed ______ years in an amount not to exceed ______ mills upon the taxable tangible property in the school district for the purpose of acquisition, construction, reconstruction, repair, remodeling, additions to, furnishing, maintaining and equipping of school district property and equipment necessary for school district purposes, including: (1) Acquisition of computer software; (2) acquisition of performance uniforms; (3) housing and boarding pupils enrolled in an area vocational school operated under the board; (4) architectural expenses; (5) acquisition of building sites; (6) undertaking and maintenance of asbestos control projects; (7) acquisition of school buses; and (8) acquisition of other fixed assets, and for the purpose of paying a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located within the school district. The tax levy authorized by this resolution may be made, unless a petition in opposition to the same, signed by not less than 10% of the qualified electors of the school district, is filed with the county election officer of the home county of the school district within 40 calendar days after the last publication of this resolution. In the event a petition is filed, the county election officer shall submit the question of whether the tax levy shall be authorized to the electors in the school district at an election called for that purpose or at the next general election, as is specified by the board of education of the above school district.

CERTIFICATE

This is to certify that the above resolution was duly adopted by the board of education of Unified School District No. ______, ____________ County, Kansas, on the ____ day of _________, ____

_____________________________

Clerk of the board of education.

All of the blanks in the above resolution shall be appropriately filled. The blank preceding the word "years" shall be filled with a specific number, and the blank preceding the word "mills" shall be filled with a specific number, and no word shall be inserted in either of the blanks. The resolution shall be published once a week for two consecutive weeks in a newspaper having general circulation in the school district. If no petition as specified above is filed in accordance with the provisions of the resolution, the board of education may make the tax levy specified in the resolution. If a petition is filed as provided in the resolution, the board of education may notify the county election officer of the date of an election to be held to submit the question of whether the tax levy shall be authorized. If the board of education fails to notify the county election officer within 60 calendar days after a petition is filed, the resolution shall be deemed abandoned and no like resolution shall be adopted by the board of education within the nine months following the first publication of the resolution.

(b) As used in this act:

(1) "Unconditionally authorized to make a capital outlay tax levy" means that the school district has adopted a resolution under this section, has published the same, and either that the resolution was not protested or that it was protested and an election has been held by which the tax levy specified in the resolution was approved;

(2) "statutorily prescribed mill rate" means: (A) Eight mills; (B) the mill levy rate in excess of eight mills if the resolution fixing such rate was approved at an election prior to the effective date of this act; or (C) the mill levy rate in excess of eight mills if no petition or no sufficient petition was filed in protest to a resolution fixing such rate in excess of eight mills and the protest period for filing such petition has expired;

(3) "asbestos control project" means any activity which is necessary or incidental to the control of asbestos-containing material in buildings of school districts and includes, but not by way of limitation, any activity undertaken for the removal or encapsulation of asbestos-containing material, for any remodeling, renovation, replacement, rehabilitation or other restoration necessitated by such removal or encapsulation, for conducting inspections, reinspections and periodic surveillance of buildings, performing response actions, and developing, implementing and updating operations and maintenance programs and management plans;

(4) "asbestos" means the asbestiform varieties of chrysotile (serpentine), crocidolite (riebeckite), amosite (cummingtonitegrunerite), anthophyllite, tremolite, and actinolite; and

(5) "asbestos-containing material" means any material or product which contains more than 1% asbestos.

History: L. 1969, ch. 353, § 1; L. 1974, ch. 320, § 1; L. 1975, ch. 386, § 1; L. 1979, ch. 52, § 184; L. 1981, ch. 286, § 2; L. 1988, ch. 285, § 1; L. 1991, ch. 229, § 6; L. 2005, ch. 152, § 25; L. 2013, ch. 99, § 5; L. 2015, ch. 4, § 79; July 1.



72-8801b Same; tax lid.

72-8801b. Same; tax lid. The provisions of subsection (a) of K.S.A. 2015 Supp. 79-5040, and amendments thereto, shall not apply to the fund mill levy rate and aggregate levy rate limitations imposed by K.S.A. 72-8801 et seq., and amendments thereto.

History: L. 2005, ch. 152, § 27; July 1.



72-8803 Capital outlay fund; establishment; sources.

72-8803. Capital outlay fund; establishment; sources. There is hereby established in every school district of the state a fund which shall be called the capital outlay fund.  The capital outlay fund shall consist of all moneys deposited therein or transferred thereto in accordance with law. The proceeds of any tax levied under article 88 of chapter 72 of Kansas Statutes Annotated, except for an amount to pay a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located within the school district, shall be deposited in the capital outlay fund of the school district making such levy.

History: L. 1969, ch. 353, § 3; L. 1979, ch. 52, § 185; L. 1991, ch. 229, § 7; July 1.



72-8804 Use of moneys in capital outlay fund; investments authorized.

72-8804. Use of moneys in capital outlay fund; investments authorized. (a) Any moneys in the capital outlay fund of any school district and any moneys received from issuance of bonds under K.S.A. 72-8805 or 72-8810, and amendments thereto, may be used for the purpose of the acquisition, construction, reconstruction, repair, remodeling, additions to, furnishing, maintaining and equipping of school district property and equipment necessary for school district purposes, including: (1) Acquisition of computer software; (2) acquisition of performance uniforms; (3) housing and boarding pupils enrolled in an area vocational school operated under the board of education; (4) architectural expenses; (5) acquisition of building sites; (6) undertaking and maintenance of asbestos control projects; (7) acquisition of school buses; and (8) acquisition of other fixed assets, and, for school years 2015-2016 and 2016-2017, subject to the provisions of K.S.A. 2015 Supp. 72-6478, and amendments thereto, may be transferred to the general fund of the school district as approved by the board of education.

(b) The board of education of any school district is hereby authorized to invest any portion of the capital outlay fund of the school district which is not currently needed in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein, or may invest the same in direct obligations of the United States government maturing or redeemable at par and accrued interest within three years from date of purchase, the principal and interest whereof is guaranteed by the government of the United States. All interest received on any such investment shall upon receipt thereof be credited to the capital outlay fund.

History: L. 1969, ch. 353, § 4; L. 1974, ch. 320, § 2; L. 1977, ch. 54, § 38; L. 1981, ch. 286, § 3; L. 1988, ch. 285, § 2; L. 2013, ch. 99, § 6; L. 2015, ch. 4, § 62; July 1.



72-8805 Authorization to issue bonds in lieu of tax levy; limitations.

72-8805. Authorization to issue bonds in lieu of tax levy; limitations. Any school district which is unconditionally authorized to make a capital outlay tax levy, in lieu of making all or part of such tax levy, may issue and sell general obligation bonds as now provided by law for the issuance of general obligation bonds for buildings necessary for school district purposes, including housing and boarding pupils enrolled in an area vocational school operated under the board of education of the school district, except that such bonds shall be issued to mature in not more than five years and except that no election shall be required. In the event that bonds are issued under authority of this section, the amount of the bonds which may be issued shall be determined as follows:

(a) Subject to the provisions of subsection (b), the amount of the bonds shall not exceed the amount of the product which results from multiplying the statutorily prescribed mill rate times five times the assessed valuation of the taxable tangible property in the school district at the time the bonds are issued, less the sum of all amounts specified in subsections (c), (d) and (e) of this section.

(b) If the resolution adopted under K.S.A. 72-8801, and amendments thereto, specified a lesser mill rate than the statutorily prescribed mill rate or a lesser number of years than five, the respective multipliers specified in subsection (a) of this section shall be reduced accordingly.

(c) The amount of bonds shall be reduced by all amounts which have been or will be received by the school district from any tax levy made under authority of K.S.A. 72-8801, and amendments thereto, before such bonds are issued.

(d) The amount of bonds shall be reduced by the estimated amount of interest to be paid on the bonds.

(e) The amount of bonds shall be reduced by an amount equal to the amount of unpaid principal on bonds which have theretofore been issued under this section.

History: L. 1969, ch. 353, § 5; L. 1978, ch. 301, § 1; L. 1981, ch. 286, § 4; L. 1991, ch. 229, § 8; July 1.



72-8806 Bonds outside debt limit.

72-8806. Bonds outside debt limit. Bonds issued under authority of K.S.A. 72-8805 or 72-8810 shall not be subject to or within any bonded debt limitation prescribed by law and, in determining the amount of bonded indebtedness of any school district for determination of any such bonded debt limitation, bonds issued under this section shall not be considered.

History: L. 1969, ch. 353, § 6; May 1.



72-8807 Refraining from making authorized levy; effect.

72-8807. Refraining from making authorized levy; effect. If any school district is unconditionally authorized to make a capital outlay tax levy, but the board of education of such school district chooses, in any year, not to make such tax levy, or chooses to make a smaller tax levy for such purpose, such board of education may do so. If the board of education of any school district refrains from making a levy in any one or more years or refrains from making the full levy which it is authorized to make under K.S.A. 72-8801, and amendments thereto, and the resolution adopted thereunder, the authority of such school district to make a capital outlay tax levy shall not thereby be extended beyond the original period specified in the resolution adopted under K.S.A. 72-8801, and amendments thereto, nor shall the mill rate of the tax authorized in any succeeding year be increased thereby.

History: L. 1969, ch. 353, § 7; L. 1991, ch. 229, § 9; July 1.



72-8808 Additional levy authorizations.

72-8808. Additional levy authorizations. Whenever an initial resolution has been adopted under K.S.A. 72-8801, and amendments thereto, and such resolution specified a lesser mill rate than the statutorily prescribed mill rate or a lesser number of years than five, the board of education of the school district may adopt a second resolution under the same procedure as is provided in K.S.A. 72-8801, and amendments thereto, for the initial resolution and subject to the same conditions and for the same purposes as provided in K.S.A. 72-8801, and amendments thereto, and shall be authorized to make such additional tax levy as is specified in such second resolution for the remainder of the five years succeeding the adoption of the initial resolution. Any such second resolution shall be limited in amount as specified in K.S.A. 72-8801, and amendments thereto, less such amount as has been authorized in the initial resolution, and not to exceed the statutorily prescribed mill rate in any one year. In the event that any such resolution is so adopted and the tax levy therein specified is approved under the conditions specified in K.S.A. 72-8801, and amendments thereto, the amount of bonds which may be issued under K.S.A. 72-8805, and amendments thereto, may be increased accordingly.

History: L. 1969, ch. 353, § 8; L. 1979, ch. 52, § 186; L. 1991, ch. 229, § 10; July 1.



72-8809 New authorization of levy.

72-8809. New authorization of levy. The board of education of any school district which has made a tax levy under K.S.A. 72-8801, and amendments thereto, may at any time initiate procedures to renew its authority to make an annual tax levy in the amount and upon the conditions and in the manner specified in K.S.A. 72-8801, and amendments thereto. Except as otherwise provided by its terms, any initial resolution adopted pursuant to K.S.A. 72-8801, and amendments thereto, shall remain in full force and effect until such time as a second resolution becomes effective, at which time the initial resolution shall become null and void.

History: L. 1969, ch. 353, § 9; L. 1974, ch. 320, §3; L. 2014, ch. 93, § 46; May 1.



72-8810 New bond authorization when new levy authorized.

72-8810. New bond authorization when new levy authorized. Any school district which is authorized to make a tax levy under K.S.A. 72-8809, and amendments thereto, may issue and sell general obligation bonds based upon and in lieu of making all or part of such tax levy. Any bonds issued under authority of this section shall be subject to like limitations as bonds issued under K.S.A. 72-8805, and amendments thereto, and shall be issued in the same manner.

History: L. 1969, ch. 353, § 10; L. 1991, ch. 229, § 11; July 1.



72-8812 Validity of certain tax levies and bonds not affected.

72-8812. Validity of certain tax levies and bonds not affected. This act shall not in any manner be construed as affecting the validity of any tax levies authorized to be made under article 88 of chapter 72 of the Kansas Statutes Annotated prior to the effective date of this act, nor shall this act in any manner be construed as affecting the validity of any bonds issued or authorized to be issued under article 88 of chapter 72 of the Kansas Statutes Annotated prior to the effective date of this act.

History: L. 1974, ch. 320, § 4; L. 2013, ch. 99, § 7; June 12 , 2014.



72-8813 Conflict with other laws, effect.

72-8813. Conflict with other laws, effect. To the extent that the provisions of any other law conflict with this act, the provisions of this act shall control.

History: L. 1991, ch. 229, § 12; July 1.



72-8816 Construction of act; effect on certain resolutions.

72-8816. Construction of act; effect on certain resolutions. Nothing in this act* shall affect or invalidate any resolution adopted by a board of education of any school district pursuant to K.S.A. 72-8801 or 72-8809, and amendments thereto, on and after May 1, 2014, but prior to July 1, 2015.

History: L. 2015, ch. 4, § 78; Apr. 2.

* This act means L. 2015, ch. 4.






Article 89 SUSPENSION AND EXPULSION OF PUPILS

72-8901 Grounds for suspension or expulsion; who may suspend or expel.

72-8901. Grounds for suspension or expulsion; who may suspend or expel. The board of education of any school district may suspend or expel, or by regulation authorize any certificated employee or committee of certificated employees to suspend or expel, any pupil guilty of any of the following:

(a) Willful violation of any published regulation for student conduct adopted or approved by the board of education;

(b) conduct which substantially disrupts, impedes or interferes with the operation of any public school;

(c) conduct which endangers the safety of others or which substantially impinges upon or invades the rights of others at school, on school property, or at a school supervised activity;

(d) conduct which, if the pupil is an adult, constitutes the commission of a felony or, if the pupil is a juvenile, would constitute the commission of a felony if committed by an adult;

(e) conduct at school, on school property, or at a school supervised activity which, if the pupil is an adult, constitutes the commission of a misdemeanor or, if the pupil is a juvenile, would constitute the commission of a misdemeanor if committed by an adult; or

(f) disobedience of an order of a teacher, peace officer, school security officer or other school authority when such disobedience can reasonably be anticipated to result in disorder, disruption or interference with the operation of any public school or substantial and material impingement upon or invasion of the rights of others.

History: L. 1970, ch. 300, § 1; L. 1994, ch. 307, § 1; May 12.



72-8902 Duration of suspension or expulsion; notice; hearings, opportunity afforded, waiver, time, who may conduct.

72-8902. Duration of suspension or expulsion; notice; hearings, opportunity afforded, waiver, time, who may conduct. (a) A suspension may be for a short term not exceeding 10 school days, or for an extended term not exceeding 90 school days. An expulsion may be for a term not exceeding 186 school days. If a suspension or expulsion is for a term exceeding the number of school days remaining in the school year, any remaining part of the term of the suspension or expulsion may be applied to the succeeding school year.

(b) (1) Except as authorized in provision (2), no suspension for a short term shall be imposed upon a pupil without giving the pupil notice of the charges and affording the pupil an opportunity for a hearing thereon. The notice may be oral or written and the hearing may be held immediately after the notice is given. The hearing may be conducted informally but shall include the following procedural due process requirements: (A) The right of the pupil to be present at the hearing; (B) the right of the pupil to be informed of the charges; (C) the right of the pupil to be informed of the basis for the accusation; and (D) the right of the pupil to make statements in defense or mitigation of the charges or accusations. Refusal of a pupil to be present at the hearing will constitute a waiver of the pupil's opportunity for a hearing.

(2) A short-term suspension may be imposed upon a pupil forthwith, and without affording the pupil a hearing if the presence of the pupil endangers other persons or property or substantially disrupts, impedes or interferes with the operation of the school.

(c) A written notice of any short-term suspension and the reason therefor shall be given to the pupil involved and to the pupil's parent or guardian within 24 hours after the suspension has been imposed and, in the event the pupil has not been afforded a hearing prior to any short-term suspension, an opportunity for an informal hearing shall be afforded the pupil as soon thereafter as practicable but in no event later than 72 hours after such short-term suspension has been imposed. Any notice of the imposition of a short-term suspension that provides an opportunity for an informal hearing after such suspension has been imposed shall state that failure of the pupil to attend the hearing will result in a waiver of the pupil's opportunity for the hearing.

(d) No suspension for an extended term and no expulsion shall be imposed upon a pupil until an opportunity for a formal hearing thereon is afforded the pupil. A written notice of any proposal to suspend for an extended term or to expel from school, and the charges upon which the proposal is based shall be given to the pupil proposed to be suspended or expelled from school, and to the pupil's parent or guardian. Any notice of a proposal to suspend for an extended term or to expel from school shall state the time, date and place that the pupil will be afforded an opportunity for a formal hearing, and that failure of the pupil and the pupil's parent or guardian to attend the hearing will result in a waiver of the pupil's opportunity for the hearing. The hearing shall be held not later than 10 days after the date of the notice. The notice shall be accompanied by a copy of this act and the regulations of the board of education adopted under K.S.A. 72-8903, and amendments thereto.

(e) Whenever any written notice is required under this act to be given to a pupil or to a pupil's parent or guardian, it shall be sufficient if the notice is mailed to the address on file in the school records of the pupil. In lieu of mailing the written notice, the notice may be personally delivered.

(f) A formal hearing on a suspension or expulsion may be conducted by any person or committee of persons authorized by the board of education to conduct the hearing.

History: L. 1970, ch. 300, § 2; L. 1971, ch. 247, § 1; L. 1973, ch. 304, § 1; L. 1977, ch. 260, § 1; L. 1982, ch. 303, § 1; L. 1994, ch. 307, § 2; L. 1995, ch. 142, § 1; L. 1999, ch. 116, § 38; L. 2000, ch. 138, § 7; July 1.



72-8903 Procedural due process requirements; record of appeal, costs; report of findings and result of hearing; information regarding behavior improvement programs.

72-8903. Procedural due process requirements; record of appeal, costs; report of findings and result of hearing; information regarding behavior improvement programs. (a) The formal hearing provided for in K.S.A. 72-8902, and amendments thereto, shall be conducted in accordance with regulations relating thereto adopted by the board of education.  Such regulations shall afford procedural due process including, but not limited to, the following:

(1) The right of the pupil to have counsel of the pupil's own choice present and to receive the advice of such counsel or other person whom the pupil may select;

(2) the right of the parents or guardians of the pupil to be present at the hearing;

(3) the right of the pupil and the pupil's counsel or advisor to hear or read a full report of testimony of witnesses against the pupil;

(4) the right of the pupil and the pupil's counsel to confront and cross-examine witnesses who appear in person at the hearing, either voluntarily or as a result of the issuance of a subpoena;

(5) the right of the pupil to present the pupil's own witnesses in person or their testimony by affidavit;

(6) the right of the pupil to testify in the pupil's own behalf and give reasons for the pupil's conduct;

(7) the right of the pupil to have an orderly hearing; and

(8) the right of the pupil to a fair and impartial decision based on substantial evidence.

(b) In all extended-term suspension and expulsion from school cases, there shall be made a record of the hearing of an appeal of the suspension or expulsion, whichever is applicable, by mechanical or electronic recording or by an official court reporter, and the costs thereof shall be paid by the school district.

(c) At the conclusion of a formal hearing which results in a suspension for an extended term or an expulsion, the person or committee conducting the hearing shall make a written report of the findings and results of the hearing.  The report shall be directed to the board of education of the school district and shall be open to the inspection of the pupil who is suspended or expelled and, if the pupil is a juvenile, to the parents or guardians and counsel or other advisor of the pupil.  If the pupil is an adult, the report shall be open to the inspection of the parents or guardians and counsel or other advisor of the pupil only upon written consent of the pupil.  Whenever a formal hearing results in suspension for an extended term or expulsion, the person or committee conducting the hearing may make a finding that return to school by the pupil, pending appeal or during the period allowed for notice of appeal, is not reasonably anticipated to endanger the safety of others, to cause continuing repeated material disorder, disruption or interference with the operation of school, or to substantially or materially impinge upon or invade the rights of others, in which case the pupil may return to school until the period for filing a notice of appeal has expired with no notice filed, or until the determination of any appeal if a notice of appeal is filed.  Whenever the person or committee conducting a hearing fails to make the findings specified above, the report of the hearing shall provide that the suspension or expulsion of the pupil shall continue until appeal therefrom is determined or until the period of suspension or expulsion has expired, whichever occurs sooner.  Any such pupil shall be provided with information concerning services or programs offered by public and private agencies that work toward improving those aspects of the pupil's attitudes and behavior that contributed to the conduct upon which the suspension or expulsion was based.  If the pupil is a juvenile, the information shall also be provided to the parents or guardians of the pupil.

History: L. 1970, ch. 300, § 3; L. 1971, ch. 247, § 2; L. 1976, ch. 145, § 232; L. 1977, ch. 260, § 2; L. 1994, ch. 307, § 3; May 12.



72-8904 Notice of hearing results; appeal to board of education; hearing officers; procedure.

72-8904. Notice of hearing results; appeal to board of education; hearing officers; procedure. (a) Written notice of the result of any hearing imposing an extended-term suspension or an expulsion from school shall be given to the pupil suspended or expelled from school, and to the parents or guardians of the pupil within 24 hours after determination of such result.

(b) Any pupil, age 18 or older, who has been suspended for an extended term or expelled, or one of the pupil's parents or guardians of a pupil under age 18, may appeal such suspension or expulsion to the board of education of the school district by filing a written notice of appeal with the clerk of the board of education not later than 10 calendar days after receiving the written notice. Any such appeal shall be heard by the board of education, or by a hearing officer appointed by such board, not later than 20 calendar days after such notice of appeal is filed. The pupil and the pupil's parents or guardians shall be notified in writing of the time and place of the appeal hearing at least five days prior thereto. Such appeal shall be conducted under rules which are consonant with K.S.A. 72-8903, and amendments thereto. Except as provided by subsection (c), the decision on any such appeal shall be rendered not later than five days after the conclusion of the appeal hearing.

(c) For the purpose of hearing an appeal of an extended-term suspension or an expulsion, the board of education may appoint one or more hearing officers. Any such hearing officer shall be a member of the board of education, a certificated employee of the school district, or an attorney admitted to the practice of law in this state. Any such appointment shall apply to a particular hearing or to a set or class of hearings as specified by the board of education in making the appointment. Whenever a hearing officer appointed under authority of this section hears any appeal, the hearing officer shall prepare a written report thereon to the board of education. After receiving any such report, the board of education shall determine the matter with or without additional hearing. If a hearing officer is appointed to hear an appeal, the board shall render its decision not later than the next regularly-scheduled meeting of the board following the date of the conclusion of the hearing of the appeal by the hearing officer. Any matter determined by the board of education in accordance with this subsection shall be valid to the same extent as if the matter were fully heard by the board of education without a hearing officer.

History: L. 1970, ch. 300, § 4; L. 1971, ch. 247, § 3; L. 1994, ch. 307, § 4; L. 2000, ch. 138, § 8; L. 2006, ch. 167, § 1; July 1.



72-8905 Nonapplication of compulsory attendance law.

72-8905. Nonapplication of compulsory attendance law. The provisions of K.S.A. 72-1111, and amendments thereto, shall not apply to any pupil while subject to suspension or expulsion from school pursuant to the provisions of this act.

History: L. 1970, ch. 300, § 5; L. 1994, ch. 307, § 6; May 12.



72-8906 Powers and duties of persons conducting hearings.

72-8906. Powers and duties of persons conducting hearings. (a) Any person, hearing officer or any member of a committee or the board of education conducting a hearing under this act may: (1) Administer oaths for the purpose of taking testimony;

(2) call and examine witnesses and receive documentary and other evidence; and

(3) take any other action necessary to make the hearing accord with procedural due process.

(b) Any hearing officer, any member of a committee or the board of education holding a formal hearing or an appeal hearing under this act may and, upon the request of any pupil for whom any such hearing is held or upon the request of the pupil's parents or guardians or counsel, shall petition the chief judge of the judicial district in which the school district is located requesting that the clerk of the district court be authorized to issue subpoenas for the attendance and testimony of the principal witness or witnesses and the production of books, records, reports, papers and documents relating to the proposed suspension or expulsion from school in the same manner as provided for the issuance of subpoenas in civil actions pursuant to K.S.A. 60-245, and amendments thereto.

History: L. 1971, ch. 247, § 4; L. 1977, ch. 260, § 3; L. 1994, ch. 307, § 7; L. 1999, ch. 57, § 66; July 1.



72-8907 Refusal to admit suspended or expelled pupil authorized.

72-8907. Refusal to admit suspended or expelled pupil authorized. A pupil who has been suspended or expelled from school by any school district may be refused admission to school in any other school district, regardless of residency, until such time as the period of suspension or expulsion has expired.

History: L. 1994, ch. 307, § 5; May 12.



72-8908 Definitions.

72-8908. Definitions. As used in this act:

(a) "Juvenile" means a person who is less than 18 years of age;

(b) "adult" means a person who is 18 years of age or older;

(c) "felony" means any crime designated a felony by the laws of Kansas or the United States;

(d) "misdemeanor" means any crime designated a misdemeanor by the laws of Kansas or the United States;

(e) "school day" means any day on which school is maintained;

(f) "school year" has the meaning ascribed thereto in K.S.A. 2015 Supp. 72-6464, and amendments thereto;

(g) "counsel" means any person a pupil selects to represent and advise the pupil at all proceedings conducted pursuant to the provisions of this act; and

(h) "principal witness" means any witness whose testimony is of major importance in support of the charges upon which a proposed suspension or expulsion from school is based, or in determination of material questions of fact.

History: L. 1994, ch. 307, § 8; L. 2015, ch. 4, § 64; July 1.






Article 89a WEAPON-FREE SCHOOLS

72-89a01 Definitions.

72-89a01. Definitions. As used in this act:

(a) "Board of education" means the board of education of a unified school district or the governing authority of an accredited nonpublic school.

(b) "School" means a public school or an accredited nonpublic school.

(c) "Public school" means a school operated by a unified school district organized under the laws of this state.

(d) "Accredited nonpublic school" means a nonpublic school participating in the quality performance accreditation system.

(e) "Chief administrative officer of a school" means, in the case of a public school, the superintendent of schools and, in the case of an accredited nonpublic school, the person designated as chief administrative officer by the governing authority of the school.

(f) "Federal law" means the individuals with disabilities education act, section 504 of the rehabilitation act, the gun-free schools act of 1994, and regulations adopted pursuant to such acts.

(g) "Secretary of education" means the secretary of the United States department of education.

(h) "Weapon" means (1) any weapon which will or is designed to or may readily be converted to expel a projectile by the action of an explosive; (2) the frame or receiver of any weapon described in the preceding example; (3) any firearm muffler or firearm silencer; (4) any explosive, incendiary, or poison gas (A) bomb, (B) grenade, (C) rocket having a propellant charge of more than four ounces, (D) missile having an explosive or incendiary charge of more than 1/4 ounce, (E) mine, or (F) similar device; (5) any weapon which will, or which may be readily converted to, expel a projectile by the action of an explosive or other propellant, and which has any barrel with a bore of more than 1/2 inch in diameter; (6) any combination of parts either designed or intended for use in converting any device into any destructive device described in the two immediately preceding examples, and from which a destructive device may be readily assembled; (7) any bludgeon, sandclub, metal knuckles or throwing star; (8) any knife, commonly referred to as a switch-blade, which has a blade that opens automatically by hand pressure applied to a button, spring or other device in the handle of the knife, or any knife having a blade that opens or falls or is ejected into position by the force of gravity or by an outward, downward or centrifugal thrust or movement; (9) any electronic device designed to discharge immobilizing levels of electricity, commonly known as a stun gun. The term "weapon" does not include within its meaning (1) an antique firearm; (2) any device which is neither designed nor redesigned for use as a weapon; (3) any device, although originally designed for use as a weapon, which is redesigned for use as a signaling, pyrotechnic, line throwing, safety, or similar device; (4) surplus ordinance sold, loaned, or given by the secretary of the army pursuant to the provisions of section 4684(2), 4685, or 4686 of title 10 of the United States Code; (5) class C common fireworks.

History: L. 1995, ch. 27, § 1; L. 1996, ch. 141, § 1; L. 1999, ch. 124, § 3; L. 2001, ch. 119, § 3; July 1.



72-89a02 Policies requiring expulsion of pupils for possession of weapons, adoption, filing; hearings; modification of requirement authorized; referral procedure; annual report; circumstances when policy not applicable.

72-89a02. Policies requiring expulsion of pupils for possession of weapons, adoption, filing; hearings; modification of requirement authorized; referral procedure; annual report; circumstances when policy not applicable. (a) Notwithstanding the provisions of subsection (a) of K.S.A. 72-8902, and amendments thereto, and subject to the other provisions of this section, each board of education in this state shall adopt a written policy requiring the expulsion from school for a period of not less than one year any pupil determined to be in possession of a weapon at school, on school property, or at a school supervised activity. The policy shall be filed with the state board of education in such manner as the state board shall require and at a time to be determined and specified by the state board.

(b) To the extent that the provisions contained in article 89 of chapter 72 of Kansas Statutes Annotated, and amendments thereto, do not conflict with the requirements of this act, such provisions shall apply to and be incorporated in the policy required to be adopted under subsection (a).

(c) If a pupil required to be expelled pursuant to a policy adopted under subsection (a) is confined in the custody of the secretary for children and families, the commissioner of juvenile justice or the secretary of corrections as a result of the violation upon which the expulsion is to be based, the hearing required under the provisions of article 89 of chapter 72 of Kansas Statutes Annotated, and amendments thereto, shall be delayed until the pupil is released from custody.

(d) A hearing afforded a pupil required to be expelled pursuant to a policy adopted under subsection (a) shall be conducted by the chief administrative officer or other certificated employee of the school in which the pupil is enrolled, by any committee of certificated employees of the school in which the pupil is enrolled, or by a hearing officer appointed by the board of education of the school in which the pupil is enrolled.

(e) The chief administrative officer of the school in which a pupil required to be expelled pursuant to a policy adopted under subsection (a) is enrolled may modify the expulsion requirement in a manner which is consistent with the requirements of federal law. Nothing in this subsection shall be applied or construed in any manner so as to require the chief administrative officer of a school to modify the expulsion requirement of a policy adopted by a board of education pursuant to the provisions of subsection (a).

(f) The policy adopted by a board of education under subsection (a) shall contain a procedure for the referral of any pupil determined to be in possession of a weapon at school, on school property, or at a school supervised activity to the appropriate state and local law enforcement agencies and, if the pupil is a juvenile, to the secretary for children and families or the commissioner of juvenile justice.

(g) Each board of education shall prepare an annual report on a form prescribed and furnished by the state board of education that contains a description of the circumstances surrounding any expulsions imposed on pupils pursuant to a policy adopted under subsection (a), including the name of the school or schools concerned, the number of pupils expelled, and the type of weapons concerned. The report shall be submitted to the state board of education in such manner as the state board shall require and at a time to be determined and specified by the state board.

(h) The provisions of this section do not apply to the possession by pupils of weapons at school, on school property, or at a school supervised activity if the possession of weapons by pupils is connected with a weapons safety course of instruction or a weapons education course approved and authorized by the school or if the possession of weapons by pupils is specifically authorized in writing by the chief administrative officer of the school.

History: L. 1995, ch. 27, § 2; L. 1996, ch. 141, § 2; L. 1997, ch. 156, § 85; L. 2014, ch. 115, § 296; July 1.



72-89a03 Duties of state board of education; failure of boards to adopt and file policies, penalties.

72-89a03. Duties of state board of education; failure of boards to adopt and file policies, penalties. (a) The state board of education shall compile the reports required of boards of education under subsection (f) of K.S.A. 72-89a02, and amendments thereto, and shall submit the compilation to the secretary of education on an annual basis as specified by the secretary.

(b) The state board of education shall provide boards of education with assistance in the preparation of policies required to be adopted under subsection (a) of K.S.A. 72-89a02, and amendments thereto.  If any board of education fails to adopt and file a policy required to be adopted under subsection (a) of K.S.A. 72-89a02, and amendments thereto, the state board of education shall withhold funds made available under the elementary and secondary education act of 1965, as amended, and shall exclude pupils enrolled in any accredited nonpublic school under the jurisdiction of any such board of education from participation in any federal program provided for under such act.

History: L. 1995, ch. 27, § 3; July 1.






Article 89b SCHOOL SAFETY AND SECURITY ACT

72-89b01 Citation of act.

72-89b01. Citation of act. This act shall be known and may be cited as the Kansas school safety and security act.

History: L. 1995, ch. 123, § 1; July 1.



72-89b02 Definitions.

72-89b02. Definitions. As used in this act:

(a) "Board of education" means the board of education of a unified school district or the governing authority of an accredited nonpublic school.

(b) "School" means a public school or an accredited nonpublic school.

(c) "Public school" means a school operated by a unified school district organized under the laws of this state.

(d) "Accredited nonpublic school" means a nonpublic school participating in the quality performance accreditation system.

(e) "School employee" means any administrative, professional or paraprofessional employee of a school.

(f) "Superintendent of schools" means the superintendent of schools appointed by the board of education of a unified school district or the chief administrative officer of an accredited nonpublic school appointed by the board of education of the school.

History: L. 1995, ch. 123, § 2; L. 1996, ch. 87, § 1; L. 1998, ch. 171, § 3; L. 1999, ch. 116, § 46; July 1.



72-89b03 Information regarding identity of specified pupils, disclosure requirements; criminal acts, reports to law enforcement agencies and state board of education; school safety and security policies, availability; civil liability, immunity.

72-89b03. Information regarding identity of specified pupils, disclosure requirements; criminal acts, reports to law enforcement agencies and state board of education; school safety and security policies, availability; civil liability, immunity. (a) If a school employee has information that a pupil is a pupil to whom the provisions of this subsection apply, the school employee shall report such information and identify the pupil to the superintendent of schools. The superintendent of schools shall investigate the matter and, upon determining that the identified pupil is a pupil to whom the provisions of this subsection apply, shall provide the reported information and identify the pupil to all school employees who are directly involved or likely to be directly involved in teaching or providing other school related services to the pupil. The provisions of this subsection apply to:

(1) Any pupil who has been expelled for the reason provided by subsection (c) of K.S.A. 72-8901, and amendments thereto, for conduct which endangers the safety of others;

(2) any pupil who has been expelled for the reason provided by subsection (d) of K.S.A. 72-8901, and amendments thereto;

(3) any pupil who has been expelled under a policy adopted pursuant to K.S.A. 72-89a02, and amendments thereto;

(4) any pupil who has been adjudged to be a juvenile offender and whose offense, if committed by an adult, would constitute a felony under the laws of Kansas or the state where the offense was committed, except any pupil adjudicated as a juvenile offender for a felony theft offense involving no direct threat to human life; and

(5) any pupil who has been tried and convicted as an adult of any felony, except any pupil convicted of a felony theft crime involving no direct threat to human life.

A school employee and the superintendent of schools shall not be required to report information concerning a pupil specified in this subsection if the expulsion, adjudication as a juvenile offender or conviction of a felony occurred more than 365 days prior to the school employee's report to the superintendent of schools.

(b) Each board of education shall adopt a policy that includes:

(1) A requirement that an immediate report be made to the appropriate state or local law enforcement agency by or on behalf of any school employee who knows or has reason to believe that an act has been committed at school, on school property, or at a school supervised activity and that the act involved conduct which constitutes the commission of a felony or misdemeanor or which involves the possession, use or disposal of explosives, firearms or other weapons; and

(2) the procedures for making such a report.

(c) School employees shall not be subject to the provisions of subsection (b) of K.S.A. 72-89b04, and amendments thereto, if:

(1) They follow the procedures from a policy adopted pursuant to the provisions of subsection (b); or

(2) their board of education fails to adopt such policy.

(d) Each board of education shall annually compile and report to the state board of education at least the following information relating to school safety and security: The types and frequency of criminal acts that are required to be reported pursuant to the provisions of subsection (b), disaggregated by occurrences at school, on school property and at school supervised activities. The report shall be incorporated into and become part of the current report required under the quality performance accreditation system.

(e) Each board of education shall make available to pupils and their parents, to school employees and, upon request, to others, district policies and reports concerning school safety and security, except that the provisions of this subsection shall not apply to reports made by a superintendent of schools and school employees pursuant to subsection (a).

(f) Nothing in this section shall be construed or operate in any manner so as to prevent any school employee from reporting criminal acts to school officials and to appropriate state and local law enforcement agencies.

(g) The state board of education shall extract the information relating to school safety and security from the quality performance accreditation report and transmit the information to the governor, the legislature, the attorney general, the secretary of health and environment, the secretary for children and families and the commissioner of juvenile justice.

(h) No board of education, member of any such board, superintendent of schools or school employee shall be liable for damages in a civil action resulting from a person's good faith acts or omissions in complying with the requirements or provisions of the Kansas school safety and security act.

History: L. 1995, ch. 123, § 3; L. 1996, ch. 87, § 2; L. 1998, ch. 171, § 4; L. 1999, ch. 116, § 47; L. 2014, ch. 115, § 297; July 1.



72-89b04 Penalties for failure to make reports, preventing or interfering with reports; sanctions for making reports prohibited; immunity from liability.

72-89b04. Penalties for failure to make reports, preventing or interfering with reports; sanctions for making reports prohibited; immunity from liability. (a) Willful and knowing failure of a school employee to make a report required by subsection (b)(1) of K.S.A. 72-89b03, and amendments thereto, is a class B nonperson misdemeanor. Preventing or interfering with, with the intent to prevent, the making of a report required by subsection (b)(1) of K.S.A. 72-89b03, and amendments thereto, is a class B nonperson misdemeanor.

(b) Willful and knowing failure of any employee designated by a board of education to transmit reports made by school employees to the appropriate state or local law enforcement agency as required by subsection (b)(1) of K.S.A. 72-89b03, and amendments thereto, is a class B nonperson misdemeanor. Preventing or interfering with, with the intent to prevent, the transmission of reports required by subsection (b)(1) of K.S.A. 72-89b03, and amendments thereto, is a class B nonperson misdemeanor.

(c) No board of education shall terminate the employment of, or prevent or impair the profession of, or impose any other sanction on any school employee because the employee made an oral or written report to, or cooperated with an investigation by, a law enforcement agency relating to any criminal act that the employee knows has been committed or reasonably believes will be committed at school, on school property, or at a school supervised activity.

(d) Any board of education, and any member or employee thereof, participating without malice in the making of an oral or written report to a law enforcement agency relating to any criminal act that is known to have been committed or reasonably is believed will be committed at school, on school property, or at a school supervised activity shall have immunity from any civil liability that might otherwise be incurred or imposed. Any such participant shall have the same immunity with respect to participation in any judicial proceedings resulting from the report.

History: L. 1995, ch. 123, § 4; L. 1999, ch. 116, § 48; July 1.



72-89b05 Severability.

72-89b05. Severability. If any provision of the Kansas school safety and security act  as in effect on the effective date of this act, or as amended by this act, or the application of any such provision to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application and, to this end, the provisions of the Kansas school safety and security act as amended by this act are severable.

History: L. 1998, ch. 171, § 5; July 1.






Article 89c SCHOOL SAFETY VIOLATIONS, SUSPENSION OF DRIVING PRIVILEGES

72-89c01 Definitions.

72-89c01. Definitions. As used in K.S.A. 72-89c01 and 72-89c02, and amendments thereto:

(a) "Board of education" means the board of education of a unified school district or the governing authority of an accredited nonpublic school.

(b) "School" means a public school or an accredited nonpublic school.

(c) "Public school" means a school operated by a unified school district organized under the laws of this state.

(d) "Accredited nonpublic school" means a nonpublic school participating in the quality performance accreditation system.

(e) "Chief administrative officer of a school" means, in the case of a public school, the superintendent of schools or a designee of the superintendent and, in the case of an accredited nonpublic school, the person designated as chief administrative officer by the governing authority of the school.

(f) "Weapon" means (1) any weapon which will or is designed to or may readily be converted to expel a projectile by the action of an explosive; (2) the frame or receiver of any weapon described in the preceding example; (3) any firearm muffler or firearm silencer; (4) any explosive, incendiary, or poison gas (A) bomb, (B) grenade, (C) rocket having a propellant charge of more than four ounces, (D) missile having an explosive or incendiary charge of more than 1/4 ounce, (E) mine, or (F) similar device; (5) any weapon which will, or which may be readily converted to, expel a projectile by the action of an explosive or other propellant, and which has any barrel with a bore of more than 1/2 inch in diameter; (6) any combination of parts either designed or intended for use in converting any device into any destructive device described in the two immediately preceding examples, and from which a destructive device may be readily assembled; (7) any bludgeon, sandclub, metal knuckles or throwing star; (8) any knife, commonly referred to as a switch-blade, which has a blade that opens automatically by hand pressure applied to a button, spring or other device in the handle of the knife, or any knife having a blade that opens or falls or is ejected into position by the force of gravity or by an outward, downward or centrifugal thrust or movement; (9) any electronic device designed to discharge immobilizing levels of electricity, commonly known as a stun gun. The term "weapon" does not include within its meaning (1) an antique firearm; (2) any device which is neither designed nor redesigned for use as a weapon; (3) any device, although originally designed for use as a weapon, which is redesigned for use as a signaling, pyrotechnic, line throwing, safety, or similar device; (4) surplus ordinance sold, loaned, or given by the secretary of the army pursuant to the provisions of section 4684(2), 4685, or 4686 of title 10 of the United States Code; (5) class C common fireworks.

(g) "Controlled substance" has the meaning ascribed thereto in K.S.A. 2015 Supp. 21-5701, and amendments thereto.

(h) "Illegal drug" means a controlled substance but does not include a controlled substance that is legally possessed, used under the supervision of a licensed health-care professional or used under authority of any federal or state law.

(i) "Possession of a weapon or illegal drug" means knowingly having direct physical control over a weapon or illegal drug or knowingly having the power and the intention at a given time to exercise dominion or control over a weapon or illegal drug.

(j) "Law enforcement agency" means the police department of a city if the school safety violation occurs within the corporate limits of a city or the office of the county sheriff if the school safety violation occurs outside the corporate limits of a city.

(k) "Division" means the division of motor vehicles of the Kansas department of revenue.

History: L. 1999, ch. 124, § 1; L. 2001, ch. 119, § 1; L. 2007, ch. 149, § 1; L. 2008, ch. 125, § 1; L. 2009, ch. 32, § 59; July 1.



72-89c02 Suspension or revocation of driver's license or privilege upon certain school safety violations; procedure.

72-89c02. Suspension or revocation of driver's license or privilege upon certain school safety violations; procedure. (a) Whenever a pupil who has attained the age of 13 years has been found in possession of a weapon or illegal drug at school, upon school property or at a school supervised activity or has engaged in an act or behavior, committed at school, upon school property, or at a school-supervised activity which resulted in, or was substantially likely to have resulted in, serious bodily injury to others, the chief administrative officer of the school shall make a report of the pupil's act to the appropriate law enforcement agency. The report shall be given as soon as practicable, but not to exceed 10 days from the date of the pupil's act, excluding holidays and weekends, to the appropriate law enforcement agency. Upon receipt of the report, the law enforcement agency shall investigate the matter and give written notice to the division of the act committed by the pupil. The notice shall be given to the division of vehicles by the law enforcement agency as soon as practicable but not to exceed 10 days, excluding holidays and weekends, after receipt of the report and shall include the pupil's name, address, date of birth, driver's license number, if available, and a description of the act committed by the pupil. A copy of the notice also shall be given to the pupil and to the parent or guardian of the pupil.

(b) If timely notice is not given to the appropriate law enforcement agency or to the division as specified in subsection (a), the division of vehicles shall not suspend the pupil's driver's license or privilege to operate a motor vehicle on the streets and highways of this state.

(c) If timely notice is  given to the appropriate law enforcement agency and the division as specified in subsection (a), the division of vehicles immediately shall suspend the pupil's driver's license or privilege to operate a motor vehicle on the streets and highways of this state. The duration of the suspension shall be for a period of one year. Upon expiration of the period of suspension, the pupil may apply to the division for return of the license. If the license has expired, the pupil may apply for a new license, which shall be issued promptly upon payment of the proper fee and satisfaction of other conditions established by law for obtaining a license unless another suspension or revocation of the pupil's privilege to operate a motor vehicle is in effect. If the pupil does not have a driver's license, the pupil's driving privileges shall be revoked. If timely notice is given to the appropriate law enforcement agency and the division as required by subsection (a), no Kansas driver's license shall be issued to a pupil whose driving privileges have been revoked pursuant to this subsection for a period of one year:

(1) Immediately following the date of receipt by the division of notification from a law enforcement agency containing the description of the pupil's act, if the pupil is eligible to apply for a driver's license; or

(2) after the date the pupil will be eligible to apply for a driver's license, if the pupil is not eligible to apply for a driver's license on the date of receipt of the notification.

(d) If the pupil's driver's license or driving privilege has been revoked, suspended or canceled for another cause, the suspension or revocation required by this section shall apply consecutively to the previous revocation, suspension or cancellation.

(e) Upon suspension or revocation of a pupil's driver's license or driving privilege to operate a motor vehicle as provided in this section, the division of vehicles shall immediately notify the pupil in writing. If the pupil makes a written request for hearing within 30 days after such notice of suspension or revocation, the division of vehicles shall afford the pupil an opportunity for a hearing as provided by K.S.A. 8-255, and amendments thereto. The scope of the hearing shall be limited to determination of whether or not: (1) Notice was given to the appropriate law enforcement agency and the division within the time specified in subsection (a); or (2) there are reasonable grounds to believe the pupil was in possession of a weapon or illegal drug at school, upon school property, or at a school-supervised activity or was engaged in behavior at school, upon school property, or at a school-supervised activity, which resulted in, or was substantially likely to have resulted in, serious bodily injury to others.

(f) For the purposes of this section, the term driver's license includes, in addition to any commercial driver's license and any class A, B, C or M driver's license, any restricted license issued under K.S.A. 8-237, and amendments thereto, any instruction permit issued under K.S.A. 8-239, and amendments thereto, and any farm permit issued under K.S.A. 8-296, and amendments thereto.

History: L. 1999, ch. 124, § 2; L. 2001, ch. 119, § 2; L. 2007, ch. 149, § 2; L. 2008, ch. 125, § 2; May 1.






Article 89d SECLUSION AND RESTRAINT OF STUDENTS

72-89d01 Freedom from unsafe restraint and seclusion act; citation.

72-89d01. Freedom from unsafe restraint and seclusion act; citation. K.S.A. 2015 Supp. 89d01 through 72-89d08, and amendments thereto, shall be known and may be cited as the freedom from unsafe restraint and seclusion act.

History: L. 2015, ch. 72, § 1; June 4.



72-89d02 Definitions.

72-89d02. Definitions. As used in K.S.A. 2015 Supp. 72-89d01 through 72-89d07, and amendments thereto:

(a) "Department" means the state department of education.

(b) "Emergency safety intervention" means the use of seclusion or physical restraint.

(c) "Parent" means: (1) A natural parent; (2) an adoptive parent; (3) a person acting as a parent as defined in K.S.A. 72-1046(d)(2), and amendments thereto; (4) a legal guardian; (5) an education advocate for a student with an exceptionality; (6) a foster parent, unless the student is a child with an exceptionality; or (7) a student who has reached the age of majority or is an emancipated minor.

(d) "Physical restraint" means bodily force used to substantially limit a student's movement, except that consensual, solicited or unintentional contact and contact to provide comfort, assistance or instruction shall not be deemed to be physical restraint.

(e) "School" means any learning environment, including any nonprofit institutional day or residential school or accredited nonpublic school, that receives public funding or which is subject to the regulatory authority of the state board of education.

(f) "Seclusion" means placement of a student in a location where all the following conditions are met:

(1) The student is placed in an enclosed area by school personnel;

(2) the student is purposefully isolated from adults and peers; and

(3) the student is prevented from leaving, or the student reasonably believes that such student will be prevented from leaving, the enclosed area.

History: L. 2015, ch. 72, § 2; June 4.



72-89d03 Use of emergency safety interventions, when; seclusion room requirements.

72-89d03. Use of emergency safety interventions, when; seclusion room requirements. (a) Emergency safety interventions shall be used only when a student presents a reasonable and immediate danger of physical harm to such student or others with the present ability to effect such physical harm. Less restrictive alternatives to emergency safety interventions, such as positive behavior interventions support, shall be deemed inappropriate or ineffective under the circumstances by the school employee witnessing the student's behavior prior to the use of any emergency safety interventions. The use of emergency safety interventions shall cease as soon as the immediate danger of physical harm ceases to exist. Violent action that is destructive of property may necessitate the use of an emergency safety intervention. Use of an emergency safety intervention for purposes of discipline, punishment or for the convenience of a school employee shall not meet the standard of immediate danger of physical harm.

(b) A student shall not be subjected to seclusion if the student is known to have a medical condition that could put the student in mental or physical danger as a result of seclusion. The existence of such medical condition must be indicated in a written statement from the student's licensed health care provider, a copy of which shall be provided to the school and placed in the student's file.

(c) When a student is placed in seclusion, a school employee shall be able to see and hear the student at all times.

(d) All seclusion rooms equipped with a locking door shall be designed to ensure that the lock automatically disengages when the school employee viewing the student walks away from the seclusion room, or in cases of emergency, such as fire or severe weather.

(e) A seclusion room shall be a safe place with proportional and similar characteristics as other rooms where students frequent. Such room shall be free of any condition that could be a danger to the student, and shall be well-ventilated and sufficiently lighted.

History: L. 2015, ch. 72, § 3; June 4.



72-89d04 Parent notification; complaint procedure; annual report.

72-89d04. Parent notification; complaint procedure; annual report. (a) When a student is subjected to an emergency safety intervention, the school shall notify the parent, or if a parent cannot be notified, then shall notify an emergency contact person for such student, the same day the emergency safety intervention was used. Documentation of the emergency safety interventions used shall be completed and provided to the parent no later than the school day following the day on which the emergency safety intervention was used. The parent shall be provided the following information after the first incident in which an emergency safety intervention is used during the school year, and may be provided such information after each subsequent incident that occurs during the school year: (1) A copy of the standards of when emergency safety interventions can be used; (2) a flyer on the parent's rights; (3) information on the parent's right to file a complaint through the local dispute resolution process and the complaint process of the state board of education; and (4) information that will assist the parent in navigating the complaint process, including contact information for the parent training and information center and protection and advocacy system. Upon the first occurrence of an incident involving the use of emergency safety interventions, the parent shall be provided the foregoing information in printed form, and upon the occurrence of a second or subsequent incident shall be provided with a full website address containing such information.

(b) If a parent believes emergency safety interventions have been used in violation of this act, rules and regulations adopted pursuant thereto or policies of the school district, then within 30 days from being informed of the use of emergency safety intervention, such parent may file a complaint through the local dispute resolution process. A parent may file a complaint under the state board of education complaint process within 30 days from the date a final decision is issued pursuant to the local dispute resolution process.

(c) The department shall compile reports from schools on the use of emergency safety interventions and provide the results based on aggregate data on the department website, and to the governor and the committees on education in the senate and the house of representatives by January 20, 2016, and annually thereafter. The department's reported results shall include, but shall not be limited to, the following information:

(1) The number of incidents in which emergency safety interventions were used on students who have an individualized education program;

(2) the number of incidents in which emergency safety interventions were used on students who have a section 504 plan;

(3) the number of incidents in which emergency safety interventions were used on students who do not have an individualized education program or a section 504 plan;

(4) the total number of incidents in which emergency safety interventions were used on students;

(5) the total number of students with behavior intervention plans subjected to an emergency safety intervention;

(6) the number of students physically restrained;

(7) the number of students placed in seclusion;

(8) the maximum and median number of minutes a student was placed in seclusion;

(9) the maximum number of incidents in which emergency safety interventions were used on a student;

(10) the information reported under subsection (c)(1) through (c)(3) reported by school to the extent possible;

(11) the information reported under subsections (c)(1) through (c)(9) aggregated by age and ethnicity of the students on a statewide basis; and

(12) such other information as the department deems necessary to report.

History: L. 2015, ch. 72, § 4; June 4.



72-89d05 Use of emergency safety interventions, three or more incidents, meeting required.

72-89d05. Use of emergency safety interventions, three or more incidents, meeting required. (a) If there is a third incident involving the use of emergency safety interventions within a school year on a student who has an individualized education program or a section 504 plan, then such student's individualized education program team or section 504 plan team shall meet within 10 days after such third incident to discuss the incident and consider the need to conduct a functional behavioral analysis, develop a behavior intervention plan or amend either if already in existence, unless the individualized education program team or the section 504 plan team has agreed on a different process.

(b) If there is a third incident involving the use of emergency safety interventions within a school year on a student who is not described in subsection (a), then a meeting between such student's parent and school employees shall be conducted within 10 days after such third incident to discuss the incident and consider the appropriateness of a referral for an evaluation under the special education for exceptional children act, K.S.A. 72-961 et seq., and amendments thereto, the need for a functional behavioral analysis or the need for a behavior intervention plan. Any meeting called pursuant to this subsection shall include the student's parent, a school administrator for the school where the student attends, one of the student's teachers, a school employee involved in the incident and such other school employees designated by the school administrator as appropriate for such meeting.

(c) The student shall be invited to any meeting called pursuant to this section.

(d) The time for calling a meeting pursuant to this section shall be extended beyond the 10-day limit if the parent of the student is unable to attend within that time period.

(e) Nothing in this section shall be construed to prohibit the development and implementation of a functional behavioral analysis or a behavior intervention plan for any student if such student may benefit from such measures but has had less than three incidents involving emergency safety interventions within a school year.

History: L. 2015, ch. 72, § 5; June 4.



72-89d06 Rules and regulations.

72-89d06. Rules and regulations. The state board of education shall adopt rules and regulations as necessary to implement the provisions of this act on or before March 1, 2016. Such rules and regulations shall include, but not be limited to, the standards for the use and reporting of emergency safety interventions as provided in K.S.A. 2015 Supp. 72-89d02 through 72-89d05, and amendments thereto.

History: L. 2015, ch. 72, § 6; June 4.



72-89d07 Emergency safety intervention task force; membership; organization; duties.

72-89d07. Emergency safety intervention task force; membership; organization; duties. (a) There is hereby established the emergency safety intervention task force. The task force shall consist of the 17 members appointed as follows:

(1) Two members shall be appointed by the state board of education, one of which shall be a member of the state board of education and one of which shall be an attorney for the department;

(2) two members shall be appointed by the disability rights center of Kansas;

(3) two members shall be appointed by families together inc., one of which shall be a parent of a child with a disability;

(4) two members shall be appointed by keys for networking, inc., one of which shall be a parent of a child with a disability;

(5) two members shall be appointed by the special education advisory council;

(6) two members shall be appointed by the Kansas association of special education administrators;

(7) two members shall be appointed by the executive director of the Kansas council on developmental disabilities, one of which shall be a parent of a child with a disability;

(8) two members shall be appointed by the Kansas association of school boards, one of which shall be an attorney for the association; and

(9) one member shall be appointed by the center for child health and development of the university of Kansas medical center, who shall be a person licensed to practice medicine and surgery in Kansas who is a practicing physician with experience treating and diagnosing individuals with disabilities, but who is not a staff member of the center for child health and development of the university of Kansas medical center.

(b) The emergency safety intervention task force shall study and review the use of emergency safety interventions and prepare a report on its findings and recommendations concerning the use of such interventions. The task force's report shall be submitted to the governor and the legislature on or before January 20, 2016.

(c) The member of the task force who is also a member of the state board of education shall call an organizational meeting of the task force on or before August 1, 2015. At such organizational meeting the members shall elect a chairperson and vice-chairperson from the membership of the task force. The task force also shall consider dates for future meetings, the agenda for such meetings and the need for electing a facilitator to assist in discussions among the members of the task force.

(d) The task force may meet at any time and at any place within the state on the call of the chairperson. A quorum of the task force shall be eight* members. All actions of the task force shall be by motion adopted by a majority of those members present when there is a quorum.

(e) If approved by the legislative coordinating council, members of the task force attending meetings authorized by the task force shall be paid amounts for expenses, mileage and subsistence as provided in K.S.A. 75-3223(e), and amendments thereto.

History: L. 2015, ch. 72, § 7; June 4.

* A quorum should be nine members.



72-89d08 Expiration of act.

72-89d08. Expiration of act. The provisions of K.S.A. 2015 Supp. 72-89d01 through 72-89d08, and amendments thereto, shall expire on June 30, 2018.

History: L. 2015, ch. 72, § 8; June 4.






Article 90 EVALUATION OF LICENSED PERSONNEL

72-9001 Legislative intent.

72-9001. Legislative intent. It is hereby declared that the legislative intent of this act is to provide for a systematic method for improvement of school personnel in their jobs and to improve the educational system of this state.

History: L. 1973, ch. 281, § 1; July 1.



72-9002 Evaluation of licensed employees; definitions.

72-9002. Evaluation of licensed employees; definitions. As used in this act:

(a) "Board" means the board of education of a school district, the governing authority of any nonpublic school offering any of grades kindergarten through 12 in accredited schools and the board of control of an area vocational-technical school.

(b) "State board" means, in the case of school districts and nonpublic schools, the state board of education; and in the case of area vocational-technical schools, the state board of regents.

(c) "Employees" means all licensed employees of school districts and of nonpublic schools and all instructional and administrative employees of area vocational-technical schools.

(d) "School year" means the period from July 1 to June 30.

(e) "Accredited" means accredited by the state board of education.

History: L. 1973, ch. 281, § 2; L. 1979, ch. 233, § 1; L. 1981, ch. 295, § 1; L. 1982, ch. 304, § 1; L. 1999, ch. 147, § 128; L. 2006, ch. 45, § 1; July 1.



72-9003 Policy of personnel evaluation; adoption; forms; contents; time.

72-9003. Policy of personnel evaluation; adoption; forms; contents; time. Each board shall adopt a written policy of personnel evaluation procedure in accordance with K.S.A. 72-9002 et seq., and amendments thereto. Every policy so adopted shall:

(a) Be prescribed in writing at the time of original adoption and at all times thereafter when any amendments are adopted.

(b) Include evaluation procedures applicable to all employees.

(c) Provide that all evaluations are to be made in writing and that evaluation documents and responses thereto are to be maintained in a personnel file for each employee for a period of not less than three years from the date each evaluation is made.

(d) Except as provided herein, provide that every employee in the first two consecutive school years of employment shall be evaluated at least one time per semester by not later than the 60th school day of the semester. Any employee who is not employed for the entire semester shall not be required to be evaluated. During the third and fourth years of employment, every employee shall be evaluated at least one time each school year by not later than February 15. After the fourth year of employment, every employee shall be evaluated at least once in every three years not later than February 15 of the school year in which the employee is evaluated.

History: L. 1973, ch. 281, § 3; L. 1981, ch. 295, § 2; L. 1982, ch. 304, § 2; L. 1983, ch. 244, § 1; L. 2003, ch. 104, § 3; L. 2006, ch. 45, § 2; July 1.



72-9004 Evaluation policies; criteria; development; procedure; evaluation required prior to contract nonrenewal.

72-9004. Evaluation policies; criteria; development; procedure; evaluation required prior to contract nonrenewal. Evaluation policies adopted under K.S.A. 72-9003, and amendments thereto, shall meet the following guidelines or criteria:

(a) Consideration shall be given to the following employee attributes: Efficiency, personal qualities, professional deportment, ability, results and performance, including improvement in the academic performance of pupils or students insofar as the evaluated employee has authority to cause such academic improvement, in the case of teachers, the capacity to maintain control of pupils or students, and such other matters as may be deemed material.

(b) Community attitudes toward, support for and expectations with regard to educational programs shall be reflected.

(c) The original policy and amendments thereto shall be developed by the board in cooperation with the persons responsible for making evaluations and the persons who are to be evaluated, and, to the extent practicable, consideration shall be given to comment and suggestions from other community interests.

(d) Evaluations of the chief administrator employed by a board shall be made by the board. The board shall place primary responsibility upon members of the administrative staff in making evaluations of other employees.

(e) Persons to be evaluated shall participate in their evaluations, and shall be afforded the opportunity for self-evaluation.

(f) The contract of any person subject to evaluation shall not be nonrenewed on the basis of incompetence unless an evaluation of such person has been made prior to notice of nonrenewal of the contract and unless the evaluation is in substantial compliance with the board's policy of personnel evaluation procedure as filed with the state board in accordance with the provisions of K.S.A. 72-9003, and amendments thereto.

History: L. 1973, ch. 281, § 4; L. 1979, ch. 233, § 2; L. 1981, ch. 295, § 3; L. 1982, ch. 304, § 3; L. 1994, ch. 205, § 1; July 1.



72-9005 Evaluation documents; presentation to employee; acknowledgment; limited availability.

72-9005. Evaluation documents; presentation to employee; acknowledgment; limited availability. Whenever any evaluation is made of an employee, the written document thereof shall be presented to the employee, and the employee shall acknowledge such presentation by his or her signature thereon. At any time not later than two (2) weeks after such presentation, the employee may respond thereto in writing. Except by order of a court of competent jurisdiction, evaluation documents and responses thereto shall be available only to the evaluated employee, the board, the appropriate administrative staff members designated by the board, the school board attorney upon request of the board, the state board of education as provided in K.S.A. 72-7515, the board and the administrative staff of any school to which such employee applies for employment, and other persons specified by the employee in writing to his or her board.

History: L. 1973, ch. 281, § 5; L. 1979, ch. 233, § 3; July 1.



72-9006 Same; assistance from state board.

72-9006. Same; assistance from state board. Upon request of any board, the state board shall provide assistance in the preparation of policies of personnel evaluation or amendments thereto.

History: L. 1973, ch. 281, § 6; L. 1982, ch. 304, § 4; L. 1999, ch. 147, § 129; L. 2003, ch. 104, § 4; July 1.






Article 91 TRAFFIC AND PARKING ON SCHOOL GROUNDS

72-9101 Motor vehicles on school grounds; parking; permits and misuse of areas; penalties.

72-9101. Motor vehicles on school grounds; parking; permits and misuse of areas; penalties. All roads, streets, driveways, and parking facilities for motor vehicles on the grounds of any school shall be under the care, control, maintenance and supervision of the board of education of the school district within which such school is located. The board is authorized to allocate and designate parking areas on the grounds of any school located within the school district governed by such board and may authorize schools located within the school district governed by such board to issue permits to use such parking areas to its officers or employees, and to the students attending such schools; and to allocate parking areas to those persons having business appointments, or to guests of such schools; and to impose such fines for misuse of such parking areas by the officers, employees, or students attending such schools, as shall be established by the rules and regulations of the board.

History: L. 1973, ch. 301, § 1; July 1.



72-9102 Same; rules and regulations; parking; speed limits; enforcement.

72-9102. Same; rules and regulations; parking; speed limits; enforcement. The board of education of any school district, by formal resolution, may adopt rules and regulations governing the parking of motor vehicles upon the roads, streets, driveways and parking facilities within the grounds of any school located within the school district governed by such board and also rules and regulations prescribing speed limits on the roads, streets, driveways, grounds or parking facilities to which the same are applicable and in the manner prescribed by the board. Any board of education adopting rules and regulations under this section is authorized to enforce the same through its agents, security guards, or other employees.

History: L. 1973, ch. 301, § 2; July 1.



72-9103 Same; city ordinances regulating parking and traffic applicable; when and where; penalties for violations.

72-9103. Same; city ordinances regulating parking and traffic applicable; when and where; penalties for violations. In those instances where a school is located within the corporate limits of a city, the board of education of any school district within which such school is located may agree or consent that ordinances of such city pertaining to parking and traffic regulations on city streets shall apply to all or part of the roads, streets and driveways on the grounds of such school, and when such agreement or consent has been made or given by the board, then such city ordinances shall apply to all or part of the roads, streets and driveways of the school as shall have been designated by the board in its agreement or consent.  Persons violating such ordinances shall be subject to prosecution in the municipal court of the city and summonses may be issued by the city for such violations.

History: L. 1973, ch. 301, § 3; L. 1976, ch. 145, § 233; L. 1977, ch. 105, § 22; July 1.



72-9104 Same; fees and fines; authority to charge and collect; use of.

72-9104. Same; fees and fines; authority to charge and collect; use of. The board of education of any school district may provide for the charging and collection of fees for the use of parking facilities at any school located within the school district governed by such board, and these and all fines for misuse of parking areas so collected shall be used by the board of education to benefit the school where collected for the purpose of the payment of the expense of enforcing the rules and regulations governing parking and speed limits and the construction, maintenance and repair of parking facilities at such school.

History: L. 1973, ch. 301, § 4; July 1.






Article 92 ALTERNATIVE SCHOOLS

72-9201 Alternative schools; authorization to establish; waiver from certain requirements, how acquired; terms and conditions.

72-9201. Alternative schools; authorization to establish; waiver from certain requirements, how acquired; terms and conditions. The board of education of any school district may establish an alternative school or schools at any of the levels of grade seven or above to provide an educational alternative for students determined by such board of education to be unable to benefit from other schools of the school district. Courses of instruction and other requirements of statutes and rules and regulations shall apply to any such schools to the extent that the same are not obstructive to programs of learning and instruction in such schools. In the event the board of education determines that it is desirable to vary in some manner from the terms and conditions of a statute or the rules and regulations of the state board of education, such board of education shall make application to the state board of education for a complete or partial waiver of such statutory or rule and regulation requirements, and upon approval of such application, or amendment and approval thereof, the board of education shall be authorized to operate such alternative school under the terms and conditions of such waiver until such time as the waiver may be rescinded or modified by the state board, or by act of the legislature.

History: L. 1974, ch. 286, § 1; July 1.






Article 93 ELEMENTARY GUIDANCE PROGRAMS

72-9301 Elementary guidance programs; cooperative agreements authorized; conditions.

72-9301. Elementary guidance programs; cooperative agreements authorized; conditions. The boards of any two or more school districts may make and enter into agreements providing for cooperative operation and administration of an elementary guidance program on a shared-cost basis. The agreement entered into shall provide for a separate fund of the sponsoring school district, to which each contracting district shall pay the moneys due from it under the agreement. Any school district which is a party to such a cooperative agreement may be designated the sponsoring district under such agreement. Any such agreement shall be subject to change or termination by the legislature. Within the limitations provided by law, any such agreement may be changed or terminated by mutual agreement of the contracting school districts.

History: L. 1975, ch. 364, § 1; July 1.



72-9302 Same; fund; expenses.

72-9302. Same; fund; expenses. All moneys received by a sponsoring district for elementary guidance shall be credited to the elementary guidance fund of such district. The expenses of a sponsoring district attributable to elementary guidance shall be paid from the elementary guidance fund and payment of such expenses shall not be operating expenses of the sponsoring district. Payments from the general fund to a sponsoring district and transfers of money from the general fund of a sponsoring district to the elementary guidance fund shall be operating expenses.

History: L. 1975, ch. 364, § 2; July 1.






Article 95 BILINGUAL EDUCATION

72-9501 Definitions.

72-9501. Definitions. As used in this act:

(a) "School district" means any public school district.

(b) "Board" means the board of education of any school district.

(c) "State board" means the state board of education.

(d) "Department" means the state department of education.

(e) "Limited English proficient pupils" means national origin-minority pupils who because of their inability to speak, read, write and/or understand the English language are excluded from effective participation in the educational programs offered by a school district.

(f) "Qualified teacher" means a person employed by a school district for its bilingual education program who is: (1) A teacher qualified to instruct limited English proficient pupils as determined by standards established by the state board and who is so certified and endorsed by the state board; or (2) a paraprofessional qualified to assist certificated teachers in the instruction of limited English proficient pupils as determined by standards established by the state board and who is so approved by the state board.

(g) "Program" means a program of bilingual education designed primarily to develop the English language skills of limited English proficient pupils in order to integrate such pupils into regular educational programs and enable such pupils to progress toward the maximum of their abilities.

History: L. 1979, ch. 220, § 1; L. 1986, ch. 276, § 1; L. 1987, ch. 278, § 1; July 1.



72-9502 Standards and criteria; qualified teachers.

72-9502. Standards and criteria; qualified teachers. (a) Programs of bilingual education shall meet standards and criteria set by the state board.

(b) Boards shall employ qualified teachers for programs.

History: L. 1979, ch. 220, § 2; L. 1987, ch. 278, § 2; L. 1992, ch. 280, § 48; July 1.



72-9503 Cooperative agreements; financial provisions; termination, changes.

72-9503. Cooperative agreements; financial provisions; termination, changes. The boards of education of any two or more school districts may make and enter into agreements providing for cooperative operation and administration of a program of bilingual education on a shared-cost basis.  Any school district which is a party to such a cooperative agreement may be designated the sponsoring district under such agreement.  The agreement entered into shall provide for a separate fund of the sponsoring school district, to which each contracting district shall pay the moneys due from it under the agreement, and all such moneys received by the sponsoring district shall be credited to such fund.  The expenses of a sponsoring district attributable to bilingual education shall be paid from such fund and payment of such expenses shall not be operating expenses of the sponsoring district.  Payments from the general fund of a contracting district to a sponsoring district and transfers of money from the general fund of a sponsoring district to the separate fund provided for hereunder shall be operating expenses.  Any agreement entered into under authority of this section shall be subject to change or termination by the legislature; and within the limitations provided by law, any such agreement may be changed or terminated by mutual agreement of the contracting school districts.

History: L. 1979, ch. 220, § 3; July 1.



72-9504 State board of education; administration, duties.

72-9504. State board of education; administration, duties. The state board may adopt rules and regulations for the administration of this act and shall:

(a) Prescribe and adopt criteria and procedures for assessment and identification of limited English proficient pupils including identification of the specific educational deficiencies of such pupils;

(b) establish standards and criteria for procedures, activities and services to be provided in a program to develop the English language skills and to reduce the educational deficiencies of limited English proficient pupils including entry and exit procedures based on the English language proficiency of such pupils; and

(c) establish standards and criteria for reviewing, evaluating and approving school district programs.

History: L. 1979, ch. 220, § 4; L. 1986, ch. 276, § 2; L. 1992, ch. 280, § 49; July 1.



72-9509 Bilingual education fund; use of money; reports to the state board.

72-9509. Bilingual education fund; use of money; reports to the state board. (a) There is hereby established in every school district a fund which shall be called the bilingual education fund, which fund shall consist of all moneys deposited therein or transferred thereto according to law. Amounts deposited in the bilingual education fund may be used for the payment of expenses directly attributable to bilingual education or may be transferred to the general fund of the school district as approved by the board of education.

(b) Any balance remaining in the bilingual education fund at the end of the budget year shall be carried forward into the bilingual education fund for succeeding budget years. Such fund shall not be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto. In preparing the budget of such school district, the amounts credited to and the amount on hand in the bilingual education fund, and the amount expended therefrom shall be included in the annual budget for the information of the residents of the school district. Interest earned on the investment of moneys in any such fund shall be credited to that fund.

(c) Each year the board of education of each school district shall prepare and submit to the state board a report on the bilingual education program and assistance provided by the district. Such report shall include information specifying the number of pupils who were served or provided assistance, the type of service provided, the research upon which the district relied in determining that a need for service or assistance existed, the results of providing such service or assistance and any other information required by the state board.

History: L. 1979, ch. 220, § 8; L. 2005, ch. 152, § 41; L. 2006, ch. 197, § 27; L. 2011, ch. 107, § 14; L. 2012, ch. 155, § 16; L. 2013, ch. 121, § 16; L. 2015, ch. 4, § 65; July 1.



72-9510 Technical advice and assistance.

72-9510. Technical advice and assistance. The state board, in cooperation with the advisory committee on Hispanic affairs and with other appropriate agencies and organizations, may provide any board, upon its request therefor, with technical advice and assistance in the establishment and operation of a program of bilingual education, including assistance in conducting in-service training programs for qualified teachers, and may make studies and gather and disseminate information relating to materials, resources, procedures, programs and qualified teachers which are or may become available to school districts for utilization in such programs of bilingual education.

History: L. 1979, ch. 220, § 10; L. 1986, ch. 302, § 2; L. 1987, ch. 278, § 4; July 1.






Article 96 PROFESSIONAL DEVELOPMENT PROGRAMS

72-9601 Citation of act; legislative declaration and intent.

72-9601. Citation of act; legislative declaration and intent. This act shall be known and may be cited as the education professional development act. It is hereby declared that it is essential to the welfare of the people of Kansas that the provision of quality educational opportunities for all pupils in the state be assured. Therefore, it is the intention of this act to promote continuous professional development, diversification in academic foundations or subject knowledge, improvement in job effectiveness, enhancement of skills and techniques, and competent on-the-job performance of all certificated personnel serving regularly in the accredited elementary and secondary schools of the state of Kansas.

History: L. 1984, ch. 260, § 1; L. 1992, ch. 89, § 1; L. 2003, ch. 9, § 2; July 1.



72-9602 Definitions.

72-9602. Definitions. As used in this act:

(a) "Professional development" means any planned learning opportunities provided to certificated personnel employed by a school district or other authorized educational agency for purposes of improving the performance of such personnel in already held or assigned positions;

(b) "certificated personnel" means all employees of a school district or an authorized educational agency required to be certificated by the state board of education;

(c) "school district" means any public school district organized under the laws of this state;

(d) "authorized educational agencies" means area professional development centers, state education agencies, institutions of postsecondary education which are authorized under the laws of this state to award academic degrees, and other organizations which serve school districts;

(e) "area professional development center" means any regional organization providing professional development to school districts;

(f) "state board" means the state board of education;

(g) "department" means the state department of education;

(h) "board" means the board of education of any school district; and

(i) "school year" means the twelve-month period ending June 30.

History: L. 1984, ch. 260, § 2; L. 1994, ch. 172, § 1; L. 2003, ch. 9, § 3; July 1.



72-9603 Administration of act; rules and regulations.

72-9603. Administration of act; rules and regulations. (a) The state board shall adopt rules and regulations for the administration of this act and shall: (1) Prescribe and adopt policies and guidelines for the provision of professional development programs for all certificated personnel;

(2) establish standards and criteria for procedures, activities and services to be provided in professional development programs; and

(3) establish standards and criteria for reviewing, evaluating and approving school district professional development programs and applications of boards for state aid.

(b) The standards and criteria established under subsection (a)(3) for evaluating school district professional development programs shall include measures for assessing the impact of programs on improvement of the skills of certificated personnel in effectuation of effective instructional skills and improvement of the academic performance of pupils.

History: L. 1984, ch. 260, § 3; L. 1992, ch. 89, § 2; L. 1994, ch. 172, § 2; L. 2003, ch. 9, § 4; July 1.



72-9604 Boards of education required to establish and maintain programs; standards and criteria; methods of compliance.

72-9604. Boards of education required to establish and maintain programs; standards and criteria; methods of compliance. (a) Each board shall establish and maintain a professional development program for certificated personnel of the school district. Professional development programs shall meet standards and criteria set by the state board.

(b) Each board, in complying with the requirements of subsection (a), may:

(1) Develop policies and plans for the provision of professional development programs based on identified needs at the individual, building and district levels;

(2) provide for professional development programs at any time during the school year;

(3) contract with area professional development centers and authorized educational agencies in providing for professional development programs; and

(4) enter into cooperative or interlocal agreements with one or more other school districts in providing for professional development programs.

History: L. 1984, ch. 260, § 4; L. 1992, ch. 89, § 3; L. 1994, ch. 172, § 3; L. 2003, ch. 9, § 5; July 1.



72-9605 State aid; requirements for obtaining; applications for.

72-9605. State aid; requirements for obtaining; applications for. (a) In each school year, each board which has established and is maintaining a professional development program in compliance with the requirements of this act and which desires to secure state aid for part of the cost of maintaining the program shall certify and file an application with the state board for approval of the program.

(b) Each board which is maintaining an approved professional development program and which desires to secure state aid in any school year for part of the cost of exploring and implementing innovative and experimental procedures, activities and services to be provided in the program for enhancement thereof shall certify and file an application with the state board for approval of such procedures, activities and services.

(c) Applications shall be in a form prescribed and furnished by the department, shall contain such information as the state board may require and shall be filed annually at a time to be determined and specified by the state board. Approval by the state board of the program, any innovative and experimental procedures, activities or services provided therein, and the application shall be prerequisite to payment of state aid to any board.

History: L. 1984, ch. 260, § 5; L. 1992, ch. 89, § 4; L. 2003, ch. 9, § 6; July 1.



72-9606 Applications for state aid; required information.

72-9606. Applications for state aid; required information. In order to be approved for payment of state aid, any application under K.S.A. 72-9605, and amendments thereto, shall contain the following information:

(a) The number of certificated personnel of the school district who are participating in the program;

(b) a description of the scope, objectives, procedures and activities of and the services provided by the professional development program for the school year;

(c) the manner in which the professional development program is aligned with the mission, academic focus, and quality performance accreditation school improvement plan;

(d) a description of the performance measures utilized in meeting the evaluation standards and criteria established under subsection (b) of K.S.A. 72-9603, and amendments thereto;

(e) the amount budgeted by the board for its professional development program;

(f) the amount of the actual expenses incurred by the school district in maintaining an approved professional development program;

(g) the amount of the actual expenses, if any, incurred by the school district for the provision of innovative and experimental procedures, activities and services in its professional development program; and

(h) such additional information as determined by the state board.

History: L. 1984, ch. 260, § 6; L. 1994, ch. 172, § 4; L. 2003, ch. 9, § 7; July 1.



72-9607 Same; allocation and distribution; payments.

72-9607. Same; allocation and distribution; payments. The state board shall be responsible for the allocation and distribution of state aid for professional development in accordance with appropriation acts and the statutes of this state. Such moneys shall be expended only in accordance with and for the purposes specified in this act. Payments under this act may be made in installments and in advance or by way of reimbursement, with necessary adjustments on account of overpayments or underpayments.

History: L. 1984, ch. 260, § 7; L. 2003, ch. 9, § 8; July 1.



72-9608 Determination of state aid; proration; forms; reports.

72-9608. Determination of state aid; proration; forms; reports. (a) In each school year, each school district which is maintaining an approved professional development program shall be eligible to receive from state funds, within the limits of appropriations for professional development, an amount to be determined by the state board on the basis of priorities established through a needs-assessment survey conducted by the state board. In no event shall the amount allocated and distributed to any school district under this act exceed: (1) An amount which is equal to .50 of 1% of the amount of the general fund budget of the school district, or an amount equal to 50% of the actual expenses incurred by the school district in maintaining an approved professional development program, whichever is the lesser amount; or (2) an amount which is equal to 50% of the actual expenses incurred by the school district for the provision of innovative and experimental procedures, activities and services, if any of the same are provided and approved by the state board, in a professional development program maintained by the school district and approved by the state board.

(b) If the amount of appropriations for professional development programs is insufficient to pay in full the amount each school district is determined to be eligible to receive for the school year, the state board shall prorate the amount appropriated among all school districts which are eligible to receive state aid under the provisions of this act in proportion to the amount each school district is determined to be eligible to receive.

(c) The state board shall prescribe all forms necessary for reporting under this act.

(d) Every board shall make such periodic and special reports of statistical and financial information to the state board as it may request.

History: L. 1984, ch. 260, § 8; L. 1993, ch. 264, § 7; L. 1994, ch. 172, § 5; L. 2003, ch. 9, § 9; July 1.



72-9609 Professional development fund; use of money.

72-9609. Professional development fund; use of money. There is hereby established in every school district a fund which shall be called the professional development fund, which fund shall consist of all moneys deposited therein or transferred thereto according to law. All moneys received by the school district from whatever source for professional development programs established under this act shall be credited to the fund established by this section. Amounts deposited in the professional development fund may be used for the payment of expenses directly attributable to professional development or may be transferred to the general fund of the school district as approved by the board of education.

History: L. 1984, ch. 260, § 9; L. 1986, ch. 275, § 13; L. 2003, ch. 9, § 10; L. 2011, ch. 107, § 15; L. 2012, ch. 155, § 17; L. 2013, ch. 121, § 17; L. 2015, ch. 4, § 66; July 1.



72-9610 Technical advice and assistance.

72-9610. Technical advice and assistance. The state board may provide any board, upon its request therefor, with technical advice and assistance in the establishment and operation of a professional development program, and may make studies and gather and disseminate information relating to materials, resources, procedures, programs and personnel which are or may become available to school districts for utilization in professional development programs.

History: L. 1984, ch. 260, § 10; L. 2003, ch. 9, § 11; July 1.






Article 97 HONORS PROGRAMS, SCHOLARSHIPS AND ACADEMICS

72-9701 Purpose and intention of act.

72-9701. Purpose and intention of act. It is the purpose and intention of this act to provide a means whereby the state in cooperation with institutions of postsecondary education can provide a positive educational experience in Kansas for Kansas honor students so as to encourage such students to remain in Kansas for the attainment of their educational goals and for the fulfillment of their career aspirations.

History: L. 1988, ch. 358, § 1; July 1.



72-9702 Definitions.

72-9702. Definitions. As used in this act:

(a) "Kansas honors scholarship" means an award under this act by this state to a Kansas honor student who has established financial need.

(b) "Kansas honor student" means a person who is a resident of Kansas, has not been graduated from high school, is intellectually talented, has demonstrated outstanding scholastic ability and achievement, and is enrolled or has been accepted for enrollment in an honors or gifted program.

(c) "Honors or gifted program" means an educational program designed and operated by an institution of postsecondary education for the purpose of providing Kansas honor students with intellectually stimulating and challenging courses of instruction for college credit and thereby to achieve the purpose and intention of this act.

(d) "Financial need" means the difference between the available financial resources of a Kansas honor student and the total anticipated expenses of the honor student to enroll in and attend an honors or gifted program.  Financial need shall be determined by the board of regents.

(e) "Institution of postsecondary education" means any state educational institution, community college, municipal university or accredited independent institution.

(f) "State educational institution" has the meaning ascribed thereto in K.S.A. 76-711, and amendments thereto.

(g) "Community college" means any community college organized and operating under the laws of this state.

(h) "Municipal university" means a municipal university established under the provisions of article 13a of chapter 13 of Kansas Statutes Annotated.

(i) "Accredited independent institution" has the meaning ascribed thereto in K.S.A. 72-6107, and amendments thereto.

(j) "Board of regents" means the state board of regents.

History: L. 1988, ch. 358, § 2; July 1.



72-9703 Award of honors scholarships; limitation; amount.

72-9703. Award of honors scholarships; limitation; amount. (a)  A Kansas honors scholarship may be awarded to any Kansas honor student enrolled in an honors or gifted program at any institution of postsecondary education.  A Kansas honor student may be awarded a Kansas honors scholarship for not more than two honors or gifted programs.

(b) The amount of a Kansas honors scholarship awarded to a Kansas honor student shall be an amount not to exceed the lesser of an amount equal to the total tuition and required fees for the honors or gifted program in which the honor student is enrolled or an amount equal to the average amount of the total tuition and required fees of students who are residents of Kansas and who are enrolled at the state universities in an educational program for five hours of college credit.

History: L. 1988, ch. 358, § 3; July 1.



72-9704 Administration of act; rules and regulations; duties of state board of regents.

72-9704. Administration of act; rules and regulations; duties of state board of regents. (a)  The board of regents shall adopt rules and regulations for administration of the provisions of this act and shall:

(1) Publicize procedures for application for Kansas honors scholarships;

(2) provide application forms and forms for determining financial need;

(3) determine residence, as provided by law, of applicants for Kansas honors scholarships;

(4) determine financial need through evaluation of a completed financial needs analysis statement and upon the basis of the accepted criteria of a nationally recognized financial needs analysis agency;

(5) define tuition and required fees for honors or gifted programs;

(6) determine the average amount of the total tuition and required fees of students who are residents of Kansas and who are enrolled at the state universities in an educational program for five hours of college credit;

(7) determine eligibility of applicants for Kansas honors scholarships;

(8) notify each person who is eligible for the award of a Kansas honors scholarship;

(9) approve and award Kansas honors scholarships; and

(10) evaluate the Kansas honors scholarship program for each year and make a report thereon to the governor and the legislature.

(b) The board of regents may use a portion, not to exceed 1%, of the amount appropriated each year for the state scholarship program to pay Kansas honors scholarships.  If such amount is insufficient in any year to pay all Kansas honors scholarships in full, the board of regents may provide for apportionment of Kansas honors scholarships among the Kansas honor students eligible therefor.

(c) The board of regents may require any institution of postsecondary education to furnish promptly any information which the board of regents requests relating to administration or effect of this act.

History: L. 1988, ch. 358, § 4; July 1.



72-9705 Payment of honors scholarships; certification of enrollment; discontinued attendance of student.

72-9705. Payment of honors scholarships; certification of enrollment; discontinued attendance of student. (a) Payment to a Kansas honor student of a Kansas honors scholarship shall be made at a time specified by the board of regents upon certification by an institution of postsecondary education that the Kansas honor student is enrolled in an honors or gifted program at the institution.  Payments of Kansas honors scholarships shall be made upon vouchers approved by an administrative officer designated by the board of regents and upon warrants of the director of accounts and reports. Payments of Kansas honors scholarships may be made by the issuance of a single warrant to each institution of postsecondary education at which a Kansas honor student is enrolled for the total amount of Kansas honors scholarships for all Kansas honor students enrolled at that institution. The director of accounts and reports shall cause such warrant to be delivered to the institution of postsecondary education at which the Kansas honor student or students are enrolled. Upon receipt of such warrant, the institution of postsecondary education shall credit immediately the account of each Kansas honor student enrolled at that institution by an amount specified by the board of regents for each such student.

(b) If a Kansas honor student discontinues attendance before the end of an honors or gifted program, after the institution of postsecondary education has received payment under this section, the institution shall pay to the state the entire amount which the Kansas honor student would otherwise qualify to have refunded not to exceed the amount of the payment made under the Kansas honors scholarship.

(c) All amounts paid to the state by an institution of postsecondary education under subsection (b) shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state scholarship discontinued attendance fund.

History: L. 1988, ch. 358, § 5; L. 2001, ch. 5, § 295; July 1.



72-9706 Applicants for scholarships, duties and responsibilities.

72-9706. Applicants for scholarships, duties and responsibilities. Each applicant for a Kansas honors scholarship, in accordance with rules and regulations of the board of regents, shall:

(a) Complete and file an application for a Kansas honors scholarship;

(b) be responsible for the submission of a financial needs analysis statement to the board of regents; and

(c) report promptly to the board of regents any information requested relating to administration of this act.

History: L. 1988, ch. 358, § 6; July 1.



72-9711 Kansas academy of mathematics and science (KAMS) program; definitions.

72-9711. Kansas academy of mathematics and science (KAMS) program; definitions. As used in this act:

(a) "Kansas academy of mathematics and science" or "KAMS" means: (1) An accelerated residential, or on-line distance learning program for high school-age pupils who are academically talented in science and mathematics; and (2) a rigorous, two-year program of college coursework tailored to individual abilities and taught by the faculty of a postsecondary educational institution designated by the board. The purpose of KAMS is to provide an opportunity for academically talented pupils to work in a community of peers and to earn simultaneously college credits and a high school diploma. The state board of regents shall determine whether KAMS is a residential program, a distance learning program or a combination of on-line and in person coursework, seminars and learning activities.

(b) "Academically talented pupil" or "pupil" means a pupil who: (1) Is eligible for enrollment in the 11th grade or equivalent; (2) has completed at least two years of high school with distinction in mathematics or science by the end of 10th grade; (3) has achieved minimum composite scores of 23 on the ACT or 1100 on the SAT; and (4) demonstrates the maturity and capacity to benefit from the KAMS experience.

(c) "Postsecondary educational institution" has the meaning ascribed thereto in K.S.A. 74-3201b, and amendments thereto.

(d) "Board" means the state board of regents.

History: L. 2006, ch. 86, § 1; L. 2008, ch. 118, § 2; July 1.



72-9712 Same; administration of program by board of regents; powers and duties of the board; fees; admittance to program; summer academies.

72-9712. Same; administration of program by board of regents; powers and duties of the board; fees; admittance to program; summer academies. (a) The state board of regents shall adopt any rules and regulations necessary for the administration of the provisions of this act and, subject to appropriations therefore, shall:

(1) Provide for establishment and operation of the Kansas academy of mathematics and science program by a postsecondary educational institution designated by the board;

(2) establish guidelines and procedures for operation of KAMS and for selection of academically talented pupils who apply for admission to KAMS;

(3) prescribe the curriculum of KAMS, including coursework in mathematics through calculus II, chemistry, biology, physics, computer science, English and history. The course of study for KAMS pupils shall be subject to the approval of the state board of education and shall be designed to meet both the high school graduation requirements and the requirements for an associate of arts or an associate of science degree. The state assessment scores of academically talented pupils in KAMS shall be included in the state assessment scores of the school district which such pupil last attended, but nothing herein shall preclude the use of such assessments by KAMS. Solely for the purpose of admission to KAMS, an academically talented pupil shall not be required to comply with the requirements of K.S.A. 76-717, and amendments thereto; and

(4) establish tuition and fees for academically talented pupils attending the KAMS program. For academically talented pupils who are enrolled in a Kansas school district, such tuition and fees, other than those fees which are regularly charged to high school pupils, shall be paid by the school district where such pupil is enrolled, but shall not exceed an amount equal to base state aid per pupil. All academically talented pupils shall be responsible for the payment of any fees regularly charged to other pupils enrolled in high school. Tuition and fees charged to pupils who are not enrolled in a Kansas school district may exceed the amount charged to pupils who are enrolled in a Kansas school district. Academically talented pupils who are not enrolled in a Kansas school district shall be responsible for the payment of all tuition and fees.

(b) The guidelines and procedures for the operation of KAMS shall address:

(1) Selection and admission of academically talented pupils on the basis of mathematics or science career interests, standardized tests scores, transcripts, teacher evaluations, essays, family commitment, personal interviews and other such factors as the board identifies;

(2) selection of faculty and faculty qualifications;

(3) research, laboratory and field trip activities;

(4) extracurricular activities;

(5) college and career counseling services;

(6) college credit to be awarded;

(7) preparation and utilization of manuals to be provided to high school counselors for use in advising academically talented pupils;

(8) computers and software needed;

(9) ways and means of encouraging and facilitating parental involvement in KAMS; and

(10) manner and method of publicizing KAMS and acquainting academically talented pupils and their parents with the benefits to be gained by attending KAMS.

(c) The procedure for selecting academically talented pupils for admission to KAMS shall provide for admission of 20 academically talented pupils selected on a congressional district basis with no more than five pupils from each of the four congressional districts and 20 other academically talented pupils selected on a statewide basis. If there are fewer than five academically talented pupils who apply for admission to KAMS from any one of the four congressional districts, academically talented pupils applying from the other Kansas congressional districts may be substituted therefore, but congressional district balance shall be maintained to the extent possible. The board of regents shall have the authority to expand the number of academically talented pupils and to authorize admission of nonresident academically talented pupils and international academically talented pupils as well as additional Kansas residents. Any such expansion of the number of Kansas residents pupils shall maintain the same proportions as provided above for congressional districts and selections on a statewide basis. At least 3/4 of the total number of academically talented pupils enrolled in KAMS shall be Kansas residents.

Admittance to KAMS shall be determined solely pursuant to rules and regulations of the state board of regents. Nothing in this section shall be construed to require the admittance of a gifted pupil to KAMS or the inclusion of KAMS admittance as a part of a gifted pupil's IEP.

(d) The board shall have authority to aid regent institutions in developing short-term summer academies and shall include in its budget request funds for operating such academies. The governor shall include funding therefor in the governor's budget report.

History: L. 2006, ch. 86, § 2; L. 2008, ch. 118, § 3; L. 2012, ch. 173, § 2; June 7.



72-9713 Same; charges for room and board.

72-9713. Same; charges for room and board. If the program is structured as a residential program, academically talented pupils shall be responsible for room and board charges. Academically talented pupils who demonstrate financial need may be provided room and board without charge.

History: L. 2006, ch. 86, § 3; L. 2008, ch. 118, § 4; July 1.



72-9714 Same; acceptance of private and public funds.

72-9714. Same; acceptance of private and public funds. The state board of regents may accept and expend funds for KAMS from private and public sources.

History: L. 2006, ch. 86, § 4; July 1.






Article 99 AT-RISK EDUCATION

72-9920 Skills for success in school program; definitions.

72-9920. Skills for success in school program; definitions. As used in K.S.A. 2015 Supp. 72-9921 through 72-9927, and amendments thereto:

(a) "District" or "school district" means any school district which submits an application pursuant to K.S.A. 2015 Supp. 72-9922, and amendments thereto;

(b) "program" means the Kansas skills for success in school program;

(c) "department" means the Kansas department of education;

(d) "state board" means the state board of education; and

(e) "pupil" means any pupil in kindergarten or any of the grades one through three.

History: L. 2005, ch. 194, § 2; May 19.



72-9921 Same; determination of child's skill-level; improvement plans.

72-9921. Same; determination of child's skill-level; improvement plans. (a) Each school district shall determine each child's mathematics and reading skill-level and whether each child is progressing adequately in acquiring mathematics and reading skills for the child's grade-level. Districts shall use the grade-level standards and respective indicators adopted by the state board in making such determinations. Districts shall use state assessments or diagnostic assessments that meet the standards determined by the state board during kindergarten and each of the grades one through three to determine a child's level of performance and to target specialized instructional interventions, programs and strategies. A child's progress shall be assessed at least once each year. Annual diagnostic assessments shall meet the diagnostic assessment requirements of the department.

(b) A district shall include in each participating school's improvement plan research-based intervention programs or strategies and interventions determined by the district. District-determined interventions may include, but are not limited to, individualized instruction, alternative teaching methods, a restructured school day, extended time strategies and any other intervention the district deems necessary.

(c) If a child has been identified as needing assistance, the plan for the school shall create a mechanism to track the child's interventions and progress. The school shall determine the methods by which the child's progress is measured. When a child has achieved the appropriate skills for the child's grade-level, no further interventions shall be necessary unless the child falls behind in another grade. If the child does not achieve the appropriate skills for the child's grade-level despite intervention, the school shall take action to initiate additional interventions for the child to achieve such skills. When appropriate, districts are encouraged to utilize skilled and trained community-based organizations and individuals to implement intervention plans.

History: L. 2005, ch. 194, § 3; May 19.



72-9922 Same; grants, application, amount awarded.

72-9922. Same; grants, application, amount awarded. (a) Applications for grants under the program shall be prepared and submitted in the form and manner required by the state board. The application shall be accompanied by any information required by the state board.

(b) The amount of money awarded through a grant shall not exceed the amount of actual expenses incurred by the district in the establishment and maintenance of the district's plan of interventions. If a district is paid more than it is entitled to receive under the program, the state board shall notify the district of the amount of such overpayment, and such district shall remit the same to the state board. The state board shall remit any moneys so received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state school district finance fund. If any district fails so to remit, the state board shall deduct the excess amounts so paid from future payments becoming due to the district. If any district is paid less than the amount to which it is entitled under any distribution made under this act, the state board shall pay the additional amount due at any time within the school year in which the underpayment was made or within 60 days after the end of such school year.

(c) The board of education of any district which is awarded a grant for an improvement plan shall make periodic and special reports to the state board of education as it may request.

History: L. 2005, ch. 194, § 4; May 19.



72-9923 Same; rules and regulations; standards and criteria for improvement plans and awarding grants.

72-9923. Same; rules and regulations; standards and criteria for improvement plans and awarding grants. (a) On or before January 1, 2006, the state board may adopt rules and regulations for the development and implementation of plans of intervention established under the program. The state board shall establish standards and criteria for reviewing, evaluating and approving school improvement plans and applications for grants submitted by districts. All grants shall be awarded by the state board in accordance with the standards and criteria established by the state board. No district shall be eligible to receive a grant unless the district includes within its plan specific strategies for intervention.

(b) Upon request of a school district, the state board shall provide technical assistance regarding the establishment and maintenance of the improvement plan.

History: L. 2005, ch. 194, § 5; May 19.



72-9924 Same; reports to the legislature by state board.

72-9924. Same; reports to the legislature by state board. On or before September 1, 2006, the state board of education shall report its progress on the implementation of the Kansas skills for success in school program to the legislative educational planning committee. On or before the first day of the legislative session in 2014, and each year thereafter, the state board shall make an annual report on the program to the senate committee on education and the house of representatives committee on education. Annual reports shall include data relating to and supporting evaluations of goals, objectives and outcomes established by the state board.

History: L. 2005, ch. 194, § 6; L. 2013, ch. 134, § 26; July 1.



72-9925 Same; grants, distribution of.

72-9925. Same; grants, distribution of. (a) In school year 2006-2007 and in each school year thereafter, subject to the limits of appropriations therefore, the state board may award grants to districts whose applications have been approved by the state board pursuant to the skills for success program.

(b) Moneys awarded through grants authorized by this section shall be distributed proportionately among districts receiving such grants on a per pupil basis.

(c) Moneys received by a district under subsection (a) shall be credited to the skills for success in school fund of the district established pursuant to K.S.A. 2015 Supp. 72-9927, and amendments thereto.

History: L. 2005, ch. 194, § 7; May 19.



72-9926 Same; appropriation, limitation.

72-9926. Same; appropriation, limitation. Any appropriations for the implementation of the provisions of K.S.A. 2015 Supp. 72-9920 through 72-9926, and amendments thereto, shall not exceed $20,000,000, in the aggregate, from one or more funds in the state treasury.

History: L. 2005, ch. 194, § 8; May 19.



72-9927 Same; skills for success in school fund.

72-9927. Same; skills for success in school fund. (a) There is hereby established in every district a fund which shall be called the skills for success in school fund, which fund shall consist of all moneys deposited therein or transferred thereto according to law. Notwithstanding any other provision of law, all moneys received by the district pursuant to the skills for success in school program shall be credited to the skills for success in school fund established by this section. The expenses of a district directly attributable to the establishment and maintenance of the district's plan of interventions shall be paid from the skills for success in school fund.

(b) Any balance remaining in the skills for success in school fund at the end of the budget year shall be carried forward into the skills for success in school fund for succeeding budget years. Such fund shall not be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto. In preparing the budget of such school district, the amounts credited to and the amount on hand in the skills for success in school fund, and the amount expended therefrom shall be included in the annual budget for the information of the residents of the school district. Interest earned on the investment of moneys in any such fund shall be credited to that fund.

History: L. 2005, ch. 194, § 9; May 19.






Article 99a TAX CREDIT SCHOLARSHIP PROGRAMS

72-99a01 Citation of act.

72-99a01. Citation of act. The provisions of K.S.A. 2015 Supp. 72-99a01 through 72-99a07, and amendments thereto, shall be known and may be cited as the tax credit for low income students scholarship program act.

History: L. 2014, ch. 93, § 55; May 1.



72-99a02 Definitions.

72-99a02. Definitions. As used in the tax credit for low income students scholarship program act:

(a) "Contributions" means monetary gifts or donations and in-kind contributions, gifts or donations that have an established market value.

(b) "Department" means the Kansas department of revenue.

(c) "Educational scholarship" means an amount not to exceed $8,000 per school year provided to an eligible student, or to a qualified school with respect to an eligible student, to cover all or a portion of the costs of education including tuition, fees and expenses of a qualified school and, if applicable, the costs of transportation to a qualified school if provided by such qualified school.

(d) "Eligible student" means a child who:

(1) (A) Qualifies as an at-risk pupil as defined in K.S.A. 72-6407, prior to its repeal, and who is attending a public school; or (B) has been eligible to receive an educational scholarship under this program and has not graduated from high school or reached 21 years of age;

(2) resides in Kansas while eligible for an educational scholarship; and

(3) (A) was enrolled in any public school in the previous school year in which an educational scholarship is first sought for the child; or (B) is eligible to be enrolled in any public school in the school year in which an educational scholarship is first sought for the child and the child is under the age of six years.

(e) "Parent" includes a guardian, custodian or other person with authority to act on behalf of the child.

(f) "Program" means the tax credit for low income students scholarship program established in K.S.A. 2015 Supp. 72-99a01 through 72-99a07, and amendments thereto.

(g) "Public school" means a school that would qualify as either a title I focus school or a title I priority school as described by the state board under the elementary and secondary education act flexibility waiver as amended in January 2013 and is operated by a school district.

(h) "Qualified school" means any nonpublic school that provides education to elementary or secondary students, has notified the state board of its intention to participate in the program and complies with the requirements of the program.

(i) "Scholarship granting organization" means an organization that complies with the requirements of this program and provides educational scholarships to eligible students or to qualified schools in which parents have enrolled eligible students.

(j) "School district" or "district" means any unified school district organized and operating under the laws of this state.

(k) "School year" shall have the meaning ascribed thereto in K.S.A. 2015 Supp. 72-6464, and amendments thereto.

(l) "Secretary" means the secretary of revenue.

(m) "State board" means the state board of education.

History: L. 2014, ch. 93, § 56; L. 2015, ch. 4, § 67; L. 2015, ch. 99, § 20; July 1.



72-99a03 Tax credit for low income students scholarship program; receipt for contributions; verification of scholarship eligibility.

72-99a03. Tax credit for low income students scholarship program; receipt for contributions; verification of scholarship eligibility. (a) There is hereby established the tax credit for low income students scholarship program. The program shall provide eligible students with an opportunity to attend schools of their parents' choice.

(b) Each scholarship granting organization shall issue a receipt, in a form prescribed by the secretary, to each contributing taxpayer indicating the value of the contribution received. Each taxpayer shall provide a copy of such receipt when claiming the tax credit established in K.S.A. 2015 Supp. 72-99a07, and amendments thereto.

(c) Prior to awarding an educational scholarship with respect to an eligible student, unless such student is under the age of six years, the scholarship granting organization shall receive written verification from the state board that such student is an eligible student under this program, provided the state board and the board of education of the school district in which the eligible student was enrolled the previous school year have received written consent from such eligible student's parent authorizing the release of such information.

(d) Upon receipt of information in accordance with K.S.A. 2015 Supp. 72-99a04(a)(2), and amendments thereto, the state board shall inform the scholarship granting organization whether an educational scholarship has been awarded by another scholarship granting organization with respect to the eligible student.

(e) In each school year, no more than $8,000 in educational scholarships may be awarded under this program with respect to an eligible student.

History: L. 2014, ch. 93, § 57; L. 2015, ch. 99, § 21; July 1.



72-99a04 Scholarship granting organization; eligibility; disbursement of scholarship funds; annual reports.

72-99a04. Scholarship granting organization; eligibility; disbursement of scholarship funds; annual reports. (a) To be eligible to participate in the program, a scholarship granting organization shall comply with the following:

(1) The scholarship granting organization shall notify the secretary and the state board of the scholarship granting organization's intent to provide educational scholarships;

(2) upon granting an educational scholarship, the scholarship granting organization shall report such information to the state board;

(3) the scholarship granting organization shall provide verification to the secretary that the scholarship granting organization is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986;

(4) upon receipt of contributions in an aggregate amount or value in excess of $50,000 during a school year, a scholarship granting organization shall file with the state board either:

(A) A surety bond payable to the state in an amount equal to the aggregate amount of contributions expected to be received during the school year; or

(B) financial information demonstrating the scholarship granting organization's ability to pay an aggregate amount equal to the amount of the contributions expected to be received during the school year, which must be reviewed and approved of in writing by the state board;

(5) scholarship granting organizations that provide other nonprofit services in addition to providing educational scholarships shall not commingle contributions made under the program with other contributions made to such organization. A scholarship granting organization under this subsection shall also file with the state board, prior to the commencement of each school year, either:

(A) A surety bond payable to the state in an amount equal to the aggregate amount of contributions expected to be received during the school year; or

(B) financial information demonstrating the nonprofit organization's ability to pay an aggregate amount equal to the amount of the contributions expected to be received during the school year, which must be reviewed and approved of in writing by the state board;

(6) each qualified school receiving educational scholarships from the scholarship granting organization shall annually certify to the scholarship granting organization its compliance with the requirements of the program;

(7) at the end of the calendar year, the scholarship granting organization shall have its accounts examined and audited by a certified public accountant. Such audit shall include, but not be limited to, information verifying that the educational scholarships awarded by the scholarship granting organization were distributed to qualified schools with respect to eligible students determined by the state board under K.S.A. 2015 Supp. 72-99a03(c), and amendments thereto, and information specified in this section. Prior to filing a copy of the audit with the state board, such audit shall be duly verified and certified by a certified public accountant; and

(8) if a scholarship granting organization decides to limit the number or type of qualified schools who will receive educational scholarships, the scholarship granting organization shall provide, in writing, the name or names of those qualified schools to any contributor and the state board.

(b) No scholarship granting organization shall provide an educational scholarship with respect to any eligible student to attend any qualified school with paid staff or paid board members, or relatives thereof, in common with the scholarship granting organization.

(c) The scholarship granting organization shall disburse not less than 90% of contributions received pursuant to the program in the form of educational scholarships within 36 months of receipt of such contributions. If such contributions have not been disbursed within the applicable 36-month time period, then the scholarship granting organization shall not accept new contributions until 90% of the received contributions have been disbursed in the form of educational scholarships. Any income earned from contributions must be disbursed in the form of educational scholarships.

(d) A scholarship granting organization may continue to provide an educational scholarship with respect to a student who was an eligible student in the year immediately preceding the current school year.

(e) A scholarship granting organization shall direct payments of educational  scholarships to the qualified school attended by the eligible student or in which the eligible student is enrolled. Payment may be made by check made payable to both the parent and the qualified school or to only the qualified school. If an eligible student transfers to a new qualified school during a school year, the scholarship granting organization shall direct payment in a prorated amount to the original qualified school and the new qualified school based on the eligible student's attendance. If the eligible student transfers to a public school and enrolls in such public school after September 20 of the current school year, the scholarship granting organization shall direct payment in a prorated amount to the original qualified school and the public school based on the eligible student's attendance. The prorated amount to the public school shall be considered a donation and shall be paid to the school district of such public school in accordance with K.S.A. 72-8210, and amendments thereto.

(f) By June 1 of each year, a scholarship granting organization shall submit a report to the state board for the educational scholarships provided in the immediately preceding 12 months. Such report shall be in a form and manner as prescribed by the state board, approved and signed by a certified public accountant, and shall contain the following information:

(1) The name and address of the scholarship granting organization;

(2) the name and address of each eligible student with respect to whom an educational scholarship was awarded by the scholarship granting organization;

(3) the total number and total dollar amount of contributions received during the 12-month reporting period; and

(4) the total number and total dollar amount of educational scholarships awarded during the 12-month reporting period and the total number and total dollar amount of educational scholarships awarded during the 12-month reporting period with respect to eligible students who qualified under K.S.A. 2015 Supp. 72-99a02(d), and amendments thereto.

(g) No scholarship granting organization shall:

(1) Provide an educational scholarship with respect to an eligible student that is established by funding from any contributions made by any relative of such eligible student; or

(2) accept a contribution from any source with the express or implied condition that such contribution be directed toward an educational scholarship for a particular eligible student.

History: L. 2014, ch. 93, § 58; L. 2015, ch. 99, § 22; July 1.



72-99a05 Annual report by state board of education.

72-99a05. Annual report by state board of education. On or before the first day of the legislative session in 2015, and each year thereafter, the state board shall prepare and submit a report to the legislature on the program. Annual reports shall include information reported to the state board under subsection (f) of K.S.A. 2015 Supp. 72-99a04, and amendments thereto, and a summary of such information.

History: L. 2014, ch. 93, § 59; May 1.



72-99a06 Certification of substantial compliance.

72-99a06. Certification of substantial compliance. (a) (1) To qualify for the tax credit allowed by this act, the scholarship granting organization shall apply each tax year to the state board for a certification that the scholarship granting organization is in substantial compliance with the program based on information received in the annual audit and yearly report filed by the scholarship granting organization with the state board.

(2) The state board shall prescribe the form of the application, which shall include, but not be limited to, the information set forth in subsection (a)(1).

(b) If the state board determines that the requirements under this section were met by the scholarship granting organization, the state board shall issue a certificate of compliance to the director of taxation.

(c) The state board shall adopt rules and regulations to implement the provisions of this section.

History: L. 2014, ch. 93, § 60; May 1.



72-99a07 Tax credit for contributions to scholarship granting organization; limitations on amount of credits; carry over of unused credits.

72-99a07. Tax credit for contributions to scholarship granting organization; limitations on amount of credits; carry over of unused credits. (a) There shall be allowed a credit against the corporate income tax liability imposed upon a taxpayer pursuant to the Kansas income tax act, the privilege tax liability imposed upon a taxpayer pursuant to the privilege tax imposed upon any national banking association, state bank, trust company or savings and loan association pursuant to article 11 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, and the premium tax liability imposed upon a taxpayer pursuant to the premiums tax and privilege fees imposed upon an insurance company pursuant to K.S.A. 40-252, and amendments thereto, for tax years commencing after December 31, 2014, an amount equal to 70% of the amount contributed to a scholarship granting organization authorized pursuant to K.S.A. 2015 Supp. 72-99a01 et seq., and amendments thereto.

(b) The credit shall be claimed and deducted from the taxpayer's tax liability during the tax year in which the contribution was made to any such scholarship granting organization.

(c) For each tax year, in no event shall the total amount of credits allowed under this section exceed $10,000,000 for any one tax year. Except as otherwise provided, the allocation of such tax credits for each scholarship granting organization shall be determined by the scholarship granting organization in consultation with the secretary, and such determination shall be completed prior to the issuance of any tax credits pursuant to this section.

(d) If the amount of any such tax credit claimed by a taxpayer exceeds the taxpayer's income, privilege or premium tax liability, such excess amount may be carried over for deduction from the taxpayer's income, privilege or premium tax liability in the next succeeding year or years until the total amount of the credit has been deducted from tax liability.

(e) The secretary shall adopt rules and regulations regarding filing of documents that support the amount of credit claimed pursuant to this section.

History: L. 2014, ch. 93, § 61; May 1.









Chapter 73 SOLDIERS, SAILORS AND PATRIOTIC EMBLEMS

Article 2 VETERANS' PREFERENCE

73-201 Preference in governmental employment and promotion; notice when veteran not hired; notice of job openings, information regarding preference; remedy when preference not provided.

73-201. Preference in governmental employment and promotion; notice when veteran not hired; notice of job openings, information regarding preference; remedy when preference not provided. (a) As used in this act: (1) "Veteran" means:

(A) Any person who entered the armed forces before October 15, 1976, and separated from the armed forces under honorable conditions, if such person served: (i) On active duty during any war (the official dates for war service are April 6, 1917 through July 2, 1921, and December 7, 1941 through April 28, 1952); (ii) during the period April 28, 1952 through July 1, 1955; (iii) in any campaign or expedition for which a campaign badge or service medal has been authorized; or (iv) for more than 180 consecutive days since January 31, 1955, but before October 15, 1976, excluding an initial period of active duty for training under the "six-month" reserve or national guard program;

(B) any person who entered the armed forces on or after October 15, 1976, and separated from the armed forces under honorable conditions, if such person was awarded a service medal or campaign badge;

(C) any person who separated from the armed forces under honorable conditions and has a disability certified by the United States department of veterans affairs as being service connected, has been issued the purple heart by the United States government or has been released from active service with a service-connected disability;

(D) the spouse of a veteran who has a 100% service connected disability as determined by the United States department of veteran affairs;

(E) the unremarried spouse of a veteran who died while, and as a result of, serving in armed forces; and

(F) the spouse of a prisoner of war, as defined by K.S.A. 75-4364, and amendments thereto.

Notwithstanding the foregoing, the term "veteran" shall not apply to any person who retired from the active military with the pay grade of 04 or above unless the person retired due to wounds received in combat or is a disabled veteran.

(2) "Competent" means a good faith determination that the person is likely to successfully meet the performance standards of the position based on what a reasonable person knowledgeable in the operation of the position would conclude from all information available at the time the decision is made. The basis for such determination shall include experience, training, education, licensure, certification and/or other factors determined by the decision making authority as appropriate to determine the applicant's overall qualification and ability to successfully meet the performance standards of the position. The decision making authority shall document such factors prior to the initiation of the selection process.

(3) "Disabled veteran" means a person who has served on active duty in the armed forces, has been separated therefrom under honorable conditions, and has established the present existence of a service-connected disability or is receiving compensation, disability retirement benefits, or pension because of a public statute administered by the department of veterans affairs or a military department.

(b) In grateful recognition of the services, sacrifices and sufferings of veterans who served in the army, navy, air force, coast guard or marine corps of the United States in world war I and world war II, and of persons who have served with the armed forces of the United States during the military, naval and air operations in Korea, Viet Nam, Iraq, Afghanistan or other places under the flags of the United States and the United Nations or under the flag of the United States alone, and have been honorably discharged therefrom, the provisions of this section are enacted.

(c) Veterans shall be preferred for initial employment and first promotion in the state government of Kansas, and in the counties and cities of this state, if competent to perform such services. Any veteran thus preferred shall not be disqualified from holding any position in such service on account of the veteran's age or by reason of any physical or mental disability as long as such age or disability does not render the veteran incompetent to perform the duties of the position applied for. When any veteran shall apply for appointment to any such position, place, or employment, the officer, board or person whose duty it is or may be to appoint a person to fill such place shall, if the applicant be a veteran of good reputation, and can competently perform the duties of the position applied for by the veteran, consider the veteran for appointment to such position, place, or employment. Within 30 days of filling a position, eligible veterans who have applied and are not hired shall be notified by certified mail or personal service that they are not being hired. Such notice also shall advise the veteran of any administrative appeal available.

(d) The provisions of this act shall not be applicable to any persons classed as conscientious objectors. The provisions of this act shall not be controlling over the provisions of any statute, county resolution or city ordinance relating to retirement, or termination on the basis of age, of employees of the state or any county or city. Whenever under any statute, county resolution or city ordinance retirement, or termination on the basis of age, of any employee is required at a certain age, or is optional with the employer at a certain age, such provisions of such statute, resolution or ordinance shall be controlling and shall not be limited by this section.

(e) All notices of job openings, if any, and all applications for employment, if any, by the state and any city or county in this state shall state that the job is subject to a veteran's preference, how the preference works and how veterans may take advantage of the preference and post a written statement of: (1) The qualifications for such position; (2) any preferred qualifications of such position; (3) performance standards for the position; and (4) the process that will be used for selection. A veteran, or a spouse who qualifies for the veteran's preference, desiring to use a veteran's preference shall provide the hiring authority with a copy of the veteran's DD214 form or the DD214 form of the veteran under which the spouse qualifies for the preference.

(f) Every employment center of the state and any city or county human resources department, if any, shall openly display documents that indicate that veterans are eligible for a preference in their initial employment and any first promotion within the employment of the governmental entity.

(g) Any veteran who alleges that a state agency, city or county has not provided the veterans preference as required by this act, after exhausting any available administrative remedy, may bring an action in the district court.

History: L. 1886, ch. 160, § 1; L. 1901, ch. 186, § 1; L. 1907, ch. 374, § 1; L. 1919, ch. 280, § 1; R.S. 1923, 73-201; L. 1945, ch. 301, § 1; L. 1951, ch. 429, § 1; L. 1970, ch. 306, § 1; L. 2008, ch. 99, § 1; July 1.



73-201a Same; preference not applicable to certain positions.

73-201a. Same; preference not applicable to certain positions. (a) The provisions of K.S.A. 73-201, and amendments thereto, shall not apply to the following:

(1) An office filled by election;

(2) positions which are filled by officers elected by popular vote or persons appointed to fill vacancies in such offices and the personal secretary of each such officer, members of boards and commissions, persons employed on a temporary basis, heads of departments, positions that require licensure as a physician, licensure as an osteopathic physician, licensure as a chiropractic physician and positions that require that the employee be admitted to practice law in Kansas;

(3) a key employee as defined in subsection (b);

(4) a job held by a patient, inmate or student in or enrolled at a state institution; and

(5) temporary or casual employment positions.

(b) As used in this section, "key employee" means an individual specifically hired for a city or county at will position or for a non-classified position or a department or agency head, or an individual serving as the immediate subordinate, secretary or administrative assistant of a person holding such position, such as a position as a private secretary or deputy of an official, department or agency who holds a confidential relationship to the appointing or employing officer, and positions in the unclassified service of the state of Kansas as enumerated in K.S.A. 75-2935, and amendments thereto or other Kansas statutes.

History: L. 2008, ch. 99, § 2; July 1.



73-201b Same; operation in conjunction with federal law or limitations on federal grants.

73-201b. Same; operation in conjunction with federal law or limitations on federal grants. To the extent that this act conflicts with federal law or a limitation provided by a federal grant to a public entity, this act shall be construed to operate in harmony with the federal law or limitation of the federal grant.

History: L. 2008, ch. 99, § 3; July 1.



73-201c Same; audit of veterans preference laws.

73-201c. Same; audit of veterans preference laws. Prior to the beginning of the 2011 regular legislative session, the division of post audit shall conduct an audit of the Kansas veterans preference laws. The audit shall be in accordance with article 11 of chapter 46 of the Kansas Statutes Annotated, and amendments thereto. The audit report shall be submitted to the legislature at the commencement of the regular session of the legislature in 2011.

History: L. 2008, ch. 99, § 4; July 1.



73-202 Same; penalties for violations.

73-202. Same; penalties for violations. Any state officer, any county or city officer or any board composed of state officers, county or city officers, or any board who have been appointed and have charge of the penal and charitable institutions of the state, who shall knowingly and willfully disobey or neglect to obey the provisions of this act, shall be deemed guilty of a misdemeanor, and shall be fined in a sum not less than fifty dollars nor more than five hundred dollars, and in addition thereto subject to impeachment as provided by law, and prosecuted as other cases of misdemeanor; and in either of said cases, upon conviction, shall be adjudged to have forfeited his or her office.

History: L. 1901, ch. 186, § 2; R.S. 1923, 73-202; L. 1945, ch. 301, § 2; March 30.



73-203 Ex-servicemen or their widows and orphans to be retained in making reduction in employees.

73-203. Ex-servicemen or their widows and orphans to be retained in making reduction in employees. In making any reduction of force in any of the departments, cities or towns of this state, the officers of such department, city or town shall retain those persons who may be equally qualified who have been honorably discharged from the military or naval service of the United States, and the widows and orphans of deceased soldiers and sailors.

History: L. 1886, ch. 160, § 2; March 25; R.S. 1923, 73-203.



73-204 Same; penalty for violations.

73-204. Same; penalty for violations. Any person knowingly and willfully violating the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction fined not less than five dollars nor more than twenty-five dollars for each offense.

History: L. 1886, ch. 160, § 3; March 25; R.S. 1923, 73-204.



73-205 Statutes applicable to world war veterans.

73-205. Statutes applicable to world war veterans. All rights, privileges and immunities extended to and enjoyed by honorably discharged soldiers of any of the wars in which this country has engaged, previous to the great world war, are confirmed, extended to, and hereby made to apply to the honorably discharged soldiers, sailors and marines, and others who honorably served with the armed forces of the United States in the world war, including former American citizens who served in the armies of governments associated with the United States in the world war, and who have been repatriated; it being the express intent of this statute that all of the provisions of the Laws of 1885, chapter 184[73-301 to 73-303], Laws of 1886, chapter 160 [73-201, 73-203, 73-204], Laws of 1889, chapter 234 [73-211], Laws of 1897, chapter 157 [73-207, 73-208], Laws of 1901, chapters 186 [73-201] and 289 [73-211, 73-212], Laws of 1903, chapter 362 [73-417 to 73-422], Laws of 1907, chapters 374[73-201, 73-202], 375 [73-304, 73-305] and 376 [73-301], Laws of 1909, chapters 221 [73-306 to 73-308] and 222 [73-207], Laws of 1911, chapter 289[73-424 to 73-426], and Laws of 1915, chapter 102 [73-430 to 73-432], including any amendments thereto, shall be extended and made to apply, as hereinbefore provided.

History: L. 1921, ch. 257, § 1; March 7; R.S. 1923, 73-205.



73-206 Same; act supplemental.

73-206. Same; act supplemental. This act is supplemental to and adopts the provisions of every act referred to in the preceding section, as far as the same may be applicable, and the same are made a part hereof.

History: R.S. 1923, 73-206; Dec. 27.



73-206b Waiver of pension or annuity payments.

73-206b. Waiver of pension or annuity payments. Any person entitled to a pension or annuity by reason of retirement pursuant to provisions of the laws of this state may decline to accept all or any part of such pension or annuity by a waiver signed by the pensioner or annuitant and filed with the body authorized by statute to administer the fund from which said pensioner or annuitant is receiving or is entitled to receive said pension or annuity, or its authorized agent. Such waiver may be revoked in writing at any time, but no payment of the pension or annuity or part thereof waived shall be made covering the period during which the waiver was in effect.

History: L. 1955, ch. 378, § 1; June 30.



73-209 Adjutant general; certificate of military service; transfer to state historical society.

73-209. Adjutant general; certificate of military service; transfer to state historical society. (a) On submission to the adjutant general of an original discharge or other official record of military service of any soldier, sailor or marine of the United States, or of a copy of such discharge or official record of military service certified to by a city, county or state official as being a true copy of original document, the adjutant general shall place such record on file in the adjutant general's office. If original documents are submitted, the adjutant general shall cause true copies of such original documents to be made and shall file the copies in the adjutant general's office and the originals shall be returned to the person who submitted them.

(b) Upon request of a soldier, sailor or marine whose records of military service have been filed in the adjutant general's office, the adjutant general shall cause to be furnished a certificate of military service in accordance with such records. The adjutant general shall not charge any fee for the certificate if the certificate is requested by a person who exhibits correspondence from the United States veterans administration or the Kansas commission on veterans affairs office which indicates that the person is applying for benefits from the United States veterans administration and that such person needs the certificate to obtain such benefits.

(c) The adjutant general shall transfer to the state archives of the Kansas state historical society for permanent retention any records of military service on file in the adjutant general's office, in accordance with the records retention and disposition schedule for such records approved by the state records board.

History: L. 1919, ch. 281, § 1; R.S. 1923, 73-209; L. 1995, ch. 24, § 2; L. 2014, ch. 83, § 7; July 1.



73-210 Charges for copies.

73-210. Charges for copies. No city, county or state official shall charge a fee for certifying to the correctness of a true copy of an original discharge or other official record of military service of any soldier, sailor or marine of the United States, except that:

(a) The adjutant general may charge a fee unless the copy is requested by a person who exhibits correspondence from the United States veterans administration or the Kansas commission on veterans affairs office which indicates that the person is applying for benefits from the United States veterans administration and that such person needs the copy to obtain such benefits; and

(b) a register of deeds of a county may charge a fee for copies in excess of the number provided for by K.S.A. 73-210a, and amendments thereto.

History: L. 1919, ch. 281, § 2; R.S. 1923, 73-210; L. 1995, ch. 24, § 3; L. 2014, ch. 83, § 8; July 1.



73-210a Free recording by register of deeds; copies.

73-210a. Free recording by register of deeds; copies. Whenever there shall be presented to the register of deeds of any county in this state the discharge or other official records of military service of any person who has been honorably discharged from the armed forces of the United States at any time, said register of deeds shall record the same in a record book which shall be provided for such purpose and no fee shall be charged for such recordation. Upon request, of the person to whom such discharge was issued, his agent or relative, the register of deeds shall prepare and furnish certified copies of any such discharge or records of military service and no fee shall be charged for the first five copies therefor.

History: L. 1945, ch. 173, § 1; March 26.



73-213 Definitions.

73-213. Definitions. For the purposes of this act, the following terms shall have the meanings ascribed to them by this section, unless the context clearly requires otherwise:

(a) "Officer" means any officer or employee of the state of Kansas or any political subdivision thereof.

(b) "Military service" means service in the army, navy, or marine corps of the United States or any compulsory service rendered in any capacity to the federal government for the purpose of national defense.

(c) "Appointive authority" means the person, board, commission, or other authority vested by law with power to appoint a successor for an officer upon the happening of a vacancy in the office or position held by such officer; but if no person, board, commission, or other authority is vested by law with power to appoint a successor for an officer upon the happening of such a vacancy, then "appointive authority" shall mean the governor of the state of Kansas.

(d) "Temporary vacancy" means a vacancy in an office or position caused by the absence in military service of the officer elected or appointed thereto. If the officer was originally elected or appointed for a definite term such "temporary vacancy" shall mean the period of time beginning with the day such officer shall enter the military service and ending with the day he shall return from military service, or with the expiration of the term for which he was elected or appointed, whichever period of time is the shorter. If the officer was originally appointed to his office or position for an indefinite term or for a term expiring at the pleasure of the appointive authority, such "temporary vacancy" shall mean the period of time beginning with the day such officer shall enter the military service and ending with the day he shall return from military service, or with the expiration of the appointive power of the original appointive authority, whichever period of time is the shorter.

History: L. 1941, ch. 355, § 1; Feb. 24.



73-214 Vacancies which do not create forfeiture or vacancy; references in laws construed.

73-214. Vacancies which do not create forfeiture or vacancy; references in laws construed. The absence of any officer from his office or position caused by his being in the military service shall not create a forfeiture of, or vacancy in the office or position to which such officer was elected or appointed but shall be construed to merely create a temporary vacancy. Wherever the terms "forfeiture of office" or "vacancy in office" or other words of similar import are used in any law of this state in relation to an officer such as defined in this act, the same shall be construed in accordance with the provisions of this section and shall not be construed to apply to any absence of such officer who is absent from his office or position by reason of his being in the military service.

History: L. 1941, ch. 355, § 2; Feb. 24.



73-215 Temporary appointments.

73-215. Temporary appointments. In case a temporary vacancy is or has been created in any office or position by reason of the absence of the officer in the military service, the appointive authority shall appoint some person to temporarily fill the office or position to which such officer was elected or appointed. All such appointees shall hold the office or position which they are temporarily to fill during the temporary vacancy caused by the absence of the officer in the military service.

History: L. 1941, ch. 355, § 3; Feb. 24.



73-216 Powers and duties; compensation.

73-216. Powers and duties; compensation. The person appointed in accordance with the provisions of this act to temporarily fill any office or position shall have and may exercise all the rights, powers, authority and jurisdiction and shall perform the duties, vested in, or required by law of the officer whose office or position such person is so appointed to temporarily fill and shall receive the same salary, fees, expenses or other compensation as such officer would be entitled to receive.

History: L. 1941, ch. 355, § 4; Feb. 24.



73-217 Qualifications.

73-217. Qualifications. Every person who shall be appointed to temporarily fill any office or position shall possess the qualifications prescribed by law, if any, for the regular holder of such office or position.

History: L. 1941, ch. 355, § 5; L. 1967, ch. 434, § 22; July 1.



73-218 Absentee officer not entitled to compensation; status upon return.

73-218. Absentee officer not entitled to compensation; status upon return. An officer who shall be absent from his office or position and while in the military service shall not be entitled to any compensation as such officer during such absence; but upon his return, if he return before the expiration of the period of the temporary vacancy created by his absence, he shall be entitled to immediate possession of the office or position from which he was absent and upon reassuming the duties of the office to receive the compensation for the remainder of the term to which the holder thereof is entitled, subject to removal from office according to law.

History: L. 1941, ch. 355, § 6; Feb. 24.



73-219 Invalidity of part.

73-219. Invalidity of part. If any section, subsection, paragraph, be unconstitutional or invalid for any reason, it shall be presumed that this act would have been passed by the legislature without such invalid section, subsection, paragraph, sentence, provision, clause or phrase, and such decision shall not in any way affect the remainder of this act.

History: L. 1941, ch. 355, § 7; Feb. 24.



73-220 Application of certain act [*].

73-220. Application of certain act [*]. The provisions of this act [*] shall apply to all persons who served overseas during world war II and to all persons who served overseas with the armed forces of the United States during the military, naval and air operations in Korea or other places under the flag of the United States and the United Nations or under the flag of the United States alone, as members of the American red cross nurse corps.

History: L. 1945, ch. 301, § 11; L. 1951, ch. 429, § 3; June 30.

* "Provisions of this act," see, also, 73-201, 73-202, 73-207, 73-304, 73-307, 73-401, 73-417, 73-430, 75-2955.



73-230 Preference in awarding certain contracts by secretary of administration; disabled veteran businesses in Kansas; report.

73-230. Preference in awarding certain contracts by secretary of administration; disabled veteran businesses in Kansas; report. (a) In awarding any contract for the performance of any job or service for which moneys appropriated are to be expended, the secretary of administration, or the secretary's designee, shall give a preference to disabled veteran businesses doing business as Kansas firms, corporations or individuals, or which maintain Kansas offices or places of business and shall have the goal of awarding at least 3% of all such contracts to disabled veteran businesses.

(b) On or before October 1, 2015, the secretary of administration shall file with the Kansas commission on veterans affairs* a report of the number of contracts awarded to disabled veteran businesses during the fiscal year ending June 30, 2015, and the number of such businesses that responded to solicitations of bids or proposals issued by the department of administration during such fiscal year.

(c) As used in this section:

(1) "Disabled veteran" means a person who has served in the armed forces of the United States and who is entitled to compensation for a service-connected disability, according to the laws administered by the veterans administration, or who is entitled to compensation for the loss, or permanent loss of use, of one or both feet or one or both hands, or for permanent visual impairment of both eyes to a prescribed degree.

(2) "Disabled veteran business" means a business: (A) Not less than 51% of which is owned by one or more disabled veterans or, in the case of a publicly owned business, not less than 51% of the stock of which is owned by one or more disabled veterans; and (B) the management and daily business operations of which are controlled by one or more disabled veterans.

History: L. 2014, ch. 129, § 5; July 1.

* Kansas commission on veterans affairs should be Kansas commission on veterans affairs office.



73-231 Permissive preference in private employment.

73-231. Permissive preference in private employment. (a) As used in this section, "veteran" shall have the meaning ascribed to it in K.S.A. 73-201, and amendments thereto.

(b) There is hereby established a permissive preference in private employment for veterans.

(c) A private employer may adopt an employment policy that gives preference in hiring to a veteran, provided that the veteran meets the requirements of the vacant position.

(d) Such employment policy shall be:

(1) In writing; and

(2) applied consistently to all decisions regarding initial employment.

(e) The veteran shall submit proof of such veteran's military service and honorable discharge or general discharge under honorable conditions to a private employer with such veterans preference employment policy to establish eligibility for the preference.

History: L. 2015, ch. 76, § 1; July 1.






Article 3 BURIAL

73-301 Burial of Union soldiers, sailors or marines or their wives or widows.

73-301. Burial of Union soldiers, sailors or marines or their wives or widows. It shall be the duty of the county commissioners in each of the counties of this state to designate the township trustee or some other suitable person in each township, whose duty it shall be to cause to be decently interred the body of any honorably discharged Union soldier, sailor or marine who served in the Union army or navy in the war of 1861-'65, known as the "civil war," or the body of the wife or widow of any such soldier, sailor, marine, who may hereafter die without leaving sufficient means to defray his or her funeral expenses. Such burial shall not be made in any cemetery or burial ground or that portion of any burial ground used exclusively for the pauper dead. The expenses of any such burial shall in no case be more than one hundred dollars ($100). If the deceased has relatives or friends who desire to conduct the burial they shall be permitted to do so, but if they are unable to pay the expenses thereof, such expense shall be paid by the county in which the deceased soldier, sailor, marine, his wife, or widow, may die, as hereinbefore provided.

History: L. 1885, ch. 184, § 1; L. 1907, ch. 376, § 1; R.S. 1923, 73-301; L. 1927, ch. 284, § 1; June 1.



73-302 Same; marking of graves.

73-302. Same; marking of graves. The grave of any such deceased soldier, sailor or marine shall be marked by a headstone containing the name of deceased, and the organization to which he belonged or in which he served in the Union army or navy:Provided, That such headstone shall not cost more than the sum of twenty dollars, and shall be of such design and material as may be approved by the board of county commissioners.

History: L. 1885, ch. 184, § 2; March 14; R.S. 1923, 53-302.



73-303 Same; payment by county.

73-303. Same; payment by county. The expenses of such burial and headstones shall be paid by the county in which such soldier, sailor or marine resided in the time of his death; and the board of county commissioners of such county is authorized and directed to audit the account and pay the said expenses in a similar manner as other accounts against such county are audited and paid.

History: L. 1885, ch. 184, § 3; March 14; R.S. 1923, 73-303.



73-304 Burial of certain veterans, spouses or parents.

73-304. Burial of certain veterans, spouses or parents. It shall be the duty of the county commissioners in each of the counties of this state to cause to be decently interred the body of any honorably discharged person who served in the armed forces of the United States during the Spanish-American war, the Philippine insurrection, the expedition to China, world war I or world war II, or who served with the armed forces of the United States during the military, naval and air operations in Korea or other places under the flags of the United States and the United Nations or under the flag of the United States alone, or the body of the spouse or parent of any such honorably discharged person, who may hereafter die without leaving sufficient means to defray funeral expenses; or to cause the removal of the body of any member of the armed forces as above defined buried in grounds reserved exclusively for pauper dead to other portions of cemeteries or burial grounds. Such burial shall not be made in any cemetery or burial ground or that portion of the burial ground used exclusively for the burial of pauper dead: Provided, That in case surviving relatives of the deceased shall desire to conduct the funeral, and are unable or unwilling to pay the charges therefor, they shall be permitted to do so, and the expense shall be paid in the amount and manner provided by K.S.A. 39-713(l) of the General Statutes Supplement of 1955 or amendments thereto [*].

History: L. 1907, ch. 375, § 1; R.S. 1923, 73-304; L. 1927, ch. 284, § 2; L. 1945, ch. 301, § 5; L. 1951, ch. 429, § 4; L. 1957, ch. 421, § 1; June 29.

* Section now repealed.



73-305 Same; payment by county.

73-305. Same; payment by county. The expenses for the burial or removal of any soldier, as provided for in K.S.A. 73-304, shall be paid by the county wherein such burial or removal takes place.

History: L. 1907, ch. 375, § 2; May 27; R.S. 1923, 73-305.



73-306 Removal of remains of deceased ex-soldiers from abandoned cemetery or pauper burying ground.

73-306. Removal of remains of deceased ex-soldiers from abandoned cemetery or pauper burying ground. It shall be the duty of the trustees of the several townships of this state, and of the mayors of the cities of the first and second class of this state, to cause to be removed the remains of any deceased ex-soldiers of the civil war of 1861-1865, also ex-soldiers of the Spanish-American war, also members of the Eighteenth and Nineteenth Kansas cavalry, which may be buried in any abandoned cemetery, or in any ground set apart for the burial of paupers, in such township or city, from such abandoned cemetery or pauper burying ground to some regularly chartered cemetery, or to some cemetery specially set apart for the burial of deceased ex-soldiers within the same county; and the expense of such removal shall be paid by the county in which such removal is made: Provided, That the expense of such removal shall in no case exceed the sum of twenty-five dollars for each body so removed: And provided further, That no county shall be required to pay the expenses of the removal of any such remains to any place outside of the county in which the same was originally buried.

History: L. 1909, ch. 221, § 1; May 29; R.S. 1923, 73-306.



73-307 Burial of veterans dying while inmates of state charitable institutions, removal of remains.

73-307. Burial of veterans dying while inmates of state charitable institutions, removal of remains. No ex-soldier of the civil war of 1861-1865, also ex-soldiers of the Spanish-American war, also members of the Eighteenth and Nineteenth Kansas cavalry, also honorably discharged persons who served in the armed forces of the United States during world war I, world war II, or during the military, naval and air operations in Korea or other places under the flags of the United States and the United Nations or under the flag of the United States alone, who shall die while an inmate of any of the charitable institutions of this state, unless such ex-soldier shall have so requested in writing and signed by such person or his guardian so requesting, shall be buried in the cemetery of such charitable institution.

It shall be the duty of the board of charitable institutions [*] of the state of Kansas to cause all ex-service persons of the civil war and of the Spanish-American war, also members of the Eighteenth and Nineteenth Kansas cavalry, also honorably discharged persons who served in the armed forces of the United States during world war I, world war II, or during the military, naval and air operations in Korea or other places under the flags of the United States and the United Nations or under the flag of the United States alone, who shall die while an inmate of any charitable institution of the state, to be buried in some regularly chartered cemetery, or in some burying ground specially set apart for the burial of ex-service persons of the civil war and of the Spanish-American war, or any persons who served in the armed forces of the United States during world war I, world war II or during the military, naval and air operations in Korea or other places under the flags of the United States and the United Nations or under the flag of the United States alone.

It shall further be the duty of said board of administration of the charitable institutions [*] of this state to cause to be removed from the cemeteries of all state charitable institutions under its control the remains of any persons having served in any of the wars in which the United States has been engaged, and also members of the Eighteenth and Nineteenth Kansas cavalry, which may be buried therein, to some regularly chartered cemetery, or to some burial ground specially set apart for the burial of all persons having served in any of the wars in which the United States has been engaged, and also members of the Eighteenth and Nineteenth Kansas cavalry.

History: L. 1909, ch. 221, § 2; R.S. 1923, 73-307; L. 1945, ch. 301, § 6; L. 1951, ch. 429, § 5; June 30.

* "Charitable institutions" are now under the control of the secretary of social and rehabilitation services. The Kansas soldiers' home is under the control of the Kansas veterans' commission (see 76-1904).



73-308 Same; payment by state.

73-308. Same; payment by state. The state director of accounts and reports is hereby authorized to draw his warrants on the treasurer of state for the payment of the necessary expenses incurred in carrying out the provisions of K.S.A. 73-307, upon duly verified vouchers approved by the said board of administration of charitable institutions [*] of the state of Kansas.

History: L. 1909, ch. 221, § 3; May 29; R.S. 1923, 73-308.

* "Charitable institutions" are now under the control of the secretary of social and rehabilitation services (see 76-12a06). The Kansas soldiers' home is under the control of the Kansas veterans' commission (see 76-1904).



73-309 Military honors funeral fund; adjutant general.

73-309. Military honors funeral fund; adjutant general. (a) There is hereby established in the state treasury the military honors funeral fund which shall be administered by the adjutant general. All expenditures of moneys in the military honors funeral fund shall be used for the purpose of providing military honors funerals and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the adjutant general or by a person or persons designated by the adjutant general. The adjutant general may accept all gifts, grants, donations and bequests to the fund. The adjutant general shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the military honors funeral fund.

(b) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the military honors funeral fund interest earnings based on:

(1) The average daily balance of moneys in the military honors funeral fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 2014, ch. 129, § 1; July 1.






Article 4 MEMORIALS, MONUMENTS AND GRAVE MARKERS

73-401 Memorials by counties and cities; bonds.

73-401. Memorials by counties and cities; bonds. The various counties and cities of the state of Kansas are hereby authorized and empowered to vote bonds or incur indebtedness in the manner hereinafter prescribed for the erection of such memorials as may be petitioned for as suitable and proper to commemorate the valorous achievements of the citizens of the respective cities or counties who as soldiers, sailors and marines entered the service of the United States during the war with Mexico, the Indian wars, the war of the rebellion, the Spanish-American war, world war I, including therein those devoted women of the corps of the Red Cross nurses attached to the service of the United States, and world war II, also persons who have served with the armed forces of the United States during the military, naval and air operations in Korea or other places under the flags of the United States and the United Nations or under the flag of the United States alone, and those citizens of the county or municipality who enlisted in the military, naval or Red Cross service during world war I, or world war II; also persons who have served with the armed forces of the United States during the military, naval and air operations in Korea or other places under the flags of the United States and the United Nations or under the flag of the United States alone. Such memorial so petitioned for may consist of a building, monument, arch, or other structure, or improved highway, park or boulevard.

History: L. 1921, ch. 256, § 1; R.S. 1923, 73-401; L. 1945, ch. 301, § 7; L. 1951, ch. 429, § 6; June 30.



73-402 Same; petition and election; tax levy, use of proceeds.

73-402. Same; petition and election; tax levy, use of proceeds. Whenever twenty-five percent (25%) of the electors of any county or city as shown by the vote for secretary of state at the last preceding election, shall present to the board of county commissioners, or the governing body of any city, a petition setting forth: (1) The character of a memorial desired to be erected; and (2) the approximate cost thereof, such county commissioners, or governing body of such city shall call a special election in the manner now provided for by law for a general election, or at a general election or regular city election if said general election or city election is held within six months after said petition is presented and shall submit at such election the proposition in substantially the following form: "Shall the county (or city) of __________ issue its bonds (or levy a tax) in the sum of $______ for the construction (or establishment) of a __________ as a military monument in accordance with the provisions of chapter 256 of the Laws of 1921?"

Before submitting said proposition the board of county commissioners or the governing body of the city, shall determine by an order duly entered whether the indebtedness for said memorial shall be paid by issue of bonds or levy of a tax, and the proposition submitted shall designate whether bonds are to be issued or tax levied. In case a majority of the voters voting shall vote in favor of the erection or establishment of said memorial, then the county commissioners or governing body of the city shall erect such memorial. In addition to the said proposition to be submitted to the electors, if the petition for the memorial so provides, the county commissioners if for a county memorial, or the governing body of the city if for a city memorial, shall submit the following additional proposition to the electors at such election: "Shall such memorial be located at (giving the legal description of the proposed site or sites)?

..............☐[ ]   ..............☐[ ]

..............☐[ ]   ..............☐[ ]

And such memorial shall be located on the site receiving the largest number of votes. The board of county commissioners, or governing body of any city, without any election therefor, shall have power to erect and assist in erecting upon any public grounds of said county or city a monument to the memory of parties referred to in K.S.A. 73-401, and for such purposes the board of county commissioners or governing body of such city may appropriate and expend from the general funds of such county or city a sum not in excess of three thousand dollars ($3,000), or said county commissioners or governing body of said city, in lieu of such appropriation, may levy a tax sufficient to raise such amount and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, such tax to be in addition to all other levies authorized by law.

History: L. 1921, ch. 256, § 2; L. 1979, ch. 52, § 187; July 1.



73-403 Same; conduct of election.

73-403. Same; conduct of election. Except as herein provided such election shall be held in the manner now provided by law.

History: L. 1921, ch. 256, § 3; Feb. 22; R.S. 1923, 73-403.



73-404 Same; bond issue; tax levy.

73-404. Same; bond issue; tax levy. In the event such proposition so submitted shall receive a majority of the votes cast therein, the proposition shall be declared carried and the bonds shall be issued or tax levied in accordance with the provisions of this act.

History: L. 1921, ch. 256, § 4; Feb. 22; R.S. 1923, 73-404.



73-405 Same; bonds; terms; limitations.

73-405. Same; bonds; terms; limitations. In case bonds shall be issued, such bonds shall run for not more than thirty years and bear interest at a rate of not more than the maximum rate of interest prescribed by K.S.A. 10-1009 and shall be executed, and the aggregate amount thereof shall not exceed the cost of said memorial, and the site thereof, and the expenses of said election, nor shall bonds be issued for more than two percent of the assessed valuation of the county or the city in which said memorial is located.

History: R.S. 1923, 73-405; L. 1970, ch. 64, § 85; March 21.



73-406 Same; tax levy without issuance of bonds, use of proceeds.

73-406. Same; tax levy without issuance of bonds, use of proceeds. If it shall be decided to pay for said memorial by taxation without the issuance of bonds, the board of county commissioners or governing body of such city, shall levy a tax of not more than two mills each year until the amount voted, including cost of site and expense of election, and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county shall have been collected; but in no event shall the total amount collected for such purposes by taxation exceed two percent (2%) of the assessed valuation of each county or city, and the proceeds of such tax, except for an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, shall be used for the payment of such memorial, site and election expenses.  No contract shall be entered into or the construction of such memorial commenced until at least twenty-five percent (25%) of the amount voted shall have been actually collected.

History: L. 1921, ch. 256, § 6; L. 1979, ch. 52, § 188; July 1.



73-407 Same; trustees; special fund for maintenance of memorial; tax levy, use of proceeds; lease of building.

73-407. Same; trustees; special fund for maintenance of memorial; tax levy, use of proceeds; lease of building. The management and control of a county building shall be vested in a board of three trustees to be appointed by the county commissioners, and if a city building, shall be appointed by the mayor of the city. Such trustees shall be residents of the county or city wherein the building is located except that at least two of the trustees shall have seen service in the army, navy or marine corps of the United States in time of war. One trustee shall be appointed for one year, one trustee for two years and one trustee for three years, and thereafter each trustee shall be appointed for three years. Trustees shall serve without compensation and shall make annual reports and recommendations to the proper county and the city officials.

The expense of maintenance of the memorial shall be paid out of the general fund of the county or city, or out of a special fund.  Counties or cities are authorized to make a levy upon all taxable tangible property in the county or city for such purpose and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.  The board of trustees shall have full authority to lease all or any part of the building for hire to any person or persons desiring to lease the same for a term not to exceed one year at a time and fix the rate and terms upon which the charge shall be made and collected therefor. The board of trustees of any such memorial in any city of the second class located in a county with a population of not less than 12,000 and not more than 15,000 and having an assessed tangible valuation of not less than $32,000,000 and not more than $35,000,000 is hereby authorized to lease all or any part of the memorial to the Kansas national guard for a term of not to exceed 10 years and to fix the rate and terms upon which the charge shall be made and collected therefor.  The board of trustees of any such memorial in any city having a commission form of government, and a population of more than 150,000, shall have full authority to lease any suitable portion or portions of the building to any concessionaire desiring to lease the same, for a term of not to exceed 10 years, and to fix the rate and terms upon which the charge shall be made and collected therefor.

History: L. 1921, ch. 256, § 8; L. 1923, ch. 213, § 1; R.S. 1923, 73-407; L. 1925, ch. 247, § 1; L. 1929, ch. 252, § 1; L. 1947, ch. 391, § 1; L. 1965, ch. 432, § 1; L. 1969, ch. 364, § 1; L. 1970, ch. 69, § 20; L. 1979, ch. 52, § 189; L. 1999, ch. 154, § 45; May 27.



73-408 Same; specific authorization of bonds or tax levies.

73-408. Same; specific authorization of bonds or tax levies. The bonds herein provided for, and all taxes herein provided for, may be issued or levied in addition to all other bonds or levies now permitted by the statutes.

History: L. 1921, ch. 256, § 9; Feb. 22; R.S. 1923, 73-408.



73-409 Same; eminent domain.

73-409. Same; eminent domain. In order to secure a site for such memorial, the board of county commissioners, or the governing body of such city, shall apply to the district judge of the district in which the county or city is situated asking for the condemnation of such site, describing the same. The board of county commissioners, or the governing body of said city, are hereby authorized to and shall exercise the right of eminent domain in the manner provided by law.

History: R.S. 1923, 73-409; L. 1976, ch. 145, § 234; Jan. 10, 1977.



73-411 Township memorials.

73-411. Township memorials. Wherever and whenever in K.S.A. 73-401 to 73-410, inclusive, power or authority shall have been given to the counties and cities of the state of Kansas, under the provision thereof, like power and authority shall be and is hereby given to the townships of the state of Kansas, under the provisions of said chapter.

History: R.S. 1923, 73-411; Dec. 27.



73-412 Same; procedure.

73-412. Same; procedure. Wherever and whenever in K.S.A. 73-401 to 73-410, inclusive, form and procedure has been prescribed for counties and cities, like form and procedure is hereby prescribed for townships in the state of Kansas, desiring to take advantage of said chapter.

History: R.S. 1923, 73-412; Dec. 27.



73-413 Validating bond issue under acts of 1919 and 1920.

73-413. Validating bond issue under acts of 1919 and 1920. Laws 1921, chapter 80, included by reference. [The title to the act follows: "An act validating and legalizing bonds issued under the act published in the statute book as chapter 279, Laws of 1919, or chapter 58[*] Special Session Laws of 1920, and authorizing and directing the issuance of bonds and subsequent proceedings for erection of military memorials where elections have been held under said act and validating all proceedings thereunder." The act of 1921 (ch. 256) [**] contains the same provisions as the act of 1919 above referred to.]

History: R.S. 1923, 73-413.

* "Chapter 58" as revised, see 73-411, 73-412.

** "Chapter 256," as amended and revised, see 73-401 to 73-410.



73-414 Validating bond issue, consolidated cities first and second class.

73-414. Validating bond issue, consolidated cities first and second class. Laws 1923, chapter 214, included by reference. [The title of the act follows: "An act authorizing and directing the issuance of bonds and subsequent proceedings for the erection of military memorials by cities of the first class, with which there has been consolidated a city of the second class under the provisions of chapter 98 [12-332] of the Laws of Kansas 1921, entitled 'An act providing for the consolidation of cities,' and in which city of the second class, an election has been held under the provisions of chapter 256 [*], Laws of Kansas 1921, and validating all proceedings thereunder, notwithstanding that such city of the first class has heretofore issued bonds for the erection of military memorials."]

History: R.S. 1923, 73-414.

* "Chapter 256," as amended and revised, see 73-401 to 73-410.



73-415 Increased bond issue authorized.

73-415. Increased bond issue authorized. Laws 1923, chapter 215, included by reference. [The title to the act follows: "An act authorizing certain cities to increase their bonded indebtedness heretofore authorized for the erection of a memorial building."]

History: R.S. 1923, 73-415.



73-416 Validating bond issue, cities second class.

73-416. Validating bond issue, cities second class. Laws 1923, chapter 216, included by reference. [The title to the act follows: "An act relating to the issuance of military memorial building bonds by cities of the second class, and validating the proceedings already begun by certain second-class cities in the state."]

History: R.S. 1923, 73-416.



73-417 Monuments by counties and cities for certain veterans.

73-417. Monuments by counties and cities for certain veterans. In grateful recognition of the service, sacrifices and sufferings of persons who served in the army and navy of the United States in the war of the rebellion, and the persons who served in the army, navy or marine corps of the United States in world war I or world war II and of persons who have served with the armed forces of the United States during the military, naval and air operations in Korea or other places under the flags of the United States and the United Nations or under the flag of the United States alone, and have been honorably discharged therefrom, the board of county commissioners of the several counties and governing body of any city of the first, second and third class within this state are hereby authorized and empowered to appropriate money or issue bonds of the respective counties or cities for the purpose of erecting and maintaining monuments to the memory of the deceased Union soldiers of the war of the rebellion and of the deceased soldiers, sailors or marines who served in world war I or world war II or served with the armed forces of the United States during the military, naval and air operations in Korea or other places under the flags of the United States and the United Nations or under the flag of the United States alone.

History: L. 1903, ch. 362, § 1; R.S. 1923, 73-417; L. 1945, ch. 301, § 8; L. 1951, ch. 429, § 7; June 30.



73-418 Same; location.

73-418. Same; location. Said monuments when erected by the board of county commissioners of any county within this state shall be erected within some public park or cemetery in said county to be selected by said county commissioners; and when erected by the governing body of any city within the state shall be erected within some public park or cemetery located at or near said city.

History: L. 1903, ch. 362, § 2; June 1; R.S. 1923, 73-418.



73-419 Same; lots for monuments.

73-419. Same; lots for monuments. Before any money shall be appropriated under this act, the cemetery association owning cemetery where it is proposed to erect said monument shall deed to the county or city so appropriating said money a lot or lots in said cemetery for the purpose of erecting thereon the monument as aforesaid. Said lot or lots shall be and remain the property of the county or city erecting said monument, and shall at all times be under the care of the board of county commissioners or the governing body, the same as other county and city property.

History: L. 1903, ch. 362, § 3; June 1; R.S. 1923, 73-419.



73-420 Same; county and city may join.

73-420. Same; county and city may join. The board of county commissioners of any county may join with the governing body of any city located within the said county any appropriated money, for the purpose of erecting more than one monument under this act.

History: L. 1903, ch. 362, § 4; June 1; R.S. 1923, 73-420.



73-421 Same; bond issues.

73-421. Same; bond issues. The board of county commissioners of any county within this state or any city of the first or second class within this state may issue bonds in any sum that they may deem proper for the purposes herein set forth; said bonds to be issued as provided by law: Provided, That before any money shall be appropriated or bonds issued the question shall be submitted to the qualified voters of the county or city at a general or special election.

History: R.S. 1923, 73-421; Dec. 27.



73-422 Soldiers' monument in Sedgwick county.

73-422. Soldiers' monument in Sedgwick county. Laws 1903, chapter 363, and Laws 1903, chapter 362, section 6, included by reference. [The first-named act provided for a soldiers' monument in Sedgwick county, and the other section referred to saved said act from repeal.]

History: R.S. 1923, 73-422.



73-423 Soldiers' monument at Winfield.

73-423. Soldiers' monument at Winfield. Laws 1905, chapter 150, included by reference. [Supplemental act to chapter 362, Laws 1903; authorized a soldiers' monument in the city of Winfield.]

History: R.S. 1923, 73-423.



73-425 Memorial and monument in counties over 70,000.

73-425. Memorial and monument in counties over 70,000. Such tax shall be collected in the same manner as other taxes, and the money so raised shall be expended, and said soldiers' memorial and monument constructed, in the same manner as is now provided by law for the construction of public buildings and paying therefor by the board of county commissioners, and the grand army of the republic and its auxiliaries of such county shall have charge of the building of such soldiers' memorial and monument within such county. No part of such money shall be paid for salaries nor for any other purpose than that above specified.

History: L. 1911, ch. 289, § 2; Feb. 28; R.S. 1923, 73-425.



73-426 Same; duty of county commissioners.

73-426. Same; duty of county commissioners. Such memorial and monument shall be placed on ground belonging to the county, and the board of county commissioners shall select the location, and after the erection of such memorial and monument shall have charge and care of the same.

History: L. 1911, ch. 289, § 3; Feb. 28; R.S. 1923, 73-426.



73-427 County memorials and monuments; tax levy, use of proceeds.

73-427. County memorials and monuments; tax levy, use of proceeds. The board of county commissioners of any county are hereby authorized and empowered to levy a tax, not exceeding one-half mill on the dollar, of the taxable property of the county for one year, the proceeds thereof, when collected, to be used in building and equipping a soldiers' memorial and monument in such county in honor of the veterans of such county who served either in world war I or world war II, or both and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. The money raised from such tax levy shall be expended, and said soldiers' memorial and monument constructed, in the same manner as is now provided by law for the construction of public buildings.

History: L. 1917, ch. 141, § 1; R.S. 1923, 73-427; L. 1947, ch. 392, § 1; L. 1979, ch. 52, § 190; July 1.



73-427a Same; location and care of monument.

73-427a. Same; location and care of monument. Such a monument shall be placed on grounds belonging to the county, or on some street or park in its county seat, the location to be selected by a committee consisting of the members of the board of county commissioners, two members of the American legion appointed by the commander of the American legion post in such county seat, and two members of the veterans of foreign wars appointed by the commander of the veterans of foreign wars post in such county seat. After the erection of such memorial, the board of county commissioners shall have charge and care of the same if placed on ground belonging to the county; and if placed on a street or park in the county seat, the governing body of such city shall have charge and care of such memorial.

History: L. 1947, ch. 392, § 2; June 30.



73-429 County memorials and monuments; location and care of monuments.

73-429. County memorials and monuments; location and care of monuments. Such monument shall be placed on ground belonging to the county, or on some street or park in its county seat, the location to be selected by the grand army of the republic and the woman's relief corps of such county seat, and the board of county commissioners, after the erection of such monument shall have charge and care of the same if placed on ground belonging to the county; if placed on a street or park in the county seat, the government of such city shall have charge and care of such monument.

History: L. 1917, ch. 141, § 3; May 26; R.S. 1923, 73-429.



73-431 County memorials and monuments; placing of markers.

73-431. County memorials and monuments; placing of markers. The county commissioners of each county of this state shall designate suitable persons residing in the county to place the grave markers provided for in K.S.A. 73-430 at the graves of such deceased soldiers, sailors and marines.

History: L. 1915, ch. 102, § 2; April 8; R.S. 1923, 73-431.



73-432 Same; payment by county.

73-432. Same; payment by county. The expenses of such grave markers shall be paid by the county in which such soldiers, sailors or marines are buried; and the board of county commissioners of such county is authorized to audit and account and pay for said markers in a similar manner as other accounts in such county are paid.

History: L. 1915, ch. 102, § 3; April 8; R.S. 1923, 73-432.



73-433 Additional bonds when memorial erected under provisions of 73-401 to 73-410.

73-433. Additional bonds when memorial erected under provisions of 73-401 to 73-410. The governing bodies of cities of the first class of the state of Kansas, having a population of over 100,000, who have, under the provisions of K.S.A. 73-401 to 73-410, inclusive, erected a military memorial building, for the purposes designated in said statutes, may issue additional bonds, not to exceed the sum of $41,750, the proceeds whereof to be used in furnishing and equipping the said military memorial building and in decorating the grounds thereof, as per the following schedule; and not otherwise and not to exceed the amounts set forth in said schedule:

Window shades      $750

Portable stage     2,500

Seats    18,000

Painting walls in auditorium     2,500

Plastering walls in auditorium     4,000

Lighting fixtures     7,500

Paving and curbing alley     1,500

Constructing driveways     5,000

________ $41,750

History: L. 1925, ch. 248, § 1; March 10.



73-434 Same; expenditures.

73-434. Same; expenditures. All expenditures set forth in K.S.A. 73-433 shall be made by the board of trustees of the said military memorial building. And that all vouchers drawn by the city to pay for such expenditures shall be approved by the said board of trustees and the mayor of the city upon which such vouchers are drawn.

History: L. 1925, ch. 248, § 2; March 10.



73-435 Same; terms.

73-435. Same; terms. In case said bonds will be issued, such bonds shall be run for not more than twenty years and bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009 and to be in denominations of not less than $100 nor more than $1,000.

History: L. 1925, ch. 248, § 3; L. 1970, ch. 64, § 86; March 21.



73-436 Additional bonds for memorial building; tax levy for sinking fund; investment.

73-436. Additional bonds for memorial building; tax levy for sinking fund; investment. It shall be the duty of the governing bodies of such cities during each year to levy taxes sufficient to pay the interest on such bonds and to create a sinking fund to pay said bonds at the date of maturity thereof. Said sinking fund may be invested in the investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in the bonds herein provided for or county or municipal bonds.

History: L. 1925, ch. 248, § 4; L. 1977, ch. 54, § 39; July 1.



73-437 Same; specific authorization.

73-437. Same; specific authorization. The bonds herein provided for, and all taxes herein provided for may be issued or levied in addition to all other bonds or levies now authorized under the statutes.

History: L. 1925, ch. 248, § 5; March 10.



73-444 Additional bonds in first-class cities for monuments erected under 73-401 to 73-410; federal aid.

73-444. Additional bonds in first-class cities for monuments erected under 73-401 to 73-410; federal aid. The governing body of any city of the first class in the state of Kansas which has under the provisions of K.S.A. 73-401 to 73-410, both inclusive, and acts amendatory and supplementary thereto, erected a military memorial building for the purposes designated in said sections, may issue additional bonds not to exceed the sum of seventy-five thousand dollars, the proceeds whereof to be used in repairing, equipping and improving said military memorial building; Provided, however, If said governing body of said city shall be able to procure from the United States government, directly or indirectly, funds for the purpose specified herein, the amount of said bonds authorized to be issued shall be reduced in the amount of any such funds obtained from the government.

History: L. 1937, ch. 324, § 1; L. 1947, ch. 394, § 1; June 30.



73-445 Certain second-class cities authorized to transfer certain funds to complete and equip memorial armory buildings.

73-445. Certain second-class cities authorized to transfer certain funds to complete and equip memorial armory buildings. Any city of the second class in which city bonds were voted during the year, 1937, in an amount not exceeding twenty thousand dollars, for the purpose of erecting a memorial armory building under the provisions of K.S.A. 73-401 to 73-410, both sections inclusive, and amendments thereto, and the proceeds of such bonds were expended in the erection of a memorial armory building according to approved plans therefor, and such funds so created and provided were insufficient to complete said memorial according to such plans, and additional funds in the sum of approximately twelve thousand dollars are necessary for the proper completion and equipment of said memorial armory building, and such city is the owner of a waterworks and power and light plant, and revenues are derived by such city from the sale and consumption of water, power, and light, such city is hereby authorized, by resolution of the governing body of such city, to transfer from said waterworks, power and light funds, when surpluses of such funds exist and are not needed for payment of outstanding bonds, or interest on outstanding bonds or any obligations incurred for the construction of such plant or plants, or the renewal, extension or operation of such plant or plants from which such fund or funds were derived, in the total sum of twelve thousand dollars over a period of three years, and to use said funds so transferred from said utility fund or funds for the purpose of completing and equipping said memorial building, and thus to complete and equip said memorial building: Provided, however, That any portion of said amount may be so transferred and used in any year during said period of time, but that the aggregate so transferred and used shall not exceed the total sum of twelve thousand dollars.

History: L. 1941, ch. 169, § 1; June 30.



73-446 Disposal of memorial building and land or diversion of use of building, when; publication of resolution; petition for election; disposition of moneys.

73-446. Disposal of memorial building and land or diversion of use of building, when; publication of resolution; petition for election; disposition of moneys. Any city which has a memorial building constructed under the authority of article 4 of chapter 73 of the Kansas Statutes Annotated may:

(1) Dispose of the building and the land upon which situated, or any part of such land, or

(2) If no bonds issued therefor are outstanding, may divert the use of said building to a city hall or building for the accommodation of its officers and employees and the transaction of the general business of the city and for such purposes may make such alterations, repairs or changes as may be necessary, in the following manner: The city council or commission shall adopt a resolution setting forth that in its judgment the building is improperly designed to be of use to the community, or that the community no longer needs the building because of conditions to be set forth in the resolution, or that the building is used so little that the cost of maintenance and operation is excessive, and that the city has an opportunity to sell said building and the land on which situated or a part of such land, for cash at a price to be stated, and that the city will sell such building and the land or a part of the land, according to the terms of the proposition, after a certain date to be stated in said resolution, unless within twenty (20) days after the publication of the resolution a petition addressed to the governing body and signed by not less than fifty-one percent (51%) of the number of qualified electors as shown by the registration books on the day of the publication of the resolution, or in case of a city having no registration, then according to an estimate of the number of qualified electors on the day of publication of the resolution as prepared and certified to by the city clerk, shall be filed with the city clerk requesting that the matter be voted upon at a special election, or at the next regular city election if such election will fall within ninety (90) days after the publication of the resolution.

If no sufficient petition is filed within the required time, or if a sufficient petition is filed and an election is held and a majority of the votes cast are in favor of the proposition, the council or commission may proceed with the disposal of the property or the diversion of the use of the building according to the proposition set out in the resolution. The consideration received for the building and land disposed of under this section shall be applied on the payment of any outstanding bonds issued for the memorial, or, in the event no bonds are outstanding, it shall be transferred to the general fund, or be placed in a special fund for the purchase or construction of another building more appropriate for the use of the city. A special election shall be noticed and held in the same manner and with the same form of ballot as in the case of bond elections under the provisions of K.S.A. 10-120, or any amendments thereto, the first publication of the notice to be in the week following the determination of the sufficiency of the petition and without further action than said determination.

History: L. 1943, ch. 89, § 1; L. 1955, ch. 342, § 1; June 30.



73-447 Auditorium in certain second-class cities.

73-447. Auditorium in certain second-class cities. The provisions of this act shall apply to any city having a population of more than three thousand five hundred (3,500) which is located in a county having a population of more than twelve thousand five hundred (12,500) and less than thirteen thousand five hundred (13,500), in which a city auditorium has been constructed as a military memorial prior to the effective date of this act.

History: L. 1951, ch. 180, § 1; L. 1978, ch. 307, § 1; July 1.



73-448 Same; bonds for repair, reconstruction, equipment or demolition; election.

73-448. Same; bonds for repair, reconstruction, equipment or demolition; election. The governing body of any city to which this act applies is hereby authorized and empowered to issue the general obligation bonds of such city in an amount not exceeding one million dollars ($1,000,000) for the purpose of providing funds to be used for the repair, reconstruction, equipment or demolition of an existing city auditorium. No such bonds shall be issued until the question of their issuance shall have been submitted to a vote of the qualified electors of such city at a regular city election or at a special election called for that purpose and the majority of those voting on the question shall have voted in favor of the issuance of said bonds. Such election shall be called and held and such bonds shall be issued, sold, delivered and retired in accordance with the provisions of the general bond law and such bonds shall be exempt from any statutory limitation on the bonded indebtedness of such city.

History: L. 1951, ch. 180, § 2; L. 1978, ch. 307, § 2; July 1.



73-449 Improving and repairing military memorial buildings in certain cities of second class; bonds; election.

73-449. Improving and repairing military memorial buildings in certain cities of second class; bonds; election. The governing body of any city of the second class having a population of more than 10,000 and located in a county having a population of more than 40,000, which county has erected a military memorial building for the purposes and as provided in K.S.A. 73-401 to 73-410, inclusive, may issue additional bonds not to exceed the sum of $50,000, the proceeds of which shall be used in repairing, equipping, improving or altering the military memorial building. No bonds shall be issued by any city under the authority conferred by this section until the question of the issuance of the bonds has been submitted to a vote of the qualified electors of such city at a regular city election, or at a special election called for that purpose and a majority of those voting on the question vote in favor of the issuance of the bonds.

Such bond election shall be called and held and the bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law. All bonds issued under the authority conferred by this act shall be subject to and within any bonded debt limitation provided by the laws of this state.

History: L. 1951, ch. 430, § 1; L. 1981, ch. 173, § 76; July 1.



73-450 Certain counties under 3,000; use of tax proceeds for different type building, when.

73-450. Certain counties under 3,000; use of tax proceeds for different type building, when. The provisions of this act shall apply to any county having a population of not more than three thousand (3,000) which has been authorized by an election to levy taxes in the sum of seventy-five thousand dollars ($75,000) and which has levied taxes, acquired real estate and a fund amounting to more than fifty thousand dollars ($50,000) under the provisions of chapter 256 [*], of the Laws of Kansas of 1921, as amended, and which has taken no further steps toward the erection of any kind of a building or structure as authorized by said chapter.

History: L. 1953, ch. 362, § 1; June 30.

* "Chapter 256" as amended and revised, see 73-401 to 73-410.



73-451 Same; resolution; publication; protest petition; election.

73-451. Same; resolution; publication; protest petition; election. Whenever the board of county commissioners of any such county finds that the amount authorized to be levied as taxes is either insufficient or that the need for such building or structure has ceased to exist and shall also find that the general welfare of such county would be better served by a different type of memorial building other than the particular character of memorial approved by the voters, then such board may adopt a resolution setting forth such findings and stating the character of the memorial building suitable to the needs of the people of such county and publish such resolution for six (6) days in the official paper of the county, if the same be a daily, and for two (2) consecutive weeks, if the same be a weekly; whereupon said board shall proceed to construct the type of building described in said resolution and to use the proceeds of such tax levies for the payment of same and may use any surplus moneys after the building is completed for the repair, equipment and improvement of same:Provided, If a petition in opposition to same, signed by not less than twenty-five percent (25%) of the electors of such county, is filed with the county clerk within thirty (30) days following the last publication of such resolution, then it shall be the duty of the board of county commissioners to submit the question to the electors of the county at the next general election for their approval or rejection; and if a majority of the electors voting at such election shall vote in favor thereof, said board shall proceed with the construction of such building.

History: L. 1953, ch. 362, § 2; June 30.



73-452 Same; sale or lease of memorial building and land to certain hospital districts.

73-452. Same; sale or lease of memorial building and land to certain hospital districts. When the board of county commissioners of any county has constructed a medical building as a memorial under the authority of K.S.A. 73-450 and 73-451, the board of trustees of any such memorial building shall have the power to sell or lease such building and the land acquired for such memorial purpose, or any part thereof, to a hospital district organized under the provisions of article 18 of chapter 19 of the Kansas Statutes Annotated, and acts amendatory thereof and supplemental thereto. The trustees of any such hospital district may purchase or lease said building and land, or any part thereof.

History: L. 1961, ch. 169, § 1; April 17.






Article 5 CURATORS FOR VETERANS

73-501 Definitions of terms.

73-501. Definitions of terms. As used in this act: The term "person" includes a partnership, corporation or an association. The term "bureau" means the United States veterans' bureau or its successor. The term "estate" and "income" shall include only moneys received by the curator from the bureau and all earnings, interest and profits derived therefrom. The term "benefits" shall mean all moneys payable by the United States through the bureau. The term "director" means the director of the United States veterans' bureau or his successor. The term "pensioner" means a beneficiary of the bureau. The term "curator" as used herein shall mean any person acting as a fiduciary for a pensioner.

History: L. 1929, ch. 250, § 1; L. 1965, ch. 433, § 1; L. 1967, ch. 411, § 1; July 1.



73-502 When appointment of curator required.

73-502. When appointment of curator required. Whenever, pursuant to any law of the United States or regulation of the bureau, the director requires, prior to payment of benefits, that a curator be appointed for a pensioner, such appointment shall be made in the manner hereinafter provided.

History: L. 1929, ch. 250, § 2; L. 1965, ch. 433, § 2; L. 1967, ch. 411, § 2; July 1.



73-504 Petition for appointment of curator.

73-504. Petition for appointment of curator. A petition for appointment of a curator may be filed in any court of competent jurisdiction by or on behalf of any person who under existing law is entitled to priority of appointment. If there be no person so entitled or if the person so entitled shall neglect or refuse to file such petition within thirty (30) days after mailing of notice by the bureau to the last known address of such person indicating the necessity for the same a petition for such appointment may be filed in any court of competent jurisdiction by or on behalf of any responsible person residing in this state. The petition for appointment shall set forth the name, age, place of residence of the proposed pensioner, the names and places of residence of the nearest relative, if known, and the fact that such proposed pensioner is entitled to receive moneys payable by or through the bureau and shall set forth the amount of moneys then due and the amount of probable future payments.

The petition shall also set forth the name and addresses of the person or institution if any having actual custody of the proposed pensioner. In the case of a proposed pensioner who is an "incapacitated person" the petition shall show that such proposed pensioner has been rated incompetent on examination by the bureau in accordance with the laws and regulations governing the bureau.

History: L. 1929, ch. 250, § 4; L. 1965, ch. 433, § 4; L. 1967, ch. 411, § 4; July 1.



73-505 Appointment of curator for minor; certificate.

73-505. Appointment of curator for minor; certificate. Where a petition is filed for the appointment of a curator for a proposed pensioner who is a minor, a certificate of the director, or his representative, setting forth the age of such minor as shown by the records of the bureau and that the appointment of a curator is a condition precedent to the payment of any moneys due the minor by the bureau, shall be prima facie evidence of the necessity for such appointment.

History: L. 1929, ch. 250, § 5; L. 1965, ch. 433, § 5; L. 1967, ch. 411, § 5; July 1.



73-506 Appointment of curator for incapacitated person; certificate.

73-506. Appointment of curator for incapacitated person; certificate. Where a petition is filed for the appointment of a curator of a proposed pensioner who is alleged to be an incapacitated person a certificate of the director or his representative, setting forth the fact that such person has been rated incompetent by the bureau on examination in accordance with the laws and regulations governing such bureau and that the appointment of a curator is a condition precedent to the payment of any moneys due such person by the bureau, shall be prima facie evidence of the necessity for such appointment.

History: L. 1929, ch. 250, § 6; L. 1965, ch. 433, § 6; L. 1967, ch. 411, § 6; July 1.



73-507 Notice upon filing of petition.

73-507. Notice upon filing of petition. Upon the filing of a petition for the appointment of a curator, under the provisions of this act, the court shall cause such notice to be given as provided by the act for obtaining a guardian or conservator, or both (K.S.A. 2002 Supp. 59-3050 through 59-3095, and amendments thereto).

History: L. 1929, ch. 250, § 7; L. 1965, ch. 433, § 7; L. 1967, ch. 411, § 7; L. 2002, ch. 114, § 76; July 1.



73-508 Appointment of curator.

73-508. Appointment of curator. Before making an appointment under the provisions of this act the court shall be satisfied that the proposed curator whose appointment is sought is a fit and proper person to be appointed. Upon the appointment being made the curator shall execute and file a bond to be approved by the court in an amount not less than the sum then due and estimated to become payable during the ensuing year. The said bond shall be in the form and be conditioned as required of conservators appointed under the laws of this state. The court shall have power from time to time to require the curator to file an additional bond. Where a bond is tendered by a curator with personal sureties, such sureties shall file with the court a certificate under oath which shall describe the property owned, both real and personal, and that they are each worth the sum named in the bond as the penalty thereof over and above all their debts and liabilities and exclusive of property exempt from execution.

History: L. 1929, ch. 250, § 8; L. 1965, ch. 433, § 8; 1967, ch. 411, § 8; July 1.



73-509 Annual accounting.

73-509. Annual accounting. Every curator who shall receive on account of his pensioner any moneys from the veterans' administration shall file with the court annually, on the anniversary date of the appointment, in addition to such other accounts as may be required by the court, a full, true, and accurate account, under oath, of all moneys so received by him, of all disbursements thereof, and showing the balance thereof in his hands at the date of such account and how invested. A certified copy of each of such accounts filed with the court shall be sent by the curator to the office of the veterans' administration having jurisdiction over the area in which such court is located.

The court shall fix a time and place for the hearing on such account not less than fifteen (15) days nor more than thirty (30) days from the date of filing same and notice thereof shall be given by the court to the aforesaid veterans' administration office not less than fifteen (15) days prior to the date fixed for the hearing. Notice of such hearing shall in like manner be given to the curator. Upon rendering any such account the curator shall produce for examination by the court, or a duly authorized clerk or other appointee thereof, evidences of balance on deposit, and of investments reported therein, which shall be described in such account in sufficient detail so that they may be identified, and the court or its duly authorized clerk or other appointee shall ascertain whether such balance on deposit and investments correspond with such account, and if so shall certify to that effect upon the account filed with the court and upon the copy supplied the veterans' administration.

History: L. 1929, ch. 250, § 9; L. 1939, ch. 283, § 1; L. 1965, ch. 433, § 9; L. 1967, ch. 411, § 9; July 1.



73-510 Failure to account; removal.

73-510. Failure to account; removal. If any curator shall fail to file any account of the moneys received by him from the bureau on account of his pensioner within thirty (30) days after such account is required by either the court or the bureau, or shall fail to furnish the bureau a copy of his accounts as required by this act, such failure shall be grounds for removal.

History: L. 1929, ch. 250, § 10; L. 1965, ch. 433, § 10; L. 1967, ch. 411, §10; July 1.



73-511 Compensation of curator; bond premium.

73-511. Compensation of curator; bond premium. Compensation payable to curators shall not exceed five percent (5%) of the income of the pensioner during any year, or one percent (1%) of the corpus of the estate, whichever is greater. In the event of extraordinary services rendered by such curator the court may, upon petition and after hearing thereon, authorize additional compensation therefor payable from the estate of the pensioner. Notice of such petition and hearing shall be given the proper office of the bureau in the manner provided in K.S.A. 73-509. No compensation shall be allowed on the corpus of an estate received from a preceding curator. The curator may be allowed from the estate of his pensioner reasonable premiums paid by him to any corporate surety upon his bond.

History: L. 1929, ch. 250, § 11; L. 1947, ch. 395, § 1; L. 1965, ch. 433, §11; L. 1967, ch. 411, § 11; July 1.



73-512 Investments by curators.

73-512. Investments by curators. It shall be the duty of curators to invest and keep invested their pensioner's surplus money and only in the securities hereinafter indicated, and in which the curator has no interest. Such investments, except those provided in paragraph (A) hereof, shall be made only upon the prior approval of the court, after notice to the veterans' administration as provided in K.S.A. 73-523.

(A) Direct obligations of this state and of the United States government, and obligations, the interest and principal of which are both unconditionally guaranteed by the United States government; or, shares or accounts in savings and loan associations insured by the federal savings and loan insurance corporation to the extent covered by such insurance; or, certificates of deposit or savings accounts in banks insured by the federal deposit insurance corporation, to the extent covered by such insurance.

(B) The bonds of any other state, or of any county, city or town in the United States with a population as shown by next preceding federal census of not less than ten thousand (10,000) inhabitants, and which bonds were not issued in aid of railroads, and where the laws do not permit such counties, cities or towns to become indebted in excess of five percent (5%) of the assessed valuation of property for taxation therein, and where the total indebtedness of such county, city or municipality, does not exceed five percent (5%) of the assessed valuation of property for taxation at the time of such investment:Provided always, There has been no default for more than thirty (30) days during the preceding ten (10) years upon any of the issuing state, county, city or town.

(C) In the legally issued notes of the owner of improved unencumbered real property located in this state secured by first mortgage or deed of trust thereon: Provided, That the total debt secured by such encumbrances does not exceed fifty percent (50%) of the actual cash value of such real property at the time of such investment:And provided, That if buildings or other improvements constitute a material part of the value of such premises encumbered to secure such indebtedness they shall be kept insured against loss or damage by fire in a reasonable amount for the benefit of the owners of such notes secured by first mortgages or deeds of trust.

Before making any such investment a signed application therefor shall be procured from the borrower, which shall contain such information as may be required by the lender, and in every case shall contain a complete description of the real estate, including improvements thereon, and an affirmative statement that such proposed borrower is the owner of the entire fee-simple title to such real estate and improvements, that same are free of every encumbrance or lien of any character, or if not, a statement of any existing encumbrance or other liens thereon and specific authorization to the lender to withhold from the proposed loan the necessary sum to discharge and procure the release of any such encumbrances or other liens, and such release shall in all cases be procured and filed for record prior to or contemporaneously with the making of such loan. The proposed borrower shall also furnish with such application an abstract or certificate of title and same shall be completed to the time of closing the loan. The curator proposing to make any such loan or to purchase any notes secured by first mortgage or deed of trust shall exhibit to the court with his application for approval thereof the opinion of a qualified attorney-at-law satisfactory to the court, which opinion shall show that such attorney has examined said title or certificate of title and the papers evidencing the proposed debt and encumbrance to secure same, and based thereon it is the opinion of such attorney that the proposed borrower has good title to the property to be encumbered and that such proposed encumbrance will constitute a valid first lien thereon. In addition thereto the curator shall file with the court satisfactory written evidence that the reasonable cash value of the property to be encumbered is in accordance with the requirements of this paragraph.

If the curator purchases previously issued notes secured by first mortgage or deed of trust, the attorney's examination and opinion shall also disclose whether the proposed transferor has and will pass to the curator good title thereto together with the liens securing same as hereinbefore provided. In such case the curator shall file with the court satisfactory written evidence of value of the encumbered property as is hereinabove required, as of the time of acquiring such notes.

History: L. 1929, ch. 250, § 12; L. 1939, ch. 283, § 2; L. 1951, ch. 432, §1; L. 1957, ch. 422, § 1; L. 1965, ch. 433, § 12; L. 1967, ch. 411, §12; July 1.



73-513 Use of funds for support of third person.

73-513. Use of funds for support of third person. A curator shall not apply any portion of the estate of his pensioner for the support and maintenance of any person other than his pensioner, except upon order of the court after a hearing, notice of which has been given the proper office of the bureau in the manner provided in K.S.A. 73-509.

History: L. 1929, ch. 250, § 13; L. 1965, ch. 433, § 13; L. 1967, ch. 411, §13; July 1.



73-514 Copy of public records to be furnished when required.

73-514. Copy of public records to be furnished when required. Whenever a copy of any public record is required by the bureau to be used in determining the eligibility of any person to participate in benefits made available to such bureau, the official charged with the custody of such public record shall without charge provide the applicant for such benefits or any person acting on his behalf or the representative of such bureau with a certified copy of such record.

History: L. 1929, ch. 250, § 14; May 28.



73-515a Eligibility for care or treatment by veterans' administration or federal agency; order; notice; court jurisdiction.

73-515a. Eligibility for care or treatment by veterans' administration or federal agency; order; notice; court jurisdiction. Whenever, in any proceeding under the laws of this state a proposed patient is determined to be a mentally ill person and is in need of care or treatment at a psychiatric hospital and it appears that such person is eligible for care or treatment by the veterans' administration or other agency of the United States government, the court, upon receipt of a certificate from the veterans' administration or such other agency showing that facilities are available and that such person is eligible for care or treatment therein, may order such person to said veterans' administration or other agency.

The proposed patient shall be personally served with notice of the pending proceeding to determine a mentally ill person in the manner as provided by the law of this state; and nothing in this act shall affect his right to appear and be heard in the proceedings. Upon being ordered for care or treatment, such person, when admitted to any facility operated by any such agency within or without this state shall be subject to the rules and regulations of the veterans' administration or other agency. The chief officer of any facility of the veterans' administration or institution operated by any other agency of the United States to which the person is so ordered for care or treatment shall with respect to such person be vested with the same powers as superintendents of state psychiatric hospitals within this state with respect to retention of custody, transfer, convalescent leave or discharge.

Jurisdiction is retained in the court having venue of such proceedings at any time to inquire into the mental condition of the person so ordered for care or treatment, and to determine the necessity for continuance of his restraint, and all orders for care or treatment pursuant to this act are so conditioned.

History: L. 1949, ch. 402, § 1; L. 1965, ch. 433, § 14; Jan. 1, 1966.



73-515b Same; orders from courts of other states; effect; consent.

73-515b. Same; orders from courts of other states; effect; consent.    The order for care or treatment of a person determined to be a mentally ill person entered by a court of competent jurisdiction of another state or of the District of Columbia, which orders a person to the veterans' administration, or other agency of the United States government for care or treatment shall have the same force and effect as to the involuntary patient while in this state as in the jurisdiction in which is situated the court entering the judgment or making the order; and the courts of the state ordering such care or treatment, or of the District of Columbia, shall be deemed to have retained jurisdiction of the person so ordered for care or treatment for the purpose of inquiring into the mental condition of such person, and of determining the necessity for continuance of his care or treatment; as is provided in K.S.A. 73-515a with respect to persons ordered for care or treatment by the courts of this state. Consent is hereby given to the application of the law of the state ordering such care or treatment or district in respect to the authority of the chief officer of any facility of the veterans' administration, or of any institution operated in this state by any other agency of the United States to retain custody, or transfer, or place on convalescent leave or discharge the involuntary patient.

History: L. 1949, ch. 402, § 2; L. 1965, ch. 433, § 15; Jan. 1, 1966.



73-515c Same; transfer to federal agency; notice; exception.

73-515c. Same; transfer to federal agency; notice; exception. Upon receipt of a certificate of the veterans' administration or such other agency of the United States that facilities are available for the care or treatment of any person heretofore ordered to receive care or treatment at any psychiatric hospital or other facility for care or treatment and that such person is eligible for care or treatment, the superintendent of the institution may cause the transfer of such person to the veterans' administration or other agency of the United States for care or treatment. Upon effecting any such transfer, the court having venue or proper officer thereof shall be notified thereof by the transferring agency. No person shall be transferred to the veterans' administration or other agency of the United States if he be confined pursuant to conviction of any felony or misdemeanor or if he has been acquitted of the charge solely on the ground of insanity, unless prior to transfer the court or other authority originally ordering care or treatment of such person shall enter an order for such transfer after appropriate motion and hearing. Any person transferred as provided in this section shall be deemed to be ordered to receive care or treatment by the veterans' administration or other agency of the United States pursuant to the original order for care or treatment.

History: L. 1949, ch. 402, § 3; L. 1965, ch. 433, § 16; Jan. 1, 1966.



73-516 Final accounting.

73-516. Final accounting. When a pensioner for whom a curator has been appointed under the provisions of this act or other laws of this state shall have attained his or her majority, and if an incapacitated person shall be declared to be restored to capacity by the bureau and the court, and when any pensioner, not a minor, shall be declared to be restored to capacity by said bureau and the court, the curator shall upon making a satisfactory accounting be discharged upon a petition filed for that purpose.

History: L. 1929, ch. 250, § 16; L. 1965, ch. 433, § 17; L. 1967, ch. 411, §14; July 1.



73-517 Construction of act.

73-517. Construction of act. This act shall be construed liberally to secure the beneficial intents and purposes thereof, and shall apply only to beneficiaries of the bureau.

History: L. 1929, ch. 250, § 17; May 28.



73-518 Title of act.

73-518. Title of act. This act may be cited as the "curators for veterans act."

History: L. 1929, ch. 250, § 18; L. 1965, ch. 433, § 18; L. 1967, ch. 411, §15; July 1.



73-519 Interpretation.

73-519. Interpretation. This act shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of those states which enact it.

History: L. 1929, ch. 250, § 19; May 28.



73-520 Validity.

73-520. Validity. The invalidity of any portion of this act shall not affect the validity of any other portion thereof which can be given effect without such invalid part.

History: L. 1929, ch. 250, § 20; May 28.



73-521 Repeals.

73-521. Repeals. All laws or parts of laws relating to beneficiaries of the bureau inconsistent with this act are hereby repealed.

History: L. 1929, ch. 250, § 21; May 28.



73-522 Purchase of real estate; evidence of value and title.

73-522. Purchase of real estate; evidence of value and title. The court may authorize the purchase of the entire fee-simple title to real estate in this state in which the curator has no interest, but only as a home for the pensioner, or to protect his interests or (if he is not a minor) as a home for his dependent family. Such purchase of real estate shall not be made except upon the entry of an order of the court after hearing upon verified petition. Notice of such hearing shall be given the veterans' administration in the manner and within the time provided by K.S.A. 73-523. Before authorizing such investment the court shall require evidence of value and title as is hereinabove provided, and of the advisability of acquiring such real estate. Title shall be taken in the pensioner's name. This paragraph shall not be construed to limit the right of the curator, on behalf of his pensioner, to bid and to become the purchaser of real estate at a sale thereof pursuant to decree of foreclosure of a lien held by or for the pensioner, or at a trustee's sale, to protect the pensioner's right in the property so foreclosed or sold, or at a sale under partition decree, if necessary to protect the pensioner's interest in such property.

History: L. 1939, ch. 283, § 3; L. 1965, ch. 433, § 19; L. 1967, ch. 411, §16; July 1.



73-523 Administrator of veterans' affairs to be party in interest, when.

73-523. Administrator of veterans' affairs to be party in interest, when. The administrator of veterans' affairs or his successor, is and shall be a party in interest in any proceedings brought under any law of this state for the appointment of a conservator or curator of a veteran of any war or other beneficiary on whose account benefits of compensation, adjusted compensation, pension or insurance or other benefits are payable by the veterans' administration, and the said administrator or his successor is and shall be an interested party in the administration of the estate of any such pensioner on whose account such benefits are payable or whose estate includes assets derived from benefits paid by the veterans' administration, its predecessor or successor, and written notice shall be given by registered mail (unless waived in writing) to the office of the veterans' administration having jurisdiction over the area in which the court is located, of the time and place for hearing on any petition or pleading or in connection with any proceeding pertaining to or affecting in any manner the administration of the estate of any beneficiary of the veterans' administration. Said notice shall be given at such time as to reach such office in due course of mail not less than ten (10) days before the date of such hearing or other proceeding.

History: L. 1939, ch. 283, § 4; L. 1965, ch. 433, § 20; L. 1967, ch. 411, §17; July 1.






Article 7 FLAG AND PATRIOTIC EMBLEMS

73-701 State flag.

73-701. State flag. A state flag be and the same is hereby adopted to be used on every and all occasions, when the state is officially represented, with the privilege of the use by all citizens on all fitting and appropriate occasions which shall be authorized by state authorities.

History: L. 1927, ch. 281, § 1; March 23.



73-702 Same; description; form and makeup.

73-702. Same; description; form and makeup. The official state flag of the state of Kansas shall be a rectangle of dark-blue silk or bunting, three (3) feet on the staff by five (5) feet fly.

The great seal of the state of Kansas, without its surrounding band of lettering, shall be located equidistant from the staff and the fly side of the flag, with the lower edge of the seal located eleven (11) inches above the base side of the flag. The great seal shall be surmounted by a crest and the word KANSAS shall be located underneath the seal. The seal shall be seventeen (17) inches in diameter. The crest shall be on a wreath or an azure, a sunflower slipped proper, which divested of its heraldic language is a sunflower as torn from its stalk in its natural colors on a bar of twisted gold and blue. The crest shall be six (6) inches in diameter; the wreath shall be nine (9) inches in length. The top of the crest shall be located two (2) inches beneath the top side of the flag. The letters KANSAS shall be imprinted in gold block letters below the seal, the said letters to be properly proportioned, and five (5) inches in height, imprinted with a stroke one (1) inch wide; and the first letter K shall commence with the same distance from the staff side of the flag as the end of the last letter S is from the fly side of the flag. The bottom edge of the letters shall be two (2) inches above the base side of the flag. Larger or smaller flags will be of the same proportional dimensions.

The colors in the seal shall be as follows: Stars, silver; hills, purple; sun, deep yellow; glory, light yellow; sky, yellow and orange from hills half way to motto, upper half, azure; grass, green; river, light blue; boat, white; house, dark brown; ground, brown; wagons, white; near horse, white; off horse, bay; buffalo, dark, almost black; motto, white; scroll, light brown.

History: L. 1927, ch. 281, § 2; L. 1961, ch. 376, § 1; L. 1963, ch. 394, § 1; June 30.



73-703 State banner.

73-703. State banner. A state banner be and the same is hereby adopted to be used on every and all occasions, when the state is officially and publicly represented, with the privilege of the use by all citizens on all fitting and appropriate occasions authorized by the state authorities.

History: L. 1925, ch. 290, § 1; Feb. 27.



73-704 Same; description; form and makeup.

73-704. Same; description; form and makeup. The official banner of the state of Kansas, provided for in K.S.A. 73-703, shall be of solid blue and shall be of the same tint as the color of the field of the United States flag, whose width shall be three-fourths of its length, with a sunflower in the center having a diameter of two-thirds of the space of the banner, enclosing and surrounding with its petals of gold, a brown center having a diameter of two-fifths the size of the sunflower. Service banners may be made of bunting or other material of such size as required on conforming to the proportionate specifications.

History: L. 1925, ch. 290, § 2; L. 1953, ch. 360, § 1; June 30.



73-705 Flag Day proclamation by governor.

73-705. Flag Day proclamation by governor. The governor of this state shall on or before June 1 of each year issue a proclamation recommending that June 14, flag day, be observed by the people of this state by the display of the flag of the United States of America and in such other ways as will be in harmony with the general character of the day.

History: L. 1939, ch. 309, § 1; June 30.



73-706 Display of United States flag by public institution.

73-706. Display of United States flag by public institution. Every person or board having under its jurisdiction the main administration building of any public institution in this state shall have the flag of the United States of America displayed on said main administration building each day except that the flag need not be so displayed when the weather is inclement.

History: L. 1939, ch. 309, § 2; June 30.



73-707 Flag and flagpole for every schoolhouse; flag use, etiquette and display.

73-707. Flag and flagpole for every schoolhouse; flag use, etiquette and display. The board of education of every school district and the proprietor of a private or parochial school, in this state shall provide a suitable flag of the United States of America with staff or flagpole for every schoolhouse under the control and supervision of such board or proprietor. The flag shall be displayed in conformance with the instructions relating to flag etiquette, use and display adopted by the state board of education under K.S.A. 72-5308, and amendments thereto.

History: L. 1939, ch. 309, § 3; L. 2001, ch. 79, § 2; July 1.



73-708 Flag to be displayed on election day.

73-708. Flag to be displayed on election day. Every person in this state charged with the duty of providing supplies at any election polling place, shall provide a suitable flag of the United States of America, and shall cause the same to be displayed in each polling place on the day of each and every election.

History: L. 1939, ch. 309, § 4; June 30.



73-710 Penalty for violating 73-705 to 73-710.

73-710. Penalty for violating 73-705 to 73-710. Any person failing to comply with or violating any of the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined not less than five dollars nor more than one hundred dollars.

History: L. 1939, ch. 309, § 6; June 30.



73-711 Display of Kansas state flag; definitions.

73-711. Display of Kansas state flag; definitions. As used in this act:

(a) The words "school district" mean and include any common-school district, rural high-school district, community high-school district, and any first- or second-class city school district; and

(b) the words "governing body" mean and include the district board of any common-school district, the district board of any rural high-school district, the board of trustees of any community high-school district, and the board of education of any city of the first or second class.

History: L. 1961, ch. 353, § 1; April 10.



73-712 Same; display on school grounds each day of school year; exception.

73-712. Same; display on school grounds each day of school year; exception. It shall be the duty of the governing body of every school district in the state and of the supervisory authority of every private and parochial school to provide an official state flag for the school district or for the school under its jurisdiction and control, and to have said state flag displayed on the school grounds each day during the school year:Provided, That when the weather is inclement, the flag may be displayed within the school building.

History: L. 1961, ch. 353, § 2; April 10.






Article 8 STATE MARCHES

73-801 The Kansas March.

73-801. The Kansas March. The march "The Kansas March," composed by Duff E. Middleton, is hereby established as the official state march of Kansas. Said march is as follows:

THE KANSAS MARCH

Music by Duff E. Middleton

History: L. 1935, ch. 262, § 1; May 15.



73-802 Kansas March.

73-802. Kansas March. The march, "Here's Kansas" composed by Bill Post, is hereby established as an official march of Kansas. Such march is as follows:

History: L. 1992, ch. 187, § 1; July 1.






Article 9 STATE BIRD

73-901 Designation.

73-901. Designation. The bird known as the western meadow lark, Sturnella-Neglecta(Audubon), as preferred by a vote of Kansas school children, is hereby designated and declared to be the official bird of the state of Kansas.

History: L. 1937, ch. 319, § 1; June 30.






Article 10 STATE TREE

73-1001 Designation.

73-1001. Designation. The tree known as the cottonwood is hereby designated and declared to be the official tree of the state of Kansas.

History: L. 1937, ch. 318, § 1; June 30.






Article 11 SOLDIERS' RECREATION

73-1101 Buildings, rooms and facilities in certain cities.

73-1101. Buildings, rooms and facilities in certain cities. Any city situated in any county adjoining a United States military reservation may, whenever deemed expedient by its governing body, acquire, establish and maintain such buildings, rooms and facilities as the governing body deems necessary for the recreation and entertainment of United States soldiers and their relatives and friends, and may use public buildings for such purposes.

History: L. 1941, ch. 114, § 1; April 9.



73-1102 Recreation facilities for soldiers; tax levy, use of proceeds.

73-1102. Recreation facilities for soldiers; tax levy, use of proceeds. Any such city may use any sums available in its general fund for such purpose and may further levy a tax each year on all taxable tangible property in such city for the purpose of acquiring, establishing or maintaining such buildings, rooms or facilities and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1941, ch. 114, § 2; L. 1970, ch. 69, § 21; L. 1975, ch. 494, § 32; L. 1979, ch. 52, § 191; July 1.



73-1103 Balance of funds may be transferred to general fund, when.

73-1103. Balance of funds may be transferred to general fund, when.    Any city situated in any county adjoining or containing a United States military reservation, which has levied a tax for the purpose of acquiring, establishing, and maintaining buildings, rooms and facilities for the recreation and entertainment of United States soldiers and their relatives and friends, may, upon the abandonment or closing of such military reservation, and when in the judgment of its governing body it shall be deemed necessary and desirable, transfer all or any part of such fund no longer necessary or required for the purposes for which levied and collected, into the general fund of such city.

History: L. 1947, ch. 132, § 1; June 30.






Article 12 KANSAS COMMISSION ON VETERANS AFFAIRS OFFICE

73-1208d Kansas commission on veterans affairs abolished; powers, duties and functions transferred to Kansas commission on veterans affairs office.

73-1208d. Kansas commission on veterans affairs abolished; powers, duties and functions transferred to Kansas commission on veterans affairs office. (a) On July 1, 2014, the Kansas commission on veterans affairs provided for by K.S.A. 73-1208a, prior to its repeal, shall be and is hereby abolished.

(b) On July 1, 2014, all of the powers, duties and functions of the Kansas commission on veterans affairs are hereby transferred to and conferred and imposed upon the Kansas commission on veterans affairs office.

(c) The Kansas commission on veterans affairs office shall be the successor in every way to the powers, duties and functions of the Kansas commission on veterans affairs in which the same were vested prior to July 1, 2014. Every act performed in the exercise of such powers, duties and functions by or under the authority of the Kansas commission on veterans affairs office shall be deemed to have the same force and effect as if performed by the Kansas commission on veterans affairs in which the authority to perform such act was vested prior to July 1, 2014. The Kansas commission on veterans affairs office shall be a continuation of the Kansas commission on veterans affairs abolished by this section.

(d) All rules and regulations and all orders or directives of the Kansas commission on veterans affairs, or of any persons authorized by the commission to issue orders or directives, in existence on July 1, 2014, shall continue to be effective and shall be deemed to be the rules and regulations and orders or directives of the Kansas commission on veterans affairs office until revised, amended, revoked or nullified pursuant to law.

(e) On and after July 1, 2014, whenever the Kansas commission on veterans affairs, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to mean and apply to the Kansas commission on veterans affairs office.

History: L. 2014, ch. 83, § 1; July 1.



73-1208e Kansas commission on veterans affairs office established; appointment, compensation and civil service status of director; powers and duties of director; application of K-GOAL.

73-1208e. Kansas commission on veterans affairs office established; appointment, compensation and civil service status of director; powers and duties of director; application of K-GOAL. (a) There is hereby established within the executive branch of government the Kansas commission on veterans affairs office, which shall be administered under the direction and supervision of the director of the Kansas commission on veterans affairs office. The director of the Kansas commission on veterans affairs office, who shall be a veteran, shall be appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as the director of the Kansas commission on veterans affairs office shall exercise any power, duty or function as director until confirmed by the senate. Except as otherwise provided by this section, the director of the Kansas commission on veterans affairs office shall be in the unclassified service under the Kansas civil service act, shall serve at the pleasure of the governor and shall receive an annual salary fixed by the governor.

(b) All budgeting, purchasing and related management functions of the Kansas veterans affairs office, shall be administered under the direction and supervision of the director of the Kansas commission on veterans affairs office.

(c) All vouchers for expenditures from appropriations to or for the Kansas commission on veterans affairs office shall be approved by the director of the Kansas commission on veterans affairs office or a person or persons designated by the director for such purpose.

(d) The provisions of the Kansas governmental operations accountability law apply to the Kansas commission on veterans affairs office, and the office is subject to audit, review and evaluation under such law.

History: L. 2014, ch. 83, § 2; July 1.



73-1208f Kansas commission on veterans affairs office; duties.

73-1208f. Kansas commission on veterans affairs office; duties. The Kansas commission on veterans affairs office shall be responsible for carrying out the general policies of the governor and the director of the Kansas commission on veterans affairs office by: (a) Affording and furnishing to veterans, and relatives and dependents of such veterans, information, advice, direction and assistance through the coordination of programs and services in the fields of education, health, vocational guidance and placement, mental care and economic security; and (b) managing, operating and controlling the Kansas soldiers' home and the Kansas veterans' home.

History: L. 2014, ch. 83, § 3; July 1.



73-1209 Kansas commission on veterans affairs office; director; duties.

73-1209. Kansas commission on veterans affairs office; director; duties. The director of the Kansas commission on veterans affairs office, in accordance with general policies directed by the governor, shall:

(a) Collect data and information as to the facilities, benefits and services now or hereafter available to veterans, and relatives and dependents of such veterans, and furnish such information to veterans, and relatives and dependents of such veterans, and local service officers of veterans' organizations.

(b) Prepare plans for a comprehensive statewide veterans' service program.

(c) Coordinate the program of state agencies which may properly be utilized in the administration of various aspects of the problems of veterans, and relatives and dependents of veterans, such as the Kansas department for children and families, the department of labor, the state board of education, the board of regents and any other state office, department or board furnishing service to veterans or relatives or dependents of such veterans.

(d) Provide a central contact between federal and state agencies dealing with the problems of veterans and relatives and dependents of such veterans.

(e) Maintain records of cases handled by the director which shall show at least the following information: (1) The name of the veteran; (2) the claim or case number of the veteran; and (3) the amount of monthly benefit received by the veteran, so as to facilitate the necessary interchange of case histories among state administrative agencies and provide a clearinghouse of information.

(f) Provide such services to veterans and relatives and dependents of such veterans as are not otherwise offered by federal agencies.

(g) Provide a central agency to which veterans, and relatives and dependents of such veterans, may turn for information and assistance.

(h) Provide and maintain such field services as shall be necessary to properly care for the needs of veterans, and relatives and dependents of such veterans, which shall not be operated in connection with the Kansas department for children and families.

(i) Provide certification of service of a veteran of the armed forces of the United States of America in a combat zone to any sentencing judge requesting such certification pursuant to K.S.A. 2015 Supp. 21-6630, and amendments thereto.

(j) Adopt, amend or revoke any rules and regulations necessary to carry out the provisions of article 12 of chapter 73 and article 19 of chapter 76 of the Kansas Statutes Annotated, and amendments thereto.

(k) Appoint and oversee the superintendents of the Kansas soldiers' home and Kansas veterans' home.

(l) Designate persons who shall be in charge of the member funds at the Kansas soldiers' home under K.S.A. 76-1935, and amendments thereto, and the Kansas veterans' home under K.S.A. 76-1956, and amendments thereto.

(m) Appoint and oversee the deputy director of veterans services pursuant to K.S.A. 73-1234, and amendments thereto.

(n) (1) Annually prepare and submit a written report to the house committee on veterans, military and homeland security and to the governor, providing the following:

(A) Any progress made by the Kansas commission on veterans affairs office and its director in response to any recommendations provided to such office in the preceding fiscal year by the legislative division of post audit;

(B) information on the current financial control practices implemented by the Kansas commission on veterans affairs office for the Kansas soldiers' home and the Kansas veterans' home, including, but not limited to, the current policies and procedures at both facilities;

(C) information on the current residential care services provided for veterans in the Kansas soldiers' home and the Kansas veterans' home;

(D) recommendations for legislation necessary to ensure that the needs of the veterans in Kansas are met; and

(E) any other information deemed necessary.

(2) The director of the Kansas commission on veterans affairs office shall submit the report on or before the first day of the legislative session in 2015, and each year thereafter.

History: L. 1951, ch. 433, § 3; L. 1953, ch. 361, § 5; L. 1976, ch. 370, § 84; L. 2004, ch. 179, § 96; L. 2014, ch. 95, § 5; L. 2014, ch. 117, § 8; July 1.

Section was also amended by L. 2014, ch. 83, § 9, but that version was repealed by L. 2014, ch.117, § 10.



73-1210a Appointment of officers, employees and superintendents by director; fingerprinting and criminal background check; powers, duties and functions; rights and benefits preserved.

73-1210a. Appointment of officers, employees and superintendents by director; fingerprinting and criminal background check; powers, duties and functions; rights and benefits preserved. (a) Except as otherwise provided by law, and subject to the Kansas civil service act, the director of the Kansas commission on veterans affairs office shall appoint:

(1) Subordinate officers and employees, subject to the approval of the governor, as are necessary to enable the director to exercise or perform the functions, powers and duties pursuant to the provisions of article 12 of chapter 73 of the Kansas Statutes Annotated, and amendments thereto;

(2) the superintendent of the Kansas soldiers' home;

(3) the superintendent of the Kansas veterans' home; and

(4) the deputy director of veterans services pursuant to K.S.A. 73-1234, and amendments thereto.

(b) Upon the commencement of the interview process, every candidate for a position in the Kansas commission on veterans affairs office that interviews claimants and provides information advice and counseling to veterans, surviving spouses, their dependents concerning compensation, pension, education, vocational rehabilitation, insurance, hospitalization, outpatient care, home loans, housing, tax exemptions, burial benefits and other benefits to which they may be entitled, or any other sensitive position, as determined by the director shall be given a written notice that a criminal history records check is required. The director of the Kansas commission on veterans affairs office shall require such candidates to be fingerprinted and submit to a state and national criminal history record check. The fingerprints shall be used to identify the candidate and to determine whether the candidate has a record of criminal history in this state or another jurisdiction. The director of the Kansas commission on veterans affairs office shall submit the fingerprints to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. Local and state law enforcement officers and agencies shall assist the director of the Kansas commission on veterans affairs office in taking and processing of fingerprints of candidates. If the criminal history record information reveals any conviction of crimes of dishonesty or violence, such conviction may be used to disqualify a candidate for any position within the director of the Kansas commission on veterans affairs office. If the criminal history record information is used to disqualify a candidate, the candidate shall be informed in writing of that decision.

(c) Persons employed by the Kansas soldiers' home and Kansas veterans' home shall be excluded from the provisions of subsection (b). No person who has been employed by the director of the Kansas commission on veterans affairs office for five consecutive years immediately prior to the effective date of this act shall be subject to the provisions of subsection (b) while employed by the director of the Kansas commission on veterans affairs office.

(d) (1) Except as otherwise provided by law, and subject to the Kansas civil service act, the director of the Kansas commission on veterans affairs office shall appoint subordinate officers and employees, a superintendent of the Kansas soldiers' home and a superintendent of the Kansas veterans' home, as shall be necessary to enable the director of the Kansas commission on veterans affairs office to exercise or perform its functions, powers and duties pursuant to the provisions of article 19 of chapter 76 of the Kansas Statutes Annotated, and amendments thereto.

(2) (A) All subordinate officers and employees shall be within the classified service under the Kansas civil service act, shall perform such duties and exercise such powers as the director of the Kansas commission on veterans affairs office may prescribe and such duties and powers as are designated by law, and shall act for and exercise the powers of the the director of the Kansas commission on veterans affairs office.

(B) The superintendent of the Kansas soldiers' home shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the director of the Kansas commission on veterans affairs office, with the approval of the governor. The superintendent of the Kansas soldiers' home shall perform such duties and exercise such powers as the director may prescribe, and such duties and powers as are prescribed by law.

(C) The superintendent of the Kansas veterans' home shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the director of the Kansas commission on veterans affairs office, with the approval of the governor. The superintendent of the Kansas veterans' home shall perform such duties and exercise such powers as the director may prescribe, and such duties and powers as are prescribed by law.

(e) Any veterans service representative appointed by the director of the Kansas commission on veterans affairs office shall be an honorably discharged veteran or retired from the United States armed forces. No veterans service representative of the Kansas commission on veterans affairs office shall take a power of attorney in the name of the director of the Kansas commission on veterans affairs office. Nothing in this act shall be construed to prohibit any such veterans service representative from assisting any veteran with any claim in which a power of attorney is not required.

For the purpose of this subsection, "veterans service representative" means any officer or employee appointed pursuant to this section whose primary duties include:

(1) Assisting veterans and their dependents in securing benefits from the federal government and the state of Kansas.

(2) Providing information and assistance to veterans and dependents in obtaining special services and benefits based on knowledge of federal and state laws, policies and regulations pertaining to veterans benefits and services.

(3) Providing assistance to veterans service organizations participating in the veterans claims assistance program.

(f) Nothing in this act shall be construed to affect the status, rights or benefits of any officer or employee of the Kansas commission on veterans affairs under K.S.A. 73-1208a, prior to its repeal, employed by such commission on July 1, 2014.

History: L. 1986, ch. 278, § 5; L. 1997, ch. 28, § 1; L. 1998, ch. 150, § 1; L. 2007, ch. 43, § 1; L. 2008, ch. 99, § 5; L. 2014, ch. 83, § 10; July 1.



73-1211 Prosecution of claims before federal veterans' administration.

73-1211. Prosecution of claims before federal veterans' administration. All claims filed with the federal veterans' administration by the director of the Kansas commission on veterans affairs office shall be prosecuted by an accredited representative of one of the participating veterans' organizations. No employee of any veterans' organization shall participate in or receive any funds hereinafter appropriated or made available to the director of the Kansas commission on veterans affairs office unless such employing veterans' organization shall prosecute any and all claims to the federal veterans' administration that are referred to them or their employees by the director of the Kansas commission on veterans affairs office.

History: L. 1951, ch. 433, § 5; L. 1953, ch. 361, § 6; L. 2014, ch. 83, § 11; July 1.



73-1216 Financial benefits to dependents of prisoners of war or persons missing in action, who attend certain educational institutions; definitions.

73-1216. Financial benefits to dependents of prisoners of war or persons missing in action, who attend certain educational institutions; definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein: (a) "Prisoner of war" and "person missing in action" shall mean any person who was a resident of the state of Kansas at the time he entered service of the United States armed forces and who, while serving in said U.S. armed forces, has been declared to be a prisoner of war or to be a person missing in action, as established by the U.S. secretary of defense, after January 1, 1960, or any person who, while serving in said U.S. armed forces, has been declared to be a prisoner of war or to be a person missing in action, as established by the U.S. secretary of defense, after January 1, 1960, and who has a dependent actually living in Kansas on the effective date of this act; and

(b) "Dependent" shall mean any child born before or during the period of time such child's father served as a prisoner of war or was declared to be a person missing in action, or any child legally adopted or in the legal custody of any person prior to and during the time such person served as a prisoner of war or was declared to be a person missing in action.

History: L. 1972, ch. 279, § 1; April 1.



73-1217 Same; enrollment at institutions without tuition or fees; filing claims for reimbursement by institutions; Kansas commission on veterans affairs office, administration, rules and regulations.

73-1217. Same; enrollment at institutions without tuition or fees; filing claims for reimbursement by institutions; Kansas commission on veterans affairs office, administration, rules and regulations. The board of trustees of every community college, the board of regents of Washburn university of Topeka, the governing board of every technical college and the governing body of every other institution of post-high school education which is supported by any state moneys shall provide for enrollment without charge of tuition or fees for any dependent of a prisoner of war or a person missing in action, so long as such dependent is eligible, but not to exceed 12 semesters of instruction or the equivalent thereof at all such institutions for any person if the person started such instruction prior to July 1, 2005, or 10 semesters if the person started such instruction on or after July 1, 2005. Once a person qualifies as a dependent under the terms and provisions of this act, no occurrence, such as the return of the dependent's parent or such parent's reported death, shall disqualify the dependent from the provisions or benefits of this act. The state board of regents, the board of trustees of any community college, or the governing body of any other institution which grants tuition for fees without charge to a dependent under this act may file a claim with the director of the Kansas commission on veterans affairs office for reimbursement of the amount of such tuition or fees. The director of the Kansas commission on veterans affairs office shall administer this act and qualifications of persons as dependents shall be determined by such director. Such director may adopt rules and regulations making more specific the definitions herein contained and for the administration of this act.

History: L. 1972, ch. 279, § 2; L. 1975, ch. 275, § 3; L. 1976, ch. 326, § 1; L. 2005, ch. 120, § 3; L. 2011, ch. 97, § 38; L. 2014, ch. 83, § 12; July 1.



73-1218 Financial benefits to dependents of persons deceased as a result of service during Vietnam conflict; enrollment at institutions without tuition or fees; claims for reimbursement filed with Kansas commission on veterans affairs office; "dependent" defined.

73-1218. Financial benefits to dependents of persons deceased as a result of service during Vietnam conflict; enrollment at institutions without tuition or fees; claims for reimbursement filed with Kansas commission on veterans affairs office; "dependent" defined. The state board of regents, the board of trustees of every community college, the board of regents of Washburn university of Topeka, the governing board of every technical college and the governing body of every other institution of post-high school education which is supported by any state moneys shall provide for enrollment without charge of tuition or fees for any dependent of a person who died as the result of a service-connected disability suffered during the Vietnam conflict as a result of such conflict, so long as such dependent is eligible, but not to exceed 12 semesters of instruction or the equivalent thereof at all such institutions for any person. Once a person qualifies as a dependent under the terms and provisions of this act, no occurrence, such as the return of the dependent's father or mother, shall disqualify the dependent from the provisions or benefits of this act. The governing body of every institution of post-high school education which is supported by any state moneys and which grants tuition or fees without charge to a dependent under this act may file a claim with the director of the Kansas commission on veterans affairs office for reimbursement of the amount of such tuition or fees. The director of the Kansas commission on veterans affairs office shall administer this act and the qualification of persons as dependents shall be determined by such director. Such director may adopt rules and regulations making more specific the definition herein contained and for the administration of this act.

"Dependent" as used in this act shall mean any child born to, legally adopted by, or in the legal custody of a person who was a resident of the state of Kansas at the time such person entered service of the United States armed forces and who, while serving in the U. S. armed forces in the geographical area of the Vietnam conflict, has been declared to be a person who died as the result of a service-connected disability suffered during the Vietnam conflict as a result of such conflict.

History: L. 1976, ch. 324, § 1; L. 1977, ch. 262, § 1; L. 2011, ch. 97, § 39; L. 2014, ch. 83, § 13; July 1.



73-1221 Persian Gulf War syndrome; short title.

73-1221. Persian Gulf War syndrome; short title. This act shall be known as the Persian Gulf War veterans health initiative act.

History: L. 1997, ch. 39, § 1; July 1.



73-1222 Same; definitions.

73-1222. Same; definitions. As used in K.S.A. 73-1221 through 73-1231, and amendments thereto, unless the context clearly indicates otherwise:

(a) "Birth defect" means any physical or mental abnormality or condition, including any susceptibility to any illness or condition other than normal childhood illnesses or conditions.

(b) "Board" means the Persian Gulf War veterans health initiative board established by K.S.A. 73-1223, and amendments thereto.

(c) "Director" means the director of the Kansas commission on veterans affairs office.

(d) "Gulf War syndrome" means the wide range of physical and mental conditions, problems and illnesses that are connected with service in the armed forces of the United States during and in the area of operations of the Persian Gulf War.

(e) "Veteran" means a person who is a resident of Kansas who was a member of the armed forces of the United States of America and who served in such armed forces in the area of operations of the Persian Gulf War during the Persian Gulf War or thereafter regardless of whether such person is still actively serving in the armed forces or reserve.

History: L. 1997, ch. 39, § 2; L. 2014, ch. 83, § 14; July 1.



73-1223 Same; Persian Gulf War veterans health initiative board, establishment, members, meetings, expense allowances.

73-1223. Same; Persian Gulf War veterans health initiative board, establishment, members, meetings, expense allowances. (a) There is hereby established with the Kansas commission on veterans affairs office an advisory board known to be the Persian Gulf War veterans health initiative board. The board shall be advisory to the director in the implementation and administration of this act.

(b) The board shall consist of nine members appointed as follows:

(1) At least three members shall be veterans. The director shall notify the state level unit of the disabled American veterans, the veterans of foreign wars of the United States and the American legion and request a list of three nominations of veterans from each such veterans' organization. The governor shall appoint one veteran as a member from each list.

(2) One member shall be qualified from each of the medical specializations of epidemiology, toxicology and genetics. One member shall be qualified in one of the behavioral sciences in the specialty area of family dynamics. The director shall notify one or more professional societies or associations which represent the medical or behavioral science specialty area required and request a list of three nominations from that specialty area, of which the director shall appoint one member of the board from each list.

(3) Two legislators, one from each house, shall be appointed to the board with the speaker of the house of representatives and president of the senate each appointing a member. One legislator shall be a member of the democratic party and one legislator shall be a member of the republican party.

(c) Within 90 days of the effective date of this act, the governor, the director, the speaker of the house of representatives and the president of the senate shall appoint the initial members of the board. Of the initial appointments to the board by the governor, one shall be for a term of one year, one shall be for a term of two years and one shall be for a term ending three years after the date of the initial appointment. Of the initial appointments to the board by the director, two shall be for a term of one year, one shall be for a term of two years and one shall be for a term ending three years after the date of the initial appointment. After the initial appointments, terms of office of the members appointed by the governor or the director shall be for three years, but no person shall be appointed for more than two successive three-year terms. The term of office of each member appointed by the speaker of the house of representatives or the president of the senate shall end on the first day of the regular session of the legislature which commences in the first odd-numbered year occurring after the year such member was appointed.

(d) Each member of the board shall serve until a successor is appointed and qualified. Whenever a vacancy occurs in the membership of the board for any reason other than the expiration of a member's term of office, the governor, the director, speaker of the house of representatives or president of the senate shall appoint a successor of like qualifications to fill the unexpired term in accordance with this section. In the case of any vacancy occurring in the position of a board member who was appointed from a list of nominations submitted by a veterans' organization, the governor shall notify that veterans' organization of the vacant position and request a list of three nominations of veterans from which the governor shall appoint a successor to the board. In the case of any vacancy occurring in the position of a board member who is qualified in one of the specialty areas listed in subsection (b)(3) [(b)(2)] after the initial appointments, the director shall notify one or more professional societies or associations which represent the medical or behavioral science specialty required for the vacant position and request a list of three nominations from that specialty area from which the director shall appoint a successor to the board.

(e) Annually, the board shall elect a chairperson, vice-chairperson and secretary from among its members and shall meet at least four times each year at the call of the chairperson.

(f) The members of the board attending meetings of the board or attending a subcommittee meeting thereof authorized by the board shall receive no compensation for their services but shall be paid subsistence allowances, mileage and other expenses as provided in subsections (b), (c) and (d) of K.S.A. 75-3223, and amendments thereto.

History: L. 1997, ch. 39, § 3; L. 2014, ch. 83, § 15; July 1.



73-1224 Same; survey of individuals suffering syndrome; duties of director of the Kansas commission on veterans affairs office; limitation on expenses.

73-1224. Same; survey of individuals suffering syndrome; duties of director of the Kansas commission on veterans affairs office; limitation on expenses. (a) The director shall develop comprehensive surveys, or adopt one or more existing surveys, to be conducted to determine and study the physical and mental conditions, problems and illnesses, including birth defects, as well as the employment, social, emotional and family problems experienced by veterans, their spouses and family members since the veteran's return to Kansas and by any other persons residing in Kansas who are suffering from Gulf War syndrome.

(b) The director shall develop or adopt the surveys within the first four months after the effective date of this act. The director shall administer the surveys and review the completed surveys with the board. The director shall compile the results of the surveys and develop recommendations for the legislature based thereon. The director shall report the results to appropriate federal agencies and shall request additional assistance for veterans commensurate with the director's duties under K.S.A. 73-1209, and amendments thereto.

(c) The aggregate amount expended for the development and administration of surveys and studies set out under this section and for board expenses, including the position established by K.S.A. 73-1225, and amendments thereto, shall not exceed $100,000 per fiscal year.

(d) The director shall request the different media, including radio, television and newspaper, to make public service announcements publicizing information on the Persian Gulf War surveys and inform Kansans of the health problems identified and where help is available. The public service announcements should be published no less than four times a year.

History: L. 1997, ch. 39, § 4; L. 2014, ch. 83, § 16; July 1.



73-1225 Same; staff position established, appointment, duties.

73-1225. Same; staff position established, appointment, duties. There is hereby established with the Kansas commission on veterans affairs office a full-time position dedicated to seeking and applying for grants and other moneys to fund activities under this act, to assist in the preparation and administration of surveys under this act, to promote programs and activities designed to assist persons affected by Gulf War syndrome to receive the help they need and to perform such other duties as the director may prescribe. Within 90 days of the effective date of this act, the director shall appoint a qualified individual to this position.

History: L. 1997, ch. 39, § 5; L. 2014, ch. 83, § 17; July 1.



73-1226 Same; survey, conduct and participation offers; establishment and maintenance of registry of persons affected; immunity for persons providing information.

73-1226. Same; survey, conduct and participation offers; establishment and maintenance of registry of persons affected; immunity for persons providing information. (a) The director shall request that the department of health and environment contact families of any children born after August 1, 1991, who are on any state birth defect list maintained by the department, to inform the families of the availability of the survey and the registry if either parent served in the Persian Gulf War. If the family voluntarily participates in the survey, the veteran's child's name shall be listed in the state Persian Gulf War registry.

(b) The director shall determine the appropriate health programs and the confidential mechanisms that shall be utilized to ask participants in such programs whether they are Persian Gulf War veterans, and if so, offer the veterans voluntary participation in the survey under K.S.A. 73-1224, and amendments thereto.

(c) The director shall establish and maintain a state Persian Gulf War registry containing the names of veterans, their spouses, family members and other persons in Kansas who have been affected by Gulf War syndrome.

(d) The director shall inform veterans of any state and federal programs available to meet the veterans' needs.

(e) Any person who in good faith provides information to the director under the provisions of this section shall be immune from civil or criminal liability therefor.

History: L. 1997, ch. 39, § 6; L. 2014, ch. 83, § 18; July 1.



73-1227 Same; fiscal impact study identifying budgetary impact thereof.

73-1227. Same; fiscal impact study identifying budgetary impact thereof. Subject to funds available, the director shall conduct a fiscal impact study, aimed at identifying the annual budgetary impact of Gulf War syndrome on Kansas in terms of increased costs of education, medical coverage, correction of birth defects and other expenses identified through the results of the surveys conducted under K.S.A. 73-1224, and amendments thereto.

History: L. 1997, ch. 39, § 7; L. 2014, ch. 83, § 19; July 1.



73-1228 Same; survey information confidential, limited disclosure authorized.

73-1228. Same; survey information confidential, limited disclosure authorized. The information obtained through any survey conducted under K.S.A. 73-1224, and amendments thereto, shall be confidential and shall not be disclosed or made public, upon subpoena or otherwise, beyond the requirements of K.S.A. 73-1230, and amendments thereto, except such information may be disclosed if:

(a) No person can be identified in the information to be disclosed and the disclosure is for statistical purposes;

(b) all persons who are identifiable in the information to be disclosed consent in writing to its disclosure;

(c) the disclosure is necessary, and only to the extent necessary, to protect the public health;

(d) a medical emergency exists and the disclosure is to medical personnel qualified to treat infectious or contagious diseases, except that any information disclosed pursuant to this paragraph shall be disclosed only to the extent necessary to protect the health or life of a named party; or

(e) the information to be disclosed is required in a court proceeding involving child abuse and the information is disclosed in camera.

History: L. 1997, ch. 39, § 8; July 1.



73-1229 Same; rules and regulations.

73-1229. Same; rules and regulations. The director shall adopt rules and regulations to implement and administer the provisions of K.S.A. 73-1221 through 73-1231, and amendments thereto.

History: L. 1997, ch. 39, § 9; L. 2014, ch. 83, § 20; July 1.



73-1230 Same; cooperation with other agencies in obtaining aid.

73-1230. Same; cooperation with other agencies in obtaining aid. The director shall cooperate and share information with appropriate state and federal agencies as necessary for the purposes of this act to aid veterans and other persons in obtaining aid and relief from the effects of Gulf War syndrome. Such cooperation shall include reporting the survey statistics to appropriate federal agencies to bring issues to the notice of appropriate agencies.

History: L. 1997, ch. 39, § 10; L. 2014, ch. 83, § 21; July 1.



73-1231 Same; Persian Gulf War veterans health initiative fund established.

73-1231. Same; Persian Gulf War veterans health initiative fund established. There is hereby established in the state treasury the Persian Gulf War veterans health initiative fund which shall be administered by the director. All moneys received from any grants from federal or other nonstate sources, from contributions or from any other source for the purpose of financing the activities of the board or the development or administration of the surveys developed by the board under this act, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Persian Gulf War veterans health initiative fund. All expenditures from the Persian Gulf War veterans health initiative fund shall be for the purposes of financing the activities of the director for the implementation and administration, including the activities of the board and the development and administration of the surveys under this act, and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the director of the Kansas commission on veterans affairs office or the director's designee.

History: L. 1997, ch. 39, § 11; L. 2001, ch. 5, § 296; L. 2014, ch. 83, § 22; July 1.



73-1232 State system of veterans cemeteries.

73-1232. State system of veterans cemeteries. (a) The director of the Kansas commission on veterans affairs office is hereby authorized to establish and maintain a state system of veterans cemeteries. For the purposes of such system, the director may request, accept and take title to any grants or bequests or other donations of moneys, other personal property, real property or other assistance from any person, firm, association or corporation or from any federal, state or local governmental agency or other governmental entity. The director may lease, purchase or otherwise acquire title to real property for the state system of veterans cemeteries. Subject to the provisions of subsection (b), the director may enter into contracts for the purpose of establishing and maintaining the system of veterans cemeteries.

(b) The director shall not enter into any contracts pursuant to subsection (a) after the effective date of this act for the purpose of establishing and maintaining the system of veterans cemeteries unless funds in an amount equal to 100% of the costs of constructing the cemeteries in such system is provided by the federal government.

(c) No more than three applications shall be submitted to the veterans administration for the state veterans cemetery program grant after the effective date of this act. Nothing in this subsection shall be construed as applying to grants submitted prior to the effective date of this act.

History: L. 1999, ch. 93, § 1; L. 2014, ch. 83, § 23; July 1.



73-1233 Memorials for veterans; capital improvement projects on state property; guidelines, procedures and approvals; financing; rules and regulations; gifts; advisory committee; Kansas veterans memorial fund.

73-1233. Memorials for veterans; capital improvement projects on state property; guidelines, procedures and approvals; financing; rules and regulations; gifts; advisory committee; Kansas veterans memorial fund. (a) As used in this section "memorial for veterans" means a capital improvement or other suitable memorial for Kansas veterans who served in the armed forces of the United States of America which is proposed to be located or is located at an institution, building or facility on state-owned property of the director of the Kansas commission on veterans affairs office and may include trees, shrubs and other landscaping.

(b) In accordance with this section, the director of the Kansas commission on veterans affairs office may initiate and conduct capital improvement projects to construct, reconstruct or repair or to maintain memorials for veterans. Each memorial for veterans shall be located at an institution, building or facility on state-owned property of the director of the Kansas commission on veterans affairs office and shall become the property of Kansas upon completion and acceptance of the project by the secretary of administration and the director of the Kansas commission on veterans affairs office. Except as otherwise provided by law or rules and regulations adopted under this section, each such capital improvement project for any such memorial for veterans shall be totally financed from private moneys received by the director of the Kansas commission on veterans affairs office for such purpose. Prior to initiating a capital improvement project for any such memorial for veterans, the plans and specifications for the project shall be reviewed and shall receive prior approval by the secretary of administration. No such capital improvement project for any such memorial for veterans shall be approved or initiated by the director of the Kansas commission on veterans affairs office without having first advised and consulted with the joint committee on state building construction.

(c) In accordance with the provisions of this act and the rules and regulations adopted thereunder, the director of the Kansas commission on veterans affairs office may apply for, accept and receive any private donation, gift, grant or bequest made to establish, modify or maintain memorials for veterans. The director of the Kansas commission on veterans affairs office shall administer and expend any such private donation, gift, grant or bequest in accordance with the terms or conditions imposed by the donor.

(d) The director of the Kansas commission on veterans affairs office shall develop and adopt rules and regulations prescribing guidelines, limitations and procedures for the approval of proposed memorials for veterans and for the acceptance of private donations, gifts, grants and bequests made for memorials for veterans. The rules and regulations prescribing such guidelines and procedures shall include:

(1) Procedures for the appointment by the director of the Kansas commission on veterans affairs office of an advisory committee to advise the director regarding memorials for veterans, which advisory committee shall include one or more members of the legislature representing each area where a memorial may be located pursuant to this section and such other persons selected by the director;

(2) guidelines for memorials for veterans to assure that each memorial for veterans is an appropriate tribute to Kansas veterans who served in the armed forces of the United States of America, is nonpartisan in nature and is in accord with nondiscrimination principles;

(3) guidelines and procedures to provide that the prior, express approval of the director of the Kansas commission on veterans affairs office has been obtained before: (A) The name of the Kansas commission on veterans affairs office or the name of the Kansas soldiers' home, the Kansas veterans' home or any other institution, building or facility under the jurisdiction of the director; or (B) the name of the director or of any officer or employee of the Kansas commission on veterans affairs office or of any such institution, building or facility, is used in connection with any fund-raising for any memorial for veterans;

(4) guidelines for appropriate recognition of donors for memorials for veterans, except that no memorial for veterans shall be named for any donor;

(5) procedures to provide that the design, plans and specifications for memorials for veterans are reviewed and approved by the secretary of administration to assure conformance with the requirements and guidelines applicable to state capital improvement projects; and

(6) limitations and other guidelines for the expenditure of moneys in benefit funds established under K.S.A. 75-3728e et seq., and amendments thereto, for the Kansas soldiers' home or the Kansas veterans' home for the establishment or maintenance of memorials for veterans.

(e) Members of the advisory committee established under this section shall receive no compensation or reimbursement for expenses incurred for their service on such advisory committees.

(f) There is hereby established in the state treasury the Kansas veterans memorials fund which shall be administered by the director of the Kansas commission on veterans affairs office. All moneys received from any private donation, gift, grant or bequest made for memorials for Kansas veterans who served in the armed forces of the United States of America shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas veterans memorials fund. All expenditures from the Kansas veterans memorials fund shall be for the purpose of financing capital improvement projects for the construction, reconstruction or repair or for the maintenance of memorials for veterans and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the director of the Kansas commission on veterans affairs office or the director's designee.

(g) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the Kansas veterans memorials fund interest earnings based on:

(1) The average daily balance of moneys in the Kansas veterans memorials fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 2005, ch. 82, § 1; L. 2014, ch. 83, § 24; July 1.



73-1234 Veterans claims assistance program; purpose; guidelines; administration by Kansas commission on veterans affairs office; deputy director of veterans services; grants to veterans service organizations, eligibility, annual applications and agreements; rules and regulations; claims outcome data central database registry.

73-1234. Veterans claims assistance program; purpose; guidelines; administration by Kansas commission on veterans affairs office; deputy director of veterans services; grants to veterans service organizations, eligibility, annual applications and agreements; rules and regulations; claims outcome data central database registry. (a) (1) The director of the Kansas commission on veterans affairs office shall establish and administer a veterans claims assistance program in accordance with this section to improve the coordination of veterans benefits counseling in Kansas to maximize the effective and efficient use of taxpayer dollars and to ensure that every veteran is served and receives claims counseling and assistance.

(2) The director of the Kansas commission on veterans affairs office shall establish and commence operations under the veterans claims assistance program in accordance with this section on or before August 1, 2006.

(3) The director of the Kansas commission on veterans affairs office shall appoint the deputy director of veterans services, who shall be in the classified service under the Kansas civil service act. The deputy director of veterans services shall provide such services to assist the director of the Kansas commission on veterans affairs office for all veterans services, except for those services relating to the Kansas soldiers' home and the Kansas veterans' home.

(4) No employee of the Kansas commission on veterans affairs office shall act as an agent with power of attorney for any claimant.

(b) The veterans claims assistance program shall implement and administer annual service grants to eligible veterans service organizations pursuant to grant agreements entered into with the director of the Kansas commission on veterans affairs office in accordance with this section. All grant agreements shall include any match requirements described in subsection (g). All service grants and grant agreements shall be subject to the provisions of appropriation acts.

(c) The director of the Kansas commission on veterans affairs office shall adopt rules and regulations to implement and administer the veterans claims assistance program and the service grant program. The rules and regulations shall include: (1) The detailed requirements of the veterans claims assistance program and grant agreements; (2) the responsibilities of all parties to the grant agreements; (3) the duration of the grants; (4) any insurance or bonding requirements; (5) the format and frequency of progress and final reports; (6) the initial and continuing training requirements for veterans claims assistance representatives; (7) the provisions of a quality assurance program for the veterans claims assistance program and the services performed by veterans service organizations receiving grants under this section; and (8) any other information or requirements deemed necessary or appropriate by the director.

(d) All moneys provided to veterans service organizations through service grants shall be used only for salaries, wages, related employer contributions and personnel costs, and operating and capital outlay expenditures for training and equipment for veterans claims assistance representatives and necessary support and managerial staff.

(e) Training activities for veterans claims assistance representatives shall be the responsibility of the veterans service organization employing the veterans claims assistance representatives and shall be conducted by qualified veterans claims assistance representatives.

(f) To receive a service grant under this section to perform services under the veterans claims assistance program, a veterans service organization shall satisfy the following eligibility requirements:

(1) The veterans service organization shall be congressionally chartered by the United States Congress;

(2) the veterans service organization shall agree to cross-accredit the officers and employees of the director of the Kansas commission on veterans affairs office who are veterans and who work in the veteran services program, as well as veterans claims assistance representatives of other veterans service organizations who are performing services under the veterans claims assistance program, subject to the following:

(A) The person to be cross-accredited shall provide proof to the deputy director of veterans services that the person has successfully completed the national association of county veterans service officers training or equivalent, as determined by the deputy director of veterans services and that such person shall participate in a minimum of one annual training session as approved by the deputy director of veterans services as well as maintain the continuing education requirements of the cross-accrediting veterans service organization; and

(B) the cross-accrediting veterans service organization has reserved the right to terminate the accreditation if the person fails to meet the continuing education requirement of the veterans service organization or participate in a minimum of one annual training session as approved by the deputy director of veterans services;

(3) agree to participate in one-stop veterans service centers at the federal veterans administration regional office and each federal veterans administration medical center in Kansas;

(4) demonstrate the receipt of monetary or service support from its own organization for the veterans claims assistance program;

(5) demonstrate the ability to comply with the requirements prescribed by this section or adopted by the director of the Kansas commission on veterans affairs office under this statute for accounting, service work activity and other satisfactory performance requirements and measures;

(6) have established state headquarters in Kansas;

(7) have staff present in the federal veterans administration regional office and the United States department of veterans affairs medical centers located in Topeka and Leavenworth;

(8) have membership residency in at least 50% of the Kansas counties;

(9) have had an established office presence in the United States department of veterans affairs regional office in Kansas for at least the three most recent state fiscal years;

(10) have assisted in filing a minimum of 300 claims for veterans for which the veterans service organization has power of attorney in the past 12-month period;

(11) agree to make no reference to membership eligibility on claims documentation and not solicit membership due to information received on claim forms;

(12) agree to cross-accredit service officers participating in the service grant program to include service officers of partnered veterans service organizations and the Kansas commission on veterans affairs office staff located in the federal veterans administration regional office and the United States department of veterans affairs medical centers in Leavenworth and Topeka; and

(13) agree that the veterans service organization shall continue to provide monetary support for the veterans claims assistance program pursuant to the requirements in subsection (g).

(g) Any monetary support provided under subsection (f)(13) shall be in a combination of monetary and non-monetary support, herein called "match." The veterans claims assistance advisory board shall determine the percentage of the match as a percent of the amount of the service grant provided to the veterans service organization, and submit such determination to the director of the Kansas commission on veterans affairs office for approval.

(h) Each veterans service organization receiving a service grant under this section shall file with the Kansas commission on veterans affairs office, within 90 days after the end of the veterans service organization's fiscal year, a detailed statement prepared by a certified public accountant which sets forth an accounting of all expenditures of moneys received under the service grant. Each veterans service organization receiving a service grant under this section shall apply for the grant funding on an annual basis, shall demonstrate satisfactory performance based on completion of minimum requirements during the preceding annual period and shall certify that all veterans service representatives funded with service grant moneys meet minimum training requirements to provide for core competencies.

(i) The director of the Kansas commission on veterans affairs office shall develop and maintain a central database registry regarding claims outcome data received from veterans claims assistance representatives under the veterans claims assistance program.

History: L. 2006, ch. 153, § 1; L. 2007, ch. 151, § 1; L. 2009, ch. 62, § 8; L. 2013, ch. 53, § 1; L. 2014, ch. 83, § 25; July 1.



73-1235 Same; VCAP advisory board; composition; appointment; terms; annual organization; meeting attendance expenses.

73-1235. Same; VCAP advisory board; composition; appointment; terms; annual organization; meeting attendance expenses. (a) There is hereby established with the Kansas commission on veterans affairs office an advisory board which shall be known as the VCAP advisory board. The advisory board shall advise the director of the Kansas commission on veterans affairs office on all veterans services, including in the implementation and administration of the veterans claims assistance program.

(b) (1) The advisory board shall consist of at least seven members as follows:

(A) The deputy director of veterans services, who shall be a permanent member of the advisory board and shall serve as the chairperson of the advisory board.

(B) Each veterans service organization participating in the grant program shall appoint one member of the advisory board who shall be a veteran. The deputy director of veterans services shall notify the state level unit of each national veterans service organization which has an office in the federal department of veteran affairs regional office in Wichita, Kansas, and request written confirmation of the intent of the veterans service organization to participate in the veterans claims assistance program and to request an annual service grant.

(C) The governor shall appoint two members of the advisory board who shall be veterans. With regard to members appointed by the governor, any veterans service organization may submit a list of three names for consideration by the governor in making the appointment. The governor shall consider each such list if timely submitted and may appoint from among those listed.

(D) Two legislators, one from each house, shall be appointed to the advisory board with the speaker of the house of representatives and president of the senate each appointing a member. One legislator shall be a member of the democratic party and one legislator shall be a member of the republican party.

(2) If there are less than two veterans services organizations participating in the grant program under subsection (b)(1)(B), then the governor shall appoint the remaining members of the advisory board. Appointments under this paragraph shall not exceed two members.

(c) Within 90 days of the effective date of this act, the governor, the speaker of the house of representatives and the president of the senate shall appoint the initial members of the advisory board. Of the initial appointments to the advisory board by the governor, one shall be for a term of one year, one shall be for a term of two years and one shall be for a term ending three years after the date of the initial appointment. After the initial appointments, terms of office of the members appointed by the governor shall be for three years. The term of office of each member appointed by the speaker of the house of representatives or the president of the senate shall end on the first day of the regular session of the legislature which commences in the first odd-numbered year occurring after the year such member was appointed.

(d) Each member of the advisory board, other than the deputy director of veterans services, shall serve until a successor is appointed and qualified. Whenever a vacancy occurs in the membership of the advisory board for any reason other than the expiration of a member's term of office, the governor, the speaker of the house of representatives or president of the senate shall appoint a successor of like qualifications to fill the unexpired term in accordance with this section. In the case of any vacancy occurring in the position of an advisory board member who was appointed from a list of nominations submitted by a veterans service organization, the governor shall notify that veterans service organization of the vacant position and request a list of three nominations of veterans from which the governor shall appoint a successor to the advisory board.

(e) Annually, the advisory board shall elect a vice-chairperson and secretary from among its members and shall meet at least four times each year at the call of the chairperson.

(f) The members of the advisory board attending meetings of the advisory board or attending a subcommittee meeting thereof authorized by the advisory board shall receive no compensation for their services but shall be paid subsistence allowances, mileage and other expenses as provided in subsections (b), (c) and (d) of K.S.A. 75-3223, and amendments thereto.

History: L. 2006, ch. 153, § 2; L. 2009, ch. 62, § 9; L. 2014, ch. 83, § 26; L. 2014, ch. 129, § 3; July 1.



73-1236 Same; annual study by legislative budget committee; reports by veterans service organizations.

73-1236. Same; annual study by legislative budget committee; reports by veterans service organizations. The legislative budget committee shall annually study and review the veterans claims assistance program and the service grants program of the Kansas commission on veterans affairs office under this act. The director of the Kansas commission on veterans affairs office and each veterans service organization which is receiving service grants under this section shall prepare and present annual reports of activities and expenditures under the veterans claims assistance program and the service grants program.

History: L. 2006, ch. 153, § 3; L. 2014, ch. 83, § 27; July 1.



73-1237 Same; legislative post audit performance audit.

73-1237. Same; legislative post audit performance audit. Three years after the effective date of this act, the legislative post audit committee is requested to authorize a performance audit of the veterans claims assistance program. Such audit is to evaluate the program's effectiveness in increasing services to veterans through the veterans service representatives at the three United States department of veterans affairs medical centers in Leavenworth, Topeka and Wichita.

History: L. 2007, ch. 151, § 2; July 1.



73-1238 Vietnam war era medallion program; creation; eligibility.

73-1238. Vietnam war era medallion program; creation; eligibility. There is hereby created within the Kansas commission on veterans affairs office, the Vietnam war era medallion program. Every veteran who honorably served on active duty in the United States military service at any time beginning February 28, 1961, and ending May 7, 1975, shall be entitled to receive a Vietnam war era medallion, medal and a certificate of appreciation, provided that:

(a) Such veteran is a legal resident of this state or was a legal resident of this state at the time the veteran entered or was discharged from military service or at the time of the veteran's death; and

(b) such veteran was honorably separated or discharged from military service or is still in active service in an honorable status, or was in active service in an honorable status at the time of the veteran's death.

History: L. 2009, ch. 62, § 1; L. 2014, ch. 83, § 28; July 1.



73-1239 Same; award; rules and regulations; applications.

73-1239. Same; award; rules and regulations; applications. The Vietnam war era medallion, medal and a certificate shall be awarded regardless of whether or not such veteran served within the United States or in a foreign country. The medallion, medal and the certificate shall be awarded regardless of whether or not such veteran was under eighteen years of age at the time of enlistment. For purposes of this bill, "veteran" means any person defined as a veteran by the United States department of veterans' affairs or its successor agency. The director of the Kansas commission on veterans affairs office shall administer the program and shall adopt all rules and regulations necessary to administer the program. The agency shall determine as expeditiously as possible the persons who are entitled to a Vietnam war era medallion, medal and a certificate and distribute the medallions, medals and the certificates. Applications for the Vietnam war era medallion, medal and the certificate shall be filed with the director of the Kansas commission on veterans affairs office at any time after January 1, 2010, on forms prescribed and furnished by the director of the Kansas commission on veterans affairs office. The deputy director of veteran services shall approve all applications that are in order, and shall cause a Vietnam war era medallion, medal and a certificate to be prepared for each approved veteran in the form approved by the director of the Kansas commission on veterans affairs office. The deputy director of veteran services shall review applications for the Vietnam war era medallion, medal and a certificate to ensure recipients are enrolled for eligible federal benefits.

History: L. 2009, ch. 62, § 2; L. 2014, ch. 83, § 29; L. 2014, ch. 129, § 4; July 1.



73-1240 Same; applicants.

73-1240. Same; applicants. The following persons may apply for a Vietnam war era medallion, medal and a certificate:

(1) Any veteran who is entitled to a Vietnam war era medallion, medal and a certificate; and (2) any spouse or eldest living survivor of a deceased veteran who would be entitled to a Vietnam war era medallion, medal and a certificate but who died prior to having made application for such medallion, medal and certificate.

History: L. 2009, ch. 62, § 3; July 1.



73-1241 Same; death of applicant.

73-1241. Same; death of applicant. If any spouse or eldest living survivor applies for the Vietnam war era medallion, medal and certificate or if any veteran dies after applying for a Vietnam war era medallion, medal and a certificate and such veteran would have been entitled to the Vietnam war era medallion, medal and the certificate, the director of the Kansas commission on veterans affairs office shall give the Vietnam war era medallion, medal and the certificate to the spouse or eldest living survivor of the deceased veteran.

History: L. 2009, ch. 62, § 4; L. 2014, ch. 83, § 30; July 1.



73-1242 Same; disallowance; form and design of medallion, medal and certificate.

73-1242. Same; disallowance; form and design of medallion, medal and certificate. If the director of veteran services disallows any veteran's claim to a Vietnam war era medallion, medal and a certificate, a statement of the reason for the disallowance shall be filed with the application and notice of this disallowance shall be mailed to the applicant at the applicant's last known address. The director of the Kansas commission on veterans affairs office shall approve the form of the Vietnam war era medallion, medal and the certificate. It is the intent of the legislature to create statewide involvement in the design of these symbols in recognition of this historic endeavor. The director of the Kansas commission on veterans affairs office may solicit potential designs from elementary and secondary schools, veterans' groups, civic organizations or any other interested party, and may select the best design from among such solicited designs or may select another design.

History: L. 2009, ch. 62, § 5; L. 2014, ch. 83, § 31; July 1.



73-1243 Same; Vietnam war era veterans' recognition award fund.

73-1243. Same; Vietnam war era veterans' recognition award fund. The "Vietnam war era veterans' recognition award fund" is hereby created in the state treasury, and shall consist of all gifts, donations and bequests to the fund. Moneys received shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Vietnam war era veterans' recognition award fund. The fund shall be administered by the director of the Kansas commission on veterans affairs office. Moneys in the Vietnam war era veterans' recognition award fund shall not be transferred to the credit of the state general fund. On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the Vietnam war era veterans' recognition award fund interest earnings based on:

(a) The average daily balance of moneys in the Vietnam war era veterans' recognition award fund for the preceding month; and

(b) the net earnings rate of the pooled money investment portfolio for the preceding month. Moneys in the fund shall be used solely to promote the solicitation for designs for, aid in the manufacture of and aid in the distribution of the medallion, medal and the certificate.

History: L. 2009, ch. 62, § 6; L. 2014, ch. 83, § 32; July 1.






Article 13 STATE SONG

73-1301 Home on the Range.

73-1301. Home on the Range. The song "Home on the Range" as originally written with words by Dr. Brewster Higley and music by Dan Kelly is hereby established as the Kansas state song. The words to such song shall be:

Oh, give me a home where the buffalo roam,

Where the deer and the antelope play,

Where seldom is heard a discouraging word

And the sky is not clouded all day.

Chorus:

A home, a home where the deer and the antelope play,

Where seldom is heard a discouraging word

And the sky is not clouded all day.

Oh, give me the gale of the Solomon vale,

Where life streams with buoyancy flow,

On the banks of the Beaver, where seldom if ever

Any poisonous herbage doth grow.

Oh, give me the land where the bright diamond sand

Throws its light from the glittering stream

Where glideth along the graceful white swan,

Like a maid in a heavenly dream.

I love the wild flowers in this bright land of ours;

I love too the wild curley's scream,

The bluffs and white rocks and antelope flocks

That graze on the hillsides so green.

How often at night, when the heavens are bright

With the light of the glittering stars,

Have I stood here amazed and asked as I gazed

If their glory exceeds this of ours.

The air is so pure, the breezes so free,

The zephyrs so balmy and light,

I would not exchange my home here to range

Forever in azure so bright.

History: L. 1947, ch. 433, § 1; June 30.






Article 14 STATE ANIMAL

73-1401 American buffalo.

73-1401. American buffalo. The American buffalo (Bos or Bison americanus) is hereby designated and declared to be the official animal of the state of Kansas.

History: L. 1955, ch. 343, § 1; June 30.






Article 15 AMERICAN REVOLUTION BICENTENNIAL COMMISSION

73-1501 American revolution bicentennial commission abolished.

73-1501. American revolution bicentennial commission abolished. (a) On July 1, 1977, the American revolution bicentennial commission created by this section prior to its amendment by this act shall be and is hereby abolished.

(b) On July 1, 1977, all of the powers, duties and functions of the state agency designated in subsection (a) shall be and is hereby abolished.

(c) On and after July 1, 1977, whenever the state agency designated in subsection (a) is referred to or designated by a statute, contract or other document, such reference or designation shall be null and void and of no force and effect whatsoever, except that any reference or designation to the American revolution bicentennial commission in any authorized contract entered into by said commission prior to July 1, 1977, and not fully executed on said date, shall be deemed to apply to the secretary of administration.  Any such contract shall remain in full force and effect until fully executed or until terminated or revoked in the manner provided in such contract or as is otherwise provided by law on the date of such contract.

(d) On July 1, 1977, all of the records, memoranda, writings and property of the American revolution bicentennial commission shall be and are hereby transferred to the secretary of administration and said secretary shall deposit the same for preservation in federal, state or local libraries or museums or otherwise dispose of the same in consultation with the executive secretary of the Kansas historical society and the state librarian.

(e) On July 1, 1977, any appropriation for the American revolution bicentennial commission shall lapse.

History: L. 1972, ch. 313, § 1; L. 1973, ch. 306, § 1; L. 1974, ch. 348, § 44; L. 1977, ch. 263, § 1; July 1.






Article 16 STATE INSECT

73-1601 Honeybee.

73-1601. Honeybee. The honeybee is hereby designated as and declared to be the official insect of the state of Kansas.

History: L. 1976, ch. 325, § 1; July 1.






Article 18 STATE FLOWER AND FLORAL EMBLEM

73-1801 State flower and floral emblem.

73-1801. State flower and floral emblem. WHEREAS, Kansas has a native wild flower common throughout her borders, hardy and conspicuous, of definite, unvarying and striking shape, easily sketched, moulded, and carved, having armorial capacities, ideally adapted for artistic reproduction, with its strong, distinct disk and its golden circle of clear glowing rays — a flower that a child can draw on a slate, a woman can work in silk, or a man can carve on stone or fashion in clay; and

WHEREAS, This flower has to all Kansans a historic symbolism which speaks of frontier days, winding trails, pathless prairies, and is full of the life and glory of the past, the pride of the present, and richly emblematic of the majesty of a golden future, and is a flower which has given Kansas the world-wide name, "the sunflower state": therefore,

Be it enacted by the Legislature of the State of Kansas: That the helianthus or wild native sunflower is hereby made, designated and declared to be the state flower and floral emblem of the state of Kansas.

History: L. 1903, ch. 479, § 1; June 1; R.S. 1923, 75-3033.






Article 19 STATE REPTILE

73-1901 Designation.

73-1901. Designation. The Terrapene ornata, Agassiz (ornate box turtle) is hereby designated as and declared to be the official reptile of the state of Kansas.

History: L. 1986, ch. 277, § 1; July 1.






Article 22 STATE SOIL

73-2201 Official soil of Kansas.

73-2201. Official soil of Kansas. The soil known as Harney silt loam is hereby designated as and declared to be the official soil of the state of Kansas.

History: L. 1990, ch. 264, § 1; July 1.






Article 23 STATE AMPHIBIAN

73-2301 Official amphibian of Kansas.

73-2301. Official amphibian of Kansas. The barred tiger salamander (ambystoma tigrinum mavortium, Baird, 1850) being a strikingly marked species, with robust body, and living in a range from the humid tallgrass prairie of eastern Kansas to the arid high plains at the western border, is hereby designated as the official amphibian of the state of Kansas.

History: L. 1994, ch. 79, § 10; July 1.






Article 24 KANSAS TERRITORIAL SESQUICENTENNIAL COMMISSION

73-2406 Expiration of act.

73-2406. Expiration of act. The provisions of K.S.A. 73-2401 through 73-2405 shall expire on July 1, 2005.

History: L. 2001, ch. 152, § 7; July 1.






Article 25 KANSAS COMMEMORATIVE COIN DESIGN CONCEPT ACT

73-2501 Short title; purpose.

73-2501. Short title; purpose. This act shall be known and may be cited as the Kansas commemorative coin design concept act. The purpose of the act is to provide a means whereby the state through cooperation of its governor, arts community and, to the extent possible, high school students selects the design concepts and recommends the final design of the quarter dollar that is emblematic of the state of Kansas, its history, geography and rich heritage for submission to the United States secretary of the treasury in accordance with the 50 states commemorative coin program act (P.L. 105-124).

History: L. 2003, ch. 73, § 1; L. 2004, ch. 23, § 1; Apr. 8.



73-2502 Kansas commemorative coin design commission; membership; powers and duties; election to select final design, procedure.

73-2502. Kansas commemorative coin design commission; membership; powers and duties; election to select final design, procedure. (a) There is established the Kansas commemorative coin design commission. The commission shall consist of 16 members, as follows:

(1) The members of the joint legislative committee on the arts and cultural resources;

(2) a member of the Kansas state historical society, selected by the members of the society;

(3) a member of the Kansas arts commission, selected by the members of the commission;

(4) a member of the Kansas humanities council, selected by the members of the council; and

(5) three members of the general public who shall be representative of the arts, selected by the governor. One of the members selected pursuant to this paragraph shall be knowledgeable of coin design or metal work.

(b) The chairperson of the joint legislative committee on the arts and cultural resources shall serve as chairperson of the commission. The commission shall meet on call of the chairperson or at the request of a majority of the members of the commission.

(c) The commission shall:

(1) Adopt procedures and guidelines for selection of the design concepts of the quarter dollar that is emblematic of the state of Kansas; such guidelines shall be consistent with the guidelines prescribed by the 50 states commemorative coin program act and shall be publicized by the commission;

(2) invite Kansans to submit design sketches for the Kansas commemorative quarter dollar that are broadly appealing to the citizens of the state and that maintain a dignity befitting the state's history and diversity. Each design sketch shall be accompanied by a narrative that explains why the concept is emblematic of the state and what the concept represents to the citizens of the state. The submission deadline shall be determined by the commission;

(3) review the design sketches and narratives submitted by Kansans and select five submissions as finalists in the design selection process; and

(4) forward only the selected narratives to the United States mint and collaborate with the United States mint in the preparation of artwork of the concepts.

(d) If more than one design candidate finalist is approved by the secretary of the treasury, the finalists shall be forwarded to the commission, which shall collaborate with the state board of education and the secretary of state in submission of the finalist designs to an election in which all students enrolled in public and accredited nonpublic high schools of the state may participate and by majority vote select the design for the Kansas commemorative quarter dollar that the commission shall submit to the governor. Such election shall be held no later than during the last week of April 2004. Such election may be conducted by internet ballot.

History: L. 2003, ch. 73, § 2; L. 2004, ch. 23, § 2; Apr. 8.



73-2503 Submission of final design for approval.

73-2503. Submission of final design for approval. If design candidate finalists are submitted to an election pursuant to K.S.A. 2015 Supp. 73-2502, and amendments thereto, the governor shall submit the design selected by vote of Kansas high school students to the United States mint for presentment to the secretary of treasury for final approval.

History: L. 2003, ch. 73, § 3; L. 2004, ch. 23, § 3; Apr. 8.



73-2504 Duties of Kansas arts commission, humanities council and historical society.

73-2504. Duties of Kansas arts commission, humanities council and historical society. The Kansas arts commission, the Kansas humanities council, and the Kansas historical society shall publicize the Kansas commemorative coin design act and shall provide such assistance to the Kansas commemorative coin design commission as may be requested by the commission.

History: L. 2003, ch. 73, § 4; Apr. 24.






Article 26 KANSAS 9/11 MEMORIAL

73-2601 Kansas 9/11 memorial.

73-2601. Kansas 9/11 memorial. The memorial constructed by the citizens of Anthony to commemorate the tragedy suffered by this nation on September 11, 2001, and which incorporates in its construction three steel beams from the remains of the world trade center, a block of limestone from the face of the damaged pentagon building and soil from the Pennsylvania crash site of flight 93, is hereby designated as the "Kansas 9/11 memorial."

History: L. 2006, ch. 48, § 1; July 1.






Article 27 KANSAS FIREFIGHTERS MUSEUM

73-2701 Kansas firefighters museum.

73-2701. Kansas firefighters museum. The Kansas firefighters museum located in Wichita, Kansas is hereby designated the official state Kansas firefighters museum.

History: L. 2007, ch. 61, § 1; July 1.






Article 28 OFFICIAL LANGUAGE

73-2801 English designated official language of state.

73-2801. English designated official language of state. (a) English shall be designated as the official language of the state of Kansas.

(b) The official language is designated as the language of any official public document or record and any official public meeting:

(1) An official public document or record is any document officially compiled, published or recorded by the state including deeds, publicly probated wills and any other document or record required to be kept open for public inspection pursuant to the open records act.

(2) An official public meeting is any meeting required to be open pursuant to K.S.A. 75-4317 et seq., and amendments thereto.

(c) Except as otherwise provided by law, no state agency or political or taxing subdivision of the state shall be required to provide any documents, information, literature or other written materials in any language other than English. Nothing shall prohibit state agencies or political or taxing subdivisions from: (1) Publishing any official public document or record in languages other than English at their discretion, so long as the document or record is also published in English; or (2) permitting a person who does not speak English to speak or communicate at an official public meeting with the assistance of an interpreter.

History: L. 2007, ch. 186, § 1; July 1.



73-2802 Use of language other than English.

73-2802. Use of language other than English. A state agency or political or taxing subdivision, or its officers or employees, may use a language other than the English language to:

(a) Provide information orally to individuals in the course of delivering services to the general public;

(b) comply with federal law;

(c) protect the public health or safety;

(d) protect the rights of parties and witnesses in a civil or criminal action in a court or in an administrative proceeding;

(e) provide instruction in foreign and native American language courses;

(f) provide instruction designed to aid students with limited English proficiency so they can make a timely transition to use of the English language in the public schools;

(g) promote international commerce, trade or tourism;

(h) use terms of art or phrases from languages other than the English language in documents;

(i) provide signage and documents in braille; and

(j) communicate in American Sign Language.

History: L. 2007, ch. 186, § 2; July 1.



73-2803 Construction of act; limitations on governmental restrictions applicable to private sector.

73-2803. Construction of act; limitations on governmental restrictions applicable to private sector. This act shall not be construed in any way to infringe upon the rights of citizens under the constitution of the state of Kansas or the constitution of the United States in the use of language in any private activity. No agency or officer of the state or any political or taxing subdivision of the state may place any restrictions or requirements regarding language usage in any business operating in the private sector other than official documents, forms, submissions or other communications directed to government agencies and officers, which communications shall be in the common language as recognized in this act.

History: L. 2007, ch. 186, § 3; July 1.



73-2804 Same; native Americans.

73-2804. Same; native Americans. This act may not be construed in any way to limit the use of any other language by a tribal government of native Americans located in the state of Kansas. A school district and a tribe, by mutual agreement, may provide for the instruction of students that recognizes the cultural identity of native American children and promotes the use of a common language for communication.

History: L. 2007, ch. 186, § 4; July 1.



73-2805 Rights not diminished or expanded.

73-2805. Rights not diminished or expanded. Nothing in this act shall diminish or expand any existing rights under the laws of Kansas or the United States relative to services or materials provided by the government of Kansas in any language other than English.

History: L. 2007, ch. 186, § 5; July 1.



73-2806 Promotion of English language; assistance for non-native speakers.

73-2806. Promotion of English language; assistance for non-native speakers. The state of Kansas recognizes the importance of establishing and actively promoting English language classes, English language training or citizenship classes for non-native speakers. The local entity designated by the state board of regents to offer such services shall seek the assistance of local political subdivisions, community-based agencies and organizations, migrant worker groups, refugee resettlement programs, schools, churches and others in making non-native speakers aware of the availability of such classes and training and ensuring their continuation and expansion.

History: L. 2007, ch. 186, § 6; July 1.



73-2807 Severability clause.

73-2807. Severability clause. The provisions of this act are severable and any provision held invalid shall not affect or impair any of the remaining provisions of this act.

History: L. 2007, ch. 186, § 7; July 1.






Article 29 OFFICIAL THEATRE FESTIVAL

73-2901 Official theatre festival.

73-2901. Official theatre festival. The William Inge Theatre Festival held in Independence, Kansas, is hereby designated as the official theatre festival of the state of Kansas.

History: L. 2009, ch. 55, § 1; July 1.






Article 30 OFFICIAL STATE GRASS

73-3001 State grass.

73-3001. State grass. The grass known as little bluestem (schizachyrium scoparium) is hereby designated as and declared to be the official grass of the state of Kansas.

History: L. 2010, ch. 77, § 1; July 1.






Article 31 OFFICIAL WHEAT FESTIVAL

73-3101 Official wheat festival.

73-3101. Official wheat festival. The annual Kansas wheat festival held in the city of Wellington, located in Sumner county, Kansas is hereby designated the official Kansas wheat festival.

History: L. 2012, ch. 104, § 1; July 1.






Article 32 OFFICIAL WATERMELON FESTIVAL

73-3201 Official watermelon festival.

73-3201. Official watermelon festival. The annual watermelon festival held in the city of Clyde, located in Cloud county, Kansas is hereby designated the official Kansas watermelon festival.

History: L. 2012, ch. 104, § 2; July 1.






Article 33 OFFICIAL STATE MARINE FOSSIL

73-3301 State marine fossil.

73-3301. State marine fossil. Tylosaurus, a giant mosasaur which inhabited the great inland sea that covered portions of Kansas during the cretaceous period of the mesozoic era and grew to lengths of more than 40 feet, is hereby designated as the official marine fossil of the state of Kansas.

History: L. 2014, ch. 22, § 1; July 1.






Article 34 OFFICIAL STATE FLYING FOSSIL

73-3401 State flying fossil.

73-3401. State flying fossil. Pteranodon, a great, winged pterosaur with a wingspread of more than 24 feet, which flew the skies of Kansas during the cretaceous period of the mesozoic era, is hereby designated as the official flying fossil of the state of Kansas.

History: L. 2014, ch. 22, § 2; July 1.









Chapter 74 STATE BOARDS, COMMISSIONS AND AUTHORITIES

Article 1 MISCELLANEOUS PROVISIONS

74-120 Consideration of felony convictions of applicants for licensure by state agencies.

74-120. Consideration of felony convictions of applicants for licensure by state agencies. Notwithstanding any other provision of law, any person, board, commission or similar body who determines the qualifications of individuals for licensure, certification or registration may consider any felony conviction of the applicant, but such a conviction shall not operate as a bar to licensure, certification or registration.

History: L. 1972, ch. 231, § 12; July 1.



74-127 Abolition of advisory committee to the state board of agriculture on anhydrous ammonia, pesticide advisory board, state telecommunications advisory committee and advisory committee to the executive director of the Kansas water resources board for weather modification.

74-127. Abolition of advisory committee to the state board of agriculture on anhydrous ammonia, pesticide advisory board, state telecommunications advisory committee and advisory committee to the executive director of the Kansas water resources board for weather modification. On July 1, 1984, the following state agencies are hereby abolished:

(a) The advisory committee to the state board of agriculture on anhydrous ammonia created by K.S.A. 2-1213;

(b) the pesticide advisory board created by K.S.A. 2-2458;

(c) the state telecommunications advisory committee created by K.S.A. 75-4711; and

(d) the advisory committee to the executive director of the Kansas water resources board for weather modification created by K.S.A. 82a-1404.

History: L. 1984, ch. 1, § 1; July 1.



74-128 References to state agencies abolished under 74-127; transfer of records and property; conflict resolved by governor.

74-128. References to state agencies abolished under 74-127; transfer of records and property; conflict resolved by governor. (a) On and after July 1, 1984, whenever any state agency abolished under K.S.A. 74-127 is referred to or designated by a statute, contract or other document, such reference or designation shall be void and of no force and effect.

(b) On July 1, 1984, all books, records and other property of any state agency abolished under K.S.A. 74-127 are hereby transferred to the state agency to which the abolished state agency was advisory.

(c) Whenever any conflict arises as to the proper disposition of any books, records and other property as a result of any abolishment or transfer made under this act, or under authority of this act, such conflict shall be resolved by the governor and the decision of the governor shall be final.

History: L. 1984, ch. 1, § 2; July 1.



74-129 Abolition of day care advisory committee, rehabilitation and halfway house advisory committee and natural and scientific areas advisory board.

74-129. Abolition of day care advisory committee, rehabilitation and halfway house advisory committee and natural and scientific areas advisory board. On July 1, 1984, the following state board and committees are hereby abolished:

(a) The day care advisory committee created by K.S.A. 39-1004;

(b) the rehabilitation and halfway house advisory committee created by K.S.A. 39-1203; and

(c) the natural and scientific areas advisory board created by K.S.A. 74-6605.

History: L. 1984, ch. 293, § 1; July 1.



74-130 References to board and committees abolished under 74-129; transfer of records and property; conflict resolved by governor.

74-130. References to board and committees abolished under 74-129; transfer of records and property; conflict resolved by governor. (a) On July 1, 1984, whenever any board or committee abolished under K.S.A. 74-129 is referred to or designated by a statute, contract or other document, such reference or designation shall be void and of no force and effect.

(b) On July 1, 1984, all books, records and other property of any board or committee abolished under K.S.A. 74-129 are hereby transferred to the state agency to which such abolished board or committee was advisory.

(c) Whenever any conflict arises as to the proper disposition of any books, records and other property as a result of any abolishment or transfer made under this act, or under authority of this act, such conflict shall be resolved by the governor and the decision of the governor shall be final.

History: L. 1984, ch. 293, § 2; July 1.



74-131 Certain boards, commissions and committees abolished.

74-131. Certain boards, commissions and committees abolished. On July 1, 1988, the following boards, councils, committees and commissions are hereby abolished:

(a) Governor's commission on fire protection personnel standards and education created by K.S.A. 31-151;

(b) armory board created by K.S.A. 48-315;

(c) land survey advisory committee created by K.S.A. 58-2007;

(d) renal disease advisory committee created by K.S.A. 65-1,100;

(e) joint council on recreation created by K.S.A. 74-4528;

(f) governor's commission on applied remote sensing created by K.S.A. 74-7701;

(g) state municipal accounting board created by K.S.A. 75-1118;

(h) state capitol murals committee created by K.S.A. 75-2246;

(i) committee on state and unified school districts' purchases created by K.S.A. 75-3318;

(j) industries advisory committee created by K.S.A. 75-5287;

(k) prerelease center local advisory committees created by K.S.A. 75-52,117;

(l) advisory committee on deferred compensation created by K.S.A. 75-5522; and

(m) advisory committee on food service and lodging standards created by K.S.A. 75-5629.

History: L. 1988, ch. 301, § 1; May 26.



74-132 Same; disposition of books, records and property.

74-132. Same; disposition of books, records and property. On July 1, 1988, unless otherwise required by law, all books, records and other property of any board, council, committee or commission abolished by K.S.A. 74-131 shall remain in the custody of, or are hereby transferred to, the state agency to which such abolished board, council, committee or commission was advisory or associated.

History: L. 1988, ch. 301, § 2; May 26.



74-133 Same; books, records and property of commission on fire protection personnel transferred to state fire marshal.

74-133. Same; books, records and property of commission on fire protection personnel transferred to state fire marshal. On July 1, 1988, all books, records and other property of the governor's commission on fire protection personnel standards and education abolished by K.S.A. 74-131 are hereby transferred to the custody of the office of the state fire marshal.

History: L. 1988, ch. 301, § 3; May 26.



74-134 Same; books, records and property of joint council on recreation transferred to department of wildlife, parks and tourism.

74-134. Same; books, records and property of joint council on recreation transferred to department of wildlife, parks and tourism. On July 1, 1988, all books, records and other property of the joint council on recreation abolished by K.S.A. 74-131, and amendments thereto, are hereby transferred to the custody of the Kansas department of wildlife, parks and tourism.

History: L. 1988, ch. 301, § 4; L. 2012, ch. 47, § 90; July 1.



74-135 Same; books, records and property of land survey advisory committee transferred to state historical society.

74-135. Same; books, records and property of land survey advisory committee transferred to state historical society. On July 1, 1988, all books, records, reports and other property of the land survey advisory committee abolished by K.S.A. 74-131 are hereby transferred to the custody of the state historical society.

History: L. 1988, ch. 301, § 5; May 26.



74-136 Same; books, records and property of commission on applied remote sensing transferred to university of Kansas.

74-136. Same; books, records and property of commission on applied remote sensing transferred to university of Kansas. On July 1, 1988, all books, records, reports and other property of the governor's commission on applied remote sensing abolished by K.S.A. 74-131 are hereby transferred to the custody of the university of Kansas director of the applied remote sensing program.

History: L. 1988, ch. 301, § 6; May 26.



74-137 Same; reference to abolished agency; act does not impair existing contracts.

74-137. Same; reference to abolished agency; act does not impair existing contracts. On July 1, 1988, whenever any board, council, committee or commission abolished under K.S.A. 74-131 is referred to or designated by statute, contract, lease, agreement or other document, such reference or designation shall be void and of no force and effect, except that nothing in this act shall in any way impair existing contracts, leases or agreements.

History: L. 1988, ch. 301, § 7; May 26.



74-138 Same; filing statement of substantial interest.

74-138. Same; filing statement of substantial interest. No person appointed to any of the abolished boards, councils, committees and commissions, as specified in K.S.A. 74-131, shall have to file a statement of substantial interest pursuant to K.S.A. 46-215et seq., and amendments thereto, or K.S.A. 75-4301 et seq., and amendments thereto, in 1988.

History: L. 1988, ch. 301, § 32; May 26.



74-139 Licensure, certification or registration by state authority; applicants requested to provide social security number.

74-139. Licensure, certification or registration by state authority; applicants requested to provide social security number. (a) In addition to any information required to be submitted to a state authority by an applicant for original licensure, certification or registration, or a renewal thereof, the applicant shall be requested to provide the social security number of such applicant. Upon request of the director of taxation, each such authority shall provide to the director of taxation a listing of all such applicants, along with such applicant's social security number and address.

(b) The provisions of this section shall apply to all such applications for licensure, certification or registration, or renewal thereof, submitted after December 31, 1988.

History: L. 1988, ch. 307, § 1; July 1.



74-140 Abolition of certain boards, commissions and committees; references null and void; disposition of moneys; officers and employees; vested rights and pending civil and criminal actions saved; resolution of conflicts.

74-140. Abolition of certain boards, commissions and committees; references null and void; disposition of moneys; officers and employees; vested rights and pending civil and criminal actions saved; resolution of conflicts. (a)  On July 1, 1992, the following state boards, commissions and committees shall be and hereby are abolished:

(1) The midwest nuclear board created by Article II of the Midwest Nuclear Compact (article 20 of chapter 48 of Kansas Statutes Annotated);

(2) the milk advisory committee established by K.S.A. 65-737b;

(3) the hazardous waste disposal facility approval board established by K.S.A. 65-3432;

(4) the advisory board on low-level radioactive waste established by K.S.A. 65-34a03;

(5) the advisory committee on podiatry established by K.S.A. 74-2807;

(6) the information systems policy board established by K.S.A. 75-4708;

(7) the corrections ombudsman board established by K.S.A. 74-7401; and

(8) the advisory commission on health and environment established by K.S.A. 75-5656.

(b) On and after July 1, 1992, whenever any board, commission or committee abolished by this act is referred to or designated by a statute, contract or other document, such reference or designation shall be null and void and of no force or effect.

(c) On July 1, 1992, all records, books, memoranda, writings and other property of any board, commission or committee abolished by this act shall be and hereby are transferred to the state agency to which such abolished board, commission or committee was advisory or attached.

(d) On July 1, 1992, all unexpended balances of appropriations made for any board, commission or committee abolished by this act shall lapse.

(e) On July 1, 1992, all moneys received by any board, commission or committee abolished by this act from private donors shall be transferred to the state agency to which such abolished board, commission or committee was advisory or attached and shall be used by such state agency for the purposes for which such moneys were donated.

(f) All officers and employees who were engaged immediately prior to July 1, 1992, in the exercise of powers or the performance of duties and functions of or on behalf of any board, commission or committee abolished by this act and who, in the opinion of the head of the state agency to which such abolished board, commission or committee was advisory or attached, are necessary to the exercise of powers or the performance of duties and functions of the state agency shall remain or become officers and employees of the state agency.  Any such officer or employee shall retain all retirement benefits and rights of civil service which had accrued to or vested in such officer or employee prior to July 1, 1992, and the service of each such officer and employee shall be deemed to have been continuous.  All transfers and any abolishment of positions of personnel in the classified civil service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder.

(g) No vested right of any person shall be affected and no lawful claim of any person against the state shall abate by reason of the abolition by this act of any board, commission or committee, nor shall any lawful claim or right of the state abate by reason of abolition of any such board, commission or committee.  Responsibility for litigation or other reconciliation of such rights and claims is hereby transferred to and imposed upon the state agencies, respectively, to which such boards, commissions or committees were advisory or attached.

(h) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any board, commission or committee abolished by this act, or by or against any officer or employee of any such board, commission or committee in relation to the discharge of duties imposed on such officer or employee by law, shall abate by reason of the abolition of such board, commission or committee.  The court may allow any such suit, action or other proceeding to be maintained by or against the state agencies, respectively, to which such boards, commissions or committees were advisory or attached.

(i) No criminal action commenced or which could have been commenced by the state shall abate by reason of the abolition by this act of any board, commission or committee.

(j) When any conflict arises as to the disposition of any power, duty or function or the unexpended balance of any appropriation or any unexpended moneys received from private persons or organizations as a result of the abolition by this act of any board, commission or committee, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

(k) When any conflict arises as to the proper disposition of any property or records as a result of the abolition by this act of any board, commission or committee, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

(l) As used in this section with respect to abolition by this act of the midwest nuclear board, the term "state agency to which such abolished board, commission or committee was advisory or attached" means the office of the governor.

History: L. 1992, ch. 192, § 1; July 1.



74-146 Licensing bodies; procedures to suspend or terminate a professional license.

74-146. Licensing bodies; procedures to suspend or terminate a professional license. (a) As used in K.S.A. 74-146 and 74-147 and amendments thereto:

(1) "Licensing body" means an official, agency, board or other entity of the state which authorizes individuals to practice a profession in this state and issues a license, certificate, permit or other authorization to an individual so authorized; and

(2) "licensee" means an individual who is or may be authorized to practice a profession in this state.

(b) All licensing bodies of this state shall have or adopt procedures for the suspension, termination, nonrenewal or denial of a licensee's authority to practice a profession in this state if the licensing body receives notice pursuant to K.S.A. 74-147 and amendments thereto.

History: L. 1994, ch. 292, § 15; L. 1997, ch. 182, § 75; July 3.



74-147 Notice of contempt, warrant or subpoena outstanding to licensing body; temporary license; ability to revoke or suspend; court jurisdiction.

74-147. Notice of contempt, warrant or subpoena outstanding to licensing body; temporary license; ability to revoke or suspend; court jurisdiction. (a) Any notice to a licensing body served pursuant to K.S.A. 20-1204a, and amendments thereto, shall have attached a copy of the court order finding the licensee in contempt of court in a child support proceeding. Any notice to a licensing body served pursuant to K.S.A. 2015 Supp. 23-3119, and amendments thereto, shall have attached a copy of the warrant or subpoena outstanding against the licensee. Any notice to a licensing body served pursuant to K.S.A. 2015 Supp. 23-3120, and amendments thereto, shall have attached a copy of the court order stating the findings of fact required by K.S.A. 2015 Supp. 23-3120, and amendments thereto. The notice shall advise the licensing body of the duty to comply with K.S.A. 74-146 and 74-147, and amendments thereto; shall provide the name of the licensee and information which will assist the licensing body to identify the correct person; and shall provide the name, mailing address and telephone number of the person serving the notice. If inadequate identifying information is included in the notice, the licensing body shall promptly contact the person serving the notice to request additional information.

(b) If a licensing body receives a notice pursuant to subsection (a), the licensing body shall, within 30 days after receiving the notice, notify the licensee of the licensing body's intent to suspend or to withhold issuance or renewal of the licensee's authorization to practice a profession in this state and of the licensee's rights and duties under this section. If the licensing body does not receive sufficient information with the notice to identify the correct licensee, the 30 days shall commence when sufficient identifying information is received.

(c) If the licensing body receives a notice pursuant to subsection (a), the licensing body shall provide the licensee a temporary license, authorizing the individual to practice a profession in this state, if the licensee is otherwise eligible. The temporary license shall be valid for a period of six months from the date the notice to the licensee pursuant to subsection (b) was issued. A temporary license issued under this section shall not be extended, except that the licensing body may extend the temporary license up to 30 days to prevent extreme hardship for a person being served by the licensee. If the licensee does not furnish a release pursuant to subsection (c) within the time required by the licensing body, the licensing body shall proceed to suspend, terminate, deny or refuse to renew the licensee's authority to practice a profession in this state.

(d) If an authorization to practice a profession in this state is suspended, denied or not renewed pursuant to this section, any funds paid by the licensee shall not be refunded by the licensing body.

(e) If a temporary license has been issued pursuant to subsection (c), the licensee shall obtain a release from the court that authorized the notice to the licensing body, as a condition for the issuance or renewal of the licensee's authorization to practice a profession in this state. The licensing body may require the licensee to furnish the release before the temporary license expires.

(f) In any review of the licensing body's actions pursuant to K.S.A. 74-146 and 74-147, and amendments thereto, conducted by the licensing body at the request of the licensee, the issues shall be limited to the identity of the licensee and the validity of notices pursuant to this section. The licensing body shall have no jurisdiction over issues related to the support obligation of the licensee.

(g) The licensing body shall immediately terminate any proceedings, concerning a court order for support of a child, against a licensee upon presentation by the licensee of a notice of compliance from the court that authorized the initial notice as provided in subsection (a). The court shall issue a notice of compliance to the licensee if the licensee has contacted the court and is attempting to comply with a payment plan. If the licensee's license has been suspended or not renewed, and the licensee has provided the notice of compliance from the court and otherwise qualifies for the license, the licensing body shall reinstate the license or issue the renewal license to the licensee.

History: L. 1994, ch. 292, § 16; L. 1997, ch. 182, § 76; L. 2009, ch. 52, § 2; L. 2012, ch. 162, § 85; May 31.



74-148 Social security number; requested on certain applications.

74-148. Social security number; requested on certain applications. (a) Except as otherwise provided in this section, the social security number of any individual applicant for a professional license, occupational license or marriage license shall be requested, if available, on the application for such license. As used in this section, "on the application" includes but is not limited to any document attached or supplemental to an application or any optically, electronically or magnetically recorded data related to an individual application.

(b) An agency or other body that accepts applications for professional, occupational or marriage licenses may permit the use of a Kansas driver's license number or a nondriver's identification card number on an application, provided that the agency or body so advises the applicant.

History: L. 1997, ch. 182, § 87; July 3.



74-149 Limitation on professional license consequences because of first violation of driving under the influence.

74-149. Limitation on professional license consequences because of first violation of driving under the influence. (a) Notwithstanding any other provision of law, no professional licensing body shall suspend, deny, terminate or fail to renew the professional license of a licensee solely because such licensee has:

(1) Been convicted of a first violation of K.S.A. 8-1567, and amendments thereto, or an ordinance of a city in this state, a resolution of a county in this state or any law of another state, which ordinance, resolution or law prohibits the acts prohibited by that statute; or

(2) entered into a diversion agreement in lieu of further criminal proceedings, or pleaded guilty or nolo contendere, on a complaint, indictment, information, citation or notice to appear alleging a first violation of K.S.A. 8-1567, and amendments thereto, or an ordinance of a city in this state, a resolution of a county in this state or any law of another state, which ordinance or law prohibits the acts prohibited by that statute.

(b) The licensing body may, after providing the licensee notice and an opportunity to be heard in accordance with the Kansas administrative procedure act, determine how the violation described in subsection (a) will affect the licensee's professional license and may take any action authorized by law, including, but not limited to, alternative corrective measures in lieu of suspension, denial, termination or failure to renew the professional license of the licensee.

(c) Nothing in this section shall be construed to limit the authority of the division of vehicles of the department of revenue to restrict, revoke, suspend or deny a driver's license or commercial driver's license.

(d) As used in this section:

(1) "Licensee" means an individual who is or may be authorized to practice a profession in this state; and

(2) "professional licensing body" means an official, agency, board or other entity of the state which authorizes individuals to practice a profession in this state and issues a license, certificate, permit or other authorization to an individual so authorized.

History: L. 2011, ch. 105, § 1; July 1.






Article 5 DEPARTMENT OF AGRICULTURE

74-504 Annual reports; publications; cooperation with Kansas state university and experiment stations.

74-504. Annual reports; publications; cooperation with Kansas state university and experiment stations. The secretary of agriculture shall publish an annual report, embracing a general view of the condition of agriculture throughout the state, accompanied by such essays, statements, statistics, diagrams, illustrations and recommendations as may be interesting and useful. Each legislator shall receive a copy of the annual report. In addition the secretary of agriculture may gather and prepare in the form of reports, pamphlets or press notices, such other information as may be of value in promoting the agricultural industry of the state or calculated to encourage immigration. The material may be printed and bound by the state in such editions as, in the judgment of the secretary of agriculture, may be necessary, if sufficient funds are available to the secretary of agriculture for that purpose. There shall be close cooperation between the Kansas department of agriculture and Kansas state university, and the staff of Kansas state university and experiment stations, on approval of the president of Kansas state university, shall render such services as they may be called upon to render in promoting the work of the Kansas department of agriculture.

History: L. 1872, ch. 37, § 4; L. 1917, ch. 310, § 3; R.S. 1923, 74-504; L. 1943, ch. 269, § 13; L. 1985, ch. 248, § 1; L. 2004, ch. 101, § 109; July 1.



74-504a Statistical service.

74-504a. Statistical service. To meet the needs and increasing demands for factual data in agricultural and marketing research and for sound practices and wise land use in the growth and development of the state's agricultural industry, the secretary of agriculture is hereby authorized to enlarge and improve its statistical service to provide more adequate and complete information than present facilities make possible.

History: L. 1947, ch. 9, § 1; L. 2004, ch. 101, § 110; July 1.



74-504b Statistical service; authority of secretary.

74-504b. Statistical service; authority of secretary. For the attainment of these objectives, the secretary of agriculture is authorized:

(a) To provide means of more effective assistance to county clerks and deputy assessors in securing a complete and accurate annual agricultural enumeration;

(b) to secure statistics relating to summer fallow and continuous crop acreage, depth of soil moisture, winter wheat abandonment and utilization of abandoned wheat acreage;

(c) to secure information relative to acreage of wheat by varieties;

(d) to secure monthly information on prices received by farmers for agricultural commodities sold by grades and classes;

(e) to gather monthly information relating to livestock slaughtered, market receipts by class, average weight and price;

(f) to gather information on monthly receipts and sales of milk for fluid consumption and prices received by producers and paid by consumers for milk;

(g) to determine farm and commercial grain storage capacity and secure information concerning soybean and flaxseed processing and alfalfa dehydrating plants in Kansas;

(h) to secure such other data as may be of service in the upbuilding and prosperity of the state's agriculture;

(i) to prepare and disseminate the information thus gathered in a suitable manner on a county, area and state basis;

(j) to make agreements with any other agency or educational institution of this state or its subdivisions or with any agency or educational institution of any other state or with the United States government or any of its agencies or any not-for-profit corporation or organization for data collection, processing of data, research studies, or any other purpose related to performing the duties of the statistical service of the Kansas department of agriculture;

(k) to conduct statistical surveys and studies for any other agency or educational institution of this state or its subdivisions or with any agency or educational institution of any other state or with the United States government or any of its agencies or any not-for-profit corporation or organization for a purpose related to performing the duties of the statistical service of the Kansas department of agriculture, and to make a reasonable service charge for conducting such studies; and

(l) to receive and accept funds from the United States government, or any of its agencies, or from any agency or educational institution of the state of Kansas or from any not-for-profit corporation or organization for performing statistical studies, data collection or for any other purposes related to the performance of any duties of the statistical service of the Kansas department of agriculture.

History: L. 1947, ch. 9, § 2; L. 1990, ch. 275, § 1; L. 2004, ch. 101, § 111; July 1.



74-504e Agricultural statistics fund; creation, deposits and expenditures.

74-504e. Agricultural statistics fund; creation, deposits and expenditures. The secretary of agriculture shall remit all moneys received under K.S.A. 74-504b, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the agricultural statistics fund which is hereby created. All expenditures from such fund shall be made for any purpose consistent with K.S.A. 74-504b, and amendments thereto, and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or a person designated by the secretary.

History: L. 1990, ch. 275, § 2; L. 2001, ch. 5, § 297; L. 2004, ch. 101, § 112; July 1.



74-505 Office in Topeka.

74-505. Office in Topeka. The Kansas department of agriculture shall be in the city of Topeka.

History: L. 1872, ch. 37, § 6; R.S. 1923, 74-505; L. 1957, ch. 442, § 5; L. 2004, ch. 101, § 113; July 1.



74-505b Permanent status to certain personnel; sick and annual leave; salary range.

74-505b. Permanent status to certain personnel; sick and annual leave; salary range. The personnel affected by this act [*] who have more than six (6) months satisfactory service shall upon the effective date of this act attain permanent status without examination or probationary period in the class to which the position is allocated. Accumulated sick and annual leave shall be credited to the individuals as determined by the appointing authority as of the effective date of this act, and their initial salary shall be at the step nearest their present salary but not above the top of the range. The time served by each of them prior to July 1, 1965, shall be credited in determining longevity and longevity benefits under the Kansas civil service act.

History: L. 1965, ch. 435, § 6; July 1.

* "This act," see, also, 2-1315, 74-506d, 74-533, 75-1401 and 75-3149.



74-505c Acceptance reports by secretary in lieu of affidavits and verified reports.

74-505c. Acceptance reports by secretary in lieu of affidavits and verified reports. The secretary of agriculture is hereby authorized to accept, in lieu of affidavits and verified reports required to be filed pursuant to K.S.A. 2-1004, 2-1205 and 2-2507, and amendments thereto, a report which otherwise complies with the requirements of the appropriate section, and is signed by an authorized person or official. The provisions of this act are supplemental to the statutes specified in this section.

History: L. 1967, ch. 7, § 1; L. 2004, ch. 101, § 114; July 1.



74-506a Division of water resources; creation.

74-506a. Division of water resources; creation. For the purpose of consolidating the Kansas water commission and the division of irrigation there is hereby created a division of water resources within the Kansas department of agriculture.

History: L. 1927, ch. 293, § 1; L. 2004, ch. 101, § 115; July 1.



74-506b Authority, powers and duties conferred upon division of water resources.

74-506b. Authority, powers and duties conferred upon division of water resources. All of the authority, powers and duties now conferred and imposed by law upon the Kansas water commission and the state irrigation commissioner are hereby conferred upon the division of water resources created by this act, under the control, administration and supervision of the secretary of agriculture.

History: L. 1927, ch. 293, § 2; L. 2004, ch. 101, § 116; July 1.



74-506c Certain commissions abolished.

74-506c. Certain commissions abolished. The Kansas water commission and the division of irrigation are hereby abolished.

History: L. 1927, ch. 293, § 3; Feb. 11.



74-506d Chief engineer, assistants and employees; compensation.

74-506d. Chief engineer, assistants and employees; compensation. The secretary of agriculture is hereby authorized to employ a chief engineer of the division of water resources and such expert assistants, clerical and other help as may be necessary to properly carry out the provisions of this act, and to fix their compensation, all of whom shall be under the classified service of the Kansas civil service act.

History: L. 1927, ch. 293, § 4; L. 1933, ch. 271, § 7; L. 1937, ch. 329, §12; L. 1965, ch. 435, § 1; L. 2004, ch. 101, § 117; July 1.



74-510 Information and assistance to chief engineer.

74-510. Information and assistance to chief engineer. It is hereby made the duty of all departments of the state government and of the university of Kansas and Kansas state university of agriculture and applied science and its branches and experiment stations to furnish information and assistance to such chief engineer upon his request therefor.

History: L. 1919, ch. 218, § 5; R.S. 1923, 74-510; L. 1945, ch. 390, § 22; June 28.



74-510a Delegation of duties by chief engineer.

74-510a. Delegation of duties by chief engineer. The chief engineer of the division of water resources of the Kansas department of agriculture is hereby authorized to delegate to staff members any duty or function prescribed for the chief engineer by law. The chief engineer may designate any staff member to represent the chief engineer officially for any specifically designated purpose.

History: L. 1977, ch. 354, § 1; L. 2004, ch. 101, § 119; July 1.



74-511 Establishment; purposes.

74-511. Establishment; purposes. A state entomological commission shall be established by the state of Kansas. The purpose of the commission is to suppress and eradicate San Jose scale and other dangerous insect pests and plant diseases throughout the state of Kansas, and making the commission an auxiliary of the Kansas department of agriculture and placing the same under the supervision of the department.

History: L. 1907, ch. 386, § 1; L. 1919, ch. 9, § 1; R.S. 1923, 74-511; L. 2004, ch. 101, § 120; July 1.



74-515a Powers, duties, authority and jurisdiction of entomological commission conferred on department of agriculture; commission abolished.

74-515a. Powers, duties, authority and jurisdiction of entomological commission conferred on department of agriculture; commission abolished. All the powers, duties, authority, and jurisdiction now vested in and imposed upon the state entomological commission and its secretary by articles 4, 7, 21, and 24, chapter 2 of the Kansas Statutes Annotated, and amendments thereto, are hereby transferred to and conferred upon the Kansas department of agriculture and its secretary, and the secretary of agriculture is hereby empowered and directed to do all things necessary and convenient for the proper exercise of all such powers, duties, authority and jurisdiction. The state entomological commission is hereby abolished.

History: L. 1963, ch. 395, § 1; L. 2004, ch. 101, § 121; July 1.



74-515b Same; employees to retain rights and status; employment of entomologists and assistants.

74-515b. Same; employees to retain rights and status; employment of entomologists and assistants. Employees of the state entomological commission in the classified service under the Kansas civil service act on the effective date of this act, shall be employed in the same or comparable positions in the Kansas department of agriculture, and shall retain, rights and status acquired under said civil service act. The secretary of the Kansas department of agriculture shall have the power and authority to appoint, in accordance with the provisions of the Kansas civil service act, such entomologists, and other assistants as may be necessary to administer articles 4, 7, 21, and 24 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1963, ch. 395, § 2; L. 2004, ch. 101, § 122; July 1.



74-520a Establishment of state fair board; membership; division of state for districts.

74-520a. Establishment of state fair board; membership; division of state for districts. (a) On and after March 15, 1995, the Kansas state fair board is hereby established. The Kansas state fair board shall consist of the following members:

(1) The secretary of agriculture or the successor of the secretary of agriculture, or the secretary's designee;

(2) the secretary of commerce, or the secretary's designee;

(3) the director of extension of Kansas state university of agriculture and applied science, or the director's designee;

(4) one person appointed by the governor from three persons nominated by the Kansas chamber of commerce and industry;

(5) one person appointed by the governor from three persons nominated by the travel industry association of Kansas;

(6) one person appointed by the governor from three persons nominated by the Kansas fairs association; and

(7) seven people from the general public appointed by the governor. Of such people appointed, one shall be from each of the five extension areas, as established in subsection (e), and two shall represent the state at large. Directors of each extension area shall submit three nominations to the governor. Such persons nominated shall be actively involved in agriculture production or agribusiness.

(b) Of the persons initially appointed by the governor under subsection (a), three shall have a term of one year, three shall have a term of two years and three shall have a term of three years and until a successor is appointed and qualified. Thereafter, all members shall have terms of three years and until a successor is appointed and qualified.

(c) Any vacancy occurring on the Kansas state fair board shall be filled as the original appointment was made.

(d) If any of the members able to appoint a designee does so, the designee shall be appointed for a term of not less than one year.

(e) For the purpose of this section the state shall be divided into five extension areas. The northwest extension area shall include the following counties: Cheyenne, Rawlins, Decatur, Norton, Phillips, Smith, Osborne, Rooks, Graham, Sheridan, Thomas, Sherman, Wallace, Logan, Gove, Trego, Ellis, Russell, Barton, Rush and Ness. The southwest extension area shall include the following counties: Greeley, Wichita, Scott, Lane, Pawnee, Hodgeman, Finney, Kearny, Hamilton, Edwards, Ford, Gray, Haskell, Grant, Stanton, Morton, Stevens, Seward, Meade, Clark, Comanche and Kiowa. The south central extension area shall include the following counties: Lincoln, Ottawa, Dickinson, Ellsworth, Saline, Rice, McPherson, Marion, Reno, Harvey, Butler, Kingman, Sedgwick, Cowley, Sumner, Harper, Barber, Pratt and Stafford. The southeast extension area shall include the following counties: Morris, Chase, Lyon, Osage, Franklin, Miami, Coffey, Anderson, Linn, Bourbon, Allen, Woodson, Greenwood, Elk, Wilson, Neosho, Crawford, Chautauqua, Montgomery, Labette and Cherokee. The northeast extension area shall include the following counties: Jewell, Republic, Washington, Marshall, Nemaha, Brown, Doniphan, Mitchell, Cloud, Clay, Riley, Pottawatomie, Jackson, Atchison, Jefferson, Leavenworth, Wyandotte, Johnson, Douglas, Shawnee, Wabaunsee and Geary.

History: L. 1994, ch. 311, § 1; L. 2003, ch. 154, § 24; L. 2011, ch. 104, § 10; July 1.



74-521 Officers, election and term; seal; control and regulation of state fair; secretary, appointment and civil service status; compensation and expenses of board members.

74-521. Officers, election and term; seal; control and regulation of state fair; secretary, appointment and civil service status; compensation and expenses of board members. The Kansas state fair board shall organize by the election, from their own number, of a president, a vice-president and a treasurer, each of whom shall hold office for a term of one year, and until their successors are elected and qualified. The Kansas state fair board shall select and purchase a seal to authenticate such board's acts. The board shall have power to meet for the transaction of business under the call of the president when necessary; to fully control and regulate the time and manner of holding a state fair; to appoint all necessary subordinate officers and employees within appropriations therefor; to fix and establish premiums and awards for exhibitors and contestants, and pay the premiums and awards; to budget and expend funds for necessary printing and advertising for a state fair; and to do and perform all other matters pertinent in connection with the holding of a state fair. The board shall appoint a secretary, who will be designated the general manager of the state fair, and shall be in the unclassified service of the Kansas civil service act and shall receive an annual salary fixed by the board and approved by the governor. The board members shall serve on committees which may be established by the board, or the president, and to which the board members are assigned by the board or the president. Members of the Kansas state fair board attending meetings of such board, or attending a subcommittee meeting thereof authorized by the board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223 and amendments thereto.

History: L. 1913, ch. 293, § 4; R.S. 1923, 74-521; L. 1925, ch. 252,§ 2; L. 1967, ch. 413, § 2; L. 1974, ch. 348, § 47; L. 1987, ch. 5, § 20; L. 1988, ch. 293, § 1; L. 1994, ch. 311, § 4; Mar. 15, 1995.



74-522 Expenses of members.

74-522. Expenses of members. The members of the Kansas state fair board when attending meetings authorized by the board shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223 and amendments thereto.

History: L. 1913, ch. 293, § 5; L. 1921, ch. 13, § 4; R.S. 1923, 74-522; L. 1925, ch. 252, § 3; L. 1987, ch. 5, § 21; L. 1994, ch. 311, § 5; Mar. 15, 1995.



74-523 Rules and regulations.

74-523. Rules and regulations. The Kansas state fair board may adopt rules and regulations regarding the holding of the state fair and the control and government thereof.

History: L. 1913, ch. 293, § 6; R.S. 1923, 74-523; L. 1987, ch. 5, § 22; L. 1994, ch. 311, § 6; Mar. 15, 1995.



74-524 Quorum.

74-524. Quorum. A majority of the current members of the state fair board shall constitute a quorum to transact business.

History: L. 1913, ch. 293, § 7; R.S. 1923, 74-524; L. 1987, ch. 5, § 23; L. 1994, ch. 311, § 3; May 12.



74-524a Powers, duties and functions of the board of state fair managers transferred.

74-524a. Powers, duties and functions of the board of state fair managers transferred. The name of the board of state fair managers is hereby changed to the state fair board.  All properties, moneys, appropriations, powers, duties and authority now vested in the board of state fair managers shall be vested in the state fair board.  Whenever the board of state fair managers, or words of like effect, is referred to or designated by any statute, contract or other document, such reference or designation shall be deemed to apply to the state fair board.

History: L. 1987, ch. 5, § 4; April 30.



74-524b Abolishment of prior state fair board.

74-524b. Abolishment of prior state fair board. On and after March 15, 1995, the state fair board established by K.S.A. 74-520 is hereby abolished.

History: L. 1994, ch. 311, § 7; May 12.



74-524c Powers, duties and functions of prior state fair board transferred.

74-524c. Powers, duties and functions of prior state fair board transferred. On and after March 15, 1995:  (a) All of the powers, duties, functions, records, property and personnel of the existing state fair board are hereby transferred to and conferred and imposed upon the Kansas state fair board.

(b) The Kansas state fair board created by this act shall be the successor in  every way to the powers, duties and functions of the state fair board in which the same were vested prior to the effective date of this act.  Every act performed under the authority of the Kansas state fair board created by this act shall be deemed to have the same force and effect as if performed by the state fair board in which such functions were vested prior to the effective date of this act.

(c) Whenever the state fair board or words of like effect, is referred to or designated by statute, contract or other document, such reference or designation shall be deemed to apply to the Kansas state fair board created by this act.

(d) All rules and regulations and all orders or directives of the state fair board in existence on the effective date of this act, shall continue to be effective and shall be deemed to be the rules and regulations and orders or directives of the Kansas state fair board created by this act, until revised, amended, repealed or nullified pursuant to law.

(e) The Kansas state fair board created by this act shall be a continuation of the state fair board provided under K.S.A. 74-520 and amendments thereto.

History: L. 1994, ch. 311, § 8; May 12.



74-524d Necessary employees retain rights and status.

74-524d. Necessary employees retain rights and status. On and after March 15, 1995, all officers and employees who were engaged immediately prior to the effective date of this act in the performance of powers, duties and functions of any existing state fair board which is abolished by this act, and who, in the opinion of the Kansas state fair board, are necessary to perform the powers, duties and functions of the Kansas state fair board shall remain officers and employees of the Kansas state fair board, and shall retain all retirement benefits and all rights of civil service which such officer or employee had before such date, and their services shall be deemed to have been continuous.  All transfers and any abolishment of positions of personnel in the classified service shall be in accordance with civil service laws and rules and regulations.

History: L. 1994, ch. 311, § 9; May 12.



74-531 Rules and regulations; standards, grades and classifications.

74-531. Rules and regulations; standards, grades and classifications. The secretary of agriculture may adopt rules and regulations necessary to carry out provisions of K.S.A. 74-532, 74-534, 74-535, 74-536, 74-538 and 74-539, and amendments thereto, and to make and promulgate standards, both for receptacles and for the grade and classification of agricultural products, by which their identity, quantity, quality, and value may be determined, and recommend the same for voluntary use by producers, distributors, vendors and others as the standards, grades or classifications to be adopted for the marketing of same. Such standards, grades or classifications shall not be lower in their requirements than the minimum requirements of the official standards for corresponding standards, grades and classifications commonly known as United States grades promulgated from time to time by the secretary of agriculture of the United States. Such rules and regulations shall be duly promulgated and filed as required by law.

History: L. 1947, ch. 8, § 2; L. 1996, ch. 209, § 21; July 1.



74-532 How services provided.

74-532. How services provided. The grading and inspection services provided for in K.S.A. 74-531, and amendments thereto, shall be furnished either independently or in cooperation with any federal or state agency, to any person, group of persons, partnership, firm, company, corporation or association engaged in the production, marketing or processing of farm products who requests such services for such person's products when in the judgment of the secretary, such services are warranted.

History: L. 1947, ch. 8, § 3; L. 1996, ch. 209, § 22; July 1.



74-534 Additional personnel; fees; disposition of moneys received; market division fee fund.

74-534. Additional personnel; fees; disposition of moneys received; market division fee fund. The secretary of agriculture is authorized to employ, license, or designate qualified persons to inspect and classify agricultural products, and to certify as to grade or classification of such products in accordance with the standards made effective under K.S.A. 74-531 and 74-532, and amendments thereto, and shall fix, assess, and collect necessary and reasonable fees for such service. The secretary of agriculture shall remit all moneys received by or for it under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the market division fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or by a person or persons designated by the secretary.

History: L. 1947, ch. 8, § 5; L. 1973, ch. 2, § 29; L. 1996, ch. 209, § 23; L. 2001, ch. 5, § 298; July 1.



74-535 Certificate of or classification grade as evidence.

74-535. Certificate of or classification grade as evidence. A certificate of the grade, or other classification of any farm products issued under this act, shall be accepted in any court of this state as prima facie evidence of the true grade or classification of such farm products as the same existed at the time of its classification.

History: L. 1947, ch. 8, § 6; June 30.



74-536 Grain and dairy inspection not affected.

74-536. Grain and dairy inspection not affected. Nothing herein contained shall be construed as limiting or extending the authority conferred by law upon the chief inspector of grain, or the state dairy commissioner, nor giving any authority in regard to grain or dairy products, which will in any way conflict with authority heretofore conferred by law upon the said chief inspector of grain and the state dairy commissioner.

History: L. 1947, ch. 8, § 7; June 30.



74-538 Unlawful acts; penalty.

74-538. Unlawful acts; penalty. It shall be unlawful to stamp, label or mark any product or container of products so as to indicate that such product or products have been graded or inspected hereunder, unless such product or products have been actually so graded or inspected. Any person, partnership, firm, company, corporation or association violating any of the provisions of this act or any rule or regulation promulgated by the board and filed as provided by law shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine not exceeding one hundred dollars.

History: L. 1947, ch. 8, § 10; June 30.



74-539 Invalidity of part.

74-539. Invalidity of part. If any part of this act be declared unconstitutional by any court of competent jurisdiction, the validity of the remaining parts of the act shall not thereby be affected or impaired.

History: L. 1947, ch. 8, § 11; June 30.



74-541 Legislative findings and declarations.

74-541. Legislative findings and declarations. The legislature finds and declares as follows: (a) That there exists in this state a pressing need to bring financial aid to the agricultural economy; (b) that there currently exists in this state an inadequate supply of funds at interest rates sufficiently low to enable persons engaged in agriculture in this state to continue their operations at current production levels; (c) that such inability to continue operations over a period of time will decrease available employment in the agricultural sector of the state and result in unemployment and its attendant problems; (d) that the federal farmers home administration currently has a huge backlog of loan applications and has need for additional personnel to process this backlog and help make such money available to Kansas farmers; (e) that current bank employees, retired bankers and other persons who have an agricultural lending background could be of assistance in processing such applications and in counseling farm borrowers; and (f) that in order to help alleviate the current shortage of funds and to speed the processing and distribution of funds available through the federal farmers home administration a cooperative effort between state and private nonprofit organizations or professional and trade associations should be undertaken to help process the funds which are available on a timely basis.

History: L. 1985, ch. 2, § 1; March 21.



74-542 Program to assist farmers home administration in processing farm loan applications and counseling borrowers; expenses of volunteers; contracts.

74-542. Program to assist farmers home administration in processing farm loan applications and counseling borrowers; expenses of volunteers; contracts. The secretary of agriculture is hereby authorized and directed to coordinate a program with the Kansas bankers association and other such nonprofit organizations and associations in which persons who have an agricultural lending background and experience are encouraged to volunteer to assist the federal farmers home administration in the processing of farm loan applications and counseling borrowers on financial and technical matters related thereto. Within the limits of appropriations therefor and subject to the provisions of appropriations acts relating thereto, the secretary of agriculture may provide reimbursement of necessary mileage and may pay subsistence expenses to persons participating in such programs of providing voluntary assistance to the federal farmers home administration in the processing of farm loan applications. The amount of payment for mileage and subsistence expenses provided to any person under this section shall not exceed the amounts authorized to be paid for mileage and subsistence expenses under K.S.A. 75-3223, and amendments thereto. The secretary may enter into contracts to carry out the purposes of this act. These contracts shall not be subject to the competitive bidding requirements of K.S.A. 75-3739, and amendments thereto.

History: L. 1985, ch. 2, § 2; L. 2004, ch. 101, § 123; July 1.



74-543 Citation of act.

74-543. Citation of act. This act shall be known and may be cited as the emergency farm credit relief act.

History: L. 1985, ch. 2, § 3; March 21.



74-550 Federal grants and other funds, authority to apply for and receive; contracts.

74-550. Federal grants and other funds, authority to apply for and receive; contracts. For the purposes of the powers, duties and functions of the Kansas department of agriculture and the divisions and offices thereunder, the secretary of agriculture may apply for, receive and administer federal funds and may enter into contracts therefor with the federal government and its agencies and with other state agencies.

History: L. 1984, ch. 277, § 1; L. 2004, ch. 101, § 124; July 1.



74-552 Grape and wine industry advisory council; membership; officers; organization.

74-552. Grape and wine industry advisory council; membership; officers; organization. (a) There is hereby established within the Kansas department of agriculture a grape and wine industry advisory council consisting of no less than nine members who shall be appointed by the secretary of agriculture. The membership of such council shall include:

(1) One member from a Kansas higher education institution involved in related academic or research enterprises;

(2) no less than two members representing the commercial grape growing industry, with one appointed by each of the state's grape and wine industry organizations that are registered and in good standing with the secretary of state's office;

(3) no less than two members representing the licensed farm winery industry, with one appointed by each of the state's grape and wine industry organizations that are registered and in good standing with the secretary of state's office;

(4) one member who is a licensed wine distributor or wholesaler;

(5) one member who is a licensed retail liquor store owner;

(6) one member who is a registered agritourism operator; and

(7) one member with marketing or business development expertise.

(b) All members of the council shall be appointed for terms ending on June 30, 2016. All vacancies shall be filled by appointment for the remainder of the unexpired term of the member creating the vacancy.

(c) The secretary of the Kansas department of agriculture and secretary of the Kansas department of wildlife, parks and tourism, or their designees, shall designate staff as nonvoting, ex officio members of the council. The director of the state alcoholic beverage control division of the Kansas department of revenue or such director's designee shall also be a nonvoting, ex officio member.

(d) The advisory council shall organize biannually by the election from the council's membership a chairperson and a vice-chairperson. The advisory council shall adopt such rules of procedure as the council deems necessary for conducting the council's business.

(e) The provisions of this section shall expire on July 1, 2016.

History: L. 1994, ch. 308, § 1; L. 1996, ch. 209, § 25; L. 2004, ch. 101, § 196; L. 2012, ch. 140, § 2; July 1.



74-553 Same; duties, authorities and powers.

74-553. Same; duties, authorities and powers. (a) The grape and wine industry advisory council shall have the following duties, authorities and powers:

(1) Advise the Kansas department of agriculture and other state agencies on the grape and wine industry initiatives, concerns and needs;

(2) facilitate improved communication and interaction among grape and wine producers, wine and liquor wholesalers and retailers, governmental agencies, both federal and state, and state tourism interests;

(3) develop and recommend a long-term plan for financing continued programs for promotion, marketing, research and extension in support of the Kansas grape and wine industry; and

(4) report to the Kansas department of agriculture and to the standing agriculture committees of the legislature on the status of the Kansas grape and wine industry.

(b) To facilitate the organization and start-up of such plan and structure, the Kansas department of agriculture shall provide administrative assistance until such time as the secretary of the department of agriculture determines that the advisory council has resources to provide staffing on its own.

(c) The provisions of this section shall expire on July 1, 2016.

History: L. 1994, ch. 308, § 2; L. 1996, ch. 209, § 26; L. 2004, ch. 101, § 175; L. 2012, ch. 140, § 3; July 1.



74-554 Creation of the laboratory equipment fund; moneys credited, transfers from certain fee funds, expenditures.

74-554. Creation of the laboratory equipment fund; moneys credited, transfers from certain fee funds, expenditures. (a) There is hereby created a laboratory equipment fund in the state treasury. All moneys credited to the laboratory equipment fund shall be expended for the acquisition, maintenance and replacement of equipment used by the Kansas department of agriculture laboratory and metrology laboratory.

(b) Upon request of the secretary of agriculture the director of accounts and reports shall transfer no more than 10% of the carry-over balance of any fee fund specified in subsection (c) on June 30 in any fiscal year to the laboratory equipment fund.

(c) The following fee funds are subject to this transfer:

(1) The dairy fee fund established pursuant to K.S.A. 65-782, and amendments thereto;

(2) the feeding stuffs fee fund established pursuant to K.S.A. 2-1012, and amendments thereto;

(3) the fertilizer fee fund established pursuant to K.S.A. 2-1205, and amendments thereto;

(4) the pesticide use fee fund established pursuant to K.S.A. 2-2464a, and amendments thereto;

(5) the agricultural liming materials fee fund established pursuant to K.S.A. 2-2911, and amendments thereto;

(6) the petroleum inspection fund established pursuant to K.S.A. 55-427, and amendments thereto;

(7) the meat and poultry inspection fee fund established pursuant to K.S.A. 65-6a45, and amendments thereto;

(8) the entomology fee fund established pursuant to K.S.A. 2-2128, and amendments thereto; and

(9) the weights and measures fee fund as described pursuant to K.S.A. 83-302, and amendments thereto.

(d) In any fiscal year, the total amount of fees in the fund shall not exceed $500,000.

(e) All expenditures from the laboratory equipment fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or by a person or persons designated by the secretary.

History: L. 1994, ch. 336, § 1; L. 2004, ch. 101, § 125; L. 2010, ch. 22, § 1; July 1.



74-560 Kansas department of agriculture; creation; appointment of secretary of agriculture; annual public informational meeting; application of K-GOAL.

74-560. Kansas department of agriculture; creation; appointment of secretary of agriculture; annual public informational meeting; application of K-GOAL. (a) On and after the effective date of this act, in order to reorganize the administration, planning and regulation of the state's agriculture industry there is hereby established within the executive branch of government the Kansas department of agriculture, which shall be administered under the direction and supervision of a secretary of agriculture.

(b) The secretary shall be appointed by the governor. The secretary shall have a demonstrated executive and administrative ability to discharge the duties of the office of secretary. Every appointed secretary of agriculture shall be appointed subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as secretary shall exercise any power, duty or function as secretary until confirmed by the senate. The secretary shall be a member of the governor's cabinet. The secretary shall serve at the pleasure of the governor. The secretary shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary to be fixed by the governor.

(c) The secretary shall organize an annual public informational meeting. The meeting shall take place in each congressional district on a rotating basis.

(d) The provisions of the Kansas governmental operations accountability law apply to the Kansas department of agriculture, and the department is subject to audit, review and evaluation under such law.

History: L. 1995, ch. 236, § 1; L. 2001, ch. 86, § 5; L. 2004, ch. 147, § 15; L. 2008, ch. 121, § 10; July 1.



74-561 Appointment of assistant secretaries of agriculture, staff assistants and employees.

74-561. Appointment of assistant secretaries of agriculture, staff assistants and employees. The secretary of agriculture may appoint an assistant secretary or secretaries of agriculture, who shall serve at the pleasure of the secretary of agriculture. Any such assistant secretary of agriculture shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of agriculture with the approval of the governor. The secretary of agriculture also may appoint such other staff assistants and employees as are necessary to enable the secretary to carry out the duties of the office. Except as otherwise provided in this act and in K.S.A. 75-2935, and amendments thereto, such staff assistants and employees shall be within the classified service under the Kansas civil service act. The assistant secretary or secretaries of agriculture and such other staff assistants and employees shall be within the Kansas department of agriculture and shall have such powers, duties and functions as are assigned to them by the secretary or are prescribed by law. Such assistant secretary or secretaries of agriculture, staff assistants and employees shall act for and exercise the powers of the secretary of agriculture to the extent authority to do so is delegated by the secretary of agriculture.

History: L. 1995, ch. 236, § 2; L. 2004, ch. 101, § 197; July 1.



74-562 State board of agriculture; creation; members, appointment, terms, vacancies.

74-562. State board of agriculture; creation; members, appointment, terms, vacancies. (a) On the effective date of this act, there is hereby created within and as part of the Kansas department of agriculture a state board of agriculture.

(b) The board shall be composed of nine members who shall be appointed by the governor. One member shall be appointed from each congressional district with the remaining members appointed at large, however, no two members shall reside in the same county at the time of their appointment. At no time shall more than five members of the board of agriculture be members of the same political party.

(c) Subsequent redistricting shall not disqualify any member of the board from service for the remainder of such member's term.

(d) The regular term of office of members of the board of agriculture shall be four years. Regular terms shall commence on the second Monday in January following appointment of the board member.

(e) Of the members of the board appointed in the year 1995: (1) Four members shall have terms ending on the second Monday in January 2001 and no more than two such members shall be members of the same political party; and (2) five members shall have terms ending on the second Monday in January 1999 and no more than three such members shall be members of the same political party.

(f) Any member appointed subsequent to 1995 shall be appointed for a four-year term, unless such appointment is to fill the unexpired term where a vacancy has occurred on the board, in which case the member shall be appointed for the remainder of the unexpired term.

(g) No officer or employee of the Kansas department of agriculture shall be a member of the state board of agriculture.

History: L. 1995, ch. 236, § 3; L. 2004, ch. 101, § 176; July 1.



74-563 Same; initial meeting; subsequent meetings.

74-563. Same; initial meeting; subsequent meetings. (a) The initial meeting of the board shall commence following the appointment of all board members by the governor.  The governor shall certify to the secretary of state that all board members have been appointed.  Such certification shall be published in the Kansas register.  One week following such publication,  the board shall meet in the office of the secretary of state in the state capitol building, and such meeting shall commence at 10:00 o'clock a.m. The initial meeting of the board may be recessed and moved to another meeting place by common consent of the members.

(b) Meetings of the board subsequent to its initial meeting shall be held and conducted as provided in this act in accordance with policies and procedures established by the board.

(c) Commencing at the time of the initial meeting of the board, the powers, authorities, duties and responsibilities conferred and imposed upon the board by this act shall be operative and effective.

History: L. 1995, ch. 236, § 4; May 4.



74-564 Same; election of officers.

74-564. Same; election of officers. At the board's initial meeting and at the board's first meeting after the second Monday in January of each odd-numbered year, the board shall organize by election of a chairperson, vice-chairperson and such other officers as the board deems appropriate.

History: L. 1995, ch. 236, § 5; May 4.



74-565 Same; quorum; official actions.

74-565. Same; quorum; official actions. A quorum of the board shall be five members and no meeting shall commence until a quorum is present, but any number of members less than a quorum may recess a meeting to a later time. Official actions of the board shall be adopted by a favorable vote of five or more members. A recorded vote shall be taken and made a part of the board's public record.

History: L. 1995, ch. 236, § 6; May 4.



74-566 Same; compensation, travel expenses and subsistence allowances.

74-566. Same; compensation, travel expenses and subsistence allowances. The state board of agriculture may authorize members thereof to attend in-state meetings for participation in matters of agricultural interest to the state of Kansas, and when attending a meeting so authorized, members shall receive compensation and travel expenses and subsistence allowances as provided in K.S.A. 75-3212, and amendments thereto, for members of the legislature.  Whenever under any provision of law, a member of the state board of agriculture is authorized to attend an out-of-state meeting, or whenever the state board of agriculture authorizes one of its members to attend an out-of-state meeting for participation in matters of agricultural interest to the state of Kansas, such members, when attending a meeting so authorized, shall receive compensation and travel expenses and subsistence allowances as provided in K.S.A. 75-3212, and amendments thereto, for members of the legislature.

History: L. 1995, ch. 236, § 7; May 4.



74-567 Same; powers, duties and functions.

74-567. Same; powers, duties and functions. (a) The state board of agriculture shall have such powers, duties and functions as prescribed by this section. The board shall serve in an advisory capacity to the governor and the secretary to review and make recommendations on department legislative initiatives and proposed rules and regulations or proposed revised rules and regulations prior to the submission of such rules and regulations to the secretary of administration pursuant to K.S.A. 77-420, and amendments thereto, other than rules and regulations pertaining to personnel matters of the department, rules and regulations of the division of water resources and rules and regulations of the division of food safety. The board shall not have any powers, duties or functions concerning the day-to-day operations of the Kansas department of agriculture.

(b) The board shall serve in an advisory capacity to the agriculture marketing and promotions program within the Kansas department of agriculture. The board shall advise the program on issues and concerns relating to agriculture products development and marketing.

(c) The agriculture marketing and promotions program of the Kansas department of agriculture shall report to the board, at not less than two meetings of such board each year, on the activities and functions of the program.

History: L. 1995, ch. 236, § 8; L. 1996, ch. 209, § 28; L. 2003, ch. 154, § 25; L. 2004, ch. 147, § 9; L. 2012, ch. 140, § 120; July 1.

Revisor's Note:

Section was amended twice in the 2004 session, see also 74-567a.



74-568 State board of agriculture and secretary of the state board of agriculture abolished; transfer of powers and duties to the department of agriculture and secretary of agriculture.

74-568. State board of agriculture and secretary of the state board of agriculture abolished; transfer of powers and duties to the department of agriculture and secretary of agriculture. (a) The state board of agriculture created by K.S.A. 74-503, and amendments thereto, and the office of secretary of the state board of agriculture created by K.S.A. 74-503, and amendments thereto, are hereby abolished.

(b) Except as otherwise provided by this act, all of the powers, duties and functions of the existing state board of agriculture and the existing secretary of the state board of agriculture are hereby transferred to and conferred and imposed upon, the department of agriculture and the secretary of agriculture established by this act.

(c) Except as otherwise provided by this act, the department of agriculture and the secretary of agriculture established by this act shall be the successor in every way to the powers, duties and functions of the state board of agriculture and the secretary of agriculture in which the same were vested prior to the effective date of this act.  Every act performed in the exercise of such powers, duties and functions by or under the authority of the department of agriculture or the secretary of agriculture established by this act shall be deemed to have the same force and effect as if performed by the state board of agriculture or the secretary of the state board of agriculture, respectively, in which such powers, duties and functions were vested prior to the effective date of this act.

(d) Except as otherwise provided by this act, whenever the state board of agriculture, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary of agriculture established by this act.

(e) Except as otherwise provided by this act, whenever the secretary of the state board of agriculture, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary of agriculture established by this act.

(f) All rules and regulations of the state board of agriculture or the secretary of the state board of agriculture in existence on the effective date of this act shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary of agriculture established by this act until revised, amended, revoked or nullified pursuant to law.

(g) All rules and regulations of the division of water resources of the state board of agriculture or the chief engineer of the division of water resources of the state board of agriculture in existence on the effective date of this act shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the chief engineer of the division of water resources of the department of agriculture established by this act until revised, amended, revoked or nullified pursuant to law.

(h) All orders and directives of the state board of agriculture or the secretary of the state board of agriculture in existence on the effective date of this act shall continue to be effective and shall be deemed to be orders and directives of the secretary of agriculture established by this act, until revised, amended or nullified pursuant to law.

(i) On the effective date of this act, the secretary of agriculture shall succeed to whatever right, title or interest the state board of agriculture has acquired in any real property in this state, and the secretary shall hold the same for and in the name of the state of Kansas.  On and after the effective date of this act, whenever any statute, contract, deed or other document concerns the power or authority of the state board of agriculture or the secretary of the state board of agriculture to acquire, hold or dispose of real property or any interest therein, the secretary of agriculture shall succeed to such power or authority.

(j) The secretary of agriculture established by this act shall be continuations of the state board of agriculture and the secretary of the state board of agriculture.

History: L. 1995, ch. 236, § 9; May 4.



74-569 Organization of the department of agriculture.

74-569. Organization of the department of agriculture. (a) The secretary of agriculture may organize the department of agriculture in the manner the secretary deems most efficient, so long as the same is not in conflict with the provisions of this act or with the provisions of law, and the secretary may establish policies governing the transaction of business of the department and the administration of each of the divisions within the department. Except as provided in K.S.A. 83-205, and amendments thereto, the chief administrative officer of each division of the department shall be within the classified service under the Kansas civil service act and shall perform such duties and exercise such powers as the secretary of agriculture may prescribe and such duties and powers as are prescribed by law.  Such chief administrative officers shall act for and exercise the powers of the secretary of agriculture to the extent authority to do so is delegated by the secretary of agriculture.

(b) Except as otherwise provided in this act, and subject to the Kansas civil service act, the chief administrative officer of each division of the department of agriculture shall appoint all subordinate officers and employees of such officer's division, subject to the approval of the secretary, and all such subordinate officers and employees shall be within the classified service of the Kansas civil service act.  Personnel of each such division shall perform such duties and exercise such powers as the chief administrative officer of their division to the extent authority to do so is delegated by such administrative officer.

History: L. 1995, ch. 236, § 10; L. 1996, ch. 146, § 3; Apr. 18.



74-570 Transfer of employees; retention of benefits.

74-570. Transfer of employees; retention of benefits. Except as otherwise provided in this act, on the effective date of this act, officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of any state agency or office which is abolished by this act, or which becomes a part of the department of agriculture, or the powers, duties and functions of which are transferred to the secretary of agriculture, and who, in the opinion of the secretary of agriculture, are necessary to perform the powers, duties and functions of the department of agriculture, shall be transferred to, and shall become officers and employees of the department.  Any such officer or employee shall retain all retirement benefits and all rights of civil service which had accrued to or vested in such officer or employee prior to the effective date of this act.  The service of each such officer and employee so transferred shall be deemed to have been continuous.  All transfers and any abolition of personnel positions in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder.

History: L. 1995, ch. 236, § 11; May 4.



74-571 Conflicts resolved by governor.

74-571. Conflicts resolved by governor. (a) When any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of any abolition, transfer, attachment or change made by or under authority of this act, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The secretary of agriculture shall succeed to all property and records which were used for or pertain to the performance of the powers, duties and functions transferred to the secretary of agriculture.  Any conflict as to the proper disposition of property or records arising under this section, and resulting from the transfer, attachment or abolition of any state agency, or all or part of the powers, duties and functions thereof, shall be determined by the governor, whose decision shall be final.

History: L. 1995, ch. 236, § 12; May 4.



74-572 Secretary of agriculture has custody of records; civil or criminal actions not effected.

74-572. Secretary of agriculture has custody of records; civil or criminal actions not effected. (a) The secretary of agriculture shall have the legal custody of all records, memoranda, writings, entries, prints, representations or combinations thereof of any act, transaction, occurrence or event of the department of agriculture and any agency or office abolished or transferred thereto under this act.

(b) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency mentioned in this act, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of this act.  The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(c) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1995, ch. 236, § 13; May 4.



74-573 Funds and liabilities transferred.

74-573. Funds and liabilities transferred. (a) On the effective date of this act, the balance of all funds appropriated and reappropriated to any of the state agencies abolished by this act is hereby transferred to the secretary of agriculture and shall be used only for the purpose for which the appropriation was originally made.

(b) On the effective date of this act, the liability for all accrued compensation or salaries of officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of any state agency or office abolished by this act, or which becomes a part of the department of agriculture established by this act, or the powers, duties and functions of which are transferred to the secretary of agriculture provided for by this act, shall be assumed and paid by the secretary of agriculture established by this act.

History: L. 1995, ch. 236, § 14; May 4.



74-574 Transfer of functions to the secretary of agriculture.

74-574. Transfer of functions to the secretary of agriculture. The following programs and functions are hereby transferred from the division of marketing, department of agriculture, and conferred upon the secretary of agriculture: (a) The functions relating to standards, grades, and classifications for agricultural products and receptacles, pursuant to K.S.A. 74-531, 74-532, and 74-534, and amendments thereto; (b) the functions relating to labeling of agricultural products established under K.S.A. 2-2306, and amendments thereto; and (c) functions relating to the grape and wine industry advisory council established by K.S.A. 74-552, and amendments thereto.

History: L. 1996, ch. 209, § 3; L. 2000, ch. 116, § 12; July 1.



74-575 Division of marketing and director of marketing; transfer of powers and duties to the secretary of agriculture.

74-575. Division of marketing and director of marketing; transfer of powers and duties to the secretary of agriculture. (a) Except as otherwise provided by this act, the secretary of agriculture shall be the successor in every way to the powers, duties, and functions of the division of marketing and director of marketing in which the same were vested prior to the effective date of this act and which are transferred pursuant to K.S.A. 74-574. Every act performed in the exercise of such powers, duties, and functions by or under the authority of the secretary of agriculture shall be deemed to have the same force and effect as if performed by the division of marketing or director of marketing in which such powers, duties, and functions were vested prior to the effective date of this act.

(b) Whenever the "division of markets," or words of like effect, are referred to or designated by a statute, contract, or other document, and such reference is in regard to one of the powers and duties transferred to the department of agriculture pursuant to K.S.A. 74-574, such reference or designation shall be deemed to apply to the department of agriculture.  Whenever the "director of marketing," or words of like effect, are referred to or designated by a statute, contract, or other document, and such reference is in regard to one of the powers and duties transferred to the department of commerce pursuant to K.S.A. 74-574, such reference or designation shall be deemed to apply to the secretary of agriculture.

(c) All rules and regulations, orders, and directives of the division of marketing or director of marketing pertaining to powers and duties transferred pursuant to K.S.A. 74-574 shall continue to be effective and shall be deemed to be rules and regulations, orders, and directives of the secretary of agriculture until revised, amended, or nullified pursuant to law.

History: L. 1996, ch. 209, § 6; L. 2003, ch. 154, § 26; July 1.



74-576 Powers and duties of the secretary of agriculture.

74-576. Powers and duties of the secretary of agriculture. In addition to the specific powers and duties conferred upon the secretary of agriculture by the laws of this state, the secretary is hereby authorized to:

(a) Make and enter into contracts and agreements necessary or incidental to the execution of the laws relating to the department of agriculture; and

(b) foster and promote the development and economic welfare of the agricultural industry of the state.

History: L. 1996, ch. 93, § 1; Apr. 4.



74-577 Dairy interstate compact; powers and duties of secretary of agriculture.

74-577. Dairy interstate compact; powers and duties of secretary of agriculture. The state of Kansas may seek to enter into a dairy interstate compact with other states for the purpose of the orderly marketing of milk. Prior to entering into such compact, an economic impact study shall be conducted by the secretary of agriculture to determine the impact on producers, processors and consumers. Subject to the approval of the legislature or in the event the legislature is not in session, the legislative coordinating council, the secretary of agriculture is hereby authorized to enter into such compact on behalf of the state of Kansas.

History: L. 1999, ch. 97, § 2; July 1.



74-578 Grain commodities commission service fund; expenditures.

74-578. Grain commodities commission service fund; expenditures. On and after July 1, 2000, there is hereby created in the state treasury the grain commodities commission services fund. All moneys received by the Kansas department of agriculture for services performed by the department for the grain commodities commission created pursuant to the provisions of K.S.A. 2-3001 et seq. and K.S.A. 2-3002a, and amendments thereto, shall be remitted to the state treasurer. The state treasurer shall deposit the entire amount in the state treasury and credit it to the grain commodities commission services fund. All costs and expenses incurred by the department in providing services to the grain commodities commissions shall be paid from the grain commodities commission services fund. All expenditures from the grain commodities commission services fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary.

History: L. 2000, ch. 116, § 11; L. 2004, ch. 101, § 178; July 1.



74-581 Transfer of powers, duties and functions to department and secretary of agriculture; rules and regulations.

74-581. Transfer of powers, duties and functions to department and secretary of agriculture; rules and regulations. (a) Except as otherwise provided by this order, the following powers, duties, and functions of the department of health and environment, the secretary of health and environment, the division of health of the department of health and environment, the director of the division of health, and the office of laboratory services of the department of health and environment are hereby transferred to and imposed upon the department of agriculture and the secretary of agriculture:

(1) All powers, duties, and functions under the food service and lodging act, K.S.A. 36-501 et seq., and amendments thereto, relating to the licensing, inspection, and regulation of mobile retail ice cream vendors, food service establishments in food processing plants, or any combination thereof, and food service establishments located in retail food stores;

(2) all powers, duties, and functions under the food service and lodging act, K.S.A. 36-501 et seq., and amendments thereto, relating to the licensing, inspection, and regulation of food vending machines, food vending machine companies, and food vending machine dealers as those terms are defined in K.S.A. 36-501, and amendments thereto;

(3) all powers, duties, and functions under K.S.A. 65-688 through K.S.A. 65-689, and amendments thereto, relating to the licensing, inspection, and regulation of retail food stores and food processing plants; and

(4) all of those powers, duties, and functions under K.S.A. 65-619 through K.S.A. 65-687, and amendments thereto, that relate to the powers, duties, and functions transferred under paragraphs (1), (2) and (3) above.

(b) The secretary of agriculture is hereby authorized to adopt rules and regulations as necessary to carry out the powers, duties and functions transferred to and imposed upon the department of agriculture and the secretary of agriculture pursuant to paragraph (a).

History: Executive Reorganization Order No. 32, L. 2004, ch. 192, § 1; L. 2008, ch. 48, § 9; July 1.



74-582 Successors to certain powers and functions of department and secretary of health and environment and director of division of health; application of documentary references; rules and regulations; orders and directives continued in effect until superseded

74-582. Successors to certain powers and functions of department and secretary of health and environment and director of division of health; application of documentary references; rules and regulations; orders and directives continued in effect until superseded. (a) The department of agriculture and the secretary of agriculture shall be the successor in every way to the powers, duties, and functions of the department and secretary of health and environment, the division of health of the department of health and environment, the director of the division of health, and the office of laboratory services of the department of health and environment in which the same were vested prior to the effective date of this order and that are transferred pursuant to K.S.A. 2015 Supp. 74-581. Every act performed in the exercise of such transferred powers, duties, and functions by or under the authority of the department of secretary of agriculture shall be deemed to have the same force and effect as if performed by the department or secretary of health and environment, the division of health, the director of the division of health, or the office of laboratory services in which such powers, duties, and functions were vested prior to the effective date of this order.

(b) Whenever the department of health and environment, the secretary of health and environment, the division of health, the director of the division of health, or the office of laboratory services or words of like effect, are referred to or designated by a statute, contract, or other document and such reference is in regard to any of the powers, duties, or functions transferred to the department or secretary of agriculture pursuant to this order, such reference or designation shall be deemed to apply to the department of agriculture or the secretary of agriculture.

(c) All rules and regulations, orders, and directives of the secretary of health and environment which relate to the functions transferred by this order and which are in effect on the effective date of this order shall continue to be effective and shall be deemed to be rules and regulations, orders, and directives of the secretary of agriculture until revised, amended, revoked, or nullified pursuant to law.

History: Executive Reorganization Order No. 32, L. 2004, ch. 192, § 2; Oct. 1.



74-583 Transfer of fund balances and assumption of liability for compensation and salaries by department.

74-583. Transfer of fund balances and assumption of liability for compensation and salaries by department. (a) The balances of all funds or accounts thereof appropriated or reappropriated for the department of health and environment relating to the powers, duties, and functions transferred by this order are hereby transferred within the state treasury to the department of agriculture and shall be used only for the purpose for which the appropriation was originally made.

(b) Liability for all accrued compensation or salaries of officers and employees who are transferred to the department of agriculture under this order shall be assumed and paid by the department of agriculture.

History: Executive Reorganization Order No. 32, L. 2004, ch. 192, § 3; Oct. 1.



74-584 Resolution of conflicts regarding disposition of property, powers, duties, functions, appropriations, personnel and records.

74-584. Resolution of conflicts regarding disposition of property, powers, duties, functions, appropriations, personnel and records. (a) When any conflict arises as to the disposition of any property, power, duty, or function or the unexpended balance of any appropriation as a result of any abolition or transfer made by or under the authority of this order, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The department of agriculture shall succeed to all property, property rights, and records which were used for or pertain to the performance of powers, duties, and functions transferred to the department of agriculture. Any conflict as to the proper disposition of property, personnel, or records arising under this order shall be determined by the governor, whose decision shall be final.

History: Executive Reorganization Order No. 32, L. 2004, ch. 192, § 4; Oct. 1.



74-585 Rights preserved in legal actions and proceedings.

74-585. Rights preserved in legal actions and proceedings. (a) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency or program mentioned in this order, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of this order. The court may allow any such suit, action, or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this order.

History: Executive Reorganization Order No. 32, L. 2004, ch. 192, § 5; Oct. 1.



74-586 Transfer of officers and employees; rights and benefits preserved.

74-586. Transfer of officers and employees; rights and benefits preserved. (a) All officers and employees of the department of health and environment who, immediately prior to the effective date of this order, are engaged in the exercise and performance of the powers, duties, and functions transferred by this order, as well as all officers and employees of the department of health and environment who are determined by the secretary of health and environment and the secretary of agriculture to be engaged in providing administrative, technical, or other support services that are essential to the exercise and performance of the powers, duties, and functions transferred by this order, are hereby transferred to the department of agriculture. All classified employees so transferred shall retain their status as classified employees.

(b) Officers and employees of the department of health and environment transferred by this order shall retain all retirement benefits and leave balances and rights which had accrued or vested prior to the date of transfer. The service of each such officer and employee so transferred shall be deemed to have been continuous. Any subsequent transfers, layoffs, or abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in this order shall affect the classified status of any transferred person employed by the department of health and environment prior to the date of transfer.

History: Executive Reorganization Order No. 32, L. 2004, ch. 192, § 6; Oct. 1.



74-587 Food safety programs; authority relating to certain real property transferred to department.

74-587. Food safety programs; authority relating to certain real property transferred to department. On and after October 1, 2004, the Kansas department of agriculture shall succeed to whatever right, title or interest the department of health and environment has acquired in any real property in this state concerning the functions transferred by this act or by 2004 Executive Reorganization Order No. 32, and the authority shall hold the same for and in the name of the state of Kansas. On and after October 1, 2004, whenever any statute, contract, deed or other document concerns the power or authority of the department of health and environment or the secretary of the department of health and environment concerning the functions transferred by this act or by 2004 Executive Reorganization Order No. 32 to acquire, hold or dispose of real property or any interest therein, the Kansas department of agriculture shall succeed to such power or authority.

History: L. 2004, ch. 147, § 1; July 1.



74-588 Same; transfer of employees.

74-588. Same; transfer of employees. Except as otherwise provided in this act, on October 1, 2004, officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the department of health and environment concerning food and food service which are transferred by this act or by 2004 Executive Reorganization Order No. 32, or who become a part of the Kansas department of agriculture, or the powers, duties and functions of which are transferred to the Kansas department of agriculture, and who, in the opinion of the secretary of the Kansas department of agriculture, are necessary to perform the powers, duties and functions of the Kansas department of agriculture, shall be transferred to, and shall become officers and employees of the Kansas department of agriculture.

History: L. 2004, ch. 147, § 2; July 1.



74-589 Same; conflict resolution.

74-589. Same; conflict resolution. On and after October 1, 2004, when any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of any abolition, transfer, attachment or change made by or under authority of this act, such conflict shall be resolved by the governor, whose decision shall be final.

History: L. 2004, ch. 147, § 3; July 1.



74-590 Same; disposition of records.

74-590. Same; disposition of records. (a) On and after October 1, 2004, the Kansas department of agriculture shall serve as custodian for all agency records as defined by the Kansas open records act, related to those sections of chapter 36, article 5 and chapter 65, article 6, from which authority is transferred from the secretary of health and environment to the secretary of agriculture. The department of health and environment shall continue to serve as custodian as defined by the Kansas open records act for all agency records related to chapter 36, article 5 and chapter 65, article 6 generated prior to October 1, 2004. A request for records generated prior to October 1, 2004, pursuant to the Kansas open records act may be made to the Kansas department of agriculture and it will be forwarded to the department of health and environment upon receipt.

(b) The department of health and environment will immediately make available to the Kansas department of agriculture upon request any records, memoranda, writings, entries, prints, representations or combinations thereof of any act, transaction, occurrence or event of the department of health and environment related to those functions transferred to the secretary of agriculture.

History: L. 2004, ch. 147, § 4; July 1.



74-599 Same; designation of hearing officer.

74-599. Same; designation of hearing officer. Notwithstanding the provisions of K.S.A. 77-514, and amendments thereto, on and after July 1, 2004, with respect to hearings pursuant to K.S.A. 65-6a18 et seq., and amendments thereto, before the secretary of agriculture in accordance with the Kansas administrative procedure act, a hearing officer from the office of administrative hearings shall be the presiding officer unless the party requests that the matter, for which a hearing has been scheduled or for which a right to a hearing exists, be heard by a hearing officer appointed by the secretary.

History: L. 2004, ch. 147, § 16; July 1.



74-5,100 Certificates of free sale; fees; rules and regulations.

74-5,100. Certificates of free sale; fees; rules and regulations. (a) In addition to the specific powers and duties conferred upon the secretary of agriculture by the laws of this state, the secretary is authorized to issue certificates of free sale upon request that are necessary or incidental to the execution of the laws relating to the department of agriculture.

(b) The secretary may establish a fee schedule to cover the cost of issuing such certificates not to exceed $25 per certificate.

(c) The secretary is hereby authorized to adopt rules and regulations necessary to carry out the provisions of this section.

History: L. 2008, ch. 48, § 1; July 1.



74-5,103 Rules and regulations, orders and directives continued.

74-5,103. Rules and regulations, orders and directives continued. All rules and regulations, orders and directives of the secretary of agriculture which relate to the powers, duties and functions transferred to and imposed upon the department of agriculture and secretary of agriculture pursuant to K.S.A. 2015 Supp. 74-581, and amendments thereto, and the rules and regulations adopted thereunder, which are in effect on the effective date of this act shall continue to be effective until revised, amended, revoked or nullified pursuant to law.

History: L. 2008, ch. 48, § 4; July 1.



74-5,104 Transfer of powers, duties and functions to secretary of agriculture; division of food safety.

74-5,104. Transfer of powers, duties and functions to secretary of agriculture; division of food safety. (a) Except as otherwise provided by this act, on and after October 1, 2008, all of the powers, duties and functions of the department of health and environment concerning food service and lodging are hereby transferred to and conferred and imposed upon, the secretary of agriculture.

(b) Except as otherwise provided by this act, on and after October 1, 2008, the secretary of agriculture shall be the successor in every way to the powers, duties and functions of the department of health and environment concerning food service and lodging in which the same were vested prior to October 1, 2008. Every act performed in the exercise of such powers, duties and functions by or under the authority of the secretary of agriculture shall be deemed to have the same force and effect as if performed by the department of health and environment, in which such powers, duties and functions were vested prior to October 1, 2008.

(c) All rules and regulations of the department of health and environment concerning food service and lodging in existence on October 1, 2008, shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary of agriculture until revised, amended, revoked or nullified pursuant to law.

(d) All orders and directives of the department of health and environment concerning food service and lodging in existence on October 1, 2008, shall continue to be effective and shall be deemed to be orders and directives of the secretary of agriculture  until revised, amended or nullified pursuant to law.

(e) The division of food safety shall be a continuation of the department of health and environment concerning food service and lodging.

History: L. 2008, ch. 84, § 1; Apr. 24.



74-5,105 Rights preserved in legal actions and proceedings.

74-5,105. Rights preserved in legal actions and proceedings. (a) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency or program mentioned in this act, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of this act. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 2008, ch. 84, § 2; Apr. 24.



74-5,106 Food service and lodging; authority relating to certain real property transferred to secretary.

74-5,106. Food service and lodging; authority relating to certain real property transferred to secretary. On and after October 1, 2008, the secretary of agriculture shall succeed to whatever right, title or interest the department of health and environment has acquired in any real property in this state concerning the functions transferred by this act, and the secretary of agriculture shall hold the same for and in the name of the state of Kansas. On and after October 1, 2008, whenever any statute, contract, deed or other document concerns the power or authority of the department of health and environment or the secretary of the department of health and environment concerning the functions transferred by this act to acquire, hold or dispose of real property or any interest therein, the secretary of agriculture shall succeed to such power or authority.

History: L. 2008, ch. 84, § 3; Apr. 24.



74-5,107 Same; transfer of employees.

74-5,107. Same; transfer of employees. (a) Except as otherwise provided in this act, on October 1, 2008, officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the department of health and environment concerning food service and lodging which are transferred by this act, or who become a part of the Kansas department of agriculture, or the powers, duties and functions of which are transferred to the Kansas department of agriculture, and who, in the opinion of the secretary of agriculture, are necessary to perform the powers, duties and functions of the Kansas department of agriculture, shall be transferred to, and shall become officers and employees of the Kansas department of agriculture.

(b) Officers and employees of the department of health and environment transferred by this act shall retain all retirement benefits and leave balances and rights which had accrued or vested prior to the date of transfer. The service of each such officer and employee so transferred shall be deemed to have been continuous. All transfers, layoffs or abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in this act shall affect the classified status of any transferred person employed by the department of health and environment prior to the date of transfer.

History: L. 2008, ch. 84, § 4; Apr. 24.



74-5,108 Same; disposition of records.

74-5,108. Same; disposition of records. (a) On and after October 1, 2008, the Kansas department of agriculture shall serve as custodian for all agency records, as defined by the Kansas open records act, related to article 5 of chapter 36 of the Kansas Statutes Annotated, from which authority is transferred from the department of health and environment to the secretary of agriculture. The department of health and environment shall continue to serve as custodian, as defined by the Kansas open records act, for all agency records related to article 5 of chapter 36 of the Kansas Statutes Annotated generated prior to October 1, 2008. A request for records generated prior to October 1, 2008, pursuant to the Kansas open records act, may be made to the Kansas department of agriculture and it shall be forwarded to the department of health and environment upon receipt.

(b) The department of health and environment shall immediately make available to the Kansas department of agriculture upon request any records, memoranda, writings, entries, prints, representations or combinations thereof of any act, transaction, occurrence or event of the department of health and environment related to those functions transferred to the secretary of agriculture.

History: L. 2008, ch. 84, § 5; Apr. 24.



74-5,109 Same; transfer of funds.

74-5,109. Same; transfer of funds. On October 1, 2008, the balances of all funds or accounts thereof appropriated or reappropriated for the department of health and environment relating to the powers, duties and functions transferred by this act are hereby transferred within the state treasury to the Kansas department of agriculture and shall be used only for the purpose for which the appropriation was originally made.

History: L. 2008, ch. 84, § 6; Apr. 24.



74-5,110 Same; effective date.

74-5,110. Same; effective date. The provisions of K.S.A. 2015 Supp. 74-5,104 through 74-5,109, and amendments thereto, shall be effective on and after October 1, 2008.

History: L. 2008, ch. 84, § 7; Apr. 24.



74-5,111 Same; expenditures by secretary of health and environment; approval of secretary of agriculture required.

74-5,111. Same; expenditures by secretary of health and environment; approval of secretary of agriculture required. (a) On and after the effective date of this act, and prior to July 1, 2008, the secretary of health and environment shall not make any expenditures for the fiscal year ending June 30, 2008, from funds or accounts appropriated or reappropriated for the department of health and environment relating to the powers, duties and functions transferred by this act on October 1, 2008, without prior approval of the secretary of agriculture.

(b) On and after July 1, 2008, and prior to October 1, 2008, the secretary of health and environment shall not make any expenditures for the fiscal year ending June 30, 2009, from funds or accounts appropriated or reappropriated for the department of health and environment relating to the powers, duties and functions transferred by this act on October 1, 2008, without prior approval of the secretary of agriculture.

History: L. 2008, ch. 84, § 8; Apr. 24.



74-5,112 Agriculture marketing and promotions program created within department of agriculture.

74-5,112. Agriculture marketing and promotions program created within department of agriculture. (a) There is hereby established, within and as a part of the Kansas department of agriculture, the agriculture marketing and promotions program.

(b) (1) The secretary of agriculture shall appoint such employees as may be needed to carry out the powers and duties of the program, and all such officers and employees shall be within the classified or unclassified service.

(2) All employees shall act for and exercise the powers of the secretary of agriculture to the extent that authority to do so is delegated by the secretary of agriculture.

History: Executive Reorganization Order No. 40, § 1; L. 2011, ch. 135, § 1; July 1.



74-5,113 Transfer of marketing and promotions functions from department of commerce to department of agriculture.

74-5,113. Transfer of marketing and promotions functions from department of commerce to department of agriculture. (a) The agriculture products development division within the department of commerce created by K.S.A. 74-50,156, and amendments thereto, is hereby abolished.

(b) Except as otherwise provided by K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, all powers, duties and functions of the agriculture products development division within the department of commerce created by K.S.A. 74-50,156, and amendments thereto, are hereby transferred to and imposed upon the agriculture marketing and promotions program within the Kansas department of agriculture created herein.

History: Executive Reorganization Order No. 40, § 2; L. 2011, ch. 135, § 2; July 1.



74-5,114 Powers, duties and functions of agriculture products development division transferred to department of agriculture; application of documentary references and designations; rules and regulations, orders and directives of secretary continued in effect until superseded.

74-5,114. Powers, duties and functions of agriculture products development division transferred to department of agriculture; application of documentary references and designations; rules and regulations, orders and directives of secretary continued in effect until superseded. (a) The agriculture marketing and promotions program within the Kansas department of agriculture shall be the successor in every way to the powers, duties and functions of the agriculture products development division within the department of commerce which were in effect prior to the effective date of K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, and that are transferred pursuant to K.S.A. 2015 Supp. 74-5,113, and amendments thereto. Every act performed in the exercise of such transferred powers, duties and functions by or under the authority of the agriculture marketing and promotions program within the Kansas department of agriculture shall be deemed to have the same force and effect as if performed by the agriculture products development division within the department of commerce in which such powers, duties and functions were in effect prior to the effective date of K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto.

(b) Whenever the agriculture products development division or words of like effect are referred to or designated by a statute, contract, or other document and such reference is in regard to any of the powers, duties, or functions transferred to the agriculture products marketing and promotions program such reference or designation shall be deemed to apply to the program or the secretary of agriculture.

(c) All rules and regulations, orders and directives of the agriculture products development division within the department of commerce which relate to the functions transferred by K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto and which are in effect on the effective date of K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the agriculture marketing and promotions program within the Kansas department of agriculture transferred herein until revised, amended, revoked or nullified pursuant to law.

History: Executive Reorganization Order No. 40, § 3; L. 2011, ch. 135, § 3; July 1.



74-5,115 Funds and liabilities transferred from department of commerce to department of agriculture.

74-5,115. Funds and liabilities transferred from department of commerce to department of agriculture. (a) The balances of all funds or accounts thereof appropriated or reappropriated for the agriculture products development division within the department of commerce relating to the powers, duties and functions transferred by K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, are hereby transferred within the state treasury to the agriculture marketing and promotions program within the Kansas department of agriculture transferred herein and shall be used only for the purpose for which the appropriation was originally made.

(b) Subject to acts of the legislature, all fees, grant funds, and loan repayment funds dedicated to the agriculture products development division within the department of commerce prior to the effective date of K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, shall be transferred to the agriculture marketing and promotions program within the department of agriculture.

(c) Liability for all accrued compensation or salaries of officers and employees who are transferred from the agriculture products development division within the department of commerce under K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, shall be assumed and paid by the agriculture marketing and promotions program within the Kansas department of agriculture.

History: Executive Reorganization Order No. 40, § 4; L. 2011, ch. 135, § 4; July 1.



74-5,116 Resolution of conflicts regarding disposition of property, powers, duties, functions, appropriations, personnel and records.

74-5,116. Resolution of conflicts regarding disposition of property, powers, duties, functions, appropriations, personnel and records. (a) When any conflict arises as to the disposition of any property, power, duty or function or the unexpended balance of any appropriation as a result of any abolition or transfer made by or under the authority of K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The agriculture marketing and promotions program within the Kansas department of agriculture shall succeed to all property, property rights and records which were used for or pertain to the performance of powers, duties and functions transferred to the division. Any conflict as to the proper disposition of property, personnel, or records arising under K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, shall be determined by the governor, whose decision shall be final.

History: Executive Reorganization Order No. 40, § 5; L. 2011, ch. 135, § 5; July 1.



74-5,117 Rights preserved in legal actions and proceedings.

74-5,117. Rights preserved in legal actions and proceedings. (a) No suit, action, or other proceeding, judicial or administrative, lawfully commenced or which could have been commenced, by or against any state agency or program mentioned in K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, or by or against any officer of the state in such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto.

History: Executive Reorganization Order No. 40, § 6; L. 2011, ch. 135, § 6; July 1.



74-5,118 Transfer of officers and employees; rights and benefits preserved.

74-5,118. Transfer of officers and employees; rights and benefits preserved. (a) The secretary of agriculture shall determine such employees as are necessary to enable the secretary to carry out the duties of the agriculture marketing and promotions program. All officers and employees of the agriculture products development division within the department of commerce who, immediately prior to the effective date of K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, are engaged in the exercise and performance of the powers, duties and functions transferred by K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, who are determined by the secretary of agriculture to be engaged in providing administrative, technical or other support services that are essential to the exercise and performance of the powers, duties and functions transferred by K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, are hereby transferred to the agriculture marketing and promotions program within the Kansas department of agriculture. All classified employees so transferred shall retain their status as classified employees. Thereafter, the secretary of agriculture may convert vacant classified positions to positions in the unclassified service under the Kansas civil service act.

(b) Officers and employees of the agriculture products development division within the department of commerce transferred by K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, shall retain all retirement benefits and leave balances and rights which had accrued or vested prior to the date of transfer. The service of each such officer and employee so transferred shall be deemed to have been continuous. Any subsequent transfers, layoffs or abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, shall affect the classified status of any transferred person employed by the agriculture products development division of the department of commerce prior to the date of transfer.

History: Executive Reorganization Order No. 40, § 7; L. 2011, ch. 135, § 7; July 1.



74-5,119 Powers, duties and functions of animal health department transferred to department of agriculture; appointment of animal health commissioner.

74-5,119. Powers, duties and functions of animal health department transferred to department of agriculture; appointment of animal health commissioner. (a) The division of animal health is hereby established within the Kansas department of agriculture. The division of animal health shall be a continuation of the Kansas animal health department and the animal health commissioner shall be a continuation of the livestock commissioner of the Kansas animal health department. The division shall be administered under the supervision of the secretary of agriculture, by the animal health commissioner, who shall be the chief administrative officer of the division. On the effective date of K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, the secretary of agriculture shall appoint the animal health commissioner. Thereafter, upon a vacancy in the office of animal health commissioner, the Kansas animal health board shall submit three nominations to the secretary of agriculture for the office of animal health commissioner, and the secretary of agriculture shall choose one of the three nominations to appoint as the animal health commissioner. The animal health commissioner shall serve at the pleasure of the secretary and the animal health board. The animal health commissioner shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of agriculture, with the approval of the governor.

(b) All of the powers, duties and functions of the existing Kansas animal health department and the existing livestock commissioner of the Kansas animal health department are hereby transferred to and imposed upon the animal health division within the Kansas department of agriculture and the animal health commissioner, respectively.

(c) The secretary of agriculture shall appoint such employees as may be needed to carry out the powers and duties of the program, and all such officers and employees shall be within the classified or unclassified service.

History: Executive Reorganization Order No. 40, § 8; L. 2011, ch. 135, § 8; July 1.



74-5,120 Animal health department and livestock commissioner abolished.

74-5,120. Animal health department and livestock commissioner abolished. The Kansas animal health department and the office of livestock commissioner as established by K.S.A. 75-1901, and amendments thereto, are hereby abolished.

History: Executive Reorganization Order No. 40, § 9; L. 2011, ch. 135, § 9; July 1.



74-5,121 Department of agriculture successor to animal health department; application of documentary references and designations; rules and regulations, orders and directives of secretary continued in effect until superseded.

74-5,121. Department of agriculture successor to animal health department; application of documentary references and designations; rules and regulations, orders and directives of secretary continued in effect until superseded. (a) The animal health commissioner of the Kansas department of agriculture shall be the successor in every way to the powers, duties and functions of the Kansas animal health department and the livestock commissioner of the Kansas animal health department in which the same were vested prior to the effective date of K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto. Every act performed in the exercise of such powers, duties and functions by or under the authority of the secretary of agriculture shall be deemed to have the same force and effect as if performed by the Kansas animal health department and the livestock commissioner of the Kansas animal health department in which such powers, duties and functions were vested prior to the effective date of K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto.

(b) Whenever the Kansas animal health department or the livestock commissioner of the Kansas animal health department, or words of like effect, are referred to or designated by a statute, contract, memorandum of understanding, plan, grant, waiver or other document, such reference or designation shall be deemed to apply to the animal health division of the Kansas department of agriculture or the animal health commissioner under the secretary of agriculture.

(c) All rules and regulations, orders and directives of the livestock commissioner of the Kansas animal health department that are in effect on the effective date of K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the animal health division of the Kansas department of agriculture until revised, amended, revoked or nullified pursuant to law, by the secretary of agriculture.

(d) Before any proposed rules and regulations of the animal health commissioner of the division of animal health of the department of agriculture are submitted to the secretary of administration or the attorney general pursuant to K.S.A. 77-420, and amendments thereto:

(1) The animal health commissioner shall submit such rules and regulations to the animal health board; and

(2) the animal health board shall review and make recommendations to the animal health commissioner and the secretary of agriculture regarding such proposed rules and regulations.

History: Executive Reorganization Order No. 40, § 10; L. 2011, ch. 135, § 10; July 1.



74-5,121a "Agency head" means the secretary or animal health commissioner.

74-5,121a. "Agency head" means the secretary or animal health commissioner. For purposes of administrative proceedings of the division of animal health of the Kansas department of agriculture, "agency head" means the Kansas secretary of agriculture or the animal health commissioner of the Kansas department of agriculture, when acting on behalf of the secretary.

History: L. 2012, ch. 125, § 2; July 1.



74-5,122 Animal health board and pet animal advisory board continued.

74-5,122. Animal health board and pet animal advisory board continued. (a) The Kansas animal health board, created by K.S.A. 74-4001, and amendments thereto, is hereby continued in existence within the animal health division of the department of agriculture with respect to powers, duties and functions of the Kansas animal health department that are transferred under K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto. Persons who are members of the Kansas animal health board on the effective date of K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, shall continue to hold such offices under the conditions and limitations provided under K.S.A. 74-4001, and amendments thereto.

(b) The Kansas pet animal advisory board, created by K.S.A. 47-1725, and amendments thereto, is hereby continued in existence within the animal health division of the department of agriculture with respect to powers, duties and functions of the Kansas animal health department that are transferred under K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto. Persons who are members of the Kansas pet animal advisory board on the effective date of K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, shall continue to hold such offices under the conditions and limitations provided under K.S.A. 47-1725, and amendments thereto.

History: Executive Reorganization Order No. 40, § 11; L. 2011, ch. 135, § 11; July 1.



74-5,123 Department of agriculture successor to animal health department and livestock commissioner.

74-5,123. Department of agriculture successor to animal health department and livestock commissioner. The Kansas department of agriculture shall succeed to all property, property rights and records of the Kansas animal health department and the livestock commissioner of the Kansas animal health department.

History: Executive Reorganization Order No. 40, § 12; L. 2011, ch. 135, § 12; July 1.



74-5,124 Funds and liabilities transferred from animal health department to department of agriculture.

74-5,124. Funds and liabilities transferred from animal health department to department of agriculture. (a) On the effective date of K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, the balances of all funds or accounts thereof appropriated or reappropriated for the Kansas animal health department are hereby transferred within the state treasury to the Kansas department of agriculture and shall be used only for the purpose for which the appropriation was originally made.

(b) Subject to acts of the legislature, all fees and grant funds dedicated to animal health programs shall remain dedicated to animal health programs on and after the effective date of K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto.

History: Executive Reorganization Order No. 40, § 13; L. 2011, ch. 135, § 13; July 1.



74-5,125 Transfer of officers and employees; rights and benefits preserved.

74-5,125. Transfer of officers and employees; rights and benefits preserved. (a) (1) The secretary of agriculture in consultation with the animal health commissioner shall determine such employees as are necessary to enable the secretary to carry out the duties of the animal health division. The livestock commissioner of the animal health department shall become the animal health commissioner of the animal health division of the Kansas department of agriculture on the effective date of K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto. All other officers and employees of the Kansas animal health department who, immediately prior to such date, were engaged in the performance of powers, duties and functions for the Kansas animal health department and who are, in the opinion of the secretary of agriculture in consultation with the animal health commissioner, necessary to perform the powers, duties and functions of the Kansas animal health department that are transferred under  K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, shall become officers and employees of the department of agriculture and are hereby transferred to the Kansas department of agriculture on the effective date of  K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto.

(2) All classified employees transferred under this subsection (a) shall retain their status as classified employees. Thereafter, the secretary of agriculture may convert vacant classified positions to positions in the unclassified service under the Kansas civil service act.

(b) Officers and employees of the Kansas animal health department transferred under  K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, shall retain all retirement benefits and leave balances and rights that had accrued or vested prior to the date of transfer. The service of each such officer and employee so transferred shall be deemed to have been continuous. Any subsequent transfers, layoffs or abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in  K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, shall affect the classified status of any transferred person employed by the Kansas animal health department prior to the date of transfer.

(c) Liability for accrued compensation or salaries of each officer and employee who is transferred from the Kansas animal health department to the Kansas department of agriculture under  K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, shall be assumed and paid by the Kansas department of agriculture on the effective date of  K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto.

History: Executive Reorganization Order No. 40, § 14; L. 2011, ch. 135, § 14; July 1.



74-5,126 Powers, duties and functions of conservation commission transferred to department of agriculture; appointment of executive director.

74-5,126. Powers, duties and functions of conservation commission transferred to department of agriculture; appointment of executive director. (a) On the effective date of K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, the division of conservation is hereby established within the Kansas department of agriculture. The division of conservation shall be a continuation of the state conservation commission and the executive director of conservation shall be a continuation of the executive director of the state conservation commission. The division shall be administered under the supervision of the secretary of agriculture by the executive director of the division of conservation, who shall be the chief administrative officer of the division. The executive director of the division of conservation shall be jointly appointed by the secretary of agriculture and the state conservation commission and shall serve at the pleasure of the secretary and the state conservation commission. The executive director of the division of conservation shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of agriculture, with the approval of the governor.

(b) All of the powers, duties and functions of the existing state conservation commission and the existing executive director of the state conservation commission are hereby transferred to and imposed upon the conservation division of the Kansas department of agriculture and the executive director of the conservation division, respectively.

History: Executive Reorganization Order No. 40, § 15; L. 2011, ch. 135, § 15; July 1.



74-5,127 Department of agriculture successor to conservation commission; application of documentary references and designations; rules and regulations, orders and directives of secretary continued in effect until superseded.

74-5,127. Department of agriculture successor to conservation commission; application of documentary references and designations; rules and regulations, orders and directives of secretary continued in effect until superseded. (a) The conservation division of the department of agriculture shall be the successor in every way to the powers, duties and functions of the state conservation commission and the executive director of the state conservation commission in which the same were vested prior to the effective date of  K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto. Every act performed in the exercise of such powers, duties and functions by or under the authority of the secretary of agriculture shall be deemed to have the same force and effect as if performed by the state conservation commission and the executive director of the state conservation commission in which such powers, duties and functions were vested prior to the effective date of  K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto.

(b) Whenever the state conservation commission or the executive director of the state conservation commission, or words of like effect, are referred to or designated by a statute, contract, memorandum of understanding, plan, grant, waiver or other document, such reference or designation shall be deemed to apply to the conservation division within the department of agriculture or the executive director of the conservation division under the secretary of agriculture.

(c) All rules and regulations, orders and directives of the state conservation commission or the executive director of the state conservation commission that are in effect on the effective date of  K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the conservation division of the Kansas department of agriculture until revised, amended, revoked or nullified pursuant to law by the secretary of agriculture.

History: Executive Reorganization Order No. 40, § 16; L. 2011, ch. 135, § 16; July 1.



74-5,128 Conservation commission continued.

74-5,128. Conservation commission continued. The state conservation commission established by K.S.A. 2-1904, and amendments thereto, is hereby continued in existence within the conservation division within the department of agriculture with respect to the powers, duties and functions of the state conservation commission that are transferred under  K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto. Persons who are members of the board shall continue to hold such offices under the conditions and limitations in effect on the effective date of  K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto.

History: Executive Reorganization Order No. 40, § 17; L. 2011, ch. 135, § 17; July 1.



74-5,129 Department of agriculture successor to conservation commission.

74-5,129. Department of agriculture successor to conservation commission. The Kansas department of agriculture shall succeed to all property, property rights and records of the state conservation commission and the executive director of the state conservation commission.

History: Executive Reorganization Order No. 40, § 18; L. 2011, ch. 135, § 18; July 1.



74-5,130 Funds and liabilities transferred from conservation commission to department of agriculture.

74-5,130. Funds and liabilities transferred from conservation commission to department of agriculture. (a) On the effective date of K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, the balances of all funds or accounts thereof appropriated or reappropriated for the state conservation commission are hereby transferred within the state treasury to the Kansas department of agriculture and shall be used only for the purpose for which the appropriation was originally made.

(b) Subject to acts of the legislature, all fees and grant funds dedicated to conservation programs shall remain dedicated to conservation programs on and after the effective date of  K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto.

History: Executive Reorganization Order No. 40, § 19; L. 2011, ch. 135, § 19; July 1.



74-5,131 Transfer of officers and employees; rights and benefits preserved.

74-5,131. Transfer of officers and employees; rights and benefits preserved. (a) (1) The executive director of the conservation commission shall become the executive director of the conservation division of the Kansas department of agriculture on the effective date of  K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto. All other officers and employees of the state conservation commission who, immediately prior to such date, were engaged in the performance of powers, duties and functions for the state conservation commission and who are, in the opinion of the secretary of agriculture in consultation with the executive director, necessary to perform the powers, duties and functions of the state conservation commission that are transferred under K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, shall become officers and employees of the department of agriculture and are hereby transferred to the Kansas department of agriculture on the effective date of  K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto.

(2) The secretary of agriculture in consultation with the executive director shall determine such officers and employees as are necessary to enable the secretary to carry out the duties of the division of conservation.

(3) All classified employees transferred under this subsection (a) shall retain their status as classified employees. Thereafter, the secretary of agriculture may convert vacant classified positions to positions in the unclassified service under the Kansas civil service act.

(b) Officers and employees of the state conservation commission transferred by  K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, shall retain all retirement benefits and leave balances and rights that had accrued or vested prior to the date of transfer. The service of each such officer and employee so transferred shall be deemed to have been continuous. Any subsequent transfers, layoffs or abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in  K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, shall affect the classified status of any transferred person employed by the state conservation commission prior to the date of transfer.

(c) Liability for accrued compensation or salaries of each officer and employee who is transferred to the Kansas department of agriculture under  K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, shall be assumed and paid by the Kansas department of agriculture on the effective date of  K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto.

History: Executive Reorganization Order No. 40, § 20; L. 2011, ch. 135, § 20; July 1.



74-5,132 Rights preserved in legal actions and proceedings.

74-5,132. Rights preserved in legal actions and proceedings. (a) No suit, action, or other proceeding, judicial or administrative, that is lawfully commenced or that could have been lawfully commenced, by or against any state agency or program mentioned in  K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto, or by or against any officer of the state in such officer’s official capacity or in relation to the discharge of such officer’s official duties, shall abate by reason of the governmental reorganization effected under the provisions of  K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action that is commenced or that could have been commenced by the state shall abate by the taking effect of  K.S.A. 2015 Supp. 74-5,112 through 74-5,132, and amendments thereto.

History: Executive Reorganization Order No. 40, § 21; L. 2011, ch. 135, § 21; July 1.



74-5,132a Powers, duties and functions of division of conservation; employment of administrative officer, technical experts and other employees; assignment of personnel from state agency or institution of learning upon request of the division.

74-5,132a. Powers, duties and functions of division of conservation; employment of administrative officer, technical experts and other employees; assignment of personnel from state agency or institution of learning upon request of the division. In addition to the powers and duties conferred in K.S.A. 2015 Supp. 74-5,126, and amendments thereto, the Kansas department of agriculture division of conservation shall have all the powers, duties and functions delegated pursuant to K.S.A. 2015 Supp. 74-5,126, and amendments thereto. It shall also employ an administrative officer and such technical experts as it may require and shall determine their qualifications and duties. Such officer and experts shall be in the unclassified service of the Kansas civil services act and shall receive annual salaries fixed by the division and approved by the state finance council. All other agents and employees, permanent or temporary, required by the division of conservation, shall be within the classified services of the Kansas  civil service act. The division may call upon the attorney general of the state for such legal services as it may require. It shall have authority to delegate to one or more agents or employees, such powers and duties as it deems proper. It shall be supplied with suitable office accommodations at the state capital, and shall be furnished with the necessary supplies and equipment. Upon request of the division, for the purpose of carrying out any of its functions, the supervision officer of any state agency or of any state institution of learning, insofar as may be possible under available appropriations and having due regard to the needs of the agency to which the request is directed, shall assign or detail to the division members of the staff or personnel of such agency or institution of learning and make such special reports, surveys or studies as the division may request.

History: L. 2012, ch. 140, § 122; July 1.



74-5,133 Arkansas river gaging fund; expenditures; funding.

74-5,133. Arkansas river gaging fund; expenditures; funding. (a) (1) There is hereby established in the state treasury the Arkansas river gaging fund, which shall be administered by the secretary of agriculture. All expenditures from the Arkansas river gaging fund shall be for the operation and maintenance of:

(A) The gages along the Arkansas river necessary to manage the river under the Arkansas river compact; and

(B) the stateline groundwater gage sites in the Arkansas river basin necessary to manage the quantity and quality of such groundwater.

(2) After all expenditures are made during the fiscal year for the purposes listed in paragraph (1), then, expenditures shall be made in accordance with the following priorities and subject to the expenditure limitations prescribed therefor:

(A) First, any remaining moneys authorized to be expended from the fund for the fiscal year shall be expended for the purposes of livestock market reporting in an amount not to exceed $20,000 in a fiscal year; and

(B) second, if there are any remaining moneys authorized to be expended from the fund for the fiscal year after the expenditures for livestock market reporting, then expenditures shall be made from the fund for the purpose of funding the bluestem pasture report in an amount not to exceed $5,000.

(3) All expenditures from the Arkansas river gaging fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or the designee of the secretary of agriculture.

(b) All moneys received as royalties from the state's oil and gas leases in Hamilton, Kearny, Finney, Gray and Ford counties, except those moneys arising from leases on lands under the control of the secretary of wildlife, parks and tourism as provided by K.S.A. 32-854, and amendments thereto, shall be deposited in the state treasury in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, and shall be credited to the Arkansas river gaging fund. During each fiscal year, when the total amount of moneys credited to the fund is equal to $95,000, no further moneys shall be credited to the fund. The remainder of the moneys received for such royalties for such fiscal year shall be credited to the state general fund.

History: L. 2011, ch. 89, § 29; L. 2012, ch. 47, § 91; L. 2015, ch. 37, § 4; July 1.



74-5,134 Laboratory testing; fees; laboratory testing services fee fund.

74-5,134. Laboratory testing; fees; laboratory testing services fee fund. (a) The secretary of agriculture may fix, charge and collect fees for providing laboratory testing of samples from other states upon request. The fees shall be fixed in order to recover all or part of the costs incurred to provide the services and any other necessary and incidental expenses incurred in conjunction with such laboratory testing.

(b) The secretary of agriculture shall remit all moneys received by or for the secretary from fees collected under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the laboratory testing services fee fund.

(c) The secretary of agriculture may adopt rules and regulations to establish fees and to implement and administer the provisions of this section for such laboratory testing.

History: L. 2012, ch. 2, § 1; Mar. 8.



74-5,135 Temporary transfer of state board of veterinary examiners within the Kansas department of agriculture.

74-5,135. Temporary transfer of state board of veterinary examiners within the Kansas department of agriculture. (a) On and after July 1, 2014, through June 30, 2016, the state board of veterinary examiners is hereby established within the division of animal health of the Kansas department of agriculture.

(b) The Kansas department of agriculture shall provide all administrative services for the board, including fiscal, information technology, human resources, records, legal, facilities and procurement services.

(c) The provisions of this section shall expire on June 30, 2016.

History: L. 2014, ch. 12, § 1; July 1.






Article 6 STATE CORPORATION COMMISSION

74-601 State corporation commission; creation; members, appointment, terms, vacancies; chairperson; salaries; application of K-GOAL.

74-601. State corporation commission; creation; members, appointment, terms, vacancies; chairperson; salaries; application of K-GOAL. (a) There is hereby created the state corporation commission, which shall consist of three members appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, no person appointed to the commission shall exercise any power, duty or function as a member of the commission until confirmed by the senate.  No more than two members of the commission shall belong to the same political party. Each member shall be appointed for a term of four years and until a successor has been appointed and confirmed. In case of a vacancy in the office of a member of the commission, the governor shall appoint a successor to fill the vacancy for the unexpired term.

(b) The terms of members who are serving on the commission on the effective date of this act shall expire on March 15, of the year in which such member's term would have expired under the provisions of this section prior to amendment by this act.  Thereafter, members shall be appointed for terms of four years and until their successors are appointed and confirmed.

(c) The commission shall elect one of its members as chairperson of the commission. The chairperson of the commission shall receive an annual salary in an amount equal to the annual salary prescribed by law for the chief judge of the court of appeals, payable monthly. Each other member of the commission shall receive an annual salary in an amount equal to the annual salary paid by the state to a judge of the court of appeals, other than the chief judge, payable monthly. Each member of the commission shall devote full time to the duties of the office.

(d) The provisions of the Kansas governmental operations accountability law apply to the state corporation commission and the commission is subject to audit, review and evaluation under such law.

History: L. 1933, ch. 275, § 1; L. 1937, ch. 329, § 13; L. 1945, ch. 303, § 3; L. 1947, ch. 416, § 3; L. 1949, ch. 405, § 1; L. 1953, ch. 363, § 2; L. 1955, ch. 345, § 1; L. 1957, ch. 424, § 1; L. 1961, ch. 378, § 1; L. 1965, ch. 458, § 5; L. 1967, ch. 443, § 5; L. 1970, ch. 309, § 1; L. 1973, ch. 175, § 61; L. 1974, ch. 361, § 63; L. 1975, ch. 398, § 1; L. 1976, ch. 380, § 10; L. 1978, ch. 308, § 53; L. 1978, ch. 350, § 3; L. 1982, ch. 347, § 30; L. 1984, ch. 318, § 12; L. 1992, ch. 116, § 33; L. 1995, ch. 241, § 8; July 1.



74-601a Public service commission abolished.

74-601a. Public service commission abolished. The public service commission as created by chapter 259 of the Laws of 1929, being sections 74-601, 74-602, 74-603, 74-605a, 74-605b, 74-605c, 74-606 and 74-608 of the 1931 Supplement to the Revised Statutes is hereby abolished.

History: L. 1933, ch. 275, § 2; March 18.



74-601b Powers, duties, authority and jurisdiction of bank commissioner and charter board under 17-1223 to 17-1251 conferred upon commission.

74-601b. Powers, duties, authority and jurisdiction of bank commissioner and charter board under 17-1223 to 17-1251 conferred upon commission. All the powers, duties, authority and jurisdiction now exercised by and imposed by law upon the bank commissioner and upon the charter board relating to speculative securities, and all powers, duties, authority and jurisdiction imposed upon the bank commissioner or the charter board under chapter 140 [17-1223 to 17-1251] of the Laws of 1929, the same being article 12 of chapter 17 of the 1931 Supplement to the Revised Statutes of Kansas for 1923, are hereby transferred to and imposed and conferred upon the state corporation commission herein created, and said state corporation commission is hereby empowered and directed to do all things necessary and convenient for the proper exercise of all such powers, duties, authority and jurisdiction.

History: L. 1933, ch. 275, § 4; March 18.



74-601c Powers, duties, authority and jurisdiction under 55-601 to 55-609 conferred.

74-601c. Powers, duties, authority and jurisdiction under 55-601 to 55-609 conferred. All of the powers, duties, authority and jurisdiction heretofore vested in the public service commission under and by virtue of sections 55-601 to 55-609, 1931 Supplement to the Revised Statutes of Kansas, 1923, and chapter 214 of the Session Laws of 1933, be and are hereby vested in the state corporation commission.

History: L. 1933, ch. 79, § 1 (Special Session); Nov. 9.



74-602 Powers, duties, authority and jurisdiction conferred upon commission.

74-602. Powers, duties, authority and jurisdiction conferred upon commission. All of the powers, duties, authority and jurisdiction now exercised by and imposed by law upon the public service commission relating to public utilities, common carriers and motor carriers, and all the powers, duties, authority and jurisdiction imposed upon the public utilities commission by chapter 238 of the Laws of 1911, as amended (now sections 66-101 to 66-195, inclusive, Revised Statutes of 1923, and 1931 Supplement thereto), and by chapter 239 of the Laws of 1931, the same being Revised Statutes 1931 Supplement, 74-602a to 74-602d [66-1401 to 66-1403, 66-1501], inclusive, and all parts of the laws relating to the duties and liabilities of railroads (now sections 66-201 to 66-1209, inclusive, Revised Statutes of 1923, and 1931 Supplement thereto), under which the public service commission now exercises jurisdiction over common carriers and motor carriers, are hereby transferred to and imposed and conferred upon the state corporation commission created under the provisions of this act, and the state corporation commission herein created is hereby empowered and directed to do all things necessary and convenient for the proper exercise of all such powers, duties, authority and jurisdiction.

History: L. 1933, ch. 275, § 3; March 18.



74-605 Corporation commission; qualifications and oaths of members, secretary and attorney; extra employees.

74-605. Corporation commission; qualifications and oaths of members, secretary and attorney; extra employees. No person owning any bonds, stock or property in any railroad company or other common carrier or public utility, or who is in the employment of, or who is in any way or manner pecuniarily interested in, any railroad company or other common carrier or public utility, shall be eligible, except as hereinafter provided, to the office of commissioner, attorney or secretary of said commission, nor shall such commissioner, attorney or secretary hold any office of profit or any position under any committee of any political party, or hold any other position of honor, profit or trust under or by virtue of any of the laws of the United States or of the state of Kansas. Said commissioners shall be qualified electors of the state, and shall not while such commissioners engage in any occupation or business inconsistent with their duties as such commissioners.

And if any member of the commission, at the time of his appointment, shall own any bonds, stock or property in any railroad company or other common carrier or public utility, or is in the employment of, or is in any way or manner pecuniarily interested in any railroad company or any common carrier or public utility, such commissioner or other appointee shall within thirty (30) days divest himself of such interest or employment, and upon his failing to do so he shall forfeit his office, and the governor shall remove such commissioner and shall appoint his successor, who shall hold until a successor is appointed and qualified.

Each of said commissioners, attorney and secretary shall be sworn, before entering upon the discharge of the same, to faithfully perform the duties of the respective offices. Said commission is authorized and empowered to employ, subject to the approval of the governor, such extra accountants, engineers, experts and special assistants as in its judgment may be necessary and proper to carry the provisions of this act into effect, and to fix their compensation; and such employees shall hold their office during the pleasure of said commission: Provided, That no person related by blood or marriage to any member of such commission shall be appointed or employed by said commission.

History: R.S. 1923, 74-605; L. 1967, ch. 434, § 23; July 1.



74-605a Same; oaths of members.

74-605a. Same; oaths of members. The members of the state corporaton commission shall take the oath required for other state officers.

History: L. 1933, ch. 275, § 5; L. 1967, ch. 434, § 24; July 1.



74-606 Corporation commission main office in Topeka, conservation division in Wichita; director, petroleum engineer and interagency coordinator of division unclassified.

74-606. Corporation commission main office in Topeka, conservation division in Wichita; director, petroleum engineer and interagency coordinator of division unclassified. The state corporation commission shall keep its office in the city of Topeka, and the office of the conservation division in the city of Wichita and the members thereof may act officially in any part of the state.  The director of the conservation division of the state corporation commission shall be in the unclassified service under the Kansas civil service act. The petroleum engineer and interagency coordinator within the conservation division of the state corporation commission shall be in the unclassified service under the Kansas civil service act.

History: L. 1933, ch. 275, § 6; L. 1957, ch. 442, § 6; L. 1981, ch. 298, § 1; L. 1994, ch. 1, § 1; July 1.



74-607 Same; records; seal; copies as evidence.

74-607. Same; records; seal; copies as evidence. Said corporation commission shall keep an accurate record of all its official acts, and shall also provide a seal. All process or certificates issued or given by the said commission shall be attested by its seal. Copies of the record of the commission, certified by the secretary and attested with the seal of the commission, shall be received in evidence with like effect as copies of other public records.

History: R.S. 1923, 74-607; Dec. 27.



74-614 State corporation commission; certain professional employees of utilities division in unclassified service.

74-614. State corporation commission; certain professional employees of utilities division in unclassified service. On and after the effective date of this act, all engineers, auditors, accountants, rate analysts, economists and similar professional employees within the utilities division of the state corporation commission shall be in the unclassified service under the Kansas civil service act.

History: L. 1979, ch. 236, § 1; April 24.



74-615 State corporation commission; director of transportation division in unclassified service.

74-615. State corporation commission; director of transportation division in unclassified service. The director of the transportation division of the state corporation commission shall be in the unclassified service under the Kansas civil service act.

History: L. 1980, ch. 200, § 4; July 1.



74-616 State corporation commission; powers and duties relating to energy resources.

74-616. State corporation commission; powers and duties relating to energy resources. In addition to other powers and duties provided by law, in administering the provisions of this act the state corporation commission shall:

(a) Adopt rules and regulations necessary for the administration of this act;

(b) develop a comprehensive state energy conservation plan and the procedures for implementing the plan according to federal requirements;

(c) make requests for and accept funds and other assistance from federal agencies for energy conservation and other energy-related activities in this state, including, but not limited to, the state energy program;

(d) administer federal energy conservation programs in this state;

(e) prepare an emergency management plan for natural gas and electric energy to be adopted during activation of emergency support function 12 of the Kansas response plan established under K.S.A. 48-920 et seq., and amendments thereto, which plan shall include the system of priorities for natural gas and electric energy allocation and curtailment of energy resources consumption established under K.S.A. 74-620, and amendments thereto.

History: L. 1983, ch. 258, § 1; L. 1994, ch. 248, § 28; L. 2007, ch. 65, § 1; July 1.



74-617 Receipt and disbursement of federal funds; energy grants management fund created.

74-617. Receipt and disbursement of federal funds; energy grants management fund created. Whenever any moneys are received by the state corporation commission from federal agencies for energy conservation and other energy-related activities, the state corporation commission shall remit all such moneys to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the energy grants management fund, which is hereby created in the state treasury. All expenditures from such fund shall be made in accordance with appropriation acts and any applicable contracts or agreements upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the state corporation commission, or by a person designated by the chairperson.

History: L. 1983, ch. 258, § 2; L. 2001, ch. 5, § 299; July 1.



74-619 Proclamation of state of disaster emergency by governor when demand exceeds energy supply.

74-619. Proclamation of state of disaster emergency by governor when demand exceeds energy supply. Except as provided for in K.S.A. 48-924, and amendments thereto, whenever it appears from an evaluation of conditions in the state by the governor that the supply of natural gas and electric energy is inadequate to meet the demand for such energy in the state or any geographic areas of the state and that the public health, safety and welfare are threatened thereby, the governor may proclaim that a state of disaster emergency exists pursuant to K.S.A. 48-924, and amendments thereto.

History: L. 1983, ch. 258, § 4; L. 2007, ch. 65, § 2; July 1.



74-620 Same; system of priorities for energy resource allocation; rules and regulations.

74-620. Same; system of priorities for energy resource allocation; rules and regulations. The state corporation commission shall adopt rules and regulations establishing a system of priorities for the allocation of available natural gas and electric energy or for the curtailment of the consumption of such natural gas and electric energy, or both, during an activation of emergency support function 12 of the Kansas response plan proclaimed by the governor pursuant to K.S.A. 48-920 et seq., and amendments thereto. Such rules and regulations shall apply to all suppliers and consumers of natural gas and electric energy.

History: L. 1983, ch. 258, § 5; L. 2007, ch. 65, § 3; July 1.



74-621 Same; unlawful acts, penalty.

74-621. Same; unlawful acts, penalty. It is unlawful during any energy resources emergency proclaimed by the governor under K.S.A. 74-619 for any person to intentionally violate any provision of the system of priorities for the allocation of available energy resources or for the curtailment of the consumption of such energy resources, or both, established by any rule and regulation adopted by the state corporation commission under K.S.A. 74-620.  Such violation of any such provision by any person is a class C misdemeanor.

History: L. 1983, ch. 258, § 6; July 1.



74-622 Kansas energy office abolished; state corporation commission, successor; transfer of appropriations, records, employees; continuation of effect of rules and regulations and orders and directives.

74-622. Kansas energy office abolished; state corporation commission, successor; transfer of appropriations, records, employees; continuation of effect of rules and regulations and orders and directives. (a) On July 1, 1983, the unexpended balances of any appropriations for and funds available to the Kansas energy office abolished under this act are hereby transferred to the state corporation commission to be used for the purpose of implementing the provisions of this act.

(b) On July 1, 1983, all records and property of the Kansas energy office abolished under this act are hereby transferred to and conferred and imposed upon the state corporation commission.

(c) Whenever the Kansas energy office, or words of like effect, is referred to or designated by a contract, grant or other document, such reference or designation shall be deemed to apply to the state corporation commission.  Whenever the director of the Kansas energy office, or words of like effect, is referred to or designated by a contract, grant or other document, such reference or designation shall be deemed to apply to the state corporation commission.  All awards or grants made by the director of the Kansas energy office, which are in effect on July 1, 1983, shall continue to be effective for the duration of the period for which they were made, unless revised or nullified in accordance with law.  All contracts entered into by the director of the Kansas energy office prior to July 1, 1983, and not fully executed on such date, shall remain in full force and effect until fully executed or until terminated or revoked in the manner provided in such contract or as is otherwise provided by law on the date of such contract.

(d) All rules and regulations and all orders and directives of the director of the Kansas energy office in existence immediately prior to the effective date of this act which relate to the powers, duties and functions imposed by law upon the state corporation commission shall continue to be effective and shall be deemed to be the rules and regulations and orders or directives of the state corporation commission, until revised, amended, repealed or nullified pursuant to law.

(e) Effective July 1, 1983, and subject to the provisions of appropriations acts, officers and employees who were officers and employees of the Kansas energy office and who were engaged immediately prior to that date in the performance of the same or similar powers, duties and functions which are transferred to or imposed upon the state corporation commission by this act, and who, in the opinion of the chairperson of the state corporation commission, are necessary to perform such powers, duties and functions shall become officers and employees of the state corporation commission, and shall retain all retirement benefits which such officer or employee had before July 1, 1983, and their services shall be deemed to have been continuous. All such officers and employees who become officers and employees of the state corporation commission under this section shall be in the unclassified service under the Kansas civil service act.

(f) The Kansas energy office is hereby abolished.

History: L. 1983, ch. 258, § 7; July 1.



74-623 Jurisdiction to regulate oil and gas activities with corporation commission; transfer of powers to commission from department of health and environment; contracts, rules and regulations and orders remain in effect.

74-623. Jurisdiction to regulate oil and gas activities with corporation commission; transfer of powers to commission from department of health and environment; contracts, rules and regulations and orders remain in effect. (a) The state corporation commission shall have the exclusive jurisdiction and authority to regulate oil and gas activities.  The state corporation commission's jurisdiction shall include:  (1) All practices involved in the exploration for and gathering of oil and gas and the drilling, production, lease storage, treatment, abandonment and postabandonment of oil and gas wells; (2) underground porosity storage of natural gas, as defined in K.S.A. 2002 Supp. 55-1,115, and amendments thereto; and (3) prevention and cleanup of pollution of the soils and waters of the state from oil and gas activities described in (1) or (2).

The state corporation commission shall not have jurisdiction over the refining, treating or storing of oil or gas after transporting of such oil or gas, except for the storing of natural gas described in (2).

(b) All jurisdiction and authority of the Kansas department of health and environment relating to the cleanup of pollution of the soils and waters of the state from oil and gas activities described in subsection (a) is hereby transferred to the state corporation commission.

(c) The state corporation commission shall be the successor in every way to the powers, duties and functions of the Kansas department of health and environment relating to the cleanup of pollution of the soils and waters of the state from oil and gas activities described in subsection (a). Every act performed in the exercise of such powers, duties and functions by or under authority of the state corporation commission shall be deemed to have the same force and effect as if performed by the department of health and environment.

(d) Whenever the Kansas department of health and environment, or words of like effect, is referred to or designated by a statute, contract or other document relating to the cleanup of pollution of the soils and waters of the state from oil and gas activities described in subsection (a), such reference shall be deemed to apply to the state corporation commission.

(e) All rules and regulations of the secretary of health and environment which are in existence on July 1, 1995, and relate to the cleanup of pollution of the soils and waters of the state from oil and gas activities described in subsection (a) shall continue to be effective and shall be deemed to be the duly adopted rules and regulations of the state corporation commission until revised, amended, revoked or nullified pursuant to law.

(f) All orders and directives of the Kansas department of health and environment which are in existence on July 1, 1995, and relate to the cleanup of pollution of the soils and waters of the state from oil and gas activities described in subsection (a) shall continue to be effective and shall be deemed to be orders and directives of the state corporation commission until revised, amended, revoked or nullified pursuant to law.

History: L. 1986, ch. 201, § 1; L. 1995, ch. 204, § 14; L. 2001, ch. 191, § 16; July 1.



74-624 Corporation commission successor to certain property and records; transfer of funds and appropriations.

74-624. Corporation commission successor to certain property and records; transfer of funds and appropriations. The state corporation commission shall succeed to all property and records of the Kansas department of health and environment which were used for, or pertained to, the performance of the powers, duties and functions transferred pursuant to K.S.A. 74-623 through 74-628, and amendments thereto. On July 1, 1995, the balance of all funds appropriated and reappropriated to the department of health and environment for the activities of the department of health and environment relating to the protection of surface water and groundwater from pollution by oil and gas activities, which activities shall include all practices involved in the exploration for oil and gas and the drilling, production, lease storage, treatment, abandonment and postabandonment of oil and gas wells and salt water disposal or injection wells are hereby transferred to the state corporation commission and shall be used only for the purposes for which the appropriation was originally made.  Any conflict as to the proper disposition of such property or records or the unexpended balances of any appropriation or reappropriation arising under this section shall be resolved by the governor, and the decision of the governor shall be final.

History: L. 1986, ch. 201, § 2; L. 1995, ch. 204, § 15; July 1.



74-625 Liability for compensation and salaries transferred to commission.

74-625. Liability for compensation and salaries transferred to commission. On July 1, 1995, liability for all accrued compensation or salaries of officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties and functions transferred by K.S.A. 74-623 through 74-628, and amendments thereto, shall be assumed and paid by the state corporation commission.

History: L. 1986, ch. 201, § 3; L. 1995, ch. 204, § 16; July 1.



74-626 Conflicts to be resolved by the governor.

74-626. Conflicts to be resolved by the governor. Whenever any conflict arises as to the disposition of any power, duty or function as a result of any transfer made by or under authority of K.S.A. 74-623 through 74-628, and amendments thereto, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

History: L. 1986, ch. 201, § 4; L. 1995, ch. 204, § 17; July 1.



74-627 Civil and criminal proceedings shall not abate.

74-627. Civil and criminal proceedings shall not abate. (a) No suit, action or other proceeding, judicial or administrative, lawfully commenced by or against the Kansas department of health and environment or by or against any officer or employee of the department acting in the official capacity of such officer or employee or in relation to the discharge of official duties, shall abate by reason of the transfer of powers, duties and functions effected under the provisions of K.S.A. 74-623 through 74-628, and amendments thereto.  The court may allow any such suit, action or proceeding to be maintained by or against the state corporation commission.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking of effect of K.S.A. 74-623 through 74-628, and amendments thereto.

History: L. 1986, ch. 201, § 5; L. 1995, ch. 204, § 18; July 1.



74-628 Transfer of certain officers and employees.

74-628. Transfer of certain officers and employees. (a) On July 1, 1995, all officers and employees who were engaged immediately prior to that date in the performance of powers, duties and functions transferred pursuant to K.S.A. 74-623 through 74-627, and amendments thereto, and who are necessary to perform such powers, duties and functions, shall be transferred to and shall become officers and employees of the state corporation commission.

(b) Any officer or employee transferred pursuant to this section whether before or after amendment of this section on July 1, 1995, shall retain all retirement benefits and all rights of civil service which have accrued to or vested in such officer or employee prior to the officer's or employee's transfer.  The service of each officer or employee so transferred shall be deemed to have been continuous.  All transfers and any abolishments of personnel in the classified service under the Kansas civil service act shall be in accordance with civil service laws and rules and regulations adopted thereunder.

History: L. 1986, ch. 201, § 6; L. 1995, ch. 204, § 19; July 1.



74-629 Organization of commission office; delegation of powers and duties to executive director, general counsel and division and other directors.

74-629. Organization of commission office; delegation of powers and duties to executive director, general counsel and division and other directors. The state corporation commission is authorized to organize the office of the state corporation commission as it deems most efficient, so long as the same is not in conflict with law.  Division directors, and other directors specified in subsection (b) of K.S.A. 74-630, the general counsel and the executive director shall perform such duties and exercise powers as are delegated by the state corporation commission and such duties and powers as are prescribed by law.

History: L. 1994, ch. 1, § 2; July 1.



74-630 Appointment of certain commission officers in unclassified service.

74-630. Appointment of certain commission officers in unclassified service. (a) The state corporation commission may appoint persons to the positions specified in subsection (b) to serve as full-time employees of the state.  Such persons shall be in the unclassified service of the Kansas civil service act and shall receive compensation fixed by the state corporation commission and approved by the governor, subject to the limitations of appropriations therefor.

(b) The offices to which this section apply are the following:

(1) The director of the division of utilities;

(2) the director of the division of conservation;

(3) the director of the division of transportation;

(4) the director of public affairs and consumer protection;

(5) the general counsel; and

(6) the executive director, who shall also serve as secretary to the state corporation commission.

History: L. 1994, ch. 1, § 3; July 1.



74-631 Appointment of other commission employment in classified service.

74-631. Appointment of other commission employment in classified service. The state corporation commission, subject to the Kansas civil service act and subject to appropriations therefor, may appoint other employees necessary to implement the duties and powers prescribed by law.  Employees appointed under this section shall be in the classified service of the Kansas civil service act, unless otherwise specifically provided by law.

History: L. 1994, ch. 1, § 4; July 1.



74-633 Representative to regional transmission organization, authority.

74-633. Representative to regional transmission organization, authority. (a) The state corporation commission representative to any regional transmission organization recognized by the federal energy regulatory commission of which one or more Kansas electric public utilities is a member is hereby authorized to participate fully in all decision-making bodies of such regional transmission organization, whether the decision of such bodies are advisory to or binding on the regional transmission authorization.

(b) Nothing in this section shall limit the state corporation commission's regulatory jurisdiction or authority to appeal to the federal energy regulatory commission any decision by a regional transmission organization or relieves the commission of its obligation and authority to ensure electric public utilities provide efficient and sufficient service.

History: L. 2005, ch. 107, § 1; Apr. 21.






Article 7 DIRECTOR OF WORKERS COMPENSATION; ADMINISTRATIVE ACTIVITIES

74-711 Availability of records maintained for administration of employment security law; order requiring employers to file statement of insurance, qualify as self-insurers or members of group-funded workers' compensation pools; failure to comply; injunction; procedure.

74-711. Availability of records maintained for administration of employment security law; order requiring employers to file statement of insurance, qualify as self-insurers or members of group-funded workers' compensation pools; failure to comply; injunction; procedure. The records of the secretary of labor, compiled and maintained for administration of the employment security law, shall be made available to the director of workers' compensation for comparison with respect to matters of payroll, payroll tax, number and type of employees of all employers doing business in the state of Kansas who have not qualified as self-insurers or group-funded workers' compensation pools and who have not filed statements of insurance with the director of workers' compensation. The director shall order employers coming under this act and who have not qualified as self-insurers or group-funded workers' compensation pools and who have not filed a statement of insurance as provided by this act to so qualify or to file such statement or to cease doing business in the state of Kansas within a period to be set by the director but not less than 10 days from the date of the order.

In the event that such an employer fails to comply with the order of the director of workers' compensation issued as provided in this section, the attorney general or the district attorney or county attorney of any county in which such employer is doing business shall prepare and file in the district court of any county in which such employer is doing business a petition in the name of the state signed and verified by the director of workers' compensation, and asking that such employer be enjoined from doing business in this state for such period of time as the director may deem proper and until such employer has complied with the workers' compensation law, and the district court shall have jurisdiction and venue to enter its order without requiring bond or evidence to be filed or presented. In all other respects such action shall be governed by the laws governing civil procedure.

History: L. 1961, ch. 243, § 6; L. 1976, ch. 370, § 85; L. 1983, ch. 166, § 17; L. 2004, ch. 179, § 98; July 1.



74-712 Worker's compensation law, expense of administration; estimate; determination by legislature; proration among insurance carriers, self-insurers and group-funded workers' compensation pools; duties of director.

74-712. Worker's compensation law, expense of administration; estimate; determination by legislature; proration among insurance carriers, self-insurers and group-funded workers' compensation pools; duties of director. The expense of the administration of the workers' compensation law shall be financed in the following manner:

(a) The director of workers' compensation shall estimate as soon as practicable after January 1 of each year the expenses necessary for the administration of the workers' compensation law for the fiscal year beginning on July 1 thereafter. Such estimate shall be provided to the legislature, and the legislature shall determine the amount of administrative expense to be obtained under the provisions of this act from workers' compensation insurance carriers, self-insurers and group-funded workers' compensation pools and the amount of such expense to be obtained from other sources; such carriers' and self-insurers' and group-funded workers' compensation pools' share of such expense shall be called "carrier's share of expense";

(b) the carrier's share of expense, as determined in subparagraph (a) hereof, shall be prorated among the insurance carriers writing workers' compensation insurance in the state, self-insurers and group-funded workers' compensation pools.

The director shall determine the total amount of benefit payments made pursuant to the workmen's compensation act, paid out as a result of injuries received in the state of Kansas for the immediately preceding calendar year, and the director's determination shall be conclusive. The director shall list the amount of workers' compensation benefits paid as a result of injuries received in the state of Kansas and paid by each workers' compensation insurance carrier, self-insurer and group-funded workers' compensation pool during such period.

History: L. 1961, ch. 244, § 1; L. 1976, ch. 370, § 86; L. 1979, ch. 156, § 16; L. 1983, ch. 166, § 18; July 1.



74-713 Same; collection of proportionate amounts; rules and regulations; maximum amount; penalty for nonpayment.

74-713. Same; collection of proportionate amounts; rules and regulations; maximum amount; penalty for nonpayment. The director shall provide by regulation for the collection of each carrier's, self-insurer's and group-funded workers' compensation pools' proportionate amount of the carrier's share of expense. The maximum amount which shall be collected from any carrier, self-insurer or group-funded workers' compensation pool shall be 3% of the workers' compensation benefits paid by such carrier, self-insurer or group-funded workers' compensation pool as listed by the director. Such amounts shall be paid within 30 days from the date that notice is served upon such carrier, self-insurer or group-funded workers' compensation pool. If such amounts are not paid within such period, the director may assess a civil penalty equal to 10% of the amount so unpaid for each 30 days the liability remains due and unpaid, and such civil penalty shall be collected at the same time and as a part of the original amount as determined by the director under the terms of this act.  Upon assessment, if the total dollar amount due is $10 or less, the amount due is waived.

History: L. 1961, ch. 244, § 2; L. 1983, ch. 166, § 19; L. 1997, ch. 125, § 21; July 1.



74-714 Same; failure to pay assessment more than 60 days after notice; suspension or revocation of carrier's authority, when; forfeiture of bond by self-insurer; suspension or revocation of group-funded workers' compensation pool's certificate of authority.

74-714. Same; failure to pay assessment more than 60 days after notice; suspension or revocation of carrier's authority, when; forfeiture of bond by self-insurer; suspension or revocation of group-funded workers' compensation pool's certificate of authority. If any carrier fails to pay the amounts assessed by the director as provided in this act for a period of more than 60 days from the time notice of such amount is first served to such carrier, the director shall make a verified report to the commissioner of insurance, who may suspend or revoke the authorization of such carrier to do business in the state. If any self-insurer fails to pay the amounts assessed by the director as provided in this act for a period of more than 60 days from the time notice of such amount is first served to such self-insurer, the self-insurer shall forfeit such self-insurer's bond. The director may set aside such forfeiture if the amount is paid.  If any group-funded workers' compensation pool fails to pay the amounts assessed by the director as provided in this act for a period of more than 60 days from the time notice of such amount is first served to such pool, the director shall make a verified report to the commissioner of insurance, who may suspend or revoke such pool's certificate of authority.

History: L. 1961, ch. 244, § 3; L. 1983, ch. 166, § 20; July 1.



74-715 Same; workmen's compensation fee fund; disposition of moneys received by director.

74-715. Same; workmen's compensation fee fund; disposition of moneys received by director. There is hereby created in the state treasury a fund to be called the workmen's compensation fee fund. The workers compensation director shall remit all moneys received by or for such director from fees, charges or penalties which prior to the effective date of this act was required by law to be credited to the workmen's compensation fee fund to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the workmen's compensation fee fund. All expenditures from the workmen's compensation fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the workmen's compensation director or by a person or persons designated by the director.

History: L. 1961, ch. 244, § 4; L. 1975, ch. 440, § 2; L. 2001, ch. 5, § 300; L. 2011, ch. 53, § 42; July 1.



74-716 Same; reports of compensation payments to director, when.

74-716. Same; reports of compensation payments to director, when. The director may require from each workers' compensation insurance carrier, self-insurer or group-funded workers' compensation pool, at such time and in accordance with regulations of the director, reports of all payments of compensation made by such workers' compensation insurance carrier, self-insurer or group-funded workers' compensation pool during any period.

History: L. 1961, ch. 244, § 5; L. 1983, ch. 166, § 21; July 1.



74-717 Same; rules and regulations.

74-717. Same; rules and regulations. The director is authorized to establish rules and regulations to carry out the provisions of this act.

History: L. 1961, ch. 244, § 6; June 30.



74-718 Same; no charges or expenses until July 1, 1962.

74-718. Same; no charges or expenses until July 1, 1962. No charges, amounts or expenses shall be charged to workmen's compensation insurance carriers or self-insurers under K.S.A. 74-712 to 74-717, inclusive, and 74-719 until July 1, 1962, but in all other respects such sections shall be in effect as and when provided in section 11 [*]of this act.

History: L. 1961, ch. 244, § 8; June 30.

* Section 11 provided act to take effect, June 30, 1961.



74-719 Judicial review of director's actions.

74-719. Judicial review of director's actions. Any action of the director of workers' compensation pursuant to K.S.A. 74-712 through 74-718, and amendments thereto, is subject to review in accordance with the Kansas judicial review act.

History: L. 1961, ch. 244, § 9; L. 1983, ch. 166, § 22; L. 1986, ch. 318, § 131; L. 2010, ch. 17, § 181; July 1.






Article 11 BOARD OF NURSING

74-1106 Board of nursing; appointment; terms; vacancies; qualifications; duties and powers; executive administrator and other employees; rules and regulations; compensation and expenses.

74-1106. Board of nursing; appointment; terms; vacancies; qualifications; duties and powers; executive administrator and other employees; rules and regulations; compensation and expenses. (a) Appointment, term of office. (1) The governor shall appoint a board consisting of 11 members of which six shall be registered professional nurses, two shall be licensed practical nurses and three shall be members of the general public, which shall constitute a board of nursing, with the duties, power and authority set forth in this act.

(2) Upon the expiration of the term of any registered professional nurse, the Kansas state nurses association shall submit to the governor a list of registered professional nurses containing names of not less than three times the number of persons to be appointed, and appointments shall be made after consideration of such list for terms of four years and until a successor is appointed and qualified.

(3) On the effective date of this act, the Kansas federation of licensed practical nurses shall submit to the governor a list of licensed practical nurses containing names of not less than three times the number of persons to be appointed, and appointments shall be made after consideration of such list for a term of four years and until a successor is appointed and qualified.

(4) Each member of the general public shall be appointed for a term of four years and successors shall be appointed for a like term.

(5) Whenever a vacancy occurs on the board of nursing, it shall be filled by appointment for the remainder of the unexpired term in the same manner as the preceding appointment. No person shall serve more than two consecutive terms as a member of the board of nursing and appointment for the remainder of an unexpired term shall constitute a full term of service on such board.

(b) Qualifications of members. Each member of the board shall be a citizen of the United States and a resident of the state of Kansas. Registered professional nurse members shall possess a license to practice as a professional nurse in this state with at least five years' experience in nursing as such and shall be actively engaged in professional nursing in Kansas at the time of appointment and reappointment. The licensed practical nurse members shall be licensed to practice practical nursing in the state with at least five years' experience in practical nursing and shall be actively engaged in practical nursing in Kansas at the time of appointment and reappointment. The governor shall appoint successors so that the registered professional nurse membership of the board shall consist of at least two members who are engaged in nursing service, at least two members who are engaged in nursing education and at least one member who is engaged in practice as an advanced practice registered nurse or a registered nurse anesthetist. The consumer members shall represent the interests of the general public. At least one consumer member shall not have been involved in providing health care. Each member of the board shall take and subscribe the oath prescribed by law for state officers, which oath shall be filed with the secretary of state.

(c) Duties and powers. (1) The board shall meet annually at Topeka during the month of September and shall elect from its members a president, vice-president and secretary, each of whom shall hold their respective offices for one year. The board shall employ an executive administrator, who shall be a registered professional nurse, who shall not be a member of the board and who shall be in the unclassified service under the Kansas civil service act, and shall employ such other employees, who shall be in the classified service under the Kansas civil service act as necessary to carry on the work of the board. As necessary, the board shall be represented by an attorney appointed by the attorney general as provided by law, whose compensation shall be determined and paid by the board with the approval of the governor. The board may hold such other meetings during the year as may be deemed necessary to transact its business.

(2) The board shall adopt rules and regulations consistent with this act necessary to carry into effect the provisions thereof, and such rules and regulations may be published and copies thereof furnished to any person upon application.

(3) The board shall prescribe curricula and standards for professional and practical nursing programs and mental health technician programs, and provide for surveys of such schools and courses at such times as it may deem necessary. It shall accredit such schools and approve courses as meet the requirements of the appropriate act and rules and regulations of the board.

(4) The board shall examine, license and renew licenses of duly qualified applicants and conduct hearings upon charges for limitation, suspension or revocation of a license or approval of professional and practical nursing and mental health technician programs and may limit, deny, suspend or revoke for proper legal cause, licenses or approval of professional and practical nursing and mental health technician programs, as hereinafter provided. Examination for applicants for registration shall be given at least twice each year and as many other times as deemed necessary by the board. The board shall promote improved means of nursing education and standards of nursing care through institutes, conferences and other means.

(5) The board shall have a seal of which the executive administrator shall be the custodian. The president and the secretary shall have the power and authority to administer oaths in transacting business of the board, and the secretary shall keep a record of all proceedings of the board and a register of professional and practical nurses and mental health technicians licensed and showing the certificates of registration or licenses granted or revoked, which register shall be open at all times to public inspection.

(6) The board may enter into contracts as may be necessary to carry out its duties.

(7) The board is hereby authorized to apply for and to accept grants and may accept donations, bequests or gifts. The board shall remit all moneys received by it under this paragraph (7) to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the grants and gifts fund which is hereby created. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the board or a person designated by the president.

(8) A majority of the board of nursing including two professional nurse members shall constitute a quorum for the transaction of business.

(d) Subpoenas. In all investigations and proceedings, the board shall have the power to issue subpoenas and compel the attendance of witnesses and the production of all relevant and necessary papers, books, records, documentary evidence and materials. Any person failing or refusing to appear or testify regarding any matter about which such person may be lawfully questioned or to produce any books, papers, records, documentary evidence or relevant materials in the matter, after having been required by order of the board or by a subpoena of the board to do so, upon application by the board to any district judge in the state, may be ordered by such judge to comply therewith. Upon failure to comply with the order of the district judge, the court may compel obedience by attachment for contempt as in the case of disobedience of a similar order or subpoena issued by the court. A subpoena may be served upon any person named therein anywhere within the state with the same fees and mileage by an officer authorized to serve subpoenas in civil actions in the same procedure as is prescribed by the code of civil procedure for subpoenas issued out of the district courts of this state.

(e) Compensation and expenses. Members of the board of nursing attending meetings of such board, or attending a subcommittee meeting thereof authorized by such board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto. No member of the board of nursing shall be paid an amount as provided in K.S.A. 75-3223, and amendments thereto, if such member receives an amount from another governmental or private entity for the purpose for which such amount is payable under K.S.A. 75-3223, and amendments thereto.

History: L. 1949, ch. 331, § 2; L. 1956, ch. 52, § 15; L. 1957, ch. 431, § 11; L. 1963, ch. 314, § 10; L. 1965, ch. 506, § 38; L. 1967, ch. 434, § 26; L. 1973, ch. 309, § 25; L. 1973, ch. 310, § 1; L. 1974, ch. 348, § 49; L. 1975, ch. 316, § 12; L. 1978, ch. 308, § 54; L. 1980, ch. 235, § 1; L. 1986, ch. 233, § 5; L. 1987, ch. 234, § 2; L. 1988, ch. 331, § 7; L. 1992, ch. 116, § 34; L. 1993, ch. 194, § 7; L. 1997, ch. 146, § 5; L. 2000, ch. 113, § 5; L. 2001, ch. 5, § 301; L. 2001, ch. 161, § 12; L. 2007, ch. 115, § 1; L. 2011, ch. 114, § 70; Jan. 1, 2012.



74-1108 Board of nursing fee fund.

74-1108. Board of nursing fee fund. The executive administrator of the board of nursing shall remit all moneys received by the board from fees, charges or penalties, other than moneys received under K.S.A. 74-1109, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the board of nursing fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the board or by a person or persons designated by the president.

History: L. 1973, ch. 309, § 26; L. 1983, ch. 206, § 13; L. 1986, ch. 286, § 1; L. 2001, ch. 5, § 302; L. 2011, ch. 53, § 43; July 1.



74-1109 Fees for institutes, conferences and other educational programs offered by board; education conference fund.

74-1109. Fees for institutes, conferences and other educational programs offered by board; education conference fund. The board of nursing is hereby authorized to fix, charge and collect fees for institutes, conferences and other educational programs offered by the board under subsection (c)(4) of K.S.A. 74-1106, and amendments thereto.  The fees shall be fixed in order to recover the cost to the board for providing such programs.  The executive administrator of the board shall remit all moneys received by the board from fees collected under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto.  Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the education conference fund which is hereby created.  All expenditures from such fund shall be for the operating expenditures of providing such programs and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the board or by a person designated by the president.

History: L. 1986, ch. 286, § 2; L. 2001, ch. 5, § 303; July 1.



74-1110 Civil fine.

74-1110. Civil fine. The board of nursing, in addition to any other penalty prescribed by law, may assess a civil fine, after proper notice and an opportunity to be heard, against any person granted a license, certificate of qualification or authorization to practice by the board of nursing for a violation of a law or rule and regulation applicable to the practice for which such person has been granted a license, certificate of qualification or authorization by the board in an amount not to exceed $1,000 for the first violation, $2,000 for the second violation and $3,000 for the third violation and for each subsequent violation.  All fines assessed and collected under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto.  Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1992, ch. 151, § 6; L. 2001, ch. 5, § 304; July 1.



74-1111 Assistant attorney general to represent board in proceedings or litigation arising from discharge of board duties; appointment; salary.

74-1111. Assistant attorney general to represent board in proceedings or litigation arising from discharge of board duties; appointment; salary. (a) The attorney general shall appoint, with the approval of the board of nursing, an assistant attorney general who shall carry out the duties under subsection (b). The attorney shall receive an annual salary fixed by the attorney general with the approval of the board of nursing. The salary shall be paid from moneys appropriated to the board of nursing in the board of nursing fee fund.

(b) The assistant attorney general appointed under subsection (a) shall represent the board of nursing in any proceedings or litigation that may arise in the discharge of the duties of the board of nursing and shall perform such other duties of a legal nature as may be directed by the board of nursing.

History: L. 1993, ch. 194, § 19; July 1.



74-1112 Board of nursing; fingerprinting and criminal history.

74-1112. Board of nursing; fingerprinting and criminal history. (a) The board of nursing may require an original applicant for licensure as a professional nurse, practical nurse or mental health technician to be fingerprinted and submit to a state and national criminal history record check. The fingerprints shall be used to identify the applicant and to determine whether the applicant has a record of criminal history in this state or other jurisdictions. The board of nursing is authorized to submit the fingerprints to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. The board of nursing may use the information obtained from fingerprinting and the applicant's criminal history for purposes of verifying the identification of any applicant and in the official determination of character and fitness of the applicant for any licensure to practice professional or practical nursing or mental health technology in this state.

(b) Local and state law enforcement officers and agencies shall assist the board of nursing in taking and processing of fingerprints of applicants to practice professional or practical nursing or mental health technology in this state and shall release all records of adult convictions and nonconvictions and adult convictions or adjudications of another state or country to the board of nursing.

(c) The board shall fix a fee for fingerprinting of applicants or licensees, or both, as may be required by the board in an amount necessary to reimburse the board for the cost of the fingerprinting. Fees collected under this subsection shall be deposited in the criminal background and fingerprinting fund.

(d) There is hereby created in the state treasury the criminal background and fingerprinting fund. All moneys credited to the fund shall be used to pay the Kansas bureau of investigation for the processing of fingerprints and criminal history background checks for the board of nursing. The fund shall be administered by the board of nursing. All expenditures from the fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the board or a person designated by the president.

History: L. 2008, ch. 154, § 5; July 1.






Article 14 KANSAS DENTAL BOARD

74-1404 Kansas dental board; appointment; terms; qualifications; vacancies.

74-1404. Kansas dental board; appointment; terms; qualifications; vacancies. (a) In order to accomplish the purpose and to provide for the enforcement of this act, there is hereby created the Kansas dental board. The board shall be vested with authority to carry out the purposes and enforce the provisions of this act. The board shall consist of the following: (1) Six licensed and qualified resident dentists; (2) two licensed and qualified resident dental hygienists; and (3) one representative of the general public. At least 30 days before the expiration of any term, other than that of the member appointed from the general public or a member who is a dental hygienist, the Kansas dental association or its successor shall submit to the governor a list of three names of persons of recognized ability who have the qualifications prescribed for the dentist board members. At least 30 days before the expiration of the term of the dental hygienist member of the board, the Kansas dental hygiene association shall submit to the governor a list of three names of persons of recognized ability who have the qualifications prescribed for the dental hygienist member. For the four new members to be appointed under this act, such names shall be submitted within 10 days after the effective date of this act. The governor shall consider such list of persons in making the appointment to the board.

(b) The members shall be appointed by the governor in the manner hereinafter prescribed for terms of four years and until their successors are appointed and qualified. Of the six licensed dentists on the board, one shall be appointed from each congressional district and two shall be appointed from the state at large. On and after the effective date of this act, no person shall be appointed for more than two consecutive four-year terms. No person in any way connected with a dental supply or dental laboratory business shall be eligible for appointment to the board. No person shall be eligible for appointment to the board who has been convicted of a violation of any of the provisions of this or any other prior dental practice act or who has been convicted of a felony. A dentist who is an officer of the Kansas dental association shall not be eligible for appointment to the Kansas dental board. A dental hygienist who is an officer of the Kansas dental hygienists association shall not be eligible for appointment to the Kansas dental board. No dentist or dental hygienist shall be appointed to the board who has not been engaged in the active practice of dentistry or dental hygiene in the state of Kansas for at least five years next preceding appointment. Whenever a vacancy occurs it shall be filled by appointment for the remainder of the unexpired term in the same manner as an original appointment is made.

(c) Upon the effective date of this act, in order to expand the membership to the prescribed six dentists and two dental hygienists, the governor shall appoint three additional dentists and one additional hygienist to the board in the manner described in this section. Of the three new dental members, one shall serve until April 30, 2000, one shall serve until April 30, 2001 and one shall serve until April 30, 2002, as designated by the governor. Thereafter, all terms shall be four-year terms beginning May 1 of the appointment year and expiring April 30 four years later. When the terms of the existing dentist members which expire May 1, 2000, and May 1, 2001 conclude, then successors shall be appointed for four year terms beginning May 1 and expiring April 30 four years later. The additional dental hygienist appointed upon the effective date of this act shall serve until April 30, 2002, and thereafter the successor shall serve a four-year term beginning May 1 and expiring April 30 four years later. Upon the expiration of terms of office of members, successors shall be appointed in the same manner as original appointments for terms of four years.

History: L. 1943, ch. 221, § 1; L. 1975, ch. 399, § 1; L. 1978, ch. 308, § 55; L. 1981, ch. 299, § 51; L. 1996, ch. 85, § 5; L. 1998, ch. 141, § 5; July 1.



74-1405 Officers; seal; meetings; office; service of process; compensation and expenses; executive director, duties and compensation; national affiliation; disposition of moneys; dental board fee fund.

74-1405. Officers; seal; meetings; office; service of process; compensation and expenses; executive director, duties and compensation; national affiliation; disposition of moneys; dental board fee fund. (a) The board at its first meeting day of each year shall elect from its members a president, vice-president and secretary. The board shall have a common seal. The board shall hold two regular meetings each year at times to be fixed by the board, and special meetings at such other times as may be necessary.

(b) Members of the Kansas dental board attending meetings of such board, or attending a subcommittee meeting thereof authorized by such board, or conducting examinations for dental or dental hygienists licenses or conducting inspections of dental laboratories required by K.S.A. 65-1438, and amendments thereto, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto. Members of the board conducting examinations for dental or dental hygienists licenses may receive amounts for compensation, subsistence allowances, mileage or other expenses from a nonstate agency for conducting such examinations but no member receiving any such amounts shall be paid any compensation, subsistence allowances, mileage or other expenses under this section for conducting such examinations.

(c) The official office of the board shall be in Topeka. Meetings shall be held in Topeka or at such other places as the board shall determine to be most appropriate. Service of process may be had upon the board by delivery of process to the secretary of state who shall mail the same by registered or certified mail to the executive director of the board.

(d) The board may appoint an executive director who shall be in the unclassified service of the Kansas civil service act. The executive director shall receive an annual salary fixed by the board and approved by the governor. The executive director shall be the legal custodian of all property, money, minutes, records, and proceedings and seal of the board.

(e) The board in its discretion may affiliate as an active member with the national association of dental examiners and any organization of one or more state boards for the purpose of conducting a standard examination of candidates for licensure as dentists or dental hygienists and pay regular dues to such association or organization, and may send members of the board to the meetings of the national association and the meetings of any organization of state boards of dental examiners organized for the purpose of conducting a standard examination of candidates for licensure as dentists and dental hygienists.

(f) The executive director shall remit all moneys received by or for such executive director from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the dental board fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the board or by a person or persons designated by the president.

History: L. 1943, ch. 221, § 2; L. 1953, ch. 289, § 4; L. 1956, ch. 52, § 17; L. 1957, ch. 431, § 12; L. 1963, ch. 315, § 3; L. 1963, ch. 398, § 19; L. 1967, ch. 416, § 1; L. 1973, ch. 309, § 27; L. 1974, ch. 348, § 50; L. 1976, ch. 338, § 1; L. 1979, ch. 240, § 1; L. 2001, ch. 5, § 305; L. 2002, ch. 38, § 6; L. 2011, ch. 53, § 44; July 1.



74-1406 Powers and duties.

74-1406. Powers and duties. The board shall exercise, subject to the provisions of this act, the following powers and duties:

(a) Adopt such rules for its governance as it may deem proper.

(b) Adopt rules and regulations for qualification and licensing of dental hygienists.

(c) Adopt rules and regulations regarding sanitation.

(d) Conduct examinations to ascertain the qualification and fitness of applicants for licenses as dentists or certificates as specialists in dentistry.

(e) Pass upon the qualifications of applicants for reciprocal licenses.

(f) Prescribe rules and regulations for examination of candidates.

(g) Formulate rules and regulations by which dental schools and colleges shall be approved.

(h) Grant licenses, issue license certificates as specialists in dentistry and issue renewal licenses and certificates as specialists in dentistry in conformity with this act to such applicants and dentists as have been found qualified.

(i) Conduct hearings or proceedings to revoke or suspend and to revoke or suspend a license, certificate or renewal license or certificate granted under the authority of this act or previous acts.

(j) Employ such persons as it may deem necessary to assist in carrying out the duties of the board in the administration and enforcement of this act, and to provide offices, furniture, fixtures, supplies, printing or secretarial service, and may expend such funds as may be deemed necessary therefor, and may appoint an attorney to advise and assist in the carrying out and enforcing of the provisions of this act.

(k) Investigate violations of the act that may come to the knowledge of the board, and institute or cause to be instituted before the board or in a proper court appropriate proceedings in connection therewith.

(l) Adopt rules and regulations to carry out and make effective the provisions of this act and modify or repeal such rules and regulations whenever in the discretion of the board it is deemed necessary.

History: L. 1943, ch. 221, § 3; L. 2000, ch. 169, § 18; July 1.



74-1407 Record book of licensees; copy as evidence; fee for certified copies, approval.

74-1407. Record book of licensees; copy as evidence; fee for certified copies, approval. (a) The executive director of the board shall keep a record book in which shall be entered the names of all persons to whom licenses and certificates as specialists in dentistry, and renewal licenses and certificates have been granted under this act, the numbers of such licenses and certificates, the dates of granting the same and other matters of record, the book so provided and kept to be deemed a book of records. A photostatic copy of such records, or a copy of such records certified by the executive director and under the seal of the board, shall be admitted in any of the courts of this state as prima facie evidence of the facts contained in such records and in lieu of the records of the board.

(b) A certificate that there is not entered in such record books the name and number of and date of granting such license or certificate or license or renewal certificate to a person charged with a violation of any of the provisions of this act, under the hand of the executive director and the seal of the board, shall be prima facie evidence of the facts contained therein and in the records of the board. Such certificates shall be admitted in any of the courts of this state in lieu of the records of the board.

(c) The original books, records and papers of the board shall be kept at the office of the executive director of such board, which office shall be at such place as may be designated by the board. The executive director shall furnish to any person making application therefor a copy of any part thereof, certificated by the executive director, upon payment of a fee in an amount fixed by the executive director and approved by the director of accounts and reports under K.S.A. 45-219 and amendments thereto.

History: L. 1943, ch. 221, § 13; L. 1978, ch. 347, § 15; L. 2000, ch. 169, § 19; L. 2002, ch. 38, § 7; July 1.



74-1408 Report to legislature on plans for increasing number of dental hygienists.

74-1408. Report to legislature on plans for increasing number of dental hygienists. The state board of education, the state board of regents and the Kansas dental board shall report to the legislature on or before January 11, 1999, on plans for increasing the number of persons in this state being trained as dental hygienists.

History: L. 1998, ch. 141, § 3; July 1.






Article 15 BOARD OF EXAMINERS IN OPTOMETRY

74-1501 Board of examiners in optometry; appointment; qualifications; vacancies; removal.

74-1501. Board of examiners in optometry; appointment; qualifications; vacancies; removal. The governor shall appoint a board of examiners in optometry for the state of Kansas, consisting of five members. Four members shall be selected after consideration of a list of four or more names for each appointment, submitted by the Kansas optometric association, or its successor. One member shall be a representative of the general public. No person other than the member representing the general public shall be eligible for appointment as a member of the board unless such person has been engaged in the actual practice of optometry in the state of Kansas continuously for five years and is a resident thereof. All members shall serve for a term of three years, but in no case shall any member be appointed for more than three successive three-year terms. In the case of a vacancy in the membership of the board for any reason, the governor shall appoint a successor of like qualifications to fill the unexpired term, and in making such appointment the governor shall give consideration to the list of persons last submitted. Each member of the board shall hold office until a successor is duly appointed and qualified. The governor shall have the power to remove from office any member of the board for neglect of duty, incompetency, improper or unprofessional conduct.

History: L. 1923, ch. 220, § 4; R.S. 1923, 74-1501; L. 1975, ch. 318, § 9; L. 1978, ch. 308, § 56; L. 1981, ch. 299, § 52; L. 1996, ch. 95, § 4; Apr. 4.



74-1502 Board of examiners in optometry; records; quorum.

74-1502. Board of examiners in optometry; records; quorum. The board shall keep a record in which shall be registered the name, residence, place of business, date of issuance of license, renewals, limitations revocations and suspensions of a license of every person authorized under the optometry law to practice optometry in this state. A majority of the board shall constitute a quorum.

History: L. 1923, ch. 220, § 5; R.S. 1923, 74-1502; L. 1990, ch. 223, § 10; July 1.



74-1503 Officers; compensation and expenses; fees, disposition; optometry fee fund; optometry litigation fund.

74-1503. Officers; compensation and expenses; fees, disposition; optometry fee fund; optometry litigation fund. (a) At the regular meeting of the board in April of every year it shall elect from its own membership a president, a vice-president and a secretary-treasurer. Members of the board of examiners in optometry attending meetings of such board, or attending a subcommittee meeting thereof authorized by such board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto. The board may appoint a secretary-treasurer who shall be in the unclassified service of the Kansas civil service act. The secretary-treasurer shall receive an annual salary which shall be fixed by the board and approved by the state finance council.

(b) The board shall remit all moneys received by or for it from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the optometry fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the board or by a person or persons designated by the president.

(c) There is hereby created in the state treasury the optometry litigation fund. All moneys credited to the fund shall be used to pay all costs and fees associated with litigation expenses of the board of examiners in optometry. The unencumbered balance in such fund shall not exceed $400,000. The fund shall be administered by the board. All expenditures from the fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the board or a person designated by the president.

History: L. 1923, ch. 220, § 6; R.S. 1923, 74-1503; L. 1951, ch. 360, § 3; L. 1956, ch. 52, § 18; L. 1957, ch. 431, § 13; L. 1963, ch. 398, § 20; L. 1973, ch. 309, § 28; L. 1974, ch. 348, § 51; L. 2001, ch. 5, § 306; L. 2011, ch. 53, § 45; L. 2012, ch. 8, § 12; July 1.



74-1504 Same; powers and duties; examinations; meetings.

74-1504. Same; powers and duties; examinations; meetings. (a) The board shall administer and enforce the provisions of the optometry law, and the board is hereby granted such specific powers as are necessary for the purpose of administering and enforcing such law. In addition, the board may:

(1) Employ agents, attorneys and inspectors under such rules and regulations as the board may prescribe in accordance with the provisions of the optometry law, except that no state officer shall be eligible for employment by the board.

(2) Make all necessary disbursements, to carry out the provisions of this act, including payment for stationery supplies, acquire all necessary optical instruments to be used in the conducting of examination, print and distribute to all optometrists in the state a yearbook of the names and addresses of all optometrists licensed by the board.

(3) Grant all licenses as seem just and proper and to suspend, limit, revoke or refuse to renew any such licenses granted for any of the causes specified under K.S.A. 65-1506 and amendments thereto.

(4) Administer oaths and take testimony upon granting or refusing to grant, revoking, limiting or suspending licenses.

(5) Issue subpoenas, compel the attendance of witnesses and the production of any papers, books, accounts, documents and testimony, and to cause the deposition of witnesses, either residing within or without the state, to be taken in the manner prescribed by law for taking depositions in civil actions in the district courts. In case of disobedience on the part of any person to comply with any subpoena issued in behalf of the board, or on the refusal of any witness to testify to any matters regarding which such witness may be lawfully interrogated, the judge of the district court of any county, on application of a member of the board, may compel obedience by proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify in such court. Each witness who appears before the board by the board's order or subpoena, other than a state officer or employee, shall receive for attendance the fees and mileage provided for witnesses in civil cases in courts of record which shall be audited and paid upon the presentation of proper vouchers sworn to by such witnesses and approved by the president and secretary-treasurer of the board.

(6) Adopt rules and regulations for the procedure and conduct of the board and for the administration of the optometry law, which rules and regulations shall not be inconsistent with the provisions of the optometry law.

(b) The board shall meet at least annually for the purpose of examining applicants for licensure. Such meetings shall be held in Topeka. At least 30 days prior to the examination, the board shall cause a special notice to be published in the Kansas register stating the date and hour for holding such examination. Special meetings shall be held at such times and places as the board may direct.

(c) The board shall preserve an accurate record of all meetings and proceedings of the board including receipts and disbursements with vouchers therefor and complete minutes of all prosecutions and violations of the optometry law and of examinations held under the provisions of the optometry law and an accurate inventory of all property of the board. All such records shall be kept in the office of the board and made accessible to the public.

History: L. 1923, ch. 220, § 7; R.S. 1923, 74-1504; L. 1939, ch. 240, § 8; L. 1943, ch. 269, § 15; L. 1953, ch. 366, § 1; L. 1967, ch. 434, §27; L. 1990, ch. 223, § 11; July 1.



74-1505 Interprofessional advisory committee; appointment; duties.

74-1505. Interprofessional advisory committee; appointment; duties. (a) The board shall appoint a seven-member committee to be known as the interprofessional advisory committee which, as requested by the board, shall make recommendations on clinical or practice related issues, including procedure coding matters and appropriate treatments for ocular diseases and conditions.

(b) The interprofessional advisory committee shall consist of one member of the board appointed by the board who shall serve as a nonvoting chair, together with three optometrists licensed to practice optometry in this state chosen by the board from those nominated by the Kansas optometric association and three ophthalmologists licensed to practice in this state chosen by the board from those nominated by the Kansas medical society and the Kansas association of osteopathic medicine. The Kansas optometric association and Kansas medical society shall submit six nominees to the board. The Kansas association of osteopathic medicine shall submit two nominees to the board. Persons appointed to the committee shall serve terms of three years and without compensation. All expenses of the committee shall be paid by the board.

(c) This section shall be part of and supplemental to the optometry law.

History: L. 1996, ch. 95, § 5; L. 1999, ch. 23, § 10; L. 2005, ch. 93, § 4; L. 2012, ch. 8, § 9; July 1.






Article 16 BOARD OF PHARMACY

74-1603 State board of pharmacy; creation, membership; vacancies; number of terms limited.

74-1603. State board of pharmacy; creation, membership; vacancies; number of terms limited. (a) There is hereby created a state board of pharmacy which shall consist of seven members, six of whom shall be licensed pharmacists, and one of whom shall be a representative of the general public.

(b) Vacancies occurring on the board other than by expiration of term shall be filled for the unexpired term in the same manner as the original appointment was made. No person who has been appointed to and qualified for two terms as a member of the board of pharmacy shall be eligible to be appointed as a member of the board. On July 1, 2009, the term of office of each existing board member shall be extended by one year.

(c) The office of the state board of pharmacy shall be located in the city of Topeka, Kansas.

History: L. 1953, ch. 290, § 4; L. 1975, ch. 319, § 36; L. 1978, ch. 308, § 57; L. 1981, ch. 299, § 53; L. 1982, ch. 263, § 5; L. 1986, ch. 231, § 34; L. 2009, ch. 131, § 12; July 1.



74-1604 Same; appointment; terms; qualifications.

74-1604. Same; appointment; terms; qualifications. The governor shall appoint the members of the board and such members appointed on and after July 1, 2009, shall serve for terms of four years and until their successors are appointed and qualified.

No pharmacist shall be eligible for appointment as a member of the board unless such pharmacist has been a resident of the state and actively employed in or engaged in the practice of pharmacy in Kansas for at least five years immediately preceding the date of appointment.

History: L. 1953, ch. 290, § 5; L. 1975, ch. 319, § 37; L. 1986, ch. 231, § 35; L. 2009, ch. 131, § 13; July 1.



74-1605 Same; names submitted by state pharmaceutical association for consideration; oaths.

74-1605. Same; names submitted by state pharmaceutical association for consideration; oaths. Upon the expiration of the term of any pharmacist, the state pharmaceutical association shall submit to the governor a list of pharmacists who meet the qualifications established by K.S.A. 74-1604 and amendments thereto, for membership on the board containing the names of not less than three times the number of registered pharmacists to be appointed to the board. In making appointments to the board, the governor shall give consideration to such list of persons. Within 30 days after their appointments, appointees to the board shall each take and subscribe to the oath prescribed by law for state officers, which shall be filed in the office of the secretary of state.

History: L. 1953, ch. 290, § 6; L. 1975, ch. 319, § 38; L. 1986, ch. 231, § 36; June 1.



74-1606 Officers of board; executive secretary; compensation; employees.

74-1606. Officers of board; executive secretary; compensation; employees. (a) Annually, the board shall organize by electing a president and a vice-president and shall also appoint a full-time executive secretary who shall not be a member of the board and whose employment shall at all times be subject to the pleasure of the board. The executive secretary shall be in the unclassified service of the Kansas civil service act and shall receive an annual salary fixed by the board and approved by the state finance council.

(b) The board may employ, in accordance with the Kansas civil service act, such inspectors, chemists, agents and clerical help as may be necessary for the purpose of administering and enforcing the provisions of this act and may employ an attorney to assist in prosecutions under this act and for such other purposes as the board may designate.

History: L. 1953, ch. 290, § 7; L. 1973, ch. 311, § 1; L. 1975, ch. 319, § 39; L. 1995, ch. 106, § 3; L. 2007, ch. 20, § 1; July 1.



74-1607 Same; compensation and expenses of board members.

74-1607. Same; compensation and expenses of board members. Members of the state board of pharmacy attending meetings of such board, or attending a subcommittee meeting thereof authorized by such board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223.

History: L. 1953, ch. 290, § 8; L. 1967, ch. 443, § 7; L. 1973, ch. 311, § 2; L. 1974, ch. 348, § 52; L. 1975, ch. 319,§ 40; July 1.



74-1608 Same; meetings, notice; reports.

74-1608. Same; meetings, notice; reports. The board shall hold at least four meetings each year for the transaction of such business as may legally come before it. Due notice of all meetings shall be given each member at least 10 days prior to the date fixed for the meeting except that such notice shall not be required in those cases where a member of the board shall file a written waiver of notice with the executive secretary. The board shall make such reports of its activities as are required by K.S.A. 75-3044 to 75-3048, and amendments thereto.

History: L. 1953, ch. 290, § 9; L. 1975, ch. 319, § 41; L. 1986, ch. 231, § 37; L. 2007, ch. 20, § 2; July 1.



74-1609 Same; executive secretary, duties; disposition of moneys received; pharmacy fee fund.

74-1609. Same; executive secretary, duties; disposition of moneys received; pharmacy fee fund. The executive secretary of the board shall be the executive officer in charge of the office of the board. Such secretary shall make, keep, and be in charge of all records and record books required to be kept by such board, including a record of all registrations and permits required under this act, and shall attend to the correspondence of the board and perform such other duties as the board may require in carrying out and administering this act.

The executive secretary shall receive and receipt for all fees collected under this act. The executive secretary of the board shall remit all moneys received by or for such secretary from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the state board of pharmacy fee fund which is hereby created. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive secretary or by the president of the board, or both, as the board shall determine.

History: L. 1953, ch. 290, § 10; L. 1956, ch. 52, § 19; L. 1957, ch. 431, § 14; L. 1963, ch. 398, § 21; L. 1967, ch. 434, § 28; L. 1973, ch. 309, § 29; L. 1975, ch. 319, § 42; L. 2001, ch. 5, § 307; L. 2011, ch. 53, § 46; July 1.



74-1610 Same; administration of oaths by president and executive secretary.

74-1610. Same; administration of oaths by president and executive secretary. Each member of the board and the executive secretary thereof shall have power to administer oaths in connection with the duties of the board.

History: L. 1953, ch. 290, § 11; L. 1975, ch. 319, §43; July 1.



74-1611 Same; records admissible in evidence.

74-1611. Same; records admissible in evidence. The books, registers and records of the board as made and kept by the executive secretary or under his or her supervision, subject to the direction of the board, or any portion thereof when certified by the executive secretary shall be prima facie evidence of the matter therein recorded and shall be deemed lawful evidence in any court of this state.

History: L. 1953, ch. 290, § 12; L. 1975, ch. 319, §44; July 1.






Article 17 STATE BOARD OF MORTUARY ARTS

74-1701a State board of mortuary arts established; appointment; vacancies; terms; qualifications; removal.

74-1701a. State board of mortuary arts established; appointment; vacancies; terms; qualifications; removal. (a) There is hereby established the state board of mortuary arts. The board shall consist of five members appointed by the governor. All vacancies occurring on the board shall be filled by appointment by the governor. Appointments shall be made on or before August 1, and each member appointed shall serve for a term of three years from August 1 following the year of appointment. The governor shall fill any vacancy in an unexpired term by appointing a person to serve for the remainder of the unexpired term.

(b) All members of the state board of mortuary arts shall be residents of the state of Kansas.  Three members of the board shall hold an embalmer's license issued by the state board of mortuary arts, shall have five consecutive years' experience in the practice of embalming and shall be currently engaged in the practice of embalming and in care of and disposition of dead human bodies in this state. Two members of the board shall be representative of the public in general and shall not hold any license issued by the board.  The governor shall have power to remove from office any member of the board for neglect of duty, incompetency or improper conduct.

(c) All members of the state board of embalming immediately prior to July 1, 1985, shall continue as members of the state board of mortuary arts until the time of the expiration of the term for which such member was appointed to the state board of embalming.

History: L. 1985, ch. 215, § 18; July 1.



74-1702 Certificate of appointment; oath of office.

74-1702. Certificate of appointment; oath of office. The governor shall furnish to each person appointed to serve on said board a certificate of appointment. The appointee shall qualify by taking the usual oath of office before any person authorized to administer oaths before beginning his duties as a member of said board.

History: L. 1907, ch. 387, § 2; R.S. 1923, 74-1702; L. 1941, ch. 297, § 1; June 30.



74-1703 Meetings; quorum.

74-1703. Meetings; quorum. The board shall hold at least four meetings each year.  All meetings shall be held at a time and place to be designated by the board. Three members shall constitute a quorum.

History: L. 1907, ch. 387, § 3; R.S. 1923, 74-1703; L. 1976, ch. 339, § 2; L. 1981, ch. 300, § 2; L. 1991, ch. 190, § 8; July 1.



74-1704 Officers; terms; salary and expenses of secretary; seal; administration of oaths; issuance of subpoenas; employment of agents, attorneys and an investigator-inspector; rules and regulations; meetings.

74-1704. Officers; terms; salary and expenses of secretary; seal; administration of oaths; issuance of subpoenas; employment of agents, attorneys and an investigator-inspector; rules and regulations; meetings. The board shall annually elect a president and vice-president from the members of said board. The vice-president shall act for the president when the president is absent or unable to act. Said officers shall serve for one year or until their successors are elected and qualified. The board shall also elect a secretary, who shall serve for four (4) years, unless removed for cause, and such secretary shall be the executive officer of said board, but not a member thereof. The secretary shall receive such salary as may be fixed by the board, which shall not be in excess of just compensation for the duties required, and in addition thereto all necessary expenses incurred in the discharge of the duties of said office. The board shall adopt a common seal. The president of said board is hereby authorized to administer oaths to witnesses testifying before said board. In order to carry out the provisions of this act said board shall have the authority to issue subpoenas, compel the attendance of witnesses and the production of any papers, books, accounts, documents and testimony, and to cause the deposition of witnesses, either residing within or without the state, to be taken in the manner prescribed by law for taking depositions in civil actions in the district courts.

The board shall employ an investigator-inspector. Such employee shall perform all inspections and conduct the investigative duties of the board and shall be within the classified service of the Kansas civil service act. Upon presentation of proper credentials the investigator-inspector shall have the authority to enter into and inspect any funeral establishment, as said term is defined in K.S.A. 65-1713a, at any reasonable time.

The board shall also have power to employ such agents and attorneys as it may deem necessary for the performance of the work of the board, and may allow them reasonable compensation and their actual necessary expenses incurred in the performance of their duties. It shall also have power to make reasonable rules and regulations establishing ethical standards and practices for embalming and funeral directing, provided the same are not inconsistent with the provisions of this act. Said board shall meet quarterly and may meet as often as the proper and efficient discharge of its duties shall require, but at no time shall the board contract in excess of the amount of its funds on hand.

History: L. 1907, ch. 387, § 4; L. 1909, ch. 225, § 2; R.S. 1923, 74-1704; L. 1927, ch. 291, § 3; L. 1941, ch. 297, § 2; L. 1967, ch. 434, § 29; L. 1979, ch. 188, § 16; L. 2004, ch. 57, § 5; July 1.



74-1705 Compensation and expenses; educational extension and research work.

74-1705. Compensation and expenses; educational extension and research work. Members of the state board of mortuary arts attending meetings of such board, or attending a subcommittee meeting thereof authorized by such board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223 and amendments thereto. Within appropriations therefor, the board may provide for such educational extension and research work.

History: L. 1907, ch. 387, § 7; R.S. 1923, 74-1705; L. 1927, ch. 291, § 1; L. 1941, ch. 297, § 3; L. 1953, ch. 291, § 4; L. 1974, ch. 348, § 53; L. 1985, ch. 215, § 21; July 1.



74-1706 Injunction or quo warranto for unlawful practice.

74-1706. Injunction or quo warranto for unlawful practice. An action in injunction or quo warranto may be brought and maintained in the name of the state board of mortuary arts of the state of Kansas, to enjoin or oust from the unlawful practice of embalming or funeral directing any person who shall in any manner practice or attempt to practice embalming or funeral directing in the state of Kansas, as defined by the laws of Kansas, in violation of the laws or the rules and regulations of the board. Nothing herein contained shall confer upon the district courts of the state the right to grant temporary restraining orders or temporary injunctions under this act, and no injunction matter shall be heard or decided until the defendant has an opportunity to present a defense. The court shall require the issues in such cases to be joined without delay and shall set the same for trial immediately thereafter.

The authority conferred by this statute shall be in addition to, and not in lieu of, authority to prosecute criminally any person unlawfully engaged in the practice of embalming or funeral directing in this state, and shall also be in addition to the right of the board to suspend or revoke the license to the person complained against. The granting and enforcement of an injunction or quo warranto to prevent the unlawful practice of embalming or funeral directing is a preventative measure, and not a punitive measure, and the fact that a person has been charged with or convicted of criminally having practiced embalming or funeral directing shall not prevent the issuance of a writ of injunction or quo warranto to prevent such person's further practice of embalming or funeral directing.  The fact that a writ of injunction or quo warranto has been granted to prevent further practice shall not preclude the institution of criminal prosecution and punishment.

History: L. 1941, ch. 297, § 4; L. 1976, ch. 145, § 235; L. 1985, ch. 215, § 22; July 1.



74-1707 Rules and regulations relative to funeral or burial insurance and prearranged funeral contracts.

74-1707. Rules and regulations relative to funeral or burial insurance and prearranged funeral contracts. The state board of mortuary arts is hereby authorized and empowered to adopt and enforce rules and regulations relative to the selling and servicing of insurance or contracts of the burial or funeral benefit type and the collection of premiums and assessments thereon by embalmers, funeral directors and assistant funeral directors and to also adopt and enforce rules and regulations relative to prearranged funeral contracts made by or with embalmers, funeral directors and assistant funeral directors.  Before any such rules or regulations are promulgated the same shall be submitted to and approved by the commissioner of insurance.

History: L. 1945, ch. 256, § 1; L. 1985, ch. 215, § 23; July 1.



74-1709 State board of embalming abolished; powers, duties, functions and property transferred to state board of mortuary arts; rules and regulations preserved.

74-1709. State board of embalming abolished; powers, duties, functions and property transferred to state board of mortuary arts; rules and regulations preserved. (a) On July 1, 1985, the state board of embalming is hereby abolished.

(b) All of the powers, duties and functions of the state board of embalming are hereby transferred to and conferred and imposed upon the state board of mortuary arts.

(c) The state board of mortuary arts shall be the successor in every way to the powers, duties and functions of the state board of embalming in which the same were vested prior to July 1, 1985, except as otherwise provided in this act.  Every act performed in the exercise of such powers, duties and functions by or under the authority of the state board of mortuary arts shall be deemed to have the same force and effect as if performed by the state board of embalming in which the same were vested prior to July 1, 1985.

(d) Whenever the state board of embalming, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the state board of mortuary arts established under this act.

(e) All rules and regulations of the state board of embalming shall continue to be effective and shall be deemed to be the duly adopted rules and regulations of the state board of mortuary arts until revised, amended, revoked or nullified pursuant to law.

(f) All books, records and other property of the state board of embalming are hereby transferred to the state board of mortuary arts on July 1, 1985.

(g) Whenever any conflict arises as to the proper disposition of any property or records as a result of any abolishment or transfer made under this act, or under authority of this act, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

(h) The state board of mortuary arts shall be a continuation of the state board of embalming.

History: L. 1985, ch. 215, § 19; July 1.



74-1710 Certain officers and employees transferred to state board of mortuary arts; civil service and retirement benefits preserved.

74-1710. Certain officers and employees transferred to state board of mortuary arts; civil service and retirement benefits preserved. On July 1, 1985, all officers and employees who were engaged prior to such date in the performance of powers, duties and functions of the state board of embalming and who, in the opinion of the state board of mortuary arts, are necessary to perform the powers, duties and functions of the state board of mortuary arts shall become officers and employees of the state board of mortuary arts and shall retain all retirement benefits and all rights of civil service which such officer or employee had before July 1, 1985, and then service shall be deemed to have been continuous.  All transfers and any abolishment of positions of personnel in the classified civil service shall be in accordance with civil service laws and rules and regulations.

History: L. 1985, ch. 215, § 20; July 1.



74-1711 Investigations; subpoena power; petition to revoke, limit or modify subpoena; district court jurisdiction.

74-1711. Investigations; subpoena power; petition to revoke, limit or modify subpoena; district court jurisdiction. (a) In connection with any investigation, based upon a complaint or other reasonably reliable information received by the state board of mortuary arts, the board or its duly authorized agent or employee may issue subpoenas and subpoenas duces tecum to compel the attendance of witnesses, to compel the production of any physical evidence for examination or copying or to compel the taking of the deposition of witnesses, residing within or outside of the state, to be taken in the manner prescribed by law for taking depositions in civil actions in the district courts, if such evidence relates to practices which may be grounds for disciplinary action.

(b) Within five days after the service of the subpoena or subpoena duces tecum on any person requiring the production of any evidence in the person's possession or under such person's control, such person may petition the state board of mortuary arts to revoke, limit or modify such subpoena. The board shall revoke, limit or modify such subpoena if in its opinion the evidence required does not relate to practices which may be grounds for disciplinary action, is not relevant to the charge which is the subject matter of the proceeding or investigation, or does not describe with sufficient particularity the physical evidence which is required to be produced.

(c) Upon application by the state board of mortuary arts or by the person subpoenaed, the district court shall have jurisdiction to issue an order:

(1) Requiring such person to appear before the board or a duly authorized agent of the board to produce evidence relating to the matter under investigation; or

(2) revoking, limiting or modifying the subpoena if in the court's opinion the evidence demanded does not relate to practices which may be grounds for disciplinary action, is not relevant to the charge which is the subject matter of the hearing or investigation or does not describe with sufficient particularity the evidence which is required to be produced.

History: L. 2004, ch. 57, § 2; July 1.






Article 18 BOARD OF BARBERING

74-1805a Board of barbering, creation, appointment, composition, qualifications, oath, terms, chairperson, vacancies; administrative officer, appointment, unclassified service, salary, duties.

74-1805a. Board of barbering, creation, appointment, composition, qualifications, oath, terms, chairperson, vacancies; administrative officer, appointment, unclassified service, salary, duties. (a) There is hereby created the Kansas board of barbering which board shall be composed of five members to be appointed by the governor.  Four members of the board shall be barbers and one member of the board shall represent the general public.  Each member of the board, except the members who are appointed to represent the general public, shall have had experience as a practical barber for at least five years immediately prior to appointment. Each member of the board, before entering upon the member's  duties shall take the oath provided by law for public officers. One member of the board shall be appointed each year for a term of three years, and shall hold office until a successor is appointed and qualified.

(b) The governor shall designate one member of the board as the chairperson thereof and the member shall hold such position during the member's term of office. Vacancies caused by death, resignation or other causes, shall be filled by appointment as provided for regular appointments, but such appointees shall serve only for the unexpired terms of their predecessors.

The board shall appoint an administrative officer who shall be in the unclassified service of the Kansas civil service act.  The administrative officer shall receive an annual salary fixed by the board subject to approval of the governor.  The administrative officer shall be treasurer of the board and shall keep a record of its proceedings and perform other duties as directed by the board.

History: L. 1939, ch. 241, § 16; L. 1961, ch. 379, § 1; L. 1967, ch. 434, § 30; L. 1975, ch. 462, § 110; L. 1978, ch. 308, §59; L. 1981, ch. 248, § 8; L. 1990, ch. 225, § 20; L. 1991, ch. 191, § 3; July 1.



74-1805b Official designation.

74-1805b. Official designation. (a)  On July 1, 1990, the board of barber examiners shall be and hereby is officially designated as the Kansas board of barbering.

(b) On and after July 1, 1990, when the board of barber examiners or the administrative officer of the board of barber examiners, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall mean and apply to the Kansas board of barbering and to the administrative officer of the Kansas board of barbering.

(c) Nothing in this act shall be construed as abolishing the board of barber examiners or the office of the administrative officer thereof, or as reestablishing the same.

History: L. 1990, ch. 225, § 1; July 1.



74-1806 Meetings of board; records; compensation and expenses; dual-licensed salon and barber shops; rules and regulations; employees.

74-1806. Meetings of board; records; compensation and expenses; dual-licensed salon and barber shops; rules and regulations; employees. (a) Except as provided in subsection (b), the board shall meet immediately after appointment and determine the policies of the board and may conduct any business that may be before such board. Thereafter, the board shall meet as required by law, at times designated by the board and on the call of the administrative officer. The board shall keep a record of all its proceedings and a register of all applicants for licensure and all licensees. Members of the board attending meetings of such board, or attending a subcommittee meeting thereof authorized by such board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto. The board shall adopt rules and regulations for the purpose of carrying out the provisions of this act. The administrative officer, with the approval of the board, shall have authority to employ inspectors and office personnel as may be deemed necessary to administer this act, and shall provide and maintain offices. The inspectors so appointed shall perform all of the inspection duties of the board. All employees of the board shall be within the classified service of the Kansas civil service act, with the exception of the administrative officer, who shall be in the unclassified service.

(b) The chairperson of the board of barbering, with the approval of the board, may enter into an agreement with the chairperson of the board of cosmetology as to which board's inspectors shall inspect a dual-licensed salon and barber shop. Such designated inspectors shall perform all of the inspection duties of both boards, as required by the applicable statutes and rules and regulations of both boards and the sanitation standards adopted by the secretary of health and environment pursuant to K.S.A. 65-1,148, and amendments thereto. Such designated inspectors shall be trained by both boards as required by the applicable statutes and rules and regulations of both boards.

History: L. 1939, ch. 241, § 17; L. 1947, ch. 397, § 1; L. 1961, ch. 379, § 2; L. 1965, ch. 458, § 27; L. 1967, ch. 443, § 8; L. 1970, ch. 255, § 8; L. 1974, ch. 348, § 54; L. 1974, ch. 253, § 4; L. 1979, ch. 241, § 1; L. 1990, ch. 225, § 21; L. 2014, ch. 63, § 2; July 1.



74-1807 Inspection and enforcement.

74-1807. Inspection and enforcement. Upon presentation of proper credentials, any member of the board, the administrative officer or the board's inspectors shall have the authority to enter, inspect and enforce rules and regulations pertaining to barber shops, barber schools or barber colleges at any time during business hours.

History: L. 1939, ch. 241, § 18; L. 1961, ch. 288, § 7; L. 1990, ch. 225, § 22; July 1.






Article 20 STATE HIGHWAY COMMISSION

74-2010 Transfer of jurisdiction from vehicle commissioner to director of vehicles.

74-2010. Transfer of jurisdiction from vehicle commissioner to director of vehicles. All of the jurisdiction, rights, powers, duties and authority now vested in or imposed upon the former office of vehicle commissioner are hereby transferred to, vested in and imposed upon the director of vehicles.

History: L. 1939, ch. 299, § 1; L. 1972, ch. 342, § 70; July 1.



74-2011 Duties of division and state and local officers; forms; rules and regulations.

74-2011. Duties of division and state and local officers; forms; rules and regulations. (a) It shall be the duty of the division of vehicles of the department of revenue and all officers thereof, and all state, county and city law-enforcement officers of this state, to enforce the provisions of this act [*]. (b) The secretary of revenue may adopt and enforce rules and regulations and designate such agencies as may be necessary to carry out the provisions of this act [*]. The director of vehicles shall also provide suitable forms for applications, registration receipts, certificates of title, license number plates and all other forms requisite for the purposes of this act [*].

History: L. 1929, ch. 81, § 3; L. 1937, ch. 72, § 2; L. 1972, ch. 342, § 71; July 1.

* "This act," see, also, 8-126 et seq., 74-2012, 74-2112.



74-2012 Division of vehicles, records; disclosure; fees.

74-2012. Division of vehicles, records; disclosure; fees. (a) (1) All motor vehicle records shall be subject to the provisions of the open records act, except as otherwise provided under the provisions of this section and by K.S.A. 65-2422d and 74-2022, and amendments thereto.

(2) Nothing in this section shall prevent the transmittal of motor vehicle records for the purpose of processing voter registration applications.

(3) For the purpose of this section, "motor vehicle records" means any record that pertains to a motor vehicle drivers' license, motor vehicle certificate of title, motor vehicle registration or identification card issued by the division of vehicles.

(b) All motor vehicle records which relate to the physical or mental condition of any person, have been expunged or are photographs or digital images maintained in connection with the issuance of drivers' licenses shall be confidential and shall not be disclosed except in accordance with a proper judicial order or as otherwise more specifically provided in this section or by other law. Photographs or digital images maintained by the division of vehicles in connection with the issuance of drivers' licenses may be disclosed to any federal, state or local agency, including any court or law enforcement agency, to assist such agency in carrying out the functions required of such governmental agency. In January of each year the division shall report to the house committee on veterans, military and homeland security regarding the utilization of the provisions of this subsection. Motor vehicle records relating to diversion agreements for the purposes of K.S.A. 8-1567, 12-4415 and 22-2908 and K.S.A. 2015 Supp. 8-1025, and amendments thereto, shall be confidential and shall not be disclosed except in accordance with a proper judicial order or by direct computer access to:

(1) A city, county or district attorney, for the purpose of determining a person's eligibility for diversion or to determine the proper charge for a violation of K.S.A. 8-2,144 or 8-1567 or K.S.A. 2015 Supp. 8-1025, and amendments thereto, or any ordinance of a city or resolution of a county in this state which prohibits any acts prohibited by those statutes;

(2) a municipal or district court, for the purpose of using the record in connection with any matter before the court;

(3) a law enforcement agency, for the purpose of supplying the record to a person authorized to obtain it under paragraph (1) or (2) of this subsection; or

(4) an employer when a person is required to retain a commercial driver's license due to the nature of such person's employment.

(c) Lists of persons' names and addresses contained in or derived from motor vehicle records shall not be sold, given or received for the purposes prohibited by K.S.A. 2015 Supp. 45-230, and amendments thereto, except that:

(1) The director of vehicles may provide to a requesting party, and a requesting party may receive, such a list and accompanying information from motor vehicle records upon written certification that the requesting party shall use the list solely for the purpose of:

(A) Assisting manufacturers of motor vehicles in compiling statistical reports or in notifying owners of vehicles believed to:

(i) Have safety-related defects;

(ii) fail to comply with emission standards; or

(iii) have any defect to be remedied at the expense of the manufacturer;

(B) assisting an insurer authorized to do business in this state, or the insurer's authorized agent:

(i) In processing an application for, or renewal or cancellation of, a motor vehicle liability insurance policy; or

(ii) in conducting antifraud activities by identifying potential undisclosed drivers of a motor vehicle currently insured by an insurer licensed to do business in this state by providing only the following information: Drivers' license number, license type, date of birth, name, address, issue date and expiration date;

(C) assisting the selective service system in the maintenance of a list of persons 18 to 26 years of age in this state as required under the provisions of section 3 of the federal military selective service act;

(D) assisting any federal, state or local agency, including any court or law enforcement agency, or any private person acting on behalf of such agencies in carrying out the functions required of such governmental agency, except that such records shall not be redisclosed;

(E) assisting businesses with the verification or reporting of information derived from the title and registration records of the division to prepare and assemble vehicle history reports, except that such vehicle history reports shall not include the names or addresses of any current or previous owners;

(F) assisting businesses in producing motor vehicle title or motor vehicle registration, or both, statistical reports, so long as personal information is not published, redisclosed or used to contact individuals;

(G) assisting an employer or an employer's authorized agent in monitoring the driving record of the employees required to drive in the course of employment to ensure driver behavior, performance or safety; or

(H) assisting the Kansas commission on veterans affairs office in notifying veterans of the facilities, benefits and services available to veterans.

(2) Any law enforcement agency of this state which has access to motor vehicle records may furnish to a requesting party, and a requesting party may receive, such a list and accompanying information from such records upon written certification that the requesting party shall use the list solely for the purpose of assisting an insurer authorized to do business in this state, or the insurer's authorized agent, in processing an application for, or renewal or cancellation of, a motor vehicle liability insurance policy.

(d) If a law enforcement agency of this state furnishes information to a requesting party pursuant to paragraph (2) of subsection (c), the law enforcement agency shall charge the fee prescribed by the secretary of revenue pursuant to K.S.A. 74-2022, and amendments thereto, for any copies furnished and may charge an additional fee to be retained by the law enforcement agency to cover its cost of providing such copies. The fee prescribed pursuant to K.S.A. 74-2022, and amendments thereto, shall be paid monthly to the secretary of revenue and upon receipt thereof shall be deposited in the state treasury to the credit of the electronic databases fee fund, except for the $1 of the fee for each record required to be credited to the highway patrol training center fund under subsection (f).

(e) The secretary of revenue, the secretary's agents or employees, the director of vehicles or the director's agents or employees shall not be liable for damages caused by any negligent or wrongful act or omission of a law enforcement agency in furnishing any information obtained from motor vehicle records.

(f) A fee in an amount fixed by the secretary of revenue pursuant to K.S.A. 74-2022, and amendments thereto, of not less than $2 for each full or partial motor vehicle record shall be charged by the division, except that the director may charge a lesser fee pursuant to a contract between the secretary of revenue and any person to whom the director is authorized to furnish information under paragraph (1) of subsection (c), and such fee shall not be less than the cost of production or reproduction of any full or partial motor vehicle record requested. Except for the fees charged pursuant to a contract for motor vehicle records authorized by this subsection pertaining to motor vehicle titles or motor vehicle registrations or pursuant to subsection (c)(1)(B)(ii) or (c)(1)(D), $1 shall be credited to the highway patrol training center fund for each motor vehicle record provided by the division of vehicles.

(g) The secretary of revenue may adopt such rules and regulations as are necessary to implement the provisions of this section.

History: L. 1929, ch. 81, § 4; L. 1945, ch. 88, § 2; L. 1957, ch. 425, § 1; L. 1961, ch. 381, § 1; L. 1972, ch. 286, § 1; L. 1975, ch. 400, § 1; L. 1978, ch. 347, § 16; L. 1981, ch. 301, § 1; L. 1984, ch. 282, § 1; L. 1985, ch. 79, § 6; L. 1989, ch. 38, § 48; L. 1991, ch. 36, § 22; L. 1992, ch. 2, § 1; L. 1994, ch. 25, § 1; L. 1994, ch. 299, § 4; L. 1995, ch. 62, § 1; L. 1996, ch. 260, § 11; L. 1999, ch. 125, § 20; L. 2001, ch. 74, § 1; L. 2002, ch. 92, § 1; L. 2003, ch. 126, § 3; L. 2005, ch. 128, § 1; L. 2006, ch. 186, § 8; L. 2007, ch. 160, § 14; L. 2007, ch. 195, § 37; L. 2011, ch. 105, § 31; L. 2012, ch. 172, § 37; L. 2013, ch. 74, § 3; L. 2014, ch. 83, § 33; July 1.

Revisor's Note:

Section was also amended by L. 2007, ch. 70, § 1, but that version was repealed by L. 2007, ch. 195, § 59.



74-2013 Fee for reissuance of certificate of title.

74-2013. Fee for reissuance of certificate of title. Upon application signed by the owner or the owner's agent and payment of a fee of $10 and surrender of the original title together with satisfactory evidence that the lien has been paid, the department is hereby authorized to grant a reissue of a certificate of title showing the vehicle to be clear of any lien.

History: L. 1945, ch. 88, § 3; L. 1972, ch. 287, § 1; L. 1985, ch. 43, § 14; L. 1987, ch. 42, § 6; L. 1993, ch. 176, § 10; L. 1996, ch. 260, § 8; L. 1999, ch. 114, § 9; L. 2002, ch. 134, § 13; L. 2003, ch. 30, § 9; July 1.



74-2014 Destruction of certain records by director of vehicles authorized, when.

74-2014. Destruction of certain records by director of vehicles authorized, when. Subject to the consent of the state records board, the director of vehicles is authorized to destroy or otherwise dispose of the following records:

(a) Application for title and registration on a motor vehicle, trailer or semitrailer, including motorcycles and motorized bicycles, and the supporting papers in connection with the issuance of titles after microfilming of the same;

(b) applications for reregistration, including applications for lost license plates, except any application for truck or truck tractor registration purchased under quarterly registration when there are unpaid quarterly payment, or payments shall not be destroyed;

(c) dealers' reports for the second preceding year and before;

(d) dealers' applications for the second preceding year and before;

(e) all correspondence;

(f) applications for learner's permits and drivers' licenses that are two years old;

(g) records of stolen and recovered cars three years old;

(h) microfilm containing information relating to applications for reregistration three years after the registration expiration date; and

(i) proration applications, and all correspondence and other papers in the applicant's file over five years old. With the exception of the unpaid quarterly payment registration applications and proration applications, correspondence and other proration papers, the division may at any time microfilm any of the above records and destroy the original.

History: L. 1953, ch. 394, § 1; L. 1957, ch. 426, § 1; L. 1963, ch. 399, § 1; L. 1975, ch. 427, § 236; L. 1985, ch. 43, § 15; July 1.



74-2015 Supervisor of driver's license examiners; duties and powers of driver's license examiners; equipment and supplies; rules and regulations.

74-2015. Supervisor of driver's license examiners; duties and powers of driver's license examiners; equipment and supplies; rules and regulations. Within the division of vehicles, there shall be a supervisor of driver's license examiners and such driver's license examiners as may be needed. Said supervisor and all such driver's license examiners shall be within the classified service under the Kansas civil service act. Any person employed by a third party who has entered into a contract with the department of revenue pursuant to K.S.A. 8-129, and amendments thereto, to provide services of a driver's license examiner shall not be required to be within the classified service under the Kansas civil service act. Such driver's license examiners shall make and conduct all examinations of applicants for operator's and chauffeur's licenses required by law, and shall exercise and enforce the licensing provisions of the operator's and chauffeur's licensing act, and shall perform such other duties as may be prescribed by law or by the director of vehicles. All such driver's license examiners are hereby vested with the power and authority of peace and police officers in the execution of the duties imposed upon them by this act and by the director of vehicles. The director of vehicles shall determine what, if any, vehicles, equipment and supplies, and insignia of office are needed by driver's license examiners. The property so determined to be needed shall be furnished without expense to such examiners. All property so furnished shall remain the property of the state and be strictly accounted for by each driver's license examiner. The secretary of revenue may adopt rules and regulations for the conduct and duties of driver's license examiners.

History: L. 1963, ch. 402, § 4; L. 1972, ch. 342, § 72; L. 2014, ch. 106, § 2; July 1.



74-2021 VIPS/CAMA technology hardware fund.

74-2021. VIPS/CAMA technology hardware fund. There is hereby created in the state treasury, the VIPS/CAMA technology hardware fund.  Moneys credited to the VIPS/CAMA technology hardware fund shall be used by the department of revenue for the purpose of upgrading the VIPS/CAMA hardware for the state or for the counties.  All expenditures from the VIPS/CAMA technology hardware fund shall be made in accordance with appropriation acts, upon warrants of the director of account and reports issued pursuant to vouchers approved by the secretary of the department of revenue.

History: L. 1996, ch. 260, § 9; July 1.



74-2022 Electronic databases fee fund; access fees for department of revenue information; disposition of funds.

74-2022. Electronic databases fee fund; access fees for department of revenue information; disposition of funds. (a) The secretary of revenue is hereby authorized to fix, charge and collect fees to provide access to or to furnish copies of data constituting public records in the vehicle information processing system (VIPS), the Kansas computer assisted mass appraisal system (KS CAMA) and other electronic database systems of the department of revenue. All such fees shall be fixed in order to recover all or part of the costs incurred to operate, maintain and improve the specific electronic database system in which the data are stored or maintained, including the costs incurred to provide access to or furnishing copies of such data. The fees fixed pursuant to this section shall not be subject to the provisions of K.S.A. 45-219, and amendments thereto.

(b) There is hereby established in the state treasury the electronic databases fee fund which shall be administered by the secretary of revenue. Except for the amounts of fees required to be deposited to the credit of the division of vehicles operating fund or the highway patrol training center fund pursuant to K.S.A. 74-2012, and amendments thereto, all moneys received for the fees fixed, charged and collected under this section for electronic access to or to furnish electronic copies of public records, including all moneys received under subsection (c) of K.S.A. 74-2012, and amendments thereto, from law enforcement agencies, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the electronic databases fee fund. All moneys credited to the electronic databases fee fund shall be expended for operating expenditures, including expenditures for capital outlay, for the operation, maintenance or improvement of the vehicle information processing system (VIPS), the Kansas computer assisted mass appraisal system (KS CAMA) and other electronic database systems of the department of revenue, including the costs incurred to provide access to or to furnish copies of public records in such database systems. All expenditures from the electronic databases fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of revenue or by a person or persons designated by the secretary.

(c) Except for the amounts of fees that are required to be deposited to the credit of the highway patrol training center fund pursuant to K.S.A. 74-2012, and amendments thereto, all moneys received for the fees fixed, charged and collected under this section for access to or to furnish copies of public records, other than for electronic access to or to furnish electronic copies of public records, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the division of vehicles operating fund or to another special revenue fund of the department of revenue specified by the secretary of revenue.

History: L. 1996, ch. 260, § 10; L. 2001, ch. 5, § 308; July 1.



74-2023 Annual performance audit of VIPS and KS CAMA.

74-2023. Annual performance audit of VIPS and KS CAMA. (a) An annual performance audit of the vehicle information processing system (VIPS) and the Kansas computer assisted mass appraisal system (KS CAMA), at the state and county levels, shall be conducted either by the legislative post auditor or by a firm, as defined by K.S.A. 46-1112, and amendments thereto, under contract with the legislative post auditor in accordance with the provisions of the legislative post audit act.  Such audit shall include a review of the operations, maintenance or improvements of the equipment and software of the VIPS and KS CAMA systems.  The audit report shall be submitted to the legislature at the commencement of the regular sessions of the legislature held during 1997, 1998 and 1999.

(b) The auditor to conduct the audit work required under this section shall be specified in accordance with K.S.A. 46-1122, and amendments thereto.  If the legislative post audit committee specifies under such statute that a firm is to perform such audit, such firm shall be selected and shall perform such audit as provided in K.S.A. 46-1123, and amendments thereto and K.S.A. 46-1125 through 46-1127, and amendments thereto.  If the audit work is conducted under contract with a firm, the contract cost of the audit shall be paid by the department of revenue.

History: L. 1996, ch. 260, § 13; July 1.






Article 21 KANSAS HIGHWAY PATROL

74-2105 Principal function of highway patrol; uniforms required, exceptions; security for public officials; superintendent to supervise and manage capitol police; security of transportation of governor and governor's family; use of aircraft; advise with legislative coordinating council.

74-2105. Principal function of highway patrol; uniforms required, exceptions; security for public officials; superintendent to supervise and manage capitol police; security of transportation of governor and governor's family; use of aircraft; advise with legislative coordinating council. (a) (1) The principal function of the Kansas highway patrol shall be enforcement of the traffic and other laws of this state relating to highways, vehicles and drivers of vehicles except as otherwise provided in this subsection (a). The superintendent and members of the highway patrol in performing their duties under this act shall wear badges and uniforms of office. The superintendent may designate members to perform security duties for public officials and other duties as directed by the superintendent. The superintendent may perform duties under this act whether or not wearing a badge and uniform. Such members may serve without uniform and without open display of badges.

(2) The superintendent or the superintendent's designee shall designate the mode of transportation deemed necessary for the purpose of providing security for the governor and the governor's family.

(3) Subject to approval by the federal aviation administration of an exemption from applicable federal aviation administration regulations, when the governor elects to travel by state-owned vehicle or aircraft for political or personal business and the superintendent has not deemed such transportation necessary for the security of the governor or the governor's family, the governor may use such vehicle or aircraft and reimburse the state of Kansas for its use in an amount determined by the secretary of administration.

(b) In addition to the duties otherwise prescribed by law, the superintendent of the highway patrol shall supervise and manage the capitol police. In the supervision and management of the duties of the capitol police in and around the state capitol building, the superintendent of the highway patrol shall advise with the legislative coordinating council.

History: L. 1972, ch. 291, § 1; L. 1976, ch. 394, § 1; L. 1984, ch. 244, § 22; L. 1985, ch. 249, § 1; L. 2001, ch. 172, § 1; L. 2006, ch. 107, § 1; L. 2012, ch. 98, § 1; July 1.



74-2106 Duty assignments of highway patrol and capitol police; limitations.

74-2106. Duty assignments of highway patrol and capitol police; limitations. The superintendent of the Kansas highway patrol shall issue orders to the members of the highway patrol and the capitol police specifying duty assignments and limitations upon the duties of the members of the highway patrol and capitol police consistent with the intent of this act and the act of which this section is amendatory.

History: L. 1972, ch. 291, § 2; L. 1976, ch. 394, § 2; L. 2006, ch. 107, § 2; July 1.



74-2107 Rules and regulations for conduct of highway patrol and capitol police.

74-2107. Rules and regulations for conduct of highway patrol and capitol police. The superintendent of the state highway patrol is hereby authorized and empowered to make all necessary rules and regulations for the conduct of the members of the state highway patrol and the capitol police not otherwise prescribed by law.

History: L. 1937, ch. 330, § 9; L. 1976, ch. 394, § 3; L. 2006, ch. 107, § 3; July 1.



74-2108 Police powers of patrol members; enforcement of laws relating to motor carriers; authority to inspect.

74-2108. Police powers of patrol members; enforcement of laws relating to motor carriers; authority to inspect. (a) The superintendent and members of the Kansas highway patrol are hereby vested with the power and authority of peace, police and law enforcement officers anywhere within this state irrespective of county lines.

(b) In addition to the general power and authority prescribed by subsection (a), the superintendent and members of the Kansas highway patrol are hereby authorized and directed to execute and enforce the laws of this state relating to public and private motor carriers of passengers or property, including any rules and regulations relating to such laws, and shall have the power and authority to require the driver of any motor vehicle owned or operated by any such carrier to stop and submit such vehicle to an inspection to determine compliance with such laws and rules and regulations.

History: L. 1972, ch. 291, § 3; L. 1974, ch. 328, §1; L. 1988, ch. 266, § 16; July 1.



74-2109 Arrested person taken before court.

74-2109. Arrested person taken before court. Any person arrested by a member of the patrol shall forthwith be taken by such patrolman before a court having jurisdiction of the crime whereof such person arrested is charged, and therewith dealt with according to law.

History: L. 1937, ch. 330, § 6; May 1.



74-2110 Persons on highways to obey signals and directions of patrol members.

74-2110. Persons on highways to obey signals and directions of patrol members. It shall be the duty of the operator or driver of any vehicle, pedestrian or rider of any animal traveling upon the highways of the state to stop on signal by any member of the patrol and to obey all reasonable signals and directions in order that traffic may move with safety and dispatch.

History: L. 1937, ch. 330, § 11; L. 1972, ch. 291, § 5; July 1.



74-2111 Uniforms, equipment and supplies.

74-2111. Uniforms, equipment and supplies. The superintendent shall prescribe a distinctive style of uniform for members of the patrol, to be made of such material and of such color as he shall specify and such uniforms shall be purchased at such times as the superintendent shall require. The members of the patrol shall be furnished with such vehicles, uniforms, equipment, arms, ammunition, supplies and insignia of office as the superintendent may deem necessary, all of which shall remain the property of the state and be strictly accounted for by each member of the patrol.

History: L. 1937, ch. 330, § 7; L. 1947, ch. 398, § 5; L. 1953, ch. 375, §58; L. 1972, ch. 291, § 4; July 1.



74-2113 Kansas highway patrol created; appointment and salary of superintendent and assistant superintendent; qualifications of officers and troopers; holding elected or appointed office, when allowed.

74-2113. Kansas highway patrol created; appointment and salary of superintendent and assistant superintendent; qualifications of officers and troopers; holding elected or appointed office, when allowed. (a) There is hereby created a Kansas highway patrol. The patrol shall consist of: (1) A superintendent, who shall have the rank of colonel and who shall have special training and qualifications for such position; (2) an assistant superintendent, who shall have the rank of lieutenant colonel; and (3) officers and troopers who are appointed in accordance with appropriation acts and as provided in this section. The superintendent and assistant superintendent shall be within the unclassified service under the Kansas civil service act. The assistant superintendent serving on the effective date of this act shall be appointed to such position by the superintendent. Thereafter, the assistant superintendent shall be appointed by the superintendent from among the members of the patrol, and shall serve at the pleasure of the superintendent. If a person appointed as superintendent or assistant superintendent is a member of the patrol when appointed, such person in each case, upon termination of the term as superintendent or assistant superintendent, respectively, shall be returned to a rank not lower than the rank such person held when appointed as superintendent or assistant superintendent. If such rank is filled at that time, a temporary additional position shall be created in such rank until a vacancy occurs in such rank. All other officers, troopers and employees shall be within the classified service under the Kansas civil service act.

(b) The superintendent of the patrol shall be appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto, and shall receive an annual salary fixed by the governor. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as superintendent shall exercise any power, duty or function as superintendent until confirmed by the senate. The assistant superintendent shall receive an annual salary fixed by the superintendent and approved by the governor.

(c) All other members of the patrol shall be appointed by the superintendent in accordance with appropriation acts and with the Kansas civil service act. No person shall be appointed as an officer of the patrol, other than superintendent, unless the person has had at least five years of service in the patrol as an officer or trooper. No person shall be appointed as a trooper unless the person meets the following requirements:

(1) Is a citizen of the United States;

(2) is at least 21 years of age at the time of appointment;

(3) has not been convicted by any state or the federal government of a crime which is a felony or its equivalent under the uniform code of military justice;

(4) has been fingerprinted and a search of local, state and national fingerprint files has been made to determine whether the applicant has a criminal record;

(5) is the holder of a high school diploma or furnishes evidence of successful completion of an examination indicating an equivalent achievement; and

(6) is free of any physical or mental condition which might adversely affect the applicant's performance of duties as a trooper and whose physical health has been certified by an examining physician appointed by the superintendent.

(d) No member of the patrol shall: (1) Hold any other elective or appointive commission or office, except:

(A) In the Kansas national guard or in the organized reserve of the United States army, air force or navy.

(B) In the governing body of a municipality:

(i) If the position to be held is appointed; or

(ii) if the position to be held is elected on a nonpartisan basis.

(C) On any appointed board, commission or task force which the superintendent of the highway patrol deems necessary as part of such member's or officer's duties.

(2) Accept any employment or compensation from any licensee of the director of alcoholic beverage control of the department of revenue or from any licensee of the Kansas racing commission or from any officer, director, member or employee of any such licensee.

(3) Accept any employment or compensation for services which require the use of any state-owned equipment provided by the Kansas highway patrol or the wearing of the patrol uniform.

(4) Accept any reward or gift pertaining to the performance of such member's or officer's duties except with the written permission of the superintendent.

(e) For the purposes of this section, the terms "governing body" and "municipality" shall have the meanings ascribed to such terms in K.S.A. 12-105a, and amendments thereto.

History: L. 1937, ch. 330, § 1; L. 1939, ch. 286, § 1; L. 1943, ch. 266, § 1; L. 1945, ch. 305, § 1; L. 1947, ch. 398, § 1; L. 1949, ch. 407, § 1; L. 1953, ch. 368, § 1; L. 1955, ch. 347, § 1; L. 1957, ch. 427, § 1; L. 1959, ch. 314, § 3; L. 1961, ch. 382, § 1; L. 1963, ch. 402, § 5; L. 1963, ch. 400, § 1; L. 1965, ch. 458, § 9; L. 1965, ch. 437, § 1; L. 1967, ch. 443, § 9; L. 1968, ch. 320, § 1; L. 1969, ch. 365, § 1; L. 1970, ch. 310, § 1; L. 1972, ch. 290, § 1; L. 1973, ch. 312, § 1; L. 1974, ch. 361, § 64; L. 1975, ch. 401, § 1; L. 1982, ch. 347, § 32; L. 1984, ch. 283, § 1; L. 1991, ch. 234, § 1; L. 2001, ch. 172, § 3; L. 2008, ch. 121, § 11; L. 2009, ch. 134, § 1; May 28.



74-2114 Compensation of personnel; expenses; probationary period; assignment; moving expenses, when.

74-2114. Compensation of personnel; expenses; probationary period; assignment; moving expenses, when. (a) The personnel of the Kansas highway patrol shall be paid compensation for their services as determined by the superintendent in accordance with provisions of applicable laws, rules and regulations. Military service of any member of the Kansas highway patrol who leaves or has left the patrol for the purpose of serving in any branch of the armed forces of the United States, during any war or national emergency and who returns to the patrol within 60 days after release therefrom, shall be considered as service with the patrol for the purpose of calculating any longevity pay increase.  The governor shall determine when a national emergency exists or has existed.

(b) The salary of each member of the Kansas highway patrol shall be fixed by the superintendent in accordance with the Kansas civil service act. All members of the patrol shall receive their actual and necessary traveling expenses and all salaries shall be paid monthly. The Kansas highway patrol superintendent shall hold office at the pleasure of the governor. The personnel of the Kansas highway patrol other than the superintendent shall serve upon first appointment for a probationary period of one year. The superintendent is authorized to assign any major, captain, lieutenant, sergeant or trooper for duty other than the place to which presently assigned.  In such cases, the superintendent shall pay necessary moving expense from moneys appropriated for the Kansas highway patrol from the state general fund and available therefor in accordance with K.S.A. 75-3225.

History: L. 1937, ch. 330, § 5; L. 1941, ch. 343, § 1; L. 1943, ch. 266, § 2; L. 1945, ch. 305, § 2; L. 1947, ch. 398, § 4; L. 1949, ch. 407, § 2; L. 1951, ch. 437, § 1; L. 1953, ch. 368, § 2; L. 1955, ch. 347, § 2; L. 1957, ch. 427, § 2; L. 1959, ch. 314, § 1; L. 1961, ch. 382, § 2; L. 1963, ch. 402, § 6; L. 1963, ch. 400, § 2; L. 1972, ch. 290, § 2; L. 1983, ch. 320, § 18; L. 1994, ch. 274, § 5; L. 1997, ch. 115, § 3; July 1.



74-2115 Employees.

74-2115. Employees. The superintendent shall employ, in accordance with appropriation acts and the provisions of the civil service law, such employees as may be required to administer properly the provisions of this act.

History: L. 1937, ch. 330, § 10; L. 1941, ch. 343, § 2; L. 1943, ch. 277, §6; L. 1955, ch. 347, § 3; L. 1959, ch. 315, § 1; L. 1975, ch. 401, § 3; July 1.



74-2117 Superintendent authorized to obtain benefits of federal legislation; disposition of moneys.

74-2117. Superintendent authorized to obtain benefits of federal legislation; disposition of moneys. The superintendent of the state highway patrol for and on behalf of the patrol is authorized and empowered to enter into any and all necessary agreements with any federal department or federal agency and to do and perform all acts required of the highway patrol to obtain all benefits under the terms and provisions of any federal legislation. All moneys received by the state highway patrol pursuant to any agreement entered into in accordance with the provisions of this act shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway patrol federal fund, which fund is hereby created, and said fund shall be used for the purposes for which the moneys were granted.

History: L. 1957, ch. 428, § 1; L. 2001, ch. 5, § 309; July 1.



74-2118 Copies of reports forwarded to proper boards, bureaus and officers.

74-2118. Copies of reports forwarded to proper boards, bureaus and officers. When making inspection and reports required by law to be made, it shall be the duty of the state highway patrol to forward to the proper boards, bureaus and officers true and correct copies of such reports, and when such reports are so received by the respective boards, bureaus and officers they shall be considered the same as if made by the inspectors, agents or representatives of their respective departments.

History: L. 1937, ch. 330, § 14; May 1.



74-2124 Sale of retired patrol vehicles; disposition of proceeds.

74-2124. Sale of retired patrol vehicles; disposition of proceeds. (a) Notwithstanding the provisions of the state surplus property act, the superintendent of the Kansas highway patrol may negotiate the sale of retired highway patrol vehicles to political subdivisions of this state or another state under such terms and conditions as may be approved by the superintendent.

(b) All other sales of highway patrol vehicles shall be in accordance with the provisions of K.S.A. 75-6602, and amendments thereto.

(c) The proceeds from all sales of highway patrol vehicles shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas highway patrol motor vehicle fund.

History: L. 1982, ch. 341, § 1; L. 1984, ch. 284, § 1; L. 1987, ch. 341, § 3; L. 1993, ch. 176, § 11; L. 2001, ch. 5, § 310; July 1.



74-2134 Highway patrol training center fund, created.

74-2134. Highway patrol training center fund, created. There is hereby created in the state treasury the highway patrol training center fund. All moneys credited to such fund under the provisions of this act or any other law shall be expended only for the purpose and in the manner prescribed by law. All expenditures from the highway patrol training center fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the superintendent of the highway patrol or the designee of the superintendent. All moneys received for the highway patrol training center fund shall be deposited in the state treasury in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, and shall be credited to the highway patrol training center fund.

History: L. 1990, ch. 43, § 11; L. 1991, ch. 36, § 25; L. 2013, ch. 131, § 1; July 1.



74-2135 Vehicle identification number checks under 8-116a; tests of improper conduct involving odometers and other mileage registration devices under 8-611; rules and regulations.

74-2135. Vehicle identification number checks under 8-116a; tests of improper conduct involving odometers and other mileage registration devices under 8-611; rules and regulations. The superintendent of the Kansas highway patrol may adopt rules and regulations relating to the manner in which checks for verification of vehicle identification numbers shall be made under K.S.A. 8-116a and amendments thereto.  Concerning motor vehicles upon which such checks are made, such rules and regulations may provide for tests and procedures to detect evidence of possible fraud or other improper conduct relating to certificates of title, odometers, other violations of K.S.A. 8-611 and amendments thereto and vehicle identification numbers.

Violation of rules and regulations adopted under this section is a class A misdemeanor.

History: L. 1985, ch. 40, § 1; July 1.



74-2136 Kansas highway patrol motor vehicle fund.

74-2136. Kansas highway patrol motor vehicle fund. There is hereby created in the state treasury, the Kansas highway patrol motor vehicle fund.  Moneys credited to the Kansas highway patrol motor vehicle fund shall be used by the highway patrol for the purchase of highway patrol motor vehicles and for no other purpose.  All expenditures from the Kansas highway patrol motor vehicle fund shall be made in accordance with appropriation acts, upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the superintendent of the highway patrol.

History: L. 1993, ch. 176, § 1; July 1.



74-2138 Best practices and policies; dissemination.

74-2138. Best practices and policies; dissemination. Best practices and policies developed by the Kansas highway patrol relating to security issues shall be made available to offices of all state agencies, regardless of location.

History: L. 2008, ch. 67, § 2; July 1.






Article 24 COURT OF TAX APPEALS; MISCELLANEOUS TAXATION PROVISIONS

74-2424 Tax information; limits on dissemination and use.

74-2424. Tax information; limits on dissemination and use. (a) The secretary of revenue may make available or furnish to the taxing officials of any other state or the commissioner of internal revenue of the United States or other taxing officials of the federal government, or their authorized representatives, or the director of property valuation, information contained in tax reports, renditions or returns or any audit thereof or the report of any investigation made with respect thereto, filed pursuant to the tax laws. Such information shall not be used for any other purpose than that of the administration of the tax laws of this or another state or of the United States, except that the post auditor shall have access to all such information in accordance with and subject to the provisions of subsection (g) of K.S.A. 46-1106 and amendments thereto.

(b) Notwithstanding the provisions of this section, the secretary of revenue may:

(1) Communicate to the executive director of the Kansas lottery information as to whether a person, partnership or corporation is current in the filing of all applicable tax returns and in the payment of all taxes, interest and penalties to the state of Kansas, excluding items under formal appeal, for the purpose of determining whether such person, partnership or corporation is eligible to be selected as a lottery retailer; and

(2) communicate to the executive director of the Kansas racing commission information as to whether a person, partnership or corporation has failed to meet any tax obligation to the state of Kansas for the purpose of determining whether such person, partnership or corporation is eligible for a facility owner license or facility manager license pursuant to the Kansas parimutuel racing act.

History: L. 1943, ch. 307, § 1; L. 1957, ch. 429, § 16; L. 1971, ch. 248, § 1; L. 1972, ch. 342, § 73; L. 1977, ch. 186, § 7; L. 1987, ch. 292, § 26; L. 1987, ch. 112, § 38; May 28.



74-2426 Orders of board rendered in accordance with Kansas administrative procedure act; petition for reconsideration; costs; bond, when required; judicial review.

74-2426. Orders of board rendered in accordance with Kansas administrative procedure act; petition for reconsideration; costs; bond, when required; judicial review. (a) Orders of the state board of tax appeals on any appeal, in any proceeding under the tax protest, tax grievance or tax exemption statutes or in any other original proceeding before the board shall be rendered and served in accordance with the provisions of the Kansas administrative procedure act. Notwithstanding the provisions of subsection (g) of K.S.A. 77-526, and amendments thereto, a written summary decision shall be rendered by the board and served within 14 days after the matter was fully submitted to the board unless this period is waived or extended with the written consent of all parties or for good cause shown. Any aggrieved party, within 14 days of receiving the board's decision, may request a full and complete opinion be issued by the board in which the board explains its decision. This full opinion shall be served by the board within 90 days of being requested. If the board has not rendered a summary decision or a full and complete opinion within the time periods described in this subsection, and such period has not been waived by the parties nor can the board show good cause for the delay, then the board shall refund any filing fees paid by the taxpayer.

(b) Final orders of the board shall be subject to review pursuant to subsection (c) except that the aggrieved party may first file a petition for reconsideration of that order with the board in accordance with the provisions of K.S.A. 77-529, and amendments thereto.

(c) Any action of the board pursuant to this section is subject to review in accordance with the Kansas judicial review act, except that:

(1) The parties to the action for judicial review shall be the same parties as appeared before the board in the administrative proceedings before the board. The board shall not be a party to any action for judicial review of an action of the board.

(2) There is no right to review of any order issued by the board in a no-fund warrant proceeding pursuant to K.S.A. 12-110a, 12-1662 et seq., 19-2752a, 79-2938, 79-2939 and 79-2951, and amendments thereto, and statutes of a similar character.

(3) In addition to the cost of the preparation of the transcript, the appellant shall pay to the state board of tax appeals the other costs of certifying the record to the reviewing court. Such payment shall be made prior to the transmission of the agency record to the reviewing court.

(4) (A) Any aggrieved person has the right to appeal any final order of the board issued after June 30, 2014, by filing a petition with the court of appeals or the district court. Any appeal to the district court shall be a trial de novo.

(B) Review of orders issued by the board of tax appeals relating to the valuation or assessment of property for ad valorem tax purposes or relating to the tax protest for which the appellant chooses to be reviewed in district court, shall be conducted by the district court of the county in which the property is located or, if located in more than one county, the district court of any county in which any portion of the property is located.

(d) If review of an order of the state board of tax appeals to the court of appeals relating to excise, income or estate taxes, is sought by a person other than the director of taxation, such person shall give bond for costs at the time the petition is filed. The bond shall be in the amount of 125% of the amount of taxes assessed or a lesser amount approved by the court of appeals and shall be conditioned on the petitioner's prosecution of the review without delay and payment of all costs assessed against the petitioner.

History: L. 1943, ch. 290, § 12; L. 1957, ch. 429, § 12; L. 1958, ch. 21, § 1 (Special Session); L. 1969, ch. 368, § 1; L. 1971, ch. 249, § 1; L. 1972, ch. 293, § 1; L. 1978, ch. 311, § 1; L. 1980, ch. 236, § 1; L. 1983, ch. 252, § 1; L. 1984, ch. 73, § 3; L. 1986, ch. 318, § 132; L. 1988, ch. 356, § 286; L. 1998, ch. 146, § 3; L. 2008, ch. 109, § 1; L. 2010, ch. 17, § 182; L. 2010, ch. 155, § 23; L. 2014, ch. 141, § 1; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 44, § 30, but that version was repealed by L. 2010, ch. 155, § 26.



74-2427 Same; duties of county attorneys.

74-2427. Same; duties of county attorneys. Upon the request of any attorney of the department of revenue the county attorney of any county wherein an appeal is pending under this act shall appear and defend or assist in defending against such appeals on behalf of the state of Kansas and shall be entitled to no additional compensation for such service.

History: L. 1943, ch. 290, § 14; L. 1957, ch. 429, § 17; L. 1972, ch. 342, §74; July 1.



74-2429 Motor fuels tax law administration by director of taxation.

74-2429. Motor fuels tax law administration by director of taxation.    The director of taxation shall administer the law with reference to the inspections, collections and payment of tax upon gasoline and motor fuel.

History: L. 1933, ch. 285, § 9; L. 1972, ch. 342, § 76; July 1.



74-2433 State board of tax appeals; membership, qualifications, appointment and confirmation, terms, continuing education requirements; chief hearing officer; executive director; publication of decisions; no capacity to sue or be sued; proceedings in front of the board.

74-2433. State board of tax appeals; membership, qualifications, appointment and confirmation, terms, continuing education requirements; chief hearing officer; executive director; publication of decisions; no capacity to sue or be sued; proceedings in front of the board. (a) There is hereby created a state board of tax appeals, referred to in this act as the board. The board shall be composed of three members who shall be appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. For members appointed after June 30, 2014, one of such members shall have been regularly admitted to practice law in the state of Kansas and for a period of at least five years, have engaged in the active practice of law as a lawyer, judge of a court of record or any other court in this state; one of such members shall have engaged in active practice as a certified public accountant for a period of at least five years and one such member shall be a licensed certified general real property appraiser. In addition, the governor shall also appoint a chief hearing officer, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto, who, in addition to other duties prescribed by this act, shall serve as a member pro tempore of the board. No successor shall be appointed for any judge of the court of tax appeals appointed before July 1, 2014. Such persons shall continue to serve as members on the board of tax appeals until their terms expire. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed to the board, including the chief hearing officer, shall exercise any power, duty or function as a member of the board until confirmed by the senate. Not more than two members of the board shall be of the same political party. Members of the board, including the chief hearing officer, shall be residents of the state. Subject to the provisions of K.S.A. 75-4315c, and amendments thereto, no more than one member shall be appointed from any one of the congressional districts of Kansas unless, after having exercised due diligence, the governor is unable to find a qualified replacement within 90 days after any vacancy on the board occurs. The members of the board, including the chief hearing officer, shall be selected with special reference to training and experience for duties imposed by this act and shall be individuals with legal, tax, accounting or appraisal training and experience. State board of tax appeals members shall be subject to the supreme court rules of judicial conduct applicable to all judges of the district court. The board shall be bound by the doctrine of stare decisis limited to published decisions of an appellate court. Members of the board, including the chief hearing officer, shall hold office for terms of four years. A member may continue to serve for a period of 90 days after the expiration of the member's term, or until a successor has been appointed and confirmed, whichever is shorter. Except as otherwise provided, such terms of office shall expire on January 15 of the last year of such term. If a vacancy occurs on the board, or in the position for chief hearing officer, the governor shall appoint a successor to fill the vacancy for the unexpired term. Nothing in this section shall be construed to prohibit the governor from reappointing any member of the board, including the chief hearing officer, for additional four-year terms. The governor shall select one of its members to serve as chairperson. The votes of two members shall be required for any final order to be issued by the board. Meetings may be called by the chairperson and shall be called on request of a majority of the members of the board and when otherwise prescribed by statute.

(b) Any member appointed to the state board of tax appeals and the chief hearing officer may be removed by the governor for cause, after public hearing conducted in accordance with the provisions of the Kansas administrative procedure act.

(c) The state board of tax appeals shall appoint, subject to approval by the governor, an executive director of the board, to serve at the pleasure of the board. The executive director shall: (1) Be in the unclassified service under the Kansas civil service act; (2) devote full time to the executive director's assigned duties; (3) receive such compensation as determined by the board, subject to the limitations of appropriations thereof; and (4) have familiarity with the tax appeals process sufficient to fulfill the duties of the office of executive director. The executive director shall perform such other duties as directed by the board.

(d) Appeals decided by the state board of tax appeals shall be made available to the public and shall be published by the board on the board's website within 30 days after the decision has been rendered. The board shall also publish a monthly report that includes all appeals decided that month as well as all appeals which have not yet been decided and are beyond the time limitations as set forth in K.S.A. 74-2426, and amendments thereto. Such report shall be made available to the public and transmitted by the board to the members of the Kansas legislature.

(e) After appointment, members of the state board of tax appeals that are not otherwise a state certified general real property appraiser shall complete the following course requirements: (1) A tested appraisal course of not less than 30 clock hours of instruction consisting of the fundamentals of real property appraisal with an emphasis on the cost and sales approaches to value; (2) a tested appraisal course of not less than 30 clock hours of instruction consisting of the fundamentals of real property appraisal with an emphasis on the income approach to value; (3) a tested appraisal course of not less than 30 clock hours of instruction with an emphasis on mass appraisal; (4) an appraisal course with an emphasis on Kansas property tax laws ; (5) an appraisal course on the techniques and procedures for the valuation of state assessed properties with an emphasis on unit valuation; and (6) a tested appraisal course on the techniques and procedures for the valuation of land devoted to agricultural use pursuant to K.S.A. 79-1476, and amendments thereto. Any member appointed to the board who is a certified real property appraiser shall only be required to take such educational courses as are required to maintain the appraisal license. The executive director shall adopt rules and regulations prescribing a timetable for the completion of the course requirements and prescribing continued education requirements for members of the board.

(f) The state board of tax appeals shall have no capacity or power to sue or be sued.

(g) It is the intent of the legislature that proceedings in front of the board of tax appeals be conducted in a fair and impartial manner and that all taxpayers are entitled to a neutral interpretation of the tax laws of the state of Kansas. The provisions of the tax laws of this state shall be applied impartially to both taxpayers and taxing districts in cases before the board. Cases before the board shall not be decided upon arguments concerning the shifting of the tax burden or upon any revenue loss or gain which may be experienced by the taxing district.

History: L. 1957, ch. 429, § 1; L. 1959, ch. 317, § 2; L. 1969, ch. 369, § 1; L. 1972, ch. 342, § 77; L. 1982, ch. 347, § 33; L. 1986, ch. 287, § 2; L. 1988, ch. 356, § 287; L. 1992, ch. 262, § 9; L. 1995, ch. 241, § 9; L. 1998, ch. 146, § 2; L. 2000, ch. 139, § 1; L. 2003, ch. 147, § 35; L. 2008, ch. 109, § 2; L. 2014, ch. 141, § 2; L. 2015, ch. 51, § 2; May 21.



74-2433a Board established as independent agency.

74-2433a. Board established as independent agency. The state board of tax appeals created by K.S.A. 74-2433, and amendments thereto, is hereby transferred out of the department of revenue and established as an independent agency within the executive branch of state government.

History: L. 1975, ch. 387, § 1; L. 2008, ch. 109, § 3; L. 2014, ch. 141, § 59; July 1.



74-2433b Same; administration of agency by board.

74-2433b. Same; administration of agency by board. All budgeting, purchasing and related management functions of the state board of tax appeals shall be administered under the direction and supervision of the state board of tax appeals.

History: L. 1975, ch. 387, § 2; L. 2008, ch. 109, § 4; L. 2014, ch. 141, § 60; July 1.



74-2433c Same; approval of vouchers.

74-2433c. Same; approval of vouchers. All vouchers for expenditures from appropriations to or for the state board of tax appeals shall be approved by the chairperson of the state board of tax appeals or a person or persons designated by the chairperson for such purpose.

History: L. 1975, ch. 387, § 3; L. 2008, ch. 109, § 5; L. 2014, ch. 141, § 61; July 1.



74-2433d Same; records and moneys transferred to board.

74-2433d. Same; records and moneys transferred to board. All records of and appropriations for the state court of tax appeals shall be transferred to the state board of tax appeals on July 1, 2014.

History: L. 1975, ch. 387, § 4; L. 2008, ch. 109, § 6; L. 2014, ch. 141, § 62; July 1.



74-2433e Same; agency as continuation of prior court.

74-2433e. Same; agency as continuation of prior court. The state board of tax appeals created by K.S.A. 74-2433, and amendments thereto, is hereby specifically continued in existence, and it shall have the same powers, functions and duties as were vested by law in it immediately prior to the effective date of this order, except as is herein otherwise specifically provided.

History: L. 1975, ch. 387, § 5; L. 2008, ch. 109, § 7; L. 2014, ch. 141, § 63; July 1.



74-2433f Small claims and expedited hearings division of state board of tax appeals established; jurisdiction; proceedings, procedures and practices.

74-2433f. Small claims and expedited hearings division of state board of tax appeals established; jurisdiction; proceedings, procedures and practices. (a) There shall be a division of the state board of tax appeals known as the small claims and expedited hearings division. Hearing officers appointed by the chief hearing officer shall have authority to hear and decide cases heard in the small claims and expedited hearings division.

(b) The small claims and expedited hearings division shall have jurisdiction over hearing and deciding applications for the refund of protested taxes under the provisions of K.S.A. 79-2005, and amendments thereto, and hearing and deciding appeals from decisions rendered pursuant to the provisions of K.S.A. 79-1448, and amendments thereto, and of article 16 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, with regard to single-family residential property. The filing of an appeal with the small claims and expedited hearings division shall be a prerequisite for filing an appeal with the state board of tax appeals for appeals involving single-family residential property.

(c) At the election of the taxpayer, the small claims and expedited hearings division shall have jurisdiction over: (1) Any appeal of a decision, finding, order or ruling of the director of taxation, except an appeal, finding, order or ruling relating to an assessment issued pursuant to K.S.A. 79-5201 et seq., and amendments thereto, in which the amount of tax in controversy does not exceed $15,000; (2) hearing and deciding applications for the refund of protested taxes under the provisions of K.S.A. 79-2005, and amendments thereto, where the value of the property, other than property devoted to agricultural use, is less than $3,000,000 as reflected on the valuation notice; and (3) hearing and deciding appeals from decisions rendered pursuant to the provisions of K.S.A. 79-1448, and amendments thereto, and of article 16 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, other than those relating to land devoted to agricultural use, wherein the value of the property is less than $3,000,000 as reflected on the valuation notice.

(d) In accordance with the provisions of K.S.A. 74-2438, and amendments thereto, any party may elect to appeal any application or decision referenced in subsection (b) to the state board of tax appeals. Except as provided in subsection (b) regarding single-family residential property, the filing of an appeal with the small claims and expedited hearings division shall not be a prerequisite for filing an appeal with the state board of tax appeals under this section. Final decisions of the small claims and expedited hearings division may be appealed to the state board of tax appeals. An appeal of a decision of the small claims and expedited hearings division to the state board of tax appeals shall be de novo. The county bears the burden of proof in any appeal filed by the county pursuant to this section.

(e) A taxpayer shall commence a proceeding in the small claims and expedited hearings division by filing a notice of appeal in the form prescribed by the rules of the state board of tax appeals which shall state the nature of the taxpayer's claim. The notice of appeal may be signed by the taxpayer, any person with an executed declaration of representative form from the property valuation division of the department of revenue or any person authorized to represent the taxpayer in subsection (f). Notice of appeal shall be provided to the appropriate unit of government named in the notice of appeal by the taxpayer. In any valuation appeal or tax protest commenced pursuant to articles 14 and 20 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, the hearing shall be conducted in the county where the property is located or a county adjacent thereto. In any appeal from a final determination by the secretary of revenue, the hearing shall be conducted in the county in which the taxpayer resides or a county adjacent thereto.

(f) The hearing in the small claims and expedited hearings division shall be informal. The hearing officer may hear any testimony and receive any evidence the hearing officer deems necessary or desirable for a just determination of the case. A hearing officer shall have the authority to administer oaths in all matters before the hearing officer. All testimony shall be given under oath. A party may appear personally or may be represented by an attorney, a certified public accountant, a certified general appraiser, a tax representative or agent, a member of the taxpayer's immediate family or an authorized employee of the taxpayer. A county or unified government may be represented by the county appraiser, designee of the county appraiser, county attorney or counselor or other representatives so designated. No transcript of the proceedings shall be kept.

(g) The hearing in the small claims and expedited hearings division shall be conducted within 60 days after the appeal is filed in the small claims and expedited hearings division unless such time period is waived by the taxpayer. A decision shall be rendered by the hearing officer within 30 days after the hearing is concluded and, in cases arising from appeals described by subsections (b) and (c)(2) and (3), shall be accompanied by a written explanation of the reasoning upon which such decision is based. Documents provided by a taxpayer or county or district appraiser shall be returned to the taxpayer or the county or district appraiser by the hearing officer and shall not become a part of the board's permanent records. Documents provided to the hearing officer shall be confidential and may not be disclosed, except as otherwise specifically provided.

(h) With regard to any matter properly submitted to the division relating to the determination of valuation of property for taxation purposes, it shall be the duty of the county appraiser to initiate the production of evidence to demonstrate, by a preponderance of the evidence, the validity and correctness of such determination. No presumption shall exist in favor of the county appraiser with respect to the validity and correctness of such determination. With regard to leased commercial and industrial property, the burden of proof shall be on the taxpayer unless the taxpayer has furnished the county or district appraiser, within 30 calendar days following the informal meeting required by K.S.A. 79-1448, and amendments thereto, or within 30 calendar days following the informal meeting required by K.S.A. 79-2005, and amendments thereto, a complete income and expense statement for the property for the three years next preceding the year of appeal. Such income and expense statement shall be in such format that is regularly maintained by the taxpayer in the ordinary course of the taxpayer's business. If the taxpayer submits a single property appraisal with an effective date of January 1 of the year appealed, the burden of proof shall return to the county appraiser.

History: L. 1998, ch. 146, § 7; L. 1999, ch. 126, § 7; L. 2000, ch. 139, § 2; L. 2008, ch. 109, § 8; L. 2013, ch. 87, § 11; L. 2014, ch. 141, § 3; L. 2015, ch. 51, § 1; May 21.



74-2433g Small claims and expedited hearings division hearing officers; appointment and compensation.

74-2433g. Small claims and expedited hearings division hearing officers; appointment and compensation. (a) The hearing officers of the small claims and expedited hearings division shall be appointed by the chief hearing officer of the state board of tax appeals.

(b) Each hearing officer of the small claims and expedited hearings division shall receive compensation in an amount determined by the chairperson and approved by the board.

History: L. 1998, ch. 146, § 8; L. 2008, ch. 109, § 9; L. 2014, ch. 141, § 64; July 1.



74-2434 State board of tax appeals; annual salaries of members; full-time duties.

74-2434. State board of tax appeals; annual salaries of members; full-time duties. (a) Each member of the board, including the chairperson and chief hearing officer, shall receive an annual salary as provided in this section. Each of the members of the board, including the chief hearing officer, shall devote full time to the duties of such office.

(b) For members, including the chief hearing officer, who are appointed prior to July 1, 2014:

(1) The annual salary of the chairperson shall be an amount equal to the annual salary paid by the state to a district judge designated as chief judge; and

(2) the annual salary of each member other than the chairperson, including the chief hearing officer, shall be an amount which is $2,465 less than the annual salary of the chairperson.

(c) For members, including the chief hearing officer, who are not state certified real property appraisers who are appointed after June 30, 2014, the annual salary shall be an amount equal to the annual salary paid by the state to an administrative law judge, except that once such member or chief hearing officer completes the course requirements listed in K.S.A. 74-2433(e), and amendments thereto, then the annual salary shall be an amount which is $2,465 less than the annual salary paid by the state to a district court judge designated as a chief judge.

History: L. 1957, ch. 429, § 2; L. 1961, ch. 409, § 3; L. 1969, ch. 369, § 2; L. 1973, ch. 175, § 62; L. 1974, ch. 361, § 65; L. 1976, ch. 380, § 11; L. 1978, ch. 350, § 4; L. 1981, ch. 30, § 4; L. 1984, ch. 318, § 13; L. 1986, ch. 115, § 102; L. 1999, ch. 57, § 67; L. 2008, ch. 109, § 10; L. 2014, ch. 141, § 4; L. 2015, ch. 51, § 3;  May 21.



74-2435 Employees of state board; civil service.

74-2435. Employees of state board; civil service. Within amounts budgeted for it, the state board of tax appeals may appoint such employees as may be necessary, which employees shall be in the classified service of the Kansas civil service act, and may appoint a secretary and attorneys, and such secretary and attorneys shall be in the unclassified service of the Kansas civil service act.

History: L. 1957, ch. 429, § 3; L. 1972, ch. 342, § 78; L. 2008, ch. 109, § 11; L. 2014, ch. 141, § 65; July 1.



74-2436 Records of proceedings; seal; evidence; oaths; quorum.

74-2436. Records of proceedings; seal; evidence; oaths; quorum. The board shall keep an accurate record of its official proceedings, and shall keep a common seal of such design as shall be determined by the board. Copies of records of the board, certified by the secretary and attested with the seal of the board, shall be received in evidence with like effect as copies of other public records. The secretary of the board shall be the custodian of the seal and records and be authorized to affix the seal in all proper cases. The secretary or any member of the board shall have the power to administer oaths in all matters before the board. Two members of the board shall constitute a quorum.

History: L. 1957, ch. 429, § 4; L. 2008, ch. 109, § 12; L. 2014, ch. 141, § 66; July 1.



74-2437 Powers and duties of state board; prohibited actions.

74-2437. Powers and duties of state board; prohibited actions. The state board of tax appeals shall have the following powers and duties:

(a) To hear appeals from the director of taxation and the director of property valuation on rulings and interpretations by said directors, except where different provision is made by law;

(b) to hear appeals from the director of property valuation on the assessment of state assessed property;

(c) to adopt rules and regulations relating to the performance of its duties and particularly with reference to procedure before it on hearings and appeals; and

(d) such other powers as may be prescribed by law.

(e) The powers and duties of the state board of tax appeals shall not include:

(1) Determining who may sign appeals forms;

(2) determining who may represent taxpayers in any matter before the board;

(3) deciding what constitutes the unauthorized practice of law; and

(4) deciding whether or not a contingent fee agreement is a violation of public policy.

(f) The board shall not take any action which would impede any settlement or agreement between the county and the taxpayer or otherwise act or fail to act in such a way as to restrain the county and the taxpayer from reaching a settlement or agreement.

History: L. 1957, ch. 429, § 5; L. 1972, ch. 342, § 79; L. 2008, ch. 109, § 13; L. 2014, ch. 141, § 5; July 1.



74-2437a Same; issuance of summons, subpoenas and subpoenas duces tecum; service; costs.

74-2437a. Same; issuance of summons, subpoenas and subpoenas duces tecum; service; costs. The state board of tax appeals shall have the power to summon witnesses from any part of the state to appear and give testimony, and to compel such witnesses to produce records, books, papers and documents relating to any subject matter before the state board of tax appeals, subject to the restrictions of K.S.A. 79-1424, and amendments thereto. Summons, subpoenas and subpoenas duces tecum may be directed to the sheriff of any county and may be made returnable at such time as the board of tax appeals shall determine. No fees shall be charged by the sheriff for service thereof. Witness fees and mileage shall be allowed and may be taxed as costs to either party in the discretion of the board.

History: L. 1959, ch. 331, § 1; L. 2008, ch. 109, § 14; L. 2014, ch. 141, § 67; July 1.



74-2437b Same; depositions.

74-2437b. Same; depositions. The state board of tax appeals shall have power to issue an order directing depositions of witnesses residing within or without the state, to be taken, upon notice to the interested parties, if any, in like manner that depositions of witnesses are taken in civil actions pending in the district court, in any matter before the board.

History: L. 1959, ch. 331, § 2; L. 2008, ch. 109, § 15; L. 2014, ch. 141, § 68; July 1.



74-2438 Appeals to state board; notice and hearing; interest tolled, when; procedure.

74-2438. Appeals to state board; notice and hearing; interest tolled, when; procedure. (a) An appeal may be taken to the state board of tax appeals from any finding, ruling, order, decision, final determination or other final action, including action relating to abatement or reduction of penalty and interest, on any case of the secretary of revenue or the secretary's designee by any person aggrieved thereby. Notice of such appeal shall be filed with the secretary of the board within 30 days after such finding, ruling, order, decision, final determination or other action on a case, and a copy served upon the secretary of revenue or the secretary's designee. An appeal may also be taken to the state board of tax appeals at any time when no final determination has been made by the secretary of revenue or the secretary's designee after 270 days has passed since the date of the request for informal conference pursuant to K.S.A. 79-3226, and amendments thereto, and no written agreement by the parties to further extend the time for making such final determination is in effect.

(b) Upon receipt of a timely appeal, the board shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act. The hearing before the board shall be a de novo hearing unless the parties agree to submit the case on the record made before the secretary of revenue or the secretary's designee.

(c) (1) With regard to any matter properly submitted to the board relating to the determination of valuation of residential property or real property used for commercial and industrial purposes for taxation purposes, it shall be the duty of the county or district appraiser to initiate the production of evidence to demonstrate, by a preponderance of the evidence, the validity and correctness of such determination, except that no such duty shall accrue with regard to leased commercial and industrial property unless the property owner has furnished to the county or district appraiser a complete income and expense statement for the property for the three years next preceding the year of appeal. Any appraisal made by the county or district appraiser must be released through the discovery process to the taxpayer, the taxpayer's attorney or the taxpayer's representative. No presumption shall exist in favor of the county or district appraiser with respect to the validity and correctness of such determination. If a taxpayer presents a single property appraisal with an effective date of January 1 of the year appealed which has been conducted by a certified general real property appraiser which determines the subject property's valuation to be less than that determined by a mass real estate appraisal conducted by the county or district appraiser, then the taxpayer's property-specific appraisal shall be accepted into evidence by the board. No interest shall accrue on the amount of the assessment of tax subject to any such appeal beyond 120 days after the date the matter was fully submitted, except that, if a final order is issued within such time period, interest shall continue to accrue until such time as the tax liability is fully satisfied, and if a final order is issued beyond such time period, interest shall recommence to accrue from the date of such order until such time as the tax liability is fully satisfied.

History: L. 1957, ch. 429, § 11; L. 1963, ch. 404, § 1; L. 1972, ch. 342, § 80; L. 1987, ch. 293, § 1; L. 1988, ch. 356, § 288; L. 1996, ch. 264, § 10; L. 1997, ch. 126, § 5; L. 1999, ch. 126, § 8; L. 2002, ch. 186, § 3; L. 2008, ch. 109, § 16; L. 2014, ch. 141, § 6; July 1.



74-2438a Filing fee for appeals; BOTA filing fee fund created.

74-2438a. Filing fee for appeals; BOTA filing fee fund created. (a) Except as provided in subsection (e), the executive director of the state board of tax appeals shall charge and collect a filing fee, established by rules and regulations adopted by the state board of tax appeals, for any appeal in any proceeding under the tax protest, tax grievance or tax exemption statutes or in any other original proceeding for such board to recover all or part of the costs of processing such actions incurred by the state board of tax appeals.

(b) The COTA filing fee fund is hereby renamed the BOTA filing fee fund.

(c) The executive director of the board of tax appeals shall remit to the state treasurer at least monthly all tax appeal filing fees received by the state board of tax appeals. Upon receipt of any such remittance, the state treasurer shall deposit the amount in the state treasury to the credit of the BOTA filing fee fund.

(d) All expenditures from the BOTA filing fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive director of the state board of tax appeals or a person or persons designated by such executive director.

(e) No filing fee of any kind shall be charged by the executive director to:

(1) A taxpayer who has filed an appeal for a previous year that has not been decided by the board and is beyond the time period prescribed by K.S.A. 74-2426, and amendments thereto;

(2) any taxpayer filing in regard to single-family residential property for a refund of protested taxes under the provisions of K.S.A. 79-2005, and amendments thereto, or an appeal from a decision rendered pursuant to K.S.A. 79-1448, and amendments thereto;

(3) any not-for-profit organization if the valuation of the property that is the subject of the controversy does not exceed $100,000; or

(4) any municipality or political subdivision of the state.

History: L. 2003, ch. 147, § 67; L. 2008, ch. 109, § 17; L. 2014, ch. 141, § 7; July 1.



74-2439 Additional powers of state board.

74-2439. Additional powers of state board. Except as otherwise provided by law, the state board of tax appeals shall have the following powers and duties:

(a) Constituting, sitting and acting as the state board of equalization as provided in K.S.A. 79-1409, and amendments thereto;

(b) authorizing the issuance of emergency warrants by taxing districts, as provided in article 29 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, and authorizing the issuance of warrants by cities or counties under statutes of this state;

(c) authorizing increases in tax levies by taxing districts, as provided in article 19 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto;

(d) correcting errors and irregularities under the provisions of article 17 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto; and

(e) hearing and deciding applications for the refund of protested taxes under the provisions of K.S.A. 79-2005, and amendments thereto.

History: L. 1957, ch. 429, § 6; L. 1958, ch. 31, § 2 (Special Session); L. 1959, ch. 372, § 3; L. 1972, ch. 342, § 81; L. 2008, ch. 109, § 18; L. 2014, ch. 141, § 69; July 1.



74-2441a Director of property valuation to publish annual report of state assessed property; contents.

74-2441a. Director of property valuation to publish annual report of state assessed property; contents. The director of property valuation shall, annually, publish a report of all state assessed property. Such report shall contain the name of the corporation or organization whose property is assessed, with the tangible assessed valuation thereof and shall show the amount of the assessment for the most current year for which information is available, and also for the three (3) years immediately preceding; and such report may contain such additional information as the director of property valuation shall deem pertinent and of public interest.

History: L. 1968, ch. 215, § 1; July 1.



74-2441b Same; delivery of reports; availability.

74-2441b. Same; delivery of reports; availability. Said annual reports shall be delivered annually, on or before March 1, to the governor, and to the chairmen and the members of the tax committees of the senate and the house of representatives; and the report shall also be made available to all other interested parties.

History: L. 1968, ch. 215, § 2; July 1.



74-2442 Transfer of powers to director of property valuation under 1957 act.

74-2442. Transfer of powers to director of property valuation under 1957 act. There are hereby transferred to, vested in, and imposed upon, the director of property valuation to be executed and exercised by him, all the jurisdiction, rights, powers, duties and authority now vested in or imposed upon the state commission of revenue and taxation with respect to ad valorem tax administration and the assessment of state assessed property, except such as are specifically transferred to, vested in, and imposed upon, the state board of tax appeals. The state commission of revenue and taxation is hereby abolished.

History: L. 1957, ch. 429, § 9; L. 2008, ch. 109, § 19; L. 2014, ch. 141, § 70; July 1.



74-2444 Master bond to secure payment of taxes; regulations by director.

74-2444. Master bond to secure payment of taxes; regulations by director. Any person required by law to furnish two (2) or more bonds to secure the payment of taxes to the state of Kansas may file, in lieu of separate bonds for each type of tax, a master bond to secure the payment of all of said taxes. The secretary of revenue shall adopt rules and regulations prescribing the amount and form of said master bond.

History: L. 1959, ch. 403, § 1; June 30.



74-2445 Microfilming and photostating services for elected officials and state agencies; fees; revolving fund, use.

74-2445. Microfilming and photostating services for elected officials and state agencies; fees; revolving fund, use. The secretary of revenue may provide microfilming and photostating services for elected officials, departments, boards, commissions, and other state agencies.

The secretary of revenue is authorized to establish reasonable fees for such microfilming and photostating services and such fees are to be based upon the cost of labor and materials expended in performing such services and shall also include a factor for the depreciation of equipment. All fees derived from the performance of these services shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of a revolving fund for such services.

The microfilming fund shall be used to repay expenses incurred in providing the microfilming services rendered under this section.

History: L. 1963, ch. 403, § 1; L. 1972, ch. 342, § 83; L. 2001, ch. 5, § 311; July 1.



74-2447 Transfer of powers to state board of tax appeals; abolishment of state court.

74-2447. Transfer of powers to state board of tax appeals; abolishment of state court. On July 1, 2014, there are hereby transferred to, vested in, and imposed upon, the state board of tax appeals, all the jurisdiction, rights, powers, duties and authority now vested in or imposed upon the state court of tax appeals. The state court of tax appeals is hereby abolished.

History: L. 2008, ch. 109, § 20; L. 2014, ch. 141, § 71; July 1.



74-2448 Powers of state court of tax appeals; petitions to reclassify certain property constructed with proceeds of industrial revenue bonds; rules and regulations.

74-2448. Powers of state court of tax appeals; petitions to reclassify certain property constructed with proceeds of industrial revenue bonds; rules and regulations. The court of tax appeals shall have the power and duty to hear a petition to change the classification of property as required by K.S.A. 2015 Supp. 79-262, and amendments thereto, and may issue rules and regulations to implement the provisions of K.S.A. 2015 Supp. 79-262 and 74-2448, and amendments thereto.

History: L. 2014, ch. 140, § 3; July 1.






Article 26 KANSAS WATER OFFICE AND KANSAS WATER AUTHORITY

74-2606 Meetings and office of authority.

74-2606. Meetings and office of authority. The Kansas water authority shall hold regular meetings, not less than one in each calendar quarter year, and it may hold such other meetings as in its judgment may be necessary for the performance of its duties. Although its office shall be in Topeka, the authority may hold its meetings, regular and otherwise, at such times and at such places within the state as may be provided by its rules and regulations.

History: L. 1955, ch. 356, § 2; L. 1965, ch. 439, § 2; L. 1981, ch. 302, § 11; July 1.



74-2608 Duties of office.

74-2608. Duties of office. The Kansas water office shall:

(a) Collect and compile information pertaining to climate, water and soil as related to the usage of water for agricultural, industrial and municipal purposes and the availability of water supplies in the several watersheds of the state, and, in so doing, the office shall collect and compile the information obtainable from other agencies, instrumentalities of the state, political subdivisions of the state and the federal government.

(b) Develop a state plan of water resources management, conservation and development for water planning areas as determined by the office, and cooperate with any agency or instrumentality of the state or federal government now or hereafter engaged in the development of plans or having developed plans affecting any such area of the state.

(c) Develop and maintain guidelines for water conservation plans and practices.  Such guidelines shall:

(1) Not prejudicially or unreasonably affect the public interest;

(2) be technologically and economically feasible for each water user to implement;

(3) be designed to curtail the waste of water;

(4) consider the use of other water if the use of freshwater is not necessary;

(5) not require curtailment in water use which will not benefit other water users or the public interest;

(6) not result in the unreasonable deterioration of the quality of the waters of the state;

(7) consider the reasonable needs of the water user at the time;

(8) not conflict with the provisions of the Kansas water appropriation act and the state water planning act;

(9) be limited to practices of water use efficiency except for drought contingency plans for municipal users; and

(10) take into consideration drought contingency plans for municipal and industrial users.

When developing such guidelines, the Kansas water office shall consider existing guidelines of groundwater management districts and the cost to benefit ratio effect of any plan.

(d) The Kansas water office, with the approval of the Kansas water authority, shall establish guidelines as to when conditions indicative of drought exist. When the Kansas water office determines that such conditions exist in an area, it shall so advise the governor and shall recommend the assembling of the governor's drought response team.

History: L. 1955, ch. 356, § 4; L. 1967, ch. 420, § 1; L. 1981, ch. 398, § 11; L. 1981, ch. 302, § 12; L. 1986, ch. 392, § 1; L. 1991, ch. 292, § 2; July 1.



74-2609 Duties of office.

74-2609. Duties of office. The Kansas water office may:

(a) Seek and accept grants and other financial assistance that the federal government and other public or private sources make available and utilize the same for any purpose which the office is required or authorized to study or make recommendations concerning.

(b) Contract with public agencies or with qualified private persons or agencies to accomplish any purpose which the office is required or authorized to study or make recommendations concerning.

(c) For the purpose of providing public water supply storage in either federally funded or nonfederally funded multipurpose small lakes, acquire water rights under the Kansas water appropriation act.

(d) Authorize the issuance of revenue bonds for the purpose of paying all or part of the cost of acquiring a site, constructing, reconstructing, improving and expanding large reservoir projects or to finance the purchase of storage in existing reservoirs as provided by K.S.A. 82a-1360 to 82a-1368, inclusive.

History: L. 1955, ch. 356, § 5; L. 1961, ch. 384, § 1; L. 1970, ch. 313, § 1; L. 1981, ch. 302, § 13; L. 1985, ch. 342, § 10; L. 1986, ch. 394, § 6; July 1.



74-2610 Cooperation of other state agencies.

74-2610. Cooperation of other state agencies. The division of water resources of the Kansas department of agriculture and the chief engineer thereof, the state geological survey of the university of Kansas, the director of the agricultural experiment stations of Kansas state university, the chief engineer of the department of health and environment, and all other state and local agencies shall cooperate with and shall make available to the water resources board all facts, records, information and data requested by said board and shall in all ways cooperate with said board in carrying out its duties imposed by this act.

History: L. 1955, ch. 356, § 6; L. 1975, ch. 462,§ 111; L. 2004, ch. 101, § 127; July 1.



74-2611 Rules and regulations.

74-2611. Rules and regulations. The board may adopt such rules and regulations as it shall deem necessary for the government of the board, its officers and employees and to carry out the provisions of this act.

History: L. 1955, ch. 356, § 7; April 14.



74-2612 Board to provide advanced training for certain employees; rules and regulations.

74-2612. Board to provide advanced training for certain employees; rules and regulations. The board is hereby authorized to provide advanced training for its hydrologists, engineers, and other scientific and professional employees at state expense including tuition, fees and salaries and to prescribe such rules and regulations governing such training as is necessary.

History: L. 1968, ch. 262, § 2; July 1.



74-2613 Kansas water office established; appointment, compensation and civil service status of director; powers and duties of director; application of K-GOAL.

74-2613. Kansas water office established; appointment, compensation and civil service status of director; powers and duties of director; application of K-GOAL. (a) There is hereby established within the executive branch of government the Kansas water office, which shall be administered under the direction and supervision of the director of the Kansas water office. The director of the Kansas water office shall be appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as director shall exercise any power, duty or function as director until confirmed by the senate. Except as otherwise provided by this section, the director of the Kansas water office shall be in the unclassified service under the Kansas civil service act, shall serve at the pleasure of the governor and shall receive an annual salary fixed by the governor.

(b) All budgeting, purchasing and related management functions of the Kansas water office shall be administered under the direction and supervision of the director of the Kansas water office.

(c) All vouchers for expenditures from appropriations to or for the Kansas water office shall be approved by the director of the Kansas water office or a person or persons designated by the director for such purpose.

(d) The provisions of the Kansas governmental operations accountability law apply to the Kansas water office, and the office is subject to audit, review and evaluation under such law.

History: L. 1981, ch. 302, § 1; L. 1981, ch. 299, § 41; L. 1982, ch. 347, § 34; L. 1988, ch. 331, § 6; L. 1992, ch. 116, § 35; L. 2001, ch. 86, § 6; L. 2008, ch. 121, § 12; July 1.



74-2614 Appointment of employees by director.

74-2614. Appointment of employees by director. (a) The director of the Kansas water office, with the consent of the governor, may appoint such employees as deemed necessary to carry out the powers, duties and functions of the Kansas water office and the director of the Kansas water office. Except as provided by subsection (b), all such employees shall be in the classified service of the Kansas civil service act.

(b) Upon a vacancy in the position of assistant director of the Kansas water office or upon a transfer as provided in this subsection, the assistant director of the Kansas water office shall be in the unclassified service of the Kansas civil service act and shall serve at the pleasure of the director of the Kansas water office. Nothing in this subsection shall affect the classified status of the person employed as assistant director of the Kansas water office on the day immediately preceding the effective date of this act unless such person voluntarily transfers to the unclassified service under the Kansas civil service act by submitting a written, signed request for such transfer to the director of the Kansas water office and the director of personnel services of the department of administration as provided in this subsection.

History: L. 1981, ch. 302, § 2; L. 1984, ch. 285, § 1; L. 1998, ch. 22, § 1; L. 2000, ch. 29, § 1; July 1.



74-2615 Abolishment of state water resources board and executive director thereof; powers, duties and functions transferred to Kansas water office and director; continuation of rules and regulations and orders and directives of board and its executive director.

74-2615. Abolishment of state water resources board and executive director thereof; powers, duties and functions transferred to Kansas water office and director; continuation of rules and regulations and orders and directives of board and its executive director. (a) On July 1, 1981, the state water resources board created by K.S.A. 74-2605, and the office of executive director of the state water resources board created by K.S.A. 74-2607, are hereby abolished.

(b) All of the powers, duties and functions of the existing state water resources board and the existing executive director of the state water resources board are hereby transferred to and conferred and imposed upon the director of the Kansas water office established by this act, except as otherwise provided in this act.

(c) The director of the Kansas water office established by this act shall be the successor in every way to the powers, duties and functions of the state water resources board and the executive director of the state water resources board in which the same were vested prior to the effective date of this act, except as otherwise provided in this act. Every act performed in the exercise of such powers, duties and functions by or under the authority of the director of the Kansas water office established by this act shall be deemed to have the same force and effect as if performed by the state water resources board or the executive director of the state water resources board in which such powers, duties and functions were vested prior to the effective date of this act.

(d) Whenever the state water resources board, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the director of the Kansas water office established by this act.

(e) Whenever the executive director of the state water resources board, or words of like effect, is referred to or designated by a statute, contract or other document, such reference shall be deemed to apply to the director of the Kansas water office established by this act.

(f) All rules and regulations of the state water resources board or the executive director of the state water resources board in existence on the effective date of this act shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the director of the Kansas water office established by this act until revised, amended, revoked or nullified pursuant to law.

(g) All orders and directives of the state water resources board or the executive director of the state water resources board in existence on the effective date of this act shall continue to be effective and shall be deemed to be orders and directives of the director of the Kansas water office established by this act until revised, amended or nullified pursuant to law.

(h) On the effective date of this act, the director of the Kansas water office shall succeed to whatever right, title or interest the state water resources board has acquired in any real property in this state, and the director shall hold the same for and in the name of the state of Kansas. On and after the effective date of this act, whenever any statute, contract, deed or other document concerns the power or authority of the state water resources board to acquire, hold or dispose of real property or any interest therein, the director of the Kansas water office shall succeed to such power or authority.

(i) The director of the Kansas water office established by this act shall be a continuation of the state water resources board and the executive director of the state water resources board, except as otherwise provided in this act.

History: L. 1981, ch. 302, § 3; July 1.



74-2616 Duties of department of health and environment transferred to water office and its director; continuation of rules and regulations and orders and directives.

74-2616. Duties of department of health and environment transferred to water office and its director; continuation of rules and regulations and orders and directives. (a) On July 1, 1981, all of the powers and duties of the department of health and environment and the secretary of health and environment relating to water resource planning functions are hereby transferred to and conferred and imposed upon, respectively, the Kansas water office and the director of the Kansas water office established by this act.

(b) The Kansas water office and the director of the Kansas water office shall be the successor in every way, respectively, to the powers and duties of the department of health and environment and the secretary of health and environment relating to water resource planning functions in which the same were vested prior to the effective date of this act. Every act performed in the exercise of such powers, duties and functions by or under the authority of the Kansas water office or the director of the Kansas water office shall be deemed to have the same force and effect as if performed by the department of health and environment or the secretary of health and environment, respectively, in which such powers and duties were vested prior to the effective date of this act.

(c) Whenever the department of health and environment, or words of like effect, is referred to or designated by a statute, contract or other document in relation to water resource planning functions, such reference shall be deemed to apply to the Kansas water office established by this act.

(d) Whenever the secretary of health and environment, or words of like effect, is referred to or designated by a statute, contract or other document in relation to water resource planning functions, such reference shall be deemed to apply to the director of the Kansas water office established by this act.

(e) All rules and regulations of the department of health and environment relating to water resource planning functions in existence on the effective date of this act shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the Kansas water office established by this act until revised, amended, revoked or nullified pursuant to law.

(f) All orders and directives of the department of health and environment or the secretary of health and environment relating to water resource planning functions in existence on the effective date of this act shall continue to be effective and shall be deemed to be orders and directives of the Kansas water office and the director of the Kansas water office established by this act, respectively, until revised, amended or nullified pursuant to law.

(g) On the effective date of this act, the Kansas water office shall succeed to whatever right, title or interest the department of health and environment or the secretary of health and environment has acquired in any real property in this state relating to water resource planning functions, and the office shall hold the same for and in the name of the state of Kansas. On and after the effective date of this act, whenever any statute, contract, deed or other document concerns the power or authority of the department of health and environment or the secretary of health and environment to acquire, hold or dispose of real property or any interest therein relating to water resource planning functions, the Kansas water office shall succeed to such power or authority.

(h) The Kansas water office and the director of the Kansas water office established by this act, respectively, shall be continuations of the water resource planning functions of the department of health and environment and of the secretary of health and environment.

History: L. 1981, ch. 302, § 4; July 1.



74-2617 Transfer of officers and employees; rights preserved.

74-2617. Transfer of officers and employees; rights preserved. On July 1, 1981, officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions which are transferred pursuant to the provisions of this act, and who, in the opinion of the director of the Kansas water office, are necessary to perform the powers, duties and functions of the Kansas water office, shall be transferred to, and shall become officers and employees of such office. Any such officer or employee shall retain all retirement benefits and all rights of civil service which had accrued to or vested in such officer or employee prior to the effective date of this act. The service of each such officer or employee so transferred shall be deemed to have been continuous. All transfers and any abolishments of personnel in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder.

History: L. 1981, ch. 302, § 5; July 1.



74-2618 Transfer of property and records; governor to resolve conflicts.

74-2618. Transfer of property and records; governor to resolve conflicts. (a) On and after the effective date of this act, when any conflict arises as to the disposition of any power, duty or function or the unexpended balance of any appropriation as a result of any transfer made by this act, or under the authority of this act, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

(b) In all cases under the provisions of this act where part or all of the powers, duties and functions of any state agency are divided between the Kansas water office and any other state agency, the Kansas water office shall succeed to all property and records which were used for or pertain to the performance of the powers, duties and functions transferred to the Kansas water office. Any conflict as to the proper disposition of property or records arising under this section, and resulting from the transfer, attachment or abolition of any state agency, or all or part of the powers, duties and functions thereof, shall be determined by the governor, and the decision of the governor shall be final.

History: L. 1981, ch. 302, § 6; July 1.



74-2619 Custody of records transferred to office.

74-2619. Custody of records transferred to office. Except as otherwise provided in this act, the director of the Kansas water office shall have the legal custody of all records, memoranda, writings, entries, prints, representations or combinations thereof of any act, transaction, occurrence or event of the Kansas water office and any agency or offices abolished or transferred under this act.

History: L. 1981, ch. 302, § 7; July 1.



74-2620 Transfer of unexpended balances of appropriations.

74-2620. Transfer of unexpended balances of appropriations. (a) On July 1, 1981, the balance of all funds appropriated and reappropriated to any of the state agencies or offices abolished by this act is hereby transferred to the Kansas water office and shall be used only for the purposes for which the appropriation was originally made.

(b) On July 1, 1981, liability for all accrued compensation or salaries of officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of any state agency or office abolished or transferred by this act shall be assumed and paid by the Kansas water office established by this act.

History: L. 1981, ch. 302, § 8; July 1.



74-2621 Rights saved in legal actions.

74-2621. Rights saved in legal actions. (a) No suit, action or other proceeding, judicial or administrative, lawfully commenced, by or against any state agency mentioned in this act, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of this act. The court may allow any such suit, action or proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1981, ch. 302, § 9; July 1.



74-2622 Kansas water authority; membership; appointment; qualifications; terms; compensation and allowances; powers and duties; application of K-GOAL.

74-2622. Kansas water authority; membership; appointment; qualifications; terms; compensation and allowances; powers and duties; application of K-GOAL. (a) There is hereby established within and as a part of the Kansas water office the Kansas water authority. The authority shall be composed of 24 members of whom 13 shall be appointed as follows: (1) One member shall be appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, such person shall not exercise any power, duty or function as a member or chairperson of the water authority until confirmed by the senate. Such member shall serve at the pleasure of the governor and shall be the chairperson of the authority; (2) except as provided by subsection (b), 10 members shall be appointed by the governor for terms of four years. Of the members appointed under this provision one shall be a representative of large municipal water users, one shall be representative of small municipal water users, one shall be a board member of a western Kansas groundwater management district, one shall be a board member of a central Kansas groundwater management district, one shall be a member of the Kansas association of conservation districts, one shall be representative of industrial water users, one shall be a member of the state association of watershed districts, one shall have a demonstrated background and interest in water use conservation and environmental issues, and two shall be representative of the general public. The member who is representative of large municipal water users shall be appointed from three nominations submitted by the league of Kansas municipalities. The member who is representative of small municipal water users shall be appointed from three nominations submitted by the Kansas rural water district's association. The member who is representative of a western Kansas groundwater management district shall be appointed from three nominations submitted by the presidents of the groundwater management district boards No. 1, 3 and 4. The member who is representative of a central Kansas groundwater management district shall be appointed from three nominations submitted by the presidents of the groundwater management district boards No. 2 and 5. The member who is representative of industrial water users shall be appointed from three nominations submitted by the Kansas association of commerce and industry. The member who is representative of the state association of watershed districts shall be appointed from three nominations submitted by the state association of watershed districts. The member who is representative of the Kansas association of conservation districts shall be appointed from three nominations submitted by the state association of conservation districts. If the governor cannot make an appointment from the original nominations, the nominating authority shall be so advised and, within 30 days thereafter, shall submit three new nominations. Members appointed by the governor shall be selected with special reference to training and experience with respect to the functions of the Kansas water authority, and no more than six of such members shall belong to the same political party; (3) one member shall be appointed by the president of the senate for a term of two years; and (4) one member shall be appointed by the speaker of the house of representatives for a term of two years. The state geologist, the state biologist, the chief engineer of the division of water resources of the Kansas department of agriculture, the director of the division of environment of the department of health and environment, the chairperson of the state corporation commission, the secretary of commerce, the director of the Kansas water office, the secretary of wildlife, parks and tourism, the administrative officer of the state conservation commission, the secretary of agriculture and the director of the agricultural experiment stations of Kansas state university of agriculture and applied science shall be nonvoting members ex officio of the authority. The director of the Kansas water office shall serve as the secretary of the authority.

(b) A member appointed pursuant to subsection (a)(2) shall be appointed for a term expiring on January 15 of the fourth calendar year following appointment and until a successor is appointed and qualified.

(c) In the case of a vacancy in the appointed membership of the Kansas water authority, the vacancy shall be filled for the unexpired term by appointment in the same manner that the original appointment was made. Appointed members of the authority attending regular or special meetings thereof shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

(d) The Kansas water authority shall:

(1) Consult with and be advisory to the governor, the legislature and the director of the Kansas water office.

(2) Review plans for the development, management and use of the water resources of the state by any state or local agency.

(3) Make a study of the laws of this state, other states and the federal government relating to conservation and development of water resources, appropriation of water for beneficial use, flood control, construction of levees, drainage, irrigation, soil conservation, watershed development, stream control, gauging of stream and stream pollution for the purpose of determining the necessity or advisability of the enactment of new or amendatory legislation in this state on such subjects.

(4) Make recommendations to other state agencies and political subdivisions of the state for the coordination of their activities relating to flood control, construction of levees, drainage, irrigation, soil conservation, watershed development, stream control, gauging of stream, stream pollution and groundwater studies.

(5) Make recommendations to each regular session of the legislature and to the governor at such times as the authority considers advisable concerning necessary or advisable legislation relating to any of the matters or subjects which it is required by this act to study for the purpose of making recommendations to the legislature. All such recommendations to the legislature shall be in drafted bill form together with such explanatory information and data as the authority considers advisable.

(6) Approve, prior to submission to the legislature by the Kansas water office or its director: (A) Any contract entered into pursuant to the state water plan storage act; (B) any amendments to the state water plan or the state water planning act; and (C) any other legislation concerning water resources of the state.

(7) Approve, before they become effective, any policy changes proposed by the Kansas water office concerning the pricing of water for sale pursuant to the state water plan storage act.

(8) Approve, before it becomes effective, any agreement entered into with the federal government by the Kansas water office.

(9) Request any agency of the state, which shall have the duty upon that request, to submit its budget estimate pertaining to the state's water resources and any plans or programs related thereto and, upon the authority's receipt of such budget estimate, review and evaluate it and furnish recommendations relating thereto to the governor and the legislature.

(10) Approve, prior to adoption by the director of the Kansas water office, rules and regulations authorized by law to be adopted.

(11) Approve, prior to adoption by the director of the Kansas water office, guidelines for conservation plans and practices developed pursuant to subsection (c) of K.S.A. 74-2608, and amendments thereto.

(e) The Kansas water authority may appoint citizens' advisory committees to study and advise on any subjects upon which the authority is required or authorized by this act to study or make recommendations.

(f) The provisions of the Kansas governmental operations accountability law apply to the Kansas water authority, and the authority is subject to audit, review and evaluation under such law.

History: L. 1981, ch. 302, § 10; L. 1981, ch. 299, § 42; L. 1982, ch. 347, § 35; L. 1982, ch. 311, § 1; L. 1982, ch. 312, § 4; L. 1986, ch. 396, § 10; L. 1988, ch. 296, § 1; L. 1989, ch. 118, § 180; L. 1990, ch. 276, § 1; L. 1992, ch. 116, § 36; L. 1993, ch. 216, § 1; L. 1995, ch. 241, § 10; L. 2000, ch. 29, § 2; L. 2003, ch. 154, § 27; L. 2004, ch. 101, § 128; L. 2005, ch. 186, § 18; L. 2012, ch. 47, § 92; July 1.

Revisor's Note:

Section was amended twice in the 2004 session, see also 74-2622a.



74-2623 Study of certain matters by authority; report to legislature.

74-2623. Study of certain matters by authority; report to legislature. (a) The Kansas water authority shall study and develop recommendations related to:

(1) The appropriateness of the procedures and the time required for perfection of water rights and other provisions of and procedures under the Kansas water appropriation act;

(2) siltation rates of public water supply impoundments and reservoirs and the impacts of such siltation on public water supply storage, flood control and recreational opportunities;

(3) aquifer resources, recharge rates, availability of surface water resources and the long-term prospects related to any necessary transition to dryland farming in areas of the state to maintain sustainable yield and minimum streamflow levels;

(4) water conservation plans and programs and means to improve the effectiveness of such plans and programs; and

(5) the potential for competing water needs for at least the next 20 years and means of addressing the competition.

(b) On or before January 8, 2001, the Kansas water authority shall submit to the house standing committee on environment, the senate standing committee on energy and natural resources and the house and senate standing committees on agriculture a report of the authority's findings and recommendations regarding matters studied pursuant to this section.

History: L. 1999, ch. 130, § 15; May 6.






Article 27 STATE BOARD OF COSMETOLOGY

74-2701 Kansas state board of cosmetology; appointment; qualifications; terms; chairperson; executive director, treasurer; vacancies; oath.

74-2701. Kansas state board of cosmetology; appointment; qualifications; terms; chairperson; executive director, treasurer; vacancies; oath. (a) There is hereby created the Kansas state board of cosmetology, the members of which shall be appointed by the governor, to regulate the practice of the profession of cosmetology in Kansas. Not more than four members shall be of the same political party. Three members shall be licensed under the provisions of K.S.A. 65-1901 through 65-1912, and amendments thereto, at least two of whom shall be licensed cosmetologists; one member shall be a licensed permanent color technician and tattoo artist or a licensed body piercer; one member shall be an owner and licensed operator of a tanning facility; one member shall be a person who holds a valid school license issued by the board or a person who is engaged in the day-to-day operation of a school licensed by the board; and two members shall represent the general public interest. If none of the licensed cosmetologist members of the board is an African-American, at least one member representing the general public interest shall be an African-American. No manufacturer, wholesaler or retailer of cosmetic supplies or equipment used by the profession of cosmetology, or any representative of such manufacturer, wholesaler or retailer, shall become a member of the board.

(b) Members of the board serving prior to the effective date of this act may be reappointed as provided in this section.  Of the members first appointed to the board on and after the effective date of this act, two members shall be appointed for terms of one year, two members shall be appointed for terms of two years and three members shall be appointed for terms of three years. Thereafter each member of the board shall be appointed for a term of three years, and until a successor is appointed and qualifies. The board shall annually select a chairperson from its membership.

(c) The governor shall appoint an executive director who shall serve at the pleasure of the governor. The executive director shall also be the treasurer of the board and shall keep a record of the proceedings and perform such other duties as the board shall direct.

(d) When a vacancy occurs by death or resignation, appointees to the board shall have the prescribed qualifications. All vacancies in the board shall be filled by the governor for the unexpired terms. The members of the board shall take the oath of office prescribed for public officers before entering upon the discharge of their duties.

History: L. 1927, ch. 245, § 4; L. 1961, ch. 385, § 1; L. 1963, ch. 316, § 4; L. 1967, ch. 434, § 34; L. 1969, ch. 370, § 1; L. 1978, ch. 308, § 60; L. 1981, ch. 249, § 4; L. 1992, ch. 262, § 10; L. 1996, ch. 138, § 16; L. 1998, ch. 160, § 13; L. 2002, ch. 187, § 16; July 1.



74-2702 Meetings of board; records and register; seal; oaths; employees; inspectors, duties; salary of executive director; compensation and expenses of members.

74-2702. Meetings of board; records and register; seal; oaths; employees; inspectors, duties; salary of executive director; compensation and expenses of members. (a) The Kansas state board of cosmetology shall meet immediately after appointment and determine policies of the board and conduct any business that may be before such board, and said officers thereafter shall meet as required by law, at times designated by the board and shall also meet on the call of the chairman. The executive director shall not be entitled to vote at such meetings. Said board shall keep a record of its proceedings and a register of the names of applicants for licenses, showing whether the licenses were granted or refused. Said board shall have a seal, and each of said members of said board shall have the authority and be empowered, for all purposes and duties of said board in connection therewith, to administer oaths. The chairman with the approval of the board shall have the power to appoint inspectors who shall perform all of the inspection duties of the board and may employ such additional help as may in his or her judgment be necessary to properly carry out the provisions of this act.

(b) All employees appointed as herein authorized, except the executive director, shall be within the classified service of the Kansas civil service act. The executive director shall be within the unclassified service of the Kansas civil service act and shall receive an annual salary to be fixed by the board, with the approval of the state finance council. Members of the state board of cosmetology attending meetings of such board, or attending a subcommittee meeting thereof authorized by such board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223.

History: L. 1927, ch. 245, § 5; L. 1933, ch. 279, § 1; L. 1943, ch. 269, §16; L. 1945, ch. 253, § 3; L. 1951, ch. 361, § 4; L. 1961, ch. 385, § 2; L. 1965, ch. 458, § 12; L. 1967, ch. 443, § 11; L. 1969, ch. 370, § 2; L. 1974, ch. 348, § 57; L. 1975, ch. 322, § 10; July 1.



74-2702a Rules and regulations of board.

74-2702a. Rules and regulations of board. The Kansas state board of cosmetology may adopt rules and regulations as may be necessary for the administration of matters within the jurisdiction of the board.

History: L. 1969, ch. 370, § 3; L. 1995, ch. 119, § 3; July 1.



74-2703 Meetings of board; examination of applicants.

74-2703. Meetings of board; examination of applicants. It shall be the duty of such board to meet at least twice each year, and at such times and places as it may deem advisable, and shall at such times hold examinations of such applicants as shall have applied for licensure.

History: L. 1927, ch. 245, § 6; L. 1933, ch. 279, § 2; L. 1943, ch. 222, § 9; L. 1998, ch. 160, § 14; May 21.



74-2704 Fees and moneys, disposition; cosmetology fee fund.

74-2704. Fees and moneys, disposition; cosmetology fee fund. All fees and payments required to be paid by applicants for examinations or licenses, shall be paid to the executive director of the Kansas state board of cosmetology or the board's designee. The executive director, or the board's designee, shall remit all moneys received from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the cosmetology fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive director or by a person or persons designated by the board.

History: L. 1927, ch. 245, § 13; L. 1929, ch. 217, § 2; L. 1956, ch. 52, § 22; L. 1957, ch. 431, § 18; L. 1961, ch. 385, § 3; L. 1963, ch. 398, § 25; L. 1973, ch. 309, § 30; L. 1975, ch. 322, § 11; L. 1998, ch. 160, § 15; L. 2001, ch. 5, § 312; L. 2011, ch. 53, § 47; July 1.



74-2705 Fiscal year of cosmetology board.

74-2705. Fiscal year of cosmetology board. On July 1, 1929, the fiscal year of business of the board of registration for cosmetologists shall, to conform with the fiscal business year of the state, begin with July 1 and end with June 30 of each year thereafter.

History: L. 1929, ch. 217, § 1; March 20.



74-2706 Rules and regulations, review and report by secretary of health and environment; validity of sanitation standards.

74-2706. Rules and regulations, review and report by secretary of health and environment; validity of sanitation standards. (a) Not later than January 1, 2003, the secretary of health and environment shall review all rules and regulations related to methods of and procedures for tattooing, permanent color technology and body piercing. Not later than the first day of the 2003 legislative session, the secretary of health and environment shall report the results of the review pursuant to this subsection to the appropriate standing committees of the house and senate.

(b) All rules and regulations of the Kansas state board of cosmetology in effect on the effective date of this act which establish sanitation standards, as defined in K.S.A. 65-1,148, and amendments thereto, for tanning facilities, tattoo facilities, body piercing facilities, permanent color technicians and tattoo artists and persons performing body piercing shall continue to be effective and shall be deemed to be rules and regulations of the secretary of health and environment under K.S.A. 65-1,148, and amendments thereto, until revised, amended, revoked or nullified by the secretary of health and environment, or otherwise, pursuant to law.

History: L. 2002, ch. 187, § 18; July 1.






Article 28 PODIATRY EXAMINERS; ADVISORY COMMITTEE

74-2805 Transfer of powers, duties, functions, records, property and personnel of state podiatry board of examiners to state board of healing arts.

74-2805. Transfer of powers, duties, functions, records, property and personnel of state podiatry board of examiners to state board of healing arts. All of the powers, duties, functions, records, property and personnel of the state podiatry board of examiners are hereby transferred to the state board of healing arts, except as is herein otherwise provided.

History: L. 1975, ch. 390, § 1; July 1.



74-2806 State podiatry board of examiners abolished; preservation of rules and regulations, orders and directives.

74-2806. State podiatry board of examiners abolished; preservation of rules and regulations, orders and directives. (a) The state board of healing arts shall be the successor in every way of the powers, duties and functions of the state podiatry board of examiners in which the same were vested prior to the effective date of this order, except as herein otherwise provided.

(b) The state board of healing arts shall be the successor in every way to the powers, duties and functions of the secretary of the state podiatry board of examiners in which the same were vested prior to the effective date of this order, except as herein otherwise provided.

(c) Whenever the state podiatry board of examiners, or the podiatry board of examiners, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the state board of healing arts.

(d) Whenever the secretary of the state podiatry board of examiners, or the secretary of the state podiatry board, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the state board of healing arts.

(e) All rules and regulations and all orders or directives of the state podiatry board of examiners in existence on the effective date of this order shall continue to be effective and shall be deemed to be the rules and regulations and orders or directives of the state board of healing arts, until revised, amended, repealed or nullified pursuant to law.

(f) The state podiatry board of examiners established by K.S.A. 74-2801 is hereby abolished.

History: L. 1975, ch. 390, § 2; July 1.



74-2808 Transfer of funds and unexpended appropriation balances.

74-2808. Transfer of funds and unexpended appropriation balances. On the effective date of this order, all unexpended balances of appropriations of the state podiatry board of examiners and any moneys remaining in the podiatry fee fund shall be transferred to the healing arts fee fund to be used by the state board of healing arts to carry out the powers, duties and functions transferred to such board by the provisions of this order. The director of accounts and reports shall on the effective date of this order transfer all funds in the podiatry fee fund to the healing arts fee fund.

History: L. 1975, ch. 390, § 4; July 1.



74-2809 Rights saved in legal actions and proceedings.

74-2809. Rights saved in legal actions and proceedings. (a) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any existing state agency mentioned in this order, or by or against any officer of the state in his or her official capacity or in relation to the discharge of his or her official duties, shall abate by reason of the taking effect of this order. The court may allow any such suit, action, or other proceeding to be maintained by or against the successor of any such existing state agency, or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this order.

History: L. 1975, ch. 390, § 5; July 1.



74-2810 Certain officers and employees transferred to state board of healing arts; civil service and retirement benefits preserved.

74-2810. Certain officers and employees transferred to state board of healing arts; civil service and retirement benefits preserved. Effective July 1, 1975, officers and employees who were engaged immediately prior to said date in the performance of powers, duties and functions which are transferred to the state board of healing arts pursuant to the provisions of this order, and who, in the opinion of the state board of healing arts, are necessary to perform the powers, duties and functions transferred to the state board of healing arts pursuant to the provisions of this order shall become officers and employees of the state board of healing arts, and shall retain all retirement benefits and all rights of civil service which such officer or employee had before July 1, 1975, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions of personnel in the classified civil service shall be in accordance with civil service laws and rules and regulations adopted hereunder.

History: L. 1975, ch. 390, § 6; July 1.



74-2811 Conflicts resolved by governor; approval of finance council.

74-2811. Conflicts resolved by governor; approval of finance council.    Whenever any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of any abolishment, transfer, attachment or other change made by this order, or under authority of this order, such conflict shall be resolved by the governor, with the approval of the state finance council, and such decision shall be final.

History: L. 1975, ch. 390, § 7; July 1.






Article 29 ATHLETIC COMMISSION; SPORTS HALL OF FAME

74-2901 Athletic commission; appointment; terms; vacancies; compensation and expenses; executive secretary, other personnel; commission subject to sunset law.

74-2901. Athletic commission; appointment; terms; vacancies; compensation and expenses; executive secretary, other personnel; commission subject to sunset law. L. 1978, ch. 308, § 61 included by reference. [Provided for appointment of seven members to the state athletic commission. The athletic commission was abolished on July 1, 1979, pursuant to the Kansas sunset law, see 74-7202.]

History: L. 1925, ch. 255, § 1; L. 1973, ch. 314, § 1; L. 1974, ch. 348, § 59; L. 1976, ch. 340, § 1; L. 1978, ch. 313, § 1; L. 1978, ch. 308, § 61; July 1.



74-2902 Athletic commission; powers and duties; rules and regulations; licenses; license fees.

74-2902. Athletic commission; powers and duties; rules and regulations; licenses; license fees. L. 1978, ch. 313, § 2 included by reference. [Authorized the athletic commission to supervise and license professional boxing, sparring and wrestling exhibitions (athletic commission abolished, see 74-7202).]

History: L. 1925, ch. 255, § 2; L. 1933, ch. 280, § 1; L. 1956, ch. 52, § 24; L. 1957, ch. 431, § 20; L. 1958, ch. 58, § 1 (Budget Session); L. 1959, ch. 319, § 1; L. 1963, ch. 398, § 27; L. 1973, ch. 309, § 33; L. 1978, ch. 313, § 2; May 12.



74-2902a Same; disposition of moneys; athletic commission fee fund.

74-2902a. Same; disposition of moneys; athletic commission fee fund. L. 1978, ch. 313, § 3 included by reference. [Provided for disposition of moneys received by the athletic commission (athletic commission abolished, see 74-7202).]

History: L. 1973, ch. 309, § 34; L. 1978, ch. 313, § 3; May 12.



74-2903 Requirements for issuance of license.

74-2903. Requirements for issuance of license. L. 1978, ch. 313, § 4 included by reference. [Established requirements for the issuance of licenses to conduct professional boxing, sparring and wrestling exhibitions (athletic commission abolished, see 74-7202).]

History: L. 1925, ch. 255, § 3; L. 1933, ch. 280, § 2; L. 1947, ch. 399, § 1; L. 1978, ch. 313, § 4; May 12.



74-2906a State of Kansas sports hall of fame board of trustees; appointment; meetings; compensation and expense allowances; employees.

74-2906a. State of Kansas sports hall of fame board of trustees; appointment; meetings; compensation and expense allowances; employees. (a) There is hereby created the state of Kansas sports hall of fame board of trustees, hereinafter referred to as the board of trustees, which board shall be composed of seven members appointed by the governor.

(b) Upon the expiration of the term of office of any member, a successor shall be appointed for a term of four years. All vacancies in office of members so appointed shall be filled by appointment for the unexpired term of the member creating the vacancy.

(c) The board of trustees shall organize annually by electing one of its members as chairperson and one as vice-chairperson.  Meetings of the board of trustees shall be held upon call of the chairperson, or may be called by a majority of the board of trustees.

(d) The board of trustees shall have such powers and duties as are provided by law.  Members of the board of trustees attending meetings of such board of trustees, or attending a subcommittee meeting thereof authorized by such board of trustees, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223 and amendments thereto.

(e) The board of trustees may employ such professional and clerical personnel, on a part-time or full-time basis, as may be necessary in its judgment, and all such personnel shall be in the classified service under the Kansas civil service act.

(f) Whenever the Kansas all-sports hall of fame board of trustees, or words of like effect, is referred to or designated by any appropriations act or other act of the legislature, or any statute, contract or other document, such reference or designation shall be deemed to apply to the state of Kansas sports hall of fame board of trustees which is created by this act.

History: L. 1979, ch. 242, § 1; L. 1983, ch. 253, § 1; L. 1986, ch. 289, § 2; L. 1987, ch. 294, § 1; L. 1989, ch. 229, § 1; L. 1991, ch. 235, § 1; L. 1997, ch. 103, § 1; July 1.



74-2907 Selection of persons for induction into state of Kansas sports hall of fame.

74-2907. Selection of persons for induction into state of Kansas sports hall of fame. It shall be the duty of the state of Kansas sports hall of fame board of trustees to select Kansas athletes and other persons of athletic stature for induction into the state of Kansas sports hall of fame.  The purpose of such selections shall be to honor those persons whose achievements in sports or in connection with sports, including coaches, athletic directors, teachers, sportswriters, sportscasters and athletes who have brought distinction to themselves and to the state of Kansas.

History: L. 1969, ch. 371, § 4; L. 1976, ch. 340, § 2; L. 1979, ch. 242, § 2; L. 1991, ch. 235, § 2; April 25.



74-2908 Induction ceremonies; awards and certification; fees for attendance at induction ceremonies.

74-2908. Induction ceremonies; awards and certification; fees for attendance at induction ceremonies. (a) The state of Kansas sports hall of fame board of trustees may provide appropriate ceremonies to induct the persons selected pursuant to K.S.A. 74-2907 and amendments thereto into the state of Kansas sports hall of fame or may contract with a private entity to provide such ceremonies.  Such induction shall include appropriate awards and certification as the board of trustees deems appropriate.

(b) The entity which provides the induction ceremonies under subsection (a) may fix and charge fees for attendance at the state of Kansas sports hall of fame induction ceremonies in order to recover all or part of the expenses of such induction ceremonies.

History: L. 1969, ch. 371, § 5; L. 1976, ch. 340, § 3; L. 1978, ch. 313, § 5; L. 1979, ch. 242, § 3; L. 1991, ch. 235, § 3; April 25.



74-2909 Board of trustees authorized to contract with private entity for administration of sports hall of fame; acceptance of gifts.

74-2909. Board of trustees authorized to contract with private entity for administration of sports hall of fame; acceptance of gifts. (a) The state of Kansas sports hall of fame board of trustees may contract with a private entity for the daily administration of the state of Kansas sports hall of fame in accordance with the terms and conditions of such contract. If a contract is entered into under this subsection, such contract shall provide that the private entity shall provide for an appropriate place for the display of any plaques, trophies, mementoes, awards, photographs and biographical material that may come into its possession which recognizes the achievements of the individual Kansans.

(b) The state of Kansas sports hall of fame board of trustees is further authorized to accept gifts, grants, bequests and gratuities to be used for the state of Kansas sports hall of fame and any such moneys shall be used for the purposes for which given, including the purchase of proper awards, display or exhibit cases and for such other purposes the state of Kansas sports hall of fame board of trustees shall deem proper.

History: L. 1969, ch. 371, § 6; L. 1978, ch. 313, § 6; L. 1979, ch. 242, § 4; L. 1989, ch. 229, § 2; L. 1991, ch. 235, § 4; April 25.



74-2910 Membership of Kansas all-sports hall of fame continued.

74-2910. Membership of Kansas all-sports hall of fame continued. All persons inducted into the Kansas all-sports hall of fame prior to the effective date of this act shall be members of the state of Kansas sports hall of fame under the state of Kansas sports hall of fame board of trustees and all records and property, including photographs, biographical material, plaques and other materials of the Kansas all-sports hall of fame which the board of trustees deems to be appropriate shall remain a part of the state of Kansas sports hall of fame.

History: L. 1969, ch. 371, § 7; L. 1979, ch. 242, § 8; L. 1991, ch. 235, § 5; April 25.



74-2911 Rules and regulations.

74-2911. Rules and regulations. The state of Kansas sports hall of fame board of trustees is hereby authorized to adopt rules and regulations necessary for the administration of this act.

History: L. 1969, ch. 371, § 8; L. 1979, ch. 242, § 9; L. 1991, ch. 235, § 6; April 25.



74-2912 Same; expenditures, maintenance and operations of board and hall of fame; deposit of moneys in local bank account; procedures, records and reports.

74-2912. Same; expenditures, maintenance and operations of board and hall of fame; deposit of moneys in local bank account; procedures, records and reports. (a) The board of trustees may make expenditures for contracts entered into with private entities, for the maintenance and operating expenditures of the state of Kansas sports hall of fame and the board of trustees, for the expenses of state of Kansas sports hall of fame induction ceremonies, including the actual and necessary expenses of speakers and persons being inducted into the state of Kansas sports hall of fame for their attendance at such induction ceremonies, for official hospitality, for capital improvement projects for remodeling of or for additions or repairs to the state of Kansas sports hall of fame and for such other purposes as may be authorized by law.

(b) All expenditures by the board of trustees of the state of Kansas sports hall of fame shall be exempt from competitive bid procedures under K.S.A. 75-3739 and amendments thereto.

(c) On July 1, 1997, the director of accounts and reports shall transfer all moneys in the state of Kansas sports hall of fame fund to the bank account established under this section in accordance with the procedures prescribed by this section therefor. On July 1, 1997, all liabilities of the state of Kansas sports hall of fame fund are hereby transferred to and imposed upon such bank account. On July 1, 1997, the state of Kansas sports hall of fame fund is hereby abolished.

(d) The state of Kansas sports hall of fame board of trustees shall deposit all moneys of the state of Kansas sports hall of fame in a bank to the account of the state of Kansas sports hall of fame. Such bank account shall be awarded to a bank located in the county in which the state of Kansas sports hall of fame is located by the pooled money investment board under a written agreement in accordance with procedures for state bank accounts under K.S.A. 75-4217 and amendments thereto and shall be secured by pledge of securities in the manner prescribed for state bank accounts under K.S.A. 75-4218 and amendments thereto and in the amount prescribed for fee agency accounts under that statute.  All moneys in such bank account shall be used by the board of trustees of the state of Kansas sports hall of fame in operating and conducting the activities of the state of Kansas sports hall of fame. The board of trustees of the state of Kansas sports hall of fame shall keep and maintain accounting records of receipts, expenditures and other disbursements in accordance with procedures and guidelines approved by the director of accounts and reports therefor.  All receipts, accounts, expenditures and other disbursements from the moneys of the state of Kansas sports hall of fame shall be subject to audit in accordance with the legislative post audit act.

History: L. 1979, ch. 242, § 5; L. 1989, ch. 229, § 3; L. 1991, ch. 235, § 7; L. 1996, ch. 253, § 22; L. 1997, ch. 103, § 2; July 1.



74-2916 Kansas sports hall of fame; loan from export loan guarantee fund authorized; repayment terms; educational institutions fund raising to benefit hall of fame; reporting requirements.

74-2916. Kansas sports hall of fame; loan from export loan guarantee fund authorized; repayment terms; educational institutions fund raising to benefit hall of fame; reporting requirements. (a) Notwithstanding the provisions of K.S.A. 74-5074, and amendments thereto, on July 1, 2002, or as soon thereafter as moneys are available, the secretary of commerce is authorized and directed to loan to the director of the Kansas sports hall of fame $100,000 from the Kansas export loan guarantee fund. The director of the Kansas sports hall of fame is authorized and directed to use any moneys in the Kansas sports hall of fame surcharge fund to provide for the ongoing expenses of the Kansas sports hall of fame. Such loan shall not bear interest. Such loan shall not be deemed to be an indebtedness or debt of the state of Kansas within the meaning of section 6 of article 11 of the constitution of the state of Kansas.

(b) Upon certification by the secretary of commerce and by the director of the Kansas sports hall of fame, the director of accounts and reports shall transfer such amount from the Kansas export loan guarantee fund to the Kansas sports hall of fame surcharge fund.

(c) The loan authorized pursuant to subsection (a) shall be repaid in one payment payable on or before June 30, 2003, of $50,000, and one payment payable on or before June 30, 2004, of $50,000.

(d) The state of Kansas sports hall of fame board of trustees, in consultation with postsecondary educational institutions and the accredited independent institutions, shall develop and implement a voluntary plan to have such institutions participate in the raising of funds for the Kansas sports hall of fame.

(e) Quarterly, during fiscal year 2003 and 2004, the state of Kansas sports hall of fame board of trustees shall submit a report to the chairperson of the legislative budget committee concerning the progress and provisions of this act when the legislature is not in session and the chairperson of the committee on appropriations of the house of representatives and the chairperson of the committee on ways and means of the senate when the legislature is in session.

(f) "Postsecondary educational institution" means Kansas state university, the university of Kansas, Wichita state university, Emporia state university, Fort Hays state university, Pittsburg state university, Washburn university and any community college.

History: L. 2002, ch. 191, § 1; L. 2003, ch. 154, § 28; July 1.






Article 30 STATE BANKING BOARD

74-3004 State banking board; qualifications; appointment, senate confirmation, residence requirements; terms; vacancies.

74-3004. State banking board; qualifications; appointment, senate confirmation, residence requirements; terms; vacancies. (a) There is hereby created a state banking board which shall be composed of nine members. Six members of the board shall be bankers with not less than five years' actual banking experience in a state bank in this state and three shall represent the public interest in the regulation, operation and control of state banks and trust companies. All members representing the public interest shall be selected from the state at large. No nonbanker member shall concurrently serve as an officer or director in any state or national bank or trust company wherever located. One of the nine members shall be elected annually as chairperson of the board. The board shall be appointed by the governor. Persons appointed to the board shall be subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed to the board shall exercise any power, duty or function as a member of the board until confirmed by the senate.  No more than five members of the board shall be from the same political party. Subject to the provisions of K.S.A. 75-4315c, and amendments thereto, of the six banker members, the governor shall appoint one from each Kansas congressional district as presently constituted and the remainder from the state at large. Appointment of nonbanker members shall be made with due consideration for achieving representation of the various geographic sectors of the state.

(b) Except as provided by subsection (c), terms of members of the board shall be for three years. Each member shall serve until a successor is appointed and confirmed. No person shall serve more than two terms as a member of the board. In the event of a vacancy on the board, the governor shall appoint a new member of the same qualification to fill the unexpired term.

(c) The terms of members who are serving on the board on the effective date of this act shall expire on March 15, of the year in which such member's term would have expired under the provisions of this section prior to amendment by this act.  Thereafter, members shall be appointed for terms of three years and until their successors are appointed and confirmed.

History: L. 1947, ch. 102, § 100; L. 1961, ch. 387, § 1; L. 1978, ch. 308, § 62; L. 1981, ch. 299, § 55; L. 1982, ch. 347, § 36; L. 1987, ch. 54, § 13; L. 1992, ch. 262, § 11; L. 1995, ch. 241, § 11; L. 2001, ch. 87, § 15; July 1.



74-3005 Compensation and expenses; secretary; records.

74-3005. Compensation and expenses; secretary; records. Members of the state banking board attending meetings of such board, or attending a subcommittee meeting thereof authorized by such board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223. The commissioner shall act as secretary for said board and shall keep a permanent record of all meetings and proceedings of said board in his office.

History: L. 1947, ch. 102, § 101; L. 1974, ch. 348,§ 61; July 1.



74-3006 Meetings; quorum; access to records; advisory.

74-3006. Meetings; quorum; access to records; advisory. (a) The board shall meet once each month, on dates it agrees upon, and shall meet at other times as the board deems necessary or when called by the chairperson or any three members of the board. Six members of the board shall constitute a quorum, and a majority vote of the board shall be necessary to carry any question. No action of the board shall be taken except in a formal meeting and after a favorable vote of a majority of the entire board. The members of the board during business hours shall have free access to all of the records in the office of the commissioner. The board shall act in an advisory capacity in all matters pertaining to the conduct and welfare of the banking department and the administration of the banking laws of this state except as otherwise specifically provided by law.

(b) The board, in accordance with K.S.A. 75-4319 and amendments thereto, may recess for a closed or executive meeting to discuss information deemed confidential by virtue of K.S.A. 9-1712 and amendments thereto.

History: L. 1947, ch. 102, § 102; L. 1995, ch. 75, § 1; July 1.



74-3007 Abolition of savings and loan board; transfer of powers, duties and functions to state banking board.

74-3007. Abolition of savings and loan board; transfer of powers, duties and functions to state banking board. The savings and loan board created by K.S.A. 74-3113 and amendments thereto is hereby abolished.  All of the powers, duties and functions of the existing savings and loan board are hereby transferred to and imposed upon the state banking board established by K.S.A. 74-3004 and amendments thereto.

History: L. 1993, ch. 16, § 2; June 18.



74-3008 State banking board successor to all powers, duties and functions of savings and loan board.

74-3008. State banking board successor to all powers, duties and functions of savings and loan board. (a) The state banking board shall be the successor in every way to the powers, duties and functions of the savings and loan board in which the same were vested prior to the effective date of this act.  Every act performed in the exercise of such powers, duties and functions by or under the authority of the state banking board shall be deemed to have the same force and effect as if performed by the savings and loan board in which such powers, duties and functions were vested prior to the effective date of this act.

(b) Whenever the savings and loan board, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the state banking board.

(c) All orders and directives of the savings and loan board in existence on the effective date of this act shall continue to be effective and shall be deemed to be orders and directives of the state banking board until revised, amended or nullified pursuant to law.

(d) On and after the effective date of this act, whenever any statute, contract or other document concerns the power or authority of the savings and loan board, the state banking board shall succeed to such power or authority.

History: L. 1993, ch. 16, § 4; June 18.






Article 32 HIGHER EDUCATION COORDINATION; STATE BOARD OF REGENTS

74-3201a Kansas higher education coordination act; citation and purpose.

74-3201a. Kansas higher education coordination act; citation and purpose. (a) This act shall be known and may be cited as the Kansas higher education coordination act.

(b) The purpose of this act is to provide for the general improvement of postsecondary education in the state of Kansas and to provide leadership, supervision and coordination for postsecondary educational institutions so that enhanced accessibility, quality, excellence, accountability, research and service may be achieved in the postsecondary educational system for Kansas residents through the efficient and effective utilization and concentration of all available resources and the elimination of costly and undesirable duplication in program and course offerings, faculties and physical facilities at postsecondary educational institutions.

History: L. 1999, ch. 147, § 1; May 20.



74-3201b Definitions.

74-3201b. Definitions. As used in the Kansas higher education coordination act:

(a) "Adult basic education program" and "adult supplementary education program" have the meanings respectively ascribed thereto in K.S.A. 72-4517, and amendments thereto.

(b) "Community college" means any community college established under the laws of this state.

(c) "Institute of technology" or "Washburn institute of technology" means the institute of technology at Washburn university.

(d) "Municipal university" means Washburn university of Topeka or any other municipal university established under the laws of this state.

(e) "Postsecondary educational institution" means any public university, municipal university, community college and technical college, and includes any entity resulting from the consolidation or affiliation of any two or more of such postsecondary educational institutions.

(f) "Private postsecondary educational institution" and "out-of-state postsecondary educational institution" have the meanings ascribed thereto in K.S.A. 2015 Supp. 74-32,163, and amendments thereto.

(g) "Public university" means any state educational institution.

(h) "Representative of a postsecondary educational institution" means any person who is the holder of an associate degree, a bachelor's degree, or a certificate of completion awarded by a postsecondary educational institution.

(i) "State board of regents" or "state board" means the state board of regents provided for in the constitution of this state and established by K.S.A. 74-3202a, and amendments thereto, except as otherwise specifically provided in this act.

(j) "State educational institution" means any state educational institution, as defined in K.S.A. 76-711, and amendments thereto.

(k) "Technical college" means any technical college established under the laws of this state.

History: L. 1999, ch. 147, § 2; L. 2001, ch. 26, § 1; L. 2002, ch. 188, § 1; L. 2006, ch. 66, § 5; L. 2009, ch. 24, § 25; L. 2011, ch. 97, § 40; July 1.



74-3202a State board of regents; establishment; composition; appointment; terms; qualifications; meetings; compensation and expenses.

74-3202a. State board of regents; establishment; composition; appointment; terms; qualifications; meetings; compensation and expenses. (a) There is established the state board of regents. The state board of regents shall be composed of nine members appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed to the state board of regents shall exercise any power, duty or function as a member of the state board until confirmed by the senate. Each member shall hold office for a term of four years, except as provided in subsection (b) for the first members appointed to the state board, and until a successor is appointed and confirmed. Terms of members shall expire on June 30. No person shall serve more than two terms of office as a member of the state board, except that this limitation shall not include the first term of office of any person appointed and qualified in accordance with subsection (b)(4).

(b) (1) One member of the state board of regents shall be a resident of each congressional district with the remaining members appointed from among all residents of Kansas, except that no two members shall reside in the same county at the time of appointment. Subsequent redistricting of congressional districts shall not disqualify any member of the state board from service for the remainder of the member's term of office.

(2) At no time shall more than five members of the state board of regents be members of the same political party.

(3) At no time shall any person who is an elected official or an officer or employee of any postsecondary educational institution be a member of the state board of regents.

(4) The first members of the state board of regents established under this section shall be appointed by the governor on or before July 1, 1999. Of such members, three shall have a term of office of four years, three shall have a term of office of three years, and three shall have a term of office of two years.

(c) The members of the state board of regents shall meet and organize annually by electing one member as chairperson, except that the governor shall designate the first chairperson of the state board from among the first members appointed.

(d) Members of the state board of regents attending meetings of the state board, or attending a subcommittee meeting thereof authorized by the state board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3212, and amendments thereto, for members of the legislature.

History: L. 1999, ch. 147, § 3; May 20.



74-3202b Same; meetings; quorum.

74-3202b. Same; meetings; quorum. The state board of regents shall meet at least quarterly each year in Topeka on dates fixed by the state board. Special meetings may be held upon the call of the chairperson or upon the petition to the chief executive officer of the state board by five members of the board, the date and place of all special meetings to be designated in the call. Five members of the state board shall constitute a quorum for the transaction of business but less than five members may adjourn any regular or special meeting to a definite time and place.

History: L. 1999, ch. 147, § 4; May 20.



74-3202c Same; powers, duties and functions; preservation of certain powers, duties and functions of community college boards of trustees.

74-3202c. Same; powers, duties and functions; preservation of certain powers, duties and functions of community college boards of trustees. (a) In the exercise of its leadership role, the state board of regents shall be an advocate for the provision of adequate resources and sufficient authority for all postsecondary educational institutions so that each postsecondary educational institution can realize, within its prescribed mission, role and scope, its full potential to the benefit of the students who attend such postsecondary educational institution and to the benefit of all Kansas residents in terms of receiving the benefits of a highly educated and vocationally trained populace.

(b) In addition to other duties and functions prescribed by law, the state board of regents shall:

(1) Serve as the representative of the public postsecondary educational system before the governor and the Kansas legislature;

(2) provide statewide planning for higher education and adopt, from time to time amend, revise or modify, and administer a comprehensive plan for coordination of higher education within this state;

(3) determine institutional roles and review institutional missions and goals for each postsecondary educational institution taking into account both institutional needs and the needs of the state's system of higher education as a whole;

(4) develop articulation procedures so that maximum freedom of transfer among and between postsecondary educational institutions is ensured;

(5) develop and implement, in conjunction with the postsecondary educational institutions, a comprehensive plan for coordinating all program offerings by postsecondary educational institutions. The board shall not coordinate program offerings that are specifically developed and entirely paid for by an entity which limits enrollment to a class of individuals who are employees, members or business customers of the entity;

(6) develop a unified budget for state funding of postsecondary educational institutions and present such budget to the governor and the legislature each year and receive and allocate the state funds appropriated for funding of postsecondary educational institutions in accordance with legislative directives, except as provided in subsection (e) of K.S.A. 74-3202d, and amendments thereto;

(7) approve core indicators of quality performance for postsecondary educational institutions after considering core indicators recommended by each such postsecondary educational institution;

(8) resolve conflicts among and between postsecondary educational institutions;

(9) develop and implement a comprehensive plan for the utilization of distance learning technologies;

(10) develop each year and recommend to the governor and the legislature a policy agenda for higher education, which policy agenda shall assess priorities among proposals for policy change, programatic recommendations, and state funding requests;

(11) conduct continuous studies of ways to maximize the utilization of resources available for higher education in Kansas and initiate action for improvement;

(12) conduct continuous studies of how state policies affect higher education and how Kansas economic and demographic trends impact upon accessibility and affordability of postsecondary education to Kansas residents, and initiate ways to improve such accessibility and affordability;

(13) receive and consider reports, proposals and recommendations of the commissions and take such actions thereon as are deemed necessary and appropriate;

(14) report annually on the performance of its functions and duties to the governor and the legislature; and

(15) exercise such other powers and perform such other functions and duties as are deemed necessary and appropriate to the fulfillment of its constitutional and statutory responsibilities.

(c) Notwithstanding any of the powers, duties and functions conferred and imposed upon the state board of regents under the Kansas higher education coordination act, the boards of trustees of the community colleges shall continue to have custody of and be responsible for the property of their respective community colleges and shall be responsible for the operation, management and control of such community colleges, except as otherwise expressly provided by law.

History: L. 1999, ch. 147, § 6; L. 2000, ch. 86, § 5; L. 2001, ch. 94, § 2; L. 2002, ch. 188, § 2; July 1.



74-3202d Same; performance indicators, review; core indicators of quality performance; selection of determinants for state moneys; institutional improvement plans; performance agreements; new state funds, requirements for receipt.

74-3202d. Same; performance indicators, review; core indicators of quality performance; selection of determinants for state moneys; institutional improvement plans; performance agreements; new state funds, requirements for receipt. (a) During the 2000 fiscal year, the state board of regents (1) shall review the performance indicators developed by the postsecondary educational institutions, including the municipal university; (2) after consideration of the core indicators of quality performance identified by the respective commissions and with the active involvement of the postsecondary educational institutions, shall approve those indicators that the state board determines should be implemented; and (3) shall select from among the indicators approved for implementation those indicators that will become determinants for the allocation of state moneys on the basis of performance. The indicators selected may vary among the postsecondary educational institutions and among institutional sectors and, if feasible, shall include indicators developed and adopted by the governing bodies of each postsecondary educational institution based on the needs of each such postsecondary educational institution.

(b) During the 2001 fiscal year, the postsecondary educational institutions, including the municipal university, shall develop institutional improvement plans showing how they will implement the performance indicators applicable to their institution and how they will measure performance on the basis of each indicator. Institutional improvement plans shall be revised and submitted to the state board of regents by each institution at least every three years. The state board of regents shall provide technical assistance to institutions in the development, implementation, and revision of their improvement plans.

(c) Commencing on July 1, 2001, institutional improvement plans shall be implemented for each postsecondary educational institution, including the municipal university. Each postsecondary educational institution shall begin the data collection, measurement, or other documentation necessary in order for its performance to be evaluated with regard to each indicator.

(d) Commencing on July 1, 2004, the state board shall have authority to review and approve institutional improvement plans, and, on the basis of each plan, shall develop and implement a performance agreement with each postsecondary educational institution. Performance agreements shall incorporate the goals, priorities, policies and mission objectives identified in the institutional improvement plans, and the performance measures, which will be used to demonstrate compliance and progress.

(e) Commencing on July 1, 2005, each postsecondary educational institution's receipt of new state funds shall be contingent on achieving compliance with its performance agreement. As used in this subsection, "new state funds" means that amount of state funds by which the amount received by a postsecondary educational institution for a fiscal year exceeds the amount received by that postsecondary educational institution for the preceding fiscal year. The state board shall determine the amount of new state funds to be received by each postsecondary educational institution, taking into account the postsecondary educational institution's level of compliance with its performance agreement and the funds available for distribution. Any new state funds received by a postsecondary educational institution pursuant to a performance agreement shall be deemed to be part of the state funds received in the preceding fiscal year for the purposes of determining new state funds for the postsecondary educational institution pursuant to a performance agreement for the ensuing fiscal year. If a postsecondary educational institution is not allocated any portion of new state funds in a fiscal year, the new state funds which the institution was eligible to be allocated by the state board in such fiscal year shall be deemed part of the state funds received by such institution in such fiscal year for the purpose of determining such institution's base budget and any new state funds for the ensuing fiscal year. The failure of a postsecondary educational institution to enter a performance agreement with the state board shall prevent that postsecondary educational institution from receiving any new state funds. Any funds designated by the legislature for a specific postsecondary educational institution or purpose shall be exempt from the provisions of this section.

History: L. 1999, ch. 147, § 12; L. 2001, ch. 94, § 3; L. 2002, ch. 188, § 3; July 1.



74-3203a Chief executive officer of state board; appointment; salary; duties.

74-3203a. Chief executive officer of state board; appointment; salary; duties. The state board of regents shall appoint a chief executive officer. The chief executive officer of the state board shall be in the unclassified service under the Kansas civil service act, shall serve at the pleasure of the state board and shall receive a salary fixed by the state board, subject to approval by the governor. The chief executive officer shall attend all meetings of the state board, keep a full and correct record of its proceedings as approved by the state board and shall perform such other duties and functions as the state board may prescribe.

History: L. 1999, ch. 147, § 7; May 20.



74-3204a Treasurer of state board.

74-3204a. Treasurer of state board. The state treasurer shall be the treasurer of the state board of regents.

History: L. 1999, ch. 147, § 5; May 20.



74-3205d Commission for higher education coordination; meetings; powers and duties; expiration date, certain provisions; powers and duties transferred to state board; other advisory bodies authorized.

74-3205d. Commission for higher education coordination; meetings; powers and duties; expiration date, certain provisions; powers and duties transferred to state board; other advisory bodies authorized. (a) The commission for higher education coordination shall meet at Topeka at least quarterly in each year on dates fixed by the commission. Special meetings may be held upon the call of the chairperson of the commission or upon petition to the chairperson by the other two members of the commission. The date and place of all special meetings shall be designated in the call. Two members of the commission shall constitute a quorum for the transaction of business but one member may adjourn any regular or special meeting to a definite time and place.

(b) The commission for higher education coordination shall:

(1) Conduct continuous review and evaluation of the comprehensive plan for coordination of higher education and make recommendations as deemed necessary and appropriate for amendment, revision or modification of the plan;

(2) review existing and proposed educational programs, courses of instruction, and program and course locations and make recommendations to the state board with respect to the coordination of such programs, courses and locations;

(3) collect and analyze data and maintain a uniform postsecondary education data base;

(4) formulate recommendations for resolution of conflicts among and between postsecondary educational sectors and institutions;

(5) compile and coordinate core indicators of quality performance for postsecondary educational institutions;

(6) broker affiliations and mergers of postsecondary educational institutions;

(7) coordinate a state system interface with municipal universities and with private colleges and universities;

(8) formulate budget requests for state student financial assistance programs; and

(9) make reports on the performance of its functions and duties together with any proposals and recommendations it may formulate with respect thereto at each regular meeting of the state board.

(c) On June 30, 2003, the provisions of subsection (a) of this section shall expire and shall be of no force and effect. On and after June 30, 2003, the powers and duties of the commission for higher education coordination shall be powers and duties of the state board of regents and the references in subsection (b) to the commission for higher education coordination shall mean the state board of regents. On and after June 30, 2003, the state board shall have authority to establish and organize such commissions, committees, advisory councils or other groups as it shall deem necessary and appropriate to the fulfillment of its constitutional and statutory responsibilities.

History: L. 1999, ch. 147, § 11; L. 2002, ch. 188, § 7; July 1.



74-3206 Acceptance of money and land for 4-H club camps and similar camps.

74-3206. Acceptance of money and land for 4-H club camps and similar camps. The state board of regents is hereby authorized and empowered to accept and hold in trust, grants of money or land for the use of 4-H club camps or camps of other similar organizations in the state, subject to the provisions of this act. Any moneys received by said board shall be deposited in the state treasury in a fund to be designated "the 4-H club camp fund," and shall be held subject to the direction of the legislature. Any such grant of money or land made subject to conditions imposed by the donor or grantor, may be accepted by said board for the purpose of custody only, and if the conditions imposed upon such gift or grant be not accepted by the next regular session of the legislature after the making thereof, said board is authorized and directed to return such gift or grant to the donor or grantor.

History: L. 1945, ch. 312, § 1; June 28.



74-3209 Traffic and parking at state educational institutions; control, maintenance, supervision; definitions.

74-3209. Traffic and parking at state educational institutions; control, maintenance, supervision; definitions. As used in this act:

(a) "Institution" means the university of Kansas, university of Kansas medical center, Kansas state university of agriculture and applied science, Wichita state university, Emporia state university, Pittsburg state university, Fort Hays state university, and Kansas state university—Salina, college of technology;

(b) "governing authority" means the state board of regents or the chief executive officer of an institution if such officer has been designated by the state board to act on its behalf in exercising the authority of the board to care for, control, maintain and supervise all roads, streets, driveways and parking facilities for vehicles on the grounds of the institution; and

(c) "vehicle" means motor vehicle, motorized bicycle and bicycle.

History: L. 1957, ch. 484, § 1; L. 1977, ch. 237, § 9; L. 1984, ch. 286, § 1; L. 1988, ch. 297, § 12; L. 1991, ch. 272, § 11; L. 1996, ch. 213, § 1; July 1.



74-3210 Same; issuance of permits and allocation of space; fees; removal and impounding of vehicles, when; lien.

74-3210. Same; issuance of permits and allocation of space; fees; removal and impounding of vehicles, when; lien. (a) All roads, streets, driveways and parking facilities for vehicles on the grounds of each institution shall be under the care, control, maintenance and supervision of the state board of regents. The state board of regents may designate the chief executive officers of the institutions to act on behalf of the state board in exercising the authority provided under this subsection for the care, control, maintenance and supervision of all roads, streets, driveways and parking facilities for vehicles on the grounds of the institutions.

(b) No vehicle, whether privately or publicly owned, may be parked upon institution parking facilities except as authorized by the governing authority of the institution. The governing authority of an institution is authorized to allocate and designate parking areas on the grounds of the institution and may issue permits to use such parking areas to its officers or employees and to the students attending such institution; to allocate parking areas to those persons having business appointments or to guests of such institution; and to fix such fees for misuse of such parking areas by the officers, employees or students attending such institution and by all other persons parking a vehicle at such institution, as shall be established by rules and policies. Any vehicle parked upon any of the parking facilities of an institution without the permission of the governing authority of the institution or the authorized institution agents shall be deemed a common nuisance, and the governing authority shall provide for the abatement of such nuisance by adoption of rules and policies relating to the removal and impounding of such vehicle. The cost of such abatement and removal and impounding shall be a lien against the vehicle until paid by the owner or the owner's representative.

History: L. 1957, ch. 484, § 2; L. 1984, ch. 286, § 2; L. 1996, ch. 213, § 2; July 1.



74-3211 Same; rules and policies, adoption and enforcement.

74-3211. Same; rules and policies, adoption and enforcement. The governing authority of an institution may adopt and enforce through authorized institution agents rules and policies governing the parking of vehicles upon the roads, streets, driveways and parking facilities of the institution and also rules and policies prescribing speed limits on the roads, streets, driveways and grounds of the institution. The rules and policies prescribing speed limits shall be publicly posted at or on roads, streets, driveways, grounds or parking facilities to which the same are applicable and in the manner prescribed by the governing authority of the institution.

History: L. 1957, ch. 484, § 3; L. 1984, ch. 286, § 3; L. 1996, ch. 213, § 3; July 1.



74-3212 Same; application of city ordinances, when; prosecutions in municipal court.

74-3212. Same; application of city ordinances, when; prosecutions in municipal court. In those instances where an institution is located within the corporate limits of a city, the governing authority of the institution may agree or consent that ordinances of such city pertaining to parking and traffic regulations on city streets shall apply to all or part of the roads, streets and driveways on the grounds of such institution, and when such agreement or consent has been made or given by the governing authority of the institution, then such city ordinances shall apply to all or part of the roads, streets and driveways of the institution as shall have been designated by the governing authority in the agreement or consent. Persons violating such ordinances shall be subject to prosecution in the municipal court of the city, and summonses may be issued by the city for such violations.

History: L. 1957, ch. 484, § 4; L. 1976, ch. 145, § 236; L. 1977, ch. 105, § 23; L. 1996, ch. 213, § 4; July 1.



74-3213 Same; fees; disposition.

74-3213. Same; fees; disposition. The governing authority of an institution may provide for the charging and collection of fees for the use of parking facilities and for campus transportation systems at the institution, and these and all fees for misuse of parking areas so collected shall be placed in a separate account and may be used by the institution for payment of the expense of enforcing the rules and policies governing parking and speed limits and the construction, acquisition, maintenance and repair of parking facilities for vehicles and for campus transportation systems at such institution.

History: L. 1957, ch. 484, § 5; L. 1984, ch. 286, § 4; L. 1996, ch. 213, § 5; L. 1997, ch. 86, § 1; July 1.



74-3215 Same; unlawful acts; penalty.

74-3215. Same; unlawful acts; penalty. Any person, firm, association or corporation which violates any of the provisions of this act or any rule or policy made thereunder shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than $25.

History: L. 1957, ch. 484, § 7; L. 1996, ch. 213, § 6; July 1.



74-3216 Same; prosecutions.

74-3216. Same; prosecutions. All prosecutions commenced for violations of this act shall be brought in a court in the county where the violation occurred which has jurisdiction of misdemeanors committed in said county, and said court shall proceed in such cases as it would in any other criminal matter over which it has jurisdiction.

History: L. 1957, ch. 484, § 8; April 4.



74-3219 Reciprocal agreements with colleges and universities of other states for mutual utilization of educational facilities.

74-3219. Reciprocal agreements with colleges and universities of other states for mutual utilization of educational facilities. The state board of regents, hereafter called the board, may enter into and implement reciprocal agreements with colleges and universities, hereafter called institutions, located in other states, and with the boards or agencies having control and supervision over such institutions, for the mutual utilization of the educational facilities under the control of each of the parties to such reciprocal agreements to the extent hereinafter set forth. Such agreements shall provide that residents of the state of Kansas may be admitted to institutions located in other states, such institutions being under the control of the contracting parties or any of them, for the purpose of pursuing courses of collegiate, graduate, or professional study not offered by any of the institutions under the control of the board and that residents of such other states may be admitted to institutions under the control of the board to pursue courses of collegiate, graduate or professional study not offered by institutions under the control of such other contracting party or parties. The powers herein conferred upon the board shall include but shall not be limited to the following:

(1) To agree that residents of the state of Kansas may matriculate and pursue courses of collegiate, graduate or professional study, not offered at any institution under the control of the board, on such terms and conditions and upon payment of such tuition or fees as are applicable to residents of such other state, subject only to such limitations as may be imposed by agreement of the parties;

(2) To agree that residents of other states, whose institutions are parties to agreements made hereunder, may matriculate and pursue courses of collegiate, graduate or professional study, not offered at institutions under the control of such other contracting party or parties, at institutions under the control of the board upon such terms and conditions and upon payment of such fees as are applicable to residents of the state of Kansas;

(3) To agree upon limitations upon the number of students to be admitted, under the provisions of this act, to institutions under the control of any of the contracting parties;

(4) To agree upon subsidies and other stipends payable by each party to institutions under the control of the other party or parties under the terms of agreements entered into pursuant to this act;

(5) To authorize payment of subsidies and other stipends, within the limits of available appropriations, agreed upon pursuant to clause (4) hereof;

(6) To authorize the acceptance, by institutions under its control, of subsidies and stipends paid by other parties pursuant to agreements made under clause (4) hereof; and

(7) To do such other acts as may be necessary to carry out provisions of agreements entered into pursuant to this act.

History: L. 1963, ch. 436, § 1; June 30.



74-3220 Same; approval; filing.

74-3220. Same; approval; filing. Any agreement entered into pursuant to the provisions of this section shall be approved by the attorney general and a copy filed in the office of the secretary of state.

History: L. 1963, ch. 436, § 2; June 30.



74-3221 Reciprocal agreements by board of regents with governing boards of colleges and universities in other states or countries for pursuing courses of collegiate, graduate or professional study; terms; cancellation; approval of governor; filing.

74-3221. Reciprocal agreements by board of regents with governing boards of colleges and universities in other states or countries for pursuing courses of collegiate, graduate or professional study; terms; cancellation; approval of governor; filing. The state board of regents may make reciprocal agreements with the authorized officials having control and supervision of one or more universities or colleges located in other states, territories or countries. Any such agreement shall provide that residents of the state of Kansas will be admitted to one or more specified universities or colleges located in such other state, territory or country for the purpose of pursuing courses of collegiate, graduate or professional study, and that residents of such other state, territory or country will be admitted to one or more specified institutions under the state board of regents for the same purpose. Any such agreement may provide that residents of the state of Kansas will be admitted to such university or college in such other state, territory or country upon payment of tuition and fees applicable to residents of such other state, territory or country on the condition that like privileges will be granted to residents of such other state, territory or country upon admission to such institution under control of the state board of regents. Any such agreement may limit the maximum number of students to be admitted under such agreement to any one or more specified universities or colleges or institutions in specific periods of time. Any such agreement may contain such additional provisions as may be necessary or appropriate to carry out the intention of this act.

Any agreement made under authority of this act shall provide that such agreement may be cancelled effective not more than one year after notice in writing is given by the state board of regents to the proper authorities of the other party or parties to the agreement, or by notice under the same conditions from the officials of any other party to the agreement given to the state board of regents. Every agreement made under the provisions of this act shall be signed by the chairperson of the state board of regents and shall be approved by the governor. Every such agreement shall be filed in the office of the secretary of state.

History: L. 1972, ch. 295, § 1; L. 1977, ch. 237, § 10; April 21.



74-3229 Students' advisory committee; establishment; composition; terms; powers and duties; expenses.

74-3229. Students' advisory committee; establishment; composition; terms; powers and duties; expenses. (a) There is hereby established the students' advisory committee to the state board of regents. Prior to July 1, 1996, the students' advisory committee shall be composed of seven members who shall be the highest student executive officer elected by the entire student body at the university of Kansas, Kansas state university of agriculture and applied science, Emporia state university,  Pittsburg state university, Fort Hays state university, Wichita state university, and Kansas state university — Salina, college of technology. On and after July 1, 1996, the students' advisory committee shall be composed of six members who shall be the highest student executive officer elected by the entire student body at the university of Kansas, Kansas state university of agriculture and applied science, Emporia state university, Pittsburg state university, Fort Hays state university, and Wichita state university.

The chief executive officers of the state educational institutions under the control and supervision of the state board of regents shall annually certify to the state board the names of the student executive officers elected to membership on the students' advisory committee and, upon such certification, the student officers shall qualify for membership on the committee. The members of the advisory committee shall serve for terms expiring concurrently with their terms as elective student officers and upon qualification of their successors.

(b) The students' advisory committee shall be notified of all meetings of the state board of regents and shall have the following functions, powers and duties:

(1) Attend all meetings of the state board of regents except closed or executive meetings held pursuant to the provisions of K.S.A. 75-4319, and amendments thereto;

(2) make recommendations to the board of regents concerning course and curriculum planning and faculty evaluation;

(3) advise and consult with the board of regents in the formulation of policy decisions on student affairs;

(4) identify student concerns;

(5) consider any problems presented to it by the board of regents and give advice thereon; and

(6) disseminate information to their peers concerning the philosophies and standards of education developed by the board of regents and stimulate awareness of student rights and responsibilities.

(c) Members of the students' advisory committee attending meetings of the state board of regents shall receive no compensation for serving on such advisory committee, but shall be paid subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto from moneys appropriated therefor to the state board of regents.

History: L. 1975, ch. 465, § 1; L. 1977, ch. 237, § 11; L. 1988, ch. 297, § 14; L. 1991, ch. 272, § 13; May 2.



74-3230 Transfer of functions of state education commission to state board of regents.

74-3230. Transfer of functions of state education commission to state board of regents. For the purpose of consolidating certain functions within the executive branch of state government, the state education commission established by K.S.A. 72-6204 is hereby abolished, and all of the functions provided by law to be performed by said commission are hereby transferred to the state board of regents.

History: L. 1975, ch. 463, § 1; July 1.



74-3231 References to state education commission applied to board of regents.

74-3231. References to state education commission applied to board of regents. Whenever the state education commission, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the state board of regents.

History: L. 1975, ch. 463, § 2; July 1.



74-3232 Official state agency; federal programs.

74-3232. Official state agency; federal programs. The state board of regents is the official state agency to perform the functions provided for in K.S.A. 72-6210[*] and any amendments thereto, subject to K.S.A. 74-3238.

History: L. 1975, ch. 463, § 3; July 1.

* Section now repealed.



74-3233 Administration of tuition grant program.

74-3233. Administration of tuition grant program. The state board of regents shall administer the tuition grant program provided for in article 61 of chapter 72 of the Kansas Statutes Annotated, including all the functions prescribed in K.S.A. 72-6111.

History: L. 1975, ch. 463, § 4; July 1.



74-3234 Administration of state scholarship program.

74-3234. Administration of state scholarship program. The state board of regents shall administer the state scholarship program provided for in article 68 of chapter 72 of the Kansas Statutes Annotated, including all the functions prescribed in K.S.A. 72-6814.

History: L. 1975, ch. 463, § 5; July 1.



74-3235 Administration of higher education student loan guarantee act.

74-3235. Administration of higher education student loan guarantee act. The state board of regents shall administer the higher education student loan guarantee act provided for in article 74 of chapter 72 of the Kansas Statutes Annotated, including exercise of the powers therein prescribed for the state education commission abolished by this order.

History: L. 1975, ch. 463, § 6; July 1.



74-3236 Board or commission; appointment in compliance with federal requirements; functions; compensation and expenses.

74-3236. Board or commission; appointment in compliance with federal requirements; functions; compensation and expenses. Whenever it is necessary or appropriate in the opinion of the governor to comply with the requirements of any federal act or the federal administration thereof, which federal act is related to a function provided by this order to be transferred to the state board of regents, the governor may appoint persons to serve with the state board of regents as a board or commission to carry out such federal requirements, and such board or commission shall have and exercise the powers and functions conferred upon the state board of regents by this order to the extent only of such federal requirements, with the residue of all powers or functions transferred by this order remaining with the state board of regents as constituted by law. Any persons appointed by the governor attending meetings of such a board or commission, or attending a subcommittee meeting thereof authorized by such committee shall be paid subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, or any amendments thereto, but shall receive no compensation for services as such members.

History: L. 1975, ch. 463, § 7; July 1.



74-3237 Transfer of appropriations and funds.

74-3237. Transfer of appropriations and funds. All appropriations for and funds available to the state education commission shall be transferred to the state board of regents on the effective date of this order.

History: L. 1975, ch. 463, § 8; July 1.



74-3238 Transfer of powers, duties, functions, records and property.

74-3238. Transfer of powers, duties, functions, records and property.    All of the powers, duties, functions, records and property of the existing state education commission including the power to administer, expend and distribute funds now or hereafter made available in accordance with appropriation acts are hereby transferred to and conferred and imposed upon the state board of regents, except as herein otherwise provided.

History: L. 1975, ch. 463, § 9; July 1.



74-3239 Successor to powers, duties and functions of state education commission; acts to retain force and effect.

74-3239. Successor to powers, duties and functions of state education commission; acts to retain force and effect. The state board of regents shall be the successor in every way to the powers, duties and functions of the state education commission in which the same were vested prior to the effective date of this order, except as herein otherwise provided. Every act performed by the state board of regents under authority of this order shall be deemed to have the same force and effect as if performed by the state education commission in which such functions were vested prior to the effective date of this order.

History: L. 1975, ch. 463, § 10; July 1.



74-3240 Rules and regulations, state plans, orders and directives continued in effect until revised, amended, revoked or nullified.

74-3240. Rules and regulations, state plans, orders and directives continued in effect until revised, amended, revoked or nullified. All rules and regulations, all state plans and all orders and directives of the state education commission abolished by this order which are in existence on the effective date of this order, shall continue to be effective and shall be deemed to be the duly adopted rules and regulations, state plans or orders and directives of the state board of regents, until revised, amended, revoked or nullified according to law.

History: L. 1975, ch. 463, § 11; July 1.



74-3241 Rights of persons and institutions retained; applications for participation in certain programs continued in effect.

74-3241. Rights of persons and institutions retained; applications for participation in certain programs continued in effect. (a) On July 1, 1975, persons who, prior to said date, had qualified for and been designated as state scholars pursuant to the provisions of article 68 of chapter 72 of the Kansas Statutes Annotated, or had been awarded tuition grants pursuant to the provisions of article 61 of chapter 72 of the Kansas Statutes Annotated, or had received a loan from an eligible lending institution guaranteed under the provisions of article 74 of chapter 72 of the Kansas Statutes Annotated shall retain all benefits or rights which had accrued to or vested in such persons prior to July 1, 1975.

(b) Persons or institutions participating in grant programs or having been allocated funds under any of the federal higher education acts described in K.S.A. 72-6210[*] shall retain all benefits or rights which had accrued to or vested in such persons or institutions unless revised or nullified in accordance with law.

(c) All applications made pursuant to any of the programs or acts referred to in this section submitted to the state education commission prior to the effective date of this order shall continue in effect and shall be deemed to have been made or submitted to the state board of regents and shall be deemed sufficient for the purpose thereof. Any application for grants of federal funds included with or in a state plan or pursuant to any federal legislation submitted to any federal agency by the state education commission prior to the effective date of this order shall continue in effect and shall be deemed to have been made or submitted by the state board of regents subject to revision or nullification in accordance with law.

History: L. 1975, ch. 463, § 12; July 1.

*Section now repealed.



74-3242 Certain employees serving on July 1, 1975, transferred to employ of board of regents; retention of retirement and civil service benefits.

74-3242. Certain employees serving on July 1, 1975, transferred to employ of board of regents; retention of retirement and civil service benefits. On July 1, 1975, the employees who were engaged immediately prior to said date in the performance of powers, duties and functions of the state education commission abolished by this order, and who, in the opinion of the state board of regents are necessary to perform the powers, duties and functions of the state board of regents shall become employees of the state board of regents. Any such employee shall retain all retirement benefits and all rights of civil service which had accrued to or vested in such employee prior to July 1, 1975. The service of each such employee so transferred shall be deemed to have been continuous. All transfers and any abolishment of personnel in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder.

History: L. 1975, ch. 463, § 13; July 1.



74-3243 Conflicts as to disposition of powers, functions, duties or funds of commission resolved by governor.

74-3243. Conflicts as to disposition of powers, functions, duties or funds of commission resolved by governor. Whenever any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of any abolishment, transfer, attachment or change made by this order, or under authority of this order, such conflict shall be resolved by the governor, with the approval of the state finance council, and such decision shall be final.

History: L. 1975, ch. 463, § 14; July 1.



74-3244 Rights in judicial and administrative proceedings saved.

74-3244. Rights in judicial and administrative proceedings saved. No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against the state education commission abolished by this order, or by or against any employee of such office in his or her official capacity or in relation to the discharge of his or her official duties, shall abate by reason of the governmental reorganization effected under the provisions of this order. The court may allow any such suit, action or other proceeding to be maintained by or against the state board of regents or any employee affected.

History: L. 1975, ch. 463, § 15; July 1.



74-3245 Purchase of liability insurance for certain persons authorized.

74-3245. Purchase of liability insurance for certain persons authorized. The state board of regents is hereby authorized to purchase insurance for any student enrolled in an institution operated and managed under the control and supervision of the state board of regents and participating in a professional clinical program offered by such institution for any liability for injuries or damages resulting from any act or omission of such student while participating in such program.

History: L. 1976, ch. 329, § 1; July 1.



74-3254 Authority to sell property devised to board of regents or state educational institution; investment of proceeds.

74-3254. Authority to sell property devised to board of regents or state educational institution; investment of proceeds. (a) The state board of regents is hereby authorized to sell, convey, transfer title to the investing agent of a state educational institution or otherwise dispose of any devise received by the board or a state educational institution subject to its supervision and control without further legislative authorization, subject to any conditions imposed by the testator. The proceeds of any such sale and conveyance may be invested in accordance with K.S.A. 76-156a, and amendments thereto.

(b) As used in this section, "investing agent" means the entity authorized to act as the investing agent of a state educational institution pursuant to K.S.A. 76-156a, and amendments thereto.

History: L. 1978, ch. 314, § 1; L. 2006, ch. 17, § 1; L. 2007, ch. 123, § 1; July 1.



74-3255 Reserve officers' training corps programs; definitions.

74-3255. Reserve officers' training corps programs; definitions. As used in this act:

(a) "ROTC institution" means a state educational institution or municipal university that provides a reserve officers' training corps program.

(b) "Selection committee" means a committee established at each ROTC institution by the chief executive officer of each such institution.  The selection committee shall consist of the chief executive officer of the institution, the professor of military science, a civilian member of the faculty appointed by the chief executive officer, and a commissioned officer of the Kansas national guard appointed by the adjutant general.

(c) "Eligible student" means a person who is: (1) A resident of Kansas, (2) initially acceptable for enrolling at an ROTC institution or who has so enrolled and is in good standing, and (3) qualified for participation in the reserve officers' training corps program at such ROTC institution or who is participating in the program.

(d) "State educational institution" has the meaning ascribed thereto in K.S.A. 76-711, and amendments thereto.

(e) "Municipal university" means the municipal university established and operating under the provisions of article 13a of chapter 13 of Kansas Statutes Annotated.

History: L. 1979, ch. 302, § 1; Revived and amend., L. 1996, ch. 181, § 1; July 1.



74-3256 Same; administration; rules and regulations; service scholarships, award, amount, limitations on number, alternate award.

74-3256. Same; administration; rules and regulations; service scholarships, award, amount, limitations on number, alternate award. (a) The state board of regents shall:

(1) Adopt rules and regulations for the administration of this act;

(2) provide for the award of ROTC service scholarships to eligible students who qualify therefor, as determined by the selection committee, not to exceed in any academic year a total of 40 eligible students at each ROTC institution. This provision is subject to the provisions of subsection (c);

(3) provide information regarding application procedures;

(4) require any ROTC institution to promptly furnish upon request any information which relates to the administration or effect of this act.

(b) If the ROTC institution at which an eligible student who qualifies for an ROTC service scholarship is enrolled is a state educational institution, the scholarship shall provide to the student an amount not to exceed 70% of the cost of attendance at the institution for an academic year. If the ROTC institution at which an eligible student who qualifies for an ROTC service scholarship is enrolled is a municipal university, the scholarship shall provide to the student an amount not to exceed 70% of the average amount of the cost of attendance at the state educational institutions for an academic year. Payments of ROTC service scholarships shall be made pursuant to vouchers approved by the state board of regents and upon warrants of the director of accounts and reports. Payments may be made by issuance of a single warrant to each ROTC institution at which one or more eligible students are enrolled for the total amount of scholarships for all eligible students enrolled at that institution. The director of accounts and reports shall cause such warrant to be delivered to the ROTC institution at which such eligible student or students are enrolled. If an eligible student discontinues attendance before the end of any academic year, after the ROTC institution has received payment under this subsection, the institution shall pay to the state the entire amount which such eligible student would otherwise qualify to have refunded, not to exceed the amount of the payment made under the ROTC service scholarship for the academic year. All amounts paid to the state by ROTC institutions under this subsection shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the ROTC service scholarship program fund.

(c) If all ROTC service scholarships authorized to be awarded to eligible students at each ROTC institution have not been awarded by a date established by the state board of regents, the scholarships that have not been awarded by that date may be awarded to eligible students at any ROTC institution if such students are qualified for such scholarships as determined by the appropriate selection committee. The determination to award ROTC service scholarships under this subsection to eligible students who are qualified for such scholarships shall be made by the state board of regents after consultation with the adjutant general.

History: L. 1979, ch. 302, § 2; L. 1982, ch. 314, § 1; Revived and amend., L. 1996, ch. 181, § 2; L. 2001, ch. 151, § 34; L. 2002, ch. 164, § 3; July 1.



74-3257 Same; qualification, determination of eligibility; semester limitation.

74-3257. Same; qualification, determination of eligibility; semester limitation. Every eligible student who qualifies for the award of an ROTC service scholarship, as determined by the appropriate selection committee, shall remain qualified for not to exceed eight semesters of undergraduate study unless the appropriate selection committee determines that such eligible student is disqualified for failure to meet any or all of the requirements imposed under the provisions of this act.

History: L. 1979, ch. 302, § 3; Revived and amend., L. 1996, ch. 181, § 3; L. 2001, ch. 151, § 35; July 1.



74-3258 Same; selection of eligible students; duties of committee.

74-3258. Same; selection of eligible students; duties of committee. The selection committee of each ROTC institution shall:

(a) Receive and register the names of all eligible students who apply for ROTC service scholarships;

(b) select methods for determining which eligible students are to be recipients of ROTC service scholarships;

(c) designate and notify the eligible students selected to receive ROTC service scholarships.

History: L. 1979, ch. 302, § 4; Revived, L. 1996, ch. 181, § 4; L. 2001, ch. 151, § 36; July 1.



74-3259 Same; application; agreement requirements upon selection for scholarship.

74-3259. Same; application; agreement requirements upon selection for scholarship. In order to apply for qualification for an ROTC service scholarship, an eligible student, if selected to receive such a scholarship, shall agree to:

(a) Maintain standards of academic excellence and other standards required to remain in good standing;

(b) maintain minimum full-time enrollment of at least 12 credit hours each semester;

(c) participate in the reserve officers' training corps program;

(d) demonstrate the qualities required in a commissioned officer;

(e) immediately upon graduation from an ROTC institution, accept a commission as a second lieutenant and serve for not less than four years as a commissioned officer in the Kansas national guard; and

(f) upon failure to satisfy an agreement to serve as a commissioned officer in the Kansas national guard for the required four-year period, repay to the state amounts as provided in K.S.A. 74-3260, and amendments thereto.

History: L. 1979, ch. 302, § 5; Revived and amend., L. 1996, ch. 181, § 5; L. 2001, ch. 151, § 37; July 1.



74-3260 Same; failure to maintain eligibility; repayment, interest rate; alternative service.

74-3260. Same; failure to maintain eligibility; repayment, interest rate; alternative service. (a) Upon the failure of any person, who as an eligible student qualified for and received payments under an ROTC service scholarship, to remain eligible and qualified or to satisfy the obligation to accept a commission and serve as an officer in the Kansas national guard for the required period of time under an agreement entered into pursuant to this act, such person shall pay to the state of Kansas an amount equal to the total amount of payments received by such person plus accrued interest from the date such payments were received at a rate which is equivalent to the interest rate applicable to loans made under the federal PLUS program at the time such person first entered into an agreement plus five percentage points. Such payment shall commence within 30 days, and be completed within five years, after the date of the act or circumstance that causes the failure of the person to remain eligible and qualified or to satisfy the obligation of such agreement. Payments under this section shall be installment payments and each such installment shall be not less than an amount equal to 1/5 of the total amount which would be required to be paid if paid in five equal annual installments. If an installment payment becomes 91 days overdue, the entire amount outstanding shall become immediately due and payable, including all interest at the rate prescribed. Amounts paid under this section shall be deposited in the state treasury and credited to the ROTC service scholarship repayment fund as provided in K.S.A. 74-3260a, and amendments thereto.

(b) The state board of regents is authorized to turn any repayment account arising under the ROTC service scholarship program over to a designated loan servicer or collection agency, the state not being involved other than to receive payments from the loan servicer or collection agency at the interest rate prescribed under this section.

History: L. 1979, ch. 302, § 6; Revived and amend., L. 1996, ch. 181, § 6; L. 2001, ch. 151, § 38; July 1.



74-3260a Same; service scholarship program fund, service scholarship repayment fund; creation, sources, expenditures.

74-3260a. Same; service scholarship program fund, service scholarship repayment fund; creation, sources, expenditures. (a) There is hereby created in the state treasury the ROTC service scholarship program fund. The state board of regents shall remit all moneys received under the ROTC service scholarship program, which are paid because of nonattendance or discontinuance by scholarship recipients, to the state treasurer at least monthly. Upon receipt of each such remittance the state treasurer shall deposit the entire amount thereof in the state treasury, and such amount shall be credited to the ROTC service scholarship program fund. All expenditures from the ROTC service scholarship program fund shall be for ROTC service scholarships and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state board of regents or by a person designated by the state board.

(b) There is hereby created in the state treasury the ROTC service scholarship repayment fund. The state board of regents shall remit all moneys received under the ROTC service scholarship program, which are for payment of amounts pursuant to K.S.A. 74-3260, and amendments thereto, to the state treasurer at least monthly. Upon receipt of each such remittance the state treasurer shall deposit the entire amount thereof in the state treasury, and such amount shall be credited to the ROTC service scholarship repayment fund. All expenditures from the ROTC service scholarship repayment fund shall be for scholarships awarded under the ROTC service scholarship program and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state board of regents or by a person designated by the state board.

History: L. 2001, ch. 151, § 39; July 1.



74-3261a Same; obligations postponed, when; satisfaction of obligations.

74-3261a. Same; obligations postponed, when; satisfaction of obligations. (a) Except as otherwise specified in the agreement, an obligation under any agreement entered into in accordance with the ROTC service scholarship program shall be postponed: (1) During any period of service as a part of volunteers in service to America (VISTA); (2) during any period of service in the peace corps; (3) during any period of service commitment to the United States public health service; (4) during any period of religious missionary work conducted by an organization exempt from tax under section 501(c)(3) of the federal internal revenue code as in effect on December 31, 2000; (5) during any period of time in which the person obligated is unable because of temporary medical disability to commence or continue performance in satisfaction of the obligation; (6) during any period of time the person obligated is enrolled and actively engaged on a full-time basis in a graduate program leading to a degree which is higher than that formerly attained; (7) during any period of time the person obligated is on job-protected leave under the federal family and medical leave act of 1993; or (8) during any period of time the state board of regents determines that the person obligated is unable because of special circumstances to commence or continue performance in satisfaction of the obligation. Except for clauses (5), (7) and (8), an obligation under any agreement entered into in accordance with the ROTC service scholarship program shall not be postponed more than five years from the time performance of the obligation was to have been commenced under any such agreement. An obligation under any agreement entered into in accordance with the program shall be postponed under clause (5) during the period of time the medical disability exists. An obligation under any agreement entered into in accordance with the program shall be postponed under clause (7) during the period of time the person obligated remains on FMLA leave. An obligation to commence or continue performance in satisfaction of the obligation in accordance with an agreement under the ROTC service scholarship program shall be postponed under clause (8) during the period of time the state board of regents determines that the special circumstances exist. The state board of regents shall adopt rules and regulations prescribing criteria or guidelines for determination of the existence of special circumstances causing an inability to commence or continue performance in satisfaction of the obligation, and shall determine the documentation required to prove the existence of such circumstances.

(b) An obligation under any agreement entered into in accordance with the ROTC service scholarship program shall be satisfied: (1) If performance of the obligation has been completed in accordance with the agreement; (2) if the person obligated serves for not less than four years as an enlisted member of the Kansas national guard; (3) if the person obligated dies; (4) if, because of permanent physical disability, the person obligated is unable to satisfy the obligation; (5) if the person obligated fails to satisfy the requirements of the academic program in which enrolled after making the best effort possible; (6) if the person obligated fails to satisfy all requirements for participation in the reserve officers' training corps program after making the best effort possible; or (7) if the person obligated fails to satisfy all requirements for commission as a second lieutenant in the Kansas national guard after making the best effort possible.

History: L. 2001, ch. 151, § 40; July 1.



74-3262 Defunct educational institutions; student records; definitions.

74-3262. Defunct educational institutions; student records; definitions. As used in this act: (a) "Institution of postsecondary education" means any college, university, community college, junior college, technical institute, or the equivalent thereof, which is or was chartered, incorporated or otherwise organized in this state and the main campus of which is or was located in this state.

(b) "Defunct institution of postsecondary education" means any institution of postsecondary education which has made a determination that it should be dissolved or disorganized, or which has been dissolved or disorganized prior to the effective date of this act, or which ceases to award academic degrees or has ceased awarding academic degrees prior to the effective date of this act.

(c) "Successor institution" means an institution of postsecondary education which has custody of all property, records, files and data of a defunct institution of postsecondary education. The term successor institution includes within its meaning any institution of postsecondary education which is defunct because of its cessation of the awarding of academic degrees but which continues in existence under restated and amended articles of incorporation.

(d) "Academic degree" means any associate, bachelor's, first professional, master's, intermediate (specialist), or doctor's degree.

(e) "Student records" means the records, files and data of all students who are in attendance at a defunct institution of postsecondary education at the time of dissolution or disorganization or cessation of the awarding of academic degrees, or who have attended a defunct institution of postsecondary education.

History: L. 1980, ch. 230, § 1; July 1.



74-3263 Same; administration by board of regents; powers and duties.

74-3263. Same; administration by board of regents; powers and duties. (a) The state board of regents shall administer the provisions of this act and is hereby authorized and directed to assume custody and control of student records, files and data of (1) all students of a defunct institution of postsecondary education upon its written request or upon the written request of a successor institution; or (2) any student of a defunct institution of postsecondary education upon the student's written request.  If a student of a defunct institution of postsecondary education requests the state board of regents to assume custody and control of the student's records and such records are in the custody and control of a successor institution, the state board of regents shall request the successor institution to surrender such records to the custody and control of the state board of regents.  Upon failure, within a reasonable period of time, of the successor institution to surrender the student records, the state board of regents shall request the attorney general to bring an action against the successor institution in the district court in Shawnee county or in the judicial district in which the successor institution is located. Such action shall be brought for the production of the student's records, files and data and the delivery thereof to the custody and control of the state board of regents.

(b) Upon assuming custody and control of any student records, files and data, the state board of regents shall designate one or more persons to be the custodian thereof.  Said custodian is hereby authorized to act as the registrar with regard to such records, files and data and shall assume and be the successor in every way to the powers, duties, functions and obligations of the registrar of the defunct institution.  Every act performed in the exercise of such powers, duties and functions by or under the authority of said custodian shall be deemed to have the same force and effect as if performed by the registrar of the defunct institution in whom such powers, duties and functions were vested prior to the time such institution became a defunct institution.

History: L. 1980, ch. 230, § 2; July 1.



74-3264 Authority to grant easements; conditions.

74-3264. Authority to grant easements; conditions. (a) In addition to the authority provided for the granting or conveying of right-of-way easements under K.S.A. 75-2131, and amendments thereto, the state board of regents or a designee, with or without receiving consideration therefor, may grant or convey right-of-way easements across, over, under, upon or through any land belonging to the state, and under the custody and control of the board of regents, to any person.  Such easements may permit use of the land for purposes of access, convenience or necessity and such other right-of-way purposes as are customarily related to such easements.  Such easements may be granted or conveyed by the board of regents or a designee without further legislative authorization but, before becoming operative, must be submitted to the attorney general for approval as to form.

(b) The state board of regents may designate the chief executive officers of the state educational institutions to act on behalf of the state board in exercising the authority provided for the granting or conveying of right-of-way easements under subsection (a).

(c) The provisions of K.S.A. 75-2132, 75-2133 and 75-2134, and amendments of such sections, apply to the granting or conveying of easements under authority of this section.

History: L. 1980, ch. 229, § 1; L. 1989, ch. 231, § 1; L. 1996, ch. 103, § 1; July 1.



74-3265 Osteopathic medical service scholarships; duration; amount; practice commitment; limitation on number of awards.

74-3265. Osteopathic medical service scholarships; duration; amount; practice commitment; limitation on number of awards. (a) Within the limits of appropriations for osteopathic medical service scholarships, and in accordance with the provisions of this section, the state board of regents may award such scholarships to Kansas residents who are undergraduate students enrolled in or admitted to accredited schools of osteopathic medicine in a course of instruction leading to the degree of doctor of osteopathy and who enter into a written agreement with the state board of regents as provided in K.S.A. 74-3266, and amendments thereto.

(b) Osteopathic medical service scholarships shall be in effect for the period of time specified in subsection (c) and shall provide to the person receiving the scholarship the payment of an amount not to exceed the maximum amount of a loan authorized to be made under the medical student loan act.

(c) Osteopathic medical service scholarships shall be awarded on an annual basis and shall be in effect for one year unless otherwise terminated before the expiration of such period of time. A Kansas resident who is an undergraduate student enrolled in or admitted to an accredited school of osteopathic medicine in a course of instruction leading to the degree of doctor of osteopathy may be awarded a scholarship for each year the student enters into a written agreement with the state board of regents as provided in K.S.A. 74-3266, and amendments thereto, up to a maximum of four years. For each year a student is awarded a scholarship, the student shall engage in the practice of medicine and surgery in Kansas for the period of time specified in subsection (a)(3) of K.S.A. 74-3266, and amendments thereto, unless such obligation is otherwise satisfied as provided in K.S.A. 74-3268, and amendments thereto.

(d) The state board of regents shall not award more than 15 osteopathic medical service scholarships in any year to persons who have not previously been awarded such a scholarship and, in any case, the state board shall not award more than 60 such scholarships in any year. In selecting Kansas residents to be awarded osteopathic medical service scholarships, the state board shall give primary consideration to students commencing their first year of instruction at accredited schools of osteopathic medicine and thereafter shall consider students in later years of instruction.

History: L. 1982, ch. 378, § 1; L. 1993, ch. 184, § 1; L. 2001, ch. 151, § 1; July 1.



74-3266 Osteopathic medical service scholarships; agreements; practice obligation; service or employment, part-time; definitions of state medical facility or institution, approved postgraduate residency training program, and medically underserved area.

74-3266. Osteopathic medical service scholarships; agreements; practice obligation; service or employment, part-time; definitions of state medical facility or institution, approved postgraduate residency training program, and medically underserved area. (a) An agreement entered into by the state board of regents and a Kansas resident who is an undergraduate student enrolled in or admitted to an accredited school of osteopathic medicine in a course of instruction leading to the degree of doctor of osteopathy for the awarding of an osteopathic medical service scholarship shall require that the person receiving the scholarship:

(1) Complete the required course of instruction and receive the degree of doctor of osteopathy;

(2) apply for and obtain a license to practice medicine and surgery in Kansas;

(3) except as otherwise provided in subsection (c), engage in the practice of medicine and surgery in Kansas on a full-time basis for a period of 12 months for each year a scholarship was received or on a part-time basis for a period equivalent to 12 months, as determined by the state board of regents, for each year a scholarship was received;

(4) (A) with regard to persons entering into agreements prior to the effective date of this act, commence such full-time or part-time practice of medicine and surgery within nine months after licensure or within nine months after completion of an approved postgraduate residency training program and licensure, whichever is later, and continue such practice in Kansas for a consecutive period of months equal to the total number of months required under the agreement;

(B) with regard to persons entering into agreements after the effective date of this act, commence such full-time or part-time practice of medicine and surgery within six months after licensure or within six months after completion of an approved postgraduate residency training program and licensure, whichever is later, and continue such practice in Kansas for a consecutive period of months equal to the total number of months required under the agreement;

(5) agree that the service commitment for each agreement entered into under this section is in addition to the service commitment contained in any other agreement which has been or may be entered into under this section for the purpose of obtaining scholarship aid;

(6) maintain records and make reports to the state board of regents to document satisfaction of the obligation under such agreement to engage in the full-time or part-time practice of medicine and surgery in Kansas and to continue such practice for a consecutive period of months equal to the total number of months required under the agreement; and

(7) repay amounts to the state board of regents as provided in K.S.A. 74-3267, and amendments thereto, upon failure to engage in the full-time or part-time practice of medicine and surgery in Kansas for the required period of time under any agreement entered into as provided in this section.

(b) Except as otherwise provided in subsection (c), each Kansas student who enters into an agreement as provided in this section shall serve the practice obligations incurred by such student under the agreement in a rural area or a medically underserved area.

(c) (1) A person awarded an osteopathic medical service scholarship may satisfy the obligation to engage in the practice of medicine and surgery under an agreement entered into pursuant to this section, even though such person is engaged in practice in an area not designated a rural area or a medically underserved area, through employment by the state of Kansas on a part-time basis, which employment has been approved by the state board of regents, for the practice of medicine and surgery at any state medical care facility or institution.

(2) For the purposes of this subsection, service or employment at a state medical care facility or institution on a part-time basis of at least the equivalent of 1/2 time shall satisfy the obligation to engage in the full-time practice of medicine and surgery in Kansas for a period of 12 months for each year a scholarship was received as provided in an agreement entered into under this section.

(d) For the purposes of the osteopathic medical service scholarship program (1) "state medical care facility or institution" has the meaning ascribed thereto in subsection (k) of K.S.A. 76-375, and amendments thereto; (2) "approved postgraduate residency training program" means a residency training program in general internal medicine, pediatrics, family medicine, family practice, obstetrics and gynecology, emergency medicine or fellowship training in geriatric medicine; (3) "medically underserved area" means a practice location designated medically underserved by the state board of regents; and (4) "rural area" has the meaning ascribed to "service commitment area" by subsection (c) of K.S.A. 76-381, and amendments thereto.

History: L. 1982, ch. 378, § 2; L. 1988, ch. 362, § 3; L. 1993, ch. 184, § 2; L. 2001, ch. 151, § 2; L. 2004, ch. 146, § 6; L. 2009, ch. 40, § 1; July 1.



74-3267 Same; failure to satisfy obligation; repayment; interest rate.

74-3267. Same; failure to satisfy obligation; repayment; interest rate. (a) (1) Except as otherwise provided in K.S.A. 74-3268, and amendments thereto, upon the failure of any person to satisfy the obligation to engage in the full-time or part-time practice of medicine and surgery within the state of Kansas for the required period of time under an agreement entered into as provided in K.S.A. 74-3266, and amendments thereto, such person shall repay to the state board of regents an amount equal to the total of (1) the amount of money received by such person pursuant to such agreement plus (2) accrued interest from the date such money was received at a rate which is equivalent to the interest rate applicable to loans made under the federal PLUS program at the time such person first entered into an agreement plus five percentage points.

(2) Any person who applies for and enters a postgraduate residency training program that is not an approved program as provided in this section shall be required to repay all moneys received as provided in an agreement entered into under K.S.A. 74-3266, and amendments thereto, plus accrued interest from the date such moneys were received at a rate which is equivalent to the interest rate applicable to loans made under the federal PLUS program at the time such person first entered into an agreement plus five percentage points and shall commence such repayment in accordance with subsection (b) within 90 days of graduation from the school of osteopathic medicine or upon termination or completion of a residency training program which does not comply with the provisions of this act, whichever is later.

(3) Any person who enters and completes an approved postgraduate residency training program but fails to satisfy the obligation to engage in the full-time or part-time practice of medicine and surgery for the required period of time shall be required to repay all money received pursuant to an agreement entered into under K.S.A. 74-3266, and amendments thereto, plus accrued interest from the date such money was received at a rate which is equivalent to the interest rate applicable to loans made under the federal PLUS program at the time such person first entered into an agreement plus five percentage points and shall commence such repayment in accordance with subsection (b) within 90 days of failure to satisfy the obligation.

(b) Each person required to repay any amount under this section shall repay an amount totaling the entire amount to be repaid under all such agreements for which obligations are not satisfied, including all amounts of interest at the rate prescribed. Except as otherwise provided in this section, such repayment shall be in installment payments and each such installment shall be not less than an amount equal to 1/5 of the total amount which would be required to be paid if repaid in five equal annual installments.

(c) Except as otherwise provided in subparts (2) and (3) of subsection (a), all installment payments under this section shall commence six months after the date of the action or circumstance that causes the failure of the person to satisfy the obligations of such agreements, as determined by the state board of regents based upon the circumstances of each individual case. If an installment payment becomes 91 days overdue, the entire amount outstanding shall become immediately due and payable, including all amounts of interest at the rate prescribed.

(d) The total repayment obligation imposed under all agreements entered into as provided in K.S.A. 74-3266, and amendments thereto, may be satisfied at any time prior to graduation from the accredited school of osteopathic medicine by making a single lump sum payment equal to the total of (1) the entire amount to be repaid under all such agreements upon failure to satisfy the obligations under such agreements to practice in Kansas, plus (2) all amounts of interest accrued thereon at the rate prescribed under this section.

(e) The state board of regents is authorized to turn any repayment account arising under the osteopathic medical service scholarship program over to a designated loan servicer or collection agency, the state not being involved other than to receive payments from the loan servicer or collection agency at the interest rate prescribed under this section.

History: L. 1982, ch. 378, § 3; L. 1993, ch. 184, § 3; L. 2001, ch. 151, § 3; July 1.



74-3267a Same; repayment fund, creation, expenditures.

74-3267a. Same; repayment fund, creation, expenditures. There is hereby created in the state treasury the osteopathic medical service scholarship repayment fund. The state board of regents shall remit all moneys received under K.S.A. 74-3267, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the osteopathic medical service scholarship repayment fund. All expenditures from the osteopathic medical service scholarship repayment fund shall be for osteopathic medical service scholarships and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive officer of the state board of regents or a person designated by the executive officer.

History: L. 1986, ch. 283, § 1; L. 2001, ch. 151, § 4; L. 2002, ch. 164, § 4; July 1.



74-3268 Same; obligation postponed or satisfied, when.

74-3268. Same; obligation postponed or satisfied, when. (a) An obligation to engage in the practice of medicine and surgery in accordance with an agreement under K.S.A. 74-3266, and amendments thereto, shall be postponed: (1) During any required period of active military service; (2) during any period of service as a part of volunteers in service to America (VISTA); (3) during any period of service in the peace corps; (4) during any period of service commitment to the United States public health service; (5) during any period of religious missionary work conducted by an organization exempt from tax under section 501(c)(3) of the federal internal revenue code as in effect on December 31, 2000; (6) during any period of time the person obligated is engaged solely in the teaching of medicine; (7) during any period of time the person obligated is engaged solely in medical research; (8) during any period of time the person obligated is unable because of temporary medical disability to practice medicine and surgery; (9) during any period of time the person obligated is on job-protected leave under the federal family and medical leave act of 1993; or (10) during any period of time the state board of regents determines that the person obligated is unable because of special circumstances to practice medicine and surgery. Except for clauses (8), (9) and (10), an obligation to engage in the practice of medicine and surgery in accordance with an agreement under K.S.A. 74-3266, and amendments thereto, shall not be postponed more than five years from the time the practice of medicine and surgery was to have been commenced under any such agreement. An obligation to engage in the practice of medicine and surgery in accordance with an agreement under K.S.A. 74-3266, and amendments thereto, shall be postponed under clause (8) during the period of time the medical disability exists. An obligation to engage in the practice of medicine and surgery in accordance with an agreement under K.S.A. 74-3266, and amendments thereto, shall be postponed under clause (9) during the period of time the person obligated remains on FMLA leave. An obligation to engage in the practice of medicine and surgery in accordance with an agreement under K.S.A. 74-3266, and amendments thereto, shall be postponed under clause (10) during the period of time the state board of regents determines that the special circumstances exist. The state board of regents shall adopt rules and regulations prescribing criteria or guidelines for determination of the existence of special circumstances causing an inability to practice medicine and surgery, and shall determine the documentation required to prove the existence of such circumstances.

(b) An obligation to engage in the practice of medicine and surgery in accordance with an agreement under K.S.A. 74-3266, and amendments thereto, shall be satisfied: (1) If the obligation to engage in the practice of medicine and surgery has been completed in accordance with the agreement; (2) if the person obligated dies; (3) if, because of permanent physical disability, the person obligated is unable to practice medicine and surgery; (4) if the person obligated fails to satisfy the requirements for a degree of doctor of osteopathy after making the best effort possible to obtain such degree; or (5) if the person obligated fails to satisfy all requirements for a permanent license to practice medicine and surgery in Kansas or any other jurisdiction or has been denied a license after the person has applied for a license and has made the best effort possible to obtain a license.

History: L. 1982, ch. 378, § 4; L. 2001, ch. 151, § 5; July 1.



74-3268a Same; failure to satisfy obligation due to practice in state other than Kansas; waiver of repayment requirement, when.

74-3268a. Same; failure to satisfy obligation due to practice in state other than Kansas; waiver of repayment requirement, when. If a person fails to satisfy an obligation to engage in the practice of medicine and surgery in Kansas for the required period of time under an agreement entered into as provided in K.S.A. 74-3266, and amendments thereto, because such person is engaged in the practice of medicine and surgery in a state other than Kansas, and if such person is subject to or currently making repayments under any such agreement, and if such person subsequently commences the practice of medicine and surgery in this state in compliance with the agreement, the balance of the repayment amount, including interest thereon, from the time of commencement of the practice of medicine and surgery in this state until the obligation of such person is satisfied, or until the time such person again becomes subject to repayments, shall be waived. All repayment amounts due prior to commencement of practice in this state, including interest thereon, shall continue to be payable as provided in the agreement. If subsequent to commencement of practice in this state, the person fails to satisfy the obligation to practice for the period of time specified in the agreement, the person again shall be subject to repayments, including interest thereon, as provided in the agreement.

History: L. 1987, ch. 296, § 1; L. 2001, ch. 151, § 6; July 1.



74-3270 Guaranteed admission of Kansas residents at schools of optometry.

74-3270. Guaranteed admission of Kansas residents at schools of optometry. For the purposes of designating persons for guaranteed admission to and continued enrollment at accredited schools or colleges of optometry in a course of instruction leading to a degree in optometry in accordance with a contract under K.S.A. 76-721a and amendments thereto, the state board of regents shall designate persons who are Kansas residents and who enter into a written agreement with the state board of regents in accordance with K.S.A. 74-3271.

History: L. 1985, ch. 303, § 1; July 1.



74-3271 Optometry schools or colleges, guaranteed admission of Kansas residents; agreements; practice obligation.

74-3271. Optometry schools or colleges, guaranteed admission of Kansas residents; agreements; practice obligation. An agreement entered into by the state board of regents and a Kansas resident who is an undergraduate student enrolled in or admitted to an accredited school or college of optometry pursuant to a contract which provides for guaranteed admission and continued enrollment of such person therein and which was entered into for such purpose under K.S.A. 76-721a, and amendments thereto, shall require that the person:

(a) Complete the required course of instruction in optometry and receive the degree therefor;

(b) apply for and obtain a license to practice optometry in Kansas;

(c) engage in the practice of optometry in Kansas on a full-time basis for a period of 12 months for each year in which such person is enrolled in the school or college of optometry and for which an annual amount is paid therefor by the state board of regents pursuant to a contract under K.S.A. 76-721a, and amendments thereto, or engage in the practice of optometry in Kansas on a part-time basis for a period equivalent to 12 months, as determined by the state board of regents, for each year in which such person is enrolled in the school or college of optometry and for which an annual amount is paid therefor by the state board of regents pursuant to a contract under K.S.A. 76-721a, and amendments thereto;

(d) (1) with regard to persons entering into an agreement prior to the effective date of this act, commence such full-time or part-time practice of optometry within nine months after licensure and continue such practice in Kansas for a consecutive period of months equal to the total number of months required under the agreement;

(2) with regard to persons entering into an agreement after the effective date of this act, commence such full-time or part-time practice of optometry within six months after licensure and continue such practice in Kansas for a consecutive period of months equal to the total number of months required under the agreement;

(e) maintain records and make reports to the state board of regents to document satisfaction of the obligation under such agreement to engage in the full-time or part-time practice of optometry in Kansas and to continue such practice for a consecutive period of months equal to the total number of months required under the agreement; and

(f) upon failure to satisfy an agreement to engage in the full-time or part-time practice of optometry in Kansas for the required period of time under such agreement, repay amounts to the state board of regents as provided in K.S.A. 74-3272, and amendments thereto.

History: L. 1985, ch. 303, § 2; L. 2001, ch. 151, § 7; July 1.



74-3272 Same; failure to satisfy obligation; repayment, interest rate; waiver, when.

74-3272. Same; failure to satisfy obligation; repayment, interest rate; waiver, when. (a) Except as otherwise provided in subsection (e) and in K.S.A. 74-3273, and amendments thereto, upon the failure of any person to satisfy the obligation to engage in the full-time or part-time practice of optometry within the state of Kansas for the required period of time under an agreement entered into pursuant to K.S.A. 74-3271, and amendments thereto, such person shall repay to the state board of regents an amount equal to the total of (1) the amount of money paid by the state board of regents for guaranteed admission and continued enrollment of such person in an accredited school or college of optometry pursuant to a contract entered into therefor under K.S.A. 76-721a, and amendments thereto, plus (2) accrued interest from the date such money was paid pursuant to such contract at a rate which is equivalent to the interest rate applicable to loans made under the federal PLUS program at the time such person first entered into an agreement plus five percentage points.

(b) Each person required to repay any amount under this section shall repay an amount totaling the entire amount to be repaid under such agreement for which such obligation is not satisfied, including all interest at the rate prescribed. Except as otherwise provided in this section, such repayment shall be in installment payments and each such installment shall be not less than an amount equal to 1/5 of the total amount which would be required to be paid if repaid in five equal annual installments.

(c) All installment payments under this section shall commence six months after the date of the action or circumstance that causes the failure of the person to satisfy the obligations of such agreement, as determined by the state board of regents based upon the circumstances of each individual case. If an installment payment becomes 91 days overdue, the entire amount outstanding shall become immediately due and payable, including all interest at the rate prescribed.

(d) The total repayment obligation imposed under an agreement entered into pursuant to K.S.A. 74-3271, and amendments thereto, may be satisfied at any time prior to graduation from the accredited school or college of optometry by making a single lump-sum payment equal to the total of (1) the entire amount to be repaid under such agreement upon failure to satisfy the obligation to practice optometry in Kansas, plus (2) all interest thereon at the rate prescribed to the date of payment.

(e) If a person fails to satisfy an obligation to engage in the full-time or part-time practice of optometry in Kansas for the required period of time under an agreement entered into pursuant to K.S.A. 74-3271, and amendments thereto, because such person is engaged in the practice of optometry in a state other than Kansas, and if such person is subject to or currently making repayments under this section, and if such person subsequently commences the practice of optometry in this state which complies with the agreements entered into under such statute, the balance of the repayment amount, including interest thereon, from the time of such commencement of practice until the obligation of such person is satisfied, or until the time such person again becomes subject to repayments, shall be waived. All repayment amounts due prior to such commencement of practice in this state, including interest thereon, shall continue to be payable as provided in this section. If subsequent to such commencement of practice, the person fails to satisfy such obligation, the person again shall be subject to repayments, including interest thereon, as otherwise provided in this section.

(f) The state board of regents is authorized to turn any repayment account arising under the optometry service scholarship program over to a designated loan servicer or collection agency, the state not being involved other than to receive payments from the loan servicer or collection agency at the interest rate prescribed under this section.

History: L. 1985, ch. 303, § 3; L. 1987, ch. 296, § 3; L. 2001, ch. 151, § 8; July 1.



74-3272a Optometry education repayment fund; administration.

74-3272a. Optometry education repayment fund; administration. (a) There is hereby created in the state treasury the optometry education repayment fund. The state board of regents shall remit all moneys received under K.S.A. 74-3272, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the optometry education repayment fund. All expenditures from the optometry education repayment fund shall be for payment of amounts for guaranteed admission and continued enrollment of designated persons at accredited schools or colleges of optometry in a course of instruction leading to a degree in optometry in accordance with a contract under K.S.A. 76-721a, and amendments thereto.  Such expenditures shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive officer of the state board of regents or a person designated by the executive officer.

(b) On the effective date of this act, the director of accounts and reports shall transfer from the state general fund to the optometry education repayment fund an amount equal to the amount received by the board of regents under K.S.A  74-3272, and amendments thereto, and remitted to the state treasurer since January 1, 1993, for credit to the state general fund.

History: L. 1993, ch. 184, § 6; L. 2001, ch. 5, § 315; July 1.



74-3273 Same; repayment obligation postponed or satisfied, when.

74-3273. Same; repayment obligation postponed or satisfied, when. (a) An obligation to engage in the practice of optometry in accordance with an agreement under K.S.A. 74-3271, and amendments thereto, shall be postponed: (1) During any required period of active military service; (2) during any period of service as a part of volunteers in service to America (VISTA); (3) during any period of service in the peace corps; (4) during any period of service commitment to the United States public health service; (5) during any period of religious missionary work conducted by an organization exempt from tax under section 501(c)(3) of the federal internal revenue code as in effect on December 31, 2000; (6) during any period of time the person obligated is engaged solely in the teaching of optometry; (7) during any period of time the person obligated is engaged solely in optometric research; (8) during any period of time the person obligated is actively engaged on a full-time basis in an approved postgraduate residency training program; (9) during any period of time the person obligated is unable because of temporary medical disability to practice optometry; (10) during any period of time the person obligated is on job-protected leave under the federal family and medical leave act of 1993; or (11) during any period of time the state board of regents determines that the person obligated is unable because of special circumstances to practice optometry. Except for clauses (9), (10) and (11), an obligation to engage in the practice of optometry in accordance with an agreement under K.S.A. 74-3271, and amendments thereto, shall not be postponed more than five years from the time the practice of optometry was to have been commenced under any such agreement. An obligation to engage in the practice of optometry in accordance with an agreement under K.S.A. 74-3271, and amendments thereto, shall be postponed under clause (9) during the period of time the medical disability exists. An obligation to engage in the practice of optometry in accordance with an agreement under K.S.A. 74-3271, and amendments thereto, shall be postponed under clause (10) during the period of time the person obligated remains on FMLA leave. An obligation to engage in the practice of optometry in accordance with an agreement under K.S.A. 74-3271, and amendments thereto, shall be postponed under clause (11) during the period of time the state board of regents determines that the special circumstances exist. The state board of regents shall adopt rules and regulations prescribing criteria or guidelines for determination of the existence of special circumstances causing an inability to practice optometry, and shall determine the documentation required to prove the existence of such circumstances.

(b) An obligation to engage in the practice of optometry in accordance with an agreement under K.S.A. 74-3271, and amendments thereto, shall be satisfied: (1) If the obligation to engage in the practice of optometry in accordance with an agreement under K.S.A. 74-3271, and amendments thereto, has been completed; (2) if the person obligated dies; (3) if, because of permanent physical disability, the person obligated is unable to practice optometry; (4) if the person obligated fails to satisfy the requirements for a degree from an accredited school or college of optometry after making the best effort possible to obtain such degree; or (5) if the person obligated fails to satisfy all requirements for a permanent license to practice optometry in Kansas or any other jurisdiction or has been denied a license after such person has applied for a license and has made the best effort possible to obtain a license.

History: L. 1985, ch. 303, § 4; L. 2001, ch. 151, § 9; July 1.



74-3274 Kansas work-study program; establishment; career and YES components; purposes.

74-3274. Kansas work-study program; establishment; career and YES components; purposes. There is hereby established the Kansas work-study program. The program shall consist of a career component and a youth education services component.  The purpose of the career component of the program is to promote, stimulate and assist in the part-time employment of eligible students in jobs or positions of service that will complement and enhance the educational preparation of such students for a career. The purpose of the youth education services component of the program is to provide financial assistance for eligible students who participate in the program by performing youth education services for school districts or by performing duties for an eligible educational institution in connection with operation of the program.

History: L. 1987, ch. 282, § 1; L. 1994, ch. 84, § 1; July 1.



74-3275 Same; definitions.

74-3275. Same; definitions. As used in this act:

(a) "Eligible student" means a person who is: (1) A resident of Kansas; (2) enrolled at least half time at an eligible educational institution; (3) in need of financial assistance for the pursuit of courses of study at the eligible educational institution; and (4) in good standing at the eligible educational institution and capable of maintaining good standing while participating in the program.

(b) "Eligible educational institution" means: (1) Any state educational institution under the control and supervision of the state board; and (2) any municipal university established and operating under the provisions of article 13a of chapter 13 of Kansas Statutes Annotated.

(c) "Youth education services" or "YES" means services performed by eligible students for the purpose of assisting school districts in the maintenance of special education services for exceptional children, alternative school programs, at risk pupil assistance plans, educational system enhancement plans, bilingual education programs for limited English proficient pupils, vocational education programs, or school programs in general.  The services performed may include, but not by way of limitation, such services as mentoring or tutoring, study assistance, outreach activities, and general assistance to teachers and other school personnel.

(d) "Program" means the Kansas work-study program established by this act.

(e) "State board" means the state board of regents.

History: L. 1987, ch. 282, § 2; L. 1994, ch. 84, § 2; July 1.



74-3276 Same; administration of act; rules and regulations; guidelines and procedures.

74-3276. Same; administration of act; rules and regulations; guidelines and procedures. (a) The state board shall adopt rules and regulations for administration of the provisions of this act and shall:

(1) Develop the program and provide for its operation and management by eligible educational institutions;

(2) establish guidelines and procedures for operation and management of the program. Such guidelines and procedures shall be established by the state board after consultation with, and consideration of advice from, the financial aids officers of all eligible educational institutions;

(3) provide for statewide coordination of the program;

(4) review budget requests of eligible educational institutions for operation of the program and allocate and distribute moneys appropriated therefor to the institutions;

(5) provide for reallocation of moneys appropriated for operation of the program among eligible institutions during the year; and

(6) evaluate the program annually and make a report thereon to the governor and the legislature.

(b) The guidelines and procedures established under subsection (a) shall address:

(1) The definition of employer and employment for purposes of the career component of the program;

(2) the determination of eligibility of students for participation in the program;

(3) salaries, wages and other benefits to be provided for eligible students under the career component of the program;

(4) the percentage of the state share of salaries and wages to be provided for eligible students under the career component of the program;

(5) provisions to be included in contracts and agreements entered into under the career component of the program by employers, eligible educational institutions, and eligible students;

(6) the suitability and appropriateness of employment to be provided under the career component of the program, including the relevance thereof to the educational preparation of eligible students for a career;

(7) ways to ensure that the provision of employment under the career component of the program does not displace existing employees or impair existing contracts;

(8) the financial assistance to be provided for eligible students who participate in the YES component of the program;

(9) procedures for the making of applications by school districts requesting the performance of youth education services by eligible students;

(10) provisions to be included in agreements with school districts for the performance of youth education services by eligible students;

(11) ways to ensure that participation in the program is reasonably available for all eligible students who desire participation; and

(12) such other matters as the state board deems necessary or appropriate to the effective operation of the program.

History: L. 1987, ch. 282, § 3; L. 1994, ch. 84, § 3; July 1.



74-3277 Same; operation and management of program; reports; use of moneys appropriated for program.

74-3277. Same; operation and management of program; reports; use of moneys appropriated for program. (a) Eligible educational institutions shall operate and manage the program in accordance with the criteria and procedures established by the state board and shall submit an annual report thereon to the state board.

(b) Eligible educational institutions may use moneys appropriated for the program (1) to pay the state share of the salaries and wages of eligible students participating in the career component of the program, (2) to provide financial assistance for eligible students who participate in the YES component of the program, and (3) subject to provisions in acts making appropriations for the program, to meet expenses which are directly attributable to development or enhancement of the program and to the operation and management thereof.

History: L. 1987, ch. 282, § 4; L. 1994, ch. 84, § 5; July 1.



74-3277a Same; agreements with school districts for youth education services; payments.

74-3277a. Same; agreements with school districts for youth education services; payments. Any school district may request the performance of youth education services by eligible students by submitting an application therefor to any eligible educational institution.  Youth education services shall be performed in accordance with agreements entered into between school districts and eligible educational institutions.  Such agreements may provide for payments by school districts to eligible educational institutions of amounts to defray in part the amount of financial assistance to be provided for eligible students who perform youth education services.  Payments by a school district to an eligible educational institution in accordance with an agreement entered into under authority of this section shall be made from the general fund of the school district.  Upon receipt of such payments, the eligible educational institution shall credit immediately the account of each eligible student who performed youth education services for the school district with an amount equal to the school district's share of financial assistance to be provided for such student.

History: L. 1994, ch. 84, § 4; July 1.



74-3278 Kansas distinguished scholarship program; definitions.

74-3278. Kansas distinguished scholarship program; definitions. As used in this act: (a) "Kansas distinguished scholarship" means an award under this act by this state to a distinguished Kansas scholar.

(b) "Distinguished Kansas scholar" means a person who: (1) Is a Kansas resident or the holder of an academic degree awarded by a state educational institution, or both; (2) has earned the distinction of being designated a Brasenose scholar, Chevening scholar, Fulbright scholar, Madison fellow, Marshall scholar, Mellon fellow, Rhodes scholar or Truman scholar; and (3) is initially acceptable for entering a state educational institution or who has so entered and is in good standing and making satisfactory progress.

(c) "State educational institution" has the meaning ascribed thereto by K.S.A. 76-711, and amendments thereto.

(d) "Board of regents" means the state board of regents provided for in the constitution of this state and described in article 32 of chapter 74 of Kansas Statutes Annotated.

(e) "Semester" means one of two principal terms, when there are only two principal terms in the academic year, whether or not there are other shorter terms during the same academic year.

History: L. 1988, ch. 357, § 1; L. 1996, ch. 97, § 1; July 1.



74-3279 Same; award of scholarships, qualifications, duration.

74-3279. Same; award of scholarships, qualifications, duration. Within the limits of appropriations therefor, a Kansas distinguished scholarship may be awarded to any qualified distinguished Kansas scholar enrolled full time in a specified degree program at any state educational institution.  A distinguished Kansas scholar may be awarded a Kansas distinguished scholarship each semester until the requirements of the educational program in which the scholar is enrolled are completed.

History: L. 1988, ch. 357, § 2; L. 1996, ch. 97, § 2; July 1.



74-3280 Same; amount of scholarships.

74-3280. Same; amount of scholarships. The amount of a Kansas distinguished scholarship awarded to a distinguished Kansas scholar for the fall and spring semesters shall be the amount of the scholar's tuition and required fees for the period.

History: L. 1988, ch. 357, § 3; L. 1996, ch. 97, § 3; July 1.



74-3281 Same; payment of scholarships; certification of enrollment; discontinued attendance of scholar.

74-3281. Same; payment of scholarships; certification of enrollment; discontinued attendance of scholar. (a) A Kansas distinguished scholarship may be paid annually for both the fall and spring semesters, or as otherwise specified by the board of regents. Kansas distinguished scholarships shall be paid upon certification by the state educational institution that the distinguished Kansas scholar is enrolled and is qualified. Payments of Kansas distinguished scholarships shall be made upon vouchers approved by the administrative officer of the board of regents designated by the board upon warrants of the director of accounts and reports.  Payments of Kansas distinguished scholarships may be made by the issuance of a single warrant to each state educational institution at which a distinguished Kansas scholar is enrolled for the total amount of Kansas distinguished scholarships for all distinguished Kansas scholars enrolled at that institution.  The director of accounts and reports shall cause such warrant to be delivered to the state educational institution at which such scholar or scholars are enrolled.  Upon receipt of such warrant, the amount thereof shall be credited to the Kansas distinguished scholarship fund of the state educational institution and allocated within the fund to the account of each distinguished Kansas scholar enrolled at that institution.  The amount to be credited to the account of each such scholar shall be  specified by the board of regents.

(b) If a distinguished Kansas scholar discontinues attendance before the end of any semester, after the state educational institution has received payment under this section, the state educational institution shall debit the account of the scholar by an amount equal to the entire amount which such scholar would otherwise qualify to have refunded, not to exceed the amount credited to the account of the scholar under a Kansas distinguished scholarship for the semester and, if a distinguished Kansas scholar has received payments under any federal program of  student assistance in the semester, less an amount equal to the pro rata share of such entire amount which is attributable to the assistance received by the scholar under such federal program or programs.

(c) All amounts debited by a state educational institution under subsection (b) shall be reallocated within the Kansas distinguished scholarship fund of the state educational institution to the account of other distinguished Kansas scholars as specified by the board of regents.

History: L. 1988, ch. 357, § 4; L. 1996, ch. 97, § 4; July 1.



74-3282 Same; administration; duties of state board of regents.

74-3282. Same; administration; duties of state board of regents. The board of regents shall administer this act and shall:

(a) Publicize Kansas distinguished scholarships and provide information regarding application procedures;

(b) designate and notify each distinguished Kansas scholar;

(c) approve and award Kansas distinguished scholarships;

(d) evaluate the Kansas distinguished scholarship program annually, and make a report thereon to the governor and the legislature;

(e) require any state educational institution to promptly furnish any information which the board of regents requests relating to administration or effect of this act.

History: L. 1988, ch. 357, § 5; L. 1996, ch. 97, § 5; July 1.



74-3283 Same; duties and responsibilities of scholarship applicants.

74-3283. Same; duties and responsibilities of scholarship applicants. Each applicant for a Kansas distinguished scholarship, in accordance with rules and regulations of the board of regents, shall:

(a) Be responsible for submission to the board of regents of evidence of designation as a Brasenose scholar, Chevening scholar, Fulbright scholar, Madison fellow, Marshall scholar, Mellon fellow, Rhodes scholar or Truman scholar, whichever of the foregoing is applicable;

(b) complete and file an application for a Kansas distinguished scholarship;

(c) report promptly to the board of regents any information requested relating to administration of this act.

History: L. 1988, ch. 357, § 6; L. 1996, ch. 97, § 6; July 1.



74-3284 Kansas ethnic minority scholarship program; definitions.

74-3284. Kansas ethnic minority scholarship program; definitions. As used in this act:

(a) "Kansas ethnic minority scholarship program" means a program under which the state, in response to growing concerns over loss of talented ethnic minority students to institutions of postsecondary education in other states, the need to enhance the diversity of the student population at Kansas institutions of postsecondary education, and the barriers to ethnic minority student enrollment at Kansas institutions of postsecondary education and for the purpose of enabling and encouraging talented ethnic minority students to remain in Kansas for the attainment of educational goals and fulfillment of career aspirations, provides financial assistance through the award of Kansas ethnic minority scholarships to Kansas ethnic minority scholars.

(b) "Kansas ethnic minority scholarship" means a financial award by this state under this act to a Kansas ethnic minority scholar.

(c) "Kansas ethnic minority scholar" means a person who: (1) Is a resident of Kansas; (2) is a member of an ethnic minority group; (3) has been accepted for admission to or is enrolled full time in an educational program at an eligible institution; (4) has established financial need; and (5) has qualified for the award of a Kansas ethnic minority scholarship on the basis of having demonstrated educational ability, or who has previously so qualified and remains qualified for the renewal of a Kansas ethnic minority scholarship on the basis of maintaining full-time enrollment in an educational program at an eligible institution, remaining in good standing, and making satisfactory progress toward completion of the requirements for the award of a degree or certificate of completion.

(d) "Eligible institution" means an institution of postsecondary education which maintains open enrollment, the main campus or principal place of operation of which is located in Kansas, and which qualifies as an eligible institution under the higher education act of 1965 (P.L. 89-329), as amended.

(e) "Ethnic minority group" means a group of persons categorized as: (1) American Indian or Alaskan Native; (2) Asian or Pacific Islander; (3) Black, non-Hispanic; or (4) Hispanic.

(f) "American Indian or Alaskan Native" means a person having origins in any of the original peoples of North America and who maintains cultural identification through tribal affiliation or community recognition.

(g) "Asian or Pacific Islander" means a person having origins in any of the original peoples of the far east, southeast Asia, the Indian subcontinent, or pacific islands. This includes, but not by way of limitation, persons from China, Japan, Korea, the Philippine Islands, Samoa, India and Vietnam.

(h) "Black, non-Hispanic" means a person having origins in any of the black racial groups of Africa (except those of Hispanic origin).

(i) "Hispanic" means a person of Mexican, Puerto Rican, Cuban, Central or South American or other Spanish culture or origin, regardless of race.

(j) "Financial need" means the difference between the available financial resources of a Kansas ethnic minority scholar and the scholar's total anticipated expenses to attend an eligible institution. A scholar's financial resources shall be determined on the basis of criteria provided under the federal methodology of need analysis. Financial need shall be determined annually.

(k) "Semester" means one of two principal terms when there are only two principal terms in the academic year of an eligible institution whether or not there are other shorter terms during the same academic year of the eligible educational institution.

(l) "Term" means one of two or more substantially equivalent divisions of the academic year of an eligible institution.

(m) "Program period" means the duration of the period of time, or any division thereof, required for completion of a vocational or technical education program which is given in an eligible institution.

(n) "Open enrollment" means the policy of an institution of postsecondary education which provides the opportunity of enrollment for any student who meets its academic and other reasonable enrollment requirements, without regard for race, gender, religion, creed, ethnicity or national origin.

History: L. 1989, ch. 224, § 1; L. 2000, ch. 143, § 1; July 1.



74-3285 Same; designation of scholars; award of scholarships; apportionment procedure; subsequent applications; duration of effectiveness.

74-3285. Same; designation of scholars; award of scholarships; apportionment procedure; subsequent applications; duration of effectiveness. (a) In each academic year, to the extent that appropriations are available for the Kansas ethnic minority scholarship program and in accordance with the provisions of this act, the state board of regents may select for designation as a Kansas ethnic minority scholar and for the award of a Kansas ethnic minority scholarship any person who is qualified for such designation and award and shall renew the scholarship of each Kansas ethnic minority scholar who remains qualified for a scholarship.

(b) In selecting persons for designation as Kansas ethnic minority scholars, the state board of regents shall provide, insofar as possible and on the basis of a formulated procedure, for equitable apportionment of Kansas ethnic minority scholarships among the ethnic minority groups.  The procedure formulated by the board of regents shall take into account:  (1) The differences among applicants in level of financial need and availability of financial resources so that scholarships are targeted to those applicants having the greatest needs; (2) the proportion that the population of each ethnic minority group bears to the population of all ethnic minority groups in the state; and (3) the differences across ethnic minority groups in the proportion of members thereof who complete high school.

(c) An applicant who fails to be awarded a Kansas ethnic minority scholarship shall not be disqualified from applying therefor in a later academic year so long as all requirements for eligibility to apply for such award are met.

(d) The award or renewal of a Kansas ethnic minority scholarship shall be on an annual basis and shall be effective for one academic year unless otherwise terminated.

History: L. 1989, ch. 224, § 2; April 27.



74-3286 Same; amount of scholarship; semester limitation; eligibility for other financial aid.

74-3286. Same; amount of scholarship; semester limitation; eligibility for other financial aid. (a) A Kansas ethnic minority scholarship shall provide for payment to a Kansas ethnic minority scholar of an amount in each academic year not to exceed an amount equal to 75% of the average amount of the total tuition and required fees of full-time, in-state students. A Kansas ethnic minority scholar may receive a Kansas ethnic minority scholarship for not more than eight semesters of undergraduate study or the equivalent thereof, except that a Kansas ethnic minority scholar may receive a Kansas ethnic minority scholarship for not more than an additional two semesters of study or the equivalent thereof when the requirements of the program in which the scholar is enrolled include the completion of a fifth year of study. The state board of regents shall determine the equivalent of a semester when any program period or all or part of the terms for which a Kansas ethnic minority scholar is awarded a Kansas ethnic minority scholarship are not semesters.

(b) A Kansas ethnic minority scholar who is also eligible to receive a Kansas comprehensive grant or a state scholarship may be awarded such grant or scholarship, or both, in addition to a Kansas ethnic minority scholarship. In no event shall the amount awarded to a Kansas ethnic minority scholar under a Kansas ethnic minority scholarship or the total of any amounts awarded thereunder and under a state scholarship or a Kansas comprehensive grant, or both, exceed an amount equal to the amount of the scholar's financial need for the period.

History: L. 1989, ch. 224, § 3; L. 1998, ch. 165, § 8; L. 2000, ch. 143, § 2; July 1.



74-3287 Same; administration; duties of state board of regents.

74-3287. Same; administration; duties of state board of regents. The state board of regents shall adopt rules and regulations for administration of the provisions of this act and shall:

(a) Publicize the Kansas ethnic minority scholarship program and the manner and method of qualifying for designation as a Kansas ethnic minority scholar and for the award of a Kansas ethnic minority scholarship;

(b) provide application forms;

(c) determine residence, as provided by law, of applicants for Kansas ethnic minority scholarships;

(d) establish a system for identifying and categorizing members of ethnic minority groups;

(e) determine eligibility of applicants for Kansas ethnic minority scholarships;

(f) determine the evidence deemed necessary to be submitted as proof of educational ability;

(g) designate Kansas ethnic minority scholars;

(h) notify each person who qualifies for designation as a Kansas ethnic minority scholar and for the award of a Kansas ethnic minority scholarship or who remains qualified as a Kansas ethnic minority scholar for the renewal of a Kansas ethnic minority scholarship;

(i) approve and award or renew Kansas ethnic minority scholarships;

(j) determine the equivalent of a semester for the purpose of awarding Kansas ethnic minority scholarships for any program period or term that is not a semester;

(k) define full time enrollment;

(l) provide for apportionment of Kansas ethnic minority scholarships if appropriations therefor are insufficient for payment in full to all Kansas ethnic minority scholars;

(m) request any eligible institution to furnish any information relating to and necessary for administration of this act;

(n) determine the average amount of tuition and fees required of full-time, in-state students for enrollment at the state educational institutions; and

(o) evaluate the Kansas ethnic minority scholarship program annually, and make a report thereon to the governor and legislature.

History: L. 1989, ch. 224, § 4; L. 2000, ch. 143, § 3; July 1.



74-3288 Same; duties and responsibilities of applicants.

74-3288. Same; duties and responsibilities of applicants. In accordance with the rules and regulations of the state board of regents, each person who desires to be designated as a Kansas ethnic minority scholar and to receive a Kansas ethnic minority scholarship shall:

(a) Complete and file an application for a Kansas ethnic minority scholarship;

(b) submit the evidence required as proof of educational ability; and

(c) report promptly any information requested relating to administration of this act.

History: L. 1989, ch. 224, § 5; L. 2000, ch. 143, § 4; July 1.



74-3289 Same; payment of scholarships; certification of enrollment; discontinued attendance of scholar.

74-3289. Same; payment of scholarships; certification of enrollment; discontinued attendance of scholar. (a) Kansas ethnic minority scholarships may be paid annually for two semesters or the equivalent thereof, and may be allocated equally between the semesters or the equivalent of semesters, or otherwise, as determined by the state board of regents. Kansas ethnic minority scholarships shall be paid at a time or times to be determined by the state board of regents upon certification by an eligible institution that a Kansas ethnic minority scholar is enrolled full time in an educational program. Payments of Kansas ethnic minority scholarships shall be made upon vouchers approved by the administrative officer of the state board of regents designated by the state board and upon warrants of the director of accounts and reports. Payments of Kansas ethnic minority scholarships may be made by the issuance of a single warrant to each eligible institution at which a Kansas ethnic minority scholar is enrolled for the total amount of Kansas ethnic minority scholarships for all Kansas ethnic minority scholars enrolled at that institution. The director of accounts and reports shall cause such warrant to be delivered to the eligible institution at which such scholar or scholars are enrolled. Upon receipt of such warrant, the eligible institution shall credit immediately the account of each Kansas ethnic minority scholar enrolled at that institution by an amount specified by the board of regents for each such scholar.

(b) If a Kansas ethnic minority scholar discontinues attendance before the end of any semester or equivalent thereof, after an eligible institution has received payment under this section, the eligible institution shall pay to the state: (1) The entire amount which such scholar would otherwise qualify to have refunded not to exceed the amount of the payment made under a Kansas ethnic minority scholarship for the semester or equivalent thereof; or (2) if a Kansas ethnic minority scholar has received payments under any federal program of student assistance in the semester, the state's pro rata share of the entire amount which such scholar would otherwise qualify to have refunded, not to exceed the amount of the payment made under a Kansas ethnic minority scholarship for the semester or equivalent thereof.

(c) All amounts paid to the state by an eligible institution under subsection (b) shall be deposited in the state treasury and credited to the Kansas ethnic minority scholarship discontinued attendance fund, which is hereby created. All expenditures from the Kansas ethnic minority scholarship discontinued attendance fund shall be for Kansas ethnic minority scholarships.

History: L. 1989, ch. 224, § 6; L. 2000, ch. 143, § 5; July 1.



74-3291 Citation of act.

74-3291. Citation of act. This act shall be known and may be cited as the nursing service scholarship program.

History: L. 1989, ch. 223, § 1; L. 2001, ch. 151, § 10; July 1.



74-3292 Definitions.

74-3292. Definitions. As used in this act:

(a) "Committee" means the nursing service scholarship review committee established under K.S.A. 74-3299 and amendments thereto.

(b) "Executive officer" means the chief executive officer of the state board of regents appointed under K.S.A. 74-3203a and amendments thereto.

(c) "Rural area" means any county of this state other than Douglas, Johnson, Sedgwick, Shawnee and Wyandotte counties.

(d) "School of nursing" means a school within the state of Kansas which is approved by the state board of nursing to grant an associate degree or a baccalaureate degree in professional nursing or a certificate of completion in practical nursing.

(e) "Sponsor" means any adult care home licensed under the adult care home licensure act, any medical care facility licensed under K.S.A. 65-425et seq. and amendments thereto, any psychiatric hospital licensed under K.S.A. 75-3307b, and amendments thereto, any home health agency licensed under K.S.A. 65-5101 et seq. and amendments thereto, any local health department as defined in K.S.A. 65-241, and amendments thereto, and any state agency which employs licensed practical nurses or licensed professional nurses.

History: L. 1989, ch. 223, § 2; L. 1994, ch. 65, § 1; L. 2001, ch. 151, § 11; July 1.



74-3293 Establishment of program; categories and limitation on number of scholarships; determination of recipients; duration and amount of awards.

74-3293. Establishment of program; categories and limitation on number of scholarships; determination of recipients; duration and amount of awards. (a) There is hereby established the nursing service scholarship program. A scholarship may be awarded under the nursing service scholarship program to any qualified nursing student enrolled in or admitted to a school of nursing in a course of instruction leading to licensure as a licensed professional nurse or licensed practical nurse. The number of new scholarships awarded under the nursing service scholarship program in each year shall not exceed 250. Of this number, except as otherwise provided in this section, 100 scholarships shall be awarded to nursing students whose sponsors are located in rural areas and who are enrolled in a course of instruction leading to licensure as a registered professional nurse, 50 scholarships shall be awarded to nursing students enrolled in a course of instruction leading to licensure as a licensed practical nurse and the remaining 100 scholarships shall be awarded to any nursing students who have a sponsor and who are enrolled in a course of instruction leading to licensure as a registered professional nurse. If all scholarships authorized to be awarded under this section to nursing students whose sponsors are located in rural areas have not been awarded by a date established by the state board of regents, the scholarships which have not been awarded by that date may be awarded to nursing students who have a sponsor and who are otherwise qualified to be awarded a scholarship under the nursing service scholarship program. The determination of the individuals qualified for such scholarships shall be made by the executive officer after seeking advice from the committee. Within each scholarship category prescribed by this subsection, scholarships shall be awarded on a priority basis to qualified applicants who have the greatest financial need for such scholarships. To the extent practicable and consistent with the other provisions of this section, consideration shall be given to minority applicants.

(b) Scholarships awarded under the nursing service scholarship program shall be awarded for the length of the course of instruction leading to licensure as a licensed professional nurse or licensure as a licensed practical nurse which the student is enrolled in or admitted to unless otherwise terminated before the expiration of such period of time. Such scholarships shall provide to a nursing student (1) if the nursing student is enrolled in a school of nursing operated by a state educational institution, an amount not to exceed 70% of the cost of attendance for an academic year at the school of nursing in which the nursing student is enrolled or (2) if the nursing student is enrolled in a school of nursing not operated by a state educational institution, the lesser of (A) an amount not to exceed 70% of the cost of attendance for a year at the school of nursing in which the nursing student is enrolled or (B) an amount not to exceed 70% of the average amount of the cost of attendance for a year at the schools of nursing operated by the state educational institutions. The amount of each scholarship shall be established annually by the executive officer and shall be financed equally by the sponsor of the nursing student and by the state of Kansas except that if the sponsor is located in a rural area or is a health care facility which has less than 100 beds, the total amount of the scholarship financed by such sponsor shall not exceed $1,000 and the balance of such amount shall be paid by the state of Kansas.

History: L. 1989, ch. 223, § 3; L. 1990, ch. 277, § 1; L. 1992, ch. 87, § 1; L. 2001, ch. 151, § 12; July 1.



74-3294 Scholarship applications; agreements; service obligations, failure to satisfy; sponsorships.

74-3294. Scholarship applications; agreements; service obligations, failure to satisfy; sponsorships. (a) An applicant for a scholarship under the nursing service scholarship program shall provide to the executive officer, on forms supplied by the executive officer, the following information:

(1) The name and address of the applicant;

(2) the name and address of the school of nursing in which the applicant is enrolled or to which the applicant has been admitted;

(3) the name and address of the sponsor of the applicant and a verified copy of the agreement entered into by the applicant and the sponsor in accordance with the provisions of the nursing service scholarship program; and

(4) any additional information which may be required by the executive officer.

(b) As a condition to awarding a scholarship under the nursing service scholarship program, the executive officer and the applicant for a scholarship shall enter into an agreement which shall require that the scholarship recipient:

(1) Complete the required course of instruction and attain licensure with the Kansas state board of nursing as a licensed professional nurse or a licensed practical nurse;

(2) engage in the full-time practice of nursing, or the equivalent to full-time practice, in the employment of the sponsor in accordance with the agreement entered into by the scholarship recipient and the sponsor and continue such full-time practice, or the equivalent to full-time practice, for the total amount of time required under the agreement, which shall be for a period of not less than the length of the course of instruction for which scholarship assistance was provided, or engage in the part-time practice of nursing in the employment of the sponsor in accordance with the agreement entered into by the scholarship recipient and the sponsor and continue such part-time practice for the total amount of time required under the agreement, which shall be for a period of time that is equivalent to full time, as determined by the state board of regents, multiplied by the length of the course of instruction for which scholarship assistance was provided;

(3) commence the full-time practice of nursing, or the equivalent to full-time practice, or the part-time practice of nursing, within six months after registration in accordance with the agreement entered into by the scholarship recipient and the sponsor, continue such practice for the total amount of time required under the agreement, and comply with such other terms and conditions as may be specified by such agreement;

(4) maintain records and make reports to the executive officer as may be required by the executive officer to document the satisfaction of the obligations under the nursing service scholarship program and under agreements entered into with the sponsor; and

(5) upon failure to satisfy an agreement to engage in the full-time practice of nursing, or the equivalent to full-time practice, or the part-time practice of nursing, for the required period of time under any such agreement, repay to the state and to the sponsor amounts as provided in K.S.A. 74-3295, and amendments thereto.

(c) Upon the awarding of a scholarship under the nursing service scholarship program, the sponsor shall pay to the executive officer the amount of such scholarship to be financed by the sponsor. Each such amount shall be deposited in the nursing service scholarship program fund in accordance with K.S.A. 74-3298, and amendments thereto.

(d) The sponsorship by a scholarship recipient may be transferred from one sponsor to another upon the agreement of the original sponsor, the scholarship recipient and the sponsor to which the sponsorship is to be transferred. The terms, conditions and obligations of the transferred agreement shall be substantially similar to the terms, conditions and obligations of the original agreement. No sponsorship shall be transferred unless the agreement transferring such sponsorship provides for service in a rural area and is approved by the executive officer as consistent with the provisions of the nursing service scholarship program and as consistent with any rules and regulations relating thereto adopted by the state board of regents in accordance with the provisions of K.S.A. 74-3297, and amendments thereto.

History: L. 1989, ch. 223, § 4; L. 1992, ch. 87, § 2; L. 2001, ch. 151, § 13; July 1.



74-3295 Service obligation; repayment upon failure to satisfy, interest rate.

74-3295. Service obligation; repayment upon failure to satisfy, interest rate. (a) Except as provided in K.S.A. 74-3296, and amendments thereto, upon the failure of any person to satisfy the obligation under any agreement entered into pursuant to the nursing service scholarship program, such person shall pay to the executive officer an amount equal to the total amount of money received by such person pursuant to such agreement which was financed by the state of Kansas plus accrued interest at a rate which is equivalent to the interest rate applicable to loans made under the federal PLUS program at the time such person first entered into an agreement plus five percentage points and shall pay to the sponsor an amount equal to the total amount of money received by such person pursuant to such agreement which was financed by the sponsor plus accrued interest at a rate which is equivalent to the interest rate applicable to loans made under the federal PLUS program at the time such person first entered into an agreement plus five percentage points. Installment payments of any such amounts may be made in accordance with the provisions of agreements entered into by the scholarship recipient and the sponsor or if no such provisions exist in such agreements, in accordance with rules and regulations of the state board of regents, except that such installment payments shall commence six months after the date of the action or circumstances that cause the failure of the person to satisfy the obligations of such agreements, as determined by the executive officer based upon the circumstances of each individual case. Amounts paid under this section to the executive officer shall be deposited in the nursing service scholarship repayment fund in accordance with K.S.A. 74-3298, and amendments thereto.

(b) The state board of regents is authorized to turn any repayment account arising under the nursing service scholarship program over to a designated loan servicer or collection agency, the state not being involved other than to receive payments from the loan servicer or collection agency at the interest rate prescribed under this section.

History: L. 1989, ch. 223, § 5; L. 1992, ch. 87, § 3; L. 1993, ch. 184, § 4; L. 2001, ch. 151, § 14; July 1.



74-3296 Same; postponement, reasons for; when satisfied.

74-3296. Same; postponement, reasons for; when satisfied. (a) Except as otherwise specified in the agreement with the sponsor, an obligation under any agreement entered into under the nursing student scholarship program shall be postponed: (1) During any required period of active military service; (2) during any period of service as a part of volunteers in service to America (VISTA); (3) during any period of service in the peace corps; (4) during any period of service commitment to the United States public health service; (5) during any period of religious missionary work conducted by an organization exempt from tax under section 501(c)(3) of the federal internal revenue code as in effect on December 31, 2000; (6) during any period of time the person obligated is unable because of temporary medical disability to practice nursing; (7) during any period of time the person obligated is enrolled and actively engaged on a full-time basis in a course of study leading to a degree in the field of nursing which is higher than that attained formerly by the person obligated; (8) during any period of time the person obligated is on job-protected leave under the federal family and medical leave act of 1993; or (9) during any period of time the state board of regents determines that the person obligated is unable because of special circumstances to practice nursing. Except for clauses (6), (8) and (9), an obligation under any agreement entered into as provided in the nursing service scholarship program shall not be postponed more than five years from the time the obligation was to have been commenced under any such agreement. An obligation under any agreement entered into as provided in the nursing service scholarship program shall be postponed under clause (6) during the period of time the medical disability exists. An obligation under any agreement entered into as provided in the nursing service scholarship program shall be postponed under clause (8) during the period of time the person obligated remains on FMLA leave. An obligation under any agreement entered into as provided in the nursing service scholarship program shall be postponed under clause (9) during the period of time the state board of regents determines that the special circumstances exist. The state board of regents shall adopt rules and regulations prescribing criteria or guidelines for determination of the existence of special circumstances causing an inability to satisfy an obligation under any agreement entered into as provided in the nursing service scholarship program, and shall determine the documentation required to prove the existence of such circumstances. Except for clauses (1), (6), (8) and (9), an obligation under any agreement entered into as provided in the nursing service scholarship program shall not be postponed unless the postponement is approved by the sponsor or is otherwise provided for in the agreement with the sponsor.

(b) An obligation under any agreement entered into as provided in the nursing service scholarship program shall be satisfied: (1) If the obligation has been completed in accordance with the agreement; (2) if the person obligated dies; (3) if, because of permanent physical disability, the person obligated is unable to satisfy the obligation; (4) if the person obligated fails to satisfy the requirements for graduation from the school of nursing after making the best effort possible to do so; (5) if the person obligated fails to satisfy all requirements for a permanent license to practice nursing in Kansas or has been denied a license after applying for a license and making the best effort possible to obtain such license; (6) if, because of bankruptcy, loss of licensure or certification or other failure in the operations of the sponsor, the sponsor cannot or will not employ the person obligated; or (7) if the sponsor releases the person obligated from employment with the sponsor and the person obligated otherwise completes the terms, conditions and obligations of the agreement by engaging in the practice of nursing in Kansas.

History: L. 1989, ch. 223, § 6; L. 1994, ch. 65, § 2; L. 2001, ch. 151, § 15; July 1.



74-3297 Sponsorship agreements; terms, conditions, obligations; rules and regulations.

74-3297. Sponsorship agreements; terms, conditions, obligations; rules and regulations. The state board of regents, after consultation with the committee, may adopt rules and regulations establishing minimum terms, conditions and obligations which shall be incorporated into the provisions of any agreement entered into between a sponsor and the recipient of a scholarship under the nursing service scholarship program. The terms, conditions and obligations shall be consistent with the provisions of law relating to the nursing service scholarship program. The terms, conditions and obligations so established shall include, but not be limited to, the terms of eligibility for financial assistance under the nursing service scholarship program, the amount of financial assistance to be offered, the length of employment with the sponsor required as a condition to the receipt of such financial assistance, the circumstances under which the employment obligation may be discharged or forgiven, the amount of money required to be repaid because of failure to satisfy the obligations under an agreement and the method of repayment and such other additional provisions as may be necessary to carry out the provisions of the nursing service scholarship program. The state board of regents, after consultation with the committee, shall adopt rules and regulations as necessary to administer the nursing service scholarship program.

History: L. 1989, ch. 223, § 7; L. 2001, ch. 151, § 16; July 1.



74-3298 Nursing service scholarship program fund, creation, expenditures; repayment fund, creation, expenditures.

74-3298. Nursing service scholarship program fund, creation, expenditures; repayment fund, creation, expenditures. (a) There is hereby created in the state treasury the nursing service scholarship program fund. The executive officer shall remit all moneys received from sponsors, which are paid under K.S.A. 74-3294, and amendments thereto, pursuant to scholarship awards, or from a school of nursing, which are paid because of nonattendance or discontinued attendance by scholarship recipients, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the nursing service scholarship program fund. All expenditures from the nursing service scholarship program fund shall be for scholarships awarded under the nursing service scholarship program or refunds to sponsors and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive officer or by a person designated by the executive officer.

(b) The nursing student scholarship discontinued attendance fund is hereby abolished. On the effective date of this act, the director of accounts and reports shall transfer all moneys remaining in the nursing student scholarship discontinued attendance fund to the nursing service scholarship program fund.

(c) There is hereby created in the state treasury the nursing service scholarship repayment fund. The executive officer shall remit all moneys received for amounts paid under K.S.A. 74-3295, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the nursing service scholarship repayment fund. All expenditures from the nursing service scholarship repayment fund shall be for scholarships awarded under the nursing service scholarship program and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive officer or by a person designated by the executive officer.

History: L. 1989, ch. 223, § 8; L. 1993, ch. 184, § 5; L. 2001, ch. 151, § 17; L. 2002, ch. 164, § 5; July 1.



74-3299 Nursing service scholarship review committee; composition and appointment; terms; organization; powers and duties; meetings; expenses and allowances.

74-3299. Nursing service scholarship review committee; composition and appointment; terms; organization; powers and duties; meetings; expenses and allowances. (a) There is hereby created the nursing service scholarship review committee which shall consist of the following members appointed by the governor: One member representing Kansas hospitals; one member representing Kansas adult care homes; one member representing Kansas registered nurses; one member representing nursing education programs other than at a state educational institution; and the chief executive officer of a state educational institution which has a school of nursing.

(b) The members of the nursing service scholarship review committee appointed by the governor shall be appointed for three-year terms and shall serve until their successors are appointed and qualified. Upon the vacancy of a position appointed by the governor, the governor shall appoint a person of like qualifications to fill such position. If a vacancy occurs prior to the expiration of a term, the governor shall appoint a person of like qualifications to fill such position for the unexpired term.

(c) The nursing service scholarship review committee shall elect annually from among its members a chairperson. The committee shall meet on the call of the chairperson or upon the request of a majority of the members of the committee. A majority of the members of the committee shall constitute a quorum.

(d) The nursing service scholarship review committee shall provide oversight of the nursing service scholarship program and shall be advisory to the executive officer and the state board of regents in the administration of such program. The committee shall exercise such other powers and duties as may be specified by law.

(e) The executive officer and other office staff of the state board of regents shall provide staff assistance to the nursing service scholarship review committee.

(f) The members of the nursing service scholarship review committee who are not state officers or employees and who are attending meetings of such committee, or attending a subcommittee meeting thereof authorized by such committee, shall be eligible for amounts provided in subsection (e) of K.S.A. 75-3223, and amendments thereto. Amounts paid under this subsection (f) shall be from appropriations to the state board of regents upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive officer or a person designated by the executive officer.

History: L. 1989, ch. 223, § 9; L. 2001, ch. 151, § 18; July 1.



74-32,100 Title and citation of act.

74-32,100. Title and citation of act. K.S.A. 74-32,100 through 74-32,107 and K.S.A. 2015 Supp. 74-32,107b, 74-32,107c and 74-32,107d, and amendments thereto, shall be known and may be cited as the teacher service scholarship program act.

History: L. 1990, ch. 273, § 1; L. 2001, ch. 151, § 19; L. 2007, ch. 173, § 11; July 1.



74-32,101 Definitions.

74-32,101. Definitions. As used in the teacher service scholarship program act:

(a) "Executive officer" means the chief executive officer of the state board of regents appointed under K.S.A. 74-3203a, and amendments thereto.

(b) "Qualified student" means a person who: (1) Is a resident of the state of Kansas; (2)(A) has been accepted for admission to or is enrolled in a course of instruction leading to licensure as a teacher in a hard-to-fill teaching discipline or in an underserved area; (B) is licensed as a teacher and is endorsed to teach in a field which is not a hard-to-fill teaching discipline or is not in an underserved area, but has been accepted for admission to, or is enrolled in, a course of instruction leading to endorsement in a hard-to-fill teaching discipline or in an underserved area; or (C) is licensed as a teacher and has been accepted for admission to, or is enrolled in, a course of instruction leading to a master's degree in the field of education as a teacher in a hard-to-fill teaching discipline or in an underserved area; and (3) has qualified for the award of a scholarship under the teacher service scholarship program on the basis of having demonstrated scholastic ability, or who has previously so qualified and remains qualified for renewal of the scholarship on the basis of remaining in good standing and making satisfactory progress toward completion of the requirements of the course of instruction in which enrolled.

(c) "Hard-to-fill teaching discipline" means a teaching discipline in which there is a critical shortage of teachers as determined and specified by the state board of education.

(d) "Underserved area" means a geographic area of the state in which there is a critical shortage of teachers as determined and specified by the state board of education.

History: L. 1990, ch. 273, § 2; L. 1991, ch. 236, § 1; L. 2001, ch. 151, § 20; L. 2005, ch. 194, § 20; L. 2007, ch. 173, § 12; July 1.

Revisor's Note:

Section was also amended by L. 2005, ch. 69, § 22 and L. 2005, ch. 158, § 11, but those versions were repealed by L. 2005, ch. 158, § 13 and L. 2005, ch. 194, § 27, respectively.



74-32,102 Establishment; award of scholarships; determination of student qualifications; amount and duration of awards.

74-32,102. Establishment; award of scholarships; determination of student qualifications; amount and duration of awards. (a) There is hereby established the teacher service scholarship program. A scholarship may be awarded under the teacher service scholarship program to any qualified student and may be renewed for each such student who remains qualified for the scholarship. Determination of the students qualified for such scholarships shall be made by the executive officer. Scholastic ability shall be determined on the basis of any one or more of the following: (1) High ACT or SAT score; (2) rank in high school graduation class; (3) cumulative high school or college grade point average; or (4) any other indicator of scholastic ability which the state board of regents determines to be demonstrative of potential for successful completion of a course of instruction leading to licensure as a teacher. To the extent practicable and consistent with qualification factors, consideration shall be given to qualified students who are members of ethnic minority groups.

(b) Within the limitations of appropriations therefor, the number of scholarships awarded and the amount awarded to each applicant shall be determined by the executive officer. The amount awarded shall be specified in the agreement. The amount awarded may vary depending upon the number of hours and the program in which the applicant is enrolled. For academic year 2007-2008, the amount awarded shall not exceed $2,500 each semester or its equivalent. For academic year 2008-2009 and each year thereafter, the maximum amount that may be awarded shall be increased by an amount equal to the percentage increase in the CPI (urban) during the preceding fiscal year as certified to the executive officer by the director of the budget on August 15 of each year.

(c) If a student is not enrolled on a full-time basis, a student shall complete the course of study within the time period specified in the agreement and shall receive a proportionate amount of the scholarship allowed under subsection (b) based upon the number of hours enrolled in an academic period, and computed as a fraction of the total number of credit hours required for full-time enrollment.

History: L. 1990, ch. 273, § 3; L. 1991, ch. 236, § 2; L. 2001, ch. 151, § 21; L. 2002, ch. 118, § 6; L. 2005, ch. 194, § 21; L. 2007, ch. 173, § 13; July 1.

Revisor's Note:

Section was also amended by L. 2005, ch. 69, § 23 and L. 2005, ch. 158, § 12, but those versions were repealed by L. 2005, ch. 158, § 13 and L. 2005, ch. 194, § 27, respectively.



74-32,103 Scholarship applicants; required information; precedent condition; agreement; obligations.

74-32,103. Scholarship applicants; required information; precedent condition; agreement; obligations. (a) An applicant for designation as a qualified student and for the award of a scholarship under the teacher service scholarship program shall provide to the executive officer, on forms supplied by the executive officer, information required by the executive officer.

(b) As a condition to awarding a scholarship under this act, the executive officer and the applicant shall enter into an agreement which shall require the applicant to:

(1) Complete the required course of instruction as specified in the agreement;

(2) obtain and maintain necessary licensure and endorsement as specified in the agreement;

(3) engage in teaching in Kansas in an underserved area or in a hard-to-fill teaching discipline and comply with such other terms and conditions as may be specified by such agreement;

(4) commence teaching on a full-time basis in Kansas in an accredited public or private elementary or secondary school in accordance with the agreement and continue teaching on a full-time basis for a period of not less than the length of the course of instruction for which the scholarship was awarded or commence teaching on a part-time basis in Kansas in an accredited public or private elementary or secondary school in accordance with the agreement and continue teaching on such a part-time basis for a period of time that is equivalent to full time, as determined by the state board of regents, multiplied by the length of the course of instruction for which the scholarship was awarded;

(5) commence teaching in Kansas on a full-time or part-time basis within six months after licensure and continue teaching for the period of time required by the agreement;

(6) maintain records and make reports to the executive officer as required by the executive officer to document the satisfaction of the obligations under this act and the agreement; and

(7) upon failure to satisfy an agreement to engage in teaching in an underserved area or in a hard-to-fill teaching discipline as specified in the agreement and for the required period of time under any such agreement, repay to the state amounts as provided in K.S.A. 74-32,104, and amendments thereto.

History: L. 1990, ch. 273, § 4; L. 1991, ch. 236, § 3; L. 2001, ch. 151, § 22; L. 2005, ch. 69, § 24; L. 2007, ch. 173, § 14; July 1.



74-32,104 Failure to satisfy obligations; repayment; interest; disposition of repaid amounts.

74-32,104. Failure to satisfy obligations; repayment; interest; disposition of repaid amounts. (a) Except as provided in K.S.A. 74-32,105, and amendments thereto, upon the failure of any person to satisfy the obligation under any agreement entered into pursuant to the teacher service scholarship program, such person shall pay to the executive officer an amount equal to the total amount of money received by such person pursuant to such agreement plus accrued interest at a rate which is equivalent to the interest rate applicable to loans made under the federal PLUS program at the time such person first entered into an agreement plus five percentage points. Amounts of payment under this section shall be adjusted proportionately for full years of the obligation that have been satisfied. Installment payments of any such amounts may be made in accordance with the provisions of the agreement entered into by the scholarship recipient or if no such provisions exist in such agreement, in accordance with rules and regulations of the state board of regents, except that such installment payments shall commence six months after the date of the action or circumstances that cause the failure of the person to satisfy the obligations of such agreements, as determined by the executive officer based upon the circumstances of each individual case. Amounts paid under this section to the executive officer shall be deposited in the teacher service scholarship repayment fund in accordance with K.S.A. 74-32,107, and amendments thereto.

(b) The state board of regents is authorized to turn any repayment account arising under the teacher service scholarship program over to a designated loan servicer or collection agency, the state not being involved other than to receive payments from the loan servicer or collection agency at the interest rate prescribed under this section.

History: L. 1990, ch. 273, § 5; L. 1993, ch. 35, § 1; L. 2001, ch. 151, § 23; July 1.



74-32,105 Obligations postponed, when; satisfaction of obligations.

74-32,105. Obligations postponed, when; satisfaction of obligations. (a) Except as otherwise specified in the agreement, an obligation under any agreement entered into under the teacher service scholarship program shall be postponed: (1) During any required period of active military service; (2) during any period of service as a part of volunteers in service to America (VISTA); (3) during any period of service in the peace corps; (4) during any period of service commitment to the United States public health service; (5) during any period of religious missionary work conducted by an organization exempt from tax under section 501(c)(3) of the federal internal revenue code as in effect on December 31, 2000; (6) during any period of time the person obligated is unable because of temporary medical disability to teach; (7) during any period of time the person obligated is enrolled and actively engaged on a full-time basis in a course of study leading to a degree in the field of education which is higher than that formerly attained; (8) during any period of time the person obligated is on job-protected leave under the federal family and medical leave act of 1993; or (9) during any period of time the state board of regents determines that the person obligated is unable because of special circumstances to teach. Except for clauses (6), (8) and (9), an obligation under any agreement entered into as provided in the teacher service scholarship program shall not be postponed more than five years from the time the obligation was to have been commenced under such agreement. An obligation under any agreement entered into as provided in the teacher service scholarship program shall be postponed under clause (6) during the period of time the medical disability exists. An obligation under any agreement entered into as provided in the teacher service scholarship program shall be postponed under clause (8) during the period of time the person obligated remains on FMLA leave. An obligation to engage in teaching in accordance with an agreement under the teacher service scholarship program shall be postponed under clause (9) during the period of time the state board of regents determines that the special circumstances exist. The state board of regents shall adopt rules and regulations prescribing criteria or guidelines for determination of the existence of special circumstances causing an inability to teach, and shall determine the documentation required to prove the existence of such circumstances.

(b) An obligation under any agreement entered into as provided in the teacher service scholarship program shall be satisfied: (1) If the obligation has been completed in accordance with the agreement; (2) if the person obligated dies; (3) if, because of permanent physical disability, the person obligated is unable to satisfy the obligation; (4) if the person obligated fails to satisfy the requirements for a graduation from a teacher education program after making the best effort possible; (5) if the person obligated fails to satisfy all requirements for licensure to teach in Kansas or has been denied licensure after applying for a license to teach and making the best effort possible to obtain such license; or (6) if the person obligated is unable to obtain employment as a teacher in an underserved area or in a hard-to-fill teaching discipline as specified in the agreement after making the best effort possible to obtain such employment and the person obligated otherwise completes the terms, conditions and obligations of the agreement.

History: L. 1990, ch. 273, § 6; L. 2001, ch. 151, § 24; L. 2005, ch. 69, § 25; L. 2007, ch. 173, § 15; July 1.



74-32,106 Administration; rules and regulations; establishment of agreement terms, conditions and obligations.

74-32,106. Administration; rules and regulations; establishment of agreement terms, conditions and obligations. The state board of regents shall adopt rules and regulations for administration of the teacher service scholarship program and shall establish terms, conditions and obligations which shall be incorporated into the provisions of any agreement entered into between the executive officer and an applicant for the award of a scholarship under the program. The terms, conditions and obligations shall be consistent with the provisions of law relating to the program and shall include, but not be limited to, the circumstances under which eligibility for financial assistance under the program may be terminated, the amount of financial assistance to be provided, the circumstances under which obligations may be discharged or forgiven, the amount of money required to be repaid because of failure to satisfy the obligations under an agreement and the method of repayment.

History: L. 1990, ch. 273, § 7; L. 1991, ch. 236, § 4; L. 2001, ch. 151, § 25; July 1.



74-32,107 Teacher service scholarship program fund; teacher service scholarship repayment fund; creation, sources, expenditures.

74-32,107. Teacher service scholarship program fund; teacher service scholarship repayment fund; creation, sources, expenditures. (a) There is hereby created in the state treasury the teacher service scholarship program fund. The executive officer shall remit all moneys received under the teacher service scholarship program, which are paid because of nonattendance or discontinuance by scholarship recipients, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the teacher service scholarship program fund. All expenditures from the teacher service scholarship program fund shall be for scholarships awarded under the teacher service scholarship program and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive officer or by a person designated by the executive officer.

(b) There is hereby created in the state treasury the teacher service scholarship repayment fund. The executive officer shall remit all moneys received under the teacher service scholarship program, which are for payment of amounts pursuant to K.S.A. 74-32,104, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the teacher service scholarship repayment fund. All expenditures from the teacher service scholarship repayment fund shall be for scholarships awarded under the teacher service scholarship program and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive officer or by a person designated by the executive officer.

History: L. 1990, ch. 273, § 8; L. 1993, ch. 35, § 2; L. 2001, ch. 151, § 26; L. 2002, ch. 164, § 6; July 1.



74-32,107b Teacher education competitive grant program; administration; match requirements.

74-32,107b. Teacher education competitive grant program; administration; match requirements. (a) As used in this section:

(1) "Board" means the state board of regents.

(2) "Institution" means a state educational institution as defined by K.S.A. 76-711, and amendments thereto, and Washburn University.

(3) "Program" means the teacher education competitive grant program established by this section.

(4) "Hard-to-fill teaching discipline" means a teaching discipline in which there is a critical shortage of teachers as determined and specified by the state board of education.

(5) "Underserved area" means a geographic  area of the state in which there is a critical shortage of teachers as determined by the state board of education.

(6) "Teacher education program" means a program specifically targeted at increasing the number of students who complete a course of instruction leading to licensure as a teacher in a hard-to-fill teaching discipline or who agree to teach in an underserved area.

(b) There is hereby established the teacher education competitive grant program. Subject to the limitations of appropriations therefor, any institution which desires to establish or expand a teacher education program may submit an application for a competitive grant of moneys in an amount to be determined by the board for the purpose of paying the costs of establishing or expanding a teacher education program and any operating expenses related thereto. Grants shall be matched on the basis of $2 from the teacher education grant program for $1 from the institution receiving the grant. Grant moneys may be expended for creation of new teacher education programs or the expansion of existing teacher education programs provided by an institution.

(c) In order to be eligible for a grant under this section, the institution shall submit to the board an application for a grant. The application shall be prepared in such form and manner as required by the board and shall be submitted at a time to be determined and specified by the board.

(d) The board shall establish standards and criteria for reviewing, evaluating and approving applications for grants submitted pursuant to this section. All grants shall be awarded by the board in accordance with the standards and criteria established by the board. Within the limitations of appropriations therefor, the state board shall determine the amount and number of grants and be responsible for payment of grants to institutions.

(e) Each institution which is awarded a grant under this section shall make such periodic and special reports of statistical and financial information to the board as it may request.

(f) This section shall be part of and supplemental to the teacher service scholarship program.

History: L. 2007, ch. 173, § 16; July 1.



74-32,107c Same; expenditure of moneys.

74-32,107c. Same; expenditure of moneys. At least 70% of the moneys appropriated to the state board for the purposes of the teacher service scholarship program shall be expended for the purpose of awarding teacher service scholarships under K.S.A. 74-32,102, and amendments thereto.

History: L. 2007, ch. 173, § 17; July 1.



74-32,107d Same; reports to the legislature.

74-32,107d. Same; reports to the legislature. (a) On or before January 14, 2009, the state board shall submit a report to the legislature relating to the administration of the teacher service scholarship program and the teacher education competitive grant program. The report shall include the following information for the time period beginning on July 1, 2007 and ending on October 1, 2008:

(1) The number of scholarships awarded under K.S.A. 74-32,102, and amendments thereto.

(2) The average amount of scholarships awarded under K.S.A. 74-32,102, and amendments thereto.

(3) The aggregate amount of scholarships awarded under K.S.A. 74-32,102, and amendments thereto.

(4) The number of scholarships which were awarded under K.S.A. 74-32,102, and amendments thereto, to applicants enrolled in courses of instruction leading to licensure as a teacher in hard-to-fill teaching disciplines and what those hard-to-fill teaching disciplines are.

(5) The number of scholarships which were awarded under K.S.A. 74-32,102, and amendments thereto, to applicants enrolled in courses of instruction leading to licensure as a teacher in an underserved area and what those underserved areas are.

(6) The number of grants awarded under K.S.A. 2015 Supp. 74-32,107b, and amendments thereto and the name of the postsecondary institutions to which the grants were awarded.

(7) The average amount of grants awarded under K.S.A. 2015 Supp. 74-32,107b, and amendments thereto.

(8) The aggregate amount of grants awarded under K.S.A. 2015 Supp. 74-32,107b, and amendments thereto and the aggregate amount awarded to each postsecondary institution.

(b) The report also shall contain information relating to the need for the program and progress made under the program including, but not limited to:

(1) The number of vacant positions on July 1, 2007, in school districts in hard-to-fill teaching disciplines or in underserved areas.

(2) The number of vacant positions in hard-to-fill teaching disciplines or underserved areas on October 1, 2008.

(3) Other information deemed necessary by the state board.

History: L. 2007, ch. 173, § 18; July 1.



74-32,112 Citation of act; legislative findings and declaration of intention.

74-32,112. Citation of act; legislative findings and declaration of intention. (a) This act shall be known and may be cited as the Kansas ethnic minority fellowship program.

(b) The legislature hereby finds that: (1) The enrollment of certain ethnic minority students in graduate programs is low and declining; and (2) the ratio of graduate students who receive teaching and research assistantships is lower for ethnic minority students than for Caucasian students.

(c) The legislature hereby declares that it is the intention of this act to provide for a program under which the state in cooperation with the state educational institutions may award grants of financial assistance in the form of fellowships to qualified ethnic minority graduate students as a means of recruiting and retaining ethnic minority students in the graduate programs of the state educational institutions in order to enhance the diversity of the student population.

History: L. 1993, ch. 47, § 1; L. 2001, ch. 151, § 27; July 1.



74-32,113 Definitions.

74-32,113. Definitions. As used in this act:

(a) "Kansas ethnic minority fellowship program" means a program under which grants of financial assistance in the form of fellowships are awarded to qualified ethnic minority graduate students.

(b) "Qualified ethnic minority graduate student" means a person who: (1) Is a citizen of the United States; (2) is a member of an ethnic minority group; (3) has been accepted for admission to or is enrolled full time in a graduate program at a state educational institution; and (4) has qualified for the award of a fellowship under the Kansas ethnic minority fellowship program on the basis of having demonstrated scholastic ability, or who has previously so qualified and remains qualified for renewal of the fellowship on the basis of remaining in good standing and making satisfactory progress toward completion of the requirements of the graduate program in which enrolled.

(c) "Ethnic minority group" means a group of persons categorized as: (1) American Indian; (2) Asian or Pacific Islander; (3) Black, non-Hispanic; or (4) Hispanic.

(d) "American Indian" means a person having origins in the original peoples of North America and who maintains cultural identification through tribal affiliation or community recognition.

(e) "Asian" or "Pacific Islander" means a person having origins in any of the original peoples of the Far East, Southeast Asia, the Indian Subcontinent, or Pacific Islands, including, but not by way of limitation, persons from China, Japan, Korea, the Philippine Islands, Samoa, India, Laos, Vietnam, or Cambodia.

(f) "Black, non-Hispanic" means a person having origins in any of the black racial groups of Africa (except those of Hispanic origin).

(g) "Hispanic" means a person of Mexican, Puerto Rican, Cuban, Central or South American or other Spanish culture or origin, regardless of race.

(h) "State educational institution" has the meaning ascribed thereto in K.S.A. 76-711, and amendments thereto.

(i) "Executive officer" means the executive officer of the state board of regents, appointed under K.S.A. 74-3203a, and amendments thereto.

History: L. 1993, ch. 47, § 2; L. 2001, ch. 151, § 28; July 1.



74-32,114 Award and renewal of fellowships; determination of qualification for award; amount; duration.

74-32,114. Award and renewal of fellowships; determination of qualification for award; amount; duration. (a) A fellowship may be awarded under the Kansas ethnic minority fellowship program to any qualified ethnic minority graduate student and may be renewed for each such student who remains qualified for the fellowship. Subject to appropriations therefor, the number of new fellowships awarded under the program in each year shall not exceed 40. Determination of the graduate students qualified for such fellowships shall be made by the executive officer in consultation with the chief academic officers of the state educational institutions. The state board of regents shall establish, by rules and regulations, indicators of scholastic ability for determination of the qualifications of ethnic minority graduate students for the award of fellowships under the program.

(b) A fellowship awarded under the program shall provide for payment to a qualified ethnic minority graduate student of a stipend in an amount not to exceed the amount of the cost of attendance for an academic year at the state educational institution in which the graduate student is enrolled. Such stipends may be enhanced by the state educational institutions. A qualified ethnic minority graduate student may be awarded a fellowship in each academic year until the requirements of the graduate program in which the student is enrolled are completed.

History: L. 1993, ch. 47, § 3; L. 1994, ch. 66, § 1; L. 2001, ch. 151, § 29; July 1.



74-32,115 Obligations of applicants; agreements.

74-32,115. Obligations of applicants; agreements. (a) An applicant for designation as a qualified ethnic minority graduate student and for the award of a fellowship under the Kansas ethnic minority fellowship program shall provide such information to the executive officer as the executive officer may require.

(b) As a condition to awarding a fellowship under this act, the executive officer and the applicant shall enter into an agreement which shall require the applicant to:

(1) Complete the requirements of the graduate program in which enrolled;

(2) enter into the full-time employment in Kansas of an accredited elementary or secondary school or an accredited institution of postsecondary education and continue in such employment for a period of time not less than the period for which financial assistance was provided under the program or enter into the part-time employment in Kansas of an accredited elementary or secondary school or an accredited institution of postsecondary education and continue in such employment for a period of time that is equivalent to full time, as determined by the state board of regents, multiplied by the period for which financial assistance was provided under the program;

(3) enter into the full-time or part-time employment in Kansas of an accredited elementary or secondary school or an accredited institution of postsecondary education within six months after completion of the requirements of the graduate program in which enrolled or within six months after completion of the requirements of such program and certification to teach if necessary, whichever is later, and continue such employment for the period of time required by the agreement;

(4) maintain records and make reports to the executive officer as required by the executive officer to document the satisfaction of the obligations under this act and the agreement; and

(5) upon failure to satisfy any obligation under this act or the agreement, repay to the state amounts as provided in K.S.A. 74-32,116, and amendments thereto.

History: L. 1993, ch. 47, § 4; L. 2001, ch. 151, § 30; July 1.



74-32,116 Failure to satisfy obligations; repayment, interest, disposition of amounts.

74-32,116. Failure to satisfy obligations; repayment, interest, disposition of amounts. (a) Except as provided in K.S.A. 74-32,117, and amendments thereto, upon the failure of a person to satisfy any obligation under an agreement entered into in accordance with the Kansas ethnic minority fellowship program, such person shall pay to the executive officer an amount equal to the total amount of money received by such person pursuant to such agreement plus accrued interest from the date such money was received at a rate which is equivalent to the interest rate applicable to loans made under the federal PLUS program at the time such person first entered into an agreement plus five percentage points. Amounts of payment under this section shall be adjusted proportionately for full years of performance of the obligations that have been satisfied. Installment payments of any such amounts may be made in accordance with the provisions of the agreement entered into by the fellowship recipient or if no such provisions exist in such agreement, in accordance with rules and regulations of the state board of regents, except that such installment payments shall commence six months after the date of the action or circumstances that cause the failure of the person to satisfy the obligations of such agreements, as determined by the executive officer based upon the circumstances of each individual case. Amounts paid under this section to the executive officer shall be deposited in the Kansas ethnic minority fellowship program fund in accordance with K.S.A. 74-32,119, and amendments thereto.

(b) The state board of regents is authorized to turn any repayment account arising under the Kansas ethnic minority fellowship program over to a designated loan servicer or collection agency, the state not being involved other than to receive payments from the loan servicer or collection agency at the interest rate prescribed under this section.

History: L. 1993, ch. 47, § 5; L. 2001, ch. 151, § 31; July 1.



74-32,117 Obligation postponed, when; satisfaction of obligation.

74-32,117. Obligation postponed, when; satisfaction of obligation. (a) Except as otherwise specified in the agreement, an obligation under any agreement entered into in accordance with the Kansas ethnic minority fellowship program shall be postponed: (1) During any required period of active military service; (2) during any period of service as a part of volunteers in service to America (VISTA); (3) during any period of service in the peace corps; (4) during any period of service commitment to the United States public health service; (5) during any period of religious missionary work conducted by an organization exempt from tax under section 501(c)(3) of the federal internal revenue code as in effect on December 31, 2000; (6) during any period of time in which the person obligated is unable because of temporary medical disability to commence or continue performance in satisfaction of the obligation; (7) during any period of time the person obligated is enrolled and actively engaged on a full-time basis in a graduate program leading to a degree which is higher than that formerly attained; (8) during any period of time the person obligated is on job-protected leave under the federal family and medical leave act of 1993; or (9) during any period of time the state board of regents determines that the person obligated is unable because of special circumstances to commence or continue performance in satisfaction of the obligation. Except for clauses (6), (8) and (9), an obligation under any agreement entered into in accordance with the Kansas ethnic minority fellowship program shall not be postponed more than five years from the time performance of the obligation was to have been commenced under any such agreement. An obligation under any agreement entered into in accordance with the program shall be postponed under clause (6) during the period of time the medical disability exists. An obligation under any agreement entered into in accordance with the program shall be postponed under clause (8) during the period of time the person obligated remains on FMLA leave. An obligation to commence or continue performance in satisfaction of the obligation in accordance with an agreement under the Kansas ethnic minority fellowship program shall be postponed under clause (9) during the period of time the state board of regents determines that the special circumstances exist. The state board of regents shall adopt rules and regulations prescribing criteria or guidelines for determination of the existence of special circumstances causing an inability to commence or continue performance in satisfaction of the obligation, and shall determine the documentation required to prove the existence of such circumstances.

(b) An obligation under any agreement entered into in accordance with the Kansas ethnic minority fellowship program shall be satisfied: (1) If performance of the obligation has been completed in accordance with the agreement; (2) if the person obligated dies; (3) if, because of permanent physical disability, the person obligated is unable to satisfy the obligation; (4) if the person obligated fails to satisfy the requirements of the graduate program in which enrolled after making the best effort possible; (5) if the person obligated fails to satisfy all requirements for certification to teach in Kansas, if certification is necessary to obtain employment as provided in the agreement; or (6) if the person obligated is unable to obtain employment in an accredited elementary or secondary school or an accredited institution of postsecondary education in Kansas and to continue in such employment after making the best effort possible.

History: L. 1993, ch. 47, § 6; L. 2001, ch. 151, § 32; July 1.



74-32,118 Administration of program; rules and regulations; agreement terms, conditions, and obligations; annual review and recommendations to legislature.

74-32,118. Administration of program; rules and regulations; agreement terms, conditions, and obligations; annual review and recommendations to legislature. (a) The state board of regents shall adopt rules and regulations for administration of the Kansas ethnic minority fellowship program and shall establish terms, conditions and obligations which shall be incorporated into the provisions of any agreement entered into between the executive officer and an applicant for the award of a fellowship under the program. The terms, conditions and obligations shall be consistent with the provisions of law relating to the program and shall include, but not be limited to, the circumstances under which eligibility for financial assistance under the program may be terminated, the amount of financial assistance to be provided, the circumstances under which obligations may be discharged or forgiven, the amount of money required to be repaid because of failure to satisfy the obligations under an agreement and the method of repayment.

(b) The state board of regents shall review the Kansas ethnic minority fellowship program annually to determine if the program is meeting the intention of the legislature and to make recommendations to the legislature for continuance, discontinuance, expansion, or contraction of the program.

History: L. 1993, ch. 47, § 7; L. 2001, ch. 151, § 33; July 1.



74-32,119 Ethnic minority fellowship program fund; creation; administration.

74-32,119. Ethnic minority fellowship program fund; creation; administration. There is hereby created in the state treasury the Kansas ethnic minority fellowship program fund. The executive officer shall remit all moneys received under the program to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas ethnic minority fellowship program fund. All expenditures from the Kansas ethnic minority fellowship program fund shall be for fellowships awarded under the program and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive officer or by a person designated by the executive officer.

History: L. 1993, ch. 47, § 8; L. 2001, ch. 5, § 318; July 1.



74-32,120 Kansas comprehensive grant program; definitions.

74-32,120. Kansas comprehensive grant program; definitions. As used in this act: (a) "Kansas comprehensive grant program" means a program under which the state, in recognition that the provision of higher education for all residents of the state who have the desire and ability to obtain such education is an important public purpose and in response to the concern that many residents of the state are deterred by financial considerations from attending institutions of higher education, provides assistance to students with financial need through the award of grants.

(b) "Kansas comprehensive grant" means an award of financial assistance under the Kansas comprehensive grant program to an eligible Kansas student.

(c) "Financial need" means the difference between a student's available financial resources and the student's total anticipated cost of attendance at a certain Kansas educational institution. A student's financial resources shall be determined on the basis of criteria provided under the federal methodology of need analysis.

(d) "Full-time, in-state student" means a person who is a resident of Kansas and who is enrolling or enrolled at a Kansas educational institution for at least 12 credit hours each semester or the equivalent thereof. The board of regents shall determine the number of hours for terms other than semesters to constitute the equivalent of 12 credit hours.

(e) "Kansas student" means a full-time, in-state student who has established financial need and who is initially acceptable for entering a Kansas educational institution or who has so entered and is in good standing and making satisfactory progress toward graduation.

(f) "Kansas educational institution" means a state educational institution under the control and supervision of the board of regents, a municipal university, or a not-for-profit independent institution of higher education which is accredited by the north central association of colleges and secondary schools accrediting agency based on its requirements as of April 1, 1985, or by the higher learning commission of the north central association of colleges and schools based on its requirements as of January 1, 2006, is operated independently and not controlled or administered by the state or any agency or subdivision thereof, maintains open enrollment, and the main campus or principal place of operation of which is located in Kansas.

(g) "Open enrollment" means the policy of an institution of higher education which provides the opportunity of enrollment for any student who meets its academic and other reasonable enrollment requirements, without regard for race, gender, religion, creed or national origin.

(h) "Board of regents" means the state board of regents provided for in the constitution of this state and described in article 32 of chapter 74 of Kansas Statutes Annotated.

(i) "Term" means one of two or more divisions of an academic year of a Kansas educational institution in which substantially all courses begin and end at substantially the same time, and during which instruction is regularly given to students.

(j) "Semester" means one of two principal terms, when there are only two principal terms in the academic year, whether or not there are other shorter terms during the same academic year.

History: L. 1993, ch. 28, § 1; L. 1998, ch. 165, § 1; L. 2006, ch. 69, § 2; July 1.



74-32,121 Same; award of grants; limitations; determination of semester equivalence.

74-32,121. Same; award of grants; limitations; determination of semester equivalence. A Kansas comprehensive grant may be awarded to any Kansas student enrolled at any Kansas educational institution. A Kansas student may be awarded grants for not more than eight semesters of undergraduate study or the equivalent thereof, except that a student may be awarded grants for not more than an additional two semesters of study, or the equivalent thereof, when the requirements of the educational program in which the student is enrolled include the completion of a fifth year of study. The board of regents shall determine the equivalent of a semester when all or part of the terms for which a Kansas student is awarded a Kansas comprehensive grant are not semesters.

History: L. 1993, ch. 28, § 2; L. 1998, ch. 165, § 2; July 1.



74-32,122 Same; amount of grants.

74-32,122. Same; amount of grants. (a) The amount of a Kansas comprehensive grant awarded to a Kansas student for the fall and spring semesters, or the equivalent thereof, shall be (1) for a student enrolled at a state educational institution or municipal university, the amount of the student's financial need for the period, except that a grant awarded to such a student in any year shall not exceed an amount equal to one-half of the average amount of the total tuition and fees required of full-time, in-state students for enrollment at the state educational institutions for two semesters or the equivalent thereof, and (2) for a student enrolled at an independent institution of higher education, the amount of the student's financial need for the period, except that a grant awarded to such a student in any year shall not exceed the lesser of an amount equal to the total tuition and required fees of the student for two semesters, or the equivalent thereof, or an amount equal to one-half of the difference between the average amount of the total tuition and required fees of full-time, in-state students who are enrolled at the state educational institutions and the average amount of the total tuition and required fees of full-time, in-state students who are enrolled at the independent institutions of higher education.

(b) When Kansas comprehensive grants are awarded to a Kansas student for one or more terms that are not semesters, the board of regents shall determine the equivalent of the fall and spring semesters.

History: L. 1993, ch. 28, § 3; L. 1998, ch. 165, § 3; July 1.



74-32,123 Same; payment of grants; certification of student enrollment and eligibility; disposition of amounts.

74-32,123. Same; payment of grants; certification of student enrollment and eligibility; disposition of amounts. (a) A Kansas comprehensive grant may be paid annually for both the fall and spring semesters, or the equivalent thereof. Payments under any such grant shall be allocated equally between the semesters, when the student plans to attend two semesters in an academic year, and otherwise as specified by the board of regents. Kansas comprehensive grants shall be paid at the beginning of each semester or other term upon certification by the Kansas educational institution that the student is enrolled and is a Kansas student. Payments of Kansas comprehensive grants shall be made pursuant to vouchers approved by the administrative officer of the board of regents designated by the board upon warrants of the director of accounts and reports.  Payments of Kansas comprehensive grants may be made by the issuance of a single warrant to each Kansas educational institution at which a Kansas student is enrolled for the total amount of grants for all Kansas students enrolled at that institution.  The director of accounts and reports shall cause such warrant to be delivered to the Kansas educational institution at which such student or students are enrolled.  Upon receipt of such warrant, the amount thereof shall be credited to the Kansas comprehensive grant fund of the Kansas educational institution and allocated within the fund to the account of each Kansas student enrolled at that institution.  The amount to be credited to the account of each such student shall be specified by the board of regents.

(b) If a student discontinues attendance before the end of any semester or other term, after the Kansas educational institution has received payment under this section, the institution shall debit the account of the student by an amount equal to the entire amount which such student would otherwise qualify to have refunded, not to exceed the amount credited to the account of the student under the Kansas comprehensive grant program at the beginning of such semester or term and, if the student has received payments under any federal program of student assistance in the semester or other term, less an amount equal to the pro rata share of such entire amount which is attributable to the assistance received by the student under such federal program or programs.

(c) All amounts debited by a Kansas educational institution under subsection (b) shall be reallocated within the Kansas comprehensive grant fund of the institution to the account of other eligible Kansas students as specified by the board of regents.

History: L. 1993, ch. 28, § 4; L. 1998, ch. 165, § 4; July 1.



74-32,124 Same; administration of program; duties of state board of regents.

74-32,124. Same; administration of program; duties of state board of regents. (a) The board of regents shall administer the Kansas comprehensive grant program and shall:

(1) Provide information regarding application procedures;

(2) adopt rules and regulations for determining financial need and cost of attendance at Kansas educational institutions, determining the average amount of tuition and fees required of full-time, in-state students for enrollment at the state educational institutions, the municipal university, and the independent institutions of higher education, determining residence, determining priority or apportionment of Kansas comprehensive grants and other matters necessary for administration of the program;

(3) allocate as base funding to each Kansas educational institution the amount of Kansas comprehensive grant funds awarded to the institution for fiscal year 1999; or, in the event funding is less than that provided for fiscal year 1999, the pro-rated share of that appropriation;

(4) appoint a five-member advisory committee, including two representatives from state educational institutions, two representatives from not-for-profit independent institutions, and one representative from a municipal university, to recommend annually to the board of regents the formula to be used in apportioning funds in excess of the fiscal year 1999 appropriation to the Kansas educational institutions according to the formula based on financial need;

(5) approve Kansas students for the award of Kansas comprehensive grants; and

(6) evaluate the Kansas comprehensive grant program annually, and make a report thereon to the governor and legislature for the period.

(b) The board of regents may provide for apportionment of Kansas comprehensive grants if appropriations therefor are insufficient to pay all approved grants.

History: L. 1993, ch. 28, § 5; L. 1998, ch. 165, § 5; July 1.



74-32,125 Same; responsibilities of grant applicants.

74-32,125. Same; responsibilities of grant applicants. Each applicant for a Kansas comprehensive grant, in accordance with rules and regulations of the board of regents, shall:

(a) Complete and file an application for a grant.

(b) Report promptly to the board of regents and to the Kansas educational institution at which the applicant is enrolled or enrolling any information requested relating to administration of the Kansas comprehensive grant program.

History: L. 1993, ch. 28, § 6; L. 1998, ch. 165, § 6; July 1.



74-32,131 Citation of act.

74-32,131. Citation of act. This act shall be known and may be cited as the advanced practice registered nurse service scholarship program.

History: L. 1993, ch. 48, § 1; L. 2001, ch. 151, § 41; L. 2011, ch. 114, § 71; Jan. 1, 2012.



74-32,132 Definitions.

74-32,132. Definitions. As used in this act:

(a) "Committee" means the nursing service scholarship review committee established under K.S.A. 74-3299, and amendments thereto.

(b) "Executive officer" means the chief executive officer of the state board of regents appointed under K.S.A. 74-3203a, and amendments thereto.

(c) "Educational and training program for advanced practice registered nurses" means a post-basic nursing education program a graduate of which meets the education requirements of the board of nursing for licensure as an advanced practice registered nurse.

(d) "Medically underserved area" means a practice location designated medically underserved by the secretary of health and environment.

(e) "Rural area" means any county of this state other than Douglas, Johnson, Sedgwick, Shawnee and Wyandotte counties.

History: L. 1993, ch. 48, § 2; L. 2001, ch. 151, § 42; L. 2002, ch. 103, § 6; L. 2011, ch. 114, § 72; Jan. 1, 2012.



74-32,133 Advanced practice registered nurse service scholarships; limitations; determination of individuals qualified; awarding; amounts.

74-32,133. Advanced practice registered nurse service scholarships; limitations; determination of individuals qualified; awarding; amounts. (a) There is hereby established the advanced practice registered nurse service scholarship program. Within the limits of appropriations therefor, a scholarship may be awarded under the program to any qualified student enrolled in or admitted to an educational and training program for advanced practice registered nurses. The number of scholarships awarded under the program in any year shall not exceed 12.

(b) The determination of the individuals qualified for scholarships shall be made by the executive officer after seeking advice from the committee. Scholarships shall be awarded on a priority basis to qualified applicants in the advanced practice registered nurse roles of nurse clinician or advanced practice registered nurse or clinical specialist who have the greatest financial need for such scholarships and who are residents of this state. To the extent practicable and consistent with the other provisions of this section, consideration shall be given to minority applicants.

(c) Scholarships awarded under the program shall be awarded for the length of the course of instruction required for graduation as an advanced practice registered nurse unless terminated before expiration of such period of time. Such scholarships shall provide (1) to a student enrolled in or admitted to an educational and training program for advanced practice registered nurses operated by a state educational institution the payment of an amount not to exceed 70% of the cost of attendance for a year, and (2) to a student enrolled in or admitted to an educational and training program for advanced practice registered nurses operated by an independent institution of higher education the payment of an amount not to exceed 70% of the average amount of the cost of attendance for a year in educational and training programs for advanced practice registered nurses operated by the state educational institutions. The amount of each scholarship shall be established annually by the executive officer and shall be financed by the state of Kansas.

History: L. 1993, ch. 48, § 3; L. 2001, ch. 151, § 43; L. 2011, ch. 114, § 73; Jan. 1, 2012.



74-32,134 Same; applications; recipient obligations; agreements.

74-32,134. Same; applications; recipient obligations; agreements. (a) An applicant for a scholarship under the advanced practice registered nurse service scholarship program shall provide to the executive officer, on forms supplied by the executive officer, the following information:

(1) The name and address of the applicant;

(2) the name and address of the educational and training program for advanced practice registered nurses in which the applicant is enrolled or to which the applicant has been admitted; and

(3) any additional information which may be required by the executive officer.

(b) As a condition to awarding a scholarship under this act, the executive officer and the applicant for a scholarship shall enter into an agreement which shall require that the scholarship recipient:

(1) Engage as a full-time student in and complete the required course of instruction leading to the licensure as an advanced practice registered nurse;

(2) within six months after graduation from the educational and training program for advanced practice registered nurses, commence full-time practice as an advanced practice registered nurse, or commence the equivalent to full-time practice, or commence part-time practice as an advanced practice registered nurse, in a rural area or a medically underserved area, continue such practice for the total amount of time required under the agreement, and comply with such other terms and conditions as may be specified by the agreement;

(3) commence full-time practice, or the equivalent to full-time practice, as an advanced practice registered nurse in a rural area or medically underserved area and continue such full-time practice, or the equivalent to full-time practice, in a rural area or medically underserved area for the total amount of time required under the agreement, which shall be for a period of not less than the length of the course of instruction for which the scholarship assistance was provided, or commence part-time practice in a rural area or medically underserved area and continue such part-time practice in a rural area or medically underserved area for the total amount of time required under the agreement, which shall be for a period of time that is equivalent to full time, as determined by the state board of regents, multiplied by the length of the course of instruction for which the scholarship assistance was provided;

(4) maintain records and make reports to the executive officer as may be required by the executive officer to document the satisfaction of the obligation under this act; and

(5) upon failure to satisfy an agreement to engage in full-time practice as an advanced practice registered nurse, or the equivalent to full-time practice, or in part-time practice, in a rural area or medically underserved area for the required period of time under any such agreement, repay to the state amounts as provided in K.S.A. 74-32,135, and amendments thereto.

History: L. 1993, ch. 48, § 4; L. 2001, ch. 151, § 44; L. 2011, ch. 114, § 74; Jan. 1, 2012.



74-32,135 Same; failure to satisfy obligations; repayment; interest.

74-32,135. Same; failure to satisfy obligations; repayment; interest. (a) Except as provided in K.S.A. 74-32,136, and amendments thereto, upon the failure of any person to satisfy the obligation under any agreement entered into pursuant to this act, such person shall pay to the executive officer an amount equal to the total amount of money received by such person pursuant to such agreement which is financed by the state of Kansas plus accrued interest at a rate which is equivalent to the interest rate applicable to loans made under the federal PLUS program at the time such person first entered into an agreement plus five percentage points. Installment payments of such amounts may be made in accordance with rules and regulations of the state board of regents, except that such installment payments shall commence six months after the date of the action or circumstances that cause the failure of the person to satisfy the obligations of such agreements, as determined by the executive officer based upon the circumstances of each individual case. Amounts paid under this section to the executive officer shall be deposited in the advanced practice registered nurse service scholarship program fund in accordance with K.S.A. 74-32,138, and amendments thereto.

(b) The state board of regents is authorized to turn any repayment account arising under the advanced practice registered nurse service scholarship program over to a designated loan servicer or collection agency, the state not being involved other than to receive payments from the loan servicer or collection agency at the interest rate prescribed under this section.

History: L. 1993, ch. 48, § 5; L. 2001, ch. 151, § 45; L. 2011, ch. 114, § 75; Jan. 1, 2012.



74-32,136 Same; obligation postponed, when; satisfaction of obligation.

74-32,136. Same; obligation postponed, when; satisfaction of obligation. (a) An obligation under any agreement entered into under the advanced practice registered nurse service scholarship program shall be postponed: (1) During any required period of active military service; (2) during any period of service in the peace corps; (3) during any period of service as a part of volunteers in service to America (VISTA); (4) during any period of service commitment to the United States public health service; (5) during any period of religious missionary work conducted by an organization exempt from tax under section 501(c)(3) of the federal internal revenue code as in effect on December 31, 2000; (6) during any period of time the person obligated is unable because of temporary medical disability to practice as an advanced practice registered nurse; (7) during any period of time the person obligated is enrolled and actively engaged on a full-time basis in a course of study leading to a graduate degree in a field for which such person was awarded a scholarship under this act which degree is higher than that formerly attained; (8) during any period of time the person obligated is on job-protected leave under the federal family and medical leave act of 1993; or (9) during any period of time the state board of regents determines that the person obligated is unable because of special circumstances to practice as an advanced practice registered nurse. Except for clauses (6), (8) and (9), an obligation under any agreement entered into as provided in the advanced practice registered nurse service scholarship program shall not be postponed more than five years from the time the obligation was to have been commenced under any such agreement. An obligation under any agreement as provided in the advanced practice registered nurse service scholarship program shall be postponed under clause (6) during the period of time the medical disability exists. An obligation to engage in practice as an advanced practice registered nurse in accordance with an agreement under the advanced practice registered nurse service scholarship program shall be postponed under clause (8) during the period of time the person obligated remains on FMLA leave. An obligation to engage in practice as an advanced practice registered nurse in accordance with an agreement under the advanced practice registered nurse service scholarship program shall be postponed under clause (9) during the period of time the state board of regents determines that the special circumstances exist. The state board of regents shall adopt rules and regulations prescribing criteria or guidelines for determination of the existence of special circumstances causing an inability to practice as an advanced practice registered nurse, and shall determine the documentation required to prove the existence of such circumstances.

(b) An obligation under any agreement entered into in accordance with the advanced practice registered nurse service scholarship program shall be satisfied: (1) If the obligation has been completed in accordance with the agreement; (2) if the person obligated dies; (3) if, because of permanent physical disability, the person obligated is unable to satisfy the obligation; (4) if the person obligated fails to satisfy the requirements for completion of the educational and training program after making the best effort possible to do so; or (5) if the person obligated is unable to obtain employment as an advanced practice registered nurse and continue in such employment after making the best effort possible to do so.

History: L. 1993, ch. 48, § 6; L. 2001, ch. 151, § 46; L. 2011, ch. 114, § 76; Jan. 1, 2012.



74-32,137 Same; agreement terms, conditions and obligations; criteria for financial assistance evaluation; rules and regulations.

74-32,137. Same; agreement terms, conditions and obligations; criteria for financial assistance evaluation; rules and regulations. The state board of regents, after consultation with the committee, may adopt rules and regulations establishing minimum terms, conditions and obligations which shall be incorporated into the provisions of any agreement under the advanced practice registered nurse service scholarship program. The terms, conditions and obligations shall be consistent with the provisions of law relating to the advanced practice registered nurse service scholarship program. The terms, conditions and obligations so established shall include, but not be limited to, the terms of eligibility for financial assistance under the advanced practice registered nurse service scholarship program, the amount of financial assistance to be offered, the length of practice in a rural area or medically underserved area required as a condition to the receipt of such financial assistance to be offered, the amount of money required to be repaid because of failure to satisfy the obligations under an agreement and the method of repayment and such other additional provisions as may be necessary to carry out the provisions of the advanced practice registered nurse service scholarship program. The state board of regents, after consultation with the committee, shall adopt rules and regulations establishing criteria for evaluating the financial need of applicants for scholarships and may adopt such other rules and regulations as may be necessary to administer the advanced practice registered nurse service scholarship program.

History: L. 1993, ch. 48, § 7; L. 2001, ch. 151, § 47; L. 2011, ch. 114, § 77; Jan. 1, 2012.



74-32,138 Same; advanced practice registered nurse service scholarship program fund; administration.

74-32,138. Same; advanced practice registered nurse service scholarship program fund; administration. There is hereby created in the state treasury the advanced practice registered nurse service scholarship program fund. The executive officer shall remit all moneys received under this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the advanced practice registered nurse service scholarship program fund. All expenditures from the advanced practice registered nurse service scholarship program fund shall be for scholarships awarded under this act and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive officer or by a person designated by the executive officer.

History: L. 1993, ch. 48, § 8; L. 2001, ch. 151, § 48; L. 2002, ch. 164, § 7; L. 2011, ch. 114, § 78; Jan. 1, 2012.



74-32,139 Abolition of former state board of regents and office of executive officer.

74-32,139. Abolition of former state board of regents and office of executive officer. On the effective date of this act, the following state agency and office shall be and hereby are abolished:

(a) The state board of regents created by K.S.A. 74-3201, and amendments thereto; and

(b) the office of executive officer of the state board of regents provided to be appointed by K.S.A. 74-3203, and amendments thereto.

History: L. 1999, ch. 147, § 13; May 20.



74-32,139a Same; conclusion of operations.

74-32,139a. Same; conclusion of operations. For the purpose of concluding operations, the state board of regents and the office of executive officer of the state board of regents abolished by this act shall continue in existence until June 30, 1999. During such period of existence the abolished state board of regents and the executive officer of the abolished state board shall exercise all of the powers, duties and functions that were vested therein prior to abolition. Upon the expiration of such period of existence, the abolished state board of regents and the executive officer thereof shall cease all operations and shall have no further authority to act.

History: L. 1999, ch. 147, § 14; May 20.



74-32,139b Same; transfer of powers, duties and functions; application of statutory and documentary references; rules and regulations, policies, orders and directives saved; succession to property rights.

74-32,139b. Same; transfer of powers, duties and functions; application of statutory and documentary references; rules and regulations, policies, orders and directives saved; succession to property rights. (a) On July 1, 1999, all of the powers, duties, functions, records and property of the state agency and office abolished by this act, including the power to administer, expend and distribute funds now or hereafter made available in accordance with appropriation acts, shall be and hereby are transferred to and conferred and imposed upon the state board of regents established by K.S.A. 74-3202a, and amendments thereto. The state board of regents established by K.S.A. 74-3202a, and amendments thereto, shall be the successor in every way to the powers, duties and functions of the abolished state agency and office, in which the same were vested prior to July 1, 1999. The state board of regents established by K.S.A. 74-3202a, and amendments thereto, shall be a continuation of the abolished state agency and office, and every act performed under the authority of the state board of regents established by K.S.A. 74-3202a, and amendments thereto, shall be deemed to have the same force and effect as if performed by the respective agency or office in which the authority to perform such act was vested prior to July 1, 1999.

(b) On and after July 1, 1999, whenever the state agency or office abolished by this act are referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the state board of regents established by K.S.A. 74-3202a and amendments thereto.

(c) All rules and regulations of the abolished state board of regents in existence on June 30, 1999, shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the state board of regents established by K.S.A. 74-3202a, and amendments thereto, until revised, amended, revoked or nullified pursuant to law.

(d) All policies, orders and directives of the abolished state board of regents in existence on June 30, 1999, shall continue to be effective and shall be deemed to be orders and directives of the state board of regents established by K.S.A. 74-3202a, and amendments thereto, until revised, amended or nullified pursuant to law.

(e) On July 1, 1999, the state board of regents established by K.S.A. 74-3202a, and amendments thereto, shall succeed to whatever right, title or interest the abolished state board of regents has acquired in any real property in this state, and the state board of regents established by K.S.A. 74-3202a, and amendments thereto, shall hold the same for and in the name of the state of Kansas. On and after July 1, 1999, whenever any statute, contract, deed or other document concerns the power or authority of the abolished state board of regents to acquire, hold or dispose of real property or any interest therein, the state board of regents established by K.S.A. 74-3202a, and amendments thereto, shall succeed to such power or authority.

(f) The state board of regents established by K.S.A. 74-3202a, and amendments thereto, shall be a continuation of the abolished state board of regents.

History: L. 1999, ch. 147, § 15; May 20.



74-32,139c Same; transfer of officers and employees; retention of rights and benefits; effective at start of payroll period.

74-32,139c. Same; transfer of officers and employees; retention of rights and benefits; effective at start of payroll period. (a) The state board of regents established by K.S.A. 74-3202a, and amendments thereto, shall provide that all officers and employees of the state board of education or the abolished state board of regents who are engaged in the exercise and performance of the powers, duties, and functions transferred by this act are transferred to the state board of regents established by K.S.A. 74-3202a, and amendments thereto, if the state board deems that the transfer of such officers and employees is necessary to the exercise and performance of such powers, duties and functions.

(b) Officers and employees of the state board of education or the abolished state board of regents who are transferred to the state board of regents established by K.S.A. 74-3202a, and amendments thereto, shall retain all retirement benefits and leave rights which had accrued or vested prior to the date of transfer. The service of each such officer and employee so transferred shall be deemed to have been continuous. All transfers, layoffs and abolition of classified service positions under the Kansas civil service act which may result from transfers of powers, duties and functions shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in this act shall affect the classified status of any transferred person employed by the state board of education or the abolished state board of regents prior to the date of transfer. The state board of regents established by K.S.A. 74-3202a, and amendments thereto, shall be responsible for administering any layoff that is a part of the transfer. Notwithstanding the date of transfer of personnel from the state board of education or the abolished state board of regents to the state board of regents established by K.S.A. 74-3202a, and amendments thereto, pursuant to the provisions of this act, the date of such transfer shall be effective at the start of a payroll period.

History: L. 1999, ch. 147, § 16; May 20.



74-32,139d Same; resolution of conflicts by governor.

74-32,139d. Same; resolution of conflicts by governor. (a) When any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of any abolition, transfer or change effected by or under authority of this act, such conflict shall be resolved by the governor, whose decision shall be final.

(b) On July 1, 1999, the state board of regents established by K.S.A. 74-3202a, and amendments thereto, shall succeed to all property and records which were used for or pertain to the performance of the powers, duties and functions transferred to such state board. Any conflict as to the proper disposition of property or records arising under this section, and resulting from any abolition or transfer of powers, duties and functions effected by or under authority of this act, shall be determined by the governor, whose decision shall be final.

History: L. 1999, ch. 147, § 17; May 20.



74-32,139e Same; custody of records and documents; rights in civil and criminal actions preserved.

74-32,139e. Same; custody of records and documents; rights in civil and criminal actions preserved. (a) On and after July 1, 1999, the state board of regents established by K.S.A. 74-3202a, and amendments thereto, shall have the legal custody of all records, memoranda, writings, entries, prints, representations or combinations thereof of any act, transaction, occurrence or event of the abolished state board of regents and the executive officer thereof.

(b) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against the abolished state board of regents or the executive officer thereof in the official capacity of such board or officer or in relation to the discharge of official duties of such board or officer, shall abate by reason of the governmental reorganization effected under the provisions of this act. The court may allow any such suit, action or other proceeding to be maintained by or against the state board of regents established by K.S.A. 74-3202a, and amendments thereto.

(c) No criminal action commenced or which could have been commenced by the state shall abate by reason of the governmental reorganization effected under the provisions of this act.

History: L. 1999, ch. 147, § 18; May 20.



74-32,139f Same; transfer of appropriations; liability for compensation and salaries of officers and employees.

74-32,139f. Same; transfer of appropriations; liability for compensation and salaries of officers and employees. (a) On July 1, 1999, the balance of all funds appropriated and reappropriated to the abolished state board of regents is hereby transferred to the state board of regents established by K.S.A. 74-3202a, and amendments thereto, and shall be used only for the purpose for which the appropriation was originally made.

(b) On July 1, 1999, the liability for all accrued compensation or salaries of officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the abolished state board of regents shall be assumed and paid by the state board of regents established by K.S.A. 74-3202a, and amendments thereto.

History: L. 1999, ch. 147, § 19; May 20.



74-32,140 Community colleges; supervision and coordination; powers, duties and functions of boards of trustees preserved.

74-32,140. Community colleges; supervision and coordination; powers, duties and functions of boards of trustees preserved. (a) On July 1, 1999, the community colleges established and existing under the laws of this state shall be and hereby are transferred from the supervision of the state board of education to supervision and coordination by the state board of regents. The community colleges shall continue to be operated, managed and controlled by locally elected boards of trustees. The state board of regents shall exercise such supervision and coordination of the operation, management and control of community colleges as may be prescribed by law.

(b) On July 1, 1999, all of the powers, duties, functions, records and property of the state board of education relating to community college operations shall be and are hereby transferred to and conferred and imposed upon the state board of regents.

(c) On and after July 1, 1999, the state board of regents shall be the successor in every way to the powers, duties and functions of the state board of education relating to community college operations in which the same were vested prior to the effective date of this act. Every act performed by the state board of regents shall be deemed to have the same force and effect as if performed by the state board of education in which such functions were vested prior to July 1, 1999.

(d) On and after July 1, 1999, whenever the state board of education, or words of like effect, is referred to or designated by a statute, contract or other document relating to community college operations, such reference or designation shall be deemed to apply to the state board of regents.

(e) All rules and regulations, and all orders and directives of the state board of education relating to community college operations which are in existence on July 1, 1999, shall continue to be effective and shall be deemed to be the duly adopted rules and regulations or orders and directives of the state board of regents until revised, amended, revoked or nullified pursuant to law.

(f) The unexpended balance of any appropriation for and any funds available to the state board of education for purposes relating to community college operations shall be transferred to the state board of regents on July 1, 1999.

(g) On and after July 1, 1999, all books, records and papers of the board of trustees of each community college shall be open and available, at all reasonable times, to the state board of regents and its designated officers, employees and agents.

(h) Except as otherwise specifically provided in this act, the transfer of supervision of the community colleges from the state board of education to supervision and coordination by the state board of regents shall not be construed in any manner so as to change or affect the operation, management and control of any community college or to change or affect any existing power, duty or function of a board of trustees with respect to such operation, management and control.

History: L. 1999, ch. 147, § 20; L. 2000, ch. 86, § 7; April 20.



74-32,141 Technical colleges, area vocational schools, area vocational-technical schools; supervision and coordination; powers, duties and functions of governing boards preserved.

74-32,141. Technical colleges, area vocational schools, area vocational-technical schools; supervision and coordination; powers, duties and functions of governing boards preserved. (a) On July 1, 1999, the technical colleges, area vocational schools and area vocational-technical schools established and existing under the laws of this state shall be and hereby are transferred from the supervision of the state board of education to supervision and coordination by the state board of regents. The technical colleges, area vocational schools and area vocational-technical schools shall continue to be operated, managed and controlled by governing boards as provided for in article 44 of chapter 72 of Kansas Statutes Annotated, and amendments thereto. The state board of regents shall exercise such supervision and coordination of the operation, management and control of technical colleges, area vocational schools and area vocational-technical schools as may be prescribed by law.

(b) On July 1, 1999, all of the powers, duties, functions, records and property of the state board of education relating to operations of technical colleges, area vocational schools and area vocational-technical schools shall be and are hereby transferred to and conferred and imposed upon the state board of regents.

(c) On and after July 1, 1999, the state board of regents shall be the successor in every way to the powers, duties and functions of the state board of education relating to operations of technical colleges, area vocational schools and area vocational-technical schools in which the same were vested prior to July 1, 1999. Every act performed by the state board of regents shall be deemed to have the same force and effect as if performed by the state board of education in which such functions were vested prior to July 1, 1999.

(d) On and after July 1, 1999, whenever the state board of education, or words of like effect, is referred to or designated by a statute, contract or other document relating to operations of technical colleges, area vocational schools or area vocational-technical schools, such reference or designation shall be deemed to apply to the state board of regents established.

(e) All rules and regulations, and all orders and directives of the state board of education relating to operations of technical colleges, area vocational schools and area vocational-technical schools which are in existence on July 1, 1999, shall continue to be effective and shall be deemed to be the duly adopted rules and regulations or orders and directives of the state board of regents until revised, amended, revoked or nullified pursuant to law.

(f) The unexpended balance of any appropriation for and any funds available to the state board of education for purposes relating to operations of technical colleges, area vocational schools and area vocational-technical schools shall be transferred to the state board of regents on July 1, 1999.

(g) On and after July 1, 1999, all books, records and papers of the governing boards of technical colleges, area vocational schools and area vocational-technical schools shall be open and available, at all reasonable times, to the state board of regents and its designated officers, employees and agents.

(h) Except as otherwise specifically provided in this act, the transfer of supervision of the technical colleges, area vocational schools and area vocational-technical schools from the state board of education to supervision and coordination by the state board of regents shall not be construed in any manner so as to change or affect the operation, management and control of any technical college, area vocational school or area vocational-technical school or to change or affect any existing power, duty or function of the governing board of any technical college, area vocational school or area vocational-technical school with respect to such operation, management and control.

History: L. 1999, ch. 147, § 21; L. 2000, ch. 86, § 8; L. 2009, ch. 24, § 26; L. 2015, ch. 4, § 68; July 1.



74-32,142 Proprietary schools; regulation of operations; powers, duties and functions of owners, officers, directors, agents and representatives preserved.

74-32,142. Proprietary schools; regulation of operations; powers, duties and functions of owners, officers, directors, agents and representatives preserved. (a) On July 1, 1999, the proprietary schools shall be and hereby are transferred from regulation by the state board of education to regulation by the state board of regents. The state board of regents shall exercise such regulatory authority over the operation of proprietary schools as may be prescribed by law.

(b) On July 1, 1999, all of the powers, duties, functions, records and property of the state board of education relating to regulation of proprietary school operations shall be and are hereby transferred to and conferred and imposed upon the state board of regents.

(c) On and after July 1, 1999, the state board of regents shall be the successor in every way to the powers, duties and functions of the state board of education relating to regulation of proprietary school operations in which the same were vested prior to the effective date of this act. Every act performed by the state board of regents shall be deemed to have the same force and effect as if performed by the state board of education in which such functions were vested prior to July 1, 1999.

(d) On and after July 1, 1999, whenever the state board of education, or words of like effect, is referred to or designated by a statute,  contract or other document relating to regulation of proprietary school operations, such reference or designation shall be deemed to apply to the state board of regents.

(e) All rules and regulations, and all policies, orders and directives of the state board of education relating to proprietary school operations which are in existence on July 1, 1999, shall continue to be effective and shall be deemed to be the duly adopted rules and regulations or policies, orders and directives of the state board of regents until revised, amended, revoked or nullified pursuant to law.

(f) The unexpended balance of any appropriation for and any funds available to the state board of education for purposes relating to regulation of proprietary school operations shall be transferred to the state board of regents on July 1, 1999.

(g) Except as otherwise specifically provided in this act, the transfer of regulation of the proprietary schools from the state board of education to regulation by the state board of regents shall not be construed in any manner so as to change or affect the operation of any proprietary school or to change or affect any existing power, duty or function of any owner, officer, director, agent or representative of a proprietary school.

History: L. 1999, ch. 147, § 22; May 20.



74-32,143 Adult education programs; supervision and administration; state plan preserved; powers, duties and functions of governing boards preserved.

74-32,143. Adult education programs; supervision and administration; state plan preserved; powers, duties and functions of governing boards preserved. (a) On July 1, 1999, the responsibility for administration of adult basic education programs and adult supplementary education programs and for supervision of the administration of such programs by boards of education of school districts and boards of trustees of community colleges shall be and hereby is transferred from the state board of education to the state board of regents. Adult education programs shall continue to be conducted, maintained and administered by boards of education of school districts and boards of trustees of community colleges. The state board of regents shall exercise such administrative and supervisory authority over the conduct, maintenance and administration of adult education programs as may be prescribed by law.

(b) On July 1, 1999, all of the powers, duties, functions, records and property of the state board of education relating to administration and supervision of adult education programs shall be and are hereby transferred to and conferred and imposed upon the state board of regents.

(c) On and after July 1, 1999, the state board of regents shall be the successor in every way to the powers, duties and functions of the state board of education relating to administration and supervision of adult education programs in which the same were vested prior to the effective date of this act. Every act performed by the state board of regents shall be deemed to have the same force and effect as if performed by the state board of education in which such functions were vested prior to July 1, 1999.

(d) On and after July 1, 1999, whenever the state board of education, or words of like effect, is referred to or designated by a statute, contract or other document relating to administration and supervision of adult education programs, such reference or designation shall be deemed to apply to the state board of regents.

(e) The state plan for adult basic education, prepared and adopted by the state board of education pursuant to the provisions of the adult education act, which is in existence on July 1, 1999, shall continue to be effective and shall be deemed to be the duly adopted state plan of the state board of regents until revised, amended, revoked or nullified pursuant to law.

(f) All rules and regulations, and all orders and directives of the state board of education relating to administration and supervision of adult education programs which are in existence on July 1, 1999, shall continue to be effective and shall be deemed to be the duly adopted rules and regulations or orders and directives of the state board of regents until revised, amended, revoked or nullified pursuant to law.

(g) The unexpended balance of any appropriation for and any state and federal funds available to the state board of education for purposes relating to administration and supervision of adult education programs shall be transferred to the state board of regents on July 1, 1999.

(h) Except as otherwise specifically provided in this act, the transfer of responsibility for the administration of adult education programs and for supervision of the administration of adult education programs by boards of education and boards of trustees from the state board of education to administration and supervision by the state board of regents shall not be construed in any manner so as to change or affect the conduct, maintenance and administration of adult education programs.

History: L. 1999, ch. 147, § 23; May 20.



74-32,144 Transition period.

74-32,144. Transition period. During the period of transition from general supervision by the state board of education of the community colleges, technical colleges, area vocational schools and area vocational-technical schools to supervision and coordination thereof by the state board of regents, from jurisdiction of the abolished state board of regents over the public universities to jurisdiction of the state board of regents established by K.S.A. 74-3202a, and amendments thereto, and from regulation by the state board of education of private and out-of-state postsecondary educational institutions to regulation thereof by the state board of regents, the state board of education and the abolished state board of regents shall provide such assistance as the state board of regents established by K.S.A. 74-3202a, and amendments thereto, may request in order to enable such state board of regents to assume in an orderly manner the exercise of powers and the performance of duties and functions transferred under authority of this act. During such period of transition, the state board of regents established by K.S.A. 74-3202a, and amendments thereto, may exercise such powers and perform such duties and functions relating to the control or supervision of postsecondary educational institutions as may be authorized by interagency agreements entered into with the abolished state board of regents or with the state board of education.

History: L. 1999, ch. 147, § 24; L. 2006, ch. 66, § 6; July 1.



74-32,145 Kansas national guard educational assistance act; citation and purpose.

74-32,145. Kansas national guard educational assistance act; citation and purpose. K.S.A.  74-32,145 through 74-32,149 shall be known and may be cited as the Kansas national guard educational assistance act. It is the purpose of the Kansas national guard educational assistance act to establish an educational assistance program under which payment of the tuition and fees charged eligible members of the Kansas national guard for enrollment at Kansas educational institutions shall be provided for by the state.

History: L. 1996, ch. 261, § 1; May 30.



74-32,146 Same; definitions.

74-32,146. Same; definitions. As used in the Kansas national guard educational assistance act:

(a) "Kansas educational institution" means and includes community colleges, the municipal university, state educational institutions, technical colleges, the institute of technology at Washburn university and accredited independent institutions.

(b) "Eligible guard member" means a newly enlisted or reenlisted member of the Kansas national guard with not more than 20 years of service and who is enrolled at a Kansas educational institution. The term eligible guard member does not include within its meaning any member of the Kansas national guard who is the holder of a baccalaureate or higher academic degree, who does not hold a high school diploma or general educational development (GED) credentials, or who is entitled to federal educational benefits earned by membership in the Kansas national guard, except financial assistance under the federal education assistance program (FEAP) for members of the selected reserve.

(c) "Kansas national guard educational assistance program" or "program" means the program established pursuant to the provisions of the Kansas national guard educational assistance act.

(d) "Educational program" means a program which is offered and maintained by a Kansas educational institution and leads to the award of a certificate, diploma or degree upon satisfactory completion of course work requirements.

History: L. 1996, ch. 261, § 2; L. 2002, ch. 118, § 1; L. 2006, ch. 125, § 1; L. 2011, ch. 97, § 41; July 1.



74-32,147 Same; administration; rules and regulations; duties of board of regents and adjutant general.

74-32,147. Same; administration; rules and regulations; duties of board of regents and adjutant general. The state board of regents shall adopt rules and regulations for administration of the Kansas national guard educational assistance act and shall:

(a) Establish a mechanism to ensure distribution of funds for tuition and fee reimbursement to Kansas educational institutions;

(b) enter into a cooperative relationship with the adjutant general to ensure efficient operation of the program;

(c) develop and effectuate a system of accountability for all disbursements under the program and provide written reports as prescribed; and

(d) coordinate with the adjutant general a procedure to ensure initial and on-going eligibility of all guard members who are program participants.

History: L. 1996, ch. 261, § 3; L. 2002, ch. 118, § 2; July 1.



74-32,148 Same; entitlement to assistance; amount; duration; limitations.

74-32,148. Same; entitlement to assistance; amount; duration; limitations. (a) Subject to the availability of appropriations for the Kansas national guard educational assistance program and within the limits of any such appropriations, every eligible guard member who is enrolled at a Kansas educational institution and who is participating in the program shall be paid the amount of tuition and required fees charged by the Kansas educational institution for enrollment in courses necessary to satisfy the requirements of an educational program.

(b) Notwithstanding the provisions of subsection (a), eligible guard members shall not be paid the amount of tuition and required fees charged for any course repeated or taken in excess of the requirements for completion of the educational program in which the eligible guard member is enrolled.  The amount of tuition and required fees paid an eligible guard member pursuant to subsection (a) shall be at a rate not to exceed the maximum rate that would be charged by the state educational institutions for enrollment of the eligible guard member.

(c) Amounts of assistance for which an eligible guard member is eligible to receive under this act shall be offset by the aggregate amount of federal financial assistance received by such guard member, as a result of active national guard membership, to pay costs of tuition and fees for enrollment at Kansas educational institutions.

History: L. 1996, ch. 261, § 4; L. 2002, ch. 118, § 3; July 1.



74-32,149 Same; qualification for participation; service agreements; failure to satisfy agreements.

74-32,149. Same; qualification for participation; service agreements; failure to satisfy agreements. (a) In order to qualify for participation in the Kansas national guard educational assistance program, an eligible guard member must agree in writing to complete such member's current service obligation in the Kansas national guard, plus three months service for each semester, or part thereof, of assistance received.

(b) In order to remain eligible for participation in the program, an eligible guard member must remain in good standing at the Kansas educational institution where enrolled, make satisfactory progress toward completion of the requirements of the educational program in which enrolled, and maintain satisfactory participation in the Kansas national guard.  It shall be the responsibility of the eligible guard member to obtain a certificate from the member's commanding officer attesting to the member's satisfactory participation in the Kansas national guard and to present the certificate to the educational institution, in order to obtain a payment under this act. The certificate shall be presented at the time payment is requested for completed courses.

(c) Upon failure of any person, who as an eligible guard member received payments under the Kansas national guard educational assistance act, to satisfy the agreement to continue service in the Kansas national guard as provided by subsection (a), such person shall pay to the state of Kansas an amount equal to the total amount received.  All amounts paid to the state under this subsection shall be deposited in the state treasury and credited to the Kansas national guard educational assistance program repayment fund created by K.S.A. 74-32,150, and amendments thereto.

History: L. 1996, ch. 261, § 5; L. 2002, ch. 118, § 4; July 1.



74-32,150 Same; repayment fund.

74-32,150. Same; repayment fund. There is hereby created in the state treasury the Kansas national guard educational assistance program repayment fund. The state board of regents shall remit all moneys received under K.S.A. 74-32,149, and amendments thereto, to the state treasurer at least monthly. Upon receipt of each such remittance the state treasurer shall deposit the entire amount thereof in the state treasury, and such amount shall be credited to the Kansas national guard educational assistance program repayment fund. All expenditures from the Kansas national guard educational assistance program repayment fund shall be for payments of assistance under the Kansas national guard educational assistance act, and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive officer of the state board of regents or a person designated by the executive officer.

History: L. 2002, ch. 118, § 5; July 1.



74-32,151 Workforce development loan program act; board of regents; contributions and appropriations; qualifications.

74-32,151. Workforce development loan program act; board of regents; contributions and appropriations; qualifications. (a) This section and K.S.A. 74-32,152 through 74-32,159, and amendments thereto, shall be known and may be cited as the workforce development loan program act.

(b) As used in the workforce development loan act, "postsecondary educational institution" shall have the meaning ascribed thereto by K.S.A. 74-3201b, and amendments thereto.

(c) Within the limits of appropriations and private contributions therefor, and in accordance with the provisions of this act, the state board of regents may award such loans to Kansas residents who are enrolled in or admitted to a technical college, community college, the institute of technology at Washburn university or associate degree programs at postsecondary educational institutions and who enter into a written agreement with the state board of regents as provided in K.S.A. 74-32,152, and amendments thereto.

(d) The board of regents may accept any private contributions to the program. The chief executive officer of the board of regents shall turn such contributions over to the state treasurer who shall deposit such moneys into the workforce development loan fund.

(e) After consultation with the secretaries of the Kansas department for children and families and the department of commerce, the board may establish a list of education programs in which an applicant must enroll to be eligible for a loan under this program.

(f) The loans shall be awarded on a priority basis to qualified applicants who have the greatest financial need with the highest priority given to those applicants with the greatest financial need who were in foster care on their 18th birthday or were released from foster care prior to their 18th birthday after having graduated from high school or completing the requirements for a general educational development (GED) certificate while in foster care. All loans shall be awarded to resident students attending technical colleges, community colleges, the institute of technology at Washburn university or associate degree programs at postsecondary educational institutions. Special preference shall also be established for residents drawing unemployment compensation or such residents who were laid off from employment within the prior six months. The board may also establish preferences for workers deemed to be eligible for North American free trade agreement transition assistance under United States department of labor standards or the Kansas department of labor standards.

(g) Loans awarded under this program shall be awarded on an annual basis and shall be in effect for one year unless otherwise terminated before the expiration of such period of time. Such loans shall be awarded for the payment of tuition, fees, books, room and board and any other necessary school related expenses.

History: L. 2002, ch. 127, § 1; L. 2003, ch. 154, § 29; L. 2004, ch. 179, § 99; L. 2005, ch. 186, § 19; L. 2011, ch. 97, § 42; L. 2014, ch. 115, § 298; July 1.

Revisor's Note:

Section was amended twice in the 2004 session, see also 74-32,151a.



74-32,152 Workforce development loan conditions and requirements; agreement of parties; repayment, completion of degree, certificate or diploma.

74-32,152. Workforce development loan conditions and requirements; agreement of parties; repayment, completion of degree, certificate or diploma. (a) The applicant for a workforce development loan shall provide to the board of regents on forms provided by such board all information requested by such board.

(b) As a condition to awarding such loan, the state board of regents and the recipient of such loan shall enter into an agreement which shall require the person receiving the loan to:

(1) Complete the required course of instruction and receive the designated degree, certificate or diploma for that course of instruction;

(2) continue to live and work in Kansas, after the recipient's course of instruction is completed, in a field of work for which the recipient was trained using the skills attained under the course of instruction for which a loan was received, until the loan is totally forgiven. Agree that for each year of living and working in Kansas, 1/4 of the total loan amount's principal and interest that accrued during the prior year shall be forgiven for the first three years and upon completion of the fourth year, the remaining balance of principal and interest of the loan shall be forgiven;

(3) agree that the service commitment for each agreement entered into under this section is in addition to the service commitment contained in any other agreement which has been or may be entered into under this section for the purpose of obtaining a loan;

(4) maintain records and make annual reports to the chief executive officer of the board of regents or such executive officer's designee as required to document the satisfaction of the agreement terms of the loan; and

(5) repay any amounts required upon the recipient's failure to complete the terms of the agreement.

(c) Such agreement shall establish a repayment schedule requiring the recipient to begin making payments one year after the discontinuance of the recipient's enrollment in a postsecondary educational institution, either by failure to attend, completion of the program or at such other times as the board deems appropriate.

History: L. 2002, ch. 127, § 2; July 1.



74-32,153 Completion of program of study; forgiveness of workforce development loan; interest rates.

74-32,153. Completion of program of study; forgiveness of workforce development loan; interest rates. (a) Upon completion of the recipient's program of study, the recipient shall be eligible for forgiveness of the loan by living and working in Kansas.

(b) By annually providing to the board of regents the required documentation certifying that the recipient worked and lived in Kansas throughout the prior year. Such documentation shall be provided to the board of regents within 30 days of the annual due date calculated from the completion of the course of study.

(c) If the required documentation certifying that the recipient lived and worked in Kansas is not received in the prescribed time by the board, the remaining loan amount shall be due and payable as prescribed under K.S.A. 74-32,154 and amendments thereto.

(d) Interest rates on the loan shall be determined by the state treasurer according to the interest rate received on the state idle funds plus 3%.

History: L. 2002, ch. 127, § 3; July 1.



74-32,154 Failure to satisfy obligation; repayment obligation terms and interest; delinquent payments.

74-32,154. Failure to satisfy obligation; repayment obligation terms and interest; delinquent payments. (a) Except as otherwise provided in K.S.A. 74-32,155, and amendments thereto, upon the failure of any person to satisfy an obligation incurred under the loan agreement as provided in K.S.A. 74-32,152, and amendments thereto, such person shall repay to the state treasurer an amount equal to the total of (1) the amount of money received by such person pursuant to such agreement, plus (2) accrued interest, calculated at the interest rate on the state idle funds plus 3%, from the date such money was received.

(b) Each person required to repay any amount under this section shall repay an amount totaling the entire amount to be repaid under all such agreements for which obligations are not satisfied, including all amounts of interest at the rate prescribed in subsection (a). Except as otherwise provided in this section, such repayment shall be made in installment payments determined by the state board of regents as provided in subsection (c) of the K.S.A. 74-32,152, and amendments thereto.

(c) All installment payments under this section shall commence six months after the date of the action or circumstance that causes the failure of the person to satisfy the obligations of such agreements, as determined by the state board of regents based upon the circumstances of each individual case.  If an installment payment becomes 91 days overdue, the entire amount outstanding shall become immediately due and payable, including all amounts of interest at the rate prescribed.

(d) The total repayment obligation imposed under all agreements entered into as provided in K.S.A. 74-32,152, and amendments thereto, may be satisfied at any time prior to graduation by making a single lump-sum payment equal to the total of (1) the entire amount to be repaid under all such agreements upon failure to satisfy the obligations under such agreements to practice in Kansas, plus (2) all amounts of interest accrued thereon at the rate prescribed in subsection (a).

(e) The state board of regents is authorized to turn any delinquent repayment account arising under the workforce development loan program to a designated loan servicer or collection agency, the state not being involved other than to receive payments from the loan servicer or collection agency at the interest rate prescribed under this section.

History: L. 2002, ch. 127, § 4; July 1.



74-32,155 Workforce development loan fund; deposits and expenditures.

74-32,155. Workforce development loan fund; deposits and expenditures. (a) There is hereby established in the state treasury the workforce development loan fund. The state board of regents shall remit all moneys received under this act to the state treasurer at least monthly.  Upon receipt of each such remittance the state treasurer shall deposit the entire amount thereof in the state treasury, and such amount shall be credited to the workforce development loan fund.

(b) The state treasurer, upon receipt of moneys from persons making payments under K.S.A. 74-32,152, 74-32,153 and 74-32,154, and amendments thereto, shall deposit the entire amount thereof in the state treasury, and such amount shall be credited to the workforce development loan fund. Moneys from the fund may be used to administer the workforce development loan program as authorized by appropriations acts.

(c) All expenditures from the workforce development loan fund shall be made for the purposes of this act and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive officer of the state board of regents or such executive officer's designee.

History: L. 2002, ch. 127, § 5; July 1.



74-32,156 State treasurer's duties; rules and regulations.

74-32,156. State treasurer's duties; rules and regulations. (a) The state treasurer shall be the receiving agent for loan payments and credits received under the provisions of this act. The state treasurer shall keep a record of payments received from each person and credited to such person's account obligation.

(b) The state treasurer shall send all accounts which are three or more months delinquent to the executive officer of the state board of regents.

(c) The state treasurer shall adopt rules and regulations to administer the state treasurer's duties under the provisions of this act.

History: L. 2002, ch. 127, § 6; July 1.



74-32,157 Postponement of payments due; circumstances causing; documentation, satisfaction of loan terms.

74-32,157. Postponement of payments due; circumstances causing; documentation, satisfaction of loan terms. (a) Except as otherwise specified in the agreement, an obligation under any agreement entered into under the workforce development loan program shall be postponed: (1) During any required period of active military service; (2) during any period of temporary medical disability during which the person obligated is unable to work; (3) during any period of time the person is on job-protected leave under the federal family and medical leave act of 1993; or (4) during any period of time the state board of regents determines that the person obligated is unable to work because of special circumstances. Under clause (1), an obligation to work and live in Kansas in accordance with an agreement under K.S.A. 74-32,152, and amendments thereto, shall not be postponed more than five years from the time the person's obligation to work and live in Kansas was to commence under any such agreement. An obligation to work and live in Kansas in accordance with an agreement under K.S.A. 74-32,152, and amendments thereto, shall be postponed under clause (2) during the period of time the medical disability exists. An obligation to work and live in Kansas in accordance with an agreement under K.S.A. 74-32,152, and amendments thereto, shall be postponed under clause (3) during the period of time the person obligated remains on family and medical leave act leave. An obligation to work and live in Kansas in accordance with an agreement under K.S.A. 74-32,152, and amendments thereto, shall be postponed under clause (4) during the period of time the state board of regents determines that the special circumstances exist. The state board of regents shall adopt rules and regulations prescribing criteria or guidelines for determination of the existence of special circumstances causing an inability to work and live in Kansas and shall determine the documentation required to prove the existence of such circumstances.

(b) An obligation to work and live in Kansas in accordance with an agreement under K.S.A. 74-32,152, and amendments thereto, shall be satisfied: (1) If the obligation to work and live in Kansas has been completed in accordance with the agreement; (2) if the person obligated dies; and (3) if, because of permanent physical disability, the person obligated is unable to work and live in Kansas.

History: L. 2002, ch. 127, § 7; July 1.



74-32,158 Effect of subsequent compliance to terms of the agreement terms; effect of noncompliance after period of compliance.

74-32,158. Effect of subsequent compliance to terms of the agreement terms; effect of noncompliance after period of compliance. If a person fails to satisfy an obligation to work and live in Kansas for the required period of time under an agreement entered into as provided in K.S.A. 74-32,152, and amendments thereto, because such person is working in or working and living in a state other than Kansas, and if such person is subject to or currently making repayments under such agreement, and if such person subsequently commences working and living in this state in compliance with the agreement, the balance of the repayment amount, including the interest thereon, from the time of commencement of working and living in Kansas until the obligation of such person is satisfied or until such time as such person again becomes subject to repayments, shall be waived. All repayment amounts due prior to commencement of working and living in this state again, including interest thereon, shall continue to be payable as provided under the agreement. If subsequent to commencement of working and living in this state, the person fails to satisfy the obligation to work and live in this state for the period of time specified in the agreement, the person again shall be subject to repayments, including interest thereon, as provided in the agreement.

History: L. 2002, ch. 127, § 8; July 1.



74-32,159 Rules and regulations.

74-32,159. Rules and regulations. The state board of regents shall adopt rules and regulations for administration of the workforce development loan program and shall establish terms, conditions and obligations which shall be incorporated into the provisions of any agreement under this act.

History: L. 2002, ch. 127, § 9; July 1.



74-32,160 Funding of workforce development loan program; secretary for children and families duties.

74-32,160. Funding of workforce development loan program; secretary for children and families duties. Financing of the workforce development loan program act shall be from moneys made available from the Kansas department of commerce received from the United States department of labor and the Kansas department for children and families received from the United States department of health and human services in accordance with the provisions of this section and in accordance with and subject to the provisions of Kansas appropriation acts.

The Kansas department of commerce shall provide funding for the purpose of this act which shall be limited to the use of federal department of labor workforce investment act funds which are returned to the state as unspent local WIA program year adult, youth and dislocated worker funds. Such unspent funds shall be converted to and identified as state-level set-aside funds for use in carrying out activities as provided under this act. The annual amount of such funds shall not exceed $500,000. The WIA set-aside funds shall be made available subject to the written approval from the United States department of labor authorizing the use of such for the purpose of this act and appropriated by the United States congress. Funding for this act by the Kansas department of commerce shall be contingent on the availability of WIA funding and shall terminate on or before the final WIA authorization date of June 30, 2005. Due to restrictions placed on the transfer of unspent federal funds to the state treasury and the need for timely disbursement of federal funds for WIA expenditures, the Kansas department of commerce shall develop in cooperation with the Kansas board of regents, a system for the reimbursement of actual expenses incurred pursuant to this act. Such reimbursement procedures shall be in compliance with acceptable federal department of labor and office of management and budget procedures established for the draw down and disbursement of federal WIA funds.

The secretary for children and families shall cooperate in the administration of the workforce development loan program act which may be funded with the $500,000 which is to be contributed annually by the Kansas department for children and families in accordance with and subject to the provisions of appropriation acts. When there is a candidate that appears to meet the eligibility guidelines for federal funding administered by the Kansas department for children and families, the Kansas board of regents shall notify the Kansas department for children and families. Upon the approval of the Kansas department for children and families' of the candidate's eligibility, the director of accounts and reports shall transfer funding from the appropriate federal source as identified by the Kansas department for children and families to the Kansas state treasurer. All receipts and interest collected from repayments of federal funds transferred under the authority of this section shall be returned to the director of accounts and reports for reposit to the originating federal funding source.

History: L. 2002, ch. 127, § 10; L. 2004, ch. 179, § 100; L. 2014, ch. 115, § 299; July 1.



74-32,161 Definitions; enrollment; eligibility; foster children; reimbursement to Kansas education institution; report to legislative committees; tuition waiver gifts, grants and reimbursements fund; expenditures; rules and regulations.

74-32,161. Definitions; enrollment; eligibility; foster children; reimbursement to Kansas education institution; report to legislative committees; tuition waiver gifts, grants and reimbursements fund; expenditures; rules and regulations. (a) As used in this section:

(1) "Kansas educational institution" means a postsecondary educational institution as defined by K.S.A. 74-3201b, and amendments thereto.

(2) "State board" means the state board of regents.

(b) Subject to appropriations therefor and except as otherwise provided by this section, every Kansas educational institution shall provide for enrollment without charge of tuition, undergraduate fees, including registration, matriculation and laboratory fees for any eligible applicant. No Kansas educational institution shall be required by this section to provide for the enrollment of more than five new applicants in any academic year. An applicant who was in the custody of the Kansas department for children and families on the date such applicant reached 18 years of age, who has graduated from a high school or fulfilled the requirements for a general educational development (GED) certificate while in foster care, was released from the custody of the Kansas department for children and families prior to age 18 after having graduated from a high school or fulfilled the requirements for a general educational development (GED) certificate while in foster care placement and in the custody of the Kansas department for children and families, or an applicant who was adopted from a foster care placement on or after such applicant's 16th birthday, and who is accepted to a Kansas educational institution within two years following the date such applicant graduated from a high school or fulfilled the requirements for a general educational development (GED) certificate shall be eligible for enrollment at a Kansas educational institution without charge of tuition or such fees through the semester the eligible applicant reaches 21 years of age not to exceed eight semesters of undergraduate instruction, or the equivalent thereof, at all such institutions.

(c) Subject to appropriations therefor, any Kansas educational institution which at the time of enrollment did not charge tuition or fees as prescribed by subsection (b), and amendments thereto, of the eligible applicant may file a claim with the state board for reimbursement of the amount of such tuition and fees. The state board shall be responsible for payment of reimbursements to Kansas educational institutions upon certification by each such institution of the amount of reimbursement to which the educational institution is entitled. Such payments to Kansas educational institutions shall be made upon vouchers approved by the state board and upon warrants of the director of accounts and reports. Payments may be made by issuance of a single warrant to each Kansas educational institution at which one or more eligible applicants are enrolled for the total amount of tuition and fees not charged eligible applicants for enrollment at that institution. The director of accounts and reports shall cause such warrant to be delivered to the Kansas educational institution at which such eligible applicant or applicants are enrolled. If an eligible applicant discontinues attendance before the end of any semester, after the Kansas educational institution has received payment under this subsection, the institution shall pay to the state the entire amount which such eligible applicant would otherwise qualify to have refunded, not to exceed the amount of the payment made by the state on behalf of such applicant for the semester. All amounts paid to the state by Kansas educational institutions under this subsection shall be deposited in the state treasury and credited to the tuition waiver gifts, grants and reimbursements fund unless such amount was from federal funds transferred under the authority of subsection (g) which funds shall be returned to the director of accounts and reports for reposit to the originating federal funding source.

(d) The chief executive officer of the state board shall submit a report to the house and senate committees on education during the 2005 and 2007 regular session of the legislature on the results, outcomes and effectiveness of the tuition waiver program authorized by this section.

(e) The state board is authorized to receive any grants, gifts, contributions or bequests made for the purpose of supporting the tuition waiver program authorized by this section and to expend the same.

(f) There is hereby established in the state treasury the tuition waiver gifts, grants and reimbursements fund. Expenditures from the fund may be made for the purpose of payment of claims of Kansas educational institutions pursuant to this section and for such purposes as may be specified with regard to any grant, gift, contribution or bequest. All such expenditures shall be authorized by the chief executive officer of the state board, or such officer's designee and made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief executive officer of the state board, or such officer's designee.

(g) During each year, the chief executive officer of the state board shall make one or more certifications of the amount or amounts required to pay claims received from Kansas educational institutions for tuition and fees under this section to the director of accounts and reports and the secretary for children and families. Each certification made by the chief executive officer shall include a provision stating that 20% of the total amount or amounts required to pay claims received from Kansas educational institutions for tuition and fees under this section are either cash, in-kind contributions, state general funds or other nonfederal sources not used to match other funds, and that the remaining 80% shall be paid from the federal award from the foster care assistance federal fund. Upon receipt of each such certification, the director of accounts shall transfer the amount certified from moneys received under the federal Chafee foster care independence grant and credited to the foster care assistance federal fund of the Kansas department for children and families to the tuition waiver gifts, grants and reimbursements fund of the state board. Annual expenditures for the tuition waiver program made by the Kansas department for children and families shall not exceed a maximum of more than 30% of the amount of the federal award in effect on July 1 of each state fiscal year.

(h) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the tuition waiver gifts and grants fund interest earnings based on:

(1) The average daily balance of moneys in the tuition waiver gifts and grants fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(i) Applicants eligible for the benefits under this section shall be exempt from the provisions of K.S.A. 76-717, and amendments thereto.

(j) The state board shall adopt rules and regulations requiring eligible applicants to be enrolled as a full-time undergraduate student in good academic standing and to maintain part-time employment to remain eligible and other rules and regulations, as appropriate, for administration of the applicable provisions of this section. When there is a candidate that appears to meet the eligibility guidelines for federal Chafee funding administered by the Kansas department for children and families, the state board shall notify the Kansas department for children and families. The Kansas department for children and families shall notify the state board of approval of the candidate's eligibility.

(k) The provisions of this section shall expire on June 30, 2006, except that any eligible applicant who received a tuition waiver before June 30, 2006, and is deemed by the state board to be eligible pursuant to this section shall be allowed to remain eligible until such applicant completes such applicant's course of study or becomes ineligible pursuant to the provisions of this section.

History: L. 2002, ch. 127, § 12; Revived and Amend., L. 2004, ch. 185, § 25; L. 2014, ch. 115, § 300; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 167, § 25, but that version was repealed by L. 2004, ch. 185, § 51.



74-32,162 Title and citation of act.

74-32,162. Title and citation of act. K.S.A. 2015 Supp. 74-32,163 through 74-32,184, and amendments thereto, shall be known and may be cited as the Kansas private and out-of-state postsecondary educational institution act.

History: L. 2004, ch. 185, § 2; L. 2010, ch. 150, § 1; July 1.



74-32,163 Definitions.

74-32,163. Definitions. As used in the Kansas private and out-of-state postsecondary educational institution act:

(a) "Academic degree" means any associate, bachelor's, professional, master's, specialist or doctoral degree.

(b) "Accreditation" means an accreditation by an agency recognized by the United States department of education.

(c) "Branch campus" means any subsidiary place of business maintained within the state of Kansas by an institution at a site which is separate from the site of the institution's principal place of business and at which the institution offers a course or courses of instruction or study identical to the course or courses of instruction or study offered by the institution at its principal place of business.

(d) "Commission" means the advisory commission on private and out-of-state postsecondary educational institutions established pursuant to K.S.A. 2015 Supp. 74-32,166, and amendments thereto.

(e) "Distance education" means any course delivered primarily by use of correspondence study, audio, video or computer technologies.

(f) "Out-of-state postsecondary educational institution" means a postsecondary educational institution chartered, incorporated or otherwise organized under the laws of any jurisdiction other than the state of Kansas.

(g) "Institution" means an out-of-state or private postsecondary educational institution.

(h) "Institution employee" means any person, other than an owner, who directly or indirectly receives compensation from an institution for services rendered.

(i) "Owner of an institution" means:

(1) In the case of an institution owned by an individual, that individual;

(2) in the case of an institution owned by a partnership, all full, silent and limited partners;

(3) in the case of an institution owned by a corporation, the corporation, its directors, officers and each shareholder owning shares of issued and outstanding stock aggregating at least 10% of the total of the issued and outstanding shares; and

(4) in the case of an institution owned by a limited liability company, the company, its managers and all its members.

(j) "Person" means an individual, firm, partnership, association or corporation.

(k) "Physical presence" means:

(1) The employment in Kansas of a Kansas resident for the purpose of administering, coordinating, teaching, training, tutoring, counseling, advising or any other activity on behalf of the institution; or

(2) The delivery of, or the intent to deliver, instruction in Kansas with the assistance from any entity within the state in delivering the instruction including, but not limited to, a cable television company or a television broadcast station that carries instruction sponsored by the institution.

(l) "Private postsecondary educational institution" means an entity which:

(1) Is a business enterprise, whether operated on a profit or not-for-profit basis, which has a physical presence within the state of Kansas or which solicits business within the state of Kansas;

(2) offers a course or courses of instruction or study through classroom contact or by distance education, or both, for the purpose of training or preparing persons for a field of endeavor in a business, trade, technical or industrial occupation or which offers a course or courses leading to an academic degree; and

(3) is not specifically exempted by the provisions of this act.

(m) "Representative" means any person employed by an institution to act as an agent, solicitor or broker to procure students or enrollees for the institution.

(n) "State board" means the state board of regents or the board's designee.

(o) "Support" or "supported" means the primary source and means by which an institution derives revenue to perpetuate operation of the institution.

(p) "University" means a postsecondary educational institution authorized to offer any degree including a bachelor, graduate or professional degree.

(q) "State educational institution" means any state educational institution as defined by K.S.A. 76-711, and amendments thereto.

History: L. 2004, ch. 185, § 3; L. 2010, ch. 150, § 2; July 1.



74-32,164 Institutions and courses exempt from act.

74-32,164. Institutions and courses exempt from act. The Kansas private and out-of-state postsecondary educational institution act shall not apply to:

(a) An institution supported primarily by Kansas taxation from either a local or state source;

(b) an institution or training program which offers instruction only for avocational or recreational purposes as determined by the state board;

(c) a course or courses of instruction or study, excluding degree-granting programs, sponsored by an employer for the training and preparation of its own employees, and for which no tuition or other fee is charged to the student;

(d) a course or courses of instruction or study sponsored by a recognized trade, business or professional organization having a closed membership for the instruction of the members of the organization, and for which no tuition or other fee is charged to the student;

(e) an institution which is otherwise regulated and approved under any other law of this state;

(f) a course or courses of special study or instruction having a closed enrollment and financed or subsidized on a contract basis by local or state government, private industry, or any person, firm, association or agency, other than the student involved;

(g) an institution financed or subsidized by federal or special funds which has applied to the state board for exemption from the provisions of this act and which has been declared exempt by the state board because it has found that the operation of such institution is outside the purview of this act;

(h) the Kansas City college and bible school, inc.;

(i) any postsecondary educational institution which was granted approval to confer academic or honorary degrees by the state board of education under the provisions of K.S.A. 17-6105, prior to its repeal; and

(j) any institution that does not have a physical presence in Kansas and that is otherwise subject to this act, but only to the extent that and for the period of time that such institution is participating in the state authorization reciprocity agreement as authorized under K.S.A. 2015 Supp. 74-32,194, and amendments thereto, for the purpose of providing distance education to students in this state. As used in this subsection, the term "distance education" has the meaning ascribed thereto in K.S.A. 2015 Supp. 74-32,194, and amendments thereto.

History: L. 2004, ch. 185, § 4; L. 2014, ch. 8, § 2; July 1.



74-32,165 Rules and regulations; institutions qualified to award academic degrees, standards; information from state agencies.

74-32,165. Rules and regulations; institutions qualified to award academic degrees, standards; information from state agencies. (a) The state board may adopt rules and regulations for the administration of this act. Prior to the adoption of any such rules and regulations, the state board shall afford the advisory commission an opportunity to make recommendations thereon.

(b) Specific standards shall be set for determining those institutions which qualify for approval to confer or award academic degrees. Such standards shall be consistent with standards applicable to state educational institutions under the control and supervision of the state board.

(c) The state board shall maintain a list of institutions that have been issued a certificate of approval.

(d) Any state agency having information which will enable the state board to exercise its powers and perform its duties in administering the provisions of this act shall furnish such information when requested by the state board.

History: L. 2004, ch. 185, § 5; June 10.



74-32,166 Advisory commission; membership; meetings; compensation.

74-32,166. Advisory commission; membership; meetings; compensation. (a) The advisory commission on private and out-of-state postsecondary educational institutions is hereby created. The commission shall consist of nine members appointed by the state board. Except as provided by this section, members shall be appointed for terms of four years. Vacancies shall be filled by the state board for the unexpired term. Five members of the commission shall be owners or managers of private postsecondary educational institutions, at least two of the five members shall represent institutions, which at the time of appointment of such members, have enrollments of under 125 students, and at least one shall represent a degree granting institution. Four members shall be selected from among persons representing: Secondary schools, postsecondary schools, business and industry, members of the employment community, economic development interests of the state and health occupations.

(b) The commission shall elect one member as chairperson of the commission and such other officers as may be necessary.

(c) The commission shall meet at least once annually in Topeka during the month of October, and shall conduct special meetings on the call of the chairperson or the state board or at the request of at least four members of the commission.

(d) Members attending meetings of such commission, or attending a subcommittee meeting thereof authorized by such commission, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223, and amendments thereto.

(e) A majority of the commission is a quorum to conduct business, but no less than four members must concur to pass upon any matter before the commission.

(f) The commission may recommend to the state board such policies, minimum standards and rules and regulations that the commission deems necessary for administering the provisions of this act.

History: L. 2004, ch. 185, § 6; June 10.



74-32,167 Certificate of approval required prior to awarding a degree, certificate or diploma; contracts unenforceable, when.

74-32,167. Certificate of approval required prior to awarding a degree, certificate or diploma; contracts unenforceable, when. (a) No institution may operate within this state without obtaining a certificate of approval from the state board as provided in this act. No institution shall confer or award any degree, certificate or diploma, whether academic or honorary, unless such institution has been approved for such purpose by the state board.

(b) Any contract entered into by or on behalf of any owner, employee or representative of an institution which is subject to the provisions of this act, but which has not obtained a certificate of approval, shall be unenforceable in any action.

History: L. 2004, ch. 185, § 7; L. 2010, ch. 150, § 3; July 1.



74-32,168 Certificate of approval, application; branch institutions.

74-32,168. Certificate of approval, application; branch institutions. (a) Each institution shall apply to the state board for a certificate of approval. An institution which opens or maintains a branch campus shall notify the state board that it has opened or is maintaining a branch campus. Such branch campus shall be subject to review by the state board to determine whether it complies with the provisions of this act and the standards of the state board established pursuant thereto.

(b) An application for a certificate of approval shall be made on a form prepared and furnished by the state board and shall contain such information as may be required by the state board.

(c) The state board may issue a certificate of approval upon determination that an institution meets the standards established by the state board. The state board may issue a certificate of approval to any institution accredited by a regional or national accrediting agency recognized by the United States department of education without further evidence.

History: L. 2004, ch. 185, § 8; L. 2010, ch. 150, § 4; July 1.



74-32,169 Certificate of approval; compliance with minimum standards required.

74-32,169. Certificate of approval; compliance with minimum standards required. The state board shall issue a certificate of approval to an institution when the state board is satisfied that the institution meets minimum standards established by the state board by adoption of rules and regulations to insure that:

(a) Courses, curriculum and instruction are of such quality, content and length as may reasonably and adequately ensure achievement of the stated objective for which the courses, curriculum or instruction are offered;

(b) institutions have adequate space, equipment, instructional material and personnel to provide education and training of good quality;

(c) educational and experience qualifications of directors, administrators and instructors are such as may reasonably insure that students will receive instruction consistent with the objectives of their program of study;

(d) institutions maintain written records of the previous education and training of students and applicant students, and that training periods are shortened when warranted by such previous education and training or by skill or achievement tests;

(e) a copy of the course outline, schedule of tuition, fees and other charges, settlement policy, rules pertaining to absence, grading policy and rules of operation and conduct are furnished to students upon entry into class;

(f) upon completion of training or instruction, students are given certificates, diplomas or degrees as appropriate by the institution indicating satisfactory completion of the program;

(g) adequate records are kept to show attendance, satisfactory academic progress and enforcement of satisfactory standards relating to attendance, progress and conduct;

(h) institutions comply with all local, state and federal regulations;

(i) institutions are financially responsible and capable of fulfilling commitments for instruction;

(j) institutions do not utilize erroneous or misleading advertising, either by actual statement, omission or intimation;

(k) institutions have and maintain a policy, which shall be subject to state board approval, for the refund of unused portions of tuition, fees and other charges if a student enrolled by the institution fails to begin a course or withdraws or is discontinued therefrom at any time prior to completion. Such policies shall take into account those costs of the institution that are not diminished by the failure of the student to enter or complete a course of instruction; and

(l) institutions adopt, publish and adhere to a procedure for handling student complaints. Institutions shall post information so that students will be aware of the complaint process available to them. The information shall be posted in locations that are used or seen by all students on a regular basis such as the institution's web site, enrollment agreement, catalogue or other media.

History: L. 2004, ch. 185, § 9; L. 2010, ch. 150, § 5; July 1.



74-32,170 Certificate of approval; application, contents; term; renewal; notice of intent to nonrenew.

74-32,170. Certificate of approval; application, contents; term; renewal; notice of intent to nonrenew. (a) After review of an application for a certificate of approval and if the state board determines that the institution meets the requirements of this act and the standards established by the state board, the state board shall issue a certificate of approval to the institution. Certificates of approval shall be in a form specified by the state board. Certificates of approval shall state:

(1) The date of issuance and term of approval;

(2) the correct name and address of the institution;

(3) the signature of the chief executive officer of the state board or a person designated by the state board to administer the provisions of this act; and

(4) any other information required by the state board.

(b) Certificates of approval shall be valid for a term of one year.

(c) Each certificate of approval shall be issued to the owner of an institution and shall not be transferable. If a change in ownership of an institution occurs, the new owner shall apply within 60 days prior to the change in ownership for a new certificate of approval. The state board may waive the sixty-day requirement upon determination that an emergency exists and that the waiver and change in ownership would be in the best interests of students currently enrolled in the institution. Whenever a change in ownership occurs as a result of death, court order or operation of law, the new owner shall apply immediately for a new certificate of approval.

(d) At least 120 days prior to expiration of a certificate of approval, the state board shall forward to the institution a renewal application form. Any institution desiring to renew its certificate of approval, shall complete and submit the application for renewal to the state board at least 60 days prior to the expiration of the institution's certificate of approval.

(e) Unless exempt from the provisions of this act pursuant to K.S.A. 2015 Supp. 74-32,164, and amendments thereto, an institution shall not accept payments for tuition, fees or other enrollment charges until the institution receives a certificate of approval from the state board.

(f) Any institution which does not plan to renew a certificate of approval shall notify the state board of its intent not to renew at least 60 days prior to the expiration date of the certificate of approval.

History: L. 2004, ch. 185, § 10; L. 2010, ch. 150, § 6; July 1.



74-32,171 Refusal to issue certificate; appeal.

74-32,171. Refusal to issue certificate; appeal. (a) After review of an application for a certificate of approval and if the state board determines that the applicant does not meet the requirements of this act, the state board shall refuse to issue the certificate and set forth the reasons for the determination.

(b) If an applicant, upon written notification of refusal by the state board to issue a certificate of approval, desires to contest such refusal, the applicant shall notify the state board in writing, within 15 days after the date of service of such notice of refusal, of the desire to be heard. Such applicant shall be afforded a hearing in accordance with the provisions of the Kansas administrative procedure act. Upon conclusion of any such hearing, the state board shall issue a certificate of approval or a final refusal to do so.

(c) If an applicant, upon service of notice of refusal by the state board to issue a certificate of approval, fails to request a hearing within 15 days after the date of service of such notice of refusal, the state board's refusal shall be final.

History: L. 2004, ch. 185, § 11; June 10.



74-32,172 Same; revocation or imposition of conditions; notice; hearing.

74-32,172. Same; revocation or imposition of conditions; notice; hearing. (a) The state board may revoke a certificate of approval or impose reasonable conditions upon the continued approval represented by a certificate. Prior to revocation or imposition of conditions upon a certificate of approval, the state board shall give written notice to the holder of the certificate of the impending action setting forth the grounds for the action contemplated to be taken and affording a hearing on a date within 30 days after the date of such notice. Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(b) A certificate of approval may be revoked or conditioned if the state board has reasonable cause to believe that the institution is in violation of any provision of this act or of any rules and regulations adopted under this act.

History: L. 2004, ch. 185, § 12; June 10.



74-32,173 Same; judicial review; violations of act, injunction.

74-32,173. Same; judicial review; violations of act, injunction. Any action of the state board pursuant to K.S.A. 2015 Supp. 74-32,170, 74-32,171 or 74-32,172, and amendments thereto, is subject to review in accordance with the Kansas judicial review act. If it appears to the state board on the basis of its own inquiries or investigations or as a result of a complaint that any provision of this act has been or may be violated, the state board may request the attorney general to institute an action enjoining such violation or for an order directing compliance with the provisions of this act.

History: L. 2004, ch. 185, § 13; L. 2010, ch. 17, § 183; July 1.



74-32,174 Institution's representative, registration with state board; renewal, denial, or revocation of registration.

74-32,174. Institution's representative, registration with state board; renewal, denial, or revocation of registration. (a) Each representative of an institution shall register with the state board. Application for registration may be made at any time on a form prepared and furnished by the state board and shall contain such information as may be required by the state board.

(b) Registration of a representative shall be effective upon receipt of notice from the state board and shall remain in effect until expiration of the certificate of approval of the institution employing such representative. Renewal of representative registration shall be in accordance with the renewal application form forwarded to the institution by the state board.

(c) Denial or revocation of registration of a representative by the state board shall be in accordance with the provisions of this act applicable to denial or revocation of a certificate of approval.

(d) A representative employed by more than one institution shall not be required to register for each institution when such institutions have a common ownership.

History: L. 2004, ch. 185, § 14; June 10.



74-32,175 Surety bond or certificate of evidence of insurance.

74-32,175. Surety bond or certificate of evidence of insurance. (a) Before a certificate of approval is issued under this act, a bond in the penal sum of $20,000 shall be provided by the institution for the period for which the certificate of approval is to be issued. The obligation of the bond shall be that the institution and its officers, agents, representatives and other employees shall be bound, upon closure of the institution, to deliver or make available to the state board the records of all students who are in attendance at the institution at the time of closure or who have attended the institution at any time prior to closure. The bond shall be a corporate surety bond issued by a company authorized to do business in this state. The bond shall be filed with the state board. If the institution ceases operation, the state board may recover against the bond all necessary costs for the acquisition, permanent filing and maintenance of student records of the institution.

(b) In lieu of the corporate surety bond required under subsection (a), an institution may provide any similar certificate or evidence of indebtedness or insurance as may be acceptable to the state board if such certificate or evidence of indebtedness or insurance is conditioned that the requirements of subsection (a) shall be met.

History: L. 2004, ch. 185, § 15; June 10.



74-32,176 Advance payment of tuition and retention of tuition, limitations.

74-32,176. Advance payment of tuition and retention of tuition, limitations. (a) Subject to the provisions of subsection (b), no tuition in an amount greater than $350 shall be collected from a student by any institution more than 30 days before the student receives classroom instruction, and not more than $150 of such amount may be retained by an institution from any student who fails to enter the institution.

(b) In the case of distance education, no tuition in an amount greater than $200 shall be collected from a student prior to the first submission of a lesson by the student, and not more than $75 of such amount may be retained by an institution from any student who fails to enter the institution.

History: L. 2004, ch. 185, § 16; June 10.



74-32,177 Prohibited acts; criminal penalty.

74-32,177. Prohibited acts; criminal penalty. (a) No person shall:

(1) Operate an institution without a certificate of approval;

(2) solicit prospective students without being registered as required by this act;

(3) accept contracts or enrollment applications from a representative who is not registered as required by this act;

(4) use fraud or misrepresentation in advertising or in procuring enrollment of a student;

(5) use the term "accredited" in the name or advertisement of the institution unless such institution is accredited as defined in this act; and

(6) use the term "university" in the name or advertisement of the institution unless such institution is a university as defined by this act.

(b) Violation of any provision of subsection (a) or of any other provision of this act is a class C nonperson misdemeanor.

History: L. 2004, ch. 185, § 17; June 10.



74-32,178 Violations of act; Kansas consumer protection act; injunctions; civil fine.

74-32,178. Violations of act; Kansas consumer protection act; injunctions; civil fine. Upon application of the attorney general or a county or district attorney, a district court shall have jurisdiction to enjoin any violation of this act and to enjoin persons from engaging in business in this state. In any action brought to enforce the provisions of this act, if the court finds that a person willfully used any deceptive or misleading act or practice or operates an institution without first obtaining and maintaining a certificate of approval, the attorney general or a county or district attorney, upon petition to the court, may recover on behalf of the state, in addition to the criminal penalties provided in this act, a civil penalty not exceeding $5,000 for each violation. For purposes of this section, an intentional violation occurs when the person committing the violation knew or should have known that the conduct of the person consisted of acts or practices which were deceptive or misleading including the operation of an institution without first obtaining a certificate of approval from the state board. Any violation of this act or any rule or regulation adopted pursuant thereto is a deceptive act or practice under the Kansas consumer protection act. Any remedy provided by this act shall be in addition to any other remedy provided by the Kansas consumer protection act.

History: L. 2004, ch. 185, § 18; L. 2010, ch. 150, § 7; July 1.



74-32,179 Failure to comply with act; refund of money, interest; contracts, void.

74-32,179. Failure to comply with act; refund of money, interest; contracts, void. Any note or contract taken by any institution or its officers, directors, agents or representatives, without having complied with the provisions of this act, shall be null and void and any person who has entered into a contract with such institution or its officers, directors, agents or representatives shall be entitled to a full refund of the money or consideration paid plus interest accruing from the date of payment at a rate per annum equal to the rate specified in K.S.A. 16-207, and amendments thereto, together with other damages sustained by such person.

History: L. 2004, ch. 185, § 19; June 10.



74-32,180 Promissory instruments as payment of tuition.

74-32,180. Promissory instruments as payment of tuition. Whenever any institution negotiates any promissory instrument or note received from a student or on behalf of a student as payment of tuition or other fees charged by each institution, any person or assignee or holder to whom the instrument or note is assigned shall take such instrument or note subject to all defenses which would be available to the student from whom or on behalf of whom the instrument or note was received.

History: L. 2004, ch. 185, § 20; June 10.



74-32,181 Fees.

74-32,181. Fees. (a) The state board shall fix, charge and collect fees not to exceed the following amounts by adopting rules and regulations for such purposes:

(1) For institutions domiciled or having their principal place of business within the state of Kansas:

Initial application fees:

Non-degree granting institution  $2,000

Degree granting institution  $3,000

Initial evaluation fee (in addition to initial application fees):

Non-degree level  $750

Associate degree level  $1,000

Baccalaureate degree level  $2,000

Master's degree level  $3,000

Professional or doctoral degree level  $4,000

Renewal application fees:

Non-degree granting institution  2% of gross tuition,

but not less than $800, nor more than $25,000

Degree granting institution  2% of gross tuition,

but not less than $1,600, nor more than $25,000

New program submission fees, for each new program:

Non-degree program  $250

Associate degree program  $500

Baccalaureate degree program  $750

Master's degree program  $1,000

Professional or doctoral degree program  $2,000

Program modification fee, for each program  $100

Branch campus site fees, for each branch campus site:

Initial non-degree granting institution  $1,500

Initial degree granting institution  $2,500

Renewal branch campus site fees, for each branch campus site:

Non-degree granting institution  2% of gross tuition,

but not less than $800, nor more than $25,000

Degree granting institution  2% of gross tuition,

but not less than $1,600, nor more than $25,000

On-site branch campus review fee, for each site  $250

Representative fees:

Initial registration  $200

Renewal of registration  $150

Late submission of renewal of application fee  $125

Student transcript copy fee  $10

Returned check fee  $50

Changes in institution profile fees:

Change of institution name  $100

Change of institution location  $100

Change of ownership only  $100

(2) For institutions domiciled or having their principal place of business outside the state of Kansas:

Initial application fees:

Non-degree granting institution  $4,000

Degree granting institution  $5,500

Initial evaluation fee (in addition to initial application fees):

Non-degree level  $1,500

Associate degree level  $2,000

Baccalaureate degree level  $3,000

Master's degree level  $4,000

Professional or doctoral degree level  $5,000

Renewal application fees:

Non-degree granting institution  3% of gross tuition,

but not less than $2,400, nor more than $25,000

Degree granting institution  3% of gross tuition,

but not less than $3,000, nor more than $25,000

New program submission fees, for each new program:

Non-degree program  $500

Associate degree program  $750

Baccalaureate degree program  $1,000

Master's degree program  $1,500

Professional or doctoral degree program  $2,500

Program modification fee, for each program  $100

Branch campus site fees, for each branch campus site:

Initial non-degree granting institution  $4,000

Initial degree granting institution  $5,500

Renewal branch campus site fees, for each branch campus site:

Non-degree granting institution  3% of gross tuition,

but not less than $2,400, nor more than $25,000

Degree granting institution  3% of gross tuition,

but not less than $3,000, nor more than $25,000

On site branch campus review fee, for each site  $500

Representative fees:

Initial registration  $350

Renewal of registration  $250

Late submission of renewal of application fee  $125

Student transcript copy fee  $10

Returned check fee  $50

Changes in institution profile fees:

Change of institution name  $100

Change of institution location  $100

Change of ownership only  $100

(b) Fees shall not be refundable.

(c) If there is a change in the ownership of an institution and, if at the same time, there also are changes in the institution's programs of instruction, location, entrance requirements or other changes, the institution shall be required to submit an application for an initial certificate of approval and shall pay all applicable fees associated with an initial application.

(d) An application for renewal shall be deemed late if the applicant fails to submit a completed application for renewal, or documentation requested by the state board to complete the renewal process, before the expiration date of the current certificate of approval.

(e) The state board shall determine on or before June 1 of each year the amount of revenue which will be required to properly carry out and enforce the provisions of the Kansas private and out-of-state postsecondary educational institution act for the next ensuing fiscal year and shall fix the fees authorized for such year at the sum deemed necessary for such purposes within the limits of this section. Prior to adoption of any such fees, the state board shall afford the advisory commission an opportunity to make recommendations on the proposed fees.

(f) Fees may be charged to conduct onsite reviews for degree granting and non-degree granting institutions or to review curriculum in content areas where the state board does not have expertise.

(g) The provisions of this section shall expire on June 30, 2017.

History: L. 2004, ch. 185, § 21; L. 2010, ch. 150, § 8; L. 2011, ch. 68, § 3; L. 2012, ch. 168, § 8; July 1.



74-32,182 Private and out-of-state postsecondary educational institution fee fund.

74-32,182. Private and out-of-state postsecondary educational institution fee fund. (a) The state board shall remit all moneys received pursuant to the provisions of this act to the state treasurer. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount remitted in the state treasury and shall credit the same to the private and out-of-state postsecondary educational institution fee fund to be used for the purpose of administering this act. All expenditures from such fee fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state board or the board's designee.

(b) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the private and out-of-state postsecondary educational institution fee fund interest earnings based on: (1) The average daily balance of moneys in such fee fund for the preceding month; and (2) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 2004, ch. 185, § 22; June 10.



74-32,183 Severability.

74-32,183. Severability. If any clause, paragraph, subsection or section of the Kansas private and out-of-state postsecondary educational institution act is found to be unconstitutional or invalid, it shall be conclusively presumed that the legislature would have enacted the remainder of the act without such unconstitutional or invalid clause, paragraph, subsection or section.

History: L. 2004, ch. 185, § 23; June 10.



74-32,184 Statewide data collection system.

74-32,184. Statewide data collection system. Within the limits of appropriations therefore, the state board shall develop and maintain a statewide data collection system to collect and analyze private and out-of-state postsecondary educational information, including, but not limited to, student, course, financial aid and program demographics that will assist the board in improving the quality of private and out-of-state postsecondary education.

History: L. 2010, ch. 150, § 10; July 1.



74-32,194 State authorization reciprocity agreement; authority, powers and duties of the state board of regents; state authorization reciprocity fund; rules and regulations.

74-32,194. State authorization reciprocity agreement; authority, powers and duties of the state board of regents; state authorization reciprocity fund; rules and regulations. (a) As used in this section:

(1) "Community college" means any community college established under the laws of this state;

(2) "distance education" means any course or program offered by a postsecondary educational institution to students who are located in a state in which the postsecondary educational institution does not have a physical presence;

(3) "independent postsecondary educational institution" means any postsecondary educational institution which was granted approval to confer academic or honorary degrees by the state board of education under the provisions of K.S.A. 17-6105, prior to its repeal;

(4) "municipal university" means Washburn university of Topeka or any other municipal university established under the laws of this state;

(5) "out-of-state postsecondary educational institution" has the meaning ascribed thereto in K.S.A. 2015 Supp. 74-32,163, and amendments thereto;

(6) "postsecondary educational institution" means any degree-granting public postsecondary educational institution, independent postsecondary educational institution, private postsecondary educational institution and out-of-state postsecondary educational institution;

(7) "private postsecondary educational institution" has the meaning ascribed thereto in K.S.A. 2015 Supp. 74-32,163, and amendments thereto;

(8) "public postsecondary educational institution" means any state educational institution, municipal university, community college and technical college, and includes any entity resulting from the consolidation or affiliation of any two or more of such public postsecondary educational institutions;

(9) "state authorization reciprocity agreement" means an agreement among states, districts and territories that establishes comparable standards for providing distance education from their postsecondary educational institutions to out-of-state students;

(10) "state board" means the state board of regents;

(11) "state educational institution" means any state educational institution, as defined in K.S.A. 76-711, and amendments thereto; and

(12) "technical college" means any technical college established under the laws of this state.

(b) The state board is authorized to enter into the state authorization reciprocity agreement for the purposes of:

(1) Authorizing and allowing any postsecondary educational institution with a physical presence in Kansas to voluntarily participate in the state authorization reciprocity agreement and provide distance education in other states in accordance with the terms of the state authorization reciprocity agreement; and

(2) authorizing and allowing any postsecondary educational institution that does not have a physical presence in Kansas and that is a participating member of the state authorization reciprocity agreement to deliver distance education in this state in accordance with the terms of the state authorization reciprocity agreement, notwithstanding the provisions of the private and out-of-state postsecondary education institution act.

(c) A postsecondary educational institution shall be deemed to have a "physical presence" in the state if the postsecondary education institution:

(1) Has established a campus, branch instructional facility or administrative office within the boundaries of the state;

(2) requires students to physically meet for instruction within the state more than twice per full term;

(3) provides information from a physical site located within the state;

(4) offers short courses within the state requiring 10 or more hours of attendance by students; or

(5) maintains a mailing address or phone exchange in the state.

(d) The state board may assume and exercise all powers, duties and responsibilities associated with and required under the terms of the state authorization reciprocity agreement for any postsecondary educational institution which has a physical presence in the state and has voluntarily submitted to the jurisdiction of the state board to the extent required to enable the postsecondary educational institution to participate in the state authorization reciprocity agreement.

(e) The state board may terminate membership or participation of any postsecondary educational institution with a physical presence in Kansas that is participating in the state authorization reciprocity agreement if the state board has reasonable cause to believe that the postsecondary educational institution is in violation of any provision of this section.

(f) The state board shall be authorized to recover actual costs incurred in the course of investigating and prosecuting complaints against a postsecondary educational institution that is participating in the state authorization reciprocity agreement, and shall be able to recoup tuition on behalf of any student. The amount collected by the state board for the actual costs related to the investigation and prosecution of the complaint or for tuition on behalf of any student, as certified by the president or chief executive officer of the state board to the state treasurer, shall be deposited in the state treasury in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, and shall be credited to the state authorization reciprocity fund.

(g) There is hereby established in the state treasury the state authorization reciprocity fund which shall be administered by the state board. All expenditures from the state authorization reciprocity fund shall be for reimbursement to the state board for any costs associated with investigating and prosecuting complaints and recovering tuition on behalf of any student under the provisions of the state authorization reciprocity agreement. All expenditures from the state authorization reciprocity fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president or chief executive officer of the state board or the designee of the president or chief executive officer of the state board.

(h) Nothing in this section shall preclude the state board from exercising its authority under any other provision of law, nor the attorney general from pursuing violations of any provisions of the Kansas consumer protection act.

(i) The state board may adopt rules and regulations as necessary to implement the provisions of this section.

History: L. 2014, ch. 8, § 1; July 1.



74-32,219 Nurse educator service scholarship program act.

74-32,219. Nurse educator service scholarship program act. This act [*] shall be known and may be cited as the nurse educator service scholarship program act.

History: L. 2007, ch. 173, § 1; July 1.

* Reference should be to 74-32,219 through 74-32,226.



74-32,220 Same; definitions.

74-32,220. Same; definitions. As used in the nurse educator service scholarship program act:

(a) "Executive officer" means the chief executive officer of the state board of regents appointed under K.S.A. 74-3203a, and amendments thereto.

(b) "School of nursing" means a school within the state of Kansas which is approved by the state board of nursing to grant a master of science or doctoral degree in nursing.

(c) "Qualified applicant" means a person who: (1) Is a resident of the state of Kansas; (2) (A) is a registered nurse who holds a baccalaureate degree in nursing and has been accepted for admission to or is enrolled in a course of instruction leading to a master of science in nursing; or (B) is a registered nurse who holds a master of science degree in nursing and has been accepted for admission to or is enrolled in a course of instruction leading to a doctorate degree in nursing and (3) has qualified for the award of a scholarship under the program on the basis of having demonstrated scholastic ability and remains qualified on the basis of remaining in good standing and making satisfactory progress toward completion of the requirements of the course of instruction in which enrolled.

(d) "Program" means the nurse educator service scholarship program established pursuant to this act.

(e) "Review Committee" or "committee" means the nurse educator service scholarship application review committee established at each school of nursing as required by K.S.A. 2015 Supp. 74-32,221, and amendments thereto.

History: L. 2007, ch. 173, § 2; July 1.



74-32,221 Same; establishment of program; amount and duration of awards; match requirements.

74-32,221. Same; establishment of program; amount and duration of awards; match requirements. (a) There is hereby established the nurse educator service scholarship program.

(b) (1) The director of each school of nursing shall establish a nurse educator service scholarship application review committee. Applications for a scholarship under the program shall be submitted  to the review committee of the school of nursing at which the applicant has been accepted or is enrolled. Applications shall be on a form provided by the school of nursing and shall be submitted in the manner and within the time specified by the review committee. In addition to the information required by the review committee, applications shall contain any additional information required by the executive officer. The committee shall review the applications submitted to the committee and shall determine which applicants are qualified to be recipients of scholarships. The review committee of each school of nursing shall submit the list of all qualified applicants at the school of nursing to the executive officer.

(2) Within the limitations of appropriations therefor, the determination of which qualified applicants which will be awarded scholarships shall be made by the executive officer from the lists submitted pursuant to paragraph (1). When making such determination, consideration shall be given to minority applicants and to applicants having the greatest financial need for scholarships.

(c) Within the limitations of appropriations therefor, scholarships awarded under the program shall be awarded for the length of the course of instruction in which the applicant is enrolled or admitted unless otherwise terminated before the expiration of such period of time. If an applicant is not enrolled on a full-time basis, the applicant shall receive a proportionate amount of the tuition based upon the number of hours enrolled in an academic period, as defined by the applicant's school of nursing and computed as a fraction of the total number of credit hours required for enrollment on a full-time basis. Such scholarships shall provide to a qualified applicant (1) if the applicant is enrolled in a school of nursing operated by a state educational institution, an amount not to exceed 70% of the cost of attendance for an academic year at the school of nursing in which the applicant is enrolled or (2) if the applicant is enrolled in a school of nursing not operated by a state educational institution, the lesser of (A) an amount not to exceed 70% of the cost of attendance for a year at the school of nursing in which the applicant is enrolled or (B) an amount not to exceed 70% of the average amount of the cost of attendance for a year at the schools of nursing operated by the state educational institutions. Subject to the limitation of appropriations, the number of scholarships awarded and the amount of each scholarship shall be established annually by the executive officer.

(d) Scholarships shall be matched on the basis of $2 from the nurse educator service scholarship program for $1 from the school of nursing at which the qualified applicant is enrolled.

History: L. 2007, ch. 173, § 3; July 1.



74-32,222 Same; conditions; agreement; obligations.

74-32,222. Same; conditions; agreement; obligations. (a) As a condition to awarding a scholarship under the program, the executive officer and the qualified applicant for a scholarship shall enter into an agreement which shall require that the scholarship recipient:

(1) Complete the required course of instruction;

(2) engage in the full-time teaching of nursing, or the equivalent to full-time teaching of nursing in a nursing program in the state of Kansas, in accordance with the agreement entered into by the scholarship recipient and the executive officer and continue such full-time teaching, or the equivalent to full-time practice, for a period of not less than one year for each academic year for which the scholarship is awarded, or engage in the part-time teaching of nursing in a nursing program in the state of Kansas in accordance with the agreement entered into by the scholarship recipient and the executive officer and continue such part-time teaching for the total amount of time required under the agreement, which shall be for a period of time that is equivalent to full-time, as determined by the executive officer;

(3) commence the full-time teaching of nursing, or the equivalent to full-time teaching, or the part-time teaching of nursing, within six months after completion of the nurse education program in accordance with the agreement entered into by the scholarship recipient and the executive officer, continue such teaching for the total amount of time required under the agreement and comply with such other terms and conditions as may be specified by such agreement;

(4) maintain records and make reports to the executive officer as may be required by the executive officer to document the satisfaction of the obligations under the program; and

(5) upon failure to satisfy the obligation under any agreement entered into under the program, repay to the state amounts as provided in K.S.A. 2015 Supp. 74-32,223, and amendments thereto.

History: L. 2007, ch. 173, § 4; July 1.



74-32,223 Same; failure to satisfy obligations; repayment.

74-32,223. Same; failure to satisfy obligations; repayment. (a) Except as provided in K.S.A. 2015 Supp. 74-32,224, and amendments thereto, upon the failure of any person to satisfy the obligation under any agreement entered into pursuant to the program, such person shall pay to the executive officer an amount equal to the total amount of money received by such person pursuant to such agreement plus accrued interest at a rate which is equivalent to the interest rate applicable to loans made under the federal PLUS program at the time such person first entered into an agreement plus five percentage points. Installment payments of any such amounts may be made in accordance with the provisions of agreements entered into by the scholarship recipient and the executive officer, in accordance with rules and regulations of the state board of regents, except that such installment payments shall commence six months after the date of the action or circumstances that cause the failure of the person to satisfy the obligations of such agreements, as determined by the executive officer based upon the circumstances of each individual case. Amounts paid under this section to the executive officer shall be deposited in the nurse educator service scholarship repayment fund in accordance with K.S.A. 2015 Supp. 74-32,226, and amendments thereto.

(b) The state board of regents is authorized to turn any repayment account arising under the program over to a designated loan servicer or collection agency, the state not being involved other than to receive payments from the loan servicer or collection agency at the interest rate prescribed under this section.

History: L. 2007, ch. 173, § 5; July 1.



74-32,224 Same; obligation postponed, when; satisfaction of obligation.

74-32,224. Same; obligation postponed, when; satisfaction of obligation. (a) Except as otherwise specified in the agreement, an obligation under any agreement entered into under the program shall be postponed: (1) During any required period of active military service; (2) during any period of service as a part of volunteers in service to America (VISTA); (3) during any period of service in the peace corps; (4) during any period of service commitment to the United States public health service; (5) during any period of religious missionary work conducted by an organization exempt from tax under section 501(c)(3) of the federal internal revenue code as in effect on December 31, 2000; (6) during any period of time the person obligated is unable because of temporary medical disability to teach nursing; (7) during any period of time the person obligated is enrolled and actively engaged on a full-time basis in a course of study leading to a degree in the field of nursing which is higher than that attained formerly by the person obligated; (8) during any period of time the person obligated is on job-protected leave under the federal family and medical leave act of 1993; or (9) during any period of time the state board of regents determines that the person obligated is unable because of special circumstances to teach nursing. Except for clauses (6), (8) and (9), an obligation under any agreement entered into as provided in the program shall not be postponed more than five years from the time the obligation was to have been commenced under any such agreement. An obligation under any agreement entered into as provided in the program shall be postponed under clause (6) during the period of time the medical disability exists. An obligation under any agreement entered into as provided in the program shall be postponed under clause (8) during the period of time the person obligated remains on FMLA leave. An obligation under any agreement entered into as provided in the program shall be postponed under clause (9) during the period of time the state board of regents determines that the special circumstances exist. The state board of regents shall adopt rules and regulations prescribing criteria or guidelines for determination of the existence of special circumstances causing an inability to satisfy an obligation under any agreement entered into as provided in the program, and shall determine the documentation required to prove the existence of such circumstances.

(b) An obligation under any agreement entered into as provided in the program shall be satisfied: (1) If the obligation has been completed in accordance with the agreement; (2) if the person obligated dies; (3) if, because of permanent physical disability, the person obligated is unable to satisfy the obligation; (4) if the person obligated fails to satisfy the requirements for completion of the course of study after making the best effort possible to do so; or (5) if the person obligated fails to satisfy all requirements for a permanent license to practice nursing in Kansas or has been denied a license after applying for a license and making the best effort possible to obtain such license.

History: L. 2007, ch. 173, § 6; July 1.



74-32,225 Same; rules and regulations.

74-32,225. Same; rules and regulations. The state board of regents may adopt rules and regulations as necessary to administer the nurse educator service scholarship program.

History: L. 2007, ch. 173, § 7; July 1.



74-32,226 Same; program fund, creation, sources of revenue, expenditures.

74-32,226. Same; program fund, creation, sources of revenue, expenditures. (a) There is hereby created in the state treasury the nurse educator service scholarship program fund. The executive officer shall remit all moneys which are paid under K.S.A. 2015 Supp. 74-32,222, and amendments thereto, pursuant to scholarship awards, or from a school of nursing, which are paid because of nonattendance or discontinued attendance by scholarship recipients, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the nurse educator service scholarship program fund. All expenditures from such fund shall be for scholarships awarded under the program and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive officer or by a person designated by the executive officer.

(b) There is hereby created in the state treasury the nursing service scholarship repayment fund. The executive officer shall remit all moneys received for amounts paid under K.S.A. 2015 Supp. 74-32,223, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the nurse educator service scholarship repayment fund. All expenditures from such fund shall be for scholarships awarded under the program and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive officer or by a person designated by the executive officer.

History: L. 2007, ch. 173, § 8; July 1.



74-32,227 Military service scholarship program act.

74-32,227. Military service scholarship program act. K.S.A. 2015 Supp. 77-32,227 through 74-32,232, and amendments thereto, shall be known and may be cited as the military service scholarship program act.

History: L. 2008, ch. 119, § 2; July 1.



74-32,228 Same; definitions.

74-32,228. Same; definitions. As used in the military service scholarship program act:

(a) "Executive officer" means the chief executive officer of the state board of regents appointed under K.S.A. 74-3203a, and amendments thereto.

(b) "Qualified student" means a person who: (1) Is a resident of the state of Kansas; (2) (A) has served, after September 11, 2001, in military service in international waters or on foreign soil in support of military operations for at least 90 days or for less than 90 days because of injuries received during such military service; (B) has received an honorable discharge or under honorable conditions (general) discharge from military service or is still in military service; and (C) has provided copies of military discharge papers (DD Form 214) or active duty orders, whichever such paper or order indicate the location of such person's deployment and indicate the person has served after September 11, 2001, in any military operation for which the person received hostile fire pay; (3) has been accepted for admission to or is enrolled in a course of instruction in a Kansas postsecondary educational institution; and (4) has demonstrated scholastic ability. Any student who has previously received a scholarship under this act may qualify for renewal of the scholarship on the basis of remaining in good standing and making satisfactory progress toward completion of the requirements of the course of instruction in which the student is enrolled.

(c) "State board" means the state board of regents.

(d) "Postsecondary educational institution" has the meaning ascribed thereto by K.S.A. 74-3201b, and amendments thereto.

(e) "Military service" means any active service in any armed service of the United States and any service as a member in good standing in the Kansas army or air national guard.

(f) "Program" means the military service scholarship program.

History: L. 2008, ch. 119, § 3; L. 2013, ch. 69, § 1; July 1.



74-32,229 Same; establishment of program; amount and duration of awards.

74-32,229. Same; establishment of program; amount and duration of awards. (a) There is hereby established the military service scholarship program. A scholarship may be awarded under the program to any qualified student and may be renewed for each such student who remains qualified for the scholarship. Determination of the students qualified for such scholarships shall be made by the executive officer. Scholarships shall be awarded on a priority basis to qualified applicants who have the greatest financial need. When determining financial need, the executive officer shall take into consideration federal military educational assistance received by a qualified student, if any.

(b) Within the limitations of appropriations therefor, the number of scholarships awarded and the amount awarded to each applicant shall be determined by the executive officer. The amount awarded shall be specified in the agreement. The amount awarded may vary depending upon the number of hours and the program in which the applicant is enrolled. A scholarship awarded under the program shall provide for payment to a qualified student of an amount not to exceed the amount of the fees and tuition for an academic year at the postsecondary educational institution in which the qualified student is enrolled. Except as provided by this subsection, a qualified student may be awarded a scholarship for not more than four academic years of undergraduate study. If the course of instruction requires a fifth year of undergraduate study, a scholarship may be awarded for the duration of the course of instruction.

(c) If a student is not enrolled on a full-time basis, a student shall complete the course of study within the time period specified in the agreement and shall receive a proportionate amount of the scholarship allowed under subsection (b) based upon the number of hours enrolled in an academic period, and computed as a fraction of the total number of credit hours required for full-time enrollment.

History: L. 2008, ch. 119, § 4; July 1.



74-32,230 Same; application; conditions.

74-32,230. Same; application; conditions. (a) An applicant for designation as a qualified student and for the award of a scholarship under the military service scholarship program shall provide to the executive officer, on forms supplied by the executive officer, information required by the executive officer.

(b) As a condition to awarding a scholarship under this act, the executive officer and the applicant shall enter into an agreement which shall require the applicant to:

(1) Complete the required course of instruction; and

(2) maintain records and make reports to the executive officer as required by the agreement.

History: L. 2008, ch. 119, § 5; July 1.



74-32,231 Same; rules and regulations.

74-32,231. Same; rules and regulations. The state board of regents shall adopt rules and regulations for administration of the military service scholarship program and shall establish terms, conditions and obligations which shall be incorporated into the provisions of any agreement entered into between the executive officer and an applicant for the award of a scholarship under the program. The terms, conditions and obligations shall be consistent with the provisions of law relating to the program and shall include, but not be limited to, the circumstances under which eligibility for financial assistance under the program may be terminated and the amount of financial assistance to be provided.

History: L. 2008, ch. 119, § 6; July 1.



74-32,232 Same; program fund.

74-32,232. Same; program fund. There is hereby created in the state treasury the military service scholarship program fund. All expenditures from the military service scholarship program fund shall be for scholarships awarded under the military service scholarship program and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive officer or by a person designated by the executive officer.

History: L. 2008, ch. 119, § 7; July 1.



74-32,301 Disability history and awareness.

74-32,301. Disability history and awareness. Each postsecondary educational institution is encouraged to conduct and promote on its campus activities which provide education, understanding and awareness of individuals with disabilities, disability history and awareness.

History: L. 2009, ch. 130, § 4; July 1.






Article 33 FISH AND GAME COMMISSION

74-3319a Conveyance of certain real estate to city of Oberlin; sale by city; use of proceeds.

74-3319a. Conveyance of certain real estate to city of Oberlin; sale by city; use of proceeds. The forestry, fish and game commission is hereby authorized and directed to convey to the city of Oberlin, Kansas, the real estate situated in the northeast quarter (NE 1/4) of section twenty-six (26), township two (2) south, range twenty-nine (29), west of the sixth principal meridian in Decatur county, Kansas, more particularly described in the deeds dated July 29, 1933, and November 27, 1934, and recorded in book 55, page 593 and book 56, page 121, respectively, in the office of the register of deeds in Decatur county, Kansas. Notwithstanding any prior limitation or condition upon such conveyance, the city of Oberlin is hereby authorized to sell and convey such real estate and the proceeds thereof shall be placed in a special fund and shall be used only for the purpose of making improvements upon property of the city used for public recreational purposes.

History: L. 1959, ch. 322, § 1; L. 1967, ch. 423, § 1; July 1.



74-3319b Conveyance of certain real property in Grant county to city of Ulysses authorized; purposes; reversion.

74-3319b. Conveyance of certain real property in Grant county to city of Ulysses authorized; purposes; reversion. The forestry, fish and game commission is hereby authorized and directed to convey to the city of Ulysses, Kansas, the following described parcels or tracts of land located in Grant county, Kansas, to wit:

Part of the southeast quarter (1/4) of section 34, township 28 south, range 37 west of the sixth principal meridian.

Beginning at the corner common to sections 34 and 35, township 28 south, range 37 west and sections 2 and 3, township 29 south, range 37 west; thence north on the line between sections 34 and 35 eleven hundred fifty (1,150) feet; thence west nine hundred sixty (960) feet along existing fenceline; thence south eleven hundred fifty (1,150) feet along existing fenceline; thence east nine hundred sixty (960) feet more or less along a line between said sections 3 and 34 to the point of beginning and containing 25 acres more or less;

Also the south one thousand two hundred forty (1,240) feet and the east eight hundred forty (840) feet of the north one thousand four hundred (1,400) feet of the southwest quarter (1/4) of section 35, township 28 south, range 37 west of the sixth principal meridian and containing 102 acres more or less;

Also part of the southeast quarter (1/4) of section 35, township 28 south, range 37 west of the sixth principal meridian.

Beginning at the south quarter (1/4) corner of said section 35; thence east on the line between said sections 35 and 2, township 29 south, range 37 west, one thousand six hundred twenty-two (1,622) feet; thence north eight hundred fifty (850) feet; thence north 30 degrees west one thousand four hundred twenty (1,420) feet; thence west four hundred thirty (430) feet; thence north five hundred sixty (560) feet more or less to the east-west quarter (1/4) section line in said section 35, thence west four hundred eighty-five (485) feet to the center quarter (1/4) corner of said section 35; thence south on the north-south quarter (1/4) section line in said section 35 to the point of beginning and containing 74.0 acres more or less;

Also part of the northeast quarter (1/4) of section 2, township 29 south, range 37 west of the sixth principal meridian.

Beginning at a point on the line between said sections 2 and 35, township 28 south, range 37 west, one thousand nine hundred seventy-seven (1,977) feet west of the corner common to sections 35 and 36, township 28 south, range 37 west and sections 1 and 2, township 29 south, range 37 west; thence west on the line between said sections 2 and 35 six hundred sixty (660) feet more or less to the north quarter (1/4) section corner of said section 2; thence south on the north-south quarter (1/4) section line six hundred sixty (660) feet; thence east six hundred sixty (660) feet more or less; thence north six hundred sixty (660) feet to the point of beginning and containing 10 acres more or less;

Also part of the northwest quarter (1/4) of section 2, township 29 south, range 37 west of the sixth principal meridian.

Beginning at the north quarter (1/4) corner of said section; thence west on the line between said sections 2 and 35, township 28 south, range 37 west, one thousand one hundred twenty-five (1,125) feet; thence south 40 degrees east eight hundred fifty (850) feet; thence east five hundred ninety (590) feet more or less to a point on the north-south quarter (1/4) section line; thence north six hundred sixty (660) feet on said quarter (1/4) section line to the point of beginning and containing 13 acres more or less.

Said conveyance to provide that in the event the real estate so conveyed is not used for public recreational purposes, the title thereto shall revert to the state of Kansas.

History: L. 1959, ch. 323, § 1; June 30.



74-3321 Conveyance of easement in portion of Finney county wildlife management area to Garden City.

74-3321. Conveyance of easement in portion of Finney county wildlife management area to Garden City. The state forestry, fish and game commission is hereby authorized and directed to convey to the city of Garden City, Kansas, an easement in lots three (3), four (4), five (5), and six (6) and the north half of the southwest quarter (N1/2 SW1/4) and the northwest quarter of the southeast quarter (NW1/4 SE1/4) of section twenty-four (24), township twenty-four (24) south, range thirty-three (33) west, Finney county, Kansas, for the purpose of installing, operating and maintaining wells and other appurtenant works and facilities to supply water for municipal use:Provided, however, That the commission reserve the right to use any water on or under the area for any and all needs of the state and the commission.

History: L. 1963, ch. 406, § 1; April 26.



74-3322 Conveyance of certain real estate to city of Oberlin.

74-3322. Conveyance of certain real estate to city of Oberlin. (a) The state forestry, fish and game commission is hereby empowered and directed to convey by quitclaim deed, without consideration, to the city of Oberlin, Kansas, all of the following described real estate located in Decatur county, Kansas, to wit:

All that part of the E1/2 SE1/4 Sec. 31 and all that part of the W1/2 W1/2 SW1/4 Sec. 32, Twp. 2, South, Range 28, West 6th P.M. lying North of the C.B.&Q. Railroad Right-of-Way. Containing 112 acres more or less.

The SW1/4 NW1/4 Sec. 32, Twp. 2 South, Range 28 West 6th P.M. Also a tract of land out of the SW1/4 NE1/4 Sec. 31, Twp. 2 South, Range 28 West 6th P.M. more particularly described as follows: Beginning at the southeast corner of the SW1/4 NE1/4 of said Sec. 31, thence north parallel with the East line of Sec. 31, 405 feet, thence in a southwesterly direction 114°13′ a distance of 1003 feet to intersect the south line of said NE1/4, this point being 396 feet east of the southwest corner of the NE1/4, thence east along the south line of the NE1/4 924 feet to place of beginning.

The E1/2 NE1/4 Sec. 31, Twp. 2 South, Range 28 West 6th P.M. except a tract of land described as follows: Beginning at a point 1072.5 feet west of the Northeast corner of the NE1/4 thence south parallel with the East line of the NE1/4 1485 feet, thence West at right angles 247.5 feet, thence north parallel with the east line of said NE1/4 1485 feet, thence East at right angles and along the north line of said NE1/4 247.5 feet to place of beginning; total acreage conveyed 116.1 acres more or less.

A tract of land out of the NW1/4 SE1/4 Sec. 31, Twp. 2 South, Range 28 West 6th P.M. more particularly described as follows: Commencing at the Northeast corner of the NW1/4 SE1/4 Sec. 31, Twp. 2 South, Range 28, West 6th P.M., thence west along the north line of said NW1/4 SE1/4 56 rods; thence south at right angles 70 rods, thence east at right angles 56 rods, thence north along the East line of said NW1/4 SE1/4 70 rods to the place of beginning, containing about 24 1/2 acres more or less.

A tract of land out of the NW1/4 SE1/4 Sec. 31, Twp. 2 South, Range 28 West 6th P.M. more particularly described as follows: Beginning at the Northwest corner of the SE1/4 of said Sec. 31, thence East along said half section line 24 rods, thence south at right angles 70 rods, thence West at right angles and parallel with the North line of said SE1/4 24 rods, thence North along the half section line 70 rods to place of beginning. Containing 10.5 acres more or less.

NW1/4 NW1/4; E1/2 NW1/4; W1/2 W1/2 NE1/4 Sec. 32, Twp. 2, Range 28, West of the 6th P.M.

A tract of land described as follows: Beginning at the Southwest corner of the SW1/4 of Sec. 29, Twp. 2 South, Range 28 West 6th P.M. thence North along and upon the West line of said SW1/4 95 feet, thence East at right angles and parallel with the South line of said SW1/4 575 feet, thence in a northeasterly direction at an angle of 27°15′ left 490 feet, thence North at an angle of 29°15′ left 639 feet, thence East at an angle of 46°30′ right 1288 feet to the East line of said SW1/4, thence South along and upon the East line of said SW1/4 855 feet to the Southeast corner of the SW1/4; thence West along and upon the South line of said SW1/4 2640 feet to place of beginning.

A tract of land out of the SE1/4 Sec. 29, Twp. 2 South, Range 28, West 6th P.M. more particularly described as follows: Beginning at the Southwest corner of the SE1/4 of Sec. 29, in Twp. 2, Range 28, West 6th P.M. thence North along the half section line 855 feet, thence East at right angle and parallel with South line of said Section 1019 feet, thence South at right angle and parallel with East line of said Section 855 feet, thence West along the South line of said section 1019 feet to place of beginning, containing 20 acres more or less.

A tract of land out of the NE1/4 of Sec. 32, Twp. 2, Range 28 West of the 6th P.M. described as follows: Beginning at a point 1224.7 feet north of the southeast corner of the W1/2 W1/2 NE1/4 of said Sec. 32, thence northeasterly at an angle of 59°23′ right, 170.6 feet, thence north at an angle of 61°54′ left, 123.3 feet, thence northwesterly at an angle of 25°48′ left, 298.5 feet, to the east line of the W1/2 W1/2 NE1/4 of said Sec. 32, thence south 473.9 feet, along said line to point of beginning. Containing .98 acre more or less.

(b) The instruments of conveyance of such real estate authorized by this act shall be executed in the name of the state forestry, fish and game commission by its chairman and secretary.

(c) As soon as is practicable after the effective date of this act, the secretary of wildlife, parks and tourism shall convey by quitclaim deed, without consideration, any title or interest of the Kansas department of wildlife, parks and tourism in the property described in subsection (a).

History: L. 1969, ch. 373, § 1; L. 1975, ch. 402, § 1; L. 1998, ch. 127, § 7; L. 2012, ch. 47, § 93; July 1.






Article 39 ABSTRACTERS' BOARD OF EXAMINERS

74-3901 Abstracters' board of examiners; appointment; qualifications; terms; vacancies; officers; rules and regulations; seal; witnesses; oaths; compensation and expenses; executive secretary.

74-3901. Abstracters' board of examiners; appointment; qualifications; terms; vacancies; officers; rules and regulations; seal; witnesses; oaths; compensation and expenses; executive secretary. (a) There is hereby created a board of three members to be appointed by the governor, which shall be known as the abstracters' board of examiners. This board shall consist of individuals who are at the time of their appointment and have for five years immediately prior thereto actively engaged in the business of making abstracts to real-estate titles in the state of Kansas in the county of which they are a resident, which board shall at all times consist of one member who is a resident of a county having a population of less than 9,000 persons; one member who is a resident of a county having a population of more than 9,000 persons and not more than 17,000 persons, and one member who is a resident of a county having a population of more than 17,000 persons.

(b) Upon the expiration of the term of office of any member, the governor shall appoint a successor for a term of three years; vacancies on the board caused by death, resignation or otherwise, shall be filled for the unexpired term by appointment by the governor.  The board shall organize annually by electing a chairperson. It may adopt such rules and regulations as it shall deem necessary for the proper administration of its powers and duties and the carrying out of the purposes of this act. The board shall have a seal and shall have power to compel the attendance of witnesses; the chairperson or any member of said board shall have the power to administer oaths.

(c) Members of the abstracters' board of examiners attending meetings of such board, or attending a subcommittee meeting thereof authorized by such board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223.

(d) The board may appoint an executive secretary who shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the board and approved by the governor.

History: L. 1941, ch. 348, § 1; L. 1965, ch. 442, § 1; L. 1973, ch. 316, § 1; L. 1974, ch. 348, § 67; L. 1978, ch. 308, §65; L. 1981, ch. 299, § 58; July 1.



74-3902 Witnesses and testimony.

74-3902. Witnesses and testimony. The board shall have authority to, and any district court may, upon application of such board, issue an order to compel the attendance and testimony of witnesses at any hearing before such board and compelling the production of books, papers, records or other evidence. Witnesses subpoenaed by the board shall receive the same fees and mileage allowed witnesses in the district court and the same shall be paid as other expenses incurred under this act.

History: L. 1941, ch. 348, § 9; June 30.



74-3903 Disposition of moneys received; abstracters' fee fund.

74-3903. Disposition of moneys received; abstracters' fee fund. The abstracters' board of examiners shall remit all moneys received by or for it from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the abstracters' fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the board or by a person or persons designated by [the] chairperson.

History: L. 1941, ch. 348, § 10; L. 1956, ch. 52, § 26; L. 1957, ch. 431, § 22; L. 1963, ch. 398, § 29; L. 1973, ch. 309, § 38; L. 2001, ch. 5, § 320; L. 2011, ch. 53, § 48; July 1.






Article 40 KANSAS ANIMAL HEALTH BOARD

74-4001 Kansas animal health board; creation; membership; appointment and terms of office; vacancies.

74-4001. Kansas animal health board; creation; membership; appointment and terms of office; vacancies. There is hereby created a Kansas animal health board. On and after July 1, 2004, such board shall consist of nine members and all members shall be appointed by the governor. On and after July 1, 2004, the governor shall appoint five members to comply with the provisions of this act. The two current members of the board for whom their term of office expires on July 1, 2005, and the two current members of the board for whom their term of office expires on July 1, 2006, shall serve their terms of office as provided by law. The members appointed shall represent the major species or phases of the livestock industry and one member shall be a licensed dog or cat breeder, one member shall be a licensed veterinarian, one member shall represent auction markets, one member shall represent the swine industry, one member shall represent the dairy cattle industry and three members shall represent the beef cattle industry. Members of the board shall be appointed for a term of three years, except that, the the five members appointed to comply with the provisions of this act shall be appointed for terms as follows: One member for a term ending July 1, 2005; one member for a term ending July 1, 2006; and three members for terms ending July 1, 2007. Whenever a vacancy occurs on the board, by reason of the expiration of a member's term of office, the governor shall appoint a successor of like qualifications in the manner and for the term of office prescribed in this section. In case of a vacancy occurring on the board before the expiration of a member's term, the governor shall appoint a successor of like qualifications for the remainder of the unexpired term. Members of the board holding office at the time this act takes effect shall continue in office until their successors are appointed and qualified.

History: L. 1943, ch. 200, § 1; L. 1961, ch. 390, § 1; L. 1969, ch. 258, § 1; L. 2004, ch. 116, § 4; July 1.

Animal health board advisory to the animal health division of the department of agriculture, see K.S.A. 2011 Supp. 74-5,122.



74-4002 Same; chairman of animal health board; meetings; compensation and expenses.

74-4002. Same; chairman of animal health board; meetings; compensation and expenses. The members of the Kansas animal health board shall choose their own chairman, who shall serve for a term of one year. Such board shall meet at least once in each quarter. Meetings may be called and held at the discretion of the chairman, and meetings shall be called by the chairman upon written request of a majority of the members of such board. Members of the Kansas animal health board attending meetings of such board, or attending a subcommittee meeting thereof authorized by such board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto. Amounts paid under this section shall be paid from appropriations to the animal health commissioner upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the commissioner.

History: L. 1943, ch. 200, § 2; L. 1967, ch. 413, § 3; L. 1969, ch. 258, § 2; L. 1974, ch. 348, § 68; L. 2012, ch. 140, § 113; July 1.



74-4003 Same; advisory board to animal health commissioner.

74-4003. Same; advisory board to animal health commissioner. It shall be the duty of the Kansas animal health board to serve in an advisory capacity to the animal health commissioner. It shall aid the commissioner in determining policies and plans relating to the commissioner's office.

History: L. 1943, ch. 200, § 3; L. 1969, ch. 258, § 3; L. 2012, ch. 140, § 114; July 1.






Article 42 KANSAS REAL ESTATE COMMISSION

74-4201 Kansas real estate commission; membership.

74-4201. Kansas real estate commission; membership. (a) The Kansas real estate commission shall consist of five members appointed by the governor. Subject to the provisions of K.S.A. 1992 Supp. 75-4315c, one member shall be appointed from each congressional district and the remainder from the state at large. Each member shall have been, for a period of five years immediately preceding the member's appointment, a citizen and a resident of Kansas.  Not less than three members shall have been real estate brokers for five years and not less than one member shall have never engaged in business as real estate brokers and shall not be so engaged while serving on the commission.

(b) At the expiration of the term of any member of the commission, the governor shall appoint a successor for a term of four years and until a successor is appointed and qualifies. In the event of a vacancy in the membership of the commission, the governor shall appoint a member to serve for the unexpired portion of the vacated term and until a successor is appointed and qualifies. Each member of the commission shall, before entering upon the member's duties, take and file with the commission an oath to faithfully perform the duties of the office.

History: L. 1947, ch. 411, § 6; L. 1959, ch. 260, § 5; L. 1961, ch. 391, § 1; L. 1978, ch. 308, § 66; L. 1980, ch. 164, §41; L. 1981, ch. 304, § 9; L. 1992, ch. 262, § 12; July 1.



74-4202 Kansas real estate commission; organization; powers and duties; compensation and expenses; meetings; office; seal.

74-4202. Kansas real estate commission; organization; powers and duties; compensation and expenses; meetings; office; seal. (a) Within 30 days after the appointment of the members to be regularly appointed within any year, the commission shall meet in the city of Topeka for the purpose of organizing by selecting from its membership a chairperson and such other officers as the commission may deem necessary and appropriate. A majority of the members of the commission shall constitute a quorum for the exercise of the powers or authority conferred upon it.

(b) The commission shall receive applications for, and issue licenses to, brokers and salespersons, as provided in the real estate brokers' and salespersons' license act and shall administer the provisions of this act and the brokerage relationships in real estate transactions act. The commission may do all things necessary and convenient for carrying into effect the provisions of the acts and may adopt rules and regulations not inconsistent with the acts. For the purpose of the acts, the commission shall make all necessary investigations, and every licensee shall furnish to the commission such evidence as the licensee may have as to any violation the acts or any rules and regulations adopted under the acts. The commission may enforce any order by an action in the district court of the county where the alleged violator resides or where the violation allegedly occurred.

(c) Each member of the commission shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

(d) The commission shall hold meetings and hearings in the city of Topeka or at such places as it shall determine at such times as it may designate and on request of two or more of its members.

(e) The commission shall maintain an office in the city of Topeka, and all files, records and property of the commission shall at all times be and remain therein.

(f) The commission shall adopt a seal by which it shall attest its proceedings. Copies of all records and papers required by law or the commission to be filed in the office of the commission, when duly certified by the director, assistant director or chairperson of the commission and attested by the seal of the commission, shall be received in evidence in all courts of the state of Kansas equally and with like effect as the originals.

History: L. 1947, ch. 411, § 7; L. 1970, ch. 223, § 2; L. 1974, ch. 348, § 69; L. 1980, ch. 164, § 42; L. 1995, ch. 252, § 24; L. 1996, ch. 212, § 11; Revived, L. 1997, ch. 65, § 45; L. 1997, ch. 65, § 46; L. 2008, ch. 155, § 9; July 1.



74-4203 Same; director; employees; administrative expenses.

74-4203. Same; director; employees; administrative expenses. (a) The commission shall employ a director, who shall keep a record of all proceedings, hearings, meetings, communications and official acts of the commission, and perform such other duties as the commission may require. The director shall call a meeting of the commission upon written request of two (2) or more of its members.

(b) The commission may employ such other employees as may be necessary, fix salaries of all its employees, and make such other expenditures as are necessary to properly carry out the provisions of this act.

History: L. 1947, ch. 411, § 8; L. 1980, ch. 164, § 43; July 1.



74-4206 Duties of attorney general; independent counsel authorized.

74-4206. Duties of attorney general; independent counsel authorized. The attorney general shall render opinions to the commission on all questions of law relating to the interpretation of this act or arising in the administration thereof and shall act as attorney for the commission in all actions and proceedings brought by or against the commission under or pursuant to any of the provisions of this act. The commission may hire independent counsel when the commission deems appropriate. Except as provided by K.S.A. 58-3070 and amendments thereto, all fees and expenses of such independent counsel arising out of the performance of duties for the commission shall be paid out of the real estate fee fund.

History: L. 1947, ch. 411, § 28; L. 1980, ch. 164, § 44; L. 1986, ch. 210, § 8; July 1.






Article 43 MOTOR VEHICLE RECIPROCITY COMMISSION

74-4302 Interstate agreements for vehicle use on highways; arrangements; declarations; approval by governor.

74-4302. Interstate agreements for vehicle use on highways; arrangements; declarations; approval by governor. The director of vehicles is authorized and empowered to engage in any conference with officials of any and all other states that in the director's judgment would be in the best interest of the state of Kansas and the citizens thereof, and said director is hereby empowered to enter into such interstate contracts and agreements and declarations as he or she may deem proper and expedient, fair and equitable to this state or the citizens thereof, with the proper authorities of (or addressed to) adjoining states, or any or all of the states, regulating the use of vehicles on the highways of this state, belonging to and owned or operated on such highways by citizens of such other states, in consideration of the granting or extending by such other state to this state or to the citizens thereof, a like privilege while operating a vehicle in such other state. The director of vehicles is likewise empowered and authorized to confer, advise with, and enter into such interstate contracts and agreements and make such declarations as he or she may deem proper, expedient, fair and equitable to this state or the citizens thereof with legislative bodies, commissions, boards or officials duly authorized and empowered by the law of any other state, or addressed to any other state in the case of declarations, with the view of promoting and establishing such fair, just and equitable interstate agreements, arrangements or declarations for the licensing, movement, taxing, registration, regulation and fees to be charged therefor of vehicles licensed in this state and operated on the highways of some other state, and those owned and licensed in some other state and operated on the highways of this state.

If another state has a law or statute which contains a reciprocal interstate provision for the benefit of this state, or vehicles or owners of vehicles licensed in this state, then the director of vehicles, if he or she be of the opinion that it would be beneficial to this state or the citizens thereof, is authorized to issue a declaration of interstate reciprocity or proportional licensing upon terms specified by the director, and to notify the proper authority of such other state thereof. No interstate contract, agreement or declaration made under authority of this act shall be valid unless approved by the governor of this state. A copy of all agreements, arrangements and declarations made by the director of vehicles shall be filed with the revisor of statutes. Any agreement, arrangement or declaration entered into or issued under authority of this act may specify either residence or base as a determining factor for rights or privileges granted, or may specify any other factor or combination of factors for making such determination.

History: L. 1951, ch. 118, § 2; L. 1968, ch. 180, § 3; L. 1970, ch. 315, § 2; L. 1975, ch. 403, § 1; July 1.



74-4305 Definition of "state."

74-4305. Definition of "state." As used in this act "state" means a state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, a foreign country and a state or province of a foreign country and shall have the same meaning in other statutes of this state relating to interstate relations for licensing of vehicles.

History: L. 1970, ch. 315, § 3; March 14.






Article 45 STATE PARK AND RESOURCES AUTHORITY

74-4536 Disclaimer of interest in certain lands in Jefferson county.

74-4536. Disclaimer of interest in certain lands in Jefferson county.    The state of Kansas does hereby abandon, release and forever disclaim any and all interest which the state of Kansas might have had in the past, does have at the present, or might have in the future in the following described land:

Part of lots one (1) and two (2) in Survey No. 19 of the Kaw Half Breed Indian Lands, commencing at a stone where the east line of the public highway known as the Kirby Road intersects the south line of the right-of-way of the Union Pacific Railroad Company, running thence southerly along the east line of said Kirby Road thirty (30) chains to a stone, thence easterly at right angles to the east line of said road eight (8) chains to a stone, thence northerly and parallel to the east line of said Kirby Road to an intersection with the south line of the right-of-way of said Union Pacific Railroad Company, thence running northwesterly on the south line of said railroad right-of-way to the point of beginning, containing twenty-five (25) acres of land, more or less, situated in Jefferson county, state of Kansas.

History: L. 1970, ch. 316, § 1; July 1.



74-4545 State park authority authorized to negotiate and renegotiate leases for lands in Cheney, Clinton, Elk City, Fall River, Lovewell, Toronto, Perry, Tuttle Creek, Webster and Wilson state parks.

74-4545. State park authority authorized to negotiate and renegotiate leases for lands in Cheney, Clinton, Elk City, Fall River, Lovewell, Toronto, Perry, Tuttle Creek, Webster and Wilson state parks. The state park and resources authority is hereby authorized to negotiate and to renegotiate leases for lands in designated state parks with agencies of the federal government or with the state of Kansas, or any agency or political subdivision thereof, having control of lands to provide for approximate changes in acreage within the designated parks as follows:

Cheney State Park, Cheney reservoir, located in Kingman, Reno and Sedgwick counties; decrease in acreage by approximately 306 acres—being that area south of 21st street lying in Kingman county; that area south of 21st street lying in Sedgwick county, except the triangular area south of 21st street between the old and new river channels; and that area north of 21st street lying east of F.A.S. route 556, Sedgwick county, and F.A.S. route 659, Reno county.

Fall River State Park, Fall River reservoir, located in Greenwood county, decrease in acreage by approximately 2028 acres located in the Casner Creek cove and the Badger Creek cove; and decrease in acreage by approximately 130 acres, being that area lying to the north in the upper drainage of the Quarry Bay area, described as that portion lying east of the access road in the S1/2, SE1/4, NE1/4, section 26, and that portion lying north of and east of the access road in the SW1/4, section 25, and in the N1/2, NE1/4, SE1/4, section 26, all in township 27S, range 12E.

Toronto State Park, Toronto reservoir, located in Woodson county, decrease in acreage by approximately 935 acres, being land located at the northwest end of the Holiday Hill area; land south of the dam and east of the new river channel; land adjacent to Curtis cove and south to Woodson cove; land east of the city of Toronto, north of K-105 highway and that land at the upper end of Finger Creek south of and east of the original county highway right-of-way.

Perry State Park, Perry reservoir, located in Jefferson county, increase in acreage by approximately 60 acres, which consists of existing county roads traversing the Delaware and Jefferson Point areas; and decrease in acreage by approximately 21 acres being that portion of land in section 25, township 10S, range 17E, that lies east of Rock Creek Cove, adjacent to the water's edge, elevation 891.5 msl, and adjacent to the state park road that traverses the Delaware area being north and west of said road, being that tract of land that is leased for commercial concession purposes.

Tuttle Creek State Park, Tuttle Creek reservoir, located in Riley county, increase in acreage by approximately 5.5 acres, being that portion of old U.S. 77 right-of-way north of K-16, running northeasterly to the government property line, Fancy Creek area.

Webster State Park, Webster reservoir, located in Rooks county, increase in acreage by approximately 3.5 acres, being the county right-of-way south of U.S. 24, running approximately one-half mile south into the state park.

Elk City State Park, Elk City reservoir, located in Montgomery county, decrease in acreage by approximately 270 acres, being that portion of section 21, township 32S, range 15E, used by the U.S. army corps of engineers as an agricultural lease.

Lovewell State Park, Lovewell reservoir, located in Jewell county, increase in acreage by approximately 5 acres, being that portion of the existing county road that is the access road to the Cedar Point area, Lovewell state park, running from the U.S. government property line, north approximately .7 miles to the section corner of sections 1 and 6, township 2S, and sections 31 and 36, township 1S on the line of range 6W and range 7W.

Clinton State Park, Clinton reservoir, located in Douglas county, increase in acreage by approximately 75 acres in section 7, township 13S, range 19E, being that acreage necessary to build the main entrance road and that tract of land generally located in the west one-half of the northwest quarter that is nearly surrounded by the normal lake line.

Toronto State Park, Toronto reservoir, located in Woodson county, increase in acreage by approximately 12 acres of land and the building thereon in section 36, township 26S, range 13E, near Toronto dam and lake lying west of Toronto dam, east of the existing Kansas state park and resources authority lease, above elevation 901.5 MSL north of the dam, and below the toe of the fill for the dam to the south, except the right-of-way for K-105 highway.  Such building and the land are now known as the corps of engineers project office and overlook area.  Such addition does not include the dam, any appurtenances thereto, the spillway, stilling basin or outlet channel.  Increase in acreage by approximately 43 acres of land in section 19, township 26S, range 14E known as the Mann's cove recreation area, beginning at a point approximately 1,108 feet north of the southeast corner which is the centerline of two 8' x 8' x 186'3" RCB culverts, then west to elevation 901.5 MSL, then northerly along that elevation to a point approximately 105' west of the centerline of three 10' x 9' x 133'6" RCB culverts, then south along the east line of section 19 to the point of beginning, less the right-of-way for K-105 highway.

Wilson State Park, Wilson Reservoir, located in Russell County, Kansas. An increase in acreage by approximately 157 acres of land in section 13, township 13 south, range 11 west, Russell County, Kansas, and section 18, township 13 south, range 10 west, Lincoln County, Kansas, known as Otoe Park.

History: L. 1973, ch. 320, § 1; L. 1975, ch. 405, § 1; L. 1979, ch. 244, § 1; L. 1984, ch. 288, § 1; July 1.



74-4546 Sand Hills state park; state park and resources authority to acquire certain lands.

74-4546. Sand Hills state park; state park and resources authority to acquire certain lands. The state park and resources authority shall acquire from the appropriate state agency, as authorized by K.S.A. 74-4512, jurisdiction and control of the following described tract of land located in Reno county, Kansas, which is presently held for the use and benefit of the state industrial reformatory, and more particularly described as follows, to wit: All of section 23, township 22 south, range 5 west of the 6th P.M., in Reno county, Kansas. Further, the state park and resources authority is hereby authorized and directed to acquire by private donation, as authorized by K.S.A. 74-4510, jurisdiction and control of the following tract of land adjacent to Sand Hills state park and located in Reno county, Kansas: The east half of section 22, township 22S, range 5W.

The state park and resources authority shall acquire by purchase, as authorized by K.S.A. 74-4510, jurisdiction and control of the following tracts of land adjacent to Sand Hills state park and located in Reno county, Kansas:  The west half of the northeast quarter of section 27, containing 80 acres more or less, and a portion of the southwest quarter of section 22, lying east of the former C. R. I. & P. Railroad right of way, township 22S, range 5W containing 83 acres, more or less.

History: L. 1974, ch. 330, § 2; L. 1979, ch. 245, § 1; L. 1981, ch. 307, § 1; April 25.



74-4547 Same; designation as Sand Hills state park; development.

74-4547. Same; designation as Sand Hills state park; development. Lands acquired under the provisions of K.S.A. 74-4546 shall be named and designated as "Sand Hills state park" and the state park and resources authority shall develop such tract as a public recreation area for such purpose, maintaining the same in as near its natural state as practicable.

History: L. 1974, ch. 330, § 3; July 1.



74-4548 Same; lease to Reno county; term; conditions.

74-4548. Same; lease to Reno county; term; conditions. The state of Kansas is hereby authorized to lease a tract of land to Reno county consisting of 1,123 acres, more or less, which land is located in Reno county, Kansas, and which is officially known as Sand Hills state park under the provisions of K.S.A. 74-4502.

Such lease shall be signed by the governor of the state of Kansas, attested by the secretary of state and signed by the county commissioners of Reno county or their authorized representative.  The lease shall be for a period of 25 years and shall be entered into upon such terms and conditions as the governor and the county commissioners of Reno county shall agree to, consistent with the provisions of K.S.A. 74-4547.  The lease shall require that the real estate be maintained and operated by Reno county as the Sand Hills state park at no cost to the state except as may specifically be set forth in the lease as state responsibility for designated facility development.

History: L. 1981, ch. 307, § 2; April 25.



74-4549 State park and resources authority to acquire land for El Dorado state park.

74-4549. State park and resources authority to acquire land for El Dorado state park. The state park and resources authority shall acquire from the appropriate federal agency, as authorized by K.S.A. 74-4510, and amendments thereto, the following described tracts of land located in Butler county, Kansas, to be known as El Dorado state park: Approximately 3,777 acres of federally owned land in the lower regions of El Dorado lake above elevation 1339.0 MSL and further described as that federally owned land in sections 13, 24, 25, and 36, township 25S, range 5E, and in sections 7, 8, 15 through 22, and 27 through 33, township 25S, range 6E; and approximately 3,700 acres of federally owned land in the upper regions of El Dorado lake above elevation 1339.0 MSL and further described as that federally owned land in sections 20 through 23, 27 through 29, and 32 through 35, township 24S, range 6E, and sections 3 through 11, 14 through 18, 25, and 26, township 25S, range 6E.

History: L. 1984, ch. 288, § 2; July 1.



74-4550 State park and resources authority to acquire land for Hillsdale state park.

74-4550. State park and resources authority to acquire land for Hillsdale state park. The state park and resources authority shall acquire from the appropriate federal agency, as authorized by K.S.A. 74-4510, and amendments thereto, the following described tracts of land located in Miami county, Kansas, to be known as Hillsdale state park: Approximately 1,475 acres of federally owned land in the lower regions of Hillsdale lake above elevation 917.0 MSL and further described as that land above Hillsdale dam in sections 11 through 14, 18, 23, 24, and below the dam in section 24, township 19S, range 22E, and above the dam in section 19, township 19S, range 23E, known as the Jayhawker and north and south Tecumseh areas.

History: L. 1984, ch. 288, § 3; July 1.



74-4551 State park and resources authority to grant an easement in certain land located at Crawford state park; conditions.

74-4551. State park and resources authority to grant an easement in certain land located at Crawford state park; conditions. (a) The state park and resources authority is hereby authorized and directed, in the manner provided in this section, to grant an easement in a tract of land owned by the state of Kansas and located at Crawford state park in Crawford county, Kansas, to an adjoining landowner for the purpose of granting free and open access to the eaves and structure located on lot 43, NELS SMITH-THRONDSON LAKE VIEW PLACE, Farlington Lake, Crawford county, Kansas.  The tract of land, containing 1,700 square feet, more or less, is described as follows:  Starting from the 3/4″ pipe set at the southeast corner of Lot 43, NELS SMITH-THRONDSON LAKE VIEW PLACE, Farlington Lake, Crawford County, Kansas, and thence due west along the southern boundary of Lot 43 for a distance of 100 feet to the southwest corner of the aforesaid Lot 43, and thence due north along the western boundary of said Lot 43 for a distance of 50 feet to the northwest corner of said Lot 43 and thence due west for a distance of 10 feet and thence due south for a distance of 60 feet and thence due east for a distance of 110 feet and thence due north to the point of origin at the southeast corner of Lot 43 as aforesaid, and all lands and property included therein.

(b) The grant of such easement shall be conditioned upon the payment of a reasonable price therefor. The state park and resources authority shall obtain an appraisement of the value of the easement from one disinterested person residing in Crawford county and appointed for this purpose by the state park and resources authority. In no case shall the price be less than the amount of the appraisement plus the costs incurred by the state park and resources authority in appraising such tract of land. All moneys received by the state park and resources authority under this act shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(c) An easement granted under this section shall terminate if the tract of land is no longer used for the purpose for which the easement was granted.

(d) The form of such easement shall be approved by the attorney general prior to granting of the easement.

History: L. 1984, ch. 281, § 1; L. 2001, ch. 5, § 321; July 1.






Article 47 INSURANCE BY PUBLIC AGENCIES

74-4701 Definitions.

74-4701. Definitions. As used in this act:

(a) "State agency" means any state office or officer, department, board, commission, institution, bureau or any agency, division or unit within any office, department, board, or other state authority.

(b) "Insurance" means and includes every type of insurance on property.

History: L. 1957, ch. 290, § 1; May 1.



74-4702 Specific authority required for purchase of property insurance by state agencies.

74-4702. Specific authority required for purchase of property insurance by state agencies. No state agency shall purchase insurance on any property owned by the state agency or the state except as otherwise expressly and specifically authorized by law.

History: L. 1957, ch. 290, § 2; L. 1963, ch. 411, § 1; L. 1979, ch. 186, § 27; L. 1983, ch. 293, § 1; L. 1985, ch. 253, § 4; L. 1986, ch. 293, § 3; L. 1987, ch. 298, § 1; L. 1990, ch. 278, § 2;L. 1990, ch. 281, § 2; April 19.



74-4703 Fire and extended coverage insurance on certain property authorized, when.

74-4703. Fire and extended coverage insurance on certain property authorized, when. (a) Subject to subsection (b), a state agency may purchase and carry fire and extended coverage insurance on buildings or property owned by the agency or the state and under the supervision and control of the state agency in the following cases only:

(1) When bonds have been issued for the construction, equipment and furnishing of a building and the acquisition of a site therefor, or for any one or more of such purposes or for the purchase of such property, if the law authorizing the issuance of such bonds or agreement with the bondholders or a trust agreement requires that the building, equipment and furnishings or other property be insured;

(2) where property has been conveyed to the state or a state agency and the instrument conveying such property to the state or the state agency requires that the property be insured;

(3) where the cost of property has been or is being amortized by the use of federally granted funds;

(4) when the acquisition of such insurance is determined to be in the best interests of state educational institutions, as defined in subsection (a) of K.S.A. 76-711, and amendments thereto, as determined by the chief executive officer of the institution and such insurance can be obtained in accordance with K.S.A. 75-4101 et seq., and amendments thereto.

(b) When a building of a state agency is not insured on the effective date of this act, the state agency shall not obtain insurance duplicating insurance obtained under K.S.A. 74-4718, and amendments thereto.

History: L. 1957, ch. 290, § 3; L. 1961, ch. 394, § 1; L. 1992, ch. 276, § 6; L. 1995, ch. 30, § 1; July 1.



74-4705 Boiler insurance authorized.

74-4705. Boiler insurance authorized. Any state agency owning or operating boilers may purchase boiler insurance which insurance shall include inspection of boilers.

History: L. 1957, ch. 290, § 5; May 1.



74-4706 No payment where insurance unauthorized.

74-4706. No payment where insurance unauthorized. The director of accounts and reports shall not draw his warrants for the payment for any insurance purchased by any state agency contrary to the provisions of this act.

History: L. 1957, ch. 290, § 6; May 1.



74-4707 Purchase of motor vehicle liability insurance by state agencies; coverage, limitation.

74-4707. Purchase of motor vehicle liability insurance by state agencies; coverage, limitation. Every state agency shall purchase motor vehicle liability insurance for the protection and benefit of the state agency and the officers, agents and employees of the state agency responsible for the operation of vehicles owned, operated, maintained or controlled by the agency, and of persons while riding in or upon, entering or alighting from such vehicles. The motor vehicle liability insurance policy so purchased shall provide coverage to a limit, exclusive of interests and costs, of not less than $25,000 because of bodily injury to, or death of, one person in any one accident and, subject to the limit for one person, to a limit of not less than $50,000 because of bodily injury to, or death of, two or more persons in any one accident, and, if the accident has resulted in injury to, or destruction of property to a limit of not less than $10,000 because of injury to, or destruction of, property of others in any one accident. The insurance purchased as provided for in this act shall be limited to the kinds of insurance hereinabove set out. As used in this act, the term "vehicle" shall include motor vehicles, vehicles and mobile equipment.

History: L. 1963, ch. 411, § 2; L. 1982, ch. 318, § 1; April 15.



74-4717 Definitions.

74-4717. Definitions. As used in this act:

(a) "Committee" means the committee on surety bonds and insurance.

(b) "Secretary" means the secretary of administration.

(c) "Department" means the department of administration.

History: L. 1992, ch. 276, § 1; July 1.



74-4718 Insurance coverage for state-owned buildings; procedure; requirements.

74-4718. Insurance coverage for state-owned buildings; procedure; requirements. Subject to appropriations therefor, the committee shall purchase in accordance with K.S.A. 75-3738 to 75-3748, inclusive, and amendments thereto, an insurance policy insuring against fire, extended coverage or other risks of direct physical loss to property, and provision for loss of income when required.  Such insurance policy shall cover all buildings owned by the state except those specified under K.S.A. 74-4720.  Such policy shall provide for not less than $500,000 deductible per occurrence subject to an annual aggregate of not less than $500,000.  Buildings covered by such policy shall be insured for at least 90% of the replacement cost thereof.

History: L. 1992, ch. 276, § 2; July 1.



74-4719 Same; administration; powers and duties of department; rules and regulations.

74-4719. Same; administration; powers and duties of department; rules and regulations. (a) The department shall procure all data and other information to administer activities necessary to obtain and utilize the insurance policy provided for by K.S.A. 74-4718.

(b) The department shall establish the insurable values of all property to be insured under K.S.A. 74-4718.  To facilitate establishment of such values, every state agency is required to follow the instructions of the department in helping to establish such values for buildings occupied by the state agency.

(c) The department shall coordinate as necessary the settlement of insured losses.

(d) The secretary shall adopt rules and regulations convenient for the purpose of this section.

History: L. 1992, ch. 276, § 3; July 1.



74-4720 Same; buildings authorized to be excluded from coverage.

74-4720. Same; buildings authorized to be excluded from coverage. The insurance policy purchased under K.S.A. 74-4718 shall not be required to insure the following:

(a) Buildings upon which there is an existing policy of insurance which is determined by the committee to be adequate, unless the state agency owning or being responsible for a building requests the committee to include any such building or buildings in the coverage of such policy.

(b) Buildings which are currently insured in compliance with a bond covenant, unless the covenant authorizes, or is amended to authorize, such alternative coverage as is provided by the policy purchased under K.S.A. 74-4718.

(c) Buildings which are determined by the committee to require coverage different from that which the insurance policy obtained under K.S.A. 74-4718 will provide.

(d) Buildings the department determines it is not advisable to insure.

History: L. 1992, ch. 276, § 4; July 1.



74-4721 Same; annual report to legislature by department.

74-4721. Same; annual report to legislature by department. The department shall develop and submit an annual report to the legislature which is informative as to:

(a) The amount and value of the property insured;

(b) the costs of such insurance;

(c) losses incurred by state agencies segregated between insured and noninsured;

(d) recommendations for changes in the property insurance program to enhance its value; and

(e) such other information as the department of administration deems appropriate.

History: L. 1992, ch. 276, § 5; July 1.



74-4722 Liability insurance coverage for wildlife, parks and tourism vessels.

74-4722. Liability insurance coverage for wildlife, parks and tourism vessels. (a) The Kansas department of wildlife, parks and tourism shall purchase vessel liability insurance for the protection and benefit of the state, the department and officers, agents and employees of the department responsible for the operation of vessels owned, operated, maintained or controlled by the department, and of persons while riding in or upon such vessels.

(b) As used in this section, the term "vessel" includes motorized and nonmotorized vessels, and other methods of aquatic transportation used by the department.

History: L. 2008, ch. 4, § 1; L. 2012, ch. 47, § 94; July 1.






Article 48 COORDINATING COUNCIL FOR THE BLIND

74-4801 Abolition.

74-4801. Abolition. (a) On July 1, 1976, the Kansas coordinating council for the blind shall be and is hereby abolished.

(b) On July 1, 1976, all of the powers, duties and functions of the Kansas coordinating council for the blind shall be and are hereby abolished.

(c) On and after July 1, 1976, whenever the Kansas coordinating council for the blind is referred to or designated by a statute, contract or other document, such reference or designation shall be null and void and of no force and effect whatsoever.

(d) On July 1, 1976, all of the records, memoranda, writings and property of the Kansas coordinating council for the blind shall be and are hereby transferred to the secretary of administration and said secretary shall have legal custody of the same.

(e) On July 1, 1976, the coordinating council for the blind fund, created by K.S.A. 74-4806, which section is repealed by this act, shall be and is hereby abolished, and on said date, the director of accounts and reports shall transfer all moneys remaining in said fund to the state general fund.  On July 1, 1976, any appropriation for the Kansas coordinating council for the blind shall lapse.

History: L. 1957, ch. 434, § 1; L. 1969, ch. 376, § 1; L. 1975, ch. 462, § 112; L. 1976, ch. 343, § 1; July 1.






Article 49 PUBLIC EMPLOYEES RETIREMENT SYSTEMS

74-4901 Purpose of act.

74-4901. Purpose of act. The purpose of this act is to provide an orderly means whereby employees of the participating employers who have attained retirement age as herein set forth may be retired from active service without prejudice and without inflicting a hardship upon the employees retired and to enable such employees to accumulate reserves for themselves and their dependents to provide for old age, death and termination of employment, and for the purpose of effecting economy and efficiency in the administration of governmental affairs.

History: L. 1961, ch. 427, § 1; April 22.



74-4902 Definitions.

74-4902. Definitions. As used in articles 49 and 49a of chapter 74 of the Kansas Statutes Annotated, and amendments thereto, unless otherwise provided or the context otherwise requires:

(1) "Accumulated contributions" means the sum of all contributions by a member to the system which are credited to the member's account, with interest allowed thereon;

(2) "acts" means the provisions of articles 49 and 49a of the Kansas Statutes Annotated, and amendments thereto;

(3) "actuarial equivalent" means an annuity or benefit of equal value to the accumulated contributions, annuity or benefit, when computed upon the basis of the actuarial tables in use by the system. Whenever the amount of any benefit is to be determined on the basis of actuarial assumptions, the assumptions shall be specified in a way that precludes employer discretion;

(4) "actuarial tables" means the actuarial tables approved and in use by the board at any given time;

(5) "actuary" means the actuary or firm of actuaries employed or retained by the board at any given time;

(6) "agent" means the individual designated by each participating employer through whom system transactions and communication are directed;

(7) "beneficiary" means, subject to the provisions of K.S.A. 74-4927, and amendments thereto, any natural person or persons, estate or trust, or any combination thereof, named by a member to receive any benefits as provided for by this act. Designations of beneficiaries by a member who is a member of more than one retirement system made on or after July 1, 1987, shall be the basis of any benefits payable under all systems unless otherwise provided by law. Except as otherwise provided by subsection (33) of this section, if there is no named beneficiary living at the time of the member's death, any benefits provided for by this act shall be paid to: (A) The member's surviving spouse; (B) the member's dependent child or children; (C) the member's dependent parent or parents; (D) the member's nondependent child or children; (E) the member's nondependent parent or parents; (F) the estate of the deceased member; in the order of preference as specified in this subsection;

(8) "board of trustees," "board" or "trustees" means the managing body of the system which is known as the Kansas public employees retirement system board of trustees;

(9) "compensation" means, except as otherwise provided, all salary, wages and other remuneration payable to a member for personal services performed for a participating employer, including maintenance or any allowance in lieu thereof provided a member as part of compensation, but not including reimbursement for travel or moving expenses or on and after July 1, 1994, payment pursuant to an early retirement incentive program made prior to the retirement of the member. Beginning with the employer's fiscal year which begins in calendar year 1991 or for employers other than the state of Kansas, beginning with the fiscal year which begins in calendar year 1992, when the compensation of a member who remains in substantially the same position during any two consecutive years of participating service used in calculating final average salary is increased by an amount which exceeds 15%, then the amount of such increase which exceeds 15% shall not be included in compensation, except that: (A) Any amount of compensation for accumulated sick leave or vacation or annual leave paid to the member; (B) any increase in compensation for any member due to a reclassification or reallocation of such member's position or a reassignment of such member's job classification to a higher range or level; and (C) any increase in compensation as provided in any contract entered into prior to January 1, 1991, and still in force on the effective date of this act, pursuant to an early retirement incentive program as provided in K.S.A. 72-5395 et seq., and amendments thereto, shall be included in the amount of compensation of such member used in determining such member's final average salary and shall not be subject to the 15% limitation provided in this subsection. Any contributions by such member on the amount of such increase which exceeds 15% which is not included in compensation shall be returned to the member. Unless otherwise provided by law, beginning with the employer's fiscal year coinciding with or following July 1, 1985, compensation shall include any amounts for tax sheltered annuities or deferred compensation plans. Beginning with the employer's fiscal year which begins in calendar year 1991, compensation shall include amounts under sections 403b, 457 and 125 of the federal internal revenue code of 1986 and, as the board deems appropriate, any other section of the federal internal revenue code of 1986 which defers or excludes amounts from inclusion in income. For purposes of applying limits under the federal internal revenue code "compensation" shall have the meaning as provided in K.S.A. 74-49,123, and amendments thereto. For purposes of this subsection and application to the provisions of subsection (4) of K.S.A. 74-4927, and amendments thereto, "compensation" shall not include any payments made by the state board of regents pursuant to the provisions of subsection (5) of K.S.A. 74-4927a, and amendments thereto, to a member of the faculty or other person defined in subsection (1)(a) of K.S.A. 74-4925, and amendments thereto;

(10) "credited service" means the sum of participating service and prior service and in no event shall credited service include any service which is credited under another retirement plan authorized under any law of this state;

(11) "dependent" means a parent or child of a member who is dependent upon the member for at least 1/2 of such parent or child's support;

(12) "effective date" means the date upon which the system becomes effective by operation of law;

(13) "eligible employer" means the state of Kansas, and any county, city, township, special district or any instrumentality of any one or several of the aforementioned or any noncommercial public television or radio station located in this state which receives state funds allocated by the Kansas public broadcasting commission whose employees are covered by social security. If a class or several classes of employees of any above defined employer are not covered by social security, such employer shall be deemed an eligible employer only with respect to such class or those classes of employees who are covered by social security;

(14) "employee" means any appointed or elective officer or employee of a participating employer whose employment is not seasonal or temporary and whose employment requires at least 1,000 hours of work per year, and any such officer or employee who is concurrently employed performing similar or related tasks by two or more participating employers, who each remit employer and employee contributions on behalf of such officer or employee to the system, and whose combined employment is not seasonal or temporary, and whose combined employment requires at least 1,000 hours of work per year, but not including: (A) Any employee who is a contributing member of the United States civil service retirement system; (B) any employee who is a contributing member of the federal employees retirement system; (C) any employee who is a leased employee as provided in section 414 of the federal internal revenue code of a participating employer; and (D) any employee or class of employees specifically exempted by law. After June 30, 1975, no person who is otherwise eligible for membership in the Kansas public employees retirement system shall be barred from such membership by reason of coverage by, eligibility for or future eligibility for a retirement annuity under the provisions of K.S.A. 74-4925, and amendments thereto, except that no person shall receive service credit under the Kansas public employees retirement system for any period of service for which benefits accrue or are granted under a retirement annuity plan under the provisions of K.S.A. 74-4925, and amendments thereto. After June 30, 1982, no person who is otherwise eligible for membership in the Kansas public employees retirement system shall be barred from such membership by reason of coverage by, eligibility for or future eligibility for any benefit under another retirement plan authorized under any law of this state, except that no such person shall receive service credit under the Kansas public employees retirement system for any period of service for which any benefit accrues or is granted under any such retirement plan. Employee shall include persons who are in training at or employed by, or both, a sheltered workshop for the blind operated by the secretary for children and families. The entry date for such persons shall be the beginning of the first pay period of the fiscal year commencing in calendar year 1986. Such persons shall be granted prior service credit in accordance with K.S.A. 74-4913, and amendments thereto. However, such persons classified as home industry employees shall not be covered by the retirement system. Employees shall include any member of a board of county commissioners of any county and any council member or commissioner of a city whose compensation is equal to or exceeds $5,000 per year;

(15) "entry date" means the date as of which an eligible employer joins the system. The first entry date pursuant to this act is January 1, 1962;

(16) "executive director" means the managing officer of the system employed by the board under this act;

(17) "final average salary" means in the case of a member who retires prior to January 1, 1977, and in the case of a member who retires after January 1, 1977, and who has less than five years of participating service after January 1, 1967, the average highest annual compensation paid to such member for any five years of the last 10 years of participating service immediately preceding retirement or termination of employment, or in the case of a member who retires on or after January 1, 1977, and who has five or more years of participating service after January 1, 1967, the average highest annual compensation paid to such member on or after January 1, 1967, for any five years of participating service preceding retirement or termination of employment, or, in any case, if participating service is less than five years, then the average annual compensation paid to the member during the full period of participating service, or, in any case, if the member has less than one calendar year of participating service such member's final average salary shall be computed by multiplying such member's highest monthly salary received in that year by 12; in the case of a member who became a member under subsection (3) of K.S.A. 74-4925, and amendments thereto, or who became a member with a participating employer as defined in subsection (3) of K.S.A. 74-4931, and amendments thereto, and who elects to have compensation paid in other than 12 equal installments, such compensation shall be annualized as if the member had elected to receive 12 equal installments for any such periods preceding retirement; in the case of a member who retires after July 1, 1987, the average highest annual compensation paid to such member for any four years of participating service preceding retirement or termination of employment; in the case of a member who retires on or after July 1, 1993, whose date of membership in the system is prior to July 1, 1993, and any member who is in such member's membership waiting period on July 1, 1993, and whose date of membership in the system is on or after July 1, 1993, the average highest annual compensation, as defined in subsection (9), paid to such member for any four years of participating service preceding retirement or termination of employment or the average highest annual salary, as defined in subsection (34), paid to such member for any three years of participating service preceding retirement or termination of employment, whichever is greater; and in the case of a member who retires on or after July 1, 1993, and whose date of membership in the system is on or after July 1, 1993, the average highest annual salary, as defined in subsection (34), paid to such member for any three years of participating service preceding retirement or termination of employment. Final average salary shall not include any purchase of participating service credit by a member as provided in subsection (2) of K.S.A. 74-4919h, and amendments thereto, which is completed within five years of retirement. For any application to purchase or repurchase service credit for a certain period of service as provided by law received by the system after May 17, 1994, for any member who will have contributions deducted from such member's compensation at a percentage rate equal to two or three times the employee's rate of contribution or will begin paying to the system a lump-sum amount for such member's purchase or repurchase and such deductions or lump-sum payment commences after the commencement of the first payroll period in the third quarter, "final average salary" shall not include any amount of compensation or salary which is based on such member's purchase or repurchase. Any application to purchase or repurchase multiple periods of service shall be treated as multiple applications. For purposes of this subsection, the date that such member is first hired as an employee for members who are employees of employers that elected to participate in the system on or after January 1, 1994, shall be the date that such employee's employer elected to participate in the system. In the case of any former member who was eligible for assistance pursuant to K.S.A. 74-4925, and amendments thereto, prior to July 1, 1998, for the purpose of calculating final average salary of such member, such member's final average salary shall be based on such member's salary while a member of the system or while eligible for assistance pursuant to K.S.A. 74-4925, and amendments thereto, whichever is greater;

(18) "fiscal year" means, for the Kansas public employees retirement system, the period commencing July 1 of any year and ending June 30 of the next;

(19) "Kansas public employees retirement fund" means the fund created by this act for payment of expenses and benefits under the system and referred to as the fund;

(20) "leave of absence" means a period of absence from employment without pay, authorized and approved by the employer, and which after the effective date does not exceed one year;

(21) "member" means an eligible employee who is in the system and is making the required employee contributions; any former employee who has made the required contributions to the system and has not received a refund if such member is within five years of termination of employment with a participating employer; or any former employee who has made the required contributions to the system, has not yet received a refund and has been granted a vested benefit;

(22) "military service" means service in the uniformed forces of the United States, for which retirement benefit credit must be given under the provisions of USERRA or service in the armed forces of the United States or in the commissioned corps of the United States public health service, which service is immediately preceded by a period of employment as an employee or by entering into an employment contract with a participating employer and is followed by return to employment as an employee with the same or another participating employer within 12 months immediately following discharge from such military service, except that if the board determines that such return within 12 months was made impossible by reason of a service-connected disability, the period within which the employee must return to employment with a participating employer shall be extended not more than two years from the date of discharge or separation from military service;

(23) "normal retirement date" means the date on or after which a member may retire with full retirement benefits pursuant to K.S.A. 74-4914, and amendments thereto;

(24) "participating employer" means an eligible employer who has agreed to make contributions to the system on behalf of its employees;

(25) "participating service" means the period of employment after the entry date for which credit is granted a member;

(26) "prior service" means the period of employment of a member prior to the entry date for which credit is granted a member under this act;

(27) "prior service annual salary" means the highest annual salary, not including any amounts received as payment for overtime or as reimbursement for travel or moving expense, received for personal services by the member from the current employer in any one of the three calendar years immediately preceding January 1, 1962, or the entry date of the employer, whichever is later, except that if a member entered the employment of the state during the calendar year 1961, the prior service annual salary shall be computed by multiplying such member's highest monthly salary received in that year by 12;

(28) "retirant" means a member who has retired under this system;

(29) "retirement benefit" means a monthly income or the actuarial equivalent thereof paid in such manner as specified by the member pursuant to this act or as otherwise allowed to be paid at the discretion of the board, with benefits accruing from the first day of the month coinciding with or following retirement and ending on the last day of the month in which death occurs. Upon proper identification a surviving spouse may negotiate the warrant issued in the name of the retirant. If there is no surviving spouse, the last warrant shall be payable to the designated beneficiary;

(30) "retirement system" or "system" means the Kansas public employees retirement system as established by this act and as it may be amended;

(31) "social security" means the old age, survivors and disability insurance section of the federal social security act;

(32) "trust" means an express trust, created by a trust instrument, including a will, designated by a member to receive payment of the insured death benefit under K.S.A. 74-4927, and amendments thereto, and payment of the member's accumulated contributions under subsection (1) of K.S.A. 74-4916, and amendments thereto. A designation of a trust shall be filed with the board. If no will is admitted to probate within six months after the death of the member or no trustee qualifies within such six months or if the designated trust fails, for any reason whatsoever, the insured death benefit under K.S.A. 74-4927, and amendments thereto, and the member's accumulated contributions under subsection (1) of K.S.A. 74-4916, and amendments thereto, shall be paid in accordance with the provisions of subsection (7) of this section as in other cases where there is no named beneficiary living at the time of the member's death and any payments so made shall be a full discharge and release to the system from any further claims;

(33) "salary" means all salary and wages payable to a member for personal services performed for a participating employer, including maintenance or any allowance in lieu thereof provided a member as part of salary. Salary shall not include reimbursement for travel or moving expenses, payment for accumulated sick leave or vacation or annual leave, severance pay or any other payments to the member determined by the board to not be payments for personal services performed for a participating employer constituting salary or on and after July 1, 1994, payment pursuant to an early retirement incentive program made prior to the retirement of the member. When the salary of a member who remains in substantially the same position during any two consecutive years of participating service used in calculating final average salary is increased by an amount which exceeds 15%, then the amount of such increase which exceeds 15% shall not be included in salary. Any contributions by such member on the amount of such increase which exceeds 15% which is not included in compensation shall be returned to the member. Unless otherwise provided by law, salary shall include any amounts for tax sheltered annuities or deferred compensation plans. Salary shall include amounts under sections 403b, 457 and 125 of the federal internal revenue code of 1986 and, as the board deems appropriate, any other section of the federal internal revenue code of 1986 which defers or excludes amounts from inclusion in income. For purposes of applying limits under the federal internal revenue code "salary" shall have the meaning as provided in K.S.A. 74-49,123, and amendments thereto. In any case, if participating service is less than three years, then the average annual salary paid to the member during the full period of participating service, or, in any case, if the member has less than one calendar year of participating service such member's final average salary shall be computed by multiplying such member's highest monthly salary received in that year by 12;

(34) "federal internal revenue code" means the federal internal revenue code of 1954 or 1986, as in effect on July 1, 2008, and as applicable to a governmental plan; and

(35) "USERRA" means the federal uniformed services employment and reemployment rights act of 1994 as in effect on July 1, 2008.

History: L. 1961, ch. 427, § 2; L. 1963, ch. 412, § 1; L. 1965, ch. 446, § 1; L. 1967, ch. 427, § 1; L. 1970, ch. 319, § 1; L. 1974, ch. 332, § 2; L. 1974, ch. 334, § 1; L. 1975, ch. 406, § 2; L. 1976, ch. 344, § 1; L. 1977, ch. 272, § 1; L. 1978, ch. 319, § 1; L. 1981, ch. 308, § 1; L. 1982, ch. 319, § 13; L. 1985, ch. 254, § 7; L. 1986, ch. 294, § 1; L. 1987, ch. 299, § 10; L. 1988, ch. 302, § 4; L. 1989, ch. 232, § 5; L. 1990, ch. 282, § 4; L. 1991, ch. 237, § 6; L. 1993, ch. 227, § 10; L. 1994, ch. 347, § 1; L. 1995, ch. 267, § 3; L. 1998, ch. 64, § 26; L. 1998, ch. 201, § 9; L. 2001, ch. 209, § 5; L. 2002, ch. 116, § 2; L. 2003, ch. 155, § 2; L. 2004, ch. 182, § 2; L. 2005, ch. 196, § 3; L. 2006, ch. 143, § 6; L. 2007, ch. 195, § 39; L. 2008, ch. 113, § 10; L. 2014, ch. 115, § 301; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 74-4902a.



74-4903 System established; powers and duties.

74-4903. System established; powers and duties. There is hereby created the "Kansas public employees retirement system" which shall be a body corporate and an instrumentality of the state of Kansas. The system shall be vested with the powers and duties specified in this act and such other powers as may be necessary or proper to enable it, its officers, employees and agents to carry out fully and effectively the purposes and intent of this act.

History: L. 1961, ch. 427, § 3; April 22.



74-4904 Actions brought by or against the system; personal liability of trustees, officers, employees and agents; settlements as public records; process; hearings involving orders or decisions of the board; review.

74-4904. Actions brought by or against the system; personal liability of trustees, officers, employees and agents; settlements as public records; process; hearings involving orders or decisions of the board; review. (1) The system may sue and be sued in its official name, but its trustees, officers, employees and agents shall not be personally liable for acts of the system unless such person acted with willful, wanton or fraudulent misconduct or intentionally tortious conduct. Any agreement in settlement of litigation involving the system and the investment of moneys of the fund is a public record as provided in K.S.A. 45-215 et seq., and amendments thereto and subject to the provisions of that act. The service of all legal process and of all notices which may be required to be in writing, whether legal proceedings or otherwise, shall be had on the executive director at such executive director's office. All actions or proceedings directly or indirectly against the system shall be brought in Shawnee county.

(2) Any person aggrieved by any order or decision of the board made without a hearing, may, within 30 days after notice of the order or decision of the board make written request to the board for a hearing thereon. The board shall hear such party or parties in accordance with the provisions of the Kansas administrative procedure act at its next regular meeting or at a special meeting within 60 days after receipt of such request. For the purpose of any hearing under this section, the board may appoint the executive director or use a presiding officer from the office of administrative hearings. The board shall review an initial order resulting from a hearing under this section. The board is hereby authorized to enter into a contract with the office of administrative hearings and to provide for reimbursement for actual and necessary expenses and compensation for such person serving as a presiding officer.

History: L. 1961, ch. 427, § 4; L. 1963, ch. 412, § 2; L. 1974, ch. 335, § 1; L. 1988, ch. 356, § 291; L. 1992, ch. 321, § 23; L. 1993, ch. 227, § 11; L. 1998, ch. 201, § 10; L. 2001, ch. 209, § 6; L. 2004, ch. 145, § 29; July 1, 2005.



74-4905 Board of trustees; membership; qualifications; terms; vacancies; substantial interests prohibited, disclosure; investigations by KBI or other agency, confidentiality.

74-4905. Board of trustees; membership; qualifications; terms; vacancies; substantial interests prohibited, disclosure; investigations by KBI or other agency, confidentiality. (a) On July 1, 1993, the board of trustees of the Kansas public employees retirement system, as such board existed on June 30, 1993, is hereby abolished. On July 1, 1993, there is hereby established a new board of trustees of the Kansas public employees retirement system. Such board established on July 1, 1993, shall consist of nine members, as follows:

(1) Six appointed members, four appointed by the governor subject to confirmation by the senate as provided in K.S.A. 75-4315b and amendments thereto, one appointed by the president of the senate and one appointed by the speaker of the house of representatives.  Except as provided by K.S.A. 46-2601, no person appointed to the board whose appointment is subject to confirmation, shall exercise any power, duty or function as a member of the board until confirmed by the senate.  No more than two members of the board whose appointment is subject to confirmation shall be from the same political party;

(2) two retirement system members elected by the members and retirants of the system as provided in subsection (12) of K.S.A. 74-4909 and amendments thereto. As provided in this subsection, only active and retired members of the system shall be eligible to be elected to the board and only active and retired members of the system shall be eligible to elect the two retirement system members pursuant to this subsection.  Inactive members shall not be eligible to be elected to the board nor to elect the two retirement system members elected pursuant to this subsection.  If a member elected to the board as provided in this subsection becomes inactive, such member is disqualified from service on the board and such member's board position shall be vacant and such vacancy shall be filled as provided in subsection (b)(1).  Of the two retirement system members elected pursuant to this subsection, one shall be a member of the retirement system who is in school employment as provided in K.S.A. 74-4931et seq. and amendments thereto and one shall be a member of the retirement system other than a member who is in school employment. For purposes of this subsection, retirement system means the Kansas public employees retirement system, the Kansas police and firemen's retirement system and the retirement system for judges; and

(3) the state treasurer.

(b) (1) Except as provided by this paragraph and paragraph (2), all members of the board as provided in subsection (a)(1) and (a)(2) shall serve four-year terms, except that of the members first appointed by the governor, two shall be appointed for two-year terms and the member appointed by the speaker of the house of representatives shall be appointed for a two-year term. The governor shall designate the term for which each of the members first appointed shall serve. All members appointed to fill vacancies in the membership of the board and all members appointed to succeed members appointed to membership on the board shall be appointed in like manner as that provided for the original appointment of the member succeeded. All members appointed to fill vacancies of a member of the board appointed by the governor, the president of the senate or the speaker of the house of representatives shall be appointed to fill the unexpired term of such member. All vacancies on the board by a member elected by the members and retirants of the system shall be filled by the board as provided by rules and regulations adopted as provided in subsection (12) of K.S.A. 74-4909 and amendments thereto.

(2) Except as provided in K.S.A. 46-2601, no person appointed to the board by the governor shall exercise any power, duty or function as a member of the board until confirmed by the senate.  The terms of members appointed by the governor who are serving on the board on the effective date of this act shall expire on January 15, of the year in which such member's term would have expired under the provisions of this section prior to amendment by this act.  Thereafter, members shall be appointed for terms of four years and until their successors are appointed and confirmed.

(c) The board shall elect a chairperson of the board at the first regular meeting held on or after July 1, 1993, and at each annual meeting thereafter from the members of the board. The chairperson shall preside over meetings of the board and perform such other duties as required by the board.

(d) The chairperson shall appoint another board member as vice-chairperson, and the vice-chairperson shall perform the duties of chairperson in the absence of the chairperson or upon the chairperson's inability or refusal to act.

(e) The six members appointed pursuant to subsection (a)(1) shall have demonstrated experience in the financial affairs of a public or private organization or entity which employs 100 or more employees or had at least five years' experience in the field of investment management or analysis, actuarial analysis or administration of an employee benefit plan.

(f) No person shall serve on the board if such person has knowingly acquired a substantial interest in any nonpublicly traded investment made with moneys of the fund. Any such person who knowingly acquires such an interest shall vacate such member's position on the board and shall be guilty of a class A misdemeanor.  For purposes of this subsection, "substantial interest" means any of the following:

(1) If an individual or an individual's spouse, either individually or collectively, has owned within the preceding 12 months a legal or equitable interest exceeding $5,000 or 5% of any business, whichever is less, the individual has a substantial interest in that business.

(2) If an individual or an individual's spouse, either individually or collectively, has received during the preceding calendar year compensation which is or will be required to be included as taxable income on federal income tax returns of the individual and spouse in an aggregate amount of $2,000 from any business or combination of businesses, the individual has a substantial interest in that business or combination of businesses.

(3) If an individual or an individual's spouse holds the position of officer, director, associate, partner or proprietor of any business, the individual has a substantial interest in that business, irrespective of the amount of compensation received by the individual or individual's spouse.

(4) If an individual or an individual's spouse receives compensation which is a portion or percentage of each separate fee or commission paid to a business or combination of businesses, the individual has a substantial interest in any client or customer who pays fees or commissions to the business or combination of businesses from which fees or commissions the individual or the individual's spouse, either individually or collectively, received an aggregate of $2,000 or more in the preceding calendar year.

(5) If an individual or an individual's spouse has received a loan from or received financing from any bank, savings and loan, credit union or any other financial institution in an amount which exceeds $2,000, the individual has a substantial interest in that financial institution.

As used in this subsection, "client or customer" means a business or combination of businesses.

Any person who serves on the board shall fully disclose any substantial interest that such person has in any publicly traded investment made with moneys of the fund.

(g) No person who serves on the board shall be employed for a period of two years commencing on the date the person no longer serves on the board and ending two years after such date with any organization in which moneys of the fund were invested, except that the employment limitation contained in this subsection shall not apply if such person's employment is with an organization whose stock or other evidences of ownership are traded on the public stock or bond exchanges.

(h) All members of the board named, appointed or elected to the board shall be subject to an investigation by the Kansas bureau of investigation or other criminal justice agencies. Information to be obtained during such investigation shall include criminal history record information, including arrest and conviction data, criminal intelligence information and information relating to criminal and background investigations as necessary to determine qualifications of such member. Such information shall be forwarded to the senate committee specified by the president of the senate for such committee's consideration and other than conviction data, shall be confidential and shall not be disclosed except to members and employees of the committee as necessary to determine qualifications of such member. The committee, in accordance with K.S.A. 75-4319 and amendments thereto shall recess for a closed or executive meeting to receive and discuss information received by the committee pursuant to this subsection.

(i) All of the powers, duties and functions of the board of trustees of the Kansas public employees retirement system as such board existed prior to July 1, 1993, are hereby transferred to and conferred and imposed upon the board of trustees established pursuant to this act. The board of trustees of the Kansas public employees retirement system established pursuant to this act shall be the successor in every way of the powers, duties and functions of the board of trustees existing prior to July 1, 1993, in which the same were vested prior to July 1, 1993.

History: L. 1961, ch. 427, § 5; L. 1982, ch. 347, § 42; L. 1992, ch. 218, § 1; L. 1993, ch. 289, § 1; L. 1995, ch. 241, § 13; L. 1996, ch. 266, § 5; L. 1998, ch. 201, § 11; July 1.



74-4906 Board of trustees; meetings; quorum; compensation.

74-4906. Board of trustees; meetings; quorum; compensation. (1) The board shall hold regular meetings in Topeka, Kansas, at least once each quarter, the dates, time and place to be fixed by the board. The regular meeting held in July of each year shall be the annual meeting and the board shall elect the chairperson of the board as prescribed by subsection (c) of K.S.A. 74-4905, and amendments thereto. Special meetings may be called upon written call of the chairperson or by agreement of any five members of the board. Notice of a special meeting shall be delivered to all other trustees in person or by registered or certified United States mail not less than seven days prior to the date fixed for the meeting. Notice of any such meeting may be waived by any member either before or after such meeting and attendance at such a meeting shall constitute a waiver of notice of such meeting, unless a member participates therein solely to object to the transaction of any business because the meeting has not been legally called or convened.

(2) Five trustees shall constitute a quorum for the transaction of business, but any official action of the board shall be based upon a favorable vote by at least five trustees at a regular or special meeting of the board.

(3) Members of the Kansas public employees retirement system board of trustees shall receive compensation in the amount provided for members of the legislature pursuant to K.S.A. 75-3223, and amendments thereto and shall receive subsistence allowance, mileage and expenses in addition to subsistence allowance and mileage in the amount provided for a member of a board pursuant to K.S.A. 75-3223, and amendments thereto, for each day or part thereof in which such member attended a meeting authorized by the board. Amounts paid under this subsection shall be paid from the expense reserve fund provided for in section (d) of K.S.A. 74-4922, and amendments thereto.

(4) Duties performed for the system by any member of the board who is a public officer or employee shall be considered duties in connection with regular public employment of such individual, and such member shall suffer no loss in normal compensation from public funds by reason of the performances of such duties.

History: L. 1961, ch. 427, § 6; L. 1963, ch. 412, § 3; L. 1973, ch. 321, § 20; L. 1974, ch. 348, § 73; L. 1992, ch. 218, § 2; L. 1992, ch. 218, § 3; L. 1993, ch. 227, § 12; L. 2006, ch. 143, § 7; July 1.



74-4907 Principal office of system; records, inspection; annual report.

74-4907. Principal office of system; records, inspection; annual report. (1) The principal office of the system shall be in quarters at Topeka, Kansas.

(2) The board shall keep a complete record of all proceedings which shall be open at all reasonable hours to inspection. Any agreement in settlement of litigation involving the system and the investment of moneys of the fund shall be open for inspection by any person and suitable facilities shall be made available by the system for this purpose as provided by the provisions of K.S.A. 45-215 et seq. and amendments thereto. A report covering the operation of the system for the past fiscal year, including income and disbursements, and of the financial condition of the system at the end of such fiscal year, showing the valuation of assets and investments and liabilities of the system, shall be delivered after the end of each fiscal year and prior to January 1 of the next fiscal year to the governor and to the chairperson of the legislative coordinating council, to the secretary of the senate and to the chief clerk of the house of representatives and shall be made readily available to the members and participating employers of the system. Such report shall include the financial statements of the system and supporting schedules, presented in accordance with generally accepted accounting principles. Such supporting schedules presented in the annual report shall include a listing which reports the cost and the fiscal year end lower amount of cost or market value for each individual alternative investment of the system which was initiated on or after July 1, 1991, and reports, in aggregate, the cost and the fiscal year end lower amount of cost or market value for those alternative investments of the system initiated prior to July 1, 1991. The retirement system shall maintain a listing which reports the cost and the fiscal year end lower amount of cost or market value for each individual alternative investment of the system which was initiated prior to July 1, 1991, and such listing shall be available for review in camera by the joint committee on pensions, investments and benefits and as may be required under the provisions of the legislative post audit act.

History: L. 1961, ch. 427, § 7; L. 1971, ch. 185, § 15; L. 1976, ch. 345, § 1; L. 1978, ch. 330, § 8; L. 1981, ch. 309, § 1; L. 1992, ch. 218, § 4; L. 1995, ch. 267, § 4; L. 1998, ch. 201, § 12; July 1.



74-4908 Executive director, appointment, compensation and duties; actuary, duties; legal services; appointment of other officers and employees; bonus award program.

74-4908. Executive director, appointment, compensation and duties; actuary, duties; legal services; appointment of other officers and employees; bonus award program. (1) The board shall appoint an executive director and shall establish the compensation therefor. Subject to the direction of the board, the executive director shall be the managing officer of the system and as such shall have charge of the office, records and supervision and direction of the employees of the system. The executive director shall be in the unclassified service under the Kansas civil service act.

(2) The executive director shall recommend to the board the administrative organization, the number and qualifications of employees necessary to carry out the intent of this act and the directions of the board. Upon approval of the board, the executive director is authorized to employ such persons in accordance with the Kansas civil service act.

(3) The board of trustees shall select and employ or retain a qualified actuary who shall serve at its pleasure as its technical advisor on matters regarding operation of the system. The actuary shall:

(a) Make an annual valuation of the liabilities and reserves of the system, and a determination of the contributions required by the system to discharge its liabilities and administrative costs under this act, and recommend to the board rates of employer contributions required to establish and maintain the system on an actuarial reserve basis. Such recommended employer contributions shall not be based on any other purpose outside of the needs of the system as prescribed by this subsection.

(b) As soon after the effective date as practicable and once every three years thereafter, make a general investigation of the actuarial experience under the system including mortality, retirement, employment turnover and interest, and recommend actuarial tables for use in valuations and in calculating actuarial equivalent values based on such investigation.

(c) Cooperate with and provide any assistance to the actuary, the legislative coordinating council and the joint committee on pensions, investments and benefits related to the independent actuarial audit and evaluation as provided in K.S.A. 74-4908a, and amendments thereto.

(d) Perform such other duties as may be assigned by the board.

(4) The attorney general of the state shall furnish such legal services as may be necessary upon receipt of a request from the board, except that legal services may be furnished by other counsel as the board in its discretion deems necessary and prudent.

(5) The board shall employ or retain qualified investment counsel or counselors or may negotiate with a trust company to assist and advise in the judicious investment of funds as herein provided.

(6)  Subject to limitations imposed pursuant to this subsection and otherwise provided by law, the board may appoint such officers and employees necessary to advise and assist the board in the performance of powers, duties and functions relating to the management and investment of the fund and in such other matters as may be directed by the board. Such appointed officers and employees shall be in the unclassified service under the Kansas civil service act. The provisions of this subsection shall not affect the classified status of any employee in the classified service under the Kansas civil service act who is employed on the date immediately preceding July 1, 2014. The board is authorized to assign any new or vacant position created by the system on or after the effective date of this act to the classified or unclassified service under the Kansas civil service act. The compensation of such appointed officers and employees in the unclassified service under the Kansas civil service act shall be established by the board.

(7) The board may establish a program for the paying of bonus awards to unclassified officers and employees pursuant to procedures established by the board.

History: L. 1961, ch. 427, § 8; L. 1967, ch. 434, § 39; L. 1981, ch. 310, § 1; L. 1982, ch. 319, § 14; L. 1992, ch. 218, § 5; L. 1992, ch. 321, § 28; L. 1993, ch. 227, § 13; L. 1994, ch. 293, § 8; L. 1995, ch. 267, § 5; L. 1996, ch. 266, § 6; L. 1998, ch. 201, § 13; L. 2001, ch. 209, § 7; L. 2003, ch. 155, § 3; L. 2014, ch. 53, § 1; July 1.



74-4908a Independent actuarial audit and evaluation of actuarial services; requirements; employment of actuary.

74-4908a. Independent actuarial audit and evaluation of actuarial services; requirements; employment of actuary. Commencing in the fiscal year that commenced in calendar year 1995 and at least once every six years thereafter, there shall be an independent actuarial audit and evaluation of the actuarial services and valuations provided to the board of trustees of the Kansas public employees retirement system pursuant to subsection (3) of K.S.A. 74-4908 and amendments thereto. Such independent audit and evaluation shall be conducted by an actuary other than the actuary employed or retained by the board pursuant to subsection (3) of K.S.A. 74-4908 and amendments thereto. Such independent audit and evaluation shall include a review of all assumptions, evaluations and methodology utilized by the actuary employed or retained by the board as provided in subsection (3) of K.S.A. 74-4908 and amendments thereto and shall express an opinion regarding the reasonableness or accuracy of the actuarial assumptions, actuarial cost methods, valuation results and statutory contribution rates and shall include certifications that the actuarial valuation report was performed by a qualified actuary, that the valuation was prepared in accordance with principles of practices prescribed by the actuarial standards board and that the actuarial calculations were performed by qualified actuaries in accordance with accepted actuarial procedures and that such actuary conducting the independent actuarial audit and evaluation shall perform test work on the data used by the system for the annual and three-year performance review required by K.S.A. 74-4908 and amendments thereto. The actuary conducting the independent actuarial audit and evaluation as required by this section shall be employed by the legislative coordinating council as provided in K.S.A. 46-1204 and amendments thereto.

History: L. 1995, ch. 267, § 32; July 1.



74-4909 Powers and duties of board and investment committee; rules and regulations; accounts and records system; meetings, open to public, record; actuarial data; investments; financial statement; confidentiality of member's account and records, exception; plan for internal management of investment and reinvestment of fund.

74-4909. Powers and duties of board and investment committee; rules and regulations; accounts and records system; meetings, open to public, record; actuarial data; investments; financial statement; confidentiality of member's account and records, exception; plan for internal management of investment and reinvestment of fund. (1) The board of trustees shall be responsible for the general administration of the system, subject to the provisions of this act.

(2) The board shall establish rules and regulations for the administration of the system and for the transaction of business consistent with law, which rules and regulations shall be filed in the office of the secretary of state.

(3) The board shall be responsible for the installation of a complete and adequate system of accounts and records. The board shall contract with the department of administration to provide such accounting services as are necessary to avoid duplication of efforts and promote efficiency. The board shall pay the department of administration an amount not exceeding the actual cost incurred in providing this service, which payments shall be deposited in the state treasury and then credited to the state general fund.

(4) All meetings of the board shall be open to the public. The board shall keep a record of all proceedings.

(5) The board may prescribe rules and regulations for the determination of the value of maintenance, board, lodging, laundry and other allowances to employees in lieu of money.

(6) The board may adopt all necessary actuarial tables to be used in the operation of the system as recommended by the actuary, and may compile such additional data as may be necessary for required actuarial valuations and calculations. Whenever the amount of any benefit is to be determined on the basis of actuarial assumptions, the assumptions specified by the board in a way that precludes employer discretion.

(7) Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, the board or the investment committee may invest all cash not required for current payments in securities eligible for investment under this act. All actions of the investment committee shall be reported to the board at the first meeting of the board following the action of the investment committee.

(8) The board, as soon after the close of the fiscal year as practical, shall publish for distribution among members a financial statement showing the financial status of the system.

(9) All decisions of the board as to questions of fact shall be final and conclusive on all persons except for the right of review as provided by law and except for fraud or such gross mistake of fact as to have an effect equivalent to fraud.

(10) Each member's account and records shall be administered in a confidential manner and specific data regarding the member shall not be released unless authorized in writing by the member; however, the board may release information to the employer or to other state and federal agencies as the board deems necessary.

(11) The board shall develop and adopt a specific plan which outlines strategies, goals, procedures and related costs, including additional employees necessary to carry out the provisions of this subsection, to provide for the system's internal management of the investment and reinvestment of moneys of the fund as provided in K.S.A. 74-4921, and amendments thereto. Such internal management would replace the management of all or part of the fund by persons the board has contracted with as provided in subsection (7) of K.S.A. 74-4921, and amendments thereto. The board shall report such plan developed pursuant to this subsection to the legislature and the governor on or before January 1, 1993.

(12) The board shall adopt rules and regulations providing the requirements and procedures for the election of members of the board by members and retirants of the system as provided in subsection (a)(2) of K.S.A. 74-4905, and amendments thereto and for the filling of any vacancy involving such elected member of the board.

(13) The board shall cooperate with and provide any assistance to the actuary, the legislative coordinating council and the joint committee on pensions, investments and benefits related to the independent actuarial audit and evaluation as provided in K.S.A. 74-4908a, and amendments thereto.

(14) The board shall be responsible for the administration of the Kansas public employees deferred compensation plan and all related functions as prescribed in K.S.A. 74-4911f, K.S.A. 2015 Supp. 74-49b01 through 74-49b06 and the Kansas public employees deferred compensation act.

History: L. 1961, ch. 427, § 9; L. 1963, ch. 412, § 4; L. 1974, ch. 336, § 1; L. 1982, ch. 319, § 16; L. 1988, ch. 366, § 22; L. 1992, ch. 218, § 6; L. 1995, ch. 267, § 31; L. 1998, ch. 64, § 27; L. 2007, ch. 74, § 7; Jan. 1, 2008.



74-4909a KPERS board; study of conversion of system from deferred benefit plans to deferred contribution plans.

74-4909a. KPERS board; study of conversion of system from deferred benefit plans to deferred contribution plans. The board of trustees of the Kansas public employees retirement system shall conduct a study which shall be reported to the legislature at the beginning of the 1996 regular session of the legislature. The study shall be conducted to determine and analyze the effects of converting the systems administered by the board of trustees from defined benefit plans to defined contribution plans with respect to current or future state employee members of such systems, or both.

History: L. 1995, ch. 267, § 41; July 1.



74-4909b KPERS board; fee charged for investment and management services.

74-4909b. KPERS board; fee charged for investment and management services. Notwithstanding any provision of law to the contrary, whenever the Kansas public employees retirement system board of trustees is directed to invest and reinvest and manage any moneys or funds pursuant to law, other than as provided pursuant to K.S.A. 74-4921, and amendments thereto, or any other provision related to the Kansas public employees retirement system and systems thereunder, the board may charge a fee to cover the board's expenses, related to such investment and management services. The provisions of this section shall be part of and supplemental to the provisions of K.S.A. 74-4901 et seq., and amendments thereto. The provisions of this section shall be effective on and after July 1, 2000.

History: L. 2000, ch. 152, § 37; May 25.



74-4910 Participating employers; application to affiliate; resolution; referendum, when; affiliation of employees; state participating employer on entry date; Kansas turnpike authority; judges and others being paid by a participating employer; affiliation of certain governmental entities or instrumentalities; proposal for affiliation, estimate of employer's contribution rate.

74-4910. Participating employers; application to affiliate; resolution; referendum, when; affiliation of employees; state participating employer on entry date; Kansas turnpike authority; judges and others being paid by a participating employer; affiliation of certain governmental entities or instrumentalities; proposal for affiliation, estimate of employer's contribution rate. (1) An eligible employer may join the system on January 1 of any year. Application for affiliation shall be in the form of a resolution approved by the governing or legislative body of the eligible employer or by any other body or officer authorized by law or recognized by the board to approve the action. Such application may be for participation with regard to: (a) All employees who are employed by the participating employer on or after the employer's entry date; (b) all employees employed by the participating employer immediately prior to and on the employer's entry date; or (c) all individuals which are referred to in subsections (1)(a) and (1)(b). The application shall include a statement of the group or groups to be covered. Any such application, upon approval by the board of trustees, shall be irrevocable, except that extension of coverage to any of the employee groups referred to in subsections (1)(a) or (1)(b) not covered in the employer's initial application may be obtained by supplemental application to the board, in such form as may be provided by the board, with such coverage to be effective on January 1 of any succeeding year. No city or township shall become a participating employer except by the adoption of a resolution therefor, which shall be published once in the official city or township newspaper or, if there is none, in a newspaper of general circulation in the city or county. No such resolution shall take effect until 60 days after its final publication. If within 60 days of its final publication a petition signed by electors equal in number to not less than 10% of the electors who voted at the last preceding regular election in the township, in the case of townships, the last regular city election in the city, in the case of cities is filed in the office of the clerk of such city, or township demanding that such resolution be submitted to a vote of the electors, the resolution shall not take effect until submitted to a referendum and approved by a majority of the electors voting thereon. A 2/3 vote of the members-elect of the governing body shall be necessary for the affiliation of any eligible employer other than a city or township. An application for affiliation with the system shall be filed with the board not later than 30 days prior to the date participation is to begin, except as such time limit may be extended by the board. Upon the filing of a certified copy of such resolutions with the board an election pursuant to this section shall be irrevocable, and the employer shall become a participating employer on January 1 of the year immediately following the filing of such election with the board.

(2) The state of Kansas in its capacity as an eligible employer, shall become, by operation of law, a participating employer on the first entry date. The Kansas turnpike authority shall not become a participating employer nor shall its officers or employees be covered by the retirement system until such time as its governing body by a 2/3 vote of the members of such governing body adopts a resolution for affiliation and files the same in the same manner and on the same conditions as in the case of an eligible employer other than a city or township.

(3) If a participating employer is paying or has paid the salary or other compensation of the judge, clerk or any other employee, whether elective or appointive, such judge, clerk or other employee of such court or courts, whether elective or appointive, shall be deemed an employee of the participating employer. Such employee shall be governed by the provisions governing other eligible employees of such participating employer. Any participating employer which has not heretofore included such employees as eligible employees under the retirement system shall on the first day of the month coinciding with or following the effective date of this act include such employees if otherwise eligible as eligible employees under the retirement system. Such employees, whether elective or appointive, if employed on the employer's entry date may elect to pay the employee contributions from the employer's entry date and thereby be governed by the provisions governing other employees employed by the participating employer on entry date except that no such employee shall be considered to be a new employee on the first day of the month coinciding with or following the effective date of this act and commence making employee contributions in compliance with other provisions governing the retirement system and the participating employer shall make the employer contributions in accordance with the alternative elected by the employee and other provisions governing the retirement system.

(4) Any employer whose employees are covered by social security and who otherwise do not meet the provisions of subsection (13) of K.S.A. 74-4902, and amendments thereto, may elect to affiliate under this section upon meeting the definition of a governmental entity or instrumentality as determined by the system. If, subsequent to such determination, the United States internal revenue service determines that such employer does not meet the definition of a governmental entity or instrumentality, such affiliation shall be null and void and all employee accrued rights associated with such affiliation shall be null and void and the system shall refund such amounts presently credited to each employee's account and an equivalent amount to the employer for each employee. The provisions of this subsection shall apply to current and future participating employers.

(5) For affiliations on and after January 1, 1999, any eligible employer, prior to the filing of an application for affiliation under this system, shall request the board of trustees to submit a proposal for such affiliation including an estimate of the employer's contribution rate necessary to comply with the actuarial standard of this system. Such eligible employer shall furnish all necessary data from which such proposal is prepared, and shall pay all costs involved.

History: L. 1961, ch. 427, § 10; L. 1963, ch. 412, § 5; L. 1969, ch. 377, § 1; L. 1970, ch. 320, § 1; L. 1976, ch. 145, § 238; L. 1981, ch. 173, § 77; L. 1992, ch. 321, § 29; L. 1996, ch. 266, § 7; L. 1998, ch. 201, § 14; L. 2012, ch. 11, § 1; July 1.



74-4910a Kansas advocacy board as eligible employer.

74-4910a. Kansas advocacy board as eligible employer. (a) The Kansas advocacy board shall be an eligible employer in the Kansas public employees retirement system for all purposes under the system. The Kansas advocacy board may affiliate with the system on July 1, 1989, or on any entry date thereafter.

(b) The provisions of this section shall be effective on and after July 1, 1989.

History: L. 1989, ch. 232, § 32; May 25.



74-4911 Eligible employees; membership date; employees who become members as a result of a merger or consolidation; membership election by elected officials and employees of state board of regents; employees in military service or on leave of absence.

74-4911. Eligible employees; membership date; employees who become members as a result of a merger or consolidation; membership election by elected officials and employees of state board of regents; employees in military service or on leave of absence. (1) Any employee of a participating employer other than an elected official on the entry date of such employer shall be a member of the system on either the entry date or the first day of the payroll period coinciding with or following the completion of one year of service, whichever is later, except that an employee of a participating employer who was first employed by a participating employer on or after July 1, 2008, but before July 1, 2009, shall be a member on July 1, 2009, and except that an employee who is first employed by a participating employer on or after July 1, 2009, shall be a member of the system on the first day of employment of such employee with such participating employer. For purposes of this act occasional breaks in service which shall not exceed an aggregate of 10 days in any such year shall not constitute a break in service for purposes of determining the membership date of such employee.

(2) Except as otherwise provided in this subsection, any employee other than an elected official who is employed by a participating employer after the entry date of such employer shall be a member of the system on the first day of the payroll period coinciding with or following completion of one year of continuous service. For purposes of this act, occasional breaks in service which shall not exceed an aggregate of 10 days in any such year shall not constitute a break in continuous service for purposes of determining the membership date of such employee. For purposes of this subsection, any employee of a local governmental unit which has its own pension plan who becomes an employee of a participating employer as a result of a merger or consolidation of services provided by local governmental units, which occurred on January 1, 1994, may count service with such local governmental unit in determining whether such employee has met the one year of continuous service requirement contained in this subsection.

(3) Any employee who is an elected official and is eligible to join the system shall file, within 90 days after taking the oath of office, an irrevocable election to become or not to become a member of the system. Such election shall become effective immediately upon making such election, if such election is made within 14 days of taking the oath of office or, otherwise, on the first day of the first payroll period of the first quarter following receipt of the election in the office of the retirement system. In the event that such elected official fails to file the election to become a member of the retirement system, it shall be presumed that such person has elected not to become a member.

(4) Except as otherwise required by USERRA, any employee other than an elected official who is in military service or on leave of absence on the entry date of such employee's employer shall become a member of the system upon returning to active employment or on the first day of the payroll period coinciding with or following the completion of one year of service, whichever is later. For purposes of this act, occasional breaks in service which shall not exceed an aggregate of 10 days in any such year shall not constitute a break in service for purposes of determining the membership date of such employee.

(5) Any employee of the state of Kansas other than an elected official, who is receiving or is eligible for assistance by the state board of regents in the purchase of a retirement annuity under K.S.A. 74-4925, and amendments thereto and who becomes ineligible for such assistance because such employee's position is reclassified to a position in the classified service under the Kansas civil service act, or who becomes ineligible for such assistance because such person accepts and transfers to a position in the classified service under the Kansas civil service act shall be a member of the system on the first day of the payroll period coinciding with or following the effective date of such reclassification or transfer. Any such employee who became ineligible for such assistance prior to the effective date of this act because of such a reclassification or such a transfer occurring prior to the effective date of this act and who is not a member of the system on the effective date of this act shall be a member of the system on the first day of the payroll period coinciding with or following the effective date of this act.

(6) Any employee of the state board of regents or of an educational institution under its management, other than an elected official, who is a member of the system and who becomes ineligible to be a member of the system because such employee's position is reclassified to a position under the Kansas civil service act which is eligible for assistance by the state board of regents in the purchase of a retirement annuity under K.S.A. 74-4925, and amendments thereto or who becomes ineligible to be a member of the system because such employee transfers to a position under the Kansas civil service act which is eligible for such assistance, shall become eligible for such assistance in accordance with the provisions of K.S.A. 74-4925, and amendments thereto, unless such employee files a written election in the office of the retirement system, in the form and manner prescribed by the board of trustees thereof, to remain a member of the system prior to the first day of the first complete payroll period occurring after the effective date of such reclassification or transfer. Failure to file such written election shall be presumed to be an election not to remain a member of the system and to become eligible for assistance by the state board of regents in the purchase of a retirement annuity under K.S.A. 74-4925, and amendments thereto. Such election, whether to remain a member of the system or to become eligible for such assistance, shall be effective as of the effective date of such reclassification or transfer, and shall be irrevocable.

(7) Any elected official who at the time of becoming an elected official is already a member of the system by being or having been an employee of a participating employer shall continue as a member of the system.

History: L. 1961, ch. 427, § 11; L. 1965, ch. 446, § 2; L. 1967, ch. 427, § 2; L. 1974, ch. 390, § 15; L. 1977, ch. 273, § 1; L. 1979, ch. 246, § 1; L. 1983, ch. 254, § 4; L. 1985, ch. 254, § 8; L. 1986, ch. 294, § 2; L. 1992, ch. 321, § 6; L. 1994, ch. 293, § 9; L. 1998, ch. 64, § 28; L. 1998, ch. 201, § 15; L. 2007, ch. 164, § 14; July 1, 2008.



74-4911a Validity of certain elections not to participate; effective date.

74-4911a. Validity of certain elections not to participate; effective date. Any election not to participate in the Kansas public employees retirement system which was filed with the office of the Kansas public employees retirement system prior to January 1, 1975, by an elected official who was a member of the Kansas public employees retirement system at the time of taking the oath of office, shall have full force and effect from the date of filing even though such election was void at the time of filing.

History: L. 1975, ch. 413, § 1; April 25.



74-4911c Membership election for persons barred prior to July 1, 1982, for coverage by other systems; limitation.

74-4911c. Membership election for persons barred prior to July 1, 1982, for coverage by other systems; limitation. (a) Each person who is an employee of a participating employer on June 30, 1982, who was barred from membership in the Kansas public employees retirement system under the law in effect on June 30, 1982, by reason of coverage by, eligibility for or future eligibility for another retirement plan authorized under any other law of this state, and who is made eligible by this act to be a member of the Kansas public employees retirement system, may make an election in accordance with this section to become a member of that system. No such person shall become a member of the Kansas public employees retirement system in accordance with this section and K.S.A. 74-4911 or 74-4935 and amendments thereto, whichever is applicable, unless such person files a written statement of election to become a member of the system under this section. A written statement of election to become a member of the system shall be filed with the board of trustees. Each election by filing a written statement of election under this section shall be effective on the first day of the first payroll period of the calendar quarter coinciding with or following the date of such filing and shall be irrevocable.

(b) No election shall be made as provided in subsection (a) after June 30, 1998.

History: L. 1982, ch. 319, § 12; L. 1998, ch. 64, § 29; July 1.



74-4911d Membership election for certain persons employed on June 17, 1983; procedure; effect.

74-4911d. Membership election for certain persons employed on June 17, 1983; procedure; effect. Each person who is an employee of a participating employer on June 17, 1983, who was barred from membership in the Kansas public employees retirement system under the law in effect on June 17, 1983, by reason of having attained age 59 at entry of employment, and who is made eligible by this act to be a member of the Kansas public employees retirement system, may make election in accordance with this section to become a member of that system. No such person shall become a member of the Kansas public employees retirement system in accordance with this section and K.S.A. 74-4911 or 74-4935, whichever is applicable, and amendments to such sections, unless such person files a written statement of election to become a member of the system under this section. A written statement of election to become a member of the system shall be filed with the board of trustees. Each election by filing a written statement of election under this section shall be effective on the first day of the first payroll period of the reporting quarter coinciding with or following the date of such filing and shall be irrevocable.

History: L. 1983, ch. 254, § 19; June 18.



74-4911e Election by elected officials to continue membership after service terminates; employer and employee rates of contribution, limitations; revocation; application of Kansas public employees retirement act.

74-4911e. Election by elected officials to continue membership after service terminates; employer and employee rates of contribution, limitations; revocation; application of Kansas public employees retirement act. (a) Each person who is an elected official on and after January 1, 1985, and who is a member of the Kansas public employees retirement system, may elect to continue to participate in the Kansas public employees retirement system under the provisions of this act after the date such person's service as an elected official terminates unless such person immediately becomes an employee of another participating employer. Such person's election is valid only if such person files notice of such election in the office of the executive director of the Kansas public employees retirement system, in a form acceptable to the system, within 30 days of the termination of such person's service as an elected official.

(b) For the purposes of contributions to and benefits under the Kansas public employees retirement system, compensation of such members shall be a monthly amount equal to the greater of (1) the compensation to which the elected official was entitled for services as an elected official during the period January 15 to February 14, inclusive, of the most recent year, or (2) the monthly amount of such person's compensation at the time that such person's service as an elected official terminates. The employer rate of contribution for the state of Kansas and employee rate of contribution shall be applied to such amounts monthly. Such person shall remit the required employer and employee contributions to the system quarterly in advance with a report as may be required by the system.

(c) Any election by such person under subsection (a) shall remain in effect until revoked in writing and received by the system or such person becomes an employee of another participating employer or upon failure of such person to remit to the system the employer and employee contributions required under subsection (b).

(d) This act or acts amendatory thereof and supplemental thereto shall become a part of the Kansas public employees retirement act as defined in subsection (2) of K.S.A. 74-4902 and amendments thereto and shall be governed thereby in all respects, except if words and phrases used in this act appear to have a different meaning, the provisions of this act shall prevail.

(e) The provisions of subsection (2) of K.S.A. 74-4916 and amendments thereto are not applicable to any person making an election under subsection (a).

(f) No election shall be made as provided in subsection (a) after June 30, 1998.

History: L. 1985, ch. 254, § 26; L. 1987, ch. 299, § 11; L. 1998, ch. 64, § 30; L. 2001, ch. 209, § 8; May 31.



74-4911f Election by certain state officers to not be a member of system; filing; participation in deferred compensation plan; contribution by state.

74-4911f. Election by certain state officers to not be a member of system; filing; participation in deferred compensation plan; contribution by state. (a) Subject to procedures or limitations prescribed by the governor, any person who is not an employee and who becomes a state officer may elect to not become a member of the system. The election to not become a member of the system must be filed within 90 days of assuming the position of state officer. Such election shall be irrevocable. If such election is not filed by such state officer, such state officer shall be a member of the system.

(b) Any such state officer who is a member of the Kansas public employees retirement system, on or after the effective date of this act, may elect to not be a member by filing an election with the office of the retirement system. The election to not become a member of the system must be filed within 90 days of assuming the position of state officer. If such election is not filed by such state officer, such state officer shall be a member of the system.

(c) Subject to limitations prescribed by the board, the state agency employing any employee who has filed an election as provided under subsection (a) or (b) and who has entered into an employee participation agreement, as provided in K.S.A. 2015 Supp. 74-49b10, and amendments thereto, for deferred compensation pursuant to the Kansas public employees deferred compensation plan shall contribute to such plan on such employee's behalf an amount equal to 8% of the employee's salary, as such salary has been approved pursuant to K.S.A. 75-2935b, and amendments thereto, or as otherwise prescribed by law. With regard to a state officer who is a member of the legislature who has retired pursuant to the Kansas public employees retirement system and who files an election as provided in this section, employee's salary means per diem compensation as provided by law as a member of the legislature.

(d) As used in this section and K.S.A. 74-4927k, and amendments thereto, "state officer" means the secretary of administration, secretary for aging and disability services, secretary of commerce, secretary of corrections, secretary of health and environment, secretary of labor, secretary of revenue, secretary for children and families, secretary of transportation, secretary of wildlife, parks and tourism, superintendent of the Kansas highway patrol, secretary of agriculture, executive director of the Kansas lottery, executive director of the Kansas racing commission, president of the Kansas development finance authority, state fire marshal, state librarian, securities commissioner, adjutant general, members and chief hearing officer of the state board of tax appeals, members of the state corporation commission, any unclassified employee on the staff of officers of both houses of the legislature, any unclassified employee appointed to the governor's or lieutenant governor's staff, any person employed by the legislative branch of the state of Kansas, other than any such person receiving service credited under the Kansas public employees retirement system or any other retirement system of the state of Kansas therefor, who elected to be covered by the provisions of this section as provided in K.S.A. 46-1302(e), and amendments thereto, or who is first employed on or after July 1, 1996, by the legislative branch of the state of Kansas and any member of the legislature who has retired pursuant to the Kansas public employees retirement system.

(e) The provisions of this section shall not apply to any state officer who has elected to remain eligible for assistance by the state board of regents as provided in K.S.A. 74-4925(a), and amendments thereto.

History: L. 1988, ch. 302, § 31; L. 1995, ch. 267, § 7; L. 1996, ch. 93, § 2; L. 1996, ch. 266, § 8; L. 1997, ch. 160, § 40; L. 1998, ch. 64, § 31; L. 2003, ch. 155, § 7; L. 2004, ch. 179, § 101; L. 2007, ch. 74, § 8; L. 2008, ch. 109, § 65; L. 2012, ch. 16, § 27; L. 2014, ch. 141, § 72; L. 2015, ch. 100, § 10; July 1.

Revisor's Note:

Section was amended twice in the 2003 session, see also 74-4911h.

Section was also amended by L. 2012, ch. 47, § 95, but that version was repealed by L. 2012, ch. 166, § 24.

Section was amended twice in the 2014 session, see also 74-4911j.



74-4911i Certain employees of participating employers who are members of local plan are exempt from KPERS membership.

74-4911i. Certain employees of participating employers who are members of local plan are exempt from KPERS membership. An employee of a participating employer, as defined in K.S.A. 74-4902, and amendments thereto, in the Kansas public employees retirement system, who is a fireman as defined in K.S.A. 74-4952, and amendments thereto; an emergency medical service technician as defined in K.S.A. 74-4954a, and amendments thereto; or a policeman as defined in K.S.A. 74-4952, and amendments thereto; and who is, or who will be, upon satisfying any required eligibility waiting period, an active member in either: (a) A retirement plan originally established by a not-for-profit, nongovernmental fire department as of January 1, 1969, and subsequently maintained by a participating employer; or (b) a retirement plan for policemen established by a participating employer as of March 1, 1968, to replace a retirement plan for policemen that was originally established on April 6, 1961, shall be exempt from membership in the system.

History: L. 2003, ch. 155, § 18; May 29.



74-4912 Consolidation of other systems with state system; resolution; requirements.

74-4912. Consolidation of other systems with state system; resolution; requirements. (1) The state of Kansas or any county, city, township, special district or instrumentality of any of the aforementioned whose employees or a class of whose employees are members of any other retirement or pension plan authorized by a statute of the state of Kansas may by resolution adopted by the board, body or officer or officers authorized to apply for application pursuant to K.S.A. 74-4910, and any amendments thereto, request the board to submit a proposal for consolidation of such other system with the Kansas public employees retirement system including an estimate of the contribution rate necessary to comply with the actuarial standard of this system. Such proposal shall provide that:

(a) The operation of such other pension system shall be discontinued;

(b) the existing retirants or annuitants of such other system shall continue to be paid by the Kansas public employees retirement system on the basis of the benefits schedule applicable in such other system at the date of proposed consolidation, except that all such benefits shall be paid in accordance with the applicable requirements of section 401 (a)(9) of the federal internal revenue code and the regulations thereto in effect on July 1, 2008, and in accordance with the provisions of K.S.A. 74-49,123, and amendments thereto. Active members of such other system shall be deemed vested in such member's accrued benefit under such system;

(c) all cash and securities to the credit of such other system shall be transferred to the Kansas public employees retirement system;

(d) funds of such other system which represent accumulated contributions, if any, of members shall be credited to the employees accumulated contribution reserve of each employee. The balance of the funds so transferred to the Kansas public employees retirement system shall be offset against the liability on account of existing retirants, annuitants and active members;

(e) the resulting liability so determined shall be the basis for a rate of contribution of such employer; and

(f) such consolidation shall take effect only on January 1 of any given year.

(2) Before any employer shall adopt a resolution of affiliation which shall propose to accept a proposal of the board as provided in this section, at least 60% of the members, not retirants or annuitants, shall approve such consolidation. The board shall prescribe the manner in which such consent shall be exercised.

History: L. 1961, ch. 427, § 12; L. 1963, ch. 412, § 6; L. 1998, ch. 64, § 32; L. 2008, ch. 113, § 11; July 1.



74-4912a Transfer of assets of certain retirement funds to KPERS; retirement of actuarial accrued liability; members to be special members of KPERS.

74-4912a. Transfer of assets of certain retirement funds to KPERS; retirement of actuarial accrued liability; members to be special members of KPERS. (1) On July 1, 1994, or any July 1 thereafter, the assets of a retirement fund under the provisions of K.S.A. 72-1759 and amendments thereto may be transferred to the Kansas public employees retirement system. The actuary for the Kansas public employees retirement system shall compute the remaining actuarial accrued liability as of the preceding June 30 and the board of education of such school district as provided in K.S.A. 72-1759 and amendments thereto shall remit to the Kansas public employees retirement system annually on July 1, for a period not to exceed the remaining amortization period under the provisions of subsection (1) of K.S.A. 74-4920 and amendments thereto an amount sufficient to retire the actuarial accrued liability.

(2) Upon such transfer of assets, all active and retired members or any person who is a joint annuitant or beneficiary of any member shall become a special member of the Kansas public employees retirement system.

History: L. 1994, ch. 293, § 38; May 5.



74-4912b Membership in system by certain members of local plan involved in transfer with a participating employer; election; eligibility; credited service.

74-4912b. Membership in system by certain members of local plan involved in transfer with a participating employer; election; eligibility; credited service. (1) (a) Except as otherwise provided, a vested member of the Wichita employees' retirement plan who is transferred to the employ of Sedgwick county, as a direct consequence of a transfer of function between the city of Wichita and Sedgwick county may either: (i) Elect to remain a member of the Wichita employees' retirement plan for the duration of employment by Sedgwick county; or (ii) elect to terminate membership in the Wichita employees' retirement plan and become a member of the retirement system. Such election shall be irrevocable and shall be in writing and filed with the city of Wichita and Sedgwick county within 90 days after the effective date of the transfer of function.

(b) A nonvested member of the Wichita employees' retirement plan who is transferred to the employ of Sedgwick county, as a direct consequence of a transfer of function between the city of Wichita and Sedgwick county shall terminate membership in the Wichita employees' retirement plan and become a member of the retirement system.

(c) Notwithstanding any provision of the act to the contrary, membership in the retirement system, as provided in this subsection, is restricted to employees as defined in subsection (14) of K.S.A. 74-4902 and amendments thereto. Service in force under the Wichita employees' retirement plan shall be considered credited service for the sole and exclusive purpose of meeting whether: (i) The employee has met the one year of continuous service requirement under subsection (2) of K.S.A. 74-4911 and amendments thereto; (ii) the employee has met the years of credited service requirement under subsection (6) of K.S.A. 74-4914 and amendments thereto; and (iii) the employee has met the 10 years of credited service for vesting requirement under subsection (2) of K.S.A. 74-4917 and amendments thereto. Any retirement benefit which a person becomes eligible to receive under the retirement system shall be based only on credited service under such retirement system.

(2) (a) A vested member of the retirement system who is transferred to the employ of the city of Wichita from the employ of Sedgwick county as a direct consequence of a transfer of function between the city of Wichita and Sedgwick county may either: (i) Elect to remain a member of the retirement system for the duration of employment by the city of Wichita; or (ii) elect to terminate membership in the retirement system and become a member of a Wichita employees' retirement plan. Such election shall be irrevocable and shall be in writing and filed with the city of Wichita and Sedgwick county within 90 days after the effective date of the transfer of function.

(b) A nonvested member of the retirement system who is transferred to the employ of the city of Wichita from the employ of Sedgwick county as a direct consequence of a transfer of function between the city of Wichita and Sedgwick county shall terminate membership in the retirement system and become a member of the Wichita employees' retirement plan.

(c) Notwithstanding any provision of the act to the contrary, when a vested member of the retirement system becomes a member of the Wichita employees' retirement plan and does not withdraw such member's accumulated contributions from the retirement system, service acquired and in force under the Wichita employees' retirement plan shall be considered credited service for the sole and exclusive purpose of meeting a credited service requirement for a benefit from the retirement system. Service acquired and in force under the Wichita employees' retirement plan shall not be used to determine the amount of benefit from the retirement system.

(3) A member of the Wichita employees' retirement plan who elects to remain a member of the Wichita employees' retirement plan shall not be an employee of Sedgwick county for the purposes of this act. Sedgwick county shall be the employer of an employee who elects to continue participation in the retirement system for the limited purposes of filing reports and remitting contributions to the retirement system as required under the act.

(4) For purposes of this section, retirement system means the Kansas public employees retirement system.

History: L. 1995, ch. 267, § 33; July 1.



74-4913 Credited service; prior service credit; participating service credit.

74-4913. Credited service; prior service credit; participating service credit. (1) Prior service shall be credited as follows:

(a) A member shall receive full credit for continuous employment prior to the entry date with such member's employer on the entry date. If the employee was also employed on March 15 of the year immediately preceding the entry date of that employer, then all such previous employment, whether or not continuous, shall be credited; otherwise no credit shall be granted for employment prior to a break in continuous employment.  Any member or retirant who was employed by any participating employer on March 15 of the year immediately preceding the entry date of that employer, may apply to the board on such forms as it may prescribe for prior service credit with a participating employer other than the member's entry date employer. Upon receipt of written verification of such employment from the participating employer, the board shall grant such additional prior service credit and with respect to a retirant, shall adjust the amount of the retirement benefit accordingly commencing with the next monthly benefit payment due following receipt of the written verification, except that such retirant shall not be entitled to any retroactive adjustment in the amount of such retirement benefit as a result of the board granting such additional prior service credit. In the case of any person other than a retirant receiving a retirement benefit, such person may make application for an adjustment in the benefit amount in the same manner as a member or retirant, and in such case the adjustment in the benefit amount shall be determined by the board upon the advice of the actuary, and shall commence with the next monthly benefit payment due following receipt of the written verification;

(b) leaves of absence and military service shall not be counted as breaks in continuous employment; however, military service which is immediately preceded and followed by employment with a participating employer shall be credited, except that after July 1, 1974, not more than five years' credit for military service shall be granted hereunder to the extent required under USERRA, but leaves of absence shall not be credited;

(c) any member who was employed in the Kansas state employment service, now a section of the Kansas division of employment security, during any of the time the Kansas state employment service was loaned by the state to the federal government (January 1, 1942, for the duration of the emergency period of world war II, which service was returned to the state by the federal government effective November 16, 1946) shall be entitled to prior service credit for the time so employed during the period stated for any service rendered under the jurisdiction of the United States employment service for the federal government in like manner as if the employment service had remained under the jurisdiction of the state of Kansas;

(d) any member who is not otherwise eligible for service credit as provided for in subsection (1)(a) may be granted credit for the service upon the attainment of 38 quarters of participating service;

(e) any member who was employed by the university of Wichita prior to July 1, 1964, shall be entitled to prior service credit for such time of employment under the Kansas public employees retirement system, when such employment is not the basis for other pension rights.

(2) Participating service shall be credited as follows: (a) A member shall receive credit for participating service with a participating employer in accordance with the rules and regulations established by the board of trustees, except that no more than one calendar quarter of participating service shall be credited for any employment within any one calendar quarter;

(b) leaves of absence and military service shall not count as a break in continuous employment. In the case of a leave of absence, the member shall leave such member's accumulated contribution on deposit with the fund; however, the period of military service shall be credited, except that after July 1, 1974, not more than five years' credit for military service shall be granted hereunder to the extent required under USERRA, but leaves of absence shall not be credited. Employees who enter the military service from their employment after the employer's entry date and who have not completed one year of service at the time of their entry into the military service, shall not become members of the retirement system until they return to the employment of that or another participating employer. In the case of such employee whose combined public employment and military service does not equal one year at the time of such employee's return to employment, the date of membership shall be the first day of the payroll period coinciding with or following the completion of one combined public employment and military year of service. Such service shall be granted in accordance with this section;

(c) a period of retirement under the system or a period of total disability, immediately followed by employment with a participating employer, shall not count as a break in continuous employment, except that such periods while not employed shall not be credited as participating service;

(d) termination of employment, followed by employment with a participating employer within five years after such termination, does not constitute a break in continuous employment if such person has not withdrawn such person's accumulated contribution. Such period while not employed shall not be credited as participating service.

(3) In determining the number of years of credited prior service or participating service a fractional year of six months or more shall be considered as one year and a fractional year of less than six months shall be disregarded.

History: L. 1961, ch. 427, § 13; L. 1963, ch. 412, § 7; L. 1967, ch. 428, § 1; L. 1970, ch. 321, § 1; L. 1974, ch. 332, § 3; L. 1983, ch. 254, § 5; L. 1988, ch. 302, § 5; L. 1996, ch. 266, § 9; L. 1998, ch. 64, § 33; L. 1998, ch. 201, § 16; July 1.



74-4914 Normal retirement date; service after retirement; early retirement; employment after retirement, limitations, requirements and third-party entities; members as a result of a merger or consolidation.

74-4914. Normal retirement date; service after retirement; early retirement; employment after retirement, limitations, requirements and third-party entities; members as a result of a merger or consolidation. (1) The normal retirement date for a member of the system shall be the first day of the month coinciding with or following termination of employment with any participating employer not followed by employment with any participating employer within 60 days and the attainment of age 65 or, commencing July 1, 1993, age 62 with the completion of 10 years of credited service or the first day of the month coinciding with or following the date that the total of the number of years of credited service and the number of years of attained age of the member is equal to or more than 85. In no event shall a normal retirement date for a member be before six months after the entry date of the participating employer by whom such member is employed. A member may retire on the normal retirement date or on the first day of any month thereafter upon the filing with the office of the retirement system of an application in such form and manner as the board shall prescribe. Nothing herein shall prevent any person, member or retirant from being employed, appointed or elected as an employee, appointee, officer or member of the legislature. Elected officers may retire from the system on any date on or after the attainment of the normal retirement date, but no retirement benefits payable under this act shall be paid until the member has terminated such member's office.

(2) No retirant shall make contributions to the system or receive service credit for any service after the date of retirement.

(3) Any member who is an employee of an affiliating employer pursuant to K.S.A. 74-4954b, and amendments thereto, and has not withdrawn such member's accumulated contributions from the Kansas police and firemen's retirement system may retire before such member's normal retirement date on the first day of any month coinciding with or following the attainment of age 55.

(4) Any member may retire before such member's normal retirement date on the first day of any month coinciding with or following termination of employment with any participating employer not followed by employment with any participating employer within 60 days and the attainment of age 55 with the completion of 10 years of credited service, but in no event before six months after the entry date, upon the filing with the office of the retirement system of an application for retirement in such form and manner as the board shall prescribe.

(5) Except as provided in subsection (7), on or after July 1, 2006, for any retirant who is first employed or appointed in or to any position or office by a participating employer other than a participating employer for which such retirant was employed or appointed during the final two years of such retirant's participation, and, on or after April 1, 2009, for any retirant who is employed by a third-party entity who contracts services with a participating employer other than a participating employer for which such retirant was employed or appointed during the final two years of such retirant's participation to fill a position covered under K.S.A. 72-5410(a), and amendments thereto, with such retirant, such participating employer shall pay to the system the actuarially determined employer contribution and the statutorily prescribed employee contribution based on the retirant's compensation during any such period of employment or appointment. If a retirant who retired on or after July 1, 1988, is employed or appointed in or to any position or office for which compensation for service is paid in an amount equal to $20,000 or more in any one such calendar year, or $25,000 or more in any one calendar year between July 1, 2016, and July 1, 2021, by any participating employer for which such retirant was employed or appointed during the final two years of such retirant's participation, and, on or after April 1, 2009, by any third-party entity who contracts services to fill a position covered under K.S.A. 72-5410(a), and amendments thereto, with such retirant with a participating employer for which such retirant was employed or appointed during the final two years of such retirant's participation, such retirant shall not receive any retirement benefit for any month for which such retirant serves in such position or office. The participating employer who employs such retirant whether by contract directly with the retirant or through an arrangement with a third-party entity shall report to the system within 30 days of when the compensation paid to the retirant is equal to or exceeds any limitation provided by this section. Any participating employer who contracts services with any such third-party entity to fill a position covered under K.S.A. 72-5410(a), and amendments thereto, shall include in such contract a provision or condition which requires the third-party entity to provide the participating employer with the necessary compensation paid information related to any such position filled by the third-party entity with a retirant to enable the participating employer to comply with provisions of this subsection relating to the payment of contributions and reporting requirements. The provisions and requirements provided for in amendments made in this act which relate to positions filled with a retirant or employment of a retirant by a third-party entity shall not apply to any contract for services entered into prior to April 1, 2009, between a participating employer and third-party entity as described in this subsection. Any retirant employed by a participating employer or a third-party entity as provided in this subsection shall not make contributions nor receive additional credit under such system for such service except as provided by this section. Upon request of the executive director of the system, the secretary of revenue shall provide such information as may be needed by the executive director to carry out the provisions of this act. The provisions of this subsection shall not apply to retirants employed as substitute teachers or officers, employees or appointees of the legislature. The provisions of this subsection shall not apply to members of the legislature prior to January 8, 2000. The provisions of this subsection shall not apply to any other elected officials prior to the term of office of such elected official which commences on or after July 1, 2000. The provisions of this subsection shall apply to any other elected official, except an elected city or county officer as further provided in this subsection, on and after the term of office of such other elected official which commences on or after July 1, 2000. Notwithstanding any provisions of law to the contrary, when an elected city or county officer is retired under the provisions of subsection (1) or (4) of this section and is paid an amount of compensation of $25,000 or more in any one calendar year between July 1, 2016, and July 1, 2021, such officer may receive such officer's salary, and still be entitled to receive such officer's retirement benefit pursuant to the provisions of K.S.A. 74-4915 et seq., and amendments thereto. Except as otherwise provided, commencing January 8, 2001, the provisions of this subsection shall apply to members of the legislature. For determination of the amount of compensation paid pursuant to this subsection, for members of the legislature, compensation shall include any amount paid as provided pursuant to K.S.A. 46-137a(a), (b), (c) and (d), and amendments thereto, or pursuant to K.S.A. 46-137b, and amendments thereto. Notwithstanding any provision of law to the contrary, when a member of the legislature is paid an amount of compensation of $20,000 or more in any one calendar year, the member may continue to receive any amount provided in K.S.A. 46-137a(b) and (d), and amendments thereto, and still be entitled to receive such member's retirement benefit. Commencing July 1, 2005, the provisions of this subsection shall not apply to retirants who either retired under the provisions of subsection (1), or, if they retired under the provisions of subsection (4), were retired more than 30 days prior to the effective date of this act and are licensed professional nurses or licensed practical nurses employed by the state of Kansas in an institution as defined in K.S.A. 76-12a01(b) or K.S.A. 38-2302(f), and amendments thereto, the Kansas soldiers' home or the Kansas veterans' home. Nothing in this subsection shall be construed to create any right, or to authorize the creation of any right, which is not subject to amendment or nullification by act of the legislature. The participating employer of such retirant shall pay to the system the actuarially determined employer contribution based on the retirant's compensation during any such period of employment.

(6) For purposes of this section, any employee of a local governmental unit which has its own pension plan who becomes an employee of a participating employer as a result of a merger or consolidation of services provided by local governmental units, which occurred on January 1, 1994, may count service with such local governmental unit in determining whether such employee has met the years of credited service requirements contained in this section.

(7) (a) Except as provided in K.S.A. 74-4937(3), (4), or (5), and amendments thereto, and the provisions of this subsection, commencing July 1, 2016, and ending July 1, 2021, any retirant who is employed or appointed in or to any position by a participating employer or a third-party entity who contracts services with a participating employer to fill a position, without any prearranged agreement with such participating employer and not prior to 60 days after such retirant's retirement date, shall not receive any retirement benefit for any month in any calendar year in which the retirant receives compensation in an amount equal to $25,000 or more, pursuant to this subsection. The provisions of this subsection shall apply to members of the legislature.

(b) The provisions of this subsection shall not apply to retirants that are:

(i) Licensed professional nurses or licensed practical nurses employed by the state of Kansas in an institution as defined in K.S.A. 76-12a01(b) or 38-2302(f), and amendments thereto, the Kansas soldiers' home or the Kansas veterans' home. The participating employer of such retirant shall pay to the system the actuarially determined employer contribution based on the retirant's compensation and the statutorily prescribed employee contribution during any such period of employment;

(ii) employed by a school district in a position as provided in K.S.A. 74-4937(3), (4) or (5), and amendments thereto;

(iii) certified law enforcement officers employed by the law enforcement training center. Such law enforcement officers shall receive their benefits notwithstanding this subsection. The law enforcement training center shall pay to the system the actuarial determined employer contribution and the statutorily prescribed employee contribution based on the retirant's compensation during any such period of employment;

(iv) members of the Kansas police and firemen's retirement system pursuant to K.S.A. 74-4951 et seq., and amendments thereto, or members of the retirement system for judges pursuant to K.S.A. 20-2601 et seq., and amendments thereto;

(v) employed as substitute teachers or officers, employees or appointees of the legislature; and

(vi) employed by, or have accepted employment from, a participating employer prior to May 1, 2015. Any break in continuous employment by a retirant or move to a different position by a retirant during the effective period of this subsection shall be deemed new employment and shall subject the retirant to the provisions of this subsection.

(c) The participating employer shall enroll all retirants and report to the system when compensation is paid to a retirant as provided in this subsection. Upon request of the executive director of the system, the participating employer shall provide such information as may be needed by the executive director to carry out the provisions of this subsection. Any participating employer who hires a retirant covered by this subsection shall pay to the system the statutorily prescribed employer contribution rate for such retirant, without regard to whether the retirant is receiving benefits. No retirant shall receive credit for service while employed under the provisions of this subsection.

(d) A participating employer may employ a retirant without regard to the compensation limitation in this subsection for a period of one calendar year or one school year, as the case may be, if the following requirements are met:

(i) The employer certifies to the board that the position being filled has been vacated due to an unexpected emergency or the employer has been unsuccessful in filling the position;

(ii) the employer pays to the system the actuarially determined employer contribution based on the retirant's compensation during any such period of employment plus 8%;

(iii) the employer maintains documentation of its efforts to fill the position with a non-retirant and provides such documentation to the joint committee on pensions, investments and benefits upon request of the committee.

(e) An employer may submit a written appeal to the joint committee on pensions, investments and benefits to extend the exception provided for in subsection (7)(d) by one year. Such written appeal shall include documentation of the employer's efforts to fill the position with a non-retirant. Granting or denial of such extension shall be at the sole discretion of the committee.

(f) On July 1, 2016, and at least every five years thereafter, the joint committee on pensions, investments and benefits shall study the issue of whether the compensation limitation prescribed in this subsection should be adjusted. The committee shall consider the effect of inflation and data on member retirement benefits and active employee compensation.

(g) Nothing in this subsection shall be construed to create any right, or to authorize the creation of any right, which is not subject to amendment or nullification by act of the legislature.

History: L. 1961, ch. 427, § 14; L. 1963, ch. 412, § 8; L. 1969, ch. 378, § 1; L. 1970, ch. 323, § 1; L. 1972, ch. 299, § 1; L. 1975, ch. 407, § 1; L. 1978, ch. 320, § 1; L. 1978, ch. 332, § 32; L. 1981, ch. 311, § 1; L. 1983, ch. 254, § 6; L. 1985, ch. 254, § 9; L. 1986, ch. 294, § 3; L. 1987, ch. 299, § 12; L. 1988, ch. 302, § 6; L. 1989, ch. 232, § 6; L. 1991, ch. 237, § 7; L. 1992, ch. 321, § 1; L. 1993, ch. 227, § 15; L. 1994, ch. 293, § 10; L. 1995, ch. 267, § 8; L. 1998, ch. 201, § 17; L. 2000, ch. 152, § 9; L. 2001, ch. 209, § 9; L. 2005, ch. 196, § 4; L. 2006, ch. 143, § 8; L. 2008, ch. 113, § 12; L. 2009, ch. 137, § 1; L. 2015, ch. 77, § 2; July 1.



74-4914a Retirement date for certain employees of the department of corrections; security officer defined.

74-4914a. Retirement date for certain employees of the department of corrections; security officer defined. (1) As used in K.S.A. 74-4914a to 74-4914e, inclusive, and amendments thereto, "security officer" means any person, as certified to the board by the secretary of corrections, who is employed on or after the effective date of this act as an employee of the department of corrections:

(a) Who is in any position in a job class in the corrections officer class series including but not limited to corrections officer I, corrections officer II, corrections supervisor I, corrections supervisor II and corrections supervisor III, or in a position in the corrections counselor I, corrections counselor II, unit team supervisor or corrections classification administrator job class, as all such job classes are described on the effective date of this act in the state job classification plan in effect for the classified service under the Kansas civil service act or who is in a position in any successor job class or classes that have been approved under K.S.A. 75-2938, and amendments thereto, and that have substantially the same duties and responsibilities thereof;

(b) who is promoted prior to or on or after the effective date of this act from a position in any job class under paragraph (a) to any position in any job class of warden or deputy warden of any correctional institution, the job class of work release supervisor, the job class of training officer, correctional institutions, or the job class of corrections administrator — security specialist as such job classes are described on the effective date of this act in the state job classification plan in effect for the classified service under the Kansas civil service act or to any successor job class or classes that are approved under K.S.A. 75-2938, and amendments thereto, and that have substantially the same duties and responsibilities, if the person was employed and had at least three consecutive years of service in any one or more positions in any one or more job classes described in paragraph (a) immediately preceding promotion to the position in a job class under this paragraph (b);

(c) who is in any position for which the duties and responsibilities directly and primarily involve operation of power plant facilities within any correctional institution and involve regular contact with inmates;

(d) who is in any position for which the duties and responsibilities directly and primarily involve the operation of the correctional industries activity of the department of corrections within a correctional institution and involve regular contact with inmates;

(e) who is in any position for which the duties and responsibilities directly and primarily involve supervision of food service operations within any correctional institution and involve regular contact with inmates; or

(f) who is in any position for which the duties and responsibilities directly and primarily involve supervision of maintenance operations within any correctional institution and involve regular contact with inmates.

(2) As used in K.S.A. 74-4914a to 74-4914e, inclusive, and amendments thereto, references to the department of corrections include correctional institutions as defined by K.S.A. 75-5202 and amendments thereto unless the context requires otherwise.

(3) The words and phrases used in K.S.A. 74-4914a to 74-4914e, inclusive, and amendments thereto, shall have the meanings ascribed thereto in K.S.A. 74-4902, and amendments thereto, unless a different meaning is plainly required by the context.

History: L. 1976, ch. 356, § 1; L. 1979, ch. 247, § 2; L. 1982, ch. 319, § 17; L. 1990, ch. 309, § 38; May 24.



74-4914b Same; application of 74-4901 to 74-4929.

74-4914b. Same; application of 74-4901 to 74-4929. Except as otherwise provided in K.S.A. 74-4914a to 74-4914d, inclusive, and amendments thereto, the provisions of K.S.A. 74-4901 to 74-4929, and any acts amendatory thereof or supplemental thereto, shall apply to all security officers.

History: L. 1976, ch. 356, § 2; L. 1982, ch. 319, § 18; July 1.



74-4914c Certain correctional employees; normal and early retirement dates; early retirement benefit reduction.

74-4914c. Certain correctional employees; normal and early retirement dates; early retirement benefit reduction. (1) Notwithstanding the provisions of K.S.A. 74-4914, 74-4915 and subsection (23) of K.S.A. 74-4902, and amendments thereto, the normal retirement date for all security officers, as defined by paragraph (a) or (b) of subsection (1) of K.S.A. 74-4914a and amendments thereto, with at least three consecutive years of service as such security officer immediately preceding the date of retirement, shall be the first day of the month coinciding with or following the attainment of age 55, and commencing July 1, 2000, the first day of the month coinciding with or following the date that the total of the number of years of credited service and the number of years of attained age of the security officer is equal to or more than 85. Any such security officer may retire before such normal retirement date on the first day of any month coinciding with or following the attainment of age 50 or completion of 10 years of credited service, whichever occurs later.

(2) (a) Except as otherwise provided in paragraph (b) of this subsection (2), any security officer, as defined by paragraph (a) or (b) of subsection (1) of K.S.A. 74-4914a and amendments thereto, who retires before the normal retirement date shall receive an annual retirement benefit equal to the annual retirement benefit payable had such security officer retired on the normal retirement date but based upon such security officer's final average salary and years of participating and prior service credited to the date of actual retirement reduced by an amount equal to the product of (i) such annual retirement benefit payable had such security officer retired on the normal retirement date, multiplied by (ii) the product of .6% multiplied by the number of months difference, to the nearest whole month, between such security officer's attained age at the time of retirement and age 55.

(b) Any security officer, as defined by paragraph (a) or (b) of subsection (1) of K.S.A. 74-4914a and amendments thereto, who retires on or after July 1, 1982, and prior to July 1, 1987, before the normal retirement date shall receive an annual retirement benefit equal to the annual retirement benefit payable had such security officer retired on the normal retirement date but based upon such security officer's final average salary and years of participating and prior service credited to the date of actual retirement reduced by an amount equal to the product of (i) such annual retirement benefit payable had such security officer retired on the normal retirement date, multiplied by (ii) the product of .3% multiplied by the number of months difference, to the nearest whole month, between such security officer's attained age at the time of retirement and age 55.

(c) Any security officer, as defined by paragraph (a) or (b) of subsection (1) of K.S.A. 74-4914a and amendments thereto, who retires on or after July 1, 1990, before the normal retirement date shall receive an annual retirement benefit equal to the annual retirement benefit payable had such security officer retired on the normal retirement date but based upon such security officer's final average salary and years of participating and prior service credited to the date of actual retirement reduced by an amount equal to the product of (i) such annual retirement benefit payable had such security officer retired on the normal retirement date, multiplied by (ii) the product of .2% multiplied by the number of months difference, to the nearest whole month, between such security officer's attained age at the time of retirement and age 55.

(3) Notwithstanding the provisions of K.S.A. 74-4914, 74-4915 and subsection (23) of K.S.A. 74-4902, the normal retirement date for all security officers, as defined by paragraph (c), (d), (e) or (f) of subsection (1) of K.S.A. 74-4914a and amendments thereto, with at least three consecutive years of service as such security officer immediately preceding the date of retirement, shall be the first day of the month coinciding with or following the attainment of age 60, and commencing July 1, 2000, the first day of the month coinciding with or following the date that the total of the number of years of credited service and the number of years of attained age of the security officer is equal to or more than 85. Any such security officer may retire before such normal retirement date on the first day of any month coinciding with or following the attainment of age 55 or completion of 10 years of credited service, whichever occurs later.

(4) (a) Except as otherwise provided in paragraph (b) of this subsection (4), any security officer, as defined by paragraph (c), (d), (e) or (f) of subsection (1) of K.S.A. 74-4914a and amendments thereto, who retires before the normal retirement date shall receive an annual retirement benefit equal to the annual retirement benefit payable had such security officer retired on the normal retirement date but based upon such security officer's final average salary and years of participating and prior service credited to the date of actual retirement reduced by an amount equal to the product of (i) such annual retirement benefit payable had such security officer retired on the normal retirement date, multiplied by (ii) the product of .6% multiplied by the number of months difference, to the nearest whole month, between such security officer's attained age at the time of retirement and age 60.

(b) Any security officer, as defined by paragraph (c), (d), (e) or (f) of subsection (1) of K.S.A. 74-4914a and amendments thereto, who retires on or after July 1, 1982, and prior to July 1, 1987, before the normal retirement date shall receive an annual retirement benefit equal to the annual retirement benefit payable had such security officer retired on the normal retirement date but based upon such security officer's final average salary and years of participating and prior service credited to the date of actual retirement reduced by an amount equal to the product of (i) such annual retirement benefit payable had such security officer retired on the normal retirement date, multiplied by (ii) the product of .3% multiplied by the number of months difference, to the nearest whole month, between such security officer's attained age at the time of retirement and age 60.

(c) Any security officer, as defined by paragraph (c), (d), (e) or (f) of subsection (1) of K.S.A. 74-4914a and amendments thereto, who retires on or after July 1, 1990, before the normal retirement date shall receive an annual retirement benefit equal to the annual retirement benefit payable had such security officer retired on the normal retirement date but based upon such security officer's final average salary and years of participating and prior service credited to the date of actual retirement reduced by an amount equal to the product of (i) such annual retirement benefit payable had such security officer retired on the normal retirement date, multiplied by (ii) the product of .2% multiplied by the number of months difference, to the nearest whole month, between such security officer's attained age at the time of retirement and age 60.

History: L. 1976, ch. 356, § 3; L. 1979, ch. 247, § 3; L. 1982, ch. 319, § 19; L. 1990, ch. 282, § 6; L. 2000, ch. 152, § 10; July 1.



74-4914d Certain employees of department of corrections; employer contribution rate.

74-4914d. Certain employees of department of corrections; employer contribution rate. (1) Any additional cost resulting from the normal retirement date and retirement before such normal retirement date for security officers as provided in K.S.A. 74-4914c, and amendments thereto, and disability benefits as provided in K.S.A. 74-4914e, and amendments thereto, shall be added to the employer rate of contribution for the department of corrections as otherwise determined under K.S.A. 74-4920, and amendments thereto, except that the employer rate of contribution for the department of corrections including any such additional cost added to such employer rate of contribution pursuant to this section shall in no event exceed the employer rate of contribution for the department of corrections for the immediately preceding fiscal year by more than the following amounts expressed as a percentage of compensation upon which security officers contribute during the period: (a) For the fiscal year commencing in calendar years 2010 through 2012, an amount not to exceed more than 0.6% of the amount of the immediately preceding fiscal year; (b) for the fiscal year commencing in calendar year 2013, an amount not to exceed more than 0.9% of the amount of the immediately preceding fiscal year; (c) for the fiscal year commencing in calendar year 2014, an amount not to exceed more than 1% of the amount of the immediately preceding fiscal year; (d) for the fiscal year commencing in calendar year 2015, the employer rate of contribution shall be 10.91%, except that if bonds issued pursuant to K.S.A. 2015 Supp. 74-49,131a, and amendments thereto, have debt service payments that are fully or partially financed through the use of capitalized interest, or have capitalized interest-only debt service payments, the employer rate of contribution shall be an amount not to exceed more than 1.1% of the amount of the immediately preceding fiscal year; (e) for the fiscal year commencing in calendar year 2016, the employer rate of contribution shall be 10.81%, except that if bonds issued pursuant to K.S.A. 2015 Supp. 74-49,131a, and amendments thereto, have debt service payments that are fully or partially financed through the use of capitalized interest, or have capitalized interest-only debt service payments, the employer rate of contribution shall be an amount not to exceed more than 1.2% of the amount of the immediately preceding fiscal year; and (f) in each subsequent calendar year, an amount not to exceed more than 1.2% of the amount of the immediately preceding fiscal year, without regard to the employer rate of contribution in subsection (2). As used in this section, "capitalized interest" means interest payments on the bonds that are pre-funded or financed from bond proceeds as part of the issue for a specified period of time in order to offset one or more initial debt service payments.

(2) On and after the effective date of this act, notwithstanding the employer rate of contribution determined under K.S.A. 74-4920(1)(a), and amendments thereto, and subsection (1), the employer rate of contribution for employees covered by this section shall be 8.65% expressed as a percentage of compensation for payroll periods chargeable to the last six months of the fiscal year ending June 30, 2015.

History: L. 1976, ch. 356, § 4; L. 1982, ch. 319, § 20; L. 2006, ch. 143, § 9; L. 2012, ch. 171, § 19; L. 2015, ch. 39, § 2; L. 2015, ch. 100, § 11; July 1.



74-4914e Disability benefits for correctional employees; insured benefit inapplicable; death of employee, payment of benefits.

74-4914e. Disability benefits for correctional employees; insured benefit inapplicable; death of employee, payment of benefits. (1) As used in this section:

(a) "Correctional employee" means any member of the system who is a security officer or other employee of the department of corrections and who is in a position for which the duties and responsibilities involve regular contact with inmates as certified by the secretary of corrections;

(b) "disability" means the total inability to perform permanently the duties of the position of a correctional employee in which the correctional employee was employed at the time of disability;

(c) "service-connected" means any physical or mental disability resulting from external force, violence or disease occasioned by an act of duty as a correctional employee and includes, for any correctional employee after five years of credited service, any death or disability resulting from a heart disease or disease of the lung or respiratory tract, except that in the event that the correctional employee ceases to be a contributing member except by reason of a service-connected disability for a period of six months or more and then again becomes a contributing member the provision relating to death or disability resulting from a heart disease or disease of the lung or respiratory tract shall not apply until such correctional employee has again become a contributing member for a period of not less than two years or unless clear and precise evidence is presented that the heart disease or disease of the lung or respiratory tract was in fact occasioned by an act of duty as a correctional employee; and

(d) "final average salary" means the average highest annual compensation paid to a correctional employee for any three of the last five years of participating service immediately preceding the date of disability, or if participating service is less than three years, then the average annual compensation paid to the correctional employee during the full period of participating service or if a correctional employee has less than one calendar year of participating service the correctional employee's final average salary shall be computed by multiplying the correctional employee's highest monthly salary received in that year by 12.

(2) If any active contributing correctional employee becomes totally and permanently disabled due to service-connected causes as defined in subsection (1), such correctional employee shall be retired and the following benefits shall become payable and shall continue until the correctional employee's death or until the correctional employee recovers from the disability if a report of the event in a form acceptable to the board is filed in the office of the executive director of the board within 220 days after the date of the event or act of duty causing such disability and an application for such benefit, in such form and manner as the board shall prescribe, is filed by the correctional employee or the correctional employee's authorized representative in the office of the executive director of the board within two years of the date of disability:

(a) The correctional employee shall receive a retirement benefit equal to 50% of the correctional employee's final average salary. Such benefit shall accrue from the day upon which the correctional employee ceases to draw compensation.

(b) Each of the correctional employee's unmarried children under the age of 18 years or each of the correctional employee's children under the age of 23 years who are full-time students as provided in K.S.A. 74-49,117 and amendments thereto shall receive an annual benefit equal to 10% of the correctional employee's final average salary. Such benefit shall accrue from the day upon which the correctional employee ceases to draw compensation and shall end on the first day of the month in which each such child or children attains the age of 18 years, die or marry, whichever occurs earlier or in which each such child or children attains the age of 23 years, if such child or children are full-time students as provided in K.S.A. 74-49,117 and amendments thereto.

(c) In no case shall the total benefits payable under paragraphs (a) and (b) of this subsection (2) be in excess of 75% of the correctional employee's final average salary.

(d) In the event a correctional employee who is retired under paragraph (a) of this subsection (2), dies within two years after the date of such retirement, then benefits may be payable under subsection (2) of K.S.A. 74-4916 and amendments thereto.

(e) In the event a correctional employee who is retired under paragraph (a) of this subsection (2), dies more than two years after the date of such retirement, and the proximate cause of such death is the service-connected cause from which the disability resulted, then benefits may be payable under subsection (2) of K.S.A. 74-4916 and amendments thereto.

(f) In the event a correctional employee who is retired under subsection (2) dies after the date of retirement and no benefits are payable under paragraphs (d) and (e) the following benefits shall be payable:

(i) To the correctional employee's spouse, if lawfully wedded to the correctional employee at the time of the correctional employee's death, a lump-sum benefit equal to 50% of the correctional employee's final average salary at the time of the correctional employee's retirement.

(ii) To the correctional employee's spouse, if lawfully wedded to the correctional employee at the time of the correctional employee's death, an annual benefit equal to 50% of the correctional employee's retirement benefit payable in monthly installments, to accrue from the first day of the month following the correctional employee's date of death and ending on the first day of the month in which the spouse dies. If there is no surviving spouse, or if after the death of the spouse there remain one or more children under the age of 18 years or one or more children under the age of 23 years who is a full-time student as provided in K.S.A. 74-49,117, and amendments thereto, the annual spouse's benefit shall be payable in equal shares to such children and each child's share shall end on the first day of the month in which such child attains the age of 18 years or dies, whichever occurs earlier or in which such child attains the age of 23 years, if such child is a full-time student as provided in K.S.A. 74-49,117, and amendments thereto.

The provisions of this subsection shall apply in all cases of such correctional employees who die after October 1, 1996.

(3) If any correctional employee who is an active contributing member prior to such correctional employee's normal retirement becomes totally and permanently disabled for a period of 180 days from causes not service-connected, and not as the result of a willfully negligent or intentional act of the correctional employee, such correctional employee shall be retired and the following benefit shall become payable and shall continue until the correctional employee's death or until the correctional employee recovers from such disability whichever occurs first if a report of the disability in a form acceptable to the board is filed in the office of the executive director of the board within 220 days after the date of the commencement of such disability and if an application for such benefit in such form and manner as the board shall prescribe is filed in the office of the executive director of the board within two years of the date of disability:

A retirement benefit equal to 2% of the correctional employee's final average salary multiplied by the number of years of credited service, except that such retirement benefit shall be at least equal to 25% of the member's final average salary but not to exceed the amount of the retirement benefit provided in paragraph (a) of subsection (2). Such benefit shall not become payable until satisfactory evidence is presented to the board that the correctional employee is and has been for a period of 180 days totally and permanently disabled, but benefits shall accrue from the day upon which the correctional employee ceases to draw compensation.

(4) Any correctional employee who is employed for compensation by an employer other than the department of corrections and whose disability is incurred in the course of such other employment shall not be eligible for any of the benefits provided in subsection (3).

(5) If a correctional employee becomes totally and permanently disabled and no benefits are payable under subsections (2) or (3), the sum of the correctional employee's accumulated contributions shall be paid to the correctional employee.

(6) Any correctional employee receiving benefits under this section shall submit to medical examination, not oftener than annually, by one or more physicians or any other practitioners of the healing arts holding a valid license issued by Kansas state board of healing arts, as the board of trustees may direct. If upon such medical examination the examiners report to the board that the retirant is physically able and capable of resuming employment with the participating employer from whose employment the correctional employee retired, the disability benefits shall terminate. A retirant who has been receiving benefits under the provisions of this section and who returns to employment of a participating employer shall immediately commence accruing service credit which shall be added to that which has been accrued by virtue of previous service.

(7) Any retirant who has been receiving benefits under the provisions of this section for a period of five years shall be deemed finally retired and shall not be subject to further medical examinations, except that if the board of trustees shall have reasonable grounds to question whether the retirant remains totally and permanently disabled, a further medical examination or examinations may be required.

(8) Refusal or neglect to submit to examination as provided in subsection (6) shall be sufficient cause for suspending or discontinuing benefit payments under this section and if such refusal or neglect shall continue for a period of one year, the correctional employee's rights in and to all benefits under the system may be revoked by the board.

(9) Any retirement benefits payable under the provisions of this section shall be in lieu of all other benefits under the system.

(10) Each correctional employee shall report to such member's participating employer any event or act of duty causing disability within 200 days after such event or act of duty. The department of corrections shall file in the office of the executive director of the board, in a form acceptable to the board, a report of the event or act of duty causing disability within 220 days after the event or act of duty.

(11) Benefits payable under this section shall be reduced by the original amount of any disability benefits received under the federal social security act or the workers compensation act. For any correctional employee already retired on the effective date of this act, no reduction of the original social security benefits shall be applicable to benefits paid prior to the effective date of this act. In no case shall a correctional employee who is entitled to receive benefits under this section receive less than $100 per month.

(12) The provisions of this section shall apply to disabilities occurring after June 30, 1982, and prior to July 1, 1995. At the direction of the board of trustees, the actuary shall conduct an experience evaluation of benefits payable under this section and the board shall provide copies of such study to the governor and members of the legislature.

(13) The provisions of K.S.A. 74-4927 and amendments thereto relating to insured disability benefits shall not be applicable to correctional employees subject to the provisions of this section.

(14) In the event a correctional employee who is retired under subsection (3) dies after the date of retirement and no benefits are payable under that subsection, the following benefits shall be payable:

(i) To the correctional employee's spouse, if lawfully wedded to the correctional employee at the time of the correctional employee's death, a lump-sum benefit equal to 50% of the correctional employee's final average salary at the time of the correctional employee's retirement.

(ii) To the correctional employee's spouse, if lawfully wedded to the correctional employee at the time of the correctional employee's death, an annual benefit equal to 50% of the correctional employee's retirement benefit payable in monthly installments, to accrue from the first day of the month following the correctional employee's date of death and ending on the first day of the month in which the spouse dies. If there is no surviving spouse, or if after the death of the spouse there remain one or more children under the age of 18 years or one or more children under the age of 23 years who is a full-time student as provided in K.S.A. 74-49,117, and amendments thereto, the annual spouse's benefit shall be payable in equal shares to such children and each child's share shall end on the first day of the month in which such child attains the age of 18 years or dies, whichever occurs earlier or in which such child attains the age of 23 years, if such child is a full-time student as provided in K.S.A. 74-49,117, and amendments thereto.

The provisions of this subsection shall apply in all cases of such correctional employees who die after October 1, 1996.

History: L. 1982, ch. 319, § 21; L. 1986, ch. 294, § 4; L. 1987, ch. 299, § 13; L. 1988, ch. 302, § 7; L. 1989, ch. 232, § 7; L. 1990, ch. 282, § 7; L. 1991, ch. 237, § 21; L. 1992, ch. 321, § 7; L. 1993, ch. 227, § 16; L. 1994, ch. 293, § 11; L. 1995, ch. 267, § 9; L. 1998, ch. 201, § 18; L. 2001, ch. 209, § 10; May 31.



74-4915 Retirement benefits, prior and participating service; early retirement benefit reduction; refund contributions to beneficiary upon retirant's death, when; failure to file application for benefits, effect; certification of member contributions by participating employers, overpayment of benefits, adjustment and responsibility.

74-4915. Retirement benefits, prior and participating service; early retirement benefit reduction; refund contributions to beneficiary upon retirant's death, when; failure to file application for benefits, effect; certification of member contributions by participating employers, overpayment of benefits, adjustment and responsibility. (1) Any member who retires on or after such member's normal retirement date shall be entitled to receive an annual retirement benefit equal to the sum obtained by adding an amount for participating service and an amount for prior service determined as provided in this section. The amount for prior service shall be equal to 1% of the member's prior service annual salary multiplied by the number of years of prior service entitled to credit as provided in K.S.A. 74-4913, and amendments thereto, except that for members retiring on or after July 1, 1981, who were last employed by a participating employer which had affiliated with the system under K.S.A. 74-4910, 74-4912, 74-4929 or 74-4991, and amendments thereto, and for the period commencing January 1, 1986, for members retiring before July 1, 1981, who were last employed by a participating employer which had affiliated with the system under K.S.A. 74-4910, 74-4912, 74-4929 or 74-4991, and amendments thereto, except that any increase in benefits under this section shall be reduced by any postretirement benefit adjustments received by such member prior to July 2, 1985, the amount for prior service shall be calculated using final average salary in lieu of prior service annual salary and, in the case of any such member who became a member under subsection (3) of K.S.A. 74-4925, and amendments thereto, and for whom a final average salary cannot be otherwise determined, such member's final average salary shall be based on all service for which such member received assistance in a plan under subsection (2) of K.S.A. 74-4925, and amendments thereto, as certified by such employer upon request of the board. For any member who retires on or after July 1, 1993, the amount for participating service shall be equal to the total of 1.75% of the member's final average salary multiplied by the number of years of participating service earned prior to January 1, 2014, and, subject to any election made pursuant to the provisions of K.S.A. 2015 Supp. 74-49,135, and amendments thereto, 1.4% or 1.85% of the member's final average salary multiplied by the number of years of participating service earned on and after January 1, 2014. If the federal internal revenue service fails to grant an approval or issues an adverse decision as described in K.S.A. 2015 Supp. 74-49,135, and amendments thereto, the amount for participating service earned on and after January 1, 2014, shall be 1.85% of the member's final average salary multiplied by the number of years of participating service earned on and after January 1, 2014. Notwithstanding any provision of law to the contrary, service that is purchased under the provisions of K.S.A. 74-4919a et seq., and amendments thereto, shall be credited at a rate which equals 1.4% of the member's final average salary for members that elect the 1.4% multiplier pursuant to subsection (b)(2) of K.S.A. 2015 Supp. 74-49,135, and amendments thereto, and 1.75% of the member's final average salary for members that elect the 1.85% multiplier pursuant to subsection (b)(1) of K.S.A. 2015 Supp. 74-49,135, and amendments thereto.

(2) (A) Any member who retires on or after July 1, 1993, but before the normal retirement date and has attained age 60 but has not attained age 62 with the completion of 10 years of credited service, shall receive an annual retirement benefit equal to the annual retirement benefit payable had the member retired on the normal retirement date but based upon the member's final average salary and years of participating and prior service credited to the date of actual retirement reduced by an amount equal to the product of (i) such annual retirement benefit payable had the member retired on the normal retirement date, multiplied by (ii) the product of .2% multiplied by the number of months' difference, to the nearest whole month, between the member's attained age at the time of retirement and age 62.

(B) Any member who retires on or after July 1, 1993, but before the normal retirement date and has attained age 55 but has not attained age 60 with the completion of 10 years of credited service, shall receive an annual retirement benefit equal to the annual retirement benefit payable had the member retired on the normal retirement date but based upon the member's final average salary and years of participating and prior service credited to the date of actual retirement reduced by an amount equal to the total of: (i) (a) The product of such annual retirement benefit payable had the member retired on the normal retirement date, multiplied by (b) the product of .6% multiplied by the number of months' difference, to the nearest whole month, between the member's attained age at the time of retirement and age 60; and

(ii) on and after July 1, 1993, the product of such annual retirement benefit payable had the member retired on the normal retirement date, multiplied by 4.8%.

(3) Upon death of a retirant, there shall be paid to such retirant's beneficiary an amount equal to the excess, if any, of such retirant's accumulated contributions over the sum of all retirement benefit payments made.

(4) Such annual retirement benefits shall be paid in equal monthly installments, except that the board may provide for the payment of retirement benefits which total less than $240 a year on other than a monthly basis.

(5) In the event that an application in such form as may be prescribed by the board for any amount due under the provisions of this act, is not filed with the office of the retirement system by the person entitled to same within five years of the date such amount became due and payable, an amount equal to same shall be transferred to the retirement benefit accumulation reserve and such amount shall no longer be due and payable, except that if any such person shall present evidence satisfactory to the board that such person's failure to file such application within that time period was due to lack of knowledge or incapacity on such person's part, the amount equal to the amount originally due shall be transferred from the retirement benefit accumulation reserve to the reserve or reserves from which such transfer was initially made and the amount originally due shall be paid to such person.

(6) The participating employer, when an employee files an application for retirement, shall certify to the system all member contributions of such employee which have not been reported previously. In the event the amount certified results in an overpayment of retirement benefits, the employer shall be held responsible for the contribution amount previously certified from the time of commencement of the overpayment of retirement benefits until the time that such overpayment is discovered by the system. At the time that such overpayment of retirement benefits is discovered by the system, the system shall adjust the amount of retirement benefits paid to the employee to the correct amount based on the participating employer's certification of member contributions which had not been previously reported. The participating employer of the employee who has had such member's retirement benefits adjusted as provided in this subsection shall notify such employee of such overpayment and such adjustment of retirement benefits. If the contributions previously certified are lower than the actual amount reported, the employer shall be responsible for remitting the correct amount and the member's monthly benefit shall be recalculated based on the amount reported by the employer. When an employee in school employment files such an application, the participating employer responsible for any such amounts as provided in this subsection shall be the employee's eligible employer as specified in subsection (1), (2) or (3) of K.S.A. 74-4931, and amendments thereto, and shall not be the state of Kansas. The provisions of law in effect on the retirement date of a member under the system shall govern the retirement benefit payable to the retirant, any joint annuitant and any beneficiary.

History: L. 1961, ch. 427, § 15; L. 1963, ch. 412, § 9; L. 1965, ch. 446, § 3; L. 1968, ch. 128, § 1; L. 1980, ch. 238, § 3; L. 1981, ch. 312, § 1; L. 1982, ch. 319, § 22; L. 1984, ch. 289, § 6; L. 1985, ch. 254, § 10; L. 1987, ch. 299, § 14; L. 1988, ch. 302, § 8; L. 1989, ch. 232, § 8; L. 1993, ch. 227, § 17; L. 2001, ch. 209, § 11; L. 2012, ch. 171, § 20; July 1.



74-4915a Retirement benefits for members ineligible due to a reduction in hours.

74-4915a. Retirement benefits for members ineligible due to a reduction in hours. (a) Except as otherwise provided in subsection (b), any member of the system who becomes eligible for another retirement plan authorized under any law of this state or who becomes ineligible for the Kansas public employees retirement plan due to a reduction of hours, who: (1) Has not been granted a vested retirement benefit in the system as provided in K.S.A. 74-4917, and amendments thereto; and (2) has reached the early or normal retirement dates as provided in K.S.A. 74-4914, and amendments thereto, shall be eligible to receive a retirement benefit based on such member's years of service and have interest credited annually to such member's account from the time the member first becomes eligible under this subsection and for so long as they remain eligible under the provisions of this subsection notwithstanding the fact that such member has not been granted a vested retirement benefit as provided in K.S.A. 74-4917, and amendments thereto. Receipt of such retirement benefit shall be as otherwise provided by law.

(b) If the status of such member is no longer as described in subsection (a), the vesting requirements specified by K.S.A. 74-4917, and amendments thereto shall be applicable to such member.

(c) The provisions of this section shall be part of and supplemental to the provisions of K.S.A. 74-4901 et seq., and amendments thereto.

(d) The provisions of this section shall be effective on and after July 1, 2000.

History: L. 2000, ch. 152, § 35; May 25.



74-4915b Retirement benefits for certain members of the legislature; exceptions; service credit; reporting requirements of participating employers.

74-4915b. Retirement benefits for certain members of the legislature; exceptions; service credit; reporting requirements of participating employers. (a) Notwithstanding any provision of law to the contrary, any member who is a member of the legislature who is also employed by another participating employer of the Kansas public employees retirement system other than the legislature and is an eligible employee as defined in K.S.A. 74-4902, and amendments thereto, may retire from service from such other participating employer and may continue to serve as a member of the legislature, except that, commencing January 8, 2001, such member of the legislature shall not receive any retirement benefit for any month for which such member of the legislature serves when compensation as provided in subsection (e) is paid in an amount equal to $15,000 or more, or commencing in calendar year 2006, and all calendar years thereafter, $20,000 or more in any one such calendar year. Such member's retirement benefit shall be based on the final average salary of such member for service prior to service as a member of the legislature.

(b) No such member who is a member of the legislature who retires as provided in subsection (a) and who continues to serve as a member of the legislature shall accrue any additional service credit for such service as a member of the legislature or be entitled to any benefit provided in K.S.A. 74-4916 or 74-4927, and amendments thereto.

(c) When such member who is a member of the legislature retires as a member of the legislature, such member's final average salary shall be recalculated to include legislative compensation, if such inclusion of such compensation increases such member's final average salary, of the member up to the time of retirement from the participating employer other than the legislature as provided in subsection (a).

(d) No such member who is a member of the legislature shall accrue any additional retirement benefits for the period of time between the date the member retired from the participating employer other than the legislature and the date such member retires as a member of the legislature.

(e) The participating employer shall report to the system within 30 days of when the compensation paid to the retirant is equal to or exceeds any limitation provided in subsection (a). Upon request of the executive director of the system, the secretary of revenue shall provide such information as may be needed by the executive director to carry out the provisions of this section. For determination of the amount of legislative compensation, as provided in subsection (a) and this subsection, for members of the legislature, compensation shall include any amount paid as provided pursuant to subsections (a), (b), (c) and (d) of K.S.A. 46-137a, and amendments thereto, or pursuant to K.S.A. 46-137b, and amendments thereto. Notwithstanding any provision of law to the contrary, when a member of the legislature is paid an amount of compensation of $15,000 or more, or commencing in calendar year 2006, and all calendar years thereafter, $20,000 or more in any one calendar year, the member may continue to receive any amount provided in subsections (b) and (d) of K.S.A. 46-137a, and amendments thereto, and still be entitled to receive such member's retirement benefit.

(f) The provisions of this section are intended to further the public policy of encouraging persons to serve in elective public office by permitting a member of the system, who is a member through employment with a participating employer in a nonelected position and who holds an elected office as a member of the legislature and who is also a member of the system for such elected office, to retire under the system from such nonelected employment and to continue serving in such elected public office.

(g) The words and phrases used in this section have the meanings respectively ascribed thereto by K.S.A. 74-4902, and amendments thereto, unless a different meaning is plainly required by the context.

(h) The provisions of this section shall be effective on and after July 1, 2000.

History: L. 2000, ch. 152, § 38; L. 2001, ch. 209, § 12; L. 2006, ch. 143, § 10; July 1.



74-4915c Retirement benefits for certain elected local officials; exceptions; service credit.

74-4915c. Retirement benefits for certain elected local officials; exceptions; service credit. (a) Notwithstanding any provision of law to the contrary, any member who is an elected local official of a municipality who is also employed by another participating employer of the Kansas public employees retirement system other than the municipality and is an eligible employee as defined in K.S.A. 74-4902, and amendments thereto, may retire from service from such other participating employer and may continue to serve as an elected local official, except that such local official shall not receive any retirement benefit for any month for which such local official serves in such office when compensation is paid in an amount equal to $15,000 or more, or commencing in calendar year 2006, and all calendar years thereafter, $20,000 or more in any one such calendar year. The participating employer shall report to the system within 30 days of when the compensation paid to the retirant is equal to or exceeds any limitation provided in this subsection. Upon request of the executive director of the system, the secretary of revenue shall provide such information as may be needed by the executive director to carry out the provisions of this section.

(b) No such member who is an elected local official who retires as provided in subsection (a) and who continues to serve as an elected local official shall accrue any additional service credit for such service as an elected local official or be entitled to any benefit provided in K.S.A. 74-4916 or 74-4927, and amendments thereto.

(c) The provisions of this section are intended to further the public policy of encouraging persons to serve in elective public office by permitting a member of the system, who is a member through employment with a participating employer in a nonelected position and who holds an elected office as an elected local official of a municipality and who is also a member of the system for such elected office, to retire under the system from such nonelected employment and to continue serving in such elected public office.

(d) The words and phrases used in this section have the meanings respectively ascribed thereto by K.S.A. 74-4902, and amendments thereto, unless a different meaning is plainly required by the context.

History: L. 2000, ch. 152, § 39; L. 2001, ch. 209, § 13; L. 2006, ch. 143, § 11; July 1.



74-4916 Payment of accumulated contributions upon death; accidental death benefit; accidental total disability benefit.

74-4916. Payment of accumulated contributions upon death; accidental death benefit; accidental total disability benefit. (1) Upon the death of a member before retirement, the member's accumulated contributions shall be paid to the member's beneficiary.

(2) (a) In the event that a member dies before retirement as a result of an accident arising out of and in the course of the member's actual performance of duty in the employ of a participating employer independent of all other causes and not as a result of a willfully negligent or intentional act of the member, an accidental death benefit shall be payable if: (A) A report of the accident, in a form acceptable to the board, is filed in the office of the executive director of the board within 60 days after the date of the accident causing such death and an application for such benefit, in such form and manner as the board shall prescribe, is filed in the office of the executive director of the board within two years of the date of the accident, but the board may waive such time limits for a reasonable period if in the judgment of the board the failure to meet these limits was due to lack of knowledge or incapacity; and (B) the board finds from such evidence as it may require, to be submitted in such form and manner as it shall prescribe, that the natural and proximate cause of death was the result of an accident arising out of and in the course of the member's employment with a participating employer independent of all other causes at a definite time and place. Such accidental death benefit shall be a lump-sum amount of $50,000 and an annual amount of 1/2 of the member's final average salary which shall accrue from the first day of the month following the date of death and which shall be payable in monthly installments or as the board may direct, but, after June 30, 1982, in no case shall the accidental death benefit be less than $100 per month. The accidental death benefit payments shall be paid to the surviving spouse of such deceased member, such payments to continue so long as such surviving spouse lives or if there is no surviving spouse, or in the case the spouse dies before the youngest child of such deceased member attains age 18 or before the youngest child of such deceased member attains age 23 years, if such child is a full-time student as provided in K.S.A. 74-49,117 and amendments thereto or if there are one or more children of the member who are totally disabled and dependent on the member or spouse, then to the child or children of such member under age 18 or under age 23, if such child or children are full-time students as provided in K.S.A. 74-49,117 and amendments thereto and to the child or children of the member who are totally disabled and dependent on the member or spouse, divided in such manner as the board in its discretion shall determine, to continue until the youngest surviving child dies or attains age 18 or attains age 23 if such child is a full-time student as provided in K.S.A. 79-49,117 and amendments thereto or, in the case of the child or children who are totally disabled and dependent on the member or spouse, until death or until no longer totally disabled, or if there is no surviving spouse or child eligible for accidental death benefits under this subsection (2) at the time of the member's death, then to the parent or parents of such member who are dependent on such member, to continue until the last such parent dies. All payments due under this subsection (2) to a minor shall be made to a legally appointed conservator of such minor or totally disabled child as provided in subsection (7) of K.S.A. 74-4902 and amendments thereto. Commencing on the effective date of this act, any surviving spouse, who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such spouse's remarriage, shall be entitled to once again receive benefits pursuant to this section, except that such surviving spouse shall not be entitled to recover any benefits not received after the termination of benefits by reason of such surviving spouse's remarriage but before the effective date of this act.

(b) In construction of this section of the act there shall be no presumption that the death of the member was the result of an accident nor shall there be a liberal interpretation of the law or evidence in favor of the person claiming under this subsection (2). In the event of the death of a member resulting from a heart, circulatory or respiratory condition there must be clear and precise evidence that death was the result of an accident independent of all other causes which arose out of and in the course of the member's actual performance of duties in the employ of a participating employer.

(c) The annual benefit under this subsection (2) shall be reduced by any workers compensation benefit payable. If the workers compensation benefit is paid in a lump-sum, the amount of such reduction shall be calculated on a monthly basis over the period of time for which workers compensation benefits would have been payable had such lump-sum not been paid. For any recipient already in receipt of such benefits on the effective date of this act, no change in the original reduction for workers compensation benefits shall be applicable to benefits paid prior to July 1, 1994. In the event that a member should die as a result of an accident as described in this subsection (2), all elections or options previously made by the deceased member shall become void and of no effect whatsoever and the retirement system shall be liable only for the accidental death benefit, refund of accumulated contributions as described in subsection (1) and any insured death benefit that may be due. The benefit payable under this subsection (2) shall be known and referred to as the "accidental death benefit."

(3) (a) Upon the application of a member, or the member's appointing authority acting for the member, a member who is in the employ of a participating employer and becomes totally and permanently disabled for duty in the employ of a participating employer, by reason of an accident which occurred prior to July 1, 1975, may be retired by the board if, (A) the board finds the total and permanent disability to be the natural and proximate result of an accident causing personal injury or disease independent of all other causes and arising out of and in the course of the member's actual performance of duties as an employee of a participating employer; and (B) a report of the accident, in a form acceptable to the board is filed in the office of the executive director of the board within 200 days after the date of the accident causing such injury; and (C) such application for retirement under this provision, in such form and manner as shall be prescribed by the board, is filed in the office of the executive director of the board within two years of the date of the accident; and (D) after a medical examination of the member has been made by or under the direction of a medical physician or physicians or any other practitioner holding a valid license to practice a branch of the healing arts issued by the state board of healing arts designated by the board and the medical physician or physicians or any other practitioner holding a valid license to practice a branch of the healing arts issued by the state board of healing arts report in writing to the board that the member is physically or mentally totally disabled for duty in the employ of a participating employer and that such disability will probably be permanent; and (E) the board finds that the member became permanently and totally disabled on a date certain based on the evidence furnished and the professional guidance obtained and that such disability was not the result of a willfully negligent or intentional act of the member. If the board shall so retire the applicant, the member shall receive annually an accidental total disability benefit equal to 1/2 of the member's final average salary which shall accrue from the first day of the month following the date of such accidental total and permanent disability as found by the board payable in monthly installments or as the board may direct.

(b) In construction of this subsection (3) there shall be no presumption that the disability of the member was the result of an accident nor shall there be a liberal interpretation of the law or evidence in favor of the member claiming under this subsection (3). In the event of the disability of a member resulting from a heart, circulatory or respiratory condition there must be clear and precise evidence that disability was the result of an accident independent of all other causes which arose out of and in the course of the member's actual performance of duties in the employ of a participating employer.

(c) A member will continue to receive such accidental total disability benefit so long as the member is wholly and continuously disabled by such injury and prevented thereby from engaging in any gainful occupation or employment for which the member is reasonably qualified by reason of education, training or experience. The accidental loss of both hands by actual severance through or above the wrist joint, or the accidental loss of both feet by actual severance through or above the ankle joint or the entire and irrecoverable accidental loss of sight of both eyes, or such severance of one hand and one foot, and such severance of one hand or one foot and such loss of sight of one eye, shall be deemed accidental total and permanent disability and accidental total disability benefits shall be paid so long as the member lives.

(d) Any retirant retired by reason of such accidental total and permanent disability who has been receiving benefits under the provisions of this subsection (3) for a period of five years shall be deemed finally retired and shall not be subject to further medical examinations, except that if the board of trustees has reasonable grounds to question whether the retirant remains totally and permanently disabled, a further medical examination or examinations may be required. Refusal or neglect to submit to examination shall be sufficient cause for suspending or discontinuing the accidental total disability benefit. If the refusal or neglect continues for a period of one year, all of the member's rights with respect to such accidental total disability benefit may be revoked by the board.

(e) In the event that a retirant who is receiving an accidental total disability benefit dies within five years after the date of the retirant's retirement, an accidental death benefit shall then be payable as provided in subsection (2) of this section.

(f) A member who retires under the provisions of this subsection (3) shall receive such benefits as provided in this subsection (3) in lieu of all other retirement benefits provided under the retirement system except that no member shall be entitled to receive any payments under this subsection (3) for a period for which insured disability benefits are received.

(g) The value, as determined by the board upon recommendation of the actuary, of any workmen's compensation benefits paid or payable to the recipient of an accidental total disability benefit shall be deducted from the amount payable under this section.

(h) The benefit payable under subsection (3) of this section shall be known and referred to as "accidental total disability benefit."

(4) The payment of benefits as provided in this section is subject to the provisions of K.S.A. 74-49,123 and amendments thereto.

History: L. 1961, ch. 427, § 16; L. 1965, ch. 446, § 4; L. 1967, ch. 427, § 3; L. 1971, ch. 254, § 1; L. 1975, ch. 408, § 1; L. 1977, ch. 274, § 2; L. 1982, ch. 319, § 23; L. 1989, ch. 232, § 9; L. 1992, ch. 321, § 8; L. 1994, ch. 293, § 12; L. 1998, ch. 64, § 34; L. 1999, ch. 87, § 19; L. 2001, ch. 209, § 14; May 31.



74-4917 Termination of employment; payment of accumulated contributions; certification of member contributions by participating employer; vesting of benefits, members as a result of a merger or consolidation; return to covered employment, condition, repayment of withdrawn accumulated contributions.

74-4917. Termination of employment; payment of accumulated contributions; certification of member contributions by participating employer; vesting of benefits, members as a result of a merger or consolidation; return to covered employment, condition, repayment of withdrawn accumulated contributions. (1) Upon termination of employment with a participating employer, not followed by employment with such participating employer or another participating employer within 30 days of such termination, the member shall be paid an amount equal to the member's accumulated contributions then on deposit with the system after making application in such form as may be prescribed by the board, except that the system shall have a reasonable time to process the application for withdrawal. The participating employer shall, upon giving a terminated employee a withdrawal application, certify to the system all member contributions which have not been reported previously. In the case of a death of an active member, the participating employer shall certify to the system all member contributions which have not been reported previously and remit such contributions if the participating employer has not submitted a monthly remittance for the terminating quarter. The participating employer shall be responsible to the system for any overpayment or underpayment of member contributions made by the system relating to a withdrawal of accumulated contributions or a death of an active member which is due to an inaccurate certification of all member contributions which have not been reported to the system as required by this section made by the participating employer. A leave of absence, a period of total disability or military service shall not be considered a termination of employment unless the member withdraws accumulated contributions.

(2) Except as otherwise provided by this subsection, if such member has completed 10 years of credited service at date of termination, or commencing July 1, 2009, if such member has completed five years of credited service at the date of termination, such member automatically shall be granted a vested retirement benefit in the system, except that at any time prior to the commencement of retirement benefit payments the member may withdraw accumulated contributions, whereupon no other benefits shall be payable for such member's prior and participating service credit. For purposes of this subsection, any employee of a local governmental unit which has its own pension plan who becomes an employee of a participating employer as a result of a merger or consolidation of services provided by local governmental units, which occurred on January 1, 1994, may count service with such local governmental unit in determining whether such employee has met the 10 years of credited service for vesting requirement contained in this subsection. Eligibility of such member for retirement benefits and procedures for making application for retirement benefits shall be in accordance with K.S.A. 74-4914, and amendments thereto. Such member shall make application for retirement in such form as may be prescribed by the board and retirement benefits shall accrue from the first day of the month following receipt of such application. The amount of the retirement benefit shall be determined as provided in K.S.A. 74-4915, and amendments thereto.

(3) Termination of employment of a member, followed by employment with a participating employer within five years after such termination, does not constitute a break in continuous employment if such member has not withdrawn accumulated contributions. Such period while not employed shall not be credited.

(4) If, after the expiration of five years following the termination of employment, a former member becomes an employee of such former member's former participating employer, or another participating employer, such former member shall be deemed to be a new employee. If a member, who has a vested benefit again becomes an employee of a participating employer, any credited service such member subsequently accrues shall be added to that which had been vested by virtue of previous service. Eligibility of such member for retirement benefits and procedures for making application for retirement benefits shall be in accordance with K.S.A. 74-4914, and amendments thereto.

History: L. 1961, ch. 427, § 17; L. 1963, ch. 412, § 10; L. 1965, ch. 446, § 5; L. 1974, ch. 337, § 1; L. 1977, ch. 275, § 1; L. 1982, ch. 319, § 24; L. 1983, ch. 254, § 7; L. 1984, ch. 289, § 7; L. 1985, ch. 254, § 11; L. 1993, ch. 227, § 18; L. 1994, ch. 293, § 13; L. 1996, ch. 266, § 10; L. 1998, ch. 201, § 19; L. 2007, ch. 164, § 15; July 1, 2009.



74-4917b Termination of employment; payment of accumulated contributions; spousal consent; statement required.

74-4917b. Termination of employment; payment of accumulated contributions; spousal consent; statement required. (1) Upon termination of employment, if a member who has accrued a vested benefit makes application to the system for payment of the member's accumulated contributions, at the time of such application the member shall submit a notarized statement of the marital status of the member and, if the member is currently married, a statement of the spouse's consent or objection to the member's withdrawal of accumulated contributions under the provisions of this section signed by the spouse and notarized in such form and manner as provided by the system.

(2) (a) If the spouse of the member does not consent to the member's withdrawal of accumulated contributions under the provisions of this section before the payment of accumulated contributions, the system shall notify the spouse that the spouse has 90 days to consent or have the member decide not to withdraw such member's accumulated contributions.

(b) Upon consent of the spouse or at the end of 90 days, the accumulated contributions shall be paid to the member.

(c) The system is not liable for any damages resulting from false designation of marital status by a member or retirant.

(3) For purposes of this section, "retirement system" or "system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system and the retirement system for judges.

(4) The provisions of this section shall take effect on and after July 1, 1995.

History: L. 1995, ch. 267, § 34; July 1.



74-4918 Retirement benefit options; elections of member and spouse; cancellation in certain circumstances; joint annuitants.

74-4918. Retirement benefit options; elections of member and spouse; cancellation in certain circumstances; joint annuitants. (1) A member may elect to have such member's retirement benefit paid under one of the options provided in this section in lieu of having it paid in the form stated in K.S.A. 74-4915, and amendments thereto. Such election must be made before the date of actual retirement. A specific person must be designated as joint annuitant at the time of election of the joint and 1/2 to joint annuitant survivor option, the joint and survivor option and the joint and 3/4 to joint annuitant survivor option. Except as specifically provided in this subsection, an option elected by a member as provided in this section shall not be changed or canceled nor shall the named joint annuitant be changed after the date of actual retirement of the member. If a retirant is divorced after the retirant's date of actual retirement, and the retirant has named the retirant's ex-spouse as a joint annuitant under subsection (3), the joint annuitant option may be canceled and retirant's benefit returned to the maximum amount of such retirant's retirement benefit commencing the first month following the date such cancellation is ordered by the district court of the county where the divorce action was filed. The retirant shall not receive a refund or interest of any amounts already paid to fund the original joint annuitant benefit. The retirant may not name a subsequent joint annuitant once the original joint annuitant option has been cancelled.

(2) The amount of retirement benefit payable under an option shall be based on the age of the member and, if applicable, the age of the joint annuitant, and shall be such amount as to be the actuarial equivalent of the retirement benefit otherwise payable under K.S.A. 74-4915, and amendments thereto, as prescribed in subsection (3). In no case shall the total amount of retirement benefit paid under any option provided in this section be more than 100% of the retirement benefit which would have been otherwise payable if no option had been elected under this section.

(3) The following retirement options, which are subject to the provisions of K.S.A. 74-49,123, and amendments thereto, are available:

(A) Joint and 1/2 to joint annuitant survivor. A reduced retirement benefit is payable to the retirant during the retirant's lifetime in a monthly amount equal to the product of (i) the monthly payment of the retirement benefit otherwise payable under K.S.A. 74-4915, and amendments thereto, and (ii) the percentage equal to 91% minus .4% for each year by which the age of the retirant's joint annuitant is less than the retirant's age, computed to the nearest whole year, or plus .4% for each year by which the age of the retirant's joint annuitant is more than the retirant's age, computed to the nearest whole year, with 1/2 of that monthly amount continued to the retirant's joint annuitant during such joint annuitant's remaining lifetime, if any, after the death of the retirant. In the event that the designated joint annuitant under this option predeceases the retirant, the amount of the retirement benefit otherwise payable to the retirant under this option shall be adjusted automatically to the retirement benefit which the retirant would have received if no option had been elected under this section.

(B) Joint and survivor. A reduced retirement benefit is payable to the retirant during the retirant's lifetime in a monthly amount equal to the product of (i) the monthly payment of the retirement benefit otherwise payable under K.S.A. 74-4915, and amendments thereto, and (ii) the percentage equal to 83% minus .6% for each year by which the age of the retirant's joint annuitant is less than the retirant's age, computed to the nearest whole year, or plus .6% for each year by which the age of the retirant's joint annuitant is more than the retirant's age, computed to the nearest whole year, with that amount continued to the joint annuitant during the joint annuitant's remaining lifetime, if any, after the death of the retirant. In the event that the designated joint annuitant under this option predeceases the retirant, the amount of the retirement benefit otherwise payable to the retirant under this option shall be adjusted automatically to the retirement benefit which the retirant would have received if no option had been elected under this section.

(C) Joint and 3/4 to joint annuitant survivor. A reduced retirement benefit is payable to the retirant during the retirant's lifetime in a monthly amount equal to the product of (i) the monthly payment of the retirement benefit otherwise payable under K.S.A. 74-4915, and amendments thereto, and (ii) the percentage equal to 87% minus .5% for each year by which the age of the retirant's joint annuitant is less than the retirant's age, computed to the nearest whole year, or plus .5% for each year by which the age of the retirant's joint annuitant is more than the retirant's age, computed to the nearest whole year, with 3/4 of that monthly amount continued to the retirant's joint annuitant during such joint annuitant's remaining lifetime, if any, after the death of the retirant. In the event that the designated joint annuitant under this option predeceases the retirant, the amount of the retirement benefit otherwise payable to the retirant under this option shall be adjusted automatically to the retirement benefit which the retirant would have received if no option had been elected under this section.

(D) Life with 5 years certain. A reduced retirement benefit is payable to the retirant during the retirant's lifetime in a monthly amount equal to 98% of the monthly payment of the retirement benefit otherwise payable under K.S.A. 74-4915, and amendments thereto, and if the retirant dies within the five-year certain period, measured from the commencement of retirement benefit payments, such payments shall be continued to the retirant's beneficiary during the balance of the five-year certain period.

(E) Life with 10 years certain. A reduced retirement benefit is payable to the retirant during the retirant's lifetime in a monthly amount equal to 95% of the monthly payment of the retirement benefit otherwise payable under K.S.A. 74-4915, and amendments thereto, and if the retirant dies within the ten-year certain period, measured from the commencement of retirement benefit payments, such payments shall be continued to the retirant's beneficiary during the balance of the ten-year certain period.

(F) Life with 15 years certain. A reduced retirement benefit is payable to the retirant during the retirant's lifetime in a monthly amount equal to 88% of the monthly payment of the retirement benefit otherwise payable under K.S.A. 74-4915, and amendments thereto, and if the retirant dies within the fifteen-year certain period, measured from the commencement of retirement benefit payments, such payments shall be continued to the retirant's beneficiary during the balance of the fifteen-year certain period.

(G) Lump sum payment at retirement. (i) Pursuant to this option, the member must specify a lump sum amount to be paid to the member upon the member's retirement. The lump sum amount will be based on the actuarial present value of the benefit as provided in K.S.A. 74-4915, and amendments thereto. The lump sum amount designated by the member must be in 10% increments and shall not exceed 1/2 of the actuarial present value of the benefit provided in K.S.A. 74-4915, and amendments thereto. If the member's spouse elects a lump sum payment as provided in this section pursuant to the provisions of subsection (4), the lump sum payment will be based on the present value of the retirement option selected by the spouse. The lump sum amount designated by the spouse must be in 10% increments and shall not exceed 1/2 of the actuarial present value of the option selected in this section.

(ii) Pursuant to this option, the member must elect to have the remaining actuarial present value paid in a monthly amount under the provisions of K.S.A. 74-4915, and amendments thereto, or subsections (3)(A) through (3)(F) of this section.

(iii) In the event that the designated joint annuitant pursuant to subsection (3)(A), (3)(B) or (3)(C) under this option predeceases the retirant, the amount of the retirement benefit otherwise payable to the retirant under this option shall be adjusted automatically to the retirement benefit which the retirant would have received if no option had been elected under this section.

(iv) The provisions of this subsection shall be effective on and after July 1, 2001.

(4) If a member, who is eligible to retire in accordance with the provisions of K.S.A. 74-4914, and amendments thereto, dies without having actually retired, the member's spouse, if the spouse is the sole beneficiary for the member's accumulated contributions, may elect to receive benefits under one of the options provided in this section in lieu of receiving the member's accumulated contributions.

(5) The benefits of subsection (4) shall be available in the case of death within the first six months after the entry date of the member's participating employer.

(6) On and after May 1, 2004, if a member with 10 or more years of credited service dies before attaining retirement age, the member's spouse, if the spouse is the sole beneficiary for the member's accumulated contributions, may elect to receive benefits under one of the options provided in this section in lieu of receiving the member's accumulated contributions. Payments under one of the options provided in this section to the member's spouse if so elected, shall commence on the date that the member would have been eligible for normal retirement pursuant to subsection (1) of K.S.A. 74-4914, and amendments thereto, or would have been eligible for early retirement pursuant to subsection (4) of K.S.A. 74-4914, and amendments thereto, if such early retirement date occurs earlier.

(7) Benefits payable to a joint annuitant shall accrue from the first day of the month following the death of a member or retirant and, in the case of the joint and 1/2 to joint annuitant survivor option, the joint and survivor option and the joint and 3/4 to joint annuitant survivor option, shall end on the last day of the month in which the joint annuitant dies.

(8) The provisions of the law in effect on the retirement date of a member under the system shall govern the retirement benefit payable to the retirant and any joint annuitant, except, for retirement benefits payable after July 1, 1993, for retirants who retired prior to July 1, 1982, in the event that the designated joint annuitant under the option provided in subsection (3)(A), (B) or (C), as applicable, predeceased the retirant, the amount of the retirement benefit otherwise payable to the retirant under the option provided in subsection (3)(A), (B) or (C), as applicable, shall be adjusted automatically to the retirement benefit which the retirant would have received if no option had been elected under this section.

(9) Upon the death of a joint annuitant who is receiving a retirement benefit under the provisions of this section, there shall be paid to such joint annuitant's beneficiary an amount equal to the excess, if any, of the accumulated contributions of the retirant over the sum of all retirement benefit payments made to such retirant and such joint annuitant. Such joint annuitant shall designate a beneficiary by filing in the office of the retirement system such designation at the time of death of the retirant. If there is no named beneficiary of such joint annuitant living at the time of death of such joint annuitant, any amount provided for by this section shall be paid to, in order of preference as follows:

(A) The joint annuitant's surviving spouse;

(B) the joint annuitant's dependent child or children;

(C) the joint annuitant's dependent parent or parents;

(D) the joint annuitant's nondependent child or children;

(E) the joint annuitant's nondependent parent or parents; or

(F) the estate of the deceased joint annuitant.

History: L. 1961, ch. 427, § 18; L. 1963, ch. 412, § 11; L. 1965, ch. 446, § 6; L. 1967, ch. 429, § 1; L. 1969, ch. 379, § 1; L. 1980, ch. 238, § 4; L. 1982, ch. 319, § 25; L. 1985, ch. 254, § 2; L. 1987, ch. 299, § 15; L. 1988, ch. 302, § 9; L. 1990, ch. 282, § 31; L. 1991, ch. 237, § 8; L. 1993, ch. 227, § 19; L. 1998, ch. 64, § 36; L. 2000, ch. 152, § 11; L. 2001, ch. 209, § 15; L. 2003, ch. 155, § 4; L. 2005, ch. 196, § 5; L. 2012, ch. 171, § 28; July 1.



74-4918a Retirement benefit options; spousal consent; statement required.

74-4918a. Retirement benefit options; spousal consent; statement required. (a) If the member who is married at the time of retirement selects or will receive a retirement benefit or annuity which would provide to such member's spouse upon the member's death no monthly payments or payment which is less than the payment that the spouse would receive as a joint annuitant under the joint and 1/2 to joint annuitant survivor option, as provided in K.S.A. 20-2610a, 74-4918, 74-4964 or 74-4964a and amendments thereto, or selects the lump sum payment at retirement benefit option as provided in subsection (3)(G) of K.S.A. 74-4918, and amendments thereto, at the time of such selection of a retirement benefit or annuity the member shall submit a notarized statement of the marital status of the member and, if the member is currently married, a statement of the spouse's consent or objection to the member's selected retirement benefit or annuity under the provisions of this section signed by the spouse and notarized in such form and manner as provided by the system.

(b) (i) If the spouse of the member does not consent to the member's selection of a retirement benefit or annuity under the provisions of this section before the date of actual retirement, the system shall:

(A) Notify the spouse that the spouse has 90 days to consent or have the member change such member's selected retirement benefit or annuity; and

(B) pay the retirement benefit or annuity at the amount as provided by the joint and 1/2 to joint annuitant survivor option until the spouse consents or for 90 days, whichever is less.

(ii) Upon consent of the spouse or at the end of 90 days, the retirement benefit or annuity must be recalculated and paid as provided by the terms of the member's original selected retirement benefit or annuity retroactively to the date on which the retirement became effective.

(iii) The system is not liable for any damages resulting from false designation of marital status by a member or retirant.

(c) For purposes of this section, "retirement system" or "system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system and the retirement system for judges.

(d) The provisions of this section shall take effect on and after July 1, 1994.

History: L. 1994, ch. 293, § 34; L. 1995, ch. 267, § 10; L. 2001, ch. 209, § 16; May 31.



74-4919 Member contributions; deductions; disposition; interest; employer pickup of member contributions.

74-4919. Member contributions; deductions; disposition; interest; employer pickup of member contributions. (1) Except as otherwise provided, each participating employer, beginning with the first payroll for services performed after the entry date, shall deduct from the compensation of each member 4% of such member's compensation as employee contributions. Subject to any election made pursuant to the provisions of K.S.A. 2015 Supp. 74-49,135, and amendments thereto, each participating employer, for services performed by an employee first employed prior to July 1, 2009, shall deduct from the compensation of each member, the following amounts expressed as a percentage of compensation during the following periods: (a) Commencing January 1, 2014, for members who elected to receive an amount for participating service equal to the total of 1.4% of such member's final average salary, 4% of such member's compensation as employee contributions, and (b) commencing January 1, 2014, for members who elected to receive an amount for participating service equal to the total of 1.85% of such member's final average salary, who did not make an election pursuant to K.S.A. 2015 Supp. 74-49,135, and amendments thereto, or if the federal internal revenue service fails to grant an approval or issues an adverse decision as described in K.S.A. 2015 Supp. 74-49,135, and amendments thereto, 5% of such member's compensation as employee contributions, and commencing January 1, 2015, and in each subsequent calendar year, 6% of such member's compensation as employee contributions. Such deductions shall be remitted quarterly, or as the board may otherwise provide, to the executive director for deposit in the Kansas public employees retirement fund. Such deductions shall be credited to the members' individual accounts and interest shall be added annually to such accounts.

(2) (a) Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, each participating employer, pursuant to the provisions of section 414(h)(2) of the federal internal revenue code, shall pick up and pay the contributions which would otherwise be payable by members as prescribed in subsection (1) commencing with the third quarter of 1984. The contributions so picked up shall be treated as employer contributions for purposes of determining the amounts of federal income taxes to withhold from the member's compensation.

(b) Member contributions picked up by the employer shall be paid from the same source of funds used for the payment of compensation to a member. A deduction shall be made from each member's compensation equal to the amount of the member's contributions picked up by the employer, provided that such deduction shall not reduce the member's compensation for purposes of computing benefits under the system.

(c) Member contributions picked up by the employer shall be remitted quarterly, or as the board may otherwise provide, to the executive director for credit to the Kansas public employees retirement fund. Such contributions shall be credited to a separate account within the member's individual account so that amounts contributed by the member commencing with the third quarter of 1984 may be distinguished from the member contributions picked up by the employer. Interest shall be added annually to members' individual accounts.

History: L. 1961, ch. 427, § 19; L. 1963, ch. 412, § 12; L. 1981, ch. 313, § 1; L. 1983, ch. 254, § 8; L. 1984, ch. 289, § 8; L. 1990, ch. 282, § 8; L. 1998, ch. 64, § 37; L. 2001, ch. 209, § 17; L. 2012, ch. 171, § 21; July 1.



74-4919a Purchase of participating service credit.

74-4919a. Purchase of participating service credit. (1) An employee of a participating employer who becomes a member as provided in K.S.A. 74-4911 and amendments thereto, after completion of one year of continuous employment as therein provided may purchase participating service credit for such year of employment by making application therefor. Such application and payment may be made at any time after the employee becomes a member and continues to be employed by a participating employer. Any member of the system who has not retired may purchase, subject to the provisions of K.S.A. 74-49,123 and amendments thereto, such service credit by paying the then present value of the retirement benefits based on such service by means of a single lump-sum payment in the amount determined by the actuary using the member's attained age and the actuarial assumptions and tables currently in use by this retirement system. If an employee was employed before the participating employer's entry date and did not become a member until the first day of the month or the first day of the first payroll period, whichever is applicable, coinciding with or following the completion of one year continuous employment, the member may purchase, subject to the provisions of K.S.A. 74-49,123 and amendments thereto, participating service credit for the period from the participating employer's entry date until such member became a member by paying to the system the then present value of the retirement benefits based on such service by means of a single lump-sum payment in the amount determined by the actuary using the member's attained age and the actuarial assumptions and tables currently in use by this retirement system.

Notwithstanding any other provision of this subsection, if an employee purchases such participating service credit within 12 months of such employee's membership in the system, such employee may purchase such participating service credit by making application therefor and paying to the system a lump-sum amount equivalent to 4% of the compensation paid to such member for personal services during such period. If an employee was employed for a partial year after the participating employer's entry date and did not become a member at that time, but became a member at a later date, the member may purchase, subject to the provisions of K.S.A. 74-49,123 and amendments thereto, participating service credit for such partial year of employment by paying the then present value of the retirement benefits based on such service by means of a single lump-sum payment in the amount determined by the actuary using the member's attained age and the actuarial assumptions and tables currently in use by this retirement system.

(2) Any employee of the state of Kansas who was receiving or was eligible for assistance by the state board of regents in the purchase of a retirement annuity under K.S.A. 74-4925 and amendments thereto, and who became ineligible for such assistance prior to the effective date of this act because such employee's position was reclassified to a position in the classified service under the Kansas civil service act, or who became ineligible for such assistance because such person accepted and transferred to a position in the classified service under the Kansas civil service act, and who becomes a member of the system on the first day of the payroll period coinciding with or following the effective date of this act in accordance with subsection (5) of K.S.A. 74-4911 and amendments thereto, may purchase, subject to the provisions of K.S.A. 74-49,123 and amendments thereto, participating service credit for the period of employment from the effective date of such reclassification or transfer to the date of such employee's membership in the system. Such employee may purchase such participating service credit by making application therefor and paying to the system a lump-sum amount equivalent to 4% of the compensation paid to such member for personal services during such period by the state of Kansas or as provided in subsection (3). Such application and payment may be made at any time after the employee becomes a member and continues to be employed by a participating employer.

(3) Except as otherwise provided in this subsection, any member of the retirement system may purchase, subject to the provisions of K.S.A. 74-49,123 and amendments thereto, participating service credit for employment service as described in this section, if first commenced prior to January 1, 1996, by electing to effect such purchase by means of having employee contributions as provided in K.S.A. 74-4919 and amendments thereto deducted from such member's compensation at a percentage rate equal to two times or three times the employee's rate of contribution as provided in K.S.A. 74-4919 and amendments thereto for such periods of service, in lieu of a lump-sum amount as provided in this section. Such deductions shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased. Subject to the provisions of K.S.A. 74-49,123 and amendments thereto, any person may make any such purchase as described in this section, if first commenced in calendar year 1996 or thereafter, at an additional rate of contribution, in addition to the employee's rate of contribution as provided in K.S.A. 74-4919 and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at such time of purchase, for such periods of service, in lieu of a lump-sum amount as provided in this section. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased. Notwithstanding any other provision of this subsection, any member of the retirement system, within 12 months of such member's membership date in the system, may purchase participating service credit for employment service as described in this section, by electing to effect such purchase by means of having employee contributions as provided in K.S.A. 74-4919, and amendments thereto, deducted from such member's compensation at a percentage rate equal to two times or three times the employee's rate of contribution as provided in K.S.A. 74-4910 [74-4919], and amendments thereto, for such periods of service, in lieu of a lump-sum amount as provided in this section. Such deductions shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased. Such purchase must be completed within 24 months of such membership date in the system.

History: L. 1971, ch. 253, § 1; L. 1972, ch. 300, § 1; L. 1977, ch. 273, § 2; L. 1982, ch. 319, § 26; L. 1984, ch. 289, § 9; L. 1988, ch. 302, § 1; L. 1993, ch. 227, § 20; L. 1995, ch. 267, § 11; L. 1998, ch. 64, § 38; L. 1998, ch. 201, § 20; July 1.



74-4919b Reinstatement of service for certain forfeited service.

74-4919b. Reinstatement of service for certain forfeited service. (a) Any employee of a participating employer who becomes a member of the system as provided in K.S.A. 74-4911 or 74-4935, and amendments thereto, who has previously been a member of the system and who has forfeited participating and prior service credit by reason of termination of employment with a participating employer and withdrawal of such member's accumulated contributions, may have all or a part of such forfeited service reinstated as provided in K.S.A. 74-4901 through 74-4930, and amendments thereto.

(b) Any employee of a participating employer who becomes a member of the system as provided in K.S.A. 74-4911 or 74-4935, and amendments thereto, who has been a member of the system prior to July 1, 2009, and who has forfeited participating and prior service credit by reason of termination of employment with a participating employer and withdrawal of such member's accumulated contributions, may have all or a part of such forfeited service reinstated as provided in K.S.A. 74-4901 through 74-4930, and amendments thereto, upon return to covered employment after July 1, 2009, and shall have such service credited under the terms of K.S.A. 2015 Supp. 74-49,201 et seq., and amendments thereto.

History: L. 1971, ch. 255, § 1; L. 1990, ch. 282, § 9; L. 1998, ch. 64, § 39; L. 2001, ch. 209, § 18; L. 2008, ch. 113, § 13; July 1.



74-4919c Election to have membership contributions deducted at a percentage of compensation, when; additional participating service credit; limitations.

74-4919c. Election to have membership contributions deducted at a percentage of compensation, when; additional participating service credit; limitations. Except as otherwise provided in this section, any such member having previously lost credit for periods of participating service, because of termination of employment and withdrawal of contributions, if first commenced prior to January 1, 1996, may elect in writing to such member's participating employer and the retirement system to have member contributions deducted from such member's compensation at a percentage rate equal to two times or three times the employee's rate of contribution as provided in K.S.A. 74-4919 and amendments thereto for such periods of service. Such election may be made at any time prior to retirement and shall commence on the first day of the payroll period for which compensation shall be paid in the employer's quarterly reporting period coinciding with or following such election. Any member making such an election shall receive credit for one additional quarter of participating service credit for each quarter during which the contribution rate at a percentage rate equal to two times the employee's rate of contribution as provided in K.S.A. 74-4919 and amendments thereto for such periods of service, is in effect and two additional quarters of participating service credit for each quarter during which the contribution rate at a percentage rate equal to three times the employee's rate of contribution as provided in K.S.A. 74-4919 and amendments thereto, is in effect. Subject to the provisions of K.S.A. 74-49,123 and amendments thereto, any person may make any such purchase as described in this section, if first commenced in calendar year 1996 or thereafter, at an additional rate of contribution, in addition to the employee's rate of contribution as provided in K.S.A. 74-4919 and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at such time of purchase, for such periods of service, in lieu of a lump-sum amount as provided in this section. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased. In no case shall the additional credit so granted be greater than the total participating service credit forfeited on the earlier termination of employment and withdrawal of contributions. Such contribution rates shall not remain in effect longer than the period for which additional participating service credit may be granted.

History: L. 1971, ch. 255, § 2; L. 1974, ch. 390, § 16; L. 1987, ch. 299, § 16; L. 1993, ch. 227, § 21; L. 1995, ch. 267, § 12; L. 1998, ch. 64, § 40; July 1.



74-4919d Receipt of prior service credit; limit; reinstatement of prior service credit upon repayment of withdrawn contributions, when.

74-4919d. Receipt of prior service credit; limit; reinstatement of prior service credit upon repayment of withdrawn contributions, when. (1) Any such member, having previously lost credit for periods of prior service because of termination of employment and withdrawal of contributions, and who has elected to contribute at a percentage rate equal to two times or three times the employee's rate of contribution as provided in K.S.A. 74-4919 and amendments thereto for such periods of service or at an additional rate of contribution, in addition to the employee's rate of contribution as provided in K.S.A. 74-4919 and amendments thereto, may receive up to three years of prior service credit for each year of participating service credit repurchased, but in no event more than the total of such previously forfeited prior service credit. Any member who repurchases all of such member's previously forfeited participating service credit shall also receive all of such member's previously forfeited prior service credit.

(2) If such member, previously a member of the state school retirement system and having contributions on deposit with such system which were transferred to such member's account with this system on January 1, 1971, and prior service credit granted therefor with this system in accordance with K.S.A. 74-4936 and amendments thereto, has forfeited prior service credit with this system by reason of termination of employment and withdrawal of such transferred contributions, subject to the provisions of K.S.A. 74-49,123 and amendments thereto, such member may reinstate such prior service credit only upon repaying in a lump-sum the full amount of such transferred contributions withdrawn plus interest at a rate specified by the board at the time of electing to repurchase previously forfeited participating credit as provided in K.S.A. 74-4919c or 74-4919f and amendments thereto.

History: L. 1971, ch. 255, § 3; L. 1972, ch. 301, § 1; L. 1987, ch. 299, § 17; L. 1993, ch. 227, § 22; L. 1995, ch. 267, § 13; L. 1998, ch. 64, § 41; July 1.



74-4919e Revocation of election; new election after termination and withdrawal.

74-4919e. Revocation of election; new election after termination and withdrawal. No member, having elected to repurchase previously forfeited credit as hereinbefore provided, may revoke such election so long as such member is an eligible employee of a participating employer. If any such member again terminates employment with a participating employer and withdraws such member's accumulated contributions, such member shall be granted a new election hereunder upon again returning to employment with a participating employer and again becoming an eligible employee.

History: L. 1971, ch. 255, § 4; L. 1987, ch. 299, § 18; L. 1993, ch. 227, § 23; July 1.



74-4919f Election to repurchase; lump-sum payment; determination of amount.

74-4919f. Election to repurchase; lump-sum payment; determination of amount. In the event that a member, who elects to repurchase previously forfeited service credit, also elects to effect such repurchase by means of a single lump-sum payment, such member may do so, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, by paying the amount determined by the actuary using the member's then current annual rate of compensation or the member's final average salary at the time the member elects to purchase such service credit, whichever is higher, and the actuarial assumptions and tables then currently in use by the retirement system. Any member who elects repurchase by a single lump-sum payment shall make such payment in lieu of the increased amount of the employee's contribution rate otherwise provided for in this act.

History: L. 1971, ch. 255, § 5; L. 1998, ch. 64, § 42; L. 2006, ch. 143, § 12; July 1.



74-4919g Repurchase by certain members of certain forfeited service credit under KSRS; lump-sum payment, determination of amount; purchase of forfeited service credit by certain employees of Sedgwick County.

74-4919g. Repurchase by certain members of certain forfeited service credit under KSRS; lump-sum payment, determination of amount; purchase of forfeited service credit by certain employees of Sedgwick County. (1) Any member of this system who was previously a member of the Kansas school retirement system and who forfeited service credit under that system prior to January 1, 1971, by reason of termination of employment in school service and withdrew such member's contributions to that system, may elect to purchase service credit for such previously forfeited service credit under the Kansas school retirement system, if such service has not been credited under the Kansas public employees' retirement system. Any member of the system who has not retired may purchase, subject to the provisions of K.S.A. 74-49,123 and amendments thereto, such service credit by paying the then present value of the retirement benefits based on such service by means of a single lump-sum payment in the amount determined by the actuary using the member's attained age, a prior service annual salary as defined in subsection (3) of K.S.A. 74-4938 and the actuarial assumptions and tables currently in use by this retirement system.

(2) Any member of this system who was previously a member of the Wichita employees' retirement plan who was transferred to the employ of Sedgwick county, as a direct consequence of a transfer of function between the city of Wichita and Sedgwick county and who forfeited service credit under that system, by reason of termination of employment and withdrew such member's contributions to that system, may elect to purchase service credit for such previously forfeited service credit, if such service has not been credited under the Kansas public employees' retirement system. Any member of the system who has not retired may purchase, subject to the provisions of K.S.A. 74-49,123 and amendments thereto, such service credit by paying the then present value of the retirement benefits based on such service by means of a single lump-sum payment in the amount determined by the actuary using the member's attained age and the actuarial assumptions and tables currently in use by this retirement system. Any member may make such purchase as described in this section, subject to the provisions of K.S.A. 74-49,123 and amendments thereto, if first commenced in calendar year 1996 or thereafter, at an additional rate of contribution, in addition to the employee's rate of contribution as provided in K.S.A. 74-4919 and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at such time of purchase, for such periods of service, in lieu of a lump-sum amount as provided in this section. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased.

History: L. 1971, ch. 255, § 6; L. 1979, ch. 248, § 1; L. 1995, ch. 267, § 14; L. 1998, ch. 64, § 43; July 1.



74-4919h Purchase of participating service credit for certain military service; terms and conditions; payroll deductions or lump-sum payment.

74-4919h. Purchase of participating service credit for certain military service; terms and conditions; payroll deductions or lump-sum payment. (1) In addition to any military service credited under the provisions of K.S.A. 74-4913 or 74-4936, and amendments thereto, or in the event that an active contributing member does not qualify for credit for military service as defined in subsection (22) of K.S.A. 74-4902, and amendments thereto, such member may purchase, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, participating credit for periods of active service in the armed forces of the United States or in the commissioned corps of the United States public health service and for periods of service required to fulfill the requirements of section 651 of title 10, United States code, which are not otherwise creditable, which when added to any creditable military service do not exceed six years. Except as provided in subsection (4)(a) for such purchase of participating credit for such periods of such military service which is the basis for military pension rights, such member shall be entitled to purchase one quarter of participating service credit for each year of service required to fulfill the requirements of section 651 of title 10, United States code. Except as otherwise provided in this section, such purchase shall be effected by the member submitting proof of such service acceptable to the board and, if first commenced prior to January 1, 1996, electing in writing to have employee contributions as provided in K.S.A. 74-4919, and amendments thereto, deducted from such member's compensation at a percentage rate equal to two times or three times the employee's rate of contribution as provided in K.S.A. 74-4919, and amendments thereto, for such periods of service. Such deductions shall commence at the beginning of the quarter following such election and shall remain in effect until all of the full quarters of such service have been purchased. Any person may make any such purchase as described in this section, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, if first commenced in calendar year 1996 or thereafter, at an additional rate of contribution, in addition to the employee's rate of contribution as provided in K.S.A. 74-4919, and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at such time of purchase, for such periods of service, in lieu of a lump-sum amount as provided in this section. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased.

(2) (a) Such purchase of participating service credit must be completed prior to such member's retirement.

(b) For members purchasing such participating service credit on or after July 1, 1993, whose purchase is completed within five years before such member's retirement, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, such member shall pay the actuarially determined amount by means of a single lump-sum payment or equal annual payments which shall be completed prior to retirement. The lump-sum payment or annual payments shall be determined by the system's actuary by using the member's current annual salary at the time, actuarial assumptions and tables currently in use by the system and the member's attained age. Any member who purchases such participating service credit and who does not make the lump-sum payment or annual payments as required by this subsection shall have any previously credited service under this section voided and such member shall be refunded such member's payments previously made for such purchase plus interest. The provisions of this subsection shall not apply to any member who is employed by an institution that is closed or abolished or otherwise ceases operations or that is scheduled for such closure, abolition or cessation of operations and has a budget reduction imposed that is associated with such closure, abolition or cessation of operations, and who is laid off from employment with such institution for the reason of such closure, abolition or cessation. As used in this subsection, "institution" means Topeka state hospital or Winfield state hospital and training center; and "laid off" means, in the case of a state officer or employee in the classified service under the Kansas civil service act, being laid off under K.S.A. 75-2948, and amendments thereto and in the case of a state officer or employee in the unclassified service under the Kansas civil service act, being terminated from employment with the state agency by the appointing authority, except that "laid off" shall not include any separation from employment pursuant to budget reduction or expenditure authority reduction and reduction of F.T.E. positions under K.S.A. 75-6801, and amendments thereto.

(3) In the event such member has elected to purchase participating service credit as provided in K.S.A. 74-4919a to 74-4919e, inclusive, and any amendments thereto, the increased employee contributions and purchase of participating service credit provided herein shall not commence until after the purchase of participating service credit under K.S.A. 74-4919a to 74-4919e, inclusive, and any amendments thereto, has been completed. If a member terminates employment before completing the purchase of all participating service credit as such member may be entitled to, such member shall only receive such credit for those full quarters as the percentage rate equal to two times or three times the employee's rate of contribution as provided in K.S.A. 74-4919, and amendments thereto or those full quarters as the additional rate of contribution, in addition to the employee's rate of contribution as provided in K.S.A. 74-4919, and amendments thereto, has been deducted from such member's compensation.

(4) (a) Any member of the system who has not yet retired may purchase participating service credit for military service as described in this section which is the basis for military pension rights at an additional rate of contribution in addition to the employee's rate of contribution as provided in K.S.A. 74-4919, and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at the time of such purchase. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased. Any such member may purchase, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, participating service credit for military service as described in this section by electing to effect such purchase by means of a single lump-sum payment in lieu of employee contributions as provided in this section. The lump-sum payment shall be an amount determined by the actuary using the member's then current annual rate of compensation, or if not actively employed, the member's annual rate of compensation when last participating, the actuarial assumptions and tables currently in use by the retirement system and the member's attained age.

(b) Any member of the retirement system who has not retired may purchase, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, participating service credit for military service as described in this section which is not the basis for military pension rights by electing to effect such purchase by means of a single lump-sum payment in lieu of employee contributions as provided in this section. The lump-sum payment shall be an amount determined by the actuary using the member's then current annual rate of compensation or the member's final average salary at the time the member elects to purchase such service credit, whichever is higher, the actuarial assumptions and tables currently in use by the retirement system and the member's attained age.

History: L. 1974, ch. 332, § 5; L. 1975, ch. 406, § 3; L. 1977, ch. 275, § 2; L. 1985, ch. 254, § 12; L. 1987, ch. 299, § 19; L. 1989, ch. 232, § 10; L. 1993, ch. 227, § 24; L. 1994, ch. 293, § 14; L. 1995, ch. 267, § 15; L. 1996, ch. 266, § 11; L. 1998, ch. 64, § 44; L. 1998, ch. 201, § 21; L. 2006, ch. 143, § 13; July 1.



74-4919i Purchase of additional benefits for certain service; conditions; purchase by additional rate of contribution or lump-sum payment; service benefit.

74-4919i. Purchase of additional benefits for certain service; conditions; purchase by additional rate of contribution or lump-sum payment; service benefit. Any person who becomes a member of the Kansas public employees retirement system pursuant to subsection (14) of K.S.A. 74-4902, subsection (4) of K.S.A. 74-4932, K.S.A. 74-4911c, K.S.A. 74-4911d or K.S.A. 74-4919k and amendments thereto, may elect to purchase additional benefits for any service performed during the period that such person was barred from membership in the Kansas public employees retirement system, except that no person shall purchase additional benefits for any service which is the basis or will become the basis for retirement credit or benefits under a retirement annuity under the provisions of K.S.A. 74-4925 and amendments thereto. At the election of the member the benefit for each year of service shall be equal to either 1% or 1.75% of the final average salary of any such member. For any member who elected to purchase service credit as provided in this section prior to the effective date of this act at the 1% rate, such member may elect to purchase such service credit at an additional amount of .75% of final average salary of such member in a lump-sum amount as otherwise provided in this subsection. Such member may purchase additional benefits by making application therefor prior to date of retirement and, subject to the provisions of K.S.A. 74-49,123 and amendments thereto, at an additional rate of contribution in addition to the employee's rate of contribution as provided in K.S.A. 74-4919 and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at the time of such purchase. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased. Any such member may purchase service as described in this section by electing to effect such purchase by means of a single lump-sum payment in lieu of employee contributions as provided in this section in an amount equal to the then present value of the benefits being purchased as determined by the actuary using the member's attained age, annual compensation at the time of purchase and the actuarial assumptions and tables then in use by the system. The lump-sum payment shall be made immediately upon being notified of the amount due.

History: L. 1975, ch. 406, § 1; L. 1983, ch. 254, § 9; L. 1998, ch. 64, § 45; L. 1998, ch. 201, § 22; July 1.



74-4919j Purchase of participating service credit for service as an elected official.

74-4919j. Purchase of participating service credit for service as an elected official. (1) In addition to any service credited under the provisions of K.S.A. 74-4913 or 74-4936, and amendments thereto, in the event that a member of the Kansas public employees retirement system does not qualify for credit for service as an elected official with a participating employer, such member may purchase, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, participating credit for periods of such service. Except as otherwise provided in this section, such member may purchase such service credit by submitting proof of such service acceptable to the board of trustees and, if first commenced prior to January 1, 1996, electing in writing to have employee contributions deducted as provided in K.S.A. 74-4919, and amendments thereto, from such member's compensation at a percentage rate equal to two times or three times the employee's rate of contribution as provided in K.S.A. 74-4919, and amendments thereto, for such periods of service. Such deductions shall commence at the beginning of the quarter following such election and shall remain in effect until all of the full quarters of such service have been purchased. Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, any person may make any such purchase as described in this section, if first commenced in calendar year 1996 or thereafter, at an additional rate of contribution, in addition to the employee's rate of contribution as provided in K.S.A. 74-4919, and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at such time of purchase, for such periods of service, in lieu of a lump-sum amount as provided in this section. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased.

(2) In the event such member has elected to purchase participating service credit as provided in K.S.A. 74-4919a to 74-4919e, inclusive, and amendments thereto, the increased employee contributions and purchase of participating service credit provided herein shall not commence until after the purchase of participating service credit under K.S.A. 74-4919a to 74-4919e, inclusive, and amendments thereto, has been completed. If a member terminates employment before completing the purchase of all participating service credit as such member may be entitled to purchase, such member shall only receive such credit for those full quarters as the percentage rate equal to two times or three times the employee's rate of contribution as provided in K.S.A. 74-4919, and amendments thereto or those full quarters as the additional rate of contribution, in addition to the employee's rate of contribution as provided in K.S.A. 74-4919, and amendments thereto, for such periods of service has been deducted from such member's compensation.

(3) Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, any member of the Kansas public employees retirement system who does not qualify for credit for service as an elected official with a participating employer and who has not retired may purchase participating service credit for such service as an elected official with a participating employer by making a single lump-sum payment in lieu of employee contributions as provided in this section. The lump-sum payment shall be in an amount determined by the actuary using (A) the member's then current annual rate of compensation or the member's final average salary at the time the member elects to purchase such service credit, whichever is higher, (B) the actuarial assumptions and tables currently in use by the system and (C) the member's attained age.

(4) Commencing on January 1, 1988, and ending on June 30, 1988, any member of the Kansas public employees retirement system who does not qualify for credit for service as an elected official with a participating employer and who has not retired may purchase participating service credit for such service as an elected official with a participating employer by making a single lump-sum amount equivalent to 4% of the compensation paid to such member for service as an elected official during such period.

History: L. 1980, ch. 231, § 1; L. 1987, ch. 299, § 20; L. 1993, ch. 227, § 25; L. 1995, ch. 267, § 16; L. 1998, ch. 64, § 46; L. 2006, ch. 143, § 14; July 1.



74-4919k Election by certain members age 70 or older to make contributions and purchase certain service credit; procedure; effect.

74-4919k. Election by certain members age 70 or older to make contributions and purchase certain service credit; procedure; effect. (a) Any member age 70 or older, who is a member of the Kansas public employees retirement system under the law in effect on June 17, 1983, may, after June 18, 1983, elect to be covered by the provisions of K.S.A. 74-4919 to 74-4919j, inclusive, and 74-4939, and amendments to these sections.

(b) No such person shall be covered by such provisions unless such person files a written statement of election with the board of trustees. Each election by filing a written statement of election under this section shall be effective on the first day of the first payroll period of the reporting quarter coinciding with or following the date of such filing and shall be irrevocable.

History: L. 1983, ch. 254, § 20; June 18.



74-4919l Repurchase of previously forfeited service credit.

74-4919l. Repurchase of previously forfeited service credit. Any member of the Kansas public employees retirement system who was previously a member of the retirement system for judges or the Kansas police and firemen's retirement system and who forfeited service credit under either of those systems by reason of termination of employment and withdrawal of their contributions to that system, may elect to purchase, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, service credit for the previously forfeited service credit by means of a single lump-sum payment and such service shall be recredited to that system. The amount of the lump-sum payment shall be determined by the actuary using the member's then current annual rate of compensation or the member's final average salary at the time the member elects to purchase such service credit, whichever is higher, and the actuarial assumptions and tables then currently in use by that retirement system.

History: L. 1984, ch. 289, § 19; L. 1998, ch. 64, § 47; L. 2006, ch. 143, § 15; July 1.



74-4919m Purchase of participating service by previous TIAA-CREF members.

74-4919m. Purchase of participating service by previous TIAA-CREF members. (1) Except as otherwise provided, any active contributing member of the retirement system who at one time had the state board of regents assist such member in the purchase of retirement annuities as provided in K.S.A. 74-4925, and amendments thereto and who withdrew such member's accumulated contributions upon the termination of such employment as provided in K.S.A. 74-4925, and amendments thereto, may purchase such participating service credit for such service, and any active contributing member of the retirement system may purchase participating service credit for any waiting period required pursuant to K.S.A. 74-4925, and amendments thereto, regardless of whether the state board of regents assisted such member in the purchase of retirement annuities as provided in K.S.A. 74-4925, and amendments thereto. Such member may purchase, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, such service credit by submitting proof of such service acceptable to the board of trustees and electing in writing to have employee contributions deducted as provided in K.S.A. 74-4919, and amendments thereto, from such member's compensation at an additional rate of contribution, in addition to the employee's rate of contribution as provided in K.S.A. 74-4919, and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at such time of purchase for such periods of service. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all of the full quarters of such service have been purchased.

(2) Any member of the Kansas public employees retirement system who has not retired may purchase, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, participating service credit for such service as described in this section with a participating employer by making a single lump-sum payment in lieu of employee contributions as provided in this section. The lump-sum payment shall be in an amount determined by the actuary using (a) the member's then current annual rate of compensation or the member's final average salary at the time the member elects to purchase such service credit, whichever is higher, (b) the actuarial assumptions and tables currently in use by the system and (c) the member's attained age.

History: L. 1995, ch. 267, § 35; L. 1998, ch. 64, § 48; L. 2002, ch. 116, § 3; L. 2006, ch. 143, § 16; July 1.



74-4919n Purchase of additional benefits for nonfederal governmental employment.

74-4919n. Purchase of additional benefits for nonfederal governmental employment. Any employee of a participating employer who is a member of the Kansas public employees retirement system, who was previously employed in another state in nonfederal governmental employment and which service otherwise meets the requirements of an employee as prescribed in subsection (14) of K.S.A. 74-4902 or subsection (4) of K.S.A. 74-4932 and amendments thereto, may elect to purchase, subject to the provisions of K.S.A. 74-49,123 and amendments thereto, service for such out-of-state nonfederal governmental employment. At the election of the member, the benefit for each such year of employment shall be equal to either 1% or 1.75% of the final average salary of any such member. For any member who elected to purchase service credit as provided in this section prior to the effective date of this act at the 1% rate, such member may elect to purchase such service credit at an additional amount of .75% of final average salary of such member in a lump-sum amount as otherwise provided in this subsection. Such member may purchase such service by making application therefor prior to date of retirement at an additional rate of contribution in addition to the employee's rate of contribution as provided in K.S.A. 74-4919 and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at the time of such purchase.  Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased. Subject to the provisions of K.S.A. 74-49,123 and amendments thereto, any such member may purchase such service as described in this section by electing to effect such purchase by means of a single lump-sum payment in lieu of employee contributions as provided in this section in an amount equal to the then present value of the benefits being purchased as determined by the actuary using the member's attained age, annual compensation at the time of purchase and the actuarial assumptions and tables then in use by this system. The lump-sum payment shall be made immediately upon being notified of the amount due.

History: L. 1995, ch. 267, § 37; L. 1996, ch. 266, § 12; L. 1998, ch. 64, § 49; L. 1998, ch. 201, § 23; July 1.



74-4919o Purchase of participating service credit for certain members of local police and fire pension plan.

74-4919o. Purchase of participating service credit for certain members of local police and fire pension plan. (1) Notwithstanding the provisions of K.S.A. 74-4913, and amendments thereto and except as provided in subsection (3), any member of the Kansas public employees retirement system who was previously employed by an employer who maintained its own police and fire pension plan as a city of the first or second class and who withdrew their accumulated contributions may purchase, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, participating service credit for periods of such service prior to retirement. Such member may purchase such service credit by submitting proof of such service acceptable to the board of trustees and electing in writing to have employee contributions deducted as provided in K.S.A. 74-4919, and amendments thereto, from such member's compensation at an additional rate of contribution, in addition to the employee's rate of contribution as provided in K.S.A. 74-4919, and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at such time of purchase for such periods of service. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all of the full quarters of such service have been purchased.

(2) Any member of the Kansas public employees retirement system who has not retired may purchase, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, participating service credit for such service as described in this section with a participating employer by making a single lump-sum payment in lieu of employee contributions as provided in this section. The lump-sum payment shall be in an amount determined by the actuary using (a) the member's then current annual rate of compensation or the member's final average salary at the time the member elects to purchase such service credit, whichever is higher, (b) the actuarial assumptions and tables currently in use by the system and (c) the member's attained age.

(3) No member may purchase such participating service credit for any service that is subject to a retirement under any other pension plan authorized pursuant to the laws of the state of Kansas.

History: L. 1995, ch. 267, § 38; L. 1998, ch. 64, § 50; L. 2006, ch. 143, § 17; July 1.



74-4919p Purchase of prior service for certain service in the United States peace corps.

74-4919p. Purchase of prior service for certain service in the United States peace corps. Any member may purchase, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, service for periods of service in the United States peace corps which commenced on or after January 1, 1962. At the election of the member, the benefit for each such period of service shall be equal to either 1% or 1.75% of the final average salary of any such member. For any member who elected to purchase service credit as provided in this section prior to the effective date of this act at the 1% rate, such member may elect to purchase such service credit at an additional amount of .75% of final average salary of such member in a lump-sum amount as otherwise provided in this subsection. Such member may purchase such service by making application therefor prior to date of retirement at an additional rate of contribution in addition to the employee's rate of contribution as provided in K.S.A. 74-4919 and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at the time of such purchase. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased. Any such member may purchase, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, service as described in this section by electing to effect such purchase by means of a single lump-sum payment in lieu of employee contributions as provided in this section in an amount equal to the then present value of the benefits being purchased as determined by the actuary using the member's attained age, annual compensation at the time of purchase and the actuarial assumptions and tables then in use by this system. The lump-sum payment shall be made immediately upon being notified of the amount due. The provisions of this section shall be effective on and after July 1, 1996.

History: L. 1996, ch. 266, § 18; L. 1998, ch. 201, § 24; L. 2000, ch. 152, § 12; July 1.



74-4919q Purchase of prior service for certain service with memorial union corporation affiliated with Emporia state university.

74-4919q. Purchase of prior service for certain service with memorial union corporation affiliated with Emporia state university. Any employee of a participating employer who is a member of the Kansas public employees retirement system, who was previously employed as an employee of the memorial union corporation which is affiliated with Emporia state university, may elect to purchase, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, service for such employment. At the election of the member, the benefit for each such year of employment shall be equal to either 1% or 1.75% of the final average salary of any such member. For any member who elected to purchase service credit as provided in this section prior to the effective date of this act at the 1% rate, such member may elect to purchase such service credit at an additional amount of .75% of final average salary of such member in a lump-sum amount as otherwise provided in this subsection. Such member may purchase, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, such service by making application therefor prior to date of retirement at an additional rate of contribution in addition to the employee's rate of contribution as provided in K.S.A. 74-4919 and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at the time of such purchase. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased. Any such member may purchase, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, service as described in this section by electing to effect such purchase by means of a single lump-sum payment in lieu of employee contributions as provided in this section in an amount equal to the then present value of the benefits being purchased as determined by the actuary using the member's attained age, annual compensation at the time of purchase and the actuarial assumptions and tables then in use by this system. The lump-sum payment shall be made immediately upon being notified of the amount due. The provisions of this section shall be effective on and after July 1, 1996.

History: L. 1996, ch. 266, § 20; L. 1998, ch. 201, § 25; L. 2000, ch. 152, § 13; July 1.



74-4919r Purchase of service for in-state nonfederal governmental employment.

74-4919r. Purchase of service for in-state nonfederal governmental employment. Any employee of a participating employer who is a member of the Kansas public employees retirement system, who was previously employed in Kansas in nonfederal governmental employment with an employer who has not affiliated with the system under K.S.A. 74-4910 and amendments thereto, and which service otherwise meets the requirements of an employee as prescribed in subsection (14) of K.S.A. 74-4902 or subsection (4) of K.S.A. 74-4932 and amendments thereto, may elect to purchase service credit for such in-state nonfederal governmental employment. At the election of the member, the benefit for each such year of employment shall be either 1% or 1.75% of the final average salary of any such member.  For any member who elects to purchase service credit as provided in this section at the 1% rate, such member may elect to purchase such service credit at an additional amount of .75% of final average salary of such member in a lump-sum amount as otherwise provided in this subsection. Such member may purchase such service credit by making application therefor prior to the date of retirement at an additional rate of contribution in addition to the employee's rate of contribution as provided in K.S.A. 74-4919 and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at the time of such purchase.  Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased.  Any such member may purchase such service credit as described in this section by electing to effect such purchase by means of a single lump-sum payment in lieu of employee contributions as provided in this section in an amount equal to the then present value of the benefits being purchased as determined by the actuary using the member's attained age, annual compensation at the time of purchase and the actuarial assumptions and tables then in use by this system.  The lump-sum payment shall be made immediately upon being notified of the amount due.  No purchase of service or any part thereof will be nullified by the subsequent affiliation of an employer with the system.

History: L. 1998, ch. 201, § 54; July 1.



74-4919s Purchase of service for VISTA service.

74-4919s. Purchase of service for VISTA service. Any member may purchase service credit for periods of service in the United States volunteers in service to America (VISTA) which commenced on or after January 1, 1962. At the election of the member, the benefit for each such period of service shall be equal to either 1% or 1.75% of the final average salary of any such member. Such member may purchase such service credit by making application therefor prior to date of retirement at an additional rate of contribution in addition to the employee's rate of contribution as provided in K.S.A. 74-4919 and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at the time of such purchase. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased. Any such member may purchase service credit as described in this section by electing to effect such purchase by means of a single lump-sum payment in lieu of employee contributions as provided in this section in an amount equal to the then present value of the benefits being purchased as determined by the actuary using the member's attained age, annual compensation at the time of purchase and the actuarial assumptions and tables then in use by this system. The lump-sum payment shall be made immediately upon being notified of the amount due. The provisions of this section shall be effective on and after July 1, 2000.

History: L. 2000, ch. 152, § 40; May 25.



74-4919u Purchase of participating service credit for service as law enforcement personnel in support of united nations mission.

74-4919u. Purchase of participating service credit for service as law enforcement personnel in support of united nations mission. Any member of the Kansas public employees retirement system who was previously employed in service as law enforcement personnel in support of a mission administered by the united nations, may purchase participating service credit for periods of such service which commenced on or after January 1, 1962. Such purchase of participating service credit shall be made in accordance with the provisions of K.S.A. 74-49,123, and amendments thereto. The benefit for each such period of service purchased by the member shall be equal to 1.75% of the final average salary of any such member. Such member may purchase such participating service credit by submitting proof of such service acceptable to the board of trustees and by making application therefor prior to the date of retirement of such member for such purchase and to have such member's employee contributions deducted from such member's compensation at an additional rate of contribution, in addition to the employee's rate of contribution as provided in K.S.A. 74-4919, and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at such time of purchase for such periods of service. Such additional rate of contribution shall commence at the beginning of the quarter following the date upon which such member made application for such purchase and shall remain in effect until all of the full quarters of such service have been purchased. In lieu of the deduction of employee contributions as provided in this section, any such member may purchase such participating service credit by means of a single lump-sum payment in an amount equal to the then present value of benefits being purchased as determined by the actuary using the member's attained age at the time of purchase, annual compensation at the time of purchase and the actuarial assumptions and tables currently in use by the system. The lump-sum payment shall be made immediately upon being notified of the amount due under this purchase method. The provisions of this section shall be part of and supplemental to the provisions of K.S.A. 74-4901 et seq., and amendments thereto.

History: L. 2007, ch. 191, § 3; May 24.



74-4919v Purchase of participating service credit for certain journeyman service as teacher.

74-4919v. Purchase of participating service credit for certain journeyman service as teacher. Any member of the Kansas public employees retirement system may purchase up to two years of participating service credit for service as approved, directly related journeyman experience above the apprenticeship as required by K.A.R. 91-1-39, prior to the revocation of such regulation on June 30, 2003, for day trade, personal service and public service teachers which commenced on or after January 1, 1962. Such purchase of participating service credit shall be made in accordance with the provisions of K.S.A. 74-49,123, and amendments thereto. The benefit for each such period of service purchased by the member shall be equal to 1.75% of the final average salary of any such member. Such member may purchase such participating service credit by submitting proof of such service acceptable to the board of trustees and by making application therefor prior to the date of retirement of such member for such purchase and to have such member's employee contributions deducted from such member's compensation at an additional rate of contribution, in addition to the employee's rate of contribution as provided in K.S.A. 74-4919, and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at such time of purchase for such periods of service. Such additional rate of contribution shall commence at the beginning of the quarter following the date upon which such member made application for such purchase and shall remain in effect until all of the full quarters of such service have been purchased. In lieu of the deduction of employee contributions as provided in this section, any such member may purchase such participating service credit by means of a single lump-sum payment in an amount equal to the then present value of benefits being purchased as determined by the actuary using the member's attained age at the time of purchase, annual compensation at the time of purchase and the actuarial assumptions and tables currently in use by the system. The lump-sum payment shall be made immediately upon being notified of the amount due under this purchase method. The provisions of this section shall be part of and supplemental to the provisions of K.S.A. 74-4901 et seq., and amendments thereto.

History: L. 2009, ch. 137, § 4; May 28.



74-4920 Employer contributions; determination and payment; tax levies, use of proceeds; rates of contribution for state and school employers, procedure; delinquent payments and interest, setoff against; rate of contribution to be paid by employers newly affiliating; actuarial cost of new enactments; amortization.

74-4920. Employer contributions; determination and payment; tax levies, use of proceeds; rates of contribution for state and school employers, procedure; delinquent payments and interest, setoff against; rate of contribution to be paid by employers newly affiliating; actuarial cost of new enactments; amortization. (1) (a) Upon the basis of each annual actuarial valuation and appraisal as provided for in K.S.A. 74-4908(3)(a), and amendments thereto, the board shall certify, on or before July 15 of each year, to the division of the budget in the case of the state and to the agent for each other participating employer an actuarially determined estimate of the rate of contribution which will be required, together with all accumulated contributions and other assets of the system, to be paid by each such participating employer to pay all liabilities which shall exist or accrue under the system, including amortization of the actuarial accrued liability as determined by the board. The board shall determine the actuarial cost method to be used in annual actuarial valuations, to determine the employer contribution rates that shall be certified by the board. Such certified rate of contribution, amortization methods and periods and actuarial cost method shall be based on the standards set forth in K.S.A. 74-4908(3)(a), and amendments thereto, and shall not be based on any other purpose outside of the needs of the system.

(b) (i) For employers affiliating on and after January 1, 1999, upon the basis of an annual actuarial valuation and appraisal of the system conducted in the manner provided for in K.S.A. 74-4908, and amendments thereto, the board shall certify, on or before July 15 of each year to each such employer an actuarially determined estimate of the rate of contribution which shall be required to be paid by each such employer to pay all of the liabilities which shall accrue under the system from and after the entry date as determined by the board, upon recommendation of the actuary. Such rate shall be termed the employer's participating service contribution and shall be uniform for all participating employers. Such additional liability shall be amortized as determined by the board. For all participating employers described in this section, the board shall determine the actuarial cost method to be used in annual actuarial valuations to determine the employer contribution rates that shall be certified by the board.

(ii) The board shall determine for each such employer separately an amount sufficient to amortize all liabilities for prior service costs which shall have accrued at the time of entry into the system. On the basis of such determination the board shall annually certify to each such employer separately an actuarially determined estimate of the rate of contribution which shall be required to be paid by that employer to pay all of the liabilities for such prior service costs. Such rate shall be termed the employer's prior service contribution.

(2) The division of the budget and the governor shall include in the budget and in the budget request for appropriations for personal services the sum required to satisfy the state's obligation under this act as certified by the board and shall present the same to the legislature for allowance and appropriation.

(3) Each other participating employer shall appropriate and pay to the system a sum sufficient to satisfy the obligation under this act as certified by the board.

(4) Each participating employer is hereby authorized to pay the employer's contribution from the same fund that the compensation for which such contribution is made is paid from or from any other funds available to it for such purpose. Each political subdivision, other than an instrumentality of the state, which is by law authorized to levy taxes for other purposes, may levy annually at the time of its levy of taxes, a tax which may be in addition to all other taxes authorized by law for the purpose of making its contributions under this act and, in the case of cities and counties, to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, which tax, together with any other fund available, shall be sufficient to enable it to make such contribution. In lieu of levying the tax authorized in this subsection, any taxing subdivision may pay such costs from any employee benefits contribution fund established pursuant to K.S.A. 12-16,102, and amendments thereto. Each participating employer which is not by law authorized to levy taxes as described above, but which prepares a budget for its expenses for the ensuing year and presents the same to a governing body which is authorized by law to levy taxes as described above, may include in its budget an amount sufficient to make its contributions under this act which may be in addition to all other taxes authorized by law. Such governing body to which the budget is submitted for approval, may levy a tax sufficient to allow the participating employer to make its contributions under this act, which tax, together with any other fund available, shall be sufficient to enable the participating employer to make the contributions required by this act.

(5) (a) The rate of contribution certified to a participating employer as provided in this section shall apply during the fiscal year of the participating employer which begins in the second calendar year following the year of the actuarial valuation.

(b) (i) Except as specifically provided in this section, for fiscal years commencing in calendar year 1996 and in each subsequent calendar year, the rate of contribution certified to the state of Kansas shall in no event exceed the state's contribution rate for the immediately preceding fiscal year by more than 0.2% of the amount of compensation upon which members contribute during the period.

(ii) Except as specifically provided in this subsection, for the fiscal years commencing in the following calendar years, the rate of contribution certified to the state of Kansas and to the participating employers under K.S.A. 74-4931, and amendments thereto, shall in no event exceed the state's contribution rate for the immediately preceding fiscal year by more than the following amounts expressed as a percentage of compensation upon which members contribute during the period: (A) For the fiscal year commencing in calendar years 2010 through 2012, an amount not to exceed more than 0.6% of the amount of the immediately preceding fiscal year; (B) for the fiscal year commencing in calendar year 2013, an amount not to exceed more than 0.9% of the amount of the immediately preceding fiscal year; (C) for the fiscal year commencing in calendar year 2014, an amount not to exceed more than 1% of the amount of the immediately preceding fiscal year; (D) for the fiscal year commencing in calendar year 2015, the employer rate of contribution shall be 10.91%, except that if bonds issued pursuant to K.S.A. 2015 Supp. 74-49,131a, and amendments thereto, have debt service payments that are fully or partially financed through the use of capitalized interest, or have capitalized interest-only debt service payments, the employer rate of contribution shall be an amount not to exceed more than 1.1% of the amount of the immediately preceding fiscal year; (E) for the fiscal year commencing in calendar year 2016, the employer rate of contribution shall be 10.81%, except that if bonds issued pursuant to K.S.A. 2015 Supp. 74-49,131a, and amendments thereto, have debt service payments that are fully or partially financed through the use of capitalized interest, or have capitalized interest-only debt service payments, the employer rate of contribution shall be an amount not to exceed more than 1.2% of the amount of the immediately preceding fiscal year; and (F) in each subsequent calendar year, an amount not to exceed more than 1.2% of the amount of the immediately preceding fiscal year, without regard to the rate of employer contribution in subsection (17). As used in this subsection, "capitalized interest" means interest payments on the bonds that are pre-funded or financed from bond proceeds as part of the issue for a specified period of time in order to offset one or more initial debt service payments.

(iii) Except as specifically provided in this section, for fiscal years commencing in calendar year 1997 and in each subsequent calendar year, the rate of contribution certified to participating employers other than the state of Kansas shall in no event exceed such participating employer's contribution rate for the immediately preceding fiscal year by more than 0.15% of the amount of compensation upon which members contribute during the period.

(iv) Except as specifically provided in this subsection, for the fiscal years commencing in the following calendar years, the rate of contribution certified to participating employers other than the state of Kansas shall in no event exceed the contribution rate for such employers for the immediately preceding fiscal year by more than the following amounts expressed as a percentage of compensation upon which members contribute during the period: (A) For the fiscal year commencing in calendar years 2010 through 2013, an amount not to exceed more than 0.6% of the amount of the immediately preceding fiscal year; (B) for the fiscal year commencing in calendar year 2014, an amount not to exceed more than 0.9% of the amount of the immediately preceding fiscal year; (C) for the fiscal year commencing in calendar year 2015, an amount not to exceed more than 1% of the amount of the immediately preceding fiscal year; (D) for the fiscal year commencing in calendar year 2016, an amount not to exceed more than 1.1% of the amount of the immediately preceding fiscal year; and (E) for the fiscal year commencing in calendar year 2017, and in each subsequent calendar year, an amount not to exceed more than 1.2% of the amount of the immediately preceding fiscal year.

(v) As part of the annual actuarial valuation, there shall be a separate employer rate of contribution calculated for the state of Kansas, a separate employer rate of contribution calculated for participating employers under K.S.A. 74-4931, and amendments thereto, a combined employer rate of contribution calculated for the state of Kansas and participating employers under K.S.A. 74-4931, and amendments thereto, and a separate employer rate of contribution calculated for all other participating employers.

(vi) There shall be a combined employer rate of contribution certified to the state of Kansas and participating employers under K.S.A. 74-4931, and amendments thereto. There shall be a separate employer rate of contribution certified to all other participating employers.

(vii) If the combined employer rate of contribution calculated for the state of Kansas and participating employers under K.S.A. 74-4931, and amendments thereto, is greater than the separate employer rate of contribution for the state of Kansas, the difference in the two rates applied to the actual payroll of the state of Kansas for the applicable fiscal year shall be calculated. This amount shall be certified by the board for deposit as additional employer contributions to the retirement benefit accumulation reserve for the participating employers under K.S.A. 74-4931, and amendments thereto.

(6) The actuarial cost of any legislation enacted in the 1994 session of the Kansas legislature will be included in the June 30, 1994, actuarial valuation in determining contribution rates for participating employers.

(7) The actuarial cost of the provisions of K.S.A. 74-4950i, and amendments thereto, will be included in the June 30, 1998, actuarial valuation in determining contribution rates for participating employers. The actuarial accrued liability incurred for the provisions of K.S.A. 74-4950i, and amendments thereto, shall be amortized over 15 years.

(8) Except as otherwise provided by law, the actuarial cost of any legislation enacted by the Kansas legislature, except the actuarial cost of K.S.A. 74-49,114a, and amendments thereto, shall be in addition to the employer contribution rates certified for the employer contribution rate in the fiscal year immediately following such enactment. Such actuarial cost shall be determined by the qualified actuary employed or retained by the system pursuant to K.S.A. 74-4908, and amendments thereto, and reported to the system and the joint committee on pensions, investments and benefits.

(9) Notwithstanding the provisions of subsection (8), the actuarial cost of the provisions of K.S.A. 74-49,109 et seq., and amendments thereto, shall be first reflected in employer contribution rates effective with the first day of the first payroll period for the fiscal year 2005. The actuarial accrued liability incurred for the provisions of K.S.A. 74-49,109 et seq., and amendments thereto, shall be amortized over 10 years.

(10) The cost of the postretirement benefit payment provided pursuant to the provisions of K.S.A. 2015 Supp. 74-49,114b, and amendments thereto, for retirants other than local retirants as described in subsection (11) or insured disability benefit recipients shall be paid in the fiscal year commencing on July 1, 2007.

(11) The actuarial accrued liability incurred for the provisions of K.S.A. 2015 Supp. 74-49,114b, and amendments thereto, for the KPERS local group and retirants who were employees of local employers which affiliated with the Kansas police and firemen's retirement system shall be amortized over 10 years.

(12) The cost of the postretirement benefit payment provided pursuant to the provisions of K.S.A. 2015 Supp. 74-49,114c, and amendments thereto, for retirants other than local retirants as described in subsection (13) or insured disability benefit recipients shall be paid in the fiscal year commencing on July 1, 2008.

(13) The actuarial accrued liability incurred for the provisions of K.S.A. 2015 Supp. 74-49,114c, and amendments thereto, for the KPERS local group and retirants who were employees of local employers which affiliated with the Kansas police and firemen's retirement system shall be amortized over 10 years.

(14) The board with the advice of the actuary may fix the contribution rates for participating employers joining the system after one year from the first entry date or for employers who exercise the option contained in K.S.A. 74-4912, and amendments thereto, at rates different from the rate fixed for employers joining within one year of the first entry date.

(15) Employer contributions shall in no way be limited by any other act which now or in the future establishes or limits the compensation of any member.

(16) Notwithstanding any provision of law to the contrary, each participating employer shall remit quarterly, or as the board may otherwise provide, all employee deductions and required employer contributions to the executive director for credit to the Kansas public employees retirement fund within three days after the end of the period covered by the remittance by electronic funds transfer. Remittances of such deductions and contributions received after such date are delinquent. Delinquent payments due under this subsection shall be subject to interest at the rate established for interest on judgments under K.S.A. 16-204(a), and amendments thereto. At the request of the board, delinquent payments which are due or interest owed on such payments, or both, may be deducted from any other moneys payable to such employer by any department or agency of the state.

(17) On and after the effective date of this act, notwithstanding the employer rate of contribution determined under subsection (1)(a), for the state of Kansas and participating employers under K.S.A. 74-4931, and amendments thereto, the employer rate of contribution for the state of Kansas and participating employers under K.S.A. 74-4931, and amendments thereto, shall be 8.65% expressed as a percentage of compensation for payroll periods chargeable to the last six months of the fiscal year ending June 30, 2015.

History: L. 1961, ch. 427, § 20; L. 1963, ch. 412, § 13; L. 1977, ch. 276, § 1; L. 1978, ch. 67, § 9; L. 1979, ch. 247, § 1; L. 1979, ch. 249, § 1; L. 1981, ch. 312, § 2; L. 1982, ch. 319, § 27; L. 1983, ch. 254, § 10; L. 1984, ch. 289, § 10; L. 1985, ch. 254, § 13; L. 1986, ch. 294, § 5; L. 1987, ch. 299, § 21; L. 1988, ch. 302, § 10; L. 1990, ch. 66, § 48; L. 1991, ch. 237, § 1; L. 1992, ch. 321, § 30; L. 1993, ch. 227, § 26; L. 1993, ch. 289, § 2; L. 1994, ch. 293, § 15; L. 1995, ch. 267, § 17; L. 1998, ch. 201, § 26; L. 2000, ch. 112, § 4; L. 2001, ch. 209, § 19; L. 2003, ch. 155, § 5; L. 2004, ch. 182, § 3; L. 2005, ch. 196, § 6; L. 2007, ch. 164, § 17; L. 2008, ch. 179, § 2; L. 2009, ch. 137, § 5; L. 2012, ch. 11, § 2; L. 2012, ch. 171, § 22; L. 2015, ch. 39, § 3; L. 2015, ch. 100, § 12; July 1.



74-4921 Kansas public employees retirement fund, management and investment thereof; investment standards and objectives; alternative and real estate investments, conditions of investment; contracts with investment managers; custody of the fund.

74-4921. Kansas public employees retirement fund, management and investment thereof; investment standards and objectives; alternative and real estate investments, conditions of investment; contracts with investment managers; custody of the fund. (1) There is hereby created in the state treasury the Kansas public employees retirement fund. All employee and employer contributions shall be deposited in the state treasury to be credited to the Kansas public employees retirement fund. The fund is a trust fund and shall be used solely for the exclusive purpose of providing benefits to members and member beneficiaries and defraying reasonable expenses of administering the fund. Investment income of the fund shall be added or credited to the fund as provided by law. All benefits payable under the system, refund of contributions and overpayments, purchases or investments under the law and expenses in connection with the system unless otherwise provided by law shall be paid from the fund. The director of accounts and reports is authorized to draw warrants on the state treasurer and against such fund upon the filing in the director's office of proper vouchers executed by the chairperson or the executive director of the board. As an alternative, payments from the fund may be made by credits to the accounts of recipients of payments in banks, savings and loan associations and credit unions. A payment shall be so made only upon the written authorization and direction of the recipient of payment and upon receipt of such authorization such payments shall be made in accordance therewith. Orders for payment of such claims may be contained on (a) a letter, memorandum, telegram, computer printout or similar writing, or (b) any form of communication, other than voice, which is registered upon magnetic tape, disc or any other medium designed to capture and contain in durable form conventional signals used for the electronic communication of messages.

(2) The board shall have the responsibility for the management of the fund and shall discharge the board's duties with respect to the fund solely in the interests of the members and beneficiaries of the system for the exclusive purpose of providing benefits to members and such member's beneficiaries and defraying reasonable expenses of administering the fund and shall invest and reinvest moneys in the fund and acquire, retain, manage, including the exercise of any voting rights and disposal of investments of the fund within the limitations and according to the powers, duties and purposes as prescribed by this section.

(3) Moneys in the fund shall be invested and reinvested to achieve the investment objective which is preservation of the fund to provide benefits to members and member beneficiaries, as provided by law and accordingly providing that the moneys are as productive as possible, subject to the standards set forth in this act. No moneys in the fund shall be invested or reinvested if the sole or primary investment objective is for economic development or social purposes or objectives.

(4) In investing and reinvesting moneys in the fund and in acquiring, retaining, managing and disposing of investments of the fund, the board shall exercise the judgment, care, skill, prudence and diligence under the circumstances then prevailing, which persons of prudence, discretion and intelligence acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of like character and with like aims by diversifying the investments of the fund so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so, and not in regard to speculation but in regard to the permanent disposition of similar funds, considering the probable income as well as the probable safety of their capital.

(5) Notwithstanding subsection (4): (a) Total investments in common stock may be made in the amount of up to 60% of the total book value of the fund;

(b) the board may invest or reinvest moneys of the fund in alternative investments if the following conditions are satisfied:

(i) The total of the annual net commitment to alternative investments does not exceed 5% of the total market value of investment assets of the fund as measured from the end of the preceding calendar year;

(ii) if in addition to the system, there are at least two other qualified institutional buyers, as defined by section (a)(1)(i) of rule 144A, securities act of 1933;

(iii) the system's share in any individual alternative investment is limited to an investment representing not more than 20% of any such individual alternative investment;

(iv) the system has received a favorable and appropriate recommendation from a qualified, independent expert in investment management or analysis in that particular type of alternative investment;

(v) the alternative investment is consistent with the system's investment policies and objectives as provided in subsection (6);

(vi) the individual alternative investment does not exceed more than 2.5% of the total alternative investments made under this subsection. If the alternative investment is made pursuant to participation by the system in a multi-investor pool, the 2.5% limitation contained in this subsection is applied to the underlying individual assets of such pool and not to investment in the pool itself. The total of such alternative investments made pursuant to participation by the system in any one individual multi-investor pool shall not exceed more than 20% of the total of alternative investments made by the system pursuant to this subsection. Nothing in this subsection requires the board to liquidate or sell the system's holdings in any alternative investments made pursuant to participation by the system in any one individual multi-investor pool held by the system on the effective date of this act, unless such liquidation or sale would be in the best interest of the members and beneficiaries of the system and be prudent under the standards contained in this section. The 20% limitation contained in this subsection shall not have been violated if the total of such investment in any one individual multi-investor pool exceeds 20% of the total alternative investments of the fund as a result of market forces acting to increase the value of such a multi-investor pool relative to the rest of the system's alternative investments; however, the board shall not invest or reinvest any moneys of the fund in any such individual multi-investor pool until the value of such individual multi-investor pool is less than 20% of the total alternative investments of the fund;

(vii) the board has received and considered the investment manager's due diligence findings submitted to the board as required by subsection (6)(c);

(viii) prior to the time the alternative investment is made, the system has in place procedures and systems to ensure that the investment is properly monitored and investment performance is accurately measured; and

(ix) the total of alternative investments does not exceed 15% of the total investment assets of the fund. The 15% limitation contained in this subsection shall not have been violated if the total of such alternative investments exceeds 15% of the total investment assets of the fund, based on the fund total market value, as a result of market forces acting to increase the value of such alternative investments relative to the rest of the system's investments. However, the board shall not invest or reinvest any moneys of the fund in alternative investments until the total value of such alternative investments is less than 15% of the total investment assets of the fund based on the market value. If the total value of the alternative investments exceeds 15% of the total investment assets of the fund, the board shall not be required to liquidate or sell the system's holdings in any alternative investment held by the system, unless such liquidation or sale would be in the best interest of the members and beneficiaries of the system and is prudent under the standards contained in this section.

For purposes of this act, "alternative investment" includes a broad group of investments that are not one of the traditional asset types of public equities, fixed income, cash or real estate. Alternative investments are generally made through limited partnership or similar structures, are not regularly traded on nationally recognized exchanges and thus are relatively illiquid, and exhibit lower correlations with more liquid asset types such as stocks and bonds. Alternative investments generally include, but are not limited to, private equity, private credit, hedge funds, infrastructure, commodities and other investments which have the characteristics described in this paragraph; and

(c) except as otherwise provided, the board may invest or reinvest moneys of the fund in real estate investments if the following conditions are satisfied:

(i) The system has received a favorable and appropriate recommendation from a qualified, independent expert in investment management or analysis in that particular type of real estate investment;

(ii) the real estate investment is consistent with the system's investment policies and objectives as provided in subsection (6); and

(iii) the system has received and considered the investment manager's due diligence findings.

(6) Subject to the objective set forth in subsection (3) and the standards set forth in subsections (4) and (5) the board shall formulate policies and objectives for the investment and reinvestment of moneys in the fund and the acquisition, retention, management and disposition of investments of the fund. Such policies and objectives shall include:

(a) Specific asset allocation standards and objectives;

(b) establishment of criteria for evaluating the risk versus the potential return on a particular investment;

(c) a requirement that all investment managers submit such manager's due diligence findings on each investment to the board or investment advisory committee for approval or rejection prior to making any alternative investment;

(d) a requirement that all investment managers shall immediately report all instances of default on investments to the board and provide the board with recommendations and options, including, but not limited to, curing the default or withdrawal from the investment; and

(e) establishment of criteria that would be used as a guideline for determining when no additional add-on investments or reinvestments would be made and when the investment would be liquidated.

The board shall review such policies and objectives, make changes considered necessary or desirable and readopt such policies and objectives on an annual basis.

(7) The board may enter into contracts with one or more persons whom the board determines to be qualified, whereby the persons undertake to perform the functions specified in subsection (2) to the extent provided in the contract. Performance of functions under contract so entered into shall be paid pursuant to rates fixed by the board subject to provisions of appropriation acts and shall be based on specific contractual fee arrangements. The system shall not pay or reimburse any expenses of persons contracted with pursuant to this subsection, except that after approval of the board, the system may pay approved investment related expenses subject to provisions of appropriation acts. The board shall require that a person contracted with to obtain commercial insurance which provides for errors and omissions coverage for such person in an amount to be specified by the board, provided that such coverage shall be at least the greater of $500,000 or 1% of the funds entrusted to such person up to a maximum of $10,000,000. The board shall require a person contracted with to give a fidelity bond in a penal sum as may be fixed by law or, if not so fixed, as may be fixed by the board, with corporate surety authorized to do business in this state. Such persons contracted with the board pursuant to this subsection and any persons contracted with such persons to perform the functions specified in subsection (2) shall be deemed to be agents of the board and the system in the performance of contractual obligations.

(8) (a) In the acquisition or disposition of securities, the board may rely on the written legal opinion of a reputable bond attorney or attorneys, the written opinion of the attorney of the investment counselor or managers, or the written opinion of the attorney general certifying the legality of the securities.

(b) The board shall employ or retain qualified investment counsel or counselors or may negotiate with a trust company to assist and advise in the judicious investment of funds as herein provided.

(9) (a) Except as provided in subsection (7) and this subsection, the custody of money and securities of the fund shall remain in the custody of the state treasurer, except that the board may arrange for the custody of such money and securities as it considers advisable with one or more member banks or trust companies of the federal reserve system or with one or more banks in the state of Kansas, or both, to be held in safekeeping by the banks or trust companies for the collection of the principal and interest or other income or of the proceeds of sale. The services provided by the banks or trust companies shall be paid pursuant to rates fixed by the board subject to provisions of appropriation acts.

(b) The state treasurer and the board shall collect the principal and interest or other income of investments or the proceeds of sale of securities in the custody of the state treasurer and pay same when so collected into the fund.

(c) The principal and interest or other income or the proceeds of sale of securities as provided in clause (a) of this subsection (9) shall be reported to the state treasurer and the board and credited to the fund.

(10) The board shall with the advice of the director of accounts and reports establish the requirements and procedure for reporting any and all activity relating to investment functions provided for in this act in order to prepare a record monthly of the investment income and changes made during the preceding month. The record will reflect a detailed summary of investment, reinvestment, purchase, sale and exchange transactions and such other information as the board may consider advisable to reflect a true accounting of the investment activity of the fund.

(11) The board shall provide for an examination of the investment program annually. The examination shall include an evaluation of current investment policies and practices and of specific investments of the fund in relation to the objective set forth in subsection (3), the standard set forth in subsection (4) and other criteria as may be appropriate, and recommendations relating to the fund investment policies and practices and to specific investments of the fund as are considered necessary or desirable. The board shall include in its annual report to the governor as provided in K.S.A. 74-4907, and amendments thereto, a report or a summary thereof covering the investments of the fund.

(12) (a) Any internal assessment or examination of alternative investments of the system performed by any person or entity employed or retained by the board which evaluates or monitors the performance of alternative investments shall be reported to the legislative post auditor so that such report may be reviewed in accordance with the annual financial-compliance audits conducted pursuant to K.S.A. 46-1106, and amendments thereto.

(b) The board shall prepare and submit an alternative investment report to the joint committee on pensions, investments and benefits prior to January 1, 2016. Such report shall include a review of alternative investments of the system with an emphasis on the effects of changes in law pursuant to this act and includes specific investment cost and market value information of each individual alternative investment.

History: L. 1961, ch. 427, § 21; L. 1963, ch. 412, § 14; L. 1967, ch. 434, § 40; L. 1968, ch. 128, § 2; L. 1970, ch. 324, § 1; L. 1975, ch. 409, § 1; L. 1979, ch. 291, § 3; L. 1988, ch. 344, § 2; L. 1992, ch. 218, § 8; L. 1992, ch. 321, § 9; L. 1993, ch. 10, § 1; L. 1993, ch. 289, § 3; L. 1994, ch. 142, § 2; L. 1995, ch. 267, § 18; L. 1998, ch. 161, § 1; L. 2000, ch. 152, § 14; L. 2001, ch. 1, § 1; L. 2002, ch. 164, § 8; L. 2004, ch. 182, § 4; L. 2012, ch. 96, § 1; L. 2014, ch. 54, § 4; July 1.



74-4921c Same; duties of board; prohibited investments, certain business operations in Sudan; exceptions; divestment, procedure; fiduciary responsibilities; report.

74-4921c. Same; duties of board; prohibited investments, certain business operations in Sudan; exceptions; divestment, procedure; fiduciary responsibilities; report. (a) As used in K.S.A. 2015 Supp. 74-4921c and 74-4921d, and amendments thereto:

(1) "Active business operations" means a company engaged in business operations that provide revenue to the government of Sudan or a company engaged in oil-related activities;

(2) "board" means the board of trustees of the Kansas public employees retirement system;

(3) "business operations" means maintaining, selling or leasing equipment, facilities, personnel, or any other apparatus of business or commerce in Sudan, including the ownership or possession of real or personal property located in Sudan;

(4) "company" means a sole proprietorship, organization, association, corporation, partnership, venture or other entity, its subsidiary or affiliate that exists for profitmaking purposes or to otherwise secure economic advantage. "Company" also means a company owned or controlled, either directly or indirectly, by the government of Sudan, that is established or organized under the laws of or has its principal place of business in the republic of the Sudan;

(5) "complicity" means the taking of actions which have directly supported or promoted the genocidal campaign in Darfur;

(6) "energy or power-related operations" means any business operation that involves a project commissioned by the national electricity corporation of Sudan or similar Sudanese entity whose purpose is to facilitate energy or power generation and delivery;

(7) "government of Sudan" means the government of Sudan or its instrumentalities;

(8) "invest" or "investment" means the purchase, ownership or control of stock of a company, association or corporation, the capital stock of a mutual water company or corporation, bonds issued by the government or a political subdivision of Sudan, corporate bonds or other debt instruments issued by a company, or the commitment of funds or other assets to a company, including a loan or extension of credit to that company;

(9) "KPERS fund" means the Kansas public employees retirement fund created pursuant to the provisions of K.S.A. 74-4921, and amendments thereto;

(10) "military equipment" means weapons, arms or military defense supplies;

(11) "mineral extraction activities" includes, but is not limited to, the exploring, extracting, processing, transporting or wholesale selling or trading of elemental minerals or associated metal alloys or oxides or ore;

(12) "oil-related activities" means, but is not limited to, the export of oil, extracting or producing oil, exploration for oil, or the construction or maintenance of a pipeline, refinery, or other oil field infrastructure;

(13) "research firm" means a reputable, neutral third-party research firm;

(14) "substantial action" means a boycott of the government of Sudan, curtailing business in Sudan until that time described in subsection (m), selling company assets, equipment or real and personal property located in Sudan, or undertaking significant humanitarian efforts in the eastern, southern, or western regions of Sudan; and

(15) "Sudan" means the republic of the Sudan, a territory under the administration or control of the Sudan, including, but not limited to, the Darfur region, or an individual, company, or public agency located in Khartoum, northern Sudan, or the Nile River Valley that supports the republic of the Sudan.

(b) The board shall not invest KPERS funds in a company with business operations in Sudan that meets all of the following criteria:

(1) The company is engaged in active business operations in Sudan.  If that company is not engaged in oil-related activities, that company also lacks significant business operations in the eastern, southern and western regions of Sudan; and

(2) either of the following apply:

(A) The company is engaged in oil-related activities, mineral extraction activities or energy or power-related operations, or contracts with another company with business operations in the oil, mineral extraction, energy and power sectors of Sudan, and the company failed to take substantial action related to the government of Sudan because of the Darfur genocide; or

(B) the company has demonstrated complicity in the Darfur genocide.

(c) Notwithstanding subsection (b), the board shall not invest KPERS funds in a company that supplies military equipment within the borders of Sudan. If a company provides equipment within the borders of Sudan that may be readily used for military purposes, including, but not limited to, radar systems and military-grade transport vehicles, there shall also be a strong presumption against investing in that company unless that company implements safeguards to prevent the use of that equipment for military purposes.

(d) (1) The board may contract with a research firm or firms to determine those companies that have business operations in Sudan. Such research firm or firms may obtain aggregate data on a majority of companies with business operations in Sudan. On or before September 30, 2007, such research firm or firms may report any findings to the board and may submit further findings to the board if there is a change of circumstances in Sudan.

(2) In addition to the reports described in subsection (d)(1), the board shall take all of the following actions no later than September 30, 2007:

(A) Review publicly available information regarding companies with business operations in Sudan;

(B) contact other institutional investors that invest in companies with business operations in Sudan; and

(C) send written notice to a company with business operations in Sudan that the company may be subject to this section.

(e) (1) The board shall determine, by the next applicable board meeting and based on the information and reports described in subsection (d), if a company meets the criteria described in subsection (b) or (c). If the board plans to invest or has investments in a company that meets the criteria described in subsection (b) or (c), that planned or existing investments shall be subject to subsections (g) and (h).

(2) Investments of the board in a company that does not meet the criteria described in subsection (b) or (c) or does not have active business operations in Sudan are not subject to subsection (h), provided that the company does not subsequently meet the criteria described in subsection (b) or (c) or engage in active business operations. The board shall identify the reasons why that company does not satisfy the criteria described in subsection (b) or (c) or does not engage in active business operations in the report to the joint committee on pensions, investments and benefits described in subsection (i).

(f) (1) The board shall not be required to divest passively managed commingled funds when the estimated annual costs of divestment exceed 5% of the total value of scrutinized companies with active business operations held in the fund and the ratio holds for at least six months time. Such an estimate should be submitted in a report to the joint committee on pensions, investments, and benefits before the exemption is exercised. The report should be updated semi-annually thereafter as applicable.

(2) Notwithstanding subsection (e), if the board's investment in a company described in subsection (b) or (c) is limited to investment via an externally and actively managed commingled fund, the board shall contact that fund manager in writing and request that the fund manager remove that company from the KPERS fund as described in subsection (h). If the KPERS fund or account manager creates a fund or account devoid of companies described in subsection (b) or (c), the transfer of board investments from the prior fund or account to the fund or account devoid of companies with business operations in Sudan shall be deemed to satisfy subsection (h).

(3) If the board's investment in a company described in subsection (b) or (c) is limited to an alternative fund or account, the alternative fund or account manager creates an actively managed commingled fund that excludes companies described in subsection (b) or (c), and the new fund or account is deemed to be financially equivalent to the existing fund or account, the transfer of board investments from the existing fund or account to the new fund or account shall be deemed to satisfy subsection (h). If the board determines that the new fund or account is not financially equivalent to the existing fund, the board shall include the reasons for that determination in the report described in subsection (i).

(4) The board shall make a good faith effort to identify any private equity investments that involve companies described in subsection (b) or (c) or are linked to the government of Sudan. If the board determines that a private equity investment clearly involves a company described in subsection (b) or (c) or is linked to the government of Sudan, the board shall consider, at its discretion, if those private equity investments shall be subject to subsection (h). If the board determines that a private equity investment clearly involves a company described in subsection (b) or (c) or is linked to the government of Sudan and the board does not take action as described in subsection (h), the board shall include the reasons for its decision in the report described in subsection (i).

(g) Except as described in subsection (f) or subsection (e)(2), the board, in the board's capacity of shareholder or investor, shall notify any company described in subsection (e)(1) that the company is subject to subsection (h) and permit that company to respond to the information and reports described in subsection (d). The board shall request that the company take substantial action no later than 90 days from the date the board notified the company under this subsection. If the board determines that a company has taken substantial action or has made sufficient progress towards substantial action before the expiration of that 90-day period, that company shall not be subject to subsection (h). The board shall, at intervals not to exceed 90 days, continue to monitor and review the progress of the company until that company has taken substantial action in Sudan. A company that fails to complete substantial action or continue to make sufficient progress towards substantial action by the next time interval shall be subject to subsection (h).

(h) If a company described in subsection (e)(1) fails to complete substantial action by the time described in subsection (g), the board shall take the following actions:

(1) The board shall not make additional or new investments or renew existing investments in that company.

(2) The board shall liquidate the investments of the board in that company no later than 18 months after this subsection applies to that company. The board shall liquidate those investments in a manner to address the need for companies to take substantial action in Sudan and consistent with the board's fiduciary responsibilities as provided in K.S.A. 74-4921, and amendments thereto.

(i) On or before June 30, 2008, and every year thereafter, the board shall file a report with the joint committee on pensions, investments and benefits. The report shall describe the following:

(1) A list of investments the board has in companies with business operations in Sudan, including, but not limited to, the issuer, by name, of the stock, bonds, securities and other evidence of indebtedness;

(2) a detailed summary of the business operations a company described in subsection (i)(1) has in Sudan and whether that company satisfies all of the criteria in subsection (b) or (c);

(3) whether the board has reduced KPERS fund investments in a company that satisfies the criteria in subsection (b) or (c);

(4) if the board has not completely reduced KPERS fund investments in a company that satisfies the criteria in subsection (b) or (c), when the board anticipates that the board will reduce all investments in that company or the reasons why a sale or transfer of investments is inconsistent with the fiduciary responsibilities of the board as provided in K.S.A. 74-4921, and amendments thereto;

(5) any information described in subsection (e); and

(6) a detailed summary of investments that were transferred to funds or accounts devoid of companies with business operations in Sudan as described in subsection (f).

(j) If the board voluntarily sells or transfers all KPERS fund investments in a company with business operations in Sudan, this section shall not apply except that the board shall file a report with the legislature related to that company as described in subsection (i).

(k) Nothing in this section shall require the board to take action as described in this section unless the board determines, in good faith, that the action described in this section is consistent with the fiduciary responsibilities of the board as provided in K.S.A. 74-4921, and amendments thereto.

(l) Subsection (h) shall not apply to any of the following:

(1) Investments in a company that is primarily engaged in supplying goods or services intended to relieve human suffering in Sudan, and the supplying of such goods and services is done in conjunction with an international organization, the government of Sudan, the regional government of Southern Sudan or a non-profit entity, and is evaluated and certified by an independent third party to be substantial in relationship to the business operations of the company in Sudan and of benefit to one or more marginalized populations of Sudan;

(2) investments in a company that promotes health, education, journalistic or religious activities in or welfare in the western, eastern or southern regions of Sudan; and

(3) investments in a United States company that is authorized by the federal government to have business operations in Sudan.

(m) This section shall remain in effect only until one of the following occurs, and as of the date of that action, is repealed:

(1) The government of Sudan halts the genocide in Darfur for 12 months as determined by both the department of state and the congress of the United States; or

(2) the United States revokes its current sanctions against Sudan.

History: L. 2007, ch. 191, § 1; May 24.



74-4921d Same; indemnification hold harmless for board members, state officers and employees and others.

74-4921d. Same; indemnification hold harmless for board members, state officers and employees and others. Present, future and former board members jointly and individually, state officers and employees, research firms described in subsection (d) of K.S.A. 2015 Supp. 74-4921c, and amendments thereto, and investment managers under contract with the Kansas public employees retirement system shall be indemnified from the state general fund and held harmless by the state from all claims, demands, suits, actions, damages, judgments, costs, charges and expenses, including court costs and attorney's fees, and against all liability, losses and damages of any nature whatsoever that these present, future or former board members, officers, employees, research firms or contract investment managers shall or may at any time sustain by reason of any decision to restrict, reduce or eliminate investments pursuant to K.S.A. 2015 Supp. 74-4921c, and amendments thereto.

History: L. 2007, ch. 191, § 2; May 24.



74-4922 Reserves of the fund; crediting of interest.

74-4922. Reserves of the fund; crediting of interest. The executive director shall maintain such records as are necessary to determine the following reserves.

(a) Member's accumulated contribution reserve. This reserve shall be maintained within the fund for each member and for each member having a vested benefit. Each such reserve account shall be credited with the employee's contributions upon receipt thereof and shall be credited on June 30 each year with interest: (1) At the actuarial assumption rate adopted by the board on the balance in the employee's account as of the preceding December 31 for those who first became members prior to July 1, 1993; and (2) 4% for those who first became members on and after July 1, 1993. For the purposes of crediting interest upon accumulated contributions, the term member shall include the beneficiary of a member during the twelve-month period following the death of a member and the beneficiary of a member pursuant to subsection (6) of K.S.A. 74-4918 and amendments thereto during any period commencing on the date of death of such member and ending on the date that the member would have attained retirement age. Refunds of employee's accumulated contributions prior to retirement shall be made from this reserve. Upon commencement of payments of the retirement benefit, the amount in this reserve account for the retiring member or members, shall be transferred to the retirement benefit payment reserve.

(b) Retirement benefit accumulation reserve. This reserve within the fund shall be credited with the portion of employer contributions for retirement benefits both for prior service and for participating service and with income of the fund not otherwise directed by law to a different reserve. The board shall credit interest to all other reserves and reserve accounts as provided by law at rates determined by the board. Interest so credited shall be transferred from the retirement benefit accumulation reserve. Separate reserve accounts shall not be maintained for each participating employer joining the system on the first entry date. The board shall determine whether or not separate reserve accounts shall be maintained for each participating employer joining the system after the first entry date.

(c) Retirement benefit payment reserve. (i) This reserve within the fund will be credited with the amount transferred from the member's accumulated contributions reserve and from the retirement benefit accumulation reserve and with interest allocated to this reserve at the rate determined each year by the board. This reserve shall be charged with payments of retirement benefits including payments upon death of the excess of member's accumulated contributions over retirement benefit payments paid to date of death. Annually, upon receipt of the actuarial valuation as of the end of the previous fiscal year the board shall cause certain adjustments to be made which shall be made prior to the end of the fiscal year immediately following the fiscal year for which the actuarial valuation is applicable.

(ii) The amount of these adjustments shall be the difference between the amount required by the current actuarial valuation and the amount required by the previous year's actuarial valuation plus amounts transferred to this reserve less amounts paid out of this reserve during the fiscal year to be adjusted. Such adjustments required to maintain this reserve on an actuarial reserve basis as of June 30 of the previous fiscal year shall be accomplished by transfers to or from, as applicable, the retirement benefit accumulation reserve.

(d) Expense reserve. This reserve within the fund shall be credited with interest allocated to this reserve at the rate determined each year by the board. It shall be charged with payments of all expenses incurred in connection with the administration of the system.

History: L. 1961, ch. 427, § 22; L. 1965, ch. 446, § 7; L. 1976, ch. 346, § 1; L. 1981, ch. 315, § 1; L. 1982, ch. 319, § 28; L. 1991, ch. 237, § 9; L. 1993, ch. 227, § 28; L. 1998, ch. 64, § 51; L. 2001, ch. 209, § 21; May 31.



74-4923 Rights of members and beneficiaries not affected by change or repeal of act, exception; benefits and rights exempt from taxes and legal process and nonassignable, exceptions for decrees for support and maintenance and qualified domestic relations orders and lump-sum death benefit assigned to a funeral establishment; recovery of arrearage obligations and debts owed state agencies.

74-4923. Rights of members and beneficiaries not affected by change or repeal of act, exception; benefits and rights exempt from taxes and legal process and nonassignable, exceptions for decrees for support and maintenance and qualified domestic relations orders and lump-sum death benefit assigned to a funeral establishment; recovery of arrearage obligations and debts owed state agencies. (a) No alteration, amendment or repeal of this act shall affect the then existing rights of members and beneficiaries but shall be effective only as to rights which would otherwise accrue under this act as a result of services rendered by an employee after the alteration, amendment or repeal. This subsection shall not apply to any alteration or amendment of this act which provides greater benefits to members or beneficiaries, but any increase of benefits shall only be applicable to benefits payable on the first day of the month coinciding with or following the effective date of the alteration or amendment.

(b) Any annuity, benefits, funds, property or rights created by, or accruing to any person under the provisions of K.S.A. 74-4901 et seq. or 74-4951 et seq., and amendments thereto, including, but not limited to, for all taxable years beginning after December 31, 2000, amounts received as a lump-sum payment at retirement as provided by K.S.A. 74-4918, 74-4964 or 74-4964a, and amendments thereto, and all earnings thereof, shall be exempt from any tax of the state of Kansas or any political subdivision or taxing body of the state, and such lump-sum payment at retirement, and all earnings thereof, shall retain such tax exempt status even if a retirant elects to roll over such lump-sum payment at retirement, and earnings, into a qualified retirement account whether segregated from or commingled with other retirement funds; shall not be subject to execution, garnishment or attachment, or, except as otherwise provided, any other process or claim whatsoever; and shall be unassignable, except that within 30 days after the death of a retirant the lump-sum death benefit payable to a retirant's beneficiary pursuant to the provisions of K.S.A. 74-4989, and amendments thereto, may be assignable to a funeral establishment providing funeral services to the retirant by the beneficiary of such retirant. Any annuity or benefit or accumulated contributions due and owing to any person under the provisions of K.S.A. 74-4901 et seq. or 74-4951 et seq., and amendments thereto, are subject to claims of an alternate payee under a qualified domestic relations order. As used in this subsection, the terms "alternate payee" and "qualified domestic relations order" shall have the meaning ascribed to them in section 414(p) of the federal internal revenue code. The provisions of this act shall apply to any qualified domestic relations order which is in effect on or after July 1, 1994. The Kansas public employees retirement system shall not be a party to any action under the Kansas family law code, chapter 23 of the Kansas Statutes Annotated, and amendments thereto, but is subject to orders from such actions issued by the district court of the county where such action was filed and may also accept orders which it deems to be qualified under this subsection from courts having jurisdiction of such actions outside the state of Kansas. Such orders from such actions shall specify either a specific amount or specific percentage of the amount of the pension or benefit or any accumulated contributions due and owing from the system to be distributed by the system pursuant to this act.

(c) In any case where a state agency is owed a debt or where a participating employer under the Kansas public employees retirement system or under the Kansas police and firemen's retirement system has been required to pay and has paid an arrearage obligation of the amount of contributions of a member which were not paid at the time required and where the employment of the member by the state agency or participating employer has been terminated and the member is eligible to withdraw accumulated contributions in accordance with K.S.A. 74-4917 and 74-4963, and amendments thereto, the state agency or participating employer shall be paid from the member's account in the fund an amount equal to the debt or the amount of contributions of the member paid by the participating employer pursuant to an arrearage obligation, upon application to the board therefor accompanied by certification of the amount to be paid to the state agency or participating employer. If any application and certification under this subsection are not received by the board prior to the withdrawal of accumulated contributions by the member, the board shall not be liable to pay and shall not pay any amount from the fund pursuant to any such application and certification.

History: L. 1961, ch. 427, § 23; L. 1963, ch. 412, § 15; L. 1970, ch. 325, § 1; L. 1974, ch. 338, § 1; L. 1977, ch. 274, § 1; L. 1981, ch. 342, § 15; L. 1982, ch. 152, § 24; L. 1990, ch. 282, § 11; L. 1991, ch. 238, § 3; L. 1992, ch. 321, § 10; L. 1994, ch. 231, § 5; L. 1995, ch. 267, § 19; L. 1998, ch. 64, § 52; L. 2007, ch. 191, § 4; L. 2012, ch. 162, § 86; May 31.



74-4924 False information, criminal penalty; correction of errors; withdrawal of contributions, deduction from amounts due; limitations on recovery by system; system to not recover certain overpayments.

74-4924. False information, criminal penalty; correction of errors; withdrawal of contributions, deduction from amounts due; limitations on recovery by system; system to not recover certain overpayments. (1) Any person who shall knowingly make any false statement, or who shall falsify or permit to be falsified any record necessary for carrying out the intent of this act for the purpose of committing fraud, shall be subject to the provisions of subsection (a) of K.S.A. 2015 Supp. 21-6004, and amendments thereto.

(2) Should any error in any records or in any calculation of the Kansas public employees retirement system result in any member or beneficiary receiving more or less than he would have been entitled to receive had the records or calculations been correct, the board shall correct such error, and, as far as practicable, make future payments in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was entitled shall be paid and may recover any overpayments. In the event a member has withdrawn, all or part of, such member's accumulated contributions in a manner not in compliance with the provisions of this act or the regulations of the system, the member shall forfeit all service credit related to such withdrawn accumulated contributions.

(3) (a) Notwithstanding the provisions of subsection (2) and except as provided in subsection (3)(d), the board is not required to collect any benefit overpayment that is of more than 60 months' standing when discovered, if any errors in the records or calculations of the system that resulted in such overpayment are attributable solely to incorrect procedures or calculations by the system and there is no evidence of fraud or misconduct on the part of the member or other person receiving the benefit.

(b) The board shall make reasonable efforts to recover all benefit overpayment of 60 months' standing or less, including the imposition of an actuarially calculated reduction in an ongoing monthly benefit payment or the deduction of the total overpaid amount from any refund of contributions or group life insurance benefits that become due and payable to the member or member's beneficiary.

(c) No monthly benefit reduction imposed under this section for the purpose of collecting an overpayment shall result in a monthly benefit payment that is more than 10% lower than the monthly benefit payment would have been without such collection-related reduction, except that the monthly benefit payment in all cases must first be reduced to the correct amount as provided by the terms of this section before the 10% cap on collection-related reductions is imposed.

(d) Notwithstanding the provisions of this section, on and after the effective date of this act, the board shall not collect any benefit overpayment, attributable to errors in the calculation of benefits by the system that resulted in such overpayments to any person that first occurred after and as a result of a statutory increase in benefits passed by the legislature in 1993, and there is no evidence of fraud or other misconduct on the part of the person receiving the benefit.

History: L. 1961, ch. 427, § 24; L. 1963, ch. 412, § 16; L. 1968, ch. 128, § 3; L. 1974, ch. 339, § 1; L. 1998, ch. 201, § 28; L. 2000, ch. 152, § 15; L. 2008, ch. 113, § 14; L. 2011, ch. 30, § 253; July 1.



74-4924a Recovery of benefits inadvertently paid to certain retirants.

74-4924a. Recovery of benefits inadvertently paid to certain retirants. Notwithstanding the provisions of K.S.A. 74-4914 to the contrary, the board of trustees of the Kansas public employees retirement system, upon presentation of satisfactory evidence, may delay the recovery of any benefits inadvertently paid to a retirant while serving as an elected official of any county of the state of Kansas if there is no evidence of fraud or misconduct on the part of the retirant. The recovery may be delayed until the retirant is no longer serving as an elected official. Such repayment may be made by the reduction of future benefits, upon the advice of the actuary, to an amount which is the actuarial equivalent of the amount which would be payable to said retirant after he is no longer an elected official. If the retirant should die before the amount of overpayment is recovered the balance due shall constitute a first-class claim against the estate of said deceased retirant.

History: L. 1969, ch. 391, § 1; April 19.



74-4925 Retirement plan for certain employees of the state board of regents; membership; employee contributions; KPERS prior service credit; certain employee elections; administration of plan.

74-4925. Retirement plan for certain employees of the state board of regents; membership; employee contributions; KPERS prior service credit; certain employee elections; administration of plan. (1) The state board of regents shall:

(a) Sponsor and maintain a retirement plan under section 403(b) of the federal internal revenue code for all members of the faculty and other persons who are employed by the state board of regents or by educational institutions under the board's management and who are in the unclassified service under the Kansas civil service act as provided in subsection (1)(f) of K.S.A. 75-2935, and amendments thereto, for their service rendered after December 31, 1961, including effective on the first day of the first payroll period commencing with or following July 1, 1994, county extension agents employed by Kansas state university under K.S.A. 2-615, and amendments thereto, except not including: (i) Health care employees, as defined by subsection (1)(f) of K.S.A. 75-2935, and amendments thereto; (ii) cooperative extension service employees covered by a federal retirement plan; (iii) student employees; or (iv) university support staff, as defined by K.S.A. 2015 Supp. 76-715a, and amendments thereto. An eligible employee who is employed after December 31, 1961, shall participate in such retirement plan when the employee has completed one year of service with the state board of regents or an educational institution under its management, except that: (i) A newly employed eligible employee shall begin participation in the plan immediately, if at the time of the commencement of employment, the eligible employee is covered as a result of employment with an institution of higher education located in the United States, by a retirement plan or program to which employer contributions have been made and benefits accrued for at least one year within the five-year period immediately preceding employment with the state board of regents or with an educational institution under its management; and (ii) all service while in a position eligible for benefits under any state of Kansas retirement plan with respect to which the employee's participation is mandatory, including service during such plan's waiting period, shall be credited toward the year of service requirement, and an eligible employee who has at least one year in a position eligible for benefits under such retirement plan shall be immediately eligible to participate in the state board of regents retirement plan, except that this one-year period must be completed within the five-year period immediately preceding employment with the state board of regents or with an educational institution under the board's management. For purposes of the immediately preceding clauses (i) and (ii), no period of employment as a student employee, seasonal or temporary employee or employee who works less than half-time shall count toward satisfaction of the year of service requirement. The state board of regents may exclude from eligibility under this subsection any persons employed in such temporary or part-time positions as the board designates;

(b) require such members of the faculty and others described in subsection (1)(a) who are eligible to participate in the retirement plan of the state board of regents, as provided in subsection (1)(a), to contribute an amount to such plan equal to 5.5% of such member's compensation, such contributions to be made through payroll deductions and on a pretax basis;

(c) contribute an amount to the retirement plan of the state board of regents, as provided in subsection (1)(a), equal to the percentage amount, as prescribed by K.S.A. 74-4925e, and amendments thereto, of the total amount of the compensation on which such members of the faculty and other persons described in subsection (1)(a) contribute during such period for which the contribution of the state board of regents is made; and

(d) make the contributions required under subsections (1)(b) and (1)(c) in accordance with section 403(b) of the federal internal revenue code and all other applicable sections of the federal internal revenue code and the applicable regulations thereunder.

(2) For the purposes of this section the state board of regents may contract with:

(a) Any life insurance company authorized to do business in this state; or

(b) a bank or approved non-bank trustee or custodian under section 401(f) of the federal internal revenue code, the assets of which are invested in regulated investment company stock.

(3) (a) Such member of the faculty or other person described in subsection (1)(a) shall also be a member of the Kansas public employees retirement system, but only for the purpose of granting retirement benefits based on prior service only which was rendered prior to January 1, 1962, which shall be credited to the member as provided in subsection (1) of K.S.A. 74-4913, and amendments thereto, except that such member of the faculty or other person described in subsection (1)(a) who was employed prior to July 1, 1962, who has not yet retired and who is employed on July 1, 1988, on an academic year contract, shall receive credit for 12 months of prior service for each nine months of prior service for which such member or person was employed on an academic year contract prior to July 1, 1962. For the purpose of determining eligibility for a vested benefit, service by such a member of the faculty or other person after December 31, 1961, shall be construed to be credited service under subsection (2) of K.S.A. 74-4917, and amendments thereto.

(b) Any member of the faculty or other person described in subsection (1)(a) who retires after 10 years of continuous service immediately preceding retirement shall be granted a retirement benefit based on prior service only which was rendered prior to January 1, 1962. Application for such benefit shall be in such form and manner as prescribed by the board of trustees of the Kansas public employees retirement system.

(4) Any employee who becomes eligible to participate in the retirement plan of the state board of regents, as provided in subsection (1)(a), after a reclassification or transfer from a position covered by the Kansas public employees retirement system, and who has accrued benefits under the Kansas public employees retirement system, may file a one-time, irrevocable written election to continue participation in the Kansas public employees retirement system. Failure to file such written election shall be presumed to be an election not to continue participation in the Kansas public employees retirement system and to become a participant in the retirement plan of the state board of regents. Any participant in the retirement plan of the state board of regents who is reclassified or transferred to a position for the state board of regents or an educational institution under its management that qualifies for participation in the Kansas public employees retirement system in accordance with subsection (5) of K.S.A 74-4911, and amendments thereto, may file a one-time irrevocable written election to continue participation in the retirement plan of the state board of regents. Failure to file such written election shall be presumed to be an election not to remain eligible for assistance by the state board of regents under this section and to become a member of the Kansas public employees retirement system under subsection (5) of K.S.A. 74-4911, and amendments thereto. Such election shall be filed prior to the first day of the first complete payroll period after the effective date of such reclassification or transfer, and shall be effective on the first day of the first complete payroll period after the effective date of such reclassification or transfer. Such election shall be irrevocable.

(5) A participant in the retirement plan of the state board of regents, as provided in subsection (1)(a), who takes a leave of absence and is elected or appointed as a member of the legislature of the state of Kansas may file a one-time, irrevocable written election to continue participation in such retirement plan for purposes of subsection (1)(c) only. Such election shall be filed prior to the first day of the first complete payroll period after commencement of service for the legislature or, for any employee who is a member of the legislature on January 8, 2001, prior to the first day of the first complete payroll period after July 1, 2001. Elections shall be effective as of the effective date of such employment, except that for any employee who files an election as provided in this subsection and who was a member of the legislature on January 8, 2001, such election shall be effective on January 8, 2001. Failure to file such a written election shall be presumed to be an election not to continue participation in the retirement plan of the state board of regents. The state board of regents shall contribute an amount to the retirement plan on behalf of an eligible employee who has made such an election equal to the percentage amount, as prescribed by K.S.A. 74-4925e, and amendments thereto, of the compensation of such employee in effect on the date immediately preceding such leave of absence. Any employee who makes an election as provided under this subsection shall be eligible for the insured death benefit and insured disability benefit in the same manner as provided under the provisions of K.S.A. 74-4927a, and amendments thereto. The provisions of this subsection are intended to further the public policy of encouraging persons to serve in elective office.

(6) The state board of regents shall adopt uniform rules, regulations and policies applicable to members of the faculty and other persons described in subsection (1)(a), for the purposes of administering the provisions of this section and the retirement plan of the state board of regents, as provided in subsection (1)(a). All actions undertaken by the state board of regents and agreements entered into pursuant to this section prior to the effective date are hereby authorized, confirmed and validated.

History: L. 1961, ch. 427, § 25; L. 1963, ch. 414, § 1; L. 1973, ch. 322, § 1; L. 1974, ch. 390, § 17; L. 1976, ch. 347, § 1; L. 1977, ch. 273, § 3; L. 1979, ch. 246, § 2; L. 1984, ch. 290, § 2; L. 1985, ch. 255, § 1; L. 1986, ch. 295, § 1; L. 1987, ch. 300, § 1; L. 1987, ch. 301, § 2; L. 1988, ch. 302, § 11; L. 1989, ch. 232, § 11; L. 1991, ch. 237, § 2; L. 1993, ch. 227, § 29; L. 1993, ch. 289, § 7; L. 1994, ch. 293, § 16; L. 2001, ch. 209, § 22; L. 2003, ch. 155, § 6; L. 2005, ch. 196, § 7; L. 2006, ch. 168, § 3; L. 2009, ch. 15, § 1; Apr. 2.

Revisor's Note:

Section was amended twice in the 2005 session, see also 74-4925h.



74-4925a Benefits granted to certain surviving spouses.

74-4925a. Benefits granted to certain surviving spouses. Any member of the faculty or others described in subsection (1)(a) of K.S.A. 74-4925 and amendments thereto, who is a member of the Kansas public employees retirement system for the purpose of being granted retirement benefits based on prior service only and who has attained age 60 and has 10 or more years of service which is construed to be credited service in determining eligibility for a vested benefit as provided in subsection (3) of K.S.A. 74-4925 and amendments thereto, whose spouse is such member's beneficiary and who has not yet retired but who dies while still in service with the state of Kansas, such surviving spouse may be granted a benefit under the joint and 1/2 to joint annuitant survivor option as if the member had retired on the date of such member's death. This section shall apply to cases involving such members who died after January 1, 1969.

History: L. 1969, ch. 386, § 1; L. 1970, ch. 322, § 1; L. 1988, ch. 302, § 12; July 1.



74-4925b Regents employees; contribution of portion of compensation to retirement plan; eligibility.

74-4925b. Regents employees; contribution of portion of compensation to retirement plan; eligibility. The state board of regents may establish a procedure whereby any employee of the state board of regents or any educational institution under the board's management, but not including student employees, subject to the rules and regulations of the state board of regents, may voluntarily request that the state board of regents reduce the employee's compensation and contribute such to an investment provider who has been approved by the state board of regents to offer contracts in accordance with section 403(b) of the federal internal revenue code. The state board of regents may exclude from eligibility under this section any persons employed in such temporary or part-time positions as the board designates.

History: L. 1974, ch. 319, § 1; L. 1977, ch. 273, § 4; L. 2005, ch. 196, § 8; May 19.



74-4925e Same; employer contribution rate for retirement plan.

74-4925e. Same; employer contribution rate for retirement plan. On and after the effective date of this act, the percentage amount to be contributed by the state board of regents under subsection (1)(c) of K.S.A. 74-4925, and amendments thereto, shall be computed on the basis of 8.5% for payroll periods chargeable to the fiscal year ending June 30, 1994.

History: L. 1987, ch. 301, § 1; L. 1993, ch. 289, § 8; L. 2005, ch. 196, § 9; May 19.



74-4925g Certain regent retirants designated as special members.

74-4925g. Certain regent retirants designated as special members. On and after the effective date of this act, each person who has retired and has been receiving or who will become eligible to receive a benefit as provided under subsection (3) of K.S.A. 74-4925, and amendments thereto and each person who is a former member who was eligible for assistance pursuant to K.S.A. 74-4925, and amendments thereto, prior to July 1, 1998, shall be a special member of the Kansas public employees retirement system.

History: L. 2003, ch. 155, § 19; May 29.



74-4926 Invalidity of part.

74-4926. Invalidity of part. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1961, ch. 427, § 26; April 22.



74-4927 Plan of death and long-term disability benefits; employer contributions, limitation; optional death benefit plan; naming of beneficiaries.

74-4927. Plan of death and long-term disability benefits; employer contributions, limitation; optional death benefit plan; naming of beneficiaries. (1) The board may establish a plan of death and long-term disability benefits to be paid to the members of the retirement system as provided by this section. The long-term disability benefit shall be payable in accordance with the terms of such plan as established by the board, except that for any member who is disabled prior to the effective date of this act, the annual disability benefit amount shall be an amount equal to 662/3% of the member's annual rate of compensation on the date such disability commenced. Such plan shall provide that:

(A) For deaths occurring prior to January 1, 1987, the right to receive such death benefit shall cease upon the member's attainment of age 70 or date of retirement whichever first occurs. The right to receive such long-term disability benefit shall cease (i) for a member who becomes eligible for such benefit before attaining age 60, upon the date that such member attains age 65 or the date of such member's retirement, whichever first occurs, and (ii) for a member who becomes eligible for such benefit at or after attaining age 60, the date that such member has received such benefit for a period of five years, or upon the date of such member's retirement, whichever first occurs.

(B) Long-term disability benefit payments shall be in lieu of any accidental total disability benefit that a member may be eligible to receive under subsection (3) of K.S.A. 74-4916, and amendments thereto. The member must make an initial application for social security disability benefits and, if denied such benefits, the member must pursue and exhaust all administrative remedies of the social security administration which include, but are not limited to, reconsideration and hearings. Such plan may provide that any amount which a member receives as a social security benefit or a disability benefit or compensation from any source by reason of any employment including, but not limited to, workers compensation benefits may be deducted from the amount of long-term disability benefit payments under such plan. However, in no event shall the amount of long-term disability benefit payments under such plan be reduced by any amounts a member receives as a supplemental disability benefit or compensation from any source by reason of the member's employment, provided such supplemental disability benefit or compensation is based solely upon the portion of the member's monthly compensation that exceeds the maximum monthly compensation taken into account under such plan. As used in this paragraph, "maximum monthly compensation" means the dollar amount that results from dividing the maximum monthly disability benefit payable under such plan by the percentage of compensation that is used to calculate disability benefit payments under such plan. During the period in which such member is pursuing such administrative remedies prior to a final decision of the social security administration, social security disability benefits may be estimated and may be deducted from the amount of long-term disability benefit payments under such plan. If the social security benefit, workers compensation benefit, other income or wages or other disability benefit by reason of employment other than a supplemental benefit based solely on compensation in excess of the maximum monthly compensation taken into account under such plan, or any part thereof, is paid in a lump-sum, the amount of the reduction shall be calculated on a monthly basis over the period of time for which the lump-sum is given. As used in this section, "workers compensation benefits" means the total award of disability benefit payments under the workers compensation act notwithstanding any payment of attorney fees from such benefits as provided in the workers compensation act.

(C) The plan may include other provisions relating to qualifications for benefits; schedules and graduation of benefits; limitations of eligibility for benefits by reason of termination of employment or membership; conversion privileges; limitations of eligibility for benefits by reason of leaves of absence, military service or other interruptions in service; limitations on the condition of long-term disability benefit payment by reason of improved health; requirements for medical examinations or reports; or any other reasonable provisions as established by rule and regulation of uniform application adopted by the board.

(D) Any visually impaired person who is in training at and employed by a sheltered workshop for the blind operated by the secretary for children and families and who would otherwise be eligible for the long-term disability benefit as described in this section shall not be eligible to receive such benefit due to visual impairment as such impairment shall be determined to be a preexisting condition.

(2) (A) In the event that a member becomes eligible for a long-term disability benefit under the plan authorized by this section such member shall be given participating service credit for the entire period of such disability. Such member's final average salary shall be computed in accordance with subsection (17) of K.S.A. 74-4902, and amendments thereto, except that the years of participating service used in such computation shall be the years of salaried participating service.

(B) In the event that a member eligible for a long-term disability benefit under the plan authorized by this section shall be disabled for a period of five years or more immediately preceding retirement, such member's final average salary shall be adjusted upon retirement by the actuarial salary assumption rates in existence during such period of disability. Effective July 1, 1993, such member's final average salary shall be adjusted upon retirement by 5% for each year of disability after July 1, 1993, but before July 1, 1998. Effective July 1, 1998, such member's final average salary shall be adjusted upon retirement by an amount equal to the lesser of: (i) The percentage increase in the consumer price index for all urban consumers as published by the bureau of labor statistics of the United States department of labor minus 1%; or (ii) four percent per annum, measured from the member's last day on the payroll to the month that is two months prior to the month of retirement, for each year of disability after July 1, 1998.

(C) In the event that a member eligible for a long-term disability benefit under the plan authorized by this section shall be disabled for a period of five years or more immediately preceding death, such member's current annual rate shall be adjusted by the actuarial salary assumption rates in existence during such period of disability. Effective July 1, 1993, such member's current annual rate shall be adjusted upon death by 5% for each year of disability after July 1, 1993, but before July 1, 1998. Effective July 1, 1998, such member's current annual rate shall be adjusted upon death by an amount equal to the lesser of: (i) The percentage increase in the consumer price index for all urban consumers published by the bureau of labor statistics of the United States department of labor minus 1%; or (ii) four percent per annum, measured from the member's last day on the payroll to the month that is two months prior to the month of death, for each year of disability after July 1, 1998.

(3) (A) To carry out the legislative intent to provide, within the funds made available therefor, the broadest possible coverage for members who are in active employment or involuntarily absent from such active employment, the plan of death and long-term disability benefits shall be subject to adjustment from time to time by the board within the limitations of this section. The plan may include terms and provisions which are consistent with the terms and provisions of group life and long-term disability policies usually issued to those employers who employ a large number of employees. The board shall have the authority to establish and adjust from time to time the procedures for financing and administering the plan of death and long-term disability benefits authorized by this section. Either the insured death benefit or the insured disability benefit or both such benefits may be financed directly by the system or by one or more insurance companies authorized and licensed to transact group life and group accident and health insurance in this state.

(B) The board may contract with one or more insurance companies, which are authorized and licensed to transact group life and group accident and health insurance in Kansas, to underwrite or to administer or to both underwrite and administer either the insured death benefit or the long-term disability benefit or both such benefits. Each such contract with an insurance company under this subsection shall be entered into on the basis of competitive bids solicited and administered by the board. Such competitive bids shall be based on specifications prepared by the board.

(i) In the event the board purchases one or more policies of group insurance from such company or companies to provide either the insured death benefit or the long-term disability benefit or both such benefits, the board shall have the authority to subsequently cancel one or more of such policies and, notwithstanding any other provision of law, to release each company which issued any such canceled policy from any liability for future benefits under any such policy and to have the reserves established by such company under any such canceled policy returned to the system for deposit in the group insurance reserve of the fund.

(ii) In addition, the board shall have the authority to cancel any policy or policies of group life and long-term disability insurance in existence on the effective date of this act and, notwithstanding any other provision of law, to release each company which issued any such canceled policy from any liability for future benefits under any such policy and to have the reserves established by such company under any such canceled policy returned to the system for deposit in the group insurance reserve of the fund. Notwithstanding any other provision of law, no premium tax shall be due or payable by any such company or companies on any such policy or policies purchased by the board nor shall any brokerage fees or commissions be paid thereon.

(4) (A) There is hereby created in the state treasury the group insurance reserve fund. Investment income of the fund shall be added or credited to the fund as provided by law. The cost of the plan of death and long-term disability benefits shall be paid from the group insurance reserve fund, which shall be administered by the board. For the period commencing July 1, 2013, and ending June 30, 2015, each participating employer shall appropriate and pay to the system in such manner as the board shall prescribe in addition to the employee and employer retirement contributions an amount equal to .85% of the amount of compensation on which the members' contributions to the Kansas public employees retirement system are based for deposit in the group insurance reserve fund. For the period commencing July 1, 2015, and all periods thereafter, each participating employer shall appropriate and pay to the system in such manner as the board shall prescribe in addition to the employee and employer retirement contributions an amount equal to 1.0% of the amount of compensation on which the members' contributions to the Kansas public employees retirement system are based for deposit in the group insurance reserve fund. Notwithstanding the provisions of this subsection, no participating employer shall appropriate and pay to the system any amount provided for by this subsection for deposit in the group insurance reserve fund for the period commencing on April 1, 2013, and ending on June 30, 2013.

(B) The director of the budget and the governor shall include in the budget and in the budget request for appropriations for personal services a sum to pay the state's contribution to the group insurance reserve fund as provided by this section and shall present the same to the legislature for allowances and appropriation.

(C) The provisions of subsection (4) of K.S.A. 74-4920, and amendments thereto, shall apply for the purpose of providing the funds to make the contributions to be deposited to the group insurance reserve fund.

(D) Any dividend or retrospective rate credit allowed by an insurance company or companies shall be credited to the group insurance reserve fund and the board may take such amounts into consideration in determining the amounts of the benefits under the plan authorized by this section.

(5) The death benefit provided under the plan of death and long-term disability benefits authorized by this section shall be known and referred to as insured death benefit. The long-term disability benefit provided under the plan of death and long-term disability benefits authorized by this section shall be known and referred to as long-term disability benefit.

(6) The board is hereby authorized to establish an optional death benefit plan for employees and spouses and dependents of employees. Except as provided in subsection (7), such optional death benefit plan shall be made available to all employees who are covered or may hereafter become covered by the plan of death and long-term disability benefits authorized by this section. The cost of the optional death benefit plan shall be paid by the applicant either by means of a system of payroll deductions or direct payment to the board. The board shall have the authority and discretion to establish such terms, conditions, specifications and coverages as it may deem to be in the best interest of the state of Kansas and its employees which should include term death benefits for the person's period of active state employment regardless of age, but in no case, shall the maximum allowable coverage be less than $200,000. The cost of the optional death benefit plan shall not be established on such a basis as to unreasonably discriminate against any particular age group. The board shall have full administrative responsibility, discretion and authority to establish and continue such optional death benefit plan and the director of accounts and reports of the department of administration shall when requested by the board and from funds appropriated or available for such purpose establish a system to make periodic deductions from state payrolls to cover the cost of the optional death benefit plan coverage under the provisions of this subsection (6) and shall remit all deductions together with appropriate accounting reports to the system. There is hereby created in the state treasury the optional death benefit plan reserve fund. Investment income of the fund shall be added or credited to the fund as provided by law. All funds received by the board, whether in the form of direct payments, payroll deductions or otherwise, shall be accounted for separately from all other funds of the retirement system and shall be paid into the optional death benefit plan reserve fund, from which the board is authorized to make the appropriate payments and to pay the ongoing costs of administration of such optional death benefit plan as may be incurred in carrying out the provisions of this subsection (6).

(7) Any employer other than the state of Kansas which is currently a participating employer of the Kansas public employees retirement system or is in the process of affiliating with the Kansas public employees retirement system may also elect to affiliate for the purposes of subsection (6). All such employers shall make application for affiliation with such system, to be effective on January 1 or July 1 next following application.

(8) For purposes of the death benefit provided under the plan of death and long-term disability benefits authorized by this section and the optional death benefit plan authorized by subsection (6), commencing on the effective date of this act, in the case of medical or financial hardship of the member as determined by the executive director, or otherwise commencing January 1, 2005, the member may name a beneficiary or beneficiaries other than the beneficiary or beneficiaries named by the member to receive other benefits as provided by the provisions of K.S.A. 74-4901 et seq., and amendments thereto.

History: L. 1965, ch. 446, § 8; L. 1973, ch. 323, § 1; L. 1975, ch. 408, § 2; L. 1978, ch. 321, § 1; L. 1980, ch. 239, § 1; L. 1981, ch. 315, § 2; L. 1982, ch. 319, § 29; L. 1984, ch. 289, § 11; L. 1985, ch. 254, § 14; L. 1986, ch. 294, § 7; L. 1987, ch. 299, § 23; L. 1989, ch. 232, § 12; L. 1990, ch. 282, § 12; L. 1993, ch. 289, § 4; L. 1994, ch. 293, § 17; L. 1998, ch. 64, § 53; L. 1998, ch. 201, § 29; L. 2000, ch. 112, § 5; L. 2000, ch. 152, § 16; L. 2001, ch. 209, § 23; L. 2002, ch. 116, § 4; L. 2003, ch. 155, § 8; L. 2004, ch. 182, § 5; L. 2005, ch. 196, § 10; L. 2006, ch. 168, § 5; L. 2009, ch. 4, § 1; L. 2010, ch. 158, § 1; L. 2012, ch. 171, § 26; L. 2013, ch. 57, § 1; L. 2014, ch. 115, § 303; July 1.



74-4927a Insured death and disability benefits for certain employees of educational institutions under state board of regents.

74-4927a. Insured death and disability benefits for certain employees of educational institutions under state board of regents. (1) For the purposes of providing the "insured death benefit" and "insured disability benefit" as prescribed in K.S.A. 74-4927, and amendments thereto, the term "member" as used in K.S.A. 74-4927, and amendments thereto, shall include those members of the faculty and other persons, as defined in subsection (1)(a) of K.S.A. 74-4925, and amendments thereto, who are eligible to participate in the retirement plan of the state board of regents as provided in K.S.A. 74-4925, and amendments thereto.

(2) Each educational institution under the management of the state board of regents shall pay to the Kansas public employees retirement system in such manner as the board of trustees shall prescribe each payroll period an amount sufficient to pay the employer's contribution to the group insurance reserve as provided in K.S.A. 74-4927, and amendments thereto. Subsection (2) of K.S.A. 74-4932, and amendments thereto, shall also apply in determining such contributions and benefits.

(3) Each educational institution under the management of the state board of regents shall maintain a file of the beneficiaries named by the persons covered under the provisions of this act in the form and manner as prescribed by the board of trustees.

(4) Except as otherwise provided, in the event that a member of the faculty or other person defined in subsection (1)(a) of K.S.A. 74-4925, and amendments thereto, who is an active participant in the retirement plan of the state board of regents becomes eligible for and begins to receive the insured disability benefit prescribed in K.S.A. 74-4927, and amendments thereto, the state board of regents shall continue to make the contributions on behalf of such individual to the retirement plan of the state board of regents provided under subsection (1)(c) of K.S.A. 74-4925 and 74-4925e, and amendments thereto, and shall also contribute to the retirement plan an amount equal to the individual's contribution required under subsection (b)(1) of K.S.A. 74-4925, and amendments thereto. Commencing on and after July 1, 2005, such contributions shall cease at the earliest of: (A) The date that the individual is no longer entitled to an insured disability benefit under K.S.A. 74-4927, and amendments thereto; (B) the date that is five years after the date the individual becomes eligible for and begins to receive the insured disability benefit prescribed in K.S.A. 74-4927, and amendments thereto; or (C) the date required by section 403(b)(3) of the federal internal revenue code. For purposes of applying this subsection, compensation under subsections (1)(b) and (1)(c) of K.S.A. 74-4925, and amendments thereto, means the individual's compensation at the time the individual became disabled as defined under the insured disability program prescribed in K.S.A. 74-4927, and amendments thereto. Retirement plan contributions under this subsection shall be made in accordance with the requirements of section 403(b)(3) of the federal internal revenue code.

(5) The state board of regents may establish a plan of long-term disability benefits to be paid to members of the faculty or other persons defined in subsection (1)(a) of K.S.A. 74-4925, and amendments thereto, who become eligible for an insured disability benefit under K.S.A. 74-4927, and amendments thereto, and who satisfy the eligibility criteria set forth in this subsection. Long-term disability benefits paid under this subsection shall be in the same amount payable to the retirement plan of the state board of regents under subsection (4), but shall be paid on a taxable basis. Long-term disability benefits under this subsection shall be payable to a member of the faculty or other person defined in subsection (1)(a) of K.S.A. 74-4925, and amendments thereto, who:

(A) Is an active participant in the retirement plan of the state board of regents on July 1, 2005; has less than 10 years of participation in the retirement plan of the state board of regents as of July 1, 2005; becomes entitled to the insured disability benefit prescribed in K.S.A. 74-4927, and amendments thereto, before July 1, 2010; and has been a participant in the retirement plan of the state board of regents continuously from July 1, 2005, until the date entitled to the insured disability benefit prescribed in K.S.A. 74-4927, and amendments thereto;

(B) is an active participant in the retirement plan of the state board of regents on July 1, 2005; has 10 or more years of participation in the retirement plan of the state board of regents as of July 1, 2005; becomes entitled to the insured disability benefit prescribed in K.S.A. 74-4927, and amendments thereto; and has been a participant in the retirement plan of the state board of regents continuously from July 1, 2005, until the date entitled to the insured disability benefit prescribed in K.S.A. 74-4927, and amendments thereto;

(C) is receiving the insured disability benefit prescribed in K.S.A. 74-4927, and amendments thereto, on July 1, 2005; or

(D) is disabled within the meaning of K.S.A. 74-4927, and amendments thereto, on July 1, 2005, but is still in the waiting period, if any, before the insured disability benefit prescribed in K.S.A. 74-4927, and amendments thereto, begins.

In no event is an individual who is not an active participant in the retirement plan of the state board of regents on July 1, 2005, entitled to a long-term disability benefit under this subsection. An eligible individual shall begin receiving long-term disability benefits under this subsection at such time that the individual is no longer entitled to retirement plan contributions under subsection (4), and shall cease receiving long-term disability benefits under this subsection at such time that the individual is no longer entitled to the insured disability benefit prescribed in K.S.A. 74-4927, and amendments thereto. In no event shall long-term disability benefits payable under this subsection in any way reduce the insured disability benefits prescribed in K.S.A 74-4927, and amendments thereto, nor shall long-term disability benefits payable under this subsection in any way delay the commencement of payment of the insured disability benefits prescribed in K.S.A. 74-4927, and amendments thereto.

(6) The state board of regents shall have the authority to establish and adjust from time to time the procedures for financing and administering the long-term disability plan authorized by this section. The long-term disability benefit may be financed directly by the state board of regents or by one or more insurance companies authorized and licensed to transact group life and group accident and health insurance in Kansas. The state board of regents may also contract with one or more insurance companies authorized and licensed to transact group life and group accident and health insurance in Kansas to underwrite or to administer, or both, the long-term disability benefit under this section. Each such contract with an insurance company under this subsection shall be entered into on the basis of competitive bids solicited and administered by the state board of regents, and such competitive bids shall be based on specifications prepared by the board.

(7) In the event the state board of regents purchases one or more policies of group insurance from such company or companies to finance the long-term disability plan, the board shall have the authority to subsequently cancel one or more of such policies and, notwithstanding any other provision of law, to release each company which issued any such canceled policy from any liability for future benefits under any such policy and to have the reserves established by such company under any such canceled policy returned to the state board of regents.

(8) Any member of the faculty or other person defined in K.S.A. 74-4927, and amendments thereto, may elect to continue to participate in the insured disability plan and insured death plan as prescribed in K.S.A. 74-4927, and amendments thereto, while on leave of absence without compensation from an educational institution under the management of the state board of regents. Such member or person's election is valid only if such member or person files notice of such election with such member's or person's educational institution. Such member or person shall remit an amount equal to the required contributions to such educational institution. The educational institution shall report and remit such contributions in the same form and manner as other contributions are remitted by such educational institution. Such contributions shall not be more than such contributions would have been had such member or person not commenced such leave of absence. Upon returning to employment with an educational institution under the management of the state board of regents, for such member or person who elects to continue coverage as provided in this subsection, the provisions of subsections (1) through (5) of this section shall apply.

History: L. 1973, ch. 324, § 1; L. 1981, ch. 315, § 3; L. 1983, ch. 254, § 11; L. 1986, ch. 294, § 8; L. 1989, ch. 232, § 13; L. 1998, ch. 64, § 54; L. 2005, ch. 196, § 11; May 19.



74-4927b Insured death and disability benefits and accidental death benefit for certain employees of educational institutions under state board of education; employer's contribution; file of beneficiaries.

74-4927b. Insured death and disability benefits and accidental death benefit for certain employees of educational institutions under state board of education; employer's contribution; file of beneficiaries. (1) For the purposes of providing the "insured death benefit" and "insured disability benefit" as prescribed in K.S.A. 74-4927, and amendments thereto, and for the purposes of providing the "accidental death benefit" as prescribed in subsection (2) of K.S.A. 74-4916, and amendments thereto, to those members of the faculty and other persons employed by educational institutions under the management of the state board of education who are receiving assistance in the purchase of retirement annuities as provided in K.S.A. 74-4925, and amendments thereto, the term "member" as used in subsection (2) of K.S.A. 74-4916, and amendments thereto, and in K.S.A. 74-4927, and amendments thereto, shall include the aforementioned members of the faculty and other persons employed by educational institutions under the management of the state board of education and who are receiving such assistance.

(2) Each institution under the state board of education furnishing such assistance shall pay to the Kansas public employees retirement system in such manner as the board of trustees shall prescribe each payroll period an amount sufficient to pay the employer's contribution to the group insurance reserve as provided in K.S.A. 74-4927, and amendments thereto, and an amount sufficient to pay the amount of the employer's contribution attributable to the accidental death benefit as prescribed in subsection (2) of K.S.A. 74-4916, and amendments thereto. Subsection (2) of K.S.A. 74-4932, and amendments thereto, shall also apply in determining such contributions and benefits.

(3) Each such institution under the state board of education shall maintain a file of the beneficiaries named by the persons covered under the provisions of this act in the form and manner as prescribed by the board of trustees.

(4) In the event that a member of the faculty or other person as herein defined becomes eligible for the insured disability benefit, the respective educational institutions under the board of education hereinbefore described shall continue to provide the assistance including the payment of employers and employees contributions in the purchase of the retirement annuities provided in K.S.A. 74-4925, and amendments thereto, until the date of retirement.

History: L. 1973, ch. 326, § 1; L. 1981, ch. 315, § 4; L. 1983, ch. 254, § 12; L. 1986, ch. 294, § 9; L. 1998, ch. 64, § 55; L. 2002, ch. 116, § 5; May 23.



74-4927c Insured death and disability benefit and accidental death benefit for employees of state fulfilling one-year continuous service requirement; employer's contribution; file of beneficiaries; commencement of coverage.

74-4927c. Insured death and disability benefit and accidental death benefit for employees of state fulfilling one-year continuous service requirement; employer's contribution; file of beneficiaries; commencement of coverage. (1) For the purposes of providing the "insured death benefit" and "insured disability benefit" as prescribed in K.S.A. 74-4927, and amendments thereto, and of providing the "accidental death benefit" as prescribed in subsection (2) of K.S.A. 74-4916, to all employees of the state of Kansas who are fulfilling the one-year continuous service requirement under subsection (2) of K.S.A. 74-4911, on and after the first day of the first payroll period of the fiscal year ending June 30, 1980, the term "member" as used in K.S.A. 74-4927, and amendments thereto, and subsection (2) of K.S.A. 74-4916 and as used in this section shall include the aforementioned employees.

(2) The employer of any member shall pay to the Kansas public employees retirement system in such manner as the board of trustees shall prescribe, beginning with the first day of the first payroll period of the fiscal year ending June 30, 1980, and each payroll period thereafter, an amount sufficient to pay the employer's contribution to the group insurance reserve as provided in subsection (4) of K.S.A. 74-4927, and amendments thereto.

(3) The employer of any member shall maintain a file of the beneficiaries named by the persons covered under this section in the form and manner as prescribed by the board of trustees.

(4) In the event that a member becomes eligible for the insured disability benefit, such member shall become a member of the system at the time such member would have completed one year of continuous service under subsection (2) of K.S.A. 74-4911 and become a member of the system had such member not become eligible for the insured disability benefit.

(5) Coverage under the plan of death and long-term disability benefits shall begin with the first day of the first payroll period of the fiscal year ending June 30, 1980, for such members and other persons as herein defined.

History: L. 1979, ch. 234, § 1; L. 1981, ch. 315, § 5; April 30.



74-4927d Optional death benefit plan eligibility for active members of judges' retirement system.

74-4927d. Optional death benefit plan eligibility for active members of judges' retirement system. Commencing with the first day of the first payroll period of the fiscal year ending June 30, 1983, the optional death benefit plan established by the board of trustees of the Kansas public employees retirement system under subsection (6) of K.S.A. 74-4927 and amendments thereto shall be made available to all persons who are in service as judges, who are members of the retirement system for judges and who have not retired thereunder, subject to and in accordance with all provisions of that statute and in the same manner that the plan is made available to other employees of the state under that statute, notwithstanding any provision of K.S.A. 40-433 or other section of the insurance code of the state of Kansas, or any acts amendatory thereof or supplementary thereto. As used in this section, "judges" has the meaning ascribed thereto in K.S.A. 20-2601 and amendments thereto.

History: L. 1982, ch. 319, § 46; May 20.



74-4927e Optional death benefit plan for active members and certain participating employers of Kansas police and firemen's retirement system.

74-4927e. Optional death benefit plan for active members and certain participating employers of Kansas police and firemen's retirement system. (1) Except as provided in subsection (2), the optional death benefit plan established by the board of trustees of the Kansas public employees retirement system under subsection (6) of K.S.A. 74-4927 and amendments thereto shall be available to all persons who are members of the Kansas police and firemen's retirement system and who have not retired thereunder, subject to and in accordance with all provisions of that statute and in the same manner that the plan is made available to other employees of the state under that statute, notwithstanding any provision of K.S.A. 40-433 and amendments thereto or other section of the insurance code of the state of Kansas and amendments thereto.

(2) Any employer other than the state of Kansas which is currently a participating employer of the Kansas police and firemen's retirement system or is in the process of affiliating with the Kansas police and firemen's retirement system may also elect to affiliate for the purposes of subsection (6) of K.S.A. 74-4927 and amendments thereto. All such employers shall make application for affiliation with such system in the manner provided by K.S.A. 74-4910 and amendments thereto, to be effective on January 1 next following application. Such optional death benefit plan shall not be available for employees of employers specified under this subsection until after July 1, 1988.

History: L. 1982, ch. 319, § 57; L. 1987, ch. 299, § 24; July 1.



74-4927f Insured death benefit for members of judges' retirement system; employer's contribution; commencement of coverage.

74-4927f. Insured death benefit for members of judges' retirement system; employer's contribution; commencement of coverage. (a) For the purposes of providing the "insured death benefit" as prescribed in K.S.A. 74-4927, and amendments thereto, to all persons who are members of the retirement system for judges, the term "member" as used in K.S.A. 74-4927, and amendments thereto, and as used in this section shall include members of the retirement system for judges.

(b) Except as otherwise provided by this subsection, the employer of any member who is a member of the retirement system for judges shall pay to the Kansas public employees retirement system in such manner as the board of trustees shall prescribe, an amount equal to .4% of the amount of compensation on which the member's contributions to the retirement system for judges are based for deposit in the group insurance reserve of the Kansas public employees retirement fund, in lieu of the amount required to be paid under subsection (4) of K.S.A. 74-4927, and amendments thereto. Notwithstanding the provisions of this subsection, no employer shall pay to the system any amount provided for by this subsection for deposit in the group insurance reserve fund for the period commencing on April l, 2000, and ending on December 31, 2001, for the period commencing July 1, 2002, and ending on December 31, 2002, or for the period commencing on April 1, 2003, and ending on June 30, 2004.

History: L. 1983, ch. 254, § 3; L. 1993, ch. 227, § 31; L. 2000, ch. 112, § 6; L. 2001, ch. 209, § 24; L. 2002, ch. 116, § 6; L. 2003, ch. 155, § 9; May 29.



74-4927g Insured death and disability benefit and accidental death benefit for certain employees of educational institutions under state board of regents fulfilling service requirement; employer contributions.

74-4927g. Insured death and disability benefit and accidental death benefit for certain employees of educational institutions under state board of regents fulfilling service requirement; employer contributions. (1) For the purposes of providing the "insured death benefit" and "long-term disability benefit" as prescribed in K.S.A. 74-4927, and amendments thereto, and for the purposes of providing the "accidental death benefit" as prescribed in subsection (2) of K.S.A. 74-4916, and amendments thereto, to all employees employed by the state board of regents or by educational institutions under the state board of regents who are fulfilling the service requirement under subsection (a) of K.S.A. 74-4925, and amendments thereto, on and after the first day of the first payroll period of the fiscal year ending June 30, 1985, the term "member" as used in subsection (2) of K.S.A. 74-4916, and amendments thereto, and K.S.A. 74-4927a, and amendments thereto, and in this section, shall include the aforementioned employees.

(2) The employer of any member shall pay to the Kansas public employees retirement system in such manner as the board of trustees shall prescribe each payroll period an amount sufficient to pay the amount of the employer's contribution attributable to the accidental death benefit as prescribed in subsection (2) of K.S.A. 74-4916, and amendments thereto, and an amount sufficient to pay the employer's contribution to the group insurance reserve as provided in subsection (4) of K.S.A. 74-4927, and amendments thereto.

(3) The employer of any member shall maintain a file of the beneficiaries named by the persons covered under this section in the form and manner as prescribed by the board of trustees.

History: L. 1984, ch. 289, § 21; L. 2002, ch. 116, § 7; May 23.



74-4927h Accidental death benefits for certain employees of educational institutions under state board of regents.

74-4927h. Accidental death benefits for certain employees of educational institutions under state board of regents. (1) The provisions of this section shall apply to employees of the state board of regents and institutions under its management covered by the provisions of K.S.A. 74-4925 and 74-4927a and amendments thereto. This section shall be administered by the board of trustees of the Kansas public employees retirement system.

(2) (a) In the event that a member dies before retirement as a result of an accident arising out of and in the course of the member's actual performance of duty in the employ of a participating employer independent of all other causes and not as a result of a willfully negligent or intentional act of the member, an accidental death benefit shall be payable if: (A) A report of the accident, in a form acceptable to the board, is filed in the office of the executive director of the board within 60 days of the date of the accident causing such death, and an application for such benefit, in such form and manner as the board shall prescribe, is filed in the office of the executive director of the board within two years of the date of the accident, but the board may waive such time limits for a reasonable period if in the judgment of the board the failure to meet these limits was due to lack of knowledge or incapacity; and (B) the board finds from such evidence as it may require, to be submitted in such form and manner as it shall prescribe, that the natural and proximate cause of death was the result of an accident arising out of and in the course of the member's employment with a participating employer independent of all other causes at a definite time and place. Such accidental death benefit shall be a lump-sum amount of $50,000 and an annual amount of 1/2 of the member's final average salary which shall accrue from the first day of the month following the date of death and which shall be payable in monthly installments or as the board may direct, but in no case shall the accidental death benefit be less than $100 per month. The accidental death benefit payments shall be paid to the surviving spouse of such deceased member, such payments to continue so long as such surviving spouse lives or until such surviving spouse remarries. If there is no surviving spouse, or in the case the spouse dies or remarries before the youngest child of such deceased member attains age 18 years or before the youngest child of such deceased member attains age 23, if such child is a full-time student as provided in K.S.A. 74-49,117, or if there are one or more children of the member who are totally disabled and dependent on the member or spouse, the accidental death benefit payments shall be paid to the child or children of such member under age 18 years or under age 23 years, if such child or children are full-time students as provided in K.S.A. 74-49,117 and to the child or children of the member who are totally disabled and dependent on the member or spouse, such payments to be divided in such manner as the board in its discretion shall determine and to continue until the youngest surviving child dies or attains age 18 years or attains age 23 years, if such child is a full-time student as provided in K.S.A. 74-49,117, in the case of the child or children who are totally disabled and dependent on the member or spouse, until death or until no longer totally disabled. If there is no surviving spouse or child eligible for accidental death benefits under this subsection (2) at the time of the member's death, the accidental death benefit payments shall be paid to the parent or parents of such member who are dependent on such member, such payments to continue until the last such parent dies. All payments due under this subsection (2) to a minor shall be made to a legally appointed conservator of such minor or totally disabled child as provided in subsection (7) of K.S.A. 74-4902 and amendments thereto.

(b) In construction of this section, there shall be no presumption that the death of the member was the result of an accident nor shall there be a liberal interpretation of the law or evidence in favor of the person claiming under this subsection (2). In the event of the death of a member resulting from a heart, circulatory or respiratory condition, there must be clear and precise evidence that death was the result of an accident independent of all other causes which arose out of and in the course of the member's actual performance of duties in the employ of a participating employer.

(c) The value, as determined by the board upon recommendation of the actuary, of any worker's compensation benefits paid or payable to the recipient or recipients of an annual benefit under this subsection (2) shall be deducted from the amounts which become payable under this section. In the event that a member should die as a result of an accident as described in this subsection (2), all elections or options previously made by the deceased member shall become void and of no effect whatsoever and the retirement system shall be liable only for the accidental death benefit and any insured death benefit that may be due. The benefit payable under this subsection (2) shall be known and referred to as the "accidental death benefit."

(3) Any costs to the board from the claims arising under this section shall be included in the rate certified by the board to finance the costs of members under subsection (3) of K.S.A. 74-4925 and amendments thereto.

(4) The payment of benefits as provided in this section is subject to the provisions of K.S.A. 74-49,123 and amendments thereto.

History: L. 1984, ch. 289, § 22; L. 1989, ch. 232, § 14; L. 1998, ch. 64, § 56; L. 2001, ch. 209, § 25; May 31.



74-4927j Insured death and disability benefit and accidental death benefit for members of system with participating employers other than the state fulfilling one-year continuous service requirement.

74-4927j. Insured death and disability benefit and accidental death benefit for members of system with participating employers other than the state fulfilling one-year continuous service requirement. (1) Any employer other than the state of Kansas which is currently a participating employer of the Kansas public employees retirement system or is in the process of affiliating with the Kansas public employees retirement system may also elect to affiliate for the purposes of subsection (2) of this section. All such employers shall make application for affiliation with such system in the manner provided by K.S.A. 74-4910 and amendments thereto, to be effective on January 1 next following application.

(2) For the purposes of providing the "insured death benefit" and "insured disability benefit" as provided in K.S.A. 74-4927 and amendments thereto and the "accidental death benefit" as provided in subsection (2) of K.S.A. 74-4916 and amendments thereto, to all employees who are fulfilling the one-year continuous service requirement under subsection (2) of K.S.A. 74-4911 and amendments thereto, on and after January 1, 1988, the term "member" as used in K.S.A. 74-4927 and amendments thereto and subsection (2) of K.S.A. 74-4916 and amendments thereto and used in this section shall include such employees.

(3) The employer of any member shall pay to the Kansas public employees retirement system in such manner as the board of trustees shall prescribe, beginning with the first day of the first payroll period coinciding with or following January 1, 1988, and each payroll period thereafter, an amount sufficient to pay the employer's contribution to the group insurance reserve as provided in subsection (4) of K.S.A. 74-4927 and amendments thereto.

(4) The employer of any member shall maintain a file of the beneficiaries named by the persons covered under this section in the form and manner as prescribed by the board of trustees.

(5) In the event that a member becomes eligible for the insured disability benefit, such member shall become a member of the system at the time such member would have completed one year of continuous service under subsection (2) of K.S.A. 74-4911 and amendments thereto and would have become a member of the system had such member not become eligible for the insured disability benefit.

(6) Coverage under the plan of death and long-term disability benefits shall begin with the first day of the first payroll period coinciding with or following the date of affiliation for such members and other persons as herein defined.

History: L. 1987, ch. 299, § 33; July 1.



74-4927k Insured death and disability benefit and accidental death benefit for certain state officers; inapplicable to certain persons employed by the legislative branch.

74-4927k. Insured death and disability benefit and accidental death benefit for certain state officers; inapplicable to certain persons employed by the legislative branch. (a) For the purposes of providing the "insured death benefit" and "long-term disability benefit" as prescribed in K.S.A. 74-4927, and amendments thereto and of providing the "accidental death benefit" as prescribed in subsection (2) of K.S.A. 74-4916, and amendments thereto, to all state officers who have filed an election as provided in subsection (a) or (b) of K.S.A. 74-4911f, and amendments thereto, the term "member" as used in K.S.A. 74-4927, and amendments thereto and subsection (2) of K.S.A. 74-4916, and amendments thereto and as used in this section shall include such state officers.

(b) The state agency employing any member shall pay to the Kansas public employees retirement system in such manner as the board of trustees shall prescribe, an amount sufficient to pay the employer's contribution to the group insurance reserve as provided  in subsection (4) of K.S.A. 74-4927, and amendments thereto.

(c) The state agency employing any member shall maintain a file of the beneficiaries named by the persons covered under this section in the form and manner as prescribed by the board of trustees of the Kansas public employees retirement system.

(d) Notwithstanding any provision of law to the contrary, the provisions of this section shall not apply to any person employed by the legislative branch of the state of Kansas who elected to be covered by the provisions of K.S.A. 74-4911f, and amendments thereto, as provided in subsection (e) of K.S.A. 46-1302, and amendments thereto or who is first employed on or after July 1, 1996, by the legislative branch of the state of Kansas as described in K.S.A. 46-1302, and amendments thereto.

(e) Notwithstanding any provision of law to the contrary, the provisions of this section shall not apply to any member of the legislature who has retired pursuant to the Kansas public employees retirement system and who elected to be covered by the provisions of K.S.A. 74-4911f, and amendments thereto.

History: L. 1988, ch. 302, § 32; L. 2000, ch. 152, § 17; L. 2003, ch. 155, § 10; May 29.



74-4927l Insured death and disability benefit and accidental death benefit for certain members of the legislature who are not members of KPERS.

74-4927l. Insured death and disability benefit and accidental death benefit for certain members of the legislature who are not members of KPERS. (a) For the purposes of providing the "insured death benefit" and "long-term disability benefit" as prescribed in K.S.A. 74-4927, and amendments thereto and of providing the "accidental death benefit" as prescribed in subsection (2) of K.S.A. 74-4916, and amendments thereto, to all members of the legislature who have failed to file the election to become a member of the retirement system pursuant to K.S.A. 74-4911, and amendments thereto, and who have filed an election to be covered pursuant to the provisions of K.S.A. 74-4916 and 74-4927, and amendments thereto, as provided in this subsection, the term "member" as used in K.S.A. 74-4927, and amendments thereto and subsection (2) of K.S.A. 74-4916, and amendments thereto and as used in this section shall include such members of the legislature. Such election as provided in this subsection shall be filed with the system within 90 days of the effective date of this act or within 90 days after taking the oath of office. If a member of the legislature fails to file such election as provided in this subsection, it shall be presumed such member of the legislature has elected to not be covered pursuant to the provisions of K.S.A. 74-4916 and 74-4927, and amendments thereto.

(b) The division of legislative administrative services shall pay to the Kansas public employees retirement system in such manner as the board of trustees shall prescribe, an amount sufficient to pay the employer's contribution to the group insurance reserve as provided in subsection (4) of K.S.A. 74-4927, and amendments thereto.

(c) The division of legislative administrative services shall maintain a file of the beneficiaries named by the persons covered under this section in the form and manner as prescribed by the board of trustees of the Kansas public employees retirement system.

History: L. 2003, ch. 155, § 17; May 29.



74-4927m Plan of death long-term disability benefits; insufficient resources; loan by pooled money investment board; repayment.

74-4927m. Plan of death long-term disability benefits; insufficient resources; loan by pooled money investment board; repayment. (a) Subject to the limitations of this section, during the fiscal year ending June 30, 2006, and each fiscal year thereafter, if it appears that the resources are insufficient to meet in full the estimated expenditures as they become due to meet the financial obligations imposed by law on the death and disability program as a result of a cash flow shortfall, the pooled money investment board is authorized and directed to loan to the Kansas public employees retirement system sufficient funds to maintain the cash flow of the death and disability program upon approval of such loan by the state finance council acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c, and amendments thereto. No loan shall be made unless the terms thereof have been approved by the director of the budget. A copy of the terms of the loan shall be submitted to the director of the legislative research department. The pooled money investment board is authorized and directed to use any moneys in the operating accounts, investment accounts or other investments of the state of Kansas to provide the funds for such loan. Each such loan shall bear interest at a rate equal to the net earnings rate of the pooled money investment portfolio at the time of the making of such loan. Such loan shall not be deemed to be an indebtedness or debt of the state of Kansas within the meaning of section 6 of article 11 of the constitution of the state of Kansas.

(b) Upon certification by the pooled money investment board by the executive director of the Kansas public employees retirement system of the amount of each loan authorized pursuant to subsection (a), the pooled money investment board shall transfer each such amount certified by the executive director of the Kansas public employees retirement system from the state bank account or accounts prescribed in subsection (a) to the group insurance reserve fund.

(c) The principal and interest of each loan authorized pursuant to subsection (a) shall be repaid in payments payable on or before June 30, 2007, or June 30 of each subsequent year where a loan to the system has occurred pursuant to this section.

History: L. 2005, ch. 196, § 16; May 19.



74-4928 Eligibility for membership of certain persons; conditions.

74-4928. Eligibility for membership of certain persons; conditions. Notwithstanding the provisions of K.S.A. 74-4902, 74-4911 and 74-4913 and amendments thereto, to the contrary, an employee of a participating employer who was employed by the legislature on January 15, 1962, and was employed on July 1, 1943, and July 1, 1962, by the participating employer by whom such employee is employed on the effective date of this act, shall be an eligible member of the Kansas public employees retirement system as of July 1, 1962, subject to the provisions of K.S.A. 74-49,123 and amendments thereto, upon the payment of appropriate employer and employee contributions. Such employee shall be entitled to receive full credit for employment with such participating employer prior to said participating employer's entry date. The prior service annual salary in such case shall be the compensation, not including any amount received as payment for overtime or as reimbursement for travel or moving expense, received for personal services by the employee from the employer during the last 12 months of employment prior to January 1, 1962.

History: L. 1969, ch. 387, § 1; L. 1998, ch. 64, § 57; July 1.



74-4929 Requirement to become affiliated when municipal consolidations occur.

74-4929. Requirement to become affiliated when municipal consolidations occur. When two (2) or more cities, counties, townships, political subdivisions or instrumentalities of any one or several of the aforementioned are consolidated, merged or otherwise combined or separated, whether by operation of law or by act of the governing body or chief officer, and one or more of the governmental entities being consolidated, merged or otherwise combined or separated is a participating employer under the Kansas public employees retirement system, any resulting governmental entity shall assume by operation of this act the continuing retirement obligation toward those employees of the previous entity or entities that are continued on the payroll of any such resulting governmental entity. The governing body or chief officer of any such resulting entity shall forthwith adopt the resolution for affiliation provided for in K.S.A. 74-4910 to provide retirement benefits for any other employees who were not previously members of the system, commencing January 1 of the year immediately following such consolidation, merger, combination or separation, and said date shall be the entry date applicable to said other employees employed on said date.

History: L. 1969, ch. 390, § 1; July 1.



74-4930 Employer contributions; when certain additional costs reflected.

74-4930. Employer contributions; when certain additional costs reflected. Any additional costs provided by K.S.A. 74-4915 and 74-4920 shall be reflected in employer contributions by the state of Kansas as a participating employer and by the state of Kansas for participating employers under K.S.A. 74-4931, in the rates of employer contributions beginning in the fiscal year commencing in calendar year 1981 and in the employer contributions by all other participating employers in the rates of employer contributions beginning in the fiscal year commencing in the calendar year 1982.

History: L. 1981, ch. 312, § 4; May 13.



74-4931 Eligible employers; participating employers; entry date.

74-4931. Eligible employers; participating employers; entry date. On the effective date of this act, the following shall be eligible employers as defined in subsection (13) of K.S.A. 74-4902 and as further defined herein:

(1) Kansas public school districts;

(2) Kansas area vocational-technical schools;

(3) Kansas community junior colleges;

(4) The state of Kansas for state agencies having employees who are members of the state school retirement system on December 31, 1970.

Such eligible employers shall become participating employers as defined in subsection (24) of K.S.A. 74-4902. The entry date into the Kansas public employees retirement system of such eligible employers shall be January 1, 1971.

History: L. 1970, ch. 326, § 1; July 1.



74-4931a Kansas state high school activities association, eligible employer.

74-4931a. Kansas state high school activities association, eligible employer. From and after January 1, 1983, the Kansas state high school activities association, as described in K.S.A. 72-130 and amendments thereto, shall be an eligible and participating employer in the Kansas public employees retirement system for all purposes under the system, as an instrumentality of those eligible employers as defined in K.S.A. 74-4931 and amendments thereto.

History: L. 1983, ch. 246, § 1; April 21.



74-4931b Same; payment of contributions; benefits of membership conferred.

74-4931b. Same; payment of contributions; benefits of membership conferred. (a) Within 35 days after the effective date of this act, the Kansas state high school activities association shall pay to the system an amount equal to the total of:  (1) All employer contributions payable from January 1, 1983, to the date of payment at the applicable rate of contribution fixed pursuant to K.S.A. 74-4920 and amendments thereto; and (2) all employee contributions payable from January 1, 1983, to the date of payment at the rate of contribution fixed by K.S.A. 74-4919 and amendments thereto.

(b) Subject to the provisions of K.S.A. 74-4901 et seq., and all acts amendatory thereof and supplemental thereto, all rights and benefits of membership including group insurance and participating service credit shall accrue to each individual who is an employee of the Kansas state high school activities association from January 1, 1983.

History: L. 1983, ch. 246, § 2; April 21.



74-4932 Definitions.

74-4932. Definitions. As used in this act, unless the context otherwise requires:

(1) "Accumulated contributions" means the sum of all contributions by a member to the system which shall be credited to such member's account, with interest allowed thereon, plus such member's contributions transferred from the school employees savings fund of the state school retirement system;

(2) "compensation" means the same as defined in subsection (9) of K.S.A. 74-4902, and amendments thereto;

(3) "school year" means the twelve-month period beginning September 1 and ending August 31;

(4) "employee" means any employee of a participating employer which is an eligible employer, as specified in K.S.A. 74-4931, and amendments thereto, whose employment is not seasonal or temporary and whose employment requires at least 630 hours of work per year or 3.5 hours of work per day for at least 180 days or any employee who is concurrently employed by two or more eligible employers, as specified in K.S.A. 74-4931, and amendments thereto, whose combined employment is not seasonal or temporary and whose combined employment requires at least 630 hours of work per year or 3.5 hours of work per day for at least 180 days. Employee shall not include:

(a) Any employee who is covered by or eligible for or who will become eligible for retirement benefits under any retirement plan or system provided by K.S.A. 74-4925, and amendments thereto;

(b) any employee who is a contributing member of the United States civil service retirement system;

(c) any employee or class of employees specifically exempt by law, except those persons who were formerly employees of one or more of the participating employers which are eligible employers as specified in K.S.A. 74-4931, and amendments thereto, who are covered by and have contributions on deposit with the state school retirement system and who have not retired under that system on the day next preceding entry date;

(d) any employee who on entry date is covered by or eligible for or will become eligible for retirement benefits under a separate retirement system authorized or established under K.S.A. 72-1758 to 72-1769, inclusive, and amendments thereto or K.S.A. 72-6780, and amendments thereto, except that this paragraph (d) shall not include any employee, who before September 1, 1974, elects to become a member of the Kansas public employees retirement system as provided in K.S.A. 74-4935a, and amendments thereto; or

(e) on and after July 1, 1975, no person who is otherwise eligible for membership in the Kansas public employees retirement system shall be barred from such membership by reason of coverage by, eligibility for or future eligibility for a retirement annuity under the provisions of K.S.A. 74-4925, and amendments thereto. However, no person shall receive service credit under the Kansas public employees retirement system for any period of service for which benefits accrue or are granted under a retirement annuity plan under the provisions of K.S.A. 74-4925, and amendments thereto;

(5) "executive director" means the managing officer of the system as defined in subsection (16) of K.S.A. 74-4902, and amendments thereto;

(6) "military service" means the same as defined in subsection (22) of K.S.A. 74-4902, and amendments thereto, and includes such service when followed by return to employment with the same or another participating employer on or before the beginning of the next school year following discharge or separation from such military service;

(7) "normal retirement date" means the same as defined in subsection (23) of K.S.A. 74-4902, and amendments thereto, as modified by subsection (1) of K.S.A. 74-4937, and amendments thereto;

(8) "school employment" means the employment of a member when employed by an eligible employer as specified in any of subsection (1), (2) or (3) of K.S.A. 74-4931, and amendments thereto; and

(9) "USERRA" means the same as defined in subsection (34) of K.S.A. 74-4902, and amendments thereto.

History: L. 1970, ch. 326, § 2; L. 1974, ch. 293, § 2; L. 1975, ch. 406, § 4; L. 1985, ch. 254, § 15; L. 1987, ch. 299, § 25; L. 1993, ch. 227, § 32; L. 1995, ch. 267, § 39; L. 1998, ch. 64, § 58; L. 2001, ch. 209, § 26; L. 2005, ch. 196, § 12; May 19.



74-4933 Application of KPERS provisions to school employees; nonforfeitable benefits; nonapplication of state school retirement act.

74-4933. Application of KPERS provisions to school employees; nonforfeitable benefits; nonapplication of state school retirement act. (1) Except as provided in this act and to the extent not inconsistent with the provisions of this act, employers who are participating employers under this act, employees of such employers and the provisions of this act shall be subject to the provisions of K.S.A. 74-4901 et seq. and amendments thereto.  The rights of such employees to benefits accrued to the extent funded to the date of transfer or to the amounts in such employees' accounts, if any, are nonforfeitable.

(2) The provisions of K.S.A. 72-5501 through 72-5534 and amendments thereto shall not apply to any person who is an employee as defined in K.S.A. 74-4932 and amendments thereto, except as provided in this act.

(3) For purposes of this section, "act" means the provisions of K.S.A. 74-4931 et seq. and amendments thereto.

History: L. 1970, ch. 326, § 3; L. 1998, ch. 64, § 59; July 1.



74-4934 Administration of state school retirement system; transfers of moneys and securities; credit to members' accounts; executive secretary; transfer of employees.

74-4934. Administration of state school retirement system; transfers of moneys and securities; credit to members' accounts; executive secretary; transfer of employees. (1) On and after July 1, 1970, the state school retirement board is abolished and such board shall have no further legal authority or powers. On such date all of the powers provided in K.S.A. 72-5501 to 72-5534 and amendments thereto shall devolve upon and be performed by the board of trustees of the Kansas public employees retirement system, and all powers heretofore exercised by the state school retirement board, including management and control of the assets and funds of the state school retirement system, shall be and become vested in the board of trustees of the Kansas public employees retirement system. Whenever in the statutes of this state the words "state school retirement board" or words of like effect are used, the same shall be deemed to mean the board of trustees of the Kansas public employees retirement system. The board of trustees of the Kansas public employees retirement system is authorized to execute transfer endorsements for any stock or security of the state school retirement system and such endorsements may be in the name of the state school retirement board.

(2) On January 1, 1971, there shall be transferred from the school employees savings fund of the state school retirement system such moneys and securities, and accumulated earnings thereon, as are equal to the accumulated contributions (savings annuity deductions or accumulated deductions) of the members of the state school retirement system on deposit with the state school retirement system who become members of this system on January 1, 1971, as provided in K.S.A. 74-4935. Such transfer of securities in the school employees savings fund shall be on the basis of the book value of such securities. The member's account in this system shall be credited with the amount in his savings annuity account (savings annuity deductions or accumulated deductions) so transferred.

(3) "Executive director" as used in K.S.A. 72-5501 to 72-5534, inclusive, and amendments thereto means the same as is provided in subsection (5) of K.S.A. 74-4932. The duties provided in such statutes to be performed by the executive director shall be performed by the person holding the office defined in subsection (5) of K.S.A. 74-4932. Employees of the state school retirement board shall continue in state service and retain all their rights under the Kansas civil service act.

History: L. 1970, ch. 326, § 4; L. 2001, ch. 209, § 27; May 31.



74-4935 Eligible employees.

74-4935. Eligible employees. (1) Any employee of a participating employer on the entry date of such employer shall be a member of the system on the entry date.

(2) Any employee other than an elected official who is employed by a participating employer after the entry date of such employer shall be a member of the system on the first day of such employment.

(3) Any employee who is in military service subject to the provisions of USERRA or on leave of absence on the entry date of the employee's employer shall become a member of the system immediately upon returning to active employment with the same or another participating employer.

(4) Any member of the state school retirement system who meets the following conditions on entry date shall become a member of the system on entry date:

(a) Is not employed by a participating employer;

(b) has not retired under the state school retirement system;

(c) has contributions on deposit with the state school retirement system; and

(d) would be eligible for retirement under the state school retirement system based on service which is credited to such member thereunder.

History: L. 1970, ch. 326, § 5; L. 1974, ch. 340, § 1; L. 1979, ch. 250, § 1; L. 1983, ch. 254, § 13; L. 1986, ch. 294, § 10; L. 1998, ch. 64, § 60; July 1.



74-4935a Option of certain employees to become members; entry date for members so electing; transfer of accumulations; conditions applicable to members who elect hereunder; final average salary, defined.

74-4935a. Option of certain employees to become members; entry date for members so electing; transfer of accumulations; conditions applicable to members who elect hereunder; final average salary, defined. (a) Any employee to which subpart (d) of subsection (4) of K.S.A. 74-4932 and amendments thereto applied on the day preceding the effective date of this act may become a member of the Kansas public employees retirement system on July 1, 1985, only by filing with the board of trustees of such system, on or before August 30, 1985, a written election to become a member of such system. Failure to file such written election shall be presumed to be an election not to become a member. Such election, whether to become a member or not to become a member, shall be irrevocable.

(b) For the purpose of employees who elect to become a member under subsection (a), the entry date of the participating employer shall be January 1, 1971. The board of education to which K.S.A. 72-1759 and amendments thereto applies shall on September 30, 1985, certify to the board of trustees of the Kansas public employees retirement system the years of service in such school district of each employee who elects to become a member under this section and the total amount of contributions of each such employee held by the retirement system of such school district on June 30, 1985. The board of education of such school district shall pay from the retirement fund of the school district to such board of trustees an amount equal to the aggregate of such total amounts of contributions and the aggregate of all such member's contributions during the quarter in which the election is made. Such amount shall be remitted in the form and manner prescribed by the system and shall take place at the same time the school district submits the quarterly report for the quarter in which the elections are made.

(c) Employees who become members under this section shall be granted prior service credit in accordance with the provisions of K.S.A. 74-4936 and amendments thereto, except for service after December 31, 1970, and before July 1, 1985. Such employees shall be granted participating service credit in accordance with the provisions of K.S.A. 74-4936 and amendments thereto for service from January 1, 1971, to  June 30, 1985 and thereafter.

(d) Provisions of law applicable to employees who became members under K.S.A. 74-4935 and amendments thereto shall apply to employees who become members under this section, except as is otherwise specifically provided in this section.

(e) The provisions of K.S.A. 72-1758 to 72-1769, inclusive, and amendments thereto, shall not apply to any person who becomes a member of the Kansas public employees retirement system under subsection (a).

(f) For any such employee who elects to become a member of the Kansas public employees retirement system as provided in this section, the term "final average salary" means the average highest annual compensation paid to such person for service for any five years preceding retirement or termination of service, notwithstanding the definition of such term in K.S.A. 74-4902 and amendments thereto.

History: L. 1974, ch. 293, § 3; L. 1985, ch. 254, § 16; July 1.



74-4935b KSRS members as special members of KPERS; assets, liabilities and unfunded obligations for benefits; increased savings annuity.

74-4935b. KSRS members as special members of KPERS; assets, liabilities and unfunded obligations for benefits; increased savings annuity. (1) On and after July 1, 1984, every person who has retired and has been receiving or who will become eligible to receive an annuity from the Kansas school retirement system shall be a special member of the Kansas public employees retirement system and, except as otherwise provided in this act, shall be subject to the provisions of K.S.A. 72-5501 et seq. and amendments thereto.

(2) On and after July 1, 1984, all assets and liabilities and any unfunded obligations for benefits due under the provisions of K.S.A. 72-5501 et seq. and amendments thereto, shall be funded by additional payments over the period remaining for the amortization of past service cost, for such employers as defined in K.S.A. 74-4931 and amendments thereto.

(3) On July 1, 1984, any person who is entitled to a savings annuity pursuant to K.S.A. 72-5501 et seq. and amendments thereto, shall have such annuity increased by an amount equal to 50% of the savings annuity payment in effect on June 30, 1984.

History: L. 1984, ch. 289, § 18; July 1.



74-4936 Credited service; prior service credit; participating service credit.

74-4936. Credited service; prior service credit; participating service credit. (1) Prior service shall be credited as follows:

(a) A member shall receive full credit for continuous employment prior to the entry date with such member's employer on the entry date, except that if the employee was employed on March 15, 1970, by a participating employer, then all previous employment with a participating employer shall be credited;

(b) any member of the state school retirement system not employed on the day preceding entry date by an eligible employer which will become a participating employer on entry date, who has contributions on deposit with the state school retirement system on entry date, who would become eligible for a retirement benefit based on the credited service under the state school retirement system, on entry date, and who has not retired under the state school retirement system shall be granted prior service credit for employment with any participating employer prior to entry date;

(c) any member of the state school retirement system not employed on the date preceding entry date by an eligible employer which will become a participating employer on entry date, who has contributions on deposit on entry date, and who would not become eligible for a retirement benefit on the basis of service credited under the state school retirement system on entry date shall not receive credit for such service;

(d) leaves of absence shall not be credited;

(e) subject to the provisions of USERRA, military service which is credited under the state school retirement system shall be credited;

(f) one year of prior service credit shall be granted for each year of school employment by a participating employer;

(g) any member who is not otherwise eligible for service credit as provided for in subsection (1)(a) may be granted credit for such service upon the attainment of 38 quarters of participating service.

(2) Participating service shall be credited as follows: (a) A member shall receive credit for participating service with a participating employer in accordance with rules and regulations established by the board of trustees, except that no more than one calendar quarter of participating service shall be credited for any employment within one calendar quarter;

(b) leaves of absence and military service shall not count as a break in continuous employment, if the member leaves accumulated contributions on deposit with the fund. The period of military service shall be credited, except that after July 1, 1974, not more than five years' credit for military service shall be granted hereunder to the extent required by the provisions of USERRA, but leaves of absence shall not be credited;

(c) termination of employment followed by employment by the same or with another participating employer within five years shall not constitute a break in continuous employment, if such employee leaves accumulated contributions on deposit with the system. Such period while not employed shall not be credited as participating service.

(3) In determining the numbers of years of credited prior service or participating service a fractional year of six months or more shall be considered as one year and a fractional year of less than six months shall be disregarded.

(4) If a member is on leave of absence or is in military service or has terminated employment with a participating employer, such member may withdraw accumulated contributions on forms prescribed by the board. In the event the member withdraws the accumulated contributions, such member's membership in the system shall terminate and the system shall have no further liability or obligation to such member. Thereafter, if such former member is employed by the same or another participating employer, such member shall be deemed to be a new employee unless otherwise required by the provisions of USERRA.

(5) If a member does not return to employment with the same or another participating employer within five years following termination of employment, such member shall withdraw accumulated contributions on forms prescribed by the board. Such member's membership in the system shall terminate and the system shall have no further liability or obligation to such member. Thereafter, if such former member is employed by the same or another participating employer, such member shall be deemed to be a new employee.

(6) If a member, who has a vested benefit, again becomes an employee of a participating employer, any credited service such member subsequently accrues shall be added to that which had been vested by virtue of previous service.

History: L. 1970, ch. 326, § 6; L. 1974, ch. 332, § 4; L. 1983, ch. 254, § 14; L. 1998, ch. 64, § 62; July 1.



74-4936a Purchase of additional benefits for out-of-state public school or overseas teaching employment.

74-4936a. Purchase of additional benefits for out-of-state public school or overseas teaching employment. Any employee of a participating employer who is a member of the Kansas public employees retirement system, who was previously employed in a teaching position with a public school system of another state, in a foreign teaching service in an overseas dependents' school, in a recognized teacher exchange program or in any program where a teacher is chosen by the Kansas department of education to teach in a foreign country and which service otherwise meets the requirements of an employee as prescribed in subsection (14) of K.S.A. 74-4902 or subsection (4) of K.S.A. 74-4932 and amendments thereto may elect to purchase service for such out-of-state public school or overseas teaching employment. At the election of the member, the benefit for each such year of employment shall be equal to either 1% or 1.75% of the final average salary of any such member. For any member who elected to purchase service credit as provided in this section prior to the effective date of this act at the 1% rate, such member may elect to purchase such service credit at an additional amount of .75% of final average salary of such member in a lump-sum amount as otherwise provided in this subsection. Subject to the provisions of K.S.A. 74-49,123 and amendments thereto, such member may purchase such service credit by making application therefor prior to date of retirement at an additional rate of contribution in addition to the employee's rate of contribution as provided in K.S.A. 74-4919 and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at the time of such purchase.  Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased. Subject to the provisions of K.S.A. 74-49,123 and amendments thereto, any such member may purchase such service credit as described in this section by electing to effect such purchase by means of a single lump-sum payment in lieu of employee contributions as provided in this section in an amount equal to the then present value of the benefits being purchased as determined by the actuary using the member's attained age, annual compensation at the time of purchase and the actuarial assumptions and tables then in use by this system. The lump-sum payment shall be made immediately upon being notified of the amount due.

History: L. 1972, ch. 305, § 1; L. 1982, ch. 319, § 30; L. 1985, ch. 254, § 17; L. 1991, ch. 237, § 10; L. 1996, ch. 266, § 13; L. 1998, ch. 64, § 63; L. 1998, ch. 201, § 30; July 1.



74-4937 Normal retirement date of certain members in school employment; early retirement; employment after retirement.

74-4937. Normal retirement date of certain members in school employment; early retirement; employment after retirement. (1) The normal retirement date of a member of the system who is in school employment and who is subject to K.S.A. 74-4940, and amendments thereto, shall be the first day of the month coinciding with or following termination of employment not followed by employment with any participating employer within 60 days and the attainment of age 65 or, commencing July 1, 1986, age 65 or age 60 with the completion of 35 years of credited service or at any age with the completion of 40 years of credited service, or commencing July 1, 1993, any alternative normal retirement date already prescribed by law or age 62 with the completion of 10 years of credited service or the first day of the month coinciding with or following the date that the total of the number of years of credited service and the number of years of attained age of the member is equal to or more than 85. Each member upon giving prior notice to the appointing authority and the retirement system may retire on the normal retirement date or the first day of any month thereafter.

(2) Any member who is in school employment and who is subject to K.S.A. 74-4940, and amendments thereto, may retire before such member's normal retirement date on the first day of the month coinciding with or following termination of employment not followed by employment with any participating employer within 60 days and the attainment of age 55 with the completion of 10 years of credited service, upon the filing with the office of the retirement system of an application for retirement in such form and manner as the board shall prescribe.

(3)  Before July 1, 2017, the provisions of K.S.A. 74-4914(5), and amendments thereto, which relate to an earnings limitation which when met or exceeded requires that the retirant not receive a retirement benefit for any month for which such retirant serves in a position as described herein shall not apply to retirants who either retired under the provisions of K.S.A. 74-4914(l), and amendments thereto, related to normal retirement, or, if they retired under the provisions of K.S.A. 74-4914(4), and amendments thereto, related to early retirement, were retired more than 60 days prior to May 28, 2009, and are subsequently hired in a position that requires a license under K.S.A. 72-1388, and amendments thereto, or other provision of law. The provisions of this subsection shall only apply to retirants who retired prior to May 1, 2015. The provisions of this subsection do not apply to retirants who retired under K.S.A. 74-4914(4), and amendments thereto, which relates to early retirement prior to age 62. Except as otherwise provided, when a retirant is employed by the same school district or a different school district with which such retirant was employed during the final two years of such retirant's participation or employed by a third-party entity who contracts services with a school district to fill a position as described in this subsection, the participating employer of such retirant shall pay to the system the actuarially determined employer contribution based on the retirant's compensation during any such period of employment plus 8%. The participating employer shall enroll all retirants and report to the system when compensation is paid to a retirant as provided in this subsection. Upon request of the executive director of the system, the participating employer shall provide such information as may be needed by the executive director to carry out the provisions of this subsection. The provisions of this subsection shall not apply to retirants employed as substitute teachers. The provisions of K.S.A. 74-4914(5), and amendments thereto, shall be applicable to retirants employed as described in this subsection, except as specifically provided in this subsection. Nothing in this subsection shall be construed to create any right, or to authorize the creation of any right, which is not subject to amendment or nullification by act of the legislature. The provisions of this subsection shall expire on June 30, 2017. After such date the Kansas public employees retirement system and its actuary shall report the experience to the joint committee on pensions, investments and benefits.

(4) (a) On and after July 1, 2016, a school district may hire a retired licensed professional to fill a special teacher position as defined in K.S.A. 72-962, and amendments thereto, if such retirant is hired not prior to 60 days after such retirant's retirement date without any prearrangement with such school district in the manner prescribed in this subsection. The participating employer shall enroll all retirants and report to the system when compensation is paid to a retirant as provided in this subsection. Upon request of the executive director of the system, the participating employer shall provide such information as may be needed by the executive director to carry out the provisions of this subsection.

(b) A retirant hired under the provisions of this subsection may continue to receive such retirant's full retirement benefit for a period not to exceed three school years or 36 months, whichever is less, and shall not be subject to the provisions of K.S.A. 74-4914(5), and amendments thereto, which relate to a compensation limitation which when met or exceeded requires that the retirant not receive a retirement benefit for any month for which such retirant serves in a position as described herein. Such retirant may be employed by such employer for some or all of a school year, and in subsequent school years if the employer is unable to permanently fill the position with active members, so long as the retirant's total term of employment with all employers under this subsection does not exceed 36 months or three school years, whichever is less. After such period, the retirant shall be subject to the provisions of K.S.A. 74-4914(7), and amendments thereto, which relate to a compensation limitation which when met or exceeded requires that the retirant not receive a retirement benefit for any month for which such retirant serves in a position as described herein. The participating employer of such retirant shall pay to the system the actuarially determined employer contribution based on the retirant's compensation during any such period of employment plus 8%. The provisions of this subsection shall not apply to retirants employed as substitute teachers. The provisions of K.S.A. 74-4914(5), and amendments thereto, shall be applicable to retirants employed as special teachers, except as specifically provided in this subsection.

(c) Each school district that uses the provisions of this subsection to hire retirants shall maintain documentation describing their recruiting efforts to obtain non-retirant employees to fill the special teacher positions. Upon request of the joint committee on pensions, investments and benefits, an employer shall provide such documentation to the committee. If the committee finds that an employer has not made sufficient efforts to hire a non-retirant for the position or if the committee finds evidence of prearrangement in violation of this section, the three-year exemption provided pursuant to this subsection may be revoked. The committee shall notify the executive director of the system that a retirant's exemption has been revoked within 30 days of making such a determination.

(d) An employer may submit a written appeal to the joint committee on pensions, investments and benefits to extend the exception provided for in this subsection by one year. Such written appeal shall include documentation of the employer's efforts to fill the position with a non-retirant. Granting or denial of such extension shall be at the sole discretion of the committee. The committee shall notify the executive director of the system that a retirant's exemption has been extended within 30 days of making such a determination.

(e) Nothing in this subsection shall be construed to create any right, or to authorize the creation of any right, which is not subject to amendment or nullification by act of the legislature.

(f) The provisions of this subsection shall expire on July 1, 2021.

(5) (a) On and after July 1, 2016, a school district may hire a retired licensed professional to fill a non-special teacher position if such retirant is hired not prior to 60 days after such retirant's retirement date without any prearrangement with such school district, and if such school district hires a retirant for a hard-to-fill position in the manner prescribed in this subsection. The participating employer shall enroll all retirants and report to the system when compensation is paid to a retirant as provided in this subsection. Upon request of the executive director of the system, the participating employer shall provide such information as may be needed by the executive director to carry out the provisions of this subsection.

(b) The state board of education shall annually certify the top five types of licensed positions that are hard to fill. A school district may hire a retirant to fill a hard-to-fill position for some or all of a school year and in subsequent school years if the employer is unable to permanently fill the position with an active member. A retirant first hired under the provisions of this subsection may be retained by an employer even if such retirant's type of position is no longer one of the five types of positions certified by the state board of education. A retirant hired under the provisions of this subsection may continue to receive such retirant's full retirement benefit for a period not to exceed three school years or 36 months, whichever is less, and shall not be subject to the provisions of K.S.A. 74-4914(5), and amendments thereto, which relate to a compensation limitation which when met or exceeded requires that the retirant not receive a retirement benefit for any month for which such retirant serves in a position as described herein. Such retirant may be employed by such employer for some or all of a school year, and in subsequent school years if the employer is unable to permanently fill the position with active members, so long as the retirant's total term of employment with all employers under this subsection does not exceed 36 months or three school years, whichever is less. After such period, the retirant shall be subject to the provisions of K.S.A. 74-4914(7), and amendments thereto, which relate to a compensation limitation which when met or exceeded requires that the retirant not receive a retirement benefit for any month for which such retirant serves in a position as described herein. The participating employer of such retirant shall pay to the system the actuarially determined employer contribution based on the retirant's compensation during any such period of employment plus 8%. The provisions of this subsection shall not apply to retirants employed as substitute teachers. The provisions of K.S.A. 74-4914(5), and amendments thereto, shall be applicable to retirants employed as described in this subsection, except as specifically provided in this subsection.

(c) Each school district that uses the provisions of this subsection to hire retirants for hard-to-fill positions shall maintain documentation describing their recruiting efforts to obtain non-retirant employees to fill the hard-to-fill positions. Upon request of the joint committee on pensions, investments and benefits, a school district shall provide such documentation to the committee. If the committee finds that a school district has not made sufficient efforts to hire a non-retirant for the position or if the committee finds evidence of prearrangement in violation of this section, the three-year exemption provided pursuant to this subsection may be revoked. The committee shall notify the executive director of the system that a retirant's exemption has been revoked within 30 days of making such a determination.

(d) An employer may submit a written appeal to the joint committee on pensions, investments and benefits to extend the exception provided for in this subsection by one year. Such written appeal shall include documentation of the employer's efforts to fill the position with a non-retirant. Granting or denial of such extension shall be at the sole discretion of the committee. The committee shall notify the executive director of the system that a retirant's exemption has been extended within 30 days of making such a determination.

(e) Nothing in this subsection shall be construed to create any right, or to authorize the creation of any right, which is not subject to amendment or nullification by act of the legislature.

(f) The provisions of this subsection shall expire on July 1, 2021.

History: L. 1970, ch. 326, § 7; L. 1972, ch. 303, § 1; L. 1981, ch. 311, § 2; L. 1982, ch. 319, § 31; L. 1983, ch. 254, § 15; L. 1986, ch. 294, § 11; L. 1987, ch. 299, § 26; L. 1988, ch. 302, § 13; L. 1989, ch. 232, § 15; L. 1991, ch. 237, § 11; L. 1992, ch. 321, § 2; L. 1993, ch. 227, § 33; L. 1998, ch. 201, § 31; L. 2009, ch. 137, § 2; L. 2012, ch. 171, § 25; L. 2015, ch. 77, § 3; July 1.



74-4938 Retirement benefits; annual benefits; vested benefits; minimum benefits.

74-4938. Retirement benefits; annual benefits; vested benefits; minimum benefits. (1) Except as otherwise provided in this section, the provisions of K.S.A. 74-4915, and amendments thereto, shall apply to members hereunder. Any member who retires on or after the member's normal retirement date shall be entitled to receive an annual retirement benefit equal to the sum obtained by adding an amount for participating service and an amount for prior service determined as provided in this section. The amount for prior service shall be equal to 1% of the member's prior service annual salary multiplied by the number of years of prior service entitled to credit as provided in K.S.A. 74-4936 and amendments thereto for such years as were credited to the member under the state school retirement system on entry date and .75% of the member's prior service annual salary multiplied by the number of years of prior service entitled to credit as provided in K.S.A. 74-4936 and amendments thereto which were not credited to the member under the state school retirement system on entry date, except that for members retiring on or after July 1, 1981, the amount for prior service shall be calculated using final average salary in lieu of prior service annual salary. The amount for participating service shall be as provided in K.S.A. 74-4913 and 74-4915 and amendments thereto. Any member hereunder who has a vested benefit under the state school retirement system shall continue to have such benefit; otherwise the provisions of K.S.A. 74-4917 and amendments thereto shall govern vested benefits.

(2) Notwithstanding the foregoing provisions of this section, if a member, who became a member on entry date was a member of the state school retirement system on the day preceding entry date, would have been entitled to a greater total retirement benefit under the provisions of the state school retirement system in effect on the day preceding entry date than the total benefit such member would be entitled to receive under this section, such member shall be entitled to the greater total retirement benefit of the two.

(3) For the purpose of calculating the retirement benefit of any person who becomes a member of this system under the provisions of subsection (4) of K.S.A. 74-4935 and amendments thereto, the prior service annual salary shall be the compensation paid to such member as a school employee for the last school year for which service was credited under the state school retirement system.

History: L. 1970, ch. 326, § 8; L. 1981, ch. 312, § 3; L. 1988, ch. 302, § 14; July 1.



74-4939 Employee and employer contributions; certification of employer rate and information.

74-4939. Employee and employer contributions; certification of employer rate and information. (1) Except as otherwise provided in this section, the provisions of K.S.A. 74-4919 and 74-4920, and amendments thereto, shall apply to employee and employer contributions and obligations.

(2) The employer contribution rate for participating employers who are eligible employers as specified in subsections (1), (2) and (3) of K.S.A. 74-4931 and amendments thereto shall be as certified by the board. Participating employers shall certify to the state board of education before September 15 of each year the anticipated total compensation to be paid during the next fiscal year to employees who are or are to become members. The state board of education shall transmit the information necessary to the division of the budget and the governor who shall include in the budget and budget document each year thereafter provisions for the transfer from the state general fund of sufficient sums to satisfy the participating employer's obligation under this act. The director of accounts and reports shall make a transfer therefor to the system quarterly, at the same time such employee contributions are remitted by such participating employers. Such transfer from the general fund of sufficient sums to satisfy the participating employer's obligation shall not include any adjustments for individual employee's service in prior periods and any required payment by a participating employer pursuant to K.S.A. 74-4990 and amendments thereto and K.S.A. 74-49,126 and amendments thereto. The employer's obligation for such adjustments shall be paid by the participating employer. Transfers required by this subsection shall be provided for annually by act of the legislature.

(3) Participating employers who are eligible employers as specified in subsection (4) of K.S.A. 74-4931 and amendments thereto shall pay to the system employer contributions at a rate of contribution as certified by the board.

(4) Upon the effective date of this act, the transfers for the employer's obligation pursuant to subsection (2) for the quarter commencing on January 1, 1987, shall be made on July 1, 1987, together with interest thereon at the rate of 6.72% per annum from the date the payment would have been made as provided in this section immediately prior to this amendment until the date paid.

History: L. 1970, ch. 326, § 9; L. 1983, ch. 254, § 16; L. 1987, ch. 303, § 1; L. 1994, ch. 293, § 18; L. 1998, ch. 201, § 32; July 1.



74-4939a Employer contributions for school districts; distribution; disbursement; procedures for school districts; remittance to KPERS.

74-4939a. Employer contributions for school districts; distribution; disbursement; procedures for school districts; remittance to KPERS. On and after the effective date of this act for each fiscal year commencing with fiscal year 2005, notwithstanding the provisions of K.S.A. 74-4939, and amendments thereto or any other statute, all moneys appropriated for the department of education from the state general fund commencing with fiscal year 2005, and each ensuing fiscal year thereafter, by appropriation act of the legislature, in the KPERS — employer contributions account and all moneys appropriated for the department of education from the state general fund or any special revenue fund for each fiscal year commencing with fiscal year 2005, and each ensuing fiscal year thereafter, by any such appropriation act in that account or any other account for payment of employer contributions for school districts, shall be distributed by the department of education to school districts in accordance with this section. Notwithstanding the provisions of K.S.A. 74-4939, and amendments thereto, the department of education shall disburse to each school district that is an eligible employer as specified in K.S.A. 74-4931(1), and amendments thereto, an amount  in accordance with K.S.A. 2015 Supp. 72-6465(a)(6), and amendments thereto, which shall be disbursed pursuant to K.S.A. 2015 Supp. 72-6465, and amendments thereto. Upon receipt of each such disbursement of moneys, the school district shall deposit the entire amount thereof into a special retirement contributions fund of the school district, which shall be established by the school district in accordance with such policies and procedures and which shall be used for the sole purpose of receiving such disbursements from the department of education and making the remittances to the system in accordance with this section and such policies and procedures. Upon receipt of each such disbursement of moneys from the department of education, the school district shall remit, in accordance with the provisions of such policies and procedures and in the manner and on the date or dates prescribed by the board of trustees of the Kansas public employees retirement system, an equal amount to the Kansas public employees retirement system from the special retirement contributions fund of the school district to satisfy such school district's obligation as a participating employer. Notwithstanding the provisions of K.S.A. 74-4939, and amendments thereto, each school district that is an eligible employer as specified in K.S.A. 74-4931(1), and amendments thereto, shall show within the budget of such school district all amounts received from disbursements into the special retirement contributions fund of such school district. Notwithstanding the provisions of any other statute, no official action of the school board of such school district shall be required to approve a remittance to the system in accordance with this section and such policies and procedures. All remittances of moneys to the system by a school district in accordance with this subsection and such policies and procedures shall be deemed to be expenditures of the school district.

History: L. 2004, ch. 182, § 9; L. 2015, ch. 4, § 69; July 1.



74-4940 Compensation of members in school employment; times of payment.

74-4940. Compensation of members in school employment; times of payment. (a) Subject to the provisions of subsection (b), all members in school employment who are subject to the continuing contract law shall be paid their contractual compensation in not less than 12 substantially equal installments, paid once, or more often, each month.

(b) Upon written authorization from any member in school employment who is subject to the continuing contract law, an employer shall pay the balance of such member's contractual compensation for the school year in one payment upon completion of all contractual obligations of the member. The authorization shall be filed with the employer not later than April 1 of the school year in and for which the balance payment is first authorized. A written authorization under this subsection shall remain in effect until revoked in writing by the member filing the authorization. So long as the authorization of such member remains in effect, the balance of the member's contractual compensation shall be paid each school year in accordance with the provisions of this subsection. Such payment shall be made no later than June 30 of the school year. For the purposes of the Kansas public employees retirement system, the employer shall make the appropriate employee contribution deduction from the payment and shall report and remit the amount so deducted to the executive director at the time monthly deductions and quarterly reports would normally be made under K.S.A. 74-4919, and amendments thereto, if the authorization for one payment was not in effect.

(c) Notwithstanding the provisions of subsections (a) and (b), each member in school employment who is subject to the continuing contract law, who has completed the balance of such member's contractual obligations and retires prior to the end of a school year under K.S.A. 74-4937, and amendments thereto, shall be paid the balance of the member's contractual compensation in one payment during the calendar month immediately preceding the date of retirement. For the purposes of the Kansas public employees retirement system, the employer shall make the appropriate employee contribution deduction from the payment and shall report and remit the amount so deducted to the executive director at the time monthly deductions and reports are made under K.S.A. 74-4919, and amendments thereto, for the period in which the payment is made except that such report and remittance shall not include any amount which would have been reported normally in the next ensuing period under subsection (b). No employee contribution deduction shall be made from such amount and such amount shall not be included as compensation in determining the member's final average salary.

(d) An employer of members in school employment who are not subject to the continuing contract law may adopt a policy providing that any or all such members shall be paid their contractual compensation each school year in not less than 12 substantially equal installments, paid once, or more often, each month commencing in the first month of any such member's school employment. A copy of any such policy shall be provided to each such member in school employment.

(e) As used in this section, the term "school employment" means the employment of a member when employed by an eligible employer as specified in any of subsections (1), (2) or (3) of K.S.A. 74-4931, and amendments thereto.

History: L. 1970, ch. 326, § 10; L. 1974, ch. 341, § 1; L. 1975, ch. 410, § 1; L. 1980, ch. 240, § 1; L. 1982, ch. 319, § 32; L. 1990, ch. 282, § 13; L. 1996, ch. 143, § 1; L. 2001, ch. 209, § 28; L. 2007, ch. 86, § 1; July 1.



74-4941 Invalidity of part.

74-4941. Invalidity of part. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1970, ch. 326, § 11; July 1.



74-4942 Payment to qualify as employee of certain former suspended annuitants.

74-4942. Payment to qualify as employee of certain former suspended annuitants. In the event that a person first entered school service September 1, 1923, and first became a member of the Kansas school retirement system in 1960 and retired under the Kansas school retirement system in 1967 and was a suspended annuitant while employed by an employer who became a participating employer as defined in K.S.A. 74-4931 on March 15, 1970, and on the entry date of such employer, may become a member of the Kansas public employees retirement system if:  (1) The person is an eligible employer as defined in K.S.A. 74-4902 or 74-4931 and amendments thereto; (2) application for membership is made within six months after the effective date of this act; (3) such person repays to the Kansas school retirement system an amount equal to all annuities which have been received since 1967, both service and savings; and (4) subject to the provisions of K.S.A. 74-49,123 and amendments thereto, such person pays an amount equivalent to employee contributions which would have been deducted from such person's compensation from the employer's entry date. Such individual shall then be considered an employee as defined in subsection (4) of K.S.A. 74-4932 and amendments thereto, on the entry date of the participating employer and may be granted prior and participating service credit in accordance with the provisions of K.S.A. 74-4936 and amendments thereto.

History: L. 1971, ch. 259, § 1; L. 1998, ch. 64, § 64; July 1.



74-4943 Increase in retirement benefits, pensions and annuities to persons entitled thereto on June 30, 1971; effective July 1, 1972; application and exceptions.

74-4943. Increase in retirement benefits, pensions and annuities to persons entitled thereto on June 30, 1971; effective July 1, 1972; application and exceptions. Retirement benefit, pension and annuity payments accruing on and after July 1, 1972, to persons entitled to receive such payments on June 30, 1971, shall be increased in an amount equal to five percent (5%) of the benefit, pension or annuity payment in effect on June 30, 1972, from the Kansas public employees retirement system, the Kansas police and firemen's retirement system, the state school retirement system, the Kansas highway patrol pension fund, the Kansas bureau of investigation pension fund, the Kansas retirement fund for official court reporters and the Kansas retirement fund for judges, except that such increase shall apply to the savings and service annuities payable to all members of the state school retirement system who have retired on or before June 30, 1972.

History: L. 1972, ch. 302, § 1; July 1.



74-4944 Same; funding of increase; past service cost.

74-4944. Same; funding of increase; past service cost. (a) The cost of providing the amount of the increase in payments provided for in K.S.A. 74-4943 shall be included in the next regular appropriate annual valuation made by the actuaries of the respective systems set out in K.S.A. 74-4943, except in the case of the state school retirement system in which case the annual appropriation for payment of annuities shall be increased by an appropriate amount.

(b) The cost of providing the amount of the increase in payments provided for in K.S.A. 74-4943 to persons entitled to receive such payments from the Kansas public employees retirement system, is hereby made a past service cost and shall be amortized in the same manner and over the same period as all other past service costs of each of the participating employers under the Kansas public employees retirement system.

History: L. 1972, ch. 302, § 2; L. 1977, ch. 276, § 2; April 11.



74-4945 Increase in retirement benefits for certain persons; schedule; past service cost.

74-4945. Increase in retirement benefits for certain persons; schedule; past service cost. (a) Any member, joint annuitant or beneficiary of a member of the Kansas public employees retirement system who is receiving a benefit from the Kansas public employees retirement system calculated in accordance with K.S.A. 74-4915, shall have the benefit increased permanently in accordance with the following schedule: Those members whose date of retirement occurred during the calendar years 1962 and 1963 will be increased thirty-two percent (32%); those members whose date of retirement occurred during the calendar years 1964 and 1965 will be increased twenty-eight percent (28%); those members whose date of retirement occurred during the calendar years 1966 and 1967 will be increased twenty-two percent (22%); those members whose date of retirement occurred during the calendar year 1968 will be increased fifteen percent (15%); those members whose date of retirement occurred during the calendar year 1969 will be increased nine percent (9%); those members whose date of retirement occurred during the calendar year 1970 will be increased two percent (2%); those members whose retirement date occurred on and after January 1, 1971, are not increased by this act; those members whose retirement date occurs on or after the effective date of this act are not increased by this act.

(b) The increases granted in subsection (a) of this section shall accrue from July 1, 1973, and be in addition to the increase granted under K.S.A. 74-4943.

(c) The cost of the increases granted in subsection (a) is hereby made a past service cost and shall be amortized in the same manner and over the same period as all other past service costs of each of the participating employers under the Kansas public employees retirement system.

History: L. 1973, ch. 321, § 19; L. 1977, ch. 276, § 3; April 11.



74-4946 Postretirement benefit increase for certain retirants; schedule; minimum and maximum; past service cost.

74-4946. Postretirement benefit increase for certain retirants; schedule; minimum and maximum; past service cost. (a) For purposes of this section:

(1) "Member" means (A) any person who is a member of a retirement system and who retired before January 1, 1977, (B) any person who is a special member of a retirement system, who became a special member of such retirement system before January 1, 1977, and who retired before January 1, 1977, and (C) any person who is a joint annuitant or beneficiary of any member described in (A) or of any special member described in (B).

(2) "Retirement system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system, the Kansas highway patrol pension fund, the Kansas bureau of investigation pension fund, the Kansas retirement fund for judges, or the Kansas retirement fund for official court reporters, but shall not mean the state school retirement system.

(b) (1) Each member of a retirement system who is receiving a benefit, pension or annuity from such retirement system, shall have the benefit, pension or annuity increased permanently in accordance with the following schedule:

(A) Those members whose date of retirement occurred during the calendar years prior to 1973 shall be increased seven and thirty-four one hundredths percent (7.34%);

(B) Those members whose date of retirement occurred during the calendar year 1973 shall be increased five and five-tenths percent (5.5%);

(C) Those members whose date of retirement occurred during the calendar year 1974 shall be increased four and four-tenths percent (4.4%);

(D) Those members whose date of retirement occurred during the calendar year 1975 shall be increased two and two-tenths percent (2.2%);

(E) Those members whose date of retirement occurred during the calendar year 1976 shall be increased one and one-tenth percent (1.1%);

(F) Those members whose date of retirement occurred after January 1, 1977, are not increased by this act; and

(G) Those members whose retirement date occurs on or after the effective date of this act are not increased by this act.

(2) Notwithstanding any other provision of this subsection (b), each member of a retirement system receiving a permanent increase in the member's benefit, pension or annuity under paragraphs (A) to (E), inclusive, of this subsection (b), shall receive a permanent increase in the amount of that member's benefit, pension or annuity from that retirement system under this subsection (b) of not less than twenty-four dollars ($24) per year and of not more than two hundred forty dollars ($240) per year.

(c) The increases granted in subsection (b) shall accrue from October 1, 1978, and shall be in addition to the increases granted under K.S.A. 74-4943 and 74-4945.

(d) The cost of the increases granted in subsection (a) under each retirement system is hereby made a past service cost of such retirement system and shall be amortized in the same manner and over the same period as all other past service costs under such retirement system.

History: L. 1978, ch. 293, § 1; July 1.



74-4947 Postretirement benefit increases for payments after June 30, 1982, for certain retirants; local school annuitant increases paid by school district.

74-4947. Postretirement benefit increases for payments after June 30, 1982, for certain retirants; local school annuitant increases paid by school district. (1) (a) The retirement benefit, pension or annuity payments accruing after June 30, 1982, to each retirant and each local school annuitant entitled to receive such payments on June 30, 1981, shall be increased by an amount equal to 10% of the retirement benefit, pension or annuity payment in effect on June 30, 1982, from the retirant's retirement system or the local school annuitant's separate retirement system maintained by a local school district and shall be paid by such retirement system to the retirant or by such separate retirement system maintained by a local school district to the local school annuitant during such period. All such increased payments to local school annuitants shall be paid by the local school district maintaining a separate retirement system and such payments shall be made at no additional cost to any employer other than the local school district.

(b) The retirement benefit, pension or annuity payments accruing after June 30, 1984, to each retirant and each local school annuitant entitled to receive such payments on June 30, 1981, shall be increased by an amount equal to 10% of the retirement benefit, pension or annuity payment in effect on June 30, 1984, from the retirant's retirement system or the local school annuitant's separate retirement system maintained by a local school district and shall be paid by such retirement system to the retirant or by such separate retirement system maintained by a local school district to the local school annuitant during such period. All such increased payments to local school annuitants shall be paid by the local school district maintaining a separate retirement system and such payments shall be made at no additional cost to any employer other than the local school district.

(2) As used in this section:

(a) "Retirant" means (i) any person who is a member of a retirement system and who retired prior to July 1, 1981, (ii) any person who is a special member of a retirement system and who retired prior to July 1, 1981, and (iii) any person who is a joint annuitant or beneficiary of any member described in clause (i) or of any special member described in clause (ii).

(b) "Retirement system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system, the state school retirement system and the retirement system for judges.

(c) "Local school annuitant" means (i) any person who is an annuitant with 10 or more years of service who is receiving an annuity from a school district maintaining a separate retirement system and whose annuity is not included, in whole or in part, in payments made to such school district under K.S.A. 72-5512b and amendments thereto and who is not a member of a group I or of group II as defined in K.S.A. 72-5518 and amendments thereto, and (ii) any person who is receiving an annuity from a school district maintaining a separate retirement system which is receiving an aggregate payment from the Kansas public employees retirement system under K.S.A. 72-5512b and amendments thereto.

History: L. 1982, ch. 319, § 3; L. 1984, ch. 289, § 12; L. 1985, ch. 254, § 18; July 1.



74-4948 Postretirement benefit increases for payments after June 30, 1985, for certain retirants; local school annuitant increases paid by school district.

74-4948. Postretirement benefit increases for payments after June 30, 1985, for certain retirants; local school annuitant increases paid by school district. (a) The retirement benefit, pension or annuity payments accruing after June 30, 1985, to each retirant and each local school annuitant entitled to receive such payments on July 1, 1984, shall be increased by an amount equal to 5% of the retirement benefit, pension or annuity payment in effect on July 1, 1985, from the retirant's retirement system or the local school annuitant's separate retirement system maintained by a local school district and shall be paid by such retirement system to the retirant or by such separate retirement system maintained by a local school district to the local school annuitant during such period. All such increased payments to local school annuitants shall be paid by the local school district maintaining a separate retirement system and such payments shall be made at no additional cost to any employer other than the local school district.

(b) As used in this section:

(1) "Retirant" means (A) any person who is a member of a retirement system and who retired prior to July 1, 1984, (B) any person who is a special member of a retirement system and who retired prior to July 1, 1984, and (C) any person who is a joint annuitant or beneficiary of any member described in clause (A) or any special member described in clause (B).

(2) "Retirement system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system, the state school retirement system and the retirement system for judges.

(3) "Local school annuitant" means (A) any person who is an annuitant with 10 or more years of service, who is receiving an annuity from a school district maintaining a separate retirement system, whose annuity is not included, in whole or in part, in payments made to such school district under K.S.A. 72-5512b and amendments thereto and who is not a member of a group I or of group II as defined in K.S.A. 72-5518 and amendments thereto, and (B) any person who is receiving an annuity from a school district maintaining a separate retirement system which is receiving an aggregate payment from the Kansas public employees retirement system under K.S.A. 72-5512b and amendments thereto and who retired prior to September 1, 1981.

History: L. 1985, ch. 254, § 27; July 1.



74-4949 Postretirement benefit increases for payments after June 30, 1986, for certain retirants; local school annuitant increases paid by school district.

74-4949. Postretirement benefit increases for payments after June 30, 1986, for certain retirants; local school annuitant increases paid by school district. (a) The retirement benefit, pension or annuity payments accruing after June 30, 1986, to each retirant and each local school annuitant entitled to receive such payments on January 1, 1985, shall be increased by an amount equal to 3% of the retirement benefit, pension or annuity payment in effect on July 1, 1986, from the retirant's retirement system or the local school annuitant's separate retirement system maintained by a local school district and shall be paid by such retirement system to the retirant or by such separate retirement system maintained by a local school district to the local school annuitant during such period. All such increased payments to local school annuitants shall be paid by the local school district maintaining a separate retirement system and such payments shall be made at no additional cost to any employer other than the local school district.

(b) As used in this section:

(1) "Retirant" means (A) any person who is a member of a retirement system and who retired prior to January 1, 1985, (B) any person who is a special member of a retirement system and who retired prior to January 1, 1985, and (C) any person who is a joint annuitant or beneficiary of any member described in clause (A) or any special member described in clause (B).

(2) "Retirement system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system, the state school retirement system and the retirement system for judges.

(3) "Local school annuitant" means (A) any person who is an annuitant with 10 or more years of service, who is receiving an annuity from a school district maintaining a separate retirement system, whose annuity is not included, in whole or in part, in payments made to such school district under K.S.A. 72-5512b and amendments thereto and who is not a member of a group I or of group II as defined in K.S.A. 72-5518 and amendments thereto, and (B) any person who is receiving an annuity from a school district maintaining a separate retirement system which is receiving an aggregate payment from the Kansas public employees retirement system under K.S.A. 72-5512b and amendments thereto and who retired prior to September 1, 1981.

History: L. 1986, ch. 294, § 16; July 1.



74-4950 Postretirement benefit increases for payments after June 30, 1987, for certain retirants; local school annuitant increases paid by school district.

74-4950. Postretirement benefit increases for payments after June 30, 1987, for certain retirants; local school annuitant increases paid by school district. (a) The retirement benefit, pension or annuity payments accruing after June 30, 1987, to each retirant and each local school annuitant entitled to receive such payments on January 1, 1986, shall be increased by an amount equal to 2% of the retirement benefit, pension or annuity payment in effect on July 1, 1987, from the retirant's retirement system or the local school annuitant's separate retirement system maintained by a local school district and shall be paid by such retirement system to the retirant or by such separate retirement system maintained by a local school district to the local school annuitant during such period. All such increased payments to local school annuitants shall be paid by the local school district maintaining a separate retirement system and such payments shall be made at no additional cost to any employer other than the local school district.

(b) As used in this section:

(1) "Retirant" means (A) any person who is a member of a retirement system and who retired prior to January 1, 1986, (B) any person who is a special member of a retirement system and who retired prior to January 1, 1986, and (C) any person who is a joint annuitant or beneficiary of any member described in clause (A) or any special member described in clause (B).

(2) "Retirement system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system, the state school retirement system and the retirement system for judges.

(3) "Local school annuitant" means (A) any person who is an annuitant with 10 or more years of service, who is receiving an annuity from a school district maintaining a separate retirement system, whose annuity is not included, in whole or in part, in payments made to such school district under K.S.A. 72-5512b and amendments thereto and who is not a member of a group I or of group II as defined in K.S.A. 72-5518 and amendments thereto, and (B) any person who is receiving an annuity from a school district maintaining a separate retirement system which is receiving an aggregate payment from the Kansas public employees retirement system under K.S.A. 72-5512b and amendments thereto and who retired prior to September 1, 1981.

History: L. 1987, ch. 299, § 34; July 1.



74-4950a Postretirement benefit increases for payments after June 30, 1988, for certain retirants; local school annuitant increases paid by school district.

74-4950a. Postretirement benefit increases for payments after June 30, 1988, for certain retirants; local school annuitant increases paid by school district. (a) The retirement benefit, pension or annuity payments accruing after June 30, 1988, to each retirant and each local school annuitant entitled to receive such payments on January 1, 1987, shall be increased by an amount equal to 3% of the retirement benefit, pension or annuity payment in effect on July 1, 1988, from the retirant's retirement system or the local school annuitant's separate retirement system maintained by a local school district and shall be paid by such retirement system to the retirant or by such separate retirement system maintained by a local school district to the local school annuitant during such period. All such increased payments to local school annuitants shall be paid by the local school district maintaining a separate retirement system and such payments shall be made at no additional cost to any employer other than the local school district.

(b) As used in this section:

(1) "Retirant" means (A) any person who is a member of a retirement system and who retired prior to January 1, 1987, (B) any person who is a special member of a retirement system and who retired prior to January 1, 1987, and (C) any person who is a joint annuitant or beneficiary of any member described in clause (A) or any special member described in clause (B).

(2) "Retirement system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system, the state school retirement system and the retirement system for judges.

(3) "Local school annuitant" means (A) any person who is an annuitant with 10 or more years of service, who is receiving an annuity from a school district maintaining a separate retirement system, whose annuity is not included, in whole or in part, in payments made to such school district under K.S.A. 72-5512b and amendments thereto and who is not a member of a group I or of group II as defined in K.S.A. 72-5518 and amendments thereto, and (B) any person who is receiving an annuity from a school district maintaining a separate retirement system which is receiving an aggregate payment from the Kansas public employees retirement system under K.S.A. 72-5512b and amendments thereto and who retired prior to September 1, 1981.

History: L. 1988, ch. 302, § 19; July 1.



74-4950b Postretirement benefit increase for payments after June 30, 1989, for certain retirants; local school annuitant increases paid by school district.

74-4950b. Postretirement benefit increase for payments after June 30, 1989, for certain retirants; local school annuitant increases paid by school district. (a) The retirement benefit, pension or annuity payments accruing after June 30, 1989, to each retirant and each local school annuitant entitled to receive such payments on July 1, 1988, shall be increased by an amount equal to 4% of the retirement benefit, pension or annuity payment in effect on July 1, 1989, from the retirant's retirement system or the local school annuitant's separate retirement system maintained by a local school district and shall be paid by such retirement system to the retirant or by such separate retirement system maintained by a local school district to the local school annuitant during such period. All such increased payments to local school annuitants shall be paid by the local school district maintaining a separate retirement system and such payments shall be made at no additional cost to any employer other than the local school district.

(b) As used in this section:

(1) "Retirant" means (A) any person who is a member of a retirement system and who retired prior to July 1, 1988, (B) any person who is a special member of a retirement system and who retired prior to July 1, 1988, and (C) any person who is a joint annuitant or beneficiary of any member described in clause (A) or any special member described in clause (B).

(2) "Retirement system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system, the state school retirement system and the retirement system for judges.

(3) "Local school annuitant" means (A) any person who is an annuitant with 10 or more years of service, who is receiving an annuity from a school district maintaining a separate retirement system, whose annuity is not included, in whole or in part, in payments made to such school district under K.S.A. 72-5512b and amendments thereto and who is not a member of a group I or of group II as defined in K.S.A. 72-5518 and amendments thereto, and (B) any person who is receiving an annuity from a school district maintaining a separate retirement system which is receiving an aggregate payment from the Kansas public employees retirement system under K.S.A. 72-5512b and amendments thereto and who retired prior to September 1, 1981.

(c) The provisions of this section shall be effective on and after July 1, 1989.

History: L. 1989, ch. 232, § 24; May 25.



74-4950c Postretirement benefit increase for payments after June 30, 1990, for certain retirements; local school annuitant increases paid by school district.

74-4950c. Postretirement benefit increase for payments after June 30, 1990, for certain retirements; local school annuitant increases paid by school district. (a) The retirement benefit, pension or annuity payments accruing after June 30, 1990, to each retirant and each local school annuitant entitled to receive such payments on July 1, 1989, shall be increased by an amount equal to 4% of the retirement benefit, pension or annuity payment in effect on July 1, 1990, from the retirant's retirement system or the local school annuitant's separate retirement system maintained by a local school district and shall be paid by such retirement system to the retirant or by such separate retirement system maintained by a local school district to the local school annuitant during such period. All such increased payments to local school annuitants shall be paid by the local school district maintaining a separate retirement system and such payments shall be made at no additional cost to any employer other than the local school district.

(b) As used in this section:

(1) "Retirant" means (A) any person who is a member of a retirement system and who retired prior to July 1, 1989, (B) any person who is a special member of a retirement system and who retired prior to July 1, 1989, (C) any person who is a joint annuitant or beneficiary of any member described in clause (A) or any special member described in clause (B), and (D) any insured disability benefit recipient.

(2) "Retirement system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system, the state school retirement system and the retirement system for judges.

(3) "Local school annuitant" means (A) any person who is an annuitant with 10 or more years of service, who is receiving an annuity from a school district maintaining a separate retirement system, whose annuity is not included, in whole or in part, in payments made to such school district under K.S.A. 72-5512b and amendments thereto and who is not a member of group I or of group II as defined in K.S.A. 72-5518 and amendments thereto, and (B) any person who is receiving an annuity from a school district maintaining a separate retirement system which is receiving an aggregate payment from the Kansas public employees retirement system under K.S.A. 72-5512b and amendments thereto and who retired prior to September 1, 1981.

(4) "Insured disability benefit recipient" means any person receiving an insured disability benefit under K.S.A. 74-4927 and amendments thereto prior to July 1, 1989.

History: L. 1990, ch. 282, § 27; July 1.



74-4950d Postretirement benefit increase for payments after June 30, 1991, for certain retirants; local school annuitant increases paid by school district.

74-4950d. Postretirement benefit increase for payments after June 30, 1991, for certain retirants; local school annuitant increases paid by school district. (a) The retirement benefit, pension or annuity payments accruing after June 30, 1991, to each retirant and each local school annuitant, shall be increased by an amount equal to $10 or 1.0% of the retirement benefit, pension or annuity payment in effect on July 1, 1991, from the retirant's retirement system or the local school annuitant's separate retirement system maintained by a local school district, whichever is greater, and shall be paid by such retirement system to the retirant or by such separate retirement system maintained by a local school district to the local school annuitant during such period. All such increased payments to local school annuitants shall be paid by the local school district maintaining a separate retirement system and such payments shall be made at no additional cost to any employer other than the local school district.

(b) As used in this section:

(1) "Retirant" means (A) any person who is a member of a retirement system and who retired prior to July 1, 1990, (B) any person who is a special member of a retirement system and who retired prior to July 1, 1990, (C) any person who is a joint annuitant or beneficiary of any member described in clause (A) or any special member described in clause (B), and (D) any insured disability benefit recipient.

(2) "Retirement system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system, the state school retirement system and the retirement system for judges.

(3) "Local school annuitant" means (A) any person who is an annuitant with 10 or more years of service, who is receiving an annuity from a school district maintaining a separate retirement system, whose annuity is not included, in whole or in part, in payments made to such school district under K.S.A. 72-5512b and amendments thereto and who is not a member of group I or of group II as defined in K.S.A. 72-5518 and amendments thereto, and (B) any person who is receiving an annuity from a school district maintaining a separate retirement system which is receiving an aggregate payment from the Kansas public employees retirement system under K.S.A. 72-5512b and amendments thereto and who retired prior to September 1, 1981.

(4) "Insured disability benefit recipient" means any person receiving an insured disability benefit under K.S.A. 74-4927 and amendments thereto prior to July 1, 1990.

History: L. 1991, ch. 237, § 19; July 1.



74-4950e Postretirement benefit increase for payments after June 30, 1992, for certain retirants; local school annuitant increases paid by school district.

74-4950e. Postretirement benefit increase for payments after June 30, 1992, for certain retirants; local school annuitant increases paid by school district. (a) The retirement benefit, pension or annuity payments accruing after June 30, 1992, to each retirant and each local school annuitant from the retirant's retirement system or the local school annuitant's separate retirement system maintained by a local school district, shall be increased by an amount equal to $15. Such payments shall be paid by such retirement system to the retirant or by such separate retirement system maintained by a local school district to the local school annuitant during such period. All such increased payments to local school annuitants shall be paid by the local school district maintaining a separate retirement system and such payments shall be made at no additional cost to any employer other than the local school district.  Such payments shall be paid out of the net amount of investment income of the system.

(b) As used in this section:

(1) "Retirant" means (A) any person who is a member of a retirement system and who retired prior to July 1, 1991, (B) any person who is a special member of a retirement system and who retired prior to July 1, 1991, (C) any person who is a joint annuitant or beneficiary of any member described in clause (A) or any special member described in clause (B), and (D) any insured disability benefit recipient.

(2) "Retirement system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system, the state school retirement system and the retirement system for judges.

(3) "Local school annuitant" means (A) any person who is an annuitant with 10 or more years of service, who is receiving an annuity from a school district maintaining a separate retirement system, whose annuity is not included, in whole or in part, in payments made to such school district under K.S.A. 72-5512b and amendments thereto and who is not a member of a group I or of group II as defined in K.S.A. 72-5518 and amendments thereto, and (B) any person who is receiving an annuity from a school district maintaining a separate retirement system which is receiving an aggregate payment from the Kansas public employees retirement system under K.S.A. 72-5512b and amendments thereto and who retired prior to September 1, 1981.

(4) "Insured disability benefit recipient" means any person receiving an insured disability benefit under K.S.A. 74-4927 and amendments thereto prior to July 1, 1991.

History: L. 1992, ch. 321, § 33; July 1.



74-4950f Postretirement benefit increase for payments after June 30, 1993, for certain retirants; local school annuitant increases paid by school district.

74-4950f. Postretirement benefit increase for payments after June 30, 1993, for certain retirants; local school annuitant increases paid by school district. (a) (1) Effective July 1, 1993, the retirement benefit, pension or annuity payments accruing after June 30, 1993, to each retirant and each local school annuitant with less than 15 years of service credit from the retirant's retirement system or the local school annuitant's separate retirement system maintained by a local school district, shall be increased by an amount equal to $10 or 5% of the retirement benefit, pension or annuity payment in effect on June 30, 1993, from the retirant's retirement system or the local school annuitant's separate retirement system maintained by a local school district, whichever is greater, and shall be paid by such retirement system to the retirant or by such separate retirement system maintained by a local school district to the local school annuitant during such period. All such increased payments to local school annuitants shall be paid by the local school district maintaining a separate retirement system and such payments shall be made at no additional cost to any employer other than the local school district.

(2) Effective July 1, 1993, the retirement benefit, pension or annuity payments accruing after June 30, 1993, to each retirant and each local school annuitant with 15 or more years of service credit from the retirant's retirement system or the local school annuitant's separate retirement system maintained by a local school district, shall be increased by an amount equal to $50 or 15% of the retirement benefit, pension or annuity payment in effect on June 30, 1993 such increase not to exceed $200, from the retirant's retirement system or the local school annuitant's separate retirement system maintained by a local school district, whichever is greater, and shall be paid by such retirement system to the retirant or by such separate retirement system maintained by a local school district to the local school annuitant during such period. All such increased payments to local school annuitants shall be paid by the local school district maintaining a separate retirement system and such payments shall be made at no additional cost to any employer other than the local school district.

(b) As used in this section:

(1) "Retirant" means (A) any person who is a member or special member of a retirement system, who retired prior to July 1, 1993, (B) any person who is a joint annuitant or beneficiary of any member or special member described in clause (A).

(2) "Retirement system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system, the state school retirement system and the retirement system for judges.

(3) "Local school annuitant" means (A) any person who is an annuitant with 10 or more years of service, who is receiving an annuity from a school district maintaining a separate retirement system, whose annuity is not included, in whole or in part, in payments made to such school district under K.S.A. 72-5512b and amendments thereto and who is not a member of group I or of group II as defined in K.S.A. 72-5518 and amendments thereto, and (B) any person who is receiving an annuity from a school district maintaining a separate retirement system which is receiving an aggregate payment from the Kansas public employees retirement system under K.S.A. 72-5512b and amendments thereto and who retired prior to September 1, 1981.

History: L. 1993, ch. 227, § 51; July 1.



74-4950g Postretirement benefit increase for payment after June 30, 1994, for certain retirants; local school annuitant increases paid by school districts.

74-4950g. Postretirement benefit increase for payment after June 30, 1994, for certain retirants; local school annuitant increases paid by school districts. (a) The retirement benefit, pension or annuity payments accruing after June 30, 1994, to each retirant and each local school annuitant from the retirant's retirement system or the local school annuitant's separate retirement system maintained by a local school district, shall be increased by an amount equal to the greater of: (1) 1.5% of the retirement benefit, pension or annuity payment in effect on July 1, 1993; or (2) $.50 for each year of credited service and $.50 for each year since the retirant's or local school annuitant's retirement or, if a disability recipient, $.50 for each year of disability from the retirant's retirement system or the local school annuitant's separate retirement system maintained by a local school district. For the purpose of determining years of credited service and years of retirement and disability, as provided in this section, a remainder of six months or more will be rounded to a whole year and a remainder of less than six months will be disregarded. Such payments shall be paid by such retirement system to the retirant or by such separate retirement system maintained by a local school district to the local school annuitant during such period. All such increased payments to local school annuitants shall be paid by the local school district maintaining a separate retirement system and such payments shall be made at no additional cost to any employer other than the local school district.  Such payments shall be paid out of the net amount of investment income of the system.

(b) As used in this section:

(1) "Retirant" means (A) any person who is a member of a retirement system and who retired prior to July 1, 1993, (B) any person who is a special member of a retirement system and who retired prior to July 1, 1993, (C) any person who is a joint annuitant or beneficiary of any member described in clause (A) or any special member described in clause (B), and (D) any insured disability benefit recipient, except that "retirant" does not include any person whose total service credit is based exclusively on service as a member of the legislature or exclusively on such legislative service and on military service or out-of-state teaching service, or exclusively on both such military and out-of-state teaching service in conjunction with such legislative service.

(2) "Retirement system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system, the state school retirement system and the retirement system for judges.

(3) "Local school annuitant" means (A) any person who is an annuitant with 10 or more years of service, who is receiving an annuity from a school district maintaining a separate retirement system, whose annuity is not included, in whole or in part, in payments made to such school district under K.S.A. 72-5512b, and amendments thereto, and who is not a member of a group I or of group II as defined in K.S.A. 72-5518, and amendments thereto, and (B) any person who is receiving an annuity from a school district maintaining a separate retirement system which is receiving an aggregate payment from the Kansas public employees retirement system under K.S.A. 72-5512b, and amendments thereto, and who retired prior to September 1, 1981.

(4) "Insured disability benefit recipient" means any person receiving an insured disability benefit under K.S.A. 74-4927, and amendments thereto, prior to July 1, 1993.

History: L. 1994, ch. 293, § 32; May 5.



74-4950h Postretirement benefit increase for certain retirants of state school retirement system.

74-4950h. Postretirement benefit increase for certain retirants of state school retirement system. The retirement benefit, pension or annuity payments accruing after June 30, 1998, to each retirant of the state school retirement system who retired prior to January 1, 1971, and who had at least 25 years or more of service credit, shall be increased by an amount equal to $100.

History: L. 1998, ch. 201, § 48; July 1.



74-4950i Postretirement benefit increase for payment after June 30, 1998, for certain retirants.

74-4950i. Postretirement benefit increase for payment after June 30, 1998, for certain retirants. (a) The retirement benefit, pension or annuity payments accruing after June 30, 1998, to each retirant and each local school annuitant shall be increased by an amount equal to 3.0% of the retirement benefit, pension or annuity payment in effect on July 1, 1998, from the retirant's retirement system and shall be paid by such retirement system to the retirant and the local school annuitant during such period.

(b) As used in this section:

(1) "Retirant" means (A) any person who is a member of a retirement system and who retired prior to July 1, 1997, (B) any person who is a special member of a retirement system and who retired prior to July 1, 1997, (C) any person who is a joint annuitant or beneficiary of any member described in clause (A) or any special member described in clause (B) and (D) any long-term disability benefit recipient.

(2) "Retirement system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system, the state school retirement system and the retirement system for judges.

(3) "Local school annuitant" means (A) any person who is an annuitant with 10 or more years of service, who is receiving an annuity, whose annuity is not included, in whole or in part, in payments made to such school district under K.S.A. 72-5512b and amendments thereto, and who is not a member of a group I or of group II as defined in K.S.A. 72-5518 and amendments thereto, and (B) any person who is receiving an annuity and who retired prior to September 1, 1981.

(4) "Long-term disability recipient" means any person receiving a long-term disability benefit under K.S.A. 74-4927 and amendments thereto prior to July 1, 1997.

History: L. 1998, ch. 201, § 50; July 1.



74-4950j Postretirement benefit increase for certain retirants of the state school retirement system.

74-4950j. Postretirement benefit increase for certain retirants of the state school retirement system. The retirement benefit, pension or annuity payments to each retirant of the state school retirement system who retired prior to January 1, 1971, and who had at least 20 years or more of service credit, shall:

(a) For retirement benefit, pension or annuity payments accruing after June 30, 2001, be in an amount as otherwise provided by law but shall be an amount at least equal to $500;

(b) for retirement benefit, pension or annuity payments accruing after June 30, 2006, be in an amount as otherwise provided by law but shall be an amount of at least $625; and

(c) for retirement benefit, pension and annuity payments accruing after June 30, 2007, be in an amount as otherwise provided by law but shall be in an amount at least equal to $750.

History: L. 2001, ch. 209, § 49; L. 2006, ch. 143, § 18; July 1.



74-4951 Purpose of act.

74-4951. Purpose of act. The purpose of this act is to provide an orderly means whereby police and firemen employed by participating employers and who have attained retirement age or who have become disabled as herein set forth may be retired from active service without prejudice and without inflicting a hardship on the employees retired and to enable such employees to accumulate reserves for themselves and their dependents to provide for old age, disability, death and termination of employment, and for the purpose of effecting economy and efficiency in the administration of governmental affairs.

History: L. 1965, ch. 447, § 1; June 30.



74-4952 Definitions.

74-4952. Definitions. As used in K.S.A. 74-4951 et seq., and amendments thereto:

(1) "Accumulated contributions" means the sum of all contributions by a member to the system which shall be credited to the member's account with interest allowed thereon after June 30, 1982.

(2) "Disability" means the total inability to perform permanently the duties of the position of a policeman or fireman.

(3) "Eligible employer" means any city, county, township or other political subdivision of the state employing one or more employees as firemen or policemen.

(4) "Employee" means any policeman or fireman employed by a participating employer whose employment for police or fireman purposes is not seasonal or temporary and requires at least 1,000 hours of work per year.

(5) "Entry date" means the date as of which an eligible employer joins the system; the first entry date pursuant to this act is January 1, 1967.

(6) "Final average salary" means:

(a) For members who are first hired as an employee, as defined in subsection (4), before July 1, 1993, the average highest annual compensation paid to a member for any three of the last five years of participating service immediately preceding retirement or termination of employment, or if participating service is less than three years, then the average annual compensation paid to the member during the full period of participating service, or if a member has less than one calendar year of participating service, then the member's final average salary shall be computed by multiplying the member's highest monthly salary received in that year by 12;

(b) for members who are first hired as an employee, as defined in subsection (4), on and after July 1, 1993, the average highest annual salary, as defined in K.S.A. 74-4902(33), and amendments thereto, paid to a member for any three of the last five years of participating service immediately preceding retirement or termination of employment, or if participating service is less than three years, then the average annual salary, as defined in K.S.A. 74-4902(33), and amendments thereto, paid to the member during the full period of participating service, or if a member has less than one calendar year of participating service, then the member's final average salary shall be computed by multiplying the member's highest monthly salary received in that year by 12;

(c) for purposes of subparagraphs (a) and (b) of this subsection, the date that such member is first hired as an employee for members who are employees of employers that elected to participate in the system on or after January 1, 1994, shall be the date that such employee's employer elected to participate in the system; and

(d) for any application to purchase or repurchase service credit for a certain period of service as provided by law received by the system after May 17, 1994, for any member who will have contributions deducted from such member's compensation at a percentage rate equal to two or three times the employee's rate of contribution or who will have contributions deducted from such member's compensation at an additional rate of contribution, in addition to the employee's rate of contribution as provided in K.S.A. 74-4919, and amendments thereto, or will begin paying to the system a lump-sum amount for such member's purchase or repurchase, and such deductions or lump-sum payment commences after the commencement of the first payroll period in the third quarter, "final average salary" shall not include any amount of compensation or salary which is based on such member's purchase or repurchase. Any application to purchase or repurchase multiple periods of service shall be treated as multiple applications.

(e) Notwithstanding any other provision of this section, for purposes of applying limits as provided by the federal internal revenue code, salary shall have the meaning as determined pursuant to K.S.A. 74-49,123, and amendments thereto.

(7) "Retirement benefit" means a monthly income or the actuarial equivalent thereof paid in such manner as specified by the member as provided under the system or as otherwise allowed to be paid at the discretion of the board, with benefits accruing from the first day of the month coinciding with or following retirement and ending on the last day of the month in which death occurs. Upon proper identification such surviving spouse may negotiate the warrant issued in the name of the retirant.

(8) "Normal retirement date" means the date on or after which a member may retire with eligibility for retirement benefits for age and service as provided in K.S.A. 74-4957(1) and (3), and amendments thereto.

(9) "Retirement system" or "system" means the Kansas police and firemen's retirement system as established by this act and as it may be hereafter amended.

(10) "Service-connected" means with regard to a death or any physical or mental disability, any such death or disability resulting from external force, violence or disease occasioned by an act of duty as a policeman or fireman and, for any member after five years of credited service, there shall be a rebuttable presumption, that any death or disability resulting from a heart disease or disease of the lung or respiratory tract or cancer as provided in this subsection, except that in the event that the member ceases to be a contributing member by reason of a service-connected disability for a period of six months or more and then again becomes a contributing member, the provision relating to death or disability resulting from a heart disease, disease of the lung or respiratory tract or cancer as provided in this subsection shall not apply until such member has again become a contributing member for a period of not less than two years or unless clear and precise evidence is presented that the heart disease, disease of the lung or respiratory tract or cancer as provided in this subsection was in fact occasioned by an act of duty as a policeman or fireman. If the retirement system receives evidence to the contrary of such presumption, the burden of proof shall be on the member or other party to present evidence that such death or disability was service-connected. The provisions of this section relating to the presumption that the death or disability resulting from cancer is service-connected shall only apply if the condition that caused the death or disability is a type of cancer which may, in general, result from exposure to heat, radiation or a known carcinogen.

(11) Prior to July 1, 1998, "fireman" or "firemen" means an employee assigned to the fire department and engaged in the fighting and extinguishment of fires and the protection of life and property therefrom or in support thereof and who is specifically designated, appointed, commissioned or styled as such by the governing body or city manager of the participating employer and certified to the retirement system as such. On and after July 1, 1998, "fireman" or "firemen" means an employee assigned to the fire department whose principal duties are engagement in the fighting and extinguishment of fires and the protection of life and property therefrom and who is specifically designated, appointed, commissioned or styled as such by the governing body or city manager of the participating employer and certified to the retirement system as such.

(12) Prior to July 1, 1998, "police," "policeman" or "policemen" means an employee assigned to the police department and engaged in the enforcement of law and maintenance of order within the state and its political subdivisions, including sheriffs and sheriffs' deputies, or in support thereof and who is specifically designated, appointed, commissioned or styled as such by the governing body or city manager of the participating employer and certified to the retirement system as such. On and after July 1, 1998, "police," "policeman" or "policemen" means an employee assigned to the police department whose principal duties are engagement in the enforcement of law and maintenance of order within the state and its political subdivisions, including sheriffs and sheriffs' deputies; who has successfully completed the required course of instruction for law enforcement officers approved by the Kansas law enforcement training center and is certified pursuant to the provisions of K.S.A. 74-5607a, and amendments thereto; and who is specifically designated, appointed, commissioned or styled as such by the governing body or city manager of the participating employer and certified to the retirement system as such. "Police," "policeman" or "policemen" who have been assigned to the police department, whose duties have included engagement in the enforcement of law and maintenance of order within the state and its political subdivisions, who have been certified pursuant to K.S.A. 74-5607a, and amendments thereto, who have been designated as "police," "policeman" or "policemen" as provided in this subsection and for whom required contributions have been made to the Kansas police and firemen's retirement system shall not be denied benefits due to a temporary or full-time assignment to a jail, adult detention center or other correctional facility by the state or any of its political subdivisions, and this provision shall be applied retroactively to July 1, 1999, to any member meeting such requirements as provided in this enactment.

(13) Except as otherwise defined in this act, words and phrases used in K.S.A. 74-4951 et seq., and amendments thereto, shall have the same meanings ascribed to them as are defined in K.S.A. 74-4902, and amendments thereto.

History: L. 1965, ch. 447, § 2; L. 1967, ch. 431, § 1; L. 1982, ch. 319, § 33; L. 1984, ch. 289, § 13; L. 1993, ch. 289, § 5; L. 1994, ch. 347, § 2; L. 1995, ch. 267, § 20; L. 1998, ch. 64, § 65; L. 1998, ch. 201, § 33; L. 2005, ch. 196, § 13; L. 2015, ch. 41, § 1; Apr. 23.



74-4953 Creation of Kansas police and firemen's retirement system as division of Kansas public employees retirement system; administration.

74-4953. Creation of Kansas police and firemen's retirement system as division of Kansas public employees retirement system; administration. (1) There is hereby created the "Kansas police and firemen's retirement system" which is a division of the Kansas public employees retirement system created by K.S.A. 74-4903 and amendments thereto, and which is subject to the provisions of K.S.A. 74-4901 et seq. and amendments thereto.

(2) The Kansas police and fireman's retirement system shall be administered by the board in the manner required to satisfy the applicable qualification requirements for governmental plans as specified in the federal internal revenue code, and as appropriate for a governmental plan. The provisions of K.S.A. 74-49,123 and amendments thereto shall apply to the administration of the system.

History: L. 1965, ch. 447, § 3; L. 1967, ch. 431, § 2; L. 1998, ch. 64, § 66; July 1.



74-4954 Eligible employers; application to affiliate; resolution; employees covered; affiliation of consolidated fire district.

74-4954. Eligible employers; application to affiliate; resolution; employees covered; affiliation of consolidated fire district. (1) Any eligible employer may join the system on January 1 of any year on or after January 1, 1967.  Application for affiliation shall be by resolution approved by the governing body of the eligible employer and shall be submitted to the board of trustees in such form as the board shall determine, not later than 30 days prior to the date participation is to begin, except as such time limit is extended by the board.  Such application may be for participation with regard to: (a) All policemen or firemen, or both, who are employed by the participating employer on or after the employer's entry date; (b) all policemen or firemen, or both, employed by the participating employer immediately prior to and on the employer's entry date and all retired members of all local police or fire pension plans which are maintained and funded by the employer, as those terms are defined in K.S.A. 12-5001 and amendments thereto; or (c) all individuals which are referred to in subsections (a) and (b). The application shall include a statement of the group or groups to be covered. Any such application, upon approval by the board of trustees, shall be irrevocable, except that extension of coverage to any of the above named employee groups not covered in the employer's initial application may be obtained by supplemental application to the board, in such form as may be provided by the board, with such coverage to be effective on January 1 of any succeeding year.

(2) Any eligible employer whose police or firemen, or both, are covered by the Kansas public employees retirement system may provide for the transfer of such police or firemen, or both, to the Kansas police and firemen's retirement system in the same manner as provided in subsection (1). Such transferred employees shall receive credit only for prior service as police or firemen, or both, except as otherwise provided in this act.  Upon notice of such transfer authorization, the board of trustees shall transfer to the credit of the employee under the Kansas police and firemen's retirement system such amounts as may be presently credited to the employee's account for contribution under the Kansas public employees retirement system and an equivalent amount to the employer's account for contributions for such employee.

(3) Any eligible employer, prior to the filing of an application for coverage under this system, may request the board of trustees to submit a proposal for such coverage including an estimate of the employer's contribution rate necessary to comply with the actuarial standard of this system.  Such eligible employer shall furnish all necessary data from which such proposal may be prepared, and shall pay all costs involved.

(4) Any fire district which is a participating employer and has consolidated with another fire district under the provisions of K.S.A. 19-3601et seq. and amendments thereto, may affiliate for prior service coverage for the employees of the fire district consolidated with the participating employer.  The participating employer may cause the value of any defined benefit pension plan or policy maintained by the district consolidated with the participating employer to be transferred to the Kansas police and firemen's retirement system, and any such amounts transferred shall be applied to the cost of affiliating for prior service coverage for the employees of the fire district consolidated with the participating employer.

History: L. 1965, ch. 447, § 4; L. 1967, ch. 431, § 3; L. 1976, ch. 348, § 8; L. 1988, ch. 302, § 15; L. 1991, ch. 237, § 12; July 1.



74-4954a Emergency medical service technicians; defined as fireman; affiliation by county or city.

74-4954a. Emergency medical service technicians; defined as fireman; affiliation by county or city. (a) As used in this section "emergency medical service technician" means any attendant as defined by subsection (d) of K.S.A. 65-6112 and amendments thereto who is certified pursuant to K.S.A. 65-6129 and amendments thereto.

(b) For the purposes of any affiliation under subsection (c), whenever the word "fireman" is used in article 49 of chapter 74 and amendments thereto, it shall be construed to include "emergency medical service technician" as defined by subsection (a).

(c) Any county or city providing emergency medical service as a third function apart from police and fire, as an eligible employer under the Kansas police and firemen's retirement system, may make application or supplemental application to affiliate with the Kansas police and firemen's retirement system in accordance with and subject to K.S.A. 74-4954 and amendments thereto with regard to coverage of emergency medical service technicians under that system.

History: L. 1984, ch. 274, § 1; L. 1995, ch. 267, § 21; July 1.



74-4954b Option of certain employers to affiliate with Kansas police and firemen's retirement system; entry date of employees; definition of credited service; application of Kansas public employees retirement system act.

74-4954b. Option of certain employers to affiliate with Kansas police and firemen's retirement system; entry date of employees; definition of credited service; application of Kansas public employees retirement system act. (1) On and after July 1, 1985, any city, county, township or other political subdivision of the state employing one or more firemen or policemen, as defined by subsections (11) and (12) of K.S.A. 74-4952 and amendments thereto, or emergency medical technician, as defined by subsection (f) of K.S.A. 65-4314 and amendments thereto, which is currently a participating employer in the Kansas public employees retirement system, may affiliate with the Kansas police and firemen's retirement system established under the provisions of K.S.A. 74-4951 et seq. and amendments thereto. All such agencies shall make application for affiliation with such system in the manner provided by K.S.A. 74-4954 and amendments thereto, to be effective on January 1 next following application.

(2) Each participating employer affiliating pursuant to the provisions of subsection (1) shall appropriate and pay to the system a sum sufficient to satisfy the obligations hereunder as certified by the board.

(3) Except as otherwise required by the provisions of USERRA, any policeman or fireman who shall be appointed on or after the entry date of such agency shall become a member of the Kansas police and firemen's retirement system upon the first day of such employment.

(4) For the purposes of determining and computing retirement benefits and death and disability benefits computed upon the basis of credited service of policemen or firemen appointed under the provisions of this act, the term "credited service," as used in K.S.A. 74-4951 et seq. and amendments thereto, means and includes only participating service with the participating employer, except as hereinafter provided:

(a) Credited service of any employee with any participating employer prior to becoming a member under these provisions shall be considered and included in determining if the death or disability of such employee was service connected under the provisions of subsection (10) of K.S.A. 74-4952 and amendments thereto and for the purposes of determining the eligibility of such officer for nonservice-connected death and disability benefits under the provisions of subsection (2) of K.S.A. 74-4959 and amendments thereto and subsection (2) of K.S.A. 74-4960 and amendments thereto.

(b) Notwithstanding the provisions of K.S.A. 74-4957 and 74-4963 and amendments thereto, all credited service of any employee with any participating employer prior to becoming a member under these provisions shall be included and counted together with credited participating service for the meeting of requirements of years of service fixed under the provisions of such sections.

Any rights and benefits accruing to any employee of an agency prior to the effective date of affiliation shall be determined and computed pursuant to the provisions of K.S.A. 74-4901 et seq. and amendments thereto. Any member who becomes a member pursuant to this section, who has a vested retirement benefit pursuant to K.S.A. 74-4917 and amendments thereto and who terminates employment prior to attaining a vested benefit pursuant to K.S.A. 74-4963 and amendments thereto may have such service credited for purposes of determining and computing retirement benefits pursuant to K.S.A. 74-4901 et seq. and amendments thereto.

History: L. 1985, ch. 254, § 29; L. 1998, ch. 64, § 67; July 1.



74-4955 Eligible employees.

74-4955. Eligible employees. (1) Any policeman or fireman of a participating employer shall become a member of the system upon the entry date of his or her employer, except that any policeman or fireman of a participating employer who is covered by the pension systems established under the provisions of K.S.A. 13-14a01 to 13-14a14 and amendments thereto, or K.S.A. 14-10a01 to 14-10a15 and amendments thereto, shall become a member of the system herein established only by filing with the board, on or before his or her employer's entry date, a written election to become a member of such system. Failure to file such written election shall be presumed to be an election not to become a member. Such election, whether to become a member or not to become a member, shall be irrevocable.

(2) Any person who shall be employed as a policeman or fireman by a participating employer who is participating in the system with respect to such group on or after the entry date shall become a member of the system upon the first day of such employment.

(3) Any policeman or fireman of a participating employer who is on an authorized leave of absence on the employer's entry date shall become a member of the system on the first day of his or her return to active employment and the employer's payroll, except that if such employee is covered by the pension systems established under the provisions of K.S.A. 13-14a01 to 13-14a14 and amendments thereto or K.S.A. 14-10a01 to 14-10a15 and amendments thereto, he or she shall become a member of the system herein established only by filing with the board within ten (10) days after returning to active employment, a written election to become a member of such system. Failure to file such written election shall be presumed to be an election not to become a member. Such election, whether to become a member or not to become a member, shall be irrevocable.

(4) Any person who holds the elective office of sheriff of a participating employer which is participating in the system with respect to such group may become a member by filing with the board a written election to become a member on or before taking office or the entry date of his or her employer. Failure to file such written election shall be presumed to be an election not to become a member. Such election, whether to become a member or not to become a member, shall be irrevocable. Any person who becomes a member by virtue of this subsection shall receive prior service credit only if such person becomes a member when first eligible to do so.

History: L. 1965, ch. 447, § 5; L. 1967, ch. 431, § 4; L. 1974, ch. 390, § 18; L. 1979, ch. 250, § 2; July 1.



74-4955a Eligible employees for and employees required to be covered by the provisions of 74-4957a, 74-4958a, 74-4960a, 74-4963a and 74-4964a.

74-4955a. Eligible employees for and employees required to be covered by the provisions of 74-4957a, 74-4958a, 74-4960a, 74-4963a and 74-4964a. (1) Except as provided in subsection (4), each member of the system who was appointed or employed prior to July 1, 1989, may elect to be covered by the provisions of K.S.A. 74-4957a, 74-4958a, 74-4960a, 74-4963a and 74-4964a, and amendments thereto, on the first day of the first payroll period of such member coinciding with or following the receipt of such election in the office of the retirement system, only by filing with the board of trustees of the system prior to January 1, 1990, a written election to be covered by such provisions. Failure to file such written election shall be presumed to be an election not to be covered by such provisions. Such election, whether to become a member or not to become a member, shall be irrevocable.

(2) Each person appointed or employed on or after July 1, 1989, shall be covered by the provisions of K.S.A. 74-4957a, 74-4958a, 74-4960a, 74-4963a and 74-4964a, and amendments thereto.

(3) The provisions of this section shall be effective on and after July 1, 1989.

(4) Each member of the system who was appointed or employed prior to July 1, 1989, and who did not elect to be covered by the provisions specified in subsection (1) prior to January 1, 1990, may elect to be covered by such provisions by filing a written election as provided in subsection (1) during the period commencing July 1, 1990, and ending September 30, 1990.

(5) Except as provided in this subsection, each member of the system who was appointed or employed prior to July 1, 1989, and who did not elect to be covered by the provisions specified in subsection (1) as provided in this section, may elect to be covered by such provisions by filing a written election as provided in subsection (1).  The provisions of this subsection shall take effect on and after the date the system receives a private letter ruling from the internal revenue service that the provisions of this subsection do not contravene federal law.  The period of such election as provided by this subsection shall commence on the date of receipt by the system of such private letter ruling, and shall end 90 days thereafter.  Any member who elects as provided by this subsection shall pay the cost of such election by means of a single lump-sum payment in an amount equal to the then present value of the benefits being purchased as determined by the actuary using the member's attained age, annual compensation at the time of the purchase and the actuarial assumptions and tables then in use by the system.

History: L. 1989, ch. 232, § 25; L. 1990, ch. 282, § 14; L. 1998, ch. 201, § 34; July 1.



74-4956 Credited service; prior service credit; additional prior service credit with a participating employer other than entry date employer; participating service credit.

74-4956. Credited service; prior service credit; additional prior service credit with a participating employer other than entry date employer; participating service credit. (1) Prior service shall be credited as follows:

(a) Each member shall receive:

(i) Full credit for all employment, whether or not continuous, as either a policeman or fireman prior to the entry date with such member's employer who is such member's employer on the entry date;

(ii) full credit for all employment, whether or not continuous, as either a police or fireman prior to the entry date of such police or firemen's employer, with a participating employer, if such member has at least 20 years of credited service; and

(iii) for all continuous employment with the same employer other than either as policeman or fireman, immediately preceding such service as a policeman or fireman, one month of credit for each two months of service. Any member or retirant who has been credited with prior service as provided in this section may apply to the board on such forms as the board prescribes for prior service credit with a participating employer under the Kansas police and firemen's retirement system other than such member's entry date employer. Each member shall receive full credit for all employment as either a policeman or fireman with such other participating employers and shall receive one month of credit for each two months of continuous service with other participating employers for continuous employment preceding service as a policeman or fireman. Upon receipt of written verification of such employment from such other participating employer, the board may grant such additional prior service credit. With respect to a retirant, the board shall adjust the amount of the retirement benefit accordingly commencing with the next monthly benefit payment due following receipt of written verification. In the case of any person other than a retirant receiving a retirement benefit, such person may make application for an adjustment in the benefit amount in the same manner as a member or retirant, and in such case the adjustment in the benefit amount shall be determined by the board upon the advice of the actuary, and shall commence with the next monthly benefit payment due following receipt of written verification, except that no additional prior service credit shall be granted for any service with another participating employer for which benefits are being received or will be received. A retirant or any other person receiving a retirement benefit shall not be entitled to any retroactive adjustment in the amount of retirement benefit as a result of the board granting such additional prior service credit.

If a member was employed as a fireman, other than as a volunteer fireman, by a township which is annexed by a participating employer the member's retirement benefits and death and disability benefits shall be computed on the basis of credited service. Continuous service as a fireman with a township prior to annexation by a member, who became a member immediately following the annexation, shall be considered credited service.

No such service shall be considered credited service for the purpose of computing years of service if such fireman is receiving or will become eligible to receive benefits as a result of such service with the township.

(b) Leaves of absence and military service shall not be counted as breaks in continuous employment; however, military service which is preceded within 30 days and followed by employment with a participating employer shall be credited, except that after July 1, 1974, not more than five years credit for military service shall be granted hereunder to the extent required by the provisions of USERRA, but leaves of absence shall not be credited.

(2) Participating service shall be credited as follows: (a) A member shall receive credit for participating service with a participating employer in accordance with the rules and regulations established by the board. No more than one calendar quarter of participating service shall be credited for employment within any one calendar quarter.

(b) Leaves of absence shall not be counted as a termination of employment provided the member leaves such member's accumulated contributions on deposit with the system and returns to employment with the employer granting such leave; however, the period of leave of absence shall not be credited service.

(c) To the extent required under the provisions of USERRA, military service shall not count as a break in continuous employment.

(d) Termination of employment with a participating employer followed by employment with the same or another participating employer within two years shall not constitute a termination of membership provided the member leaves such member's accumulated contributions on deposit with the system; however, the period while not employed shall not be credited.

(3) In determining the number of years of credited service for calculation of retirement benefits a fractional year of six months or more of credited service shall be considered as one year and a fractional year of less than six months of credited service shall be disregarded.

History: L. 1965, ch. 447, § 6; L. 1967, ch. 431, § 5; L. 1968, ch. 71, § 1; L. 1974, ch. 342, § 1; L. 1982, ch. 319, § 34; L. 1989, ch. 232, § 16; L. 1994, ch. 293, § 20; L. 1998, ch. 64, § 68; L. 1998, ch. 201, § 35; July 1.



74-4957 Normal retirement date; early retirement; eligibility; employment after retirement with previous employer.

74-4957. Normal retirement date; early retirement; eligibility; employment after retirement with previous employer. (1) The normal retirement date for a member of the system who is appointed or employed prior to July 1, 1989, and who does not make an election pursuant to K.S.A. 74-4955a, and amendments thereto, shall be the first day of the month coinciding with or following termination of employment not followed by employment with any participating employer within 30 days, and the attainment of age 55 and the completion of 20 years of credited service or the completion of 32 years of credited service regardless of the age of the member. Any member may retire on such member's normal retirement date or on the first day of any month thereafter.

(2) Early retirement. Any member who is appointed or employed prior to July 1, 1989, and who does not make an election pursuant to K.S.A. 74-4955a, and amendments thereto, may retire before such member's normal retirement date on the first day of any month coinciding with or following termination of employment not followed by employment with any participating employer within 30 days and the attainment of age 50 and the completion of 20 years of credited service.

(3) Notwithstanding the provisions of subsections (1) and (2) of this section and K.S.A. 74-4955a, 74-4957a, 74-4958a, 74-4960a, 74-4963a and 74-4964a, and amendments thereto, the normal retirement date for any member who was, up to the entry date of such member's employer, covered by a pension system under the provisions of K.S.A. 13-14a01 to 13-14a14, inclusive, or 14-10a01 to 14-10a15, inclusive, and amendments thereto, shall be the first day of the month coinciding with or following the attainment of age 50 and the completion of 25 years of credited service.

(4) In no event shall a member be eligible to retire until such member has been a contributing member of the system for 12 months of participating service, and shall have given such member's employer prior notice of retirement.

(5) If a retirant who retired on or after July 1, 1994, is employed, elected or appointed in or to any position or office for which compensation for service is paid in an amount equal to $15,000 or more in any one such calendar year, by the same state agency or the same police or fire department of any county, city, township or special district or the same sheriff's office of a county during the final two years of such retirant's participation, such retirant shall not receive any retirement benefit for any month for which such retirant serves in such position or office. The participating employer shall report to the system within 30 days of when the compensation paid to the retirant is equal to or exceeds any limitation provided by this section. Any retirant employed by a participating employer in the Kansas police and firemen's retirement system shall not make contributions nor receive additional credit under such system for such service except as provided by this section. Upon request of the executive director of the system, the secretary of revenue shall provide such information as may be needed by the executive director to carry out the provisions of this act.

History: L. 1965, ch. 447, § 7; L. 1967, ch. 431, § 6; L. 1973, ch. 327, § 1; L. 1981, ch. 311, § 3; L. 1987, ch. 299, § 27; L. 1989, ch. 232, § 17; L. 1994, ch. 293, § 21; L. 1995, ch. 267, § 22; L. 1998, ch. 201, § 36; L. 2001, ch. 209, § 29; L. 2004, ch. 182, § 6; June 3.



74-4957a Normal retirement date for members appointed or employed on or after July 1, 1989, or who elected pursuant to 74-4955a; early retirement; eligibility; employment after retirement with previous employer.

74-4957a. Normal retirement date for members appointed or employed on or after July 1, 1989, or who elected pursuant to 74-4955a; early retirement; eligibility; employment after retirement with previous employer. (1) The normal retirement date for a member of the system who is appointed or employed on or after July 1, 1989, or who makes an election pursuant to K.S.A. 74-4955a and amendments thereto to be covered by the provisions of this act shall be the first day of the month coinciding with or following termination of employment not followed by employment with any participating employer within 30 days and the attainment of age 55 and the completion of 20 years of credited service, age 50 and the completion of 25 years of credited service or age 60 with the completion of 15 years of credited service. Any such member may retire on such member's normal retirement date or on the first day of any month thereafter.

(2) Any member may retire before such member's normal retirement date on the first day of any month coinciding with or following termination of employment not followed by employment with any participating employer within 30 days and the attainment of age 50 and the completion of 20 years of credited service.

(3) In no event shall a member be eligible to retire until such member has been a contributing member of the system for 12 months of participating service, and shall have given such member's employer prior notice of retirement.

(4) If a retirant who retired on or after July 1, 1996, is employed, elected or appointed in or to any position or office for which compensation for service is paid in an amount equal to $15,000 or more in any one such calendar year, by the same state agency or the same police or fire department of any county, city, township or special district or the same sheriff's office of a county during the final two years of such retirant's participation, such retirant shall not receive any retirement benefit for any month for which such retirant serves in such position or office. The participating employer shall report to the system within 30 days of when the compensation paid to the retirant is equal to or exceeds any limitation provided by this section. Any retirant employed by a participating employer in the Kansas police and firemen's retirement system shall not make contributions nor receive additional credit under such system for such service except as provided by this section. Upon request of the executive director of the system, the secretary of revenue shall provide such information as may be needed by the executive director to carry out the provisions of this act.

(5) The provisions of this section shall be effective on and after July 1, 1989, and shall apply only to members who were appointed or employed prior to July 1, 1989, and who made an election pursuant to K.S.A. 74-4955a and amendments thereto; and persons appointed or employed on or after July 1, 1989.

History: L. 1989, ch. 232, § 26; L. 1996, ch. 266, § 14; L. 1998, ch. 201, § 37; L. 2001, ch. 209, § 30; May 31.



74-4958 Retirement benefits; early retirement benefit reduction; death of retirant, lump-sum and annual spouse's benefit; refund of contributions to beneficiary.

74-4958. Retirement benefits; early retirement benefit reduction; death of retirant, lump-sum and annual spouse's benefit; refund of contributions to beneficiary. (1) Any member who retires on or after July 1, 1993, shall be entitled to receive an age and service retirement benefit equal to 2.5% of such member's final average salary multiplied by the number of years of credited service for which the member contributed at the contribution rate prescribed by subsection (1) of K.S.A. 74-4965, and amendments thereto, or for which such member made a lump sum repayment in accordance with the provisions of K.S.A. 74-4965, and amendments thereto, except that in no case shall such retirement benefit exceed 90% of such member's final average salary.

(2) Any member who is appointed or employed prior to July 1, 1989, who does not make an election pursuant to K.S.A. 74-4955a, and amendments thereto, and who retires before such member's normal retirement date shall receive an early retirement benefit equal to the annual retirement benefit payable had the member retired on the normal retirement date reduced by an amount equal to the product of (A) such annual retirement benefit payable had the member retired on the normal retirement date, multiplied by (B) the product of 0.4% multiplied by the number of months difference, to the nearest whole month, between the member's attained age at the time of retirement and age 55.

(3) Upon the death after retirement of a member who was covered, up to the entry date of the member's employer, by a pension system under the provisions of K.S.A. 12-5001 to 12-5007, inclusive, and amendments thereto, or K.S.A. 13-14a01 to 13-14a14, inclusive, and amendments thereto, or K.S.A. 14-10a01 to 14-10a15, inclusive, and amendments thereto, and who had not elected to retire under one of the options provided under K.S.A. 74-4964, and amendments thereto, the member's spouse, if such spouse was the member's lawfully wedded spouse for a period of not less than one year at the time of the member's retirement or if such spouse had been the member's lawfully wedded spouse for at least three years after the time of the member's retirement, shall receive: (A) Pursuant to the provisions of K.S.A. 74-49,128, and amendments thereto, a lump-sum benefit equal to 1/2 the member's final average salary at the time of the member's retirement; and (B) an annual spouse's benefit equal to 75% of the member's retirement benefit payable in monthly installments, to accrue from the last day of the month following the member's date of death and ending on the last day of the month in which the spouse dies. Commencing on the effective date of this act, any surviving spouse, who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such spouse's remarriage, shall be entitled to once again receive benefits pursuant to this section, except that such surviving spouse shall not be entitled to recover any benefits not received after the termination of benefits by reason of such surviving spouse's remarriage but before the effective date of this act. If there is no surviving spouse, or if after the death of the spouse there remain one or more children under the age of 18 years or one or more children under the age of 23 years who is a full-time student as provided in K.S.A. 74-49,117, and amendments thereto, the spouse's benefit shall be payable, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, in equal shares to such children and each child's share shall end on the last day of the month in which such child attains the age of 18 years or dies, whichever occurs earlier or in which such child attains the age of 23 years if such child is a full-time student as provided in K.S.A. 74-49,117, and amendments thereto. Commencing on the effective date of this act, any child who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such child's marriage, shall be entitled to once again receive benefits pursuant to this section subject to the limitations contained in this section, except that such child shall not be entitled to recover any benefits not received after the termination of benefits by reason of such child's marriage but before the effective date of this act. All payments due under this section to a minor shall be made to a legally appointed conservator of such minor as provided in subsection (7) of K.S.A. 74-4902, and amendments thereto. No person shall be entitled to receive more than one benefit under the provisions of this subsection. Any person who otherwise meets the qualifications to receive more than one benefit under this subsection shall elect the benefit such person shall receive.

(4) Upon the death after retirement of a member who had not elected to retire under one of the options provided under K.S.A. 74-4964, and amendments thereto, such member's beneficiary shall receive an amount equal to the excess, if any, of such member's accumulated contributions over the sum of all retirement benefit payments made.

(5) The provisions of law in effect on the retirement date of a member under the system shall govern the retirement benefit payable to the retirant, any joint annuitant and any beneficiary.

History: L. 1965, ch. 447, § 8; L. 1967, ch. 431, § 7; L. 1979, ch. 251, § 2; L. 1980, ch. 238, § 5; L. 1982, ch. 319, § 35; L. 1985, ch. 254, § 19; L. 1988, ch. 302, § 35; L. 1989, ch. 232, § 18; L. 1992, ch. 321, § 11; L. 1993, ch. 227, § 35; L. 1998, ch. 64, § 69; L. 2000, ch. 152, § 18; L. 2001, ch. 209, § 31; L. 2013, ch. 132, § 3; June 13.



74-4958a Retirement benefits for members appointed or employed on or after July 1, 1989, or who elected pursuant to 74-4955a; early retirement benefit reduction; death of retirant, lump-sum and annual spouse's benefit; refund of contributions to beneficiary.

74-4958a. Retirement benefits for members appointed or employed on or after July 1, 1989, or who elected pursuant to 74-4955a; early retirement benefit reduction; death of retirant, lump-sum and annual spouse's benefit; refund of contributions to beneficiary. (1) Any member who retires on or after July 1, 1993, shall be entitled to receive an age and service retirement benefit equal to 2.5% of such member's final average salary multiplied by the number of years of credited service for which the member contributed at the contribution rate prescribed by subsection (1) of K.S.A. 74-4965, and amendments thereto, or for which such member made a lump sum repayment in accordance with the provisions of K.S.A. 74-4965, and amendments thereto, except that in no case shall such retirement benefit exceed 90% of such member's final average salary.

(2) Any member who retires before such member's normal retirement date shall receive an early retirement benefit equal to the annual retirement benefit payable had the member retired on the normal retirement date reduced by an amount equal to the product of (A) such annual retirement benefit payable had the member retired on the normal retirement date, multiplied by (B) the product of 0.4% multiplied by the number of months difference, to the nearest whole month, between the member's attained age at the time of retirement and age 55.

(3) Pursuant to the provisions of K.S.A. 74-49,128, and amendments thereto, upon the death after retirement of a member who was covered, up to the entry date of the member's employer, by a pension system under the provisions of K.S.A. 12-5001 to 12-5007, inclusive, and amendments thereto, or K.S.A. 13-14a01 to 13-14a14, inclusive, and amendments thereto, or K.S.A. 14-10a01 to 14-10a15, inclusive, and amendments thereto, and who had not elected to retire under one of the options provided under K.S.A. 74-4964, and amendments thereto, the member's spouse, if such spouse was the member's lawfully wedded spouse for a period of not less than one year at the time of the member's retirement or if such spouse had been the member's lawfully wedded spouse for at least three years after the time of the member's retirement, shall receive: (A) Pursuant to the provisions of K.S.A. 74-49,128, and amendments thereto, a lump-sum benefit equal to 1/2 the member's final average salary at the time of the member's retirement; and (B) an annual spouse's benefit equal to 75% of the member's retirement benefit payable in monthly installments, to accrue from the first day of the month following the member's date of death and ending on the last day of the month in which the spouse dies. Commencing on the effective date of this act, any surviving spouse, who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such spouse's remarriage, shall be entitled to once again receive benefits pursuant to this section, except that such surviving spouse shall not be entitled to recover any benefits not received after the termination of benefits by reason of such surviving spouse's remarriage but before the effective date of this act. If there is no surviving spouse, or if after the death of the spouse there remain one or more children under the age of 18 years or one or more children under the age of 23 years who is a full-time student as provided in K.S.A. 74-49,117, and amendments thereto, the spouse's benefit shall be payable, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, in equal shares to such children and each child's share shall end on the last day of the month in which such child attains the age of 18 years or dies, whichever occurs earlier or in which such child attains the age of 23 years, if such child is a full-time student as provided in K.S.A. 74-49,117, and amendments thereto. Commencing on the effective date of this act, any child who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such child's marriage, shall be entitled to once again receive benefits pursuant to this section subject to the limitations contained in this section, except that such child shall not be entitled to recover any benefits not received after the termination of benefits by reason of such child's marriage but before the effective date of this act. All payments due under this section to a minor shall be made to a legally appointed conservator of such minor as provided in subsection (7) of K.S.A. 74-4902, and amendments thereto. No person shall be entitled to receive more than one benefit under the provisions of this subsection. Any person who otherwise meets the qualifications to receive more than one benefit under this subsection shall elect the benefit such person shall receive.

(4) Upon the death after retirement of a member who had not elected to retire under one of the options provided under K.S.A. 74-4964, and amendments thereto, such member's beneficiary shall receive an amount equal to the excess, if any, of such member's accumulated contributions over the sum of all retirement benefit payments made.

(5) The provisions of this section shall be effective on and after July 1, 1989, and shall apply only to members who were appointed or employed prior to July 1, 1989, and who made an election pursuant to K.S.A. 74-4955a, and amendments thereto; and persons appointed or employed on or after July 1, 1989.

(6) The provisions of law in effect on the retirement date of a member under the system shall govern the retirement benefit payable to the retirant, any joint annuitant and any beneficiary.

History: L. 1989, ch. 232, § 27; L. 1992, ch. 321, § 12; L. 1993, ch. 227, § 36; L. 1998, ch. 64, § 70; L. 2000, ch. 152, § 19; L. 2001, ch. 209, § 32; L. 2013, ch. 132, § 4; June 13.



74-4959 Death benefits.

74-4959. Death benefits. (1) Upon the death from service-connected causes as defined in this act, of an active contributing member prior to retirement, the following benefits shall be payable if a report of the event, in a form acceptable to the board, is filed in the office of the executive director of the board within 200 days after the date of the act of duty causing such death and an application for such benefits, in such form and manner as prescribed by the board, is filed in the office of the executive director of the board within two years of the date of death, but the board may waive such time limits for a reasonable period if in the judgment of the board the failure to meet these limits was due to lack of knowledge or incapacity:

(a) To the member's spouse, if lawfully wedded to the member at the time of the member's death, an annual spouse's benefit equal to 50% of the member's final average salary, which shall accrue from the first day of the month coinciding with or following the member's death and shall end on the first day of the month in which the spouse's death occurs. Commencing on the effective date of this act, any surviving spouse, who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such spouse's remarriage, shall be entitled to once again receive benefits pursuant to this section, except that such surviving spouse shall not be entitled to recover any benefits not received after the termination of benefits by reason of such surviving spouse's remarriage but before the effective date of this act.

(b) Subject to the provisions of K.S.A. 74-49,123 and amendments thereto, to the member's children under the age of 18 years or under the age of 23 years, if such children are full-time students as provided in K.S.A. 74-49,117 and amendments thereto an annual children's benefit equal to 10% of the member's final average salary for each such child, which shall accrue from the first day of the month coinciding with or following the member's death and shall end on the last day of the month in which such child attains the age of 18 years or dies, whichever occurs earlier or in which such child attains the age of 23 years, if such child is a full-time student as provided in K.S.A. 74-49,117 and amendments thereto, except that if there is no eligible spouse, or if upon the death of the spouse there remain one or more children under the age of 18 years or under the age of 23 years, if such children are full-time students as provided in K.S.A. 74-49,117 and amendments thereto, the annual spouse's benefit shall be paid in equal shares to such children and each child's share shall end on the last day of the month in which such child attains the age of 18 years or dies, whichever occurs earlier or in which such child attains the age of 23 years, if such child is a full-time student as provided in K.S.A. 74-49,117 and amendments thereto. Commencing on the effective date of this act, any child who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such child's marriage, shall be entitled to once again receive benefits pursuant to this section subject to the limitations contained in this section, except that such child shall not be entitled to recover any benefits not received after the termination of benefits by reason of such child's marriage but before the effective date of this act.

(c) In no case shall benefits payable under the provisions of paragraphs (a) and (b) of this subsection (1) exceed 75% of the member's final average salary.

(2) Pursuant to the provisions of K.S.A. 74-49,128, and amendments thereto, upon the death from causes not service-connected of an active contributing member prior to retirement, the member's spouse, if lawfully wedded to the member at the time of the member's death, shall receive immediately a lump-sum benefit equal to 100% of the member's final average salary and shall be entitled to receive an annual death benefit equal to the member's retirement benefit calculated as if the member had retired on the member's normal retirement date, but based upon the member's final average salary and years of credited service on the date of death but not to exceed the amount of the annual spouse's benefit provided in paragraph (a) of subsection (1). An application for such benefits in such form and manner as prescribed by the board must be filed in the office of the executive director of the board within two years of the date of death, but the board may waive such time limit for a reasonable period if in the judgment of the board the failure to meet this limit was due to the lack of knowledge or incapacity. On and after July 1, 1993, the annual spouse's benefit under this subsection (2) shall accrue from the first day of the month coinciding with or following the member's death and shall continue until the spouse's death. Commencing on the effective date of this act, any surviving spouse, who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such spouse's remarriage, shall be entitled to once again receive benefits pursuant to this section, except that such surviving spouse shall not be entitled to recover any benefits not received after the termination of benefits by reason of such surviving spouse's remarriage but before the effective date of this act. If there is no eligible spouse or if after the death of the spouse there remain one or more children of the member under the age of 18 years or one or more children of the member under the age of 23 years, if such children are full-time students as provided in K.S.A. 74-49,117 and amendments thereto, the spouse's benefit shall be payable, subject to the provisions of K.S.A. 74-49,123 and amendments thereto, in equal shares to such children and each child's share shall end on the last day of the month in which such child attains the age of 18 years or dies, whichever occurs earlier or in which such child attains the age of 23 years, if such child is a full-time student as provided in K.S.A. 74-49,117 and amendments thereto. Commencing on the effective date of this act, any child who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such child's marriage, shall be entitled to once again receive benefits pursuant to this section subject to the limitations contained in this section, except that such child shall not be entitled to recover any benefits not received after the termination of benefits by reason of such child's marriage but before the effective date of this act.

(3) Upon the death of a member prior to retirement, if no benefits are payable under the provisions of subsection (1) or (2), the sum of the following shall be paid to the member's beneficiary: (a) The member's accumulated contributions; and (b) a lump sum death benefit equal to 100% of the member's current annual salary reduced by the sum of the member's accumulated contributions paid as provided by this section.

(4) All payments due under this section to a minor shall be made to a legally appointed conservator of such minor as provided in subsection (7) of K.S.A. 74-4902 and amendments thereto.

History: L. 1965, ch. 447, § 9; L. 1967, ch. 431, § 8; L. 1982, ch. 319, § 36; L. 1986, ch. 294, § 12; L. 1987, ch. 299, § 28; L. 1989, ch. 232, § 19; L. 1992, ch. 321, § 13; L. 1993, ch. 227, § 37; L. 1998, ch. 64, § 71; L. 2000, ch. 152, § 20; L. 2001, ch. 209, § 33; May 31.



74-4960 Disability benefits; procedures and reports.

74-4960. Disability benefits; procedures and reports. (1) If any active contributing member becomes totally and permanently disabled due to service-connected causes as defined in subsection (10) of K.S.A. 74-4952, and amendments thereto, such member shall be retired and the following benefits shall become payable and shall continue until the member's death or until the member recovers from the disability if: A report of the event in a form acceptable to the board is filed in the office of the executive director of the board within 220 days after the date of the event or act of duty causing such disability; and an application for such benefit, in such form and manner as the board prescribes, is filed by the member or the member's authorized representative in the office of the executive director of the board within two years of the date of disability, except the board may waive such two-year requirement if the board is presented with evidence that clearly warrants such a waiver:

(a) On and after July 1, 1993, the member shall receive a retirement benefit equal to 50% of the member's final average salary or, if the member has no dependents, as defined in subsection (1)(b), the retirement benefit the member would have been entitled to as provided under K.S.A. 74-4958, and amendments thereto, had the member retired, whichever is greater. Such benefit shall accrue from the day upon which the member ceases to draw compensation.

(b) Except as otherwise provided by this subsection, each of the member's children under the age of 18 years or each of the member's children under the age of 23 years who is a full-time student as provided in K.S.A. 74-49,117, and amendments thereto, shall receive an annual benefit equal to 10% of the member's final average salary. Such benefit shall accrue from the day upon which the member ceases to draw compensation and shall end on the last day of the month in which each such child or children shall attain the age of 18 years or die, whichever occurs earlier or in which such children attain the age of 23 years, if such child is a full-time student as provided in K.S.A. 74-49,117, and amendments thereto. Commencing on the effective date of this act, any child who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such child's marriage, shall be entitled to once again receive benefits pursuant to this section subject to the limitations contained in this section, except that such child shall not be entitled to recover any benefits not received after the termination of benefits by reason of such child's marriage but before the effective date of this act. For a member who becomes totally and permanently disabled as provided in this section on and after July 1, 2001, only the member's children who were born, conceived or adopted prior to the commencement of the member's disability are entitled to the annual benefit as provided in this subsection.

(c) In no case shall the total of the benefits payable under paragraphs (a) and (b) of this subsection (1) be in excess of 75% of the member's final average salary. In no case shall a member who qualifies for a benefit payable under paragraph (b) of this subsection receive a total retirement benefit that would be less than the total benefit that the member would be entitled to if the member qualified for a benefit payable under subsection (a) of this subsection. Any deficiency caused by the fact that the member has a child or children shall be compensated by the percentage difference in the member's total retirement benefit.

(d) In the event a member who is retired under subsection (1) dies within two years after the date of such retirement and no benefits are payable under subsection (3) of K.S.A. 74-4958, and amendments thereto, then benefits may be payable under subsection (1) of K.S.A. 74-4959, and amendments thereto.

(e) In the event a member who is retired under subsection (1) dies more than two years after the date of such retirement, and the proximate cause of such death is the service-connected cause from which the disability resulted and no benefits are payable under subsection (3) of K.S.A. 74-4958, and amendments thereto, then benefits may be payable under subsection (1) of K.S.A. 74-4959, and amendments thereto. The provisions of this paragraph (e) of this subsection (1) shall apply in all cases of such members who die after June 30, 1978.

(f) In the event a member who is retired under subsection (1) dies after the date of such retirement, and no benefits are payable under paragraphs (d) and (e) of subsection (1), nor under subsection (3) of K.S.A. 74-4958, and amendments thereto, the following benefits shall be payable:

(i) To the member's spouse, if lawfully wedded to the member at the time of the member's death, a lump-sum benefit equal to 50% of the member's final average salary at the time of the member's retirement.

(ii) To the member's spouse, if lawfully wedded to the member at the time of the member's death, an annual benefit equal to 50% of the member's retirement benefit payable in monthly installments, to accrue from the first day of the month following the member's date of death and ending on the last day of the month in which the spouse dies. Commencing on the effective date of this act, any surviving spouse, who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such spouse's remarriage, shall be entitled to once again receive benefits pursuant to this section, except that such surviving spouse shall not be entitled to recover any benefits not received after the termination of benefits by reason of such surviving spouse's remarriage but before the effective date of this act. If there is no surviving spouse, or if after the death of the spouse there remain one or more children under the age of 18 years or one or more children under the age of 23 years who is a full-time student as provided in K.S.A. 74-49,117, and amendments thereto, the annual spouse's benefit shall be payable, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, in equal shares to such children and each child's share shall end on the last day of the month in which such child attains the age of 18 years or dies, whichever occurs earlier or in which such child attains the age of 23 years, if such child is a full-time student as provided in K.S.A. 74-49,117, and amendments thereto. Commencing on the effective date of this act, any child who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such child's marriage, shall be entitled to once again receive benefits pursuant to this section subject to the limitations contained in this section, except that such child shall not be entitled to recover any benefits not received after the termination of benefits by reason of such child's marriage but before the effective date of this act.

The provisions of paragraph (f) of subsection (1) shall apply in all cases of such members who die after December 1, 1984.

(2) (a) If any active contributing member, prior to such member's normal retirement, becomes totally and permanently disabled for a period of 180 days from causes not service-connected, and not as the result of a willfully negligent or intentional act of the member, such member shall be retired and the following benefit shall become payable and shall continue until the member's death or until the member recovers from such disability, whichever occurs first, if a report of the disability in a form acceptable to the board is filed in the office of the executive director of the board within 220 days after the date of the commencement of such disability and if an application for such benefit in such form and manner as the board shall prescribe is filed in the office of the executive director of the board within two years of the date of disability, except that the board may waive such two-year requirement, if the board is presented with evidence that clearly warrants such a waiver.

A retirement benefit equal to 2.5% of the member's final average salary multiplied by the number of years of credited service or the retirement benefit the member would have been entitled to as provided under K.S.A. 74-4958, and amendments thereto, had the member retired, whichever is greater, multiplied by the number of years of credited service except that such retirement benefit shall be at least equal to 25% of the member's final average salary but shall not exceed the amount of the retirement benefit provided in paragraph (a) of subsection (1). Such benefit shall not become payable until satisfactory evidence shall be presented to the board that the member is and has been totally and permanently disabled for a period of 180 days, but benefits shall accrue from the day upon which the member ceases to draw compensation.

(b) In the event a member who is retired under subsection (2) dies after the date of such retirement, the following benefits shall be payable:

(i) Pursuant to the provisions of K.S.A. 74-49,128, and amendments thereto, to the member's spouse, if lawfully wedded to the member at the time of the member's death and if no benefits are payable under subsection (3) of K.S.A. 74-4958, and amendments thereto, a lump-sum benefit equal to 50% of the member's final average salary at the time of the member's retirement.

(ii) To the member's spouse, if lawfully wedded to the member at the time of the member's death, an annual benefit equal to 50% of the member's retirement benefit payable in monthly installments, to accrue from the first day of the month following the member's date of death and ending on the last day of the month in which the spouse dies. Commencing on the effective date of this act, any surviving spouse, who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such spouse's remarriage, shall be entitled to once again receive benefits pursuant to this section, except that such surviving spouse shall not be entitled to recover any benefits not received after the termination of benefits by reason of such surviving spouse's remarriage but before the effective date of this act. If there is no surviving spouse, or if after the death of the spouse there remain one or more children under the age of 18 years or one or more children under the age of 23 years who are full-time students as provided in K.S.A. 74-49,117, and amendments thereto, the spouse's benefit shall be payable, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, in equal shares to such children and each child's share shall end on the last day of the month in which such child attains the age of 18 years or dies, whichever occurs earlier or in which such child attains the age of 23 years, if such child is a full-time student as provided in K.S.A. 74-49,117, and amendments thereto. Commencing on the effective date of this act, any child who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such child's marriage, shall be entitled to once again receive benefits pursuant to this section subject to the limitations contained in this section, except that such child shall not be entitled to recover any benefits not received after the termination of benefits by reason of such child's marriage but before the effective date of this act.

The provisions of paragraph (b) of subsection (2) shall apply in all cases of such members who die after July 1, 1989.

(3) Any member who was employed for compensation by an employer other than the member's participating employer and whose disability was incurred in the course of such other employment shall not be eligible for any of the benefits provided in subsection (2).

(4) If a member becomes totally and permanently disabled and no benefits are payable under subsection (1) or (2), the sum of the member's accumulated contributions shall be paid to the member.

(5) Any member receiving benefits under this section shall submit to medical examination, not more frequent than annually, by one or more physicians or any other practitioners of the healing arts holding a valid license issued by Kansas state board of healing arts, as the board of trustees may direct. If upon such medical examination, the examiner's report to the board states that the retirant is physically able and capable of resuming employment with the same or a different participating employer, the disability benefits shall terminate. A retirant who has been receiving benefits under the provisions of this section and who returns to employment, as defined in subsection (4) of K.S.A. 74-4952, and amendments thereto, of a participating employer shall immediately commence accruing service credit which shall be added to that which has been accrued by virtue of previous service.

(6) Any retirant who has been receiving benefits under the provisions of this section for a period of five years shall be deemed finally retired and shall not be subject to further medical examinations, except that if the board of trustees shall have reasonable grounds to question whether the retirant remains totally and permanently disabled, a further medical examination or examinations may be required.

(7) Refusal or neglect to submit to examination as provided in subsection (5) shall be sufficient cause for suspending or discontinuing benefit payments under this section and if such refusal or neglect shall continue for a period of one year, the member's rights in and to all benefits under this system may be revoked by the board.

(8) Any retirement benefits payable under the provisions of this section shall be in lieu of normal retirement benefits as provided in subsections (1) and (2) of K.S.A. 74-4958, and amendments thereto.

(9) Each member shall report to such member's participating employer any event or act of duty causing disability within 200 days after such event or act of duty. The member's participating employer shall file in the office of the executive director of the board, in a form acceptable to the board, a report of the event or act of duty causing disability within 220 days after the event or act of duty.

(10) In any case of any event occurring prior to July 1, 1979, and after June 30, 1998, for which a report of the event was made by the participating employer to the director of workers compensation in accordance with K.S.A. 44-557, and amendments thereto, such report to the director of workers compensation shall satisfy the requirement under subsection (1) of this section to file a report of such event, in a form acceptable to the board within 220 days. No such report to the director of workers' compensation shall be deemed to satisfy such requirement with respect to events occurring on or after July 1, 1979, and prior to July 1, 1998.

(11) All payments due under this section to a minor shall be made to a legally appointed conservator of such minor.

(12) The provisions of this section shall apply only to members who were appointed or employed prior to July 1, 1989, and who did not make an election pursuant to K.S.A. 74-4955a, and amendments thereto.

(13) Any retirant who has been receiving benefits under the provisions of this section and who returns to employment with the same or different participating employer in the system shall be deemed no longer retired.

(14) Upon the death of a member after retirement, if no benefits are payable under the provisions of this section, the excess, if any, of the retirant's accumulated contributions over the sum of all benefits paid shall be paid to the member's beneficiary.

History: L. 1965, ch. 447, § 10; L. 1966, ch. 11, § 1 (Special Session); L. 1967, ch. 431, § 9; L. 1979, ch. 252, § 1; L. 1982, ch. 319, § 37; L. 1985, ch. 254, § 20; L. 1987, ch. 299, § 29; L. 1989, ch. 232, § 20; L. 1992, ch. 321, § 14; L. 1993, ch. 227, § 38; L. 1998, ch. 64, § 72; L. 1998, ch. 201, § 38; L. 2000, ch. 152, § 21; L. 2001, ch. 209, § 34; L. 2007, ch. 191, § 5; May 24.



74-4960a Disability benefits for members appointed or employed on or after July 1, 1989, or who elected pursuant to 74-4955a; procedures and reports.

74-4960a. Disability benefits for members appointed or employed on or after July 1, 1989, or who elected pursuant to 74-4955a; procedures and reports. (1) If any active contributing member who is appointed or employed on or after July 1, 1989, or who makes an election pursuant to K.S.A. 74-4955a, and amendments thereto, to be covered by the provisions of this act becomes disabled as defined in subsection (2), such member shall receive a monthly benefit equal to 50% of the member's final average salary at the time such member was disabled payable in monthly installments, accruing from the first day upon which the member ceases to draw compensation, if a report of the disability in such form and manner as the board shall prescribe is filed in the office of the executive director of the board within 220 days after the date of the commencement of such disability and if an application for such benefit in such form and manner as the board shall prescribe is filed in the office of the executive director of the board within two years of the date of the commencement of such disability, except that the board may waive such two-year requirement, if the board is presented with evidence that clearly warrants such a waiver.

(2) For the purposes of this section, "disabled" means total inability to perform permanently the duties of the position of policeman or fireman.

(3) In the event a member who is disabled and entitled to such benefits as provided in subsection (1) dies after the date of such disability, the following benefits shall be payable:

(i) Pursuant to the provisions of K.S.A. 74-49,128, and amendments thereto, to the member's spouse, if lawfully wedded to the member at the time of the member's death, and if no benefits are payable under subsection (3) of K.S.A. 74-4958a, and amendments thereto, a lump-sum benefit equal to 50% of the member's final average salary at the time such member was disabled.

(ii) To the member's spouse, if lawfully wedded to the member at the time of the member's death, an annual benefit equal to 50% of the member's benefit payable in monthly installments, to accrue from the first day of the month following the member's date of death and ending on the last day of the month in which the spouse dies. Commencing on the effective date of this act, any surviving spouse, who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such spouse's remarriage, shall be entitled to once again receive benefits pursuant to this section, except that such surviving spouse shall not be entitled to recover any benefits not received after the termination of benefits by reason of such surviving spouse's remarriage but before the effective date of this act. If there is no surviving spouse, or if after the death of the spouse there remain one or more children under the age of 18 years or one or more children under the age of 23 years who is a full-time student as provided in K.S.A. 74-49,117, and amendments thereto, the spouse's benefit shall be payable, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, in equal shares to such children and each child's share shall end on the last day of the month in which such child attains the age of 18 years or dies, whichever occurs earlier or in which such child attains the age of 23 years, if such child is a full-time student as provided in K.S.A. 74-49,117, and amendments thereto. Commencing on the effective date of this act, any child who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such child's marriage, shall be entitled to once again receive benefits pursuant to this section subject to the limitations contained in this section, except that such child shall not be entitled to recover any benefits not received after the termination of benefits by reason of such child's marriage but before the effective date of this act.

(4) Any member who was employed for compensation by an employer other than the member's participating employer and whose disability was incurred in the course of such other employment shall not be eligible for any of the benefits provided in subsection (1) or (3).

(5) If a member becomes totally and permanently disabled and no benefits are payable under subsection (1), the sum of the member's accumulated contributions shall be paid to the member.

(6) Any member receiving benefits under this section shall submit to medical examination, not more frequent than annually, by one or more physicians or any other practitioners of the healing arts holding a valid license issued by the state board of healing arts to practice a branch of the healing arts, as the board of trustees may direct. If upon such medical examination, the examiner's report to the board states that the member is physically able and capable of resuming employment with the same or a different participating employer, the disability benefits shall terminate. A member who has been receiving benefits under the provisions of this section and who returns to employment, as defined in subsection (4) of K.S.A. 74-4952, and amendments thereto, of a participating employer shall immediately commence accruing service credit which shall be added to that which has been accrued by virtue of previous service.

(7) Any member who has been receiving benefits under the provisions of this section for a period of five years shall be deemed permanent and shall not be subject to further medical examinations, except that if the board of trustees shall have reasonable grounds to question whether the member remains totally and permanently disabled, a further medical examination or examinations may be required.

(8) Refusal or neglect to submit to examination as provided in subsection (6) shall be sufficient cause for suspending or discontinuing benefit payments under this section and if such refusal or neglect shall continue for a period of one year, the member's rights in and to all benefits under this system may be revoked by the board.

(9) In the event that a member becomes disabled and is eligible for benefits provided in this section, such member shall be given participating service credit for the entire period of such disability.

(10) Any benefits provided pursuant to this section and any participating service credit given pursuant to subsection (9) shall terminate upon the earliest date such member is eligible for retirement upon attainment of the normal retirement date as provided in K.S.A. 74-4964a, and amendments thereto.

(11) Any member who has received benefits under the provisions of this section for a period of five years or more immediately preceding retirement shall have such member's final average salary adjusted upon retirement by the actuarial salary assumption rates in existence during such period. Effective July 1, 1993, each member's current annual rate shall be adjusted upon retirement by 5% for each year of disability after July 1, 1993, but before July 1, 1998. Effective July 1, 1998, such member's current annual rate shall be adjusted upon retirement by an amount equal to the lesser of: (1) The percentage increase in the consumer price index for all urban consumers as published by the bureau of labor statistics of the United States department of labor minus one percent; or (2) four percent per annum, measured from the member's last day on the payroll to the month that is two months prior to the month of retirement, for each year of disability after July 1, 1998.

(12) All payments due under this section to a minor shall be made to a legally appointed conservator of such minor.

(13) The provisions of this section shall be effective on and after July 1, 1989 and shall apply only to members who were appointed or employed prior to July 1, 1989, and who made an election pursuant to K.S.A. 74-4955a, and amendments thereto; and persons appointed or employed on or after July 1, 1989.

(14) Any member who has been receiving benefits under the provisions of this section and who returns to employment with the same or different participating employer in the system shall no longer be deemed disabled under the provisions of this section.

(15) Upon the death of a member who has been receiving benefits under the provisions of this section, if no further benefits are payable, the excess, if any, of the member's accumulated contributions over the sum of all benefits paid shall be paid to the member's beneficiary.

History: L. 1989, ch. 232, § 28; L. 1990, ch. 282, § 15; L. 1992, ch. 321, § 15; L. 1993, ch. 227, § 39; L. 1998, ch. 64, § 73; L. 1998, ch. 201, § 39; L. 1999, ch. 87, § 20; L. 2000, ch. 152, § 22; L. 2001, ch. 209, § 35; L. 2006, ch. 143, § 19; L. 2009, ch. 137, § 3; May 28.



74-4962 Payment of benefits.

74-4962. Payment of benefits. (1) All benefits except lump-sum benefits as provided in this subsection shall be payable in equal monthly installments, except that the board may provide for payment of benefits to a member's family in a single payment rather than separate payments to the member, to the widow or to minor children.

(2) Whenever the amount of any benefit is to be determined on the basis of actuarial assumptions, the assumptions shall be specified by the board in a way that precludes employer discretion.

History: L. 1965, ch. 447, § 12; L. 1998, ch. 64, § 74; July 1.



74-4963 Termination of employment; payment of accumulated contributions; vesting of benefits; return to covered employment, conditions, purchase of service credit for previously forfeited service.

74-4963. Termination of employment; payment of accumulated contributions; vesting of benefits; return to covered employment, conditions, purchase of service credit for previously forfeited service. (1) Upon termination of employment prior to the completion of 20 years of credited service, after 30 days after such termination a member may withdraw such member's accumulated contributions or elect to leave such accumulated contributions on deposit with the system. If the member elects to leave the accumulated contributions on deposit with the system and if the member returns to employment with the same or another participating employer within five years, such member shall receive credit for such member's service prior to such termination. If the member does not elect to leave the accumulated contributions on deposit or if the member does not return to covered employment within five years, such member shall no longer be a member of the system and the sum of such member's accumulated contributions then on deposit with this system shall be paid to such member after making application in a form prescribed by the board and after the system has a reasonable time to process the application for withdrawal. Upon proper notification by the system, member contributions not on deposit with the system shall be paid to the member by the participating employer.

(2) If, after termination and withdrawal of accumulated contributions, a former member returns to covered employment, except as otherwise provided in subsection (1), the former member shall become a member of the system as provided in subsection (2) of K.S.A. 74-4955, and amendments thereto. Any former member returning to covered employment may, at the former member's option, purchase service credit for such previously forfeited service credit, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, at an additional rate of contribution, in addition to the employee's rate of contribution as provided in K.S.A. 74-4965, and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at such time of purchase for such periods of service. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased. Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, such member may elect to effect such purchase by means of a single lump-sum payment in lieu of the increased amount of the employee's contribution rate otherwise provided for in this act in an amount equal to the then present value of the benefits being purchased determined by the actuary using the member's attained age, annual compensation at the time of purchase and the actuarial assumptions and tables then in use by the retirement system. The lump-sum payment shall be made immediately upon being notified of the amount due. Upon receipt of such payment by the system the member shall receive full credit for the number of previously forfeited quarters of participating service which the member has elected to repurchase. Any member who repurchases all of the member's previously forfeited participating service credit shall also receive all of the member's previously forfeited prior service credit.

(3) Upon termination and withdrawal of accumulated contributions, any member whose employment was, up to the member's employer's entry date, covered by a pension system established under the provisions of K.S.A. 13-14a01 through 13-14a14, and amendments thereto or K.S.A. 14-10a01 through 14-10a15, and amendments thereto, shall be entitled to receive from the member's employer the sum of the member's accumulated contributions to the previous pension system.

(4) If a member has completed 20 years of credited service at date of termination, the member shall be granted automatically a vested retirement benefit in the system, but any time prior to the commencement of retirement benefit payments and before attaining age 55 the member may withdraw the member's accumulated contributions, whereupon the member's membership in this system ceases and no other amounts shall be payable for the member's prior and participating service credit. Eligibility of such member, who has not withdrawn the member's accumulated contributions, for retirement benefits and procedures for making application for retirement benefits shall be in accordance with K.S.A. 74-4957, and amendments thereto, except that in lieu of the three-month notice of intention to retire being made to the employer, such member shall make application for retirement in a form prescribed by the board and retirement benefits shall accrue from the first day of the month following receipt of such application. The amount of the retirement benefit shall be determined as provided in K.S.A. 74-4958, and amendments thereto.

(5) If a member, who has a vested retirement benefit, again becomes an employee of a participating employer, the amount of the member's vested retirement benefit shall remain in effect, and any retirement benefit such member subsequently accrues shall be calculated separately based on credited service after again becoming an employee and shall be added to that which had been vested by virtue of previous service. Eligibility of such member for retirement benefits and procedures for making application for retirement benefits shall be in accordance with K.S.A. 74-4957, and amendments thereto.

(6) Any member of this system who was previously a member of the Kansas public employees retirement system or the retirement system for judges and who forfeited service credit under either of those systems by reason of termination of employment and withdrawal of their contributions to that system, may elect, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, to purchase service credit for the previously forfeited service credit by means of a single lump-sum payment and such service shall be recredited to that system. The amount of the lump-sum payment shall be determined by the actuary using the member's then current annual rate of compensation or the member's final average salary at the time the member elects to purchase such service credit, whichever is higher, and the actuarial assumptions and tables then currently in use by that retirement system.

(7) The provisions of this section shall apply only to members who were appointed or employed prior to July 1, 1989, and who did not make an election pursuant to K.S.A. 74-4955a, and amendments thereto.

History: L. 1965, ch. 447, § 13; L. 1967, ch. 431, § 11; L. 1968, ch. 71, § 2; L. 1978, ch. 322, § 1; L. 1982, ch. 319, § 38; L. 1983, ch. 254, § 17; L. 1984, ch. 289, § 14; L. 1989, ch. 232, § 21; L. 1993, ch. 227, § 40; L. 1995, ch. 267, § 23; L. 1998, ch. 64, § 75; L. 1998, ch. 201, § 40; L. 2001, ch. 209, § 36; L. 2003, ch. 155, § 11; L. 2006, ch. 143, § 20; July 1.



74-4963a Termination of employment for members appointed or employed on or after July 1, 1989, or who elected pursuant to 74-4955a to become a member; payment of accumulated contributions; vesting of benefits; return to covered employment, condition, purchase of service credit for previously forfeited service credit.

74-4963a. Termination of employment for members appointed or employed on or after July 1, 1989, or who elected pursuant to 74-4955a to become a member; payment of accumulated contributions; vesting of benefits; return to covered employment, condition, purchase of service credit for previously forfeited service credit. (1) Upon termination of employment prior to the completion of 15 years of credited service, after 30 days after such termination a member may withdraw such member's accumulated contributions or elect to leave such accumulated contributions on deposit with the system. If the member elects to leave the accumulated contributions on deposit with the system and if the member returns to employment with the same or another participating employer within five years, such member shall receive credit for such member's service prior to such termination. If the member does not elect to leave the accumulated contributions on deposit or if the member does not return to covered employment within five years, such member shall no longer be a member of the system and the sum of such member's accumulated contributions then on deposit with this system shall be paid to such member after making application in a form prescribed by the board and after the system has a reasonable time to process the application for withdrawal. Upon proper notification by the system, member contributions not on deposit with the system shall be paid to the member by the participating employer.

(2) If, after termination and withdrawal of accumulated contributions, a former member returns to covered employment, except as otherwise provided in subsection (1), the former member shall become a member of the system as provided in subsection (2) of K.S.A. 74-4955, and amendments thereto. Any former member returning to covered employment may, at the former member's option, purchase service credit for such previously forfeited service credit, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, at an additional rate of contribution, in addition to the employee's rate of contribution as provided in K.S.A. 74-4965, and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at such time of purchase for such periods of service. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased. Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, such member may elect to effect such purchase by means of a single lump-sum payment in lieu of the increased amount of the employee's contribution rate otherwise provided for in this act in an amount equal to the then present value of the benefits being purchased determined by the actuary using the member's attained age, annual compensation at the time of purchase and the actuarial assumptions and tables then in use by the retirement system. The lump-sum payment shall be made immediately upon being notified of the amount due. Upon receipt of such payment by the system the member shall receive full credit for the number of previously forfeited quarters of participating service which the member has elected to repurchase. Any member who repurchases all of the member's previously forfeited participating service credit shall also receive all of the member's previously forfeited prior service credit.

(3) Upon termination and withdrawal of accumulated contributions, any member whose employment was, up to the member's employer's entry date, covered by a pension system established under the provisions of K.S.A. 13-14a01 through 13-14a14, and amendments thereto, or K.S.A. 14-10a01 through 14-10a15, and amendments thereto, shall be entitled to receive from the member's employer the sum of the member's accumulated contributions to the previous pension system.

(4) If a member has completed 15 years of credited service at date of termination, the member shall be granted automatically a vested retirement benefit in the system, but any time prior to the commencement of retirement benefit payments and before attaining age 55 the member may withdraw the member's accumulated contributions, whereupon the member's membership in this system ceases and no other amounts shall be payable for the member's prior and participating service credit. Eligibility of such member, who has not withdrawn the member's accumulated contributions, for retirement benefits and procedures for making application for retirement benefits shall be in accordance with K.S.A. 74-4957, and amendments thereto, except that in lieu of the three-month notice of intention to retire being made to the employer, such member shall make application for retirement in a form prescribed by the board and retirement benefits shall accrue from the first day of the month following receipt of such application. The amount of the retirement benefit shall be determined as provided in K.S.A. 74-4958, and amendments thereto.

(5) If a member, who has a vested retirement benefit, again becomes an employee of a participating employer, the amount of the member's vested retirement benefit shall remain in effect, and any retirement benefit such member subsequently accrues shall be calculated separately based on credited service after again becoming an employee and shall be added to that which had been vested by virtue of previous service. Eligibility of such member for retirement benefits and procedures for making application for retirement benefits shall be in accordance with K.S.A. 74-4957, and amendments thereto.

(6) Any member of this system who was previously a member of the Kansas public employees retirement system or the retirement system for judges and who forfeited service credit under either of those systems by reason of termination of employment and withdrawal of their contributions to that system, may elect, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, to purchase service credit for the previously forfeited service credit by means of a single lump-sum payment and such service shall be recredited to that system. The amount of the lump-sum payment shall be determined by the actuary using the member's then current annual rate of compensation or the member's final average salary at the time the member elects to purchase such service credit, whichever is higher, and the actuarial assumptions and tables then currently in use by that retirement system.

(7) The provisions of this section shall be effective on and after July 1, 1989, and shall apply only to members who were appointed or employed prior to July 1, 1989, and who made an election pursuant to K.S.A. 74-4955a, and amendments thereto; and persons appointed or employed on or after July 1, 1989.

History: L. 1989, ch. 232, § 29; L. 1993, ch. 227, § 41; L. 1995, ch. 267, § 24; L. 1998, ch. 64, § 76; L. 1998, ch. 201, § 41; L. 2001, ch. 209, § 37; L. 2003, ch. 155, § 12; L. 2006, ch. 143, § 21; July 1.



74-4964 Retirement benefit options; elections of member and spouse; joint annuitants.

74-4964. Retirement benefit options; elections of member and spouse; joint annuitants. (1) A member may elect to have such member's retirement benefit paid under one of the options provided in this section in lieu of having it paid in the form stated in subsections (1) and (2) of K.S.A. 74-4958, and amendments thereto. Such election must be made before the date of actual retirement. Only a specific individual person may be designated as a joint annuitant at the time of election of the joint and 1/2 to joint annuitant survivor option, the joint and survivor option and the joint and 3/4 to joint annuitant survivor option. Except as specifically provided in this subsection, an option elected by a member as provided in this section shall not be changed or canceled nor shall the named joint annuitant be changed after the date of actual retirement of the member. If a retirant is divorced after the retirant's date of actual retirement, and the retirant has named the retirant's ex-spouse as a joint annuitant under subsection (5), the joint annuitant option may be canceled and the retirant's benefit returned to the maximum amount of such retirant's retirement benefit commencing the first month following the date such cancellation is ordered by the district court of the county where the divorce action was filed. The retirant shall not receive a refund or interest of any amounts already paid to fund the original joint annuitant benefit. The retirant may not name a subsequent joint annuitant once the original joint annuitant option has been canceled.

(2) The amount of a retirement benefit payable under an option shall be based on the age of the member and, if applicable, the age of the joint annuitant, and shall be such amount as to be the actuarial equivalent of the retirement benefit otherwise payable under subsections (1) or (2) of K.S.A. 74-4958, and amendments thereto, as prescribed under subsection (5). In no case shall the total amount of retirement benefit paid under any option provided in this section be more than 100% of the retirement benefit which would have been otherwise payable if no option had been elected under this section.

(3) If a member who was, up to the entry date of such member's employer, covered by a pension system under the provisions of K.S.A. 13-14a01 to 13-14a14, inclusive, or 14-10a01 to 14-10a15, inclusive, and amendments thereto, so elects one of the options under this section, payment of such option shall be in lieu of any payments provided in subsection (3) of K.S.A. 74-4958, and amendments thereto.

(4) Such election of an option shall become null and void upon the death of a member prior to such member's retirement, except that if a member, who is eligible to retire in accordance with the provisions of subsections (1) and (2) of K.S.A. 74-4958, and amendments thereto, dies without having actually retired the member's spouse, if the spouse is beneficiary for the member's accumulated contributions, and no benefits are payable under subsections (1) and (2) of K.S.A. 74-4959, and amendments thereto, may elect to receive benefits under one of the options provided in this section, in lieu of receiving the member's accumulated contributions.

(5) The following retirement options which are subject to the provisions of K.S.A. 74-49,123, and amendments thereto, are available:

(A) Joint and 1/2 to joint annuitant survivor. A reduced retirement benefit is payable to the retirant during the retirant's lifetime in a monthly amount equal to the product of (A) the monthly payment of the retirement annuity otherwise payable under K.S.A. 74-4958, and amendments thereto, and (B) the percentage equal to 94.5% minus 0.2% for each year by which the age of the retirant's joint annuitant is less than the retirant's age, computed to the nearest whole year, or plus 0.2% for each year by which the age of the retirant's joint annuitant is more than the retirant's age, computed to the nearest whole year, with 1/2 of that monthly amount continued to the retirant's joint annuitant during such joint annuitant's remaining lifetime, if any, after the death of the retirant. In the event that the designated joint annuitant under this option predeceases the retirant, the amount of the retirement benefit otherwise payable to the retirant under this option shall be adjusted automatically to the retirement benefit which the retirant would have received if no option had been elected under this section.

(B) Joint and survivor. A reduced retirement benefit is payable to the retirant during the retirant's lifetime in a monthly amount equal to the product of (A) the monthly payment of the retirement annuity otherwise payable under K.S.A. 74-4958, and amendments thereto, and (B) the percentage equal to 88% minus 0.4% for each year by which the age of the retirant's joint annuitant is less than the retirant's age, computed to the nearest whole year, or plus 0.4% for each year by which the age of the retirant's joint annuitant is more than the retirant's age, computed to the nearest whole year, with that monthly amount continued to the joint annuitant during the joint annuitant's remaining lifetime, if any, after the death of retirant. In the event that the designated joint annuitant under this option predeceases the retirant, the amount of the retirement benefit otherwise payable to the retirant under this option shall be adjusted automatically to the retirement benefit which the retirant would have received if no option had been elected under this section.

(C) Joint and 3/4 to joint annuitant survivor. A reduced retirement benefit is payable to the retirant during the retirant's lifetime in a monthly amount equal to the product of (A) the monthly payment of the retirement annuity otherwise payable under K.S.A. 74-4958, and amendments thereto, and (B) the percentage equal to 91% minus 0.3% for each year by which the age of the retirant's joint annuitant is less than the retirant's age, computed to the nearest whole year, or plus 0.3% for each year by which the age of the retirant's joint annuitant is more than the retirant's age, computed to the nearest whole year, with 3/4 of that monthly amount continued to the retirant's joint annuitant during such joint annuitant's remaining lifetime, if any, after the death of the retirant. In the event that the designated joint annuitant under this option predeceases the retirant, the amount of the retirement benefit otherwise payable to the retirant under this option shall be adjusted automatically to the retirement benefit which the retirant would have received if no option had been elected under this section.

(D) Life with 5 years certain. A reduced retirement benefit is payable to the retirant during the retirant's lifetime in a monthly amount equal to 99% of the monthly payment of the retirement benefit otherwise payable under K.S.A. 74-4958, and amendments thereto, and if the retirant dies within the five-year certain period, measured from the commencement of retirement benefit payments, such payments will be continued to the retirant's beneficiary during the balance of the five-year certain period.

(E) Life with 10 years certain. A reduced retirement benefit is payable to the retirant during the retirant's lifetime in a monthly amount equal to 98% of the monthly payment of the retirement benefit otherwise payable under K.S.A. 74-4958, and amendments thereto, and if the retirant dies within the ten-year certain period, measured from the commencement of retirement benefit payments, such payments will be continued to the retirant's beneficiary during the balance of the ten-year certain period.

(F) Life with 15 years certain. A reduced retirement benefit is payable to the retirant during the retirant's lifetime in a monthly amount equal to 92% of the monthly payment of the retirement benefit otherwise payable under K.S.A. 74-4958, and amendments thereto, and if the retirant dies within the fifteen-year certain period, measured from the commencement of retirement benefit payments, such payments will be continued to the retirant's beneficiary during the balance of the fifteen-year certain period.

(G) Lump sum payment at retirement. (i) Pursuant to this option, the member must specify a lump sum amount to be paid to the member upon the member's retirement. The lump sum amount will be based on the actuarial present value of the benefit as provided in K.S.A. 74-4958, and amendments thereto. The lump sum amount designated by the member must be in 10% increments and shall not exceed 1/2 of the actuarial present value of the benefit provided in K.S.A. 74-4958, and amendments thereto. If the member's spouse elects a lump sum payment as provided in this section pursuant to the provisions of subsection (6), the lump sum payment will be based on the present value of the retirement option selected by the spouse. The lump sum amount designated by the spouse must be in 10% increments and shall not exceed 1/2 of the actuarial present value of the option selected in this section.

(ii) Pursuant to this option, the member must elect to have the remaining actuarial present value paid in a monthly amount under the provisions of K.S.A. 74-4958, and amendments thereto, or subsections (5)(A) through (5)(F) of this section.

(iii) In the event that the designated joint annuitant pursuant to subsection (5)(A), (5)(B) or (5)(C) under this option predeceases the retirant, the amount of the retirement benefit otherwise payable to the retirant under this option shall be adjusted automatically to the retirement benefit which the retirant would have received if no option had been elected under this section.

(iv) The provisions of this subsection shall be effective on and after July 1, 2001.

(6) On and after July 1, 1996, if a member with 20 or more years of credited service dies before attaining retirement age, the member's spouse, if the spouse is the sole beneficiary for the member's accumulated contributions, may elect to receive benefits under one of the options provided in this section in lieu of receiving the member's accumulated contributions or in lieu of receiving benefits as provided in K.S.A. 74-4959, and amendments thereto. Payments under one of the options provided in this section to the member's spouse if so elected, shall commence on the date that the member would have attained retirement age.

(7) Benefits payable to a joint annuitant shall accrue from the first day of the month following the death of a member or retirant and, in the case of the joint and 1/2 to joint annuitant survivor option, the joint and survivor option and the joint and 3/4 to joint annuitant survivor option, shall end on the last day of the month in which the joint annuitant dies.

(8) The provisions of the law in effect on the retirement date of a member under the system shall govern the retirement benefit payable to the retirant and any joint annuitant, except, for retirement benefits payable after July 1, 1993, for retirants who retired prior to July 1, 1982, in the event that the designated joint annuitant under the option provided in subsection (5)(A), (B) or (C), as applicable, predeceased the retirant, the amount of the retirement benefit otherwise payable to the retirant under the option provided in subsection (5)(A), (B) or (C), as applicable, shall be adjusted automatically to the retirement benefit which the retirant would have received if no option had been elected under this section.

(9) Upon the death of a joint annuitant who is receiving a retirement benefit under the provisions of this section, there shall be paid to such joint annuitant's beneficiary an amount equal to the excess, if any, of the accumulated contributions of the retirant over the sum of all retirement benefit payments made to such retirant and such joint annuitant. Such joint annuitant shall designate a beneficiary by filing in the office of the retirement system such designation at the time of death of the retirant. If there is no named beneficiary of such joint annuitant living at the time of death of such joint annuitant, any amount provided for by this section shall be paid to, in order of preference as follows:

(A) The joint annuitant's surviving spouse;

(B) the joint annuitant's dependent child or children;

(C) the joint annuitant's dependent parent or parents;

(D) the joint annuitant's nondependent child or children;

(E) the joint annuitant's nondependent parent or parents; or

(F) the estate of the deceased joint annuitant.

(10) The provisions of this section shall apply only to members who were appointed or employed prior to July 1, 1989, and who did not make an election pursuant to K.S.A. 74-4955a, and amendments thereto.

History: L. 1965, ch. 447, § 14; L. 1967, ch. 431, § 12; L. 1980, ch. 238, § 6; L. 1982, ch. 319, § 39; L. 1985, ch. 254, § 3; L. 1987, ch. 299, § 30; L. 1988, ch. 302, § 16; L. 1989, ch. 232, § 22; L. 1993, ch. 227, § 42; L. 1996, ch. 266, § 15; L. 1998, ch. 64, § 77; L. 2000, ch. 152, § 23; L. 2001, ch. 209, § 38; L. 2003, ch. 155, § 13; L. 2013, ch. 132, § 2; June 13.



74-4964a Retirement benefit options for members appointed or employed on or after July 1, 1989, or who elected pursuant to 74-4955a; elections of member and spouse; joint annuitants.

74-4964a. Retirement benefit options for members appointed or employed on or after July 1, 1989, or who elected pursuant to 74-4955a; elections of member and spouse; joint annuitants. (1) A member may elect to have such member's retirement benefit paid under one of the options provided in this section in lieu of having it paid in the form stated in subsections (1) and (2) of K.S.A. 74-4958, and amendments thereto. Such election must be made before the date of actual retirement. Only a specific individual person may be designated as a joint annuitant at the time of election of the joint and 1/2 to joint annuitant survivor option, the joint and survivor option and the joint and 3/4 to joint annuitant survivor option. Under no circumstances may an option be changed or canceled nor the named joint annuitant changed after the date of actual retirement of the member.

(2) The amount of a retirement benefit payable under an option shall be based on the age of the member and, if applicable, the age of the joint annuitant, and shall be such amount as to be the actuarial equivalent of the retirement benefit otherwise payable under subsections (1) or (2) of K.S.A. 74-4958, and amendments thereto, as prescribed under subsection (5). In no case shall the total amount of retirement benefit paid under any option provided in this section be more than 100% of the retirement benefit which would have been otherwise payable if no option had been elected under this section.

(3) If a member who was, up to the entry date of such member's employer, covered by a pension system under the provisions of K.S.A. 13-14a01 through 13-14a14, inclusive or 14-10a01 through 14-10a15, inclusive, and amendments thereto, so elects one of the options under this section, payment of such option shall be in lieu of any payments provided in subsection (3) of K.S.A. 74-4958, and amendments thereto.

(4) Such election of an option shall become null and void upon the death of a member prior to such member's retirement, except that if a member, who is eligible to retire in accordance with the provisions of subsections (1) and (2) of K.S.A. 74-4958, and amendments thereto, dies without having actually retired the member's spouse, if the spouse is beneficiary for the member's accumulated contributions, and no benefits are payable under subsections (1) and (2) of K.S.A. 74-4959, and amendments thereto, may elect to receive benefits under one of the options provided in this section, in lieu of receiving the member's accumulated contributions.

(5) The following retirement options which are subject to the provisions of K.S.A. 74-49,123, and amendments thereto, are available:

(A) Joint and 1/2 to joint annuitant survivor. A reduced retirement benefit is payable to the retirant during the retirant's lifetime in a monthly amount equal to the product of (A) the monthly payment of the retirement annuity otherwise payable under K.S.A. 74-4958, and amendments thereto and (B) the percentage equal to 94.5% minus .2% for each year by which the age of the retirant's joint annuitant is less than the retirant's age, computed to the nearest whole year, or plus .2% for each year by which the age of the retirant's joint annuitant is more than the retirant's age, computed to the nearest whole year, with 1/2 of that monthly amount continued to the retirant's joint annuitant during such joint annuitant's remaining lifetime, if any, after the death of the retirant. In the event that the designated joint annuitant under this option predeceases the retirant, the amount of the retirement benefit otherwise payable to the retirant under this option shall be adjusted automatically to the retirement benefit which the retirant would have received if no option had been elected under this section.

(B) Joint and survivor. A reduced retirement benefit is payable to the retirant during the retirant's lifetime in a monthly amount equal to the product of (A) the monthly payment of the retirement annuity otherwise payable under K.S.A. 74-4958, and amendments thereto and (B) the percentage equal to 88% minus .4% for each year by which the age of the retirant's joint annuitant is less than the retirant's age, computed to the nearest whole year, or plus .4% for each year by which the age of the retirant's joint annuitant is more than the retirant's age, computed to the nearest whole year, with that monthly amount continued to the joint annuitant during the joint annuitant's remaining lifetime, if any, after the death of retirant. In the event that the designated joint annuitant under this option predeceases the retirant, the amount of the retirement benefit otherwise payable to the retirant under this option shall be adjusted automatically to the retirement benefit which the retirant would have received if no option had been elected under this section.

(C) Joint and 3/4 to joint annuitant survivor. A reduced retirement benefit is payable to the retirant during the retirant's lifetime in a monthly amount equal to the product of (A) the monthly payment of the retirement annuity otherwise payable under K.S.A. 74-4958, and amendments thereto and (B) the percentage equal to 91% minus .3% for each year by which the age of the retirant's joint annuitant is less than the retirant's age, computed to the nearest whole year, or plus .3% for each year by which the age of the retirant's joint annuitant is more than the retirant's age, computed to the nearest whole year, with 3/4 of that monthly amount continued to the retirant's joint annuitant during such joint annuitant's remaining lifetime, if any, after the death of the retirant. In the event that the designated joint annuitant under this option predeceases the retirant, the amount of the retirement benefit otherwise payable to the retirant under this option shall be adjusted automatically to the retirement benefit which the retirant would have received if no option had been elected under this section.

(D) Life with 5 years certain. A reduced retirement benefit is payable to the retirant during the retirant's lifetime in a monthly amount equal to 99% of the monthly payment of the retirement benefit otherwise payable under K.S.A. 74-4958, and amendments thereto, and if the retirant dies within the five-year certain period, measured from the commencement of retirement benefit payments, such payments will be continued to the retirant's beneficiary during the balance of the five-year certain period.

(E) Life with 10 years certain. A reduced retirement benefit is payable to the retirant during the retirant's lifetime in a monthly amount equal to 98% of the monthly payment of the retirement benefit otherwise payable under K.S.A. 74-4958, and amendments thereto, and if the retirant dies within the ten-year certain period, measured from the commencement of retirement benefit payments, such payments will be continued to the retirant's beneficiary during the balance of the ten-year certain period.

(F) Life with 15 years certain. A reduced retirement benefit is payable to the retirant during the retirant's lifetime in a monthly amount equal to 92% of the monthly payment of the retirement benefit otherwise payable under K.S.A. 74-4958, and amendments thereto, and if the retirant dies within the fifteen-year certain period, measured from the commencement of retirement benefit payments, such payments will be continued to the retirant's beneficiary during the balance of the fifteen-year certain period.

(G) Lump sum payment at retirement. (i) Pursuant to this option, the member must specify a lump sum amount to be paid to the member upon the member's retirement. The lump sum amount will be based on the actuarial present value of the benefit as provided in K.S.A. 74-4958a, and amendments thereto. The lump sum amount designated by the member must be in 10% increments and shall not exceed 1/2 of the actuarial present value of the benefit provided in K.S.A. 74-4958a, and amendments thereto. If the member's spouse elects a lump sum payment as provided in this section pursuant to the provisions of subsection (6), the lump sum payment will be based on the present value of the retirement option selected by the spouse. The lump sum amount designated by the spouse must be in 10% increments and shall not exceed 1/2 of the actuarial present value of the option selected in this section.

(ii) Pursuant to this option, the member must elect to have the remaining actuarial present value paid in a monthly amount under the provisions of K.S.A. 74-4958a, and amendments thereto, or subsections (5)(A) through (5)(F) of this section.

(iii) In the event that the designated joint annuitant pursuant to subsection (5)(A), (5)(B) or (5)(C) under this option predeceases the retirant, the amount of the retirement benefit otherwise payable to the retirant under this option shall be adjusted automatically to the retirement benefit which the retirant would have received if no option had been elected under this section.

(iv) The provisions of this subsection shall be effective on and after July 1, 2001.

(6) On and after July 1, 1996, if a member with 20 or more years of credited service dies before attaining retirement age, the member's spouse, if the spouse is the sole beneficiary for the member's accumulated contributions, may elect to receive benefits under one of the options provided in this section in lieu of receiving the member's accumulated contributions or in lieu of receiving benefits as provided in K.S.A. 74-4959, and amendments thereto. Payments under one of the options provided in this section to the member's spouse if so elected, shall commence on the date that the member would have attained retirement age.

(7) Benefits payable to a joint annuitant shall accrue from the first day of the month following the death of a member or retirant and, in the case of the joint and 1/2 to joint annuitant survivor option, the joint and survivor option and the joint and 3/4 to joint annuitant survivor option, shall end on the last day of the month in which the joint annuitant dies.

(8) The provisions of the law in effect on the retirement date of a member under the system shall govern the retirement benefit payable to the retirant and any joint annuitant, except, for retirement benefits payable after July 1, 1993, for retirants who retired prior to July 1, 1982, in the event that the designated joint annuitant under the option provided in subsection (5)(A), (B) or (C), as applicable, predeceased the retirant, the amount of the retirement benefit otherwise payable to the retirant under the option provided in subsection (5)(A), (B) or (C), as applicable, shall be adjusted automatically to the retirement benefit which the retirant would have received if no option had been elected under this section.

(9) Upon the death of a joint annuitant who is receiving a retirement benefit under the provisions of this section, there shall be paid to such joint annuitant's beneficiary an amount equal to the excess, if any, of the accumulated contributions of the retirant over the sum of all retirement benefit payments made to such retirant and such joint annuitant. Such joint annuitant shall designate a beneficiary by filing in the office of the retirement system such designation at the time of death of the retirant. If there is no named beneficiary of such joint annuitant living at the time of death of such joint annuitant, any amount provided for by this section shall be paid to, in order of preference as follows:

(A) The joint annuitant's surviving spouse;

(B) the joint annuitant's dependent child or children;

(C) the joint annuitant's dependent parent or parents;

(D) the joint annuitant's nondependent child or children;

(E) the joint annuitant's nondependent parent or parents; or

(F) the estate of the deceased joint annuitant.

(10) The provisions of this section shall be effective on and after July 1, 1989, and shall apply only to members who were appointed or employed prior to July 1, 1989, and who made an election pursuant to K.S.A. 74-4955a, and amendments thereto; and persons appointed or employed on or after July 1, 1989.

History: L. 1989, ch. 232, § 30; L. 1993, ch. 227, § 43; L. 1996, ch. 266, § 16; L. 1998, ch. 64, § 78; L. 2000, ch. 152, § 24; L. 2001, ch. 209, § 39; L. 2003, ch. 155, § 14; May 29.



74-4965 Member contributions; payroll deductions; disposition; interest; service credit for certain members, payment of additional contributions; employer pickup of member contributions.

74-4965. Member contributions; payroll deductions; disposition; interest; service credit for certain members, payment of additional contributions; employer pickup of member contributions. (1) Commencing with the first payroll period beginning on or after July 1, 2013, each participating employer shall deduct from the compensation of each member 7.15% of such member's compensation as employee contributions, except that in the case of a member whose employment is covered by social security and the member is a member of the class certified in the case of Brazelton v. Kansas public employees retirement system, 227 K. 443, 607 P.2d 510 (1980), the deduction from such member's compensation shall be reduced by the amount of such member's contributions to social security. For participating employers who join the system on or after July 1, 2013, such deduction shall commence beginning with the first payroll period for services performed after the entry date.

(2) For any member other than a member who is a member of the class certified in the case of Brazelton v. Kansas public employees retirement system, 227 K. 443, 607 P.2d 510 (1980), no employee contributions shall be reduced because of contributions to social security.

(3) All such deductions shall be remitted quarterly, or as the board may otherwise provide, to the executive director for credit to the Kansas public employees retirement fund and shall be credited to the members' individual accounts. Interest on each member's accumulated contributions at the rate determined under subsection (a) of K.S.A. 74-4922, and amendments thereto, shall be added annually to the member's individual account.

(4)  For each member that is having 2% of such member's compensation deducted as employee contributions on July 1, 2013, for all payroll periods commencing on or after July 1, 2013, the participating employer shall deduct from the compensation of each such member 7.15% of such member's compensation as employee contributions. Such member may repay in a lump sum prior to or on such member's date of retirement, an amount equal to the difference between contributions actually made by the member and contributions which would have been made had such member always been contributing at the employee contribution rate prescribed by subsection (1) for all such service earned during the period of time the member made contributions at the 2% employee contribution rate, with interest. Such repayment, if made at retirement, may be deducted from the proceeds of the partial lump sum retirement options as prescribed in subsection (5)(G) of K.S.A. 74-4964, and amendments thereto, in the event the member elects such option. Such member shall pay the actual amount plus interest at a rate specified by the board. Any member who makes such a payment shall be entitled to service credit for purposes of calculation of retirement benefits pursuant to the provisions of K.S.A. 74-4958 and 74-4958a, and amendments thereto, for all years of service wherein such member contributed at the employee contribution rate prescribed by subsection (1), including all years of service such member previously paid at the 2% employee contribution rate but prior to or on such member's date of retirement repaid the difference pursuant to this subsection.

(5) (a) Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, each participating employer, pursuant to the provisions of section 414(h)(2) of the federal internal revenue code, shall pick up and pay the contributions which would otherwise be payable by members as prescribed in subsection (1). The contributions so picked up shall be treated as employer contributions for purposes of determining the amounts of federal income taxes to withhold from the member's compensation.

(b) Member contributions picked up by the employer shall be paid from the same source of funds used for the payment of compensation to a member. A deduction shall be made from each member's compensation equal to the amount of the member's contributions picked up by the employer, provided that such deduction shall not reduce the member's compensation for purposes of computing benefits under the system.

(c) Member contributions picked up by the employer shall be remitted quarterly, or as the board may otherwise provide, to the executive director for credit to the Kansas public employees retirement fund. Such contributions shall be credited to a separate account within the member's individual account so that amounts contributed by the member may be distinguished from the member contributions picked up by the employer. Interest shall be added annually to members' individual accounts.

History: L. 1965, ch. 447, § 15; L. 1974, ch. 343, § 1; L. 1979, ch. 251, § 1; L. 1982, ch. 319, § 40; L. 1984, ch. 289, § 15; L. 1990, ch. 282, § 16; L. 1993, ch. 289, § 6; L. 1994, ch. 293, § 22; L. 1998, ch. 64, § 79; L. 2001, ch. 209, § 40; L. 2013, ch. 132, § 5; June 13.



74-4965a Purchase of participating service credit for certain military service; terms and conditions.

74-4965a. Purchase of participating service credit for certain military service; terms and conditions. (1) Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, any member of the Kansas police and firemen's retirement system may purchase participating credit for periods of active service in the armed forces of the United States or in the United States public health service and for periods of service required to fulfill the requirements of section 651 of title 10, United States code, which does not exceed six years. Except as otherwise required by the provisions of USERRA, such member shall be entitled to purchase one quarter of participating service credit for each year of service required to fulfill the requirements of section 651 of title 10, United States code. Such purchase shall be effected by the member submitting proof of such service acceptable to the board and electing in writing to have employee contributions as provided in K.S.A. 74-4965, and amendments thereto, deducted from such member's compensation at an additional rate of contribution, in addition to the employee's rate of contribution as provided in K.S.A. 74-4965, and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at such time of purchase for such periods of service. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all of the full quarters of such service have been purchased.

(2) Any member of the retirement system who has not retired may purchase, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, participating service credit for military service as described in this section by electing to effect such purchase by means of a single lump-sum payment in lieu of employee contributions as provided in this section. The lump-sum payment shall be an amount determined by the actuary using the member's then current annual rate of compensation or the member's final average salary at the time the member elects to purchase such service credit, whichever is higher, the actuarial assumptions and tables currently in use by the retirement system and the member's attained age.

(3) Except as otherwise required by the provisions of USERRA, any participating service credit purchased by a member as provided by this section shall not be counted toward or be used in determining whether such member meets the years of credited service requirement provided for in K.S.A. 74-4957 or 74-4957a, and amendments thereto.

(4) The provisions of this section shall take effect on and after July 1, 1994.

History: L. 1994, ch. 293, § 33; L. 1995, ch. 267, § 25; L. 1998, ch. 64, § 80; L. 2006, ch. 143, § 22; July 1.



74-4966 Reductions of benefits in relation to social security for certain members who are members of Brazelton class.

74-4966. Reductions of benefits in relation to social security for certain members who are members of Brazelton class. (a) In the case of any member whose employment shall be covered by social security and who is a member of the class certified in the case of Brazelton v. Kansas public employees retirement system, 227 K. 443, 607 P.2d 510 (1980), any benefits payable under the provisions of K.S.A. 74-4958, 74-4959 and 74-4960, and amendments thereto, shall be reduced by an amount equal to 1/2 of the original social security benefits accruing from employment with the participating employer at the time the member retired. The actuarial calculation of such benefit and the social security reduction shall include an assumption that the member first commences receiving such member's benefit payments pursuant to social security at the age such member is first eligible for unreduced social security benefits or such member's actual retirement age, whichever occurs later. For any member already retired on the effective date of this act, no reduction of the original social security benefits shall be applicable to benefits paid prior to the effective date of this act. The member must make an initial application for social security benefits from employment with the participating employer and, if denied such benefits, the member must pursue and exhaust all administrative remedies of the social security administration which include, but are not limited to, reconsideration and hearings. Until such initial application for benefits has been approved by the social security administration, social security benefits may be estimated and may be deducted from the amount of any benefits payable as provided in this subsection.

(b) For any member other than a member who is a member of the class certified in the case of Brazelton v. Kansas public employees retirement system, 227 K. 443, 607 P.2d 510 (1980), no benefits shall be reduced because of social security benefits. Any benefits which first become payable on or after January 1, 1976, by reason of employment with a participating employer participating in the Kansas police and firemen's retirement system, which employment was also covered by social security, shall be reduced by an amount equal to the value of the difference between contributions actually made by the member and contributions which would have been made had there been no reduction for contributions to social security. The amount of reduction shall be made by the board upon the advice of the actuary at the time benefits become payable and shall continue until benefits are no longer payable. Should a member, whose employment prior to January 1, 1976, with a participating employer participating in the Kansas police and firemen's retirement system, such employment also being covered by social security, repay in a lump-sum prior to January 1, 1977, or on date of retirement, whichever is earlier, an amount equal to the difference between contributions actually made by the member and contributions which would have been made had there been no reduction for contributions to social security, there shall be no reduction as heretofore provided. If the payment is made after January 1, 1977, but prior to retirement, the member will pay the actual amount plus interest which shall accrue from January 1, 1976, at a rate specified by the board of trustees.

History: L. 1965, ch. 447, § 16; L. 1974, ch. 343, § 2; L. 1975, ch. 412, § 1; L. 1993, ch. 227, § 45; L. 1998, ch. 201, § 42; L. 2002, ch. 116, § 8; May 23.



74-4967 Employer contributions; determination and payment; tax levy, use of proceeds; actuarial cost of new enactments.

74-4967. Employer contributions; determination and payment; tax levy, use of proceeds; actuarial cost of new enactments. (1) Upon the basis of an annual actuarial valuation and appraisal of the system conducted in the manner provided for in K.S.A. 74-4908, and amendments thereto, the board shall certify, on or before July 15 of each year to each participating employer an actuarially determined estimate of the rate of contribution which shall be required to be paid by each such participating employer to pay all of the liabilities which shall accrue under the system from and after the entry date as determined by the board, upon recommendation of the actuary. Such rate shall be uniform for all participating employers, and shall be comprised of a rate for benefits accruing after June 30, 1993, and a rate for amortization of the additional liability for benefits provided by this act which is attributable to service rendered before July 1, 1993. Such additional liability shall be amortized as determined by the board. The employer's rate of contribution determined under this section shall not include the costs of administration of the system.

(2) The board shall determine for each employer separately an amount sufficient to amortize all liabilities for past service costs which shall have accrued at the time of entry into the system. On the basis of such determination the board shall annually certify to each participating employer separately an actuarially determined estimate of the rate of contribution which shall be required to be paid by that participating employer to pay all of the liabilities for such past service costs. Such rate shall be termed the employer's prior service contribution. The board may enter into agreements with any participating employer which has employees or retirants under the special pension systems established under K.S.A. 13-14a01 to 13-14a14, inclusive, and amendments thereto or K.S.A. 14-10a01 to 14-10a15, inclusive, and amendments thereto, for the purpose of scheduling the payment of such past service costs in an orderly manner which will tend to stabilize the annual total financial burden on such employers in meeting their present and future obligations under this system and such special systems, but in no event shall the annual prior service contribution be less than the interest cost on the total of such past service liability.

(3) Each participating employer shall appropriate and pay to the system a sum sufficient to satisfy the obligations under this act as certified by the board.

(4) Each participating employer is hereby authorized to pay the employer's contribution from the same fund that the compensation for which such contribution is made is paid from or from any other funds available to it for such purpose. Each employer may levy annually at the time of its levy of taxes, a tax which may be in addition to all other taxes authorized by law for the purpose of making its contributions under this act, and, in the case of cities and counties, to pay a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located in such county which tax, together with any other fund available, shall be sufficient to enable it to make such contribution. In lieu of levying the tax authorized in this subsection, any taxing subdivision may pay such costs from any employee benefits contribution fund established pursuant to K.S.A. 12-16,102, and amendments thereto.

(5) Employer contributions shall in no way be limited by any other act which now or in the future establishes or limits the compensation of any member.

(6) The rate of contribution certified to each participating employer as provided in this section shall apply during the fiscal year of such participating employer which begins in the second calendar year following the year of the actuarial valuation, but the rate of contribution during the first year following the employer's entry date shall be equal to 16% of the amount of compensation on which members contribute during the year.

(7) Each participating employer shall remit quarterly, or as the board may otherwise provide, all employee deductions and required employer contributions to the executive director for credit to the Kansas public employees retirement fund within 20 days after the end of the period covered by the remittance or within 25 days after forms or written instructions from the system were mailed by the system to such employer, whichever is later. Remittances of such deductions and contributions received after such date are delinquent. Delinquent payments due under this subsection (7) shall be subject to interest at the rate established for interest on judgments under subsection (a) of K.S.A. 16-204, and amendments thereto. At the request of the board, delinquent payments which are due or interest owed on such payments, or both, may be deducted from any other moneys payable to such employer by any department or agency of the state.

(8) Except as otherwise provided by law, the actuarial cost of any legislation enacted by the Kansas legislature, except the actuarial cost of K.S.A. 74-49,114a, shall be reflected in the employer contribution rate in the fiscal year immediately following such enactment.

History: L. 1965, ch. 447, § 17; L. 1966, ch. 11, § 2 (Special Session); L. 1978, ch. 67, § 10; L. 1979, ch. 52, § 193; L. 1981, ch. 314, § 2; L. 1982, ch. 319, § 41; L. 1987, ch. 299, § 31; L. 1990, ch. 66, § 49; L. 1991, ch. 237, § 3; L. 1992, ch. 321, § 31; L. 1993, ch. 227, § 46; L. 2000, ch. 112, § 7; L. 2001, ch. 209, § 41; L. 2004, ch. 182, § 7; June 3.



74-4968 Retirement fund; investments; reserves.

74-4968. Retirement fund; investments; reserves. (1) All employee and employer contributions shall be deposited in the Kansas public employees retirement fund created by K.S.A. 74-4921 and shall be accounted for and invested as a part of that fund.

(2) Portions of such contributions shall be credited to the reserve funds provided for by K.S.A. 74-4922 and amendments thereto or to such comparable funds as the board may establish and payments shall be made from such reserves in the same manner as provided in that section.

History: L. 1965, ch. 447, § 18; L. 1982, ch. 319, § 42; July 1.



74-4969 Severability.

74-4969. Severability. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1965, ch. 447, § 19; June 30.



74-4970 Application for benefits; time limitation.

74-4970. Application for benefits; time limitation. In the event that an application in such form as may be prescribed by the board for any amount due under the provisions of this act, is not filed with the office of the retirement system by the person entitled to same within five (5) years of the date that such amount became due and payable, an amount equal to same shall be transferred to the employer contribution reserve and such amount shall no longer be due and payable; however, if any such person shall present evidence satisfactory to the board that his failure to file such application within said time period was due to lack of knowledge or incapacity on his part, the amount equal to the amount originally due shall be transferred from the employer contribution reserve to the reserve or reserves from which such transfer was initially made and the amount originally due shall be paid to such person.

History: L. 1967, ch. 431, § 13; July 1.



74-4971 Entry of Kansas highway patrol into system.

74-4971. Entry of Kansas highway patrol into system. On the effective date of this act, the Kansas highway patrol shall be an eligible employer as defined in K.S.A. 74-4952, and on July 1, 1968, the Kansas highway patrol shall become a participating employer as defined by reference in subsection (13) of K.S.A. 74-4952, said reference being to subsection (24) of K.S.A. 74-4902. The entry date into the Kansas police and firemen's retirement system of the Kansas highway patrol shall be July 1, 1968.

History: L. 1968, ch. 36, § 1; March 7.



74-4972 Definition of "patrolman" and "patrolmen."

74-4972. Definition of "patrolman" and "patrolmen." "Patrolman" or "patrolmen" means all troopers, examiners and officers of the Kansas highway patrol, but shall not include the superintendent or administrative employees of the Kansas highway patrol, except that such terms shall include the superintendent of the Kansas highway patrol if the superintendent was a member of the Kansas police and firemen's retirement system at the time of appointment to the office of superintendent. Wherever the word "policeman" is used in K.S.A. 74-4951 et seq., it shall be construed to include the word patrolman as defined herein.

History: L. 1968, ch. 36, § 2; L. 1979, ch. 253, § 1; March 23.



74-4975 Members subject to provisions of Kansas police and firemen's retirement system; mandatory retirement, disallowed; member contributions.

74-4975. Members subject to provisions of Kansas police and firemen's retirement system; mandatory retirement, disallowed; member contributions. (a) Patrolmen who become members of the Kansas police and firemen's retirement system shall be subject to all of the provisions of K.S.A. 74-4951 to 74-4970, inclusive, and amendments thereto, except as is otherwise provided in this act.

(b) Prior to January 1, 1994, each patrolman, other than the superintendent of the Kansas highway patrol, who is a member of the Kansas police and firemen's retirement system and who has reached the age of 60 years must file application for retirement with the board and if such patrolman refuses or neglects to do so, the board shall consider the application as having been filed on the 60th birthday of that patrolman. Any patrolman so retired shall receive a retirement benefit determined in accordance with the provisions of subsection (1) of K.S.A. 74-4958, on the basis of that patrolman's years of credited service. On and after January 1, 1994, there shall be no mandatory retirement for patrolmen on account of age. The provisions of subsection (2)(b) of K.S.A. 74-4956 and amendments thereto shall not apply to patrolmen.

(c) Beginning with the first payment of compensation for services of a patrolman after the patrolman becomes a member of the Kansas police and firemen's retirement system, the employer shall deduct from the compensation of such member 7% as employee contribution. Such deduction shall be remitted, deposited and credited as provided in K.S.A. 74-4965 and amendments thereto.

History: L. 1968, ch. 36, § 5; L. 1979, ch. 253, § 2; L. 1993, ch. 227, § 55; July 1.



74-4976 Employer contributions; included in budget; exception for first year.

74-4976. Employer contributions; included in budget; exception for first year. The division of the budget and the governor shall include in the budget and in the budget request for appropriation for personal services the sum required to satisfy the employer's obligation under this act as certified by the board in the manner prescribed in K.S.A. 74-4967 and shall present the same to the legislature for allowance and appropriation. In lieu of the rate of employer contribution for the first year set out in subsection (6) of K.S.A. 74-4967, the rate of contribution of the Kansas highway patrol during fiscal year 1969 shall be sixteen and eight-tenths percent (16.8%) of the amount of compensation on which members contribute during said period.

History: L. 1968, ch. 36, § 6; March 7.



74-4977 Termination of employment; conditions for prior service credit upon returning to employment.

74-4977. Termination of employment; conditions for prior service credit upon returning to employment. The provisions of K.S.A. 74-4963 and amendments thereto relating to termination of employment shall be applicable in all respects to patrolmen becoming members of the Kansas police and firemen's retirement system, except that a member who transfers from the Kansas highway patrol pension system and later terminates such member's employment and withdraws such member's accumulated contributions under the Kansas police and firemen's retirement system and the Kansas highway patrol pension system may upon returning to covered employment receive credit for such member's service prior to termination, subject to the provisions of K.S.A. 74-49,123 and amendments thereto, by repaying such member's accumulated contributions plus interest, as determined by the board, to the Kansas police and firemen's retirement system and by also repaying the accumulated contributions withdrawn from the Kansas highway patrol pension system plus interest at a rate specified by the board of the Kansas highway patrol pension system.

History: L. 1968, ch. 36, § 7; L. 1998, ch. 64, § 81; July 1.



74-4978 Certain patrolmen not affected by act.

74-4978. Certain patrolmen not affected by act. Nothing in this act shall be construed to repeal or amend any provisions of the law establishing the Kansas highway patrol pension system with respect to patrolmen who have the option of joining the Kansas police and firemen's retirement system but do not elect to do so.

History: L. 1968, ch. 36, § 8; March 7.



74-4978a Entry date for Kansas highway patrol for certain patrolmen.

74-4978a. Entry date for Kansas highway patrol for certain patrolmen. The entry date of the Kansas highway patrol shall continue to be as prescribed in K.S.A. 74-4971, except that for the purposes of those patrolmen who become members of the Kansas police and firemen's retirement system as provided in this act, the entry date shall be considered to be July 1, 1972.

History: L. 1972, ch. 292, § 1; April 1.



74-4978c Exception to definition of "final average salary."

74-4978c. Exception to definition of "final average salary." For any patrolman who elects to become a member of the Kansas police and firemen's retirement system under the provisions of this act and retires prior to July 1, 1975, the term final average salary means the average highest annual compensation paid to such member for service as a patrolman for any three of the five years immediately preceding such retirement, notwithstanding the definition of that term in K.S.A. 74-4952.

History: L. 1972, ch. 292, § 3; April 1.



74-4978d Special members of Kansas police and firemen's retirement system; preservation of certain prior benefits of special members.

74-4978d. Special members of Kansas police and firemen's retirement system; preservation of certain prior benefits of special members. Any patrolman entitled to make an election under this act to become a member of the Kansas police and firemen's retirement system and who does not so elect shall become a special member of the Kansas police and firemen's retirement system on the effective date of this act. Every special member shall make contributions to the Kansas police and firemen's retirement system as provided in this act, and shall be subject to the provisions and entitled to pensions and other benefits, rights and privileges only to the extent provided for "members" of the state highway patrol pension system as the same existed under article 20b of chapter 74 of Kansas Statutes Annotated and all acts amendatory thereof as contained in the 1971 Supplement to article 20b of chapter 74 of Kansas Statutes Annotated on the day preceding the effective date of this act.

History: L. 1972, ch. 292, § 4; April 1.



74-4978e Application of certain laws to members electing under 74-4978b.

74-4978e. Application of certain laws to members electing under 74-4978b. Except as otherwise provided by this act, a patrolman who elects to become a member of the Kansas police and firemen's retirement system under the provisions of this act shall be subject to the provisions of K.S.A. 74-4951 to 74-4977, inclusive, and acts amendatory thereof or supplemental thereto.

History: L. 1972, ch. 292, § 5; April 1.



74-4978f Abolition of state highway patrol pension board; transfer of powers and assets; credit of contributions.

74-4978f. Abolition of state highway patrol pension board; transfer of powers and assets; credit of contributions. (a) On the effective date of this act, the state highway patrol pension board is hereby abolished. On such date all of the powers provided in article 20b of chapter 74 of Kansas Statutes Annotated and all acts amendatory thereof as contained in the 1971 Supplement to article 20b of chapter 74 of Kansas Statutes Annotated shall devolve upon and be performed by the board of trustees of the Kansas public employees retirement system, and all powers heretofore exercised by the state highway patrol pension board, including management and control of the assets, funds and records of the state highway patrol pension fund, shall be and become vested in the board of trustees of the Kansas public employees retirement system. On the effective date of this act the state treasurer shall transfer all assets and funds of the state highway patrol pension fund to the Kansas public employees retirement fund. Such transfer shall be at the market value, bid price as quoted by a nationally recognized government bond dealer, of such assets at the close of business on the date of transfer. Whenever in the statutes of this state or in any contract or other document, the words "state highway patrol pension board" or words of like effect are used, the same shall be deemed to mean the board of trustees of the Kansas public employees retirement system. The board of trustees may execute transfer endorsements for any stock or security of the state highway patrol pension fund, and any such endorsement or transfer may be made in the name of the state highway patrol pension board.

(b) On the effective date of this act and the transfer of the assets of the state highway patrol pension fund to the Kansas public employees retirement fund, the accounts in the Kansas police and firemen's retirement system of the patrolmen who elect to become members under this act, of the members who elected to become members on July 1, 1968, and of the special members shall be credited with the contributions in their respective accounts in the state highway patrol pension fund.

History: L. 1972, ch. 292, § 6; April 1.



74-4978g Preservation of entitlement to receive pension or other benefit from state highway patrol pension fund; benefits for minor children of certain deceased members; conditions for payments; termination of payments; exemption of pension and benefits from taxes and civil liability.

74-4978g. Preservation of entitlement to receive pension or other benefit from state highway patrol pension fund; benefits for minor children of certain deceased members; conditions for payments; termination of payments; exemption of pension and benefits from taxes and civil liability. Any person receiving or entitled to receive a pension or any other benefit, or who will become entitled to receive a pension or any other benefit, from the state highway patrol pension fund as it existed prior to April 1, 1972, shall be entitled to receive from the Kansas police and firemen's retirement system such pension or any other benefit to the same extent and subject to the same conditions as existed on April 1, 1972. Any minor child of a member of the state highway patrol pension system or special member of the Kansas police and firemen's retirement system who died by reason of injuries received or disease contracted by such member while in the performance of such member's duties as a member of the highway patrol and whose spouse's pension was terminated because of such spouse's remarriage shall receive a monthly amount equal to the pension which was terminated due to such remarriage. Such benefits shall accrue from April 1, 1973, or the date of the spouse's remarriage, whichever is later and shall be terminated on the first day of the month in which the child dies, marries or attains the age of 18 years or in which the child attains the age of 23 years, if such child is a full-time student as provided in K.S.A. 74-49,117. All pensions and benefits received by any person under this act are hereby made and declared exempt from any tax of the state of Kansas or any political subdivision or taxing body thereof, and shall not be subject to execution, garnishment, or attachment, or any other process or claim whatsoever.

History: L. 1972, ch. 292, § 7; L. 1973, ch. 328,§ 1; L. 1974, ch. 345, § 4; L. 1989, ch. 232, § 23; July 1.



74-4978h Employee contributions of special members.

74-4978h. Employee contributions of special members. Beginning with the first payment of compensation for services of a patrolman after becoming a special member of the Kansas police and firemen's retirement system, the employer shall deduct from the compensation of such special member 8% as employee contribution. Such deductions shall be remitted, as the board may provide, to the executive director for credit to the Kansas public employees retirement fund, and such deduction shall be credited to the member's individual account.

History: L. 1972, ch. 292, § 8; L. 1990, ch. 282, § 18; L. 2001, ch. 209, § 42; May 31.



74-4978i Employer contributions for members electing under 74-4978b and special members; amortization of accrued liability.

74-4978i. Employer contributions for members electing under 74-4978b and special members; amortization of accrued liability. (a) Employer contributions shall be determined, certified, appropriated and paid to the system as provided in K.S.A. 74-4967, except that in determining the employer's prior service contribution of the Kansas highway patrol, the board, upon the recommendation of the actuary, shall include an amount to cover all liabilities (1) which shall have accrued at the time of entry into the system relating to patrolmen who elect to become members under this act, and (2) which will be incurred relating to special members and to persons receiving or entitled to receive a pension or any other benefit from the state highway patrol pension fund as it existed on the day preceding the effective date of this act. The foregoing liabilities of the Kansas highway patrol shall be added to its accrued liability as the same shall exist on June 30, 1972, and shall be amortized over the balance of the period heretofore established to amortize the accrued liability of the Kansas highway patrol. The actuary may recommend and the board may approve a plan of paying the employer's total obligation by an annual level amount necessary to maintain the actuarial reserve integrity of the Kansas public employees retirement fund, or by an annual rate of employer contribution, or by a combination of both.

(b) The employer rate of contribution for the Kansas highway patrol shall apply to the amount of compensation on which members and special members contribute. During fiscal year 1973, the rate shall be the same as heretofore certified by the board to said employer for such period.

History: L. 1972, ch. 292, § 9; April 1.



74-4978j Affiliation of Kansas highway patrol for membership of members of capitol police; payment of obligations; membership; requirements of members and employer.

74-4978j. Affiliation of Kansas highway patrol for membership of members of capitol police; payment of obligations; membership; requirements of members and employer. (a) (1) Notwithstanding the provisions of K.S.A. 74-4971, and amendments thereto, on or after the effective date of this act, the Kansas highway patrol shall affiliate with the Kansas police and firemen's retirement system established under the provisions of K.S.A. 74-4951 et seq., and amendments thereto, pursuant to the provisions of this act for membership in the system of members of the capitol police who have successfully completed the required course of instruction for law enforcement officers approved by the Kansas law enforcement training center and are certified pursuant to the provisions of K.S.A. 74-5607a, and amendments thereto. For purposes of such affiliation for membership in the system of members of the capitol police, the Kansas highway patrol shall be considered a new participating employer. The Kansas highway patrol shall make application for affiliation with such system in the manner provided by K.S.A. 74-4954, and amendments thereto, to be effective on July 1 next following application. The Kansas highway patrol shall affiliate for membership in the system of such members of the capitol police for participating service credit.

(2) The Kansas highway patrol shall appropriate and pay a sum sufficient to satisfy any obligations as certified by the board of trustees of the retirement system and the employer contributions of the Kansas highway patrol shall be as provided in subsection (1) of K.S.A. 74-4967, and amendments thereto.

(b) (1) Each such member of the capitol police employed by the Kansas highway patrol on the date of affiliation, may become a member of the Kansas police and firemen's retirement system on the first day of the payroll period of such member, coinciding with or following the entry date of the Kansas highway patrol as provided in this section, only by filing with the board of trustees of the system, on or before the entry date of the Kansas highway patrol as provided in this section, a written election to become a member of the system. Failure to file such written election shall be presumed to be an election not to become a member of the system. Such election, whether to become or not to become a member, shall be irrevocable.

(2) Each such member of the capitol police who is on an authorized leave of absence or is in the military service on the entry date of the Kansas highway patrol as provided in this section may become a member of the Kansas police and firemen's retirement system on the first day of the first payroll period of such member, coinciding with such member's return to active employment and payroll of the Kansas highway patrol, only by filing with the board of trustees of the system within 10 days after such return to active employment a written election to become a member of the system. Failure to file such written election shall be presumed to be an election not to become a member of the system. Such election, whether to become a member or not to become a member, shall be irrevocable.

(c) Every such person who is employed as a member of the capitol police on or after the entry date of the Kansas highway patrol into the Kansas police and firemen's retirement system as provided in this section shall become a member of the Kansas police and firemen's retirement system on the first day of such employment.

(d) If the Kansas highway patrol affiliates as provided in this act and each such member of the capitol police who elects to become a member as provided in this act, the Kansas highway patrol and each such member shall be subject to the provisions of K.S.A. 74-4951 et seq., and amendments thereto, as applicable.

(e) The division of the budget and the governor shall include in the budget and in the budget request for appropriations for personnel services the amount required to satisfy the employer's obligation under this act as certified by the board of trustees of the system, and shall present the same to the legislature for allowance and appropriations.

(f) The determination of retirement, death or disability benefits shall be computed upon the basis of "credited service" as used in K.S.A. 74-4951 et seq., and amendments thereto, but shall include only participating service with the person's participating employer, commencing on and after the effective date of affiliation by the participating employer with the Kansas police and firemen's retirement system.

History: L. 2004, ch. 182, § 10; L. 2006, ch. 107, § 4; July 1.



74-4978k Affiliation of Kansas highway patrol for membership of members of the motor carriers inspection staff; payment of obligations; membership; requirements of members and employer.

74-4978k. Affiliation of Kansas highway patrol for membership of members of the motor carriers inspection staff; payment of obligations; membership; requirements of members and employer. (a) (1) Notwithstanding the provisions of K.S.A. 74-4971, and amendments thereto, on or after the effective date of this act, the Kansas highway patrol shall affiliate with the Kansas police and firemen's retirement system established under the provisions of K.S.A. 74-4951 et seq., and amendments thereto, pursuant to the provisions of this act for membership in the system of members of the motor carriers inspection staff of the Kansas highway patrol who have successfully completed the required course of instruction for law enforcement officers approved by the Kansas law enforcement training center and are certified pursuant to the provisions of K.S.A. 74-5607a, and amendments thereto. For purposes of such affiliation for membership in the system of such members, the Kansas highway patrol shall be considered a new participating employer. The Kansas highway patrol shall make application for affiliation with such system in the manner provided by K.S.A. 74-4954, and amendments thereto, to be effective on July 1 next following application. The Kansas highway patrol shall affiliate for membership in the system of such members for participating service credit.

(2) The Kansas highway patrol shall appropriate and pay a sum sufficient to satisfy any obligations as certified by the board of trustees of the retirement system and the employer contributions of the Kansas highway patrol shall be as provided in subsection (1) of K.S.A. 74-4967, and amendments thereto.

(b) (1) Each such member of the motor carriers inspection staff employed by the Kansas highway patrol on the date of affiliation, may become a member of the Kansas police and firemen's retirement system on the first day of the payroll period of such member, coinciding with or following the entry date of the Kansas highway patrol as provided in this section, only by filing with the board of trustees of the system, on or before the entry date of the Kansas highway patrol as provided in this section, a written election to become a member of the system. Failure to file such written election shall be presumed to be an election not to become a member of the system. Such election, whether to become or not to become a member, shall be irrevocable.

(2) Each such member of the motor carriers inspection staff of the Kansas highway patrol who is on an authorized leave of absence or is in the military service on the entry date of the Kansas highway patrol as provided in this section may become a member of the Kansas police and firemen's retirement system on the first day of the first payroll period of such member, coinciding with such member's return to active employment and payroll of the Kansas highway patrol, only by filing with the board of trustees of the system within 10 days after such return to active employment a written election to become a member of the system. Failure to file such written election shall be presumed to be an election not to become a member of the system. Such election, whether to become a member or not to become a member, shall be irrevocable.

(c) Every such person who is employed as a member of the motor carriers inspection staff of the Kansas highway patrol on or after the entry date of the Kansas highway patrol into the Kansas police and firemen's retirement system as provided in this section shall become a member of the Kansas police and firemen's retirement system on the first day of such employment.

(d) If the Kansas highway patrol affiliates as provided in this act and each such member of the motor carriers inspection staff of the Kansas highway patrol who elects to become a member as provided in this act, the Kansas highway patrol and each such member shall be subject to the provisions of K.S.A. 74-4951 et seq., and amendments thereto, as applicable.

(e) The division of the budget and the governor shall include in the budget and in the budget request for appropriations for personnel services the amount required to satisfy the employer's obligation under this act as certified by the board of trustees of the system, and shall present the same to the legislature for allowance and appropriations.

(f) The determination of retirement, death or disability benefits shall be computed upon the basis of "credited service" as used in K.S.A. 74-4951 et seq., and amendments thereto, but shall include only participating service with the person's participating employer, commencing on and after the effective date of affiliation by the participating employer with the Kansas police and firemen's retirement system.

History: L. 2004, ch. 182, § 11; June 3.



74-4978l Affiliation of office of state fire marshal for membership of certain employees; payment of obligations; membership; requirements of members and employer.

74-4978l. Affiliation of office of state fire marshal for membership of certain employees; payment of obligations; membership; requirements of members and employer. (a) (1) Notwithstanding the provisions of K.S.A. 74-4971, and amendments thereto, on or after the effective date of this act, the office of state fire marshal shall affiliate with the Kansas police and firemen's retirement system established under the provisions of K.S.A. 74-4951 et seq., and amendments thereto, pursuant to the provisions of this act for membership in the system of members of the staff of the office of state fire marshal who have successfully completed the required course of instruction for law enforcement officers approved by the Kansas law enforcement training center and are certified pursuant to the provisions of K.S.A. 74-5607a, and amendments thereto, and who are employed in a position which such certification is required. For purposes of such affiliation for membership in the system of such members, the office of state fire marshal shall be considered a new participating employer. The office of state fire marshal shall make application for affiliation with such system in the manner provided by K.S.A. 74-4954, and amendments thereto, to be effective on July 1, next following application. The office of state fire marshal shall affiliate for membership in the system of such members for participating service credit.

(2) The office of state fire marshal shall appropriate and pay a sum sufficient to satisfy any obligations as certified by the board of trustees of the retirement system and the employer contributions of the office of state fire marshal shall be as provided in subsection (1) of K.S.A. 74-4967, and amendments thereto.

(b) (1) Each such member of the staff employed by the office of state fire marshal on the date of affiliation, may become a member of the Kansas police and firemen's retirement system on the first day of the payroll period of such member, coinciding with or following the entry date of the office of state fire marshal as provided in this section, only by filing with the board of trustees of the system, on or before the entry date of the office of state fire marshal as provided in this section, a written election to become a member of the system. Failure to file such written election shall be presumed to be an election not to become a member of the system. Such election, whether to become or not to become a member, shall be irrevocable.

(2) Each such member of the staff of the office of state fire marshal who is on an authorized leave of absence or is in the military service on the entry date of the office of state fire marshal as provided in this section may become a member of the Kansas police and firemen's retirement system on the first day of the first payroll period of such member, coinciding with such member's return to active employment and payroll of the office of state fire marshal, only by filing with the board of trustees of the system within 10 days after such return to active employment a written election to become a member of the system. Failure to file such written election shall be presumed to be an election not to become a member of the system. Such election, whether to become a member or not to become a member, shall be irrevocable.

(c) Each such member who is employed as a member of the staff of the office of state fire marshal on or after the entry date of the office of state fire marshal into the Kansas police and firemen's retirement system as provided in this section shall become a member of the Kansas police and firemen's retirement system on the first day of such employment.

(d) If the office of state fire marshal affiliates as provided in this act and each such member of the staff of the office of state fire marshal who elects to become a member as provided in this act, the office of state fire marshal and each such member shall be subject to the provisions of K.S.A. 74-4951 et seq., and amendments thereto, as applicable.

(e) The division of the budget and the governor shall include in the budget and in the budget request for appropriations for personnel services the amount required to satisfy the employer's obligation under this act as certified by the board of trustees of the system, and shall present the same to the legislature for allowance and appropriations.

(f) The determination of retirement, death or disability benefits shall be computed upon the basis of "credited service" as used in K.S.A. 74-4951 et seq., and amendments thereto, but shall include only participating service with the person's participating employer, commencing on and after the effective date of affiliation by the participating employer with the Kansas police and firemen's retirement system.

History: L. 2005, ch. 196, § 15; May 19.



74-4978m Affiliation of adjutant general for membership of firefighters serving 190th Kansas air national guard; payment of obligations; membership; requirements of members and employer.

74-4978m. Affiliation of adjutant general for membership of firefighters serving 190th Kansas air national guard; payment of obligations; membership; requirements of members and employer. (a) (1) Notwithstanding the provisions of K.S.A. 74-4971, and amendments thereto, on or after the effective date of this act, the adjutant general shall affiliate with the Kansas police and firemen's retirement system established under the provisions of K.S.A. 74-4951 et seq., and amendments thereto, pursuant to the provisions of this act for membership in the system of firefighters serving the 190th Kansas air national guard who have successfully completed airport firefighter training and other firefighter training required by the adjutant general, and who are employed in a position which such training is required. For purposes of such affiliation for membership in the system of such members, the adjutant general shall be considered a new participating employer. The adjutant general shall make application for affiliation with such system in the manner provided by K.S.A. 74-4954, and amendments thereto, to be effective on July 1, next following application. The adjutant general shall affiliate for membership in the system of such members for participating service credit.

(2) The adjutant general shall appropriate and pay a sum sufficient to satisfy any obligations as certified by the board of trustees of the retirement system and the employer contributions of the adjutant general shall be as provided in subsection (1) of K.S.A. 74-4967, and amendments thereto.

(b) (1) Each such firefighter serving the 190th Kansas air national guard on the date of affiliation, may become a member of the Kansas police and firemen's retirement system on the first day of the payroll period of such member, coinciding with or following the entry date of the adjutant general as provided in this section, only by filing with the board of trustees of the system, on or before the entry date of the adjutant general as provided in this section, a written election to become a member of the system. Failure to file such written election shall be presumed to be an election not to become a member of the system. Such election, whether to become or not to become a member, shall be irrevocable.

(2) Each such firefighter who is on an authorized leave of absence or is in the military service on the entry date of the adjutant general as provided in this section may become a member of the Kansas police and firemen's retirement system on the first day of the first payroll period of such member, coinciding with such member's return to active employment and payroll of the adjutant general, only by filing with the board of trustees of the system within 10 days after such return to active employment a written election to become a member of the system. Failure to file such written election shall be presumed to be an election not to become a member of the system. Such election, whether to become a member or not to become a member, shall be irrevocable.

(c) Each such firefighter who first serves on or after the entry date of the adjutant general into the Kansas police and firemen's retirement system as provided in this section shall become a member of the Kansas police and firemen's retirement system on the first day of such employment.

(d) If the adjutant general affiliates as provided in this act, the adjutant general and each firefighter who elects to become a member as provided in this act shall be subject to the provisions of K.S.A. 74-4951 et seq., and amendments thereto, as applicable.

(e) The division of the budget and the governor shall include in the budget and in the budget request for appropriations for personnel services the amount required to satisfy the employer's obligation under this act as certified by the board of trustees of the system, and shall present the same to the legislature for allowance and appropriations.

(f) The determination of retirement, death or disability benefits shall be computed upon the basis of "credited service" as used in K.S.A. 74-4951 et seq., and amendments thereto, but shall include only participating service with the person's participating employer, commencing on and after the effective date of affiliation by the participating employer with the Kansas police and firemen's retirement system.

(g) As used in this section, "firefighter" means a person serving the 190th Kansas air national guard as a fire protection special supervisor, fire protection station captain, fire protection crew chief, fire protection safety trainer or fire protection specialist or a person serving in a similar capacity as certified by the adjutant general.

History: L. 2010, ch. 102, § 1; July 1.



74-4979 Entry of Kansas bureau of investigation into system.

74-4979. Entry of Kansas bureau of investigation into system. On the effective date of this act, the Kansas bureau of investigation shall be an eligible employer as defined in K.S.A. 74-4952, and on July 1, 1968, the Kansas bureau of investigation shall become a participating employer as defined by reference in subsection (13) of K.S.A. 74-4952, said reference being to subsection (24) of K.S.A. 74-4902. The entry date into the Kansas police and firemen's retirement system of the Kansas bureau of investigation shall be July 1, 1968.

History: L. 1968, ch. 40, § 1; March 7.



74-4980 Definition of "agent."

74-4980. Definition of "agent." "Agent" means all agents of the Kansas bureau of investigation, including the director thereof if the director was a member of the Kansas police and firemen's retirement system at the time of appointment to the office of director, but shall not include any other administrative officers or employees of the Kansas bureau of investigation. Wherever the word "policeman" is used in K.S.A. 74-4951 et seq., it shall be construed to include the word agent as defined herein.

History: L. 1968, ch. 40, § 2; L. 1979, ch. 253, § 3; March 23.



74-4982 Continuation of membership in the Kansas bureau of investigation pension system; termination of membership.

74-4982. Continuation of membership in the Kansas bureau of investigation pension system; termination of membership. Any agent employed on or before June 30, 1968, who does not make election in the manner provided by this act to become a member of the Kansas police and firemen's retirement system shall continue to be a member of the Kansas bureau of investigation pension system, as the word "agent" is defined in K.S.A. 75-7a01. The filing of such election shall terminate the membership of the person filing in the Kansas bureau of investigation pension system immediately prior to the date he becomes a member of the Kansas police and firemen's retirement system.

History: L. 1968, ch. 40, § 4; March 7.



74-4983 Members subject to provisions of Kansas police and firemen's retirement system; mandatory retirement, disallowed; member contributions.

74-4983. Members subject to provisions of Kansas police and firemen's retirement system; mandatory retirement, disallowed; member contributions. (a) Agents who become members of the Kansas police and firemen's retirement system shall be subject to all of the provisions of K.S.A. 74-4951 to 74-4970, inclusive, and amendments thereto, except as is otherwise provided in this act.

(b) Prior to January 1, 1994, each agent, other than the director of the Kansas bureau of investigation, who is a member of the Kansas police and firemen's retirement system and who has reached the age of 65 years must file application for retirement with the board and if such agent refuses or neglects to do so, the board shall consider the application as having been filed on the 65th birthday of that agent. Any agent so retired shall receive a retirement benefit determined in accordance with the provisions of subsection (1) of K.S.A. 74-4958, on the basis of that agent's years of credited service. On and after January 1, 1994, there shall be no mandatory retirement for agents on account of age. The provisions of subsection (2)(b) of K.S.A. 74-4956 and amendments thereto shall not apply to agents.

(c) Beginning with the first payment of compensation for services of an agent after the agent becomes a member of the Kansas police and firemen's retirement system, the employer shall deduct from the compensation of such member 7% as employee contribution. Such deduction shall be remitted, deposited and credited as provided in K.S.A. 74-4965 and amendments thereto.

History: L. 1968, ch. 40, § 5; L. 1979, ch. 253, § 4; L. 1993, ch. 227, § 56; July 1.



74-4984 Employer contributions; included in the budget; exception for first year.

74-4984. Employer contributions; included in the budget; exception for first year. The division of the budget and the governor shall include in the budget and in the budget request for appropriation for personal services the sum required to satisfy the employer's obligation under this act as certified by the board in the manner prescribed in K.S.A. 74-4967 and shall present the same to the legislature for allowance and appropriation. In lieu of the rate of employer contribution for the first year set out in subsection (6) of K.S.A. 74-4967, the rate of contribution of the Kansas bureau of investigation during fiscal year 1969 shall be sixteen and eight-tenths percent (16.8%) of the amount of compensation on which members contribute during said period.

History: L. 1968, ch. 40, § 6; March 7.



74-4985 Termination of employment; conditions for prior service credit upon returning to employment.

74-4985. Termination of employment; conditions for prior service credit upon returning to employment. The provisions of K.S.A. 74-4963 and amendments thereto relating to termination of employment shall be applicable in all respects to agents becoming members of the Kansas police and firemen's retirement system, except that a member who transfers from the Kansas bureau of investigation pension system and later terminates such member's employment and withdraws such member's accumulated contributions under the Kansas police and firemen's retirement system and the Kansas bureau of investigation pension system may upon returning to covered employment receive credit for such member's service prior to termination, subject to the provisions of K.S.A. 74-49,123 and amendments thereto, by repaying such member's accumulated contributions plus interest, as determined by the board, to the Kansas police and firemen's retirement system and by also repaying the accumulated contributions withdrawn from the Kansas bureau of investigation pension system plus interest at a rate specified by the board of the Kansas bureau of investigation pension system.

History: L. 1968, ch. 40, § 7; L. 1998, ch. 64, § 82; July 1.



74-4986 Certain agents not affected by act.

74-4986. Certain agents not affected by act. Nothing in this act shall be construed to repeal or amend any provisions of the law establishing the Kansas bureau of investigation pension system with respect to agents who have the option of joining the Kansas police and firemen's retirement system but do not elect to do so.

History: L. 1968, ch. 40, § 8; March 7.



74-4986a Abolition of Kansas bureau of investigation pension board; transfer of powers and assets; credit of contributions.

74-4986a. Abolition of Kansas bureau of investigation pension board; transfer of powers and assets; credit of contributions. (a) On the effective date of this act, the Kansas bureau of investigation pension board is hereby abolished. On such date all of the powers provided in article 7a of chapter 75 of Kansas Statutes Annotated shall devolve upon and be performed by the board of trustees of the Kansas public employees retirement system, and all powers heretofore exercised by the Kansas bureau of investigation pension board, including management and control of the assets, funds and records of the Kansas bureau of investigation pension fund, shall be and become vested in the board of trustees of the Kansas public employees retirement system. On the effective date of this act the state treasurer shall transfer all assets and funds of the Kansas bureau of investigation pension fund to the Kansas public employees retirement fund. Such transfer shall be at the market value, bid price as quoted by a nationally recognized government bond dealer, of such assets at the close of business on the date of transfer. Whenever in the statutes of this state or in any contract or other document, the words "Kansas bureau of investigation pension board" or words of like effect are used, the same shall be deemed to mean the board of trustees of the Kansas public employees retirement system. The board of trustees may execute transfer endorsements for any stock or security of the Kansas bureau of investigation pension fund, and any such endorsement or transfer may be made in the name of the Kansas bureau of investigation pension board.

(b) On the effective date of this act and the transfer of the assets of the Kansas bureau of investigation pension fund to the Kansas public employees retirement fund, the accounts in the Kansas police and firemen's retirement system of the members who elected to become members on July 1, 1968 shall be credited with the contributions in their respective accounts in the Kansas bureau of investigation pension fund.

History: L. 1972, ch. 306, § 1; April 1.



74-4986b Preservation of entitlement to receive pension or other benefit from KBI pension fund.

74-4986b. Preservation of entitlement to receive pension or other benefit from KBI pension fund. Any person receiving or entitled to receive a pension or any other benefit, or who will become entitled to receive a pension or any other benefit, from the Kansas bureau of investigation pension fund as it existed on the day preceding the effective date of this act shall be entitled to receive from the Kansas police and firemen's retirement system such pension or any other benefit to the same extent and subject to the same conditions as existed on said day.

History: L. 1972, ch. 306, § 2; April 1.



74-4986c Employer contributions for Kansas bureau of investigation; amortization of accrued liability.

74-4986c. Employer contributions for Kansas bureau of investigation; amortization of accrued liability. (a) Employer contributions shall be determined, certified, appropriated and paid to the system as provided in K.S.A. 74-4967, except that in determining the employer's prior service contribution of the Kansas bureau of investigation, the board, upon the recommendation of the actuary, shall include an amount to cover all liabilities which will be incurred relating to persons receiving or entitled to receive a pension or any other benefit from the Kansas bureau of investigation pension fund as it existed on the day preceding the effective date of this act. The foregoing liabilities of the Kansas bureau of investigation shall be added to its accrued liability as the same shall exist on June 30, 1972, and shall be amortized over the balance of the period heretofore established to amortize the accrued liability of the Kansas bureau of investigation. The actuary may recommend and the board may approve a plan of paying the employer's total obligation by an annual level amount necessary to maintain the actuarial reserve integrity of the Kansas public employees retirement fund, or by an annual rate of employer contribution, or by a combination of both.

(b) During fiscal year 1973, the employer rate of contribution shall be the same as heretofore certified by the board to said employer for such period.

History: L. 1972, ch. 306, § 3; April 1.



74-4986d Increase in retirement benefits for certain persons; schedule.

74-4986d. Increase in retirement benefits for certain persons; schedule. Any member, joint annuitant or beneficiary of a member of the Kansas public employees retirement system who is receiving a benefit from the Kansas public employees retirement system calculated in accordance with K.S.A. 74-4978g and K.S.A. 74-4986b, shall have the benefit increased permanently in accordance with the following schedule: Those members whose date of retirement occurred before January 1, 1962, will be increased fifty percent (50%); those members whose date of retirement occurred during the calendar years 1962 and 1963 will be increased thirty-two percent (32%); those members whose date of retirement occurred during the calendar years 1964 and 1965 will be increased twenty-eight percent (28%); those members whose date of retirement occurred during the calendar years 1966 and 1967 will be increased twenty-two percent (22%); those members whose date of retirement occurred during the calendar year 1968 will be increased fifteen percent (15%); those members whose date of retirement occurred during the calendar year 1969 will be increased nine percent (9%); those members whose date of retirement occurred during the calendar year 1970 will be increased two percent (2%); those members whose retirement date occurred on and after January 1, 1971, are not increased by this act; those members whose retirement date occurs on or after the effective date of this act are not increased by this act.

History: L. 1973, ch. 325, § 1; July 1.



74-4986e Same; increases accrue from July 1, 1973.

74-4986e. Same; increases accrue from July 1, 1973. The increases granted herein shall accrue from July 1, 1973, and be in addition to the increase granted under K.S.A. 74-4943.

History: L. 1973, ch. 325, § 2; July 1.



74-4986f Affiliation with system by educational institution for university police officers; definitions.

74-4986f. Affiliation with system by educational institution for university police officers; definitions. As used in this act:

(a) "Educational institution" means any state educational institution under the control and supervision of the state board of regents; and

(b) "university police officer" means university police officers employed by the chief executive officer of any educational institution. Wherever the word "policeman" is used in K.S.A. 74-4951 et seq., and amendments thereto, such word shall be construed to include the words "university police officer."

History: L. 1988, ch. 302, § 26; July 1.



74-4986g Same; application for affiliation; credited service.

74-4986g. Same; application for affiliation; credited service. (a) On the effective date of this act, any educational institution shall be an eligible employer as defined in K.S.A. 74-4952 and amendments thereto. Any such educational institution may affiliate with the Kansas police and firemen's retirement system established under the provisions of K.S.A. 74-4951 et seq. and amendments thereto. Such educational institution shall make application for affiliation with such system in the manner provided by K.S.A. 74-4954 and amendments thereto, to be effective on July 1 next following application.

(b) Each educational institution affiliating pursuant to the provisions of subsection (a) shall appropriate and pay to the system a sum sufficient to satisfy the obligations hereunder as certified by the board.

(c) For the purposes of determining and computing retirement benefits and death and disability benefits computed upon the basis of credited service of a university police officer appointed under the provisions of this act, the term "credited service," as used in K.S.A. 74-4951 et seq. and amendments thereto, means and includes only participating service with the participating employer, except as hereinafter provided:

(1) Credited service of any employee with any participating employer prior to becoming a member under these provisions shall be considered and included in determining if the death or disability of such employee was service connected under the provisions of subsection (10) of K.S.A. 74-4952 and amendments thereto and for the purposes of determining the eligibility of such officer for nonservice-connected death and disability benefits under the provisions of subsection (2) of K.S.A. 74-4959 and amendments thereto and subsection (2) of K.S.A. 74-4960 and amendments thereto.

(2) Notwithstanding the provisions of K.S.A. 74-4957 and 74-4963 and amendments thereto, all credited service of any employee with any participating employer prior to becoming a member under these provisions shall be included and counted together with credited participating service for the meeting of requirements of years of service fixed under the provisions of such sections.

Any rights and benefits accruing to any employee of an educational institution prior to the effective date of affiliation shall be determined and computed pursuant to the provisions of K.S.A. 74-4901 et seq. and amendments thereto. Any member who becomes a member pursuant to this section, who has a vested retirement benefit pursuant to K.S.A. 74-4917 and amendments thereto and who terminates employment prior to attaining a vested benefit pursuant to K.S.A. 74-4963 and amendments thereto may have such service credited for purposes of determining and computing retirement benefits pursuant to K.S.A. 74-4901 et seq. and amendments thereto.

History: L. 1988, ch. 302, § 27; July 1.



74-4986h Same; election to become a member by a university police officer.

74-4986h. Same; election to become a member by a university police officer. (a) Each university police officer employed by any educational institution on the date of affiliation of such educational institution, may become a member of the Kansas police and firemen's retirement system on the first day of the payroll period of such university police officer, coinciding with or following the entry date of any such educational institution, only by filing with the board of trustees of the system, on or before the entry date of any such educational institution, a written election to become a member of the system.  Failure to file such written election shall be presumed to be an election not to become a member of the system.  Such election, whether to become a member or not to become a member, shall be irrevocable.

(b) Each university police officer who is on an authorized leave of absence or is in the military service on any such educational institution's entry date may become a member of the Kansas police and firemen's retirement system on the first day of the first payroll period of such university police officer, coinciding with such university police officer's return to active employment and any such educational institution's payroll, only by filing with the board of trustees of the system within 10 days after such return to active employment a written election to become a member of the system.  Failure to file such written election shall be presumed to be an election not to become a member of the system. Such election, whether to become a member or not to become a member, shall be irrevocable.

(c) Every person who is employed as a university police officer on or after the entry date of any such educational institution into the Kansas police and firemen's retirement system shall become a member of the Kansas police and firemen's retirement system on the first day of such employment.

History: L. 1988, ch. 302, § 28; July 1.



74-4986i Same; application of 74-4951 through 74-4970; employee contributions; deductions.

74-4986i. Same; application of 74-4951 through 74-4970; employee contributions; deductions. (a) University police officers who become members of the Kansas police and firemen's retirement system shall be subject to all the provisions of K.S.A. 74-4951 through 74-4970 and amendments thereto, except as otherwise provided in this act.

(b) Beginning with the first payment of compensation for services of a university police officer after becoming a member of the Kansas police and firemen's retirement system, the employer shall deduct from the compensation of such member 7% as employee contributions.  Such deductions shall be remitted, deposited and credited as provided in K.S.A. 74-4965 and amendments thereto.

History: L. 1988, ch. 302, § 29; July 1.



74-4986j Same; employer contributions.

74-4986j. Same; employer contributions. The division of the budget and the governor shall include in the budget and in the budget request for appropriations for personnel services the amount required to satisfy the employer's obligation under this act as certified by the board of trustees of the system, and shall present the same to the legislature for allowance and appropriation.

History: L. 1988, ch. 302, § 30; L. 1991, ch. 237, § 13; L. 1992, ch. 321, § 32; L. 1993, ch. 227, § 47; July 1.



74-4986k Deferred retirement option program.

74-4986k. Deferred retirement option program. (a) The provisions of K.S.A. 2015 Supp. 74-4986k through 74-4986r, and amendments thereto, shall be known and may be cited as the Kansas deferred retirement option program act, and shall be effective on and after January 1, 2016.

(b) The provisions of this act shall be part of and supplemental to the provisions of K.S.A. 74-4901 et seq., and amendments thereto, subject to the limitations contained in this act.

History: L. 2015, ch. 77, § 4; July 1.



74-4986l Same; definitions.

74-4986l. Same; definitions. (a) As used in this act, unless otherwise provided or the context otherwise requires:

(1) "Act" means the Kansas deferred retirement option program act;

(2) "board" means the board of trustees of the Kansas public employees retirement system;

(3) "DROP" means the deferred retirement option program established by K.S.A. 2015 Supp. 74-4986m, and amendments thereto;

(4) "DROP account" means the notional account to which is credited the monthly DROP accrual;

(5) "DROP period" means the period of time that a member irrevocably elects to participate in the DROP pursuant to K.S.A. 2015 Supp. 74-4986n, and amendments thereto;

(6) "member" means a trooper, examiner or officer of the Kansas highway patrol who is eligible to participate in the DROP and who elects to participate in the DROP as provided in this act;

(7) "monthly DROP accrual" means the amount equal to the monthly retirement benefit that would have been payable to the member had the member terminated service and retired on the day the member elected; and

(8) "system" means the Kansas police and firemen's retirement system.

(b) Unless specifically provided in this section or in this act, words and phrases used in this act shall have the meanings ascribed to them as provided under the provisions of K.S.A. 74-4901 et seq. and K.S.A. 74-4951 et seq., and amendments thereto.

History: L. 2015, ch. 77, § 5; July 1.



74-4986m Same; interest credits.

74-4986m. Same; interest credits. (a) The board shall establish within the Kansas police and firemen's retirement system a deferred retirement option program for members. The board shall administer the DROP in compliance with the federal internal revenue code and applicable treasury regulations, including, but not limited to, the incidental benefit and required minimum distribution requirements of section 401(a)(9) of the federal internal revenue code.

(b) The board shall establish a DROP account for each member. Each DROP account shall be credited annually with interest as provided in this subsection. Interest may only be credited in a year in which the actual rate of return on the market value on the investments of the DROP reach the system's assumed investment rate of return. Such interest credit may not exceed 50% of the actual rate of return, and such interest credit shall not exceed 3%.

History: L. 2015, ch. 77, § 6; July 1.



74-4986n Same; election; requirements; continued service.

74-4986n. Same; election; requirements; continued service. (a) (1) A member who is appointed or employed prior to July 1, 1989, and who did not make an election pursuant to K.S.A. 74-4955a, and amendments thereto, may elect to participate in the DROP by making application in such form prescribed by the system at the attainment of age 55 and the completion of 20 years of credited service or at the completion of 32 years of credited service regardless of the age of such member.

(2) A member who is appointed or employed on or after July 1, 1989, or who made an election pursuant to K.S.A. 74-4955a, and amendments thereto, may elect to participate in the DROP by making application in such form prescribed by the system at the attainment of age 55 and the completion of 20 years of credited service, age 50 and the completion of 25 years of credited service or age 60 with the completion of 15 years of credited service.

(b) A member shall indicate on the application the DROP period such member wishes to participate in the DROP. A member may elect to participate in the DROP for a minimum of three years and may not participate for more than five years from the effective date of the election to participate in the DROP. A member may participate in the DROP only once. An election under this section is a one-time irrevocable election. Once the application is accepted by the system, such member becomes a DROP participant. If a member fails to participate in the DROP for a minimum of three years, all of the member's interest credits shall be forfeited, unless such member retires due to disability as defined in K.S.A. 74-4952, and amendments thereto. A member who remains in active service at the expiration of the member's elected DROP period shall not be eligible for any additional interest credits.

(c) A member who makes an election under this section shall continue in the active service under the Kansas police and firemen's retirement system but shall not earn service credit under K.S.A. 74-4951 et seq., and amendments thereto, after the election's effective date. On and after the effective date of the member's election to participate, such member is ineligible to purchase service credit under K.S.A. 74-4901 et seq., and amendments thereto.

(d) Participation in the DROP by a member does not guarantee continued employment. During a member's participation in the DROP, employer contributions under K.S.A. 74-4967, and amendments thereto, and member contributions under K.S.A. 74-4965, and amendments thereto, shall be made to the retirement system. No member or employer contributions shall be applied to a member's DROP account.

History: L. 2015, ch. 77, § 7; July 1.



74-4986o Same; accrual calculation.

74-4986o. Same; accrual calculation. (a) For each DROP member, the board shall calculate a monthly DROP accrual. The system shall determine the DROP member's retirement benefit under K.S.A. 74-4958 or 74-4958a, and amendments thereto. In determining the retirement benefit, the system shall use the member's total service credit and final average salary as of the last day of the employer's payroll period immediately prior to the effective date of the member's election to participate in the DROP. Before entering the DROP, a member may elect to have such member's retirement benefit determined under one of the options provided in K.S.A. 74-4964 or 74-4964a, and amendments thereto, in lieu of having it determined in the form stated in K.S.A. 74-4958 or 74-4958a, and amendments thereto, except such member may not elect the lump sum payment option. During the DROP period, an amount equal to the monthly DROP accrual shall be credited to the member's DROP account. The calculation of the monthly DROP accrual will be calculated using the member's age and, if the member elected a joint and survivor option, the age of the beneficiary as of the calendar year which contains the beginning of the DROP period. The monthly DROP accrual shall comply with the requirements of section 401(a)(9) of the federal internal revenue code and treasury regulation § 1.401(a)9-6, Q&A-2(c).

(b) A member shall not receive a monthly retirement benefit, as calculated pursuant to K.S.A. 74-4958 or 74-4958a, and amendments thereto, until termination of such member's DROP participation and commencement of retirement. A DROP member shall not have any claim to any funds in such member's DROP account until such member retires at the termination of such member's DROP participation. Upon terminating DROP participation, a member is entitled to such member's retirement benefit, including any postretirement benefit adjustment for which the member is eligible.

History: L. 2015, ch. 77, § 8; July 1.



74-4986p Same; termination events.

74-4986p. Same; termination events. (a) A member's participation in the DROP ceases on the occurrence of the earliest of the following:

(1) Termination of the member's active service with the Kansas highway patrol;

(2) the last day of the member's elected DROP period that begins on the effective date of the member's election to participate in the DROP;

(3) retirement due to disability as defined in K.S.A. 74-4952, and amendments thereto; or

(4) the member's death.

(b) If a member dies before taking a distribution from such member's DROP account, the member's designated beneficiary shall receive a lump-sum payment equal to the member's DROP account balance. If the DROP member has not named a beneficiary for such member's DROP account, the amount in the DROP account shall be paid to the beneficiary of the member's retirement benefit.

History: L. 2015, ch. 77, § 9; July 1.



74-4986q Same; distributions.

74-4986q. Same; distributions. (a) A member, who satisfies the requirements of this act, shall be entitled to a distribution of such member's DROP account. Such distribution may be through any combination of the following payout options, each of which is subject to the applicable provisions of the federal internal revenue code and the applicable regulations of the internal revenue service:

(1) A direct rollover to an eligible retirement plan; or

(2) a lump-sum distribution.

(b) The board may specify minimum account balances for purposes of allowing benefit payment options and rollovers in accordance with federal law.

History: L. 2015, ch. 77, § 10; July 1.



74-4986r Same; sunset.

74-4986r. Same; sunset. The provisions of K.S.A. 2015 Supp. 74-4986k through 74-4986r, and amendments thereto, shall expire on January 1, 2020.

History: L. 2015, ch. 77, § 11; July 1.



74-4987 Consolidation and affiliation of certain state and local retirement systems with state retirement system.

74-4987. Consolidation and affiliation of certain state and local retirement systems with state retirement system. (a) An agency of the state of Kansas by its chief executive officer, or a city by its governing body, whose employees or class of employees are the members of another retirement or pension system authorized by K.S.A. 13-14a01 et seq., 14-10a01 et seq., 74-20b01 et seq. or 74-7a01 [75-7a01] et seq., may request, by resolution adopted by the governing body or chief executive officer, the board of trustees of the Kansas public employees retirement system to submit a proposal for affiliation and consolidation of such other retirement or pension system with the Kansas police and firemen's retirement system, including an estimate of the contribution rate necessary to comply with the actuarial standards of the Kansas police and firemen's retirement system. Such proposal shall provide that:

(1) The operation of such other retirement or pension system shall be discontinued;

(2) The existing retirants, annuitants and pensioners of such other systems shall continue to be paid by Kansas police and firemen's retirement system on the basis of the benefits schedule applicable in such other system at the date of proposed consolidation;

(3) All cash or securities to the credit of such other system shall be transferred to the Kansas police and firemen's retirement system;

(4) Funds of such other system which represent accumulated contribution, if any, of members shall be credited to the employees accumulated contribution reserve and to the member's account of each employee. The balance of the fund so transferred to the Kansas police and firemen's retirement system shall be offset against the liability on account of existing retirants, annuitants, pensioners or active members;

(5) The resulting liability so determined shall be the basis for a rate contribution of such employer to be determined and certified in accordance with K.S.A. 74-4967;

(6) Any person who becomes an active contributing member of the Kansas police and firemen's retirement system by reason of such consolidation shall have and be entitled to the rights and benefits corresponding to the rights and benefits of active contributing members who were previously covered by the retirement or pension systems established under the provisions of K.S.A. 13-14a01 to 13-14a14, K.S.A. 14-10a01 to 14-10a15, K.S.A. 74-20b01 to 74-20b13 and K.S.A. 1969 Supp. 75-7a01 to 75-7a13, and any acts amendatory thereof; and

(7) Such consolidation shall take effect only on January 1 of any given year and such date shall be the entry date of such employer.

(b) Before any employer shall adopt a resolution for affiliation and consolidation, which resolution shall propose to accept the proposal of the board as provided in this section, at least sixty percent (60%) of the active contributing members of such other retirement or pension system, excluding retirants, annuitants and pensioners, shall approve in writing such consolidation. The board shall prescribe the manner in which such consent shall be exercised. No resolution for affiliation and consolidation may be adopted by an employer pursuant to the provisions of this act after January 1, 1972.

History: L. 1970, ch. 327, § 1; July 1.



74-4988 Credit for service and compensation under other systems, when; service credit for participating service in certain retirement systems; withdrawal of contributions of other systems in certain retirement circumstances; use of service by certain members to attain vesting under new KPERS act.

74-4988. Credit for service and compensation under other systems, when; service credit for participating service in certain retirement systems; withdrawal of contributions of other systems in certain retirement circumstances; use of service by certain members to attain vesting under new KPERS act. (1) (a) Each person who is a member of a retirement system and who becomes a member of another retirement system shall receive credit under each such retirement system for credited service under the other retirement system for the purpose of satisfying any requirement for such person to complete certain periods of service to become eligible to receive a retirement benefit or disability benefit or for such person's beneficiaries to receive a death benefit. The retirement benefit which a person becomes eligible to receive under a retirement system shall be based only on credited service under such retirement system, except that the determination of final average salary under such retirement system shall include the compensation received as a member of each other retirement system if such compensation is higher. Except as provided in subsection (1)(b), such retirement benefit shall become payable upon the member submitting an application to retire under each system, except that a member who is not eligible to retire under the retirement system to which such member is not currently making contributions because such member does not meet the age requirements of the earliest retirement date of such system may retire, upon meeting the requirements for retirement, under the provisions of the retirement system which the member had been most recently making contributions. No further rights and benefits will accrue under the retirement system to which the member is not currently making contributions after the date the member retires from the system from which the member had been most recently making contributions and the member will be retired and benefits shall commence on the date that the member would first have attained retirement age from the system to which the member is not currently making contributions. If the member does not meet the age requirements of the earliest retirement date under the retirement system to which such member is not currently making contributions but used credited service under such system for the purpose of satisfying any requirement for such person to complete certain periods of service to become eligible to receive a retirement benefit from the member's current system, the member's account under the system to which such member is not currently making contributions shall be withdrawn the month immediately following the member's retirement in a form and manner as determined by the board. Members who are covered under the provisions of K.S.A. 2015 Supp. 74-49,201 et seq., and amendments thereto, may use service from any system under the Kansas public employees retirement system, K.S.A. 74-4901 et seq., and amendments thereto, to attain a vested benefit pursuant to the provisions of K.S.A. 2015 Supp. 74-49,201 et seq., and amendments thereto.

(b) The requirement that a member shall submit an application to retire under each system before becoming eligible to receive any retirement system benefits shall not apply to any member who was active and contributing to one retirement system and who was inactive in another retirement system on July 1, 1995.

(2) Any member who is not otherwise eligible for service credit as provided for in subsection (1)(a) of K.S.A. 74-4913 or subsection (1)(a) of K.S.A. 74-4936, and amendments thereto, may be granted credit for the service upon the attainment of 38 quarters of participating service in any retirement system as defined in subsection (3)(b) or upon retirement.

(3) As used in this section:

(a) "Member" means a person who has attained membership in a retirement system, who has not retired under such retirement system and who has not withdrawn such person's accumulated contributions for such retirement system; and

(b) "retirement system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system and the retirement system for judges.

History: L. 1982, ch. 319, § 1; L. 1984, ch. 289, § 16; L. 1991, ch. 237, § 20; L. 1995, ch. 267, § 26; L. 1996, ch. 266, § 17; L. 1998, ch. 201, § 43; L. 2008, ch. 113, § 15; July 1.



74-4989 Lump-sum death benefit for retirants.

74-4989. Lump-sum death benefit for retirants. (1) (a) Except as provided in (b), pursuant to the provisions of K.S.A. 74-49,128, and amendments thereto, upon the death of a retirant, the board of trustees of the Kansas public employees retirement system shall pay a lump-sum death benefit to: The retirant's beneficiary which shall not exceed $4,000 for such retirant, less any amount payable for funeral benefits under the applicable provisions of any local police or fire pension plan, as defined by subsection (c) of K.S.A. 12-5001 and amendments thereto; or to a funeral establishment as directed by the retirant and filed in the office of the system prior to such retirant's death.

(b) Notwithstanding the provisions of K.S.A. 74-4923 and amendments thereto, any amounts owed the system shall be deducted from such lump-sum death benefit.

(2) As used in this section, "retirant" means any person who is a member or special member of the Kansas public employees retirement system, the Kansas police and firemen's retirement system, the state school retirement system or the retirement system for judges and who has retired.

History: L. 1982, ch. 319, § 2; L. 1983, ch. 254, § 18; L. 1985, ch. 254, § 21; L. 1986, ch. 294, § 13; L. 1987, ch. 299, § 32; L. 1993, ch. 227, § 48; L. 1994, ch. 293, § 23; L. 1995, ch. 267, § 27; L. 2000, ch. 152, § 25; L. 2001, ch. 209, § 43; May 31.



74-4990 Contribution arrearage obligations; reports; remittance; purchase of service credit by member; stipulated compensation paid pursuant to certain settlements.

74-4990. Contribution arrearage obligations; reports; remittance; purchase of service credit by member; stipulated compensation paid pursuant to certain settlements. (1) An arrearage obligation shall arise when it is ascertained that required contributions have not been made to the Kansas public employees retirement system at the required time. Such arrearage obligation shall be met by the employer by preparing a report on the appropriate form to correct all previous reports affected by the arrearage obligation. Such report shall be submitted by the employer with the first report after such an arrearage obligation is discovered or as the board of trustees of the system may otherwise prescribe. The proper remittance to cover employer and employee contributions in arrearage shall accompany such report or as the board of trustees of the system may otherwise prescribe for all arrearages other than for the year of service as provided in K.S.A. 74-4911, and amendments thereto. In addition, the employer will pay to the system, interest at the current actuarial interest rate assumption adopted by the board. If the employee retires within 24 months of the employer first reporting this arrearage, the employer will pay to the system a lump-sum amount equal to the difference of the actuarial present value of the retirement benefit and the accumulated value of any contributions represented by the arrearage. No employee shall pay all or any part of the arrearage. The amounts due for an arrearage obligation shall be based upon the compensation paid to the member and at the rates in effect at the time the contributions were originally due to be paid to the system. The employer shall not be required to pay the employee contributions or interest on arrearages of six month or less.

(2) An arrearage obligation shall arise when it is ascertained that the employee and employer should have made contributions to the Kansas public employees retirement system for all or part of the year of service as provided in K.S.A. 74-4911, and amendments thereto. Such arrearage obligation shall be met by the employer by preparing a report on the appropriate form to correct all previous reports affected by the arrearage obligation. Such report shall be submitted by the employer with the first report after such an arrearage obligation is discovered or as the board of trustees of the system may otherwise prescribe. The proper remittance to cover employer contributions in arrearage shall accompany such report or as the board of trustees of the system may otherwise prescribe. The amounts due for an arrearage obligation shall be based upon compensation paid to the member and at the rates in effect at the time contributions were originally due to be paid to the system.

(3) In the event the proper remittance to cover employee contributions in arrearage does not accompany such report, service credits for that period of employment involving the arrearage obligation may be purchased by the member as participating service at any time prior to retirement by making application therefor and paying to the system a single lump-sum amount determined by the system's actuary using (a) the member's then current annual rate of compensation or the member's final average salary at the time the member elects to purchase such service credit, whichever is higher, and (b) the actuarial assumptions and tables currently in use by the system.

(4) Except as otherwise provided in this section, any member may purchase participating service credits for that period of employment involving the arrearage obligation as described in this section, if first commenced prior to January 1, 1996, by electing to effect such purchase by means of having employee contributions as provided in K.S.A. 74-4919, and amendments thereto, deducted from such member's compensation at a percentage rate equal to two times or three times the employee's rate of contribution as provided in K.S.A. 74-4919, and amendments thereto, for such periods of service, in lieu of a lump-sum amount as provided in this section. Such deductions shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased. Any person may make any such purchase as described in this section, if first commenced in calendar year 1996 or thereafter, at an additional rate of contribution, in addition to the employee's rate of contribution as provided in K.S.A. 74-4919, and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at such time of purchase, for such periods of service, in lieu of a lump-sum amount as provided in this section. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased.

(5) Notwithstanding the provisions of this section, no employee contributions shall be due and owing for stipulated compensation amounts paid to any employee or former employee of a city of the first class whose dispute with such city was settled by stipulation of settlement either in Case No. 90-2328-0 in the United States District Court for the District of Kansas or in Case No. 91-1182 in the Supreme Court of the United States. Any such employee or former employee may elect to remit such employee contributions to the system. No employee or former employee whose contributions are deemed not to be due or owing or who did not elect to remit such employee contributions to the system as provided in this section according to this provision shall have any claim against the Kansas public employees retirement system for any retirement, disability, death or survivors benefit or any return of accumulated contributions based on such contributions or on the compensation amounts that would have been reflected by such contributions.

History: L. 1982, ch. 319, § 11; L. 1990, ch. 282, § 19; L. 1993, ch. 227, § 49; L. 1994, ch. 293, § 24; L. 1995, ch. 267, § 28; L. 1998, ch. 201, § 44; L. 2006, ch. 143, § 23; July 1.



74-4991 Membership in public employees retirement system authorized for members of legislature; entry date.

74-4991. Membership in public employees retirement system authorized for members of legislature; entry date. Each person who was a member of the legislature on January 1, 1974, and each person who serves as a member of the legislature after January 1, 1974, and each former member of the legislature who is eligible to receive benefits or who will become eligible to receive benefits under the provisions of K.S.A. 1972 Supp. 46-1301, as they existed on the day preceding the effective date of this act, shall become an eligible employee on the entry date or upon taking the oath of office for the office to which such person is elected if such election occurs after the entry date of such person's employer. The entry date of the state of Kansas relating to all members of the legislature or former members of the legislature covered by this act shall be January 1, 1974. "Members of the legislature" as used in this act shall mean any person elected or appointed to the legislature.

History: L. 1973, ch. 329, § 1; L. 1975, ch. 413, § 2; April 25.



74-4992 Membership in public employees retirement system authorized for members of the legislature; certain elections concerning membership or participation; repurchase of previously forfeited legislative service.

74-4992. Membership in public employees retirement system authorized for members of the legislature; certain elections concerning membership or participation; repurchase of previously forfeited legislative service. (a) Any such member of the legislature or former member of the legislature as described in K.S.A. 74-4991, and amendments thereto, shall become a member on entry date or upon filing with the board an irrevocable election to become or not to become a member of the system. In the event that any such member of the legislature or former member of the legislature fails to file the election to become a member of the retirement system, it shall be presumed that such member of the legislature or former member of the legislature has elected not to become a member. The election to participate shall become effective immediately upon making such election, if such election is made within 14 days of taking the oath of office or, otherwise, on the first day of the first payroll period of the first quarter following receipt of the election in the office of the retirement system. On and after July 1, 2006, all members of the legislature shall also make the election required by the provisions of K.S.A. 74-4995, and amendments thereto, related to the rate of compensation at which such members shall participate for purposes of K.S.A. 74-4991 et seq., and amendments thereto.

(b) Any member of the legislature who had attained membership in the Kansas public employees retirement system prior to taking the oath of office as a member of the legislature may elect not to participate in the Kansas public employees retirement system for the purpose of service as a member of the legislature. This election, which is irrevocable, must be filed within the offices of the system. Any member of the legislature who is a member of the retirement system on the effective date of this act and was a member of the retirement system at the time of taking the oath of office may elect not to participate in the retirement system for service as a member of the legislature if such irrevocable election is filed within the offices of the system.

(c) Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, any member of the legislature who elected not to participate in the retirement system, and who is not a contributing member with any other participating employer, may purchase such participating service by making a single lump-sum payment in an amount determined by the actuary using the then current rate of compensation and the actuarial assumptions and tables currently in use by the system.

(d) Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, except as otherwise provided in this section, any member of the retirement system may purchase participating service credit for employment service as described in this section, if first commenced prior to January 1, 1996, by electing to effect such purchase by means of having employee contributions as provided in K.S.A. 74-4919, and amendments thereto, deducted from such member's compensation at a percentage rate equal to two times or three times the employee's rate of contribution as provided in K.S.A. 74-4919, and amendments thereto, for such periods of service in lieu of a lump-sum amount as provided in this section. Such deductions shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased. Any person may make any such purchase as described in this section, if first commenced in calendar year 1996 or thereafter, at an additional rate of contribution, in addition to the employee's rate of contribution as provided in K.S.A. 74-4919, and amendments thereto, based upon the member's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at such time of purchase, for such periods of service, in lieu of a lump-sum amount as provided in this section. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased.

History: L. 1973, ch. 329, § 2; L. 1975, ch. 413, § 3; L. 1984, ch. 289, § 17; L. 1985, ch. 254, § 22; L. 1990, ch. 282, § 20; L. 1993, ch. 227, § 50; L. 1995, ch. 267, § 29; L. 1998, ch. 64, § 87; L. 1998, ch. 201, § 45; L. 2006, ch. 143, § 24; July 1.



74-4993 Same; rights, duties, liabilities and benefits for members; computation of prior service annual salary.

74-4993. Same; rights, duties, liabilities and benefits for members; computation of prior service annual salary. Upon becoming a member as that term is defined in subsection (21) of K.S.A. 74-4902 members of the legislature or former members of the legislature as described in K.S.A. 74-4991, shall be entitled to and governed by all the provisions relating to rights, powers, duties, liabilities and benefits for members, their dependents and beneficiaries. For the purposes of this act the member's prior service annual salary shall be computed by multiplying by twelve (12) the highest monthly compensation received as such member of the legislature in the year immediately preceding the entry date as defined in this act or in the last year during which he or she served as a member of the legislature.

History: L. 1973, ch. 329, § 3; L. 1975, ch. 413, § 4; April 25.



74-4994 Same; duplication of service credit or benefits; computation of prior service annual salary and final average salary; calculation of benefits when member of the legislature is special member and member of another system.

74-4994. Same; duplication of service credit or benefits; computation of prior service annual salary and final average salary; calculation of benefits when member of the legislature is special member and member of another system. (1) No person who becomes a member as provided in this act shall be entitled to a duplication of service credit or benefits under the Kansas public employees retirement system.

(2) If a member of the legislature or former member of the legislature who becomes a member as provided in this act is or becomes a member of the Kansas public employees retirement system by reason of other employment such member or former member's compensation received from all participating employers shall be combined to compute the prior service annual salary and the final average salary as those terms are defined herein and in K.S.A. 74-4902 and amendments thereto in the manner prescribed by the board.

(3) Service credit shall be granted as prescribed in K.S.A. 74-4913 and amendments thereto except that:

(a) No more than one calendar month of prior service credit shall be granted for employment with all employers within any one calendar month of prior service;

(b) no more than one calendar quarter of participating service credit shall be granted for employment with all employers in any one calendar quarter of participating service; and

(c) prior service credit shall be granted for all service as a member of the legislature prior to entry date.

(4) If a member of the legislature or former member of the legislature becomes a member as provided in this act and was also a member of another retirement plan or system authorized by the laws of this state in operation on the entry date such member shall be entitled to all rights and privileges including but not limited to crediting of service and receiving of benefits under such other retirement plan notwithstanding attainment of membership in the Kansas public employees retirement system as provided herein.

(5) After January 14, 1991, if a member of the legislature is or becomes a member of the Kansas public employees retirement system, the retirement system for judges or the Kansas police and firemen's retirement system by reason of other employment, compensation received as a member or special member of the system as a result of service as a member of the legislature shall not be added to or included with compensation from other employment for the purpose of any benefits resulting from service credit under any of the aforementioned systems for service which was not as a member of the legislature. Any amounts deducted and remitted from compensation for such service while also receiving compensation as a member of the legislature shall be refunded to the member or special member. The provisions of this subsection shall not apply to service of a member of the legislature which was not service as a member of the legislature when such service not as a member of the legislature is required or mandated by law for a member or officer of the legislature.

History: L. 1973, ch. 329, § 4; L. 1975, ch. 413, § 5; L. 1990, ch. 282, § 21; July 1.



74-4995 Same; employee and employer contributions; rate of compensation elected by member of the legislature; revocation of such election prohibited.

74-4995. Same; employee and employer contributions; rate of compensation elected by member of the legislature; revocation of such election prohibited. (a) Employer and employee contributions shall be governed by the provisions of K.S.A. 74-4919 and 74-4920, and amendments thereto. For purposes of contributions to and benefits under the Kansas public employees retirement system, compensation of a member of the legislature under this act shall be a monthly amount equal to: (1) The compensation to which the member was entitled for services as a member of the legislature during the first 30 calendar days of the most recent session in which the member has served; and (2) any amount to which the member makes an election pursuant to this subsection. In addition to the provisions of subsection (a)(1) and any election made pursuant to this subsection, the compensation of a member shall include an additional five days of compensation to which such member was entitled for services as a member of the legislature of the most recent session in which the member has served beyond the days provided for in subsection (a)(1). In addition to the provisions of subsection (a)(1), a member of the legislature may elect to participate with a rate of compensation that includes: (A) For service as a member after July 18, 1982, a monthly amount equal to 1/12 of the annualized amount received for monthly allowance under subsection (c) of K.S.A. 46-137a, and amendments thereto; (B) a monthly amount equal to 1/12 of the annualized amount received for expenses allowance under subsection (b) of K.S.A. 46-137a, and amendments thereto; or (C) an amount equal to the combined amounts provided for in subsections (2)(A) and (2)(B). A member of the legislature who has filed an election to become a member of the system pursuant to the provisions of K.S.A. 74-4992, and amendments thereto, prior to July 1, 2006, shall file an election with the system to include any amounts specified in subsection (2)(A), (2)(B) or (2)(C) prior to August 1, 2006, except that nothing contained in this act shall be construed to permit a member of the legislature who has made an election pursuant to this section prior to the effective date of this act to revoke any such election previously made by such member. In the event that any such member fails to file such election prior to August 1, 2006, it shall be presumed that such member has elected to not include any amounts specified in subsection (2)(A), (2)(B) or (2)(C), and participate at a rate of compensation that includes only the amount provided in subsection (a)(1). A member of the legislature who files an election to become a member of the system pursuant to the provisions of K.S.A. 74-4992, and amendments thereto, on and after July 1, 2006, shall file an election with the system to include any amounts specified in subsection (2)(A), (2)(B) or (2)(C) at the same time that such member files the election to become a member of the system. In the event that any such member fails to file such election, it shall be presumed that such member has elected to not include any amounts specified in subsection (2)(A), (2)(B) or (2)(C), and participate at a rate of compensation that includes only the amount provided in subsection (a)(1).

(b) The employee rate of contribution shall be applied to any amounts to which a member has elected pursuant to the provisions of subsection (a)(2). The employee and employer contributions shall be remitted to the system quarterly with a report of such contributions as may be required by the board. Any changes in a member's rate of compensation and contributions as a result of any election mandated by this section for a member of the legislature who had filed an election to become a member of the system prior to July 1, 2006, shall be effective on October 1, 2006. All such elections pursuant to this section shall be in the form and manner prescribed by the board of trustees.

(c) Any member of the legislature making the election pursuant to subsection (a)(2) may not revoke such election while they remain a participating employee for service as a member of the legislature.

History: L. 1973, ch. 329, § 5; L. 1982, ch. 319, § 43; L. 1985, ch. 254, § 23; L. 1990, ch. 282, § 22; L. 2006, ch. 143, § 25; L. 2012, ch. 171, § 27; July 1.



74-4996 Same; act supplemental to Kansas public employees retirement act; first retirement date.

74-4996. Same; act supplemental to Kansas public employees retirement act; first retirement date. This act or acts amendatory hereof and supplemental hereto shall become a part of the Kansas public employees retirement act as defined in subsection (2) of K.S.A. 74-4902 and shall be governed thereby in all respects, except if words and phrases herein used appear to have a different meaning, the provisions of this act shall prevail. The first retirement date under this act will be January 1, 1974. No member shall be entitled to receive the retirement benefits provided for under the provisions of this act while serving as a member of the legislature as described in K.S.A. 74-4991.

History: L. 1973, ch. 329, § 6; L. 1975, ch. 413, § 6; April 25.



74-4997 Same; severability.

74-4997. Same; severability. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1973, ch. 329, § 7; July 1.



74-4998 Same; rights under act; waiver of rights under 46-1301.

74-4998. Same; rights under act; waiver of rights under 46-1301. Nothing in this act shall affect any right or interest that any legislator may have acquired under K.S.A. 1972 Supp. 46-1301, unless such a person elects to become a member under this act, in which case such person shall be deemed to have waived all rights he had or may have had under said 46-1301.

History: L. 1973, ch. 329, § 8; July 1.



74-4998a Membership and service credit for certain legislative service which was not covered by social security; basis for benefit computation; benefits for spouses of certain deceased former legislators.

74-4998a. Membership and service credit for certain legislative service which was not covered by social security; basis for benefit computation; benefits for spouses of certain deceased former legislators. (1) Each person who has served as a member of the Kansas legislature, whose service as a member of the Kansas legislature was not covered by the federal social security act and who had 10 or more years of such service prior to January 1, 1974, shall become a member of the Kansas public employees retirement system upon receipt by the board of trustees of the system of an application in a manner prescribed by the board of trustees.

(2) Any person becoming a member of the system under this section shall receive prior service credit for all service as a member of the legislature which is not covered by the federal social security act. No service credit shall be granted under the provisions of this section for service as a member of the legislature while not covered by the federal social security act for any service which has previously been credited under the system.

(3) Any member of the system, who has become a member of the system prior to the effective date of this act and who has had 10 or more years of service as a member of the legislature while not covered by the federal social security act prior to January 1, 1974, shall receive prior service credit for any such service which has not previously been credited under the system.

(4) Benefits for prior service credited under this section shall accrue from the first day of the month coinciding with or following a receipt of the application and verification by the board of trustees under this section. For members receiving prior service credit under the provisions of this section, benefits for such service shall be computed on the basis of a prior service annual salary of $3,720 unless such member has a prior service annual salary or final average salary which is greater. However, in no event will the monthly calculated benefit for the retirant be less than $50 per month.

(5) The surviving spouse of any deceased former member of the legislature whose service prior to January 1, 1974, was not covered by social security and who would have been otherwise eligible for benefits under this section except for being deceased, may receive benefits under the provisions of this section under the joint and 1/2 to joint annuitant survivor option as though the deceased former member of the legislature had been eligible for benefits under this section and had retired on the date of death. Such benefits shall be payable only if the surviving spouse was the spouse of the deceased on the date of death. Such benefits shall accrue from the first day of the month coinciding with or following the receipt of an application in a manner prescribed by the board of trustees.

History: L. 1982, ch. 319, § 47; L. 1986, ch. 294, § 14; L. 1988, ch. 302, § 17; July 1.



74-4998b Elected state officials; election as special member; termination of election; revocation by special member; definition.

74-4998b. Elected state officials; election as special member; termination of election; revocation by special member; definition. (a) Any elected state official shall become a special member of the Kansas public employees retirement system upon filing with the board an election to become a special member of the system. The election to become a special member shall be made by November 18, 1988, or within 30 days after the elected state official takes the oath of office, whichever is later, except that no election to become a special member shall be made after the effective date of this act. In the event that any such elected state official fails to file the election to become a special member of the retirement system, it shall be presumed that such elected state official has elected not to become a special member. The election to participate shall become effective on the first day of the first payroll period coinciding with or following receipt of the election in the office of the retirement system. The election shall remain in effect until the member ceases to serve as an elected state official or as otherwise provided by law. On or after July 1, 1991, no elected state official shall be a special member for purposes of this act for any service for any payroll period during any term of office which commences after the effective date of this act. Any elected state official who has become a special member as provided in K.S.A. 74-4998b et seq. and amendments thereto may elect to revoke such elected state official's status as a special member by filing with the board an election to revoke such special member status. The election to revoke such elected state official's status as a special member shall become effective on the first day of the first payroll period coinciding with or following receipt of such election in the office of the retirement system. Any service during such period when such elected state official was a special member shall be credited as a member and not as a special member after receipt of such elected state official's election to revoke such special member status in the office of the retirement system. Any contributions made by such elected state official as a result of such elected state official's election to become a special member which exceed the contributions which would have been made by the elected state official as a member and not as a special member shall be returned upon separation of service to such elected state official after receipt of such elected state official's election to revoke such special member status in the office of the retirement system.

(b) As used in this act, "elected state official" means any member of the legislature, or a former member of the legislature, the governor, the lieutenant governor, the secretary of state, the attorney general, the commissioner of insurance and the state treasurer; and any person who formerly served in any such capacity who has 10 or more years of credited service and who has not yet retired or withdrawn such person's accumulated contributions.

History: L. 1988, ch. 302, § 20; L. 1991, ch. 238, § 4; L. 1998, ch. 64, § 88; July 1.



74-4998c Same; contributions; deductions; employer pickup of member contributions.

74-4998c. Same; contributions; deductions; employer pickup of member contributions. (a) Except as otherwise provided in this section, for all payroll periods commencing on or after July 1, 1988, but prior to the end of the term of office in which such elected official is serving on the effective date of this act, each elected state official shall contribute 5% of the elected state official's salary for each payroll period to the fund. For all payroll periods commencing on or after July 1, 1988, but prior to the end of the term of office in which such elected official is serving on the effective date of this act, the employer shall deduct from the compensation of each member who has received 30 years of credited service 2% of such member's compensation as employee contributions. Each elected state official shall make contributions as provided in K.S.A. 74-4919, and amendments thereto, in lieu of contributions as provided in this section, for all payroll periods during any term of office of such elected state official which commences after the effective date of this act. The provisions of K.S.A. 74-4919c, 74-4919d, 74-4919e, 74-4919h or 74-4919j, and amendments thereto, shall apply to elected state officials, except that, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, such elected state officials shall purchase prior and participating service credit at the rate of 10% or 15% for the payroll periods commencing on or after July 1, 1988, but prior to the end of the term of office in which such elected official is serving on the effective date of this act.

(b) The director of accounts and reports shall deduct the amount each elected state official is to contribute to the fund on the payroll of each elected state official for each payroll period showing the amount deducted and its credit to the fund. Such deductions shall be remitted as the board may provide, to the executive director of the Kansas public employees retirement system for credit to the fund to the credit of the elected state official's individual account therein.

(c) For purposes of contributions to and benefits under the Kansas public employees retirement system of such elected state officials who are members of the legislature, the salary or compensation of such elected state official shall be as provided in K.S.A. 74-4995, and amendments thereto.

(d) (1) Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, the state of Kansas pursuant to the provisions of section 414(h)(2) of the federal internal revenue code of 1986, as in effect on July 1, 2008, shall pick up and pay the contributions which would otherwise be payable by elected state officials as prescribed in subsection (a) commencing with the effective date of this act. Contributions so picked up shall be treated as employer contributions for purposes of determining the amounts of federal income taxes to withhold from the elected state official's compensation.

(2) Member contributions picked up by the state shall be paid from the same source of funds used for the payment of compensation to an elected state official. A deduction shall be made from each elected state official's compensation equal to the amount of the elected state official's contributions picked up by the state, provided that such deduction shall not reduce the elected state official's compensation for purposes of computing benefits under the retirement system.

(3) Member contributions picked up by the state shall be remitted as the board may provide, to the executive director for credit to the Kansas public employees retirement fund.

(e) No former member of the legislature shall be required to make contributions as otherwise required by this section.

History: L. 1988, ch. 302, § 21; L. 1990, ch. 282, § 23; L. 1991, ch. 238, § 5; L. 1998, ch. 64, § 89; L. 2001, ch. 209, § 44; L. 2008, ch. 113, § 16; July 1.



74-4998d Same; retirement benefits; final average salary; retirement benefit options.

74-4998d. Same; retirement benefits; final average salary; retirement benefit options. (a) An elected state official who retires under K.S.A. 74-4914 and amendments thereto, shall be entitled to receive an annuity subject to subsection (b), each monthly payment of which shall be equal to the sum of: (1) (A) An amount equal to the total of 2% of the final average salary of the elected state official, determined as provided in subsection (b), multiplied by the number of the elected state official's years of credited service prior to the end of the term of office in which such elected state official is serving on the effective date of this act as determined on the date the member ceased to serve as an elected state official, if such elected state official made an election to become a special member by November 18, 1988, or within 30 days after the elected state official takes the oath of office for the first time if such elected state official takes the oath of office for the first time prior to July 1, 1990; or (B) if such elected state official made such election to become a special member at a time subsequent to July 1, 1990, such monthly payment shall be in an amount equal to 2% of the final average salary of the elected state official, determined as provided in subsection (b), multiplied by the number of elected state official's years of credited service after the date of the election to become a special member prior to the  end of the term of office in which such elected state official is serving on the effective date of this act as determined on the date the member ceased to serve as an elected state official; and (2) an amount as determined in K.S.A. 74-4915 and amendments thereto for such elected state official's years of credited service during any term of office which commences after the effective date of this act. Such monthly benefits shall not exceed 60% of the final average salary of such elected state official, determined as provided in subsection (b).

No elected state official shall retire under the provisions of this act prior to February 1, 1989.

(b) For purposes of benefits accrued as an elected state official, any elected state official who retires under K.S.A. 74-4914 and amendments thereto, on or after February 1, 1989, the annuity shall be based on the final average salary of such elected state official as provided in this subsection. For all periods of credited service prior to the end of the term of office in which such elected state official is serving on the effective date of this act, the final average salary shall mean the average highest annual salary paid to the elected state official for any three years of participating service immediately preceding retirement or termination of employment, or if participating service is less than three years, then the final average salary shall be the average annual salary paid to the member during the full period of participating service, or if participating service is less than one year, then the final average salary shall be computed by multiplying the amount of monthly salary such member was receiving at time of retirement by 12. For all periods of credited service during any term of office which commences after the effective date of this act, the final average salary shall be as provided in K.S.A. 74-4902 and amendments thereto.

(c) An elected state official may elect to have such elected state official's retirement annuity paid under one of the options provided in K.S.A. 74-4918 and amendments thereto in lieu of having it paid in the form provided in this section. Such election shall be subject to the provisions of K.S.A. 74-4918 and amendments thereto.

History: L. 1988, ch. 302, § 22; L. 1990, ch. 282, § 32; L. 1991, ch. 238, § 6; July 1.



74-4998e Same; retirement benefits; vesting, application.

74-4998e. Same; retirement benefits; vesting, application. If an elected state official has completed eight years of credited service at date of termination, such elected state official automatically shall be granted a vested retirement benefit in the system, except that at any time prior to the commencement of retirement benefit payments the elected state official may withdraw accumulated contributions, whereupon no other benefits shall be payable for such elected state official's prior and participating service credit. Eligibility of such elected state official for retirement benefits and procedures for making application for retirement benefits shall be in accordance with K.S.A. 74-4914 and amendments thereto. Such elected state official shall make application for retirement in such form as may be prescribed by the board and retirement benefits shall accrue from the first day of the month following receipt of such application. The amount of the retirement benefit shall be determined as provided in K.S.A. 74-4915 and amendments thereto.

History: L. 1988, ch. 302, § 23; July 1.



74-4998f Same; employer contributions; determination and payment.

74-4998f. Same; employer contributions; determination and payment. (a) The board shall certify, on or before July 15 of each year, to the division of budget an actuarially determined estimate of the rate of contribution which will be required, together with all elected state official's contributions and other assets of the retirement system to pay all liabilities which shall exist or accrue under the provisions of this act. The rate of contribution for the state determined under this section shall not include the costs of administration of the system. The rate of contribution certified as provided in this section will first apply to the fiscal year commencing in calendar year 1988. For the fiscal year commencing in calendar year 1991, the employer rate of contribution for the state shall be 7.9% of the amount of compensation upon which the elected state officials contribute during the period.

(b) The division of the budget and the governor shall include in the budget and in the budget request for appropriations for personal services the sum required to satisfy the state's obligation under the provisions of this act as certified by the board and shall present the same to the legislature for allowance and appropriation.

History: L. 1988, ch. 302, § 24; L. 1991, ch. 237, § 14; July 1.



74-4998g Elected state official provision supplemental to KPERS act.

74-4998g. Elected state official provision supplemental to KPERS act. Except as specifically provided, the provisions of K.S.A. 74-4998b through 74-4998f and amendments thereto shall be part of and supplemental to the provisions of K.S.A. 74-4901 et seq. and amendments thereto and shall be governed thereby in all respects, including, but not limited to, the provisions of K.S.A. 74-49,123 and amendments thereto.

History: L. 1988, ch. 302, § 25; L. 1998, ch. 64, § 90; July 1.



74-4999 Persons formerly members of court reporters retirement system made members or special members of Kansas public employees retirement system; statutes applicable.

74-4999. Persons formerly members of court reporters retirement system made members or special members of Kansas public employees retirement system; statutes applicable. (a) As used in this section, "member of the retirement system for court reporters" means any official court reporter who, under the law in effect prior to July 1, 1975, had been making the required contributions to the Kansas retirement fund for official court reporters, or any former official court reporter who, under the law in effect prior to July 1, 1975, shall have made the required contributions to the Kansas retirement fund for official court reporters and shall have not received a refund of such contributions.

(b) On and after July 1, 1975, every member of the retirement system for court reporters who has not retired thereunder shall be a member of the Kansas public employees retirement system and, except as otherwise provided in this act, shall be subject to the provisions of K.S.A. 74-4901 to 74-4929, inclusive, and acts amendatory thereof or supplemental thereto.

(c) On and after July 1, 1975, every person who has retired and has been receiving or is eligible to receive an annuity from the Kansas retirement fund for official court reporters, and every other person who has been receiving benefits from the Kansas retirement fund for official court reporters shall be a special member of the Kansas public employees retirement system and, except as otherwise provided in this act, shall be subject to the provisions of K.S.A. 74-4901 to 74-4929, inclusive, and acts amendatory thereof or supplemental thereto.

History: L. 1975, ch. 191, § 1; July 1.



74-49,100 Abolition of Kansas retirement fund for official court reporters; transfer of assets to Kansas public employees retirement fund; credit of contributions; authorizing transfer endorsements; rights of members nonforfeitable.

74-49,100. Abolition of Kansas retirement fund for official court reporters; transfer of assets to Kansas public employees retirement fund; credit of contributions; authorizing transfer endorsements; rights of members nonforfeitable. (a) On July 1, 1975, the Kansas retirement fund for official court reporters created by K.S.A. 20-2702 is hereby abolished and the state treasurer shall transfer all moneys and other assets in such Kansas retirement fund for official court reporters to the Kansas public employees retirement fund created by K.S.A. 74-4921 and amendments thereto. For the purposes of all assets other than money, such transfer shall be at the market value of such assets at the close of business on the date of transfer, which shall be the bid price as quoted by a nationally recognized government bond dealer.

(b) On July 1, 1975, and as a part of the transfer of moneys and other assets of the Kansas retirement fund for official court reporters to the Kansas public employees retirement fund, the accounts in the Kansas public employees retirement fund of persons who become members or special members of the Kansas public employees retirement system pursuant to K.S.A. 74-4999 and amendments thereto, shall be credited with the contributions in their respective accounts in the Kansas retirement fund for official court reporters.

(c) On and after July 1, 1975, the board of trustees of the Kansas public employees retirement system may execute transfer endorsements for any stock or security which was transferred from the Kansas retirement fund for official court reporters to the Kansas public employees retirement fund pursuant to subsection (a). Any such endorsement may be made either in the name of the Kansas public employees retirement fund or in the name of the Kansas retirement fund for judges.

(d) On and after July 1, 1975, whenever the Kansas retirement fund for official court reporters, or words of like effect, is referred to or designated by a statute or contract or other document, such reference or designation shall be deemed to apply to the Kansas public employees retirement fund.

(e) On and after July 1, 1975, whenever the Kansas official court reporters retirement board, or words of like effect, is referred to or designated by a statute or contract or other document, such reference or designation shall be deemed to apply to the board of trustees of the Kansas public employees retirement system.

(f) The rights of members of the Kansas retirement fund for official court reporters in benefits accrued to the date of termination, to the extent funded, or the amounts in such member's accounts are nonforfeitable.

History: L. 1975, ch. 191, § 2; L. 1998, ch. 64, § 91; July 1.



74-49,101 Request for appropriation for employer contribution; rate for fiscal 1976.

74-49,101. Request for appropriation for employer contribution; rate for fiscal 1976. The division of the budget and the governor shall include in the budget and in the budget request for appropriations for personal services the sum required to satisfy the state's obligation under this act as certified by the board of trustees of the Kansas public employees retirement system pursuant to K.S.A. 74-4920, and shall present the same to the legislature for allowance and appropriation, except that for the fiscal year beginning July 1, 1975, the rate of contribution of the state for persons who become members of the Kansas public employees retirement system pursuant to subsection (b) of K.S.A. 74-4999, shall be six and four-tenths percent (6.4%) of the amount of compensation on which such persons contribute during such fiscal year.

History: L. 1975, ch. 191, § 3; July 1.



74-49,102 Employee contributions for members and special members under 74-4999; payroll deductions.

74-49,102. Employee contributions for members and special members under 74-4999; payroll deductions. Beginning with the first payroll for services performed after July 1, 1975, of each person who is a member of the Kansas public employees retirement system pursuant to subsection (b) of K.S.A. 74-4999 and amendments thereto, the employer shall deduct from the compensation of such person 4% of such person's compensation as employee contributions. Such deductions shall be remitted quarterly, or as the board of trustees of the Kansas public employees retirement system may otherwise provide, to the executive director of the system for credit to the Kansas public employees retirement fund. Such deductions shall be credited to the members' individual accounts and interest shall be added annually to such accounts beginning as provided in subsection (d) of K.S.A. 74-49,103 and amendments thereto.

History: L. 1975, ch. 191, § 4; L. 1990, ch. 282, § 24; L. 2001, ch. 209, § 45; May 31.



74-49,103 Prior and participating service credit, prior service salary and account interest for members under 74-4999.

74-49,103. Prior and participating service credit, prior service salary and account interest for members under 74-4999. Each person who is a member of the Kansas public employees retirement system pursuant to subsection (b) of K.S.A. 74-4999 shall:

(a) Receive prior service credit thereunder for all service credited prior to January 1, 1962, under the provisions of K.S.A. 20-2701 to 20-2713, inclusive, as the same existed prior to the effective date of this act;

(b) receive participating service credit thereunder for all service credited on and after January 1, 1962, under the provisions of K.S.A. 20-2701 to 20-2713, inclusive, as the same existed prior to the effective date of this act;

(c) have a prior service salary thereunder which is the greater of either the amount which is provided for in K.S.A. 74-4902(27) or the compensation paid for the last full year of service as an official court reporter prior to January 1, 1962; and

(d) have interest first credited to their individual accounts in the Kansas public employees retirement fund on July 1, 1976.

History: L. 1975, ch. 191, § 5; July 1.



74-49,104 Special members under 74-4999, court reporters; normal retirement date and retirement benefit.

74-49,104. Special members under 74-4999, court reporters; normal retirement date and retirement benefit. The normal retirement date for any person who is a member of the Kansas public employees retirement system pursuant to subsection (b) of K.S.A. 74-4999 and amendments thereto and who retires on or after July 1, 1994, shall be the first day of the month coinciding with or following the attainment of age 65 or age 62 with the completion of 10 years of credited service or the first day of the month coinciding with or following the date that the total of the number of years of credited service and the number of years of attained age of the person is equal to or more than 85. Any such person may retire before such member's normal retirement date on the first day of any month coinciding with or following the attainment of age 55 with the completion of 10 years of credited service, upon the filing with the office of the retirement system of an application for retirement in such form and manner as the board may prescribe. Any member who retires before such member's normal retirement date as provided in this subsection shall have such member's retirement benefit determined as provided in subsection (2) of K.S.A. 74-4915 and amendments thereto. Notwithstanding any provision of K.S.A. 74-4915 and amendments thereto to the contrary, any person who is a member of the Kansas public employees retirement system pursuant to subsection (b) of K.S.A. 74-4999 and amendments thereto and who retires on or after July 1, 1975, shall be entitled to the greater total retirement benefit of the following:

(a) The retirement benefit provided for in K.S.A. 74-4915 and amendments thereto; or

(b) the retirement benefit provided for members of the retirement system for court reporters, as such phrase is defined in subsection (a) of K.S.A. 74-4999 and amendments thereto, under the laws in effect on the date immediately preceding the effective date of this act; or

(c) The retirement benefit provided for members of the retirement system for court reporters, as such phrase is defined in subsection (a) of K.S.A. 74-4999 and amendments thereto, under the laws in effect on the date immediately preceding July 1, 1975, except that such benefit shall be computed on the basis of final average salary, as such phrase is defined in subsection (17) of K.S.A. 74-4902 and amendments thereto, and there shall be no reduction in such payments for any benefits which such member is receiving or is eligible to receive under the federal social security act.  As used in this section and K.S.A. 74-49,106 and amendments thereto, "federal social security act" includes the Kansas and federal old-age survivors and disability insurance acts.

Each person who is a member of the Kansas public employees retirement system pursuant to subsection (a) of K.S.A. 74-4999 and amendments thereto and who retired prior to July 1, 1982, shall have such member's retirement benefit recalculated under this section as amended by this act. If such recalculation results in an increase in such member's retirement benefit, such increase shall accrue and be payable to such member on and after July 1, 1982.

History: L. 1975, ch. 191, § 6; L. 1982, ch. 319, § 44; L. 1994, ch. 293, § 25; July 1.



74-49,105 Same; retirement benefit exempt from taxes and legal process; exception, qualified domestic relations order.

74-49,105. Same; retirement benefit exempt from taxes and legal process; exception, qualified domestic relations order. Every retirement benefit received by any person under subsection (b) of K.S.A. 74-49,104, and amendments thereto, shall be exempt from any tax of the state of Kansas or any political subdivision or taxing body of the state; shall not be subject to execution, garnishment, attachment or except as otherwise provided, any other process or claim whatsoever; and shall be unassignable. Any retirement benefit due and owing to any person under subsection (b) of K.S.A. 74-49,104, and amendments thereto, is subject to claims of an alternate payee under a qualified domestic relations order. As used in this subsection, the terms "alternate payee" and "qualified domestic relations order" shall have the meaning ascribed to them in section 414(p) of the internal revenue code of 1986, as amended as in effect on July 1, 2008, and as applicable to a governmental plan. The provisions of this act shall apply to any qualified domestic relations order which was filed or amended either before or after July 1, 1994.

History: L. 1975, ch. 191, § 7; L. 1982, ch. 152, § 25; L. 1994, ch. 293, § 26; L. 1998, ch. 64, § 92; L. 2008, ch. 113, § 17; July 1.



74-49,106 Benefit entitlement of special members under 74-4999; recalculation for increased benefit; exemption from taxes and legal process.

74-49,106. Benefit entitlement of special members under 74-4999; recalculation for increased benefit; exemption from taxes and legal process. (a) Each person who is a special member of the Kansas public employees retirement system under subsection (c) of K.S.A. 74-4999 shall be entitled to receive from the Kansas public employees retirement system a retirement benefit, annuity, pension or other benefit to the same extent and subject to the same conditions as existed under the laws in effect on the day immediately preceding the effective date of this act, except that each person who is a special member of the Kansas public employees retirement system pursuant to subsection (c) of K.S.A. 74-4999 shall have such person's retirement benefit, annuity, pension or other benefit recalculated under subsection (c) of K.S.A. 74-49,104 and amendments thereto. If such recalculation results in an increase in such special member's retirement benefit, annuity, pension or other benefit, such increase shall accrue and be payable to such special member on and after July 1, 1982.

(b) Every retirement benefit, annuity, pension or other benefit received by any person pursuant to subsection (a) shall be exempt from any tax of the state of Kansas or any political subdivision or taxing body of the state; shall not be subject to execution, garnishment, attachment or any other process or claim whatsoever, including decrees for support or maintenance; and shall be unassignable.

History: L. 1975, ch. 191, § 8; L. 1982, ch. 319, § 45; L. 1982, ch. 152, § 26; Jan. 1, 1983.



74-49,107 Administration of official court reporters retirement system by KPERS board.

74-49,107. Administration of official court reporters retirement system by KPERS board. The provisions of K.S.A. 74-4999 through 74-49,107 and amendments thereto, shall be administered by the board of trustees of the Kansas public employees retirement system. K.S.A. 74-4999 through 74-49,107 and amendments thereto are subject to the provisions of K.S.A. 74-49,123 and amendments thereto.

History: L. 1975, ch. 191, § 9; L. 1998, ch. 64, § 93; July 1.



74-49,108 Nonjudicial personnel of state court system; credited service for eligible personnel.

74-49,108. Nonjudicial personnel of state court system; credited service for eligible personnel. From and after January 1, 1979, all eligible nonjudicial personnel of the state court system shall be members of the Kansas public employees retirement system.  Any such personnel who were members of such retirement system prior to said date, while employed by an employer other than the state of Kansas, shall be given full credit for such service.

History: L. 1978, ch. 108, § 4; July 1.



74-49,108a Application of 74-4999 et seq. to certain court reporters.

74-49,108a. Application of 74-4999 et seq. to certain court reporters. The provisions of K.S.A. 74-4999 et seq. and amendments thereto shall apply to any member of the Kansas public employees retirement system who was a court reporter for a magistrate court prior to July 1, 1975, and who is a full-time court reporter on the effective date of this act.

History: L. 1998, ch. 201, § 49; July 1.



74-49,109 Definitions.

74-49,109. Definitions. As used in this act:

(a) "Retirant" means (1) any person who is a member of a retirement system and who has retired prior to July 2, 1987, (2) any person who is a special member of a retirement system and who has retired prior to July 2, 1987, (3) any person who is a joint annuitant or beneficiary of any member described in clause (1) or of any special member described in clause (2), (4) any local school annuitant, and (5) any insured disability benefit recipient.

(b) "Retirement system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system, the state school retirement system, the Kansas highway patrol pension fund, the Kansas bureau of investigation pension fund, the Kansas retirement fund for judges, or the Kansas retirement fund for official court reporters.

(c) "Local school annuitant" means (1) any person who is an annuitant with 10 or more years of service who is receiving an annuity from a school district maintaining a separate retirement system and whose annuity is not included, in whole or in part, in payments made to such school district under K.S.A. 72-5512b and amendments thereto and who is not a member of a group I or of group II as defined in K.S.A. 72-5518 and amendments thereto, and (2) any person who is receiving an annuity from a school district maintaining a separate retirement system which is receiving an aggregate payment from the Kansas public employees retirement system under K.S.A. 72-5512b and amendments thereto, and who retired prior to July 2, 1987.

(d) "Insured disability benefit recipient" means any person receiving an insured disability benefit under K.S.A. 74-4927 and amendments thereto prior to July 2, 1987.

History: L. 1980, ch. 233, § 1; L. 1985, ch. 254, § 24; July 1.



74-49,110 Retirant dividend payment reserve in KPERS fund; annual credits.

74-49,110. Retirant dividend payment reserve in KPERS fund; annual credits. There is hereby created the retirant dividend payment reserve in the Kansas public employees retirement fund. Prior to each October 1, the board of trustees of the Kansas public employees retirement system shall credit to the retirant dividend payment reserve an amount equal to the amount required to pay the maximum benefits under K.S.A. 74-49,111, and amendments thereto, during the current year. Such amounts shall be credited from the retirement benefit accumulation reserve.

History: L. 1980, ch. 233, § 2; L. 2003, ch. 155, § 15; May 29.



74-49,111 Retirant dividend payments; determination of amount, limitation; charges to retirement system.

74-49,111. Retirant dividend payments; determination of amount, limitation; charges to retirement system. (a) Each retirant who is entitled to receive a retirement benefit, pension or annuity payment from a retirement system or who is a local school annuitant or an insured disability benefit recipient on July 1 next preceding the payment shall be entitled to receive a retirant dividend payment as specified in this section. Such retirant dividend payment shall be paid annually in addition to the amount of the annual retirement benefit, pension or annuity payment or insured disability benefit to which the retirant is otherwise entitled and shall be paid in the form of an additional payment which shall be made on October 1 each year.

(b) Each such retirement dividend payment shall be payable to the retirant in an amount equal to the amount determined by (1) multiplying the total amount credited to the retirant dividend payment reserve under K.S.A. 74-49,110 by the monthly payment amount of the annual retirement benefit, pension or annuity or insured disability benefit payable to such retirant at the rate in effect on July 1 and (2) dividing the product obtained by the total amount of all monthly payment amounts of annual retirement benefits, pensions or annuities or insured disability benefits payable to all retirants at the rate in effect on July 1. The amount so determined for each retirant shall be the retirant dividend payment for such retirant.  In no event will the payment to a retirant be more than eight and thirty-three hundredths percent (8.33%) of such retirant's annual benefit.

(c) Each such retirant dividend payment shall be paid by warrant to the retirant from the retirant dividend payment reserve of the Kansas public employees retirement fund, except that (1) each such retirant dividend payment payable to a local school annuitant shall be paid to the local school annuitant by the school district maintaining a separate retirement system which is receiving an aggregate payment from the Kansas public employees retirement system under K.S.A. 72-5512b, and (2) each such retirant dividend payment payable to an insured disability benefit recipient shall be paid as provided in K.S.A. 74-49,113.

(d) The amounts paid to the retirants of the retirement systems shall be charged to the respective retirement systems, except that the amounts paid to local school annuitants shall be charged to the state school retirement system and the amounts paid to insured disability benefit recipients shall be charged to the group insurance reserve of the Kansas public employees retirement fund.

History: L. 1980, ch. 233, § 3; July 1.



74-49,112 Same; payments to local school annuitants.

74-49,112. Same; payments to local school annuitants. The Kansas public employees retirement system shall pay from the retirement dividend payment reserve of the Kansas public employees retirement fund to the board of education of the school district required to pay retirant dividend payments under K.S.A. 74-49,111 and amendments thereto, the annual amount required to make the retirement dividend payments payable to local school annuitants under K.S.A. 74-49,111 and amendments thereto.  The board of education of such school district shall certify by August 1 of each year to the Kansas public employees retirement system all information necessary for the administration and determination of the annual amount to be paid to such school district under this section.

History: L. 1980, ch. 233, § 4; L. 1985, ch. 254, § 25; July 1.



74-49,113 Retirant dividend payments; payments to insured disability benefit recipients.

74-49,113. Retirant dividend payments; payments to insured disability benefit recipients. The board of trustees of the Kansas public employees retirement system shall determine annually the amount necessary to finance the retirant dividend payments to insured disability benefit recipients and shall transfer that amount from the retirant dividend payment reserve to the group insurance reserve of the Kansas public employees retirement fund. The board of trustees shall provide for the payment of the retirant dividend payments payable to insured disability benefit recipients under this act as part of the plan of death and long-term disability benefits under K.S.A. 74-4927, and amendments thereto. The cost of such retirant dividend payments shall be paid from the group insurance reserve of the Kansas public employees retirement fund.

History: L. 1980, ch. 233, § 5; L. 1981, ch. 315, § 6; April 30.



74-49,114a Retirant dividend payment October 1, 2000, for certain retirants.

74-49,114a. Retirant dividend payment October 1, 2000, for certain retirants. (a) Each retirant who is entitled to receive a retirement benefit, pension or annuity payment from a retirement system or who is a local school annuitant shall be entitled to receive a retirant dividend payment as specified in this section. Such retirant dividend payment shall be paid in addition to the amount of the annual retirement benefit, pension or annuity payment to which the retirant is otherwise entitled and shall be paid in the form of an additional payment which shall be made on October 1, 2000.

(b) Each such retirement dividend payment as provided in this section shall be payable to the retirant in an amount equal to 50% of the retirement benefit payment such retirant is entitled to receive on July 1, 2000.

(c) Each such retirant dividend payment shall be paid by the retirement system to the retirant and the local school annuitant and shall be payable from the Kansas public employees retirement fund.

(d) As used in this section:

(1) "Retirant" means (A) any person who is a member of a retirement system and who retired prior to July 1, 1999, (B) any person who is a special member of a retirement system and who retired prior to July 1, 1999, (C) any person who is a joint annuitant or beneficiary of any member described in clause (A) or any special member described in clause (B), and (D) any insured disability benefit recipient.

(2) "Retirement system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system, the state school retirement system and the retirement system for judges.

(3) "Local school annuitant" means (A) any person who is an annuitant with 10 or more years of service, who is receiving an annuity, whose annuity is not included, in whole or in part, in payments made to such school district under K.S.A. 72-5512b and amendments thereto, and who is not a member of a group I or of group II as defined in K.S.A. 72-5518 and amendments thereto, and (B) any person who is receiving an annuity and who retired prior to September 1, 1981.

(4) "Insured disability benefit recipient" means any person receiving an insured disability benefit under K.S.A. 74-4927, and amendments thereto, prior to July 1, 1999.

History: L. 2000, ch. 112, § 9; Apr. 27.



74-49,114b Retirant dividend payment, October 1, 2007, for certain retirants.

74-49,114b. Retirant dividend payment, October 1, 2007, for certain retirants. (a) Each retirant who is entitled to receive a retirement benefit, pension or annuity payment from a retirement system shall be entitled to receive a postretirement benefit payment as specified in this section. Such postretirement benefit payment shall be paid in addition to the amount of the retirement benefit, pension or annuity payment to which the retirant is otherwise entitled pursuant to law and shall be paid in the form of an additional payment which shall be made on October 1, 2007.

(b) Each such postretirement benefit payment as provided in this section shall be payable to the retirant in an amount equal to $300.

(c) Each such postretirement benefit payment for retirants other than insured disability benefit recipients shall be paid by the retirement system to such retirants and shall be payable from the Kansas public employees retirement fund. Each such postretirement benefit payment for retirants who are insured disability benefit recipients shall be paid by the retirement system to such retirants and shall be payable from the group insurance reserve fund.

(d) As used in this section:

(1) "Retirant" means (A) any person who is a member of a retirement system and who retired prior to July 1, 1997, and who had at least 10 years or more of service credit, (B) any person who is a special member of a retirement system and who retired prior to July 1, 1997, and who had at least 10 years or more of service credit, (C) any person who is a joint annuitant or beneficiary of any member described in clause (A) or any special member described in clause (B), and (D) any insured disability benefit recipient.

(2) "Retirement system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system, the state school retirement system and the retirement system for judges.

(3) "Insured disability benefit recipient" means any person receiving  an insured disability benefit under K.S.A. 74-4927, and amendments thereto, prior to July 1, 1997.

History: L. 2007, ch. 164, § 16; July 1.



74-49,114c Retirant dividend payment, October 1, 2008, for certain retirants.

74-49,114c. Retirant dividend payment, October 1, 2008, for certain retirants. (a) Subject to appropriations, each retirant who is entitled to receive a retirement benefit, pension or annuity payment from a retirement system as of July 1, 2008, shall be entitled to receive a postretirement benefit payment as specified in this section. Such postretirement benefit payment shall be paid in addition to the amount of the retirement benefit, pension or annuity payment to which the retirant is otherwise entitled pursuant to law and shall be paid in the form of an additional payment which shall be made on or after October 1, 2008.

(b) Each such postretirement benefit payment as provided in this section shall be payable to the retirant in an amount equal to $300.

(c) Each such postretirement benefit payment for retirants other than insured disability benefit recipients shall be paid by the retirement system to such retirants and shall be payable from the Kansas public employees retirement fund. Each such postretirement benefit payment for retirants who are insured disability benefit recipients shall be paid by the retirement system to such retirants and shall be payable from the group insurance reserve fund.

(d) As used in this section:

(1) "Retirant" means (A) any person who is a member of a retirement system and who retired on or before July 1, 1998, and who had at least 10 years or more of service credit, (B) any person who is a member of a retirement system and who began receiving a benefit under K.S.A. 74-4960a, and amendments thereto, on or before July 1, 1998, (C) any person who is a special member of a retirement system and who retired on or before July 1, 1998, and who had at least 10 years or more of service credit, (D) any person who is a joint annuitant or beneficiary of any member described in clause (A) or (B) or any special member described in clause (C), and (E) any insured disability benefit recipient.

(2) "Retirement system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system, the state school retirement system and the retirement system for judges.

(3) "Insured disability benefit recipient" means any person receiving an insured disability benefit under K.S.A. 74-4927, and amendments thereto, on or before July 1, 1998.

History: L. 2008, ch. 179, § 1; June 5.



74-49,115 Computation of benefits for officers and employees when rate of computation is reduced or when placed on furlough.

74-49,115. Computation of benefits for officers and employees when rate of computation is reduced or when placed on furlough. (a) When the compensation for any officer or employee of the state, who retires, becomes disabled or dies is reduced pursuant to law, when such officer or employee voluntarily agrees to reduce such officer or employee's compensation, or when any officer or employee of the state is placed on a furlough without pay, the amount of compensation that would have been paid if the rate of compensation had not been reduced or if the officer or employee had not been placed on the furlough shall continue to be included as compensation for all purposes of computing retirement and pension benefits and death and disability benefits as provided in article 26 of chapter 20 and article 49 of chapter 74 of the Kansas Statutes Annotated, and amendments thereto, earned by such officer or employee as provided by the Kansas public employees retirement system, the Kansas police and firemen's retirement system and the retirement system for judges. Subject to the approval of the secretary of administration, the director of accounts and reports shall prescribe procedures for the payment and remittance of employer and employee contributions by the state agency employing such employees. The board shall administer the provisions of this section, with the cooperation of the director of personnel services.

(b) The provisions of subsection (a) shall not be applicable to compensation reductions attributable to: (1) Voluntary demotions of employees in the classified service; (2) deferred compensation pursuant to the plan authorized by K.S.A. 75-5523, and amendments thereto; or (3) to compensation reductions attributable to the cafeteria plan authorized by K.S.A. 75-6512, and amendments thereto.

(c) For the purposes of this section, "officer" and "employee" means any officer or employee of the state, any member or employee of the legislature or any employee of an institution under the supervision of the board of regents who are members of the Kansas public employees retirement system, the Kansas police and firemen's retirement system or the retirement system for judges.

History: L. 1987, ch. 325, § 1; L. 2002, ch. 192, § 1; L. 2014, ch. 104, § 1; July 1.



74-49,116 Payments due system by participating employer who employs retirant.

74-49,116. Payments due system by participating employer who employs retirant. (a) Except as otherwise provided by this section, any payments due the system by a participating employer may be recovered by the system by offsetting against any funds of the participating employer held by the county treasurer in accordance with this subsection. To offset and recover the payments due the system, the system shall certify the amount of such liability to the officials of the participating employer and the county treasurer. Upon receipt of the system's certification, the county treasurer shall remit the amount certified to the system from the funds of such participating employer within 30 days after receipt of such certification. The county treasurer shall notify the participating employer of the amount remitted to the system.

(b) Any payments due the system by a state agency which is a participating employer may be recovered by the system by offsetting against any moneys in the accounts and funds appropriated for the state agency and from which salaries and wages are paid to employees of the state agency. The system shall certify the amount of such liability to the chief administrative officer of the state agency and to the director of accounts and reports. Upon receipt of the system's certification, the director of accounts and reports shall transfer the amount certified from such accounts or funds of the state agency to the Kansas public employees retirement fund within 30 days after receipt of such certification. The director of accounts and reports shall notify the state agency of the amount transferred to the Kansas public employees retirement fund.

(c) Any payments due the system from a participating employer which is an eligible employer as provided in K.S.A. 74-4931 and amendments thereto may be recovered by the system in accordance with this subsection by offsetting against any moneys payable to such participating employer from moneys appropriated from the state general fund to the department of education. The system shall certify the amount of such liability to the officials of such participating employer, the commissioner of education and the director of accounts and reports. Upon receipt of the system's certification, the director of accounts and reports shall transfer the amount certified from the moneys appropriated from the appropriate account of the state general fund, as determined by the department of education to the Kansas public employees retirement fund within 30 days after receipt of such certification. The system and the department of education shall credit such participating employer with the amount so offset and recovered in the respective accounts. The department of education shall notify such participating employer of each such amount offset and recovered by the system under this subsection.

History: L. 1988, ch. 302, § 33; L. 1994, ch. 293, § 27; July 1.



74-49,117 Benefits on behalf of full-time students.

74-49,117. Benefits on behalf of full-time students. (a) (1) "Full-time student" means a student classified as full-time according to the policy of the accredited high school, vocational or vocational-technical school or college or university in which the student is enrolled.

(2) "Retirement system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system or the retirement system provided in K.S.A. 13-14a01 et seq. and amendments thereto or K.S.A. 14-10a01 et seq. and amendments thereto.

(b) Any benefits on behalf of a child as provided in the retirement system may be continued to the first day of the month in which the child attains the age of 23 years, provided the child is a full-time student in any accredited high school, vocational or vocational-technical school or college or university. Certification of student status from the particular institution shall be submitted at least annually or as deemed necessary by the system. Failure to submit such certification shall be sufficient cause for suspending or discontinuing benefit payments under the retirement system. In the event an eligible child fails to enroll or return to full-time status, benefits paid after attainment of age 18 years or the last month in which the child ceased to be a full-time student, whichever is later, shall be repaid to the system.

(c) The provisions of this section shall be effective on and after July 1, 1989.

History: L. 1989, ch. 232, § 31; May 25.



74-49,122 Compensation in excess of limitations set forth in internal revenue code; requirements and limitations.

74-49,122. Compensation in excess of limitations set forth in internal revenue code; requirements and limitations. (1) Notwithstanding any other provision of law, compensation or salary in excess of the limitations set forth in section 401(a)(17) of the internal revenue code shall not be taken into account under any system of retirement benefits administered by the Kansas public employees retirement system, except that for eligible employees, compensation or salary that may be taken into account shall not be less than that which was allowed to be taken into account on July 1, 1993. For purposes of this section, an "eligible employee" is an individual whose membership in any retirement system administered by the Kansas public employees retirement system was earlier than July 1, 1996.

(2) Notwithstanding any other provision of law, employee contributions shall not be withheld or paid into any retirement system administered by the Kansas public employees retirement system by reason of compensation or salary in excess of the limitations set forth in section 401(a)(17) of the internal revenue code, except that for eligible employees as defined in subsection (1). Compensation or salary on which contributions shall be withheld shall not be subject to any limitations other than those that were in effect under the Kansas public employees retirement system on July 1, 1993.

(3) Notwithstanding any other provision of law, and except for eligible employees as defined in subsection (1), no benefit shall be paid based on compensation or salary that is in excess of the limitations set forth in section 401(a)(17) of the internal revenue code.

(4) Effective with respect to plan years beginning on and after January 1, 2002, the annual compensation of a member which exceeds $200,000 as adjusted for cost-of-living increases in accordance with section 401(a)(17)(B) of the federal internal revenue code, may not be taken into account in determining benefits or employee contributions for any plan year. Annual compensation for the determination period means compensation during the plan year or such other consecutive 12-month period over which compensation is otherwise determined under the plan. The cost-of-living adjustment in effect for a calendar year applies to annual compensation for the determination period that begins with or within such calendar year. If the determination period consists of fewer than 12 months, the annual compensation limit is an amount equal to the otherwise applicable annual compensation limit multiplied by a fraction, the numerator of which is the number of months in the short determination period, and the denominator of which is 12. If the compensation for any prior determination period is taken into account in determining a member's contributions or benefits for the current plan year, the compensation for such prior determination period is subject to the applicable annual compensation limit in effect for that prior period.

(5) For purposes of this section, retirement system means the Kansas public employees retirement system, the Kansas police and firemen's retirement system and the retirement system for judges, and any other system administered by the board of trustees.

History: L. 1995, ch. 267, § 36; L. 2008, ch. 113, § 18; July 1.



74-49,123 Applicability of certain federal internal revenue code provisions to retirement system.

74-49,123. Applicability of certain federal internal revenue code provisions to retirement system. (a) This section applies to the Kansas public employees retirement system and to all other public retirement plans administered by the board of trustees.

(b) As used in this section:

(1) "Federal internal revenue code" means the federal internal revenue code of 1954 or 1986, as amended and as applicable to a governmental plan as in effect on July 1, 2008; and

(2) "retirement plan" includes the Kansas public employees retirement system and all other Kansas public retirement plans and benefit structures, which are administered by the board.

(c) In addition to the federal internal revenue code provisions otherwise noted in each retirement plan's law, and in order to satisfy the applicable requirements under the federal internal revenue code, the retirement plans shall be subject to the following provisions, notwithstanding any other provision of the retirement plan's law:

(1) The board shall distribute the corpus and income of the retirement plan to the members and their beneficiaries in accordance with the retirement plan's law. At no time prior to the satisfaction of all liabilities with respect to members and their beneficiaries shall any part of the corpus and income be used for, or diverted to, purposes other than the exclusive benefit of the members and their beneficiaries.

(2) Forfeitures arising from severance of employment, death or for any other reason may not be applied to increase the benefits any member would otherwise receive under the retirement plan's law. However, forfeitures may be used to reduce an employer's contribution.

(3) All benefits paid from the retirement plan shall be distributed in accordance with a good faith interpretation of the requirements of section 401(a)(9) of the federal internal revenue code and the regulations under that section. Notwithstanding any other provision of these rules and regulations, effective on and after January 1, 2003, the retirement plan is subject to the following provisions:

(A) Benefits must begin by the required beginning date, which is the later of April 1 of the calendar year following the calendar year in which the member reaches 70 1/2 years of age or April 1 of the calendar year following the calendar year in which the member terminates employment. If a member fails to apply for retirement benefits by April 1 of the calendar year following the calendar year in which such member reaches 70 1/2 years of age or April 1 of the calendar year following the calendar year in which such member terminates employment, whichever is later, the board will begin distributing the benefit as required by this section.

(B) The member's entire interest must be distributed over the member's life or the lives of the member and a designated beneficiary, or over a period not extending beyond the life expectancy of the member or of the member and a designated beneficiary. Death benefits must be distributed in accordance with section 401(a)(9) of the federal internal revenue code, including the incidental death benefit requirement in section 401(a)(9)(G) of the federal internal revenue code, and the regulations implementing that section.

(C) The life expectancy of a member, the member's spouse or the member's beneficiary may not be recalculated after the initial determination for purposes of determining benefits.

(D) If a member dies after the required distribution of benefits has begun, the remaining portion of the member's interest must be distributed at least as rapidly as under the method of distribution before the member's death and no longer than the remaining period over which distributions commenced.

(E) If a member dies before required distribution of the member's benefits has begun, the member's entire interest must be either:

(i) In accordance with federal regulations, distributed over the life or life expectancy of the designated beneficiary, with the distributions beginning no later than December 31 of the calendar year immediately following the calendar year of the member's death; or

(ii) distributed by December 31 of the calendar year containing the fifth anniversary of the member's death.

(F) The amount of an annuity paid to a member's beneficiary may not exceed the maximum determined under the incidental death benefit requirement of the federal internal revenue code.

(G) The death and disability benefits provided by a retirement plan are limited by the incidental benefit rule set forth in section 401(a)(9)(G) of the federal internal revenue code and treasury regulation 1.401-1(b)(l)(i).

(4) Distributions from the retirement plans may be made only upon retirement, separation from service, disability or death.

(5) The board or its designee may not:

(A) Determine eligibility for benefits;

(B) compute rates of contribution; or

(C) compute benefits of members or beneficiaries, in a manner that discriminates in favor of members who are considered officers, supervisors or highly compensated, as prohibited under section 401(a)(4) of the federal internal revenue code.

(6) Subject to the provisions of this subsection, benefits paid from, and employee contributions made to, the retirement plans shall not exceed the maximum benefits and the maximum annual additions, respectively, permissible under section 415 of the federal internal revenue code.

(A) Before January 1, 1995, a member may not receive an annual benefit that exceeds the limits specified in section 415(b) of the federal internal revenue code, subject to the applicable adjustments in that section. Beginning January 1, 1995, a participant may not receive an annual benefit that exceeds the dollar amount specified in section 415(b)(1)(A) of the federal internal revenue code, subject to the applicable adjustments in section 415 of the federal internal revenue code.

(B) Notwithstanding any other provision of law to the contrary, the board may modify a request by a participant to make a contribution to the retirement plans if the amount of the contribution would exceed the limits under section 415(c) or 415(n) of the federal internal revenue code subject to the following:

(i) Where the retirement plan's law requires a lump-sum payment, for the purchase of service credit, the board may establish a periodic payment plan in order to avoid a contribution in excess of the limits under section 415(c) or 415(n) of the federal internal revenue code.

(ii) If the board's option under subdivision (i) will not avoid a contribution in excess of the limits under section 415(c) or 415(n) of the federal internal revenue code, the board shall reduce or deny the contribution.

(C) Effective for permissive service credit contributions made in limitation years beginning after December 31, 1997, if an active member makes one or more contributions to purchase permissive service credit under a retirement plan, then the requirements of this section shall be treated as met only if:

(i) The requirements of section 415(b) of the federal internal revenue code are met, determined by treating the accrued benefit derived from all such contributions as an annual benefit for purposes of such section; or

(ii) the requirements of section 415(c) of the federal internal revenue code are met, determined by treating all such contributions as annual additions for purposes of such section. For purposes of applying subparagraph (i) a retirement plan shall not fail to meet the reduced limit under section 415(b)(2)(C) of the federal internal revenue code solely by reason of this paragraph (C), and for purposes of applying subparagraph (ii), a retirement plan shall not fail to meet the percentage limitation under section 415(c)(1)(B) of the federal internal revenue code solely by reason of this paragraph.

(iii) For purposes of this paragraph, the term "permissive service credit" means service credit:

(a) Specifically recognized by a retirement plan's law for purposes of calculating a member's benefit under that retirement plan;

(b) which such member has not received under a retirement plan; and

(c) which such member may receive under a retirement plan's law only by making a voluntary additional contribution, in an amount determined under the retirement plan's law and procedures established by the board, which does not exceed the amount necessary to fund the benefit attributable to such service credit.

(iv) A retirement plan shall fail to meet the requirements of this paragraph if the retirement plan's law specifically provides for a purchase of nonqualified service purchase, and if:

(a) More than five years of nonqualified service credit are taken into account for purposes of this paragraph; or

(b) any nonqualified service credit is taken into account under this paragraph before the member has at least five years of participation under a retirement plan. For purposes of this paragraph, effective for permissive service credit contributions made in limitation years beginning after December 31, 1997, the term "nonqualified service credit" means the same as provided in section 415(n)(3)(C) of the federal internal revenue code.

(v) In the case of a trustee-to-trustee transfer after December 31, 2001, to which section 403(b)(13)(A) or 457(e)(17)(A) of the federal internal revenue code applies, without regard to whether the transfer is made between plans maintained by the same employer:

(a) The limitations of subparagraph (iv) shall not apply in determining whether the transfer is for the purchase of permissive service credit; and

(b) the distribution rules applicable under federal law to a retirement plan shall apply to such amounts and any benefits attributable to such amounts.

(vi) For an eligible member, the limitation of section 415(c)(1) of the federal internal revenue code shall not be applied to reduce the amount of permissive service credit which may be purchased to an amount less than the amount which was allowed to be purchased under the terms of the statute as in effect on August 5, 1997. For purposes of this subparagraph, an eligible member is an individual who first became a member in the retirement plan before January 1, 1998.

(D) Subject to approval by the internal revenue service, the board shall maintain a qualified governmental excess benefit arrangement under section 415(m) of the federal internal revenue code. The board shall establish the necessary and appropriate procedures for the administration of such benefit arrangement under the federal internal revenue code. The amount of any annual benefit that would exceed the limitations imposed by section 415 of the federal internal revenue code shall be paid from this benefit arrangement. The amount of any contribution that would exceed the limitations imposed by section 415 of the federal internal revenue code shall be credited to this benefit arrangement. The qualified excess benefit arrangement shall be a separate portion of the retirement plan. The qualified excess benefit arrangement is subject to the following requirements:

(i) The benefit arrangement shall be maintained solely for the purpose of providing to participants in the retirement plans that part of the participant's annual benefit otherwise payable under the terms of the act that exceeds the limitations on benefits imposed by section 415 of the federal internal revenue code; and

(ii) participants do not have an election, directly or indirectly, to defer compensation to the excess benefit arrangement.

(E) For purposes of applying these limits only and for no other purpose, the definition of compensation where applicable shall be compensation actually paid or made available during a limitation year, except as noted below and as permitted by treasury regulation section 1.415(c)-2. Specifically, compensation shall be defined as wages within the meaning of section 3401(a) of the federal internal revenue code and all other payments of compensation to an employee by an employer for which the employer is required to furnish the employee a written statement under sections 6041(d), 6051(a)(3) and 6052 of the federal internal revenue code. Compensation shall be determined without regard to any rules under section 3401(a) of the federal internal revenue code that limit the remuneration included in wages based on the nature or location of the employment or the services performed, such as the exception for agricultural labor in section 3401(a)(2) of the federal internal revenue code.

(i) However, for limitation years beginning after December 31, 1997, compensation shall also include amounts that would otherwise be included in compensation but for an election under sections 125(a), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b) of the federal internal revenue code. For limitation years beginning after December 30, 2000, compensation shall also include any elective amounts that are not includable in the gross income of the employee by reason of section 132(f)(4) of the federal internal revenue code.

(ii) The definition of compensation shall exclude employee contributions picked up under section 414(h)(2) of the federal internal revenue code.

(iii) For limitation years beginning on and after January 1, 2007, compensation for the limitation year will also include compensation paid by the later of two and a half months after an employee's severance from employment or the end of the limitation year that includes the date of the employee's severance from employment if:

(a) The payment is regular compensation for services during the employee's regular working hours or compensation for services outside the employee's regular working hours, such as overtime or shift differential, commissions, bonuses or other similar payments, and absent a severance from employment, the payments would have been paid to the employee while the employee continues in employment with the employer;

(b) the payment is for unused accrued bona fide sick, vacation or other leave that the employee would have been able to use if employment had continued; or

(c) for limitation years beginning on and after January 1, 2012, the payment is made pursuant to a nonqualified unfunded deferred compensation plan, but only if the payment would have been paid to the member at the same time if the member had continued employment with the employer and only to the extent that the payment is includable in the member's gross income.

(iv) Any payments not described in paragraph (iii) are not considered compensation if paid after severance from employment, even if they are paid within two and a half months following severance from employment, except for payments to the individual who does not currently perform services for the employer by reason of qualified military service, within the meaning of section 414(u)(1) of the federal internal revenue code, to the extent these payments do not exceed the amounts the individual would have received if the individual had continued to perform services for the employer rather than entering qualified military service.

(v) An employee who is in qualified military service, within the meaning of section 414(u)(1) of the federal internal revenue code, shall be treated as receiving compensation from the employer during such period of qualified military service equal to: (a) The compensation the employee would have received during such period if the employee were not in qualified military service, determined based on the rate of pay the employee would have received from the employer but for the absence during the period of qualified military service; or (b) if the compensation the employee would have received during such period was not reasonably certain, the employee's average compensation from the employer during the twelve-month period immediately preceding the qualified military service, or if shorter, the period of employment immediately preceding the qualified military service.

(vi) Back pay, within the meaning of treasury regulation section 1.415(c)-2(g)(8), shall be treated as compensation for the limitation year to which the back pay relates to the extent the back pay represents wages and compensation that would otherwise be included under this definition.

(7) On and after January 1, 2009, for purposes of applying the limits under section 415(b) of the federal internal revenue code, the following shall apply:

(A) A member's applicable limit shall be applied to the member's annual benefit in the first limitation year without regard to any automatic cost-of-living increases;

(B) to the extent the member's annual benefit equals or exceeds such limit, the member shall no longer be eligible for cost-of-living increases until such time as the benefit plus the accumulated increases are less than such limit;

(C) thereafter, in any subsequent limitation year, the member's annual benefit including any automatic cost-of-living increase applicable shall be tested under the then applicable benefit limit including any adjustment to the dollar limit under section 415(b)(1)(A) or 415(d) of the federal internal revenue code and the regulations thereunder; and

(D) in no event shall a member's annual benefit payable from a retirement plan in any limitation year be greater than the limit applicable at the annuity starting date, as increased in subsequent years pursuant to section 415(d) of the federal internal revenue code and the regulations thereunder. If the form of benefit without regard to the automatic benefit increase feature is not a straight life annuity, then the preceding sentence is applied by reducing the limit under section 415(b) of the federal internal revenue code applicable at the annuity starting date to an actuarially equivalent amount determined using the assumptions specified in treasury regulation section 1.415(b)-1(c)(2)(ii) that take into account the death benefits under the form of benefit. This subsection applies to distributions made on and after January 1, 1993. A distributee may elect to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a transfer made from the retirement system.

(i) An eligible rollover distribution is any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include: (a) Any distribution that is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life or the life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary or for a specified period of 10 years or more; (b) any distribution to the extent such distribution is required under section 401(a)(9) of the federal internal revenue code; (c) the portion of any distribution that is not includable in gross income; and (d) any other distribution that is reasonably expected to total less than $200 during the year. Effective January 1, 2002, a portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions that are not includable in gross income. However, such portion may be transferred only to an individual retirement account or annuity described in section 408(a) or (b) of the federal internal revenue code, or to a qualified defined contribution plan described in section 401(a) of the federal internal revenue code or to a qualified plan described in section 403(a) of the federal internal revenue code, that agrees to separately account for amounts so transferred and earnings on such amounts, including separately accounting for the portion of the distribution that is includable in gross income and the portion of the distribution that is not so includable, or on or after January 1, 2007, to a qualified defined benefit plan described in section 401(a) of the federal internal revenue code or to an annuity contract described in section 403(b) of the federal internal revenue code, that agrees to separately account for amounts so transferred and earnings thereon, including separately accounting for the portion of the distribution that is includable in gross income and the portion of the distribution that is not so includable.

(ii) An eligible retirement plan is any of the following that accepts the distributee's eligible rollover distribution:

(a) An individual retirement account described in section 408(a) of the federal internal revenue code;

(b) an individual retirement annuity described in section 408(b) of the federal internal revenue code;

(c) an annuity plan described in section 403(a) of the federal internal revenue code;

(d) a qualified trust described in section 401(a) of the federal internal revenue code;

(e) effective January 1, 2002, an annuity contract described in section 403(b) of the federal internal revenue code;

(f) effective January 1, 2002, a plan eligible under section 457(b) of the federal internal revenue code that is maintained by a state, political subdivision of a state or any agency or instrumentality of a state or a political subdivision of a state that agrees to separately account for amounts transferred into the plan from a retirement plan; or

(g) effective January 1, 2008, a roth IRA described in section 408(A) of the federal internal revenue code.

(iii) Effective January 1, 2002, the definition of eligible rollover distribution also includes a distribution to a surviving spouse, or to a spouse or former spouse who is an alternate payee under a domestic relations order, as defined in section 414(p) of the federal internal revenue code.

(iv) A distributee includes an employee or former employee. It also includes the employee's or former employee's surviving spouse and the employee's or former employee's spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in section 414(p) of the federal internal revenue code. Effective July 1, 2007, a distributee further includes a nonspouse beneficiary who is a designated beneficiary as defined by section 401(a)(9)(E) of the federal internal revenue code. However, a nonspouse beneficiary may rollover the distribution only to an individual retirement account or individual retirement annuity established for the purpose of receiving the distribution and the account or annuity will be treated as an "inherited" individual retirement account or annuity.

(v) A direct rollover is a payment by the retirement system to the eligible retirement plan specified by the distributee.

(8) Notwithstanding any law to the contrary, the board may accept a direct or indirect eligible rollover distributions for the purpose of the purchase of service credit. In addition, the board may accept a direct trustee to trustee transfer from a deferred compensation plan under section 457(b) of the federal internal revenue code or a tax sheltered annuity under section 403(b) of the federal internal revenue code for: (A) The purchase of permissive service credit, as defined under section 415(n)(3)(A) of the federal internal revenue code; or (B) a repayment to which section 415 of the federal internal revenue code does not apply pursuant to section 415(k)(3) of the federal internal revenue code. Any such transfer shall be allowed as provided in this subsection to the extent permitted by law, subject to any conditions, proofs or acceptance established or required by the board or the board's designee.

(9) Where required by the act, an employer shall pick up and pay contributions that would otherwise be payable by members of a retirement plan in accordance with section 414(h)(2) of the federal internal revenue code as follows:

(A) The contributions, although designated as employee contributions, are being paid by the employer in lieu of contributions by the employee;

(B) the employee must not have been given the option of receiving the amounts directly instead of having them paid to the retirement plan; and

(C) the pickup shall apply to amounts that a member elects to contribute to receive credit for prior or participating service if the election is irrevocable and applies to amounts contributed before retirement.

(10) (A) Notwithstanding any provision of this plan to the contrary, contributions, benefits and service credit with respect to qualified military service will be provided in accordance with section 414(u) of the federal internal revenue code and the uniformed services employment and reemployment rights act of 1994.

(B) Effective with respect to deaths occurring on or after January 1, 2007, while a member is performing qualified military service, as defined in chapter 43 of title 38, United States code, to the extent required by section 401(a)(37) of the federal internal revenue code, survivors of a member in the system, are entitled to any additional benefits that the system would provide if the member had resumed employment and then died, such as accelerated vesting or survivor benefits that are contingent on the member's death while employed. A deceased member's period of qualified military service must be counted for vesting purposes.

(C) Effective with respect to deaths or disabilities, or both, occurring on or after January 1, 2007, while a member is performing qualified military service, as defined in chapter 43 of title 38, United States code, to the extent permitted by section 414(u)(9) of the federal internal revenue code, for the benefit accrual purposes and in the case of death, for vesting purposes, the member will be treated as having earned years of service for the period of qualified military service, having returned to employment on the day before the death or disability, or both, and then having terminated on the date of death or disability. This provision shall be applied to all similarly situated individuals in a reasonably equivalent manner.

(D) Beginning January 1, 2009, to the extent required by section 414(u)(12) of the federal internal revenue code, an individual receiving differential wage payments, as defined under section 3401(h)(2) of the federal internal revenue code, from an employer shall be treated as employed by that employer, and the differential wage payment shall be treated as compensation for purposes of applying the limits on annual additions under section 415(c) of the federal internal revenue code. This provision shall be applied to all similarly situated individuals in a reasonably equivalent manner.

(11) Upon the complete or partial termination of a retirement plan, the rights of members to benefits accrued to the date of termination, to the extent funded, or to the amounts in their accounts are nonforfeitable, and amounts in their accounts may be distributed to them.

(d) The plan year for the retirement plan begins on July 1.

(e) The limitation year for purposes of section 415 of the federal internal revenue code is the calendar year.

(f) The board may not engage in a transaction prohibited by section 503(b) of the federal internal revenue code.

(g) (1) For purposes of determining an "actuarial equivalent" or of an "actuarial computation" for members hired prior to July 1, 2009, the board shall use the following:

(A) The applicable mortality table is specified in revenue ruling 2001-62 or revenue ruling 2007-67, as applicable; and

(B) the applicable interest factor is 8% per year.

(2) For purposes of determining an "actuarial equivalent" or an "actuarial computation" for members hired on or after July 1, 2009, the board shall use the following:

(A) The applicable mortality table is the 50/50 male/female blend of the RP 2000 health annuitant mortality table, projected to 2025; and

(B) the applicable interest factor is 8% per year.

(3) For converting amounts payable under the partial lump sum option, the board shall use the following:

(A) The applicable mortality table is a 50/50 male/female blend of the 1983 group annuity mortality table; and

(B) the applicable interest factor is 8% per year.

(4) For benefit testing under section 415(b) of the federal internal revenue code, the factors required by treasury regulations shall be used. The applicable mortality table is specified in revenue ruling 2001-62 for years prior to January 1, 2009, and notice 2008-85 for years after December 31, 2008.

History: L. 1998, ch. 64, § 83; L. 2002, ch. 116, § 9; L. 2008, ch. 113, § 19; L. 2012, ch. 11, § 3; July 1.



74-49,124 Administration of Kansas public employees retirement fund; application of federal internal revenue code; vesting in employee contributions and retirement benefits of members.

74-49,124. Administration of Kansas public employees retirement fund; application of federal internal revenue code; vesting in employee contributions and retirement benefits of members. (a) The board shall administer the Kansas public employees retirement fund, including all benefit structures administered by the board, in the manner required to satisfy the applicable qualification requirements for governmental plans as specified in the federal internal revenue code of 1954 or 1986, as amended and as appropriate for a governmental plan and as in effect on July 1, 2008.

(b) Members shall be completely vested in their employee contributions at all times. Upon completion of required years of service and attainment of normal retirement age members are vested in the benefits provided under the retirement plan. Upon plan termination or discontinuance of employer contributions, members are vested in the retirement plan to the extent funded.

History: L. 1998, ch. 64, § 85; L. 2008, ch. 113, § 20; July 1.



74-49,125 Benefit increases; application of 74-49,123.

74-49,125. Benefit increases; application of 74-49,123. The provisions of subsection (c)(6) of K.S.A. 74-49,123 and amendments thereto apply to benefit increases provided under the provisions of K.S.A. 74-4943 through 74-4950g and amendments thereto and to future benefit increases provided to retirants or local school annuitants.

History: L. 1998, ch. 64, § 86; July 1.



74-49,126 Payment of accumulated leave or other payments to retirants; payment of actuarial liability; lump-sum or amortization of payment.

74-49,126. Payment of accumulated leave or other payments to retirants; payment of actuarial liability; lump-sum or amortization of payment. (1) Notwithstanding the provisions of subsection (9) of K.S.A. 74-4902 and amendments thereto, any payment for accumulated sick leave, vacation or annual leave, severance pay or any other payments to the member which, when upon retirement, increases the member's final average salary by more than 15%, shall require the participating employer to pay the system a lump-sum amount equal to the system's actuarial liability for benefits attributable to and payable on account of such excess over the 15% or require the participating employer to pay the system as provided in subsection (2).

(2) In lieu of a lump-sum amount as provided in subsection (1), such participating employer may elect to pay the system in an amount sufficient to amortize over a period of no more than 15 years commencing January 1, 2000, the system's actuarial liability for such benefits attributable to and payable on account of such excess over the 15%.  The board shall determine for each such participating employer the amount sufficient for amortization.  On the basis of such determination the board shall annually certify to each such participating employer separately an actuarially determined rate of contribution which shall be required to be paid by that participating employer. Such rate shall be termed the participating employer's excess liability contribution.

(3) As used in this section, "system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system and the retirement system for judges.

History: L. 1998, ch. 201, § 52; L. 1999, ch. 3, § 1; July 1.



74-49,127 Payments to beneficiaries.

74-49,127. Payments to beneficiaries. (1) Any payment made to a named beneficiary as provided in this section, shall be a full discharge and release to the system from any further claims.  Any payment made to a beneficiary as provided in clauses (A), (B), (C), (D), (E) or (F) of subsection (7) of K.S.A. 74-4902 or in clauses (1), (2), (3), (4), (5) or (6) of subsection (k) of K.S.A. 20-2601, and amendments thereto, as determined by the board, shall be a full discharge and release to the system from any further claims.  Whenever any payment is payable to more than one beneficiary such payment shall be made to such beneficiaries jointly.

(2) Any benefits payable to a beneficiary or beneficiaries who are incompetent shall be made in the name of the beneficiary or beneficiaries and delivered to the lawfully appointed conservator of such beneficiaries who was nominated by will or as otherwise provided by law, except that in those cases where the benefit involves an amount not to exceed $500, the board is hereby authorized in its discretion without the appointment of a conservator or in the giving of a bond to pay such amount as is due to the incompetent person or persons themselves.

(3) Any lump-sum benefits payable to a beneficiary or beneficiaries who are minor children and which amount totals $10,000 or more shall be made in the name of the beneficiary or beneficiaries and delivered to the lawfully appointed conservator of such beneficiaries who was nominated by will or as otherwise provided by law except that in those cases where the benefit involves an amount not to exceed $500, the board is hereby authorized in its discretion without the appointment of a conservator or the giving of a bond to pay such amount as is due to the minor or minors themselves.  If no conservator is lawfully appointed, the system will credit interest at 4% on all benefits due and payable and shall pay all benefits plus interest to the beneficiary or beneficiaries who are minor children when they attain age 18 years.  Any benefits payable to a beneficiary or beneficiaries who are minor children and which amount which totals more than $500 but less than $10,000, may be made in the name of the beneficiary or beneficiaries and paid under the uniform transfers to minors act as provided in K.S.A. 38-1701 et seq. and amendments thereto.

(4) Any monthly benefits payable to a beneficiary or beneficiaries who are minor children shall be made in the name of the beneficiary or beneficiaries and delivered to the lawfully appointed conservator of such beneficiaries who was nominated by will or as otherwise provided by law.  If no conservator is lawfully appointed, the system will credit interest at 4% on all benefits due and payable and shall pay all benefits plus interest to the beneficiary or beneficiaries who are minor children when they attain age 18 years.

(5) As used in this section, "system" means the Kansas public employees retirement system, the Kansas police and firemen's retirement system and the retirement system for judges.

History: L. 1998, ch. 201, § 53; July 1.



74-49,128 Nature of certain benefits; not regulated by insurance department.

74-49,128. Nature of certain benefits; not regulated by insurance department. The lump sum death benefits, survivor benefits and funeral expenses that are provided to surviving spouses, minor children and other beneficiaries as a result of a death pursuant to K.S.A. 13-14a11, 14-10a11, 74-4958, 74-4958a, 74-4959, 74-4960, 74-4960a and 74-4989, and amendments thereto, are in the nature of life insurance; are provided by the participating employers for the protection of members' spouses, survivors or beneficiaries as provided in those sections; and are not subject to regulation of the state of Kansas department of insurance. The provisions of this section shall be effective on and after July 1, 2000.

History: L. 2000, ch. 152, § 36; L. 2001, ch. 209, § 46; May 31.



74-49,129 Revenue bonds to finance unfunded liability of Kansas public employees retirement system; requirements and procedures.

74-49,129. Revenue bonds to finance unfunded liability of Kansas public employees retirement system; requirements and procedures. (a) For the purpose of financing a portion of the unfunded actuarial pension liability of the Kansas public employees retirement system, the Kansas development finance authority is hereby authorized to issue one or more series of revenue bonds under the Kansas development finance authority act in an amount necessary to provide a deposit or deposits in a total amount not to exceed $500,000,000 to the Kansas public employees retirement system and to pay the costs of issuance of the bonds, including any credit enhancement, and provide any required reserves for the bonds. The principal amount, interest rates and final maturity of such revenue bonds and any bonds issued to refund such bonds or parameters for such principal amount, interest rates and final maturity shall be approved by a resolution of the state finance council. The state finance council shall review and determine the lowest cost method for financing such bonds, including, but not limited to, issues related to the tax status of the bonds. The bonds, and interest thereon, issued pursuant to this section shall be payable from moneys appropriated by the state for such purpose. The bonds and interest thereon, issued pursuant to this section shall be obligations only of the authority and in no event shall such bonds constitute an indebtedness or obligation of the Kansas public employees retirement system or an indebtedness or obligation for which the faith and credit or any assets of the system are pledged.

(b) As used in this section, "unfunded actuarial pension liability" means the unfunded actuarially accrued liability of the state for the state of Kansas and participating employers under K.S.A. 74-4931, and amendments thereto, portion of such liability of the Kansas public employees retirement system, determined as of the later of December 31, 2001, or the end of the most recent calendar year for which an actuarial valuation report is available and certified to the Kansas development finance authority by the executive secretary of the Kansas public employees retirement system.

(c) (1) The authority may pledge the contract or contracts authorized in subsection (d), or any part thereof, for the payment or redemption of the bonds, and covenant as to the use and disposition of money available to the authority for payments of the bonds. The authority is authorized to enter into any agreements necessary or desirable to effectuate the purposes of this section.

(2) The proceeds from the sale of the bonds, other than refunding bonds, issued pursuant to this section, after payment of any costs related to the issuance of such bonds, shall be paid by the authority to the Kansas public employees retirement system to be applied to the payment, in full or in part, of the unfunded accrued pension liability as directed by the Kansas public employees retirement system.

(3) The state hereby pledges and covenants with the holders of any bonds issued pursuant to the provisions of this section, that it will not limit or alter the rights or powers vested in the authority by this section, nor limit or alter the rights or powers of the authority, the department of administration or the Kansas public employees retirement system, in any manner which would jeopardize the interest of the holders or any trustee of such holders or inhibit or prevent performance or fulfillment by the authority, the department of administration or the Kansas public employees retirement system with respect to the terms of any agreement made with the holders of the bonds or agreements made pursuant to this section, except that the failure of the legislature to appropriate moneys for any purpose shall not be deemed a violation of this pledge and covenant. The department of administration is hereby specifically authorized to include this pledge and covenant in any agreement with the authority. The authority is hereby specifically authorized to include this pledge and covenant in any bond resolution, trust indenture or agreement for the benefit of holders of the bonds.

(4) Revenue bonds may be issued pursuant to this section without obtaining the consent of any department, division, commission, board or agency of the state, other than the approvals of the state finance council required by this section, and without any other proceedings or the occurrence of any other conditions or other things other than those proceedings, conditions or things which are specifically required by the Kansas development finance authority act.

(d) The department of administration and the authority are authorized to enter into one or more contracts to implement the payment arrangement that is provided for in this section. The contract or contracts shall provide for payment of the amounts required to be paid pursuant to this section and shall set forth the procedure for the transfer of moneys for the purpose of paying such moneys. The contract or contracts shall contain such terms and conditions including principal amount, interest rates and final maturity as shall be approved by resolution of the state finance council and shall include, but not be limited to, terms and conditions necessary or desirable to provide for repayment of and to secure any bonds of the authority issued pursuant to this section.

(e) The approvals by the state finance council required by subsection (a) and (d) are hereby characterized as matters of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c, and amendments thereto. Such approvals may be given by the state finance council when the legislature is in session.

(f) No bonds shall be issued pursuant to this section prior to the review of and recommendation to the state finance council of such issuance by the joint committee on pensions, investments and benefits.

History: L. 2003, ch. 155, § 16; May 29.



74-49,130 74-49,130.Revenue bonds to finance unfunded liability related to certain regents retirants designated as special members and certain 13th check recipients; requirements and procedures. (

74-49,130. Revenue bonds to finance unfunded liability related to certain regents retirants designated as special members and certain 13th check recipients; requirements and procedures. (a) For the purpose of financing the unfunded actuarial pension liability of the Kansas public employees retirement system related to persons designated as special members pursuant to K.S.A. 2015 Supp. 74-4925g, and amendments thereto and related to persons entitled to benefits pursuant to the provisions of K.S.A. 74-49,109, and amendments thereto, the Kansas development finance authority is hereby authorized to issue one or more series of revenue bonds under the Kansas development finance authority act in an amount necessary to provide a deposit or deposits in a total amount not to exceed $40,400,000 of which no more than $15,500,000 of such deposit or deposits shall be related to persons designated as special members pursuant to K.S.A. 2015 Supp. 74-4925g, and amendments thereto and no more than $24,900,000 of such deposit or deposits shall be related to persons entitled to benefits pursuant to the provisions of K.S.A. 74-49,109, and amendments thereto, to the Kansas public employees retirement system and to pay all amounts required for costs of issuance of the bonds, including any credit enhancement, and to provide any required reserves for the bonds, capitalized interest and refunding bonds. The principal amount, interest rates and final maturity of such revenue bonds and any bonds issued to refund such bonds or parameters for such principal amount, interest rates and final maturity shall be approved by the secretary of administration, except that the final maturity of such revenue bonds shall not exceed 10 years. The bonds, and interest thereon, issued pursuant to this section shall be payable from moneys appropriated by the state for such purpose. The bonds and interest thereon, issued pursuant to this section shall be obligations only of the authority and in no event shall such bonds constitute an indebtedness or obligation of the Kansas public employees retirement system or an indebtedness or obligation for which the faith and credit or any assets of the system are pledged.

(b) As used in this section, "unfunded actuarial pension liability" means the unfunded actuarially accrued liability of the state for persons designated as special members pursuant to K.S.A. 2015 Supp. 74-4925g, and amendments thereto and for persons entitled to benefits pursuant to the provisions of K.S.A. 74-49,109, and amendments thereto, determined as of the later of December 31, 2001, or the end of the most recent calendar year for which an actuarial valuation report is available and certified to the Kansas development finance authority by the executive secretary of the Kansas public employees retirement system.

(c) (1) The authority may pledge the contract or contracts authorized in subsection (d), or any part thereof, for the payment or redemption of the bonds, and covenant as to the use and disposition of money available to the authority for payments of the bonds. The authority is authorized to enter into any agreements necessary or desirable to effectuate the purposes of this section.

(2) The proceeds from the sale of the bonds, other than refunding bonds, issued pursuant to this section, after payment of any costs related to the issuance of such bonds, any required reserves and any capitalized interest, shall be paid by the authority to the Kansas public employees retirement system to be applied to the payment, in full or in part, of the unfunded accrued pension liability as directed by the Kansas public employees retirement system.

(3) The state hereby pledges and covenants with the holders of any bonds issued pursuant to the provisions of this section, that it will not limit or alter the rights or powers vested in the authority by this section, nor limit or alter the rights or powers of the authority, the state board of regents or the Kansas public employees retirement system, in any manner which would jeopardize the interest of the holders or any trustee of such holders or inhibit or prevent performance or fulfillment by the authority, the state board of regents or the Kansas public employees retirement system with respect to the terms of any agreement made with the holders of the bonds or agreements made pursuant to this section, except that the failure of the state to appropriate moneys for any purpose shall not be deemed a violation of this pledge and covenant. The state board of regents and the Kansas public employees retirement system are hereby specifically authorized to include this pledge and covenant in any agreement with the authority. The authority is hereby specifically authorized to include this pledge and covenant in any bond resolution, trust indenture or agreement for the benefit of holders of the bonds.

(4) Revenue bonds may be issued pursuant to this section without obtaining the consent of any department, division, commission, board or agency of the state, other than the approvals of the state finance council required by this section, and without any other proceedings or the occurrence of any other conditions or other things other than those proceedings, conditions or things which are specifically required by the Kansas development finance authority act.

(d) The state board of regents, the Kansas public employees retirement system and the authority are authorized to enter into one or more contracts to implement the payment arrangement that is provided for in this section. The contract or contracts shall provide for payment of the amounts required to be paid pursuant to this section and shall set forth the procedure for the transfer of moneys for the purpose of paying such moneys. The contract or contracts shall contain such terms and conditions including principal amount, interest rates and final maturity as shall be approved by the secretary of administration and shall include, but not be limited to, terms and conditions necessary or desirable to provide for repayment of and to secure any bonds of the authority issued pursuant to this section.

History: L. 2003, ch. 155, § 20; May 29.



74-49,131 Deposit of employer contributions for 13th check recipients in KDFA series 2003H bond debt service fund; powers and duties of executive secretary; transfer of certain amounts to state general fund.

74-49,131. Deposit of employer contributions for 13th check recipients in KDFA series 2003H bond debt service fund; powers and duties of executive secretary; transfer of certain amounts to state general fund. Notwithstanding the provisions of K.S.A. 74-4921, and amendments thereto, any employer contributions remitted in accordance with the provisions of K.S.A. 20-2605, 74-4920, 74-4939 and 74-4967, and amendments thereto, for the purpose of paying the actuarial cost of the provisions of K.S.A. 74-49,109 et seq., and amendments thereto, shall be deposited in the KDFA series 2003H bond debt service fund, which is hereby created in the state treasury. Such fund shall be administered by the Kansas public employees retirement system. The executive director of the Kansas public employees retirement system shall certify to the director of accounts and reports an amount to reimburse the state general fund for bond debt service payments authorized pursuant to law for each fiscal year commencing in fiscal year 2005, and ending in fiscal year 2014. The director of accounts and reports shall transfer such amount certified as provided by this section to the state general fund not later than June 30 of each such fiscal year.

History: L. 2004, ch. 182, § 8; June 3.



74-49,131a Revenue bonds not to exceed $1 billion to finance unfunded actuarial pension liability of Kansas public employees retirement system; requirements, limitations and procedure.

74-49,131a. Revenue bonds not to exceed $1 billion to finance unfunded actuarial pension liability of Kansas public employees retirement system; requirements, limitations and procedure. (a) For the purpose of financing a portion of the unfunded actuarial pension liability of the Kansas public employees retirement system, the Kansas development finance authority is hereby authorized to issue one or more series of revenue bonds under the Kansas development finance authority act in an amount necessary to provide a deposit or deposits to the Kansas public employees retirement system in a total amount not to exceed $1,000,000,000 plus all amounts required to pay the costs of issuance of the bonds, including any credit enhancement, interest costs and to provide any required reserves for the bonds. No bonds shall be issued until such issuance has been approved by a resolution of the state finance council. The principal amount, interest rates and final maturity of such revenue bonds and any bonds issued to refund such bonds or parameters for such principal amount, interest rates and final maturity shall be approved by a resolution of the state finance council, except that, for any one or more series of revenue bonds issued pursuant to this section, such interest rate, all inclusive cost, shall not exceed 5%. The bonds, and interest thereon, issued pursuant to this section shall be payable from moneys appropriated by the state for such purpose. The bonds, and interest thereon, issued pursuant to this section shall be obligations only of the authority and in no event shall such bonds constitute an indebtedness or obligation of the Kansas public employees retirement system or an indebtedness or obligation for which the faith and credit or any assets of the system are pledged. Neither the state nor the department of administration shall have the power to pledge the full faith and credit or taxing power of the state for debt service on any bonds issued pursuant to this section, and any payment by the department for such purpose shall be subject to and dependent on appropriations by the legislature. Any obligation of the state or the department for payment of debt service on bonds issued pursuant to this section shall not be considered a debt or obligation of the state for the purpose of section 6 of article 11 of the constitution of the state of Kansas.

(b) As used in this section, "unfunded actuarial pension liability" means the unfunded actuarially accrued liability of the state for the state of Kansas' and participating employers', under K.S.A. 74-4931, and amendments thereto, portion of such liability of the Kansas public employees retirement system, determined as of the later of December 31, 2013, or the end of the most recent calendar year for which an actuarial valuation report is available and certified to the Kansas development finance authority by the executive director of the Kansas public employees retirement system.

(c) (1) The authority may pledge the contract or contracts authorized in subsection (d), or any part thereof, for the payment or redemption of the bonds, and covenant as to the use and disposition of moneys available to the authority for payment of the bonds. The authority is authorized to enter into any agreements necessary or desirable to effectuate the purposes of this section.

(2) The proceeds from the sale of the bonds, other than refunding bonds, issued pursuant to this section, after payment of any costs related to the issuance of such bonds, shall be paid by the authority to the Kansas public employees retirement system to be applied to the payment, in full or in part, of the unfunded accrued pension liability as directed by the Kansas public employees retirement system.

(3) The state hereby pledges and covenants with the holders of any bonds issued pursuant to the provisions of this section that it will not limit or alter the rights or powers vested in the authority by this section, nor limit or alter the rights or powers of the authority, the department of administration or the Kansas public employees retirement system, in any manner which would jeopardize the interest of the holders or any trustee of such holders or inhibit or prevent performance or fulfillment by the authority, the department of administration or the Kansas public employees retirement system with respect to the terms of any agreement made with the holders of the bonds or agreements made pursuant to this section, except that the failure of the legislature to appropriate moneys for any purpose shall not be deemed a violation of this pledge and covenant. The department of administration is hereby specifically authorized to include this pledge and covenant in any agreement with the authority. The authority is hereby specifically authorized to include this pledge and covenant in any bond resolution, trust indenture or agreement for the benefit of holders of the bonds.

(4) Revenue bonds may be issued pursuant to this section without obtaining the consent of any department, division, commission, board or agency of the state, other than the approvals of the state finance council required by this section, and without any other proceedings or the occurrence of any other conditions or other things other than those proceedings, conditions or things which are specifically required by the Kansas development finance authority act.

(d) The department of administration and the authority are authorized to enter into one or more contracts to implement the payment arrangement that is provided for in this section. The contract or contracts shall provide for payment of the amounts required to be paid pursuant to this section and shall set forth the procedure for the transfer of moneys for the purpose of paying such moneys. The contract or contracts shall contain such terms and conditions, including principal amount, interest rates and final maturity, as shall be approved by resolution of the state finance council and shall include, but not be limited to, terms and conditions necessary or desirable to provide for repayment of and to secure any bonds of the authority issued pursuant to this section.

(e) The approvals by the state finance council required by subsections (a) and (d) are hereby characterized as matters of legislative delegation and subject to the guidelines prescribed in K.S.A. 75-3711c(c), and amendments thereto. Such approvals may be given by the state finance council when the legislature is in session.

History: L. 2015, ch. 39, § 1; Apr. 23.



74-49,134 Member election for contributions and benefits.

74-49,134. Member election for contributions and benefits. (a) The provisions of this section and any related provisions shall not be implemented until the board of trustees of the Kansas public employees retirement system has obtained approval for the election and related provisions specified in this section from the federal internal revenue service. The board may implement the remainder of this act prior to implementation of this section. To that end, this section and provisions related thereto are severable from the remainder of this act and shall be repealed if the federal internal revenue service refuses to grant such approval or issues an adverse decision.

(b) Except as otherwise provided in this act, a member of the system under the provisions of K.S.A. 74-4901 et seq., and amendments thereto, on July 1, 2013, may elect to: (1) Contribute, commencing January 1, 2014, 5% of such member's compensation as employee contributions, and commencing January 1, 2015, and in each subsequent calendar year, 6% of such member's compensation as employee contributions, and to receive an amount for participating service equal to the total of 1.85% of such member's final average salary; or (2) continue to contribute 4% of such member's compensation as employee contributions, and to receive an amount for participating service equal to the total of 1.4% of such member's final average salary. Members shall make such election within a 90-day period established by the board.

(c) Except as otherwise provided in this act, a member of the system under the provisions of the Kansas public employees retirement act of 2009, on July 1, 2013, may elect to: (1) Continue to contribute, commencing January 1, 2014, 6% of such member's compensation as employee contributions pursuant to K.S.A. 74-49,210, and amendments thereto, receive an annual cost-of-living adjustment pursuant to K.S.A. 2015 Supp. 74-49,213, and amendments thereto, and receive an amount for participating service equal to the total of 1.4% of the member's final average salary; or (2) continue to contribute 6% of such member's compensation as employee contributions and not be eligible to receive an annual cost-of-living adjustment pursuant to K.S.A. 2015 Supp. 74-49,213, and amendments thereto. Members who make this election to contribute at the 6% amount pursuant to this subsection and not be eligible to receive an annual cost-of-living adjustment shall receive an amount for participating service equal to the total of 1.75% of the member's final average salary. Members shall make such election within a 90-day period established by the board.

(d) (1) Elections made pursuant to this section shall be made on a form and in a manner prescribed by the board.

(2) A member failing to make an election pursuant to subsection (b) shall contribute 6% of such member's compensation as employee contributions, and shall receive an amount for participating service equal to the total of 1.85% of the member's final average salary.

(3) A member failing to make an election pursuant to subsection (c) shall contribute 6% of such member's compensation as employee contribution, shall not receive an annual cost-of-living adjustment pursuant to K.S.A. 2015 Supp. 74-49,213, and amendments thereto, and shall receive an amount for participating service equal to the total of 1.75% of the member's final average salary.

(4) An election under this section, including the default election pursuant to subsection (d)(2) or (d)(3), is a one-time irrevocable election.

(e) The provisions of this section shall take effect July 1, 2012, and upon the date of publication in the Kansas register of the notice prescribed in K.S.A. 2015 Supp. 74-49,133.

History: L. 2011, ch. 98, § 8; July 1.



74-49,135 Member election related to member contributions and benefits.

74-49,135. Member election related to member contributions and benefits. (a) The provisions of this section and any related provisions shall not be implemented until the board of trustees of the Kansas public employees retirement system has obtained approval for the election and related provisions specified in this section from the federal internal revenue service. The board may implement the remainder of this act prior to implementation of this section. To that end, this section and provisions related thereto are severable from the remainder of this act and shall be repealed if the federal internal revenue service refuses to grant such approval or issues an adverse decision.

(b) Except as otherwise provided in this act, a member of the system under the provisions of K.S.A. 74-4901 et seq., and amendments thereto, on July 1, 2013, may elect to: (1) Contribute, commencing January 1, 2014, 5% of such member's compensation as employee contributions, and commencing January 1, 2015, and in each subsequent calendar year, 6% of such member's compensation as employee contributions, and to receive an amount for participating service equal to the total of 1.85% of such member's final average salary; or (2) continue to contribute 4% of such member's compensation as employee contributions, and to receive an amount for participating service equal to the total of 1.4% of such member's final average salary. Members shall make such election within a 90-day period established by the board.

(c) (1) Elections made pursuant to this section shall be made on a form and in a manner prescribed by the board.

(2) A member failing to make an election pursuant to subsection (b) shall contribute, commencing January 1, 2014, 5% of such member's compensation as employee contributions, and commencing January 1, 2015, and in each subsequent year, 6% of such member's compensation as employee contributions, and shall receive an amount for participating service equal to the total of 1.85% of the member's final average salary.

(3) An election under this section, including the default election pursuant to subsection (c)(2), is a one-time irrevocable election.

History: L. 2012, ch. 171, § 24; L. 2013, ch. 132, § 6; June 13.



74-49,201 Kansas public employees retirement act of 2009; administration by KPERS board; conflicts; application of act to members and employers.

74-49,201. Kansas public employees retirement act of 2009; administration by KPERS board; conflicts; application of act to members and employers. (a) The provisions of K.S.A. 2015 Supp. 74-49,201 through 74-49,213, and amendments thereto, shall be known and may be cited as the Kansas public employees retirement system act of 2009, and shall be effective on and after July 1, 2009.

(b) The board of trustees of the Kansas public employees retirement system shall administer the provisions of this act in the same manner as the board administers the provisions of K.S.A. 74-4901 et seq., and amendments thereto, except as specifically provided in this act.

(c) Unless specifically provided in this act, the provisions of K.S.A. 74-4901 et seq., and amendments thereto, shall be applicable to this act. In an event that a conflict exists between the provisions of this act and the provisions of K.S.A. 74-4901 et seq., and amendments thereto, the provisions of this act shall control, and to that end, no legal or contractual rights shall inure to the benefit of members or participating employers under this act with regard to the provisions of K.S.A. 74-4901 et seq., and amendments thereto, when the provisions of this act control.

(d) Each participating employer as provided in this act and each employee as defined by this act shall be subject to the provisions of this act as specified in this act and subject to the provisions of K.S.A. 74-4901 et seq., and amendments thereto, as appropriate as to terms, conditions and requirements not specifically covered in this act. The provisions of this act shall not apply to members of the Kansas public employees retirement system as provided in K.S.A. 74-4901 et seq., and amendments thereto, employed by a participating employer prior to July 1, 2009.

(e) The provisions of this act shall be part of and supplemental to the provisions of K.S.A. 74-4901 et seq., and amendments thereto, subject to the limitations contained in this act.

History: L. 2007, ch. 164, § 1; July 1.



74-49,202 Definitions.

74-49,202. Definitions. (a) As used in this act, unless otherwise provided or the context otherwise requires: (1) "Act" means the Kansas public employees retirement system act of 2009, K.S.A. 2015 Supp. 74-49,201 through 74-49,213, and amendments thereto;

(2) "compensation" means the same as such term is defined in K.S.A. 74-4902, and amendments thereto, except that when the compensation of a member who remains in substantially the same position during any two consecutive years of participating service used in calculating final average salary is increased by an amount which exceeds 7.5%, then the amount of such increase which exceeds 7.5% shall not be included in compensation, except that: (A) Any amount of compensation for accumulated sick leave or vacation or annual leave paid to the member, (B) any increase in compensation for any member due to the reclassification or reallocation of such member's position or a reassignment of such member's job classification to a higher range or level and, (C) any increase in compensation as provided in any contract entered into prior to January 1, 1991, and still in force on July 1, 2009, pursuant to an early retirement incentive program as provided in K.S.A. 72-5395 et seq., and amendments thereto, shall be included in the amount of compensation of such member used in determining such member's final average salary and shall not be subject to the 7.5% limitation provided in this subsection. Any contributions by such member on the amount of such increase which exceeds 7.5% which is not included in compensation shall be returned to the member;

(3) "covered position" means a position with an affiliated employer that is eligible for membership in the Kansas public employees retirement system pursuant to the provisions of K.S.A. 74-4901 et seq., and amendments thereto;

(4) "employee" means the same as such term is defined in K.S.A. 74-4902, and amendments thereto, except that only employees first employed by a participating employer on or after July 1, 2009, or employees of a participating employer which affiliates on or after July 1, 2009, are subject to the provisions of this act. The term employee shall include employees as provided in K.S.A. 74-4931 et seq., and amendments thereto, first employed by a participating employer on or after July 1, 2009, or such employees of a participating employer which affiliates on or after July 1, 2009;

(5) "entry date" means the entry date as of which an eligible employer joins the system. The first entry date is July 1, 2009. All employers which are eligible employers under the provisions of K.S.A. 74-4901 et seq., and amendments thereto, are eligible employers under this act. The entry date for participating employers under the provisions of K.S.A. 74-4901 et seq., and amendments thereto, is July 1, 2009;

(6) "final average salary" means the average highest annual salary, as defined in K.S.A. 74-4902, and amendments thereto, paid to such member for any five years of participating service preceding retirement or termination of employment;

(7) "first employed" means an employee has not been an employee in a covered position of any participating employer prior to July 1, 2009, and is employed by a participating employer in a covered position on or after July 1, 2009; an employee who is a former member of the system who withdrew contribution accounts before July 1, 2009, and who is again employed by a participating employer in a covered position on or after July 1, 2009; or an employee who was an inactive non-vested member and who is again employed by a participating employer in a covered position on or after July 1, 2009;

(8) "inactive, non-vested member" means a member who has terminated employment with a participating employer and who does not have a vested retirement benefit in the system on July 1, 2009;

(9) "normal retirement date" means the date on or after which a member may retire with all retirement benefits pursuant to K.S.A. 2015 Supp. 74-49,204, and amendments thereto;

(10) "participating employer" means an eligible employer who has agreed to make contributions to the system on behalf of its employees first hired on or after July 1, 2009. All participating employers under the provisions of K.S.A. 74-4901 et seq., and amendments thereto, shall be participating employers under this act; and

(11) "salary" means the same as such term is defined in K.S.A. 74-4902, and amendments thereto, except that when the salary of a member who remains in substantially the same position during any two consecutive years of participating service used in calculating final average salary is increased by an amount which exceeds 7.5%, then the amount of such increase which exceeds 7.5% shall not be included in salary. Any contributions by such member on the amount of such increase which exceeds 7.5% which is not included in salary shall be returned to the member. All other provisions in K.S.A. 74-4902, and amendments thereto, related to compensation and salary of a member that are not in conflict with the provisions of this act are hereby adopted for determining final average salary under this act.

(b) Unless specifically provided in this section or in this act, words and phrases used in this act shall have the meanings ascribed to them as provided under the provisions of K.S.A. 74-4901 et seq., and amendments thereto.

History: L. 2007, ch. 164, § 2; L. 2008, ch. 113, § 21; July 1.



74-49,203 Membership, new and non-vested employees; election by certain members.

74-49,203. Membership, new and non-vested employees; election by certain members. (a) Any employee other than an elected official of a participating employer who is first employed by a participating employer on or after July 1, 2009, shall be a member of the system under the provisions of this act on the first day of employment of such employee with such participating employer.

(b) Any employee other than an elected official of a participating employer which affiliates with the system on or after July 1, 2009, shall be a member of this system under the provisions of this act on the entry date of such participating employer.

(c) Any non-vested employee other than an elected official of a participating employer who has been employed in a covered position as defined in subsection (3) of K.S.A. 2015 Supp. 74-49,202, and amendments thereto, other than with a school employer, shall remain a member of the Kansas public employees retirement system as provided pursuant to K.S.A. 74-4901 et seq., and amendments thereto, on and after July 1, 2009, if the member: (1) Does not leave covered employment with a participating employer for a period of time exceeding 30 consecutive days; (2) does not withdraw the member's accumulated contributions and interest, forfeiting such member's membership in the interim; and (3) returns to covered employment with a participating employer in a covered position within the 30-day time period. Any non-vested employee other than an elected official of a participating employer who has been employed in a covered position as defined in subsection (3) of K.S.A. 2015 Supp. 74-49,202, and amendments thereto, with a participating school employer shall remain a member of the Kansas public employees retirement system as provided pursuant to K.S.A. 74-4901 et seq., and amendments thereto, if the member was employed in a covered position with a participating school employer for the duration of the school year and immediately returns to covered employment with another participating school employer at the beginning of the following school year, and the member does not withdraw the member's accumulated contributions and interest, forfeiting such member's membership in the interim.

(d) Any employee who is an elected official and who first took office on or after July 1, 2009, and is eligible to join the system shall file, within 90 days after taking the oath of office, an irrevocable election to become or not to become a member of the system under the provisions of the Kansas public employees retirement system act of 2009. Such election shall become effective immediately upon making such election, if such election is made within 14 days of taking the oath of office or, otherwise, on the first day of the first payroll period of the first quarter following receipt of the election in the office of the retirement system. In the event that such elected official fails to file the election to become a member of the retirement system, it shall be presumed that such person has elected not to become a member.

History: L. 2007, ch. 164, § 3; L. 2008, ch. 113, § 22; July 1.



74-49,204 Normal retirement date; application to school employment.

74-49,204. Normal retirement date; application to school employment. The normal retirement date for a member of the system first employed by a participating employer on or after July 1, 2009, shall be the first day of the month coinciding with or following termination of employment with any participating employer not followed by employment with any participating employer within 60 days and the attainment of age 65 with the completion of five years of credited service, or age 60 with the completion of 30 years of credited service. The provisions of this section shall apply to a member of the retirement system who is in school employment and who is subject to K.S.A. 74-4940, and amendments thereto.

History: L. 2007, ch. 164, § 4; L. 2014, ch. 31, § 1; July 1.



74-49,205 Retirement benefit, determination; participating service; one-time redetermination benefit payment for certain members.

74-49,205. Retirement benefit, determination; participating service; one-time redetermination benefit payment for certain members. For any member who is first employed by a participating employer on or after July 1, 2009, and who retires on or after such member's normal retirement date, or such member's retirement date pursuant to early retirement as provided pursuant to K.S.A. 2015 Supp. 74-49,206, and amendments thereto, but prior to July 1, 2012, the amount for participating service shall be equal to the total of 1.75% of the member's final average salary, and for any member who retires on or after such member's normal retirement date, or such member's retirement date pursuant to early retirement as provided pursuant to K.S.A. 2015 Supp. 74-49,206, and amendments thereto, and on and after July 1, 2012, the amount for participating service shall be equal to 1.85% of the member's final average salary, multiplied by the number of years of participating service to be used in determining such member's annual retirement benefit. Notwithstanding any law to the contrary, for any member who retired on and after July 1, 2012, but prior to the effective date of this act, such member's annual retirement benefit shall be redetermined with the amount for participating service to be used in determining such member's annual retirement benefit equal to 1.85% of the member's final average salary. Any underpayment to such member for any monthly retirement benefit as determined pursuant to this section shall be paid to such member by the system by means of a one-time redetermination benefit payment in a form and manner prescribed by the board.

History: L. 2007, ch. 164, § 5; L. 2012, ch. 171, § 23; L. 2013, ch. 132, § 7; June 13.



74-49,206 Early retirement.

74-49,206. Early retirement. (a) Any member of the system first employed on or after July 1, 2009, who retires before attaining age 65 and has attained age 55 with the completion of 10 years of credited service and less than 30 years of credited service, shall receive an annual retirement benefit as calculated in K.S.A. 2015 Supp. 74-49,205, and amendments thereto, actuarially reduced for early retirement. The reduction for early retirement shall produce a benefit which is actuarially equivalent to, and has the same present value of, the annual retirement benefit determined in K.S.A. 2015 Supp. 74-49,205, and amendments thereto, payable to such member's normal retirement at age 65. The actuarial basis for reduction of such annual retirement benefit for early retirement shall be set by the board.

(b) Any member of the system first employed on or after July 1, 2009, who retires before attaining age 65 and has attained age 55 but has not yet attained age 60 with the completion of 30 years or more of credited service, shall receive an annual retirement benefit equal to the average of the normal retirement benefit at age 65 as determined in K.S.A. 2015 Supp. 74-49,205, and amendments thereto, and the early retirement benefit as determined in subsection (a).

History: L. 2007, ch. 164, § 6; July 1.



74-49,207 Security officers; normal retirement date; early retirement.

74-49,207. Security officers; normal retirement date; early retirement. (a) (1) Notwithstanding the provisions of K.S.A. 2015 Supp. 74-49,204, and amendments thereto, the normal retirement date for all security officers, as defined by subsections (1)(a) or (1)(b) of K.S.A. 74-4914a, and amendments thereto, with at least three consecutive years of service as such security officer immediately preceding the date of retirement, shall be the first day of the month coinciding with or following the attainment of age 55 with completion of 10 years of service.

(2) Any such security officer may retire before such normal retirement date on the first day of any month coinciding with or following the attainment of age 50 or completion of 10 years of credited service, whichever occurs later.

(b) (1) Notwithstanding the provisions of K.S.A. 2015 Supp. 74-49,204, and amendments thereto, the normal retirement date for all security officers, as defined by subsections (1)(c), (d), (e) or (f) of K.S.A. 74-4914a, and amendments thereto, with at least three consecutive years of service as such security officer immediately preceding the date of retirement, shall be the first day of the month coinciding with or following the attainment of age 60 with completion of 10 years of service.

(2) Any such security officer may retire before such normal retirement date on the first day of any month coinciding with or following the attainment of age 55 or completion of 10 years of credited service, whichever occurs later.

(c) Any security officer who retires before the normal retirement date as provided pursuant to subsection (a)(2) or (b)(2), shall receive an annual retirement benefit as calculated in K.S.A. 2015 Supp. 74-49,205, and amendments thereto, actuarially reduced for early retirement. The reduction for early retirement shall produce a benefit which is actuarially equivalent to, and has the same present value of, the annual retirement benefit determined in K.S.A. 2015 Supp. 74-49,205, and amendments thereto, payable to such member's normal retirement date in accordance with the provisions of this section. The actuarial basis for reduction of such annual retirement benefit for early retirement shall be set by the board.

History: L. 2007, ch. 164, § 7; L. 2008, ch. 113, § 23; July 1.



74-49,208 Vesting of benefits.

74-49,208. Vesting of benefits. Any member who is first employed by a participating employer on or after July 1, 2009, and who has completed five years of credited service at the time of termination, shall be granted a vested retirement benefit in the system, except that at any time prior to the commencement of retirement benefit payments the member may withdraw accumulated contributions, whereupon no other benefits shall be payable for such member's prior and participating benefits. Any member who is not vested under the Kansas public employees retirement system pursuant to the provisions of K.S.A. 74-4901 et seq., and amendments thereto, and completed five years of credited service and remains employed by the same participating employer without termination in a non-covered position shall be granted a vested benefit in the system.

History: L. 2007, ch. 164, § 8; L. 2008, ch. 113, § 24; July 1.



74-49,209 Retirement benefit options, election by member or spouse; determination of benefit.

74-49,209. Retirement benefit options, election by member or spouse; determination of benefit. Any member who is first employed by a participating employer on or after July 1, 2009, may elect to have such member's retirement benefit paid under one of the options provided in K.S.A. 74-4918, and amendments thereto, in lieu of having it paid in the form stated in K.S.A. 2015 Supp. 74-49,205 and K.S.A. 74-4915, and amendments thereto, except that any such member or such member's spouse that elects to be paid a lump sum amount to be paid to the member upon retirement as provided pursuant to K.S.A. 74-4918, and amendments thereto, shall be paid in 10% increments and shall not exceed 30% of the actuarial present value of the benefit provided in K.S.A. 2015 Supp. 74-49,205 and K.S.A. 74-4915, and amendments thereto; and for any such member who elects any joint and survivor options provided in K.S.A. 74-4918, and amendments thereto, such member shall have such member's annual retirement benefit determined and then reduced by an amount recommended by the actuary employed by the system and approved by the board.

History: L. 2007, ch. 164, § 9; July 1.



74-49,210 Member contributions.

74-49,210. Member contributions. (a) Each participating employer who was a participating employer under the provisions of K.S.A. 74-4901 et seq., and amendments thereto, before July 1, 2009, beginning with the first payroll for services performed by an employee first employed on or after July 1, 2009, shall deduct from the compensation of each member 6% of such member's compensation as employee contributions.

(b) Each participating employer who affiliates for any purpose on or after July 1, 2009, beginning with the first payroll for services performed by an employee first employed on or after July 1, 2009, shall deduct from the compensation of each member 6% of such member's compensation as employee contributions.

History: L. 2007, ch. 164, § 10; July 1.



74-49,211 Employer contributions.

74-49,211. Employer contributions. The rate of contribution for participating employers who were participating employers under the provisions of K.S.A. 74-4901 et seq., and amendments thereto, on July 1, 2009, and for participating employers who affiliate for any purpose on or after July 1, 2009, shall be as provided pursuant to K.S.A. 74-4920, and amendments thereto, except that such rate of contribution for any such participating employers shall not be less than the rate of contribution the employees of such participating employers as provided in K.S.A. 2015 Supp. 74-49,209 and K.S.A. 74-4920, and amendments thereto.

History: L. 2007, ch. 164, § 11; July 1.



74-49,212 Adjustment of employee rate of contribution; circumstances.

74-49,212. Adjustment of employee rate of contribution; circumstances. (a) For any year in which: (1) The rate of contribution certified to the state of Kansas and to participating employers under K.S.A. 74-4931, and amendments thereto, for the immediately preceding fiscal year, as calculated in accordance with subsection (1)(a) of K.S.A. 74-4920 and subsection (5)(b)(ii) of 74-4920, and amendments thereto, equals the actuarially-determined rate of contribution required from the state of Kansas and from participating employers under K.S.A. 74-4931, and amendments thereto; and (2) the board of trustees upon the basis of the annual actuarial valuation as provided for in subsection (3)(a) of K.S.A. 74-4908, and amendments thereto, recommend an increase in the actuarially-determined estimate of the rate of the contribution which will be required, together with all accumulated contributions and other assets of the system, to pay the liabilities which shall exist or accrue under the system, the legislature reserves the right to adjust the employee rate of contribution prescribed in K.S.A. 2015 Supp. 74-49,210, and amendments thereto, to allow participating employers and employees to share equally any additional contribution rate actuarially required to fund the system subject to the provisions of K.S.A. 2015 Supp. 74-49,211, and amendments thereto.

(b) For any year in which: (1) The rate of contribution certified to participating employers other than the state of Kansas for the immediately preceding fiscal year, as calculated in accordance with subsection (1)(a) of K.S.A. 74-4920, subsection (1)(b)(ii) of 74-4920 and subsection (5)(b)(iv) of 74-4920, and amendments thereto, equals the actuarially-determined rate of contribution required from participating employers other than the state of Kansas; and (2) the board of trustees upon the basis of the annual actuarial valuation as provided for in subsection (3)(a) of K.S.A. 74-4908, and amendments thereto, recommend an increase in the actuarially-determined estimate of the rate of contribution which will be required, together with all accumulated contributions and other assets of the system, to pay the liabilities which shall exist or accrue under the system, the legislature reserves the right to adjust the employee rate of contribution prescribed in K.S.A. 2015 Supp. 74-49,210, and amendments thereto, to allow participating employers and employees to share equally any additional contribution rate actuarially required to fund the system subject to the provisions of K.S.A. 2015 Supp. 74-49,211, and amendments thereto.

History: L. 2007, ch. 164, § 12; July 1.



74-49,301 Kansas public employees retirement act of 2015; application of act to members, employers and non-vested employees; administration by KPERS board; application of provisions of 74-4901 et seq.

74-49,301. Kansas public employees retirement act of 2015; application of act to members, employers and non-vested employees; administration by KPERS board; application of provisions of 74-4901 et seq. (a) The provisions of K.S.A. 2015 Supp. 74-49,301 through 74-49,318, and amendments thereto, shall be known and may be cited as the Kansas public employees retirement system act of 2015.

(b) Any employee who is first employed by a participating employer on or after January 1, 2015, shall be a member of the system under the provisions of this act on the first day of employment of such employee with such participating employer.

(c) (1) Any non-vested employee other than an elected official of a participating employer who has been employed in a covered position as defined in K.S.A. 2015 Supp. 74-49,202, and amendments thereto, other than with a school employer, shall remain a member of the Kansas public employees retirement system as provided pursuant to K.S.A. 74-4901 et seq., and amendments thereto, on and after July 1, 2009, if the member: (A) Does not leave covered employment with a participating employer for a period of time exceeding 30 consecutive days; (B) does not withdraw such member's annuity savings account as defined by K.S.A. 74-49,302, and amendments thereto, forfeiting such member's membership in the interim; and (C) returns to covered employment with a participating employer in a covered position within such 30-day time period.

(2) Any non-vested employee other than an elected official of a participating employer who has been employed in a covered position with a participating school employer, shall remain a member of the Kansas public employees retirement system as provided pursuant to K.S.A. 74-4901 et seq., and amendments thereto, if the member: (A) Was employed in a covered position with a participating school employer for the duration of the school year and immediately returns to covered employment with another participating school employer at the beginning of the following school year; and (B) does not withdraw such member's annuity savings account as defined by K.S.A. 74-49,302, and amendments thereto, forfeiting such member's membership in the interim.

(d) This act does not apply to members of the Kansas police and firemen's retirement system, K.S.A. 74-4951 et seq., and amendments thereto, the retirement system for judges, K.S.A. 20-2601 et seq., and amendments thereto, and security officers as provided in K.S.A. 74-4914a, and amendments thereto.

(e) A system member may not simultaneously be a member of the pre-2015 plan and the plan established pursuant to this act. A period of service may not be credited in more than one retirement plan within the system.

(f) The board of trustees of the Kansas public employees retirement system shall administer the provisions of this act in the same manner as the board administers the provisions of K.S.A. 74-4901 et seq., and amendments thereto, except as specifically provided in this act.

(g) Unless specifically provided in this act, the provisions of K.S.A. 74-4901 et seq., and amendments thereto, shall be applicable to this act. In an event that a conflict exists between the provisions of this act and the provisions of K.S.A. 74-4901 et seq., and amendments thereto, the provisions of this act shall control, and to that end, no legal or contractual rights shall inure to the benefit of members or participating employers under this act with regard to the provisions of K.S.A. 74-4901 et seq., and amendments thereto, when the provisions of this act control.

(h) Each participating employer as provided in this act and each employee as defined by this act shall be subject to the provisions of this act as specified in this act and subject to the provisions of K.S.A. 74-4901 et seq., and amendments thereto, as appropriate as to terms, conditions and requirements not specifically covered in this act. The provisions of this act shall not apply to members of the Kansas public employees retirement system as provided in K.S.A. 74-4901 et seq., and 74-49,201 et seq., and amendments thereto, first employed by a participating employer prior to January 1, 2015, unless otherwise provided in this act.

(i) The provisions of this act shall be part of and supplemental to the provisions of K.S.A. 74-4901 et seq., and amendments thereto, subject to the limitations contained in this act.

History: L. 2012, ch. 171, § 1; L. 2013, ch. 132, § 8; June 13.



74-49,302 Definitions.

74-49,302. Definitions. (a) As used in this act, unless otherwise provided or the context otherwise requires:

(1) "Act" means the Kansas public employees retirement system act of 2015;

(2) "active member" means a member who is actively employed by a participating employer;

(3) "annuity savings account" means the account maintained for contributions of members under K.S.A. 2015 Supp. 74-49,303, and amendments thereto;

(4) "covered position" means a position with an affiliated employer that is eligible for membership in the Kansas public employees retirement system pursuant to the provisions of K.S.A. 74-4901 et seq., and amendments thereto;

(5) "employee" means the same as such term is defined in K.S.A. 74-4902, and amendments thereto, except that only employees who are first employed by a participating employer on or after January 1, 2015, or employees of a participating employer which affiliates on or after January 1, 2015, are subject to the provisions of this act. The term employee shall include employees as provided in K.S.A. 74-4931 et seq., and amendments thereto, first employed by a participating employer on or after January 1, 2015, or such employees of a participating employer which affiliates on or after January 1, 2015;

(6) "first employed" means an employee has not been an employee in a covered position of any participating employer prior to January 1, 2015, and is employed by a participating employer in a covered position on or after January 1, 2015; an employee who is a former member of the system who withdrew contribution accounts before January 1, 2015, and who is again employed by a participating employer in a covered position on or after January 1, 2015; or an employee who was an inactive non-vested member and who is again employed by a participating employer in a covered position on or after January 1, 2015;

(7) "inactive, non-vested member" means a member who has terminated employment with a participating employer and who does not have a vested retirement benefit in the system on January 1, 2015;

(8) "member" means an individual who is required by K.S.A. 2015 Supp. 74-49,301, and amendments thereto, to be a member of the plan;

(9) "normal retirement age" means the attainment of age 65 with completion of five years of credited service, or 60 with the completion of 30 years of credited service;

(10) "plan" means the plan established within the Kansas public employees retirement system by K.S.A. 2015 Supp. 74-49,303, and amendments thereto;

(11) "pre-2015 defined benefit plan" means the plan established pursuant to K.S.A. 74-4901 et seq., and amendments thereto, and K.S.A. 74-49,201 et seq., and amendments thereto;

(12) "retirement annuity account" means the account established for employer credits of members under K.S.A. 2015 Supp. 74-49,303, and amendments thereto; and

(13) "system" means the Kansas public employees retirement system.

(b) Unless specifically provided in this section or in this act, words and phrases used in this act shall have the meanings ascribed to them as provided under the provisions of K.S.A. 74-4901 et seq., and amendments thereto.

History: L. 2012, ch. 171, § 2; July 1.



74-49,303 Establishment of plan; assets held in trust; retirement annuity account and annuity savings account.

74-49,303. Establishment of plan; assets held in trust; retirement annuity account and annuity savings account. (a) The board shall establish within the Kansas public employees retirement system a plan in accordance with the provisions of this act. Such plan shall be established as part of the pension plan pursuant to the provisions of K.S.A. 74-4920, and amendments thereto, for the exclusive benefit of members and such member's beneficiaries and as a qualified governmental plan pursuant to sections 401(a) and 414(d) of the federal internal revenue code and its implementing regulations. Such plan is established in addition to any retirement, pension, deferred compensation or other benefit plan currently administered by the state or a political subdivision. Assets of the plan shall be held in the trust for the Kansas public employees retirement system.

(b) The board shall establish for each member under this plan a retirement annuity account, which shall be credited with employer credits and interest credits on those employer credits as determined by the board under K.S.A. 2015 Supp. 74-49,308, and amendments thereto. The retirement annuity account shall be used to determine a lump-sum distribution or an annuity for a vested member upon retirement as provided in K.S.A. 2015 Supp. 74-49,313, and amendments thereto.

(c) The board shall establish an annuity savings account for each member, which shall be credited with employee contributions and interest credits under K.S.A. 2015 Supp. 74-49,306, and amendments thereto. For a vested member under K.S.A. 2015 Supp. 74-49,312, and amendments thereto, the annuity savings account shall be used to fund the lump-sum or annuity benefits upon retirement as provided in K.S.A. 2015 Supp. 74-49,311, and amendments thereto.

History: L. 2012, ch. 171, § 3; July 1.



74-49,304 Powers and duties of board.

74-49,304. Powers and duties of board. The board has the powers and shall perform the duties regarding the plan established under this act as provided in K.S.A. 74-4909, and amendments thereto, as applicable. The board may also exercise the powers and shall perform the duties provided in this act.

History: L. 2012, ch. 171, § 4; July 1.



74-49,305 Member contributions.

74-49,305. Member contributions. (a) An active member shall contribute 6% of compensation to such member's annuity savings account. Such contributions shall be picked up by the employer via a salary reduction as provided in section 414(h)(2) of the federal internal revenue code. An employer may not pick up these contributions without a corresponding salary reduction as provided in section 414(h)(2) of the federal internal revenue code.

(b) A member may not make voluntary contributions to the plan.

History: L. 2012, ch. 171, § 5; July 1.



74-49,306 Annuity savings account; interest credits; additional interest credits, determination; vesting; credits upon termination.

74-49,306. Annuity savings account; interest credits; additional interest credits, determination; vesting; credits upon termination. (a) A member's annuity savings account is the sum of the member's mandatory contributions plus the interest credits on those contributions, which shall be credited no less frequently than quarterly based on the account balances as of the last day of the preceding quarter. Effective January 1, 2015, the interest credits are 4% per annum. The legislature may from time to time prospectively change the interest credits, and expressly reserves the right to do so.

(b) The board shall provide for an annual additional interest credit. The additional interest credit shall be posted to the member's annuity savings account on March 31 or as soon thereafter as practicable, based on the member's account value as of December 31 of the preceding year. The additional interest credit shall be determined as follows:

(1) For the additional interest credit based on the member's annuity savings account balance as of December 31, 2015, the dividend shall be equal to 75% of the average net rate of return as determined by the board for calendar year 2015 on the market value of the system's assets that is above 6%, except that such additional interest credit shall not exceed 1.5%;

(2) for the additional interest credit based on the member's annuity savings account balance as of December 31, 2016, the dividend shall be equal to 75% of the average net rate of return as determined by the board for calendar years 2015 and 2016 on the market value of the system's assets that is above 6%, except that such additional interest credit shall not exceed 1.5%;

(3) for the additional interest credit based on the member's annuity savings account balance as of December 31, 2017, the dividend shall be equal to 75% of the average net rate of return as determined by the board for calendar years 2015, 2016 and 2017 on the market value of the system's assets that is above 6%, except that such additional interest credit shall not exceed 1.5%;

(4) for the additional interest credit based on the member's annuity savings account balance as of December 31, 2018, the dividend shall be equal to 75% of the average net rate of return as determined by the board for calendar years 2015, 2016, 2017 and 2018 on the market value of the system's assets that is above 6%, except that such additional interest credit shall not exceed 1.5%; and

(5) for the additional interest credit based on the member's annuity savings account balance as of December 31, 2019, and all calendar years thereafter, the dividend shall be equal to 75% of the five-year average net compound rate of return as determined by the board for that calendar year and the previous four calendar years on the market value of the system's assets that is above 6%.

(c) The member's annuity savings account is vested from the date that the employee becomes a member of the plan.

(d) Interest credits under subsections (a) and (b) shall not be granted on the member's annuity savings account following the end of the second plan year following the member's termination of employment under the plan without vesting in the retirement annuity account as provided in K.S.A. 2015 Supp. 74-49,312, and amendments thereto.

(e) For a member to be eligible for an additional interest credit, the member shall have an account balance at the time the interest credit is posted to the account.

History: L. 2012, ch. 171, § 6; L. 2013, ch. 132, § 9; L. 2014, ch. 29, § 1; July 1.



74-49,307 Employer credits; change; employer contributions to death and disability fund.

74-49,307. Employer credits; change; employer contributions to death and disability fund. (a) On a quarterly basis, a percentage of compensation shall be credited to each member's retirement annuity account, as follows:

(1) Three percent of compensation for each member who has less than five years of service;

(2) four percent of compensation for each member who has at least five but less than 12 years of service;

(3) five percent of compensation for each member who has at least 12 but less than 24 years of service; and

(4) six percent of compensation for each member who has 24 or more years of service.

(b) An active member's employer shall contribute a percentage of compensation, determined by the board, which must be allocated to the death and long-term disability plan under K.S.A. 74-4927, and amendments thereto.

(c) The legislature may from time to time prospectively change employer credits provided in this section, and expressly reserves the right to do so.

History: L. 2012, ch. 171, § 7; July 1.



74-49,308 Retirement annuity account; interest credits; additional interest credits, determination; credits upon termination.

74-49,308. Retirement annuity account; interest credits; additional interest credits, determination; credits upon termination. (a) A member's retirement annuity account is the sum of all employer credits to the account plus the interest credits on the account, which shall be credited no less frequently than quarterly, based on the account balances as of the last day of the preceding quarter. Effective January 1, 2015, the interest credits are 4% per annum. The legislature may from time to time prospectively change the interest credits, and expressly reserves the right to do so.

(b) The board shall provide for an annual additional interest credit. The additional interest credit shall be posted to the member's retirement annuity account on March 31 or as soon as practicable, based on the member's account value as of December 31 of the preceding year. The additional interest credit shall be determined as follows:

(1) For the annual additional interest credit based on the member's retirement annuity account balance as of December 31, 2015, the dividend shall be equal to 75% of the average net rate of return as determined by the board for calendar year 2015 on the market value of the system's assets that is above 6%, except that such additional interest credit shall not exceed 1.5%;

(2) for the annual additional interest credit based on the member's retirement annuity account balance as of December 31, 2016, the dividend shall be equal to 75% of the average net rate of return as determined by the board for calendar years 2015 and 2016 on the market value of the system's assets that is above 6%, except that such additional interest credit shall not exceed 1.5%;

(3) for the additional interest credit based on the member's retirement annuity account balance as of December 31, 2017, the dividend shall be equal to 75% of the average net rate of return as determined by the board for calendar years 2015, 2016 and 2017 on the market value of the system's assets that is above 6%, except that such additional interest credit shall not exceed 1.5%;

(4) for the additional interest credit based on the member's retirement annuity account balance as of December 31, 2018, the dividend shall be equal to 75% of the average net rate of return as determined by the board for calendar years 2015, 2016, 2017 and 2018 on the market value of the system's assets that is above 6%, except that such additional interest credit shall not exceed 1.5%; and

(5) for the additional interest credit based on the member's retirement annuity account balance as of December 31, 2019, and all calendar years thereafter, the dividend shall be equal to 75% of the five-year average net compound rate of return as determined by the board for that calendar year and the previous four calendar years on the market value of the system's assets that is above 6%.

(c) For a member to be eligible for an additional interest credit, the member shall have an account balance at the time the interest credit is posted to the account.

(d) Interest credits under subsections (a) and (b) shall not be granted on the member's non-vested retirement annuity account following the end of the second plan year following the member's termination of employment covered under the plan.

History: L. 2012, ch. 171, § 8; L. 2013, ch. 132, § 10; L. 2014, ch. 29, § 2; July 1.



74-49,309 Forfeiture of certain credits upon termination of plan membership in certain circumstances.

74-49,309. Forfeiture of certain credits upon termination of plan membership in certain circumstances. If the member's retirement annuity account is not vested upon the member's termination of plan membership, as provided in K.S.A. 2015 Supp. 74-49,312, and amendments thereto, the member's service credit, employer credits and interest credits are forfeited as provided in K.S.A. 2015 Supp. 74-49,312, and amendments thereto. If the member's retirement annuity account is vested upon the member's termination of plan membership, as provided in K.S.A. 2015 Supp. 74-49,312, and amendments thereto, but the member dies prior to attaining normal retirement age without a spouse eligible for the retirement annuity account under K.S.A. 2015 Supp. 74-49,313, and amendments thereto, the employer credits and interest credits are forfeited. Forfeitures may not be used to increase a member's account.

History: L. 2012, ch. 171, § 9; July 1.



74-49,310 Distribution of nonvested member's annuity savings account upon termination of service or death; payout options.

74-49,310. Distribution of nonvested member's annuity savings account upon termination of service or death; payout options. (a) Any time after termination of service or death, a member who is not vested or the beneficiary of such a member may terminate plan membership by filing a written application with the board and taking a distribution of the member's annuity savings account from the plan through any combination of the following payout options, each of which is subject to the applicable provisions of the federal internal revenue code and the applicable regulations of the internal revenue service:

(1) A direct rollover to an eligible retirement plan; or

(2) a lump-sum distribution.

(b) The board by official action may specify minimum account balances for purposes of allowing benefit payment options and rollovers in accordance with federal law.

History: L. 2012, ch. 171, § 10; July 1.



74-49,311 Distribution of eligible vested member's annuity savings account; annuity and lump-sum options; benefit for spouse of member who dies before normal retirement date.

74-49,311. Distribution of eligible vested member's annuity savings account; annuity and lump-sum options; benefit for spouse of member who dies before normal retirement date. (a) A member who is eligible for a benefit under subsection (a) or (b) of K.S.A. 2015 Supp. 74-49,313, and amendments thereto, shall be entitled to a distribution of such member's annuity savings account. Such distribution shall be made using mortality rates and interest rates as provided in subsection (a) of K.S.A. 2015 Supp. 74-49,313, and amendments thereto, and may be made in any of the annuity options described in subsection (c) of K.S.A. 2015 Supp. 74-49,313, and amendments thereto. In lieu of an annuity, a member entitled to a benefit under subsection (a) of K.S.A. 2015 Supp. 74-49,313, and amendments thereto, may elect to receive a lump-sum of such member's annuity savings account of any fixed dollar amount or percent, but in no event may the lump-sum option elected under this section and the lump-sum option elected under subsection (c) of K.S.A. 2015 Supp. 74-49,313, and amendments thereto, exceed 30% of the total value of such member's annuity savings account and retirement annuity account.

(b) A member who is not eligible for a benefit under subsection (a) or (b) of K.S.A. 2015 Supp. 74-49,313, and amendments thereto, but who terminates employment in any covered position under the system, may elect to take a distribution of such member's entire annuity savings account balance, but the member shall then forfeit the entire balance in the member's retirement annuity account.

(c) In the case of an active or inactive member:

(1) Who is vested in the member's annuity savings account;

(2) who has five or more years of service at death; and

(3) who dies before attaining normal retirement age, with such member's spouse at time of death designated as such member's sole primary beneficiary, the member's surviving spouse on and after the date the member would have attained normal retirement age had such member not died, shall receive an annuity based upon such member's contributions and interest credits in the annuity savings account, using factors established by the board by official action as of the beneficiary's annuity start date. The form of benefit shall be a single life annuity with 10-year certain.

History: L. 2012, ch. 171, § 11; July 1.



74-49,312 Vesting; nonforfeitability; restoration of service and credits of certain members who return to active service.

74-49,312. Vesting; nonforfeitability; restoration of service and credits of certain members who return to active service. (a) A member is vested, but subject to forfeiture, in the member's retirement annuity account upon completion of five years of service. A member's benefit is nonforfeitable upon the attainment of normal retirement age and the completion of at least five years of service, whichever is later.

(b) If a member who is not vested in the member's retirement annuity account at termination of employment, has not withdrawn such member's annuity savings account and returns to active employment and membership in the plan within five years of such member's termination, such member's prior years of service, employer credits and interest credits shall be restored upon such return to employment and membership.

History: L. 2012, ch. 171, § 12; July 1.



74-49,313 Payment of retirement annuity upon retirement; interest rate; form of benefit; annuity and lump-sum options; cost-of-living adjustment feature; benefit for spouse of member who dies before normal retirement date; mandatory form of distribution for certain small accounts.

74-49,313. Payment of retirement annuity upon retirement; interest rate; form of benefit; annuity and lump-sum options; cost-of-living adjustment feature; benefit for spouse of member who dies before normal retirement date; mandatory form of distribution for certain small accounts. (a) Except as provided in subsection (e), a member who has a nonforfeitable interest in the member's retirement annuity account, at any time after termination from service and the attainment of normal retirement age, shall receive an annuity based upon the balance in such member's retirement annuity account, using mortality rates established by the board by official action as of the member's annuity start date and an interest rate equal to the actuarial assumed investment rate of return established by the board minus 2%, as of the member's annuity start date. The legislature may from time to time prospectively change the interest rate and the board may from time to time prospectively change the mortality rates, and the legislature expressly reserves such rights to do so.

(b) Except as provided in subsection (e), a member who has a vested interest in the member's retirement annuity account, who terminates covered employment, without forfeiting such member's account, with the completion of at least 10 years of service, shall be eligible to receive, upon attainment of age 55, an annuity based upon employer credits and interest credits in such member's retirement annuity account, using mortality rates established by the board by official action as of the member's annuity start date and an interest rate established by the legislature as of the member's annuity start date, and such interest rate shall initially be 6%. The legislature may from time to time prospectively change the interest rate and the board may from time to time prospectively change the mortality rates, and the legislature expressly reserves such rights to do so.

(c) The form of benefit payable under subsections (a) and (b) shall be a single life annuity with 10-year certain. The member may elect any option described in K.S.A. 74-4918, and amendments thereto, except the partial lump-sum option, subject to actuarial factors established by the board from time to time. The benefit option selected may include a self-funded cost-of-living adjustment feature, in which the account value is converted to a benefit amount that increases by a fixed percentage over time. One or more fixed percentages shall be established by the board, which may be changed from time to time. In lieu of a part of an annuity, for a member entitled to a benefit under subsection (a), the member may elect to receive a lump-sum of such member's retirement annuity account of any fixed dollar amount or percent, but in no event may the lump-sum option elected under this section and the lump-sum option elected under subsection (a) of K.S.A. 2015 Supp. 74-49,311, and amendments thereto, exceed 30% of the total value of such member's annuity savings account and retirement annuity account.

(d) Except as provided in subsection (e), in the case of an active or inactive member:

(1) Who is vested in the member's retirement annuity account;

(2) who has five or more years of service at death; and

(3) who dies before attaining normal retirement age, with such member's spouse at time of death designated as such member's sole primary beneficiary, the member's surviving spouse on and after the date the member would have attained normal retirement age had such member not died, shall receive an annuity based upon employer credits and interest credits in the retirement annuity account, using factors established by the board by official action as of the beneficiary's annuity start date. The form of benefit shall be a single life annuity with 10-year certain.

(e) If a member's vested retirement annuity account is less than $1,000 upon separation from service, or the total of the member's vested retirement annuity account and annuity savings account balance is less than $1,000, the account balance or balances shall be mandatorily distributed to the member in accordance with section 401(a)(31)(B) of the federal internal revenue code. If the member does not elect to have such distribution paid directly to an eligible retirement plan specified by the participant in a direct rollover or to receive the distribution directly, then the board will pay the distribution to the member directly.

History: L. 2012, ch. 171, § 13; L. 2013, ch. 132, § 11; L. 2014, ch. 29, § 3; July 1.



74-49,314 Application of federal internal revenue code to benefit payments.

74-49,314. Application of federal internal revenue code to benefit payments. All benefit payments under the plan established pursuant to this act are subject to the requirements imposed under federal internal revenue code 401(a)(9).

History: L. 2012, ch. 171, § 14; July 1.



74-49,315 Determination of beneficiary; lump-sum death benefit for retirants.

74-49,315. Determination of beneficiary; lump-sum death benefit for retirants. A member's beneficiary shall be determined as provided in the pre-2015 plan. Upon filing a written application with the board after the death of a member receiving a benefit under subsections (a) or (b) of K.S.A. 2015 Supp. 74-49,313, and amendments thereto, the member's beneficiary is entitled to a $4,000 death benefit as provided in K.S.A. 74-4989, and amendments thereto.

History: L. 2012, ch. 171, § 15; L. 2013, ch. 132, § 12; June 13.



74-49,316 Death and disability benefit coverage.

74-49,316. Death and disability benefit coverage. (a) Members of the retirement system under the Kansas public employees retirement system act of 2015 shall be covered in the death and disability plan in accordance with K.S.A. 74-4927, and amendments thereto, but subject to the provisions of this section.

(b) (1) In the event that a member becomes eligible for and begins receiving a long-term disability benefit under the plan, such member shall be given participating service credit for the entire period of such disability. Such member's annuity savings account and retirement annuity account shall be credited with the amount of employee contributions and employer credits and interest credits prescribed in this act for the entire period of such disability, but no later than the time prescribed by subsection (3).

(2) The salary upon which credits to such member's annuity savings account and retirement annuity account are based shall be the employee's salary at the time of disability, which shall be adjusted once each year on January 1, but only after five years of disability, by the lesser of: (A) The percentage increase in the consumer price index for all urban consumers as published by the bureau of labor statistics of the United States department of labor measured in the prior November, minus 1%; or (B) 4% per annum.

(3) All credits to the annuity savings account and the retirement annuity account shall cease upon the earliest of: (A) Death;

(B) attainment of normal retirement age; or

(C) the date the member is no longer entitled to receive disability benefits pursuant to law or the terms of the plan as established by the board.

History: L. 2012, ch. 171, § 16; July 1.



74-49,317 Application of certain sections of Kansas public employees retirement system act regarding federal internal revenue code, exceptions.

74-49,317. Application of certain sections of Kansas public employees retirement system act regarding federal internal revenue code, exceptions. The provisions of K.S.A. 74-49,122, 74-49,123 and 74-49,124, and amendments thereto, shall apply to this act. However, the definitions of "actuarial equivalent" or "actuarial computation" shall not apply to this act.

History: L. 2012, ch. 171, § 17; July 1.



74-49,318 Electronic and written account statements, requirements; electronic benefits estimate calculator.

74-49,318. Electronic and written account statements, requirements; electronic benefits estimate calculator. (a) All electronic and written account statements provided to the members, or accessible to the members through electronic account access, shall include:

(1) The anticipated monthly benefit from the account based on a retirement age of 65;

(2) the anticipated percentage of income replacement provided by the plan based upon a retirement age of 65; and

(3) the hypothetical or notional account balance.

(b) All electronic and written account statements provided to the members, or accessible to the members through electronic account access, shall clearly state that additional personal savings in programs like an internal revenue code section 403(b) plan or a 457 plan will likely be necessary to insure adequate retirement savings and to address cost-of-living increases.

(c) The board shall develop and make available to all members an electronic benefits estimate calculator for the plan established pursuant to this act.

History: L. 2012, ch. 171, § 18; July 1.






Article 49a PUBLIC EMPLOYEES RETIREMENT SYSTEMS; PRIOR SERVICE CREDIT AND SUPPLEMENTAL PROVISIONS

74-49a01 Prior service credit for clerks of the district court in certain counties; condition.

74-49a01. Prior service credit for clerks of the district court in certain counties; condition. Notwithstanding the provisions of K.S.A. 74-4913, any clerk of the district court of any county who first became a member of the Kansas public employees retirement system on January 1, 1968, by filing the appropriate election to become a member of said system as required by K.S.A. 74-4911(3) shall receive prior service credit for previous employment with any participating employer, whether or not continuous: Provided, That said clerk of the district court had been employed by the entry date employer for not less than fifteen (15) years.

History: L. 1968, ch. 129, § 1; July 1.



74-49a02 Prior service credit for county treasurers in certain counties; computation of prior service annual salary.

74-49a02. Prior service credit for county treasurers in certain counties; computation of prior service annual salary. Notwithstanding the provisions of K.S.A. 74-4913, any county treasurer who has elected to become a member of the Kansas public employees retirement system and who was elected to office at the general election next preceding the fifteenth day of March, 1961, but who had not yet taken office on said fifteenth day of March, 1961, with the employer who was his employer on entry date, then all such previous employment, with said entry date employer whether continuous or not, shall be credited. The prior service annual salary in such case shall be calculated by multiplying the monthly compensation paid immediately prior to entry date times twelve (12).

History: L. 1968, ch. 139, § 1; July 1.



74-49a03 Prior service credit for certain county engineers.

74-49a03. Prior service credit for certain county engineers. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, a county engineer of any county who first became a member of the Kansas public employees retirement system on February 1, 1963, while in the service of a participating employer with which he had served over twenty-five (25) years prior to becoming a member shall receive prior service credit for employment with a participating employer for any employment performed before January 1, 1962, whether such employment was continuous or not. The prior service annual salary in such case shall be the highest annual salary (not including any amounts received as payment for overtime or as reimbursement for traveling or moving expense) received for personal services by the member from the current employer in any one of the three (3) calendar years immediately preceding January 1, 1962.

History: L. 1969, ch. 388, § 1; July 1.



74-49a04 Prior service credit for military service of certain employees.

74-49a04. Prior service credit for military service of certain employees. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, if an employee of a participating employer became a member of the Kansas public employees retirement system on January 1, 1962, was first employed by the participating employer on September 1, 1926, was granted military leave without pay commencing in March of 1943, and served with the United States Navy until March, 1946, and upon reporting for duty with the participating employer within the same month and year was requested to take a further leave without pay for the purpose of studying for an advanced degree to return to service with the participating employer on September 1, 1946, and said employee did return to the employ of the participating employer on September 1, 1946, and has been continuously in the service of said participating employer to the effective date of this act, said employee shall be granted prior service credit for said military service.

History: L. 1969, ch. 384, § 1; July 1.



74-49a05 Prior service credit for military service of certain employees and basis thereof.

74-49a05. Prior service credit for military service of certain employees and basis thereof. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary any employee of the state of Kansas who first became a member of the Kansas public employees retirement system on May 1, 1963 and who was first employed by the state of Kansas on November 15, 1937 and who served with the United States Navy from December 1, 1942 until October 4, 1945 and who returned to service with the state of Kansas on October 22, 1945 and was so employed until July 31, 1957 shall receive prior service credit for such prior service with the state of Kansas and said military service with the United States Navy, such prior service benefit shall be computed by using a prior service annual salary of four thousand seven hundred forty dollars ($4,740).

History: L. 1969, ch. 385, § 1; July 1.



74-49a06 Prior service credit of certain county engineers; basis for computation.

74-49a06. Prior service credit of certain county engineers; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, a county engineer of any county who first became a member of the Kansas public employees retirement system on February 1, 1963, while in the service with a participating employer, who had previously served as county engineer commencing in August of 1937 through February, 1944, entering the military service February 29, 1944, and serving in the Army of the United States until separated from service on December 6, 1945, and who returned to the position of county engineer with his previous employer in January of 1946 and served as county engineer for two (2) separate counties, consecutively, without a break in service until May 29, 1959, shall receive prior service credit under said retirement system for employment with all participating employers for service performed before January 1, 1962, whether such employment was continuous or not. The prior service benefit shall be computed by using the highest monthly salary the member received during the calendar year 1961 times twelve (12) as the prior service annual salary.

History: L. 1969, ch. 383, § 1; July 1.



74-49a07 Prior service credit of certain employees; when to affect payments.

74-49a07. Prior service credit of certain employees; when to affect payments. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, if an employee of a participating employer became a member of the Kansas public employees retirement system on January 1, 1962, was first employed by the participating employer on November 10, 1952, and was re-employed by the participating employer on April 1, 1961, he shall be granted prior service credit for all service with his entry date employer prior to January 1, 1962, whether continuous or not. This additional credit shall affect only those benefit payments due after the effective date of this act.

History: L. 1969, ch. 382, § 1; July 1.



74-49a08 Prior service credit of certain county employees; basis for computation.

74-49a08. Prior service credit of certain county employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, a county employee who first became a member of the Kansas public employees retirement system on October 1, 1964, having been first employed on October 1, 1963, by a participating county employer which affiliated with the retirement system on January 1, 1962, having over fifteen (15) years prior service with an adjoining county which became a participating employer on January 1, 1968, shall receive prior service credit for employment with any participating employer for any employment performed before January 1, 1962, whether such employment was continuous or not. A prior service annual salary of four thousand two hundred dollars ($4,200) shall be used in computing the prior service benefit.

History: L. 1969, ch. 380, § 1; July 1.



74-49a09 Prior service credit for certain registers of deeds.

74-49a09. Prior service credit for certain registers of deeds. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, a county register of deeds who first became a member of the Kansas public employees retirement system on October 1, 1968, who first took office in January, 1937, and who later served two (2) terms as probate judge commencing March 3, 1947, shall be granted prior service credit under said retirement system for service prior to January 1, 1962, with the participating employer which was his employer when he became a member. The prior service benefit shall be computed by using a prior service annual salary of three thousand dollars ($3,000).

History: L. 1969, ch. 389, § 1; July 1.



74-49a10 Prior service credit of certain employees.

74-49a10. Prior service credit of certain employees. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer who first became a member of the Kansas public employees retirement system on January 1, 1962, who was first employed by said participating employer on March 1, 1952, and reemployed by said participating employer on July 5, 1961, and who had at least twelve (12) years prior service with another participating employer, shall be granted prior service credit under said retirement system for service prior to January 1, 1962, with any participating employer. The prior service benefit shall be computed by using a prior service annual salary of seven thousand five hundred dollars ($7,500).

History: L. 1969, ch. 392, § 1; July 1.



74-49a11 Prior service credit for certain employees; basis for computation.

74-49a11. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4902 and 74-4913 to the contrary, an employee of a participating employer who first became a member of the Kansas public employees retirement system on January 1, 1962, who was first employed by said participating employer on January 25, 1951 until August 30, 1957, and was reemployed by said participating employer on May 1, 1961, shall upon retirement be granted prior service credit for said service prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of seven thousand forty-four dollars ($7,044).

History: L. 1970, ch. 328, § 1; July 1.



74-49a12 Prior service credit for certain employees; basis for computation.

74-49a12. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee of a participating employer who first became a member of the Kansas public employees retirement system on April 1, 1963, who was first employed by said participating employer on January 7, 1941, until June 6, 1958, and reemployed by said participating employer in a temporary position on January 10, 1962, shall be granted prior service credit upon retirement for said service prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of three thousand seven hundred eight dollars ($3,708).

History: L. 1970, ch. 329, § 1; July 1.



74-49a14 Prior service credit for certain employees; basis for computation.

74-49a14. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, if any employee of a participating employer, who became a member of the Kansas public employees retirement system on July 1, 1964, was first employed by the participating employer on September 16, 1948, until July 30, 1954, and reemployed by said participating employer on August 3, 1955, until October 30, 1959, and was again reemployed by said participating employer on June 24, 1963, said employee shall be granted prior service credit for such service prior to the participating employer's entry date January 1, 1962. A prior service annual salary of six thousand five hundred forty-seven dollars ($6,547) shall be used in computing the prior service benefit.

History: L. 1970, ch. 331, § 1; July 1.



74-49a15 Prior service credit for certain county employees.

74-49a15. Prior service credit for certain county employees. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any county employee who first became a member of the Kansas public employees retirement system on January 1, 1963, and who was first employed by said county on September 20, 1961, who was employed by another participating employer from January 1, 1924, to August 1, 1942, and from December 1, 1948, to July 1, 1949, and from April 1, 1952, to March 1, 1959, and by another participating employer from January 13, 1945, to April 17, 1948, shall upon retirement be granted prior service credit for service with all participating employers prior to January 1, 1962.

History: L. 1970, ch. 332, § 1; July 1.



74-49a16 Prior service credit for certain employees; basis for computation.

74-49a16. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, if any employee of a participating employer became a member of the Kansas public employees retirement system on April 1, 1963, and was first employed by said participating employer from April 1, 1939, until February 1, 1941, was reemployed by said participating employer on January 10, 1949, until February 1, 1957, and was employed by another participating employer on August 1, 1937, through March 1939, and re-employed by said employer May 15, 1957, until November 30, 1961, he shall be granted prior service credit upon retirement for all service with said participating employers performed prior to January 1, 1962, whether continuous or not. The prior service benefit shall be computed by using a prior service annual salary of six thousand sixty dollars ($6,060).

History: L. 1970, ch. 333, § 1; July 1.



74-49a17 Prior service credit for certain employees; basis for computation.

74-49a17. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee of a participating employer who first became a member of the Kansas public employees retirement system on January 1, 1969, who was first employed by said participating employer on January 13, 1947, until January 12, 1959, and was reemployed by said participating employer on January 9, 1967, shall be granted prior service credit upon retirement for said service prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of one thousand eight hundred ninety-nine dollars ($1,899).

History: L. 1970, ch. 334, § 1; July 1.



74-49a18 Prior service credit for certain employees; basis for computation.

74-49a18. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee of a participating employer who first became a member of the Kansas public employees retirement system on April 1, 1966, who was first employed by said participating employer on March 5, 1965, and who was first employed by another participating employer on June 1, 1954, until November 14, 1956, and was reemployed by said participating employer on January 1, 1958, until June 26, 1961, shall be granted prior service credit upon retirement for said service prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of six thousand six hundred dollars ($6,600).

History: L. 1970, ch. 335, § 1; July 1.



74-49a19 Prior service credit for certain employees; basis for computation.

74-49a19. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee of a participating employer who first became a member of the Kansas public employees retirement system on July 1, 1962, who was first employed by said participating employer on December 11, 1944, until April 11, 1946, and was reemployed by said participating employer on December 30, 1946, until January 20, 1948, and was employed by another participating employer from January 16, 1948, until September 29, 1959, and was again employed by his entry date employer on July 1, 1961, shall be granted prior service credit upon retirement for said service with both participating employers prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of five thousand two hundred thirty-two dollars ($5,232).

History: L. 1970, ch. 336, § 1; July 1.



74-49a20 Prior service credit for certain employees; basis for computation.

74-49a20. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer who first became a member of the Kansas public employees retirement system on July 1, 1964, who elected under the provisions of K.S.A. 74-4925 to participate in another retirement system, who was first employed by said participating employer on March 28, 1955, until November 7, 1960, and was reemployed by said participating employer on July 1, 1963, shall be granted prior service credit for all service prior to January 1, 1962, with all participating employers whether or not such service was continuous. The prior service benefit shall be computed by using a prior service annual salary of seven thousand three hundred ninety-two dollars ($7,392).

History: L. 1970, ch. 337, § 1; L. 1974, ch. 346, § 11; L. 1977, ch. 269, § 10; July 1.



74-49a21 Prior service credit for certain county engineers; basis for computation.

74-49a21. Prior service credit for certain county engineers; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any county engineer who first became a member of the Kansas public employees retirement system on June 1, 1965, having first been employed by another participating employer from September 16, 1947, until February 1, 1958, and having been employed by another participating employer from February 1, 1958, until June 1, 1964, shall receive prior service credit upon retirement for all services with all participating employers performed prior to June 1, 1964, whether such service was continuous or not. The prior service benefit shall be computed by using a prior service annual salary of eight thousand four hundred dollars ($8,400).

History: L. 1970, ch. 338, § 1; July 1.



74-49a22 Prior service credit for certain employees; when to affect payments.

74-49a22. Prior service credit for certain employees; when to affect payments. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, if any employee of a participating employer who became a member of the Kansas public employees retirement system on January 1, 1962, was first employed on July 1, 1934, through June, 1937, and was reemployed by the participating employer on June 1, 1939, through September 6, 1944, and was reemployed by said participating employer on November 1, 1961, he shall be granted prior service credit for all service with said participating employer prior to January 1, 1962, whether continuous or not. This additional credit shall affect only those benefit payments due after July 1, 1969.

History: L. 1970, ch. 339, § 1; July 1.



74-49a23 Same; basis for computation.

74-49a23. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, if any employee of a participating employer who first became a member of the Kansas public employees retirement system on February 1, 1965, who was first employed by a participating employer on September 16, 1947, through January 28, 1961, and was employed by another participating employer on January 1, 1961, through December 31, 1963, and was employed by another participating employer on February 1, 1964, through January 12, 1970, shall upon retirement be granted prior service credit for said service prior to January 1, 1964. The prior service benefit shall be computed by using a prior service annual salary of six thousand seven hundred fifty dollars ($6,750).

History: L. 1970, ch. 339, § 2; July 1.



74-49a24 Prior service credit for certain employees; basis for computation.

74-49a24. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee of a participating employer who first became a member of the Kansas public employees retirement system on November 1, 1963, and who was first employed by a participating employer on September 15, 1930, through November 20, 1936, and was reemployed by said participating employer in October, November and December, 1952, and in the months of January, April, August, October, November and December, 1953, and was reemployed by said participating employer on March 22, 1954, through July 4, 1961, and was reemployed by said participating employer on October 22, 1962, shall be granted prior service credit upon retirement for all service with said participating employer prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of three thousand one hundred thirteen dollars ($3,113).

History: L. 1970, ch. 340, § 1; July 1.



74-49a25 Prior service credit for military service of certain employees.

74-49a25. Prior service credit for military service of certain employees. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any county employee who first became a member of the Kansas public employees retirement system on January 1, 1969, the county's entry date, having first been employed by another participating employer on January 3, 1934, and who was granted military leave without pay commencing March 1, 1942, and served with the army of the United States until October 5, 1945, and was returned to service with said participating employer on November 20, 1945, shall receive prior service credit for all prior service with all participating employers and for said military service with the army of the United States.

History: L. 1970, ch. 341, § 1; July 1.



74-49a26 Prior service credit for certain county engineers.

74-49a26. Prior service credit for certain county engineers. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any county engineer who first became a member of the Kansas public employees retirement system on February 1, 1967, having first been employed by a participating employer from February 1, 1966, and having been employed by another participating employer on August 1, 1962, and having been employed by another participating employer from March, 1946, until August, 1950, and having been employed by another participating employer from July 1, 1944, until January 23, 1946, shall receive prior service credit upon retirement for all services with all participating employers prior to January 1, 1962.

History: L. 1970, ch. 342, § 1; July 1.



74-49a27 Retirement option for spouse of certain former member.

74-49a27. Retirement option for spouse of certain former member. In the event that a person who became a member of the Kansas public employees retirement system on January 1, 1962, was first employed by a participating employer on December 1, 1947, first enlisted in the Kansas national guard on August 26, 1929, and served in said Kansas national guard and in federal service for over forty-one (41) years, attains the age of fifty-nine (59), dies without having actually retired, the member's spouse, if the spouse is beneficiary for the member's accumulated contributions, may elect to receive benefits as a joint annuitant under Option A, calculated as if the member had attained age sixty (60) and retired on the date of death, in lieu of receiving the member's accumulated contributions.

History: L. 1971, ch. 260, § 1; April 19.



74-49a28 Retirement for certain member.

74-49a28. Retirement for certain member. In the event that a person who became a member of the Kansas public employees retirement system on September 1, 1962, was first employed by a participating employer on August 8, 1961, and became totally disabled on September 9, 1965, and is not otherwise eligible for retirement benefits, such member may elect to receive in lieu of his accumulated contributions a retirement benefit calculated as if the member had attained age 65 and had been actively employed until the effective date of this act. Such benefits shall accrue from the first day of the month coinciding with or following the effective date of this act.

History: L. 1971, ch. 257, § 1; April 9.



74-49a29 Waiver of time limit for making application in certain case.

74-49a29. Waiver of time limit for making application in certain case. Notwithstanding the provisions of K.S.A. 74-4916 to the contrary, the board of trustees of the Kansas public employees retirement system, upon presentation of satisfactory evidence, may authorize any individual who was first employed by a participating employer on July 1, 1952, and who became a member of the Kansas public employees retirement system on January 1, 1962, and was continuously on the payroll of such employer until May 31, 1968, and returned to the payroll of such employer on October 2, 1969, to waive the time limits for making application for accidental total disability benefits; but such waiver shall apply only to said time limits.

History: L. 1971, ch. 256, § 1; July 1.



74-49a30 Eligibility for membership for certain employees.

74-49a30. Eligibility for membership for certain employees. Notwithstanding the provisions of K.S.A. 74-4902, 74-4911 and 74-4913 to the contrary, an employee of a participating employer who was first employed February 1, 1968, and who was born January 19, 1907, and who is employed by the participating employer on the effective date of this act, shall be an eligible member of the Kansas public employees retirement system as of February 1, 1968, upon the payment of appropriate employer and employee contributions, and shall be entitled to receive full credit for employment with said participating employer from said date of first employment.

History: L. 1971, ch. 258, § 1; July 1.



74-49a31 Same.

74-49a31. Same. Notwithstanding the provisions of K.S.A. 74-4902, 74-4911 and 74-4913 to the contrary, an employee of a participating employer who was first employed April 15, 1963, and who was born March 20, 1902, and who is employed by the participating employer on the effective date of this act, shall be an eligible member of the Kansas public employees retirement system as of April 15, 1963, upon the payment of appropriate employer and employee contributions, and shall be entitled to receive full credit for employment with said participating employer from said date of first employment.

History: L. 1971, ch. 258, § 2; July 1.



74-49a32 Prior service credit for certain employees.

74-49a32. Prior service credit for certain employees. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any member who was employed in Kansas by the national reemployment service prior to becoming employed in the Kansas state employment service, now a section of the division of employment security, shall be granted service credit as if said employment had been under the Kansas state employment service, such credit to accrue on and after the effective date of this act.

History: L. 1971, ch. 258, § 3; July 1.



74-49a33 Same; basis for computation.

74-49a33. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee of a county who became a member of the Kansas public employees retirement system on February 1, 1966, following the employer's entry date of January 1, 1966, and who was first employed by said county November 2, 1948, through April 30, 1960, and was reemployed February 1, 1965, shall upon retirement be granted service credit for all service prior to the employer's entry date whether such service was continuous or not. The prior service benefit shall be computed by using a prior service annual salary of three thousand three hundred eighty-six dollars ($3,386).

History: L. 1971, ch. 258, § 4; July 1.



74-49a34 Same; basis for computation.

74-49a34. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee of a participating employer who became a member of the Kansas public employees retirement system on May 1, 1965, was first employed by the participating employer on March 3, 1952, to August 4, 1958, and was reemployed by said participating employer on April 13, 1964, shall upon retirement be granted prior service credit for such service prior to the participating employer's entry date January 1, 1962. A prior service benefit shall be computed by using a prior service salary of three thousand forty-eight dollars ($3,048).

History: L. 1971, ch. 258, § 5; July 1.



74-49a35 Same; basis for computation.

74-49a35. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any county employee who first became a member of the Kansas public employees retirement system November 1, 1968, following the employer's entry date January 1, 1967, was first employed by said county on January 1, 1950, through March 31, 1950, and reemployed January 1, 1951, through April 30, 1951, and from November 1, 1951, through April 30, 1952, and from November 1, 1952, through December 31, 1963, shall upon retirement be granted prior service credit for all service with said county prior to January 1, 1967, whether such service was continuous or not. The prior service benefit shall be computed by using a prior service annual salary of five thousand eighty-two dollars ($5,082).

History: L. 1971, ch. 258, § 6; July 1.



74-49a36 Same.

74-49a36. Same. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any county employee who became a member of the Kansas public employees retirement system on January 1, 1967, the county's entry date, and who was first employed by said county April 1, 1949, through November 30, 1949, and was reemployed February 1, 1952, through April 30, 1959, and who was again reemployed November 20, 1961, shall upon retirement be granted prior service credit for all employment with said county performed prior to January 1, 1967, whether such employment was continuous or not.

History: L. 1971, ch. 258, § 7; July 1.



74-49a37 Same; basis for computation.

74-49a37. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913, any employee of a participating employer with an entry date of January 1, 1962, who became a member of the Kansas public employees retirement system on August 1, 1970, was first employed by said participating employer from April 3, 1944, to February 18, 1948, and was reemployed from December 10, 1948, to January 13, 1949, and from October 13, 1952, to December 8, 1955, and again employed on July 7, 1969, shall upon retirement receive prior service credit for employment with said participating employer prior to entry date whether such employment was continuous or not. A prior service benefit shall be computed by using a prior service annual salary of two thousand six hundred forty dollars ($2,640).

History: L. 1971, ch. 258, § 8; July 1.



74-49a38 Same; basis for computation.

74-49a38. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, a county probate judge who elected to become a member of the Kansas public employees retirement system effective March 1, 1968, and the county entry date was January 1, 1968, and who was employed by another participating employer on May 4, 1942, through March 31, 1951, shall upon retirement be granted service credit for all service with all participating employers prior to January 1, 1968. The prior service benefit shall be computed by using a prior service annual salary of five thousand two hundred dollars ($5,200).

History: L. 1971, ch. 258, § 9; July 1.



74-49a39 Same.

74-49a39. Same. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any county employee who first became a member of the Kansas public employees retirement system on January 1, 1968, the county's entry date, and who was first employed by said county on January 13, 1941, to January 8, 1945, and reemployed January 8, 1951, to January 7, 1957, and who was again reemployed on January 9, 1967, and who was employed by one or more participating employers or their predecessors whose entry date is January 1, 1971, periodically from September 3, 1928, through April 19, 1935, shall receive service credit for all such employment prior to January 1, 1968, with all such participating employers whether continuous or not.

History: L. 1971, ch. 258, § 10; July 1.



74-49a40 Same; basis for computation.

74-49a40. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee of a participating employer who became a member of the Kansas public employees retirement system on July 1, 1966, following the employer's entry date January 1, 1962, and who was first employed by said employer July 1, 1965, and who was employed by another participating employer having an entry date of January 1, 1967, from July 5, 1955, through June 5, 1965, shall upon retirement be granted service credit for all service prior to July 1, 1965. The prior service benefit shall be computed by using a prior service annual salary of seven thousand three hundred dollars ($7,300).

History: L. 1971, ch. 258, § 11; July 1.



74-49a41 Same.

74-49a41. Same. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee of a participating employer who first became a member of the Kansas public employees retirement system on July 1, 1963, following the employer's entry date January 1, 1962, and was employed by another participating employer from May 24, 1951, through June 1, 1962, shall on and after the effective date of this act be granted service credit for all service with a participating employer prior to June 1, 1962, whether or not continuous.

History: L. 1971, ch. 258, § 12; July 12.



74-49a42 Same; basis for computation.

74-49a42. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer who became a member of the Kansas public employees retirement system on January 1, 1962, who was first employed by a participating employer on September 1, 1933, until April 30, 1934, who was again employed by another participating employer from August 1, 1935, until January 15, 1939, who was employed by another participating employer on January 16, 1939, to December 31, 1942, who was reemployed by said participating employer in July, 1945, through October 15, 1947, and was reemployed October 19, 1961, shall upon retirement be granted service credit for all service with said participating employer prior to January 1, 1962. A prior service benefit shall be computed by using a prior service annual salary of three thousand three hundred sixty dollars ($3,360).

History: L. 1971, ch. 258, § 13; L. 1977, ch. 269, § 5; July 1.



74-49a43 Same; basis for computation.

74-49a43. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee who first became a member of the Kansas public employees retirement system on December 1, 1969, and who was first employed by a participating employer having an entry date of January 1, 1962, from August, 1934, to October 31, 1936, was employed by another participating employer on November 1, 1936, through February, 1938, was reemployed June 25, 1948, through March 15, 1951, and was reemployed April 1, 1962, through January 16, 1965, in a position not covered by the retirement system and again reemployed in a covered position August 1, 1968, and continues in such position until the effective date of this act shall upon retirement receive prior service credit for all such employment prior to January 1, 1962, whether continuous or not. The prior service benefit shall be computed by using a prior service annual salary of two thousand seven hundred seventy-two dollars ($2,772).

History: L. 1971, ch. 258, § 14; L. 1980, ch. 241, § 5; July 1.



74-49a44 Same; basis for computation.

74-49a44. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any county employee of a county who became a member of the Kansas public employees retirement system on July 1, 1966, following the employer's entry date of January 1, 1965, and who was first employed by said county in February, 1945, through September, 1946, and was reemployed July 11, 1947, to January 18, 1963, and again reemployed by said county on June 26, 1965, shall upon retirement be granted service credit for all service prior to the employer's entry date whether such service was continuous or not. The prior service benefit shall be computed by using a prior service annual salary of three thousand eight hundred sixty-three dollars ($3,863).

History: L. 1971, ch. 258, § 15; July 1.



74-49a45 Same; basis for computation.

74-49a45. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer who became a member of the Kansas public employees retirement system August 1, 1964, who was first employed by said participating employer on July 1, 1942, through November 8, 1957, and who was reemployed by said participating employer on August 1, 1963, shall upon retirement be granted prior service credit for all service with said participating employer prior to January 1, 1962. A prior service benefit shall be computed by using a prior service annual salary of three thousand seven hundred eight dollars ($3,708).

History: L. 1971, ch. 258, § 16; July 1.



74-49a46 Prior service credit for certain employees; basis for computation.

74-49a46. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee of a county who became a member of the Kansas public employees retirement system on April 1, 1964, and who was employed by other participating employers periodically from January, 1947, until November 30, 1960, shall upon retirement be granted prior service credit for all service with all participating employers prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of four thousand one hundred seventy-two dollars and fifty cents ($4,172.50).

History: L. 1972, ch. 307, § 1; July 1.



74-49a47 Same; basis for computation.

74-49a47. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer having been reemployed on December 1, 1962, and becoming a member of the Kansas public employees retirement system on December 1, 1963, who was previously employed by said participating employer from May 1, 1939, to September 30, 1941, shall upon retirement be entitled to prior service credit for all service with said employer prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of one thousand two hundred dollars ($1,200).

History: L. 1972, ch. 307, § 2; July 1.



74-49a48 Prior service credit for certain county employees.

74-49a48. Prior service credit for certain county employees. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee of a county who became a member of the Kansas public employees retirement system on the county's entry date of January 1, 1967, who was first employed by said county on June 1, 1961, and who had been employed periodically by several other participating employers during the period of September, 1933 until May of 1959, shall upon retirement be granted prior service credit for all service with a participating employer prior to the county's entry date whether such service was continuous or not.

History: L. 1972, ch. 307, § 3; July 1.



74-49a49 Prior service credit for certain employees; basis for computation.

74-49a49. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer who was first employed on July 18, 1967, and became a member of the Kansas public employees retirement system on August 1, 1968, who was first employed by a participating employer periodically from September 6, 1937, until May 21, 1943, and was employed by another participating employer periodically from September, 1943 until May of 1947 and employed by another participating employer periodically from August, 1954 until May, 1957 and by another participating employer periodically from July 1, 1957, until May 27, 1959, shall upon retirement be entitled to prior service credit with all participating employers prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of four thousand fifty dollars ($4,050).

History: L. 1972, ch. 307, § 4; July 1.



74-49a50 Same; basis for computation.

74-49a50. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer who became a member of the Kansas public employees retirement system on May 1, 1964, who was first employed by another participating employer on January 1, 1955, and worked continuously with said other participating employer until December 31, 1962, shall upon retirement be granted prior service credit for all service with said other participating employer. The prior service benefit shall be computed by using a prior service annual salary of three thousand six hundred twelve dollars ($3,612).

History: L. 1972, ch. 307, § 5; July 1.



74-49a51 Same; basis for computation.

74-49a51. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee of a participating employer with an entry date of January 1, 1962, who became a member of the Kansas public employees retirement system on March 1, 1971, was first employed by said participating employer from May 15, 1937 to February 5, 1938, and was reemployed from June 1, 1938 to August 20, 1938, and from November 16, 1938 to October 8, 1951, and again employed February 16, 1970, shall upon retirement be granted prior service credit for employment with said participating employer prior to entry date whether such employment was continuous or not. A prior service benefit shall be computed by using a prior service annual salary of four thousand one hundred dollars ($4,100).

History: L. 1972, ch. 307, § 6; July 1.



74-49a52 Same; basis for computation.

74-49a52. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 to the contrary, an employee of a participating employer who was first employed by said employer in the month of June, 1931 until March 19, 1948, and who was again employed January 6, 1964, and who is employed by a participating employer on the effective date of this act, shall be an eligible member of the Kansas public employees retirement system as of February 1, 1964, upon the payment of appropriate employer and employee contributions, and shall be entitled to receive participating service credit for employment with said participating employer from date of membership until attainment of age seventy (70) and shall receive prior service credit for all employment with said employer prior to January 1, 1962. A prior service benefit shall be computed by using the prior service salary of four thousand one hundred forty dollars ($4,140).

History: L. 1972, ch. 307, § 7; July 1.



74-49a53 Same; basis for computation.

74-49a53. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 to the contrary, an employee of a participating employer who was first employed by said employer on October 15, 1969, and who is employed by the participating employer on the effective date of this act shall be an eligible member of the Kansas public employees retirement system as of November 1, 1969, on the payment of the appropriate employer and employee contributions, and shall be entitled to receive full credit for employment with said participating employer, from said date of membership. Upon attainment of membership by the provisions of this act, such employee shall receive prior service credit for all service as an elected official of a county for service from January 9, 1939 to January 14, 1957. The prior service benefit shall be computed by using a prior service annual salary of five thousand six hundred fourteen dollars and fifty-two cents ($5,614.52).

History: L. 1972, ch. 307, § 8; July 1.



74-49a54 Same.

74-49a54. Same. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer who was employed on the employer's entry date of January 1, 1968, who was first employed by said participating employer on January 14, 1963, and who had previously been employed by another participating employer from March 1, 1956, until November 30, 1960, shall upon retirement be entitled to prior service credit for all service with any participating employer prior to January 1, 1962, whether such service was continuous or not.

History: L. 1972, ch. 307, § 9; July 1.



74-49a55 Same; basis for computation.

74-49a55. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer who became a member of the Kansas public employees retirement system on June 1, 1963, who was first employed by said participating employer July 11, 1938, to January 20, 1948, and who had been previously employed by another participating employer from August 6, 1934, through June 1, 1936, and by another participating employer from September 1, 1936, to July 8, 1938, shall be granted prior service credit for said service on the effective date of this act. The prior service benefit shall be computed by using a prior service annual salary of three thousand nine hundred eight dollars ($3,908).

History: L. 1972, ch. 307, § 10; July 1.



74-49a56 Prior service credit for certain employees of the University of Wichita.

74-49a56. Prior service credit for certain employees of the University of Wichita. Notwithstanding the provisions of K.S.A. 76-3a15 (repealed L. 1970, ch. 371, sec. 19) to the contrary, all officers, employees, faculty and other persons in the employ of the university of Wichita who became members of the Kansas public employees retirement system on July 1, 1964, who are retired on the effective date of this act, shall be granted prior service credit for service with the university of Wichita prior to its acquisition by the state of Kansas if such officer, employee, faculty or other person was not eligible for or did not come under the retirement programs through insurance companies which were available to officers, employees, faculty and other persons in the employ of the university of Wichita prior to its acquisition by the state. Except that no more than three (3) years credit shall be granted to any member and for the purposes of computing the prior service benefit, a prior service annual salary in the amount of compensation paid to such member during the last (12) months next preceding July 1, 1964.

History: L. 1972, ch. 307, § 11; July 1.



74-49a57 Prior service credit for certain employees; basis for computation.

74-49a57. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer having been reemployed on April 1, 1965, and becoming a member of the Kansas public employees retirement system on April 1, 1966, who was previously employed by said participating employer from July 1, 1933, through December 31, 1934, was reemployed on January 1, 1935, through June 20, 1937, from September 1, 1937, through December 31, 1937, from October 1, 1955, through April 1, 1957, shall upon retirement be granted prior service credit for all service with said employer prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of four thousand seven hundred and forty dollars ($4,740).

History: L. 1972, ch. 307, § 12; July 1.



74-49a58 Prior service credit for certain county employees; basis for computation.

74-49a58. Prior service credit for certain county employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee of a county who became a member of the Kansas public employees retirement system on the county's entry date, January 1, 1968, who was first employed by said employer on January 11, 1937, until January 10, 1949, and reemployed on January 11, 1965, shall upon retirement be granted prior service credit with said participating employer for said employment prior to January 1, 1968. The prior service benefit shall be computed by using a prior service annual salary of two thousand twenty-six dollars ($2,026).

History: L. 1972, ch. 307, § 13; July 1.



74-49a59 Prior service credit for certain employees; basis for computation.

74-49a59. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 to the contrary, an employee of a participating employer who was first employed by said employer in the month of July, 1949 until July, 1959, and who was again employed by said participating employer March 2, 1970, and who is employed by said participating employer on the effective date of this act, shall be an eligible member of the Kansas public employees retirement system as of March 1, 1970, upon the payment of appropriate employer and employee contributions, and shall be entitled to receive participating service credit for employment with said participating employer, from said date of membership. Upon attainment of membership by the provisions of this act, such employee shall receive prior service credit for all service from July, 1949 until July, 1959. The prior service benefit shall be computed by using a prior service annual salary of two thousand four hundred sixty-eight dollars ($2,468).

History: L. 1972, ch. 307, § 14; July 1.



74-49a60 Prior service credit for certain former elected official; basis for computation.

74-49a60. Prior service credit for certain former elected official; basis for computation. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 to the contrary, an employee of a participating employer who was first employed by said employer on January 7, 1941, through February 28, 1948, as an elected official and who was again employed on January 5, 1965, in another elective office and who is employed by a participating employer on the effective date of this act, shall be an eligible member of the Kansas public employees retirement system as of February 1, 1965, upon the payment of appropriate employer and employee contributions, and shall be entitled to receive participating service credit for employment with said participating employer from date of membership. Upon attainment of membership by the provisions of this act, such employee shall receive prior service credit for all service prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of one thousand four hundred sixty-four dollars ($1,464).

History: L. 1972, ch. 307, § 15; July 1.



74-49a61 Prior service credit for certain employees; basis for computation.

74-49a61. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 to the contrary, an employee of a participating employer who was first employed by a participating employer on January 14, 1935 through January 31, 1940, and who was employed by a participating employer from 1943 until 1949 and 1953 until 1957 and who is employed by a participating employer on the effective date of this act, shall be an eligible member of the Kansas public employees retirement system as of September 1, 1965, upon the payment of appropriate employer and employee contributions, and shall be entitled to receive participating service credit from date of membership. Upon attainment of membership by the provisions of this act, such employee shall receive prior service credit for all service with all participating employers prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of seven thousand six hundred dollars ($7,600).

History: L. 1972, ch. 307, § 16; July 1.



74-49a62 Same.

74-49a62. Same. Notwithstanding the provisions of K.S.A. 74-4911 to the contrary, an employee of a participating employer who was first employed by said employer on July 26, 1967, and who had employee contributions deducted from his compensation commencing August 1, 1968 until December 31, 1968 and again from May 1, 1969 until June 30, 1970, with an appropriate employer contribution having been paid by his employer, and who is employed by said participating employer on the effective date of this act shall be an eligible member of the Kansas public employees retirement system as of August 1, 1967, upon the payment of appropriate employer and employee contributions, and shall be entitled to receive participating service credit for employment with said participating employer from said date of membership. Upon attainment of membership by the provisions of this act such employee and his participating employer shall make the appropriate contributions until such time as the member is retired.

History: L. 1972, ch. 307, § 17; July 1.



74-49a63 Prior service credit for certain employees; basis for computation.

74-49a63. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee who became a member of the Kansas public employees retirement system on June 1, 1970, who was previously employed by the same participating employer from September 19, 1938 until April 2, 1942, who entered military service on April 3, 1942 and was discharged on December 22, 1945, who returned to employment with said participating employer on January 10, 1946 until August 31, 1955, shall upon retirement be entitled to prior service credit for all service, including military service, with said participating employer prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of seven thousand forty-four dollars ($7,044.00).

History: L. 1973, ch. 321, § 1; July 1.



74-49a64 Same; basis for computation.

74-49a64. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee of a participating employer who became a member of the Kansas public employees retirement system on September 1, 1962, who was previously employed by said participating employer on March 1, 1938 until June 30, 1941, shall upon retirement be granted prior service credit for all service with said employer prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of one thousand one hundred forty dollars ($1,140.00).

History: L. 1973, ch. 321, § 2; July 1.



74-49a65 Same; basis for computation.

74-49a65. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on November 1, 1963, who was employed by another participating employer from June 1, 1945 until September, 1945 and from June 1, 1946 until September, 1962, shall upon retirement be granted prior service credit for such service with a participating employer from June 1, 1945 until September, 1962. The prior service benefit shall be computed by using a prior service salary of five thousand two hundred ninety dollars ($5,290.00).

History: L. 1973, ch. 321, § 3; July 1.



74-49a66 Same.

74-49a66. Same. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 to the contrary, an employee of a participating employer who was first employed by said employer on January 13, 1964 and who is employed by a participating employer on the effective date of this act, shall be an eligible member of the Kansas public employees retirement system of February 1, 1964, upon the payment of appropriate employer and employee contributions, and shall be entitled to receive participating service credit for employment with said participating employer from said date of membership. Upon attainment of membership by the provisions of this act such employee and his participating employer shall thereafter be governed by the provisions of the Kansas public employees retirement act.

History: L. 1973, ch. 321, § 4; July 1.



74-49a67 Same; basis for computation.

74-49a67. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer who became a member of the Kansas public employees retirement system on February 1, 1963, who was employed by said participating employer on January 23, 1950 until July 10, 1957, shall upon retirement be granted prior service credit for all service with a participating employer prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of four thousand two hundred ninety-six dollars ($4,296.00).

History: L. 1973, ch. 321, § 5; July 1.



74-49a68 Same; basis for computation.

74-49a68. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer who became a member of the Kansas public employees retirement system on January 1, 1967, who was first employed by said participating employer on January 12, 1953 until January 14, 1957, shall upon retirement be granted prior service credit for all service with a participating employer prior to January 1, 1967. The prior service benefit shall be computed by using a prior service annual salary of three thousand fifty-six dollars ($3,056.00).

History: L. 1973, ch. 321, § 6; July 1.



74-49a69 Same; basis for computation.

74-49a69. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer who became a member of the Kansas public employees retirement system on July 1, 1965, who was employed by another participating employer from January, 1929 through February, 1935, shall upon retirement be granted prior service credit for all service with a participating employer prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of one thousand five hundred dollars ($1,500.00).

History: L. 1973, ch. 321, § 7; July 1.



74-49a70 Same; basis for computation.

74-49a70. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer who became a member of the Kansas public employees retirement system on January 1, 1971, who was employed by said participating employer on January 14, 1963 to January 9, 1967, shall upon retirement be granted prior service credit for all service with a participating employer prior to January 1, 1971. A prior service benefit shall be computed by using a prior service annual salary of six thousand five hundred fifty-nine dollars ($6,559.00).

History: L. 1973, ch. 321, § 8; July 1.



74-49a71 Same; basis for computation.

74-49a71. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 to the contrary, an employee of a participating employer who was first employed by said employer on June 8, 1970, and who was employed by another participating employer from January, 1949 to January, 1961; and who is employed by a participating employer on the effective date of this act, shall be an eligible member of the Kansas public employees retirement system as of July 1, 1970 upon the payment of appropriate employer and employee contributions, shall be entitled to receive participating service credit for employment with his participating employer from date of membership. Said employee shall also be granted prior service credit with all participating employers for all service prior to January 1, 1962. Upon attainment of membership by the provisions of this act, such employee and his participating employer shall thereafter be governed by the provisions of the Kansas public employees retirement act. The prior service benefit shall be computed by using a prior service annual salary of five hundred eighty-eight dollars ($588.00).

History: L. 1973, ch. 321, § 9; July 1.



74-49a72 Same.

74-49a72. Same. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 to the contrary, an employee of a participating employer who was born on July 8, 1909 and who was first employed by said employer on January 14, 1963, and is employed by a participating employer on the effective date of this act, shall be an eligible member of the Kansas public employees retirement system as of February 1, 1963, upon the payment of appropriate employer and employee contributions, and shall be entitled to receive participating service credit for employment with said participating employer from said date of membership. Upon attainment of membership by the provisions of this act, such employee and his participating employer shall thereafter be governed by the provisions of the Kansas public employees retirement act.

History: L. 1973, ch. 321, § 10; July 1.



74-49a73 Same; basis for computation.

74-49a73. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer who became a member of the Kansas public employees retirement system on January 1, 1967, and who was previously employed by said employer on July 1, 1947 to December 29, 1950, shall upon retirement be granted prior service credit for all service with said participating employer prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of two thousand six hundred forty dollars ($2,640.00).

History: L. 1973, ch. 321, § 11; July 1.



74-49a74 Same; basis for computation.

74-49a74. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer who became a member of the Kansas public employees retirement system on February 1, 1966, and who was employed by another participating employer from January 13, 1941 until November 28, 1957, shall upon retirement be granted prior service credit for all service with a participating employer prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of four thousand two hundred ninety-six dollars ($4,296.00).

History: L. 1973, ch. 321, § 12; July 1.



74-49a75 Same; basis for computation.

74-49a75. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee of a participating employer who became a member of the Kansas public employees retirement system on January 1, 1968 who was previously employed periodically by said participating employer from November of 1951 through December of 1966 shall upon retirement be granted prior service credit for all service with said employer prior to January 1, 1968. The prior service benefit shall be computed by using a prior service annual salary of two thousand eight hundred sixty-eight dollars and fifty-six cents ($2,868.56).

History: L. 1973, ch. 321, § 13; July 1.



74-49a76 Same.

74-49a76. Same. Notwithstanding the provisions of K.S.A. 74-4911, 74-4913 and 72-5501 to the contrary, an employee who was first employed in the Kansas public schools in the fall of 1933 and was continuously employed in the Kansas public schools until 1953; who was a county extension agent from September 1, 1953 until December 31, 1963; who was employed as an instructor for Kansas state university from April 6, 1964 through January 16, 1965; who was employed as farm manager and vocational instructor at Kansas state industrial reformatory from January 16, 1965 through October 7, 1970; and who was employed in the public schools of Kansas from July 1, 1971 through the effective date of this act shall, upon application, establish membership in the Kansas school retirement system on January 16, 1965 and may return any amounts refunded from said system and regain his original status as of such date and shall establish membership in the Kansas public employees retirement system on January 1, 1971 and shall receive prior and participating service credit in accordance with the provisions of such system upon payment of the appropriate employee contributions.

History: L. 1973, ch. 321, § 14; July 1.



74-49a77 Same.

74-49a77. Same. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 to the contrary, an employee of a participating employer who was born on November 5, 1918 and who was first employed by said employer on January 14, 1963, and is employed by a participating employer on the effective date of this act, shall be an eligible member of the Kansas public employees retirement system as of February 1, 1963, upon the payment of appropriate employer and employee contributions, and shall be entitled to receive participating service credit for employment with said participating employer from said date of membership. Upon attainment of membership by the provisions of this act, such employee and his participating employer shall thereafter be governed by the provisions of the Kansas public employees retirement act.

History: L. 1973, ch. 321, § 15; July 1.



74-49a78 Same.

74-49a78. Same. Notwithstanding the provisions of K.S.A. 74-4916 to the contrary, the board of trustees of the Kansas public employees retirement system, upon presentation of satisfactory evidence, shall authorize any individual who was first employed by a participating employer on May 1, 1963, and who became a member of the Kansas public employees retirement system on May 1, 1964, and who was continuously on the payroll of such employer until May 29, 1969, and who returned to the payroll of such employer on December 15, 1969, and who was continuously on the payroll of such employer until May 31, 1970, and who was first employed by another participating employer on June 1, 1970, and who was continuously on the payroll of such employer until May 31, 1972, and who was first employed by another participating employer in a temporary position on July 1, 1972, and who was continuously on the payroll of such employer until September 30, 1972, and who was first on the payroll of another participating employer on November 1, 1972, and who was continuously on the payroll of such employer until January 11, 1973, to make application for benefits for total and permanent disability by reason of accident; such authorization shall constitute a waiver of the time limits for making such an application, but such waiver shall apply only to said time limits.

History: L. 1973, ch. 321, § 16; July 1.



74-49a79 Same; basis for computation.

74-49a79. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee who was employed by a participating employer on April 1, 1964, who became a member of the Kansas public employees retirement system on April 1, 1965, who was previously employed by a participating employer whose entry date was January 1, 1967, and by whom he was employed from October 2, 1956 to April 30, 1964, shall upon retirement receive prior service credit for such service. The prior service benefit shall be computed by using a prior service annual salary of four thousand one hundred twenty-eight dollars and twenty-three cents ($4,128.23).

History: L. 1973, ch. 321, § 17; July 1.



74-49a80 Same; basis for computation.

74-49a80. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, a member of the Kansas public employees retirement system who was first employed by a participating employer on April 2, 1953, and again employed by said participating employer on June 25, 1956, and again employed by the participating employer on July 23, 1957, and became a member of the system on January 1, 1962, said employer's entry date, and who was retired on November 1, 1965, shall have her retirement benefit recalculated using the sum of three thousand forty-eight dollars ($3,048.00) as the prior service annual salary and final average salary.

History: L. 1973, ch. 321, § 18; July 1.



74-49a81 Eligibility to be member in certain cases; conditions thereon.

74-49a81. Eligibility to be member in certain cases; conditions thereon. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 to the contrary, an employee of a participating employer who was first employed by a township water department in 1952 which was consolidated with a participating employer in 1956 and whose employment was continuous with such participating employer until the employer's entry date January 1, 1962, and who became a member of the system on that date until he terminated his employment April 15, 1964, and withdrew his accumulated contributions and who was again employed by a participating employer on March 18, 1971, and who is employed by such participating employer on the effective date of this act, shall be an eligible member of the Kansas public employees retirement system as of April 15, 1964, upon the payment of the amount of his accumulated contributions withdrawn on November 13, 1964, and upon the payment of the appropriate employer and employee contributions subsequent to that date for service with said participating employer up to the effective date of this act and thereafter the appropriate employer and employee contributions shall be made as otherwise required by law.

History: L. 1974, ch. 346, § 1; July 1.



74-49a82 Prior service credit for certain employees; basis for computation.

74-49a82. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer who became a member of the Kansas public employees retirement system on December 1, 1964, who was first employed by another participating employer on December 8, 1942, to June 30, 1943, and was again employed by the same participating employer on January 2, 1945, to July 31, 1951, and by another participating employer on September 26, 1954, to February 28, 1959, and was employed by another participating employer from June, 1959 to October, 1960 and was again employed by another participating employer commencing September 5, 1960, to November 30, 1961, upon retirement shall be granted prior service credit for said service. The prior service benefit shall be computed by using a prior service annual salary of five thousand three hundred forty dollars ($5,340).

History: L. 1974, ch. 346, § 2; July 1.



74-49a83 Same; basis for computation.

74-49a83. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee of a participating employer with an entry date of January 1, 1962, who became a member of the Kansas public employees retirement system on February 1, 1964, was first employed by said participating employer from April 7, 1933, to April 30, 1943, and was reemployed from November 10, 1943, to April 15, 1947, and again from March 7, 1949, to September 30, 1954, and again employed January 10, 1963, shall upon retirement be granted prior service credit for employment with said participating employer prior to entry date whether such employment was continuous or not. A prior service benefit shall be computed by using a prior service annual salary of four thousand two hundred dollars ($4,200).

History: L. 1974, ch. 346, § 3; July 1.



74-49a84 Same; basis for computation.

74-49a84. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee of a participating employer with an entry date of January 1, 1962, who became a member of the Kansas public employees retirement system on February 1, 1963, who was first employed by said participating employer on January 15, 1962, who was previously periodically employed between September, 1940 and January 13, 1962, by several participating employers whose entry date was January 1, 1971, shall upon retirement be granted prior service credit for employment with said participating employers prior to January 1, 1962, whether such employment was continuous or not. A prior service benefit shall be computed by using a prior service annual salary of three thousand five hundred ten dollars ($3,510).

History: L. 1974, ch. 346, § 4; July 1.



74-49a85 Same; basis for computation.

74-49a85. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer with an entry date of January 1, 1962, who became a member of the Kansas public employees retirement system on July 1, 1971, was first employed by another participating employer on January 13, 1947, to January 8, 1951, and by another participating employer on January 13, 1953, until January 10, 1961, shall upon retirement be granted prior service credit for employment with all participating employers prior to entry date whether such employment was continuous or not. A prior service benefit shall be computed by using a prior service annual salary of one hundred fifty dollars ($150).

History: L. 1974, ch. 346, § 5; July 1.



74-49a86 Same; basis of computation.

74-49a86. Same; basis of computation. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on February 1, 1974, who was first employed by said participating employer on January 12, 1959, and who is employed by a participating employer on the effective date of this act, shall upon the payment of appropriate employer and employee contributions, be entitled to receive participating service credit for employment with his participating employer for the period January 1, 1968, until January 31, 1974. Said employee shall also be granted prior service credit from January 12, 1959, until December 31, 1967. The prior service benefit shall be computed by using a prior service annual salary of five thousand one hundred ninety-nine dollars and ninety-six cents ($5,199.96).

History: L. 1974, ch. 346, § 6; July 1.



74-49a87 Same; basis of computation.

74-49a87. Same; basis of computation. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on February 1, 1974, who was first employed by said participating employer on January 9, 1961, and who is employed by a participating employer on the effective date of this act, shall upon the payment of appropriate employer and employee contributions, be entitled to receive participating service credit for employment with his participating employer for the period January 1, 1968, until January 31, 1974. Said employee shall also be granted prior service credit from January 9, 1961, until December 31, 1967. The prior service benefit shall be computed by using a prior service annual salary of five thousand one hundred sixty dollars ($5,160).

History: L. 1974, ch. 346, § 7; July 1.



74-49a88 Eligibility to be a member in certain cases; conditions thereon.

74-49a88. Eligibility to be a member in certain cases; conditions thereon. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 to the contrary, an employee of a participating employer who was first employed by said employer on July 1, 1969, and who was employed by said participating employer from January 28, 1957, until January 9, 1961, and who is employed by a participating employer on the effective date of this act, shall be an eligible member of the Kansas public employees retirement system on July 1, 1969, upon the payment of appropriate employer and employee contributions, shall be entitled to receive participating service credit for employment with his participating employer from date of membership. Said employee shall also be granted prior service credit with his participating employer for all service prior to January 1, 1962. Upon attainment of membership by the provisions of this act, such employee and his participating employer shall be governed by the provisions of the Kansas public employees retirement act. The prior service benefit shall be computed by using a prior service annual salary of nine thousand dollars ($9,000).

History: L. 1974, ch. 346, § 8; July 1.



74-49a89 Service credit for certain employees; basis of computation.

74-49a89. Service credit for certain employees; basis of computation.    Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on August 1, 1966, who was first employed by a participating employer periodically from April 16, 1937, until April 14, 1961, and who was employed periodically by said participating employer from January 9, 1962, until April 23, 1965, and who is employed by a participating employer on the effective date of this act, shall upon the payment of appropriate employer and employee contributions, be entitled to receive participating service credit for employment with his participating employer for the period January 9, 1962, until April 23, 1965. Said employee shall also be granted prior service credit with all participating employers for all service prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of one thousand one hundred seventy-six dollars ($1,176).

History: L. 1974, ch. 346, § 9; July 1.



74-49a90 Waiver of certain group life insurance provisions in certain cases.

74-49a90. Waiver of certain group life insurance provisions in certain cases. Notwithstanding any provisions of the group life insurance policy purchased by the Kansas public employees retirement system under authority of K.S.A. 74-4927 to the contrary, the board is authorized to waive the provisions of the group life insurance contract requiring that an individual who became eligible for insured death benefits under the provisions of K.S.A. 74-4927b, must not be disabled on July 1, 1973, when such individuals were on a leave of absence. Insured death benefits for such individuals shall be based on compensation for the twelve months preceding July 1, 1973.

History: L. 1974, ch. 346, § 10; July 1.



74-49a91 Prior service credit for certain employees; basis for computation.

74-49a91. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee of a participating employer with an entry date of January 1, 1967, who became a member of the Kansas public employees retirement system on October 1, 1966, who was employed by such participating employer on January 4, 1955, until January 5, 1965, and who was employed by another participating employer from October 1, 1965, until December 31, 1969, shall upon retirement be entitled to receive prior service credit for employment with the participating employer for the period January 4, 1955, until January 5, 1965. The prior service benefit shall be computed by using a prior service annual salary of six thousand eight hundred thirty-four dollars and seventeen cents ($6,834.17).

History: L. 1974, ch. 346, § 12; July 1.



74-49a92 Same; basis for computation.

74-49a92. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 to the contrary, any employee of a participating employer with an entry date of January 1, 1962, who became a member of the Kansas public employees retirement system on February 1, 1970, who was first employed by said participating employer on January 14, 1957, and who is employed by a participating employer on the effective date of this act, shall upon the payment of appropriate employer and employee contributions, be entitled to receive participating service credit for employment with his participating employer for the period January 1, 1962, until January 31, 1970. Said employee shall also be granted prior service credit from January 14, 1957, until December 31, 1961. The prior service benefit shall be computed by using a prior service annual salary of three thousand one hundred twenty-eight dollars and twenty-eight cents ($3,128.28).

History: L. 1974, ch. 346, § 13; July 1.



74-49a93 Same; basis for computation.

74-49a93. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 to the contrary, any employee of a participating employer with an entry date of January 1, 1962, who became a member of the Kansas public employees retirement system on November 1, 1970, who was first employed by said employer on March 1, 1956, until February 1, 1958, and again employed by said participating employer on October 10, 1961, until December 31, 1965, and was again employed by said participating employer on October 1, 1967, and who is employed by a participating employer on the effective date of this act, shall upon the payment of appropriate employer and employee contributions, be entitled to receive participating service credit for employment with his participating employer for the said periods between January 1, 1962, until October 31, 1970. Said employee shall also be granted prior service credit from March 1, 1956, until February 1, 1958, and October 10, 1961, until December 31, 1961. The prior service benefit shall be computed by using a prior service annual salary of three thousand three hundred twenty-five dollars and thirty-two cents ($3,325.32).

History: L. 1974, ch. 346, § 14; July 1.



74-49a94 Final average salary computation for certain employees.

74-49a94. Final average salary computation for certain employees. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee who was first employed by a participating employer on June 5, 1947, and who served continuously from June 19, 1950, to the date of his retirement January 1, 1971, and who is presently receiving a retirement benefit calculated on the final average salary of eight thousand seven dollars and twenty cents ($8,007.20) shall on the effective date of this act have his benefit recalculated using a final average salary of eleven thousand five dollars ($11,005), such benefit to accrue from the first day of the month coinciding with or following the effective date of this act.

History: L. 1974, ch. 346, § 15; July 1.



74-49a95 Prior service credit for certain employees; basis of computation.

74-49a95. Prior service credit for certain employees; basis of computation. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 to the contrary, any employee of a participating employer with an entry date of January 1, 1962, who became a member of the Kansas employees retirement system on July 1, 1966, who was first employed by said employer on July 1, 1965, and who was first employed by another participating employer from September, 1940, until June, 1943, and was employed by another participating employer from July 1, 1943, to June 30, 1965, shall be granted prior service credit with any participating employer prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of six thousand three hundred forty-nine dollars ($6,349).

History: L. 1974, ch. 346, § 16; L. 1974, ch. 347, § 1; July 1.



74-49a96 Membership and prior service credit for certain employees; basis of computation.

74-49a96. Membership and prior service credit for certain employees; basis of computation. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 to the contrary, an employee of a participating employer who was employed by said employer on October 1, 1969, and who was employed by another participating employer from January 1, 1963 until June 30, 1967, and who is employed by a participating employer on the effective date of this act, shall be an eligible member of the Kansas public employees retirement system as of January 1, 1963, upon the payment of appropriate employer and employee contributions, and shall be entitled to receive participating service credit for employment with the participating employer from date of membership. Said employee shall also be granted prior service credit from June 17, 1957, until July 31, 1959. The prior service benefit shall be computed by using a prior service annual salary of two thousand six hundred sixty-four dollars ($2,664).

History: L. 1975, ch. 422, § 1; April 18.



74-49a97 Prior service credit for certain employees; basis for computation.

74-49a97. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on January 1, 1962, who was first employed by the same participating employer periodically from August 15, 1938, until November 13, 1947, who was again employed by the same participating employer from December 1, 1947, until October 10, 1953, and who was again employed by the same participating employer periodically from July 12, 1954, until June 5, 1961, shall be granted prior service credit for all such employment on the effective date of this act. Said prior service credit shall be applicable to benefits payable thereafter. The prior service benefit shall be computed by using a prior service annual salary of one thousand three hundred thirty-four dollars and sixty-seven cents ($1,334.67).

History: L. 1975, ch. 393, § 1; July 1.



74-49a98 Withdrawal of accumulated contributions by certain employees.

74-49a98. Withdrawal of accumulated contributions by certain employees. Notwithstanding the provisions of K.S.A. 74-4917 and 74-4937 a member who became a member of the Kansas public employees retirement system on January 1, 1971, who signed an application for membership in the Kansas school retirement system on September 30, 1968, who attained age sixty-five (65) on March 25, 1975, and who has filed a request to withdraw his or her accumulated contributions in one lump sum upon his or her termination of employment rather than drawing monthly retirement benefits, is hereby authorized to withdraw his or her accumulated contributions whereupon no other benefits shall be payable to him or her.

History: L. 1975, ch. 393, § 2; July 1.



74-49a99 Prior service credit for certain employees; basis for computation.

74-49a99. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee of a participating employer with an entry date of January 1, 1962, who became a member on March 15, 1963, and who was employed by such employer from October 15, 1951, until September 20, 1961, shall upon retirement be entitled to receive prior service credit for said participating employment from October 15, 1951, until September 20, 1961. The prior service benefit shall be computed by using a prior service annual salary of four thousand eight hundred forty dollars ($4,840).

History: L. 1975, ch. 393, § 3; July 1.



74-49a,100 Same; basis for computation.

74-49a100. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee of a participating employer with an entry date of January 1, 1962, who became a member of the Kansas public employees retirement system on March 1, 1966, who was employed by such participating employer on January 21, 1957, until February 6, 1961, shall upon retirement be entitled to receive prior service credit for employment from January 21, 1957, until February 6, 1961. The prior service benefit will be computed by using a prior service annual salary of four thousand three hundred and five dollars ($4,305).

History: L. 1975, ch. 393, § 4; July 1.



74-49a,101 Same; basis for computation.

74-49a101. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on April 1, 1962, who was first employed by another participating employer periodically from September 1, 1927, until May 31, 1936, shall upon retirement be granted prior service credit for said employment. The prior service benefit shall be computed by using a prior service annual salary of two thousand six hundred forty dollars ($2,640).

History: L. 1975, ch. 393, § 5; July 1.



74-49a,102 Same; basis for computation.

74-49a102. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on July 1, 1973, who was first employed by another participating employer from May 1, 1952, until December 31, 1960, and who was again employed by the same employer from January 18, 1962, until August 9, 1963, shall upon retirement be entitled to receive prior service credit for said employment prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of three thousand eight hundred eighty-eight dollars ($3,888).

History: L. 1975, ch. 393, § 6; July 1.



74-49a,103 Same; basis for computation.

74-49a103. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer who became a member of the Kansas public employees retirement system on February 1, 1969, who was first employed by another participating employer from April 26, 1944, through June 3, 1950, shall upon retirement be granted prior service credit for said employment. The prior service benefit shall be computed by using a prior service annual salary of two thousand three hundred forty dollars ($2,340).

History: L. 1975, ch. 393, § 7; July 1.



74-49a,104 Same; basis for computation.

74-49a104. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, any employee of a participating employer with an entry date of January 1, 1962, who became a member of the Kansas public employees retirement system on April 1, 1964, and who was employed by another participating employer on December 1, 1945, until September 1, 1959, shall upon retirement be entitled to receive prior service credit for all employment prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of six thousand nine hundred dollars ($6,900).

History: L. 1975, ch. 393, § 8; July 1.



74-49a,105 Membership and service credit for certain employees.

74-49a105. Membership and service credit for certain employees. Notwithstanding the provisions of K.S.A. 74-4902 and 74-4911 to the contrary, an employee of a participating employer who was first employed January 9, 1967, who was born May 24, 1930, and who is employed by the participating employer on the effective date of this act, shall be an eligible member of the Kansas public employees retirement system as of February 1, 1967, upon the payment of appropriate employer and employee contributions and shall be entitled to receive full credit for employment with said participating employer from February 1, 1967.

History: L. 1975, ch. 393, § 9; July 1.



74-49a,106 Same.

74-49a106. Same. Notwithstanding the provisions of K.S.A. 74-4902 and 74-4911 to the contrary, an employee of a participating employer who was first employed August 1, 1971, who was born March 28, 1918, and who is employed by the participating employer on the effective date of this act, shall be an eligible member of the Kansas public employees retirement system as of August 1, 1971, upon the payment of appropriate employer and employee contributions and shall be entitled to receive full credit for employment with said participating employer from August 1, 1971.

History: L. 1975, ch. 393, § 10; July 1.



74-49a,107 Prior service credit for certain employees; basis for computation.

74-49a107. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on October 1, 1964, who was first employed by another participating employer from March 1, 1931, until March 31, 1943, and who was again employed by the same participating employer from April 4, 1949, until February 29, 1956, shall upon retirement be entitled to receive prior service credit for said employment prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of three thousand three hundred sixty dollars ($3,360).

History: L. 1975, ch. 393, § 11; July 1.



74-49a,108 Membership and participating service credit for certain employees.

74-49a108. Membership and participating service credit for certain employees. Notwithstanding the provisions of K.S.A. 74-4902 and 74-4911 to the contrary, an employee of a participating employer who was born on September 19, 1911, and who was employed by said employer on February 1, 1971, and who was employed by another participating employer from May 1, 1965 through July 23, 1969, and by another participating employer from August 19, 1969 through October 6, 1969, and who is employed by a participating employer on the effective date of this act, shall again become a member of the Kansas public employees retirement system as of February 1, 1971, upon the payment of appropriate employer and employee contributions, and shall be entitled to receive participating service credit for employment with the participating employer by whom he or she is employed on the effective date of this act from February 1, 1971. Upon attainment of membership by the provisions of this act, such employee and his or her participating employer shall thereafter be governed by the provisions of the Kansas public employees retirement act.

History: L. 1976, ch. 336, § 1; July 1.



74-49a,109 Same.

74-49a109. Same. Notwithstanding the provisions of K.S.A. 74-4902 and 74-4911 to the contrary, an employee of a participating employer who was born on December 23, 1914, and who became a member of the Kansas public employees retirement system on May 1, 1965, was employed until June 30, 1967 and who transferred to another department of the participating employer on August 7, 1967 until June 30, 1971, and who did not return to employment with a participating employer within one hundred twenty (120) days from said date but who has left employee contributions with the retirement system, and who was again reemployed by the participating employer on March 1, 1972, shall be reinstated as a member of the retirement system effective March 1, 1972 and granted participating service credit from that date to the effective date of this act upon the payment of appropriate employer and employee contributions.  Upon the attainment of membership by the provisions of this act, such employee and his or her participating employer shall thereafter be governed by the provisions of the Kansas public employees retirement act.

History: L. 1976, ch. 336, § 2; July 1.



74-49a,110 Same.

74-49a110. Same. Notwithstanding the provisions of K.S.A. 74-4902 and 74-4911 to the contrary, an employee of a participating employer who was born on March 15, 1914 and who was employed by said employer on September 1, 1975, and who was employed by another participating employer from September, 1946 through May, 1956, and who is employed by a participating employer on the effective date of this act, shall be an eligible member of the Kansas public employees retirement system as of September 1, 1975, upon the payment of appropriate employer and employee contributions, and shall be entitled to receive participating service credit for employment with the participating employer from date of membership.  Upon attainment of membership by the provisions of this act, such employee and his or her participating employer shall thereafter be governed by the provisions of the Kansas public employees retirement act.

History: L. 1976, ch. 336, § 3; July 1.



74-49a,111 Prior service credit for certain employees; basis of computation.

74-49a111. Prior service credit for certain employees; basis of computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer who became a member of the Kansas public employees retirement system on January 1, 1968, and who was previously employed from December 7, 1956 until December 16, 1966, by another participating employer with a January 1, 1970 entry date, shall upon retirement be granted prior service credit for all service with said employer prior to January 1, 1970.  The prior service benefit shall be computed by using a prior service annual salary of two thousand eight hundred and twenty dollars ($2,820).

History: L. 1976, ch. 336, § 4; July 1.



74-49a,112 Same; basis of computation.

74-49a112. Same; basis of computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer who became a member of the Kansas public employees retirement system on May 1, 1966, and who was previously employed by said employer from February 24, 1935 through December 31, 1942 and from March 30, 1943 through May 7, 1945, shall upon retirement be granted prior service credit for all service with said employer prior to January 1, 1962.  The prior service benefit shall be computed by using a prior service annual salary of one thousand three hundred and seventy dollars ($1,370).

History: L. 1976, ch. 336, § 5; July 1.



74-49a,113 Same; basis for computation.

74-49a113. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer who became a member of the Kansas public employees retirement system on June 1, 1974, and who was previously employed by said employer from March 1, 1941 through December 31, 1957 shall upon retirement be granted prior service credit for all service with said employer prior to January 1, 1963.  The prior service benefit shall be computed by using a prior service annual salary of two thousand five hundred and fifty-six dollars ($2,556).

History: L. 1976, ch. 336, § 6; July 1.



74-49a,114 Same; limitation; basis for computation.

74-49a114. Same; limitation; basis for computation. Notwithstanding the provisions of K.S.A. 76-3a15, which was repealed by L. 1970, ch. 371, § 19, to the contrary, all officers, employees, faculty and other persons in the employ of the university of Wichita who became members of the Kansas public employees retirement system on July 1, 1964, shall upon retirement or on the effective date of this act, whichever is later, be granted prior service credit for service with the university of Wichita prior to its acquisition by the state of Kansas if such officer, employee, faculty or other person was not eligible for or did not come under the retirement programs through insurance companies which were available to officers, employees, faculty or other persons in the employ of the university of Wichita prior to its acquisition by the state.  Except that no more than three (3) years credit shall be granted to any member and for the purposes of computing the prior service benefit, a prior service annual salary in the amount of compensation paid to such member during the last twelve (12) months next preceding July 1, 1964.

History: L. 1976, ch. 336, § 7; July 1.



74-49a,115 Same; basis for computation.

74-49a115. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee of a participating employer who became a member of the Kansas public employees retirement system on May 1, 1967, and who was previously employed by another participating employer from January 1, 1937 until May 15, 1946 and from June 1, 1946 through December 15, 1951 by another participating employer, shall upon retirement be granted prior service credit for all service with all employers prior to January 1, 1962.  The prior service benefit shall be computed by using a prior service annual salary of two thousand eight hundred and five dollars and eighty-five cents ($2,805.85).

History: L. 1976, ch. 336, § 8; July 1.



74-49a,116 Membership for certain employees.

74-49a116. Membership for certain employees. Notwithstanding the provisions of K.S.A. 74-4902 and 74-4911 to the contrary, an employee of a participating employer who was born on January 20, 1914, and who was employed by a participating employer from July 1, 1973 and who was employed by said employer from September 1, 1970 until December 31, 1970, and who is employed by a participating employer on the effective date of this act, shall become a member of the Kansas public employees retirement system as of September 1, 1970, upon the payment of appropriate employer and employee contributions.  Upon the attainment of membership by the provisions of this act, such employee and his or her participating employer shall thereafter be governed by the provisions of the Kansas public employees retirement act.

History: L. 1976, ch. 336, § 9; July 1.



74-49a,117 Membership and participating and prior service credit for certain employees; basis for computation of prior service credit.

74-49a117. Membership and participating and prior service credit for certain employees; basis for computation of prior service credit. Notwithstanding the provisions of K.S.A. 74-4902, 74-4913 and 74-4915, any former member of the Kansas public employees retirement system who was employed by a participating employer on January 1, 1947, until January 8, 1951, and was again employed by the same participating employer on January 10, 1955, until January 9, 1961, and was employed by another participating employer on January 1, 1962, until April 15, 1969, shall be reinstated as a member of the Kansas public employees retirement system and shall receive participating service credit for all service for which contributions remain on deposit with the system.  Said member shall also be granted prior service credit for all service with participating employers prior to January 1, 1962. Prior service benefits shall be computed by using a prior service annual salary of eight thousand sixty-two dollars and fifty cents ($8,062.50).

History: L. 1976, ch. 336, § 10; July 1.



74-49a,118 Prior service credit for certain employees; basis for computation.

74-49a118. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on July 1, 1969, and who was first employed by another participating employer from July 11, 1949, to October 15, 1961, shall upon retirement be entitled to receive prior service credit for said employment prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of five thousand three hundred twenty-five dollars ($5,325).

History: L. 1977, ch. 269, § 1; July 1.



74-49a,119 Same; basis for computation.

74-49a119. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on June 1, 1973, and who was employed by another participating employer from November 12, 1947, to June 27, 1969, shall upon retirement be entitled to receive prior service credit for said employment prior to January 1, 1971. The prior service benefit shall be computed by using a prior service annual salary of four thousand five hundred fifty-eight dollars ($4,558).

History: L. 1977, ch. 269, § 2; July 1.



74-49a,120 Same; basis for computation.

74-49a120. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on May 1, 1966, who was first employed by another participating employer from February 16, 1942, until April 26, 1944, who entered military service on April 27, 1944, and was discharged on June 10, 1944, and who returned to employment with the same employer on June 11, 1944, until June 20, 1950, shall upon retirement be entitled to receive prior service credit for said employment prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of three thousand seven hundred three dollars ($3,703).

History: L. 1977, ch. 269, § 3; July 1.



74-49a,121 Service credit for certain employees; vested benefit.

74-49a121. Service credit for certain employees; vested benefit. Notwithstanding the provisions of K.S.A. 74-4911, 74-4913 and 74-4917, to the contrary, an employee who was first employed by a participating employer on September 1, 1952, until August 28, 1953, who was again employed by another participating employer on April 1, 1959, until December 31, 1967, who became a member of the Kansas public employees retirement system on January 1, 1962, and who has contributions on deposit with the Kansas public employees retirement system, shall receive service credit for all service with participating employers and shall be granted a vested benefit effective December 31, 1967.

History: L. 1977, ch. 269, § 4; July 1.



74-49a,122 Membership and participating service credit for certain employees; payment of contributions.

74-49a122. Membership and participating service credit for certain employees; payment of contributions. Notwithstanding the provisions of K.S.A. 74-4902, 74-4911 and 74-4913, to the contrary, an employee who was employed by a participating employer on December 9, 1971, and who was born August 18, 1912, shall be an eligible member of the Kansas public employees retirement system as of January 1, 1972, upon the payment of the appropriate employer and employee contribution and shall be entitled to receive participating service credit for employment with said participating employer from date of membership. Upon the attainment of membership by the provisions of this act, such employee and his or her participating employer shall thereafter be governed by the provisions of the Kansas public employees retirement act.

History: L. 1977, ch. 269, § 6; July 1.



74-49a,123 Prior service credit for certain employees; basis for computation.

74-49a123. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on February 1, 1974, who was first employed by the same participating employer from January 1, 1941, until April 7, 1942, who entered military service on April 7, 1942, and was discharged on November 10, 1945, who returned to employment with the same employer January 1, 1946, until January 1, 1955, who was again employed by the same employer January 1, 1957, until January 1, 1959, and who was again employed by the same participating employer January 1, 1961, until January 1, 1967, shall upon retirement be entitled to receive prior service credit for said employment prior to January 1, 1969. The prior service benefit shall be computed by using a prior service annual salary of four thousand one hundred dollars ($4,100).

History: L. 1977, ch. 269, § 7; July 1.



74-49a,124 Repurchase of forfeited service credit by certain employees, condition.

74-49a124. Repurchase of forfeited service credit by certain employees, condition. Notwithstanding the provisions of K.S.A. 74-4919g to the contrary, an employee who became a member of the Kansas public employees retirement system on January 1, 1971, who was a former member of the Kansas school retirement system during the school years, 1941 to 1942, 1942 to 1943, 1949 to 1950, 1950 to 1951 and 1951 to 1952, representing five (5) years of service credit, and who forfeited such service credit by withdrawing contributions on deposit on October 28, 1969,  may be allowed to repurchase such forfeited service credit within six (6) months after the effective date of this act.

History: L. 1977, ch. 269, § 8; July 1.



74-49a,125 Prior service credit for certain employees; basis for computation.

74-49a125. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on April 1, 1965, who was first employed by the same participating employer from March 1, 1957, to September 30, 1961, shall, upon the effective date of this act, be entitled to receive prior service credit for said employment prior to January 1, 1962. The prior service benefit shall be computed by using a prior service annual salary of three thousand five hundred sixteen dollars ($3,516).

History: L. 1977, ch. 269, § 9; July 1.



74-49a,126 Participating and prior service credit for certain employees; basis for computation of prior service credit.

74-49a126. Participating and prior service credit for certain employees; basis for computation of prior service credit. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on February 1, 1976, and who is employed by a participating employer on the effective date of this act, shall, upon the payment of appropriate employer and employee contributions, be entitled to receive participating service credit for employment with his or her participating employer for the period January 1, 1965, until February 1, 1976. Such employee shall also be granted a prior service credit from January 10, 1955, until December 31, 1964. The  prior service benefit shall be computed by using a prior service annual salary of four thousand six hundred ninety-two dollars ($4,692).

History: L. 1978, ch. 318, § 1; July 1.



74-49a,127 Participating service credit for certain employees.

74-49a127. Participating service credit for certain employees. Notwithstanding the provisions of K.S.A. 74-4911, 74-4913, and 74-4919a to the contrary, an employee who became a member of the Kansas public employees retirement system on February 1, 1978, who was first employed by such participating employer on November 1, 1971, and who is employed by a participating employer on the effective date of this act, shall, upon the payment of appropriate employer and employee contributions, be entitled to receive participating service credit for employment with his or her participating employer for the period November 1, 1971, until January 31, 1978. Within sixty (60) days after the effective date of this act, such employee may make application, on a form prescribed by the board, to purchase four (4) quarters of participating service credit for the period December 15, 1970, to November 1, 1971, with another participating employer.

History: L. 1978, ch. 318, § 2; July 1.



74-49a,128 Participating and prior service credit for certain employees; basis for computation of prior service credit.

74-49a128. Participating and prior service credit for certain employees; basis for computation of prior service credit. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on February 1, 1972, who was first employed by such participating employer on January 14, 1963, and who is employed by a participating employer on the effective date of this act, shall, upon the payment of the appropriate employer and employee contributions, be entitled to receive participating service credit for employment with his or her participating employer for the period January 1, 1965, until January 31, 1972. Such employee shall also be granted prior service credit from January 14, 1963, until December 31, 1964. The prior service benefit shall be computed by using a prior service salary of three thousand eight hundred twenty-seven dollars ($3,827).

History: L. 1978, ch. 318, § 3; July 1.



74-49a,129 Prior service credit for certain employees; basis for computation.

74-49a129. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on June 1, 1969, who was first employed by another participating employer from December 1, 1950, to February 18, 1951, and was again employed by the same employer from January 1, 1952, to April 4, 1953, and was again employed by the same employer from August 31, 1954, to May 23, 1956, shall upon retirement be entitled to receive prior service credit for such employment prior to January 1, 1963. The prior service benefit shall be computed by using a prior service annual salary of four thousand eight hundred dollars ($4,800).

History: L. 1978, ch. 318, § 4; July 1.



74-49a,130 Same; basis for computation.

74-49a130. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on November 1, 1969, and who was first employed by such employer on August 9, 1948, to January 11, 1965, shall upon retirement be entitled to receive prior service credit for such employment prior to January 1, 1971. The prior service benefit shall be computed by using a prior service annual salary of six thousand nine hundred twenty-six dollars ($6,926).

History: L. 1978, ch. 318, § 5; July 1.



74-49a,131 Same; basis for computation.

74-49a131. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4902 and 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on January 1, 1962, who was first employed by a participating employer on March 1, 1938, and terminated employment on August 31, 1962, and who subsequently became a member of the Kansas school retirement system on September 1, 1962, until January 1, 1971, when the Kansas school retirement system was merged into the Kansas public employees retirement system. Upon retirement the prior service credit of both systems shall be combined and a prior service benefit shall be computed by using a prior service annual salary of seven thousand eight hundred forty-four dollars ($7,844).

History: L. 1978, ch. 318, § 6; July 1.



74-49a,132 Same.

74-49a132. Same. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on March 1, 1975, who elected under the provisions of K.S.A. 74-4925 to participate in another retirement system, who was first employed by such participating employer on June 14, 1943, until July 31, 1944, and was reemployed by such participating employer on January 17, 1955, until March 17, 1956, was employed by another participating employer for the school years 1957-58, 1958-59, 1959-60, and 1960-61, shall be granted prior service credit for all service prior to January 1, 1962, with all participating employers which has not been previously credited.

History: L. 1978, ch. 318, § 7; July 1.



74-49a,134 Prior service credit for certain employees; election and lump sum payment therefor.

74-49a134. Prior service credit for certain employees; election and lump sum payment therefor. Notwithstanding the provisions of K.S.A. 74-4913 and 74-4919f to the contrary, an employee who became a member of the Kansas public employees retirement system on July 1, 1975, who was a former member of the retirement system for Kansas official court reporters from September 24, 1962 to October 31, 1969, and who forfeited such service credit by withdrawing contributions on deposit on December 3, 1969, may elect to purchase credit for such service as though it were forfeited service under the Kansas public employees retirement system. Such purchase shall be by means of a lump sum payment as provided in K.S.A. 74-4919f. The election to purchase and payment must be made within six (6) months of the effective date of this act.

History: L. 1979, ch. 238, § 1; May 18.



74-49a,135 Same; basis for computation.

74-49a135. Same; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on September 1, 1969, who received prior service credit at that time, who retired under the Kansas public employees retirement system on August 1, 1970, who was first employed by another participating employer from October, 1941, through December, 1945, who was again employed by another participating employer on January 1, 1946, through August 31, 1954, and who was again employed by another participating employer on November 1, 1964, through August 30, 1968, shall upon the effective date of this act receive additional prior service credit for all such service with participating employers as described in this section. The prior service benefit shall be computed by using a prior service annual salary of twelve thousand dollars ($12,000).

History: L. 1979, ch. 238, § 2; May 18.



74-49a,136 Participating and prior service credit for certain employees; election; basis for computation.

74-49a136. Participating and prior service credit for certain employees; election; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 and 74-4919a to the contrary, an employee who retired under the Kansas public employees retirement system on October 1, 1976, who was first employed by the same participating employer on October 1, 1962, through January 6, 1969, and who was again employed by another participating employer on December 1, 1969, through November 30, 1970, shall on the effective date of this act be entitled to receive prior service credit for such employment on October 1, 1962, through January 6, 1969, and may elect to purchase participating service credit for the period of December 1, 1969, through November 30, 1970, under the provisions of K.S.A. 74-4919a. The election to purchase participating service credit and payment must be made within six (6) months of the effective date of this act. Any benefits resulting from the purchase of additional participating service credit under this act shall accrue from the first day of the month following receipt of payment for such service credit. The prior service benefit shall be computed by using a prior service annual salary of six thousand three hundred four dollars ($6,304).

History: L. 1979, ch. 238, § 3; May 18.



74-49a,137 Prior service credit for certain employees; basis for computation.

74-49a137. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on October 1, 1968, and who was first employed by another participating employer from December 10, 1947, through January 28, 1967, shall upon retirement be entitled to receive prior service credit for such employment prior to January 29, 1967. The prior service benefit shall be computed by using a prior service annual salary of four thousand two hundred ninety-one dollars ($4,291).

History: L. 1979, ch. 238, § 4; May 18.



74-49a,138 Participating service credit for certain employees; lump sum payment.

74-49a138. Participating service credit for certain employees; lump sum payment. Notwithstanding the provisions of K.S.A. 74-4902, 74-4911, 74-4913 and 74-4936a to the contrary, an employee who was born on August 16, 1915, who was first employed in the public schools of Kansas in the school year 1967-68, who became a member of the Kansas public employees retirement system on January 1, 1971, and forfeited all service credit on December 30, 1974, by reason of termination and withdrawal of contributions, and who was again employed by a participating employer on August 23, 1978, shall be a member of the Kansas public employees retirement system on the effective date of this act. Such member may elect to purchase additional benefits under K.S.A. 74-4936a if such election and purchase is made within six (6) months of the effective date of this act. Such member may purchase participating service credit for the period from August 23, 1978, to the date of membership under the provisions of this section by making a lump sum payment under this section equivalent to four percent (4%) of the compensation paid to such member for personal services during such period. Such payment must be made within six (6) months of the effective date of this act.

History: L. 1979, ch. 238, § 5; May 18.



74-49a,139 Prior service credit for certain employees; basis for computation.

74-49a139. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on February 1, 1968, who was first employed by the same participating employer from January 2, 1953, through January, 1957, and who was again employed by the same participating employer from January 2, 1961, through July 1, 1966, shall upon retirement be entitled to receive prior service credit for such employment prior to July 1, 1966. The prior service benefit for such employee shall be computed by using a prior service annual salary of three thousand eight hundred thirty-seven dollars ($3,837).

History: L. 1979, ch. 238, § 6; May 18.



74-49a,140 Retirement benefits for certain employees receiving benefits from a city pension fund.

74-49a140. Retirement benefits for certain employees receiving benefits from a city pension fund. Notwithstanding the provisions of subsection (14) of K.S.A. 74-4902 to the contrary, an employee who was born November 10, 1885, who commenced receiving benefits from the city of Topeka firemen's pension and retirement fund in May, 1957, who was employed by a participating employer from September 1, 1952, to June 30, 1962, and who commenced receiving retirement benefits under the Kansas public employees retirement system on July 1, 1962, shall continue to receive such monthly retirement benefits from the Kansas public employees retirement system.

History: L. 1979, ch. 238, § 7; May 18.



74-49a,141 Participating service credit for certain employees; election to purchase; payment of employer contributions.

74-49a141. Participating service credit for certain employees; election to purchase; payment of employer contributions. Notwithstanding the provisions of K.S.A. 74-4902 to the contrary, an employee who became a member of the Kansas public employees retirement system on January 1, 1971, and who was employed with a non-participating employer from May 1, 1965, until December 31, 1969, may elect to purchase credit for such service by means of a lump sum payment equal to four percent (4%) of the compensation such member received during such period from the non-participating employer. If such election and payment is made by the member, the member's present participating employer shall pay an amount equal to the employer contributions which would have been made during such period. Such election and payment must be made within six (6) months of the effective date of this act.

History: L. 1979, ch. 238, § 8; May 18.



74-49a,142 Membership and retirement benefits for certain employees; benefit payments; basis for and payment of employer contributions; deduction of employee contributions from benefits.

74-49a142. Membership and retirement benefits for certain employees; benefit payments; basis for and payment of employer contributions; deduction of employee contributions from benefits. Notwithstanding the provisions of K.S.A. 74-4901 et seq., and amendments thereto, to the contrary, an employee who was born November 17, 1888, who was employed by a participating employer on February 7, 1950, until December 31, 1961, and was dismissed by such employer and paid for services rendered to that employer through December 31, 1961, who, at the time of such dismissal, had accumulated ten (10) days of annual leave for which no compensation was paid to such employee and for which no contributions were paid or reported to the Kansas public employees retirement system, and who was ineligible for membership in the Kansas public employees retirement system because of such error or oversight shall become a member of the Kansas public employees retirement system effective as of January 1, 1962, and shall receive the appropriate retirement benefit payments accumulated from the first day of eligibility for retirement, July 1, 1962, and shall hereafter receive the appropriate monthly retirement benefits earned by reason of such employee's years of service. On the effective date of this act, the participating employer of such employee shall remit to the Kansas public employees retirement system the appropriate amount of employer contributions based on employee compensation of one hundred twenty-four dollars and ninety cents ($124.90) with the employer's contribution rate being five and thirty-five hundredths percent (5.35%). Any employee contributions due to the system shall be deducted from any benefits payable by the system to such employee pursuant to this section.

History: L. 1979, ch. 238, § 9; May 18.



74-49a,143 Waiver of certain group life insurance provisions in certain cases; payment of accidental death benefits; payments considered past service liability.

74-49a143. Waiver of certain group life insurance provisions in certain cases; payment of accidental death benefits; payments considered past service liability. (a) Notwithstanding any provisions of K.S.A. 74-4927 or any provisions of the group life insurance policy purchased by the Kansas public employees retirement system pursuant to such section to the contrary, the board shall pay to the spouse of an employee who was first employed on August 8, 1977, who was injured on August 14, 1978, in the course of performance of duty in the employ of a participating employer, who became a member of the system on August 18, 1978, and who died as a result of such injury on August 19, 1978, an amount equal to the insured death benefit which such spouse would have been entitled to receive had such employee been eligible for insured death benefits under the provisions of the group life insurance contract entered into pursuant to K.S.A. 74-4927.

(b) Notwithstanding any provision of subsection (2) of K.S.A. 74-4916 to the contrary and in addition to any payments made under subsection (a) of this section, the board shall pay to the spouse of an employee described in subsection (a) of this section or other person eligible therefor an amount or amounts equal to the accidental death benefits which such spouse or other person would have been entitled to receive had such employee been eligible for accidental death benefits under subsection (2) of K.S.A. 74-4916.  The board shall pay such amounts in the manner provided by law for the payment of accidental death benefits.

(c) Payments under subsections (a) and (b) of this section shall be made from the Kansas public employees retirement fund and shall be considered a past service liability of the fund.

History: L. 1979, ch. 234, § 2; April 7.



74-49a,144 Prior service credit for certain employees; basis of computation.

74-49a144. Prior service credit for certain employees; basis of computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on June 1, 1969, and who was first employed by the same participating employer from December 1, 1957 to July 19, 1961, shall be entitled to receive upon retirement prior service credit for such employment prior to January 1, 1962. The prior service benefit for such employee shall be computed by using a prior service salary of five thousand five hundred sixty-eight dollars ($5,568).

History: L. 1980, ch. 241, § 1; July 1.



74-49a,145 Vested retirement benefits for certain employees with KPERS and KP&F service credit; payment of benefits; "credited service" defined for purposes of retirement and disability benefits.

74-49a145. Vested retirement benefits for certain employees with KPERS and KP&F service credit; payment of benefits; "credited service" defined for purposes of retirement and disability benefits. Notwithstanding the provisions of subsection (2) of K.S.A. 74-4917 and 74-4932 and subsection (4) of K.S.A. 74-4963 to the contrary, if an individual who was born October 7, 1929, and who became a member of the Kansas police and firemen's retirement system on November 1, 1979, has credited service under the Kansas public employees' retirement system, any retirement benefits to which such individual would have been entitled under the Kansas public employees retirement system shall become vested whenever the total credited service under both systems equal ten (10) years and any retirement benefits to which such individual shall be entitled to under the Kansas police and firemen's retirement system shall become vested whenever the total credited service under both systems equal twenty (20) years. Upon such individual's retirement, each such retirement system shall be liable for payment of retirement benefits under such system in the proportion that the years of such individual's service under such system bears to such individual's total years of service under both such systems. For the purpose of determining and computing retirement benefits and death and disability benefits computed upon the basis of "credited service" of such individual, the term "credited service," as used in K.S.A. 74-4951et seq., and amendments thereto, shall mean and include only "participating service" under the Kansas police and firemen's retirement system, except that service credited under the Kansas public employees retirement system to such individual shall be considered and included (a) in determining whether the death or disability of such individual was "service connected" under the provisions of subsection (10) of K.S.A. 74-4952 and (b) for the purpose of determining the eligibility of such individual for non-service connected death and disability benefits under the provisions of subsection (2) of K.S.A. 74-4959 and subsection (2) of K.S.A. 74-4960.

History: L. 1980, ch. 241, § 2; July 1.



74-49a,146 Credit under KP&F for military service credit purchased under KPERS in certain cases.

74-49a146. Credit under KP&F for military service credit purchased under KPERS in certain cases. Notwithstanding the provisions of subsection (1)(b) of K.S.A. 74-4956 to the contrary, an individual who became a member of the Kansas public employees retirement system on August 1, 1976, and who was purchasing military service credit by means of double deductions under K.S.A. 74-4919h until such purchasing was terminated on January 1, 1980, due to such member's transfer of membership to the Kansas police and firemen's retirement system on that date, shall have all military service which was purchased prior to January 1, 1980, credited as participating service credit under the Kansas police and firemen's retirement system.

History: L. 1980, ch. 241, § 3; July 1.



74-49a,147 Retirement benefit recalculated for certain members; final average salary therefor.

74-49a147. Retirement benefit recalculated for certain members; final average salary therefor. Notwithstanding the provisions of subsection (4) of K.S.A. 74-4917 to the contrary, an individual who was born November 24, 1913, who became a member of the Kansas public employees retirement system on January 1, 1962, who was first employed by the entry date employer on July 11, 1960, and continued in employment with such participating employer until March 1, 1969, and who was again employed by a participating employer from March 13, 1972, through such member's retirement under the Kansas public employees retirement system on May 1, 1979, shall have all retirement benefits of such member recalculated using a final average salary of twenty-eight thousand two hundred ninety-eight dollars and ninety-six cents ($28,298.96) for all participating service credit. Such recalculation shall be retroactive to the date of retirement on May 1, 1979.

History: L. 1980, ch. 241, § 4; July 1.



74-49a,148 Prior service credit for certain employees; basis for computation.

74-49a148. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on March 1, 1963, who was first employed by a participating employer from May 12, 1952, through May 29, 1956, and was employed by the same participating employer again from December 1, 1956, through September 15, 1961, shall upon retirement be entitled to receive prior service credit for all such employment prior to January 1, 1962. The prior service benefit for such member shall be computed by using a prior service annual salary of four thousand eight hundred forty dollars ($4,840).

History: L. 1980, ch. 241, § 6; July 1.



74-49a,149 Membership and purchase of participating service credit for certain employees; lump-sum payment.

74-49a149. Membership and purchase of participating service credit for certain employees; lump-sum payment. Notwithstanding the provisions of K.S.A. 74-4902, 74-4911, and 74-4913 and subsection (2) of K.S.A. 74-4935 to the contrary, an employee who was first employed in the public schools of Kansas in the school year 1957-58, who became a member of the Kansas public employees retirement system on January 1, 1971, who forfeited all service credit under such system on March 6, 1974, by reason of termination and withdrawal of contributions, who was again employed by a participating employer on August 23, 1979, and who was born May 2, 1919, shall be a member of the Kansas public employees retirement system on the effective date of this act. Such member may purchase participating service credit under such system for the period from August 23, 1979, to the date of membership under the provisions of this section by means of a lump-sum payment equivalent to four percent (4%) of the compensation paid to such member for personal services during such period, except that such lump-sum payment must be made within six months after the effective date of this act.

History: L. 1980, ch. 241, § 7; July 1.



74-49a,150 Same.

74-49a150. Same. Notwithstanding the provisions of K.S.A. 74-4902, 74-4911 and 74-4913, to the contrary, an employee who was employed by a participating employer on February 1, 1979, and who was born February 2, 1918, shall be a member of the Kansas public employees retirement system as of the first day of the first payroll period chargeable to the fiscal year ending June 30, 1981.  Upon the attainment of membership by the provisions of this act, such employee and such employee's participating employer shall thereafter be governed by the provisions of the Kansas public employees retirement act.  Such employee may purchase participating service credit for all service with such employer under K.S.A. 74-4919a.

History: L. 1980, ch. 241, § 8; July 1.



74-49a,151 Membership and purchase of prior and participating service credit for certain employees.

74-49a151. Membership and purchase of prior and participating service credit for certain employees. Notwithstanding the provisions of K.S.A. 74-4902, 74-4911 and 74-4913, to the contrary, an employee who was employed by a participating employer on November 29, 1979, and who was a member of the state school retirement system during school years 1948-49 through 1954-55 and withdrew their contributions from the state school retirement system, and who was born February 1, 1919, shall be a member of the Kansas public employees retirement system as of the first day of the first payroll period chargeable to the fiscal year ending June 30, 1981. Upon the attainment of membership by the provisions of this act, such employee and such employee's participating employer shall thereafter be governed by the provisions of the Kansas public employees retirement act. Such employee may purchase participating service credit for all service with such employer under K.S.A. 74-4919a, and may purchase prior service credit for all forfeited school service under K.S.A. 74-4919g.

History: L. 1980, ch. 241, § 9; July 1.



74-49a,152 Retirement benefit based on final salary for all service credit for certain employees.

74-49a152. Retirement benefit based on final salary for all service credit for certain employees. Notwithstanding the provisions of K.S.A. 74-4915 to the contrary, an employee of a participating employer who became a member of the retirement system on July 1, 1970, who had previously been employed as an elected official having taken office on January 8, 1957, who served in such office until January 14, 1969, whose date of birth is July 3, 1913, and who is serving in the same office as when first becoming a member of the system, shall upon retirement have all retirement benefits calculated using final average salary for all credited service.

History: L. 1980, ch. 241, § 10; July 1.



74-49a,153 Prior service retirement benefits for certain employees; prior service salary.

74-49a153. Prior service retirement benefits for certain employees; prior service salary. Notwithstanding the provisions of K.S.A. 74-4915 to the contrary, a member of the system who first became a member on January 1, 1974, who had previously served with a participating employer in an elected position commencing May 1, 1936, to January 8, 1959, who served another participating employer as an elected official from January 8, 1959, to January 9, 1973, and whose date of birth is March 5, 1911, shall upon retirement have all prior service retirement benefits calculated using a prior service salary of $13,020.

History: L. 1980, ch. 241, § 11; July 1.



74-49a,154 Prior service credit for certain employees; basis for computation.

74-49a154. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on June 1, 1965, and who was first employed by the Jewell county agricultural extension council, a nonparticipating employer, from June 1, 1953, to May 31, 1964, shall upon retirement be entitled to receive prior service credit for such employment if the Jewell county agricultural extension council has become a participating employer under the Kansas public employees retirement system at the time of the member's retirement. The prior service benefit shall be computed by using a prior service annual salary of $7,900.

History: L. 1981, ch. 312, § 5; May 13.



74-49a,155 Prior service credit for certain employees; basis for computation.

74-49a155. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee who became a member of the Kansas public employees retirement system on July 1, 1962, and who was first employed by another participating employer from January 1, 1945, to January 1, 1947, shall upon retirement be entitled to receive prior service credit for such employment prior to January 1, 1947. The prior service benefit shall be computed by using a prior service annual salary of $1,846.

History: L. 1981, ch. 312, § 6; May 13.



74-49a,156 Membership and participating service credit for certain employees; payment of employer and employee contributions.

74-49a156. Membership and participating service credit for certain employees; payment of employer and employee contributions. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 and K.S.A. 74-4902 to the contrary, an employee who was employed by a participating employer on February 1, 1973, and who was born April 7, 1913, shall be an eligible member of the Kansas public employees retirement system as of February 1, 1973, upon the payment of the appropriate employer and employee contributions and shall be entitled to receive participating service credit for employment with such participating employer from date of membership. Upon the attainment of membership under this section, such employee and such employee's participating employer shall be subject to the statutes governing the Kansas public employees retirement system.

History: L. 1981, ch. 312, § 7; May 13.



74-49a,157 Same.

74-49a157. Same. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 and K.S.A. 74-4902 to the contrary, an employee who was employed by a participating employer on August 27, 1979, and who was born June 2, 1919, shall be an eligible member of the Kansas public employees retirement system as of August 27, 1979, upon the payment of the appropriate employer and employee contributions and shall be entitled to receive participating service credit for employment with such participating employer from date of membership. Upon the attainment of membership under this section, such employee and such employee's participating employer shall be subject to the statutes governing the Kansas public employees retirement system.

History: L. 1981, ch. 312, § 8; May 13.



74-49a,158 Payment to spouses of certain deceased members who are ineligible for insured death benefit.

74-49a158. Payment to spouses of certain deceased members who are ineligible for insured death benefit. Notwithstanding any provisions of K.S.A. 74-4927 or any provisions of the group life insurance policy purchased by the Kansas public employees retirement system pursuant to such section to the contrary, the board of trustees of the Kansas public employees retirement system shall pay to the spouse of an employee who was first employed on August 23, 1973, whose last day actively at work, due to illness, was September 25, 1974, who became a member of the system on October 1, 1974, and who died on July 7, 1979, an amount equal to the insured death benefit which such spouse would have been entitled to receive had such employee been eligible for the insured death benefit under the provisions of such group life insurance contract.

History: L. 1981, ch. 312, § 9; May 13.



74-49a,159 Prior service credit for certain legislative service of certain members; prior service salary determination.

74-49a159. Prior service credit for certain legislative service of certain members; prior service salary determination. Notwithstanding the provisions of K.S.A. 74-4913, 74-4936, 74-4956, 74-4994 and 74-49,103, and any amendments to such statutes, to the contrary, any member of the Kansas public employees retirement system or any other retirement plan under the laws of this state whose date of birth is June 30, 1921, and who has a minimum of seven years service credit shall receive prior service credit under the Kansas public employees retirement system for any service as a member of the Kansas legislature which is not otherwise credited under the Kansas public employees retirement system, except that in no event, shall any such individual receive credit for any legislative service for a period in which such individual elected not to participate in the Kansas public employees retirement system while such individual served in the legislature or for any legislative service for which such individual had previously received credit and forfeited it as a result of withdrawal of contributions. If a prior service salary is not otherwise available or has not been established under the Kansas public employees retirement system for any individual receiving credit under this section, the prior service salary shall be the total compensation received as a member of the legislature in the last full year of service as a member of the legislature.

History: L. 1982, ch. 319, § 48; May 20.



74-49a,160 Prior service credit for certain employees; basis for computation.

74-49a160. Prior service credit for certain employees; basis for computation. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee whose date of birth was March 27, 1916, and who became a member of the Kansas public employees retirement system on September 1, 1966, and who was first employed by the same participating employer from August 1, 1938, through July 17, 1948, shall receive prior service credit for such employment prior to January 1, 1962. Prior service annual salary for any such member shall be $2,820. Any additional benefits accruing as a result of this section shall accrue from the first day of the month coinciding with or following the effective date of this act.

History: L. 1982, ch. 319, § 49; May 20.



74-49a,161 Inclusion of certain compensation in final average salary of certain members; effective date of benefit increase.

74-49a161. Inclusion of certain compensation in final average salary of certain members; effective date of benefit increase. Notwithstanding the provisions of subsection (2)(b) of K.S.A. 74-4913 and subsection (17) of K.S.A. 74-4902, and any amendments to such statutes, to the contrary, an individual who was born October 3, 1908, and who became a member of the Kansas public employees retirement system on January 1, 1962, and who was first employed by the entry date employer on March 1, 1954, and continued in employment with such participating employer until such member's retirement under the Kansas public employees retirement system on November 1, 1981, shall have such member's salary for the three years immediately preceding retirement included in calculation of final average salary for the purpose of determining monthly retirement benefits. Any increase in monthly retirement benefits as a result of this recalculation shall commence on the first day of the month coinciding with or following the effective date of this act.

History: L. 1982, ch. 319, § 50; May 20.



74-49a,162a Refund of contributions made under 74-49a162.

74-49a162a. Refund of contributions made under 74-49a162. Any employee contributions made under the provisions of K.S.A. 74-49a162 shall be refunded.

History: L. 1983, ch. 254, § 21; June 18.



74-49a,163 Inclusion of certain compensation in final average salary of certain member's effective date of benefit increase.

74-49a163. Inclusion of certain compensation in final average salary of certain member's effective date of benefit increase. Notwithstanding the provisions of subsection (2)(b) of K.S.A. 74-4913 and subsection (17) of K.S.A. 74-4902, and any amendments to such statutes, to the contrary, an individual who was born November 24, 1910, and who became a member of the Kansas public employees retirement system on February 1, 1969, and who was first employed by the entry date employer on February 1, 1968, and who continued in employment with such participating employer until such member's retirement under the Kansas public employees retirement system on January 1, 1982, shall have such member's salary for the 13 months immediately preceding retirement included in calculation of final average salary for the purpose of determining monthly retirement benefits. Any increase in monthly retirement benefits as a result of this recalculation shall commence on the first day of the month coinciding with or following the effective date of this act.

History: L. 1982, ch. 319, § 52; May 20.



74-49a,164 Membership and group insurance benefits for certain employees.

74-49a164. Membership and group insurance benefits for certain employees. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 and K.S.A. 74-4902, and any amendments to such statutes, to the contrary, an employee who was born October 25, 1920, and who was employed by a participating employer on August 17, 1981, shall be a member of the Kansas public employees retirement system as of August 18, 1982. Such employee shall be considered to have been in the year of waiting for membership for purposes of group insurance benefits. Upon the attainment of membership under this section, such employee and such employee's participating employer shall thereafter be governed by the provisions of the Kansas public employees retirement system, K.S.A. 74-4901 et seq., and acts amendatory thereof or supplemental thereto.

History: L. 1982, ch. 319, § 53; May 20.



74-49a,165 Membership for certain employees; payment of contributions.

74-49a165. Membership for certain employees; payment of contributions. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913 and K.S.A. 74-4902, and any amendments to such statutes, to the contrary, an employee who was born July 7, 1920, and who was employed by a participating employer on February 1, 1980, shall be a member of the Kansas public employees retirement system as of February 18, 1980. Upon the attainment of membership under this section and payment of employee and employer contributions, such employee and such employee's participating employer shall thereafter be governed by the provisions of the Kansas public employees retirement system, K.S.A. 74-4901 et seq., and acts amendatory thereof or supplemental thereto.

History: L. 1982, ch. 319, § 54; May 20.



74-49a,166 Prior service credit for certain members.

74-49a166. Prior service credit for certain members. Notwithstanding the provisions of K.S.A. 74-4913 to the contrary, an employee whose date of birth was November 15, 1918, who became a member of the Kansas public employees retirement system on January 1, 1964, and who was first employed by another participating employer from August 1, 1946, through January 10, 1955, shall be entitled to receive upon retirement prior service credit for such employment prior to January 1, 1962.

History: L. 1982, ch. 319, § 55; May 20.



74-49a,167 Benefits for surviving spouses of certain disability-retired KP&F members.

74-49a167. Benefits for surviving spouses of certain disability-retired KP&F members. Notwithstanding the provisions of K.S.A. 74-4960, and amendments thereto, to the contrary, the surviving spouse of a member of the Kansas police and firemen's retirement system who retired on a service-connected disability on March 8, 1972, who died on September 15, 1980, and whose death was not from the same proximate cause as such member's service-connected disability shall be entitled to benefits under subsection (1)(a) of K.S.A. 74-4959.

History: L. 1982, ch. 319, § 56; May 20.



74-49a,168 Credit under KP&F for military service credit purchased under KPERS in certain cases.

74-49a168. Credit under KP&F for military service credit purchased under KPERS in certain cases. Notwithstanding the provisions of subsection (1)(b) of K.S.A. 74-4956 and amendments thereto to the contrary, an individual who became a member of the Kansas public employees retirement system on January 1, 1971, and who was purchasing military service credit by means of double deductions under K.S.A. 74-4919h and amendments thereto until such purchasing was terminated on January 1, 1980, due to such member's transfer of membership to the Kansas police and firemen's retirement system on that date, shall have all military service which was purchased prior to January 1, 1980, credited as participating service credit under the Kansas police and firemen's retirement system.

History: L. 1983, ch. 254, § 22; June 18.



74-49a,169 Membership date amended and participating service credit granted for certain members upon payment of contributions.

74-49a169. Membership date amended and participating service credit granted for certain members upon payment of contributions. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913, and amendments to these sections, to the contrary, an employee who became a member of the Kansas public employees retirement system on January 18, 1981, and who was employed by the same participating employer from December 1974 to the present shall have the membership date amended to December 1, 1974, and participating service shall be granted for the period of December 1, 1974, to January 18, 1981, upon receipt of the appropriate employee and employer contributions.

History: L. 1983, ch. 254, § 23; June 18.



74-49a,170 Membership date amended and prior and participating service credit granted for certain members upon payment of contributions.

74-49a170. Membership date amended and prior and participating service credit granted for certain members upon payment of contributions. Notwithstanding the provisions of K.S.A. 74-4911 and 74-4913, and amendments to these sections, to the contrary, an employee who became a member of the Kansas public employees retirement system on January 18, 1981, and who was first employed by a participating employer from June 1945 through January 15, 1948, shall be entitled to receive, upon retirement, prior service credit for such employment prior to January 1, 1962, and the membership date shall be amended to January 1, 1978, and participating service shall be granted for the period of January 1, 1978, to January 18, 1981, upon receipt of the appropriate employee and employer contributions.

History: L. 1983, ch. 254, § 24; June 18.



74-49a,171 Certain persons as KPERS special members; lifetime pensions.

74-49a171. Certain persons as KPERS special members; lifetime pensions. On and after the effective date of this act, those persons entitled to pensions pursuant to section 2 of chapter 15 of the 1983 Session Laws of Kansas, shall be special members of the Kansas public employees retirement system, and shall receive from the system during their lifetime the amounts as provided in that section or as otherwise provided by law.

History: L. 1984, ch. 289, § 23; July 1.



74-49a,172 Prior service credit for certain members.

74-49a172. Prior service credit for certain members. Notwithstanding the provisions of subsection (1)(a) of K.S.A. 74-4956 and amendments thereto to the contrary, an employee whose date of birth is August 7, 1932, who became a member of the Kansas police and firemen's retirement system on January 1, 1967, and who was first employed as a fireman with a township from January 1, 1957, to May 1, 1964, shall be entitled to receive credited service for such employment with the township.

History: L. 1984, ch. 289, § 24; July 1.



74-49a,173 Election by certain member's spouse to receive retirement benefits in lieu of accumulated contributions.

74-49a173. Election by certain member's spouse to receive retirement benefits in lieu of accumulated contributions. In the event that a person who became a member of the Kansas public employees retirement system on January 1, 1962, who was first employed by a participating employer on February 1, 1955, who first became a judge on May 1, 1971, and who was born January 11, 1926, attains the age of 59, dies without having actually retired, the member's spouse, if the spouse is beneficiary of the member's accumulated contributions, may elect to receive benefits as a joint annuitant under option A, calculated as if the member had attained age 60 and retired on the date of death, in lieu of receiving the member's accumulated contributions.

History: L. 1986, ch. 294, § 15; July 1.



74-49a,174 Participating service credit for certain members of KPERS who served as acting cabinet secretary.

74-49a174. Participating service credit for certain members of KPERS who served as acting cabinet secretary. Notwithstanding the provisions of K.S.A. 74-4913 and amendments thereto to the contrary, any vested member of the Kansas public employees retirement system who served as an acting cabinet secretary without salary between January 1, 1987, and July 1, 1987, shall be entitled to receive participating service credit for such service.

History: L. 1987, ch. 299, § 35; July 1.



74-49a,175 Participating service credit for certain members of KPERS for service as an employee of the legislative branch.

74-49a175. Participating service credit for certain members of KPERS for service as an employee of the legislative branch. Notwithstanding the provisions of K.S.A. 74-4913 and amendments thereto, any person who is a member of the Kansas public employees retirement system and who did not receive a refund of such member's accumulated contributions upon termination of employment with a participating employer shall receive participating service credit for service after January 1, 1991, as an employee of the legislative branch of the state of Kansas. Any person receiving participating service credit pursuant to this section shall not be entitled to any benefit provided in K.S.A. 46-1302 and amendments thereto.

History: L. 1992, ch. 321, § 16; July 1.



74-49a,176 Prior service credit under the Kansas police and firemen's retirement system for certain agents of the Kansas bureau of investigation.

74-49a176. Prior service credit under the Kansas police and firemen's retirement system for certain agents of the Kansas bureau of investigation. Every agent employed by the Kansas bureau of investigation, as defined by K.S.A. 74-4980 and amendments thereto, on the effective date of this act who has completed at least 10 years of participating service with the Kansas bureau of investigation as a member of the Kansas police and firemen's retirement system on the effective date of this act may elect to receive a prior service credit under the Kansas police and firemen's retirement system for all service with the Kansas bureau of investigation as a narcotic violation investigator or a narcotics special agent, by filing on or before September 30, 1992, with the board of trustees of the system, a written election to receive such prior service credit. Failure to file such written election shall be presumed to be an election not to receive such prior service credit. Such election, whether to receive such prior service credit, shall be irrevocable. Such prior service credited under the provisions of this act shall not be the basis for credit under the provisions of any other retirement system.

History: L. 1992, ch. 321, § 17; July 1.



74-49a,177 Prior service with a city of the first class to be counted toward meeting years of credit service requirements for certain members of KPERS.

74-49a177. Prior service with a city of the first class to be counted toward meeting years of credit service requirements for certain members of KPERS. Notwithstanding the provisions of K.S.A. 74-4914 and amendments thereto, a member who was born on December 1, 1942, who was employed from August 1967, to August 1975, by a first class city which maintains its own local pension plan and who became a member of the Kansas public employees retirement system on August 14, 1976, may count such service with such first class city in determining whether such employee has met the years of credited service requirements contained in K.S.A. 74-4914 and amendments thereto.

History: L. 1994, ch. 293, § 39; May 5.



74-49a,178 Application of article to 74-49,123.

74-49a178. Application of article to 74-49,123. The provisions of article 49a of chapter 74 of the Kansas Statutes Annotated are subject to the provisions of K.S.A. 74-49,123 and amendments thereto.

History: L. 1998, ch. 64, § 94; July 1.






Article 49b DEFERRED COMPENSATION PLAN FOR PUBLIC EMPLOYEES

74-49b01 Deferred compensation plan; transfer of powers, duties and functions to KPERS board; certain powers, duties and functions retained by director of accounts and reports.

74-49b01. Deferred compensation plan; transfer of powers, duties and functions to KPERS board; certain powers, duties and functions retained by director of accounts and reports. (a) Except as otherwise provided by subsection (b) and any other provision of this act, on January 1, 2008, all of the powers, duties, and functions of the director of accounts and reports, the secretary of administration, and the administrative oversight committee on deferred compensation relating to the deferred compensation plan established under the Kansas public employees deferred compensation act, K.S.A. 2015 Supp. 74-49b07 et seq., and amendments thereto, and including those powers, duties and functions related to the provision of services to local units of government adopting the terms of the deferred compensation plan, are hereby transferred to and imposed upon the board of trustees of the Kansas public employees retirement system.

(b) All of the powers, duties and functions of the director of accounts and reports related to deferrals and deductions from the salary or compensation of state employees in each payroll period as part of the system of regular payroll deduction and the remittance of those moneys in accordance with K.S.A. 2015 Supp. 74-49b10, and amendments thereto, shall not be transferred to the board and shall be retained by the director of accounts and reports.

(c) On January 1, 2008, the administrative oversight committee on deferred compensation is hereby abolished.

History: L. 2007, ch. 74, § 1; Jan. 1, 2008.



74-49b02 Same; KPERS board as successor to such powers, duties and functions; rules and regulations; effective.

74-49b02. Same; KPERS board as successor to such powers, duties and functions; rules and regulations; effective. (a) The board of trustees of the Kansas public employees retirement system shall be the successor in every way to the powers, duties and functions of the director of accounts and reports, the secretary of administration and the administrative oversight committee on deferred compensation in which the same were vested prior to the effective date of this act and that are transferred pursuant to K.S.A. 2015 Supp. 74-49b01, and amendments thereto. Every act performed in the exercise of such transferred powers, duties and functions by or under the authority of the board shall be deemed to have the same force and effect as if performed by the director of accounts and reports, the secretary of administration or the administrative oversight committee on deferred compensation in which such powers, duties and functions were vested prior to January 1, 2008.

(b) Whenever the director of accounts and reports, the secretary of administration, the administrative oversight committee on deferred compensation or words of like effect are referred to or designated by a statute, contract, memorandum of understanding, plan, grant, agreement or other document and such reference is in regard to any of the powers, duties or functions transferred to the board of trustees of the Kansas public employees retirement system pursuant to K.S.A. 2015 Supp. 74-49b01, and amendments thereto, such reference or designation shall be deemed to apply to the board. Effective January 1, 2008, all contracts related to the deferred compensation plan are assigned to the board, and the director of accounts and reports, secretary of administration, administrative oversight committee on deferred compensation and the department of administration are released from any further performance obligation on any existing contracts entered into for the deferred compensation plan.

(c) All rules and regulations, orders, plan documents, agreements, contracts and directives of the director of accounts and reports, the secretary of administration or the administrative oversight committee on deferred compensation that relate to the functions transferred by K.S.A. 2015 Supp. 74-49b01, and amendments thereto, and that are in effect on January 1, 2008, shall continue to be effective and shall be deemed to be rules and regulations, orders, plan documents, agreements, contracts and directives of the board until revised, amended, revoked or nullified pursuant to law.

History: L. 2007, ch. 74, § 2; Jan. 1, 2008.



74-49b03 Same; transfer of balances of funds and accounts to KPERS board.

74-49b03. Same; transfer of balances of funds and accounts to KPERS board. On the effective date of this act, the balances of all funds or accounts thereof appropriated or reappropriated for the department of administration relating to the powers, duties and functions transferred by K.S.A. 2015 Supp. 74-49b01, and amendments thereto, are hereby transferred within the state treasury to the board of trustees of the Kansas public employees retirement system and shall be used only for the purpose for which the appropriation was originally made.

History: L. 2007, ch. 74, § 3; Jan. 1, 2008.



74-49b04 Same; KPERS board as successor to all property, property rights and records.

74-49b04. Same; KPERS board as successor to all property, property rights and records. The board of trustees of the Kansas public employees retirement system shall succeed to all property, property rights and records that were used for or pertain to the performance of powers, duties and functions transferred to the board pursuant to K.S.A. 2015 Supp. 74-49b01, and amendments thereto. Any conflict as to the proper disposition of property, personnel or records arising under this act shall be determined by the governor, whose decision shall be final.

History: L. 2007, ch. 74, § 4; Jan. 1, 2008.



74-49b05 Same; transfer of certain officers and employees to KPERS board; retention of rights.

74-49b05. Same; transfer of certain officers and employees to KPERS board; retention of rights. (a) (1) All officers and employees of the department of administration who, immediately prior to January 1, 2008, are engaged in the exercise and performance of the powers, duties and functions transferred to the board of trustees of the Kansas public employees retirement system by K.S.A. 2015 Supp. 74-49b01, and amendments thereto, are transferred to the board on January 1, 2008, or on a later date or dates determined by the secretary of administration and the board.

(2) All classified employees transferred under subsection (a) shall retain their status as classified employees. Thereafter, the board may convert vacant classified positions to positions that are not classified as otherwise provided by law.

(b) Officers and employees of the department of administration transferred by this order shall retain all retirement benefits and leave balances and rights that had accrued or vested prior to the date of transfer. The service of each such officer and employee so transferred shall be deemed to have been continuous. Any subsequent transfers, layoffs or abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in this order shall affect the classified status of any transferred person employed by the department of administration prior to the date of transfer.

History: L. 2007, ch. 74, § 5; Jan. 1, 2008.



74-49b06 Same; validity of suits, actions or proceedings.

74-49b06. Same; validity of suits, actions or proceedings. (a) No suit, action or other proceeding, judicial or administrative, that is lawfully commenced or that could have been lawfully commenced, by or against any state agency or program mentioned in this act, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of this act. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action that is commenced or that could have been commenced by the state shall abate by the taking effect of this act.

History: L. 2007, ch. 74, § 6; Jan. 1, 2008.



74-49b07 Deferred compensation plan for state employees; title of act.

74-49b07. Deferred compensation plan for state employees; title of act. The provisions of this section, K.S.A. 2015 Supp. 74-49b08, 74-49b09, 74-49b10, 74-49b11, 74-49b12, 74-49b13, 74-49b14 and 74-49b15, and amendments thereto, shall be known and may be cited as the Kansas public employees deferred compensation act.

History: L. 1998, ch. 18, § 1; L. 2007, ch. 74, § 9; Jan. 1, 2008.



74-49b08 Same; definitions.

74-49b08. Same; definitions. (a) "Act" means the Kansas public employees deferred compensation act;

(b) "beneficiary" means any person designated to receive benefits under a deferred compensation plan;

(c) "board" means the board of trustees of the Kansas public employees retirement system;

(d) "deferred compensation plan" means a plan for the benefit of current and former state employee participants that is developed and approved as provided in this act and in accordance with section 457 of the federal internal revenue code of 1986, and amendments thereto, and under which a participant elects to defer, transfer or roll over amounts as permitted by the plan; and

(e) "state" means the state of Kansas and any state agency as defined in subsection (3) of K.S.A. 75-3701, and amendments thereto.

History: L. 1976, ch. 367, § 1; L. 1978, ch. 332, § 51; L. 1979, ch. 298, § 1; L. 2002, ch. 192, § 2; L. 2007, ch. 74, § 10; Jan. 1, 2008.



74-49b09 Same; establishment; agreements for plan benefits and services; administrative costs; investment options.

74-49b09. Same; establishment; agreements for plan benefits and services; administrative costs; investment options. (a) The board is authorized to establish a deferred compensation plan in accordance with section 457 of the federal internal revenue code of 1986, and amendments thereto. Such plan shall be the Kansas public employees deferred compensation plan.

(b) The board may enter into an agreement or agreements with approved insurers, investment managers or other contracting parties whereby benefits or investment services under the Kansas public employees deferred compensation plan would be made available to participants. In addition, the board may enter into an agreement with one or more qualified private firms for consolidated billing services, participant enrollment services, communications services, participant account recordkeeping services and other services related to the administration of the Kansas public employees deferred compensation plan.

(c) No significant costs shall be incurred by the state as a result of the administration of this act unless such costs are recovered by one or both of the following means: (1) A service charge collected from all participants; or (2) credit allowances or reimbursement of specified plan expenses as provided under agreements with one or more qualified private firms entered into pursuant to subsection (b). The amount of any such significant costs incurred and to be recovered by the state shall be determined by the board.

(d) The board is authorized to negotiate and enter into contracts with qualified insurers, investment managers and other contracting parties for the purposes of implementing and providing essential services for the deferred compensation plan, including acquisition of actuarial, investment, consulting, auditing and other services necessary therefor. Contracts entered into under this act shall be negotiated in accordance with the provisions of K.S.A. 75-37,102 or K.S.A. 2015 Supp. 75-37,132, and amendments thereto, as applicable, and shall not be subject to the provisions of K.S.A. 75-3739, and amendments thereto.

(e) In addition to benefits or investment services offered pursuant to subsection (b), the board may provide deferred compensation plan investment options designed to replicate investment programs authorized in K.S.A. 74-4901 et seq., and amendments thereto, to the extent and in such manner as permitted by the deferred compensation plan.

(f) No person who serves on the board shall be employed for a period of two years commencing on the date the person no longer serves on the board and ending two years after such date with any organization in which moneys of the deferred compensation plan were invested, except that the employment limitation contained in this subsection shall not apply if such person's employment is with an organization whose stock or other evidences of ownership are traded on the public stock or bond exchanges.

History: L. 1976, ch. 367, § 3; L. 1979, ch. 298, § 2; L. 1988, ch. 301, § 30; L. 2002, ch. 192, § 3; L. 2007, ch. 74, § 11; Jan. 1, 2008.



74-49b10 Same; employee participation agreements; service charge; payroll deferrals; state liability limited; amounts deferred considered for computation of retirement benefits; clearing fund.

74-49b10. Same; employee participation agreements; service charge; payroll deferrals; state liability limited; amounts deferred considered for computation of retirement benefits; clearing fund. (a) The board is authorized to enter into a voluntary participation agreement with any employee of the state whereby a portion of the employee's salary or compensation from the state shall be deferred and deducted each payroll period in accordance with subsection (b) and the Kansas public employees deferred compensation plan. Such participation agreement may require each participant to pay a service charge to defray all or part of any significant costs incurred and to be recovered by the state pursuant to subsection (c) of K.S.A. 2015 Supp. 74-49b09, and amendments thereto, as a result of the administration of this act.

(b) Pursuant to this act and such participation agreements, the director of accounts and reports, as a part of the system of regular payroll deductions and using funds either appropriated or otherwise available for such purpose, shall establish a system for the following purposes: (1) To defer each payroll period the amounts authorized in such participation agreements from the salary or compensation of each employee who has entered into a participation agreement; and

(2) to remit these moneys in accordance with the Kansas public employees deferred compensation plan.

(c) (1) Pursuant to section 401(a) of the federal internal revenue code, the board may establish a qualified plan under which the state may contribute a specified amount, subject to appropriations, to the deferred compensation plan for state employees who have entered into a voluntary participation agreement with the board under this section.

(2) Any state agency that has on its payroll persons participating in any qualified plan established under subsection (c)(1), shall pay from any moneys available to the state agency for such purpose an amount specified in the qualified plan, subject to appropriations for that purpose.

(d) The Kansas public employees deferred compensation plan shall exist and be in addition to, and shall not be a part of any retirement or pension system for employees. The state shall not be responsible for any loss incurred by any participant under the Kansas public employees deferred compensation plan established and approved pursuant to this act.

(e) Any amount of the employee's salary or compensation that is deferred under such authorized participation agreement shall continue to be included as regular compensation for all purposes of computing retirement and pension benefits earned by any such employee, but any sum deferred or deducted shall not be subject to any state or local income taxes for the year in which such sum is earned but shall be subject to applicable state and local income taxes for the year in which such sum is received by the employee.

(f) A deferred compensation clearing fund shall be established in the state treasury in which all compensation deferred, deducted or contributed in accordance with this act and as provided for in each participation agreement shall be temporarily placed.

History: L. 1976, ch. 367, § 4; L. 1979, ch. 298, § 3; L. 2002, ch. 116, § 10; L. 2002, ch. 192, § 4; L. 2007, ch. 74, § 12; Jan. 1, 2008.



74-49b11 Same; amounts deferred, transferred or rolled-over held in trust; diversion of assets prohibited; not commingled with KPERS assets, exception; not subject to premium tax or insurance law charges.

74-49b11. Same; amounts deferred, transferred or rolled-over held in trust; diversion of assets prohibited; not commingled with KPERS assets, exception; not subject to premium tax or insurance law charges. (a) All moneys that are deferred, transferred or rolled-over in accordance with the provisions of the deferred compensation plan, and the provisions of this act, shall be held in trust in accordance with section 457 of the federal internal revenue code of 1986, and amendments thereto, for the exclusive benefit of participants and their beneficiaries, and shall be disposed of in accordance with the terms of the participation agreement. No part of the assets of the plan may be used for, or diverted to, purposes other than for the exclusive benefit of participants and the participant's beneficiaries and for defraying reasonable expenses of the deferred compensation plan. No part of the assets of the deferred compensation plan shall be joined with or commingled with the assets of any portion of the Kansas public employees retirement system established under the provisions of K.S.A. 74-4901 et seq., and amendments thereto, except for assets pooled for investment purposes as provided in subsection (e) of K.S.A. 2015 Supp. 74-49b09, and amendments thereto.

(b) Amounts payable to the deferred compensation plan pursuant to the plan shall not be subject to any premium tax or other charges arising under the insurance laws of this state. If any such tax or charge has been paid prior to the effective date of this act, the same shall be refunded.

History: L. 1976, ch. 367, § 5; L. 1979, ch. 298, § 4; L. 1981, ch. 355, § 1; L. 1998, ch. 18, § 3; L. 2002, ch. 192, § 5; L. 2007, ch. 74, § 13; Jan. 1, 2008.



74-49b12 Same; deferred compensation payment rights not assignable.

74-49b12. Same; deferred compensation payment rights not assignable. No participant or beneficiary shall have the right to commute, sell, assign or otherwise transfer or convey the rights to receive any payments under a participation agreement entered into pursuant to this act and such payments and rights are expressly declared to be and shall be unassignable.

History: L. 1976, ch. 367, § 8; L. 2007, ch. 74, § 14; Jan. 1, 2008.



74-49b13 Same; rules and regulations; accounts and records.

74-49b13. Same; rules and regulations; accounts and records. The board may adopt rules and regulations for the implementation and administration of this act. The board shall maintain such accounts and records as are necessary and appropriate to the efficient operation of this act.

History: L. 1976, ch. 367, § 9; L. 1983, ch. 291, § 5; L. 2007, ch. 74, § 15; Jan. 1, 2008.



74-49b14 Same; participation by local governments; state not responsible for loss incurred by local government.

74-49b14. Same; participation by local governments; state not responsible for loss incurred by local government. (a) The board may enter into an agreement with any local government of the state of Kansas making the services under contracts entered into by the board under subsection (b) of K.S.A. 2015 Supp. 74-49b09, and amendments thereto, available to the local government, subject to the terms and conditions of those contracts and the agreement entered into between the board and the local governmental unit, if the local governmental unit meets all of the following conditions: (1) The local governmental unit meets the definition of eligible employer as defined in K.S.A. 74-4902, and amendments thereto;

(2) the governing body of the local governmental unit has enacted an ordinance or resolution adopting the terms of the deferred compensation plan for state employees established under K.S.A. 2015 Supp. 74-49b09, and amendments thereto, as the local government deferred compensation plan for the employees of that local governmental unit; and

(3) the governing body certified that the local governmental unit will make such local government deferred compensation plan available to its employees and will administer it in accordance with the provisions of this act, section 457 of the federal internal revenue code of 1986, and amendments thereto, and the deferred compensation plan established by the board under K.S.A. 2015 Supp. 74-49b09, and amendments thereto.

(b) Except for such agreement, the board or any other state officer or employee shall not be involved nor incur any expense in the administration of a plan adopted by a local governmental unit under subsection (a), except to the extent that such costs are reimbursed under one or both of the methods identified in subsection (c) of K.S.A. 2015 Supp. 74-49b09, and amendments thereto.

(c) The state shall not be responsible for any loss incurred by any local governmental unit participant under a local government deferred compensation plan established as provided pursuant to subsection (a).

History: L. 1982, ch. 335, § 1; L. 1984, ch. 289, § 25; L. 1988, ch. 301, § 31; L. 2007, ch. 74, § 16; Jan. 1, 2008.



74-49b15 Same; conditions for local government employee participation; effect.

74-49b15. Same; conditions for local government employee participation; effect. (a) Subject to the agreement entered into under the provisions of K.S.A. 2015 Supp. 74-49b14, and amendments thereto, the governing body of a local government unit may establish such conditions as the governing body deems advisable to govern the voluntary participation of its employees in the local government deferred compensation plan established by the local governmental unit under the provisions of K.S.A. 2015 Supp. 74-49b14, and amendments thereto.

(b) Any amount of an employee's salary or compensation that is deferred under such plan shall continue to be included as regular compensation for all purposes of computing retirement and pension benefits earned by such employee, but any sum deferred or deducted shall not be subject to any state or local income tax for the year in which such sum is earned but shall be subject to applicable state and local income taxes for the year in which such sum is received by the employee.

History: L. 1982, ch. 335, § 2; L. 2007, ch. 74, § 17; Jan. 1, 2008.






Article 50 DEPARTMENT OF COMMERCE

74-5001a Purpose of department.

74-5001a. Purpose of department. The purpose of the department of commerce shall be to develop and implement strategies to:

(a) Facilitate the growth, diversification and expansion of existing enterprises and the creation by Kansans of new wealth-generating enterprises;

(b) promote economic diversification and innovation within the basic industries and sectors of the state;

(c) promote increased productivity and value added products, processes and services among wealth-generating enterprises and the export of those goods and services created by small and large Kansas enterprises to the nation and world;

(d) maintain and revitalize economically depressed rural areas and urban neighborhoods by annually targeting scarce resources by size, sector and location to communities and enterprises of particular need and opportunity and by working in close collaboration with local communities;

(e) protect and enhance the environmental quality of the state in ways consistent with dynamic economic growth; and

(f) forge a supportive partnership with the standing committee on commerce of the senate, the standing committee on commerce, labor and economic development of the house of representatives, Kansas venture capital, inc., Kansas certified development companies, Kansas small business development centers, Kansas public and private educational institutions, and other appropriate private and public sector organizations in achieving the economic goals of the state.

History: L. 1986, ch. 296, § 1; L. 1993, ch. 136, § 6; L. 2011, ch. 104, § 11; L. 2012, ch. 65, § 3; L. 2013, ch. 134, § 6; July 1.



74-5002 Declaration of necessity and public policy.

74-5002. Declaration of necessity and public policy. The legislature declares it necessary and to be the public policy of this state to promote, stimulate and encourage development of the general economic welfare and prosperity of the state through the promotion and development of industry, commerce, agriculture, labor and natural resources in this state. Such promotion and development requires that cognizance be taken of the continuing migration of people to the urban areas in search of job opportunities, and the fact that Kansas is making a needed transition to a diversified economy which creates new challenges for its people. Greater diversification and attraction of additional industry, accelerated development of natural resources, expansion of existing industry, creation of new uses for agricultural products, greater emphasis on scientific research, development of new markets for the products of the state and the attainment of a proper balance in the overall economic base are all necessary in order to create additional employment opportunities, increase personal income and promote the general welfare of the people of this state. To attain these goals, and to coordinate the activities of groups, public and private, which are engaged in these efforts, the organization, consolidation, coordination and arrangements herein provided have been established.

History: L. 1963, ch. 407, § 2; April 19.



74-5002a Department of commerce, creation; secretary of commerce, appointment and compensation; officers and employees; location of offices; application of K-GOAL.

74-5002a. Department of commerce, creation; secretary of commerce, appointment and compensation; officers and employees; location of offices; application of K-GOAL. (a) There is hereby created a department of commerce, the head of which shall be the secretary of commerce. The governor shall appoint the secretary of commerce, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto, and the secretary shall serve at the pleasure of the governor. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as secretary shall exercise any power, duty or function as secretary until confirmed by the senate. The department of commerce shall be administered under the direction and supervision of the secretary of commerce. The secretary of commerce shall receive an annual salary fixed by the governor.

(b) The secretary shall employ division directors and such other professional staff and employees as may be deemed necessary to effectively administer this act. The secretary may appoint one public information officer, one chief attorney, one personal secretary and one special assistant who shall be in the unclassified service under the Kansas civil service act and shall receive compensation fixed by the secretary and approved by the governor.

(c) The offices of the department of commerce shall be located in Topeka.

(d) The provisions of the Kansas governmental operations accountability law apply to the department of commerce and the office of secretary of commerce, and the department and office are subject to audit, review and evaluation under such law.

History: L. 1975, ch. 388, § 1; L. 1975, ch. 389, § 1; L. 1981, ch. 299, § 30; L. 1982, ch. 347, § 43; L. 1986, ch. 296, § 2; L. 1987, ch. 347, § 2; L. 1992, ch. 116, § 37; L. 2008, ch. 121, § 13; July 1.



74-5002b Powers, duties and functions of department and secretary of economic development transferred.

74-5002b. Powers, duties and functions of department and secretary of economic development transferred. All the powers, duties and functions of the department of economic development and the secretary of economic development are hereby transferred to and conferred and imposed, respectively, upon the department of commerce and the secretary of commerce, except as is hereinafter otherwise provided.

History: L. 1975, ch. 388, § 2; L. 1986, ch. 296, § 3; Jan. 12, 1987.



74-5002c Successors and continuation of department and secretary of economic development.

74-5002c. Successors and continuation of department and secretary of economic development. The department of commerce and secretary of commerce shall be the successors in every way, respectively, to the powers, duties and functions of the department of economic development and secretary of economic development, except as hereinafter otherwise provided. Every act performed in the exercise of such powers, duties and functions by or under the authority of the department of commerce or secretary of commerce, respectively, shall be deemed to have the same force and effect as if performed by the department of economic development and secretary of economic development. The department and secretary of commerce shall be continuations of the department of economic development and the secretary of economic development.

History: L. 1975, ch. 388, § 3; L. 1986, ch. 296, § 4; Jan. 12, 1987.



74-5002d Rules and regulations, orders and directives continued in effect until superseded.

74-5002d. Rules and regulations, orders and directives continued in effect until superseded. All rules and regulations and all orders and directives of the secretary of economic development which are in existence on the effective date of this act, shall continue to be effective and shall be deemed to be the duly adopted rules and regulations or orders and directives of the secretary of commerce, until revised, amended, revoked or nullified according to law.

History: L. 1975, ch. 388, § 4; L. 1986, ch. 296, § 5; Jan. 12, 1987.



74-5002e Application of documentary references and designations.

74-5002e. Application of documentary references and designations. (a) Whenever the department of economic development, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the department of commerce.

(b) Whenever the secretary of economic development, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary of commerce.

History: L. 1975, ch. 388, § 5; L. 1986, ch. 296, § 6; Jan. 12, 1987.



74-5002l Resolution of conflicts concerning disposition of property, powers, duties, functions, appropriations, personnel or records.

74-5002l. Resolution of conflicts concerning disposition of property, powers, duties, functions, appropriations, personnel or records. (a) When any conflict arises as to the disposition of any property, power, duty or function or the unexpended balance of any appropriation as a result of any abolition or transfer, made by or under authority of this order, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The secretary of commerce and housing shall succeed to all property, property rights and records which were used for or pertain to the performance of the powers, duties and functions transferred to the division of housing or the department of commerce and housing pursuant to this order.  Any conflict as to the proper disposition of property, personnel or records arising under this order shall be determined by the governor, whose decision shall be final.

History: Executive Reorganization Order No. 23, § 7; July 1, 1992.



74-5002m Rights preserved in legal actions and proceedings.

74-5002m. Rights preserved in legal actions and proceedings. (a) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency or program mentioned in this order, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of this order.  The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this order.

History: Executive Reorganization Order No. 23, § 8; July 1, 1992.



74-5002o Organization of department; policies governing administration.

74-5002o. Organization of department; policies governing administration. The secretary of commerce may organize the department of commerce in the manner the secretary of commerce deems most efficient, so long as the same is not in conflict with law. The secretary may establish policies governing the transaction of business of the department and the administration of the department. Division heads and employees of the department of commerce not within a particular division shall perform such duties and exercise such powers as are prescribed by law and such other duties as the secretary of commerce may prescribe, and such person shall act for, and exercise the powers of, the secretary of commerce to the extent authority to do so is delegated by the secretary of commerce to them. Personnel of each division shall perform such duties and exercise such powers as the head of the division may prescribe and such duties and powers as are prescribed by law. Personnel of each division shall act for, and exercise the powers of, their division head to the extent authority to do so is delegated by the division head.

History: Executive Reorganization Order No. 23, § 10; L. 2003, ch. 154, § 31; July 1.



74-5002p Powers, duties and functions of department of commerce and housing transferred to department of commerce; application of documentary references and designations; rules and regulations, orders and directives of secretary continued in effect until superseded.

74-5002p. Powers, duties and functions of department of commerce and housing transferred to department of commerce; application of documentary references and designations; rules and regulations, orders and directives of secretary continued in effect until superseded. (a) Except with respect to the powers, duties, and functions that are transferred by this order to the Kansas development finance authority or to the division of housing within the Kansas development finance authority, the department of commerce established by this order shall be the successor in every way to the powers, duties, and functions of the department of commerce and housing in which the same were  vested prior to the effective date of this order. Every act performed in the exercise of such powers, duties and functions by or under the authority of the Kansas department of commerce or the secretary of commerce established by this order shall be deemed to have the same force and effect as if performed by the department of commerce and housing or the secretary of commerce and housing in which such powers, duties and functions were vested prior to the effective date of this order.

(b) Whenever the department of commerce and housing, or words of like effect, are referred to or designated by a statute, contract or other document, and such reference or designation is in regard to any function, power, or duty other than those powers, duties, and functions that are transferred to the Kansas development finance authority under this order, such reference or designation shall be deemed to apply to the department of commerce established by this order.

(c) Whenever the secretary of commerce and housing, or words of like effect, are referred to or designated by a statute, contract or other document, and such reference or designation is in regard to any function, power, or duty other than those powers, duties, and functions that are transferred to the Kansas development finance authority under this order, such reference or designation shall be deemed to apply to the secretary of commerce established by this order.

(d) All rules and regulations, orders and directives of the secretary of the department of commerce and housing that relate to functions other than those functions transferred by this order and that are in effect on the effective date of this order shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the secretary of commerce until revised, amended, revoked, or nullified pursuant to law.

History: Executive Reorganization Order No. 30, L. 2003, ch. 171,§ 7; July 1.



74-5002q Rules and regulations to provide objective scoring matrix for awarding housing tax credits.

74-5002q. Rules and regulations to provide objective scoring matrix for awarding housing tax credits. (a) On or before June 30, 2003, the department of commerce and housing is hereby authorized and directed to adopt temporary rules and regulations setting forth an objective scoring matrix for the purpose of awarding housing tax credits.

(b) Notwithstanding the provisions of executive reorganization order no. 30, the department of commerce is authorized and directed to adopt in fiscal year 2004 permanent rules and regulations setting forth an objective scoring matrix for the purpose of awarding housing tax credits. Thereafter the Kansas development finance authority is authorized to amend or supplement any such rules and regulations.

History: L. 2003, ch. 154, § 103; May 29.



74-5002r Rules and regulations.

74-5002r. Rules and regulations. The secretary of commerce is hereby authorized to adopt, amend or repeal rules and regulations as necessary to administer or implement any statutory provision under the department's jurisdiction. Such rules and regulations shall be promulgated in accordance with the rules and regulations filing act, K.S.A. 77-415 et seq., and amendments thereto. Such rules and regulations shall not be inconsistent with or exceed the authority granted to the secretary under the statutory provision to be administered or implemented.

History: L. 2004, ch. 183, § 7; June 3.



74-5002s Division of workforce development; establishment; administration; director, appointment; annual legislative report by division monitoring unit.

74-5002s. Division of workforce development; establishment; administration; director, appointment; annual legislative report by division monitoring unit. (a) There is hereby established, within the Kansas department of commerce, a division of workforce development. The head of the division shall be the director of workforce development, who shall be appointed by and serve at the pleasure of the secretary of the department of commerce. The director shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of commerce, with the approval of the governor. Under the supervision of the secretary of commerce, the director of workforce development shall administer the division of workforce development.

(b) The monitoring unit of the division of workforce development shall report annually, on or before January 15, to the senate committee on commerce, the house committee on commerce, labor and economic development, and any successor committees thereto, on the monitoring activities of the division during the preceding calendar year, any problems within workforce development activities, compliance with federal and state requirements and such other matters concerning workforce development which the monitoring unit deems appropriate.

History: Executive Reorganization Order No. 31, L. 2004, ch. 191, § 1; L. 2007, ch. 35, § 1; L. 2013, ch. 134, § 7; July 1.



74-5002t Successors of division and director of employment and training within department of human resources; force and effect of actions performed in exercise of transferred duties; application of documentary references and designations; rules and regulations, orders and directives continued in effect until superseded.

74-5002t. Successors of division and director of employment and training within department of human resources; force and effect of actions performed in exercise of transferred duties; application of documentary references and designations; rules and regulations, orders and directives continued in effect until superseded. (a) The division of workforce development within the department of commerce and the director of workforce development established by this order shall be the successor in every way to the powers, duties, and functions of the division of employment and training within the department of human resources and the director of employment and training in which the same were vested prior to the effective date of this order and that are transferred pursuant to K.S.A. 2015 Supp. 75-5701a. The department of commerce and the secretary of commerce shall be the successor in every way to the powers, duties, and functions of the department and secretary of human resources in which the same were vested prior to the effective date of this order and that are transferred pursuant to K.S.A. 2015 Supp. 75-5701a. Every act performed in the exercise of such transferred powers, duties, and functions by or under the authority of the department or secretary of commerce or the division or director of workforce development within the department of commerce shall be deemed to have the same force and effect as if performed by the department or secretary of human resources or the division or director of employment and training within the department of human resources in which such powers, duties, and functions were vested prior to the effective date of this order.

(b) Whenever the division of employment and training of the department of human resources, or words of like effect, are referred to or designated by a statute, contract, or other document, such reference or designation shall be deemed to apply to the division of workforce development established by this order.

(c) Whenever the director of employment and training within the department of human resources, or words of like effect, are referred to or designated by a statute, contract, or other document, such reference or designation shall be deemed to apply to the director of workforce development established by this order.

(d) Whenever the department of human resources or the secretary of human resources, or words of like effect, are referred to or designated by a statute, contract, or other document and such reference is in regard to any of the powers, duties, or functions transferred to the department or secretary of commerce pursuant to this order, such reference or designation shall be deemed to apply to the department of commerce or the secretary of commerce.

(e) All rules and regulations, orders, and directives of the secretary of the department of human resources or the director of employment and training which relate to the functions transferred by this order and which are in effect on the effective date of this order shall continue to be effective and shall be deemed to be rules and regulations, orders, and directives of the secretary of commerce or the director of workforce development until revised, amended, revoked, or nullified pursuant to law.

History: Executive Reorganization Order No. 31, L. 2004, ch. 191, § 3; July 1.



74-5002u Transfer of fund balances and assumption of liability for compensation and salaries by department.

74-5002u. Transfer of fund balances and assumption of liability for compensation and salaries by department. (a) On the effective date of this order, the balances of all funds or accounts thereof appropriated or reappropriated for the department of human resources relating to the powers, duties, and functions transferred by this order are hereby transferred within the state treasury to the department of commerce and shall be used only for the purpose for which the appropriation was originally made.

(b) On the effective date of this order, liability for all accrued compensation or salaries of officers and employees who are transferred to the department of commerce under this order shall be assumed and paid by the department of commerce.

History: Executive Reorganization Order No. 31, L. 2004, ch. 191, § 4; July 1.



74-5002v Resolution of conflicts regarding disposition of property, powers, duties, functions, appropriations, personnel and records.

74-5002v. Resolution of conflicts regarding disposition of property, powers, duties, functions, appropriations, personnel and records. (a) When any conflict arises as to the disposition of any property, power, duty, or function or the unexpended balance of any appropriation as a result of any abolition or transfer made by or under the authority of this order, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The department of commerce shall succeed to all property, property rights, and records which were used for or pertain to the performance of powers, duties, and functions transferred to the department of commerce. Any conflict as to the proper disposition of property, personnel, or records arising under this order shall be determined by the governor, whose decision shall be final.

History: Executive Reorganization Order No. 31, L. 2004, ch. 191, § 5; July 1.



74-5002w Rights preserved in legal actions and proceedings.

74-5002w. Rights preserved in legal actions and proceedings. (a) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency or program mentioned in this order, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of this order. The court may allow any such suit, action, or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this order.

History: Executive Reorganization Order No. 31, L. 2004, ch. 191, § 6; July 1.



74-5002x Transfer of officers and employees; rights and benefits preserved.

74-5002x. Transfer of officers and employees; rights and benefits preserved. (a) All officers and employees of the division of employment and training within the department of human resources who, immediately prior to the effective date of this order, are engaged in the exercise and performance of the powers, duties, and functions transferred by this order, as well as all officers and employees of the department of human resources who are determined by the secretary of human resources and secretary of commerce to be engaged in providing administrative, technical, or other support services that are essential to the exercise and performance of the powers, duties, and functions transferred by this order, are hereby transferred to the department of commerce. All classified employees so transferred shall retain their status as classified employees.

(b) Officers and employees of the department of human resources transferred by this order shall retain all retirement benefits and leave balances and rights which had accrued or vested prior to the date of transfer. The service of each such officer and employee so transferred shall be deemed to have been continuous. Any subsequent transfers, layoffs, or abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in this order shall affect the classified status of any transferred person employed by the department of human resources prior to the date of transfer.

History: Executive Reorganization Order No. 31, L. 2004, ch. 191, § 8; July 1.



74-5002y Authorization to contract for data processing services and training.

74-5002y. Authorization to contract for data processing services and training. Subject to the approval of the governor, the secretary of commerce is authorized to contract with federal government agencies, governmental entities of any state, and private not-for-profit corporations for the performance of data processing services and training.

History: L. 2005, ch. 132, § 11; Apr. 21.



74-5005 Powers and duties of department.

74-5005. Powers and duties of department. The department shall be the lead agency of the state for economic development of commerce through the promotion of business, industry and trade within the state. In general, but not by way of limitation, the department shall have, exercise and perform the following powers and duties:

(a) To assume central responsibility for implementing all facets of a comprehensive, long-term, economic development strategy and for coordinating the efforts of both state agencies and local economic development groups as they relate to that objective;

(b) to coordinate the implementation of the strategy with all other state and local agencies and offices and state educational institutions which do research work, develop materials and programs, gather statistics, or which perform functions related to economic development; and such state and local agencies and offices and state educational institutions shall advise and cooperate with the department in the planning and accomplishment of the purposes of this act;

(c) to advise and cooperate with all federal departments, research institutions, educational institutions and agencies, quasi-public professional societies, private business and agricultural organizations and associations, and any other party, public or private, and to call upon such parties for consultation and assistance in their respective fields of interest, to the end that all up-to-date available technical advice, information and assistance be gathered for the use of the department, the governor, the legislature and the people of this state;

(d) to enter into agreements necessary to carry out the purposes of this act;

(e) to conduct an effective business information service, keeping up-to-date information on such things as manufacturing industries, labor supply and economic trends in employment, income, savings and purchasing power within the state, utilizing the services and information available from the division of the budget of the department of administration;

(f) to support a coordinated program of scientific and industrial research with the objective of developing additional uses of the state's natural resources, agriculture, agricultural products, new and better industrial products and processes, and the best possible utilization of the raw materials in the state; and to coordinate this responsibility with the state educational institutions, with all state and federal agencies, and all public and private institutions within or outside the state, all in an effort to assist and encourage new industries or expansion of existing industries through basic research, applied research and new development;

(g) to maintain and keep current all available information regarding the industrial opportunities and possibilities of the state, including raw materials and by-products; power and water resources; transportation facilities; available markets and the marketing limitations of the state; labor supply; banking and financing facilities; availability of industrial sites; and the advantages the state and its particular sections have as industrial locations; and such information shall be used for the encouragement of new industries in the state and the expansion of existing industries within the state;

(h) to publicize information and the economic advantages of the state which make it a desirable place for commercial and industrial operations and a good place in which to live;

(i) to establish a clearinghouse for the collection and dissemination of information concerning the number and location of public and private postsecondary vocational and technical education programs in areas critical to economic development;

(j) to acquaint the people of this state with the industries within the state and encourage closer cooperation between the farming, commercial and industrial enterprises and the people of the state;

(k) to participate in economic development and planning assistance programs of the federal government to political subdivisions;

(l) to assist counties and cities in industrial development through the establishment of industrial development corporations, including site surveys, small business administration situations, and render such other similar assistance as may be required; and in those instances where it is deemed appropriate, to contract with and make a service charge to the county or city involved for such services rendered;

(m) to render assistance to private enterprise on planning problems and site surveys upon request and shall make a reasonable service charge for such services rendered; and any moneys received for services rendered, as provided in this subsection, shall be deposited in the fund and expended therefrom, as provided in subsection (n);

(n) to make agreements with other states and with the United States government, or its agencies, and to accept funds from the federal government, or its agencies, or any other source for research studies, investigation, planning and other purposes related to the duties of the department; and any funds so received shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of a special revenue fund which is hereby created and shall be known as the "economic development fund" or used in accordance with or direction of the contributing federal agencies; and expenditures from such fund may be made for any purpose in keeping with the responsibilities, functions and authority of the department; and warrants on such fund shall be drawn in the same manner as required of other state agencies upon vouchers signed by the secretary;

(o) to do other and further acts as shall be necessary and proper in fostering and promoting the industrial development and economic welfare of the state;

(p) to organize, or cause to be organized, an advisory board or boards representing interested groups, including industry, labor, agriculture, scientific research, the press, the professions, industrial associations, civic groups, etc.; and such board or boards shall advise with the department as to its work and the department shall, as far as practicable, cooperate with such board or boards, and secure the active aid thereof in the accomplishment of the aims and objectives of the department;

(q) to perform the duties imposed under the Kansas venture capital company act;

(r) to serve as the central agency and clearinghouse to collect and disseminate ideas and information bearing on local planning problems; and, in so doing, the department, upon request of the board of county commissioners of any county or the governing body of any city in the state, may make a study and report upon any planning problem of such county or city submitted to it;

(s) to disseminate to the public information concerning economic development programs available in the state, regardless of whether such programs are administered by the department or some other agency and the department shall make available audio-visual and written materials describing the economic development programs to local chambers of commerce, economic development organizations, banks and public libraries and shall take other measures as may be necessary to effectuate the purpose of this subsection;

(t) to perform the duties imposed under the individual development account program act, K.S.A. 2015 Supp. 74-50,201 through 74-50,208, and amendments thereto; and

(u) except as otherwise provided by law, perform the duties and carry out the purposes of K.S.A. 74-8102 through 74-8104 and 74-8107 through 74-8111, and amendments thereto.

History: L. 1963, ch. 407, § 5; L. 1974, ch. 350, § 12; L. 1975, ch. 427, § 242; L. 1976, ch. 350, § 1; L. 1976, ch. 349, § 1; L. 1980, ch. 284, § 18; L. 1983, ch. 255, § 1; L. 1986, ch. 296, § 7; L. 1987, ch. 304, § 1; L. 1989, ch. 118, § 181; L. 1990, ch. 283, § 4; L. 1994, ch. 122, § 1; L. 2001, ch. 5, § 322; L. 2005, ch. 104, § 9; L. 2011, ch. 104, § 12; L. 2012, ch. 47, § 96; July 1.



74-5007a Purpose and powers of business development division.

74-5007a. Purpose and powers of business development division. The purpose of the division of business development shall be to attract new business and industry from outside the state and promote and encourage the growth, diversification, innovation and retention of existing Kansas business and industry, in rural and urban Kansas, thereby creating quality jobs, attracting new capital investment, and expanding and diversifying the state's economic tax base. In defining this purpose, the department and the state government shall recognize that the future of the Kansas economy depends largely on the creation of diversified, value added, primary economic activity that imports new quality jobs, income and wealth into the state. The division of business development is hereby authorized and empowered to:

(a) Foster a climate of agricultural and industrial development by providing incentives to businesses and industries located principally outside the state to expand, locate or relocate within the state;

(b) to engage in recruitment of such businesses and industries by identifying, contacting and informing them of the benefits of expanding, locating or relocating in Kansas;

(c) maintain and keep current all available information regarding the industrial opportunities and possibilities of the state, including raw materials and by-products; power and water resources; transportation facilities; available markets and the marketing limitations of the state; labor supply; banking and financing facilities; availability of industrial sites; and the advantages the state and its particular sections have as industrial locations; and such information shall be used for the encouragement of new industries in the state and the expansion of existing industries within the state;

(d) to assist counties and cities in industrial development through the establishment of industrial development corporations, including site surveys, small business administration problems, and render such other similar assistance as may be required; and in those instances where it is deemed appropriate, to contract with and make a service charge to the county or city involved for such services rendered; and

(e) to acquaint the people of this state with the industries within the state and encourage closer cooperation between the agricultural, commercial and industrial enterprises and the people of the state.

(f) Provide programs that facilitate the development of existing industries and startup industries;

(g) facilitate the availability of capital for business growth and quality job creation;

(h) foster the development of a coordinated statewide network of business assistance programs;

(i) encourage the development of minority and women-owned businesses;

(j) pursue initiatives that expand the market for Kansas products and services;

(k) assist small business by providing assistance in interpreting and applying the laws and administrative rules and regulations of the state applying to such businesses; and

(l) make performance grants available to certified development companies and small business development centers as key constituent elements of a "statewide risk capital system" subject to legislative appropriations. Such grants shall be made to provide secure base levels of funding and incentives for providing financial and technical assistance through the statewide risk capital system to primary, job creating enterprises. The method of distribution of the grants shall be developed by the division in consultation with the certified development companies and small business development centers. Prior to establishing the method of distribution, the division in consultation with the certified development companies and small business development centers shall perform a survey and analysis of the effectiveness of existing methods of distribution for funding in other states. The method of distribution shall include provision for the establishment of performance standards and performance review prior to initial funding and for all subsequent refunding. The method of distribution shall also provide a formula for base levels of funding which considers all current levels of federal, state and other existing funding, and which recognizes different needs based upon differences in client populations and areas served. The method of distribution proposed shall give priority to the use of state funds for incentive funding where possible, and shall specifically encourage co-location of services essential to an effective and efficient statewide risk capital system.

History: L. 1986, ch. 296, § 9; L. 1994, ch. 156, § 1; L. 2012, ch. 65, § 4; July 1.



74-5008a Division of business development, establishment and administration; director of business development, appointment, authority and compensation.

74-5008a. Division of business development, establishment and administration; director of business development, appointment, authority and compensation. There is hereby established within and as a part of the department of commerce [and housing] a division of business development, the head of which shall be the director of business development. Under the supervision of the secretary of commerce [and housing], the director of business development shall administer the division of business development. The secretary of commerce [and housing] shall appoint the director of business development and the director shall serve at the pleasure of the secretary. The director of business development shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of commerce [and housing] and approved by the governor.

History: L. 1975, ch. 388, § 6; L. 1985, ch. 256, § 8; L. 1986, ch. 296, § 8; L. 1994, ch. 156, § 2; July 1.



74-5008c Division of community development, establishment, administration and purpose; director of community development, appointment, authority and compensation.

74-5008c. Division of community development, establishment, administration and purpose; director of community development, appointment, authority and compensation. There is hereby established within and as a part of the department of commerce a division of community development, the head of which shall be the director of community development. The purpose of the division of community development shall be to collaborate in partnership with local Kansas communities to provide grants, loans and technical assistance to these communities to stimulate and support economic development activity. In defining this purpose, the department and state government shall recognize that business enterprises make decisions to undertake, expand and locate new business activity within a state and its local communities through an assessment of the combined impact of state and local tax, expenditure and regulatory policies on that firm's prospects for growth and profitability. Under the supervision of the secretary of commerce, the director of community development shall administer the division of community development. The secretary of commerce shall appoint the director of community development and the director shall serve at the pleasure of the secretary. The director of community development shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of commerce and approved by the governor.

History: L. 1975, ch. 388, § 8; L. 1985, ch. 256, § 9; L. 1986, ch. 296, § 10; Jan. 12, 1987.



74-5009 Division of community development; powers.

74-5009. Division of community development; powers. The division of community development is hereby authorized and empowered to:

(a) Contract with federal, state or other public agencies and with qualified private persons or agencies and exercise such other powers as may be necessary to accomplish the purposes of this act;

(b) advise, confer, cooperate with and assist local governments, planning commissions, agencies, officials, civic and other groups and citizens in matters relating to the purposes of the department and to encourage the development of comprehensive community planning programs; and

(c) receive funds from any county, city or official metropolitan or regional planning agency established under the provisions of K.S.A. 12-716 to 12-724, inclusive, and amendments thereto, receiving financial assistance for local community planning work.

History: L. 1961, ch. 404, § 2; L. 1974, ch. 350, § 13; L. 1976, ch. 350, § 2; L. 1980, ch. 284, § 19; L. 1985, ch. 256, § 10; L. 1986, ch. 296,§ 11; Jan. 12, 1987.



74-5010a Office of minority and women business development establishment and administration; assistant director for minority and women business development.

74-5010a. Office of minority and women business development establishment and administration; assistant director for minority and women business development. There is hereby established within and as a part of the division of business development the office of minority and women business development, the head of which shall be the assistant director for minority and women business development. Under the supervision of the director of business development, the assistant director for minority and women business development shall administer the office of minority and women business development.

History: L. 1975, ch. 388, § 9; L. 1976, ch. 380, § 13; L. 1985, ch. 256, § 11; L. 1986, ch. 296, § 14; L. 1993, ch. 152, § 1; L. 1994, ch. 156, § 3; July 1.



74-5011 Same; duties; cooperation by political subdivisions.

74-5011. Same; duties; cooperation by political subdivisions. It shall be the duty of the office of minority business to encourage, foster and assist the development of minority businesses in the state, to aid in the educational program related to aiding such development, to recommend necessary legislation to advance the interests of the state in development of minority businesses, to represent the state in related matters before federal agencies and to cooperate with and assist the federal government, the political subdivisions of this state and other persons in such development. Political subdivisions of the state are hereby authorized to cooperate with the office of minority business in the development of minority businesses in this state.

History: L. 1971, ch. 262, § 2; L. 1975, ch. 389, §2; L. 1985, ch. 256, § 12; July 1.



74-5012 Same; authorization to enter into certain agreements.

74-5012. Same; authorization to enter into certain agreements. The office of minority business may enter into agreements to receive federal or other assistance, may receive and expend such funds and may agree to any conditions that it deems to be reasonable and appropriate, which are not inconsistent with the purposes of this act.

History: L. 1971, ch. 262, § 3; L. 1975, ch. 389, §3; L. 1985, ch. 256, § 13; July 1.



74-5014 Organization of department; authority of division heads and personnel; appointment of officers and employees.

74-5014. Organization of department; authority of division heads and personnel; appointment of officers and employees. The secretary of commerce may organize the department of commerce in the manner the secretary deems most efficient, so long as the same is not in conflict with the provisions of law. Division heads shall perform such duties and exercise such powers as are prescribed by the secretary or by law. Division heads shall act for, and exercise the powers of, the secretary to the extent authority to do so is delegated by the secretary to the division heads. Personnel of each division shall perform such duties and exercise such powers as the head of the division may prescribe and such duties and powers as are prescribed by law. Personnel of each division shall act for, and exercise the powers of, their division head to the extent authority to do so is delegated by the division head. Subject to the Kansas civil service act and with the approval of the secretary of commerce, the head of each division shall appoint all subordinate officers and employees of the division, section, office or other unit of the department of commerce, and all such subordinate officers and employees shall be within the classified service.

History: L. 1975, ch. 388, § 11; L. 1986, ch. 296, § 21; Jan. 12, 1987.



74-5015 Officers and employees, retention of benefits and rights.

74-5015. Officers and employees, retention of benefits and rights. On January 12, 1987, all officers and employees who were engaged immediately prior to such date in the performance of powers, duties, and functions of the department of economic development and who in the opinion of the secretary of commerce are necessary to perform the powers, duties, and functions of the department of commerce, or of any division, section, office or other unit thereof shall become officers and employees of the department of commerce, and shall retain all retirement benefits and all rights of civil service which such officer or employee had before January 12, 1987, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions of personnel in the classified civil service shall be in accordance with civil service laws and rules and regulations.

History: L. 1975, ch. 388, § 12; L. 1986, ch. 296, § 22; Jan. 12, 1987.



74-5016 Property, records and unexpended balances of appropriations transferred.

74-5016. Property, records and unexpended balances of appropriations transferred. The department of commerce shall succeed to all property and records which were used for, or pertain to, the performance of the powers, duties, and functions transferred to it from the department of economic development. On January 12, 1987, all records of and unexpended balances of appropriations for the department of economic development shall be transferred to the department of commerce. Any conflict as to the proper disposition of such property or records or the unexpended balances of any appropriation arising under this section shall be determined by the governor, and such decision shall be final.

History: L. 1975, ch. 388, § 13; L. 1986, ch. 296, § 23; Jan. 12, 1987.



74-5017 Resolution of conflicts by governor.

74-5017. Resolution of conflicts by governor. Whenever any conflict arises as to the disposition of any power, function or duty as a result of any abolishment, transfer, attachment or other change made by this act, or under authority of this act, such conflict shall be resolved by the governor, and such decision shall be final.

History: L. 1975, ch. 388, § 14; L. 1986, ch. 296, § 24; Jan. 12, 1987.



74-5018 Rights saved in legal actions and proceedings.

74-5018. Rights saved in legal actions and proceedings. No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against the department of economic development, or by or against any officer or employee of such department in the official capacity of such officer or employee or in relation to the discharge of the official duties of such officer or employee, shall abate by reason of the taking effect of this act. The court may allow any such suit, action, or other proceeding to be maintained by or against the department of commerce, or any officer or employee affected.

History: L. 1975, ch. 388, § 15; L. 1986, ch. 296, § 25; Jan. 12, 1987.



74-5020 Department and office of secretary of economic development abolished.

74-5020. Department and office of secretary of economic development abolished. The department of economic development and the office of the secretary of economic development are hereby abolished.

History: L. 1975, ch. 388, § 17; L. 1986, ch. 296, § 20; Jan. 12, 1987.



74-5021 Community resource act; citation.

74-5021. Community resource act; citation. This act shall be known and may be cited as the community resource act.

History: L. 1979, ch. 272, § 1; July 1.



74-5022 Same; legislative findings and declaration; purpose of act.

74-5022. Same; legislative findings and declaration; purpose of act. It is hereby found and declared that community resource programs are a means for people throughout the state to share their skills and knowledge with one another through educational programs and other projects and thereby to perpetuate the concept of volunteerism and enhance the quality of life in Kansas; and therefore it is in the public interest of the state, and it is the purpose of this act, to provide financial assistance for community resource programs in order to encourage the establishment of such programs and to provide support for the growth and development of those currently in existence.

History: L. 1979, ch. 272, § 2; July 1.



74-5022a Community resource act; administration of act transferred to assistant provost, division of continuing education of Kansas state university.

74-5022a. Community resource act; administration of act transferred to assistant provost, division of continuing education of Kansas state university. (a) The administration of the community resource act and the powers, duties and functions of the secretary of commerce under the community resource act are hereby transferred to and imposed upon the assistant provost of the division of continuing education of Kansas state university, except as otherwise provided by this act.

(b) All rules and regulations and all orders and directives of the secretary of commerce which were adopted or promulgated under the community resource act and which are in existence on the effective date of this act shall continue to be effective and shall be deemed to be the duly adopted rules and regulations of the state board of regents or orders and directives of the assistant provost, until revised, amended, revoked or nullified according to law.

(c) Whenever the secretary of commerce, or words of like effect, is referred to or designated by a statute, contract or other document with regard to the community resource act, such reference or designation shall be deemed to apply to the assistant provost.

(d) This section shall be construed as part of the community resource act.

History: L. 1987, ch. 305, § 1; July 1.



74-5023 Same; definitions.

74-5023. Same; definitions. As used in this act: (a) "Community resource program" means a program designed and established in response to the educational, recreational, social and cultural needs of a community and which is operated by residents of the community who volunteer their talent, skills and knowledge in offering courses and activities for all the residents of the community.

(b) "Local organization" means nonprofit organizations which are organized under public or private auspices especially for the purpose of establishing and operating community resource programs, free universities, community education programs or other community programs or services, or for purposes primarily concerning the general welfare of the community.

(c) "Public or private auspices" means counties, cities, townships, towns, villages, recreation commissions, councils or departments, or private and independent groups of community residents and volunteers.

(d) "Assistant provost" means the assistant provost of the division of continuing education of Kansas state university.

(e) "Board of regents" means the state board of regents created by K.S.A. 74-3201 and amendments thereto.

History: L. 1979, ch. 272, § 3; L. 1987, ch. 305, § 2; July 1.



74-5024 Same; administration of act; allocation and distribution of grants; powers, duties and functions of assistant provost; rules and regulations.

74-5024. Same; administration of act; allocation and distribution of grants; powers, duties and functions of assistant provost; rules and regulations. (a) The assistant provost shall administer this act, shall be responsible for the allocation and distribution of grants-in-aid to eligible local organizations for community resource programs in accordance with appropriations therefor and, in addition, shall have and may exercise the following powers, duties and functions:

(1) Review and evaluate community resource programs, applications for grants-in-aid and budgets of local organizations;

(2) establish standards and criteria for assigning priorities, on the basis of community needs assessments, among local organizations for the allocation and distribution of grants-in-aid;

(3) provide consultation and assistance to local organizations in the establishment, operation and coordination of community resource programs;

(4) make studies and gather and disseminate information relating to materials, resources, procedures, programs and personnel which are available for use in community resource programs; and

(5) recommend to the board of regents such rules and regulations for the approval of applications of local organizations and such other rules and regulations as may be necessary to administer the provisions of this act.

(b) The board of regents is hereby authorized to adopt, amend and revoke rules and regulations for the administration of the community resource act.

History: L. 1979, ch. 272, § 4; L. 1987, ch. 305, § 3; July 1.



74-5025 Same; training and technical assistance; contracts.

74-5025. Same; training and technical assistance; contracts. The assistant provost is hereby authorized to provide or contract for services in training and technical assistance to any local organization in connection with the establishment and operation of any community resource program. Such services may include workshops, meetings, conferences, publications and in-person visits to program sites. Contracts hereunder may be made and entered into with any individual, agency, association or institution which has the capability of providing statewide technical assistance and has ability and experience in the areas of training and community or human resources.

History: L. 1979, ch. 272, § 5; L. 1987, ch. 305, § 4; July 1.



74-5026 Same; application for grants; form, manner, time; approval; certified budget.

74-5026. Same; application for grants; form, manner, time; approval; certified budget. Each eligible local organization which has established or proposes to establish a community resource program and desires to secure grants-in-aid for part of the cost of establishing and operating the community resource program shall submit an application therefor to the assistant provost for approval or rejection. The application shall be submitted in a form and manner prescribed by the assistant provost, shall contain such information as the assistant provost shall require and shall be submitted annually at a time determined and specified by the assistant provost. Approval of the application by the assistant provost shall be prerequisite to distribution of grants-in-aid to any local organization. Any such local organization shall certify and submit to the assistant provost with its application the budget for operating the community resource program for the year.

History: L. 1979, ch. 272, § 6; L. 1987, ch. 305, § 5; July 1.



74-5027 Same; contents of application.

74-5027. Same; contents of application. In order to be approved for grants-in-aid, any application under K.S.A. 74-5028 and amendments thereto shall contain the following information:

(a) A community needs assessment including a showing of the absence or insufficiency within the community of programs which are similar to the community resource program;

(b) evidence of joint planning and cooperation with public and private sponsors of similar community based programs and provisions for the coordination of the community resource program with such other similar programs;

(c) a plan for operation of the local organization, including its structure, activities, meetings and staff, if any;

(d) evidence of the availability and sufficiency of financial support for the community's share of the cost, and evidence of financial ability to continue the community resource program after termination of eligibility for grants-in-aid;

(e) evidence of the formation of a local advisory council which shall be representative of the community to be served and shall provide support and guidance in determining the needs of the community and in selecting and developing activities for the community resource program; and

(f) such additional information as requested by the assistant provost.

History: L. 1979, ch. 272, § 7; L. 1987, ch. 305, § 6; July 1.



74-5028 Same; grants; amounts; limitations; allocation; reports.

74-5028. Same; grants; amounts; limitations; allocation; reports. (a) Grants-in-aid under the provisions of this act shall only supplement funds from other sources available to the local organization and shall be determined according to the following formula:

(1) For the first year in which the local organization submits an application, an amount equal to 75% of the certified budget for a community resource program or $6,000, whichever is the lesser amount;

(2) for the second year, an amount equal to 50% of the certified budget or $4,000, whichever is the lesser amount; and

(3) for the third year, an amount equal to 25% of the certified budget or $2,000, whichever is the lesser amount. After receiving grants-in-aid for three years, the eligibility of a local organization therefor shall terminate.

(b) If the amount appropriated in any year for community resource programs shall be insufficient to pay the full amount of grants-in-aid approved by the assistant provost, then the amount appropriated shall be allocated on the basis of priorities established and assigned by the assistant provost.

(c) Every local organization shall make such periodic and special reports of statistical and financial information to the assistant provost as may be requested.

History: L. 1979, ch. 272, § 8; L. 1987, ch. 305, § 7; July 1.



74-5029 Declaration of public policy; development of agricultural products.

74-5029. Declaration of public policy; development of agricultural products. It is hereby declared to be the public policy of the state of Kansas to encourage and assist the development and expansion of new uses of agricultural products including agricultural ethyl alcohol, including the use by the state of Kansas and all political and taxing subdivisions thereof.

History: L. 1979, ch. 323, § 2; May 18.



74-5033 Contracts for promotional advertising services; bidding exemption.

74-5033. Contracts for promotional advertising services; bidding exemption. The secretary of economic development is hereby authorized to negotiate and enter into contracts for promotional advertising services for the performance of the powers, duties and functions of the department of economic development under K.S.A. 74-5005 and amendments thereto. All such contracts shall be exempt from the competitive bid requirements of K.S.A. 75-3739 and any amendments thereto.

History: L. 1982, ch. 336, § 1; April 29.



74-5037 State agencies required to file copies of forms and documents required to be filed by business or commercial enterprises.

74-5037. State agencies required to file copies of forms and documents required to be filed by business or commercial enterprises. Every state agency which is authorized by law to license, regulate or tax any business, commercial or industrial enterprise or which is authorized to require the filing of any application, form or other document as a condition precedent to engaging in any business, commercial or industrial enterprise within the state shall file with the department of economic development, copies of all forms or other documents which are required by the agency to be filed by any person, firm or corporation establishing and operating any business, commercial or industrial enterprise in this state.

History: L. 1984, ch. 279, § 1; July 1.



74-5038 Same; determination of forms to be filed; maintenance of file.

74-5038. Same; determination of forms to be filed; maintenance of file. (a) The secretary of the department of economic development shall: (1) Determine which applications, forms and other documents are necessary to be filed by state agencies pursuant to the requirements of K.S.A. 74-5037 in order to effectuate the purposes and intent of this act; (2) maintain a file of all applications, forms and documents which are filed by state agencies; and (3) provide copies of the same to persons upon request without charge.

(b) Whenever the number of copies of any application, form or document filed by a state agency is sufficiently low that the secretary of the department of economic development determines that the supply may be exhausted, the secretary of the department of economic development shall inform the state agency filing such form or document and the agency shall file the number of additional copies requested by the secretary of the department of economic development.

History: L. 1984, ch. 279, § 2; July 1.



74-5039 "State agency" defined.

74-5039. "State agency" defined. As used in this act, the term "state agency" means any officer, department, bureau, division, board, authority, agency, commission or institution of this state.  The term state agency does not include within its meaning any political or taxing subdivision of this state.

History: L. 1984, ch. 279, § 3; July 1.



74-5047 Division of trade development, establishment, administration and purpose; director of trade development, appointment, authority and compensation.

74-5047. Division of trade development, establishment, administration and purpose; director of trade development, appointment, authority and compensation. There is hereby established within and as a part of the department of commerce a division of trade development, the head of which shall be the director of trade development. The purpose of the division of trade development shall be to increase sales of Kansas products, processes and services worldwide, especially innovative value-added goods and services which diversify the Kansas economy, thereby creating quality jobs, bringing new dollars, income and wealth into the state, and enhancing the growth, diversification and expansion of the state's economic base. In defining this purpose, the department and state government shall recognize that new quality jobs, income and wealth within the state are primarily created by the export of broadly diversified, innovative, value-added goods and services outside the state to the nation and world, and that Kansas must be seen as speaking with one voice in international markets. Under the supervision of the secretary of commerce, the director of trade development shall administer the division of trade development. The secretary of commerce shall appoint the director of trade development and the director shall serve at the pleasure of the secretary. The director of trade development shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of commerce and approved by the governor.

History: L. 1986, ch. 296, § 17; Jan. 12, 1987.



74-5048 Division of trade development; powers.

74-5048. Division of trade development; powers. The division of trade development is hereby authorized and empowered to:

(a) Promote the export of Kansas products outside the state and the United States;

(b) develop and conduct trade development and market research missions to foreign markets and host foreign buying teams visiting Kansas;

(c) prepare and distribute an export directory and other specialized product information to foreign buyers;

(d) identify and develop foreign trade leads;

(e) coordinate with and disseminate information regarding the international grains program and international trade institute conducted at Kansas state university; and

(f) coordinate with and disseminate information regarding any international trade activities of the division of markets of the Kansas department of agriculture.

History: L. 1986, ch. 296, § 18; L. 2004, ch. 101, § 129; July 1.



74-5049 Performance review of departmental activities and divisions; annual report; accountability; recommendations for accomplishment of purposes.

74-5049. Performance review of departmental activities and divisions; annual report; accountability; recommendations for accomplishment of purposes. (a) In order to insure that the department of commerce is effectively administering this act, the department shall cooperate with the standing committee on commerce of the senate and the standing committee on commerce, labor and economic development of the house of representatives in the performance of an independent performance review of the activities of the department and the departmental divisions. The review shall include, but not be limited to: (1) An assessment of the impacts of the department's programs corresponding to the strategic plans of the department and the departmental divisions; (2) a comparative assessment of the relative impact of the department's programs with similar programs in other states; and (3) a comparative assessment of the targeting of the department's programs by size and sector of economic activity, and by location in different areas of the state. The review shall be completed or updated at least once every three years.

(b) On or before October 1, the department shall prepare and publish an annual report, which shall be made widely available, of its activities and expenditures for the information of the governor, the standing committee on commerce of the senate, the standing committee on commerce, labor and economic development of the house of representatives and the public, and shall, from time to time, submit recommendations to the governor concerning legislation found to be necessary or desirable in effecting the purposes of this act. The annual report shall include any information which the department is required to report by law. The annual report shall specifically account for the ways in which the purposes of the department and its divisions as described in this act have been achieved, and the recommendations shall specifically note what changes in the activities of the department and its divisions, and of state government are necessary to better address the purposes described in this act. The annual report to the standing committee on commerce of the senate and the standing committee on commerce, labor and economic development of the house of representatives shall be made by the department either: (1) By publishing such report on the internet and by notifying each member of the committees that the report is available and providing, as part of such notice, the uniform resource locator (URL) at which such report is available; or (2) by submitting copies of such report on CD-ROM or other electronically readable media to such committees.

History: L. 1986, ch. 296, § 19; L. 1992, ch. 116, § 38; L. 1993, ch. 136, § 7; L. 1996, ch. 205, § 5; L. 2002, ch. 151, § 4; L. 2003, ch. 154, § 32; L. 2012, ch. 65, § 5; L. 2013, ch. 134, § 8; July 1.



74-5055 Kansas partnership fund; administration; disposition of moneys in fund; deposits, loan payments and revenue bond proceeds; Kansas development finance authority, revenue bonds authorized.

74-5055. Kansas partnership fund; administration; disposition of moneys in fund; deposits, loan payments and revenue bond proceeds; Kansas development finance authority, revenue bonds authorized. (a) There is hereby established the Kansas partnership fund in the state treasury. All moneys in the Kansas partnership fund shall be used for loans in accordance with K.S.A. 74-5056, and amendments thereto, and the provisions of appropriations acts. Such fund shall consist of:

(1) Amounts appropriated by the legislature for the purposes of such fund;

(2) the proceeds, if any, derived from the sale of bonds issued by the Kansas development finance authority for the purposes of such fund;

(3) amounts of repayments made by cities and counties of loans received under K.S.A. 74-5055 through 74-5057, and amendments thereto, together with payments of interest thereon, in accordance with agreements entered into by such cities and counties and the secretary of commerce; and

(4) amounts contributed or otherwise made available by any public or private entity for use in effectuating the purposes of such fund.

(b) All moneys received as principal and interest payments under loan agreements entered into pursuant to K.S.A. 74-5056, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas partnership fund.

(c) All expenditures from the Kansas partnership fund shall be made in accordance with K.S.A. 74-5055 through 74-5057, and amendments thereto, and the provisions of appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of commerce or by a person designated by the secretary.

(d) The activities of the secretary of commerce in administering and performing the powers, duties and functions prescribed by the provisions of K.S.A. 74-5055 through 74-5057, and amendments thereto, and providing moneys for the purposes of the Kansas partnership fund from the proceeds of revenue bonds issued for such purpose by the Kansas development finance authority are hereby approved for the purposes of subsection (b) of K.S.A. 74-8905, and amendments thereto, and the authorization of the issuance of such bonds by the Kansas development finance authority in accordance with that statute. The provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, shall not prohibit the issuance of bonds for such purposes when so authorized and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto.

History: L. 1988, ch. 394, § 1; L. 2001, ch. 5, § 323; July 1.



74-5056 Loans to local governments for infrastructure improvement projects; powers and duties of secretary of commerce; project eligibility criteria; loan agreements, terms; rules and regulations; definitions.

74-5056. Loans to local governments for infrastructure improvement projects; powers and duties of secretary of commerce; project eligibility criteria; loan agreements, terms; rules and regulations; definitions. (a) In accordance with the provisions of this section, the secretary of commerce is hereby authorized to enter into loan agreements with cities and counties located in Kansas to provide assistance in financing public infrastructure improvement projects to aid the expansion, relocation and attraction of Kansas basic enterprises and to loan moneys in the Kansas partnership fund in accordance with such agreements.

(b) To be eligible for a loan under K.S.A. 74-5055 through 74-5057, a public infrastructure improvement project must be determined by the secretary of commerce to be a project that will directly result in the creation of private sector jobs in Kansas basic enterprises. Eligible projects may include the construction, reconstruction, rehabilitation, alteration, expansion or improvement of public facilities that support Kansas basic enterprises including, but not limited to roads, streets, highways, storm drains, water supply treatment facilities and distribution lines, wastewater collection lines and any related improvements. The secretary of commerce shall review and analyze all applications for loans under this section and shall develop criteria for the review and analysis of loan applications under this section.

(c) Each loan agreement entered into under this section shall fix the terms of repayment and may provide for interest payable on the loan.  Such interest, if any, may be at fixed or variable rates. Such terms of repayment shall be fixed to require equal annual repayments of principal and interest, if any, to the extent practicable over the term of the loan, which term shall be fixed for a period of not to exceed the anticipated life of the improvement project. All such agreements shall require the city or county to establish a dedicated source of revenue for repayment of the loans, and any interest thereon, as provided in K.S.A. 74-5057.

(d) The secretary of commerce may utilize the collection procedures provided in K.S.A. 75-6201et seq., and amendments thereto, to collect delinquent loan payments by deducting the delinquent amount from payments from state agencies to the local governmental entity that is delinquent in its loan repayment.

(e) The secretary of commerce is authorized to adopt any rules and regulations the secretary deems necessary for the proper administration of K.S.A. 74-5055 through 74-5057.

(f) As used in K.S.A. 74-5055 through 74-5057:

(1) "Kansas basic enterprise" means an enterprise which:

(A) Is or proposes to be located or principally based in Kansas; and

(B) can provide demonstrable evidence that:

(i) It is or will be primarily engaged in any one or more of the Kansas basic industries; or

(ii) it is or will be primarily engaged in the development or production of goods or the provision of services for out-of-state sales; or

(iii) it is or will be primarily engaged in the production of goods or the provision of services which will attract out-of-state buyers or consumers into the state; or

(iv) it is or will be primarily engaged in the production of raw materials, ingredients or components for other enterprises which export the majority of their products from the state; or

(v) it is a national or regional enterprise which is primarily engaged in interstate commerce; or

(vi) it is or will be primarily engaged in the production of goods or the provision of services which will supplant goods or services which would be imported into the state; or

(vii) it is the corporate or regional headquarters of a multistate enterprise which is primarily engaged in out-of-state industrial activities.

(2) "Kansas basic industry" means:

(A) Agriculture;

(B) mining;

(C) manufacturing;

(D) interstate transportation;

(E) wholesale trade which is primarily engaged in multistate activity or which has a major import supplanting effect within the state;

(F) financial services which are primarily engaged in providing such services for interstate or international transactions;

(G) business services which are primarily engaged in providing such services in out-of-state markets;

(H) research and development of new products, processes or technologies; or

(I) tourism activities which are primarily engaged in for the purpose of attracting out-of-state tourists.

(3) "Primarily engaged" means engagement in an activity by an enterprise to the extent that not less than 51% of the gross income of the enterprise is derived from such engagement.

History: L. 1988, ch. 394, § 2; July 1.



74-5057 Loans to local governments for infrastructure improvement projects; sources of loan repayment revenue, disposition; bonded indebtedness limitation exemptions.

74-5057. Loans to local governments for infrastructure improvement projects; sources of loan repayment revenue, disposition; bonded indebtedness limitation exemptions. (a) The dedicated source of revenue for repayment of infrastructure loans under K.S.A. 74-5056, and amendments thereto, and any interest thereon, may include service charges, benefit fees, special assessments, property taxes, grants and donations or any other source of revenue lawfully available to the city or county for such purpose. Any city or county which has entered into an infrastructure loan agreement under K.S.A. 74-5056, and amendments thereto, may finance all or part of the repayment obligations under such loan agreement by levying a tax annually on taxable tangible property for such purpose, which tax shall be in addition to all other levies authorized or limited by law.

(b) Any city or county which has entered into an infrastructure loan agreement pursuant to K.S.A. 74-5056, and amendments thereto, may pay the principal and interest on such loan from the fund or funds to which its dedicated sources of revenue are deposited, or may transfer such moneys to its bond and interest fund for payment of the loan, but any property taxes levied exclusively for such purposes shall be deposited in its bond and interest fund. Any property taxes levied exclusively for repayment of any infrastructure loan under K.S.A. 74-5056, and amendments thereto, and any interest thereon, shall be levied in the same manner as taxes are levied for the payment of general obligations of the city or county.

(c) The amount of any loans received by a city or county under the provisions of K.S.A. 74-5055 through 74-5057, and amendments thereto, shall not be included within any limitation on the bonded indebtedness of the city or county.

History: L. 1988, ch. 394, § 3; L. 1990, ch. 66, § 50; May 31.



74-5058 Kansas private activity bond allocation act; citation.

74-5058. Kansas private activity bond allocation act; citation. This act shall be known and may be cited as the Kansas private activity bond allocation act.

History: L. 1988, ch. 303, § 1; April 7.



74-5059 Same; definitions.

74-5059. Same; definitions. As used in this act:

(a) "Allocation" means the allocation of the state ceiling among governmental issuers as provided in this act.

(b) "Code" means the internal revenue code of 1986.

(c) "Governmental issuer" means the state and any instrumentality or political subdivision thereof which is authorized to issue private activity bonds.

(d) "Private activity bond" has the meaning ascribed thereto in the code.

(e) "Secretary" means the secretary of commerce.

(f) "State" means the state of Kansas.

(g) "State ceiling" means the ceiling applicable under the code to the aggregate face amount of qualified private activity bonds, the interest on which is exempt from federal income taxation, which may be issued within this state during any calendar year.

History: L. 1988, ch. 303, § 2; April 7.



74-5060 Same; computation of state ceiling and allocation among governmental issuers; application, approval or denial; expiration of allocation, extension; certification of compliance with federal internal revenue code.

74-5060. Same; computation of state ceiling and allocation among governmental issuers; application, approval or denial; expiration of allocation, extension; certification of compliance with federal internal revenue code. (a) The secretary shall determine the state ceiling for each calendar year in accordance with the formula provided therefor in the code and, except as otherwise provided in K.S.A. 74-5063, and amendments thereto, shall allocate the state ceiling among governmental issuers in accordance with the provisions of this section.

(b) The secretary shall reserve until October 15 of each year (1) an amount equal to $5,000,000 for allocation in accordance with the provisions of section 141(b)(5) of the code for private activity use of a portion of the proceeds of bonds issued by governmental issuers, (2) an amount equal to $5,000,000 for allocation for qualified student loan bonds as defined in section 144(b) of the code, and (3) an amount equal to $25,000,000 for allocation for qualified small issue bonds as defined in section 144(a) of the code. On and after October 15 of each year, any portion of the state ceiling remaining unused or uncommitted shall be available for allocation to governmental issuers by the secretary without regard to the reservations provided for in this subsection.

(c) Prior to any issuance of private activity bonds subject to the state ceiling, a governmental issuer shall submit to the secretary on a form prescribed by the secretary a written application for an allocation of the state ceiling for such issue.

(d) Subject to the provisions of subsection (b), the secretary shall approve each properly filed application for an allocation for qualified small issue bonds of $5,000,000 or less on the basis of the chronological order of receipt of applications. If an application is for an allocation in excess of $5,000,000, the secretary may approve the total amount, approve a partial amount or reject the application.

(e) Within five business days after receipt of an application for an allocation, the secretary shall notify the governmental issuer in writing that (1) the application has been approved and shall specify the amount approved, or (2) the application has been denied, or (3) the application has been placed on hold pending receipt of additional information with respect to the application or pending a review of the effect approval of the application will have on the state ceiling.

(f) Unless an extension or a carryforward election is approved by the secretary, an approved allocation, or any portion thereof, that is not utilized by the issuance of the private activity bonds for which the allocation was approved shall expire at the earliest of (1) the time of 11:59 p.m. on the date which is 60 days after the date the notification of the approved allocation is mailed to the governmental issuer or on such other date as the secretary may specify in the notification, or (2) the date upon which the approved allocation is voluntarily surrendered to the secretary by the governmental issuer, or (3) the time of 11:59 p.m. on December 1 of the calendar year in which the allocation was approved.

(g) A governmental issuer may request an extension of the expiration date of an approved allocation by filing a written application therefor with the secretary.  Any such application must be received by the secretary not less than two days prior to the expiration date of the approved allocation.  In such instances, the secretary may approve an extension for a period ending at the earliest of (1) the time of 11:59 p.m. on the date which is 30 days after the initial expiration date, or (2) the date upon which the approved allocation is voluntarily surrendered to the secretary by the governmental issuer, or (3) the time of 11:59 p.m. on December 1 of the calendar year in which the allocation was approved.  The secretary shall notify the governmental issuer within five business days after receipt of the application if the request for extension has been approved or denied.  If the private activity bonds for which an extension has been approved are not issued on or before the last day of the extension period approved by the secretary, the approved allocation shall expire unless a carryforward election is approved by the secretary.

(h) Notwithstanding any other provision of this section, if an approved allocation or an approved extension period expires on December 1, the secretary may grant an extension, or a further extension, for any period ending not later than the time of 11:59 p.m. on December 31 of the calendar year in which the allocation was approved.

(i) The secretary shall provide to the governmental issuer on or prior to the date of issuance of any private activity bonds for which an approved allocation has not expired a certification that such bonds meet the requirements of section 146 of the code.

(j) On or after December 16 of each calendar year, the secretary may approve a carryforward election with respect to an approved allocation or any approved extension if the governmental issuer, in writing (1) requests such action, and (2) indicates that the private activity bonds for which the allocation was approved cannot be issued during the calendar year in which the allocation was approved.  Such approved carryforward election shall be made by the governmental issuer by means of a statement, signed by a duly authorized official of such issuer.  Such statement shall be filed with the secretary and with the internal revenue service in accordance with section 146(f) of the code.  A governmental issuer may elect to carryforward such issuing authority only for qualified mortgage bonds, mortgage credit certificates, qualified student loan bonds, qualified redevelopment bonds, as defined in sections 142, 143 and 144 of the code, or for bonds to finance a project described in section 141(e)(1)(A) of the code.  In no event shall such carryforward be effective for a period longer than permitted by section 146(f) of the code.

(k) If an approved allocation expires, a governmental issuer may submit another application for an allocation of the state ceiling for the same purpose for which the expired allocation was approved.  Any such applications shall be reviewed in order of receipt with no preference or priority being given as a result of the prior application and allocation.

History: L. 1988, ch. 303, § 3; L. 1990, ch. 285, § 1; L. 1996, ch. 205, § 13; July 1.



74-5061 Same; governmental issuer required to report and confirm issuance; consequences of failure to comply.

74-5061. Same; governmental issuer required to report and confirm issuance; consequences of failure to comply. (a)  All governmental issuers are hereby required to report the amount of all private activity bonds issued pursuant to an approved allocation under this act to the secretary by telephone no later than the second business day after the date of issuance of such bonds.  Such reports shall be confirmed in writing by overnight delivery service approved by the secretary, or by certified mail, return receipt requested, postmarked not later than five calendar days after the issuance of such bonds.  The written reports required by this subsection shall be on forms prescribed by the secretary.

(b) Failure by a governmental issuer to report in accordance with the provisions of subsection (a), or otherwise to abide by the terms of this act, may result in the forfeiture of future allocations for private activity bonds.

History: L. 1988, ch. 303, § 4; April 7.



74-5062 Same; review of allocation; assistance of advisory committee.

74-5062. Same; review of allocation; assistance of advisory committee. The secretary, from time to time, shall review and evaluate the use of and demand for allocations of the state ceiling for issuance of private activity bonds and may utilize an advisory committee to assist in the determination of such allocations.  If it appears to the secretary that the allocation of the state ceiling pursuant to the provisions of this act should be revised, the secretary shall recommend to the governor and the legislature an alternative method for allocation of the state ceiling.

History: L. 1988, ch. 303, § 5; April 7.



74-5063 Same; computation of state ceiling and allocation among governmental issuers for 1990; application, approval or denial; expiration of allocation, extension; certification of compliance with federal internal revenue code.

74-5063. Same; computation of state ceiling and allocation among governmental issuers for 1990; application, approval or denial; expiration of allocation, extension; certification of compliance with federal internal revenue code. (a) The secretary shall determine the state ceiling for calendar year 1990 in accordance with the formula provided therefor in the code and shall allocate the state ceiling among governmental issuers in accordance with the provisions of this section.

(b) The secretary shall reserve until June 1 (1) an amount equal to $5,000,000 for allocation in accordance with the provisions of section 141(b)(5) of the code for private activity use of a portion of the proceeds of bonds issued by governmental issuers, (2) an amount equal to $5,000,000 for allocation for qualified student loan bonds as defined in section 144(b) of the code, and (3) an amount equal to $25,000,000 for allocation for qualified small issue bonds as defined in section 144(a) of the code.  On and after June 1, any portion of the state ceiling remaining unused or uncommitted shall be available for allocation to governmental issuers by the secretary without regard to the reservations provided for in this subsection.

(c) Prior to any issuance of private activity bonds subject to the state ceiling, a governmental issuer shall submit to the secretary on a form prescribed by the secretary a written application for an allocation of the state ceiling for such issue.

(d) Subject to the provisions of subsection (b), the secretary shall approve each properly filed application for an allocation for qualified small issue bonds of $5,000,000 or less on the basis of the chronological order of receipt of applications.  If an application is for an allocation in excess of $5,000,000, the secretary may approve the total amount, approve a partial amount or reject the application.

(e) Within five business days after receipt of an application for an allocation, the secretary shall notify the governmental issuer in writing that (1) the application has been approved and shall specify the amount approved, or (2) the application has been denied, or (3) the application has been placed on hold pending receipt of additional information with respect to the application or pending a review of the effect approval of the application will have on the state ceiling.

(f) Unless an extension or a carryforward election is approved by the secretary, an approved allocation, or any portion thereof, that is not utilized by the issuance of the private activity bonds for which the allocation was approved shall expire at the earliest of (1) the time of 11:59 p.m. on the date which is 60 days after the date the notification of the approved allocation is mailed to the governmental issuer or on such other date as the secretary may specify in the notification, or (2) the date upon which the approved allocation is voluntarily surrendered to the secretary by the governmental issuer.

(g) A governmental issuer may request an extension of the expiration date of an approved allocation by filing a written application therefor with the secretary.  Any such application must be received by the secretary not less than two days prior to the expiration date of the approved allocation.  In such instances, the secretary may approve an extension for a period ending at the earliest of (1) the time of 11:59 p.m. on the date which is 30 days after the initial expiration date, or (2) the date upon which the approved allocation is voluntarily surrendered to the secretary by the governmental issuer.  The secretary shall notify the governmental issuer within five business days after receipt of the application if the request for extension has been approved or denied.  If the private activity bonds for which an extension has been approved are not issued on or before the last day of the extension period approved by the secretary, the approved allocation shall expire unless a carryforward election is approved by the secretary.

(h) Notwithstanding any other provision of this act, if an approved allocation or an approved extension period expires, the secretary may grant an extension, or a further extension, for any period ending not later than the time of 11:59 p.m. on December 31.

(i) The secretary shall provide to the governmental issuer on or prior to the date of issuance of any private activity bonds for which an approved allocation has not expired a certification that such bonds meet the requirements of section 146 of the code.

(j) The secretary may approve a carryforward election with respect to an approved allocation or any approved extension if the governmental issuer, in writing (1) requests such action, and (2) indicates that the private activity bonds for which the allocation was approved cannot be issued during calendar year 1990.  Such approved carryforward election shall be made by the governmental issuer by means of a statement, signed by a duly authorized official of such issuer.  Such statement shall be filed with the secretary and with the internal revenue service in accordance with section 146(f) of the code.  A governmental issuer may elect to carryforward such issuing authority only for qualified mortgage bonds, mortgage credit certificates, qualified student loan bonds, qualified redevelopment bonds, as defined in sections 142, 143 and 144 of the code, or for bonds to finance a project described in section 141(e)(1)(A) of the code.  In no event shall such carryforward be effective for a period longer than permitted by section 146(f) of the code.

(k) If an approved allocation expires, a governmental issuer may submit another application for an allocation of the state ceiling for the same purpose for which the expired allocation was approved.  Any such applications shall be reviewed in order of receipt with no preference or priority being given as a result of the prior application and allocation.

History: L. 1990, ch. 285, § 2; April 19.



74-5065 Definitions.

74-5065. Definitions. As used in this act:

(a) "Kansas industrial training program" or "KIT program" means a program under which the secretary provides for training, customized to meet the specifications of a new or expanding industry, of new employees or prospective employees, or both, of the industry.

(b) "Kansas industrial retraining program" or "KIR program" means a program under which the secretary provides for retraining, customized to meet the specifications of a restructuring industry, of employees of the industry.

(c) "New or expanding industry" means an industry which is locating or is newly located in Kansas or an existing industry which is located in Kansas and is expanding its work force.

(d) "Training" means training of employees or preemployment training of prospective employees for jobs newly created by a new or expanding industry.

(e) "Restructuring industry" means an existing industry which is located in Kansas and is restructuring its operations through incorporation of existing technology, development and incorporation of new technology, diversification of production or development and implementation of new production.

(f) "Retraining" means retraining of employees of a restructuring industry who are likely to be displaced because of obsolete or inadequate job skills and knowledge.

(g) "Job training agency" means any public or private educational or job training institution and any other public or private entity which is qualified to provide the training or retraining required under the KIT and KIR programs, including apprenticeship programs that are registered through the Kansas apprenticeship council and recognized by the United States department of labor, bureau of apprenticeship training.

(h) "Secretary" means the secretary of commerce [and housing].

(i) "Agricultural land," "corporation," "corporate partnership," "limited liability company," "limited partnership," "swine production facility" and "trust" have the meanings ascribed pursuant to K.S.A. 17-5903, and amendments thereto.

History: L. 1988, ch. 323, § 1; L. 1998, ch. 143, § 40; L. 1999, ch. 78, § 1; July 1.



74-5066 Administration of programs; powers and duties of secretary; contractual agreements authorized; costs; exemption from competitive bidding procedures; availability; goals and objectives; prohibitions on use of funds.

74-5066. Administration of programs; powers and duties of secretary; contractual agreements authorized; costs; exemption from competitive bidding procedures; availability; goals and objectives; prohibitions on use of funds. (a)  The secretary shall administer the KIT program and the KIR program and shall:

(1) Consider proposals from industries and job training agencies for training or retraining services under the programs;

(2) publicize the programs and the procedures for making and submitting proposals for participation therein;

(3) establish standards and criteria for consideration of proposals and for assigning priorities among industries making proposals;

(4) ensure the provision of adequate fiscal and accounting controls under the programs;

(5) allocate and distribute funds made available for administration of the programs;

(6) evaluate the programs each year and make a report on the performance and cost effectiveness thereof as a part of the annual report required by K.S.A. 74-5049, and amendments thereto; and

(7) adopt rules and regulations necessary for administration of the programs.

(b) Contractual agreements may be entered into by the secretary with any industry or job training agency for participation in the programs and such agreements may be in the form of fixed-fee performance contracts.  Training services under the KIT program may be provided at no cost to the industry or on a shared-cost basis with the industry as determined through negotiation between the secretary and the industry.  Retraining services under the KIR program shall be provided on a shared cost basis. All expenditures for the payment of costs under the KIT and KIR programs shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary.  Notwithstanding any provision of law to the contrary, contractual agreements entered into under the KIT program or the KIR program shall not be subject to competitive bidding procedures of K.S.A. 75-3739 and amendments thereto.

(c) Within the limitation of funds available for the KIT and KIR programs and to the extent practicable, the secretary shall make participation in the programs available to all industries which submit proposals to participate therein, if consistent with program goals and objectives and the allocation of resources for the programs.  Goals and objectives for the KIT and KIR programs shall include appropriate priorities for basic industries.

(d) The secretary shall not use any funds in the KIT program or KIR program for the training or retraining of employees who are employed by a swine production facility on agricultural land which is owned, acquired, obtained or leased by a corporation, limited liability company, limited partnership, corporate partnership or trust.

History: L. 1988, ch. 323, § 2; L. 1996, ch. 205, § 1; L. 1998, ch. 143, § 41; May 7.



74-5067 Job training agencies; proposals for participation in programs; contractual agreements; performance criteria and qualifications; exemptions from certain requirements and restrictions.

74-5067. Job training agencies; proposals for participation in programs; contractual agreements; performance criteria and qualifications; exemptions from certain requirements and restrictions. (a)  Any job training agency may make and submit to the secretary proposals for participation in the KIT and KIR programs and may enter into contractual agreements with the secretary for the provision of training or retraining services under such programs.

(b) Contractual agreements shall be entered into with job training agencies only if the agencies can demonstrate a satisfactory record of performance in placement in and retention of employment by former trainees and that training provided by the agencies prepares trainees in a manner satisfactory to employers.

(c) Training and retraining services provided by job training agencies under the KIT and KIR programs are not subject to approval procedures or performance standards required under state law for regular training and retraining programs operated by such agencies.  Service delivery area restrictions imposed upon the operation of regular training or retraining programs by job training agencies do not apply to training and retraining services provided by such agencies under the KIT and KIR programs. The secretary may prescribe appropriate performance criteria and qualifications and other standards for job training agencies under the KIT program or the KIR program, or both, for purposes of this act.

History: L. 1988, ch. 323, § 3; July 1.



74-5068 Cooperation and assistance required of certain state agencies.

74-5068. Cooperation and assistance required of certain state agencies. The state board of education, the state board of regents and the secretary of labor shall cooperate with and assist the secretary in publicizing the KIT and KIR programs, in designing the programs to meet the specific and individualized needs of industry and by offering such technical advice as the secretary may request.

History: L. 1988, ch. 323, § 4; L. 2004, ch. 179, § 103; July 1.



74-5069 Citation of act.

74-5069. Citation of act. This act shall be known and may be cited as the Kansas export finance act.

History: L. 1989, ch. 251, § 1; July 1.



74-5070 Definitions.

74-5070. Definitions. As used in this act:

(a) "Kansas export transaction" means a transaction for the export of products substantially manufactured or processed within Kansas or services which result in additional employment within Kansas from Kansas to a destination outside the 50 states of the United States of America;

(b) "preexport" means the period of time between the formation of a Kansas export transaction and the actual shipment of the products or performance of the services; and

(c) "postexport" means the period of time between a shipment of products or performance of services for a Kansas export transaction and the receipt of final payment therefor.

History: L. 1989, ch. 251, § 2; July 1.



74-5071 Export transactions, agreements to guarantee against commercial credit risks; memoranda of understanding; administration of act, rules and regulations.

74-5071. Export transactions, agreements to guarantee against commercial credit risks; memoranda of understanding; administration of act, rules and regulations. (a) Subject to the provisions of appropriations acts, the secretary of commerce is hereby authorized to enter into agreements with Kansas exporters and financial institutions, and with other public or private entities including agencies of the United States government or foreign governments, to provide insurance, coinsurance, reinsurance and guarantees against commercial preexport and postexport credit risks for Kansas export transactions in accordance with this act.  In addition, the secretary of commerce is hereby authorized to enter into such memorandums of understanding with the small business administration as may be necessary in the administration of the provisions of this act.

(b) The secretary of commerce shall administer the provisions of this act and may adopt rules and regulations which are deemed necessary by the secretary for such administration.

History: L. 1989, ch. 251, § 3; July 1.



74-5072 Guarantees against commercial credit risks; approval of agreements; amount, limitations; effective period; conditions; priorities; application fee.

74-5072. Guarantees against commercial credit risks; approval of agreements; amount, limitations; effective period; conditions; priorities; application fee. (a) Each agreement entered into by the secretary of commerce [and housing]to guarantee against commercial preexport and postexport commercial credit risks for a Kansas export transaction shall be backed by moneys credited to the Kansas export loan guarantee fund and shall receive prior approval by the Kansas export loan guarantee review committee. No agreement shall be executed guaranteeing any amount for a Kansas export transaction which together with all other such agreements in effect would guarantee an aggregate amount exceeding 400% of the moneys in the Kansas export loan guarantee fund on the date such agreement would otherwise become effective. No such agreement shall provide a guarantee for more than 90% of the loan financing of the Kansas export transaction, including the principal and any interest thereon, or shall cover the loan financing in an amount exceeding 50% of the balance in the Kansas export loan guarantee fund on the date such guarantee is approved, including the principal and any interest thereon, for any individual Kansas export transaction. The remaining credit risk for any such loan financing may be covered by a financial institution providing the loan or by other appropriate entities.

(b) No guarantee may be provided under this section for a period of more than one calendar year. No guarantee may be provided under this section for a Kansas export transaction unless the loan financing therefor is provided entirely by one or more Kansas financial institutions, except that the loan financing or any part thereof may be provided by other financial institutions upon a finding by the Kansas export loan guarantee review committee that funding by one or more Kansas financial institutions cannot reasonably be obtained.  Priority shall be accorded for guarantees of Kansas export transactions of companies which have not previously engaged in exporting activities or companies which intend to substantially expand exporting activities.

(c) The secretary of commerce [and housing] shall charge and collect a Kansas export loan financing guarantee application fee in an amount not less than $100 in addition to a fee in an amount equal to 1/2 of 1% per annum of the amount guaranteed for each guarantee provided under this section.

History: L. 1989, ch. 251, § 4; L. 1994, ch. 123, § 1; July 1.



74-5073 Export loan guarantee review committee; establishment; composition; qualifications; appointment; terms; powers and duties; officers; meetings; quorum; compensation and expenses.

74-5073. Export loan guarantee review committee; establishment; composition; qualifications; appointment; terms; powers and duties; officers; meetings; quorum; compensation and expenses. (a) There is hereby established the Kansas export loan guarantee review committee within the department of commerce. The committee shall consist of five members all of whom have appropriate experience and expertise in areas of commercial finance. At least two members shall have experience in commercial finance from the perspective of a borrower and at least two members shall have experience and expertise in international finance. The members of the committee shall be appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto.  Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed to the committee shall exercise any power, duty or function as a member of the committee until confirmed by the senate. Except as provided by subsection (b), members shall serve until a successor is appointed and confirmed. Not more than three members of the committee shall be of the same political party.

(b) The terms of members who are serving on the committee on the effective date of this act shall expire on January 15, of the year in which such member's term would have expired under the provisions of this section prior to amendment by this act. Thereafter, members shall be appointed for terms of four years and until their successors are appointed and confirmed.

(c) The committee shall review all proposals for Kansas export loan financing guarantees under K.S.A. 74-5072, and amendments thereto and shall approve those proposals that the committee deems to represent reasonable risks and to have a sufficient likelihood of repayment. The committee shall advise the secretary of commerce on matters under this act when requested by the secretary and may provide such advice when deemed appropriate by the committee. The committee shall submit an annual report of its activities as a part of the department's annual report pursuant to K.S.A. 74-5049, and amendments thereto.

(d) The secretary of commerce shall serve as a nonvoting chairperson of the committee, and the committee shall annually elect a vice-chairperson from among its members. The committee shall meet upon call of the chairperson or upon call of any two of its members. Three voting members shall constitute a quorum for the transaction of business.

(e) Members of the Kansas export loan guarantee review committee attending meetings of the committee, or attending a subcommittee meeting thereof authorized by the committee, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

History: L. 1989, ch. 251, § 5; L. 1994, ch. 123, § 2; L. 1995, ch. 241, § 14; L. 1996, ch. 205, § 6; L. 2003, ch. 154, § 33; July 1.



74-5074 Export loan guarantee fund; establishment; administration; uses; interest earned transferred from general fund.

74-5074. Export loan guarantee fund; establishment; administration; uses; interest earned transferred from general fund. (a) There is hereby established the Kansas export loan guarantee fund in the state treasury. The Kansas export loan guarantee fund shall be administered by the secretary of commerce. All moneys in the Kansas export loan guarantee fund shall be used to provide guarantees against commercial preexport and postexport credit risks in accordance with this act.

(b) All moneys received for Kansas export loan financing guarantee fees under K.S.A. 74-5072, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas export loan guarantee fund.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the Kansas export loan guarantee fund interest earnings based on:

(1) The average daily balance of moneys in the Kansas export loan guarantee fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 1989, ch. 251, § 6; L. 1992, ch. 272, § 9; L. 1996, ch. 253, § 23; L. 2001, ch. 5, § 324; L. 2003, ch. 154, § 34; July 1.



74-5080 Report of activities; preparation; submission to commerce and economic development committees; required information.

74-5080. Report of activities; preparation; submission to commerce and economic development committees; required information. The secretary shall prepare and submit, as a part of the annual report required by K.S.A. 74-5049, and amendments thereto, a report of activities under the trade show promotion act to the standing committee on commerce of the senate and the standing committee on economic development of the house of representatives at the beginning of each regular session of the legislature. The report shall contain information concerning the types of Kansas small business concerns receiving financial assistance for participation in trade shows and the results obtained from such participation.

History: L. 1989, ch. 254, § 6; L. 1993, ch. 136, § 8; L. 1996, ch. 205, § 7; July 1.



74-5092 Short title.

74-5092. Short title. This act shall be known and may be cited as the community strategic planning assistance act.

History: L. 1990, ch. 298, § 1; July 1.



74-5093 Definitions.

74-5093. Definitions. As used in this act:

(a) "Blighted area" has the meaning ascribed to it in K.S.A. 12-1770a, and amendments thereto;

(b) "committee" means the community strategic planning grant committee established by K.S.A. 74-5095 and amendments thereto;

(c) "metropolitan county" means the county of Douglas, Johnson, Leavenworth, Sedgwick, Shawnee or Wyandotte;

(d) "neighborhood revitalization organization" means any group organized for the purpose of encouraging economic development in a blighted area of a metropolitan county; and

(e) "nonmetropolitan county" means any county which is not a metropolitan county.

History: L. 1990, ch. 298, § 2; L. 1994, ch. 266, § 1; L. 2001, ch. 103, § 15; April 26.



74-5094 Purposes of act.

74-5094. Purposes of act. The purposes of the community strategic planning assistance act are to:

(a) Build and enhance economic development capacity at the local and regional levels;

(b) develop and sustain long-term commitments for local development efforts;

(c) encourage broad-based local and multi-county development strategies that build on local strengths and to complement and reinforce statewide economic development strategy;

(d) improve the ability of local communities to effectively use economic data and analysis in the strategic planning process for economic development;

(e) maximize state investments in economic development through more efficient implementation of limited resources;

(f) provide recognition for successful communities and to motivate other communities; and

(g) encourage local initiatives to revitalize blighted areas in metropolitan counties.

History: L. 1990, ch. 298, § 3; L. 1994, ch. 266, § 2; July 1.



74-5095 Community strategic planning grant committee; composition; attached to department; compensation and expense allowances.

74-5095. Community strategic planning grant committee; composition; attached to department; compensation and expense allowances. (a) There is hereby established the community strategic planning grant committee which is composed of the following:

(1) The secretary of commerce, who shall act as chairperson;

(2) the director of the national institute for rural development or the director's designee;

(3) one member from the Kansas association of counties;

(4) one member from the Kansas league of municipalities;

(5) one member from the Kansas industrial developers association who is also from a metropolitan county; and

(6) one member with extensive knowledge of urban revitalization or public finance or both who shall be appointed by the secretary of commerce.

(b) Members designated in subsections (a)(3), (4) and (5) shall be appointed by the secretary of commerce in consultation with the respective associations named therein.

(c) The committee is hereby attached to the department of commerce as a part thereof. All budgeting, purchasing and related management functions of the committee shall be administered by the secretary of commerce. The secretary of commerce shall provide office and meeting space and such clerical and other staff assistance as may be necessary to assist the committee in carrying out its powers, duties and functions under this act.

(d) Members of the committee attending meetings of the committee, or attending a subcommittee meeting thereof authorized by the committee, may be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

History: L. 1990, ch. 298, § 4; L. 1994, ch. 266, § 3; L. 2003, ch. 154, § 40; L. 2012, ch. 65, § 7; July 1.



74-5096 Grant administration by department.

74-5096. Grant administration by department. The department of commerce shall administer the provisions of this act to provide:

(a) Grants to city-county economic development organizations, located in nonmetropolitan counties, for the development and implementation of county-wide economic development strategy plans.

(b) Grants to neighborhood revitalization organizations, located in metropolitan counties, for the development and implementation of urban revitalization strategy plans.

History: L. 1990, ch. 298, § 5; L. 1994, ch. 266, § 4; L. 2003, ch. 154, § 41; July 1.



74-5097 Planning and action grants to city-county economic development organizations; neighborhood revitalization organizations; guidelines for competitive award of grants; limits; economic development organization report to department of commerce; annual report.

74-5097. Planning and action grants to city-county economic development organizations; neighborhood revitalization organizations; guidelines for competitive award of grants; limits; economic development organization report to department of commerce; annual report. (a) Subject to the provisions of appropriations acts and in accordance with the provisions of this act, the department of commerce may provide planning grants and action grants to city-county economic development organizations located in nonmetropolitan counties, for the development and implementation of countywide economic development strategy plans or to neighborhood revitalization organizations, in metropolitan counties, for the planning and implementation of urban economic development plans.

(b) The committee shall establish grant eligibility criteria for applicants in both metropolitan and nonmetropolitan counties, and shall administer the competitive selection process for the awarding of planning grants and action grants. The committee shall submit its recommendations for grant awards to the secretary of commerce for final determination and award.

(1) Grant applicants from nonmetropolitan counties shall be subject to the following conditions. Planning grants shall be for the development of countywide economic development strategy plans. No planning grant shall exceed $15,000 for any single county economic development plan. An additional award for an amount not to exceed $5,000 may be granted for each additional county participating in the development of a joint multi-county strategic economic development plan, except that under no circumstances shall the total planning grant exceed $35,000. Any city-county economic development organization receiving a planning grant shall be required to provide additional funds equaling 25% of the amount of the planning grant. Action grants shall be for the implementation of countywide economic development strategy plans. Total action grants shall not exceed $25,000 for any single county action grant application. An additional award for an amount not to exceed $10,000 may be granted for each additional county participating in a joint multi-county action grant implementation effort, except that under no circumstances shall the action grant totals exceed $65,000. Any city-county economic development organization receiving a grant shall be required to provide additional funds equaling 100% of the amount of the action grant. Not more than one planning grant may be awarded to any one county or combination of counties.

(2) Neighborhood revitalization organizations from metropolitan counties shall be subject to the following conditions. Prior to applying to the committee, the neighborhood revitalization organization must submit its application to a local economic development organization designated by the county commission of the county in which the organization is located. The local economic development organization shall review the application and determine whether the application should be funded on the basis of local needs and priorities. If the application is approved by the local economic development organization and endorsed by resolution by the county commission and the governing body of the city in which the blighted area is located, the application shall be forwarded to the committee for further consideration. Planning grants shall be for the development of urban economic development strategy plans. No planning grant shall exceed $15,000 for any single urban economic development plan. Any neighborhood revitalization organization receiving a planning grant shall be required to provide additional funds equaling 25% of the amount of the planning grant. Action grants shall be for the implementation of urban economic development strategy plans. Total action grants shall not exceed $25,000 for any single urban action grant application. Any neighborhood revitalization organization receiving a grant shall be required to provide additional funds equaling 100% of the amount of the action grant. Not more than one planning grant may be awarded to any one neighborhood revitalization organization.

(3) No funds shall be granted under this act to applicants from metropolitan counties unless such funds are specifically appropriated for that purpose.

(4) The secretary of commerce may authorize a recipient of a planning grant, who has unexpended funds from such planning grant, to apply such funds to the implementation of the recipient's approved strategic economic development plan. Any unexpended planning grant funds applied to the implementation of such strategic economic development plan shall require the appropriate 100% match. Application of the unexpended planning grant funds to the implementation of the strategic economic development plan may result in the reduction of any subsequent action grant awarded to the recipient.

(c) The secretary of commerce may enter into an agreement with economic development service providers to provide reimbursement to such providers for expenses incurred in strategic planning activities which do not relate to the facilitation of a specific strategic plan. Such activities may include, but are not limited to, preapplication consulting and maintenance of economic development data bases. Such expenses shall be paid on a per project basis and must be preapproved by the secretary.

(d) Each city-county economic development organization or neighborhood revitalization organization which has received a planning grant beginning on and after July 1, 1990, shall assess the effectiveness of the strategic planning process under this program and the local preparedness in engaging in such process. Such assessment shall be submitted to the Kansas department of commerce within three months after completion of a strategic plan. The status report developed pursuant to subsection (f) shall include a summary of all strategic plan assessments received for a twelve-month period prior to the submittal of the report to the standing committee on commerce of the senate and the standing committee on commerce, labor and economic development of the house of representatives. However, the summary may not include assessments submitted within 30 days of the submittal of the department's report. Any such assessments shall be included in a subsequent annual report.

(e) Each city-county economic development organization or neighborhood revitalization organization which has received an action grant beginning on and after July 1, 1990, shall assess the extent to which goals identified in its action plan application have been met. Such assessment shall rely on quantifiable criteria to the greatest possible degree. Such assessment shall be submitted to the Kansas department of commerce within three months after intended actions identified for implementation in the action grant application have been undertaken. The status report developed pursuant to subsection (f) shall include a summary of all action plan assessments received for a twelve-month period prior to the submittal of the report to the standing committee on commerce of the senate and the standing committee on commerce, labor and economic development of the house of representatives. However, the summary may not include assessments submitted within 30 days of the submittal of the department's report. Any such assessments shall be included in a subsequent annual report.

(f) As a part of the annual report required pursuant to K.S.A. 74-5049, and amendments thereto, the Kansas department of commerce shall present a status report of activities including, but not limited to, specifics of community strengths and weaknesses and planning issues and strategies under the provisions of this act to the standing committee on commerce of the senate and the standing committee on commerce, labor and economic development of the house of representatives.

History: L. 1990, ch. 298, § 6; L. 1993, ch. 183, § 1; L. 1994, ch. 266, § 5; L. 1996, ch. 205, § 8; L. 2003, ch. 154, § 42; L. 2013, ch. 134, § 9; July 1.



74-5098 Authorized uses of grant proceeds; limitations.

74-5098. Authorized uses of grant proceeds; limitations. City-county economic development organizations or neighborhood revitalization organizations may use planning grant proceeds for the acquisition of technical assistance for strategy development activities, identification of specific projects, and other related services from educational institutions or other economic development service providers. City-county economic development organizations or neighborhood economic development organizations can use action grants for hiring of technical assistance, implementation, evaluation and reassessment of strategies, purchasing of equipment and other services, and economic development activities undertaken by public-private partnerships as authorized for cities and for counties pursuant to law. Action grants shall not be used for the purchase or lease of land or the purchase, lease or construction of buildings or payment of salaries and benefits for permanent employees of any public or quasi-public agency.

History: L. 1990, ch. 298, § 7; L. 1993, ch. 183, § 2; L. 1994, ch. 266, § 6; July 1.



74-5099 Cooperative undertakings by city-county economic development organizations.

74-5099. Cooperative undertakings by city-county economic development organizations. Any two or more such city-county economic development organizations, located in nonmetropolitan counties, may jointly and cooperatively undertake the development and implementation of an economic development strategies plan for such multi-county region.

History: L. 1990, ch. 298, § 8; July 1.



74-50,100 Authority to award grants terminated.

74-50,100. Authority to award grants terminated. (a) No planning grants shall be awarded to applicants from nonmetropolitan counties under this act on or after July 1, 1995. No planning grants shall be awarded to metropolitan counties under this act on or after July 1, 1997.

(b) No action grants shall be awarded to applicants from nonmetropolitan counties under this act on or after July 1, 1997. No action grants shall be awarded to applicants from metropolitan counties under this act on or after July 1, 1998.

History: L. 1990, ch. 298, § 9; L. 1993, ch. 183, § 3; L. 1994, ch. 266, § 7; L. 1996, ch. 163, § 3; July 1.



74-50,101 Evaluation of plans by secretary; report to governor and legislature.

74-50,101. Evaluation of plans by secretary; report to governor and legislature. Two years after the last grant is awarded to an applicant from a nonmetropolitan county and, again, two years after the last grant is awarded to an applicant from a metropolitan county under this act, the secretary of commerce shall evaluate each economic development strategic plan developed and determine the degree that such plan has been implemented and report such evaluations and determinations to the governor and the legislature.

History: L. 1990, ch. 298, § 10; L. 1994, ch. 266, § 8; L. 2012, ch. 65, § 8; July 1.



74-50,102 Citation of act.

74-50,102. Citation of act. The provisions of K.S.A. 74-50,102 through 74-50,112 and amendments thereto shall be known and may be cited as the Kansas investments in major projects and comprehensive training or IMPACT act.

History: L. 1991, ch. 284, § 1; L. 1996, ch. 206, § 1; July 1.



74-50,103 Definitions.

74-50,103. Definitions. As used in the IMPACT act unless the context clearly requires otherwise:

(a) "Act" means the Kansas investments in major projects and comprehensive training act.

(b) "Agreement" means the agreement among an employer, an educational institution and the secretary of commerce concerning a SKILL project or a combined SKILL project and major project investment and the agreement between an employer and the secretary of commerce concerning a major project investment.

(c) "Bond" means a public purpose bond issued for IMPACT projects by the Kansas development finance authority.

(d) "Date of commencement of the project" means the date of the agreement.

(e) "Educational institution" means a community college, as defined by K.S.A. 71-701, and amendments thereto, an area vocational school or area vocational-technical school, as defined by K.S.A. 72-4412, and amendments thereto, a university, as defined by K.S.A. 72-6501, and amendments thereto, a state educational institution, as defined by K.S.A. 76-711, and amendments thereto, or a technical college as established by K.S.A. 72-4468, and amendments thereto.

(f) "Employee" means a person employed in a new or retained job.

(g) "Employer" means a Kansas basic enterprise providing new jobs or retaining existing jobs in conjunction with a project.

(h) "IMPACT program" or "program" means the major project investments and SKILL projects undertaken by the department of commerce in accordance with the provisions of this act for a new or expanding Kansas basic enterprise.

(i) "IMPACT project" or "project" means a SKILL project, major project investment or a combination of the two.

(j) "Kansas basic enterprise" means any enterprise:

(1) Which is located or principally based in Kansas; and

(2) which can provide demonstrable evidence that:

(A) It is primarily engaged in any one or more of the Kansas basic industries; or

(B) it is primarily engaged in the development or production of goods or the provision of services for out-of-state sale; or

(C) it is primarily engaged in the production of goods or the provision of services which will attract out-of-state buyers or consumers into the state; or

(D) it is primarily engaged in the production of raw materials, ingredients, or components for other enterprises which export the majority of their products from the state; or

(E) it is a national or regional enterprise which is primarily engaged in interstate commerce or an affiliated management company of such an enterprise; or

(F) it is primarily engaged in the production of goods or the provision of services which will supplant goods or services which would be imported into the state; or

(G) it is the corporate or regional headquarters of a multistate enterprise which is primarily engaged in out-of-state industrial activities.

(k) "Kansas basic industry" means:

(1) Agriculture;

(2) mining;

(3) manufacturing;

(4) interstate transportation;

(5) wholesale trade which is primarily multistate in activity or which has a major import supplanting effect within the state;

(6) financial services which are provided primarily for interstate or international transactions;

(7) business services which are provided primarily in out-of-state markets;

(8) research and development of new products, processes, or technologies; or

(9) tourism activities which are primarily engaged in for the purpose of attracting out-of-state tourists.

(l) "Major project investment" or "investment" means financial assistance to an employer to defray business costs including, but not limited to, relocation expenses, building and equipment purchases, labor recruitment and job retention.

(m) "New job" means a job in a new or expanding Kansas basic enterprise not including jobs of recalled workers, or existing jobs that are vacant or other jobs that formerly existed in the Kansas basic enterprise in Kansas.

(n) "Primarily engaged" means engagement in an activity by an enterprise to the extent that not less than 51% of the gross income of the enterprise is derived from such engagement.

(o) "Program costs" means all necessary and incidental costs of providing program services, except that program costs shall not include: (1) Any costs for purchase or lease of training equipment that exceed 50% of total program costs for the project, (2) any costs for administrative expenses that exceed 10% of total program costs for the project, and (3) any costs for direct investments in education and related workforce development institutions, for improvements to workforce development, human capital, training expertise and infrastructure that exceed 10% of total program costs.

(p) "Program services" means:

(1) New jobs training, including training development costs, except that the actual training period for any new job shall not exceed 36 months from the date the job is first filled by an employee;

(2) adult basic education and job-related instruction;

(3) vocational and skill-assessment services and testing;

(4) training equipment for education institutions;

(5) material and supplies;

(6) administrative expenses of educational institutions for new jobs training programs;

(7) subcontracted services with other educational institutions, private colleges or universities or other federal, state or local agencies;

(8) contracted or professional service;

(9) major project investments;

(10) direct investments in educational and related workforce development institutions, for improvements to workforce development, human capital, training expertise and infrastructure;

(11) independent evaluation of the effectiveness of economic development incentives, including analysis of the return on investment at both the state and local levels, as determined necessary by the secretary of commerce after consultation with the secretary of revenue; and

(12) economic impact and economic incentive program analysis and related services as determined necessary by the secretary of commerce.

(q) "Retained job" means an existing job which will be lost without participation by the employer under the provisions of the IMPACT program.

(r) "Secretary" means the secretary of commerce.

(s) "SKILL project" means a training arrangement which is the subject of an agreement entered into between the educational institution and an employer to provide program services.

History: L. 1991, ch. 284, § 2; L. 1996, ch. 206, § 2; L. 2000, ch. 157, § 2; L. 2003, ch. 154, § 43; L. 2004, ch. 112, § 66; L. 2009, ch. 50, § 1; L. 2010, ch. 144, § 7; July 1.



74-50,104 Administration of act; powers and duties of secretary of commerce; rules and regulations, standards and priorities for projects; limit on project costs; notice of project approval.

74-50,104. Administration of act; powers and duties of secretary of commerce; rules and regulations, standards and priorities for projects; limit on project costs; notice of project approval. (a) The secretary shall administer the provisions of this act and the IMPACT program established thereunder. The secretary shall encourage Kansas basic enterprises with similar training needs to cooperate in establishing SKILL projects. The secretary shall coordinate the SKILL program with other job training programs administered by the department of commerce. The secretary shall provide opportunities for coordination and cooperation of SKILL projects with other job training activities in Kansas. Subject to the limitation in K.S.A. 74-50,103, and amendments thereto, the secretary shall be authorized to make direct investments in educational and related workforce development institutions, for the purpose of promoting improvements in workforce development, human capital, training expertise, infrastructure and job retention.

(b) The secretary shall adopt rules and regulations as follows: (1) Prescribing review standards and priorities for approval of proposed agreements under this act, including appropriate incentives for cooperation among projects, in order to maximize the number of new jobs created or retained with respect to individual Kansas basic enterprises, which will remain in Kansas, and (2) prescribing limits on program costs and on project and program size in relation to the number of new jobs created and wages of new or retained jobs. No agreement shall be approved which provides for program costs of a project under the agreement of more than 95% of the amount equal to the estimated rate of withholding tax applied to the estimated amount of gross wages of all the new or retained jobs under the project over a ten-year period, except that this provision shall not apply to any project funded from the job creation program fund.

(c) Notice of the approval of a project or program and an annual report of the number of jobs created or retained under the IMPACT act shall be provided to the chairpersons of the senate committee on commerce and the committee on economic development of the house of representatives.

(d) The secretary may adopt such other rules and regulations as may be required for the implementation and administration of this act.

History: L. 1991, ch. 284, § 3; L. 1996, ch. 206, § 3; L. 2000, ch. 157, § 3; L. 2003, ch. 154, § 44; L. 2004, ch. 112, § 67; L. 2005, ch. 134, § 7; L. 2011, ch. 116, § 5; July 1.



74-50,105 Project agreements between educational institutions and employers; provisions, approval; expenditures for major project investments; lien for required employer payments; deferral of program costs, limit.

74-50,105. Project agreements between educational institutions and employers; provisions, approval; expenditures for major project investments; lien for required employer payments; deferral of program costs, limit. (a) Subject to the approval of the secretary of commerce, an educational institution may enter into an agreement to establish a project and provide program services to an employer. As soon as possible after initial contact between an educational institution and an employer regarding the possibility of entering into an agreement, the educational institution shall inform the secretary of commerce about the potential project. The secretary is also authorized to enter directly into agreements with employers for benefits under this act. If an agreement is entered into, the secretary, the educational institution or the employer shall notify the secretary of revenue within 15 calendar days.

(b) Among other provisions, an agreement shall include:

(1) Provisions regarding payment of program costs, including deferred costs, which may be paid from one or a combination of the following sources:

(A) The IMPACT program services fund;

(B) tuition, student fees, or special charges fixed by the educational institution to defray program costs in whole or in part; and

(C) grants or donations available from federal agencies or other public or private sources;

(2) a provision requiring each Kansas basic enterprise under the agreement to submit information to the secretary of commerce regarding the numbers of new or retained jobs and the wages and withholding taxes paid therefor;

(3) a provision which fixes any tuition and fee payments which shall be paid for program costs; and

(4) a provision which fixes an amount that shall be paid by an employer if an agreement is terminated or any provision of the agreement is breached by the employer prior to satisfaction of all of the employer's obligations under the agreement and which prescribes that any such payment shall be deposited in the state treasury to the credit of the IMPACT program services fund.

(c) Any payment required to be made by an employer shall be a lien upon the employer's business property until paid and has equal precedence with ordinary taxes and shall not be divested by a judicial sale. Property subject to the lien may be sold for sums due and delinquent at a tax sale, with the same forfeitures, penalties and consequences as for the nonpayment of ordinary taxes. The purchasers at tax sale obtain the property subject to the remaining payments.

(d) The payment of program costs incurred under any agreement shall not be deferred for a period longer than 10 years from the date of the commencement of the project.

History: L. 1991, ch. 284, § 4; L. 1996, ch. 206, § 4; L. 2003, ch. 154, § 45; L. 2005, ch. 134, § 8; July 1.



74-50,106 Review and approval of proposed agreements by secretary of commerce; eligibility.

74-50,106. Review and approval of proposed agreements by secretary of commerce; eligibility. (a) The secretary of commerce shall review applications for proposed agreements submitted by employers in accordance with the standards and guidelines prescribed by this act and by rules and regulations adopted under K.S.A. 74-50,104, and amendments thereto. Each application for approval of a proposed agreement shall be accompanied by information about the number and wages of the new or retained jobs created by the employer, documentation of existing training activities of the employer and such other information as may be required by the secretary of commerce.

(b) The secretary of commerce may pool the funding requirements of projects which are the subject of proposed agreements to determine the funding requirements of the IMPACT projects under consideration to facilitate the issuance of bonds by the Kansas development finance authority.

(c) The secretary of commerce is hereby authorized to expend funds raised pursuant to this act on major project investments. The secretary shall adopt guidelines consistent with this act concerning firm eligibility for major project investments and shall otherwise administer the major project investment portion of the IMPACT act.

(d) In order for an employer to be eligible for a major project investment, the employer must:

(1) Annually make an investment in training and education of the employer's employees that exceeds 2% of the employer's total annual payroll costs; or

(2) agree that a portion of any funds available under the agreement be spent directly on employee education and training.

(e) An employer not creating new jobs shall be eligible to participate in the IMPACT program if the employer meets the following criteria: (1) Maintains a minimum of 250 retained jobs if located in a metropolitan statistical area or a minimum of 100 retained jobs if located in a nonmetropolitan statistical area; and (2) the secretary of commerce finds that the program or project will be a major factor in the Kansas basic enterprise remaining in Kansas, except that this subsection shall not apply to any project funded from the job creation program fund.

History: L. 1991, ch. 284, § 5; L. 1996, ch. 206, § 5; L. 2000, ch. 157, § 4; L. 2002, ch. 97, § 2; L. 2003, ch. 154, § 46; L. 2005, ch. 134, § 9; L. 2011, ch. 116, § 6; July 1.



74-50,107 Debt service and direct funding rates for IMPACT program, limitation; crediting amounts to IMPACT program funds; duties of secretary of revenue; job creation program fund, crediting amounts from various sources.

74-50,107. Debt service and direct funding rates for IMPACT program, limitation; crediting amounts to IMPACT program funds; duties of secretary of revenue; job creation program fund, crediting amounts from various sources. (a) Commencing July 1, 2015, and on the first day of each month thereafter during fiscal year 2016, fiscal year 2017, and fiscal year 2018, the secretary of revenue shall apply a rate of 2% to that portion of moneys withheld from the wages of individuals and collected under the Kansas withholding and declaration of estimated tax act, K.S.A. 79-3294 et seq., and amendments thereto. The amount so determined shall be credited on a monthly basis as follows: (1) An amount necessary to meet obligations of the debt services for the IMPACT program repayment fund; and (2) an amount to the IMPACT program services fund as needed for program administration; and (3) any remaining amounts to the job creation program fund created pursuant to K.S.A. 2015 Supp. 74-50,224, and amendments thereto. During fiscal years 2016, 2017 and 2018 the aggregate amount that is credited to the job creation program fund pursuant to this subsection shall not exceed $3,500,000 for such fiscal year.

(b) Commencing July 1, 2018, and on an annual basis thereafter, the secretary of revenue shall estimate the amount equal to the amount of net savings realized from the elimination, modification or limitation of any credit, deduction or program pursuant to the provisions of this act as compared to the expense deduction provided for in K.S.A. 2015 Supp. 79-32,143a, and amendments thereto. Whereupon such amount of savings in accordance with appropriation acts shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount to the credit of the job creation program fund created pursuant to K.S.A. 2015 Supp. 74-50,224, and amendments thereto. In addition, such other amount or amounts of money may be transferred from the state general fund or any other fund or funds in the state treasury to the job creation program fund in accordance with appropriation acts.

History: L. 1991, ch. 284, § 6; L. 1996, ch. 206, § 6; L. 2002, ch. 97, § 1; L. 2003, ch. 154, § 47; L. 2004, ch. 112, § 68; L. 2005, ch. 134, § 10; L. 2006, ch. 164, § 1; L. 2007, ch. 107, § 1; L. 2011, ch. 116, § 7; L. 2012, ch. 175, § 155; L. 2013, ch. 136, § 266; L. 2015, ch. 1, § 57; L. 2015, ch. 104, § 237; July 1.



74-50,108 IMPACT program services fund; administration; amounts credited to fund; authorized expenditures; transfers to state general fund, when.

74-50,108. IMPACT program services fund; administration; amounts credited to fund; authorized expenditures; transfers to state general fund, when. There is hereby created in the state treasury the IMPACT program services fund. The secretary shall administer the IMPACT program services fund. All moneys credited to the IMPACT program services fund shall be for all or part of the program costs of projects or major project investments approved by the secretary under this act, except that moneys in the IMPACT program services fund which are not required to pay program costs or major projects investments may be transferred to the state general fund in accordance with provisions of appropriation acts. All expenditures from the IMPACT program services fund shall be for the purposes of paying program costs and shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or the secretary's designee. The secretary shall remit all moneys received under this act, including the proceeds of bonds issued by the Kansas development finance authority for the purposes of this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the IMPACT program services fund.

History: L. 1991, ch. 284, § 7; L. 1996, ch. 206, § 7; L. 2001, ch. 5, § 327; L. 2003, ch. 154, § 48; L. 2004, ch. 112, § 69; July 1.



74-50,109 IMPACT program repayment fund; administration; authorized expenditures; reserve accounts; transfers to IMPACT program services fund, when.

74-50,109. IMPACT program repayment fund; administration; authorized expenditures; reserve accounts; transfers to IMPACT program services fund, when. (a) There is hereby created in the state treasury the IMPACT program repayment fund. The secretary of commerce shall administer the IMPACT program repayment fund. Except as provided in subsection (c), all moneys credited to the IMPACT program repayment fund shall be to make payments to the Kansas development finance authority for payment of costs relating to the retirement of bonds issued to finance projects approved by the secretary of commerce under this act, including but not limited to the principal of and interest on such bonds and the expenses of issuance. All expenditures from the IMPACT program repayment fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of commerce or the secretary's designee.

(b) Upon request of the secretary of commerce, the director of accounts and reports shall establish one or more reserve accounts in the IMPACT program repayment fund to secure one or more issues of bonds issued by the Kansas development finance authority for the purposes of this act.

(c) On June 30 of each year, any unencumbered balance in the IMPACT program repayment fund which is not required for payment of such expenses during the ensuing fiscal year, including any such expenses associated with proposed investment agreements and bond issues under consideration for such fiscal year, and which is not credited to any reserve account in the fund, as certified by the secretary of commerce to the director of accounts and reports, shall be transferred by the director of accounts and reports from the IMPACT program repayment fund to the IMPACT program services fund or the job creation program fund.

History: L. 1991, ch. 284, § 8; L. 1996, ch. 206, § 8; L. 2003, ch. 154, § 49; L. 2011, ch. 116, § 8; July 1.



74-50,110 Approval of IMPACT program activities for purposes of financing with bonds issued by Kansas development finance authority; sunset of authority to issue bonds.

74-50,110. Approval of IMPACT program activities for purposes of financing with bonds issued by Kansas development finance authority; sunset of authority to issue bonds. Except as otherwise provided, the activities of the secretary of commerce in administering and performing the powers, duties and functions prescribed by the provisions of this act and providing moneys for IMPACT programs from the proceeds of bonds issued by the Kansas development finance authority are hereby approved for the purposes of subsection (b) of K.S.A. 74-8905, and amendments thereto and the authorization of the issuance of such bonds by the Kansas development finance authority in accordance with that statute. The provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, shall not prohibit the issuance of bonds for such purposes when so authorized and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto. No bonds shall be issued for IMPACT projects after December 31, 2011.

History: L. 1991, ch. 284, § 9; L. 1996, ch. 206, § 9; L. 2003, ch. 154, § 50; L. 2011, ch. 116, § 9; July 1.



74-50,111 Annual report of IMPACT program activities.

74-50,111. Annual report of IMPACT program activities. The secretary of commerce shall annually report on activities under the IMPACT act, pursuant to K.S.A. 74-5049, and amendments thereto. Each report shall contain information regarding the number and characteristics of the new jobs created or jobs retained in Kansas for which SKILL projects or major project investments have been financed under this act, including a report on any such new or retained jobs which do not continue to exist and the circumstances and effect of any such discontinuances.

History: L. 1991, ch. 284, § 10; L. 1996, ch. 205, § 2; L. 2000, ch. 157, § 5; L. 2003, ch. 154, § 51; July 1.



74-50,112 Same; prohibiting use of classes or training under SKILL program as basis for financial payments to educational institutions.

74-50,112. Same; prohibiting use of classes or training under SKILL program as basis for financial payments to educational institutions. No out-district state aid entitlement, no credit hour state aid entitlement and no general or other state aid of any kind provided by the state to an educational institution, including appropriations based in whole or in part upon enrollment, shall be based on any course, subject or class of instruction or training which is the subject of an agreement or a project under this act. No such course, subject or class of instruction or training or the persons participating therein shall be counted in determining the number of credit hours of out-district students for purposes of determining the amount of out-district tuition to be charged by an educational institution.

History: L. 1991, ch. 284, § 11; July 1.



74-50,113 Kansas enterprise zone act.

74-50,113. Kansas enterprise zone act. The provisions of K.S.A. 74-50,113 through 74-50,120 and K.S.A. 1992 Supp. 79-32,160a through 79-32,160c and amendments thereto shall be known and may be cited as the Kansas enterprise zone act.

History: L. 1992, ch. 202, § 1; July 1.



74-50,114 Same; definitions.

74-50,114. Same; definitions. As used in K.S.A. 74-50,113 through 74-50,117 and amendments thereto:

(a) "Ancillary support" means a facility which is operated by a business and whose function is to provide services in support of the business, but is not directly engaged in the business' primary function.

(b) "Business" means any manufacturing business or nonmanufacturing business.

(c) "Business headquarters" means a facility where principal officers of the business are housed and from which direction, management or administrative support for transactions is provided for a business or division of a business or regional division of a business.

(d) "Full-time employee" means a person who is required to file a Kansas income tax return and who is employed by a business or retail business to perform duties in connection with the operation of the business or retail business on:

(1) A regular, full-time basis;

(2) a part-time basis, provided such person is customarily performing such duties at least 20 hours per week throughout the taxable year; or

(3) a seasonal basis, provided such person performs such duties for substantially all of the season customary for the position in which such person is employed. The number of full-time employees during any taxable year shall be determined by dividing by 12 the sum of the number of full-time employees on the last business day of each month of such taxable year. If the business or retail business is in operation for less than the entire taxable year, the number of full-time employees shall be determined by dividing the sum of the number of full-time employees on the last business day of each full calendar month during the portion of such taxable year during which the business was in operation by the number of full calendar months during such period.

(e) "Manufacturing business" means all commercial enterprises identified under the manufacturing NAICS subsectors 311 to 339.

(f) "Metropolitan county" means the county of Douglas, Johnson, Leavenworth, Sedgwick, Shawnee or Wyandotte.

(g) "NAICS" means the North American industry classification system, as developed under the authority of the office of management and budget of the office of the president of the United States.

(h) "Nonmanufacturing business" means any commercial enterprise other than a manufacturing business or a retail business. Nonmanufacturing business shall also include the business headquarters of an enterprise, ancillary support of an enterprise, and an enterprise designated under NAICS industry groups 4541, 5112 and 7112 regardless of the firm's classification as a retail business if that facility for which the sales tax exemption certificate is issued facilitates the creation of at least 20 new full-time positions. In addition, with respect to enterprises in NAICS industry group 7112, such enterprises must operate an auto racetrack in the state involving capital improvements costing not less than $100,000,000.

For taxable years commencing after December 31, 1997, any ancillary support business which would otherwise be eligible for a sales tax exemption or an income, premium or privilege tax credit pursuant to this subsection shall incorporate in its tax filing for the exemption or credit a statement from the secretary of commerce which includes a finding by the secretary that the job expansion incident to the exemption or credit claimed would not have occurred in the absence of the credit or exemption.

(i) "Nonmetropolitan region" means a region established under K.S.A. 74-50,116, and amendments thereto and is comprised of any county or counties which are not metropolitan counties.

(j) "Retail business" means: (1) Any commercial enterprise primarily engaged in the sale at retail of goods or services taxable under the Kansas retailers' sales tax act; (2) any service provider set forth in K.S.A. 17-2707, and amendments thereto; (3) any bank, savings and loan or other lending institution; (4) any commercial enterprise whose primary business activity includes the sale of insurance; and (5) any commercial enterprise deriving its revenues directly from noncommercial customers in exchange for personal services such as, but not limited to, barber shops, beauty shops, photographic studios and funeral services.

(k) "Secretary" means the secretary of the Kansas department of commerce.

History: L. 1992, ch. 202, § 2; L. 1994, ch. 268, § 3; L. 1996, ch. 207, § 1; L. 1997, ch. 159, § 1; L. 1998, ch. 136, § 2; L. 2003, ch. 154, § 52; L. 2010, ch. 97, § 1; July 1.



74-50,115 Same; sales tax exemption; requirements.

74-50,115. Same; sales tax exemption; requirements. (a) A manufacturing business may be eligible for a sales tax exemption under the provisions of subsection (cc) of K.S.A. 79-3606, and amendments thereto, if the manufacturing business complies with the following requirements:

(1) A manufacturing business shall provide documented evidence of job expansion involving the employment of at least two additional full-time employees; and

(2) a manufacturing business located within the state of Kansas that has documented evidence of job expansion as provided in paragraph (1), which relocates in another city or county within the state of Kansas must receive approval from the secretary prior to qualifying for the sales tax exemption in subsection (cc) of K.S.A. 79-3606, and amendments thereto, except that approval by the secretary shall not be required if the manufacturing business relocates within the same city.

(b) A nonmanufacturing business may be eligible for a sales tax exemption under the provisions of subsection (cc) of K.S.A. 79-3606, and amendments thereto, if the nonmanufacturing business complies with the following requirements:

(1) A nonmanufacturing business shall provide documented evidence of job expansion involving the employment of at least five additional full-time employees; and

(2) a nonmanufacturing business located within the state of Kansas that has documented evidence of job expansion as provided in paragraph (1), which relocates in another city or county within the state of Kansas must receive approval from the secretary prior to qualifying for the sales tax exemption in subsection (cc) of K.S.A. 79-3606, and amendments thereto, except that approval by the secretary shall not be required if the nonmanufacturing business relocates within the same city.

(c) A retail business may qualify for the sales tax exemption under subsection (cc) of K.S.A. 79-3606, and amendments thereto, if the retail business complies with the following requirements:

(1) A retail business shall provide documented evidence of job expansion involving the employment of at least two additional full-time employees; and

(2) (A) such retail business locates or expands to a city having a population of 2,500 or less, as determined by the latest Kansas division of budget revised population numbers that are certified to the secretary of state, or (B) such retail business locates or expands to a location outside a city in a county having a population of 10,000 or less, as determined by the latest Kansas division of budget revised population numbers that are certified to the secretary of state.

(d) Any person constructing, reconstructing, remodeling or enlarging a facility which will be leased in whole or in part for a period of five years or more, or commencing on the effective date of this act and ending on April 1, 2007, any person constructing, reconstructing, remodeling or enlarging a facility located within Saline county which title of such facility will be conveyed, to a business that would be eligible for a sales tax exemption hereunder if such business had constructed, reconstructed, enlarged or remodeled such facility or portion thereof itself shall be entitled to the sales tax exemption under the provisions of subsection (cc) of K.S.A. 79-3606, and amendments thereto. When such person leases less than the total facility to an eligible business, a project exemption certificate may be granted on: (1) The total cost of constructing, reconstructing, remodeling or enlarging, the facility multiplied by a fraction given by dividing the number of leased square feet eligible for the sales tax exemption by the total square feet being constructed, reconstructed, remodeled or enlarged; or (2) the actual cost of constructing, reconstructing, remodeling or enlarging that portion of the facility to be occupied by the eligible business, as the person may elect.

(e) A business may qualify for a sales tax exemption under subsection (cc) of K.S.A. 79-3606, and amendments thereto, without regard to any of the foregoing requirements of this section if it is certified as a qualified firm by the secretary of commerce pursuant to K.S.A. 74-50,131, and amendments thereto, and is entitled to the corporate tax credit established in K.S.A. 74-50,132, and amendments thereto, or has received written approval for participation and has participated, during the tax year in which the exemption is claimed, in training assistance by the department of commerce under the Kansas industrial training, Kansas industrial retraining or state of Kansas investments in lifelong learning program.

(f) The secretary may adopt rules and regulations to implement and administer the provisions of this section.

History: L. 1992, ch. 202, § 3; L. 1993, ch. 172, § 3; L. 1994, ch. 268, § 4; L. 2000, ch. 157, § 6; L. 2001, ch. 134, § 1; L. 2003, ch. 154, § 53; L. 2005, ch. 51, § 1; L. 2005, ch. 186, § 20; L. 2009, ch. 122, § 1; July 1.

Revisor's Note:

Section was also amended by L. 2005, ch. 32, § 1, but that version was repealed by L. 2005, ch. 186, § 22.



74-50,116 Nonmetropolitan regional business program; criteria.

74-50,116. Nonmetropolitan regional business program; criteria. (a) The secretary shall establish a nonmetropolitan regional business program. The secretary shall establish criteria for the establishment of nonmetropolitan regions under such program and, in addition to other criteria established by the secretary, such criteria shall include the following:

(1) A nonmetropolitan region, at a minimum, shall be comprised of a county;

(2) any city with a population of 2,000, or more, within a county proposing to establish a nonmetropolitan region must consent to participation in such nonmetropolitan region by entering into a written agreement with such county; and

(3) no city or cities of a county nor any portion of a county may be a part of a nonmetropolitan region if the whole county does not agree to the inclusion of such county in the region.

(b) The governing body of a city and the board of county commissioners of any county making application to the secretary for the designation of a nonmetropolitan region under this section shall submit, in addition to the application, a resolution requesting such area be approved as a nonmetropolitan region.

(c) To qualify for the establishment of a nonmetropolitan region under this section, a county or counties shall:

(1) File with the secretary a statement that a regional economic development organization has been established which has a membership located throughout the region served by the organization with representation of the manufacturing businesses, nonmanufacturing businesses and retail businesses participating under the program;

(2) adopt a regional strategic plan and have such plan filed with and reviewed by the secretary; and

(3) demonstrate a commitment to offering incentives which are regional in nature or which exact local support, such as public transportation, technical assistance, revitalization funding, infrastructure improvement funding and property tax abatements.

History: L. 1992, ch. 202, § 4; July 1.



74-50,117 Quarterly list of designated nonmetropolitan regions to revenue.

74-50,117. Quarterly list of designated nonmetropolitan regions to revenue. The secretary shall provide to the Kansas department of revenue, at least quarterly, a current list of the regions designated as nonmetropolitan regions under K.S.A. 74-50,116 and amendments thereto.

History: L. 1992, ch. 202, § 5; July 1.



74-50,118 Nonmetropolitan regions; annual report.

74-50,118. Nonmetropolitan regions; annual report. (a) Each designated nonmetropolitan region approved by the secretary shall submit an annual report to the secretary, in such form as the secretary may require, on or before February 15 of each year. Each report shall include:

(1) A list of local incentives for economic development available in such region during the prior year;

(2) the usage of the local incentives which the governing body committed to provide in such region; and

(3) such other information as required by the secretary.

(b) The secretary shall submit an annual report, pursuant to K.S.A. 74-5049, and amendments thereto, each year detailing the information provided pursuant to subsection (a).

(c) The secretary of revenue shall submit an annual report to the governor and the legislature by April 1 of each year detailing by county the state fiscal note on the income tax credits claimed and used, including the amount of carry-forward credits, and sales tax exemptions allowed pursuant to this act.

History: L. 1992, ch. 202, § 6; L. 1996, ch. 205, § 3; July 1.



74-50,119 Same; rules and regulations.

74-50,119. Same; rules and regulations. The secretary shall adopt rules and regulations for the purpose of implementing and administering the provisions of K.S.A. 74-50,116 through 74-50,118 and amendments thereto, including the procedure required for the approval of applications designating a nonmetropolitan region.

History: L. 1992, ch. 202, § 7; July 1.



74-50,120 Citation of act.

74-50,120. Citation of act. The provisions of this act shall be known as and may be cited as the qualified industrial manufacturer act.

History: L. 2007, ch. 27, § 1; Mar. 29.



74-50,121 Definitions.

74-50,121. Definitions. For the purposes of this act:

(a) "Agreement" means an agreement entered into between the qualified industrial manufacturer and the secretary for benefits under this act.

(b) "Gross compensation" means gross wages and benefits paid to or on behalf of employees receiving wages.

(c) "Qualified industrial manufacturer" means a person, corporation, partnership or other entity engaged in the manufacturing of hydraulics in Reno county, Kansas, that satisfies conditions imposed by the secretary which shall include, among other conditions, that the person, corporation, partnership or other entity meet the requirements of subsection (a) of K.S.A. 2015 Supp. 74-50,122, and amendments thereto, and anticipates paying at least $12,500,000 in annual gross compensation to employees located in Kansas and anticipates maintaining such operation for a period of at least ten years.

(d) "Secretary" means the secretary of commerce.

History: L. 2007, ch. 27, § 2; Mar. 29.



74-50,122 Application for benefits; agreement for distributions; terms and conditions; termination upon noncompliance; restrictions on use of benefits.

74-50,122. Application for benefits; agreement for distributions; terms and conditions; termination upon noncompliance; restrictions on use of benefits. (a) A qualified industrial manufacturer may be eligible for a period of no more than ten calendar years to receive an amount, not to exceed $2,000,000 in the aggregate, from the special qualified industrial manufacturer fund.

(b) A qualified industrial manufacturer may apply to the secretary to enter into an agreement for benefits under this act. The application shall include (1) evidence that the applicant is a qualified industrial manufacturer as defined in K.S.A. 2015 Supp. 74-50,121, and amendments thereto, and (2) that the qualified industrial manufacturer agrees to make certain improvements to such manufacturer's plant located in Hutchinson, Kansas.

(c) Upon receipt of an application described in subsection (b), if the secretary finds that the application is from a qualified industrial manufacturer, the secretary may enter into an agreement with the qualified industrial manufacturer for benefits under this act. The agreement shall commit the secretary to request that for a period of no longer than ten years, at the discretion of the secretary, from the date of the executed agreement, an amount not to exceed $2,000,000, from the special qualified industrial manufacturer fund created in subsection (d) and shall be transferred by the state treasurer to the qualified industrial manufacturer. The agreement shall set forth the terms and conditions under which the secretary shall direct the state treasurer to transfer revenues in the special qualified industrial manufacturer fund to the qualified industrial manufacturer. In the first three years of the agreement, 90% of the qualified industrial manufacturer's Kansas payroll withholding taxes shall be paid out. In the remaining seven years of the agreement, 40% of the qualified industrial manufacturer's Kansas payroll withholding taxes shall be paid out. In the event the qualified industrial manufacturer fails to comply with the terms and conditions set forth in the agreement, the agreement shall provide that the secretary may terminate the agreement, and the qualified industrial manufacturer shall not be entitled to further distributions from the special qualified industrial manufacturer fund.

(d) The state treasurer shall credit all revenue collected or received from withholding upon Kansas wages paid by a taxpayer which is a qualified industrial manufacturer, as certified by the secretary, to the special qualified industrial manufacturer fund, which fund is hereby created in the custody of the state treasurer, but which fund shall not be a part of the state treasury or the state general fund. Distributions from the fund shall not be subject to appropriation. On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the special qualified industrial manufacturer fund interest earnings based on: (1) The average daily balance of moneys in the special qualified industrial manufacturer fund for the preceding month; and (2) the net earnings rate of the pooled money investment portfolio for the preceding month. The provisions of this section shall expire when all revenues that, pursuant to the agreement are to be paid to the qualified industrial manufacturer, have been distributed. Moneys credited to the special qualified industrial manufacturer fund in accordance with the foregoing provisions shall be distributed on the order of the secretary. The state treasurer shall make such distributions on such dates as mutually agreed to by the secretary and the state treasurer, serving as paying agent pursuant to the terms of the agreement. The total of all distributions under this section shall not exceed $2,000,000.

(e) A qualified industrial manufacturer shall not be allowed to participate in the IMPACT act or program pursuant to K.S.A. 74-50,102 et seq., and amendments thereto. The secretary may include provisions in the agreement described in subsection (c) to limit or reduce the amount of eligible credits related to the provisions of this act, including, but not limited to, those allowed pursuant to K.S.A. 79-32,160a or 79-32,182b, and amendments thereto. Nothing in this subsection shall be construed to prohibit the qualified industrial manufacturer from receiving credits allowed by law for any investment not related to the provisions of this act.

(f) The agreement between the qualified industrial manufacturer and the secretary shall be entered into before any benefits may be provided under this act, and shall specify that should the qualified industrial manufacturer fail to comply with the terms set forth in the agreement, the secretary may terminate the agreement, and the qualified industrial manufacturer shall not be entitled to further distributions from the special qualified industrial manufacturer fund.

(g) Benefits authorized pursuant to this act shall not be used to provide for or to increase compensation packages, rewards, bonuses, pensions, enhanced retirement, stock options, buyouts or substantial severance pay or other financial benefits to any chief executive officer, chief financial officer or any officers of the company.

History: L. 2007, ch. 27, § 3; Mar. 29.



74-50,123 Annual report of economic effects by secretary; loss of qualified industrial manufacturer designation.

74-50,123. Annual report of economic effects by secretary; loss of qualified industrial manufacturer designation. (a) The secretary shall transmit annually to the governor, the standing committee on commerce of the senate and the standing committee on commerce, labor and economic development of the house of representatives, or any successor committee, a report, based upon information received from each qualified industrial manufacturer for which benefits have been issued during the preceding year, describing the following: (1) The manner in which the purpose, as described in this act, has been carried out;

(2) an estimate of jobs created and jobs preserved by cash investments made in qualified industrial manufacturers; and

(3) an estimate of the multiplier effect on the Kansas economy of the cash investments made pursuant to this act.

(b) The secretary shall conduct an annual review of the activities undertaken pursuant to this act to ensure that benefits issued pursuant to this act are issued in compliance with the provisions of this act or rules and regulations adopted by the department with respect to this act.

(c) Any violation of the reporting requirements set forth in the agreement shall be grounds for loss of designation as a qualified industrial manufacturer under this section.

(d) If the secretary determines that a qualified industrial manufacturer is not in substantial compliance with the requirements of this act, the secretary, by written notice, shall inform the officers of the qualified industrial manufacturer that such qualified industrial manufacturer shall lose its designation as a qualified industrial manufacturer unless such qualified industrial manufacturer corrects the deficiencies and is once again in compliance with the requirements for designation.

History: L. 2007, ch. 27, § 4; L. 2013, ch. 134, § 10; July 1.



74-50,131 Definitions; qualifications; certification of eligibility; rules and regulations.

74-50,131. Definitions; qualifications; certification of eligibility; rules and regulations. Commencing after December 31, 1999: (a) As used in this act: "Qualified firm" means a for-profit business establishment, subject to state income, sales or property taxes, identified under the North American industry classification system (NAICS) subsectors 221, 311 to 339, 423 to 425, 481 to 519, 521 to 721 and 811 to 928 or is identified as a corporate or regional headquarters or back-office operation of a national or multi-national corporation regardless of NAICS designation. The secretary of commerce shall determine eligibility when a difference exists between a firm's primary business activity and NAICS designation. A business establishment may be assigned a NAICS designation according to the primary business activity at a single physical location in the state.

(b) In the case of firms in NAICS subsectors 221, 423 to 425, 481 to 519, 521 to 721 and 811 to 928, the business establishment must also demonstrate the following:

(1) More than 1/2 of its gross revenues are a result of sales to commercial or governmental customers outside the state of Kansas; or

(2) more than 1/2 of its gross revenues are a result of sales to Kansas manufacturing firms within NAICS subsectors 311 to 339; or

(3) more than 1/2 of its gross revenues are a result of a combination of sales described in (1) and (2).

(c) For purposes of determining whether one of the average wage options described in subsection (d) below is satisfied, business establishments located within a metropolitan county, as defined in K.S.A. 74-50,114, and amendments thereto, will be compared only to other businesses within that metropolitan county, and business establishments located outside of a metropolitan county will be compared to businesses within an aggregation of counties representing the business establishment's region of the state, which regional aggregation will exclude metropolitan counties. Such aggregation shall be determined by the department of commerce.

(d) Additionally, a business establishment having met the criteria as established in subsection (a) or (b), and using the comparison method described in subsection (c), must meet one of the following criteria:

(1) The establishment with 500 or fewer full-time equivalent employees will provide an average wage that is above the average wage paid by all firms with 500 or fewer full-time equivalent employees which share the appropriate NAICS designation.

(2) The establishment with 500 or fewer full-time equivalent employees is the sole firm within its appropriate NAICS designation which has 500 or fewer full-time equivalent employees.

(3) The establishment with more than 500 full-time equivalent employees will provide an average wage that is above the average wage paid by firms with more than 500 full-time equivalent employees which share the appropriate NAICS designation.

(4) The establishment with more than 500 full-time equivalent employees is the sole firm within its appropriate NAICS designation which has more than 500 full-time equivalent employees, in which event it shall either provide an average wage that is above the average wage paid by all firms with 500 or fewer full-time equivalent employees which share the appropriate NAICS designation, or be the sole firm within its appropriate NAICS designation.

(e) As an alternative to the requirements of subsections (c) and (d), a firm having met the requirements of subsections (a) or (b), may qualify, if excluding taxable disbursements to company owners, the business establishment's annual average wage must be greater than or equal to 1.5 times the aggregate average wage paid by industries covered by the employment security law based on data maintained by the secretary of labor.

(f) For the purposes of this section, the number of full-time equivalent employees shall be determined by dividing the number of hours worked by part-time employees during the pertinent measurement interval by an amount equal to the corresponding multiple of a 40-hour work week and adding the quotient to the number of full-time employees.

(g) The secretary of commerce shall certify annually to the secretary of revenue that a firm meets the criteria for a qualified firm and that the firm is eligible for the benefits and assistance provided under this act. The secretary of commerce is hereby authorized to obtain any and all information necessary to determine such eligibility. Information obtained under this section shall not be subject to disclosure pursuant to K.S.A. 45-215 et seq., and amendments thereto, but shall upon request be made available to the legislative post audit division. The secretary of commerce shall publish rules and regulations for the implementation of this act. Such rules and regulations shall include, but not be limited to:

(1) A definition of "training and education" for purposes of K.S.A. 74-50,132, and amendments thereto.

(2) Establishment of eligibility requirements and application procedures for expenditures from the high performance incentive fund created in K.S.A. 74-50,133, and amendments thereto.

(3) Establishment of approval guidelines for private consultants authorized pursuant to K.S.A. 74-50,133, and amendments thereto.

(4) Establishment of guidelines for prioritizing business assistance programs pursuant to K.S.A. 74-50,133, and amendments thereto.

(5) A definition of "commercial customer" for the purpose of K.S.A. 74-50,133, and amendments thereto.

(6) A definition of "headquarters" for the purpose of K.S.A. 74-50,133, and amendments thereto.

(7) Establishment of guidelines concerning the use and disclosure of any information obtained to determine the eligibility of a firm for the assistance and benefits provided for by this act.

History: L. 1993, ch. 172, § 1; L. 1994, ch. 268, § 1; L. 1995, ch. 217, § 1; L. 1997, ch. 96, § 1; L. 1999, ch. 37, § 1; L. 2000, ch. 157, § 8; L. 2003, ch. 154, § 54; L. 2004, ch. 179, § 104; L. 2010, ch. 97, § 2; July 1.



74-50,132 Tax credits for qualified firms.

74-50,132. Tax credits for qualified firms. (a) For taxable years commencing after December 31, 1997, a qualified firm shall be entitled to a credit against the tax imposed by the Kansas income tax act, the premium tax or privilege fee imposed pursuant to K.S.A. 40-252, and amendments thereto or the privilege tax as measured by net income of financial institutions imposed pursuant to chapter 79, article 11 of the Kansas Statutes Annotated in an amount equal to the portion of the qualified business facility cash investment in the training and education of the firm's employees that exceeds 2% of the firm's total payroll costs. The maximum amount of the credit that may be claimed by a single corporate taxpayer in any single tax year under this section shall not exceed $50,000. Tax credits earned by a qualified business under this section must be claimed in their entirety in the tax year eligible.

(b) For tax years commencing after December 31, 2005, any taxpayer claiming credits pursuant to this section, as a condition for claiming and qualifying for such credits, shall provide information pursuant to K.S.A. 2015 Supp. 79-32,243, and amendments thereto, as part of the tax return in which such credits are claimed. Such credits shall not be denied solely on the basis of the contents of the information provided by the taxpayer pursuant to K.S.A. 2015 Supp. 79-32,243, and amendments thereto.

History: L. 1993, ch. 172, § 2; L. 1998, ch. 136, § 3; L. 2006, ch. 203, § 6; July 1.



74-50,133 High performance incentive fund created; matching grants provided for training programs; preference for qualified firms.

74-50,133. High performance incentive fund created; matching grants provided for training programs; preference for qualified firms. There is hereby created within the department of commerce the "high performance incentive fund" to provide matching funds for business assistance and consulting services to qualified firms under the provisions of K.S.A. 74-50,131, and amendments thereto, that are entitled to a workforce training tax credit under the provisions of K.S.A. 74-50,132, and amendments thereto, or have received written approval for and are participating, at the time the funds are sought, in the Kansas industrial training, Kansas industrial retraining or state of Kansas investments in lifelong learning program, subject to appropriation of funds and program criteria, as hereinafter provided. The department of commerce may provide funds to qualified firms, on a matching basis, to pay up to 50% of such firm's costs of acquiring consulting services provided by the mid-America manufacturing technology center, or approved private consultants to assist in improving the firm's management, production processes or product or service quality. Qualified firms also shall receive priority consideration for any other business assistance programs administered by the department of commerce.

History: L. 1993, ch. 172, § 5; L. 2003, ch. 154, § 55; L. 2011, ch. 104, § 13; July 1.



74-50,135 Effective dates.

74-50,135. Effective dates. The provisions of K.S.A. 74-50,115 and K.S.A. 74-50,132 and 79-32,160a shall be effective for taxable years commencing after December 31, 1992.

History: L. 1993, ch. 172, § 7; July 1.



74-50,135a Effective date.

74-50,135a. Effective date. The provisions of K.S.A. 74-50,131, as amended by section 1 of chapter 217 of the Laws of 1995, shall be effective for taxable years commencing after December 31, 1994.

History: L. 1995, ch. 217, § 3; July 1.



74-50,136 Economic revitalization and reinvestment act; purpose; definitions; project application, eligibility, approval; agreement for benefits; bond issue, conditions, funding, limitations on use of proceeds; audits.

74-50,136. Economic revitalization and reinvestment act; purpose; definitions; project application, eligibility, approval; agreement for benefits; bond issue, conditions, funding, limitations on use of proceeds; audits. (a) The provisions of this section shall be known and may be cited as the "economic revitalization and reinvestment act."

(b) The purpose of the economic revitalization and reinvestment act is to foster Kansas employment by encouraging product development and engineering leading to new manufactured products in Kansas.

(c) As used in this act:

(1) "Base eligibility period" means the three taxable years immediately preceding the date of application for benefits under this act.

(2) "Eligible aviation business" means a person, corporation, partnership or other entity engaged in the aviation manufacturing or service industry and doing business in Kansas that satisfies conditions imposed by the secretary, which may include, among other conditions, that the person, corporation, partnership or other entity:

(A) Paid at least $150,000,000 in average annual gross Kansas compensation, according to reports filed with the secretary of labor, during the base eligibility period;

(B) paid at least $50,000 of average annual gross compensation per Kansas employee during the base eligibility period;

(C) has invested at least $500,000,000 in real and tangible personal property located within and currently used in the operation of a business in Kansas; and

(D) is described by the north American industrial classification system as being in the manufacturing or service sector.

(3) "Eligible aviation project" means a research, development, engineering or manufacturing project (A) undertaken by an eligible aviation business relating to the development of a new or improved business component or product and may include, but not be limited to, product development and design, applied research, manufacturing, improvement, replacement or acquisition of real or personal property and modernization and retooling of existing property in Kansas, (B) for which the eligible aviation business proposes to invest not less than $500,000,000 in Kansas in direct connection with the eligible aviation project of not less than $500,000,000 in Kansas and (C) for which the eligible aviation business proposes to employ up to 4,000 full-time employees in Kansas, as defined in K.S.A. 74-50,114, and amendments thereto.

(4) "Eligible business" means a person, corporation, partnership or other entity doing business in Kansas that satisfies conditions imposed by the secretary, which may include, among other conditions, that the person, corporation, partnership or other entity:

(A) Paid at least $600,000,000 in average annual gross Kansas compensation, according to reports filed with the secretary of labor, during the base eligibility period; and

(B) paid at least $50,000 of average annual gross compensation per Kansas employee during the base eligibility period; and

(C) has invested at least $1,000,000,000 in real and tangible personal property located within and currently used in the operation of a business in Kansas; and

(D) is described by North American industrial classification system as being in the manufacturing sector.

(5) "Eligible project" means a research, development, engineering or manufacturing project (A) undertaken by an eligible business relating to the development of a new or improved business component or product and may include, but not be limited to, product development and design, applied research, manufacturing, improvement, replacement or acquisition of real or personal property and modernization and retooling of existing property in Kansas, (B) for which the eligible business proposes to invest not less than $500,000,000 in Kansas in direct connection with the eligible project of not less than $500,000,000 in Kansas and (C) for which the eligible business proposes to employ up to 4,000 full-time employees in Kansas, as defined in K.S.A. 74-50,114, and amendments thereto.

(6) "Eligible wind or solar energy business" means a person, corporation, partnership or other entity engaged in the wind or solar energy manufacturing industry and doing business in Kansas that satisfies conditions imposed by the secretary, which may include among other conditions, that the person, corporation, partnership or other entity:

(A) Pay at least $32,500 of average annual compensation per Kansas employee; and

(B) is described by the North American industrial classification system as being in the manufacturing sector.

(7) "Eligible wind or solar energy project" means a research, development, engineering or manufacturing project (A) undertaken by an eligible wind or solar energy business relating to the production of a business component or product and may include, but not be limited to, product development and design, applied research, manufacturing, improvement, replacement or acquisition of real or personal property and modernization and retooling of existing property in Kansas, (B) for which the eligible wind or solar energy business proposes to invest not less than $30,000,000 in Kansas in direct connection with the eligible wind or solar energy project of not less than $30,000,000 in Kansas and (C) for which the eligible wind or solar energy business proposes to employ at least 200 full-time employees in Kansas within five years, as defined in K.S.A. 74-50,114, and amendments thereto.

(8) "Gross compensation" means gross wages and benefits paid to or on behalf of employees receiving wages.

(9) "Secretary" means the secretary of commerce.

(d) A person, corporation, partnership or other entity proposing to undertake an eligible project, eligible aviation project or eligible wind or solar energy project may apply to the secretary to enter into an agreement for benefits under this act. The application shall include (1) evidence that the applicant is an "eligible business," "eligible aviation business" or "eligible wind or solar energy business" as defined in subsection (c) and (2) a detailed description of the eligible project, eligible aviation project or eligible wind or solar energy project.

(e) Upon receipt of an application described in subsection (d), if the secretary finds that the application is from an eligible business, eligible aviation business or eligible wind or solar energy business and that the project constitutes an eligible project, eligible aviation project or eligible wind or solar energy project, the secretary may enter into an agreement with the eligible business, eligible aviation business or eligible wind or solar energy business for benefits under this act. Such agreement for benefits shall be subject to review and approval of the state finance council created by K.S.A. 75-3708, and amendments thereto, acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c, and amendments thereto. The agreement shall commit the secretary to request that the Kansas development finance authority issue bonds pursuant to the Kansas development finance authority act, K.S.A. 74-8901 et seq., and amendments thereto, to finance the eligible project for the benefit of the eligible business in an aggregate principal amount not to exceed $500,000,000, plus costs of issuance, costs of credit enhancement, reserve funds and capitalized interest, or in the case of an eligible aviation project in a principal amount not to exceed $33,000,000 for a single eligible aviation project or in the case of an eligible wind or solar energy project in a principal amount not to exceed $5,000,000 for a single eligible wind or solar energy project and in an aggregate principal amount not to exceed $150,000,000 for all eligible aviation, wind or solar energy projects, plus costs of issuance, costs of credit enhancement, reserve funds and capitalized interest, and shall commit the eligible business, eligible aviation business or eligible wind or solar energy business to pay the principal of and interest on such obligations, except that during the period from the issuance of such bonds through the maturity of such obligations but not to exceed 20 years revenue realized from withholding upon Kansas wages paid by the eligible business, eligible aviation business or eligible wind or solar energy business pursuant to K.S.A. 79-3294 et seq., and amendments thereto, which is necessary to pay the principal and interest on such obligations shall be credited to the special economic revitalization fund created in subsection (h), and shall be transferred by the state treasurer to pay principal and interest on such obligations as provided by law. The agreement shall further specifically provide that if the revenue from the withholding upon Kansas wages is insufficient to pay principal and interest on the bonds, the eligible business, eligible aviation business or eligible wind or solar energy business shall remain obligated to make such payments. The terms and conditions with respect to the obligations shall be set forth in the agreement or in the financing documents relating to the issuance of the bonds. In the event the eligible business, eligible aviation business or eligible wind or solar energy business terminates, cancels or reduces the scope of the eligible project, eligible aviation project or eligible wind or solar energy project approved by the secretary, the agreement shall provide that with respect to debt service, the eligible business, eligible aviation business or eligible wind or solar energy business shall remain responsible for payment of the entire outstanding principal as well as any interest still outstanding, and no moneys remaining in the special economic revitalization fund shall be made available for the purpose of paying the remaining principal and interest portion of the eligible business', eligible aviation business' or eligible wind or solar energy business' debt service obligation.

(f) Income tax refunds and balances due resulting from withholding upon Kansas wages paid by the eligible business, eligible aviation business or eligible wind or solar energy business pursuant to K.S.A. 79-3294 et seq., and amendments thereto, shall be reconciled on at least an annual basis by a method defined in the agreement described in subsection (e).

(g) The Kansas development finance authority is hereby authorized to issue obligations, for the purpose of financing the eligible project, eligible aviation project or eligible wind or solar energy project provided in subsection (e), in a principal amount not to exceed the amount specified in subsection (e). The maximum maturity of bonds issued pursuant to this act shall be 20 years, unless the secretary shall find and determine that a maturity greater than 20 years, but in no event greater than 30 years, is necessary for economic feasibility of the eligible project, eligible aviation project or eligible wind or solar energy [project] of the eligible business, eligible aviation business or eligible wind or solar energy business.

(h) The state treasurer shall credit all revenue collected or received from withholding upon Kansas wages paid by a taxpayer which is an eligible business, eligible aviation business or eligible wind or solar energy business with respect to an eligible project, eligible aviation project or eligible wind or solar energy project, as certified by the secretary, to the special economic revitalization fund, which fund is hereby created in the custody of the state treasurer but shall not be a part of the state general fund. Distributions from the special economic revitalization fund shall be used to pay principal and interest on the bonds as authorized pursuant to this act and shall not be subject to appropriation. On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the special economic revitalization fund interest earnings based on: (1) The average daily balance of moneys in the special economic revitalization fund for the preceding month; and (2) the net earnings rate of the pooled money investment portfolio for the preceding month. The provisions of this section shall expire when all principal and interest on obligations issued for the purpose of financing all or a portion of the costs of an eligible project, eligible aviation project or eligible wind or solar energy project has been paid. Moneys credited to the special economic revitalization fund in accordance with the foregoing provisions shall be distributed to or on the order of the Kansas development finance authority to pay principal and interest on bonds issued to finance an eligible project, eligible aviation project or eligible wind or solar energy project. The state treasurer shall make such distributions on such dates as mutually agreed to by the Kansas development finance authority, the paying agent for such obligations and the state treasurer. The total of all distributions under this section shall not exceed an amount determined to be sufficient to pay the principal and interest on such bonds.

(i) The eligible business, eligible aviation business or eligible wind or solar energy business shall not be allowed to participate in the IMPACT act or program pursuant to K.S.A. 74-50,102 et seq., and amendments thereto, with respect to the eligible project, eligible aviation project or eligible wind or solar energy project. The secretary may include provisions in the agreement described in subsection (e) to limit or reduce the amount of eligible credits, including but not limited to those allowed pursuant to K.S.A. 79-32,160a, 79-32,182b or 79-32,206, and amendments thereto, on the investment of the proceeds of the bonds issued under this act. Nothing in this subsection shall be construed to prohibit the eligible business, eligible aviation business or eligible wind or solar energy business from receiving credits allowed by law for any investment not related to bonds issued pursuant to this section.

(j) All hiring and use of the employees described in subsection (c)(5)(C) by an eligible business in connection with an eligible project, or described in subsection (c)(3)(C) by an eligible aviation business in connection with an eligible aviation project or an eligible wind or solar energy business, as described in subsection (c)(7), shall be subject to post audit under the legislative post audit act, and amendments thereto. All audit expenses incurred shall be charged to and paid by such eligible business or eligible aviation business. All moneys received for such audit expenses shall be deposited in the state treasury and credited to the audit services fund of the division of post audit. The division of post audit is hereby authorized to conduct the audit work authorized by this section in accordance with the provisions of the legislative post audit act, and amendments thereto.

(k) Bonds issued under this section shall not be used to provide for or to increase compensation packages, rewards, bonuses, pensions, enhanced retirement, stock options, buyouts or substantial severance pay or other financial benefits to any chief executive officer, chief financial officer or any officers of the company.

(l) The agreement described in subsection (e) shall include a provision requiring the eligible business, eligible aviation business or eligible wind or solar energy business to agree that (1) the eligible business, eligible aviation business or eligible wind or solar energy business shall be subject to post audit under the legislative post audit act, and amendments thereto, (2) the eligible business, eligible aviation business or eligible wind or solar energy business shall pay audit expenses and (3) the eligible business, eligible aviation business or eligible wind or solar energy business shall not limit access to information required under the legislative post audit act, and amendments thereto.

(m) The secretary shall report to the state finance council on any new agreements entered into between the secretary and an eligible business, eligible aviation business or eligible wind or solar energy business pursuant to this section.

(n) No new eligible project, eligible aviation project or eligible wind or solar energy project shall be approved for financing under the provisions of this section on or after July 1, 2013.

History: L. 2003, ch. 153, § 1; L. 2004, ch. 179, § 105; L. 2008, ch. 120, § 1; L. 2009, ch. 53, § 1; L. 2010, ch. 144, § 1; July 1.



74-50,150 State affordable airfare fund; purpose and administration; duties of secretary of commerce; reports to legislature; study by legislative budget committee.

74-50,150. State affordable airfare fund; purpose and administration; duties of secretary of commerce; reports to legislature; study by legislative budget committee. (a) There is hereby established in the state treasury the $5,000,000 state affordable airfare fund, which shall be known and referred to as the state affordable airfare fund and which shall be administered by the secretary of commerce. In accordance with the provisions of appropriation acts, moneys shall be transferred to the state affordable airfare fund from the state general fund or one or more special revenue funds in the state treasury as specified by appropriation acts. All expenditures from the state affordable airfare fund shall be for the program to provide more air flight options, more competition for air travel and affordable air fares for Kansas, including a regional airport in western Kansas. All expenditures from the state affordable airfare fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of commerce or the designee of the secretary.

(b) The moneys credited to the state affordable airfare fund shall be disbursed as an annual grant by the secretary of commerce to the regional economic area partnership (REAP) and shall be used for the development and implementation of a program to provide more air flight options, more competition for air travel and affordable air fares for Kansas, including a regional airport in western Kansas. Each annual grant shall be matched by moneys received by the regional economic area partnership (REAP) from local units of government or private entities on the basis of 75% from the state affordable airfare fund to 25% from local units of government or private entities.

(c) Annually, beginning by January 15, 2008, at the beginning of each regular session of the legislature thereafter, the regional economic area partnership (REAP) shall evaluate and present a report on the effectiveness of this program to the house of representatives committee on appropriations and the senate committee on ways and means. Commencing with the regular session in 2008, the regional economic area partnership (REAP) shall prepare and submit a report on the expenditures of the state annual grant and local matching moneys under the program and the results obtained for such expenditures to the legislature at the beginning of each regular session.

(d) During the interim between regular sessions of the legislature, commencing with the 2006 legislative interim period, the legislative budget committee shall study and review the activities of the regional economic area partnership (REAP) under the program to provide more air flight options, more competition for air travel and affordable air fares for Kansas, including a regional airport in western Kansas.

History: L. 2006, ch. 138, § 1; July 1.



74-50,151 Kansas economic opportunity initiatives fund (KEOIF); authorized uses; approval of expenditures; guidelines; review of proposed projects; estimates of receipts to state economic development initiatives fund; transfers to fund of amounts sufficient to fund budgeted transfers and expenditures therefrom; transfer of interest earnings; review panel, report.

74-50,151. Kansas economic opportunity initiatives fund (KEOIF); authorized uses; approval of expenditures; guidelines; review of proposed projects; estimates of receipts to state economic development initiatives fund; transfers to fund of amounts sufficient to fund budgeted transfers and expenditures therefrom; transfer of interest earnings; review panel, report. (a) There is hereby created in the state treasury the Kansas economic opportunity initiatives fund. Subject to acts of the legislature applicable thereto, the moneys in the Kansas economic opportunity initiatives fund shall be used only for the purposes prescribed by this section.

(b) All expenditures made pursuant to this act shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the governor or the governor's designee. The governor may approve a warrant upon certification, by the secretary of commerce, that an economic emergency or unique opportunity exists which warrant funding for a strategic economic intervention by such state agency or agencies to address expenses involved in securing economic benefits or avoiding or remedying economic losses related to:

(1) A major expansion of an existing Kansas commercial enterprise;

(2) the potential location in Kansas of the operations of a major employer;

(3) the award of a significant federal or private sector grant which has a financial matching requirement;

(4) the departure from Kansas or the substantial reduction of the operations of a major employer; and

(5) the closure or the substantial reduction of a major federal or state institution or facility.

(c) An intervention strategy may include financial assistance in the form of grants, loans or both. The department of commerce shall adopt written guidelines concerning the terms and conditions of any such loans. However, all repaid funds shall be credited to the Kansas economic opportunity initiatives fund. No intervention strategy approved pursuant to this act shall facilitate the moving of an existing Kansas firm to another location within the state unless such restriction is waived by the secretary of commerce. Every intervention strategy approved pursuant to this act shall identify the intended outcomes to be realized by the strategy for which funding is sought.

(d) The department of commerce shall make findings concerning the costs and benefits, on both a local and statewide basis, of projects proposed pursuant to this act. Prior to allocation of any funds pursuant to this act, the governor shall review the cost-benefit findings performed on each project.

(e) The director of the budget and the director of the legislative research department shall consult periodically and review the balance credited to and the estimated receipts to be credited to the state economic development initiatives fund during the fiscal year. During any period when the legislature is not in session, upon a finding by the director of the budget in consultation with the director of the legislative research department that the total of the unencumbered balance and estimated receipts to be credited to the state economic development initiatives fund during a fiscal year are insufficient to fund the budgeted expenditures and transfers from the state economic development initiatives fund for the fiscal year in accordance with the provisions of appropriation acts, the director of the budget shall make a certification of such finding to the governor. Upon approval by the governor, the director of accounts and reports shall transfer the amount of moneys from the Kansas economic opportunity initiatives fund to the state economic development initiatives fund that is required, in accordance with a certification by the director of the budget under this subsection, to fund the budgeted expenditures and transfers from the state economic development initiatives fund for the fiscal year in accordance with the provisions of appropriation acts, as specified by the director of the budget pursuant to such certification.

(f) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the state economic development initiatives fund interest earnings based on:

(1) The average daily balance of moneys in the Kansas economic opportunity initiatives fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(g) The secretary of commerce shall review annually the propriety of projects funded under this section and report the findings in writing to the governor, the committee on commerce, labor and economic development of the house of representatives and the senate commerce committee. The report to the commerce, labor and economic development committee of the house of representatives and the commerce committee of the senate under this subsection shall be made either: (1) By publishing such report on the internet and by notifying each member of the committees that the report is available and providing, as part of such notice, the uniform resource locator (URL) at which such report is available; or (2) by submitting copies of such report on CD-ROM or other electronically readable media to such committees.

History: L. 1994, ch. 258, § 1; L. 1996, ch. 205, § 9; L. 1998, ch. 149, § 1; L. 2000, ch. 157, § 7; L. 2002, ch. 151, § 5; L. 2003, ch. 154, § 57; L. 2011, ch. 104, § 14; L. 2012, ch. 65, § 9; L. 2013, ch. 134, § 11; July 1.



74-50,153 Business assistance programs, priority for entities providing services previously provided by certain state institutions.

74-50,153. Business assistance programs, priority for entities providing services previously provided by certain state institutions. (a) "Institution" has the meaning ascribed thereto by K.S.A. 76-12a01, and amendments thereto.

(b) Any entity which provides services which were previously provided by an institution, but which the institution no longer provides due to the institution's closure, scheduled closure or cessation or reduction of operation due to budget reductions, shall receive top priority consideration for any business assistance program administered by the department of commerce for which the entity is eligible. Such priority shall be greater than the priority established in K.S.A. 74-50,133, and amendments thereto.

(c) The provisions of this act shall expire 12 months after closure of both Winfield state hospital and Topeka state hospital.

History: L. 1996, ch. 230, § 1; L. 2003, ch. 154, § 59; July 1.



74-50,154 Tax credits for contributions to certain regional foundations providing economic development services; transfer of funds to enterprise facilitation fund; rules and regulations establishing criteria for proposals designating and selecting foundations to sell tax credits; limitations on use of funds; limitations on amount of credits.

74-50,154. Tax credits for contributions to certain regional foundations providing economic development services; transfer of funds to enterprise facilitation fund; rules and regulations establishing criteria for proposals designating and selecting foundations to sell tax credits; limitations on use of funds; limitations on amount of credits. (a) As used in this act: (1) "Business support services" means business counseling, technical assistance and business planning services provided to existing or prospective small businesses or entrepreneurs;

(2) "contributions" means and includes the donation of cash or property other than used clothing in an amount or value of $250 or more. Contributions shall be valued as follows:

(A) Stocks and bonds contributed shall be valued at the stock market price on the date of transfer;

(B) personal property items contributed shall be valued at the lesser of the item's fair market value or cost to the donor and may be inclusive of costs incurred in making the contribution. Such value shall not include sales tax;

(C) contributions of real estate are allowable for credit only when title of such real estate is in fee simple absolute and is clear of any encumbrances; and

(D) the amount of credit allowable shall be based upon the lesser of two current independent appraisals conducted by state licensed appraisers;

(3) "department" means the department of commerce;

(4) "entrepreneur" means an individual creating a new business, service or product;

(5) "region" means multi-county areas as defined by the secretary of commerce;

(6) "regional business development fund" means an authorized and audited fund that is created by taxpayer contributions, interest income and investment income and is managed by the regional foundation board of directors for the purposes of economic and leadership development in the region;

(7) "regional foundation" means any organization in Kansas that demonstrates capacity to provide economic development services to regions as defined by this act, and: (A) Has obtained a ruling from the internal revenue service of the United States department of treasury that such organization is exempt from income taxation under the provisions of section 501(c)(3) or 501(c)(6) of the federal internal revenue code;

(B) has been designated as a certified development company by the United States small business administration;

(C) has been designated as an economic development district by the United States department of commerce's economic development administration;

(D) has been organized as a regional planning commission under K.S.A. 12-744 et seq., and amendments thereto, or its predecessor, K.S.A. 12-716 et seq., and amendments thereto; or

(E) is incorporated in the state of Kansas as a nonstock, nonprofit corporation;

(8) "regional leadership development" means training and education that enable a region to develop community leadership that strengthens the economic and social environment in that region;

(9) "rural community" means any city having a population of fewer than 50,000 or except as otherwise provided, any unincorporated area. Unincorporated areas within any county having a population of more than 100,000 are not eligible;

(10) "secretary" means the secretary of the department of commerce;

(11) "small business" means an independently owned and operated business having fewer than 100 full-time equivalent employees;

(12) "taxpayer" means: (A) Any business entity authorized to do business in the state of Kansas which is subject to the state income tax imposed by the provisions of the Kansas income tax act;

(B) any individual subject to the state income tax imposed by the provisions of the Kansas income tax act;

(C) any national banking association, state bank, trust company or savings and loan association paying an annual tax on its net income pursuant to article 11 of chapter 79 of the Kansas Statutes Annotated; or

(D) any insurance company paying the premium tax and privilege fees imposed pursuant to K.S.A. 40-252, and amendments thereto; and

(13) "technology improvements" means a project that results in the ability of the region to enhance service in areas, including broadband access, web site creation, wireless internet services, computer programming, computer servers, computer networks, computer databases, electronic training modules, electronic media and any other technological areas deemed eligible by the secretary.

(b) For taxable years commencing after December 31, 2004, any taxpayer contributing to a regional foundation designated by the secretary of commerce, shall be allowed a credit, as provided in this act, against the tax imposed by the Kansas income tax act, the tax on net income of national banking associations, state banks, trust companies or savings and loan associations imposed under article 11 of chapter 79 of the Kansas Statutes Annotated, or the premium tax or privilege fees imposed pursuant to K.S.A. 40-252, and amendments thereto, if the proposal of the regional foundation is approved pursuant to this act.

(c) (1) On December 31, 2007, June 30, 2008, and each June 30 thereafter, each regional foundation shall transfer 5% of funds raised in the previous fiscal year from the marketing of the rural business tax credits to be credited to the enterprise facilitation fund created in K.S.A. 2015 Supp. 74-50,155, and amendments thereto.

(2) The secretary of commerce may adopt rules and regulations for the disbursement of regional foundation funds to the enterprise facilitation fund.

(d) (1) The secretary of commerce is hereby authorized to adopt rules and regulations for establishing criteria for evaluating proposals to designate regional foundations as defined by this act with the assistance of the secretary of revenue.

(2) The proposal shall set forth the program to be conducted, why the program is needed, the estimated amount to be invested in the program, composition of the board that shall be making investment decisions, policies stating the organization shall offer services to all counties in that region and the plans for implementing the program.

(3) The secretary of commerce shall select regional foundations pursuant to rules and regulations adopted pursuant to subsection (d)(1) to use the sale of credits to establish regional business development funds.

(4) The total amount of credits allowed under this act shall not exceed $2,500,000 for fiscal year 2005; $2,500,000 for fiscal year 2006; $2,000,000 per year for fiscal years 2007 through, and including, 2010, and fiscal year 2012, and $1,800,000 for fiscal year 2011. Each region as defined by this act shall receive an equal share of this allocation.

(5) Any credits not sold by such regional foundations shall be reclaimed by the secretary from such region and redistributed to other regions that sold all credits previously issued.

(6) The secretary shall annually review and approve or disapprove the proposal of each designated regional foundation for continued eligibility for tax credits. The department of commerce retains that right to reclaim credits in such cases the regional foundation closes or there is demonstrated violation of the organization's policies. Changes to the investment policies of each regional foundation are subject to approval of the secretary.

(e) Each regional foundation shall administer a regional business development fund. The sums generated by contributions to each regional business development fund are intended to be distributed to qualified entrepreneurs for the purposes of economic and leadership development in the region. Such sums shall be allocated by each regional foundation as follows:

(1) Not less than 60% of such funds may be allocated for job creation or retention;

(2) not more than 10% of such funds shall be allocated for administrative costs in overseeing particular projects; and

(3) the remaining funds may be allocated towards other eligible activities as provided in subsection (f) in a manner that fits the region's priorities and needs.

(f) Funds in the regional business development funds may be utilized by the regional foundation for one or more of the following eligible activities:

(1) Business start-ups;

(2) business expansion;

(3) business retention;

(4) business support services;

(5) regional leadership development;

(6) technology improvements; and

(7) administrative services.

(g) All interest generated on idle funds administered by the regional foundation shall be used by the foundation's board in accordance with subsections (e) and (f).

(h) Any regional foundation may increase or decrease the allocation percentages set forth in subsection (e) only upon approval of such adjustments by the secretary.

(i) (1) The amount of credit allowed pursuant to this act, shall not exceed 75% of the total amount contributed during the taxable year by the taxpayer to a regional foundation approved pursuant to this act.

(2) If the amount of the credit allowed by this act, exceeds the taxpayer's income tax liability imposed under the Kansas income tax act, such excess amount shall be refunded to the taxpayer.

(j) The provisions of this act shall be applicable to all taxable years beginning after December 31, 2004.

History: L. 2004, ch. 112, § 70; L. 2006, ch. 201, § 1; L. 2007, ch. 184, § 1; L. 2008, ch. 173, § 6; L. 2010, ch. 123, § 1; Apr. 29.



74-50,155 Establishing the enterprise facilitation fund; limitations on expenditures from; rules and regulations for fund disbursements.

74-50,155. Establishing the enterprise facilitation fund; limitations on expenditures from; rules and regulations for fund disbursements. (a) There is hereby established in the state treasury the enterprise facilitation fund which shall be administered by the secretary of commerce. Expenditures from the fund shall be for the purpose of supporting enterprise facilitation projects within the state. All expenditures from the enterprise facilitation fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of commerce or the designee of the secretary.

(b) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the enterprise facilitation fund interest earnings based on:

(1) The average daily balance of moneys in the enterprise facilitation fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(c) The secretary of commerce may adopt rules and regulations to facilitate disbursement of enterprise facilitation funds to enterprise facilitation projects according to the provisions of this section.

History: L. 2007, ch. 184, § 2; July 1.



74-50,156 Establishing the agriculture marketing and promotions program; powers, duties and objectives thereof; agricultural value added center; trademark registration; report to the legislature; fulfillment of contracts.

74-50,156. Establishing the agriculture marketing and promotions program; powers, duties and objectives thereof; agricultural value added center; trademark registration; report to the legislature; fulfillment of contracts. (a) There is hereby established within and as a part of the Kansas department of agriculture the agriculture marketing and promotions program. The secretary of agriculture shall appoint a director of such program and such director shall be in the unclassified service of the Kansas civil service act. Subject to and in accordance with appropriations acts, the agriculture marketing and promotions program shall include: (1) All powers, duties and functions related to the agricultural value added center pursuant to subsections (b) and (c); (2) all powers and duties created regarding the division of markets pursuant to K.S.A. 74-530, and amendments thereto, which are hereby transferred; (3) all powers and duties created regarding registered trademarks pursuant to K.S.A. 74-540a, and amendments thereto, which are hereby transferred; (4) all powers and duties regarding the trademark fund pursuant to K.S.A. 74-540b, and amendments thereto, which are hereby transferred; and (5) all powers and duties created regarding expenditures and moneys credited to the market development fund pursuant to K.S.A. 74-540c, and amendments thereto, which are hereby transferred.

(b) The objectives of the agricultural value added center within the agriculture marketing and promotions program shall include, but not be limited to, providing technical assistance to existing and potential value added facilities, including incubator facilities; developing a network for collecting and distributing information to individuals involved in value added processing in Kansas; initiating pilot plant facilities to act as research and development laboratories for existing and potential small scale value added processing endeavors in Kansas; providing technical assistance to new agricultural value added businesses; developing and promoting communication and cooperation among private businesses; state government agencies and public and private colleges and universities in Kansas; establishing research and development programs in technologies that have value added commercial potential for food and nonfood agricultural products achieving substantial and sustainable continuing growth for the Kansas economy through value added products from agriculture; serving as a catalyst for industrial agriculture through technological innovation in order to expand economic opportunity for all Kansas communities; establishing an industrial agriculture industry for the state of Kansas; commercializing the developed industrial agriculture technology in smaller communities and the rural areas of Kansas; and developing investment grade agriculture value added technologies and products.

(c) Subject to the provisions of appropriations acts, the functions of the agricultural value added center within the agriculture marketing and promotions program shall include, but not be limited to, developing a market referral program, matching distribution to buyers in coordination with other state agencies concerned with marketing Kansas products; assisting private entrepreneurs in the establishment of facilities and markets for new agricultural value added endeavors; and introducing coordinated programs to develop marketing skills of existing agricultural value adding processors in Kansas.

(d) (1) It shall be the duty of the agriculture marketing and promotions program to perform acts and to do, or cause to be done, those things which are designed to lead to the more advantageous marketing of agricultural products of Kansas. For these purposes the division may:

(A) Investigate the subject of marketing farm products;

(B) promote their sales distribution and merchandising;

(C) furnish information and assistance to the public;

(D) study and recommend efficient and economical methods of marketing;

(E) provide for such studies and research as may be deemed necessary and proper;

(F) gather and diffuse timely and useful information concerning the supply, demand, prevailing prices and commercial movement of farm products including quantity in common storage and cold storage, in cooperation with other public or private agencies;

(G) conduct market development activities and assist and coordinate participation by companies, commodity organizations, trade organizations, producer organizations and other interested organizations to develop new markets and sales for Kansas agricultural commodities and food products;

(H) render assistance to any of the entities listed in subsection (G) and development activities and make a reasonable service charge for such services rendered by the division; and

(I) make agreements with other states and with the United States government, or its agencies, and accept funds from the federal government, or its agencies, or any other source for research studies, investigation, market development and other purposes related to the duties of the division.

(2) The Kansas department of agriculture shall remit all moneys received under this subsection to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the market development fund. All expenditures from such fund shall be made for any purpose consistent with this subsection and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or a person designated by the secretary.

(e) (1) In conjunction with any trademark registered by the Kansas department of agriculture, the agriculture marketing and promotions program is hereby authorized to:

(A) Promulgate policy regarding the use of any such trademark;

(B) print, reproduce or use the trademark in or on educational, promotional or other material;

(C) fix, charge and collect fees for the use of the trademark provided that the fees shall be fixed in an amount necessary to recover all direct costs associated with the production of educational, promotional and other materials associated with a trademark program; and

(D) enter into any contracts necessary to carry out the purposes of this subsection, which contracts shall not be subject to the bidding requirements of K.S.A. 75-3739, and amendments thereto.

(2) The secretary of agriculture shall remit all moneys received under this subsection to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the trademark fund. All expenditures from such fund shall be made for any purpose consistent with this subsection and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or a person designated by the secretary.

(f) On or before February 1 of each year, the agriculture marketing and promotions program shall present an oral and written report to the house and senate agriculture committees concerning the performance indicators, performance outcomes, activities and functions of the program for the previous year. Such report shall include a budget of how moneys appropriated or otherwise authorized to be expended from the state general fund or any special revenue fund for the agriculture marketing and promotions program of the Kansas department of agriculture for the previous fiscal year were spent and a projected budget of moneys appropriated or otherwise authorized to be expended from the state general fund or any special revenue fund for the agriculture marketing and promotions program of the Kansas department of agriculture for the current fiscal year. Such report shall further include the full-time equivalent number of positions financed from appropriations and allocated for the agriculture marketing and promotions program of the Kansas department of agriculture for each fiscal year.

History: L. 1996, ch. 209, § 2; L. 2001, ch. 5, § 328; L. 2003, ch. 154, § 60; L. 2011, ch. 104, § 15; L. 2012, ch. 140, § 121; July 1.

Agriculture products development program renamed to marketing and promotions program and moved to department of agriculture, see also K.S.A. 2011 Supp. 74-5,112 through 74-5,118.



74-50,163 Agriculture marketing and promotions advisory board; members; duties.

74-50,163. Agriculture marketing and promotions advisory board; members; duties. (a) There is hereby created an agriculture marketing and promotions advisory board. Members shall be appointed by the secretary of agriculture. The board shall consist of no less than nine and no more than 12 members. Each member appointed to the advisory board shall be recognized for knowledge and leadership in at least one of the following sectors: Livestock industry, commodity production, specialty crop production, local foods or farmers' markets, restaurant and food service industry, value-added or entrepreneurial agriculture, agricultural education, rural economic development, food processing, finance and banking, agricultural cooperatives and marketing or economics.

(b) Of the members first appointed to the board, the secretary of agriculture shall designate five whose terms shall expire June 30, 2014, and the remaining members' terms shall expire on June 30, 2016. After the expiration of such terms, each member shall be appointed for a term of four years until a successor is appointed and qualified.

(c) A vacancy on the board of a member shall be filled for the unexpired term by appointment by the secretary of agriculture.

(d) The board shall organize by election of a chairperson, vice-chairperson and such other officers as the board deems appropriate.

(e) The board shall advise the secretary of agriculture and the agriculture marketing and promotions program on issues and concerns of agriculture marketing, promotions and agribusiness development.

History: L. 1996, ch. 209, § 11; L. 2003, ch. 154, § 66; L. 2012, ch. 140, § 4; July 1.



74-50,181 Title and citation of act.

74-50,181. Title and citation of act. K.S.A. 2015 Supp. 74-50,181 through 74-50,196 and 74-50,197, and amendments thereto, shall be known and may be cited as the Kansas professional regulated sports act.

History: L. 2004, ch. 88, § 1; L. 2011, ch. 40, § 2; Apr. 14.



74-50,182 Definitions.

74-50,182. Definitions. As used in the Kansas professional regulated sports act:

(a) "Amateur mixed martial arts" means any form of martial arts or self-defense conducted on a full-contact basis in a contest without weapons and in which the contestants compete without valuable consideration.

(b) "Bout" means one match involving a regulated sport.

(c) "Commission" means the athletic commission or the commission's designee.

(d) "Contest" means a bout or a group of bouts involving licensed contestants competing in a regulated sport.

(e) "Contestant" means a person who is licensed by the commission to compete in a regulated sport.

(f) "Fund" means the athletic fee fund.

(g) "Grappling arts" means any form of grappling including, but not limited to, Brazilian jiujitsu, catch wrestling, judo, luta livre esportiva, sambo, shoot wrestling, shooto and shuai Jiao conducted on a full-contact basis in a bout or contest without weapons or striking and where contestants may compete for valuable consideration.

(h) "Noncompetitive sparring" means boxing, kickboxing or mixed martial arts where a decision is not rendered.

(i) "Pankration" means a martial art system which includes elements of karate, tae-kwon-do, jujitsu, kempo, kung-fu, wrestling, and submission grappling.

(j) "Professional boxing" means the sport of attack and defense which uses the fists and where contestants compete for valuable consideration.

(k) "Professional full-contact karate" means any form of full-contact martial arts including but not limited to full-contact kung fu, full-contact tae-kwon-do or any form of martial arts or self-defense conducted on a full-contact basis in a bout or contest without weapons and where contestants may compete for valuable consideration.

(l) "Professional kickboxing" means any form of kickboxing in which blows are delivered with any part of the arm below the shoulder, including the hand, and any part of the leg below the hip, including the foot, and where contestants compete for valuable consideration.

(m) "Professional mixed martial arts" means any form of martial arts or self-defense conducted on a full-contact basis in a bout or contest without weapons and where contestants compete for valuable consideration.

(n) "Professional wrestling" means any performance of wrestling skills and techniques by two or more professional wrestlers, to which any admission is charged. Participating wrestlers may not be required to use their best efforts in order to win. The winner may have been selected before the performance commences and contestants compete for valuable consideration.

(o) "Regulated sports" means professional boxing, sparring, professional kickboxing, professional and amateur mixed martial arts, grappling arts, pankration, professional wrestling and professional full-contact karate.

(p) "Sparring" means boxing, kickboxing, professional and amateur mixed martial arts, grappling arts, pankration, or full-contact karate for practice or as an exhibition.

History: L. 2004, ch. 88, § 2; L. 2011, ch. 40, § 3; Apr. 14.



74-50,183 Athletic commission, established; members, qualifications; terms; compensation.

74-50,183. Athletic commission, established; members, qualifications; terms; compensation. (a) There is hereby established within and as part of the department of commerce an athletic commission of the state of Kansas composed of five members appointed by the governor. Members of the commission shall serve at the pleasure of the governor. The members first appointed to the commission shall be appointed within 60 days after the effective date of this act. Of the members first appointed to the commission: One member shall be appointed to serve for one year, one member shall be appointed to serve for two years, two members shall be appointed to serve for three years and one member shall be appointed to serve for four years. Thereafter, members shall be appointed for terms of four years and until their successors are appointed and qualified. Whenever a vacancy occurs in the commission, the governor shall appoint a successor for the remainder of the unexpired term.

(b) Of the members appointed to the commission: One member shall be a person licensed to practice medicine and surgery and who practices in the field of sports injuries; one member shall be an athletic director at a postsecondary educational institution; and one member shall be a chiropractor.

(c) The commission annually shall organize by electing one of its members as chairperson and one as vice-chairperson. Meetings of the commission shall be held upon call of the chairperson, or at the request of a majority of the commission.

(d) Members of the commission attending a meeting of the commission, or a subcommittee meeting authorized by such commission, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223, and amendments thereto.

History: L. 2004, ch. 88, § 3; July 1.



74-50,184 Same; background investigations.

74-50,184. Same; background investigations. (a) The commission shall appoint a boxing commissioner who shall be in the unclassified service under the Kansas civil service act and who shall devote full-time to the duties prescribed by the commission. Before appointing a person as the boxing commissioner, the commission shall request the Kansas bureau of investigation to conduct a criminal history record check and background investigation of the person. The boxing commissioner shall have no felony convictions under the laws of any state or of the United States prior to appointment or during such commissioner's employment with the commission. The boxing commissioner shall receive an annual salary fixed by the commission and approved by the governor.

(b) Before appointing a person as the boxing commissioner, the commission shall require fingerprinting of such person necessary to verify qualification for appointment. The commission shall submit such fingerprints to the Kansas bureau of investigation and to the federal bureau of investigation for the purposes of verifying the identity of such person and obtaining records of criminal arrests and convictions.

(c) The commission may receive from the Kansas bureau of investigation or other criminal justice agencies, including but not limited to the federal bureau of investigation and the federal internal revenue service, such criminal history record information (including arrest and nonconviction data), criminal intelligence information and information relating to criminal and background investigations as necessary for the purpose of determining qualifications of a person to be appointed as boxing commissioner. Upon the written request of the chairperson of the commission, the commission may receive from the district courts such information relating to juvenile proceedings as necessary for the purpose of determining qualifications of any person to be appointed as boxing commissioner. Such information, other than conviction data, shall be confidential and shall not be disclosed except to members and employees of the commission as necessary to determine qualifications of such person. Any other disclosure of such confidential information is a class A misdemeanor and shall constitute grounds for removal from office, termination of employment or denial, revocation or suspension of any license issued under this act.

History: L. 2004, ch. 88, § 4; July 1.



74-50,185 Inspectors, agents and other personnel; rules and regulations.

74-50,185. Inspectors, agents and other personnel; rules and regulations. (a) In accordance with the provisions of the Kansas civil service act, the commission may appoint such chief inspectors, inspectors, agents, clerical and administrative personnel as may be necessary to assist in performing the powers, duties and functions of the commission and the boxing commissioner.

(b) The boxing commissioner may contract with inspectors and such other persons as in the commissioner’s judgment may be necessary to properly administer the provisions of this act. Such persons shall be under the direct supervision of the boxing commissioner. The boxing commissioner shall not perform duties of an inspector.

(c) The commission shall have the authority to adopt rules and regulations for the certification and payment of inspectors. The commission shall adopt such rules and regulations on or before July 1, 2012.

History: L. 2004, ch. 88, § 5; L. 2011, ch. 40, § 4; Apr. 14.



74-50,186 Supervisory powers and duties of commission; licenses; fees; gross receipts tax; subpoenas.

74-50,186. Supervisory powers and duties of commission; licenses; fees; gross receipts tax; subpoenas. (a) The commission shall have general charge and supervision of all regulated sports held in the state. The commission may enter into agreements with the federal bureau of investigation, the federal internal revenue service, the Kansas attorney general or any state, federal or local agency as necessary to carry out the duties of the commission under this act.

(b) The commission shall accept applications for and may issue licenses to any person, organization, corporation, partnership, limited liability company or association desiring to promote regulated sports contests if such person holds a promoter's license from an organization which has been in existence and has held meetings at regular intervals during the entire year immediately preceding the granting of the license. The commission shall accept applications and may issue licenses to referees, judges, physicians, managers, contestants, timekeepers, seconds, promoters, announcers and matchmakers for regulated sports contests. A license fee of not less than $20 shall accompany any application for licensure. Unless revoked for cause, all licenses issued under this subsection and all renewals thereof shall expire on June 30 of the year succeeding the year in which they were issued. Licenses shall be renewable from year to year upon the filing of a renewal application prior to the expiration of each such license and payment of the fee therefor.

(c) The commission shall fix and collect a fee assessed against the gross receipts of every regulated sports contest held. The fee shall be fixed in an amount which, together with all other revenues of the commission, is sufficient to pay the cost of administering and enforcing the provisions of this act, but not to exceed 5%.

(d)  The commission shall fix and collect a fee assessed upon the gross revenues received by a promoter and by any media network that televises a regulated sports contest held including, but not limited to, pay-per-view or internet broadcast. The fee shall be fixed in an amount which, together with all other revenues of the commission, is sufficient to pay the cost of administering and enforcing the provisions of this act, but not to exceed 2%.

(e) The commission shall suspend or revoke any license issued by the commission for violations of this act or K.S.A. 21-1801, and amendments thereto, or rules and regulations adopted pursuant thereto.

(f) The commission shall assist promoters in developing marketing strategies for contests.

(g) For the purpose of ascertaining compliance with any of the provisions of this act or any rules and regulations adopted pursuant thereto, the commission may request a court to issue subpoenas to compel access to or for the production of any books, papers, records or memoranda in the custody or control of any licensee or officer, member, employee or agent of any licensee, or to compel the appearance of any licensee or officer, member, employee or agent of any licensee, or of any person subject to the provisions of this act. Subpoenas issued pursuant to this subsection may be served upon individuals and corporations in the same manner provided in K.S.A. 60-304, and amendments thereto, for the service of process by any officer authorized to serve subpoenas in civil actions or by the commission or an agent or representative designated by the commission. In the case of the refusal of any person to comply with any such subpoena, the commission may make application to the district court of any county where such books, papers, records, memoranda or person is located for an order to comply.

History: L. 2004, ch. 88, § 6; L. 2011, ch. 40, § 5; Apr. 14.



74-50,187 Rules and regulations.

74-50,187. Rules and regulations. (a) The commission shall adopt any rules and regulations necessary to implement the provisions of this act on or before July 1, 2012. Such rules and regulations shall include, but not be limited to, provisions concerning:

(1) The conduct of regulated sports contests, the time and place of such contests and the prices charged for admission thereto.

(2) The issuance of a license under this section and to prescribe qualifications for licensees.

(3) Fees necessary to fund the expenses and operating costs incurred in the administration and enforcement of the provisions of this act.

(4) Standards of conduct, officials required, ring size and construction, age restrictions for contestants, limitations on the number of matches in which a contestant may participate, classification of weight divisions, protective gear, selection of judges and other matter concerning regulated sports deemed necessary by the commission.

(5) The acquisition of liability insurance, indemnity coverage and surety bonds in amounts determined by the commission.

(6) Procedures and conditions for limitation, suspension and revocation of licenses.

(7) Procedures and requirements for testing for drugs and communicable diseases.

(8) The amount of any fees to be assessed upon the gross revenues received by any promoter, broadcaster, media network or distributor who electronically distributes or televises a regulated sports contest including, but not limited to, pay-per-view or internet broadcast.

(9) The requirements for full disclosure between any promoter, broadcaster, media network or distributor who electronically distributes or televises a regulated sports contest including, but not limited to, pay-per-view or internet broadcast.

(10) Any other rules and regulations deemed necessary by the commission for the administration of the televising, broadcasting or distributing of a regulated sports contest including, but not limited to, pay-per-view or internet broadcast.

(11) Any other matter deemed necessary by the commission to implement and enforce the provisions of this act.

(b) The commission may adopt rules and regulations concerning professional wrestling. Rules and regulations concerning professional wrestling may be limited to the following:

(1) Requirements that a physician or other emergency medical provider be present at the performance.

(2) Requirements that the promoter notify the commission regarding the location, date and time of a performance.

(3) The payment of fees.

(4) The acquisition of liability insurance, indemnity coverage and surety bonds in amounts determined by the commission.

(5) Any other matter deemed necessary by the commission to implement and enforce the provisions of this act.

History: L. 2004, ch. 88, § 7; L. 2011, ch. 40, § 6; Apr. 14.



74-50,188 Athletic fee fund.

74-50,188. Athletic fee fund. (a) There is hereby established in the state treasury the athletic fee fund to be administered by the chairperson of the commission or the chairperson's designee. All moneys received by or for the commission from fees, charges or penalties shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, who shall deposit the entire amount thereof in the state treasury to the credit of the athletic fee fund until July 1, 2007. Thereafter, 10% of each such deposit shall be credited to the state general fund and the balance shall be credited to the athletic fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the boxing commissioner or the commissioner's designee. All moneys credited to the athletic fee fund shall be expended for the administration of the powers, duties, functions and operating expenses of the commission and the boxing commissioner.

(b) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the athletic fee fund established in subsection (a) interest earnings based on:

(1) The average daily balance of money in the athletic fee fund for the preceding month; and

(2) the net earnings rate of the pooled money investment fund portfolio for the preceding month.

History: L. 2004, ch. 88, § 8; L. 2011, ch. 53, § 49; July 1.



74-50,189 Licenses; conditions of issuance.

74-50,189. Licenses; conditions of issuance. The commission shall not issue any license to hold regulated sports contests in the state of Kansas, unless:

(a) Such regulated sports contests are sponsored by a promoter licensed by the commission;

(b) If required by the governing body of the city, the promoter shall obtain a resolution from the governing body to hold such contest; or if such contests are to be held in the unincorporated area of a county, if required the promoter shall obtain a resolution from the board of county commissioners of such county;

(c) such contests shall be of not more than 12 rounds of three minutes each duration for professional boxing, professional kickboxing and professional full-contact karate and not more than five rounds of five minutes each duration for professional mixed martial arts and not more than five rounds of four minutes each duration for amateur mixed martial arts; and

(d) a license fee, in an amount set by the commission, has been paid by the promoter.

History: L. 2004, ch. 88, § 9; L. 2011, ch. 40, § 7; Apr. 14.



74-50,190 Sports contests; three judges.

74-50,190. Sports contests; three judges. The decision in a regulated sports contest shall be rendered by three judges licensed by the commission.

History: L. 2004, ch. 88, § 10; July 1.



74-50,191 Medical suspensions; medical retirement.

74-50,191. Medical suspensions; medical retirement. (a) In order to protect the health and welfare of the contestants, there shall be a mandatory medical suspension of any contestant who loses consciousness or who has been injured as a result of blows received to the head or body during a regulated sports contest, bout or semi-professional elimination contest. A medical suspension shall be for a period of time not to exceed 180 days. The determination of consciousness is to be made only by a physician licensed by the board of healing arts and by the commission pursuant to this act. Prior to releasing a contestant from medical suspension, the commission may require a contestant on medical suspension to undergo any medical test deemed necessary to prove such contestant is medically fit. Medical suspensions issued in accordance with this section shall not be subject to review by any court or tribunal.

(b) Any person who has been injured in such a manner that such person is unable to compete as a contestant in regulated sports in the future shall be deemed medically retired. A person with a status of medically retired shall not compete in any events governed by this act and shall not be eligible for licensure as a contestant. A determination of  medical retirement shall not be subject to review by any court or tribunal.

History: L. 2004, ch. 88, § 11; July 1.



74-50,192 Unlicensed regulated sports; injunctions, restraining or other orders.

74-50,192. Unlicensed regulated sports; injunctions, restraining or other orders. (a) Upon proper application by the boxing commissioner or the commissioner's designee, a court of competent jurisdiction may grant an injunction, restraining order or any other order as may be appropriate to enjoin a person, partnership, organization, corporation, limited liability company or association from:

(1) Promoting or offering to promote any unlicensed regulated sports contests in Kansas;

(2) advertising or offering to advertise any unlicensed regulated sports contests in Kansas;

(3) conducting or offering to conduct any unlicensed regulated sports contests in Kansas; or

(4) competing or offering to compete in any unlicensed regulated sports contests in Kansas.

(b) Any such actions shall be commenced either in the county in which such conduct occurred or in the county in which the defendant resides.

(c) Any action brought under this section shall be in addition to, and not in lieu of, any penalty provided by law and may be brought concurrently with other actions to enforce this act.

History: L. 2004, ch. 88, § 12; July 1.



74-50,193 Complaints against licensees; suspension, revocation or refusal to issue license, grounds.

74-50,193. Complaints against licensees; suspension, revocation or refusal to issue license, grounds. (a) Any person wishing to make a complaint against a licensee under this act, shall file the written complaint with the commission setting forth supporting details on a form provided by the commission. If the commission determines that the complaint warrants a hearing to ascertain whether the licensee shall be disciplined, the commission shall file a complaint as provided in the Kansas administrative procedure act. Any person holding more than one license issued by the commission and disciplined under one license will be automatically disciplined under all licenses.

(b) The commission may refuse to issue any license for one or any combination of reasons specified by this section. The commission shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of such applicant's right to file a complaint or an appeal for administrative hearing as provided in the Kansas administrative procedure act.

(c) The commission may deny, suspend, revoke or refuse renewal of any license issued under this act if the commission finds that the applicant or license holder has:

(1) Provided incorrect, misleading, incomplete or untrue information in the license application.

(2) Violated:

(A) Any provision of this act or any rule and regulation adopted thereunder; or

(B) any subpoena or order of the commission.

(3) Used any alcoholic beverage or any controlled substance before or during a bout.

(4) Has been found guilty or has entered a plea of guilty or nolo contendere in a criminal prosecution under any state or federal law for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated under this act, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not a sentence is imposed.

(5) Used fraud, deception, misrepresentation or bribery in securing any license issued pursuant to this act.

(6) Provided false information on applications or medical forms.

(7) Been incompetent or engaged in any misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performing of the functions or duties of any profession licensed or regulated by this act.

(8) Violated or enabled any person to violate any provision of this act or any rule and regulation adopted thereunder.

(9) Impersonated any license holder or allowed any person to use the licensee’s license.

(10) Failed to put forth the best effort during a bout.

(11) Been disciplined by another state, territory, federal agency or country for any action against a holder of a license or other right to practice any profession regulated by this act upon grounds for which revocation or suspension is authorized in this state.

(12) Been adjudged mentally incompetent by a court of competent jurisdiction.

(13) Used any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation primarily is directed.

(14) Used disruptive conduct at regulated sports contests, including the use of foul or abusive language or mannerisms or threats of physical harm by any person associated with any bout or contest licensed pursuant to this act.

(15) Been issued a license based upon a mistake of fact.

(16) Used any grease, ointment, strong smelling liniment, drug which causes nausea or harmful reactions, liquid or powder or illegal substance during a regulated sports contest.

(d) Any action taken under this section which affects any license or imposes any administrative penalty shall be taken only after notice and an opportunity for a hearing conducted in accordance with the provisions of the Kansas administrative procedures act.

(e) None of the following actions shall deprive the commission of any jurisdiction or right to institute or proceed with any disciplinary proceeding against such license, to render a decision suspending, revoking or refusing to renew such license, or to establish and make a record of the facts of any violation of law for any lawful purpose:

(1) The imposition of a civil penalty under this act;

(2) the lapse or suspension of any license issued under this act by operation of law;

(3) the licensee’s failure to renew any license issued under this act; or

(4) the licensee’s voluntary surrender of any license issued under this act. No such disciplinary proceeding shall be instituted against any licensee after the expiration of two years from the termination of the license.

History: L. 2004, ch. 88, § 13; L. 2011, ch. 40, § 8; Apr. 14.



74-50,194 Contestants, license required.

74-50,194. Contestants, license required. A regulated sports contestant may participate in a contest in Kansas after obtaining a license from the commission. If a contestant participates in more than one profession covered by this act, such contestant shall obtain a license for each profession in which such contestant participates.

History: L. 2004, ch. 88, § 14; L. 2011, ch. 40, § 9; Apr. 14.



74-50,195 Certain sports exempt from regulation under act.

74-50,195. Certain sports exempt from regulation under act. Except as specifically provided by this section, contests or exhibitions for amateur boxing or sparring, amateur wrestling, amateur kickboxing and amateur full-contact karate shall be exempt from the provisions of this act. All amateur boxing or sparring, amateur wrestling, amateur kickboxing and amateur full-contact karate shall be sanctioned by a nationally-recognized amateur sanctioning body approved by the athletic commission.

History: L. 2004, ch. 88, § 15; July 1.



74-50,196 Liability insurance, surety bond or indemnity coverage.

74-50,196. Liability insurance, surety bond or indemnity coverage. The promoter of any regulated sports contest shall purchase a liability insurance policy, surety bond or provide evidence of indemnity coverage in an amount determined necessary by the commission.

History: L. 2004, ch. 88, § 16; July 1.



74-50,197 Civil penalties.

74-50,197. Civil penalties. (a) Any person who violates any provision of this act or any rule and regulation adopted hereunder may incur, in addition to any other penalty provided by law, a civil penalty in an amount fixed by the commission not to exceed $10,000 for each violation. In the case of a continuing violation, every day such violation continues shall be deemed a separate violation. In determining the amount of the civil penalty, the commission shall take into consideration all relevant circumstances, including, but not limited to, the extent of harm caused by the violation, the nature and persistence of the violation, the length of time over which the violation occurs and any corrective actions taken.

(b) All civil penalties assessed under this section shall be due and payable at the time of the violation. All payment of civil penalties assessed shall be held in an escrow fund by the boxing commissioner for 30 days after service on the person upon whom the penalty is being imposed. If a person upon whom a civil penalty has been imposed appeals the assessment, such assessment shall be held in the escrow fund until the commission affirms, reverses or modifies imposing the civil penalty. Once the assessment of the civil penalty becomes a final order, the commission shall deposit the amount of such assessment in the athletic fee fund. If the person who has been assessed a civil penalty does not appeal such assessment as provided in this section, the amount of the civil penalty assessed shall be deposited in the athletic fee fund.

(c) No civil penalty shall be imposed under this section except upon the written order of the commissioner to the person upon whom the penalty is to be imposed, stating the nature of the violation, the penalty imposed and the right of the person upon whom the penalty is imposed to appeal to the commission. Within 15 days after service of the order imposing the civil penalty, the person upon whom the civil penalty has been imposed may make written request to the commission for a hearing or informal conference hearing in accordance with the provisions of the Kansas administrative procedure act. The commission shall affirm, reverse or modify the order and shall specify the reasons therefor. The decision of the commission shall be final unless review is sought under subsection (d).

(d) Any person aggrieved by an order of the commission made under this section may appeal such order to the district court in the manner provided by the Kansas judicial review act.

(e) Any civil penalty recovered pursuant to the provisions of this section shall be remitted to the state treasurer. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the athletic fee fund.

(f) This section shall be a part of and supplemental to the Kansas professional regulated sports act.

History: L. 2011, ch. 40, § 1; Apr. 14.



74-50,201 Individual development account program act.

74-50,201. Individual development account program act. The provisions of K.S.A. 2015 Supp. 74-50,201 through 74-50,208, and amendments thereto, shall be known and may be cited as the individual development account program act.

History: L. 2005, ch. 104, § 1; Apr. 21.



74-50,202 Same; definitions.

74-50,202. Same; definitions. As used in this act:

(a) "Account holder" means a legal resident who is the owner of an individual development account.

(b) "Community-based organization" means any religious or charitable association or tribal entity that is approved by the department to implement the individual development account reserve fund.

(c) "Department" means the department of commerce.

(d) "Federal poverty level" means the most recent poverty income guidelines published in the calendar year by the United States department of health and human services.

(e) "Financial institution" means any bank, trust company, savings bank, credit union or savings and loan association or any other financial institution regulated by the state of Kansas, any agency of the United States or other state with an office in Kansas which is approved by the secretary to create and maintain the necessary financial instruments setting up individual development accounts for eligible families or individuals to implement this program.

(f) "Individual development account" means a financial instrument established in K.S.A. 2015 Supp. 74-50,203, and amendments thereto.

(g) "Individual development account reserve fund" means the fund created by an approved community-based organization for the purposes of funding the costs incurred in the administration of the program by the financial institutions and the community-based organizations and for providing matching funds for moneys in individual development accounts.

(h) "Matching funds" mean the moneys designated for contribution from an individual development account reserve fund to an individual development account by a community-based organization at a one-to-one ratio up to a three-to-one ratio.

(i) "Postsecondary education expenses" mean tuition and fees required for enrollment or attendance, and fees, books, supplies and equipment required for courses of instruction at an educational institution.

(j) "Program" means the Kansas individual development account program established in K.S.A. 2015 Supp. 74-50,201 through 74-50,208, and amendments thereto.

(k) "Program contributor" means a person or entity who makes a contribution to an individual development account reserve fund.

(l) "Qualified acquisition costs" mean the costs of acquiring, constructing or reconstructing a residence. The term includes any usual or reasonable settlement, financing or other closing costs.

(m) "Qualified business" means any business that does not contravene any law or public policy, as determined by the secretary.

(n) "Qualified business capitalization expenses" mean qualified expenditures for the capitalization of a qualified business pursuant to a qualified plan.

(o) "Qualified expenditures" mean expenditures included in a qualified plan, including capital, plant, equipment, working capital and inventory expenses.

(p) "Qualified first-time homebuyer" means a taxpayer, and, if married, the taxpayer's spouse, who has no present ownership interest in a principal residence during the three-year period ending on the date on which a binding contract to acquire, construct or reconstruct the principal residence to which this subsection applies is entered into.

(q) "Qualified plan" means a business plan which:

(1) Is approved by a financial institution, or by a nonprofit loan fund having demonstrated fiduciary integrity;

(2) includes a description of services or goods to be sold, a marketing plan and projected financial statements; and

(3) may require the eligible individual to obtain the assistance of an experienced entrepreneurial advisor.

(r) "Qualified principal residence" means a principal residence, the qualified acquisition costs of which do not exceed 100% of the average area purchase price applicable to such residence.

(s) "Secretary" means the secretary of commerce.

History: L. 2005, ch. 104, § 2; Apr. 21.



74-50,203 Same; responsibilities of secretary and department of commerce; community-based organization proposals; administrative costs, limitations.

74-50,203. Same; responsibilities of secretary and department of commerce; community-based organization proposals; administrative costs, limitations. (a) There is hereby established within the department a program to be known as the individual development account program. The program shall provide eligible families and individuals with an opportunity to establish special savings accounts for moneys which may be used by such families and individuals for the purposes enumerated by K.S.A. 2015 Supp. 74-50,204, and amendments thereto.

(b) The secretary shall adopt rules and regulations and policies to implement and administer the provisions of K.S.A. 2015 Supp. 74-50,201 through 74-50,208, and amendments thereto.

(c) The secretary shall enter into contracts as deemed appropriate to carry out the provisions of this act.

(d) The department shall prepare a request for proposals from community-based organizations seeking to administer an individual development account reserve fund on a not-for-profit basis. The community-based organization proposals shall include:

(1) A requirement that the community-based organization make matching contributions to the development account of an individual account holder's or family's contributions to the individual development account;

(2) a process for including account holders in decision making regarding the investment of funds in the accounts;

(3) specifications of the population or populations targeted for priority participation in the program;

(4) a requirement that the individual account holder or the family of the account holder attend economic education seminars;

(5) a process for including economic education seminars in the individual development account program;

(6) a process for regular evaluation and review of individual development accounts to ensure program compliance by account holders; and

(7) a requirement that the community-based organization obtain an annual independent audit of the organization's administration of the provisions of K.S.A. 2015 Supp. 74-50,201 through 74-50,208, and amendments thereto.

(e) A notice of the request for proposals shall be published once in the Kansas register at least 10 days before any action thereon.

(f) In reviewing the proposals of community-based organizations, the department shall consider the following factors:

(1) The not-for-profit status or tribal status of such community-based organization;

(2) the fiscal accountability of the community-based organization;

(3) the ability of the community-based organization to provide or raise moneys for matching contributions;

(4) the ability of the community-based organization to establish and administer an individual development reserve fund account which shall receive all contributions from program contributors;

(5) the significance and quality of proposed auxiliary services, including economic education seminars and their relationship to the goals of the individual development account program; and

(6) the percentage of funds in the reserve fund account that shall be used for administrative costs of the program.

(g) No more than 20% of all funds in the reserve fund account may be used for administrative costs of the program in the first and second years of the program, and no more than 15% of such funds may be used for administrative costs in any subsequent year. Funds deposited by account holders shall not be used for administrative costs.

History: L. 2005, ch. 104, § 3; Apr. 21.



74-50,204 Same; account holder; purposes for withdrawal of moneys.

74-50,204. Same; account holder; purposes for withdrawal of moneys. A family or individual whose household income is less than or equal to 200% of the federal poverty level at the time of application to an individual development account program may open an individual development account for the purpose of accumulating and withdrawing moneys for specified expenditures. The account holder may withdraw moneys from the account on the approval of the community-based organization, without penalty, for any of the following expenditures:

(a) Postsecondary educational costs for any family member paid from the account directly to an eligible educational institution as determined by the secretary;

(b) job training costs for any family member 18 years of age or older, at an accredited or licensed training program;

(c) qualified acquisition costs with respect to a qualified principal residence for a qualified first-time home buyer paid directly to the persons to whom the amounts are due;

(d) major repairs or improvements to a primary residence; or

(e) qualified business capitalization expenses paid directly to a business capitalization account which is established in a federally insured financial institution which is restricted for such expenses.

History: L. 2005, ch. 104, § 4; Apr. 21.



74-50,205 Same; establishment of account by financial institution; duties; deposits, limitations.

74-50,205. Same; establishment of account by financial institution; duties; deposits, limitations. (a) Financial institutions seeking to open and maintain individual development accounts approved by the secretary for account holders shall be permitted to establish individual development accounts pursuant to K.S.A. 2015 Supp. 74-50,201 through 74-50,208, and amendments thereto.

(b) A financial institution establishing an individual development account shall:

(1) Keep the account in the name of the account holder;

(2) permit deposits to be made in the account by the following, subject to the indicated conditions:

(A) The account holder; or

(B) a community-based organization on behalf of the account holder. Such a deposit may include moneys to match the account holder's deposits, up to a three-to-one match ratio;

(3) require the account to earn at least the market rate of interest; and

(4) permit the account holder to withdraw moneys upon approval of a community-based organization from the account for any of the purposes listed in subsections (a) through (e) of K.S.A. 2015 Supp. 74-50,204, and amendments thereto.

(c) The total of all deposits by the account holder into an individual development account in a calendar year shall not exceed 30% of an account holder's annual personal income not to exceed $4,000, except when necessary to comply with the emergency withdrawal provisions contained in K.S.A. 2015 Supp. 74-50,206, and amendments thereto. The total balance in an individual development account at any time shall not exceed $50,000.

History: L. 2005, ch. 104, § 5; Apr. 21.



74-50,206 Same; inappropriate purpose for withdrawal of moneys; forfeiture of matching moneys, exceptions; transfer of account upon death of account holder.

74-50,206. Same; inappropriate purpose for withdrawal of moneys; forfeiture of matching moneys, exceptions; transfer of account upon death of account holder. (a) Except as otherwise provided, account holders who withdraw moneys from an individual development account not in accordance with subsections (a) through (e) of K.S.A. 2015 Supp. 74-50,204, and amendments thereto, shall forfeit all matching moneys in the account. Account holders who withdraw moneys from an individual development account not in accordance with subsections (a) through (e) of K.S.A. 2015 Supp. 74-50,204, and amendments thereto, due to an emergency related to the illness or death of a family member of the account holder, illness of the account holder or loss of employment of the account holder, shall remain an account holder and shall not forfeit all matching moneys in the account as provided by this section as long as the balance in the individual development account reaches the amount in such account prior to such withdrawal within 12 months of the date of such withdrawal or within the number of months the account holder has been depositing funds in the individual development account, whichever occurs later.

(b) All moneys forfeited by an account holder pursuant to subsection (a) shall be returned to the individual development account reserve fund of the contributing community-based organization.

(c) In the event of an account holder's death, the account may be transferred to the ownership of a contingent beneficiary. An account holder shall name contingent beneficiaries at the time the account is established and may change such beneficiaries at any time. If the named beneficiary is deceased or otherwise cannot accept the transfer, the moneys shall be transferred to the individual development account reserve fund of the contributing community-based organization.

History: L. 2005, ch. 104, § 6; Apr. 21.



74-50,207 Same; account earnings exempt from privilege taxation; account funds disregarded in public assistance eligibility determination.

74-50,207. Same; account earnings exempt from privilege taxation; account funds disregarded in public assistance eligibility determination. (a) Earnings by any financial institution attributable to its individual development accounts shall be exempt from privilege taxation imposed by article 11 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto.

(b) Any funds in an individual development account, including accrued interest, shall be disregarded when determining eligibility to receive, or the amount of, any public assistance or benefits.

History: L. 2005, ch. 104, § 7; Apr. 21.



74-50,208 Same; income tax credit for contributions by program contributors.

74-50,208. Same; income tax credit for contributions by program contributors. (a) A program contributor shall be allowed a credit against state income tax imposed under the Kansas income tax act in an amount not to exceed 75% of the contribution amount. If the amount of the credit allowed by this section exceeds the taxpayer's income tax liability imposed under the Kansas income tax act, such excess amount shall be refunded to the taxpayer. No credit pursuant to this section shall be allowed for any contribution made by a program contributor which also qualified for a community services tax credit pursuant to the provisions of K.S.A. 79-32,195 et seq., and amendments thereto.

(b) The administration of the community-based organization, with the cooperation of the participating financial institutions, shall submit the names of contributors and the total amount each contributor contributes to the individual development account reserve fund for the calendar year. The secretary of revenue shall determine the date by which such information shall be submitted to the department of revenue by the local administrator.

(c) The total tax credits authorized pursuant to this section shall not exceed $500,000 in any fiscal year.

(d) The provisions of this section shall be applicable to all taxable years commencing after December 31, 2014.

History: L. 2005, ch. 104, § 8; L. 2011, ch. 99, § 1; L. 2012, ch. 135, § 5; L. 2015, ch. 99, § 23; July 1.



74-50,209 Qualified older Kansan; access to workforce training; strategic plan required.

74-50,209. Qualified older Kansan; access to workforce training; strategic plan required. (a) The secretary of commerce shall provide access to workforce training for every qualified older Kansan who desires such training. To accomplish this, the secretary, in coordination with the area agencies on aging and the older Kansans employment program, shall prepare a strategic plan and amend the state plan as appropriate, to outline the proposed delivery of training to older Kansans. Such strategic plan shall be submitted to the legislature by August 1, 2006, and thereafter whenever the state plan is amended, and shall contain the following information:

(1) How resources may be used to ensure every qualified older Kansan has access to workforce development;

(2) the minimum amount of money the department plans to spend on workforce development for older Kansans;

(3) examples of programs the department plans to implement or enhance to promote workforce development for older Kansans;

(4) specific measurable criteria that will be used to determine the effectiveness of the department's plan;

(5) designated target areas for funding and the projected source of that funding;

(6) a statement regarding the programs and training that will be provided and how such programs and training will be developed; and

(7) a plan outlining how services will be marketed so that older Kansans will be aware of their availability.

(b) For the purposes of this section:

(1) "Kansas resident" means a person who lives in Kansas.

(2) "Older Kansan" has the meaning provided in K.S.A. 75-5741, and amendments thereto.

(3) "Workforce development" means training of present, prospective or potential employees for jobs presently available or expected to be available in the future, based upon economic forecasts.

(4) "Qualified older Kansan" means an older Kansan who meets the guidelines for participating in the workforce development program.

History: L. 2006, ch. 201, § 6; July 1.



74-50,210 Title and intent of act.

74-50,210. Title and intent of act. (a) The provisions of K.S.A. 2015 Supp. 74-50,210 through 74-50,219, and amendments thereto, shall be known and may be cited as the promoting employment across Kansas act.

(b) It shall be the intent of this act to foster economic development and the creation of new jobs and opportunities for the citizens of Kansas and to incentivize the location of business facilities, other operations and jobs in Kansas. The primary objective of this legislation is economic development for Kansas.

History: L. 2009, ch. 104, § 1; L. 2010, ch. 144, § 2; L. 2011, ch. 115, § 9; July 1.



74-50,211 Definitions.

74-50,211. Definitions. As used in this act, unless the context otherwise requires:

(a) "Act" means the provisions of K.S.A. 2015 Supp. 74-50,210 through 74-50,219, and amendments thereto.

(b) "County median wage" means the median wage paid to employees located in the county where the qualified company intends to employ new employees as reported by the department of labor in its annual report for the previous year.

(c) "Department" means the department of commerce.

(d) "Expanding business" means the expansion of an existing business facility, office, department or other operation located in the state of Kansas and locating in Kansas the jobs directly related to such business facility, office, department or other operation.

(e) "High-impact project" means a business development project for which the qualified company shall meet the requirements of subsection (c) of K.S.A. 2015 Supp. 74-50,212, and amendments thereto.

(f) "Metropolitan county" means the county of Douglas, Johnson, Leavenworth, Sedgwick, Shawnee or Wyandotte.

(g) "NAICS" means the North American industry classification system.

(h) "NAICS code industry average wage" means the average wage paid to employees of companies classified in the same NAICS code as the qualified company for the region in which the qualified company intends to employ new employees as reported by the department of labor in its annual report for the previous year.

(i) "New business" means a facility, plant, division, office, department, production line, production shift or other business operations of a company that was not doing business in Kansas prior to the submission of an application for benefits under this act and that provides documentation of such to the satisfaction of the secretary.

(j) "New employee" means a person newly employed by the qualified company in the qualified company's business operating in Kansas during the taxable year for which benefits are sought under K.S.A. 2015 Supp. 74-50,212, and amendments thereto. A person shall be deemed to be so engaged if such person performs duties in Kansas in connection with the operation of the Kansas business on: (1) A regular, full-time basis; or (2) a part-time basis, provided such person is customarily performing such duties at least 20 hours per week throughout the taxable year. Employees performing functions directly related to a relocating, expanding, or new business facility, office, department or other operation shall be considered new employees.

(k) "Non-metropolitan county" means any county that is not a metropolitan county.

(l) (1) (A) "Qualified company" means any for-profit corporation, partnership or other entity making available to its full-time employees adequate health insurance coverage and paying at least 50% of the premium for such health insurance, which meets the requirements of K.S.A. 2015 Supp. 74-50,212, and amendments thereto, and submits an application for benefits meeting requirements established by the secretary.

(B) "Qualified company" also includes any not-for-profit corporation which locates within the state of Kansas a regional, national or international headquarters and which meets the requirements of subparagraph (A).

(2) "Qualified company" shall not include any corporation, partnership or other entity: (A) Which is identified by any of the following NAICS code groups, sectors or subsectors:

(i) Industry group 7132 or 8131;

(ii) sectors 44, 45, 61, 92 or 221 (including water and sewer services); or

(iii) subsector 722;

(B) which is a bioscience company, as defined in K.S.A. 2015 Supp. 74-99b33, and amendments thereto;

(C) which is delinquent in the payment of any nonprotested taxes or any other amounts due to the federal government, the state of Kansas or any other political taxing subdivision; or

(D) which has filed for or has publicly announced its intention to file for bankruptcy protection.

(3) Notwithstanding any provision of this subsection, except for paragraphs (2)(B), (C) and (D), a company may be deemed a qualified company if such company's headquarters or administrative offices located in this state serve an international or multi-state territory and such company meets the requirements of K.S.A. 2015 Supp. 74-50,212, and amendments thereto.

(m) "Retained job" means an existing job which will be lost without participation by the employer under the provisions of the promoting employment across Kansas act.

(n) "Secretary" means the secretary of the department of commerce.

History: L. 2009, ch. 104, § 2; L. 2010, ch. 144, § 3; L. 2011, ch. 115, § 10; July 1.



74-50,212 Qualified company; eligibility requirements; benefits; retention incentives.

74-50,212. Qualified company; eligibility requirements; benefits; retention incentives. (a) In order to qualify for benefits under this act a qualified company shall:

(1) Relocate to Kansas an existing business facility, office, department or other operation doing business outside the state of Kansas and locate the jobs directly related to such relocated business facility, office, department or other operation in Kansas;

(2) locate a new business facility, office, department or other operation in Kansas and locate the jobs directly related to such business facility, office, department or other operation in Kansas; or

(3) expand an existing business facility, office, department or other operation located in the state of Kansas and locate the jobs directly related to such business facility, office, department or other operation in Kansas, except that no payroll withholding taxes shall be retained prior to January 1, 2012.

A qualified company may utilize or contract with a third-party employer to perform services whereby the third-party employer serves as the legal employer of the new employees providing services to the qualified company and such services are performed in Kansas and the third-party employer and the new employees are subject to the Kansas withholding and declaration of estimated tax act.

(b) Any qualified company, approved by the secretary for benefits pursuant to paragraph (a), that locates its business operation in a metropolitan county and will hire at least 10 new employees within two years from the date the qualified company enters into an agreement with the secretary pursuant to K.S.A. 2015 Supp. 74-50,213, and amendments thereto, or any qualified company, approved by the secretary for benefits pursuant to paragraph (a), that locates its business operation in a non-metropolitan county and will hire at least five new employees within two years from the date the qualified company enters into an agreement with the secretary pursuant to K.S.A. 2015 Supp. 74-50,213, and amendments thereto, shall: (1) Be eligible to retain 95% of the qualified company's Kansas payroll withholding taxes for such new employees being paid the county median wage or higher for a period of up to:

(A) Five years if the median wage or average wage paid to the new employees is equal to at least 100% of the county median wage;

(B) six years if the median wage or average wage paid to the new employees is equal to at least 110% of the county median wage;

(C) seven years if the median wage or average wage paid to the new employees is equal to at least 120% of the county median wage; or

(2) be eligible to retain 95% of the qualified company's Kansas payroll withholding taxes for such new employees being paid the county median wage or higher for a period of up to five years if the median wage or average wage paid to the new employees is equal to at least 100% of the NAICS code industry average wage.

(c) Any qualified company, approved by the secretary for benefits pursuant to paragraph (a), that engages in a high-impact project whereby the qualified company will hire at least 100 new employees within two years from the date the qualified company enters into an agreement with the secretary pursuant to K.S.A. 2015 Supp. 74-50,213, and amendments thereto, shall be eligible to retain 95% of the qualified company's Kansas payroll withholding taxes for such new employees being paid the county median wage or higher for a period of up to:

(1) Seven years if the median wage or average wage paid to the new employees is equal to at least 100% of the county median wage;

(2) eight years if the median wage or average wage paid to the new employees is equal to at least 110% of the county median wage;

(3) nine years if the median wage or average wage paid to the new employees is equal to at least 120% of the county median wage; or

(4) ten years if the median wage or average wage paid to the new employees is equal to at least 140% of the county median wage.

(d) In the event that a qualified company contracts with a third party as described in subsection (a), the third party shall remit payments equal to the amount of Kansas payroll withholding taxes the qualified company is eligible to retain under this section to the qualified company, and report such amount to the department of revenue as required pursuant to subsection (a) of K.S.A. 2015 Supp. 74-50,214, and amendments thereto.

(e) Commencing January 1, 2013, and ending June 30, 2018, any company, which meets the criteria provided pursuant to the provisions of K.S.A. 2015 Supp. 74-50,211, and amendments thereto, that retains the employees of an existing business unit located in Kansas and enters into an agreement with the secretary pursuant to K.S.A. 2015 Supp. 74-50,213, and amendments thereto, shall be eligible to retain 95% of the qualified company's Kansas payroll withholding taxes for such employees for a period of up to five years.

(f) (1) Commencing January 1, 2013, and ending June 30, 2018, pursuant to the provisions of subsection (e), the secretary of commerce, in the secretary's sole determination, may provide the benefits of the promoting employment across Kansas act for situations where it is deemed necessary by the secretary that the state of Kansas provide incentives for a company or its operations currently located in Kansas to remain in Kansas so as to keep its retained jobs. The secretary shall establish and verify that a prospective company has competitive alternatives that it is seriously considering and that a company's relocation may be imminent. Furthermore, the secretary shall assess:

(A) Whether the retention of the company or its operations is important to the economic vitality of the state;

(B) the area where such company or operations is located; or

(C) whether the retention of the company or its operations is important to a particular industry in the state due to any number of factors including, but not limited to, the quantity, quality or wages of the retained jobs involved.

(2) Effective January 1, 2013, and ending June 30, 2018, the secretary may use the promoting employment across Kansas act in conjunction with other economic development programs to develop a retention package.

(g) The provisions of this act as in effect prior to the effective date of this act shall apply to employers who have entered into agreements with the secretary prior to July 1, 2011. The provisions of this act shall apply to employers who enter into agreements with the secretary on and after July 1, 2011.

(h) In the event a qualified company entered into an agreement for benefits under this section prior to January 1, 2013, such qualified company may request the secretary to extend the benefit term of such agreement by a period of up to two additional years. If in the secretary's discretion it is necessary to provide the qualified company with all benefits intended under such agreement, the extension may be granted.

History: L. 2009, ch. 104, § 3; L. 2010, ch. 144, § 4; L. 2011, ch. 115, § 11; L. 2014, ch. 136, § 1; July 1.



74-50,213 Application process; agreement with secretary of commerce; participation in other programs; limitation on total amount of benefits.

74-50,213. Application process; agreement with secretary of commerce; participation in other programs; limitation on total amount of benefits. (a) Any qualified company meeting the requirements of K.S.A. 2015 Supp. 74-50,212, and amendments thereto, may apply to the secretary for benefits under this act. The application shall be submitted on a form and in a manner prescribed by the secretary, and shall include: (1) Evidence that the applicant is a qualified company; and (2) evidence that the applicant meets the requirements of K.S.A. 2015 Supp. 74-50,212, and amendments thereto.

(b) The secretary may either approve or disapprove the application. Any qualified company whose application is approved shall be eligible to receive benefits under this act as of the date such qualified company enters into an agreement with the secretary in accordance with this section.

(c) Upon approval of an application for benefits under this act, the secretary may enter into an agreement with the qualified company for benefits under this act. If necessary, the secretary may also enter into an agreement with any third party described in subsection (a) of K.S.A. 2015 Supp. 74-50,212, and amendments thereto, or such third party may be a party to the agreement between the qualified company and the secretary. The agreement shall commit the secretary to certify to the secretary of revenue: (1) That the qualified company is eligible to receive benefits under this act; (2) the number of new employees hired by the qualified company; and (3) the amount of gross wages being paid to each new employee.

(d) The agreement between the qualified company and the secretary shall be entered into before any benefits may be provided under this act, and shall specify that should the qualified company fail to comply with the terms and conditions set forth in the agreement, or fails to comply with the provisions set forth in this act, the secretary may terminate the agreement, and the qualified company shall not be entitled to any further benefits provided under this act and shall be required to remit to the state an amount equal to the aggregate Kansas payroll withholding taxes retained by the qualified company, or remitted to the qualified company by a third party, pursuant to this act as of the date the agreement is terminated.

(e) A qualified company that is already receiving benefits pursuant to this act may apply to the secretary for additional benefits if the qualified company meets the requirements of K.S.A. 2015 Supp. 74-50,212, and amendments thereto.

(f) A qualified company seeking benefits shall be allowed to participate in the IMPACT program pursuant to K.S.A. 74-50,102 et seq., and amendments thereto, but shall not be allowed to participate in any other program in which any portion of such qualified company's Kansas payroll withholding taxes have been pledged to finance indebtedness or transferred to or for the benefit of such company. A qualified company shall not be allowed to claim any credits under K.S.A. 79-32,153, 79-32,160a or 79-32,182b, and amendments thereto, if such credits would otherwise be earned for the hiring of new employees and the qualified company has retained any Kansas payroll withholding taxes from wages of such employees. A qualified company shall not be eligible to receive benefits under K.S.A. 2015 Supp. 74-50,212, and amendments thereto, and under K.S.A. 74-50,102 et seq., and amendments thereto, for the same new employees.

(g) (1) Under no circumstances shall the total amount of benefits received by the aggregate of all expanding businesses, as such term is defined in K.S.A. 2015 Supp. 74-50,211, and amendments thereto, under this act exceed $4,800,000 in the fiscal year commencing on July 1, 2011, $6,000,000 in the fiscal year commencing on July 1, 2012, $12,000,000 in the fiscal year commencing on July 1, 2013, $18,000,000 in the fiscal year commencing on July 1, 2014, $24,000,000 in the fiscal year commencing on July 1, 2015, $30,000,000 in the fiscal year commencing on July 1, 2016, $36,000,000 in the fiscal year commencing on July 1, 2017, and $42,000,000 in any fiscal year commencing on or after July 1, 2018.

(2) Under no circumstances shall the total amount of benefits received by the aggregate of businesses under subsections (e) or (f) of K.S.A. 2015 Supp. 74-50,212, and amendments thereto, exceed $1,200,000 in the fiscal year commencing on July 1, 2012, $2,400,000 in the fiscal year commencing on July 1, 2013, $1,200,000 in the fiscal year commencing on July 1, 2014, $1,200,000 in the fiscal year commencing on July 1, 2015, $1,200,000 in the fiscal year commencing on July 1, 2016, and $1,200,000 in the fiscal year commencing on July 1, 2017.

(h) The secretary shall adopt rules and regulations necessary to implement and administer the provisions of this act.

History: L. 2009, ch. 104, § 4; L. 2010, ch. 144, § 5; L. 2011, ch. 115, § 12; L. 2014, ch. 136, § 2; July 1.



74-50,214 Documentation submitted to department of revenue; rules and regulations.

74-50,214. Documentation submitted to department of revenue; rules and regulations. (a) Any qualified company eligible to receive benefits pursuant to K.S.A. 2015 Supp. 74-50,212, and amendments thereto, shall complete and submit to the department of revenue:

(1) The amount of Kansas payroll withholding tax being retained by the qualified company pursuant to this act in a manner prescribed by the director of taxation; and

(2) a form designed by the secretary of revenue pursuant to K.S.A. 2015 Supp. 74-50,217, and amendments thereto.

The completed form shall be submitted electronically or in the manner prescribed by the secretary of revenue.

(b) The secretary of revenue may adopt rules and regulations necessary to implement and administer the provisions of this section. The secretary of revenue and the secretary of commerce shall work together to coordinate a set of procedures to implement the provisions of this act.

History: L. 2009, ch. 104, § 5; L. 2010, ch. 144, § 6; July 1.



74-50,215 Annual review of qualified company; books and records; audits.

74-50,215. Annual review of qualified company; books and records; audits. The secretary shall conduct an annual review of the activities undertaken by a qualified company pursuant to this act to ensure that the qualified company is in compliance with the provisions of this act, any rules and regulations adopted by the secretary with respect to this act and the agreement described in K.S.A. 2015 Supp. 74-50,213, and amendments thereto. The books and records concerning employment and wages of any employees for which the qualified company or third party has retained any Kansas payroll withholding taxes shall be available for inspection by the secretary or the secretary's duly authorized agents or employees at all times during business hours. The secretary may request the department of revenue to audit the qualified company or third party for compliance with the provisions of this act.

History: L. 2009, ch. 104, § 6; July 1.



74-50,216 Annual report.

74-50,216. Annual report. The secretary shall transmit annually to the governor, the standing committees on taxation and assessment and commerce of the senate, the standing committees on taxation and commerce, labor and economic development of the house of representatives, or any successor committee, a report, based on information received from each qualified company receiving benefits under this act, describing the following:

(a) The names of the qualified companies;

(b) the types of qualified companies utilizing the act;

(c) the location of such companies and the location of such companies' business operations in Kansas;

(d) the number of new employees hired;

(e) the wages paid for such new employees;

(f) the annual amount of benefits provided under this act;

(g) the estimated net state fiscal impact, including the direct and indirect new state taxes derived from the new employees hired; and

(h) an estimate of the multiplier effect on the Kansas economy of the benefits received under this act.

History: L. 2009, ch. 104, § 7; L. 2013, ch. 134, § 12; July 1.



74-50,217 Promoting employment across Kansas; form required to claim tax benefits; development of; contents; filing; confidentiality.

74-50,217. Promoting employment across Kansas; form required to claim tax benefits; development of; contents; filing; confidentiality. The secretary of revenue in consultation with the secretary of commerce shall develop a form which must be completed annually by any business that received any tax benefit pursuant to the promoting employment across Kansas act and amendments thereto. Such form shall be developed no later than December 31, 2010, and shall request, at a minimum, the information required by paragraphs (1), (2), (3), (4), (5) and (6) of subsection (a) of K.S.A. 79-32,243, and amendments thereto, and such other information as shall be required by the secretary of revenue and the secretary of commerce. Upon completion of the form, the business completing the form shall file the form electronically with the secretary of revenue or submit the form in the manner prescribed by the secretary of revenue. The contents of the completed form shall be confidential except as provided in K.S.A. 79-3234, and amendments thereto.

History: L. 2010, ch. 144, § 12; July 1.



74-50,218 Promoting employment across Kansas; audit conducted by legislative post audit; requirements.

74-50,218. Promoting employment across Kansas; audit conducted by legislative post audit; requirements. The legislative post auditor shall conduct an audit of the promoting employment across Kansas act under this section in accordance with the provisions of the legislative post audit act. The audit shall focus on the effectiveness of the act in fostering economic growth, creating new jobs and promoting the location of business facilities, other operations and jobs in Kansas. Such audit shall be submitted to the legislature at the beginning of the regular session of the legislature held during 2015. The audit shall make a recommendation on the retention or adjustment of the limitation described in subsection (g) of K.S.A. 2015 Supp. 74-50,213, and amendments thereto.

History: L. 2010, ch. 144, § 13; July 1.



74-50,219 Promoting employment across Kansas; legislative members prohibited from benefiting under act; when.

74-50,219. Promoting employment across Kansas; legislative members prohibited from benefiting under act; when. On and after July 1, 2014, no member of the legislature, either elected or appointed, shall while in office and within three years after the expiration of such legislator's term of office avail such person of the benefits available under the provisions of K.S.A. 2015 Supp. 74-50,212 through 74-50,216, and amendments thereto.

History: L. 2010, ch. 144, § 14; L. 2014, ch. 136, § 3; July 1.



74-50,220 Recovery zone bonds; allocation; rules and regulations.

74-50,220. Recovery zone bonds; allocation; rules and regulations. (a) As used in this section:

(1) "Department" means the department of commerce.

(2) "Recovery zone bonds" means any recovery zone economic development bonds or recovery zone facility bonds that are allocated pursuant to Section 1400U-1 of the Internal Revenue Code of 1986, as amended.

(b) (1) The department shall allocate recovery zone bonds to counties and large municipalities in accordance with Section 1400U-1 of the Internal Revenue Code of 1986, as amended, and shall provide notice of such allocation to each county and large municipality. A county or large municipality may, at any time, waive any allocation of recovery zone bonds by providing written notice to the department. Each allocation shall be deemed waived by the county or large municipality on the sixtieth day following notice of allocation, except to the extent the county or large municipality provided the department with written notice of intent to issue recovery zone bonds stating the amount and type to be issued. Each county or large municipality shall notify the department in writing of the issuance of recovery zone bonds. Any recovery zone bonds allocated to a county or large municipality which remain unissued as of June 30, 2010, shall be recaptured by the department for reallocation.

(2) Any county or municipality may apply to the department for the allocation of additional recovery zone bonds to the extent such bonds are available due to the waiver of recovery zone bond allocations by other counties or large municipalities or the recapture of recovery zone bonds by the department as provided under paragraph (1) of this subsection. The department may reallocate such recovery zone bonds to any county or municipality as provided by rule.

(c) The department may adopt such rules and regulations as may be required for the implementation and administration of this section.

History: L. 2010, ch. 98, § 1; Apr. 22.



74-50,221 Qualified energy conservation bonds; allocation; rules and regulations.

74-50,221. Qualified energy conservation bonds; allocation; rules and regulations. (a) As used in this section:

(1) "Department" means the department of commerce.

(2) "Qualified energy conservation bonds" means any qualified energy conservation bonds that are allocated pursuant to Section 54D(e)(1) of the Internal Revenue Code of 1986, as amended.

(b) (1) The department shall allocate qualified energy conservation bonds to large local governments in accordance with Section 54D(e)(1) of the Internal Revenue Code of 1986, as amended, and shall provide notice of such allocation to each large local government. A large local government may, at any time, waive any allocation of qualified energy conservation bonds by providing written notice to the department. Each allocation shall be deemed waived by the large local government on the sixtieth day following notice of allocation, except to the extent the large local government provided the department with written notice of intent to issue qualified energy conservation bonds stating the amount and type to be issued. Each large local government shall notify the department in writing of the issuance of qualified energy conservation bonds. Any qualified energy conservation bonds allocated to a large local government which remain unissued as of June 30 of each year, shall be recaptured by the department for reallocation.

(2) Any local government may apply to the department for the allocation of additional qualified energy conservation bonds to the extent such bonds are available due to the waiver of qualified energy conservation bond allocations by other large local governments or the recapture of qualified energy conservation bonds by the department as provided under paragraph (1) of this subsection. The department may reallocate such qualified energy conservation bonds to any local government as provided by rule.

(c) The department may adopt such rules and regulations as may be required for the implementation and administration of this section.

History: L. 2010, ch. 98, § 2; Apr. 22.



74-50,222 Rural opportunity zones; definitions.

74-50,222. Rural opportunity zones; definitions. As used in K.S.A. 74-50,222, 74-50,223 and 79-32,267, and amendments thereto:

(a) "Institution of higher education" means a public or private nonprofit educational institution that meets the requirements of participation in programs under the higher education act of 1965, as amended, 34 C.F.R. § 600;

(b) "rural opportunity zone" means Allen, Anderson, Barber, Bourbon, Brown, Chase, Chautauqua, Cherokee, Cheyenne, Clark, Clay, Cloud, Coffey, Comanche, Decatur, Doniphan, Edwards, Elk, Ellsworth, Gove, Graham, Grant, Gray, Greeley, Greenwood, Hamilton, Harper, Haskell, Hodgeman, Jackson, Jewell, Kearny, Kingman, Kiowa, Labette, Lane, Lincoln, Linn, Logan, Marion, Marshall, Meade, Mitchell, Montgomery, Morris, Morton, Nemaha, Neosho, Ness, Norton, Osborne, Ottawa, Pawnee, Phillips, Pratt, Rawlins, Republic, Rice, Rooks, Rush, Russell, Scott, Sheridan, Sherman, Smith, Stafford, Stanton, Stevens, Sumner, Trego, Thomas, Wabaunsee, Wallace, Washington, Wichita, Wilson or Woodson counties;

(c) "secretary" means the secretary of commerce; and

(d) "student loan" means a federal student loan program supported by the federal government and a nonfederal loan issued by a lender such as a bank, savings and loan or credit union to help students and parents pay school expenses for attendance at an institution of higher education.

History: L. 2011, ch. 22, § 1; L. 2013, ch. 135, § 9; L. 2014, ch. 140, § 19; July 1.



74-50,223 Same; county participation, procedures; resident individuals, payment of outstanding student loan balances.

74-50,223. Same; county participation, procedures; resident individuals, payment of outstanding student loan balances. (a) Any county that has been designated a rural opportunity zone pursuant to K.S.A. 74-50,222, and amendments thereto, may participate in the program provided in this section by authorizing such participation by the county commission of such county through a duly enacted written resolution. Such county shall provide a certified copy of such resolution to the secretary of commerce on or before January 1, 2012, for calendar year 2012, or on or before January 1 for each calendar year thereafter, in which a county chooses to participate. Such resolution shall obligate the county to participate in the program provided by this section for a period of five years, and shall be irrevocable. Such resolution shall specify the maximum amount of outstanding student loan balance for each resident individual to be repaid as provided in subsection (b), except the maximum amount of such balance shall be $15,000.

(b) If a county submits a resolution as provided in subsection (a), under the program provided in this section, subject to subsection (d), the state of Kansas and such county which chooses to participate as provided in subsection (a), shall agree to pay in equal shares the outstanding student loan balance of any resident individual who qualifies to have such individual's student loans repaid under the provisions of subsection (c) over a five-year period, except that the maximum amount of such balance shall be $15,000. The amount of such repayment shall be equal to 20% of the outstanding student loan balance of the individual in a year over the five-year repayment period. The state of Kansas is not obligated to pay the student loan balance of any resident individual who qualifies pursuant to subsection (c) prior to the county submitting a resolution to the secretary pursuant to subsection (a). Each such county shall certify to the secretary that such county has made the payment required by this subsection.

(c) A resident individual shall be entitled to have such individual's outstanding student loan balance paid for attendance at an institution of higher education where such resident individual earned an associate, bachelor or post-graduate degree under the provisions of this section when such resident individual establishes domicile in a county designated as a rural opportunity zone which participates in the program as provided in subsection (a), on and after the date in which such county commenced such participation, and prior to July 1, 2021. Such resident individual may enroll in this program in a form and manner prescribed by the secretary. Subject to subsection (d), once enrolled such resident individual shall be entitled to full participation in the program for five years, except that if the resident individual relocates outside the rural opportunity zone for which the resident individual first qualified, such resident individual forfeits such individual's eligibility to participate, and obligations under this section of the state and the county terminate. No resident individual shall enroll and be eligible to participate in this program after June 30, 2021.

(d) The provisions of this act shall be subject to appropriation acts. Nothing in this act guarantees a resident individual a right to the benefits provided in this section. The county may continue to participate even if the state does not participate.

(e) The secretary shall adopt rules and regulations necessary to administer the provisions of this section.

(f) On January 1, 2012, and annually thereafter until January 1, 2022, the secretary of commerce shall report to the senate committee on assessment and taxation and the house of representatives committee on taxation as to how many residents applied for the rural opportunity zone tax credit.

History: L. 2011, ch. 22, § 3; L. 2015, ch. 99, § 24; July 1.



74-50,224 Job creation program fund; expenditures; purposes; annual report.

74-50,224. Job creation program fund; expenditures; purposes; annual report. (a) There is hereby created in the state treasury the job creation program fund. The secretary of commerce, in consultation with the secretary of revenue and the governor, shall administer the fund. All expenditures from the fund shall be for the purpose of promoting job creation and economic development by funding projects related to: (1) Major expansion of an existing Kansas commercial enterprise;

(2) potential location in Kansas of the operations of a major employer;

(3) award of a significant federal or private sector grant which has a financial matching requirement;

(4) potential departure from Kansas or the substantial reduction of the operations of a major Kansas employer;

(5) training or retraining activities for employees in Kansas companies;

(6) potential closure or substantial reduction of the operations of a major state or federal institution;

(7) projects in counties with at least a 10% population decline during the period from 2000 to 2010; or

(8) other unique economic development opportunities.

(b) All expenditures from the fund shall be for the purposes described in subsection (a) and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of commerce or the secretary's designee.

(c) The secretary shall annually make a report on activities of the department related to administration of the job creation program fund and the funding of projects therefor. Such report shall contain specific and aggregate information regarding all expenditures from the fund, projects receiving funds, the amount of funds expended for each project, the reason and purpose described in subsections (a)(1) through (a)(8) for which funding was approved for each project, the number and characteristics of jobs created or retained in Kansas, the number of such jobs created or retained which do not continue to exist and the circumstances and effect of such discontinuance, and any other accomplishments related thereto. The secretary shall present such report to the president of the senate, the speaker of the house, the senate minority leader, the house minority leader, the house committee on taxation, the senate committee on assessment and taxation, the senate committee on commerce and the house committee on commerce and economic development during January of each year.

History: L. 2011, ch. 116, § 1; July 1.






Article 52 KANSAS CREATIVE ARTS INDUSTRIES COMMISSION

74-5207 Creative arts industries commission; composition.

74-5207. Creative arts industries commission; composition. (a) There is hereby created within the department of commerce the Kansas creative arts industries commission to measure, promote, support and expand the creative industries to drive the Kansas economy, grow jobs and enhance the quality of life for all Kansans.

(b) (1) The commission shall consist of 11 members, serving for terms of three years. Members may be reappointed to a term of three years. Members may not serve more than two terms and are not eligible for reappointment following the end of such member's second term of office. There shall always be at least one member from each congressional district. The members of the commission shall include: Two members appointed by the president of the senate; one member appointed by the minority leader of the senate; two members appointed by the speaker of the house of representatives; one member appointed by the minority leader of the house of representatives; and five members appointed by the governor. All members appointed by the governor shall be appointed for terms of three years, except that, in the initial appointment, three of the members shall be appointed for two-year terms and two shall be appointed for three-year terms. The governor shall designate the term for which each of the members first appointed shall serve. The commission shall convene annually by the 20th day of the legislative session and elect a chairperson and a vice-chairperson from among its members.

(2) The members of the commission shall be broadly representative of the major fields of the arts and related creative industries and shall be appointed from among private citizens who are widely known for having competence and experience in connection with the arts and related creative industries or business leaders with an interest in promoting the arts and the creative industries, as well as having knowledge of community and state interests. In making these appointments, the appointing authorities shall seek and consider those recommended for membership by persons or organizations involved in civic, educational, business, labor, professional, cultural, ethnic or performing and creative arts fields.

(c) The commission shall meet on the call of the chair, but not less than four times during each calendar year. Six members of the commission shall constitute a quorum. Meetings may take place in various locations across Kansas. Members of the commission attending meetings of such division, or attending a subcommittee meeting thereof, authorized by such division, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto. Employment by the state, or any instrumentality or subdivision of the state, shall not prevent any person from accepting appointment to and serving on the advisory board.

History: L. 2012, ch. 111, § 2; July 1.



74-5208 Creative industries fund.

74-5208. Creative industries fund. (a) There is hereby created in the state treasury the creative industries fund. Moneys from the following sources shall be credited to the fund:

(1) Moneys appropriated to the fund by the legislature; and

(2) any gifts, grants or donations from private or public sources that the commission is hereby authorized to accept. No moneys from gifts, grants and donations shall be spent for any purpose other than arts programs that the commission has authorized.

(b) All payments and disbursements from the fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the director or by a person or persons designated by the director.

History: L. 2012, ch. 111, § 3; July 1.



74-5209 Creative arts industries commission; powers and duties.

74-5209. Creative arts industries commission; powers and duties. (a) The commission shall be the official agency of the state for the development and coordination of the arts within the state and employment development in the creative arts industries. The commission shall promote, support, coordinate, foster, develop and measure the outcomes of the arts, their practice and their impact on employment development within this state and shall have the power to:

(1) Appoint such advisory committees as it deems advisable and necessary to effectuate the provisions of this act;

(2) accept, on behalf of the state of Kansas, and expend any federal funds granted by act of congress or by executive order for all or any purpose of the commission, except that the commission may expend such funds only upon appropriation by the legislature if the federal funds require matching state contributions or capital outlay or create a commitment for future state spending;

(3) accept any gifts, grants, donations or bequests for all or any of the purposes of the commission, including funds from the sale of real or personal property;

(4) propose methods and processes to encourage private and public initiatives that recognize and enhance the role that the arts play in creative industries;

(5) prepare, promulgate or publish advertising and promotional books, pamphlets and materials consistent with the purposes of this act, and prepare and publish reports or surveys containing information relating to the arts and the activities of the commission or other agencies, public or private, as may be requested by the governor or the legislature;

(6) advise and consult with national foundations and other local, state and federal departments and agencies on methods by which to coordinate and assist existing resources and facilities to foster artistic and cultural endeavors toward the use of the arts, both nationally and internationally, in the best interest of Kansas;

(7) enter into agreement with other states, or with the United States or any agency or instrumentality thereof, having duties or functions similar to the commission, or with private associations or corporations, or with private or public colleges or universities, or with any public or private school, or with individual persons for any purpose consistent with the objectives and purposes of this act;

(8) undertake any and all other acts or things as may be deemed necessary and convenient by the commission to foster and promote the development of the arts in this state;

(9) promote employment development within the creative industries; and

(10) adopt rules and regulations as may be necessary to effectuate the provisions of this act.

(b) The duties of the commission shall include:

(1) To stimulate and encourage throughout the state the study and development of the arts, as well as public interest and participation therein;

(2) to take such steps as may be necessary and appropriate to encourage public interest in the cultural heritage of the state of Kansas and to expand the state's cultural resources;

(3) to encourage and assist freedom of artistic expression essential for the well-being of the arts;

(4) to assist the communities and organizations within the state in originating and creating their own cultural and artistic programs;

(5) to make such surveys as may be deemed advisable of public and private institutions engaged within the state in artistic and cultural activities, including, but not limited to, humanities, music, theater, dance, painting, sculpture, photography, architecture and allied arts and crafts and to make recommendations concerning the appropriate methods to encourage participation in and appreciation of the arts in order to meet the legitimate needs and aspirations of persons in all parts of the state;

(6) to develop strategies on methods to attract film making enterprises to the state of Kansas; assist the division of business development in the locating and researching of locations for possible use by the movie industry; assist students in Kansas in developing film making skills; provide assistance to movie personnel who utilize Kansas as a location for filming as may be directed by the division; provide support at official hospitality functions for the film industry; participate in trade show and official functions pertaining to the film industry; and assist in the establishment of motion picture ventures and such related matters as the commission deems appropriate;

(7) to formulate, in cooperation with the state board of education, programs furthering the arts in education, including artists-in-residence programs. Such programs shall be designed to foster a greater understanding and knowledge of the arts, to utilize the arts as an intellectual stimulus, to utilize the arts as an aid in dealing with personal and social adjustment problems or learning disabilities and to facilitate and to improve other academic courses or programs by using the arts as an educational tool and medium. The commission shall disseminate information about such programs. Any board of education or the governing body of any other political subdivision, or any agent or employee thereof, may request information on such programs or request to participate in such programs, and such board of education or governing body may implement such programs with such political subdivision;

(8) to develop metrics showing the impact of the creative industries on employment development; and

(9) to submit a report of the commission's recommendations not later than February 1 of each calendar year to the governor, the secretary of commerce and the legislature.

(c) The department of commerce shall provide staff consisting of a director and other assistance as may be required by the commission in the performance of its duties. The secretary of revenue shall provide any datum relevant in measuring the economic outcomes of arts programs to the commission.

History: L. 2012, ch. 111, § 4; July 1.



74-5210 Creative arts industries commission; transfer of powers, functions and duties from film services commission and arts commission.

74-5210. Creative arts industries commission; transfer of powers, functions and duties from film services commission and arts commission. (a) The Kansas arts commission created by K.S.A. 74-5202, and amendments thereto, and the Kansas film services commission created by K.S.A. 74-9201, and amendments thereto, are hereby abolished.

(b) Except as otherwise provided by this act, all of the powers, duties and functions of the existing Kansas arts commission and the Kansas film services commission are hereby transferred to, conferred and imposed upon the creative arts industries commission within the department of commerce, established by this act.

(c) Except as otherwise provided by this act, the creative arts industries commission within the department of commerce established by this act shall be the successor in every way to the powers, duties and functions of the Kansas arts commission and the Kansas film services commission in which the same were vested prior to the effective date of this act. Every act performed in the exercise of such powers, duties and functions by or under the authority of the creative arts industries commission within the department of commerce established by this act shall be deemed to have the same force and effect as if performed by the Kansas arts commission and the Kansas film services commission in which such powers, duties and functions were vested prior to the effective date of this act.

(d) Except as otherwise provided by this act, whenever the Kansas arts commission or the Kansas film services commission, or words of like effect, are referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the creative arts industries commission within the department of commerce established by this act.

(e) All rules and regulations of the Kansas arts commission and the Kansas film services commission in existence on the effective date of this act shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the creative arts industries commission within the department of commerce established by this act until revised, amended, revoked or nullified pursuant to law.

(f) All orders and directives of the Kansas arts commission and the Kansas film services commission in existence on the effective date of this act shall continue to be effective and shall be deemed to be orders and directives of the creative arts industries commission within the department of commerce established by this act, until revised, amended, revoked or nullified pursuant to law.

(g) On the effective date of this act, the creative arts industries commission within the department of commerce shall succeed to whatever right, title or interest the Kansas arts commission and the Kansas film services commission have acquired in any real property in this state, and the creative arts industries commission within the department of commerce shall hold the same for and in the name of the state of Kansas. On and after the effective date of this act, whenever any statute, contract, deed or other document concerns the power or authority of the Kansas arts commission or the Kansas film services commission to acquire, hold or dispose of real property or any interest therein, the creative arts industries commission within the department of commerce shall succeed to such power or authority.

(h) The creative arts industries commission within the department of commerce established by this act shall be a continuation of the Kansas arts commission and the Kansas film services commission.

(i) On the effective date of this act, all officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the Kansas arts commission and the Kansas film services commission which are transferred by this act, or who become a part of the creative arts industries commission within the department of commerce, and who, in the opinion of the director of the creative arts industries commission within the department of commerce, are necessary to perform the powers, duties and functions of the creative arts industries commission within the department of commerce, shall be transferred to, and shall become officers and employees of the creative arts industries commission within the department of commerce.

(j) Officers and employees of the Kansas arts commission and the Kansas film services commission transferred by this act shall retain all retirement benefits and leave balances and rights which had accrued or vested prior to the date of transfer. The service of each such officer and employee so transferred shall be deemed to have been continuous. All transfers, layoffs or abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rule and regulation adopted thereunder. Nothing in this act shall affect the classified status of any transferred person employed by the Kansas arts commission and the Kansas film services commission prior to the date of transfer.

(k) For the purposes of K.S.A. 12-2536, and amendments thereto, the creative arts industries commission within the department of commerce, instead of the Kansas arts commission, shall provide an appointee to serve on the metropolitan culture commission.

History: L. 2012, ch. 111, § 5; July 1.






Article 53 REGULATION OF PSYCHOLOGISTS

74-5301 Citation of act.

74-5301. Citation of act. This act shall be known and may be cited as the licensure of psychologists act of the state of Kansas.

History: L. 1967, ch. 432, § 1; L. 1986, ch. 299, § 13; June 1.



74-5302 Definitions.

74-5302. Definitions. For the purpose of this act the following definitions shall apply: (a) "Practice of psychology" means the application of established principles of learning, motivation, perception, thinking and emotional relationships to problems of behavior adjustment, group relations and behavior modification, by persons trained in psychology. The application of such principles includes, but is not restricted to, counseling and the use of psychological remedial measures with persons, in groups or individually, having adjustment or emotional problems in the areas of work, family, school and personal relationships; measuring and testing personality, intelligence, aptitudes, public opinion, attitudes and skills; the teaching of such subject matter; and the conducting of research on problems relating to human behavior, except that in all cases involving the care of the sick and ill as defined by the laws of this state, the primary responsibility devolves upon those licensed under the Kansas healing arts act. The practice of psychology includes the diagnosis and treatment of mental disorders specified in the edition of the diagnostic and statistical manual of mental disorders of the American psychiatric association designated by the board by rules and regulations. If a licensed psychologist cannot make an independent diagnosis of a mental disorder, such psychologist shall consult with the client's primary care physician or psychiatrist to determine if there may be a medical condition or medication that may be causing or contributing to the client's symptoms of a mental disorder. A client may request in writing that such consultation be waived and such request shall be made a part of the client's record. A licensed psychologist may continue to evaluate and treat the client until such time that the medical consultation is obtained or waived.

(b) "Represents oneself to be a psychologist" means that a person engages in the practice of psychology for a fee, monetary or otherwise, or holds oneself out to the public by any title or description of services incorporating the word "psychologic," "psychological," "psychologist" or "psychology" and under such title or description offers to render or renders services to individuals, corporations or the public for a fee, monetary or otherwise.

(c) "Board" means the behavioral sciences regulatory board created by K.S.A. 74-7501 and amendments thereto.

(d) "License" means a license as a psychologist issued by the board.

(e) "Licensed psychologist" means a person licensed by the board under the provisions of this act.

History: L. 1967, ch. 432, § 2; L. 1980, ch. 242, § 11; L. 1986, ch. 299, § 14; L. 1999, ch. 117, § 25; July 1, 2000.



74-5310 Issuance of license; fee; qualifications.

74-5310. Issuance of license; fee; qualifications. (a) The board shall issue a license as a psychologist to any person who pays an application fee prescribed by the board, not in excess of $225 and an original license fee not in excess of $150, which shall not be refunded, who either satisfies the board as to such person's training and experience after a thorough review of such person's credentials and who passes a satisfactory examination in psychology. Any person paying the fee must also submit evidence verified by oath and satisfactory to the board that such person: (1) Is at least 21 years of age; (2) is of good moral character; (3) has received the doctor's degree based on a program of studies in content primarily psychological from an educational institution having a graduate program with standards consistent with those of the state universities of Kansas, or the substantial equivalent of such program in both subject matter and extent of training; and (4) has had at least two years of supervised experience, a significant portion of which shall have been spent in rendering psychological services satisfying the board's approved standards for the psychological service concerned.

(b) The board shall adopt rules and regulations establishing the criteria which an educational institution shall satisfy in meeting the requirements established under item (3) of subsection (a). The board may send a questionnaire developed by the board to any educational institution for which the board does not have sufficient information to determine whether the educational institution meets the requirements of item (3) of subsection (a) and rules and regulations adopted under this section. The questionnaire providing the necessary information shall be completed and returned to the board in order for the educational institution to be considered for approval. The board may contract with investigative agencies, commissions or consultants to assist the board in obtaining information about educational institutions. In entering such contracts the authority to approve educational institutions shall remain solely with the board.

History: L. 1967, ch. 432, § 10; L. 1969, ch. 393, § 1; L. 1972, ch. 309, § 1; L. 1986, ch. 299, § 15; L. 1988, ch. 243, § 15; L. 1990, ch. 286, § 3; L. 1996, ch. 153, § 29; L. 2002, ch. 59, § 2; L. 2009, ch. 135, § 2; May 28.



74-5310a Duplicate license.

74-5310a. Duplicate license. In case of a lost or destroyed license of a psychologist, and upon satisfactory proof of the loss or destruction thereof, the behavioral sciences regulatory board may issue a duplicate, charging a fee not in excess of $20 for such duplicate license.

History: L. 1982, ch. 372, § 1; L. 1986, ch. 299, § 16; June 1.



74-5311 Certification of psychologists; examinations; fee.

74-5311. Certification of psychologists; examinations; fee. Examinations for applicants under this act shall be held by the board from time to time but not less than once each year. The board shall adopt rules and regulations governing the subject, scope, and form of the examinations or shall contract with a national testing service to provide an examination approved by the board. The board shall prescribe an initial examination fee not to exceed $350. If an applicant fails the first examination, such applicant may be admitted to any subsequent examination upon payment of an additional fee prescribed by the board not to exceed $350. The examination fees prescribed by the board under this section shall be fixed by rules and regulations of the board.

History: L. 1967, ch. 432, § 11; L. 1972, ch. 309, § 2; L. 1977, ch. 277, § 1; L. 1981, ch. 352, § 3; L. 1984, ch. 291, § 1; L. 1990, ch. 286, § 4; L. 1993, ch. 19, § 2; March 25.



74-5312 Same; waiver of examination.

74-5312. Same; waiver of examination. Until July 1, 1969, the board may waive the examination requirements and may grant a certificate upon payment of a fee prescribed by the board not in excess of one hundred dollars ($100) to any person who is a legal resident of or has been principally employed in the state of Kansas for at least two (2) years immediately prior to the time of application and who meets the requirements of subsections (a) and (b) of K.S.A. 74-5310 and who either: (a) Has a doctor's degree or equivalent thereof from an institution with educational standards consistent with those of the state universities of Kansas, and which degree or equivalent was based primarily on a course of study in the field of psychology, or the substantial equivalent thereof in both subject matter and extent of training, and in addition has had five (5) years of professional experience satisfactory to the board; or (b) has a master's degree or the equivalent thereof from an institution with educational standards consistent with those of the state universities of Kansas, and which degree or equivalent was based primarily on a course of study in the field of psychology, or the substantial equivalent thereof in both subject matter and extent of training, and in addition has had six (6) years of professional experience satisfactory to the board; or, (c) was, on the effective date of this act, designated a certified psychologist by the board of examiners of the Kansas psychological association, inc., under the procedures and standards for the certification of psychologists.

History: L. 1967, ch. 432, § 12; L. 1972, ch. 309, § 3; March 23.



74-5313 Same; extension of waiver of examination for veterans.

74-5313. Same; extension of waiver of examination for veterans. In the case of a person who is an honorably discharged veteran of the armed forces of the United States, the effective date for meeting the requirements for waiver of examination set forth in K.S.A. 74-5312 is extended to July 1, 1970.

History: L. 1967, ch. 432, § 13; July 1.



74-5314 Same; evidence of experience.

74-5314. Same; evidence of experience. In determining the acceptability of the applicant's professional experience, the board may require such documentary evidence of the quality, scope and nature of the applicant's experience as it deems necessary. The determination of the board in respect to experience shall be subject to review, at the request of the applicant, in accordance with regulations and procedures which the board shall establish.

History: L. 1967, ch. 432, § 14; July 1.



74-5315 Licensure of doctoral level psychologist registered, certified or licensed in another state.

74-5315. Licensure of doctoral level psychologist registered, certified or licensed in another state. (a) The board may grant a license to any person who, at the time of application, is registered, certified or licensed as a psychologist at the doctoral level in another jurisdiction if the board determines that:

(1) The requirements of such jurisdiction for such certification or licensure are substantially the equivalent of the requirements of this state; or

(2) the applicant demonstrates on forms provided by the board compliance with the following standards as adopted by the board:

(A) Continuous registration, certification or licensure as a psychologist at the doctoral level during the five years immediately preceding the application with at least the minimum professional experience as established by rules and regulations of the board;

(B) the absence of disciplinary actions of a serious nature brought by a registration, certification or licensing board or agency; and

(C) a doctoral degree in psychology from a regionally accredited university or college.

(b) An applicant for a license under this section shall pay an application fee established by the board under K.S.A. 74-5310, and amendments thereto.

History: L. 1967, ch. 432, § 15; L. 1986, ch. 299, § 17; L. 2003, ch. 129, § 5; July 1.



74-5316 Temporary license.

74-5316. Temporary license. (a) Upon application, the board may issue temporary licenses to persons who have met all qualifications for licensure under provisions of the licensure of psychologists act of the state of Kansas, except passage of the required examination, pursuant to K.S.A. 74-5310, and amendments thereto, who must wait for completion of the next examination, who have paid the required application, examination and temporary license fees and who have submitted documentation as required by the board, under the following:

(1) The temporary license shall expire upon receipt and recording of the temporary licensee's second examination score by the board if such temporary licensee fails the examination after two attempts or upon the date the board issues or denies the temporary licensee a license to practice psychology if such temporary licensee passes the examination;

(2) such temporary licensee shall take the next license examination subsequent to the date of issuance of the temporary license unless there are extenuating circumstances approved by the board;

(3) the board shall adopt rules and regulations prescribing continuing education requirements for temporary licensees, including, but not limited to, a requirement that temporary licensees shall complete a minimum of 25 contact hours of continuing education during the two-year period of temporary licensure, which shall include a minimum of three hours in psychology ethics;

(4) no person may work under a temporary license except under the supervision of a licensed psychologist as prescribed in rules and regulations adopted by the board; and

(5) the fee for such temporary license shall be fixed by rules and regulations adopted by the board and shall not exceed $200.

(b) Upon application, the board may issue temporary licenses not to exceed two years to persons who have met all qualifications for licensure under provisions of such act, except completion of the postdoctoral supervised work experience pursuant to subsection (a)(4) of K.S.A. 74-5310, and amendments thereto, who have paid the required application and temporary license fees and who have submitted documentation as required by the board, under the following:

(1) The temporary license shall expire at the end of the two-year period after issuance or if such temporary licensee is denied a license to practice psychology;

(2) the temporary license may be renewed for one additional two-year period after expiration;

(3) temporary licensees shall take the license examination pursuant to subsection (a)(4) of K.S.A. 74-5310, and amendments thereto, subsequent to the date of issuance and prior to expiration of the temporary license unless there are extenuating circumstances approved by the board;

(4) temporary licensees shall be working toward the completion of the postdoctoral supervised work experience prescribed in subsection (a)(4) of K.S.A. 74-5310, and amendments thereto;

(5) the board shall adopt rules and regulations prescribing continuing education requirements for temporary licensees, including, but not limited to, a requirement that temporary licensees shall complete a minimum of 25 contact hours of continuing education during the two-year period of temporary licensure, which shall include a minimum of three hours in psychology ethics;

(6) no temporary licensee may work under a temporary license except under the supervision of a licensed psychologist as prescribed in rules and regulations adopted by the board; and

(7) the fee for a renewal of the temporary license shall be fixed by rules and regulations adopted by the board and shall not exceed $200 per issuance.

(c) A person practicing psychology with a temporary license may not use the title "licensed psychologist" or the initials "LP" independently.  The word "licensed" may be used only when preceded by the word "temporary" such as temporary licensed psychologist, or the initials "TLP."

(d) This section shall be part of and supplemental to the provisions of article 53 of chapter 74 of the Kansas Statutes Annotated, and amendments thereto.

(e) As used in this section, "temporary licensee" means any person practicing psychology with a temporary license pursuant to subsection (b) or (c) of this section.

History: L. 1967, ch. 432, § 16; L. 1986, ch. 299, § 18; L. 1999, ch. 108, § 5; L. 2007, ch. 13, § 8; July 1.



74-5316a Temporary permit; requirements; fees; expiration, extension.

74-5316a. Temporary permit; requirements; fees; expiration, extension. (a) Upon written application and board approval, an individual who is licensed to engage in the independent practice of psychology in another jurisdiction and who is in good standing in that other jurisdiction may engage in the independent practice of psychology as provided by K.S.A. 74-5301 et seq., and amendments thereto, in this state for no more than 15 days per year upon receipt of a temporary permit to practice issued by the board.

(b) Any psychology services rendered within any 24-hour period shall count as one entire day of psychology services.

(c) The temporary permit to practice shall be effective on the date of approval by the board and shall expire December 31 of that year. Upon written application and for good cause shown, the board may extend the temporary permit to practice no more than 15 additional days.

(d) The board may charge a fee of a maximum of $200 for a temporary permit to practice and a fee of a maximum of $200 for an extension of a temporary permit to practice as established by rules and regulations of the board.

(e) A person who holds a temporary permit to practice psychology in this state shall be deemed to have submitted to the jurisdiction of the board and shall be bound by the statutes and regulations that govern the practice of psychology in this state.

(f) In accordance with the Kansas administrative procedures act, the board may issue a cease and desist order or assess a fine of up to $1,000 per day, or both, against a person licensed in another jurisdiction who engages in the independent practice of psychology in this state without complying with the provisions of this section.

(g) This section shall be part of and supplemental to the licensure of psychologists act.

History: L. 2007, ch. 13, § 4; July 1.



74-5317 Application; forms; certified psychologists deemed to be licensed.

74-5317. Application; forms; certified psychologists deemed to be licensed. (a) Whoever desires to obtain a license shall apply to the board in writing, on forms prepared and furnished by the board. Each application shall contain proof of the particular qualifications required of the applicant, shall be verified by the applicant under oath or affirmation and shall be accompanied by the required fee.

(b) Every certified psychologist holding a valid certificate of registration as a psychologist in effect on the day preceding the effective date of this act shall be deemed to be a licensed psychologist under this act, and such person shall not be required to file an original application hereunder for a license.

History: L. 1967, ch. 432, § 17; L. 1986, ch. 299, § 19; June 1.



74-5318 Biennial mailing of renewal application; continuing education.

74-5318. Biennial mailing of renewal application; continuing education. On or before the first day of April of alternate years, the board shall mail to every psychologist licensed in Kansas an application blank for renewal, which shall contain space for insertion of information as required for the application blank under K.S.A. 74-5317 and amendments thereto, addressing the same to the post office address given at the last previous renewal. In addition, the application for renewal shall be accompanied by evidence satisfactory to the board that the applicant has completed, during the previous 24 months, the continuing education required by rules and regulations of the board. As part of such continuing education, a licensed psychologist shall complete not less than six continuing education hours relating to diagnosis and treatment of mental disorders and not less than three continuing education hours of professional ethics.

History: L. 1967, ch. 432, § 18; L. 1986, ch. 299, § 20; L. 1999, ch. 117, § 27; July 1, 2000.



74-5319 Biennial renewal; fee.

74-5319. Biennial renewal; fee. Upon receipt of such application blank, a licensee shall fill out, sign and forward the application to the board, together with a renewal fee fixed by rules and regulations of the board of not to exceed $200. Upon receipt of such application and fee, the board shall issue a renewal license for the period commencing on the date on which the license is issued and expiring on June 30 of the next even-numbered year. Initial licenses shall thus be for the current biennium of registration.

History: L. 1967, ch. 432, § 19; L. 1972, ch. 309, § 4; L. 1984, ch. 291, § 2; L. 1986, ch. 299, § 21; June 1.



74-5320 Penalty fee.

74-5320. Penalty fee. Applications for renewal of license must be made biennially on or before the first day of July and if not so made an additional fee equal to the renewal fee shall be added to the regular renewal fee.

History: L. 1967, ch. 432, § 20; L. 1986, ch. 299, § 22; L. 1996, ch. 153, § 30; Jan. 1, 1997.



74-5321 Effect of failure to renew license.

74-5321. Effect of failure to renew license. Should any psychologist who has failed to renew a license continue to represent oneself as a psychologist beyond November 1, thereafter such psychologist shall be in violation of this act and the psychologist's license may be suspended or revoked by the board in accordance with the provisions of K.S.A. 74-5324 and amendments thereto.

History: L. 1967, ch. 432, § 21; L. 1986, ch. 299, § 23; June 1.



74-5322 List of licensed psychologists.

74-5322. List of licensed psychologists. Upon November 1 of each year, or within 20 days thereafter, the board shall publish and cause to be mailed to each psychologist licensed under this act in Kansas, a list of duly licensed psychologists in this state. The annual listing will be contingent upon the payment of all fees due, including the renewal fee.

History: L. 1967, ch. 432, § 22; L. 1986, ch. 299, § 24; June 1.



74-5323 Privileged communications; exceptions.

74-5323. Privileged communications; exceptions. (a) The confidential relations and communications between a licensed psychologist and the psychologist's client are placed on the same basis as provided by law for those between an attorney and the attorney's client. Except as provided in subsection (b), nothing in this act shall be construed to require such privileged communications to be disclosed.

(b) Nothing in this section or in this act shall be construed to prohibit any licensed psychologist from testifying in court hearings concerning matters of adult abuse, adoption, child abuse, child neglect, or other matters pertaining to the welfare of children or from seeking collaboration or consultation with professional colleagues or administrative superiors, or both, on behalf of a client. There is no privilege under this section for information which is required to be reported to a public official.

History: L. 1967, ch. 432, § 23; L. 1986, ch. 299, § 25; L. 1999, ch. 117, § 28; July 1, 2000.



74-5324 Grounds for suspension, limitation, condition, revocation or refusal to issue or renew license.

74-5324. Grounds for suspension, limitation, condition, revocation or refusal to issue or renew license. The board may suspend, limit, revoke, condition or refuse to issue or renew a license of any psychologist upon proof that the psychologist: (a) Has been convicted of a felony involving moral turpitude; or (b) has been guilty of fraud or deceit in connection with services rendered as a psychologist or in establishing qualifications under this act; or (c) has aided or abetted a person, not a licensed psychologist, in representing such person as a psychologist in this state; or (d) has been guilty of unprofessional conduct as defined by rules and regulations established by the board; or (e) has been guilty of negligence or wrongful actions in the performance of duties; or (f) has knowingly submitted a misleading, deceptive, untrue or fraudulent misrepresentation on a claim form, bill or statement or (g) has had a registration, license or certificate as a psychologist revoked, suspended or limited, or has had other disciplinary action taken, or an application for registration, license or certificate denied, by the proper regulatory authority of another state, territory, District of Columbia or another country, a certified copy of the record of the action of the other jurisdiction being conclusive evidence thereof.

History: L. 1967, ch. 432, § 24; L. 1986, ch. 299, § 26; L. 1986, ch. 234, § 6; L. 1988, ch. 304, § 1; L. 2004, ch. 16, § 3; July 1.



74-5325 Suspension for incapacity; hearing.

74-5325. Suspension for incapacity; hearing. After a hearing in accordance with the provisions of the Kansas administrative procedure act, the board may suspend the license of any psychologist for a period not to exceed one year on evidence that the psychologist is incapable of performing duties in the best interest of the public. If at the end of one year of continuous suspension, evidence is presented that the incapacity remains, the suspension may be continued for a period of one year.

History: L. 1967, ch. 432, § 25; L. 1986, ch. 299, § 27; L. 1988, ch. 356, § 292; July 1, 1989.



74-5326 Jurisdiction of proceedings; petition.

74-5326. Jurisdiction of proceedings; petition. The board shall have jurisdiction of the proceedings to revoke or suspend the license of any psychologist licensed under this act. The petition for the revocation or suspension of a license may be filed: (a) By the attorney general in all cases; (b) by the county attorney of the county in which the licensed psychologist resides or has practiced; or (c) an attorney employed by the board. The petition shall be filed in the office of the secretary of the board.

History: L. 1967, ch. 432, § 26; L. 1986, ch. 299, § 28; June 1.



74-5327 Filing of petition.

74-5327. Filing of petition. The board may direct the attorney general, the county attorney or its attorney to file such petition against the licensed psychologist upon its own motion, or it may give such direction upon the sworn statement of some person who resides in the county where the licensed psychologist practices.

History: L. 1967, ch. 432, § 27; L. 1986, ch. 299, § 29; June 1.



74-5328 Prosecution of actions.

74-5328. Prosecution of actions. The attorney general shall comply with such directions of the board and prosecute the action on behalf of the state, but the county attorney of any county where a licensed psychologist has practiced, at the request of the attorney general, or of the board, shall appear and prosecute such action.

History: L. 1967, ch. 432, § 28; L. 1986, ch. 299, § 30; June 1.



74-5331 Service of petition.

74-5331. Service of petition. Notice of the filing of such petition, together with a copy thereof, and of the time and place of the hearing, shall be served upon the licensed psychologist at least 20 days before the hearing.

History: L. 1967, ch. 432, § 31; L. 1980, ch. 242, § 13; L. 1986, ch. 299, § 32; L. 1988, ch. 356, § 293; July 1, 1989.



74-5332 Notice and hearing on suspension or revocation of license.

74-5332. Notice and hearing on suspension or revocation of license. No license of any psychologist shall be suspended or revoked until after notice and opportunity for hearing in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1967, ch. 432, § 32; L. 1984, ch. 313, § 136; L. 1986, ch. 299, § 33; June 1.



74-5333 Revoked or suspended license; practice prohibited.

74-5333. Revoked or suspended license; practice prohibited. No licensed psychologist shall engage in practice after the psychologist's license is revoked or during the time for which it is suspended.

History: L. 1967, ch. 432, § 33; L. 1984, ch. 313, § 137; L. 1986, ch. 299, § 34; June 1.



74-5334 Failure to appear; evidence; order.

74-5334. Failure to appear; evidence; order. In case the licensed psychologist fails to appear, either in person or by counsel, at the time and place designated in the notice, the board after receiving satisfactory evidence of the truth of the charges, shall order the license revoked or suspended as it may determine.

History: L. 1967, ch. 432, § 34; L. 1986, ch. 299, § 35; June 1.



74-5336 Same; costs uncollectible, paid by board.

74-5336. Same; costs uncollectible, paid by board. All costs accrued at the instance of the state, when it is the successful party, and which the attorney general certifies cannot be collected from the defendant, shall be paid out of any available funds in the state treasury to the credit of the board.

History: L. 1967, ch. 432, § 36; July 1.



74-5337 Judicial review of board's actions.

74-5337. Judicial review of board's actions. Any action of the board upon a hearing pursuant to K.S.A. 74-5330, and amendments thereto, is subject to review in accordance with the Kansas judicial review act.

History: L. 1967, ch. 432, § 37; L. 1980, ch. 242, § 14; L. 1986, ch. 299, § 37; L. 1986, ch. 318, § 133; L. 2010, ch. 17, § 184; July 1.



74-5338 Same; bond.

74-5338. Same; bond. On review, the only bond required shall be one running to the state, in an amount to be fixed by the court for the payment of the costs both before the board and in the district court. The bond shall be approved by the clerk of the district court. The giving of such bond shall not operate to stay the order of the board or restore the right of the psychologist to practice pending such review.

History: L. 1967, ch. 432, § 38; L. 1986, ch. 318, § 134; July 1.



74-5339 Reinstatement of license; fee.

74-5339. Reinstatement of license; fee. After one year from the date of a revocation of a license, an application for reinstatement may be made to the board, and it may order such reinstatement. The board shall prescribe by rules and regulations a reinstatement fee of not to exceed $200.

History: L. 1967, ch. 432, § 39; L. 1975, ch. 415, § 1; L. 1977, ch. 277, § 2; L. 1984, ch. 291, § 3; L. 1986, ch. 299, § 38; June 1.



74-5340 Violations.

74-5340. Violations. It shall be unlawful, without a valid, existing license as a psychologist issued by the board for any person to represent oneself to be a psychologist as defined in K.S.A. 74-5302 and amendments thereto.

History: L. 1967, ch. 432, § 40; L. 1986, ch. 299, § 39; June 1.



74-5341 Violations; penalties.

74-5341. Violations; penalties. Except as provided in K.S.A. 74-5344 and amendments thereto, any person who violates K.S.A. 74-5340 and amendments thereto or subsection (c) of K.S.A. 74-5349 shall be guilty of a class A misdemeanor.

History: L. 1967, ch. 432, § 41; L. 1986, ch. 300, § 2; July 1.



74-5342 Same; prosecutions by attorney general and county attorney.

74-5342. Same; prosecutions by attorney general and county attorney.    The attorney general shall comply with such directions of the board and prosecute said action on behalf of the state, but the county attorney of any county where a psychologist has practiced, at the request of the attorney general or of the board, shall appear and prosecute such action.

History: L. 1967, ch. 432, § 42; July 1.



74-5344 Construction of act.

74-5344. Construction of act. Nothing contained in the licensure of psychologists act of the state of Kansas shall be construed: (a) To prevent qualified members of other professional groups such as, but not limited to, ministers, Christian Science practitioners, social workers and sociologists from doing work of a psychological nature consistent with their training and consistent with any code of ethics of their respective professions so long as they do not hold themselves out to the public by any title or description of services incorporating the words "psychologic," "psychological," "psychologist" or "psychology";

(b) in any way to restrict any person from carrying on any of the aforesaid activities in the free expression or exchange of ideas concerning the practice of psychology, the application of its principles, the teaching of such subject matter and the conducting of research on problems relating to human behavior if such person does not represent such person or such person's services in any manner prohibited by such act;

(c) to limit the practice of psychology of a licensed masters level psychologist or a person who holds a temporary license to practice as a licensed masters level psychologist insofar as such practice is a part of the duties of any such person's salaried position, and insofar as such practice is performed solely on behalf of such person's employer or insofar as such person is engaged in public speaking with or without remuneration;

(d) to limit the practice of psychology or services of a student, intern or resident in psychology pursuing a degree in psychology in a school, college, university or other institution, with educational standards consistent with those of the state universities of Kansas if such practice or services are supervised as a part of such person's degree program. Nothing contained in this section shall be construed as permitting such persons to offer their services as psychologists to any other person and to accept remuneration for such psychological services other than as specifically excepted herein, unless they have been licensed under the provisions of the licensure of psychologists act of the state of Kansas, registered under the provisions of K.S.A. 74-5361 to 74-5371, inclusive, and amendments thereto, or granted a temporary license under the provisions of K.S.A. 74-5367, and amendments thereto;

(e) to prevent the employment, by a person, association, partnership or a corporation furnishing psychological services for remuneration, of persons licensed as psychologists under the provisions of the licensure of psychologists act of the state of Kansas;

(f) to restrict the use of tools, tests, instruments or techniques usually denominated "psychological" so long as the user does not represent oneself to be a licensed psychologist or a licensed masters level psychologist;

(g) to permit persons licensed as psychologists to engage in the practice of medicine as defined in the laws of this state, nor to require such licensed psychologists to comply with the Kansas healing arts act;

(h) to restrict the use of the term "social psychologist" by any person who has received a doctoral degree in sociology or social psychology from an institution whose credits in sociology or social psychology are acceptable by a school or college as defined in the licensure of psychologists act of the state of Kansas, and who has passed comprehensive examination in the field of social psychology as a part of the requirements for the doctoral degree or has had equivalent specialized training in social psychology;

(i) to restrict the practice of psychology by a person who is certified as a school psychologist by the state department of education so long as such practice is conducted as a part of the duties of employment by a unified school district or as part of an independent evaluation conducted in accordance with K.S.A. 72-963, and amendments thereto, including the use of the term "school psychologist" by such person in conjunction with such practice; or

(j) to restrict the use of the term psychologist or the practice of psychology by psychologists not licensed under the licensure of psychologists act of the state of Kansas in institutions for people with intellectual disability, in a juvenile correctional facility, as defined in K.S.A. 2015 Supp. 38-2302, and amendments thereto, or in institutions within the department of corrections insofar as such term is used or such practice of psychology is performed solely in conjunction with such person's employment by any such institution or juvenile correctional facility.

(k) Any person not licensed as a psychologist but who immediately prior to the effective date of this act was engaged in the practice of psychology in accordance with subsection (e) as it existed immediately prior to the effective date of this act under the supervision of a licensed psychologist may continue on and after the effective date of this act to engage in such practice in the manner authorized by subsection (e) as it existed immediately prior to the effective date of this act.

History: L. 1967, ch. 432, § 44; L. 1980, ch. 242, § 28; L. 1986, ch. 299, § 40; L. 1987, ch. 306, § 12; L. 1988, ch. 304, § 10; L. 1997, ch. 142, § 8; L. 1997, ch. 142, § 9; L. 1999, ch. 108, § 6; L. 2003, ch. 72, § 4; L. 2004, ch. 19, § 1; L. 2006, ch. 169, § 120; L. 2012, ch. 91, § 57; July 1.



74-5347 Invalidity of part.

74-5347. Invalidity of part. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1967, ch. 432, § 47; July 1.



74-5348 References to certified psychologists deemed to apply to licensed psychologists.

74-5348. References to certified psychologists deemed to apply to licensed psychologists. (a) Whenever certified psychologist, or words of like effect, is referred to or designated by a statute, rule and regulation, contract or other document in reference to a psychologist certified under the certification of psychologists act of the state of Kansas, such reference or designation shall be deemed to apply to a licensed psychologist under the licensure of psychologists act of the state of Kansas.

(b) This section shall be part of and supplemental to the licensure of psychologists act of the state of Kansas.

History: L. 1986, ch. 299, § 43; June 1.



74-5349 Establishment of specialties within practice of psychology authorized; rules and regulations; standards; fees; unlawful acts.

74-5349. Establishment of specialties within practice of psychology authorized; rules and regulations; standards; fees; unlawful acts. (a) In accordance with the provisions of this section, the board may establish specialties within the practice of psychology and provide for the endorsement of licensed psychologists in such specialties. The board shall adopt rules and regulations applicable to the endorsement of specialties which:

(1) Establish categories of specialties within the practice of psychology which are consistent with specialties recognized by the profession of psychology;

(2) establish education, training and qualifications necessary for endorsement for each category of specialty established by the board at a level adequate to assure the competent performance by licensed psychologists of the specialty such person is authorized to perform; and

(3) define each category of specialty established under this section and establish limitations and restrictions on each category, as appropriate. The definition of each category of specialty established under this paragraph (a)(3) shall be consistent with the education, training and qualifications required to obtain an endorsement in that category of specialty and shall be consistent with the protection of the public health and safety.

(b) The board may fix by rule and regulation an application fee for endorsement in a specialty and shall fix a biennial renewal fee for endorsement in a specialty.  The application fee and biennial renewal fee shall not exceed $150.  Any such fee shall be in addition to other fees collected by the board under the licensure of psychologists act of the state of Kansas.

(c) A licensed psychologist holding an endorsement from the board in a specialty within the practice of psychology may represent to the public that such person is endorsed in such specialty.  It shall be unlawful for any person not endorsed in a specialty within the practice of psychology to intentionally represent to the public that such person is endorsed in such specialty.

(d) This section shall be part of and supplemental to the licensure of psychologists act of the state of Kansas.

History: L. 1986, ch. 300, § 1; L. 1990, ch. 286, § 5; May 24.



74-5350 Disclosure to client at beginning of client-therapist relationship; documentation.

74-5350. Disclosure to client at beginning of client-therapist relationship; documentation. A licensee under the licensure of psychologists act of the state of Kansas, at the beginning of a client-therapist relationship, shall inform the client of the level of such licensee's training and the title or titles and license or licenses of such licensee. As a part of such obligation, such licensee shall disclose whether such licensee has a master's degree or a doctoral degree. If such licensee has a doctoral degree, such licensee shall disclose whether or not such doctoral degree is a doctor of medicine degree or some other doctoral degree. If such licensee does not have a medical doctor's degree, such licensee shall disclose that the licensee is not authorized to practice medicine and surgery and is not authorized to prescribe drugs. As a part of such disclosure, such licensee shall advise the client that certain mental disorders can have medical or biological origins, and that the client should consult with a physician. Documentation of such disclosures to a client shall be made in the client's record.

History: L. 1999, ch. 117, § 26; July 1, 2000.



74-5361 Definitions.

74-5361. Definitions. As used in this act:

(a) "Practice of psychology" shall have the meaning ascribed thereto in K.S.A. 74-5302 and amendments thereto.

(b) "Board" means the behavioral sciences regulatory board created by K.S.A. 74-7501 and amendments thereto.

(c) "Licensed masters level psychologist" means a person licensed by the board under the provisions of this act.

(d) "Licensed clinical psychotherapist" means a person licensed by the board under this act who engages in the independent practice of masters level psychology including the diagnosis and treatment of mental disorders specified in the edition of the diagnostic and statistical manual of mental disorders of the American psychiatric association designated by the board by rules and regulations.

(e) "Masters level psychology" means the practice of psychology pursuant to the restrictions set out in K.S.A. 74-5362 and amendments thereto and includes the diagnosis and treatment of mental disorders as authorized under K.S.A. 74-5361 et seq.

History: L. 1987, ch. 306, § 1; L. 1996, ch. 153, § 31; L. 1997, ch. 142, § 3; L. 1999, ch. 117, § 29; July 1, 2000.



74-5362 Practice of licensed masters level psychologist; direction of certain persons; use of title.

74-5362. Practice of licensed masters level psychologist; direction of certain persons; use of title. (a) Any person who is licensed under the provisions of this act as a licensed masters level psychologist shall have the right to practice psychology only insofar as such practice is part of the duties of such person's paid position and is performed solely on behalf of the employer, so long as such practice is under the direction of a licensed clinical psychotherapist, a licensed psychologist, a person licensed to practice medicine and surgery or a person licensed to provide mental health services as an independent practitioner and whose licensure allows for the diagnosis and treatment of mental disorders. When a client has symptoms of a mental disorder, a licensed masters level psychologist shall consult with the client's primary care physician or psychiatrist to determine if there may be a medical condition or medication that may be causing or contributing to the client's symptoms of a mental disorder. A client may request in writing that such consultation be waived and such request shall be made a part of the client's record. A licensed masters level psychologist may continue to evaluate and treat the client until such time that the medical consultation is obtained or waived.

(b) A licensed masters level psychologist may use the title licensed masters level psychologist and the abbreviation LMLP but may not use the title licensed psychologist or psychologist. A licensed clinical psychotherapist may use the title licensed clinical psychotherapist and the abbreviation LCP but may not use the title licensed psychologist or psychologist.

History: L. 1987, ch. 306, § 2; L. 1988, ch. 304, § 6; L. 1996, ch. 153, § 32; L. 1997, ch. 142, § 1; L. 1999, ch. 117, § 30; July 1, 2000.



74-5363 Application for licensure; qualifications; practice of licensed clinical psychotherapist; criteria for educational institutions.

74-5363. Application for licensure; qualifications; practice of licensed clinical psychotherapist; criteria for educational institutions. (a) Any person who desires to be licensed under this act shall apply to the board in writing, on forms prepared and furnished by the board. Each application shall contain appropriate documentation of the particular qualifications required by the board and shall be accompanied by the required fee.

(b) The board shall license as a licensed masters level psychologist any applicant for licensure who pays the fee prescribed by the board under K.S.A. 74-5365 and amendments thereto, which shall not be refunded, who has satisfied the board as to such applicant's training and who complies with the provisions of this subsection (b). An applicant for licensure also shall submit evidence verified under oath and satisfactory to the board that such applicant:

(1) Is at least 21 years of age;

(2) has satisfied the board that the applicant is a person who merits public trust;

(3) has received at least 60 graduate hours including a master's degree in psychology based on a program of studies in psychology from an educational institution having a graduate program in psychology consistent with state universities of Kansas; or until July 1, 2003, has received at least a master's degree in psychology and during such master's or post-master's coursework completed a minimum of 12 semester hours or its equivalent in psychological foundation courses such as, but not limited to, philosophy of psychology, psychology of perception, learning theory, history of psychology, motivation, and statistics and 24 semester hours or its equivalent in professional core courses such as, but not limited to, two courses in psychological testing, psychopathology, two courses in psychotherapy, personality theories, developmental psychology, research methods, social psychology; or has passed comprehensive examinations or equivalent final examinations in a doctoral program in psychology and during such graduate program completed a minimum of 12 semester hours or its equivalent in psychological foundation courses such as, but not limited to, philosophy of psychology, psychology of perception, learning theory, history of psychology, motivation, and statistics and 24 semester hours or its equivalent in professional core courses such as, but not limited to, two courses in psychological testing, psychopathology, two courses in psychotherapy, personality theories, developmental psychology, research methods, social psychology;

(4) has completed 750 clock hours of academically supervised practicum in the master's degree program or 1,500 clock hours of postgraduate supervised work experience;

(5) has passed an examination approved by the board with a minimum score set by the board by rules and regulations at 10 percentage points below the score set by the board for licensed psychologists.

(c) (1) Applications for licensure as a clinical psychotherapist shall be made to the board on a form and in the manner prescribed by the board. Each applicant shall furnish evidence satisfactory to the board that the applicant:

(A) Is licensed by the board as a licensed masters level psychologist or meets all requirements for licensure as a masters level psychologist;

(B) has completed 15 credit hours as part of or in addition to the requirements under subsection (b) supporting diagnosis or treatment of mental disorders with use of the American psychiatric association's diagnostic and statistical manual, through identifiable study of the following content areas: Psychopathology, diagnostic assessment, interdisciplinary referral and collaboration, treatment approaches and professional ethics;

(C) has completed a graduate level supervised clinical practicum of supervised professional experience including psychotherapy and assessment with individuals, couples, families or groups, integrating diagnosis and treatment of mental disorders with use of the American psychiatric association's diagnostic and statistical manual, with not less than 350 hours of direct client contact or additional postgraduate supervised experience as determined by the board;

(D) has completed not less than two years of postgraduate supervised professional experience in accordance with a clinical supervision plan approved by the board of not less than 4,000 hours of supervised professional experience including at least 1,500 hours of direct client contact conducting psychotherapy and assessments with individuals, couples, families or groups and not less than 150 hours of clinical supervision, including not less than 50 hours of person-to-person individual supervision, integrating diagnosis and treatment of mental disorders with use of the American psychiatric association's diagnostic and statistical manual;

(E) for persons earning a degree under subsection (b) prior to July 1, 2003, in lieu of the education requirements under parts (B) and (C) of this subsection, has completed the education requirements for licensure as a licensed masters level psychologist in effect on the day immediately preceding the effective date of this act;

(F) for persons who apply for and are eligible for a temporary permit to practice as a licensed masters level psychologist on the day immediately preceding the effective date of this act, in lieu of the education and training requirements under parts (B), (C) and (D) of this subsection, has completed the education and training requirements for licensure as a masters level psychologist in effect on the day immediately preceding the effective date of this act;

(G) has passed an examination approved by the board with the same minimum passing score as that set by the board for licensed psychologists; and

(H) has paid the application fee.

(2) A person who was licensed or registered as a masters level psychologist in Kansas at any time prior to the effective date of this act, who has been actively engaged in the practice of masters level psychology as a registered or licensed masters level psychologist within five years prior to the effective date of this act and whose last license or registration in Kansas prior to the effective date of this act was not suspended or revoked, upon application to the board, payment of fees and completion of applicable continuing education requirements, shall be licensed as a licensed clinical psychotherapist by providing demonstration of competence to diagnose and treat mental disorders through at least two of the following areas acceptable to the board:

(A) Either (i) graduate coursework or (ii) passing a national, clinical examination;

(B) either (i) three years of clinical practice in a community mental health center, its contracted affiliate or a state mental hospital or (ii) three years of clinical practice in other settings with demonstrated experience in diagnosing or treating mental disorders; or

(C) attestation from one professional licensed to diagnose and treat mental disorders in independent practice or licensed to practice medicine and surgery that the applicant is competent to diagnose and treat mental disorders.

(3) A licensed clinical psychotherapist may engage in the independent practice of masters level psychology and is authorized to diagnose and treat mental disorders specified in the edition of the diagnostic and statistical manual of mental disorders of the American psychiatric association designated by the board by rules and regulations. When a client has symptoms of a mental disorder, a licensed clinical psychotherapist shall consult with the client's primary care physician or psychiatrist to determine if there may be a medical condition or medication that may be causing or contributing to the client's symptoms of a mental disorder. A client may request in writing that such consultation be waived and such request shall be made a part of the client's record. A licensed clinical psychotherapist may continue to evaluate and treat the client until such time that the medical consultation is obtained or waived.

(d) The board shall adopt rules and regulations establishing the criteria which an educational institution shall satisfy in meeting the requirements established under item (3) of subsection (b). The board may send a questionnaire developed by the board to any educational institution for which the board does not have sufficient information to determine whether the educational institution meets the requirements of item (3) of subsection (b) and rules and regulations adopted under this section. The questionnaire providing the necessary information shall be completed and returned to the board in order for the educational institution to be considered for approval. The board may contract with investigative agencies, commissions or consultants to assist the board in obtaining information about educational institutions. In entering such contracts the authority to approve educational institutions shall remain solely with the board.

History: L. 1987, ch. 306, § 3; L. 1988, ch. 304, § 7; L. 1990, ch. 286, § 6; L. 1991, ch. 239, § 1; L. 1996, ch. 153, § 33; L. 1996, ch. 239, § 2; L. 1997, ch. 142, § 2; L. 1998, ch. 163, § 2; L. 1999, ch. 117, § 32; L. 2001, ch. 154, § 10; July 1.



74-5365 Application and renewal fee, nonrefundable; evidence required; continuing education.

74-5365. Application and renewal fee, nonrefundable; evidence required; continuing education. (a) The application, issuance of a new license and renewal fee for licensure under this act shall be fixed by the board by rules and regulations in an amount not to exceed $200.

(b) Fees paid to the board are not refundable.

(c) The application for renewal shall be accompanied by evidence satisfactory to the board that the applicant has completed, during the previous 24 months, the continuing education required by rules and regulations of the board. As part of such continuing education, a licensed masters level psychologist and a licensed clinical psychotherapist shall complete not less than six continuing education hours relating to diagnosis and treatment of mental disorders and not less than three continuing education hours of professional ethics.

History: L. 1987, ch. 306, § 5; L. 1996, ch. 153, § 34; L. 1996, ch. 153, § 35; L. 1999, ch. 117, § 33; July 1, 2000.



74-5366 Expiration and renewal of license; application for renewal; reinstating lapsed license; duplicate license fee; persons registered as masters level psychologists on December 30, 1996, deemed licensed; fee for exchange of license in lieu of registration.

74-5366. Expiration and renewal of license; application for renewal; reinstating lapsed license; duplicate license fee; persons registered as masters level psychologists on December 30, 1996, deemed licensed; fee for exchange of license in lieu of registration. (a) All licenses shall be effective upon the date issued and shall expire at the end of 24 months from the date of issuance.

(b) A license may be renewed by the payment of the renewal fee and the execution and submission of a signed statement, on a form provided by the board, attesting that the applicant's license has been neither revoked nor currently suspended and that the applicant has met the requirements for continuing education set forth in this act.

(c)  If the application for renewal, including payment of the required renewal fee, is not made on or before the date of the expiration of the license, the license is void, and no license shall be reinstated except upon payment of the required renewal fee, plus a penalty equal to the renewal fee, and proof satisfactory to the board of compliance with the continuing education requirements. Upon receipt of such payment and proof, the board shall reinstate the license.

(d) A duplicate license shall be issued by the board upon receipt of a $20 fee.

(e) A person registered as a masters level psychologist on December 30, 1996, shall be deemed to be a licensed masters level psychologist under this act. Such person shall not be required to file an original application for licensure under this act, but shall apply to the board for a license in lieu of registration upon payment of the fee set by the board for renewal of license. Any application for registration filed but which has not been granted prior to January 1, 1997, shall be processed as an application for licensure pursuant to this act. For exchange of a license in lieu of registration pursuant to this subsection, a fee not to exceed $100.

(f) The board shall collect a fee not to exceed $100 for exchange of a license in lieu of a registration pursuant to subsection (e).

History: L. 1987, ch. 306, § 6; L. 1996, ch. 153, § 36; L. 1996, ch. 239, § 3; L. 1997, ch. 142, § 4; L. 2006, ch. 61, § 4; July 1.



74-5367 Temporary license; requirements; expiration; renewal; fees; denial, suspension or revocation.

74-5367. Temporary license; requirements; expiration; renewal; fees; denial, suspension or revocation. (a) The board may issue a temporary license to practice as a licensed masters level psychologist to any person who pays a fee prescribed by the board under this section, which shall not be refunded, and who meets all the requirements for licensure under K.S.A. 74-5361 et seq., and amendments thereto, as a licensed masters level psychologist except the requirement of postgraduate supervised work experience or passing the licensing examination, or both.

(b) (1) Absent extenuating circumstances approved by the board, a temporary license issued by the board shall expire upon the date the board issues or denies a license to practice masters level psychology or 24 months after the date of issuance of the temporary license. No temporary license issued by the board will be renewed or issued again on any subsequent applications for the same license level. The preceding provision in no way limits the number of times an applicant may take the examination.

(2) A temporary licensee shall take the examination within the first 12 months subsequent to the issuance of the temporary license unless there are extenuating circumstances approved by the board or if the temporary licensee does not take the examination within the first 12 months subsequent to the issuance of the temporary license and no extenuating circumstances have been approved by the board, the temporary license will expire after the first 12 months.

(c) The board shall fix by rules and regulations a fee for the application of the temporary license. The application fee shall not exceed $100.

(d) A person practicing masters level psychology with a temporary license may not use the title "licensed masters level psychologist" or the initials "LMLP" independently. The word "licensed" may be used only when followed by the words "by temporary license" such as licensed masters level psychologist by temporary license, or masters level psychologist licensed by temporary license.

(e) No person may work under a temporary license except under the supervision of a person licensed to practice psychology or masters level psychology in Kansas.

(f) The application for a temporary license may be denied or a temporary license which has been issued may be suspended or revoked on the same grounds as provided for suspension or revocation of a license under K.S.A. 74-5369, and amendments thereto.

(g) Nothing in this section shall affect any temporary license to practice issued under this section prior to the effective date of this act and in effect on the effective date of this act. Such temporary license shall be subject to the provisions of this section in effect at the time of its issuance and shall continue to be effective until the date of expiration of the license as provided under this section at the time of issuance of such temporary license.

History: L. 1987, ch. 306, § 7; L. 1996, ch. 153, § 37; L. 1998, ch. 163, § 6; L. 1999, ch. 108, § 7; L. 2006, ch. 61, § 5; July 1.



74-5367a Temporary permit; requirements; fees; expiration, extension.

74-5367a. Temporary permit; requirements; fees; expiration, extension. (a) Upon written application and board approval, an individual who is licensed to engage in the independent clinical practice of masters level psychology at the clinical level in another jurisdiction and who is in good standing in that other jurisdiction may engage in the independent practice of clinical masters level psychology as provided by K.S.A. 74-5361 et seq., and amendments thereto, in this state for no more than 15 days per year upon receipt of a temporary permit to practice issued by the board.

(b) Any clinical masters level psychology services rendered within any 24-hour period shall count as one entire day of clinical masters level psychology services.

(c) The temporary permit to practice shall be effective on the date of approval by the board and shall expire December 31 of that year. Upon written application and for good cause shown, the board may extend the temporary permit to practice no more than 15 additional days.

(d) The board may charge a fee of a maximum of $200 for a temporary permit to practice and a fee of a maximum of $200 for an extension of a temporary permit to practice as established by rules and regulations of the board.

(e) A person who holds a temporary permit to practice clinical masters level psychology in this state shall be deemed to have submitted to the jurisdiction of the board and shall be bound by the statutes and regulations that govern the practice of clinical masters level psychology in this state.

(f) In accordance with the Kansas administrative procedures act, the board may issue a cease and desist order or assess a fine of up to $1,000 per day, or both, against a person licensed in another jurisdiction who engages in the independent practice of clinical masters level psychology in this state without complying with the provisions of this section.

(g) This act shall be part of and supplemental to the licensure of masters level psychologists act.

History: L. 2007, ch. 13, § 6; July 1.



74-5369 Grounds for denial, suspension, limitation, condition, revocation or nonrenewal of license; procedure; judicial review.

74-5369. Grounds for denial, suspension, limitation, condition, revocation or nonrenewal of license; procedure; judicial review. An application for licensure under K.S.A. 74-5361 to 74-5371, inclusive, and amendments thereto, may be denied or a license granted under this act may be suspended, limited, revoked, have a condition placed on it or not renewed by the board upon proof that the applicant or licensee:

(a) Has been convicted of a felony involving moral turpitude;

(b) has been found guilty of fraud or deceit in connection with the rendering of professional services or in establishing such person's qualifications under this act;

(c) has aided or abetted a person not licensed as a psychologist, licensed under this act or an uncertified assistant, to hold oneself out as a psychologist in this state;

(d) has been guilty of unprofessional conduct as defined by rules and regulations of the board;

(e) has been guilty of neglect or wrongful duties in the performance of duties; or

(f) has had a registration, license or certificate as a masters level psychologist revoked, suspended or limited, or has had other disciplinary action taken, or an application for a registration, license or certificate denied, by the proper regulatory authority of another state, territory, District of Columbia or another country, a certified copy of the record of the action of the other jurisdiction being conclusive evidence thereof.

Administrative proceedings under K.S.A. 74-5361 to 74-5371, inclusive, and amendments thereto, shall be conducted in accordance with the Kansas administrative procedure act. Judicial review and civil enforcement of agency actions under K.S.A. 74-5361 to 74-5371, inclusive, and amendments thereto, shall be in accordance with the Kansas judicial review act.

History: L. 1987, ch. 306, § 9; L. 1988, ch. 304, § 2; L. 1996, ch. 153, § 38; L. 1999, ch. 117, § 34; L. 2004, ch. 16, § 4; L. 2010, ch. 17, § 185; July 1.



74-5370 Rules and regulations.

74-5370. Rules and regulations. The board may adopt rules and regulations to administer the provisions of K.S.A. 74-5361 to 74-5371, inclusive, and amendments thereto.

History: L. 1987, ch. 306, § 10; July 1.



74-5371 Prohibited acts and representations; misdemeanor.

74-5371. Prohibited acts and representations; misdemeanor. (a) No person shall engage in the practice of masters level psychology or represent oneself as a licensed masters level psychologist or use the abbreviation LMLP or use any word, letter, signs, figures or devices to indicate that such person using the same is a licensed masters level psychologist unless such person holds a valid license as a licensed masters level psychologist.

(b) No person shall engage in the independent practice of masters level psychology or represent oneself as a licensed clinical psychotherapist or use the abbreviation LCP or use any word, letter, signs, figures or devices to indicate that such person using the same is a licensed clinical psychotherapist unless such person holds a valid license as a licensed clinical psychotherapist.

(c) A violation of this section is a class C misdemeanor.

History: L. 1987, ch. 306, § 11; L. 1988, ch. 304, § 8; L. 1996, ch. 153, § 39; L. 1999, ch. 117, § 35; July 1, 2000.



74-5372 Confidential communications; exceptions.

74-5372. Confidential communications; exceptions. (a) The confidential relations and communications between a licensed masters level psychologist and such psychologist's client are placed on the same basis as provided by law for those between an attorney and an attorney's client.

(b) The confidential relations and communications between a licensed clinical psychotherapist and such psychotherapist's client are placed on the same basis as provided by law for those between an attorney and an attorney's client.

(c) Nothing in this section or in this act shall be construed to prohibit any licensed masters level psychologist or licensed clinical psychotherapist from testifying in court hearings concerning matters of adult abuse, adoption, child abuse, child neglect, or other matters pertaining to the welfare of children or from seeking collaboration or consultation with professional colleagues or administrative superiors, or both, on behalf of the client. There is no privilege under this section for information which is required to be reported to a public official.

History: L. 1988, ch. 304, § 9; L. 1996, ch. 153, § 40; L. 1999, ch. 117, § 36; July 1, 2000.



74-5373 Construction of act.

74-5373. Construction of act. Nothing in the master's level psychology statutes shall be construed to apply to the activities and services of qualified members of other professional groups including, but not limited to, attorneys, physicians, psychologists, marriage and family therapists, professional counselors, registered nurses, social workers, rabbis, priests, ministers, or clergy persons, including Christian Science practitioners, performing services consistent with the laws of this state, their training, and the code of ethics of their profession, so long as they do not represent themselves as being a master's level psychologist.

History: L. 1996, ch. 153, § 41; July 1.



74-5374 Disclosure to client at beginning of client-therapist relationship; documentation.

74-5374. Disclosure to client at beginning of client-therapist relationship; documentation. A licensee under K.S.A. 74-5361 et seq. and amendments thereto, at the beginning of a client-therapist relationship, shall inform the client of the level of such licensee's training and the title or titles and license or licenses of such licensee. As a part of such obligation, such licensee shall disclose whether such licensee has a masters degree or a doctoral degree. If such licensee has a doctoral degree, such licensee shall disclose whether or not such doctoral degree is a doctor of medicine degree or some other doctoral degree. If such licensee does not have a medical doctor's degree, such licensee shall disclose that the licensee is not authorized to practice medicine and surgery and is not authorized to prescribe drugs. As a part of such disclosure, such licensee shall advise the client that certain mental disorders can have medical or biological origins, and that the client should consult with a physician. Documentation of such disclosures to a client shall be made in the client's record.

History: L. 1999, ch. 117, § 31; July 1, 2000.



74-5375 Licensure of masters level psychologist or clinical psychotherapist registered, certified or licensed in another jurisdiction.

74-5375. Licensure of masters level psychologist or clinical psychotherapist registered, certified or licensed in another jurisdiction. (a) The behavioral sciences regulatory board may issue a license to an individual who is currently registered, certified or licensed to practice psychology at the masters level in another jurisdiction if the board determines that:

(1) The standards for registration, certification or licensure to practice psychology at the masters level in the other jurisdiction are substantially equivalent to the requirements of this state; or

(2) the applicant demonstrates, on forms provided by the board, compliance with the following standards adopted by the board:

(A) Continuous registration, certification or licensure to practice psychology at the masters level during the five years immediately preceding the application with at least the minimum professional experience as established by rules and regulations of the board;

(B) the absence of disciplinary actions of a serious nature brought by a registration, certification or licensing board or agency; and

(C) a masters degree in psychology from a regionally accredited university or college.

(b) Applicants for licensure as a clinical psychotherapist shall additionally demonstrate competence to diagnose and treat mental disorders through meeting the requirements of either paragraph (1) or (2) of subsection (a) and at least two of the following areas acceptable to the board:

(1) Either graduate coursework as established by rules and regulations of the board or passing a national clinical examination approved by the board;

(2) three years of clinical practice with demonstrated experience in diagnosing or treating mental disorders; or

(3) attestation from a professional licensed to diagnose and treat mental disorders in independent practice or licensed to practice medicine and surgery stating that the applicant is competent to diagnose and treat mental disorders.

(c) An applicant for a license under this section shall pay an application fee established by the board under K.S.A. 74-5365, and amendments thereto.

History: L. 2003, ch. 129, § 1; July 1.



74-5376 Citation of act.

74-5376. Citation of act. K.S.A. 74-5361 through 74-5375, and amendments thereto, shall be known and may be cited as the licensure of masters level psychologists act.

History: L. 2007, ch. 13, § 5; July 1.






Article 54 ANTIQUITIES COMMISSION

74-5401 Definitions.

74-5401. Definitions. As used in this act:

(a) "Antiquities" means historic or prehistoric ruins and other archeological sites, including evidence of such features as constructions or inscriptions by human agency or other evidence of human activity having antiquity but not including any unmarked burial site subject to the provisions of the Kansas unmarked burial sites preservation act.

(b) "Commission" means the antiquities commission created by this act.

History: L. 1967, ch. 433, § 1; L. 1989, ch. 234, § 16; July 1.



74-5402 Establishment; composition; secretary; compensation and expenses.

74-5402. Establishment; composition; secretary; compensation and expenses. There is hereby established a Kansas antiquities commission, to be composed of the following persons or their designated representatives: The secretary of the state historical society, who shall be the chairman thereof; the heads of the departments of anthropology of the university of Kansas, Kansas state university and Wichita state university; and the state archeologist on the staff of the state historical society, who shall be the secretary of the commission. Members of the Kansas antiquities commission attending meetings of such commission, or attending a subcommittee meeting thereof authorized by such commission, shall be paid subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223.

History: L. 1967, ch. 433, § 2; L. 1974, ch. 348, §78; July 1.



74-5403 Certain acts prohibited without authorization.

74-5403. Certain acts prohibited without authorization. (a) Except as provided by subsection (b), no individual, institution or corporation shall excavate in, remove material from, vandalize or deface any site or area described in K.S.A. 74-5401 and amendments thereto, on lands belonging to or controlled by the state of Kansas or any agency thereof, or to any county or municipality in the state, or on lands in which a qualified agency is conducting scientific archeological investigations, without specific authorization pursuant to a permit granted under K.S.A. 74-5404, and amendments thereto.

(b) If, in the opinion of the commission or the commission's designee, any survey, excavation or construction is necessary to prevent the immediate threat to the life or health of persons near a site or area described in K.S.A. 74-5401, and amendments thereto, the commission or the commission's designee may authorize such survey, excavation or construction without issuing a permit under K.S.A. 74-5404, and amendments thereto.

History: L. 1967, ch. 433, § 3; L. 1999, ch. 121, § 1; July 1.



74-5404 Permits; written request, requirements.

74-5404. Permits; written request, requirements. Permits may be granted by the commission, through its secretary, under such limitations and for such periods of time as he may determine, to educational or research institutions, public museums or nonprofit corporations organized for scientific and research purposes. They may be authorized to excavate, remove materials, or otherwise scientifically investigate by recognized professional techniques if, in the opinion of the commission, they have the professional staff and the laboratory, storage and/or museum display facilities to make available to the public the professional knowledge gained and to preserve permanently all objects, photographs and other records of their investigations in public repositories under their own supervision or control. Permits may be issued only after approval of a formal written request detailing the purposes of the proposed investigation, the location in which it is to be conducted, the sponsoring agency, and the professional personnel to be in charge.

History: L. 1967, ch. 433, § 4; July 1.



74-5405 Agencies authorized ipso facto to conduct scientific investigations.

74-5405. Agencies authorized ipso facto to conduct scientific investigations. Agencies represented by the members of the commission shall ipso facto have permission to conduct scientific investigations, and other official agencies of the state of Kansas which employ a specifically entitled archeological research staff and which have facilities for laboratory and storage and for publications of scientific reports shall also have such ipso facto permission.

History: L. 1967, ch. 433, § 5; July 1.



74-5406 Artifacts and materials recovered to be submitted to historical society, when.

74-5406. Artifacts and materials recovered to be submitted to historical society, when. Artifacts and other materials recovered from such scientific investigations, if and when they are not needed or are no longer desired for retention by the original investigating agency, shall be submitted to the state historical society for preservation if the society so desires.

History: L. 1967, ch. 433, § 6; July 1.



74-5407 Reports of discoveries; preservation.

74-5407. Reports of discoveries; preservation. It shall be the responsibility of any person in charge of any survey, excavation or construction on any of the above defined lands, and he is hereby required, to report discoveries of objects, ruins or other antiquities to the secretary of the commission or, in the informant's discretion, to one of the other members of the commission. The reporting official shall take all reasonable precautions to preserve the discovery until it can be investigated by the commission or its designated agent.

History: L. 1967, ch. 433, § 7; July 1.



74-5408 Penalties for violations of act.

74-5408. Penalties for violations of act. Any person, institution or corporation violating any provision of this act shall be guilty of a misdemeanor and upon conviction shall be punished by a fine not exceeding five hundred dollars ($500) or imprisonment not to exceed six (6) months, or both. All material collected from the site by a convicted offender shall be delivered to the Kansas state historical society.

History: L. 1967, ch. 433, § 8; July 1.






Article 55 DEVELOPMENTAL DISABILITY AGENCIES

74-5501 State council on developmental disabilities; establishment; membership.

74-5501. State council on developmental disabilities; establishment; membership. (a) There is hereby established the state council on developmental disabilities which shall consist of not less than 18 members. The membership of the council shall at all times include representatives of the state entities that administer funds provided under federal laws related to individuals with disabilities, including the rehabilitation act of 1973 (29 U.S.C. 701 et seq.), the individuals with disabilities education act (20 U.S.C. 1400 et seq.), the older americans act of 1965 (42 U.S.C. 3001 et seq.), and titles V (42 U.S.C. 701 et seq.) and XIX of the social security act (42 U.S.C. 1396 et seq.), and centers in the state, the state protection and advocacy system, local agencies, and nongovernmental agencies and private nonprofit groups concerned with services to persons with developmental disabilities. The council shall be appointed by the governor who shall make appropriate provisions for the rotation of membership on the council and shall on July 1 of each year designate one member to be chairperson for the following year.

(b) At least 60% of the membership of the state council shall consist of persons who are:

(1) Persons with developmental disabilities or parents or guardians of such persons; or

(2) Immediate relatives or guardians of persons with mentally impairing developmental disabilities and who are not (A) employees of a state agency which receives funds or provides services under the federal rehabilitation act, or (B) managing employees (as defined in 42 U.S.C. 1320a-5 in effect on the effective date of this act) of any other entity which receives funds or provides services under the federal rehabilitation act of 1973 (29 U.S.C. 701 et seq.), as amended.

(c) Of the members of the state council described in subsection (b):

(1) At least one-third shall be persons with developmental disabilities; and

(2) At least one-third shall be individuals described in paragraph (2) of subsection (b), and at least one of such individuals shall be an immediate relative or guardian of an institutionalized person with a developmental disability, or shall be an individual with a developmental disability who resides or previously resided in an institution.

History: L. 1967, ch. 480, § 1; L. 1972, ch. 310, § 1; L. 1979, ch. 254, § 1; L. 2002, ch. 197, § 2; July 1.



74-5502 State council on developmental disabilities; powers and duties; legislative recommendations; cooperation by state agencies.

74-5502. State council on developmental disabilities; powers and duties; legislative recommendations; cooperation by state agencies. (a) The state council shall:

(1) Study the problems of prevention, education, rehabilitation and other programs affecting the general welfare of the developmentally disabled.

(2) Monitor, review and evaluate, at least annually, the implementation of the state plan for developmental disabilities.

(3) Review and comment, to the maximum extent feasible, on all state plans in the state which relate to programs affecting persons with developmental disabilities.

(4) Submit to the secretary of health and human services, through the governor, such periodic reports on its activities as the secretary of health and human services may reasonably request and keep such records and afford such access thereto as the secretary of health and human services finds necessary to verify such reports. In accordance with federal laws, the state plan for developmental disabilities shall be prepared jointly by the division of the Kansas department for aging and disability services that is responsible for programs for developmental disabilities and the state council.

(5) Study the various state programs for the developmentally disabled and shall have power to make suggestions and recommendations to the various state departments for the coordination and improvements of such programs.

(b) The council may make proposed legislative recommendations having as a function the more efficient, economic and effective realization of intent, purpose and goal of the various programs for the developmentally disabled.

(c) Each state agency represented by membership on the council is hereby authorized to furnish such information, data, reports and statistics requested by the council.

History: L. 1967, ch. 480, § 2; L. 1972, ch. 310, § 2; L. 1979, ch. 254, § 2; L. 1995, ch. 234, § 19; L. 2002, ch. 197, § 3; L. 2014, ch. 115, § 304; July 1.



74-5503 Same; meetings; reports.

74-5503. Same; meetings; reports. The state council shall conduct quarterly meetings and additional meetings deemed necessary, keep minutes and send a copy thereof to the governor and all participating state agencies and members. The council shall report regularly to the governor, the legislature, and various other state agencies and organizations working with the developmentally disabled on progress of programs throughout the state.

History: L. 1967, ch. 480, § 3; L. 1972, ch. 310, § 3; L. 1979, ch. 254, § 3; L. 2002, ch. 197, § 4; July 1.



74-5504 Same; compensation, allowances and expenses.

74-5504. Same; compensation, allowances and expenses. Members of the state council on developmental disabilities attending meetings of such council, or attending a subcommittee meeting thereof authorized by such council, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223 and amendments thereto.

History: L. 1972, ch. 310, § 4; L. 1974, ch. 348, § 79; L. 1975, ch. 416, § 12; L. 1979, ch. 254, § 4; L. 2002, ch. 197, § 5; July 1.



74-5505 Department for aging and disability services to receive and administer funds under federal developmental disabilities assistance and bill of rights act.

74-5505. Department for aging and disability services to receive and administer funds under federal developmental disabilities assistance and bill of rights act. The division of the Kansas department for aging and disability services that is responsible for programs for developmental disabilities is hereby designated as the agency to receive and administer federal funds under the federal developmental disabilities assistance and bill of rights act, 42 U.S.C. §§ 6000 et seq., as amended. The state plan for developmental disabilities shall provide for such fiscal control and fund accounting procedures as may be necessary to assure the proper disbursement of and accounting for funds paid to the state under such act.

History: L. 1972, ch. 310, § 5; L. 1979, ch. 254, § 5; L. 1995, ch. 234, § 20; L. 2002, ch. 197, § 6; L. 2014, ch. 115, § 305; July 1.



74-5515 Access to certain records by developmental disabilities protection and advocacy agency; confidentiality of records; "records" defined.

74-5515. Access to certain records by developmental disabilities protection and advocacy agency; confidentiality of records; "records" defined. (a) The agency designated as the developmental disabilities protection and advocacy agency pursuant to P.L. 94-103, as amended, and P.L. 99-319, as amended, shall have access to records of:

(1) Any developmentally disabled or mentally ill person who is a client of the agency and has authorized access or if such person's legal guardian, conservator or other legal representative has authorized such access.

(2) Any developmentally disabled or mentally ill person, including a person who has died or whose whereabouts is unknown, whose physical or mental condition will not allow such person to grant the agency authorization to access if:

(A) A complaint has been received by the agency from or on behalf of such person or there is probable cause to believe, as a result of monitoring or other activities, that such person has been subject to abuse or neglect; and

(B) such person does not have a legal guardian, conservator or other legal representative, or the state or a designee of the state is the legal guardian of such person.

(3) Any person with a developmental disability who has a legal guardian, conservator or other legal representative with respect to whom a complaint has been received by the agency or with respect to whom there is probable cause to believe the health or safety of the individual is in serious and immediate jeopardy whenever:

(A) Such representative has been contacted by the agency upon receipt of the name and address of such representative;

(B) the agency has offered assistance to such representative to resolve the situation; and

(C) such representative has failed or refused to act on behalf of the person.

(b) The agency shall maintain the confidentiality of any records it obtains under this section to the same extent as is required by the facility, agency, person or other entity from which such records are obtained.

(c) As used in this section, "records" include reports prepared by any staff of a facility rendering care and treatment or reports prepared by an agency charged with investigating reports of incidents of abuse, neglect, injury or death occurring at such facility that describe incidents of abuse, neglect, injury or death occurring at such facility, and the steps taken to investigate such incidents, and discharge planning records.

History: L. 1985, ch. 269, § 2; L. 1988, ch. 305, § 2; L. 1991, ch. 240, § 1; July 1.






Article 56 LAW ENFORCEMENT TRAINING CENTER; COMMISSION ON PEACE OFFICERS' STANDARDS AND TRAINING

74-5601 Citation of act.

74-5601. Citation of act. The provisions of article 56 of chapter 74 of the Kansas Statutes Annotated, and amendments thereto, shall be known and be cited as the Kansas law enforcement training act.

History: L. 1968, ch. 81, § 1; L. 1982, ch. 322, § 8; L. 1983, ch. 256, § 6; L. 1995, ch. 180, § 6; L. 2012, ch. 89, § 1; July 1.



74-5602 Definitions.

74-5602. Definitions. As used in the Kansas law enforcement training act:

(a) "Training center" means the law enforcement training center within the university of Kansas, created by K.S.A. 74-5603, and amendments thereto.

(b) "Commission" means the Kansas commission on peace officers' standards and training, created by K.S.A. 74-5606, and amendments thereto, or the commission's designee.

(c) "Chancellor" means the chancellor of the university of Kansas, or the chancellor's designee.

(d) "Director of police training" means the director of police training at the law enforcement training center.

(e) "Director" means the executive director of the Kansas commission on peace officers' standards and training.

(f) "Law enforcement" means the prevention or detection of crime and the enforcement of the criminal or traffic laws of this state or of any municipality thereof.

(g) "Police officer" or "law enforcement officer" means a full-time or part-time salaried officer or employee of the state, a county or a city, whose duties include the prevention or detection of crime and the enforcement of the criminal or traffic laws of this state or of any municipality thereof. Such terms shall include, but not be limited to: The sheriff, undersheriff and full-time or part-time salaried deputies in the sheriff's office in each county; deputy sheriffs deputized pursuant to K.S.A. 19-2858, and amendments thereto; conservation officers of the Kansas department of wildlife, parks and tourism; university police officers, as defined in K.S.A. 22-2401a, and amendments thereto; campus police officers, as defined in K.S.A. 22-2401a, and amendments thereto; law enforcement agents of the director of alcoholic beverage control; law enforcement agents designated by the secretary of revenue pursuant to K.S.A. 2015 Supp. 75-5157, and amendments thereto; law enforcement agents of the Kansas lottery; law enforcement agents of the Kansas racing commission; deputies and assistants of the state fire marshal having law enforcement authority; capitol police, existing under the authority of K.S.A. 75-4503, and amendments thereto; special investigators of the juvenile justice authority; special investigators designated by the secretary of labor; and law enforcement officers appointed by the adjutant general pursuant to K.S.A. 48-204, and amendments thereto. Such terms shall also include railroad policemen appointed pursuant to K.S.A. 66-524, and amendments thereto; school security officers designated as school law enforcement officers pursuant to K.S.A. 72-8222, and amendments thereto; the manager and employees of the horsethief reservoir benefit district pursuant to K.S.A. 2015 Supp. 82a-2212, and amendments thereto; and the director of the Kansas commission on peace officers' standards and training and any other employee of such commission designated by the director pursuant to K.S.A. 74-5603, and amendments thereto, as a law enforcement officer. Such terms shall not include any elected official, other than a sheriff, serving in the capacity of a law enforcement or police officer solely by virtue of such official's elected position; any attorney-at-law having responsibility for law enforcement and discharging such responsibility solely in the capacity of an attorney; any employee of the commissioner of juvenile justice who is employed solely to perform correctional, administrative or operational duties related to juvenile correctional facilities; any employee of the secretary of corrections, any employee of the secretary for children and families; any deputy conservation officer of the Kansas department of wildlife, parks and tourism; or any employee of a city or county who is employed solely to perform correctional duties related to jail inmates and the administration and operation of a jail; or any full-time or part-time salaried officer or employee whose duties include the issuance of a citation or notice to appear provided such officer or employee is not vested by law with the authority to make an arrest for violation of the laws of this state or any municipality thereof, and is not authorized to carry firearms when discharging the duties of such person's office or employment. Such term shall include any officer appointed or elected on a provisional basis.

(h) "Full-time" means employment requiring at least 1,000 hours of law enforcement related work per year.

(i) "Part-time" means employment on a regular schedule or employment which requires a minimum number of hours each payroll period, but in any case requiring less than 1,000 hours of law enforcement related work per year.

(j) "Misdemeanor crime of domestic violence" means a violation of domestic battery as provided by K.S.A. 21-3412a, prior to its repeal, or K.S.A. 2015 Supp. 21-5414, and amendments thereto, or any other misdemeanor under federal, municipal or state law that has as an element the use or attempted use of physical force, or the threatened use of a deadly weapon, committed by a current or former spouse, parent, or guardian of the victim, by a person with whom the victim shares a child in common, by a person who is cohabiting with or has cohabited with the victim as a spouse, parent or guardian, or by a person similarly situated to a spouse, parent or guardian of the victim.

(k) "Auxiliary personnel" means members of organized nonsalaried groups who operate as an adjunct to a police or sheriff's department, including reserve officers, posses and search and rescue groups.

(l) "Active law enforcement certificate" means a certificate which attests to the qualification of a person to perform the duties of a law enforcement officer and which has not been suspended or revoked by action of the Kansas commission on peace officers' standards and training and has not lapsed by operation of law as provided in K.S.A. 74-5622, and amendments thereto.

History: L. 1968, ch. 81, § 2; L. 1973, ch. 331, § 1; L. 1976, ch. 351, § 1; L. 1977, ch. 278, § 1; L. 1978, ch. 365, § 3; L. 1978, ch. 324, § 1; L. 1979, ch. 255, § 1; L. 1982, ch. 315, § 2; L. 1982, ch. 322, § 2; L. 1982, ch. 323, § 1; L. 1985, ch. 257, § 1; L. 1987, ch. 292, § 27; L. 1987, ch. 277, § 2; L. 1987, ch. 112, § 39; L. 1989, ch. 118, § 183; L. 1995, ch. 180, § 3; L. 1997, ch. 168, § 2; L. 2001, ch. 177, § 13; L. 2003, ch. 29, § 4; L. 2004, ch. 180, § 11; L. 2006, ch. 107, § 5; L. 2006, ch. 170, § 7; L. 2007, ch. 160, § 15; L. 2007, ch. 195, § 38; L. 2010, ch. 42, § 3; L. 2011, ch. 30, § 254; L. 2012, ch. 56, § 2; L. 2012, ch. 166, § 17; L. 2013, ch. 106, § 12; L. 2014, ch. 115, § 306; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 48, § 8 and L. 2004, ch. 60, § 1, but those versions were repealed by L. 2004, ch. 180, § 18.

Section was also amended by L. 2007, ch. 101, § 2, but that version was repealed by L. 2007, ch. 195, § 59.

Section was also amended by L. 2012, ch. 47, § 105 and L. 2012, ch. 89, § 2, but those versions were repealed by L. 2012, ch. 166, § 24.



74-5603 Law enforcement training center; establishment; location; purpose and function; director of police training; additional personnel; rules and regulations; director of the commission.

74-5603. Law enforcement training center; establishment; location; purpose and function; director of police training; additional personnel; rules and regulations; director of the commission. (a) There is hereby created within the university of Kansas a law enforcement training center, to be located at the former site of the U.S. naval air station in Reno county. The purpose and function of such training center shall be the promotion and development of improved law enforcement personnel and procedures throughout the state, and the training center shall offer to qualified applicants, as defined in K.S.A. 74-5605, and amendments thereto, such programs and courses of instruction designed to fulfill this end. No person shall enroll in a basic course of instruction at the Kansas law enforcement training center unless the person holds a provisional law enforcement certificate.

(b) The chancellor, upon consultation with and approval of the commission, shall appoint a director of police training. The chancellor shall appoint such additional personnel as deemed necessary to carry out the law enforcement training programs of the training center. Such personnel, whether administrative, instructional or research, shall be in the unclassified service under the Kansas civil service act.

(c) The director of police training shall be responsible for the administration of the training center and for the operation of the programs thereunder. The director of police training shall be responsible for determining the curriculum of the program, subject to such changes and modification as are directed by the commission. In consultation with the commission, the director of police training may prescribe a code of conduct applicable to all trainees at the Kansas law enforcement training center. Upon consultation with and approval of the commission, the director of police training is authorized to adopt such rules and regulations and policies as are necessary for the effective administration of the law enforcement training program.

(d) Kansas commission on peace officers' standards and training shall appoint a director who shall be in the unclassified service under the Kansas civil service act.

(1) The director shall serve at the pleasure of the Kansas commission on peace officers' standards and training and shall be subject to removal by vote of 3/4 of the entire commission membership.

(2) The director shall enter into contracts necessary to administer the provisions of the Kansas law enforcement training act.

(3) The director may appoint employees, agents and consultants as the director considers necessary and prescribe their duties.

(4) The director shall be a law enforcement officer. The director may designate any other employee of the Kansas commission on peace officers' standards and training as a law enforcement officer. The director and any employee designated as a law enforcement officer by the director shall possess all powers and privileges which are now or may hereafter be given to an agent of the Kansas bureau of investigation and may exercise such powers and privileges throughout the state.

History: L. 1968, ch. 81, § 3; L. 1973, ch. 331, § 2; L. 1976, ch. 351, § 2; L. 1982, ch. 322, § 9; L. 1995, ch. 180, § 7; L. 2006, ch. 170, § 8; L. 2012, ch. 89, § 3; July 1.



74-5604a Extension of program; certification of schools; part-time officer training; pretraining evaluation; rejection of applicant.

74-5604a. Extension of program; certification of schools; part-time officer training; pretraining evaluation; rejection of applicant. (a) The director of police training may establish a program for extending the law enforcement training and instruction throughout the state on a regional basis. The director of police training also may certify annually the training schools of state and local law enforcement agencies providing a course of law enforcement training for full-time police officers or law enforcement officers when such training programs satisfy the qualifications and standards promulgated by the director of police training after approval of the commission and when such programs satisfy a demonstrated training need not met by existing programs. The director of police training shall establish a course in basic law enforcement training for part-time police officers or law enforcement officers, approved by the commission, to be provided at the training center and certified state and local law enforcement training schools. In addition, after the general election of each election year and prior to January 1 of the next succeeding year, and at such other times as the director of police training deems necessary, the director of police training shall commence a training course for persons elected to the office of sheriff at the preceding general election.

(b) The director of police training shall conduct a pretraining evaluation of applicants for admission to the course for law enforcement officers conducted by the training center or to any certified state or local law enforcement training school to assure that each applicant is qualified to serve as a law enforcement officer. The director of police training shall adopt minimum standards, which shall receive prior approval by the commission, to be considered in the pretraining evaluation. The director of police training shall advise the city, county or state agency, railroad, school district or community college authorizing the applicant to attend the training center or certified state or local law enforcement training school of the results of the pretraining evaluation. The director of police training, with approval of the commission, may reject an applicant to the training center who does not meet the minimum pretraining standards.

(c) Training courses conducted pursuant to this section may include procedures for law enforcement to follow when responding to an allegation of stalking.

History: L. 1982, ch. 322, § 3; L. 1983, ch. 256, § 3; L. 1987, ch. 277, § 3; L. 1995, ch. 180, § 8; L. 2006, ch. 170, § 9; L. 2008, ch. 137, § 6; July 1.



74-5605 Qualifications of applicant for certification; requirements; provisional certification.

74-5605. Qualifications of applicant for certification; requirements; provisional certification. (a) Every applicant for certification shall be an employee of a state, county or city law enforcement agency, a municipal university police officer, a railroad policeman appointed pursuant to K.S.A. 66-524, and amendments thereto; an employee of the tribal law enforcement agency of an Indian nation that has entered into a tribal-state gaming compact with this state; a manager or employee of the horsethief reservoir benefit district pursuant to K.S.A. 2015 Supp. 82a-2212, and amendments thereto; or a school security officer designated as a school law enforcement officer pursuant to K.S.A. 72-8222, and amendments thereto.

(b) Prior to admission to a course conducted at the training center or at a certified state or local law enforcement agency, the applicant's appointing authority or agency head shall furnish to the director of police training and to the commission a statement certifying that the applicant has been found to meet the minimum requirements of certification established by this subsection. The commission may rely upon the statement of the appointing authority or agency head as evidence that the applicant meets the minimum requirements for certification to issue a provisional certification. Each applicant for certification shall meet the following minimum requirements:

(1) Be a United States citizen;

(2) have been fingerprinted and a search of local, state and national fingerprint files made to determine whether the applicant has a criminal record;

(3) not have been convicted of a crime that would constitute a felony under the laws of this state, a misdemeanor crime of domestic violence or a misdemeanor offense that the commission determines reflects on the honesty, trustworthiness, integrity or competence of the applicant as defined by rules and regulations of the commission;

(4) have graduated from a high school accredited by the Kansas state board of education or the appropriate accrediting agency of another state jurisdiction or have obtained the equivalent of a high school education as defined by rules and regulations of the commission;

(5) be of good moral character sufficient to warrant the public trust in the applicant as a police officer or law enforcement officer;

(6) have completed an assessment, including psychological testing approved by the commission, to determine that the applicant does not have a mental or personality disorder that would adversely affect the ability to perform the essential functions of a police officer or law enforcement officer with reasonable skill, safety and judgment;

(7) be free of any physical or mental condition which adversely affects the ability to perform the essential functions of a police officer or law enforcement officer with reasonable skill, safety and judgment; and

(8) be at least 21 years of age.

(c) The commission may deny a provisional or other certification upon a finding that the applicant has engaged in conduct for which a certificate may be revoked, suspended or otherwise disciplined as provided in K.S.A. 74-5616, and amendments thereto. When it appears that grounds for denial of a certification exist under this subsection, after a conditional offer of employment has been made to an applicant seeking appointment as a police officer or law enforcement officer, the applicant's appointing authority or agency head may request an order from the commission to determine whether a provisional certification will be issued to that applicant.

(d) As used in this section, "conviction" includes rendering of judgment by a military court martial pursuant to the uniform code of military justice, by a court of the United States or by a court of competent jurisdiction in any state, whether or not expunged; and any diversion agreement entered into for a misdemeanor crime of domestic violence and any diversion agreement entered into on or after July 1, 1995, for a felony.

History: L. 1968, ch. 81, § 5; L. 1982, ch. 322, § 6; L. 1983, ch. 256, § 4; L. 1986, ch. 301, § 1; L. 1987, ch. 277, § 4; L. 1995, ch. 180, § 4; L. 1996, ch. 256, § 16; L. 1997, ch. 168, § 3; L. 2003, ch. 60, § 1; L. 2004, ch. 149, § 2; L. 2006, ch. 170, § 10; L. 2010, ch. 42, § 4; L. 2012, ch. 89, § 4; July 1.



74-5606 Creation of commission; members.

74-5606. Creation of commission; members. (a) There is hereby created the Kansas commission on peace officers' standards and training which shall consist of 12 members which shall include:

(1) The superintendent of the Kansas highway patrol, or the superintendent's designee;

(2) the director of the Kansas bureau of investigation, or the director's designee;

(3) a sheriff of a county having a population of 50,000 or more, to be selected by the governor who shall consider, but not be limited to, a list of three nominees submitted therefor by the Kansas sheriffs' association;

(4) a sheriff of a county having a population of less than 50,000 and more than 10,000, to be selected by the governor who shall consider, but not be limited to, a list of three nominees submitted therefor by the Kansas sheriffs' association;

(5) a sheriff of a county having a population of 10,000 or less, to be selected by the governor who shall consider, but not be limited to, a list of three nominees submitted therefor by the Kansas sheriffs' association;

(6) a chief of police of a city of the first class, to be selected by the governor who shall consider, but not be limited to, a list of three nominees submitted therefor by the Kansas association of chiefs of police;

(7) a chief of police of a city of the second class, to be selected by the governor who shall consider, but not be limited to, a list of three nominees submitted therefor by the Kansas association of chiefs of police;

(8) a chief of police of a city of the third class, to be selected by the governor who shall consider, but not be limited to, a list of three nominees submitted therefor by the Kansas association of chiefs of police;

(9) a training officer from a certified state or local law enforcement training school, to be selected by the governor who shall consider, but not be limited to, a list of three nominees submitted therefor by the Kansas peace officers association;

(10) a full-time, commissioned law enforcement officer employed by either a state, county or city agency, to be selected by the governor who shall consider, but not be limited to, a list of three nominees submitted therefor by the fraternal order of police;

(11) a county or district attorney, or an assistant county or district attorney, to be selected by the governor who shall consider, but not be limited to, a list of three nominees submitted therefor by the county and district attorneys' association; and

(12) a member representing the public at large who is not associated with law enforcement, selected by the governor to serve as chairperson.

(b) Each person initially appointed to a position described in subsection (a)(6), (a)(7), (a)(8), (a)(9) or (a)(12) shall serve for a two-year term and thereafter the term of members appointed to such positions shall be four years. Each person appointed to a position described in subsection (a)(3), (a)(4), (a)(5), (a)(10) or (a)(11) shall serve for a four-year term. A person appointed to a position on the commission shall resign such position upon vacating the office or position which qualified such person to be appointed as a member of the commission in that position. Vacancies in any position shall be filled in the same manner as original appointments.

(c) Membership on the commission shall not constitute holding a public office, and members of the commission shall not be required to take and file oaths of office before serving on the commission and shall not be required to be bonded. No member of the commission shall be disqualified from holding any public office or employment by reason of the member's appointment to or membership on the commission and no such member shall forfeit any such office or employment by reason of the member's appointment under this section, notwithstanding the provision of any law or ordinance. Membership of members employed by a city or county shall be deemed for all purposes a duty of the member's employment by such city or county.

History: L. 1968, ch. 81, § 6; L. 1982, ch. 322, § 10; L. 1995, ch. 180, § 9; L. 2006, ch. 170, § 11; July 1.



74-5607 Powers and duties of commission; compensation and expenses; meetings; rules and regulations, firearms; fingerprinting.

74-5607. Powers and duties of commission; compensation and expenses; meetings; rules and regulations, firearms; fingerprinting. (a) In addition to other powers and duties prescribed by law, the commission shall adopt, in accordance with the provisions of K.S.A. 77-415 et seq., and amendments thereto, rules and regulations necessary to carry out the provisions of and to administer the Kansas law enforcement training act. The commission may also adopt such rules of procedure or guidance documents as are necessary for conducting the business of the commission.

(b) The commission or a designated committee or member of the commission may conduct investigations and proceedings necessary to carry out the provisions of the Kansas law enforcement training act. In all investigations, hearings or other matters pending before the commission, the commission or any person acting as a presiding officer for the commission shall have the power to:

(1) Administer oaths and take testimony;

(2) issue subpoenas, compel the attendance of witnesses and the production of any papers, books, accounts, documents and testimony, and to cause the deposition of witnesses, either residing within or without the state, to be taken in the manner prescribed by law for taking depositions in civil actions in the district courts. In case of the failure of any person to comply with any subpoena issued on behalf of the commission, or on the refusal of any witness to testify to any matters regarding which the witness may be lawfully questioned, the district court of any county, on application of a member of the commission, may require compliance by proceedings for contempt, as in the case of failure to comply with a subpoena issued from such court or a refusal to testify in such court. Each witness who appears before the commission by its order or subpoena, other than a state officer or employee, shall receive for such attendance the fees and mileage provided for witnesses in civil cases in courts of record which shall be audited and paid upon presentation of proper vouchers sworn to by such witnesses and approved by the chairperson of the commission or by a person or persons designated by the chairperson;

(3) enter into contracts necessary to administer the provisions of the Kansas law enforcement training act and the certification of law enforcement officers; and

(4) assess the costs of such matters pending before the commission under this section against the governmental entity employing the police officer or law enforcement officer.

(c) Members of the commission attending meetings of the commission, or attending a committee meeting authorized by the commission, shall be paid amounts provided for in subsection (e) of K.S.A. 75-3223, and amendments thereto. The commission shall be responsible for approving all expense vouchers of members.

(d) The commission shall meet at least once each year at the training center and may hold other meetings whenever they are called by the chairperson.

(e) The commission shall adopt the rules and regulations that are necessary to ensure that law enforcement officers are adequately trained and to enforce the provisions of the Kansas law enforcement training act. Such rules and regulations shall include, but are not limited to, the establishment of a course of fire as a standard qualification for active law enforcement officers to carry firearms that may also be used for qualified retired officers to carry firearms pursuant to federal law. The director of police training shall provide qualification opportunities for qualified retired officers at the times and places the director determines to be necessary. The training center shall charge and collect a fee from retired state, local and federal officers for the qualification opportunities, but these fees shall be limited to the actual costs of presenting the standard qualifications course.

(f) On and after July 1, 2012, the commission shall require fingerprinting of each applicant for certification under the Kansas law enforcement training act, and may require fingerprinting of a person who has received a certificate under the Kansas law enforcement training act prior to July 1, 2012, if such person's conduct is investigated pursuant to this section. The commission shall appoint an employee of the commission whose official duty includes seeking and maintaining confidential information as provided by this subsection. The appointed employee shall submit fingerprints to the Kansas bureau of investigation and to the federal bureau of investigation for the purpose of verifying the identity of such applicant or certificate holder and for obtaining records of that person's criminal arrests and convictions. Upon the request of the appointed employee, the Kansas bureau of investigation and other criminal justice agencies shall provide to the appointed employee all background investigation information including criminal history record information, arrest and nonconviction data and criminal intelligence information. Such information, other than conviction data, shall be confidential and shall not be disclosed by the appointed employee, except for a purpose stated in this section. In addition to any other penalty provided by law, unauthorized disclosure of such information shall be grounds for removal from office or termination of employment.

History: L. 1968, ch. 81, § 7; L. 1973, ch. 331, § 4; L. 1974, ch. 348, § 80; L. 1975, ch. 416, § 13; L. 1982, ch. 322, § 11; L. 1983, ch. 256, § 5; L. 1988, ch. 306, § 1; L. 2005, ch. 141, § 4; L. 2006, ch. 170, § 12; L. 2012, ch. 89, § 5; July 1.



74-5607a Certification for full-time and part-time law enforcement officers; annual training; provisional certificate.

74-5607a. Certification for full-time and part-time law enforcement officers; annual training; provisional certificate. (a) The commission shall not issue a certification as a full-time police officer or law enforcement officer unless such officer has been awarded a certificate attesting to satisfactory completion of a full-time officer basic course of accredited instruction at the training center or at a certified state or local law enforcement training school or has been awarded such a certificate for not less than the number of hours of instruction required by the Kansas law enforcement training act at the time such certificate was issued or received a permanent appointment as a full-time police officer or law enforcement officer prior to July 1, 1969, or was appointed a railroad policeman pursuant to K.S.A. 66-524, and amendments thereto, on or before January 1, 1982. No person shall receive certification as a part-time police officer or law enforcement officer unless such officer has been awarded a certificate attesting to the satisfactory completion of a part-time officer basic course of instruction in law enforcement at the training center or at a certified state or local law enforcement training school.

(b) Beginning the second year after certification, every full-time police officer or law enforcement officer shall complete annually 40 hours of continuing law enforcement education or training in subjects relating directly to law enforcement. Failure to complete such training shall be grounds for suspension of a certificate issued under the Kansas law enforcement training act until such training is completed, except that the commission may stay any such suspension upon a showing of hardship upon the employing law enforcement agency. The commission, in consultation with the director of police training, shall adopt rules and regulations regarding such education or training. Such education or training may include procedures for law enforcement to follow when responding to an allegation of stalking. Every city, county and state agency shall send to the director certified reports of the completion of such education or training. The commission shall maintain a record of the reports in the central registry.

(c) Subject to the provisions of subsection (d):

(1) Any person who is appointed or elected as a police officer or law enforcement officer and who does not hold a certificate as required by subsection (a) may be issued a provisional certificate for a period of one year. The commission may extend the one-year period for the provisional certificate if in the commission's determination the extension would not constitute an intentional avoidance of the requirements of subsection (a). If a person's provisional certificate expires or is revoked, the person shall not be issued another provisional certificate within one year of the expiration or revocation. A provisional certificate shall be revoked upon dismissal from any basic training program authorized by K.S.A. 74-5604a, and amendments thereto. A provisional certificate may be revoked upon voluntary withdrawal from any basic training program authorized by K.S.A. 74-5604a, and amendments thereto.

(2) Any police officer or law enforcement officer who does not complete the education or training required by subsection (b) by the date such education or training is required to have been completed shall be subject to revocation or suspension of certification and loss of the officer's office or position.

(d) The commission may extend, waive or modify the annual continuing education requirement, when it is shown that the failure to comply with the requirements of subsection (a) or (b) was not due to the intentional avoidance of the law.

History: L. 1982, ch. 322, § 4; L. 1988, ch. 306, § 2; L. 1995, ch. 180, § 10; L. 2006, ch. 170, § 13; L. 2008, ch. 137, § 7; L. 2012, ch. 89, § 6; July 1.



74-5608a Certification of persons completing training in other jurisdictions; waiver of courses.

74-5608a. Certification of persons completing training in other jurisdictions; waiver of courses. (a) The commission may, in the exercise of discretion, award a certificate to any person who has been duly certified under the laws of another state or territory if, in the opinion of the director of police training, the requirements for certification in such other jurisdiction equal or exceed the qualifications required to complete satisfactorily the basic course of instruction at the training center.

(b) The commission may waive any number of the hours or courses required to complete the basic course of instruction at the training center, part-time school, reciprocity school or for the hours required for annual continuing education for any person who, in the opinion of the director of police training, has received sufficient training or experience that such hours of instruction would be, unless waived, unduly burdensome or duplicative.

History: L. 1976, ch. 351, § 3; L. 1995, ch. 180, § 11; L. 1997, ch. 168, § 4; L. 2006, ch. 170, § 14; L. 2012, ch. 89, § 7; July 1.



74-5609a Tuition; reimbursement of tuition.

74-5609a. Tuition; reimbursement of tuition. (a) The law enforcement training center is authorized to charge tuition for each railroad policeman, each employee of a tribal law enforcement agency, each horsethief reservoir benefit district law enforcement officer and each school law enforcement officer enrolled in a course at the training center. Such tuition shall not exceed the training center's average operating cost per trainee. Tuition charges authorized by this section shall cover the cost of room, board and all necessary instructional supplies and material for any railroad policeman or school law enforcement officer attending the law enforcement training center.

(b) Any city, county or state agency which commences employment of a police officer or law enforcement officer within one year of the time such police officer or law enforcement officer has completed a course of instruction at a state or local law enforcement training school shall reimburse the city, county or state agency which paid the tuition for training such officer. This reimbursement shall include the amount of the tuition paid, the officer's salary and travel expenses and any other expenses incurred which were incidental to training such officer.

History: L. 1982, ch. 322, § 5; L. 1987, ch. 277, § 5; L. 1996, ch. 256, § 17; L. 2010, ch. 42, § 6; July 1.



74-5611 Annual report to attorney general of persons attending training center.

74-5611. Annual report to attorney general of persons attending training center. The director of police training shall annually report to the attorney general of the state of Kansas the names of all persons who attended law enforcement training center during each training year.

History: L. 1975, ch. 157, § 2; L. 1995, ch. 180, § 12; L. 2006, ch. 170, § 15; July 1.



74-5611a Central registry; purpose; required reports; immunity from liability.

74-5611a. Central registry; purpose; required reports; immunity from liability. (a) The commission shall establish and maintain a central registry of all Kansas police officers or law enforcement officers. The purpose of the registry is to be a resource for all agencies who appoint or elect police or law enforcement officers to use when reviewing employment applications of such officers. The registry shall be made available only to those agencies who appoint or elect police or law enforcement officers.

(b) The director shall provide forms for registration and shall refuse any registration not submitted on such form in full detail.

(c) Within 30 days of appointment, election or termination, every city, county and state agency, every school district and every community college shall submit the name of any person appointed or elected to or terminated from the position of police officer or law enforcement officer within its jurisdiction.

(d) Upon termination, the agency head shall include a report explaining the circumstances under which the officer resigned or was terminated. Such termination report shall be available to the terminated officer and any law enforcement agency to which the terminated officer later applies for a position as a police officer or law enforcement officer. The terminated officer may submit a written statement in response to the termination and any such statement shall be included in the registry file concerning such officer. The director shall adopt a format for the termination report.

(e) The agency, agency head and any officer or employee of the agency shall be absolutely immune from civil liability:

(1) For the report made in accordance with subsection (d); and

(2) when responding in writing to a written request concerning a current or former officer from a prospective law enforcement agency of that officer for the report made in accordance with subsection (d) and for the disclosure of such report.

History: L. 1982, ch. 322, § 7; L. 1987, ch. 277, § 6; L. 1992, ch. 157, § 1; L. 1995, ch. 180, § 13; L. 2004, ch. 149, § 3; L. 2006, ch. 170, § 16; July 1.



74-5616 Eligibility for appointment as officer; certification by commission required; conditioning, suspension, revocation or denial of certification, reprimand or censure; emergency proceedings; judicial review; investigations.

74-5616. Eligibility for appointment as officer; certification by commission required; conditioning, suspension, revocation or denial of certification, reprimand or censure; emergency proceedings; judicial review; investigations. (a) No person shall be appointed as a full-time law enforcement officer unless the person holds a full-time active law enforcement certificate or a provisional law enforcement certificate. No person shall be appointed as a part-time officer unless the person holds a full-time active law enforcement certificate, a part-time active law enforcement certificate or a provisional certificate.

(b) The commission may suspend, condition or revoke the certification of a police officer or law enforcement officer, reprimand or censure a police officer or law enforcement officer, or deny the certification of a police officer or law enforcement officer who:

(1) Fails to meet and maintain the requirements of K.S.A. 74-5605 or 74-5607a, and amendments thereto;

(2) has knowingly submitted false or misleading documents or willfully failed to obtain any certification under the Kansas law enforcement training act;

(3) provides false information or otherwise fails to cooperate in a commission investigation to determine a person's continued suitability for law enforcement certification;

(4) fails to complete the annual continuing education required by K.S.A. 74-5607a, and amendments thereto, and implementing rules and regulations or otherwise fails to comply with the requirements of the Kansas law enforcement training act;

(5) engaged in conduct which, if charged as a crime, would constitute a felony crime under the laws of this state, a misdemeanor crime of domestic violence as defined in the Kansas law enforcement training act at the time the conduct occurred or a misdemeanor crime that the commission determines reflects on the honesty, trustworthiness, integrity or competence of the applicant as defined by rules and regulations of the commission;

(6) has used racial or other biased-based policing prohibited by K.S.A. 2015 Supp. 22-4609, and amendments thereto; or

(7) has engaged in unprofessional conduct as defined by rules and regulations of the commission.

(c) The procedure for the censure or reprimand of a police officer or law enforcement officer, or ordering a condition, suspension, revocation or denial of certification of a person as a police officer or law enforcement officer or an applicant for certification, shall be in accordance with the Kansas administrative procedure act.

(d) The commission may commence an emergency proceeding under the Kansas administrative procedure act to suspend the certification of any police officer or law enforcement officer who engages in conduct constituting grounds for discipline in this section and whose continued performance of duties constitutes an immediate danger to the public.

(e) Any action of the commission pursuant to this section is subject to review in accordance with the Kansas judicial review act. Upon request of the commission, the attorney general shall prosecute or defend any action for review on behalf of the state, but the county or district attorney of the county where the police or law enforcement officer has been employed as such shall appear and prosecute or defend such action upon request of the attorney general or commission. The commission may elect to retain the services of a private attorney to appear and prosecute or defend any action on behalf of the commission.

(f) The agency head or other appointing authority for a police officer or law enforcement officer under investigation for a violation of this section shall provide all reports, documentation, transcripts, recordings and other information to the commission when requested during the course of such investigation.

History: L. 1983, ch. 256, § 1; L. 1988, ch. 306, § 3; L. 1995, ch. 180, § 14; L. 1997, ch. 168, § 5; L. 2006, ch. 170, § 17; L. 2010, ch. 17, § 186; L. 2012, ch. 89, § 8; L. 2015, ch. 89, § 1; July 1.



74-5617 Requirement to hold permanent or provisional certification, penalties; violations of act.

74-5617. Requirement to hold permanent or provisional certification, penalties; violations of act. (a) Every candidate for appointment to a position as a police officer or law enforcement officer shall hold permanent or provisional certification.

(b) For the purpose of determining the eligibility of an individual for certification under this act, the commission may require the submission of training and education records, and experience history, medical history, medical examination reports and records, and interview appraisal forms.

(c) Law enforcement agencies in Kansas shall be responsible for their agency's observance of the hiring requirements of this section.

(d) No law enforcement agency head or other appointing authority shall knowingly permit the hiring of any person in violation of the requirements of this act, or knowingly permit the continued employment of any person as a law enforcement officer after receiving written notice from the commission that the person does not hold an active law enforcement certificate. No law enforcement agency head or other appointing authority shall knowingly permit any auxiliary personnel who have been convicted of a felony offense under the laws of Kansas or any other jurisdiction access to law enforcement records or communication systems that are restricted under state or federal law or appoint as auxiliary personnel any person who does not meet the requirements of K.S.A. 74-5605, and amendments thereto. Any violation of the requirements of this act shall be deemed to constitute misconduct in office and shall subject the agency head or appointing authority to:

(1) Removal from office pursuant to K.S.A. 60-1205, and amendments thereto; or (2) a civil penalty in a sum set by the court of not to exceed $500 for each occurrence of noncompliance in an action brought in the district court, which penalty shall be paid to the state treasurer for deposit in the state treasury and credit to the Kansas commission on peace officers' standards and training fund.

(e) Whenever in the judgment of the commission any person has engaged in any acts or practices which constitute a violation of this act, or any rules and regulations of the commission, the commission may make application to the district court, without giving bond, for civil enforcement of this act or rules and regulations in accordance with the Kansas judicial review act. The district or county attorney of any county shall at the request of the commission render such legal assistance as necessary in carrying out the provisions of this act. Upon the request of the commission, the district or county attorney of the proper county shall institute in the name of the state or commission proceedings for appropriate relief, whether mandatory, injunctive or declaratory, preliminary or final, temporary or permanent, equitable or legal, against any person regarding whom a complaint has been made charging such person with the violation of any provision of this act.

(f) The commission shall make such inquiry as necessary to determine compliance with the requirements of this section and the rules and regulations adopted under it.

(g) It shall be the responsibility of the agency head to ensure that every police officer or law enforcement officer under their supervision has the opportunity to receive the mandatory training as prescribed in K.S.A. 74-5604a, and amendments thereto.

History: L. 1983, ch. 256, § 2; L. 1988, ch. 306, § 4; L. 1997, ch. 168, § 6; L. 2006, ch. 170, § 18; L. 2010, ch. 17, § 187; July 1.



74-5619 Law enforcement training center fund; Kansas commission on peace officers' standards and training fund.

74-5619. Law enforcement training center fund; Kansas commission on peace officers' standards and training fund. (a) (1) There is hereby created in the state treasury the law enforcement training center fund. All moneys credited to such fund under the provisions of this act or any other law shall be expended only for the purpose and in the manner prescribed by law.

(2) All moneys received for assessments as provided pursuant to K.S.A. 74-5607, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the law enforcement training center fund.

(b) There is hereby created in the state treasury the Kansas commission on peace officers' standards and training fund. All moneys credited to such fund under the provisions of this act or any other law shall be expended only for the purpose of the operation of the commission to carry out its powers and duties as mandated by law. The director may apply for and receive public or private grants, gifts and donations of money for the commission. All moneys received from grants, gifts and donations shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas commission on peace officers' standards and training fund.

(c) This section shall be part of and supplemental to the Kansas law enforcement training act.

History: L. 1988, ch. 306, § 5; L. 2001, ch. 5, § 330; L. 2006, ch. 170, § 19; July 1.



74-5620 Local law enforcement training reimbursement fund; expenditures.

74-5620. Local law enforcement training reimbursement fund; expenditures. (a) There is hereby created in the state treasury the local law enforcement training reimbursement fund. All expenditures from the local law enforcement training fund shall: (1) Be distributed to municipalities which participated in local law enforcement training programs, certified by the commission, which existed prior to January 1, 1992, in accordance with a distribution formula developed by the commission; (2) not exceed more than 100% of the actual training costs incurred by the municipality in participating in the local law enforcement training program; and (3) be distributed for basic law enforcement training and not be for any type of continuing law enforcement training education programs. Such distribution formula shall provide that distribution be based on the number of individuals trained and the cost per individual trained of each such municipality. Any such distributions shall be reviewed on a year-to-year basis and adjusted accordingly pursuant to the criteria specified in this section. The commission shall conduct a review of all local law enforcement training programs in which municipalities receiving expenditures pursuant to this act are participating and shall require that all such law enforcement training programs report their costs in a standardized format prescribed by the commission. Expenditures from the local law enforcement training reimbursement fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the commission or by a person or persons designated by the commission.

(b) This section shall be part of and supplemental to the Kansas law enforcement training act.

History: L. 1992, ch. 315, § 11; L. 2006, ch. 170, § 20; L. 2011, ch. 9, § 1; July 1.



74-5621 Severability clause.

74-5621. Severability clause. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1995, ch. 180, § 15; July 1.



74-5622 Certification; active status, time period, lapse, reinstatement; revocation, reinstatement.

74-5622. Certification; active status, time period, lapse, reinstatement; revocation, reinstatement. (a) Certification by the commission will remain active for a period of five years after leaving employment as a law enforcement officer. Certification which has lapsed due to more than five years since employment as a law enforcement officer may be reinstated if the applicant, within one year of reappointment:

(1) Satisfactorily completes the current basic training required under K.S.A. 74-5607a, and amendments thereto;

(2) passes a written competency test and firearms proficiency qualification course developed and administered by the Kansas law enforcement training center; or

(3) obtains from the commission pursuant to K.S.A. 74-5608a(b), and amendments thereto, a waiver based on the training, experience and circumstances of the applicant.

(b) (1) A person whose certificate issued under the Kansas law enforcement training act has been revoked may petition the commission to reinstate the certificate after the expiration of five years from the effective date of such revocation. If the commission denies a petition for reinstatement, such person may petition the commission to reinstate the certificate after the expiration of five years from such denial.

(2) The commission may reinstate a revoked certificate upon a finding that the petitioner is otherwise qualified for certification under the Kansas law enforcement training act and is sufficiently rehabilitated to warrant the public trust. The burden shall be upon the petitioner to establish rehabilitation by clear and convincing evidence.

(3) In determining whether a petitioner is sufficiently rehabilitated to warrant the public trust, the commission may consider any relevant evidence, and may, but shall not be required, to consider the following factors:

(A) The present moral fitness of the petitioner for performance of duties as a police officer or law enforcement officer;

(B) the demonstrated consciousness of the wrongful conduct and disrepute which the conduct has brought upon the law enforcement profession and the administration of justice;

(C) the extent of the petitioner's rehabilitation;

(D) the nature and seriousness of the original misconduct;

(E) the conduct subsequent to discipline;

(F) the time elapsed since the original discipline; and

(G) the petitioner's character, maturity and experience at the time of the original revocation.

(4) The proceedings on a petition for reinstatement shall be conducted in accordance with the Kansas administrative procedure act.

History: L. 1997, ch. 168, § 7; L. 2012, ch. 89, § 9; L. 2015, ch. 89, § 2; July 1.



74-5623 Affiliation with the Kansas police and firemen's retirement system.

74-5623. Affiliation with the Kansas police and firemen's retirement system. (a) (1) Notwithstanding the provisions of K.S.A. 74-4971, and amendments thereto, on or after the effective date of this act, the Kansas commission on peace officers' standards and training shall affiliate with the Kansas police and firemen's retirement system established under the provisions of K.S.A. 74-4951 et seq., and amendments thereto, pursuant to the provisions of this act for membership in the system of members of the staff of the Kansas commission on peace officers' standards and training who have been designated as law enforcement officers by the executive director pursuant to K.S.A. 74-5603, and amendments thereto, and successfully completed the required course of instruction for law enforcement officers approved by the Kansas law enforcement training center or are certified pursuant to the provisions of K.S.A. 74-5607a, and amendments thereto. For purposes of such affiliation for membership in the system of such members, the Kansas commission on peace officers' standards and training shall be considered a new participating employer. The Kansas commission on peace officers' standards and training shall make application for affiliation with such system in the manner provided by K.S.A. 74-4954, and amendments thereto, to be effective on July 1 next following application. The Kansas commission on peace officers' standards and training shall affiliate for membership in the system of such members for participating service credit.

(2) The Kansas commission on peace officers' standards and training shall pay a sum sufficient to satisfy any obligations as certified by the board of trustees of the retirement system and the employer contributions of the Kansas commission on peace officers' standards and training shall be as provided in subsection (1) of K.S.A. 74-4967, and amendments thereto.

(b) (1) Each such member of the staff employed by the Kansas commission on peace officers' standards and training on the date of affiliation, may become a member of the Kansas police and firemen's retirement system on the first day of the payroll period of such member, coinciding with or following the entry date of the Kansas commission on peace officers' standards and training as provided in this section, only by filing with the board of trustees of the system, on or before the entry date of the Kansas commission on peace officers' standards and training as provided in this section, a written election to become a member of the system. Failure to file such written election shall be presumed to be an election not to become a member of the system. Such election, whether to become or not to become a member, shall be irrevocable.

(2) Each such member of the staff of the Kansas commission on peace officers' standards and training who is on an authorized leave of absence or is in the military service on the entry date of the Kansas commission on peace officers' standards and training as provided in this section may become a member of the Kansas police and firemen's retirement system on the first day of the first payroll period of such member, coinciding with such member's return to active employment and payroll of the Kansas commission on peace officers' standards and training, only by filing with the board of trustees of the system within 10 days after such return to active employment a written election to become a member of the system. Failure to file such written election shall be presumed to be an election not to become a member of the system. Such election, whether to become a member or not to become a member, shall be irrevocable.

(c) Each such member who is employed as a member of the staff of the Kansas commission on peace officers' standards and training on or after the entry date of the Kansas commission on peace officers' standards and training into the Kansas police and firemen's retirement system as provided in this section shall become a member of the Kansas police and firemen's retirement system on the first day of such employment.

(d) If the Kansas commission on peace officers' standards and training affiliates as provided in this act, the Kansas commission on peace officers' standards and training and each member of the staff who elects to become a member shall be subject to the provisions of K.S.A. 74-4951 et seq., and amendments thereto, as applicable.

(e) The division of the budget of the department of administration and the governor shall include in the budget and in the budget request for appropriations for personnel services the amount required to satisfy the employer's obligation under this act as certified by the board of trustees of the system, and shall present the same to the legislature for allowance and appropriations.

(f) The determination of retirement, death or disability benefits shall be computed upon the basis of "credited service" as used in K.S.A. 74-4951 et seq., and amendments thereto, but shall include only participating service with the person's participating employer, commencing on and after the effective date of affiliation by the participating employer with the Kansas police and firemen's retirement system.

History: L. 2006, ch. 170, § 21; July 1.






Article 57 CRIMINAL JUSTICE INFORMATION SYSTEM COMMITTEE

74-5701 Establishment of committee; membership; meetings; compensation and expenses.

74-5701. Establishment of committee; membership; meetings; compensation and expenses. (a) There is hereby established the Kansas criminal justice information system committee to be composed of the following persons or their designated representative: (1) The secretary of administration; (2) the director of the Kansas bureau of investigation; (3) the superintendent of the Kansas highway patrol; (4) a sheriff as designated by the Kansas sheriff's association; (5) a chief of police as designated by the Kansas association of chiefs of police; (6) the secretary of the Kansas department of corrections; (7) the judicial administrator of the office of judicial administration; (8) a prosecutor as designated by the Kansas county and district attorneys association; (9) a court administrator or clerk as designated by the Kansas association of district court clerks and administrators; and (10) a representative from the Kansas association of public safety communications officials.

(b) The committee shall elect a chairperson and the secretary of administration shall serve as co-chairperson. The chairperson shall serve for a term of one year. The co-chairperson may cast a vote only in cases of tie votes.

(c) The committee shall meet, on call of the chairperson, as often as is necessary to carry out the provisions of this article. Members of the committee attending meetings of such committee, or attending a subcommittee meeting thereof authorized by such committee, shall be paid subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

(d) As used in this article, "committee" means the Kansas criminal justice information system committee.

History: L. 1968, ch. 123, § 1; L. 1970, ch. 343, § 1; L. 1974, ch. 348, § 81; L. 1991, ch. 241, § 1; L. 2003, ch. 62, § 1; L. 2014, ch. 46, § 1; July 1.



74-5702 Same; purposes, powers and duties.

74-5702. Same; purposes, powers and duties. (a) The committee shall establish, maintain, upgrade and enhance the criminal justice information system, by adoption, management and enforcement of a minimum standard of computerized information. Such minimum standards shall be established by the committee by rules and regulations and may be changed as technology and system management may require.

(b) The committee shall make available through funds from K.S.A. 74-5707, and amendments thereto, a connection between each county and the state into a unified electronic information system, if the county meets the standards for use of the connection established by the committee by rules and regulations.

(c) The committee shall approve substantive changes, as defined by the committee by rules and regulations, made by any state agency or other agency to the electronic information exchange format, programming or other components of the criminal justice information system before the changes may be implemented. The committee shall report regularly to the criminal justice coordinating council, established by K.S.A. 74-9501, and amendments thereto. The committee shall inform the council and request its comments regarding proposed rules and regulations, policies and standards proposed by the committee and proposed projects which would expand or modify the criminal justice information system or its services.

(d) The committee is authorized to enter into agreements to lease or purchase such facilities and equipment as may be necessary to establish, operate and maintain such electronic information system, or as needed to accomplish the operations of the committee. The committee may designate a specific state agency or group of agencies to provide a specific service or group of services to the system. The cost of establishing, maintaining and upgrading such system, except as otherwise provided in this article, shall be paid for from funds appropriated or made available for such purpose by the legislature. The committee is hereby authorized and directed to accept and use any available funds for the establishment, maintenance, upgrading and operation of the information system.

(e) The chairperson may appoint subcommittees to assist the committee in its operation.

(f) Within the limits of appropriations therefor, the committee may appoint a director who shall be in the unclassified service of the Kansas civil service act and shall receive an annual salary fixed by the committee.

History: L. 1968, ch. 123, § 2; L. 1970, ch. 343, § 2; L. 1991, ch. 241, § 2; L. 2003, ch. 62, § 2; L. 2014, ch. 46, § 2; July 1.



74-5703 Same; outlet or terminal required in each county; additional outlets and terminals; costs; exceptions; acceptance and use of funds.

74-5703. Same; outlet or terminal required in each county; additional outlets and terminals; costs; exceptions; acceptance and use of funds. The board of county commissioners of each county shall establish, maintain and equip at least one outlet or terminal within the county as part of the statewide information system created under this article. Upon application to and written approval of the committee, additional outlets or terminals may be established within a county by the board of county commissioners of such county or by the governing body of any city within such county. Except as otherwise provided in this article, the cost of establishing and upgrading any such outlet or terminal, including the cost of equipment and the cost of connecting it to the statewide system, shall be paid for by the political subdivision so establishing such outlet or terminal from its general fund. The board of county commissioners of each county and the governing body of any city establishing or upgrading an outlet or terminal under this article are hereby authorized and directed to accept and use any available funds for the operation of the criminal justice information system.

History: L. 1968, ch. 123, § 3; L. 1970, ch. 343, § 3; L. 1991, ch. 241, § 3; L. 2003, ch. 62, § 3; L. 2014, ch. 46, § 3; July 1.



74-5704 Same; rules, regulations and policies.

74-5704. Same; rules, regulations and policies. The committee shall adopt and enforce such rules, regulations and policies as are necessary for the establishment, maintenance, upgrading and operation of the statewide criminal justice information system.

History: L. 1968, ch. 123, § 4; L. 1970, ch. 343, § 6; L. 1991, ch. 241, § 4; L. 2003, ch. 62, § 4; L. 2014, ch. 46, § 4; July 1.



74-5705 Upgrading of single terminal in county; cost.

74-5705. Upgrading of single terminal in county; cost. The committee may require the board of county commissioners of any county in which there is located only one outlet or terminal to upgrade such outlet or terminal at the expense of such county.

History: L. 1970, ch. 343, § 4; July 1.



74-5706 Provision for additional outlets and upgrading existing outlets in county with more than one outlet; determination of cost.

74-5706. Provision for additional outlets and upgrading existing outlets in county with more than one outlet; determination of cost. The committee may provide for additional outlets or terminals in any county and for upgrading any outlet or terminal in a county in which there is more than one outlet or terminal. The cost of providing any additional outlet or terminal required under authority of this section and the cost of upgrading any outlet or terminal required under authority of this section shall be paid in accordance with this section as determined by the committee. The committee may determine that the board of county commissioners or the governing body of the city in which any such outlet or terminal is located or to be located shall pay the entire cost thereof, or that the state and such county or city shall share such cost, or that the state shall pay such entire cost. In making such determination the committee is directed to provide that the state shall pay all or part of any costs incurred under this section if the committee is of the opinion that such costs are necessary to maintain or improve the effectiveness of the statewide criminal justice information system as a whole.

History: L. 1970, ch. 343, § 5; L. 1991, ch. 241, § 5; L. 2003, ch. 62, § 5; L. 2014, ch. 46, § 5; July 1.



74-5707 Criminal justice information system line fund.

74-5707. Criminal justice information system line fund. There is hereby created in the state treasury the criminal justice information system line fund. All moneys credited to the criminal justice information system line fund shall be used by the Kansas bureau of investigation for the purpose of providing communications lines, outlets and terminals to each county for the Kansas criminal justice information system, as required by K.S.A. 74-5702, and amendments thereto. All expenditures from the criminal justice information system line fund shall be made in accordance with appropriation acts, upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the director of the Kansas bureau of investigation or the director's designee.

History: L. 2010, ch. 145, § 3; July 1.






Article 58 BOARD OF EXAMINERS IN FITTING AND DISPENSING OF HEARING INSTRUMENTS

74-5801 Board of examiners for hearing instruments, establishment.

74-5801. Board of examiners for hearing instruments, establishment. There is hereby established the Kansas board of examiners in fitting and dispensing of hearing instruments constituted as provided in this act and hereinafter called the "board."

History: L. 1968, ch. 164, § 1; L. 1978, ch. 308, § 68; L. 1981, ch. 299, § 59; L. 2006, ch. 115, § 1; July 1.



74-5802 Same; appointment of members; qualifications; terms; vacancies; removal.

74-5802. Same; appointment of members; qualifications; terms; vacancies; removal. (a) The governor shall appoint a board of examiners of hearing instrument dispensers, consisting of five persons. No person shall be eligible for appointment as a member of the board unless such person is a resident of Kansas. The governor shall appoint three members of such board who are licensed in this state as hearing instrument fitters and dispensers and shall have been engaged in the actual practice of fitting and dispensing hearing instruments in this state continuously for the last five years. The Kansas hearing aid association shall submit the names of three persons licensed in this state as hearing instrument fitters and dispensers and the Kansas speech language and hearing association shall submit the names of three persons licensed in this state  as hearing instrument fitters and dispensers to the governor who shall select at least one member from each list to be on the board with the third member being selected by the governor. The final composition of the board shall include one audiologist who is also licensed as a hearing instrument fitter and dispenser and one hearing instrument fitter and dispenser who is not licensed as an audiologist. The governor shall appoint two members of such board who are individuals not currently engaged in the practice of fitting and dispensing hearing instruments nor have any current or previous affiliation with a fitter and dispenser of hearing instruments. Each member shall be appointed by the governor for terms of three years. Vacancies shall be filled by appointment by the governor for the unexpired term. The governor shall have the power to remove from office any member of the board for neglect of duty, incompetency, improper or unprofessional conduct, or when the certificate of a member has been revoked.

(b) The provisions of this act shall not affect the office of any member of the board appointed prior to the effective date of this act. As positions become vacant on the board, appointments shall be made in a manner so as to comply with the provisions of this section.

History: L. 1968, ch. 164, § 2; L. 2006, ch. 115, § 2; July 1.



74-5803 Same; meetings.

74-5803. Same; meetings. The board shall meet at least once each year at a place and time determined by the chairman. The board shall also meet at such other times and places as are specified by the chairman to carry out the purposes of this act.

History: L. 1968, ch. 164, § 3; July 1.



74-5804 Same; records; quorum; meetings open to public.

74-5804. Same; records; quorum; meetings open to public. The board shall keep a record in which shall be registered the name, residence, place of business, date of issuance of license, renewals, revocations, suspensions or other disciplinary action of every person authorized under this act to practice the fitting of or dispensing of hearing aids. A majority of the board shall constitute a quorum and the proceedings thereof shall be open to the public.

History: L. 1968, ch. 164, § 4; L. 2006, ch. 115, § 3; July 1.



74-5805 Same; annual organization; compensation and expenses; fees, disposition; fee fund.

74-5805. Same; annual organization; compensation and expenses; fees, disposition; fee fund. At the first meeting of the board in every year it shall elect from its own membership a chairman and vice-chairman. The board shall appoint one of its own members or some other person to serve as executive officer of the board. The executive officer shall be in the unclassified service of the Kansas civil service act and shall receive compensation fixed by the board with the approval of the state finance council.

Members of the board attending meetings of such board, or attending a subcommittee meeting thereof authorized by such board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto. The board shall remit all moneys received by or for it from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the hearing instrument board fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive officer or by a person or persons designated by such executive officer.

History: L. 1968, ch. 164, § 5; L. 1973, ch. 309, § 40; L. 1974, ch. 348, § 82; L. 2001, ch. 5, § 331; L. 2006, ch. 115, § 4; L. 2011, ch. 53, § 50; July 1.



74-5806 Same; powers and duties; rules and regulations.

74-5806. Same; powers and duties; rules and regulations. The board is hereby authorized, empowered and directed to administer and enforce the provisions of this act and it is hereby granted such specific powers as are necessary for the purpose of administering and enforcing the same. In addition thereto the board shall have the power:

(a) To employ or contract with agents, attorneys and inspectors under such rules and regulations as it may prescribe in accordance with the provisions of this act, but no state officer shall be eligible for employment by the board.

(b) To make all necessary disbursements and purchases to carry out the provisions of this act.

(c) To appoint representatives to conduct or supervise the examination of applicants for license.

(d) To designate the time and place for examining applicants for licenses.

(e) The board shall preserve an accurate record of all meetings and proceedings of the board including a complete record of all prosecutions and disciplinary actions for violations of this act and rules and regulations adopted thereunder, and of examinations held under the provisions hereof. Such records shall be kept in the office of the board and made accessible to the public in accordance with the Kansas open records act.

(f) To administer oaths; take testimony upon revoking, suspending or taking other disciplinary action against licenses.

(g) To grant all licenses to eligible applicants and to revoke, suspend or take other authorized disciplinary action against any such license granted for any of the causes specified in this act or rules and regulations adopted thereunder.

(h) Each witness who appears before the board at its request, other than a state officer or employee, shall receive for his attendance the fees and mileage provided for witnesses in civil cases in courts of record which shall be audited and paid upon the presentation of proper vouchers sworn to by such witnesses and approved by the chair or executive officer of the board.

(i) To make rules and regulations for the procedure, conduct and government of applicants and licensees, for implementation and administration of this act and to prescribe by rules and regulations a code of ethics for hearing instrument fitters and dispensers within this state, which the rules and regulations shall not be inconsistent with the provisions of this act.

(j) To require, in its discretion, the periodic inspection and calibration of audiometric testing equipment and to carry out the periodic inspection of facilities of all persons who practice the fitting or dispensing of hearing instruments.

History: L. 1968, ch. 164, § 6; L. 2006, ch. 115, § 5; July 1.



74-5807 Same; definitions.

74-5807. Same; definitions. As used in this act, unless the context otherwise requires:

(a) The "board" means the Kansas board of examiners in fitting and dispensing of hearing instruments.

(b) "License" means an authorization to practice the fitting and dispensing of hearing instruments pursuant to this act and includes a temporary license and any certificate of endorsement issued prior to July 1, 2005.

(c) "Hearing instrument" means any instrument, aid or device designed for or represented as aiding or improving impaired human hearing and any parts of such an instrument, aid or device.

(d) "Practice of fitting and dispensing hearing instruments" means the evaluation or measurement of the powers or range of human hearing by means of an audiometer or by any other means as established by rules and regulations of the board and the consequent selection or adaptation or sale of hearing instruments intended to compensate for hearing loss, including the making of an impression of the ear.

History: L. 1968, ch. 164, § 7; L. 2006, ch. 115, § 6; July 1.



74-5808 Same; certain acts prohibited; display of license or certificate.

74-5808. Same; certain acts prohibited; display of license or certificate. (a) No person shall engage in the sale of or practice of dispensing and fitting hearing instruments or display a sign or in any other way advertise or hold oneself out as a person who practices the dispensing and fitting of hearing instruments unless such person holds a current, unsuspended, unrevoked license issued by the board as provided in this act, or unless such person holds a current, unsuspended, unrevoked certificate of endorsement. The license or certificate required by this section shall be kept conspicuously posted in such person's office or place of business at all times.

(b) No person shall use the title "hearing instrument dispenser," "hearing aid dispenser," "hearing instrument specialist," "hearing aid specialist," "hearing aid dealer," "hearing instrument dealer" or any other comparable or similar term or by any other words, letters, abbreviations or insignia that indicate such person practices the fitting of hearing instruments unless such person is licensed by the board.

History: L. 1968, ch. 164, § 8; L. 2006, ch. 115, § 7; July 1.



74-5809 Same; purchase agreement required; contents.

74-5809. Same; purchase agreement required; contents. Any person who practices the fitting or dispensing of hearing aids shall provide to each purchaser of a hearing instrument, a purchase agreement which shall contain the licensee's printed name, signature, address of regular place of practice and licensee number. The purchase agreement shall include the brand, model, style, type of technology, warranty and the amount charged for the hearing instrument furnished to the consumer. The purchase agreement shall also include the condition of the hearing instrument and whether it is assembled, new, used or rebuilt.

History: L. 1968, ch. 164, § 9; L. 2006, ch. 115, § 8; July 1.



74-5810 Same; certain persons exempt from act.

74-5810. Same; certain persons exempt from act. (a) This act shall not apply to:

(1) A person while such person is engaged in the practice of fitting hearing aids if such person's practice is part of the academic curriculum of an accredited institution of higher education or part of a program conducted by a public, charitable institution or nonprofit organization, which is primarily supported by voluntary contributions so long as such organization does not sell hearing aids or accessories thereto; or

(2) a licensed audiologist employed by a publicly funded school district, a special education cooperative or an education service center while serving preschool through high school age students so long as such organization does not sell hearing aids or accessories thereto and such person performing the fitting in this section does not specifically charge the person fitted a fee for such services.

(b) If a person exempt from this act pursuant to subsection (a) is a licensee of another state agency and a complaint is filed against such person with such agency regarding conduct covered by this act, such agency shall consult with the Kansas board of examiners in fitting and dispensing of hearing aids regarding such complaint.

(c) This act shall not be construed to prevent or limit any person who is a practitioner of the healing arts licensed by the state board of healing arts in treatment of any kind or in fitting hearing aids to the human ear.

History: L. 1968, ch. 164, § 10; L. 2003, ch. 47, § 1; July 1.



74-5810a Board of examiners; fees established by rules and regulations; limitations.

74-5810a. Board of examiners; fees established by rules and regulations; limitations. (a) The board is hereby authorized to adopt rules and regulations fixing the amount of fees for the following items and to charge and collect the amounts so fixed subject to the following limitations:

License application—not more than  $150

Temporary license—not more than  $150

Temporary license renewal—not more than  $150

License—not more than  $150

License or certificate of endorsement renewal—not

more than  $150

License or certificate of endorsement late renewal—not

more than  $200

License or certificate of endorsement reinstatement—not

more than  $300

Examination (written)—not more than  $50

Examination (practical, each section)—not more than  $35

State licensure verification per state—not more than  $25

Replacement of certificate or license—not more than  $25

Change of supervisor—not more than  $25

Insufficient funds—not more than  $35

Inactive license or renewal of inactive license—not

more than  $25

Conversion of inactive license to active license—not

more than  $150

(b) Whenever the board shall determine that the total amount of revenue derived from the fees collected pursuant to this section is insufficient to carry out the purposes for which such fees are collected, the board may amend such rules and regulations to increase the amount of the fee, except that the amount of the fee for any item shall not exceed the maximum amount authorized by this section. Whenever the amount of fees collected pursuant to this section provides revenue in excess of the amount necessary to carry out the purposes for which such fees are collected, it shall be the duty of the board to decrease the amount of the fee for one or more of the items listed in this subsection by amending the rules and regulations which fix such fees.

(c) Fees paid under this section are not refundable.

History: L. 1980, ch. 243, § 1; L. 1999, ch. 75, § 1; L. 2006, ch. 115, § 9; July 1.



74-5811 Qualifications for license applicants; fee required.

74-5811. Qualifications for license applicants; fee required. An applicant for a license shall submit an application on a form provided by the board and shall pay the license application fee provided for in K.S.A. 74-5810a, and amendments thereto and shall show to the satisfaction of the board that such applicant:

(a) Is 21 years of age or older; and

(b) has graduated from an accredited high school or has a degree equivalent to graduation from an accredited high school.

History: L. 1968, ch. 164, § 11; L. 1980, ch. 243, § 2; L. 1984, ch. 292, § 1; L. 1999, ch. 75, § 2; L. 2006, ch. 115, § 10; July 1.



74-5812 Examination of applicant; temporary license; fee, term, condition; revocation or suspension of temporary license; discipline of temporary licensee.

74-5812. Examination of applicant; temporary license; fee, term, condition; revocation or suspension of temporary license; discipline of temporary licensee. (a) An applicant for a license who is notified by the board that such applicant has fulfilled the requirements of K.S.A. 74-5811 shall appear at a time, place and before such persons as the board may designate, to be examined by written and practical tests in order to demonstrate that such applicant is qualified to practice the fitting and dispensing of hearing instruments:

(b) An applicant who fulfills the requirements of K.S.A. 74-5811, who has completed the required training hours as established by rules and regulations of the board and who has not held a temporary license within the preceding three years may apply to the board for a temporary license.

(c) Upon receiving an application provided under subsection (b) of this section, accompanied by the temporary license fee provided for in K.S.A. 74-5810a, the board may issue a temporary license which shall entitle the applicant to practice the fitting and dispensing of hearing instruments for a period ending 30 days after the next examination.

(d) No temporary license shall be issued by the board under this section unless the applicant shows to the satisfaction of the board that such applicant is or will be employed, and in the course of such employment will practice fitting and dispensing of hearing instruments under the supervision of a person who holds a valid license issued under this act and meets any other requirements established by rules and regulations of the board.

(e) If a person who holds a temporary license issued under this section does not take the next examination given after the date of issue, the temporary license shall not be renewed, except for good cause shown to the satisfaction of the board.

(f) If a person who holds a temporary license passes the examination, upon payment of the license fee, the board shall issue such person a license to practice fitting and dispensing of hearing instruments.

(g) If a person who holds a temporary license issued under this section takes and fails to pass the next examination given after the date of issue, the board may renew the temporary license. However, an individual may hold a temporary license no more than 16 months. No more than one renewal shall be permitted. A temporary license renewal fee as provided for in K.S.A. 74-5810a shall be charged by the board.

(h) A temporary license may be revoked, suspended or otherwise disciplined for the same grounds as provided in this act for licensees.

History: L. 1968, ch. 164, § 12; L. 1980, ch. 243, § 3; L. 2006, ch. 115, § 11; July 1.



74-5813 Same; examination.

74-5813. Same; examination. The examination provided in K.S.A. 74-5812 shall consist of:

(a) Tests of knowledge in the following areas as they pertain to the fitting of hearing instruments.

(1) Basic physics of sound.

(2) The human hearing mechanism, including the science of hearing and the cause and rehabilitation of abnormal hearing and hearing disorders.

(3) Structure and function of hearing instruments.

(4) Other areas relating to the fitting of hearing instruments as may be determined by the board.

(b) Tests of proficiency in the following techniques as they pertain to the fitting of hearing instruments.

(1) Pure tone audiometry, including air conduction testing and bone conduction testing.

(2) Live voice or recorded voice speech audiometry.

(3) Effective masking.

(4) Recording and evaluation of pure tone audiograms and speech audiometry to determine hearing instrument candidacy.

(5) Selection and adaptation of hearing instruments and testing of hearing instruments.

(6) Taking earmold impressions.

(7) Troubleshooting and modification of hearing instruments.

(8) Food and drug administration medical referral criteria.

(9) The hearing instrument act and rules and regulations adopted thereunder.

(10) Other skills as may be determined by the board for the fitting and dispensing of hearing instruments.

(c) The tests under this section shall not include questions requiring a medical or surgical education.

History: L. 1968, ch. 164, § 13; L. 2006, ch. 115, § 12; July 1.



74-5814 Licensure; fee and audiometric equipment test documentation required; reciprocity.

74-5814. Licensure; fee and audiometric equipment test documentation required; reciprocity. (a) The board shall issue a license to each applicant who (1) satisfactorily passes the examination, or (2) is currently licensed as an audiologist under K.S.A. 65-6501 et seq., and amendments thereto, and holds a doctoral degree or its equivalent in audiology from a nationally or regionally accredited college or university in a program with educational standards consistent with those of the state universities of Kansas, who pays the license fee provided for in K.S.A. 74-5810a, and amendments thereto and who submits documentation that the calibration of the applicant's audiometric testing equipment has been tested and verified as accurate within the preceding two-year period. The license shall be effective for one year.

(b) The board may issue a license to a person who is currently licensed to practice fitting and dispensing of hearing instruments in another jurisdiction if the board determines that the applicant demonstrates, on forms provided by the board, compliance with the following standards as adopted by the board:

(1) Continuous licensure to practice fitting and dispensing of hearing instruments during the five years immediately preceding the application with at least the minimum professional experience as established by rules and regulations of the board; and

(2) the absence of disciplinary actions of a serious nature brought by a licensing board or agency of another jurisdiction.

History: L. 1968, ch. 164, § 14; L. 1980, ch. 243, § 4; L. 1984, ch. 292, § 2; L. 2006, ch. 115, § 13; July 1.



74-5815 Same; notification of place of practice; notification of change of supervisor; board to keep records.

74-5815. Same; notification of place of practice; notification of change of supervisor; board to keep records. (a) A person who holds a license shall notify the board in writing of the business name and address of the place or places where such person engages or intends to engage in the practice of fitting or dispensing of hearing instruments and shall notify the board within 10 days of any change of such information.

(b) A person who holds a temporary license shall further notify the board in writing within 10 days of any change of such person's supervisor and submit the change of supervisor fee.

(c) The board shall keep a record of the places of practice of persons who hold a license or temporary license. Any notice required to be given by the board to a person who holds a license, temporary license or certificate of endorsement may be given by mailing it to the address of the last place of practice of which such person has notified the board.

History: L. 1968, ch. 164, § 15; L. 2006, ch. 115, § 14; July 1.



74-5816 Renewal of license; notification of renewal; fees; audiometric equipment test documentation; grace period; reinstatement of license.

74-5816. Renewal of license; notification of renewal; fees; audiometric equipment test documentation; grace period; reinstatement of license. (a) The executive officer of the board shall send a written notice of renewal to every person holding a valid license to practice the fitting and dispensing of hearing instruments within the state at least 30 days prior to the first day of July in each year, directed to the last known address of such licensee.

(b) A person who practices the fitting and dispensing of hearing instruments shall annually pay to the board the license renewal fee provided for in K.S.A. 74-5810a, and amendments thereto, for renewal of such person's license and shall submit documentation that the calibration of the person's audiometric testing equipment has been tested and verified as accurate within the preceding two-year period. A thirty-day grace period shall be allowed after the expiration of a license during which the same may be renewed on payment to the board of the late renewal fee provided for in K.S.A. 74-5810a, and amendments thereto and submission of the documentation of testing and verification of calibration.

(c) Within two years after the expiration of the grace period, the board may reinstate a license upon payment to the board of the license reinstatement fee provided for in K.S.A. 74-5810a, and amendments thereto and submission of the documentation of testing and verification of calibration. Such person may also be required to complete such additional testing, training or education as the board may deem necessary to establish the person's present ability to practice with reasonable skill and safety.

(d) A person who applies for reinstatement and whose license expired for the sole reason of failure to renew shall be required to submit to any examination as a condition of reinstatement if such person applies for reinstatement more than two years from the date of expiration of the license.

History: L. 1968, ch. 164, § 16; L. 1980, ch. 243, § 5; L. 1984, ch. 292, § 3; L. 2006, ch. 115, § 15; July 1.



74-5818 Denial, revocation, suspension or conditioning of license.

74-5818. Denial, revocation, suspension or conditioning of license. An applicant or any person licensed under this act may have the license denied, revoked, suspended or conditioned for a fixed period to be determined by the board for any of the following causes:

(a) Conviction of a felony or a misdemeanor related to the practice of fitting and dispensing hearing instruments. The record of conviction, or a certified copy thereof certified by the clerk of the court or by the judge in whose court the conviction is had, shall be conclusive evidence of such conviction.

(b) When the license has been secured or attempted to be secured by fraud or deceit practiced upon the board.

(c) For unethical conduct or unprofessional conduct.

(d) Advertising in a manner that is false, fraudulent, deceptive or misleading.

(e) Practicing the fitting or dispensing of hearing instruments under a false or alias name other than a legal business entity name.

(f) For violation of any of the provisions of this act or any rule and regulation adopted hereunder.

(g) For negligent or incompetent practice or supervision.

History: L. 1968, ch. 164, § 18; L. 1999, ch. 75, § 3; L. 2006, ch. 115, § 17; July 1.



74-5819 Prohibited practices.

74-5819. Prohibited practices. No person may:

(a) Sell, barter or offer to sell or barter a license.

(b) Purchase or procure by barter a license with intent to use it as evidence of the holder's qualification to practice the fitting and dispensing of hearing aids.

(c) Alter materially a license.

(d) Use or attempt to use as a valid license a license which has been purchased, fraudulently obtained, counterfeited or materially altered.

(e) Willfully make a false, material statement in an application for a Kansas license or for renewal or reinstatement of a Kansas license.

(f) Sell through the mail, courier or delivery service, internet, telephonically or electronically hearing instruments without prior fitting and testing by a licensee except for a replacement of a hearing instrument that was previously fitted and tested by a licensee.

History: L. 1968, ch. 164, § 19; L. 2006, ch. 115, § 19; July 1.



74-5820 Hearing on suspension, revocation or other disciplinary action of license; notice.

74-5820. Hearing on suspension, revocation or other disciplinary action of license; notice. Before any license may be suspended, revoked or other disciplinary action taken, the board shall give the licensee notice and an opportunity to be heard in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1968, ch. 164, § 20; L. 1984, ch. 313, § 138; L. 2006, ch. 115, § 20; July 1.



74-5821 Annual education requirement; denial of license; renewal or reinstatement of license.

74-5821. Annual education requirement; denial of license; renewal or reinstatement of license. In addition to the payment of the license renewal fee, each licensee applying for the renewal or reinstatement of a license shall furnish to the executive officer of the board satisfactory evidence that such person has obtained the required number of hours of continuing education as established by rules and regulations of the board in the year just preceding such application for the renewal or reinstatement of the license.

In the event that any licensee shall fail to meet such annual educational requirement, the license shall be denied. The board of examiners may reinstate such licensee to practice the fitting and dispensing of hearing aids upon the presentation of satisfactory evidence of educational study of a standard approved by the board, and upon the payment of all fees due.

History: L. 1968, ch. 164, § 21; L. 2006, ch. 115, § 21; July 1.



74-5822 Severability.

74-5822. Severability. In case for any reason any paragraph or any provision of this act shall be questioned in any court of last resort, and shall be held by such court to be unconstitutional or invalid, the same shall not be held to affect any other paragraph or provision of this act.

History: L. 1968, ch. 164, § 22; July 1.



74-5823 Citation of act.

74-5823. Citation of act. This act and the act of which this section is amendatory shall be known and may be cited as the "hearing instrument act."

History: L. 1968, ch. 164, § 23; L. 2006, ch. 115, § 22; July 1.



74-5824 Penalties.

74-5824. Penalties. Any person who violates any of the provisions of this act shall be deemed guilty of a class C misdemeanor for the first offense, and a class B misdemeanor for the second or subsequent offense.

History: L. 1968, ch. 164, § 24; L. 1999, ch. 75, § 4; July 1.



74-5825 Fitting and dispensing of hearing instruments; inactive license; renewal or conversion of inactive license; fees; rules and regulations.

74-5825. Fitting and dispensing of hearing instruments; inactive license; renewal or conversion of inactive license; fees; rules and regulations. (a) There is hereby created a designation of inactive license. The board is authorized to issue an inactive license to any licensee who makes written application for such license on a form provided by the board and remits the fee for an inactive license established pursuant to K.S.A. 74-5810a, and amendments thereto. The board may issue an inactive license only to a person who is not engaged in the practice of fitting and dispensing hearing instruments in Kansas and who does not hold oneself out to the public as being professionally engaged in such practice. An inactive license shall not entitle the holder to practice fitting and dispensing hearing instruments in this state. The holder of an inactive license shall not be required to submit evidence of satisfactory completion of a program of continuing education required by K.S.A. 74-5821, and amendments thereto.

(b) Each inactive license may be renewed subject to the provisions of this section. Each inactive licensee may apply for a license to regularly engage in the practice of fitting and dispensing hearing instruments upon filing a written application with the board. The request shall be on a form provided by the board and shall be accompanied by the conversion fee established pursuant to K.S.A. 74-5810a, and amendments thereto, and documentation that the calibration of the person's audiometric testing equipment has been tested and verified as accurate. For those licensees whose license has been inactive for less than two years, the board shall adopt rules and regulations establishing appropriate continuing education requirements for inactive licensees to become licensed to regularly practice fitting and dispensing hearing instruments within Kansas. Any licensee whose license has been inactive for more than two years, in addition to completing appropriate continuing education requirements pursuant to rules and regulations adopted by the board, may be required to complete such additional testing, training or education as the board may deem necessary to establish the licensee's present ability to practice with reasonable skill and safety.

(c) This section shall be part of and supplemental to the hearing instrument act.

History: L. 2006, ch. 115, § 16; July 1.



74-5826 Violations of act; administrative fine; remedies; censure; revocation of license.

74-5826. Violations of act; administrative fine; remedies; censure; revocation of license. (a) The board, in addition to any other penalty authorized under this act may assess an administrative fine, after notice and an opportunity to be heard in accordance with the Kansas administrative procedures act, against a licensee or an unlicensed person for a violation of any provision of this act or any rule and regulation hereunder in an amount not to exceed $1,000 per violation.

(b) If the board determines that an individual has practiced fitting or dispensing of hearing instruments without a valid license, in addition to any other penalties imposed by the law, the board in accordance with the Kansas administrative procedure act, may issue a cease and desist order against such individual.

(c) Whenever in the judgment of the board any person has engaged, or is about to engage, in any acts or practices which constitute or will constitute a violation of the hearing instrument act, the board may make application to any court of competent jurisdiction for an order enjoining such acts or practices, and upon a showing by the board that such person has engaged or is about to engage in any such acts or practices, an injunction, restraining order or such other order as may be appropriate shall be granted by such court without bond.

(d) In all matters pending before the board, the board shall have the option to censure the licensee in lieu of other disciplinary action.

(e) In all matters pending before the board, the board shall have the power to revoke the license of any licensee who voluntarily surrenders such person's license pending investigation of misconduct or while charges of misconduct against the licensee are pending or anticipated.

(f) This section shall be part of and supplemental to the hearing instrument act.

History: L. 2006, ch. 115, § 18; July 1.






Article 59 ADVISORY COUNCIL ON INTERGOVERNMENTAL RELATIONS

74-5911 Kansas advisory council on intergovernmental relations abolished; transfer of records and property.

74-5911. Kansas advisory council on intergovernmental relations abolished; transfer of records and property. The Kansas advisory council on intergovernmental relations is hereby abolished. All records and property of the council shall be transferred to and become the property of the division of legislative administrative services on the effective date of this act.

History: L. 1975, ch. 418, § 1; July 1.






Article 62 GOVERNOR'S COMMITTEE ON CRIMINAL ADMINISTRATION

74-6209 Governor's committee on criminal administration abolished.

74-6209. Governor's committee on criminal administration abolished. On July 1, 1982, the governor's committee on criminal administration, established by K.S.A. 74-6201a, and the offices of the executive director and the deputy directors of the governor's committee on criminal administration, provided for by K.S.A. 74-6204, shall be and are hereby abolished.

History: L. 1982, ch. 324, § 1; July 1.



74-6210 Conflicts as to disposition of powers, duties, functions, balances of appropriations resolved by governor.

74-6210. Conflicts as to disposition of powers, duties, functions, balances of appropriations resolved by governor. Whenever any conflict arises as to the disposition of any power, duty or function or the unexpended balance of any appropriation as a result of any transfer or other change made by this act, or under authority of this act, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

History: L. 1982, ch. 324, § 5; July 1.






Article 63 COORDINATING COUNCIL FOR HANDICAPPED CHILDREN

74-6301 Kansas coordinating council for handicapped children; abolition.

74-6301. Kansas coordinating council for handicapped children; abolition. (a) On July 1, 1976, the Kansas coordinating council for handicapped children shall be and is hereby abolished.

(b) On July 1, 1976, all of the powers, duties and functions of the Kansas coordinating council for handicapped children shall be and are hereby abolished.

(c) On and after July 1, 1976, whenever the Kansas coordinating council for handicapped children is referred to or designated by a statute, contract or other document, such reference or designation shall be null and void and of no force and effect whatsoever.

(d) On July 1, 1976, all of the records, memoranda, writings and property of the Kansas coordinating council for handicapped children shall be and are hereby transferred to the secretary of administration and said secretary shall have legal custody of the same.

(e) On July 1, 1976, the coordinating council for handicapped children fund, created by K.S.A. 74-6305, which section is repealed by this act, shall be and is hereby abolished, and on said date, the director of accounts and reports shall transfer all moneys remaining in said fund to the state general fund.  On July 1, 1976, any appropriation for the Kansas coordinating council for handicapped children shall lapse.

History: L. 1971, ch. 263, § 1; L. 1972, ch. 312, § 1; L. 1975, ch. 462, § 113; L. 1976, ch. 353, § 1; July 1.






Article 65 HISPANIC AND LATINO AMERICAN AFFAIRS COMMISSION

74-6501 Hispanic and Latino American affairs commission established; advisory to the governor.

74-6501. Hispanic and Latino American affairs commission established; advisory to the governor. There is hereby created the Hispanic and Latino American affairs commission hereinafter referred to as the "commission." The commission shall be advisory to the governor and shall be within the office of the governor and a part thereof.

History: L. 1974, ch. 208, § 1; L. 1976, ch. 370, § 88; L. 1986, ch. 302, § 3; L. 2004, ch. 42, § 1; July 1.



74-6501a Official designation and name of commission.

74-6501a. Official designation and name of commission. (a) The Kansas advisory committee on Hispanic affairs shall be and hereby is officially designated as the Hispanic and Latino American affairs commission.

(b) On and after the effective date of this act, whenever the Kansas advisory committee on Hispanic affairs or the executive director of the Kansas advisory committee on Hispanic affairs, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall mean and apply to the Hispanic and Latino American affairs commission and to the executive director of the Hispanic and Latino American affairs commission.

(c) The Hispanic and Latino American affairs commission shall be a continuation of the Kansas advisory committee on Hispanic affairs and the office of executive director of the Hispanic and Latino American affairs commission shall be a continuation of the office of executive director of the Kansas advisory committee on Hispanic affairs.

History: L. 1986, ch. 302, § 1; L. 2004, ch. 42, § 2; July 1.



74-6502 Commission membership; qualifications; appointment; terms; vacancies.

74-6502. Commission membership; qualifications; appointment; terms; vacancies. (a) The commission shall consist of seven members. No more than four members shall be members of the same political party. Subject to the provisions of K.S.A. 75-4315c, and amendments thereto, each congressional district in the state of Kansas shall be represented on the commission by at least one member who is a resident of the district at the time of appointment and the remainder shall represent the state at large. Commission members shall be appointed by the governor. A person appointed to fill a vacancy which occurs prior to the expiration of a term shall be appointed for the unexpired term. Except as provided by subsection (b), each member of the commission shall be appointed for a three-year term.

(b) Members shall be appointed for terms of three years and until successors are appointed and qualified.

(c) Nothing in this subsection shall be construed as prohibiting the reappointment of members who had been appointed prior to the effective date of this act.

History: L. 1974, ch. 208, § 2; L. 1982, ch. 347, § 44; L. 1992, ch. 262, § 13; L. 2001, ch. 86, § 1; L. 2004, ch. 42, § 3; July 1.



74-6503 Commission chairperson and secretary.

74-6503. Commission chairperson and secretary. The commission shall elect one of its members as chairperson and one as secretary to serve a one-year term.

History: L. 1974, ch. 208, § 3; L. 2004, ch. 42, § 4; July 1.



74-6504 Commission functions, powers and duties.

74-6504. Commission functions, powers and duties. The commission shall have the following functions, powers and duties:

(a) Gather and disseminate information and conduct hearings, conferences and special studies on problems and programs concerning Hispanics;

(b) coordinate, assist and cooperate with the efforts of state departments and agencies to serve the needs of Hispanics especially in the area of culture, education, employment, health, housing, welfare and recreation;

(c) develop, coordinate and assist other public and private organizations with understanding the problems of Hispanics;

(d) develop, coordinate and assist other public and private organizations to provide services to Hispanics;

(e) propose new programs concerning Hispanics;

(f) evaluate existing programs and proposed legislation concerning Hispanics;

(g) stimulate public awareness of the problems of Hispanics by conducting a program of public education;

(h) conduct training programs for community leadership and service project staff;

(i) accept contributions from any person to assist in the effectuation of this section and to seek and enlist the cooperation of private, charitable, religious, labor, civic and benevolent organizations for the purposes of this section;

(j) solicit, receive and expend federal funds to effectuate the purposes of this act and enter into contracts and agreements with any federal agency for such purposes;

(k) establish advisory committees on special subjects; and

(l) cooperate with the state board of education in advising and assisting school districts, upon request, in conducting in-service training programs for bilingual education personnel.

History: L. 1974, ch. 208, § 4; L. 1979, ch. 220, § 16; L. 1986, ch. 302, § 4; L. 2004, ch. 42, § 5; July 1.



74-6505 Commission meetings; quorum.

74-6505. Commission meetings; quorum. The commission shall meet at least four times a year. The chairperson may call additional meetings. A majority of members shall constitute a quorum.

History: L. 1974, ch. 208, § 5; L. 2004, ch. 42, § 6; July 1.



74-6506 Compensation and allowances of commission members.

74-6506. Compensation and allowances of commission members. Members of the commission attending meetings of such commission shall be paid amounts provided in subsection (e) of K.S.A. 75-3223, and amendments thereto.

History: L. 1974, ch. 208, § 6; L. 1975, ch. 416, § 18; L. 2004, ch. 42, § 7; July 1.



74-6507 Executive director; qualifications.

74-6507. Executive director; qualifications. The executive director of the commission shall be qualified by education and experience to assume the responsibilities of such office and be able to converse and write fluently in both the English and Spanish languages.

History: L. 1974, ch. 208, § 7; L. 1976, ch. 370, § 89; L. 2004, ch. 42, § 8; July 1.



74-6508 Administrative officer; duties.

74-6508. Administrative officer; duties. The executive director shall be the administrative officer of the commission and shall serve the commission by gathering information, disseminating findings of fact and other information, forwarding proposals and evaluations to the governor, the legislature and various state agencies, carrying out public education programs, conducting hearings and conferences and performing other duties necessary for the proper operation of the commission.

History: L. 1974, ch. 208, § 8; L. 1976, ch. 370, § 90; L. 2004, ch. 42, § 9; July 1.



74-6509 Technical advisors and assistants, appointment.

74-6509. Technical advisors and assistants, appointment. The executive director of the commission may appoint, subject to the approval of the commission and the governor, technical advisors and assistants to develop, assist and cooperate with local commissions on Hispanics.

History: L. 1974, ch. 208, § 9; L. 1976, ch. 370, § 91; L. 1985, ch. 292, § 19; L. 1986, ch. 302, § 5; L. 2004, ch. 42, § 10; July 1.






Article 66 NATURAL AND SCIENTIFIC AREA PRESERVES; ADVISORY BOARD

74-6601 Name and citation of act.

74-6601. Name and citation of act. The act shall be known and may be cited as the natural and scientific areas preservation act.

History: L. 1974, ch. 322, § 1; July 1.



74-6602 Purpose.

74-6602. Purpose. The purpose of this act is to secure for the people of Kansas the benefits of an enduring resource of natural and scientific areas by establishing a system of natural and scientific preserves, to provide for the protection, control and management of these areas, and to establish and maintain a registry of natural and scientific areas.

History: L. 1974, ch. 322, § 2; July 1.



74-6603 Definitions.

74-6603. Definitions. As used in this act, the following words and terms shall have the meanings ascribed to them in this section, unless the context shall indicate another or different meaning or intent:

(a) "Natural and scientific area" means an area of land or water in public or private ownership which either retains to some degree its primeval character, though it need not be completely natural and undisturbed, or has natural flora, fauna, ecological, geological, historical or archeological features of scientific or educational interest.

(b) "Natural and scientific preserve" means a natural or scientific area which is formally dedicated under the provisions of this act to be maintained as nearly as possible in its natural condition and to be used in a manner and under limitations consistent with its continued preservation, without impairment, disturbance, or artificial development except that deemed necessary for scientific research, education, or public interpretation of the area.

(c) "Board" means the natural and scientific areas advisory board created by K.S.A. 74-6614.

History: L. 1974, ch. 322, § 3; L. 1984, ch. 293, § 7; L. 1985, ch. 259, § 1; July 1.



74-6604 State system established; composition.

74-6604. State system established; composition. A state system of natural and scientific preserves is hereby established. The system shall consist of natural and scientific areas formally dedicated under the provisions of this act.

History: L. 1974, ch. 322, § 4; July 1.



74-6607 Powers and duties of state biological survey.

74-6607. Powers and duties of state biological survey. The state biological survey is hereby authorized and empowered to:

(a) Adopt rules and regulations in accordance with the provisions of K.S.A. 77-415 et seq. for the selection, acquisition, management, protection and use of natural and scientific areas and preserves; for the registration of natural and scientific areas and preserves; for the dedication of natural and scientific areas and preserves within the state system;

(b) develop a natural and scientific areas preservation policy for the state;

(c) develop a comprehensive long-range plan for the preservation, control and management of the natural and scientific areas of the state;

(d) seek and approve the dedication of natural and scientific areas to be included in the state system;

(e) maintain a registry of natural and scientific areas, an inventory of natural ecosystems; an inventory of habitats of rare and endangered species of plants and animals; significant geological and archeological sites; and other natural and scientific areas and preserves;

(f) conduct research, investigations, and interpretive programs and publish and disseminate information and recommendations pertaining to natural and scientific preserves and other natural and scientific areas;

(g) employ or contract for consultants and fix their compensations, who shall be in the unclassified service under the Kansas civil service act;

(h) submit to the governor and the legislature annually its recommendations for new or amendatory legislation and funding for the preservation of the state's natural and scientific areas; and submit to the secretary of state in even numbered years a report of its activities for inclusion in the biennial report in accordance with the provisions of K.S.A. 75-3044 et seq.

History: L. 1974, ch. 322, § 7; L. 1985, ch. 259, § 4; July 1.



74-6608 Same; additional powers and duties; limitation.

74-6608. Same; additional powers and duties; limitation. The state biological survey shall administer the provisions of this act; cooperate and contract with any federal, state or local governmental agency, private organization or individual; appoint and employ officers, agents, and employees to carry out the provisions of this act; acquire by gift, devise, purchase, grant, dedication or other method the fee or any lesser right or interest in real property which shall be held and managed as provided in K.S.A. 74-6611, and amendments thereto; accept and disburse funds and grants made available to the state under the provisions of any federal act for the purposes herein set forth; and do all other acts and things necessary or convenient to carry out the provisions of this act. The biological survey shall not have the power to acquire by condemnation a fee or any lesser right or interest in real property.

History: L. 1974, ch. 322, § 8; L. 1985, ch. 259, § 5; July 1.



74-6609 Natural or scientific areas; inclusion in state system, procedure; dedication; articles of dedication, provisions.

74-6609. Natural or scientific areas; inclusion in state system, procedure; dedication; articles of dedication, provisions. A natural or scientific area which has been found by the board to be suitable for inclusion in the system shall become a natural and scientific preserve upon its dedication by the owner of the land or of an interest or a right therein, with the approval of the state biological survey. The dedication shall be evidenced by articles of dedication which shall be in such form as the state biological survey may approve. The articles of dedication may, consistent with the purposes of this act, define the respective rights and duties of the owner or custodian and the state biological survey; contain provisions relating to management, development use, public access, sale or transfer; provide or create reversionary rights; contain such other provisions as may be necessary or advisable; and vary in provisions from one natural and scientific preserve to another.

History: L. 1974, ch. 322, § 9; L. 1984, ch. 293, § 8; L. 1985, ch. 259, § 6; July 1.



74-6610 Retention of custody of dedicated area by owner; failure to maintain area; undertaking functions or assignment to successor; assignment of custody to public or charitable agency, when.

74-6610. Retention of custody of dedicated area by owner; failure to maintain area; undertaking functions or assignment to successor; assignment of custody to public or charitable agency, when. An owner of an area which is dedicated as a natural and scientific preserve may retain custody thereof, or designate a custodian, subject to the approval of, and the rules and regulations of, the state biological survey. If the owner declines, is unable, or fails to administer and manage the natural and scientific preserve in accordance with the articles of dedication and any amendments thereto, the state biological survey shall undertake or assign such custodial functions as it may deem necessary for the protection, maintenance and use of the natural and scientific preserve until the disability of the owner is removed or a successor custodian is designated.

Whenever feasible, the state biological survey may vest custody of a natural and scientific preserve in the owner or a person or agency other than the state biological survey. The state biological survey may transfer or assign custody or other interest or right in a natural and scientific preserve, when held by it, to another public or charitable agency provided that such transfer shall be for and consistent with the purposes of this act and shall not affect the dedication of a natural and scientific preserve or the powers and duties of the state biological survey.

History: L. 1974, ch. 322, § 10; L. 1985, ch. 259, § 7; July 1.



74-6611 Natural and scientific preserves held in trust for benefit of state; rules and regulations; other public uses; when; notice and hearing.

74-6611. Natural and scientific preserves held in trust for benefit of state; rules and regulations; other public uses; when; notice and hearing. Natural and scientific preserves are hereby declared to be held in trust, for the uses and purposes expressed in this act which are not prohibited by their articles of dedication, for the benefit of the people of the state. They are hereby declared to be put to their highest, best and most important use for the public benefit. They shall be protected, managed, and used in a manner approved by, and subject to the rules and regulations of the state biological survey. They shall not be taken for any other use except another public use and except after a finding by the state biological survey of the existence of an imperative and unavoidable public necessity for such other public use, with the approval of the legislature, and any owner of a dedicated interest therein, and upon such terms and conditions as the state biological survey may determine, except as may otherwise be provided in the articles of dedication.

Before the state biological survey shall make a finding of the existence of an imperative and unavoidable public necessity for such other public use or shall grant or dispose of a natural and scientific preserve or grant a license, easement or other interest or right therein or shall amend any articles of dedication as provided in K.S.A. 74-6609, and amendments thereto, it shall give notice of such proposed action and an opportunity for any person to be heard. Such notice shall be published at least once in a newspaper with a general circulation in the county or counties wherein the natural and scientific preserve is located, and mailed to all persons who have requested notice of such proposed actions. The notice shall set forth the substance of the proposed action and describe, with or without legal description, the natural and scientific preserve affected and shall specify a place and time not less than 60 days after such publication and mailing for a public hearing before the state biological survey on such proposed action. All persons so desiring shall have reasonable opportunity to be heard prior to action by the state biological survey on such proposal.

History: L. 1974, ch. 322, § 11; L. 1985, ch. 259, § 8; July 1.



74-6612 Public agencies and instrumentalities empowered to dedicate preserves.

74-6612. Public agencies and instrumentalities empowered to dedicate preserves. Public departments, commissions, boards, counties, municipalities, corporations, colleges, universities and all other agencies and instrumentalities of the state and its political subdivisions are empowered and urged to dedicate as natural and scientific preserves under the procedures of this act, suitable areas or portions of areas within their jurisdictions.

History: L. 1974, ch. 322, § 12; July 1.



74-6613 Construction and application of act.

74-6613. Construction and application of act. Nothing contained in this act shall be construed as interfering with the purposes stated in the establishment of or pertaining to any state or local park, preserve, wildlife refuge, forest, or other area or the proper management and development thereof, except that any agency administering an area dedicated as a natural and scientific preserve under the provisions of this act shall preserve it in accordance with the articles of dedication and the rules and regulations of the state biological survey.

Neither the dedication of an area as a natural and scientific preserve nor any action taken by the state biological survey under any of the provisions of this act shall void or replace any protective status under law which an area would have were it not a natural and scientific preserve, the protective provisions of this act being supplemental thereto.

History: L. 1974, ch. 322, § 13; L. 1985, ch. 259, § 9; July 1.



74-6614 Advisory board.

74-6614. Advisory board. There is hereby created the natural and scientific areas advisory board. The advisory board shall be attached to the state biological survey and shall be within the survey as a part thereof. All budgeting, purchasing and related management functions of the advisory board shall be administered under the direction and supervision of the state biological survey. All vouchers for expenditures and all payrolls of the advisory board shall be approved by the state biological survey. The board shall consist of 11 members designated by the following: The state biologist; the secretary of wildlife, parks and tourism; the state forester; the state geologist; the director of the state historical society; the director of the state water office; the chairperson of the nongame wildlife advisory council; the secretary of health and environment; a member of the house of representatives appointed by the speaker of the house; a member of the senate appointed by the president of the senate; a representative of the governor.

Whenever a vacancy on the board shall occur by death, resignation or otherwise of any member so appointed, the responsible appointor shall fill the same by appointment.

History: L. 1985, ch. 259, § 2; L. 1989, ch. 118, § 184; L. 2012, ch. 47, § 106; July 1.



74-6615 Same; meetings; officers, selection, terms and vacancies; duties; expenses.

74-6615. Same; meetings; officers, selection, terms and vacancies; duties; expenses. Within 30 days after the effective date of this act, the state biologist shall call the members to meet and the members shall select a chairperson for the board who shall serve for a two-year term. The chairperson of the board will appoint a secretary from among the members who shall serve a two-year term. Whenever a vacancy shall occur by death, resignation or otherwise of the chairperson of the board or the secretary of the board, the members shall select a successor to complete the term of chairperson or the chairperson shall fill the position of secretary by appointment and the appointee shall hold office during the term of the person whose place such person is to fill.

The board shall meet at least annually. Meetings may be called at any time by the chairperson or upon written request of three members or of the state biological survey. The board shall consult with and advise the state biological survey on matters relating to the administration of the provisions of this act. The members of the board shall receive no compensation for services rendered to the board. Each member of the board representing a state agency shall be paid subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223 and amendments thereto, from the funds of the state agency so represented. Appointed members of the board not otherwise compensated shall be paid subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto, by the state biological survey.

History: L. 1985, ch. 259, § 3; July 1.






Article 67 COMMISSION ON DISABILITY CONCERNS

74-6701 Commission on disability concerns established within office of the governor; budgeting and management functions; expenditures.

74-6701. Commission on disability concerns established within office of the governor; budgeting and management functions; expenditures. (a) There is hereby established within and as a part of the office of governor the commission on disability concerns.

(b) All budgeting, purchasing and related management functions of the commission shall be administered under the direction of the office of the governor. All vouchers for expenditures and all payrolls of the commission shall be approved by the chairperson of the commission, or by a person or persons designated by the chairperson, and by the office of the governor.

History: L. 1975, ch. 257, § 1; L. 1976, ch. 370, § 92; L. 1985, ch. 260, § 1; L. 1989, ch. 235, § 1; L. 2004, ch. 179, § 106; L. 2012, ch. 163, § 1; July 1.

Commission on disability concerns transferred from the department of commerce to the office of governor, see 75-141 through 75-147.



74-6702 Same; composition of commission; appointment of members.

74-6702. Same; composition of commission; appointment of members. Subject to the provisions of K.S.A. 74-6709, and amendments thereto, the commission shall be composed of 30 members, 15 of whom shall be appointed by the governor. Of the members appointed by the governor, preference shall be shown for Kansans representing each of the following:

(a) Industry;

(b) labor;

(c) community-based independent living programs;

(d) rehabilitation programs;

(e) education programs;

(f) disability or rehabilitation research programs; and

(g) private, nonprofit organizations serving Kansans with disabilities. At least eight of the members appointed by the governor shall be Kansans with disabilities.

History: L. 1975, ch. 257, § 2; L. 1976, ch. 370, § 93; L. 1985, ch. 260, § 2; L. 1989, ch. 235, § 2; L. 2004, ch. 179, § 107; L. 2012, ch. 163, § 2; July 1.



74-6703 Commission on disability concerns; members ex officio.

74-6703. Commission on disability concerns; members ex officio. In addition to the members appointed by the governor under K.S.A. 74-6702, and amendments thereto, the following persons, or the designees of such persons, shall serve as members ex officio of the commission:

(a) The secretary of health and environment;

(b) the chairperson of the Kansas council on developmental disabilities;

(c) the commissioner of community services and programs in the Kansas department for aging and disability services;

(d) the commissioner of rehabilitation services of the Kansas department for children and families;

(e) the secretary of commerce;

(f) the director of special education of the state board of education;

(g) the secretary of transportation;

(h) the secretary for aging and disability services;

(i) the secretary of labor;

(j) the secretary of administration;

(k) the secretary for children and families;

(l) the president of the Kansas senate;

(m) the minority leader of the Kansas senate;

(n) the speaker of the Kansas house of representatives; and

(o) the minority leader of the Kansas house of representatives.

History: L. 1975, ch. 257, § 3; L. 1976, ch. 370, § 94; L. 1978, ch. 330, § 9; L. 1982, ch. 357, § 22; L. 1985, ch. 260, § 3; L. 1989, ch. 235, § 3; L. 1995, ch. 234, § 21; L. 2004, ch. 179, § 108; L. 2012, ch. 163, § 3; L. 2014, ch. 115, § 307; July 1.



74-6704 Same; terms of appointive members; vacancies.

74-6704. Same; terms of appointive members; vacancies. Appointive members of the  commission shall serve for a term of three years from and after their appointment. Vacancies on the commission shall be filled for the remainder of the term of the original appointment. Members whose terms expire may be reappointed.

History: L. 1975, ch. 257, § 4; L. 1976, ch. 370, § 95; L. 1985, ch. 260, § 4; L. 1989, ch. 235, § 4; July 1.



74-6705 Same; officers; expenses of appointive members.

74-6705. Same; officers; expenses of appointive members. The appointive members of the commission shall elect a chairperson and a vice-chairperson and such other officers as the commission deems necessary. Only appointive members shall be eligible to serve as officers of the commission. Appointive members of the commission attending meetings of the commission, or attending a subcommittee meeting thereof authorized by the commission, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223 and amendments thereto.

History: L. 1975, ch. 257, § 5; L. 1976, ch. 370, § 96; L. 1985, ch. 260, § 5; L. 1989, ch. 235, § 5; July 1.



74-6706 Same; duties.

74-6706. Same; duties. The commission shall consult with and advise the governor on all commission activities and shall:

(a) Carry on a continuing program to promote a higher quality of life for people with disabilities;

(b) cooperate with all public and private agencies interested in independent living by people with disabilities;

(c) cooperate with all agencies responsible for or interested in the rehabilitation and employment of people with disabilities;

(d) encourage the organization of community-based programs and work closely with such programs in promoting independence of people with disabilities;

(e) assist in developing societal acceptance of people with disabilities;

(f) inform individuals with disabilities of specific facilities available for increasing their independence;

(g) conduct such educational programs as members deem necessary; and

(h) report annually to the governor and legislature on commission activities and submit any recommendations believed necessary in promoting the independence of people with disabilities.

History: L. 1975, ch. 257, § 6; L. 1976, ch. 370, § 97; L. 1989, ch. 235, § 6; L. 2004, ch. 179, § 109; L. 2012, ch. 163, § 4; July 1.



74-6707 Same; executive director; offices; personnel.

74-6707. Same; executive director; offices; personnel. The governor shall appoint an executive director of the commission and the commission shall designate the duties of the position. The office of the governor shall provide office space and such clerical and other personnel as may be necessary for the efficient performance of the duties prescribed by this act. All personnel serving the commission shall be in the classified service.

History: L. 1975, ch. 257, § 7; L. 1976, ch. 370, § 98; L. 1985, ch. 260, § 6; L. 1989, ch. 235, § 7; L. 2004, ch. 179, § 110; L. 2012, ch. 163, § 5; July 1.



74-6708 Same; receipt and administration of moneys; fees for services and materials; commission on disability concerns fee fund.

74-6708. Same; receipt and administration of moneys; fees for services and materials; commission on disability concerns fee fund. (a) The commission is authorized to receive any gifts, grants, or donations made for any of the purposes of its program and to disburse and administer all such gifts, grants and donations and moneys appropriated to the commission in accordance with the terms thereof.

(b) The commission is authorized to fix and collect reasonable fees for services and materials provided by the commission.

(c) There is hereby established the commission on disability concerns fee fund. The commission shall remit all moneys received by or for it from fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the commission on disability concerns fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the commission on disability concerns, or by a person or persons designated by the chairperson and secretary of commerce.

History: L. 1975, ch. 257, § 8; L. 1985, ch. 260, § 7; L. 1989, ch. 235, § 8; L. 2001, ch. 5, § 332; L. 2004, ch. 179, § 111; L. 2011, ch. 53, § 51; July 1.






Article 69 ECONOMIC OPPORTUNITY OFFICE

74-6901 Establishment; director; appointment; salary, approval; prior director.

74-6901. Establishment; director; appointment; salary, approval; prior director. There is hereby established in the Kansas department for children and families, the state economic opportunity office, the director of which shall be responsible for providing technical assistance and coordination to local, regional and state organizations which operate programs under the provisions of the federal economic opportunity act. The head of such office shall be the director of economic opportunity. The director of economic opportunity shall be appointed by the secretary for children and families. The director shall be in the classified service of the Kansas civil service act and shall receive an annual salary to be fixed by the secretary with the approval of the governor. The person employed as director immediately prior to the effective date of this act shall continue as director and shall obtain permanent status in the classified position of director without examination and without a probationary period and shall retain all retirement benefits which such person had prior to the effective date of this act, and such person's service shall be deemed to have been continuous.

History: L. 1975, ch. 395, § 1; L. 1977, ch. 282, § 1; L. 2014, ch. 115, § 308; July 1.



74-6902 Powers and duties of director.

74-6902. Powers and duties of director. The powers and duties of the director of economic opportunity shall include, but not be limited to:

(1) Providing technical assistance to community action agencies in the fields of housing, management, and economic development;

(2) initiating incentive programs with community action agencies to provide for nutritional programs for the poor;

(3) providing the secretary with information and advice with respect to the policies and programs of the federal office of economic opportunity as they relate to the state of Kansas;

(4) receiving, administering and utilizing all federal assistance in the form of grants which are or may become available to such office under the federal economic opportunity act and upon the direction and concurrence of the secretary; and

(5) exercising such other powers as may be necessary to effectuate the responsibilities of such office.

History: L. 1975, ch. 395, § 2; L. 1977, ch. 282, § 2; July 1.



74-6903 Transfer of powers, duties and functions; continuation of Kansas office of coordinator for the state technical assistance program.

74-6903. Transfer of powers, duties and functions; continuation of Kansas office of coordinator for the state technical assistance program.    (a) All of the powers, duties and functions of the existing office of coordinator for the state technical assistance program and of the existing coordinator of said office created by order of the governor on May 14, 1965, are hereby transferred to and conferred and imposed upon the state office of economic opportunity and the director of economic opportunity, respectively.

(b) The office of economic opportunity and director of economic opportunity established by this act, respectively, shall be continuations of the Kansas office of coordinator for the state technical assistance program and coordinator for the state technical assistance program created by order of the governor on May 14, 1965.

History: L. 1975, ch. 395, § 3; July 1.



74-6904 Transfer of employees; rights preserved; appointments.

74-6904. Transfer of employees; rights preserved; appointments. Effective July 1, 1977, officers and employees who were engaged prior to such date in the performance of powers, duties and functions of the state economic opportunity office established in the office of the governor and who, in the opinion of the director of economic opportunity, are necessary to perform the powers, duties and functions of the state office of economic opportunity established in the Kansas department for children and families shall become officers and employees of the state economic opportunity office established in the Kansas department for children and families. Such officers and employees shall retain all retirement benefits which such officers and employees had before July 1, 1977, and their services shall be deemed to have been continuous. Within the limitations of appropriations made therefor, the secretary shall appoint such other personnel as the secretary shall deem necessary to carry out the provisions of this act. Such personnel shall be in the classified service of the Kansas civil service act and shall exercise all functions and perform all duties prescribed or imposed under the provisions of this act, at the direction and under the supervision of the director. Such personnel employed immediately prior to the effective date of this act who are continued in employment under this section shall attain permanent status in their classified position without examination and without a probationary period.

History: L. 1975, ch. 395, § 4; L. 1977, ch. 282, § 3; L. 2014, ch. 115, § 309; July 1.



74-6905 Governor to resolve conflicts.

74-6905. Governor to resolve conflicts. When any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of any abolishment, transfer, attachment or other change made by this act, or under authority of this act, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

History: L. 1975, ch. 395, § 5; July 1.






Article 70 STATE BOARD OF TECHNICAL PROFESSIONS

74-7001 Technical professions; unlawful practice; representation and use of title.

74-7001. Technical professions; unlawful practice; representation and use of title. (a) Except as otherwise provided in K.S.A. 74-7001 et seq., and amendments thereto, it shall be unlawful for any person to practice or to offer to practice in the state of Kansas, any profession included within the term technical professions, as such term is defined in K.S.A. 74-7003, and amendments thereto, unless such person has been duly licensed to practice such profession under K.S.A. 74-7001 et seq., and amendments thereto, or holds a certificate of authorization issued under K.S.A. 74-7036, and amendments thereto.

(b) Any person practicing any technical profession in this state, or calling or representing such person as a licensed practitioner of such technical profession, or using the title of a licensed practitioner of such technical profession shall be required to submit evidence that such person is duly licensed under K.S.A. 74-7001 et seq., and amendments thereto, or holds a certificate of authorization issued under K.S.A. 74-7036, and amendments thereto.

History: L. 1976, ch. 334, § 1; L. 1978, ch. 326, § 1; L. 1980, ch. 244, § 2; L. 2014, ch. 88, § 5; July 1.



74-7003 Definitions.

74-7003. Definitions. As used in K.S.A. 74-7001 et seq., and amendments thereto:

(a) "Agricultural building" means any structure designed and constructed to house hay, grain, poultry, livestock or other horticultural products, or for farm storage of farming implements. Such structure shall not be a place for human habitation or a place of employment where agricultural products are processed, treated or packaged, nor shall it be a building or structure for use by the public.

(b) "Architect" means a person who is qualified to engage in the practice of architecture and who is licensed by the board to practice architecture as provided in K.S.A. 74-7001 et seq., and amendments thereto.

(c) (1) "Architecture" or "practice of architecture" means providing, offering to provide or holding oneself out as able to provide professional architectural services or performing creative work which requires architectural education, training and experience as may be required in connection with the design and construction, restoration, enlargement or alteration of non-exempt public or private buildings intended for human habitation, occupancy or use, and the spaces within and the site surrounding such buildings.

(2) Professional architectural services include the following: Common technical services, as defined in subsection (g); pre-design and schematic design; programming; planning; preparing or providing architectural designs, drawings, specifications and other technical submissions; the design of items relating to building code requirements, as such items pertain to architecture; and the preparation of any architectural design features that are required on legal documents and those other professional architectural services as may be necessary for the rendering of services which have the purpose of protecting the health, safety, property and welfare of the public.

(3) The term "architecture" or "practice of architecture" shall not include those services specifically identified in the definition of "landscape architecture," "professional engineering," "professional geology" and "professional surveying" except for those services which are included in the term "common technical services," as defined in subsection (g).

(d) "Board" means the state board of technical professions.

(e) "Building" means any permanent structure which is enclosed or partially enclosed that provides shelter for human habitation.

(f) "Business entity" means a general corporation, professional corporation, limited liability company, limited liability partnership, corporate partnership or other legal entity created by law.

(g) "Common technical services" means those services which may be offered or performed by any licensee, are performed within the licensee's defined scope of practice and are further described as follows:

(1) Representation of clients in connection with contracts entered into between clients and others;

(2) coordination of elements of technical submissions prepared by the licensee's consultants;

(3) administration of contracts for construction;

(4) observation of construction for general conformance with requirements of approved construction documents or technical submissions prepared by a licensee;

(5) performing acts of consultation and technical investigation;

(6) providing expert technical testimony or testimony evaluation;

(7) performing technical evaluations and research;

(8) teaching in a college or university offering an accredited technical professional curriculum recognized by the board;

(9) providing responsible supervision of these services, insofar as such services involve safeguarding the health, safety, property and welfare of the public; and

(10) preparing and providing drawings, specifications and other technical submissions.

(h) "Construction administration" means the provision of technical professional services during construction by licensees, or persons under the licensee's responsible supervision, which act to confirm substantial compliance with the requirements and provisions of applicable technical documents prepared by the licensee or under the licensee's responsible supervision. Such technical professional services include, but are not limited to: Assisting with bidding or negotiation processes; reviewing and acting upon shop drawings and other submittals; providing clarification or interpretation of the licensee's technical documents; evaluating general progress of construction; observing or evaluating completed construction; and assisting the client in matters related to the licensee's technical professional expertise. Construction administration services do not include management of, or responsibility for, the contractor's construction activities, means or methods.

(i) "Government client" means any state, county or municipal governmental entity including, but not limited to, any department, agency, authority, planning district, board, commission, office or institution thereof, and any school district, college, university and any individual acting under authority to represent any such governmental entity.

(j) "Landscape architect" means a person who is qualified to engage in the practice of landscape architecture and who is licensed by the board to practice landscape architecture as provided in K.S.A. 74-7001 et seq., and amendments thereto.

(k) (1) "Landscape architecture" or "practice of landscape architecture" means performing professional landscape architectural services including the following: Common technical services, as defined in subsection (g); consultation, planning, designing or responsible supervision in connection with the development of land areas for preservation and enhancement; the development of sustainable designs and technology; preparation, review and analysis of master plans for land use and development; production of overall site development and land enhancement plans, grading and drainage plans, irrigation plans, planting plans and construction details; specifications, cost analysis and reports for land development; and the designing of land forms and non-habitable structures for aesthetic and functional purposes, such as pools, walls and structures for outdoor living spaces, for public and private use. The practice of landscape architecture also encompasses the determination of proper land use as it pertains to: Natural features; ground cover, use, nomenclature and arrangement of plant material adapted to soils and climate; naturalistic and aesthetic values; settings and approaches to structures and other improvements; soil conservation; erosion control; and the development of outdoor space in accordance with ideals of human use and enjoyment.

(2) The term "landscape architecture" or "practice of landscape architecture" shall not include those services specifically identified in the definition of "architecture," "professional engineering," "professional geology" and "professional surveying" except for those services which are included in the term "common technical services," as defined in subsection (g).

(l) "License" means a license to practice the technical professions granted under K.S.A. 74-7001 et seq., and amendments thereto.

(m) "Person" means a natural person or business entity.

(n) "Principal" means a person who serves in a business entity as an officer, member of a board of directors, member of a limited liability company or partner.

(o) "Professional engineer" means a person who is qualified to engage in the practice of engineering and who is licensed by the board to practice engineering as provided in K.S.A. 74-7001 et seq., and amendments thereto.

(p) (1) "Professional engineering" or "practice of engineering" means providing, offering to provide, or holding oneself out as able to provide professional engineering services, the adequate performance of which requires engineering education, training and experience in the application of special knowledge of the mathematical, physical and engineering sciences, including the following: Common technical services, as defined in subsection (g); consulting, investigating, evaluating, planning and designing of engineering works and systems; producing engineering surveys and studies; and preparing any engineering design features which embrace such service or work, either public or private, for any utilities, structures, buildings, machines, equipment, processes, work systems, projects and industrial or consumer products or equipment of a mechanical, electrical, hydraulic, pneumatic or thermal nature, insofar as they involve safeguarding the health, safety, property or welfare of the public.

(2) As used in this subsection, the term "engineering surveys" includes all survey activities required to support the sound conception, planning, design, construction, maintenance and operation of engineered projects, but excludes the surveying of real property for the establishment of land boundaries, rights-of-way, easements and the dependent or independent surveys or resurveys of the public land survey system.

(3) The term "professional engineering" or "practice of professional engineering" shall not include those services specifically identified in the definition of "architecture," "landscape architecture," "professional geology" and "professional surveying" except for those services which are included in the term "common technical services," as defined in subsection (g).

(q) "Professional geologist" means a person who is qualified to engage in the practice of geology and who is licensed by the board to practice geology as provided in K.S.A. 74-7001 et seq., and amendments thereto.

(r) (1) "Professional geology" or "practice of professional geology" means the performing of professional geology services including the following: Common technical services, as defined in subsection (g); planning or mapping, providing observation, or the responsible supervision thereof, in connection with the treatment of the earth and its origin and history, in general; the investigation of the earth's constituent rocks, minerals, solids, fluids, including surface and underground waters, gases and other materials; and the study of the natural agents, forces and processes which cause changes in the earth.

(2) The term "professional geology" or "practice of professional geology" shall not include those services specifically identified in the definition of "architecture," "landscape architecture," "professional engineering" and "professional surveying" except for those services which are included in the term "common technical services," as defined in subsection (g).

(s) "Professional surveyor" means any person who is engaged in the practice of surveying and who is licensed by the board to practice surveying as provided in K.S.A. 74-7001 et seq., and amendments thereto.

(t) (1) "Professional surveying" or "practice of professional surveying" means providing, or offering to provide, professional surveying services including the following: Common technical services, as defined in subsection (g); using such sciences as mathematics, geodesy and photogrammetry; and involving the making of geometric measurements and gathering related information pertaining to the physical or legal features of the earth, improvements on the earth, the space above, on or below the earth and providing, utilizing or developing the same into survey products such as graphics, data, maps, plans, reports, descriptions or projects. Professional surveying services also include planning, mapping, assembling and interpreting gathered measurements and information related to any one or more of the following:

(A) Determining by measurement the configuration or contour of the earth's surface or the position of fixed objects thereon;

(B) determining by performing geodetic surveys the size and shape of the earth or the position of any point on the earth;

(C) locating, relocating, establishing, re-establishing or retracing property lines or boundaries of any tract of land, road, right-of-way or easement;

(D) preparing the original descriptions of real property for the conveyance of or recording thereof and the preparation of graphics, data, maps, plans, reports, land subdivision plats, descriptions and projects that represent these surveys;

(E) determining, by the use of principles of surveying, the position for any survey monument, whether boundary or non-boundary, or reference point and establishing or replacing any such monument or reference point;

(F) making any survey for the division, subdivision or consolidation of any tract of land;

(G) locating or laying out alignments, positions or elevations where such work is part of the construction of engineering or architectural works; and

(H) creating, preparing or modifying electronic, computerized or other data relative to performance of the activities set forth in subparagraphs (A) through (G).

(2) The term "professional surveying" or "practice of professional surveying" shall not include those services specifically identified in the definition of "architecture," "landscape architecture," "professional engineering" and "professional geology" except for those services which are included in the term "common technical services," as defined in subsection (g).

(u) "Responsible charge" means the application of personal supervision and professional judgment, and the incorporation of detailed knowledge with respect to the content of a technical submission by a licensee when applying the normal standard of care for the work that such licensee is licensed to perform.

(v) "Standard of care" means the duty to exercise the degree of learning and skill ordinarily possessed by a reputable licensee practicing in Kansas in the same or similar locality and under similar circumstances.

(w) "Technical professions" includes the professions of architecture, landscape architecture, professional engineering, professional geology and professional surveying as the practice of such professions are defined in K.S.A. 74-7001 et seq., and amendments thereto.

History: L. 1976, ch. 334, § 2; L. 1978, ch. 326, § 2; L. 1992, ch. 240, § 3; L. 1995, ch. 104, § 3; L. 1997, ch. 128, § 1; L. 2009, ch. 94, § 1; L. 2014, ch. 88, § 6; L. 2015, ch. 78, § 1; July 1.



74-7004 State board of technical professions; purpose; membership; appointment; vacancies.

74-7004. State board of technical professions; purpose; membership; appointment; vacancies. For the purpose of administering the provisions of this act and in order to establish and maintain a high standard of integrity, skills and practice in the technical professions and to safeguard the health, safety, property and welfare of the public, the governor shall appoint a state board of technical professions consisting of 13 members. At least 30 days prior to the expiration of any term other than that of a member appointed from the general public, professional societies and associations which are respectively representative of each branch of the technical professions may submit to the governor a list of three or more names of persons of recognized ability who have the qualifications prescribed for board members for appointment from that branch of the technical professions. The governor shall consider the list of persons in making the appointment to the board. In case of a vacancy in the membership of the board, other than that of a member appointed from the general public, for any reason other than the expiration of a term of office, the governor shall appoint a qualified successor to fill the unexpired term. In making the appointment the governor shall give consideration to the list of persons last submitted.

History: L. 1976, ch. 334, § 4; L. 1978, ch. 326, § 3; L. 1978, ch. 308, § 69; L. 1981, ch. 299, § 60; L. 1982, ch. 347, § 46; L. 1984, ch. 294, § 1; L. 1995, ch. 104, § 4; L. 2014, ch. 88, § 7; July 1.



74-7005 Qualifications of members.

74-7005. Qualifications of members. (a) Membership of the board shall be as follows:

(1) Four members shall have been engaged in the practice of engineering for at least eight years, which practice shall include responsible charge of engineering work, and shall be Kansas licensed professional engineers. At least one of such members shall be engaged in private practice as an engineer. At least one of such members may also be licensed as a Kansas professional surveyor, as well as a Kansas licensed professional engineer.

(2) Two members shall have been engaged in the practice of surveying for at least eight years, which practice shall include responsible charge of surveying work, and shall be Kansas licensed professional surveyors.

(3) Three members shall have been engaged in the practice of architecture for at least eight years, which practice shall include responsible charge of architectural work, and shall be Kansas licensed architects.

(4) One member shall have been engaged in the practice of landscape architecture for at least eight years, which practice shall include responsible charge of landscape architectural work, and shall be a Kansas licensed landscape architect.

(5) One member shall have been engaged in the practice of geology for at least eight years, which practice shall include responsible charge of geology work, and shall be a Kansas licensed professional geologist.

(6) Two members shall be from the general public of this state.

(b) Each member of the board shall be a citizen of the United States and a resident of this state.

(c) Any amendments to this section shall not be applicable to any member of the board who was appointed to the board and qualified for such appointment under this section prior to the effective date of such enactment.

History: L. 1976, ch. 334, § 5; L. 1976, ch. 337, § 1; L. 1978, ch. 326, § 4; L. 1992, ch. 240, § 4; L. 1997, ch. 128, § 2; L. 2014, ch. 88, § 8; July 1.



74-7006 Terms of members; vacancies; removal from office.

74-7006. Terms of members; vacancies; removal from office. (a) Whenever a vacancy occurs in the membership of the board by reason of the expiration of a term of office, the governor shall appoint a successor of like qualifications. Except as provided in subsection (e), all appointments shall be for terms of four years, but no member shall be appointed for more than three successive four-year terms.

(b) The terms of members appointed to the board shall commence on the July 1 immediately following the day of expiration of the preceding term, regardless of when the appointment is made, and except as provided in subsection (e), shall expire on June 30 of the fourth year of the member's term.

(c) Each member shall serve until a successor is appointed and qualified. Whenever a vacancy shall occur in the membership of the board for any reason other than the expiration of a member's term of office, the governor shall appoint a successor of like qualifications to fill the unexpired term.

(d) The governor may remove any member of the board for misconduct, incompetency, neglect of duty or for any other sufficient cause.

(e) (1) The following members whose terms begin July 1, 2012, shall serve initial terms as follows:

(A) One member licensed as both an engineer and as a land surveyor shall serve a term of one year.

(B) One member from the general public shall serve a term of one year.

(C) One member licensed as a geologist shall serve a term of three years.

(D) One member licensed as a land surveyor shall serve a term of two years.

(2) The terms of members specified in this subsection shall expire on June 30 in the last year of such member's term. Upon reappointment, members shall serve a term of not more than four years.

(3) No member specified in this subsection shall serve more than four consecutive terms.

History: L. 1976, ch. 334, § 6; L. 1992, ch. 240, § 5; L. 1997, ch. 128, § 3; L. 2012, ch. 88, § 1; Apr. 12.



74-7007 Same; organization; election of officers; seal; rules; oath; meetings; quorum.

74-7007. Same; organization; election of officers; seal; rules; oath; meetings; quorum. The board shall organize annually at its first meeting subsequent to July 1, and shall select a chairperson, vice-chairperson, and secretary from its own membership. The secretary shall be the custodian of the common seal, the books and records of the board, and shall be responsible for the recordation, publication and archiving of all board proceedings. The chairperson and secretary shall have the power to administer oaths pertaining to the business of the board. The board shall have a common seal and shall formulate rules to govern its actions. Each member of the board shall take and subscribe the oaths prescribed by law for state officers. The oaths provided for herein shall be filed in the office of the secretary of state. The board shall hold an annual meeting and such additional meetings as the board may designate. Seven members of the board shall constitute a quorum for the transaction of business.

History: L. 1976, ch. 334, § 7; L. 1995, ch. 104, § 5; L. 2014, ch. 88, § 9; July 1.



74-7008 Same; executive director and assistant executive director, appointment and salary; compensation and expenses of board members; personnel.

74-7008. Same; executive director and assistant executive director, appointment and salary; compensation and expenses of board members; personnel. (a) The board may appoint an executive director and an assistant executive director who shall be in the unclassified service of the Kansas civil service act and shall receive an annual salary fixed by the board.

(b) Members of the state board of technical professions attending meetings of such board, or attending a subcommittee meeting thereof authorized by such board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223 and amendments thereto.

(c) The board may employ clerical personnel and other assistants all of whom shall be in the classified service under the Kansas civil service act and may make and enter into contracts of employment with such professional personnel as may be necessary, in the board's judgment, for the performance of its duties and functions and the execution of its powers.

History: L. 1976, ch. 334, § 8; L. 1976, ch. 337, § 2; L. 1992, ch. 240, § 6; L. 1997, ch. 158, § 11; July 1.



74-7009 Fees; disposition; technical professions fee fund; expenditures.

74-7009. Fees; disposition; technical professions fee fund; expenditures. (a) The following nonrefundable fees shall be collected by the board:

(1) For an original license, issued upon the basis of an examination given by the board, an application fee in the sum of not more than $200 plus an amount equal to the cost of any examination directly administered by the board for any branch of the technical professions;

(2) for a license by reciprocity under K.S.A. 74-7024, and amendments thereto, an application fee of not more than $500;

(3) for a certificate of authorization for a business entity, the sum of not more than $300;

(4) for the biennial renewal of an active license, the sum of not more than $200;

(5) for the biennial renewal of a certificate of authorization for a business entity, the sum of not more than $300;

(6) for the untimely renewal of a license or certificate of authorization pursuant to K.S.A. 74-7025, and amendments thereto, a late fee of not more than $200; and

(7) for the return of an inactive license to active practice, or for the reinstatement of a cancelled license, the sum of not more than $200.

(b) On or before November 15 of each year, the board shall determine the amount necessary to administer the provisions of K.S.A. 74-7001 et seq., and amendments thereto, for the ensuing calendar year and shall fix the fees for such year at the sum deemed necessary for such purposes.

(c) The board shall remit all moneys received by or for it from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the technical professions fee fund, which fund is hereby created. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the board or by a person or persons designated by the chairperson.

History: L. 1976, ch. 334, § 9; L. 1978, ch. 326, § 5; L. 1980, ch. 244, § 3; L. 1992, ch. 240, § 7; L. 1997, ch. 158, § 12; L. 2001, ch. 5, § 333; L. 2009, ch. 94, § 2; L. 2011, ch. 53, § 52; L. 2014, ch. 88, § 10; July 1.



74-7010 Roster; maintenance and filing; copies, availability, fees.

74-7010. Roster; maintenance and filing; copies, availability, fees. A roster showing the names and places of business of all persons licensed under K.S.A. 74-7001 et seq., and amendments thereto, or issued a certificate of authorization under K.S.A. 74-7036, and amendments thereto, shall be maintained by the executive director. The roster shall also specify the branch of the technical professions in which each such person is licensed or authorized to practice. Copies of the roster shall be provided in accordance with the Kansas open records act, K.S.A. 45-215 et seq., and amendments thereto.

History: L. 1976, ch. 334, § 10; L. 1978, ch. 326, § 6; L. 1978, ch. 327, § 1; L. 1978, ch. 347, § 17; L. 1980, ch. 245, § 1; L. 1980, ch. 244, § 4; L. 1992, ch. 240, § 8; L. 2001, ch. 5, § 334; L. 2014, ch. 88, § 11; July 1.



74-7013 Powers and duties of board.

74-7013. Powers and duties of board. (a) The board may adopt all rules and regulations, including rules of professional conduct, which are necessary for performance of its powers, duties and functions in the administration of the provisions of K.S.A. 74-7001 et seq., and amendments thereto.

(b) The board, through rules and regulations, may require continuing education as a condition for license renewal or reinstatement and may exempt persons from such continuing education requirements.

(c) The board may adopt rules and regulations concerning cancelled, inactive and emeritus licensure status.

(d) The board shall adopt rules and regulations prescribing minimum standards for boundary surveys, mortgage title inspection, American land title association surveys and such other surveys as necessary to control the quality of surveying in the state of Kansas.

History: L. 1976, ch. 334, § 13; L. 1976, ch. 337, § 4; L. 1978, ch. 326, § 7; L. 1995, ch. 104, § 1; L. 1997, ch. 128, § 4; L. 2009, ch. 94, § 3; L. 2014, ch. 88, § 12; July 1.



74-7016 Records of board; register; records as evidence.

74-7016. Records of board; register; records as evidence. (a) The board shall keep a record of its proceedings, and a register of all applications for license, which register shall show (1) the name and residence of each applicant; (2) the date of the application; (3) the place of business of such applicant; (4) the applicant's educational and other qualifications; (5) whether or not an examination was required; (6) the action of the board upon the application; (7) the date of the action of the board; and (8) such other information as may be deemed necessary by the board.

(b) The records of the board shall be prima facie evidence of the proceedings of the board set forth therein, and a transcript thereof, duly certified by the secretary of the board under seal, shall be admissible in evidence with the same force and effect as if the original were produced.

History: L. 1978, ch. 326, § 8; L. 1992, ch. 240, § 9; Jan. 1, 1993.



74-7017 Examination requirement.

74-7017. Examination requirement. No applicant seeking original license to practice any technical profession shall be entitled to such license without first meeting the requirement to take and pass an examination utilized by the board.

History: L. 1978, ch. 326, § 9; L. 1992, ch. 240, § 10; Jan. 1, 1993.



74-7018 Applications for license; fee; time.

74-7018. Applications for license; fee; time. Applications for licensure shall be submitted on forms prescribed by the board and shall contain information concerning the applicant's education and a detailed summary of the applicant's technical work, previous examinations, if any, and the results thereof and such other information and references as may be required by the board. All such applications shall be submitted to the executive director, together with the application fee prescribed under K.S.A. 74-7009, and amendments thereto, within a time period to be determined by the board.

History: L. 1978, ch. 326, § 14; L. 1992, ch. 240, § 11; L. 2009, ch. 94, § 4; July 1.



74-7019 Architects; qualifications for licensure.

74-7019. Architects; qualifications for licensure. Minimum qualifications of applicants seeking licensure as architects are the following:

(a)  Graduation from a college or university program that is adequate in its preparation of students for the practice of architecture, as determined by the board in accordance with applicable rules and regulations;

(b) proof of architectural experience of a character satisfactory to the board, as defined by rules and regulations of the board; and

(c) the satisfactory passage of an examination utilized by the board.

History: L. 1978, ch. 326, § 10; L. 1992, ch. 240, § 12; L. 2014, ch. 88, § 13; July 1.



74-7020 Landscape architects; qualifications for licensure.

74-7020. Landscape architects; qualifications for licensure. Minimum qualifications of applicants seeking licensure as landscape architects are the following:

(a) (1) Graduation from a four-year college or university program that is adequate in its preparation of students for the practice of landscape architecture and a minimum of four years of experience in landscape architectural work of a character satisfactory to the board, as defined by rules and regulations of the board; or

(2) graduation from a five-year college or university program that is adequate in its preparation of students for the practice of landscape architecture and a minimum of three years of experience in landscape architectural work of a character satisfactory to the board, as defined by rules and regulations of the board; and

(b) the satisfactory passage of an examination utilized by the board.

History: L. 1978, ch. 326, § 11; L. 1992, ch. 240, § 13; Jan. 1, 1993.



74-7021 Professional engineers; qualifications for licensure; intern engineer certificate.

74-7021. Professional engineers; qualifications for licensure; intern engineer certificate. (a) Minimum qualifications of applicants seeking licensure as professional engineers are the following:

(1) Graduation from a college or university program that is adequate in its preparation of students for the practice of engineering, as determined by the board in accordance with applicable rules and regulations;

(2) the satisfactory passage of an examination in the fundamentals of engineering as utilized by the board;

(3) proof of four years of engineering experience of a character satisfactory to the board, as defined by rules and regulations of the board; and

(4) the satisfactory passage of an examination in professional practice as utilized by the board.

(b) The board may issue an intern engineer certificate to a person who meets the education and examination qualifications prescribed by the board.

History: L. 1978, ch. 326, § 12; L. 1992, ch. 240, § 14; L. 2009, ch. 94, § 5; L. 2014, ch. 88, § 14; July 1.



74-7022 Professional surveyors; qualifications for licensure; intern land surveyor certificate.

74-7022. Professional surveyors; qualifications for licensure; intern land surveyor certificate. (a) Minimum qualifications of applicants seeking licensure as professional surveyors are the following:

(1) Proof of surveying experience and education in accordance with rules and regulations of the board; and

(2) the satisfactory passage of examinations utilized by the board.

(b) The board may issue an intern surveyor certificate to a person who meets the education, experience and examination qualifications prescribed by the board.

History: L. 1978, ch. 326, § 13; L. 1986, ch. 303, § 2; L. 1988, ch. 307, § 2; L. 1992, ch. 240, § 15; L. 2009, ch. 94, § 6; L. 2014, ch. 88, § 15; July 1.



74-7023 Examinations, time, place, scope, method of procedure; license, issuance, contents, evidence; seal, purchase and use, conditions.

74-7023. Examinations, time, place, scope, method of procedure; license, issuance, contents, evidence; seal, purchase and use, conditions. (a) All examinations required by K.S.A. 74-7001 et seq., and amendments thereto, shall be held at such time and place as the board determines. The scope of the examinations, methods of procedure and eligibility to take examinations, including reexaminations, shall be prescribed by the board.

(b) The board, after receiving satisfactory evidence of the qualifications of an applicant and after satisfactory examination of the applicant, shall issue a license authorizing the applicant to practice the technical profession for which the applicant is qualified and to use the title appropriate to such technical profession.

(c) Each license shall show the full name of the licensee, shall have a serial number and shall be signed by the chairperson and the secretary of the board under seal of the board. The issuance of a license by the board shall be prima facie evidence that the person named on the license is legally licensed and is entitled to all the rights and privileges of a licensed practitioner of the technical profession for which the licensee is licensed while the license remains unrevoked and unexpired.

(d) Each licensee shall obtain a seal of a distinctive design authorized by the board, bearing the licensee's name and number and a uniform inscription formulated by the board. Documents signed by the licensee in the licensee's professional capacity shall be stamped with the seal during the duration of the license, but it shall be unlawful for anyone to stamp any document with the seal after the license has expired or has been revoked, unless the license has been renewed or reissued. No person shall tamper with or revise the seal without express written approval by the board.

History: L. 1978, ch. 326, § 15; L. 1992, ch. 240, § 16; L. 2009, ch. 94, § 7; L. 2014, ch. 88, § 17; July 1.



74-7024 Exemptions from examination for licensure; reciprocity; certain license or certificate holders; fees; conditions.

74-7024. Exemptions from examination for licensure; reciprocity; certain license or certificate holders; fees; conditions.  Any person who holds a current license to practice any branch of the technical professions issued by the proper authority in any other state or political subdivision of the United States may be exempted from examination for licensure in this state if the requirements under which such license was issued are of a standard accepted by the board and if the person's record fully meets the requirements of this state in all respects other than examination. Upon determination that the person meets the requirements of this section and all other requirements for licensure under K.S.A. 74-7001 et seq., and amendments thereto, the board may issue, upon application therefor and receipt of payment of the application fee prescribed under K.S.A. 74-7009, and amendments thereto, a license to practice the appropriate technical profession.

History: L. 1978, ch. 326, § 16; L. 1997, ch. 158, § 13; L. 2014, ch. 88, § 18; July 1.



74-7025 Expiration of license or certificate of authorization; notice; renewal; continuing education as condition for license renewal; reinstatement after failure to renew; fee for reinstatement; replacement license; inactive status.

74-7025. Expiration of license or certificate of authorization; notice; renewal; continuing education as condition for license renewal; reinstatement after failure to renew; fee for reinstatement; replacement license; inactive status. (a) At least 30 days prior to the date of expiration of a license or certificate of authorization, the executive director shall notify every person licensed under K.S.A. 74-7001 et seq., and amendments thereto, or business entity issued a certificate of authorization under K.S.A. 74-7036, and amendments thereto, of the date of the expiration of the license or certificate of authorization and the amount of the fee that is required for its renewal for two years. The licensee shall notify the board in writing of any change of address within 30 days after the date of such change. A licensee shall not practice any technical profession after the expiration date until the license or certificate of authorization has been renewed or reinstated. Any license or certificate of authorization not renewed by the expiration date may be renewed within 60 days after such expiration date by payment of the renewal fee plus a late fee as set forth in K.S.A. 74-7009, and amendments thereto. Any license or certificate of authorization not renewed within 60 days after the expiration date shall be cancelled.

(b) As a condition for obtaining license renewal, the board may require proof of compliance with continuing education requirements established by rules and regulations.

(c) Any person whose license or certificate of authorization has been cancelled pursuant to subsection (a) may have the license or certificate of authorization reinstated by the board for good cause shown and by filing an application for such license or certificate of authorization and such other documents as required by the board, and payment of the reinstatement fee as set forth in K.S.A. 74-7009, and amendments thereto.

(d) Any licensee who voluntarily decides to no longer practice a technical profession shall have such licensee's status changed from active to inactive, provided, such licensee meets the requirements for use of the inactive licensure status established in the rules and regulations adopted by the board. A person whose license is inactive may return to active practice of a technical profession by applying for a return to active practice, paying the appropriate fee as set forth in K.S.A. 74-7009, and amendments thereto, and complying with all applicable rules and regulations adopted by the board.

(e) Any licensee who voluntarily decides to no longer practice a technical profession and who is at least 60 years of age shall have such licensee's status changed from active to emeritus, provided, such licensee meets the requirements for use of the emeritus title established in the rules and regulations adopted by the board.

(f) A new license or certificate of authorization, to replace any lost, destroyed or mutilated license, may be issued, subject to rules and regulations of the board, and a charge of $20 shall be made for such issuance.

History: L. 1978, ch. 326, § 17; L. 1980, ch. 244, § 5; L. 1992, ch. 240, § 17; L. 1995, ch. 104, § 2; L. 2009, ch. 94, § 8; L. 2014, ch. 88, § 19; July 1.



74-7026 Discipline of licensees or holders of certificates of authorization; suspension or revocation of licenses or certificates of authorization; grounds; reinstatement of license or certificate of authorization, fees.

74-7026. Discipline of licensees or holders of certificates of authorization; suspension or revocation of licenses or certificates of authorization; grounds; reinstatement of license or certificate of authorization, fees. (a) The board shall have the power to limit, condition, reprimand or otherwise discipline, suspend or revoke the license of any person who has engaged in any of the following conduct:

(1) The practice of any fraud or deceit in obtaining a license or certificate of authorization issued under K.S.A. 74-7036, and amendments thereto;

(2) any gross negligence, incompetency, misconduct or wanton disregard for the rights of others in the practice of any technical profession;

(3) a conviction of a felony as set forth in the criminal statutes of the state of Kansas, of any other state or of the United States;

(4) violation of any rules of professional conduct adopted and promulgated by the board or violation of rules and regulations adopted by the board for the purpose of carrying out the provisions of K.S.A. 74-7001 et seq., and amendments thereto; or

(5) affixing or permitting to be affixed such licensee's seal or name to any documents which were not prepared by such licensee or prepared under the responsible charge of such licensee.

(b) The board shall have the power to limit, condition, reprimand or otherwise discipline, suspend or revoke the certificate of authorization of any business entity which has engaged in any conduct which would authorize the board to limit, condition, reprimand or otherwise discipline, suspend or revoke the license of a person under this section.

(c) The board, for reasons it may deem sufficient, may reissue a license or certificate of authorization that has been revoked and may remove the suspension of the license or certificate of authorization, provided, seven or more members of the board vote in favor of such reissuance or removal of suspension. A new license or certificate of authorization, to replace any revoked or suspended license or certificate of authorization, may be issued, subject to rules and regulations of the board, and a charge of $100 shall be made for the issuance of such license or $150 for the issuance of a certificate of authorization.

(d) Any action of the board pursuant to this section shall be subject to the provisions of the Kansas administrative procedure act.

History: L. 1978, ch. 326, § 18; L. 1980, ch. 244, § 6; L. 1984, ch. 313, § 139; L. 1992, ch. 240, § 18; L. 1995, ch. 104, § 6; L. 2009, ch. 94, § 9; L. 2014, ch. 88, § 20; July 1.



74-7027 Authority of board at hearings; witnesses, compulsory attendance.

74-7027. Authority of board at hearings; witnesses, compulsory attendance. In performing its powers, duties and functions under the provisions of this act, the board shall have authority to issue an order under its seal compelling the attendance and testimony of witnesses or compelling the production of books, papers, records, documents or other evidence at any hearing before the board involving the revocation or suspension of license or certificate of authorization issued under K.S.A. 74-7036, and amendments thereto, or practicing or offering to practice without a license or certificate of authorization issued under K.S.A. 74-7036, and amendments thereto. All such hearings shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1978, ch. 326, § 19; L. 1980, ch. 244, § 7; L. 1984, ch. 313, § 140; July 1, 1985.



74-7028 Notice of denial, suspension or revocation of license or certificate of authorization; appeals.

74-7028. Notice of denial, suspension or revocation of license or certificate of authorization; appeals. Notice of the action of the board in denying, suspending or revoking a license or certificate of authorization issued under K.S.A. 74-7036, and amendments thereto, shall be given in accordance with the provisions of the Kansas administrative procedure act. Any person aggrieved by any decision of the board may appeal such action in accordance with the provisions of the Kansas judicial review act.

History: L. 1978, ch. 326, § 20; L. 1980, ch. 244, § 8; L. 1984, ch. 313, § 141; L. 2010, ch. 17, § 188; July 1.



74-7029 Unlawful acts; prosecution; assistance of attorney general and district or county attorney.

74-7029. Unlawful acts; prosecution; assistance of attorney general and district or county attorney. (a) It shall be a class A misdemeanor for any person to:

(1) Practice or offer to practice or hold one's self out as entitled to practice any technical profession unless the person is licensed as provided in K.S.A. 74-7001 et seq., and amendments thereto, or holds a certificate of authorization issued under K.S.A. 74-7036, and amendments thereto;

(2) present or attempt to use, as such person's own, the license, certificate of authorization or seal of another;

(3) falsely impersonate any other practitioner of like or different name;

(4) give false or forged evidence to the board, or any member thereof, in obtaining a license or certificate of authorization;

(5) use or attempt to use a license or certificate of authorization that has expired or been suspended or revoked;

(6) falsely advertise as a licensed practitioner or as the holder of a certificate of authorization;

(7) use in connection with such person's name, or otherwise assume, or advertise any title or description intended to convey the impression that such person is a licensed practitioner or holds a certificate of authorization; or

(8) otherwise violate any of the provisions of K.S.A. 74-7001 et seq., and amendments thereto, or any rule and regulation promulgated by the board.

(b) For the purposes of subsection (a)(1), a person shall be construed to practice or offer to practice or hold one's self out as entitled to practice a technical profession if such person:

(1) Practices any branch of the technical professions;

(2) by verbal claim, sign, advertisement, letterhead, card or in any other way represents the person to be an architect, landscape architect, professional engineer, professional geologist or professional surveyor;

(3) through the use of some other title implies that such person is an architect, landscape architect, professional engineer, professional geologist or professional surveyor, or that such person is licensed to practice a technical profession; or

(4) holds one's self out as able to perform, or does perform, any service or work or any other service designated by the practitioner which is recognized as within the scope of the practice of a technical profession.

(c) The attorney general of the state or the district or county attorney of any county, at the request of the board, shall render such legal assistance as may be necessary in carrying out the provisions of K.S.A. 74-7001 et seq., and amendments thereto. Upon the request of the board, the attorney general or district or county attorney of the proper county shall institute in the name of the state or board the proper proceedings against any person regarding whom a complaint has been made charging such person with the violation of any of the provisions of K.S.A. 74-7001 et seq., and amendments thereto. The attorney general, and such district or county attorney, at the request of the attorney general or of the board, shall appear and prosecute any and all such actions.

History: L. 1978, ch. 326, § 21; L. 1980, ch. 244, § 9; L. 1992, ch. 240, § 19; L. 2009, ch. 94, § 10; L. 2014, ch. 88, § 21; July 1.



74-7030 Civil enforcement of act.

74-7030. Civil enforcement of act. Whenever in the judgment of the board any person has engaged in, or is about to engage  in, any acts or practices which constitute, or will constitute, a violation of this act, or any rules and regulations of the board, the board may make application to the district court, without giving bond, for civil enforcement of the act or rules and regulations in accordance with the Kansas judicial review act.

History: L. 1978, ch. 326, § 22; L. 1984, ch. 313, § 142; L. 2010, ch. 17, § 189; July 1.



74-7031 Architecture; exemptions from requirements for licensure or certification; definitions.

74-7031. Architecture; exemptions from requirements for licensure or certification; definitions. The provisions of K.S.A. 74-7001 et seq., and amendments thereto, requiring licensure or the issuance of a certificate of authorization under K.S.A. 74-7036, and amendments thereto, to engage in the practice of architecture shall not be construed to prevent or to affect:

(a) The practice of any person engaging in the publication of books or pamphlets illustrating architectural designs.

(b) Persons preparing plans, drawings or specifications for buildings housing no more than two dwelling units in one contiguous structure or for agricultural buildings.

(c) Persons furnishing, individually or with subcontractors, labor and materials, with or without plans, drawings, specifications, instruments of service, or other data concerning the labor and materials to be used for any of the following, provided, compliance with the most recent edition of the international building code adopted by the international code conference and rules and regulations adopted by the state fire marshal, is not required:

(1) Store fronts or facades, interior alterations or additions, fixtures, cabinet work, furniture, appliances or other equipment;

(2) work necessary to provide for installation of any item designated in subsection (c)(1);

(3) alterations or additions to a building necessary to, or attendant upon, installation of any item designated in subsection (c)(1), if the alteration or addition does not change or affect:

(A) The structural system of the building, which structural system includes, but is not limited to, foundations, walls, floors, roofs, footings, bearing partitions, beams, columns or joists and does not exceed the structural capacity of the system;

(B) the required exit capacities or exiting travel distances; or

(C) the required fire ratings of assemblies, fire separation walls or fire ratings required by building type.

(d) Work involving matters of rates, rating and loss prevention by employees of insurance rating organizations and insurance service organizations and insurance companies and agencies.

(e) The performance of services by a licensed landscape architect or business entity issued a certificate of authorization to provide services in landscape architecture under K.S.A. 74-7036, and amendments thereto, in connection with landscape and site planning for the sites, approaches or environment for buildings, structures or facilities.

History: L. 1978, ch. 326, § 23; L. 1980, ch. 244, § 10; L. 1992, ch. 240, § 20; L. 2009, ch. 94, § 11; L. 2014, ch. 88, § 22; July 1.



74-7032 Landscape architecture; exemptions from requirements for licensure or certification.

74-7032. Landscape architecture; exemptions from requirements for licensure or certification. The provisions of K.S.A. 74-7001 et seq., and amendments thereto, requiring licensure or the issuance of a certificate of authorization under K.S.A. 74-7036, and amendments thereto, to engage in the practice of landscape architecture shall not be construed to prevent or to affect:

(a) The right of any individual to engage in the occupation of growing and marketing nursery stock, to use the title nurseryman, landscape nurseryman or gardener, or to prohibit any individual to plan or plant such individual's own property.

(b) The right of nurserymen to engage in preparing and executing planting plans.

(c) The practice of site development planning, in accordance with the practice of architecture.

(d) The performance of those services described in subsection (k)(1) of K.S.A. 74-7003, and amendments thereto, by a licensed professional engineer, except that no licensed professional engineer shall perform the following services: (1) Planting plans; or (2) the determination of proper land use as it pertains to natural features; ground cover, use, nomenclature and arrangement of plant material adapted to soils and climate.

History: L. 1978, ch. 326, § 24; L. 1980, ch. 244, § 11; L. 1992, ch. 240, § 21; L. 2014, ch. 88, § 23; July 1.



74-7033 Engineering; exemptions from requirements for licensure or certification.

74-7033. Engineering; exemptions from requirements for licensure or certification. The provisions of K.S.A. 74-7001 et seq., and amendments thereto, requiring licensure or the issuance of a certificate of authorization under K.S.A. 74-7036, and amendments thereto, to engage in the practice of engineering shall not be construed to prevent or to affect:

(a) Except as provided by subsection (b), the design or erection of any structure or work by a person who owns the structure or work, upon such person's own premises for such person's own use if the structure or work is not to be used for human habitation, is not to serve as a place of employment, and is not to be open to the public for any purpose whatsoever.

(b) Persons designing or erecting or preparing plans, drawings or specifications for buildings housing no more than two dwelling units in one contiguous structure or for agricultural buildings.

(c) Persons engaged in planning, drafting and designing of products manufactured for resale to the public.

(d) The performance of services by a licensed landscape architect in connection with landscape and site planning for the sites, approaches or environment for buildings, structures or facilities.

History: L. 1978, ch. 326, § 25; L. 1980, ch. 244, § 12; L. 1992, ch. 240, § 22; L. 1999, ch. 135, § 1; L. 2014, ch. 88, § 24; July 1.



74-7034 Land surveying; exemptions from requirements for licensure or certification.

74-7034. Land surveying; exemptions from requirements for licensure or certification. The provisions of K.S.A. 74-7001 et seq., and amendments thereto, requiring licensure or the issuance of a certificate of authorization under K.S.A. 74-7036, and amendments thereto, to engage in the practice of surveying shall not be construed to prevent or to affect:

(a) Those surveying activities, which include locating or laying out of alignments, positions or elevations where such work is part of the construction of engineering or architectural works, when such activities are for purposes other than the conveyance of an interest in real property.

(b) The practice of surveying by an individual of such individual's own real property or that of such individual's employer for purposes other than the conveyance of an interest in such real property.

(c) The surveying on farms for agricultural purposes other than the conveyance of an interest in such farm property.

(d) The performance of services by a licensed landscape architect or by a business entity issued a certificate of authorization to provide services in landscape architecture under K.S.A. 74-7036, and amendments thereto, in connection with landscape and site planning for the sites, approaches or environment for buildings, structures or facilities.

(e) Mapping by governmental agencies when such activity does not involve the locating, relocating, or physical establishment of land boundaries and related monuments or the preparation of original or field retracement of existing descriptions of real property.

History: L. 1978, ch. 326, § 26; L. 1980, ch. 244, § 13; L. 1986, ch. 303, § 1; L. 1992, ch. 240, § 23; L. 2009, ch. 94, § 12; L. 2014, ch. 88, § 25; July 1.



74-7035 Act not applicable to certain practices and persons.

74-7035. Act not applicable to certain practices and persons. The provisions of K.S.A. 74-7001 et seq., and amendments thereto, shall not apply to:

(a) The work of an employee, consultant or a subordinate of a person holding a license under K.S.A. 74-7001 et seq., and amendments thereto, if such work does not include final designs or decisions, responsible charge of design and is done under the direct responsibility and supervision of a person practicing lawfully a technical profession;

(b) the work of any person who is exclusively and regularly employed by a single employer, provided, such employer is not an engineering, architectural, surveying, landscape architectural or geology firm, and is not primarily engaged in the business of conveying an interest in real property, and also provided, such work is performed under an employer-employee relationship, and making surveys of land and determinations of physical property rights is performed solely in connection with the affairs of such employer or its subsidiaries and affiliates and solely for the uses, purposes and benefit of such employer, subsidiaries and affiliates;

(c) a plumbing contractor, master plumber or journeyman plumber licensed under the provisions of K.S.A. 12-1508 et seq., and amendments thereto, while performing the work such plumber is authorized to perform pursuant to such license; or

(d) an electrical contractor, master electrician, journeyman electrician or residential electrician licensed under the provisions of K.S.A. 12-1525 et seq., and amendments thereto, while performing the work such electrician is authorized to perform pursuant to such license.

(e) For purposes of this act, public officers and employees who, within the scope of their employment and in the discharge of their public duties, provide information pertinent to or review the sufficiency of technical submissions, or who inspect property or buildings for compliance with requirements safeguarding life, health or property, are not engaged in the practice of the technical professions.

History: L. 1978, ch. 326, § 27; L. 1992, ch. 240, § 24; L. 1997, ch. 158, § 14; L. 1999, ch. 135, § 2; L. 2014, ch. 88, § 27; July 1.



74-7036 Practice of technical professions by business entity; conditions; application for certificate of authorization, contents, fee; renewal, conditions, fee; change of principal, reporting; liability for services performed.

74-7036. Practice of technical professions by business entity; conditions; application for certificate of authorization, contents, fee; renewal, conditions, fee; change of principal, reporting; liability for services performed. (a) Notwithstanding any other provision of law, a business entity organized for the practice of one or more of the technical professions shall obtain a certificate of authorization pursuant to this section prior to doing business in this state. To obtain a certificate of authorization a business entity must meet the following:

(1) One or more principals is designated as being in responsible charge for the activities and decisions relating to the practice of such profession and is licensed to practice such profession by the board and is a regular employee of and active participant in the business entity;

(2) each person engaged in the practice of the technical profession is licensed to practice such profession by the board, or is exempt from licensure under K.S.A. 74-7031 through 74-7035, and amendments thereto, or is exempt from examination for licensure in this state under K.S.A. 74-7024, and amendments thereto; and

(3)  each separate office or place of business established in this state by the business entity has a licensed professional who is regularly supervising the work of an office or place of business and has responsible charge of each respective technical professional practicing in the office. This requirement shall not apply to offices or places of business established to provide construction administration services only.

(b) A business entity shall apply to the board for a certificate of authorization, upon a form prescribed by the board, listing the names and addresses of all principals licensed to practice the technical profession and such other information as may be required by the board. The application for a certificate of authorization shall be accompanied by an application fee fixed by the board under K.S.A. 74-7009, and amendments thereto. The certificate of authorization shall be renewed biennially. The biennial renewal fee fixed by the board under K.S.A. 74-7009, and amendments thereto, shall be accompanied by a form prescribed by the board providing current information. In the event of a change of any principal, such change shall be provided to the board within 30 days after the effective date of such change.

(c) If the board finds that such business entity is in compliance with all of the requirements of this section, the board shall issue a certificate of authorization to such business entity designating the technical profession for which such business entity is authorized to provide services.

(d) No business entity issued a certificate of authorization under this section shall be relieved of responsibility for the conduct or acts of its agents, employees or principals by reason of its compliance with the provisions of this section, nor shall any individual practicing a technical profession be relieved of responsibility and liability for services performed by reason of employment or relationship with such business entity. The requirements of this section shall not affect a business entity and its employees in performing services included within the term "technical professions" solely for the benefit of such business entity or subsidiary or affiliated business entities. Nothing in this section shall exempt any business entity from the provisions of any other law applicable thereto.

History: L. 1980, ch. 244, § 1; L. 1992, ch. 240, § 25; L. 2009, ch. 94, § 13; L. 2014, ch. 88, § 28; July 1.



74-7038 Technical submissions; limitation on acceptance or approval by public officials; building permits, invalidity; immunity from liability.

74-7038. Technical submissions; limitation on acceptance or approval by public officials; building permits, invalidity; immunity from liability. A public official charged with the enforcement of any state, county or municipal building code shall not accept or approve any technical submissions involving the practice of the technical professions unless the technical submissions have been stamped with the technical professional's seal, signed and dated as required by K.S.A. 74-7001 et seq., and amendments thereto, or unless the applicant has certified on the technical submission to the applicability of a specific exception provided for in K.S.A. 74-7035, and amendments thereto, permitting the preparation of the technical submissions by a person not licensed under K.S.A. 74-7001 et seq., and amendments thereto. A building permit issued with respect to technical submissions which does not conform to the requirements of K.S.A. 74-7001 et seq., and amendments thereto, is invalid. The acceptance or approval of technical submissions or the issuance of a building permit by a public official engaged in building inspection responsibilities, contrary to the provisions of K.S.A. 74-7001 et seq., and amendments thereto, shall not create liability upon the public official or the official's governmental agency.

History: L. 1992, ch. 240, § 26; L. 2014, ch. 88, § 29; July 1.



74-7039 Civil penalties for violations; notice and hearing; fines, costs, attorney fees, disposition; determination of amount, factors.

74-7039. Civil penalties for violations; notice and hearing; fines, costs, attorney fees, disposition; determination of amount, factors. (a) The board, in addition to any other penalty prescribed under K.S.A. 74-7001 et seq., and amendments thereto, may assess civil fines after proper notice and an opportunity to be heard, against any person or entity for a violation of the statutes, rules and regulations or orders enforceable by the board in an amount not to exceed $5,000 for the first violation, $10,000 for the second violation and $15,000 for the third violation and for each subsequent violation. All civil fines assessed and collected under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(b) The board may also assess costs, including attorney fees, against any person or entity for a violation of the statutes, rules and regulations or orders enforceable by the board in addition to any fine imposed. All costs assessed under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the technical professions fee fund.

(c) In determining the amount of penalty to be assessed pursuant to this section, the board may consider the following factors among others:

(1) Willfulness of the violation;

(2) repetitions of the violation; and

(3) magnitude of the risk of harm to the health, safety, property and welfare of the public caused by the violation.

History: L. 1992, ch. 240, § 27; L. 2001, ch. 5, § 335; L. 2014, ch. 88, § 30; July 1.



74-7040 Rights and privileges of licensees saved.

74-7040. Rights and privileges of licensees saved. Any person licensed to practice the technical professions in the state of Kansas at the time this act takes effect shall thereafter continue to possess the same rights and privileges with respect to the practice of the technical profession for which such person is licensed, in accordance with the current definition of the practice of such technical profession, without being required to obtain a new license under the provisions of this act, subject to the power of the board as provided in this act to suspend or revoke the license of any such person for any of the causes set forth in K.S.A. 74-7026, and amendments thereto, and subject to the power of the board to require any such person to renew such license as provided in K.S.A. 74-7025, and amendments thereto.

History: L. 1992, ch. 240, § 28; L. 2014, ch. 88, § 31; July 1.



74-7041a Professional geologists, minimum qualifications; licensure; intern geologists.

74-7041a. Professional geologists, minimum qualifications; licensure; intern geologists. (a) Minimum qualifications of applicants seeking licensure as professional geologists are the following:

(1) Graduation from a course of study in geology, or from a program which is of four or more years' duration and which includes at least 30 semester or 45 quarter hours of credit with a major in geology or a geology specialty, that is adequate in its preparation of students for the practice of geology;

(2) proof of at least four years of experience in geology of a character satisfactory to the board, as defined by rules and regulations of the board; and

(3) the satisfactory passage of such examinations in the fundamentals of geology and in geologic practice as utilized by the board.

(b) The board may issue an intern geologist certificate to a person who meets the education and examination qualifications prescribed by the board.

History: L. 2014, ch. 88, § 16; July 1.



74-7042a Geology; exemptions from requirements for licensure or certification.

74-7042a. Geology; exemptions from requirements for licensure or certification. The provisions of K.S.A. 74-7001 et seq., and amendments thereto, requiring licensure or the issuance of a certificate of authorization under K.S.A. 74-7036, and amendments thereto, to engage in the practice of geology shall not be construed to prevent or to affect:

(a) The practice of geology by any person before July 1, 2000.

(b) The practice of geology which is exclusively in the exploration for and development of energy resources and economic minerals, and which does not affect the health, safety, property and welfare of the public, as determined by the board.

(c) The acquisition of engineering data, geologic data for engineering purposes and the utilization of such data by licensed professional engineers.

(d) The performance of work customarily performed by graduate physical or natural scientists.

(e) The teaching of geology in a college or university offering an approved geology curriculum.

History: L. 2014, ch. 88, § 26; July 1.



74-7046 Liability of licensed professional surveyor.

74-7046. Liability of licensed professional surveyor. (a) A professional surveyor, licensed pursuant to article 70 of chapter 74 of the Kansas Statutes Annotated, and amendments thereto, and such professional surveyor's authorized agents and employees may enter upon lands, waters and premises of a party who has not requested the survey when it is necessary for the purpose of making a survey. If the licensed professional surveyor has made a reasonable attempt to notify the person in possession, such entry shall not be deemed a trespass. Upon notice, such person in possession has the right to modify the time and other provisions of the professional surveyor's access upon notification to the surveyor, as long as such modifications do not unreasonably restrict completion of the survey. Nothing herein shall change the status of the licensed professional surveyor as an occupier of land.

(b) While conducting surveys, the licensed professional surveyor and such professional surveyor's authorized agents and employees shall carry proper identification as to such professional surveyor's licensure or employment and shall display such identification to anyone upon request.

(c) Neither the landowner nor the person in possession shall be liable for any injury or damage sustained by a licensed professional surveyor or such professional surveyor's authorized agents and employees entering upon such land, water or premises under the provisions of this section, except when such damages and injury were willfully or deliberately caused by the landowner or person in possession.

(d) Nothing in this section shall be construed to:

(1) Remove civil liability for actual damage to such lands, waters, premises, crops or personal property;

(2) give the licensed professional surveyor or such professional surveyor's authorized agents and employees the authority to enter any building or structure used as a residence or for storage; and

(3) remove civil or criminal liability for intentional acts of injury or for damages to the professional surveyor or authorized agents and employees.

History: L. 2004, ch. 129, § 1; L. 2014, ch. 88, § 32; July 1.



74-7047 Peer review; technical professions.

74-7047. Peer review; technical professions. (a) As used in this section:

(1) "Board" means the state board of technical professions established pursuant to K.S.A. 74-7004, and amendments thereto.

(2) "Design profession" means the practice of architecture, landscape architecture, land surveying, geology or engineering as specified in K.S.A. 74-7003, and amendments thereto.

(3) "Design professional" means an architect, landscape architect, land surveyor, geologist or professional engineer or a business entity authorized pursuant to K.S.A. 74-7036, and amendments thereto, to practice one or more of the technical professions specified in paragraph (2).

(4) "Architect" shall have the meaning ascribed to such term in K.S.A. 74-7003, and amendments thereto.

(5) "Geologist" shall have the meaning ascribed to such term in K.S.A. 74-7003, and amendments thereto.

(6) "Landscape architect" shall have the meaning ascribed to such term in K.S.A. 74-7003, and amendments thereto.

(7) "Land surveyor" shall have the meaning ascribed to such term in K.S.A. 74-7003, and amendments thereto.

(8) "Professional engineer" shall have the meaning ascribed to such term in K.S.A. 74-7003, and amendments thereto.

(9) "Lessons learned" means any internal meeting, class, publication in any medium, presentation, lecture, or other means of teaching and communicating after substantial completion of the project which are conducted solely and exclusively by and with the employees, partners, and coworkers of the design professional who prepared the project's design for the purpose of learning best practices and reducing errors and omissions in design documents and procedures.

(10) "Peer review" or "peer review process" means any of the following functions:

(A) Evaluate and improve the design, drawings specifications or quality of services rendered by a design professional;

(B) evaluate the design, construction, procedures and results of improvements to real property based upon services rendered by a design professional during or after completion of such improvements; or

(C) prepare an internal lessons learned review of any project or services rendered for the purpose of improving the quality of services rendered by a design professional.

(11) "Peer reviewer" or "peer review committee" means an individual design professional or a committee of design professionals retained, employed, designated or appointed by:

(A) A state, county or local society of design professionals; or

(B) the board of directors, chief executive officer, quality control director, or employed design professional of a business entity authorized pursuant to K.S.A. 74-7036, and amendments thereto, to practice one or more of the technical professions specified in paragraph (2).

(b) (1) Except as provided by K.S.A. 60-437, and amendments thereto, and by subsections (c) and (d), the reports, statements, memoranda, proceedings, findings and other records submitted to or generated by any peer review committee or peer reviewer shall be privileged and shall not be subject to discovery, subpoena or other means of legal compulsion for their release to any person or entity or be admissible in evidence in any judicial or administrative proceeding. Information contained in such records shall not be discoverable or admissible at trial in the form of testimony by an individual who participated in the peer review process.

(2) The design professional who retains, employs, designates or appoints the peer reviewer or peer review committee is the holder of the privilege established by this section. This privilege may be claimed by such design professional and shall not be waived as a result of any disclosure by a peer reviewer or peer review committee.

(c) (1) Subsection (b) shall not apply to proceedings by the board in which a design professional contests the revocation, denial, restriction or termination of the license, registration, certification or other authorization to practice of the design professional. In any disciplinary proceeding conducted by the board in which admission of any peer review report, record or testimony is proposed by the licensee, the board shall hold the hearing in closed session when any such report, record or testimony is disclosed. Unless otherwise provided by law, in a disciplinary proceeding involving a design professional, the board may close only that portion of the hearing in which disclosure of a report or record privileged under this section is proposed. In closing a portion of a hearing as provided by this section, the presiding officer may exclude any person from the hearing location except the licensee, the licensee's attorney, the agency's attorney, the witness, the court reporter and appropriate staff support for either counsel.

(2) Upon motion of the design professional who is subject to the proceeding, a district court or the board shall make the portions of the agency record in which such report or record is disclosed subject to a protective order prohibiting further disclosure of such report or record.

(3) Such report or record shall not be subject to discovery, subpoena or other means of legal compulsion for its release to any person or entity. No person in attendance at a closed portion of a disciplinary proceeding shall at a subsequent civil, criminal or administrative hearing, be required to testify regarding the existence or content of a report or record privileged under this section which was disclosed in a closed portion of a hearing, nor shall such testimony be admitted into evidence in any subsequent civil, criminal or administrative hearing.

(4) In conducting a disciplinary proceeding, the board may review peer review committee process, records, testimony or reports but must prove its findings with independently obtained testimony or records which shall be presented as part of the disciplinary proceeding in open meeting of the board. Peer review committee process, records, testimony or reports received by the board shall not be subject to discovery, subpoena or other means of legal compulsion for their release to any person or entity and shall not be admissible in evidence in any judicial or administrative proceeding other than a disciplinary proceeding by the board.

(5) Offering such testimony or records in an open public hearing shall not be deemed a waiver of the peer review privilege relating to any peer review committee testimony, records or report.

(d) Nothing in this section shall limit the authority, which may otherwise be provided by law, of the board to impose disciplinary action pursuant to K.S.A. 74-7026, and amendments thereto, against a design professional.

(e) (1) A peer review committee or peer reviewer may report to and discuss its activities, information and findings to other peer review committees or peer peer reviewers or to the design professional who retains, employs, designates or appoints the peer reviewer or peer review committee and to any officer, director or quality control director thereof without waiver of the privilege provided by subsection (b) and the records of all such peer review committees or peer reviewers relating to such report shall be privileged as provided by subsection (b).

(2) Each peer reviewer and member of a peer review committee shall be immune from civil liability for such acts so long as the acts are performed in good faith, without malice, and are reasonably related to the scope of inquiry of the peer review process. The immunity in this subsection is intended to cover only outside peer reviews by a third-party design professional who:

(A) Is not an employee, coworker, or partner of the design professional whose design is being peer reviewed; and

(B) has no other role in the project besides performing the peer review.

(f) No provision of this act shall be construed to supersede or conflict with the authority of the board of technical professions pursuant to K.S.A. 74-7001 et seq., and amendments thereto.

History: L. 2014, ch. 111, § 1; July 1.






Article 72 REVIEW OF GOVERNMENTAL OPERATIONS

74-7283 Citation of act.

74-7283. Citation of act. This act shall be known and may be cited as the Kansas governmental operations accountability law or K-GOAL.

History: L. 1992, ch. 116, § 1; July 1.



74-7284 Declaration of purpose of state government and intention of act.

74-7284. Declaration of purpose of state government and intention of act. The legislature hereby declares that the purpose of state government is to keep secure the constitutional rights of Kansas citizens, to protect their health, safety and welfare, and to otherwise serve the public need in the most economically beneficial, operationally efficient, and cost effective manner possible. Therefore, it is the intention of K-GOAL to provide for a governmental operations accountability system under which the legislature may ensure accomplishment of the declared purpose of state government by periodically reviewing and evaluating the operations of selected state agencies or programs, determining the necessity, propriety and legality of the operations reviewed and evaluated, identifying inefficiency and ineffectiveness, and taking action to retain and maintain appropriate and effective governmental operations, remediate defective governmental operations, and terminate inappropriate or obsolete governmental operations.

History: L. 1992, ch. 116, § 2; L. 2008, ch. 112, § 2; May 1.



74-7285 Performance audit, review and evaluation of agencies and programs; selection, time, objectives and scope; review, acceptance and availability of audit reports.

74-7285. Performance audit, review and evaluation of agencies and programs; selection, time, objectives and scope; review, acceptance and availability of audit reports. (a) Each state agency or program shall be subject to audit, review and evaluation under the Kansas governmental operations accountability law as determined by the legislative post audit committee. The legislative post audit committee shall direct the post auditor to conduct not fewer than four performance audits each year under the Kansas governmental operations accountability law. The agencies or programs to be audited each year and the scope of such audits shall be selected from a listing provided to the committee by the legislative post auditor. The legislative post auditor shall solicit ideas for performance audit topics from a broad range of interested parties, including the general public. Each performance audit conducted pursuant to the requirements of this subsection shall be completed on or before December 1 for review by the legislature during the next regular session of the legislature.

(b) Any performance audit directed to be conducted by the post auditor and the division of post audit under the provisions of subsection (a) may include a determination of the following factors, as applied to the state agency or program being evaluated:

(1) Whether the primary function of the agency or program is needed. If applicable to the scope of the audit selected for the agency or program being reviewed, this determination may include, but not be limited to, an assessment of one or more of the following:

(A) Whether the purpose, problem or need that the agency or program was established to address still exists.

(B) Whether the agency or program provides a significant public benefit or essential public service.

(C) Whether abolishing the agency or program significantly harms the public's health or welfare.

(D) Whether there would be possible savings from abolishing the agency or program.

(E) Whether federal funding would be jeopardized if the agency or program were abolished.

(2) Whether another federal, state, local or private entity exists that could effectively perform the functions of the agency or program. If applicable to the scope of the audit selected for the agency or program being reviewed, this determination may include, but not be limited to, an assessment of one or more of the following:

(A) Whether the function is needed, and if so, whether it is addressed in other states.

(B) Whether other organizational structures would work better in Kansas.

(C) Whether efficiencies and potential cost savings might be achieved from transferring or consolidating the function.

(3) Whether the agency or program could be operated more efficiently and still fulfill its intended purpose. If applicable to the scope of the audit selected for the agency or program being reviewed, this determination may include, but not be limited to, an assessment of one or more of the following:

(A) Whether the agency or program is doing more than is necessary or authorized.

(B) Whether the agency's or program's statutory authority, rules and regulations, mission and technology, reflect the current environment in which the agency or program is operating.

(C) Whether the agency or program is responsive to the public's needs.

(D) Whether efficiencies and potential savings might be achieved by making changes to the way the agency or program operates.

(E) Whether the agency's or program's functions or operations could be less burdensome or restrictive and still adequately protect and serve the public.

(F) Whether the agency or program has sufficient authority related to fees, inspections, enforcement and penalties.

(G) Whether the agency or program promptly and effectively address complaints and take appropriate enforcement actions.

(H) Whether any fees are set at a level that fully supports agency or program costs.

(4) Whether there are any other factors, as determined by the legislative post auditor or directed by the legislative post audit committee, that would need to be determined for the audit.

(c) The scope of the audits conducted under this section may address all operations of the state agency, or may be restricted to a particular operation of the state agency, as directed by the legislative post audit committee, with the advice of the legislative post auditor.

(d) Upon completion of the performance audit, the legislative post audit committee shall review and accept the audit report. A copy of the audit report shall be made available to each member of the legislature in accordance with the provisions of K.S.A. 46-1212c, and amendments thereto.

History: L. 1992, ch. 116, § 3; L. 1994, ch. 142, § 3; L. 2000, ch. 144, § 2; L. 2008, ch. 112, § 3; May 1.



74-7287 Legislative review, evaluation and recommendations; public hearings on legality and propriety of agency or program operations.

74-7287. Legislative review, evaluation and recommendations; public hearings on legality and propriety of agency or program operations. The senate committee on ways and means, the house of representatives committee on appropriations, the legislative budget committee or the appropriate legislative standing committee or committees, as determined by the legislative coordinating council, shall review and evaluate the operations of the state agency or program subject to audit and evaluation under K-GOAL. The committee shall familiarize itself with the provisions of law by which the state agency or program acquired existence, the manner in which the state agency or program is supposed to be organized and how the state agency or program actually is organized, the powers granted to and the operations authorized to be performed by the state agency or program, what powers are being exercised and what operations are being performed by the state agency or program, and the manner in which the state agency or program is exercising its powers and performing its operations. The committee shall consider any performance audit conducted by the post auditor and the division of post audit under the direction of the legislative post audit committee pursuant to the provisions of K.S.A. 74-7285, and amendments thereto. During the course of the review and evaluation of the state agency or program and its operations, the committee shall hold a public hearing for the purpose of receiving testimony from the public, the involved state agency or program and its officers and employees, and other appropriate state officers and employees. In all such hearings, the involved state agency or program shall be held accountable for the legality and propriety of the operations under review and be responsible for producing evidence of the necessity for and extent of any changes in the organization, powers or operations of the state agency or program or in its enabling laws which would increase efficiency or effectiveness.

History: L. 1992, ch. 116, § 5; L. 2008, ch. 112, § 4; May 1.



74-72,122 Citation of act.

74-72,122. Citation of act.  K.S.A. 2015 Supp. 74-72,122 through 74-72,125, and amendments thereto, shall be known and may be cited as the Kansas taxpayer transparency act.

History: L. 2008, ch. 112, § 5; L. 2014, ch. 86, § 6; July 1.



74-72,123 Definitions; website, content, design, provision of information by agencies.

74-72,123. Definitions; website, content, design, provision of information by agencies. (a) As used in the Kansas taxpayer transparency act:

(1) "Searchable website" means a website that allows the public to search and aggregate the information identified in subsection (b) including requirements that the website offer the public the ability to efficiently search and display data, and ascertain the total amounts of revenues and expenditures (A) of funds established within the state treasury in an aggregate or summary form in a manner determined by the secretary of administration, (B) of compensation paid to public employees employed by state agencies, and (C) of bond debt as specified in this act.

(2) "Agency" means any entity or instrumentality of the state of Kansas as defined in K.S.A. 75-3701, and amendments thereto, and any other entity or instrumentality delegated statutory authority by the legislature to issue bonds and to collect revenue for the purpose of repaying bonds issued under authority delegated by statute.

(3) "Board" means the public finance transparency board.

(b) No later than March 1, 2009, the secretary of administration shall develop and operate a single, searchable website accessible by the public at no cost to access, that includes:

(1) Annual expenditures, as determined by the secretary of administration and as available within the central accounting system and state payroll system, shall include, but not be limited to:

(A) Disbursements by any state agency from funds established within the state treasury;

(B) bond debt payments;

(C) salaries and wages including, but not limited to, compensation paid to individual employees of state agencies;

(D) contractual services including, but not limited to, amounts paid to individual vendors;

(E) commodities including, but not limited to, amounts paid to individual vendors;

(F) capital outlay including, but not limited to, amounts paid to individual vendors;

(G) debt service including, but not limited to, amounts of bond interest paid and sources of funds paid for individual bond issues;

(H) aid to local units including, but not limited to, amounts paid to individual units of government for individually identifiable aid programs;

(I) other assistance and benefits;

(J) capital improvements including, but not limited to, amounts of bond principal paid and sources of funds paid for individual bond issues; and

(K) tax expenditures as reported by the secretary of revenue in the annual tax expenditure report.

(2) Annual revenues, as determined by the secretary of administration and as available within the central accounting system, shall include, but not be limited to:

(A) Receipts or deposits by any state agency into funds established within the state treasury;

(B) taxes including, but not limited to, compulsory contributions imposed by the state for the purpose of financing services;

(C) agency earnings including, but not limited to, amounts collected by each agency for merchandise sold, services performed, licenses and permits issued, or regulation;

(D) revenue for the use of money and property including, but not limited to, amounts received for compensation for the use of state-owned money and property;

(E) gifts, donations and federal grants including, but not limited to, amounts received from public and private entities to aid in support of a specific function or other governmental activity;

(F) other revenue including, but not limited to, receipts not classified elsewhere; and

(G) non-revenue receipts including, but not limited to, all receipts that do not constitute revenue.

(3) Annual bonded indebtedness which shall include, but not be limited to the amount of the total original obligation stated in terms of principal and interest, the term of the obligation, the source of funding for repayment of the obligation, the amounts of principal and interest previously paid to reduce the obligation, the balance remaining of the obligation, any refinancing of the obligation, and the cited statutory authority to issue such bonds.

(4) Any other relevant information specified by the secretary of administration after consulting with and seeking the advice of the public finance transparency board as established in K.S.A. 2015 Supp. 74-72,124, and amendments thereto.

(c) The single website provided for in subsection (b) of this section shall include data for fiscal year 2003 and each fiscal year thereafter. The website shall be designed so that such data shall be retained on the single website for not less than 10 years and shall include data for the most recent fiscal years. Data that is available in the central accounting system and state payroll system shall be on the single website as soon as possible, but not later than 45 days after the last day of the preceding fiscal year. The secretary of administration shall develop policies and procedures to make data available from any other source. Nothing in this act shall require the secretary of administration to provide information on the website that is not available in the central accounting system and the state payroll system at the time of initial implementation of the website. After implementation of the initial website, the public finance transparency board shall advise the secretary of administration on incorporating additional information described by this act from any other source of information available to the secretary of administration including information submitted by state agencies pursuant to subsection (d) of this section.

(d) Any state agency shall provide, at the request of the secretary of administration, such information as is necessary to accomplish the purposes of this act.

(e) Nothing in this act shall permit or require the disclosure of information which is considered confidential by state or federal law.

History: L. 2008, ch. 112, § 6; L. 2010, ch. 160, § 9; July 1.



74-72,124 Public finance transparency board; organization and duties.

74-72,124. Public finance transparency board; organization and duties. (a) There is hereby established the public finance transparency board for the purpose of advising and consulting with the secretary of administration on the content, format and reports to be produced on the website established in K.S.A. 2015 Supp. 74-72,123, and amendments thereto.

(b) The board shall consist of members as follows:

(1) The secretary of administration or the secretary's designee, who shall serve as chairperson of the board;

(2) the director of accounts and reports or the director's designee;

(3) two members who are chief executive officers of agencies of the executive branch or such officer's designees, appointed by the governor, who shall serve at the pleasure of the governor;

(4) four members of the general public, two appointed by the governor, one appointed by the president of the senate and one appointed by the speaker of the house;

(5) four members of the legislature, one appointed by the president of the senate, one appointed by the minority leader of the senate, one appointed by the speaker of the house, and one appointed by the minority leader of the house, all of whom shall serve at the pleasure of the appointing official;

(6) the legislative post auditor or such auditor's designee;

(7) the state archivist or such archivist's designee; and

(8) the director of legislative research or such director's designee.

(c) The board shall annually elect one member from the board as vice-chairperson and another as secretary.

(d) Eight members of the board shall constitute a quorum and the affirmative vote of eight members shall be necessary for any action taken by the board. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board.

(e) General public members and legislative members of the board attending meetings of the board, or attending subcommittee meetings thereof authorized by the board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

(f) In order to achieve its purpose as provided in this act, the board shall:

(1) Advise the secretary of administration, after implementation of the initial website, on incorporating additional information described by this act from any other source of information available to the secretary of administration including information submitted by state agencies pursuant to subsection (d) of K.S.A. 2015 Supp. 74-72,123, and amendments thereto;

(2) serve in an advisory capacity to the secretary of administration, who shall from time to time consult with and seek the advice of the board on matters related to the further development of the website, expansion of the content of information for the website, and new reports to be generated on the website to assist the public in accessing public information;

(3) seek advice from the general public, professional associations, academic groups and institutions and individuals with knowledge of and interest in areas of public information access, gateway services, add-on services and electronic information; and

(4) meet at least twice during each fiscal year on the call of the secretary of administration who shall set the agenda for such meetings, which shall include a report on the progress in implementing and developing the website, proposed enhancements to the website in terms of content, format, policies and procedures and reports, and other matters as deemed appropriate by the secretary of administration.

(g) All state agencies shall cooperate with the board in providing such assistance as may be requested for the achievement of its purpose.

History: L. 2008, ch. 112, § 7; May 1.



74-72,125 Implementation of act; powers of the secretary of administration.

74-72,125. Implementation of act; powers of the secretary of administration. The secretary of administration shall implement the provisions of this act by policies and procedures.

History: L. 2008, ch. 112, § 8; May 1.






Article 73 CRIME VICTIMS COMPENSATION BOARD

74-7301 Definitions.

74-7301. Definitions. As used in this act:

(a) "Allowance expense" means reasonable charges incurred for reasonably needed products, services and accommodations, including those for medical care, rehabilitation, rehabilitative occupational training and other remedial treatment and care and for the replacement of items of clothing or bedding which were seized for evidence. Such term includes a total charge not in excess of $5,000 for expenses in any way related to funeral, cremation or burial; but such term shall not include that portion of a charge for a room in a hospital, clinic, convalescent or nursing home or any other institution engaged in providing nursing care and related services, in excess of a reasonable and customary charge for semi-private accommodations, unless other accommodations are medically required. Such term includes a total charge not in excess of $1,000 for expenses in any way related to crime scene cleanup.

(b) "Board" means the crime victims compensation board established under K.S.A. 74-7303, and amendments thereto.

(c) "Claimant" means any of the following persons claiming compensation under this act: A victim; a dependent of a deceased victim; a third person other than a collateral source; or an authorized person acting on behalf of any of them.

(d) "Collateral source" means a source of benefits or advantages for economic loss otherwise reparable under this act which the victim or claimant has received, or which is readily available to the victim or claimant, from:

(1) The offender;

(2) the government of the United States or any agency thereof, a state or any of its political subdivisions or an instrumentality or two or more states, unless the law providing for the benefits or advantages makes them excess or secondary to benefits under this act;

(3) social security, medicare and medicaid;

(4) state-required temporary nonoccupational disability insurance;

(5) workers' compensation;

(6) wage continuation programs of any employer;

(7) proceeds of a contract of insurance payable to the victim for loss which the victim sustained because of the criminally injurious conduct; or

(8) a contract providing prepaid hospital and other health care services or benefits for disability.

(e) "Criminally injurious conduct" means conduct that: (1) (A) Occurs or is attempted in this state or occurs to a person whose domicile is in Kansas who is the victim of a violent crime which occurs in another state, possession, or territory of the United States of America may make an application for compensation if:

(i) The crimes would be compensable had it occurred in the state of Kansas; and

(ii) the places the crimes occurred are states, possessions or territories of the United States of America not having eligible crime victim compensation programs;

(B) poses a substantial threat or personal injury or death; and

(C) either is punishable by fine, imprisonment or death or would be so punishable but for the fact that the person engaging in the conduct lacked capacity to commit the crime under the laws of this state; or

(2) is an act of terrorism, as defined in 18 U.S.C. § 2331, or a violent crime that posed a substantial threat or caused personal injury or death, committed outside of the United States against a person whose domicile is in Kansas, except that criminally injurious conduct does not include any conduct resulting in injury or death sustained as a member of the United States armed forces while serving on active duty.

Such term shall not include conduct arising out of the ownership, maintenance or use of a motor vehicle, except for violations of K.S.A. 8-2,144 or 8-1567, and amendments thereto, or violations of municipal ordinances or county resolutions prohibiting the acts prohibited by those statutes, or violations of K.S.A. 8-1602, and amendments thereto, K.S.A. 21-3404, 21-3405 and 21-3414, prior to their repeal, or K.S.A. 2015 Supp. 21-5405, 21-5406 and subsection (b) of K.S.A. 2015 Supp. 21-5413, and amendments thereto, or when such conduct was intended to cause personal injury or death.

(f) "Dependent" means a natural person wholly or partially dependent upon the victim for care or support, and includes a child of the victim born after the victim's death.

(g) "Dependent's economic loss" means loss after decedent's death of contributions of things of economic value to the decedent's dependents, not including services they would have received from the decedent if the decedent had not suffered the fatal injury, less expenses of the dependents avoided by reason of decedent's death.

(h) "Dependent's replacement services loss" means loss reasonably incurred by dependents after decedent's death in obtaining ordinary and necessary services in lieu of those the decedent would have performed for their benefit if the decedent had not suffered the fatal injury, less expenses of the dependents avoided by reason of decedent's death and not subtracted in calculating dependent's economic loss.

(i) "Economic loss" means economic detriment consisting only of allowable expense, work loss, replacement services loss and, if injury causes death, dependent's economic loss and dependent's replacement service loss. Noneconomic detriment is not loss, but economic detriment is loss although caused by pain and suffering or physical impairment.

(j) "Noneconomic detriment" means pain, suffering, inconvenience, physical impairment and nonpecuniary damage.

(k) "Replacement services loss" means expenses reasonably incurred in obtaining ordinary and necessary services in lieu of those the injured person would have performed, not for income, but for the benefit of self or family, if such person had not been injured.

(l) "Work loss" means loss of income from work the injured person would have performed if such person had not been injured, and expenses reasonably incurred by such person in obtaining services in lieu of those the person would have performed for income, reduced by any income from substitute work actually performed by such person or by income such person would have earned in available appropriate substitute work that the person was capable of performing but unreasonably failed to undertake.

(m) "Victim" means a person who suffers personal injury or death as a result of: (1) Criminally injurious conduct; (2) the good faith effort of any person to prevent criminally injurious conduct; or (3) the good faith effort of any person to apprehend a person suspected of engaging in criminally injurious conduct.

(n) "Crime scene cleanup" means removal of blood, stains, odors or other debris caused by the crime or the processing of the crime scene.

History: L. 1978, ch. 130, § 1; L. 1986, ch. 306, § 1; L. 1989, ch. 239, § 9; L. 1995, ch. 243, § 2; L. 1997, ch. 177, § 1; L. 1998, ch. 51, § 1; L. 2004, ch. 98, § 1; L. 2007, ch. 93, § 1; L. 2011, ch. 105, § 32; July 1.

Section was also amended by L. 2011, ch. 30, § 255, but that version was repealed by L. 2011, ch. 105, § 36.



74-7302 Compensation for crime victim's economic loss; when; adjustment.

74-7302. Compensation for crime victim's economic loss; when; adjustment. (a) Within the limits of appropriations therefor, the board shall award compensation for economic loss arising from criminally injurious conduct if satisfied by a preponderance of the evidence that the requirements for compensation have been met.

(b) The board may adjust compensation so that the total amount of compensation granted in each fiscal year does not exceed the amount of money anticipated to be credited to the crime victim compensation fund during such year. An adjustment may include prorating or prioritizing such compensation based upon the anticipated funds.

History: L. 1978, ch. 130, § 2; L. 1985, ch. 263, § 1; L. 1989, ch. 239, § 10; L. 2004, ch. 125, § 5; July 1.



74-7303 Crime victims compensation board; appointment; terms; chairperson; compensation and expenses.

74-7303. Crime victims compensation board; appointment; terms; chairperson; compensation and expenses. (a) There is hereby established in the executive department under the jurisdiction of the attorney general a crime victims compensation board, consisting of three members appointed by the attorney general, subject to confirmation by the senate as provided in K.S.A. 75-4315b and amendments thereto. Except as provided by K.S.A. 46-2601, no person appointed to the board shall exercise any power, duty or function as a member of the board until confirmed by the senate.  No more than two members of the board shall be from the same political party.  At least one member of the board shall be a person regularly admitted to practice law in this state.  Except as provided by subsection (b), each member of the board shall be appointed for a term of four years and until a successor is appointed and confirmed.  Upon the expiration of any term of office of any member, the attorney general shall appoint a qualified successor. In case of a vacancy on the board prior to the expiration of a term, the attorney general shall appoint a successor of like qualifications to fill the unexpired term.

(b) The terms of members who are serving on the board on the effective date of this act shall expire on March 15, of the year in which such member's term would have expired under the provisions of this section prior to amendment by this act.  Thereafter, members shall be appointed for terms of four years and until their successors are appointed and confirmed.

(c) The attorney general shall designate a member of the board who is regularly admitted to practice law in this state to serve as chairperson at the pleasure of the attorney general. Members of the board shall receive compensation, subsistence allowances, mileage and expenses as provided by K.S.A. 75-3223 and amendments thereto.

History: L. 1978, ch. 130, § 3; L. 1982, ch. 347, § 47; L. 1989, ch. 239, § 11; L. 1995, ch. 241, § 15; July 1.



74-7304 Same; powers and duties.

74-7304. Same; powers and duties. In addition to the powers and duties specified elsewhere in this act, the board shall have the following powers and duties:

(a) The duty to establish and maintain a principal office and other necessary offices within this state, to appoint employees and agents as necessary and to prescribe their duties and compensation, all within the limitations and conditions of appropriations made therefor;

(b) the duty to adopt by rule and regulation a description of the organization of the board, stating the general method and course of operation of the board;

(c) the duty to adopt rules and regulations to carry out the provisions of this act, and the property crime restitution and compensation act[,]including rules for the allowance of attorney fees for representation of claimants; and to adopt rules and regulations providing for discovery proceedings, including medical examination, consistent with the provisions of this act relating thereto.  Rules and regulations adopted by the board shall be statements of general applicability which implement, interpret or prescribe policy, or describe the procedure or practice requirements of the board;

(d) the duty to prescribe forms on which applications for compensation shall be made;

(e) the duty to hear and determine all matters relating to claims for compensation, and the power to reinvestigate or reopen claims without regard to statutes of limitation or periods of prescription;

(f) the power to request investigations and data from county and district attorneys and law enforcement officers to enable the board to determine whether and the extent to which a claimant qualifies for compensation. Confidentiality provided by law covering claimant's or victim's juvenile court records shall not be applicable in proceedings under this act;

(g) the duty, if it would contribute to the function of the board, to subpoena witnesses and other prospective evidence, administer oaths or affirmations, conduct hearings and receive relevant, nonprivileged evidence;

(h) the power to take notice of judicially recognizable facts and general, technical and scientific facts within their specialized knowledge;

(i) the duty to make available for public inspection all rules and regulations, written statements of policy, interpretations formulated, adopted or used by the board in discharging its functions, and decisions and opinions of the board;

(j) the duty to publicize the availability of compensation and information regarding the filing of claims therefor.

History: L. 1978, ch. 130, § 4; L. 1989, ch. 239, § 12; L. 1990, ch. 321, § 16; Jan. 1, 1991.



74-7305 Claims for compensation; application; conditions; limitations; amount.

74-7305. Claims for compensation; application; conditions; limitations; amount. (a) An application for compensation shall be made in the manner and form prescribed by the board.

(b) Compensation may not be awarded unless an application has been filed with the board within two years of the reporting of the incident to law enforcement officials if the victim was less than 16 years of age and the injury or death is the result of any of the following crimes: (1) Indecent liberties with a child as defined in K.S.A. 21-3503, prior to its repeal, or K.S.A. 2015 Supp. 21-5506(a), and amendments thereto; (2) aggravated indecent liberties with a child as defined in K.S.A. 21-3504, prior to its repeal, or K.S.A. 2015 Supp. 21-5506(b), and amendments thereto; (3) aggravated criminal sodomy as defined in K.S.A. 21-3506, prior to its repeal, or K.S.A. 2015 Supp. 21-5504(b), and amendments thereto; (4) enticement of a child as defined in K.S.A. 21-3509 prior to its repeal; (5) indecent solicitation of a child as defined in K.S.A. 21-3510, prior to its repeal, or K.S.A. 2015 Supp. 21-5508(a), and amendments thereto; (6) aggravated indecent solicitation of a child as defined in K.S.A. 21-3511, prior to its repeal, or K.S.A. 2015 Supp. 21-5508(b), and amendments thereto; (7) sexual exploitation of a child as defined in K.S.A. 21-3516, prior to its repeal, or K.S.A. 2015 Supp. 21-5510, and amendments thereto; (8) aggravated incest as defined in K.S.A. 21-3603, prior to its repeal, or K.S.A. 2015 Supp. 21-5604(b), and amendments thereto; (9) human trafficking as defined in K.S.A. 21-3446, prior to its repeal, or K.S.A. 2015 Supp. 21-5426(a), and amendments thereto; (10) aggravated human trafficking as defined in K.S.A. 21-3447, prior to its repeal, or K.S.A. 2015 Supp. 21-5426(b), and amendments thereto; or (11) commercial sexual exploitation of a child as defined in K.S.A. 2015 Supp. 21-6422, and amendments thereto. Compensation for mental health counseling may be awarded, if a claim is filed within two years of testimony, to a claimant who is, or will be, required to testify in a sexually violent predator commitment, pursuant to article 29a of chapter 59 of the Kansas Statutes Annotated, and amendments thereto, of an offender who victimized the claimant or the victim on whose behalf the claim is made. For all other incidents of criminally injurious conduct, compensation may not be awarded unless the claim has been filed with the board within two years after the injury or death upon which the claim is based. Compensation may not be awarded to a claimant who was the offender or an accomplice of the offender and may not be awarded to another person if the award would unjustly benefit the offender or accomplice.

(c) Compensation otherwise payable to a claimant shall be reduced or denied, to the extent, if any that the:

(1) Economic loss upon which the claimant's claim is based is recouped from other persons, including collateral sources;

(2) board deems reasonable because of the contributory misconduct of the claimant or of a victim through whom the claimant claims; or

(3) board deems reasonable, because the victim was likely engaging in, or attempting to engage in, unlawful activity at the time of the crime upon which the claim for compensation is based. This subsection shall not be construed to reduce or deny compensation to a victim of domestic abuse or sexual assault.

(d) Compensation may be awarded only if the board finds that unless the claimant is awarded compensation the claimant will suffer financial stress as the result of economic loss otherwise reparable. A claimant suffers financial stress only if the claimant cannot maintain the claimant's customary level of health, safety and education for self and dependents without undue financial hardship. In making its determination of financial stress, the board shall consider all relevant factors, including:

(1) The number of claimant's dependents;

(2) the usual living expenses of the claimant and the claimant's family;

(3) the special needs of the claimant and the claimant's dependents;

(4) the claimant's income and potential earning capacity; and

(5) the claimant's resources.

(e) Compensation may not be awarded unless the criminally injurious conduct resulting in injury or death was reported to a law enforcement officer within 72 hours after its occurrence or the board finds there was good cause for the failure to report within that time.

(f) The board, upon finding that the claimant or victim has not fully cooperated with appropriate law enforcement agencies, may deny, withdraw or reduce an award of compensation.

(g) Except in K.S.A. 21-3602 or 21-3603, prior to their repeal, or K.S.A. 2015 Supp. 21-5604, and amendments thereto, or cases of sex offenses established in article 35 of chapter 21, of the Kansas Statutes Annotated, prior to their repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, K.S.A. 2015 Supp. 21-6419 through 21-6422, and amendments thereto, or human trafficking or aggravated human trafficking, as defined in K.S.A. 21-3446 or 21-3447, prior to their repeal, or K.S.A. 2015 Supp. 21-5426, and amendments thereto, compensation may not be awarded if the economic loss is less than $100.

(h) Compensation for work loss, replacement services loss, dependent's economic loss and dependent's replacement service loss may not exceed $400 per week or actual loss, whichever is less.

(i) Compensation payable to a victim and to all other claimants sustaining economic loss because of injury to or death of that victim may not exceed $25,000 in the aggregate.

History: L. 1978, ch. 130, § 5; L. 1982, ch. 329, § 1; L. 1989, ch. 239, § 13; L. 1990, ch. 321, § 1; L. 1991, ch. 90, § 5; L. 1993, ch. 166, § 1; L. 1995, ch. 243, § 3; L. 1998, ch. 51, § 2; L. 2004, ch. 98, § 2; L. 2006, ch. 92, § 1; L. 2011, ch. 30, § 256; L. 2015, ch. 94, § 24; July 1.



74-7306 Copy of application to attorney general; powers.

74-7306. Copy of application to attorney general; powers. Promptly upon receipt of an application for compensation, the board may forward a copy of the application and all supporting papers to the attorney general who, if requested by the board, may investigate the claim, appear in hearings on the claim and present evidence in opposition to or support of an award.

History: L. 1978, ch. 130, § 6; L. 1989, ch. 239, § 14; July 1.



74-7307 Disposition of claim, hearing; informal disposition.

74-7307. Disposition of claim, hearing; informal disposition. Claims for reparations shall be processed in accordance with the provisions of the Kansas administrative procedure act. Unless otherwise precluded by law, informal disposition may be made of a claim by stipulation, agreed settlement or consent order. A claim not so disposed of is a contested case.  In a contested case, all parties shall be afforded an opportunity for hearing.

History: L. 1978, ch. 130, § 7; L. 1988, ch. 356, § 295; July 1, 1989.



74-7308 Condition of claimant or victim; no privilege, exception; examination or autopsy; report; other reports relevant to injury; confidentiality of records.

74-7308. Condition of claimant or victim; no privilege, exception; examination or autopsy; report; other reports relevant to injury; confidentiality of records. (a) There shall be no privilege, except privileges arising from the attorney-client relationship, as to communications or records relevant to an issue of the physical, mental or emotional conditions of the claimant or victim in a proceeding under this act in which such condition is an element.

(b) If the mental, physical or emotional condition of a victim or claimant is material to a claim, the board may order the victim or claimant to submit to a mental or physical examination by a physician or psychologist, and may order an autopsy of a deceased victim.  The order may be made for good cause shown upon notice to the person to be examined and to all persons who have appeared.  The order shall specify the time, place, manner, conditions and scope of the examination or autopsy and the person by whom it is to be made; and the order shall require the person to file with the board a detailed written report of the examination or autopsy.  The report shall set out the findings of the person making the report, including results of all tests made, diagnoses, prognosis and other conclusions and reports of earlier examinations of the same conditions.

(c) On request of the person examined, the board shall furnish a copy of the report to such person.  If the victim is deceased, the board, on request, shall furnish to the claimant a copy of the report.

(d) The board may require the claimant to supplement the application with any reasonably available medical or psychological reports relating to the injury for which compensation is claimed.

(e) All records and information given to the board to process a claim on behalf of a crime victim shall be confidential. Such exhibits, medical records, psychological records, counseling records, work records, criminal investigation records, criminal court case records, witness statements, telephone records, and other records of any type or nature whatsoever gathered for the purpose of evaluating whether to compensate a victim shall not be obtainable by any party to any action, civil or criminal, through any discovery process except:

(1) In the event of an appeal under the Kansas administrative procedure act from a decision of the board and then only to the extent narrowly and necessarily to obtain court review;

(2) upon a strict showing to the court in a separate civil or criminal action that particular information or documents are not obtainable after diligent effort from any independent source, and are known to exist otherwise only in board records, the court may inspect in camera such records to determine whether the specific requested information exists. If the court determines the specific information sought exists in the board records, the documents may then be released only by court order if the court finds as part of its order that the documents will not pose any threat to the safety of the victim or any other person whose identity may appear in board records; or

(3) by any board order granting or denying compensation to a crime victim.

History: L. 1978, ch. 130, § 8; L. 1989, ch. 239, § 15; L. 1993, ch. 166, § 2; July 1.



74-7309 Refusal to comply with order or assertion of unauthorized privilege, effect.

74-7309. Refusal to comply with order or assertion of unauthorized privilege, effect. If a person refuses to comply with an order under this act or asserts a privilege other than one arising from the attorney-client relationship to withhold or suppress evidence relevant to a claim, the board may make any just order, including denial of the claim, but may not find the person in contempt.  If necessary to carry out any of its powers and duties, the board may petition the district court for an appropriate order, but the court may not find a person in contempt for refusal to submit to a medical or physical examination.

History: L. 1978, ch. 130, § 9; July 1.



74-7310 Prosecution or conviction, effect; suspension of proceedings pending prosecution, when; tentative award.

74-7310. Prosecution or conviction, effect; suspension of proceedings pending prosecution, when; tentative award. An award may be made whether or not any person is prosecuted or convicted. Proof of conviction of a person whose acts give rise to a claim is conclusive evidence that the crime was committed, unless an application for rehearing, an appeal of the conviction or certiorari is pending, or a rehearing or new trial has been ordered. The board may suspend the proceedings pending disposition of a criminal prosecution that has been commenced or is imminent, but may make a tentative award under K.S.A. 74-7314.

History: L. 1978, ch. 130, § 10; July 1.



74-7311 Attorney fees.

74-7311. Attorney fees. As part of any order, the board shall determine and award a reasonable attorney's fee, commensurate with services rendered, to be paid by the state to the attorney representing the claimant.  Additional attorneys' fees may be awarded by a court in the event of review, and attorneys' fees may be denied on a finding that the claim or appeal is frivolous.  Awards of attorneys' fees shall be in addition to awards of compensation and may be made whether or not compensation is awarded.  It shall be unlawful for an attorney to contract for or receive any larger sum than the amount allowed pursuant to this section.

History: L. 1978, ch. 130, § 11; L. 1989, ch. 239, § 16; July 1.



74-7312 State's subrogation rights; actions for damages; board's involvement; disposition of moneys recovered.

74-7312. State's subrogation rights; actions for damages; board's involvement; disposition of moneys recovered. (a) If compensation is awarded, the state shall be subrogated to all the claimant's rights to receive or recover benefits or advantages for economic loss for which, and only to the extent that, compensation is awarded, from a source which is or, if readily available to the victim or claimant would be, a collateral source.

(b) As a prerequisite to bringing an action to recover damages related to criminally injurious conduct upon which compensation is claimed or awarded, the claimant must give the board prior written notice of the proposed action.  After receiving the notice, the board shall promptly: (1) Join in the action as a party plaintiff to recover compensation awarded; (2) require the claimant to bring the action in the claimant's individual name, as a trustee in behalf of the state, to recover compensation awarded; or (3) reserve its rights and do neither in the proposed action.  If, as requested by the board, the action is brought by the claimant as trustee and the claimant recovers compensation awarded by the board, the claimant may deduct from the compensation recovered in behalf of the state the reasonable expenses, including attorney fees, allocable by the court for that recovery.

(c) If a judgment or verdict indicates separately economic loss and noneconomic detriment, payments on the judgment shall be allocated between them in proportion to the amounts indicated.  In an action in a court of this state arising out of criminally injurious conduct, the judge, on timely motion, shall direct the jury to return a special verdict, indicating separately the award for noneconomic detriment, punitive damages, if any, and the award for economic loss.

(d) Any moneys received or recovered by or on behalf of the state pursuant to the provisions of this section, less any deductions allowable hereunder, shall be deposited in the state treasury and credited to the crime victims compensation fund.

History: L. 1978, ch. 130, § 12; L. 1986, ch. 307, § 1; L. 1989, ch. 239, § 17; July 1.



74-7313 Compensation; method of payment; future economic loss; award not subject to process or assignable, exceptions.

74-7313. Compensation; method of payment; future economic loss; award not subject to process or assignable, exceptions. (a) The board may provide for the payment of an award in a lump sum or in installments.  The portion of an award that equals the amount of economic loss accrued to the date when the award is made shall be paid in a lump sum.  An award for allowable expense that would accrue after the date when the award is made shall not be paid in a lump sum.  Except as otherwise provided in subsection (b), the portion of an award that is not to be paid in a lump sum shall be paid in installments.

(b) At the request of the claimant, the board may pay future economic loss, other than allowable expense, in a lump sum, but only upon a finding by the board that either:

(1) The award in a lump sum will promote the interests of the claimant; or

(2) the present value of all future economic loss, other than allowable expense, does not exceed $1,000.

(c) An award payable in installments for future economic loss may be made only for a period for which the board can reasonably determine future economic loss.  An award payable in installments for future economic loss may be modified by the board upon its finding that a material and substantial change of circumstances has occurred.

(d) An award shall not be subject to execution, attachment, garnishment or other process, except that an award for allowable expense shall not be exempt from a claim of a creditor to the extent that the creditor has provided products, services or accommodations the costs of which are included in the award.

(e) An assignment or agreement to assign any right to compensation for loss accruing in the future is unenforceable, except (1) an assignment of any right to compensation for work loss to secure payment of maintenance or child support; or (2) an assignment of any right to compensation for allowable expense to the extent that the benefits are for the cost of products, services or accommodations necessitated by the injury or death on which the claim is based and are provided or to be provided by the assignee.

History: L. 1978, ch. 130, § 13; L. 1982, ch. 152, § 27; L. 1989, ch. 239, § 18; July 1.



74-7314 Tentative award, when.

74-7314. Tentative award, when. If the board determines that the claimant will suffer financial hardship unless a tentative award is made, and it appears likely that a final award will be made, an amount may be paid to the claimant and shall be deducted from the final award, or shall be repaid by and recoverable from the claimant to the extent that it exceeds the final award.

History: L. 1978, ch. 130, § 14; July 1.



74-7315 Board's action; reconsideration; judicial review.

74-7315. Board's action; reconsideration; judicial review. (a) The board, on its own motion or on request of the claimant, may reconsider a decision making or denying an award or determining its amount. The board shall reconsider, at least annually, every award upon which periodic payments are being made. An order on reconsideration of an award shall not require a refund of amounts previously paid, unless the award was obtained by fraud. The right of reconsideration does not affect the finality of a board decision for the purpose of judicial review.

(b) A final decision of the board shall be subject to judicial review on the filing of a petition by the claimant, the attorney general or the offender in accordance with the Kansas judicial review act.

History: L. 1978, ch. 130, § 15; L. 1986, ch. 318, § 135; L. 2010, ch. 17, § 190; July 1.



74-7316 Annual report by board.

74-7316. Annual report by board. The board shall prepare and transmit annually to the governor and the legislature a report of its activities. Such report shall include a statistical summary of claims and awards made and denied.

History: L. 1978, ch. 130, § 16; L. 1989, ch. 239, § 19; L. 1995, ch. 243, § 4; July 1.



74-7317 Crime victims compensation fund; use; receipt of moneys.

74-7317. Crime victims compensation fund; use; receipt of moneys. (a) There is hereby established in the state treasury the crime victims compensation fund.

(b) Moneys in the crime victims compensation fund shall be used only for the payment of compensation pursuant to K.S.A. 74-7301 et seq., and amendments thereto, and for state operations of the board. Payments from the fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the board and the attorney general or by a person or persons designated by the chairperson and the attorney general.

(c) The crime victims compensation board may apply for, receive and accept money from any source, including financial contributions from inmates as provided by subsection (b) of K.S.A. 75-5211, and amendments thereto, for the purposes for which money in the crime victims compensation fund may be expended. Upon receipt of any such money, the chairperson of the board shall remit the entire amount to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the crime victims compensation fund.

History: L. 1978, ch. 130, § 17; L. 1982, ch. 167, § 1; L. 1986, ch. 308, § 1; L. 1986, ch. 307, § 2; L. 1989, ch. 239, § 20; L. 2001, ch. 5, § 336; July 1.



74-7318 Application and construction of act.

74-7318. Application and construction of act. This act shall be so applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of this act among those states which enact it.

History: L. 1978, ch. 130, § 19; July 1.



74-7319 Moneys payable to accused or convicted person for use of crime in publications, broadcast presentations or live entertainments, disposition; victims, notice of receipt of funds, application for award and payment to.

74-7319. Moneys payable to accused or convicted person for use of crime in publications, broadcast presentations or live entertainments, disposition; victims, notice of receipt of funds, application for award and payment to. (a) Any individual, partnership, corporation or association which contracts with any person accused or convicted of the commission of a crime in this state, or with a representative or assignee of such a person, to use the crime committed or alleged to have been committed by such person or the expression of such person's thoughts, feelings, opinions or emotions regarding the crime in any book, magazine or other publication or in any movie, radio, television presentation or live entertainment shall pay to the crime victims compensation board all moneys which would otherwise by the terms of the contract be owed to the person who committed or is alleged to have committed the crime, or such person's representatives or assignees, provided, such book, magazine or other publication, movie, radio or television presentation or live entertainment of any kind deals principally with the crime for which the person is accused and convicted. If any person is accused and convicted of the commission of two or more crimes, the crimes shall, for purposes of determining whether such publication, presentation or entertainment deals principally with the crime for which the person is accused and convicted, be combined and considered as one crime.

(b) Upon receipt of such funds pursuant to subsection (a), the crime victims compensation board immediately shall notify the victim of the crime, as defined in K.S.A. 74-7301, and amendments thereto, of such receipt. Within six months of such notification, the victim may file a claim with the board for disbursement of such moneys. If proper application is made and the victim can provide the board evidence of a money judgment within two years of such notification of the victim by the board, and such judgment is against the person accused or convicted of committing such crime, the board shall pay such amount, plus accrued interest at the rate imposed on civil money judgments, to the victim. Such amount shall not exceed the lesser of the amount of the judgment or the amount of the funds received by the board.

(c) In the event at the time of the notification provided in subsection (b), the applicable civil statute of limitations on filing a civil action against such person accused of or convicted of the crime shall have run, the victim shall have six months from such notification to file a notice of claim as provided in subsection (b) and a civil action against the person accused or convicted of the crime.

(d) For purposes of this section and a civil action for money damages filed hereunder, the limitations imposed on money damages in K.S.A. 60-1903, K.S.A. 1992 Supp. 60-19a01 and subsection (e) of K.S.A. 1992 Supp. 60-3701, and amendments thereto, shall not apply.

History: L. 1986, ch. 306, § 2; L. 1989, ch. 239, § 21; L. 1992, ch. 244, § 1; May 21.



74-7320 Same; deposit in escrow account, authorized uses.

74-7320. Same; deposit in escrow account, authorized uses. Upon the receipt of any moneys pursuant to K.S.A. 74-7319, and amendments thereto, the crime victims compensation board shall deposit the entire amount in a separate escrow account to be used only as follows:

(a) Upon dismissal of charges against the accused person or upon acquittal of the accused person, the board shall promptly pay the entire amount to such person, or such person's representatives or assignees.

(b) Upon conviction of the accused person or if the accused person has already been convicted, the board shall promptly distribute the entire amount and any future moneys paid to the board under K.S.A. 74-7319, and amendments thereto, as follows:

(1) First, to pay any restitution ordered by the court or by the prisoner review board to be paid by the convicted person to the person directed by the court or prisoner review board;

(2) if any moneys remain after payment pursuant to subsection (b)(1), to repay any amount expended by the state board of indigents' defense services on behalf of the convicted person in defending prosecution for the crime, including appeals;

(3) if any moneys remain after payment pursuant to subsections (b)(1) and (2), to pay any court costs assessed against the convicted person in proceedings for prosecution for the crime, including appellate proceedings;

(4) if any moneys remain after payment pursuant to subsections (b)(1), (2) and (3), to pay compensation pursuant to K.S.A. 74-7321, and amendments thereto; and

(5) if any moneys remain after payment pursuant to subsections (b)(1), (2), (3) and (4), to pay crime victims compensation pursuant to K.S.A. 74-7301 through 74-7318, and amendments thereto, for which purpose such moneys shall be deposited in the state treasury and credited to the state general fund.

History: L. 1986, ch. 306, § 3; L. 1987, ch. 313, § 1; L. 1989, ch. 239, § 22; L. 2012, ch. 16, § 28; July 1.



74-7321 Same; distribution as additional compensation; administration; rules and regulations.

74-7321. Same; distribution as additional compensation; administration; rules and regulations. (a) When moneys are to be distributed pursuant to subsection (b) of K.S.A. 74-7320, and amendments thereto, the victim of the crime, and the victim's dependents, heirs, representatives or assignees, may apply to the crime victims compensation board for compensation for losses arising from the convicted person's crime. To the extent that moneys received by the board pursuant to K.S.A. 74-7319, and amendments thereto, are sufficient, such compensation shall be in an amount equal to the applicant's actual loss, as determined by the board, less any restitution paid pursuant to order of a court or order of the prisoner review board and any compensation paid by the crime victims compensation board pursuant to K.S.A. 74-7301 et seq., and amendments thereto. If moneys received by the board pursuant to K.S.A. 74-7319, and amendments thereto, are not sufficient to pay compensation as otherwise provided under this subsection (a), such moneys shall be prorated among all applicants eligible to receive compensation for losses arising from the convicted person's crime on the basis that the amount each applicant is entitled to receive under this subsection (a) bears to the total amount all such applicants would be entitled to receive under this subsection (a).

(b) The limitations provided by K.S.A. 74-7301 et seq., and amendments thereto, shall not apply to compensation paid pursuant to this section.

(c) The crime victims compensation board shall adopt such rules and regulations as necessary to administer the provisions of K.S.A. 74-7319, 74-7320 and 74-7321, and amendments thereto.

History: L. 1986, ch. 306, § 4; L. 1987, ch. 313, § 2; L. 1989, ch. 239, § 23; L. 2012, ch. 16, § 29; July 1.



74-7325 Protection from abuse fund; establishment; purpose; administration; grant criteria.

74-7325. Protection from abuse fund; establishment; purpose; administration; grant criteria. (a) There is hereby created in the state treasury the protection from abuse fund. All moneys credited to the fund shall be used solely for the purpose of making grants to programs providing: (1) Temporary emergency shelter for adult victims of domestic abuse or sexual assault and their dependent children; (2) counseling and assistance to those victims and their children; or (3) educational services directed at reducing the incidence of domestic abuse or sexual assault and diminishing its impact on the victims. All moneys credited to the fund shall be used only for on-going operating expenses of domestic violence programs. All moneys credited to the fund pursuant to any increase in docket fees as provided by this act as described in K.S.A. 60-2001, and amendments thereto, shall not be awarded to programs until July 1, 2003, and shall be used for ongoing operating expenses of domestic violence or sexual assault programs.

(b) All expenditures from the protection from abuse fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general or by a person or persons designated by the attorney general.

(c) The attorney general may apply for, receive and accept moneys from any source for the purposes for which moneys in the protection from abuse fund may be expended. Upon receipt of any such moneys, the attorney general shall remit the entire amount to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the protection from abuse fund.

(d) Grants made to programs pursuant to this section shall be based on the numbers of persons served by the program and shall be made only to the city of Wichita or to agencies which are engaged, as their primary function, in programs aimed at preventing domestic violence or sexual assault or providing residential services or facilities to family or household members who are victims of domestic violence or sexual assault. In order for programs to qualify for funding under this section, they must:

(1) Meet the requirements of section 501(c) of the internal revenue code of 1986;

(2) be registered and in good standing as a nonprofit corporation;

(3) meet normally accepted standards for nonprofit organizations;

(4) have trustees who represent the racial, ethnic and socioeconomic diversity of the county or counties served;

(5) have received 50% or more of their funds from sources other than funds distributed through the fund, which other sources may be public or private and may include contributions of goods or services, including materials, commodities, transportation, office space or other types of facilities or personal services;

(6) demonstrate ability to successfully administer programs;

(7) make available an independent certified audit of the previous year's financial records;

(8) have obtained appropriate licensing or certification, or both;

(9) serve a significant number of residents of the county or counties served;

(10) not unnecessarily duplicate services already adequately provided to county residents; and

(11) agree to comply with reporting requirements of the attorney general.

The attorney general may adopt rules and regulations establishing additional standards for eligibility and accountability for grants made pursuant to this section.

(e) As used in this section:

(1) "Domestic abuse" means abuse as defined by the protection from abuse act, K.S.A. 60-3101 et seq., and amendments thereto.

(2) "Sexual assault" means acts defined in article 35 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6419 through 21-6421, and amendments thereto.

(f) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the protection from abuse fund interest earnings based on:

(1) The average daily balance of moneys in the protection from abuse fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 1984, ch. 135, § 4; L. 1989, ch. 239, § 24; L. 1994, ch. 335, § 9; L. 1995, ch. 243, § 5; L. 1996, ch. 234, § 19; L. 1998, ch. 123, § 3; L. 2001, ch. 5, § 337; L. 2002, ch. 51, § 3; L. 2011, ch. 30, § 257; L. 2014, ch. 82, § 38; July 1.



74-7331 Crime victims compensation board.

74-7331. Crime victims compensation board. (a) On July 1, 1989, the crime victims reparations board shall be and is hereby officially designated as the crime victims compensation board.

(b) On and after July 1, 1989, whenever the crime victims reparations board, or words of like effect, is referred to or designated by a statute, contract or other document, such reference shall mean and apply to the crime victims compensation board.

(c) Nothing in this act shall be construed as abolishing the crime victims reparations board or as reestablishing the same.

History: L. 1989, ch. 239, § 26; July 1.



74-7332 Same; crime victims compensation fund.

74-7332. Same; crime victims compensation fund. (a) On July 1, 1989, the director of accounts and reports shall transfer all moneys in the crime victims reparations fund to the crime victims compensation fund. On July 1, 1989, all liabilities of the crime victims reparations fund are hereby imposed upon the crime victims compensation fund, and the crime victims reparations fund is hereby abolished.

(b) Whenever the crime victims reparations fund, or words of like effect, is referred to or designated by statute, contract or other document, such reference or designation shall mean and apply to the crime victims compensation fund.

History: L. 1989, ch. 239, § 27; July 1.



74-7333 Bill of rights for victims of crime.

74-7333. Bill of rights for victims of crime. (a) In order to ensure the fair and compassionate treatment of victims of crime and to increase the effectiveness of the criminal justice system by affording victims of crime certain basic rights and considerations, victims of crime shall have the following rights:

(1) Victims should be treated with courtesy, compassion and with respect for their dignity and privacy and should suffer the minimum of necessary inconvenience from their involvement with the criminal justice system.

(2) Victims should receive, through formal and informal procedures, prompt and fair redress for the harm which they have suffered.

(3) Information regarding the availability of criminal restitution, recovery of damages in a civil cause of action, the crime victims compensation fund and other remedies and the mechanisms to obtain such remedies should be made available to victims.

(4) Information should be made available to victims about their participation in criminal proceedings and the scheduling, progress and ultimate disposition of the proceedings.

(5) The views and concerns of victims should be ascertained and the appropriate assistance provided throughout the criminal process.

(6) When the personal interests of victims are affected, the views or concerns of the victim should, when appropriate and consistent with criminal law and procedure, be brought to the attention of the court.

(7) Measures may be taken when necessary to provide for the safety of victims and their families and to protect them from intimidation and retaliation.

(8) Enhanced training should be made available to sensitize criminal justice personnel to the needs and concerns of victims and guidelines should be developed for this purpose.

(9) Victims should be informed of the availability of health and social services and other relevant assistance that they might continue to receive the necessary medical, psychological and social assistance through existing programs and services.

(10) Victims should report the crime and cooperate with law enforcement authorities.

(b) As used in this act, "victim" means any person who suffers direct or threatened physical, emotional or financial harm as the result of the commission or attempted commission of a crime against such person.

(c) As used in this act and as used in article 15 of section 15 of the Kansas constitution, the term "crime" shall not include violations of ordinances of cities except for violations of ordinances of cities which prohibit acts or omissions which are prohibited by articles 33, 34, 35 and 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or articles 53, 54, 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6104, 21-6325, 21-6326 or 21-6418 through 21-6421, and amendments thereto, and as provided in subsection (d).

(d) The governing body of any city which has established a municipal court shall adopt policies which afford the rights granted to victims of crime pursuant to this act and pursuant to article 15 of section 15 of the Kansas constitution to victims of ordinance violations specified in such policies.

(e) Nothing in this act shall be construed as creating a cause of action on behalf of any person against the state, a county, a municipality or any of their agencies, instrumentalities or employees responsible for the enforcement of rights as provided in this act.

(f) This section shall be known and may be cited as the bill of rights for victims of crime act.

History: L. 1989, ch. 239, § 28; L. 1993, ch. 246, § 1; L. 2011, ch. 30, § 258; July 1.



74-7334 Crime victims assistance fund; establishment; purpose; administration; grant criteria.

74-7334. Crime victims assistance fund; establishment; purpose; administration; grant criteria. (a) There is hereby created in the state treasury the crime victims assistance fund. All moneys credited to the fund pursuant to K.S.A. 12-4117, 19-101e and 19-4707, and amendments thereto, shall be used solely for the purpose of making grants for on-going operating expenses of programs, including court-appointed special advocate programs, providing: (1) Temporary emergency shelter for victims of child abuse and neglect; (2) counseling and assistance to those victims; or (3) educational services directed at reducing the incidence of child abuse and neglect and diminishing its impact on the victim. The remainder of moneys credited to the fund shall be used for the purpose of supporting the operation of state agency programs which provide services to the victims of crime and making grants to existing programs or to establish and maintain new programs providing services to the victims of crime.

(b) All expenditures from the crime victims assistance fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general or by a person or persons designated by the attorney general.

(c) The attorney general may apply for, receive and accept moneys from any source for the purposes for which moneys in the crime victims assistance fund may be expended. Upon receipt of any such moneys, the attorney general shall remit the entire amount to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the crime victims assistance fund.

(d) Grants made to programs with funds derived from K.S.A. 12-4117, 19-101e and 19-4707, and amendments thereto, shall be based on the numbers of persons served by the program and shall be made only to programs aimed at preventing child abuse and neglect or providing residential services or facilities to victims of child abuse or neglect. In order for programs to qualify for funding under this section, they must:

(1) Meet the requirements of section 501(c) of the internal revenue code of 1986;

(2) be registered and in good standing as a nonprofit corporation;

(3) meet normally accepted standards for nonprofit organizations;

(4) have trustees who represent the racial, ethnic and socioeconomic diversity of the county or counties served;

(5) have received 50% or more of their funds from sources other than funds distributed through the fund, which other sources may be public or private and may include contributions of goods or services, including materials, commodities, transportation, office space or other types of facilities or personal services;

(6) demonstrate ability to successfully administer programs;

(7) make available an independent certified audit of the previous year's financial records;

(8) have obtained appropriate licensing or certification, or both;

(9) serve a significant number of residents of the county or counties served;

(10) not unnecessarily duplicate services already adequately provided to county residents; and

(11) agree to comply with reporting requirements of the attorney general.

The attorney general may adopt rules and regulations establishing additional standards for eligibility and accountability for grants made pursuant to this section.

(e) All moneys credited to the fund pursuant to K.S.A. 2015 Supp. 23-2510, and amendments thereto, shall be set aside to use as matching funds for meeting any federal requirement for the purpose of establishing child exchange and visitation centers as provided in K.S.A. 75-720, and amendments thereto. If no federal funds are made available to the state for the purpose of establishing such child exchange and visitation centers, then such moneys may be used as otherwise provided in this section. Only those moneys credited to the fund pursuant to K.S.A. 2015 Supp. 23-2510, and amendments thereto, may be used for such matching funds. No state general fund moneys shall be used for such matching funds.

History: L. 1989, ch. 239, § 29; L. 1994, ch. 335, § 10; L. 1995, ch. 243, § 6; L. 1996, ch. 188, § 4; L. 2001, ch. 5, § 338; L. 2012, ch. 162, § 87; L. 2014, ch. 82, § 39; July 1.



74-7335 Victim of crime; notification of public hearing.

74-7335. Victim of crime; notification of public hearing. (a) The victim of a crime or the victim's family shall be notified of the right to be present at any public hearing or any juvenile offender proceeding concerning the accused or the convicted person or the respondent or the juvenile offender.

(b) The victim of a crime or the victim's family shall be notified of the right to be present at any proceeding or hearing where probation or parole is considered or granted by a judge whether or not a public hearing is conducted or required.

(c) As used in this section: (1) "Public hearing" means any court proceeding or administrative hearing which is open to the public and shall include but not be limited to the:

(A) Preliminary hearing;

(B) trial;

(C) sentencing;

(D) sentencing modification;

(E) public comment sessions, pursuant to K.S.A. 22-3717, and amendments thereto;

(F) expungement hearing; and

(G) granting of probation or parole by a judge.

(2) "Victim's family" means a spouse, surviving spouse, children, parents, legal guardian, siblings, stepparent or grandparents.

(3) "Juvenile offender proceedings" means any hearing concerning a juvenile pursuant to the revised Kansas juvenile justice code.

(d) The city, county or district attorney or municipal court clerk shall notify any victim of the crime who is alive and whose address is known to the city, county or district attorney or municipal court clerk or, if the victim is deceased, to the victim's family if the family's address is known to such attorney or clerk.

(e) Costs of transportation for the victim to appear shall be borne by the victim unless the appearance is required pursuant to a subpoena or other order of the court.

History: L. 1989, ch. 239, § 30; L. 1993, ch. 246, § 2; L. 1995, ch. 243, § 7; L. 1996, ch. 229, § 125; L. 2006, ch. 169, § 121; Jan. 1, 2007.



74-7336 Disposition of district court fines, penalties and forfeitures.

74-7336. Disposition of district court fines, penalties and forfeitures. (a) Of the remittances of fines, penalties and forfeitures received from clerks of the district court, at least monthly, the state treasurer shall credit:

(1) 10.94% to the crime victims compensation fund;

(2) 2.24% to the crime victims assistance fund;

(3) 2.75% to the community alcoholism and intoxication programs fund;

(4) 7.65% to the department of corrections alcohol and drug abuse treatment fund;

(5) 0.16% to the boating fee fund;

(6) 0.11% to the children's advocacy center fund;

(7) 2.28% to the EMS revolving fund;

(8) 2.28% to the trauma fund;

(9) 2.28% to the traffic records enhancement fund;

(10) 4.4% to the criminal justice information system line fund; and

(11) the remainder of the remittances to the state general fund.

(b) The county treasurer shall deposit grant moneys as provided in subsection (a), from the crime victims assistance fund, to the credit of a special fund created for use by the county or district attorney in establishing and maintaining programs to aid witnesses and victims of crime.

History: L. 1989, ch. 239, § 31; L. 1995, ch. 243, § 8; L. 2001, ch. 200, § 18; L. 2001, ch. 211, § 17; L. 2004, ch. 125, § 6; L. 2006, ch. 85, § 17; L. 2007, ch. 140, § 17; L. 2007, ch. 195, § 40; L. 2010, ch. 145, § 2; L. 2015, ch. 59, § 1; May 28.

Revisor's Note:

Section was also amended by L. 2007, ch. 95, § 16, but that version was repealed by L. 2007, ch. 195, § 59.



74-7337 Victims rights coordinator; duties.

74-7337. Victims rights coordinator; duties. The attorney general shall appoint a victims rights coordinator. It shall be the duty of the victims rights coordinator to:

(a) Create, coordinate and assist in the operation of local victim-witness programs throughout the state;

(b) respond to a statewide victims rights telephone hotline;

(c) administer the Kansas crime victims assistance fund; and

(d) report to the legislature on or before February 1, 1996, regarding the use of moneys received from docket fees and credited to the crime victims assistance fund and the protection from abuse fund and recommendations for further assistance for programs receiving grants from such funds.

History: L. 1989, ch. 239, § 32; L. 1994, ch. 335, § 11; July 1.



74-7338 Victim of crime; public comment sessions; notice.

74-7338. Victim of crime; public comment sessions; notice. (a) Notwithstanding the provisions of K.S.A. 74-7335 and amendments thereto, in the case of any inmate convicted of an off-grid felony or a class A felony, the secretary of corrections shall give written notice of the time and place of the public comment session pursuant to K.S.A. 22-3717 and amendments thereto for such inmate, at least one month preceding the public comment session, to any victim or the victim's family pursuant to subsection (b).

(b) Any victim, or a member of the victim's family of a crime, if such victim requests notice of the public comment session, shall give the secretary of corrections such victim's name and current address or the name and current address of the victim's family. It shall be the duty of the victim or the victim's family to provide the secretary with any change in name or address or change in the person to be notified pursuant to this section.

(c) The secretary of corrections shall keep a record of all victims and their current addresses or such victims' family and their current addresses, who give the secretary such victim or victims' family name pursuant to subsection (b), and shall update such record as notified by the victims or the victims' family. Such record shall be kept confidential and separate from all other records and shall not be available to the inmate or any other party other than the victim or the victim's family.

History: L. 1991, ch. 94, § 2; L. 2002, ch. 163, § 7; July 1.






Article 75 BEHAVIORAL SCIENCES REGULATORY BOARD

74-7501 Behavioral sciences regulatory board created; composition; appointment; terms, organization; compensation and expenses; executive director and other employees.

74-7501. Behavioral sciences regulatory board created; composition; appointment; terms, organization; compensation and expenses; executive director and other employees. (a) There is hereby created a behavioral sciences regulatory board consisting of 12 members appointed by the governor. The membership of the board shall be as follows: Two members of the board shall be licensed psychologists; two members of the board shall be licensed to engage in the practice of social work; one member of the board shall be a professional counselor; one member of the board shall be a marriage and family therapist and one member of the board shall be a licensed masters level psychologist; one member of the board shall be a licensed addiction counselor or a licensed clinical addiction counselor; and four members of the board shall be from and represent the general public. Each member of the board shall be a citizen of the United States and a resident of this state.

(b) The term of office of each member of the board shall be four years. No member of the board shall be appointed for more than two successive terms.  Upon the expiration of a member's term of office, the governor shall appoint a qualified successor.  Each member shall serve until a successor is appointed and qualified.  Whenever a vacancy occurs in the membership of the board prior to the expiration of a term of office, the governor shall appoint a qualified successor to fill the unexpired term.  The governor may remove any member of the board for misconduct, incompetency or neglect of duty.

(c) The board shall organize annually at its first meeting subsequent to June 30 and shall select from its members a chairperson and a vice-chairperson.  Other meetings shall be held as the board designates. A majority of members appointed to the board shall constitute a quorum for the transaction of business.

(d) The board may appoint an executive director who shall be in the unclassified service of the Kansas civil service act and shall receive an annual salary fixed by the board, subject to approval by the governor.  The board may employ clerical personnel and other assistants, all of whom shall be in the classified service under the Kansas civil service act. The board may make and enter into contracts of employment with such professional personnel as necessary, in the board's judgment, for the performance of its duties and functions and the execution of its powers.

(e) Members of the behavioral sciences regulatory board attending meetings of the board, or attending a subcommittee meeting thereof authorized by the board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

History: L. 1980, ch. 242, § 1; L. 1981, ch. 299, § 61; L. 1982, ch. 347, § 48; L. 1986, ch. 299, § 41; L. 1988, ch. 304, § 3; L. 1990, ch. 286, § 7; L. 1992, ch. 116, § 39; L. 1996, ch. 153, § 42; L. 2010, ch. 45, § 16; July 1, 2011.



74-7502 Abolition of state board of examiners of psychologists and board of social work examiners; transfer of powers, duties and functions to behavioral sciences regulatory board; rules and regulations preserved.

74-7502. Abolition of state board of examiners of psychologists and board of social work examiners; transfer of powers, duties and functions to behavioral sciences regulatory board; rules and regulations preserved. (a) On July 1, 1980, the following boards are hereby abolished:

(1) The state board of examiners of psychologists created by K.S.A. 1979 Supp. 74-5303; and

(2) the board of social work examiners created by K.S.A. 1979 Supp. 75-5349.

(b) All of the powers, duties and functions of the boards designated in subsection (a) and all of the powers, duties and functions of the secretary of social and rehabilitation services under K.S.A. 75-5346 to 75-5361, inclusive, and amendments thereto, are hereby transferred to and conferred and imposed upon the behavioral sciences regulatory board.

(c) The behavioral sciences regulatory board shall be the successor in every way to the powers, duties and functions of the boards designated in subsection (a) and to the powers, duties and functions of the secretary of social and rehabilitation services under K.S.A. 75-5346 to 75-5361, inclusive, and amendments thereto, in which the same were vested prior to the effective date of this act, except as otherwise provided by this act.  Every act performed in the exercise of such powers, duties and functions by or under the authority of the behavioral sciences regulatory board shall be deemed to have the same force and effect as if performed by the boards designated in subsection (a) or by the secretary of social and rehabilitation services under K.S.A. 75-5346 to 75-5361, inclusive, and amendments thereto, in which the same were vested prior to the effective date of this act.

(d) Whenever the boards designated in subsection (a), or words of like effect, and the secretary of social and rehabilitation services in regard to the powers, duties and functions of the secretary under K.S.A. 75-5346 to 75-5361, inclusive, and amendments thereto, are referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the behavioral sciences regulatory board.

(e) All rules and regulations of the boards designated in subsection (a) and rules and regulations of the secretary of social and rehabilitation services adopted under K.S.A. 75-5346 to 75-5361, inclusive, and amendments thereto, shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the behavioral sciences regulatory board, until revised, amended, revoked or nullified pursuant to law. The board shall review such rules and regulations and shall adopt new rules and regulations, if necessary, pursuant to K.S.A. 77-415 et seq., and amendments thereto.

(f) The behavioral sciences regulatory board shall be a continuation of the boards designated in subsection (a).

History: L. 1980, ch. 242, § 2; July 1.



74-7503 Transfer of certain officers and employees to board; civil service and retirement rights preserved; transfer of records and property; disposition of conflicts.

74-7503. Transfer of certain officers and employees to board; civil service and retirement rights preserved; transfer of records and property; disposition of conflicts. (a) On July 1, 1980, officers and employees who were engaged prior to such date in the performance of powers, duties and functions of the boards designated in subsection (a) of K.S.A. 74-7502 or in assisting the secretary of social and rehabilitation services to carry out the provisions of K.S.A. 75-5346 to 75-5361, inclusive, and amendments thereto, and who, in the opinion of the behavioral sciences regulatory board are necessary to perform the powers, duties and functions of the behavioral sciences regulatory board shall become officers and employees of the behavioral sciences regulatory board and shall retain all retirement benefits and all rights of civil service which such officer or employee had before July 1, 1980, and their service shall be deemed to have been continuous.  All transfers and any abolishment of positions of personnel in the classified civil service shall be in accordance with civil service laws and rules and regulations.

(b) All books, records and other property of the boards designated in subsection (a) of K.S.A. 74-7502 and of the department of social and rehabilitation services maintained in the course of administering the provisions of K.S.A. 75-5346 to 75-5361, inclusive, and amendments thereto, are hereby transferred to the behavioral sciences regulatory board on the effective date of this act.

(c) Whenever any conflict arises as to the proper disposition of any property or records as a result of any abolishment or transfer made under this act, or under authority of this act, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

History: L. 1980, ch. 242, § 3; July 1.



74-7504 Rights preserved in legal actions and proceedings.

74-7504. Rights preserved in legal actions and proceedings. (a) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any board designated in subsection (a) of K.S.A. 74-7502 or under the provisions of K.S.A. 75-5346 to 75-5361, inclusive, and amendments thereto, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the taking effect of this act.  The court may allow any such suit, action or other proceeding to be maintained by or against the behavioral sciences regulatory board.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1980, ch. 242, § 4; July 1.



74-7505 Abolition of fee funds; transfer of moneys and liabilities to behavioral sciences regulatory board fee fund.

74-7505. Abolition of fee funds; transfer of moneys and liabilities to behavioral sciences regulatory board fee fund. The psychologists fee fund, established by K.S.A. 1979 Supp. 74-5346, and the social work examiners fee fund, established by K.S.A. 1979 Supp. 75-5359, are hereby abolished.  On the effective date of this act the director of accounts and reports shall transfer all moneys in such funds to the behavioral sciences regulatory board fee fund established by this act.  On the effective date of this act, all liabilities of the psychologists fee fund, established by K.S.A. 1979 Supp. 74-5346, and the social work examiners fee fund, established by K.S.A. 1979 Supp. 75-5359, existing immediately prior to the effective date of this act are hereby transferred to and imposed on the behavioral sciences regulatory board fee fund.

History: L. 1980, ch. 242, § 5; July 1.



74-7506 Disposition of moneys received; behavioral sciences regulatory board fee fund established; approval of expenditures.

74-7506. Disposition of moneys received; behavioral sciences regulatory board fee fund established; approval of expenditures. The behavioral sciences regulatory board shall remit all moneys received by or for it from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the behavioral sciences regulatory board fee fund, which is hereby established. All expenditures from the behavioral sciences regulatory board fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the behavioral sciences regulatory board or by a person or persons designated by the chairperson.

History: L. 1980, ch. 242, § 6; L. 2001, ch. 5, § 339; L. 2011, ch. 53, § 53; July 1.



74-7507 Powers, duties and functions of board.

74-7507. Powers, duties and functions of board. (a) The behavioral sciences regulatory board shall have the following powers, duties and functions:

(1) Recommend to the appropriate district or county attorneys prosecution for violations of this act, the licensure of psychologists act of the state of Kansas, the professional counselors licensure act, K.S.A. 65-6301 to 65-6320, inclusive, and amendments thereto, K.S.A 74-5361 to 74-5374, inclusive, and K.S.A. 2015 Supp. 74-5375, and amendments thereto, the marriage and family therapists licensure act or the addictions counselor licensure act;

(2) compile and publish annually a list of the names and addresses of all persons who are licensed under this act, are licensed under the licensure of psychologists act of the state of Kansas, are licensed under the professional counselors licensure act, are licensed under K.S.A. 65-6301 to 65-6320, inclusive, and amendments thereto, are licensed under K.S.A. 74-5361 to 74-5374, inclusive, and K.S.A. 2015 Supp. 74-5375, and amendments thereto,  are licensed under the marriage and family therapists licensure act or are licensed under the addictions counselor licensure act;

(3) prescribe the form and contents of examinations required under this act, the licensure of psychologists act of the state of Kansas, the professional counselors licensure act, K.S.A. 65-6301 to 65-6320, inclusive, and amendments thereto, K.S.A. 74-5361 to 74-5374, inclusive, and K.S.A. 2015 Supp. 74-5375, and amendments thereto, the marriage and family therapists licensure act or the addictions counselor licensure act;

(4) enter into contracts necessary to administer this act, the licensure of psychologists act of the state of Kansas, the professional counselors licensure act, K.S.A. 65-6301 to 65-6320, inclusive, and amendments thereto, K.S.A. 74-5361 to 74-5374, inclusive, and K.S.A. 2015 Supp. 74-5375, and amendments thereto, the marriage and family therapists licensure act or the addictions counselor licensure act;

(5) adopt an official seal;

(6) adopt and enforce rules and regulations for professional conduct of persons licensed under the licensure of psychologists act of the state of Kansas, licensed under the professional counselors licensure act, licensed under K.S.A. 65-6301 to 65-6320, inclusive, and amendments thereto, licensed under K.S.A. 74-5361 to 74-5374, inclusive, and K.S.A. 2015 Supp. 74-5375, and amendments thereto, licensed under the marriage and family therapists licensure act or licensed under the addictions counselor licensure act;

(7) adopt and enforce rules and regulations establishing requirements for the continuing education of persons licensed under the licensure of psychologists act of the state of Kansas, licensed under the professional counselors licensure act, licensed under K.S.A. 65-6301 to 65-6320, inclusive, and amendments thereto, licensed under K.S.A. 74-5361 to 74-5374, inclusive, and K.S.A. 2015 Supp. 74-5375, and amendments thereto, licensed under the marriage and family therapists licensure act or licensed under the addictions counselor licensure act;

(8) adopt rules and regulations establishing classes of social work specialties which will be recognized for licensure under K.S.A. 65-6301 to 65-6318, inclusive, and amendments thereto;

(9) adopt rules and regulations establishing procedures for examination of candidates for licensure under the licensure of psychologists act of the state of Kansas, for licensure under the professional counselors licensure act, for licensure under K.S.A. 65-6301 to 65-6320, inclusive, and amendments thereto, for licensure under K.S.A. 74-5361 to 74-5374, inclusive, and K.S.A. 2015 Supp. 74-5375, and amendments thereto, for licensure under the marriage and family therapists licensure act, for licensure under the addictions counselor licensure act and for issuance of such certificates and such licenses;

(10) adopt rules and regulations as may be necessary for the administration of this act, the licensure of psychologists act of the state of Kansas, the professional counselors licensure act, K.S.A. 65-6301 to 65-6320, inclusive, and amendments thereto, K.S.A. 74-5361 to 74-5374, inclusive, and K.S.A. 2015 Supp. 74-5375, and amendments thereto, the marriage and family therapists licensure act and the addictions counselor licensure act and to carry out the purposes thereof;

(11) appoint an executive director and other employees as provided in K.S.A. 74-7501, and amendments thereto; and

(12) exercise such other powers and perform such other functions and duties as may be prescribed by law.

(b) The behavioral sciences regulatory board, in addition to any other penalty, may assess an administrative penalty, after notice and an opportunity to be heard, against a licensee or registrant for a violation of any of the provisions of the licensure of psychologists act of the state of Kansas, the professional counselors licensure act, K.S.A. 65-6301 to 65-6320, inclusive, and amendments thereto, K.S.A. 74-5361 to 74-5374, inclusive, and K.S.A. 2015 Supp. 74-5375, and amendments thereto, the marriage and family therapists licensure act or the addictions counselor licensure act in an amount not to exceed $1,000. All fines assessed and collected under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(c) If an order of the behavioral sciences regulatory board is adverse to a licensee or registrant of the board, the costs shall be charged to such person as in ordinary civil actions in the district court in an amount not to exceed $200. The board shall pay any additional costs and, if the board is the unsuccessful party, the costs shall be paid by the board. Witness fees and costs may be taxed in accordance with statutes governing taxation of witness fees and costs in the district court.

History: L. 1980, ch. 242, § 7; L. 1986, ch. 299, § 42; L. 1987, ch. 315, § 17; L. 1991, ch. 114, § 15; L. 1992, ch. 184, § 7; L. 1996, ch. 153, § 43; L. 2004, ch. 16, § 5; L. 2010, ch. 45, § 15; July 1, 2011.



74-7508 Investigations by board; access to documents and other evidence; oaths and testimony; subpoenas; confidentiality of information; exceptions; client or patient communications; violations; remedies; disciplinary action.

74-7508. Investigations by board; access to documents and other evidence; oaths and testimony; subpoenas; confidentiality of information; exceptions; client or patient communications; violations; remedies; disciplinary action. (a) In connection with any investigation, based upon a written complaint or other reasonably reliable written information, by the behavioral sciences regulatory board, the board or its duly authorized agents or employees shall at all reasonable times have access to, for the purpose of examination, and the right to copy any document, report, record or other physical evidence of any person being investigated, or any document, report, record or other evidence maintained by and in possession of any clinic or office of a practitioner of the behavioral sciences, or other public or private agency if such document, report, record or other physical evidence relates to practices which may be grounds for disciplinary action.

(b) In all matters pending before the behavioral sciences regulatory board, the board shall have the power to administer oaths and take testimony. For the purpose of all investigations and proceedings conducted by the behavioral sciences regulatory board:

(1) The board may issue subpoenas compelling the attendance and testimony of witnesses or the production for examination or copying of documents, reports, records or any other physical evidence if such documents, reports, records or other physical evidence relates to practices which may be grounds for disciplinary action. Within five days after the service of the subpoena on any person requiring the production of any documents, reports, records or other physical evidence in the person's possession or under the person's control, such person may petition the board to revoke, limit or modify the subpoena. The board shall revoke, limit or modify such subpoena if in its opinion the documents, reports, records or other physical evidence required does not relate to practices which may be grounds for disciplinary action, is not relevant to the allegation which is the subject matter of the proceeding or investigation, or does not describe with sufficient particularity the documents, reports, records or other physical evidence which is required to be produced. Any member of the board, or any agent designated by the board, may administer oaths or affirmations, examine witnesses and receive such documents, reports, records or other physical evidence.

(2) The district court, upon application by the board or by the person subpoenaed, shall have jurisdiction to issue an order:

(A) Requiring such person to appear before the board or the board's duly authorized agent to produce documents, reports, records or other physical evidence relating to the matter under investigation; or

(B) revoking, limiting or modifying the subpoena if in the court's opinion the evidence demanded does not relate to practices which may be grounds for disciplinary action, is not relevant to the allegation which is the subject matter of the hearing or investigation or does not describe with sufficient particularity the documents, reports, records or other physical evidence which is required to be produced.

(3) (A) If the board determines that an individual has practiced without a valid license a profession regulated by the board for which the practitioners of the profession are required by law to be licensed in order to practice the profession, in addition to any other penalties imposed by law, the board, in accordance with the Kansas administrative procedure act, may issue a cease and desist order against such individual.

(B) Whenever in the judgment of the behavioral sciences regulatory board any person has engaged, or is about to engage, in any acts or practices which constitute, or will constitute, a violation of K.S.A. 65-6301 to 65-6320, inclusive, and amendments thereto, 74-5361 to 74-5374, inclusive, and K.S.A. 2015 Supp. 74-5375, and amendments thereto, the licensure of psychologists act, the marriage and family therapists licensure act or the alcohol and other drug abuse counselor registration act, or any valid rule or regulation of the board, the board may make application to any court of competent jurisdiction for an order enjoining such acts or practices, and upon a showing by the board that such person has engaged, or is about to engage in any such acts or practices, an injunction, restraining order, or such other order as may be appropriate shall be granted by such court without bond.

(c) Any complaint or report, record or other information relating to a complaint which is received, obtained or maintained by the behavioral sciences regulatory board shall be confidential and shall not be disclosed by the board or its employees in a manner which identifies or enables identification of the person who is the subject or source of the information except the information may be disclosed:

(1) In any proceeding conducted by the board under the law or in an appeal of an order of the board entered in a proceeding, or to any party to a proceeding or appeal or the party's attorney;

(2) to the person who is the subject of the information or to any person or entity when requested by the person who is the subject of the information, but the board may require disclosure in such a manner that will prevent identification of any other person who is the subject or source of the information; or

(3) to a state or federal licensing, regulatory or enforcement agency with jurisdiction over the subject of the information or to an agency with jurisdiction over acts or conduct similar to acts or conduct which would constitute grounds for action under this act. Any confidential complaint or report, record or other information disclosed by the board as authorized by this section shall not be redisclosed by the receiving agency except as otherwise authorized by law.

(d) Nothing in this section or any other provision of law making communications between a practitioner of one of the behavioral sciences and the practitioner's client or patient a privileged or confidential communication shall apply to investigations or proceedings conducted pursuant to this section. The behavioral sciences regulatory board and its employees, agents and representatives shall keep in confidence the content and the names of any clients or patients whose records are reviewed during the course of investigations and proceedings pursuant to this section.

(e) In all matters pending before the behavioral sciences regulatory board, the board shall have the power to revoke the license or registration of any licensee or registrant who voluntarily surrenders such person's license or registration pending investigation of misconduct or while charges of misconduct against the licensee are pending or anticipated.

(f) In all matters pending before the behavioral sciences regulatory board, the board shall have the option to censure the licensee or registrant in lieu of other disciplinary action.

History: L. 1980, ch. 242, § 8; L. 2001, ch. 154, § 1; L. 2004, ch. 16, § 6; July 1.



74-7509 Existing certificates and licenses continued in effect.

74-7509. Existing certificates and licenses continued in effect. All licenses issued prior to the effective date of this act under K.S.A. 75-5340 to 75-5361, inclusive, and amendments thereto, shall continue in force and effect until the expiration thereof as provided immediately prior to the effective date of this act under the provisions of the act under which such license was issued.  All certificates issued prior to the effective date of this act under the certification of psychologists act of the state of Kansas shall continue in force and effect until the expiration thereof as provided immediately prior to the effective date of this act under the provisions of the act under which such certificates were issued.

History: L. 1980, ch. 242, § 26; July 1.



74-7510 Immunity from liability in civil actions for reporting, communicating and investigating certain information concerning alleged malpractice incidents and other information; conditions.

74-7510. Immunity from liability in civil actions for reporting, communicating and investigating certain information concerning alleged malpractice incidents and other information; conditions. (a) No person reporting to the behavioral sciences regulatory board in good faith and without malice any information such person may have relating to alleged incidents of malpractice, or the qualifications, fitness or character of, or disciplinary action taken against, a person licensed or registered by the board shall be subject to a civil action for damages as a result of reporting such information.

(b) Any state, regional or local association composed of persons licensed or registered to practice in a field governed by the behavioral sciences regulatory board and the individual members of any committee thereof, which in good faith and without malice investigates or communicates information pertaining to fitness or character of, or disciplinary action taken against, any licensee, registrant or certificate holder to the behavioral sciences regulatory board or to any committee or agent thereof, shall be immune from liability in any civil action that is based upon such investigation or transmittal or information if the investigation and communication was made in good faith and without malice and did not represent as true any matter not reasonably believed to be true.

History: L. 1989, ch. 276, § 6; July 1.






Article 78 COORDINATING COUNCIL ON EARLY CHILDHOOD DEVELOPMENTAL SERVICES

74-7801 Coordinating council on early childhood developmental services; composition; appointment; terms; vacancies; meetings.

74-7801. Coordinating council on early childhood developmental services; composition; appointment; terms; vacancies; meetings. (a) The coordinating council on early childhood developmental services shall consist of not less than 16 nor more than 25 members as follows:

(1) A representative of the governor;

(2) the secretary for children and families or a representative of the secretary selected by the secretary;

(3) the secretary of health and environment or a representative of the secretary selected by the secretary;

(4) a member of the state board of education selected by the chairperson of the state board of education or, at the discretion of the chairperson of the state board, the commissioner of education;

(5) a representative of the board of regents selected by the chairperson of the board of regents;

(6) the commissioner of insurance or a representative of the commissioner selected by the commissioner;

(7) two members of the state legislature selected by the legislative coordinating council so that one is a member of the senate and one is a member of the house of representatives and such members are not members of the same political party; and

(8) not less than eight members nor more than 17 members appointed by the governor which members shall be selected to ensure that the requirements of 20 U.S.C. § 1482, and amendments thereto, are met.

(b) The members appointed by the governor under subsection (a)(8) shall serve for a term of four years. Members are eligible for reappointment.

(c) Any vacancy occurring in the appointive membership of the council shall be filled in the same manner and from the same class as the original appointment.

(d) A chairperson shall be designated annually by the governor. A vice-chairperson shall be designated by the chairperson to serve in the absence of the chairperson.

(e) Final decisions of the council shall be by majority vote of the members.

(f) The council shall meet at least quarterly.

History: L. 1986, ch. 281, § 1; L. 1989, ch. 240, § 1; L. 1994, ch. 279, § 29; L. 2014, ch. 115, § 310; July 1.



74-7802 Same; duties.

74-7802. Same; duties. The coordinating council on early childhood developmental services established by this act shall:

(a) Solicit information and opinions from concerned agencies, groups and individuals on proposed policies and recommendations for the delivery of health, education and social services for young children from birth through age five with or at risk for disabling conditions and for their families;

(b) establish appropriate committees to perform tasks, gather information and explore issues as directed by the council;

(c) determine the work activities of a staff person to the coordinating council on early childhood developmental services;

(d) disseminate information about the activities of the council and its actions to local, private and public service providers, parents, advocacy organizations, state agency personnel and other interested parties;

(e) develop and implement a state plan for young children from birth through age five with or at risk for disabling conditions and for their families;

(f) recommend policies, procedures and legislation for effectively providing health, education and social services;

(g) develop interagency agreements to promote a comprehensive service delivery system for young children with, or at risk for, disabling conditions and for their families;

(h) advise and assist the lead agency, as defined in K.S.A. 75-5648 and amendments thereto, in implementing the federal individuals with disabilities education act, Part H at both state and local levels; and

(i) submit annual reports to the governor.

History: L. 1986, ch. 281, § 2; L. 1992, ch. 126, § 3; L. 1994, ch. 279, § 30; July 1.



74-7803 Expenses of appointed members; staff person, appointment, compensation, assignment.

74-7803. Expenses of appointed members; staff person, appointment, compensation, assignment. (a) The members of the coordinating council who are appointed by the governor under subsection (a)(8) of K.S.A. 74-7801 and amendments thereto shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties in amounts provided for in subsection (e) of K.S.A. 75-3223, and amendments thereto.  Amounts provided to be paid under this subsection shall be paid, subject to appropriations acts, from federal funds made available to the state for early childhood services for persons with disabilities.

(b) The coordinating council may appoint one staff person who shall be in the unclassified service under the Kansas civil service act and who shall receive compensation fixed by the coordinating council and approved by the governor.  Such compensation shall be paid, subject to appropriations acts, from federal funds made available to the state for early childhood services for persons with disabilities. The staff person shall be assigned to the chairperson.

History: L. 1986, ch. 281, § 3; L. 1989, ch. 240, § 2; L. 1994, ch. 279, § 31; July 1.






Article 79 KANSAS WILDLIFE ARTS COUNCIL

74-7901 Kansas wildlife arts council; composition; chairperson; staff assistance.

74-7901. Kansas wildlife arts council; composition; chairperson; staff assistance. There is hereby created a Kansas wildlife arts council which shall be composed of five members. One member shall be a member of the Kansas wildlife, parks and tourism commission appointed by such commission, one member shall be a member of the Kansas creative arts industries commission appointed by such commission, one member shall be the director of the Fort Hays state university Sternberg museum, and two members shall be from the public at large appointed by the president of Fort Hays state university. The director of the Fort Hays state university Sternberg museum shall be chairperson of the council, and personnel of the Fort Hays state university Sternberg museum shall provide such staff and clerical services as the council may require.

History: L. 1986, ch. 280, § 1; L. 1989, ch. 118, § 185; L. 1992, ch. 96, § 1; L. 2012, ch. 111, § 8; L. 2013, ch. 133, § 26; July 1.

Section was amended twice in the 2012 session, see also 74-7901a.



74-7902 Same; wildlife art series; annual submission, consideration and selection of painting.

74-7902. Same; wildlife art series; annual submission, consideration and selection of painting. It shall be the duty of the council to establish a Kansas wildlife art series. For this purpose the council annually shall invite artists to submit paintings featuring Kansas wildlife, of a design and subject to be specified by the council, to the council for selection of the current year's Kansas wildlife series artwork. An artist may submit only one painting for consideration each year and may be commissioned not more often than once in each three years.

The council shall adopt specifications for the design, subject matter, size and such other details regarding the painting as may be necessary to carry out the purposes of this act. The council shall fix a schedule of dates for the submission, consideration and the selection of each year's artwork.

History: L. 1986, ch. 280, § 2; L. 1992, ch. 96, § 2; July 1.



74-7903 Compensation of artist commissioned; prints; selected artwork property of Fort Hays state university.

74-7903. Compensation of artist commissioned; prints; selected artwork property of Fort Hays state university. The artist commissioned may be paid for the artwork provided and shall agree to sign such number of prints as determined by the director of the Fort Hays state university Sternberg museum. Such artwork shall become the property of Fort Hays state university. Artwork not selected shall be returned to the artist.

History: L. 1986, ch. 280, § 3; L. 1992, ch. 96, § 3; July 1.



74-7904 Printing of prints and stamps; sale, price.

74-7904. Printing of prints and stamps; sale, price. Fort Hays state university shall provide for the printing of prints and stamps from each painting in amounts determined by the director of the Fort Hays state university Sternberg museum. Such prints shall be numbered consecutively. Such prints and stamps shall be sold for the amounts determined by the director of the Fort Hays state university Sternberg museum.

History: L. 1986, ch. 280, § 4; L. 1987, ch. 316, § 1; L. 1992, ch. 96, § 4; July 1.



74-7905 Disposition and use of sale proceeds.

74-7905. Disposition and use of sale proceeds. All moneys received from the sale of prints and stamps shall be credited to the wildlife art fund which is hereby established and used only for the payment of expenses incurred by the council and the Fort Hays state university museums in promoting the state of Kansas.  All expenditures from the wildlife art fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of Fort Hays state university or by a person or persons approved by such president.

History: L. 1986, ch. 280, § 5; L. 1992, ch. 96, § 5; July 1.






Article 80 ECONOMIC DEVELOPMENT PLANS

74-8001a Abolition of Kansas, Inc., its board and certain offices thereof.

74-8001a. Abolition of Kansas, Inc., its board and certain offices thereof. Kansas, Inc., its board, the office of chief executive officer, and the president of Kansas, Inc., along with their powers, duties, and functions, as created pursuant to K.S.A. 74-8001 et seq., and amendments thereto, are hereby abolished.

History: Executive Reorganization Order No. 37, § 1; L. 2011, ch. 133, § 1; July 1.



74-8004 Duties of secretary; advice from public and professional entities; cooperation and assistance of state agencies.

74-8004. Duties of secretary; advice from public and professional entities; cooperation and assistance of state agencies. (a) In order to achieve its purpose as provided in this act, the secretary of commerce shall:

(1) Serve in an advisory capacity to the governor, the standing committee on commerce of the senate and the standing committee on commerce, labor and economic development of the house of representatives.

(2) Assume central responsibility to develop, with the guidance of both the private and public sectors, all facets of a comprehensive long term economic development strategy.

(3) Coordinate the strategy development with all other state and local agencies and offices and state educational institutions which do research work, develop materials and programs, gather statistics, or which perform functions related to economic development; and such state and local agencies and offices and state educational institutions shall advise and cooperate with the secretary of commerce in the planning and accomplishment of the strategy.

(4) Evaluate and analyze the state's economy to guide the direction of future public and private actions, and report and make recommendations to the governor, the standing committee on commerce of the senate and the standing committee on commerce, labor and economic development of the house of representatives with respect to the state's economy. The report to the committee on commerce of the senate and the committee on commerce, labor and economic development of the house of representatives under this subsection shall be made by the secretary of commerce, either: (A) By publishing such report on the internet and by notifying each member of the committees that the report is available and providing, as part of such notice, the uniform resource locator (URL) at which such report is available; or (B) by submitting copies of such report on CD-ROM or other electronically readable media to such committees.

(5) Oversee and evaluate the state's economic development activities on an ongoing basis through the establishment of goals, priorities and performance standards and the periodic program audit of those goals, priorities and performance standards.

(6) Oversee the implementation of the state's economic development plan and monitor updates of that plan.

(7) Provide appropriate oversight to ensure the successful implementation of Kansas venture capital, inc.

(8) Oversee the targeting of scarce state resources by size and sector of economic activity and by geographic location within the state in order to enhance the state's potential comparative economic advantages.

(9) Review and evaluate the annual report of Kansas venture capital, inc. The secretary of commerce shall transmit recommendations concerning the Kansas venture capital, inc. activities to the governor and the legislature no later than September 1 of each year.

(10) Evaluate and report on the effectiveness of the activities of the Kansas bioscience authority as provided in K.S.A. 2015 Supp. 74-99b09, and amendments thereto.

(b) The secretary of commerce shall seek advice from the general public and from professional associations, academic groups and institutions and individuals with knowledge of and interest in areas of economic development and planning.

(c) All interested state agencies shall cooperate with the secretary of commerce in providing information and other assistance as may be requested for the performance of its duties with respect to the state's economic development plan.

History: L. 1986, ch. 298, § 4; L. 1990, ch. 283, § 2; L. 1993, ch. 136, § 11; L. 1996, ch. 88, § 9; L. 2002, ch. 151, § 7; L. 2003, ch. 154, § 70; L. 2004, ch. 112, § 53; L. 2012, ch. 65, § 10; L. 2013, ch. 134, § 13; July 1.



74-8006 Annual report of secretary; contents; transmittal to governor and legislature.

74-8006. Annual report of secretary; contents; transmittal to governor and legislature. The secretary of commerce shall publish an annual report for the governor, legislature, citizens and media of Kansas. The report shall include:

(a) An analysis of the current state of and emerging trends in the Kansas economy over the next decade.

(b) An evaluation of the effectiveness of state economic development policies and programs in meeting the goals of the state economic plan by size of enterprise, sector of economic activity and location within Kansas, and in comparison with other states.

(c) A listing in order of priority of recommendations for initiatives that will further the effective implementation of the state economic development plan.

(d) A synopsis of the activities of the secretary of commerce during the previous fiscal year.

(e) The report shall be transmitted annually to the governor and the legislature on October 1.

History: L. 1986, ch. 298, § 6; L. 1996, ch. 88, § 2; L. 2003, ch. 154, § 72; L. 2012, ch. 65, § 11; July 1.



74-8009a Financing of annual budget; secretary authorized to contract, receive donations, contributions and grants; monthly report of private fund expenditures; annual financial report.

74-8009a.  Financing of annual budget; secretary authorized to contract, receive donations, contributions and grants; monthly report of private fund expenditures; annual financial report. (a) The state shall provide an annual appropriation to fund research and evaluation activities conducted at the request of the executive or legislative branches. Private funds shall be raised to support the economic development research and education programs and related activities.

(b) The secretary of commerce is authorized to enter into contracts with, and to receive donations, contributions and grants from individuals, corporations, private foundations and other governmental and non-governmental entities for the purpose of fulfilling its mission and duties. The secretary of commerce may also receive in-kind contributions in the form of personnel, services, equipment or other items of value.

(c) The secretary of commerce shall provide a monthly report on the expenditure of private funds to the division of accounts and reports. An annual financial report shall be made to the president of the senate and the speaker of the house of representatives which itemizes and accounts for the receipt and expenditure of all non-state funds and contributions received.

History: L. 1990, ch. 283, § 3; L. 1996, ch. 88, § 4; L. 2012, ch. 65, § 12; July 1.



74-8010 Review and evaluation of state economic development programs and activities; recommendations to legislature.

74-8010. Review and evaluation of state economic development programs and activities; recommendations to legislature. (a) The secretary of commerce shall review and evaluate the effectiveness of economic development programs and activities within the state, including, but not by way of limitation, the major programs and activities of the department of commerce, the statewide risk capital system, the venture capital tax credit, and the research and development activities tax credit. The effectiveness of the research and development activities tax credit shall be measured by the extent to which the tax credit encourages innovation and development of new value-added products and processes which will lead to the commercialization of new products and processes by primary job creating Kansas businesses.

(b) The secretary of commerce shall periodically conduct a review and evaluation of economic development programs and activities. The review and evaluation should include:

(1) A performance analysis of the extent to which the purposes of the acts providing for the programs and activities have been achieved; and

(2) the economic and fiscal impact of the programs and activities on the state's economy and jobs created.

(c) Based on the findings of its review and evaluation, the secretary of commerce will recommend to the legislature the continuation in effect, modification, or repeal of the acts providing for the programs and activities.

History: L. 1986, ch. 298, § 10; L. 1996, ch. 88, § 5; L. 2003, ch. 154, § 74; L. 2012, ch. 65, § 13; July 1.



74-8013 Funds of the department of commerce; disposition.

74-8013.  Funds of the department of commerce; disposition. (a) All state appropriations to or grants of state appropriations to the secretary of commerce shall remain in the state treasury until expended or transferred to other state agencies by the secretary of commerce.

(b) Except as provided in subsection (a), all moneys received by the secretary of commerce from gifts, donations, grants or any other source outside the state treasury may be placed in the state treasury or may be maintained in interest-bearing accounts in Kansas banks or Kansas savings and loan associations until expended or otherwise disposed of by the secretary of commerce.

History: L. 1987, ch. 317, § 3; L. 2012, ch. 65, § 14; July 1.



74-8015 Reports of community and economic development grants or loans.

74-8015. Reports of community and economic development grants or loans. (a) As used in this section "state agency" means any state office or officer, department, board, commission, institution, bureau or any agency, division or unit within any office, department, board, commission or other state authority or any person requesting a state appropriation.

(b) On October 1, 1990, and annually thereafter, state agencies making community and economic development grants or loans shall submit to the secretary of commerce in a form prescribed by the secretary of commerce reports detailing community and economic development grants or loans made by such state agencies. Such reports shall include the identity of the recipient of such loans or grants. The secretary of commerce shall provide annually, to the governor and the legislature, a compilation of such reports.

History: L. 1990, ch. 294, § 1; L. 2012, ch. 65, § 15; July 1.



74-8016 Cost-benefit model for property tax exemptions.

74-8016. Cost-benefit model for property tax exemptions. Subject to appropriations, the secretary of commerce shall develop, adapt or adopt a uniform cost-benefit model for purposes of statewide data collection and for evaluating industrial revenue bond and economic development property tax exemptions. The model shall be made available to all cities and counties free of charge.

History: L. 1994, ch. 70, § 1; L. 2012, ch. 65, § 16; July 1.






Article 81 KANSAS TECHNOLOGY ENTERPRISE CORPORATION

74-8103 Definitions.

74-8103. Definitions. As used in this act, unless the context clearly requires otherwise:

(a) "Applied research" means those research activities occurring at educational institutions and in private enterprises, which have potential commercial application;

(b) "basic research" means research that has long range generic value to an industry classification or group of companies. Basic research is distinguished from applied research which has more short range present value to a single company or project;

(c)  "board" means the Kansas technology enterprise advisory board;

(d) "department" means the department of commerce;

(e) "educational institutions" means public and private community colleges, colleges and universities in the state;

(f) "enterprise" means a firm with its principal place of business in Kansas which is engaged or proposes to be engaged in this state in agricultural, natural resource-based or other manufacturing, research and development, or the provision of technology-based services;

(g) "new technology" means the development through science or research of methods, processes and procedures, including but not limited to those involving the utilization of agricultural products and by-products and oil and gas and other mineral resources for practical application in industrial and service situations;

(h) "person" means any individual, partnership, corporation or joint venture carrying on business or proposing to carry on business within the state;

(i) "product" means any product, device, technique or process, which is or may be developed or marketed commercially; however, "product" does not refer to basic research but shall apply to such products, devices, techniques or processes which have advanced beyond the theoretical stage and are in a prototype or practice stage;

(j) "qualified security" means any public or private financial arrangement, involving any note, security, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, preorganization certificate or subscription, transferable security, investment contract, certificate of deposit for a security, certificate of interest or participation in a patent or application therefor, or in royalty or other payments under such a patent or application, or, in general, any interest or instrument commonly known as a "security" or any certificate for, receipt for, guarantee of, or option, warrant or right to subscribe to or purchase any of the foregoing to the extent allowed by law;

(k) "secretary" means the secretary of commerce; and

(l) "seed capital" means financing that is provided for the development, refinement and commercialization of a product, process or innovation, whether for the startup of a new firm, the expansion or the restructuring of a small firm.

History: L. 1986, ch. 284, § 2; L. 1988, ch. 297, § 15; L. 1991, ch. 272, § 14; L. 1992, ch. 221, § 3; L. 2011, ch. 104, § 17; July 1.



74-8104 Powers; exemption from state purchasing laws; certain records secure.

74-8104. Powers; exemption from state purchasing laws; certain records secure. (a) The secretary shall have all the powers necessary to achieve the purposes, specified in K.S.A. 74-8102, and amendments thereto, including the power to:

(1)  Adopt rules and regulations as deemed necessary for the implementation of K.S.A. 74-8102 through 74-8104 and 74-8107 through 74-8111, and amendments thereto;

(2) make contracts and execute all instruments necessary or convenient for carrying out the powers and duties under K.S.A. 74-8102 through 74-8104 and 74-8107 through 74-8111, and amendments thereto;

(3) acquire, own, hold, dispose of and encumber real or personal property of any nature, both tangible and intangible, or any interest therein;

(4) enter into agreements or other transactions with any federal, state, county or municipal agency and with any individual, corporation, enterprise, association or any other entity involving applied research and technology;

(5) acquire real property or an interest therein, by purchase or foreclosure, where such acquisition is necessary or appropriate to protect or secure any investment or loan in which the department has an interest;

(6) sell, transfer and convey any such property to a buyer, and in the event such sale, transfer or conveyance cannot be effected with reasonable promptness or at a reasonable price, to lease such property to a tenant;

(7) invest any funds appropriated by the state and held in reserve in funds not required for immediate disbursement, in such investments that may be lawful for fiduciaries in this state, and invest funds received from gifts, grants, donations and other operations of the department in such investments as would be lawful for a private corporation having purposes similar to the department;

(8) borrow money and give guarantees, provided that the indebtedness and other obligations of the department shall be payable solely out of its own funds, and shall not constitute a pledge of the full faith and credit of the state or any of its revenues;

(9) appoint officers, consultants, agents and advisors, and prescribe their duties and compensation;

(10) appear in its own behalf before boards, commissions, departments or other agencies of municipal, county or state government or federal government;

(11) procure insurance against any losses in connection with its properties in such amounts from such insurers as may be necessary or desirable;

(12) consent, subject to the provisions of any contract with note-holders, whenever it considers it necessary or desirable in the fulfillment of the purposes of K.S.A. 74-8102 through 74-8104 and 74-8107 through 74-8111, and amendments thereto, to the modifications, with respect to the rate of interest, time payment or of any installment, of principal and interest or any terms of any contract or agreement of any kind to which the corporation is a party;

(13) accept any and all donations, grants, bequests and devises, conditional and otherwise, of money, property, services or other things of value which may be received from the United States or any agency thereof, any governmental agency, or any institution, person, firm or corporation, public or private, to be held, used or applied for any or all of the purposes specified in K.S.A. 74-8102 through 74-8104 and 74-8107 through 74-8111, and amendments thereto, in accordance with the terms and conditions of any such grant;

(14) trade, buy or sell qualified securities, including without limitation, the powers to guarantee, purchase, take, receive, subscribe for or otherwise acquire, to own, hold, use or otherwise employ; to sell, lease, exchange, transfer or otherwise dispose of; to mortgage, lend, pledge or otherwise deal in and with, qualified securities issued by any other domestic or foreign corporation, partnership, association, limited liability company, or business trust, whether or not such issuer was organized or caused to be organized by the secretary. The secretary, while owner of any such qualified securities, may exercise all of the rights, powers and privileges of ownership, including without limitation the right to vote;

(15) finance, conduct or cooperate in the financing or conducting of scientific, technological, business, financial or other investigations which are related to or likely to lead to business and economic development, involving natural resources, innovation, applied research and new technology, by making and entering into contracts or other appropriate arrangements, including the provisions of grants, loans and other forms of assistance;

(16) solicit, study and assist in the preparation of business plans and proposals of new or established resource and technologically oriented enterprises of special importance to the Kansas economy;

(17) prepare, publish and distribute such technological studies, reports, bulletins and other materials as it considers appropriate, subject only to the maintenance and responsibility for confidentiality of the client proprietary information, and encourage educational institutions to develop and disseminate similar materials;

(18) organize, conduct, sponsor or cooperate with, and assist both the private sector and educational institutions in the conduct of, special institutes, conferences, demonstrations and studies relating to the stimulation and formulation of innovation, applied science and technologically oriented enterprises and studies relating to the formulation of resource and technologically oriented enterprises and industry endeavors;

(19) provide and pay for such advisory services and technical assistance that may be necessary or desirable to carry out the purposes of K.S.A. 74-8102 through 74-8104 and 74-8107 through 74-8111, and amendments thereto;

(20) own, possess and take license in, patents, copyrights and proprietary processes and negotiate and enter into contracts and establish charges for the use of such patents, copyrights and proprietary processes when such patents and licenses for innovation or inventions result from research sponsored by the department in a private enterprise or when the department finances a product developed by a private enterprise;

(21) negotiate royalty payments to the department on patents and licenses for innovations or inventions arising in the course of research sponsored by the department at educational institutions under the jurisdiction of the Kansas board of regents; such negotiated royalty arrangements should reflect an appropriate sharing of legal risk as well as financial return between the department and educational institution; such patents and licenses shall be in keeping with the patent policies of the Kansas board of regents;

(22) exercise any other powers necessary for the operation and functioning of the department within the purposes of K.S.A. 74-8102 through 74-8104 and 74-8107 through 74-8111, and amendments thereto;

(23) participate with any state agency or educational institution in developing specific programs and goals to assist in the development of industrial innovation, applied research and new technology of special importance to the Kansas economy, and monitor performance;

(24) provide resource-based, scientific and technological data and information required by the governor, the legislature, or its committees, and to state agencies, educational institutions and cities, counties and school districts and to private citizens and groups, within the limitations of the resources available to the department. This service shall be in addition to any services currently provided by any educational institution, committee or other organization in the state; and

(25) dispose of any direct or indirect stock or other equity or investment asset transferred to the department pursuant to this act except that such disposition shall be made in the best interests of the state of Kansas and solely at the discretion of the secretary and shall not be required otherwise.

(b)  Documents and other materials submitted to the department by Kansas businesses shall not be public records if such records are trade secrets under the uniform trade secrets act (K.S.A. 60-3320 et seq., and amendments thereto) or are determined by the department to be business secrets, and shall be maintained in a secured environment by the secretary.

History: L. 1986, ch. 284, § 3; L. 1992, ch. 221, § 4; L. 2005, ch. 67, § 11; L. 2011, ch. 104, § 18; July 1.



74-8106 Centers of excellence, establishment authorized, types, functions; basic research fund, applied research and development fund, technology transfer fund, creation, sources, uses; centers of excellence committee; awards of funding, requirements; establishment of new centers, approval; support of existing centers; commercialized research; report.

74-8106. Centers of excellence, establishment authorized, types, functions; basic research fund, applied research and development fund, technology transfer fund, creation, sources, uses; centers of excellence committee; awards of funding, requirements; establishment of new centers, approval; support of existing centers; commercialized research; report. (a) The purpose of this section is to authorize the establishment of three types of centers of excellence at educational institutions: Centers of excellence for basic research, centers of excellence for applied research and development, and centers of excellence for technology transfer.

(b) Centers of excellence for basic research will primarily undertake ongoing basic research with a particular focus that will have long-run potential for commercial development. The centers should build on institutional strengths and be in areas of research where the educational institution has achieved or has true promise of attaining a standard of excellence as recognized by national and international peers.

(1) The Kansas technology enterprise basic research fund is hereby created to which shall be credited any state funds specifically so designated. The fund is not to be used for applied research, technology transfer, technical assistance or training except as it is incidental to the basic research intended to be benefited by this section.

(2) The department of commerce may use the Kansas technology enterprise basic research fund to carry out the purposes of K.S.A. 74-8102, and amendments thereto, by awarding funds to establish new centers of excellence for basic research or to increase funding to such already established centers of excellence so long as those centers are determined to be primarily carrying out basic research and to meet the standards of excellence required by this section and K.S.A. 74-8102, and amendments thereto. Awards of funds shall be made on a competitive basis, and all proposals for new centers of excellence shall be subject to external peer review on the basis of scientific merit which meet national standards of excellence and subsequent potential for commercial application.

(c) Centers of excellence for applied research and development will primarily undertake applied research and development with a particular focus that will have long-run potential for commercial development. The centers should build on institutional strengths and be in areas of research where the educational institution has achieved or has true promise of attaining a standard of excellence in applied research and development.

(1) The Kansas technology enterprise applied research and development fund is hereby created to which shall be credited any state funds specifically so designated. The fund is not to be used for basic research, technology transfer, technical assistance or training except as it is incidental to the applied research and development intended to be benefited by this section.

(2) The department of commerce may use the Kansas technology enterprise applied research and development fund to carry out the purposes of this act by awarding funds to establish new centers of excellence for applied research and development or to increase funding to such already established centers of excellence so long as those centers are determined to be carrying out primarily applied research and development, and to be meeting the standards of excellence required by this act. Awards of funds shall be made on a competitive basis, and all proposals for new centers of excellence shall be subject to external peer review on the basis of scientific merit which meets national standards of excellence and subsequent potential for commercial application.

(d) Centers of excellence for technology transfer will primarily undertake ongoing transfer of technology from educational institutions to Kansas business.

(1) The Kansas technology enterprise technology transfer fund is hereby created to which shall be credited any state funds specifically so designated. The fund is not to be used for basic research, applied research and development, technical assistance or training except as it is incidental to the technology transfer intended to be benefited by this section.

(2) The department of commerce may use the Kansas technology enterprise technology transfer fund to carry out the purposes of K.S.A. 74-8102, and amendments thereto, by awarding funds to establish new centers of technology transfer or to increase funding to such already established centers of excellence so long as those centers are determined to be carrying out primarily technology transfer.

(3) Awards of funds shall be made on a competitive basis and all proposals for new centers of excellence shall be subject to external peer review on the basis of merit which meets national standards of excellence and potential for increasing the competitiveness of Kansas business.

(e) The department of commerce shall award funding to centers of excellence in accordance with subsections (g) and (h).

(f) In carrying out its functions under this section, the board of regents is directed to create a centers of excellence committee to assist in evaluating the establishment of new centers of excellence and in evaluating increases in funding for already established centers of excellence. The membership of the centers of excellence committee may include employees of the department of commerce, and other persons drawn from sources other than the department of commerce who are recognized by their peers for outstanding knowledge and leadership in their fields.

(g) The department of commerce shall award funding for new centers and increased funding for established centers only after:

(1) Developing, adopting and publishing the criteria it shall use when evaluating centers of excellence;

(2) developing a level of core funding for each center of excellence; and

(3) receiving the recommendation of the centers of excellence committee which will review proposals for new or established centers of excellence containing:

(A) Documentation that not less than 50% of the center's funding above the established level of core funding will be matched by sources other than the department of commerce; machinery or equipment may be considered as part of the matching funds, but must be accompanied by a statement that the center of excellence has received the machinery or equipment, it is state of the art; and either:

(i) Verifying that the machinery or equipment is donated and has only been used in testing to insure quality control, or used by a wholesaler or retailer for demonstration purposes only; or

(ii) detailing the price paid by the center of excellence, with an invoice showing the amount paid for the equipment;

(B) a description of a potential for future benefit to industry;

(C) an itemized operations budget; and

(D) other information that may be required by the department of commerce.

(h) The department of commerce shall approve proposals to establish new centers of excellence after the department of commerce finds, based upon the proposal submitted, external peer reviews, and such additional investigation as the staff of the department of commerce shall make that:

(1) The proposed center of excellence has the potential to stimulate economic growth by bringing together educational institutions and businesses in partnerships to focus on basic research, applied research and development, and technology transfer;

(2) the center has the long-run potential for benefit to existing and new businesses through innovation and development of new technology; and

(3) approval of the proposal will not create or foster unnecessary duplication of programs, particularly at the graduate level of instruction.

(i) Each existing Kansas center of excellence is eligible for annual support from the department of commerce according to the same terms and conditions as provided in this section for new centers except that an external peer review to determine under what provision of this section and by what terms continuing funding is appropriate shall be conducted annually during the first three years after the center of excellence is established and shall be conducted biennially thereafter. In the years between external peer reviews conducted on a biennial basis, the department of commerce shall conduct internal reviews to determine under what provision of this statute and under what terms continuing funding is appropriate.

(j) The department of commerce may require any educational institution where a center of excellence is located to oversee the operation of such center of excellence.

(k) The secretary of commerce shall annually transmit to the governor and the legislature a report, based on information received from the board of regents, describing the funding and expenditures of each center of excellence for the preceding year, including the purposes for which such expenditures were made.

History: L. 1986, ch. 284, § 6; L. 1987, ch. 318, § 1; L. 1990, ch. 290, § 1; L. 2011, ch. 104, § 19; L. 2012, ch. 65, § 17; July 1.



74-8107 Applied research matching grant fund, creation, sources, uses; award of grants, prerequisites; approval of proposals, required findings; applied research committee; commercialized research.

74-8107. Applied research matching grant fund, creation, sources, uses; award of grants, prerequisites; approval of proposals, required findings; applied research committee; commercialized research. (a) The Kansas technology enterprise applied research matching grant fund is hereby created, to which shall be credited any state funds specifically so designated.

(b) The secretary may use the Kansas technology enterprise applied research fund to carry out the purposes of this act by awarding competitive applied research grants to educational institutions and private enterprises of special importance to the Kansas economy. The fund is not to be used for pure research technology transfer technical assistance or training but only for actual applied research.

(c) The secretary shall award grants only after:

(1) Developing, adopting and publishing the criteria it shall use when evaluating research proposals; and

(2) reviewing applied research proposals which present:

(A) Documentation, if the proposal is from an educational institution, that not less than 60% of the total direct cost of the proposed project will be provided by sources other than the corporation; machinery or equipment may be considered as part of the matching funds for the research, but must be accompanied by a statement:

(i) That the educational institution has received the machinery or equipment and it is state of the art; and either

(ii) verifying that the equipment or machinery is donated and has only been used in testing to insure quality control, or used by a wholesaler or retailer for demonstration purposes only; or

(iii) detailing the price paid by the educational institution, with an invoice showing the amount paid for the machinery or equipment;

(B) documentation, if the proposal is from a private enterprise, that not less than 60% of the total direct cost of the proposed project will be provided by sources other than the department or through in-kind services provided through the private enterprise as evaluated by the secretary;

(C) a description of the future commercial application and the industrial sectors that will likely benefit by the applied research project and the potential for job creation;

(D) an itemized research budget, time line and research methodology;

(E) a recommendation from the sponsoring educational institution or business enterprise; and

(F) other information that may be required by the board.

(d) The secretary shall approve such applied research proposals after the secretary finds, based upon the proposal submitted and such additional investigation as the staff of the department shall make, that:

(1) The proposed project is research that leads to innovation, new knowledge or technology and is not training or technical assistance for business firms;

(2) the proposed applied research project will expand that field's technological base within the state;

(3) the project will enhance employment opportunities within Kansas; and

(4) the project is technically sound and will produce a measurable result.

(e) The secretary shall create an applied research committee to assist in evaluating potential applied research projects. The membership of this applied research committee may include employees of the department, and other persons drawn from sources other than [the] department who are recognized by their peers for outstanding knowledge and leadership in their fields.

(f) Any commercialized research that results from an applied research grant shall be subject to paragraphs (20) and (21) of subsection (a) of K.S.A. 74-8104, and amendments thereto.

History: L. 1986, ch. 284, § 7; L. 2011, ch. 104, § 20; July 1.



74-8108 Small business innovation research matching grant bridge financing programs.

74-8108. Small business innovation research matching grant bridge financing programs. (a) The secretary is directed to develop a small business innovation research (SBIR) matching grant program which meets the highest current standards for state matching grants to federal phase I SBIR program. Prior to establishing the SBIR matching grant program, the secretary shall conduct a survey and analysis of the most effective SBIR matching grant programs existing in other states.

(b) The secretary is hereby directed to establish a small business innovation research bridge financing fund. Such fund shall provide grants, loans, royalty or equity investment to firms that have previously received federal phase I SBIR moneys and that have applied for a phase II SBIR grant.

History: L. 1986, ch. 284, § 8; L. 1995, ch. 126, § 1; L. 2011, ch. 104, § 21; July 1.



74-8108a Review of small business innovation research bridge financing program.

74-8108a. Review of small business innovation research bridge financing program. Five years from the effective date of this act, the secretary shall conduct a review of the small business innovation research bridge financing program and report the results of the review to the legislature. Such review shall determine the extent to which the program has achieved the following outcomes:

(a) Increased the number of phase II SBIR grant proposals;

(b) increased the percentage of phase II SBIR grants awarded to researchers in the state;

(c) stimulated subsequent investments by industry venture capital and other federal sources;

(d) encouraged development of industry partners with researchers; and

(e) encouraged development of business or commercialization plans for new technology.

History: L. 1995, ch. 126, § 2; L. 2011, ch. 104, § 22; July 1.



74-8109 Seed-capital fund, creation, sources, uses; investment committee; limitation on certain investments.

74-8109. Seed-capital fund, creation, sources, uses; investment committee; limitation on certain investments. (a) There is hereby created the technology enterprise seed-capital fund to which shall be credited any state funds specifically so designated. The secretary may credit the fund with unrestricted appropriations, gifts, donations or grants received from any source and with payments on loans made from the fund.

(b) The secretary may use the Kansas technology enterprise seed-capital fund as follows:

(1) To carry out the purposes of K.S.A. 74-8102 through 74-8104 and 74-8107 through 74-8111, and amendments thereto, through investments in qualified securities and through the forms of financial assistance authorized by K.S.A. 74-8102 through 74-8104 and 74-8107 through 74-8111, and amendments thereto, including:

(A) Loans, loans convertible to equity, and equity;

(B) leaseholds;

(C) management or consultant service agreements;

(D) loans with warrants attached that are beneficially owned by the department;

(E) loans with warrants attached that are beneficially owned by a party other than the department; and

(F) any other contractual arrangement in which the department is providing scientific and technological services to any federal, state, county or municipal agency, or to any individual, corporation, enterprise, association or any other entity involving science and technology. The secretary, in connection with the provision of any form of financial assistance, may enter into royalty agreements with an enterprise.

(2) To pay all or a portion of the department's operating expenses from revenues generated by seed-capital fund investments, which shall be an amount sufficient to allow the department to undertake and efficiently manage its responsibilities.

(3) To invest in such other investments as are lawful for Kansas fiduciaries.

(c) The secretary may use the Kansas technology enterprise seed-capital fund to purchase qualified securities issued by enterprises as a part of a resource and technology project for the purpose of raising the initial capital for such projects subject to the conditions set forth in this section.

(d) The secretary may use the fund to make low-interest or zero-interest loans to business incubator facilities in exchange for royalties from future gross sales generated by enterprises created in the incubator.

(e) The secretary shall purchase qualified securities issued by an enterprise as a part of a resource and technology project only after:

(1) Receipt of an application from the enterprise which contains:

(A) A business plan including a description of the enterprise and its management, product and market;

(B) a statement of the amount, timing and projected use of the capital required;

(C) a statement of the potential economic impact of the enterprise, including the number, location and types of jobs expected to be created; and

(D) such other information as the secretary shall request.

(2) Approval of the investment by the department may be made after the secretary finds, based upon the application submitted by the enterprise and such additional investigation as the staff of the department shall make that:

(A) The proceeds of the investment will be used only to cover the seed-capital needs of the enterprise except as authorized by this section;

(B) the enterprise has a reasonable chance of success;

(C) the department's participation is instrumental to the success of the enterprise and its retention within the state because funding otherwise available for the enterprise is not available on commercially reasonable terms;

(D) the enterprise has the reasonable potential to create a substantial amount of employment within the state;

(E) the entrepreneur and other founders of the enterprise have already made or are contractually committed to make a substantial financial and time commitment to the enterprise;

(F) the securities to be purchased are qualified securities;

(G) there is a reasonable possibility that the department will recoup at least its initial investment; and

(H) binding commitments have been made to the department by the enterprise for adequate reporting of financial data to the department, which shall include a requirement for an annual report, or if required by the board, an annual audit of the financial and operational records of the enterprise, and for such control on the part of the department shall consider prudent over the management of the enterprise, so as to protect the investment of the department, including in the discretion of the secretary and without limitation, right of access to financial and other records of the enterprise.

(f) The secretary shall create an investment committee to assist in evaluating potential investments in qualified securities. The membership of this investment committee may include both directors and staff members of the department, and other persons drawn from sources other than the department who are recognized by their peers for outstanding knowledge and leadership in their fields, all of whom shall serve at the pleasure of the secretary.

(g) The secretary shall not make investments in qualified securities issued by enterprises in excess of the amount necessary to own more than 49% of qualified securities in any one enterprise at the time of the purchase by the department, after giving effect to the conversion of all outstanding convertible qualified securities of the enterprise except that in the event of severe financial difficulty of the enterprise, threatening, in the judgment of the secretary, the investment of the department therein, a greater percentage of such securities may be owned by the department.

History: L. 1986, ch. 284, § 9; L. 2011, ch. 104, § 23; July 1.



74-8110 Technology transfer and technical referral services; clearinghouse; technical information data bases; industrial liaison offices.

74-8110. Technology transfer and technical referral services; clearinghouse; technical information data bases; industrial liaison offices. (a) The secretary shall establish a clearinghouse to provide technology transfer and technical referral services and shall fund educational institutions to establish technical information data bases and industrial liaison offices which are easily accessible by both private and public sector organizations.

(b) The secretary shall provide to private enterprises and individuals, services which include, but are not limited to:

(1) Disseminating such research and technical information as is available to the department;

(2) referring clients to researchers or laboratories for the purpose of testing and evaluating new products, processes or innovations;

(3) assisting persons developing innovations or new technology in locating enterprises or entrepreneurs that may be interested in applying such innovations or new technologies; and

(4) providing managerial assistance to enterprises requesting such assistance, but particularly to those small enterprises of special importance to the Kansas economy.

(c) The secretary shall encourage business enterprises to use such technology transfer and technical support services as provided by educational institutions and especially the state's small business development centers.

History: L. 1986, ch. 284, § 10; L. 2011, ch. 104, § 24; July 1.



74-8111 Annual report, contents, presentation and distribution; program funding levels, evaluation and recommendations; appropriations below threshold levels, effect; audit.

74-8111. Annual report, contents, presentation and distribution; program funding levels, evaluation and recommendations; appropriations below threshold levels, effect; audit. (a) The secretary shall publish an annual report which shall include an audit in accordance with generally accepted accounting principles as of June 30 of each year, and present the report to the governor and the legislature setting forth in detail the operations and transactions conducted by the secretary of commerce pursuant to K.S.A. 74-8102 through 74-8104 and 74-8107 through 74-8111, and amendments thereto, or to other legislation. The annual report shall specifically account for the ways in which the purposes and the programs described in K.S.A. 74-8102 through 74-8104 and 74-8107 through 74-8111, and amendments thereto, have been carried out, and the recommendations shall specifically note what changes in the activities of the department and the programs it administers, and of state government are necessary to better address the purposes described in K.S.A. 74-8102 through 74-8104 and 74-8107 through 74-8111, and amendments thereto. The secretary shall distribute its annual report by such means that will make it widely available to those innovative enterprises of special importance to the Kansas economy.

(b) The secretary shall annually review and prepare a report showing how and at what level other states fund the programs provided for under K.S.A. 74-8102 through 74-8104 and 74-8107 through 74-8111, and amendments thereto. The secretary shall recommend an appropriate funding level for Kansas which will make these programs nationally competitive with those of other states. The secretary's findings and recommendations shall be submitted to the governor and the legislature.

(c) The secretary shall adopt a threshold funding level for each of the programs provided for under K.S.A. 74-8102 through 74-8104 and 74-8107 through 74-8111, and amendments thereto. The threshold amount shall provide for funding that is great enough to have a significant impact and carry out the intent of K.S.A. 74-8102 through 74-8104 and 74-8107 through 74-8111, and amendments thereto. If the appropriation to fund these programs falls below the threshold, then no funding shall be provided by the department to the program funded below threshold level.

(d) The secretary and the department shall be subject to an audit by the legislative division of post audit.

History: L. 1986, ch. 284, § 11; L. 2011, ch. 104, § 25; L. 2012, ch. 65, § 18; July 1.



74-8112 Severability.

74-8112. Severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1986, ch. 284, § 12; Jan. 12, 1987.



74-8113 Employees of Kansas technology enterprise corporation.

74-8113. Employees of Kansas technology enterprise corporation. (a) Except as provided in subsection (h) of K.S.A. 74-8101 and amendments thereto, for members of the board of directors of the Kansas technology enterprise corporation, the provisions of article 32 of chapter 75 of the Kansas Statutes Annotated, any acts amendatory thereof or supplemental thereto, and any rules and regulations adopted thereunder, shall not apply to officers or employees of Kansas technology enterprise corporation. Subject to policies established by the board of directors, the president of the corporation or the president's designee shall be authorized to approve all travel and travel expenses of such officers and employees.

(b) Nothing in this act or the act of which it is amendatory shall be construed as placing any officer or employee of the Kansas technology enterprise corporation in the classified service under the Kansas civil service act.

History: L. 1987, ch. 317, § 5; L. 1995, ch. 255, § 6; Dec. 17.



74-8114 Disposition of moneys.

74-8114. Disposition of moneys. (a) All state appropriations to or grants of state appropriations to the Kansas technology enterprise corporation shall remain in the state treasury until expended, loaned, transferred to other state agencies or invested pursuant to the Kansas technology enterprise corporation act.

(b) Except as provided in subsection (a), any matching funds or other moneys received by the corporation from any source outside the state treasury may be placed in the state treasury or may be maintained in interest-bearing accounts in Kansas banks or Kansas savings and loan associations, or invested pursuant to subsection (b)(3) of K.S.A. 74-8109 and amendments thereto. Any accounts so maintained shall bear a designation of one of the fund titles established in the Kansas technology enterprise corporation act.

History: L. 1987, ch. 317, § 6; April 30.



74-8115 Citation of act.

74-8115. Citation of act. K.S.A. 74-5050 and  74-8101 through 74-8115 and amendments thereto shall be known and may be cited as the Kansas technology enterprise corporation act.

History: L. 1987, ch. 317, § 4; April 30.



74-8116 State patent depository library; designation of state agency therefor; grant to establish.

74-8116. State patent depository library; designation of state agency therefor; grant to establish. (a) The state of Kansas is hereby authorized to establish a patent depository library at a state agency and location designated as prescribed by this section.

(b) "Patent depository library" means a library which has:

(1) Acquired or is in the process of acquiring a collection of United States patents; and

(2) established certain understandings with the patent and trademark office of the United States department of commerce regarding the library's obligations concerning maintenance of the collection, public accessibility to the collection and services offered by the library which afford its effective use.

(c) The board of directors of the Kansas technology enterprise corporation shall solicit proposals from state agencies for establishment of a patent depository library. After consideration of the proposals submitted, the board of directors shall designate the state agency and location for the patent depository library. The patent depository library shall be established with a grant of funds by Kansas technology enterprise corporation, composed of moneys of the corporation or moneys granted to the corporation from private sources, or both such moneys, for acquiring the initial patent collection and related equipment. The state agency designated for the patent depository library shall be responsible for the operating expenditures of the library.

History: L. 1990, ch. 299, § 1; July 1.



74-8122 Abolishing the agricultural value added center, the agricultural value added processing center leadership council, the division of markets and the director of marketing.

74-8122. Abolishing the agricultural value added center, the agricultural value added processing center leadership council, the division of markets and the director of marketing. (a) The agricultural value added center established by K.S.A. 1995 Supp. 74-8117 and the agricultural value added processing center leadership council created by K.S.A. 1995 Supp. 74-8118 are hereby abolished.

(b) The division of markets within the Kansas department of agriculture created by K.S.A. 74-530 and the director of marketing created by K.S.A. 74-533 are hereby abolished.

History: L. 1996, ch. 209, § 1; July 1.



74-8123 Abolition of Kansas technology enterprise corporation.

74-8123. Abolition of Kansas technology enterprise corporation. The Kansas technology enterprise corporation, created by K.S.A. 74-8101 et seq., and amendments thereto, is hereby abolished.

History: L. 2011, ch. 104, § 1; June 2.



74-8124 Same; transfer of powers and duties to department of commerce and secretary of commerce; transfer of fund balances to department of commerce; transfer of employees to department of commerce.

74-8124. Same; transfer of powers and duties to department of commerce and secretary of commerce; transfer of fund balances to department of commerce; transfer of employees to department of commerce. Except as otherwise provided in K.S.A. 2015 Supp. 74-8127 through 74-8129, and amendments thereto, on the effective date of this act:

(a) All of the powers, duties and functions of the Kansas technology enterprise corporation are hereby transferred to and conferred and imposed upon the department of commerce and the secretary of commerce.

(b) The director of accounts and reports shall transfer all balances for all funds or accounts thereof appropriated or reappropriated for the Kansas technology enterprise corporation to the department of commerce.

(c) All liabilities of the Kansas technology enterprise corporation, including accrued compensation or salaries of officers and employees who are transferred to the department of commerce under this section shall be assumed and paid by the department of commerce.

History: L. 2011, ch. 104, § 2; June 2.



74-8125 Same; succession to powers, duties and functions of Kansas technology enterprise corporation by secretary and department of commerce.

74-8125. Same; succession to powers, duties and functions of Kansas technology enterprise corporation by secretary and department of commerce. Except as otherwise provided in K.S.A. 2015 Supp. 74-8127 through 74-8129, and amendments thereto, on the effective date of this act:

(a) The department of commerce and the secretary of commerce shall be the successor in every way to the powers, duties and functions of the Kansas technology enterprise corporation in which the same were vested prior to the effective date of this section and that are transferred pursuant to K.S.A. 2015 Supp. 74-8124, and amendments thereto. Every act performed in the exercise of such transferred powers, duties and functions by or under the department of commerce or the secretary of commerce pursuant to K.S.A. 2015 Supp. 74-8124, and amendments thereto, shall be deemed to have the same force and effect as if performed by the Kansas technology enterprise corporation in which such powers, duties and functions were vested prior to the effective date of this section.

(b) Whenever the Kansas technology enterprise corporation, or words of like effect, are referred to or designated by a statute, contract or other document and such reference is in regard to any of the powers, duties or functions transferred to the department of commerce pursuant to K.S.A. 2015 Supp. 74-8124, and amendments thereto, such reference or designation shall be deemed to apply to the department of commerce or the secretary of commerce as the context requires.

(c) All rules and regulations, orders and directives of the Kansas technology enterprise corporation which are in effect on the effective date of this section shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the department of commerce or the secretary of commerce until revised, amended, revoked or nullified pursuant to law.

(d) The secretary of commerce shall have the legal custody of all records, memoranda, writings, entries, prints, representations, electronic data or combinations thereof of any act, transaction, occurrence or event of the Kansas technology enterprise corporation.

(e) The secretary of commerce shall be the continuation of the Kansas technology enterprise corporation.

(f) (1) All officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the Kansas technology enterprise corporation concerning programs transferred pursuant to K.S.A. 2015 Supp. 74-8124 and 74-8125, and amendments thereto, or who become a part of the department of commerce, or the powers, duties and functions of which are transferred to the department of commerce, and who, in the opinion of the secretary of commerce, are necessary to perform the powers, duties and functions of the department of commerce, shall be transferred to, and shall become officers and employees of the department of commerce.

(2) Officers and employees of the Kansas technology enterprise corporation transferred by this act shall retain all retirement benefits and leave balances and rights which had accrued or vested prior to the date of transfer. The service of each such officer and employee so transferred shall be deemed to have been continuous. All transfers, layoffs or abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in this act shall affect the classified status of any transferred person employed by the Kansas technology enterprise corporation.

History: L. 2011, ch. 104, § 3; June 2.



74-8126 Same; transfer of property and records to secretary or department of commerce; resolution of conflicts.

74-8126. Same; transfer of property and records to secretary or department of commerce; resolution of conflicts. (a) When any conflict arises as to the disposition of any property, power, duty or function or the unexpended balance of any appropriation as a result of any abolition or transfer made by or under K.S.A. 2015 Supp. 74-8124, and amendments thereto, shall be resolved by the governor, whose decision shall be final.

(b) The department of commerce shall succeed to all property, property rights and records which were used for or pertain to the performance of powers, duties and functions transferred to the department of commerce pursuant to K.S.A. 2015 Supp. 74-8124, and amendments thereto. Any conflict as to the proper disposition of property, personnel or records arising under this section or K.S.A. 2015 Supp. 74-8124 or 74-8125, and amendments thereto, shall be determined by the governor, whose decision shall be final.

History: L. 2011, ch. 104, § 4; June 2.



74-8127 Same; transfer of certain powers and duties to board of regents; transfer of certain funds to board of regents; transfer of certain liabilities to board of regents.

74-8127. Same; transfer of certain powers and duties to board of regents; transfer of certain funds to board of regents; transfer of certain liabilities to board of regents. (a) On the effective date of this act, the following powers, duties and functions of the Kansas technology enterprise corporation are hereby transferred to and conferred and imposed upon the board of regents:

(1) All powers, duties and functions under K.S.A. 74-8102 through 74-8111, and amendments thereto, relating to the strategic technology and research (STAR) fund; and

(2) all powers, duties and functions under K.S.A. 74-8102 through 74-8111, and amendments thereto, relating to the experimental program to stimulate competitive research (EPSCoR).

(b) The director of accounts and reports shall transfer all balances for all funds or accounts thereof appropriated or reappropriated for the Kansas technology enterprise corporation relating to the powers, duties and functions transferred by this section, and amendments thereto, to the board of regents.

(c) All liabilities of the Kansas technology enterprise corporation relating to the powers, duties and functions transferred by this section, and amendments thereto, including accrued compensation or salaries of officers and employees who are transferred to the board of regents under this section, and amendments thereto, shall be assumed and paid by the board of regents.

History: L. 2011, ch. 104, § 5; June 2.



74-8128 Same; succession of certain powers, duties and functions of Kansas technology corporation by board of regents.

74-8128. Same; succession of certain powers, duties and functions of Kansas technology corporation by board of regents. On and after the effective date of this act: (a) The board of regents shall be the successor in every way to the powers, duties and functions of the Kansas technology enterprise corporation in which the same were vested prior to the effective date of this section, and amendments thereto, and that are transferred pursuant to K.S.A. 2015 Supp. 74-8127, and amendments thereto. Every act performed in the exercise of such transferred powers, duties and functions by or under the board of regents pursuant to K.S.A. 2015 Supp. 74-8127, and amendments thereto, shall be deemed to have the same force and effect as if performed by the Kansas technology enterprise corporation in which such powers, duties and functions were vested prior to the effective date of this section, and amendments thereto.

(b) Whenever the Kansas technology enterprise corporation, or words of like effect, are referred to or designated by a statute, contract or other document and such reference is in regard to any of the powers, duties or functions transferred to the board of regents pursuant to K.S.A. 2015 Supp. 74-8127, and amendments thereto, such reference or designation shall be deemed to apply to the board of regents.

(c) All rules and regulations, orders and directives of the Kansas technology enterprise corporation which relate to the powers, duties and functions transferred by K.S.A. 2015 Supp. 74-8127, and amendments thereto, and which are in effect on the effective date of this section, and amendments thereto, shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the board of regents until revised, amended, revoked or nullified pursuant to law.

(d) The board of regents shall have the legal custody of all records, memoranda, writings, entries, prints, representations, electronic data or combinations thereof of any act, transaction, occurrence or event of the Kansas technology enterprise corporation relating to the powers, duties and functions transferred by K.S.A. 2015 Supp. 74-8127, and amendments thereto.

(e) The board of regents shall be the continuation of the Kansas technology enterprise corporation relating to the powers, duties and functions transferred by K.S.A. 2015 Supp. 74-8127, and amendments thereto.

(f) (1) All officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the Kansas technology enterprise corporation concerning programs transferred pursuant to K.S.A. 2015 Supp. 74-8127, and amendments thereto, or who become a part of the board of regents, or the powers, duties and functions of which are transferred to the board of regents, and who, in the opinion of the board of regents, are necessary to perform the powers, duties and functions of the board of regents, shall be transferred to, and shall become officers and employees of the board of regents.

(2) Officers and employees of the Kansas technology enterprise corporation transferred by this act shall retain all retirement benefits and leave balances and rights which had accrued or vested prior to the date of transfer. The service of each such officer and employee so transferred shall be deemed to have been continuous. All transfers, layoffs or abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in this act shall affect the classified status of any transferred person employed by the Kansas technology enterprise corporation.

History: L. 2011, ch. 104, § 6; June 2.



74-8129 Same; transfer of certain property and records to board of regents; resolution of conflicts.

74-8129. Same; transfer of certain property and records to board of regents; resolution of conflicts. (a) When any conflict arises as to the disposition of any property, power, duty or function or the unexpended balance of any appropriation as a result of any abolition or transfer made by or under K.S.A. 2015 Supp. 74-8127, and amendments thereto, shall be resolved by the governor, whose decision shall be final.

(b) The board of regents shall succeed to all property, property rights and records which were used for or pertain to the performance of powers, duties and functions transferred to the board of regents pursuant to K.S.A. 2015 Supp. 74-8127, and amendments thereto. Any conflict as to the proper disposition of property, personnel or records arising under this section or K.S.A. 2015 Supp. 74-8127 or 74-8128, and amendments thereto, shall be determined by the governor, whose decision shall be final.

History: L. 2011, ch. 104, § 7; June 2.



74-8130 Same; rights preserved in legal actions and proceedings.

74-8130. Same; rights preserved in legal actions and proceedings. (a) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency or program mentioned in K.S.A. 2015 Supp. 74-8124 through 74-8129, and amendments thereto, or by or against any officer of the state in such officer’s official capacity or in relation to the discharge of such officer’s official duties, shall abate by reason of the governmental reorganization effected under the provisions of K.S.A. 2015 Supp. 74-8124 through 74-8129, and amendments thereto. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this section, and amendments thereto.

History: L. 2011, ch. 104, § 8; June 2.



74-8130a Effective date for certain sections.

74-8130a. Effective date for certain sections. K.S.A. 2015 Supp. 74-8123 through 74-8130, inclusive, shall become effective on July 1, 2011.

History: L. 2011, ch. 104, § 9; June 2.



74-8131 Citation of act; purpose.

74-8131. Citation of act; purpose. (a) The purpose of the Kansas angel investor tax credit act is to facilitate the availability of equity investment in businesses in the early stages of commercial development and to assist in the creation and expansion of Kansas businesses, which are job and wealth creating enterprises, by granting tax credits against the Kansas income tax liability of investors investing in these businesses. The Kansas angel investor tax credit act shall be administered by the secretary with the primary goal of encouraging individuals to provide seed-capital financing for emerging, Kansas businesses engaged in the development, implementation and commercialization of innovative technologies, products and services.

(b)  K.S.A. 2015 Supp. 74-8131 through 74-8137, and amendments thereto, shall be known and may be cited as the Kansas angel investor tax credit act.

History: L. 2004, ch. 112, § 74; L. 2005, ch. 134, § 1; L. 2011, ch. 104, § 26; July 1.



74-8132 Definitions.

74-8132. Definitions. As used in this act:

(a) "Angel investor" and "investor" mean an accredited investor who is a natural person or an owner of a permitted entity investor, who is of high net worth, as defined in 17 C.F.R. § 230.501(a) as in effect on the effective date of this act, and who seeks high returns through private investments in start-up companies and may seek active involvement in business, such as consulting and mentoring the entrepreneur. For the purposes of this act, a person who serves as an executive, officer, employee, vendor or independent contractor of the business in which an otherwise qualified cash investment is made is not an angel investor and such person shall not qualify for the issuance of tax credits for such investment;

(b) "Bioscience business" means what is reflected in K.S.A. 2015 Supp. 74-99b83, and amendments thereto;

(c) "cash investment" means money or money equivalent in consideration for qualified securities;

(d)  "department" means the department of commerce;

(e) "Kansas business" means any business owned by an individual, any partnership, association or corporation domiciled in Kansas, or any corporation, even if a wholly owned subsidiary of a foreign corporation, that does business primarily in Kansas or does substantially all of such businesses' production in Kansas;

(f) "owner" means any natural person who is, directly or indirectly, a partner, stockholder or member in a permitted entity investor;

(g) "permitted entity investor" means (A) any general partnership, limited partnership, corporation that has in effect a valid election to be taxed as an S corporation under the United States internal revenue code, or a limited liability company that has elected to be taxed as a partnership under the United States internal revenue code and (B) that was established and is operated for the sole purpose of making investments in other entities;

(h) "qualified Kansas business" means the Kansas businesses that are approved and certified as qualified Kansas businesses as provided in K.S.A. 2015 Supp. 74-8134, and amendments thereto;

(i) "qualified securities" means a cash investment through any one or more forms of financial assistance as provided in this subsection that have been approved in form and substance by the secretary. Such forms of financial assistance are: (1) Any form of equity, such as: (A) A general or limited, partnership interest; (B) common stock; (C) preferred stock, with or without voting rights, without regard to seniority position, and whether or not convertible into common stock; or (D) any form of subordinate or convertible debt, or both, with warrants or other means of equity conversion attached; or

(2) a debt instrument, such as a note or debenture that is secured or unsecured, subordinated to the general creditors of the debtor and requires no payments of principal, other than principal payments required to be made out of any future profits of the debtor, for at least a seven-year period after commencement of such debt instrument's term; and

(j) "secretary" means the secretary of commerce.

History: L. 2004, ch. 112, § 75; L. 2005, ch. 134, § 2; L. 2007, ch. 184, § 7; L. 2011, ch. 104, § 27; July 1.



74-8133 Tax credits for investment in qualified securities of qualified Kansas business; claims; limitations; transfer of credits; reimbursement of administrative costs.

74-8133. Tax credits for investment in qualified securities of qualified Kansas business; claims; limitations; transfer of credits; reimbursement of administrative costs. (a) A credit against the tax imposed by article 32 of chapter 79 of the Kansas Statutes Annotated on the Kansas taxable income of an angel investor and against the tax imposed by K.S.A. 40-252, and amendments thereto, shall be allowed for a cash investment in the qualified securities of a qualified Kansas business. The credit shall be in a total amount equal to 50% of such investors' cash investment in any qualified Kansas business, subject to the limitations set forth in subsection (b). This tax credit may be used in its entirety in the taxable year in which the cash investment is made except that no tax credit shall be allowed in a year prior to January 1, 2005. If the amount by which that portion of the credit allowed by this section exceeds the investors' liability in any one taxable year, beginning in the year 2005, the remaining portion of the credit may be carried forward until the total amount of the credit is used. If the investor is a permitted entity investor, the credit provided by this section shall be claimed by the owners of the permitted entity investor in proportion to their ownership share of the permitted entity investor.

(b) The secretary of revenue shall not allow tax credits of more than $50,000 for a single Kansas business or a total of $250,000 in tax credits for a single year per investor who is a natural person or owner of a permitted entity investor. No tax credits authorized by this act shall be allowed for any cash investments in qualified securities for any year after the year 2016. The total amount of tax credits which may be allowed under this section shall not exceed $4,000,000 during the tax year 2007 and $6,000,000 for tax year 2008 and each tax year thereafter, except that for tax year 2011, the total amount of tax credits which may be allowed under this section shall not exceed $5,000,000. The balance of unissued tax credits may be carried over for issuance in future years until 2016.

(c) A cash investment in a qualified security shall be deemed to have been made on the date of acquisition of the qualified security, as such date is determined in accordance with the provisions of the internal revenue code.

(d) No investor shall claim a credit under this section for cash investments in Kansas venture capital, inc. No Kansas venture capital company shall qualify for the tax credit for an investment in a fund created by articles 81, 82, 83 or 84 of chapter 74 of the Kansas Statutes Annotated.

(e) Any investor who has not owed any Kansas income tax under the provisions of article 32, chapter 79 of the Kansas Statutes Annotated for the immediate past three taxable years, who does not reasonably believe that it will owe any such tax for the current taxable year and who makes a cash investment in a qualified security of a qualified Kansas business shall be deemed to acquire an interest in the nature of a transferable credit limited to an amount equal to 50% of this cash investment. This interest may be transferred to any natural person of net worth, as defined in 17 C.F.R. § 230.501(a) as in effect on the effective date of this act whether or not such person is then an investor and be claimed by the transferee as a credit against the transferee's Kansas income tax liability beginning in the year provided in subsection (a). No person shall be entitled to a refund for the interest created under this section. Only the full credit for any one investment may be transferred and this interest may only be transferred one time. A credit acquired by transfer shall be subject to the limitations prescribed in this section. Documentation of any credit acquired by transfer shall be provided by the investor in the manner required by the director of taxation.

(f) The reasonable costs of the administration of this act, the review of applications for certification as qualified Kansas businesses and the issuance of tax credits authorized by this act shall be reimbursed through fees paid by the qualified Kansas businesses and the investors or the transferees of investors, according to a reasonable fee schedule adopted by the secretary by rules and regulations in accordance with the rules and regulations filing act.

History: L. 2004, ch. 112, § 76; L. 2005, ch. 134, § 3; L. 2007, ch. 184, § 8; L. 2010, ch. 123, § 2; L. 2011, ch. 104, § 28; July 1.



74-8134 Qualified Kansas business; application for qualification, contents, trade secrets to be accorded confidentiality; burden of proof to demonstrate qualification; notice upon change therein.

74-8134. Qualified Kansas business; application for qualification, contents, trade secrets to be accorded confidentiality; burden of proof to demonstrate qualification; notice upon change therein. (a) Before an angel investor may be entitled to receive tax credits, as authorized by this act, such investor must have made a cash investment in a qualified security of a qualified Kansas business. This business must have been approved by the secretary as a qualified Kansas business prior to the date on which the cash investment was made. To be designated as a qualified Kansas business, a business must make application to the secretary in accordance with the provisions of this section.

(b) Such application shall be in form and substance as required by the secretary, but shall include at least the following:

(1) The name of the business and certified copies of the organizational documents of the business;

(2) a business plan, including a description of the business and the management, product, market and financial plan of business;

(3) a statement of the business innovative and proprietary technology, product or service;

(4) a statement of the potential economic impact of the enterprise, including the number, location and types of jobs expected to be created;

(5) a description of the qualified securities to be issued, the consideration to be paid for the qualified securities, the amount of any tax credits requested and the earliest year in which the tax credits may be redeemed;

(6) a statement of the amount, timing and projected use of the proceeds to be raised from the proposed sale of qualified securities; and

(7) such other information as the secretary may request, such as the names, addresses and taxpayer identification numbers of all investors who may qualify for the tax credit. Such list of investors who may qualify for the tax credits shall be amended as new qualified securities are sold or as any information on the list shall change.

(c) No business shall be designated as a qualified Kansas business unless such business meets all of the following criteria:

(1) The business must not have had annual gross revenues of more than $5,000,000 in the most recent tax year of the business;

(2) businesses that are not bioscience businesses must have been in operation for less than five years; bioscience businesses must have been in operation for less than 10 years;

(3) all else equal, first consideration will be given to animal health companies;

(4) the business must not have ownership interests including, but not limited to, common or preferred shares of stock that can be traded by the public via a stock exchange, electronic exchange, bulletin board or other public market place on or before the date that a qualifying investment is made;

(5) the business must not be engaged primarily in any one or more of the following enterprises: (A) Any service provider set forth in K.S.A. 17-2707, and amendments thereto; (B) the business of banking, savings and loan or lending institutions, credit or finance, or financial brokerage or investments; (C) the provision of professional services, such as legal, accounting or engineering services; (D) governmental, charitable, religious or trade organizations; (E) the ownership, development, brokerage, sales or leasing of real estate; (F) insurance; (G) construction or construction management or contracting; (H) business consulting or brokerage; (I) any business engaged primarily as a passive business, having irregular or noncontinuous operations, or deriving substantially all of the income of the business from passive investments that generate interest, dividends, royalties, or capital gains, or any business arrangements the effect of which is to immunize an investor from risk of loss; (J) any Kansas certified capital formation company; (K) any activity that is in violation of the law; and (L) any business raising money primarily to purchase real estate, land or fixtures; and

(6) the business must satisfy all other requirements of this act.

(d) Notwithstanding the requirements of subsection (c), a business may be considered as a qualified Kansas business under the provisions of this act if such business falls within a standard industrial classification code.

(e) The portions of documents and other materials submitted to the secretary that contain trade secrets shall be kept confidential and shall be maintained in a secured environment by the secretary. For the purposes of this act, such portions of documents and other materials means any customer lists, any formula, compound, production data or compilation of information certain individuals within a commercial concern using such portions of documents and other material means to fabricate, produce or compound an article of trade, or, any service having commercial value, which gives the user an opportunity to obtain a business advantage over competitors who do not know or use such service.

(f) A qualified Kansas business shall have the burden of proof to demonstrate to the secretary the qualifications of the business under this section and shall have the obligation to notify the secretary in a timely manner of any changes in the qualifications of the business or in the eligibility of investors to claim a tax credit for cash investment in a qualified security.

History: L. 2004, ch. 112, § 77; L. 2005, ch. 134, § 4; L. 2007, ch. 184, § 9; L. 2011, ch. 104, § 29; July 1.



74-8135 Same; designation upon determination that criteria satisfied; reporting requirements.

74-8135. Same; designation upon determination that criteria satisfied; reporting requirements. (a) The designation of a business as a qualified Kansas business shall be made by the secretary, and such designation must be renewed annually. A business shall be so designated if the secretary determines, based upon the application submitted by the business and any additional investigation the staff of the department shall make, that the following criteria have been or shall be satisfied:

(1) The business has a reasonable chance of success;

(2) the business has the reasonable potential to create measurable employment within the state;

(3) the business has an innovative and proprietary technology, product and service;

(4) the existing owners of the business and other founders have made or are committed to make a substantial financial and time commitment to the business;

(5) the securities to be issued and purchased are qualified securities; and

(6) binding commitments have been made by the business to the department for adequate reporting of financial data, including a requirement for an annual report, or, if required by the secretary, an annual audit of the financial and operational records of the business, the right of access to the financial records of the business and the right of the department to record and publish normal and customary data and information related to the issuance of tax credits that are not otherwise determined to be trade or business secrets.

(b) In addition to reports by the businesses to the department, the secretary will also provide an annual report, on or before February 1, to the governor, to the senate committee on commerce and the house committee on commerce, labor and economic development and any successor committees thereto, on the marketing and use of the angel investor tax credits. This report will include the following: The amount of tax credits used in the previous fiscal year including what percentage was claimed by individuals and what percentage was claimed by investment firms; the types of businesses that benefited from the tax credits; and any aggregate job creation or capital investment in Kansas that resulted from the use of the tax credits for a period of five years beginning from the date on which the tax credits were awarded. In addition, the annual report will provide information regarding what businesses which derived benefit from the tax credits remained in Kansas and what businesses ceased business, what businesses were purchased and what businesses may have moved out-of-state and why.

History: L. 2004, ch. 112, § 78; L. 2005, ch. 134, § 5; L. 2007, ch. 184, § 10; L. 2011, ch. 104, § 30; L. 2013, ch. 134, § 14; July 1.



74-8136 Same; secretary of commerce authorized to issue tax credits; reporting required; annual review by secretary of commerce; loss of designation, notice, repayment obligations; rules and regulations.

74-8136. Same; secretary of commerce authorized to issue tax credits; reporting required; annual review by secretary of commerce; loss of designation, notice, repayment obligations; rules and regulations. (a) Tax credits for qualified Kansas businesses are a limited resource of the state for which the secretary is designated as the administrator. The purpose of such tax credits is to facilitate the availability of equity investment in businesses in the early stages of commercial development and to assist in the creation and expansion of Kansas businesses which are job and wealth creating enterprises. To achieve this purpose and to optimize the use of the limited resources of the state, the secretary is authorized to issue tax credits to qualified investors in qualified Kansas businesses. Such tax credits shall be awarded to those qualified Kansas businesses which, as determined by the secretary, are most likely to provide the greatest economic benefit to the state. The secretary may issue whole or partial tax credits based on an assessment of the qualified businesses. The secretary may consider numerous factors in such assessment, including, but not limited to, the quality and experience of the management team, the size of the estimated market opportunity, the risk from current or future competition, the ability to defend intellectual property, the quality and utility of the business model and the quality and reasonableness of financial projections for the business.

(b) Each qualified Kansas business for which tax credits have been issued pursuant to this act shall report to the department on an annual basis, the following: (1) The name, address and taxpayer identification number of each angel investor who has made cash investment in the qualified securities of a qualified Kansas business and has received tax credits for this investment during the preceding year and all other preceding years; (2) the amounts of these cash investments by each angel investor and a description of the qualified securities issued in consideration of such cash investments; (3) the name, address and taxpayer identification number of each investor to which tax credits issued pursuant to this act have been transferred by the original angel investor; and (4) any additional information as the secretary may require pursuant to this act.

(c) The secretary shall transmit annually to the governor, the standing committee on commerce of the senate and the standing committee on commerce, labor and economic development of the house of representatives a report, based upon information received from each qualified Kansas business for which tax credits have been issued during the preceding year, describing the following: (1) The manner in which the purpose, as described in this act, has been carried out; (2) the total cash investments made for the purchase of qualified securities of qualified Kansas businesses during the preceding year and cumulatively since the inception of this act; (3) an estimate of jobs created and jobs preserved by cash investments made in qualified securities of qualified Kansas businesses; and (4) an estimate of the multiplier effect on the Kansas economy of the cash investments made pursuant to this act.

(d) The secretary shall provide the information specified in subsection (c) to the department of revenue on an annual basis. The secretary shall conduct an annual review of the activities undertaken pursuant to this act to ensure that tax credits issued pursuant to this act are issued in compliance with the provisions of this act or rules and regulations promulgated by the department with respect to this act.

(e) Any violation of the reporting requirements set forth in this section shall be grounds for undesignation of a qualified Kansas business under this section.

(f) If the secretary determines that a business is not in substantial compliance with the requirements of this act to maintain its designation, the secretary, by written notice, shall inform the officers of the qualified Kansas business and the business that such business will lose designation as a qualified Kansas business in 120 days from the date of mailing of the notice unless such business corrects the deficiencies and is once again in compliance with the requirements for designation.

(g) At the end of the 120-day period, if the qualified Kansas business is still not in substantial compliance, the secretary shall send a notice of loss of designation to the business, the secretary of the department of revenue and to all known investors in the business. Loss of designation of a qualified Kansas business shall preclude the issuance of any additional tax credits with respect to this business and the secretary shall not approve the application of such business as a qualified Kansas business. Upon loss of the designation as a qualified Kansas business or if a business loses its designation as a qualified Kansas business under this act by moving its operations outside Kansas within 10 years after receiving financial assistance under this act, such business shall repay such financial assistance to the department, in an amount determined by the secretary. Each qualified Kansas business that loses such designation shall enter into a repayment agreement with the secretary specifying the terms of such repayment obligation.

(h) Angel investors in a qualified Kansas business shall be entitled to keep all of the tax credits claimed under this act.

(i) The secretary shall adopt rules and regulations in accordance with the rules and regulations filing act necessary to implement the provisions of K.S.A. 2015 Supp. 74-8131 through 74-8136, and amendments thereto.

History: L. 2004, ch. 112, § 79; L. 2005, ch. 134, § 6; L. 2011, ch. 104, § 31; L. 2012, ch. 65, § 19; L. 2013, ch. 134, § 15; July 1.



74-8137 Same; state not liable to investors.

74-8137. Same; state not liable to investors. The state of Kansas shall not be held liable for any damages to any investor that makes an investment in any qualified security of a qualified Kansas business.

History: L. 2004, ch. 112, § 80; July 1.






Article 82 KANSAS STATEWIDE RISK CAPITAL SYSTEM

74-8201 Kansas statewide risk capital system; purposes.

74-8201. Kansas statewide risk capital system; purposes. The purpose of this act is to create a Kansas statewide risk capital system to meet the special needs of the various regions of Kansas. This system will invest $10,000,000 of state funds to create private risk capital for investment in smaller Kansas businesses. This investment will, in turn, lead to further growth, diversification and improvement of the Kansas economy in all geographic regions in a diversified range of primary sectors concerned with products, processes and services that create jobs, wealth and income for the benefit of Kansas and Kansans especially in nonmetropolitan areas of the state.

History: L. 1986, ch. 332, § 1; May 22.



74-8202 Definitions.

74-8202. Definitions. For the purposes of this act, the following terms shall have the meanings provided herein:

(a) "Department" means the department of commerce.

(b) "Kansas business" means any small business owned by an individual, any partnership, association or corporation domiciled in Kansas, or any corporation, even if a wholly owned subsidiary of a foreign corporation, that does business primarily in Kansas or does substantially all of its production in Kansas.

(c) "Secretary" means the secretary of the department of commerce.

History: L. 1986, ch. 332, § 2; L. 1987, ch. 319, § 1; April 23.



74-8203 Kansas Venture Capital, Inc.; investment in by pooled money investment board and private sector investors; board of directors, composition; president; investment of funds in certain businesses and companies; redemption of the investment by the pooled money investment board.

74-8203. Kansas Venture Capital, Inc.; investment in by pooled money investment board and private sector investors; board of directors, composition; president; investment of funds in certain businesses and companies; redemption of the investment by the pooled money investment board. The secretary of the department of commerce is authorized to certify investment in nonvoting preferred stock of Kansas Venture Capital, Inc. in a total not to exceed $5,000,000 by the pooled money investment board as provided in K.S.A. 75-4205, and amendments thereto, under the following terms and conditions:

(a) When banks, savings and loan associations, individuals, corporations or other entities have invested $3,500,000 of private, equity capital in voting common stock in Kansas Venture Capital, Inc., the pooled money investment board shall match that amount in nonvoting preferred stock. Subsequent investments by the pooled money investment board shall occur quarterly and shall equal the amount of additional common stock subscribed and called by Kansas Venture Capital, Inc. At no time shall the investment in preferred stock exceed the amount of investment in common stock, at no time shall the investment in preferred stock exceed $5,000,000.

(b) The nonvoting preferred stock invested in by the pooled money investment board will receive the same rate of dividend and the same rate of capital appreciation at the same time on the same terms as the voting common stock invested in by banks, savings and loan associations, individuals, corporations or other entities.

(c) Every outstanding share representing the nonvoting preferred stock is assured of being fully repaid to the pooled money investment board before one share of the voting common stock is repaid to any bank, savings and loan association, individual, corporation or other entity. In the event that capital impairment compromises the ability of Kansas Venture Capital, Inc. to repay fully the nonvoting preferred stock, the pooled money investment board shall have the power to convert its shares to voting stock to protect its investment.

(d) Investments in common stock of Kansas Venture Capital, Inc. shall meet the terms and conditions of K.S.A. 74-8301 to 74-8311, inclusive, and amendments thereto, enacting the Kansas venture capital company act.

(e) The investments of voting common stock and nonvoting preferred stock shall be invested in ways which do not compromise the integrity of the small business association license approved under the small business investment act on June 17, 1977.

(f) Kansas Venture Capital, Inc. may invest in one or more Kansas venture capital companies located in Kansas which meet the requirements of K.S.A. 74-8301 to 74-8311, inclusive, and amendments thereto. Such investment shall not qualify for the tax credit allowed by K.S.A. 74-8304, and amendments thereto.

(g) A total of 15 board members to oversee the operations of Kansas Venture Capital, Inc. are elected by the voting common stock shareholders in accordance with the following terms and conditions:

(1) Eight are representatives of Kansas financial institutions.  The eight shall represent a reasonable balance of relative proportion of investment in the common stock of Kansas Venture Capital, Inc. by Kansas commercial banks, savings and loan associations, insurance companies, and other appropriate financial intermediaries, and shall be recognized for outstanding knowledge and leadership in their fields.

(2) Two shall be venture capitalists or investment counselors familiar with the types of investments in which Kansas Venture Capital, Inc. will invest its funds, and shall be recognized for outstanding knowledge and leadership in their fields.

(3) Five shall represent the business sectors of special importance to the Kansas economy in which Kansas Venture Capital, Inc. shall be expected to invest its funds, and shall be recognized for outstanding knowledge and leadership in their fields.

(h) The board has conducted a national search and has selected a president for Kansas Venture Capital, Inc. who meets a national standard of experience, ability and initiative for similar chief executive positions for venture capital corporations investing high risk equity in firms which meet the purpose of this act.

(i) Funds invested by Kansas Venture Capital, Inc. shall be invested at 100% in Kansas businesses or in Kansas venture capital companies which invest 100% of the funds invested in such companies by Kansas Venture Capital, Inc., in Kansas businesses in which the funds so invested were to be used solely for the purpose of enhancing their productive capacity within the state, or to add value to goods or services produced or processed within the state.

(j) The pooled money investment board shall enter into an agreement with Kansas venture capital, inc., by which the board of Kansas venture capital, inc. will redeem and the pooled money investment board will sell the nonvoting preferred stock representing the board's investment in Kansas venture capital, inc. pursuant to this section. The agreement shall provide that the preferred stock shall be redeemed in exchange for total consideration of $5,000,000. Such payment may be made in such installments as the board of Kansas venture capital, inc. deems appropriate. Kansas venture capital, inc. shall make an initial minimum payment of $1,000,000 payable on or before July 31, 1998. Kansas venture capital, inc. shall continue to make minimum payments of $1,000,000, or with respect to the final payment, such lesser amount as will permit full redemption of the stock on or before July 31st of each successive year until the entire amount of the stock is redeemed. The agreement shall further provide that the payment obligation of Kansas venture capital, inc. shall be deferred as to any scheduled payment or portion thereof in the event that the making of such payment would result in the corporation having a book value of less than $10,000,000 or cause the corporation to be in violation of the minimum capital requirements or other provisions of the small business investment act of 1958, and amendments thereto, or the rules and regulations thereunder. Any deferred payment, subject to the deferral conditions contained herein, shall be payable on the next scheduled payment date, when such amount plus any scheduled payment shall either be paid in full, further deferred to the next payment date or paid in part to the extent that such deferred payment would not result in further deferral of the combined payment. After each installment payment is received, a percentage of the nonvoting preferred stock shall be redeemed proportionally to the percentage of the $5,000,000 payment to be made by the corporation. All such redemption payments shall be made to the pooled money investment board. The pooled money investment board shall remit all moneys received by or for it from Kansas venture capital, inc. for the redemption of the nonvoting preferred stock to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the public water supply loan fund.

History: L. 1986, ch. 332, § 3; L. 1987, ch. 319, § 2; L. 1988, ch. 312, § 1; L. 1998, ch. 108, § 1; L. 2001, ch. 5, § 340; July 1.



74-8204 Annual report by Kansas venture capital, inc.; contents.

74-8204. Annual report by Kansas venture capital, inc.; contents. (a) Kansas venture capital, inc., shall prepare and publish an annual report of its activities for the information of the governor, the standing committee on commerce of the senate, the standing committee on commerce, labor and economic development of the house of representatives, securities commissioner of Kansas, attorney general and the public which shall be made widely available and shall specifically account for:

(1) The manner in which the purpose as described in this act has been carried out by Kansas venture capital, inc.;

(2) the total investments made annually by Kansas venture capital, inc., in Kansas businesses;

(3) an estimate of jobs created and jobs preserved by investments by Kansas venture capital, inc., in Kansas businesses;

(4) an estimate of the multiplier effect on the Kansas economy of investments by Kansas venture capital, inc., in Kansas businesses; and

(5) an analysis of the targeting of scarce resources by Kansas venture capital, inc., by size, sector and location to enterprises of particular need and opportunity.

(b) The report to the standing committee on commerce of the senate and the standing committee on commerce, labor and economic development of the house of representatives under this section shall be made by Kansas venture capital, inc., either: (1) By publishing such report on the internet and by notifying each member of the committees that the report is available and providing, as part of such notice, the uniform resource locator (URL) at which such report is available; or (2) by submitting copies of such report on CD-ROM or other electronically readable media.

History: L. 1986, ch. 332, § 4; L. 1993, ch. 136, § 15; L. 2002, ch. 151, § 8; L. 2012, ch. 65, § 20; L. 2013, ch. 134, § 16; July 1.



74-8205 Tax credits for investment in stock of Kansas Venture Capital, Inc. by banks, savings and loan associations and insurance companies; taxable years applicable.

74-8205. Tax credits for investment in stock of Kansas Venture Capital, Inc. by banks, savings and loan associations and insurance companies; taxable years applicable. (a) Except as otherwise provided in K.S.A. 74-8207, and amendments thereto, every national banking association, state bank, savings and loan association or insurance company investing in stock issued by Kansas Venture Capital, Inc. shall be entitled to a credit in an amount equal to 25% of the total amount of cash investment in such stock against the tax liability imposed against such taxpayer pursuant to K.S.A. 79-1106 to 79-1116, inclusive, and amendments thereto or K.S.A. 40-252, and amendments thereto, as the case requires. The amount by which that portion of the credit allowed by this section exceeds the taxpayer's tax liability in any one taxable year may be carried forward until the total amount of the credit is used.

(b) The provisions of this section shall be applicable to investments made in all taxable years commencing after December 31, 1997, and until all allowed credits are exhausted.

History: L. 1986, ch. 332, § 10; L. 1987, ch. 320, § 5; L. 1988, ch. 313, § 1; L. 1993, ch. 151, § 2; L. 1998, ch. 108, § 2; July 1.



74-8206 Income tax credit for investment in stock of Kansas Venture Capital, Inc. by corporations.

74-8206. Income tax credit for investment in stock of Kansas Venture Capital, Inc. by corporations. (a) Except as otherwise provided in K.S.A. 74-8207, and amendments thereto, every taxpayer investing in stock issued by Kansas Venture Capital, Inc. shall be entitled to a credit in an amount equal to 25% of the total amount of cash investment in such stock against the income tax liability imposed against such taxpayer pursuant to article 32 of chapter 79 of the Kansas Statutes Annotated. The amount by which that portion of the credit allowed by this section exceeds the taxpayer's tax liability in any one taxable year may be carried forward until the total amount of the credit is used. If the taxpayer is a corporation having an election in effect under subchapter S of the federal internal revenue code or a partnership, the credit provided by this section shall be claimed by the shareholders of such corporation or the partners of such partnership in the same manner as such shareholders or partners account for their proportionate shares of the income or loss of the corporation or partnership.

(b) No taxpayer claiming a credit under this section for cash investment in stock issued by Kansas Venture Capital, Inc. shall be eligible to claim a credit for the same investment under the provisions of K.S.A. 74-8301 to 74-8311, inclusive, and amendments thereto.

(c) The provisions of this section, and amendments thereto, shall be applicable to all taxable years commencing after December 31, 1997, until all allowed credits are exhausted.

(d) For tax year 2013 and all tax years thereafter, the income tax credit provided by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and shall be applied only against such taxpayer's corporate income tax liability.

History: L. 1986, ch. 332, § 11; L. 1987, ch. 321, § 2; L. 1988, ch. 313, § 2; L. 1993, ch. 151, § 3; L. 1998, ch. 108, § 3; L. 2012, ch. 135, § 6;  Jan. 1, 2013.



74-8207 Limitation on tax credits.

74-8207. Limitation on tax credits. The secretary of revenue may allow credits pursuant to K.S.A. 74-8205 and 74-8206 and amendments thereto that are attributable to not more than $10,000,000 of cash investment in Kansas Venture Capital, Inc. subject to the overall limitations of subsection (b) of K.S.A. 74-8304 and subsection (b) of 74-8401 and amendments thereto.  With respect to the additional amount of cash investments made eligible for tax credits by this act, $5,000,000 of such amount shall be dedicated and reserved until June 30, 1990, for cash investments in Kansas Venture Capital, Inc.  The $50,000,000 amount of cash investments now eligible for the tax credits allowed pursuant to K.S.A. 74-8205, 74-8206, 74-8304 and 74-8401 and amendments thereto shall be reduced to the extent that the total amount of investments paid in to Kansas Venture Capital, Inc. on and after July 1, 1989, and before July 1, 1990, is less than $5,000,000.

History: L. 1986, ch. 332, § 12; L. 1989, ch. 241, § 3; July 1.



74-8208 State not liable to investors in Kansas Venture Capital, Inc.

74-8208. State not liable to investors in Kansas Venture Capital, Inc. The state of Kansas may not be held liable for any damages to an investor in Kansas Venture Capital, Inc.

History: L. 1986, ch. 332, § 14; May 22.



74-8209 Audit by legislative division of post audit.

74-8209. Audit by legislative division of post audit. Kansas Venture Capital, Inc. shall be subject to an audit by the legislative division of post audit.

History: L. 1986, ch. 332, § 15; May 22.



74-8210 Severability of act.

74-8210. Severability of act. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1986, ch. 332, § 17; May 22.



74-8211 Expiration of sections.

74-8211. Expiration of sections. At such time as the board of Kansas Venture Capital, Inc. redeems all of its nonvoting preferred stock as authorized pursuant to K.S.A. 74-8203, and amendments thereto, the provisions of K.S.A. 74-8203, 74-8204, 74-8207, 74-8208, 74-8209 and 74-8210 shall expire.

History: L. 1998, ch. 108, § 8; July 1.






Article 83 KANSAS VENTURE CAPITAL COMPANY ACT

74-8301 Citation of act.

74-8301. Citation of act. The provisions of this act shall be cited as the "Kansas venture capital company act."

History: L. 1986, ch. 285, § 1; May 22.



74-8302 Purpose of act.

74-8302. Purpose of act. The purpose of the Kansas venture capital company act is to facilitate the formation of private venture capital companies that meet generally accepted national standards for private venture capital companies, and that make equity investments in the creation and expansion of Kansas businesses which are job and wealth creating enterprises by granting tax credits against the Kansas income tax liability of taxpayers investing in such Kansas venture capital companies and taxpayers acquiring credits pursuant to transfers as provided in K.S.A. 74-8304a.

History: L. 1986, ch. 285, § 2; L. 1987, ch. 322, § 1; April 16.



74-8303 Definitions.

74-8303. Definitions. For the purposes of this act, the following terms shall have the meanings provided herein, unless the context clearly indicates otherwise:

(a) "Department" means the department of commerce;

(b) "equity" means all forms of equity such as common stock, preferred stock with or without voting rights and without regard to seniority of equity position, forms of subordinate or convertible debt, or both, with warrants or other means of equity conversion attached, or any other means of financing which meet generally accepted national standards for venture capital investment in the United States;

(c) "Kansas business" means any small business owned by an individual, any partnership, association or corporation domiciled in Kansas, or any corporation, even if a wholly owned subsidiary of a foreign corporation, that does business primarily in Kansas or does substantially all of its production in Kansas;

(d) "Kansas venture capital company" means any for-profit partnership, limited liability company or corporation that has as its primary business activity the investment of funds in return for equity in ventures that are in need of capital for expansion, new product development or similar business purposes and that may be certified by the secretary as meeting the criteria of this act and thus eligible for the tax credit provided in this act;

(e) "secretary" means the secretary of the department of commerce;

(f) "cash investment" means money or its equivalent in consideration for:

(1) An equity interest, such as a general or limited partnership interest, common or preferred stock with or without voting rights and without regard to seniority position, forms of subordinate or convertible debt, or both, with warrants or other means of equity conversion attached; or

(2) a debt instrument, such as a note or debenture, which is unsecured, subordinated to the general creditors of the debtor, and requires no payments of principal (other than principal payments required to be made out of any future profits of such debtor) for at least a seven-year period after commencement of its term.

History: L. 1986, ch. 285, § 3; L. 1987, ch. 320, § 1; L. 1998, ch. 108, § 4; July 1.



74-8304 Tax credit for investments in certified Kansas venture capital companies by corporations; determination and allowance.

74-8304. Tax credit for investments in certified Kansas venture capital companies by corporations; determination and allowance. (a) There shall be allowed as a credit against the tax imposed by the Kansas income tax act on the Kansas taxable income of a taxpayer and against the tax imposed by K.S.A. 40-252, and amendments thereto, on insurance companies for a cash investment in a certified Kansas venture capital company in an amount equal to 25% of such taxpayer's cash investment in any such company in the taxable year in which such investment is made and the taxable years following such taxable year until the total amount of the credit is used. The amount by which that portion of the credit allowed by this section exceeds the taxpayer's liability in any one taxable year may be carried forward until the total amount of the credit is used. If the taxpayer is a corporation having an election in effect under subchapter S of the federal internal revenue code or a partnership, the credit provided by this section shall be claimed by the shareholders of such corporation or the partners of such partnership in the same manner as such shareholders or partners account for their proportionate shares of the income or loss of the corporation or partnership.

(b) The secretary of revenue shall allow credits that are attributable to not more than $50,000,000 of cash investments in certified Kansas venture capital companies and certified local seed capital pools allowable pursuant to K.S.A. 74-8401, and amendments thereto, which shall include not more than $10,000,000 for Kansas Venture Capital, Inc. The credits shall be allocated by the secretary for cash investments in certified Kansas venture capital companies in the order that completed applications for designation as Kansas venture capital companies are received by the secretary. Any certified Kansas venture capital company may apply to the secretary at any time for additional allocation of such credit based upon then committed cash investments, but priority as to such additional allocation shall be determined at the time of such subsequent application. Notwithstanding the provisions of subsection (c), investors in Kansas venture capital companies established after July 1, 1984, which otherwise meet the requirements specified in this act, shall be, upon certification of the Kansas venture capital company, entitled to the tax credit provided in subsection (a) in the calendar year in which the investment was made.

(c) No taxpayer shall claim a credit under this section for cash investment in Kansas Venture Capital, Inc. No Kansas venture capital company shall qualify for the tax credit allowed by Chapter 332 of the 1986 Session Laws of Kansas for investment in stock of Kansas Venture Capital, Inc.

(d) The provisions of this section, and amendments thereto, shall be applicable to cash investments made in any taxable year commencing after December 31, 1985, and prior to January 1, 1998.

(e) For tax year 2013 and all tax years thereafter, the income tax credit provided by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and shall be applied only against such taxpayer's corporate income tax liability.

History: L. 1986, ch. 285, § 4; L. 1987, ch. 320, § 2; L. 1987, ch. 321, § 1; L. 1988, ch. 313, § 3; L. 1989, ch. 241, § 1; L. 1990, ch. 291, § 2; L. 1993, ch. 151, § 1; L. 1998, ch. 108, § 5; L. 2012, ch. 135, § 7;  Jan. 1, 2013.



74-8304a Same; acquisition by transfer of interest from investors exempt from taxation; conditions; limitations; documentation.

74-8304a. Same; acquisition by transfer of interest from investors exempt from taxation; conditions; limitations; documentation. Any investor that is not subject to taxation under the provisions of Article 32 of Chapter 79 of the Kansas Statutes Annotated and that makes a cash investment in a certified Kansas venture capital company shall be deemed to acquire an interest in the nature of a transferable credit limited to an amount equal to 25% of such cash investment.  Such interest may be transferred to a taxpayer and be claimed by such taxpayer as a credit against the taxpayer's Kansas income tax liability beginning in the taxpayer's taxable year in which the investment in the Kansas venture capital company was made.  An investor shall not be entitled to a refund for the interest created under this section.  Only the full credit for any one investment may be transferred and such credit may only be transferred one time.  A credit acquired by transfer shall be subject to the limitations prescribed by K.S.A. 74-8304 and amendments thereto.  Documentation of any credit acquired by transfer shall be provided by the taxpayer in the manner required by the director of taxation.

History: L. 1987, ch. 322, § 2; April 16.



74-8305 Rules and regulations.

74-8305. Rules and regulations. The secretary shall adopt rules and regulations to implement this act on or before October 1, 1986.

History: L. 1986, ch. 285, § 5; May 22.



74-8306 Kansas venture capital companies; certification of, application, requirements, notification; duties of secretary; rules and regulations.

74-8306. Kansas venture capital companies; certification of, application, requirements, notification; duties of secretary; rules and regulations. (a) The secretary shall promulgate rules and regulations for making an application for certification of a Kansas venture capital company and shall specify the information that must be submitted at the time of application. No Kansas venture capital company shall be certified until the secretary has adopted rules and regulations as required in K.S.A. 74-8305 and amendments thereto. A company seeking to be certified as a Kansas venture capital company must specify the level of cash investment that the company expects to qualify for the tax credits provided for in this act. The application must show that the applicant's purpose is to encourage and assist in the creation, development and expansion of Kansas businesses and to provide maximum opportunities for the employment of Kansans by making venture capital available to Kansas businesses as described and defined in K.S.A. 74-8303 and amendments thereto.

(b) The secretary shall promulgate rules and regulations defining the equivalent of money for the purposes of cash investments under the provisions of this act.

(c) The department, through the secretary, shall review the articles of incorporation or the articles of partnership of each applicant for certification and the business history of the applicant and determine that the capitalization is at least $1,500,000.

(d) Within 60 days of application, the secretary shall issue the certification and notify the department of revenue of such certification, or shall refuse the certification and issue an order so providing.

History: L. 1986, ch. 285, § 6; L. 1987, ch. 320, § 3; May 7.



74-8307 Same; requirements to continue certification; confidentiality and security of documents submitted therefor; limitation on ownership of majority equity interest in business in which funds invested.

74-8307. Same; requirements to continue certification; confidentiality and security of documents submitted therefor; limitation on ownership of majority equity interest in business in which funds invested. (a) To continue in certification, a Kansas venture capital company must:

(1) Invest at least 30% of its original capitalization at the end of the initial three years in such a manner as to acquire equity in the ventures in which the investments are made;

(2) have invested at least 50% in the same manner at the end of five years; and

(3) have invested at least 75% in the same manner at the end of seven years.

(b) Invest at least 60% of the total investment of the Kansas venture capital company in Kansas businesses in which the funds so invested were to be used solely for the purpose of enhancing their productive capacity within the state, or to add value to goods or services produced or processed within the state.

(c) Until such time as Kansas Venture Capital, Inc. redeems the nonvoting preferred stock representing the investment made by the pooled money investment board pursuant to K.S.A. 74-8203, and amendments thereto, funds invested by Kansas Venture Capital, Inc. shall be invested at 100% in Kansas businesses or in Kansas venture capital companies which invest 100% of the funds invested in such companies by Kansas Venture Capital, Inc. in Kansas businesses in which the funds so invested were to be used solely for the purpose of enhancing their productive capacity within the state, or to add value to goods or services produced or processed within the state. After such redemption by Kansas Venture Capital, Inc., the requirements of this subsection shall expire.

(d) No more than 20% of the assets of a Kansas venture capital company may be invested in the equity of a single business at any one time, unless the Kansas venture capital company can reasonably demonstrate that a greater percentage in a single company at any one time is the result of losses suffered by the Kansas venture capital company in other investments.

(e) The use of invested funds by a Kansas business for oil and gas exploration and development, for real estate development or appreciation, for banking or lending operations, or service or retail are not acceptable investments to qualify for the tax credit provided in this act. Any investments by Kansas venture capital companies in any of these sectors shall not be counted as equity investments for the purpose of continuing certification under this section.

(f) For a service sector firm to be considered as an eligible investment under the provisions of this act, the firm must fall within standard industrial classification codes major service sector groups 70 through 89, and must also demonstrate one of the following:

(1) More than one-half of its gross revenues are a result of sales to commercial or governmental customers outside the state of Kansas; or

(2) more than one-half of its gross revenues are a result of sales to Kansas manufacturing firms within major groups 20 through 39; or

(3) more than one-half of its gross revenues are a result of a combination of sales described in (1) and (2).

(g) Documents and other materials submitted by Kansas venture capital companies or by Kansas businesses for purposes of the continuance and certification shall not be public records if such records are trade secrets under the uniform trade secrets act (K.S.A. 60-3320 et seq., and amendments thereto) or determined by the secretary to be business secrets and shall be maintained in a secured environment by the secretary.

(h) At the time of an initial investment by a certified Kansas venture capital company, no investors in that certified Kansas venture capital company shall own a majority equity interest in a business in which the venture capital company is investing.

History: L. 1986, ch. 285, § 7; L. 1987, ch. 319, § 3; L. 1990, ch. 291, § 1; L. 1994, ch. 268, § 2; L. 1998, ch. 108, § 6; L. 2005, ch. 67, § 12; July 1.



74-8308 Same; reporting requirements; annual compliance review of each company by secretary, costs; notice of noncompliance; decertification; notice of forfeited tax credits.

74-8308. Same; reporting requirements; annual compliance review of each company by secretary, costs; notice of noncompliance; decertification; notice of forfeited tax credits. (a) Each qualified Kansas venture capital company shall report to the secretary on an annual basis such information as the secretary requires to be submitted to maintain certification.  As a part of such information, each Kansas venture capital company shall report the name, address and taxpayer identification number of each investor who has invested in such company and amounts invested by each such investor. Investors who are exempt from income taxation and who transfer income tax credits to a taxpayer shall report to the venture capital company the name, address and taxpayer identification number of the taxpayer who acquires the credit and the company shall report this information to the secretary.

(b) The secretary shall provide this information contained in subsection (a) to the department of revenue on an annual basis.

(c) The secretary shall conduct an annual review of each Kansas venture capital company certified under the program to determine if the Kansas venture capital company is in compliance with the requirements of certification, to advise the Kansas venture capital company as to the certification status of its investments, and to ensure that no investment has been made in violation of the provisions of this act or rules and regulations promulgated by the department. The reasonable costs of the annual review shall be paid by each Kansas venture capital company according to a reasonable fee schedule adopted by the secretary. Any violation shall be grounds for decertification under this section.

(d) If the Kansas venture capital company has met the fifth year, seventh year and ninth year investment levels and has subsequently sold any of the companies in which those equity investments were made, the temporary liquidity of the Kansas venture capital company prior to reinvestment in the equity of new ventures will not be cause for decertification.

(e) In undertaking the annual review the secretary shall use reasonable and generally accepted national standards of venture capital company practice.  If the secretary determines that a company is not in substantial compliance with the requirements for continuing in certification, the secretary shall, by written notice, inform the officers of the company and the board of directors or partners that they will be decertified in 120 days from the date of mailing of the notice unless they correct the deficiencies and are once again in compliance with the requirements for certification.

(f) At the end of the 120-day period, if the Kansas venture capital company is still not in substantial compliance, the secretary shall send a notice of decertification to the company and to the secretary of the department of revenue. Decertification of a Kansas venture capital company shall cause the forfeiture of any right or interest to the tax credit under the provisions of this act and shall cause the total amount of tax credit previously claimed by persons under the program to be due and payable with that year's income tax liability.

(g) Following each annual examination, the secretary shall notify the department of revenue of any Kansas venture capital companies that are not in compliance with this section.

(h) The department of revenue shall send written notice to the address of each person whose tax credit has been forfeited, using the address last shown on the person's last income tax filing.

History: L. 1986, ch. 285, § 8; L. 1987, ch. 322, § 3; April 16.



74-8309 Same; decertification; effect on tax credits.

74-8309. Same; decertification; effect on tax credits. (a) Investors in a Kansas venture capital company are required to remit to the secretary of revenue full payment for all tax credits claimed under the Kansas venture capital company act if (1) at any time the Kansas venture capital company is decertified by the department of commerce for noncompliance with the Kansas venture capital company act or (2) the Kansas venture capital company voluntarily decertifies itself prior to the end of the seventh year following its certification.

(b) Investors in a Kansas venture capital company are entitled to keep all of the tax credits claimed under the Kansas venture capital company act if the Kansas venture capital company is in compliance with the Kansas venture capital company act and voluntarily decertifies itself after the end of the seventh year following its certification.

(c) A Kansas venture capital company may voluntarily decertify itself by sending written notice of decertification to the secretary of commerce.

History: L. 1986, ch. 285, § 9; L. 1987, ch. 320, § 4; May 7.



74-8310 Annual report by secretary; contents.

74-8310. Annual report by secretary; contents. (a) Pursuant to K.S.A. 74-5049, and amendments thereto, the secretary shall report the following:

(1) The number of Kansas venture capital companies;

(2) the total tax credit generated;

(3) the total investments made in Kansas venture capital companies;

(4) the total investments in Kansas businesses by Kansas venture capital companies;

(5) an estimate of jobs created or preserved under the program; and

(6) an estimate of the multiplier effect on the Kansas economy of the program.

(b) Additionally, in the report the secretary shall evaluate the success of the program in collaboration with the standing committee on commerce of the senate and the standing committee on commerce, labor and economic development of the house of representatives, and may include specific recommendations for legislation.

History: L. 1986, ch. 285, § 10; L. 1993, ch. 136, § 16; L. 1996, ch. 205, § 11; L. 2012, ch. 65, § 21; L. 2013, ch. 134, § 17; July 1.



74-8311 State not liable to investors in Kansas venture capital companies.

74-8311. State not liable to investors in Kansas venture capital companies. The state of Kansas shall not be held liable for any damages to an investor in a Kansas venture capital company.

History: L. 1986, ch. 285, § 11; May 22.



74-8316 Technology-based venture-capital fund authorized; investments in fund qualify for Kansas income tax credit by corporations; authorized investments fund limitations.

74-8316.  Technology-based venture-capital fund authorized; investments in fund qualify for Kansas income tax credit by corporations; authorized investments fund limitations. (a) The secretary is hereby authorized to facilitate the establishment of a technology-based venture-capital fund in which the department may invest only moneys from the economic development initiatives fund specifically so allocated. The department may also credit the fund with gifts, donations or grants received from any source other than state government and with proceeds from the fund. Investments in the fund shall qualify for the income tax credit allowed pursuant to K.S.A. 74-8304, and amendments thereto.

(b) The technology-based venture-capital fund may invest the assets as follows:

(1) To carry out the purposes of this act through investments in qualified securities and through the forms of financial assistance authorized by this act, including:

(A) Loans, loans convertible to equity, and equity;

(B) leaseholds;

(C) management or consultant service agreements;

(D) loans with warrants attached that are beneficially owned by the fund;

(E) loans with warrants attached that are beneficially owned by a party other than the fund; and

(F) the fund, in connection with the provision of any form of financial assistance, may enter into royalty agreements with an enterprise.

(2) To invest in such other investments as are lawful for Kansas fiduciaries pursuant to K.S.A. 58-24a02, and amendments thereto.

(c) Distributions received by the corporation may be reinvested in any fund consistent with the purposes of this act.

(d) The secretary may invest only in a fund whose investment guidelines permit the fund's purchase of qualified securities issued by an enterprise as a part of a resource and technology project subject to the following:

(1) Receipt of an application from the enterprise which contains:

(A) A business plan including a description of the enterprise and its management, product and market;

(B) a statement of the amount, timing and projected use of the capital required;

(C) a statement of the potential economic impact of the enterprise, including the number, location and types of jobs expected to be created; and

(D) such other information as the fund manager or the fund's board of directors shall request.

(2) Approval of the investment by the fund may be made after the fund manager or the fund's board of directors finds, based upon the application submitted by the enterprise and such additional investigation as the fund manager or the fund's board of directors shall make and incorporate in its minutes, that:

(A) The proceeds of the investment will be used only to cover the venture-capital needs of the enterprise except as authorized by this section;

(B) the enterprise has a reasonable possibility of success;

(C) the fund's participation is instrumental to the success of the enterprise because funding otherwise available for the enterprise is not available on commercially feasible terms;

(D) the enterprise has the reasonable potential to create a substantial amount of employment within the state;

(E) the entrepreneur and other founders of the enterprise have already made or are contractually committed to make a substantial financial and time commitment to the enterprise;

(F) the securities to be purchased are qualified securities;

(G) there is a reasonable possibility that the fund will recoup at least its initial investment; and

(H) binding commitments have been made to the fund by the enterprise for adequate reporting of financial data to the fund, which shall include a requirement for an annual report, or if required by the fund manager, an annual audit of the financial and operational records of the enterprise, and for such control on the part of the fund as the fund manager shall consider prudent over the management of the enterprise, so as to protect the investment of the fund, including in the discretion of the fund manager and without limitation, the right of access to financial and other records of the enterprise.

(e) All investments made pursuant to this section shall be evaluated by the fund's investment committee and the fund shall be audited annually by an independent auditing firm.

(f) The fund shall not make investments in qualified securities issued by enterprises in excess of the amount necessary to own more than 49% of the qualified securities in any one enterprise at the time of the purchase by the fund, after giving effect to the conversion of all outstanding convertible qualified securities of the enterprise, except that in the event of severe financial difficulty of the enterprise, threatening, in the judgment of the fund manager, the investment of the fund therein, a greater percentage of such securities may be owned by the fund.

(g) At least 75% of the total investment of the fund must be in Kansas businesses.

(h) For tax year 2013 and all tax years thereafter, the income tax credit provided by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and shall be applied only against such taxpayer's corporate income tax liability.

History: L. 1995, ch. 127, § 1; L. 2001, ch. 75, § 12; L. 2011, ch. 104, § 32; L. 2012, ch. 135, § 8; Jan. 1, 2013.



74-8317 Same; reporting requirements.

74-8317. Same; reporting requirements. The secretary shall transmit annually to the governor, the standing committee on commerce of the senate and the standing committee on commerce, labor and economic development of the house of representatives:

(a) The annual statement of the fund; and

(b) a report, based upon information received by the fund manager, which specifies the following:

(1) The manner in which the purpose as described in this act has been carried out by the fund.

(2) The total investments made annually by the fund in Kansas businesses.

(3) An estimate of jobs created and jobs preserved by investments by the fund in Kansas businesses.

(4) An estimate of the multiplier effect on the Kansas economy of investments by the fund in Kansas businesses.

(5) An analysis of the targeting of scarce resources by the fund by size, sector and location to enterprises of particular need and opportunity.

History: L. 1995, ch. 127, § 2; L. 2011, ch. 104, § 33; L. 2012, ch. 65, § 22; L. 2013, ch. 134, § 18; July 1.



74-8318 Same; conflict of interest provisions.

74-8318. Same; conflict of interest provisions. No enterprise shall be eligible to receive investment pursuant to this act if the secretary or any employee of the department, or any officer, employee or member of the board of directors of either the fund or any other entity which has a substantial interest in the enterprise. For the purposes of this section, the term “substantial interest” shall have the meaning ascribed to it in K.S.A. 46-229, and amendments thereto.

History: L. 1995, ch. 127, § 3; L. 2011, ch. 104, § 34; July 1.



74-8319 Same; definitions.

74-8319. Same; definitions. For purposes of this act:

(a)  "Department" means the department of commerce;

(b) "fund" means any venture-capital fund whether organized as a corporation, partnership, limited partnership, limited liability company or other business entity, as well as any separately organized entity, which manages any such fund;

(c) "fund manager" means any person or persons, approved by the secretary, legally responsible for the investment and management of a fund's assets pursuant to statute or contract; and

(d) "secretary" means the secretary of commerce.

History: L. 1995, ch. 127, § 4; L. 2011, ch. 104, § 35; July 1.






Article 84 LOCAL SEED CAPITAL POOLS

74-8401 Local seed capital pools; income tax credit for cash investment by corporations; limitations; definitions.

74-8401. Local seed capital pools; income tax credit for cash investment by corporations; limitations; definitions. (a) There shall be allowed as a credit against the tax imposed by the Kansas income tax act on the Kansas taxable income of a taxpayer and against the tax imposed by K.S.A. 40-252, and amendments thereto, on insurance companies for cash investment in a certified local seed capital pool an amount equal to 25% of such taxpayer's cash investment in any such pool in the taxable year in which such investment is made and the taxable years following such taxable year until the total amount of the credit is used. The amount by which that portion of the credit allowed by this section exceeds the taxpayer's liability in any one taxable year may be carried forward until the total amount of the credit is used. If the taxpayer is a corporation having an election in effect under subchapter S of the federal internal revenue code or a partnership, the credit provided by this section shall be claimed by the shareholders of such corporation or the partners of such partnership in the same manner as such shareholders or partners account for their proportionate shares of the income or loss of the corporation or partnership.

(b) The total amount of credits allowable pursuant to this section and credits allowable pursuant to K.S.A. 74-8205, 74-8206 and 74-8304, and amendments thereto, shall be attributable to not more than $50,000,000 of cash investments in Kansas venture capital companies, Kansas Venture Capital, Inc. and local seed capital pools. With respect to the additional amount of cash investments made eligible for tax credits by this act, $10,000,000 of such amount shall be dedicated and reserved until December 31, 1990, for cash investments in a seed capital fund or funds in which the department of commerce is an investor. The $50,000,000 amount of cash investments now eligible for the tax credits allowed pursuant to this section and K.S.A. 74-8205, 74-8206 and 74-8304, and amendments thereto, shall be reduced to the extent that the total amount of cash investments received by such seed capital fund or funds before January 1, 1991, is less than $10,000,000. However, any such credits which were not claimed for investments made prior to January 1, 1991, may be allowed to a taxpayer for cash investment made in Kansas Venture Capital, Inc. pursuant to K.S.A. 74-8205 and 74-8206, and amendments thereto, not to exceed $2,595,236 of the $10,000,000 reserved under this subsection for investment in seed capital funds in which the department of commerce was an investor. A taxpayer may also be allowed a credit for cash investment made pursuant to K.S.A. 74-8304, and amendments thereto, not to exceed $6,012,345 of the $10,000,000 reserved under this subsection if such taxpayer first purchases the entire interest of the department of commerce in Kansas venture capital companies established prior to January 1, 1991. However, no credit shall be allowed for cash investment which results in the purchase of the interest of the Kansas technology enterprise corporation or its subsidiaries in Kansas venture capital companies established prior to January 1, 1991.

(c) As used in this section, (1) "local seed capital pool" means money invested in a fund established to provide funding for use by small businesses for any one or more of the following purposes: (A) Development of a prototype product or process; (B) a marketing study to determine the feasibility of a new product or process; or (C) a business plan for the development and production of a new product or process; and

(2) "Kansas business" means any small business owned by an individual, any partnership, association or corporation domiciled in Kansas, or any corporation, even if a wholly owned subsidiary of a foreign corporation, that does business primarily in Kansas or does substantially all of its production in Kansas.

(d) No credit from income tax liability shall be allowed for cash investment in a local seed capital pool unless: (1) The amount of private cash investment therein is $200,000 or more; (2) the moneys necessary to administer and operate the pool are funded from sources other than the private and public cash investments; and (3) funds invested by the local seed capital pool shall be invested at 100% in Kansas businesses.

(e) Public funds may be invested in a local seed capital pool except that each dollar of public funds, other than that which may be used to administer and operate a pool, shall be matched by not less than $2 of private cash investment. Public funds shall have a senior position to any private cash investment and may receive a lower rate of return than that allowable for a private cash investment.

(f) The provisions of this section, and amendments thereto, shall be applicable to all taxable years commencing after December 31, 1986.

(g) For tax year 2013 and all tax years thereafter, the income tax credit provided by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and shall be applied only against such taxpayer's corporate income tax liability.

History: L. 1987, ch. 365, § 1; L. 1988, ch. 313, § 4; L. 1989, ch. 241, § 2; L. 1996, ch. 236, § 2; L. 1998, ch. 108, § 7; L. 1998, ch. 177, § 1; L. 2011, ch. 104, § 36; L. 2012, ch. 135, § 9;  Jan. 1, 2013.



74-8402 Same; certification of local seed capital pools; applications, requirements; rules and regulations.

74-8402. Same; certification of local seed capital pools; applications, requirements; rules and regulations. (a) The secretary of commerce shall promulgate rules and regulations for making an application for certification of a local seed capital pool and shall specify the information that must be submitted at the time of application.  An applicant seeking to be certified as a local seed capital pool must specify the level of capitalization that the company expects to qualify for the tax credits provided for in this act.  The application must show that the applicant's purpose is to encourage and assist in the creation of Kansas businesses and to provide maximum opportunities for the employment of Kansans by making seed capital available to Kansas businesses.

(b) The department of commerce, through the secretary, shall review the articles of incorporation or the articles of partnership of each applicant for certification and the business history of the applicant and determine that the capitalization is at least $200,000.

(c) Within 60 days of application, the secretary of commerce shall issue the certification and notify the department of revenue of such certification, or shall refuse the certification and issue an order so providing.

History: L. 1987, ch. 365, § 2; July 1.



74-8403 Same; requirements to continue certification; annual review by secretary of commerce; decertification, when.

74-8403. Same; requirements to continue certification; annual review by secretary of commerce; decertification, when. (a) Each qualified local seed capital pool shall report to the secretary of commerce on an annual basis such information as the secretary requires to be submitted to maintain certification.  As a part of such information, each local seed capital pool shall report the name, address and taxpayer identification number of each taxpayer who has invested in such pool and amounts invested by each such taxpayer.

(b) The secretary of commerce shall provide this information contained in subsection (a) to the department of revenue on an annual basis.

(c) The secretary of commerce shall conduct an annual review of each local seed capital pool certified to determine if the local seed capital pool is in compliance with the requirements of certification, to advise the local seed capital pool as to the certification status of its investments, and to ensure that no investment has been made in violation of the provisions of this act or rules and regulations promulgated by the department.  The reasonable costs of the annual review shall be paid by each local seed capital pool according to a reasonable fee schedule adopted by the secretary.  Any violation shall be grounds for decertification under this section.

(d) In undertaking the annual review the secretary of commerce shall use reasonable and generally accepted national standards of seed capital investment practice.  If the secretary determines that a local seed capital pool is not in substantial compliance with the requirements for continuing in certification, the secretary shall, by written notice, inform the officers of the pool and the board of directors or partners that they will be decertified in 120 days from the date of mailing of the notice unless they correct the deficiencies and are once again in compliance with the requirements for certification.

(e) At the end of the 120-day period, if the local seed capital pool is still not in substantial compliance, the secretary of commerce shall send a notice of decertification to the pool and to the secretary of the department of revenue.  Decertification of a local seed capital pool shall cause the forfeiture by the pool of any right or interest to the tax credit under the provisions of this act and shall cause the total amount of tax credit previously claimed by persons under the program to be due and payable.

(f) Following each annual examination, the secretary shall notify the department of revenue of any local seed capital pools that are not in compliance with this section.

History: L. 1987, ch. 365, § 3; July 1.



74-8404 Same; voluntary  decertification, procedure.

74-8404. Same; voluntary  decertification, procedure. At any time after the end of the seventh year of certification, a local seed capital pool which is in compliance with this act may voluntarily decertify itself by sending written notice of decertification to the secretary of commerce and, in such case, the investors shall not be liable for repayment to the state of credit amounts claimed under this act.  A local seed capital pool which is not in compliance with the provisions of this act may voluntarily decertify itself by sending written notice of decertification to the secretary and by remitting to the secretary of the department of revenue full payment of all tax credits claimed by investors under its participation in the certification program which cost shall be borne by the pool's partners.

History: L. 1987, ch. 365, § 4; July 1.



74-8405 Annual report of secretary of commerce; contents.

74-8405. Annual report of secretary of commerce; contents. (a) Pursuant to K.S.A. 74-5049, and amendments thereto, the secretary of commerce shall report the following:

(1) The number of local seed capital pools;

(2) the total tax credit generated;

(3) the total investments made in Kansas venture capital companies;

(4) the total investments in Kansas businesses by local seed capital pools;

(5) an estimate of jobs created or preserved under the program; and

(6) an estimate of the multiplier effect on the Kansas economy of the program.

(b) Additionally, in the report the secretary shall evaluate the success of the program in collaboration with the standing committee on commerce of the senate and the standing committee on commerce, labor and economic development of the house of representatives, and may include specific recommendations for legislation.

History: L. 1987, ch. 365, § 5; L. 1993, ch. 136, § 17; L. 1996, ch. 205, § 12; L. 2003, ch. 154, § 77; L. 2012, ch. 65, § 23; L. 2013, ch. 134, § 19; July 1.



74-8406 Same; state not liable to investors in local seed capital pools.

74-8406. Same; state not liable to investors in local seed capital pools. The state of Kansas shall not be held liable for any damages to an investor in a local seed capital pool.

History: L. 1987, ch. 365, § 6; July 1.






Article 87 STATE LOTTERY

74-8701 Title of act.

74-8701. Title of act. K.S.A. 74-8701 through 74-8721 shall be known as and may be cited as the Kansas lottery act.

History: L. 1987, ch. 292, § 1; March 19.



74-8702 Definitions.

74-8702. Definitions. As used in the Kansas lottery act, unless the context otherwise requires:

(a) "Ancillary lottery gaming facility operations" means additional non-lottery facility game products and services not owned and operated by the state which may be included in the overall development associated with the lottery gaming facility. Such operations may include, but are not limited to, restaurants, hotels, motels, museums or entertainment facilities.

(b) "Commission" means the Kansas lottery commission.

(c) "Electronic gaming machine" means any electronic, electromechanical, video or computerized device, contrivance or machine authorized by the Kansas lottery which, upon insertion of cash, tokens, electronic cards or any consideration, is available to play, operate or simulate the play of a game authorized by the Kansas lottery pursuant to the Kansas expanded lottery act, including, but not limited to, bingo, poker, blackjack, keno and slot machines, and which may deliver or entitle the player operating the machine to receive cash, tokens, merchandise or credits that may be redeemed for cash. Electronic gaming machines may use bill validators and may be single-position reel-type, single or multi-game video and single-position multi-game video electronic game, including, but not limited to, poker, blackjack and slot machines. Electronic gaming machines shall be directly linked to a central computer at a location determined by the executive director for purposes of security, monitoring and auditing.

(d) "Executive director" means the executive director of the Kansas lottery.

(e) "Gaming equipment" means any electric, electronic, computerized or electromechanical machine, mechanism, supply or device or any other equipment, which is: (1) Unique to the Kansas lottery and used pursuant to the Kansas lottery act; and (2) integral to the operation of an electronic gaming machine or lottery facility game; and (3) affects the results of an electronic gaming machine or lottery facility game by determining win or loss.

(f) "Gaming zone" means: (1) The northeast Kansas gaming zone, which consists of Wyandotte county; (2) the southeast Kansas gaming zone, which consists of Crawford and Cherokee counties; (3) the south central Kansas gaming zone, which consists of Sedgwick and Sumner counties; and (4) the southwest Kansas gaming zone, which consists of Ford county.

(g) "Gray machine" means any mechanical, electro-mechanical or electronic device, capable of being used for gambling, that is: (1) Not authorized by the Kansas lottery, (2) not linked to a lottery central computer system, (3) available to the public for play or (4) capable of simulating a game played on an electronic gaming machine or any similar gambling game authorized pursuant to the Kansas expanded lottery act.

(h) "Kansas lottery" means the state agency created by this act to operate a lottery or lotteries pursuant to this act.

(i) "Lottery" or "state lottery" means the lottery or lotteries operated pursuant to this act.

(j) "Lottery facility games" means any electronic gaming machines and any other games which, as of January 1, 2007, are authorized to be conducted or operated at a tribal gaming facility, as defined in K.S.A. 74-9802, and amendments thereto, located within the boundaries of this state.

(k) "Lottery gaming enterprise" means an entertainment enterprise which includes a lottery gaming facility authorized pursuant to the Kansas expanded lottery act and ancillary lottery gaming facility operations that have a coordinated business or marketing strategy. A lottery gaming enterprise shall be designed to attract to its lottery gaming facility consumers who reside outside the immediate area of such enterprise.

(l) "Lottery gaming facility" means that portion of a building used for the purposes of operating, managing and maintaining lottery facility games.

(m) "Lottery gaming facility expenses" means normal business expenses, as defined in the lottery gaming facility management contract, associated with the ownership and operation of a lottery gaming facility.

(n) "Lottery gaming facility management contract" means a contract, subcontract or collateral agreement between the state and a lottery gaming facility manager for the management of a lottery gaming facility, the business of which is owned and operated by the Kansas lottery, negotiated and signed by the executive director on behalf of the state.

(o) "Lottery gaming facility manager" means a corporation, limited liability company, resident Kansas American Indian tribe or other business entity authorized to construct and manage, or manage alone, pursuant to a lottery gaming facility management contract with the Kansas lottery, and on behalf of the state, a lottery gaming enterprise and lottery gaming facility.

(p) "Lottery gaming facility revenues" means the total revenues from lottery facility games at a lottery gaming facility after all related prizes are paid.

(q) (1) "Lottery machine" means any machine or device that allows a player to insert cash or other form of consideration and may deliver as the result of an element of chance, regardless of the skill required by the player, a prize or evidence of a prize, including, but not limited to:

(A) Any machine or device in which the prize or evidence of a prize is determined by both chance and the player's or players' skill, including, but not limited to, any machine or device on which a lottery game or lottery games, such as poker or blackjack, are played;

(B) any machine or device in which the prize or evidence of a prize is determined only by chance, including, but not limited to, any slot machine or bingo machine; or

(C) any lottery ticket vending machine, such as a keno ticket vending machine, pull-tab vending machine or an instant-bingo vending machine.

(2) "Lottery machine" shall not mean:

(A) Any food vending machine defined by K.S.A. 36-501, and amendments thereto;

(B) any nonprescription drug machine authorized under K.S.A. 65-650, and amendments thereto;

(C) any machine which dispenses only bottled or canned soft drinks, chewing gum, nuts or candies;

(D) any machine excluded from the definition of gambling devices under subsection (d) of K.S.A. 21-4302, prior to its repeal, or K.S.A. 2015 Supp. 21-6403, and amendments thereto; or

(E) any electronic gaming machine or lottery facility game operated in accordance with the provisions of the Kansas expanded lottery act.

(r) "Lottery retailer" means any person with whom the Kansas lottery has contracted to sell lottery tickets or shares, or both, to the public.

(s) (1) "Major procurement" means any gaming product or service, including, but not limited to, facilities, advertising and promotional services, annuity contracts, prize payment agreements, consulting services, equipment, tickets and other products and services unique to the Kansas lottery, but not including materials, supplies, equipment and services common to the ordinary operations of state agencies.

(2) "Major procurement" shall not mean any product, service or other matter covered by or addressed in the Kansas expanded lottery act or a lottery gaming facility management contract or racetrack gaming facility management contract executed pursuant to the Kansas expanded lottery act.

(t) "Net electronic gaming machine income" means all cash or other consideration utilized to play an electronic gaming machine operated at a racetrack gaming facility, less all cash or other consideration paid out to winning players as prizes.

(u) "Organization licensee" has the meaning provided by K.S.A. 74-8802, and amendments thereto.

(v) "Parimutuel licensee" means a facility owner licensee or facility manager licensee under the Kansas parimutuel racing act.

(w) "Parimutuel licensee location" means a racetrack facility, as defined in K.S.A. 74-8802, and amendments thereto, owned or managed by the parimutuel licensee. A parimutuel licensee location may include any existing structure at such racetrack facility or any structure that may be constructed on real estate where such racetrack facility is located.

(x) "Person" means any natural person, association, limited liability company, corporation or partnership.

(y) "Prize" means any prize paid directly by the Kansas lottery pursuant to the Kansas lottery act or the Kansas expanded lottery act or any rules and regulations adopted pursuant to either act.

(z) "Progressive electronic game" means a game played on an electronic gaming machine for which the payoff increases uniformly as the game is played and for which the jackpot, determined by application of a formula to the income of independent, local or interlinked electronic gaming machines, may be won.

(aa) "Racetrack gaming facility" means that portion of a parimutuel licensee location where electronic gaming machines are operated, managed and maintained.

(bb) "Racetrack gaming facility management contract" means an agreement between the Kansas lottery and a racetrack gaming facility manager, negotiated and signed by the executive director on behalf of the state, for placement of electronic gaming machines owned and operated by the state at a racetrack gaming facility.

(cc) "Racetrack gaming facility manager" means a parimutuel licensee specifically certified by the Kansas lottery to become a certified racetrack gaming facility manager and offer electronic gaming machines for play at the racetrack gaming facility.

(dd) "Returned ticket" means any ticket which was transferred to a lottery retailer, which was not sold by the lottery retailer and which was returned to the Kansas lottery for refund by issuance of a credit or otherwise.

(ee) "Share" means any intangible manifestation authorized by the Kansas lottery to prove participation in a lottery game, except as provided by the Kansas expanded lottery act.

(ff) "Ticket" means any tangible evidence issued by the Kansas lottery to prove participation in a lottery game other than a lottery facility game.

(gg) "Token" means a representative of value, of metal or other material, which is not legal tender, redeemable for cash only by the issuing lottery gaming facility manager or racetrack gaming facility manager and which is issued and sold by a lottery gaming facility manager or racetrack gaming facility manager for the sole purpose of playing an electronic gaming machine or lottery facility game.

(hh) "Vendor" means any person who has entered into a major procurement contract with the Kansas lottery.

(ii) "Video lottery machine" means any electronic video game machine that, upon insertion of cash, is available to play or simulate the play of a video game authorized by the commission, including, but not limited to, bingo, poker, black jack and keno, and which uses a video display and microprocessors and in which, by chance, the player may receive free games or credits that can be redeemed for cash.

History: L. 1987, ch. 292, § 2; L. 1988, ch. 314, § 1; L. 1989, ch. 244, § 1; L. 1992, ch. 299, § 2; L. 2001, ch. 24, § 5; L. 2007, ch. 110, § 1; L. 2011, ch. 30, § 259; July 1.



74-8703 Kansas lottery established; executive director and other personnel; cooperation of other agencies; emergency purchases.

74-8703. Kansas lottery established; executive director and other personnel; cooperation of other agencies; emergency purchases. (a) There is hereby established an independent state agency to be called the Kansas lottery, the head of which shall be the executive director of the Kansas lottery. Under the supervision of the executive director, the Kansas lottery shall administer the state lottery as provided in this act. The overall management of the state lottery and control over the operation of its games shall rest solely with the Kansas lottery.

(b) The executive director shall be appointed by the governor, subject to confirmation by the senate as provided by K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as executive director shall exercise any power, duty or function as executive director until confirmed by the senate. The executive director shall be in the unclassified service and shall receive an annual salary fixed by the governor, subject to the limitations of appropriations therefor.

(c) The executive director shall appoint persons to the following positions to serve as full-time employees of the state in the unclassified service with compensation fixed by the executive director and approved by the governor, subject to the limitations of appropriations therefor:

(1) A deputy executive director;

(2) a director of security;

(3) a director of administration;

(4) a director of sales and such professional sales related positions as may be necessary within the sales division;

(5) a director of marketing and such professional marketing related positions as may be necessary within the marketing division; and

(6) one personal secretary and one special assistant to the executive director.

(d) Until such time as the Kansas lottery begins the operation of its games, temporary staffing, budgeting, purchasing and related management functions shall be provided by the Kansas department of revenue and other state agencies as directed by the governor to achieve maximum coordination in the planning and implementation of the Kansas lottery.

(e) For a period of 18 months after the effective date of this act, the state director of purchases, upon request of the executive director, shall make emergency purchases, other than purchases of major procurements, on behalf of the Kansas lottery pursuant to subsection (a)(5) of K.S.A. 75-3739, and amendments thereto, when the timely implementation of the Kansas lottery requires the immediate delivery of supplies, materials or equipment or the immediate performance of services. The award of any contract for any such purchase shall be subject to the approval of the executive director.

History: L. 1987, ch. 292, § 3; L. 1989, ch. 245, § 1; L. 2008, ch. 121, § 14; July 1.



74-8704 Executive director, powers.

74-8704. Executive director, powers. (a) The executive director shall have the power to:

(1) Supervise and administer the operation of the state lottery in accordance with the provisions of this act and such rules and regulations as adopted hereunder.

(2) Appoint, subject to the Kansas civil service act and within the limitations of appropriations therefor, all other employees of the Kansas lottery, which employees shall be in the classified service unless otherwise specifically provided by this act.

(3) Enter into contracts for advertising and promotional services, subject to the provisions of subsection (b); annuities or other methods deemed appropriate for the payment of prizes; data processing and other technical products, equipment and services; and facilities as needed to operate the Kansas lottery, including, but not limited to, gaming equipment, tickets and other services involved in major procurement contracts, in accordance with K.S.A. 74-8705, and amendments thereto.

(4) Enter into contracts with persons for the sale of lottery tickets or shares to the public, as provided by this act and rules and regulations adopted pursuant to this act, which contracts shall not be subject to the provisions of K.S.A. 75-3738 through 75-3744, and amendments thereto.

(5) Require lottery retailers to furnish proof of financial stability or furnish surety in an amount based upon the expected volume of sales of lottery tickets or shares.

(6) Examine, or cause to be examined by any agent or representative designated by the executive director, any books, papers, records or memoranda of any lottery retailer for the purpose of ascertaining compliance with the provisions of this act or rules and regulations adopted hereunder.

(7) Issue subpoenas to compel access to or for the production of any books, papers, records or memoranda in the custody or control of any lottery retailer, or to compel the appearance of any lottery retailer or employee of any lottery retailer, for the purpose of ascertaining compliance with the provisions of this act or rules and regulations adopted hereunder. Subpoenas issued under the provisions of this subsection may be served upon natural persons and corporations in the manner provided in K.S.A. 60-304, and amendments thereto, for the service of process by any officer authorized to serve subpoenas in civil actions or by the executive director or an agent or representative designated by the executive director. In the case of the refusal of any person to comply with any such subpoena, the executive director may make application to the district court of any county where such books, papers, records, memoranda or person is located for an order to comply.

(8) Administer oaths and take depositions to the same extent and subject to the same limitations as would apply if the deposition were in aid of a civil action in the district court.

(9) Require fingerprinting of employees and such other persons who work in sensitive areas within the lottery as deemed appropriate by the director. The director may submit such fingerprints to the Kansas bureau of investigation and to the federal bureau of investigation for the purposes of verifying the identity of such employees and persons and obtaining records of their criminal arrests and convictions.

(b) The Kansas lottery shall not engage in on-site display advertising or promotion of the lottery at any amateur athletic or sporting event where the majority of participating athletes are under the age of 18, including, but not limited to, events under the jurisdiction and control of the Kansas state high school activities association.

History: L. 1987, ch. 292, § 4; L. 1992, ch. 299, § 1; L. 2015, ch. 62, § 21; July 1.



74-8705 Major procurement contracts; procurement negotiating committee; background investigation and information.

74-8705. Major procurement contracts; procurement negotiating committee; background investigation and information. (a) Major procurement contracts shall be awarded in accordance with K.S.A. 75-3738 through 75-3744, and amendments thereto, or subsection (b), as determined by the director, except that:

(1) The contract or contracts for the initial lease of facilities for the Kansas lottery shall be awarded upon the evaluation and approval of the director, the secretary of administration and the director of architectural services;

(2) The commission shall designate certain major procurement contracts or portions thereof to be awarded, in accordance with rules and regulations of the commission, solely to minority business enterprises.

(b) The director may award any major procurement contract by use of a procurement negotiating committee. Such committee shall be composed of: (1) The executive director or a Kansas lottery employee designated by the executive director; (2) the chairperson of the commission or a commission member designated by the chairperson; and (3) the director of the division of purchases or an employee of such division designated by the director. Prior to negotiating a major procurement contract, the committee shall solicit bids or proposals thereon. The division of purchases shall provide staff support for the committee's solicitations. Upon receipt of bids or proposals, the committee may negotiate with one or more of the persons submitting such bids or proposals and select from among such persons the person to whom the contract is awarded. Such procurements shall be open and competitive and shall consider relevant factors, including security, competence, experience, timely performance and maximization of net revenues to the state. If a procurement negotiating committee is utilized, the provisions of K.S.A. 75-3738 through 75-3744, and amendments thereto, shall not apply. Meetings conducted by the procurement negotiating committee shall be exempt from the provisions of the Kansas open meeting act, K.S.A. 75-4317 through 75-4320c, and amendments thereto.

(c) Before a major procurement contract is awarded, the executive director shall conduct a background investigation of: (1) The vendor to whom the contract is to be awarded; (2) all officers and directors of such vendor; (3) all persons who own a 5% or more interest in such vendor; (4) all persons who own a controlling interest in such vendor; and (5) any subsidiary or other business in which such vendor owns a controlling interest. The vendor shall submit appropriate investigation authorizations to facilitate such investigation. The executive director may require, in accordance with rules and regulations of the commission, that a vendor submit any additional information considered appropriate to preserve the integrity and security of the lottery. In addition, the executive director may conduct a background investigation of any person having a beneficial interest in a vendor. The secretary of revenue, securities commissioner, attorney general and director of the Kansas bureau of investigation shall assist in any investigation pursuant to this subsection upon request of the executive director. Whenever the secretary of revenue, securities commissioner, attorney general or director of the Kansas bureau of investigation assists in such an investigation and incurs costs in addition to those attributable to the operations of the office or bureau, such additional costs shall be paid by the Kansas lottery. The furnishing of assistance in such an investigation shall be a transaction between the Kansas lottery and the respective officer and shall be settled in accordance with K.S.A. 75-5516, and amendments thereto.

Upon the request of the chairperson, the Kansas bureau of investigation and other criminal justice agencies shall provide to the chairperson all background investigation information including criminal history record information, arrest and nonconviction data, criminal intelligence information and information relating to criminal and background investigations of a vendor to whom a major procurement contract is to be awarded. Such information, other than conviction data, shall be confidential and shall not be disclosed, except as provided in this section. In addition to any other penalty provided by law, disclosure of such information shall be grounds for removal from office or termination of employment.

(d) All major procurement contracts shall be subject to approval of the commission.

(e) The executive director shall not agree to any renewal or extension of a major procurement contract unless such extension or renewal is awarded in the manner provided by this section.

History: L. 1987, ch. 292, § 5; L. 1998, ch. 144, § 3; L. 2001, ch. 24, § 4; L. 2007, ch. 110, § 60; Apr. 19.



74-8706 Executive director, duties.

74-8706. Executive director, duties. The executive director shall have the duty to:

(a) Make and keep books and records which accurately and fairly reflect each day's transactions, including but not limited to: The distribution of tickets and shares to lottery retailers; receipt of funds, prize claims, prize disbursements made by the Kansas lottery or otherwise or prizes liable to be paid by the Kansas lottery; expenses and other financial transactions of the Kansas lottery necessary so as to permit daily accountability.

(b) Make quarterly and annual financial reports to the commission, the governor, the state treasurer and the legislature. Such reports shall be based upon generally accepted accounting principles and include a full and complete statement of lottery revenues, prize disbursements, expenses, net revenues and other financial transactions for the reporting period.

(c) Make available for inspection by the commission, upon request, all books, records, files and other information and documents of the Kansas lottery.

(d) Engage, in accordance with K.S.A. 74-8705, and amendments thereto, an independent firm experienced in marketing research and analysis to conduct periodically an evaluation to determine the effectiveness of marketing, promotion and public information programs used by the Kansas lottery and make recommendations which will enhance such programs.

(e) Prepare and submit budgets and proposals for the operation of the Kansas lottery.

(f) Operate the Kansas lottery in such a manner that, after the initial state appropriation, it is self-sustaining and self-funded.

(g) Make available at the point of sale of any lottery tickets or shares a list of the odds of winning such game, based upon the number of tickets or shares projected to be sold.

(h) Make provision for the timely and efficient transfer of funds due from lottery retailers to the lottery operating fund, including the use of electronic funds transfers whenever possible.

History: L. 1987, ch. 292, § 6; L. 1988, ch. 314, § 2; L. 2001, ch. 24, § 2; July 1.



74-8708 Lottery retailers.

74-8708. Lottery retailers. (a) The executive director shall select as lottery retailers such persons as deemed best able to serve the public convenience and promote the sale of tickets or shares in accordance with marketing plans developed by the Kansas lottery. In the selection of lottery retailers, the executive director shall consider factors such as financial responsibility, security of the applicant's place of business or activity, accessibility of the applicant's place of business or activity, integrity, reputation, volume of expected sales and such other factors as the executive director may deem appropriate. The executive director may select the state fair board as a lottery retailer to sell lottery tickets or shares only on the state fairgrounds and only during the time of the annual state fair. Other persons lawfully engaged in nongovernmental business on state property may be selected as lottery retailers.

(b) The executive director may charge an application fee to persons applying to become lottery retailers.

(c) All lottery retailer contracts awarded by the Kansas lottery under this act shall be renewable annually after issuance unless sooner canceled or terminated.

(d) No lottery retailer contract awarded under this act shall be transferred or assignable.

(e) Lottery tickets or shares shall only be sold by the lottery retailer at the location approved by the Kansas lottery.

(f) To be selected as a lottery retailer, a natural person acting as a sole proprietor must:

(1) Be at least 18 years of age;

(2) have sufficient financial resources to support the activities required to sell lottery tickets or shares;

(3) be current in payment of all taxes, interest and penalties owed to any taxing subdivision where the lottery retailer will sell lottery tickets or shares;

(4) be current in filing all applicable tax returns and in payment of all taxes, interest and penalties owed to the state of Kansas, excluding items under formal appeal pursuant to applicable statutes; and

(5) not be engaged exclusively in the sale of lottery tickets and shares.

(g) No natural person shall be selected as a lottery retailer who:

(1) Has been convicted of a felony in this or any other jurisdiction, unless at least 10 years have passed since satisfactory completion of the sentence or probation imposed by the court for each such felony;

(2) has been convicted of an illegal gambling activity in this or any other jurisdiction;

(3) has been found to have violated the provisions of this act or any rule and regulation adopted hereunder;

(4) is a vendor or an employee or agent of any vendor doing business with the Kansas lottery;

(5) resides in the same household of an employee of the Kansas lottery or of a member of the commission; or

(6) has made a statement of material fact to the Kansas lottery, knowing such statement to be false.

(h) For a partnership to be selected as a lottery retailer, the partnership must meet the requirements of subsections (f)(2), (f)(3), (f)(4) and (f)(5) and each partner must meet the requirements of subsections (f)(1), (f)(3), (f)(4) and (g)(1) through (g)(6).

(i) For a corporation to be selected as a lottery retailer, the corporation must meet the requirements of subsections (f)(2), (f)(3), (f)(4) and (f)(5) and each officer or director and each stockholder who owns 5% or more of the stock of such corporation must meet the requirements of subsections (f)(3), (f)(4) and (g)(1) through (g)(6).

(j) For an unincorporated association to be selected as a lottery retailer, the association must meet the requirements of subsections (f)(2), (f)(3), (f)(4) and (f)(5) and each officer or director must meet the requirements of subsections (f)(1), (f)(3), (f)(4) and (g)(1) through (g)(6).

(k) The executive director may terminate the contract of any lottery retailer who fails to meet any of the applicable qualifying standards for selection as a retailer provided in this section or on the grounds for termination provided in the contract pursuant to rules and regulations adopted by the commission.

(l) If a lottery retailer's rental payments for the business premises are contractually computed, in whole or in part, on the basis of a percentage of retail sales, and such computation of retail sales is not explicitly defined to include sale of tickets or shares in a state-operated lottery, the compensation received by the lottery retailer from the lottery shall be considered the amount of the retail sale for purposes of computing the rental payment.

History: L. 1987, ch. 292, § 8; L. 1988, ch. 314, § 3; L. 2007, ch. 110, § 61; Apr. 19.



74-8709 Kansas lottery commission; membership; qualifications; chairperson; terms; meetings; powers and duties; compensation and allowances.

74-8709. Kansas lottery commission; membership; qualifications; chairperson; terms; meetings; powers and duties; compensation and allowances. (a) There is hereby created the Kansas lottery commission, which shall be composed of five members who shall be appointed by the governor, subject to confirmation by the senate as provided by K.S.A. 75-4315b and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed to the commission shall exercise any power, duty or function as a member of the commission until confirmed by the senate. All members of the commission shall be citizens of the United States and residents of this state. Not more than three of the five members shall be members of the same political party. A chairperson of the commission shall be designated by the governor from the membership of the commission.

(b) Except as provided by subsection (c), the members of the commission shall serve for terms of four years and until their successors are appointed and confirmed, except that the members first appointed shall serve for terms designated by the governor as follows: One member shall serve for a term of one year, one shall serve for a term of two years, one shall serve for a term of three years and two shall serve for terms of four years. Any vacancy occurring in the membership of the commission shall be filled in the same manner as the original appointment for the remainder of the unexpired term.

(c) The terms of members who are serving on the commission on the effective date of this act shall expire on March 15, of the year in which such member's term would have expired under the provisions of this section prior to amendment by this act.  Thereafter, members shall be appointed for terms of four years and until their successors are appointed and confirmed.

(d) The commission shall hold at least four regular meetings each year and such additional meetings as the chairperson deems desirable. Special meetings shall be called by the chairperson upon written request of the executive director or any three members of the commission. All meetings shall be held at a place and time fixed by the chairperson. A majority of the members of the commission shall constitute a quorum to transact its business.

(e) The commission shall consult with and advise the executive director relating to the operation of the state lottery, shall assist the director in the establishment of policies and shall review and approve the proposed annual budget for the Kansas lottery prepared by the executive director, subject to all state laws governing budget procedures for state agencies.

(f) The commission, in conjunction with the executive director, shall make an ongoing study of the operation and administration of lotteries in operation in other states or countries, of available literature on the subject, of federal laws and regulations which may affect the operation of the lottery and of the reaction of citizens of this state to existing or proposed features of lottery games, with a view toward implementing improvements that will tend to serve the purposes of this act.

(g) Major procurements recommended by the executive director shall be subject to the approval of the commission.

(h) The commission may enter into written agreements with one or more other states or corporations made up of representatives of one or more other states' lotteries and participate in the operation, marketing and promotion of a joint lottery or joint lottery games, conforming to the provisions of this act, which agreements shall not be subject to the provisions of K.S.A. 75-3738 through 75-3744, and amendments thereto.

(i) Subject to the limitations of appropriations therefor, members of the commission shall receive such compensation as determined by the governor.  Members of the commission attending meetings of the commission or subcommittee meetings thereof approved by the commission shall be paid subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto. In addition, the chairperson of the commission, or the member of the commission designated by the chairperson to serve on a procurement negotiating committee, shall be paid amounts equal to amounts provided by K.S.A. 75-3223, and amendments thereto, for subsistence allowances, mileage and other expenses for attendance at meetings of a procurement negotiating committee pursuant to K.S.A. 74-8705, and amendments thereto.

History: L. 1987, ch. 292, § 9; L. 1988, ch. 314, § 4; L. 1991, ch. 246, § 1; L. 1995, ch. 241, § 18; L. 1998, ch. 144, § 4; July 1.



74-8710 Rules and regulations; Kansas lottery act; Kansas expanded lottery act; approval of new games; keno.

74-8710. Rules and regulations; Kansas lottery act; Kansas expanded lottery act; approval of new games; keno. (a) The commission, upon the recommendation of the executive director, shall adopt rules and regulations governing the establishment and operation of a state lottery, sales of lottery tickets and the operation of lottery gaming facilities and racetrack gaming facilities as necessary to carry out the purposes of the Kansas lottery act and the Kansas expanded lottery act. Temporary rules and regulations may be adopted by the commission without being subject to the provisions and requirements of K.S.A. 77-415 through 77-438, and amendments thereto, but shall be subject to approval by the attorney general as to legality and shall be filed with the secretary of state and published in the Kansas register. Temporary and permanent rules and regulations may include, but shall not be limited to:

(1) Subject to the provisions of subsection (c), the types of lottery games to be conducted, including, but not limited to, instant lottery, on-line, traditional games, lottery facility games and electronic gaming machine games but not including games on video lottery machines or lottery machines.

(2) The manner of selecting the winning tickets or shares, except that, if a lottery game utilizes a drawing of winning numbers, a drawing among entries or a drawing among finalists, such drawings shall always be open to the public and shall be recorded on both video and audio tape.

(3) The manner of payment of prizes to the holders of winning tickets or shares.

(4) The frequency of the drawings or selections of winning tickets or shares.

(5) The type or types of locations at which tickets or shares may be sold.

(6) The method or methods to be used in selling tickets or shares.

(7) Additional qualifications for the selection of lottery retailers and the amount of application fees to be paid by each.

(8) The amount and method of compensation to be paid to lottery retailers, including special bonuses and incentives.

(9) Deadlines for claims for prizes by winners of each lottery game.

(10) Provisions for confidentiality of information submitted by vendors pursuant to K.S.A. 74-8705, and amendments thereto.

(11) Information required to be submitted by vendors, in addition to that required by K.S.A. 74-8705, and amendments thereto.

(12) The major procurement contracts or portions thereof to be awarded to minority business enterprises pursuant to subsection (a) of K.S.A. 74-8705, and amendments thereto, and procedures for the award thereof.

(13) Rules and regulations to implement, administer and enforce the provisions of the Kansas expanded lottery act. Such rules and regulations shall include, but not be limited to, rules and regulations which govern management contracts and which are designed to (A) ensure the integrity of electronic gaming machines and other lottery facility games and the finances of lottery gaming facilities and racetrack gaming facilities and (B) alleviate problem gambling, including a requirement that each lottery gaming facility and each racetrack gaming facility maintain a self-exclusion list by which individuals may exclude themselves from access to electronic gaming machines and other lottery facility games.

(14) The types of electronic gaming machines, lottery facility games and electronic gaming machine games to be operated pursuant to the Kansas expanded lottery act.

(b) No new lottery game shall commence operation after the effective date of this act unless first approved by the governor or, in the governor's absence or disability, the lieutenant governor. This subsection shall not be construed to require approval of games played on an electronic gaming machine.

(c) The lottery shall adopt rules and regulations concerning the game of keno. Such rules and regulations shall require that the amount of time which elapses between the start of games shall not be less than four minutes.

History: L. 1987, ch. 292, § 10; L. 1988, ch. 366, § 23; L. 1992, ch. 299, § 3; L. 1995, ch. 261, § 1; L. 2001, ch. 24, § 6; L. 2007, ch. 110, § 44; Apr. 19.



74-8711 Lottery operating fund; deposits; authorized uses; transfers to state gaming revenues fund.

74-8711. Lottery operating fund; deposits; authorized uses; transfers to state gaming revenues fund. (a) There is hereby established in the state treasury the lottery operating fund.

(b) Except as provided by K.S.A. 2015 Supp. 74-8724 and the Kansas expanded lottery act, and amendments thereto, the executive director shall remit all moneys collected from the sale of lottery tickets and shares and any other moneys received by or on behalf of the Kansas lottery to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the lottery operating fund. Moneys credited to the fund shall be expended or transferred only as provided by this act. Expenditures from such fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive director or by a person designated by the executive director.

(c) Moneys in the lottery operating fund shall be used for:

(1) The payment of expenses of the lottery, which shall include all costs incurred in the operation and administration of the Kansas lottery; all costs resulting from contracts entered into for the purchase or lease of goods and services needed for operation of the lottery, including but not limited to supplies, materials, tickets, independent studies and surveys, data transmission, advertising, printing, promotion, incentives, public relations, communications and distribution of tickets and shares; and reimbursement of costs of facilities and services provided by other state agencies;

(2) the payment of compensation to lottery retailers;

(3) transfers of moneys to the lottery prize payment fund pursuant to K.S.A. 74-8712, and amendments thereto;

(4) transfers to the state general fund pursuant to K.S.A. 74-8713, and amendments thereto;

(5) transfers to the state gaming revenues fund pursuant to subsection (d) and as otherwise provided by law; and

(6) transfers to the county reappraisal fund as prescribed by law.

(d) The director of accounts and reports shall transfer moneys in the lottery operating fund to the state gaming revenues fund created by K.S.A. 79-4801, and amendments thereto, on or before the 15th day of each month in an amount certified monthly by the executive director and determined as follows, whichever is greater:

(1) An amount equal to the moneys in the lottery operating fund in excess of those needed for the purposes described in subsections (c)(1) through (c)(4); or

(2) except for pull-tab lottery tickets and shares, an amount equal to not less than 30% of total monthly revenues from the sales of lottery tickets and shares less estimated returned tickets. In the case of pull-tab lottery tickets and shares, an amount equal to not less than 20% of the total monthly revenues from the sales of pull-tab lottery tickets and shares less estimated returned tickets.

History: L. 1987, ch. 292, § 11; L. 1988, ch. 392, § 1; L. 1989, ch. 25, § 8; L. 1989, ch. 244, § 2; L. 2000, ch. 173, § 18; L. 2001, ch. 5, § 341; L. 2004, ch. 168, § 1; L. 2007, ch. 110, § 45; Apr. 19.



74-8712 Lottery prize payment fund.

74-8712. Lottery prize payment fund. (a) There is hereby established in the state treasury the lottery prize payment fund.

(b) The executive director shall certify periodically to the director of accounts and reports such amounts as the executive director determines necessary to pay prizes to the holders of valid winning lottery tickets or shares or for the purchase of nonmonetary prizes. Upon receipt of such certification, the director of accounts and reports shall transfer the amount certified from the lottery operating fund to the lottery prize payment fund. Moneys credited to the fund shall be expended only for:

(1) The payment of prizes to the holders of valid winning lottery tickets or shares;

(2) the reimbursement of retailers who have paid holders of winning tickets or shares;

(3) the purchase of nonmonetary prizes; or

(4) purposes otherwise specifically authorized by law.

(c) Prior to making any expenditure for reimbursement of a retailer or payment of a prize of $50 or more, the executive director shall cause all proposed prize payments to be matched against the state debtor files maintained by the director of accounts and reports and shall certify and pay or deliver any matched prize or the cash amount thereof to the director of accounts and reports for setoff as prescribed under K.S.A. 75-6201 et seq., and amendments thereto.

(d) Expenditures from the lottery prize payment fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports, or a person designated by the director of accounts and reports pursuant to K.S.A. 75-3732, and amendments thereto, issued pursuant to vouchers approved by the executive director, or a person designated by the executive director.

History: L. 1987, ch. 292, § 12; L. 1988, ch. 314, § 5; L. 2000, ch. 173, § 19; July 1.



74-8713 Loans to lottery from state general fund.

74-8713. Loans to lottery from state general fund. (a) Any appropriation or transfer of state general fund moneys for the operation of the Kansas lottery and other expenses incurred in connection with the conduct of lotteries pursuant to this act shall be considered a loan and shall be repaid with interest to the state general fund in one payment not later than 24 months from the effective date of the appropriation or transfer of such general fund moneys. Such loan shall not be considered an indebtedness or debt of the state within the meaning of section 6 of article 11 of the constitution of the state of Kansas. Such loan shall bear interest at a rate equal to the rate prescribed by K.S.A. 75-4210 and amendments thereto for inactive accounts of the state effective on the first day of the month during which the appropriation or transfer takes effect.

(b) At the time of repayment of a loan pursuant to subsection (a), the executive director shall certify to the director of accounts and reports the amount to be repaid and any interest due thereon. Upon receipt of such certification, the director of accounts and reports shall promptly transfer the amount certified from the lottery operating fund to the state general fund.

(c) Except as provided by subsection (a), moneys credited to the state general fund shall not be used or obligated to pay the expenses of the Kansas lottery or prizes of the lottery and no claim for the payment of an expense of the lottery or the payment of a lottery prize shall be made against any moneys other than moneys credited to the lottery operation fund, moneys credited to the lottery prize payment fund or moneys collected from the sale of lottery tickets or shares.

History: L. 1987, ch. 292, § 13; March 19.



74-8714 Law enforcement powers, certain employees.

74-8714. Law enforcement powers, certain employees. (a) Employees of the Kansas lottery designated by the executive director are hereby vested with the power and authority of law enforcement officers in the execution of the duties imposed upon the executive director by this act and in enforcing the provisions of this act.

(b) Employees designated by the executive director pursuant to subsection (a) shall have the authority to:

(1) Make arrests, conduct searches and seizures and carry firearms while investigating violations of this act and during routine conduct of their duties as determined by the executive director or designee of the executive director;

(2) make arrests, conduct searches and seizures and generally to enforce all the criminal laws of the state as violations of those laws are encountered by such employees during the routine performance of their duties; and

(3) issue notices to appear pursuant to K.S.A. 22-2408 and amendments thereto.

(c) No employee of the Kansas lottery shall be certified to carry firearms under the provisions of this section without having first successfully completed the firearm training course or courses prescribed for law enforcement officers under subsection (a) of K.S.A. 74-5604a and amendments thereto.

(d) The commission may adopt rules and regulations prescribing other training required for such employees.

History: L. 1987, ch. 292, § 14; March 19.



74-8715 Assistant attorney general.

74-8715. Assistant attorney general. The attorney general shall appoint, with the approval of the executive director, an assistant attorney general who shall be assigned exclusively to assist the Kansas lottery in the enforcement of the criminal and civil provisions of this act. Such attorney shall receive an annual salary fixed by the attorney general with the approval of the executive director. Such salary shall be paid by the Kansas lottery.

History: L. 1987, ch. 292, § 15; March 19.



74-8716 Conflicts of interests; penalties.

74-8716. Conflicts of interests; penalties. (a) It is unlawful for the executive director, a member of the commission or any employee of the Kansas lottery, or any person residing in the household thereof to:

(1) Have, either directly or indirectly, an interest in a business knowing that such business contracts with the Kansas lottery for a major procurement, whether such interest is as a natural person, partner, member of an association, stockholder or director or officer of a corporation; or

(2) accept or agree to accept any economic opportunity, gift, loan, gratuity, special discount, favor or service, or hospitality other than food and beverages, having an aggregate value of $20 or more in any calendar year from a person knowing that such person (A) contracts or seeks to contract with the state to supply gaming equipment, materials, tickets or consulting services for use in the lottery or (B) is a lottery retailer or an applicant for lottery retailer.

(b) It is unlawful for a lottery retailer, an applicant for lottery retailer or a person who contracts or seeks to contract with the state to supply gaming equipment, materials, tickets or consulting services for use in the lottery to offer, pay, give or make any economic opportunity, gift, loan, gratuity, special discount, favor or service, or hospitality other than food and beverages, having an aggregate value of $20 or more in any calendar year to a person, knowing such person is the executive director, a member of the commission or an employee of the Kansas lottery, or a person residing in the household thereof.

(c) It shall be unlawful for any person to serve as executive director, a member of the commission or an employee of the Kansas lottery while or within five years after holding, either directly or indirectly, a financial interest or being employed by or a consultant to any of the following:

(1) Any lottery gaming facility manager, subcontractor or agent of a lottery gaming facility manager, manufacturer or vendor of electronic gaming machines or central computer system provider, or any business which sells goods or services to a lottery gaming facility manager; or

(2) any licensee pursuant to the Kansas parimutuel racing act, other than the Kansas lottery or a person holding a license on behalf of the Kansas lottery, or any business which sells goods or services to a parimutuel licensee.

(d) No person who holds a license issued by the Kansas racing and gaming commission shall serve as executive director or as a member of the commission or shall be employed by the Kansas lottery while or within five years after holding such license.

(e) No person shall participate, directly or indirectly, as an owner, owner-trainer or trainer of a horse or greyhound, or as a jockey of a horse, entered in a race meeting conducted in this state while executive director, a member of the commission or an employee of the Kansas lottery.

(f) It shall be unlawful for the executive director, a member of the commission or an employee of the Kansas lottery to accept any compensation, gift, loan, entertainment, favor or service from any lottery gaming facility manager, subcontractor or agent of a lottery gaming facility manager, manufacturer or vendor of electronic gaming machines or central computer system provider.

(g) It shall be unlawful for the executive director, a member of the commission or an employee of the Kansas lottery to accept any compensation, gift, loan, entertainment, favor or service from any licensee pursuant to the Kansas parimutuel racing act, except such suitable facilities and services within a racetrack facility operated by an organization licensee as may be required to facilitate the performance of the executive director's, member's or employee's official duties.

(h) Violation of this section is a class A misdemeanor.

(i) If the executive director, a member of the commission or an employee of the Kansas lottery, or any person residing in the household thereof, is convicted of an act described by this section, such executive director, member or employee shall be removed from office or employment with the Kansas lottery.

(j) In addition to the provisions of this section, all other provisions of law relating to conflicts of interest of state employees shall apply to the members of the commission and employees of the Kansas lottery.

History: L. 1987, ch. 292, § 16; L. 2007, ch. 110, § 46; Apr. 19.



74-8717 Forgery of lottery ticket; penalty.

74-8717. Forgery of lottery ticket; penalty. (a) It is unlawful to falsely make, alter, forge, pass or counterfeit, with intent to defraud, a lottery ticket or share, or receipt for the purchase thereof, issued or purported to have been issued by the Kansas lottery under this act.

(b) Violation of this section is a severity level 8, nonperson felony.

History: L. 1987, ch. 292, § 17; L. 1993, ch. 291, § 242; July 1.



74-8718 Unlawful sale of lottery ticket; penalty.

74-8718. Unlawful sale of lottery ticket; penalty. (a) It is unlawful:

(1) To sell a lottery ticket or share at a price other than that fixed by rules and regulations adopted pursuant to this act;

(2) for any person other than the Kansas lottery or a lottery retailer authorized by the Kansas lottery to sell or resell any lottery ticket or share;

(3) to sell a lottery ticket or share to any person, knowing such person to be under 18 years of age; or

(4) to sell a lottery ticket at retail by electronic mail, the internet or telephone.

(b) (1) Violation of this section is a class A nonperson misdemeanor upon conviction for a first offense; and

(2) violation of this section is a severity level 9, nonperson felony upon conviction for a second or subsequent offense.

History: L. 1987, ch. 292, § 18; L. 1993, ch. 291, § 243; L. 1994, ch. 291, § 80; L. 2001, ch. 24, § 7; L. 2015, ch. 62, § 22; July 1.



74-8719 Unlawful purchase of lottery ticket; penalty.

74-8719. Unlawful purchase of lottery ticket; penalty. (a) It is unlawful for any person to purchase a lottery ticket or share, or to share in the lottery winnings of a person, knowing that such person is:

(1) The executive director, a member of the commission or an employee of the Kansas lottery;

(2) an officer or employee of a vendor contracting with the Kansas lottery to supply gaming equipment or tickets to the Kansas lottery for use in the operation of any lottery conducted pursuant to this act;

(3) a spouse, child, stepchild, brother, stepbrother, sister, stepsister, parent or stepparent of a person described by subsection (a)(1) or (2); or

(4) a person who resides in the same household as any person described by subsection (a)(1) or (2).

(b) (1) Violation of subsection (a) is a class A nonperson misdemeanor upon conviction for a first offense.

(2) Violation of subsection (a) is a severity level 9, nonperson felony upon conviction for a second or subsequent offense.

(c) Notwithstanding subsection (a), the executive director may authorize in writing any employee of the Kansas lottery and any employee of a lottery vendor to purchase a lottery ticket for the purposes of verifying the proper operation of the state lottery with respect to security, systems operation and lottery retailer contract compliance. Any prize awarded as a result of such ticket purchase shall become the property of the Kansas lottery and be added to the prize pools of subsequent lottery games.

(d) Certain classes of persons who, because of the unique nature of the supplies or services they provide for use directly in the operation of a lottery pursuant to this act, may be prohibited, in accordance with rules and regulations adopted by the commission, from participating in any lottery in which such supplies or services are used.

(e) Nothing in this section shall prohibit lottery retailers or their employees from purchasing lottery tickets and shares or from being paid a prize of a winning ticket or share.

(f) Each person who purchases a lottery ticket or share thereby agrees to be bound by rules and regulations adopted by the commission and by the provisions of this act.

History: L. 1987, ch. 292, § 19; L. 1988, ch. 314, § 6; L. 1993, ch. 291, § 244; L. 1994, ch. 291, § 81; July 1.



74-8720 Prizes.

74-8720. Prizes. (a) As nearly as practical, an amount equal to not less than 45% of the total sales of lottery tickets or shares, computed on an annual basis, shall be allocated for payment of lottery prizes.

(b) The prize to be paid or awarded for each winning ticket or share shall be paid to one natural person who is adjudged by the executive director, the director's designee or the retailer paying the prize, to be the holder of such winning ticket or share, or the person designated in writing by the holder of the winning ticket or share on a form satisfactory to the executive director, except that the prize of a deceased winner shall be paid to the duly appointed representative of the estate of such winner or to such other person or persons appearing to be legally entitled thereto.

(c) The executive director shall award the designated prize to the holder of the ticket or share upon the validation of a claim or confirmation of a winning share. The executive director shall have the authority to make payment for prizes by any means deemed appropriate upon the validation of winning tickets or shares.

(d) The right of a person to a prize drawn or awarded is not assignable.

(e) No person under 18 years of age shall be eligible to claim a lottery prize.

(f) All prizes awarded shall be taxed as Kansas source income and shall be subject to all state and federal income tax laws and rules and regulations. State income taxes shall be withheld from prizes paid whenever federal income taxes are required to be withheld under current federal law.

(g) Unclaimed prize money not payable directly by lottery retailers shall be retained for the period established by rules and regulations and if no claim is made within such period, then such unclaimed prize money shall be added to the prize pools of subsequent lottery games.

(h) The state of Kansas, members of the commission and employees of the Kansas lottery shall be discharged of all further liability upon payment of a prize pursuant to this section.

(i) The Kansas lottery shall not publicly disclose the identity of any person awarded a prize except upon written authorization of such person.

History: L. 1987, ch. 292, § 20; L. 1988, ch. 381, § 15; L. 1991, ch. 246, § 2; L. 2015, ch. 62, § 23; July 1.



74-8721 Ticket sales exempt from sales tax.

74-8721. Ticket sales exempt from sales tax. All sales of lottery tickets and shares shall be exempt from retailers' sales taxes imposed pursuant to K.S.A. 12-187 et seq., and amendments thereto, and from the tax imposed by the Kansas retailers' sales tax act.

History: L. 1987, ch. 292, § 21; March 19.



74-8722 Lottery advertisements and promotions, minors.

74-8722. Lottery advertisements and promotions, minors. (a) The Kansas lottery shall not recruit for employment or as a volunteer any person under 18 years of age for the purpose  of appearing, being heard or being quoted in any advertising or promotion of any lottery in any electronic or print media.

(b) The unsolicited advertisement or promotion of any lottery by the Kansas lottery through electronic mail or telephone is prohibited.

(c) All advertising and marketing practices of the Kansas lottery shall meet or exceed the standards of the North American association of state and provincial lotteries (NASPL) which are in effect on July 1, 2001, or any later version as adopted by the commission in rules and regulations.

History: L. 1992, ch. 299, § 4; L. 2001, ch. 24, § 8; July 1.



74-8723 Abolition of lottery.

74-8723. Abolition of lottery. (a) The Kansas lottery and the office of executive director of the Kansas lottery, established by K.S.A. 74-8703, and amendments thereto, and the Kansas lottery commission, created by K.S.A. 74-8709, and amendments thereto, shall be and hereby are abolished on July 1, 2022.

(b) This section shall be part of and supplemental to the Kansas lottery act.

History: L. 1992, ch. 300, § 1; L. 1995, ch. 261, § 2; L. 2001, ch. 24, § 1; L. 2007, ch. 110, § 47; Apr. 19.



74-8724 Veterans benefit lottery game; disposition of net profits.

74-8724. Veterans benefit lottery game; disposition of net profits. (a) Notwithstanding any provision of law to the contrary, the Kansas lottery commission shall establish an instant lottery scratch-off game designated as the veterans benefit game, which shall be conducted by the Kansas lottery. Tickets for the veterans benefit game established by this section shall be offered for sale year-round.

(b) The Kansas lottery commission shall adopt rules and regulations governing the establishment of the veterans benefit game pursuant to K.S.A. 74-8710, and amendments thereto, except that subsection (b) of K.S.A. 74-8710, and amendments thereto, shall not apply to the veterans benefit game established by this section.

(c) Notwithstanding the provisions of K.S.A. 79-4801 et seq., and K.S.A. 74-8711, and amendments thereto, all net profits, received from the sale of veterans benefit game lottery tickets, materials and games, as prescribed by rules and regulations adopted pursuant to subsection (b) of this section, shall be deposited in the state treasury and shall be used as follows: (1) An amount equal to 40% of such net profits shall be appropriated for purposes directly benefitting members of the Kansas army and air national guard and their families to provide for Kansas national guard educational assistance act scholarships pursuant to K.S.A. 74-32,145 et seq., and amendments thereto, and, to the extent that moneys are available, for other purposes directly benefitting members of the Kansas army and air national guard and their families as provided by appropriation act;

(2) an amount equal to 30% of such net profits shall be appropriated for operating expenditures and capital improvements, or as otherwise provided by appropriation act, for the use and benefit of the Kansas veterans' home, the Kansas soldiers' home and the state veterans cemetery system; and

(3) an amount equal to 30% of such net profits from: (A) July 1, 2008, to June 30, 2010, shall be appropriated for the museum of the Kansas national guard to expand the museum facility to include a 35th Infantry Division Museum and a museum education center as provided by appropriation act; and (B) from and after July 1, 2010, shall be appropriated for a veterans enhanced service delivery program.

(d) The Kansas lottery commission shall change the design or theme of the veterans benefit game regularly so that the game remains competitive with the other instant lottery scratch-off games offered by such commission. The tickets for the instant lottery game authorized by this section shall clearly state that the profits derived from the game shall be used to benefit veterans and veterans issues in this state.

History: L. 2003, ch. 140, § 1; L. 2004, ch. 168, § 2; L. 2008, ch. 156, § 6; July 1.



74-8731 Multistate lottery; agreement; enactment.

74-8731. Multistate lottery; agreement; enactment. An interstate agreement creating a multistate lottery is hereby enacted into law and entered into with all jurisdictions legally joining therein, in the form substantially as follows:

INTERSTATE AGREEMENT CREATING A MULTISTATE LOTTERY

Party lotteries hereby agree to create a multistate lottery, hereinafter referred to as MUSL, an association of state lotteries and the District of Columbia, to operate a game, as follows:

1. That the party lotteries herein establish and create the multistate lottery board of directors, hereinafter referred to as board, on which each participating lottery shall be represented, to initiate, promulgate, administer and carry out a lottery game that will enhance each party lottery's revenue.

2. That a dual system of voting is established. One vote will be taken in which each party lottery has one vote. A second vote will be taken in which each party lottery has a number of votes equivalent to its proportionate percentage of the total population (as per the most recent U.S. census) of the states participating in MUSL multiplied by 100, except that the maximum vote a party lottery shall have under the second vote shall not exceed 1/3 of the total votes cast. Following the commencement of sales, each party lottery's second vote will have the number of votes equivalent to its proportionate percentage of total MUSL sales multiplied by 100, except that the maximum vote a party lottery shall have under the second vote shall not exceed 1/3 of the total votes cast. This percentage will be based upon each lottery's average monthly sales experience for the twelve or proportionate calendar months preceding the vote.

Unless a different percentage is provided in this agreement, the percentage of votes necessary to allow action by the MUSL is 51% of the votes cast pursuant to both methods of voting.

The terms of this agreement cannot be changed without a 2/3 vote of all party lotteries cast pursuant to both methods of voting.

3. That the quorum necessary to hold an official meeting of the MUSL board shall be representation in person or by proxy from at least 51% of all party lotteries. However, unless a majority of the proportionate population votes, as defined in paragraph 2 of this agreement are also represented, any decisions adopted at any MUSL board meeting must subsequently be ratified within 14 days by a majority vote utilizing the proportionate percentage share allocation of votes.

4. That the director or designee, of each party lottery shall represent it on the board and may cast the votes allocated to it either in person or proxy.

5. That the board shall elect for a term as prescribed in its bylaws, a president, vice-president, secretary and two coordinators from its membership hereinafter to be called the executive committee.

6. That a percent of the gross sales as determined by the MUSL board and stipulated in MUSL rules from the MUSL game sales of each party lottery will be aggregated in a common prize pool.

7. That operating costs of the MUSL shall be paid by each party lottery proportionate to its percentage of MUSL game sales as compared with total MUSL game sales. The executive committee will advise the board of the budget and estimated expenditures of MUSL for each fiscal year. The budget proposal will specifically estimate the portion of the total budget to be paid to MUSL by each of the member lotteries based upon the percentage described.

8. That the revenues not allocated to prizes or operating cost as outlined above and generated within each party lottery shall remain in that lottery.

9. That the board's functions shall be performed and carried out by such advisory committees or panels, or both as the board may establish and by such officers and independent contractors as may be appointed by the board. All such officers, independent contractors, agents, consultants and employees shall serve at the pleasure of the board and the board shall prescribe their powers, duties and qualifications and fix their compensation and other terms of their service.

10. That each party lottery shall be responsible for travel and per diem expenses incurred by its board members unless otherwise approved by the board.

11. That the party lotteries shall operate and administer a game in accordance with rules governing the establishment and operation thereof, as promulgated by the board. Notwithstanding the above, the game rules shall be adopted by the party lotteries or similar rules and regulations will be adopted by each lottery which are approved by the MUSL board.

The rules may be changed or modified by the MUSL only after the MUSL has given each member two weeks notice that a rule change or modification will be voted upon at a MUSL meeting. A rule can be changed or modified by the MUSL by an affirmative vote of 2/3 of the MUSL members cast pursuant to both methods of voting. Following receipt of notice that an amendment or modification has been adopted the party lotteries shall adopt the amendment or modification or a similar amendment or modification which is approved by the MUSL board.

12. That the executive committee shall make annual reports to the party states, which shall include a full and complete statement of MUSL revenues, prize disbursements and other expenses and any other information the party lotteries may require. These reports shall be the basis to determine each party lottery's share of expenses as prescribed in the bylaws, this agreement and the rules.

13. That each party lottery shall provide all necessary operational reports and other data required by MUSL.

14. That all MUSL accounts and transactions shall be subject to annual post audits conducted by independent auditors retained by the board for this purpose and each of the party lotteries shall receive a certified copy of the same. All such records and transactions shall be available to all party lotteries for copying, inspection and auditing purposes as may be required under the laws of their state.

15. That the fiscal year of the MUSL shall be from July 1 of one calendar year to June 30th of the succeeding calendar year.

16. That prizes received pursuant to this agreement shall be subject to the statutory authority and rules and regulations of the party lotteries wherein the ticket was purchased. Any litigation relating to tickets and prizes shall be resolved according to the laws of the state where the ticket was purchased.

17. That MUSL shall continue in existence until this agreement is revoked by all of the party lotteries. The withdrawal of one or more party lotteries shall not terminate this agreement among the remaining lotteries. Upon termination of MUSL, any assets acquired by MUSL with the exception of the prize reserve fund, will be liquidated in a manner determined by the board. The proceeds from the liquidation will be divided among all of the lotteries which were members of MUSL in good standing at any time during the 12 months preceding termination. The amount of the proceeds received by each lottery will be calculated by use of the following formula:

individual lottery MUSL sales     during the twelve month period      X    proceeds       total MUSL sales during the            available for        12-month period                       distribution

A party lottery wishing to withdraw from this agreement shall give the board a six months notice of its intention to withdraw. However, a lottery may terminate such agreement at any time without prior notice if authority to participate is withdrawn by executive or legislative action or if participation in the MUSL is in conflict with the constitution or statutes of any state. In addition, the MUSL can vote out a party lottery for cause with the consent of 2/3 of the party lotteries voting by both methods of voting as outlined in paragraph 2, except the party lottery being voted upon shall be excluded from the vote in that proceeding and in the calculations as outlined in paragraph 2. A lottery which withdraws or is voted out by MUSL more than 12 months prior to termination of MUSL will not be entitled to a share of the property or assets of MUSL, except for such lottery's proportionate share of the prize reserve fund.

In the event that a party lottery terminates, voluntarily or involuntarily, or MUSL is terminated by agreement of the parties, the prize reserve fund share of the party lottery or lotteries shall not be returned to the party lottery or lotteries until the later of one year from and after the date of termination or final resolution of any pending unresolved liabilities arising from transactions processed during the tenure of the departing lottery or lotteries. The voluntary or involuntary termination of a party lottery or lotteries does not cancel any obligation to MUSL which the party lottery or lotteries incurred before the withdrawal date.

18. That all intellectual property rights developed and approved by MUSL with respect to the game including, but not limited to, trade marks, trade names, logos, copyrights, slogans and devices shall be acquired and held by a party lottery designated by MUSL for the use and benefit of MUSL. The use thereof shall be limited to party lotteries participating in this game.

19. That each party lottery agrees that upon termination from MUSL that it will not use any of the intellectual property identified with the game.

20. That the board shall not pledge the credit of the party lotteries, directly or indirectly, except that each party lottery shall be liable for its proportionate shares of prize moneys and operational costs as specified in paragraphs 6 and 7 of this agreement.

21. Compliance with MUSL standards is a prerequisite for MUSL membership. The board shall review the internal control procedures submitted by each lottery and vote upon whether or not each lottery's internal controls comply with MUSL standards as set forth in MUSL rules and regulations. If MUSL incurs a prize liability under this provision due to the error of a lottery whose internal control procedures have been approved and the error was not due to a contractor's actions or omission, the party lottery will pay to the prize winner the disputed prize or $1,000,000 whichever is less at the direction of the board. Upon the payment herein before outlined, MUSL will indemnify and hold harmless each member lottery for any additional liabilities relating to the MUSL prize payments. In addition, it is recognized that $1,000,000 may not be enough to cover the value of the prize liability incurred, and a prize reserve fund will be established to enable MUSL to fund the difference between this amount and the actual prize liability. In addition, the companies which operate online gaming systems on behalf of the party lotteries will be required to have some level of insurance to cover such liabilities in the event one of them makes a mistake.

If MUSL incurs any liability as the result of the acts of a party contractually obligated to the member lottery, that lottery shall pursue all contractual and legal remedies available to it under the contract. Any money recovered by the lottery will be turned over to MUSL up to the amount expended by MUSL as a result of the error. A lottery's pursuit of its contractual and legal remedies against the party at fault is that lottery's only obligation to MUSL in the event of a MUSL loss.

The MUSL shall establish and then maintain a prize reserve fund solely for the purpose of indemnifying the member lotteries. The board will determine the manner in which the prize reserve fund is to be invested and interest earned on the fund will become part of the fund if the fund balance is below the ceiling amount designated by the board. Interest earned on the fund when the fund balance is not below the ceiling amount will be treated as prize money.

22. That no lottery shall be allowed to join the MUSL without the consent of 2/3 of the party lotteries voting pursuant to both methods of voting. The board will designate the terms which must be met by a lottery seeking admission, including but not limited to, setting the amount which the lottery must contribute to the MUSL prize reserve fund. This paragraph is not applicable to the lotteries listed in this first paragraph of this agreement provided that they sign this agreement by October 1, 1987.

23. That this agreement may be executed in as many counterparts, as there are party lotteries. When so executed each shall be deemed to be an original and such counterparts together shall constitute one and the same agreement.

24. That all notices required to be sent to a party lottery pursuant to this agreement shall be in writing and sent by certified mail, return receipt requested at the addresses appearing hereunder or any other address which may be given from time to time to the board.

History: L. 1988, ch. 288, § 1; Jan. 28.



74-8732 Same; state's representative.

74-8732. Same; state's representative. The executive director of the Kansas lottery or the executive director's designee shall represent this state on the multistate lottery board of directors.

History: L. 1988, ch. 288, § 2; Jan. 28.



74-8733 Kansas expanded lottery act, severability; constitutional challenges in Shawnee county district court.

74-8733. Kansas expanded lottery act, severability; constitutional challenges in Shawnee county district court. (a) K.S.A. 2015 Supp. 74-8733 through 74-8773, and amendments thereto, shall be known and may be cited as the Kansas expanded lottery act. The Kansas expanded lottery act shall be part of and supplemental to the Kansas lottery act.

(b) If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect any other provision or application of the act which can be given effect without the invalid provision or application.

(c) Any action challenging the constitutionality of or arising out of any provision of this act, any lottery gaming facility management contract or any racetrack gaming facility management contract entered into pursuant to this act shall be brought in the district court of Shawnee county.

History: L. 2007, ch. 110, § 2; Apr. 19.



74-8734 Lottery gaming facilities; gaming zones; gaming facility management contract requirements; privilege fees; revenue distribution; eminent domain prohibited.

74-8734. Lottery gaming facilities; gaming zones; gaming facility management contract requirements; privilege fees; revenue distribution; eminent domain prohibited. (a) The Kansas lottery may operate one lottery gaming facility in each gaming zone.

(b) Not more than 30 days after the effective date of this act the lottery commission shall adopt and publish in the Kansas register the procedure for receiving, considering and approving, proposed lottery gaming facility management contracts. Such procedure shall include provisions for review of competitive proposals within a gaming zone and the date by which proposed lottery gaming facility management contracts must be received by the lottery commission if they are to receive consideration.

(c) The lottery commission shall adopt standards to promote the integrity of the gaming and finances of lottery gaming facilities, which shall apply to all management contracts, shall meet or exceed industry standards for monitoring and controlling the gaming and finances of gaming facilities and shall give the executive director sufficient authority to monitor and control the gaming operation and to ensure its integrity and security.

(d) The Kansas lottery commission may approve management contracts with one or more prospective lottery gaming facility managers to manage, or construct and manage, on behalf of the state of Kansas and subject to the operational control of the Kansas lottery, a lottery gaming facility or lottery gaming enterprise at specified destination locations within the northeast, south central, southwest and southeast Kansas gaming zones where the commission determines the operation of such facility would promote tourism and economic development. The commission shall approve or disapprove a proposed management contract within 90 days after the deadline for receipt of proposals established pursuant to subsection (b).

(e) In determining whether to approve a management contract with a prospective lottery gaming facility manager to manage a lottery gaming facility or lottery gaming enterprise pursuant to this section, the commission shall take into consideration the following factors: The size of the proposed facility; the geographic area in which such facility is to be located; the proposed facility's location as a tourist and entertainment destination; the estimated number of tourists that would be attracted by the proposed facility; the number and type of lottery facility games to be operated at the proposed facility; and agreements related to ancillary lottery gaming facility operations.

(f) Subject to the requirements of this section, the commission shall approve at least one proposed lottery gaming facility management contract for a lottery gaming facility in each gaming zone.

(g) The commission shall not approve a management contract unless:

(1) (A) The prospective lottery gaming facility manager is a resident Kansas American Indian tribe and, at a minimum: (i) Has sufficient access to financial resources to support the activities required of a lottery gaming facility manager under the Kansas expanded lottery act; and (ii) has three consecutive years' experience in the management of gaming which would be class III gaming, as defined in K.S.A. 46-2301, and amendments thereto, operated pursuant to state or federal law; or

(B) the prospective lottery gaming facility manager is not a resident Kansas American Indian tribe and, at a minimum: (i) Has sufficient access to financial resources to support the activities required of a lottery gaming facility manager under the Kansas expanded lottery act; (ii) is current in filing all applicable tax returns and in payment of all taxes, interest and penalties owed to the state of Kansas and any taxing subdivision where such prospective manager is located in the state of Kansas, excluding items under formal appeal pursuant to applicable statutes; and (iii) has three consecutive years' experience in the management of gaming which would be class III gaming, as defined in K.S.A. 46-2301, and amendments thereto, operated pursuant to state or federal law; and

(2) the commission determines that the proposed development consists of an investment in infrastructure, including ancillary lottery gaming facility operations, of at least $225,000,000 in the northeast and south central Kansas gaming zones and of at least $50,000,000 in the southeast and southwest Kansas gaming zones. The commission, in determining whether the minimum investment required by this subsection is met, shall not include any amounts derived from or financed by state or local retailers' sales tax revenues.

(h) Any management contract approved by the commission under this section shall:

(1) Have a maximum initial term of 15 years from the date of opening of the lottery gaming facility. At the end of the initial term, the contract may be renewed by mutual consent of the state and the lottery gaming facility manager;

(2) specify the total amount to be paid to the lottery gaming facility manager pursuant to the contract;

(3) establish a mechanism to facilitate payment of lottery gaming facility expenses, payment of the lottery gaming facility manager's share of the lottery gaming facility revenues and distribution of the state's share of the lottery gaming facility revenues;

(4) include a provision for the lottery gaming facility manager to pay the costs of oversight and regulation of the lottery gaming facility manager and the operations of the lottery gaming facility by the Kansas racing and gaming commission;

(5) establish the types of lottery facility games to be installed in such facility;

(6) provide for the prospective lottery gaming facility manager, upon approval of the proposed lottery gaming facility management contract, to pay to the state treasurer a privilege fee of $25,000,000 for the privilege of being selected as a lottery gaming facility manager of a lottery gaming facility in the northeast or south central Kansas gaming zone and $5,500,000 for the privilege of being selected as a lottery gaming facility manager of a lottery gaming facility in the southeast or southwest Kansas gaming zone. Such fee shall be deposited in the state treasury and credited to the lottery gaming facility manager fund, which is hereby created in the state treasury;

(7) incorporate terms and conditions for the ancillary lottery gaming facility operations;

(8) designate as key employees, subject to approval of the executive director, any employees or contractors providing services or functions which are related to lottery facility games authorized by a management contract;

(9) include financing commitments for construction;

(10) include a resolution of endorsement from the city governing body, if the proposed facility is within the corporate limits of a city, or from the county commission, if the proposed facility is located in the unincorporated area of the county;

(11) include a requirement that any parimutuel licensee developing a lottery gaming facility pursuant to this act comply with all orders and rules and regulations of the Kansas racing and gaming commission with regard to the conduct of live racing, including the same minimum days of racing as specified in K.S.A. 2015 Supp. 74-8746, and amendments thereto, for operation of electronic gaming machines at racetrack gaming facilities;

(12) include a provision for the state to receive not less than 22% of lottery gaming facility revenues, which shall be paid to the expanded lottery act revenues fund established by K.S.A. 2015 Supp. 74-8768, and amendments thereto;

(13) include a provision for 2% of lottery gaming facility revenues to be paid to the problem gambling and addictions grant fund established by K.S.A. 2015 Supp. 79-4805, and amendments thereto;

(14) if the prospective lottery gaming facility manager is an American Indian tribe, include a provision that such tribe agrees to waive its sovereign immunity with respect to any actions arising from or to enforce either the Kansas expanded lottery act or any provision of the lottery gaming facility management contract; any action brought by an injured patron or by the state of Kansas; any action for purposes of enforcing the workers compensation act or any other employment or labor law; and any action to enforce laws, rules and regulations and codes pertaining to health, safety and consumer protection; and for any other purpose deemed necessary by the executive director to protect patrons or employees and promote fair competition between the tribe and others seeking a lottery gaming facility management contract;

(15) (A) if the lottery gaming facility is located in the northeast or southwest Kansas gaming zone and is not located within a city, include a provision for payment of an amount equal to 3% of the lottery gaming facility revenues to the county in which the lottery gaming facility is located; or (B) if the lottery gaming facility is located in the northeast or southwest Kansas gaming zone and is located within a city, include provision for payment of an amount equal to 1.5% of the lottery gaming facility revenues to the city in which the lottery gaming facility is located and an amount equal to 1.5% of such revenues to the county in which such facility is located;

(16) (A) if the lottery gaming facility is located in the southeast or south central Kansas gaming zone and is not located within a city, include a provision for payment of an amount equal to 2% of the lottery gaming facility revenues to the county in which the lottery gaming facility is located and an amount equal to 1% of such revenues to the other county in such zone; or (B) if the lottery gaming facility is located in the southeast or south central Kansas gaming zone and is located within a city, provide for payment of an amount equal to 1% of the lottery gaming facility revenues to the city in which the lottery gaming facility is located, an amount equal to 1% of such revenues to the county in which such facility is located and an amount equal to 1% of such revenues to the other county in such zone;

(17) allow the lottery gaming facility manager to manage the lottery gaming facility in a manner consistent with this act and applicable law, but shall place full, complete and ultimate ownership and operational control of the gaming operation of the lottery gaming facility with the Kansas lottery. The Kansas lottery shall not delegate and shall explicitly retain the power to overrule any action of the lottery gaming facility manager affecting the gaming operation without prior notice. The Kansas lottery shall retain full control over all decisions concerning lottery gaming facility games;

(18) include provisions for the Kansas racing and gaming commission to oversee all lottery gaming facility operations, including, but not limited to: Oversight of internal controls; oversight of security of facilities; performance of background investigations, determination of qualifications and credentialing of employees, contractors and agents of the lottery gaming facility manager and of ancillary lottery gaming facility operations, as determined by the Kansas racing and gaming commission; auditing of lottery gaming facility revenues; enforcement of all state laws and maintenance of the integrity of gaming operations; and

(19) include enforceable provisions: (A) Prohibiting the state, until July 1, 2032, from: (i) Entering into management contracts for more than four lottery gaming facilities or similar gaming facilities, one to be located in the northeast Kansas gaming zone, one to be located in the south central Kansas gaming zone, one to be located in the southwest Kansas gaming zone and one to be located in the southeast Kansas gaming zone; (ii) designating additional areas of the state where operation of lottery gaming facilities or similar gaming facilities would be authorized; or (iii) operating an aggregate of more than 2,800 electronic gaming machines at all parimutuel licensee locations; and (B) requiring the state to repay to the lottery gaming facility manager an amount equal to the privilege fee paid by such lottery gaming facility manager, plus interest on such amount, compounded annually at the rate of 10%, if the state violates the prohibition provision described in (A).

(i) The power of eminent domain shall not be used to acquire any interest in real property for use in a lottery gaming enterprise.

(j) Any proposed management contract for which the privilege fee has not been paid to the state treasurer within 30 days after the date of approval of the management contract shall be null and void.

(k) A person who is the manager of the racetrack gaming facility in a gaming zone shall not be eligible to be the manager of the lottery gaming facility in the same zone.

(l) Management contracts authorized by this section may include provisions relating to:

(1) Accounting procedures to determine the lottery gaming facility revenues, unclaimed prizes and credits;

(2) minimum requirements for a lottery gaming facility manager to provide qualified oversight, security and supervision of the lottery facility games including the use of qualified personnel with experience in applicable technology;

(3) eligibility requirements for employees, contractors or agents of a lottery gaming facility manager who will have responsibility for or involvement with actual gaming activities or for the handling of cash or tokens;

(4) background investigations to be performed by the Kansas racing and gaming commission;

(5) credentialing requirements for any employee, contractor or agent of the lottery gaming facility manager or of any ancillary lottery gaming facility operation as provided by the Kansas expanded lottery act or rules and regulations adopted pursuant thereto;

(6) provision for termination of the management contract by either party for cause; and

(7) any other provision deemed necessary by the parties, including such other terms and restrictions as necessary to conduct any lottery facility game in a legal and fair manner.

(m) A management contract shall not constitute property, nor shall it be subject to attachment, garnishment or execution, nor shall it be alienable or transferable, except upon approval by the executive director, nor shall it be subject to being encumbered or hypothecated. The trustee of any insolvent or bankrupt lottery gaming facility manager may continue to operate pursuant to the management contract under order of the appropriate court for no longer than one year after the bankruptcy or insolvency of such manager.

(n) (1) The Kansas lottery shall be the licensee and owner of all software programs used at a lottery gaming facility for any lottery facility game.

(2) A lottery gaming facility manager, on behalf of the state, shall purchase or lease for the Kansas lottery all lottery facility games. All lottery facility games shall be subject to the ultimate control of the Kansas lottery in accordance with this act.

(o) A lottery gaming facility shall comply with any planning and zoning regulations of the city or county in which it is to be located. The executive director shall not contract with any prospective lottery gaming facility manager for the operation and management of such lottery gaming facility unless such manager first receives any necessary approval under planning and zoning requirements of the city or county in which it is to be located.

(p) Prior to expiration of the term of a lottery gaming facility management contract, the lottery commission may negotiate a new lottery gaming facility management contract with the lottery gaming facility manager if the new contract is substantially the same as the existing contract. Otherwise, the lottery gaming facility review board shall be reconstituted and a new lottery gaming facility management contract shall be negotiated and approved in the manner provided by this act.

History: L. 2007, ch. 110, § 3; L. 2014, ch. 92, § 1; July 1.



74-8735 Lottery gaming facility review board; membership; compensation; attachment to Kansas racing and gaming commission.

74-8735. Lottery gaming facility review board; membership; compensation; attachment to Kansas racing and gaming commission. (a) There is hereby created the lottery gaming facility review board. The board shall consist of:

(1) Three members appointed by the governor;

(2) two members appointed by the president of the senate; and

(3) two members appointed by the speaker of the house of representatives.

(b) To be eligible for appointment to the board, a person shall submit to the appointing authority evidence of significant business experience, particularly in business development and location of new businesses to maximize revenue.

(c) A person shall not be eligible for appointment to the board if the person:

(1) Is a resident of or owns property in a gaming zone;

(2) has an interest in any business domiciled in or conducting a significant portion of its business in a gaming zone; or

(3) has, or has had during the preceding two years, either directly or indirectly, a financial interest in or is, or has been during the preceding two years, employed by or a consultant to a prospective lottery gaming facility manager or any ancillary lottery gaming facility operations proposed by a prospective lottery gaming facility manager.

(d) Not more than four members of the board shall be members of the same political party.

(e) The governor shall designate one member of the board to serve as chairperson of the board.

(f) The vote of at least four members of the board shall be required to take action.

(g) Subject to the limitations of appropriations therefor, members of the board shall receive such compensation as determined by the governor. Members of the board attending meetings of the board or subcommittee meetings thereof approved by the board shall be paid subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

(h) The board is hereby attached to the Kansas racing and gaming commission as a part thereof. All budgeting, purchasing and related management functions of the board shall be administered by the executive director of the Kansas racing and gaming commission and the executive director shall provide office and meeting space and such clerical and other staff assistance as may be necessary to assist the board in carrying out its powers, duties and functions under this act. The board may employ any experts, consultants or other professionals at the expense of a prospective lottery gaming facility manager to provide assistance in evaluating a lottery gaming facility management contract submitted to the board.

History: L. 2007, ch. 110, § 4; Apr. 19.



74-8736 Lottery gaming facility management contract approval process; parimutuel licensees; deadlines.

74-8736. Lottery gaming facility management contract approval process; parimutuel licensees; deadlines. (a) Upon approval of a lottery gaming facility management contract by the commission, but not later than 90 days after the deadline for receipt of proposals established pursuant to subsection (b) of K.S.A. 2015 Supp. 74-8734, and amendments thereto, the executive director and the prospective lottery gaming facility manager shall execute the contract, which shall be binding upon the parties only upon a determination by the lottery gaming facility review board pursuant to this section that the contract is the best possible such contract, approval of the contract by the Kansas racing and gaming commission pursuant to this section and endorsement by resolution of the city governing body or county commission as required in K.S.A. 2015 Supp. 74-8734, and amendments thereto.

(b) Upon execution of a lottery gaming facility management contract or contracts by the executive director, the executive director shall submit such contract or contracts to the lottery gaming facility review board. The board shall determine which contract best maximizes revenue, encourages tourism and otherwise serves the interests of the people of Kansas. In making its determination, the board shall conduct public hearings, take testimony, solicit the advice of experts and investigate the merits of each contract submitted by the executive director.

(c) Within 30 days after execution of a lottery gaming facility management contract with a parimutuel licensee for development of a lottery gaming facility at a parimutuel licensee location, the parimutuel licensee must submit to the Kansas racing and gaming commission, for approval by the commission, a plan for compliance with the requirements for live racing and purse supplements established pursuant to K.S.A. 2015 Supp. 74-8745 and 74-8767, and amendments thereto. Upon application of a parimutuel licensee, the Kansas racing and gaming commission shall open a proceeding to consider such licensee's proposal for development of a lottery gaming facility at the parimutuel licensee location. Such proposal shall include provisions for: (1) Compliance with the requirements of K.S.A. 2015 Supp. 74-8745, and amendments thereto; (2) payment of purse supplements from the appropriate funds established by K.S.A. 2015 Supp. 74-8767, and amendments thereto; and (3) a plan for protecting and promoting live racing in Kansas. The Kansas racing and gaming commission shall hear evidence and testimony from all interested parties. Upon a finding by the Kansas racing and gaming commission that the proposal is in the best interest of live racing in Kansas and more beneficial to live racing than placement of electronic gaming machines at such parimutuel licensee location, the Kansas racing and gaming commission may approve such proposal. The Kansas racing and gaming commission shall notify the lottery gaming facility review board of the commission's approval or disapproval of the proposal. If the Kansas racing and gaming commission does not approve the proposal, the lottery gaming facility review board shall not give further consideration to the lottery gaming facility management contract with the parimutuel licensee and the executive director shall direct the state treasurer to refund, without interest, the privilege fee paid pursuant to such contract.

(d) (1) Not more than 60 days after all lottery gaming facility management contracts for a lottery gaming facility in a gaming zone have been submitted to the lottery gaming facility review board, the board: (A) If more than one lottery gaming facility management contract has been submitted for a lottery gaming facility in a gaming zone, shall select by public vote the lottery gaming facility management contract, if any, which the board determines is the best possible such contract; or (B) if the executive director submits only one lottery gaming facility management contract for a lottery gaming facility in a gaming zone, shall determine whether such contract is the best possible such contract.

(2) If the board cannot reach agreement that a lottery gaming facility management contract is the best possible such contract, the board shall request the executive director to renegotiate the contract or contracts until the board determines that the best possible such contract or contracts have been executed.

(e) Upon a determination by the lottery gaming facility review board that a lottery gaming facility management contract is the best possible such contract, the board shall submit the contract to the Kansas racing and gaming commission for approval. The Kansas racing and gaming commission shall conduct such background investigations of prospective lottery gaming facility managers, their directors and officers and any other persons having an interest in such prospective managers, as determined in accordance with rules and regulations adopted by the Kansas racing and gaming commission. Upon completion of such investigations and approval of the background of the prospective lottery gaming facility manager, directors, officers and other persons having an interest in such prospective manager, but not more than 10 days after receiving the recommendation of the lottery gaming facility review board, the Kansas racing and gaming commission shall vote to approve in whole or reject in whole the recommendation of the lottery gaming facility review board. If the Kansas racing and gaming commission does not approve the background of such prospective lottery gaming facility manager, directors, officers and other persons having an interest in such prospective manager or does not approve the recommendation of the lottery gaming facility review board, the Kansas racing and gaming commission shall notify the executive director of the lottery and the process for selection of a lottery gaming facility manager shall begin again in the manner provided in K.S.A. 2015 Supp. 74-8734 and 74-8735, and amendments thereto.

(f) The deadline for receipt of proposals established pursuant to subsection (b) of K.S.A. 2015 Supp. 74-8734, and amendments thereto, the time limit imposed by subsection (a) for action by the lottery commission, the time limit imposed by subsection (d) for action by the lottery gaming facility review board or the time limit imposed by subsection (e) for action by the Kansas racing and gaming commission, upon application by the respective commission or board, may be extended by the governor for a period not to exceed 60 days if the governor, in the governor's discretion, determines that the respective commission or board has acted on good faith to comply with the time limit. Failure to comply with any such time limit, unless extended as provided by this subsection, or to comply with an extended time limit authorized by this subsection, shall render the respective commission or board subject to relief in the form of mandamus, injunction or other legal remedy.

History: L. 2007, ch. 110, § 5; Apr. 19.



74-8737 Lottery gaming facility; county election required; waiver.

74-8737. Lottery gaming facility; county election required; waiver. (a) The board of county commissioners of each county in each gaming zone shall submit by resolution to the qualified voters of the county a proposition to permit the operation of a lottery gaming facility within the county as provided in this section. The proposition shall be submitted to the voters at a special election called by the board of county commissioners for that purpose and held not more than 180 days after the effective date of this act.

(b) Upon the adoption of a resolution calling for an election pursuant to this section, the county election officer shall cause the following proposition to be placed on the ballot at the election called for that purpose: "Shall the Kansas lottery be authorized to operate a lottery gaming facility in _________ county?"

(c) If a majority of the votes cast and counted at such election is in favor of approving the operation of a lottery gaming facility within the county, the Kansas lottery may operate a lottery gaming facility in such county, subject to the provisions of this act. If a majority of the votes cast and counted at an election under this section is against permitting the operation of a lottery gaming facility within the county, the Kansas lottery shall not operate a lottery gaming facility in such county. The county election officer shall transmit a copy of the certification of the results of the election to the executive director.

(d) The election provided for by this section shall be conducted, and the votes counted and canvassed, in the manner provided by law for question submitted elections of the county.

(e) The lottery commission may waive the requirement that an election be held pursuant to this section if the lottery commission determines that after December 31, 2004, and before the effective date of this act, the county has held an election of qualified voters pursuant to the county's home rule authority: (1) At which the ballot question was in substantial compliance with the requirements of this section; (2) which was administered by the county election officer in a manner consistent with the requirements of state election law; and (3) at which a majority of the votes cast and counted was in favor of the proposition.

(f) The question of the operation of a lottery gaming facility in a county may be submitted at the same election as the question of placement of electronic gaming machines at a parimutuel licensee location in the county under K.S.A. 2015 Supp. 74-8743, and amendments thereto.

History: L. 2007, ch. 110, § 6; Apr. 19.



74-8738 Certification of county election.

74-8738. Certification of county election. Upon receipt of a copy of the certification of the results of the election pursuant to K.S.A. 2015 Supp. 74-8737, and amendments thereto:

(a) If the certification shows that a majority of the voters voted against the operation of a lottery gaming facility in the county, the executive director shall direct the state treasurer to refund, without interest, all privilege fees paid pursuant to lottery gaming facility management contracts for a lottery gaming facility in the county.

(b) If the certification shows that a majority of the voters voted in favor of the operation of a lottery gaming facility in the county, the executive director shall direct the state treasurer to refund, without interest, all privilege fees paid pursuant to lottery gaming facility management contracts for a lottery gaming facility in the county, other than the lottery gaming facility management contract which is binding as provided by K.S.A. 2015 Supp. 74-8736, and amendments thereto. Thereupon, the state treasurer shall transfer to the expanded lottery act revenues fund an amount equal to the privilege fee paid pursuant to the lottery gaming facility management contract which is binding as provided by K.S.A. 2015 Supp. 74-8736, and amendments thereto, the lottery gaming facility manager fund shall be abolished.

History: L. 2007, ch. 110, § 7; Apr. 19.



74-8739 Sale or service of alcohol permitted.

74-8739. Sale or service of alcohol permitted. The sale or service by lottery gaming facility managers or ancillary lottery gaming facility operations and the consumption by patrons of lottery gaming facilities of alcohol, liquor, wine, spirits, cereal malt beverages and other intoxicating liquors is hereby permitted upon and in lottery gaming facilities and ancillary lottery gaming facility operations. The provisions of K.S.A. 41-719, and amendments thereto, relating to alcoholic liquor shall not be applicable to lottery gaming facilities and ancillary lottery gaming facility operations.

History: L. 2007, ch. 110, § 8; Apr. 19.



74-8740 Contracts to place electronic gaming machines at parimutuel licensee locations.

74-8740. Contracts to place electronic gaming machines at parimutuel licensee locations. (a) Subject to the provisions of subsection (b), the Kansas lottery shall enter into racetrack gaming facility management contracts to place electronic gaming machines at parimutuel licensee locations as provided by K.S.A. 2015 Supp. 74-8741 through 74-8747, and amendments thereto.

(b) The Kansas lottery shall not place electronic gaming machines at any parimutuel licensee location unless the commission has adopted rules and regulations as provided in K.S.A. 2015 Supp. 74-8741 through 74-8747, and amendments thereto.

History: L. 2007, ch. 110, § 9; Apr. 19.



74-8741 Racetrack facility management contracts; requirements; contract shall not constitute property.

74-8741. Racetrack facility management contracts; requirements; contract shall not constitute property. (a) The executive director of the Kansas lottery shall negotiate a racetrack gaming facility management contract to place electronic gaming machines at one parimutuel licensee location in each gaming zone except the southwest Kansas gaming zone.

(b) To be eligible to enter into a racetrack gaming facility management contract the prospective racetrack gaming facility manager shall, at a minimum:

(1) Have sufficient access to financial resources to support the activities required of a racetrack gaming facility manager under the Kansas expanded lottery act; and

(2) be current in filing all applicable tax returns and in payment of all taxes, interest and penalties owed to the state of Kansas and any taxing subdivision where such prospective manager is located in the state of Kansas, excluding items under formal appeal pursuant to applicable statutes.

(c) A racetrack gaming facility management contract shall include:

(1) The term of the contract;

(2) provisions for the Kansas racing and gaming commission to oversee all racetrack gaming facility operations, including, but not limited to: Oversight of internal controls; oversight of security of facilities; performance of background investigations, determination of qualifications and any required certification or licensing of officers, directors, board members, employees, contractors and agents of the racetrack gaming facility manager; auditing of net electronic gaming machine income and maintenance of the integrity of electronic gaming machine operations;

(3) provisions for the racetrack gaming facility manager to pay the costs of oversight and regulation of the racetrack gaming facility manager under this act and such manager's racetrack gaming facility operations by the Kansas racing and gaming commission; and

(4) enforceable provisions: (A) Prohibiting the state, until July 1, 2032, from (i) entering into management contracts for more than three [*] lottery gaming facilities or similar gaming facilities, one to be located in the northeast Kansas gaming zone, one to be located in the south central Kansas gaming zone [*] and one to be located in the southeast Kansas gaming zone, (ii) designating additional areas of the state where operation of lottery gaming facilities or similar gaming facilities would be authorized or (iii) operating an aggregate of more than 2,800 electronic gaming machines at all parimutuel licensee locations; and (B) requiring the state to repay to the racetrack gaming facility manager an amount equal to the privilege fee paid by such racetrack gaming facility manager, plus interest on such amount, compounded annually at the rate of 10%, if the state violates the prohibition provision described in (A).

(d) Racetrack gaming facility management contracts authorized by this section may include provisions relating to:

(1) Accounting procedures to determine net electronic gaming machine income, unclaimed prizes and credits;

(2) minimum requirements for a racetrack gaming facility manager to provide qualified oversight, security and supervision of electronic gaming machines including the use of qualified personnel with experience in applicable technology;

(3) eligibility requirements for employees, contractors or agents of a racetrack gaming facility manager who will have responsibility for or involvement with electronic gaming machines or for the handling of cash or tokens;

(4) background investigations to be performed by the Kansas racing and gaming commission;

(5) credentialing or certification requirements of any employee, contractor or agent as provided by the Kansas expanded lottery act or rules and regulations adopted pursuant thereto;

(6) provision for termination of the management contract by either party for cause; and

(7) any other provision deemed necessary by the parties, including such other terms and restrictions as necessary to conduct racetrack gaming facility operations in a legal and fair manner.

(e) A person who is the manager of a lottery gaming facility in a gaming zone shall not be eligible to be the manager of the racetrack gaming facility in the same zone.

(f) A racetrack gaming facility management contract shall not constitute property, nor shall it be subject to attachment, garnishment or execution, nor shall it be alienable or transferable, except upon approval by the executive director, nor shall it be subject to being encumbered or hypothecated.

History: L. 2007, ch. 110, § 10; Apr. 19.

* Should be four, including one to be located in the southwest Kansas gaming zone; see subsection (h)(19) of 74-8734.



74-8742 Lottery commission, Kansas racing and gaming commission approval of racetrack gaming facility management contracts.

74-8742. Lottery commission, Kansas racing and gaming commission approval of racetrack gaming facility management contracts. The executive director shall submit the proposed racetrack gaming facility management contract to the commission for the commission's approval. Upon approval of the Kansas lottery commission, the executive director shall submit such contract to the Kansas racing and gaming commission for approval. The Kansas racing and gaming commission shall conduct such background investigations of the proposed racetrack gaming facility manager, and its officers, directors, employees, owners, agents and contractors, as determined in accordance with rules and regulations adopted by the Kansas racing and gaming commission. Upon completion of such investigations and approval of the background of the proposed racetrack gaming facility manager, and its officers, directors, employees, owners, agents and contractors, the Kansas racing and gaming commission shall vote to approve or reject the contract in whole. If the Kansas racing and gaming commission rejects the contract, the Kansas racing and gaming commission shall notify the executive director of the lottery and make recommendations regarding negotiation of the contract. The executive director may then resume negotiations with the proposed racetrack gaming facility manager.

History: L. 2007, ch. 110, § 11; Apr. 19.



74-8743 Electronic gaming machines at parimutuel racing facilities; county election required; waiver.

74-8743. Electronic gaming machines at parimutuel racing facilities; county election required; waiver. (a) The board of county commissioners of each county where there is a parimutuel licensee location by resolution shall submit to the qualified voters of the county a proposition to permit the placement of electronic gaming machines in the county as provided in this section. The proposition shall be submitted to the voters at a special election called by the board of county commissioners for that purpose and held not more than 180 days after the effective date of this act.

(b) Upon the adoption of a resolution calling for an election pursuant to this section, the county election officer shall cause the following proposition to be placed on the ballot at the election called for that purpose: "Shall the Kansas Lottery be authorized to place electronic gaming machines in _________ county?"

(c) If a majority of the votes cast and counted at such election is in favor of approving the placement of electronic gaming machines in the county, the Kansas lottery may place and operate electronic gaming machines at a parimutuel licensee location in the county, subject to the provisions of this act. If a majority of the votes cast and counted at an election under this section is against permitting placement of electronic gaming machines in the county, the Kansas lottery shall not place or operate electronic gaming machines at a parimutuel licensee location in the county. The county election officer shall transmit a copy of the certification of the results of the election to the executive director.

(d) The election provided for by this section shall be conducted, and the votes counted and canvassed, in the manner provided by law for question submitted elections of the county.

(e) The lottery commission may waive the requirement that an election be held pursuant to this section if the lottery commission determines that after December 31, 2004, and before the effective date of this act, the county has held an election of qualified voters pursuant to the county's home rule authority: (1) At which the ballot question was in substantial compliance with the requirements of this section; (2) which was administered by the county election officer in a manner consistent with the requirements of state election law; and (3) at which a majority of the votes cast and counted was in favor of the proposition.

(f) The question of the placement of electronic gaming machines in a county may be submitted at the same election as the question of operation of a lottery gaming facility in the county under K.S.A. 2015 Supp. 74-8737, and amendments thereto.

History: L. 2007, ch. 110, § 12; Apr. 19.



74-8744 Executive director duties; rules and regulations; electronic gaming machines, limitations on number; privilege fee.

74-8744. Executive director duties; rules and regulations; electronic gaming machines, limitations on number; privilege fee. (a) In accordance with rules and regulations adopted by the commission, the executive director shall have general responsibility for the implementation and administration of the provisions of this act relating to racetrack gaming facility operations, including the responsibility to:

(1) Certify net electronic gaming machine income by inspecting records, conducting audits, having agents of the Kansas lottery on site or by any other reasonable means; and

(2) assist the commission in  the promulgation of rules and regulations concerning the operation of racetrack gaming facilities, which rules and regulations shall include, without limitation, the following:

(A) The number of electronic gaming machines allocated for placement at each racetrack gaming facility, subject to the provisions of subsection (b);

(B) standards for advertising, marketing and promotional materials used by racetrack gaming facility managers;

(C) the kind, type, number and location of electronic gaming machines at any racetrack gaming facility; and

(D) rules and regulations and procedures for the accounting and reporting of the payments required from racetrack gaming facility managers under K.S.A. 2015 Supp. 74-8766, and amendments thereto, including the calculations required for such payments.

(b) Rules and regulations establishing the minimum and maximum number of electronic gaming machines allocated for placement at each racetrack gaming facility shall be adopted and published not later than 120 days after the effective date of this act. Such rules and regulations shall be subject to the following:

(1) At least 600 electronic gaming machines shall be allocated to and placed at each racetrack gaming facility.

(2) The total number of electronic gaming machines allocated to and placed at all racetrack gaming facilities in the state shall not exceed 2,800. Until lottery gaming facility management contracts for lottery gaming facilities in all gaming zones become binding, the total number of electronic gaming machines placed at all racetrack gaming facilities shall not exceed 2,200. When lottery gaming facility management contracts for lottery gaming facilities in all gaming zones have become binding, the lottery commission shall take privilege fee bids from the lottery gaming facility manager and racetrack gaming facility manager in each gaming zone for the remaining electronic gaming machines allocated to but not yet placed at the racetrack gaming facility in such zone. The minimum bid shall be a privilege fee of $2,500 per electronic gaming machine. If the racetrack gaming facility manager submits the highest bid, the lottery commission shall place the remaining electronic gaming machines at the racetrack gaming facility. If the lottery gaming facility manager submits the highest bid, the commission shall not place any additional electronic gaming machines at the racetrack gaming facility.

(3) In addition to any privilege fee paid pursuant to paragraph (2), each racetrack gaming facility manager shall pay a privilege fee of $2,500 for each electronic gaming machine placed at the racetrack gaming facility for which a privilege fee is not paid pursuant to paragraph (2).

(4) The racetrack gaming facility manager shall pay the privilege fees provided by this subsection to the executive director, who shall remit the entire amount to the state treasurer in accordance with K.S.A. 75-4215, and amendments thereto. Upon receipt of the remittance, the state treasurer shall deposit the entire amount in the state treasury and credit it to the expanded lottery act revenues fund.

History: L. 2007, ch. 110, § 13; Apr. 19.



74-8745 Information and data disclosure procedures; certain information confidential.

74-8745. Information and data disclosure procedures; certain information confidential. (a) All information and data required to be furnished to the Kansas lottery or the Kansas racing and gaming commission pursuant to K.S.A. 2015 Supp. 74-8741 through 74-8747, and amendments thereto, or which may otherwise be obtained, relative to the finances, earnings or revenue, except the net electronic gaming machine income, of any vendor shall be considered confidential and shall not be revealed in whole or in part without permission of the vendor, except (1) in the course of the necessary administration of the Kansas expanded lottery act, (2) upon the lawful order of a court of competent jurisdiction or (3) to a duly authorized law enforcement agency.

(b) All information and data pertaining to a vendor's criminal record, family and background furnished to or obtained by the Kansas lottery or Kansas racing and gaming commission pursuant to K.S.A. 2015 Supp. 74-8741 through 74-8747, and amendments thereto, from any source shall be considered confidential and shall not be revealed, in whole or part. Such information shall be released upon the lawful order of a court of competent jurisdiction or to a duly authorized law enforcement agency.

(c) Notice of the contents of any information released, except to a duly authorized law enforcement agency pursuant to this section, shall be given to any applicant, certificate holder or vendor in a manner prescribed by the rules and regulations adopted by the commission.

History: L. 2007, ch. 110, § 14; Apr. 19.



74-8746 Requirements for electronic gaming machines at parimutuel licensee locations; Sedgwick, Wyandotte and Crawford counties; exceptions.

74-8746. Requirements for electronic gaming machines at parimutuel licensee locations; Sedgwick, Wyandotte and Crawford counties; exceptions. (a) Except as provided in subsection (b):

(1) No electronic gaming machines shall be operated at a parimutuel licensee location in Sedgwick county unless, during the first full calendar year and each year thereafter in which electronic gaming machines are operated at such location, the parimutuel licensee conducts at such location at least 100 live greyhound races each calendar week for the number of weeks raced during calendar year 2003 with at least 13 live races conducted each day for not less than five days per week.

(2) No electronic gaming machines shall be operated at a parimutuel licensee location in Wyandotte county unless, during the first full calendar year and each year thereafter in which electronic gaming machines are operated at such location, the parimutuel licensee conducts live horse racing programs for at least 60 days, with at least 10 live races conducted each program, and must offer and make a reasonable effort to conduct a minimum number of three live races restricted for quarter horses each day and seven live thoroughbred races each day, of which not less than two races each day shall be limited to registered Kansas-bred horses apportioned in the same ratio that live races are offered, except that the licensee shall not be required to conduct the second live race restricted to Kansas-bred horses unless there are at least seven qualified entries for such race, and with at least 100 live greyhound races each calendar week for at least the same number of weeks raced during calendar year 2003, with at least 13 live races conducted each day for not less than five days per week.

(3) No electronic gaming machines shall be operated at a parimutuel licensee location in Crawford county unless, during the first full calendar year and each year thereafter in which electronic gaming machines are operated at such location, the parimutuel licensee conducts at such location at least 85 live greyhound races each calendar week for the number of weeks raced during calendar year 2003 in Sedgwick county, with at least 12 live races conducted each day for not less than five days per week.

(4) If a parimutuel licensee has not held live races pursuant to a schedule approved by the Kansas racing and gaming commission in the preceding 12 months, the Kansas racing and gaming commission shall hold a hearing to determine the number of days of live racing required for the remaining days of the first calendar year of operation to qualify for operation of electronic gaming machines. At such hearing, the commission shall receive testimony and evidence from affected breed groups, the licensee and others, as the Kansas racing and gaming commission deems appropriate concerning the schedule of live race days. The operation of electronic gaming machines shall not commence more than 90 days prior to the start of live racing at such facility.

(b) The Kansas racing and gaming commission may not grant exceptions to the requirements of subsection (a) for a parimutuel licensee conducting live racing unless such exception is in the form of an agreement which: (1) Is between the parimutuel licensee and the affected recognized greyhound or recognized horsemen's group, as defined in K.S.A. 74-8802, and amendments thereto; (2) has been approved by the appropriate official breed registering agencies; and (3) has been submitted to and approved by the commission. In the case of emergencies, weather related issues or immediate circumstances beyond the control of the licensee, the Kansas racing and gaming commission may grant an exception.

History: L. 2007, ch. 110, § 15; Apr. 19.



74-8747 Net electronic gaming machine income; distribution.

74-8747. Net electronic gaming machine income; distribution. (a) Net electronic gaming machine income from a racetrack gaming facility shall be distributed as follows:

(1) To the racetrack gaming facility manager, an amount equal to 25% of net electronic gaming machine income;

(2) 7% of net electronic gaming machine income shall be credited to the live horse racing purse supplement fund established by K.S.A. 2015 Supp. 74-8767, and amendments thereto, except that the amount of net electronic gaming machine income credited to the fund during any fiscal year from electronic gaming machines at a racetrack gaming facility shall not exceed an amount equal to the average of $3,750 per electronic gaming machine at each location and any moneys in excess of such amount shall be distributed between the state and the racetrack gaming facility manager in accordance with the racetrack gaming facility management contract;

(3) 7% of net electronic gaming machine income shall be credited to the live greyhound racing purse supplement fund established by K.S.A. 2015 Supp. 74-8767, and amendments thereto, except that the amount of net electronic gaming machine income credited to the fund during any fiscal year from electronic gaming machines at a racetrack gaming facility shall not exceed an amount equal to the average of $3,750 per electronic gaming machine at each location and any moneys in excess of such amount shall be distributed between the state and the racetrack gaming facility manager in accordance with the racetrack gaming facility management contract;

(4) (A) if the racetrack gaming facility is located in the northeast Kansas gaming zone and is not located within a city, include a provision for payment of an amount equal to 3% of the racetrack gaming facility revenues [*] to the county in which the racetrack gaming facility is located; or (B) if the racetrack gaming facility is located in the northeast Kansas gaming zone and is located within a city, include provision for payment of an amount equal to 1.5% of the racetrack gaming facility revenues [*] to the city in which the racetrack gaming facility is located and an amount equal to 1.5% of such revenues to the county in which such facility is located;

(5) (A) if the racetrack gaming facility is located in the southeast or south central Kansas gaming zone and is not located within a city, include a provision for payment of an amount equal to 2% of the racetrack gaming facility revenues [*] to the county in which the racetrack gaming facility is located and an amount equal to 1% of such revenues to the other county in such zone; or (B) if the racetrack gaming facility is located in the southeast or south central Kansas gaming zone and is located within a city, provide for payment of an amount equal to 1% of the racetrack gaming facility revenues [*] to the city in which the racetrack gaming facility is located, an amount equal to 1% of such revenues to the county in which such facility is located and an amount equal to 1% of such revenues to the other county in such zone;

(6) 2% of net electronic gaming machine income shall be credited to the problem gambling and addictions grant fund established by K.S.A. 2015 Supp. 79-4805, and amendments thereto;

(7) 1% of net electronic gaming machine income shall be credited to the Kansas horse fair racing benefit fund established by K.S.A. 74-8838, and amendments thereto;

(8) 40% of net electronic gaming machine income shall be credited to the expanded lottery act revenues fund; and

(9) 15% of electronic gaming machine income shall be used for gaming expenses, subject to agreement between the Kansas lottery and the racetrack gaming facility manager.

(b) A racetrack gaming facility management contract may include provisions for a parimutuel licensee or any other entity to pay the parimutuel licensee's expenses related to electronic gaming machines, as the executive director deems appropriate, subject to the requirements of subsection (a)(9).

History: L. 2007, ch. 110, § 16; Apr. 19.

* Reference should be to "net electronic gaming machine income."



74-8748 Kansas lottery commission; rules and regulations.

74-8748. Kansas lottery commission; rules and regulations. The Kansas lottery commission, upon the recommendation of the executive director, shall adopt rules and regulations necessary to carry out the purposes of this act. Temporary rules and regulations may be adopted by the commission without being subject to the provisions and requirements of K.S.A. 77-415 through 77-438, and amendments thereto, but shall be subject to approval by the attorney general as to legality and shall be filed with the secretary of state and published in the Kansas register.

History: L. 2007, ch. 110, § 17; Apr. 19.



74-8749 Electronic gaming machine operating criteria; pay out; link to central lottery communication system.

74-8749. Electronic gaming machine operating criteria; pay out; link to central lottery communication system. (a) Electronic gaming machines operated pursuant to this act, including those operated as lottery facility games, shall:

(1) Pay out an average of not less than 87% of the amount wagered over the life of the machine;

(2) be directly linked to a central lottery communications system to provide monitoring, auditing and other available program information to the Kansas lottery;

(3) be on-line and in constant communication with a central computer situated at a location determined by the executive director and specified in the lottery gaming facility or racetrack gaming facility management contract; and

(4) be subject to deactivation at any time by order of the executive director.

(b) The communications systems selected by the executive director shall not limit participation to only one electronic gaming machine manufacturer, distributor, supplier or provider. The lottery gaming facility manager or racetrack gaming facility manager shall lease or purchase for the Kansas lottery and at such gaming facility manager's expense all equipment necessary to implement such central communications and auditing functions.

History: L. 2007, ch. 110, § 18; Apr. 19.



74-8750 Examination and certification of electronic gaming machines, lottery facility games; confiscation of certain machines.

74-8750. Examination and certification of electronic gaming machines, lottery facility games; confiscation of certain machines. (a) Each specific type of electronic gaming machine and lottery facility game shall be approved by the Kansas racing and gaming commission. The Kansas racing and gaming commission shall examine prototypes of electronic gaming machines and lottery facility games and shall notify the lottery gaming facility manager or racetrack gaming facility manager which types of electronic gaming machines or lottery facility games are in compliance with the requirements of this act. The use of progressive electronic gaming machines is expressly permitted.

(b) No electronic gaming machine or lottery facility game shall be operated pursuant to this act unless the executive director of the racing and gaming commission first issues a certificate for such machine or game authorizing its use at a specified location. Each electronic gaming machine and lottery facility game shall have such certificate prominently displayed thereon. Any electronic gaming machine or lottery facility game which does not display the certificate required by this section is contraband and a public nuisance subject to confiscation by any law enforcement officer.

(c) The executive director of the racing and gaming commission shall require any manufacturer, supplier, provider, lottery gaming facility manager, racetrack gaming facility manager or other person seeking the examination and certification of electronic gaming machines or lottery facility games to pay the anticipated actual costs of the examination in advance. After the completion of the examination, the executive director of the Kansas racing and gaming commission shall refund any overpayment or charge and collect amounts sufficient to reimburse the executive director for any underpayment of actual costs. The executive director of the Kansas racing and gaming commission may contract for the examination of electronic gaming machines and lottery facility games required by this section, and may rely upon testing done by or for other states regulating electronic gaming machines or lottery facility games, if the executive director deems such testing to be reliable and in the best interest of the state of Kansas.

(d) The executive director of the Kansas lottery or the executive director of the Kansas racing and gaming commission may remove from play and confiscate any electronic gaming machine or gray machine that does not comply with the requirements of the Kansas expanded lottery act. Any electronic gaming machine that the executive director or the executive director of the racing and gaming commission determines has been modified or the design of which has been modified without the consent of the executive director of the Kansas lottery may be removed from play, confiscated by either such executive director and disposed of in any manner allowed by law.

History: L. 2007, ch. 110, § 19; Apr. 19.



74-8751 Rules and regulations; certification of certain persons connected with lottery gaming and racetrack gaming.

74-8751. Rules and regulations; certification of certain persons connected with lottery gaming and racetrack gaming. The Kansas racing and gaming commission, through rules and regulations, shall establish:

(a) A certification requirement, and enforcement procedure, for officers, directors, key employees and persons directly or indirectly owning a 0.5% or more interest in a lottery gaming facility manager or racetrack gaming facility manager. Such certification requirement shall include compliance with such security, fitness and background investigations and standards as the executive director of the Kansas racing and gaming commission deems necessary to determine whether such person's reputation, habits or associations pose a threat to the public interest of the state or to the reputation of or effective regulation and control of the lottery gaming facility or racetrack gaming facility. Any person convicted of any felony, a crime involving gambling or a crime of moral turpitude prior to applying for a certificate hereunder or at any time thereafter shall be deemed unfit. The Kansas racing and gaming commission shall conduct the security, fitness and background checks required pursuant to this subsection. Certification pursuant to this subsection shall not be assignable or transferable;

(b) a certification requirement, and enforcement procedure, for those persons, including electronic gaming machine manufacturers, technology providers and computer system providers, who propose to contract with a lottery gaming facility manager, a racetrack gaming facility manager or the state for the provision of goods or services related to a lottery gaming facility or racetrack gaming facility, including management services. Such certification requirements shall include compliance with such security, fitness and background investigations and standards of officers, directors, key gaming employees and persons directly or indirectly owning a 0.5% or more interest in such entity as the executive director of the Kansas racing and gaming commission deems necessary to determine whether such person's reputation, habits and associations pose a threat to the public interest of the state or to the reputation of or effective regulation and control of the lottery gaming facility or racetrack gaming facility. Any person convicted of any felony, a crime involving gambling or a crime of moral turpitude prior to applying for a certificate hereunder or at any time thereafter shall be deemed unfit. If the executive director of the racing and gaming commission determines the certification standards of another state are comprehensive, thorough and provide similar adequate safeguards, the executive director may certify an applicant already certified in such state without the necessity of a full application and background check.  The Kansas racing and gaming commission shall conduct the security, fitness and background checks required pursuant to this subsection. Certification pursuant to this subsection shall not be assignable or transferable;

(c) provisions for revocation of a certification required by subsection (a) or (b) upon a finding that the certificate holder, an officer or director thereof or a person directly or indirectly owning a 0.5% or more interest therein: (1) Has knowingly provided false or misleading material information to the Kansas lottery or its employees; or (2) has been convicted of a felony, gambling related offense or any crime of moral turpitude; and

(d) provisions for suspension, revocation or nonrenewal of a certification required by subsection (a) or (b) upon a finding that the certificate holder, an officer or director thereof or a person directly or indirectly owning a 0.5% or more interest therein: (1) Has failed to notify the Kansas lottery about a material change in ownership of the certificate holder, or any change in the directors or officers thereof; (2) is delinquent in remitting money owed to the Kansas lottery; (3) has violated any provision of any contract between the Kansas lottery and the certificate holder; or (4) has violated any provision of the Kansas expanded lottery act or any rule and regulation adopted hereunder.

History: L. 2007, ch. 110, § 20; Apr. 19.



74-8752 Inspection; investigation; approval of advertising; annual audits; open records exception.

74-8752. Inspection; investigation; approval of advertising; annual audits; open records exception. (a) The executive director of the Kansas lottery and the executive director of the Kansas racing and gaming commission, or their designees, may observe and inspect all electronic gaming machines, lottery facility games, lottery gaming facilities, racetrack gaming facilities and all related equipment and facilities operated by a lottery gaming facility manager or racetrack gaming facility manager.

(b) In addition to any other powers granted pursuant to this act, the executive director of the racing and gaming commission shall have the power to:

(1) Examine, or cause to be examined by any agent or representative designated by such executive director, any books, papers, records or memoranda of any lottery gaming facility manager or racetrack gaming facility manager, or of any business involved in electronic gaming machines or lottery facility games authorized pursuant to the Kansas expanded lottery act, for the purpose of ascertaining compliance with any provision of the Kansas lottery act, the Kansas expanded lottery act, or any rules and regulations adopted thereunder;

(2) investigate alleged violations of the Kansas expanded lottery act and alleged violations of any rules and regulations, orders and final decisions of the Kansas lottery commission, the executive director of the Kansas lottery, the Kansas racing and gaming commission or the executive director of the Kansas racing and gaming commission;

(3) request a court to issue subpoenas to compel access to or for the production of any books, papers, records or memoranda in the custody or control of any lottery gaming facility manager or racetrack gaming facility manager related to the management of the lottery gaming facility or racetrack gaming facility, or to compel the appearance of any lottery gaming facility manager or racetrack gaming facility manager for the purpose of ascertaining compliance with the provisions of the Kansas lottery act and the Kansas expanded lottery act or rules and regulations adopted thereunder;

(4) inspect and approve, prior to publication or distribution, all advertising by a lottery gaming facility manager or racetrack gaming facility manager which includes any reference to the Kansas lottery; and

(5) take any other action as may be reasonable or appropriate to enforce the provisions of the Kansas expanded lottery act and any rules and regulations, orders and final decisions of the executive director of the Kansas lottery, the Kansas lottery commission, the executive director of the Kansas racing commission or the Kansas racing and gaming commission.

(c) Appropriate security measures shall be required in any and all areas where electronic gaming machines and other lottery facility games authorized pursuant to the Kansas expanded lottery act are located or operated. The executive director of the Kansas racing and gaming commission shall approve all such security measures.

(d) The executive director of the Kansas racing and gaming commission shall require an annual audit of the operations of each lottery gaming facility and ancillary lottery gaming facility operations and each racetrack gaming facility as determined by the commission. Such audit shall be conducted by the Kansas racing and gaming commission or a licensed accounting firm approved by the executive director of the Kansas racing and gaming commission and shall be conducted at the expense of the lottery gaming facility manager or racetrack facility manager.

(e) None of the information disclosed pursuant to subsection (b) or (d) shall be subject to disclosure under the Kansas open records act, K.S.A. 45-216 et seq., and amendments thereto.

History: L. 2007, ch. 110, § 21; Apr. 19.



74-8753 Certain financing, tax abatement prohibited.

74-8753. Certain financing, tax abatement prohibited. (a) No revenue bonds, tax increment financing or similar financing shall be used to finance any part of any lottery gaming enterprise or any racetrack gaming facility.

(b) No state or local tax abatement shall apply to any part of any lottery gaming enterprise or any racetrack gaming facility.

History: L. 2007, ch. 110, § 22; Apr. 19.



74-8754 Claims; state and state officials held harmless; insurance provisions.

74-8754. Claims; state and state officials held harmless; insurance provisions. Each lottery gaming facility manager and each racetrack gaming facility manager shall hold the executive director, the commission and the state harmless from and defend any and all claims which may be asserted against the executive director, the commission and the state, or the agents or employees thereof, arising from the operation of electronic gaming machines, lottery facility games or other lottery-type games pursuant to the Kansas expanded lottery act. This section may be satisfied by procurement of insurance by the lottery gaming facility manager or racetrack gaming facility manager, naming the executive director, the commission and the state as additional insured parties. Procurement of such insurance by a lottery gaming facility manager shall be a lottery gaming facility expense of the lottery gaming facility and procurement of such insurance by a racetrack gaming facility manager shall be a racetrack gaming facility expense of the racetrack gaming facility. The provisions of this section shall not apply to any claims arising from a negligent act or omission or willful or malicious misconduct of the executive director, the commission or the state, or the agents or employees thereof.

History: L. 2007, ch. 110, § 23; Apr. 19.



74-8755 Consent to any action or garnishment by lottery gaming facility manager and racetrack gaming facility manager.

74-8755. Consent to any action or garnishment by lottery gaming facility manager and racetrack gaming facility manager. As a condition precedent to contracting for the privilege of being a lottery gaming facility manager or a racetrack gaming facility manager, such manager shall file with the secretary of state of this state a written and irrevocable consent that any action or garnishment proceeding may be commenced against such manager in the proper court of any county in this state by the service of process on a resident agent, and stipulating and agreeing that such service shall be valid and binding as if service had been made upon such manager. Such written consent shall state that the courts of this state have jurisdiction over the person of the lottery gaming facility manager or racetrack gaming facility manager and are the proper and convenient forum for such action and shall waive the right to request a change of jurisdiction or venue to a court outside this state and that all actions arising under this act and commenced by such manager shall be brought in this state's courts as the proper and convenient forum. Such consent shall be executed by the lottery gaming facility manager or racetrack gaming facility manager and, if a corporation, by the president and secretary of such corporate manager. Such consent shall be accompanied by a certified copy of the order or resolution of the board of directors, trustees or managers authorizing the president and secretary to execute the same.

History: L. 2007, ch. 110, § 24; Apr. 19.



74-8756 Wager, loan and credit restrictions; criminal penalties.

74-8756. Wager, loan and credit restrictions; criminal penalties. (a) Wagers shall be received only from a person at the location where the electronic gaming machine or lottery facility game is authorized pursuant to the Kansas expanded lottery act. No person present at such location shall place or attempt to place a wager on behalf of another person who is not present at such location.

(b) No employee or contractor of, or other person who has any legal affiliation with, a racetrack gaming facility manager shall loan money to or otherwise extend credit to patrons of the parimutuel licensee.

(c) No employee or contractor of, or other person who has any legal affiliation with, a lottery gaming facility manager shall loan money to or otherwise extend credit to patrons of a lottery gaming facility.

(d) Violation of this section is a class A nonperson misdemeanor upon a conviction for a first offense. Violation of this section is a severity level 9, nonperson felony upon conviction for a second or subsequent offense.

History: L. 2007, ch. 110, § 25; Apr. 19.



74-8757 Lottery gaming facilities; age restrictions.

74-8757. Lottery gaming facilities; age restrictions. (a) A person less than 21 years of age shall not be permitted in an area where electronic gaming machines or lottery facility games are being conducted, except for a person at least 18 years of age who is an employee of the lottery gaming facility manager or the racetrack gaming facility manager. No employee under age 21 shall perform any function involved in gaming by the patrons.

(b) No person under age 21 shall play or make a wager on an electronic gaming machine game or a lottery facility game.

History: L. 2007, ch. 110, § 26; Apr. 19.



74-8758 Racetrack gaming facility, lottery gaming facility wagering restrictions; penalties.

74-8758. Racetrack gaming facility, lottery gaming facility wagering restrictions; penalties. (a) Except as authorized in subsection (c), it is unlawful for any racetrack gaming facility manager, or any employee or agent thereof, to allow any person to play an electronic gaming machine game at a racetrack gaming facility, or share in winnings of such person, knowing such person to be:

(1) Less than 21 years of age;

(2) the executive director of the Kansas lottery, a member of the Kansas lottery commission or an employee of the Kansas lottery;

(3) the executive director, a member or an employee of the Kansas racing and gaming commission;

(4) an officer or employee of a vendor contracting with the Kansas lottery to supply gaming equipment or tickets to the Kansas lottery for use in the operation of any lottery conducted pursuant to the Kansas expanded lottery act;

(5) an employee or agent of the racetrack gaming facility manager;

(6) a spouse, child, stepchild, brother, stepbrother, sister, stepsister, parent or stepparent of a person described by subsection (a)(2), (a)(3), (a)(4) or (a)(5); or

(7) a person who resides in the same household as any person described by subsection (a)(2), (a)(3), (a)(4) or (a)(5).

Violation of this subsection is a class A nonperson misdemeanor upon conviction for a first offense. Violation of this subsection is a severity level 9, nonperson felony upon conviction for the second or a subsequent offense.

(b) Except as authorized in subsection (c), it is unlawful for any lottery gaming facility manager, or its employees or agents, to allow any person to play electronic gaming machines or lottery facility games at a lottery gaming facility or share in winnings of such person knowing such person to be:

(1) Under 21 years of age;

(2) the executive director of the Kansas lottery, a member of the Kansas lottery commission or an employee of the Kansas lottery;

(3) the executive director, a member or an employee of the Kansas racing and gaming commission;

(4) an employee or agent of the lottery gaming facility manager;

(5) an officer or employee of a vendor contracting with the Kansas lottery to supply gaming equipment to the Kansas lottery for use in the operation of any electronic gaming machine or lottery facility game conducted pursuant to the Kansas expanded lottery act;

(6) a spouse, child, stepchild, brother, stepbrother, sister, stepsister, parent or stepparent of a person described in subsection (b)(2), (b)(3), (b)(4) or (b)(5); or

(7) a person who resides in the same household as any person described by subsection (b)(2), (b)(3), (b)(4) or (b)(5).

Violation of this subsection is a class A nonperson misdemeanor upon conviction for a first offense. Violation of this subsection is a severity level 9, nonperson felony upon conviction for a second or subsequent offense.

(c) The executive director of the Kansas racing and gaming commission may authorize in writing any employee of the Kansas racing and gaming commission and any employee of a lottery vendor to play an electronic gaming machine game or a lottery facility game to verify the proper operation thereof with respect to security and contract compliance. Any prize awarded as a result of such ticket purchase shall become the property of the Kansas lottery and be added to the prize pools of subsequent electronic gaming machine games or lottery facility games. No money or merchandise shall be awarded to any employee playing an electronic gaming machine game or a lottery facility game pursuant to this subsection.

History: L. 2007, ch. 110, § 27; Apr. 19.



74-8759 Manipulating electronic gaming machine game or lottery facility game, penalty.

74-8759. Manipulating electronic gaming machine game or lottery facility game, penalty. Except for persons acting in accordance with rules and regulations of the Kansas racing and gaming commission or by written authority of the executive director of the Kansas racing and gaming commission in performing installation, maintenance and repair services, any person who, with the intent to manipulate the outcome, pay out or operation of an electronic gaming machine game or a lottery facility game, manipulates by physical, electrical or mechanical means the outcome, pay out or operation of such game shall be guilty of a severity level 8, nonperson felony.

History: L. 2007, ch. 110, § 28; Apr. 19.



74-8760 Unlawful wagering; penalties.

74-8760. Unlawful wagering; penalties. (a) Except in accordance with rules and regulations of the Kansas racing and gaming commission or by written authority from the executive director of the Kansas racing and gaming commission in performing installation, maintenance, inspection and repair services, it is a class A nonperson misdemeanor for the following to place a wager on or play an electronic gaming machine game or a lottery facility game at a lottery gaming facility in this state: The executive director of the Kansas lottery, a member of the Kansas lottery commission or any employee or agent of the Kansas lottery; the executive director, a member or any employee or agent of the Kansas racing and gaming commission; or the lottery gaming facility manager or any employee of the lottery gaming facility manager.

(b) Except in accordance with rules and regulations of the Kansas racing and gaming commission or by written authority from the executive director of the Kansas racing and gaming commission in performing installation, maintenance, inspection and repair services, it is a class A nonperson misdemeanor for the following to place a wager on or play an electronic gaming machine at a racetrack gaming facility in this state: The executive director of the Kansas lottery, a member of the Kansas lottery commission or any employee or agent of the Kansas lottery; the executive director, a member or any employee or agent of the Kansas racing and gaming commission; or the racetrack gaming facility manager or any employee of the racetrack gaming facility manager.

(c) It is a severity level 8, nonperson felony for any person playing or using any electronic gaming machine in Kansas knowingly to:

(1) Use other than a lawful coin or legal tender of the United States of America, or to use coin not of the same denomination as the coin intended to be used in an electronic gaming machine, except that in the playing of any electronic gaming machine or similar gaming device, it shall be lawful for any person to use gaming billets, tokens or similar objects therein which are approved by the Kansas racing and gaming commission;

(2) possess or use, while on premises where electronic gaming machines are authorized pursuant to the Kansas expanded lottery act, any cheating or thieving device, including, but not limited to, tools, wires, drills, coins attached to strings or wires or electronic or magnetic devices to facilitate removing from any electronic gaming machine any money or contents thereof, except that a duly authorized agent or employee of the Kansas racing and gaming commission, lottery gaming facility manager or racetrack gaming facility manager may possess and use any of the foregoing only in furtherance of the agent's or employee's employment at the lottery gaming facility or racetrack gaming facility; or

(3) possess or use while on the premises of a lottery gaming facility or racetrack gaming facility, or any location where electronic gaming machines are authorized pursuant to this act, any key or device designed for the purpose of or suitable for opening or entering any electronic gaming machine or similar gaming device or drop box.

(d) Any duly authorized agent or employee of the Kansas racing and gaming commission, a lottery gaming facility manager or a racetrack gaming facility manager may possess and use any of the devices described in subsections (c)(3) and (c)(4) in furtherance of inspection or testing as provided in the Kansas expanded lottery act or in furtherance of such person's employment at any location where any electronic gaming machine or similar gaming device or drop box is authorized pursuant to the Kansas expanded lottery act.

History: L. 2007, ch. 110, § 29; Apr. 19.



74-8761 Gray machines prohibited; penalties.

74-8761. Gray machines prohibited; penalties. It shall be a severity level 9, nonperson felony for any person to place in operation or continue to have in place any gray machine for use by members of the public at any location in this state.

History: L. 2007, ch. 110, § 30; Apr. 19.



74-8762 Restrictions on state and local officials and affiliated persons; penalties.

74-8762. Restrictions on state and local officials and affiliated persons; penalties. (a) As used in this section:

(1) "Affiliated person" means:

(A) Any member of the immediate family of a state or local official; or

(B) any partnership, firm, corporation or limited liability company with which a state or local official is associated or in which a state or local official has an interest, or any partner, officer, director or employee thereof while the state or local official is associated with such partnership, firm, corporation or company.

(2) "State or local official" means any person who, on or after January 9, 2006, is:

(A) Any state officer or employee required to file a written statement of substantial interests pursuant to the state governmental ethics law and any other state officer or employee with responsibility for matters affecting activities or operations of any lottery gaming facility or racetrack gaming facility;

(B) the governor or any full-time professional employee of the office of the governor;

(C) any member of the legislature and any full-time professional employee of the legislature;

(D) any justice of the supreme court, judge of the court of appeals or judge of the district court;

(E) the head of any state agency, the assistant or deputy heads of any state agency, or the head of any division within a state agency; or

(F) any member of the governing body of a city or county where a lottery gaming facility or racetrack gaming facility is located; any municipal or county judge of such city or county; any city, county or district attorney of such city or county; and any member of or attorney for the planning board or zoning board of such city or county and any professional planner or consultant regularly employed or retained by such planning board or zoning board.

(b) No state or local official or affiliated person shall hold, directly or indirectly, an interest in, be employed by, represent or appear for a lottery gaming facility or racetrack gaming facility, or for any lottery gaming facility manager or racetrack gaming facility manager, or any holding or intermediary company with respect thereto, in connection with any cause, application or matter.

No state or local official or affiliated person shall represent, appear for or negotiate on behalf of any person submitting a proposal for a lottery gaming facility or racetrack gaming facility, or on behalf of any lottery gaming facility manager or racetrack gaming facility manager, or any holding or intermediary company with respect thereto, in connection with any cause, application or matter.

(c) No state or local official or affiliated person, within five years immediately subsequent to the termination of the office or employment of the official, shall hold, directly or indirectly, an interest in, be employed by or represent, appear for or negotiate on behalf of any person submitting a proposal for a lottery gaming facility or racetrack gaming facility, or on behalf of any lottery gaming facility manager or racetrack gaming facility manager, in connection with any cause, application or matter, or on behalf of any holding or intermediary company with respect thereto, in connection with any phase of development of a lottery gaming facility or racetrack gaming facility or any other matter whatsoever related to activities or operations of a lottery gaming facility or racetrack gaming facility.

(d) No state or local official shall solicit or accept, directly or indirectly, any complimentary service or discount from any person submitting a proposal for a lottery gaming facility or racetrack gaming facility, or from any lottery gaming facility manager or racetrack gaming facility manager, which such official knows or has reason to know is other than a service or discount that is offered to members of the general public in like circumstance.

(e) No state or local official shall influence, or attempt to influence, by use of official authority, the decision of the Kansas lottery commission, lottery gaming facility review board or Kansas racing and gaming commission pursuant to this act; the investigation of a proposal for a lottery gaming facility or racetrack gaming facility pursuant to this act; or any proceeding to enforce the provisions of this act or rules and regulations of the Kansas lottery commission or Kansas racing and gaming commission. Any such attempt shall be reported promptly to the attorney general.

(f) Willful violation of this section is a class A misdemeanor.

History: L. 2007, ch. 110, § 31; Apr. 19.



74-8763 Criminal history records check.

74-8763. Criminal history records check. Each person subject to a background check pursuant to the Kansas expanded lottery act shall be subject to a state and national criminal history records check which conforms to applicable federal standards for the purpose of verifying the identity of the applicant and whether the person has been convicted of any crime that would disqualify the person from engaging in activities pursuant to this act. The executive director is authorized to use the information obtained from the national criminal history record check to determine the person's eligibility to engage in such activities.

History: L. 2007, ch. 110, § 32; Apr. 19.



74-8764 Problem gambling; posting information signs; failure to post, penalty.

74-8764. Problem gambling; posting information signs; failure to post, penalty. Each lottery gaming facility manager and each racetrack gaming facility manager shall post one or more signs at the location where such manager operates electronic gaming machines or lottery facility games to inform patrons of the toll-free number available to provide information and referral services regarding compulsive or problem gambling. The text shall be determined by the executive director of the Kansas racing and gaming commission. Failure by a lottery gaming facility manager or racetrack gaming facility manager to post and maintain such signs shall be cause for the imposition of a fine not to exceed $500 per day.

History: L. 2007, ch. 110, § 33; Apr. 19.



74-8765 Major procurement contract restrictions inapplicable.

74-8765. Major procurement contract restrictions inapplicable. The Kansas lottery, lottery gaming facility managers, racetrack gaming facility managers, lottery gaming facility management contracts and racetrack gaming facility management contracts under the Kansas expanded lottery act shall not be subject to the provisions of and restrictions on major procurement contracts, including, but not limited to, the provisions of K.S.A. 74-8705, and amendments thereto.

History: L. 2007, ch. 110, § 34; Apr. 19.



74-8766 Expanded lottery receipts fund established; separate accounts for each facility.

74-8766. Expanded lottery receipts fund established; separate accounts for each facility. (a) There is hereby established in the state treasury the expanded lottery receipts fund. Separate accounts shall be maintained in such fund for receipt of moneys from each lottery gaming facility manager and racetrack gaming facility manager. All expenditures from the fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive director for the purposes set forth in this act.

(b) All lottery gaming facility revenues from lottery gaming facilities and all net electronic gaming machine income from racetrack gaming facilities shall be paid daily and electronically to the executive director. The executive director shall remit all moneys received therefrom to the state treasurer in accordance with K.S.A. 75-4215, and amendments thereto. Upon receipt of the remittance, the state treasurer shall deposit the entire amount in the state treasury and credit it to the respective account maintained for the lottery gaming facility manager or racetrack gaming facility manager in the expanded lottery receipts fund.

(c) The executive director shall certify weekly to the director of accounts and reports the percentages or amounts to be transferred from each account maintained in the expanded lottery receipts fund to the expanded lottery act revenues fund, the live horse racing supplement fund, the live greyhound racing purse supplement fund and the problem gambling and addictions grant fund, as provided by the lottery gaming facility management contract or K.S.A. 2015 Supp. 74-8747, and amendments thereto. Upon receipt of the certification, the director of accounts and reports shall transfer amounts from each such account in accordance with the certification of the executive director. Once each month, the executive director shall cause amounts from each such account to be paid to cities, counties and lottery gaming facility managers in accordance with the lottery gaming facility management contract and to racetrack gaming facility managers in accordance with K.S.A. 2015 Supp. 74-8747, and amendments thereto.

(d) Amounts remaining in an account in the expanded lottery receipts fund after transfers and payments pursuant to subsection (c) shall be distributed in accordance with the related lottery gaming facility management contract or racetrack gaming facility management contract.

History: L. 2007, ch. 110, § 35; Apr. 19.



74-8767 Live horse racing purse and live greyhound racing purse supplemental fund; authorized uses.

74-8767. Live horse racing purse and live greyhound racing purse supplemental fund; authorized uses. (a) (1) There is hereby established in the state treasury the live horse racing purse supplement fund.

(2) Twenty-five percent of all moneys credited to the live horse racing purse supplement fund shall be transferred to the Kansas horse breeding development fund created pursuant to K.S.A. 74-8829, and amendments thereto. Two percent of the moneys credited to the live horse racing purse supplement fund shall be distributed to the official registering agency designated pursuant to K.S.A. 74-8830, and amendments thereto, to be used for horse registration, administration, development, representation and promotion of the Kansas horse racing and breeding industries. A complete financial accounting for the use of the funds received pursuant to this subsection shall be provided annually to the Kansas racing and gaming commission. Fifty percent of the moneys credited to the Kansas horse breeding development fund pursuant to this section shall be used as purse supplements for registered Kansas-bred foals and distributed based upon recommendation from the official horse breed registering agency and approval of the Kansas racing and gaming commission. The balance of funds credited to the Kansas horse breeding development fund pursuant to this section shall be used as breed awards for registered Kansas-bred broodmares and stallions. The Kansas racing and gaming commission shall distribute such moneys credited to the Kansas horse breeding development fund in accordance with K.S.A. 74-8829, and amendments thereto.

(3) Based on the contribution to the Kansas horse racing and breeding industries in Kansas, the balance in the live horse race purse supplement fund shall be distributed in accordance with rules and regulations adopted by the Kansas racing and gaming commission with recommendations by the official registering agency designated pursuant to K.S.A. 74-8830, and amendments thereto.

(b) There is hereby established in the state treasury the live greyhound racing purse supplement fund. Moneys available in such fund shall be paid to the parimutuel licensees for distribution as purse supplements in accordance with rules and regulations of the Kansas racing and gaming commission. Such rules and regulations shall provide that 25% of the total amount credited to such fund shall be transferred to the credit of the Kansas greyhound breeding development fund, created pursuant to K.S.A. 74-8831, and amendments thereto. Moneys transferred into the Kansas greyhound breeding development fund pursuant to this section shall be used to supplement special stake races and enhance the amount per point paid to the owners of Kansas-whelped greyhounds which win live races at Kansas greyhound tracks in accordance with Kansas racing and gaming commission rules and regulations. Upon the recommendation of the official greyhound breed registry, the Kansas racing and gaming commission may transfer moneys from the Kansas greyhound breeding development fund to the live greyhound racing purse supplement fund.

(c) All purse supplements paid pursuant to this act shall be according to the point schedule in effect on January 1, 2003, at the respective parimutuel licensee locations. All purse supplements paid pursuant to this section shall be in addition to purses and supplements paid under K.S.A. 74-8801 et seq., and amendments thereto.

History: L. 2007, ch. 110, § 36; Apr. 19.



74-8768 Expanded lottery act revenues fund; authorized uses.

74-8768. Expanded lottery act revenues fund; authorized uses. (a) There is hereby created the expanded lottery act revenues fund in the state treasury. All expenditures and transfers from such fund shall be made in accordance with appropriation acts. All moneys credited to such fund shall be expended or transferred only for the purposes of reduction of state debt, state infrastructure improvements, the university engineering initiative act, reduction of local ad valorem tax in the same manner as provided for allocation of amounts in the local ad valorem tax reduction fund and reduction of the unfunded actuarial liability of the system attributable to the state of Kansas and participating employers under K.S.A. 74-4931, and amendments thereto, by the Kansas public employees retirement system.

(b) On July 1, 2012, July 1, 2013, July 1, 2014, July 1, 2015, July 1, 2016, July 1, 2017, July 1, 2018, July 1, 2019, July 1, 2020, and July 1, 2021, or as soon thereafter such date as moneys are available, the first $10,500,000 credited to the expanded lottery act revenues fund shall be transferred by the director of accounts and reports from the expanded lottery act revenues fund in one or more substantially equal amounts, to each of the following: The Kan-grow engineering fund – KU, Kan-grow engineering fund – KSU and Kan-grow engineering fund – WSU. Each such special revenue fund shall receive $3,500,000 annually in each of such years. Commencing in fiscal year 2014, after such transfer has been made, 50% of the remaining moneys credited to the fund shall be transferred on a quarterly basis by the director of accounts and reports from the fund to the Kansas public employees retirement system fund to be applied to reduce the unfunded actuarial liability of the system attributable to the state of Kansas and participating employers under K.S.A. 74-4931 et seq., and amendments thereto, until the system as a whole attains an 80% funding ratio as certified by the board of trustees of the Kansas public employees retirement system.

History: L. 2007, ch. 110, § 37; L. 2011, ch. 109, § 9; L. 2012, ch. 171, § 30; July 1.



74-8769 Background checks.

74-8769. Background checks. Each person subject to a background check pursuant to the Kansas expanded lottery act shall be subject to a state and national criminal history records check which conforms to applicable federal standards for the purpose of verifying the identity of the applicant and whether the person has been convicted of any crime that would disqualify the person from engaging in activities pursuant to this act. The executive director of the Kansas racing and gaming commission is authorized to use the information obtained from the national criminal history record check to determine the person's eligibility to engage in such activities.

History: L. 2007, ch. 110, § 38; Apr. 19.



74-8770 Local government taxes prohibited.

74-8770. Local government taxes prohibited. (a) No taxes, fees, charges, transfers or distributions, other than those provided for in the Kansas expanded lottery act, shall be made or levied by any city, county or other municipality from or against lottery gaming facility revenues of lottery gaming facilities or net electronic gaming machine income of racetrack gaming facilities.

(b) All sales of games on electronic gaming machines authorized by the Kansas expanded lottery act shall be exempt from sales taxes imposed pursuant to K.S.A. 12-187 et seq., and 79-3601 et seq., and amendments thereto.

History: L. 2007, ch. 110, § 39; Apr. 19.



74-8771 Transportation of gaming devices, exemption from federal act.

74-8771. Transportation of gaming devices, exemption from federal act. Pursuant to section 2 of the federal act entitled "An Act to Prohibit Transportation of Gambling Devices in Interstate and Foreign Commerce," 15 U.S.C. §§ 1171 through 1777, the state of Kansas, acting by and through the duly elected and qualified members of the legislature, does hereby in this section, and in accordance with and in compliance with the provisions of section 2 of such federal act, declare and proclaims that it is exempt from the provision of section 2 of such federal act to the extent that such gambling devices as described therein are being transported to or from the Kansas lottery or to or from a lottery gaming facility or racetrack gaming facility or a location within the state of Kansas where such gambling devices are authorized pursuant to the Kansas expanded lottery act.

History: L. 2007, ch. 110, § 40; Apr. 19.



74-8772 Kansas racing and gaming commission; rules and regulations.

74-8772. Kansas racing and gaming commission; rules and regulations. The Kansas racing and gaming commission shall adopt such rules and regulations as the commission deems necessary to carry out the duties and functions of the commission pursuant to the Kansas expanded lottery act. Such rules and regulations shall include, but not be limited to, rules and regulations:

(a) Promoting the integrity of the gaming and finances of lottery gaming facilities and racetrack gaming facilities and shall meet or exceed industry standards for monitoring and controlling the gaming and finances of lottery gaming facility operations and racetrack gaming facility operations and shall give the Kansas racing and gaming commission sufficient authority to monitor and control the gaming operation and to ensure its integrity and security;

(b) prescribing the on-site security arrangements for lottery gaming facilities and racetrack gaming facilities;

(c) requiring reporting of information about any lottery gaming facility manager or racetrack gaming facility manager, and its employees, vendors and finances, necessary or desirable to ensure the security of lottery gaming facility and racetrack gaming facility operations. None of the information disclosed pursuant to this subsection shall be subject to disclosure under the Kansas open records act;

(d) requiring reporting and auditing of financial information of lottery gaming facility managers and racetrack gaming facility managers, including, but not limited to, the reporting of profits or losses incurred by lottery gaming facility managers and racetrack gaming facility managers and the reporting of such other information as the Kansas racing and gaming commission requires to determine compliance with the Kansas expanded lottery act and rules and regulations adopted hereunder. None of the information disclosed pursuant to this subsection shall be subject to disclosure under the Kansas open records act; and

(e) provisions for oversight of all lottery gaming facility operations and racetrack gaming facility operations, including, but not limited to, oversight of internal controls; oversight of security of facilities; performance of background investigations, determination of qualifications and credentialing of employees, contractors and agents of lottery gaming facility managers, ancillary lottery gaming facility operations and racetrack gaming facilities; auditing of lottery gaming facility revenues and net electronic gaming machine income of racetrack gaming facilities; enforcement of all state laws; and maintenance of the integrity of lottery gaming facility and racetrack gaming facility operations.

History: L. 2007, ch. 110, § 41; Apr. 19.



74-8773 Employment of officers and employees; unclassified service.

74-8773. Employment of officers and employees; unclassified service. The Kansas racing and gaming commission shall appoint or employ such officers and employees as the commission deems necessary to implement, administer and enforce the provisions of the Kansas expanded lottery act and may designate not more than 25 of such officers and employees to be in the unclassified service under the Kansas civil service act.

History: L. 2007, ch. 110, § 42; Apr. 19.






Article 88 PARIMUTUEL RACING

74-8801 Title and application of act.

74-8801. Title and application of act. K.S.A. 74-8801 through 74-8839 and amendments thereto shall be known and may be cited as the Kansas parimutuel racing act and shall apply to all horse race meetings at which parimutuel wagering is used or intended to be used and to all greyhound race meetings at which parimutuel wagering is used or intended to be used.

History: L. 1987, ch. 112, § 1; L. 1994, ch. 146, § 1; July 1.



74-8802 Definitions.

74-8802. Definitions. As used in the Kansas parimutuel racing act unless the context otherwise requires:

(a) "Breakage" means the odd cents by which the amount payable on each dollar wagered exceeds:

(1) A multiple of $.10, for parimutuel pools from races conducted in this state; and

(2) a multiple of such other number of cents as provided by law of the host jurisdiction, for interstate combined wagering pools.

(b) "Commission" means the Kansas racing and gaming commission created by this act.

(c) "Concessionaire licensee" means a person, partnership, corporation or association licensed by the commission to utilize a space or privilege within a racetrack facility to sell goods or services.

(d) "Contract" means an agreement, written or oral, between two or more persons, partnerships, corporations or associations, or any combination thereof, which creates an obligation between the parties.

(e) "Crossover employment" means a situation in which an occupational licensee is concurrently employed at the same racing facility by an organization licensee and a facility owner licensee or facility manager licensee.

(f) "Dual racetrack facility" means a racetrack facility for the racing of both horses and greyhounds or two immediately adjacent racetrack facilities, owned by the same licensee, one for racing horses and one for racing greyhounds.

(g) "Executive director" means the executive director of the commission.

(h) "Facility manager licensee" means a person, partnership, corporation or association licensed by the commission and having a contract with an organization licensee to manage a racetrack facility.

(i) "Facility owner licensee" means a person, partnership, corporation or association, or the state of Kansas or any political subdivision thereof, licensed by the commission to construct or own a racetrack facility but does not mean an organization licensee which owns the racetrack facility in which it conducts horse or greyhound racing.

(j) "Fair association" means an association organized pursuant to K.S.A. 2-125 et seq. and amendments thereto or a nonprofit association determined by the commission to be otherwise organized to conduct fair activities pursuant to findings of fact entered by the commission in a license order.

(k) "Financial interest" means an interest that could result directly or indirectly in receiving a pecuniary gain or sustaining a pecuniary loss as a result of ownership or interest in a business entity or activity or as a result of a salary, gratuity or other compensation or remuneration from any person.

(l) "Greyhound" means any greyhound breed of dog properly registered with the national greyhound association of Abilene, Kansas.

(m) "Horsemen's association" means any association or corporation:

(1) All officers, directors, members and shareholders of which are licensed owners of horses or licensed trainers of horses, or both;

(2) which is applying for or has been issued a facility owner license authorizing ownership of Eureka Downs, Anthony Downs or a racetrack facility on or adjacent to premises used by a fair association to conduct fair activities; and

(3) none of the officers, directors, members or shareholders of which holds another facility owner license or is an officer, director, member or shareholder of another facility owner licensee.

(n) "Horsemen's nonprofit organization" means any nonprofit organization:

(1) All officers, directors, members or shareholders of which are licensed owners of horses or licensed trainers of horses, or both; and

(2) which is applying for or has been issued an organization license authorizing the conduct of horse races at Eureka Downs, Anthony Downs or a racetrack facility on or adjacent to premises used by a fair association to conduct fair activities.

(o) "Host facility" means the racetrack at which the race is run or, if the race is run in a jurisdiction which is not participating in the interstate combined wagering pool, the racetrack or other facility which is designated as the host facility.

(p) "Host jurisdiction" means the jurisdiction where the host facility is located.

(q) "Interstate combined wagering pool" means a parimutuel pool established in one jurisdiction which is combined with comparable parimutuel pools from one or more racing jurisdictions for the purpose of establishing the amount of money returned on a successful wager in the participating jurisdictions.

(r) "Intertrack wagering" means wagering on a simulcast race at a licensed racetrack facility or at a facility which is licensed in its racing jurisdiction to conduct live races.

(s) "Intrastate combined wagering pool" means a parimutuel pool which is combined with comparable parimutuel pools from one or more racetrack facilities for the purpose of establishing the amount of money returned on a successful wager at the participating racetrack facilities.

(t) "Kansas-whelped greyhound" means a greyhound whelped and raised in Kansas for the first six months of its life.

(u) "Minus pool" means a parimutuel pool in which, after deducting the takeout, not enough money remains in the pool to pay the legally prescribed minimum return to those placing winning wagers, and in which the organization licensee would be required to pay the remaining amount due.

(v) "Nonprofit organization" means:

(1) A corporation which is incorporated in Kansas as a not-for-profit corporation pursuant to the Kansas general corporation code and the net earnings of which do not inure to the benefit of any shareholder, individual member or person; or

(2) a fair association.

(w) "Occupation licensee" means a person licensed by the commission to perform an occupation or provide services which the commission has identified as requiring a license pursuant to this act.

(x) "Off-track wagering" means wagering on a simulcast race at a facility which is not licensed in its jurisdiction to conduct live races.

(y) "Organization licensee" means a nonprofit organization licensed by the commission to conduct races pursuant to this act and, if the license so provides, to construct or own a racetrack facility.

(z) "Parimutuel pool" means the total money wagered by individuals on one or more horses or greyhounds in a particular horse or greyhound race to win, place or show, or combinations thereof, as established by the commission, and, except in the case of an interstate or intrastate combined wagering pool, held by the organization licensee pursuant to the parimutuel system of wagering. There is a separate parimutuel pool for win, for place, for show and for each of the other forms of betting provided for by the rules and regulations of the commission.

(aa) "Parimutuel wagering" means a form of wagering on the outcome of horse and greyhound races in which those who wager purchase tickets of various denominations on one or more horses or greyhounds and all wagers for each race are pooled and the winning ticket holders are paid prizes from such pool in amounts proportional to the total receipts in the pool.

(bb) "Race meeting" means one or more periods of racing days during a calendar year designated by the commission for which an organization licensee has been approved by the commission to hold live or simulcast horse or greyhound races at which parimutuel wagering is conducted, including such additional time as designated by the commission for the conduct of official business before and after the races.

(cc) "Racetrack facility" means a racetrack within Kansas used for the racing of horses or greyhounds, or both, including the track surface, grandstands, clubhouse, all animal housing and handling areas, other areas in which a person may enter only upon payment of an admission fee or upon presentation of authorized credentials and such additional areas as designated by the commission.

(dd) "Racing jurisdiction" or "jurisdiction" means a governmental authority which is responsible for the regulation of live or simulcast racing in its jurisdiction.

(ee) "Racing or wagering equipment or services licensee" means any person, partnership, corporation or association licensed by the commission to provide integral racing or wagering equipment or services, as designated by the commission, to an organization licensee.

(ff) "Recognized greyhound owners' group" means the duly recognized group elected in accordance with rules and regulations of the commission by a majority of the Kansas licensed greyhound owners at the racetrack facility voting in the election. The commission may designate an organization such as the national greyhound association of Abilene, Kansas, to conduct the election.

(gg) "Recognized horsemen's group" means the duly recognized group, representing the breeds of horses running at a racetrack facility, elected in accordance with rules and regulations of the commission by a majority of the licensed owners and trainers at the racetrack facility voting in the election. If the licensee does not have a recognized horsemen's group, the commission shall designate as the recognized horsemen's group one that serves another organization licensee, but not one that serves a fair association organization licensee.

(hh) "Simulcast" means a live audio-visual broadcast of an actual horse or greyhound race at the time it is run.

(ii) "Takeout" means the total amount of money withheld from each parimutuel pool for the payment of purses, taxes and the share to be kept by the organization licensee. Takeout does not include the breakage. The balance of each pool less the breakage is distributed to the holders of winning parimutuel tickets.

History: L. 1987, ch. 112, § 2; L. 1989, ch. 246, § 1; L. 1992, ch. 27, § 1; L. 1992, ch. 286, § 1; L. 1994, ch. 228, § 1; L. 1994, ch. 332, § 1; L. 1996, ch. 145, § 1; L. 1998, ch. 178, § 1; May 21.



74-8803 Kansas racing and gaming commission.

74-8803. Kansas racing and gaming commission. (a) There is hereby created the Kansas racing and gaming commission, consisting of five members who shall be appointed by the governor, subject to confirmation by the senate as provided by K.S.A. 75-4315b and amendments thereto. Except as provided by K.S.A. 46-2601 and amendments thereto, no person appointed to the commission shall exercise any power, duty or function as a member of the commission until confirmed by the senate.

(b) Before appointing any person as a member of the commission, the governor shall cause the Kansas bureau of investigation to conduct a criminal history record check and background investigation of the person.

(c) The members of the commission shall meet the following qualifications:

(1) Each member shall be a citizen of the United States and an actual resident of Kansas at the time of appointment and during such member's term of office with the commission;

(2) each member shall have been a resident of Kansas for a continuous period of not less than five years immediately preceding appointment to the commission; and

(3) no member shall have been convicted of a felony under the laws of any state or of the United States at any time prior to appointment or during such member's term of office with the commission.

(d) The governor shall make appointments to the commission in such a manner that:

(1) Not more than three members belong to the same political party at the time of appointment and during their terms of office with the commission; and

(2) subject to the provisions of K.S.A. 75-4315c and amendments thereto each congressional district has at least one member residing in such district at the time of appointment.

(e) Except as provided by subsection (f), each member appointed before July 1, 1995, shall be appointed for a term of three years and until a successor is appointed and confirmed. Each member appointed on or after July 1, 1995, shall be appointed for a term of four years and until a successor is appointed and confirmed.

(f) The terms of members who are serving on the commission on the effective date of this act shall expire on January 15, of the year in which such member's term would have expired under the provisions of this section prior to amendment by this act.  Thereafter, members shall be appointed for terms of four years and until their successors are appointed and confirmed.

(g) A vacancy on the commission shall be filled for the unexpired term by appointment by the governor.

(h) The commission shall meet at such times and places within this state as the chairperson or a majority of the commission members determines. A majority of the members shall constitute a quorum for the conduct of commission business.

(i) The governor shall designate a member of the commission as chairperson of the commission, to serve in that capacity at the pleasure of the governor.  The members of the commission annually shall elect a vice-chairperson and secretary from the membership of the commission.

(j) Members of the commission shall receive such compensation as determined by the governor, subject to the limitations of appropriations therefor, and, when attending meetings of the commission, or a subcommittee meeting thereof approved by the commission, shall be paid subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223 and amendments thereto.

History: L. 1987, ch. 112, § 3; L. 1992, ch. 262, § 14; L. 1995, ch. 241, § 19; L. 1995, ch. 255, § 7; L. 1996, ch. 256, § 20; July 1.



74-8803a Same; renamed.

74-8803a. Same; renamed. (a) On the effective date of this act the Kansas racing commission shall be and is hereby officially designated as the Kansas racing and gaming commission.

(b) On and after the effective date of this act, whenever the Kansas racing commission, or words of like effect, is referred to or designated by a statute, contract or other document, created before the effective date of this act, such reference or designation shall mean and apply to the Kansas racing and gaming commission.

(c) Nothing in this act shall be construed as abolishing or reestablishing the Kansas racing commission.

History: L. 1996, ch. 256, § 18; July 1.



74-8804 Powers and duties of commission.

74-8804. Powers and duties of commission. (a) During race meetings, the commission and its designated employees may observe and inspect all racetrack facilities operated by licensees and all racetracks simulcasting races to racetrack facilities in Kansas, including, but not limited to, all machines, equipment and facilities used for parimutuel wagering.

(b) Commission members and presiding officers may administer oaths and take depositions to the same extent and subject to the same limitations as would apply if the deposition was in aid of a civil action in the district court.

(c) The commission may examine, or cause to be examined by any agent or representative designated by the commission, any books, papers, records or memoranda of any licensee, or of any racetrack or business involved in simulcasting races to racetrack facilities in Kansas, for the purpose of ascertaining compliance with any provision of this act or any rule and regulation adopted hereunder.

(d) The commission may issue subpoenas to compel access to or for the production of any books, papers, records or memoranda in the custody or control of any licensee or officer, member, employee or agent of any licensee, or to compel the appearance of any licensee or officer, member, employee or agent of any licensee, or of any racetrack or business involved in simulcasting races to racetrack facilities in this state, for the purpose of ascertaining compliance with any of the provisions of this act or any rule and regulation adopted hereunder. Subpoenas issued pursuant to this subsection may be served upon individuals and corporations in the same manner provided in K.S.A. 60-304, and amendments thereto, for the service of process by any officer authorized to serve subpoenas in civil actions or by the commission or an agent or representative designated by the commission. In the case of the refusal of any person to comply with any such subpoena, the executive director may make application to the district court of any county where such books, papers, records, memoranda or person is located for an order to comply.

(e) The commission shall allocate equitably race meeting dates, racing days and hours to all organization licensees and assign such dates and hours so as to minimize conflicting dates and hours within the same geographic market area.

(f) The commission shall have the authority, after notice and an opportunity for hearing in accordance with rules and regulations adopted by the commission, to exclude, or cause to be expelled, from any race meeting or racetrack facility, or to prohibit a licensee from conducting business with any person:

(1) Who has violated the provisions of this act or any rule and regulation or order of the commission;

(2) who has been convicted of a violation of the racing or gambling laws of this or any other state or of the United States or has been adjudicated of committing as a juvenile an act which, if committed by an adult, would constitute such a violation; or

(3) whose presence, in the opinion of the commission, reflects adversely on the honesty and integrity of horse or greyhound racing or interferes with the orderly conduct of a race meeting.

(g) The commission shall review and approve all proposed construction and major renovations to racetrack facilities owned or leased by licensees.

(h) The commission shall review and approve all proposed contracts with racetracks or businesses involved in simulcasting races to racetrack facilities in Kansas.

(i) The commission may suspend a horse or greyhound from participation in races if such horse or greyhound has been involved in any violation of the provisions of this act or any rule and regulation or order of the commission.

(j) The commission, within 72 hours after any action taken by a steward or racing judge and upon appeal by any interested party or upon its own initiative, may overrule any decision of a steward or racing judge, other than a decision regarding disqualifications for interference during the running of a race, if the preponderance of evidence indicates that:

(1) The steward or racing judge mistakenly interpreted the law;

(2) new evidence of a convincing nature is produced; or

(3) the best interests of racing and the state may be better served.

A decision of the commission to overrule any decision of a steward or racing judge shall not change the distribution of parimutuel pools to the holders of winning tickets. A decision of the commission which would affect the distribution of purses in any race shall not result in a change in that distribution unless a written claim is submitted to the commission within 48 hours after completion of the contested race by one of the owners or trainers of a horse or greyhound which participated in such race and a preponderance of evidence clearly indicates to the commission that one or more of the grounds for protest, as provided for in rules and regulations of the commission, has been substantiated.

(k) The commission, after notice and a hearing in accordance with rules and regulations adopted by the commission, may impose a civil fine not exceeding $5,000 for each violation of any provision of this act, or any rule and regulation of the commission, for which no other penalty is provided.

(l) The commission shall adopt rules and regulations specifying and regulating:

(1) Those drugs and medications which may be administered, and possessed for administration, to a horse or greyhound within the confines of a racetrack facility; and

(2) that equipment for administering drugs or medications to horses or greyhounds which may be possessed within the confines of a racetrack facility.

(m) The commission may adopt rules and regulations providing for the testing of any licensees of the commission, and any officers, directors and employees thereof, to determine whether they are users of any controlled substances.

(n) The commission shall require fingerprinting of all persons necessary to verify qualification for employment by the commission or to verify qualification for any license, including a simulcasting license, issued pursuant to this act. The commission shall submit such fingerprints to the Kansas bureau of investigation and to the federal bureau of investigation for the purposes of verifying the identity of such persons and obtaining records of criminal arrests and convictions.

(o) The commission may receive from commission security personnel, the Kansas bureau of investigation or other criminal justice agencies, including, but not limited to, the federal bureau of investigation and the federal internal revenue service, such criminal history record information (including arrest and nonconviction data), criminal intelligence information and information relating to criminal and background investigations as necessary for the purpose of determining qualifications of licensees of the commission, employees of the commission, applicants for employment by the commission, and applicants for licensure by the commission, including applicants for simulcasting licenses. Upon the written request of the chairperson of the commission, the commission may receive from the district courts such information relating to juvenile proceedings as necessary for the purpose of determining qualifications of employees of and applicants for employment by the commission and determining qualifications of licensees of and applicants for licensure by the commission. Such information, other than conviction data, shall be confidential and shall not be disclosed except to members and employees of the commission as necessary to determine qualifications of such licensees, employees and applicants. Any other disclosure of such confidential information is a class A misdemeanor and shall constitute grounds for removal from office, termination of employment or denial, revocation or suspension of any license issued under this act.

(p) The commission, in accordance with K.S.A. 75-4319, and amendments thereto, may recess for a closed or executive meeting to receive and discuss information received by the commission pursuant to subsection (o) and to negotiate with licensees of or applicants for licensure by the commission regarding any such information.

(q) The commission may enter into agreements with the federal bureau of investigation, the federal internal revenue service, the Kansas attorney general or any state, federal or local agency as necessary to carry out the duties of the commission under this act.

(r) The commission shall adopt such rules and regulations as necessary to implement and enforce the provisions of this act.

History: L. 1987, ch. 112, § 4; L. 1988, ch. 315, § 3; L. 1992, ch. 27, § 3; L. 1992, ch. 286, § 2; L. 1993, ch. 76, § 1; L. 1994, ch. 146, § 3; L. 1995, ch. 255, § 8; L. 1996, ch. 262, § 2; L. 2004, ch. 145, § 30; July 1, 2007.



74-8805 Executive director and other personnel of commission; requirements prior to appointment or employment.

74-8805. Executive director and other personnel of commission; requirements prior to appointment or employment. (a) (1) The governor shall appoint, subject to confirmation by the senate as provided by K.S.A. 75-4315b, and amendments thereto, an executive director of the commission, to serve at the pleasure of the governor and under the direction and supervision of the commission. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as executive director shall exercise any power, duty or function as executive director until confirmed by the senate. Before appointing any person as executive director, the governor shall cause the Kansas bureau of investigation to conduct a criminal history record check and background investigation of the person.

(2) The executive director shall: (A) Be in the unclassified service under the Kansas civil service act; (B) devote full time to the executive director's assigned duties; (C) receive such compensation as determined by the governor, subject to the limitations of appropriations therefor; (D) be a citizen of the United States and an actual resident of Kansas during employment by the commission; (E) not have been convicted of a felony under the laws of any state or of the United States prior to or during employment by the commission; and (F) have familiarity with the horse and dog racing industries sufficient to fulfill the duties of the office of executive director.

(3) The executive director shall: (A) Recommend to the commission the number and qualifications of employees necessary to implement and enforce the provisions of this act; (B) employ persons for those positions approved by the commission, subject to the limitations of appropriations therefor; and (C) perform such other duties as directed by the commission.

(b) (1) The executive director shall appoint an inspector of parimutuels to serve at the pleasure of the executive director. Before appointing any person as inspector of parimutuels, the executive director shall cause the Kansas bureau of investigation to conduct a criminal history record check and background investigation of the person.

(2) The inspector of parimutuels shall: (A) Be in the unclassified service under the Kansas civil service act; (B) devote full time to the inspector's assigned duties; (C) receive such compensation as determined by the executive director, subject to the limitations of appropriations therefor; (D) be a citizen of the United States and an actual resident of Kansas during employment as inspector of parimutuels; (E) not have been convicted of a felony under the laws of any state or of the United States prior to or during employment by the commission; and (F) be a certified public accountant with at least three years of auditing experience.

(3) The inspector of parimutuels shall: (A) Inspect and audit the conduct of parimutuel wagering by organization licensees, including the equipment and facilities used and procedures followed; (B) train and supervise such personnel as employed by the executive director to assist with such duties; and (C) perform such other duties as directed by the executive director.

(c) (1) The executive director shall appoint a director of security to serve at the pleasure of the executive director. Before appointing any person as director of security, the executive director shall cause the Kansas bureau of investigation to conduct a criminal history record check and background investigation of the person.

(2) The director of security shall: (A) Be in the unclassified service under the Kansas civil service act; (B) devote full time to the security director's assigned duties; (C) receive such compensation as determined by the executive director, subject to the limitations of appropriations therefor; (D) be a citizen of the United States and an actual resident of Kansas during employment as director of security; (E) not have been convicted of a felony under the laws of any state or of the United States prior to or during employment by the commission; and (F) be a professional law enforcement officer with a minimum of five years' experience in the field of law enforcement and at least a bachelor's degree in law enforcement administration, law, criminology or a related science or, in lieu thereof, a minimum of 10 years' experience in the field of law enforcement.

(3) The director of security shall: (A) Conduct investigations relating to compliance with the provisions of this act and rules and regulations of the commission; (B) recommend proper security measures to organization licensees; (C) train and supervise such personnel as employed by the executive director to assist with such duties; and (D) perform such other duties as directed by the executive director.

(d) (1) The executive director may appoint a director of racing operations to serve at the pleasure of the executive director. Before appointing any person as director of racing operations, the executive director shall cause the Kansas bureau of investigation to conduct a criminal history record check and background investigation of the person.

(2) The director of racing operations shall: (A) Be in the unclassified service under the Kansas civil service act; (B) devote full time to the director's assigned duties; (C) receive such compensation as determined by the executive director, subject to the limitations of appropriations therefor; (D) be a citizen of the United States and an actual resident of Kansas during employment as director of racing operations; (E) not have been convicted of a felony under the laws of any state or of the United States prior to or during employment by the commission; and (F) have a minimum of five years' experience in racing operations.

(3) The director of racing operations shall: (A) Supervise racing operations, including stewards and racing judges; (B) be responsible for training and education of stewards and racing judges; (C) advise the commission on necessary or desirable changes in rules and regulations relating to conduct of races; (D) train and supervise such personnel as employed by the executive director to assist with such duties; and (E) perform such other duties as directed by the executive director.

(e) The commission may appoint an advisory committee of persons knowledgeable in the horse and greyhound breeding and racing industries to provide information and recommendations to the commission regarding the administration of this act. Members of such advisory committee shall serve without compensation or reimbursement of expenses.

(f) Except as otherwise provided by this act, all employees of the commission shall be in the classified service under the Kansas civil service act.

(g) No employee of the commission shall have been convicted of a felony under the laws of any state or of the United States prior to or during employment by the commission. Before employing any person, the commission shall cause a criminal history record check of the person to be conducted.

(h) The commission shall cause the Kansas bureau of investigation to conduct a criminal history record check and background investigation of a person before employing the person in any of the following positions:

(1) Deputy director;

(2) accountant;

(3) computer systems analyst;

(4) legal assistant;

(5) auditor;

(6) racing judge;

(7) steward;

(8) enforcement agent;

(9) office supervisor;

(10) human resource manager;

(11) office specialist; or

(12) any other sensitive position, as determined by the commission.

History: L. 1987, ch. 112, § 5; L. 1990, ch. 293, § 2; L. 1995, ch. 255, § 9; L. 1996, ch. 145, § 2; L. 2008, ch. 121, § 15; July 1.



74-8806 Animal health officers and assistants.

74-8806. Animal health officers and assistants. (a) The commission shall employ an animal health officer and such assistant animal health officers as needed to serve at the pleasure of the commission. Before employing any person as the animal health officer, the commission shall cause the Kansas bureau of investigation to conduct a criminal history record check and background investigation of the person.

(b) The animal health officer and assistant animal health officers shall:

(1) Be doctors of veterinary medicine;

(2) be in the unclassified service under the Kansas civil service act;

(3) receive such compensation as determined by the commission, subject to the limitations of appropriations therefor; and

(4) while employed by the commission, devote full time to the duties of the office.

(c) The animal health officer shall:

(1) Supervise the formulation, administration and evaluation of all medical tests the commission's rules and regulations require or authorize;

(2) advise the commission on all aspects of veterinary medicine relating to its powers and duties;

(3) supervise all personnel involved in conducting physical examinations and medical testing of racing animals, as directed by the executive director; and

(4) perform such other duties as directed by the commission.

(d) The assistant animal health officers shall:

(1) Conduct physical examinations and medical tests of racing animals as prescribed by the commission;

(2) administer emergency treatment of racing animals at race meetings as authorized by the owners of such animals or their agents; and

(3) perform such other duties as directed by the commission.

(e) The animal health officer or an assistant animal health officer may possess and administer drugs and medications to horses and greyhounds within a racetrack facility as authorized by rules and regulations of the commission.

(f) The commission may require an organization licensee to reimburse the commission for services performed by assistant animal health officers at race meetings conducted by the organization licensee.

(g) The commission may obtain medical services as required by contract with an institution which teaches animal health sciences within the state.

(h) The commission shall contract with one or more laboratory facilities for the analysis of samples taken for the purpose of enforcing compliance with K.S.A. 74-8811 and amendments thereto. In entering into any contract under this subsection, the commission shall give preference to laboratory facilities located in this state.

History: L. 1987, ch. 112, § 6; L. 1988, ch. 316, § 1; L. 1995, ch. 255, § 10; July 1.



74-8807 Law enforcement powers, certain employees; duties of KBI.

74-8807. Law enforcement powers, certain employees; duties of KBI. (a) Employees of the commission designated by the executive director, with the approval of the commission, are hereby vested with the power and authority of law enforcement officers in the execution of the duties imposed upon the commission by the provisions of this act.

(b) Employees designated pursuant to subsection (a) shall have the authority to:

(1) Make arrests, conduct searches and seizures and carry firearms while investigating violations of this act and during routine conduct of their duties as determined by the executive director;

(2) make arrests, conduct searches and seizures and generally enforce all criminal laws of the state as violations of such laws are encountered by such employees during the routine performance of their duties; and

(3) issue notices to appear pursuant to K.S.A. 22-2408 and amendments thereto.

(c) No employee of the commission shall be certified to carry firearms under the provisions of this section without having first successfully completed the firearms training course or courses prescribed for law enforcement officers under subsection (a) of K.S.A. 74-5604a and amendments thereto. The commission may adopt rules and regulations prescribing other training required for such employees.

(d) It shall be the duty of the Kansas bureau of investigation to conduct, or assist the security division of the commission or other law enforcement agencies in conducting, investigations of criminal violations of this act and violations of the rules and regulations adopted hereunder. Such duty may be performed independently of or in conjunction with employees of the commission designated pursuant to this section. Employees of the commission shall report immediately any criminal violations of this act or other suspected criminal activity at a racetrack facility to the Kansas bureau of investigation. Employees of the Kansas bureau of investigation shall report any violations or suspected violations of the rules and regulations adopted pursuant to this act to the executive director or to employees of the commission designated pursuant to this section.

History: L. 1987, ch. 112, § 7; L. 1994, ch. 161, § 1; L. 1996, ch. 256, § 21; July 1.



74-8808 Bonds.

74-8808. Bonds. Each member, employee or appointee of the commission, including stewards and racing judges, shall furnish bond or other good and sufficient security in an amount and upon such terms as established by the state committee on surety bonds and insurance pursuant to K.S.A. 75-4101 et seq., and amendments thereto. The cost of any such bonds shall be paid by the commission.

History: L. 1987, ch. 112, § 8; May 28.



74-8809 Assistant attorneys general.

74-8809. Assistant attorneys general. (a) The attorney general shall appoint, with the approval of the commission, not more than two assistant attorneys general who shall be assigned to assist the commission in all matters, including the enforcement of this act, the tribal gaming oversight act. Such attorneys shall be in the unclassified service under the Kansas civil service act and shall receive annual salaries fixed by the attorney general, with the approval of the commission, subject to the limitations of appropriations therefor. Such salaries and any subsistence, mileage and other travel expenses of such attorneys general shall be paid from the state racing fund created by K.S.A. 74-8826 and amendments thereto, as an operating expense of the commission, subject to reimbursement from the tribal gaming fund created by K.S.A. 74-9808 and amendments thereto for that portion of any such salary and subsistence, mileage and other travel expenses attributable to work performed relating to tribal gaming matters.

(b) On or before the 15th day of each month, commencing with the month following the first month that salaries or subsistence, mileage or other travel expenses are expended for work performed relating to tribal gaming matters, the director of accounts and reports shall transfer moneys in the tribal gaming fund to the state racing fund in an amount certified monthly by the executive director and determined as equal to the salary and subsistence, mileage and other travel expenses of the commission incurred during the preceding month and attributable to work performed on tribal gaming matters by assistant attorneys general assigned to the commission.

History: L. 1987, ch. 112, § 9; L. 1998, ch. 178, § 2; May 21.



74-8810 Prohibited acts; penalties.

74-8810. Prohibited acts; penalties. (a) It is a class A nonperson misdemeanor for any person to have a financial interest, directly or indirectly, in any racetrack facility within the state of Kansas or in any host facility for a simulcast race displayed in this state:

(1) While such person is executive director or a member of the commission or during the five years immediately following such person's term as executive director or member of the commission; or

(2) while such person is an officer, director or member of an organization licensee, other than a fair association or horsemen's nonprofit organization, or during the five years immediately following the time such person is an officer, director or member of such an organization licensee.

(b) It is a class A nonperson misdemeanor for any person to hold any paid position with any facility manager licensee, facility owner licensee or organization licensee or to have any financial interest, directly or indirectly, in any racetrack facility within the state of Kansas:

(1) While such person is a member of the Kansas legislature or during the five years immediately following such person's term as such member; or

(2) if such person is (A) the spouse of a member of the Kansas legislature, (B) the spouse of a person who has been a member of the Kansas legislature during the preceding five years or (C) one of the following blood-relatives, half-relatives or step-relatives of a member of the Kansas legislature or a person who has been a member of the Kansas legislature during the preceding five years: Parent, grandparent, brother, sister, child, son-in-law, daughter-in-law, grandchild, uncle, aunt, parent-in-law, brother-in-law or sister-in-law.

(c) It is a class A nonperson misdemeanor for any member, employee or appointee of the commission, including stewards and racing judges, to knowingly:

(1) Participate in the operation of or have a financial interest in any business which has been issued a concessionaire license, racing or wagering equipment or services license, facility owner license or facility manager license, or any business which sells goods or services to an organization licensee;

(2) participate directly or indirectly as an owner, owner-trainer or trainer of a horse or greyhound, or as a jockey of a horse, entered in a race meeting conducted in this state;

(3) place a wager on an entry in a horse or greyhound race conducted by an organization licensee; or

(4) accept any compensation, gift, loan, entertainment, favor or service from any licensee, except such suitable facilities and services within a racetrack facility operated by an organization licensee as may be required to facilitate the performance of the member's, employee's or appointee's official duties.

(d) (1) Except as provided in paragraph (2), it is a class A nonperson misdemeanor for any member, employee or appointee of the commission, or any spouse, parent, grandparent, brother, sister, child, son-in-law, daughter-in-law, grandchild, uncle, aunt, parent-in-law, brother-in-law or sister-in-law thereof, to:

(A) Hold any license issued by the commission, except that a steward or racing judge shall hold an occupation license to be such a steward or judge; or

(B) enter into any business dealing, venture or contract with an owner or lessee of a racetrack facility in Kansas.

(2) This subsection shall not apply to any racing judge holding an occupation license, if such racing judge is employed at a racetrack facility and such racing judge's relative, as listed above, is a licensed owner, owner-trainer or trainer of a greyhound that races at a different racetrack facility.

(e) It is a class A nonperson misdemeanor for any officer, director or member of an organization licensee, other than a fair association or horsemen's nonprofit organization, to:

(1) Receive, for duties performed as an officer or director of such licensee, any compensation or reimbursement or payment of expenses in excess of the amounts provided by K.S.A. 75-3223, and amendments thereto, for board members' compensation, mileage and expenses; or

(2) enter into any business dealing, venture or contract with the organization licensee or, other than in the capacity of an officer or director of the organization licensee, with a facility owner licensee, facility manager licensee, racing or wagering equipment or services license or concessionaire licensee, or with any host facility for a simulcast race displayed in this state.

(f) It is a class A nonperson misdemeanor for any facility owner licensee or facility manager licensee, other than a horsemen's association, or any officer, director, employee, stockholder or shareholder thereof or any person having an ownership interest therein, to participate directly or indirectly as an owner, owner-trainer or trainer of a horse or greyhound, or as a jockey of a horse, entered in a live race conducted in this state.

(g) It is a class A nonperson misdemeanor for any licensee of the commission, or any person who is an officer, director, member or employee of a licensee, to place a wager at a racetrack facility located in Kansas on an entry in a horse or greyhound race if:

(1) The commission has by rules and regulations designated such person's position as a position which could influence the outcome of such race or the parimutuel wagering thereon; and

(2) such race is conducted at or simulcast to the racetrack facility where the licensee is authorized to engage in licensed activities.

(h) It is a class B nonperson misdemeanor for any person to use any animal or fowl in the training or racing of racing greyhounds.

(i) It is a class A nonperson misdemeanor for any person to:

(1) Sell a parimutuel ticket or an interest in such a ticket to a person knowing such person to be under 21 years of age, upon conviction of the first offense;

(2) accept, transmit or deliver, from a person outside a racetrack facility, anything of value to be wagered in any parimutuel system of wagering within a racetrack facility, upon conviction of the first offense;

(3) administer or conspire to administer any drug or medication to a horse or greyhound within the confines of a racetrack facility in violation of rules and regulations of the commission, upon conviction of the first offense;

(4) possess or conspire to possess, within the confines of a racetrack facility, any drug or medication for administration to a horse or greyhound in violation of rules and regulations of the commission, upon conviction of the first offense;

(5) possess or conspire to possess, within the confines of a racetrack facility, equipment for administering drugs or medications to horses or greyhounds in violation of rules and regulations of the commission, upon conviction of the first offense;

(6) enter any horse or greyhound in any race knowing such horse or greyhound to be ineligible to compete in such race pursuant to K.S.A. 74-8812, and amendments thereto; or

(7) prepare or cause to be prepared an application for registration of a horse pursuant to K.S.A. 74-8830, and amendments thereto, knowing that such application contains false information.

(j) It is a severity level 8, nonperson felony for any person to:

(1) Sell a parimutuel ticket or an interest in such a ticket to a person knowing such person to be under 21 years of age, upon conviction of the second or a subsequent offense;

(2) accept, transmit or deliver, from any person outside a racetrack facility, anything of value to be wagered in any parimutuel system of wagering within a racetrack facility, upon the second or a subsequent conviction;

(3) conduct or assist in the conduct of a horse or greyhound race, or the display of a simulcast race, where the parimutuel system of wagering is used or is intended to be used and where no license has been issued to an organization to conduct or simulcast such race;

(4) enter any horse or greyhound in any race conducted by an organization licensee knowing that the class or grade in which such horse or greyhound is entered is not the true class or grade or knowing that the name under which such horse or greyhound is entered is not the name under which such horse or greyhound has been registered and has publicly performed;

(5) use or conspire to use any device, other than an ordinary whip for horses or a mechanical lure for greyhounds, for the purpose of affecting the speed of any horse or greyhound at any time during a race conducted by an organization licensee;

(6) possess or conspire to possess, within the confines of a racetrack facility, any device, other than an ordinary whip for horses or a mechanical lure for greyhounds, designed or intended to affect the speed of a horse or greyhound;

(7) administer or conspire to administer any drug or medication to a horse or greyhound within the confines of a racetrack facility in violation of rules and regulations of the commission, upon conviction of the second or a subsequent offense;

(8) possess or conspire to possess, within the confines of a racetrack facility, any drug or medication for administration to a horse or greyhound in violation of rules and regulations of the commission, upon conviction of the second or a subsequent offense;

(9) possess or conspire to possess, within the confines of a racetrack facility, equipment for administering drugs or medications to horses or greyhounds in violation of rules and regulations of the commission, upon conviction of the second or a subsequent offense;

(10) sponge the nostrils or windpipe of a horse for the purpose of stimulating or depressing such horse or affecting its speed at any time during a race meeting conducted by an organization licensee;

(11) alter or attempt to alter the natural outcome of any race conducted by, or any simulcast race displayed by, an organization licensee or transmit or receive an altered race or delayed broadcast race if parimutuel wagering is conducted or solicited after off time of the race;

(12) influence or attempt to influence, by the payment or promise of payment of money or other valuable consideration, any person to alter the natural outcome of any race conducted by, or any simulcast race displayed by, an organization licensee;

(13) influence or attempt to influence any member, employee or appointee of the commission, by the payment or promise of payment of money or other valuable consideration, in the performance of any official duty of that member, employee or appointee;

(14) fail to report to the commission or to one of its employees or appointees knowledge of any violation of this act by another person for the purpose of stimulating or depressing any horse or greyhound, or affecting its speed, at any time during any race conducted by an organization licensee;

(15) commit any of the following acts with respect to the prior racing record, pedigree, identity or ownership of a registered horse or greyhound in any matter related to the breeding, buying, selling or racing of the animal: (A) Falsify, conceal or cover up, by any trick, scheme or device, a material fact; (B) make any false, fictitious or fraudulent statement or representation; or (C) make or use any false writing or document knowing that it contains any false, fictitious or fraudulent statement or entry; or

(16) pass or attempt to pass, cash or attempt to cash any altered or forged parimutuel ticket knowing it to have been altered or forged.

(k) (1) No person less than 21 years of age shall purchase a parimutuel ticket or an interest in such a ticket.

(2) Any person less than 18 years of age who violates this subsection shall be subject to adjudication as a juvenile offender pursuant to the revised Kansas juvenile justice code.

(3) Violation of this subsection by a person 18 or more years of age is a class A misdemeanor upon conviction of the first offense and a severity level 8, nonperson felony upon conviction of the second or a subsequent offense.

History: L. 1987, ch. 112, § 10; L. 1990, ch. 146, § 1; L. 1991, ch. 247, § 1; L. 1992, ch. 27, § 4; L. 1992, ch. 286, § 3; L. 1993, ch. 291, § 245; L. 1994, ch. 82, § 1; L. 1994, ch. 332, § 2; L. 1996, ch. 262, § 3; L. 1997, ch. 156, § 86; L. 1998, ch. 178, § 3; L. 2006, ch. 169, § 122; L. 2007, ch. 110, § 48; Apr. 19.



74-8811 Drugs and medications.

74-8811. Drugs and medications. The commission shall adopt rules and regulations establishing those drugs and medications, and the levels thereof, which are allowable in the blood or urine of any horse or greyhound when tested either just prior to or immediately following participation in any race conducted by an organization licensee. Animals in violation of such rules and regulations may be disqualified from the race in which the animal is entered or has participated on the day that such test was conducted.

History: L. 1987, ch. 112, § 11; L. 1998, ch. 178, § 4; May 21.



74-8812 Eligibility of horses and greyhounds; registration of stable, kennel or other owner.

74-8812. Eligibility of horses and greyhounds; registration of stable, kennel or other owner. (a) Horses shall not compete in any race meeting before reaching the age of two years. A horse's age shall be determined beginning on the first day of January in the year in which the horse is foaled.

(b) Greyhounds shall not compete in any race meeting before reaching the age of 15 months.

(c) No horse shall compete in any race limited to Kansas-bred horses unless such horse is registered pursuant to K.S.A. 74-8830. The commission may prescribe such forms as necessary to determine the eligibility of horses entered in such a race.

(d) No horse or greyhound owned by a stable, kennel or other entity shall compete in any race meeting unless the name of the stable, kennel or entity is registered upon forms prescribed and furnished by the commission and the appropriate registration fee paid. The commission shall establish the amount of such registration fees, but no such fee shall exceed $200 a year.

History: L. 1987, ch. 112, § 12; L. 1992, ch. 286, § 4; July 1.



74-8813 Organization licenses to conduct races.

74-8813. Organization licenses to conduct races. (a) A nonprofit organization may apply to the commission for an organization license to conduct horse races or an organization license to conduct greyhound races, or both such licenses. In addition, an organization license may authorize the licensee to construct or own a racetrack facility if so provided by the commission. The application for an organization license shall be filed with the commission at a time and place prescribed by rules and regulations of the commission. The application shall specify the days when and the exact location where it proposes to conduct such races and shall be in a form and include such information as the commission prescribes. A nonrefundable application fee in the form of a certified check or bank draft shall accompany the application. Except as provided pursuant to K.S.A. 74-8814, and amendments thereto, such fee shall be $5,000 for each application. If the application fee is insufficient to pay the reasonable expenses of processing the application and investigating the applicant's qualifications for licensure, the commission shall require the applicant to pay to the commission, at such times and in such form as required by the commission, any additional amounts necessary to pay such expenses. No license shall be issued to an applicant until the applicant has paid such additional amounts in full, and such amounts shall not be refundable except to the extent that they exceed the actual expenses of processing the application and investigating the applicant's qualifications for licensure.

(b) If an applicant for an organization license is proposing to construct a racetrack facility, such applicant, at the time of submitting the application, shall deposit with the commission, in such form as prescribed by rules and regulations of the commission, the sum of: (1) $500,000, if the number of racing days applied for in a racing season is 150 days or more; (2) $250,000, if the number of racing days applied for is less than 150 days; or (3) a lesser sum established by the commission, if the applicant meets the qualifications set forth in subsection (a)(1) or (a)(2) of K.S.A. 74-8814, and amendments thereto, or if the applicant will be conducting races only on the state fairgrounds. Only one such deposit shall be required for a dual racetrack facility. The executive director shall remit any deposit received pursuant to this subsection to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the racing applicant deposit fund created by K.S.A. 74-8828, and amendments thereto. If the application is denied by the commission, the deposit, and any interest accrued thereon, shall be refunded to the applicant. If the license is granted by the commission in accordance with the terms of the application or other terms satisfactory to the applicant, the deposit, and any interest accrued thereon, shall be refunded to the licensee upon completion of the racetrack facility in accordance with the terms of the license. If the licensee fails to complete the racetrack facility in accordance with the terms of the license, the deposit, and any interest accrued thereon, shall be forfeited by the applicant.

(c) To qualify for an organization license to conduct horse or greyhound races:

(1) The applicant shall be a bona fide, nonprofit organization which, if applicable, meets the requirements of subsection (d);

(2) the applicant shall have, either by itself or through contractual relationships with other persons or businesses approved by the commission, the financial capability, manpower and technical expertise, as determined by the commission, to properly conduct horse races or greyhound races, or both, and, if applicable, to operate a parimutuel wagering system;

(3) if the applicant is proposing to construct a racetrack facility, the applicant shall submit detailed plans for the construction of such facility, including the means and source of financing such construction and operation, sufficient to convince the commission that such plans are feasible;

(4) submit for commission approval a written copy of each contract and agreement which the applicant proposes to enter into, including all those listed in subsection (n), which contracts and agreements shall conform to the restrictions placed thereon by subsections (n), (o) and (p);

(5) the applicant shall propose to conduct races within only one county, and in such county the majority of the qualified electors have approved either: (A) The constitutional amendment permitting the conduct of horse and dog races and parimutuel wagering thereon; or (B) a proposition permitting horse and dog races and parimutuel wagering thereon within the boundaries of such county;

(6) no director, officer, employee or agent of the applicant shall have been convicted of any of the following in any court of any state or of the United States or shall have been adjudicated in the last five years in any such court of committing as a juvenile an act which, if committed by an adult, would constitute any of the following: (A) Fixing of horse or greyhound races; (B) illegal gambling activity; (C) illegal sale or possession of any controlled substance; (D) operation of any illegal business; (E) repeated acts of violence; or (F) any felony;

(7) no director or officer of the applicant shall be addicted to, and a user of, alcohol or a controlled substance; and

(8) no director or officer of the applicant shall have failed to meet any monetary or tax obligation to the federal government or to any state or local government, whether or not relating to the conduct or operation of a race meet held in this state or any other jurisdiction.

(d) To qualify for an organization license to conduct horse or greyhound races, a nonprofit organization, other than a fair association, a horsemen's nonprofit organization or a nonprofit organization conducting races only on the state fair grounds, shall:

(1) Distribute all of its net earnings from the conduct of horse and greyhound races, other than that portion of the net earnings which is necessary to satisfy the debt service obligations, not otherwise deducted from net earnings, of an organization licensee owning the racetrack facility or that portion of the net earnings which is set aside as reasonable reserves for future improvement, maintenance and repair of the racetrack facility owned by the organization licensee, only to organizations, other than itself, which: (A) Have been exempted from the payment of federal income taxes pursuant to section 501(c)(3) of the federal internal revenue code of 1986, as in effect July 1, 1987, (B) are domiciled in this state and (C) expend the moneys so distributed only within this state;

(2) distribute not more than 25% of such net earnings to any one such organization in any calendar year;

(3) not engage in, and have no officer, director or member who engages in, any prohibited transaction, as defined by section 503(b) of the federal internal revenue code of 1986, as in effect July 1, 1987; and

(4) have no officer, director or member who is not a bona fide resident of this state.

(e) Within 30 days after the date specified for filing, the commission shall examine each application for an organization license for compliance with the provisions of this act and rules and regulations of the commission. If any application does not comply with the provisions of this act or rules and regulations of the commission, the application may be rejected or the commission may direct the applicant to comply with the provisions of this act or rules and regulations of the commission within a reasonable time, as determined by the commission. Upon proof by the applicant of compliance, the commission may reconsider the application. If an application is found to be in compliance and the commission finds that the issuance of the license would be within the best interests of horse and greyhound racing within this state from the standpoint of both the public interest and the horse or greyhound industry, as determined solely within the discretion of the commission, the commission may issue an organization license to the applicant. The commission shall approve the issuance of organization licenses for a period established by the commission but not to exceed 25 years. Such license may provide that during its term it constitutes  an exclusive license within a radius of the location specified in the license, as determined by the commission. No racing of any kind regulated by this act shall be conducted by any other person within the territory covered by such exclusive license without the written consent of the licensee. For each license issued, the commission shall specify the location, type, time and date of all races and race meetings which the commission has approved for the licensee to conduct. The license shall be issued upon receipt of the license fee and the furnishing of a surety bond or other financial security approved by the commission, conditioned on, and in an amount determined by the commission as sufficient to pay, the licensee's potential financial liability for unpaid taxes, purses and distribution of parimutuel winnings and breakage. No organization license shall be transferred to any other organization or entity.

(f) When considering the granting of organization licenses or racing days between two or more competing applicants, the commission shall give consideration to the following factors:

(1) The character, reputation, experience and financial stability of those persons within the applicant organizations who will be supervising the conduct of the races and parimutuel wagering for the organization;

(2) the quality of the racing facilities and adjoining accommodations;

(3) the amount of revenue that can reasonably be expected to be generated from state and local taxes, the economic impact for the respective horse or greyhound breeding industries in Kansas and the indirect economic benefit to the surrounding area, in the determination of which economic benefit the commission shall solicit written recommendations from all interested parties in the surrounding area;

(4) the location of the race meetings in relation to the principal centers of population and the effect of such centers on the ability of the organizations to sustain a financially sound racing operation; and

(5) testimony from interested parties at public hearings to be conducted in the geographic areas where the applicants would be conducting their race meetings.

(g) Except as otherwise provided pursuant to K.S.A. 74-8814, and amendments thereto, each organization licensee shall pay a license fee in the amount of $200 for each day of racing approved by the commission. Such fees shall be paid at such times and by such means as prescribed by rules and regulations of the commission. The commission may authorize the state treasurer to refund from the state racing fund a fee paid for any racing day which was canceled with advance notice to and with the approval of the commission.

(h) Organization licensees may apply to the commission for changes in approved race meetings or dates or for additional race meetings or dates as needed throughout the terms of their licenses. Application shall be made upon forms furnished by the commission and shall contain or be accompanied by such information as the commission prescribes. Upon approval by the commission, the organization licensee shall pay an additional license fee for any race days in excess of the number originally approved and included in the calculation of the initial license fee.

(i) All organization licenses shall be reviewed annually by the commission to determine if the licensee is complying with the provisions of this act and rules and regulations of the commission and following such proposed plans and operating procedures as were approved by the commission. The commission may review an organization license more often than annually upon its own initiative or upon the request of any interested party. The commission shall require each organization licensee, other than a fair association, or horsemen's nonprofit organization, to file annually with the commission a certified financial audit of the licensee by an independent certified public accountant, which audit shall be open to inspection by the public, and may require an organization licensee to provide any other information necessary for the commission to conduct the annual or periodic review.

(j) Subject to the provisions of subsection (k), the commission, in accordance with the Kansas administrative procedure act, may suspend or revoke an organization license or may impose a civil fine not exceeding $5,000, or may both suspend such license and impose such fine, for each of the following violations by a licensee:

(1) One or more violations, or a pattern of repeated violations, of the provisions of this act or rules and regulations of the commission;

(2) failure to follow one or more provisions of the licensee's plans for the financing, construction or operation of a racetrack facility as submitted to and approved by the commission;

(3) failure to maintain compliance with the requirements of subsection (c) or (d), if applicable, for the initial issuance of an organization license;

(4) failure to properly maintain or to make available to the commission such financial and other records sufficient to permit the commission to verify the licensee's nonprofit status and compliance with the provisions of this act or rules and regulations of the commission;

(5) providing to the commission any information material to the issuance, maintenance or renewal of the licensee's license  knowing such information to be false or misleading;

(6) failure to meet the licensee's financial obligations incurred in connection with the conduct of a race meeting; or

(7) a violation of K.S.A. 74-8833, and amendments thereto, or any rules and regulations adopted pursuant to that section.

(k) Prior to suspension or revocation of a license pursuant to subsection (j), the commission shall give written notice of the reason therefor in detail to the organization licensee and to all facility owner and facility manager licensees with whom the organization licensee is doing business. Upon receipt of such notice by all of such licensees, the organization licensee shall have 30 days in which to cure the alleged violation, if it can be cured. If the commission finds that the violation has not been cured upon expiration of the 30 days, or upon a later deadline granted by the commission, or if the commission finds that the alleged violation is of such a nature that it cannot be cured, the commission shall proceed to suspend or revoke the license pursuant to subsection (j). Nothing in this subsection shall be construed to preclude the commission from imposing a fine pursuant to subsection (j) even if the violation is cured within 30 days or such other period as provided by the commission.

(l) Prior to the expiration of an organization license, the organization may apply to the commission for renewal of such license. The renewal application shall be in a form and include such information as the commission prescribes. The commission shall grant such renewal if the organization meets all of the qualifications required for an initial license. The commission may charge a fee for the processing of the renewal application not to exceed the application fee authorized for an initial license.

(m) Once an organization license has been issued, no person thereafter and during the term of such license shall in any manner become the owner or holder, directly or indirectly, of any shares of stock or certificates or other evidence of ownership or become a director or officer of such organization licensee without first having obtained the written approval of the commission.

(n) An organization licensee shall submit to the commission for approval a copy of each contract and agreement which the organization licensee proposes to enter into and any proposed modification of any such contract or agreement, including but not limited to those involving:

(1) Any person to be employed by the organization licensee;

(2) any person supplying goods and services to the organization licensee, including management, consulting or other professional services;

(3) any lease of facilities, including real estate or equipment or other personal property; or

(4) the operation of any concession within or adjacent to the racetrack facility.

The commission shall reject any such contract or agreement which violates any provision of this act or rules and regulations of the commission, which provides for payment of money or other valuable consideration which is clearly in excess of the fair market value of the goods, services or facilities being purchased or leased or which, in the case of a contract or agreement with a facility owner licensee or a facility manager licensee, would not protect the organization licensee from incurring losses due to contractual liability.

(o) Organization licensees shall not by lease, contract, agreement, understanding or arrangement of any kind grant, assign or turn over to any person the parimutuel system of wagering described in K.S.A. 74-8819, and amendments thereto, or the operation and conduct of any horse or greyhound race to which such wagering applies, but this subsection shall not prohibit the organization licensee from contracting with and compensating others for providing services in connection with the financing, acquisition, construction, equipping, maintenance and management of the racetrack facility; the hiring and training of personnel; the promotion of the facility; operation and conduct of a simulcast race displayed by a simulcasting licensee; parimutuel wagering at racetrack facilities; and parimutuel wagering at off-track wagering and intertrack wagering facilities in other jurisdictions to which live races conducted by the organization licensee are simulcast.

(p) An organization licensee shall not in any manner permit a person other than such licensee to have a share, percentage or proportion of money received from parimutuel wagering at the racetrack facility except as specifically set forth in this act, except that:

(1) A facility owner licensee may receive gross percentage rental fees under a lease if all terms of the lease are disclosed to the commission and such lease is approved by the commission;

(2) a person who has contracted with an organization licensee to provide one or more of the services permitted by subsection (o) may receive compensation in the form of a percentage of the money received from parimutuel wagering if such contract is approved by the commission and such person is licensed as a facility manager; and

(3) a person who has contracted with a simulcasting licensee to allow such licensee to display a simulcast race conducted by such person may receive compensation in the form of a percentage of or a fee deducted from the money received by the licensee from parimutuel wagers placed on such race if such contract is filed with the commission.

(q) Directors or officers of an organization licensee are not liable in a civil action for damages arising from their acts or omissions when acting as individual directors or officers, or as a board as a whole, of a nonprofit organization conducting races pursuant to this act, unless such conduct constitutes willful or wanton misconduct or intentionally tortious conduct, but only to the extent the directors and officers are not required to be insured by law or are not otherwise insured against such acts or omissions. Nothing in this section shall be construed to affect the liability of an organization licensee for damages in a civil action caused by the negligent or wrongful acts or omissions of its directors or officers, and a director's or officer's negligence or wrongful act or omission, while acting as a director or officer, shall be imputed to the organization licensee for the purpose of apportioning liability for damages to a third party pursuant to K.S.A. 60-258a, and amendments thereto.

(r) If an applicant for an organization license proposes to construct a racetrack facility and the commission determines that such license should be issued to the applicant, the commission shall issue to the applicant an organization license conditioned on the submission by the licensee to the commission, within a period of time prescribed by the commission, of a commitment for financing the construction of the racetrack facility by a financial institution or other source, subject to approval by the commission. If such commitment is not submitted within the period of time originally prescribed by the commission or such additional time as authorized by the commission, the license shall expire at the end of such period.

(s) If an organization licensee's license authorizes the construction of a dual racetrack facility, such license shall be conditioned on the completion of such facility within a time specified by the commission. If, within the time specified by the commission, the licensee has not constructed a dual racetrack facility in accordance with the plans submitted to the commission pursuant to subsection (c)(3), the commission, in accordance with the Kansas administrative procedure act, shall:

(1) Impose upon the licensee a civil fine equal to 5% of the total parimutuel pools for all races held at the licensee's facility on and after the date that racing with parimutuel wagering is first conducted at such facility and until the date that construction of the dual racetrack facility is completed and horse racing has begun; and

(2) revoke the licensee's license unless the licensee demonstrates reasonable cause for the failure to complete the facility.

(t) Any license granted an organization licensee to conduct races at a dual racetrack facility shall be conditioned on the organization licensee's conducting live horse races on not less than 20% of the annual racing days granted the licensee by the commission. If an organization licensee fails to comply with such condition, the commission may revoke the organization licensee's license unless the licensee demonstrates reasonable justification for the failure.

(u) The refusal to renew an organization license shall be in accordance with the Kansas administrative procedure act and shall be subject to review under the Kansas judicial review act.

(v) The grant or denial of an original organization license shall not be subject to the Kansas administrative procedure act. Such grant or denial shall be a matter to be determined in the sole discretion of the commission, whose decision shall be final upon the grant of a license to one of two or more competing applicants without the necessity of a hearing on the denial of a license to each other competing applicant. Any action for judicial review of such decision shall be by appeal to the supreme court in accordance with the Kansas judicial review act, except that the scope of review shall be limited to whether the action of the commission was arbitrary or capricious or constituted an abuse of discretion. All competing applicants for the organization license shall be parties to such appeal. Any such appeal shall have priority over other cases except those having statutory priority.

(w) The commission may adopt rules and regulations regulating crossover employment between organization licensees and facility manager licensees and facility owner licensees.

History: L. 1987, ch. 112, § 13; L. 1988, ch. 316, § 2; L. 1988, ch. 317, § 1; L. 1988, ch. 318, § 1; L. 1988, ch. 319, § 1; L. 1992, ch. 27, § 5; L. 1992, ch. 286, § 5; L. 1994, ch. 146, § 5; L. 1996, ch. 262, § 4; L. 2001, ch. 5, § 342; L. 2010, ch. 17, § 191; July 1.



74-8814 Same; fair associations, horsemen's nonprofit organizations and national greyhound association; fees; licensure procedures and requirements.

74-8814. Same; fair associations, horsemen's nonprofit organizations and national greyhound association; fees; licensure procedures and requirements. (a) Subject to the provisions of subsection (b), the commission shall establish by rules and regulations an application fee not exceeding $500 for any of the following which applies for an organization license and the license fee for any of the following granted an organization license shall be $100 for each day of racing approved by the commission:

(1) Any fair association other than the Greenwood county and Anthony fair associations, any horsemen's nonprofit organization or the national greyhound association of Abilene, Kansas, if: (A) Such association conducts not more than two race meetings each year; (B) such race meets are held within the boundaries of the county where the applicant is located; and (C) such race meetings are held for a total of not more than 40 days per year; or

(2) the Greenwood county fair association or a horsemen's nonprofit organization, with respect to race meetings conducted by such association or organization at Eureka Downs, or the Anthony fair association or a horsemen's nonprofit organization, with respect to race meetings conducted by such association or organization at Anthony Downs, for which the number of race meetings and days, and the dates thereof, shall be specified by the commission.

(b) The commission shall adopt rules and regulations providing for simplified and less costly procedures and requirements for fair associations and horsemen's nonprofit organizations applying for or holding a license to conduct race meetings.

(c) The Kansas racing and gaming commission shall investigate:

(1) The president, vice-president, secretary and treasurer of a fair association, and such other members as the commission considers necessary, to determine eligibility for an organization license;

(2) each officer and each director of a nonprofit horsemen's organization, and such other members or shareholders as the commission considers necessary to determine eligibility for an organization license.

(d) Except as otherwise provided by this section, all applicants for organization licenses for the conduct of race meetings pursuant to the provisions of this section shall be required to comply with all the provisions of K.S.A. 74-8813, and amendments thereto.

History: L. 1987, ch. 112, § 14; L. 1989, ch. 246, § 2; L. 1990, ch. 293, § 1; L. 1992, ch. 286, § 6; L. 1994, ch. 146, § 6; L. 2007, ch. 110, § 49; Apr. 19.



74-8815 Facility owner license and facility manager license.

74-8815. Facility owner license and facility manager license. (a) Any person, partnership, corporation or association, or the state of Kansas or any political subdivision thereof, may apply to the commission for a facility owner license to construct or own, or both, a racetrack facility which includes a racetrack and other areas designed for horse racing or greyhound racing, or both.

(b) Any person, partnership, corporation or association may apply to the commission for a facility manager license to manage a racetrack facility.

(c) A facility owner license or a facility manager license shall be issued for a period established by the commission but not to exceed 25 years. The application for a facility owner license shall be accompanied by a nonrefundable fee of $5,000. An application for a facility manager license shall be accompanied by a nonrefundable fee of $5,000. If the application fee is insufficient to pay the reasonable expenses of processing the application and investigating the applicant's qualifications for licensure, the commission shall require the applicant to pay to the commission, at such times and in such form as required by the commission, any additional amounts necessary to pay such expenses. No license shall be issued to an applicant until the applicant has paid such additional amounts in full, and such amounts shall not be refundable except to the extent that they exceed the actual expenses of processing the application and investigating the applicant's qualifications for licensure.

(d) If an applicant for a facility owner license is proposing to construct a racetrack facility, such applicant, at the time of submitting the application, shall deposit with the commission, in such form as prescribed by rules and regulations of the commission, the sum of: (1) $500,000, if the number of racing days applied for by organization licensee applicants proposing to race at the facility is 150 days or more in a racing season; (2) $250,000, if such number of racing days applied for is less than 150 days; or (3) a lesser sum established by the commission, if the applicant is the state or a political subdivision of the state. Only one such deposit shall be required for a dual racetrack facility. The executive director shall remit any deposit received pursuant to this subsection to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the racing applicant deposit fund created by K.S.A. 74-8828, and amendments thereto. If the application is denied by the commission, the deposit, and any interest accrued thereon, shall be refunded to the applicant. If the license is granted by the commission in accordance with the terms of the application or other terms satisfactory to the applicant, the deposit, and any interest accrued thereon, shall be refunded to the licensee upon completion of the racetrack facility in accordance with the terms of the license. If the licensee fails to complete the racetrack facility in accordance with the terms of the license, the deposit, and any interest accrued thereon, shall be forfeited by the applicant.

(e) A facility owner license shall be granted only to an applicant that already owns an existing racetrack facility or has submitted with its application detailed plans for the construction of such facility, including the means and source of financing such construction and operation sufficient to convince the commission that such plans are feasible. A facility manager license shall be granted only to an applicant that has a facility management contract with an organization licensed pursuant to K.S.A. 74-8813, and amendments thereto.

(f) An applicant for a facility owner license or facility manager license, or both, shall not be granted a license if there is substantial evidence that the applicant for the license, or any officer or director, stockholder, member or owner of or other person having a financial interest in the applicant:

(1) Has been suspended or ordered to cease operation of a parimutuel racing facility in another jurisdiction by the appropriate authorities in that jurisdiction, has been ordered to cease association or affiliation with such a racing facility or has been banned from such a racing facility;

(2) has been convicted by a court of any state or of the United States of any criminal act involving fixing or manipulation of parimutuel races, violation of any law involving gambling or controlled substances or drug violations involving horses or greyhounds, or has been adjudicated in the last five years in any such court of committing as a juvenile an act which, if committed by an adult, would constitute such a criminal act, or if any employee or agent assisting the applicant in activities relating to ownership or management of a racetrack facility or to the conduct of races has been so convicted or adjudicated;

(3) has been convicted by a court of any state or of the United States of any felony involving dishonesty, fraud, theft, counterfeiting, alcohol violations or embezzlement, or has been adjudicated in the last five years in any such court of committing as a juvenile an act which, if committed by an adult, would constitute such a felony, or if any employee or agent assisting the applicant in activities relating to ownership or management of a racetrack facility or to the conduct of races has been so convicted or adjudicated;

(4) has not demonstrated financial responsibility sufficient to meet the obligations being undertaken pursuant to its contract with the organization licensee;

(5) is not in fact the person or entity authorized to or engaged in the licensed activity;

(6) is or becomes subject to a contract or option to purchase under which 10% or more of the ownership or other financial interest or membership interest are subject to purchase or transfer, unless the contract or option has been disclosed to the commission and the commission has approved the sale or transfer during the license period;

(7) has made a statement of a material fact in the application or otherwise in response to official inquiry by the commission knowing such statement to be false; or

(8) has failed to meet any monetary or tax obligation to the federal government or to any state or local government, whether or not relating to the conduct or operation of a race meet held in this state or any other jurisdiction.

(g) No person or entity shall be qualified to hold a facility manager license if such person or entity, or any director, officer, employee or agent thereof, is addicted to, and a user of, alcohol or a controlled substance.

(h) All facility owner licenses and facility manager licenses shall be reviewed annually by the commission to determine if the licensee is complying with the provisions of this act and rules and regulations of the commission and following such proposed plans and operating procedures as were approved by the commission. The commission may review a facility owner license or facility manager license more often than annually upon its own initiative or upon the request of any interested party. The commission shall require each facility owner licensee and each facility manager licensee to file annually with the commission a certified financial audit of the licensee by an independent certified public accountant, which audit shall be open to inspection by the public, and may require any such licensee to provide any other information necessary for the commission to conduct the annual or periodic review.

(i) Subject to the provisions of subsection (j), the commission, in accordance with the Kansas administrative procedure act, may suspend or revoke a facility owner or facility manager license or may impose a civil fine not exceeding $10,000 per failure or violation, or may both suspend such license and impose such fine, if the commission finds probable cause to believe that:

(1) In the case of a facility owner licensee, the licensee has failed to follow one or more provisions of the licensee's plans for the financing, construction or operation of a racetrack facility as submitted to and approved by the commission; or

(2) in the case of either a facility owner licensee or facility manager licensee, the licensee has violated any of the terms and conditions of licensure provided by this section or any other provision of this act or any rule and regulation of the commission.

(j) Prior to suspension or revocation of a license pursuant to subsection (i), the commission shall give written notice of the reason therefor to the licensee and all other interested parties. The licensee shall have 30 days from receipt of the notice to cure the alleged failure or violation, if it can be cured. If the commission finds that the failure or violation has not been cured upon expiration of the 30 days or upon a later deadline granted by the commission, or if the alleged violation is of such a nature that it cannot be cured, the commission may proceed to suspend or revoke the licensee's license pursuant to subsection (i). Nothing in this subsection shall be construed to preclude the commission from imposing a fine pursuant to subsection (i) even if the violation is cured within 30 days or such other period as provided by the commission.

(k) If an applicant for a facility owner license proposes to construct a racetrack facility and the commission determines that such license should be issued to the applicant, the commission shall issue to the applicant a facility owner license conditioned on the submission by the licensee to the commission, within a period of time prescribed by the commission, of a commitment for financing the construction of the racetrack facility by a financial institution or other source, subject to approval by the commission. If such commitment is not submitted within the period of time originally prescribed by the commission or such additional time as authorized by the commission, the license shall expire at the end of such period.

(l) If a facility owner licensee's license authorizes the construction of a dual racetrack facility, such license shall be conditioned on the completion of such facility within a time specified by the commission. If, within the time specified by the commission, the licensee has not constructed a dual racetrack facility in accordance with the plans submitted to the commission pursuant to subsection (e), the commission, in accordance with the Kansas administrative procedure act, shall:

(1) Impose upon the licensee a civil fine equal to 5% of the total parimutuel pools for all races held at the licensee's facility on and after the date that racing with parimutuel wagering is first conducted at such facility and until the date that construction of the dual racetrack facility is completed and horse racing has begun; and

(2) revoke the licensee's license unless the licensee demonstrates reasonable cause for the failure to complete the facility.

(m) The refusal to renew a facility owner license or a facility manager license shall be in accordance with the Kansas administrative procedure act and shall be subject to review under the Kansas judicial review act.

(n) The grant or denial of an original facility owner license or facility manager license shall not be subject to the Kansas administrative procedure act. Such grant or denial shall be a matter to be determined in the sole discretion of the commission, whose decision shall be final upon the grant of a license to one of two or more competing applicants without the necessity of a hearing on the denial of a license to each other competing applicant. Any action for judicial review of such decision shall be by appeal to the supreme court in accordance with the Kansas judicial review act, except that the scope of review shall be limited to whether the action of the commission was arbitrary or capricious or constituted an abuse of discretion. All competing applicants for the facility owner license or facility manager license shall be parties to such appeal. Any such appeal shall have priority over other cases except those having statutory priority.

(o) The commission may adopt rules and regulations regulating crossover employment between facility manager licensees and facility owner licensees and organization licensees.

History: L. 1987, ch. 112, § 15; L. 1988, ch. 316, § 3; L. 1988, ch. 317, § 2; L. 1988, ch. 318, § 2; L. 1988, ch. 319, § 2; L. 1991, ch. 247, § 2; L. 1992, ch. 286, § 7; L. 1996, ch. 262, § 5; L. 2001, ch. 5, § 343; L. 2010, ch. 17, § 192; July 1.



74-8816 Occupation licenses.

74-8816. Occupation licenses. (a) The commission shall require occupation licenses for:

(1) Any owner of a horse or greyhound participating in a race conducted by an organization licensee;

(2) any person whose work, in whole or in part, is conducted within a racetrack facility owned or leased by an organization licensee, including trainers, jockeys, agents, apprentices, grooms, exercise persons, veterinarians, valets, blacksmiths, stewards, racing judges, starters, timers, supervisors of mutuels, parimutuel tellers and clerks, guards and such other personnel designated by the commission.

(b) An occupation license shall be obtained from the commission prior to the time a person engages in activities for which such license is required, regardless of whether a race meeting is being conducted.

(c) A person required to be licensed pursuant to subsection (a) shall apply for such license in a manner and upon forms prescribed and furnished by the commission. The commission may require the applicant to submit to fingerprinting. Occupation licenses shall be issued for a period established by the commission but not less than one year or more than three years. The commission shall establish the amount of application fees and license fees for different types of occupation licenses, but no such fee shall exceed $200 a year. The application fee shall not be refundable if the applicant fails to qualify for a license and shall include the cost of processing fingerprints if they are required by the commission.

(d) The commission may require an applicant for an occupation license as a condition of licensure to consent to allow agents of the Kansas bureau of investigation or security personnel of the commission to search without warrant the licensee's person, personal property and work premises while within the racetrack facility or adjacent facilities under the control of the organization licensee for the purpose of investigating possible criminal violations of this act or violations of rules and regulations of the commission.

(e) Denial of an occupation license by the commission shall be in accordance with the Kansas administrative procedure act. The commission may refuse to issue an occupation license to any person who:

(1) Has been convicted of a felony by a court of any state or of the United States or has been adjudicated in the last five years in any such court of committing as a juvenile an act which, if committed by an adult, would constitute a felony;

(2) has been convicted of a violation of any law of any state or of the United States involving gambling or controlled substances or has been adjudicated in the last five years in any such court of committing as a juvenile an act which, if committed by an adult, would constitute such a violation;

(3) is not qualified to perform the duties associated with the license being applied for;

(4) fails to disclose any material fact or provides information, knowing such information to be false, when applying for the license;

(5) has been found by the commission to have violated any provision of this act or any rule and regulation of the commission;

(6) has had an occupation license suspended, revoked or denied for just cause in any other jurisdiction;

(7) has committed two or more acts of violence within  the past two years as established by a court of competent jurisdiction of any state or of the United States; or

(8) has failed to meet any monetary or tax obligation to the federal government or to any state or local government, whether or not relating to the conduct or operation of a race meet held in this state or any other jurisdiction.

(f) The commission may suspend or revoke an occupation license for any reason which would justify refusal to issue such a license and may impose a fine not  exceeding $5,000 for each violation upon any occupation licensee found to have violated any provision of this act or any rule and regulation of the commission. Such fine may be imposed in addition to or in lieu of suspending or revoking such person's occupation license. Proceedings for the suspension or revocation of an occupation license or imposition of a fine pursuant to this subsection shall be conducted by the commission or a presiding officer from the office of administrative hearings in accordance with the Kansas administrative procedure act, except that, and notwithstanding the provision of K.S.A. 77-512, subsection (b) of K.S.A. 77-526 and subsection (b)(3) of K.S.A. 77-530, and amendments thereto, any order entered by a presiding officer imposing such a fine or suspension shall be a final order and effective when served.

(g) The commission may provide by rules and regulations for the temporary suspension of an occupation license by summary adjudicative proceedings in accordance with the Kansas administrative procedure act upon finding that there is probable cause to believe that grounds exist for a permanent suspension or revocation of such license. Such suspension shall be for a period not exceeding 30 days. Upon expiration of such suspension, the license shall be restored unless the license has been suspended or revoked pursuant to subsection (f).

(h) The stewards at any horse race meeting and the racing judges at any greyhound race meeting may impose on an occupation licensee a civil fine not exceeding $500 or may suspend any occupation licensee's license for a period not exceeding 15 days upon a finding by at least two of the stewards or racing judges that there is probable cause to believe that the occupation licensee has violated the provisions of this act or any rule or regulation of the commission. No such fine or suspension shall be ordered except after notice and opportunity for hearing in accordance with procedures established by rules and regulations of the commission. Any order imposing such a fine or suspension is effective when rendered. The order shall be subject to appeal to the commission, and may be stayed pending such appeal, as provided by rules and regulations of the commission. Proceedings on appeal shall be in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1987, ch. 112, § 16; L. 1988, ch. 316, § 4; L. 1991, ch. 247, § 3; L. 1992, ch. 286, § 8; L. 1996, ch. 262, § 6; L. 1998, ch. 178, § 5; L. 2004, ch. 145, § 31; July 1, 2007.



74-8817 Concessionaire licenses.

74-8817. Concessionaire licenses. (a) No organization licensee or facility manager licensee shall permit any business not owned and operated by the organization licensee to sell goods or services within a racetrack facility where the organization licensee conducts race meetings unless such business has been issued a concessionaire license by the commission.

(b) Businesses required to be licensed pursuant to this section shall apply for concessionaire licenses in a manner and upon forms prescribed and furnished by the commission. The commission shall require disclosure of information about the owners and officers of each applicant and may require such owners and officers to submit to fingerprinting. The commission also may require disclosure of information about and fingerprinting of such employees of each applicant as the commission considers necessary. Concessionaire licenses shall be issued for a period of time established by the commission but not to exceed 10 years. The commission shall establish a schedule of application fees and license fees for concessionaire licenses based upon the type and size of business. The application fee shall not be refundable if the business fails to qualify for a license. If the application fee is insufficient to pay the reasonable expenses of processing the application and investigating the applicant's qualifications for licensure, the commission shall require the applicant to pay to the commission, at such times and in such form as required by the commission, any additional amounts necessary to pay such expenses. No license shall be issued to an applicant until the applicant has paid such additional amounts in full, and such amounts shall not be refundable except to the extent that they exceed the actual expenses of processing the application and investigating the applicant's qualifications for licensure.

(c) The commission may require applicants as a condition of licensure to consent to allow agents of the Kansas bureau of investigation or security personnel of the commission to search without warrant the licensee's premises and personal property and the persons of its owners, officers and employees while engaged in the licensee's business within the racetrack facility or adjacent facilities under the control of the organization licensee for the purpose of investigating criminal violations of this act or violations of rules and regulations of the commission.

(d) Denial of a concessionaire license by the commission shall be in accordance with the Kansas administrative procedure act. The commission may refuse to issue a concessionaire license to any business if any person having an ownership interest in such business, any person who is an officer of such business or any person employed by such business within the racetrack facility:

(1) Has been convicted of a felony in a court of any state or of the United States or has been adjudicated in the last five years in any such court of committing as a juvenile an act which, if committed by an adult, would constitute a felony;

(2) has been convicted of a violation of any law of any state or of the United States involving gambling or controlled substances or has been adjudicated in the last five years in any such court of committing as a juvenile an act which, if committed by an adult, would constitute such a violation;

(3) fails to disclose any material fact or provides information, knowing such information to be false, in connection with the application for the license;

(4) has been found by the commission to have violated any provision of this act or any rule and regulation of the commission; or

(5) has failed to meet any monetary or tax obligation to the federal government or to any state or local government, whether or not relating to the conduct or operation of a race meet held in this state or any other jurisdiction.

(e) The commission may suspend or revoke the concessionaire license of any business for any reason which would justify refusal to issue such a license. Proceedings to suspend or revoke such license shall be conducted by the commission or a presiding officer from the office of administrative hearings in accordance with the provisions of the Kansas administrative procedure act.

(f) The commission may provide by rules and regulations for the temporary suspension of a concessionaire license by summary adjudicative proceedings in accordance with the Kansas administrative procedure act upon finding that there is probable cause to believe that grounds exist for a permanent suspension or revocation of such license. Such suspension shall be for a period not exceeding 30 days. Upon expiration of such suspension, the license shall be restored unless the license has been suspended or revoked as a result of proceedings conducted pursuant to subsection (e).

History: L. 1987, ch. 112, § 17; L. 1989, ch. 246, § 3; L. 1992, ch. 286, § 9; L. 1996, ch. 262, § 7; L. 2004, ch. 145, § 32; July 1, 2007.



74-8818 Stewards and racing judges.

74-8818. Stewards and racing judges. (a) The commission shall appoint at least three individuals to serve as stewards or racing judges at each horse or greyhound race meeting, but not more than three such stewards or judges shall be on duty at any one time at any racing performance. One shall be designated as the chief steward or chief racing judge and the other two as associate stewards or associate racing judges. Such stewards and racing judges shall be employees of the commission who shall serve at the pleasure of the commission under the supervision of the executive director and shall be in the unclassified service under the Kansas civil service act. The commission also may contract with individuals to serve as stewards or racing judges as needed in the absence of a full-time steward or racing judge. The compensation of the stewards and racing judges shall be an amount fixed by the commission and shall be paid by the commission. The commission may require an organization licensee to reimburse the commission for compensation paid to the stewards and racing judges for their services performed at race meetings conducted by that organization licensee. Any moneys received by the commission for that purpose shall be remitted by the commission to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the racing reimbursable expense fund created by K.S.A. 74-8827, and amendments thereto. All other racing officials at a race meeting shall be approved by the commission and compensated by the organization licensee. The stewards, racing judges and other racing officials shall enforce the civil provisions of this act and any rules and regulations of the commission and shall submit written reports of the activities and conduct of the race meetings to the commission.

(b) Each steward or racing judge shall be required to obtain an occupation license from the commission pursuant to K.S.A. 74-8816, and amendments thereto, prior to performing any duties as a steward or a judge, except that an unlicensed employee of the commission may serve as a steward or racing judge on a temporary basis if the employee has had the same criminal history record check, background investigation and training, and has passed the same examination, as required for other stewards and racing judges.

(c) The commission shall require each applicant for a license as a steward or racing judge to pass an examination on matters relating to the duties of stewards or racing judges unless the applicant submits proof satisfactory to the commission that the applicant has passed an examination in another jurisdiction which the commission finds equivalent to the examination given by the commission. Examinations shall be held at such times and places as determined by the commission. Notice of the times and places of the examinations shall be given as determined by the commission. The commission shall prepare both written and oral examinations to be taken by persons applying for licensure as stewards or racing judges, requesting and taking into consideration suggestions from representatives of horsemen and horsewomen, greyhound owners, organization licensees, stewards, racing judges and other interested and knowledgeable parties as to the content thereof.

(d) The commission may examine any person who:

(1) Has not been convicted of a crime involving moral turpitude or of a felony;

(2) has completed an accredited senior high school or its equivalent;

(3) has been given a physical examination by a licensed physician within 60 days prior to the date of application for the steward's or racing judge's examination, indicating at least 20/20 vision or vision corrected to at least 20/20, and normal hearing ability;

(4) has: (A) At least five years' experience in the horse or greyhound racing industry as a licensed trainer or jockey; (B) at least 10 years' experience in the horse or greyhound racing industry as a licensed owner whose experience, knowledge, ability and integrity relative to the industry are known to the commission; (C) at least three years' experience as a licensed racing official, racing secretary, assistant racing secretary or director of racing; or (D) experience in the racing industry of a character and for a length of time sufficient, in the opinion of the commission, to be substantially equivalent to the experience requirement of subsection (d)(4)(A), (B) or (C).

(e) For the purpose of subsection (d)(4), one year's experience shall mean at least 100 days actually worked within one calendar year. An original license for a steward or racing judge issued pursuant to the provisions of this act shall be issued for the calendar year in which it is issued and shall be renewable for a period not to exceed three years as established by rules and regulations of the commission. The commission shall establish a license fee schedule consistent with the different periods for which such licenses may be granted. The license shall be valid at all race meetings in this state during the period for which it is issued, unless it is suspended or revoked prior to the expiration of such period.

History: L. 1987, ch. 112, § 18; L. 1991, ch. 247, § 4; L. 1993, ch. 260, § 1; L. 1994, ch. 146, § 7; L. 1996, ch. 262, § 8; L. 2001, ch. 5, § 344; July 1.



74-8819 Parimutuel wagering.

74-8819. Parimutuel wagering. (a) Organizations licensed pursuant to K.S.A. 74-8813 or 74-8814, and amendments thereto, may conduct parimutuel wagering on the results of horse and greyhound races held on dates and at racetrack facilities approved by the commission and on simulcast races as provided by K.S.A. 74-8836, and amendments thereto. All persons participating in such wagering shall be present within the confines of the approved racetrack facility.

(b) Organization licensees shall issue a ticket to each person placing a wager, which ticket shall show the date and number of the race, the amount wagered and the number of the horse or greyhound selected by the person. The licensee may receive wagers on horses or greyhounds to finish first, second, third, fourth or any combination thereof within the same race or among two or more live races conducted or simulcast races displayed on the same day at the same racetrack facility, as authorized by the commission.

(c) After wagering has been closed for each live race conducted by the licensee, the organization licensee may deduct an amount not exceeding 18% of the total wagered in each parimutuel pool and the balance, less the breakage, shall be paid to holders of winning tickets for that pool in accordance with procedures authorized by the commission. The commission may authorize a higher amount not exceeding 25% to be deducted from the total wagered in parimutuel pools for multiple and exotic bets.

(d) From the amount deducted as provided in subsection (c), the organization licensee shall pay the purses as provided in K.S.A. 74-8820, and amendments thereto, and the tax as specified in K.S.A. 74-8823, and amendments thereto. The balance of the amount deducted shall be used for the purposes of the organization licensee as such purposes have been represented to the commission.

(e) The provisions of K.S.A. 74-8836, and amendments thereto, shall govern takeout and its distribution in the case of simulcast races displayed by an organization licensee.

(f) No organization licensee shall loan money or any other thing of value to any person for the purpose of permitting that person to wager on any race.

(g) All parimutuel tellers and clerks shall be employees of the organization licensee approved by the commission to conduct the parimutuel wagering at a race meeting.

History: L. 1987, ch. 112, § 19; L. 1991, ch. 247, § 5; L. 1992, ch. 27, § 6; L. 2004, ch. 168, § 3; July 1.



74-8820 Payment of purses.

74-8820. Payment of purses. (a) An organization licensee shall be required to pay a minimum purse equal to at least 4/18 of the total takeout on all parimutuel pools from live greyhound races conducted by the licensee, computed weekly, and 6/18 of the total takeout on all parimutuel pools from live horse races conducted by the licensee, computed for the entire race meeting. Moneys paid for purses or stakes from breakage, from the Kansas horse breeding development fund, from the Kansas greyhound breeding development fund or from owners' payments in the form of nominations, entry fees, stakes payments or other payments by owners shall not be considered in calculating the minimum purse requirements of this section. The commission shall approve the amount of minimum purse which may be paid in stakes races during each race meeting. None of the minimum purse shall be used for any other purpose except as specified by this section.

(b) Nothing contained in this section shall be construed to limit the maximum purse to be paid.

(c) Purses shall be paid directly to the owner of a greyhound or, if a greyhound is leased, the purse shall be paid directly to the lessor and lessee as agreed in a written lease agreement on file with the organization licensee.

History: L. 1987, ch. 112, § 20; L. 1991, ch. 247, § 6; L. 1992, ch. 27, § 7; April 9.



74-8821 Breakage.

74-8821. Breakage. (a) The breakage deducted from the amounts paid to winning ticket holders for each parimutuel pool shall be computed by the organization licensee and disbursed as set forth in this section. An accounting of the amount and disposition of the breakage shall be made by each organization licensee as directed by the commission. Except as otherwise provided by K.S.A. 74-8836, and amendments thereto, the breakage on minus pools shall be calculated in multiples of $.05 rather than $.10.

(b) All breakage proceeds from parimutuel wagering conducted by the organization licensee on live horse races conducted by the licensee shall be remitted by the licensee to the commission not later than the 15th day of the month following the race from which the breakage is derived. The commission shall remit any such proceeds received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas horse breeding development fund created by K.S.A. 74-8829, and amendments thereto.

(c) Except as provided by subsection (e), all breakage proceeds from parimutuel wagering conducted by the organization licensee on live greyhound races conducted by the licensee shall be distributed by the licensee not later than the 15th day of the month following the race from which the breakage is derived as follows:

(1) An amount equal to 50% of the breakage shall be used at racetrack facilities where derived to supplement open stakes races as approved by the commission; and

(2) an amount equal to 50% of the breakage shall be paid as purses directly to the breeders of Kansas-whelped greyhounds pursuant to rules and regulations of the commission.

(d) All breakage proceeds from parimutuel wagering conducted by a simulcast licensee on simulcast races displayed by the licensee shall be distributed as provided by K.S.A. 74-8836, and amendments thereto.

(e) If a racetrack facility closes or discontinues conducting races and there are undistributed breakage proceeds from parimutuel wagering conducted by the organization licensee on live greyhound races, the licensee shall distribute such proceeds to charitable organizations who apply to the organizational licensee. Such proceeds shall be distributed in accordance with the licensee's charitable distribution guidelines. Within 30 days of such distribution, the licensee shall file a report with the commission disclosing the amounts of the distributions, the names of the distributees and the date on which the distributions were made.

The provisions of this subsection shall apply to any racetrack facility conducting races on or before October 31, 2001.

History: L. 1987, ch. 112, § 21; L. 1992, ch. 27, § 8; L. 2001, ch. 5, § 345; L. 2004, ch. 168, § 4; July 1.



74-8822 Unclaimed winning tickets.

74-8822. Unclaimed winning tickets. (a) Any person who claims to be entitled to any part of a parimutuel pool conducted by an organization licensee and who fails to claim the money due such person prior to the completion of the race meeting at which the pool was formed may file with the organization licensee within 60 days after the close of the race meeting:

(1) A verified claim on a form prescribed and furnished by the commission, setting forth such information as necessary to identify the particular pool and the amount claimed therefrom; and

(2) a substantial portion of the parimutuel ticket upon which the claim is based, sufficient to identify: (A) The particular racetrack, race and horse or greyhound involved; (B) the amount wagered; and (C) whether the ticket was a win, place or show ticket.

(b) Upon proper application by the claimant or by the organization licensee, the commission shall hear any disputed claim filed in accordance with subsection (a) and shall consider the proof offered in its support. Unless the claimant satisfactorily establishes the right to participate in the pool, the claim shall be rejected. If the claim is allowed, the organization licensee shall pay the amount of the claim to the claimant upon order of the commission.

(c) All unclaimed ticket proceeds from parimutuel wagering conducted by the organization licensee on live horse race meetings conducted by the licensee shall be remitted by the licensee to the commission on the 61st day after the close of each race meeting. The commission shall remit any such proceeds received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas horse breeding development fund created by K.S.A. 74-8829, and amendments thereto.

(d) All unclaimed ticket proceeds from parimutuel wagering conducted by the organization licensee on live greyhound race meetings conducted by the licensee shall be remitted by the licensee to the commission on the 61st day after the close of each race meeting. The commission shall remit any such proceeds received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas greyhound breeding development fund created by K.S.A. 74-8831, and amendments thereto.

(e) All unclaimed ticket proceeds from parimutuel wagering conducted by a simulcasting licensee on simulcast races displayed by the licensee shall be distributed as provided by K.S.A. 74-8836, and amendments thereto.

History: L. 1987, ch. 112, § 22; L. 1992, ch. 27, § 9; L. 1994, ch. 228, § 2; L. 2001, ch. 5, § 346; July 1.



74-8823 Tax on parimutuel wagering.

74-8823. Tax on parimutuel wagering. (a) There is hereby imposed a tax on the gross sum wagered by the parimutuel method as follows:

(1) Of the total daily takeout from parimutuel pools for live horse races conducted in this state, a tax at the rate of 3/18;

(2) except as provided by subsection (a)(3), for live greyhound races conducted in this state at a racetrack facility for the racing of only greyhounds: (A) During the first four years when racing with parimutuel wagering is conducted at such facility, a tax at the rate of  3/18 of the total daily takeout from parimutuel pools for live greyhound races; and (B) thereafter, from parimutuel pools for each live greyhound performance, a tax at the rate of 3/18 of the first $400,000 wagered, 4/18 of the next $200,000 wagered and 5/18 of any amounts wagered exceeding $600,000;

(3) for live greyhound races conducted in this state at a dual racetrack facility or at a racetrack facility owned by a licensee whose license authorizes the construction of a dual racetrack facility: (A) During the first seven years when racing with parimutuel wagering is conducted at such facility, a tax at the rate of 3/18 of the total daily takeout from parimutuel pools for live greyhound races; and (B) thereafter, from parimutuel pools for each live greyhound performance, a tax at the rate of 3/18 of the first $600,000 wagered, 4/18 of the next $200,000 wagered and 5/18 of any amounts wagered exceeding $800,000; and

(4) of the total daily takeout from amounts wagered in this jurisdiction on simulcast races displayed in this state, a tax at the rate of 3/18.

(b) The tax imposed by this section shall be no less than 3% nor more than 6% of the total money wagered each day at a racetrack facility.

(c) The tax imposed by this section shall be remitted to the commission by each organization licensee by the next business day following the day on which the wagers took place. The commission shall remit any such tax moneys received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state racing fund created by K.S.A. 74-8826, and amendments thereto, except as provided by K.S.A. 74-8838, and amendments thereto.

(d) The commission shall audit and verify that the amount of tax received from each organization licensee hereunder is correct.

(e) Nothing in this section shall be construed to impose any tax on amounts wagered on electronic gaming machine games operated pursuant to the Kansas expanded lottery act.

History: L. 1987, ch. 112, § 23; L. 1992, ch. 27, § 10; L. 1993, ch. 79, § 1; L. 2001, ch. 5, § 347; L. 2007, ch. 110, § 50; Apr. 19.



74-8824 Tax on racetrack admissions.

74-8824. Tax on racetrack admissions. (a) There is hereby imposed a tax on admissions to race meetings at the rate of 10% of:

(1) The amount received from charges for admissions, excluding any amount paid for retailers' sales tax thereon or for the tax imposed by subsection (b); and

(2) except as provided by subsection (c), the value of free or complimentary admissions, computed as if regular and usual admission rates were charged therefor.

The tax imposed by this subsection shall be remitted to the commission by each organization licensee by the next business day following the day on which the admissions were paid or, if free or complimentary, were used. The commission shall remit any such tax moneys received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state racing fund created by K.S.A. 74-8826, and amendments thereto.

(b) In addition to the tax imposed by subsection (a), there is hereby imposed on each admission to a race meeting at a racetrack facility which is exempt from local ad valorem property taxes a tax of $.20. Except as provided by subsection (c), such tax shall apply regardless of whether the admission is paid, free or complimentary.

The tax imposed by this subsection shall be remitted to the commission by each organization licensee by the next business day following the date of the admission. The commission shall remit any such tax moneys to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the local racing admissions tax fund which is hereby established in the state treasury. All moneys credited to such fund shall be allocated to the cities and counties in which racing facilities are located as follows:

(1) Each city where there is located a racing facility shall receive 1/2 the amount collected from the tax imposed pursuant to this subsection on admissions;

(2) each county where there is located a racing facility which is also located within a city shall receive 1/2 the amount collected from the tax imposed pursuant to this subsection on admissions; and

(3) each county where there is located a racing facility which is not located within any city shall receive the entire amount collected from the tax imposed pursuant to this subsection on admissions.

The state treasurer shall make distributions at least quarterly from the local racing admissions tax fund. Such distributions shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports, drawn in favor of the several county treasurers and city treasurers, pursuant to vouchers approved by the executive director or a person designated by the executive director in the amounts determined under this subsection.

(c) Organization licensees may issue to actual and necessary officials and employees of the licensee or other persons actually working at race meetings passes to which the taxes imposed by this section shall not apply. The issuance of such passes is subject to rules and regulations of the commission and a list of all persons to whom such passes are issued shall be filed with the commission.

History: L. 1987, ch. 112, § 24; L. 1992, ch. 286, § 13; L. 2001, ch. 5, § 348; July 1.



74-8825 State preemption, taxes and fees.

74-8825. State preemption, taxes and fees. (a) The power to regulate, license and tax the management, operation and conduct of and participation in horse racing and greyhound racing, and parimutuel wagering thereon and racetrack facilities therefor, is hereby vested exclusively in the state.

(b) Persons and entities licensed pursuant to this act, and their income, property and sales, shall be subject to taxation in accordance with the general tax laws of this state, any retailers' sales tax imposed pursuant to K.S.A. 12-187 et seq. or 79-3601 et seq., and amendments thereto, any general local property tax levies and any general local business or occupation tax. No political subdivision shall:

(1) Exempt such persons or entities, or their income, property, sales, business or occupation from any such tax, or abate any such tax which is applicable to such persons, entities, income, property, sales, business or occupation, unless such exemption or abatement is provided by statute; or

(2) levy any additional tax upon the privilege of managing, operating, conducting or participating in horse racing and greyhound racing, and parimutuel wagering thereon and racetrack facilities therefor.

(c) Persons and entities licensed pursuant to this act shall be subject to any general local business or occupation licensure requirements and fees but no political subdivision shall impose any additional licensure requirements or fees on the privilege of managing, operating, conducting or participating in horse or greyhound racing, or parimutuel wagering thereon or racetrack facilities therefor.

History: L. 1987, ch. 112, § 25; May 28.



74-8826 State racing fund.

74-8826. State racing fund. (a) There is hereby created the state racing fund in the state treasury.

(b) Except as otherwise provided by K.S.A. 74-8824 and 74-8835, and amendments thereto, all taxes on parimutuel wagering, admissions tax, application fees, license fees and fines which are collected by the commission shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state racing fund. All moneys credited to such fund shall be expended or transferred only for the purposes and in the manner provided by this act. Expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the commission or a person designated by the chairperson.

(c) Except as otherwise provided by this act, all operating expenses of the commission and moneys for the promotion of horse and greyhound racing appropriated by the legislature shall be paid from the state racing fund. On January 15, 1990, and on the 15th day of each month thereafter, and at such other times as provided by law, the director of accounts and reports shall transfer to the state gaming revenues fund created by K.S.A. 79-4801, and amendments thereto, any moneys in the state racing fund on each such date in excess of the amount required for operating expenditures and an adequate fund balance, taking into consideration encumbrances, anticipated revenues, revenue and expenditure experience to date and other relevant factors, as determined by the executive director and the director of accounts and reports.

(d) Any appropriation or transfer of state general fund moneys for the operation of the commission or the office of the executive director and any other expenses incurred in connection with the administration and enforcement of this act shall be considered a loan and shall be repaid with interest to the state general fund in accordance with appropriation acts. Such loan shall not be considered an indebtedness or debt of the state within the meaning of section 6 of article 11 of the constitution of the state of Kansas. Such loan shall bear interest at a rate equal to the rate prescribed by K.S.A. 75-4210, and amendments thereto, for inactive accounts of the state effective on the first day of the month during which the appropriation or transfer takes effect.

(e) At the time of repayment of a loan pursuant to subsection (d), the executive director shall certify to the director of accounts and reports the amount to be repaid and any interest due thereon. Upon receipt of such certification, the director of accounts and reports shall promptly transfer the amount certified from the state racing fund to the state general fund.

History: L. 1987, ch. 112, § 26; L. 1988, ch. 316, § 5; L. 1988, ch. 317, § 3; L. 1988, ch. 319, § 3; L. 1989, ch. 247, § 1; L. 2001, ch. 5, § 349; July 1.



74-8827 Racing reimbursable expense fund.

74-8827. Racing reimbursable expense fund. (a) There is hereby created the racing reimbursable expense fund in the state treasury.

(b) All fees for processing fingerprints of licensees and reimbursements from licensees for the services of assistant animal health officers, stewards and racing judges at racetrack facilities which are collected by the commission shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the racing reimbursable expense fund. All moneys credited to such fund shall be expended only for the purposes and in the manner provided by this act. Expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the commission or a person designated by the chairperson.

(c) The expenses incurred by the commission for the processing of fingerprints of licensees and for payment of the services of assistant animal health officers, stewards and racing judges at racetrack facilities shall be paid from the racing reimbursable expense fund.

History: L. 1987, ch. 112, § 27; L. 2001, ch. 5, § 350; July 1.



74-8828 Racing applicant deposit fund.

74-8828. Racing applicant deposit fund. (a) There is hereby established in the state treasury the racing applicant deposit fund.

(b) Moneys credited to the racing applicant deposit fund shall be used only to make transfers as authorized by subsection (c) and to pay refunds of deposits, and interest accrued thereon, pursuant to K.S.A. 74-8813 and 74-8815, and amendments thereto. Expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports, or a person designated by the director of accounts and reports pursuant to K.S.A. 75-3732 and amendments thereto, issued pursuant to vouchers approved by the executive director, or a person designated by the executive director.

(c) Upon forfeiture of a deposit pursuant to K.S.A. 74-8813 or 74-8815, and amendments thereto, the executive director shall certify to the director of accounts and reports the amount of such deposit, and any interest accrued thereon. Upon receipt thereof, the director of accounts and reports shall transfer the amount certified to the state racing fund created by K.S.A. 74-8826, and amendments thereto.

(d) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the racing applicant deposit fund interest earnings based on:

(1) The average daily balance of moneys in the racing applicant deposit fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 1987, ch. 112, § 33; L. 1989, ch. 48, § 94; L. 1992, ch. 272, § 11; L. 1996, ch. 253, § 27; May 23.



74-8829 Horse breeding development fund.

74-8829. Horse breeding development fund. (a) There is hereby created in the state treasury the Kansas horse breeding development fund to which moneys shall be credited as provided by this act. Expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the commission or a person designated by the chairperson.

(b) Moneys credited to the Kansas horse breeding development fund, including any moneys in the fund on March 24, 1994, and any moneys credited to the fund on or after that date, shall be apportioned into categories corresponding with the various breeds of horses which are participating in live races with parimutuel wagering conducted by organization licensees in direct proportion to the number of horses in each category participating in such live races and shall be used in each category to provide:

(1) Purse supplements to owners of Kansas-bred horses;

(2) stakes and awards to be paid to the owners of the winning Kansas-bred horses in certain races as determined by the commission;

(3) a stallion award to each owner of a Kansas-registered stallion which is the sire of a Kansas-bred horse if such horse wins or wins, places or shows in any race conducted at a Kansas race meeting, but no such award shall be paid to the owner of a Kansas stallion that served outside Kansas at any time during the calendar year in which the winning Kansas-bred horse was conceived;

(4) a breeder's award to each owner of a Kansas-registered mare which is the dam of a Kansas-bred horse if such horse wins or wins, places or shows in any race conducted at a Kansas race meeting; and

(5) moneys for equine research through institutions of higher education under the state board of regents.

History: L. 1987, ch. 112, § 28; L. 1991, ch. 247, § 7; L. 1994, ch. 228, § 3; L. 1994, ch. 332, § 3; May 19.



74-8830 Registration of horses; membership of registering agency.

74-8830. Registration of horses; membership of registering agency. (a) The commission shall, by rules and regulations:

(1) Qualify stallions for participation in Kansas-registered stallion awards;

(2) provide for the registration of Kansas-domiciled mares, Kansas-domiciled stallions and Kansas-bred horses;

(3) determine qualifications of Kansas-bred horses and establish classes of Kansas-bred horses for registration purposes and for the purpose of awarding purse supplements, stakes and awards pursuant to K.S.A. 74-8829, and amendments thereto; and

(4) establish a schedule of fees for the registration of Kansas-domiciled mares, Kansas-domiciled stallions and Kansas-bred horses sufficient to provide for all expenses incurred in the administration of the Kansas horse breeding development fund created pursuant to K.S.A. 74-8829, and amendments thereto.

(b) The commission may contract with and designate an official registering agency to implement the registration of horses. The board of directors of the official registering agency shall consist of five representatives of the quarter horse breed and five representatives of the thoroughbred breed. Representatives shall be selected by each breed organization from their respective memberships pursuant to rules and regulations adopted by the Kansas racing and gaming commission. In order to be eligible to serve on the board, a participant must be a legal resident of the state of Kansas and a member of the Kansas quarter horse racing association or the Kansas thoroughbred association. Such agency shall operate under the supervision of the commission and be subject to rules and regulations of the commission. The official registering agency shall receive no compensation from the Kansas racing and gaming commission except fees received for registration of horses necessary to pay its expenses for such registration.

(c) The commission may contract with and designate an agency to provide for the distribution of purse supplements, stakes and awards from the Kansas horse breeding development fund. Such agency shall operate under the supervision of the commission and be subject to rules and regulations of the commission.

History: L. 1987, ch. 112, § 29; L. 1989, ch. 246, § 4; L. 2007, ch. 110, § 51; Apr. 19.



74-8831 Greyhound breeding development fund; greyhound tourism fund; expenditures from such funds.

74-8831. Greyhound breeding development fund; greyhound tourism fund; expenditures from such funds. (a) There is hereby created in the state treasury the Kansas greyhound breeding development fund to which moneys shall be credited as provided by this act. Expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the commission or a person designated by the chairperson.

(b) Moneys credited to the fund shall be expended as follows:

(1) An amount equal to 15% of all moneys credited to the fund during a fiscal year shall be transferred by the director of accounts and reports on June 30 of each year to the greyhound tourism fund created by subsection (c);

(2) an amount equal to 35% of all moneys credited to the fund during a fiscal year shall be used for research conducted within the state of Kansas relating to the prevention of injury to and disease of greyhounds;

(3) subject to the provisions of subsection (e), an amount equal to 50% of all moneys credited to the fund during a fiscal year, less the amount determined by the commission pursuant to subsection (b)(4), shall be used by the racetrack facilities where derived to supplement stake races for Kansas-whelped greyhounds as approved by the commission;

(4) an amount determined by the commission, but not to exceed $30,000 of the moneys credited to the fund during a fiscal year, shall be used to pay a portion of the administrative costs of the official registering agency designated by the commission pursuant to K.S.A. 74-8832, and amendments thereto; and

(5) as provided by subsection (e).

(c) Moneys credited to the Kansas greyhound breeding development fund shall be used only for the benefit of greyhounds.

(d) There is hereby created in the state treasury the greyhound tourism fund. Moneys in such fund shall be used only for the promotion of greyhound-related tourism. Expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of commerce or a person designated by the secretary.

(e) If live greyhound racing ceases at a racetrack facility for a period of 60 continuous days or the commission finds that live greyhound racing is likely to cease at a racetrack facility for a period of 60 continuous days, any undisbursed moneys that would otherwise be expended pursuant to subsection (b)(3) shall be expended in accordance with the following:

(1) The commission shall compile a roster of Kansas-whelped greyhounds in each licensed kennel on the day of racing at the racetrack facility prior to the day of cessation of racing (the "census date"), except that any Kansas-whelped greyhound that has not been in residence in the kennel and on the kennel's active list for five of the 14 days immediately preceding the census date shall not be included in the roster.

(2) The undisbursed moneys shall be divided equally among the qualified Kansas-whelped greyhounds identified pursuant to the census described in subsection (e)(1).

(3) The funds awarded to each qualified Kansas-whelped greyhound shall be divided equally between the licensed owner of the Kansas-whelped greyhound and the licensed kennel owner in whose kennel the Kansas-whelped greyhound was resident. If such a greyhound or kennel has multiple owners, the owner's share and kennel owner's share shall be prorated in accordance with the ownership percentages of each part owner of such greyhound or kennel, as appears in the commission's multiple ownership or kennel registration records.

(4) Payments to Kansas-whelped greyhound owners and kennel owners pursuant to this subsection shall be made directly from the Kansas greyhound breeding development fund to such greyhound owners and kennel owners.

History: L. 1987, ch. 112, § 30; L. 1989, ch. 246, § 5; L. 1994, ch. 146, § 8; L. 1998, ch. 178, § 6; L. 2003, ch. 154, § 78; July 1.



74-8832 Registration of greyhounds.

74-8832. Registration of greyhounds. (a) The commission shall, by rules and regulations, establish a schedule of fees for the registration of Kansas-whelped greyhounds which, together with the amount provided pursuant to K.S.A. 74-8830, and amendments thereto, shall be sufficient to provide for all expenses incurred in the administration of the Kansas greyhound breeding development fund created pursuant to K.S.A. 74-8831, and amendments thereto.

(b) The commission may contract with and designate an official registering agency to implement the registration of greyhounds. Such agency shall operate under the supervision of the commission and be subject to rules and regulations of the commission. The official registering agency shall receive no compensation from the Kansas racing and gaming commission except the amount provided pursuant to K.S.A. 74-8831, and amendments thereto, and fees received for registration of greyhounds necessary to pay its expenses for such registration.

(c) The commission may contract with and designate an agency to provide for the distribution of purse supplements from the Kansas greyhound breeding development fund. Such agency shall operate under the supervision of the commission and be subject to rules and regulations of the commission.

History: L. 1987, ch. 112, § 31; L. 1989, ch. 246, § 6; L. 2007, ch. 110, § 52; Apr. 19.



74-8833 Resident racing program.

74-8833. Resident racing program. The commission shall provide by rules and regulations for the establishment of a Kansas resident racing program.

History: L. 1987, ch. 112, § 32; May 28.



74-8834 Severability.

74-8834. Severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application and, to this end, the provisions of this act are severable.

History: L. 1987, ch. 112, § 34; May 28.



74-8835 Racing investigative expense fund.

74-8835. Racing investigative expense fund. (a) There is hereby created the racing investigative expense fund in the state treasury.

(b) All amounts, other than the application fee, which the commission collects from applicants for licensure pursuant to subsection (a) of K.S.A. 74-8813 or subsection (c) of K.S.A. 74-8815, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the racing investigative expense fund. All moneys credited to such fund shall be expended or transferred only for the purposes and in the manner provided by this act. Expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the commission or a person designated by the chairperson.

(c) All expenses of investigation of an applicant's qualifications for an organization license, facility owner license or facility manager license shall be paid from the racing investigative expense fund. Whenever another state agency assists the commission in such investigation and incurs costs in addition to those attributable to the operations of such agency, such additional costs shall be paid from the racing investigative expense fund. The furnishing of assistance in such investigation shall be a transaction between the commission and the respective agency and shall be settled in accordance with K.S.A. 75-5516, and amendments thereto.

(d) This section shall be part of and supplemental to the Kansas parimutuel racing act.

History: L. 1988, ch. 317, § 4; L. 2001, ch. 5, § 351; July 1.



74-8836 Simulcasting; licensing and regulation.

74-8836. Simulcasting; licensing and regulation. (a) Any organization licensee that conducts at least 150 days of live racing during a calendar year or a fair association that conducts fewer than 22 days of live racing during a calendar year may apply to the commission for a simulcasting license to display simulcast horse or greyhound races and to conduct intertrack parimutuel wagering thereon. If the organization licensee conducts races at a racetrack facility that is owned by a facility owner licensee, both licensees shall join in the application. A simulcasting license granted to a fair association that conducts fewer than 22 days of live racing shall restrict the fair association's display of simulcast races to a number of days, including days on which it conducts live races, equal to not more than twice the number of days on which it conducts live races.

(b) (1) A simulcasting license granted to an organization licensee other than a fair association shall authorize the display of simulcast races at the racetrack facility where the live races are conducted so long as the licensee conducts at least eight live races per day and an average of 10 live races per day per week. If a simulcasting licensee conducts live horse races on a day when simulcast races are displayed by the licensee and the licensee conducts fewer than an average of 10 live horse races per day per week, not less than 80% of the races on which wagers are taken by the licensee during such week shall be live races conducted by the licensee unless approved by the recognized horsemen's group or upon a finding by the commission that the organization licensee was unable to do so for reasonable cause. If a simulcast licensee conducts live greyhound races on a day when simulcast races are displayed by the licensee and the licensee schedules fewer than 13 live greyhound races during a performance on such day, not less than 80% of the races on which wagers are taken by the licensee during such performance shall be live races conducted by the licensee.

(2) A simulcasting license granted to a fair association shall authorize the display of simulcast races at the racetrack facility where the races are conducted only if live races are scheduled for two or more days of the same calendar week, except that the licensee may conduct simulcast races in the week immediately before and immediately after a live meeting if the total number of days on which simulcast races are displayed does not exceed the total authorized in subsection (a). In no case shall the live meet or simulcast races allowed under this subsection exceed 10 consecutive weeks. For purposes of this subsection, a calendar week shall be measured from Monday through the following Sunday.

(3) Notwithstanding the provisions of subsection (a), (b)(1) or (b)(2), a fair association may apply to the commission for not more than five additional days of simulcasting of special events. In addition, the commission may authorize a fair association to display additional simulcast races but, if such fair association is less than 100 miles from an organization licensee that is not a fair association, it also shall secure written consent from that organization licensee.

(4) Notwithstanding the provisions of subsection (b)(1), if an emergency causes the cancellation of all or any live races scheduled for a day or performance by a simulcasting licensee, the commission or the commission's designee may authorize the licensee to display any simulcast races previously scheduled for such day or performance.

(5) Notwithstanding the provisions of subsection (b)(1), the commission may authorize the licensee to display simulcast special racing events as designated by the commission.

(c) The application for a simulcasting license shall be filed with the commission at a time and place prescribed by rules and regulations of the commission. The application shall be in a form and include such information as the commission prescribes.

(d) To qualify for a simulcasting license the applicant shall:

(1) Comply with the interstate horse racing act of 1978 (15 U.S.C. 3001 et seq.) as in effect December 31, 1991;

(2) submit with the application a written approval of the proposed simulcasting schedule signed by: (A) The recognized horsemen's group for the track, if the applicant is licensed to conduct only horse races; (B) the recognized greyhound owners' group, if the applicant is licensed to conduct only greyhound races and only greyhound races are to be simulcast; (C) both the recognized greyhound owners' group and a recognized horsemen's group, if the applicant is licensed to conduct only greyhound races and horse races are to be simulcast; (D) the recognized greyhound owners' group, if the applicant is licensed to conduct both greyhound and horse races, only greyhound races are to be simulcast and races are to be simulcast only while the applicant is conducting live greyhound races; (E) the recognized horsemen's group for the track, if the applicant is licensed to conduct both greyhound and horse races, only horse races are to be simulcast and races are to be simulcast only while the applicant is conducting live horse races; or (F) both the recognized greyhound owners' group and the recognized horsemen's group for the track, if the applicant is licensed to conduct both greyhound races and horse races and horse races are to be simulcast while the applicant is conducting live greyhound races or greyhound races are to be simulcast while the applicant is conducting live horse races; and

(3) submit, in accordance with rules and regulations of the commission and before the simulcasting of a race, a written copy of each contract or agreement which the applicant proposes to enter into with regard to such race, and any proposed modification of any such contract or agreement.

(e) The term of a simulcasting license shall be one year.

(f) A simulcasting licensee may apply to the commission or its designee for changes in the licensee's approved simulcasting schedule if such changes are approved by the respective recognized greyhound owners' group or recognized horsemen's group needed throughout the term of the license. Application shall be made upon forms furnished by the commission and shall contain such information as the commission prescribes.

(g) Except as provided by subsection (j), the takeout for simulcast horse and greyhound races shall be the same as it is for the live horse and greyhound races conducted during the current or next live race meeting at the racetrack facility where the simulcast races are displayed. For simulcast races the tax imposed on amounts wagered shall be as provided by K.S.A. 74-8823, and amendments thereto. Of the balance of the takeout remaining after deduction of taxes, an amount equal to a percentage, to be determined by the commission, of the gross sum wagered on simulcast races shall be used for purses, as follows:

(1) For greyhound races conducted by the licensee, if the simulcast race is a greyhound race and the licensee conducts only live greyhound races;

(2) for horse races conducted by the licensee, if the simulcast race is a horse race and the licensee conducts only live horse races;

(3) for horse races and greyhound races, as determined by both the recognized horsemen's group and the recognized greyhound owners' group, if the simulcast race is a greyhound race and the licensee does not conduct or is not currently conducting live greyhound races; or

(4) for horse races and greyhound races, as determined by both the recognized horsemen's group and the recognized greyhound owners' group, if the simulcast is a horse race and the licensee does not conduct or is not currently conducting live horse races. That portion of simulcast purse money determined to be used for horse purses shall be apportioned by the commission to the various horse race meetings held in any calendar year based upon the number of live horse race dates comprising such horse race meetings in the preceding calendar year.

(h) Except as provided by subsection (j):

(1) If a simulcasting licensee has a license to conduct live horse races and the licensee displays a simulcast horse race: (A) All breakage proceeds shall be remitted by the licensee to the commission not later than the 15th day of the month following the race from which the breakage is derived and the commission shall remit any such proceeds received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas horse breeding development fund created by K.S.A. 74-8829, and amendments thereto; and (B) all unclaimed ticket proceeds shall be remitted by the licensee to the commission on the 61st day after the end of the calendar year and the commission shall remit any such proceeds received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas horse breeding development fund created by K.S.A. 74-8829, and amendments thereto.

(2) If a simulcasting licensee has a license to conduct live greyhound races and the licensee displays a simulcast greyhound race, breakage and unclaimed winning ticket proceeds shall be distributed in the manner provided by K.S.A. 74-8821 and 74-8822, and amendments thereto, for breakage and unclaimed winning ticket proceeds from live greyhound races.

(3) If a simulcasting licensee has a license to conduct live racing of only horses and the licensee displays a simulcast greyhound race, unclaimed winning ticket proceeds shall be distributed in the manner provided by K.S.A. 74-8822, and amendments thereto, for unclaimed winning ticket proceeds from live greyhound races. Breakage for such races shall be distributed for use to benefit greyhound racing as determined by the commission.

(4) If a simulcasting licensee has a license to conduct live racing of only greyhounds and the licensee displays a simulcast horse race: (A) All breakage proceeds shall be remitted by the licensee to the commission not later than the 15th day of the month following the race from which the breakage is derived and the commission shall remit any such proceeds received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas horse breeding development fund created by K.S.A. 74-8829, and amendments thereto; and (B) all unclaimed ticket proceeds shall be remitted by the licensee to the commission on the 61st day after the end of the calendar year and the commission shall remit any such proceeds received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas horse breeding development fund created by K.S.A. 74-8829, and amendments thereto.

(i) The commission may approve a request by two or more simulcasting licensees to combine wagering pools within the state of Kansas pursuant to rules and regulations adopted by the commission.

(j) (1) The commission may authorize any simulcasting licensee to participate in an interstate combined wagering pool with one or more other racing jurisdictions.

(2) If a licensee participates in an interstate pool, the licensee may adopt the takeout of the host jurisdiction or facility. The amount and manner of paying purses from the takeout in an interstate pool shall be as provided by subsection (g).

(3) The tax imposed on amounts wagered in an interstate pool shall be as provided by K.S.A. 74-8823, and amendments thereto. Parimutuel taxes may not be imposed on any amounts wagered in an interstate combined wagering pool other than amounts wagered within this jurisdiction.

(4) Breakage for interstate combined wagering pools shall be calculated in accordance with the statutes and rules and regulations of the host jurisdiction and shall be allocated among the participating jurisdictions in a manner agreed to among the jurisdictions. Breakage allocated to this jurisdiction shall be distributed as provided by subsection (h).

(5) Upon approval of the respective recognized greyhound owners' group or recognized horsemen's group, the commission may permit an organization licensee to simulcast to other racetrack facilities or off-track wagering or intertrack wagering facilities in other jurisdictions one or more races conducted by such licensee, use one or more races conducted by such licensee for an intrastate combined wagering pool or use one or more races conducted by such licensee for an interstate combined wagering pool at off-track wagering or intertrack wagering locations outside the commission's jurisdiction and may allow parimutuel pools in other jurisdictions to be combined with parimutuel pools in the commission's jurisdiction for the purpose of establishing an interstate combined wagering pool.

(6) The participation by a simulcasting licensee in a combined interstate wagering pool does not cause that licensee to be considered to be doing business in any jurisdiction other than the jurisdiction in which the licensee is physically located.

(k) If the organization licensee, facility owner licensee if any and the recognized horsemen's group or recognized greyhound owners' group are unable to agree concerning a simulcasting application, the matter may be submitted to the commission for determination at the written request of any party in accordance with rules and regulations of the commission.

(l) This section shall be part of and supplemental to the Kansas parimutuel racing act.

History: L. 1992, ch. 27, § 2; L. 1994, ch. 228, § 4; L. 1994, ch. 332, § 4; L. 1996, ch. 262, § 9; L. 1998, ch. 178, § 7; L. 2000, ch. 173, § 21; L. 2001, ch. 5, § 352; July 1.



74-8837 Racing or wagering equipment or services licenses.

74-8837. Racing or wagering equipment or services licenses. (a) No organization licensee or facility manager licensee shall permit any business not owned and operated by the organization licensee to provide integral racing or wagering equipment or services, as designated by the commission, to an organization licensee unless such business has been issued a racing or wagering equipment or services license by the commission. Such equipment and services include, but are not limited to, totalisator, photo finish, video replay and video reception and transmission equipment or services.

(b) Businesses required to be licensed pursuant to this section shall apply for racing or wagering equipment or services licenses in a manner and upon forms prescribed and furnished by the commission. The commission shall require disclosure of information about the owners and officers of each applicant and may require such owners and officers to submit to fingerprinting. The commission also may require disclosure of information about and fingerprinting of such employees of each applicant as the commission considers necessary. Racing or wagering equipment or services licenses shall be issued for a period of time established by the commission but not to exceed 10 years. The commission shall establish a schedule of application fees and license fees for racing or wagering equipment or services licenses based upon the type and size of business. The application fee shall not be refundable if the business fails to qualify for a license. If the application fee is insufficient to pay the reasonable expenses of processing the application and investigating the applicant's qualifications for licensure, the commission shall require the applicant to pay to the commission, at such times and in such form as required by the commission, any additional amounts necessary to pay such expenses. No license shall be issued to an applicant until the applicant has paid such additional amounts in full, and such amounts shall not be refundable except to the extent that they exceed the actual expenses of processing the application and investigating the applicant's qualifications for licensure.

(c) The commission may require applicants as a condition of licensure to consent to allow agents of the Kansas bureau of investigation or security personnel of the commission to search without warrant the licensee's premises and personal property and the persons of its owners, officers and employees while engaged in the licensee's business within the racetrack facility or adjacent facilities under the control of the organization licensee for the purpose of investigating criminal violations of this act or violations of rules and regulations of the commission.

(d) Denial of a racing or wagering equipment or services license by the commission shall be in accordance with the Kansas administrative procedure act. The commission may refuse to issue a racing or wagering equipment or services license to any business if any person having an ownership interest in such business, any person who is an officer of such business or any person employed by such business within the racetrack facility:

(1) Has been convicted of a felony in a court of any state or of the United States or has been adjudicated in the last five years, in any such court of committing as a juvenile an act which, if committed by an adult, would constitute a felony;

(2) has been convicted of a violation of any law of any state or of the United States involving gambling or controlled substances or has been adjudicated in the last five years in any such court of committing as a juvenile an act which, if committed by an adult, would constitute such a violation;

(3) fails to disclose any material fact or provides information, knowing such information to be false, in connection with the application for the license;

(4) has been found by the commission to have violated any provision of this act or any rule and regulation of the commission; or

(5) has failed to meet any monetary or tax obligation to the federal government or to any state or local government, whether or not relating to the conduct or operation of a race meet held in this state or any other jurisdiction.

(e) The commission may suspend or revoke the racing or wagering equipment or services license of any business for any reason which would justify refusal to issue such a license. Proceedings to suspend or revoke such license shall be conducted by the commission or a presiding officer from the office of administrative hearings in accordance with the provisions of the Kansas administrative procedure act.

(f) The commission may provide by rules and regulations for the temporary suspension of a racing or wagering equipment or services license by summary adjudicative proceedings in accordance with the Kansas administrative procedure act upon finding that there is probable cause to believe that grounds exist for a permanent suspension or revocation of such license. Such suspension shall be for a period not exceeding 30 days. Upon expiration of such suspension, the license shall be restored unless the license has been suspended or revoked as a result of proceedings conducted pursuant to subsection (e).

(g) This section shall be part of and supplemental to the Kansas parimutuel racing act.

History: L. 1992, ch. 286, § 10; L. 1994, ch. 146, § 10; L. 1996, ch. 262, § 10; L. 2004, ch. 145, § 33; July 1, 2007.



74-8838 Horse fair racing benefit fund; authorized uses.

74-8838. Horse fair racing benefit fund; authorized uses. (a) The state treasurer shall credit 1/3 of the taxes on the takeout from parimutuel pools for simulcast races, as certified by the executive director, to the horse fair racing benefit fund, which is hereby created in the state treasury.

(b) Twenty-five percent of all moneys credited to the horse fair racing benefit fund may be expended, upon application to the commission, for capital improvements to racetrack facilities on or adjacent to premises used by a fair association to conduct fair racing activities.

(c) The remaining moneys in the horse fair racing benefit fund shall be expended only for:

(1) Reimbursement of the commission for the commission's administrative costs, as established by rules and regulations of the commission, related to race meetings conducted by a fair association or a horsemen's nonprofit organization, including the cost of stewards, racing judges and assistant animal health officers performing services at such race meetings;

(2) paying the costs of totalisator expenses incurred by an organization licensee that is a fair association or horsemen's nonprofit organization;

(3) paying the costs of background investigations required under the Kansas parimutuel racing act for members of a fair association or horsemen's nonprofit organization;

(4) purse supplements at race meetings conducted by a fair association or horsemen's nonprofit organization;

(5) basic operating assistance grants to an organization licensee that is a fair association or horsemen's nonprofit organization; and

(6) costs for employment of key racing officials, as determined by the commission, incurred by an organization licensee that is a fair association or horsemen's nonprofit organization.

(d) The commission shall adopt rules and regulations establishing procedures for distributing moneys in the horse fair racing benefit fund to fair associations and nonprofit horsemen's organizations for the purposes provided by this section.

(e) Expenditures from the horse fair racing benefit fund related to the conduct of a race meeting shall not be allocated to any organization licensee for a period exceeding 40 days.

(f) Expenditures from the horse fair racing benefit fund shall not be allocated to any organization licensee to support the conduct of parimutuel greyhound races unless the organization licensee conducts an equal or greater number of parimutuel horse races during the race meeting.

(g) Expenditures from the horse fair racing benefit fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the commission or a person designated by the chairperson.

History: L. 1992, ch. 286, § 12; L. 1994, ch. 146, § 11; L. 2007, ch. 110, § 53; Apr. 19.



74-8838a Same; transfer of moneys.

74-8838a. Same; transfer of moneys. On the effective date of this act, the director of accounts and reports shall transfer all moneys in the county fair horse racing benefit fund to the horse fair racing benefit fund. On the effective date of this act, all liabilities of the county fair horse racing benefit fund are hereby imposed on the horse fair racing benefit fund and the county fair horse racing benefit fund is hereby abolished.

History: L. 1994, ch. 146, § 12; July 1.



74-8839 Advertisement or promotion of parimutuel wagering, minors.

74-8839. Advertisement or promotion of parimutuel wagering, minors. No licensee of the Kansas racing commission shall recruit for employment or as a volunteer any person under 18 years of age for the purpose of appearing, being heard or being quoted in any advertising or promotion of parimutuel wagering or racing with parimutuel wagering in any electronic or print media.

History: L. 1992, ch. 299, § 5; July 1.



74-8841 Exemption from subdivision regulations; application of fire prevention code.

74-8841. Exemption from subdivision regulations; application of fire prevention code. (a) A racetrack facility shall not be subject to subdivision regulations of a city but shall be subject to the Kansas fire prevention code adopted by the state fire marshal.

(b) This section shall be part of and supplemental to the Kansas parimutuel racing act.

History: L. 2007, ch. 110, § 43; Apr. 19.



74-8842 Greyhound promotion and development fund.

74-8842. Greyhound promotion and development fund. (a) The Kansas racing and gaming commission shall establish a greyhound promotion and development fund which shall be funded through a voluntary greyhound purse checkoff program which shall provide for the deduction of 2% from all purses paid to kennels and greyhound owners who participate in the program. Greyhound owners and kennel operators shall be provided an opportunity annually to not participate in the program by signing a form approved by the Kansas racing and gaming commission. Moneys deposited into the fund shall be used for the development, promotion and representation of the greyhound industry in Kansas and shall be distributed to the organization contracted with by the Kansas racing and gaming commission to administer the official greyhound registry in Kansas.

(b) This section shall be part of and supplemental to the Kansas parimutuel racing act.

History: L. 2007, ch. 110, § 54; Apr. 19.






Article 89 DEVELOPMENT FINANCE AUTHORITY

74-8901 Citation of act.

74-8901. Citation of act. The provisions of this act shall be cited as the Kansas development finance authority act.

History: L. 1987, ch. 57, § 1; May 28.



74-8902 Definitions.

74-8902. Definitions. The following words or terms used in this act shall have the following meanings unless a different meaning clearly appears from the context:

(a) "Act" means the Kansas development finance authority act.

(b) "Authority" means the Kansas development finance authority created by K.S.A. 74-8903, and amendments thereto.

(c) "Agricultural business enterprises" means facilities supporting or utilized in the operation of farms, ranches and other agricultural, aquacultural or silvicultural commodity producers and services provided in conjunction with the foregoing. "Agricultural business enterprise" shall not include a swine production facility on agricultural land which is owned, acquired, obtained or leased by a corporation, limited liability company, limited partnership, corporate partnership or trust.

(d) "Agricultural land," "corporation," "corporate partnership," "limited liability company," "limited partnership," "swine production facility" and "trust" have the meanings ascribed pursuant to K.S.A. 17-5903, and amendments thereto.

(e) "Board of directors" means the board of directors of the authority created by K.S.A. 74-8903, and amendments thereto.

(f) "Bonds" means any bonds, notes, debentures, interim certificates, grant and revenue anticipation notes, interest in a lease, lease certificate of participation or other evidences of indebtedness, whether or not the interest on which is subject to federal income taxation, issued by the authority pursuant to this act.

(g) "Capital improvements" means any physical public betterment or improvement or any preliminary plans, studies or surveys relative thereto; land or rights in land, including, without limitations, leases, air rights, easements, rights-of-way or licenses; and any furnishings, machinery, vehicles, apparatus or equipment for any public betterment or improvement.

(h) "Construct" means to acquire or build, in whole or in part, in such manner and by such method as the authority shall determine to be in the public interest and necessary to accomplish the purposes of and authority set forth in this act.

(i) "Loans" means loans made for the purposes of financing any of the activities authorized within this act, including loans made to financial institutions for funding or as security for loans made for accomplishing any of the purposes of this act and reserves and expenses appropriate or incidental thereto.

(j) "Educational facilities" means real, personal and mixed property of any and every kind intended by an educational institution in furtherance of its educational program.

(k) "Facilities" means any real property, personal property or mixed property of any and every kind.

(l) "Health care facilities" means facilities for furnishing physical or mental health care.

(m) "Housing development" means any work or undertaking, whether new construction or rehabilitation, which is designed and financed pursuant to the provisions of this act for the primary purpose of providing dwelling accommodations for elderly persons and families of low income in need of housing.

(n) "Industrial enterprise" means facilities for manufacturing, producing, processing, assembling, repairing, extracting, warehousing, distributing, communications, computer services, transportation, corporate and management offices and services provided in connection with any of the foregoing, in isolation or in any combination, that involve the creation of new or additional employment or the retention of existing employment.

(o) "Political subdivision" means political or taxing subdivisions of the state, including municipal and quasi-municipal corporations, boards, commissions, authorities, councils, committees, subcommittees and other subordinate groups or administrative units thereof, receiving or expending and supported, in whole or in part, by public funds and any municipality as defined in K.S.A. 75-1117, and amendments thereto.

(p) "Pooled bonds" means bonds of the authority, the interest on which is subject to federal income taxation, which are issued for the purpose of acquiring bonds issued by two or more political subdivisions.

(q) "Research facilities" means facilities for use in research and development activities, whether conducted for profit or not for profit, of an agricultural business enterprise, industrial enterprise or any other commercial enterprise or educational institution or health care institution.

(r) "State" means the state of Kansas.

(s) "State agency" means any office, department, board, commission, bureau, division, public corporation, agency or instrumentality of this state.

(t) "Federal entity" means the government of the United States of America or any bureau, department, instrumentality or other agency of the federal government.

History: L. 1987, ch. 57, § 2; L. 1989, ch. 248, § 1; L. 1995, ch. 125, § 1; L. 1998, ch. 199, § 1; L. 1999, ch. 158, § 2; L. 2003, ch. 136, § 7; L. 2004, ch. 181, § 1; L. 2007, ch. 116, § 1; July 1.



74-8903 Kansas development finance authority; creation; board of directors, composition, appointment, terms, chairperson, vice-chairperson; president; officers and employees; meetings; surety bonds, requirements; expenses; use of funds; dissolution.

74-8903. Kansas development finance authority; creation; board of directors, composition, appointment, terms, chairperson, vice-chairperson; president; officers and employees; meetings; surety bonds, requirements; expenses; use of funds; dissolution. (a) There is hereby created, with such duties and powers as are hereinafter set forth to carry out the provisions of this act, a public body politic and corporate, with corporate succession, to be an independent instrumentality of this state exercising essential public functions, and to be known as the Kansas development finance authority.

(b) The board of directors of the authority shall consist of the five members to be appointed by the governor. Not less than three voting members of such board shall be representative of the general public and not more than three voting members shall be members of the same political party.

(c) Members appointed by the governor shall be subject to confirmation by the senate as provided by K.S.A. 75-4315b, and amendments thereto.  Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed to the board, whose appointment is subject to confirmation shall exercise any power, duty or function as a member of the authority until confirmed by the senate.  Except as provided by subsection (d), such members shall serve for terms of four years and until their successors are appointed and confirmed.  Any vacancy in the board occurring other than by expiration of term shall be filled by the appointment of the governor, but for the unexpired term only.

(d) The terms of members who are appointed by the governor and who are serving on the authority on the effective date of this act shall expire on January 15, of the year in which such member's term would have expired under the provisions of this section prior to amendment by this act.  Thereafter, members shall be appointed for terms of four years and until their successors are appointed and confirmed.

(e) The governor shall designate the chairperson and vice-chairperson of the board from the members of such board.

(f) The authority shall have such rights, powers and privileges and shall be subject to such duties as provided by this act.

(g) The governor shall appoint a president who shall serve at the will of the governor. The president shall appoint and employ such additional officers, accountants, financial advisors or experts, bond counsel or other attorneys, agents and employees as it may require and shall determine their qualifications, duties and compensation subject to the approval of the board of directors. The president shall be an ex officio nonvoting member of the board and may be elected secretary of the board. The powers of the authority shall be vested in the members of the board of directors and three members of the board shall constitute a quorum at any meeting thereof. Action may be taken and motions and resolutions adopted by the board at any meeting thereof by the affirmative vote of a majority of present and voting board members. Any motion and resolution to authorize an issue of bonds, to approve a loan application, to authorize a lease transaction or to approve a bond guaranty shall have the affirmative vote of at least three board members.

(h) Before the issuance of any bonds, each member of the board of directors of the authority shall execute a surety bond in the penal sum of $250,000 and the president of the authority shall execute a surety bond in the penal sum of $250,000, each surety bond to be conditioned upon the faithful performance of the duties of the office by such board member or president, as the case may be, to be executed by a surety company authorized to transact business in the state of Kansas, as surety, and to be approved by the attorney general. At all times after the issuance of any bonds by the authority, each member of the board of directors of the authority shall maintain such surety bonds in full force and effect. All costs of such surety bonds shall be borne by the authority.

(i) The members of the board of directors of the authority shall serve without compensation, but the authority may reimburse its board members for mileage and subsistence expenses incurred in the discharge of their official duties as provided by subsections (b) and (c) of K.S.A. 75-3223, and amendments thereto.

(j) No part of the funds of the authority shall inure to the benefit of, or be distributed to, its employees, officers or board of directors, except that the authority shall be authorized and empowered to pay its employees reasonable compensation.

(k) The authority may be dissolved by act of the legislature on condition that the authority has no debts or obligations outstanding or provision has been made for the payment or retirement of such debts or obligations. Upon any such dissolution of the authority, all property, funds and assets thereof shall be vested in the state.

History: L. 1987, ch. 57, § 3; L. 1995, ch. 241, § 20; L. 1997, ch. 51, § 1; July 1.



74-8904 Same; general powers of authority.

74-8904. Same; general powers of authority. Except as otherwise limited by this act, the authority shall have the following powers to:

(a) Sue and be sued;

(b) have a seal and alter such seal;

(c) make and alter bylaws for its organization and internal management;

(d) adopt such rules and regulations as may be necessary to carry out the purposes of this act;

(e) acquire, hold and dispose of real and personal property for its corporate purposes;

(f) appoint officers, agents and employees, prescribe their duties and qualifications and fix their compensation;

(g) borrow money and to issue notes, bonds and other obligations pursuant to K.S.A. 74-8905, and amendments thereto, whether or not the interest on which is subject to federal income taxation, and to provide for the rights of the lenders or holders thereof;

(h) purchase notes or participations in notes evidencing loans which are secured by mortgages or security interests and to enter into contracts in that regard;

(i) make secured or unsecured loans for any of the purposes for which bonds of the authority may be issued under this act or to low and moderate income multifamily rental housing projects participating in programs established in section 42 of the federal internal revenue code, and provide financing for housing projects and programs in participation with programs established by the United States department of housing and urban development or the division of housing in the Kansas development finance authority; except as otherwise provided in this subsection, nothing in this act shall be construed to authorize the authority to make loans directly to individuals to finance housing developments;

(j) sell mortgages and security interests at public or private sale, to negotiate modifications or alterations in mortgage and security interests, to foreclose on any mortgage or security interest in default or commence any action to protect or enforce any right conferred upon it by any law, mortgage, security agreement, contract or other agreement, and to bid for and purchase property which was the subject of such mortgage or security interest at any foreclosure or at any other sale, to acquire or take possession of any such property, and to exercise any and all rights as provided by law for the benefit or protection of the authority or mortgage holders;

(k) collect fees and charges in connection with its loans, bond guarantees, commitments and servicing, including, but not limited to, reimbursement of costs of financing as the authority shall determine to be reasonable and as shall be approved by the authority;

(l) make and execute contracts for the servicing of mortgages acquired by the authority pursuant to this act, and to pay the reasonable value of services rendered to the authority pursuant to those contracts;

(m) enter into agreements with and accept gifts, grants, loans and other aid from the federal government, the state, any state agency, any political subdivision of the state, or any person or corporation, foundation or legal entity, and to agree to and comply with any conditions attached to federal and state financial assistance not inconsistent with the provisions of this act;

(n) invest moneys of the authority not required for immediate use, including proceeds from the sale of any bonds, in such manner as the board shall determine, subject to any agreement with bondholders stated in the authorizing resolution providing for the issuance of bonds;

(o) procure insurance against any loss in connection with its programs, property and other assets;

(p) provide technical assistance and advice to the state or political subdivisions of the state and to enter into contracts with the state or political subdivisions of the state to provide such services. The state or political subdivisions of the state are hereby authorized to enter into contracts with the authority for such services and to pay for such services as may be provided them;

(q) establish accounts in one or more depositories;

(r) lease, acquire, construct, sell and otherwise deal in and contract concerning any facilities;

(s) have and exercise all of the powers granted to the public housing authorities by the state, except that the authority shall not have the power of eminent domain;

(t) do any and all things necessary or convenient to carry out purposes of the authority and exercise the powers given and granted in this act;

(u) assist minority businesses in obtaining loans or other means of financial assistance. The terms and conditions of such loans or financial assistance, including the charges for interest and other services, will be consistent with the provisions of this act. In order to comply with this requirement, efforts must be made to solicit for review and analysis proposed minority business ventures. Basic loan underwriting standards will not be waived to inconsistently favor minority persons or businesses from the intent of the authority's lending practices;

(v) form one or more subsidiary corporations under K.S.A. 17-6001 et seq., and amendments thereto, in accordance with the procedures therein contained. Each subsidiary corporation shall be subject to the same restrictions and limitations as to the powers and purposes to which the authority is subject. The authority may delegate any of its powers, obligations and duties to any subsidiary corporation by inclusion of such powers, obligations and duties in the articles of incorporation of the subsidiary corporation. Subsidiary corporations so formed shall constitute legal entities separate and distinct from each other, the authority and the state except that for purposes of K.S.A. 58-4217 to 58-4226, inclusive, and amendments thereto, the Kansas housing resources corporation shall constitute an instrumentality of the state. The authority shall not be liable for the debts or obligations or for any actions or inactions of its subsidiary corporations unless the authority expressly agrees otherwise in writing. The authority may make loans or grants to a subsidiary corporation from time to time to enable the subsidiary corporation to carry out its purposes. The members of the authority shall constitute all of the directors of each subsidiary corporation.

The state, any municipality or any state commission, public authority, agency, officer, department, board or division authorized and empowered to enter into agreements with, to grant, convey, lease or otherwise transfer any property to, or to otherwise transact business with the authority, shall have the same authorization and power to engage in these activities with each subsidiary corporation of the authority.

One or more such subsidiary corporation may be formed for purposes of establishing state tax credit equity funds to assist in the development of low-income and middle-income housing and obtain financing through participation in the program established in section 42 of the federal internal revenue code.

Actions of the authority or any subsidiary corporation relating to housing pursuant to this subsection (v) shall be carried out in accordance with any terms, conditions and limitations relating to policy issues regarding housing, as established by the director of housing in the Kansas development finance authority.

One or more such subsidiary corporations may be formed for purposes of acquiring or conveying on behalf of the state and pursuant to this act a project of statewide as well as local importance, issuing bonds on behalf of the state pursuant to this act to finance a project of statewide as well as local importance or otherwise financing on behalf of the state pursuant to this act a project of statewide as well as local importance. The Kansas statewide projects development corporation is hereby created in accordance with this section; and

(w) assist, coordinate, administer and participate with out-of-state: Governmental authorities, bodies, issuers and other public and private entities; in connection with the issuance of bonds, notes or other evidence of indebtedness for the purpose of financing any facilities whether such facility is located within or outside of Kansas. In connection with such financings which include out-of-state issuers, the authority is designated as the only entity in Kansas which may conduct the public hearing of the applicable governmental unit required by section 147 (f) of the federal internal revenue code of 1986, as amended, and the governor of Kansas is designated as the only entity in Kansas who may be the applicable governmental unit pursuant to section 147 (f) of the federal internal revenue code of 1986, as amended. Following such hearing the authority shall determine whether such financing should proceed with respect to facilities located within Kansas by an out-of-state issuer. If the authority determines that the financing should not proceed, the financing shall not proceed relative to the Kansas facilities.

History: L. 1987, ch. 57, § 4; L. 1994, ch. 223, § 1; L. 1999, ch. 158, § 3; L. 2003, ch. 154, § 79; L. 2004, ch. 181, § 2; L. 2005, ch. 109, § 15; Apr. 21.



74-8905 Same; issuance of bonds; authorized projects; limitations and conditions; proceeds, disposition.

74-8905. Same; issuance of bonds; authorized projects; limitations and conditions; proceeds, disposition. (a) The authority may issue bonds, either for a specific activity or on a pooled basis for a series of related or unrelated activities or projects duly authorized by a political subdivision or group of political subdivisions of the state in amounts determined by the authority for the purpose of financing projects of statewide as well as local importance, capital improvement facilities, educational facilities, health care facilities and housing developments. Nothing in this act shall be construed to authorize the authority to issue bonds or use the proceeds thereof to:

(1) Purchase, condemn or otherwise acquire a utility plant or distribution system owned or operated by a regulated public utility;

(2) finance any capital improvement facilities or educational facilities which are being financed by the issuance of general obligation or utility revenue bonds of a political subdivision, except that the acquisition by the authority of general obligation or utility revenue bonds issued by political subdivisions with the proceeds of pooled bonds shall not violate the provisions of the foregoing; or

(3) purchase, acquire, construct, reconstruct, improve, equip, furnish, repair, enlarge or remodel property for any swine production facility on agricultural land which is owned, acquired, obtained or leased by a corporation, limited liability company, limited partnership, corporate partnership or trust.

Nothing in this subsection (a) shall prohibit the issuance of bonds by the authority when any statute specifically authorizes the issuance of bonds by the authority or approves any activity or project of a state agency for purposes of authorizing any such issuance of bonds in accordance with this section and provides an exemption from the provisions of this subsection (a).

(b) The authority may issue bonds for activities and projects of state agencies as requested by the secretary of administration. Research facilities of state educational institutions shall be subject to the provisions of this subsection (b). No bonds may be issued pursuant to this act for any activity or project of a state agency unless the activity or project either has been approved by an appropriation or other act of the legislature or has been approved by the state finance council acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c, and amendments thereto. When requested to do so by the secretary of administration, the authority may issue bonds for the purpose of refunding, whether at maturity or in advance of maturity, any outstanding bonded indebtedness of any state agency. The revenues of any state agency which are pledged as security for any bonds of such state agency which are refunded by refunding bonds of the authority may be pledged to the authority as security for the refunding bonds.

(c) The authority may issue bonds for the purpose of financing industrial enterprises, transportation facilities, agricultural business enterprises, educational facilities, health care facilities, housing developments, research facilities or any combination of such facilities, or any interest in facilities, including without limitation leasehold interests in and mortgages on such facilities, whether located within or outside of Kansas. The authority may additionally issue bonds for the purpose of financing a hall of fame, museum or tourist destination of national significance, as determined by the secretary of commerce. Such authority to issue bonds for a hall of fame, museum or tourist destination of national significance shall expire on December 31, 2007. No less than 30 days prior to the issuance of any bonds authorized under this act with respect to any project or activity within Kansas which is to be undertaken for the direct benefit of any person or entity which is not a state agency or a political subdivision, written notice of the intention of the authority to provide financing and issue bonds therefor shall be given by the president of the authority to the governing body of the city in which the project or activity is to be located. If the project or activity is not proposed to be located within a city, such notice shall be given to the governing body of the county. No bonds for the financing of the project or activity shall be issued by the authority for a one-year period if, within 15 days after the giving of such notice, the governing body of the political subdivision in which the project or activity within Kansas is proposed to be located shall have adopted an ordinance or resolution stating express disapproval of the project or activity and shall have notified the president of the authority of such disapproval. The authority shall not issue bonds for the purpose of financing a project or activity outside Kansas unless the authority has determined that the issuance of such bonds provides a benefit to Kansas or its people and that the owner or operator thereof or an affiliate has a presence or impact in Kansas.

(d) The authority may issue bonds for the purpose of establishing and funding one or more series of venture capital funds in such principal amounts, at such interest rates, in such maturities, with such security, and upon such other terms and in such manner as is approved by resolution of the authority. The proceeds of such bonds not placed in a venture capital fund or used to pay or reimburse organizational, offering and administrative expenses and fees necessary to the issuance and sale of such bonds shall be invested and reinvested in such securities and other instruments as shall be provided in the resolution under which such bonds are issued. Moneys in a venture capital fund shall be used to make venture capital investments in new, expanding or developing businesses, including, but not limited to, equity and debt securities, warrants, options and other rights to acquire such securities, subject to the provisions of the resolution of the authority. The authority shall establish an investment policy with respect to the investment of the funds in a venture capital fund not inconsistent with the purposes of this act. The authority shall enter into an agreement with a management company experienced in venture capital investments to manage and administer each venture capital fund upon terms not inconsistent with the purposes of this act and such investment policy. The authority may establish an advisory board to provide advice and consulting assistance to the authority and the management company with respect to the management and administration of each venture capital fund and the establishment of its investment policy. All fees and expenses incurred in the management and administration of a venture capital fund not paid or reimbursed out of the proceeds of the bonds issued by the authority shall be paid or reimbursed out of such venture capital fund.

(e) The authority may issue bonds in one or more series for the purpose of financing a redevelopment plan project that is approved by the authority in accordance with K.S.A. 74-8921 and 74-8922, and amendments thereto, or by Johnson or Labette county in accordance with the provisions of this act.

(f) After receiving and approving the feasibility study required pursuant to K.S.A. 74-8936, and amendments thereto, the authority may issue bonds in one or more series for the purpose of financing a multi-sport athletic project in accordance with K.S.A. 74-8936 through 74-8938, and amendments thereto. If the project is to be constructed in phases, a similar feasibility study shall be performed prior to issuing bonds for the purpose of financing each subsequent phase.

(g) The authority may issue bonds for the purpose of financing resort facilities, as defined in subsection (a) of K.S.A. 32-867, and amendments thereto, in an amount or amounts not to exceed $30,000,000 for any one resort. The bonds and the interest thereon shall be payable solely from revenues of the resort and shall not be deemed to be an obligation or indebtedness of the state within the meaning of section 6 of article 11 of the constitution of the state of Kansas. The authority may contract with a subsidiary corporation formed pursuant to subsection (v) of K.S.A. 74-8904, and amendments thereto, or others to lease or operate such resort. The provisions of K.S.A. 32-867, 32-868, 32-870 through 32-873 and 32-874a through 32-874d, and amendments thereto, shall apply to resorts and bonds issued pursuant to this subsection.

(h) The authority may use the proceeds of any bond issues herein authorized, together with any other available funds, for venture capital investments or for purchasing, leasing, constructing, restoring, renovating, altering or repairing facilities as herein authorized, for making loans, purchasing mortgages or security interests in loan participations and paying all incidental expenses therewith, paying expenses of authorizing and issuing the bonds, paying interest on the bonds until revenues thereof are available in sufficient amounts, purchasing bond insurance or other credit enhancements on the bonds, and funding such reserves as the authority deems necessary and desirable. All moneys received by the authority, other than moneys received by virtue of an appropriation, are hereby specifically declared to be cash funds, restricted in their use and to be used solely as provided herein. No moneys of the authority other than moneys received by appropriation shall be deposited with the state treasurer.

(i) Any time the authority is required to publish a notification pursuant to the tax equity and fiscal responsibility act of 1982, the authority shall further publish such notification in the Kansas register and on the Kansas development finance authority website.

(j) Any time the authority issues private activity bonds, as defined in K.S.A. 74-5059, and amendments thereto, pursuant to this section, the authority shall publish notification of such issuance at least 14 days prior to any bond hearing in the official county newspaper of the county in which the project or activity financed by such bonds are located and in the Kansas register.

History: L. 1987, ch. 57, § 5; L. 1988, ch. 320, § 10; L. 1989, ch. 248, § 2; L. 1993, ch. 88, § 1; L. 1994, ch. 130, § 7; L. 1995, ch. 125, § 2; L. 1996, ch. 205, § 14; L. 1998, ch. 199, § 2; L. 2000, ch. 176, § 1; L. 2003, ch. 136, § 8; L. 2004, ch. 181, § 3; L. 2005, ch. 191, § 1; July 1.



74-8906 Same; authorizing resolution; types, terms and conditions of bonds; trust indenture authorized; contract constituted by resolution and trust indenture.

74-8906. Same; authorizing resolution; types, terms and conditions of bonds; trust indenture authorized; contract constituted by resolution and trust indenture. (a) Bonds issued shall be authorized by resolution of the authority. The bonds may be issued as registered bonds or coupon bonds, payable to bearer, and, if coupon bonds, may be registrable as to principal only or as to principal and interest, and may be made exchangeable for bonds of another denomination or in another form. The bonds may be in such form and denominations, may have such date or dates, may be stated to mature at such time or times, may bear interest payable at such times and at such rate or rates, may be payable at such places within or without the state, may be subject to such terms of redemption in advance of maturity at such prices, and may contain such terms and conditions, all as the authority shall determine. The bonds shall have all the qualities of and shall be deemed to be negotiable instruments under the laws of the state of Kansas, subject to provisions as to registration as set forth above. The authorizing resolution may contain any other terms, covenants and conditions that the authority deems reasonable and desirable, including without limitation those pertaining to the maintenance of various funds and reserves, the nature and extent of any security for payment of the bonds, the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the investing for authorized purposes, and the rights, duties and obligations of the authority and the holders and registered owners of the bonds.

(b) The authorizing resolution may provide for the execution of a trust indenture between the authority and any financial institution within or without the state of Kansas. The trust indenture may contain any terms, covenants and conditions that are deemed desirable by the authority, including without limitation those pertaining to the maintenance of various funds and reserves, the nature and extent of any security for the payment of the bonds, the custody and application of the proceeds of the bonds, the collection and disposition of revenues, the investing and reinvesting of any moneys during periods not needed for authorized purposes, and the rights, duties and obligations of the authority and the holders and registered owners of the bonds.

(c) Any authorizing resolution and trust indenture relating to the issuance and security of the bonds shall constitute a contract between the authority and holders and registered owners of the bonds, which contract, and all covenants, agreements and obligations therein, shall be promptly performed in strict compliance with the terms and provisions of such contract, and the covenants, agreements and obligations of the authority may be enforced by mandamus or other appropriate proceeding at law or in equity.

History: L. 1987, ch. 57, § 6; May 28.



74-8907 Same; manner of bond sale; execution of bonds; seal of authority; payment of bonds, obligation of authority, security.

74-8907. Same; manner of bond sale; execution of bonds; seal of authority; payment of bonds, obligation of authority, security. (a) The bonds may be sold in such manner, either at public or private sale, and upon such terms as the authority shall determine to be reasonable and expedient for effectuating the purposes for which the authority was created. The bonds may be sold at such price as the authority may accept, including sale at discount or premium.

(b) The bonds shall be executed by manual or facsimile signatures of the chairperson of the board of directors and the president of the authority or of any other director or officer of the authority authorized to make such signature by resolution of the board of directors. In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before delivery of such bonds or coupons, their signatures, nevertheless, shall be valid and sufficient for all purposes. The authority shall adopt and use a seal in the execution and issuance of the bonds, and each bond shall be impressed or imprinted with the seal of the authority.

(c) It shall be plainly stated on the face of each bond that it has been issued under this act, that the bonds shall be obligations only of the authority, and that, in no event, shall the bonds constitute an indebtedness of the state of Kansas or an indebtedness for which the faith and credit or taxing powers of the state of Kansas are pledged. The payment of the principal of, redemption premium, if any, or interest on the trustee's and paying agent's fees in connection with the bonds may be secured by a lien on and security interest in facilities financed by bonds issued hereunder, by lien or pledge of loans made or mortgages purchased by the authority and any collateral security received by the authority, including without limitation the authority's interest in and any revenue derived from any loan, lease or other financing agreements. It shall not be necessary to the perfection of the lien and pledge for such purposes that the trustee in connection with such bond issue or the holders of the bonds take possession of the loans, mortgages , leases or collateral security.

History: L. 1987, ch. 57, § 7; L. 1998, ch. 199, § 3; May 28.



74-8908 Bonds and interest exempt from taxation.

74-8908. Bonds and interest exempt from taxation. Any bonds issued under the provisions of this act and the interest paid thereon, unless specifically declared to be taxable in the authorizing resolution, shall be exempt from all state, county and municipal taxes, and the exemption shall include income and property taxes.

History: L. 1987, ch. 57, § 8; L. 2010, ch. 44, § 31; July 1.



74-8909 Pledges of authority valid and binding.

74-8909. Pledges of authority valid and binding. Any pledge of revenues, moneys, funds or other property made by the authority shall be valid and binding from the time when such pledge is made and the revenues, moneys, funds or other property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without such physical delivery thereof or further act on the part of the authority, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the authorizing resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the authority.

History: L. 1987, ch. 57, § 9; May 28.



74-8910 Exemption from liability of director, officers and employees of authority.

74-8910. Exemption from liability of director, officers and employees of authority. No director, employee or officer of the authority shall be liable personally for any reason arising from the service of such person as a director, employee or officer of the authority or any subsidiary corporations created pursuant to this act unless such person acted with willful, wanton or fraudulent misconduct or intentionally tortuous conduct.  The authority and any subsidiary corporation created pursuant to K.S.A. 74-8904, and amendments thereto, shall be considered a governmental entity for purposes of the Kansas tort claims act, K.S.A. 75-6102, and amendments thereto.

History: L. 1987, ch. 57, § 10; L. 1994, ch. 223, § 2; L. 1996, ch. 49, § 1; July 1.



74-8911 Special funds or accounts authorized.

74-8911. Special funds or accounts authorized. The authority may create and establish one or more special funds or accounts as appropriate to secure bonds issued hereunder, as determined by the authority.

History: L. 1987, ch. 57, § 11; May 28.



74-8912 Refunding bonds authorized; disposition of proceeds; manner of sale and security.

74-8912. Refunding bonds authorized; disposition of proceeds; manner of sale and security. Bonds may be issued for the purpose of refunding, either at maturity or in advance of maturity, any bonds issued under this act. Such refunding bonds may either be sold or delivered in exchange for the bonds being refunded. If sold, the proceeds may either be applied to the payment of the bonds being refunded or deposited in trust and there maintained in cash or investments for the retirement of the bonds being refunded, as shall be specified by the authority and the authorizing resolution or trust indenture securing such refunding bonds. The authorizing resolution or trust indenture securing the refunding bonds may provide that the refunding bonds shall have the same security for their payment as provided for the bonds being refunded. Refunding bonds shall be sold and secured in accordance with the provisions of this act pertaining to the sale and security of the bonds.

History: L. 1987, ch. 57, § 12; May 28.



74-8913 Reports of authority to governor and legislature, when; contents.

74-8913. Reports of authority to governor and legislature, when; contents. On or before the last day of November in each year, the authority shall make an annual report of its activities for the preceding fiscal year to the governor and to the legislature. Such report shall contain an audit of the preceding fiscal year, prepared by a firm of nationally recognized certified public accountants. On or before the last day of November of each year, the authority shall provide a written report to the governor and the legislature with respect to all bonds of the authority issued during the previous fiscal year, specifying the terms of sale and the costs, fees and expenses of each such bond issue.

History: L. 1987, ch. 57, § 13; L. 1991, ch. 248, § 1; L. 1992, ch. 31, § 1; July 1.



74-8914 Services to authority by state agencies and officers.

74-8914. Services to authority by state agencies and officers. All officers, departments, boards, agencies, divisions and commissions of the state are hereby authorized and empowered to render any and all of such services to the authority as may be within the area of their respective governmental functions as fixed or established by law, and as may be required by the authority. The cost and expenses of any such services shall be paid by the authority.

History: L. 1987, ch. 57, § 14; May 28.



74-8915 Financial interest in contracts and agreements of authority prohibited.

74-8915. Financial interest in contracts and agreements of authority prohibited. No officer, director or employee of the authority for purpose of personal gain shall have or attempt to have, directly or indirectly, any financial interest in any contract or agreement of the authority in connection with the sale or purchase of any bonds or investments of the authority.

History: L. 1987, ch. 57, § 15; May 28.



74-8916 Construction of act.

74-8916. Construction of act. This act shall be liberally construed. Nothing contained herein is or shall be construed as a restriction or limitation upon any powers which the authority might otherwise have under any other law of this state, and the provisions of this act are cumulative to such powers. The provisions hereof do and shall be construed to provide a complete, additional and alternative method for the doing of the things authorized and shall be regarded as supplemental and additional to powers conferred by any other laws. The issuance of bonds under the provisions hereof need not comply with the requirements of any other state laws applicable to the issuance of bonds, notes and other obligations.

History: L. 1987, ch. 57, § 16; May 28.



74-8917 Bonds for loans to community mental health, intellectual disability and drug and alcohol abuse services providers.

74-8917. Bonds for loans to community mental health, intellectual disability and drug and alcohol abuse services providers. The provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, shall not prohibit the issuance of bonds by the Kansas development finance authority for the purpose of making loans to organizations which provide community mental health, intellectual disability and drug and alcohol abuse services to the Kansas department for aging and disability services, and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto.

History: L. 1989, ch. 50, § 1; L. 2012, ch. 91, § 58; L. 2014, ch. 115, § 311; July 1.



74-8918 Bonds for loans to public water supply systems.

74-8918. Bonds for loans to public water supply systems. The provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, shall not prohibit the issuance of bonds by the Kansas development finance authority for the purpose of making loans for the construction of public improvements to a public water supply system owned by a municipality, rural water district or other governmental agency, and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto.

History: L. 1989, ch. 226, § 1; July 1.



74-8919 Repayment of amounts advanced from state general fund; deferral provided.

74-8919. Repayment of amounts advanced from state general fund; deferral provided. In recognition of the services provided to state agencies without charge by the Kansas development finance authority, the repayment required to be made prior to July 1, 1991, as specified by section 17 of chapter 33 of the 1988 Session Laws of Kansas, is hereby reduced from $40,330 to $20,165.  In addition to the payment of $40,331 required to be made by section 17 of chapter 33 of the 1988 Session Laws of Kansas prior to July 1, 1992, an additional payment of $20,165 shall be made by the Kansas development finance authority to the state general fund prior to July 1, 1993.

History: L. 1991, ch. 248, § 2; May 16.



74-8920 Bonds for state agency or IMPACT act projects; condition precedent to issuance; involvement of pooled money investment board.

74-8920. Bonds for state agency or IMPACT act projects; condition precedent to issuance; involvement of pooled money investment board. (a) Before the Kansas development finance authority issues any bonds for any state agency project or a project or investment under the IMPACT act, the authority shall conduct a feasibility analysis and recommend to the secretary of administration any project which appears appropriate for consideration to offer to the pooled money investment board as an alternative investment.  If the secretary of administration approves the recommendation, the secretary shall give notice of such approval to the chairperson of the pooled money investment board in writing.  If the pooled money investment board and the secretary of administration reach agreement on the terms and conditions of the financing, the pooled money investment board may invest in any such project.

(b) Unless the pooled money investment board has declined the investment, the Kansas development finance authority shall not proceed to issue bonds for any project offered to the pooled money investment board until at least 15 days after the secretary of administration's notice to the pooled money investment board under subsection (a).

(c) The authority shall give notice to the pooled money investment board of the public sale of bonds for any state agency or IMPACT act projects.  The pooled money investment board is authorized to purchase any such bonds.

History: L. 1993, ch. 207, § 9; L. 1996, ch. 206, § 11; July 1.



74-8921 Bonds for projects in redevelopment districts; establishment of redevelopment district; maximum maturity of bond; feasibility study.

74-8921. Bonds for projects in redevelopment districts; establishment of redevelopment district; maximum maturity of bond; feasibility study. (a) In addition to the other requirements of this act, bonds issued by the authority under subsection (e) of K.S.A. 74-8905, and amendments thereto, shall be issued only after the authority establishes a redevelopment district in accordance with the provisions of this section.

(b) To establish a redevelopment district, the authority shall adopt a resolution stating its intent to establish the redevelopment district, describing the boundaries of the proposed district, identifying any proposed projects to be considered as a part of the redevelopment district, and stating the time, place, and manner that the authority will receive public written comment on the proposed redevelopment district. The resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation within the county in which the redevelopment district may be established. A copy of the resolution shall be mailed to the governing bodies of the county and the school district in which the proposed redevelopment district is located. Upon conclusion of a public comment period of not less than 10 days following the second publication, the authority may adopt a resolution establishing the redevelopment district. Any addition of area to the redevelopment district shall be subject to the same procedure as the original resolution that established the redevelopment district.

(c) Any redevelopment plan undertaken within the redevelopment district may be in separate development stages. Each plan shall be adopted according to the provisions of K.S.A. 74-8922, and amendments thereto, and shall fix a date for completion. Any project constituting a part of an approved redevelopment plan shall be completed on or before the final scheduled maturity of the first series of bonds issued to finance the redevelopment project.

(d) Subject to the provisions of K.S.A. 74-8925, and amendments thereto, any increment in ad valorem property taxes resulting from a redevelopment district undertaken in accordance with the provisions of this act, shall be apportioned to the redevelopment bond fund created pursuant to K.S.A. 74-8927, and amendments thereto, for the payment of the costs of an approved redevelopment project, including the payment of principal and interest on any bonds issued to finance such project pursuant to this act and may be pledged to the payment of principal and interest on such bonds. The maximum maturity of bonds issued pursuant to this section and subsection (e) of K.S.A. 74-8905, and amendments thereto, shall not exceed 20 years from the date of approval of the redevelopment project. For the purposes of this act, "increment" means that amount of ad valorem taxes collected from real property located within the redevelopment district that is in excess of the amount which is produced from such property and attributable to the assessed valuation of such property prior to the date the redevelopment district was established, as determined under the provisions of K.S.A. 74-8925, and amendments thereto.

(e) Before any redevelopment district is established pursuant to K.S.A. 74-8921, and amendments thereto, a comprehensive feasibility study, which shows the benefits to the state and its political subdivisions derived from such project will exceed the costs and that the income therefrom will be sufficient to pay for the project, shall be prepared by the developer and submitted to the authority and a redevelopment plan implementation agreement between the authority and the developer with respect to implementing the redevelopment plan shall have been executed. Such feasibility study shall be an open public record and the redevelopment agreement shall be approved by the board of county commissioners of the county in which the redevelopment district is located.

History: L. 1998, ch. 199, § 4; L. 1999, ch. 158, § 4; L. 2003, ch. 136, § 9; May 1.

Revisor's Note:

Establishment of redevelopment district, 19-4901 et seq.



74-8922 Same; preparation of redevelopment plan; submittal to board of county commissioners; responsibility for environmental remediation.

74-8922. Same; preparation of redevelopment plan; submittal to board of county commissioners; responsibility for environmental remediation. (a) If the developer proposes to undertake a redevelopment project within a redevelopment district established pursuant to K.S.A. 74-8921, and amendments thereto, at the federal enclave located in Johnson and Labette counties, the developer shall prepare a redevelopment plan. The redevelopment plan shall include:

(1) A summary of the feasibility study required by K.S.A. 74-8921, and amendments thereto;

(2) a reference to the redevelopment district established under K.S.A. 74-8921, and amendments thereto;

(3) a comprehensive description of the project;

(4) a description and map of the area to be redeveloped;

(5) a detailed description of the buildings and facilities proposed to be constructed or improved in such area;

(6) a plan for the financing of the redevelopment project; and

(7) any other information the authority deems necessary to advise the public of the intent of the plan.

(b) A copy of the proposed redevelopment plan shall be delivered by the developer to the authority and to the board of county commissioners of the county in which the redevelopment district is located, and the board of county commissioners shall determine, within 30 days after receipt of the plan, whether the plan as proposed is consistent with the comprehensive development plan for the development of the property. If the proposed redevelopment plan is not consistent with the comprehensive development plan, the authority, shall deny the plan. If the redevelopment plan is consistent with the comprehensive development plan of the county, then the authority may adopt the redevelopment plan by a resolution passed by a majority of the board of directors of the authority. Any substantial changes to the plan as adopted shall be made in the same manner, with notice and approval of the board of county commissioners and adoption of a resolution by the authority. A redevelopment plan may be adopted by the authority, pursuant to these procedures, at the same time that the authority establishes the redevelopment district under K.S.A. 74-8921, and amendments thereto.

(c) (1) Under no circumstances shall the state of Kansas, any of its political subdivisions, the Kansas development finance authority or any unit of local government assume responsibility or otherwise be responsible for any environmental remediation, or any fees which may relate thereto, which may be required to be performed within the redevelopment district designated through any redevelopment plan, and any attorney fees incurred by the state of Kansas as a defendant in any litigation arising from any such environmental remediation or fees relating thereto, other than an action for enforcement of federal laws commenced by appropriate authorities of the federal government, shall be paid by the party or parties bringing the litigation or otherwise causing the state of Kansas to be a party to the litigation. At the time of transfer of any real property located within a federal enclave in Johnson and Labette counties from the United States to any subdivision of the state, including Johnson and Labette counties, if all remedial action necessary to protect human health and the environment has been taken, a covenant of transfer shall be made by the United States to this effect in compliance with the provisions of 42 U.S.C. § 9620 et seq., and amendments thereto. If at the time of transfer such property is still in the remediation process, the covenant of transfer may be deferred pending the completion of the remediation by the United States with a separate covenant of transfer covering the property to be provided at a future date stating that the site has been fully remediated as provided in 42 U.S.C. § 9620, and amendments thereto. Nothing in this section is intended and shall not be construed to relieve the United States, the federal government or any agency thereof from any duty, responsibility or liability for any contamination or remediation of the land as may be imposed or required under state or federal law.

Prior to taking title, possession or otherwise exercising control over land within the federal enclave located in Johnson and Labette counties or in any other way exposing the state to potential liability for environmental remediation of such property, the state or any instrumentality of the state shall obtain the written opinion of a competent attorney, specializing in environmental law and maintaining professional liability insurance, and the Kansas attorney general regarding the state's potential liability resulting from taking title, possession or otherwise exercising control over the land. Also prior to taking title, possession or otherwise exercising control over the land, Johnson county or Labette county, as appropriate, shall ensure that adequate environmental insurance is obtained and purchased to cover the property.

History: L. 1998, ch. 199, § 5; L. 1999, ch. 158, § 5; L. 2001, ch. 132, § 2; L. 2003, ch. 136, § 10; May 1.



74-8923 Same; use of bond proceeds and funds from other authorized sources.

74-8923. Same; use of bond proceeds and funds from other authorized sources. The authority may use the proceeds of bonds issued pursuant to subsection (e) of K.S.A. 74-8905, and amendments thereto, or upon approval by the board of county commissioners or other taxing subdivision in which the redevelopment district is located any uncommitted funds derived from those sources set forth in K.S.A. 74-8924, and amendments thereto, or other funds pledged for the payment of such bonds to implement the redevelopment plan to the extent authorized in the redevelopment plan implementation agreement adopted pursuant to K.S.A. 74-8921, and amendments thereto. Any excess revenue from sources set forth in K.S.A. 74-8927, and amendments thereto, other than any revenues pledged from private sources which the authority has agreed in the redevelopment implementation agreement to such sources not otherwise needed or committed for the repayment of bonds or other project costs authorized in the agreement shall upon approval by the authority be paid out by the state treasurer proportionately to the appropriate taxing authorities.

History: L. 1998, ch. 199, § 6; L. 1999, ch. 158, § 6; L. 2003, ch. 136, § 11; May 1.



74-8924 Same; sources of revenue to finance the bonds.

74-8924. Same; sources of revenue to finance the bonds. (a) Any bonds issued by the authority under subsection (e) of K.S.A. 74-8905, and amendments thereto, or by Johnson county or Labette county under this act to finance the undertaking of any redevelopment project in accordance with the provisions of this act, shall be made payable, both as to principal and interest:

(1) From property tax increments, other than an increment derived from ad valorem taxes levied by or on behalf of a school district, allocated to, and paid into a special fund of the authority under the provisions of K.S.A. 74-8925, and amendments thereto;

(2) from revenues of the authority or the developer derived from or held in connection with the undertaking and carrying out of any redevelopment plan under this act;

(3) from any private sources, contributions or other financial assistance from the state or federal government;

(4) when otherwise authorized by law, from the revenue collected by the state under K.S.A. 74-8927, and amendments thereto;

(5) from a portion or all increased revenue received by any city or county from franchise fees collected from utilities and other businesses using public right-of-way within the redevelopment district;

(6) when otherwise authorized by law, from a portion or all of the revenue received from sales taxes collected within the redevelopment district pursuant to K.S.A. 12-187, and amendments thereto; or

(7) by any combination of these methods.

(b) The authority may pledge such revenue to the repayment of such bonds prior to, simultaneously with, or subsequent to the issuance of such bonds.

History: L. 1998, ch. 199, § 7; L. 1999, ch. 158, § 7; L. 2003, ch. 136, § 12; May 1.



74-8925 Same; taxing subdivision and real property taxes defined; assessment and distribution of taxes; pledge of tax increment portion of taxes.

74-8925. Same; taxing subdivision and real property taxes defined; assessment and distribution of taxes; pledge of tax increment portion of taxes. (a) For the purposes of this act, the term "taxing subdivision" shall include the county, the city, the unified school district and any other taxing subdivision levying real property taxes, the territory or jurisdiction of which includes any currently existing or subsequently created redevelopment district. The term "real property taxes" includes all taxes levied on an ad valorem basis upon land and improvements thereon, other than the property tax levied pursuant to the provisions of K.S.A. 2015 Supp. 72-6470, and amendments thereto, or any other property tax levied by or on behalf of a school district.

(b) All tangible taxable property located within a redevelopment district shall be assessed and taxed for ad valorem tax purposes pursuant to law in the same manner that such property would be assessed and taxed if located outside such district, and all ad valorem taxes levied on such property shall be paid to and collected by the county treasurer in the same manner as other taxes are paid and collected. Except as otherwise provided in this section, the county treasurer shall distribute such taxes as may be collected in the same manner as if such property were located outside a redevelopment district. Each redevelopment district established under the provisions of this act shall constitute a separate taxing unit for the purpose of the computation and levy of taxes.

(c) Beginning with the first payment of taxes which are levied following the date of approval of any redevelopment district established pursuant to K.S.A. 74-8921, and amendments thereto, real property taxes received by the county treasurer resulting from taxes which are levied subject to the provisions of this act by and for the benefit of a taxing subdivision, as herein defined, on property located within such redevelopment district constituting a separate taxing unit under the provisions of this section, shall be divided as follows:

(1) From the taxes levied each year subject to the provisions of this act by or for each of the taxing subdivisions upon property located within a redevelopment district constituting a separate taxing unit under the provisions of this act, the county treasurer first shall allocate and pay to each such taxing subdivision all of the real property taxes collected which are produced from that portion of the current assessed valuation of such real property located within such separate taxing unit which is equal to the total assessed value of such real property on the date of the establishment of the redevelopment district.

(2) Any real property taxes produced from that portion of the current assessed valuation of real property within the redevelopment district constituting a separate taxing unit under the provisions of this section in excess of an amount equal to the total assessed value of such real property on the effective date of the establishment of the district shall be allocated and paid by the county treasurer according to specified percentages of the tax increment expressly agreed upon and consented to by the governing bodies of the county and school district in which the redevelopment district is located. The amount of the real property taxes allocated and payable to the authority under the agreement shall be paid by the county treasurer to the treasurer of the state. The remaining amount of the real property taxes not payable to the authority shall be allocated and paid in the same manner as other ad valorem taxes. Any real property taxes paid to the state treasurer under this section shall be deposited in the redevelopment bond finance fund of the authority which is created pursuant to K.S.A. 74-8927, and amendments thereto, to pay the costs of any approved redevelopment project, including the payment of principal of and interest on any bonds issued by the authority to finance, in whole or in part, such project. When such bonds and interest thereon have been paid, all moneys thereafter received from real property taxes within such redevelopment district shall be allocated and paid to the respective taxing subdivisions in the same manner as are other ad valorem taxes. If such bonds and interest thereon have been paid before the completion of a project, the authority may continue to use such moneys for any purpose authorized by the redevelopment agreement until such time as the project costs are paid or reimbursed, but for a period not to exceed the final scheduled maturity of the bonds.

(d) In any redevelopment plan or in the proceedings for the issuing of any bonds by the authority to finance a project, the property tax increment portion of taxes provided for in subsection (c)(2) may be irrevocably pledged for the payment of the principal of and interest on such bonds. The authority may adopt a redevelopment plan in which only a specified percentage of the tax increment realized from taxpayers in the redevelopment district is pledged to the payment of costs.

History: L. 1998, ch. 199, § 8; L. 1999, ch. 158, § 8; L. 2003, ch. 136, § 13; L. 2015, ch. 4, § 70; July 1.



74-8926 Same; transmittal of redevelopment plan to county officers; increased valuation not applicable for computation of debt limitations; certification of valuation.

74-8926. Same; transmittal of redevelopment plan to county officers; increased valuation not applicable for computation of debt limitations; certification of valuation. (a) No later than 30 days prior to a meeting of the board of directors of the authority at which a redevelopment plan that contains the provisions authorized by K.S.A. 74-8922, and amendments thereto, is to be considered by the authority, the secretary of the authority shall transmit a copy of the proposed redevelopment plan to be considered by the authority to the clerk, assessor and treasurer of the county in which the redevelopment district is located and to the governing bodies of the county and school district which levy taxes upon any property in the redevelopment district. A representative of each office or jurisdiction receiving a copy of the proposed redevelopment plan under this subsection shall have the right to be present and heard at the meeting of the board of directors of the authority at which the redevelopment plan is first considered by the authority.

(b) For any year in which taxes are to be paid to the redevelopment bond finance fund established under subsection (c)(2) of K.S.A. 74-8925, and amendments thereto, any increase in assessed valuation of taxable tangible real property within the redevelopment district in excess of an amount equal to the total assessed value of such real property on the date of the establishment of the redevelopment district shall not be considered by any taxing subdivision in computing any debt limitation or for any other purpose except for the levy of taxes and in determining the amount to be paid to such fund.

(c) The appraiser of any county in which a redevelopment district is authorized by the authority shall certify the amount of such increase in assessed valuation of real and personal property within the redevelopment district to the county clerk on or before July 1 of each year.

History: L. 1998, ch. 199, § 9; May 28.



74-8927 Same; remittal of pledged revenues; credit to redevelopment bond fund; distribution.

74-8927. Same; remittal of pledged revenues; credit to redevelopment bond fund; distribution. (a) Whenever a pledge of the revenue derived from the state and countywide retailers' sales tax is otherwise authorized by law to be pledged for the repayment of bonds issued to finance or refinance the redevelopment, then, until the earlier of: (1) The date the bonds issued to finance or refinance the redevelopment undertaken in the redevelopment district have been paid in full; or (2) the final scheduled maturity date of the first series of bonds issued to finance the redevelopment project, all revenues collected or received from the state transient guest tax established pursuant to K.S.A. 2015 Supp. 79-5301 through 79-5304, and amendments thereto, any revenue from a county or countywide retailers' sales tax levied or collected under K.S.A. 74-8929, and amendments thereto, the state retailers' sales tax pursuant to K.S.A. 79-3603, and amendments thereto, and the state compensating use tax, pursuant to K.S.A. 79-3703, and amendments thereto, which have been certified by the director of taxation to have been derived from taxpayers located in a redevelopment district shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury.

(b) The state treasurer shall credit all such revenues authorized to be pledged for the repayment of the bonds to the redevelopment bond fund which is hereby established and shall be held by the state treasurer as custodian for the authority. Distributions from the redevelopment bond fund shall not require an appropriation by the legislature. The state treasurer shall make such distributions on dates mutually agreed upon by the treasurer and the authority. The authority shall use all such moneys received pursuant to this section to pay the costs of redevelopment projects to the extent authorized pursuant to a redevelopment plan implementation agreement approved pursuant to K.S.A. 74-8921, and amendments thereto. Any revenues not needed or committed for the payment of bonds or other project costs as authorized by the redevelopment plan implementation agreement shall upon approval by the authority be remitted by the state treasurer proportionately to the appropriate taxing authorities.

History: L. 1998, ch. 199, § 16; L. 1999, ch. 158, § 9; L. 2001, ch. 5, § 353; L. 2003, ch. 136, § 14; May 1.



74-8928 Same; agreements to implement redevelopment projects.

74-8928. Same; agreements to implement redevelopment projects. The secretary of commerce, the state treasurer, the board of county commissioners, the director of taxation, any bond trustee or fiscal agent are authorized to enter into agreements in connection with the implementation of any redevelopment project with a redevelopment district established pursuant to K.S.A. 74-8921, and amendments thereto.

History: L. 1998, ch. 199, § 17; L. 2003, ch. 154, § 80; July 1.



74-8929 Same; county sales tax authorized; collection and distribution; renewal and redistribution of tax.

74-8929. Same; county sales tax authorized; collection and distribution; renewal and redistribution of tax. (a) Whenever a redevelopment district is proposed to be established pursuant to K.S.A. 19-4902, and amendments thereto, by the board of county commissioners or by the authority pursuant to K.S.A. 74-8921, and amendments thereto, and a pledge of the revenue derived from the state or countywide retailers' sales tax is authorized to be pledged for the repayment of bonds issued to finance or refinance the redevelopment, then the board of county commissioners of Johnson county or the board of county commissioners of Labette county, in addition to  any countywide retailers' sales tax authorized by K.S.A. 12-187, and amendments thereto, or other specific statutory provisions, may adopt and impose a county retailers' sales tax at a rate of .5% within the redevelopment district, without submitting the question to an election and all revenue derived from the county retailers' sales tax levied under this subsection shall be pledged for the purposes of financing the redevelopment plan and redevelopment projects.

(b) Notwithstanding any other statutory provision to the contrary, whenever the board of county commissioners of Johnson county adopts and imposes the county retailers' sales tax authorized under subsection (a), then all revenue that is derived from a countywide retailers' sales tax imposed by the county pursuant to K.S.A. 12-187, and amendments thereto, from taxpayers within the redevelopment district, except those portions of such taxes which have otherwise been expressly dedicated for other purposes by a prior pledge of the county or by authorizing statute or voter approval, shall be considered to be dedicated for purposes of the redevelopment district and upon collection by the director of taxation, such revenues shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the redevelopment bond fund established pursuant to K.S.A. 74-8927, and amendments thereto, if applicable, or to the redevelopment bond fund established by the board of county commissioners.

(c) All revenue derived from a county retailers' sales tax imposed under subsection (a) and collected under subsection (b) shall upon collection, be remitted to the state treasurer, as provided by K.S.A. 74-8927, and amendments thereto, and may be pledged and used by the authority or board in like manner as other revenues collected or received under K.S.A. 74-8927, and amendments thereto. Whenever the authority has proposed to issue bonds pursuant to subsection (e) of K.S.A. 74-8905, and amendments thereto, the county retailers' sales tax imposed under subsection (a) and the revenue collected under subsection (b) shall remain in effect and may not be reduced or rescinded by the governing body of the county until such time as the bonds have been fully paid. When such bonds have been fully paid, then (1) the county retailers' sales tax imposed under subsection (a) shall expire, unless otherwise renewed by action of the governing body of the county for purposes of implementing additional projects authorized for the redevelopment district; and (2) the revenues to be collected under subsection (b) may be rededicated for other purposes by resolution of the governing body of the county and if not so rededicated then the revenues thereafter collected shall be used only for approved and authorized costs in the redevelopment district in accordance with approved redevelopment plans. Upon rededication of the revenues under subsection (b), or in the event that no future redevelopment projects or authorized costs remain for the redevelopment district, the revenues derived from the countywide retailers' sales tax covered under subsection (b) shall thereafter be distributed to the county treasurer as required under K.S.A. 12-192, and amendments thereto.

History: L. 1998, ch. 199, § 20; L. 2001, ch. 5, § 354; L. 2003, ch. 136, § 15; May 1.



74-8930 Same; reimbursement of Wyandotte county; secretary of commerce certification of expenses.

74-8930. Same; reimbursement of Wyandotte county; secretary of commerce certification of expenses. Within 120 days of the effective date of this act, developer of a project of state-wide as well as local importance shall reimburse the unified government of Wyandotte county for cash investment in the project as documented to and determined by the secretary of commerce.

History: L. 1998, ch. 199, § 23; L. 1999, ch. 158, § 10; L. 2001, ch. 132, § 1; L. 2003, ch. 154, § 81; July 1.



74-8936 Bonds for a multi-sport athletic complex; definitions; procedures; feasibility study.

74-8936. Bonds for a multi-sport athletic complex; definitions; procedures; feasibility study. (a) As used in this act:

(1) "Board" means the board of trustees of Kansas City Kansas community college;

(2) "foundation" means the Kansas multi-sport and recreation foundation;

(3) "increment" means that amount of state and local sales tax revenue imposed pursuant to K.S.A. 12-187 et seq. and 79-3601 et seq., and amendments thereto, collected from taxpayers doing business within the boundaries of the project area that is in excess of the amount of such taxes collected prior to the date the resolution authorizing the project was adopted by the board;

(4) "project" means the construction of a multi-sport athletic complex and the improvement of facilities within the project area; and

(5) "project area" means the boundaries of the area in which the project will be undertaken as described by the board, but shall not include the boundaries of any redevelopment district in a major tourism area which includes an auto race track facility located in Wyandotte county as follows: Beginning at the intersection of Interstate 70 and Interstate 435; west along Interstate 70 to 118th Street; north along 118th Street to State Avenue; northeasterly along proposed relocated State Avenue to 110th Street; north along 110th Street to Parallel Parkway; east along Parallel Parkway to Interstate 435; South along Interstate 435 to Interstate 70.

(b) The board or the foundation on behalf of the board may undertake a project. Such a project may be undertaken in one or more phases. Prior to undertaking a project, the board shall adopt a resolution stating its intent to undertake the project, describing the nature of the proposed project, a detailed description of all of the buildings and facilities that are proposed to be constructed or improved in the project area, describing the boundaries of the area in which the proposed project will be undertaken, giving an estimate of the cost of such project and establishing a date for completion of the project. Any addition or changes to the project which are contrary to such resolution shall be ratified by the same procedure as the original resolution of intent.

(c) If the project area identified by the resolution adopted by the board requires the project area be expanded outside of the boundaries of the college's campus, the governing body of the county in which such property is located first shall approve the boundaries of the project area after holding a public hearing. Prior to holding the public hearing, the governing body shall adopt a resolution stating that such boundaries are subject to approval. Such resolution shall: (1) Give notice that a public hearing will be held to consider the proposed boundaries and fix the date, hour and place of such public hearing; (2) describe the proposed boundaries; (3) describe a proposed project that identifies all of the proposed area and that identifies in a general manner all of the buildings and facilities that are proposed to be constructed or improved in the project area; and (4) state that the governing body will consider approving such expansion beyond the campus boundaries.

A copy of the resolution providing for the public hearing shall be delivered to the board of education of any school district levying taxes on property within the proposed project area. The resolution shall be published once in the official county newspaper not less than one week nor more than two weeks preceding the date fixed for the public hearing. If the resolution approving the boundaries of the project area is adopted by the governing body of the county, no sales tax increment collected from taxpayers doing business within the project area, but outside the boundaries of the college campus shall be pledged pursuant to K.S.A. 74-8937 as debt service for payment of principle and interest on any bonds issued for the project until it is first subject to a county-wide election and has received the approval of a majority of the electors of the county voting thereon at an election held pursuant to the notice, publication and other election procedures prescribed by K.S.A. 12-187 and amendments thereto.

(d) Any project may be undertaken in separate development phases. Any project shall be completed on or before the final scheduled maturity of the first series of bonds issued to finance the project.

(e) Any moneys which represent the increment as defined by K.S.A. 74-8936, and amendments thereto, shall be apportioned to a special fund established by the Kansas development finance authority for the payment of the costs of the project, including the payment of principal and interest on any bonds issued to finance such project pursuant to this act and may be pledged to the payment of principal and interest on such bonds. The maximum maturity of bonds issued to finance projects pursuant to this act shall not exceed 30 years from the date of the issuance of the bonds to finance the project.

(f) Before any project is undertaken, the board shall enter into a contract with the lowest responsible bidder among nationally recognized consultants for the preparation of a comprehensive feasibility study. The study shall include:

(1) A determination of whether sufficient revenues may be pledged to pay the debt service on bonds issued to finance the project;

(2) an estimate of revenues likely to be realized through existing sources of income which may be pledged to finance such bonds;

(3) an identification of other sources of revenue which might be necessary to be pledged to finance the bonds;

(4) an identification of future economic trends which may affect the feasibility of the project;

(5) an identification of opportunity costs created by the project; and

(6) any other considerations which may be relevant to determining the feasibility of the project.

History: L. 2000, ch. 176, § 2; May 25.



74-8937 Same; pledgeable revenues; limitations.

74-8937. Same; pledgeable revenues; limitations. (a) Any bonds issued by the authority under subsection (f) of K.S.A. 74-8905, and amendments thereto, to finance the undertaking of the project in accordance with the provisions of this act, shall be made payable, both as to principal and interest:

(1) from revenues of the college or the foundation derived from or held in connection with the undertaking and carrying out of any redevelopment plan under this act;

(2) from any private sources, contributions or other financial assistance from the state or federal government;

(3) from sales tax increments from any sales taxes collected within the boundaries of the project area as described by the resolution of the board of trustees; or

(4) by any combination of these methods.

(b) Such revenue may be pledged to the repayment of such bonds prior to, simultaneously with or subsequent to the issuance of such bonds.

(c) No funds derived from student tuition shall be used to pay the principal or interest on bonds issued by the authority under subsection (f) of K.S.A. 74-8905, and amendments thereto.

History: L. 2000, ch. 176, § 3; May 25.



74-8938 Same; collection and remittance of state and local sales tax proceeds.

74-8938. Same; collection and remittance of state and local sales tax proceeds. (a) Until the date the bonds issued to finance the project undertaken in the project area have been paid in full, any revenue realized from sales tax from a countywide retailers' sales tax imposed and collected under K.S.A. 12-187 and amendments thereto, the state retailers' sales tax pursuant to K.S.A. 79-3603, and amendments thereto which have been certified by the director of taxation to have been derived from taxpayers located in the project area shall be remitted to the state treasurer.

(b) The state treasurer shall transfer all such revenues to the fund established by the authority. The state treasurer shall make such distributions on dates mutually agreed upon by the treasurer and the authority. The authority shall use all such moneys received pursuant to this section to pay the costs of the project. Any revenues not needed or committed for the payment of bonds as determined by the authority may be remitted by the state treasurer proportionately to the appropriate taxing subdivisions.

History: L. 2000, ch. 176, § 4; May 25.



74-8939 Bonds for certain electric generation facilities.

74-8939. Bonds for certain electric generation facilities. (a) For the purpose of financing the construction, renovation or repair of (1) one or more facilities which generate electricity solely by use of hydropower and which each have a capacity of more than two but less than 25 megawatts, or (2) a facility or portion thereof which generates electricity and is designed as a prototype for the generation of electricity and hydrogen with limited emissions and for research in connection with related technologies and which includes a research or teaching component involving one or more postsecondary educational institutions or faculty members thereof, the Kansas development finance authority is hereby authorized to issue revenue bonds in amounts sufficient to pay the costs of such construction, renovation or repair, including any required interest on the bonds during construction, renovation or repair, plus all amounts required for costs of the bond issuance and for any required reserves on the bonds. The bonds, and interest thereon, issued pursuant to this section shall be payable from revenues derived from sales of electricity generated by the generation facility or facilities or from any other revenues available to be pledged by the Kansas development finance authority for such purpose.

(b) The provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, shall not prohibit the issuance of bonds by the Kansas development finance authority for the purposes of this section and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, which would operate to preclude such issuance.

(c) Revenue bonds, including refunding revenue bonds, issued hereunder shall not constitute an indebtedness of the state of Kansas, nor shall they constitute indebtedness within the meaning of any constitutional or statutory provision limiting the incurring of indebtedness.

(d) Revenue bonds, including refunding revenue bonds, issued hereunder and the income derived therefrom are and shall be exempt from all state, county and municipal taxation in the state of Kansas, except Kansas estate taxes.

History: L. 2001, ch. 196, § 2; L. 2004, ch. 164, § 1; July 1.



74-8940 Bonds for pollution control devices at certain electric generation facilities.

74-8940. Bonds for pollution control devices at certain electric generation facilities. (a) For the purpose of financing the construction, purchase and installation of pollution control devices at electric generation facilities and additions to electric generation facilities described in subsection (e) of K.S.A. 66-104, and amendments thereto, the Kansas development finance authority is hereby authorized to issue revenue bonds in amounts sufficient to pay the costs of such construction, purchase and installation, including any required interest on the bonds during construction and installation, plus all amounts required for the costs of bond issuance and any required reserves on the bonds. The bonds, and interest thereon, issued pursuant to this section shall be payable from revenues derived from sales of generation from the electric generation facility. As used in this subsection, "pollution control devices" means any device or structure required to meet air emission or water discharge standards imposed by state or federal law.

(b) The provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, shall not prohibit the issuance of bonds by the Kansas development finance authority for the purposes of this section and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, which would operate to preclude such issuance.

(c) Revenue bonds, including refunding revenue bonds, issued hereunder shall not constitute an indebtedness of the state of Kansas, nor shall they constitute indebtedness within the meaning of any constitutional or statutory provision limiting the incurring of indebtedness.

(d) Revenue bonds, including refunding revenue bonds, issued hereunder and the income derived therefrom are and shall be exempt from all state, county and municipal taxation in the state of Kansas, except Kansas estate taxes.

History: L. 2001, ch. 206, § 4; July 1.



74-8941 Same.

74-8941. Same. (a) For the purpose of financing the construction, purchase and installation of pollution control devices at electric generation facilities and additions to electric generation facilities described in subsection (b)(2)(C) of K.S.A. 66-128, and amendments thereto, the Kansas development finance authority is hereby authorized to issue revenue bonds in amounts sufficient to pay the costs of such construction, purchase and installation, including any required interest on the bonds during construction and installation, plus all amounts required for the costs of bond issuance and any required reserves on the bonds. The bonds, and interest thereon, issued pursuant to this section shall be payable from revenues derived from sales of generation from the electric generation facility. As used in this subsection, "pollution control devices" means any device or structure required to meet air emission or water discharge standards imposed by state or federal law.

(b) The provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, shall not prohibit the issuance of bonds by the Kansas development finance authority for the purposes of this section and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, which would operate to preclude such issuance.

(c) Revenue bonds, including refunding revenue bonds, issued hereunder shall not constitute an indebtedness of the state of Kansas, nor shall they constitute indebtedness within the meaning of any constitutional or statutory provision limiting the incurring of indebtedness.

(d) Revenue bonds, including refunding revenue bonds, issued hereunder and the income derived therefrom are and shall be exempt from all state, county and municipal taxation in the state of Kansas, except Kansas estate taxes.

History: L. 2001, ch. 207, § 3; L. 2008, ch. 174, § 5; July 1.



74-8942 Bonds for tire manufacturers; definitions.

74-8942. Bonds for tire manufacturers; definitions. As used in K.S.A. 74-8942 through 74-8945:

(a) "Establishment" means a business that:

(1) Has at least $100,000,000 in existing annual gross compensation paid to jobs located in Kansas, according to reports filed with the secretary of labor, for the previous three years;

(2) has an average annual gross compensation of at least $40,000 paid per existing employee;

(3) currently has at least $200,000,000 total investment in Kansas;

(4) intends to add investment, in the state as defined in subsection (d), for modernization and retooling of at least $50,000,000 within five years from the effective date of this act or within five years of contracting with the department of commerce; and

(5) is described by north American industrial classification code number 326211, tire manufacturing.

(b) "Gross compensation" means wages and benefits paid to or on behalf of employees receiving wages.

(c) "Secretary" means the secretary of commerce.

(d) "Invest" or "investment" for the purpose of determining the eligibility of an establishment for the incentive payments created pursuant to this act, means an amount greater than the average amount invested by the establishment over the five years prior to the effective date of this act or for investments made after July 1, 2003, over the five years prior to entering into a contract with the secretary. If an establishment has been engaged in commercial operations for less than five years, the amount invested shall be greater than the annual average amount invested by the establishment for the entire period of commercial operation.

History: L. 2002, ch. 185, § 15; L. 2003, ch. 154, § 82; L. 2004, ch. 179, § 114; July 1.



74-8943 Same; authority of Kansas development finance authority to issue; terms and conditions.

74-8943. Same; authority of Kansas development finance authority to issue; terms and conditions. The Kansas development finance authority is hereby authorized to issue obligations in a principal amount not to exceed $10,000,000 upon certification by the department of commerce that an establishment has entered into a contract with the secretary pursuant to this act. The authority shall issue such obligations in an amount of $1 for every $5 the establishment shall invest as required pursuant to K.S.A. 74-8942, and amendments thereto. The maximum maturity of bonds issued pursuant to this act shall be 15 years. Such obligations shall be issued within 60 days of the date by which the secretary receives the signed contract required pursuant to K.S.A. 74-8944, and amendments thereto. The proceeds of such issuance shall be used by the authority for acquiring or improving real property or acquiring or replacing personal property for modernizing and retooling of an establishment in the state. Subject to appropriation, the debt service on such obligations shall be paid by the transfer of an amount not to exceed 75% of the revenue realized from payments by employees of the establishment pursuant to K.S.A. 79-3294 et seq., and amendments thereto, but no such transfer shall commence prior to July 1, 2003.

History: L. 2002, ch. 185, § 16; L. 2003, ch. 154, § 83; July 1.



74-8944 Same; authorities and duties of secretary of commerce; contracts.

74-8944. Same; authorities and duties of secretary of commerce; contracts. An establishment shall enter into a contract with the secretary in which in return for incentive payments authorized pursuant to K.S.A. 74-8943, and amendments thereto, the establishment agrees that, in the event that insufficient revenue is realized by the payments made pursuant to K.S.A. 74-8943, and amendments thereto, the establishment shall be responsible for the debt services on obligations issued pursuant to this act. The contract shall include a specified amount which the establishment agrees to invest in the state and shall be the basis for determining the amount of obligations issued pursuant to K.S.A. 74-8943, and amendments thereto. In the event the establishment invests a lesser amount the establishment shall repay any amount received at a ratio of $1 for each $5 of the difference between the amount pledged and the amount actually invested. The contract shall further specify that, in the event the rate of taxation set forth in the Kansas income tax act is abolished and insufficient revenue is realized to meet the debt service on the obligations issued pursuant to this act, the establishment shall not be responsible for any amount of shortfall attributable to such reduction in rates. The contract may specify such additional terms and conditions as may be necessary to administer this act. The secretary may include provisions in the contract to reduce the amount of eligible tax credits or other benefits on the investment to support such bond repayment.

History: L. 2002, ch. 185, § 17; June 6.



74-8945 Same; disallowance of certain income tax credits.

74-8945. Same; disallowance of certain income tax credits. The establishment shall not be allowed credits pursuant to K.S.A. 79-32,160a, and amendments thereto, for any amount of investment related to or computed on the basis of any investment of the proceeds of obligations issued pursuant to this act.

History: L. 2002, ch. 185, § 18; June 6.



74-8946 Bonds for electric transmission facilities.

74-8946. Bonds for electric transmission facilities. (a) As used in this section:

(1) "Appurtenances" means all substations, towers, poles and other structures and equipment necessary for the bulk transfer of electricity.

(2) "Electric transmission line" means any line or extension of a line which is at least five miles long and which is used for the bulk transfer of electricity.

(b) The Kansas development finance authority is hereby authorized to issue revenue bonds in amounts sufficient to pay the following described costs of construction, upgrading and acquisition, including any required interest on the bonds during such construction, upgrading and acquisition, plus all amounts required for the costs of bond issuance and any required reserves on the bonds: (1) Construction or upgrading of electric transmission lines and appurtenances which are owned and operated by an electric municipal utility or which are to be used for the transfer of electricity with an operating voltage of 34.5 kilovolts or more of electricity; (2) acquisition of the right-of-way on which such transmission lines and appurtenances are to be constructed; and (3) upgrading of such electric transmission lines and appurtenances. The bonds, and interest thereon, issued pursuant to this section shall be payable from revenues derived from use of the transmission lines.

(c) The provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, shall not prohibit the issuance of bonds by the Kansas development finance authority for the purposes of this section and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, which would operate to preclude such issuance.

(d) Revenue bonds, including refunding revenue bonds, issued hereunder shall not constitute an indebtedness of the state of Kansas, nor shall they constitute indebtedness within the meaning of any constitutional or statutory provision limiting the incurring of indebtedness.

(e) Revenue bonds, including refunding revenue bonds, issued hereunder and the income derived therefrom are and shall be exempt from all state, county and municipal taxation in the state of Kansas, except Kansas estate taxes.

History: L. 2003, ch. 81, § 31; L. 2004, ch. 120, § 10; July 1.



74-8947 Financing for certain integrated coal gasification power plants.

74-8947. Financing for certain integrated coal gasification power plants. (a) For the purpose of financing the construction of a new integrated coal gasification power plant or expansion of an existing integrated coal gasification power plant, the Kansas development finance authority is hereby authorized to issue revenue bonds pursuant to the Kansas development finance authority act, K.S.A. 74-8901 et seq., and amendments thereto, in amounts sufficient to pay the costs of such construction or expansion, including any required interest on the bonds during construction and installation, plus all amounts required for the costs of bond issuance, costs of credit enhancement or other financial contracts, capitalized interest and any required reserves on the bonds. The bonds, and interest thereon, issued pursuant to this section shall be payable from revenues pledged to the Kansas development finance authority for such purpose, which may include revenues derived from sales of generation from the integrated coal gasification power plant.

(b) The provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, shall not prohibit the issuance of bonds by the Kansas development finance authority for the purposes of this section and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, which would operate to preclude such issuance.

(c) Revenue bonds, including refunding revenue bonds, issued under this section shall not constitute an indebtedness of the state of Kansas, nor shall they constitute indebtedness within the meaning of any constitutional or statutory provision limiting the incurring of indebtedness.

(d) Revenue bonds, including refunding revenue bonds, issued hereunder and the income derived therefrom are and shall be exempt from all state, county and municipal taxation in the state of Kansas, except Kansas estate taxes.

(e) As used in this section:

(1) "Expansion of an existing integrated coal gasification power plant" means expansion, beginning after December 31, 2005, of the capacity of an existing integrated coal gasification power plant by at least 10% of such capacity, and includes construction or expansion of transmission facilities which are located at the site of such plant and are employed specifically to serve such expansion.

(2) "Integrated coal gasification power plant" has the meaning provided by K.S.A. 2015 Supp. 79-32,238, and amendments thereto.

(3) "New integrated coal gasification power plant" means an integrated coal gasification power plant construction of which begins after December 31, 2005, and includes transmission facilities which are located at the site of such plant and are employed specifically to serve such plant.

History: L. 2006, ch. 209, § 27; July 1.



74-8948 Financing for certain refineries.

74-8948. Financing for certain refineries. (a) For the purpose of financing the construction of a new refinery, expansion of an existing refinery or restoration of a refinery, the Kansas development finance authority is hereby authorized to issue revenue bonds pursuant to the Kansas development finance act, K.S.A. 74-8901 et seq., and amendments thereto, in amounts sufficient to pay the costs of such construction, expansion or restoration, including any required interest on the bonds during construction, expansion or restoration, plus all amounts required for the costs of bond issuance, costs of credit enhancement or other financial contracts, capitalized interest and any required reserves on the bonds. The bonds, and interest thereon, issued pursuant to this section shall be payable from revenues pledged to the Kansas development finance authority for such purpose, which may include revenues derived from sales of petroleum products produced at the refinery.

(b) The provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, shall not prohibit the issuance of bonds by the Kansas development finance authority for the purposes of this section and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, which would operate to preclude such issuance.

(c) Revenue bonds, including refunding revenue bonds, issued under this section shall not constitute an indebtedness of the state of Kansas, nor shall they constitute indebtedness within the meaning of any constitutional or statutory provision limiting the incurring of indebtedness.

(d) Revenue bonds, including refunding revenue bonds, issued hereunder and the income derived therefrom are and shall be exempt from all state, county and municipal taxation in the state of Kansas, except Kansas estate taxes.

(e) As used in this section:

(1) "Expansion of an existing refinery" means expansion, beginning after December 31, 2005, of the capacity of an existing refinery by at least 10% of such capacity.

(2) "New refinery" means a refinery, construction of which begins after December 31, 2005.

(3) "Refinery" has the meaning provided by K.S.A. 2015 Supp. 79-32,217, and amendments thereto.

(4) "Restoration of a refinery" means restoration of production of a refinery which has been out of production for five or more years.

History: L. 2006, ch. 209, § 32; July 1.



74-8949 Financing for certain crude oil or natural gas pipelines.

74-8949. Financing for certain crude oil or natural gas pipelines. (a) For the purpose of financing the construction of a new qualifying pipeline, the Kansas development finance authority is hereby authorized to issue revenue bonds pursuant to the Kansas development finance authority act, K.S.A. 74-8901 et seq., and amendments thereto, in amounts sufficient to pay the costs of such construction, including any required interest on the bonds during construction and installation, plus all amounts required for the costs of bond issuance, costs of credit enhancement or other financial contracts, capitalized interest and any required reserves on the bonds. The bonds, and interest thereon, issued pursuant to this section shall be payable from revenues pledged to the Kansas development finance authority for such purpose, which may include revenues derived from transportation fees paid for transporting oil through the qualifying pipeline.

(b) The provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, shall not prohibit the issuance of bonds by the Kansas development finance authority for the purposes of this section and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, which would operate to preclude such issuance.

(c) Revenue bonds, including refunding revenue bonds, issued under this section shall not constitute an indebtedness of the state of Kansas, nor shall they constitute indebtedness within the meaning of any constitutional or statutory provision limiting the incurring of indebtedness.

(d) Revenue bonds, including refunding revenue bonds, issued hereunder and the income derived therefrom are and shall be exempt from all state, county and municipal taxation in the state of Kansas, except Kansas estate taxes.

(e) As used in this section:

(1) "New qualifying pipeline" means a qualifying pipeline, construction of which begins after December 31, 2005.

(2) "Qualifying pipeline" has the meaning provided by K.S.A. 2015 Supp. 79-32,223, and amendments thereto.

History: L. 2006, ch. 209, § 35; July 1.



74-8949a Financing for certain integrated coal or coke gasification nitrogen fertilizer plants.

74-8949a. Financing for certain integrated coal or coke gasification nitrogen fertilizer plants. (a) For the purpose of financing the construction of a new integrated coal or coke gasification nitrogen fertilizer plant or expansion of an existing integrated coal or coke gasification nitrogen fertilizer plant, the Kansas development finance authority is hereby authorized to issue revenue bonds pursuant to the Kansas development finance authority act, K.S.A. 74-8901 et seq., and amendments thereto, in amounts sufficient to pay the costs of such construction or expansion, including any required interest on the bonds during construction and installation, plus all amounts required for the costs of bond issuance, costs of credit enhancement or other financial contracts, capitalized interest and any required reserves on the bonds. The bonds, and interest thereon, issued pursuant to this section shall be payable from revenues pledged to the Kansas development finance authority for such purpose, which may include revenues derived from sales of nitrogen fertilizer produced at the integrated coal or coke gasification nitrogen fertilizer plant.

(b) The provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, shall not prohibit the issuance of bonds by the Kansas development finance authority for the purposes of this section and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, which would operate to preclude such issuance.

(c) Revenue bonds, including refunding revenue bonds, issued under this section shall not constitute an indebtedness of the state of Kansas, nor shall they constitute indebtedness within the meaning of any constitutional or statutory provision limiting the incurring of indebtedness.

(d) Revenue bonds, including refunding revenue bonds, issued hereunder and the income derived therefrom are and shall be exempt from all state, county and municipal taxation in the state of Kansas, except Kansas estate taxes.

(e) As used in this section:

(1) "Expansion of an existing integrated coal or coke gasification nitrogen fertilizer plant" means expansion, beginning after December 31, 2005, of the capacity of an existing integrated coal or coke gasification nitrogen fertilizer plant by at least 20% of such capacity.

(2) "Integrated coal or coke gasification nitrogen fertilizer plant" has the meaning provided by K.S.A. 2015 Supp. 79-32,228, and amendments thereto.

(3) "New integrated coal or coke gasification nitrogen fertilizer plant" means an integrated coal or coke gasification nitrogen fertilizer plant construction of which begins after December 31, 2005.

History: L. 2006, ch. 209, § 37; July 1.



74-8949b Financing for certain biomass-to-energy plants.

74-8949b. Financing for certain biomass-to-energy plants. (a) For the purpose of financing the construction of a new biomass-to-energy plant or expansion of an existing biomass-to-energy plant, the Kansas development finance authority is hereby authorized to issue revenue bonds pursuant to the Kansas development finance authority act, K.S.A. 74-8901 et seq., and amendments thereto, in amounts sufficient to pay the costs of such construction or expansion, including any required interest on the bonds during construction and installation, plus all amounts required for the costs of bond issuance, costs of credit enhancement or other financial contracts, capitalized interest and any required reserves on the bonds. The bonds, and interest thereon, issued pursuant to this section shall be payable from revenues pledged to the Kansas development finance authority for such purpose, which may include revenues derived from sales of fuels, energy and coproducts produced at the plant.

(b) The provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, shall not prohibit the issuance of bonds by the Kansas development finance authority for the purposes of this section and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, which would operate to preclude such issuance.

(c) Revenue bonds, including refunding revenue bonds, issued under this section shall not constitute an indebtedness of the state of Kansas, nor shall they constitute indebtedness within the meaning of any constitutional or statutory provision limiting the incurring of indebtedness.

(d) Revenue bonds, including refunding revenue bonds, issued hereunder and the income derived therefrom are and shall be exempt from all state, county and municipal taxation in the state of Kansas, except Kansas estate taxes.

(e) As used in this section:

(1) "Biomass-to-energy plant" has the meaning provided by K.S.A. 2015 Supp. 79-32,233, and amendments thereto.

(2) "Expansion of an existing biomass-to-energy plant" means expansion, beginning after December 31, 2005, of the capacity of an existing biomass-to-energy plant by at least 10% of such capacity.

(3) "New biomass-to-energy plant" means a biomass-to-energy plant, construction of which begins after December 31, 2005.

History: L. 2006, ch. 209, § 39; L. 2007, ch. 113, § 19; July 1.



74-8949c Financing for certain renewable electric cogeneration facilities.

74-8949c. Financing for certain renewable electric cogeneration facilities. (a) For the purpose of financing the construction of a new renewable electric cogeneration facility, the Kansas development finance authority is hereby authorized to issue revenue bonds pursuant to the Kansas development finance authority act, K.S.A. 74-8901 et seq., and amendments thereto, in amounts sufficient to pay the costs of such construction, including any required interest on the bonds during construction and installation, plus all amounts required for the costs of bond issuance, costs of credit enhancement or other financial contracts, capitalized interest and any required reserves on the bonds. The bonds, and interest thereon, issued pursuant to this section shall be payable from revenues pledged to the Kansas development finance authority for such purpose, which may include revenues derived from cost savings attributable to the renewable electric cogeneration facility.

(b) The provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, shall not prohibit the issuance of bonds by the Kansas development finance authority for the purposes of this section and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, which would operate to preclude such issuance.

(c) Revenue bonds, including refunding revenue bonds, issued under this section shall not constitute an indebtedness of the state of Kansas, nor shall they constitute indebtedness within the meaning of any constitutional or statutory provision limiting the incurring of indebtedness.

(d) Revenue bonds, including refunding revenue bonds, issued hereunder and the income derived therefrom are and shall be exempt from all state, county and municipal taxation in the state of Kansas, except Kansas estate taxes.

(e) As used in this section, terms have the meanings provided in K.S.A. 2015 Supp. 79-32,245, and amendments thereto.

History: L. 2007, ch. 113, § 15; July 1.



74-8949d Financing for certain waste heat utilization systems at electric generation facilities.

74-8949d. Financing for certain waste heat utilization systems at electric generation facilities. (a) For the purpose of financing the construction, purchase and installation of a waste heat utilization system at an electric generation facility, the Kansas development finance authority is hereby authorized to issue revenue bonds pursuant to the Kansas development finance authority act, K.S.A. 74-8901 et seq., and amendments thereto, in amounts sufficient to pay the costs of such construction, including any required interest on the bonds during construction and installation, plus all amounts required for the costs of bond issuance, costs of credit enhancement or other financial contracts, capitalized interest and any required reserves on the bonds. The bonds, and interest thereon, issued pursuant to this section shall be payable from revenues pledged to the Kansas development finance authority for such purpose, which may include revenues derived from sales of electricity generated by such generation facility.

(b) The provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, shall not prohibit the issuance of bonds by the Kansas development finance authority for the purposes of this section and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, which would operate to preclude such issuance.

(c) Revenue bonds, including refunding revenue bonds, issued under this section shall not constitute an indebtedness of the state of Kansas, nor shall they constitute indebtedness within the meaning of any constitutional or statutory provision limiting the incurring of indebtedness.

(d) Revenue bonds, including refunding revenue bonds, issued hereunder and the income derived therefrom are and shall be exempt from all state, county and municipal taxation in the state of Kansas, except Kansas estate taxes.

(e) As used in this section, "waste heat utilization system" means facilities and equipment for the recovery of waste heat generated in the process of generating electricity at an electric generation facility located in this state and the use of such heat to generate additional electricity or to produce fuels from renewable energy resources or technologies, as defined in K.S.A. 79-201, and amendments thereto.

History: L. 2007, ch. 113, § 16; July 1.



74-8949e Financing of renewable generators used by certain community colleges.

74-8949e. Financing of renewable generators used by certain community colleges. (a) For the purpose of financing the construction and installation of a renewable generator to be used by a school, as defined by K.S.A. 66-1,184, and amendments thereto, for parallel generation in accordance with K.S.A. 66-1,184, and amendments thereto, the Kansas development finance authority is hereby authorized to issue revenue bonds in amounts sufficient to pay the costs of such construction and installation, including any required interest on the bonds during construction and installation, plus all amounts required for costs of the bond issuance and for any required reserves on the bonds. The bonds, and interest thereon, issued pursuant to this section shall be payable from revenues derived from sales of electricity generated by the renewable generator pursuant to K.S.A. 66-1,184, and amendments thereto, or from any other revenues available to be pledged by the Kansas development finance authority for such purpose.

(b) The provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, shall not prohibit the issuance of bonds by the Kansas development finance authority for the purposes of this section and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, which would operate to preclude such issuance.

(c) Revenue bonds, including refunding revenue bonds, issued hereunder shall not constitute an indebtedness of the state of Kansas, nor shall they constitute indebtedness within the meaning of any constitutional or statutory provision limiting the incurring of indebtedness.

(d) Revenue bonds, including refunding revenue bonds, issued hereunder and the income derived therefrom are and shall be exempt from all state, county and municipal taxation in the state of Kansas, except Kansas estate taxes.

History: L. 2007, ch. 180, § 6; July 1.



74-8950 Division of housing established; director, appointment.

74-8950. Division of housing established; director, appointment. There is hereby established within the Kansas development finance authority, a division of housing to be organized and administered by the Kansas development finance authority. The head of the division shall be the director of housing, who shall be appointed by and serve at the pleasure of the president of the Kansas development finance authority. The director of housing shall administer the division of housing.

History: Executive Reorganization Order No. 30, L. 2003, ch. 171, § 1; July 1.



74-8951 Same; division of housing of department of commerce and housing and undersecretary for housing abolished; powers, duties and functions transferred.

74-8951. Same; division of housing of department of commerce and housing and undersecretary for housing abolished; powers, duties and functions transferred. (a) The division of housing within the department of commerce and housing and the undersecretary for housing within the department of commerce and housing created by K.S.A. 74-5002g, and amendments thereto, are hereby abolished. On the effective date of this order, the department of commerce and housing is hereby renamed the department of commerce, and the secretary of commerce and housing is hereby renamed the secretary of commerce.

(b) Except as otherwise provided by this order, all of the powers, duties and functions of the existing division of housing within the department of commerce and housing, and the existing undersecretary of housing within the department of commerce and housing, are hereby transferred to and imposed upon the division of housing within the Kansas development finance authority and the director of housing established by this order.

(c) Except as otherwise provided by this order, all of the powers, duties and functions of the department of commerce and housing and the secretary of commerce and housing that relate to housing and housing-related purposes are hereby transferred to and imposed upon the Kansas development finance authority and the president of the Kansas development finance authority.

History: Executive Reorganization Order No. 30, L. 2003, ch. 171, § 2; July 1.



74-8952 Same; successors of division of housing of department and undersecretary for housing; application of documentary references and designations; rules and regulations, orders and directives continued in effect until superseded.

74-8952. Same; successors of division of housing of department and undersecretary for housing; application of documentary references and designations; rules and regulations, orders and directives continued in effect until superseded. (a) The division of housing within the Kansas development finance authority established by this order shall be the successor in every way to the powers, duties, and functions of the division of housing within the department of commerce and housing in which the same were vested prior to the effective date of this order and that are transferred pursuant to K.S.A. 2015 Supp. 74-8951. Every act performed in the exercise of such powers, duties and functions by or under the authority of the Kansas development finance authority or the director of housing within the Kansas development finance authority established by this order shall be deemed to have the same force and effect as if performed by the department of commerce and housing or the undersecretary of housing within the department of commerce and housing in which such powers, duties and functions were vested prior to the effective date of this order. Contracts related to housing functions shall be transferred to the extent they may be legally transferred or assigned.

(b) Whenever the division of housing of the department of commerce and housing, or words of like effect, are referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the division of housing established by this order.

(c) Whenever the undersecretary for housing within the department of commerce and housing, or words of like effect, are referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the director of housing established by this order.

(d) Whenever the department of commerce and housing or the secretary of commerce and housing, or words of like effect, are referred to or designated by a statute, contract or other document and such reference is in regard to any of the powers, duties, or functions transferred to the Kansas development finance authority pursuant to this order, such reference or designation shall be deemed to apply to the Kansas development finance authority and the president of the Kansas development finance authority.

(e) All rules and regulations, orders and directives of the secretary of the department of commerce and housing or the undersecretary for housing which relate to the functions transferred by this order and which are in effect on the effective date of this order shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the Kansas development finance authority and the director of housing until revised, amended, revoked, or nullified pursuant to law.

History: Executive Reorganization Order No. 30, L. 2003, ch. 171, § 3; July 1.



74-8953 Same; transfer of funds or accounts appropriated for department; accrued compensation of transferred officers and employees; separate records and accounts to be maintained for division.

74-8953. Same; transfer of funds or accounts appropriated for department; accrued compensation of transferred officers and employees; separate records and accounts to be maintained for division. (a) On the effective date of this order, the balances of all funds or accounts thereof appropriated or reappropriated for the department of commerce and housing relating to the powers and duties and functions transferred by this order are hereby transferred within the state treasury to the division of housing within the Kansas development finance authority and shall be used only for the purpose for which the appropriation was originally made.

(b) On the effective date of this order, liability for all accrued compensation or salaries of officers and employees who are transferred to the Kansas development finance authority under this order shall be assumed and paid by the division of housing within the Kansas development finance authority.

(c) The Kansas development finance authority shall keep separate records and accounts for the division of finance and the division of housing within the Kansas development finance authority. All expenses of the division of finance incurred in the performance of its duties and conducting its finance programs shall be payable from funds generated by or designated for the division of finance, and all expenses of the division of housing incurred in the performance of its duties and conducting its housing programs shall be payable from funds generated by or designated for the division of housing, including state appropriations. This system of separate records and accounts shall be in effect for such period as the Kansas development finance authority deems necessary and appropriate, and may also be subject to modification as the Kansas development finance authority deems necessary and appropriate.

History: Executive Reorganization Order No. 30, L. 2003, ch. 171, § 4; July 1.



74-8954 Resolution of conflicts concerning disposition of property, powers, duties, functions, appropriations, personnel or records.

74-8954. Resolution of conflicts concerning disposition of property, powers, duties, functions, appropriations, personnel or records. (a) When any conflict arises as to the disposition of any property, power, duty or function or the unexpended balance of any appropriation as a result of any abolition or transfer made by or under the authority of this order, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The Kansas development finance authority shall succeed to all property, property rights and records which were used for or pertain to the performance of powers, duties and functions transferred to the Kansas development finance authority. Any conflict as to the proper disposition of property, personnel or records arising under this order shall be determined by the governor, whose decision shall be final.

History: Executive Reorganization Order No. 30, L. 2003, ch. 171, § 5; July 1.



74-8955 Rights preserved in legal actions and proceedings.

74-8955. Rights preserved in legal actions and proceedings. (a) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency or program mentioned in this order, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of this order. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected. The state shall remain the party in interest in any such action.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this order, and the state shall remain the party in interest in any such action.

History: Executive Reorganization Order No. 30, L. 2003, ch. 171, § 6; July 1.



74-8956 Same; transfer of officers and employees; rights and benefits preserved.

74-8956. Same; transfer of officers and employees; rights and benefits preserved. (a) All officers and employees of the division of housing within the department of commerce and housing who, immediately prior to the effective date of this order, are engaged in the exercise and performance of the powers, duties and functions transferred by this order are hereby transferred to and become employees of the Kansas development finance authority. All classified employees so transferred shall retain their status as classified employees. Thereafter, the Kansas development finance authority may convert vacant classified positions to positions that are not classified.

(b) Officers and employees of the division of housing of the department of commerce and housing transferred by this order shall retain all retirement benefits and leave balances and rights which had accrued or vested prior to the date of transfer. The service of each such officer and employee so transferred shall be deemed to have been continuous. Any subsequent transfers, layoffs and abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in this order shall affect the classified status of any transferred person employed prior to the date of transfer by the division of housing within the department of commerce and housing.

History: Executive Reorganization Order No. 30, L. 2003, ch. 171, § 8; July 1.



74-8957 Division of housing; establishment and administration; director of housing; powers and duties; state housing plan; annual report to governor and legislature.

74-8957. Division of housing; establishment and administration; director of housing; powers and duties; state housing plan; annual report to governor and legislature. (a) On and after July 1, 2003, there is hereby established within the Kansas development finance authority a division of housing the head of which shall be the director of housing. Under the supervision of the president of the Kansas development finance authority, the director of housing shall administer the division of housing.

(b) Subject to and in accordance with the provisions of K.S.A. 74-8901 et seq., and amendments thereto, the division of housing is hereby authorized and empowered to:

(1) Prepare, from time to time amend, and administer the state housing plan in accordance with criteria of the federal department of housing and urban development;

(2) serve as a clearinghouse and single point of contact for the state regarding information, programs, and resources related to affordable and accessible housing;

(3) provide access and management of federal housing programs for delivery to the citizens and businesses of Kansas;

(4) work with existing agencies, organizations, and social programs to assist in the development of affordable and accessible housing; and

(5) exercise such other powers and perform such other duties as may be prescribed by law.

(c) The division of housing shall prepare and submit to the governor and the legislature an annual report regarding administration of the state housing plan.

History: L. 1990, ch. 327, § 3; L. 2003, ch. 154, § 35; July 1.



74-8958 Official state agency for purposes of federal acts and programs.

74-8958. Official state agency for purposes of federal acts and programs. Whenever the designation of a state agency is required by any federal act or program under which federal financial assistance is made available for housing or housing related purposes, the division of housing in the Kansas development finance authority shall serve as the officially designated state agency of Kansas and such division shall be responsible for exercising the powers and performing the functions and duties required of state agencies under such federal acts and programs.

History: L. 1990, ch. 327, § 2; L. 2003, ch. 154, § 36; July 1.



74-8959 State housing trust fund; use of moneys; administration; application for and receipt and disposition of public or private grants for housing programs; transfer of moneys to fund for interest attributable therefor.

74-8959. State housing trust fund; use of moneys; administration; application for and receipt and disposition of public or private grants for housing programs; transfer of moneys to fund for interest attributable therefor. (a) There is hereby established in the state treasury the state housing trust fund. All moneys credited to the state housing trust fund shall be used for the purposes of housing programs and services including, but not limited to, the provision of financial programs for the repair, rehabilitation and improvement of existing residential housing, accessibility modifications, rental subsidies, the provision of housing services and assistance to persons having low or moderate income and disabled persons and costs and expenditures incurred in implementing K.S.A. 58-4217 through 58-4224, and amendments thereto, of the Kansas manufactured housing act.

(b) The state housing trust fund shall be administered by the division of housing in the Kansas development finance authority.

(c) The division of housing and the Kansas development finance authority are hereby authorized to apply for and receive available public or private grants, gifts and donations for the purposes of housing programs and services. All such grants, gifts and donations shall be remitted to the division of housing in the Kansas development finance authority.

(d) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the state housing trust fund interest earnings based on:

(1) The average daily balance of moneys in the state housing trust fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 1991, ch. 253, § 1; L. 1993, ch. 207, § 12; L. 1996, ch. 253, § 24; L. 2001, ch. 5, § 325; L. 2003, ch. 154, § 37; L. 2005, ch. 109, § 13; Apr. 21.



74-8960 Financing for certain energy conservation measures.

74-8960. Financing for certain energy conservation measures. (a) The Kansas development finance authority is hereby authorized to issue revenue bonds in amounts sufficient to pay the costs of energy conservation measures, as defined in K.S.A. 75-37,125, and amendments thereto, for or on behalf of federal entities for facilities located in the state, and to contract with federal entities with respect to such energy conservation measures and such revenue bonds. The bonds, and interest thereon, issued pursuant to this section shall be payable from: (1) Revenues derived from the use, lease, occupation or operation of the facilities for which such energy conservation measures are undertaken; (2) any other revenues, appropriations, grants or moneys of a federal entity available therefore; or (3) any combination thereof.

(b) The energy conservation measures, as defined in K.S.A. 75-37,125, and amendments thereto, for political subdivisions or state agencies are hereby authorized to be financed by the Kansas development finance authority pursuant to subsection (a) of K.S.A. 74-8905, and amendments thereto. The energy conservation measures for state facilities which are initiated by state agencies under K.S.A. 75-37,125, and amendments thereto, are hereby approved for such state agencies for the purposes of subsection (b) of K.S.A. 74-8905, and amendments thereto. The total costs of energy conservation measures for state facilities initiated by state agencies under K.S.A. 75-37,125, and amendments thereto, for any fiscal year, exclusive of financing costs, shall not exceed the amounts approved for such energy conservation measures by the state corporation commission.

(c) Revenue bonds, including refunding revenue bonds, issued under this section shall not be an obligation of the state of Kansas and shall not constitute an indebtedness of the state of Kansas, nor shall they constitute indebtedness within the meaning of any constitutional or statutory provision limiting the incurring of indebtedness.

(d) Revenue bonds, including refunding revenue bonds, issued under this section and the income derived therefrom are and shall be exempt from all state, county and municipal taxation in the state of Kansas, except Kansas estate taxes.

(e) Any political subdivision, state agency or federal entity is authorized to contract or enter into a finance, pledge, loan or lease-purchase agreement with the Kansas development finance authority for an energy conservation measure, as defined in K.S.A. 75-37,125, and amendments thereto, in order to facilitate the financing thereof or to provide security for the repayment of bonds authorized under this section.

History: L. 2007, ch. 116, § 4; July 1.



74-8961 Revenue bonds to finance certain capital improvement projects in Wilson county; requirements and procedures.

74-8961. Revenue bonds to finance certain capital improvement projects in Wilson county; requirements and procedures. (a) For the purpose of financing certain capital improvement projects the Kansas development finance authority is hereby authorized to issue one or more series of revenue bonds pursuant to the Kansas development finance authority act, K.S.A. 74-8901 et seq., and amendments thereto, in an amount necessary to provide a deposit or deposits to the state general fund in a total amount not to exceed $8,000,000, plus all amounts required for costs of bond issuance, costs of insurance or credit enhancement, costs of interest on the bonds issued for such capital improvement projects during the construction of such project and any required reserves for the payment of principal and interest on the bonds, for capital improvement projects relating to certain transportation and utility and infrastructure facilities located in Wilson county, Kansas: Provided, That such capital improvement project is hereby approved for the Kansas department of administration for the purposes of subsection (b) of K.S.A. 74-8905, and amendments thereto, and the authorization of the issuance of bonds by the Kansas development finance authority in accordance with those statutes: Provided further, That the department of administration may make expenditures from the moneys received from the issuance of any such bonds for such capital improvement projects: And provided further, That debt service for any such bonds shall be financed by transfers, by order of the secretary, from the state general fund or any appropriate special revenue fund or funds: And provided further, That the date of maturity on bonds issued pursuant to this section shall not be fixed for a period of time which exceeds twenty years from the date of issuance.

(b) The proceeds from the sale of any bonds, other than refunding bonds, issued pursuant to this section, after payment of any costs related to the issuance of such bonds, shall be used by the department of administration to finance the costs of capital improvements in Wilson county as authorized and requested by the secretary of the department of administration.

(c) The secretary of administration shall enter into an agreement with the Kansas development finance authority which provides that pursuant to any pledges and covenants the authority enters into with the holders of any bonds issued pursuant to the provisions of this section, that the department will not limit or alter the rights or powers vested in the Kansas development finance authority by this section, nor limit or alter the rights or powers of the authority, or the department of administration in any manner which would jeopardize the interest of the holders or any trustee of such holders or inhibit or prevent performance or fulfillment by the Kansas development finance authority or the department of administration with respect to the terms of any agreement made with the holders of bonds or agreements made pursuant to this section. The secretary of administration is hereby specifically authorized to include this pledge and covenant in any agreement with the Kansas development finance authority. The Kansas development finance authority is hereby specifically authorized to include this pledge and covenant in any bond resolution, trust indenture or agreement for the benefit of the holders of the bonds.

(d) Neither the state nor the department of administration shall have the power to pledge the full faith and credit or taxing power of the state of Kansas for such purposes and any payment by the department for such purpose shall be subject to and dependent on appropriations by the legislature. Any obligation of the state or the department for payment of debt service on bonds issued pursuant to this section shall not be considered a debt or obligation of the state for the purpose of section 6 of article 11 of the constitution of the state of Kansas.

(e) The department of administration may enter into loan agreements with Wilson county. The agreements shall provide for repayment by Wilson county of any and all moneys expended from the state general fund to pay debt service on any bonds issued by Kansas development finance authority pursuant to this section, including all costs of issuance paid from the state general fund. All moneys received pursuant to such agreements shall be deposited in the state treasury in accordance with provisions of K.S.A. 75-4215, and amendments thereto, and shall be credited to the state general fund.

(f) The secretary of administration shall enter into pledge agreements with the Kansas development finance authority to pledge moneys for the payment of any bonds issued pursuant to this act.

(g) The activities of the secretary in administering and performing the powers, duties and functions prescribed by the provisions of this act are hereby approved for purposes of subsection (b) of K.S.A. 74-8905, and amendments thereto, and the authorization of issuance of one or more series of revenue bonds by the Kansas development finance authority in accordance with the Kansas development finance act, K.S.A. 74-8901 et seq., and amendments thereto. The provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, shall not prohibit the issuance of bonds for such purposes when so authorized and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto.

History: L. 2008, ch. 100, § 1; May 1.



74-8962 Wilson county capital improvements fund; administration; deposits and expenditures.

74-8962. Wilson county capital improvements fund; administration; deposits and expenditures. There is hereby created in the state treasury the Wilson county capital improvements fund. The director of taxation shall administer the Wilson county capital improvements fund. In addition to any other source of moneys provided by law, any moneys received by the director of taxation from Wilson county or any other source for the purposes of the Wilson county capital improvements fund shall be deposited in the state treasury and credited to the fund. All expenditures from such fund shall be made to pay all costs associated with the special revenue bonds issued by the Kansas development finance authority pursuant to the provisions of K.S.A. 2015 Supp. 74-8961, and amendments thereto. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the director of taxation.

History: L. 2008, ch. 100, § 2; May 1.



74-8963 Financing for certain capital improvements for Kansas national bio and agro defense facility; bioscience development fund.   Financing for certain capital improvements for Kansas national bio and agro defense facility; bioscience development fund.   Financing for certain capital improvements for Kansas national bio and agro defense facility; bioscience development fund.   Financing for certain capital improvements for Kansas national bio and agro defense facility; bioscience development fund.

74-8963. Financing for certain capital improvements for Kansas national bio and agro defense facility; bioscience development fund.  (a) For the purpose of financing a capital improvement project relating to a national bio and agro defense facility, the Kansas development finance authority is hereby authorized to issue one or more series of revenue bonds pursuant to the Kansas development finance authority act, K.S.A. 74-8901 et seq., and amendments thereto, in an amount necessary to provide a deposit or deposits to the bioscience development fund, which is hereby created in the state treasury and shall be administered by the department of administration in accordance with the provisions of this section and K.S.A. 2015 Supp. 74-8964 through 74-8967, and amendments thereto, in a total amount not to exceed $105,000,000, plus all amounts required for costs of bond issuance, costs of interest on the bonds issued for such capital improvement project during the construction of such project, cost of bond insurance or other credit enhancement for the bonds and any required reserves for the payment of principal and interest on the bonds, for a capital improvement project relating to a national bio and agro defense facility, including, but not limited to, land acquisition, site preparation, fencing, central utility plant facility construction and improvements, including electric, water and sewer utility infrastructure construction and equipment, lift stations, street grading, paving, graveling, macadamizing, curbing, guttering and surfacing, street light fixture connections and facilities, underground gas, water, heating and electrical services and connections, sidewalks and parking facilities, drives and driveway approaches, landscaping and plantings and related facilities and amenities to develop and finance the project. The provisions of this subsection shall not apply on and after July 1, 2013, through June 30, 2017.

(b) On and after the effective date of this act, prior to the issuance of any bonds pursuant to this section, the capital improvement project described in subsection (a) shall be approved for the department of administration for the purposes of K.S.A. 74-8905(b), and amendments thereto, and the authorization of the issuance of bonds by the Kansas development finance authority shall be approved by the Kansas development finance authority in accordance with K.S.A. 74-8901 et seq., and amendments thereto, and, for all bonds issued on or after the effective date of this act, shall be approved by the state finance council acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in K.S.A. 75-3711c(c), and amendments thereto, except that such approval also may be given when the legislature is in session. The provisions of this subsection shall not apply on and after July 1, 2013, through June 30, 2017.

(c) On and after July 1, 2013, through June 30, 2017, for the purpose of financing a capital improvement project relating to a national bio and agro defense facility, the Kansas development finance authority is hereby authorized to issue one or more series of revenue bonds pursuant to the Kansas development finance authority act, K.S.A. 74-8901 et seq., and amendments thereto, in an amount necessary to provide a deposit or deposits to the bioscience development fund, in a total amount not to exceed $307,000,000, plus all amounts required for costs of bond issuance, costs of interest on the bonds issued for such capital improvement project during the construction of such project, cost of bond insurance or other credit enhancement for the bonds and any required reserves for the payment of principal and interest on the bonds, for a capital improvement project relating to a national bio and agro defense facility, including, but not limited to, land acquisition, site preparation, fencing, facility construction and improvements, central utility plant facility construction and improvements, including electric, water and sewer utility infrastructure construction and equipment, lift stations, street grading, paving, graveling, macadamizing, curbing, guttering and surfacing, street light fixture connections and facilities, underground gas, water, heating and electrical services and connections, sidewalks and parking facilities, drives and driveway approaches, landscaping and plantings and related facilities and amenities to develop and finance the project.

(d) On and after July 1, 2013, through June 30, 2017, prior to the issuance of any bonds pursuant to subsection (c):

(1) The capital improvement project described in subsection (c) shall be approved for the department of administration for the purposes of K.S.A. 74-8905(b), and amendments thereto; and

(2) the authorization of the issuance of bonds by the Kansas development finance authority shall be approved by the:

(A) Kansas development finance authority in accordance with K.S.A. 74-8901 et seq., and amendments thereto; and

(B) state finance council acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in K.S.A. 75-3711c(c), and amendments thereto, except that such approval also may be given when the legislature is in session. Prior to the approval of the issuance of such bonds, except for any bonds that the state finance council has already approved prior to July 1, 2013, the state finance council shall have reviewed the signed contract from the United States department of homeland security for the construction of such capital improvement project and confirmed that such contract contains provisions that any additional costs or any change orders of such capital improvement project shall be paid by the United States department of homeland security and that construction will proceed in accordance with the provisions of such contract.

(e) The department of administration may only make expenditures from the moneys received from the issuance of any bonds pursuant to this section for those purposes set forth in subsection (a) for the capital improvement project.

(f) The debt service for any such bonds issued pursuant to this section shall be financed by appropriations from the state general fund or any appropriate special revenue fund or funds.

(g) The date of maturity on bonds issued pursuant to this section shall not be fixed for a period of time which exceeds 20 years from the date of issuance.

(h) The proceeds from the sale of any bonds, other than refunding bonds, issued pursuant to this section, after payment of any costs related to the issuance of such bonds, shall be paid by the Kansas development finance authority to the department of administration to be applied to the payment of the costs of the capital improvement project authorized pursuant to this section as requested by the secretary of administration and by resolution of the Kansas development finance authority.

History: L. 2008, ch. 27, § 1; L. 2011, ch. 103, § 1; L. 2013, ch. 136, § 267; L. 2015, ch. 104, § 238; July 1.



74-8964 Same; pledge and covenant by the state

74-8964. Same; pledge and covenant by the state. The state hereby pledges and covenants with the holders of any bonds issued pursuant to K.S.A. 2015 Supp. 74-8963, and amendments thereto, that it will not limit or alter the rights or powers vested in the Kansas development finance authority by K.S.A. 2015 Supp. 74-8963, and amendments thereto, nor limit or alter the rights or powers of the Kansas development finance authority, the department of administration or the Kansas bioscience authority in any manner which would jeopardize the interest of the holders or any trustee of such holders or inhibit or prevent performance or fulfillment by the Kansas development finance authority, the department of administration or the Kansas bioscience authority with respect to the terms of any agreement made with the holders of the bonds or agreements made pursuant to this section, except that the failure of the legislature to appropriate moneys for debt service on any bonds issued pursuant to K.S.A. 2015 Supp. 74-8963, and amendments thereto, shall not be deemed a violation of this pledge and covenant. The department of administration is hereby specifically authorized to include this pledge and covenant in any agreement with the Kansas development finance authority. The Kansas development finance authority is hereby specifically authorized to include this pledge and covenant in any bond resolution, trust indenture or agreement for the benefit of the holders of the bonds.

History: L. 2008, ch. 27, § 2; July 1.



74-8965 Same; no pledge of state's full faith and credit or taxing power; obligations on bonds not considered a debt.

74-8965. Same; no pledge of state's full faith and credit or taxing power; obligations on bonds not considered a debt. Neither the state nor the department of administration shall have the power to pledge the full faith and credit or taxing power of the state for debt service on any bonds issued pursuant to K.S.A. 2015 Supp. 74-8963, and amendments thereto, and any payment by the department for such purpose shall be subject to and dependent on appropriations by the legislature. Any obligation of the state or the department for payment of debt service on bonds issued pursuant to K.S.A. 2015 Supp. 74-8963, and amendments thereto, shall not be considered a debt or obligation of the state for the purpose of section 6 of article 11 of the Kansas constitution.

History: L. 2008, ch. 27, § 3; July 1.



74-8966 Same; pledge agreements for payment of bonds.

74-8966. Same; pledge agreements for payment of bonds. Subject to the provisions of appropriations acts, the secretary of administration shall enter into pledge agreements with the Kansas development finance authority to pledge moneys for the payment of bonds issued pursuant to K.S.A. 2015 Supp. 74-8963, and amendments thereto, which pledge shall be subject to the appropriation of moneys therefore.

History: L. 2008, ch. 27, § 4; July 1.



74-8967 Same; payment of bonds.

74-8967. Same; payment of bonds. No payment of principal and interest on bonds issued pursuant to K.S.A. 2015 Supp. 74-8961, and amendments thereto, shall be made prior to July 1, 2009.

History: L. 2008, ch. 27, § 5; July 1.






Article 91 SENTENCING COMMISSION

74-9101 Kansas sentencing commission; establishment; duties.

74-9101. Kansas sentencing commission; establishment; duties. (a) There is hereby established the Kansas sentencing commission.

(b) The commission shall:

(1) Develop a sentencing guideline model or grid based on fairness and equity and shall provide a mechanism for linking justice and corrections policies. The sentencing guideline model or grid shall establish rational and consistent sentencing standards which reduce sentence disparity, to include, but not be limited to, racial and regional biases which may exist under current sentencing practices. The guidelines shall specify the circumstances under which imprisonment of an offender is appropriate and a presumed sentence for offenders for whom imprisonment is appropriate, based on each appropriate combination of reasonable offense and offender characteristics. In developing its recommended sentencing guidelines, the commission shall take into substantial consideration current sentencing and release practices and correctional resources, including, but not limited to, the capacities of local and state correctional facilities. In its report, the commission shall make recommendations regarding whether there is a continued need for and what is the projected role of, if any, the prisoner review board and whether the policy of allocating good time credits for the purpose of determining an inmate's eligibility for parole or conditional release should be continued;

(2) consult with and advise the legislature with reference to the implementation, management, monitoring, maintenance and operations of the sentencing guidelines system;

(3) direct implementation of the sentencing guidelines system;

(4) assist in the process of training judges, county and district attorneys, court services officers, state parole officers, correctional officers, law enforcement officials and other criminal justice groups. For these purposes, the sentencing commission shall develop an implementation policy and shall construct an implementation manual for use in its training activities;

(5) receive presentence reports and journal entries for all persons who are sentenced for crimes committed on or after July 1, 1993, to develop post-implementation monitoring procedures and reporting methods to evaluate guideline sentences. In developing the evaluative criteria, the commission shall take into consideration rational and consistent sentencing standards which reduce sentence disparity to include, but not be limited to, racial and regional biases;

(6) advise and consult with the secretary of corrections and members of the legislature in developing a mechanism to link guidelines sentence practices with correctional resources and policies, including, but not limited to, the capacities of local and state correctional facilities. Such linkage shall include a review and determination of the impact of the sentencing guidelines on the state's prison population, review of corrections programs and a study of ways to more effectively utilize correction dollars and to reduce prison population;

(7) make recommendations relating to modification to the sentencing guidelines as provided in K.S.A. 2015 Supp. 21-6822, and amendments thereto;

(8) prepare and submit fiscal impact and correctional resource statement as provided in K.S.A. 74-9106, and amendments thereto;

(9) make recommendations to those responsible for developing a working philosophy of sentencing guideline consistency and rationality;

(10) develop prosecuting standards and guidelines to govern the conduct of prosecutors when charging persons with crimes and when engaging in plea bargaining;

(11) analyze problems in criminal justice, identify alternative solutions and make recommendations for improvements in criminal law, prosecution, community and correctional placement, programs, release procedures and related matters including study and recommendations concerning the statutory definition of crimes and criminal penalties and review of proposed criminal law changes;

(12) perform such other criminal justice studies or tasks as may be assigned by the governor or specifically requested by the legislature, department of corrections, the chief justice or the attorney general;

(13) develop a program plan which includes involvement of business and industry in the public or other social or fraternal organizations for admitting back into the mainstream those offenders who demonstrate both the desire and ability to reconstruct their lives during their incarceration or during conditional release;

(14) appoint a task force to make recommendations concerning the consolidation of probation, parole and community corrections services;

(15) produce official inmate population projections annually on or before six weeks following the date of receipt of the data from the department of corrections. When the commission's projections indicate that the inmate population will exceed available prison capacity within two years of the date of the projection, the commission shall identify and analyze the impact of specific options for: (A) Reducing the number of prison admissions; or (B) adjusting sentence lengths for specific groups of offenders. Options for reducing the number of prison admissions shall include, but not be limited to, possible modification of both sentencing grids to include presumptive intermediate dispositions for certain categories of offenders. Intermediate sanction dispositions shall include, but not be limited to: Intensive supervision; short-term jail sentences; halfway houses; community-based work release; electronic monitoring and house arrest; substance abuse treatment; and pre-revocation incarceration. Intermediate sanction options shall include, but not be limited to, mechanisms to explicitly target offenders that would otherwise be placed in prison. Analysis of each option shall include an assessment of such option's impact on the overall size of the prison population, the effect on public safety and costs. In preparing the assessment, the commission shall review the experience of other states and shall review available research regarding the effectiveness of such option. The commission's findings relative to each sentencing policy option shall be presented to the governor and the joint committee on corrections and juvenile justice oversight no later than November 1;

(16) at the request of the governor or the joint committee on corrections and juvenile justice oversight, initiate and complete an analysis of other sentencing policy adjustments not otherwise evaluated by the commission;

(17) develop information relating to the number of offenders on postrelease supervision and subject to electronic monitoring for the duration of the person's natural life;

(18) determine the effect the mandatory sentencing established in K.S.A. 21-4642 and 21-4643, prior to their repeal, or K.S.A. 2015 Supp. 21-6626 and 21-6627, and amendments thereto, would have on the number of offenders civilly committed to a treatment facility as a sexually violent predator as provided pursuant to K.S.A. 59-29a01 et seq., and amendments thereto;

(19) assume the designation and functions of the state statistical analysis center. All criminal justice agencies, as defined in subsection (c) of K.S.A. 22-4701, and amendments thereto, and the juvenile justice authority shall provide any data or information, including juvenile offender information, requested by the commission to facilitate the function of the state statistical analysis center;

(20) subject to the provisions of appropriation acts and the availability of funds therefor, produce official juvenile correctional facility population projections annually on or before November 1, not more than six weeks following the receipt of the data from the juvenile justice authority and develop bed impacts regarding legislation that may affect juvenile correctional facility population;

(21) be authorized to make statewide supervision and placement cutoff decisions based upon the risk levels and needs of the offender. The commission shall periodically review data and make recommended changes; and

(22) determine the impact and effectiveness of supervision and sanctions for felony offenders regarding recidivism and prison and community-based supervision populations.

History: L. 1989, ch. 225, § 1; L. 1992, ch. 239, § 284; L. 1993, ch. 291, § 246; L. 1997, ch. 179, § 4; L. 2006, ch. 212, § 21; L. 2007, ch. 77, § 1; L. 2008, ch. 58, § 1; L. 2008, ch. 169, § 22; L. 2011, ch. 30, § 260; L. 2012, ch. 16, § 30; L. 2013, ch. 76, § 8; July 1.



74-9102 Same; composition; chairperson; terms; compensation.

74-9102. Same; composition; chairperson; terms; compensation. (a) The Kansas sentencing commission shall consist of 17 members, as follows:

(1) The chief justice of the supreme court or the chief justice's designee;

(2) two district court judges appointed by the chief justice of the supreme court;

(3) the attorney general or the attorney general's designee;

(4) one public defender appointed by the governor;

(5) one private defense counsel appointed by the governor;

(6) one county attorney or district attorney appointed by the governor;

(7) the secretary of corrections or the secretary's designee;

(8) the chairperson of the prisoner review board or such chairperson's designee;

(9) two members of the general public, at least one of whom shall be a member of a racial minority group, appointed by the governor;

(10) a director of a community corrections program appointed by the governor; and

(11) a court services officer appointed by the chief justice of the supreme court. Not more than three members of the commission appointed by the governor shall be of the same political party.

(b) In addition to the members appointed pursuant to subsection (a), four members of the legislature shall serve as voting members of the commission. Such members shall be appointed as follows: One shall be appointed by the president of the senate, one shall be appointed by the minority leader of the senate, one shall be appointed by the speaker of the house of representatives and one shall be appointed by the minority leader of the house of representatives.

(c) The governor shall appoint a chairperson from the two district court judges appointed by the chief justice of the supreme court or the chief justice of the supreme court. The members of the commission appointed pursuant to subsection (a) shall elect any additional officers from among its members necessary to discharge its duties.

(d) The commission shall meet upon call of its chairperson as necessary to carry out its duties under this act.

(e) Each appointed member of the commission shall be appointed for a term of two years and shall continue to serve during that time as long as the member occupies the position which made the member eligible for the appointment. Each member shall continue in office until a successor is appointed and qualifies. Members shall be eligible for reappointment, and appointment may be made to fill an unexpired term.

(f) Each member of the commission shall receive compensation, subsistence allowances, mileage and other expenses as provided for in K.S.A. 75-3223, and amendments thereto, except that the public members of the commission shall receive compensation in the amount provided for legislators pursuant to K.S.A. 75-3212, and amendments thereto, for each day or part thereof actually spent on commission activities.

History: L. 1989, ch. 225, § 2; L. 1997, ch. 179, § 5; L. 1998, ch. 32, § 1; L. 2012, ch. 16, § 31; July 1.



74-9103 Same; executive director and staff.

74-9103. Same; executive director and staff. The Kansas sentencing commission shall appoint an executive director and such staff as is necessary to perform such duties as directed by the commission. The staff of the commission shall be in the unclassified service under the Kansas civil service act and shall receive compensation fixed by the commission with the approval of the governor. The staff shall receive reimbursement of all actual and necessary expenses incurred in the performance of its official duties.

History: L. 1989, ch. 225, § 3; April 27.



74-9104 Same; reports and guidelines, when submitted.

74-9104. Same; reports and guidelines, when submitted. The Kansas sentencing commission shall submit its interim report and proposed guidelines to the legislature on or before February 1, 1990. A final report and recommended guidelines shall be submitted on the commencement of the 1991 legislative session.

History: L. 1989, ch. 225, § 4; April 27.



74-9105 Same; administration and expenditure of funds.

74-9105. Same; administration and expenditure of funds. In addition to its duties under K.S.A. 74-9101 and 74-9104, the Kansas sentencing commission shall receive, administer and expend any funds available to carry out the purposes of this act.

History: L. 1989, ch. 225, § 5; April 27.



74-9106 Legislative bills amending or enacting statutes creating crimes; fiscal impact and correctional resource statement.

74-9106. Legislative bills amending or enacting statutes creating crimes; fiscal impact and correctional resource statement. When requested by the chairperson of a special or standing committee of the legislature, a fiscal impact and correctional resource statement shall be provided for bills amending any current crime or creating a new crime under the laws of the state of Kansas. The Kansas sentencing commission shall provide to the committee or committees to which such bill was referred a statement explaining the fiscal impact and effect on the utilization of correctional resources of such bill. The fiscal impact and correctional resources statement shall include a reliable estimate in dollars of the anticipated expenditures and change in utilization of correctional resources necessary to carry out the provisions of the bill. It shall also include a statement as to the immediate effect and, if determinable or reasonably foreseeable, the long-range effect of the measure. Every agency and department of the state is directed to fully cooperate with the commission in preparation of any such statement. No comment or opinion shall be included in such statement regarding the merits of the measure for which the statement is prepared.

History: L. 1992, ch. 239, § 297; L. 1993, ch. 291, § 248; July 1.






Article 92 FILM SERVICES COMMISSION

74-9201 Kansas film services commission; establishment; composition; appointment; terms; vacancies; chairperson and vice-chairperson; meetings; quorum; travel expenses.

74-9201. Kansas film services commission; establishment; composition; appointment; terms; vacancies; chairperson and vice-chairperson; meetings; quorum; travel expenses. (a) There is hereby established the Kansas film services commission. The commission shall consist of 19 voting members as follows: (1) One member of the senate appointed by the president of the senate; (2) one member of the senate appointed by the minority leader of the senate; (3) one member of the house of representatives appointed by the speaker of the house of representatives; (4) one member of the house of representatives appointed by the minority leader of the house of representatives; and (5) fifteen members appointed by the governor. Of the members appointed by the governor, one shall be appointed from each United States congressional district. All members appointed by the governor shall be appointed for terms of three years, except that of the members first appointed, five shall be appointed for one-year terms, five shall be appointed for two-year terms and five shall be appointed for three-year terms. The governor shall designate the term for which each of the members first appointed shall serve. In addition to the voting members of the commission, six members of the commission shall serve ex officio: The secretary of commerce, the secretary of transportation, the secretary of wildlife, parks and tourism, the secretary of health and environment, the executive director of the Kansas arts commission and the secretary of the state historical society. Each ex officio member of the commission may designate an officer or employee of the state agency of the ex officio member to serve on the commission in place of the ex officio member. The ex officio members of the commission, or their designees, shall be nonvoting members of the commission and shall provide information and advice to the commission. In addition to the voting and ex officio members of the commission, the governor may appoint such number of representatives of the film industry to nonvoting membership on the commission as may be recommended by the secretary of commerce.

(b) Legislative members shall be appointed for terms coinciding with the terms for which such members are elected. All members appointed to fill vacancies in the membership of the commission and all members appointed to succeed members appointed to membership on the commission shall be appointed in like manner as that provided for the original appointment of the member succeeded. All members appointed to fill vacancies of a member of the commission appointed by the governor shall be appointed to fill the unexpired term of such member.

(c) The members of the commission shall elect annually a chairperson and vice-chairperson for the commission from among its members. The commission shall meet at least four times each year at the call of the chairperson of the commission. Ten voting members of the commission shall constitute a quorum.

(d) Members of the commission who are not legislators shall receive mileage, tolls and parking as provided in K.S.A. 75-3223, and amendments thereto, for attendance at any meeting of the commission or any subcommittee meeting authorized by the commission. Legislative members of the commission shall be paid amounts provided in subsection (e) of K.S.A. 75-3223, and amendments thereto, for attendance at any meeting of the commission or any subcommittee meeting authorized by the commission.

History: L. 1990, ch. 267, § 1; L. 2001, ch. 116, § 1; L. 2003, ch. 154, § 89; L. 2005, ch. 89, § 1; L. 2012, ch. 47, § 112; July 1.






Article 93 INFORMATION NETWORK OF KANSAS

74-9301 Information network of Kansas, Inc.; definitions.

74-9301. Information network of Kansas, Inc.; definitions. As used in this act, the following words and terms shall have the following meanings, unless the context shall indicate another or different meaning or intent:

(a) The acronym "INK" shall mean the information network of Kansas, Inc., created by K.S.A. 74-9303, or, if INK shall be abolished, the board, body or commission succeeding to the principal functions thereof or to whom the powers given by this act to INK shall be given by law.

(b) The word "gateway" shall mean any centralized electronic information system by which public information shall be provided via dial-in modem or continuous link to the public through subscription or through public libraries.

(c) The term "public information" shall mean any information stored, gathered or generated in electronic or magnetic form by the state of Kansas, its agencies or instrumentalities, which is included within the information deemed to be public pursuant to the Kansas open records act, K.S.A. 45-215 et seq., and amendments thereto.

(d) The word "agency" shall mean any agency or instrumentality of the state of Kansas which stores, gathers or generates public information.

(e) The term "network manager" shall mean the entity or person engaged to manage and run the gateway or network on behalf of INK.

(f) The term "user association" shall mean an association:

(1) Whose membership is identifiable by regular payment of association dues and regularly maintained membership lists;

(2) which is registered with the state or is a Kansas corporation;

(3) which exists for the purpose of advancing the common occupation or profession of its membership; and

(4) which, after the appointment of the initial board of INK, regularly promotes and encourages the subscription of its members to the gateway service provided by INK.

History: L. 1990, ch. 266, § 1; L. 1990, ch. 274, § 1; May 17.



74-9302 Same; purpose and duties.

74-9302. Same; purpose and duties. It shall be the purpose of INK to perform the following duties:

(a) Provide electronic access for members of the public to public information of agencies via a gateway service;

(b) develop a dial-in gateway or electronic network for access to public information;

(c) provide appropriate oversight of any network manager;

(d) explore ways and means of expanding the amount and kind of public information provided, increasing the utility of the public information provided and the form in which provided, expanding the base of users who access such public information and, where appropriate, implementing such changes;

(e) cooperate with the office of information technology services in seeking to achieve the purposes of INK;

(f) explore technological ways and means of improving citizen and business access to public information and, where appropriate, implement such technological improvements; and

(g) explore options of expanding such network and its services to citizens and businesses by providing add-on services such as access to other for-profit information and databases and by providing electronic mail and calendaring to subscribers.

History: L. 1990, ch. 266, § 2; L. 2013, ch. 62, § 7; July 1.



74-9303 Same; creation; governing board, membership; officers elected annually; quorum; vote to take action.

74-9303. Same; creation; governing board, membership; officers elected annually; quorum; vote to take action. (a) There is hereby created a body politic and corporate to be known as the information network of Kansas, Inc. INK is hereby constituted as a public instrumentality and the exercise by INK of the authority and powers conferred by this act shall be deemed and held to be the performance of an essential governmental function.

(b) INK shall be governed by a board consisting of nine members as follows:

(1) The secretary of state;

(2) two members who are chief executive officers of agencies of the executive branch, appointed by the governor who shall serve at the pleasure of the governor;

(3) one member appointed by the governor from a list of three Kansas bar association members submitted by such association. Such member shall serve a three-year term;

(4) three members from other user associations of a statewide character appointed by the governor from a list of not less than nine individuals and their respective user associations compiled by the board of INK and submitted to the governor. No two members appointed pursuant to this paragraph shall represent the same user association. The terms for such members shall be for a period of three years, except initially, when the terms shall be for one, two and three years, respectively;

(5) one member appointed by the governor from a list submitted by the president of the Kansas public libraries association and comprised of three librarians employed by public libraries. Following the initial appointment hereunder, such list shall be comprised of librarians of public libraries which subscribe to INK. Such member shall serve a three-year term; and

(6) the executive chief information technology officer.

(c) The board shall annually elect one member from the board as chairperson of INK, another as vice-chairperson and another as secretary.

(d) Five members of the board shall constitute a quorum and the affirmative vote of five members shall be necessary for any action taken by the board. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board.

History: L. 1990, ch. 266, § 3; L. 1990, ch. 274, § 2; L. 2013, ch. 62, § 8; July 1.



74-9304 Same; duties and responsibilities; state agencies to cooperate and provide services and information; services and information to be provided pursuant to contract; agency may recover actual cost incurred.

74-9304. Same; duties and responsibilities; state agencies to cooperate and provide services and information; services and information to be provided pursuant to contract; agency may recover actual cost incurred. (a) In order to achieve its purpose as provided in this act, INK shall:

(1) Serve in an advisory capacity to the secretary of administration, office of information technology services and other state agencies regarding the provision of state data to the citizens and businesses of Kansas;

(2) seek advice from the general public, its subscribers, professional associations, academic groups and institutions and individuals with knowledge of and interest in areas of networking, electronic mail, public information access, gateway services, add-on services and electronic filing of information; and

(3) develop charges for the services provided to subscribers, which include the actual costs of providing such services.

(b) All state agencies shall cooperate with INK in providing such assistance as may be requested for the achievement of its purpose. Agencies may recover actual costs incurred by providing such assistance. Services and information to be provided by any agency shall be specified pursuant to contract between INK and such agency and shall comply with the provisions of K.S.A. 45-215 et seq. and K.S.A. 2015 Supp. 45-230, and amendments thereto.

History: L. 1990, ch. 266, § 4; L. 1990, ch. 274, § 3; L. 2003, ch. 126, § 4; L. 2013, ch. 62, § 9; July 1.



74-9305 Same; network manager, duties and compensation; contracts for consulting, research and other services; gifts, grants and donations, acceptance; not subject to state purchasing laws.

74-9305. Same; network manager, duties and compensation; contracts for consulting, research and other services; gifts, grants and donations, acceptance; not subject to state purchasing laws. (a) INK shall hire a network manager, which may be either a person or a company or corporation.  INK shall draw criteria and specifications in consultation with the division of information services and communications for such a network manager and its duties.  INK may negotiate and enter into an employment agreement with the network manager selected which may provide for such duties, responsibilities and compensation as may be provided for in such agreement.

(b) The network manager shall direct and supervise the day-to-day operations and expansion of such gateway and network, including the initial phase of operations necessary to make such gateway operational, and:

(1) May employ, supervise and terminate such other employees of INK as designated by INK;

(2) shall attend meetings of INK;

(3) shall keep a record of all gateway, network and related operations of INK, which records shall be the property of INK, and shall maintain and be a custodian of all financial and operational records, documents and papers filed with INK; and

(4) shall yearly update and revise the business plan of INK, in consultation with and under the direction of INK.

(c) INK is hereby authorized to negotiate and enter into contracts for professional consulting, research and other services.

(d) INK may accept gifts, donations and grants.

(e) INK shall not be subject to state purchasing laws.

History: L. 1990, ch. 266, § 5; April 12.



74-9306 Same; office of information technology services to provide staff and other assistance requested; cost of assistance.

74-9306. Same; office of information technology services to provide staff and other assistance requested; cost of assistance. The office of information technology services shall provide to INK such staff and other assistance as may be requested thereby, and the actual costs of such assistance shall be paid for by INK.

History: L. 1990, ch. 266, § 6; L. 2012, ch. 65, § 24; L. 2013, ch. 62, § 17; July 1.



74-9307 INK; financing of operations; employees.

74-9307. INK; financing of operations; employees. (a) INK shall fund its operations from revenues generated from subscribers, and from money, goods or in-kind services donated from private sources.  Initial funding for start-up costs shall be obtained from private donations.

(b) The provisions of article 32 of chapter 75 of the Kansas Statutes Annotated, any acts amendatory thereof or supplemental thereto, and any rules and regulations adopted thereunder, shall not apply to officers or employees of INK.  Subject to policies established by the board of INK, the chairperson of INK or the chairperson's designee shall be authorized to approve all travel and travel expenses of such officers and employees.

(c) Nothing in this act shall be construed as placing any officer or employee of INK in the classified service or unclassified service under the Kansas civil service act.

History: L. 1990, ch. 266, § 7; L. 1995, ch. 255, § 11; Dec. 17.



74-9308 Same; moneys, deposit or investment.

74-9308. Same; moneys, deposit or investment. All moneys received by INK from gifts, donations, grants or any other source outside the state treasury may be deposited in the state treasury and credited to the information network of Kansas fund or may be maintained in interest-bearing accounts in Kansas banks or Kansas savings and loan associations until expended or otherwise disposed of pursuant to this act.

History: L. 1990, ch. 266, § 8; April 12.



74-9309 Same; citation of act.

74-9309. Same; citation of act. This act may be cited as and shall be known as the information network of Kansas act.

History: L. 1990, ch. 266, § 9; April 12.






Article 95 KANSAS CRIMINAL JUSTICE COORDINATING COUNCIL

74-9501 Kansas criminal justice coordinating council; membership; powers and duties; local government advisory group; task forces; sex offender policy board; substance abuse policy board.

74-9501. Kansas criminal justice coordinating council; membership; powers and duties; local government advisory group; task forces; sex offender policy board; substance abuse policy board. (a) There is hereby established the Kansas criminal justice coordinating council.

(b) The council shall consist of the governor or designee, the chief justice of the supreme court or designee, the attorney general or designee, the secretary of corrections, the superintendent of the highway patrol, the commissioner of juvenile justice and the director of the Kansas bureau of investigation.

(c) The governor shall designate staff to the Kansas criminal justice coordinating council. The staff shall attend all meetings of the council, be responsible for keeping a record of council meetings, prepare reports of the council and perform such other duties as directed by the council.

(d) The council shall elect a chairperson and vice-chairperson from among the members of the council.

(e) The council shall:

(1) Appoint a standing local government advisory group to consult and advise the council concerning local government criminal justice issues and the impact of state criminal justice policy and decisions on local units of government. The advisory group shall consist of a sheriff, chief of police, county or district attorney, a member of a city governing body and a county commissioner. Appointees to such advisory group shall serve without compensation or reimbursement for travel and subsistence or any other expenses.

(2) Define and analyze issues and processes in the criminal justice system, identify alternative solutions and make recommendations for improvements.

(3) Perform such criminal justice studies or tasks as requested by the governor, the attorney general, the legislature or the chief justice, as deemed appropriate or feasible by the council.

(4) Oversee development and management of a criminal justice database. All criminal justice agencies as defined in subsection (c) of K.S.A. 22-4701, and amendments thereto, and the juvenile justice authority shall provide any data or information, including juvenile offender information which is requested by the council, in a form and manner established by the council, in order to facilitate the development and management of the criminal justice council database.

(5) Develop and oversee reporting of all criminal justice federal funding available to the state or local units of government including assuming the designation and functions of administering the United States bureau of justice assistance grants.

(6) Form such task groups as necessary and appoint individuals who appropriately represent law enforcement, the judiciary, legal profession, state, local, or federal government, the public, or other professions or groups as determined by the council, to represent the various aspects of the issue being analyzed or studied, when analyzing criminal justice issues and performing criminal justice studies. Members of the legislature may be appointed ex officio members to such task groups. A member of the council shall serve as the chairperson of each task group appointed by the council. The council may appoint other members of the council to any task group formed by the council.

(7) Review reports submitted by each task group named by the council and shall submit the report with the council's recommendations pertaining thereto to the governor, the attorney general, the chief justice of the supreme court, the chief clerk of the house of representatives and the secretary of the senate.

(8) (A) Establish the substance abuse policy board to consult and advise the council concerning issues and policies pertaining to the treatment, sentencing, rehabilitation and supervision of substance abuse offenders. The board shall specifically analyze and study driving under the influence and the use of drug courts by other states.

(B) The substance abuse policy board shall consist of the secretary of corrections, the commissioner of juvenile justice, the secretary for aging and disability services, the director of the Kansas bureau of investigation, the chief justice of the supreme court or the chief justice's designee, a member of the Kansas sentencing commission, a prosecutor appointed by the Kansas county and district attorneys association, and two persons appointed by the Kansas association of addiction professionals. Of the persons appointed by the Kansas association of addiction professionals, one shall be an addiction counselor and the other shall be a professional program administrator.

(C) Each member of the board shall receive compensation, subsistence allowances, mileage and other expenses as provided for in K.S.A. 75-3223, and amendments thereto, except that the public members of the board shall receive compensation in the amount provided for legislators pursuant to K.S.A. 75-3212, and amendments thereto, for each day or part thereof actually spent on board activities. No per diem compensation shall be paid under this subsection to salaried state, county or city officers or employees.

(D) The substance abuse policy board shall elect a chairperson from its membership and shall meet upon the call of its chairperson as necessary to carry out its duties.

(E) Each appointed member of the substance abuse policy board shall be appointed for a term of two years and shall continue to serve during that time as long as the member occupies the position which made the member eligible for the appointment. Each member shall continue in office until a successor is appointed and qualifies. Members shall be eligible for reappointment, and appointment may be made to fill an unexpired term.

(F) The board shall submit its reports to the criminal justice coordinating council and to the governor, the attorney general, the chief justice of the supreme court, the chief clerk of the house of representatives and the secretary of the senate.

History: L. 1994, ch. 315, § 1; L. 1996, ch. 229, § 127; L. 1997, ch. 156, § 87; L. 2004, ch. 160, § 6; L. 2006, ch. 214, § 14; L. 2007, ch. 77, § 2; L. 2008, ch. 183, § 9; L. 2014, ch. 115, § 312; July 1.






Article 96 KANSAS GUARDIANSHIP PROGRAM

74-9601 Citation of act.

74-9601. Citation of act. K.S.A. 74-9601 to 74-9606 shall be known and may be cited as the Kansas guardianship program act.

History: L. 1995, ch. 189, § 1; Apr. 27.



74-9602 Intent of legislature and goal of program.

74-9602. Intent of legislature and goal of program. It is the intent of the legislature to provide a means to recruit volunteers to serve as court appointed guardians or conservators, or both, of adults who are found by the court to be in need of this level of protection.

The goal of the program is to provide that qualified, caring, willing and trained persons are available throughout the state to serve as court appointed guardians or conservators, or both, for those eligible disabled persons in need of this level of protection and advocacy, and for non-adjudicated persons who elect to have a voluntary conservator and who do not have family members capable of or willing to assume such responsibilities.

History: L. 1995, ch. 189, § 2; L. 1996, ch. 77, § 4; July 1.



74-9603 Kansas guardianship program creation; board of directors duties.

74-9603. Kansas guardianship program creation; board of directors duties. (a) There is hereby created a body politic and corporate to be known as the Kansas guardianship program, a partnership involving the state of Kansas and its citizen volunteers to assist certain adults legally determined to be unable to manage for themselves.  The Kansas guardianship program is hereby constituted a public instrumentality and the exercise of the authority and powers conferred by this act shall be deemed and held to be the performance of an essential governmental function.  The corporation shall be governed by a board of directors who shall be residents of this state.

(b) The board of directors of the Kansas guardianship program shall:

(1) employ staff necessary to administer the programs of the Kansas guardianship program, establish administrative and accounting procedures for the operation of the corporation and enter into contracts as may be necessary under this act;

(2) accept and receive grants, gifts or donations from any public or private entity in support of programs developed by the Kansas guardianship program;

(3) report on the corporation's activities to the governor, the legislature, the judiciary and the public on or before February 1 of each year;

(4) enter into contracts necessary, as the board deems appropriate; and

(5) adopt bylaws for the corporation.

History: L. 1995, ch. 189, § 3; Apr. 27.



74-9604 Board of directors; membership; qualification; terms of office; vacancies; chairperson; meetings; no compensation or financial benefit.

74-9604. Board of directors; membership; qualification; terms of office; vacancies; chairperson; meetings; no compensation or financial benefit. (a) The board of directors of the Kansas guardianship program shall consist of seven members as follows:

(1) The chief justice of the supreme court or the chief justice's designee; and

(2) six residents of the state appointed by the governor at least one of whom is serving as a volunteer in the Kansas guardianship program.

(b) Members appointed pursuant to subsection (a) shall have knowledge and interest in issues relating to guardianship and conservatorship and the needs of adults adjudicated disabled.

(c) Members of the board of directors appointed pursuant to subsection (a) shall serve for terms of four years, except that the members first appointed by the governor and the chief justice of the supreme court shall serve for terms of two years.  Upon the expiration of the terms of the members first appointed by the governor, the governor shall appoint three members to serve for terms of two years and three members to serve for terms of four years.  Thereafter, the governor shall appoint members to serve for terms of four years.  Any vacancy in a member's term shall be filled by appointment for the unexpired term by the officer who made the original appointment.

(d) The chairperson of the board of directors shall be elected annually by the board from among its members.  The board of directors shall meet upon the call of the chairperson.

(e) Members of the board of directors shall serve without pay and no financial benefit shall accrue as a result of membership on the board of directors.

History: L. 1995, ch. 189, § 4; L. 1996, ch. 77, § 5; July 1.



74-9605 Executive director, powers and duties; employees of Kansas guardianship program, status and participation in Kansas public employees retirement system; state telecommunications facilities and services; travel expenses.

74-9605. Executive director, powers and duties; employees of Kansas guardianship program, status and participation in Kansas public employees retirement system; state telecommunications facilities and services; travel expenses. (a) The board of directors of the Kansas guardianship program shall employ a person to serve as executive director who shall direct and supervise the general management of the corporation. The executive director shall employ persons needed to perform duties of the Kansas guardianship program as directed by the board of directors.

(b) Employees of the Kansas guardianship program shall not be considered to be state employees except that such employees may participate in the Kansas public employees retirement system. Employees of the Kansas guardianship program shall not be considered to be state employees, except for the purposes specified in this subsection (b). The executive chief information technology officer shall extend the use of state intercity telecommunications facilities and services under control of the executive chief information technology officer pursuant to K.S.A. 75-4709, and amendments thereto, to the Kansas guardianship program. The Kansas guardianship program shall be considered to be a state agency only for the purposes specified in this subsection.

(c) The provisions of article 32 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto, and any rules and regulations adopted thereunder, shall not apply to officers or employees of the Kansas guardianship program. Subject to policies established by the Kansas guardianship program, the chairperson of the board of directors or the chairperson's designee shall approve all travel and travel expenses of such officers and employees.

History: L. 1995, ch. 189, § 5; L. 2013, ch. 62, § 10; July 1.



74-9606 State appropriations; monthly expenditures report; annual audit.

74-9606. State appropriations; monthly expenditures report; annual audit. (a) All state appropriations to the Kansas guardianship program shall remain in the state treasury until expended by the agency pursuant to the guardianship program act.

(b) The executive director of the Kansas guardianship program shall provide a monthly report on the expenditure of all funds to the board of directors.  The board of directors shall be responsible for an annual audit of all financial records by an independent certified public accountant.

History: L. 1995, ch. 189, § 6; Apr. 27.






Article 98 TRIBAL GAMING OVERSIGHT

74-9801 Title of act.

74-9801. Title of act. K.S.A. 74-9801 through 74-9809 shall be known and may be cited as the tribal gaming oversight act.

History: L. 1996, ch. 256, § 1; July 1.



74-9802 Definitions.

74-9802. Definitions. As used in the tribal gaming oversight act:

(a) "Class III gaming" means all tribal gaming activities defined as class III gaming by the Indian gaming regulatory act (25 U.S.C. 2701 et seq.), as in effect on the effective date of this act.

(b) "Executive director" means the executive director of the state gaming agency.

(c) "Tribal gaming" means any class III gaming conducted pursuant to a tribal-state gaming compact.  "Tribal gaming" does not include games on video lottery machines, as defined by K.S.A. 74-8702 and amendments thereto, that the Kansas lottery is prohibited from conducting under K.S.A. 74-8704 and amendments thereto.

(d) "Tribal gaming commission" means a commission created by a native American tribe in accordance with a tribal-state gaming compact.

(e) "Tribal gaming facility" means a facility where tribal gaming is conducted or operated.

(f) "Tribal-state gaming compact" means a compact entered into between the state of Kansas and the Iowa Tribe of Kansas and Nebraska, the Kickapoo Tribe of Indians of the Kickapoo Reservation in Kansas, the Prairie Band Potawatomi Nation in Kansas or the Sac and Fox Nation of Missouri in Kansas and Nebraska with respect to the tribe's authority to engage in class III gaming on the tribe's reservation property in the state of Kansas.

History: L. 1996, ch. 256, § 2; July 1.



74-9803 State gaming agency; administration.

74-9803. State gaming agency; administration. (a) The state gaming agency is hereby transferred from the department of commerce and housing, designated by Executive Order No. 95-177 as the state gaming agency, and is attached to and made a part of the Kansas racing and gaming commission.  The budget of the state gaming agency, the number and qualifications of employees of the state gaming agency and expenditures by the state gaming agency for expenses of dispute resolution pursuant to a tribal-state gaming compact shall be subject to approval by the Kansas racing and gaming commission.  All other management functions of the state gaming agency shall be administered by the executive director.  All vouchers for expenditures and all payrolls of the state gaming agency shall be approved by the executive director or a person designated by the executive director.

(b) Nothing in this act shall be construed as abolishing or reestablishing the state gaming agency.

History: L. 1996, ch. 256, § 3; July 1.



74-9804 Executive director and other personnel of agency; qualifications.

74-9804. Executive director and other personnel of agency; qualifications. (a) (1) The governor shall appoint, subject to confirmation by the senate as provided by K.S.A. 75-4315b, and amendments thereto, an executive director of the state gaming agency, to serve at the pleasure of the governor. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as executive director shall exercise any power, duty or function as executive director until confirmed by the senate. Before appointing any person as executive director, the governor shall cause the Kansas bureau of investigation to conduct a criminal history record check and background investigation of the person.

(2) The executive director shall: (A) Be in the unclassified service under the Kansas civil service act; (B) devote full time to the executive director's assigned duties; (C) be a citizen of the United States and an actual resident of Kansas during employment as executive director; (D) not have been convicted of a felony under the laws of any state or of the United States prior to or during employment; and (E) have familiarity with gaming industries sufficient to fulfill the duties of the office of executive director.

(3) The executive director shall: (A) Determine, subject to the approval of the Kansas racing and gaming commission, the number and qualifications of employees necessary to implement and enforce the provisions of tribal-state gaming compacts and the provisions of the tribal gaming oversight act; (B) employ persons for those positions; and (C) perform such other duties as required by tribal-state gaming compacts.

(b) (1) The executive director may appoint a director of enforcement and compliance to serve at the pleasure of the executive director. Before appointing any person as director of enforcement and compliance, the executive director shall cause the Kansas bureau of investigation to conduct a criminal history record check and background investigation of the person.

(2) The director of enforcement and compliance shall: (A) Be in the unclassified service under the Kansas civil service act; (B) devote full time to the director's assigned duties; (C) receive such compensation as determined by the executive director, subject to the limitations of appropriations therefor; (D) be a citizen of the United States and an actual resident of Kansas during employment as director of enforcement and compliance; (E) not have been convicted of a felony under the laws of any state or of the United States prior to and during employment as director of compliance; and (F) have been a professional law enforcement officer with a minimum of five years' experience in the field of law enforcement and at least a bachelor's degree in law enforcement administration, law, criminology or a related science or, in lieu thereof, a minimum of 10 years' experience in the field of law enforcement.

(3) The director of enforcement and compliance shall: (A) Be vested with law enforcement authority;

(B) conduct investigations relating to compliance with the provisions of tribal-state gaming compacts and the provisions of the tribal gaming oversight act;

(C) recommend proper compliance measures to tribal gaming commissions;

(D) train and supervise such personnel as employed by the executive director to assist with such duties; and

(E) perform such other duties as directed by the executive director.

(c) (1) The executive director may appoint enforcement agents. Before appointing any person as an enforcement agent, the executive director shall cause the Kansas bureau of investigation to conduct a criminal history record check and background investigation of the person.

(2) Each enforcement agent shall: (A) Be vested with law enforcement authority;

(B) be in the classified service under the Kansas civil service act;

(C) not have been convicted of a felony under the laws of any state or of the United States prior to or during employment as enforcement agent; and

(D) be a professional law enforcement officer with a minimum of two years' experience in the field of law enforcement or, in lieu thereof, a bachelor's degree from an accredited university or college.

(3) Enforcement agents shall: (A) Conduct investigations relating to compliance with the provisions of tribal-state gaming compacts or the provisions of the tribal gaming oversight act; and (B) perform such other duties as directed by the executive director or the director of enforcement and compliance.

History: L. 1996, ch. 256, § 4; L. 1998, ch. 178, § 8; L. 2008, ch. 121, § 16; July 1.



74-9805 Powers and duties of agency.

74-9805. Powers and duties of agency. (a) The state gaming agency shall be responsible for oversight of class III gaming conducted pursuant to tribal-state compacts and, as such, shall monitor compliance with tribal-state gaming compacts and perform the duties of the state gaming agency as provided by tribal-state gaming compacts.

(b) The state gaming agency may examine and inspect all tribal gaming facilities and facilities linked to Kansas tribal gaming facilities for gaming, including but not limited to all machines and equipment used for tribal gaming.

(c) The state gaming agency may examine, or cause to be examined by any agent or representative designated by the executive director, any books, papers, records, electronic records, computer records or surveillance and security tapes and logs of any tribal gaming facility in accordance with tribal-state gaming compacts.

(d) The executive director may issue subpoenas to compel access to or for the production of any books, papers, records, electronic records, computer records or surveillance and security tapes and logs in the custody or control of a tribal gaming facility or any officer, employee or agent of a tribal gaming facility, or to compel the appearance of any officer, employee or agent of a tribal gaming facility, for the purpose of ascertaining compliance with any of the provisions of a tribal-state gaming compact or the tribal gaming oversight act. Subpoenas issued pursuant to this subsection may be served upon individuals and corporations in the same manner provided in K.S.A. 60-304 and amendments thereto for the service of process by any officer authorized to serve subpoenas in civil actions or by the executive director or an agent or representative designated by the executive director. In the case of the refusal of any person to comply with any such subpoena, the executive director may make application to any court of competent jurisdiction.

(e) The state gaming agency may institute the dispute resolution procedure, in accordance with a tribal-state gaming compact, to ensure production of the documents required by the tribal-state gaming compact and to ensure compliance with all provisions of the compact.

(f) The state gaming agency shall monitor, examine and inspect tribal gaming to ensure that tribal gaming is conducted in compliance with tribal-state gaming compacts.

(g) The state gaming agency shall review all licensing and disciplinary actions taken by tribal gaming commissions or any party involved in the tribal gaming and assess if the action complies with the terms of the applicable tribal-state gaming compact.

(h) The executive director, or a designated employee, shall report any substantial noncompliance with a tribal-state gaming compact to the governor.

(i) The state gaming agency may negotiate a resolution between any tribe conducting or operating tribal gaming and any local or county governmental entity regarding the allocation or payment of additional expenses or costs incurred by the governmental entity as a result of tribal gaming, as provided by the applicable tribal-state gaming compacts.

(j) The state gaming agency may adopt background investigation and fingerprinting policies or procedures in accordance with the terms of tribal-state gaming compacts.

(k) The state gaming agency shall perform all functions and duties required to comply with and ensure tribal compliance with tribal-state gaming compacts.

(l) The state gaming agency shall require fingerprinting of all persons necessary to verify qualifications for employment by the state gaming agency or to verify qualification for any license issued pursuant to a tribal-state gaming compact.  The state gaming agency shall submit such fingerprints to the Kansas bureau of investigation and to the federal bureau of investigation for the purposes of verifying the identity of such persons and obtaining records of criminal arrests and convictions.

(m) (1) The state gaming agency may receive from the Kansas bureau of investigation or other criminal justice agencies, including but not limited to the federal bureau of investigation and the federal internal revenue service, such criminal history record information (including arrest and nonconviction data), criminal intelligence information and information relating to criminal and background investigations as necessary for the purpose of determining qualifications of employees of and applicants for employment by the state gaming agency and determining qualifications of licensees and applicants for licensure in tribal gaming.  Upon the written request of the executive director, the state gaming agency may receive from the district courts such information relating to juvenile proceedings as necessary for the purpose of determining qualifications of employees of and applicants for employment by the state gaming agency and determining qualifications of licensees of and applicants for licensure in tribal gaming.

(2) The state gaming agency may disclose information received pursuant to subsection (m)(1) to a tribal gaming commission as necessary for the purpose of determining qualifications of employees of or applicants for employment by such tribal gaming commission or qualifications of licensees or applicants for licensure by such tribal gaming commission.

(3) Any information, other than conviction data, received by the state gaming agency pursuant to subsection (m)(1) or by a tribal gaming commission pursuant to subsection (m)(2) shall be confidential and shall not be disclosed except to the executive director, employees of the state gaming agency and members and employees of the tribal gaming commission as necessary for the purposes specified by subsections (m)(1) and (m)(2).  Any other disclosure of such confidential information is a class A nonperson misdemeanor and shall constitute grounds for removal from office, termination of employment or denial, revocation or suspension of any license issued by the tribal gaming commission.

(n) The executive director may adopt rules and regulations to implement, administer and enforce the provisions of the tribal gaming oversight act.

History: L. 1996, ch. 256, § 5; July 1.



74-9806 Law enforcement powers, certain employees; duties of KBI.

74-9806. Law enforcement powers, certain employees; duties of KBI. (a) The director of enforcement and compliance and all enforcement agents are hereby vested with the power and authority of law enforcement officers in the execution of the duties imposed upon the state gaming agency by the provisions of the tribal gaming oversight act and tribal-state gaming compacts and shall have the authority to:

(1) Make arrests, conduct searches and seizures and carry firearms while investigating violations of this act and during routine conduct of their duties as determined by the executive director;

(2) make arrests, conduct searches and seizures and generally enforce all criminal laws of the state as violations of such laws are encountered by such employees during the routine performance of their duties; and

(3) issue notices to appear pursuant to K.S.A. 22-2408, and amendments thereto.

(b) No employee of the state gaming agency shall be certified to carry firearms under the provisions of this section without having first successfully completed the firearms training course or courses prescribed for law enforcement officers under subsection (a) of K.S.A. 74-5604a, and amendments thereto. The executive director may adopt rules and regulations prescribing other training required for such employees.

(c) It shall be the duty of the Kansas bureau of investigation to conduct, or assist enforcement personnel of the state gaming agency and other law enforcement agencies in conducting, investigations of violations of tribal-state gaming compacts, criminal violations of the laws of this state at tribal gaming facilities, criminal violations of the tribal gaming oversight act and other criminal activities related to tribal gaming. Such duty may be performed independently of or in conjunction with employees of the state gaming agency designated pursuant to this section or tribal gaming commission inspectors. Employees of the state gaming agency shall report immediately any criminal violations of the tribal gaming oversight act and any criminal activities or suspected criminal activities at tribal gaming facilities to the Kansas bureau of investigation. Employees of the Kansas bureau of investigation shall report any violations or suspected violations of the tribal gaming oversight act to the executive director or to employees of the state gaming agency designated pursuant to this section.

History: L. 1996, ch. 256, § 6; L. 1998, ch. 178, § 9; May 21.



74-9807 Interagency agreements; costs.

74-9807. Interagency agreements; costs. A tribal gaming commission, the Kansas bureau of investigation or the state gaming agency may enter into agreements with the federal bureau of investigation, the federal internal revenue service, the Kansas attorney general or any state, federal or local agency as necessary to carry out the duties of the tribal gaming commission, the Kansas bureau of investigation or the state gaming agency under a tribal-state gaming compact. Any consideration paid by the state gaming agency or the Kansas bureau of investigation for the purpose of entering into or carrying out any agreement shall be considered an administrative expense of the state gaming agency and shall be assessed in accordance with the applicable tribal-state gaming compact. When such agreements are entered into for responsibilities relating to licensing, as set forth in a tribal-state gaming compact, the tribal gaming commission may provide by rules and regulations for the licensees to pay the costs incurred.

History: L. 1996, ch. 12, § 3; L. 1996, ch. 256, § 7; July 1.



74-9808 Tribal gaming fund.

74-9808. Tribal gaming fund. (a) There is hereby created the tribal gaming fund in the state treasury.

(b) All amounts collected by the state gaming agency pursuant to tribal-state gaming compacts shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the tribal gaming fund. All moneys credited to such fund shall be expended or transferred only for the purposes and in the manner provided by this act and tribal-state gaming compacts. Expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive director or a person designated by the executive director.

(c) All operating expenses of the state gaming agency and the provisions of the tribal gaming oversight act shall be paid from the tribal gaming fund.

(d) The executive director and the director of accounts and reports may provide for the establishment of such accounts in the tribal gaming fund as necessary or expedient to carry out the state's responsibilities and authority under tribal-state gaming compacts and the provisions of the tribal gaming oversight act.

(e) Any appropriation or transfer of state general fund moneys for operations of the state gaming agency and any other expenses incurred in connection with the administration and enforcement of tribal-state gaming compacts or the provisions of the tribal gaming oversight act shall be considered a loan and shall be repaid with interest to the state general fund in accordance with appropriation acts. Such loan shall not be considered an indebtedness or debt of the state within the meaning of section 6 of article 11 of the constitution of the state of Kansas. Such loan shall bear interest at a rate equal to the rate prescribed by K.S.A. 75-4210, and amendments thereto, for inactive accounts of the state effective on the first day of the month during which the appropriation or transfer takes effect.

(f) At the time of repayment of a loan pursuant to subsection (d), the executive director shall certify to the director of accounts and reports the amount to be repaid and any interest due thereon.  Upon receipt of such certification, the director of accounts and reports shall promptly transfer the amount certified from the tribal gaming fund to the state general fund.

History: L. 1996, ch. 256, § 8; L. 2001, ch. 5, § 355; July 1.



74-9809 Prohibited acts; penalties.

74-9809. Prohibited acts; penalties. (a) It is a class A nonperson misdemeanor for any person to have a financial interest, directly or indirectly, in any tribal gaming facility or any host facility that conducts or operates a game which can be played at a tribal gaming facility in this state and in which a progressive jackpot can be awarded while such person is executive director or an employee of the state gaming agency or during the five years immediately following termination of such person's employment as executive director or an employee of the state gaming agency.

(b) It is a class A nonperson misdemeanor for the executive director or any employee of the state gaming agency to knowingly:

(1) Place a wager or bet or play an electronic game of chance at a tribal gaming facility in Kansas;

(2) participate directly or indirectly as an owner, operator, manager or consultant in tribal gaming in Kansas; or

(3) accept any compensation, gift, loan, entertainment, favor or service from any person or entity licensed pursuant to a tribal-state gaming compact, except such suitable facilities and services within a tribal gaming facility in Kansas as may be required to facilitate the performance of the member's, employee's or appointee's official duties.

(c) It is a class A nonperson misdemeanor for the executive director or any employee of the state gaming agency, or any spouse, parent, grandparent, brother, sister, child, grandchild, uncle, aunt, parent-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law thereof, to:

(1) Hold any license issued pursuant to a tribal-state gaming compact; or

(2) enter into any business dealing, venture or contract with an owner or operator of a tribal gaming facility in Kansas other than as required to complete the duties of the compact.

(d) It is a class A nonperson misdemeanor for any holder of a license issued pursuant to a tribal-state gaming compact to allow any person, directly or indirectly, to place a wager or play any class III game, gaming device or electronic game of chance at a tribal gaming facility, knowing such person to be under 21 years of age.

(e) It is a severity level 8, nonperson felony for any person to use or conspire to use any device for the purpose of effecting the outcome of any class III game, gaming device or electronic game of chance at a tribal gaming facility.

(f) No person less than 18 years of age shall place, directly or indirectly, any wager or play any class III game, gaming device or electronic game of chance at a tribal gaming facility. Any person violating this subsection shall be subject to adjudication as a juvenile offender pursuant to the Kansas juvenile offenders code.

(g) It is a class A nonperson misdemeanor for any person 18 or more years of age but less than 21 years of age, directly or indirectly, to place any wager or play any class III game, gaming device or electronic game of chance at a tribal gaming facility.

(h) It is a severity level 8 nonperson felony for any person playing or using any class III game, gaming device or electronic game of chance at a tribal gaming facility to:

(1) Knowingly use bogus or counterfeit chips or gaming billets or knowingly substitute and use in any such game cards or dice that have been marked, loaded or tampered with;

(2) knowingly use other than a lawful coin or legal tender of the United States of America, or to use coin not of the same denomination as the coin intended to be used in an electronic game of chance, except that in the playing of any electronic game of chance or similar gaming device, it shall be lawful for any person to use gaming billets, tokens or similar objects therein which are approved by the tribal gaming commission having responsibility for the tribal gaming facility; or

(3) win or attempt to win, for the person's self or another, by any trick or sleight of hand performance, or by a fraud or fraudulent scheme, cards, dice or device, money or property or a representative of either, or reduce or attempt to reduce a losing wager, in connection with tribal gaming in a value of $100 or greater.

(i) It is a severity level 8 nonperson felony for any person knowingly to possess or use, while on the premises of a tribal gaming facility, any cheating or thieving device, including but not limited to tools, wires drills, coins attached to strings or wires or electronic or magnetic devices to facilitate removing from any electronic game of chance any money or contents thereof, except that a duly authorized employee of a licensed tribal gaming facility or tribal gaming commission may possess and use any of the foregoing only in furtherance of the employee's employment in the tribal gaming facility.

(j) It is a severity level 8 nonperson felony for any person to knowingly possess or use while on the premises of any tribal gaming facility any key or device designed for the purpose of or suitable for opening or entering any electronic game of chance or similar gaming device or drop box, except that a duly authorized employee of a tribal gaming facility or tribal gaming commission may possess and use any of the foregoing only in furtherance of the employee's employment in the trial gaming facility.

(k) It is a severity level 8 nonperson felony to:

(1) Knowingly conduct, carry on, operate, deal or allow to be conducted, carried on or dealt any cheating or thieving class III game or device; or

(2) knowingly deal, conduct, carry on, operate or expose for play any class III game or games played with cards, dice or any mechanical or electronic device, or any combination of class III games or devices, which have in any manner been marked or tampered with, or placed in a condition, or operated in a manner, the result of which tends to deceive the public or tends to alter the normal random selection of characteristics or the normal chance of the game which could determine or alter the result of the game.

(l) It is a severity level 8 nonperson felony to knowingly use or possess any marked cards, loaded dice, plugged or tampered with machines or devices, including but not limited to electronic games of chance.

(m) It is a severity level 8 nonperson felony for any person or entity to possess any device, equipment or material which the person knows has been manufactured, distributed, sold, tampered with or serviced in violation of the provisions of a tribal-state gaming compact.

(n) It is a class A nonperson misdemeanor for any person to win, for the person's self or another, by any trick or sleight of hand performance, or by fraud or fraudulent scheme, cards, dice or device, money or property or a representative of either, or reduce or attempt to reduce a losing wager, in connection with tribal gaming in a value of less than $100.

History: L. 1996, ch. 256, § 9; July 1.






Article 99 ADVISORY COMMISSION ON AFRICAN-AMERICAN AFFAIRS

74-9901 Advisory commission on African-American affairs established; advisory to governor.

74-9901. Advisory commission on African-American affairs established; advisory to governor. There is hereby established the advisory commission on African-American affairs hereinafter referred to as the advisory commission. The advisory commission shall be advisory to the governor and shall be within the office of the governor and a part thereof.

History: L. 1997, ch. 44, § 1; L. 2004, ch. 42, § 11; July 1.



74-9902 Same; composition; appointment; term.

74-9902. Same; composition; appointment; term. (a) The advisory commission shall consist of seven members.  The membership of the advisory commission shall include: (1) One member appointed by the president of the senate; (2) one member appointed by the minority leader of the senate; (3) one member appointed by the speaker of the house of representatives; (4) one member appointed by the minority leader of the house of representatives; and (5) three members appointed by the governor. The terms of members appointed prior to July 1, 2000, shall expire June 30, 2000.

(b) At the expiration of terms in the year 2000:  (1) Members appointed by the president of the senate and the minority leader of the senate shall be appointed for terms of three years; (2) members appointed by the speaker of the house of representatives and the minority leader of the house of representatives shall be appointed for terms of two years; and (3) members appointed by the governor shall be appointed for terms of one year.  Thereafter, members shall be appointed for terms of three years and until a successor is appointed and qualified.

(c) No more than four members shall be members of the same political party. Each congressional district in the state of Kansas shall be represented on the advisory commission by at least one member who is a resident of the district at the time of appointment. Appointing authorities shall consult each other to assure effectuation of the foregoing requirement. A person appointed to fill a vacancy which occurs prior to the expiration of a term shall be appointed for the unexpired term. Except as provided by this section, each member of the commission shall be appointed for a three-year term and until a successor is appointed and qualified.

History: L. 1997, ch. 44, § 2; L. 2000, ch. 4, § 1; Feb. 24.



74-9903 Same; organization; meetings; quorum; compensation and expense allowances.

74-9903. Same; organization; meetings; quorum; compensation and expense allowances. (a) The advisory commission shall organize annually by the election from its membership of a chairperson and a secretary.  The advisory commission may adopt such rules of procedure as the commission deems necessary for the conduct of business.

(b) The advisory commission shall meet at least four times a year. The chairperson may call additional meetings. A majority of members shall constitute a quorum.

(c) Members of the advisory commission attending meetings of such commission shall be paid amounts provided in subsection (e) of K.S.A. 75-3223, and amendments thereto.

History: L. 1997, ch. 44, § 3; July 1.



74-9904 Executive director; appointment; duties.

74-9904. Executive director; appointment; duties. (a) The advisory commission may appoint, subject to the approval of the governor, an executive director who shall be qualified by education and experience to assume the responsibilities of such office.

(b) The executive director shall be the administrative officer of the advisory commission and shall serve the advisory commission by gathering information, disseminating findings of fact and other information, forwarding proposals and evaluations to the governor, the legislature and various state agencies, carrying out public education programs, conducting hearings and conferences and performing other duties necessary for the proper operation of the advisory commission.

History: L. 1997, ch. 44, § 4; L. 2004, ch. 42, § 12; July 1.



74-9905 Same; functions, powers and duties of commission.

74-9905. Same; functions, powers and duties of commission. The advisory commission shall have the following functions, powers and duties:

(a) Gather and disseminate information and conduct hearings, conferences and special studies on problems and programs concerning African-Americans;

(b) coordinate, assist and cooperate with the efforts of state departments and agencies to serve the needs of African-Americans especially in the areas of culture, education, employment, health, housing, welfare and recreation;

(c) develop, coordinate and assist other public and private associations and organizations with understanding the problems of African-Americans;

(d) develop, coordinate and assist other public and private associations and organizations to provide services to African-Americans;

(e) propose new programs concerning African-Americans;

(f) evaluate existing programs and proposed legislation concerning African-Americans;

(g) stimulate public awareness of the concerns and problems of African-Americans by conducting a program of public education;

(h) conduct training programs for community leadership and service project staff;

(i) accept contributions to assist in the effectuation of this section and seek and enlist the cooperation of private, charitable, religious, labor, civic and benevolent organizations for the purposes of this section;

(j) solicit, receive and expend federal funds to effectuate the purposes of this act and enter into contracts and agreements with any federal agency for such purposes; and

(k) establish advisory committees on special subjects.

History: L. 1997, ch. 44, § 5; July 1.



74-9906 Appointment of technical advisors and assistants.

74-9906. Appointment of technical advisors and assistants. The executive director of the advisory commission may appoint, subject to the approval of the advisory commission and the governor, technical advisors and assistants to develop, assist and cooperate with local organizations and associations on African-American concerns.

History: L. 1997, ch. 44, § 6; L. 2004, ch. 42, § 13; July 1.






Article 99b BIOSCIENCE AUTHORITY

74-99b01 Citation of act.

74-99b01. Citation of act. K.S.A. 2015 Supp. 74-99b01 to 74-99b20, inclusive, and amendments thereto, shall be known and may be cited as the bioscience authority act.

History: L. 2004, ch. 112, § 1; July 1.



74-99b02 Findings and declarations; exercise of powers permitted by act deemed essential governmental function.

74-99b02. Findings and declarations; exercise of powers permitted by act deemed essential governmental function. (a) The legislature of the state of Kansas hereby finds and declares that:

(1) Biosciences develop uses of biochemistry, molecular biology, genetics, biotechnology, bioengineering and life sciences to promote and enhance health care, veterinary medicine, agriculture, forestry, energy, pharmacy, environment and other industries in the state of Kansas;

(2) high-paying jobs and innovative commercial products ensue from the biosciences, which requires an educated workforce with advanced technical skills;

(3) the universities, colleges, nonprofit institutions and private enterprises in the state of Kansas will be able to further educate and train scientists, health care professionals and technicians to provide a supportive environment for bioscience research, development, testing and product commercialization activities through increased targeted investments;

(4) manufacturing, licensing and commercialization of products derived from the biosciences will benefit the state's economy and will facilitate the development of the bioscience industry and associated educational institutions in the state of Kansas;

(5) the mission of the Kansas bioscience authority is to make Kansas the most desirable state in which to conduct, facilitate, support, fund and perform bioscience research, development and commercialization, to make Kansas a national leader in bioscience, to create new jobs, foster economic growth, advance scientific knowledge and improve the quality of life for the citizens of the state of Kansas;

(6) the needs of the citizens of the state of Kansas and the public and private entities engaged in the biosciences will be best served by an independent public authority charged with the mission of facilitating, supporting, funding and performing bioscience projects for the benefit of its citizens to promote the state's research, development and commercialization objectives.

(b) The exercise of the powers permitted by this act are deemed to be an essential governmental function in matters of public necessity in the provision of bioscience, education, research, development and commercialization.

History: L. 2004, ch. 112, § 2; July 1.



74-99b03 Definitions.

74-99b03. Definitions. As used in the bioscience authority act, and amendments thereto, the following words and phrases shall have the following meanings unless a different meaning clearly appears from the content:

(a) "Authority" means the Kansas bioscience authority created by this act.

(b) "Authority employee" means an employee of the authority who performs services for the authority and whose salary is paid in whole or in part by the authority. An authority employee will not be considered to be a state employee, as such term is defined in this act or in any other statute or regulation.

(c) "Bioscience" means the use of compositions, methods and organisms in cellular and molecular research, development and manufacturing processes for such diverse areas as pharmaceuticals, medical therapeutics, medical diagnostics, medical devices, medical instruments, biochemistry, microbiology, veterinary medicine, plant biology, agriculture and industrial, environmental, and homeland security applications of bioscience, and future developments in the biosciences. Bioscience includes biotechnology and life sciences.

(d) "Bioscience company" means a corporation, limited liability company, S corporation, partnership, registered limited liability partnership, foundation, association, nonprofit entity, sole proprietorship, business trust, person, group, or other entity that is engaged in the business of bioscience in the state and has business operations in the state, including, without limitation, research, development, or production directed towards developing or providing bioscience products or processes for specific commercial or public purposes and are identified by the following NAICS codes: 325411, 325412, 325413, 325414, 325193, 325199, 325311, 32532, 334516, 339111, 339112, 339113, 334510, 334517, 339115, 621511, 621512, 54171, 54138, 54194.

(e) "Bioscience development project" means an approved project to implement a project plan in a bioscience development district.

(f) "Bioscience research" means any investigation for the advancement of scientific or technological knowledge of bioscience and any activity that seeks to utilize, synthesize, or apply existing knowledge, information or resources to the resolution of a specific problem, question or issue of bioscience.

(g) "Bioscience research institutions" means all universities and colleges located in the state of Kansas conducting bioscience research.

(h) "Biotechnology" means those fields focusing on technological developments in such areas as molecular biology, genetic engineering, genomics, proteomics, physiomics, nanotechnology, biodefense, biocomputing and bioinformatics.

(i) "Board" means the board of directors of the authority created by this act.

(j) "Bonds" has the same meaning as in K.S.A. 74-8902, and amendments thereto.

(k) "Bioscience development and investment fund" means the fund created by K.S.A. 2015 Supp. 74-99b34, and amendments thereto.

(l) "Eminent scholar" means world-class, distinguished and established investigators recognized nationally for their research, achievements and ability to garner significant federal funding on an annual basis. Eminent scholars are recognized for their scientific knowledge and entrepreneurial spirit to enhance the innovative research that leads to economic gains. Eminent scholars are either members of or likely candidates for the national academy of sciences or other prominent national academic science organizations.

(m) "Life sciences" means the areas of medical sciences, pharmaceutical sciences, biological sciences, zoology, botany, horticulture, ecology, toxicology, organic chemistry, physical chemistry, physiology and any future advances associated with life sciences.

(n) "NAICS" means the north American industry classification system.

(o) "NISTAC" means the national institute for strategic technology acquisition and commercialization.

(p) "President" means the chief executive officer of the authority.

(q) "Principal operation" means the operation of the authority requiring at least 75% of the total number of employees at all times.

(r) "Qualified company" means a Kansas company conducting bioscience research and development that may be granted a funding voucher.

(s) "Rising star scholar" means up-and-coming distinguished investigators growing in their national reputations in their fields, who are active and demonstrate leadership in their associated professional societies, and who attract significant federal research grant support. Rising star scholars would be likely candidates for the national academy of sciences or other prominent national academic science organizations in the future.

(t) "State" means the state of Kansas.

(u) "State employee" means a person employed by the state of Kansas whether or not a classified or unclassified employee in the state personnel system. Authority employees shall not be considered state employees, as such term is defined in this act or in any other statute or rule and regulation.

(v) "State universities" includes state educational institutions as defined in K.S.A. 76-711, and amendments thereto, and the municipal university as defined in K.S.A. 74-3201b, and amendments thereto.

(w) "Taxpayer" means a person, corporation, limited liability company, S corporation, partnership, registered limited liability partnership, foundation, association, nonprofit entity, sole proprietorship, business trust, group or other entity that is subject to the Kansas income tax act K.S.A. 79-3201 et seq., and amendments thereto.

(x) "Technology transfer" means, without limitation, assisting with filing patent applications, executing licenses, paying maintenance fees and managing the finance, production, sales and marketing of bioscience intellectual property.

(y) "This act" means the bioscience authority act.

(z) Notwithstanding any other provision of this act, the terms "bioscience," "biotechnology" and "life sciences" shall not be construed to include:

(1) Induced abortion in humans, performed after the date of enactment of this act, or the use of cells or tissues derived therefrom; or

(2) any research the federal funding of which would be contrary to federal laws that are in effect on the date of enactment of this act.

History: L. 2004, ch. 112, § 3; L. 2011, ch. 104, § 37; July 1.



74-99b04 Kansas bioscience authority; establishment; headquarters; membership, terms of office; vacancies; confirmation; compensation; meetings; powers; quorum; dissolution.

74-99b04. Kansas bioscience authority; establishment; headquarters; membership, terms of office; vacancies; confirmation; compensation; meetings; powers; quorum; dissolution. (a) There is hereby established a body politic and corporate, with corporate succession, to be known as the Kansas bioscience authority. The authority shall be an independent instrumentality of the state. Its exercise of the rights, powers and privileges conferred by this act shall be deemed and held to be the performance of an essential governmental function.

(b) In order to accelerate any and all synergy and opportunities for the growth of the authority, the authority shall be headquartered and establish its principal operation in the county in the state with the highest number of bioscience employees associated with bioscience companies as of the effective date of this act. The exact location of the authority's headquarters and principal operations in such county shall be at the discretion of the authority's board.

(c) The authority shall be governed by an eleven-member board. One member of the board shall be an agricultural expert who is recognized for outstanding knowledge and leadership in the field of bioscience. Eight of the members of the board shall be representatives of the general public who are recognized for outstanding knowledge and leadership in the fields of finance, business, bioscience research, plant biotechnology, basic research, health care, legal affairs, bioscience manufacturing or product commercialization, education or government. Of the nine voting members, five must be residents of the state. The other two members of the board shall be nonvoting members with research expertise representing state universities and shall be appointed by the Kansas board of regents. Nonvoting members shall serve at the pleasure of the board of regents.

(d) Of the nine voting members who will be appointed to the authority's first board, two shall be appointed by the governor for a term of office of four years, two shall be appointed by the speaker of the house of representatives, one of which shall be the agricultural expert as authorized in subsection (c), for a term of office of three years, two shall be appointed by the president of the senate for a term of office of three years, one shall be appointed by the minority leader of the house of representatives for a term of office of two years, one shall be appointed by the minority leader of the senate for a term of office of two years, and one member shall be the secretary of commerce. Members of the first board shall be appointed by August 1, 2004. No more than three voting members shall be appointed from any one congressional district. All voting members of the board shall be subject to senate confirmation as provided in K.S.A. 75-4315b, and amendments thereto. Any member of the board whose nomination is subject to confirmation during a regular session of the legislature shall be deemed terminated when the senate rejects the nomination. No such termination shall affect the validity of any action taken by such member of the board before such termination.

(e) Terms of voting members appointed pursuant to this section shall expire on March 15.

(f) After the expiration of the terms of the authority's first board, or whenever a vacancy occurs or is announced regarding a voting member or members of the board, such voting member or members shall be appointed as described in subsections (c) and (d), except that such members shall be appointed for terms of four years each. In the event of a vacancy the appointment shall be for the remainder of the unexpired portion of the term. Each member of the board shall hold office for the term of appointment and until a successor has been confirmed. Any member of the board is eligible for reappointment, but members of the board shall not be eligible to serve more than three consecutive four-year terms.

(g) Except for appointments of nonvoting members, each appointment shall be forwarded to the senate for confirmation as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 2015 Supp. 46-2601, and amendments thereto, no person appointed to the board shall exercise any power, duty or function as a member of the board until confirmed by the senate. In case of a vacancy when the senate is not in session, the appointing entity may make a temporary appointment to the board until the next meeting of the senate. Any person who is temporarily appointed by the appointing entity to the board shall have all of the powers, duties and functions as a member of the board during such temporary appointment.

(h) The board annually shall elect a voting member as chairperson and at least one other as vice-chairperson. The board also shall elect a secretary and treasurer for terms to be determined by the board. The board may elect the same person to serve as both secretary and treasurer. The board shall establish an executive committee, nominating committee and other standing or special committees, and prescribe their duties and powers. Any executive committee of the board may exercise all such powers and duties of the board as the board may delegate.

(i) Members of the board are entitled to compensation and expenses as provided in K.S.A. 75-3223, and amendments thereto. Members of the board attending board meetings or subcommittee meetings authorized by the board, shall be paid mileage and all other applicable expenses, provided such expenses are consistent with policies established from time-to-time by the board and as required by subsection (j).

(j) No part of the funds of the authority shall inure to the benefit of, or be distributed to, its employees, officers or members of the board, except that the authority may make reasonable payments for expenses incurred on its behalf relating to any of its lawful purposes and the authority shall be authorized and empowered to pay reasonable compensation for services rendered to or for its benefit relating to any of its lawful purposes, including to pay its employees reasonable compensation.

(k) Any member of the board other than a nonvoting member may be removed by an affirmative vote by six members of the board for malfeasance or misfeasance in office, regularly failing to attend meetings, or for any cause which renders the member incapable of or unfit to discharge the duties of director.

(l) The board shall meet at least four times per year and at such other times as it deems appropriate, or upon call by the president or the chairperson, or upon written request of a majority of the directors of the board. The board may adopt, repeal and amend such rules, procedures and bylaws, not contrary to law or inconsistent with this act, as it deems expedient for its own governance and for the governance and management of the authority. A majority of the total voting membership of the board shall constitute a quorum for meetings. The board may act by a majority of those at any meeting where a quorum is present, except upon such issues as the board may determine shall require a vote of six members of the board for approval. The board shall meet for the initial meeting upon call by the member of the board appointed by the secretary of commerce, who shall act as temporary chairperson until officers of the board are elected pursuant to subsection (h).

(m) The board shall appoint a president who shall serve at the pleasure of the board. The president shall serve as the chief executive officer of the authority. The president's salary shall be set by the board. The board may negotiate and enter into an employment agreement with the individual selected as president of the authority, which may provide for compensation allowances, benefits and expenses as may be included in such agreement. The president shall direct and supervise administrative affairs and the general management of the authority.

(n) The board may provide supplemental benefits to the president and other authority employees designated by the board in addition to the benefits provided under this act.

(o) The authority shall continue until terminated by law, except that no such law shall take effect so long as the authority has debts or obligations outstanding, unless adequate provision has been made for the payment or retirement of such debts or obligations. Upon any such dissolution of the authority, all property, funds and assets thereof shall be vested in the state, bioscience research institutions or both as designated by the board, or any other public institute or private enterprise engaged in the business of bioscience, or any combination thereof, as designated by the board and approved by act of the legislature.

History: L. 2004, ch. 112, § 4; L. 2011, ch. 104, § 38; July 1.



74-99b05 Executive committee established; duties.

74-99b05. Executive committee established; duties. (a) The board shall establish an executive committee of the authority, to be composed of the chairperson, the vice-chairperson, the secretary and two additional members of the board to be chosen by the chairperson from the remaining voting directors.

(b) The executive committee, in intervals between meetings of the board, may transact any business of the board that has been delegated to the executive committee.

History: L. 2004, ch. 112, § 5; July 1.



74-99b06 Records of the board; public records; exemptions from open records act.

74-99b06. Records of the board; public records; exemptions from open records act. (a) All resolutions and orders of the board shall be recorded and authenticated by the signature of the secretary or any assistant secretary of the board. The book of resolutions, orders, minutes of open meetings, annual reports and annual financial statements of the authority shall be public records as defined by K.S.A. 45-215 et seq., and amendments thereto. All public records shall be subject to regular audit as provided in K.S.A. 46-1106, and amendments thereto.

(b) Notwithstanding any provision of K.S.A. 45-215 et seq., and amendments thereto, to the contrary, the following records of the authority shall not be subject to the provisions of the Kansas open records act, when in the opinion of the board, the disclosure of the information in the records would be harmful to the competitive position of the authority:

(1) Proprietary information gathered by or in the possession of the authority from third parties pursuant to a promise of confidentiality;

(2) contract cost estimates prepared for confidential use in awarding contracts for research development, construction, renovation, commercialization or the purchase of goods or services; and

(3) data, records or information of a proprietary nature produced or collected by or for the authority, its employees, officers or members of its board; financial statements not publicly available that may be filed with the authority from third parties; the identity, accounts or account status of any customer of the authority; consulting or other reports paid for by the authority to assist the authority in connection with its strategic planning and goals; and the determination of marketing and operational strategies where disclosure of such strategies would be harmful to the competitive position of the authority.

(c) Notwithstanding any provision of this section to the contrary, the authority may claim the benefit of any other exemption to the Kansas open records act listed in K.S.A. 45-215 et seq., and amendments thereto.

History: L. 2004, ch. 112, § 6; L. 2014, ch. 72, § 3; July 1.



74-99b07 Quorum required to transact business; executive session, when used; open meetings act; exceptions.

74-99b07. Quorum required to transact business; executive session, when used; open meetings act; exceptions. (a) No business of the board shall be transacted except at a regular or special meeting at which a quorum consisting of at least a majority of the total voting membership of the board is present. Any action of the board shall require the affirmative vote of a majority of those at any meeting of the board at which a quorum is present.

(b) Notwithstanding any provision of K.S.A. 75-4317 et seq., and amendments thereto, in the case of the authority, discussion and consideration on any of the following may occur in executive session, when in the opinion of the board, disclosure of the items would be harmful to the competitive position of the authority:

(1) Plans that could affect the value of property, real or personal, owned or desirable for ownership by the authority;

(2) the condition, acquisition, use or disposition of real or personal property; or

(3) contracts for bioscience research, bioscience product manufacturing or commercialization, construction and renovation of bioscience facilities and marketing or operational strategies.

(c) Notwithstanding any provision of this section to the contrary, the authority may claim the benefit of any other exemption to the Kansas open meetings act listed in K.S.A. 75-4317 et seq., and amendments thereto.

History: L. 2004, ch. 112, § 7; July 1.



74-99b08 Interest in authority contract or action, disclosure required; prohibition on voting; board and officers required to file statements of substantial interest.

74-99b08. Interest in authority contract or action, disclosure required; prohibition on voting; board and officers required to file statements of substantial interest. (a) Any member of the board and any employee, other agent or advisor of the authority, who has a direct or indirect interest in any contract or transaction with the authority, shall disclose this interest to the authority in writing. This interest shall be set forth in the minutes of the authority, and no director, officer, employee, other agent or advisor having such interest shall participate on behalf of the authority in the authorization of any such contract or transaction; except that, the provisions of this section shall not be construed to prohibit any employee of bioscience research institutions, or any public institute or private enterprise engaged in the business of bioscience who is a member of the board, who has no personal interest, from voting on the authorization of any such contract or transaction between the authority and such employee's employer.

(b) All members of the board and all officers of the authority shall file a written statement pursuant to K.S.A. 46-247 et seq., and amendments thereto, regarding any substantial interests, within the meaning of K.S.A. 46-229, and amendments thereto, that each director may hold. Any employee, other agent or advisor of the authority who has a substantial interest in any contract or transaction with the authority within the meaning of K.S.A. 46-229, and amendments thereto, shall file a written statement of substantial interest pursuant to K.S.A. 46-247 et seq., and amendments thereto.

History: L. 2004, ch. 112, § 8; July 1.



74-99b09 Bioscience authority, powers and duties; review by secretary of commerce.

74-99b09. Bioscience authority, powers and duties; review by secretary of commerce. (a) The authority shall have all of the powers necessary to carry out the purposes and provisions of this act, including, without limitation, the following powers to:

(1) Make, amend and repeal bylaws, rules and regulations for the management of its affairs;

(2) have the duties, privileges, immunities, rights, liabilities and disabilities of a body politic and corporate and independent instrumentality of the state;

(3) have perpetual existence and succession;

(4) adopt, have and use a seal and to alter the same at its pleasure;

(5) sue and be sued in its own name;

(6) work with bioscience research institutions to identify and recruit eminent scholars and rising star scholars who shall become employed by bioscience research institutions or the authority, or both, to perform bioscience research, development and commercialization at bioscience research institutions or at authority facilities, or both;

(7) transfer funds to bioscience research institutions in amounts to be determined by the board for the purpose of attracting and then supplementing the compensation of eminent scholars and rising star scholars;

(8) work with and collaborate with bioscience research institutions to determine the types of bioscience research that will be conducted by eminent scholars and rising star scholars;

(9) work with bioscience research institutions to determine the types of facilities that may be constructed at bioscience research institutions or at authority premises, or elsewhere, for eminent scholars and rising star scholars to perform bioscience research and development;

(10) employ personnel to assist or complement the research of eminent scholars and rising star scholars;

(11) establish policies and procedures to facilitate integrated bioscience research activities by the authority and bioscience research institutions;

(12) make and execute contracts, guarantees or any other instruments and agreements necessary or convenient for the exercise of its powers and functions including, without limitation, to make and execute contracts with bioscience enterprises, including start-up companies, other public and private persons and entities, health care businesses, state universities and colleges, and to incur liabilities and secure the obligations of any entity or individual;

(13) partner with the bioscience research institutions to provide matching funds for federal grants;

(14) borrow money and to pledge all or any part of the authority's assets therefor;

(15) purchase, lease, trade, exchange or otherwise acquire, maintain, hold, improve, mortgage, sell and dispose of personal property, whether tangible or intangible, and any interest therein; and to purchase, lease, trade, exchange or otherwise acquire real property or any interest therein, and to maintain, hold, improve, mortgage, sell, lease and otherwise transfer such real property to the universities, colleges, public institutions and private enterprises in the state, so long as such transactions do not conflict with the mission of the authority as specified in this act;

(16) own, acquire, construct, renovate, equip, improve, operate, maintain, sell or lease any land, buildings or facilities in the state that can be used in researching, developing, sponsoring or commercializing bioscience in the state including, without limitation, a state-of-the-art facility, laboratory or commercial wet lab space incubator to be used by the authority, and also to be made available for use by bioscience research institutions or Kansas companies conducting bioscience research and development for bioscience research, commercialization and technology transfer of bioscience products, processes and other intellectual property in accordance with the provisions of this act;

(17) incur or assume indebtedness to, and enter into contracts with the Kansas development finance authority, which is authorized to borrow money, issue bonds and provide financing for the authority;

(18) develop policies and procedures generally applicable to the procurement of goods, services and construction, based upon sound business practices;

(19) solicit, study and assist in the preparation of business plans and proposals of new or established businesses to advance the biosciences in the state;

(20) own and possess patents, copyrights, trademarks and proprietary technology and to enter into contracts for the purposes of commercializing and establishing charges for the use of such patents, copyrights, trademarks and proprietary technology involving bioscience;

(21) contract for and to accept any gifts, grants and loans of funds, property or any other aid in any form from the federal government, the state, any state agency or any other source, or any combination thereof, and to comply with the provisions of the terms and conditions thereof;

(22) acquire space, equipment, services, supplies and insurance necessary to carry out the purposes of this act;

(23) deposit any moneys of the authority in any banking institution within or without the state or in any depository authorized to receive such deposits, one or more persons to act as custodians of the moneys of the authority;

(24) procure such insurance, participate in such insurance plans or provide such self-insurance or both as it deems necessary or convenient to carry out the purposes and provisions of this act; the purchase of insurance, participation in an insurance plan or creation of a self-insurance fund by the authority shall not be deemed as a waiver or relinquishment of any sovereign immunity to which the authority or its officers, directors, employees or agents are otherwise entitled;

(25) appoint, supervise and set the salary and compensation of the president, who shall be appointed by and serve at the pleasure of the board;

(26) fix, revise, charge and collect rates, rentals, fees and other charges for the services or facilities furnished by or on behalf of the authority, and to establish policies and procedures regarding any such service rendered for the use, occupancy or operation of any such facility; such charges and policies and procedures not to be subject to supervision or regulation by any commission, board, bureau or agency of the state; and

(27) do any and all things necessary or convenient to carry out the authority's purposes and exercise the powers given in this act.

(b) The authority may create, own in whole or in part, or otherwise acquire or dispose of any entity organized for a purpose related to or in support of the mission of the authority.

(c) The authority may participate in joint ventures and collaborate with any taxpayer, governmental body or agency, insurer, university and college of the state, or any other entity to facilitate any activities or programs consistent with the purpose and intent of this act.

(d) (1) The authority may create a nonprofit entity or entities for the purpose of soliciting, accepting and administering grants, outright gifts and bequests, endowment gifts and bequests, and gifts and bequests in trust, which entity or entities shall not engage in trust business. The nonprofit entity created in this subsection may expend such funds through grants or loans to further the purpose of bioscience authority activities including, but not limited to, issuing grants to high schools for the purpose of creating bioscience academies and to Kansas universities and colleges for the purpose of increasing the number of students majoring in bioscience, science education and math education. The authority may set requirements for curricula, teaching credentials and any other items and procedures incidental to establishing the grant programs.

(2) Grants made pursuant to this subsection shall be based on requirements established by the nonprofit entity and may include, but not be limited to, requirements for eligibility, grant applications, organizational characteristics and standards for eligibility and accountability as are deemed advisable by the nonprofit entity.

(3) The authority may not create any political action committee or contribute to any political action committee.

(e) In carrying out any activities authorized by this act, the authority may provide appropriate assistance, including the making of loans and providing time of employees, to any taxpayer, governmental body or agency, insurer, university and college of the state, or any other entity, whether or not any such taxpayer, governmental body or agency, insurer, university and college of the state, or any other entity is owned or controlled in whole or in part, directly or indirectly, by the authority.

(f) Notwithstanding any provision of law to the contrary, the authority may invest the funds received from gifts, grants, donations and other operations of the authority in such investments as would be lawful for a private corporation having purposes similar to the authority including preseed, seed capital and venture capital funds whose purpose is to commercialize bioscience intellectual property, and in any obligations or securities as authorized by the board. Prior to making any investments, the board shall adopt written investment guidelines.

(g) Except as provided in this act, all moneys earned or received by the authority, including all funds derived from the commercialization of bioscience products by the authority, or any affiliate or subsidiary thereof, or from the Kansas bioscience development and investment fund, shall belong exclusively to the authority.

(h) In accordance with subsection (i) below, the authority shall direct and manage the commercialization of bioscience intellectual property created by eminent scholars and rising star scholars who are employed by bioscience research institutions or the authority or both. Prior to the authority providing any financial support or funding to the bioscience research institutions, the authority and the bioscience research institutions must enter into an agreement that will govern each party's respective duties and responsibilities with respect to technology transfer and commercialization of any such bioscience intellectual property. Such agreements between the authority and the bioscience research institutions shall address the sharing of revenue from any such bioscience intellectual property, the technology transfer of such bioscience intellectual property, patent application filing and maintenance fees, assumption of risks and the terms of ownership of such bioscience intellectual property. The authority and the bioscience research institutions shall have authority to freely negotiate. If conflicts arise, all terms and provisions of such agreement shall prevail and govern over any policy of a bioscience research institution or the Kansas board of regents.

(i)  The authority will take steps to reasonably ensure that it does not duplicate existing commercialization efforts already located in the state. After the five-year period from the effective date of this act, the authority may sell, license, contribute or provide bioscience intellectual property to any third party, or provide services, facilities or assistance to any third party, for a fee, for an ownership interest in the third party, or other consideration, so as to commercialize bioscience technology. The authority may take all such actions necessary to commercialize any technology in which the authority has an interest.

(j) The authority shall prepare an annual report to the legislature and the governor on all distributions from the bioscience development and investment fund, and income, investment and income tax credits and exemptions attributed to bioscience authority activity. The authority with assistance from the department of revenue shall prepare an annual report summarizing the growth of bioscience research and industry in Kansas.

(k) The authority shall be subject to review by the secretary of commerce. In the review, the secretary of commerce shall evaluate and report on the effectiveness of the activities of the bioscience authority in the manner provided in K.S.A. 74-8010, and amendments thereto.

History: L. 2004, ch. 112, § 9; L. 2011, ch. 104, § 39; L. 2012, ch. 65, § 25; July 1.



74-99b10 Bonds for bioscience programs, activities, research, companies, institute and bioscience authority; request procedures; vesting of rights, remedies.

74-99b10. Bonds for bioscience programs, activities, research, companies, institute and bioscience authority; request procedures; vesting of rights, remedies. (a) The Kansas development finance authority is hereby authorized to issue bonds pursuant to the Kansas development finance authority act, K.S.A. 74-8901 et seq., and amendments thereto, to finance: (1) Facilities, as defined in the Kansas development finance authority act; for the conduct of bioscience programs, activities and research of the authority, a bioscience company or a bioscience research institute; (2) bioscience programs, activities and research of the authority, a bioscience company or a bioscience research institute; and (3) to provide sufficient funds to the authority necessary or convenient to carry out the authority's purposes and powers under this act. No bonds may be issued pursuant to this section unless the Kansas development finance authority has received a resolution of the board of the authority requesting the issuance of such bonds. Bonds issued pursuant to this section shall not be subject to the notice requirements of K.S.A. 74-8905(c), and amendments thereto.

(b) Any resolution by the board of the authority requesting bonds to be issued by the Kansas development finance authority may (1) contain such requirements, parameters and provisions as deemed appropriate by the board for the purpose of carrying out the authority's purposes under this act and (2) authorize such contracts or obligations of the authority deemed appropriate by the board to secure the payment of such bonds, including a pledge of all or any part of the revenues and assets of the authority, including without limitation moneys in the bioscience development and investment fund.

(c) The state does hereby pledge to, and agree with, the holders of any bonds issued under this act that the state will not limit or alter the rights hereby vested in the authority to fulfill the terms of any agreements made with the Kansas development finance authority or in any way impair the rights and remedies of the Kansas development finance authority with respect to such bonds, or any holders of such bonds until the payment of principal and interest on such bonds and all costs and expenses in connection with any action or proceeding by or on behalf of such holders is fully paid and discharged. The authority is authorized to include this pledge and agreement of the state in any agreement with the Kansas development finance authority and the Kansas development finance authority is authorized to include this pledge and agreement in an agreement for the benefit of the holders of such bonds. Nothing in this section shall be construed to limit the constitutional powers of the legislature.

History: L. 2004, ch. 112, § 10; July 1.



74-99b11 Employees; powers and duties; exempt from Kansas civil service act; employee health insurance.

74-99b11. Employees; powers and duties; exempt from Kansas civil service act; employee health insurance. (a) The authority may employ such employees as it may require and upon such terms and conditions as it may establish. The authority shall establish personnel, payroll, benefit and other such systems as authorized by the board, such systems to be initially established or contracted as designated by the board. The authority shall determine the qualifications and duties of its employees. The board shall develop and adopt policies and procedures that will afford its employees grievance rights, ensure that employment decisions shall be based upon merit and fitness of applicants and shall prohibit discrimination because of race, religion, color, sex or national origin.

(b) Nothing in this act or any act of which it is amendatory shall be construed as placing any officer or employee of the authority or member of the board in the classified or the unclassified service under the Kansas civil service act.

(c) The authority is authorized to establish a health insurance plan for the benefit of its employees.

History: L. 2004, ch. 112, § 11; July 1.



74-99b12 Exemptions from taxation.

74-99b12. Exemptions from taxation. The authority shall be exempt from any real and personal property taxes upon any property of the authority acquired and used for its public purposes, and from any taxes or assessments upon any projects or upon any operations of the authority or the income therefrom, and from any taxes or assessments upon any project or any property or local obligation acquired or used by the authority under the provisions of this act or upon the income therefrom. Purchases by the authority to be used for its public purposes shall not be subject to sales or use tax under K.S.A. 79-3601 et seq., K.S.A. 79-3701 et seq. and subsection (b) of K.S.A. 79-3606 et seq., and amendments thereto. The exemptions hereby granted shall not extend to persons or entities conducting business on the authority's property for which payment of state and local taxes would otherwise be required.

History: L. 2004, ch. 112, § 12; July 1.



74-99b13 Application of Kansas tort claims act.

74-99b13. Application of Kansas tort claims act. Notwithstanding any other provision of law to the contrary, the authority, its officers, directors, employees and agents shall be subject to and covered by the Kansas tort claims act K.S.A. 75-6101 et seq., and amendments thereto.

History: L. 2004, ch. 112, § 13; July 1.



74-99b14 Preemptive authority of act.

74-99b14. Preemptive authority of act. Insofar as the provisions of this act are inconsistent with the provisions of any other law, general, specific or local, the provisions of this act shall be controlling.

History: L. 2004, ch. 112, § 14; July 1.



74-99b15 Actions requiring prior legislative approval.

74-99b15. Actions requiring prior legislative approval. Nothing in this act should be construed as allowing the board to sell the authority or substantially all of the assets of the authority, or to merge the authority with another institution, without prior legislative authorization by statute.

History: L. 2004, ch. 112, § 15; July 1.



74-99b16 Definitions; statutory provision exceptions; procurement contracts, procedures.

74-99b16. Definitions; statutory provision exceptions; procurement contracts, procedures. (a) As used in this section, unless the context expressly provides otherwise:

(1) "Ancillary technical services" include, but shall not be limited to, geology services and other soil or subsurface investigation and testing services, surveying, adjusting and balancing of air conditioning, ventilating, heating and other mechanical building systems, testing and consultant services that are determined by the bioscience authority to be required for a project;

(2) "architectural services" means those services described as the "practice of architecture," as defined in K.S.A. 74-7003, and amendments thereto;

(3) "construction services" means the work performed by a construction contractor to commence and complete a project;

(4) "construction management at-risk services" means the services provided by a firm which has entered into a contract with the bioscience authority to be the construction manager at risk for the value and schedule of the contract for a project, which is to hold the trade contracts and execute the work for a project in a manner similar to a general contractor and which is required to solicit competitive bids for the trade packages developed for a project and to enter into the trade contracts for a project with the lowest responsible bidder therefor, and may include, but are not limited to, such services as scheduling, value analysis, systems analysis, constructability reviews, progress document reviews, subcontractor involvement and prequalification, subcontractor bonding policy, budgeting and price guarantees, and construction coordination;

(5) "division of facilities management" means the division of facilities management of the department of administration;

(6) "engineering services" means those services described as the "practice of engineering," as defined in K.S.A. 74-7003, and amendments thereto;

(7) "firm" means: (A) With respect to architectural services, an individual, firm, partnership, corporation, association or other legal entity which is: (i) Permitted by law to practice the profession of architecture; and (ii) maintaining an office in Kansas staffed by one or more architects who are licensed by the board of technical professions; or (iii) not maintaining an office in Kansas, but which is qualified to perform special architectural services that are required in special cases where in the judgment of the bioscience authority it is necessary to go outside the state to obtain such services; (B) with respect to engineering services or land surveying, an individual, firm, partnership, corporation, association or other legal entity permitted by law to practice the profession of engineering and provide engineering services or practice the profession of land surveying and provide land surveying services, respectively; (C) with respect to construction management at-risk services, a qualified individual, firm, partnership, corporation, association or other legal entity permitted by law to perform construction management at-risk services; (D) with respect to ancillary technical services or other services that are determined by the bioscience authority to be required for a project, a qualified individual, firm, partnership, corporation, association or other legal entity permitted by law to practice the required profession or perform the other required services, as determined by the bioscience authority; and (E) with respect to construction services, a qualified individual, firm, partnership, corporation, association, or other legal entity permitted by law to perform construction services for a project;

(8) "land surveying" means those services described as "professional surveying," as defined in K.S.A. 74-7003, and amendments thereto;

(9) "negotiating committee" means the board of directors of the subsidiary corporation formed under K.S.A. 2015 Supp. 76-781, and amendments thereto, except that for the period of May 1, 2008, through May 1, 2009, the term shall have the meaning set forth in subsection (b) of K.S.A. 75-1251, and amendments thereto;

(10) "project" means a project undertaken by the Kansas bioscience authority;

(11) "project services" means architectural services, engineering services, land surveying, construction management at-risk services, construction services, ancillary technical services or other construction-related services determined by the bioscience authority to be required for a project; and

(12) "state building advisory commission" means the state building advisory commission created by K.S.A. 75-3780, and amendments thereto.

(b) The bioscience authority, when acting under authority of this act, and each project authorized by the bioscience authority under this act are exempt from the provisions of K.S.A. 75-1269, 75-3738 through 75-3741b, 75-3742 through 75-3744, and 75-3783, and amendments thereto, except as otherwise specifically provided by this act.

(c) Notwithstanding the provisions of K.S.A. 75-3738 through 75-3744, and amendments thereto, or the provisions of any other statute to the contrary, all contracts for any supplies, materials or equipment for a project authorized by the bioscience authority under this act, shall be entered into in accordance with procurement procedures determined by the bioscience authority, subject to the provisions of this section, except that, in the discretion of the bioscience authority, any such contract may be entered into in the manner provided in and subject to the provisions of any such statute otherwise applicable thereto. Notwithstanding the provisions of K.S.A. 75-3738 through 75-3744, and amendments thereto, if the bioscience authority does not obtain construction management at-risk services for a project, the construction services for such project shall be obtained pursuant to competitive bids and all contracts for construction services for such project shall be awarded to the lowest responsible bidder in accordance with procurement procedures determined and administered by the bioscience authority which shall be consistent with the provisions of K.S.A. 75-3738 through 75-3744, and amendments thereto.

(d) When it is necessary in the judgment of the bioscience authority to obtain project services for a particular project by conducting negotiations therefor, the bioscience authority shall publish a notice of the commencement of negotiations for the required project services at least 15 days prior to the commencement of such negotiations in the Kansas register in accordance with K.S.A. 75-430a, and amendments thereto, and in such other appropriate manner as may be determined by the bioscience authority.

(e) (1) Notwithstanding the provisions of subsection (b) of K.S.A. 75-1251, and amendments thereto, or the provisions of any other statute to the contrary, as used in K.S.A. 75-1250 through 75-1270, and amendments thereto, with respect to the procurement of architectural services for a project authorized by the bioscience authority under this act, "negotiating committee" shall mean the board of directors of the subsidiary corporation formed under K.S.A. 2015 Supp. 76-781, and amendments thereto, and such board of directors shall negotiate a contract with a firm to provide any required architectural services for the project in accordance with the provisions of K.S.A. 75-1250 through 75-1270, and amendments thereto, except that no limitation on the fees for architectural services for the project shall apply to the fees negotiated by the board of directors for such architectural services, except that for the period of May 1, 2008, through May 1, 2009, the "negotiating committee" shall have the meaning set forth in subsection (b) of K.S.A. 75-1251, and amendments thereto, and the board of directors of the subsidiary corporation formed under K.S.A. 2015 Supp. 76-781, and amendments thereto, shall have no role in the procurement of architectural services for a project.

(2) Notwithstanding the provisions of subsection (e) of K.S.A. 75-5802, and amendments thereto, or the provisions of any other statute to the contrary, as used in K.S.A. 75-5801 through 75-5807, and amendments thereto, with respect to the procurement of engineering services or land surveying services for a project authorized by the bioscience authority under this act, "negotiating committee" shall mean the board of directors of the subsidiary corporation formed under K.S.A. 2015 Supp. 76-781, and amendments thereto, and such board of directors shall negotiate a contract with a firm to provide any required engineering services or land surveying services for the project in accordance with the provisions of K.S.A. 75-5801 through 75-5807, and amendments thereto, except that for the period of May 1, 2008, through May 1, 2009, the "negotiating committee" shall have the meaning set forth in subsection (b) of K.S.A. 75-1251, and amendments thereto, and the board of directors of the subsidiary corporation formed under K.S.A. 2015 Supp. 76-781, and amendments thereto, shall have no role in the procurement of engineering services or land surveying services for a project.

(3) In any case of a conflict between the provisions of this section and the provisions of K.S.A. 75-1250 through 75-1270, or 75-5801 through 75-5807, and amendments thereto, with respect to a project authorized by the bioscience authority under this act, the provisions of this section shall govern.

(f) (1) For the procurement of construction management at-risk services for projects under this act, the secretary of administration shall encourage firms engaged in the performance of construction management at-risk services to submit annually to the secretary of administration and to the state building advisory commission a statement of qualifications and performance data. Each statement shall include data relating to: (A) The firm's capacity and experience, including experience on similar or related projects; (B) the capabilities and other qualifications of the firm's personnel; and (C) performance data of all consultants the firm proposes to use.

(2) Whenever the bioscience authority determines that a construction manager at risk is required for a project under this act, the bioscience authority shall notify the state building advisory commission and the state building advisory commission shall prepare a list of at least three and not more than five firms which are, in the opinion of the state building advisory commission, qualified to serve as construction manager at risk for the project. Such list shall be submitted to the negotiating committee, without any recommendation of preference or other recommendation. The negotiating committee shall have access to statements of qualifications of and performance data on the firms listed by the state building advisory commission and all information and evaluations regarding such firms gathered and developed by the secretary of administration under K.S.A. 75-3783, and amendments thereto.

(3) The negotiating committee shall conduct discussions with each of the firms so listed regarding the project. The negotiating committee shall determine which construction management at-risk services are desired and then shall proceed to negotiate with and attempt to enter into a contract with the firm considered to be most qualified to serve as construction manager at risk for the project. The negotiating committee shall proceed in accordance with the same process with which negotiations are undertaken to contract with a firm to be a project architect under K.S.A. 75-1257, and amendments thereto, to the extent that such provisions can be made to apply. Should the negotiating committee be unable to negotiate a satisfactory contract with the firm considered to be most qualified, negotiations with that firm shall be terminated and shall undertake negotiations with the second most qualified firm, and so forth, in accordance with that statute.

(4) The contract to perform construction management at-risk services for a project shall be prepared by the division of facilities management and entered into by the bioscience authority with the firm contracting to perform such construction management at-risk services.

(g) (1) To assist in the procurement of construction services for projects under this act, the secretary of administration shall encourage firms engaged in the performance of construction services to submit annually to the secretary of administration and to the state building advisory commission a statement of qualifications and performance data. Each statement shall include data relating to: (A) The firm's capacity and experience, including experience on similar or related projects; (B) the capabilities and other qualifications of the firm's personnel; (C) performance data of all subcontractors the firm proposes to use; and (D) such other information related to the qualifications and capability of the firm to perform construction services for projects as may be prescribed by the secretary of administration.

(2) The construction manager at risk shall publish a construction services bid notice in the Kansas register and in such other appropriate manner as may be determined by the bioscience authority. Each construction services bid notice shall include the request for bids and other bidding information prepared by the construction manager at risk and the state bioscience authority with the assistance of the division of facilities management. The current statements of qualifications of and performance data on the firms submitting bid proposals shall be made available to the construction manager at risk and the bioscience authority by the state building advisory commission along with all information and evaluations developed regarding such firms by the secretary of administration under K.S.A. 75-3783, and amendments thereto. Each firm submitting a bid proposal shall be bonded in accordance with K.S.A. 60-1111, and amendments thereto, and shall present evidence of such bond to the construction manager at risk prior to submitting a bid proposal. If a firm submitting a bid proposal fails to present such evidence, such firm shall be deemed unqualified for selection under this subsection. At the time for opening the bids, the construction manager at risk shall evaluate the bids and shall determine the lowest responsible bidder. The construction manager at risk shall enter into contracts with each firm performing the construction services for the project and make a public announcement of each firm selected in accordance with this subsection.

(h) The division of facilities management shall provide such information and assistance as may be requested by the bioscience authority or the negotiating committee for a project, including all or part of any project services as requested by the bioscience authority, and: (1) Shall prepare the request for proposals and publication information for each publication of notice under this section, subject to the provisions of this section; (2) shall prepare each contract for project services for a project, including each contract for construction services for a project; (3) shall conduct design development reviews for each project; (4) shall review and approve all construction documents for a project prior to soliciting bids or otherwise soliciting proposals from construction contractors or construction service providers for a project; (5) shall obtain and maintain copies of construction documents for each project; and (6) shall conduct periodic inspections of each project, including jointly conducting the final inspection of each project.

(i) Notwithstanding the provisions of any other statute, the bioscience authority shall enter into one or more contracts with the division of facilities management for each project for the services performed by the division of facilities management for the project as required by this section or at the request of the bioscience authority. The division of facilities management shall receive fees from the bioscience authority to recover the costs incurred to provide such services pursuant to such contracts.

(j) Design development reviews and construction document reviews conducted by the division of facilities management shall be limited to ensuring only that the construction documents do not change the project description and that the construction documents comply with the standards established under K.S.A. 75-3783, and amendments thereto, by the secretary of administration for the planning, design and construction of buildings and major repairs and improvements to buildings for state agencies, including applicable building and life safety codes and appropriate and practical energy conservation and efficiency standards.

(k) Each project for a bioscience research institution shall receive a final joint inspection by the division of facilities management and the bioscience authority. Each such project shall be officially accepted by the bioscience authority before such project is occupied or utilized by the bioscience research institution, unless otherwise agreed to in writing by the contractor and the bioscience authority as to the satisfactory completion of the work on part of the project that is to be occupied and utilized, including any corrections of the work thereon.

(l) (1) The bioscience authority shall issue monthly reports of progress on each project and shall advise and consult with the joint committee on state building construction regarding each project. Change orders and changes of plans for a project shall be authorized or approved by the bioscience authority.

(2) No change order or change of plans for a project involving either cost increases of $75,000 or more or involving a change in the proposed use of a project shall be authorized or approved by the bioscience authority without having first advised and consulted with the joint committee on state building construction.

(3) Change orders or changes in plans for a project involving a cost increase of less than $75,000 and any change order involving a cost reduction, other than a change in the proposed use of the project, may be authorized or approved by the bioscience authority without prior consultation with the joint committee on state building construction. The bioscience authority shall report to the joint committee on state building construction all action relating to such change orders or changes in plans.

(4) If the bioscience authority determines that it is in the best interest of the state to authorize or approve a change order, a change in plans or a change in the proposed use of any project that the bioscience authority is required to first advise and consult with the joint committee on state building construction prior to issuing such approval and if no meeting of the joint committee is scheduled to take place within the next 10 business days, then the bioscience authority may use the procedure authorized by subsection (d) of K.S.A. 75-1264, and amendments thereto, in lieu of advising and consulting with the joint committee at a meeting. In any such case, the bioscience authority shall mail a summary description of the proposed change order, change in plans or change in the proposed use of any project to each member of the joint committee on state building construction and to the director of the legislative research department. If the bioscience authority provides notice and information to the members of the joint committee and to such director in the manner required and subject to the same provisions and conditions that apply to the secretary of administration under such statute, and if less than two members of the joint committee contact the director of the legislative research department within seven business days of the date the summary description was mailed and request a presentation and review of any such proposed change order, change in plans or change in use at a meeting of the joint committee, then the bioscience authority shall be deemed to have advised and consulted with the joint committee about such proposed change order, change in plans or change in proposed use and may authorize or approve such proposed change order, change in plans or change in proposed use.

(m) The provisions of this section shall apply to each project authorized by the bioscience authority under this act and shall not apply to any other capital improvement project of the bioscience authority or bioscience research institution that is specifically authorized by any other statute.

History: L. 2004, ch. 112, § 16; L. 2008, ch. 184, § 48; L. 2014, ch. 88, § 33; July 1.



74-99b17 Affiliation with KPERS; adoption of retirement plan, death, disability benefits.

74-99b17. Affiliation with KPERS; adoption of retirement plan, death, disability benefits. The authority may, at the election of the board, affiliate with the Kansas public employees retirement system with respect to any or all employees employed by the authority on or after the effective date of this act, in accordance with the provisions of K.S.A. 74-4910, and amendments thereto. The authority may, at the election of the board, adopt, in accordance with requirements of the federal internal revenue code, a retirement plan or plans sponsored by the authority with respect to employees employed by the authority on or after the effective date of this act. The authority may, at the discretion of the board, provide death and disability benefits as provided in K.S.A. 74-4927a and 74-4927g, and amendments thereto.

History: L. 2004, ch. 112, § 17; July 1.



74-99b18 Companies receiving authority financing; repayment required, when.

74-99b18. Companies receiving authority financing; repayment required, when. Each bioscience company or qualified company receiving grants, awards, tax credits or any other financial assistance, including financing for any bioscience development project, under the provisions of the bioscience authority act, the emerging industry investment act, the bioscience development financing act, the tax investment incentive act, the bioscience research and development voucher program act, or the bioscience research matching funds act, shall repay such financial assistance to the authority, in the amount determined by the authority, if such bioscience company or qualified company relocates operations, in which the authority invested, outside Kansas within 10 years after receiving such financial assistance. Each such bioscience company or qualified company shall enter into a repayment agreement with the authority specifying the terms of such repayment obligation.

History: L. 2004, ch. 112, § 52; July 1.



74-99b19 Exemption from statutory provisions.

74-99b19. Exemption from statutory provisions. The authority is exempt from the provisions of K.S.A. 12-1675 through 12-1677, 45-401 through 45-413, 75-2925 through 75-2975, 75-3701 through 75-37,119, 75-4363, 75-4701 through 75-4744, and 77-501 through 77-550 and 75-4362, and amendments thereto.

History: L. 2004, ch. 112, § 54; July 1.



74-99b20 Severability.

74-99b20. Severability. If any provision of this act, or the acts contained in this act, or the application thereof is held invalid, the invalidity shall not affect other provisions or applications of the act, or the acts contained in this act, which can be given effect without the invalid provision or application, and to this end the provisions of this act, and the acts contained in this act, are severable.

History: L. 2004, ch. 112, § 50; July 1.



74-99b31 Citation of act.

74-99b31. Citation of act. K.S.A. 2015 Supp. 74-99b31 to 74-99b35, inclusive, and amendments thereto, shall be known and may be cited as the emerging industry investment act.

History: L. 2004, ch. 112, § 18; July 1.



74-99b32 Purpose.

74-99b32. Purpose. The purpose of the emerging industry investment act is to foster the growth of the bioscience in Kansas, to make Kansas a national leader in bioscience, and to make Kansas a desirable location for bioscience entities to locate and grow. In so doing, the emerging industry investment act will foster employment, encourage research and development, investment in real property and improvements, investment in equipment and supplies, the employment of eminent scholars and rising star scholars by the state universities and the Kansas bioscience authority, or both, and will lead to bioscience discoveries and products.

History: L. 2004, ch. 112, § 19; July 1.



74-99b33 Definitions.

74-99b33. Definitions. As used in the emerging industry investment act, and amendments thereto, the following words and phrases shall have the following meanings unless a different meaning clearly appears from the content:

(a) "Authority" means the Kansas bioscience authority as created by K.S.A. 2015 Supp. 74-99b04, and amendments thereto.

(b) "Base year taxation" means 95% of the 2003 state withholding taxes of bioscience employees working for bioscience companies and state universities currently located in or operating in the state. The base year taxation may be adjusted in future years to account for the addition of new bioscience companies and the identification of existing bioscience companies inadvertently omitted from prior determinations. When a bioscience company is added, the base year taxation shall be amended by 95% of the company's 2003 state withholding taxes, if any.

(c) "Bioscience" means the use of compositions, methods and organisms in cellular and molecular research, development and manufacturing processes for such diverse areas as pharmaceuticals, medical therapeutics, medical diagnostics, medical devices, medical instruments, biochemistry, microbiology, veterinary medicine, plant biology, agriculture, industrial, environmental, and homeland security applications of bioscience and future developments in the biosciences. Bioscience includes biotechnology and life sciences.

(d) "Bioscience company" or "bioscience companies" means a corporation, limited liability company, S corporation, partnership, registered limited liability partnership, foundation, association, nonprofit entity, sole proprietorship, business trust, person, group or other entity that is engaged in the business of bioscience in the state and has business operations in the state, including, without limitation, research, development, sales, services, distribution or production directed towards developing or providing bioscience products or processes for specific commercial or public purposes but shall not include entities engaged in the distribution or retail sale of pharmaceuticals or other bioscience products. The authority and the secretary of revenue shall jointly determine whether an entity qualifies as a "bioscience company" based on verifiable evidence. One of the factors that shall be considered is whether a company has been identified by the department of labor by one of the following NAICS codes: 325411, 325412, 325413, 325414, 325193, 325199, 325311, 325320, 334516, 339111, 339112, 339113, 334510, 334517, 339115, 621511, 621512, 541710, 541380, 541940 and 622110. Such company shall be presumed to be a bioscience company unless the authority and the secretary of revenue agree, based on verifiable evidence, that the company is not engaged in the business of bioscience in the state. A company identified by another NAICS code may be determined to be a bioscience company by the authority and the secretary of revenue based on verifiable evidence that the company is engaged in the business of bioscience in the state. From and after July 1, 2014, the authority and the secretary of revenue, based upon verifiable evidence, may determine that a company which has previously been determined to be a bioscience company shall no longer be considered to be a bioscience company for the purposes of the emerging industry investment act.

(e) "Bioscience development and investment fund" means the fund created by K.S.A. 2015 Supp. 74-99b34, and amendments thereto.

(f) "Bioscience employee" means any employee, officer or director of a bioscience company who is employed in the 2003 tax year or after December 31, 2003, and who is also a state taxpayer and any employee of state universities who is associated with bioscience research in the 2003 tax year or after December 31, 2003, and who is also a state taxpayer.

(g) "Bioscience research" means any original investigation for the advancement of scientific or technological knowledge of bioscience and any activity that seeks to utilize, synthesize, or apply existing knowledge, information or resources to the resolution of a specific problem, question or issue of bioscience.

(h) "Biotechnology" means those fields focusing on technological developments in such areas as molecular biology, genetic engineering, genomics, proteomics, physiomics, nanotechnology, biodefense, biocomputing and bioinformatics and future developments associated with biotechnology.

(i) "Board" means the board of directors of the authority.

(j) "Eminent scholar" means world-class, distinguished and established investigators recognized nationally for their research, achievements and ability to garner significant federal funding on an annual basis. Eminent scholars are recognized for their scientific knowledge and entrepreneurial spirit to enhance the innovative research that leads to economic gains. Eminent scholars are either members of or likely candidates for the national academy of sciences or other prominent national academic science organizations.

(k) "Life sciences" means, without limitation, the areas of medical sciences, pharmaceutical sciences, biological sciences, zoology, botany, horticulture, ecology, toxicology, organic chemistry, physical chemistry and physiology and any future advances associated with the life sciences.

(l) "NAICS" means the north American industry classification system.

(m) "Rising star scholar" means up-and-coming distinguished investigators growing in their national reputations in their fields, who are active and demonstrate leadership in their associated professional societies, and who attract significant federal research grant support. Rising star scholars would be likely candidates for the national academy of science or other prominent national academic science organizations in the future.

(n) "State" means the state of Kansas.

(o) "State universities" includes state educational institutions as defined in K.S.A. 76-711, and amendments thereto, and the municipal university as defined in K.S.A. 74-3201b, and amendments thereto.

(p) "Subsequent year taxation" means 95% of all state withholding taxes payable by bioscience companies that commence operating in the state after December 31, 2003, and 95% of withholding associated with new bioscience employees added to bioscience companies and state universities and associated with growth of the existing bioscience employee withholding base after December 31, 2003.

(q) "Taxpayer" means a person, corporation, limited liability company, S corporation, partnership, registered limited liability partnership, foundation, association, nonprofit entity, sole proprietorship, business trust, group or other entity that is subject to the Kansas income tax act, K.S.A. 79-3201 et seq., and amendments thereto.

(r) "This act" means the emerging industry investment act.

History: L. 2004, ch. 112, § 20; L. 2005, ch. 75, § 1; L. 2014, ch. 20, § 1; July 1.



74-99b34 Bioscience development and investment fund; center of innovation for biomaterials in orthopaedic research – Wichita state university fund; national bio agro-defense facility fund; deposits; distributions; audits.

74-99b34. Bioscience development and investment fund; center of innovation for biomaterials in orthopaedic research – Wichita state university fund; national bio agro-defense facility fund; deposits; distributions; audits. (a) The bioscience development and investment fund is hereby created. The bioscience development and investment fund shall not be a part of the state treasury and the funds in the bioscience development and investment fund shall belong exclusively to the authority.

(b) Distributions from the bioscience development and investment fund shall be for the exclusive benefit of the authority, under the control of the board and used to fulfill the purpose, powers and duties of the authority pursuant to the provisions of K.S.A. 2015 Supp. 74-99b01 et seq., and amendments thereto.

(c) The secretary of revenue and the authority shall establish the base year taxation for all bioscience companies and state universities. The secretary of revenue, the authority and the board of regents shall establish the number of bioscience employees associated with state universities and report annually and determine the increase from the taxation base annually. The secretary of revenue and the authority may consider any verifiable evidence, including, but not limited to, the NAICS code assigned or recorded by the department of labor for companies with employees in Kansas, when determining which companies should be classified as bioscience companies.

(d) (1) Except as provided in subsection (d)(2), (d)(3), (h), (i), (j) or (k), for a period of 15 years from the effective date of this act, the state treasurer shall pay annually 95% of withholding above the base, as certified by the secretary of revenue, upon Kansas wages paid by bioscience employees to the bioscience development and investment fund. Such payments shall be reconciled annually. On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the bioscience development and investment fund interest earnings based on:

(A) The average daily balance of moneys in the bioscience development and investment fund for the preceding month; and

(B) the net earnings rate of the pooled money investment portfolio for the preceding month.

(2) (A) For fiscal year 2016, fiscal year 2017 and fiscal year 2018, the first $1,000,000 that the secretary of revenue certifies to the state treasurer of the annual 95% of withholding above the base, upon Kansas wages paid by bioscience employees, shall be transferred by the director of accounts and reports from the state general fund to the following: The center of innovation for biomaterials in orthopaedic research – Wichita state university fund.

(B) There is hereby established in the state treasury the center of innovation for biomaterials in orthopaedic research – Wichita state university fund which shall be administered by Wichita state university. All moneys credited to the fund shall be used for research and development. All expenditures from the center of innovation for biomaterials in orthopaedic research – Wichita state university fund shall be made in accordance with appropriation acts and upon warrants of the director of accounts and reports issued pursuant to expenditures approved by the president of Wichita state university or by the person or persons designated by the president of Wichita state university.

(3) (A) For fiscal year 2016, fiscal year 2017 and fiscal year 2018, the next $5,000,000 that the secretary of revenue certifies to the state treasurer of the annual 95% of withholding above the base, upon Kansas wages paid by bioscience employees above the first $1,000,000 certified pursuant to subsection (d)(2)(A), shall be transferred by the director of accounts and reports from the state general fund to the following: The national bio agro-defense facility fund at Kansas state university.

(B) There is hereby established in the state treasury the national bio agro-defense facility fund which shall be administered by Kansas state university in accordance with the strategic plan adopted by the governor's national bio agro-defense facility steering committee. All moneys credited to the fund shall be used in accordance with the governor's national bio agro-defense facility steering committee's plan with the approval of the president of Kansas state university. All expenditures from the national bio agro-defense facility fund shall be made in accordance with appropriation acts and upon warrants of the director of accounts and reports issued pursuant to expenditures approved by the steering committee and the president of Kansas state university or by the person or persons designated by the president of Kansas state university.

(e) The cumulative amounts of funds paid by the state treasurer to the bioscience development and investment fund shall not exceed $581,800,000.

(f) The division of post audit is hereby authorized to conduct a post audit in accordance with the provisions of the legislative post audit act, K.S.A. 46-1106 et seq., and amendments thereto.

(g) At the direction of the authority, the fund may be held in the custody of and invested by the state treasurer, provided that the bioscience development and investment fund shall at all times be accounted for in a separate report from all other funds of the authority and the state.

(h) During the fiscal year ending June 30, 2015, the aggregate amount that is directed to be transferred from the state general fund to the bioscience development and investment fund pursuant to subsection (d)(1) plus interest earnings pursuant to subsection (d)(1) shall not exceed $13,000,000 for such fiscal year.

(i) During the fiscal year ending June 30, 2016, the aggregate amount that is directed to be transferred from the state general fund to the bioscience development and investment fund pursuant to subsection (d)(1) plus interest earnings pursuant to subsection (d)(1) shall not exceed $13,000,000 for such fiscal year.

(j) During the fiscal year ending June 30, 2017, the aggregate amount that is directed to be transferred from the state general fund to the bioscience development and investment fund pursuant to subsection (d)(1) plus interest earnings pursuant to subsection (d)(1) shall not exceed $13,000,000 for such fiscal year.

(k) During the fiscal year ending June 30, 2018, the aggregate amount that is directed to be transferred from the state general fund to the bioscience development and investment fund pursuant to subsection (d)(1) plus interest earnings pursuant to subsection (d)(1) shall not exceed $13,000,000 for such fiscal year.

History: L. 2004, ch. 112, § 21; L. 2005, ch. 75, § 2; L. 2011, ch. 118, § 191; L. 2012, ch. 175, § 156; L. 2013, ch. 136, § 268; L. 2014, ch. 142, § 113; L. 2015, ch. 104, § 239; June 26.

Section was amended twice in the 2014 session, see also 74-99b34a.



74-99b35 Income tax credit and sales tax exemption cost effectiveness; annual report to legislature.

74-99b35. Income tax credit and sales tax exemption cost effectiveness; annual report to legislature. On and after January 1, 2006, it shall be the duty of the department of revenue to prepare an annual report evaluating the cost effectiveness of the various income tax credits and sales tax exemptions enacted to encourage economic development within this state and submit the same to the standing committees on taxation and economic development of the house and assessment and taxation and commerce of the senate at the beginning of each regular session of the legislature.

History: L. 2004, ch. 112, § 22; July 1.



74-99b41 Citation of act.

74-99b41. Citation of act. K.S.A. 2015 Supp. 74-99b41 to 74-99b45, inclusive, and amendments thereto, shall be known and may be cited as the bioscience development financing act.

History: L. 2004, ch. 112, § 23; July 1.



74-99b42 Purpose.

74-99b42. Purpose. The purpose of the bioscience development financing act is to foster the growth of bioscience in Kansas, to make Kansas a national leader in bioscience, and to make Kansas a desirable location for bioscience entities to locate and grow. In so doing, the Kansas bioscience development financing act will foster employment, encourage research and development, investment in real property and improvements, investment in equipment and supplies and lead to bioscience discoveries and products.

History: L. 2004, ch. 112, § 24; July 1.



74-99b43 Financing bioscience development projects; issuing special obligation bonds.

74-99b43. Financing bioscience development projects; issuing special obligation bonds. (a) The Kansas development finance authority is hereby authorized to issue special obligation bonds pursuant to K.S.A. 74-8901 et seq., and amendments thereto, in one or more series to finance the undertaking of any bioscience development project in accordance with the provisions of this act. No special obligation bonds may be issued pursuant to this section unless the Kansas development finance authority has received a resolution of the board of the authority requesting the issuance of such bonds. Such special obligation bonds shall be made payable, both as to principal and interest from one or more of the following, as directed by the authority:

(1) From ad valorem tax increments allocated to, and paid into the bioscience development bond fund for the payment of the project costs of a bioscience development project under the provisions of this section;

(2) from any private sources, contributions or other financial assistance from the state or federal government;

(3) from a pledge of a portion or all of the revenue received from transient guest, sales and use taxes collected pursuant to K.S.A. 12-1696 et seq., 79-3601 et seq., 79-3701 et seq. and 12-187 et seq., and amendments thereto, and which are collected from taxpayers doing business within that portion of the bioscience development district and paid into the bioscience development bond fund;

(4) from a pledge of a portion or all increased revenue received by any city from franchise fees collected from utilities and other businesses using public right-of-way within the bioscience development district; or

(5) by any combination of these methods.

(b) All tangible taxable property located within a bioscience development district shall be assessed and taxed for ad valorem tax purposes pursuant to law in the same manner that such property would be assessed and taxed if located outside such district, and all ad valorem taxes levied on such property shall be paid to and collected by the county treasurer in the same manner as other taxes are paid and collected. Except as otherwise provided in this section, the county treasurer shall distribute such taxes as may be collected in the same manner as if such property were located outside a bioscience development district. Each bioscience development district established under the provisions of this act shall constitute a separate taxing unit for the purpose of the computation and levy of taxes.

(c) Beginning with the first payment of taxes which are levied following the date of the establishment of the bioscience development district real property taxes received by the county treasurer resulting from taxes which are levied subject to the provisions of this act by and for the benefit of a taxing subdivision, as defined in K.S.A. 2015 Supp. 12-1770a, and amendments thereto, on property located within such bioscience development district constituting a separate taxing unit under the provisions of this section, shall be divided as follows:

(1) From the taxes levied each year subject to the provisions of this act by or for each of the taxing subdivisions upon property located within a bioscience development district constituting a separate taxing unit under the provisions of this act, the county treasurer first shall allocate and pay to each such taxing subdivision all of the real property taxes collected which are produced from the base year assessed valuation.

(2) Any real property taxes, except for property taxes levied for schools pursuant to K.S.A. 2015 Supp. 72-6470, and amendments thereto, produced from that portion of the current assessed valuation of real property within the bioscience development district constituting a separate taxing unit under the provisions of this section in excess of the base year assessed valuation shall be allocated and paid by the county treasurer to the bioscience development bond fund to pay the bioscience development project costs including the payment of principal and interest on any special obligation bonds to finance, in whole or in part, such bioscience development projects.

(d) The authority may pledge the bioscience development bond fund or other available revenue to the repayment of such special obligation bonds prior to, simultaneously with, or subsequent to the issuance of such special obligation bonds.

(e) Any bonds issued under the provisions of this act and the interest paid thereon, unless specifically declared to be taxable in the authorizing resolution of the Kansas development finance authority, shall be exempt from all state, county and municipal taxes, and the exemption shall include income, estate and property taxes.

History: L. 2004, ch. 112, § 28; L. 2015, ch. 4, § 71; July 1.



74-99b44 Bioscience development bond fund; distributions.

74-99b44. Bioscience development bond fund; distributions. (a) The bioscience development bond fund is hereby created. The bioscience development bond fund shall not be a part of the state treasury and the funds in the bioscience development bond fund shall belong exclusively to the authority. A separate account within the bioscience development bond fund will be created for each bioscience development district created pursuant to this act and subaccounts may be created for each bioscience development project or portion thereof.

(b) Distributions from a bioscience development bond fund shall be used to pay the bioscience development project costs undertaken in a bioscience development district, including principal and interest on special obligation bonds or other obligations issued by the Kansas development finance authority to finance, in whole or in part, a bioscience development.

(c) The state treasurer shall credit all revenue collected or received from a bioscience development district as certified by the secretary of revenue to that bioscience development district's account in the bioscience development bond fund. On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the bioscience development bond fund interest earnings based on:

(1) The average daily balance of moneys in the bioscience development bond fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) At the direction of the authority, the fund may be held in the custody of and invested by the department of administration or the state treasurer provided that the bioscience development bond fund shall at all times be accounted for separate and apart from all other funds of the authority and the state.

History: L. 2004, ch. 112, § 29; July 1.



74-99b45 Same; ad valorem taxes paid into fund.

74-99b45. Same; ad valorem taxes paid into fund. Notwithstanding any other provision of law, it is hereby stated that it is an object of all ad valorem taxes levied by or for the benefit of any city or county  on taxable tangible real property located within any bioscience development district created pursuant to this act, that such taxes may be applied and allocated to and when collected paid into the bioscience development bond fund pursuant to the procedures and limitations of this act to pay the cost of a bioscience development project, including principal and interest on special obligation bonds issued to finance, in whole or in part, such bioscience development project.

History: L. 2004, ch. 112, § 30; July 1.



74-99b51 Citation of act.

74-99b51. Citation of act. K.S.A. 2015 Supp. 74-99b51 to 74-99b53, inclusive, and amendments thereto, shall be known and may be cited as the bioscience tax investment incentive act.

History: L. 2004, ch. 112, § 31; July 1.



74-99b52 Purpose.

74-99b52. Purpose. The purpose of the bioscience tax investment incentive act is to make Kansas the most desirable state in which to conduct the business of bioscience. The bioscience tax investment incentive act will incentivize individuals and organizations engaged in the business of bioscience to locate and grow in the state in order to make Kansas a national leader in bioscience, create new jobs, foster economic growth, advance scientific knowledge and improve the quality of life for the citizens of the state. The bioscience tax investment incentive act promotes private research and development, investment in real property and improvements, and investment in equipment and supplies to enhance bioscience research and commercialization of bioscience products and technologies in the state.

History: L. 2004, ch. 112, § 32; July 1.



74-99b53 Net operating loss reimbursement program.

74-99b53. Net operating loss reimbursement program. (a) For taxable years commencing after December 31, 2004, any bioscience company as defined in K.S.A. 2015 Supp. 74-99b33, and amendments thereto, may be allowed a payment from the bioscience authority not to exceed 50% of such bioscience company's Kansas net operating loss incurred during the claimed taxable year.

(b) In no event shall the total amount of payments authorized and made by the bioscience authority pursuant to subsection (a) exceed $1,000,000 for any one fiscal year.

(c) The department of revenue shall annually certify to the bioscience authority any bioscience company claiming the payment, the amount of Kansas net operating loss claimed and the payment due to the bioscience company. The bioscience authority may thereafter make the payment to the bioscience company.

(d) The secretary of revenue shall adopt rules and regulations to implement the provisions of this section.

History: L. 2004, ch. 112, § 33; July 1.



74-99b61 Citation of act.

74-99b61. Citation of act. K.S.A. 2015 Supp. 74-99b61 to 74-99b68, inclusive, and amendments thereto, shall be known and may be cited as the bioscience research and development voucher program act.

History: L. 2004, ch. 112, § 34; July 1.



74-99b62 Purpose.

74-99b62. Purpose. The bioscience research and development voucher program act will incentivize individuals and organizations engaged in the business of bioscience to locate and grow in the state in order to make Kansas a national leader in bioscience, advance scientific knowledge, promote research and development, and improve the quality of life for the citizens of the state.

History: L. 2004, ch. 112, § 35; July 1.



74-99b63 Definitions.

74-99b63. Definitions. As used in the bioscience research and development voucher program act, and amendments thereto, the following words and phrases have the following meanings unless a different meaning clearly appears from the content:

(a) "Authority" means the Kansas bioscience authority as created by K.S.A. 2015 Supp. 74-99b04, and amendments thereto.

(b) "Bioscience" means, without limitation, the use of compositions, methods and organisms in cellular and molecular research, development and manufacturing processes for such diverse areas as pharmaceuticals, medical therapeutics, medical diagnostics, medical devices, medical instruments, biochemistry, microbiology, veterinary medicine, plant biology, agriculture, industrial, environmental and homeland security applications of bioscience and future developments in the biosciences. Bioscience includes biotechnology and life sciences.

(c) "Bioscience research" means any investigation for the advancement of scientific or technological knowledge of bioscience and any activity that seeks to utilize, synthesize, or apply existing knowledge, information or resources to the resolution of a specific problem, question or issue of bioscience.

(d) "Bioscience research institutions" means all universities and colleges located in the state of Kansas conducting bioscience research.

(e) "Biotechnology" means, without limitation, those fields focusing on technological developments in such areas as molecular biology, genetic engineering, genomics, proteomics, physiomics, nanotechnology, biodefense, biocomputing, bioinformatics and future developments associated with biotechnology.

(f) "Life sciences" means the areas of medical sciences, pharmaceutical sciences, biological sciences, zoology, botany, horticulture, ecology, toxicology, organic chemistry, physical chemistry, physiology and any future advances associated with life sciences.

(g) "Qualified company" means a Kansas company conducting bioscience research and development that may be granted a funding voucher.

(h) "State" means the state of Kansas.

(i) "This act" means the bioscience research and development voucher program act.

History: L. 2004, ch. 112, § 36; L. 2011, ch. 104, § 40; July 1.



74-99b64 Bioscience research and development voucher fund established; receipts; balance not subject to appropriation.

74-99b64. Bioscience research and development voucher fund established; receipts; balance not subject to appropriation. (a) There is established and created in the state treasury a fund entitled the bioscience research and development voucher fund for the purpose of enabling Kansas companies conducting bioscience research and development to undertake bioscience research and development work in the state in partnership with bioscience research institutions.

(b) The bioscience research and development voucher fund may receive state appropriations, gifts, grants, federal funds, revolving funds and any other public or private funds.

(c) Moneys deposited in the bioscience research and development voucher fund shall be disbursed by the state treasurer with the consent of the chairperson of the authority.

(d) Any unallocated or unencumbered balances in the bioscience research and development voucher fund shall not be subject to appropriation and shall be invested in the bioscience authority, and any income earned from the investments along with the unallotted or unencumbered balances in the bioscience research and development voucher fund shall not lapse, and shall be made available solely for the purposes and benefits of the bioscience research and development voucher program act.

History: L. 2004, ch. 112, § 37; July 1.



74-99b65 Bioscience research and development voucher program; establishment; purpose.

74-99b65. Bioscience research and development voucher program; establishment; purpose. (a) There is created and established under the authority a bioscience research and development voucher program to provide vouchers to Kansas companies conducting bioscience research and development to undertake bioscience research and development work in partnership with bioscience research institutions.

(b) The purpose of the bioscience research and development voucher program is to:

(1) Accelerate the transfer of bioscience knowledge and technological innovation, improve economic competitiveness and stimulate economic growth in Kansas companies conducting bioscience research and development;

(2) support bioscience research and development activities in order to develop commercial products, processes or services;

(3) stimulate bioscience enterprises within the state; and

(4) encourage partnerships and collaborative bioscience projects between private enterprises, Kansas companies conducting bioscience research and development and bioscience research institutions.

History: L. 2004, ch. 112, § 38; July 1.



74-99b66 Qualified companies; application review; criteria.

74-99b66. Qualified companies; application review; criteria. (a) The authority shall review applications and to certify whether an applicant is a qualified company.

(b)  The authority shall develop application criteria and an application process subject to the following limitations. The proposed bioscience research and development project must be likely to:

(1) Produce a measurable result and be technically sound;

(2) lead to innovative technology or new knowledge;

(3) lead to commercially successful products, processes or services;

(4) stimulate economic growth; or

(5) enhance employment opportunities within the state.

(c) As part of the application process, the applicant shall provide the following information to the authority:

(1) Verification that the applicant is a Kansas company conducting bioscience research and development;

(2) a technical research plan that is sufficient for outside expert review;

(3) a detailed financial analysis that includes the commitment of resources by the applicant and others;

(4) sufficient detail concerning proposed project partners, type and amount of work to be performed by each partner and expected product or service with estimated costs to be reflected in the negotiated contract or agreement; and

(5) a statement of the economic development potential of the project.

(d) Before providing the qualified company with a certificate authorizing voucher funding from the authority, the authority may negotiate with the qualified company the ownership of patents, copyrights, trademarks, proprietary technology and any other intellectual property rights, royalties and equity relating to the bioscience research and development project on behalf of the research and development voucher fund for the purpose of reinvesting and sustaining a continuous fund to carry out the provisions of this act.

History: L. 2004, ch. 112, § 39; L. 2011, ch. 104, § 41; July 1.



74-99b67 Project funding; limitations.

74-99b67. Project funding; limitations. (a) Project funding in the bioscience research and development voucher program shall have the following limitations:

(1) At least 51% of any voucher award funds from the bioscience research and development fund shall be expended with the bioscience research institution under contract and shall not exceed 50% of the cost of the research;

(2) the maximum amount of voucher funds awarded to a qualified company shall not exceed $1,000,000, each year for two years, equal to a maximum of $2,000,000 and shall be up to and not exceed 50% cost of the research; and

(3) at a minimum, the qualified company shall match the project award by a one-to-one dollar ratio for each year of the project. The authority has sole discretion to authorize an in-kind contribution in lieu of part of the industry match if the authority determines that the financial limitations of the qualified company warrant this authorization.

History: L. 2004, ch. 112, § 40; July 1.



74-99b68 Bioscience research and development voucher — federal fund; established; disbursement.

74-99b68. Bioscience research and development voucher — federal fund; established; disbursement. (a) There is hereby established in the state treasury the bioscience research and development voucher — federal fund for the purpose of providing matching federal moneys to enable qualified companies to undertake authority approved bioscience research and development projects in partnership with bioscience research institutions.

(b) The bioscience research and development voucher — federal fund shall receive all federal moneys obtained from federal sources for bioscience research and development.

(c) Federal moneys deposited in the bioscience research and development voucher — federal fund shall be disbursed by the state treasurer with the consent of the chairperson of the authority.

(d) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the bioscience research and development voucher — federal fund interest earnings based on:

(1) The average daily balance of moneys in the bioscience research and development voucher — federal fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 2004, ch. 112, § 51; L. 2005, ch. 75, § 3; July 1.



74-99b81 Citation of act.

74-99b81. Citation of act. K.S.A. 2015 Supp. 74-99b81 to 74-99b89, inclusive, and amendments thereto, shall be known and may be cited as the bioscience research matching funds act.

History: L. 2004, ch. 112, § 41; July 1.



74-99b82 Purpose.

74-99b82. Purpose. In order to be competitive in our economic and educational endeavors, it is critical that Kansas make bioscience research and development a priority that is specifically targeted to improving our national ranking in bioscience research and development at bioscience research institutions. The commitment necessary to improve Kansas' performance requires significant investment in bioscience research and development. Matching funds will be available to match research dollars from federal, private and other sources of funding.

History: L. 2004, ch. 112, § 42; July 1.



74-99b83 Definitions.

74-99b83. Definitions. As used in the bioscience research matching funds act, and amendments thereto, the following words and phrases have the following meanings unless a different meaning clearly appears from the content:

(a) "Authority" means the Kansas bioscience authority as created by K.S.A. 2015 Supp. 74-99b04, and amendments thereto.

(b) "Board" means the board of directors of the authority.

(c) "Bioscience" means the use of compositions, methods and organisms in cellular and molecular research, development and manufacturing processes for such diverse areas as pharmaceuticals, medical therapeutics, medical diagnostics, medical devices, medical instruments, biochemistry, microbiology, veterinary medicine, plant biology, agriculture, industrial, environmental and homeland security applications of bioscience and future developments in the biosciences. Bioscience includes biotechnology and life sciences.

(d) "Bioscience research" means any investigation for the advancement of scientific or technological knowledge of bioscience and any activity that seeks to utilize, synthesize, or apply existing knowledge, information or resources to the resolution of a specific problem, question or issue of bioscience.

(e) "Bioscience research institutions" means all universities and colleges located in the state of Kansas conducting bioscience research.

(f) "Biotechnology" means, without limitation, those fields focusing on technological developments in such areas as molecular biology, genetic engineering, genomics, proteomics, physiomics, nanotechnology, biodefense, biocomputing, bioinformatics and future developments associated with biotechnology.

(g) "Life sciences" means, without limitation, the areas of medical sciences, pharmaceutical sciences, biological sciences, zoology, botany, horticulture, ecology, toxicology, organic chemistry, physical chemistry, physiology and any future advances associated with life sciences.

(h) "State" means the state of Kansas.

(i) "This act" means the bioscience research matching funds act.

History: L. 2004, ch. 112, § 43; July 1.



74-99b84 Bioscience research matching fund established; eligibility; purpose.

74-99b84. Bioscience research matching fund established; eligibility; purpose. (a) There is hereby created the bioscience research matching fund.

(b) The bioscience research matching fund shall be administered by the authority and shall be for the benefit of bioscience research institutions.

(c) In order to qualify for the bioscience research and development moneys to be made available through the bioscience research matching fund, recipients must be a bioscience research institution. Bioscience research institutions are eligible and encouraged to jointly apply for funds from the bioscience research matching fund. The bioscience research matching fund shall be used to promote bioscience research and to recruit, employ, fund and endow bioscience faculty, research positions and scientists at universities in the state.

History: L. 2004, ch. 112, § 44; July 1.



74-99b85 Same; application procedure; spending limitation.

74-99b85. Same; application procedure; spending limitation. (a) In order to obtain moneys from the bioscience research matching fund:

(1) A bioscience research institution must provide the authority with the research grant proposal for federal, state or private funds submitted with a letter of intent to apply for a match to one of the funding agencies identified in K.S.A. 2015 Supp. 74-99b87, and amendments thereto; and

(2) a bioscience research institution shall apply to the authority for a match from the bioscience research matching fund in writing within two weeks of the notice of a grant award of federal, state or private funds, and include an approved budget and an official notice of the grant award from the funding agency.

(b) Upon receipt of an application to receive funds to match federal funds from one of the funding agencies identified in K.S.A. 2015 Supp. 74-99b87, and amendments thereto, the authority shall determine the eligibility for matching funds based on a finding that the bioscience research will have economic or commercial value to the state.

(c) The authority shall promptly review applications for matching funds for consistency with this act.

(d) The board shall ensure that no commitments for matching funds shall be made in excess of funds available for any given year.

History: L. 2004, ch. 112, § 45; July 1.



74-99b86 Same; use of funds; multi-year grants.

74-99b86. Same; use of funds; multi-year grants. (a) The matching funds authorized by this act are to be used to attract federal funds to the state for bioscience research and to create endowment-funded positions for bioscience faculty, research positions and scientists at bioscience research institutions.

(b) The board may approve multi-year bioscience research grants.

History: L. 2004, ch. 112, § 46; July 1.



74-99b87 Same; criteria for use of funds.

74-99b87. Same; criteria for use of funds. Funds used under the provisions of this act shall adhere to the following criteria:

(a) Be used for the purposes of matching an approved grant from a federal agency, including, without limitation, any of the following:

(1) The national science foundation;

(2) the national institutes of health;

(3) the department of agriculture;

(4) the environmental protection agency;

(5) the department of education;

(6) the national aeronautics and space administration;

(7) the department of energy;

(8) the department of defense;

(9) the department of homeland security;

(10) the department of transportation; and

(11) the department of commerce.

(b) Proposals for federal funds that contain a specific state or federal match requirement, for the purposes of this act, shall not be matched at a rate of more than 50%, except that any portion of the match over 50% may be borne by the bioscience research institution;

(c) proposals for federal funds that do not contain a specific state or federal match requirement, for the purposes of this article, shall not be matched at a rate of more than 10%, provided that the state share is matched dollar for dollar by the college or bioscience research institution for a combined match of not more than 20%, except that any portion of the match over 20% may be borne by the bioscience research institution; and

(d) a state financial match requirement of at least $20,000 for equipment matching and at least $50,000 for research project matching.

History: L. 2004, ch. 112, § 47; July 1.



74-99b88 Same; report required.

74-99b88. Same; report required. The authority shall present a report on the use of funds from the bioscience research matching fund by April 1 of each even-numbered year to the governor's office and the Kansas legislature.

History: L. 2004, ch. 112, § 48; July 1.



74-99b89 Same; authority to establish guidelines.

74-99b89. Same; authority to establish guidelines. The authority has the authority to establish guidelines by which eligible bioscience research  institutions may receive funds from the bioscience research matching fund.

History: L. 2004, ch. 112, § 49; July 1.






Article 99c KANSAS CENTER FOR ENTREPRENEURSHIP

74-99c01 Citation of act.

74-99c01. Citation of act. K.S.A. 2015 Supp. 74-99c01 through 74-99c11, and amendments thereto, shall be known and may be cited as the center for entrepreneurship act.

History: L. 2004, ch. 112, § 55; July 1.



74-99c02 Definitions.

74-99c02. Definitions. As used in this act, unless the context clearly requires otherwise:

(a) "Banking industry" means banks, savings and loan associations and credit unions;

(b) "contribution" means and includes the donation of cash or property other than used clothing in an amount or value of $250 or more. Contributions shall be valued as follows:

(1) Stocks and bonds contributed shall be valued at the stock market price on the date of transfer;

(2) personal property items contributed shall be valued at the lesser of the item's fair market value or cost to the donor and may be inclusive of costs incurred in making the contribution. Such value shall not include sales tax;

(3) contributions of real estate are allowable for credit only when title of such real estate is in fee simple absolute and is clear of any encumbrances; and

(4) the amount of credit allowable shall be based upon the lesser of two current independent appraisals conducted by state licensed appraisers;

(c) "center" means the Kansas center for entrepreneurship;

(d) "department" means the department of commerce;

(e) "distressed community" means an area in which 20% or more of the population of all ages for each census tract located within the area has an income below poverty level as reported in the most recently completed decennial census published by the United States bureau of the census;

(f) "fund" means the Kansas community entrepreneurship fund;

(g) "contributor" means a person or entity making  a contribution to the Kansas center for entrepreneurship;

(h) "Kansas business" means any business owned by an individual, any partnership, association or corporation domiciled in Kansas, or any corporation, even if a wholly owned subsidiary of a foreign corporation, that does business primarily in Kansas or does substantially all of its production in Kansas;

(i) "member" means a member of the board of directors;

(j) "qualified entrepreneur" means an entrepreneur who has exhibited a financial commitment to the business or who has proven business experience or who possesses either a bachelor or master of business administration degree or who has completed course work as directed by the Kansas center for entrepreneurship that certifies the individual as a qualified entrepreneur;

(k) "regional and community organization" means a not-for-profit organization properly organized under Kansas statutes to provide funds to start-up entrepreneurs through loans, grants or agreements with financial institutions;

(l) "rural community" means any city having a population of fewer than 50,000 or except as otherwise provided, any unincorporated area. Unincorporated areas within any county having a population of more than 100,000 are not eligible;

(m) "secretary" means the secretary of the department of commerce; and

(n) "seed capital" means financing that is provided for the development, refinement and commercialization of a product, process or innovation whether for the startup of a new firm, the expansion or the restructuring of a small firm.

History: L. 2004, ch. 112, § 56; L. 2006, ch. 201, § 2; July 1.



74-99c03 Creation and operation of center; board of directors, term, meetings, compensation, duties.

74-99c03. Creation and operation of center; board of directors, term, meetings, compensation, duties. (a) There is hereby created a body politic and corporate to be known as the Kansas center for entrepreneurship. The secretary of commerce, after consulting with the board of directors, shall enter into a contractual agreement for the operation of the center. The center's exercise of all the rights, powers and privileges conferred by this act and shall be deemed and held to be the performance of an essential government function.

(b) The center shall be governed by a board of 10 directors. The board of directors shall be appointed by the secretary of commerce and shall be comprised of individuals who have demonstrated entrepreneurial success, including one member from each of the following organizations:

(1) Three at-large entrepreneurs,

(2) an agricultural entrepreneur knowledgeable in biosciences,

(3) banking industry,

(4) travel/tourism industry,

(5) enterprise facilitation,

(6) Kansas chamber of commerce and industry,

(7) Kansas small business development centers, and

(8) national federation of independent businesses.

(c) (1) Members shall serve for a term of four years and until such members' successors are appointed, except that, of the members first appointed, three shall serve for a term of two years, three shall serve for a term of three years and two shall serve for a term of four years.

(2) In case of a vacancy by a member, a successor shall be appointed in like manner and subject to the same qualifications and conditions as the original appointment of the member creating the vacancy and shall serve the remainder of the unexpired portion of the term.

(d) The secretary of commerce shall organize and schedule the first meeting of the board, at which time the board shall choose a chairperson and may appoint committees from its members as necessary.

(e) The board of directors shall meet at least four times a year and at such other times as it deems appropriate or upon call of the chairperson or upon the written request of a majority of the members of the board.

(f) Members of the board of directors attending board meetings or committee meetings thereof authorized by the center, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223, and amendments thereto.

(g) Members of the board of directors, in their dealings with enterprises that may receive financing through the corporation, shall declare any potential conflict of interest and abstain from voting prior to taking any actions relating to that transaction.

(h) The board of directors shall hold all board meetings within the state of Kansas.

(i) Members of the board of directors may serve multiple terms.

(j) A member appointed to the board of directors may be removed by the secretary for cause, stated in writing, after a hearing thereon.

(k) A majority of the total voting membership of the board shall constitute a quorum for meetings. The board may act by a majority of those at any meeting where a quorum of the board is present.

(l) Before assuming office, each person appointed as a member of the board of directors shall complete and file with the office of the secretary of state a statement containing the information required in a statement of substantial interest pursuant to K.S.A. 46-247, and amendments thereto.

(m) The board of directors shall:

(1) Consult with and make a recommendation to the secretary concerning the awarding of the contract for the Kansas center for entrepreneurship;

(2) make recommendations to the Kansas center for entrepreneurship regarding its policies and procedures;

(3) review and evaluate the Kansas center for entrepreneurships' annual report in light of this act's purpose, policy and procedures and current economic conditions, and, report its conclusions and recommendations to the secretary and the center;

(4) advise the secretary regarding any matter of impropriety involving the Kansas center for entrepreneurship of which it becomes aware; and

(5) carry out any other advisory or oversight function the secretary deems necessary to fulfill and further the purpose and intent of this act.

History: L. 2004, ch. 112, § 57; L. 2011, ch. 104, § 42; July 1.



74-99c04 Purpose and duties.

74-99c04. Purpose and duties. (a) The purpose of the Kansas center for entrepreneurship is to enhance the quality of life for citizens of this state by providing increased availability of an accessibility to capital, particularly at the seed capital investment stage, encouraging wealth creation through new jobs that increase the wage base promoting new business development and encouraging individuals to invest in the Kansas center for entrepreneurship and to assist regional and community organizations in providing seed funding for entrepreneurs. The Kansas center for entrepreneurship shall:

(1) Create and review policies that support and grow traditional corporate, government, nonprofit and university entrepreneurs in Kansas;

(2) serve as the central portal for entrepreneurs seeking business assistance and financing options in Kansas by providing a seamless resource center clearinghouse and referral source, to include establishment of a website and a toll free telephone number;

(3) lead collaborative efforts between education, research and outreach services to serve potential entrepreneurs across the state;

(4) manage the center's interest-bearing accounts and develop policies and procedures to assure that moneys in such accounts are distributed to qualified entrepreneurs;

(5) organize a summit to recommend policy to foster an economic climate conducive to the development of an agricultural bioscience industry;

(6) work with the board of regents and Kansas board of education to create training and coursework in entrepreneurship for dissemination to elementary, secondary and vocational-technical schools, community colleges and universities; and

(7) prepare an annual report to the governor and the legislature detailing the operational and fund activity of the center and recommending a legislative agenda that will encourage growth in entrepreneurship.

(b) The Kansas center for entrepreneurship shall have all the powers necessary to achieve its purposes including the power to make contracts and execute all instruments necessary or convenient for carrying out its business.

History: L. 2004, ch. 112, § 58; L. 2007, ch. 179, § 30; July 1.



74-99c05 Funding of center; awarding of funds by center to other organizations; authority to contract and receive donations; annual financial report.

74-99c05. Funding of center; awarding of funds by center to other organizations; authority to contract and receive donations; annual financial report. (a) The state shall provide an annual appropriation to fund the salaries and operating expenses of the center, as well as research and evaluation activities conducted at the request of the executive or legislative branches. Private funds and other funds may be raised to support the center in fulfillment of its purposes and duties.

(b) The center may carry out the purposes of this act by awarding funds to regional and community organizations that provide seed capital to qualified entrepreneurs with an emphasis on those located in distressed and rural communities, as defined in K.S.A. 2015 Supp. 74-99c02, and amendments thereto. The center may use up to 10% of its balance as of July 1 each year to administer the center. Awards of the remainder of the funds shall be made on a competitive basis.

(c) The Kansas center for entrepreneurship is authorized to enter into contracts with, and to receive donations, contributions and grants from individuals, corporations, private foundations and other governmental and non-governmental entities in fulfilling its purposes and duties. It may also receive in-kind contributions in the form of personnel, services, equipment or other items of value.

(d) An annual financial report shall be made to the board of directors which itemizes and accounts for the receipt and expenditure of all state and non-state funds and contributions received.

History: L. 2004, ch. 112, § 59; L. 2006, ch. 201, § 3; July 1.



74-99c07 Annual report of economic development activity; audit of center.

74-99c07. Annual report of economic development activity; audit of center. (a) The Kansas center for entrepreneurship shall transmit annually to the governor, the secretary, the standing committee on commerce in the senate and the standing committee on commerce, labor and economic development in the house of representatives a report stating what tax credits have been issued during the preceding year and based on information provided by the regional or local community seed capital fund or economic development agency, describing the following: (1) The manner in which the purpose, as described in this act, has been carried out; (2) the total grants given to community seed capital funds or economic development agencies during the preceding year and cumulatively since the inception of this act; (3) the number of companies and jobs created or preserved by the grants given under this act and their location; and (4) an estimate of the multiplier effect on the Kansas economy of the grants made pursuant to this act.

(b) The center shall be subject to an audit by the legislative division of post audit.

History: L. 2004, ch. 112, § 61; L. 2012, ch. 65, § 26; L. 2013, ch. 134, § 20; July 1.



74-99c08 Officers and employees not state employees; compensation and travel expenses.

74-99c08. Officers and employees not state employees; compensation and travel expenses. (a) Officers and employees of the Kansas center for entrepreneurship shall not be considered state employees, as such term is defined in any other statute or regulation, and shall be paid from appropriations to the center and moneys allocated in K.S.A. 2015 Supp. 74-99c05, and amendments thereto, for salaries and operating expenses. Subject to policies established by the Kansas center for entrepreneurship, the president of the Kansas center for entrepreneurship or the president's designee shall be authorized to approve all travel and travel expenses of such officers and employees.

(b) Nothing in this act or the act of which it is amendatory shall be construed as placing any officer of the Kansas center for entrepreneurship in the classified service under the Kansas civil service act.

History: L. 2004, ch. 112, § 62; L. 2007, ch. 179, § 31; July 1.



74-99c09 Money received by center; center subject to audit; tax credits authorized for donations, limitations, administration; criteria for fund distributions.

74-99c09. Money received by center; center subject to audit; tax credits authorized for donations, limitations, administration; criteria for fund distributions. (a) Any money received by the center from any source shall be maintained in interest-bearing accounts in Kansas banks or Kansas savings and loan associations. Any accounts so maintained shall be administered by the center for entrepreneurship under guidelines developed and implemented by the center and approved by the secretary of commerce.

(b) The Kansas center for entrepreneurship shall be subject to audit by the legislative division of post audit in accordance with the provisions of the legislative post audit act.

(c) A credit against the tax imposed by the Article 32, Chapter 79 of the Kansas Statutes Annotated on the Kansas taxable income of a contributor and against the tax imposed by K.S.A. 40-252, and amendments thereto, shall be allowed for a contribution to the Kansas center for entrepreneurship. The credit shall be a total maximum amount equal to 75% of a contributor's donation to the Kansas center for entrepreneurship, subject to the limitation set forth. This tax credit may be used in its entirety in the taxable year in which the contribution is made. The provisions of this section shall be applicable to all taxable years beginning after December 31, 2004. If the amount by which that portion of the credit allowed by this section exceeds the contributor's liability in any one taxable year, the remaining portion of the credit may be carried forward until the total amount of the credit is used. If the contributor is a corporation having an election in effect under subchapter S of the federal internal revenue code or a partnership, the credit provided by this section shall be claimed by the shareholders of these corporations or the partners of a partnership in the same manner as these shareholders or partners account for their proportionate shares of the income or loss of these corporations or partnerships.

(d) The secretary of revenue shall not allow tax credits of more than $50,000 that are attributable to an individual contributor in the Kansas center for entrepreneurship each year. In no event shall the total amount of tax credits allowed under this section exceed $2,000,000 for any one fiscal year, except that for fiscal year 2011, the total amount of credits allowed under this section shall not exceed $1,800,000.

(e) The Kansas center for entrepreneurship, along with the department, shall develop a system for application for registration of an authorization of tax credits authorized pursuant to this act and shall control distribution of all tax credits to contributors pursuant to this act. The Kansas center for entrepreneurship, along with the department, shall also develop rules for the administration of and disbursements from its accounts.

(f) The Kansas center for entrepreneurship shall distribute funds to regional or local community seed capital funds or economic development agencies based on the following criteria: (1) The organization can provide a 40% match; (2) the organization provides a plan that assures funds will be used as seed capital for qualified entrepreneurs; (3) the funds will be used in a distressed or rural community; or (4) other criteria as deemed necessary by the Kansas center for entrepreneurship.

History: L. 2004, ch. 112, § 63; L. 2006, ch. 201, § 4; L. 2010, ch. 123, § 3; Apr. 29.



74-99c11 Severability clause.

74-99c11. Severability clause. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2004, ch. 112, § 65; July 1.






Article 99d KANSAS ELECTRIC TRANSMISSION AUTHORITY

74-99d01 Title of act; purpose.

74-99d01. Title of act; purpose. (a) K.S.A. 2015 Supp. 74-99d01 through 74-99d13, and amendments thereto, may be cited as the Kansas electric transmission authority act.

(b) The purpose for which the Kansas electric transmission authority is created is to further ensure planning and reliable operation of the integrated electrical transmission system, diversify and expand the Kansas economy and facilitate the delivery and utilization of Kansas energy through improvements in the state's electric transmission infrastructure and related policy initiatives.

History: L. 2005, ch. 169, § 1; L. 2014, ch. 24, § 1; July 1.



74-99d02 Definitions.

74-99d02. Definitions. As used in the Kansas electric transmission authority act:

(a) "Authority" means the Kansas electric transmission authority created by this act.

(b) "Board" means the board of directors of the authority.

(c) "Transmission facilities" means electric transmission facilities or related supporting infrastructure, including any interests therein, or both.

History: L. 2005, ch. 169, § 2; Apr. 21.



74-99d03 Creation of authority; board of directors.

74-99d03. Creation of authority; board of directors. (a) There is hereby created a body politic and corporate to be known as the Kansas electric transmission authority. The authority is hereby constituted a public instrumentality and the exercise by the authority of the powers conferred by this act in the construction, operation and maintenance of electric transmission projects shall be deemed and held to be the performance of an essential governmental function.

(b) (1) The authority shall be governed by a board of directors consisting of nine members.

(2) Five members shall be appointed by the governor, subject to confirmation by the senate as provided by K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed to the board shall exercise any power, duty or function as a member of the board until confirmed by the senate. The terms of members first appointed to the board shall be as follows: One shall be appointed for a term expiring the third March 15 following appointment and one for a term expiring the fourth March 15 following appointment. Thereafter, members shall be appointed for terms of four years and until their successors are appointed and confirmed. All persons appointed by the governor and serving as members shall be qualified voters of the state of Kansas with special knowledge, as evidenced by college degrees or courses, or with at least five years' experience in managerial positions, in the field of electric transmission or energy infrastructure development. Not more than three of the members appointed by the governor shall be members of the same political party. A person appointed by the governor to fill a vacancy on the board shall be appointed to serve for the unexpired term. A member appointed to the board by the governor shall be eligible for reappointment. A member of the board appointed by the governor may be removed by the governor for misfeasance, malfeasance or willful neglect of duty, but only after reasonable notice and a public hearing conducted in accordance with the provisions of the Kansas administrative procedure act.

(3) The following shall be ex officio of the board: The chairperson and ranking minority member of the senate standing committee on utilities or its successor and the chairperson and ranking minority member of the house standing committee on utilities or its successor. Members ex officio shall be entitled to vote and participate as full members of the board.

(c) Each member of the board, before entering upon the member's duties, shall take and subscribe an oath or affirmation as required by law.

(d) Members of the board attending meetings of the board, or attending a subcommittee meeting thereof authorized by the board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

History: L. 2005, ch. 169, § 3; L. 2014, ch. 24, § 2; July 1.



74-99d04 Board of directors; organization; meetings; application of open meetings act.

74-99d04. Board of directors; organization; meetings; application of open meetings act. (a) The board shall elect annually from among its members a chairperson, vice-chairperson and secretary. Five members of the board shall constitute a quorum and the affirmative vote of five members shall be necessary for any action taken by the board. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board.

(b) Notwithstanding any provision of K.S.A. 75-4317 et seq., and amendments thereto, in the case of the authority, discussion, consideration and action on any of the following may occur in executive session when in the opinion of the board disclosure of the items would be harmful to the competitive position of third parties or to the security of transmission facilities:

(1) Proprietary information gathered by or in the possession of the authority from third parties pursuant to a promise of confidentiality;

(2) information regarding the location of transmission facilities and security measures that protect such facilities; or

(3) information which is related to transmission capacity or availability and is not otherwise available to all electric energy market participants.

(c) Notwithstanding any provision of this section to the contrary, the authority may claim the benefit of any other exemption to the Kansas open meetings act listed in K.S.A. 75-4317 et seq., and amendments thereto.

History: L. 2005, ch. 169, § 4; L. 2014, ch. 24, § 3; July 1.



74-99d05 Same; records; audit; application of open records act.

74-99d05. Same; records; audit; application of open records act. (a) All resolutions and orders of the board shall be recorded and authenticated by the signature of the secretary or a person designated by the secretary. The book of resolutions, orders, minutes of open meetings, annual reports and annual financial statements of the authority shall be public records as defined by K.S.A. 45-215 et seq., and amendments thereto. All public records shall be subject to regular audit as provided in K.S.A. 46-1106, and amendments thereto.

(b) Notwithstanding any provision of K.S.A. 45-215 et seq., and amendments thereto, to the contrary, the following records of the authority shall not be subject to the provisions of the Kansas open records act when in the opinion of the board disclosure of the information in the records would be harmful to the competitive position of third parties or to the security of transmission facilities:

(1) Proprietary information gathered by or in the possession of the authority from third parties pursuant to a promise of confidentiality;

(2) information regarding the location of transmission facilities and security measures that protect such facilities; or

(3) information which is related to transmission capacity or availability and is not otherwise available to all electric energy market participants.

(c) Notwithstanding any provision of this section to the contrary, the authority may claim the benefit of any other exemption to the Kansas open records act listed in K.S.A. 45-215 et seq., and amendments thereto.

History: L. 2005, ch. 169, § 5; Apr. 21.



74-99d06 Board of directors, employees, agents, advisors; conflicts of interest.

74-99d06. Board of directors, employees, agents, advisors; conflicts of interest. (a) Any member of the board and any employee, other agent or advisor of the authority, who has a direct or indirect interest in any contract or transaction with the authority, shall disclose such interest to the authority in writing. Such interest shall be set forth in the minutes of the authority. No board member, employee or other agent or advisor having such interest shall participate on behalf of the authority in the authorization of any such contract or transaction.

(b) All members of the board shall file a written statement pursuant to K.S.A. 46-247 et seq., and amendments thereto, regarding any substantial interests within the meaning of K.S.A. 46-229, and amendments thereto, that each board member may hold.  Any employee, other agent or advisor of the authority who has a substantial interest in any contract or transaction with the authority within the meaning of K.S.A. 46-229, and amendments thereto, shall file a written statement of substantial interest pursuant to K.S.A. 46-247 et seq., and amendments thereto.

History: L. 2005, ch. 169, § 6; Apr. 21.



74-99d07 General powers of authority; annual report; termination of authority.

74-99d07. General powers of authority; annual report; termination of authority. (a) Except as otherwise provided by this act, the authority shall have all the powers necessary to carry out the purposes and provisions of this act, including, without limitation:

(1) Having the duties, privileges, immunities, rights, liabilities and disabilities of a body corporate and a political instrumentality of the state;

(2) having perpetual existence and succession;

(3) adopting, having and using a seal and altering the same at its pleasure;

(4) suing and being sued in its own name;

(5) adopting bylaws for the regulation of its affairs and the conduct of its business;

(6) adopting such rules and regulations as the authority deems necessary for the conduct of the business of the authority;

(7) employing consulting engineers, attorneys, accountants, construction and financial experts, superintendents, managers and such other employees and agents as the authority deems necessary and fixing the compensation thereof;

(8) making and executing all contracts and agreements necessary or incidental to the performance of the authority's duties and the execution of the authority's powers under this act;

(9) receiving and accepting from any federal agency grants, or any other form of assistance, for or in aid of the planning, financing, construction, development, acquisition or ownership of any property, structures, equipment, facilities and works of public improvement necessary or useful for the accomplishment of the purposes for which the authority was created and receiving and accepting aid or contributions from any source of either money, property, labor or other things of value, to be held, used and applied only for the purposes for which such grants and contributions may be made;

(10) borrowing funds to carry out the purposes of the authority and mortgaging and pledging any lease or leases granted, assigned or subleased by the authority;

(11) purchasing, leasing, trading, exchanging or otherwise acquiring, maintaining, holding, improving, mortgaging, selling, leasing and disposing of personal property, whether tangible or intangible, and any interest therein; and purchasing, leasing, trading, exchanging or otherwise acquiring real property or any interest therein, and maintaining, holding, improving, mortgaging, leasing and otherwise transferring such real property, so long as such transactions do not conflict with the mission of the authority as specified in this act;

(12) depositing any moneys of the authority in any banking institution within or without the state or in any depository authorized to receive such deposits, one or more persons to act as custodians of the moneys of the authority, to give surety bonds in such amounts in form and for such purposes as the board requires;

(13) recovering its costs through tariffs of the southwest power pool regional transmission organization, or its successor, and, if all costs are not recovered through such tariffs, through assessments against all electric public utilities, electric municipal utilities and electric cooperative utilities receiving benefits of the construction or upgrade and having retail customers in this state. Each such utility's assessment shall be based on the benefits the utility receives from the construction or upgrade, as determined by the state corporation commission upon application by the authority. In determining allocation of benefits and costs to utilities, the commission may take into account funding and cost recovery mechanisms developed by regional transmission organizations and shall take into account financial payments by transmission users and approved by the federal energy regulatory commission or regional transmission organization. Each electric public utility shall recover any such assessed costs from the utility's customers in a manner approved by the commission and each electric municipal or cooperative utility shall recover such assessed costs from the utility's customers in a manner approved by the utility's governing body;

(14) participating in and coordinating with the planning activities of the southwest power pool regional transmission organization, or its successor, and adjoining regional transmission organizations, or their successors;

(15) participating in and coordinating with the planning activities of the southwest power pool regional reliability organization, or its successor, and adjoining regional reliability organizations, or their successors;

(16) establish and charge reasonable fees, rates, tariffs or other charges, unless costs are recoverable under paragraph (13), for the use of all facilities owned, financed or administered by it and for all services rendered by it, and, if all costs are not recovered under paragraph (13), such costs shall be recovered through assessments against any entity or entities requesting use of facilities owned, financed or administered by the authority or for all requested services provided by the authority, or both; and

(17) create an electric transmission advisory council, all members of which shall be reviewed annually and serve at the pleasure of the authority.

(b) On or before the first day of the regular legislative session each year, the authority shall submit to the governor and to the legislature a written report of the authority's activities for the preceding fiscal year. Such report shall include the report of any audit conducted pursuant to K.S.A. 2015 Supp. 74-99d10, and amendments thereto, of the preceding fiscal year.

(c) The authority shall continue until terminated by law. No such law terminating the authority shall take effect while the authority has bonds, debts or obligations outstanding unless adequate provision has been made for the payment or retirement of such bonds, debts or obligations. Upon dissolution of the authority, all property, funds and assets thereof shall be disposed of as provided by law.

History: L. 2005, ch. 169, § 7; L. 2007, ch. 55, § 1; L. 2009, ch. 141, § 29; L. 2014, ch. 24, § 4; July 1.



74-99d08 Authority not subject to state regulation, exception; eminent domain power; statutory benefits, application; entry of authority and agents on lands and waters.

74-99d08. Authority not subject to state regulation, exception; eminent domain power; statutory benefits, application; entry of authority and agents on lands and waters. (a) The authority shall not be subject to supervision or regulation by the state corporation commission, except that the authority shall be construed to be a public utility subject to the jurisdiction of the state corporation commission with regard to wire stringing and transmission line siting pursuant to K.S.A. 66-183 and 66-1,177 et seq., and amendments thereto.

(b) The authority may exercise the power of eminent domain in the manner provided by the laws of this state for the exercise of such power by corporations constructing, upgrading or repairing electric transmission facilities.

(c) Except as otherwise provided by this act, the authority shall be entitled to all statutory benefits available to corporations constructing, upgrading or repairing electric transmission lines.

(d) The authority and its authorized agents and employees may enter upon any lands, waters and premises in the state for the purpose of making surveys, soundings, drillings and examinations as the authority may deem necessary or convenient for the purposes of this act. Such entry shall not be deemed a trespass or an entry under any condemnation proceedings which may be then pending. The authority shall make reimbursement for any actual damage resulting to such lands, waters and premises as a result of entry or activities authorized by this section.

History: L. 2005, ch. 169, § 8; Apr. 21.



74-99d10 Audits, direction of legislative post audit committee; costs.

74-99d10. Audits, direction of legislative post audit committee; costs. (a) The accounts and transactions of the authority shall be subject to such financial compliance and other audits as directed by the legislative post audit committee, in the manner provided for audits of state agencies pursuant to the legislative post audit act. The auditor to conduct the audit work shall be determined in the manner provided by K.S.A. 46-1122, and amendments thereto. If the legislative post audit committee determines that a firm, as defined by K.S.A. 46-1112, and amendments thereto, is to perform all or part of such audit work, such firm shall be selected and shall perform such audit work in the manner provided by K.S.A. 46-1123, and amendments thereto, and K.S.A. 46-1125 through 46-1127, and amendments thereto.

(b) The post auditor shall compute the cost of providing an audit pursuant to this section. If the audit is conducted by the division of post audit, such cost shall be subject to review and approval by the post audit committee. If the audit is conducted by a firm, as defined by K.S.A. 46-1112, and amendments thereto, such cost shall be subject to review and approval by the contract audit committee established by K.S.A. 46-1120, and amendments thereto. Upon approval of the cost by the appropriate committee, the authority shall reimburse the division of post audit for such amount.

History: L. 2005, ch. 169, § 10; Apr. 21.



74-99d11 Tax exemptions.

74-99d11. Tax exemptions. (a) The authority shall be exempt from all tax under the Kansas state income tax act.

(b) Purchases by the authority shall not be subject to sales or use tax under subsection (b) of K.S.A. 79-3606 et seq., K.S.A. 79-3601 et seq. or K.S.A. 79-3701 et seq., and amendments thereto.

(c) Transmission facilities owned by the authority shall be exempt from general ad valorem taxes to the same extent that such facilities would be exempt from such taxes if owned by a private entity.

History: L. 2005, ch. 169, § 11; Apr. 21.



74-99d12 Cooperation and assistance of state and local agencies.

74-99d12. Cooperation and assistance of state and local agencies. (a) All agencies of the state and political subdivisions of the state shall make such surveys, reports and investigations and shall furnish records and information and other assistance and advice as may be required by the authority. The authority shall reimburse such agencies and political subdivisions for the actual costs thereof.

(b) All political subdivisions and public agencies of the state, notwithstanding any contrary provision of law, are hereby authorized and empowered to lease, lend, grant or convey to the authority, at its request, upon such terms and conditions as such political subdivisions or agencies deem reasonable and fair, and without the necessity for any advertisement, order of court or other action or formality, other than the regular and formal action of the authorities concerned, any real property which may be necessary or convenient to the effectuation of the authorized purposes of the authority.

History: L. 2005, ch. 169, § 12; Apr. 21.



74-99d13 Appropriation or transfer of state general fund moneys constitutes loan.

74-99d13. Appropriation or transfer of state general fund moneys constitutes loan. (a) Any appropriation or transfer of state general fund moneys for the operation of the Kansas electric transmission authority and other expenses incurred pursuant to this act shall be considered a loan and shall be repaid with interest to the state general fund in one payment not later than 120 months from the effective date of the appropriation or transfer of such general fund moneys. Such loan shall not be considered an indebtedness or debt of the state within the meaning of section 6 of article 11 of the constitution of the state of Kansas. Such loan shall bear interest at a rate equal to the rate prescribed by K.S.A. 75-4210, and amendments thereto, for inactive accounts of the state effective on the first day of the month during which the appropriation or transfer takes effect.

(b) At the time of repayment of a loan pursuant to subsection (a), the chairman of the board shall certify to the director of accounts and reports the amount to be repaid and any interest due thereon. Upon receipt of such certification, the director of accounts and reports shall promptly credit or transfer the amount certified from accounts of the authority to the state general fund.

History: L. 2005, ch. 169, § 13; Apr. 21.



74-99d14 Specific powers; limitations.

74-99d14. Specific powers; limitations. (a) Subject to the provisions of this act, the authority shall have the power to:

(1) Plan, finance, construct, develop, acquire, own, dispose of, contract for maintenance of and contract with electric public utilities, electric cooperative utilities or electric municipal utilities for operation of transmission facilities of the authority and any real or personal property, structures, equipment or facilities necessary or useful for the accomplishment of the purposes for which the authority was created, including the obtaining of permits and the acquisition of rights of way; and

(2) participate in partnerships or joint ventures with individuals, corporations, governmental bodies or agencies, partnerships, associations or other entities to facilitate any activities or programs consistent with the public purpose and intent of this act, including partnerships or joint ventures for the purpose of financing all or any portion of a project pursuant to subsection (a)(2) of K.S.A. 2015 Supp. 74-99d09, and amendments thereto.

(b) (1) Except as otherwise provided in this act, the authority shall not exercise any of the rights or powers granted to it in this section, if private entities are performing the acts, are constructing or have constructed the facilities or are providing the services contemplated by the authority and such private entities are willing to finance and own new infrastructure to meet an identified need and market.

(2) Prior to exercising any rights or powers granted to it in this section, the authority shall publish once in the Kansas register, and once in a newspaper and trade magazine in the area where the facilities or services are contemplated, a notice describing the acts, facilities or services contemplated by the authority and stating that private entities willing and able to perform the acts, finance and own and construct the facilities or provide the services described in the notice shall have a period of 90 days after the date of publication of the notice in the Kansas register within which to notify the authority of intention and ability to perform the acts, finance and construct the facilities or provide the services described in the notice. In the absence of notification by a private entity, the authority may proceed to perform the acts, construct the facilities or provide the services originally contemplated. If a private entity has given notice of intention to perform the acts, finance and construct the facilities or provide the services contemplated by the authority, the authority may proceed to perform the acts, construct the facilities or provide the services originally contemplated if the private entity fails to commence performance within 180 days after the date of notification of the authority of its intention. Actions deemed to constitute commencement of performance of the acts, construction of the facilities or provision of the services within the required time shall include, but not be limited to, holding of public meetings on siting of facilities, acquisition of land or commencement of proceedings for condemnation of land, application to acquire any federal, state, local or private permits, certificates or other authorizations or approvals necessary to perform the acts, construct the facilities or provide the services.

(3) Notwithstanding commencement of performance of the acts, construction of the facilities or provision of the services by a private entity, if the authority is not satisfied with subsequent progress in performance of the acts, construction of the facilities or provision of the services, the authority may again give notice as provided in subsection (b)(2) with respect to completion of performance of the acts, construction of the facilities or provision of the services. In the absence of notification by a private entity willing and able to complete performance of the acts, construction of the facilities or provision of the services, the authority may proceed to complete performance. If a private entity has given notice of intention to complete performance, the authority may proceed to perform the acts, construct the facilities or provide the services if the private entity fails to complete performance within 180 days after the date of notice by the entity.

(c) The authority shall not operate or maintain transmission facilities.

(d) The authority shall exercise the rights and powers granted to it in this act only with respect to transmission facilities which the southwest power pool regional transmission organization, or its successor, has determined are compatible with plans adopted by such organization and, for electric transmission lines with an operating voltage of 60 kilovolts or more, which have been approved by such organization.

History: L. 2007, ch. 55, § 2; L. 2008, ch. 26, § 1; L. 2009, ch. 141, § 30; May 28.






Article 99f KANSAS ONE MAP ACT

74-99f01 Kansas one map act.

74-99f01. Kansas one map act. K.S.A. 2015 Supp. 74-99f01 through 74-99f09, and amendments thereto, may be known and cited as the Kansas one map act.

History: L. 2012, ch. 174, § 1; June 7.



74-99f02 Kansas one map act; purpose.

74-99f02. Kansas one map act; purpose. Kansas one map requires the implementation of an overall Kansas land and geographic resources program through the use of a geographic information system which requires cooperative methods for development and maintenance of spatial data between state and local governments in Kansas.

History: L. 2012, ch. 174, § 2; June 7.



74-99f03 Definitions.

74-99f03. Definitions. As used in K.S.A. 2015 Supp. 74-99f02 through 74-99f09, and amendments thereto, unless the context shows otherwise:

(a) "Board" means the Kansas geographic information systems policy board.

(b) "Geographic information" means data and datasets containing location information including, but not limited to, remotely sensed imagery, global positioning systems files, geospatially referenced computer-aided design files, digital cartographic products, spatially enabled databases, and geospatial datasets locating and describing features and their attributes on, above or under the earth.

(c) "Geographic information systems" or "GIS" is an information system capable of capturing, integrating, storing, editing, analyzing, managing, sharing and displaying geographic information. A GIS involves computer hardware, software, networks and applications, as well as the people to operate, develop, administer and use them.

(d) "Spatial data" is also known as geospatial data or geographic information and means the data or information that identifies the geographic location of features and boundaries on earth, such as natural or constructed features, oceans and more. Spatial data is usually stored as coordinates and topology and is data that can be mapped. Spatial data is often accessed, manipulated or analyzed through geographic information systems (GIS).

History: L. 2012, ch. 174, § 3; June 7.



74-99f04 Geographic information systems policy board; composition.

74-99f04. Geographic information systems policy board; composition. (a) There is hereby established the Kansas geographic information systems policy board within the office of information technology services.

(b) The board shall consist of 23 members:

(1) The governor shall appoint 11 members as follows: Five representatives of local government, including cities, counties or local government consortia of cities, counties, non-profit and private sector enterprises. Such members may include, but are not limited to, representatives from city and county commissions or planning councils, tribal government, law enforcement, county clerks, county appraisers and emergency planning divisions; two representatives of the board of regents institutions; and two executives representing the private sector. Members from the private sector may include, but are not limited to, representatives from the trucking industry, utilities, telecommunications, publishers, agriculturalists, oil and gas industry, chambers of commerce, aircraft and auto industry and the banking community; and two representatives from relevant statewide businesses or professional organizations, such as statewide associations of groundwater management districts, emergency planning, law enforcement, licensed surveyors and other relevant technical professions or agriculture-related businesses.

(2) The remaining 12 members shall be:

(A) The executive chief information technology officer of the office of information technology services or such officer's designee;

(B) the director of the Kansas water office or such director's designee;

(C) the state biologist of the Kansas biological survey or the state biologist's designee;

(D) the state geologist of the Kansas geological survey or the state geologist's designee;

(E) the executive director of the Kansas historical society or such executive director's designee;

(F) the secretary of agriculture or such secretary's designee;

(G) the secretary of health and environment or such secretary's designee;

(H) the director of legislative research of the legislative research department or such director's designee;

(I) the secretary of revenue or such secretary's designee;

(J) the secretary of transportation or such secretary's designee;

(K) the state librarian or such librarian's designee; and

(L) the executive director of the information network of Kansas or such executive director's designee.

(c) Members appointed by the governor under subsection (b)(1) shall be appointed for a four-year term and until such member's successors are appointed and qualified, except as provided in subsection (d). Members not appointed by the governor under subsection (b)(1) shall serve consistent with their terms of office, employment or appointment.

(d) The governor may remove a member from the board for lack of attendance or lack of participation.

(e) The governor shall select a chairperson and vice-chairperson from among the members of the board who shall serve as chairperson and vice-chairperson at the discretion of the governor. The board may elect other officers among its members and may establish any committees deemed necessary to discharge its duties.

(f) Board members shall not receive compensation, subsistence allowance, mileage or associated expenses from the state. Officers or employees of state agencies who serve on the board shall be authorized to serve on the board as part of their duties.

History: L. 2012, ch. 174, § 4; June 7.



74-99f05 Geographic information systems policy board; duties.

74-99f05. Geographic information systems policy board; duties. The board shall:

(a) Establish public and private partnerships throughout Kansas to maximize value, minimize cost and avoid redundant activities in the development and implementation of geographic information systems;

(b) foster efficient and secure methods for data sharing at all levels of government;

(c) coordinate, review and provide recommendations on geographic information systems programs and investments and provide assistance with dispute resolution among geographic systems partners;

(d) continue to establish Kansas' leadership role in the national effort to improve capabilities for sharing geographic information and ideas with other states;

(e) promote the use of geographic information systems technologies as tools to break through structural and administrative boundaries to collaborate on shared problems and enhance information analysis and decision-making processes within all levels of government;

(f) shall be a standing advisory committee to the information technology executive council and shall provide a copy of its annual report to the council, as well as to the governor and both houses of the legislature; and

(g) shall work jointly with officials from other state agencies, organizations and county, municipal and tribal governments, as well as with businesses and organizations in the private sector who are concerned with the efficient management of the state's geographic information systems resources.

History: L. 2012, ch. 174, § 5; June 7.



74-99f06 State geographic information systems officer; powers and duties.

74-99f06. State geographic information systems officer; powers and duties. (a) There is hereby established the office of state geographic information systems officer who shall be appointed by the governor and who shall serve in the office of information technology services.

(b) The state geographic information systems officer shall:

(1) Implement Kansas one map, an enterprise statewide mapping strategy that: (A) Supports Kansas state entities and local governments as they foster economic vitality, manage resources, educate, save and restore the natural environment, advance health initiatives, ensure public safety and support science; and (B) enables state entities and local governments to better implement and coordinate policies and programs across Kansas;

(2) implement and maintain the Kansas data access and support center, an enterprise geospatial data clearinghouse to include a central store and catalog of Kansas data and mapping services available to all state entities and the public;

(3) recruit a technical committee and appoint the technical committee chair;

(4) provide oversight for the development of the Kansas one map program and monitor Kansas one map metrics;

(5) establish and manage a Kansas one map communications plan and provide for Kansas one map education;

(6) maintain a liaison relationship with state, federal, regional, county and municipal organizations;

(7) promote, advertise and market applications, capabilities, benefits and results of the Kansas one map program;

(8) assist in the identification and capturing of funding to support the Kansas one map program; and

(9) recommend to the executive chief information technology officer rules and regulations as may be necessary to implement the provisions of the Kansas one map act.

(c) The executive chief information technology officer may adopt rules and regulations to implement the provisions of the Kansas one map act.

History: L. 2012, ch. 174, § 6; June 7.



74-99f07 Geographic information systems; state policy coordination.

74-99f07. Geographic information systems; state policy coordination. All state departments, agencies, commissions and boards shall cooperate with the Kansas geographic information systems policy board and the state geographic information systems officer in implementing the initiatives of Kansas one map.

History: L. 2012, ch. 174, § 7; June 7.



74-99f08 Geographic information systems; funding and data access.

74-99f08. Geographic information systems; funding and data access. Funding for the Kansas data access and support center shall be continued through the office of information technology services and shall be directed to the Kansas geological survey which currently houses and supports this function.

History: L. 2012, ch. 174, § 8; June 7.



74-99f09 Geographic information systems; agency coordination.

74-99f09. Geographic information systems; agency coordination. In order for the state geographic information systems officer to meet the goals set out in K.S.A. 2015 Supp. 74-99f05, and amendments thereto, such officer will be supported with other office of information services as needed and available for coordination, standards development and implementation of workshops to research and promote effective uses of the geographic information systems assets and tools to achieve economic and operational benefits from the Kansas one map resource.

History: L. 2012, ch. 174, § 9; June 7.









Chapter 75 STATE DEPARTMENTS; PUBLIC OFFICERS AND EMPLOYEES

Article 1 GOVERNOR

75-101 Oath.

75-101. Oath. Before entering upon the discharge of his or her duties, the governor shall take and subscribe the proper oath of office, which oath shall be filed in the office of the secretary of state.

History: L. 1879, ch. 166, § 1; March 20; R.S. 1923, 75-101.



75-102 Messages to legislature.

75-102. Messages to legislature. The governor shall communicate to every session of the legislature, by message, the condition of the state, and recommend such measures as the governor may deem expedient; and to each regular session of the legislature the governor shall transmit the reports of all the state officers and of the officers of all educational, charitable and penal institutions required by law to be made to him or her.

History: L. 1879, ch. 166, § 4; March 20; R.S. 1923, 75-102.



75-103 Record of acts.

75-103. Record of acts. The governor shall keep and record, in a suitable book to be kept for that purpose, the number and title of every act presented to the governor for his or her approval; such record shall show the date of the receipt by the governor of every such act, and the date of his or her approval thereof, if he or she approve the same, and the date of the governor's return of any such act, with his or her objections thereto, if such return thereof be made; and the governor shall cause all acts which have become laws or taken effect by his or her approval or otherwise, to be deposited in the office of the secretary of state without delay.

History: L. 1879, ch. 166, § 5; R.S. 1923, 75-103; L. 1975, ch. 428, § 5; April 14.



75-104 Governor's records; maintenance, review, audit and disposition.

75-104. Governor's records; maintenance, review, audit and disposition. (a) The governor shall keep and maintain a full and complete record of the following applications or petitions made to the governor:

(1) Applications or petitions for executive pardon, commutation of sentence or clemency;

(2) applications or petitions for the appointment of a named individual to public office when a vacancy occurs and when the governor is restricted to the appointment of nominees so submitted;

(3) applications or petitions for the appointment of a person from a list of persons submitted by an association, agency or committee where the governor is limited to make an appointment only from that list;

(4) applications for the approval of grants where the governor's approval is a condition precedent to the making of such grants either by a state agency or by the federal government;

(5) applications or petitions for declarations of emergency;

(6) petitions for the calling of a special session of the legislature pursuant to section 5 of article 1 of the constitution of the state of Kansas; and

(7) applications or petitions directed to the governor and requesting that the governor take action in accordance with subsection (c) of K.S.A. 75-3711 and amendments thereto and exercise a function otherwise specified by statute for the state finance council.

(b) The record required to be kept under subsection (a) and all records of the financial affairs and transactions regarding the receipt and expenditure of state moneys shall remain on file in the office of each governor during the governor's term of office and for a period of three years following the expiration of such term.

(c) Following the three-year period prescribed in subsection (b), all records kept and maintained pursuant to subsection (a) shall be transferred to the custody of the state historical society and the records of the financial affairs and transactions kept and maintained pursuant to subsection (b) shall be kept in the office of the governor, subject to disposal as may be authorized by the state records board.

(d) Records, correspondence and other papers of the governor which are not required to be kept and maintained under subsections (a) or (b) shall not be subject to review or audit by the legislative post auditor under the legislative post audit act.

(e) Upon completion of the term of office as governor, all records, correspondence and other papers of the former governor not required to be kept and maintained under subsections (a) or (b) which relate to the former governor's public duties while governor shall be transferred to the custody of the state historical society. During the lifetime of the former governor, no person shall have access to any such records, correspondence or other papers which are not required to be disclosed under K.S.A. 45-221 and amendments thereto, except upon consent of the former governor, and the former governor shall be considered the official custodian of such records, correspondence and other papers which are not required to be disclosed.

(f) Upon the death of a governor while in office, all records, correspondence and other papers of such deceased governor not required to be kept and maintained under subsections (a) or (b) which relate to such governor's duties while governor shall be transferred to the custody of the state historical society.

(g) A person elected or succeeding to the office of governor shall be governed by the provisions of this section as it existed at the time such person was elected or succeeded to such office.

History: L. 1879, ch. 166, § 6; R.S. 1923, 75-104; L. 1931, ch. 288, § 1; L. 1978, ch. 329, § 1; L. 1983, ch. 171, § 10; L. 1984, ch. 187, § 10; L. 1991, ch. 255, § 1; July 1.



75-105 Recordation of messages to the legislature, proclamations, executive orders; requisitions for extradition and executive warrants; location.

75-105. Recordation of messages to the legislature, proclamations, executive orders; requisitions for extradition and executive warrants; location. (a) The governor shall keep or shall provide by executive order for the keeping of a record of all executive messages to the legislature, proclamations and executive orders which shall be signed by the governor, and the governor shall provide for the recording thereof in a book.

(b) The governor shall keep a record of all requisitions for the extradition of fugitives from justice made or received by him or her, and of all executive warrants issued by him or her. The records specified under this subsection (b) shall be located in the office of the pardon attorney.

History: L. 1879, ch. 166, § 7; R.S. 1923, 75-105; L. 1975, ch. 429, § 1; April 29.



75-106 Required signature, certain documents.

75-106. Required signature, certain documents. All proclamations, warrants and requisitions required by law to be made or issued by and in the name of the executive of the state shall be signed by the governor or in the absence of the governor, the lieutenant governor, or in the absence of both, a person designated by the governor or, when authorized by the governor, by the governor's electronic signature.

History: L. 1879, ch. 166, § 9; R.S. 1923, 75-106; L. 2001, ch. 181, § 1; July 1.



75-107 Federal transactions.

75-107. Federal transactions. The governor shall transact all the business of the state, civil and military, with the general government, except in cases otherwise specially provided by law.

History: L. 1879, ch. 166, § 10; March 20; R.S. 1923, 75-107.



75-108 Actions and proceedings; employment of counsel.

75-108. Actions and proceedings; employment of counsel. Whenever the governor shall receive notice of the commencement of any action or proceedings, by which the rights, interests or property of the state shall be liable to be affected, the governor shall inform the attorney general thereof, and require the attorney general to act in conjunction with the counsel of the proper party to protect the interests of the state; and in any such case, or in any action prosecuted or defended in behalf of the state, he or she may, if the public interests require it, employ such counsel as he or she shall deem proper to assist in any such action or proceeding; and in case of the absence or sickness of the attorney general, or if he or she shall be in any way interested adversely to the state in any action or proceeding, the governor may employ counsel to act in his or her stead.

History: L. 1879, ch. 166, § 11; March 20; R.S. 1923, 75-108.



75-109 Proceeds of sales of public lands.

75-109. Proceeds of sales of public lands. The governor is hereby authorized to receive from the treasury department of the United States, from time to time, as the governor shall see fit to draw for the same, the five percent (5%) of the net proceeds of sales of the public lands to which this state is or shall be entitled, pursuant to the act of congress admitting Kansas into the Union, and to execute proper vouchers therefor, and shall immediately pay the same into the state treasury and the same shall be credited to the state general fund.

History: L. 1879, ch. 166, § 12; R.S. 1923, 75-109; L. 1974, ch. 295, § 12; L. 1976, ch. 311, § 13; July 1.



75-110 Arms and military equipment; bonds of officers.

75-110. Arms and military equipment; bonds of officers. The governor may distribute the quota of arms and military equipments which the state may receive from the government of the United States. The governor shall require the officers to whom such arms or equipments are distributed and delivered to execute to the state of Kansas a bond, with a sufficient surety, to be approved by the governor, in a sum not less than double the value of said arms or equipments, conditioned for the safekeeping and delivery of the same on the order of the governor.

History: L. 1879, ch. 166, § 13; R.S. 1923, 75-110; L. 2006, ch. 124, § 7; July 1.



75-111 Suits on bonds of state officers.

75-111. Suits on bonds of state officers. When the conditions of any bond given by either of the state officers shall be broken, the governor shall order the same to be prosecuted; and suits may be instituted and prosecuted to final judgment against such officer and the officer's sureties, jointly or severally.

History: L. 1879, ch. 166, § 14; March 20; R.S. 1923, 75-111.



75-113 Rewards.

75-113. Rewards. Whenever any criminal charged with a capital offense, or with any felony, shall escape, or whenever any heinous crime has been committed in this state, the governor may offer a reward for information leading to the apprehension, delivery, or conviction, of such criminal or the perpetrator of such crime: Provided, That in no case shall the reward so offered exceed the sum of five thousand dollars ($5,000).

History: G.S. 1868, ch. 102, § 4; R.S. 1923, 75-113; L. 1971, ch. 265, § 1; July 1.



75-113a Same; payment.

75-113a. Same; payment. Any reward payment under K.S.A. 75-113 shall be made on the order of the governor from the state emergency fund, without approval of the state finance council.

History: L. 1971, ch. 265, § 2; July 1.



75-116 Employment by the governor of special attorneys and investigators to enforce criminal laws.

75-116. Employment by the governor of special attorneys and investigators to enforce criminal laws. The governor of the state of Kansas, is hereby authorized and empowered to employ special attorneys with the powers of assistant attorneys general and such other persons as may be deemed necessary, to fix and determine the compensations of all such persons, to make investigations and to secure evidence relative to violations of the liquor and other criminal laws of the state, and assist in the prosecution thereof, to cause to be made a complete and thorough investigation, in a way and manner and at such times as the governor may deem advisable concerning such violations; a record of the name and post-office address of each person so employed, and the nature and character of his or her employment to be kept by the governor; and each such special attorney so employed is hereby authorized and empowered, as is now provided by law, to summon witnesses, take testimony and perform all acts as may be deemed necessary and advisable in order that a complete and thorough investigation and prosecution may be made.

History: L. 1929, ch. 265, § 1; Jan. 26.



75-117 Governor to appoint when judges fail to act.

75-117. Governor to appoint when judges fail to act. When the district judges or judges of the district court of any judicial district in the state are authorized by law to appoint some person to fill a regular term or a vacancy in a public office and said judges fail to make an appointment within ten days after the expiration of a regular term or a vacancy occurs, the appointment shall then be made by the governor of the state.

History: L. 1945, ch. 191, § 1; L. 1976, ch. 145, § 239; Jan. 10, 1977.



75-118 Appointment of person who is under classified civil service as acting state official, when; status and powers.

75-118. Appointment of person who is under classified civil service as acting state official, when; status and powers. Whenever a vacancy occurs in any state office which vacancy may be filled by appointment by the governor without confirmation by the senate, if the person appointed to fill such vacancy is under the classified service of the civil service, such person may be appointed as acting official of the office or position to be filled and shall retain his or her status in said classified service during his or her tenure in such office. Any such acting official shall be vested with and exercise all the rights, powers, duties, authority and jurisdiction of the office to which such official is so appointed.

History: L. 1945, ch. 328, § 1; April 3.



75-121 Acceptance of MacLennan Park in Shawnee county by the state; conditions.

75-121. Acceptance of MacLennan Park in Shawnee county by the state; conditions. The state of Kansas does hereby accept all of the southeast quarter (SE 1/4) of section 28, township 11 south, range 15 east of the 6th P.M., and also lots numbered five (5) and six (6) in the northeast quarter (NE 1/4) of section 28, township 11 south, range 15 east of the 6th P.M., Shawnee county, Kansas, subject to the rights of way and easements of record across, over and through said land, except the residence, the appurtenant buildings and improvements, and the twenty (20) acres surrounding the same, to be chosen and located by the executor of the will of the late Madge MacLennan.

History: L. 1957, ch. 300, § 1; April 17.



75-122 Same; acceptance of Cedar Crest and surrounding acreage; conditions.

75-122. Same; acceptance of Cedar Crest and surrounding acreage; conditions. The state of Kansas does hereby accept the residence and the appurtenant buildings and improvements therewith, together with the twenty (20) acres of land surrounding same, said twenty (20) acres to be chosen and located by the executor of the will of the late Madge MacLennan, all of said lands and buildings located in the southeast quarter (SE 1/4) of section 28, township 11 south, range 15 east of the 6th P.M., and also lots numbered five (5) and six (6) in the northeast quarter (NE 1/4) of section 28, township 11 south, range 15 east of the 6th P.M., all in Shawnee county, Kansas, subject to the rights of way and easements of record across, over and through said land.

History: L. 1957, ch. 300, § 2; April 17.



75-123 Same; acceptance of land and improvements subject to terms of will.

75-123. Same; acceptance of land and improvements subject to terms of will. The acceptance by the state of Kansas of the land and improvements described in K.S.A. 75-121 and 75-122 is made subject to and in accordance with the terms and conditions of the will of the late Madge MacLennan, probate of which is currently pending in the probate court of Shawnee county, Kansas.

History: L. 1957, ch. 300, § 3; April 17.



75-125 Vacancies in office of governor; successors to office of governor.

75-125. Vacancies in office of governor; successors to office of governor. Whenever a vacancy shall occur in the office of governor, the lieutenant governor shall become governor. Whenever the office of lieutenant governor is vacant and a vacancy occurs in the office of governor, or whenever vacancies occur in the office of governor and lieutenant governor at the same time, the president of the senate shall become governor. Whenever the offices of governor, lieutenant governor and president of the senate are vacant, the speaker of the house of representatives shall become governor.

History: L. 1973, ch. 157, § 16; Feb. 16.



75-126 Disability of governor; successors to office of governor.

75-126. Disability of governor; successors to office of governor. In the event of the disability of the governor, the lieutenant governor shall assume the powers and duties of the governor until the disability is removed. Whenever the governor is disabled and the lieutenant governor is unable to assume the powers and duties of the governor for the reason that the office of lieutenant governor is vacant or for the reason that the lieutenant governor is disabled, the president of the senate shall assume the powers and duties of the governor until the disability of the governor is removed. Whenever the governor is disabled and the lieutenant governor and president of the senate are both unable to assume the powers and duties of the governor, the speaker of the house of representatives shall assume the powers and duties of the governor until the disability of the governor is removed.

History: L. 1973, ch. 157, § 17; Feb. 16.



75-127 Vacancy in office of lieutenant governor; president of senate to serve in certain capacities.

75-127. Vacancy in office of lieutenant governor; president of senate to serve in certain capacities. Whenever the lieutenant governor is provided by law to be a member or officer, or both, of any board, commission, council or other statutory body, and the office of lieutenant governor is vacant, the president of the senate shall be such member or officer, unless some other provision of law provides to the contrary.

History: L. 1973, ch. 153, § 28; July 1.



75-128 Governor's residence; designation.

75-128. Governor's residence; designation. The official home of the governor of the state of Kansas is hereby designated as the governor's residence.

History: L. 1976, ch. 333, § 1; March 23.



75-129 Governor's residence advisory commission; composition; chairperson.

75-129. Governor's residence advisory commission; composition; chairperson. There is hereby established the governor's residence advisory commission to be composed of eight members as follows: (a) The secretary of administration; (b) the executive secretary of the Kansas historical society; (c) the chairperson of the senate committee on ways and means; (d) the minority leader of the senate or a senator of the same party designated by the minority leader; (e) the chairperson of the house of representatives committee on appropriations; (f) the minority leader of the house of representatives or a house member of the same party designated by the minority leader; (g) the governor's spouse or a person designated by the governor; and (h) the president of the friends of cedar crest association or an officer of such association designated by the president.  The secretary of administration shall serve as chairperson of the governor's residence advisory commission.

History: L. 1976, ch. 333, § 2; L. 1978, ch. 200, § 6; L. 1978, ch. 330, § 10; L. 1986, ch. 315, § 1; L. 1987, ch. 196, § 11; Feb. 19.



75-130 Same; annual report and recommendations to legislature.

75-130. Same; annual report and recommendations to legislature. The governor's residence advisory commission shall report to the legislature annually on the condition and state of repair of the governor's residence and its grounds and appurtenances, including fixed and movable equipment.  The commission may incorporate within its report specific recommendations for furnishings, fixtures, security devices and systems, remodeling, repairs, replacements, additions and other improvements or alterations to the governor's residence and its grounds and appurtenances, including fixed and movable equipment.

History: L. 1976, ch. 333, § 3; March 23.



75-131 Same; acceptance of gifts and donations.

75-131. Same; acceptance of gifts and donations. The governor's residence advisory commission shall have the power to accept on behalf of the state any gift or donation made for the purpose of furnishing, improving or beautifying the governor's residence or its grounds or appurtenances.

History: L. 1976, ch. 333, § 4; March 23.



75-131a Grants, gifts or other donations for Cedar Crest; acceptance by secretary of administration; prior consultation with advisory committee; deposit of monetary gifts.

75-131a. Grants, gifts or other donations for Cedar Crest; acceptance by secretary of administration; prior consultation with advisory committee; deposit of monetary gifts. (a) In addition to the authority granted to the governor's residence advisory commission, the secretary of administration is hereby authorized to accept on behalf of the state any grants, gifts, contributions, bequests or donations of personal property or money for the purpose of restoring, renovating, furnishing, improving or beautifying the property identified in K.S.A. 75-121, and amendments thereto, which is known as Cedar Crest. Prior to accepting such a grant, gift, contribution, bequest or donation, the secretary of administration may advise and consult with the governor's residence advisory commission. If any donation of money is subject to terms and conditions established by the donor, the governor's residence advisory commission shall be advised of the donation and its associated terms and conditions prior to acceptance by the secretary of administration.

(b) Any moneys donated for Cedar Crest and received and accepted by the secretary of administration shall be paid to the department of administration and shall be deposited in the state treasury to the credit of the executive mansion gifts fund.

History: L. 1999, ch. 33, § 2; Apr. 1.



75-132 Transition in office of governor; incoming governor, defined.

75-132. Transition in office of governor; incoming governor, defined. As used in this act "incoming governor" means the person who is the apparent successful candidate for the office of governor, as ascertained by the secretary of state following the general election for such office.  The secretary of state shall make such determination on the day next following such election or as soon thereafter as such fact can be ascertained.

History: L. 1980, ch. 277, § 1; July 1.



75-133 Same; purpose of act.

75-133. Same; purpose of act. The legislature hereby declares it to be the purpose of this act to promote the orderly transfer of the executive power of the office of governor upon the expiration of the term of office of a governor and the inauguration of a new governor.

History: L. 1980, ch. 277, § 2; July 1.



75-134 Same; services and facilities to be provided incoming governor.

75-134. Same; services and facilities to be provided incoming governor. (a) In preparing for the assumption of official duties as governor, each incoming governor who is not the governor currently in office, shall be provided necessary services and facilities, including:

(1) The use of office space, located on the first or second floor of the state capitol, appropriately equipped with furniture, furnishings, office machines and equipment, and office supplies as determined by the secretary of administration after consultation with the incoming governor;

(2) staff members, to be selected by the incoming governor, at rates of compensation determined by him or her within the limitations of appropriations therefor and paid therefrom by the director of the budget.  Whenever requested by the incoming governor, any employee of any agency of the executive branch of the state government may be assigned to such staff on a reimbursable or nonreimbursable basis and while so assigned such employee shall be responsible only to the incoming governor for the performance of duties for which assigned.  Any employee so assigned shall continue to receive the compensation provided by law for his or her regular employment, and shall retain the rights and privileges of such regular employment without interruption.  Persons appointed as staff members under this subsection, other than those assigned from state agencies, shall be within the unclassified service;

(3) payment of expenses by the director of the budget within the limitations of appropriations therefor, for:

(i) services of experts and consultants;

(ii) travel expenses and subsistence allowances for persons serving without compensation;

(iii) mailing and telecommunications services; and

(iv) printing and binding services.

(b) In the case where the incoming governor is the incumbent governor, there shall be no expenditures of funds for the provision of services and facilities to such incumbent under this act, and any funds appropriated for such purposes shall be lapsed.

History: L. 1980, ch. 277, § 3; July 1.



75-135 Same; services and facilities to be provided to person leaving office of governor; compensation.

75-135. Same; services and facilities to be provided to person leaving office of governor; compensation. (a) For the purpose of promoting the orderly transfer of the executive power of the office of governor upon the expiration of his or her term of office, the person leaving the office of governor shall be provided:

(1) The use of office space, appropriately equipped with furniture, furnishings, office machines and equipment and office supplies as determined by the secretary of administration;

(2) secretarial and such other staff assistance as may be deemed necessary by the person leaving office and compensated by the director of the budget within the limitations of appropriations made therefor; and

(3) mailing and communications services the cost of which shall be paid by the director of the budget within the limitations of appropriations made therefor.

(b) During the thirty (30) days following the expiration of his or her term as governor, the person leaving such office shall be compensated at the rate of one hundred dollars ($100) per day for each day spent in the city of Topeka in completing the business of his or her term of governor and assisting in the transfer of such office to the incoming governor plus actual traveling and necessary expenses incurred in connection therewith.

History: L. 1980, ch. 277, § 4; July 1.



75-136 Same; duties of person leaving office of governor.

75-136. Same; duties of person leaving office of governor. It shall be incumbent upon the outgoing governor to: (a) Advise with the incoming governor with regard to current ongoing programs of the state and to assist him or her in establishing channels of communications with state agencies; and

(b) provide the incoming governor access to all records, correspondence and other papers of the office which are required to be kept and maintained under the provisions of subsections (a) and (b) of K.S.A. 75-104.

History: L. 1980, ch. 277, § 5; July 1.



75-137 Same; appropriation to finance transition; amount to be included in budget.

75-137. Same; appropriation to finance transition; amount to be included in budget. There are authorized to be appropriated for the director of the budget all funds necessary for carrying out the purposes of this act but not to exceed $150,000 for any one gubernatorial transition to remain available during the fiscal year in which the transition occurs.  The governor shall include in the budget transmitted to the legislature, for each fiscal year in which the governor's regular term of office will expire, a proposed appropriation for carrying out the purposes of this act.

History: L. 1980, ch. 277, § 7; L. 1982, ch. 345, § 1; July 1.



75-138 Commission on autism; membership; appointment; duties; meetings; expense allowances.

75-138. Commission on autism; membership; appointment; duties; meetings; expense allowances. (a) There is hereby established within the governor's department a commission on autism consisting of not more than 15 members appointed by the governor from representatives of state and local governmental agencies, educational professionals knowledgeable in the field of autism, persons licensed to practice medicine and surgery who have expertise in the field of autism, representatives of private organizations involved in assisting autistic persons and their families, providers of services to autistic individuals, consumers of services to autistic individuals and representatives of the general public.  The members of the commission shall serve at the pleasure of the governor.

(b) The commission on autism shall advise the office of the governor in regard to matters relating to autism, shall make recommendations to the governor concerning the implementation of the findings and recommendations of the task force on autism created under 1987 House Concurrent Resolution No. 5017 [L. 1987, ch. 416] and shall monitor developments within the field of autism relating to the needs of persons with autism.

(c) The chairperson and vice-chairperson of the commission shall be designated by the governor.  The commission shall meet at the call of the chairperson but no more than four times a year.  A majority of all the members of the commission shall constitute a quorum.

(d) The members of the commission attending meetings of the commission, or attending a subcommittee meeting thereof authorized by the commission, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223 and amendments thereto.  Amounts paid under this subsection (d) shall be from appropriations to the governor's department upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the commission or a person designated by the chairperson.

History: L. 1988, ch. 290, § 1; July 1.



75-139 Title to gift shotgun accepted for Kansas transferred to former governor.

75-139. Title to gift shotgun accepted for Kansas transferred to former governor. The title to the personalized shotgun that was presented by O. P. Mossberg and Sons, a gun manufacturer, to Governor Joan Finney to use at the Governor's One Shot Turkey Hunt in 1992 and that was accepted on behalf of Kansas by Governor Joan Finney, is hereby transferred and conveyed to former governor Joan Finney on the effective date of this act.

History: L. 1998, ch. 50, § 1; Apr. 9.



75-140 Conveyance of real property in Cloud county.

75-140. Conveyance of real property in Cloud county. (a) The governor, for and on behalf of the state of Kansas, is hereby authorized and empowered to convey to C.A.R.E.S., Inc., a not-for-profit corporation, by quitclaim deed without consideration, all rights, title and interest of the state of Kansas in the following described real property with improvements thereon and easements, in Cloud county, Kansas: Lots Eight (8), Nine (9), Ten (10), Eleven (11), Twelve (12), and Thirteen (13), in Block One Hundred Twelve (112); All in the City of Concordia, Cloud County, Kansas, according to the recorded Plat thereof.

(b) Conveyance of such rights, title and interest in such real estate, improvements thereon and easements, shall be executed in the name of the state of Kansas by the governor. No conveyance of real estate, improvements thereon and easements, authorized by this section shall be made by the state of Kansas until the deeds and conveyances have been reviewed and approved by the attorney general.

History: L. 1998, ch. 28, § 1; Mar. 19.



75-141 Commission on disability concerns, transferred to the office of governor; appointment of executive director.

75-141. Commission on disability concerns, transferred to the office of governor; appointment of executive director. The commission on disability concerns is hereby transferred from the department of commerce to the office of governor and shall be a part thereof. The commission shall be advisory to the governor. The governor shall appoint an executive director of the commission. The office of governor shall provide office space and such clerical and other personnel as may be necessary for the efficient performance of the commission.

History:  Executive Reorganization Order No. 35, § 1; L. 2011, ch. 131, § 1; July 1.



75-142 Same; all functions, powers and duties transferred.

75-142. Same; all functions, powers and duties transferred. Except as otherwise provided by K.S.A. 2015 Supp. 75-141 through 75-147, and amendments thereto, all powers, duties, and functions of the commission on disability concerns under K.S.A. 74-6701 et seq., and amendments thereto, are hereby transferred to and imposed upon the commission.

History:  Executive Reorganization Order No. 35, § 2; L. 2011, ch. 131, § 2; July 1.



75-143 Same; every act of commission same force and effect; all rules, orders and directives contained.

75-143. Same; every act of commission same force and effect; all rules, orders and directives contained. (a) The commission shall be the successor in every way to the powers, duties, and functions of the commission in which the same were vested prior to the effective date of K.S.A. 2015 Supp. 75-141 through 75-147, and amendments thereto, and that are transferred pursuant to K.S.A. 2015 Supp. 75-142, and amendments thereto. Every act performed in the exercise of such transferred powers, duties, and functions by or under the authority of the commission shall be deemed to have the same force and effect as if performed by the commission in which such powers, duties, and functions were vested prior to the effective date of K.S.A. 2015 Supp. 75-141 through 75-147, and amendments thereto.

(b) Whenever the commission or words of like effect are referred to or designated by a statute, contract, or other document and such reference is in regard to any of the powers, duties, or functions transferred to the office of governor, such reference or designation shall be deemed to apply to the commission attached to the office of governor.

(c) All rules and regulations, orders, and directives of the commission which relate to the functions transferred by K.S.A. 2015 Supp. 75-141 through 75-147, and amendments thereto, and which are in effect on the effective date of K.S.A. 2015 Supp. 75-141 through 75-147, and amendments thereto, shall continue to be effective and shall be deemed to be rules and regulations, orders, and directives of the commission until revised, amended, revoked, or nullified pursuant to law.

History:  Executive Reorganization Order No. 35, § 3; L. 2011, ch. 131, § 3; July 1.



75-144 Same; funds, accounts and liability for compensation and salaries of officers and employees transferred.

75-144. Same; funds, accounts and liability for compensation and salaries of officers and employees transferred. (a) The balances of all funds or accounts thereof appropriated or reappropriated for the commission relating to the powers, duties, and functions transferred by K.S.A. 2015 Supp. 75-141 through 75-147, and amendments thereto, are hereby transferred within the state treasury to the office of governor and shall be used only for the purpose for which the appropriation was originally made.

(b) Liability for all accrued compensation or salaries of officers and employees who are transferred to the commission under K.S.A. 2015 Supp. 75-141 through 75-147, and amendments thereto, shall be assumed and paid by the commission attached to the office of governor.

History:  Executive Reorganization Order No. 35, § 4; L. 2011, ch. 131, § 4; July 1.



75-145 Commission succeeds to all property, records and unexpended balances; governor resolves conflicts.

75-145. Commission succeeds to all property, records and unexpended balances; governor resolves conflicts. (a) When any conflict arises as to the disposition of any property, power, duty, or function or the unexpended balance of any appropriation as a result of any abolition or transfer made by or under the authority of K.S.A. 2015 Supp. 75-141 through 75-147, and amendments thereto, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The commission attached to the office of governor shall succeed to all property, property rights, and records which were used for or pertain to the performance of powers, duties, and functions transferred to the commission attached to the office of governor. Any conflict as to the proper disposition of property, personnel, or records arising under K.S.A. 2015 Supp. 75-141 through 75-147, and amendments thereto, shall be determined by the governor, whose decision shall be final.

History:  Executive Reorganization Order No. 35, § 5; L. 2011, ch. 131, § 5; July 1.



75-146 Same; legal proceedings not affected by transfer.

75-146. Same; legal proceedings not affected by transfer. (a) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency or program mentioned in K.S.A. 2015 Supp. 75-141 through 75-147, and amendments thereto, or by or against any officer of the state in such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of K.S.A. 2015 Supp. 75-141 through 75-147, and amendments thereto. The court may allow any such suit, action, or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of K.S.A. 2015 Supp. 75-141 through 75-147, and amendments thereto.

History:  Executive Reorganization Order No. 35, § 6; L. 2011, ch. 131, § 6; July 1.



75-147 Same; transfer of officers and employees, classified status of employees not changed.

75-147. Same; transfer of officers and employees, classified status of employees not changed. (a) All officers and employees of the commission who, immediately prior to the effective date of K.S.A. 2015 Supp. 75-141 through 75-147, and amendments thereto, are engaged in the exercise and performance of the powers, duties, and functions transferred by K.S.A. 2015 Supp. 75-141 through 75-147, and amendments thereto, as well as all officers and employees of the commission who are determined by the executive director of the commission attached to the office of governor to be engaged in providing administrative, technical, or other support services that are essential to the exercise and performance of the powers, duties, and functions transferred by K.S.A. 2015 Supp. 75-141 through 75-147, and amendments thereto, are hereby transferred to the commission attached to the office of governor. All classified employees so transferred shall retain their status as classified employees.

(b) Officers and employees of the commission transferred by K.S.A. 2015 Supp. 75-141 through 75-147, and amendments thereto, shall retain all retirement benefits and leave balances and rights which had accrued or vested prior to the date of transfer. The service of each such officer and employee so transferred shall be deemed to have been continuous. Any subsequent transfers, layoffs, or abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in K.S.A. 2015 Supp. 75-141 through 75-147, and amendments thereto, shall affect the classified status of any transferred person employed by the commission prior to the date of transfer.

History:  Executive Reorganization Order No. 35, § 7; L. 2011, ch. 131, § 7; July 1.






Article 2 GREAT SEAL

75-201 Great seal of the state of Kansas.

75-201. Great seal of the state of Kansas. The great seal of the state of Kansas, procured by the secretary of state, as required by the joint resolution approved May twenty-fifth, eighteen hundred and sixty-one (which resolution was published as chapter seventy-eight [*], Laws of eighteen hundred sixty-one), shall be and remain the great seal of this state. Such seal is described in said joint resolution as follows: The east is represented by a rising sun, in the right-hand corner of the seal; to the left of it, commerce is represented by a river and a steamboat; in the foreground, agriculture is represented as the basis of the future prosperity of the state, by a settler's cabin and a man plowing with a pair of horses; beyond this is a train of ox-wagons, going west; in the background is seen a herd of buffalo, retreating, pursued by two Indians, on horseback; around the top is the motto, "Ad astra per aspera," and beneath a cluster of thirty-four stars. The circle is surrounded by the words, "Great seal of the state of Kansas. January 29, 1861."

History: L. 1879, ch. 166, § 15; March 20; R.S. 1923, 75-201.

* Repealed, L. 1879, ch. 166, § 133.



75-202 Record of seal.

75-202. Record of seal. The description in writing of the great seal of the state, deposited and recorded in the office of the secretary of state, shall be and remain a public record.

History: L. 1879, ch. 166, § 16; March 20; R.S. 1923, 75-202.



75-203 Custody and use of seal.

75-203. Custody and use of seal. The great seal of the state shall be kept in the executive office, and shall be used only in attestation of the proclamations, commissions and executive warrants issued by the governor, and of all obligations of the state issued in pursuance of law, and of such acts of authentication as may be required under the laws of the United States, and under the rules of comity between states.

History: L. 1879, ch. 166, § 17; March 20; R.S. 1923, 75-203.






Article 3 LIEUTENANT GOVERNOR

75-301 Oath and duties.

75-301. Oath and duties. The lieutenant governor shall before he or she enters upon the duties of office take and subscribe the proper oath of office, which oath shall be filed in the office of the secretary of state. The lieutenant governor shall perform such duties as are prescribed by the constitution, and such as may be required of him or her by law.

History: L. 1879, ch. 166, § 18; March 20; R.S. 1923, 75-301.



75-303 Duties; service as secretary or head of state department upon appointment by governor.

75-303. Duties; service as secretary or head of state department upon appointment by governor. If the governor determines that in the best interest of the state the powers and duties of the lieutenant governor should include serving as a secretary of a state department or as a department head, the governor may appoint the lieutenant governor to such position if the position is required by law to be appointed by the governor. A lieutenant governor appointed to a position in accordance with this section shall be subject to all qualifications established by law for a person holding such position.

History: L. 1982, ch. 355, § 1; July 1.






Article 4 SECRETARY OF STATE

75-401 Oath; filing.

75-401. Oath; filing. The secretary of state shall before entering upon the discharge of his or her duties take and subscribe to the proper oath of office which shall be filed in the office of the secretary of state.

History: L. 1879, ch. 166, § 20; R.S. 1923, 75-401; L. 1967, ch. 434, § 42; L. 1974, ch. 364, § 12; Jan. 13, 1975.



75-402 Custody of books and papers; records.

75-402. Custody of books and papers; records. The secretary of state shall have the custody of all books, records, maps, papers and other articles and effects belonging to the state, which from time to time are required to be deposited and kept in his or her office; and the secretary of state shall make such provisions for their arrangement and preservation as may be necessary. All official bonds, and other valuable papers of the state, shall be recorded in books kept for that purpose, and the originals be deposited with the state treasurer, who shall receipt for them and be responsible for their safekeeping.

History: L. 1879, ch. 166, § 21; March 20; R.S. 1923, 75-402.



75-403 Proclamations and commissions; official bonds; applicant for appointment as notary public; time limit for completion and return of bond.

75-403. Proclamations and commissions; official bonds; applicant for appointment as notary public; time limit for completion and return of bond.    The secretary of state shall countersign all proclamations and commissions issued by the governor, and shall keep a registry of all commissions issued by the governor, specifying the person to whom issued, the office conferred, with the date and tenure of the commission. Every such commission must be transmitted by the secretary of state to the person so commissioned, together with such blank oath and other papers as are required by law to be filed by such appointee in the office of secretary of state: Provided, That where an official bond is required of any such appointee other than a state officer or employee, the secretary shall first notify him or her of his or her appointment, and shall forward him or her a blank bond to be filed, and such commission shall not be transmitted until such bond is returned and found sufficient; and the appointment and commission shall not in any such case be deemed or held to confer any office or right until the required bond is given and filed as provided by law. After transmitting notification of appointment and forwarding a blank bond to an applicant for appointment as a notary public, if the completed bond is not returned within ninety (90) days from the date of such transmittal, the secretary of state shall destroy said applicant's application papers.

History: L. 1879, ch. 166, § 22; R.S. 1923, 75-403; L. 1967, ch. 434, § 43; L. 1968, ch. 257, § 1; July 1.



75-404 Custodian of enrolled bills and resolutions; appropriation laws.

75-404. Custodian of enrolled bills and resolutions; appropriation laws. The secretary of state shall be the custodian and charged with the safekeeping of all enrolled bills and resolutions, and he or she shall not permit the same to be taken out of his or her office unless by order of the governor, or by resolution of one or both houses of the legislature, or as may be rendered necessary by the next section; and if the secretary of state does permit the same to be taken out of his or her office except as hereinbefore provided, the secretary of state shall be deemed guilty of an impeachable offense. The secretary of state shall deposit in the office of the treasurer an authenticated copy of every law authorizing the payment of money out of the state treasury, immediately after the passage of the same.

History: L. 1879, ch. 166, § 23; March 20; R.S. 1923, 75-404.



75-406 Deposit of acts of congress and acts and reports of state in state library.

75-406. Deposit of acts of congress and acts and reports of state in state library. He or she shall cause the acts of the congress of the United States, and the acts and reports of the several states, which may be received at his or her office, to be deposited in the state library.

History: L. 1879, ch. 166, § 25; March 20; R.S. 1923, 75-406.



75-407 Official seal.

75-407. Official seal. The secretary of state shall procure and keep an official seal, having such appropriate design as the secretary of state shall designate, to be surrounded by the words, "secretary of state—state of Kansas." Such seal shall be used to authenticate all official certificates to copies of all papers, writings or documents legally deposited in the office of such secretary, and all certificates of election, and every other certificate the secretary is by law required to make.

History: L. 1879, ch. 166, § 27; R.S. 1923, 75-407; L. 1972, ch. 332, § 45; July 1.



75-408 Records and documents not to be removed from office except for reproduction purposes.

75-408. Records and documents not to be removed from office except for reproduction purposes. Papers, records and documents in the office of the secretary of state shall not be permitted to be taken from such office, or from the secretary of state's possession or that of his or her clerks, except where reproduction of any such papers, records or documents cannot be made within the secretary of state's office. The secretary of state shall establish procedures for the removal of any such papers, records and documents from the secretary of state's office for the purpose of reproducing the same. Certified copies shall be given in all cases when required.

History: L. 1879, ch. 166, § 28; R.S. 1923, 75-408; L. 1975, ch. 430, § 1; April 15.



75-409 Certified copies under seal; evidentiary effect; fees, approval.

75-409. Certified copies under seal; evidentiary effect; fees, approval. (a) The secretary of state, when required by any person to make out a certified copy of any law, resolution, bond, record, document or paper deposited or kept in or prepared by the secretary of state's office, shall attach an official certification thereto under the secretary of state's official seal. Such copy, thus certified, shall be received in evidence in the same manner and with like effect as the original. The secretary of state shall charge a fee per page in an amount fixed by the secretary of state and approved by the director of accounts and reports under K.S.A. 45-204 for each such copy so made and certified, and unless otherwise specifically provided by law, for photocopies of any document or instrument on file in or prepared by the secretary of state's office which are not certified, the secretary of state shall charge a fee per page in an amount fixed by the secretary of state and approved by the director of accounts and reports under K.S.A. 45-204 for each such copy.

(b) Where any such copy must be made outside the secretary of state's office, in addition to the certification fee, the secretary of state shall charge the requesting party the actual costs of reproducing and transmitting such copy in an amount fixed by the secretary of state and approved by the director of accounts and reports under K.S.A. 45-204.

History: L. 1879, ch. 166, § 29; R.S. 1923, 75-409; L. 1972, ch. 54, § 23; L. 1973, ch. 334, § 1; L. 1975, ch. 430, §2; L. 1978, ch. 347, § 18; L. 1983, ch. 272, § 2; July 1.



75-410 Custody and distribution of printed laws, returns of elections, charters and other documents.

75-410. Custody and distribution of printed laws, returns of elections, charters and other documents. The secretary of state shall have the sole custody and distribution of the printed laws of the state. The secretary of state shall have the custody of the returns of all elections made to his or her office, and of all charters of private corporations, and such other papers and documents as are or may be required by law to be filed or recorded in the office.

History: L. 1879, ch. 166, § 30; March 20; R.S. 1923, 75-410.



75-411 Reports to governor or legislature; access to office by governor or committee.

75-411. Reports to governor or legislature; access to office by governor or committee. He or she shall make report and give information to the governor, or either branch of the legislature, respecting all matters referred to him or her by the governor, or either house of the legislature, when required; and the governor, or a committee of either or both houses of the legislature, shall have free access to his or her office for the inspection and examination of all books, papers, records and proceedings.

History: L. 1879, ch. 166, § 31; March 20; R.S. 1923, 75-411.



75-412 Assistant secretary of state; deputy assistants; legal counsel; oaths; duties; appointment of other personnel.

75-412. Assistant secretary of state; deputy assistants; legal counsel; oaths; duties; appointment of other personnel. The secretary of state is hereby authorized to appoint an assistant secretary of state and five deputy assistant secretaries of state, one of whom shall be an attorney at law and who shall serve as legal counsel for the secretary of state.  The assistant and each deputy assistant shall take the oath of office required of public officers. In the absence of the secretary of state, such assistant and deputy assistants shall have charge of the office, and each may perform the duties devolved by law upon such secretary, except as otherwise provided; but in every case they shall act in the name of their principal, and sign and attest all papers and certificates in the name of their principal, by themselves as assistant secretary or deputy assistant secretary.  The secretary of state may appoint other unclassified employees as may be necessary to discharge the duties of office and as are authorized by law.

History: L. 1879, ch. 166, § 32; R.S. 1923, 75-412; L. 1955, ch. 361, § 1; L. 1967, ch. 435, § 1; L. 1969, ch. 395, § 1; L. 1980, ch. 263, § 1; July 1.



75-413 Employees.

75-413. Employees. The secretary of state may appoint such other assistants and clerks as may be authorized by law; but the secretary of state shall be responsible for the proper discharge of the duties of all assistants and clerks, and they shall hold their offices at the will and pleasure of the secretary and shall do and perform such general duties as the secretary may require.

History: R.S. 1923, 75-413; L. 1967, ch. 434, § 44; July 1.



75-414 Performance of duties imposed by law.

75-414. Performance of duties imposed by law. The secretary of state shall perform such other duties as are or may be imposed upon him or her by law.

History: L. 1879, ch. 166, § 35; March 20; R.S. 1923, 75-414.



75-417 Actions against state as judgment lien holder or as claimant of real property; venue; service of summons upon attorney general.

75-417. Actions against state as judgment lien holder or as claimant of real property; venue; service of summons upon attorney general. In any case in which the state is a judgment lien holder upon real property, or in any case involving real property on which the state claims a lien or any interest therein, an action may be brought in the district court in which the real property is situated against the state the same as against a private person: Provided, however, That the petition shall state the nature of the lien or interest claimed by the state. Upon the filing of such action in such court a summons shall issue out of such court directed to the sheriff of Shawnee county, Kansas, for service, and service thereof shall be made by delivering a copy of the summons and petition to the attorney general or an assistant attorney general.

History: L. 1937, ch. 271, § 1; L. 1938, ch. 54, § 1; L. 1945, ch. 316, § 1; L. 1965, ch. 459, § 1; June 30.



75-419 Flags and banners; purchase and sale of official.

75-419. Flags and banners; purchase and sale of official. The secretary of state is hereby authorized to purchase official flags and official banners of the state of Kansas, and to purchase other Kansas state flags not official in size, provided the dimensions of such other flags are proportionate to the dimensions of the official state flag of Kansas. All such flags and banners shall be purchased on bids by the secretary of state by and through the state business manager or his or her successor in office in such quantity, quality and size as the secretary of state may deem necessary. The secretary of state shall sell such flags and banners and the selling price of each such flag and banner shall be as near to its cost as is practicable plus the cost of distribution, if any.

History: L. 1953, ch. 396, § 1; June 30.



75-420 Same; fund; disposition.

75-420. Same; fund; disposition. All moneys collected from the sale of such flags and banners shall be remitted by the secretary of state to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of a special fund designated as "the state flag and banner fund," which fund is hereby created. Such moneys shall be used to carry out the provisions of this act.

History: L. 1953, ch. 396, § 2; L. 2001, ch. 5, § 356; July 1.



75-430 Kansas register; compilation, indexing and publication by secretary of state; publications to be included; publication intervals; inclusion of materials by reference; disposition and sale of copies.

75-430. Kansas register; compilation, indexing and publication by secretary of state; publications to be included; publication intervals; inclusion of materials by reference; disposition and sale of copies. (a) The secretary of state shall compile, index and publish a publication to be known as the Kansas register. Such register shall contain:

(1) All acts of the legislature required to be published in the Kansas register;

(2) all executive orders and directives of the governor which are required to be filed in the office of the secretary of state;

(3) summaries of all opinions of the attorney general interpreting acts of the legislature as prepared by the office of the attorney general;

(4) notice of any public comment period on contemplated modification of an existing rule and regulation, and, in accordance with the provisions of article 4 of chapter 77 of the Kansas Statutes Annotated, and amendments thereto, all notices of hearings on proposed administrative rules and regulations and the full text of all administrative rules and regulations that have been adopted and filed with the secretary of state;

(5) the full text of all administrative rules and regulations which have been adopted and filed in accordance with the provisions of article 4 of chapter 77 of the Kansas Statutes Annotated, and amendments thereto, except that the secretary of state may publish a summary of any rule and regulation together with the address of the state agency from which a copy of the full text of the proposed rules and regulations may be received, if such rule and regulation is lengthy and expensive to publish and otherwise available in published form and a summary will, in the opinion of the secretary, properly notify the public of the contents of such rule and regulation;

(6) a cumulative index of all administrative rules and regulations which have been adopted and filed in accordance with the provisions of article 4 of chapter 77 of the Kansas Statutes Annotated, and amendments thereto;

(7) all notices of hearings of special legislative interim study committees, descriptions of all prefiled bills and resolutions and descriptions of all bills and resolutions introduced in the legislature during any session of the legislature, and other legislative information which is approved for publication by the legislative coordinating council;

(8) the hearings docket of the Kansas supreme court and the court of appeals;

(9) summaries of all orders of the state board of tax appeals which have statewide application;

(10) all advertisements for contracts for construction, repairs, improvements or purchases by the state of Kansas or any agency thereof for which competitive bids are required; and

(11) any other information which the secretary of state deems to be of sufficient interest to the general public to merit its publication or which is required by law to be published in the Kansas register.

(b) The secretary of state shall publish such register at regular intervals, but not less than weekly.

(c) Each issue of the register shall contain a table of contents.

(d) A cumulative index to all information required by K.S.A. 75-430 through 75-434, and amendments thereto, to be published during the previous year shall be published at least once each year.

(e) The secretary of state may omit from the register any information the publication of which the secretary deems cumbersome, expensive, or otherwise inexpedient, if the information is made available in printed or processed form by the adopting agency on application for it, and if the register contains a notice stating the general subject matter of the information and the manner in which a copy of it may be obtained.

(f) One copy of each issue of the register shall be made available without charge on request to each officer, board, commission, and department of the state having statewide jurisdiction, to each member of the legislature, to each county clerk in the state, and to the supreme court, court of appeals and each district court.

(g) The secretary of state shall make paper copies of the register available upon payment of a fee to be fixed by the secretary of state under K.S.A. 75-433, and amendments thereto.

History: L. 1981, ch. 324, § 1; L. 1982, ch. 346, § 7; L. 1983, ch. 273, § 1; L. 1983, ch. 274, § 1; L. 1983, ch. 275, § 1, L. 1988, ch. 366, § 24; L. 2008, ch. 109, § 66; L. 2010, ch. 87, § 1; L. 2014, ch. 141, § 73; July 1.



75-430a Same; publication of notice of negotiations for certain contracts, sales of property and mineral production and other leases.

75-430a. Same; publication of notice of negotiations for certain contracts, sales of property and mineral production and other leases. (a) Any state agency in the executive branch of state government authorized by law to negotiate for contracts for ancillary technical services relating to construction or remodeling projects, or architectural, engineering, actuarial, auditing or accounting services, other than as an expert witness for the purposes of litigation, shall publish a notice of the commencement of such negotiations in the Kansas register at least 15 days prior to the commencement of such negotiations. The director of purchases may require a state agency to publish such a notice for any other contract that will be negotiated.

This subsection shall not apply to the acquisition of legal services by any state agency in the executive branch, to emergency purchases or services reported in accordance with K.S.A. 75-3739 and amendments thereto or to the acquisition of any services by any state agency in the legislative or judicial branches of state government.

This subsection shall not apply to sales of property obtained pursuant to the federal property and administrative services act.

(b) Any state agency authorized to negotiate the sale of any personal property of the state or a state agency, other than to another state agency, shall publish a notice of the commencement of such negotiations in the Kansas register at least 15 days prior to the commencement of such negotiations.

(c) Any state agency authorized by law to enter into leases on real property of the state or a state agency for the production of oil, natural gas, sand, gravel or any other mineral, or combination thereof, by competitive bids or other procedures as authorized by law, shall publish a notice of intention to enter into a lease for such mineral production in the Kansas register at least 30 days prior to the bid opening or the commencement of such other procedure as authorized by law.

(d) Any state agency authorized by law to lease or sell any real property of the state or any state agency or any interest in such real property, other than to another state agency or a political subdivision, shall publish a notice of intention to lease or sell state real property at least 30 days prior to commencement of bidding or other procedure authorized by law.

History: L. 1982, ch. 346, § 8; L. 1983, ch. 274, § 2; July 1.



75-431 Kansas register; electronic filing of documents; duties of secretary of state; conflicts; original copies.

75-431. Kansas register; electronic filing of documents; duties of secretary of state; conflicts; original copies. (a) Each agency shall designate at least one individual to act as a liaison through whom all required documents may be submitted to the secretary of state for publication in the register.

(b) Each agency or other entity shall submit materials for publication in the Kansas register to the office of the secretary of state in an electronic format. A copy of each document submitted for publication shall be maintained in original form by the secretary of state for six months after publication in the register. Upon otherwise complying with the provisions of this section, the secretary of state may destroy the original copies of all information submitted for publication.

(c) Administrative rules and regulations required to be filed in the office of the secretary of state and published in the Kansas register shall be filed under the provisions of article 4 of chapter 77 of the Kansas Statutes Annotated, and amendments thereto. If there is a conflict, the official text of a rule and regulation is the text on file with the secretary of state and not the text published in the register or on file with the issuing agency.

(d) The secretary of state is hereby authorized to adopt rules and regulations necessary to the effective administration of this act. Such rules and regulations may include, but are not limited to, the format and method of delivery of documents required to be published by this act. The secretary of state may refuse to accept for filing and publication any document that does not substantially conform to the promulgated rules and regulations.

History: L. 1981, ch. 324, § 2; L. 1988, ch. 366, § 25; L. 1997, ch. 27, § 1; L. 2010, ch. 87, § 2; July 1.



75-433 Same; secretary of state to fix publication fees charged state agencies and subscription fees charged to subscribers; moneys credited to state register's fee fund; expenditures from fund.

75-433. Same; secretary of state to fix publication fees charged state agencies and subscription fees charged to subscribers; moneys credited to state register's fee fund; expenditures from fund. (a) The secretary of state may fix, charge and collect publication fees from state agencies for the publication of documents and information required or authorized by law to be published in the Kansas register.

(b) The secretary of state shall sell annual subscriptions to the Kansas register and shall fix, charge and collect subscription fees from subscribers.

(c) On and after July 1, 1984, fees established under this section shall be fixed in amounts adequate to recover the costs of printing, binding, postage and handling attributable to the preparation and distribution of the Kansas register.

(d) The secretary of state shall remit all moneys received by the secretary under this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the state register fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or a person or persons designated by the secretary.

History: L. 1981, ch. 324, § 4; L. 2001, ch. 5, § 357; July 1.



75-434 Same; official state paper construed to mean Kansas register.

75-434. Same; official state paper construed to mean Kansas register. Whenever "official state paper" or "official state newspaper," or words of like effect, are referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the Kansas register.

History: L. 1981, ch. 324, § 5; Jan. 1, 1982.



75-435 Annual review of fees charged; recommendations to senate ways and means and house appropriations committees.

75-435. Annual review of fees charged; recommendations to senate ways and means and house appropriations committees. The secretary of state shall review annually all fees which are collected by the secretary of state and which are fixed by statute to determine whether such fees are sufficient to cover the costs of the services and materials for which such fees are imposed. During the first week of each regular session of the legislature, the secretary of state shall submit any recommendations for changes in such fees to the chairpersons of the committee on ways and means of the senate and the committee on appropriations of the house of representatives.

History: L. 1982, ch. 363, § 1; L. 1987, ch. 196, § 12; Feb. 19.



75-436 Sale of session laws, Kansas Statutes Annotated, senate and house journals and Kansas administrative regulations; postage and delivery fees, disposition.

75-436. Sale of session laws, Kansas Statutes Annotated, senate and house journals and Kansas administrative regulations; postage and delivery fees, disposition. (a) The secretary of state shall fix, charge and collect fees to recover the costs of delivery, including postage and handling, which are incurred in connection with the sale of volumes of the session laws, volumes and sets of the Kansas Statutes Annotated, including the cumulative supplements thereto, volumes of the permanent journals of the senate and house of representatives and volumes and sets of the Kansas administrative regulations, including the annual supplements thereto. All such fees shall be fixed by rules and regulations adopted by the secretary of state.

(b) The secretary of state shall remit all moneys received from fees and charges under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the information and services fee fund of the secretary of state.

History: L. 1982, ch. 363, § 2; L. 1990, ch. 339, § 3; L. 2001, ch. 5, § 358; L. 2006, ch. 15, § 2; July 1.



75-437 Sale of computerized information; fees.

75-437. Sale of computerized information; fees. The secretary of state is hereby authorized to fix, charge and collect fees to recover the costs of providing print-outs of computerized information maintained by the secretary of state.

History: L. 1982, ch. 363, § 3; July 1.



75-438 Information and services fees; fund.

75-438. Information and services fees; fund. (a) There is hereby created the information and services fee fund in the state treasury. The secretary of state shall charge and collect an information and services fee. The secretary of state shall adopt rules and regulations fixing the fees to be charged and collected under this section. If fees or charges for such information-related duties and services otherwise are authorized by law, the information and service fees may be charged in addition to the existing information-related or service fee or charge. The secretary of state shall remit all moneys received from fees and charges under this section, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the information and services fee fund.

(b) All expenditures from the information and services fee fund shall be in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of state or by a person or persons designated by the secretary.

(c) On the effective date of this act, the information and copy service fee fund is hereby redesignated as the information and services fee fund. On the effective date of this act, the director of accounts and reports shall transfer all moneys in the information and copy service fee fund to the information and services fee fund. On the effective date of this act, all liabilities of the information and copy service fee fund are hereby transferred to and imposed on the information and services fee fund and the information and copy service fee fund is hereby abolished.

History: L. 1982, ch. 363, § 4; L. 2001, ch. 5, § 359; L. 2002, ch. 182, § 5; L. 2003, ch. 143, § 1; May 22.



75-439 Prepaid services fund; deposits; transfers to other funds; refunds.

75-439. Prepaid services fund; deposits; transfers to other funds; refunds. There is hereby created in the state treasury the prepaid services fund.  All payments made to the secretary of state as deposits by qualifying individuals and firms who transact business with the office of secretary of state shall be deposited in the state treasury to the credit of the prepaid services fund.  The secretary of state shall cause amounts to be transferred not less than monthly from the prepaid services fund to the appropriate state fund at the time services are performed by the agency.  Refunds of deposits for services not performed shall be made from the prepaid services fund.

History: L. 1982, ch. 363, § 17; July 1.



75-440 Secretary of state authorized to administer oaths.

75-440. Secretary of state authorized to administer oaths. The secretary of state may administer oaths in all matters.

History: L. 1879, ch. 166, § 126; R.S. 1923, 75-3003; L. 1974, ch. 364, § 25; Jan. 13, 1975.



75-441 Cemetery and funeral audit fee fund; fees remitted and credited; expenditures.

75-441. Cemetery and funeral audit fee fund; fees remitted and credited; expenditures. (a) There is hereby created in the state treasury the cemetery and funeral audit fee fund.

(b) The secretary of state shall remit all fees received by the secretary of state for auditing any person, association, partnership, firm or corporation pursuant to K.S.A. 16-310 and 16-325 and K.S.A. 17-1312a, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto.  Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the cemetery and funeral audit fee fund.

(c) All expenditures from the cemetery and funeral audit fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of state or a person or persons designated by the secretary of state.

History: L. 1988, ch. 94, § 1; L. 2001, ch. 5, § 360; July 1.



75-442 Audits of prearranged funeral agreements and cemetery corporations, payment of expenses; fixed and charged by secretary of state.

75-442. Audits of prearranged funeral agreements and cemetery corporations, payment of expenses; fixed and charged by secretary of state. Whenever the secretary of state audits any person, association, partnership, firm or corporation pursuant to K.S.A. 16-310 or 16-325 or K.S.A. 17-1312a, and amendments thereto, such person, association, partnership, firm or corporation shall pay the expenses thereof, which shall be assessed against it by the secretary of state on a per diem basis for days or parts thereof related to a field audit in an amount not to exceed $100 per diem.

The secretary of state shall determine the expenses of any audit and submit a bill to the person, association, partnership, firm or corporation audited.  The bill shall constitute notice of such assessment and demand of payment thereof.

History: L. 1988, ch. 94, § 2; July 1.



75-443 Business reports and documents, electronic filing; rules and regulations.

75-443. Business reports and documents, electronic filing; rules and regulations. The secretary of state, the secretary of revenue and the secretary of labor may adopt rules and regulations for the purpose of authorizing the electronic filing of reports, certificates or other documents which businesses may be required by law to file with such agencies pursuant to chapters 17, 44, 56 and 79 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1996, ch. 157, § 1; L. 1997, ch. 10, § 1; L. 2004, ch. 179, § 115; July 1.



75-444 Technology communication fee fund; fees remitted and credited; expenditures.

75-444. Technology communication fee fund; fees remitted and credited; expenditures. (a) The secretary of state shall charge a technology communication fee, established by rules and regulations but not exceeding $5, in addition to any filing fees to cover the cost of technology systems that will support services provided pursuant to the uniform electronic transactions act and amendments thereto.

(b) There is hereby created in the state treasury the technology communication fee fund.

(c) The secretary of state shall remit to the state treasurer at least monthly all technology communication fees received by the secretary of state. Upon receipt of any such remittance, the state treasurer shall deposit the amount in the state treasury to the credit of the technology communication fee fund.

(d) All expenditures from the technology communication fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of state or a person or persons designated by the secretary of state.

History: L. 2002, ch. 145, § 1; July 1.



75-445 Franchise fee recovery fund.

75-445. Franchise fee recovery fund. During each month of the fiscal year ending June 30, 2003, and each fiscal year thereafter, the secretary of state shall certify to the director of accounts and reports the amount equal to the product of $1 multiplied by the number of annual reports received by the secretary of state during the preceding month from professional corporations, domestic or foreign corporations, corporations organized not for profit, domestic or foreign limited liability companies, domestic or foreign limited partnerships or any other entities pursuant to statute, which include the receipt of an annual franchise tax or privilege fee. Upon receipt of each such certification, the director of accounts and reports shall transfer an amount equal to the amount certified from the state general fund to the franchise fee recovery fund of the secretary of state, which is hereby created.

History: L. 2003, ch. 143, § 2; May 22.



75-446 Annual report fees, remittance.

75-446. Annual report fees, remittance. The secretary of state shall remit all moneys received from annual report fees, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 2004, ch. 171, § 37; L. 2005, ch. 157, § 29; Jan. 1, 2006.



75-447 Annual reports, applicable law.

75-447. Annual reports, applicable law. Any entity required to file an annual report with the secretary of state for a tax year commencing prior to January 1, 2004, shall be subject to the statutes in effect prior to the effective date of this act[*], with respect to such annual report.

History: L. 2004, ch. 171, § 39; July 1.

* July 1, 2004.



75-448 Uniform commercial code fee fund; information provided by secretary of state and register of deeds, fees, remittance.

75-448. Uniform commercial code fee fund; information provided by secretary of state and register of deeds, fees, remittance.  Uniform commercial code fee fund. (a) There is hereby created in the state treasury the uniform commercial code fee fund.

(b) The secretary of state shall remit to the state treasurer at least monthly all fees received by the secretary of state for providing information concerning filings under article 9 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto. Upon receipt of any such remittance, the state treasurer shall deposit the entire amount in the state treasury and credit 10% of the amount to the state general fund and the balance to the uniform commercial code fee fund.

(c) All expenditures from the uniform commercial code fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of state or a person or persons designated by the secretary of state.

(d) If information regarding filings in the office of the secretary of state is provided by a register of deeds, the fee to be collected from the customer shall be an amount fixed by rules and regulations adopted by the secretary of state. The rules and regulations adopted by the secretary of state shall specify the amount the register of deeds shall remit to the county treasurer for deposit into the county general fund. The register of deeds shall remit at least monthly the remainder of all such fees collected to the state treasurer. The state treasurer shall deposit the entire amount in the state treasury and shall credit 10% of the amount to the state general fund and the remainder to the uniform commercial code fee fund.

History: L. 2000, ch. 142, § 134; L. 2011, ch. 53, § 57; July 1.



75-451 Purpose.

75-451. Purpose. The legislature finds that persons attempting to escape from actual or threatened domestic violence, sexual assault, human trafficking or stalking frequently establish new addresses in order to prevent their assailants or probable assailants from finding them. The purpose of K.S.A. 2015 Supp. 75-451 to 75-458, inclusive, and amendments thereto, is to enable state and local agencies to respond to requests for public records without disclosing the location of a victim of domestic violence, sexual assault, human trafficking or stalking, to enable interagency cooperation with the secretary of state in providing address confidentiality for victims of domestic violence, sexual assault, human trafficking or stalking, and to enable state and local agencies to accept a program participant's use of an address designated by the secretary of state as a substitute mailing address.

History: L. 2006, ch. 213, § 1; L. 2010, ch. 122, § 8; July 1.



75-452 Definitions.

75-452. Definitions. The following words and phrases when used in K.S.A. 2015 Supp. 75-451 to 75-458, inclusive, and amendments thereto, shall have the meanings respectively ascribed to them herein, unless the context clearly requires otherwise:

(a) "Abuse" means:

(1) Causing or attempting to cause physical harm;

(2) placing another person in fear of imminent physical harm;

(3) causing another person to engage involuntarily in sexual relations by force, threats or duress, or threatening to do so;

(4) engaging in mental abuse, which includes threats, intimidation and acts designed to induce terror;

(5) depriving another person of necessary health care, housing or food; or

(6) unreasonably and forcibly restraining the physical movement of another.

(b) "Confidential address" means a residential street address, school street address or work street address of an individual, as specified on the individual's application to be a program participant under K.S.A. 2015 Supp. 75-451 to 75-458, inclusive, and amendments thereto.

(c) "Confidential mailing address" means an address that is recognized for delivery by the United States postal service.

(d) "Domestic violence" means abuse committed against a victim or the victim's spouse or dependent child by:

(1) A current or former spouse of the victim;

(2) a person with whom the victim shares parentage of a child in common;

(3) a person who is cohabitating with, or has cohabitated with, the victim;

(4) a person who is related by blood or marriage; or

(5) a person with whom the victim has or had a dating or engagement relationship.

(e) "Program participant" means a person certified as a program participant under K.S.A. 2015 Supp. 75-453, and amendments thereto.

(f) "Enrolling agent" means state and local agencies, law enforcement offices, nonprofit agencies and any others designated by the secretary of state that provide counseling and shelter services to victims of domestic violence, sexual assault, human trafficking or stalking.

(g) "Sexual assault" means an act which if committed in this state would constitute any crime defined in article 35 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6419 through 21-6422, and amendments thereto.

(h) "Stalking" means an act which if committed in this state would constitute "stalking" as defined by K.S.A. 60-31a01, and amendments thereto.

(i) "Human trafficking" means an act which if committed in this state would constitute the crime of human trafficking as defined by K.S.A. 21-3446, prior to its repeal, or K.S.A. 2015 Supp. 21-5426(a), and amendments thereto.

History: L. 2006, ch. 213, § 2; L. 2010, ch. 122, § 9; L. 2011, ch. 30, § 261; L. 2015, ch. 94, § 25; July 1.



75-453 Substitute mailing address; application requirements; procedure; certification into program; notification; penalty.

75-453. Substitute mailing address; application requirements; procedure; certification into program; notification; penalty. (a) An adult person, an adult family member residing with the victim, a parent or guardian acting on behalf of a minor, or a guardian acting on behalf of an incapacitated person, may apply by and through an enrolling agent to have an address designated by the secretary of state serve as the person's address or the address of the minor or incapacitated person. Program participants shall not apply directly to the secretary of state. The secretary of state shall approve an application if it is filed in the manner and on the form prescribed by the secretary of state signed by the applicant and enrolling agent under penalty of perjury and providing:

(1) A statement by the applicant that the applicant has good reason to believe that the applicant, or the minor or incapacitated person on whose behalf the application is made, is a victim of domestic violence, sexual assault, human trafficking or stalking and:

(i) That the applicant fears for the applicant's safety or the applicant's children's safety or the safety of the minor or incapacitated person on whose behalf the application is made; or

(ii) that by virtue of living with an enrolled program participant, the applicant fears that the knowledge or publication of the applicant's whereabouts will put the enrolled participant in danger.

(2) A designation of the secretary of state as agent for purposes of service of process and for the purpose of receipt of mail.

(3) The confidential mailing address where the applicant can be contacted by the secretary of state, and the phone number or numbers where the applicant can be called by the secretary of state.

(4) The confidential address or addresses that the applicant requests not be disclosed for the reason that disclosure will increase the risk of domestic violence, sexual assault, human trafficking or stalking.

(5) Evidence that the applicant or the minor or incapacitated person on whose behalf the application is made, is a victim of domestic violence, sexual assault, human trafficking or stalking, or is an adult family member residing with the victim. This evidence may include any of the following:

(A) Law enforcement, court or other federal, state or local government records or files.

(B) Documentation from a public or private entity that provides assistance to victims of domestic violence, sexual assault, human trafficking or stalking.

(C) Documentation from a religious, medical or other professional from whom the applicant has sought assistance in dealing with the alleged domestic violence, sexual assault, human trafficking or stalking.

(D) Other forms of evidence as determined by the secretary of state.

(6) A statement of whether there are any existing court orders involving the applicant for child support, child custody or child visitation and whether there are any active court actions involving the applicant for child support, child custody or child visitation, the name and address of legal counsel of record and the last known address of the other parent or parents involved in those court orders or court actions.

(7) The signature of the applicant and of any individual or representative of any enrolling agent who assisted in the preparation of the application, and the date on which the applicant signed the application.

(b) Applications shall be filed in accordance with procedures prescribed by the secretary of state.

(c) Upon filing a properly completed application, the secretary of state shall certify the applicant as a program participant. Applicants shall be certified for four years following the date of filing unless the certification is withdrawn or invalidated before that date. The secretary of state shall by rule and regulation establish a renewal procedure.

(d) Upon certification in the program, in any case where there are court orders or court actions identified in subsection (a)(6), the secretary of state shall, within 10 days, notify the other parent or parents of the address designated by the secretary of state for the program participant and the designation of the secretary of state as agent for purpose of service of process. The notice shall be given by mail, return receipt requested, postage prepaid, to the last known address of the other parent to be notified. A copy shall also be sent to that parent's counsel of record.

(e) A person who falsely attests in an application that disclosure of the applicant's address would endanger the applicant's safety or the safety of the applicant's children or the minor or incapacitated person on whose behalf the application is made, or who knowingly provides false or incorrect information upon making an application, shall be punishable under K.S.A. 2015 Supp. 21-5824, and amendments thereto, or other applicable statutes.

History: L. 2006, ch. 213, § 3; L. 2010, ch. 122, § 10; L. 2011, ch. 30, § 262; July 1.



75-454 Same; cancellation; name change after certification; address change; nondeliverable address; use of false information.

75-454. Same; cancellation; name change after certification; address change; nondeliverable address; use of false information. (a) If the program participant obtains a legal name change after being certified as a program participant, the secretary of state shall cancel certification of the program participant.

(b) The secretary of state may cancel a program participant's certification if there is a change in the residential address from the one listed on the application, unless the program participant provides the secretary of state with seven days' prior notice of the change of address.

(c) The secretary of state may cancel certification of a program participant if mail forwarded by the secretary to the program participant's address is returned as nondeliverable.

(d) The secretary of state shall cancel certification of a program participant who applies using false information.

History: L. 2006, ch. 213, § 4; Jan. 1, 2007.



75-455 Substitute address; use; forwarding mail.

75-455. Substitute address; use; forwarding mail. (a) A program participant may request that state and local agencies use the address designated by the secretary of state as the participant's address. When creating a new public record or amending or updating an existing record, state and local agencies shall accept the address designated by the secretary of state as a program participant's substitute address, unless the secretary of state has determined that:

(1) The agency has a bona fide statutory or administrative requirement for the use of the address which would otherwise be confidential under K.S.A. 2015 Supp. 75-451 to 75-458, inclusive, and amendments thereto; and

(2) this address will be used only for those statutory and administrative purposes.

(b) A program participant may use the address designated by the secretary of state as the participant's work address.

(c) The office of the secretary of state shall forward all first class mail, and other items designated by rule and regulation, to the appropriate program participants.

History: L. 2006, ch. 213, § 5; Jan. 1, 2007.



75-456 Same; rules and regulations authorized.

75-456. Same; rules and regulations authorized. (a) The secretary of state is authorized to adopt rules and regulations for the proper implementation of K.S.A. 2015 Supp. 75-451 to 75-458, inclusive, and amendments thereto.

(b) The secretary of state shall prescribe by rule and regulation voting procedures to maintain confidentiality of the addresses of program participants.

History: L. 2006, ch. 213, § 6; Jan. 1, 2007.



75-457 Same; substitute address released; exceptions.

75-457. Same; substitute address released; exceptions. The secretary of state shall not make any records in a program participant's file available for inspection or copying, other than the address designated by the secretary of state, except under the following circumstances:

(a) If requested by a law enforcement agency, to the law enforcement agency in accordance with procedures prescribed by rules and regulations;

(b) if directed by a court order, to a person identified in the order; or

(c) if requested by a state or local agency, to verify the participation of a specific program participant, in which case the secretary may only confirm participation in the program.

History: L. 2006, ch. 213, § 7; Jan. 1, 2007.



75-458 Same; designation of enrolling agents.

75-458. Same; designation of enrolling agents. The secretary of state shall designate enrolling agents to assist persons applying to be program participants. The secretary of state may collaborate with enrolling agents to develop a training curriculum. Any assistance rendered to applicants by the office of the secretary of state or its designees shall not be construed as legal advice.

History: L. 2006, ch. 213, § 8; Jan. 1, 2007.






Article 5 STATE AUDITOR

75-518 Conflicts arising from disposition of function or funds resolved by governor.

75-518. Conflicts arising from disposition of function or funds resolved by governor. When any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of any abolishment, transfer, attachment or other change made by this act [*], or under authority of this act, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

History: L. 1974, ch. 364, § 37; Jan. 13, 1975.

* "This act," see Comparative Table of Sections in Constitutions Volume.



75-519 Succession to property and records where function transferred divided; conflicts determined by governor.

75-519. Succession to property and records where function transferred divided; conflicts determined by governor. In all cases where, under the provisions of this act, part or all of the powers, duties and functions of any existing state agency are divided between any existing or newly created state agency, board or officer, each such agency, board or officer shall succeed to all property and records, which were used for, or pertain to, the performance of the powers, duties and functions transferred to it. Any conflict as to the proper disposition of property or records arising under this section shall be determined by the governor, whose decision shall be final.

History: L. 1974, ch. 364, § 38; Jan. 13, 1975.






Article 6 STATE TREASURER

75-601 Oath.

75-601. Oath. The state treasurer shall before entering upon the duties of office take and subscribe the proper official oath, and such official oath shall be filed and recorded in the office of the secretary of state.

History: L. 1879, ch. 166, § 48; L. 1923, ch. 223, § 1; R.S. 1923, 75-601; L. 1967, ch. 434, § 46; July 1.



75-603 Account of receipts and disbursements.

75-603. Account of receipts and disbursements. The treasurer shall keep an accurate account of the receipts and disbursements of the treasury, in books kept for that purpose at the expense of the state, in which the treasurer shall specify the names of persons or officers from whom received or to whom paid, on what account the same is received or paid out, and the time of such receipt or payment.

History: L. 1879, ch. 166, § 50; March 20; R.S. 1923, 75-603.



75-604 Custody of moneys; deposit in banks.

75-604. Custody of moneys; deposit in banks. The treasurer shall be required to keep safely in the state treasury, without loaning, using, or depositing in banks or elsewhere, all public moneys of whatsoever character paid into such treasury, or otherwise and at any time placed in his or her possession and custody as state treasurer, until the same is ordered by the proper department or officer of the state government to be transferred or paid out according to law, and when such orders for the transfer or payment are received, faithfully and promptly to make the same as directed, and also to do and perform all other duties as state treasurer which may be imposed by law: Provided, That nothing in this act shall be so construed as to prohibit the state treasurer from depositing moneys in banks designated as state depositories in accordance with the act providing for state depositories.

History: R.S. 1923, 75-604; Dec. 27.



75-606 Redemption of warrants; when funds exhausted; notice when funds available.

75-606. Redemption of warrants; when funds exhausted; notice when funds available. When any warrant shall be presented to the treasurer for redemption, and the funds appropriated for the purpose for which such warrant is issued are exhausted, the treasurer shall endorse thereon the date of its presentation, with the treasurer's signature thereto, and such warrant shall thereafter bear interest at a rate of interest not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009. Whenever there shall be funds in the treasury for the redemption of warrants so presented and endorsed, the treasurer shall give notice of the fact in the Kansas register, and at the expiration of 30 days after the date of such notice the interest on such warrants shall cease.

History: L. 1879, ch. 166, § 53; L. 1903, ch. 53, § 1 (Special Session); R.S. 1923, 75-606; L. 1970, ch. 64, § 88; L. 1981, ch. 324, § 24; Jan. 1, 1982.



75-607 Deposit of warrants with director of accounts and reports.

75-607. Deposit of warrants with director of accounts and reports. The treasurer shall on the first Monday of March, June, September and December, annually, deposit in the office of the director of accounts and reports all warrants by him or her redeemed or received in payment at the treasury, and take the director of accounts and reports' receipt therefor.

History: L. 1879, ch. 166, § 54; March 20; R.S. 1923, 75-607.



75-608 Reports.

75-608. Reports. The treasurer shall annually, make a separate annual report showing the state of the public accounts and the funds, the amounts by him or her received, the amount paid out during the next preceding year ending on the thirtieth of June, and the balance remaining in the treasury. Such report must show the financial condition of the treasury for such year.

History: L. 1879, ch. 166, § 55; R.S. 1923, 75-608; L. 1943, ch. 269, § 18; L. 1968, ch. 143, § 1; L. 1969, ch. 310, § 56; July 1.



75-609 Inspections by legislature and board of examination.

75-609. Inspections by legislature and board of examination. The treasurer shall as often as required submit the books, accounts, vouchers, and the funds of the treasury, to the inspection of the legislature, or any committee thereof appointed for that purpose, and to the board of examination.

History: L. 1879, ch. 166, § 56; March 20; R.S. 1923, 75-609.



75-610 Delinquent county treasurers and debtors; suits by attorney general.

75-610. Delinquent county treasurers and debtors; suits by attorney general. It shall be the duty of the treasurer to call on all delinquent county treasurers, and all debtors of the state, to account for the moneys due the state from them or from their respective counties or districts; and if any county treasurer or other officer or person, when so called upon to so account, shall fail, neglect or refuse so to do, the state treasurer shall notify the attorney general of such failure, neglect or refusal, who shall immediately commence suit against them, or on their official bonds, if any, to recover the amount due.

History: L. 1879, ch. 166, § 57; March 20; R.S. 1923, 75-610.



75-611 Civil actions against treasurer, when.

75-611. Civil actions against treasurer, when. If at any time it shall appear from the accounts of the state treasurer, or in any other way, that the state treasurer has not accounted for and paid over the public moneys of the state as directed by law, the state may proceed by civil action against the state treasurer and his or her sureties, in any court of competent jurisdiction.

History: L. 1879, ch. 166, § 58; R.S. 1923, 75-611; L. 1974, ch. 364, § 13; Jan. 13, 1975.



75-619 Seal.

75-619. Seal. The treasurer shall have and keep a seal of office, with such device thereon as the executive council may deem most suitable.

History: L. 1879, ch. 166, § 66; March 20; R.S. 1923, 75-619.



75-621 Receipts for money paid into treasury.

75-621. Receipts for money paid into treasury. When any money is paid into the treasury the treasurer is required to give to the person paying the same receipts in duplicate, stating the fund to which the money belongs, one of which must be delivered to the director of accounts and reports in order to obtain the proper credit; and the amount so paid shall be charged by the director of accounts and reports to the treasurer. When any money is paid into the state treasury by any county treasurer, a triplicate receipt for such amount shall be forthwith forwarded to the county clerk of such county by the state treasurer, and such county clerk shall file such receipt and credit the county treasurer with the amount thereof.

History: L. 1879, ch. 166, § 68; March 20; R.S. 1923, 75-621.



75-622 Assistant state treasurer; oath; duties.

75-622. Assistant state treasurer; oath; duties. The treasurer shall appoint an assistant state treasurer, who, in the absence of the treasurer, may perform such acts as may be authorized by the state treasurer, except as to the duties of the state treasurer as a member of the pooled money investment board.  The assistant state treasurer is hereby empowered to administer oaths pertaining to all matters relating to the business of the state treasurer's office, which person shall take the oath of office required of public officers, and the state treasurer shall be responsible for the acts of such person so designated. Such person shall have such power and authority so long as it shall be the will and pleasure of the state treasurer.

History: R.S. 1923, 75-622; L. 1967, ch. 434, § 47; L. 1996, ch. 254, § 11; May 23.



75-623 Assistants and employees.

75-623. Assistants and employees. The treasurer shall appoint such other assistants, clerks, bookkeepers, accountants and stenographers as may be authorized by law, each of which persons shall take the oath of office required of public officers. Such persons shall hold their offices at the will and pleasure of the state treasurer.

History: R.S. 1923, 75-623; L. 1967, ch. 434, § 48; July 1.



75-623a Position vacancy, redesignation of position in unclassified service.

75-623a. Position vacancy, redesignation of position in unclassified service. (a) Whenever a classified position in the office of the state treasurer becomes vacant, the state treasurer is authorized to designate the position to be in the unclassified service under the Kansas civil service act.

(b) Nothing in this section shall affect the status of being in the classified service of any person employed in the office of state treasurer on the date immediately preceding the effective date of this act.

History: L. 2000, ch. 18, § 1; Mar. 30.



75-628 State treasurer to review and make recommendations of cash management practices for state agencies; limitations.

75-628. State treasurer to review and make recommendations of cash management practices for state agencies; limitations. (a) The state treasurer is charged with the responsibility of reviewing and making recommendations for improvements in the procedures state agencies utilize for the efficient handling of cash and cash equivalents. The state treasurer or the treasurer's designee may provide cash management consultations with state agencies and shall develop a review program which will be an ongoing effort to ensure that optimum cash management practices are being employed by state agencies and that the cash management informational need of state agencies are being met.  In performing cash management consultation services the following principles shall be followed:  Education and assistance in cash management practices; full consideration of the operating needs of state agencies in evaluating and recommending procedure changes; and government-wide efficiency considerations relating to cash concentration.

(b) As used in this section, "state agency" shall have the meaning ascribed to such term under K.S.A. 75-3701 and amendments thereto.

(c) Nothing in this section shall be construed as affecting the current powers and duties of the director of accounts and reports or director of the budget.

History: L. 1992, ch. 146, § 26; July 1.



75-640 Postsecondary education savings program; legislative declaration and intent.

75-640. Postsecondary education savings program; legislative declaration and intent. The legislature hereby declares that the availability of improved access to and choice of higher education opportunities in this state will benefit the residents of the state and that the establishment of a postsecondary education savings program will assist residents in meeting the expenses incurred in availing themselves of higher education opportunities. Therefore, it is the intention of K.S.A. 2015 Supp. 75-640 to 75-648, and amendments thereto, to provide for development and administration of a postsecondary education savings program and to vest the state treasurer with powers to enable the treasurer to accomplish such purpose.

History: L. 1999, ch. 154, § 11; May 27.



75-641 Same; citation of act.

75-641. Same; citation of act. There is hereby established a postsecondary education savings program and such program shall be known and may be cited as the Kansas postsecondary education savings program.  The program shall be implemented and become operational on July 1, 2000.

History: L. 1999, ch. 154, § 12; May 27.



75-642 Same; purpose.

75-642. Same; purpose. The purpose of the Kansas postsecondary education savings program is to authorize the establishment of family postsecondary education savings accounts and to provide guidelines for the maintenance of such accounts to:

(a) Enable residents of this state and other states to benefit from the tax incentive provided for qualified state tuition programs as defined in section 529 of the federal internal revenue code of 1986, as amended; and

(b) attract residents of this state to institutions of postsecondary education.

History: L. 1999, ch. 154, § 13; May 27.



75-643 Same; definitions.

75-643. Same; definitions. As used in K.S.A. 2015 Supp. 75-640 to 75-648, and amendments thereto:

(a) "Account" or "family postsecondary education savings account" means an individual savings account established in accordance with the provisions of K.S.A. 2015 Supp. 75-640 to 75-648, and amendments thereto.

(b) "Account owner" means the person or persons who enter into a postsecondary education savings agreement pursuant to the provisions of K.S.A. 2015 Supp. 75-640 to 75-648, and amendments thereto. If the account is owned by one individual, the account owner may also be the designated beneficiary of the account.

(c) "Designated beneficiary" means, with respect to an account, the individual designated at the time the account is established as the individual whose higher education expenses are expected to be paid from the account or in the case of a change in beneficiaries, the individual who is the new beneficiary.

(d) "Financial organization" means an organization authorized to do business in the state of Kansas and (1) which is an authorized fiduciary to act as a trustee pursuant to the provisions of the federal employee retirement income security act of 1974, an insurance company, or a registered investment advisor; and (2) (A) is licensed or chartered by the commissioner of insurance, (B) is licensed or chartered by the state bank commissioner, (C) is chartered by an agency of the federal government, (D) is subject to the jurisdiction and regulation of the securities and exchange commission of the federal government, or (E) is any other entity otherwise authorized to act in this state as a trustee pursuant to the provisions of the federal employee retirement income security act of 1974.

(e) "Institution of postsecondary education" means any institution of postsecondary education which is accredited by a nationally recognized accrediting agency or association, offers credit toward an undergraduate or graduate degree or other recognized postsecondary education credential, and qualifies as an eligible institution for federal student aid programs.

(f) "Member of the family" has the meaning ascribed thereto in section 529 of the federal internal revenue code of 1986, as amended.

(g) "Program" means the Kansas postsecondary education savings program established pursuant to K.S.A. 2015 Supp. 75-640 to 75-648, and amendments thereto.

(h) "Qualified higher education expenses" means any qualified higher education expense included in section 529 of the federal internal revenue code of 1986, as amended.

(i) "Qualified withdrawal" means a withdrawal from an account to pay the qualified higher education expenses of the designated beneficiary of the account.

(j) "Nonqualified withdrawal" means a withdrawal from an account but does not mean:

(1) A qualified withdrawal;

(2) a withdrawal made as the result of the death or disability of the designated beneficiary of an account;

(3) a withdrawal made on the account of a scholarship received by the designated beneficiary to the extent the amount of the withdrawal does not exceed the amount of the scholarship; or

(4) a rollover distribution.

(k) "Rollover distribution" means a rollover distribution as defined in section 529 of the federal internal revenue code of 1986, as amended, and regulations thereunder.

(l) "Treasurer" means the state treasurer.

(m) "Management contract" means the contract executed by the treasurer and a financial organization selected to act as a depository and manager of the program.

(n) "Postsecondary education savings agreement" means an agreement between the state treasurer and the account owner or owners.

(o) "Program manager" means a financial organization selected by the treasurer to act as a depository and manager of the program.

History: L. 1999, ch. 154, § 14; L. 2000, ch. 23, § 1; Mar. 30.



75-644 Same; administration by state treasurer; authorities and responsibilities.

75-644. Same; administration by state treasurer; authorities and responsibilities. (a) The state treasurer shall implement and administer the program under the terms and conditions established by K.S.A. 2015 Supp. 75-640 to 75-648, and amendments thereto.

(b) In furtherance of such implementation and administration, the state treasurer shall have the authority and responsibility to:

(1) Develop and implement the program in a manner consistent with the provisions of K.S.A. 2015 Supp. 75-640 to 75-648, and amendments thereto, through adoption of rules and regulations;

(2) engage the services of consultants on a contract basis for rendering professional and technical assistance and advice;

(3) seek rulings and other guidance from the United States department of treasury and the federal internal revenue service relating to the program;

(4) make changes to the program required for the participants in the program to obtain the federal income tax benefits or treatment provided by section 529 of the federal internal revenue code of 1986, as amended, or any similar successor legislation;

(5) charge, impose and collect administrative fees and service charges in connection with any agreement, contract or transaction relating to the program;

(6) develop marketing plans and promotion material;

(7) establish the methods by which the funds held in accounts shall be dispersed;

(8) establish the method by which funds shall be allocated to pay for administrative costs;

(9) do all things necessary and proper to carry out the purposes of K.S.A. 2015 Supp. 75-640 to 75-648, and amendments thereto;

(10) adopt rules and regulations necessary to administer K.S.A. 2015 Supp. 75-640 to 75-648, and amendments thereto; and

(11) evaluate the Kansas postsecondary education savings program annually, and make a report thereon to the governor and legislature for the period.

History: L. 1999, ch. 154, § 15; May 27.



75-645 Same; implementation by state treasurer; selection of depositories of accounts, procedure; management contracts, contents; audits and investigations; contracts.

75-645. Same; implementation by state treasurer; selection of depositories of accounts, procedure; management contracts, contents; audits and investigations; contracts. (a) The state treasurer may implement the program through use of financial organizations as account depositories and managers.

(b) The state treasurer may solicit proposals from financial organizations to act as depositories and managers of the program. Financial organizations submitting proposals shall describe the investment instrument which will be held in accounts. The state treasurer shall select as program depositories and managers the financial organization, from among the bidding financial organizations, that demonstrates the most advantageous combination, both to potential program participants and this state, of the following factors:

(1) Financial stability and integrity of the financial organization;

(2) the safety of the investment instrument being offered;

(3) the ability of the investment instrument to track increasing costs of postsecondary education;

(4) the ability of the financial organization to satisfy recordkeeping and reporting requirements;

(5) the financial organization's plan for promoting the program and the investment the organization is willing to make to promote the program;

(6) the fees, if any, proposed to be charged to persons for opening accounts;

(7) the minimum initial deposit and minimum contributions that the financial organization will require;

(8) the ability of the financial organization to accept electronic withdrawals, including payroll deduction plans; and

(9) other benefits to the state or its residents included in the proposal, including fees payable to the state to cover expenses of operation of the program.

(c) The state treasurer may enter into a contract with a financial organization. Such financial organization management shall provide only one type of investment instrument.

(d) The state treasurer may select more than one financial organization and investment instrument for the program when the federal internal revenue service has provided guidance that giving a contributor the choice of two or more investment instruments under a state program will not cause the program to fail to qualify for favorable tax treatment under section 529 of the federal internal revenue code of 1986, as amended.

(e) A management contract shall include, at a minimum, terms requiring the financial organization to:

(1) Take any action required to keep the program in compliance with requirements of K.S.A. 2015 Supp. 75-640 to 75-648, and amendments thereto, and any actions not contrary to its contract to manage the program to qualify as a "qualified state tuition plan" as defined in section 529 of the federal internal revenue code of 1986, as amended;

(2) keep adequate records of each account, keep each account segregated from each other account and provide the state treasurer with the information necessary to prepare the statements required by K.S.A. 2015 Supp. 75-646, and amendments thereto;

(3) compile and total information contained in statements required to be prepared under K.S.A. 2015 Supp. 75-646, and amendments thereto, and provide such compilations to the state treasurer;

(4) if there is more than one program manager, provide the state treasurer with such information as is necessary to determine compliance with K.S.A. 2015 Supp. 75-646, and amendments thereto;

(5) provide the state treasurer with access to the books and records of the program manager to the extent needed to determine compliance with the contract;

(6) hold all accounts for the benefit of the account owner or owners;

(7) be audited at least annually by a firm of certified public accountants selected by the program manager and provide the results of such audit to the state treasurer;

(8) provide the state treasurer with copies of all regulatory filings and reports made by the financial organization during the term of the management contract or while the financial organization is holding any accounts, other than confidential filings or reports that will not become part of the program. The program manager shall make available for review by the state treasurer the results of any periodic examination of such manager by any state or federal banking, insurance or securities commission, except to the extent that such report or reports may not be disclosed under law; and

(9) ensure that any description of the program, whether in writing or through the use of any media, is consistent with the marketing plan developed pursuant to the provisions of K.S.A. 2015 Supp. 75-640 to 75-648, and amendments thereto.

(f) The state treasurer may provide that an audit shall be conducted of the operations and financial position of the program depository and manager at any time if the state treasurer has any reason to be concerned about the financial position, the recordkeeping practices or the status of accounts of such program depository and manager.

(g) During the term of any contract with a program manager, the state treasurer shall conduct an examination of such manager and the manager's handling of accounts. Such examination shall be conducted at least biennially if such manager is not otherwise subject to periodic examination by the state bank commissioner, the federal deposit insurance corporation or other similar entity.

(h) (1) If selection of a financial organization as a program manager or depository is not renewed, after the end of the financial organization's term:

(A) Accounts previously established and held in investment instruments at such financial organization may be terminated;

(B) additional contributions may be made to such accounts;

(C) no new accounts may be placed with such financial organization; and

(D) existing accounts held by such depository shall remain subject to all oversight and reporting requirements established by the state treasurer.

(2) If the state treasurer terminates a financial organization as a program manager or depository, the state treasurer shall take custody of accounts held by such financial organization and shall seek to promptly transfer such accounts to another financial organization that is selected as a program manager or depository and into investment instruments as similar to the original instruments as possible.

(i) The state treasurer may enter into such contracts as it deems necessary and proper for the implementation of the program.

History: L. 1999, ch. 154, § 16; May 27.



75-646 Same; establishment of accounts, procedures; contributions; statements and information to be provided account owners; report to legislature.

75-646. Same; establishment of accounts, procedures; contributions; statements and information to be provided account owners; report to legislature. (a) Family postsecondary education savings accounts established pursuant to the provisions of K.S.A. 2015 Supp. 75-640 through 75-648, and amendments thereto, shall be governed by the provisions of this section.

(b) A family postsecondary education savings account may be opened by any person who desires to save money for the payment of the qualified higher education expenses of the designated beneficiary. Such person shall be considered the account owner.

(1) An application for such account shall be in the form prescribed by the state treasurer and contain the following:

(A) The name, address and social security number or employer identification number of the account owner;

(B) the designation of a designated beneficiary;

(C) the name, address and social security number of the designated beneficiary;

(D) the certification relating to no excess contributions; and

(E) such other information as the state treasurer may require.

(2) The state treasurer may establish a nominal nonrefundable application fee for such application.

(c) Any person may make contributions to the account after the account is opened.

(d) Contributions to accounts may be made only in cash.

(e) An account owner may withdraw all or part of the balance from an account on sixty-days' notice or such shorter period as may be authorized under rules and regulations governing the program.

(f) (1) An account owner may change the designated beneficiary of an account to an individual who is a member of the family of the prior designated beneficiary in accordance with procedures established pursuant to the provisions of K.S.A. 2015 Supp. 75-640 through 75-648, and amendments thereto.

(2) An account owner may transfer all or a portion of an account to another family postsecondary education savings account, the designated beneficiary of which is a member of the family as defined in section 529 of the federal internal revenue code of 1986, as amended.

(3) Changes in designated beneficiaries and transfers under this subsection shall not be permitted to the extent that they would constitute excess contributions or unauthorized investment choices.

(g) The program shall provide separate accounting for each designated beneficiary.

(h) Subject to the provisions of section 529 of the internal revenue code of 1986, in effect on January 1, 2002, or later versions as established in rules and regulations adopted by the treasurer, an account owner of any account shall be permitted to direct the investment of any contributions to an account or the earnings thereon.

(i) Neither an account owner nor a designated beneficiary may use an interest in an account as security for a loan. Any pledge of an interest in an account shall be of no force and effect.

(j) (1) The state treasurer shall adopt rules and regulations to prevent contributions on behalf of a designated beneficiary in excess of an amount equal to the average amount of the qualified higher education expenses that would be incurred for five years of study at institutions of postsecondary education located in the midwest states. Such amount shall be determined annually by the state treasurer.

(2) Such rules and regulations shall include requirements that any excess contributions with respect to a designated beneficiary be promptly withdrawn in a nonqualified withdrawal or transferred to another account.

(k) (1) If there is any distribution from an account to any individual or for the benefit of any individual during a calendar year, such distribution shall be reported to the federal internal revenue service and each account owner, the designated beneficiary, or the distributee to the extent required by federal law or regulation.

(2) Statements shall be provided to each account owner at least once each year within 60 days after the end of the twelve-month period to which they relate. The statement shall identify the contributions made during a preceding twelve-month period, the total contributions made to the account through the end of the period, the value of the account at the end of such period, distributions made during such period and any other information that the state treasurer shall require to be reported to the account owner.

(3) Statements and information relating to accounts shall be prepared and filed to the extent required by federal and state tax law.

(l) (1) A state or local government, or agency or instrumentality thereof, or organization described in section 501(c)(3) of the federal internal revenue code of 1986, as amended, may open and become the account owner of an account to fund scholarships for persons whose identity will be determined upon disbursement.

(2) In the case of any account opened pursuant to provision (1) of this subsection, the requirement set forth in subsection (b) that a designated beneficiary be designated when an account is opened shall not apply and each individual who receives an interest in such account as a scholarship shall be treated as a designated beneficiary with respect to such interest.

(m) An annual fee may be imposed upon the account owner or owners for the maintenance of the account.

(n) An account owner or designated beneficiary of a Kansas postsecondary education savings account must be a citizen or resident of the United States of America.

(o) The program shall disclose the following information in writing to each account owner and prospective account owner of a family postsecondary education savings account:

(1) The terms and conditions for purchasing a family postsecondary education savings account;

(2) any restrictions on the substitution of beneficiaries;

(3) the person or entity entitled to terminate the savings agreement;

(4) the period of time during which a beneficiary may receive benefits under the savings agreement;

(5) the terms and conditions under which money may be wholly or partially withdrawn from the program, including, but not limited to, any reasonable charges and fees that may be imposed for withdrawal;

(6) the probable tax consequences associated with contributions to and distributions from accounts; and

(7) all other rights and obligations pursuant to savings agreements, and any other terms, conditions and provisions deemed necessary and appropriate by the state treasurer.

(p) Nothing in K.S.A. 2015 Supp. 75-640 through 75-648, and amendments thereto, or in any savings agreement entered into pursuant to K.S.A. 2015 Supp. 75-640 through 75-648, and amendments thereto, shall be construed as a guarantee by the state of Kansas or any institution of postsecondary education that a beneficiary will be admitted to the institution of postsecondary education or, upon admission to any institution of postsecondary education, will be permitted to continue to attend or will receive a degree from such institution of postsecondary education.

(q) Moneys in a family postsecondary education savings account shall be exempt from attachment, execution or garnishment as provided by K.S.A. 60-2308, and amendments thereto.

(r) On or before the 10th day of the 2007, 2008 and 2009 legislative sessions, the state treasurer shall submit a report on the Kansas postsecondary education savings program to the senate committee on education and the house committee on higher education. Such report shall include the total number of contributions to and withdrawals from the program and the total amount of such contributions and withdrawals which were made during the preceding year.

History: L. 1999, ch. 154, § 17; L. 2000, ch. 23, § 2; L. 2002, ch. 104, § 2; Revived and Amend., L. 2004, ch. 185, § 26; L. 2006, ch. 58, § 1; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 167, § 26, but that version was repealed by L. 2004, ch. 185, § 51.



75-647 Same; rights and obligations construed.

75-647. Same; rights and obligations construed. (a) Nothing in K.S.A. 2015 Supp. 75-640 to 75-648, and amendments thereto, shall be construed to:

(1) Give any designated beneficiary any rights or legal interest with respect to an account unless the designated beneficiary is the account owner;

(2) guarantee that a designated beneficiary will be admitted to an institution of postsecondary education;

(3) create state residency for an individual merely because the individual is a designated beneficiary; or

(4) guarantee that amounts saved pursuant to the program will be sufficient to cover the qualified higher education expenses of a designated beneficiary.

(b) (1) Nothing in K.S.A. 2015 Supp. 75-640 to 75-648, and amendments thereto, shall create or be construed to create any obligation of the state treasurer, the state or any agency or instrumentality of the state to guarantee for the benefit of any account owner or designated beneficiary with respect to:

(A) The rate of interest or other return on any account; and

(B) the payment of interest or other return on any account.

(2) The state treasurer by rules and regulations shall provide that every contract, application, deposit slip or other similar document that may be used in connection with a contribution to an account clearly indicate that the account is not insured by the state and neither the principal deposited nor the investment return is guaranteed by the state.

History: L. 1999, ch. 154, § 18; May 27.



75-648 Same; trust fund established; expense fund established; disposition of moneys and interest; payment of expenses of administration.

75-648. Same; trust fund established; expense fund established; disposition of moneys and interest; payment of expenses of administration. (a) (1) The Kansas postsecondary education savings program trust fund is hereby established in the state treasury. Such savings trust fund shall consist of moneys deposited by depositors in accordance with this act, moneys acquired from governmental and private sources and state general fund appropriations, if any. All interest derived from the deposit and investment of moneys in such savings trust fund shall be credited to the fund. At the end of any fiscal year, all unexpended and unencumbered moneys in such savings trust fund shall remain therein and not be credited or transferred to the state general fund or to any other fund.

(2) Except as provided in subsection (b), the state treasurer shall credit all moneys received in connection with the Kansas postsecondary education savings program to the Kansas postsecondary education savings program trust fund.

(b) (1) The Kansas postsecondary education savings expense fund is hereby established in the state treasury. The fund shall consist of moneys received from the Kansas postsecondary education savings program manager.

(2) All expenses incurred by the treasurer in developing and administering the postsecondary education savings program shall be payable from the Kansas postsecondary education savings expense fund.

History: L. 1999, ch. 154, § 19; L. 2001, ch. 179, § 1; July 1.



75-649 Payroll deductions for postsecondary education savings accounts.

75-649. Payroll deductions for postsecondary education savings accounts. The director of accounts and reports shall make payroll deductions from the salary and wages of state officers and employees for family postsecondary education savings accounts provided for in K.S.A. 2015 Supp. 75-464, and amendments thereto, when authorized to make such deductions by the written, voluntary authorization of such officers and employees. No administrative fees or charges shall be assessed for costs incurred in making such deductions. Subject to the approval of the secretary of administration, the director of accounts and reports may prescribe procedures, limitations and conditions for making payroll deductions pursuant to this section.

History: L. 2000, ch. 23, § 4; Mar. 30.



75-650 Low-income family postsecondary savings accounts incentive program; definitions; administration by state treasurer; applications; limitations.

75-650. Low-income family postsecondary savings accounts incentive program; definitions; administration by state treasurer; applications; limitations. (a) As used in this section:

(1) "Federal poverty level" means the most recent poverty income guidelines published in the calendar year by the United States department of health and human services.

(2) "Program" means the low-income family postsecondary savings accounts incentive program established by this section.

(3) "Qualified individual or family" means an individual or family who resides within the state of Kansas and whose household income is positive and not more than 200% of the federal poverty level for the tax year prior to the year in which the application is submitted.

(4) "Participant" means a qualified individual or family who has been approved for a matching grant under the program.

(5) "District" means a congressional district of the state of Kansas.

(6) "Application" means an application for a matching grant under the program.

(7) "Third-party contributor" means any individual or organization who contributes money to a family postsecondary savings account established pursuant to K.S.A. 75-640 et seq., and amendments thereto, other than the account owner who established such family postsecondary savings account for the benefit of the participant.

(8) Words and phrases have the meanings provided by K.S.A. 75-643, and amendments thereto, unless otherwise provided by this section.

(b) There is hereby established the low-income family postsecondary savings accounts incentive program. The purpose of the program is to encourage the establishment of family postsecondary savings accounts pursuant to K.S.A. 75-640, and amendments thereto, by qualified individuals and families.

(c) The treasurer shall:

(1) Implement and administer the program;

(2) develop marketing plans and promotional material for the program;

(3) prescribe the procedure for, and requirements relating to, the submission and approval of applications;

(4) do all things necessary and proper to carry out the purposes of this act; and

(5) adopt any rules and regulations and policies deemed necessary for implementation and administration of the program.

(d) Applications shall be submitted to the treasurer in the manner and form required by the treasurer. Applications shall be accompanied by any information deemed necessary by the treasurer. Applications must be submitted each year using the applicant's household income from the previous tax year.

(e) Beginning in calendar year 2009, the treasurer may approve no more than 300 applications from a single district. If 300 applications from residents of a district are not approved in calendar year 2009 or any year thereafter, the treasurer may approve additional applications submitted by residents of the remaining districts up to the program total of 1,200 applications per year. Applications shall be approved on a first come, first served basis. The treasurer shall provide written notice, to an applicant, of the approval or nonapproval of such person's application.

(f) The amount of contributions made to an account by an account owner who establishes a family postsecondary savings account for the benefit of a participant pursuant to K.S.A. 75-640 et seq., and amendments thereto, shall be matched by the state on a dollar-for-dollar basis if the account owner contributes at least $100 to a family postsecondary education savings account for the benefit of the participant during the calendar year for which the application has been approved. The aggregate of all matching amounts for any family postsecondary savings account shall not exceed $600 in any calendar year. All contributions by a third-party contributor shall be deposited in the matching grant account for the participant established by the treasurer or another similar account for which the withdrawals are restricted as required by subsection (h).

(g) Between January 1 and January 31 of each state fiscal year, the director of accounts and reports shall transfer from the state general fund to the Kansas postsecondary education savings program trust fund the amount, as certified by the treasurer, necessary to meet the matching obligations under subsection (f) for the preceding calendar year, except that the amount transferred from the state general fund to the Kansas postsecondary education savings program trust fund shall not exceed the maximum amount specified by appropriation act for such purpose for that state fiscal year. On or before January 31 of each year, the treasurer shall transfer from the Kansas postsecondary education savings program trust fund to the account of each participant the amount determined by the treasurer to meet the matching obligation due to such participant under subsection (f) for the preceding calendar year.

(h) The treasurer shall ensure that all withdrawals of matching funds are used for qualified withdrawals under K.S.A. 75-640 et seq., and amendments thereto.

(i) The treasurer shall prepare and submit to the governor and the legislature a report on the program on or before January 31 of each year. Such report shall include the number of accounts opened under the program, the amount of moneys contributed to such accounts by the participants, the amount of matching moneys transferred by the treasurer pursuant to subsection (g), the average income of the participants, an analysis of the success of the program in meeting the purpose of the program and any other information deemed appropriate by the treasurer.

(j) The provisions of this section shall be part of and supplemental to the Kansas postsecondary education savings program.

History: L. 2006, ch. 189, § 3; L. 2009, ch. 113, § 1; L. 2012, ch. 118, § 1; Jan. 1, 2013.



75-651 Kansas ABLE savings program; legislative intent.

75-651. Kansas ABLE savings program; legislative intent. There is hereby established an enabling savings program and such program shall be known and may be cited as the Kansas ABLE savings program. The purpose of the Kansas ABLE savings program is to authorize the establishment of savings accounts empowering individuals with a disability and their families to save private funds to support the individual with a disability and to provide guidelines for the maintenance of such accounts.

History: L. 2015, ch. 33, § 9; July 1.



75-652 Same; definitions.

75-652. Same; definitions. As used in this act:

(a) "Account" or "ABLE savings account" means an individual savings account established in accordance with the provisions of this act.

(b) "Account owner" means the person who enters into an ABLE savings agreement pursuant to the provisions of this act. The account owner must also be the designated beneficiary. A conservator or guardian may be appointed as an account owner for a designated beneficiary who is a minor or lacks capacity to enter into an agreement.

(c) "Conservator" means a person appointed by the court pursuant to K.S.A. 59-3050 et seq., and amendments thereto.

(d) "Designated beneficiary" means a Kansas resident whose qualified disability expenses may be paid from the account. The designated beneficiary must be an eligible individual at the time the account is established. The account owner may change the designated beneficiary.

(e) "Eligible individual" means an individual who is entitled to benefits based on blindness or disability under 42 U.S.C. § 401 et seq. or 42 U.S.C. § 1381 et seq., as amended, and such blindness or disability occurred before the date on which the individual attained age 26, or an individual who filed a disability certification, to the satisfaction of the secretary, with the secretary for such taxable year.

(f) "Financial organization" means an organization authorized to do business in the state of Kansas and is:

(1) Licensed or chartered by the commissioner of insurance;

(2) licensed or chartered by the state bank commissioner;

(3) chartered by an agency of the federal government; or

(4) subject to the jurisdiction and regulation of the securities and exchange commission of the federal government.

(g) "Guardian" means a person appointed by the court pursuant to K.S.A. 59-3050 et seq., and amendments thereto.

(h) "Management contract" means the contract executed by the treasurer and a financial organization selected to act as a depository and manager of the program.

(i) "Member of the family" has the meaning ascribed thereto in section 529A of the federal internal revenue code of 1986, as amended.

(j) "Nonqualified withdrawal" means a withdrawal from an account which is not:

(1) A qualified withdrawal; or

(2)  a rollover distribution.

(k) "Program" means the Kansas ABLE savings program established pursuant to this act.

(l) "Program manager" means a financial organization selected by the treasurer to act as a depository and manager of the program.

(m) "Qualified disability expense" means any qualified disability expense included in section 529A of the federal internal revenue code of 1986, as amended.

(n) "Qualified withdrawal" means a withdrawal from an account to pay the qualified disability expenses of the designated beneficiary of the account.

(o) "Rollover distribution" means a rollover distribution as defined in section 529A of the federal internal revenue code of 1986, as amended.

(p) "Savings agreement" means an agreement between the program manager or the treasurer and the account owner.

(q) "Secretary" means the secretary of the United States treasury.

(r) "Treasurer" means the state treasurer.

History: L. 2015, ch. 33, § 10; July 1.



75-653 Same; implementation and administration of program by state treasurer.

75-653. Same; implementation and administration of program by state treasurer. (a) The treasurer shall implement and administer the program under the terms and conditions established by this act. In furtherance of such implementation and administration, the treasurer shall have the authority and responsibility to:

(1) Develop and implement the program in a manner consistent with the provisions of this act;

(2) engage the services of consultants on a contract basis for rendering professional and technical assistance and advice;

(3) seek rulings and other guidance from the secretary and the federal internal revenue service relating to the program;

(4) make changes to the program required for the participants in the program to obtain the federal income tax benefits or treatment provided by section 529A of the federal internal revenue code of 1986, as amended;

(5) charge, impose and collect administrative fees and service charges in connection with any agreement, contract or transaction relating to the program;

(6) develop marketing plans and promotion material;

(7) establish the methods by which the funds held in accounts shall be dispersed;

(8) establish the method by which funds shall be allocated to pay for administrative costs;

(9) do all things necessary and proper to carry out the purposes of this act;

(10) promulgate rules and regulations necessary to effectuate the provisions of this act;

(11) make an annual evaluation of the ABLE savings program and prepare an annual report of such evaluation to be provided to the governor, the senate and the house of representatives; and

(12) notify the secretary when an account has been opened for a designated beneficiary and submit other reports concerning the program required by the secretary.

(b) The treasurer may enter into agreements with other states to either allow Kansas residents to participate in a plan operated by another state or to allow residents of other states to participate in the Kansas ABLE program.

History: L. 2015, ch. 33, § 11; July 1.



75-654 Same; implementation by state treasurer, powers and duties.

75-654. Same; implementation by state treasurer, powers and duties. (a) The treasurer may implement the program through use of financial organizations as account depositories and managers. The treasurer may solicit proposals from financial organizations to act as depositories and managers of the program. Financial organizations submitting proposals shall describe the investment instruments which will be held in accounts. The treasurer may select more than one financial organization and investment instrument for the program. The treasurer shall select as program depositories and managers the financial organization, from among the bidding financial organizations, that demonstrates the most advantageous combination, both to potential program participants and this state, of the following factors:

(1) Financial stability and integrity of the financial organization;

(2) the safety of the investment instrument being offered;

(3) the ability of the financial organization to satisfy recordkeeping and reporting requirements;

(4) the financial organization's plan for promoting the program and the investment the organization is willing to make to promote the program;

(5) the fees, if any, proposed to be charged to the account owners;

(6) the minimum initial deposit and minimum contributions that the financial organization will require;

(7) the ability of the financial organization to accept electronic withdrawals, including payroll deduction plans; and

(8) other benefits to the state or its residents included in the proposal, including fees payable to the state to cover expenses of operation of the program.

(b) The treasurer may enter into any contracts with a financial organization necessary to effectuate the provisions of this act. Any management contract shall include, at a minimum, terms requiring the financial organization to:

(1) Take any action required to keep the program in compliance with requirements of this act and any actions not contrary to its contract to manage the program to qualify as a "qualified ABLE program" as defined in section 529A of the federal internal revenue code of 1986, as amended;

(2) keep adequate records of each account, keep each account segregated from each other account and provide the treasurer with the information necessary to prepare the statements required by K.S.A. 2015 Supp. 75-655, and amendments thereto;

(3) compile and total information contained in statements required to be prepared under K.S.A. 2015 Supp. 75-655, and amendments thereto, and provide such compilations to the treasurer;

(4) if there is more than one program manager, provide the treasurer with such information as is necessary to determine compliance with K.S.A. 2015 Supp. 75-655, and amendments thereto;

(5) provide the treasurer with access to the books and records of the program manager to the extent needed to determine compliance with the contract, this act, and section 529A of the federal internal revenue code of 1986, as amended;

(6) hold all accounts for the benefit of the account owner or owners;

(7) be audited at least annually by a firm of certified public accountants selected by the program manager and provide the results of such audit to the treasurer;

(8) provide the treasurer with copies of all regulatory filings and reports made by the financial organization during the term of the management contract or while the financial organization is holding any accounts, other than confidential filings or reports that will not become part of the program. The program manager shall make available for review by the treasurer the results of any periodic examination of such manager by any state or federal banking, insurance or securities commission, except to the extent that such report or reports may not be disclosed under law; and

(9) ensure that any description of the program, whether in writing or through the use of any media, is consistent with the marketing plan developed pursuant to the provisions of this act.

(c) The treasurer may:

(1) Enter into such contracts as it deems necessary and proper for the implementation of the program;

(2) require that an audit be conducted of the operations and financial position of the program depository and manager at any time if the treasurer has any reason to be concerned about the financial position, the recordkeeping practices or the status of accounts of such program depository and manager; and

(3) terminate or not renew a management agreement. If the treasurer terminates or does not renew a management agreement, the treasurer shall take custody of accounts held by such program manager and shall seek to promptly transfer such accounts to another financial organization that is selected as a program manager or depository and into investment instruments as similar to the original instruments as possible.

(d) The treasurer, the department for children and families, the department of health and environment and the department for aging and disability services are authorized to exchange data regarding eligible individuals to carry out the purposes of this act.

History: L. 2015, ch. 33, § 12; July 1.



75-655 Same; establishment of accounts; contributions and distributions; statements and information relating to accounts.

75-655. Same; establishment of accounts; contributions and distributions; statements and information relating to accounts. (a) Any ABLE savings accounts established pursuant to the provisions of this act shall be opened by a designated beneficiary or a conservator or guardian of a designated beneficiary who lacks capacity to enter into a contract and each beneficiary may have only one account. The treasurer may establish a nonrefundable application fee. An application for such account shall be in the form prescribed by the treasurer and contain the:

(1) Name, address and social security number of the account owner;

(2) name, address and social security number of the designated beneficiary, if the account owner is the beneficiary's conservator or guardian;

(3) certification relating to no excess contributions; and

(4) additional information as the treasurer may require.

(b) Any person may make contributions to an ABLE savings account after the account is opened, subject to the limitations imposed by section 529A of the federal internal revenue code of 1986, as amended, or any rules and regulations promulgated by the secretary pursuant to this act.

(c) Contributions to ABLE savings accounts only may be made in cash. The treasurer or program manager shall reject or promptly withdraw contributions:

(1) In excess of the limits established pursuant to subsection (b); or

(2) the total contributions if the:

(A) Value of the account is equal to or greater than the account maximum established by the treasurer. Such account maximum must be equal to the account maximum for postsecondary education savings accounts established pursuant to K.S.A. 75-640 et seq., and amendments thereto; or

(B) designated beneficiary is not an eligible individual in the current calendar year.

(d) (1) An account owner may:

(A) Change the designated beneficiary of an account to an individual who is a member of the family of the prior designated beneficiary in accordance with procedures established by the treasurer; and

(B) transfer all or a portion of an account to another ABLE savings account, the designated beneficiary of which is a member of the family as defined in section 529A of the federal internal revenue code of 1986, as amended.

(2) No account owner may use an interest in an account as security for a loan. Any pledge of an interest in an account shall be of no force and effect.

(e) (1) If there is any distribution from an account to any individual or for the benefit of any individual during a calendar year, such distribution shall be reported to the federal internal revenue service and each account owner, the designated beneficiary or the distributee to the extent required by state or federal law.

(2) Statements shall be provided to each account owner at least four times each year within 30 days after the end of the three-month period to which a statement relates. The statement shall identify the contributions made during the preceding three-month period, the total contributions made to the account through the end of the period, the value of the account at the end of such period, distributions made during such period and any other information that the treasurer shall require to be reported to the account owner.

(3) Statements and information relating to accounts shall be prepared and filed to the extent required by this act and any other state or federal law.

(f) (1) The program shall provide separate accounting for each designated beneficiary. An annual fee may be imposed upon the account owner for the maintenance of an account.

(2) Moneys in an ABLE savings account:

(A) Shall be exempt from attachment, execution or garnishment as provided by K.S.A. 60-2308, and amendments thereto; and

(B) may be claimed by the Kansas medicaid plan only after the death of the designated beneficiary subject to limitations imposed by the secretary.

History: L. 2015, ch. 33, § 13; July 1.



75-656 Same; rights and obligations; rules and regulations.

75-656. Same; rights and obligations; rules and regulations. (a) Nothing in this act shall create or be construed to create any obligation of the treasurer, the state or any agency or instrumentality of the state to guarantee for the benefit of any account owner or designated beneficiary with respect to the:

(1) Return of principal;

(2) rate of interest or other return on any account; or

(3) payment of interest or other return on any account.

(b) The treasurer may promulgate rules and regulations to provide that every contract, application or other similar document that may be used in connection with opening an account clearly indicates that the account is not insured by the state and that the principal deposited and the investment return are not guaranteed by the state.

History: L. 2015, ch. 33, § 14; July 1.



75-657 Same; Kansas ABLE savings program trust fund established; disposition of moneys.

75-657. Same; Kansas ABLE savings program trust fund established; disposition of moneys. (a) The Kansas ABLE savings program trust fund is hereby established in the state treasury. The fund shall be utilized if the treasurer elects to accept deposits from contributors rather than have deposits sent directly to the program manager. Such fund shall consist of any moneys deposited by contributors in accordance with this act which are not deposited directly with the program manager. All interest derived from the deposit and investment of moneys in such savings trust fund shall be credited to the fund. At the end of any fiscal year, all unexpended and unencumbered moneys in such savings trust fund shall remain therein and not be credited or transferred to the state general fund or to any other fund.

(b) (1) The Kansas ABLE savings expense fund is hereby established in the state treasury. The fund shall consist of moneys received from the ABLE savings program manager, or any governmental or private grants and any state general fund appropriations, if any, for the program.

(2) All expenses incurred by the treasurer in developing and administering the ABLE savings program shall be payable from the Kansas ABLE savings expense fund.

History: L. 2015, ch. 33, § 15; July 1.






Article 7 ATTORNEY GENERAL

75-701 Oath, filing.

75-701. Oath, filing. The attorney general before he or she enters upon the duties of office shall take and subscribe the oath required by law which shall be filed in the office of the secretary of state.

History: L. 1879, ch. 166, § 70; R.S. 1923, 75-701; L. 1967, ch. 434, § 49; July 1.



75-702 Duties and responsibilities; authority to prosecute and defend.

75-702. Duties and responsibilities; authority to prosecute and defend.  The attorney general shall appear for the state, and prosecute and defend any and all actions and proceedings, civil or criminal, in the Kansas supreme court, the Kansas court of appeals and in all federal courts, in which the state shall be interested or a party, and shall, when so appearing, control the state's prosecution or defense. The attorney general shall also, when required by the governor or either branch of the legislature, appear for the state and prosecute or defend, in any other court or before any officer, in any cause or matter, civil or criminal, in which this state may be a party or interested or when the constitutionality of any law of this state is at issue and when so directed shall seek final resolution of such issue in the supreme court of the state of Kansas. The attorney general shall have authority to prosecute any matter related to a violation of K.S.A. 12-189 or 75-5133, and amendment thereto, related to unlawful acts when the offender is an officer or employee of a city or county.

History: L. 1879, ch. 166, § 71; R.S. 1923, 75-702; L. 1975, ch. 431, § 1; L. 2005, ch. 110, § 9; L. 2013, ch. 89, § 2; July 1.



75-703 Prosecution on official bonds or contracts; civil and criminal actions.

75-703. Prosecution on official bonds or contracts; civil and criminal actions. The attorney general shall, at the request of the governor, secretary of state, state treasurer, or state board of education, prosecute any official bond or any contract in which the state is interested, upon a breach thereof, and prosecute or defend for the state all actions, civil or criminal, relating to any matter connected with their departments.

History: L. 1879, ch. 166, § 72; R.S. 1923, 75-703; L. 1968, ch. 14, § 1; L. 1974, ch. 364, § 14; Jan. 13, 1975.



75-704 Aid to county attorneys; opinions.

75-704. Aid to county attorneys; opinions. The attorney general shall consult with and advise county attorneys, when requested by them, in all matters pertaining to their official duties. The attorney general shall also, when required, give his or her opinion in writing, without fee, upon all questions of law submitted to him or her by the legislature, or either branch thereof, or by the governor, secretary of state, state treasurer, state board of education, or commissioner of insurance.

History: L. 1879, ch. 166, § 73; R.S. 1923, 75-704; L. 1968, ch. 14, § 2; L. 1974, ch. 364, § 15; Jan. 13, 1975.



75-704a Opinions; filing requirements; headings; synopsis.

75-704a. Opinions; filing requirements; headings; synopsis. From and after the effective date of this act the attorney general shall file with the state librarian one (1) copy of each written opinion rendered after said effective date by or under the authority of the attorney general.

The librarian shall then cause each copy of such opinions to be properly stamped with the words "Kansas state library" and placed in the reference and readers' services division of the state library.

In like manner, one (1) copy of each such opinion rendered after the effective date of this act shall be filed in the supreme court law library and the law libraries of the university of Kansas school of law and Washburn university law school in the custody of the law librarian within thirty (30) days after such opinions are rendered.

All opinions required to be filed under the provisions of this section, and amendments thereto, shall be given legal headings by the attorney general following the heading and chapter arrangement of the Kansas Statutes Annotated, except that in the event the Kansas Statutes Annotated do not have legal headings for areas of the law for any particular opinion, such title shall be assigned correct legal headings so as to follow the major legal subdivisions utilized in the recognized legal encyclopedias. A brief synopsis of each opinion shall be written by the attorney general to follow each title and each opinion shall be assigned a number for reference and indexing.

History: L. 1973, ch. 344, § 1; L. 1974, ch. 135, § 14; L. 1976, ch. 372, § 2; L. 2005, ch. 149, § 1; July 1.



75-705 Drafts for contracts, forms and writings; reports to legislature.

75-705. Drafts for contracts, forms and writings; reports to legislature. Whenever requested by the secretary of state, state treasurer or state board of education, he or she shall prepare proper drafts for contracts, forms or other writings which may be wanted for the use of the state. He or she shall report to the legislature, or either branch thereof, whenever requested, upon any business pertaining to the duties of office.

History: L. 1879, ch. 166, § 74; R.S. 1923, 75-705; L. 1968, ch. 14, § 3; L. 1974, ch. 364, § 16; Jan. 13, 1975.



75-705a State board of education defined.

75-705a. State board of education defined. As used in this act, "state board of education" means the state superintendent of public instruction until that office is abolished, and thereafter the constitutional state board of education.

History: L. 1968, ch. 14, § 4; July 1, 1969.



75-706 Payments of moneys into treasury.

75-706. Payments of moneys into treasury. All moneys received by the attorney general belonging to this state shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1879, ch. 166, § 75; R.S. 1923, 75-706; L. 2001, ch. 5, § 361; July 1.



75-707 Register of actions.

75-707. Register of actions. The attorney general shall keep in proper books, to be provided at the expense of the state for such purpose, a register of all actions and demands prosecuted or defended by him or her in behalf of the state, and all proceedings had in relation thereto, and shall deliver the same to his or her successor in office.

History: L. 1879, ch. 166, § 76; March 20; R.S. 1923, 75-707.



75-708 Performance of other duties required by law.

75-708. Performance of other duties required by law. The attorney general shall perform such other duties as may be required of him or her by law.

History: L. 1879, ch. 166, § 77; March 20; R.S. 1923, 75-708.



75-709 Accounting for fees and moneys.

75-709. Accounting for fees and moneys. It shall be the duty of the attorney general to pay into the state treasury for the benefit of the general revenue fund all fees and allowances of every kind and character paid to him or her under color of any general or special statute for criminal convictions secured by him or her in violations of the prohibitory law and fees awarded to the attorney general by virtue of any statute for abating liquor nuisances and all fees and allowances for enforcing all civil or criminal laws against monopolies and in restraint of trade and against gambling nuisances and practices and every other fee or allowance in any civil or criminal case whatsoever, whether specifically mentioned in this act or not; and for the appropriation to his or her private use of any such fee or allowance the attorney general shall forfeit his or her office and may be removed in the manner provided by law.

History: R.S. 1923, 75-709; Dec. 27.



75-710 Assistants and employees; powers and duties.

75-710. Assistants and employees; powers and duties. The attorney general shall appoint such assistants, clerks, and stenographers as shall be authorized by law, and who shall hold their office at the will and pleasure of the attorney general. All fees and allowances earned by said assistants or any of them, or allowed to them by any statute or order of court in any civil or criminal case whatsoever, shall be turned into the general revenue fund of the state treasury, and the vouchers for their monthly salaries shall not be honored by the director of accounts and reports until a verified account of the fees collected by them, or either of them, during the preceding month, has been filed in the director of accounts and reports' office. Assistants appointed by the attorney general shall perform the duties and exercise the powers as prescribed by law and shall perform other duties as prescribed by the attorney general. Assistants shall act for and exercise the power of the attorney general to the extent the attorney general delegates them the authority to do so.

History: R.S. 1923, 75-710; L. 2005, ch. 149, § 2; July 1.



75-711 Kansas bureau of investigation; establishment; director and other personnel.

75-711. Kansas bureau of investigation; establishment; director and other personnel. There is hereby established, under the jurisdiction of the attorney general, a division to be known as the Kansas bureau of investigation. The director of the bureau shall be appointed by the attorney general, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto, and shall have special training and qualifications for such position. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as director shall exercise any power, duty or function as director until confirmed by the senate. In accordance with appropriation acts, the director shall appoint agents who shall be trained in the detection and apprehension of criminals. The director shall appoint an associate director, and any such assistant directors from within the agency as are necessary for the efficient operation of the bureau, who shall have the qualifications and employee benefits, including longevity, of an agent. The director also may appoint a deputy director and, in accordance with appropriation acts, such administrative employees as are necessary for the efficient operation of the bureau. No person shall be appointed to a position within the Kansas bureau of investigation if the person has been convicted of a felony.

The director, associate director, deputy director, assistant directors and any assistant attorneys general assigned to the bureau shall be within the unclassified service under the Kansas civil service act. All other agents and employees of the bureau shall be in the classified service under the Kansas civil service act and their compensation shall be determined as provided in the Kansas civil service act and shall receive actual and necessary expenses.

Any person who was a member of the bureau at the time of appointment as director, associate director or assistant director, upon the expiration of their appointment, shall be returned to an unclassified or regular classified position under the Kansas civil service act with compensation comparable to and not lower than compensation being received at the time of appointment to the unclassified service. If all such possible positions are filled at that time, a temporary additional position shall be created for the person until a vacancy exists in the position. While serving in the temporary additional position, the person shall continue to be a contributing member of the retirement system for the agents of the Kansas bureau of investigation.

Each agent of the bureau shall subscribe to an oath to faithfully discharge the duties of such agent's office, as is required of other public officials.

History: L. 1939, ch. 310, § 1; L. 1943, ch. 276, § 2; L. 1945, ch. 318, § 1; L. 1947, ch. 413, § 1; L. 1949, ch. 423, § 7; L. 1955, ch. 362, § 1; L. 1961, ch. 405, § 1; L. 1963, ch. 418, § 1; L. 1965, ch. 460, § 1; L. 1968, ch. 331, § 1; L. 1971, ch. 267, § 1; L. 1973, ch. 335, § 1; L. 1974, ch. 373, § 1; L. 1975, ch. 401, § 2; L. 1978, ch. 332, § 33; L. 1981, ch. 325, § 1; L. 1982, ch. 347, § 49; L. 1987, ch. 331, § 4; L. 1995, ch. 213, § 1; L. 2001, ch. 66, § 1; L. 2008, ch. 121, § 17; July 1.



75-712 Same; powers and duties; criminal information records; availability of information collected; background investigations, contents, reports.

75-712. Same; powers and duties; criminal information records; availability of information collected; background investigations, contents, reports. (a) It is the duty of the members of the bureau to make full and complete investigations at the direction of the attorney general. Each member of the bureau shall possess all powers and privileges which are now or may be hereafter given to the sheriffs of Kansas.

(b) (1) The bureau shall acquire, collect, classify and preserve criminal identification and other crime records, and may exchange such criminal identification records with the duly authorized officials of governmental agencies, of states, cities and penal institutions.

(2) The bureau shall make available to the governor's domestic violence fatality review board crime record information related to domestic violence, including, but not limited to, type of offense, type of victim and victim relationship to offender, as found on the Kansas standard offense report. Such crime record information shall be made available only in a manner that does not identify individual offenders or victims.

(c) For purposes of carrying out the powers and duties of the bureau, the director may request and accept grants or donations from any person, firm, association or corporation or from the federal government or any federal agency and may enter into contracts or other transactions with any federal agency in connection therewith.

(d) The bureau shall conduct background investigations of: (1) Appointees to positions which are subject to confirmation by the senate of the state of Kansas; and (2) at the direction of the governor, all judicial appointments. The bureau shall require the appointee to be fingerprinted. The fingerprints shall be submitted to the bureau and to the federal bureau of investigation for the identification of the appointee and to obtain criminal history record information, including arrest and nonconviction data. Background reports may include criminal intelligence information and information relating to criminal and background investigations. Except as provided by this subsection, information received pursuant to this subsection shall be confidential and shall not be disclosed except to the appointing authority or as provided by K.S.A. 2015 Supp. 75-4315d, and amendments thereto. If the appointing authority is the governor, information received pursuant to this subsection also may be disclosed to the governor's staff as necessary to determine the appointee's qualifications.

(e) Reports of all investigations made by the members of the bureau shall be made to the attorney general of Kansas.

History: L. 1939, ch. 310, § 2; L. 1997, ch. 60, § 1; L. 1999, ch. 104, § 1; L. 2008, ch. 121, § 18; L. 2009, ch. 126, § 2; L. 2010, ch. 101, § 11; July 1, 2011.



75-712b Same; missing and unidentified person system; reporting; availability of information; rules and regulations; failure to report.

75-712b. Same; missing and unidentified person system; reporting; availability of information; rules and regulations; failure to report. (a) The Kansas bureau of investigation shall establish a missing and unidentified person system which shall be a central repository of information received by law enforcement agencies and coroners in this state relating to persons who have been reported missing or are unidentified. Such information shall be maintained for the purpose of improving the ability of law enforcement to locate and return missing persons, identify persons or human remains and inform and notify, in a timely manner, family members of missing or unidentified persons.

(b) All law enforcement agencies and coroners in this state shall report to the missing and unidentified person system established pursuant to this section all information received relating to missing persons or unidentified persons or human remains. Such reports shall be made in accordance with rules and regulations adopted pursuant to this section.

(c) The information in the missing and unidentified person system established pursuant to this section shall be available to all law enforcement officers and coroners in this state and all governmental entities in this state which have a need for information relating to missing persons or unidentified persons or human remains in this state, in accordance with rules and regulations adopted pursuant to this section.

(d) Upon receiving information that any person is a high-risk missing person, as described in K.S.A. 75-712c, and amendments thereto, the director of the missing and unidentified person system shall immediately provide information concerning such missing person to every law enforcement agency within the state.

(e) The director of the Kansas bureau of investigation may apply for, accept and expend grants, gifts and bequests from any source for the purpose of carrying out the provisions of this section.

(f) The director of the Kansas bureau of investigation shall adopt rules and regulations prescribing:

(1) Procedures and forms for reports made to the missing and unidentified person system established pursuant to this section; and

(2) procedures for disseminating information maintained in the missing person system to law enforcement agencies and the federal bureau of investigation as authorized by this section.

(g) Any law enforcement agency or coroner that willfully fails to make any report required by this section shall be liable to the state for the payment of a civil penalty, recoverable in an action brought by the attorney general, in an amount not exceeding $500 for each report not made. Any civil penalty recovered under this subsection shall be paid into the state general fund.

History: L. 1984, ch. 115, § 3; L. 1987, ch. 331, § 2; L. 2006, ch. 37, § 1; L. 2013, ch. 43, § 1; July 1.



75-712c Same; reports of missing persons; duties of law enforcement agencies.

75-712c. Same; reports of missing persons; duties of law enforcement agencies. (a) (1) All law enforcement agencies of the state of Kansas, or any political subdivision thereof, shall accept and process, without delay, any report of a missing person by any person at any time pursuant to K.S.A. 75-712b through 75-712e, and amendments thereto, and K.S.A. 2015 Supp. 75-712f through 75-712h, and amendments thereto.

(2) No law enforcement agency shall refuse or otherwise fail to accept a missing person report for any reason except when the law enforcement agency:

(A) Knows the location of the person reported missing;

(B) has confirmed the safe status of the person reported missing; or

(C) has confirmed that another law enforcement agency has already completed a report on the missing person incident.

(3)  The reports shall be entered as soon as practical into the missing person system of the national crime information center and the missing and unidentified person system of the Kansas bureau of investigation.

(4) The law enforcement agency immediately shall commence an investigation based upon the elements of the initial reports.

(b) The law enforcement agency shall provide the person making such report with contact information and information concerning the national center for missing and exploited children and the national center for missing adults.

(c) Within a reasonable period of time, and in no case longer than 30 calendar days, follow-up forms from the national crime information center or the Kansas bureau of investigation, or both, shall be given to the reporting party, to be completed and returned to the law enforcement agency. The data reported on the follow-up forms shall be entered immediately into the missing person system of the national crime information center and the missing and unidentified person system of the Kansas bureau of investigation.

(d) The reporting party shall be advised to immediately notify the law enforcement agency in the event the missing person returns or is located. Except as provided further, the law enforcement agency shall immediately notify the reporting party if the missing person is located or contacted. The law enforcement agency investigating the report shall not give information to the reporting party if the law enforcement agency has reason to believe the missing person is an adult or an emancipated minor and is staying at or has made contact with a domestic violence or sexual assault program and does not expressly consent to the release of this information. Upon location of or contact by the missing person, the law enforcement agency shall clear the case in the national crime information center and Kansas bureau of investigation databases.

(e) (1) Upon receipt of a missing person report, the law enforcement agency shall immediately determine whether such person may be a high-risk missing person.

(2) Upon obtaining any new information concerning the missing person at any time, the law enforcement agency shall evaluate whether such person may be a high-risk missing person.

(3) A high-risk missing person means any person who is at heightened risk of bodily harm or death, including, but not limited to, persons missing:

(A) As a result of an abduction;

(B) under suspicious or known dangerous circumstances;

(C) more than 30 days;

(D) who have been designated as high-risk missing persons by another law enforcement agency; or

(E) under any facts or circumstances that would lead the law enforcement agency to believe such person may be at risk of bodily harm or death.

(4) Upon a determination that a missing person is a high-risk missing person, the law enforcement agency shall immediately and specifically make such determination known to the missing and unidentified person system of the Kansas bureau of investigation and the missing person system of the national crime information center.

History: L. 1986, ch. 155, § 1; L. 1987, ch. 331, § 3; L. 2006, ch. 37, § 2; L. 2013, ch. 43, § 2; July 1.



75-712d Same; missing and unidentified person information clearinghouse.

75-712d. Same; missing and unidentified person information clearinghouse. (a) The Kansas bureau of investigation shall establish a missing and unidentified person information clearinghouse. Such clearinghouse shall be a central repository of information relating to missing and unidentified persons and shall include all information currently entered in the missing and unidentified person system of the Kansas bureau of investigation pursuant to K.S.A. 75-712c, and amendments thereto.

(b) The missing and unidentified persons information clearinghouse shall:

(1) Collect, process, maintain and disseminate statistics and other information relating to missing and unidentified persons in this state;

(2) develop and maintain a system of communication, cooperation and coordination among organizations and agencies within this state which deal with missing persons or unidentified persons or human remains;

(3) cooperate and coordinate with organizations and agencies in other states and agencies of the federal government in efforts to locate missing persons and identify unidentified persons or human remains;

(4) establish such educational services and information as appropriate to aid organizations, agencies and persons dealing with missing persons;

(5) maintain a listing of agencies, individuals and materials pertaining to missing persons activities and programs;

(6)  assist in the training of law enforcement and other professionals on issues relating to missing persons and unidentified persons or human remains; and

(7) perform any other services appropriate to aid in the location of missing persons and identification of unidentified persons or human remains.

(c) The director of the Kansas bureau of investigation may apply for, accept and expend grants, gifts and bequests from any source for the purpose of carrying out the provisions of this section.

(d) The director of the Kansas bureau of investigation shall adopt such rules and regulations as necessary to implement the provisions of this section.

History: L. 1987, ch. 331, § 1; L. 2006, ch. 37, § 5; July 1.



75-712e Purchase of insurance for aircraft owned by Kansas bureau of investigation authorized.

75-712e. Purchase of insurance for aircraft owned by Kansas bureau of investigation authorized. Within the limits of available federal grants, forfeiture moneys and appropriations therefor, the Kansas bureau of investigation may purchase insurance for aircraft owned and operated by the bureau. Such insurance may include liability or physical property damage.

History: L. 1991, ch. 261, § 2; July 1.



75-712f Report of missing person required, when; notice of person's return.

75-712f. Report of missing person required, when; notice of person's return. (a) Any person or entity which has legal guardianship of a person or legal custody of a person, or both, pursuant to the Kansas code for care of children, the Kansas juvenile justice code, the care and treatment act for mentally ill persons or the act for obtaining a guardian or a conservator, or both, shall notify a law enforcement agency immediately, and in no case later than two hours, if such person is unaccounted for or if such person's location is unknown.

(b) A person or entity required to notify a law enforcement agency pursuant to this section shall notify the law enforcement agency not later than 24 hours after the missing person returns or is located.

History: L. 2006, ch. 37, § 3; July 1.



75-712g Report of unidentified person or human remains; duties of law enforcement agency and coroner; disposal of remains.

75-712g. Report of unidentified person or human remains; duties of law enforcement agency and coroner; disposal of remains. (a) Any law enforcement agency of a political subdivision of this state shall receive reports of any unidentified persons or human remains. The law enforcement agency shall enter the report immediately, and in no case later than 24 hours after receipt of the report, into the missing person system of the national crime information system and the missing and unidentified person system of the Kansas bureau of investigation.

(b) Notwithstanding any other action deemed appropriate for the handling of unidentified human remains, the coroner, in conjunction with the law enforcement agencies involved, shall make reasonable attempts to promptly identify such remains. Such attempts may include, but are not limited to, obtaining: Photographs of the human remains, prior to an autopsy; dental or skeletal x-rays; photographs of items found with the human remains; fingerprints from the remains, if possible; samples of tissue suitable for DNA typing, if possible; samples of whole bone or hair, or both, suitable for DNA typing; and any other information that may support identification efforts.

(c) The coroner shall submit any photos, dental x-rays, skeletal x-rays, fingerprints and other evidence relevant to identification to the reporting law enforcement agency within one week of obtaining them, if identification efforts have otherwise failed.

(d) If unidentified human remains have not been identified by other means within 30 days, the law enforcement agency shall make reasonable efforts to obtain prompt DNA analysis of biological samples by submitting the DNA biological samples to the Kansas bureau of investigation laboratory for analysis.

(e) No coroner or other person shall dispose of, or engage in actions that will materially affect, unidentified human remains before the coroner obtains samples suitable for DNA identification and archiving, photographs of the unidentified person or human remains and all other appropriate steps for identification have been exhausted.

(f) Cremation of unidentified human remains is prohibited.

History: L. 2006, ch. 37, § 4; July 1.



75-712h Director authorized to adopt rules and regulations for preliminary screening devices for testing of saliva for law enforcement purposes.

75-712h. Director authorized to adopt rules and regulations for preliminary screening devices for testing of saliva for law enforcement purposes. The director of the Kansas bureau of investigation is authorized to adopt rules and regulations establishing: (a) Criteria for preliminary screening devices for testing of saliva for law enforcement purposes, based on health and performance considerations; and (b) a list of preliminary screening devices which are approved for testing of saliva for law enforcement purposes and which law enforcement agencies may purchase and train officers to use as aids in determining probable cause to arrest and grounds for requiring testing pursuant to K.S.A. 8-1001, and amendments thereto.

History: L. 2011, ch. 105, § 2; L. 2012, ch. 172, § 38; July 1.



75-714 Public officer; appointment or qualifications contrary to law; ouster proceedings; duty of attorney general.

75-714. Public officer; appointment or qualifications contrary to law; ouster proceedings; duty of attorney general. Whenever the attorney general determines that any person appointed by the governor to any public office, position, board, commission, department, agency or other instrumentality of the state, or any governmental subdivision thereof, does not possess the requisite qualifications prescribed by law for such appointee, or that the appointment was otherwise in contravention of such law or any other law of this state, said attorney general shall commence ouster proceedings against such appointee in the manner provided in the code of civil procedure.

History: L. 1969, ch. 285, § 1; July 1.



75-715 Disposition of recoveries in civil actions for antitrust law violations; attorney general's antitrust special revenue fund created.

75-715. Disposition of recoveries in civil actions for antitrust law violations; attorney general's antitrust special revenue fund created. In any civil action prosecuted by the attorney general for violation of any federal or state antitrust law in which moneys are recovered by the attorney general on behalf of the state or any political subdivision thereof, or on behalf of any persons, firms, corporations, or associations, or any combination or class thereof, by reason of any judgment, consent decree, or settlement, the attorney general is hereby authorized and directed to remit 20% of any such moneys so recovered to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of a special fund hereby created in the state treasury to be known as the "attorney general's antitrust special revenue fund." As used in this section, "moneys so recovered" shall include damages, penalties, attorneys' fees, costs, disbursements, refunds, rebates or any other monetary payment made or paid by any defendant by reason of any such judgment, consent decree or settlement, after payment of any costs or fees allocated by court order. The balance of such recovered moneys shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of a special fund, or funds, as may be required by the attorney general, and shall be disbursed by the director of accounts and reports to the beneficiaries thereof upon order of the attorney general.

History: L. 1970, ch. 348, § 1; L. 1976, ch. 372, § 3; L. 2000, ch. 136, § 26; L. 2001, ch. 5, § 362; July 1.



75-716 Authorized uses of moneys in attorney general's antitrust special revenue fund.

75-716. Authorized uses of moneys in attorney general's antitrust special revenue fund. Except as otherwise provided by law, any moneys in the attorney general's antitrust special revenue fund shall be disbursed by the director of accounts and reports in the manner provided by law, upon order of the attorney general, for the payment of any expense incurred by the attorney general in the prosecution of antitrust actions. Such expenses shall include, but not be limited to, professional and witness fees, deposition costs, investigation, travel and subsistence, or any other expense reasonably related to enforcement of such laws, whether incurred pursuant to the recovery of money or enforcement through other civil or criminal remedies.

History: L. 1970, ch. 348, § 2; L. 1976, ch. 372, § 4; L. 1977, ch. 290, § 8; L. 1991, ch. 256, § 1; L. 2000, ch. 136, § 27; July 1.



75-717 Transfer of assets and liabilities to attorney general's antitrust special revenue fund; antecedent fund abolished.

75-717. Transfer of assets and liabilities to attorney general's antitrust special revenue fund; antecedent fund abolished. Upon the effective date of this act, the director of accounts and reports is directed to transfer all moneys in the attorney general's antitrust revolving fund to the attorney general's antitrust special revenue fund established in K.S.A. 75-715. Upon the effective date of this act, all liabilities of the attorney general's antitrust revolving fund existing prior to said effective date are hereby imposed on the attorney general's antitrust special revenue fund established in K.S.A. 75-715. The attorney general's antitrust revolving fund is hereby abolished.

History: L. 1976, ch. 372, § 6; May 8.



75-718 Appointment of special assistant attorney general to investigate matters relating to certain capital improvement projects at the university of Kansas medical center; powers and duties thereof.

75-718. Appointment of special assistant attorney general to investigate matters relating to certain capital improvement projects at the university of Kansas medical center; powers and duties thereof. The attorney general shall appoint a special assistant attorney general to make an inquiry and investigation into the performance and execution of state contracts for architectural services and construction work for the clinical facility addition and any other capital improvement project, as the special assistant attorney general may decide, at the university of Kansas medical center and to act as the special attorney for the state in any civil case which may result from such inquiry and investigation.  Such inquiry and investigation shall include an investigation into possible deficiencies in architectural, engineering and construction plans and designs on such projects and the persons responsible therefor, an investigation into possible deficiencies in mechanical, electrical and construction work on such projects and the persons responsible therefor and such other matters as may be related to the plans, specifications, contracts, design and construction of such projects.

The special assistant attorney general appointed under the provisions of this section may commence any civil action in the name of the state, which such special assistant attorney general deems warranted as a result of the inquiry and investigation undertaken pursuant to this section.  Such special assistant attorney general shall have all the powers and duties prescribed by law for assistant attorneys general and such other powers and duties as are lawfully delegated to him or her by the attorney general. Such special assistant attorney general shall not be prohibited from engaging in the practice of law but shall devote such time to the inquiry and investigation undertaken pursuant to this section as may be necessary.  No contract entered into under authority of this section shall require approval under any other act or statute.

History: L. 1978, ch. 331, § 1; April 8.



75-720 Child exchange and visitation centers; duties of the attorney general; child exchange and visitation centers fund.

75-720. Child exchange and visitation centers; duties of the attorney general; child exchange and visitation centers fund. (a) Subject to the provisions of appropriation acts, the attorney general shall provide for child exchange and visitation centers throughout the state for victims of domestic or family violence and their children to allow court-ordered child exchange or visitation in a manner that protects the safety of all family members. The attorney general shall coordinate and cooperate with local governmental agencies in providing the child exchange and visitation centers.

(b) A child exchange and visitation center shall provide:

(1) A secure setting and specialized procedures for supervised visitation and the exchange or transfer of children for visitation; and

(2) supervision by a person trained in security and the avoidance of domestic and family violence.

(c) A child exchange and visitation center is for children who have been removed from such children's parents and placed outside the home as a result of abuse or neglect or other risk of harm to such children and for children whose parents are separated or divorced and the children are at risk because:

(1) There is documented sexual, physical or emotional abuse as determined by the court;

(2) there is suspected or elevated risk of sexual, physical or emotional abuse, or there have been threats of parental abduction of the child;

(3) due to domestic violence, there is an ongoing risk of harm to a parent or child;

(4) a parent is impaired because of substance abuse or mental illness;

(5) there are allegations that a child is at risk for any of the reasons stated in paragraphs (1) through (4) pending an investigation; or

(6) other circumstances, as determined by the court, point to the existence of such a risk.

(d) The attorney general may apply for, receive and accept moneys from any source for the purposes of establishing child exchange and visitation centers for victims of domestic violence.

(e) There is hereby created in the state treasury the child exchange and visitation centers fund. All moneys credited to the fund shall be used solely for the purpose of establishing and maintaining child exchange and visitation centers for victims of domestic violence. All expenditures from the child exchange and visitation center fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general or by the attorney general's designee.

History: L. 1996, ch. 188, § 1; July 1.



75-721 Statewide drug abuse resistance education (D.A.R.E.) coordinator; duties.

75-721. Statewide drug abuse resistance education (D.A.R.E.) coordinator; duties. (a) The attorney general shall appoint a statewide drug abuse resistance education (D.A.R.E.) coordinator and, within the limits of appropriations available therefore, such additional staff as necessary to support the statewide D.A.R.E. coordinator.

(b) The D.A.R.E. coordinator shall:

(1) Assist local law enforcement agencies and schools in creation of local D.A.R.E. programs;

(2) provide training to local law enforcement officers to teach the D.A.R.E. curriculum; and

(3) perform other services, and provide material and information as required to support the D.A.R.E. program in Kansas.

History: L. 1999, ch. 90, § 1; July 1.



75-722 Kansas bureau of investigation; consultation concerning drug trends; report to legislature.

75-722. Kansas bureau of investigation; consultation concerning drug trends; report to legislature. (a) It shall be the policy of the state of Kansas to restrict access to ephedrine and pseudoephedrine for the purpose of impeding the unlawful manufacture of methamphetamine. In furtherance of this policy, the Kansas bureau of investigation shall:

(1) Consult with the other law enforcement agencies to gather information and detect trends with regard to the types of drug paraphernalia and evidence found at crime scenes. The bureau shall take into consideration such information and trends in developing the recommendations required by paragraph (2); and

(2) consult with the state board of pharmacy to develop recommendations concerning the most appropriate controls for liquid, capsule and gel capsule form of ephedrine and pseudoephedrine.

(b) Such recommendations shall be submitted on or before February 1 each year to the standing committee on judiciary in the senate and the standing committee on corrections and juvenile justice in the house of representatives.

History: L. 2005, ch. 153, § 4; Apr. 21.



75-723 Abuse, neglect and exploitation unit; confidentiality of investigations; reports forwarded to unit; report to legislature; rules and regulations; prohibition on use of funds; contracting.

75-723. Abuse, neglect and exploitation unit; confidentiality of investigations; reports forwarded to unit; report to legislature; rules and regulations; prohibition on use of funds; contracting. (a) There is hereby created in the office of the attorney general an abuse, neglect and exploitation of persons unit.

(b) Except as provided by subsection (h), the information obtained and the investigations conducted by the unit shall be confidential as required by state or federal law. Upon request of the unit, the unit shall have access to all records of reports, investigation documents and written reports of findings related to confirmed cases of abuse, neglect or exploitation of persons or cases in which there is reasonable suspicion to believe abuse, neglect or exploitation of persons has occurred which are received or generated by the Kansas department for children and families, Kansas department for aging and disability services or department of health and environment.

(c) Except for reports alleging only self-neglect, such state agency receiving reports of abuse, neglect or exploitation of persons shall forward to the unit:

(1) Within 10 days of confirmation, reports of findings concerning the confirmed abuse, neglect or exploitation of persons; and

(2) within 10 days of such denial, each report of an investigation in which such state agency was denied the opportunity or ability to conduct or complete a full investigation of abuse, neglect or exploitation of persons.

(d) On or before the first day of the regular legislative session each year, the unit shall submit to the legislature a written report of the unit's activities, investigations and findings for the preceding fiscal year.

(e) The attorney general shall adopt rules and regulations as deemed appropriate for the administration of this section.

(f) No state funds appropriated to support the provisions of the abuse, neglect or exploitation of persons unit and expended to contract with any third party shall be used by a third party to file any civil action against the state of Kansas or any agency of the state of Kansas. Nothing in this section shall prohibit the attorney general from initiating or participating in any civil action against any party.

(g) The attorney general may contract with other agencies or organizations to provide services related to the investigation or litigation of findings related to abuse, neglect or exploitation of persons.

(h) Notwithstanding any other provision of law, nothing shall prohibit the attorney general or the unit from distributing or utilizing only that information obtained pursuant to a confirmed case of abuse, neglect or exploitation or cases in which there is reasonable suspicion to believe abuse, neglect or exploitation has occurred pursuant to this section with any third party contracted with by the attorney general to carry out the provisions of this section.

History: L. 2006, ch. 181, § 1; L. 2014, ch. 115, § 313; July 1.



75-724 DNA database fee; DNA database fee fund; expenditures.

75-724. DNA database fee; DNA database fee fund; expenditures. (a) Any person convicted or adjudicated of an offense that, pursuant to K.S.A. 21-2511, and amendments thereto, requires submission of a DNA sample upon arrest, charging or placement in custody, shall pay a separate court cost of $200 as a Kansas bureau of investigation DNA database fee upon conviction or adjudication.

(b) The court shall order such fees regardless of whether the person's DNA sample was already on file with the Kansas bureau of investigation at the time such person was arrested, charged or placed in custody, unless the person can prove to the court that the person: (1) Has paid such fees in connection with a prior conviction or adjudication; and (2) did not submit specimens of blood or an oral or other biological sample authorized by the Kansas bureau of investigation to the Kansas bureau of investigation for the current offense of conviction or adjudication.

(c) The court shall not lessen or waive such fees unless the court has determined such person is indigent and the basis for the court's determination is reflected in the court's order.

(d) Such fees shall be in addition to and not in substitution for any and all fines and penalties otherwise provided for by law for such offense.

(e) Disbursements from the Kansas bureau of investigation DNA database fee deposited into the DNA database fee fund of the Kansas bureau of investigation shall be made for the following:

(1) Providing DNA laboratory services;

(2) the purchase and maintenance of equipment for use by the laboratory in performing DNA analysis; and

(3) education, training and scientific development of Kansas bureau of investigation personnel regarding DNA analysis.

(f) Expenditures from the DNA database fee fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general or by a person or persons designated by the attorney general.

(g) All fees shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the DNA database fee fund, which is hereby established in the state treasury.

(h) Fees received into this fund shall be supplemental to regular appropriations to the Kansas bureau of investigation.

History: L. 2006, ch. 171, § 3; L. 2007, ch. 145, § 6; L. 2010, ch. 117, § 2; July 1.



75-725 Medicaid fraud and abuse division in the office of the attorney general.

75-725. Medicaid fraud and abuse division in the office of the attorney general. (a) There is hereby created within the office of the attorney general a medicaid fraud and abuse division.

(b) The medicaid fraud and abuse division shall be the same entity to which all cases of suspected medicaid fraud shall be referred by the Kansas department for children and families, Kansas department for aging and disability services and the department of health and environment, or such departments' fiscal agents, for the purpose of investigation, criminal prosecution or referral to the district or county attorney for criminal prosecution.

(c) In carrying out these responsibilities, the attorney general shall have:

(1) All the powers necessary to comply with the federal laws and regulations relative to the operation of the medicaid fraud and abuse division;

(2) the power to investigate and criminally prosecute violations of K.S.A. 2015 Supp. 21-5926 through 21-5934, 75-725 and 75-726, and amendments thereto;

(3) the power to cross-designate assistant United States attorneys as assistant attorneys general;

(4) the power to issue, serve or cause to be issued or served subpoenas or other process in aid of investigations and prosecutions;

(5) the power to administer oaths and take sworn statements under penalty of perjury;

(6) the power to serve and execute in any county, search warrants which relate to investigations authorized by K.S.A. 2015 Supp. 21-5926 through 21-5934, 75-725 and 75-726, and amendments thereto; and

(7) the powers of a district or county attorney.

History: L. 2010, ch. 136, § 138; L. 2011, ch. 30, § 43; L. 2014, ch. 115, § 314; July 1.



75-726 Access to records by the attorney general.

75-726. Access to records by the attorney general. (a) The attorney general shall be allowed access to all records held by a provider:

(1) That are directly related to an alleged violation of K.S.A. 2015 Supp. 21-5926 through 21-5934, 75-725 and 75-726, and amendments thereto, and which are necessary for the purpose of investigating whether any person may have violated such statutes; or

(2) for use or potential use in any legal, administrative or judicial proceeding pursuant to K.S.A. 2015 Supp. 21-5926 through 21-5934, 75-725 and 75-726, and amendments thereto.

(b) No person holding such records may refuse to provide the attorney general with access to such records on the basis that release would violate any:

(1) Recipient's right of privacy;

(2)  recipient's privilege against disclosure or use; or

(3)  professional or other privilege or right.

(c) The disclosure of patient information as required by K.S.A. 2015 Supp. 21-5926 through 21-5934, 75-725 and 75-726, and amendments thereto, shall not subject any provider to liability for breach of any confidential relationship between a patient and a provider.

(d) Notwithstanding K.S.A. 60-427, and amendments thereto, there shall be no privilege preventing the furnishing of such information or reports as required by K.S.A. 2015 Supp. 21-5926 through 21-5934, 75-725 and 75-726, and amendments thereto, by any person.

History: L. 2010, ch. 136, § 159; L. 2011, ch. 30, § 44; July 1.



75-727 Payment of reward for persons providing certain information.

75-727. Payment of reward for persons providing certain information. (a) The attorney general is hereby authorized to pay a reward not to exceed $5,000 to any person who first furnishes information to the attorney general concerning a violation by any person of the medicaid fraud control act, the false claims act, or any other provision of law that protects the integrity of the public treasury.

(b) No employee of a governmental entity shall be eligible for a reward under this section, unless the information furnished to the attorney general does not relate in any manner to such employee's responsibilities as an employee of a governmental entity, as determined solely by the attorney general. As used in this section, "employee" and "governmental entity" mean the same as in K.S.A. 75-6102, and amendments thereto.

(c) Any reward pursuant to this section shall be paid only upon certification by the attorney general that information provided by such informant: (1) Was not previously known to the attorney general; and (2) materially contributed to an investigation conducted by the attorney general. No such reward shall be paid except after entry of judgment in favor of the state, or conviction for violation of the law, in the matter upon which the informant provided information.

(d) Any reward payment authorized by this section shall be made on the order of the attorney general from the medicaid fraud prosecution revolving fund established by K.S.A. 2015 Supp. 21-5933, and amendments thereto. The attorney general shall have sole discretion in determining whether a reward shall be paid, the amount of any such payment not to exceed $5,000 and whether an informant is eligible to receive such reward.

(e) The attorney general shall inform the public of rewards authorized by this section for the purpose of encouraging persons to furnish information described in subsection (a) to the attorney general.

(f) The attorney general may promulgate rules and regulations necessary to carry out the provisions of this section.

History: L. 2013, ch. 28, § 1; July 1.



75-750 Fees for review and examination of transcripts for municipal bond issues; bond transcript review fee fund.

75-750. Fees for review and examination of transcripts for municipal bond issues; bond transcript review fee fund. The attorney general is hereby authorized to fix, charge and collect fees for review and examination of the transcripts of the proceedings of municipalities for the issuance of municipal bonds under K.S.A. 10-108, and amendments thereto. Fees for such review and examination of transcripts for municipal bond issues shall be fixed in order to recover all or part of the direct operating expenses incurred therefor. All such fees received shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bond transcript review fee fund, which is hereby created. All expenditures from the bond transcript review fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general or a person or persons designated by the attorney general.

History: L. 1991, ch. 48, § 2; L. 2001, ch. 5, § 363; July 1.



75-751 Prosecution challenging the constitutionality of provisions of the personal responsibility and work opportunity act.

75-751. Prosecution challenging the constitutionality of provisions of the personal responsibility and work opportunity act. In accordance with K.S.A. 75-702, the attorney general of the State of Kansas is hereby required to file and vigorously prosecute a suit challenging the constitutionality of conditioning receipt of federal funds on the state's compliance with the provisions of the Personal Responsibility and Work Opportunity Act of 1996.

History: L. 1997, ch. 182, § 95; July 3.



75-752 Authorizing transfers between certain funds of the attorney general.

75-752. Authorizing transfers between certain funds of the attorney general. During the fiscal year ending June 30, 2010, and during each ensuing fiscal year thereafter, the director of accounts and reports is hereby authorized to transfer an amount certified by the attorney general of not to exceed $300,000 from the crime victims compensation fund to the crime victims assistance fund.

History: L. 2004, ch. 68, § 1; L. 2010, ch. 49, § 1; Apr. 8.



75-753 Complaints regarding Kansas open records act and Kansas open meetings act; duties.

75-753. Complaints regarding Kansas open records act and Kansas open meetings act; duties. (a) On or before January 15, of each year, the county or district attorney of each county shall report to the attorney general all complaints received during the preceding fiscal year concerning violations of the open records act and open meetings act and the disposition of each complaint.

(b) The attorney general shall compile information received pursuant to subsection (a) with information relating to investigations of violations of the open records act and the open meetings act conducted by the office of the attorney general. The attorney general shall publish a yearly abstract of such information listing by name the public agencies which are the subject of such complaints or investigations.

History: L. 2005, ch. 126, § 5; July 1.



75-754 Kansas silver alert plan; purpose and procedure.

75-754. Kansas silver alert plan; purpose and procedure. There is hereby established the Kansas silver alert plan. The Kansas silver alert plan shall be established and implemented by the office of attorney general, in collaboration with the Kansas bureau of investigation, Kansas highway patrol, local law enforcement agencies and other public and private agencies and organizations. Under the Kansas silver alert plan, public notice of a missing elderly person may be promptly broadcast and a search may be timely undertaken with the cooperation of local law enforcement, news media and the general public in order to locate such person in time to avoid serious harm or death.

History: L. 2009, ch. 27, § 1; Apr. 2.



75-755 Rules and regulations to carry out special sentencing provisions for domestic violence offenders.

75-755. Rules and regulations to carry out special sentencing provisions for domestic violence offenders. The attorney general shall promulgate rules and regulations necessary to carry out the provisions of subsection (p) of K.S.A. 2015 Supp. 21-6604, and amendments thereto, on or before July 1, 2011.

History: L. 2010, ch. 101, § 3; L. 2011, ch. 30, § 263; July 1.



75-756 Authorizing coordination of training regarding human trafficking.

75-756. Authorizing coordination of training regarding human trafficking. The attorney general, in consultation with other appropriate state agencies, is authorized to coordinate training regarding human trafficking for law enforcement agencies throughout Kansas.

History: L. 2013, ch. 120, § 1; July 1.



75-757 Human trafficking advisory board.

75-757. Human trafficking advisory board. (a) The human trafficking advisory board established by the attorney general is hereby designated the official human trafficking advisory board for the state of Kansas.

(b) The board shall include representatives from:

(1) The office of the governor;

(2) the attorney general's office;

(3) the department of labor;

(4) the department for children and families;

(5) the department of health and environment;

(6) the juvenile justice authority;

(7) the Kansas association of chiefs of police;

(8) the Kansas sheriffs' association;

(9) the highway patrol;

(10) the Kansas bureau of investigation;

(11) local law enforcement agencies;

(12) the legislature;

(13) nongovernmental organizations focused on human trafficking issues, organizations representing diverse communities disproportionately affected by human trafficking and organizations focused on child services and runaway services;

(14) academic researchers who are dedicated to the subject of human trafficking;

(15) any other federal, state, or local government entity deemed necessary by the attorney general; and

(16) any other private sector or nongovernmental organization deemed necessary by the attorney general.

History: L. 2013, ch. 120, § 2; July 1.



75-758 Human trafficking victim assistance fund established; expenditures.

75-758. Human trafficking victim assistance fund established; expenditures. There is hereby established in the state treasury the human trafficking victim assistance fund. All moneys credited to such fund shall be used to pay for the training authorized by K.S.A. 2015 Supp. 75-756, and amendments thereto, and to support care, treatment and other services for victims of human trafficking and commercial sexual exploitation of a child. All expenditures from such fund shall be made in accordance with appropriation acts, upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general or the attorney general's designee.

History: L. 2013, ch. 120, § 3; July 1.



75-759 Notice offering help to victims of human trafficking; coordination with secretary for children and families and secretary of labor; report.

75-759. Notice offering help to victims of human trafficking; coordination with secretary for children and families and secretary of labor; report. (a) A notice offering help to victims of human trafficking shall be accessible on the official website of the attorney general, the official website of the department for children and families and the official website of the department of labor, and may be posted in a prominent and accessible location in workplaces.

(b) The notice shall provide such information as the attorney general determines appropriate to help and support victims of human trafficking, including, but not limited to, information regarding the national human trafficking resource center (NHTRC) hotline as follows:

"If you or someone you know is being forced to engage in any activity and cannot leave — whether it is commercial sex, housework, farm work or any other activity — call the toll-free National Human Trafficking Resource Center Hotline at 1-888-373-7888 to access help and services. The toll-free hotline is:

• Available 24 hours a day, 7 days a week

• Operated by a nonprofit, nongovernmental organization

• Anonymous and confidential

• Accessible in 170 languages

• Able to provide help, referral to services, training, and general information."

(c) The notice described in this section shall be made available in English, Spanish, and, if requested by an employer, another language.

(d) The secretary of labor, in consultation with the attorney general, shall develop and implement an education plan to raise awareness among Kansas employers about the problem of human trafficking, about the hotline described in this section, and about other resources that may be available to employers, employees, and potential victims of human trafficking. On or before February 1, 2014, the secretary shall report to the standing committees on judiciary in the senate and the house of representatives, respectively, on the progress achieved in developing and implementing the notice requirement and education plan required by this section.

History: L. 2013, ch. 120, § 7; July 1.



75-760 Attorney general's open government fund; distribution.

75-760. Attorney general's open government fund; distribution. (a) There is hereby created in the state treasury the attorney general's open government fund. Moneys in the attorney general's open government fund shall be used by the attorney general to carry out the provisions and purposes of the open records act, K.S.A. 45-215 et seq., and amendments thereto, and the open meetings act, K.S.A. 75-4317 et seq., and amendments thereto. All expenditures from the attorney general's open government fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general or a person designated by the attorney general.

(b) All civil penalties, expenses, costs and attorney fees awarded in an action brought by the attorney general pursuant to the open records act, K.S.A. 45-215 et seq., and amendments thereto, or the open meetings act, K.S.A. 75-4317 et seq., and amendments thereto, or pursuant to a consent order or finding of violation of the attorney general as provided in K.S.A. 2015 Supp. 45-251 or 75-4320d, and amendments thereto, shall be credited to the attorney general's open government fund.

History: L. 2015, ch. 68, § 7; July 1.



75-761 Training programs established by attorney general; open meetings act; open records act.

75-761. Training programs established by attorney general; open meetings act; open records act. (a) Subject to the availability of appropriations, the attorney general shall provide and coordinate training throughout the state to promote knowledge of, and compliance with, the open records act, K.S.A. 45-215 et seq., and amendments thereto, and the open meetings act, K.S.A. 75-4317 et seq., and amendments thereto. The attorney general may consult and coordinate with any appropriate organization to provide training.

(b) The attorney general may establish a program of computerized training to promote knowledge of, and compliance with, the open records act, K.S.A. 45-215 et seq., and amendments thereto, and the open meetings act, K.S.A. 75-4317, and amendments thereto, and to make training available throughout the state.

(c) The attorney general may approve training programs that satisfy training requirements imposed by the district court or by any order or judgment pursuant to the open records act, K.S.A. 45-215 et seq., and amendments thereto, and the open meetings act, K.S.A. 75-4317 et seq., and amendments thereto.

History: L. 2015, ch. 68, § 8; July 1.



75-762 Rules and regulations to implement provisions of the open records act and open meetings act.

75-762. Rules and regulations to implement provisions of the open records act and open meetings act. The attorney general may adopt rules and regulations to implement and administer the provisions of the open records act, K.S.A. 45-215 et seq., and amendments thereto, and the open meetings act, K.S.A. 75-4317 et seq., and amendments thereto.

History: L. 2015, ch. 68, § 9; July 1.






Article 7b PRIVATE INVESTIGATIVE OR SECURITY OPERATIONS

75-7b01 Definitions.

75-7b01. Definitions. As used in this act:

(a) "Detective business" means the furnishing of, making of or agreeing to make any investigation for the purpose of obtaining information with reference to:

(1) Crime or wrongs done or threatened against the United States or any state or territory of the United States, or any political subdivision thereof when furnished or made by persons other than law enforcement officers;

(2) the identity, habits, conduct, business, occupation, honesty, integrity, credibility, knowledge, trustworthiness, efficiency, loyalty, activity, movement, whereabouts, affiliations, associations, transactions, acts, reputation or character of any person;

(3) the location, disposition or recovery of lost or stolen property;

(4) the cause or responsibility for fires, libels, losses, frauds, accidents or damage or injury to persons or to property; or

(5) securing evidence to be used before any court, board, officer or investigating committee.

(b) "Private detective" means any person who, for any consideration whatsoever, engages in detective business.

(c) "Private detective agency" means a person who regularly employs any other person, other than an organization, to engage in detective business.

(d) "Private patrol operator" means a person who, for any consideration whatsoever, agrees to furnish or furnishes a watchman, guard, patrolman or other person to protect persons or property or to prevent the theft, unlawful taking, loss, embezzlement, misappropriation or concealment of any goods, wares, merchandise, money, bonds, stocks, notes, documents, papers or property of any kind, or performs the service of such watchman, guard, patrolman or other person for any such purposes.

(e) "Law enforcement officer" means a law enforcement officer as defined in K.S.A. 2015 Supp. 21-5111, and amendments thereto.

(f) "Organization" means a corporation, trust, estate, partnership, cooperative or association.

(g) "Person" means an individual or organization.

(h) "Firearm permit" means a permit for the limited authority to carry a firearm concealed on or about the person by one licensed as a private detective.

(i) "Firearm" means:

(1) A pistol or revolver which is designed to be fired by the use of a single hand and which is designed to fire or capable of firing fixed cartridge ammunition; or

(2) any other weapon which will or is designed to expel a projectile by the action of an explosive and which is designed to be fired by the use of a single hand.

(j) "Client" means any person who engages the services of a private detective.

(k) "Dishonesty or fraud" means, in addition to other acts not specifically enumerated herein:

(1) Knowingly making a false statement relating to evidence or information obtained in the course of employment, or knowingly publishing a slander or a libel in the course of business;

(2) using illegal means in the collection or attempted collection of a debt or obligation;

(3) manufacturing or producing any false evidence; and

(4) acceptance of employment adverse to a client or former client relating to a matter with respect to which the licensee has obtained confidential information by reason of or in the course of the licensee's employment by such client or former client.

History: L. 1972, ch. 315, § 1; L. 1981, ch. 326, § 1; L. 1998, ch. 183, § 1; L. 2011, ch. 30, § 264; July 1.



75-7b02 Licensure required; law enforcement officers ineligible for license.

75-7b02. Licensure required; law enforcement officers ineligible for license. Unless expressly exempted from the provisions of this act:

(a) It shall be unlawful for any person to engage in detective business in this state unless such person is licensed as a private detective under this act.

(b) It shall be unlawful for any person to engage in business in this state as a private detective agency unless such person is licensed therefor.

(c) No law enforcement officer or any person who holds a special commission from any law enforcement agency of the federal government or of the state or any political subdivision thereof may be licensed as a private detective or private detective agency.

History: L. 1972, ch. 315, § 2; L. 1981, ch. 326, § 2; July 1.



75-7b03 Exemptions from licensure.

75-7b03. Exemptions from licensure. The following persons shall not be deemed to be engaging in detective business:

(a) A person employed exclusively and regularly by one employer in connection only with the internal affairs or investigations of such employer and where there exists an employer-employee relationship;

(b) any officer or employee of the United States, or of this state or a political subdivision thereof while engaged in the performance of the officer's or employee's official duties;

(c) a person engaged exclusively in the business of obtaining and furnishing information as to the financial rating of persons except that this exemption does not include a person preparing an investigative consumer report as defined by K.S.A. 50-702, and amendments thereto;

(d) a charitable philanthropic society or association duly incorporated under the laws of this state which is organized and maintained for the public good and not for private profit;

(e) an attorney performing duties as an attorney or a person employed exclusively and regularly by an attorney or law firm performing duties exclusively on behalf of the attorney or law firm;

(f) a licensed collection agency or an employee thereof while acting within the scope of employment, while making an investigation incidental to the business of the agency, including an investigation of the location of a debtor or a debtor's property where the contract with an assignor creditor is for the collection of claims owed or due or asserted to be owed or due or the equivalent thereof;

(g) admitted insurers, agents and insurance brokers licensed by the state, performing duties in connection with insurance transacted by them;

(h) the legal owner of personal property which has been sold under a conditional sales agreement or a mortgagee under the terms of a chattel mortgage in connection with the recovery of such personal property;

(i) any bank subject to the jurisdiction of the state bank commissioner of the state of Kansas or the comptroller of currency of the United States;

(j) a person engaged solely in the business of securing information about persons or property from public records;

(k) an insurance adjuster which, for the purpose of this act, means any person who, for any consideration whatsoever, adjusts or otherwise participates in the disposal of any claim under or in connection with a policy of insurance or engages in soliciting insurance adjustment business;

(l) a private patrol operator while actually engaged in providing private patrol services on the property to which private patrol services are being provided; or

(m) a person engaged in market research.

History: L. 1972, ch. 315, § 3; L. 1981, ch. 326, § 3; L. 1998, ch. 183, § 2; July 1.



75-7b04 Licensure; application; references; qualifications; summary proceedings; grounds for denial of license.

75-7b04. Licensure; application; references; qualifications; summary proceedings; grounds for denial of license. (a) Every person desiring to be licensed in Kansas as a private detective or private detective agency shall make application therefor to the attorney general. An application for a license under this act shall be on a form prescribed by the attorney general and accompanied by the required application fee. An application shall be verified and shall include:

(1) The full name and business address of the applicant;

(2) the name under which the applicant intends to do business;

(3) a statement as to the general nature of the business in which the applicant intends to engage;

(4) a statement as to the classification or classifications under which the applicant desires to be qualified;

(5) if the applicant is an organization, the full name and residence address of each of its partners, officers, directors or associates;

(6) two photographs of the applicant taken within 30 days before the date of application, of a type prescribed by the attorney general, and two classifiable sets of the applicant's fingerprints one of which shall be submitted to the federal bureau of investigation for a fingerprint check for any criminal history of the applicant;

(7) a statement of the applicant's employment history; and

(8) such other information, evidence, statements or documents as may be required by the attorney general.

(b) The application shall be accompanied by a certificate of reference signed by five or more reputable persons who have known the applicant for a period of at least 5 years. The certificate of reference shall be verified and acknowledged by such persons before an officer authorized to take oaths and acknowledgment of deeds.

Each person signing the certificate of reference shall subscribe and affirm as true, under the penalties of perjury, that:

(1) The person has known the applicant personally for a period of at least five years prior to the filing of the application. The attorney general may lessen such period if the applicant has been discharged honorably from the military service of the United States within the six-year period immediately preceding the date the application is submitted;

(2) the person has read such application and believes each of the statements made therein to be true;

(3) the applicant is honest, of good character and competent and not related or connected by blood or marriage to such person.

(c) Before an application for a license may be granted, the applicant or, if the applicant is an organization, all of the officers, directors, partners or associates shall:

(1) Be at least 21 years of age;

(2) be a citizen of the United States;

(3) be of good moral character; and

(4) comply with such other qualifications as the attorney general adopts by rules and regulations.

(d) In accordance with the summary proceedings provisions of the Kansas administrative procedure act, the attorney general may deny a license if the applicant has:

(1) Committed any act which, if committed by a licensee, would be grounds for the suspension or revocation of a license under this act;

(2) committed any act constituting dishonesty or fraud;

(3) a bad moral character or a bad reputation for truth, honesty, and integrity;

(4) been convicted of a felony or, within 10 years immediately prior to the date of application, been convicted of any crime involving moral turpitude, dishonesty, vehicular homicide, assault, battery, assault of a law enforcement officer, misdemeanor battery against a law enforcement officer, criminal restraint, sexual battery, endangering a child, intimidation of a witness or victim or illegally using, carrying, or possessing a dangerous weapon;

(5) been refused a license under this act or had a license suspended or revoked in this state or in any other jurisdiction or had a license censured, limited or conditioned two or more times in this state or in any other jurisdiction;

(6) been an officer, director, partner or associate of any person who has been refused a license under this act or whose license has been suspended or revoked in this state or in any other jurisdiction or had a license censured, limited or conditioned two or more times in this state or in any other jurisdiction;

(7) while unlicensed, committed or aided and abetted the commission of any act for which a license is required by this act; or

(8) knowingly made any false statement in the application.

(e) The attorney general may charge a fee for initial application forms and materials in an amount fixed by the attorney general pursuant to K.S.A. 2015 Supp. 75-7b22, and amendments thereto. Such fee shall be credited against the application fee of any person who subsequently submits an application.

History: L. 1972, ch. 315, § 4; L. 1981, ch. 326, § 4; L. 1988, ch. 356, § 296; L. 1998, ch. 183, § 3; July 1.



75-7b05 License, initial or renewal; fee set by attorney general.

75-7b05. License, initial or renewal; fee set by attorney general. (a) Every application for an initial or a renewal license shall be accompanied by a fee in an amount fixed by the attorney general pursuant to K.S.A. 2015 Supp. 75-7b22, and amendments thereto.

(b) In addition to the application fee imposed pursuant to subsection (a), if the applicant is an organization and any of its officers, directors, partners or associates intends to engage in the business of such organization as a private detective, such officer, director, partner or associate shall make a separate application for a license and pay a fee in an amount fixed by the attorney general pursuant to K.S.A. 2015 Supp. 75-7b22, and amendments thereto.

History: L. 1972, ch. 315, § 5; L. 1981, ch. 326, § 6; L. 1998, ch. 183, § 4; L. 2004, ch. 139, § 1; July 1.



75-7b06 License; form; display; pocket card; new officer or partner, licensure.

75-7b06. License; form; display; pocket card; new officer or partner, licensure. (a) The license, when issued, shall be in such form as may be determined by the attorney general and shall include the:

(1) Name of the licensee;

(2) name under which the licensee is to operate; and

(3) number and date of the license.

(b) The license at all times shall be posted in a conspicuous place in the principal place of business of the licensee. Upon the issuance of a license, a pocket card of such size, design and content as determined by the attorney general shall be issued without charge to each licensee or, if the licensee is an organization, to each of its officers, directors, partners or associates. Such card shall be evidence that the licensee is duly licensed pursuant to this act. When any licensee terminates such licensee's activities as a private detective, or such licensee's license has been suspended or revoked, the card shall be surrendered, within five days after such termination, suspension or revocation, to the attorney general for cancellation. Within 30 days after any change of address or of any change in its officers, directors, partners or associates, a licensee shall notify the attorney general thereof. The principal place of business may be at a residence or at a business address, but it shall be the place at which the licensee maintains a permanent office.

(c) Applications, on forms prescribed by the attorney general, shall be submitted by all new officers or partners. The attorney general may suspend or revoke a license issued under this act if the attorney general determines that, at the time such person became an officer or partner of a licensee, such person did not meet the requirements of K.S.A. 75-7b04, and amendments thereto.

History: L. 1972, ch. 315, § 6; L. 1981, ch. 326, § 7; L. 1998, ch. 183, § 5; July 1.



75-7b07 License renewal; license not assignable; continuing education.

75-7b07. License renewal; license not assignable; continuing education. (a) Except as provided by this section, any license issued under this act shall expire on December 31 of the year of its issuance and may be renewed every two years thereafter. On and after July 1, 2004, any license issued under this act shall expire two years from the date of issuance and may be renewed every two years thereafter. Renewal of any such license shall be made in the manner prescribed for obtaining an original license, including payment of the appropriate fee required by K.S.A. 75-7b05, and amendments thereto, except that:

(1) The signing of the application by five or more citizens as required by K.S.A. 75-7b04, and amendments thereto, shall not be required if such application for renewal is verified and acknowledged by the applicant before an officer authorized to administer oaths;

(2) the application for renewal shall provide the information required of original applicants if the information shown on the original application or any renewal thereof on file with the attorney general is no longer accurate;

(3) a new photograph shall be submitted with the application for renewal only if the photograph on file with the attorney general has been on file more than two years;

(4) the application for renewal shall be accompanied by proof, satisfactory to the attorney general, that the applicant has complied with the continuing education requirement of subsection (b); and

(5) additional information may be required by rules and regulations adopted by the attorney general.

(b) An individual licensee, as a condition of license renewal, shall be required to attend not less than eight hours of continuing education programs approved by the attorney general. The attorney general shall adopt rules and regulations establishing requirements for such programs. In establishing such requirements the attorney general may consider existing programs of continuing education being offered by professional associations of private detectives, private detective agencies or private patrol operators. The attorney general may enter into contracts for the administration of the provisions of this subsection.

(c) A license issued under this act shall not be assignable.

History: L. 1972, ch. 315, § 7; L. 1973, ch. 336, § 1; L. 1977, ch. 289, § 1; L. 1981, ch. 326, § 8; L. 1998, ch. 183, § 6; L. 2004, ch. 139, § 2; July 1.



75-7b08 Information confidential, exceptions; prohibited acts.

75-7b08. Information confidential, exceptions; prohibited acts. (a) Any licensee or individual who is an officer, director, partner or associate thereof shall notify the appropriate law enforcement agency with jurisdiction over the matter of any information the licensee or individual may acquire as to any criminal offense.  The licensee or individual shall not disclose to any other person, except as the licensee or individual may be required by law so to do, any information acquired by the licensee or individual except at the direction of the employer or client for whom the information was obtained.

(b) No licensee or individual who is an officer, director, partner, associate or employee thereof shall:

(1) Knowingly make any false report to the licensee's or individual's employer or client for whom information was being obtained;

(2) cause any written report to be submitted to a client except by the licensee or a designee of the licensee, and the person submitting the report shall exercise diligence in ascertaining whether or not the facts and information in such report are true and correct;

(3) furnish or perform any services on a contingent or percentage basis, or make or enter into any agreement for furnishing services of any kind or character, by the terms or conditions of which agreement the compensation to be paid for such services to the licensee is partially or wholly contingent, or based upon a percentage of the amount of money or property recovered, or dependent in any way upon the result achieved;

(4) use a badge in connection with the activities of the licensee's business other than a firearm permit badge authorized by this act;

(5) use a title, wear a uniform, use an insignia or an identification card or make any statement with the intent to give an impression that the licensee or individual is connected in any way with the federal government, a state government or any political subdivision of a state government;

(6) use an alias in connection with the activities of the licensee's business;

(7) enter any private building or portion thereof without the consent of the owner or of the person in legal possession thereof;

(8) appear as an assignee party in any proceeding involving claim and delivery, replevin or other possessory action, action to foreclose a chattel mortgage, mechanic's lien, materialman's lien, or any other lien;

(9) permit an unlicensed employee or agent in the employee's or agent's own name to advertise, engage clients, furnish reports or present bills to clients, or in any manner whatever conduct business for which a license is required under this act or conduct business of the licensee other than in the name of and under the control of the licensee; or

(10) manufacture or produce any false evidence.

History: L. 1972, ch. 315, § 8; L. 1998, ch. 183, § 7; July 1.



75-7b09 Record of employees; address of principal place of business to be filed.

75-7b09. Record of employees; address of principal place of business to be filed. Each licensee shall maintain a record containing such information relative to his or her employees as may be prescribed by the attorney general. Such licensee shall file with the attorney general the complete address of his or her principal place of business including the name and number of the street, or, if the street where the business is located is not numbered, the number of the post-office box. The attorney general may require the filing of other information for the purpose of identifying such principal place of business.

History: L. 1972, ch. 315, § 9; July 1.



75-7b10 Soliciting or advertising for business, contents; advertising or conducting business except at principal or branch office prohibited; closing or changing branch office.

75-7b10. Soliciting or advertising for business, contents; advertising or conducting business except at principal or branch office prohibited; closing or changing branch office. An advertisement by a licensee soliciting or advertising business shall not contain any false, misleading or deceptive information. A licensee shall not advertise or conduct business from any location other than that shown on the records of the attorney general as the licensee's principal place of business unless the licensee has received a branch office certificate for such location after compliance with the provisions of this act and such additional requirements necessary for the protection of the public as the attorney general may prescribe by rules and regulations. A licensee shall notify the attorney general in writing within 10 days after closing or changing the location of a branch office.

History: L. 1972, ch. 315, § 10; L. 1998, ch. 183, § 8; July 1.



75-7b11 Surety bond, liability insurance or deposit with treasurer; requirements.

75-7b11. Surety bond, liability insurance or deposit with treasurer; requirements. (a) Except as provided in subsection (b), no license shall be issued under this act unless the applicant:  (1) Files with the attorney general a corporate surety bond executed by a company authorized to do business in this state in an amount of $100,000 or more; (2) files with the attorney general a certificate of insurance showing that the applicant has general liability insurance providing coverage in an amount of $100,000 or more for bodily injury or property damage caused by negligence and errors or omissions; or (3) deposits $100,000 or more in cash with the state treasurer. The bond or return of the deposit shall be conditioned on the faithful and honest conduct of business by the applicant.

(b) No applicant who is or will be employed by a licensee to engage in the business of the licensee shall be required to obtain the bond or certificate of insurance or make the deposit provided for by this section.

(c) The attorney general shall approve each bond filed under this section as to form, execution and sufficiency of the sureties. Such bond shall be taken in the name of the people of this state and may be continuing in nature. The attorney general shall approve any certificate of insurance filed under this section as to form, execution and sufficiency of coverage evidenced thereby.

(d) Any person injured by any unlawful act of an applicant or an applicant's employees or agents, whether licensed or not, may bring an action on the applicant's bond or deposit in such person's own name to recover damages suffered by reason of such unlawful act.

History: L. 1972, ch. 315, § 11; L. 1981, ch. 326, § 9; L. 1998, ch. 183, § 9; July 1.



75-7b12 Same; failure to maintain on file; term of bond.

75-7b12. Same; failure to maintain on file; term of bond. (a) Every licensee at all times shall maintain on file the surety bond, in full force and effect, or a valid certificate of insurance evidencing sufficient insurance in force or the deposit with the state treasurer, as required by K.S.A. 75-7b11 and amendments thereto. Upon failure to do so, the license of such licensee shall be suspended forthwith and shall not be reinstated until an application therefor, in the form prescribed by the attorney general, is filed together with the bond or certificate of insurance or deposit required by this act.

(b) Bonds executed and filed with the attorney general pursuant to this act shall remain in force and effect until the surety has terminated future liability by 30 days' notice to the attorney general.

History: L. 1972, ch. 315, § 12; L. 1981, ch. 326, § 10; July 1.



75-7b13 Suspension or revocation of license; grounds; hearing; conviction defined, evidence; misuse of a firearm permit badge.

75-7b13. Suspension or revocation of license; grounds; hearing; conviction defined, evidence; misuse of a firearm permit badge. (a) The attorney general may censure, limit, condition, suspend or revoke a license issued under this act if, after notice and opportunity for hearing in accordance with the provisions of the Kansas administrative procedure act, the attorney general determines that the licensee or, if the licensee is an organization, any of its officers, directors, partners or associates has:

(1) Made any false statement or given any false information in connection with an application for a license or a renewal or reinstatement thereof;

(2) violated any provisions of this act;

(3) violated any rules and regulations of the attorney general adopted pursuant to the authority contained in this act;

(4) been convicted of a felony, vehicular homicide, assault, battery, assault of a law enforcement officer, misdemeanor battery against a law enforcement officer, criminal restraint, sexual battery, endangering a child, intimidation of a witness or victim or any crime involving moral turpitude or illegally using, carrying, or possessing a dangerous weapon subsequent to the issuance of the license;

(5) impersonated, or permitted or aided and abetted an employee to impersonate, a law enforcement officer or employee of the United States of America, or of any state or political subdivision thereof;

(6) committed or permitted any employee to commit any act, while the license was expired, which would be cause for the suspension or revocation of a license, or grounds for the denial of an application for a license;

(7) willfully failed or refused to render to a client services or a report as agreed between the parties, and for which compensation has been paid or tendered in accordance with the agreement of the parties;

(8) committed assault, battery or kidnapping or used force or violence on any person without proper justification;

(9) knowingly violated or advised, encouraged or assisted the violation of, any court order or injunction in the course of business as a licensee;

(10) acted as a runner or capper for any attorney;

(11) used any letterhead, advertisement or other printed matter, or in any manner whatever represented that such person is an instrumentality of the federal government, a state or any political subdivision thereof;

(12) used false, misleading or deceptive information in any advertisement, solicitation or contract for business;

(13) has committed any act in the course of the licensee's business constituting dishonesty or fraud;

(14) failed to obtain continuing education as required by this act;

(15) misused a firearm permit badge; or

(16) committed any act which is a ground for denial of an application for a license under this act.

(b) The record of conviction, or a certified copy thereof, shall be conclusive evidence of such conviction as that term is used in this section or in K.S.A. 75-7b04, and amendments thereto, and a plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning thereof.

(c) Upon final disposition of the proceedings for a violation relating to the misuse of a firearm permit badge, the attorney general may bring an action for violation of K.S.A. 2015 Supp. 21-5917, and amendments thereto.

History: L. 1972, ch. 315, § 13; L. 1984, ch. 313, § 143; L. 1998, ch. 183, § 10; L. 2004, ch. 139, § 3; L. 2011, ch. 30, § 265; July 1.



75-7b15 Records and reports; inspection, enforcement and investigation by attorney general; subpoena; unlawful acts; misdemeanor.

75-7b15. Records and reports; inspection, enforcement and investigation by attorney general; subpoena; unlawful acts; misdemeanor. (a) Each private detective or detective agency operating as provided in this act, shall be required to keep a complete record of the business transactions of such detective or detective agency, and shall retain such records for at least three years.

(b) Upon the service of a subpoena issued by the attorney general or court order of a court of competent jurisdiction which is based on the complaint, supported by oath or affirmation and particularly describing the records and reports, any licensed private detective who is the owner, partner, director, corporate officer or custodian of records of business transactions shall give free and full opportunity to inspect the same and to inspect reports made. Any information obtained by the attorney general shall be kept confidential, except as may be necessary to commence and prosecute any legal proceedings. The subpoenas issued by the attorney general to private detective licensees shall comply with any confidentiality standards or legal limitations imposed by privacy acts, fair credit reporting acts, polygraph acts, judicially-recognized privileged communications and the bill of rights of both the United States and Kansas constitutions.

(c) For the purpose of enforcing the provisions of this act, and in making investigations relating to any violation thereof or to the character, competency and integrity of the applicants or licensees hereunder, and for the purpose of investigating the business, business practices and business methods of any applicant or licensee, the attorney general shall have limited power to subpoena as heretofore defined, and bring before the attorney general any person in this state and require the production of any books, records or papers which the attorney general deems relevant to the inquiry.

(d) The attorney general also may administer an oath to and take the testimony of any person, or cause such person's deposition to be taken.

(e) A subpoena issued under this section shall be governed by the code of civil procedure. Any person duly subpoenaed, who fails to obey such subpoena without reasonable cause or objection or without such cause refuses to be examined or to answer any legal or pertinent question as to the character or qualification of such applicant or licensee or such applicant's or licensee's business, business practices and methods or such violations, upon conviction by a court of competent jurisdiction shall be guilty of a class A nonperson misdemeanor.

(f) The testimony of witnesses in any investigative proceeding shall be under oath, and willful false swearing in any such proceeding shall be perjury.

History: L. 1972, ch. 315, § 15; L. 1998, ch. 183, § 11; July 1.



75-7b17 Firearms permit; expiration of; qualifications; application; discharge of firearm, report; suspension or revocation of permit; liability of licensee; firearm permit badge.

75-7b17. Firearms permit; expiration of; qualifications; application; discharge of firearm, report; suspension or revocation of permit; liability of licensee; firearm permit badge. (a) No licensee may carry a firearm concealed on or about the licensee's person unless the licensee obtains a permit therefor, upon application to the attorney general. No permit shall be issued to any licensee unless such licensee:

(1) Demonstrates to the attorney general the need to carry a firearm in order to protect the licensee's life or property or to protect the life or property of a client of licensee and submits such proof as required by the attorney general to establish the necessity for the issuance of a firearm permit; and

(2) (A) within 24 months before the date of submission of the original application for a firearm permit, has successfully completed the law enforcement training requirements of subsection (a) of K.S.A. 74-5607a, and amendments thereto, or, within 12 months before the date of submission of the original application for a firearm permit, has successfully completed the law enforcement training requirements of subsection (b) of K.S.A. 74-5607a, and amendments thereto, and submits such proof as required by the attorney general to show satisfactory completion of such training or (B) within six months before the date of submission of the original application for a firearm permit, has received training in the handling of firearms and the lawful use of force from a trainer certified pursuant to K.S.A. 75-7b21, and amendments thereto, and submits such proof as required by the attorney general to show satisfactory completion of such training.

(b) An application for a firearm permit by a licensee shall be made in the manner and form prescribed by the attorney general and shall be accompanied by a fee in an amount fixed by the attorney general pursuant to K.S.A. 2015 Supp. 75-7b22, and amendments thereto. Such application shall be made a part of and supplemental to such licensee's application for a license under this act. The application shall contain:

(1) The applicant's name and business and residence addresses;

(2) the make or manufacturer's name, model, serial number, caliber, gauge and any other identifying information concerning the firearm or firearms to be carried by the applicant;

(3) a full set of the applicant's fingerprints;

(4) a color photograph of the applicant taken within 30 days prior to date of application and suitable for identification purposes;

(5) such other information as deemed necessary by the attorney general.

(c) (1) If the attorney general is satisfied that it is necessary for an applicant under this section to carry a firearm, the attorney general shall issue to such licensee a firearm permit identification card, the form of which shall be approved by the attorney general. Such card shall bear the licensee's color photograph, thumb prints and signature and a description of the firearm or firearms to be carried. The licensee shall have such permit in the licensee's possession when carrying a firearm. Identification cards and firearm permits shall be numbered consecutively, and the attorney general shall maintain a current file of all valid firearm permits.

(2) For the purpose of safety and emergency identification, licensees issued a firearm permit under this act to carry a concealed firearm may carry a firearm permit badge. The badge shall be carried in such a manner that at all times when the badge is visible the private detective's firearm permit identification card issued pursuant to paragraph (1) of this subsection also shall be visible. The attorney general shall determine the size, design and other specifications of the badge. The words "licensed private detective" shall be stated clearly on the face of the badge. The cost of the badge shall be borne by the licensee. Whenever any licensee terminates such licensee's activities as a private detective, or such licensee's license has been suspended or revoked, such badge shall be surrendered within five days following such termination, suspension or revocation to the attorney general for cancellation. Every licensee possessing a valid firearm permit badge shall report to the attorney general any loss of the badge within 72 hours of the discovery of the loss.

(d) Any licensee granted a firearm permit shall present the permit identification card and firearm permit badge upon request by a law enforcement officer acting within the officer's jurisdictional authority, or by a private person upon private property if the person owns or has legal control of the private property, to demonstrate the licensee's permit to carry a firearm. Every licensee possessing a valid firearm permit shall report to the attorney general any change of employment status, change of firearm or firearms to be carried, loss of identification card or change of personal or business address. Every licensee who discharges a firearm for any reason other than test firing, firearm training or target practice shall report the discharge to the attorney general within 24 hours, together with a written report giving full particulars and reason for such discharge.

(e) The attorney general shall revoke any firearm permit if the licensee's private detective license has been suspended or revoked. The attorney general may suspend or revoke any firearm permit if the licensee has used a firearm in a manner inconsistent with the lawful use of force or if the licensee can no longer demonstrate a need to carry a firearm, pursuant to subsection (a)(1). An order of suspension or revocation, and hearing thereon, shall be subject to the provisions of the Kansas administrative procedure act. The attorney general shall recall any suspended or revoked firearm permit identification card.

(f) A licensee to whom a firearm permit is granted under this section shall be deemed to have no greater justification in the use of force than a private person as prescribed by the Kansas criminal code. Nothing in this act shall be construed as limiting the civil liability of any such licensee with respect to the use of force.

(g) No firearm permit shall be issued to any:

(1) Organization;

(2) individual who has been declared, by any court of competent jurisdiction, to be incapacitated or mentally ill and has not been restored to capacity or mental health; or

(3) individual who suffers from alcohol or narcotics addiction or dependence.

(h) A firearm permit issued under this act shall expire on December 31 of the year of its issuance, except that on and after July 1, 2004, a firearm permit issued under this act shall expire on the date of expiration of the licensee's private detective license. Renewal of any such firearm permit shall be made in a form and manner prescribed by the attorney general and subject to such conditions as required by rules and regulations adopted by the attorney general. Renewal of a firearm permit shall be based on a demonstrated continuing need to carry a firearm in accordance with subsection (a)(1).

History: L. 1972, ch. 315, § 17; L. 1981, ch. 326, § 11; L. 1988, ch. 356, § 297; L. 1998, ch. 183, § 12; L. 2004, ch. 139, § 4; July 1.



75-7b18 Attorney general granted exclusive jurisdiction over licensing and regulation of detectives and agencies; cities prohibited from licensing or regulation; rules and regulations.

75-7b18. Attorney general granted exclusive jurisdiction over licensing and regulation of detectives and agencies; cities prohibited from licensing or regulation; rules and regulations. (a) The licensing and regulation of private detectives and private detective agencies shall be under the exclusive jurisdiction and control of the attorney general, as provided by this act, and no city may adopt any ordinance which provides for the licensing or regulation of private detectives or private detective agencies. Any such ordinance which is so adopted, or which has been adopted on or before the effective date of this act, is hereby declared null and void.

(b) The attorney general shall adopt such rules and regulations as may be necessary to carry out the provisions of this act.

History: L. 1972, ch. 315, § 18; July 1.



75-7b20 Licensure; examination; interview; investigation.

75-7b20. Licensure; examination; interview; investigation. (a) The attorney general shall require as a condition of licensure as a private detective that the applicant or, if the applicant is an organization, any of its officers, directors, partners or associates:

(1) Pass a written examination as evidence of knowledge of detective business; and

(2) submit to an oral interview with the attorney general or the attorney general's designee.

(b) The attorney general shall conduct a complete investigation of the background of each applicant for licensure as a private detective or, if the applicant is an organization, of each of the applicant's officers, directors, partners or associates, to determine whether the applicant is qualified for licensure under K.S.A. 75-7b04 and amendments thereto.

History: L. 1981, ch. 326, § 5; July 1.



75-7b21 Trainers, firearm handling and use of force; certification; qualifications; fee; renewal.

75-7b21. Trainers, firearm handling and use of force; certification; qualifications; fee; renewal. (a) The attorney general shall certify persons who are qualified to train private detectives in the handling of firearms and the lawful use of force.

(b) In order to be certified as a trainer under this section, an applicant shall:

(1) Be 21 or more years of age;

(2) have a minimum of one-year supervisory experience with a private detective agency, a private patrol operator, a proprietary investigative or security organization or any federal, United States military, state, county or city law enforcement agency;

(3) be personally qualified to train private detectives in the handling of firearms and the lawful use of force; and

(4) not have been convicted of a felony or, within 10 years immediately prior to the date of application, been convicted of a misdemeanor. If the applicant is not licensed as a private detective, the applicant shall submit two classifiable sets of the applicant's fingerprints one of which shall be submitted to the federal bureau of investigation for a fingerprint check for any criminal history of the applicant.

(c) Persons wishing to become certified trainers shall make application to the attorney general on a form prescribed by the attorney general. Applications for a firearm training certificate shall be accompanied by a fee in an amount fixed by the attorney general pursuant to K.S.A. 2015 Supp. 75-7b22, and amendments thereto. The application shall contain a statement of the plan of operation for the training offered by the applicant and the materials and aids to be used and any other information required by the attorney general.

(d) A certificate shall be granted to a trainer if the attorney general finds that the applicant:

(1) Meets the requirements of subsection (b);

(2) is a person of good character and reputation;

(3) has sufficient knowledge of private detective business, firearms training and the lawful use of force to be a suitable person to train private detectives in the handling of firearms and the lawful use of force;

(4) has supplied all required information to the attorney general; and

(5) has paid the required fee.

(e) The certificate issued pursuant to this section shall expire on December 31 of the year following the year when issued except that, on and after July 1, 2004, a certificate issued pursuant to this section shall expire two years from the date of issuance. A certificate may be renewed on a biennial basis upon application and payment of a fee in an amount fixed by the attorney general pursuant to K.S.A. 2015 Supp. 75-7b22, and amendments thereto.

History: L. 1981, ch. 326, § 12; L. 1998, ch. 183, § 13; L. 2004, ch. 139, § 5; July 1.



75-7b22 Fees for regulation of private detectives; maximum limitations established; set by attorney general.

75-7b22. Fees for regulation of private detectives; maximum limitations established; set by attorney general. (a) In each fiscal year, the attorney general shall determine the amount of funds which will be required during the next ensuing fiscal year to properly administer the laws which the attorney general is directed to enforce and administer relating to the licensure and regulation of private detectives and private detective agencies. The attorney general, by the adoption of rules and regulations, shall fix fees in accordance with this section in such reasonable sums as may be necessary for such purposes.

(b) After fixing such fees, the attorney general may charge and collect the fees, in advance for the following purposes, subject to the following limitations:

For initial application forms and materials, not to exceed    $ 15

For application for licensure, not to exceed    250

For application by an officer, director, partner or associate

of an organization, if required to be licensed pursuant

to K.S.A. 75-7b05, and amendments thereto, not to

exceed      100

For renewal of license, not to exceed    175

For renewal of license of an officer, director, partner or

associate of an organization, if required to be licensed

by K.S.A. 75-7b05, and amendments thereto, not to

exceed     100

For application for a firearm permit, not to exceed    50

For renewal of a firearm permit, not to exceed    50

For application for a firearm trainers permit, not to

exceed      100

For renewal of a firearm trainers permit, not to exceed    100

(c) A duplicate license shall be issued upon the filing of a statement covering the loss of the license and the payment of a fee of $5 for the issuance of a duplicate license. Each duplicate license shall have the word "duplicate" stamped across the face thereof and shall bear the same number as the original.

History: L. 1998, ch. 183, § 14; July 1.



75-7b23 Private detective fee fund; receipts and expenditures.

75-7b23. Private detective fee fund; receipts and expenditures. The attorney general shall remit all moneys received from fees or charges imposed pursuant to this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto.  Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the private detective fee fund, which is hereby created. Moneys in the private detective fee fund shall be used solely for the purpose of administering and implementing K.S.A. 75-7b01 through 75-7b21, and amendments thereto, and any other law relating to the licensure and regulation of private detectives and private detective agencies. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general or by a person or persons designated by the attorney general.

History: L. 1998, ch. 183, § 15; L. 2001, ch. 5, § 364; July 1.






Article 7c FIREARMS

75-7c01 Personal and family protection act; citation of act.

75-7c01. Personal and family protection act; citation of act. K.S.A. 2015 Supp. 75-7c01 through 75-7c23, and amendments thereto, shall be known and may be cited as the personal and family protection act.

History: L. 2006, ch. 32, § 1; L. 2010, ch. 140, § 1; L. 2015, ch. 16, § 7; July 1.



75-7c02 Definitions.

75-7c02. Definitions. As used in the personal and family protection act:

(a) "Attorney general" means the attorney general of the state of Kansas.

(b) "Handgun" means a "firearm," as defined in K.S.A. 75-7b01, and amendments thereto.

(c) "Athletic event" means athletic instruction, practice or competition held at any location and including any number of athletes.

(d) "Dependent" means a resident of the household of an active duty member of any branch of the armed forces of the United States who depends in whole or in substantial part upon the member for financial support.

History: L. 2006, ch. 32, § 2; L. 2010, ch. 140, § 2; July 1.



75-7c03 License to carry concealed handgun; issuance; form.

75-7c03. License to carry concealed handgun; issuance; form. (a) The attorney general shall issue licenses to carry concealed handguns to persons who comply with the application and training requirements of this act and who are not disqualified under K.S.A. 2015 Supp. 75-7c04, and amendments thereto. Such licenses shall be valid throughout the state for a period of four years from the date of issuance. The availability of licenses to carry concealed handguns under this act shall not be construed to impose a general prohibition on the carrying of handguns without such license, whether carried openly or concealed, or loaded or unloaded.

(b) The license shall be a separate card, in a form prescribed by the attorney general, that is approximately the size of a Kansas driver's license and shall bear the licensee's signature, name, address, date of birth and driver's license number or nondriver's identification card number except that the attorney general shall assign a unique number for military applicants or their dependents described in K.S.A. 2015 Supp. 75-7c05(a)(1)(B), and amendments thereto.

History: L. 2006, ch. 32, § 3; L. 2006, ch. 210, § 1; L. 2009, ch. 101, § 1; L. 2010, ch. 140, § 3; L. 2011, ch. 30, § 266; L. 2013, ch. 36, § 4; L. 2015, ch. 16, § 8; July 1.



75-7c04 Same; disqualifications; handgun safety and training course; training requirements for license in other jurisdictions, list.

75-7c04. Same; disqualifications; handgun safety and training course; training requirements for license in other jurisdictions, list. (a) The attorney general shall not issue a license pursuant to this act if the applicant:

(1) Is not a resident of the county where application for licensure is made or is not a resident of the state;

(2) is prohibited from shipping, transporting, possessing or receiving a firearm or ammunition under 18 U.S.C. § 922(g) or (n), and amendments thereto, or K.S.A. 21-4204, prior to its repeal, or K.S.A. 2015 Supp. 21-6301(a)(10) through (a)(13) or K.S.A. 2015 Supp. 21-6304(a)(1) through (a)(3), and amendments thereto; or

(3) is less than 21 years of age.

(b) (1) The attorney general shall adopt rules and regulations establishing procedures and standards as authorized by this act for an eight-hour handgun safety and training course required by this section. Such standards shall include: (A) A requirement that trainees receive training in the safe storage of handguns, actual firing of handguns and instruction in the laws of this state governing the carrying of concealed handguns and the use of deadly force; (B) general guidelines for courses which are compatible with the industry standard for basic handgun training for civilians; (C) qualifications of instructors; and (D) a requirement that the course be: (i) A handgun course certified or sponsored by the attorney general; or (ii) a handgun course certified or sponsored by the national rifle association or by a law enforcement agency, college, private or public institution or organization or handgun training school, if the attorney general determines that such course meets or exceeds the standards required by rules and regulations adopted by the attorney general and is taught by instructors certified by the attorney general or by the national rifle association, if the attorney general determines that the requirements for certification of instructors by such association meet or exceed the standards required by rules and regulations adopted by the attorney general. Any person wanting to be certified by the attorney general as an instructor shall submit to the attorney general an application in the form required by the attorney general and a fee not to exceed $150.

(2) The cost of the handgun safety and training course required by this section shall be paid by the applicant. The following shall constitute satisfactory evidence of satisfactory completion of an approved handgun safety and training course:

(A) Evidence of completion of the course, in the form provided by rules and regulations adopted by the attorney general;

(B) an affidavit from the instructor, school, club, organization or group that conducted or taught such course attesting to the completion of the course by the applicant; or

(C) a determination by the attorney general pursuant to subsection (c).

(c) The attorney general may:

(1) Create a list of concealed carry handgun licenses or permits issued by other jurisdictions which the attorney general finds have training requirements that are equal to or greater than those of this state; and

(2) review each application received pursuant to K.S.A. 2015 Supp. 75-7c05, and amendments thereto, to determine if the applicant's previous training qualifications were equal to or greater than those of this state.

(d) For the purposes of this section:

(1) "Equal to or greater than" means the applicant's prior training meets or exceeds the training established in this section by having required, at a minimum, the applicant to: (A) Receive instruction on the laws of self-defense; and (B) demonstrate training and competency in the safe handling, storage and actual firing of handguns.

(2) "Jurisdiction" means another state or the District of Columbia.

(3) "License or permit" means a concealed carry handgun license or permit from another jurisdiction which has not expired and, except for any residency requirement of the issuing jurisdiction, is currently in good standing.

History: L. 2006, ch. 32, § 4; L. 2006, ch. 210, § 2; L. 2007, ch. 166, § 4; L. 2008, ch. 162, § 3; L. 2009, ch. 101, § 2; L. 2009, ch. 143, § 29; L. 2010, ch. 140, § 4; L. 2011, ch. 30, § 267; L. 2013, ch. 36, § 5; L. 2014, ch. 97, § 15; L. 2015, ch. 16, § 9; L. 2015, ch. 93, § 2; July 1.

Revisor's Note:

Section was also amended by L. 2009, ch. 32, § 60, but that version was repealed by L. 2009, ch. 143, § 37.

Section was also amended by L. 2010, ch. 74, § 16, but that version was repealed by L. 2010, ch. 140, § 18.



75-7c05 Same; application; fees; fingerprints; criminal history records report; issuance or denial of license; retired law enforcement officers; corrections officers.

75-7c05. Same; application; fees; fingerprints; criminal history records report; issuance or denial of license; retired law enforcement officers; corrections officers. (a) The application for a license pursuant to this act shall be completed, under oath, on a form prescribed by the attorney general and shall only include:

(1) (A) Subject to the provisions of subsection (a)(1)(B), the name, address, social security number, Kansas driver's license number or Kansas nondriver's license identification number, place and date of birth, a photocopy of the applicant's driver's license or nondriver's identification card and a photocopy of the applicant's certificate of training course completion; (B) in the case of an applicant who presents proof that such person is on active duty with any branch of the armed forces of the United States, or is the dependent of such a person, and who does not possess a Kansas driver's license or Kansas nondriver's license identification, the number of such license or identification shall not be required;

(2) a statement that the applicant is in compliance with criteria contained within K.S.A. 2015 Supp. 75-7c04, and amendments thereto;

(3) a statement that the applicant has been furnished a copy of this act and is knowledgeable of its provisions;

(4) a conspicuous warning that the application is executed under oath and that a false answer to any question, or the submission of any false document by the applicant, subjects the applicant to criminal prosecution under K.S.A. 2015 Supp. 21-5903, and amendments thereto; and

(5) a statement that the applicant desires a concealed handgun license as a means of lawful self-defense.

(b) The applicant shall submit to the sheriff of the county where the applicant resides, during any normal business hours:

(1) A completed application described in subsection (a);

(2) a nonrefundable license fee of $132.50, if the applicant has not previously been issued a statewide license or if the applicant's license has permanently expired, which fee shall be in the form of two cashier's checks, personal checks or money orders of $32.50 payable to the sheriff of the county where the applicant resides and $100 payable to the attorney general;

(3) if applicable, a photocopy of the proof of training required by K.S.A. 2015 Supp. 75-7c04(b)(1), and amendments thereto; and

(4) a full frontal view photograph of the applicant taken within the preceding 30 days.

(c) (1) The sheriff, upon receipt of the items listed in subsection (b), shall provide for the full set of fingerprints of the applicant to be taken and forwarded to the attorney general for purposes of a criminal history records check as provided by subsection (d). In addition, the sheriff shall forward to the attorney general the application and the portion of the original license fee which is payable to the attorney general. The cost of taking such fingerprints shall be included in the portion of the fee retained by the sheriff. Notwithstanding anything in this section to the contrary, an applicant shall not be required to submit fingerprints for a renewal application under K.S.A. 2015 Supp. 75-7c08, and amendments thereto.

(2) The sheriff of the applicant's county of residence or the chief law enforcement officer of any law enforcement agency, at the sheriff's or chief law enforcement officer's discretion, may participate in the process by submitting a voluntary report to the attorney general containing readily discoverable information, corroborated through public records, which, when combined with another enumerated factor, establishes that the applicant poses a significantly greater threat to law enforcement or the public at large than the average citizen. Any such voluntary reporting shall be made within 45 days after the date the sheriff receives the application. Any sheriff or chief law enforcement officer submitting a voluntary report shall not incur any civil or criminal liability as the result of the good faith submission of such report.

(3) All funds retained by the sheriff pursuant to the provisions of this section shall be credited to a special fund of the sheriff's office which shall be used solely for the purpose of administering this act.

(d) Each applicant shall be subject to a state and national criminal history records check which conforms to applicable federal standards, including an inquiry of the national instant criminal background check system for the purpose of verifying the identity of the applicant and whether the applicant has been convicted of any crime or has been the subject of any restraining order or any mental health related finding that would disqualify the applicant from holding a license under this act. The attorney general is authorized to use the information obtained from the state or national criminal history record check to determine the applicant's eligibility for such license.

(e) Within 90 days after the date of receipt of the items listed in subsection (b), the attorney general shall:

(1) Issue the license and certify the issuance to the department of revenue; or

(2) deny the application based solely on: (A) The report submitted by the sheriff or other chief law enforcement officer under subsection (c)(2) for good cause shown therein; or (B) the ground that the applicant is disqualified under the criteria listed in K.S.A. 2015 Supp. 75-7c04, and amendments thereto. If the attorney general denies the application, the attorney general shall notify the applicant in writing, stating the ground for denial and informing the applicant the opportunity for a hearing pursuant to the Kansas administrative procedure act.

(f) Each person issued a license shall pay to the department of revenue a fee for the cost of the license which shall be in amounts equal to the fee required pursuant to K.S.A. 8-243 and 8-246, and amendments thereto, for replacement of a driver's license.

(g) (1) A person who is a retired law enforcement officer, as defined in K.S.A. 2015 Supp. 21-5111, and amendments thereto, shall be: (A) Required to pay an original license fee as provided in subsection (b)(2), to be forwarded by the sheriff to the attorney general; (B) exempt from the required completion of a handgun safety and training course if such person was certified by the Kansas commission on peace officer's standards and training, or similar body from another jurisdiction, not more than eight years prior to submission of the application; (C) required to pay the license renewal fee; (D) required to pay to the department of revenue the fees required by subsection (f); and (E) required to comply with the criminal history records check requirement of this section.

(2) Proof of retirement as a law enforcement officer shall be required and provided to the attorney general in the form of a letter from the agency head, or their designee, of the officer's retiring agency that attests to the officer having retired in good standing from that agency as a law enforcement officer for reasons other than mental instability and that the officer has a nonforfeitable right to benefits under a retirement plan of the agency.

(h) A person who is a corrections officer, a parole officer or a corrections officer employed by the federal bureau of prisons, as defined by K.S.A. 75-5202, and amendments thereto, shall be: (1) Required to pay an original license fee as provided in subsection (b)(2); (2) exempt from the required completion of a handgun safety and training course if such person was issued a certificate of firearms training by the department of corrections or the federal bureau of prisons or similar body not more than one year prior to submission of the application; (3) required to pay the license renewal fee; (4) required to pay to the department of revenue the fees required by subsection (f); and (5) required to comply with the criminal history records check requirement of this section.

History: L. 2006, ch. 32, § 5; L. 2006, ch. 210, § 3; L. 2009, ch. 101, § 3; L. 2010, ch. 140, § 5; L. 2011, ch. 30, § 268; L. 2013, ch. 105, § 7; L. 2013, ch. 133, § 27; L. 2015, ch. 16, § 10; July 1.

Section was also amended by L. 2013, ch. 36, § 6, but that version was repealed by L. 2013, ch. 133, § 37.



75-7c06 Same; records related to licenses, disclosure; address change or loss or destruction of license, requirements.

75-7c06. Same; records related to licenses, disclosure; address change or loss or destruction of license, requirements. (a) The attorney general shall be the official custodian of all records relating to licenses issued pursuant to the personal and family protection act.

(b) Except as provided by subsections (c) and (d), records relating to persons issued licenses pursuant to this act, persons applying for licenses pursuant to this act or persons who have had a license denied pursuant to this act shall be confidential and shall not be disclosed pursuant to the Kansas open records act. Any disclosure of a record in violation of this subsection is a class A misdemeanor.

(c) Records of a person whose license has been suspended or revoked pursuant to this act shall be subject to public inspection in accordance with the open records act.

(d) The attorney general shall maintain an automated listing of license holders and pertinent information, and such information shall be available at all times to all law enforcement agencies in this state, other states and the District of Columbia when requested for a legitimate law enforcement purpose.

(e) Within 30 days after the changing of a permanent address, or within 30 days after the discovery that a license has been lost or destroyed, the licensee shall notify the attorney general of such change, loss or destruction. The attorney general, upon notice and opportunity for hearing in accordance with the provisions of the Kansas administrative procedure act, may order a licensee to pay a fine of not more than $100, or may suspend the licensee's license for not more than 180 days, for failure to notify the attorney general pursuant to the provisions of this subsection.

(f) In the event that a concealed handgun license is lost or destroyed, the license shall be automatically invalid, and the person to whom the license was issued, upon payment of $15 to the attorney general, may obtain a duplicate, or substitute thereof, upon furnishing a notarized statement to the attorney general that such license has been lost or destroyed.

History: L. 2006, ch. 32, § 6; L. 2006, ch. 210, § 4; L. 2010, ch. 140, § 6; L. 2013, ch. 105, § 8; July 1.



75-7c07 Same; denial, revocation or suspension; change of residency.

75-7c07. Same; denial, revocation or suspension; change of residency. (a) In accordance with the provisions of the Kansas administrative procedure act, the attorney general shall deny a license to any applicant for license who is ineligible under K.S.A. 2015 Supp. 75-7c04, and amendments thereto, and, except as provided by subsection (b), shall revoke at any time the license of any person who would be ineligible under K.S.A. 2015 Supp. 75-7c04, and amendments thereto, if submitting an application for a license at such time. Review by the district court in accordance with the Kansas judicial review act shall be, at the option of the party seeking review, in Shawnee county or the county in which the petitioner resides. The revocation shall remain in effect pending any appeal and shall not be stayed by the court.

(b) The license of a person who is charged for an offense or is subject to a proceeding that could render the person ineligible pursuant to subsection (a) of K.S.A. 2015 Supp. 75-7c04, and amendments thereto, shall be subject to suspension and shall be reinstated upon final disposition of the charge or outcome of the proceeding as long as the arrest or proceeding does not result in a disqualifying conviction, commitment, finding or order.

(c) The sheriff of the county where a restraining order is issued that would prohibit issuance of a license under subsection (a)(2) of K.S.A. 2015 Supp. 75-7c04, and amendments thereto, shall notify the attorney general immediately upon receipt of such order. If the person subject to the restraining order holds a license issued pursuant to this act, the attorney general immediately shall suspend such license upon receipt of notice of the issuance of such order. The attorney general shall adopt rules and regulations establishing procedures which allow for 24-hour notification and suspension of a license under the circumstances described in this subsection. The attorney general shall immediately reinstate the license, if it has not otherwise expired, upon proof of the cancellation of the order.

(d) (1) If the provisions of paragraph (2) are met, a license issued pursuant to this act shall not be revoked until 90 days after the person issued such license is no longer a resident of this state, if being a nonresident of this state is the only grounds for revocation.

(2) A license issued pursuant to this act shall be considered valid for 90 days after a licensee is no longer a resident of Kansas, provided that: (A) Prior to the change in residency, the licensee notified the attorney general in writing of the pending change; and (B) the licensee's new state of residence, or any other state or jurisdiction that such licensee travels to during the 90-day period, would recognize such license as valid.

(e) A person who has been issued a license pursuant to this act and who gave up residency in this state, but has returned to reside in this state shall be eligible to have their license reinstated as valid provided that: (1) The license has not expired; and (2)(A) the licensee notified the attorney general in writing of both the residency departure and relocation back to this state; or (B) if such licensee failed to comply with the notification requirements of this subsection, the penalty provisions of subsection (e) of K.S.A. 2015 Supp. 75-7c06, and amendments thereto, have been satisfied.

History: L. 2006, ch. 32, § 7; L. 2006, ch. 210, § 5; L. 2010, ch. 140, § 7; L. 2013, ch. 36, § 7; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 17, § 193, but that version was repealed by L. 2010, ch. 140, § 18.



75-7c08 Same; renewal; fees; permanent expiration, when.

75-7c08. Same; renewal; fees; permanent expiration, when. (a) Not less than 90 days prior to the expiration date of the license, the attorney general shall mail to the licensee a written notice of the expiration and a renewal form prescribed by the attorney general. The licensee shall renew the license on or before the expiration date by filing with the attorney general the renewal form, a notarized affidavit, either in person or by certified mail, stating that the licensee remains qualified pursuant to the criteria specified in K.S.A. 2015 Supp. 75-7c04, and amendments thereto, a full frontal view photograph of the applicant taken within the preceding 30 days and a nonrefundable license renewal fee of $25 payable to the attorney general. The attorney general shall complete a name-based background check, including a search of the national instant criminal background check system database. A licensee who fails to file a renewal application on or before the expiration date of the license must pay an additional late fee of $15. A renewal application is considered filed on the date the renewal form, affidavit, and required fees are delivered in person to the attorney general's office or on the date a certified mailing to the attorney general's office containing these items is postmarked.

(b) Upon receipt of a renewal application as specified in subsection (a), a background check in accordance with subsection (d) of K.S.A. 2015 Supp. 75-7c05, and amendments thereto, shall be completed. Fingerprints shall not be required for renewal applications. If the licensee is not disqualified as provided by this act, the license shall be renewed upon receipt by the attorney general of the items listed in subsection (a) and the completion of the background check.

(c) No license shall be renewed if the renewal application is filed six months or more after the expiration date of the license, and such license shall be deemed to be permanently expired. A person whose license has been permanently expired may reapply for licensure but an application for licensure and fees pursuant to K.S.A. 2015 Supp. 75-7c05, and amendments thereto, shall be submitted, and a background investigation including the submission of fingerprints, shall be conducted pursuant to the provisions of that section.

History: L. 2006, ch. 32, § 8; L. 2006, ch. 210, § 6; L. 2010, ch. 140, § 8; July 1.



75-7c09 False statements, warning on application.

75-7c09. False statements, warning on application. The application form for an original license and for a renewal license shall include, in a conspicuous place, the following: "WARNING: A false statement on this application may subject the applicant to prosecution for the crime of perjury (K.S.A. 2015 Supp. 21-5903, and amendments thereto)."

History: L. 2006, ch. 32, § 9; L. 2011, ch. 30, § 269; July 1.



75-7c10 Same; restrictions on carrying concealed handgun; exceptions; liabilities; employees permitted to carry; penalties for violations; sign requirements.

75-7c10. Same; restrictions on carrying concealed handgun; exceptions; liabilities; employees permitted to carry; penalties for violations; sign requirements. Subject to the provisions of K.S.A. 2015 Supp. 75-7c20, and amendments thereto:

(a) The carrying of a concealed handgun shall not be prohibited in any building unless such building is conspicuously posted in accordance with rules and regulations adopted by the attorney general.

(b) Nothing in this act shall be construed to prevent:

(1) Any public or private employer from restricting or prohibiting by personnel policies persons from carrying a concealed handgun while on the premises of the employer's business or while engaged in the duties of the person's employment by the employer, except that no employer may prohibit possession of a handgun in a private means of conveyance, even if parked on the employer's premises; or

(2) any private business or city, county or political subdivision from restricting or prohibiting persons from carrying a concealed handgun within a building or buildings of such entity, provided that the building is posted in accordance with rules and regulations adopted by the attorney general pursuant to subsection (i), as a building where carrying a concealed handgun is prohibited.

(c) (1) Any private entity which provides adequate security measures in a private building and which conspicuously posts signage in accordance with this section prohibiting the carrying of a concealed handgun in such building shall not be liable for any wrongful act or omission relating to actions of persons carrying a concealed handgun concerning acts or omissions regarding such handguns.

(2) Any private entity which does not provide adequate security measures in a private building and which allows the carrying of a concealed handgun shall not be liable for any wrongful act or omission relating to actions of persons carrying a concealed handgun concerning acts or omissions regarding such handguns.

(3) Nothing in this act shall be deemed to increase the liability of any private entity where liability would have existed under the personal and family protection act prior to the effective date of this act.

(d) The governing body or the chief administrative officer, if no governing body exists, of any of the following institutions may permit any employee to carry a concealed handgun in any building of such institution, if the employee meets such institution's own policy requirements regardless of whether such building is conspicuously posted in accordance with the provisions of this section:

(1) A unified school district;

(2) a postsecondary educational institution, as defined in K.S.A. 74-3201b, and amendments thereto;

(3) a state or municipal-owned medical care facility, as defined in K.S.A. 65-425, and amendments thereto;

(4) a state or municipal-owned adult care home, as defined in K.S.A. 39-923, and amendments thereto;

(5) a community mental health center organized pursuant to K.S.A. 19-4001 et seq., and amendments thereto; or

(6) an indigent health care clinic, as defined by K.S.A. 2015 Supp. 65-7402, and amendments thereto.

(e) (1) It shall be a violation of this section to carry a concealed handgun in violation of any restriction or prohibition allowed by subsection (a) or (b) if the building is posted in accordance with rules and regulations adopted by the attorney general pursuant to subsection (i). Any person who violates this section shall not be subject to a criminal penalty but may be subject to denial to such premises or removal from such premises.

(2) Notwithstanding the provisions of subsection (a) or (b), it is not a violation of this section for the United States attorney for the district of Kansas, the attorney general, any district attorney or county attorney, any assistant United States attorney if authorized by the United States attorney for the district of Kansas, any assistant attorney general if authorized by the attorney general, or any assistant district attorney or assistant county attorney if authorized by the district attorney or county attorney by whom such assistant is employed, to possess a handgun within any of the buildings described in subsection (a) or (b), subject to any restrictions or prohibitions imposed in any courtroom by the chief judge of the judicial district.

(3) Notwithstanding the provisions of subsection (a) or (b), it is not a violation of this section for a law enforcement officer, as that term is defined in K.S.A. 2015 Supp. 75-7c22, and amendments thereto, who satisfies the requirements of either K.S.A. 2015 Supp. 75-7c22(a) or (b), and amendments thereto, to possess a handgun within any of the buildings described in subsection (a) or (b), subject to any restrictions or prohibitions imposed in any courtroom by the chief judge of the judicial district.

(f) On and after July 1, 2014, the provisions of this section shall not apply to the carrying of a concealed handgun in the state capitol.

(g) For the purposes of this section:

(1) "Adequate security measures" shall have the same meaning as the term is defined in K.S.A. 2015 Supp. 75-7c20, and amendments thereto;

(2) "building" shall not include any structure, or any area of any structure, designated for the parking of motor vehicles.

(h) Nothing in this act shall be construed to authorize the carrying or possession of a handgun where prohibited by federal law.

(i) The attorney general shall adopt rules and regulations prescribing the location, content, size and other characteristics of signs to be posted on a building where carrying a concealed handgun is prohibited pursuant to subsections (a) and (b). Such regulations shall prescribe, at a minimum, that:

(1) The signs be posted at all exterior entrances to the prohibited buildings;

(2) the signs be posted at eye level of adults using the entrance and not more than 12 inches to the right or left of such entrance;

(3) the signs not be obstructed or altered in any way; and

(4) signs which become illegible for any reason be immediately replaced.

History: L. 2006, ch. 32, § 10; L. 2006, ch. 210, § 7; L. 2007, ch. 166, § 5; L. 2009, ch. 92, § 5; L. 2010, ch. 140, § 9; L. 2013, ch. 105, § 9; L. 2014, ch. 134, § 4; L. 2015, ch. 16, § 11; July 1.



75-7c13 Concealed handgun licensure fund; uses of moneys.

75-7c13. Concealed handgun licensure fund; uses of moneys. (a) All moneys received by the attorney general pursuant to this act shall be remitted to the state treasurer who shall deposit the entire amount in the state treasury and credit it to the concealed handgun licensure fund, which is hereby created in the state treasury.

(b) Moneys in the concealed handgun licensure fund shall be used only for: (1) Payment of the expenses of administration of the personal and family protection act; and (2) transfers to the county law enforcement equipment fund and to the forensic laboratory and materials fee fund as provided by subsection (e).

(c) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the concealed handgun licensure fund the amount of money certified by the pooled money investment board in accordance with this subsection. Prior to the 10th day of each month, the pooled money investment board shall certify to the director of accounts and reports the amount of money equal to the proportionate amount of all the interest credited to the state general fund for the preceding month, pursuant to K.S.A. 75-4210a, and amendments thereto, that is attributable to moneys in the concealed handgun licensure fund. Such amount of money shall be determined by the pooled money investment board based on: (1) The average daily balance of moneys in the concealed handgun licensure fund for the preceding month; and (2) the net earnings for the pooled money investment portfolio for the preceding month.

(d) All expenditures from the concealed handgun licensure fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general for the purposes set forth in this section.

(e) The attorney general shall certify to the director of accounts and reports on each July 1 and January 1 after moneys are first credited to the concealed handgun licensure fund the amount of moneys in such fund needed to administer this act. On or before the 15th day of each month after moneys are first credited to the concealed handgun licensure fund, the director of accounts and reports shall transfer moneys in the concealed handgun licensure fund as follows: (1) Of the amount in excess of the amount certified by the attorney general, 20% shall be credited to the county law enforcement equipment fund; and (2) the remaining 80% shall be credited to a separate account in the forensic laboratory and materials fee fund cited in K.S.A. 28-176, and amendments thereto, to be used solely to assist city and county law enforcement agencies to obtain prompt laboratory services from the bureau. Moneys credited to the forensic laboratory and materials fee fund as provided by this subsection shall be used to supplement existing appropriations and shall not be used to supplant general fund appropriations to the attorney general.

History: L. 2006, ch. 32, § 13; L. 2010, ch. 140, § 11; July 1.



75-7c14 County law enforcement equipment fund; uses of moneys.

75-7c14. County law enforcement equipment fund; uses of moneys. (a) There is hereby created in the state treasury the county law enforcement equipment fund.

(b) Moneys in the county law enforcement equipment fund shall be used only to fund grants to sheriffs' departments for purchases of law enforcement equipment other than motor vehicles. Such grants shall be administered by the attorney general. Such grants shall be based on applications submitted by sheriffs' departments that demonstrate the need for the equipment for which the grant is sought and substantiate that grant moneys will not be used to supplant existing funding of the recipient sheriff's department.

(c) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the county law enforcement equipment fund interest earnings based on: (1) The average daily balance of moneys in the county law enforcement equipment fund for the preceding month; and (2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) All expenditures from the county law enforcement equipment fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general for the purposes set forth in this section.

History: L. 2006, ch. 32, § 14; July 1.



75-7c15 Liability insurance, persons conducting handgun safety and training courses.

75-7c15. Liability insurance, persons conducting handgun safety and training courses. The committee on surety bonds and insurance, within the limitations of appropriations made therefor, shall purchase such liability insurance as it deems necessary for the protection of persons engaged in conducting an approved handgun safety and training course against any liability for injuries or damages arising from the conducting of such course of instruction by such persons.

History: L. 2006, ch. 32, § 15; L. 2010, ch. 140, § 12; July 1.



75-7c16 Rules and regulations; annual report.

75-7c16. Rules and regulations; annual report. (a) The attorney general shall adopt such rules and regulations as necessary to administer the provisions of this act.

(b) On or before January 1 of each year, the attorney general shall submit a statistical report to the governor, president of the senate, the senate minority leader, the speaker of the house of representatives and the house minority leader indicating the number of licenses issued, revoked, suspended and denied during the preceding fiscal year and the reasons for the revocations, suspensions and denials.

History: L. 2006, ch. 32, § 16; July 1.



75-7c17 Legislative findings regarding uniform standards for licensing and regulation; certain local ordinances and resolutions inapplicable; limitations on authority of attorney general; liberal construction of act.

75-7c17. Legislative findings regarding uniform standards for licensing and regulation; certain local ordinances and resolutions inapplicable; limitations on authority of attorney general; liberal construction of act. (a) The legislature finds as a matter of public policy and fact that it is necessary to provide statewide uniform standards for issuing licenses to carry concealed handguns for self-defense and finds it necessary to occupy the field of regulation of the bearing of concealed handguns for self-defense to ensure that no honest, law-abiding person who qualifies under the provisions of this act is subjectively or arbitrarily denied the person's rights. No city, county or other political subdivision of this state shall regulate, restrict or prohibit the carrying of concealed handguns by individuals except as provided in K.S.A. 2015 Supp. 21-6301, 21-6302, 21-6304, 21-6309, 75-7c10 or 75-7c20, and amendments thereto, or K.S.A. 21-4218(f), prior to its repeal. Any existing or future law, ordinance, rule, regulation or resolution enacted by any city, county or other political subdivision of this state that regulates, restricts or prohibits the carrying of concealed handguns by individuals except as provided in K.S.A. 2015 Supp. 21-6301, 21-6302, 21-6304, 21-6309, 75-7c10 or 75-7c20, and amendments thereto, or K.S.A. 21-4218(f), prior to its repeal, shall be null and void.

(b) Prosecution of any person under the personal and family protection act, and amendments thereto, shall be done through the district court.

(c) The legislature does not delegate to the attorney general the authority to regulate or restrict the issuing of licenses provided for in this act, beyond those provisions of this act pertaining to licensing and training. Subjective or arbitrary actions or rules and regulations which encumber the issuing process by placing burdens on the applicant beyond those sworn statements and specified documents detailed in this act or which create restrictions beyond those specified in this act are in conflict with the intent of this act and are prohibited.

(d) This act shall be liberally construed. This act is supplemental and additional to existing constitutional rights to bear arms and nothing in this act shall impair or diminish such rights.

History: L. 2006, ch. 32, § 17; L. 2007, ch. 166, § 7; L. 2010, ch. 140, § 13; L. 2011, ch. 30, § 270; L. 2013, ch. 105, § 10; L. 2015, ch. 16, § 12; July 1.



75-7c18 Severability.

75-7c18. Severability. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application. To this end the provisions of this act are severable.

History: L. 2006, ch. 32, § 18; July 1.



75-7c20 Concealed handguns in public buildings; when prohibited; public buildings exempted; definitions.

75-7c20. Concealed handguns in public buildings; when prohibited; public buildings exempted; definitions. (a) The carrying of a concealed handgun shall not be prohibited in any state or municipal building unless such building has adequate security measures to ensure that no weapons are permitted to be carried into such building and the building is conspicuously posted in accordance with K.S.A. 2015 Supp. 75-7c10, and amendments thereto.

(b) Any state or municipal building which contains both public access entrances and restricted access entrances shall provide adequate security measures at the public access entrances in order to prohibit the carrying of any weapons into such building.

(c) No state agency or municipality shall prohibit an employee from carrying a concealed handgun at the employee's work place unless the building has adequate security measures and the building is conspicuously posted in accordance with K.S.A. 2015 Supp. 75-7c10, and amendments thereto.

(d) It shall not be a violation of the personal and family protection act for a person to carry a concealed handgun into a state or municipal building so long as that person has authority to enter through a restricted access entrance into such building which provides adequate security measures and the building is conspicuously posted in accordance with K.S.A. 2015 Supp. 75-7c10, and amendments thereto.

(e) A state agency or municipality which provides adequate security measures in a state or municipal building and which conspicuously posts signage in accordance with K.S.A. 2015 Supp. 75-7c10, and amendments thereto, prohibiting the carrying of a concealed handgun in such building shall not be liable for any wrongful act or omission relating to actions of persons carrying a concealed handgun concerning acts or omissions regarding such handguns.

(f) A state agency or municipality which does not provide adequate security measures in a state or municipal building and which allows the carrying of a concealed handgun shall not be liable for any wrongful act or omission relating to actions of persons carrying a concealed handgun concerning acts or omissions regarding such handguns.

(g) Nothing in this act shall limit the ability of a corrections facility, a jail facility or a law enforcement agency to prohibit the carrying of a handgun or other firearm concealed or unconcealed by any person into any secure area of a building located on such premises, except those areas of such building outside of a secure area and readily accessible to the public shall be subject to the provisions of subsection (b).

(h) Nothing in this section shall limit the ability of the chief judge of each judicial district to prohibit the carrying of a concealed handgun by any person into courtrooms or ancillary courtrooms within the district provided that other means of security are employed such as armed law enforcement or armed security officers.

(i) The governing body or the chief administrative officer, if no governing body exists, of a state or municipal building, may exempt the building from this section until January 1, 2014, by notifying the Kansas attorney general and the law enforcement agency of the local jurisdiction by letter of such exemption. Thereafter, such governing body or chief administrative officer may exempt a state or municipal building for a period of only four years by adopting a resolution, or drafting a letter, listing the legal description of such building, listing the reasons for such exemption, and including the following statement: "A security plan has been developed for the building being exempted which supplies adequate security to the occupants of the building and merits the prohibition of the carrying of a concealed handgun." A copy of the security plan for the building shall be maintained on file and shall be made available, upon request, to the Kansas attorney general and the law enforcement agency of local jurisdiction. Notice of this exemption, together with the resolution adopted or the letter drafted, shall be sent to the Kansas attorney general and to the law enforcement agency of local jurisdiction. The security plan shall not be subject to disclosure under the Kansas open records act.

(j) The governing body or the chief administrative officer, if no governing body exists, of any of the following institutions may exempt any building of such institution from this section for a period of only four years by stating the reasons for such exemption and sending notice of such exemption to the Kansas attorney general:

(1) A state or municipal-owned medical care facility, as defined in K.S.A. 65-425, and amendments thereto;

(2) a state or municipal-owned adult care home, as defined in K.S.A. 39-923, and amendments thereto;

(3) a community mental health center organized pursuant to K.S.A. 19-4001 et seq., and amendments thereto;

(4) an indigent health care clinic, as defined by K.S.A. 2015 Supp. 65-7402, and amendments thereto; or

(5) a postsecondary educational institution, as defined in K.S.A. 74-3201b, and amendments thereto, including any buildings located on the grounds of such institution and any buildings leased by such institution.

(k) The provisions of this section shall not apply to any building located on the grounds of the Kansas state school for the deaf or the Kansas state school for the blind.

(l) Nothing in this section shall be construed to prohibit any law enforcement officer, as defined in K.S.A. 2015 Supp. 75-7c22, and amendments thereto, who satisfies the requirements of either K.S.A. 2015 Supp. 75-7c22(a) or (b), and amendments thereto, from carrying a concealed handgun into any state or municipal building in accordance with the provisions of K.S.A. 2015 Supp. 75-7c22, and amendments thereto, subject to any restrictions or prohibitions imposed in any courtroom by the chief judge of the judicial district.

(m) For purposes of this section:

(1) "Adequate security measures" means the use of electronic equipment and personnel at public entrances to detect and restrict the carrying of any weapons into the state or municipal building, including, but not limited to, metal detectors, metal detector wands or any other equipment used for similar purposes to ensure that weapons are not permitted to be carried into such building by members of the public. Adequate security measures for storing and securing lawfully carried weapons, including, but not limited to, the use of gun lockers or other similar storage options may be provided at public entrances.

(2) The terms "municipality" and "municipal" are interchangeable and have the same meaning as the term "municipality" is defined in K.S.A. 75-6102, and amendments thereto, but does not include school districts.

(3) "Restricted access entrance" means an entrance that is restricted to the public and requires a key, keycard, code, or similar device to allow entry to authorized personnel.

(4) "State" means the same as the term is defined in K.S.A. 75-6102, and amendments thereto.

(5) (A) "State or municipal building" means a building owned or leased by such public entity. It does not include a building owned by the state or a municipality which is leased by a private entity whether for profit or not-for-profit or a building held in title by the state or a municipality solely for reasons of revenue bond financing.

(B) On and after July 1, 2014, the term "state and municipal building" shall not include the state capitol.

(6) "Weapon" means a weapon described in K.S.A. 2015 Supp. 21-6301, and amendments thereto, except the term "weapon" shall not include any cutting instrument that has a sharpened or pointed blade.

(n) This section shall be a part of and supplemental to the personal and family protection act.

History: L. 2013, ch. 105, § 2; L. 2014, ch. 97, § 16; L. 2014, ch. 134, § 5; L. 2015, ch. 16, § 13; July 1.

Section was also amended by L. 2014, ch. 97, § 16, but that version was repealed by L. 2014, ch. 134, § 7.



75-7c21 Concealed handguns in state capitol.

75-7c21. Concealed handguns in state capitol. (a) An individual may carry a concealed handgun in the state capitol, provided such individual is not prohibited from possessing a firearm under either federal or state law.

(b) This section shall be a part of and supplemental to the personal and family protection act.

History: L. 2013, ch. 105, § 3; L. 2015, ch. 16, § 14; July 1.



75-7c22 Off-duty, foreign or retired law enforcement officers; carrying a concealed handgun, when.

75-7c22. Off-duty, foreign or retired law enforcement officers; carrying a concealed handgun, when. (a) An off-duty law enforcement officer may carry a concealed handgun in any building where an on-duty law enforcement officer would be authorized to carry a concealed handgun regardless of whether the requirements of K.S.A. 2015 Supp. 75-7c10 or 75-7c20, and amendments thereto, for prohibiting the carrying of a concealed handgun in such building have been satisfied, provided:

(1) Such officer is in compliance with the firearms policies of such officer's law enforcement agency; and

(2) such officer possesses identification required by such officer's law enforcement agency and presents such identification when requested by another law enforcement officer or by a person of authority for the building where the carrying of concealed handguns is otherwise prohibited.

(b) A law enforcement officer from another state or a retired law enforcement officer meeting the requirements of the federal law enforcement officers safety act, 18 U.S.C. §§ 926B and 926C, may carry a concealed handgun in any building where an on-duty law enforcement officer would be authorized to carry a concealed handgun regardless of whether the requirements of K.S.A. 2015 Supp. 75-7c10 or 75-7c20, and amendments thereto, for prohibiting the carrying of a concealed handgun in such building have been satisfied, provided, such officer possesses identification required by the federal law enforcement officers safety act and presents such identification when requested by another law enforcement officer or by a person of authority for the building where the carrying of concealed handguns is otherwise prohibited.

(c) Any law enforcement officer or retired law enforcement officer who is issued a license to carry a concealed handgun under the personal and family protection act shall be subject to the provisions of that act, except that for any such law enforcement officer or retired law enforcement officer who satisfies the requirements of either subsection (a) or (b) the provisions of this section shall control with respect to where a concealed handgun may be carried.

(d) The provisions of this section shall not apply to any building where the possession of firearms is prohibited or restricted by an order of the chief judge of a judicial district, or by federal law or regulation.

(e) The provisions of this section shall not apply to any law enforcement officer or retired law enforcement officer who has been denied a license to carry a concealed handgun pursuant to K.S.A. 2015 Supp. 75-7c04, and amendments thereto, or whose license to carry a concealed handgun has been suspended or revoked in accordance with the provisions of the personal and family protection act.

(f) As used in this section:

(1) "Law enforcement officer" means:

(A) Any person employed by a law enforcement agency, who is in good standing and is certified under the Kansas law enforcement training act;

(B) a law enforcement officer who has obtained a similar designation in a jurisdiction outside the state of Kansas but within the United States; or

(C) a federal law enforcement officer who as part of such officer's duties is permitted to make arrests and to be armed.

(2) "Person of authority" means any person who is tasked with screening persons entering the building, or who otherwise has the authority to determine whether a person may enter or remain in the building.

(g) This section shall be a part of and supplemental to the personal and family protection act.

History: L. 2014, ch. 134, § 1; July 1.



75-7c23 Licensure of municipal employees; prohibiting mandatory disclosure and recording of licensure.

75-7c23. Licensure of municipal employees; prohibiting mandatory disclosure and recording of licensure. (a) No employee of a municipality shall be required to disclose to such person's employer the fact that such employee possesses a valid license to carry a concealed handgun. No employee shall be terminated, demoted, disciplined or otherwise discriminated against due to such employee's refusal to disclose the fact that the employee possesses a valid license to carry a concealed handgun. No municipality shall create or maintain a record of an employee's possession of a valid license to carry a concealed handgun, or that an employee has disclosed the fact that such employee possesses a valid license to carry a concealed handgun. Any such record created and maintained by a municipality on or before June 30, 2014, shall be destroyed by such municipality on or before July 31, 2014.

(b) For purposes of this section, the term "municipality" has the same meaning as that term is defined in K.S.A. 75-6102, and amendments thereto.

(c) This section shall be a part of and supplemental to the personal and family protection act.

History: L. 2014, ch. 97, § 3; July 1.



75-7c24 Restrictions on carrying unconcealed firearms; exceptions; penalties; sign requirements.

75-7c24. Restrictions on carrying unconcealed firearms; exceptions; penalties; sign requirements. (a) Provided that the building is conspicuously posted in accordance with rules and regulations adopted by the attorney general as a building where carrying an unconcealed firearm is prohibited, it shall be unlawful to carry an unconcealed firearm into such building.

(b) Nothing in this section shall be construed to prohibit a law enforcement officer, as defined in K.S.A. 22-2202, and amendments thereto, from acting within the scope of such officer's duties.

(c) It shall be a violation of this section to carry an unconcealed firearm if the building is posted in accordance with rules and regulations adopted by the attorney general pursuant to subsection (d). Any person who violates this section shall not be subject to a criminal penalty but may be subject to denial to such premises or removal from such premises.

(d) (1) The attorney general shall adopt rules and regulations prescribing the location, content, size and other characteristics of signs to be posted on a building where carrying an unconcealed firearm is prohibited pursuant to subsection (a). Such regulations shall prescribe, at a minimum, that:

(A) The signs be posted at all exterior entrances to the prohibited buildings;

(B) the signs be posted at eye level of adults using the entrance and not more than 12 inches to the right or left of such entrance;

(C) the signs not be obstructed or altered in any way;

(D) signs which become illegible for any reason be immediately replaced; and

(E) except as provided in paragraph (2), signs shall include the following, which shall be printed in large, conspicuous print: "The open carrying of firearms in this building is prohibited."

(2) Such rules and regulations shall provide that the same signage used to prohibit the carrying of concealed handguns under K.S.A. 2015 Supp. 75-7c01 et seq., and amendments thereto, may be used to also prohibit the carrying of unconcealed firearms.

History: L. 2014, ch. 97, § 5; July 1.



75-7c25 Orders of involuntary commitment for treatment of mental illness or alcohol or substance abuse; entry in certain databases; possession of firearms prohibited, when.

75-7c25. Orders of involuntary commitment for treatment of mental illness or alcohol or substance abuse; entry in certain databases; possession of firearms prohibited, when. (a) After July 1, 2007, all orders of involuntary commitment for care and treatment pursuant to K.S.A. 59-2966 or 59-29b66, and amendments thereto, and any orders of termination of discharge shall be immediately forwarded to the Kansas bureau of investigation for entry into the appropriate state and federal databases.

(b) Upon a finding that the mentally ill person is a danger to self or others, the court shall notify the mentally ill person subject to involuntary commitment for care and treatment that it is a violation of the law to possess a firearm. Upon a finding that a proposed patient is a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment, the court shall notify the person that it is a violation of the law to possess a firearm. Upon release, the state hospital shall notify the patient that it is a violation of the law for the patient to possess a firearm and provide information to the patient regarding the restoration procedure.

History: L. 2006, ch. 210, § 11; L. 2007, ch. 166, § 8; L. 2013, ch. 36, § 8; July 1.



75-7c26 Discharge of person involuntarily committed for treatment for mental illness or alcohol or substance abuse; restoration of ability to legally possess firearm, when.

75-7c26. Discharge of person involuntarily committed for treatment for mental illness or alcohol or substance abuse; restoration of ability to legally possess firearm, when. On and after July 1, 2007, (a) a person who has been discharged pursuant to K.S.A. 59-2973 or 59-29b73, and amendments thereto, may file a petition in the court where treatment was ordered pursuant to K.S.A. 59-2966 or 59-29b66, and amendments thereto, for the restoration of the ability to legally possess a firearm.

(b) Notice of the filing of such petition shall be served on the petitioner who originally filed the action pursuant to K.S.A. 59-2952, 59-2957, 59-29b52 or 59-29b57, and amendments thereto, or the petitioner's attorney and the county or district attorney as appropriate.

(c) If the court finds the person is no longer likely to cause harm to such person's self or others, the court shall issue a certificate of restoration to the person. Such restoration shall have the effect of restoring the person's ability to legally possess a firearm, and the certification of restoration shall so state.

(d) The certificate of registration issued pursuant to this section shall only apply to the possession of a firearm for the purposes of an alleged violation of subsection (a)(7) of K.S.A. 21-4204, prior to its repeal, or subsection (a)(13) of section K.S.A. 2015 Supp. 21-6301, and amendments thereto.

History: L. 2006, ch. 210, § 12; L. 2011, ch. 30, § 272; July 1.



75-7c27 Petition for relief of firearm prohibitions; procedure.

75-7c27. Petition for relief of firearm prohibitions; procedure. (a) An individual who has been adjudicated as a mentally ill person subject to involuntary commitment for care and treatment, or who is prohibited from shipping, transporting, possessing or receiving firearms or ammunition by subsection (d)(4) or (g)(4) of 18 U.S.C. § 922, may petition for relief of disabilities for the purpose of firearm prohibitions imposed under state and federal laws.

(b) A petitioner shall submit such petition to a court of competent jurisdiction within this state.

(c) The court may only consider petitions for relief due to mental health adjudications or commitments that occurred within the state.

(d) The court shall consider the petition for relief, in accordance with the principles of due process. Such petitioner shall submit, and such court shall receive and consider:

(1) The circumstances regarding the firearm disability imposed by federal law;

(2) such petitioner's mental health records;

(3) such petitioner's criminal history records; and

(4) such petitioner's reputation, developed through character witness statements, testimony or other character evidence.

(e) The court shall grant relief only if such court determines there is clear and convincing evidence that:

(1) The petitioner will not be likely to act in a manner dangerous to public safety; and

(2) granting such relief would not be contrary to the public interest.

(f) If the court denies the petition for relief, the petitioner may petition a court of proper jurisdiction for a de novo judicial review of the court's decision to deny such petition.

(g) Documentation of a granted petition shall be submitted to the Kansas bureau of investigation. The Kansas bureau of investigation shall immediately cause such order to be entered into the appropriate state and federal databases.

(h) As used in this section:

(1) "Mentally ill person subject to involuntary commitment for care and treatment" has the same meaning as defined in K.S.A. 59-2946, and amendments thereto.

(2) "Due process" requires that:

(A) The petitioner shall have the opportunity to submit such petitioner's own evidence to the court;

(B) an independent decision maker, other than the individual who gathered the evidence for the court acting on the application, shall review such evidence; and

(C) a record of the proceedings shall be created and maintained for review.

History: L. 2011, ch. 100, § 1; July 1.






Article 7d BATTERER INTERVENTION PROGRAM CERTIFICATION ACT

75-7d01 Batterer intervention program certification act; powers of attorney general; inspection of records; confidentiality; advisory committees.

75-7d01. Batterer intervention program certification act; powers of attorney general; inspection of records; confidentiality; advisory committees. (a) There is hereby created in the office of the attorney general a batterer intervention program certification unit.

(b)  Except as otherwise provided by law, the books, documents, papers, records or other sources of information obtained and the investigations conducted by the unit shall be confidential as required by state or federal law.

(c) The purpose of the batterer intervention program certification unit is to certify and inspect batterer intervention programs in Kansas. To accomplish this purpose, upon request of the unit, the unit shall have access to all records of reports, investigation documents and written reports of findings related to confirmed cases of domestic violence or exploitation of persons or cases in which there is reasonable suspicion to believe domestic violence has occurred which are received or generated by the department of social and rehabilitation services, department on aging, department of health and environment or Kansas bureau of investigation.

(d) The attorney general shall develop a set of tools, methodologies, requirements and forms for the domestic violence offender assessment required by subsection (p) of K.S.A. 2015 Supp. 21-6604, and amendments thereto. The batterer intervention program tools, methodologies, requirements and forms shall be developed in consultation with the agency certified by the centers for disease control and prevention and the department of health and human services as the domestic violence coalition for the state and with local domestic violence victims' services organizations.

(e) The attorney general may appoint a panel to assist the attorney general by making recommendations regarding the:

(1) Content and development of a batterer intervention certification program; and

(2) rules and regulations.

(f) The attorney general may appoint such advisory committees as the attorney general deems necessary to carry out the purposes of the batterer intervention program certification act. Except as provided in K.S.A. 75-3212, and amendments thereto, no member of any such advisory committee shall receive any compensation, subsistence, mileage or other allowance for serving on an advisory committee or attending any meeting thereof.

History: L. 2012, ch. 162, § 1; May 31.



75-7d02 Same; certification of program required; application; renewal; exemptions.

75-7d02. Same; certification of program required; application; renewal; exemptions. (a) No person shall operate or provide services as a batterer intervention program unless such program has been certified as required by this section.

(b) Except as provided in subsection (i), any program desiring to be certified in Kansas as a batterer intervention program shall submit an application thereof to the attorney general. All completed applications for initial, renewal, or reinstatement certification shall be verified and on a form approved by the attorney general. The completed application shall include:

(1) The full name and resident address of the applicant;

(2) the name under which the applicant intends to do business and the business address;

(3) a statement as to the general nature of the business in which the applicant intends to engage;

(4) a statement of the educational and work experience of each individual, including any employee or agent of applicant, who will be directly providing intervention services to clients of a batterer intervention program;

(5) a statement that the applicant has complied with such other qualifications as may be established by the attorney general by rules and regulations;

(6) payment of the application fee; and

(7) such other information, evidence, statements or documents as may be required by the attorney general.

(c) If in evaluating an applicant's application the attorney general finds any deficiency in the applicant's qualifications, the attorney general may require such applicant to fulfill such remedial or other requirements as the attorney general may prescribe.

(d) Certification as a batterer intervention program shall expire on the second anniversary of the date of certification.

(e) Certification as a batterer intervention program may be renewed every two years upon submission of a completed renewal application to the attorney general on or before the expiration date of such certification, payment of the renewal fee and verification of continuing compliance with the requirements of the batterer intervention program certification act and the rules and regulations adopted thereunder by the attorney general.

(f) Any batterer intervention program that fails to secure a renewal certification within the time specified in subsection (e) may request reinstatement of such lapsed certification by submitting to the attorney general a completed application on a form approved by the attorney general, furnishing proof that the applicant is qualified to act as a certified batterer intervention program and satisfying all of the requirements for reinstatement including payment of a reinstatement fee to the attorney general.

(g) The attorney general may issue a temporary permit to act as a certified batterer intervention program for a period not to exceed 180 days to an applicant requesting initial certification if the attorney general determines the applicant qualifies under subsections (b) and (c), except for program requirements regarding agency structure, personnel qualifications, education requirements or training requirements established in rules and regulations, and such deficiencies can be remedied within such time period. The temporary permit shall expire upon the applicant meeting all of the program requirements and the applicant's program being certified as required by this section, or upon the expiration date of the temporary permit, whichever occurs first.

(h) No certification as a batterer intervention program or temporary permit to act as a certified batterer intervention program shall be assignable or transferable.

(i) A batterer intervention program may be exempted from the initial application for certification as a certified batterer intervention program if such program had been previously certified or certified by the attorney general as a batterer intervention program on the day preceding the effective date of the batterer intervention program certification act.

(j) (1) Except as provided further, the program director, program supervisor or program coordinator of any batterer intervention program shall be licensed to practice in Kansas as a licensed psychologist, licensed baccalaureate social worker, licensed master social worker, licensed specialist clinical social worker, licensed marriage and family therapist, licensed clinical marriage and family therapist, licensed addiction counselor, licensed clinical addiction counselor, licensed professional counselor, licensed clinical professional counselor, licensed masters level psychologist or licensed clinical psychotherapist.

(2) Any person not licensed as required in subsection (j)(1) who is a program director, program supervisor or program coordinator immediately prior to January 1, 2013, may continue to be a program director, program supervisor or program coordinator on and after January 1, 2013, if such person remains employed or contracted by the same program, and such program remains a certified batterer intervention program. When such person is no longer employed or contracted by the program in which they were a program director, program supervisor or program coordinator immediately prior to January 1, 2013, such person shall not be a program director, program supervisor or program coordinator for any certified batterer intervention program without meeting the license requirements prescribed in subsection (j)(1).

History: L. 2012, ch. 162, § 2; May 31.



75-7d03 Same; notification requirements.

75-7d03. Same; notification requirements. Each applicant, certified batterer intervention program or holder of a temporary permit shall notify the attorney general in writing of:

(a) A change in name or address, both residential and business, within 30 days of the change; or

(b) a conviction of or entering into a diversion agreement in lieu of further criminal proceedings alleging a violation of:

(1) A felony offense in the Kansas Statutes Annotated, and amendments thereto, or similar conviction in another jurisdiction:

(A) Involving dishonesty or false statement;

(B) involving alcohol or a controlled substance; or

(C) designated as a person offense in article 54 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto; or

(2) a misdemeanor offense in the Kansas Statutes Annotated, and amendments thereto, or similar conviction in another jurisdiction or an ordinance of any city of this state, or resolution of any county of this state:

(A) Involving dishonesty or false statement;

(B) involving alcohol or a controlled substance; or

(C) designated as a person offense in article 54 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2012, ch. 162, § 3; May 31.



75-7d04 Same; fees.

75-7d04. Same; fees. The fee for an initial application, renewal application or reinstatement application for a batterer intervention program certification shall be $100. The fee for an initial application, renewal application or reinstatement fee for temporary permit shall be $50. The attorney general may increase the amount of fee for an initial application, renewal application or reinstatement application for a batterer intervention program certification by rules and regulations, except that the fee for a batterer intervention program certification shall not exceed $250. The attorney general may increase the amount of fee for an initial application renewal, application or reinstatement application for temporary permit by rules and regulations, except that the fee for a temporary permit shall not exceed $250.

History: L. 2012, ch. 162, § 4; May 31.



75-7d05 Same; required rules and regulations.

75-7d05. Same; required rules and regulations. (a) The attorney general shall establish by rules and regulations the requirements for a batterer intervention certification program. These requirements may include, but not be limited to:

(1) Standards;

(2) program elements and goals;

(3) the role of the certified batterer intervention program in the community;

(4) technical considerations which may include, but not be limited to, consideration of any combination of:

(A) Expectations of batterers;

(B) group composition;

(C) facilitation;

(D) curriculum;

(E) prohibited and restricted practices;

(F) batterer confidentiality, victim confidentiality and safety checks;

(G) program length;

(H) victim notification;

(I)  victim involvement;

(J)  public relations;

(K) research;

(L) agency structure; and

(M) personnel policies and procedures;

(5) the assessment of batterer participants and the utilization of the Kansas domestic violence offender assessment;

(6) orientation training and continuing education requirements for program facilitators, program supervisors and program coordinators, and any agent or employee of a certified batterer intervention program who directly provides intervention services to clients of such program; and

(7) any other requirements or conditions as may be required by the attorney general.

(b) Such rules and regulations shall require the following:

(1) The Kansas domestic violence offender assessment shall be completed by: (A) An individual who is licensed to practice in Kansas as a licensed psychologist, licensed baccalaureate social worker, licensed master social worker, licensed specialist clinical social worker, licensed marriage and family therapist, licensed addiction counselor, licensed clinical addiction counselor, licensed clinical marriage and family therapist, licensed professional counselor, licensed clinical professional counselor, licensed masters level psychologist or licensed clinical psychotherapist; or (B) an individual who meets the requirements of subsection (b)(2).

(2) Any person who is not licensed as required in subsection (b)(1)(A) who is completing domestic violence offender assessments as an employee of or volunteer for a batterer intervention program immediately prior to January 1, 2013, may continue to complete such assessments on and after January 1, 2013, if such person remains an employee of or volunteer for the same program, and such program remains a certified batterer intervention program. When such person is no longer an employee of or volunteer for the program in which they were employed or volunteering immediately prior to January 1, 2013, such person shall not be allowed to complete the Kansas domestic violence offender assessment for any certified batterer intervention program without meeting the license requirements prescribed in subsection (b)(1)(A).

History: L. 2012, ch. 162, § 5; May 31.



75-7d06 Same; suspension, limitation of, denial of, revocation or refusal to renew certification or permit; grounds; hearing; review.

75-7d06. Same; suspension, limitation of, denial of, revocation or refusal to renew certification or permit; grounds; hearing; review. (a) The attorney general may suspend, limit, condition, deny, revoke or refuse renewal or reinstatement of any certification or permit issued under the batterer intervention program certification act if the attorney general determines that an applicant, a person operating or providing services as a certified batterer intervention program or holder of a temporary permit has:

(1) Made any false statement or given any false information in connection with an application for an initial, renewal or reinstatement of a certification or temporary permit issued under the batterer intervention program certification act;

(2) failed to meet or maintain compliance with program requirements;

(3) been found guilty or convicted of fraud or deceit in connection with services rendered;

(4) been found guilty of negligence or wrongful actions in the performance of services rendered;

(5) allowed the use of the attorney general's domestic violence offender assessment by any person who is not an employee or agent of either a current certified batterer intervention program or a holder of a temporary permit issued under the batterer intervention program certification act;

(6) committed an act of unprofessional conduct as defined by rules and regulations adopted by the attorney general;

(7) been convicted of any offense as defined in K.S.A. 2015 Supp. 75-7d03, and amendments thereto; or

(8) failed or refused to allow inspection of records pursuant to K.S.A. 2015 Supp. 75-7d08, and amendments thereto.

(b) (1) For purposes of this section, "conviction" means:

(A) The entry of a plea or verdict of guilty or a conviction following a plea of nolo contendere and without regard to whether the sentence was suspended or probation granted after such conviction;

(B) a forfeiture of bail, bond or collateral deposited to secure a defendant's appearance in court, which forfeiture has not been vacated; or

(C) entering into a diversion agreement in lieu of further criminal proceedings alleging a violation of any offense specified in subsection (b) of K.S.A. 2015 Supp. 75-7d03, and amendments thereto.

(2) The record of conviction, or a certified copy thereof, shall be conclusive evidence of such conviction.

(c) Proceedings under this section shall be conducted in accordance with the Kansas administrative procedure act. Judicial review and civil enforcement of agency actions under the batterer intervention program certification act shall be in accordance with the Kansas judicial review act.

History: L. 2012, ch. 162, § 6; May 31.



75-7d07 Same; penalties; appeal.

75-7d07. Same; penalties; appeal. (a) Any applicant, person who operates or provides services as a batterer intervention program or holder of a temporary permit who violates any provision of the batterer intervention program certification act or any rules and regulations adopted thereunder, in addition to any other penalty provided by law, may incur a civil penalty imposed under subsection (b) in an amount not less than $100 nor more than $5,000 for each violation and, in the case of a continuing violation, every day such violation continues may be deemed a separate violation.

(b) No civil penalty shall be imposed pursuant to this section except upon the written order of the attorney general to the applicant, person who operates or provides services as a certified batterer intervention program or holder of a temporary permit who committed the violation. Such order shall state the violation, the penalty to be imposed and the right of the applicant, person who operates or provides services as a certified batterer intervention program or holder of a temporary permit to appeal to the attorney general. Any such applicant, person who operates or provides services as a certified batterer intervention program or holder of a temporary permit, within 20 days after notification, may make written request to the attorney general for a hearing in accordance with the provisions of the Kansas administrative procedure act. The attorney general shall affirm, reverse or modify the order and shall specify the reasons therefor.

(c) Any applicant, person who operates or provides services as a certified batterer intervention program or holder of a temporary permit aggrieved by a final order of the attorney general made under this section may appeal such order to the district court in the manner provided by the Kansas judicial review act.

(d) Any civil penalty imposed pursuant to the provisions of this section shall be recovered by the attorney general, remitted to the state treasurer, deposited in the state treasury and credited to the state general fund.

(e) Any action taken pursuant to this section shall be in addition to and not in lieu of any other penalty prescribed by law.

History: L. 2012, ch. 162, § 7; May 31.



75-7d08 Same; record keeping required; inspection of records; confidentiality.

75-7d08. Same; record keeping required; inspection of records; confidentiality. (a) Each certified batterer intervention program and each holder of a temporary permit issued pursuant to the batterer intervention program certification act shall keep and maintain for a period of two years, each book, document, paper, record or other information pertaining to services rendered as a certified batterer intervention program.

(b) Regardless of the form or media in which such books, documents, paper, record or other source of information is kept, each book, document, paper, record and other source of information concerning the compliance with the requirements established in the batterer intervention program certification act and the rules and regulations adopted thereunder by each certified batterer intervention program or holder of a temporary permit shall be inspected at least once every certification period by the attorney general. The attorney general may order other or additional inspections as deemed necessary by the attorney general. The attorney general shall at all times be given free access to all such books, documents, papers, records or other sources of information concerning the compliance with the requirements established in the batterer intervention program certification act and the rules and regulations adopted thereunder.

(c) (1) Any information or copy thereof obtained by the attorney general pursuant to this section or pursuant to an investigation pursuant to the batterer intervention program certification act shall not be public and shall not be subject to disclosure pursuant to the Kansas open records act, and amendments thereto.

(2) The provisions of subsection (c)(1) shall expire on July 1, 2017, unless the legislature acts to reenact such provision. The provisions of subsection (c)(1) shall be reviewed by the legislature prior to July 1, 2017.

History: L. 2012, ch. 162, § 8; May 31.



75-7d09 Same; injunction; procedure.

75-7d09. Same; injunction; procedure. (a) The attorney general may bring an action to restrain or enjoin any violation of the batterer intervention program certification act or any rule and regulation promulgated thereunder. The district courts of this state shall have jurisdiction to restrain violations of the batterer intervention program certification act or the rules and regulations promulgated thereunder. The court may issue such orders, including temporary restraining orders, as the facts may warrant without first requiring proof that an adequate remedy at law does not exist. Any orders issued pursuant to this section shall be issued without bond. Proceedings may be instituted under this section without any criminal proceedings, administrative proceedings or civil penalty proceedings being first initiated.

(b) In any civil action brought by the attorney general pursuant to this section in which a temporary restraining order, preliminary injunction or permanent injunction is sought, it shall be sufficient to show that a violation of the provisions of the batterer intervention program certification act, or the rules and regulations adopted thereunder, has occurred or is imminent. It shall not be necessary to allege or prove at any stage of the proceeding that irreparable damage will occur should the temporary restraining order, preliminary injunction or permanent injunction not be issued or that the remedy at law is inadequate.

History: L. 2012, ch. 162, § 9; May 31.



75-7d10 Same; prohibition on use of program tools developed by attorney general, exception.

75-7d10. Same; prohibition on use of program tools developed by attorney general, exception. Except for a certified batterer intervention program or a holder of a temporary permit authorized under the batterer intervention program certification act, no person shall use any of the tools, methodologies, and forms for the domestic violence offender assessment required by subsection (p) of K.S.A. 2015 Supp. 21-6604, and amendments thereto, developed by the attorney general pursuant to K.S.A. 2015 Supp. 75-7d01, and amendments thereto.

History: L. 2012, ch. 162, § 10; May 31.



75-7d11 Same; rules and regulations; adoption of.

75-7d11. Same; rules and regulations; adoption of. In accordance with the provisions of the rules and regulations filing act, K.S.A. 77-415 et seq., and amendments thereto, the attorney general shall adopt, amend and revoke rules and regulations governing the administration and enforcement of the batterer intervention program certification act, including, but not limited to:

(a) Criteria for the evaluation, certification and monitoring of any certified batterer intervention program;

(b) any form required to implement the batterer intervention program certification act;

(c) any orientation training and continuing education requirements for staff who will be directly providing intervention services to clients of any certified batterer intervention program;

(d) any fee required under the batterer intervention program certification act;

(e) any report, record or other information which may be required to be kept, and maintained pursuant to the batterer intervention program certification act; and

(f) such other rules and regulations as the attorney general may deem necessary to carry out the provisions of the batterer intervention program certification act.

Rules and regulations required for the administration of the batterer intervention program certification act shall be adopted on or before the first anniversary of the effective date of the batterer intervention program certification act.

History: L. 2012, ch. 162, § 11; May 31.



75-7d12 Same; Kansas attorney general batterer intervention program certification fund.

75-7d12. Same; Kansas attorney general batterer intervention program certification fund. (a) There is hereby created in the state treasury the Kansas attorney general batterer intervention program certification fund. The attorney general shall remit all amounts received under the batterer intervention program certification act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the attorney general shall remit the entire amount to the state treasurer pursuant to the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas attorney general batterer intervention program certification fund.

(b) Moneys in the Kansas attorney general batterer intervention program certification fund shall be expended only for the purposes of administering the batterer intervention program certification act.

(c) All expenditures from the Kansas attorney general batterer intervention program certification fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general or by a person designated by the attorney general.

History: L. 2012, ch. 162, § 12; May 31.



75-7d13 Same; definitions; citation of act.

75-7d13. Same; definitions; citation of act. (a) As used in the batterer intervention program certification act, unless the context otherwise requires, the following words and phrases shall have the meanings ascribed to them in this section:

(1) "Agent or employee thereof," in the context of either a certified batterer intervention program or the holder of a temporary permit, means any individual who acts or aids in any manner in directly providing intervention related service to a client of a certified batterer intervention program. The term "agent or employee thereof" shall not include an individual working as an officer for a certified batterer intervention program, or in a clerical, administrative or service capacity for a certified batterer intervention program, provided that such individual does not provide intervention services to clients under such program.

(2) "Attorney general" means the attorney general of the state of Kansas and any authorized agent or designee thereof.

(3) "Certified batterer intervention program" includes any agent or employee thereof.

(4) "Holder of a temporary permit" includes any agent or employee thereof.

(5) "Person" means an individual, partnership, corporation, limited liability company, association, business entity, legal representative, trustee, trustee in bankruptcy or receiver, partnership, joint venture, company, firm, corporation, institution, governmental subdivision, state or federal department or agency or other legal entity.

(b)  K.S.A. 2015 Supp. 75-7d01 through 75-7d13, and amendments thereto, shall be cited as the batterer intervention program certification act.

History: L. 2012, ch. 162, § 13; May 31.






Article 10 STATE PRINTING

75-1001a Division of printing established; director of printing; appointment; transfer of powers, duties and functions from elected state printer; exceptions.

75-1001a. Division of printing established; director of printing; appointment; transfer of powers, duties and functions from elected state printer; exceptions. There is hereby established within the department of administration the division of printing, the head of which shall be the director of printing.  The director of printing shall be appointed by the secretary of administration and shall be in the unclassified service under the Kansas civil service act.  All of the powers, duties and functions of the elected state printer are hereby transferred to and conferred upon the director of printing on the effective date of this act, except as otherwise provided in K.S.A. 75-1001b and in K.S.A. 75-3118.

History: L. 1976, ch. 373, § 2; L. 1978, ch. 332, § 34; July 1.



75-1001c Function of central duplicating transferred to division of printing; transfer of funds.

75-1001c. Function of central duplicating transferred to division of printing; transfer of funds. The function of central duplicating of the division of administrative services of the department of administration is hereby transferred to the division of printing.  On the effective date of this act, all amounts in the depreciation fund cash account of the central duplicating revolving fund shall be transferred by the director of accounts and reports to the intragovernmental printing service depreciation reserve fund.  All assets and liabilities of the central duplicating revolving fund, except the amount in the depreciation fund cash account, shall on the effective date of this act be transferred to the intragovernmental printing service fund and the central duplicating revolving fund is hereby abolished on the effective date of this act.

History: L. 1976, ch. 373, § 11; March 2.



75-1001d Transfer of powers, duties and functions of state printer to director of printing; construction; no judicial or administrative proceeding abated.

75-1001d. Transfer of powers, duties and functions of state printer to director of printing; construction; no judicial or administrative proceeding abated. (a) Except as provided in K.S.A. 75-1001b the director of printing shall be the successor in every way to the powers, duties and functions of the state printer and state printing plant in which the same were vested prior to the effective date of this act, except as herein otherwise provided. Every act performed under the authority of the director of printing shall be deemed to have the same force and effect as if performed by the state printer and state printing plant in which such functions were vested prior to the effective date of this act.

(b) Except [as provided] in K.S.A. 75-1001b, whenever the state printer or state printing plant, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the director of printing.

(c) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any existing state agency mentioned in this act, or by or against any officer of the state in his or her official capacity or in relation to the discharge of his or her official duties, shall abate by reason of the taking effect of reorganization under the provisions of this act. The court may allow any such suit, action, or other proceeding to be maintained by or against the successor of any such existing state agency, or any officer affected.

(d) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1976, ch. 373, § 12; March 2.



75-1001e Transfer of employees of state printing plant, state printer and central duplicating to division of printing.

75-1001e. Transfer of employees of state printing plant, state printer and central duplicating to division of printing. On the effective date of this act, officers and employees who were engaged immediately prior to said date in the performance of powers, duties, and functions of the state printing plant or state printer or central duplicating, which becomes a part of the division of printing created by this act, or the powers, duties and functions of which are transferred to the division of printing or director of printing, and who, in the opinion of the secretary of administration are necessary to perform the powers, duties, and functions of the division of printing shall become officers and employees of the division of printing, and shall retain all retirement benefits and all rights of civil service which such officer or employee had before the effective date of this act, and their services shall be deemed to have been continuous.  All transfers and any abolishment of positions of personnel in the classified civil service shall be in accordance with civil service laws and rules and regulations.

History: L. 1976, ch. 373, § 13; March 2.



75-1001f Transfer of printing depreciation reserve fund to intragovernmental printing service depreciation reserve fund; transfer of state printer's operating fund to intragovernmental printing service fund.

75-1001f. Transfer of printing depreciation reserve fund to intragovernmental printing service depreciation reserve fund; transfer of state printer's operating fund to intragovernmental printing service fund. On the effective date of this act, all amounts in the printing depreciation reserve fund shall be transferred by the director of accounts and reports to the intragovernmental printing service depreciation reserve fund.  On the effective date of this act, all assets and liabilities of the state printer's operating fund shall be transferred by the director of accounts and reports to the intragovernmental printing service fund.

History: L. 1976, ch. 373, § 14; March 2.



75-1004 Management and operation of state printing plant by director of printing.

75-1004. Management and operation of state printing plant by director of printing. Subject to the supervision of the secretary of administration, the director of printing shall operate and manage the state printing plant.

History: R.S. 1923, 75-1004; L. 1953, ch. 375, § 60; L. 1976, ch. 373, § 3; March 2.



75-1004b Intragovernmental printing service depreciation reserve fund; transfers from intragovernmental printing service fund; effect on expenditure limitations; expenditures from funds.

75-1004b. Intragovernmental printing service depreciation reserve fund; transfers from intragovernmental printing service fund; effect on expenditure limitations; expenditures from funds. There is hereby created in the state treasury, the  intragovernmental printing service depreciation reserve fund. Transfers to the intragovernmental printing service depreciation reserve fund shall be made from the intragovernmental printing service fund on a monthly basis, the amounts thereof to be determined by the director of printing as charges for depreciation and obsolescence of state printing plant equipment and programs according to generally accepted accounting principles prescribed by the director of printing with the approval of the director of accounts and reports. All recoveries from the sale of surplus, obsolete or unused equipment, linotype metal or of other expenditures from this fund may be deposited in the intragovernmental printing service depreciation reserve fund.  The director of accounts and reports shall transfer each month the amount so determined.  No such transfer shall constitute a charge against or decrease in any expenditure limitation then in effect by any expenditure limitation act of the legislature on the intragovernmental printing service fund.

Expenditures from the intragovernmental printing service depreciation reserve fund may be made for equipment and programs needed for the operation of the state printing plant.  Expenditures from the intragovernmental printing service fund and the intragovernmental printing service depreciation reserve fund shall be made in accordance with appropriation acts upon vouchers approved by the director of printing.  K.S.A. 75-3702g and 75-3702h shall apply to the director of printing and the division of printing.

History: L. 1947, ch. 414, § 7; L. 1953, ch. 375, § 61; L. 1967, ch. 439, §1; L. 1976, ch. 373, § 4; March 2.



75-1005 Printing and binding by division of printing; by state institution or commercial printer, when.

75-1005. Printing and binding by division of printing; by state institution or commercial printer, when. The division of printing shall do all of the public printing and binding required by the legislature, the supreme court, the governor or any state agency. Any state institution where a printing plant is already established may be permitted to do printing for the institution when approved by the director of printing.  When the director of printing is of the opinion that a particular printing job should be obtained in the commercial market, such director, unless otherwise instructed by the secretary of administration, may authorize any state agency to so obtain such printing in accordance with laws relating to purchasing. The provisions of this section shall not apply to contracts entered into under K.S.A. 76-392 or as otherwise provided by law.

History: L. 1905, ch. 477, § 5; R.S. 1923, 75-1005; L. 1953, ch. 375, § 62; L. 1976, ch. 373, § 5; L. 1986, ch. 316, § 2; July 1.



75-1015 Examination of invoices for materials, equipment and supplies.

75-1015. Examination of invoices for materials, equipment and supplies. The director of printing shall examine all invoices for paper, binding material, equipment and supplies and ascertain that they are correct, and in accordance with the contract price for such articles.

History: L. 1905, ch. 477, § 13; R.S. 1923, 75-1015; L. 1947, ch. 414, § 2; L. 1953, ch. 375, § 63; L. 1976, ch. 373, § 6; March 2.



75-1017 Employees of division of printing; compensation.

75-1017. Employees of division of printing; compensation. The compensation to be paid employees of the division of printing shall be no greater than that paid by other printing and binding offices employing the same class of labor.

History: L. 1905, ch. 477, § 15; L. 1907, ch. 393, § 2; R.S. 1923, 75-1017; L. 1927, ch. 296, § 1; L. 1943, ch. 270, § 2; L. 1953, ch. 376, § 1; L. 1974, ch. 390, § 21; L. 1975, ch. 452, § 17; L. 1976, ch. 373, § 7; L. 1980, ch. 264, § 12; L. 1994, ch. 274, § 6; L. 1995, ch. 132, § 2; Dec. 17.



75-1018 Rates for newspaper printing.

75-1018. Rates for newspaper printing. All printing ordered and required to be published in a newspaper shall be paid for at the rate authorized in K.S.A. 28-137 or any amendments thereto.

History: L. 1905, ch. 477, § 16; R.S. 1923, 75-1018; L. 1939, ch. 296, § 1; L. 1953, ch. 377, § 1; April 10.



75-1022 Cost system; billing; receipts; deposit in intragovernmental printing service fund.

75-1022. Cost system; billing; receipts; deposit in intragovernmental printing service fund. The director of printing, with the approval of the director of accounts and reports, shall maintain a cost system in accordance with generally accepted accounting principles. In determining cost rates for billing printing services to agencies, overhead expenses shall include but not be limited to light, heat, power, insurance, labor, depreciation, etc. Billings shall include direct and indirect costs of production and shall be based on the foregoing cost accounting practices. All receipts for sales of goods and services and recoveries from the sale of surplus supplies and materials or of other expenditures shall be deposited in the intragovernmental printing service fund which is hereby created in the state treasury. The provisions of K.S.A. 75-4215 and any amendments thereto shall apply to the said intragovernmental printing service fund to the extent not in conflict with this act.

History: L. 1911, ch. 10, § 3; R.S. 1923, 75-1022; L. 1976, ch. 373, § 8; March 2.



75-1023 Extra copies of certain publications; distribution; notification of secretary of historical society.

75-1023. Extra copies of certain publications; distribution; notification of secretary of historical society. Whenever the division of printing prints any of the publications of the state and of its societies and institutions, there shall be printed extra copies as necessary to deliver such number of copies to the state historical society as the secretary of the society requests but not exceeding 10 copies, and 35 copies to the state library, to be used by the state historical society and the state library in making exchanges with other states, libraries, societies and institutions for similar publications, and two copies to each of the following named libraries:

The library of the university of Kansas, the library of Kansas state university of agriculture and applied science, the library of Wichita state university, the libraries of Fort Hays state university, Pittsburg state university and Emporia state university. In case any publication is issued in both bound and unbound form, bound copies shall be supplied.  This section shall not apply to the reports of the supreme court of the state of Kansas, or to the statutes or session laws.

The director of printing shall notify the secretary of the state historical society of the printings of all publications so that the secretary may request copies of such publications.

History: R.S. 1923, 75-1023; L. 1943, ch. 269, § 21; L. 1961, ch. 407, § 1; L. 1967, ch. 440, § 1; L. 1968, ch. 364, § 1; L. 1976, ch. 373, § 9; L. 1990, ch. 301, § 1; July 1.



75-1033 Appropriations; certain limitations inapplicable; state printing advisory committee abolished; transfer of assets and liabilities, items of appropriation and powers, duties and functions to division of printing.

75-1033. Appropriations; certain limitations inapplicable; state printing advisory committee abolished; transfer of assets and liabilities, items of appropriation and powers, duties and functions to division of printing. Notwithstanding the provisions of K.S.A. 46-155, appropriations may be made for capital outlay and other expenses to carry out the purposes of article 10 of chapter 75 of Kansas Statutes Annotated for the same period as is authorized by said K.S.A. 46-155, for capital improvements.  On the effective date of this act the state printing advisory committee created under authority of K.S.A. 1975 Supp. 75-1031 and 75-1032 is hereby abolished, except for the purpose of completing its report upon a program for future printing by the state which shall be submitted to the governor, the speaker of the house and the president of the senate not later than July 1, 1976, for consideration by the legislature and the governor.  All assets and liabilities of the state printing advisory committee shall on the effective date of this act be transferred to the division of printing of the department of administration. Expenditures from appropriations in L. 1975, ch. 25, sec. 10 and sec. 2 for the department of administration line item "to the state printing advisory committee for the acquisition of software and hardware and related expenses for printing by the state, including photo composition" shall be made upon vouchers approved by the director of printing, and all contracts made under authority of this section and said appropriations are hereby continued in full force and effect. Except for approval of the above report, all of the powers, functions and duties of the state printing advisory committee are hereby transferred on the effective date of this act to the director of printing, and the director of printing shall be the successor in every way, except with respect to said report, to the state printing advisory committee.

History: L. 1975, ch. 419, § 3; L. 1976, ch. 373, § 10; March 2.






Article 11 MUNICIPAL ACCOUNTING BOARD

75-1117 Municipality defined.

75-1117. Municipality defined. As used in this act, unless the context otherwise requires, "municipality" means any county, township, city, municipal university, unified school district, library district, improvement district, drainage district, cemetery district, industrial district, irrigation district, park and recreation district, conservation district, extension council, airport or building authority, fire district, lighting district, park district, sewer district, watershed district, community junior college, groundwater management district, rural water district, zoning board, municipal energy agency or intergovernmental or joint agency, including all boards, commissions, committees, bureaus and departments of such municipalities charged with the management or administration of recreation activities, parks, hospitals, libraries, cemeteries, pensions, public improvements or any other public activities maintained or subsidized with public funds and any municipally owned or operated utility, firemen's relief association, or public or quasi-public corporation entitled to receive and hold public moneys pursuant to any provision of state law authorizing such public or quasi-public corporation to collect or receive such public moneys.

History: L. 1935, ch. 275, § 7; L. 1978, ch. 334, § 1; July 1.



75-1119 Municipal public accountants; licenses, renewal, revocation, issuance of original prohibited; board of accountancy, rules and regulations, powers; authority of director of accounts and reports.

75-1119. Municipal public accountants; licenses, renewal, revocation, issuance of original prohibited; board of accountancy, rules and regulations, powers; authority of director of accounts and reports. (a) The board of accountancy shall adopt rules and regulations governing the renewal and revocation of licenses of licensed municipal public accountants. Such licenses shall be renewed for a two-year period from July 1 of the year of renewal and may be renewed at the discretion and under the rules and regulations of the board of accountancy. The rules and regulations of the state municipal accounting board governing the renewal and revocation of licenses of licensed municipal public accountants in existence on the effective date of this act shall continue to be effective and shall be deemed to be the rules and regulations of the board of accountancy until revised, amended, repealed or nullified pursuant to law. All other rules and regulations of the state municipal accounting board shall continue in existence until revised, amended, repealed or nullified by the director of accounts and reports pursuant to law.

(b) The chairperson of the board of accountancy is hereby authorized to administer oaths, issue subpoenas and take testimony of any persons or witnesses that the board of accountancy may desire relative to any duty or power given it in this section.

(c) No person may be issued an original license to engage in practice as a licensed municipal public accountant. Licensed municipal public accountants who hold original licenses to practice as such prior to the effective date of this act and who are in active practice as licensed municipal public accountants or have been granted inactive status shall continue to hold such licenses and shall remain entitled to have such licenses renewed and to practice as licensed municipal public accountants subject to rules and regulations of the board of accountancy.

History: L. 1935, ch. 275, § 9; L. 1976, ch. 374, § 1; L. 1982, ch. 349, § 2; L. 1988, ch. 301, § 19; July 1.



75-1119a Same; fees for license renewal; notice.

75-1119a. Same; fees for license renewal; notice. The board of accountancy shall charge and collect a biennial renewal fee to practice as a licensed municipal public accountant. Each year, on or before May 30, the board of accountancy shall determine the amount that may be necessary for the next ensuing year to carry out and enforce the provisions of this act and shall fix the fee provided to be charged and collected under this section which shall be as follows:

Biennial renewal fee for current valid license holder—not more than  $80

Upon fixing the renewal fee, the board shall immediately notify all valid license holders of the amount of the fee for the biennial period.

History: L. 1976, ch. 374, § 3; L. 1982, ch. 349, § 3; July 1.



75-1119b Same; disposition of fee moneys.

75-1119b. Same; disposition of fee moneys. The board of accountancy shall remit all moneys received by or for it under the provisions of this act from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the board of accountancy fee fund.

History: L. 1976, ch. 374, § 4; L. 1982, ch. 349, § 4; L. 1988, ch. 301, § 20; L. 2001, ch. 5, § 365; L. 2011, ch. 53, § 54; July 1.



75-1120 Uniform system of fiscal procedure, accounting and reporting for municipalities.

75-1120. Uniform system of fiscal procedure, accounting and reporting for municipalities. There is hereby authorized and there shall be a system of fiscal procedure, accounting and reporting for all municipalities of the state of Kansas required by K.S.A. 75-1122, and amendments thereto, to have their accounts examined and audited at least once each year, which system shall be uniform in its application to all officers of the same grade and kind and all accounts of the same kind of municipalities to which it is applicable, and shall be used by such municipalities and their officers and employees when directed by the director of accounts and reports. Any municipality may use or adopt such forms as it shall deem best suited for its particular needs so long as all necessary information is shown on such forms. No copyrighted form or forms, books or records shall be adopted. The system adopted must be obtainable upon the open market.

History: L. 1935, ch. 275, § 10; L. 1941, ch. 352, § 1; L. 1978, ch. 334, § 3; L. 1988, ch. 301, § 21; July 1.



75-1120a Uniform system of fiscal procedure, accounting and reporting for municipalities; use of generally accepted accounting principles; waivers, when.

75-1120a. Uniform system of fiscal procedure, accounting and reporting for municipalities; use of generally accepted accounting principles; waivers, when. (a) Except as otherwise provided in this section, the governing body of each municipality, as defined in K.S.A. 75-1117, and amendments thereto, shall utilize accounting procedures and fiscal procedures in the preparation of financial statements and financial reports that conform to generally accepted accounting principles as promulgated by the governmental accounting standards board and the American institute of certified public accountants and adopted by rules and regulations of the director of accounts and reports.

(b) The governing body of any municipality, which has aggregate annual gross receipts of less than $275,000 and which does not operate a utility, shall not be required to maintain fixed asset records.

(c) (1) The director of accounts and reports shall waive the requirements of subsection (a) upon request therefor by the governing body of any municipality.  The waiver shall be granted to the extent requested by the governing body.  Prior to requesting the waiver provided for in this subsection, the governing body, by resolution, annually shall make a finding that financial statements and financial reports prepared in conformity with the requirements of subsection (a) are not relevant to the requirements of the cash-basis and budget laws of this state and are of no significant value to the governing body or members of the general public of the municipality.  No governing body of a municipality shall request the waiver or adopt the resolution authorized under this subsection if the provisions of revenue bond ordinances or resolutions or other ordinances or resolutions of the municipality require financial statements and financial reports to be prepared in conformity with the requirements of subsection (a).  The governing body of any municipality which is granted a waiver under this subsection shall cause financial statements and financial reports of the municipality to be prepared on the basis of cash receipts and disbursements as adjusted to show compliance with the cash-basis and budget laws of this state.

(2) The provisions of this subsection do not apply to community colleges.

(d) The director of accounts and reports shall waive the requirements of law relating to the preparation and maintenance of fixed asset records upon request therefor by the board of trustees of any community college.  The waiver shall be granted to the extent and for the period of time requested by the board of trustees.  Nothing contained in this subsection shall be construed so as to exempt any community college from compliance with the provisions of K.S.A. 71-211, and amendments thereto, which requires the use by all community colleges of a standardized and uniform chart of accounts.

History: L. 1978, ch. 334, § 5; L. 1979, ch. 279, § 1; L. 1981, ch. 327, § 1; L. 1982, ch. 348, § 1; L. 1994, ch. 274, § 7; July 1.



75-1121 Same; duties of director of accounts and reports.

75-1121. Same; duties of director of accounts and reports. The director of accounts and reports shall:

(a) Formulate, devise and prescribe a system of fiscal procedure, auditing, accounting and reporting for municipalities, applicable to those municipalities required by K.S.A. 75-1122, and amendments thereto, to have their accounts examined and audited at least once each year.

(b) Adopt rules and regulations to carry out the provisions of this act and, from time to time, to make, change, amend and enforce such system and forms of accounting and reporting and rules and regulations. No rules and regulations adopted pursuant to the provisions of this section shall prescribe any system of fiscal procedure or require the governing body of any municipality to have its accounts examined and audited unless such municipality is required to have its accounts examined and audited under the provisions of K.S.A. 75-1122, and amendments thereto.

(c) Conduct either in person or by representatives such investigation as the director may deem necessary to determine if this act and the regulations issued pursuant thereto are being fully complied with.

History: L. 1935, ch. 275, § 11; L. 1953, ch. 375, § 88; L. 1974, ch. 364, § 18; L. 1978, ch. 334, § 4; L. 1988, ch. 301, § 22; L. 1994, ch. 274, § 8; July 1.



75-1122 Annual audits of school districts and certain municipalities; assistance from division of accounts and reports.

75-1122. Annual audits of school districts and certain municipalities; assistance from division of accounts and reports. (a) The governing body of every unified school district, the governing body of every recreation commission having aggregate annual gross receipts in excess of $150,000 and the governing body of all other municipalities either having aggregate annual gross receipts in excess of $275,000 or which has general obligation or revenue bonds outstanding in excess of $275,000 shall have its accounts examined and audited by a licensed municipal public accountant or accountants or certified public accountant or accountants at least once each year. In the case of school districts, all tax and other funds such as activity funds and accounts shall also be examined and audited.

(b) The governing body of any city of the third class required to have its accounts examined and audited pursuant to the provisions of this section shall annually determine the total cost to be incurred by the city in complying with the requirements of this act and shall identify the same in the budget of the city.

History: L. 1935, ch. 275, § 12; L. 1967, ch. 442, § 1; L. 1978, ch. 334, § 2; L. 1983, ch. 276, § 1; L. 1990, ch. 66, § 51; L. 1993, ch. 46, § 3; L. 2008, ch. 163, § 24; July 1.



75-1123 Municipal audit guide for certain audits; installation of standardized accounting system.

75-1123. Municipal audit guide for certain audits; installation of standardized accounting system. In conducting examinations and audits provided for by K.S.A. 10-1208, 12-866, 13-1243, 13-14d12 or 75-1122, and amendments thereto, the licensed municipal public accountant or certified public accountant so engaged shall follow the municipal audit guide, or the applicable portions thereof, prescribed by the director of accounts and reports. The municipality so audited shall install and put such standardized accounting system into effect as soon as possible after such audit.

History: L. 1935, ch. 275, § 13; L. 1941, ch. 352, § 2; L. 1953, ch. 375, § 89; L. 1974, ch. 364, § 19; L. 1980, ch. 64, § 5; L. 1994, ch. 274, § 9; July 1.



75-1124 Filing of certain audit reports; fund payment condition.

75-1124. Filing of certain audit reports; fund payment condition. (a) A copy of each audit report with recommendations, if any, rendered by any licensed municipal public accountant or certified public accountant upon the completion of any audits provided for by K.S.A. 10-1208, 12-866, 13-1243 or 75-1122, and amendments thereto, shall be filed with the secretary. The municipality's circular A-133 audit report, if required under the provisions of the federal single audit act amendments of 1996, 31 U.S.C. §§ 7501-7507, along with any other audit related documents deemed necessary by the secretary, shall also be filed with the secretary.

(b) On and after January 1, 2015, the audits and related documents required under subsection (a) shall be filed electronically with the secretary in a manner directed by the secretary.

(c) The audits required under subsection (a) are due within one year after the end of the audit period of the audit unless an extension of time is granted by the secretary. If federal law, state law or municipal contract provisions requires the audit reports and related documents to be filed in a period of less than one year, the municipality audit reports and related documents shall be filed in accordance with such laws or contract provisions.

(d) Final payment to any accountant performing any audit required under subsection (a) shall not be made until a copy of the audit reports and related documents have been so filed with the secretary, and is evidenced by a document from the secretary acknowledging receipt of the audit reports and related documents.

(e) Notwithstanding any provision of law to the contrary, upon the filing of the audit reports and related documents as required under subsection (a), the municipality is not required to submit any audit reports or related documents to any other state agency, office or official.

(f) For the purposes of this section, "secretary" means the secretary of administration or the secretary's designee.

History: L. 1935, ch. 275, § 14; L. 1953, ch. 375, § 90; L. 1974, ch. 364, § 20; L. 1980, ch. 64, § 6; L. 2014, ch. 10, § 1; July 1.



75-1125 Audits may be made in municipalities not provided for by 75-1122; petition.

75-1125. Audits may be made in municipalities not provided for by 75-1122; petition. The governing body of any municipality not covered by K.S.A. 75-1122 may employ a licensed municipal public accountant or accountants or certified public accountant or accountants to examine and audit the accounts of such municipality for such period as it may deem proper: Provided, That upon a written petition filed with the governing body of any such municipality not provided for by K.S.A. 75-1122 by 20% or more of the voters of said municipality who voted at the last election for officers of such municipality it shall be the duty of said governing body to employ a licensed municipal public accountant or accountants or certified public accountant or accountants to examine and audit the accounts of such municipality for such period of time as may be set out in the petition of the voters.

History: L. 1935, ch. 275, § 15; May 15.



75-1126 Procedure when audit discloses law violation or grounds for ouster.

75-1126. Procedure when audit discloses law violation or grounds for ouster. When any audit under this act indicates violation of a penal statute or discloses reasonable ground for removal from office, it shall be the duty of the licensed municipal public accountant or accountants or certified public accountant or certified public accountants signing the report of such audit to file one copy of the report with the county attorney.

History: L. 1935, ch. 275, § 16; May 15.



75-1127 Reimbursement of municipality by subdivision thereof.

75-1127. Reimbursement of municipality by subdivision thereof. Boards, commissions, committees, bureaus or departments of a municipality having independent control of the disbursing of funds for their activities shall reimburse the municipality for their part of the cost of any examination or audit made of the municipality pursuant to this act.

History: L. 1935, ch. 275, § 17; May 15.



75-1128 Unlawfully acting as licensed public accountant; penalties.

75-1128. Unlawfully acting as licensed public accountant; penalties.    Any person representing to the public that such person is a licensed municipal public accountant under the laws of this state, or any person, except an assistant to a licensed municipal public accountant or an assistant to a certified public accountant, who accepts any fee or other compensation from any municipality for services as a public auditor or public accountant and who has not received such license or whose license has expired or has been revoked is guilty of a misdemeanor, and upon conviction shall be subject to a fine of not less than $100 nor more than $1,000 for each offense. Any person convicted under this section shall be ineligible to obtain renewal of a license as a licensed municipal public accountant.

History: L. 1935, ch. 275, § 18; L. 1982, ch. 349, § 5; July 1.



75-1129 Approval of claims by governing body, when.

75-1129. Approval of claims by governing body, when. The governing body of any municipality shall not approve any claim for final payment until the conditions of K.S.A. 75-1124 have been fully complied with.

History: L. 1935, ch. 275, § 19; May 15.



75-1130 Penalties for violation of act and regulations.

75-1130. Penalties for violation of act and regulations. Any member of any governing body or clerk or secretary or treasurer or employee or officer of any municipality or subdivision or subsidiary thereof who shall violate any of the provisions of this act or the regulations issued pursuant thereto or neglect or refuse to perform any duty herein imposed, shall be deemed guilty of a misdemeanor, and upon conviction thereof in a court of competent jurisdiction shall be subject to a fine of not more than ten dollars or forfeiture of office or both.

History: L. 1935, ch. 275, § 20; May 15.






Article 12 ARCHITECTURAL SERVICES

75-1202a Division of architectural services; establishment and administration; director of architectural services, qualifications and appointment; assistant director; certain division personnel in unclassified service.

75-1202a. Division of architectural services; establishment and administration; director of architectural services, qualifications and appointment; assistant director; certain division personnel in unclassified service. (a) There is hereby established, within and as a part of the department of administration, a division of architectural services, the head of which shall be the director of architectural services. Under the supervision of the secretary of administration, the director of architectural services shall administer the division of architectural services. The director of architectural services shall be in the unclassified service under the Kansas civil service act and shall be appointed by the secretary of administration, with the advice of the state building advisory commission.  Attorneys and space-management officers of the division of architectural services shall be in the unclassified service under the Kansas civil service act. The director of architectural services may appoint an assistant director of architectural services who shall be in the unclassified service under the Kansas civil service act.

(b) The director of architectural services shall have appropriate administrative and managerial experience and abilities commensurate with and necessary for the performance of the responsibilities of the office of director of architectural services.

History: L. 1972, ch. 332, § 15; L. 1974, ch. 376, § 13; L. 1978, ch. 332, § 35; L. 1978, ch. 338, § 1; L. 1979, ch. 280, § 1; L. 1988, ch. 331, § 1; July 1.



75-1202b Same; transfer of powers, duties and functions; preservation of orders and directives.

75-1202b. Same; transfer of powers, duties and functions; preservation of orders and directives. (a) All of the powers, duties and functions of the existing architectural services division and the existing state architect are hereby transferred to and conferred and imposed, respectively, upon the division of architectural services and the director of architectural services created by this act, except as is herein otherwise provided.

(b) The division of architectural services and the director of architectural services created by this act shall be the successors in every way, respectively, to the powers, duties and functions of the architectural services division and state architect in which the same were vested prior to the effective date of this act, except as herein otherwise provided. Every act performed under the authority of the division of architectural services or director of architectural services created by this act, respectively, shall be deemed to have the same force and effect as if performed by the architectural services division or state architect, respectively, in which such functions were vested prior to the effective date of this act.

(c) Whenever the architectural services division, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the division of architectural services created by this act.

(d) Whenever the state architect is referred to or designated by a statute, contract or other document, such reference shall be deemed to apply to the director of architectural services created by this act.

(e) All orders and directives of the state architect or architectural services division in existence on the effective date of this act, shall continue to be effective and shall be deemed to be orders and directives of the director of architectural services created by this act, until revised, amended, or nullified pursuant to law.

(f) The division of architectural services and the director of architectural services created by this act, respectively, shall be continuations of the architectural services division created by K.S.A. 75-3761 and the state architect provided to be appointed under K.S.A. 75-3703.

History: L. 1972, ch. 332, § 16; July 1.



75-1202c Transfer of executive council powers pertaining to state property to director of architectural services.

75-1202c. Transfer of executive council powers pertaining to state property to director of architectural services. The executive council created by K.S.A. 75-2101 is hereby abolished. All of the powers, duties and functions of the existing executive council pertaining to state property are hereby transferred to and conferred and imposed upon the director of architectural services created by this act, except as is herein otherwise provided. Whenever a statute specifying powers, duties or functions of the executive council is repealed by this act, such powers, duties or functions shall not be continued by this section. Whenever a statute specifying powers, duties or functions of the executive council is amended by this act, such amendments shall control the disposition of such powers, duties or functions.

History: L. 1972, ch. 332, § 25; July 1.



75-1202d Same; certain powers and duties of director; state building advisory commission minutes; appointment and civil service status of certain division personnel.

75-1202d. Same; certain powers and duties of director; state building advisory commission minutes; appointment and civil service status of certain division personnel. (a) The director of architectural services shall attend all meetings of the state building advisory commission and keep a full and correct record of its proceedings which when approved by the commission and signed by the chairperson shall be the official record. The director of architectural services shall have such powers and duties as may be prescribed or imposed by the secretary of administration or by law.

(b) Subject to approval by the secretary of administration and in accordance with appropriation acts, the director of architectural services shall appoint the professional, technical, administrative, clerical and other personnel of the division of architectural services. Except as provided in K.S.A. 75-1202a and 75-2935 and amendments thereto, all positions of the division of architectural services shall be in the classified service under the Kansas civil service act. Each person who has been employed continuously for at least the six-month period immediately prior to the effective date of this act in a professional or administrative position in the division of architectural services, which is placed in the classified service under the Kansas civil service act by this act, shall continue in such position and shall attain permanent status in that classified position without examination and without a probationary period. Such person shall retain all retirement benefits earned prior to the effective date of this act and such person's service shall be deemed to have been continuous.

History: L. 1978, ch. 337, § 5; L. 1981, ch. 328, § 1; L. 1988, ch. 331, § 2; July 1.



75-1202e Organization of division by secretary of administration; powers and duties of division personnel.

75-1202e. Organization of division by secretary of administration; powers and duties of division personnel. On and after September 1, 1978, the secretary of administration may organize the officers and employees of the division of architectural services for the purposes of performing the powers, duties and functions of the division of architectural services, in the manner deemed most efficient by the secretary of administration, so long as the same is not in conflict with law. The officers and employees of the division of architectural services shall perform such duties and exercise such powers as are prescribed by law, the secretary of administration or the director of architectural services with the approval of the secretary of administration, and such persons shall act for, and exercise the powers of the division of architectural services to the extent authority to do so is delegated to them by the secretary of administration or by the  director of architectural services with the approval of the secretary of administration.

History: L. 1978, ch. 337, § 6; April 25.



75-1211 Short title.

75-1211. Short title. This act shall be known and may be cited as "the uniform standards code for mobile homes and recreational vehicles."

History: L. 1972, ch. 338, § 1; July 1.



75-1212 Definitions.

75-1212. Definitions. Unless clearly indicated otherwise by the context, the following words and terms when used in this act, for the purpose of this act, shall have the following meanings:

(a) "Code" means the standards adopted by this act.

(b) "Dealer" means any person, other than a manufacturer, as defined in this act, who sells, leases or rents three (3) or more mobile homes or recreational vehicles in any consecutive twelve-month period.

(c) "Manufacturer" means any person who manufactures mobile homes or recreational vehicles.

(d) (1) Except as provided in paragraph (2) of this subsection, "mobile home" means a structure, transportable in one or more sections, which has a body width of eight (8) feet or more and a body length of thirty-six (36) feet or more and which is built on a permanent chassis and designed to be used as a dwelling, with or without a permanent foundation, when connected to the required utilities, and includes the plumbing, heating, air-conditioning and electrical systems contained therein.

(2) "Mobile home" does not include any structure which is subject to the federal mobile home construction and safety standards established pursuant to 42 U.S.C. 5403.

(e) "Person" means an individual, partnership, corporation or other legal entity.

(f) "Recreational vehicle" means a vehicular-type unit built on or for use on a chassis and designed primarily as living quarters for recreational, camping, vacation or travel use and which has its own motive power or is mounted on or drawn by another vehicle, and which has a body width not exceeding eight (8) feet and a body length not exceeding forty (40) feet; but such term shall not include a unit which has no electrical system which operates above twelve (12) volts and has no provisions for plumbing, heating and any other component or feature for which a standard is adopted by this act.

History: L. 1972, ch. 338, § 2; L. 1973, ch. 337, § 1; L. 1974, ch. 377, § 1; L. 1978, ch. 339, § 1; L. 1978, ch. 336, §6; L. 1979, ch. 281, § 1; April 13.



75-1213 Mobile homes or recreational vehicles comply with code; plans and specifications comply with code.

75-1213. Mobile homes or recreational vehicles comply with code; plans and specifications comply with code. No manufacturer shall manufacture, or attempt to manufacture, for rent, lease, sale or distribution within this state any line, make, model or brand of mobile home or recreational vehicle, unless the plans and specifications encompassing the design, material and construction thereof comply with the code and such mobile home or recreational vehicle has been constructed in accordance with such plans and specifications, in a proper and workmanlike manner, and such mobile home or recreational vehicle complies with the code.

History: L. 1972, ch. 338, § 3; L. 1973, ch. 337, § 2; L. 1974, ch. 377, § 2; L. 1978, ch. 336, § 7; L. 1979, ch. 281, § 2; April 13.



75-1214 Same; rent, lease, sell or distribute.

75-1214. Same; rent, lease, sell or distribute. No person shall rent, lease, sell or distribute, or offer for sale, rent, lease or distribution, to any person within this state any mobile home or recreational vehicle manufactured after September 1, 1973, unless such mobile home or recreational vehicle complies with the code.

History: L. 1972, ch. 338, § 4; L. 1973, ch. 337, § 3; L. 1974, ch. 377, § 3; L. 1976, ch. 375, § 1; L. 1978, ch. 336, §8; L. 1979, ch. 281, § 3; April 13.



75-1216 Alteration of unit prohibited.

75-1216. Alteration of unit prohibited. No person shall alter or cause to be altered any mobile home or recreational vehicle, if such alteration causes the mobile home or recreational vehicle to be in violation of the code.

History: L. 1972, ch. 338, § 6; L. 1973, ch. 337, § 5; L. 1978, ch. 336, § 10; L. 1979, ch. 281, § 4; April 13.



75-1218 Exemption from construction codes of municipality or local government; zoning.

75-1218. Exemption from construction codes of municipality or local government; zoning. If a mobile home or recreational vehicle is in compliance with the code, no agency of this state, nor any municipality or other local governmental body shall require such mobile home or recreational vehicle to comply with any building, plumbing, heating or electrical code other than the code established by this act. All mobile homes shall be subject to zoning regulations of counties and cities applicable to areas in which such homes are located.

History: L. 1972, ch. 338, § 8; L. 1979, ch. 281, § 5; April 13.



75-1219 Mobile home and recreational vehicle commission abolished; records, memoranda, writings and property, transferred to secretary of administration.

75-1219. Mobile home and recreational vehicle commission abolished; records, memoranda, writings and property, transferred to secretary of administration. (a) On July 1, 1979, the mobile home and recreational vehicle commission is hereby abolished.

(b) On July 1, 1979, all of the powers, duties and functions of the mobile home and recreational vehicle commission abolished by subsection (a) are hereby abolished.

(c) On and after July 1, 1979, whenever the mobile home and recreational vehicle commission abolished by subsection (a) is referred to or designated by a statute, contract or other document, such reference or designation is hereby made null and void and of no force and effect whatsoever.

(d) On July 1, 1979, all of the records, memoranda, writings and property of the mobile home and recreational vehicle commission shall be and are hereby transferred to the secretary of administration and the secretary shall have legal custody of the same.

History: L. 1972, ch. 338, § 9; L. 1974, ch. 348, § 87; L. 1974, ch. 378, § 1; L. 1975, ch. 462, § 114; L. 1978, ch. 308, §70; L. 1979, ch. 281, § 6; April 13.



75-1220 Adoption of standards.

75-1220. Adoption of standards. For the purpose of fixing standards deemed necessary to protect the health, safety and welfare of the public for body and frame design and construction requirements and the installation of plumbing, heating and electrical systems in mobile homes and recreational vehicles, there is hereby adopted by reference as the law of this state, with respect to mobile homes to which this act applies, parts B to E, inclusive, of the standard for mobile homes developed by the American national standards committee on mobile homes and recreational vehicles and designated ANSI No. A119.1 1975 and, with respect to recreational vehicles to which this act applies, parts I, II, III and IV of the standard for recreational vehicles developed by the American national standards committee on mobile homes and recreational vehicles and designated ANSI No. A119.2 1975.

History: L. 1972, ch. 338, § 10; L. 1973, ch. 337, § 6; L. 1974, ch. 378, § 2; L. 1975, ch. 428, § 6; L. 1978, ch. 339, § 2; L. 1978, ch. 336, § 11; L. 1979, ch. 281, § 7; April 13.



75-1221 Warranty by manufacturer; terms.

75-1221. Warranty by manufacturer; terms. Each mobile home and recreational vehicle manufacturer shall issue with each new mobile home or recreational vehicle a warranty generally in use in the industry warranting such mobile home or recreational vehicle to be free from material defects and to be manufactured in a workmanlike manner.

Such warranty shall be to the buyer or the buyer's assignee in interest and shall set forth in writing the following terms:

(a) That the mobile home or recreational vehicle has been manufactured in conformity with the code.

(b) That the mobile home or recreational vehicle is free from any defects in design, materials or workmanship.

(c) That the manufacturer shall take appropriate corrective action at the site of the mobile home or in the case of recreational vehicle, at the nearest authorized service center or at the place of manufacture, whichever is closer, in instances of defects in materials or workmanship which become evident within one (1) year from the date of delivery of the mobile home or recreational vehicle to the buyer, if the buyer or the buyer's assignee in interest gives written notice of such defects to the manufacturer at his or her business address not later than one (1) year after the date of delivery: Provided, however, That in the case of a recreational vehicle, such warranty shall not extend to the chassis or running gear manufactured and supplied by another manufacturer.

Such warranty shall be in addition to and not in derogation of any other rights and privileges which such buyer may have under any other law or instrument. The manufacturer shall not require the buyer to waive his or her rights under this act and any such waiver shall be deemed contrary to public policy and shall be unenforceable and void.

History: L. 1972, ch. 338, § 11; L. 1973, ch. 337, § 7; April 25.



75-1222 Mobile home and recreational vehicle standards fund abolished; transfer to state general fund.

75-1222. Mobile home and recreational vehicle standards fund abolished; transfer to state general fund. As soon after July 1, 1979, as possible, the director of accounts and reports shall transfer all moneys in the mobile home and recreational vehicle standards fund to the state general fund. After such transfer, the mobile home and recreational vehicle standards fund is hereby abolished.

History: L. 1972, ch. 338, § 12; L. 1978, ch. 336, § 12; L. 1979, ch. 281, § 8; July 1.



75-1223 Penalties.

75-1223. Penalties. (a) It shall be a class C misdemeanor for any person to violate any of the provisions of this act.

(b) In addition to any other penalties or remedies provided by this act, the district court, upon application of the attorney general or the county or district attorney, shall have the power and jurisdiction to enjoin any violation of this act. In cases of substantial and willful violations of this act, the district court shall have the power and jurisdiction to enjoin persons from engaging in business in this state.

(c) In any action brought to enforce the provisions of this act, if the court finds that a person is willfully using or has willfully used a method, act or practice declared to be unlawful by this act, the attorney general or county or district attorney, upon petition to the court may recover on behalf of the state, in addition to the criminal penalties provided herein, a civil penalty not exceeding one thousand dollars ($1,000) per person for each violation.

(d) For the purpose of this section, a willful violation occurs:

(1) If the person committing the violation knew or should have known that his or her conduct consisted of an act or acts which were in violation of this act; or

(2) If a manufacturer has failed to correct a code violation in a mobile home or recreational vehicle subject to this act, within ninety (90) days after being notified in writing of the code violation by the owner of the mobile home or recreational vehicle if such mobile home or recreational vehicle was manufactured after September 1, 1973.

History: L. 1972, ch. 338, § 13; L. 1973, ch. 337, § 8; L. 1978, ch. 336, § 13; L. 1979, ch. 281, § 9; April 13.



75-1224 Serial number.

75-1224. Serial number. (a) The manufacturer shall cause a serial number to be stamped in a conveniently visible place and in a clearly legible manner on each mobile home and recreational vehicle manufactured.

(b) No units manufactured by the same manufacturer shall bear the same serial number, except that any multiple units shall contain the same serial number with letters of the alphabet designating that each is a different separate section of the same unit. Starting with "A" each such additional, succeeding section shall be in alphabetical order.

History: L. 1972, ch. 338, § 14; L. 1978, ch. 336, § 14; L. 1979, ch. 281, § 10; April 13.



75-1225 Severability.

75-1225. Severability. If any provision of this act or the application thereof to any person or circumstance is held to be unconstitutional or invalid for any reason by any court of competent jurisdiction, the remainder of the act and the application of such provisions to other persons and circumstances shall not thereby be rendered invalid or unconstitutional or affected thereby but shall remain in full force and effect.

History: L. 1972, ch. 338, § 15; July 1.



75-1226 Definitions.

75-1226. Definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Tie down" means any device designed for the purpose of anchoring a mobile home to ground anchors;

(b) "Ground anchor" means any device designed to secure a mobile home to the ground;

(c) "Pier" means one of the structural supports required by this act for a mobile home which is not secured to the ground on a permanent foundation;

(d) "Roof protector" means a device designed to prevent over-the-top tie downs from damaging or penetrating the roof material; and

(e) "Mobile home" shall have the meaning ascribed to it by K.S.A. 58-4202, and amendments thereto.

(f) "Secretary" means the secretary of administration.

History: L. 1974, ch. 375, § 1; L. 1978, ch. 340, § 1; L. 1978, ch. 336, § 15; L. 1979, ch. 282, § 1; L. 1991, ch. 33, § 36; July 1.



75-1227 Securing certain mobile homes to ground by devices approved by secretary; exceptions.

75-1227. Securing certain mobile homes to ground by devices approved by secretary; exceptions. (a) Except as provided in subsection (b), any mobile home which is occupied or inhabited by any person as a dwelling, office or commercial space shall be secured to the ground by tie downs and ground anchors, of a type which has been approved by the secretary pursuant to K.S.A. 75-1229, unless such mobile home is secured to the ground on a permanent foundation. Any such mobile home which is not secured to a permanent foundation shall be placed upon piers in the manner prescribed by this act.

(b) Any mobile home secured with tie down devices and ground anchors which were installed prior to the effective date of this act shall be deemed to be in compliance with this act if such tie down devices were placed in a manner similar to that prescribed herein and unless the secretary shall find such tie down devices are inadequate to anchor or secure a mobile home to the ground.

History: L. 1974, ch. 375, § 2; L. 1978, ch. 340, § 2; L. 1978, ch. 336, § 16; July 1.



75-1228 Same; unlawful sales acts; approval of tie downs or ground anchors by secretary; submission of data and information; standards; rules and regulations.

75-1228. Same; unlawful sales acts; approval of tie downs or ground anchors by secretary; submission of data and information; standards; rules and regulations. (a) From and after July 1, 1975, it shall be unlawful for any person to sell or offer for sale in this state any tie down or ground anchor of a type which has not been approved by the secretary.

(b) Every manufacturer of ground anchors designed to be used on any mobile home shall submit to the secretary for approval each type of ground anchor intended for sale or distribution in this state, together with the following data with respect thereto:

(1) Detailed drawings and specifications of each type of ground anchor, showing model identification, dimensions, types of welds or fastenings, materials used in its construction and the method of securing the tie down;

(2) Test data regarding the destructibility of each ground anchor model, which has been prepared and certified by a recognized independent testing laboratory, demonstrating the capability of such ground anchor to withstand a force of not less than four thousand seven hundred fifty (4,750) pounds without failure, with strap or cable connected to the anchor head connecting device; and

(3) Information as to the types of soil the anchor is certified to be installed in, and instructions as to the method of installation.

(c) Every manufacturer of tie downs designed to be used on any mobile home which is not equipped with tie downs by the manufacturer shall submit to the secretary for approval each type of tie down intended for sale or distribution in this state, together with such supportive data as the secretary may require pursuant to duly adopted rules and regulations. Each tie down shall comply with the standards applicable thereto, as adopted by K.S.A. 75-1220, and in any rules and regulations adopted by the secretary pursuant thereto.

History: L. 1974, ch. 375, § 3; L. 1978, ch. 336, § 17; July 1.



75-1229 Same; inspections; notice of determination; visibility of model number.

75-1229. Same; inspections; notice of determination; visibility of model number. After inspecting any tie down or ground anchor submitted for approval by a manufacturer pursuant to K.S.A. 75-1228, and reviewing the supportive data submitted therewith, the secretary shall determine the compliance or noncompliance of such tie down or ground anchor with the standards applicable thereto and in any rules and regulations adopted by the secretary, and the secretary shall notify the manufacturer thereof of such determination, except that the secretary shall not approve any ground anchor which does not have all components thereof clearly and permanently marked with the model number so that it is readily visible after the anchor is installed.

History: L. 1974, ch. 375, § 4; L. 1978, ch. 336, § 18; July 1.



75-1230 Same; placement of approved tie downs; roof protectors; over-the-top tie downs.

75-1230. Same; placement of approved tie downs; roof protectors; over-the-top tie downs. (a) Approved tie downs shall be placed on a mobile home as follows:

(1) On any mobile home not less than 36 feet in length and not more than 50 feet in length, three frame tie downs shall be placed on each side, or three over-the-top tie downs shall be used or any combination thereof approved by the secretary;

(2) On any mobile home more than 50 feet in length and not more than 70 feet in length, four frame tie downs shall be placed on each side, or four over-the-top tie downs shall be used or any combination thereof approved by the secretary;

(3) On any mobile home more than 70 feet in length, five frame tie downs shall be placed on each side, or five over-the-top tie downs shall be used or any combination thereof approved by the secretary;

(4) On any doublewide mobile home, not more than 50 feet in length, three frame tie downs shall be placed on each side or three over-the-top tie downs shall be used, or any combination thereof approved by the secretary; and on any such mobile home more than 50 feet in length, four frame tie downs shall be used on each side or four over-the-top tie downs shall be used or any combination thereof approved by the secretary.

(b) Whenever over-the-top tie downs are required on any mobile home, one tie down shall be placed as close to each end of the mobile home as practicable, and the center tie down, if any, shall be located as close to the center of the mobile home as possible. The distance between all such adjacent tie downs shall be as nearly equal as practicable.

(c) Roof protectors shall be used with all over-the-top tie downs securing mobile homes not equipped with such tie downs by the manufacturer. Roof protectors shall be made of rust-resistant material and placed at stud and rafter locations on a mobile home.

(d) Over-the-top tie downs may be attached to the same ground anchor as frame tie downs.

History: L. 1974, ch. 375, § 5; L. 1978, ch. 340, § 3; L. 1998, ch. 83, § 2; July 1.



75-1231 Same; foundations for piers; construction of piers; requirements.

75-1231. Same; foundations for piers; construction of piers; requirements. (a) Foundations for piers shall be installed directly under the main frame or chassis of the mobile home. All grass and organic material shall be removed and the pier foundation placed on stable soil. The piers shall not be farther apart than 10 feet on centers, and the main frame, front or face of the mobile home shall not extend farther than one foot beyond the center line of the end of the piers. Each pier foundation shall consist of two concrete blocks, and each such block shall be eight inches wide, eight inches high and 16 inches long or shall be of such other material and design as approved by the secretary.

(b) Piers shall be constructed of either open cell or solid concrete blocks, each of which shall be eight inches wide, eight inches high and 16 inches long, with open cells vertical or in combination with solid concrete blocks which are two inches thick, eight inches high and 16 inches long placed above the foundation block. A wood plate which is at least one inch in actual thickness, eight inches wide and 16 inches long shall be placed on top of the pier, with weather proof wood shims, when needed, fitted and driven tightly between the wood plate and the main frame. Such shims shall not occupy more than one inch of vertical space. Piers shall be installed perpendicular to the I-beam. All piers over 30 inches in height, measured from the top of the foundation block to the I-beam, shall be double tiered with blocks interlocked and capped with a solid concrete block, which shall be four inches high, 16 inches wide and 16 inches long, and cushioned with wood blocking as required. Piers shall not exceed 48 inches in height, unless designed by a registered professional engineer or architect. Piers also may be constructed of other material and designs approved by the secretary.

History: L. 1974, ch. 375, § 6; L. 1978, ch. 340, § 4; L. 1998, ch. 83, § 3; July 1.



75-1232 Same; unlawful acts; penalty.

75-1232. Same; unlawful acts; penalty. Any owner who knowingly permits the use or occupancy of a mobile home in violation of the provisions of this act, and any person who knowingly uses or occupies a mobile home in violation of the provisions of this act, shall be guilty of a class C misdemeanor.

History: L. 1974, ch. 375, § 7; July 1.



75-1233 Same; certain cities exempt from act, when; certification.

75-1233. Same; certain cities exempt from act, when; certification. Any city having in effect on the effective date of this act, an ordinance meeting or exceeding the requirements contained herein shall be exempt from the provisions of this act, if such city submits said ordinance to the secretary and the secretary certifies that the ordinance prescribes standards at least equal to the standards established by this act.

History: L. 1974, ch. 375, § 8; L. 1978, ch. 336, § 19; July 1.



75-1234 Same; rules and regulations.

75-1234. Same; rules and regulations. The secretary is hereby authorized to adopt such rules and regulations as are necessary to carry out the provisions of this act, in accordance with the provisions of K.S.A. 77-415 et seq., and amendments thereto.

History: L. 1974, ch. 375, § 9; L. 1978, ch. 336, § 20; July 1.



75-1250 State policy.

75-1250. State policy. The legislature hereby declares it to be the policy of this state to announce publicly all requirements for architectural, engineering or land surveying services, and to negotiate contracts for architectural, engineering or land surveying services on the basis of demonstrated competence and qualification for the type of professional services required.

History: L. 1974, ch. 376, § 1; L. 2008, ch. 130, § 1; July 1.



75-1251 Definitions.

75-1251. Definitions. As used in K.S.A. 75-1250 through 75-1267, and amendments thereto, unless the context otherwise requires, the following terms shall be defined as follows:

(a) "Firm" means any individual, firm, partnership, corporation, association, or other legal entity that is permitted by law to practice the profession of architecture, engineering or land surveying.

(b) "Negotiating committee" means a committee to negotiate as provided in this act, and consisting of the following members: (1) The head of the state agency for which the proposed project is planned or of the state agency that controls and supervises the operation and management of the institution for which the proposed project is planned, if such is the case, or a person designated by the head of the agency; (2) the head of the institution for which the proposed project is planned, or a person designated by the head of the institution. When the proposed project is not planned for an institution, the state agency head shall designate a second person in lieu of the head of an institution; and (3) the secretary of administration, or a person designated by the secretary, who shall act as chairperson of the committee.

(c) "Architectural services" means any of the following: (1) The practice of architecture, as defined in K.S.A. 74-7003, and amendments thereto;

(2) the practice of landscape architecture, as defined in K.S.A. 74-7003, and amendments thereto; and

(3) interior design services.

(d) "Project architect, engineer or land surveyor" means a firm employed under K.S.A. 75-1250 through 75-1267, and amendments thereto, for a particular project.

(e) "State building advisory commission" means the state building advisory commission created by K.S.A. 75-3780, and amendments thereto, or any duly authorized officer or employee of such commission.

(f) "State agency" includes any state institution.

(g) "Engineering services" means those services described as the "practice of engineering," as defined in K.S.A. 74-7003, and amendments thereto, as related to building construction defined in this section.

(h) "Land surveying" means those services described as "professional surveying," as defined in K.S.A. 74-7003, and amendments thereto, as related to building construction defined in this section.

(i) "Agency head" means the chief administrative officer of a state agency, as the term is defined in subsection (3) of K.S.A. 75-3701, and amendments thereto, but shall not include the chief administrative officer of any state institution.

(j) "Building construction" means furnishing and utilizing labor, equipment, materials or supplies used or consumed for the construction, alteration, renovation, repair or maintenance of a building or structure. Building construction does not include highways, roads, bridges, dams, turnpikes or related structures, including, but not limited to, rest areas and visitor centers or stand-alone parking lots.

History: L. 1974, ch. 376, § 2; L. 1976, ch. 401, § 1; L. 1978, ch. 337, § 15; L. 1979, ch. 280, § 8; L. 1988, ch. 332, § 1; L. 1992, ch. 240, § 29; L. 2005, ch. 177, § 1; L. 2008, ch. 130, § 2; L. 2014, ch. 88, § 34; July 1.



75-1252 Qualification statements of architects, engineers, land surveyors and consultants; annual submission to commission.

75-1252. Qualification statements of architects, engineers, land surveyors and consultants; annual submission to commission. In the procurement of architectural, engineering or land surveying services, the secretary of administration shall encourage firms engaged in the lawful practice of their profession to submit to the secretary and to the state building advisory commission annually a statement of qualifications and performance data. Such statement shall include the qualifications and performance data of all consultants the firm proposes to use.

History: L. 1974, ch. 376, § 3; L. 1978, ch. 337, § 16; L. 1979, ch. 280, § 9; L. 2008, ch. 130, § 3; July 1.



75-1253 Negotiating committee convened, when; list of qualified firms for project architects, engineers and land surveyors prepared by state building advisory commission; combining projects; repetitive projects, exempted.

75-1253. Negotiating committee convened, when; list of qualified firms for project architects, engineers and land surveyors prepared by state building advisory commission; combining projects; repetitive projects, exempted. (a) Whenever it becomes necessary in the judgment of the secretary of administration or in any case when the total cost of a project for the construction of a building or for major repairs or improvements to a building for a state agency is expected to exceed $1,000,000, the secretary of administration shall convene a negotiating committee. The state building advisory commission shall prepare a list of at least three and not more than five firms which are, in the opinion of the state building advisory commission, qualified to serve as project architect, engineer or land surveyor for the project. Such list shall be submitted to the negotiating committee, without any recommendation of preference or other recommendation.

(b) The secretary of administration may combine two or more separate projects for the construction of buildings or for major repairs or improvements to buildings for state agencies, for the purpose of procuring architectural, engineering or land surveying services for all such projects from a single firm. In each case, the combined projects shall be construed to be a single project for all purposes under the provisions of K.S.A. 75-1250 through 75-1267, and amendments thereto.

(c) (1) This section shall not apply to any repetitive project with a standard plan that was originally designed by the secretary of administration or an agency architect pursuant to K.S.A. 75-1254(a)(2) and (3), and amendments thereto. In such a case, the secretary of administration or the agency architect may provide architectural services for the repetitive project.

(2) "Repetitive project" means a project which uses the same standard design as was used for a project constructed previously, including, but not limited to, sub-area shops and salt domes of the department of transportation and showers and toilet buildings of the Kansas department of wildlife, parks and tourism. The plans for the project may be modified as required for current codes, operational needs or cost control. The total floor area of the project may be increased by an area of not more than 25% of the floor area of the originally constructed project, except that not more than 25% of the linear feet of the exterior and interior walls may be moved for such increase. A project shall not be considered to be repetitive if it has been over four years between the substantial completion of the last project using the design plans and the appropriation of funds for the proposed project.

History: L. 1974, ch. 376, § 4; L. 1977, ch. 308, § 1; L. 1978, ch. 337, § 17; L. 1979, ch. 280, § 10; L. 1990, ch. 302, § 1; L. 1996, ch. 176, § 1; L. 2006, ch. 1, § 1; L. 2008, ch. 130, § 4; L. 2012, ch. 47, § 113; L. 2015, ch. 73, § 1; July 1.



75-1254 Architectural, engineering and land surveying services when no negotiating committee convened; duties of secretary of administration; direct negotiation; agency architects, engineers and land surveyors.

75-1254. Architectural, engineering and land surveying services when no negotiating committee convened; duties of secretary of administration; direct negotiation; agency architects, engineers and land surveyors. (a) Whenever a negotiating committee is not convened in accordance with K.S.A. 75-1253, and amendments thereto, for a proposed project for the construction of a building or for major repairs or improvements to a building for a state agency, the secretary of administration shall:

(1) Conduct discussions with at least three firms regarding the proposed project, determine the architectural, engineering or land surveying services desired for such project, and negotiate a contract with one of such firms as project architect, engineer or land surveyor for the desired services for all phases of the project which are authorized by appropriations therefor at a rate of compensation in accordance with the provisions of K.S.A. 75-1263, and amendments thereto;

(2) undertake to provide all or part of the architectural, engineering or land surveying services for such project, including the construction administration services as described in K.S.A. 75-1260, and amendments thereto; or

(3) designate a qualified employee of the state agency or institution for which the project is being constructed, or of the state agency which controls and supervises the operation and management of such institution, to provide all or part of such services for the project; for the purposes of providing such architectural, engineering or land surveying services, such employee shall be known as the agency architect, engineer or land surveyor, as the case may be, for the project.

(b) The employee of such agency designated as the agency architect, engineer or land surveyor, as the case may be, for the project shall be a licensed architect, engineer or land surveyor under the provisions of K.S.A. 74-7001 to 74-7046, inclusive, and amendments thereto, and shall be found by the secretary of administration to be qualified to perform all of the architectural, engineering or land surveying services for the particular project, including the construction administration services as described in K.S.A. 75-1260, and amendments thereto.

(c) The secretary of administration or the agency architect, engineer or land surveyor for the project, as the case may be, shall provide the preliminary design services, construction contract documents, bidding services and construction administration services as described in K.S.A. 75-1260, and amendments thereto, for each phase of the project for which no firm is employed as project architect, engineer or land surveyor.

History: L. 1978, ch. 337, § 23; L. 1979, ch. 280, § 11; L. 1986, ch. 317, § 1; L. 2008, ch. 130, § 5; July 1.



75-1255 Written project description; basis for development; no alteration without approval.

75-1255. Written project description; basis for development; no alteration without approval. A written description of the scope or program of the project shall be prepared by the head of the state agency for which the project is proposed and submitted to the negotiating committee.  The negotiating committee may approve the description as submitted or may revise and amend or reject all or any part of such description.  The description in the form approved by the negotiating committee shall be used in the negotiations between the committee and qualified firms.  Such description shall be the basis for the project development and the project description shall not be altered therefrom without the prior approval of the negotiating committee.

History: L. 1974, ch. 376, § 5; L. 1976, ch. 401, § 2; July 1.



75-1256 Negotiating committee access to data on firms; selection of firm.

75-1256. Negotiating committee access to data on firms; selection of firm. The negotiating committee for each proposed project shall have access to the current statements of qualifications of and performance data on the firms listed by the state building advisory commission under K.S.A. 75-1253 and all information and evaluations regarding such firms gathered and developed by the secretary of administration, with the advice of the state building advisory commission under K.S.A. 75-3783. The negotiating committee shall conduct discussions with each of the firms so listed regarding the anticipated project and then shall select a single firm therefrom.

History: L. 1974, ch. 376, § 6; L. 1978, ch. 337, § 18; Sept. 1.



75-1257 Negotiation of contract with selected firm for professional design services; negotiating committee duties; failure to negotiate contract with selected firms; additional list.

75-1257. Negotiation of contract with selected firm for professional design services; negotiating committee duties; failure to negotiate contract with selected firms; additional list. (a) Each negotiating committee shall decide which professional design services are desired and negotiate a contract with the selected firm for such professional design services as desired at a fair and reasonable rate of compensation. Whenever the project is for construction of a building or for major repairs or improvements for a building, such contract shall be for all phases of the project which are authorized by appropriations therefor.

(b) In such negotiations, the negotiating committee shall always consider demonstrated competence and qualifications, including satisfactory completion of any previous phase of work awarded for the same project, and shall take into account the estimated value of the services to be rendered and the scope, complexity and professional nature thereof. The negotiating committee shall attempt to negotiate a contract with any firm, which is on the list submitted by the state building advisory commission, for the later phases of work of any project upon which such firm has been awarded a contract and satisfactorily completed a previous phase of work.

(c) Should the negotiating committee be unable to negotiate a satisfactory contract with the firm considered to be the most qualified, negotiations with that firm shall be terminated. The negotiating committee shall then undertake negotiations with the second most qualified firm. Failing of accord with the second most qualified firm, negotiations with such firm shall be terminated. The negotiating committee shall then undertake negotiations with the third, fourth and fifth most qualified firm in turn. Should the negotiating committee be unable to negotiate a satisfactory contract with any of the selected firms, the committee shall reevaluate the services and fee requirements and reopen negotiations with any of the nominated firms.

(d) Should the negotiating committee still be unable to enter into a contract, it shall request the state building advisory commission to provide another list of nominees as provided in K.S.A. 75-1253, and amendments thereto.

History: L. 1974, ch. 376, § 7; L. 1976, ch. 401, § 3; L. 1978, ch. 337, § 19; L. 1979, ch. 280, § 12; L. 2008, ch. 130, § 6; July 1.



75-1258 Architectural, engineering or land surveying service contracts; liability insurance; responsibilities of project architect, engineer or land surveyor.

75-1258. Architectural, engineering or land surveying service contracts; liability insurance; responsibilities of project architect, engineer or land surveyor. (a) Each contract for architectural, engineering or land surveying services negotiated under K.S.A. 75-1254 or 75-1257, and amendments thereto, shall be entered into between the secretary of administration or the state agency and the firm selected as the project architect, engineer or land surveyor, as the case may be. Each such contract shall require the project architect, engineer or land surveyor, as the case may be, to submit evidence which is satisfactory to the secretary of administration that the firm has general professional liability insurance or specific professional liability insurance which is adequate for the project.

(b) In addition to the requirements in subsection (a), each such contract for architectural, engineering or land surveying services shall specify the responsibilities undertaken by the project architect, engineer or land surveyor and that the project architect, engineer or land surveyor, as the case may be, shall be responsible for such architect's, engineer's or land surveyor's negligent acts, errors or omissions in the performance of such contract.

History: L. 1978, ch. 337, § 20; L. 1979, ch. 280, § 13; L. 1989, ch. 261, § 1; L. 1996, ch. 86, § 1; L. 2008, ch. 130, § 7; July 1.



75-1259 Construction documents, preparation and review; energy conservation standards, inclusion in program and base bid requirements.

75-1259. Construction documents, preparation and review; energy conservation standards, inclusion in program and base bid requirements. (a) The project architect, engineer or land surveyor employed by the secretary of administration to prepare the construction documents shall submit all construction documents to the secretary of administration and the state agency for which the project is being constructed. All construction documents prepared by the project architect, engineer or land surveyor shall be approved by the secretary of administration and the state agency prior to submitting the same to the director of purchases to solicit bids thereon.

(b) The review of the construction documents by the secretary of administration and the state agency under this section shall be limited to ensuring only that such documents do not change the project description approved under K.S.A. 75-1255, and amendments thereto, and that the same comply with the standards established under K.S.A. 75-3783, and amendments thereto, by the secretary of administration with the advice of the state building advisory commission for the planning, design and construction of buildings and major repairs and improvements to buildings for state agencies.

(c) If the construction documents are prepared by the secretary of administration, the same shall be submitted to and approved by the state agency prior to submission to the director of purchases. If the construction documents are prepared by an agency architect, engineer or land surveyor as provided in K.S.A. 75-1254, and amendments thereto, the same shall be submitted to, reviewed and approved by the secretary of administration under this section prior to submission to the director of purchases.

(d) The construction documents for a capital improvement project for the construction of a building or for major repairs or improvements to a building for the use or benefit of a state agency, shall prescribe standards for energy conservation which provide the highest level of energy conservation and efficiency that is practical for the project, as determined by the secretary of administration. The standards for energy conservation determined practical for the project by the secretary of administration shall be included as program and base bid requirements for the project and not as alternates.

History: L. 1978, ch. 337, § 24; L. 1979, ch. 280, § 14; L. 1986, ch. 317, § 2; L. 1995, ch. 166, § 1; L. 2008, ch. 130, § 8; July 1.



75-1260 Construction administration duties of project architect, engineer or land surveyor.

75-1260. Construction administration duties of project architect, engineer or land surveyor. Subject to the provisions of K.S.A. 75-1250 through 75-1268, and amendments thereto, and appropriation acts, any firm employed as project architect, engineer or land surveyor to perform construction administration services shall:

(a) Advise, consult, and represent the secretary of administration in the administration of the construction contract or contracts;

(b) make periodic site visits to determine if the progress and quality of the work of the project is in accordance with the contract documents and make recommendations to the secretary of administration thereon;

(c) review and approve shop drawings of fabricators and manufacturers, and samples of materials for conformance with drawings and specifications and submit copies of approved shop drawings to the secretary of administration and the state agency for which the project is being constructed for their information;

(d) initiate and prepare change orders for approval by the secretary of administration and issue field orders to provide for adjustments or changes in work;

(e) determine dates of substantial and final completion; and

(f) issue certificates of payment in the amount determined as due the contractor, except that in cases where bids were let for the three specified portions of the project and not for the project as a whole under subsection (b) of K.S.A. 75-3741, and amendments thereto, such certificates shall be issued to each contractor only after consultation with the prime contractor.

History: L. 1974, ch. 376, § 8; L. 1978, ch. 337, § 21; L. 1979, ch. 280, § 15; L. 2008, ch. 130, § 9; July 1.



75-1261 Construction administration by secretary of administration or agency architect, engineer or land surveyor.

75-1261. Construction administration by secretary of administration or agency architect, engineer or land surveyor. If a contract to provide construction administration services as described in K.S.A. 75-1260, and amendments thereto, is not entered into, such construction administration services shall be the responsibility of the secretary of administration or the agency architect, engineer or land surveyor for the project as provided in K.S.A. 75-1254, and amendments thereto.

History: L. 1974, ch. 376, § 9; L. 1976, ch. 401, § 4; L. 1978, ch. 337, § 22; L. 1979, ch. 280, § 16; L. 2008, ch. 130, § 10; July 1.



75-1262 Construction administration services include primary inspection duties; inspection by user agency and secretary of administration; final inspection and official acceptance; occupation of project; post-acceptance inspections; use of other political subdivision inspection services.

75-1262. Construction administration services include primary inspection duties; inspection by user agency and secretary of administration; final inspection and official acceptance; occupation of project; post-acceptance inspections; use of other political subdivision inspection services. (a) In performing the construction administration services described in K.S.A. 75-1260, and amendments thereto, the project architect, engineer or land surveyor or, if there is no project architect, engineer or land surveyor, the secretary of administration or the agency architect, engineer or land surveyor as provided in K.S.A. 75-1254, and amendments thereto, shall have primary responsibility to determine if the progress and quality of the work of the project is in accordance with the contract documents. The state agency for which the project is being constructed may perform and the secretary of administration shall perform periodic inspection of the construction project. In no case shall such inspections by the state agency or the secretary of administration relieve the project architect, engineer or land surveyor of any part of its authority or responsibility to perform all construction administration services as described in K.S.A. 75-1260, and amendments thereto.

(b) When the project architect, engineer or land surveyor or, if there is no project architect, engineer or land surveyor, the secretary of administration or the agency architect, engineer or land surveyor as provided in K.S.A. 75-1254, and amendments thereto, determines that a project has been satisfactorily completed, such project architect, engineer or land surveyor, secretary or agency architect, engineer or land surveyor shall make that determination and shall send a notice of such determination to the state agency for which the project was completed and to the secretary of administration. The final inspection of the project shall be conducted jointly by the project architect, engineer or land surveyor, if there is one, the state agency and the secretary of administration.

(c) The results of such final inspection shall be reported to the secretary of administration. Upon determining that the project has been satisfactorily completed, based on the recommendations of the project architect, engineer or land surveyor, if there is one, and the state agency and on other information, the secretary of administration shall officially accept the project as satisfactorily complete and thereby authorize the state agency for which the project was completed to occupy and make use of the project. No state agency shall occupy or make use of any building or portion thereof which has been constructed, or any areas of a building which were repaired or improved, until the project therefor has been officially accepted as provided in this section, except that an agency may occupy all or any area of any such building for which the contractor has agreed in writing to complete and correct all work for the project in accordance with the contract documents within a time specified after the date of such occupancy.

(d) Within nine months after official acceptance of a project, the state agency for which the project was completed and the secretary of administration shall conduct a full inspection of the completed project and shall promptly notify the appropriate contractor of any claims resulting therefrom.

(e) In performing the inspection services pursuant to this section, the secretary of administration, with the concurrence of the state agency that owns the property, may use inspection services of the city, township, county or other political subdivision in which the project is located, in accordance with K.S.A. 75-3741c, and amendments thereto.

History: L. 1978, ch. 337, § 25; L. 1979, ch. 280, § 17; L. 2003, ch. 92, § 1; L. 2008, ch. 130, § 11; July 1.



75-1263 Fees of project architects, engineers and land surveyors; determination and payment; publication of fee guidelines by secretary of administration.

75-1263. Fees of project architects, engineers and land surveyors; determination and payment; publication of fee guidelines by secretary of administration. (a) Fees paid to firms employed as project architect, engineer or land surveyor to provide professional design services shall be negotiated at a fair and reasonable rate of compensation by the secretary of administration for preliminary design services, construction documents, bidding services and the construction administration services specified in K.S.A. 75-1260, and amendments thereto.

(b) The secretary of administration shall maintain and publish guidelines for fees based on the projected cost of a project, the complexity of a project, the type of construction for the project and the level of services to be provided, as factors in establishing the rate or amount of such fees.

(c) When a prior project architect, the secretary of administration or any agency architect as provided in K.S.A. 75-1254, and amendments thereto, provides preliminary design services and the project architect provides construction documents, bidding services and construction administration services, compensation shall be reduced by the negotiating committee which shall determine the value of the services to be performed and shall adjust the fee accordingly.

(d) When a prior project architect, engineer or land surveyor, as the case may be, the secretary of administration or an agency architect, engineer or land surveyor, as provided in K.S.A. 75-1254, and amendments thereto, provides preliminary design services, bidding services and construction administration services, compensation shall be reduced by the negotiating committee which shall determine the value of the services to be performed and shall adjust the fee accordingly.

(e) For purposes of computing the project architect's, engineer's or land surveyor's maximum fees, the estimated cost of construction shall be that provided in the original program cost estimate for the project. The estimated cost of the project shall not be reduced or increased without the prior approval of the negotiating committee which approved the project description under K.S.A. 75-1255, and amendments thereto. The project architect's, engineer's or land surveyor's maximum fee shall not be reduced or increased except that the project architect, engineer or land surveyor may be paid additional fees as a result of change orders initiated by the state or for additional services which are the result of changes in the scope or program of the project or construction circumstances beyond the control of the project architect, engineer or land surveyor or the state. Any increase in the fees paid to a project architect, engineer or land surveyor above the fees previously established for the project shall receive the prior approval of the negotiating committee which approved the project description under K.S.A. 75-1255, and amendments thereto, and, upon such approval, shall constitute a revised fee under this section.

(f) Fees of project architects, engineers or land surveyors shall be paid from appropriations for the particular project for which the project architect, engineer or land surveyor is employed and in no case shall the amount appropriated for a project be exceeded for any increase in a project architect's, engineer's or land surveyor's fees. The secretary of administration shall report to the joint committee on state building construction all actions relating to any changes to the published guidelines for fees under subsection (a)(1) paid to a project architect, engineer or land surveyor above the previously established maximum for the project.

History: L. 1974, ch. 376, § 10; L. 1978, ch. 337, § 27; L. 1979, ch. 280, § 18; L. 1986, ch. 317, § 3; L. 1990, ch. 303, § 1; L. 2008, ch. 130, § 12; July 1.



75-1264 Monthly progress reports to joint committee on state building construction; change orders or changes in plans, consultation and approval; reports.

75-1264. Monthly progress reports to joint committee on state building construction; change orders or changes in plans, consultation and approval; reports. (a) The secretary of administration shall issue monthly reports of progress and advise, consult with and cooperate with the joint committee on state building construction.

(b) Change orders or changes in plans involving cost increases of less than $125,000 and any change order or change in plans involving a cost reduction, other than a change in the proposed use of any new or remodeled building, may be authorized or approved by the secretary of administration without prior consultation with the joint committee on state building construction. The secretary of administration shall report to the joint committee on state building construction all action relating to such change orders or changes in plans.

(c) No change order or change in plans involving any cost increases of $125,000 or more and no change in the proposed use of any new or remodeled building shall be authorized or approved by the secretary of administration without having first advised and consulted with the joint committee on state building construction.

(d) (1) If the secretary of administration determines that it is in the best interest of the state to authorize or approve a change order, a change in plans or a change in the proposed use of any new or remodeled building that the secretary is required by this section to first advise and consult with the joint committee on state building construction prior to issuing such approval and if no meeting of the joint committee is scheduled to take place within the next 10 business days, then the secretary may use the procedure authorized by this subsection in lieu of advising and consulting with the joint committee at a meeting. In any such case, the secretary of administration shall mail a summary description of the proposed change order, change in plans or change in the proposed use of any new or remodeled building to each member of the joint committee on state building construction and to the director of the legislative research department. Each such summary description shall include a notice specifying the date it was mailed.

(2) After receiving any such summary description, each member shall review the information about the proposed change order, change in plans or change in proposed use and may request a presentation and review of the proposed change order, change in plans or change in proposed use at a meeting of the joint committee. If two or more members of the joint committee contact the director of the legislative research department within seven business days of the date specified in the summary description and request such presentation and review, then the director of the legislative research department shall notify the secretary of administration and the chairperson of the joint committee that a meeting has been requested for such presentation and review. Upon receiving such notification, the chairperson shall call a meeting of the joint committee as soon as practicable for the purpose of such presentation and review and shall furnish the secretary of administration with notice of the time, date and place of the meeting. In any such case, the secretary of administration shall not authorize or approve such proposed change order, change in plans or change in proposed use without having first advised and consulted with the joint committee at a meeting.

(3) If less than two members of the joint committee contact the director of the legislative research department within seven business days of the date the summary description was mailed and request a presentation and review of any such proposed change order, change in plans or change in use at a meeting of the joint committee, then the secretary of administration shall be deemed to have advised and consulted with the joint committee about such proposed change order, change in plans or change in proposed use and may authorize or approve such proposed change order, change in plans or change in proposed use.

History: L. 1974, ch. 376, § 11; L. 1978, ch. 337, § 28; L. 1990, ch. 304, § 1; L. 2000, ch. 149, § 2; L. 2008, ch. 130, § 13; July 1.



75-1265 Contract for construction management services, when; services included; fees, negotiation; limitations.

75-1265. Contract for construction management services, when; services included; fees, negotiation; limitations. Whenever the negotiating committee and the secretary of administration, with the advice of the state building advisory commission, agree with regard to a specific project that the best interests of the state would be served, the secretary of administration or state agency may enter into a contract with any qualified company or person for construction management services for such project. Such services may include: Detail cost estimating, critical path method scheduling and monitoring, drafting contract documents for necessary phasing and grouping, drafting contracts and change orders, full-time inspection and checking and approving shop drawings, color schedules, and materials. The fee for services under this section shall be negotiated by the negotiating committee but shall not exceed 1% of the estimated cost of the project, and such fees shall be in addition to fees authorized under K.S.A. 75-1263, and amendments thereto.

History: L. 1974, ch. 376, § 12; L. 1978, ch. 337, § 29; L. 2008, ch. 130, § 14; July 1.



75-1266 Rules and regulations by secretary of administration.

75-1266. Rules and regulations by secretary of administration. The secretary of administration shall adopt such rules and regulations as may be necessary for the proper administration of this act and the act of which this act is amendatory.

History: L. 1976, ch. 401, § 5; July 1.



75-1267 Acquisition and maintenance of copies of project documents; project claims referred to secretary of administration; resolution of claims; referrals to attorney general; annual report; access to documents relating to correctional facilities and other secured areas.

75-1267. Acquisition and maintenance of copies of project documents; project claims referred to secretary of administration; resolution of claims; referrals to attorney general; annual report; access to documents relating to correctional facilities and other secured areas. (a) The secretary of administration shall obtain and maintain copies of all drawings, specifications, contracts, change orders, field orders, warranties and other documents relating to all capital improvement projects for the construction of buildings or for major repairs or improvements to buildings for state agencies. It is the responsibility of the secretary of administration to prepare all of the necessary documentation to support claims by the state against any project architect, engineer, land surveyor, contractor, manufacturer, supplier or other person regarding any such capital improvement project.

(b) It is the responsibility of each state agency for which such a capital improvement project was completed to initially refer all claims on behalf of the state arising from the project to the secretary of administration. The secretary of administration shall attempt to attain an informal or formal resolution of all such claims in a manner satisfactory to the interests of the state. Failing such a resolution, the secretary of administration shall refer and the state agency for which the project was completed may refer all such claims to the attorney general for action. Written notice of each such referral to the attorney general shall be given to the governor by the secretary of administration and the state agency making such referral. Upon each such referral, the attorney general shall institute and prosecute all appropriate legal proceedings regarding such claims.

(c) On or before November 15 each year, the secretary of administration shall report to the joint committee on state building construction as to the nature and status of all claims made on behalf of the state arising from state projects for the construction of buildings or major repairs or improvements to buildings which are referred to or acted on by the secretary of administration under this section, and shall include in such report any recommendations deemed appropriate by the secretary of administration.

(d) No document required to be kept and maintained under this section which relates to any correctional institution, as defined by K.S.A. 75-5202, and amendments thereto, or any other facility under the jurisdiction and control of the secretary of corrections or to any secured area or other area where public access is limited, shall be open for public inspection or reproduction under K.S.A. 45-201 and 45-202, and amendments thereto. The secretary of administration may limit reproduction of any other documents required to be kept and maintained under this section which may be used for commercial or similar purposes to the extent deemed appropriate by the secretary in the best interests of the state, except that there shall be no limitation on the reproduction of documents pertaining to buildings on the state or national register of historic places unless inspection of any such document is prohibited by the terms of the preceding sentence.

History: L. 1978, ch. 337, § 26; L. 1983, ch. 297, § 1; L. 2008, ch. 130, § 15; July 1.



75-1268 Architectural, engineering or land surveying services for purposes other than building projects; contracts and procedures; exemption from certain statutes.

75-1268. Architectural, engineering or land surveying services for purposes other than building projects; contracts and procedures; exemption from certain statutes. Whenever architectural, engineering or land surveying services are required by a state agency for any purpose, other than for a specific project for the construction of a building or for major repairs or improvements to a building, the secretary of administration or the state agency may negotiate and enter into a contract with a qualified architect, engineer or land surveyor for the required services. Such contracts shall not be subject to the provisions of K.S.A. 75-3739, and amendments thereto, or to the provisions of the acts contained in K.S.A. 75-1250 to 75-1268, and amendments thereto.

History: L. 1979, ch. 280, § 7; L. 2008, ch. 130, § 16; July 1.



75-1269 Fees for architectural and other services provided by secretary of administration for capital improvements funded from certain state building funds; procedures; definitions; disposition.

75-1269. Fees for architectural and other services provided by secretary of administration for capital improvements funded from certain state building funds; procedures; definitions; disposition. (a) The provisions of this section shall apply to any capital improvement project that is funded from the Kansas educational building fund or state institutions building fund and for which the department of administration will provide architectural services, engineering services or management services.

(b) (1) When in-house architectural design services under K.S.A. 75-1254, and amendments thereto, or in-house engineering design services are provided by the department of administration for any project authorized pursuant to this section the secretary of administration or the secretary's designee shall negotiate a design fee with the state agency for which the project is being constructed. The negotiated design fee shall be fixed in an amount not to exceed the actual costs to the department of administration of providing those services.

(2) The secretary of administration is authorized to fix, charge and collect fees for all other architectural, engineering and management services provided by the department of administration for projects authorized pursuant to this section. The secretary of administration shall use the projected cost of a project, the complexity of a project, the type of construction involved in a project and the level of services provided by the department of administration as factors in establishing the rate or amount of such fees. The state agency for which the project is being constructed shall remit the fees established under this paragraph to the secretary of administration or the secretary's designee according to the following schedule:

(A) For any project with a total estimated cost of less than $3,000,000, the entire fee shall be paid at the time the construction contracts for the project are bid.

(B) For any project with a total estimated cost of $3,000,000 or more, one-half of the fee shall be paid at the time the construction contracts for the project are bid, and the remaining one-half shall be paid when construction of the project is 50% complete.

(c) As used in this section:

(1) "Architectural services" has the meaning ascribed thereto by K.S.A. 75-1251, and amendments thereto;

(2) "engineering services" has the meaning ascribed thereto by K.S.A. 75-5802, and amendments thereto; and

(3) "management services" means management, consultation, direction, oversight, inspection and other services performed by the secretary of administration under K.S.A. 75-1250 to 75-1268, inclusive, 75-3740 to 75-3742, inclusive, 75-3783 to 75-3785, inclusive, and 75-5801 to 75-5807, inclusive, and any amendments to such statutes.

(d) All moneys received by the secretary of administration under this section shall be credited to the architectural services recovery fund, which is hereby created in the state treasury. All expenditures from the architectural services recovery fund shall be for operating expenditures of the department of administration in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of administration or by a person or persons designated by the secretary.

History: L. 1983, ch. 268, § 1; L. 1985, ch. 272, § 2; L. 1985, ch. 272, § 3; L. 2005, ch. 177, § 2; L. 2008, ch. 130, § 17; July 1.



75-1270 Same; exceptions.

75-1270. Same; exceptions. No fee shall be charged or collected under K.S.A. 75-1269 and amendments thereto for the capital improvement project for the new coliseum for Kansas state university, the new human development center at the university of Kansas or the recital hall at Wichita state university.

History: L. 1985, ch. 272, § 1; July 1.






Article 13 STATE BANK COMMISSIONER

75-1304 State bank commissioner; appointment; qualifications; duties.

75-1304. State bank commissioner; appointment; qualifications; duties. (a) The governor shall appoint, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto, a state bank commissioner who shall serve at the pleasure of the governor. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as bank commissioner shall exercise any power, duty or function as bank commissioner until confirmed by the senate.

(b) No person shall be eligible for appointment as commissioner unless such person has at least five years actual experience as an executive officer in a state or national bank located in this state.

(c) The commissioner shall devote the commissioner's time and attention to the business and duties of the office on a full-time basis.

(d) While serving as bank commissioner, the commissioner shall not be an officer, voting director, employee or paid consultant of:

(1) Any state or national bank or bank holding company;

(2) any affiliate of a state or national bank or bank holding company; or

(3) any other entity regulated by the commissioner.

History: L. 1947, ch. 102, § 83; L. 1978, ch. 308, § 71; L. 1981, ch. 299, § 62; L. 1982, ch. 347, § 50; L. 1999, ch. 166, § 1; L. 2008, ch. 121, § 19; July 1.



75-1305 Oaths.

75-1305. Oaths. The commissioner, his or her assistant and examiners, before entering upon the discharge of their duties shall take and subscribe the usual oath of office.

History: L. 1947, ch. 102, § 84; L. 1967, ch. 434, § 52; July 1.



75-1306 Office of state bank commissioner.

75-1306. Office of state bank commissioner. It shall be the duty of the secretary of administration to provide the commissioner with suitable office space at Topeka.

History: L. 1947, ch. 102, § 85; L. 1953, ch. 375, § 69; L. 1978, ch. 330, § 11; July 1.



75-1308 Record of fees and expenses; disposition of moneys received; bank commissioner fee fund.

75-1308. Record of fees and expenses; disposition of moneys received; bank commissioner fee fund. The commissioner shall keep a record of all fees collected by the commissioner, together with a record of all expenses incurred in the administration of programs regulated by the division of banking and in the administration of programs regulated by the division of consumer and mortgage lending. The bank commissioner shall remit all moneys received by or for the commissioner from such fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the bank commissioner fee fund. All expenditures from the bank commissioner fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the bank commissioner or by a person or persons designated by the commissioner.

History: L. 1947, ch. 102, § 94; L. 1973, ch. 50, § 1; L. 1999, ch. 166, § 10; L. 2001, ch. 5, § 366; L. 2004, ch. 22, § 22; L. 2011, ch. 53, § 55; July 1.



75-1309 Abolition of savings and loan department and office of savings and loan commissioner; transfer of powers, duties and functions to office of state bank commissioner.

75-1309. Abolition of savings and loan department and office of savings and loan commissioner; transfer of powers, duties and functions to office of state bank commissioner. The savings and loan department and the office of savings and loan commissioner created by K.S.A. 74-3104 and amendments thereto are hereby abolished on the effective date of this act.  On the effective date of this act, all of the powers, duties and functions of the existing savings and loan department and the existing savings and loan commissioner are hereby transferred to and conferred upon the office of state bank commissioner created by K.S.A. 75-1304 and amendments thereto.

History: L. 1993, ch. 16, § 1; June 18.



75-1310 State bank commissioner successor to all powers, duties and functions of savings and loan commissioner.

75-1310. State bank commissioner successor to all powers, duties and functions of savings and loan commissioner. (a) The state bank commissioner shall be the successor in every way to the powers, duties and functions of the savings and loan commissioner in which the same were vested prior to the effective date of this act.  Every act performed in the exercise of such powers, duties and functions by or under the authority of the state bank commissioner shall be deemed to have the same force and effect as if performed by the savings and loan commissioner in which such powers, duties and functions were vested prior to the effective date of this act.

(b) Whenever the savings and loan department or savings and loan commissioner, or words of like effect, are referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the state bank commissioner.

(c) All orders and directives of the savings and loan department or savings and loan commissioner in existence on the effective date of this act shall continue to be effective and shall be deemed to be orders and directives of the state bank commissioner until revised, amended or nullified pursuant to law.

(d) On and after the effective date of this act, whenever any statute, contract or other document concerns the power or authority of the savings and loan department or savings and loan commissioner, the state bank commissioner shall succeed to such power or authority.

History: L. 1993, ch. 16, § 3; June 18.



75-1311 Transfer of property and records; disposition of conflicts.

75-1311. Transfer of property and records; disposition of conflicts. The state bank commissioner shall succeed to all property, property rights and records which were used for or pertain to the performance of the powers, duties and functions transferred pursuant to this act.  Any conflict as to the proper disposition of property, personnel or records arising under this act shall be determined by the state bank commissioner, whose decision shall be final.

History: L. 1993, ch. 16, § 5; June 18.



75-1312 Rights preserved in legal actions and proceedings.

75-1312. Rights preserved in legal actions and proceedings. (a) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency or program mentioned in this act, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of this act.  The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1993, ch. 16, § 6; June 18.



75-1313 Transfer of all funds to bank commissioner fee fund.

75-1313. Transfer of all funds to bank commissioner fee fund. On the effective date of this act, the balances of all funds appropriated or reappropriated for the savings and loan department, are hereby transferred to the state bank commissioner. The director of accounts and reports shall transfer all moneys in the savings and loan fee fund to the bank commissioner fee fund.  On the effective date of this act, all liabilities of the savings and loan fee fund existing prior to the effective date of this act are imposed on the bank commissioner fee fund.  The savings and loan fee fund is hereby abolished.

History: L. 1993, ch. 16, § 7; L. 1994, ch. 33, § 5; July 1.



75-1314 Abolition of office of consumer credit commissioner; transfer of powers, duties and functions to office of state bank commissioner.

75-1314. Abolition of office of consumer credit commissioner; transfer of powers, duties and functions to office of state bank commissioner. The office of the consumer credit commissioner created by K.S.A. 16-403, and amendments thereto, is hereby abolished.  Except as otherwise provided in this act, all of the powers, duties and functions of the existing consumer credit commissioner are hereby transferred to and conferred and imposed upon the state bank commissioner established by K.S.A. 75-1304, and amendments thereto.

History: L. 1999, ch. 166, § 2; July 1.



75-1315 Succession to powers, duties and functions of consumer credit commissioner by state bank commissioner and deputy commissioner for consumer and mortgage lending; transfer of real property.

75-1315. Succession to powers, duties and functions of consumer credit commissioner by state bank commissioner and deputy commissioner for consumer and mortgage lending; transfer of real property. (a) (1) Except as provided in subsection (2), the state bank commissioner shall be the successor in every way to the powers, duties and functions of the consumer credit commissioner in which the same were vested prior to the effective date of this act.  Every act performed in the exercise of such powers, duties and functions by or under the authority of the state bank commissioner shall be deemed to have the same force and effect as if performed by the consumer credit commissioner in which such powers, duties and functions were vested prior to the effective date of this act.

(2) The deputy commissioner for consumer and mortgage lending shall be the successor in every way to those powers, duties and functions of the consumer credit commissioner concerning the administration of the uniform consumer credit code (K.S.A. 16a-1-101 et seq., and amendments thereto) in which the same were vested prior to the effective date of this act. Every act performed in the exercise of such powers, duties and functions by or under the authority of the deputy commissioner for consumer and mortgage lending shall be deemed to have the same force and effect as if performed by the consumer credit commissioner in which such powers, duties and functions were vested prior to the effective date of this act.

(b) (1) Except as provided in subsection (2), whenever the consumer credit commissioner, or words of like effect, are referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the state bank commissioner.

(2) Whenever the consumer credit commissioner, or words of like effect, are referred to or designated by a statute, contract or other document concerning the administration of the uniform consumer credit code (K.S.A. 16a-1-101 et seq., and amendments thereto) such reference or designation shall be deemed to apply to the deputy commissioner for consumer and mortgage lending.

(c) (1) Except as provided in subsection (2), all orders and directives of the consumer credit commissioner in existence on the effective date of this act shall continue to be effective and shall be deemed to be orders and directives of the state bank commissioner until revised, amended or nullified pursuant to law.

(2) All orders and directives of the consumer credit commissioner concerning the administration of the uniform consumer credit code (K.S.A. 16a-1-101 et seq., and amendments thereto) in existence on the effective date of this act shall continue to be effective and shall be deemed to be orders and directives of the deputy commissioner for consumer and mortgage lending until revised, amended or nullified pursuant to law.

(d) (1) Except as provided in subsection (2), all rules and regulations of the consumer credit commissioner, in existence on the effective date of this act shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the state bank commissioner until revised, amended, revoked or nullified pursuant to law.

(2) All rules and regulations of the consumer credit commissioner concerning the administration of the uniform consumer credit code (K.S.A. 16a-1-101 et seq., and amendments thereto) in existence on the effective date of this act shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the deputy commissioner for consumer and mortgage lending until revised, amended, revoked or nullified pursuant to law.

(e) The state bank commissioner shall succeed to whatever right, title or interest the consumer credit commissioner has acquired in any real property in this state, and the state bank commissioner shall hold the same for and in the name of the state of Kansas.

(f) (1) Except as provided in subsection (2), on and after the effective date of this act, whenever any statute, contract or other document concerns the power or authority of the consumer credit commissioner, the state bank commissioner shall succeed to such power or authority.

(2) On and after the effective date of this act, whenever any statute, contract or other document concerns the power or authority of the consumer credit commissioner concerning the administration of the uniform consumer credit code (K.S.A. 16a-1-101 et seq., and amendments thereto) the deputy commissioner for consumer and mortgage lending shall succeed to such power or authority.

History: L. 1999, ch. 166, § 3; July 1.



75-1316 Same, transfer of property and records; resolution of conflicts.

75-1316. Same, transfer of property and records; resolution of conflicts. (a) When any conflict arises as to the disposition of any property, power, duty or function or the unexpended balance of any appropriation as a result of any abolition, transfer, attachment or change made by or under authority of this act, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The state bank commissioner shall succeed to all property, property rights and records which were used for or pertain to the performance of the powers, duties and functions transferred to the bank commissioner. The deputy commissioner for consumer and mortgage lending shall succeed to all property, property rights and records which were used for or pertain to the performance of the powers, duties and functions concerning the administration of the uniform consumer credit code (K.S.A. 16a-1-101 et seq., and amendments thereto) transferred to the deputy commissioner for consumer and mortgage lending. Any conflict as to the proper disposition of property or records arising under this section, and resulting from the transfer, attachment or all or part of the powers, duties and functions of the consumer credit commissioner, shall be determined by the governor, whose decision shall be final.

History: L. 1999, ch. 166, § 4; July 1.



75-1317 Rights preserved in legal actions and proceedings.

75-1317. Rights preserved in legal actions and proceedings. (a) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency or program mentioned in this act, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of this act. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1999, ch. 166, § 5; July 1.



75-1318 Transfer of all funds to bank commissioner fee fund; liability for accrued compensation of transferred employees.

75-1318. Transfer of all funds to bank commissioner fee fund; liability for accrued compensation of transferred employees. (a) On the effective date of this act, the balances of all funds appropriated or reappropriated for the consumer credit commissioner are hereby transferred to the state bank commissioner. The director of accounts and reports shall transfer all moneys in the consumer credit fee fund to the bank commissioner fee fund.  On the effective date of this act, all liabilities of the consumer credit fee fund existing prior to the effective date of this act are imposed on the bank commissioner fee fund. The consumer credit fee fund is hereby abolished.

(b) On the effective date of this act, the liability for all accrued compensation or salaries of officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of any state agency or officer transferred by this act, or which becomes a part of the office of the state bank commissioner or the powers, duties and functions of which are transferred to the bank commissioner, shall be assumed and paid by the state bank commissioner.

History: L. 1999, ch. 166, § 6; July 1.



75-1319 Transfer of employees to office of state bank commissioner.

75-1319. Transfer of employees to office of state bank commissioner. On the effective date of this act, officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions involved in the administration of any law administered by the consumer credit commissioner, and who, in the opinion of the state bank commissioner, are necessary to perform the powers, duties and functions involved in the administration of any law administered by the consumer credit commissioner, shall be transferred to, and shall become officers and employees of the bank commissioner.  Any such officer or employee shall retain all retirement benefits and all rights of civil service which had accrued to or vested in such officer or employee prior to the effective date of this act. The service of each such officer and employee so transferred shall be deemed to have been continuous.

History: L. 1999, ch. 166, § 7; July 1.






Article 15 STATE FIRE MARSHAL

75-1503 Vacancy in office.

75-1503. Vacancy in office. While any vacancy shall exist in the office of the state fire marshal or during his or her absence or inability to perform his or her duties, the same shall devolve upon and be performed by the chief deputy state fire marshal.

History: L. 1917, ch. 198, § 3; March 8; R.S. 1923, 75-1503.



75-1505 Records of fires.

75-1505. Records of fires. The state fire marshal shall keep in his or her office a record of all fires occurring in the state, showing the name or names of the owners of personal and real property and the name or names of the occupants of buildings where fires occur, the total amount of insurance carried, the total amount of insurance collected, the total amount of loss to the property owner, together with all the facts, statistics and circumstances, including the origin of the fire, which may be determined by the investigation provided by this act. Such records shall at all times be open to public inspection and such portions of it as the state commissioner of insurance may deem necessary shall be transcribed and forwarded to him or her whenever any such information is requested by him or her.

History: L. 1917, ch. 198, § 6; March 8; R.S. 1923, 75-1505.



75-1506 Full-time work.

75-1506. Full-time work. The state fire marshal shall devote his or her entire time to the duties of his or her office, and the state fire marshal or his or her chief deputy, except when engaged elsewhere in the performance of their duties, shall be at all reasonable times at the office of the state fire marshal, ready for such duties.

History: L. 1917, ch. 198, § 15; March 8; R.S. 1923, 75-1506.



75-1507 Annual report.

75-1507. Annual report. The state fire marshal shall make an annual report to the governor not later than the first day of February of each year of the official actions in the transaction of his or her department.

History: L. 1917, ch. 198, § 17; March 8; R.S. 1923, 75-1507.



75-1508 Taxes on fire insurance business; imposition and purpose; support of state fire marshal, emergency medical services board and fire service training program of university of Kansas.

75-1508. Taxes on fire insurance business; imposition and purpose; support of state fire marshal, emergency medical services board and fire service training program of university of Kansas. (a) For the purpose of maintaining the department of the state fire marshal and the payment of the expenses incident thereto, each fire insurance company doing business in this state shall pay to the commissioner of insurance, on or before March 15 each year, in addition to the taxes, fees and charges now required by law to be paid by it, such levy as may be made by the state fire marshal. The levy shall not be more than .80% for calendar year 2004, and each calendar year thereafter, of a sum equal to the gross cash receipts as premiums of such company on all fire business transacted by it in the state of Kansas during the calendar year next preceding, as shown by its annual statement under oath to the state insurance department.

(b) For the purposes of maintaining the emergency medical services board and the payment of the expenses incident thereto, each fire insurance company doing business in this state shall pay to the commissioner of insurance, on or before March 15 each year, beginning with calendar year 2002 and each calendar year thereafter, in addition to the taxes, fees and charges now required by law to be paid by it, such levy as may be made by the emergency medical services board. The levy shall not be more than .25% of a sum equal to the gross cash receipts as premiums of such company on all fire business transacted by it in the state of Kansas during the calendar year next preceding, as shown by its annual statement to the state insurance department generated by or at the direction of its president and secretary or other chief officers under penalty of K.S.A. 2015 Supp. 21-5824, and amendments thereto.

(c) For the purposes of maintaining the fire service training program of the university of Kansas and the payment of the expenses incident thereto, each fire insurance company doing business in this state shall pay to the commissioner of insurance, on or before March 15 each year, beginning with calendar year 2004, and each calendar year thereafter, in addition to the taxes, fees and charges now required by law to be paid by it, such levy as may be made by the Kansas fire service training commission. The levy shall not be more than .20% of a sum equal to the gross cash receipts as premiums of such company on all fire business transacted by it in the state of Kansas during the calendar year next preceding, as shown by its annual statement under oath to the state insurance department.

(d) The director of the fire service training program of the university of Kansas shall submit a report concerning expenditures and activities of the fire service training program of the university of Kansas to the house committee on appropriations on or before February 1, 2005, and each ensuing year thereafter.

History: R.S. 1923, 75-1508; L. 1939, ch. 297, § 6; L. 1957, ch. 440, § 1; L. 1973, ch. 309, § 41; L. 1983, ch. 277, § 1; L. 2002, ch. 147, § 2; L. 2003, ch. 6, § 1; L. 2004, ch. 49, § 1; L. 2007, ch. 122, § 6; L. 2011, ch. 30, § 273; July 1.



75-1510 Office of state fire marshal established; appointment of state fire marshal; qualifications.

75-1510. Office of state fire marshal established; appointment of state fire marshal; qualifications. There is hereby established the office of state fire marshal. The state fire marshal shall be appointed by the governor and shall serve at the pleasure of the governor. Any person appointed state fire marshal shall be subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as state fire marshal shall exercise any power, duty or function as state fire marshal until confirmed by the senate. Any person appointed as state fire marshal, at the time of appointment, shall have had not less than five years' experience in fire prevention and inspection, safety inspection or investigation, or any combination thereof. The state fire marshal shall maintain an office in the city of Topeka.

History: L. 1939, ch. 297, § 1; L. 1957, ch. 442, § 9; L. 1967, ch. 434, § 53; L. 1978, ch. 341, § 1; L. 1982, ch. 347, § 51; L. 2008, ch. 121, § 20; L. 2012, ch. 92, § 1; July 1.



75-1511 Transfer of jurisdiction, powers and duties.

75-1511. Transfer of jurisdiction, powers and duties. All the jurisdiction, rights, powers, duties and authority now vested in or imposed upon the Kansas state department of inspections and registration or the director thereof which were transferred to said department or the director thereof from the state fire marshal by the provisions of chapter 285 of the Laws of 1933, and including the jurisdiction, rights, powers, duties and authority conferred, imposed and provided in chapter 31, section 72-4605, 75-1503 and 75-1505 to 75-1509, both sections inclusive, of the General Statutes of 1935 and acts amendatory thereof and supplemental thereto are hereby transferred to, vested in and imposed upon the state fire marshal created in this act.

History: L. 1939, ch. 297, § 2; April 17.



75-1513 Acceptance of gifts, grants and donations; disposition.

75-1513. Acceptance of gifts, grants and donations; disposition. The state fire marshal may make application for and accept gifts, grants and donations of property from private persons or from any agency of the state or federal government granted or given for a purpose consistent with performing the state fire marshal's duties as authorized or directed by law. The state fire marshal shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the fire marshal's gratuities fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state fire marshal or by a person or persons designated by the state fire marshal.

History: L. 1973, ch. 338, § 1; L. 2001, ch. 5, § 367; July 1.



75-1514 Same; remittance and disposition of tax proceeds; fire marshal fee fund; emergency medical services board operating fund; fire service training program fund.

75-1514. Same; remittance and disposition of tax proceeds; fire marshal fee fund; emergency medical services board operating fund; fire service training program fund. (a) The commissioner of insurance shall remit all moneys received by the commissioner under subsection (a) of K.S.A. 75-1508, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. The state treasurer shall credit 10% of each such deposit to the state general fund and shall credit the remainder of each such deposit to the fire marshal fee fund.

(b) There is hereby created the fire marshal fee fund in the state treasury. All expenditures from the fire marshal fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state fire marshal or a person or persons designated by the state fire marshal.

(c) The commissioner of insurance shall remit all moneys received by the commissioner under subsection (b) of K.S.A. 75-1508, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the emergency medical services board operating fund.

(d) The commissioner of insurance shall remit all moneys received by the commissioner under subsection (c) of K.S.A. 75-1508, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the fire service training program fund.

History: L. 1983, ch. 278, § 1; L. 1992, ch. 220, § 3; L. 2001, ch. 5, § 368; L. 2002, ch. 147, § 3; L. 2004, ch. 49, § 2; L. 2011, ch. 53, § 56; July 1.



75-1515 Assistant attorney general; appointment and compensation.

75-1515. Assistant attorney general; appointment and compensation. The attorney general shall appoint, with the approval of the state fire marshal, an assistant attorney general who shall be the attorney for the state fire marshal and the office of the state fire marshal.  Such attorney shall receive an annual salary fixed by the attorney general with the approval of the state fire marshal.  Such salary shall be paid from moneys appropriated for the state fire marshal.

History: L. 1990, ch. 136, § 1; July 1.



75-1516 Same; duties.

75-1516. Same; duties. The assistant attorney general appointed under K.S.A. 75-1515 shall be the legal advisor for the office of the state fire marshal. The assistant attorney general appointed under K.S.A. 75-1515 shall appear for and on behalf of the state fire marshal, or any of the deputies of the state fire marshal, in any litigation that may arise in the discharge of the duties of the office of the state fire marshal.

History: L. 1972, ch. 157, § 18; L. 1990, ch. 136, § 2; July 1.



75-1517 Informal dispute resolution procedure regarding deficiencies found in a medical care facility, adult care home, assisted living facility or special hospital.

75-1517. Informal dispute resolution procedure regarding deficiencies found in a medical care facility, adult care home, assisted living facility or special hospital. (a) If, upon inspection for compliance with federal law pursuant to oversight by the centers for medicare and medicaid services of a medical care facility, adult care home, assisted living facility or special hospital by an officer of the state fire marshal, deficiencies are found, such medical care facility, adult care home, assisted living facility or special hospital within 10 calendar days after receipt of the statement of deficiencies, may make a written request to the state fire marshal for informal dispute resolution. The medical care facility, adult care home, assisted living facility or special hospital may make not more than one request for a two-tier informal dispute resolution per inspection to dispute any deficiencies with which such medical care facility, adult care home, assisted living facility or special hospital disagrees, based on the statement of deficiencies and any other materials submitted, except that such medical care facility, adult care home, assisted living facility or special hospital shall have an opportunity to supplement such material prior to a disposition of the claim. The state fire marshal shall hold an informal dispute resolution meeting with such medical care facility, adult care home, assisted living facility or special hospital in person upon request of the medical care facility, adult care home, assisted living facility or special hospital. The first-tier of the informal dispute resolution shall be conducted within 30 days of receipt of the written request from the medical care facility, adult care home, assisted living facility or special hospital. The medical care facility, adult care home, assisted living facility or special hospital shall be notified of the results of the first-tier informal dispute resolution on or before 10 days of the disposition being rendered.

(b) A written request for informal dispute resolution shall:

(1) State the specific deficiencies being disputed;

(2) provide a detailed explanation of the basis for the dispute; and

(3) include any supporting documentation, including any information that was not available at the time of the inspection.

(c) The medical care facility, adult care home, assisted living facility or special hospital may challenge the decision of the first-tier informal dispute resolution and may request completion of the second-tier of informal dispute resolution by a three-person panel appointed by the state fire marshal. No more than one panel member shall be an employee of the state fire marshal, and such member shall not be the person who conducted the first-tier of the informal dispute resolution. At least two panel members shall not be employees of the state fire marshal and shall have suitable expertise to review the disputed deficiency or deficiencies. The second-tier informal dispute resolution shall take place within 30 days of the request by the medical care facility, adult care home, assisted living facility or special hospital. The medical care facility, adult care home, assisted living facility or special hospital shall be notified of the results of the second-tier informal dispute resolution within 10 days of the disposition being rendered.

(d) The state fire marshal may fix, charge and collect a fee from a medical care facility, adult care home, assisted living facility or special hospital requesting a second-tier informal dispute resolution review panel to recover all or part of the costs incurred by state fire marshal for holding such second-tier informal dispute resolution panel under this section that shall not exceed $250.

(e) Any decision or proposed resolution of the informal dispute resolution panel under this section shall be advisory to the state fire marshal.

(f) The state fire marshal shall adopt rules and regulations to implement the provisions of this section.

(g) As used in this section:

(1) "Assisted living facility" shall have the meaning ascribed thereto in K.S.A. 39-923, and amendments thereto;

(2) "medical care facility" shall have the meaning ascribed thereto in K.S.A. 65-425, and amendments thereto;

(3) "adult care home" shall have the meaning ascribed thereto in K.S.A. 39-923, and amendments thereto; and

(4) "special hospital" shall have the meaning ascribed thereto in K.S.A. 65-425, and amendments thereto.

History: L. 2007, ch. 177, § 27; May 17.



75-1518 Regional search and rescue teams; advisory committee; rules and regulations.

75-1518. Regional search and rescue teams; advisory committee; rules and regulations. (a) The state fire marshal may enter into contracts to establish regional search and rescue teams to provide a response to search and rescue incidents.

(b) (1) The state fire marshal shall appoint a search and rescue advisory committee to provide input and assistance to the search and rescue program and act as advisors to the state fire marshal and director of the emergency response division.

(2) The search and rescue advisory committee shall be comprised of one member from each search and rescue region, one representative from the Kansas division of emergency management, one representative from the Kansas national guard/crisis city, one representative from the Kansas fire and rescue training institute and one representative from the Kansas search and rescue dog association.

(3) The committee shall meet periodically as determined by the state fire marshal. Advisory committee members attending committee meetings shall be paid per diem compensation and subsistence allowances, mileage and other reasonable and necessary expenses as provided in K.S.A. 75-3223, and amendments thereto.

(c) The state fire marshal may adopt rules and regulations governing the composition, training requirements, response and operations of the regional search and rescue teams.

History: L. 2015, ch. 50, § 1; May 21.



75-1519 Emergency response fund; expenditures; transfers.

75-1519. Emergency response fund; expenditures; transfers. (a) The hazardous materials emergency fund of the state fire marshal is hereby redesignated as the emergency response fund of the state fire marshal. In addition to any other purposes for which expenditures may be made by the state fire marshal from the moneys appropriated from the emergency response fund, expenditures shall be made by the state fire marshal from the moneys appropriated from the emergency response fund to establish and maintain regional emergency response teams to provide a response to hazardous materials or search and rescue incidents.

(b) In the event the balance of the emergency response fund of the state fire marshal falls below $500,000, the state fire marshal may certify to the director of accounts and reports an amount to be transferred from the fire marshal fee fund to the emergency response fund of the state fire marshal, which amount shall not exceed the amount necessary to bring the balance of the emergency response fund to $500,000. The director of accounts and reports shall transfer the amount certified by the state fire marshal from the fire marshal fee fund to the emergency response fund of the state fire marshal.

History: L. 2015, ch. 50, § 2; May 21.






Article 19 ANIMAL HEALTH COMMISSIONER

75-1901 Animal health commissioner; appointment; qualifications; executive officer of department; Kansas animal health department created.

75-1901. Animal health commissioner; appointment; qualifications; executive officer of department; Kansas animal health department created. An animal health commissioner shall be appointed by the secretary of agriculture and shall serve as the executive officer of the Kansas department of agriculture division of animal health. The person so appointed shall have been actively engaged in one of the major phases of the livestock industry for a period of not less than five years immediately preceding such person's  appointment. Before entering upon the duties of such office, such commissioner shall take and subscribe an oath of office to faithfully and honestly discharge the duties of such office to the best of such commissioner's knowledge and ability, and shall file the same with the secretary of state. The animal health commissioner shall serve at the pleasure of the secretary of agriculture and the animal health board.

History: L. 1905, ch. 495, § 1; L. 1919, ch. 286, § 1; R.S. 1923, 75-1901; L. 1967, ch. 434, § 57; L. 1969, ch. 258, § 4; L. 2012, ch. 140, § 115; July 1.

Livestock commissioner and animal health department moved to department of agriculture, see also 74-5,119 through 74-5,125.



75-1903 Commissioner and livestock sanitary commissioner means animal health commissioner; livestock commission and commission means Kansas animal health board.

75-1903. Commissioner and livestock sanitary commissioner means animal health commissioner; livestock commission and commission means Kansas animal health board. (a) Whenever in any of the statutes of this state the term "livestock sanitary commissioner" is used, or the term "commissioner" is used to refer to the livestock sanitary commissioner, such terms shall be construed to mean the animal health commissioner appointed by the secretary of agriculture pursuant to K.S.A. 74-5,119, and amendments thereto.

(b) Whenever in any of the statutes of this state the terms "Kansas livestock commission" or "livestock commission" are used, or the term "commission" is used to refer to the Kansas livestock commission, such terms shall be construed to mean the Kansas animal health board created in K.S.A. 74-4001, and amendments thereto.

History: L. 1969, ch. 258, § 7; L. 2012, ch. 140, § 116; July 1.






Article 21 EXECUTIVE COUNCIL

75-2110 Acceptance of real estate and improvements located at 801 Harrison street, Topeka.

75-2110. Acceptance of real estate and improvements located at 801 Harrison street, Topeka. L. 1937, ch. 336, § 1, included by reference. [The Governor authorized to accept certain property located in Topeka for the state of Kansas.]

History: L. 1937, ch. 336, § 1; March 30.



75-2125 Sale of certain land owned by state located in Shawnee county.

75-2125 to 75-2129. Sale of certain land owned by state located in Shawnee county. L. 1951, ch. 458, §§ 1 to 5, included by reference. [State executive council (now abolished) authorized and directed to sell a tract of land owned by the state located in Shawnee county.]

History: L. 1951, ch. 458, §§ 1 to 5; March 26.



75-2129a Sale of certain land owned by state located in Shawnee county.

75-2129a to 75-2129e. Sale of certain land owned by state located in Shawnee county. L. 1959, ch. 343, §§ 1 to 5, included by reference. [State executive council (now abolished) and state highway commission (now abolished) authorized to sell a tract of land owned by the state located in Shawnee county.]

History: L. 1959, ch. 343, §§ 1 to 5; June 30.



75-2129f Sale of certain land in Shawnee county.

75-2129f to 75-2129j. Sale of certain land in Shawnee county. L. 1965, ch. 471, §§ 1 to 5, included by reference. [The state executive council (now abolished) directed to sell a tract of land located in Shawnee county to Goodyear Tire and Rubber Company and provides for disposition of proceeds from sale.]

History: L. 1965, ch. 471, §§ 1 to 5; June 30.



75-2130 Granting certain easements for rights-of-way by state agencies; definitions.

75-2130. Granting certain easements for rights-of-way by state agencies; definitions. The following terms or words as used in this act shall be defined to mean as follows:

(a) "Lands belonging to the state of Kansas" shall mean any lands, the title to which is in the state, or any lands which have been granted, devised or bequeathed to any state board, agency, authority, commission or institution, or any lands which have been granted, devised or bequeathed to the state of Kansas for the use and benefit of any state board, agency, authority, commission or institution.

(b) "Quasi-municipal corporation" shall mean any county, township, school district, drainage district, sewer district, water district, watershed district, hospital district or any similar subdivision of government created by the laws of this state which provides or furnishes any public service to the people of the state of Kansas or to any segment of said people who may live within the boundaries of such governmental subdivision.

(c) "Public utility" shall mean any business or enterprise providing or furnishing directly or indirectly any commodity or service to the public, the operation of which business or enterprise is so closely and intimately related to the public or any substantial part of any community as to make the welfare of the public or a substantial part thereof dependent on the proper conduct of such business or enterprise.

History: L. 1955, ch. 298, § 1; June 30.



75-2131 State-owned land; granting of certain easements.

75-2131. State-owned land; granting of certain easements. Any agency head, as defined in K.S.A 75-3208, and amendments thereto, or the governing body of any state board or agency having custody and control of any land belonging to the state of Kansas, with or without receiving consideration therefor, may grant or convey right-of-way easements across, over, upon or under any such state land to any municipal corporation, quasi-municipal corporation, the secretary of transportation or to any person, firm or corporation owning or operating any public utility. Such easements may include rights for municipal parking, playground or other municipal uses and rights of ingress or egress for the purpose of constructing, maintaining or removing any pipeline, power line, sewer or other public utility installation or any equipment or appurtenances necessary to the operation thereof. Any such easement, before becoming operative, shall be submitted to the attorney general for approval as to form.

History: L. 1955, ch. 298, § 2; L. 1959, ch. 333, § 1; L. 1963, ch. 421, § 1; L. 1972, ch. 332, § 48; L. 1975, ch. 427, §245; L. 1978, ch. 336, § 21; L. 1988, ch. 333, § 1; July 1.



75-2132 Same; requirements by secretary of administration.

75-2132. Same; requirements by secretary of administration. The secretary of administration may, as a prerequisite to the approval of any such easement, make such requirements as are in the discretion of the secretary necessary to safeguard the public interest and to protect the use, present or future, of such state lands, together with any improvements thereon.

History: L. 1955, ch. 298, § 3; L. 1972, ch. 332, §49; L. 1978, ch. 336, § 22; July 1.



75-2133 Same; termination of easement, when; conveyance or assignment.

75-2133. Same; termination of easement, when; conveyance or assignment. If at any time the grantee of any such easement shall abandon said easement or attempt to devote said easement to a use different from and inconsistent with the use for which such easement was granted, the easement shall automatically terminate: Provided, That the grantee of any such easement may convey or assign such easement to his or her or its successor for the continuation of the use for which said easement was originally granted.

History: L. 1955, ch. 298, § 4; June 30.



75-2134 Same; moneys from easements; use.

75-2134. Same; moneys from easements; use. Any money received in consideration for the granting of an easement pursuant to the provisions of this act shall be deposited with the state treasurer and shall be credited by the state treasurer to the appropriate fund designated by the use for which the land was acquired, and if no such special fund exists, then such moneys shall be deposited by him or her in the state general fund.

History: L. 1955, ch. 298, § 5; June 30.






Article 22 STATE CAPITOL

75-2207 Removal of property from hall of house of representatives.

75-2207. Removal of property from hall of house of representatives.    It shall be deemed a misdemeanor for any person or persons, for any purpose other than the cleaning of the hall of the house of representatives, to remove or cause to be removed from said hall any of the chairs, desks or other furniture, paraphernalia or supplies now in use or hereafter in use belonging to said hall or that may hereafter be installed therein.

History: L. 1909, ch. 123, § 1; March 10; R.S. 1923, 75-2207.



75-2208 Same; penalty.

75-2208. Same; penalty. Any person found guilty of violating K.S.A. 75-2207 shall be deemed guilty of a misdemeanor, and be fined in a sum not less than ten dollars nor more than fifty dollars.

History: L. 1909, ch. 123, § 2; March 10; R.S. 1923, 75-2208.



75-2236 Capitol area planning and development; purpose; inclusion of certain territory; urban renewal.

75-2236. Capitol area planning and development; purpose; inclusion of certain territory; urban renewal. It is declared to be the purpose and policy of the state of Kansas to establish and effectuate a long-range plan of development of the capitol area in the city of Topeka and for that purpose to coordinate planning and construction of buildings which may be needed by the state, and to improve the management of traffic and beautification of landscaping of grounds in the capitol area. The purpose of the plan shall be to enhance and preserve the beauty and dignity of the capitol area and permanently to secure the area from undesirable commercial and industrial encroachment. The following described area is a portion of the state capitol area as that term is used in this act:

Beginning at the northeast corner of tenth street and Jackson street; thence west along the north side of tenth street, extended, to the northwest corner of tenth street and Topeka avenue; thence south along the west side of Topeka avenue, extended, to the southwest corner of twelfth street and Topeka avenue; thence east along the south side of twelfth street, extended, to the southeast corner of the intersection of Huntoon street and Harrison street; thence northeasterly along the south side of Huntoon street, extended, to the east side of Jackson street; thence northerly along the east side of Jackson, extended, to the point of beginning, in the city of Topeka, Shawnee county, Kansas.

The powers conferred by this act are for public uses and purposes for which public money may be expended. By reason of the major tornado disaster, which occurred June 8, 1966, to Topeka, Kansas, including the above area and the location of the above area to the existing state office building and facilities, portions of the above area should be purchased by the state of Kansas under an urban renewal project to be undertaken by the city of Topeka, and the urban renewal agency of the city of Topeka, under the urban renewal law of Kansas, with federal financial assistance as provided by title I housing act of 1949 as amended.

History: L. 1965, ch. 469, § 1; June 30; L. 1967, ch. 446, § 1; April 5.



75-2237 Capitol area plaza authority; creation; powers and duties; membership; terms of office; vacancies.

75-2237. Capitol area plaza authority; creation; powers and duties; membership; terms of office; vacancies. There is hereby created the capitol area plaza authority, a body politic and corporate, hereinafter referred to as the authority. The authority is hereby constituted a public instrumentality, and the exercise by the authority of the powers conferred on it by this act shall be deemed and held to be the performance of an essential state governmental function. The authority shall be the successor in every way to all of the rights, powers, duties and obligations of the capitol area planning commission.

The authority shall have 13 members who shall be as follows:

(a) One member shall be a member of the house of representatives appointed by the speaker.

(b) One member shall be a senator appointed by the president of the senate.

(c) One member shall be a member of the house of representatives appointed by the minority leader of the house of representatives.

(d) One member shall be a senator appointed by the minority leader of the senate.

(e) One member shall be the secretary of administration.

(f) One member shall be a person representative of the city government of Topeka appointed by the mayor thereof.

(g) One member shall be a person experienced in land use planning appointed by the governor.

(h) One member shall be the judicial administrator of the courts.

(i) The remaining members shall be appointed by the governor and shall have such qualifications as the governor may deem appropriate.

Members serving on the authority ex officio shall serve for terms concurrent with the office each holds. The appointive members shall serve for terms of four years, except that the members of the capitol area planning commission immediately prior to the effective date of this act who were appointed by the governor shall serve as members of the capitol area plaza authority, and any unexpired portions of their respective terms of office as members of the commission shall be included in their terms of office as original members of the authority. Subsequent appointments shall be made as provided for original appointments, and any vacancy in the office of an appointed member shall be filled in the same manner as for original appointments for the unexpired terms. Subject to the provisions of K.S.A. 75-4315c, and amendments thereto, the members of the authority appointed by the governor shall be so selected that all congressional districts of the state are represented on the authority.

History: L. 1965, ch. 469, § 2; L. 1972, ch. 333, §1; L. 1975, ch. 434, § 1; L. 1978, ch. 336, § 23; L. 1992, ch. 262, § 15; L. 2000, ch. 149, § 5; June 1.



75-2237a Capitol area plaza authority attached to department of administration; management functions.

75-2237a. Capitol area plaza authority attached to department of administration; management functions. The capitol area plaza authority created by K.S.A. 75-2237 is hereby attached to the department of administration, and from and after the effective date of this act shall be within the department of administration as a part thereof.  All budgeting, purchasing and related management functions of the capitol area plaza authority shall be administered under the direction and supervision of the secretary of administration.  All vouchers for expenditures and all payrolls of the capitol area plaza authority shall be approved by the chairman of the capitol area plaza authority and the secretary of administration.  The capitol area plaza authority created by K.S.A. 75-2237 is hereby specifically continued in existence, and it shall have powers, functions and duties vested in it by law.

History: L. 1972, ch. 332, § 24; L. 1976, ch. 376, § 1; July 1.



75-2237b Same; authority defined.

75-2237b. Same; authority defined. The term "authority" as used in this act [*] shall mean the capitol area plaza authority established by K.S.A. 75-2237.

History: L. 1972, ch. 334, § 4; July 1.

* "This act" see, also, 75-2238a, 75-2240a, 75-2241a.



75-2238a Same; chairman; meetings; secretary; compensation and expenses of members.

75-2238a. Same; chairman; meetings; secretary; compensation and expenses of members. The governor shall name the chairman of the authority who shall call the first meeting of the authority. The authority shall have at least two (2) regular meetings each year and shall meet at other times on call of the chairman or the governor. Meetings of the authority shall be held in the city of Topeka. The secretary of administration shall be the ex officio secretary of the authority but shall not be a voting member thereof. Members of the capitol area plaza authority attending meetings of such authority, or attending a subcommittee meeting thereof authorized by such authority, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223.

History: L. 1972, ch. 334, § 1; L. 1974, ch. 348, § 88; July 1.



75-2239 Same; assistance and cooperation of state agencies.

75-2239. Same; assistance and cooperation of state agencies. All state agencies, departments and institutions shall cooperate with the authority by providing such assistance as may be necessary for the authority to carry out its duties under this act.

History: L. 1965, ch. 469, § 4; L. 1972, ch. 333, §3; March 28.



75-2240a Same; powers and duties; approval of contracts and documents by attorney general; issuance of bonds.

75-2240a. Same; powers and duties; approval of contracts and documents by attorney general; issuance of bonds. The duties and powers of the capitol area plaza authority are as follows:

(a) The authority shall have the power and capacity of suing and being sued, of contracting and being contracted with and of adopting and using a common seal.

(b) The authority shall have power to employ such persons as may be necessary for the purpose of carrying out the provisions of this act and the provisions of chapter 333 of the Laws of 1972, and may delegate such duties to said persons as the authority may deem proper.

(c) To the extent that the duties of the capitol area planning commission remain unfinished, the authority shall prepare a long-range plan of development of the state capitol area, which area shall be comprised of that area around the state capitol building which is deemed appropriate by the authority for the planning required.

(d) The long-range plan of development shall include a determination of the building, land and parking needs of state agencies in the capitol area.

(e) The long-range plan of development shall make recommendations on the proper use of land in the capitol area.

(f) The long-range plan of development shall make recommendations concerning traffic management, landscaping and beautification in the capitol area.

(g) The long-range plan of development shall include recommendations for implementation thereof.

(h) At the request of the urban renewal agency of the city of Topeka, the authority shall review and make recommendations as to the conformity of any urban renewal plan for the state capitol area with the long-range plan of development of the state capitol area. Such written recommendations shall be filed with the city clerk for the governing body of the city of Topeka within thirty (30) days after receipt of any urban renewal plan for review. Upon receipt of the recommendations of the authority, or if no recommendations are received within thirty (30) days, then without such recommendations, the governing body for the city of Topeka may proceed to review any urban renewal plan and to approve the same in accordance with K.S.A. 17-4747.

(i) The secretary of administration shall make and execute for and on behalf of the state of Kansas, all required documents, cooperation agreements and contracts with the city of Topeka, the urban renewal agency of the city of Topeka, and the United States of America, respecting the purchase of real estate within the state capitol area by the state of Kansas and its obligation to pay the fair use value thereof, as defined by K.S.A. 17-4750, and to provide one-third (1/3) of the net project cost therefor, as defined by section 110 (f), title I housing act of 1949, as amended, all of which shall in no event exceed two million five hundred thousand dollars ($2,500,000).

(j) After approval of said urban renewal plan, as provided by this act and by K.S.A. 17-4750, the state of Kansas shall acquire by purchase from the urban renewal agency of the city of Topeka, the real estate designated to be acquired and redeveloped by the state of Kansas in the urban renewal plan for all or a portion of the state capitol area. The abstract of title or policy of title insurance and the deed conveying such real estate to the state of Kansas shall be approved by the attorney general before payment therefor is made. The deed shall name the state of Kansas as grantee and the same shall be recorded in the office of the register of deeds for Shawnee county, Kansas, and thereafter filed in the office of the secretary of state.

(k) All documents, cooperation agreements and contracts to be signed by the secretary of administration under this act for and on behalf of the state of Kansas, shall first be approved as to their legal form and sufficiency by the attorney general prior to being executed by the secretary of administration.

(l) The authority shall have the power to do all things and acts necessary or convenient to carry out the powers granted by law, except that the authority shall have no power at any time or in any manner to pledge the credit or the taxing power of the state within the meaning of section 6 of article 11 of the constitution of the state of Kansas.

(m) The authority is hereby authorized to enter into negotiations with such officers of the city of Topeka and the urban renewal agency thereof as may be appropriate to obtain sufficient assurances from the city and its urban renewal agency concerning a feasible solution to any areas involving joint or overlapping authority such as, but not limited to, widening of streets, relocation of utility lines, determination of proportionate shares of cost to the state and the city for street and utilities changes, off-site service facilities and zoning requirements. The authority shall cause such assurances or agreements as may be received hereunder to be reduced to writing, signed by responsible officers of the city and its urban renewal agency and furnished to the governor, in order that the governor may make appropriate recommendations relating thereto to the legislature.

(n) The authority shall have power to issue bonds for the purpose of acquiring any real estate, or interest therein, located within Shawnee county, or for the purpose of planning, architectural services or other services for the development of or constructing, furnishing and equipping any building, improvement or facility located within said county:Provided, That no such bonds shall be issued until after the authorization thereof by an act of the legislature.

History: L. 1972, ch. 334, § 2; L. 1975, ch. 428, § 7; April 14.



75-2241a Same; report to governor; report, and recommendations of governor to legislature.

75-2241a. Same; report to governor; report, and recommendations of governor to legislature. On or before December 1, 1972, the authority shall make a report to the governor transmitting the long-range plan of development prescribed by K.S.A. 75-2240a, together with a report outlining the work of the authority during such year. A similar report shall be made prior to every regular session of the legislature and interim reports may be made at any time. Upon receiving any such report the governor shall consider the same and submit it, together with his or her comments and recommendations, to the legislative coordinating council and the legislature.

History: L. 1972, ch. 334, § 3; July 1.



75-2242 Same; plan; maintenance and change.

75-2242. Same; plan; maintenance and change. The authority shall maintain the plan in a current state at all times by making additions thereto, modifications and amendments thereof, and shall specify such exceptions as may be deemed desirable either on its own initiative or upon the submission of any request for change in the plan.

History: L. 1965, ch. 469, § 7; L. 1972, ch. 333, §6; March 28.



75-2243a Supreme court chamber declared to possess historical interest; use; preservation.

75-2243a. Supreme court chamber declared to possess historical interest; use; preservation. The supreme court chamber located in the southern portion of the third floor of the state capitol building is hereby declared to possess unusual historical interest.

In assigning the use of the space and facilities within the supreme court chamber as authorized and provided by K.S.A. 75-3765a, and amendments thereto, and in providing for the improvement, maintenance, repair and upkeep of such chamber as provided by K.S.A. 75-3763, and amendments thereto, the legislative coordinating council shall maintain and preserve the historic French Renaissance architecture, the hand-carved oak paneling and the general decor of the chamber, including the court bench, furniture, pictures and such other items as may be left by the supreme court in its move to its new quarters.

History: L. 1978, ch. 106, § 1; July 1.



75-2249 Sculpture to be placed atop state capitol; financing cost of acquisition and placement; state capitol dome sculpture fund.

75-2249. Sculpture to be placed atop state capitol; financing cost of acquisition and placement; state capitol dome sculpture fund. (a) The director of architectural services shall cause a work of sculpture, selected in the manner prescribed by this section prior to its amendment by this act, to be placed atop the state capitol.

(b) The Kansas creative arts industries commission is hereby authorized to receive any grants, gifts, contributions or bequests made for the purpose of financing the cost of acquiring and placing atop the state capitol the work of sculpture selected pursuant to this section prior to its amendment by this act. There is hereby established in the state treasury the state capitol dome sculpture fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the Kansas creative arts industries commission.

History: L. 1984, ch. 327, § 1; L. 1988, ch. 301, § 23; L. 1992, ch. 192, § 14; L. 2012, ch. 111, § 9; July 1.



75-2250 Memorial to law enforcement officers losing lives in service of state; location; design; names of officers; finance of cost; memorial fund, expenditures, sources.

75-2250. Memorial to law enforcement officers losing lives in service of state; location; design; names of officers; finance of cost; memorial fund, expenditures, sources. (a) There shall be placed on the grounds of the state capitol a memorial to law enforcement officers who have lost their lives in the line of duty in the service of the state. Such memorial shall be located northeast of the state capitol at a site to be selected by the director of architectural services. Such memorial shall be constructed in accordance with the design and architectural drawings approved by the director of architectural services. The memorial shall be of such a design that the names of the officers to be honored, both past and future, may be inscribed thereon. The director of architectural services shall annually cause the name or names of any law enforcement officer or officers who have lost their lives in the line of duty in the service of the state to be inscribed upon the memorial.

(b) It shall be the duty of the director of the Kansas bureau of investigation on or before the 15th day of March of each year to notify the secretary of the state historical society of the name or names of any officers who lost their lives in the line of duty during the preceding calendar year. The secretary shall assemble the necessary information regarding any such officer or officers and report the same to the director of architectural services.

(c) The secretary of the state historical society is hereby authorized to receive any grants, gifts, contributions or bequests made for the purpose of financing the construction of such memorial or for its upkeep and the addition of names thereto and to expend the same for the purpose for which received. The secretary of the state historical society shall remit all moneys so received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the law enforcement memorial fund.

(d) There is hereby established in the state treasury the law enforcement memorial fund. Expenditures from the fund may be made for the purposes of constructing, updating and repairing such memorial, for other purposes related to memorializing and honoring law enforcement officers of Kansas and for such purposes as may be specified with regard to any grant, gift, contribution or bequest. All such expenditures shall be authorized by the law enforcement officers memorial advisory committee and made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the state historical society, or the secretary's designee.

(e) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the law enforcement memorial fund interest earnings based on:

(1) The average daily balance of moneys in the law enforcement memorial fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 1984, ch. 309, § 1; L. 1989, ch. 262, § 2; L. 1992, ch. 272, § 12; L. 1996, ch. 253, § 28; L. 2001, ch. 5, § 369; July 1.



75-2251 Law enforcement officers memorial advisory committee; establishment; composition; duties; organization; meetings.

75-2251. Law enforcement officers memorial advisory committee; establishment; composition; duties; organization; meetings. (a) There is hereby established the law enforcement officers memorial advisory committee which shall be composed of 10 members as follows:

(1) A representative of the Kansas peace officers association, appointed by the governor;

(2) a representative of the Kansas chiefs of police, appointed by the governor;

(3) a representative of the Kansas fraternal order of police, appointed by the governor;

(4) a representative of the Kansas state troopers association, appointed by the governor;

(5) a representative of the Kansas sheriffs' association, appointed by the governor;

(6) the director of the Kansas bureau of investigation, or the director's designee;

(7) the superintendent of the Kansas highway patrol, or the superintendent's designee;

(8) the attorney general, or the attorney general's designee;

(9) the secretary of the state historical society, or the secretary's designee; and

(10) the secretary of corrections, or the secretary's designee.

(b) With regard to a member to be appointed by the governor as representative of the Kansas peace officers association, the Kansas chiefs of police, the Kansas fraternal order of police, the Kansas state troopers association or the Kansas sheriffs' association, the association or group to be represented may submit a list of at least three names for consideration by the governor in making the appointment. The governor shall consider each such list if timely submitted and may appoint from among those listed.

(c) The law enforcement officers memorial advisory committee shall be advisory to the director of architectural services and the secretary of the state historical society with regard to matters concerning the memorial to law enforcement officers on the state capitol grounds. The advisory committee may also make recommendations to the governor and the legislature regarding appropriate activities memorializing or commemorating the services of law enforcement officers in Kansas. The advisory committee may solicit grants, gifts, contributions and bequests for the memorial and shall remit all moneys so received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the law enforcement memorial fund.

(d) The members of the advisory committee shall organize annually by electing a chairperson and vice-chairperson. The advisory committee shall meet at least once each year upon call of the chairperson. The secretary of the state historical society, or the secretary's designee, shall serve as secretary for the advisory committee. Members of the advisory committee appointed by the governor under this section shall serve at the pleasure of the governor.

History: L. 1989, ch. 262, § 1; L. 2001, ch. 5, § 370; July 1.



75-2252 Memorial to veterans; location design; duties of department of administration; selection of architect.

75-2252. Memorial to veterans; location design; duties of department of administration; selection of architect. (a) A memorial to veterans may be placed on the grounds of the statehouse.  If constructed, the memorial shall be located south of the statehouse at a site to be selected by the capitol area plaza authority.  The memorial shall be constructed in accordance with design and architectural drawings reviewed by the division of facilities management and approved by the capitol area plaza authority.  Additions and modifications to the memorial shall be constructed in accordance with design and architectural drawings reviewed by the division of facilities management and approved by the capitol area plaza authority.  The state preservation officer shall serve in an advisory capacity to the capitol area plaza authority regarding the memorial.

(b) The selection of an architect shall be made by the veterans memorial advisory committee and shall not be subject to the advertising and architectural selection provisions of K.S.A. 75-430a and 75-1250et seq., and amendments thereto.  The construction of the project shall be competitively bid pursuant to applicable statutes or regulations in effect at that time.

History: L. 1994, ch. 165, § 1; April 21.



75-2253 Same; advisory committee, establishment, composition, duties and meetings.

75-2253. Same; advisory committee, establishment, composition, duties and meetings. (a) There is hereby established the veterans memorial advisory committee which shall be composed of nine members as follows:

(1) Eight representatives of veterans organizations each appointed by the governor, with no more than two representatives selected from a single veterans organization; and

(2) the secretary of administration, or the secretary's designee.

(b) Each veterans organization may submit a list of at least three names for consideration by the governor in making an appointment. The governor shall consider each such list if timely submitted and may appoint from among those listed.

(c) The veterans memorial advisory committee shall serve in an advisory role to the secretary of administration and the capitol area plaza authority with regard to matters concerning memorials to veterans on the statehouse grounds.  The veterans memorial advisory committee may also make recommendations to the governor and legislature regarding appropriate activities memorializing or commemorating veterans. The advisory committee may solicit grants, gifts, contributions and bequests for the memorial and shall remit all moneys so received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the veterans memorial fund.

(d) The members of the advisory committee shall organize annually by electing a chairperson and vice-chairperson.  The advisory committee shall meet at least once each year upon call of the chairperson.  The secretary of administration, or the secretary's designee, shall serve as secretary for the advisory committee.  Members of the advisory committee appointed by the governor under this section shall serve at the pleasure of the governor.

History: L. 1994, ch. 165, § 2; L. 1994, ch. 163, § 2; L. 2001, ch. 5, § 371; July 1.



75-2254 Same; financing; veterans memorial fund; expenditures; interest.

75-2254. Same; financing; veterans memorial fund; expenditures; interest. (a) The secretary of administration is hereby authorized to receive grants, gifts, contributions or bequests made for the purpose of financing the construction and maintenance of memorials to veterans which are located on the grounds of the statehouse. The secretary of administration shall remit all moneys so received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the veterans memorial fund.

(b) There is hereby established in the state treasury the veterans memorial fund. Expenditures from the fund may be made for the purposes of constructing, updating and repairing the memorials to veterans which are located on the grounds of the statehouse, for other purposes related to memorializing and honoring veterans and for such other purposes as may be specified with regard to any grant, gift, contribution or bequest. All such expenditures shall be authorized by the veterans memorial advisory committee and made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of administration or the secretary's designee. No public funds shall be used to construct or maintain the veterans memorial authorized by K.S.A. 75-2252, and amendments thereto, or the veterans memorial authorized by K.S.A. 75-2255, and amendments thereto. Construction of the veterans memorial authorized by K.S.A. 75-2252, and amendments thereto, shall not commence until the veterans memorial fund contains sufficient funds to complete the construction and to repair reasonably foreseeable damage to such memorial. Construction of the veterans memorial authorized by K.S.A. 75-2255, and amendments thereto, shall not commence until the veterans memorial fund contains sufficient funds to complete the construction and to repair reasonably foreseeable damage to such memorial.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the veterans memorial fund interest earnings based on:

(1) The average daily balance of moneys in the veterans memorial fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 1994, ch. 165, § 3; L. 1994, ch. 163, § 3; L. 1996, ch. 253, § 29; L. 2001, ch. 5, § 372; July 1.



75-2255 Memorial to the Buffalo Soldiers; location; design; duties of department of administration; selection of architect.

75-2255. Memorial to the Buffalo Soldiers; location; design; duties of department of administration; selection of architect. (a) A memorial to veterans of the 9th and 10th cavalry units, which are known as the Buffalo Soldiers, may be placed on the grounds of the statehouse.  If constructed, the memorial authorized by this section shall be located south of the statehouse at a site to be selected by the capitol area plaza authority.  The memorial authorized by this section shall be constructed in accordance with design and architectural drawings reviewed by the division of facilities management of the department of administration and approved by the capitol area plaza authority.  Additions and modifications to the memorial authorized by this section shall be constructed in accordance with design and architectural drawings reviewed by the division of facilities management of the department of administration and approved by the capitol area plaza authority.  The state preservation officer shall serve in an advisory capacity to the capitol area plaza authority regarding the memorial authorized by this section.

(b) The selection of an architect for the memorial authorized by this section shall be made by the veterans memorial advisory committee and shall not be subject to the advertising and architectural selection provisions of K.S.A. 75-430a and 75-1250et seq., and amendments thereto.  The construction of the project for the memorial authorized by this section shall be competitively bid pursuant to applicable statutes or regulations in effect at that time.

History: L. 1994, ch. 163, § 1; April 28.



75-2256 "Ad Astra" sculpture; location; financing; ad astra sculpture fund.

75-2256. "Ad Astra" sculpture; location; financing; ad astra sculpture fund. (a) There may be placed on the grounds of the state capitol a life-size version of the sculpture "Ad Astra," which has been selected pursuant to K.S.A. 75-2249, and amendments thereto, for placement atop the state capitol. If placed on the state capitol grounds, the sculpture shall be located at a site to be selected by the capitol area plaza authority. The sculpture and its pedestal shall conform to design and architectural drawings reviewed by the division of facilities management of the department of administration and approved by the capitol area plaza authority.

(b) The secretary of administration is hereby authorized to receive moneys from any grants, gifts, contributions or bequests made for the purpose of financing the creation, construction or maintenance of the sculpture and its pedestal and to expend such moneys for the purpose for which received. The secretary of administration shall remit all moneys so received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the ad astra sculpture fund. No public moneys shall be expended for the purpose of financing the creation, construction or maintenance of the sculpture or its pedestal.

(c) There is hereby established in the state treasury the ad astra sculpture fund. Expenditures from the fund may be made for the purposes of creating, constructing and maintaining the sculpture and its pedestal and for such purposes as may be specified with regard to any grant, gift, contribution or bequest. All such expenditures shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of administration or the secretary's designee.

(d) On or before the 10th day of the month following the month in which moneys are first credited to the ad astra sculpture fund interest earnings based on: (1) The average daily balance of moneys in the ad astra sculpture fund for the preceding month; and (2) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 1995, ch. 144, § 2; L. 1998, ch. 123, § 4; L. 2001, ch. 5, § 373; July 1.



75-2262 Construction, equipping, furnishing, renovation and repair of capitol; duties of secretary of administration and legislative coordinating council; limitation on expenditures; bonds.

75-2262. Construction, equipping, furnishing, renovation and repair of capitol; duties of secretary of administration and legislative coordinating council; limitation on expenditures; bonds. (a) The secretary of administration jointly with the legislative coordinating council may make expenditures from money available therefor for the construction, equipping, furnishing, renovation, reconstruction and repair of the state capitol. The capital improvement project for the construction, equipping, furnishing, renovation, reconstruction and repair of the state capitol is hereby approved for the secretary of administration jointly with the legislative coordinating council for the purpose of subsection (b) of K.S.A. 74-8905, and amendments thereto, and the authorization of the issuance of bonds by the Kansas development finance authority in accordance with the statute. Expenditures authorized by this section for this capital improvement project shall not exceed $40,000,000 plus all amounts required for costs of any bond issuance, costs of interest on any bond issued or obtained for such capital improvement project and any required reserves for payment of principal and interest on any bond. Bonds issued under this section shall be financed by appropriations from the state general fund.

(b) In addition to other renovations, reconstructions, repairs or improvements and within the funds appropriated and available therefor, the capital improvement project approved by this section may include portions that (1) address issues of health and safety, (2) modernize building systems, including the technology infrastructure, (3) preserve the artistic and historic integrity of the state capitol, specifically regarding works of art, public spaces, building materials, light wells and skylights and the exterior, and (4) utilize and improve space available, including the basement, to increase the functionality of the state capitol as a working capitol.

History: L. 2000, ch. 110, § 1; July 1.



75-2263 Management and investment by the board of trustees of the Kansas public employees retirement system of moneys certified by the state treasurer as equivalent to the aggregate net amount received for unclaimed property; investment standards and objectives; contracts with investment advisors and other consultants, requirements; custody of moneys; definitions.

75-2263. Management and investment by the board of trustees of the Kansas public employees retirement system of moneys certified by the state treasurer as equivalent to the aggregate net amount received for unclaimed property; investment standards and objectives; contracts with investment advisors and other consultants, requirements; custody of moneys; definitions. (a) On and after the effective date of this act, the board of trustees is responsible for the management and investment of that portion of state moneys available for investment by the pooled money investment board that is certified by the state treasurer to the board of trustees as being equivalent to the aggregate net amount received for unclaimed property and shall discharge the board's duties with respect to such moneys solely in the interests of the state general fund and shall invest and reinvest such moneys and acquire, retain, manage, including the exercise of any voting rights and disposal of investments of such moneys within the limitations and according to the powers, duties and purposes as prescribed by this section.

(b) Moneys specified in subsection (a) shall be invested and reinvested to achieve the investment objective which is preservation of such moneys and accordingly providing that the moneys are as productive as possible, subject to the standards set forth in this act. No such moneys shall be invested or reinvested if the sole or primary investment objective is for economic development or social purposes or objectives.

(c) In investing and reinvesting moneys specified in subsection (a) and in acquiring, retaining, managing and disposing of investments of the moneys, the board of trustees shall exercise the judgment, care, skill, prudence and diligence under the circumstances then prevailing, which persons of prudence, discretion and intelligence acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of like character and with like aims by diversifying the investments of the moneys so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so, and not in regard to speculation but in regard to the permanent disposition of similar moneys, considering the probable income as well as the probable safety of their capital.

(d) In the discharge of such management and investment responsibilities the board of trustees may contract for the services of one or more professional investment advisors or other consultants in the management and investment of such moneys and otherwise in the performance of the duties of the board of trustees under this act.

(e) The board of trustees shall require that each person contracted with under subsection (d) to provide services shall obtain commercial insurance which provides for errors and omissions coverage for such person in an amount to be specified by the board of trustees. The amount of such coverage specified by the board of trustees shall be at least the greater of $500,000 or 1% of the funds entrusted to such person up to a maximum of $10,000,000. The board of trustees shall require a person contracted with under subsection (d) to provide services to give a fidelity bond in a penal sum as may be fixed by law or, if not so fixed, as may be fixed by the board of trustees, with corporate surety authorized to do business in this state. Such persons contracted with the board of trustees pursuant to subsection (d) and any persons contracted with such persons to perform the functions specified in subsection (b) shall be deemed to be fiduciary agents of the board of trustees in the performance of contractual obligations.

(f) (1) Subject to the objective set forth in subsection (b) and the standards set forth in subsection (c), the board of trustees shall formulate and adopt policies and objectives for the investment and reinvestment of such moneys and the acquisition, retention, management and disposition of investments of the moneys. Such policies and objectives shall be in writing and shall include:

(A) Specific asset allocation standards and objectives;

(B) establishment of criteria for evaluating the risk versus the potential return on a particular investment; and

(C) a requirement that all investment advisors, and any managers or others with similar duties and responsibilities as investment advisors, shall immediately report all instances of default on investments to the board of trustees and provide such board of trustees with recommendations and options, including, but not limited to, curing the default or withdrawal from the investment.

(2) The board of trustees shall review such policies and objectives, make changes considered necessary or desirable and readopt such policies and objectives on an annual basis.

(g) Except as provided in subsection (d) and this subsection, the custody of such moneys shall remain in the custody of the state treasurer, except that the board of trustees may arrange for the custody of such moneys as it considers advisable with one or more member banks or trust companies of the federal reserve system or with one or more banks in the state of Kansas, or both, to be held in safekeeping by the banks or trust companies for the collection of the principal and interest or other income or of the proceeds of sale. All such moneys shall be considered moneys in the state treasury for purposes of K.S.A. 75-6704, and amendments thereto.

(h) All interest or other income of the investments of the moneys invested under this section, after payment of any management fees, shall be deposited in the state treasury to the credit of the state general fund.

(i) On or after the effective date of this act and periodically thereafter, the state treasurer shall certify to the board of trustees a portion of state moneys available for investment by the pooled money investment board that is equivalent to the aggregate net amount received for unclaimed property. The state treasurer shall transfer the amount certified to the board of trustees.

(j) As used in this section:

(1) "Board of trustees" means the board of trustees of the Kansas public employees retirement system established by K.S.A. 74-4905, and amendments thereto.

(2) "Fiduciary" means a person who, with respect to the moneys invested under this section, is a person who:

(A) Exercises any discretionary authority with respect to administration of the moneys;

(B) exercises any authority to invest or manage such moneys or has any authority or responsibility to do so;

(C) provides investment advice for a fee or other direct or indirect compensation with respect to such moneys or has any authority or responsibility to do so;

(D) provides actuarial, accounting, auditing, consulting, legal or other professional services for a fee or other direct or indirect compensation with respect to such moneys or has any authority or responsibility to do so; or

(E) is a member of the board of trustees or of the staff of the board of trustees.

History: L. 2000, ch. 110, § 2; July 1.



75-2264 Plans for mural in the capitol honoring the 1st Kansas (Colored) Voluntary Infantry regiment.

75-2264. Plans for mural in the capitol honoring the 1st Kansas (Colored) Voluntary Infantry regiment. The Kansas state historical society and the department of administration shall develop plans to place a mural in the capitol honoring the 1st Kansas (Colored) Voluntary Infantry regiment.

History: L. 2000, ch. 110, § 4; L. 2013, ch. 134, § 23; July 1.



75-2265 Grants, gifts or other donations for the statehouse, acceptance by secretary of administration; prior consultation with certain councils and committees; deposit of monetary gifts.

75-2265. Grants, gifts or other donations for the statehouse, acceptance by secretary of administration; prior consultation with certain councils and committees; deposit of monetary gifts. (a) The secretary of administration is hereby authorized to accept on behalf of the state any grants, gifts, contributions, bequests or donations of personal property or money for the purpose of restoring, renovating, furnishing, improving or beautifying the statehouse. Prior to accepting any such grant, gift, contribution, bequest or donation, the secretary may consult with the legislative coordinating council, the statehouse art and history committee, the capitol area plaza authority or any other appropriate advisory committee.

(b) Any moneys donated for the statehouse and received and accepted by the secretary of administration shall be paid to the department of administration and shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of a statehouse account within the state facilities gift fund established by K.S.A. 2015 Supp. 75-3684, and amendments thereto.

History: L. 1999, ch. 33, § 3; L. 2001, ch. 5, § 374; July 1.



75-2267 State capitol building; unique office numbers.

75-2267. State capitol building; unique office numbers. All offices located in the state capitol building shall be required to have unique office numbers.

History: L. 2008, ch. 67, § 3; July 1.



75-2268 Brown v. Board of Education mural in state capitol.

75-2268. Brown v. Board of Education mural in state capitol. (a) The capitol preservation committee shall develop plans to place a mural in the capitol commemorating the United States supreme court decision entered May 17, 1954, in the case of Brown v. Board of Education (347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873).

(b) Except for the costs associated with the preparation and submission of the plans under subsection (a), no public funds shall be used to pay the costs of creating and installing the mural developed under this section.

History: L. 2010, ch. 139, § 1; L. 2013, ch. 134, § 24; July 1.



75-2269 Capitol preservation committee; composition; responsibilities.

75-2269. Capitol preservation committee; composition; responsibilities. (a) There is hereby created a capitol preservation committee which will include the membership of the following:

(1) The statehouse architect;

(2) the executive director of the state historical society;

(3) the director of the Kansas creative arts industries commission;

(4) three members appointed by the governor;

(5) two members appointed by the president of the senate and one member appointed by the minority leader of the senate; and

(6) two members appointed by the speaker of the house of representatives and one member appointed by the minority leader of the house of representatives.

The governor shall appoint the chair of the committee. The committee shall meet at least annually and more often upon call of the chairperson, but no more than four meetings shall be called in any year.

(b) Of the members first appointed to the committee, the following term lengths shall apply:

(1) Two members appointed by the governor shall serve two-year terms, and one member appointed by the governor shall serve a one-year term;

(2) the members appointed by the minority leaders of the senate and the house of representatives shall each serve two-year terms; and

(3) the members appointed by the president of the senate and the speaker of the house of representatives shall each serve one-year terms.

Successors to such members shall serve two-year terms.

(c) The committee shall have the following responsibilities:

(1) On or after January 1, 2013, approve all proposals for renovation of all areas of the state capitol, the capitol's visitor center and the grounds surrounding the state capitol to insure that the historical beauty of the areas are preserved;

(2) preserve the proper decor of such areas;

(3) assure that any art or artistic displays are historically accurate and have historic significance;

(4) the location and types of temporary displays and revolving displays in the state capitol including the visitor center; and

(5) oversee the reconfiguration or redecoration of committee rooms within the statehouse.

Implementation of the recommendations of the committee shall be the responsibility of the division of legislative administrative services.

(d) Any permanent displays or monuments proposed to be located on the state capitol grounds must be approved by the committee and authorized by the passage of a bill of the state legislature.

(e) The capitol preservation committee shall annually submit to the governor and the legislature a report of its activities and recommendations.

(f) Members of the committee attending meetings of the committee, or attending a subcommittee meeting thereof authorized by the committee, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto, however full-time state employees serving on the committee shall not receive such compensation.

(g) The staff of the legislative research department, the office of the revisor of statutes and the division of legislative administrative services shall provide such assistance as may be requested by the committee and to the extent authorized by the legislative coordinating council.

(h) Committee members may engage in or encourage fund raising activities for the limited purpose of funding committee responsibilities as described in subsection (c).

(i) No member of the committee shall hold a fiduciary interest, either directly or indirectly, in any contract relating to the committee responsibilities as described in subsection (c).

History: L. 2010, ch. 139, § 2; L. 2012, ch. 111, § 10; July 1.






Article 23 SCHOOL-BUILDING BONDS

75-2301b State school-fund commission abolished.

75-2301b. State school-fund commission abolished. The state school-fund commission provided for by K.S.A. 75-2301 is hereby abolished.

History: L. 1974, ch. 294, § 12; July 1.



75-2315 Modification of bond limitations.

75-2315. Modification of bond limitations. The limitations imposed by law upon school districts for the purpose of purchasing or improving a site or sites, constructing, furnishing, equipping, repairing, remodeling or making additions to buildings necessary for school district purposes, including housing and boarding pupils enrolled in an area vocational school operated under the board of education of the school district, or for the purpose of purchasing school buses may be modified as provided in article 23 of chapter 75 of Kansas Statutes Annotated.

History: L. 1911, ch. 257, § 1; R.S. 1923, 75-2315; L. 1951, ch. 448, § 1; L. 1963, ch. 393, § 29; L. 1974, ch. 294, § 2; L. 1981, ch. 286, § 5; July 1.



75-2316 Same; order authorizing vote; limitation.

75-2316. Same; order authorizing vote; limitation. The state board of education may issue an order authorizing any school district to vote bonds for the purpose of purchasing or improving a site or sites, constructing, furnishing, equipping, repairing, remodeling or making additions to buildings necessary for school district purposes, including housing and boarding pupils enrolled in an area vocational school operated under the board of education of the school district, or purchasing school buses to an amount to be determined by the state board of education, and in addition to, the amount of bonds which the district may be otherwise authorized to issue.

History: L. 1911, ch. 257, § 2; L. 1919, ch. 275, § 1; R.S. 1923, 75-2316; L. 1951, ch. 448, § 2; L. 1963, ch. 393, § 30; L. 1974, ch. 294, § 3; L. 1981, ch. 286, § 6; July 1.



75-2317 Application for additional authority; publication notice; rules and regulations.

75-2317. Application for additional authority; publication notice; rules and regulations. The board of education of any school district may make application upon its own motion to the state board of education for the additional authority provided for in K.S.A. 75-2316, and amendments thereto, and shall make such an application upon being presented with a petition, signed by not less than 51% of the qualified electors of the school district, requesting the making of such an application. Notice of the intention to make such an application shall be given to the electors by a publication in a newspaper of general circulation in the school district, in form to be prescribed by the state board of education. The state board of education may adopt rules and regulations necessary to properly carry out the provisions of this act, including rules in relation to the evidence required in support of the application and the method of furnishing such evidence.

History: L. 1911, ch. 257, § 3; R.S. 1923, 75-2317; L. 1949, ch. 429,§ 1; L. 1951, ch. 448, § 3; L. 1974, ch. 294, § 4; L. 1991, ch. 227, § 2; July 1.



75-2318 Same; review of application; order; election.

75-2318. Same; review of application; order; election. Upon receiving an application under K.S.A. 75-2317, and amendments thereto, the state board of education shall review the application and examine the evidence furnished in support of the application.  After reviewing the application and examining the supportive evidence, the state board of education shall issue an order either granting or denying the application. If the application is approved, the applicant board of education shall request the county election officer to hold an election to vote upon the question of issuing the increased amount of bonds in the manner provided by law.

History: R.S. 1923, 75-2318; L. 1951, ch. 448, § 4; L. 1968, ch. 143, § 6; L. 1974, ch. 294, § 5; L. 1980, ch. 221, § 2; L. 1988, ch. 356, § 298; L. 1989, ch. 283, § 19; L. 1991, ch. 227, § 3; July 1.



75-2319 School district capital improvements; state aid entitlement; determination; amount; payments; applicability.

75-2319. School district capital improvements; state aid entitlement; determination; amount; payments; applicability. (a) There is hereby established in the state treasury the school district capital improvements fund. The fund shall consist of all amounts transferred thereto under the provisions of subsection (c).

(b) Subject to the provisions of subsection (f), in each school year, each school district which is obligated to make payments from its capital improvements fund shall be entitled to receive payment from the school district capital improvements fund in an amount determined by the state board of education as provided in this subsection.

(1) For general obligation bonds approved for issuance at an election held prior to July 1, 2015, the state board of education shall:

(A) Determine the amount of the assessed valuation per pupil (AVPP) of each school district in the state and round such amount to the nearest $1,000. The rounded amount is the AVPP of a school district for the purposes of this subsection (b)(1);

(B) determine the median AVPP of all school districts;

(C) prepare a schedule of dollar amounts using the amount of the median AVPP of all school districts as the point of beginning. The schedule of dollar amounts shall range upward in equal $1,000 intervals from the point of beginning to and including an amount that is equal to the amount of the AVPP of the school district with the highest AVPP of all school districts and shall range downward in equal $1,000 intervals from the point of beginning to and including an amount that is equal to the amount of the AVPP of the school district with the lowest AVPP of all school districts;

(D) determine a state aid percentage factor for each school district by assigning a state aid computation percentage to the amount of the median AVPP shown on the schedule, decreasing the state aid computation percentage assigned to the amount of the median AVPP by one percentage point for each $1,000 interval above the amount of the median AVPP, and increasing the state aid computation percentage assigned to the amount of the median AVPP by one percentage point for each $1,000 interval below the amount of the median AVPP. Except as provided by K.S.A. 2015 Supp. 75-2319c, and amendments thereto, the state aid percentage factor of a school district is the percentage assigned to the schedule amount that is equal to the amount of the AVPP of the school district. The state aid percentage factor of a school district shall not exceed 100%. The state aid computation percentage is 25%;

(E) determine the amount of payments that a school district is obligated to make from its bond and interest fund attributable to general obligation bonds approved for issuance at an election held prior to July 1, 2015; and

(F) multiply the amount determined under subsection (b)(1)(E) by the applicable state aid percentage factor.

(2) For general obligation bonds approved for issuance at an election held on or after July 1, 2015, but prior to July 1, 2017, the state board of education shall:

(A) Determine the amount of the AVPP of each school district in the state and round such amount to the nearest $1,000. The rounded amount is the AVPP of a school district for the purposes of this subsection (b)(2);

(B) prepare a schedule of dollar amounts using the amount of the AVPP of the school district with the lowest AVPP of all school districts as the point of beginning. The schedule of dollar amounts shall range upward in equal $1,000 intervals from the point of beginning to and including an amount that is equal to the amount of the AVPP of the school district with the highest AVPP of all school districts;

(C) determine a state aid percentage factor for each school district by assigning a state aid computation percentage to the amount of the lowest AVPP shown on the schedule and decreasing the state aid computation percentage assigned to the amount of the lowest AVPP by one percentage point for each $1,000 interval above the amount of the lowest AVPP. Except as provided by K.S.A. 2015 Supp. 75-2319c, and amendments thereto, the state aid percentage factor of a school district is the percentage assigned to the schedule amount that is equal to the amount of the AVPP of the school district. The state aid computation percentage is 75%;

(D) determine the amount of payments that a school district is obligated to make from its bond and interest fund attributable to general obligation bonds approved for issuance at an election held on or after July 1, 2015, but prior to July 1, 2017; and

(E) multiply the amount determined under subsection (b)(2)(D) by the applicable state aid percentage factor.

(3) The sum of the amount determined under subsection (b)(1)(F) and the amount determined under subsection (b)(2)(E) is the amount of payment the school district is entitled to receive from the school district capital improvements fund in the school year.

(c) The state board of education shall certify to the director of accounts and reports the entitlements of school districts determined under the provisions of subsection (b), and an amount equal thereto shall be transferred by the director from the state general fund to the school district capital improvements fund for distribution to school districts. All transfers made in accordance with the provisions of this subsection shall be considered to be demand transfers from the state general fund, except that all such transfers during the fiscal years ending June 30, 2013, June 30, 2014, June 30, 2015, and June 30, 2016, shall be considered to be revenue transfers from the state general fund.

(d) Payments from the school district capital improvements fund shall be distributed to school districts at times determined by the state board of education to be necessary to assist school districts in making scheduled payments pursuant to contractual bond obligations. The state board of education shall certify to the director of accounts and reports the amount due each school district entitled to payment from the fund, and the director of accounts and reports shall draw a warrant on the state treasurer payable to the treasurer of the school district. Upon receipt of the warrant, the treasurer of the school district shall credit the amount thereof to the bond and interest fund of the school district to be used for the purposes of such fund.

(e) The provisions of this section apply only to contractual obligations incurred by school districts pursuant to general obligation bonds issued upon approval of a majority of the qualified electors of the school district voting at an election upon the question of the issuance of such bonds.

History: L. 1992, ch. 284, § 1; L. 1993, ch. 55, § 1; L. 2002, ch. 204, § 160; L. 2003, ch. 138, § 124; L. 2004, ch. 123, § 170; L. 2005, ch. 174, § 179; L. 2006, ch. 197, § 29; L. 2007, ch. 195, § 41; L. 2010, ch. 165, § 145; L. 2011, ch. 118, § 180; L. 2012, ch. 175, § 157; L. 2013, ch. 136, § 269; L. 2015, ch. 4, § 72; L. 2015, ch. 92, § 9; July 1.

Revisor's Note:

Section was amended three times in the 2006 session, see also 75-2319a and 75-2319b.



75-2319c Same; district formed by consolidation or disorganization; state aid percentage factor.

75-2319c. Same; district formed by consolidation or disorganization; state aid percentage factor. (a) Unless the context otherwise requires, as used in this section, "district" means: (1) Any school district formed by consolidation in accordance with article 87 of chapter 72 of the Kansas Statutes Annotated; or (2) any school district formed by disorganization and attachment in accordance with article 73 of chapter 72 of the Kansas Statutes Annotated, and amendments thereto, if all the territory which comprised a disorganized district is attached to a single district.

(b) (1) For the purposes of determining the amount of the payment from the school district capital improvements fund under K.S.A. 75-2319, and amendments thereto, the state board shall determine the state aid percentage factor of each of the former school districts of which the district is composed for the school year prior to the effectuation of the consolidation or attachment.

(2) For the school year in which the consolidation or attachment is effectuated and the next succeeding two school years, the state aid percentage factor of the district shall be the highest state aid percentage factor determined under paragraph (1).

(c) The provisions of this section shall apply to districts which have consolidated or disorganized on and after July 1, 2004.

History: L. 2006, ch. 165, § 6; July 1.



75-2321 Districts with extraordinary declining enrollment; consultation with joint committee on state building construction, when.

75-2321. Districts with extraordinary declining enrollment; consultation with joint committee on state building construction, when. (a) As used in this section:

(1) "School district" or "district" means a school district which has an extraordinary declining enrollment.

(2) "Extraordinary declining enrollment" means an enrollment which has declined during the preceding three school years at a rate of at least 5% per year or by at least 50 pupils per year, whichever is greater.

(3) "Joint committee" means the joint committee on state building construction.

(b) The board of education of any school district shall not authorize the issuance of any bonds for the construction of a new building without having first advised and consulted with the joint committee. Prior to the date of the hearing of the joint committee at which the board is scheduled to appear, the board shall submit any information requested by the joint committee. Following such hearing, the committee shall make a recommendation on the advisability of the proposed issuance of bonds. A copy of the committee's recommendation shall be provided to the school district and to the state board of education within 15 days of the date of the hearing.

(c) If the joint committee recommends against the issuance of any bonds for the construction of a new building and if the district proceeds to issue bonds for such construction, the district shall not be entitled to, and shall not receive, state aid for such bonds under K.S.A. 75-2319, and amendments thereto, unless approved by the state board.

(d) The provisions of this section shall not apply to any district which is not entitled to state aid under K.S.A. 75-2319, and amendments thereto.

History: L. 2006, ch. 197, § 4; July 1.






Article 25 STATE LIBRARY AND LIBRARY SERVICES

75-2525 Stormont medical library; abolished.

75-2525. Stormont medical library; abolished. The Stormont medical library fund and the Stormont library permanent fund are hereby abolished.

History: R.S. 1923, 75-2525; L. 1963, ch. 423, § 2; L. 1996, ch. 2, § 1; July 1.



75-2534 Kansas state library in Topeka; composition; services; chief officer; grants, gifts and donations of money.

75-2534. Kansas state library in Topeka; composition; services; chief officer; grants, gifts and donations of money. (a) There shall be a state library which shall be designated as the Kansas state library which shall be located in Topeka. The state library shall consist of books, pamphlets, papers, pictures, maps, charts and documents of every description now belonging thereto, together with such others as may be acquired by gift, purchase, exchange or otherwise.

(b) The state library shall provide library and informational services to the judicial, legislative and executive branches of the state government and the state library shall also provide extension services to all of the residents of the state.

(c) For the benefit of blind readers of Kansas, the state library may make available books and other reading matter in Braille, talking books or any other medium of reading used by the blind. To this end, the state library is authorized to provide library services for the blind and other handicapped persons through contract, agreement or otherwise with the library of congress or any regional library thereof.

(d) The chief officer of the state library shall be the state librarian.

(e) The state librarian may apply for and receive public or private grants, gifts and donations of money for the state library. All moneys received for grants, gifts and donations shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state library fund.

History: L. 1963, ch. 422, § 1; L. 1981, ch. 299, § 33; L. 1983, ch. 280, § 1; L. 1992, ch. 116, § 41; L. 1998, ch. 24, § 1; L. 2001, ch. 5, § 375; July 1.



75-2535 State librarian; appointment; qualifications.

75-2535. State librarian; appointment; qualifications. The state librarian shall be appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as state librarian shall exercise any power, duty or function as state librarian until confirmed by the senate. Any person appointed as the state librarian shall hold a graduate degree in library science and shall have not less than five years actual experience in library administration. The state librarian shall be in the unclassified service under the Kansas civil service act and shall hold office at the pleasure of the governor.

History: L. 1963, ch. 422, § 2; L. 1975, ch. 435, § 1; L. 1978, ch. 332, § 36; L. 1981, ch. 329, § 1; L. 1982, ch. 347, § 53; L. 2008, ch. 121, § 21; July 1.



75-2536 Same; oath.

75-2536. Same; oath. Before entering upon duties the state librarian shall take the oath of office prescribed by law for public officers.

History: L. 1963, ch. 422, § 3; L. 1967, ch. 434, § 59; July 1.



75-2537 State librarian; duties; assistants; employees.

75-2537. State librarian; duties; assistants; employees. The state librarian shall have the complete management of the state library, including all extension library services or reader services for the blind and other handicapped persons. The state librarian shall employ  a director of reference and such other employees as are required to administer the laws providing for the state library and reference services. Except as otherwise provided by law, all employees of the state librarian shall be within the classified service under the Kansas civil service act. The state librarian may employ student assistants to perform research or other duties prescribed by the state librarian. Each student assistant shall be within the unclassified service under the Kansas civil service act.

History: L. 1963, ch. 422, § 4; L. 1971, ch. 184, § 34; L. 1974, ch. 135, § 15; L. 1977, ch. 187, § 5; L. 1978, ch. 332, § 37; L. 1983, ch. 280, § 2; L. 1985, ch. 273, § 1; July 1.



75-2538 Same; exchanges with other states and governments.

75-2538. Same; exchanges with other states and governments. The state librarian shall have the authority to procure from other states and governments of the United States and foreign countries, societies and institutions, their documents, laws, judicial decisions and publications by exchanging those of this state for them.

History: L. 1963, ch. 422, § 5; L. 1974, ch. 135, §16; July 1, 1975.



75-2539 Same; duties of secretary of state.

75-2539. Same; duties of secretary of state. To enable the librarian to make these exchanges the secretary of state is hereby required to deliver to the librarian as soon as published, sufficient copies of all documents and publications to enable the librarian to supply such exchanges and to fill such other requests as are authorized by law.

History: L. 1963, ch. 422, § 6; L. 1974, ch. 135, §17; July 1, 1975.



75-2540 State librarian; duplicate books, sets or temporary material; exchange, sale or loan; disposition of proceeds.

75-2540. State librarian; duplicate books, sets or temporary material; exchange, sale or loan; disposition of proceeds. The state librarian may exchange, sell or loan indefinitely, duplicate books, sets of works or other duplicate or temporary material and the proceeds from any such sales may be used for miscellaneous library purposes. Any proceeds from sales shall be deposited in the state treasury to the credit of the state library fund. Any exchanges, sales or loans made hereunder shall be exempt from the provisions of K.S.A. 75-3739 to 75-3744, inclusive, and amendments thereto.

History: L. 1963, ch. 422, § 7; L. 1987, ch. 332, § 1; L. 1994, ch. 162, § 2; July 1.



75-2541 Same; labeling and cataloguing of books and material.

75-2541. Same; labeling and cataloguing of books and material. The librarian shall cause each book, pamphlet and document received by the state library to be properly stamped with the words "Kansas state library" and to be classified and catalogued in accordance with approved library methods.

History: L. 1963, ch. 422, § 8; July 1.



75-2542 Same; rules and regulations for government of library and services; local library services.

75-2542. Same; rules and regulations for government of library and services; local library services. The state librarian shall adopt such rules for the government of the library and extension services and for the use of the books and other property thereof as he or she may deem necessary. Under such regulations, the state librarian may loan such books and materials as may be designated for that purpose to any library in the state, or to any community not having an established library, or to any organization or individual conforming to the conditions of said regulations; and such books and other material so loaned shall be changed at suitable intervals subject to such reasonable regulations as may be adopted by said librarian, and in such manner as to secure to the greatest practicable degree the use and enjoyment of such books and other materials to the people of the entire state.

The state librarian may establish area or branch offices and service centers of the state library for the purpose of facilitating local library service. The state librarian shall provide leadership and assistance in the organization and development of local library agencies through field visits, conferences, and institutes, and shall give advice and counsel to libraries, municipalities, organizations or individuals in details of library processes and of management, and may send a staff member to aid in organization or in improvement of library methods. The state librarian may help organize, set up standards for, and advise in the management of county and regional libraries, and may enter into contracts with municipalities and with library boards to effectively execute demonstration libraries or affiliated library systems, and may assume administrative responsibility and control of any contractual projects during any period when state or federal funds are being used to support such projects.

History: L. 1963, ch. 422, § 9; July 1.



75-2544 Same; transfer of powers, duties and jurisdiction from traveling libraries commission to state librarian; books and properties; traveling libraries commission abolished.

75-2544. Same; transfer of powers, duties and jurisdiction from traveling libraries commission to state librarian; books and properties; traveling libraries commission abolished. All of the powers, duties, authority and jurisdiction vested in and imposed upon the traveling libraries commission under article 26 of chapter 75 of the General Statutes of 1949 and acts amendatory thereof are hereby transferred to and conferred upon the state librarian, and the state librarian is hereby authorized, empowered and directed to do all things necessary for the proper exercise thereof. On July 1, 1963, all books, papers, records and all other properties of the traveling libraries commission, including all motor vehicles, and any and all other properties purchased with state funds shall become and be the property of the state librarian and said librarian is hereby authorized to accept such properties for the use of the state library. The Kansas traveling libraries commission is hereby abolished.

History: L. 1963, ch. 422, § 12; July 1.



75-2546 State library of Kansas board; membership; officers; terms; duties; meetings; compensation and allowances.

75-2546. State library of Kansas board; membership; officers; terms; duties; meetings; compensation and allowances. (a) There is hereby created the state library of Kansas board, which shall consist of 14 members as follows:

(1) Seven members shall be professional librarians appointed by the governor. The professional organizations representing the following types of librarians shall each submit a list of three nominees for appointment to the board and the governor shall appoint one member from each such list: (A) Public librarians; (B) school librarians; (C) regents' librarians; (D) community college librarians; (E) private college librarians; (F) regional library systems librarians; and (G) special librarians. It shall be the responsibility of the state librarian to collect the names of nominees from the professional organizations of the librarians and to transmit them to the governor.

(2) Four members shall be appointed by the governor as follows: (A) One member who is a trustee of a public library; (B) two members representing the general public; and (C) one member who shall be a qualified member of the Kansas federation of women's clubs.

(3) Three members shall be members ex officio and shall not be entitled to vote. Such members shall be: (A) The executive officer of the board of regents or the designee of the executive officer; (B) the commissioner of education or the designee of the commissioner; and (C) the state librarian.

(b) Each appointed member of the board shall serve for a term of four years and until a successor is appointed and qualifies except members first appointed to the board shall serve the following terms, as designated by the governor: Three shall serve for terms of four years, three for terms of three years, two for terms of two years and three for terms of one year. The appointed members of the board shall not serve more than two consecutive four-year terms.

(c) It shall be the duty of the governor to make appointments in the manner provided by subsection (a) to fill vacancies on the board as they occur. Any person appointed to a vacancy shall serve for the unexpired term until a successor is appointed and qualifies.

(d) The board shall organize annually by electing a chairperson and a vice-chairperson. The vice-chairperson shall preside at meetings in the absence of the chairperson. The state librarian shall serve as secretary of the board. The board shall meet at least quarterly and at such other times as meetings are called by the secretary.

(e) The board shall:

(1) Advocate for statewide library services and resources, encouraging cooperation among libraries and promoting and encouraging innovative library services;

(2) advise and counsel the state librarian on policies and management and the state library strategic plan;

(3) review and approve the annual plans of regional systems of cooperating libraries;

(4) perform such other duties and functions as provided by law; and

(5) recommend statewide priorities for interlibrary cooperation and resource sharing.

(f) Members of the board attending meetings of the board, or attending a subcommittee meeting thereof authorized by the board, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223, and amendments thereto. Amounts paid under this section shall be paid from appropriations to the state library upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state librarian or a person designated by the state librarian.

History: L. 1963, ch. 422, § 14; L. 1974, ch. 348, § 89; L. 1975, ch. 416, § 19; L. 1983, ch. 281, § 1; L. 2007, ch. 114, § 1; L. 2012, ch. 173, § 3; June 7.



75-2546a Abolishment of state library advisory commission; abolishment of Kansas library network board; powers and duties transferred to state library of Kansas board.

75-2546a. Abolishment of state library advisory commission; abolishment of Kansas library network board; powers and duties transferred to state library of Kansas board. (a) The state library advisory commission established by K.S.A. 75-2546, and amendments thereto, and the Kansas library network board established by K.S.A. 75-2578, and amendments thereto, are hereby abolished. Except as otherwise provided by this act, all powers, duties and functions of the existing commission and board are hereby transferred to and imposed upon the state library of Kansas board.

(b) Except as otherwise provided by this act, the state library of Kansas board shall be the successor in every way to the powers, duties and functions of the state library advisory commission and the Kansas library network board in which the same were vested prior to the effective date of this act. Every act performed in the exercise of such transferred powers, duties and functions by or under the authority of the state library of Kansas board shall be deemed to have the same force and effect as if performed by the state library advisory commission or the Kansas library network board in which the powers, duties and functions were vested prior to the effective date of this act.

(c) Whenever the state library advisory commission or the Kansas library network board, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the state library of Kansas board established by this act.

(d) On the effective date of this act, any officer or employee who was an officer or employee of the state library advisory commission or the Kansas library network board and who immediately prior to the effective date of this act was engaged in the performance of the same or similar powers, duties and functions which are transferred to or imposed upon the state library of Kansas board or the state librarian by this act and who, in the opinion of the state librarian, is necessary to perform such powers, duties and functions shall become an officer or employee of the state librarian and shall retain all retirement benefits which such officer or employee had before the effective date of this act and the officer's or employee's services shall be deemed to have been continuous. Any classified employee so transferred shall retain the employee's status as a classified employee.

(e) The balances of all funds or accounts thereof appropriated or reappropriated for the state library advisory commission or the Kansas library network board are hereby transferred within the state treasury to the state librarian and shall be used only for the purpose for which the appropriation was originally made. Liability for all accrued compensation or salaries of officers and employees who are transferred to the state librarian under this act shall be assumed and paid by the state librarian.

(f) All books, records and other property of the state library advisory commission or the Kansas library network board are hereby transferred to and become the property of the state library of Kansas board.

(g) All rules and regulations of the state library advisory commission or the Kansas library network board in existence on the effective date of this act shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the state library of Kansas board established by this act until revised, amended, revoked or nullified pursuant to law.

(h) All orders and directives of the state library advisory commission or the Kansas library network board in existence on the effective date of this act shall continue to be effective and shall be deemed to be orders and directives of the state library of Kansas board established by this act until revised, amended or nullified pursuant to law.

History: L. 2007, ch. 114, § 2; July 1.



75-2547 Regional systems of cooperating libraries; purpose.

75-2547. Regional systems of cooperating libraries; purpose. The purpose of this act is for the state in cooperation with local libraries to provide adequate library services to all citizens of the state through the regional systems of cooperating libraries herein provided, by use of joint planning and financing of library services to improve existing service, to utilize such federal aid funds as may be available and to extend library service to persons not having the same at this time.

History: L. 1965, ch. 105, § 1; June 30.



75-2548 Same; definitions.

75-2548. Same; definitions. As used in this act, unless the context otherwise requires:

(a) "Board" means the library board of any library established or operating under authority of the laws of Kansas.

(b) "Participating board" or "participating library" means a board or library or district that is cooperating and participating in a regional system of cooperating libraries.

(c) "Regional system of cooperating libraries" means two or more libraries cooperating in a system approved by the state board and officially designated as a regional system of cooperating libraries under this act.

(d) "System board" means the governing board comprised of representatives of libraries in a regional system of cooperating libraries, and which is authorized by this act to direct and plan library service for a regional system to the extent and in the manner provided by this act.

(e) "Library" may include school, community junior college, college or university libraries to the extent authorized by rules and regulations of the state board, but does not include law libraries.

(f) "State board" means the state library of Kansas board.

(g) "System librarian" means a person (not a state officer or employee) who has been certified by the state board as being qualified by education or experience to perform duties as a librarian for a regional system of cooperating libraries, and who shall attend system board meetings but shall not be a voting member thereof.

History: L. 1965, ch. 105, § 2; L. 1968, ch. 214, § 1; L. 2007, ch. 114, § 3; July 1.



75-2549 Same; petition for establishment; contents.

75-2549. Same; petition for establishment; contents. Any one or more boards, may petition the state board for establishment of a regional system of cooperating libraries comprised of territory which includes one or more counties, except territory supporting a library regularly subject to a tax levy of .25 mill or more shall be excluded from the proposed regional system upon request of the governing body of the district making such levy. Such petition shall be prepared in cooperation with the state librarian on forms provided by him or her. Such petition may propose cooperative arrangements with institutions of higher learning. Such petition shall include, but shall not be limited to, the following information:

(a) A statement of purpose for establishment of the proposed system and an outline of the proposed program of the system.

(b) A list of the counties to be included in the proposed regional system of cooperating libraries and any exclusions therefrom.

(c) A list of the participating libraries within the proposed regional system of cooperating libraries, together with the names and addresses of the members of the board of each such library.

(d) Letters or resolutions from each of the boards of participating libraries indicating the interest and attitude of such board toward establishment of the regional system of cooperating libraries.

(e) A list of the current budgets of each participating library showing items for library material and personnel for each such budget.

(f) Indication of local support appropriate to the operation of the proposed regional system of cooperating libraries.

(g) The number of persons to be served by the system, showing those presently within the taxing districts supporting one of the participating libraries, and those persons not within such a district.

(h) Such other information as may be requested by the state librarian.

History: L. 1965, ch. 105, § 3; L. 2007, ch. 114, § 4; July 1.



75-2549a Same; constitute a body corporate and politic; powers and authority.

75-2549a. Same; constitute a body corporate and politic; powers and authority. Each regional system of cooperating libraries established under or governed by the provisions of this act shall constitute a body corporate and politic, possessing the usual powers of a corporation for public purposes and may contract, sue and be sued and acquire, hold and convey real and personal property in accordance with law.

History: L. 1968, ch. 214, § 2; March 26.



75-2549b Same; certain regional systems of cooperating libraries validated.

75-2549b. Same; certain regional systems of cooperating libraries validated. The following regional systems of cooperating libraries are hereby validated and established with names and territory, except territory excluded pursuant to law as specified by the state board, as follows:

Northwest Kansas Library System, comprised of the counties of Trego, Gove, Logan, Wallace, Graham, Sheridan, Thomas, Sherman, Norton, Decatur, Rawlins, and Cheyenne.

Central Kansas Library System, comprised of the counties of Phillips, Rooks, Ellis, Rush, Pawnee, Smith, Osborne, Russell, Barton, Jewell, Mitchell, Lincoln, Ellsworth, Republic, Cloud, Ottawa, and Saline.

North Central Library System, comprised of the counties of Washington, Clay, Dickinson, Marion, Marshall, Riley, Pottawatomie, Geary, Wabaunsee, Morris, Chase, and Lyon.

Southeast Kansas Library System, comprised of the counties of Greenwood, Elk, Chautauqua, Coffey, Woodson, Wilson, Montgomery, Anderson, Allen, Neosho, Labette, Linn, Bourbon, Crawford, and Cherokee.

South Central Kansas Library System, comprised of the counties of Kiowa, Stafford, Pratt, Barber, Rice, McPherson, Reno, Harvey, Kingman, Harper, Sedgwick, Sumner, Butler, and Cowley.

Northeast Kansas Library System, comprised of the counties of Nemaha, Jackson, Shawnee, Osage, Brown, Doniphan, Atchison, Jefferson, Leavenworth, Wyandotte, Douglas, Johnson, Franklin, and Miami.

Southwest Kansas Library System, comprised of the counties of Greeley, Hamilton, Stanton, Morton, Wichita, Kearny, Grant, Stevens, Scott, Lane, Ness, Finney, Hodgeman, Gray, Ford, Haskell, Seward, Meade, Clark, Edwards, and Comanche.

History: L. 1968, ch. 214, § 4; L. 2007, ch. 114, § 5; July 1.



75-2550 Same; system board; membership; powers.

75-2550. Same; system board; membership; powers. The system board shall consist of one or more representatives selected by each of the boards participating in the regional system, and one or more representatives appointed by the governor to represent territory not within the district of participating library board but within the territory of the regional system of cooperating libraries. The petition provided for in K.S.A. 75-2549, and amendments thereto, may propose the number of representatives of each such board, but the determination thereof shall be made by the state board when approving such petition. The state board shall consider any petition presented to it as provided in this act and if it approves such petition it shall adopt a resolution officially designating such particular regional system of cooperating libraries and describing the territory thereof which shall include one or more counties but shall exclude the territory of any taxing district which regularly levies .25 or more mills of tax for the support of a public library upon the request of the governing body of the district making such levy. Any district so excluded may later petition to be added to and included in the regional system of cooperating libraries from which it was excluded and such petition shall be prepared and processed as other petitions provided for by this act. Additional counties may be added to the territory of any regional system of cooperating libraries upon petition by a library board located in such county and such a petition shall be prepared and processed as is provided in this act for initial petitions; except that the prior approval in writing of a petition under this sentence shall be obtained by the petitioning board from the regional board and attached to the petition when submitted to the state board. Within two weeks after receiving notice of approval of a petition provided for under this act the board of each participating library and the governor shall select the number of representatives determined by the state board and shall certify the names and addresses of such representatives to the state librarian. The term of each such representative may be proposed in the petition provided under K.S.A. 75-2549, and amendments thereto, but shall not exceed four years, and the final determination of duration of terms shall be made by the state board at the time of approval of the petition.

Any taxing district which regularly levies .25 mill or more of tax for the support of a public library, and which taxing district has been included in a regional system, may petition to be excluded from the regional system. Such petition shall be made and presented to the state board. The state board shall consider any such petition and if such taxing district meets the requirement for making such a petition and if excluding such taxing district from the regional system will do no manifest harm thereto, the state board may enter its order excluding and detaching such taxing district from the regional system and making such adjustment to the organization of such regional system as may be appropriate to continue the operation of the regional system without interruption.

The system board shall have the authority and power to (1) operate a system of library service to and for participating libraries, (2) the system board may purchase service from a participating library for the benefit of the regional system of cooperating libraries, (3) the system board may contribute to or receive contribution from any participating library, and may receive and utilize any gift of funds or property donated to the regional system of cooperating libraries, (4) the system board may contract with any one or more participating libraries and the board of each participating library is hereby authorized to contract with the system board or with any one or more other boards, but any such contract shall provide that the same shall not take effect until approved by the state librarian, (5) the system board may contract with any other system board or any board, but any such contract shall provide that the same shall not take effect until approved by the state librarian, and (6) employ a system librarian and such other persons as the regional board may find convenient or necessary.

History: L. 1965, ch. 105, § 4; L. 2007, ch. 114, § 6; July 1.



75-2550a Same; selection of an executive board; delegation of legal functions; exception.

75-2550a. Same; selection of an executive board; delegation of legal functions; exception. Subject to rules and regulations of the state board, any system board may provide for the selection of an executive board to which it may delegate any or all of its legal functions except adoption of annual budget.

History: L. 1968, ch. 214, § 3; L. 2007, ch. 114, § 7; July 1.



75-2551 Regional systems of cooperating libraries; finance; cash basis and budget laws applicable; tax levy authorized.

75-2551. Regional systems of cooperating libraries; finance; cash basis and budget laws applicable; tax levy authorized. Federal funds for public library service made available to the state which are administered by the state librarian or state board may be used in support of any one or more regional system of cooperating libraries within the provisions of such federal legislation. The use of funds of any regional system of cooperating libraries shall be established by the system board by contracts with boards of participating libraries, or otherwise.

Participating boards shall have the power and are hereby authorized to pay for services purchased from the system board.

Any funds appropriated by the legislature and administered by the state librarian for the promotion of library services may be used to pay all or part of the expenses and equipment of any regional system of cooperating libraries.

The system board shall be subject to the cash basis and budget laws of the state. The budget of the system board shall be prepared, adopted and published as provided by law and hearing shall be held thereon in the first week of the month of August of each year. The tax levy made pursuant to the budget shall be based upon the certified preliminary abstract of property values submitted to the director of property valuation pursuant to K.S.A. 79-1604, and amendments thereto, and shall be certified to the county clerks of each county in the territory of the regional system of cooperating libraries.

Each system board is hereby authorized to levy not in excess of 3/4 mill of tax to be used for library purposes on all of the taxable property within the boundaries of the regional system of cooperating libraries that is not within a district supporting a library with funds of the district.

History: L. 1965, ch. 105, § 5; L. 1983, ch. 282, § 1; L. 2006, ch. 205, § 7; L. 2007, ch. 114, § 8; July 1.



75-2552 Same; establishment of standards by state board.

75-2552. Same; establishment of standards by state board. The state board shall adopt rules and regulations establishing standards for (1) approval of regional system petitions, (2) review and amendment of regional system plans, (3) certification of system librarians, and (4) such other matters as the state board may deem advisable.

History: L. 1965, ch. 105, § 6; L. 2007, ch. 114, § 9; July 1.



75-2553 Grants-in-aid to libraries act; citation.

75-2553. Grants-in-aid to libraries act; citation. This act may be cited as the state grants-in-aid to libraries act.

History: L. 1974, ch. 381, § 1; July 1.



75-2554 Grants-in-aid to libraries; definitions.

75-2554. Grants-in-aid to libraries; definitions. As used in this act, unless the context clearly indicates a different meaning:

(a) "Local public libraries" mean (1) Kansas libraries operating under the provisions of K.S.A. 12-1215 to 12-1248, inclusive, and amendments thereto; (2) libraries operating under the provisions of K.S.A. 1997 Supp. 12-1260 to 12-1270, inclusive, and amendments thereto; (3) libraries operating under the provisions of K.S.A. 1997 Supp. 12-1276, and amendments thereto; (4) libraries operating under the provisions of K.S.A. 72-1623, and amendments thereto; or (5) municipalities contracting with any library for the furnishing of library services to such municipality pursuant to K.S.A. 12-1230 or 12-1269, and amendments thereto;

(b) "regional libraries" mean the regional systems of libraries heretofore organized and operating under authority of K.S.A. 75-2547 to 75-2552, inclusive, and amendments thereto;

(c) "state library" means the Kansas state library created and operating under authority of K.S.A. 75-2534, and amendments thereto; and

(d) "state librarian" means the state librarian appointed pursuant to K.S.A. 75-2535, and amendments thereto.

History: L. 1974, ch. 381, § 2; L. 1978, ch. 343, § 1; L. 1994, ch. 20, § 1; March 24.



75-2555 Same; apportionment and distribution to eligible libraries; formula.

75-2555. Same; apportionment and distribution to eligible libraries; formula. In accordance with the provisions of appropriation acts, the state librarian shall annually apportion and direct the payment to each of the eligible libraries its pro rata share of the moneys available for grants-in-aid for local public libraries and regional libraries. The amount due each library shall be computed as follows: The total amount in the fund shall be distributed 2/3 to the eligible local public libraries on the basis that the population of each of the eligible local districts bears to the total population of all eligible local public library districts in Kansas; and 1/3 of the total fund shall be distributed to each of the regional libraries in accordance with a formula for such distribution established by rules and regulations of the state librarian, which formula shall apply a base grant of equal size to each regional library system and shall apply the factors of the population of the territory of each regional library system and the square miles of territory of each regional library system.

History: L. 1974, ch. 381, § 3; L. 1974, ch. 382, § 1; L. 1981, ch. 330, § 1; L. 1989, ch. 263, § 1; L. 1994, ch. 162, § 3; July 1.



75-2556 Grants-in-aid to libraries; annual reports of population and tax information; determination of amount of and eligibility for aid; payment dates.

75-2556. Grants-in-aid to libraries; annual reports of population and tax information; determination of amount of and eligibility for aid; payment dates. (a) The state librarian shall determine the amount of the grant-in-aid each eligible local public library is to receive based on the latest population census figures as certified by the division of the budget.

(b) Except as provided by subsection (d), no local public library shall be eligible for any state grants-in-aid if the total amount of the following paragraphs is less than the total amount produced from such sources for the same library for the previous year, based on the information contained in the official annual budgets of municipalities that are filed with the division of accounts and reports in accordance with K.S.A. 79-2930, and amendments thereto:

(1) The amount produced by the local ad valorem tax levies for the current year expenses for such library;

(2) the amount of moneys received from the local ad valorem tax reduction fund for current year expenses for such library;

(3) the amount of moneys received from taxes levied upon motor vehicles under the provisions of K.S.A. 79-5101 et seq., and amendments thereto, for current year expenses for such library; and

(4) the amount of moneys received in the current year from collections of unpaid local ad valorem tax levies for prior year expenses for such library.

(c) Local public library districts in which the assessed valuation decreases shall remain eligible for state grants-in-aid so long as the ad valorem tax mill rate for the support of such library has not been reduced below the mill rate imposed for such purpose for the previous year.

(d) If a local public library fails to qualify for eligibility for any state grants-in-aid under subsection (b), the state librarian shall have the power to continue the eligibility of a local public library for any state grants-in-aid if the state librarian, after evaluation of all the circumstances, determines that the legislative intent for maintenance of local tax levy support for the on-going operations of the library is being met by the library district.

(e) The distribution so determined shall be apportioned and paid on February 15 of each year.

History: L. 1974, ch. 381, § 4; L. 1974, ch. 382, § 2; L. 1981, ch. 330, § 2; L. 1985, ch. 274, § 1; L. 1994, ch. 20, § 2; L. 1998, ch. 24, § 2; July 1.



75-2557 Same; certification by state librarian of amounts payable; duties of director of accounts and reports.

75-2557. Same; certification by state librarian of amounts payable; duties of director of accounts and reports. Annually, on or before February 15, the state librarian shall certify to the director of accounts and reports the amounts payable for the current year to each of the libraries in the state as computed under the provisions of K.S.A. 75-2555, and amendments thereto. The director of accounts and reports shall draw warrants on the moneys available for grants-in-aid for local public libraries and regional libraries as specified by the state librarian pursuant to vouchers approved by the state librarian or the state librarian's designee. The director of accounts and reports shall notify the state treasurer and the state librarian of such action.

History: L. 1974, ch. 381, § 5; L. 1981, ch. 330, § 3; L. 1994, ch. 20, § 3; L. 1998, ch. 24, § 3; July 1.



75-2558 Grants-in-aid to libraries; limitations of expenditures from state aid funds; penalty.

75-2558. Grants-in-aid to libraries; limitations of expenditures from state aid funds; penalty. State funds distributed to a local public library or a regional library as grants-in-aid shall not be expended for construction, repair or debt reduction, but state funds so received by a local public library or a regional library shall be expended or encumbered as authorized during the calendar year received even though not included in any budget of expenditures for such year. Funds expended in violation of this section may thereafter be withheld from later state grants-in-aid to the local public library or the regional library even though such withholding be made in a different fiscal year.

History: L. 1974, ch. 381, § 6; L. 1975, ch. 436, § 1; L. 1988, ch. 335, § 1; L. 1998, ch. 24, § 4; July 1.



75-2559 Same; annual expenditure reports by libraries receiving grants-in-aid.

75-2559. Same; annual expenditure reports by libraries receiving grants-in-aid. Annually, each local public library and each regional library receiving grants-in-aid under this act shall report to the state librarian the manner in which state grants-in-aid received were expended or are encumbered. The report shall cover the period from October 1 of the previous calendar year through September 30 and shall be filed with the state librarian on or before November 1 of each year.

History: L. 1974, ch. 381, § 7; L. 1974, ch. 382, § 3; L. 1981, ch. 330, § 4; L. 1998, ch. 24, § 5; July 1.



75-2560 Same; powers and duties of state librarian; withholding aid; notice of noncompliance with act to director of accounts and reports.

75-2560. Same; powers and duties of state librarian; withholding aid; notice of noncompliance with act to director of accounts and reports. The state librarian is hereby authorized to adopt such rules and regulations as may be necessary to properly administer this act. The state librarian shall review all reports submitted and is authorized to reject any report that he or she finds inaccurate. The state librarian is further authorized to withhold grants-in-aid to any library that fails to comply with this act or the rules and regulations of the state librarian. The state librarian shall apprise the director of accounts and reports of all failures of libraries to comply with the provisions of this act.

History: L. 1974, ch. 381, § 8; July 1.



75-2561 Same; budget requests of state librarian; reports of distributions and expenditures.

75-2561. Same; budget requests of state librarian; reports of distributions and expenditures. The state librarian shall include in his or her annual budget request the estimated amount needed for the succeeding fiscal year for grants-in-aid to libraries of Kansas. This request shall be based on amounts requested by the libraries and amounts reasonably available for such purposes. The legislature may appropriate, credit or transfer funds to the grants-in-aid fund as deemed necessary. At the time of making such annual requests for funds, the state librarian shall report all apportionments and payments of moneys to libraries in accordance with this act during the preceding twelve-month period together with the manner such funds were expended or encumbered.

History: L. 1974, ch. 381, § 9; July 1.



75-2562 Same; acceptance of federal grants or funds by state librarian; distribution; plan by advisory commission; independent application for and receipt of federal funds; effect.

75-2562. Same; acceptance of federal grants or funds by state librarian; distribution; plan by advisory commission; independent application for and receipt of federal funds; effect. The state librarian shall be vested with the authority to apply for and receive any grants or other funds for library purposes, from the federal government or any agency thereof and shall be authorized to enter into any agreement necessary on behalf of the state to receive such grants or funds. All amounts received under this section shall be remitted to the state treasurer in accordance with K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state library fund and shall be distributed in accordance with this act and appropriation acts of the legislature upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state librarian or a person or persons designated by the state librarian. Amounts distributed under this section shall be distributed by the state librarian. Amounts distributed under this section shall be distributed in accordance with any applicable requirements of federal statutes or other federal law, however, to the extent not prohibited by federal statutes or other federal law, such distributions shall be made from time to time in accordance with the formula prescribed in K.S.A. 75-2555, and amendments thereto. The state library of Kansas board established under K.S.A. 75-2546, and amendments thereto, may adopt such plan as is required by federal statutes or other federal law relating to distribution of moneys under this section, and such plan shall be consistent with the requirements of this section to the extent authorized by federal statutes and other federal law. Vouchers approved by the state librarian under this section shall make distribution in accordance with any such plan and the requirements of this section. Nothing in this act shall be deemed to prohibit any local public library from making independent application to any federal agency for federal funds, and such applications by local public libraries are hereby authorized, and any federal funds received exclusively pursuant to such an application by a local public library may be expended without regard to the limitations of this act, and entitlements to grants-in-aid or federal moneys under this act shall not be reduced because of any funds so received.

History: L. 1974, ch. 381, § 10; L. 1974, ch. 382, § 4; L. 2001, ch. 5, § 376; L. 2007, ch. 114, § 10; July 1.



75-2563 Contracts for computerized information and cataloging services; cost system; fees.

75-2563. Contracts for computerized information and cataloging services; cost system; fees. (a) The state librarian may contract with any state agency or institution, any board of trustees of a community college, any board of education of a school district, the governing authority of any nonpublic school or any public library or any regional system of cooperating libraries for computerized information and cataloging services.

(b) The state librarian, with the approval of the director of accounts and reports, shall maintain a cost system in accordance with generally accepted accounting principles.  In accordance with such cost system, the state librarian shall fix, charge and collect fees for such computerized information and cataloging services to recover all or part of the operating expenses incurred therefor.

History: L. 1976, ch. 362, § 1; L. 1987, ch. 332, § 2; L. 1994, ch. 162, § 4; July 1.



75-2565 Definitions.

75-2565. Definitions. As used in this act, the following terms and phrases shall have the meanings respectively ascribed thereto in this section:

(a) "Publication" means any report, pamphlet, book or other materials provided by a state agency for use by the general public;

(b) "state agency" means any state office or officer, department, board, commission, institution, bureau, society or any agency, division or unit within any state office, department, board, commission or other state authority.

History: L. 1976, ch. 358, § 1; July 1.



75-2566 Establishment and operation of publication collection and depository system; duties of state agencies and the state librarian.

75-2566. Establishment and operation of publication collection and depository system; duties of state agencies and the state librarian. (a) The state librarian is hereby authorized and directed to establish, operate and maintain a publication collection and depository system as provided in this act.

(b) Each state agency shall deposit with the Kansas state library and the state historical society one printed copy of any publication issued by such state agency. If more copies are needed, the state librarian shall request the specified quantity.

(c) The state librarian shall forward two copies of all such publications to the library of congress, one copy to the center for research libraries and one or more copies shall be retained permanently in the Kansas state library. Additional copies, as may be prescribed by rule and regulation, may be required for the depository system.

History: L. 1976, ch. 358, § 2; L. 2002, ch. 151, § 10; July 1.



75-2567 Same; powers and duties of state librarian; designation of libraries as complete or selective depositories.

75-2567. Same; powers and duties of state librarian; designation of libraries as complete or selective depositories. (a) The state librarian shall periodically publish and distribute to complete depository libraries, selective depository libraries, state agencies, state officers and members of the Kansas legislature, an official list of state publications with at least an annual cumulation.  Said official list shall provide a record of each agency's publications and shall show, in addition, the author, title, major subject content and other appropriate catalogue information for any such publication.  Annually each state agency shall furnish to the state library a complete list of their publications for the previous year which the state librarian shall use to maintain a permanent record of publications.

(b) To be designated as a complete depository library any Kansas resource library, regional public library, libraries in institutions of higher education or other libraries must contract with the state librarian agreeing at a minimum to provide adequate facilities for the storage and use of any such publication and to render reasonable service without charge to qualified patrons in the use of such publication and to maintain its full collection of such publications indefinitely subject to disposal upon approval by the state librarian.  Any library designated as a complete depository shall receive one copy of every state publication deposited with the Kansas state library.  Any library designated as a selective depository shall receive only copies of publications which such library requests.

History: L. 1976, ch. 358, § 3; July 1.



75-2568 Same; rules and regulations.

75-2568. Same; rules and regulations. The state librarian is hereby authorized to adopt rules and regulations necessary to implement and administer the provisions of this act.

History: L. 1976, ch. 358, § 4; July 1.



75-2572 Expiration of act.

75-2572. Expiration of act. The provisions of K.S.A. 1996 Supp. 75-2569 through 75-2571 shall expire on July 1, 1996.

History: L. 1992, ch. 123, § 4; July 1.



75-2575 Interlibrary cooperation and resource sharing; purpose of act.

75-2575. Interlibrary cooperation and resource sharing; purpose of act. The purpose of this act is to provide for a more orderly process whereby all types of libraries in Kansas may participate in programs of interlibrary cooperation and resource sharing. It is deemed appropriate that there be a state-level coordinating authority for recommending statewide priorities for interlibrary cooperation and resource sharing among all of the various libraries in Kansas.  Cooperative planning and priority recommendation by a state-level organization, which is broadly representative of all of the libraries in the state, can assure an efficient and comprehensive statewide development of library services.

History: L. 1981, ch. 319, § 1; July 1.



75-2576 Same; definitions.

75-2576. Same; definitions. As used in this act, unless the context otherwise requires:

(a) "Board" means the state library of Kansas board created by this act.

(b) "Regional systems of cooperating libraries" means the regional systems of cooperating libraries created under authority of K.S.A. 75-2547 through 75-2552, and amendments thereto.

(c) "Systems librarians" means the chief officers of the regional systems of cooperating libraries.

(d) "Public libraries" means libraries operated under the provisions of K.S.A. 12-1215 through 12-1248, and amendments thereto.

(e) "Public librarians" means the chief officers of the public libraries.

(f) "State library" means the Kansas state library created and operating under authority of K.S.A. 75-2534, and amendments thereto.

(g) "State librarian" means the chief officer thereof, appointed pursuant to K.S.A. 75-2535, and amendments thereto.

(h) "Regents' librarians" means the chief officers of the libraries at institutions operated by the Kansas state board of regents.

(i) "School librarians" means the chief officers of libraries operated by unified school districts.

(j) "Community college librarians" means chief officers of libraries operated by community colleges established pursuant to K.S.A. 71-1401 through 71-1420, and amendments thereto.

(k) "Private college librarians" means chief officers of libraries operated by accredited independent institutions as defined in K.S.A. 72-6107, and amendments thereto, and the chief officer of the library operated by Washburn university of Topeka.

(l) "Special librarians" means the chief officers of all other publicly supported and private libraries, including special purpose libraries and archives located in Kansas.

(m) "Library network" means an organization of types of libraries interconnected to achieve their common purposes through cooperative use of communications, computer technology, library and human resources.

History: L. 1981, ch. 319, § 2; L. 2007, ch. 114, § 11; July 1.



75-2577 Same; function of state library.

75-2577. Same; function of state library. One of the functions of the state library shall be to provide programs of interlibrary cooperation under the direction and supervision of the board.

History: L. 1981, ch. 319, § 3; L. 2007, ch. 114, § 12; July 1.



75-2585 Same; contracts for computerized services; state-level cooperative activities.

75-2585. Same; contracts for computerized services; state-level cooperative activities. The board may contract under K.S.A. 75-2563 when necessary and may make expenditures for state-level cooperative activities.  Such expenditures may include federal funds awarded to the board for programs of interlibrary cooperation and resource sharing.

History: L. 1981, ch. 319, § 11; July 1.



75-2587 Same; participation by unified school districts; costs.

75-2587. Same; participation by unified school districts; costs. The board of education of any unified school district is hereby authorized to participate in the library network created by this act. Any costs involved in such participation shall be chargeable to the general fund of the school district.

History: L. 1981, ch. 319, § 13; July 1.



75-2588 Telecommunications services for inter-library resource sharing, fees; central library materials purchasing activity, fees; library workshops and conferences, fees; state library fund, administration, authorized expenditures; certain receipts, proceeds and other moneys credited to fund.

75-2588. Telecommunications services for inter-library resource sharing, fees; central library materials purchasing activity, fees; library workshops and conferences, fees; state library fund, administration, authorized expenditures; certain receipts, proceeds and other moneys credited to fund. (a) The state librarian may provide telecommunications services through the Kansas agency network to provide inter-library resource sharing information services to local public, academic school and special libraries.  The state librarian shall fix, charge and collect fees for such telecommunication services to recover all or part of the operating expenses incurred for such telecommunications services.

(b) The state librarian may operate a central library materials purchasing activity to centrally order and collect payments for specialized library materials for libraries in Kansas. The state librarian shall fix, charge and collect fees for such specialized library materials to recover all or part of the operating expenses incurred for such central library materials purchasing activity and the provision of such specialized library materials.

(c) The state librarian may conduct library workshops and conferences for librarians and other interested persons and may fix, charge and collect fees for such workshops and conferences to recover all or part of the operating expenses incurred therefor.

(d) The state librarian shall administer the state library fund.  All expenditures from the state library fund shall be for operating expenses, including official hospitality, and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state librarian or by the state librarian's designee.

(e) The following receipts, proceeds and other moneys received by the state librarian shall be deposited in the state treasury to the credit of the state library fund:

(1) All moneys received by the state librarian for fees fixed, charged and collected under this section;

(2) all receipts for sales of goods and services under K.S.A. 75-2563, and amendments thereto;

(3) all proceeds from sales of duplicate books, sets of works or other duplicate or temporary material under K.S.A. 75-2540, and amendments thereto;  and

(4) all moneys received from sales of surplus property of the state library under the state surplus property act.

History: L. 1994, ch. 162, § 1; July 1.



75-2589 Kansas children's internet protection act; public libraries; school districts; state librarian; rules and regulations; liability.

75-2589. Kansas children's internet protection act; public libraries; school districts; state librarian; rules and regulations; liability. (a) Any school district that provides public access to a computer shall implement and enforce technology protection measures to ensure that no minor has access to visual depictions that are child pornography, harmful to minors or obscene. Each board of education shall adopt policies for the enforcement of this subsection. Such policies and any standards or rules promulgated pursuant to such policies shall be made available to the public.

(b) (1) Any public library that provides public access to a computer shall implement and enforce technology protection measures to:

(A) Ensure that no minor has access to visual depictions that are child pornography, harmful to minors or obscene; and

(B) ensure that no person has access to visual depictions that are child pornography or obscene.

(2) An employee of a public library may disable a technology protection measure if:

(A) Requested to do so by a library patron who is not a minor; and

(B) the technology protection measure is disabled only to enable access for legitimate research or other lawful purpose.

(c) The state librarian shall establish standards and promulgate rules and regulations for the enforcement of the provisions of subsection (b). Such standards and rules and regulations shall be distributed to the public libraries in this state, posted in a conspicuous place in such public libraries and made available to the public.

(d) The governing body of each public library shall adopt a policy to implement and enforce the provisions of subsection (b) in accordance with the standards and rules and regulations described in subsection (c). Such policy shall be reviewed at least once every three years by such governing body and shall:

(1) State that the purpose of the policy is to restrict access to those materials that are child pornography, harmful to minors or obscene;

(2) provide how such public library will meet the requirements of this section;

(3) require such public library to inform its patrons of the standards and rules and regulations that library employees follow to enforce the provisions of this section; and

(4) require such public library to inform its patrons that procedures for the submission of complaints about the standards and rules and regulations, the enforcement thereof, or observed patron behavior, have been adopted and are available for review.

(e) Any school district or public library that is in compliance with the provisions of this section shall not be liable for any damages arising out of or related to a minor gaining access to visual depictions that are child pornography, harmful to minors or obscene through the use of a computer that is owned or controlled by such school district or public library.

(f) As used in this section:

(1) "Board of education" means the board of education of any school district;

(2) "child pornography" means a visual depiction of a minor shown or heard engaging in sexually explicit conduct with intent to arouse or satisfy the sexual desires or appeal to the prurient interest of the offender or any other person;

(3) "harmful to minors" shall have the same meaning as that term is defined in K.S.A. 2015 Supp. 21-6402, and amendments thereto;

(4) "minor" means any person under 18 years of age;

(5) "obscene" shall have the same meaning as that term is defined in K.S.A. 2015 Supp. 21-6401, and amendments thereto;

(6) "public library" means any library established pursuant to article 12 of chapter 12 of the Kansas Statutes Annotated, and amendments thereto, and any other library which serves the general public and is funded in whole or in part from moneys derived from tax levies;

(7) "school district" means any public school district organized under the laws of this state;

(8) "technology protection measure" means any computer technology or other process that blocks or filters online access to visual depictions; and

(9) "visual depiction" shall have the same meaning as that term is defined in K.S.A. 2015 Supp. 21-5510, and amendments thereto.

(g) This act shall be known and may be cited as the Kansas children's internet protection act.

History: L. 2013, ch. 98, § 1; July 1.






Article 27 STATE HISTORICAL SOCIETY

75-2701 State historical society; acquisition and disposition of property; executive director; Kansas state historical society, inc., board of directors, executive committee, distinction between entities; fees for admittance to property.

75-2701. State historical society; acquisition and disposition of property; executive director; Kansas state historical society, inc., board of directors, executive committee, distinction between entities; fees for admittance to property. (a) The state historical society, heretofore organized under the incorporation laws of the state, shall be the trustee of the state. As such, the society shall faithfully expend and apply all money received from the state to the uses and purposes directed by law, shall hold all the society's present and future collections of property for the state and shall not sell, mortgage, transfer or dispose of in any manner or remove from the building or buildings occupied for historical interests of the state, except for temporary purposes, any article of property without authority of law. This shall not prevent the sale, exchange, donation or other disposition by the society of publications, duplicate property in collection holdings, property outside the scope of collection, hazardous property or property with insufficient research, educational or exhibit value, but:

(1) No such property shall be disposed of except by sale or exchange until the society adopts rules and regulations establishing procedures for disposition;

(2) no rules and regulations establishing procedures for disposition of such property shall be adopted until the society first advises and consults with the joint committee on administrative rules and regulations regarding the proposed rules and regulations;

(3) such rules and regulations shall provide, with respect to property which was donated by an individual, procedures reasonably calculated to notify and offer such property to such individual or such individual's immediate family prior to disposal, if the property is disposed of within 20 years after the donation; and

(4) such rules and regulations shall provide, with respect to property with research, educational or exhibit value, procedures for notifying local institutions that such property is being disposed of.

(b) There shall continue to be a board of directors of the Kansas state historical society, inc., and an executive committee of such board of directors, each to consist of as many members as the Kansas state historical society, inc., determines.

(c) The society may acquire property, real or personal, by gift, bequest or otherwise, in any amount, and upon such conditions as the society's executive committee deems best for the interests of the society. Any such property so acquired and any state-owned historic site, structure or other property which has been placed by law under the jurisdiction and supervision of the society shall be administered by the society in the public interest, and the society shall provide for the preservation of such property and shall adopt rules and regulations as necessary for the proper use and enjoyment of such property. For this purpose the society may fix, charge and collect fees for admittance to any state-owned historic site, structure or property which has been placed under the jurisdiction and supervision of the society and is further authorized to provide exemptions from such fees or to fix reduced fees for one or more categories of persons.

(d) The society shall remit all moneys received by the society under the provisions of subsection (c) to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the historic properties fee fund which is hereby created. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive director of the state historical society or a person designated by the executive director.

(e) The state historical society is a state agency within the executive branch of state government for all purposes under the statutes and laws of Kansas. The Kansas state historical society, inc., is a not-for-profit corporation organized under the incorporation laws of Kansas. All real and personal property under the control and supervision of the state historical society that is not property owned and maintained by the Kansas state historical society, inc., as a not-for-profit corporation organized under the incorporation laws of Kansas, in order to accomplish the purposes of the corporation as stated in the articles of incorporation and bylaws, including, but not limited to, investments, office equipment, property and revenues of the museum stores and income from membership fees and assessments, belongs to the state of Kansas.

(f) (1) The governor shall appoint the executive director of the state historical society, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as executive director shall exercise any power, duty or function as executive director until confirmed by the senate. The governor may appoint the executive director of the state historical society from a list of three qualified persons nominated by the executive committee of the Kansas state historical society, inc. The governor may reject all nominees submitted on any such list and may request an additional list of three other qualified persons to consider for appointment to the office of executive director of the state historical society. The executive director of the state historical society shall be in the unclassified service under the Kansas civil service act and shall be subject to evaluation in accordance with this section. The executive director of the state historical society shall receive an annual salary fixed by the governor.

(2) The executive director of the state historical society shall be qualified by education or training and experience in the field of history, historic preservation, education, museum administration or a related field and shall have demonstrated executive and administrative ability to discharge the duties of the office of executive director of the state historical society.

(3) An evaluation of the executive director of the state historical society shall be conducted annually by the executive committee of the Kansas state historical society, inc., and the results of such evaluation shall be submitted to the governor for review. The executive director shall be subject to removal by the governor.

(4) Whenever the office of the executive director of the state historical society becomes vacant, the executive committee of the Kansas state historical society, inc., shall be notified of such vacancy and shall prepare and submit a list of three qualified nominees to the governor for the appointment of a successor.

(g) On and after the effective date of this act, whenever the secretary of the state historical society or the executive director of the state historical society, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the executive director of the state historical society.

(h) On and after the effective date of this act, whenever the state historical society or words of like effect is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the state agency within the executive branch of state government and shall not be deemed to refer to the Kansas state historical society, inc., a not-for-profit corporation organized under the corporation laws of Kansas, unless the reference is specifically to that corporation or within the context of the reference clearly refers to that corporation.

History: L. 1879, ch. 167, § 1; R.S. 1923, 75-2701; L. 1957, ch. 444, § 1; L. 1971, ch. 271, § 1; L. 1984, ch. 314, § 1; L. 1991, ch. 257, § 1; L. 2001, ch. 5, § 377; L. 2001, ch. 152, § 1; L. 2008, ch. 121, § 22; July 1.



75-2702 Same; collection and maintenance of historical materials; publication of journal and materials; public records; expenditures.

75-2702. Same; collection and maintenance of historical materials; publication of journal and materials; public records; expenditures. It shall be the duty of the society to collect by gift, exchange or purchase books, maps, newspapers, pamphlets, periodicals, photographs, artifacts, relics, paintings, manuscripts and other papers and material illustrative of the history of Kansas in particular, and the west generally; to catalog the collections of the society for the more convenient reference of all persons who may have occasion to consult the same; to keep its collections arranged in suitable and convenient rooms, the rooms of the society to be open at all reasonable hours on business days and on Saturday mornings and during such other hours as may be prescribed by the secretary of administration for the reception of the citizens of this state who may wish to visit the same; to maintain museums in its buildings and in such other places as may be authorized; to inculcate through publications, museum extension services and other media a wider and fuller knowledge and appreciation of the history of Kansas and its significance, and specifically to publish a historical journal and such other historical materials as may be possible within the limitations of proceeds received therefor from membership income and, because it is in the best interest of the state of Kansas and its historical heritage to loan, in its discretion, for such periods and under such rules and restrictions as it may adopt, to libraries, educational institutions and other organizations such books, pamphlets, museum objects, or other materials that if lost or destroyed could easily and without much expense be replaced; to take an active interest in the preservation and use of noncurrent public records of historical importance of counties, cities, villages, towns, school districts and other local governmental units; to cause to be bound, as necessary for their preservation, the unbound books, pamphlets, clippings and newspaper files in its possession.  No expenditure shall be made under this act or expense incurred except in pursuance of specific appropriations therefor, and no officer of the society shall pledge the credit of the state in excess of such appropriation.

History: L. 1879, ch. 167, § 2; R.S. 1923, 75-2702; L. 1957, ch. 444,§ 2; L. 1975, ch. 437, § 1; L. 1977, ch. 292, § 1; L. 1983, ch. 283, § 1; L. 1984, ch. 314, § 3; April 5.



75-2703 State publications for exchange purposes.

75-2703. State publications for exchange purposes. To enable the society to augment its collections, by effecting exchanges with other societies and institutions, not to exceed 10 bound copies each of the several publications of the state, and of its societies and institutions, as requested by the secretary of the society, except the reports of the supreme court and the statutes and session laws, which are not printed by the division of printing shall be donated to the society as issued and delivered to the society by the officer having custody of the publications.  In addition the society shall receive from the officer having custody of the publications one set of supreme court reports and six sets of the statutes and session laws.

History: R.S. 1923, 75-2703; L. 1943, ch. 269, § 24; L. 1957, ch. 444, § 3; L. 1990, ch. 301, § 2; July 1.



75-2704 Removal of records from state historical society prohibited; exceptions.

75-2704. Removal of records from state historical society prohibited; exceptions. The secretary of the state historical society shall not permit any of the files, documents or records of the society to be removed from the building or buildings where the society's office and rooms are located. This section shall not prevent the removal of materials for temporary purposes or the sale, exchange, donation or other disposition of property as authorized in K.S.A. 75-2701 and 75-2702, and amendments thereto.

History: L. 1901, ch. 226, § 1; R.S. 1923, 75-2704; L. 1957, ch. 444,§ 4; L. 1991, ch. 257, § 2; July 1.



75-2705 Certified copy of documents as evidence; fees, approval, disposition.

75-2705. Certified copy of documents as evidence; fees, approval, disposition. (a) A copy of any file, document or record in the custody of the society, duly certified by the secretary of the state historical society or the secretary's authorized agent, may be received in evidence with the same effect as the original. To partially reimburse the state for the cost of such copies or services the secretary shall prescribe the fees, if any, to be paid for certified copies in amounts approved by the director of accounts and reports under K.S.A. 45-204, and amendments thereto, and the fees, if any, for search of the files or records when no certified copy is made.

(b) All moneys received under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1901, ch. 226, § 2; R.S. 1923, 75-2705; L. 1957, ch. 444, § 5; L. 1978, ch. 347, § 19; L. 2001, ch. 5, § 378; July 1.



75-2711 Acceptance and control of Pike's Pawnee Indian village.

75-2711. Acceptance and control of Pike's Pawnee Indian village. Laws 1901, chapter 40, included by reference. [Accepted donation from Elizabeth A. and George Johnson, of site of Pike's Pawnee Indian village, in Republic county, provided for the control of the same by Kansas state historical society, and made an appropriation to fence and mark the site.]

History: L. 1901, ch. 40, §§ 1 to 3; R.S. 1923, 75-2711.



75-2713 Microfilm division; duties; technician.

75-2713. Microfilm division; duties; technician. There is hereby created a microfilm division within the state historical society. It shall be the duty of the division to reproduce on film such archives, newspapers and other records as the secretary of the state historical society may deem advisable. The person in immediate charge of such work shall be known as the microfilm technician, who shall be appointed by said secretary and whose duty shall be to operate and supervise the operation of microfilm equipment within said division.

History: L. 1945, ch. 330, § 1; L. 1957, ch. 444, § 9; April 13.



75-2714 Preservation of historic character of certain property; state historical society authorized to make agreements; limitation on use of eminent domain; remedies.

75-2714. Preservation of historic character of certain property; state historical society authorized to make agreements; limitation on use of eminent domain; remedies. (a) Each agency and political subdivision of this state shall cooperate with the state historical society in its administration of the property under the society's jurisdiction and control in order to preserve the historic character and integrity thereof. The society may enter into agreements with any such agency or subdivision, with any agency of the federal government or with any private individual or entity concerning the construction or proposed construction of any road, street, highway or structure which, due to its proximity to property under the society's jurisdiction and control, would compromise the historic character or integrity of such property.

(b) No agency or political subdivision of the state and no other entity shall exercise the power of eminent domain with respect to any property under the society's jurisdiction and control without the prior written approval of the society. No such agency, subdivision or entity and no other person shall change or alter, or cause to be changed or altered, the physical features or historic character or integrity of such property without the prior written approval of the society. Within 20 days after receipt of notice of the society's refusal to grant such approval, which notice shall be sent by registered or restricted mail, any party aggrieved by the decision of the society may make written application to the secretary of state for a hearing thereon. Such hearing shall be held by the secretary of state within 30 days after receipt of the application therefor and shall be conducted in accordance with the provisions of the Kansas administrative procedure act, with the applicant and the society as parties thereto. Following the hearing, the secretary of state shall enter an order affirming, reversing or modifying the decision of the society. The decision of the secretary of state shall be subject to appeal in accordance with the provisions of the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto.

(c) The attorney general, on relation of the state historical society or the secretary of state, shall file an action in the appropriate district court to enjoin any agency or political subdivision of the state or any other person or entity from doing any act in contravention of an order of the secretary of state or from doing any act contemplated by subsection (b) of this section without the prior written approval of the state historical society, unless authority to do such act has been granted by the secretary of state pursuant to that subsection.

History: L. 1971, ch. 271, § 2; L. 1972, ch. 332, § 55; L. 1988, ch. 356, § 299; L. 2004, ch. 74, § 3; L. 2010, ch. 17, § 194; July 1.



75-2715 Historic preservation declared policy of state.

75-2715. Historic preservation declared policy of state. The legislature hereby finds that the historical, architectural, archeological and cultural heritage of Kansas is an important asset of the state and that its preservation and maintenance should be among the highest priorities of government. It is therefore declared to be the public policy and in the public interest of the state to engage in a comprehensive program of historic preservation and to foster and promote the conservation and use of historic property for the education, inspiration, pleasure and enrichment of the citizens of Kansas taking into consideration land used for agricultural purposes located within the environs of any historic property.

History: L. 1977, ch. 284, § 1; L. 2004, ch. 74, § 4; July 1.



75-2716 Historic preservation; definitions.

75-2716. Historic preservation; definitions. As used in this act, unless the context otherwise requires:

(a) "Land used for agricultural purposes":

(1) Means land which is devoted to the production of plants, animals or horticultural products, including but not limited to forages; grains and feed crops; dairy animals and dairy products; poultry and poultry products; beef cattle, sheep, swine and horses; bees and apiary products; trees and forest products; fruits, nuts and berries; vegetables; or nursery, sod, floral, ornamental and greenhouse products;

(2) includes any road, water, watercourse and private way located upon or within the boundaries of such land and buildings, structures and machinery or equipment when attached to such land; and

(3) includes any farm home, including any associated farmyard, whenever any portion of such property is used for:

(A) Any of the activities listed in paragraph (1) of this subsection; or

(B) an agriculturally related business;

(4) includes any agricultural land used incidentally for recreational purposes; and

(5) includes any land used for agricultural purposes within the meaning of K.S.A. 12-758, 19-2908, 19-2921 and 19-2960, and amendments thereto.

Except as provided in paragraph (4), land used for agricultural purposes shall not include land which is used for recreational purposes, suburban residential acreages, rural homes, including any associated farmyards, whose primary function is for residential or recreational purposes even though such properties may produce or maintain some of those plants or animals listed in the foregoing definition.

Land used for agricultural purposes which is located within 500 feet of a historic property shall be deemed to be located within the environs of such historic property.

(b) "Historic preservation" means the study, identification, protection, restoration and rehabilitation of buildings, structures, objects, districts, areas and sites significant in the history, architecture, archeology or culture of the state of Kansas, its communities or the nation.

(c) "Historic property" means any building, structure, object, district, area or site that is significant in the history, architecture, archeology or culture of the state of Kansas, its communities or the nation.

(d) "Person" means any individual, firm, association, organization, partnership, business, trust, corporation or company.

(e) "Project" includes: (1) Activities directly undertaken by the state or any political subdivision of the state, or any instrumentality thereof;

(2) activities undertaken by a person which are supported in whole or in part through grants, subsidies, loans or other forms of financial assistance from the state or any political subdivision of the state, or any instrumentality thereof; and

(3) activities involving the issuance of a lease, permit, license, certificate or other entitlement for use, to any person by the state or any political subdivision of the state, or any instrumentality thereof.

(f) "Recreational purpose" shall have the meaning ascribed to it in K.S.A. 58-3202, and amendments thereto;

(g) "state or any political subdivision of the state" means the state of Kansas, any office, department, agency, authority, bureau, commission, board, institution, hospital, college or university of the state, or any county, township, city, school district, special district, regional agency, redevelopment agency or any other political subdivision of the state.

History: L. 1977, ch. 284, § 2; L. 1981, ch. 332, § 1; L. 1988, ch. 336, § 1; L. 2004, ch. 74, § 5; July 1.



75-2717 Historical society designated as state historic preservation agency; secretary to act as historic preservation officer.

75-2717. Historical society designated as state historic preservation agency; secretary to act as historic preservation officer. (a) The state historical society is hereby designated as the state historic preservation agency.

(b) The secretary of the state historical society shall act as state historic preservation officer for the conduct of relations with representatives of the federal government and other states with respect to matters of historic preservation.

History: L. 1977, ch. 284, § 3; July 1.



75-2718 Appointment by secretary of necessary staff.

75-2718. Appointment by secretary of necessary staff. The secretary of the state historical society is authorized to appoint such professional and other staff members as may be necessary to carry out the duties assigned to the state historic preservation agency by law and such other duties as may be necessary to meet the requirements for participation in the federal historic preservation program.

History: L. 1977, ch. 284, § 4; July 1.



75-2719a State historic sites board of review; establishment; qualifications of members; terms; compensation; previous board abolished.

75-2719a. State historic sites board of review; establishment; qualifications of members; terms; compensation; previous board abolished. (a) There is hereby established the state historic sites board of review which shall be composed of the following members: (1) The governor or the governor's designee; (2) the state historic preservation officer or such officer's designee; and (3) nine members appointed by the governor, at least one of whom shall be professionally qualified in the field of architecture, one professionally qualified in the field of history, one professionally qualified in the field of prehistoric archeology, one professionally qualified in the field of historic archeology and one professionally qualified in the field of architectural history.  A majority of the members of the board shall be professionally qualified in at least one of such fields.

(b) The term of office of each member of the board appointed by the governor shall expire on June 30 of the third year following the year of appointment, except that the term of office of the members appointed to the first board on and after the effective date of this act shall be as follows: Three members shall be appointed for terms which expire on June 30 of the next succeeding year after the year of appointment, three members shall be appointed for terms which expire on June 30 of the second year following the year of appointment and three members shall be appointed for terms which expire on June 30 of the third year following the year of appointment.  The governor shall designate the term of office for each member appointed by the governor to the first board.  Upon the expiration of a term of office of a member of the board appointed by the governor, the governor shall appoint a qualified successor.  Each member of the board appointed by the governor shall serve until a successor is appointed and qualified.  Whenever a vacancy occurs among the membership of the board appointed by the governor for any reason other than the expiration of a member's term of office, the governor shall appoint a qualified successor to fill the unexpired term.

(c) Members of the state historic sites board of review attending meetings of such board, or attending a subcommittee meeting thereof authorized by such board, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223 and amendments thereto.  Amounts paid under this subsection (c) to ex officio members of the state historic sites board of review shall be from appropriations to the state agencies of which such members are employees upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief administrative officers of such agencies.  Amounts paid under this subsection (c) to members of the board appointed by the governor shall be from appropriations to the state historical society upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the state historical society.

(d) The state historic sites board of review established under K.S.A. 75-2719 is hereby abolished, and the state historic sites board of review established under this section shall be the successor to all the powers and duties thereof.  Persons acting as members of the state historic sites board of review under K.S.A. 75-2719 immediately prior to the effective date of this act shall continue to act in that capacity until such time as the governor has made appointments to fill all appointive positions on the state historic sites board of review established by this section.  In making appointments under this section, the governor shall give special consideration to appointment of persons acting as members of the state historic sites board of review at the time this act becomes effective.

History: L. 1981, ch. 333, § 1; July 1.



75-2720 Same; powers and duties.

75-2720. Same; powers and duties. (a) The state historic sites board of review shall have the power and duty to: (1) Subject to the provisions of subsection (b), approve nominations to the state and national registers of historic places.

(2) Review the state survey of historic properties undertaken in accordance with the provisions of this act.

(3) Review the content of the state preservation plan developed in accordance with the provisions of this act.

(4) Approve the removal of properties from the state register of historic places.

(5) Recommend the removal of properties from the national register of historic places.

(6) Otherwise act in an advisory capacity to the state historic preservation agency.

(7) Upon request, to advise the legislature concerning matters relating to historic properties and historic preservation.

(8) Elect a chairman and vice-chairman and establish such rules of procedure as it deems necessary.

(b) The state historic sites board of review shall not consider or approve any nomination of historic property located in an unincorporated area of any county to either the state register of historic places or the national register of historic places unless owners of land located within 500 feet of the boundaries of a proposed historic property have been notified of the time and place of the board meeting at which such nomination is to be considered or approved. Notification shall be by mail or publication notice. Publication notice shall be published at least once each week for two consecutive weeks in a newspaper of general circulation in each county in which all, or any part, of the proposed historic property is located. The last publication shall be at least 30 days, but not more than 50 days, prior to the date of such board meeting. Whenever the state historic sites board of review submits a notice to a newspaper for publication under this subsection, such board shall, at the same time, also submit a copy of such notice to the secretary of wildlife, parks and tourism.

History: L. 1977, ch. 284, § 6; L. 2004, ch. 74, § 6; L. 2012, ch. 47, § 114; July 1.



75-2721 Historical society; historic preservation powers and duties.

75-2721. Historical society; historic preservation powers and duties. (a) The state historical society shall have the following historic preservation powers and duties:

(1) Undertake a statewide survey to identify and document historic properties, including all those owned by the state, its instrumentalities and political subdivisions.

(2) Prepare and maintain a state register of historic places, which shall include all those listed on the national register of historic places.  The historical society shall adopt standards for the listing and maintenance of historic properties on the state register consistent with relevant federal standards for preservation and care of historic properties.

(3) Prepare the state's preservation plan, review such plan annually and make appropriate revisions.

(4) Within limits of available resources, acquire historic properties by gift, purchase, devise or bequest; preserve, restore and administer such properties; and transfer such properties when authorized by law.

(5) Establish standards and criteria for the acquisition of historic properties and for the preservation, restoration, maintenance and operation of properties under the jurisdiction of the agency, and, when deemed proper, to charge reasonable admission fees to such properties.

(6) Undertake the procedures necessary to qualify the state for participation in sources of federal aid for historic preservation purposes.

(7) Provide information concerning historic properties within the state to the agencies and instrumentalities of the federal, state and local governments and, where appropriate, to private individuals and organizations.

(8) Cooperate with federal, state and local government agencies in the planning and conduct of specific undertakings affecting historic properties and preservation objectives and in overall land-use planning.

(9) Disburse federal and state funds to local governments and private agencies and individuals for historic preservation work; establish standards of eligibility to receive such funds; and enter into maintenance agreements with local governments and private agencies concerning historic properties.

(10) Participate in national and international conferences and programs concerning historic preservation and cooperate with federal officials and agencies in the conduct of such activities.

(11) Subject to limitations of staff and resources, provide technical and financial assistance to local historic preservation organizations and private parties involved in historic preservation activities.

(12) Assist, where possible, in developing public interest in historic preservation through the development and implementation of interpretive programs for historic properties and through the management of the state's historical marker program.

(13) Develop an ongoing program of historical, architectural and archeological research and development, to include continuing surveys, excavation, scientific recording, interpretation and publication of the state's historical, architectural, archeological and cultural resources.  A reasonable charge may be made for publications.

(14) Request that the attorney general take action authorized under subsection (d) of K.S.A. 75-2724 and amendments thereto against any person or entities who fail to obtain any demolition or building permit required by local or state law.

(b) The state historic preservation officer shall adopt rules and regulations to implement and administer the provisions of K.S.A. 75-2715 through 75-2725, and amendments thereto.

History: L. 1977, ch. 284, § 7; L. 1988, ch. 337, § 1; L. 1989, ch. 264, § 1; July 1.



75-2722 Same; authority to enter into certain contracts; federal assistance; local governments, private parties.

75-2722. Same; authority to enter into certain contracts; federal assistance; local governments, private parties. The state historical society may enter into and carry out contracts with the federal government or any agency thereof under which said government or agency grants financial or other assistance to the historical society to further the purposes of this act.  The historical society may agree to and comply with any reasonable conditions not inconsistent with state law which are imposed on such grants.  Such grant funds or other assistance may be accepted from the federal government or an agency thereof and expended whether or not pursuant to a contract.  The historical society may further enter into and carry out contracts with local governments or their agencies and with any private party to further the purposes of this act.

History: L. 1977, ch. 284, § 8; July 1.



75-2723 Same; official state agency to administer federal assistance under federal act; powers as administrative agency; availability of funds for state's share required.

75-2723. Same; official state agency to administer federal assistance under federal act; powers as administrative agency; availability of funds for state's share required. (a) The state historical society is hereby designated as the official state agency to administer federal assistance under provisions of the national historic preservation act of 1966 and to accept and disburse funds apportioned to the state under the provisions of said act.

(b) The state historical society, as the administrative agency for the state for such federal assistance and benefits as may be available under the national historic preservation act of 1966, shall have the right and is authorized and empowered to: (1) Apply for such assistance and benefits as may be available to the state under said act, and the state treasurer is hereby authorized to receive and disburse such moneys upon the proper voucher by the agency.

(2) Disburse federal and state funds to eligible local governments and private agencies and individuals as directed by the historic sites board of review according to the priorities established in the Kansas preservation plan.

(3) Enter into contracts and agreements with individuals, organizations, municipalities, governmental agencies and with the United States or any appropriate agency thereof.

(4) Keep financial and other records thereto and to furnish appropriate officials and agencies of the state and of the United States such reports and information as may be reasonably necessary to enable such officials and agencies to perform their duties under said program.

(5) Perform such other acts as may be necessary to comply with federal requirements in securing for the state the benefits provided by the national historic preservation act of 1966.

(c) The state historical society shall make no commitment or enter into any agreement pursuant to the exercise of authority under this act until it has determined that sufficient funds are available to meet the state's share, if any, of the project cost.

History: L. 1977, ch. 284, § 9; July 1.



75-2724 Historic preservation; development projects; threat to historic property, procedure for determining; factors; judicial review; penalty, failure to follow procedures; delegation to cities, counties or state board of regents or educational institutions.

75-2724. Historic preservation; development projects; threat to historic property, procedure for determining; factors; judicial review; penalty, failure to follow procedures; delegation to cities, counties or state board of regents or educational institutions. (a) The state or any political subdivision of the state, or any instrumentality thereof, shall not undertake any project which will damage or destroy any historic property included in the national register of historic places or the state register of historic places until the state historic preservation officer has been given notice, as provided herein, and an opportunity to investigate and comment upon the proposed project. Notice to the state historic preservation officer shall be given by the state or any political subdivision of the state when the proposed project, or any portion thereof, directly involves an historic property. Notwithstanding the notice herein required, nothing in this section shall be interpreted as limiting the authority of the state historic preservation officer to investigate, comment and make the determinations otherwise permitted by this section on a project directly involving an historic property. The state historic preservation officer may solicit the advice and recommendations of the historic sites board of review with respect to such project and may direct that a public hearing or hearings be held thereon. Any public hearing or hearings held pursuant to this subsection or held pursuant to authority delegated by the state historical preservation officer under subsection (e) or (f) shall be held within 60 days from the date of receipt of notice by the state historical preservation officer from the state or any political subdivision of the state as provided herein. If the state historic preservation officer determines, with or without having been given notice of the proposed project, that the proposed project will damage or destroy any historic property included in the national register of historic places or the state register of historic places, the project shall not proceed until:

(1) The governor, in the case of a project of the state or an instrumentality thereof, or the governing body of the political subdivision, in the case of a project of a political subdivision or an instrumentality thereof, has made a determination, based on a consideration of all relevant factors, that there is no feasible and prudent alternative to the proposal and that the program includes all possible planning to minimize harm to such historic property resulting from such use; and

(2) five days' notice of such determination has been given, by certified mail, to the state historic preservation officer.

(b) Any person aggrieved by the determination of the governor pursuant to this section may seek review of such determination in accordance with the Kansas judicial review act. Any person aggrieved by the determination of a governing body pursuant to this section may seek review of such determination in accordance with K.S.A. 60-2101, and amendments thereto.

(c) The failure of the state historic preservation officer to initiate an investigation of any proposed project within 30 days from the date of receipt of notice thereof shall constitute such officer's approval of such project.

(d) Failure of any person or entity to apply for and obtain the proper or required building or demolition permit before undertaking a project that will damage or destroy any historic property included in the national register of historic places or the state register of historic places shall be subject to a civil penalty not to exceed $25,000 for each violation. The attorney general may seek such penalties and other relief through actions filed in district court.

(e) (1) The state historic preservation officer may enter into an agreement authorizing a city or county to make recommendations or to perform any or all responsibilities of the state historic preservation officer under subsections (a), (b) and (c) if the state historic preservation officer determines that the city or county has enacted a comprehensive local historic preservation ordinance, established a local historic preservation board or commission and is actively engaged in a local historic preservation program. The agreement shall specify the authority delegated to the city or county by the state historic preservation officer, the manner in which the city or county shall report its decisions to the state historic preservation officer, the conditions under which the city or county can request assistance from the state historic preservation officer in performing certain project reviews, the length of time the agreement is to be valid and provisions for termination of the agreement. Such agreement shall provide that the state historic preservation officer shall retain final authority to implement the provisions of this act. The state historic preservation officer shall adopt any rules and regulations necessary to implement the provisions of this subsection.

(2) An agreement with a city or county authorized by this subsection shall not be construed as limiting the authority of the state historic preservation officer to investigate, comment and make determinations otherwise permitted by this section.

(f) The state historic preservation officer may enter into agreements with the state board of regents or any state educational institution under the control and supervision of the state board of regents to perform any or all responsibilities of the state historic preservation officer under subsections (a), (b) and (c).

History: L. 1977, ch. 284, § 10; L. 1981, ch. 332, § 2; L. 1986, ch. 318, § 136; L. 1988, ch. 336, § 2; L. 1988, ch. 337, § 2; L. 1993, ch. 201, § 1; L. 1996, ch. 204, § 1; L. 1999, ch. 33, § 6; L. 2010, ch. 17, § 195; L. 2013, ch. 129, § 4; July 1.



75-2725 Action to enforce act or protect historic property.

75-2725. Action to enforce act or protect historic property. The state of Kansas or any county, municipality or other political subdivision having capacity to sue and be sued, the Kansas state historical society and any city or county historical society which, for more than two (2) years prior to filing such action, has been organized, has elected officers and has received compensation, funds or reimbursements from a city or county pursuant to K.S.A. 12-1660 or 19-2649, and amendments thereto, may maintain an action in the district court having jurisdiction where an alleged violation occurred or is threatened for such equitable and declaratory relief as may be necessary to enforce the provisions of this act and to protect historic property from unauthorized or improper demolition, alteration or transfer.

History: L. 1977, ch. 284, § 11; July 1.



75-2725a Historic property designation; effect on agricultural land.

75-2725a. Historic property designation; effect on agricultural land. (a) No provision of this act, or any rule and regulation promulgated thereunder, shall prohibit, hinder or otherwise restrict the agricultural use of any land used for agricultural purposes when such land is located within the environs of a historic property, whether proposed or established.

(b) No provision of this act shall prohibit, hinder or otherwise restrict an owner of any land used for agricultural purposes from constructing, erecting, remodeling or maintaining any agriculturally related building or structure located on such land.

(c) No provision of this act shall require an owner of any land used for agricultural purposes, or the owner's authorized agent, to change or modify the agricultural use of such land.

History: L. 2004, ch. 74, § 1; July 1.



75-2725b Citation of act.

75-2725b. Citation of act. K.S.A. 75-2715 through 75-2725, and amendments thereto, and K.S.A. 2015 Supp. 75-2725a and this section, and amendments thereto, shall be known and may be cited as the historic preservation act.

History: L. 2004, ch. 74, § 2; July 1.



75-2726 Acquisition of historic property for purposes of historic preservation.

75-2726. Acquisition of historic property for purposes of historic preservation. (a) The state of Kansas shall not acquire or make a commitment to acquire by gift, lease, purchase or other means any historic property for purposes of historic preservation of such property unless such property is listed on the national register of historic places and, in any case, until an application for acquisition of historic property is filed with the secretary of the state historical society and the state historic sites board of review has reviewed such application and submitted a report and findings in regard to the acquisition of such property to the governor and the legislature in accordance with this section.

(b) An application for acquisition of historic property shall be filed with the secretary of the state historical society on forms prepared by the secretary of the state historical society and shall contain such information concerning such historic property as the secretary of the state historical society may require. Each such application for acquisition of any historic property shall be signed by at least 1,000 of the qualified electors of this state and at least 25% of the number of the electors signing the application shall be also qualified electors of the county where the historic property is located.

(c) Upon the receipt of such application, the secretary of the state historical society shall notify the chairperson of the state historic sites board of review that an application has been received.  The state historic sites board of review shall meet to conduct fact-finding hearings and otherwise investigate the application for acquisition of historic property. The state historic sites board of review shall make a report and findings on the factors established in subsection (e).  If, prior to the time the state historic sites board of review makes a report and findings, changes have occurred to the property that have destroyed, removed, reduced or otherwise irreparably altered those features, characteristics, elements, materials or values that made the property historically important, the board may direct a cessation of the investigation and research efforts on that property and shall notify the individual or group submitting the petition, the governor and the legislature of the reasons for cessation of the investigation.

(d) If an application for acquisition of historic property previously proposed for acquisition and previously investigated by the state historic sites board of review is filed with the secretary of the state historical society, the state historic sites board of review may in its discretion decide whether or not to conduct a new investigation of the historic property.

(e) Upon review of an application for acquisition of historic property, the state historic sites board of review shall make findings on the following factors:

(1) Whether the historic property has sufficient historical significance, educational value and general public interest to justify acquisition;

(2) what the costs of acquisition, restoration, development, operation and maintenance of the historic property will be for at least five fiscal years subsequent to the proposed date of acquisition;

(3) whether the historic property will generate financial revenues in the future and an estimate of the amount of such revenues for at least five fiscal years subsequent to the proposed date of acquisition of the historic property;

(4) whether there exists sufficient local financial assistance to support a partnership of the state, local governments and private sources for the development and ongoing maintenance and operation of the historic property and the degree of assurance that such local financial assistance is committed for these purposes;

(5) whether the historic property is duplicative of other historic property operated by the state historical society;

(6) whether the historic property retains an original appearance, setting and materials which are adequate to interpret its significance;

(7) whether the historic property is accessible or can be made accessible to visitors by customary means of transportation and the costs involved in making the historic property accessible;

(8) whether the historic property has access to utilities and other services required for its preservation and operation and the costs involved in obtaining such access;

(9) whether the historic property illustrates, interprets or is identified with an important aspect of Kansas history or prehistory; and

(10) such other factors or information as the state historic sites board of review deems relevant.

(f) Upon the completion of its investigation of the application for acquisition of historic property, the state historic sites board of review shall report its findings to the governor and to the legislature.  Such report shall be made not later than one year subsequent to the receipt by the secretary of the state historical society of the application for acquisition of historic property.

(g) As used in this section, the terms "historic preservation" and "historic property" shall have the meanings ascribed to such terms in K.S.A. 75-2716 and amendments thereto.

History: L. 1982, ch. 330, § 1; L. 1987, ch. 333, § 1; L. 1988, ch. 338, § 1; L. 1991, ch. 258, § 1; July 1.



75-2727 Conveyance of land to Riley county for museum purposes.

75-2727. Conveyance of land to Riley county for museum purposes. The secretary of the state historical society is hereby authorized to convey to the county of Riley the following described tract of land:

Part of Section 12, Township 10 South, Range 7 East of the Sixth P.M. in the City of Manhattan, in Riley County, Kansas, more particularly described as follows: Beginning at the iron pin marking the Northeast corner of Lot 4 in Julia A. Bailey Addition to the City of Manhattan, thence East along the South line of Claflin Road 155.4 feet, more or less, to the West line of Goodnow Avenue, thence South along the West line of said Goodnow Avenue 80 feet, thence West 157.82 feet, more or less, to the East line of said Lot 4 in Julia A. Bailey Addition to a point 80 feet South of the point of beginning, thence North along the East line of said Lot 4 in Julia A. Bailey Addition to the point of beginning.

The conveyance of the tract of land shall provide for the reversion of title to the state of Kansas in the event such tract ceases to be used, operated and maintained by Riley county for museum purposes. No conveyance of such tract shall be made until the deed has been approved by the attorney general.

History: L. 1982, ch. 331, § 1; July 1.



75-2728 Insurance for loss or damage to historical collections or personal property; receipts credited to insurance collection replacement/reimbursement fund.

75-2728. Insurance for loss or damage to historical collections or personal property; receipts credited to insurance collection replacement/reimbursement fund. (a) As approved by the committee on surety bonds and insurance, the state historical society is hereby authorized to purchase insurance against loss or damage to collections or other personal property from any casualty whether owned by or in the care, custody or control of the state historical society.

(b) The society shall remit all moneys received by the society under the provisions of subsection (a) to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto.  Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the insurance collection replacement/reimbursement fund which is hereby created. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the state historical society or a person designated by the secretary.

History: L. 1983, ch. 293, § 2; L. 1984, ch. 314, § 2; L. 2001, ch. 5, § 379; July 1.



75-2729 Heritage trust fund; historic preservation project grants; conditions and requirements, award; amounts transferred from state general fund.

75-2729. Heritage trust fund; historic preservation project grants; conditions and requirements, award; amounts transferred from state general fund. (a) (1) There is hereby established in the state treasury the heritage trust fund.  All moneys deposited in the heritage trust fund shall be used for the purpose of awarding grants to assist historic preservation projects involving property included in the national register of historic places or the state register of historic places, excluding property owned by the state or federal government, and shall be used by the state historical society for the administration of the heritage trust fund program. At least 50% of the amount awarded annually in grants shall be used for the preservation of eligible properties owned by county and local governments, county and local historical societies and by private nonprofit organizations. The state historical society may also provide grant assistance from moneys in the heritage trust fund on a matching basis and also may establish a revolving fund loan program from moneys in such fund. The state historical society may establish different matching fund requirements for the various types of applicants, but the matching contributions required from for-profit corporations shall be dollar for dollar. For-profit corporation applicants shall be assisted only if the property's continued existence is threatened or its rehabilitation is not economically feasible without grant assistance. The state historical society shall ensure that such moneys are expended for the purpose of this section, and may adopt rules and regulations as necessary to carry out the purpose of this section.

(2) In evaluating grant applications involving historic preservation projects under subsection (a)(1), the state historical society shall consider the following factors:  The level of historical significance of the property; the condition of the property; the urgency of the preservation work proposed; whether or not the property is endangered; the type of work proposed; a geographical distribution of assisted properties; the administrative ability of the applicant; the potential benefit to the community and the state; community support for the project; ineligibility of the project for other funds; and an assessment of the need of the owner for the grant assistance to do the project.

(3) (A) The state historical society shall establish provisions to recapture grant moneys in accordance with the following factors: If an approved rehabilitated building is held by the grantee for longer than five years after the completion of the grant project, there is no recapture of the grant funds; if the owner, or designated heir, in the case of the owner's death, disposes of the property after a holding period of less than one year after the completion of the grant project, 100% of the grant is recaptured; and for properties held between one and five years, the grant recapture amount is reduced by 20% per year.

(B) The state historical society may inspect a rehabilitated property at any time during the five-year period and may revoke or invalidate the approval if work was not undertaken as presented in the grant application or if further unapproved alterations have been made. Modifications made during the five-year period following the completion of the grant shall be made in accordance with standards established by the state historical society.

(b) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the heritage trust fund interest earnings based on:

(1) The average daily balance of moneys in the heritage trust fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(c) Except as otherwise provided in this section, all expenditures from the heritage trust fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the state historical society or a person designated by the secretary.

History: L. 1990, ch. 351, § 2; L. 1992, ch. 272, § 14; L. 1996, ch. 253, § 30; May 23.



75-2730 World War II veterans' experience history project grants; award, criteria.

75-2730. World War II veterans' experience history project grants; award, criteria. (a) Subject to the provisions of appropriation acts and in accordance with the provisions of this act, the executive director of the Kansas state historical society may provide administrative and Kansas veterans' experience history project grants to: (1) Not-for-profit organizations which have tax exempt status under section 501(c) of the federal internal revenue code of 1986; or (2) a state educational institution as defined by K.S.A. 74-3201b, and amendments thereto; or (3) a degree or certificate granting private college located in the state; or (4) other local, municipal or state historical agency for development and implementation of a program to record experiences of veterans of World War II residing in Kansas.

(b) Such grants shall be awarded for the fiscal years ending June 30, 2006, and June 30, 2007, on a competitive basis in accordance with guidelines and criteria prescribed by rules and regulations adopted by the executive director of the Kansas state historical society based on the following criteria:

(1) Methods employed to reach out to veterans of World War II and convince such veterans to record their experiences; and

(2) methods employed to copy and archive photographs, maps and other media possessed by such veterans which is of historical value; and

(3) the availability of matching funds from other sources which the organization can make available to leverage state funds; and

(4) methods proposed to network and gain the help of community organizations to contact Kansas veterans of World War II and gain such veterans' participation.

(c) More than one applicant may be awarded a grant to perform different tasks to achieve the purposes prescribed in this section if deemed appropriate by the executive director of the state historical society.

History: L. 2005, ch. 184, § 1; July 1.



75-2731 Conveyance of property located in Wabaunsee county to Audubon of Kansas.

75-2731. Conveyance of property located in Wabaunsee county to Audubon of Kansas. (a) Subject to the provisions of this section, the state historical society is hereby authorized to convey, without consideration, to Audubon of Kansas all of the rights, title and interest in the following described real estate, and any improvements thereon, located in Wabaunsee county, Kansas: Approximately 30 acres of real estate starting at a point on the South section boundary line and running East 120 rods to the East boundary line, then North 80 rods along East boundary line, then West 40 rods, then West by Southwest in a straight line to point of beginning, in Section 28. Township 10 South, Range 10 East of the 6th Principal Meridian.

(b) Conveyance of such rights, title and interest in such real estate, and any improvements thereon, shall be executed in the name of the historical society by the executive director of the historical society. The deed for such conveyance shall be by quitclaim deed.

(c) No exchange and conveyance of real estate and improvements thereon as authorized by this section shall be made by the executive director of the historical society until the deeds and conveyances have been reviewed and approved by the attorney general. The deed for the conveyance shall provide that on July 1, 2026, in the event that any portion of the above-described real estate is not being used for public recreation purposes, by Audubon of Kansas or if Audubon of Kansas ceases to exist, then all rights, title and interest in such portion of such real estate shall revert to the state historical society. The transfer of all rights, title and interest in the real estate conveyed by this section to Audubon of Kansas shall not include any right for Audubon of Kansas to convey any portion of the above described real estate.

(d) All costs related to the conveyance shall be paid by the Audubon of Kansas. The conveyance shall not be subject to the provisions of K.S.A. 75-3043a, and amendments thereto.

History: L. 2006, ch. 150, § 1; April 27.



75-2732 Competitive grant program for partnership historic sites; eligibility; use of moneys; selection process; reports; rules and regulations; partnership historic sites grant fund.

75-2732. Competitive grant program for partnership historic sites; eligibility; use of moneys; selection process; reports; rules and regulations; partnership historic sites grant fund. (a) Subject to the provisions of appropriation acts, the state historical society is hereby authorized to develop a program of competitive grants to be awarded to partnership historic sites as provided in this section. To be eligible to receive a grant pursuant to this section, such partnership historic site shall: (1) Be listed on the national register of historic places or the register of historic Kansas places, be owned or operated by a public entity or an organization which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986, develop and submit a business plan to be reviewed by the partnership historic site committee, not receive any state funding for operations, be open to the public or have the potential to be open to the public for a minimum of at least 500 hours a year and be owned and operated for the purpose of educating the public about a specific aspect of Kansas and United States history; (2) provide a 50% match of funds which are not state or federal moneys; and (3) abide by all federal, state and local laws. Such grants shall be used by a partnership historic site to develop a historic preservation plan that meets the secretary of the interior's standards in cooperation with the Kansas state historical society or to cover basic operations costs, or both.

(b) Partnership historic sites to be awarded grants pursuant to this section shall be selected by the state historical society upon recommendation of the partnership historic site committee, which is hereby created. Such committee shall be composed of seven members as follows: One member to be appointed by the president of the senate, one member to be appointed by the minority leader of the senate, one member to be appointed by the speaker of the house of representatives, one member to be appointed by the minority leader of the house of representatives, two members to be appointed by the governor and one member to be appointed by the chairperson of the historic sites board of review. The member appointed by the chairperson of the historic sites board of review shall serve as chairperson of such committee. Each member of the committee shall be appointed for a term of two years. Each member shall continue in such appointment until a successor is appointed. Members shall be eligible for reappointment, and appointment may be made to fill an unexpired term in the same manner as the original appointment. The executive director of the Kansas state historical society shall develop the application procedure and grant periods in cooperation with such committee.

(c) Each partnership historic site which is awarded a grant pursuant to this section shall be required to submit a report of its operations and use of any grant moneys awarded and any other information required related to the grant to the Kansas state historical society at the end of the grant period in a form and manner prescribed by the Kansas state historical society.

(d) The executive director shall adopt rules and regulations regarding the application procedure, grant periods, grant evaluation criteria, the filing of forms that support the application for grant awards pursuant to this section, and any other matter necessary to carry out the provisions of this section.

(e) (1) There is hereby established in the state treasury the partnership historic sites grant fund. All moneys deposited in the partnership historic sites grant fund shall be used for the purpose of awarding grants pursuant to this section. No more than 12% of the moneys deposited in the fund shall be used for administration of the fund.

(2) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the partnership historic sites grant fund interest earnings based on:

(A) The average daily balance of moneys in the partnership historic sites grant fund for the preceding month; and

(B) the net earnings rate for the pooled money investment portfolio for the preceding month.

(3) All expenditures from the partnership historic sites grant fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive director of the state historical society or the executive director's designee.

History: L. 2007, ch. 156, § 2; July 1.



75-2741 Title of act.

75-2741. Title of act. K.S.A. 75-2741 through 75-2754 of this act shall be known and may be cited as the Kansas unmarked burial sites preservation act.

History: L. 1989, ch. 234, § 1; July 1.



75-2742 Legislative findings; purpose of act.

75-2742. Legislative findings; purpose of act. (a) The legislature finds that:

(1) Existing state laws do not provide adequate protection for unmarked burial sites and human skeletal remains; and

(2) there is no procedure regarding the treatment and disposition of human skeletal remains from unmarked burial sites necessary to protect the interests of descendants or other interested persons.

(b) The purposes of this act are to:

(1) Provide adequate protection for unmarked burial sites and human skeletal remains located on all lands within the state of Kansas;

(2) prohibit unauthorized disturbance of any unmarked burial sites; and

(3) provide procedures for the proper care and protection of unmarked burial sites and human skeletal remains found in the state of Kansas.

History: L. 1989, ch. 234, § 2; July 1.



75-2743 Definitions.

75-2743. Definitions. As used in this act:

(a) "Board" means the unmarked burial sites preservation board.

(b) "Evaluation" means assessment by the state historical society of the nature of human skeletal remains and goods interred with such remains and the situation in which they are located to make recommendations for action and disposition of the remains or goods under this act.

(c) "Human skeletal remains" means any part of the body of a deceased human being, in any stage of decomposition.

(d) "Person" means an individual, unincorporated association, partnership, limited partnership, corporation or governmental entity.

(e) "Society action" means any evaluation, investigation, disinterment, study, reinterment or other disposition carried out by the state historical society, with board approval, using moneys appropriated to the state historical society.

(f) "Unmarked burial site" means any interment by whatever means of human skeletal remains, other than a burial site in a cemetery otherwise protected by Kansas statute.

History: L. 1989, ch. 234, § 3; July 1.



75-2744 Board; administration, composition, terms, compensation, expenses, offices.

75-2744. Board; administration, composition, terms, compensation, expenses, offices. (a) There is hereby created the unmarked burial sites preservation board. The board shall be attached to the state historical society. All budgeting, purchasing and related management functions shall be administered under the direction of the secretary of the state historical society. All vouchers for expenditures of the board shall be approved by the secretary of the state historical society.

(b) The board shall consist of:

(1) The state archeologist;

(2) a physical anthropologist, appointed by the governor, who is employed by an institution of higher education located in this state, holds a doctorate degree representing specialized training in skeletal biology or forensic osteology and has demonstrated ability to design and execute a human skeletal analysis and to present the written results and interpretations of the analysis in a thorough, scientific and timely manner;

(3) a historian, appointed by the governor, who is employed by the state historical society or an institution of higher education located in this state, holds an advanced degree in American history and has specialized in Kansas history;

(4) four tribal representatives, one from each of the four resident Kansas Indian tribes (Pottawatomie, Kickapoo, Iowa and Sac and Fox), to be selected by the governing body of the respective tribe; and

(5) two members, appointed by the governor, who represent the general public but are not members of the interest groups represented by the members enumerated in subsections (a)(2) through (4).

(c) Of the appointive members first appointed to the board: The member who is a physical anthropologist and the member who represents the Pottawatomie tribe shall serve for terms of one year; the member who is a historian, the member representing the Kickapoo tribe and one member of the general public, as designated by the governor, shall serve for terms of two years; and the member who represents the Iowa tribe, the member who represents the Sac and Fox tribe and one member of the general public, as designated by the governor, shall serve for terms of three years. Upon expiration of such terms, all members shall serve for terms of three years.

(d) Appointive members of the board attending meetings of the board or a subcommittee meeting authorized by the board shall be paid compensation and subsistence allowances, mileage and other expenses as provided by K.S.A. 75-3223 and amendments thereto.

(e) The state archeologist shall serve as chairperson of the board.

(f) The secretary of the state historical society shall serve as secretary of the board and shall provide such office space and such staff as necessary for the performance of the duties prescribed by this act.

History: L. 1989, ch. 234, § 4; July 1.



75-2745 Same; powers and duties.

75-2745. Same; powers and duties. The board shall have the power and duty to:

(a) Provide for the establishment and maintenance of a registry of unmarked burial sites located in this state;

(b) consult with all interested parties on occasions of disturbance, or threatened or potential disturbance, of unmarked burial sites to determine a proper course of action;

(c) initiate necessary action by the attorney general for the enforcement of this act;

(d) issue permits for the excavation, study, display and reinterment or disposition of human skeletal remains from unmarked burial sites and goods interred with such remains, as provided in this act; and

(e) adopt such rules and regulations as necessary to administer and enforce the provisions of this act.

History: L. 1989, ch. 234, § 5; July 1.



75-2746 Registry.

75-2746. Registry. (a) Each unmarked burial site located in this state which becomes known to the board shall be entered on the registry established under K.S.A. 75-2745. The board shall identify, to the extent possible, the cultural or personal identity of the deceased person or persons interred at the site and shall notify each landowner on whose property a registered unmarked burial site is located.

(b) The registry of unmarked burial sites shall be confidential and shall not be open to inspection except as provided by rules and regulations of the board consistent with the purposes of this act.

History: L. 1989, ch. 234, § 6; July 1.



75-2747 Permits.

75-2747. Permits. (a) The board shall establish by rules and regulations a system of permits for the excavation, study, display and reinterment or disposition of human skeletal remains from unmarked burial sites and any goods interred with such remains.

(b) A permit to excavate human remains from an unmarked burial site and goods interred with such remains shall be issued only for scientific or educational purposes or for such other purposes, authorized by rules and regulations of the board, which the board determines are consistent with the purposes of this act. The permit shall provide for reinterment or disposition of the disinterred remains or goods by a specific date.

(c) A permit to study human skeletal remains from an unmarked burial site and goods interred with such remains shall be issued only for study by a bona fide research, medical or educational institution for research, medical or educational purposes, as determined in accordance with rules and regulations of the board. The permit shall be valid for a period of one year. On a showing of need, the board may extend such period for additional periods of six months. The permit shall provide for reinterment or disposition of the disinterred remains or goods by a specific date.

(d) A permit to display human skeletal remains from an unmarked burial site and goods interred with such remains shall be issued only for display by a bona fide research, medical or educational institution for research, medical or educational purposes, as determined in accordance with rules and regulations of the board.

(e) Permits issued by the board shall be subject to such terms, conditions and procedures as prescribed by the board. Such conditions shall include a condition that permittees pay all costs incurred, including costs of excavation, study and disposition. If human skeletal remains are reasonably identified with direct kin or descent groups such as native American Indian tribes, the board shall consult with such groups prior to issuing a permit for the excavation, study, display or reinterment or disposition of such remains or goods interred with such remains.

(f) The board may deny, suspend or revoke any permit, in accordance with the Kansas administrative procedure act, upon a finding that the applicant or permittee has violated any provision of this act or any term, condition or procedure of a permit issued by the board.

(g) The board shall fix by rules and regulations an application fee which shall accompany each application for a permit provided for by this section. For that purpose, the board may establish classes of permits and fix a different application fee for each class. No such application fee shall exceed $50.

History: L. 1989, ch. 234, § 7; July 1.



75-2748 Prohibited acts; criminal and civil penalties.

75-2748. Prohibited acts; criminal and civil penalties. (a) On and after January 1, 1990, no person shall, unless such person holds a permit issued by the board to do so or is exempt pursuant to subsection (b):

(1) Willfully disturb an unmarked burial site;

(2) knowingly possess human skeletal remains known to have been from an unmarked burial site, or goods interred with such remains;

(3) display human skeletal remains known to have been from an unmarked burial site, or goods interred with such remains;

(4) sell, trade or give away human skeletal remains known to have been from an unmarked burial site, or goods interred with such remains; or

(5) throw away or discard human skeletal remains known to have been from an unmarked burial site, or goods interred with such remains.

(b) Subsection (a)(2) shall not apply to possession of human skeletal remains or burial goods by the state historical society or institutions of higher education represented on the Kansas antiquities commission pursuant to K.S.A. 74-5402, and amendments thereto, but the board, in consultation with interested parties, shall review the collections of such society and institutions and report to the legislature on or before January 13, 1992, any recommendations it has concerning human skeletal remains and burial goods which are part of such collections and are from unmarked burial sites. Subsections (a)(1) through (5) shall not apply to:

(1) Disinterment, possession, display, transfer, reinterment or disposition of human skeletal remains, or goods interred with such remains, which are determined by a coroner to be remains described by K.S.A. 22a-231, and amendments thereto; and

(2) private collections of burial goods acquired prior to January 1, 1990.

(c) Violation of this section is a crime punishable:

(1) Upon conviction of a first offense, by a fine of not more than $10,000, if the commercial and archeological value of the remains and goods involved and all costs related to their restoration and repair is $5,000 or less;

(2) upon conviction of a first offense, by a fine of not more than $20,000, if the commercial and archeological value of the remains and goods involved and all costs related to their restoration and repair is more than $5,000; and

(3) upon conviction of the second or a subsequent offense, by a fine of not more than $100,000.

(d) In addition to or in lieu of any penalty imposed pursuant to subsection (c), the board, upon a finding that a person has violated any provision of this section or any term of a permit issued under this act, may impose on such person a civil fine of not more than $2,000 for each violation. Imposition of any such fine shall be only upon notice and a hearing conducted in accordance with the Kansas administrative procedure act and shall be subject to review in accordance with the Kansas judicial review act.

History: L. 1989, ch. 234, § 8; L. 2010, ch. 17, § 196; July 1.



75-2749 Notice of violations or discovery of remains; penalties.

75-2749. Notice of violations or discovery of remains; penalties. (a) Any person who knows or has reason to know that a violation of K.S.A. 75-2748, and amendments thereto, is being or has been committed must immediately notify the law enforcement agency of the jurisdiction where the violation occurred. A law enforcement agency shall notify the state historical society of any violation of K.S.A. 75-2748, and amendments thereto, which becomes known to the law enforcement agency.

(b) Any person who discovers human skeletal remains immediately shall notify the law enforcement agency of the jurisdiction where the remains were found. Upon receipt of such notice, the law enforcement agency immediately shall notify the district coroner or deputy district coroner. If the coroner determines that the human skeletal remains are not of evidentiary or forensic interest then the coroner shall notify the state historical society.

(c) Failure to give notice as required by subsection (a) or (b) is a misdemeanor punishable by a fine of not less than $100 nor more than $500.

(d) Upon notification pursuant to this section or K.S.A. 22a-232, and amendments thereto, the state historical society shall assume jurisdiction over the human skeletal remains, and any goods interred with such remains. The state historical society shall carry out society actions in as expeditious a manner as possible, with particular consideration given to circumstances such as construction sites, agricultural interests and kin or descent groups. After disinterment, the remains and goods may be under the control of the state historical society for purposes of study for a period of one year. On a showing of need, the board may extend such period for additional periods of six months. After any period of study authorized by this subsection, disposition or reinterment of the remains and goods shall be under the direction of the board.

History: L. 1989, ch. 234, § 9; L. 1993, ch. 214, § 14; July 1.



75-2750 Inspection warrant.

75-2750. Inspection warrant. The chairperson of the board, or a person designated by the chairperson, may apply to a judge of the district court of a county for an inspection warrant to inspect premises located in such county for the purpose of determining compliance with this act or with the terms of a permit issued under this act. The application shall be a sworn written statement, signed by the applicant, and shall include a description of the premises to be inspected, the reasons for the inspection and a statement that entry for the purpose of such inspection has been refused. The judge shall issue the warrant only if the judge determines from the application that there is probable cause to believe that the inspection is required to enforce the provisions of this act, that the inspection is within the lawful limits of the applicant's power to inspect and that the applicant is authorized to conduct the inspection. The warrant shall direct the applicant to inspect the premises described in the application and, if requested by the applicant, shall direct a law enforcement officer of the jurisdiction to accompany the applicant during the inspection.

History: L. 1989, ch. 234, § 10; July 1.



75-2751 Duties of attorney general.

75-2751. Duties of attorney general. Upon request of the board, the attorney general shall aid in any investigation, inspection, hearing or trial pursuant to the provisions of this act and shall institute and prosecute all necessary actions or proceedings for the enforcement of this act. The attorney general shall report to or confer with the board regarding any such request within 30 days after receipt of the request.

History: L. 1989, ch. 234, § 11; July 1.



75-2752 Civil enforcement of act.

75-2752. Civil enforcement of act. In addition to or in lieu of any penalty imposed pursuant to K.S.A. 75-2748 or 75-2749, any person who violates any provision of K.S.A. 75-2748 or 75-2749 may be liable for injunctive relief, damages and attorney fees or other appropriate relief to any person with a kinship, cultural, tribal, research, scientific or educational interest in preserving the affected burial site, skeletal remains or burial goods.

History: L. 1989, ch. 234, § 12; July 1.



75-2753 Cemetery for reburial of remains.

75-2753. Cemetery for reburial of remains. The secretary of the state historical society shall establish, with the approval of the board, a cemetery on existing state lands for the reinterment of human skeletal remains from unmarked burial sites in this state, and goods interred with such remains. Such cemetery shall not be open to the public.

History: L. 1989, ch. 234, § 13; July 1.



75-2754 Severability.

75-2754. Severability. If any provisions of this act or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provisions or application. To this end the provisions of this act are severable.

History: L. 1989, ch. 234, § 14; July 1.






Article 28 STATE LAND OFFICE AND REGISTER

75-2801 Secretary of state ex officio register; books and records; correspondence.

75-2801. Secretary of state ex officio register; books and records; correspondence. The secretary of state shall be ex officio register of the state land office. The books and records of such office shall be so kept as to show and preserve an accurate chain of title from the general government to the purchaser of each smallest subdivision of land; to preserve a permanent record, in books suitably indexed, of all correspondence with any of the departments of the general government in relation to state lands; to preserve, by proper records, copies of the original lists furnished by the selecting agents of the state, and of all other papers in relation to such lands which are of permanent interest.

History: L. 1876, ch. 131, § 1; R.S. 1923, 75-2801; L. 1974, ch. 364, § 21; Jan. 13, 1975.



75-2802 Separate tract books.

75-2802. Separate tract books. Separate tract books shall be kept for the university, the saline lands, the half-million acre grant, the sixteenth and thirty-sixth sections and lands in lieu of the same for common schools, the swamplands, the agricultural university lands, and such other lands as the state now owns or may hereafter own, so that each description of state lands shall be kept separate from all others; and each set of tract books shall be a complete record of all the lands to which they relate.

History: L. 1876, ch. 131, § 2; March 10; R.S. 1923, 75-2802.



75-2803 Manner of ruling tract books; matters shown on record.

75-2803. Manner of ruling tract books; matters shown on record. Said tract books shall be ruled in a manner similar to those used in United States land offices, so as to record each tract by its smallest legal subdivision, its section, township and range, to whom sold and when, the price per acre, to whom patented and when.

History: L. 1876, ch. 131, § 3; March 10; R.S. 1923, 75-2803.



75-2804 State land office; inspection of documents and records; certified copies of abstracts.

75-2804. State land office; inspection of documents and records; certified copies of abstracts. The state land office shall be kept open during business hours, and shall have the personal supervision of the register or his or her deputy; the documents and records therein shall be subject to inspection in the presence of the register by parties having an interest therein, and certified copies thereof, or abstracts signed by said register, with the seal of said office attached, shall be deemed presumptive evidence of the fact to which they relate, and on request they shall be furnished by the register for a reasonable compensation.

History: L. 1876, ch. 131, § 4; March 10; R.S. 1923, 75-2804.



75-2805 Patents.

75-2805. Patents. Patents for land shall issue from the state land office, shall be signed by the governor and recorded by the register; and each patent shall contain therein a marginal certificate of the book and page on which it is recorded, which certificate shall be signed by the register; and all patents shall be delivered free of charge.

History: L. 1876, ch. 131, § 5; March 10; R.S. 1923, 75-2805.



75-2806 Patents for land; certified copies; fee, approval.

75-2806. Patents for land; certified copies; fee, approval. In case of loss or destruction of patent, from any cause, the party so losing may apply to the secretary of state for a certified copy thereof, which when issued under his or her hand and official seal shall be deemed and held to be of the same tenure and effect as the original patent. For such certified copy of patent the secretary of state shall fix and charge a fee in an amount approved by the director of accounts and reports under K.S.A. 45-204.

History: L. 1867, ch. 135, § 6; G.S. 1868, ch. 100, § 6; R.S. 1923, 75-2806; L. 1974, ch. 364, § 22; L. 1978, ch. 347, § 20; July 1.



75-2807 Certificate for issuance of patent.

75-2807. Certificate for issuance of patent. No patent shall be issued for any lands belonging to the state except upon the certificate of the person or officer specially charged with the custody of the same, setting forth the appraised value per acre if otherwise required by law to be so appraised, name of the person to whom sold, date of sale, price per acre, amount paid, name of person making final payment, and of person who is entitled to the patent, and, if thus entitled by assignment from the original purchaser, setting forth fully such assignment, which certificate shall be filed and preserved in the land office.  In any case where the certificate of sale of lands, or the assignment or assignments, have been lost or destroyed, and cannot be produced, satisfactory proof by affidavit of the existence and ownership of such certificate, assignment or assignments thereof, by two reputable citizens of the county wherein the land is situated, and satisfactory proof by affidavit of the loss or destruction of such certificate, assignment or assignments thereof, by the person who is entitled to the patent, shall be attached to the certificate of the person or officer mentioned above; and, when so proven, the patent shall issue as hereinbefore provided, but without filing or preserving such certificate, assignment or assignments in the land office.

History: L. 1876, ch. 131, § 6; L. 1905, ch. 483, § 1; R.S. 1923, 75-2807; L. 1978, ch. 430, § 6; April 1.



75-2808 Correction of clerical errors by register.

75-2808. Correction of clerical errors by register. The register is authorized and required to correct all clerical errors of his or her office in name of grantee and description of tract of land conveyed by the state found upon the records of such office. The register shall attach his or her official certificate to each conveyance so corrected, and the reasons therefor; record the same with the record of the original conveyance, and make the necessary correction in the tract and plat books of the office. Such corrections, when made in accordance with the foregoing provisions, shall have the force and effect of a deed originally correct, subject to prior rights accrued without notice.

History: L. 1876, ch. 131, § 7; March 10; R.S. 1923, 75-2808.



75-2809 Public surveys; records, safekeeping and access.

75-2809. Public surveys; records, safekeeping and access. The register shall receive any field notes, maps, records, or other papers relating to the public survey of this state, whenever the same shall be turned over to the state, in pursuance of an act of congress entitled "An act for the discontinuance of the office of surveyor general in the several districts as soon as the surveys therein can be completed, for abolishing land offices under certain circumstances, and for other purposes," approved June twelve, eighteen hundred and forty, and any act amendatory thereof, and shall receive any other official surveys of any state lands and any field notes, maps, records or other paper relating thereto as may be provided by law to be filed with the register, and shall provide for their safekeeping and proper arrangement as public records.  Free access to the same by the lawful authority of the United States, for the purpose of taking extracts therefrom, or making copies thereof, shall always be granted.

History: L. 1876, ch. 131, § 8; R.S. 1923, 75-2809; L. 1974, ch. 364, § 23; L. 1978, ch. 430, § 7; April 1.



75-2810 Relinquishment of color of title to the United States.

75-2810. Relinquishment of color of title to the United States. Whenever the governor is satisfied by the commissioner of the general land office that the title to any lands which may have been certified to the state under any of the several grants is inferior to the rights of any valid interfering preemptor or claimant, the governor is authorized and required to release by deed of relinquishment such color of title to the United States, to the end that the requirements of the interior department may be complied with, and that such tract or tracts of land may be patented by the general government to the legal claimants.

History: L. 1876, ch. 131, § 9; March 10; R.S. 1923, 75-2810.



75-2811 Error in deeding land to state or in making out transfer.

75-2811. Error in deeding land to state or in making out transfer. When the governor is satisfied by proper record evidence that any tract of land which may have been deeded by virtue of any donation or sale to the state is not the land intended to have been described, or that an error has been committed in making out the transfer, in order that such error may be corrected the governor is authorized to quitclaim the same to the proper owner thereof, and to receive a deed or deeds for the lands intended to have been deeded to the state originally.

History: L. 1876, ch. 131, § 10; March 10; R.S. 1923, 75-2811.



75-2812 Lists of lands granted to state; effect of recording.

75-2812. Lists of lands granted to state; effect of recording. In cases where lands have been granted to the state of Kansas by act of congress, and certified list of lands inuring under the grant have been made to the state by the commissioner of the general land office as required by act of congress, and such lands have been granted by act of the legislature to or for the benefit of any person or company, and such person or company shall have complied with and fulfilled the conditions of the grant, the register of the state land office is hereby authorized to prepare, on application of the grantee, a list or lists of land situated in each county inuring to such grantee from the lists certified by the commissioner of the general land office as aforesaid, which shall be signed by the governor of this state and attested by the secretary of state, with the state seal, and then be certified to by the register to be true and correct copies of the lists made to this state, and deliver them to such grantee, who is hereby authorized to have them recorded in the proper county, and when so recorded they shall be notice to all persons, the same as deeds now are, and shall vest in such grantee the right of the state to the lands therein described, under the grant of congress by which the lands were certified to the state, so far as the certified lists made by the commissioner aforesaid conferred title to the state: Provided, That when the register includes lands in the list which were not intended to be included in the grant, or the grantee shall not in equity be entitled to the lands, or any part thereof, then no title shall pass by said list, and the same as to those lands shall be null and void.

Nor shall any title pass to lands which have been selected, set apart or claimed by the state, or any individual, under the swampland or any other grant of congress which may be certified or adjudged to the state under such other grant, nor to lands held or claimed under any homestead or preemption settlement, or other entry or purchase; neither shall the right of the state to control the lands according to the terms of the grants, at any future time be affected by anything done under this section: Provided further, That in preparing the list or lists of lands under this section, the register of the state land office shall exclude all lands selected by the state or any county under the swampland grant, and also exclude all lands claimed under the homestead or preemption laws of the United States and which have been sold or disposed of and the entry or preemption canceled.

History: L. 1876, ch. 131, § 11; March 10; R.S. 1923, 75-2812.



75-2813 Recording of certified copy of patent.

75-2813. Recording of certified copy of patent. In any case where a purchase and payment in full has been made, and a conveyance or patent has been issued to any person or persons, signed by either the governor of the territory of Kansas or of the state of Kansas, for any tract or parcel of land embraced in any of the sections numbered sixteen or thirty-six, in the townships in this state, or any other lands confirmed to the state for any purpose whatever, and known as state lands, and which original conveyance or patent has been lost or misplaced, and does not appear of record in the state land office as provided by law, but does appear of record in the office of the register of deeds of the county in which such land described in such conveyance or patent is situated, a copy of the records of such conveyance or patent, duly certified by the register of deeds of such county to be true and correct, may be procured by any person claiming the title to such lands; and upon presentation of such certified copy to the register of the state land office, he or she shall thereupon duly record the same in the records of his or her office, and make the proper entry of such sale and conveyance, and shall enter on such certified copy of such conveyance or patent a marginal certificate of the book and page in which it is recorded, as is now provided by law in case of original patents; and such sale and conveyance is hereby confirmed, and made and declared to be in all respects as valid and binding, and the title to such lands vested, granted and conveyed as fully and completely as is now conveyed by original patent issued from the state land office, signed by the governor of the state, and recorded by the register in the state land office, as is now provided by law, subject only to prior rights accrued without notice.

History: L. 1881, ch. 158, § 1; March 12; R.S. 1923, 75-2813.



75-2814 Cancellation and issuance of new patent for defective patent; recordation and correction of errors.

75-2814. Cancellation and issuance of new patent for defective patent; recordation and correction of errors. Upon presentation to the secretary of state of any patent to state land issued by the state of Kansas which is in any respect defective in form or in manner of execution, such secretary shall cancel such patent and file the same among the records of the state land office, and in lieu thereof shall issue to the patentee named in said defective patent a patent in proper form, which shall be signed by the governor and recorded by the register as provided by K.S.A. 75-2805, which new patent shall save the rights of the patentee and his or her grantee and heirs in all respects as if the original was not defective in form or in manner of execution. Upon presentation to the secretary of state of any patent for state land which is proper in form and manner of execution, but the record of which in the state land office is incorrect and defective, such secretary shall correctly record said patent, as provided by K.S.A. 75-2805, and shall on the present defective or incorrect record thereof make a memorandum in red ink, referring to the book and page of such correct record. Such re-issue of patents and correction of records shall be without cost to the persons so presenting said patents.

History: R.S. 1923, 75-2814; L. 1974, ch. 364, § 24; Jan. 13, 1975.






Article 29 CIVIL SERVICE

75-2925 Purpose of act.

75-2925. Purpose of act. The general purpose of this act is to establish a system of personnel administration that meets the social, economic and program needs of the people of the state of Kansas as these needs now or in the future may be established.  This system shall provide means to recruit, select, develop and maintain an effective and responsible work force and shall include policies and procedures for employee hiring and advancement, training and career development, job classification, salary administration, retirement, fringe benefits, discipline, discharge and other related activities.  All personnel administration actions regarding employees in the state classified service shall be made without regard to race, national origin or ancestry, religion, political affiliation, or other nonmerit factors.  Personnel administration actions shall be based on merit principles and fitness to perform the work required and shall provide fair and equal opportunity for public service.

History: L. 1941, ch. 358, § 1; L. 1978, ch. 332, § 1; L. 1995, ch. 213, § 2; Dec. 17.



75-2926 Definitions.

75-2926. Definitions. As used in the Kansas civil service act, unless the context otherwise indicates:

(a) "Board" means the state civil service board.

(b) "Director" means the director of personnel services.

(c) "Eligible" includes a person who is in an employment pool and qualified for appointment, promotion or reemployment under this act.

(d) "Employees of courts" includes all officers and employees appointed by or pursuant to the recommendation of a court, or any members thereof and all officers and employees appointed or employed by any such appointee.

(e) "Joint recruiting authority" means that both an agency and the division of personnel services may officially recruit candidates for classified positions.

(f) "Merit principles" mean relative knowledge, skill and ability.

(g) "Nonmerit reason" means any reason specifically based on: (1) Race, national origin or ancestry, religion or political affiliation; (2) sex or age where sex or age does not constitute a bona fide occupational qualification necessary to proper and efficient administration; or (3) disabilities which are qualified disabilities under the Americans with Disabilities Act of 1990, Pub.L. 101-36, and amendments thereto, and which do not prevent the individual from performing the position's essential functions, with or without reasonable accommodation.

History: L. 1941, ch. 358, § 2; L. 1953, ch. 375, § 50; L. 1972, ch. 332, § 56; L. 1978, ch. 332, § 2; L. 1995, ch. 213, § 3; Dec. 17.



75-2929a State civil service board; appointment, qualifications and terms of members; confirmation by senate.

75-2929a. State civil service board; appointment, qualifications and terms of members; confirmation by senate. (a) There is hereby created the state civil service board.  The board shall consist of five members appointed by the governor, subject to confirmation by the senate as provided by K.S.A. 75-4315b and amendments thereto. Except as provided by K.S.A. 46-2601, no person appointed to the board shall exercise any power, duty or function as a member of the board until confirmed by the senate.

(b) Members shall be in sympathy with the application of merit principles to public employment.  Not more than three members of the board shall be of the same political party.  Except as otherwise provided in this section, no member of the board may hold any other public office or public employment, except military office or the office of notary public.  Subject to the provisions of K.S.A. 75-4315c, and amendments thereto, one member shall be appointed from each congressional district and the remainder shall represent the state at large. Subsequent redistricting of congressional districts shall not disqualify any member of the board who is serving at the time of redistricting from being reappointed as a member of the board.

(c) Except as provided by subsection (d), upon the expiration of the term of any member, a successor shall be appointed as provided in subsection (a), and shall hold office for a term of four years and until a successor is appointed and confirmed.  All vacancies in the board shall be filled by appointment for the unexpired term in the case of vacancies occurring before the end of a term.

(d) The terms of members who are serving on the board on the effective date of this act shall expire on March 15, of the year in which such member's term would have expired under the provisions of this section prior to amendment by this act.  Thereafter, members shall be appointed for terms of four years and until their successors are appointed and confirmed.

History: L. 1978, ch. 332, § 3; L. 1982, ch. 347, § 54; L. 1985, ch. 275, § 1; L. 1992, ch. 262, § 16; L. 1995, ch. 241, § 21; July 1.



75-2929b State civil service board; part of department of administration; management functions; organization and meetings; hearings by members; compensation and expenses of members.

75-2929b. State civil service board; part of department of administration; management functions; organization and meetings; hearings by members; compensation and expenses of members. (a) The board shall be attached to the department of administration and shall be within the department as a part thereof.  All budgeting, purchasing and related management functions of the board shall be administered under the direction and supervision of the secretary of administration.  All vouchers for expenditures and all payrolls of the board shall be approved by the chairperson of the board or a person or persons designated by such chairperson and the secretary of administration or a person or persons designated by such secretary.

(b) The board shall organize annually by electing one of its members as chairperson and one as vice-chairperson.  The board shall meet regularly at least once each calendar quarter and special meetings may be called by the chairperson or by a majority of the board.  A quorum of the board shall consist of three members.  No action may be taken by the board without the affirmative vote of at least three members.  In the holding of hearings of appeals by employees or appointing authorities pursuant to the Kansas civil service act, the board may delegate to one or more of its members the authority to serve as a hearing examiner for such a hearing, but action upon any such appeal shall require the concurrence of at least three members of the board.

(c) Meetings of the board shall be open to the public and no meeting or hearing of the board shall be held unless at least three members of the board are present. The director of personnel services shall act as secretary of the board or may designate a person to serve as the secretary of the board. The board shall keep records and minutes of its business and official actions, and such records and minutes shall be public records open to public inspection, subject to rules and regulations specifying the hours and conditions of inspection.

(d) Each member of the state civil service board attending meetings of such board, attending a subcommittee meeting thereof authorized by such board, or serving as hearing examiner at a hearing under the Kansas civil service act shall be paid per diem compensation of $70 and shall be paid subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto. In addition, each member, who resides more than 100 miles from the location of an authorized meeting or hearing, shall receive per diem compensation of $35 for each day in travel to or from such meeting or hearing if such travel is on a day other than the day or days of such meeting or hearing.

History: L. 1978, ch. 332, § 4; L. 1985, ch. 275, § 2; L. 1992, ch. 191, § 1; July 1.



75-2929c Same; transfer of powers, duties and functions; preservation of orders.

75-2929c. Same; transfer of powers, duties and functions; preservation of orders. (a) On and after the effective date of this act, all of the powers, duties and functions of the state civil service commission existing immediately prior to the effective date of this act are hereby transferred to and conferred and imposed upon the state civil service board created by this act, except as herein otherwise provided.

(b) On and after the effective date of this act, the state civil service board created by this act shall be the successor in every way to the powers, duties and functions of the state civil service commission in which the same were vested prior to the effective date of this act, except as herein otherwise provided.  Every act performed under the authority of the state civil service board created by this act shall be deemed to have the same force and effect as if performed by the state civil service commission in which such functions were vested prior to the effective date of this act.

(c) On and after the effective date of this act, whenever the state civil service commission, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the state civil service board created by this act.

(d) On and after the effective date of this act, all orders of the state civil service commission in effect on the effective date of this act shall continue to be effective and shall be deemed to be the duly issued orders of the state civil service board created by this act, until revised, amended, revoked or nullified pursuant to law.

History: L. 1978, ch. 332, § 5; July 1.



75-2929d State civil service board; hearing of appeals; witnesses; production of papers.

75-2929d. State civil service board; hearing of appeals; witnesses; production of papers. (a) The state civil service board shall hear appeals taken to it pursuant to: (1) K.S.A. 75-2940, 75-2949 and 75-3747, and amendments thereto, concerning demotion, dismissal or suspension of a permanent employee in the classified service, or concerning refusal to examine an applicant or to certify a person as eligible for a job class, and (2) K.S.A. 75-2973, and amendments thereto, concerning disciplinary action in violation of that statute.

(b) When an appeal is taken to the board, the board shall establish a time and a place for the hearing which shall be held within 45 days after receipt of request for the appeal. The board shall notify the person bringing the appeal and the appointing authority or other person whose action is being reviewed of the time and the place of the hearing at least 14 days prior to such hearing. Each party at the hearing shall have the right to be represented by a person of the party's own choice. Hearings shall be conducted in accordance with the provisions of the Kansas administrative procedure act. For purposes of the administrative procedure act, the state civil service board shall be deemed the agency head. The board may affirm, modify or reverse an agency action and order any other action it deems appropriate.

(c) The board, or the director of personnel services when authorized by majority vote of the board, may depose witnesses. Either party to a hearing may depose witnesses in accordance with the Kansas administrative procedure act. If books and papers are required to be produced in advance of a hearing date, the person or agency producing the books and papers shall be entitled to receive reasonable compensation to recover all costs of such production from the person or agency for which they are produced. The board, any presiding officer or the director may examine such public records as may be required in relation to any matter which the board has authority to investigate.

(d) Each person not in the classified or unclassified service who appears before the board or the director by order shall receive for such person's attendance the fees and mileage provided for witnesses in civil actions in the district court. Such fees and mileage shall be audited and paid by the state upon presentation of proper vouchers. Each witness subpoenaed at the request of parties other than the board or the director shall be entitled to compensation from the state for attendance or travel only if the board certifies that the testimony of such witness was relevant and material to the matter investigated or, if such witness is not called to testify, the board determines and certifies that such compensation should be paid.

History: L. 1978, ch. 332, § 21; L. 1981, ch. 334, § 1; L. 1985, ch. 276, § 1; L. 1988, ch. 356, § 300; L. 1989, ch. 283, § 20; L. 2000, ch. 152, § 26; July 1.



75-2929g Same; rules and regulations adopted by secretary of administration.

75-2929g. Same; rules and regulations adopted by secretary of administration. The secretary of administration, upon recommendation of the director of personnel services and the board, may adopt rules and regulations as provided in K.S.A. 75-3706 and amendments thereto to carry out the provisions of K.S.A. 75-2929d to 75-2929g, inclusive, and 75-2949d to 75-2949f, inclusive, and amendments thereto.

History: L. 1978, ch. 332, § 24; L. 1985, ch. 276, § 2; July 1.



75-2929h Same; appeals from orders of board.

75-2929h. Same; appeals from orders of board. Subject to the provisions of this section, the Kansas judicial review act shall be applicable to appeals from orders of the civil service board. In any such appeal, the civil service board shall not be a named party to the proceedings. Parties to such appeals shall be: (a) The aggrieved employee, former employee or applicant; (b) the state agency that took the action that was appealed to the civil service board; and (c) any party the district court permits to intervene in the district court action. An order of the civil service board may be affirmed, reversed or modified by the district court on appeal. Applications for a stay or other temporary remedies shall be to the state agency that took the action that was appealed to the civil service board.

History: L. 1984, ch. 338, § 28; L. 2010, ch. 17, § 197; July 1.



75-2935 Classified and unclassified services.

75-2935. Classified and unclassified services. The civil service of the state of Kansas is hereby divided into the unclassified and the classified services.

(1) The unclassified service comprises positions held by state officers or employees who are:

(a) Chosen by election or appointment to fill an elective office;

(b) members of boards and commissions, heads of departments required by law to be appointed by the governor or by other elective officers, and the executive or administrative heads of offices, departments, divisions and institutions specifically established by law;

(c) except as otherwise provided under this section, one personal secretary to each elective officer of this state, and in addition thereto, 10 deputies, clerks or employees designated by such elective officer;

(d) all employees in the office of the governor;

(e) officers and employees of the senate and house of representatives of the legislature and of the legislative coordinating council and all officers and employees of the office of revisor of statutes, of the legislative research department, of the division of legislative administrative services, of the division of post audit and the legislative counsel;

(f) chancellor, president, deans, administrative officers, student health service physicians, pharmacists, teaching and research personnel, health care employees and student employees in the institutions under the state board of regents, the executive officer of the board of regents and the executive officer's employees other than clerical employees, and, at the discretion of the state board of regents, directors or administrative officers of departments and divisions of the institution and county extension agents, except that this subsection (1)(f) shall not be construed to include the custodial, clerical or maintenance employees, or any employees performing duties in connection with the business operations of any such institution, except administrative officers and directors; as used in this subsection (1)(f), "health care employees" means employees of the university of Kansas medical center who provide health care services at the university of Kansas medical center and who are medical technicians or technologists or respiratory therapists, who are licensed professional nurses or licensed practical nurses, or who are in job classes which are designated for this purpose by the chancellor of the university of Kansas upon a finding by the chancellor that such designation is required for the university of Kansas medical center to recruit or retain personnel for positions in the designated job classes; and employees of any institution under the state board of regents who are medical technologists;

(g) operations, maintenance and security personnel employed to implement agreements entered into by the adjutant general and the federal national guard bureau, and officers and enlisted persons in the national guard and the naval militia;

(h) persons engaged in public work for the state but employed by contractors when the performance of such contract is authorized by the legislature or other competent authority;

(i) persons temporarily employed or designated by the legislature or by a legislative committee or commission or other competent authority to make or conduct a special inquiry, investigation, examination or installation;

(j) officers and employees in the office of the attorney general and special counsel to state departments appointed by the attorney general, except that officers and employees of the division of the Kansas bureau of investigation shall be in the classified or unclassified service as provided in K.S.A. 75-711, and amendments thereto;

(k) all employees of courts;

(l) client, patient and inmate help in any state facility or institution;

(m) all attorneys for boards, commissions and departments;

(n) the secretary and assistant secretary of the Kansas state historical society;

(o) physician specialists, dentists, dental hygienists, pharmacists, medical technologists and long term care workers employed by the Kansas department for aging and disability services;

(p) physician specialists, dentists and medical technologists employed by any board, commission or department or by any institution under the jurisdiction thereof;

(q) student employees enrolled in public institutions of higher learning;

(r) administrative officers, directors and teaching personnel of the state board of education and the state department of education and of any institution under the supervision and control of the state board of education, except that this subsection (1)(r) shall not be construed to include the custodial, clerical or maintenance employees, or any employees performing duties in connection with the business operations of any such institution, except administrative officers and directors;

(s) all officers and employees in the office of the secretary of state;

(t) one personal secretary and one special assistant to the following: The secretary of administration, the secretary for aging and disability services, the secretary of agriculture, the secretary of commerce, the secretary of corrections, the secretary of health and environment, the superintendent of the Kansas highway patrol, the secretary of labor, the secretary of revenue, the secretary for children and families, the secretary of transportation, the secretary of wildlife, parks and tourism and the commissioner of juvenile justice;

(u) one personal secretary and one special assistant to the chancellor and presidents of institutions under the state board of regents;

(v) one personal secretary and one special assistant to the executive vice chancellor of the university of Kansas medical center;

(w) one public information officer and one chief attorney for the following: The department of administration, the Kansas department for aging and disability services, the department of agriculture, the department of commerce, the department of corrections, the department of health and environment, the department of labor, the department of revenue, the Kansas department for children and families, the department of transportation, the Kansas department of wildlife, parks and tourism and the commissioner of juvenile justice;

(x) if designated by the appointing authority, persons in newly hired positions, including any employee who is rehired into such position and any current state employee who voluntarily transfers into, or is voluntarily promoted or demoted into such position, on and after July 1, 2015, in any state agency;

(y) one executive director, one general counsel and one director of public affairs and consumer protection in the office of the state corporation commission;

(z) specifically designated by law as being in the unclassified service;

(aa) any position that is classified as a position in the information resource manager job class series, that is the chief position responsible for all information resources management for a state agency, and that becomes vacant on or after the effective date of this act. Nothing in this section shall affect the classified status of any employee in the classified service who is employed on the date immediately preceding the effective date of this act in any position that is a classified position in the information resource manager job class series and the unclassified status as prescribed by this subsection shall apply only to a person appointed to any such position on or after the effective date of this act that is the chief position responsible for all information resources management for a state agency;

(bb) positions at state institutions of higher education that have been converted to unclassified positions pursuant to K.S.A. 2015 Supp. 76-715a, and amendments thereto; and

(cc) notwithstanding the provisions of K.S.A. 22-4524, 32-802, 44-510g, 44-551, 44-552, 48-205, 48-919, 49-402e, 58-4105, 58-4503, 65-2878, 65-6103, 73-1210a, 73-1234, 74-506d, 74-515b, 74-561, 74-569, 74-631, 74-1106, 74-1704, 74-1806, 74-2435, 74-2614, 74-2702, 74-2906a, 74-5014, 74-5210, 74-6707, 74-6901, 74-6904, 74-7008, 74-7501, 74-8704, 74-8805, 74-9804, 75-118, 75-1202d, 75-2537, 75-2944, 75-3148, 75-3702c, 75-4222, 75-5005, 75-5015, 75-5016, 75-5122, 75-5157, 75-5309, 75-5310, 75-5378, 75-5610, 75-5702, 75-5708, 75-5733, 75-5910, 75-7028, 75-7054, 75-7304, 76-1002a, 76-1116, 76-12a04, 76-12a05, 76-12a08, 76-12a16, 76-3202 and 82a-1205 and K.S.A. 2015 Supp. 39-1911, and amendments thereto, any vacant position within the classified service may be converted by the appointing authority to an unclassified position.

(2) The classified service comprises all positions now existing or hereafter created which are not included in the unclassified service. Appointments in the classified service shall be made according to merit and fitness from eligible pools which so far as practicable shall be competitive. No person shall be appointed, promoted, reduced or discharged as an officer, clerk, employee or laborer in the classified service in any manner or by any means other than those prescribed in the Kansas civil service act and the rules adopted in accordance therewith.

(3) For positions involving unskilled, or semiskilled duties, the secretary of administration, as provided by law, shall establish rules and regulations concerning certifications, appointments, layoffs and reemployment which may be different from the rules and regulations established concerning these processes for other positions in the classified service.

(4) Officers authorized by law to make appointments to positions in the unclassified service, and appointing officers of departments or institutions whose employees are exempt from the provisions of the Kansas civil service act because of the constitutional status of such departments or institutions shall be permitted to make appointments from appropriate pools of eligibles maintained by the division of personnel services.

(5) On and after the effective date of this act, any state agency that has positions in the classified service within the Kansas civil service act to satisfy any requirement of maintaining personnel standards on a merit basis pursuant to federal law or the rules and regulations promulgated thereunder by the federal government or any agency thereof, shall adopt a binding statement of agency policy pursuant to K.S.A. 77-415, and amendments thereto, to satisfy such requirements if the appointing authority has made any such position unclassified.

History: L. 1941, ch. 358, § 11; L. 1957, ch. 445, § 1; L. 1963, ch. 424, § 1; L. 1963, ch. 400, § 3; L. 1965, ch. 464, § 1; L. 1969, ch. 399, § 1; L. 1971, ch. 272, § 1; L. 1972, ch. 318, § 1; L. 1974, ch. 383, § 1; L. 1976, ch. 377, § 1; L. 1976, ch. 378, § 1; L. 1978, ch. 332, § 7; L. 1982, ch. 225, § 5; L. 1985, ch. 256, § 15; L. 1987, ch. 347, § 1; L. 1989, ch. 266, § 2; L. 1989, ch. 233, § 2; L. 1990, ch. 305, § 1; L. 1992, ch. 293, § 1; L. 1994, ch. 293, § 28; L. 1995, ch. 236, § 15; L. 1995, ch. 255, § 12; L. 1997, ch. 156, § 88; L. 1998, ch. 187, § 14; L. 1999, ch. 149, § 10; L. 2003, ch. 154, § 90; L. 2004, ch. 179, § 116; L. 2005, ch. 94, § 3; L. 2011, ch. 104, § 43; L. 2012, ch. 47, § 115; L. 2012, ch. 166, § 18; L. 2014, ch. 115, § 315; L. 2015, ch. 52, § 1; July 1.

Revisor's Note:

Section was amended twice in the 1998 session, see also 75-2935f.

Section was also amended by L. 2012, ch. 65, § 28, but that version was repealed by L. 2012, ch. 166, § 24.



75-2935a Classified exempt service abolished; disposition of positions.

75-2935a. Classified exempt service abolished; disposition of positions. (a) Except as provided in subsection (b), positions in the classified exempt service shall become unclassified July 1, 1978.  The classified exempt service shall be abolished as of this date and no further appointments shall be made in the classified exempt service.  Except as provided in subsection (b), whenever the classified exempt service of the Kansas civil service act, or words of like effect, is referred to by a statute, contract or other document, such reference shall be deemed to apply to the unclassified service of the Kansas civil service act.

(b) All positions in the classified exempt service in the Kansas veterans' commission, the state library (except the position of state librarian), the Kansas bureau of investigation (except the position of narcotics violation investigator) and the state historical society (except the position of secretary of the state historical society) shall become classified July 1, 1978. Except as provided in subsection (c), a person employed in a classified exempt position in the Kansas veterans' commission, the state library, the Kansas bureau of investigation (except the position of narcotics violation investigator) or the state historical society (except the position of secretary of the state historical society) immediately prior to July 1, 1978, shall continue in such position, when the position becomes a classified position on July 1, 1978, shall obtain permanent status in such position without examination and without a probationary period and shall retain all retirement benefits which such person had prior to July 1, 1978, and such person's service shall be deemed to have been continuous.  The position of secretary of the state historical society, the position of state librarian and the position of undercover narcotics investigator of the Kansas bureau of investigation shall become unclassified July 1, 1978.

(c) A person employed in a classified position in the state historical society (except the position of assistant secretary) immediately prior to the effective date of this act shall continue in such position on and after such date.  The position of assistant secretary of the state historical society shall become unclassified on the effective date of this act.

History: L. 1949, ch. 423, § 1; L. 1972, ch. 332, §58; L. 1978, ch. 332, § 8; L. 1989, ch. 266, § 3; March 16.



75-2935b Unclassified service; approval of compensation; exceptions.

75-2935b. Unclassified service; approval of compensation; exceptions. Salaries and other compensation of all persons who are within the unclassified service of the Kansas civil service act, and which salaries and other compensation are not fixed by statute, shall be subject to the approval of the governor and such salaries or other compensation shall not be paid until approved by the governor. The provisions of this section shall not apply to the salaries and other compensation of any officer or employee when such salary or other compensation is specifically prescribed by law, nor to officers and employees of elected state officials, officers and employees under the jurisdiction of the state board of regents, the executive secretary and other employees of the Kansas public employees retirement system that are in the unclassified service as specified under K.S.A. 74-4908, and amendments thereto, officers and employees under the jurisdiction of the supreme court, legislative officers and employees or officers and employees of any agency performing functions and duties primarily for the legislative branch.

History: L. 1963, ch. 434, § 1; L. 1972, ch. 332, § 59; L. 1978, ch. 332, § 9; L. 1982, ch. 319, § 15; L. 1995, ch. 255, § 13; L. 1997, ch. 156, § 89; L. 2011, ch. 104, § 44; L. 2012, ch. 65, § 29; July 1.



75-2935c Same; salary plan, physicians at aging and disability services institutions.

75-2935c. Same; salary plan, physicians at aging and disability services institutions. Subject to available appropriations, the governor is hereby authorized and directed to approve a salary plan for physicians at institutions under the secretary for aging and disability services, as defined by subsection (b) of K.S.A. 76-12a01, and amendments thereto. Such salary plan for physicians shall be effective on the first day of the first payroll period chargeable to the fiscal year ending on June 30, 1982, and shall be subject to modification and approval by the governor and to any enactments of the legislature applicable thereto.

History: L. 1981, ch. 30, § 2; L. 2014, ch. 115, § 316; July 1.



75-2938 Classified service; assignment of positions to classes; titles and descriptions for classes; assignment of classes to ranges; pay plan; wage and salary surveys; delegation of assignment of positions; schedule of salary and wage ranges and steps; approval of governor.

75-2938. Classified service; assignment of positions to classes; titles and descriptions for classes; assignment of classes to ranges; pay plan; wage and salary surveys; delegation of assignment of positions; schedule of salary and wage ranges and steps; approval of governor. (a) Except as otherwise provided in the Kansas civil service act, the director of personnel services, after consultation with the heads of state agencies or persons designated by them, shall assign each position in the classified service to a class according to the duties and responsibilities thereof. Titles shall be specified by the director for each such class for use in certifying the names of persons for appointment under this act. A description of the duties and responsibilities with suitable qualifications required for satisfactory performance in each class shall be specified by the director. The classes and titles so specified and described shall be used for: (1) Original appointments; (2) promotions; (3) payrolls; and (4) all other records affecting the status of persons in the classified service. Each class when approved or modified and approved as modified by the governor shall take effect on a date or dates specified by the governor. After consultation with the director of the budget and the heads of state agencies or persons designated by them, the director shall recommend changes in classes from time to time, and such changes, when approved or modified and approved as modified by the governor, shall take effect on a date or dates specified by the governor.

(b) The director of personnel services shall recommend to the governor the assignment, and from time to time the reassignment, of each class to a specified range approved or modified and approved as modified by the governor, the same shall become effective on a date or dates specified by the governor. In adopting or revising any plans, the governor shall give consideration to pertinent rates in other public and private employment in the appropriate labor markets, and for this purpose the director shall have made periodic wage and salary surveys with one survey to be conducted each year. The results of such survey and recommendations for revisions in the pay plan are to be forwarded to the governor, the secretary of administration, the director of the budget and the legislature. The recommendations shall give consideration and weight to survey results, to changes in the cost-of-living and to proper internal alignment of the various job classes. The director may use the results of other appropriate surveys conducted by public or private agencies in lieu of or in addition to surveys authorized to be conducted under this subsection.

(c) The secretary of administration  may delegate the authority to assign positions in the classified service to a class according to the duties and responsibilities thereof to the appointing authority. Such delegation shall specify the particular classes, ranges, and schedules authorized. Appointing authorities delegated such assigning authority shall make monthly reports of assigning transactions to the director of personnel services. Any delegation of such authority is subject to review by the secretary of administration who may modify any delegation made in order to ensure consistency with the state classification plan and may withdraw the delegated authority from the appointing authority upon evidence of improper use of such authority by the appointing authority. The decision of the secretary of administration in regard to the withdrawal of such delegated authority shall be final.

(d) After consultation with the director of the budget and the secretary of administration, the director of personnel services shall prepare a pay plan which shall contain a schedule of salary and wage ranges and steps, and from time to time changes therein. When such pay plan or any change therein is approved or modified and approved as modified by the governor, the same shall become effective on a date or dates specified by the governor and any such modification, change of date shall be in accordance with any enactments of the legislature applicable thereto.

(e) The classes and pay plan for the classified service as approved by the governor shall be used by the director of the budget in preparation of the budget.

(f) Whenever any appropriation or other act specifies any pay plan or any change, limitation or condition upon the pay plan, personnel or policies of the state or any state agency, such appropriation act or other act shall control the provisions of this section to the extent of their application thereto.

History: L. 1941, ch. 358, § 14; L. 1953, ch. 375, § 52; L. 1972, ch. 332, § 60; L. 1975, ch. 438, § 1; L. 1978, ch. 332, § 10; L. 1995, ch. 213, § 4; Dec. 17.



75-2938a Anniversary date of persons in positions subject to job classification or compensation revisions, no change for compensation step increases.

75-2938a. Anniversary date of persons in positions subject to job classification or compensation revisions, no change for compensation step increases. No revision of the job classification or the compensation of any classified position in any job class, which takes effect in any payroll period which commences after January 1, 1995, shall change the current anniversary date of any person in any such classified position for purposes of any increase in compensation from step movement on the pay plan for the classified service under the Kansas civil service act.

History: L. 1994, ch. 352, § 2; May 19.



75-2938b Wage and salary surveys; confidentiality.

75-2938b. Wage and salary surveys; confidentiality. (a) Except as otherwise provided by this section, the information contained in responses to wage and salary surveys conducted by the director of personnel services to provide wage and salary information about jobs in other public and private employment under K.S.A. 75-2938, and amendments thereto, shall be confidential and shall not be subject to disclosure under the open records act, K.S.A. 45-215 et seq., and amendments thereto, or any other statute. The information contained in responses to such wage and salary surveys shall not be subject to subpoena, discovery or other demand in any administrative, criminal or civil action. The confidentiality prescribed by this section is not subject to expiration pursuant to K.S.A. 45-229, and amendments thereto, or any other statute.

(b) The information contained in such responses to wage and salary surveys conducted by the director of personnel services to provide wage and salary information about jobs in other public and private employment under K.S.A. 75-2938, and amendments thereto, shall be disclosed upon written request if no person or entity can be identified in the information to be disclosed as determined by the director of personnel services.

History: L. 2009, ch. 45, § 1; July 1.



75-2939 State employment; notice of vacancies; criteria for certifying persons to the pool of eligible candidates; assessment of skills, knowledge and abilities; agency selection programs.

75-2939. State employment; notice of vacancies; criteria for certifying persons to the pool of eligible candidates; assessment of skills, knowledge and abilities; agency selection programs. (a) To the extent required by rules and regulations of the secretary of administration, public notice shall be given of all vacancies to be filled.  Each person who registers for state employment and applies for the vacancy shall be considered for certification to the pool of eligible candidates if the person meets reasonable minimum standards or requirements fixed by the director with regard to experience, character, age, education, physical condition, and such other factors which directly relate to the knowledge, skills and ability of the candidates to perform with reasonable efficiency the duties of the position.  No standards or requirements shall be fixed with reference to education, age or physical condition except such as relate directly to the duties of the office or employment to be filled.

(b) Qualified persons with disabilities shall be reasonably accommodated in the selection process.

(c) The director may require candidates in filing their applications to submit certificates of general or special qualifications as the good of the service may require.

(d) All criteria used as the basis for certifying candidates as eligible for a vacancy from among persons meeting minimum qualifications shall relate to those matters which fairly represent the capacity and fitness of the candidates to efficiently discharge the duties of the position and shall be subject to review and approval of the director.

(e) In order to determine whether candidates meet the requirements for a position as established under subsection (a), (c) or (d), candidates may be required to undergo assessments of skills, knowledge and abilities as necessary to determine the fitness of the candidates to perform the duties of the position.  Such assessments may be developed and administered by the director or shall be subject to the review and approval by the director.  Such assessments shall be held at such times and places as most nearly meet the convenience of candidates, practicability of administration, and the needs of the service. Specific agreements between the agency and the division of personnel services will be established regarding the security and processing of assessment instruments.

(f) Agency selection programs will be subject to periodic audit by the division of personnel services with a report to be made to the secretary of administration.

History: L. 1941, ch. 358, § 15; L. 1943, ch. 273, § 2; L. 1959, ch. 335, §1; L. 1969, ch. 400, § 1; L. 1976, ch. 379, § 1; L. 1978, ch. 332,§ 11; L. 1995, ch. 213, § 5; Dec. 17.



75-2940 Powers of director; exclusion of disqualified candidates; appeal.

75-2940. Powers of director; exclusion of disqualified candidates; appeal. (a) The director may refuse to certify a candidate as eligible, or may remove from consideration a candidate who previously has registered for employment with the state when the candidate:

(1) Is found to lack any of the preliminary requirements established for the position for which the candidate applies;

(2) is, due to a qualifying disability, unable to perform the essential functions of the position with reasonable accommodation;

(3) uses illegal narcotics or other drugs which may affect job performance or whose use of alcohol will adversely affect job performance or conduct to the extent that the candidate is not qualified;

(4) has been convicted of, granted deferred prosecution for, or pleaded nolo contendere to any violations which relate to fitness to perform required duties or any crime involving moral turpitude;

(5) has been dismissed from the public service for delinquency or misconduct;

(6) has made a false statement of any material fact;

(7) gives, renders or pays directly or indirectly any money, service or other valuable thing to any person for, or on account of, or in connection with the application, selection or appointment process;

(8) has practiced, or attempted to practice, any deception or fraud in the application, selection or appointment process; or

(9) is affiliated with a political movement advocating overthrow of government by force or violence.

(b) Whenever the director refuses to certify a candidate as eligible, or removes from consideration a candidate who has registered for employment with the state, as provided in this section, the director shall furnish to the candidate a statement of the reasons for such refusal to certify, or removal from consideration as the case may be. In the case of any such refusal or removal an appeal may be taken to the board in accordance with rules and regulations adopted as provided in K.S.A. 75-3706, and amendments thereto.

History: L. 1941, ch. 358, § 16; L. 1967, ch. 434, § 60; L. 1971, ch. 273, § 1; L. 1978, ch. 332, § 12; L. 1985, ch. 276, § 3; L. 1995, ch. 213, § 6; Dec. 17.



75-2941 Discrimination forbidden.

75-2941. Discrimination forbidden. No discrimination shall be exercised, threatened, or promised, by any person in the civil service against or in favor of any applicant, eligible, or employee in the civil service because of political or religious opinions or affiliations, except that no person affiliated with a political movement advocating overthrow of government by force or violence shall be eligible to any appointment or employment under this act.

History: L. 1941, ch. 358, § 17; June 1.



75-2942 Appointments and promotions; statewide list of requisitions to fill vacant positions; emergencies.

75-2942. Appointments and promotions; statewide list of requisitions to fill vacant positions; emergencies. (a) Appointments and promotions to all positions in the classified service under the provisions of this act, and rules and regulations adopted as provided in K.S.A. 75-3706 and amendments thereto, shall be made from among those certified to the appointing officer.

(b) A statewide list of requisitions to fill vacant positions shall be maintained by the division of personnel services.

(c) No person shall be appointed or employed under any class not appropriate to the duties performed, and no person shall be transferred to, nor assigned to perform the duties of, any position in the classified service, unless such person is qualified therefor under the provisions of this act.

(d) During the period of a national emergency, so proclaimed by the president of the United States, the director of personnel services, with the approval of the secretary of administration, may certify persons not so previously qualified to temporarily fill positions in the classified service in any agency, but no such temporary appointment shall continue after a qualified person is eligible for certification or after such national emergency ends, whichever period of time is the shorter.

History: L. 1941, ch. 358, § 18; L. 1943, ch. 273, § 3; L. 1945, ch. 321, §1; L. 1951, ch. 451, § 3; L. 1967, ch. 448, § 1; L. 1972, ch. 332,§ 61; L. 1978, ch. 332, § 13; L. 1985, ch. 276, § 4; L. 1995, ch. 213, § 7; Dec. 17.



75-2943 Notice of new positions and vacancies; certification of names; probationary appointments; performance ratings; public inspection; rules and regulations.

75-2943. Notice of new positions and vacancies; certification of names; probationary appointments; performance ratings; public inspection; rules and regulations. (a) Appointing authorities shall give notice to the director of personnel services of their intention to establish new positions and of the existence of any vacancy to be filled in any office or employment in the classified service in the manner provided by the director.

(b) The secretary of administration, upon recommendation of the director of personnel services, shall establish procedures and standards for the certification of names of eligible persons for vacant positions.

(c) The appointing authority shall appoint on probation, with sole reference to merit and fitness, one of the candidates whose name is certified in the manner provided by subsection (b) to fill such vacancy. The provisions of this section shall not apply when the office or employment is among those which are described in K.S.A. 75-2945 and amendments thereto.

(d) After consultation with appointing authorities and other supervising officials, the director shall establish, and from time to time amend, a system of performance ratings which shall provide for general categories of performance levels and such other criteria as the director may prescribe for each class of positions in the classified service or for groups of classes.  In accordance with K.S.A. 75-3706 and amendments thereto, the secretary of administration shall adopt rules and regulations in respect to such performance ratings, and such performance ratings shall be considered in determining the advisability of transfers, the promotion of an employee to a higher class, questions of reduction or dismissal of any employee, increases and decreases in salary of an employee within the salary range established under this act, and in all other decisions relating to the status of employees.  In accordance with K.S.A. 75-3706 and amendments thereto, the secretary of administration shall adopt rules and regulations prescribing the extent to which such ratings and the reports upon which they are based shall be open to public inspection by the public and by the affected employees.

History: L. 1941, ch. 358, § 19; L. 1951, ch. 451, § 4; L. 1971, ch. 274, § 1; L. 1972, ch. 332, § 62; L. 1978, ch. 332, § 14; L. 1985, ch. 277, § 1; L. 1994, ch. 185, § 1; L. 1995, ch. 213, § 8; Dec. 17.



75-2944 Vacancies filled by promotions or transfers; probationary promotions, right of demotion to prior job class in certain cases.

75-2944. Vacancies filled by promotions or transfers; probationary promotions, right of demotion to prior job class in certain cases. (a) Vacancies in positions shall be filled, so far as practicable, by promotions or transfers of persons holding positions in the classified service and in accordance with K.S.A. 75-2942, and amendments thereto. Promotions shall be based upon merit principles which shall include as factors the employee's efficiency, character, conduct and length of service. Subject to the approval of the secretary of administration, the director of personnel services may provide, in specific areas, for competitive promotional assessments.

(b) An employee in the classified service with permanent status who is promoted with probationary status to a higher position, who is dismissed or could be dismissed for cause other than misconduct or delinquency on the employee's part from the position to which the employee was promoted, either during the probationary period or at the conclusion thereof by reason of the failure of the appointing authority to file a request for the employee's continuance in the position, shall be demoted with permanent status to a position in the class from which the employee was promoted, or to a position in another class in the same salary range as the class from which the employee was promoted, or in a class in the next lower salary range. If the employee was promoted from one agency to another agency, the demotion shall be to a position in the agency to which the employee was promoted, unless the agency from which the employee was promoted agrees to the demotion of the employee in that agency. If the employee was dismissed for misconduct or delinquency from the position to which the employee was promoted, and for that reason is not entitled to be demoted to a lower position, the employee shall have a right to appeal the dismissal to the state civil service board. If an employee who is dismissed and who is entitled to demotion pursuant to this subsection, is not given the opportunity to be demoted, the employee shall have a right to appeal the dismissal to the state civil service board. The secretary of administration may prescribe by rules and regulations conditions under which a break in service between separation from one agency and promotion to a position in that agency or another agency renders inapplicable the right of demotion to a lower position as provided in this subsection.

History: L. 1941, ch. 358, § 20; L. 1951, ch. 451, § 5; L. 1967, ch. 448, § 2; L. 1972, ch. 332, § 63; L. 1978, ch. 345, §9; L. 1981, ch. 335, § 3; L. 1995, ch. 213, § 9; Dec. 17.



75-2945 Filling positions without using certified pool of eligible candidates, when.

75-2945. Filling positions without using certified pool of eligible candidates, when. Subject to limitations imposed by rules and regulations adopted pursuant to K.S.A. 75-3706 and amendments thereto, positions in the classified service may be filled without utilizing certified pool of eligible candidates only as follows:

(a) Where the services to be performed will require less than 1,000 hours of work within a twelve-month period, the director may authorize an agency to make a temporary appointment of a person who meets the qualifications for the position. The director may establish procedures for making temporary appointments. A person may have more than one temporary appointment in an agency within a twelve-month period, if the person works on such appointments for less than 1,000 hours within the twelve-month period.  The period of temporary service shall not be counted as a part of the probationary period in case of subsequent appointment to a regular position.

(b) Appointments may be made without using a certified pool of eligible candidates to trainee or training positions approved by the director for job classes designed to provide job experience to persons pursuing a related degree, certificate or similar credential or job classes for which the state provides formal training programs in the work to be performed.

History: L. 1941, ch. 358, § 21; L. 1967, ch. 448, § 3; L. 1972, ch. 332, § 64; L. 1978, ch. 332, § 15; L. 1981, ch. 335, § 4; L. 1985, ch. 276, § 5; L. 1995, ch. 213, § 10; Dec. 17.



75-2946 Appointment to classified position for probationary period.

75-2946. Appointment to classified position for probationary period. Except as otherwise provided in the Kansas civil service act or by rules and regulations adopted thereunder, all appointments within the classified service shall be for a probationary period, the length of which for the several classes in the classified service shall be determined by rules and regulations, but dismissals, suspensions or demotions may be made at any time during such period. At or before the end of the probationary period the appointing authority shall notify the director in writing whether or not the probationer is a satisfactory employee and should receive the status of a permanent employee.

History: L. 1941, ch. 358, § 22; L. 1981, ch. 335, § 5; July 1.



75-2947 Transfers; leaves of absence; reinstatements.

75-2947. Transfers; leaves of absence; reinstatements. (a) In a manner consistent with rules and regulations adopted by the secretary of administration, transfers in the classified service may be made from a position in one class to a position in another class when the duties and compensation are similar.

(b) Any person holding a regular position in the classified service of this state may be granted a leave of absence on the grounds of sickness, disability or other good or sufficient reason. No leave shall exceed one year, except as necessary to comply with other laws and as approved by the secretary of administration.

(c) Leave of absence may be granted to an officer or employee holding a regular position in the classified service to enable such person to take an appointive position in the state unclassified service.

History: L. 1941, ch. 358, § 23; L. 1995, ch. 213, § 11; Dec. 17.



75-2948 Layoff procedures; notice to director and affected employees; reemployment preference, when.

75-2948. Layoff procedures; notice to director and affected employees; reemployment preference, when. (a) In accordance with rules and regulations adopted therefor, an appointing authority, with the approval of the secretary of administration, may lay off an employee in the classified service whenever the appointing authority deems it necessary by reason of shortage of work or funds, the return of an employee from authorized leave, or the abolition of a position or other material change in duties or organization.

The type of appointment, length of service and performance evaluations of employees shall be considered, in such manner as the rules and regulations shall provide, among the factors in determining the order of layoffs.

(b) The appointing authority shall give written notice to the director with a copy to the affected employee or employees of every proposed layoff and the reason therefor at least 30 calendar days before the effective date thereof, and the director shall make such orders relating thereto as the director considers necessary to secure compliance with the rules and regulations. Every permanent employee so laid off shall be placed in the appropriate reemployment pool, and the secretary of administration shall adopt rules and regulations pursuant to K.S.A. 75-3706 and amendments thereto detailing what preference is to be given persons in the reemployment pool, including assistance relating to job search and placement, skill identification and employment counselling.

History: L. 1941, ch. 358, § 24; L. 1945, ch. 321, § 2; L. 1971, ch. 273, § 2; L. 1978, ch. 332, § 16; L. 1981, ch. 335, § 6; L. 1995, ch. 213, § 12; Dec. 17.



75-2949 Dismissals, demotions and suspensions; basis; procedure; hearings; status after demotion; employee relieved of duties pending investigation.

75-2949. Dismissals, demotions and suspensions; basis; procedure; hearings; status after demotion; employee relieved of duties pending investigation. (a) An appointing authority may dismiss or demote any permanent employee in the classified service when the appointing authority considers that the good of the service will be served thereby. For disciplinary purposes, an appointing authority may suspend without pay a permanent classified employee for a period not to exceed 30 calendar days. No permanent employee in the classified service shall be dismissed, demoted or suspended for political, religious, racial or other nonmerit reasons.

(b) Prior to dismissal, demotion or suspension of a permanent employee in the classified service, the appointing authority shall furnish the employee by certified mail to the employee's last known address, return receipt requested, or by personal delivery, a statement in writing specifically setting forth the reasons and factual basis therefor. A copy of such statement shall be furnished immediately to the director. This statement shall contain notice of the proposed dismissal, demotion or suspension and shall specify the proposed effective date thereof. Except as otherwise provided in the Kansas civil service act, a proposed suspension, demotion or dismissal shall become effective no less than three calendar days nor more than 14 calendar days following the date the notice of such proposed suspension, demotion or dismissal is personally delivered to the employee or deposited with the post office as certified mail. If in the opinion of the appointing authority conditions warrant, the appointing authority may relieve the employee of duties or change the duties of the employee during such period. If the employee is relieved from duty during such period, the employee may be continued in pay status, or placed on leave of absence without pay by the appointing authority. In the statement proposing suspension, demotion or dismissal, the appointing authority shall offer the employee who is proposed to be suspended, demoted or dismissed an opportunity to reply in writing, or appear in person, or both, before the appointing authority or a designated representative of the appointing authority, on the issue of the proposed suspension, demotion or dismissal prior to the time such suspension, demotion or dismissal is specified by the notice to become effective. The statement shall specify the date, time and place by, or at which, the employee may reply in writing or appear, or both. If the employee chooses to appear in person on the issue of the proposed action, the employee may be represented by a person of the employee's choice.

(c) Upon request by the employee, or upon the initiative of the appointing authority, the appointing authority may extend the time for reply or appearance, or both, if the circumstances warrant. Notice of any such extension shall be furnished to the employee and to the director of personnel services. The proposed suspension, demotion or dismissal shall not become effective until after the extended period has expired.

(d) Following the employee's response to the opportunity to reply to the proposed action, or upon expiration of the time for such reply, if no reply is made, the appointing authority, or the designee of the appointing authority, shall notify the employee of the final decision on the proposed action. Such notice shall be in writing and shall be sent by certified mail to the employee's last known address or personally delivered to the employee on or before the effective date of the proposed action. A copy of the notice shall be furnished immediately to the director of personnel services. This final notice of decision by the appointing authority or the designee of the appointing authority, to suspend, demote or dismiss the employee shall inform the employee of the employee's right to appeal the decision to the state civil service board within 30 calendar days after the effective date of the action.

(e) At any time prior to the effective date of the proposed suspension, demotion or dismissal or, if an appeal is taken to the state civil service board, at any time prior to the final decision of the board, the appointing authority, or the designee of the appointing authority, may withdraw or modify the action proposed to be taken or taken against the employee. Notice of any such withdrawal or modification shall be given in writing to the employee by certified mail to the employee's last known address or by personal delivery. A copy of the notice shall be furnished immediately to the director of personnel services.

(f) Any permanent employee finally dismissed, demoted or suspended, may request a hearing from the state civil service board to determine the reasonableness of such action. Each such request for a hearing shall be in writing and shall be filed in the office of the director of personnel services within 30 calendar days after the effective date of the dismissal, demotion or suspension. Additional days shall not be added to the thirty-day period in which an appeal may be filed if the notice of the effective date of the dismissal, demotion or suspension is mailed to the employee. The board shall grant the employee a hearing in accordance with the provisions of the Kansas administrative procedure act within 45 calendar days after receipt of such request. At the hearing the burden of proof shall be upon the employee to establish that the appointing authority did not act reasonably in taking such action.

(g) No employee shall be disciplined or discriminated against in any way because of the employee's proper use of the appeal procedure.

(h) A permanent employee who is demoted pursuant to this section need not meet the qualifications for the class of positions to which demoted if the appointing authority determines that the employee can reasonably be expected to perform satisfactorily the duties of the position to which the employee is demoted. A permanent employee who is demoted pursuant to this section shall have permanent status in the class to which demotion is made, effective on the date of the demotion.

(i) In case of a situation in which the possibility of proposing dismissal, suspension or demotion of a permanent employee is indicated, but where the appointing authority needs time to conduct an investigation before proposing such action, or in a situation where immediate removal of an employee from such employee's job is needed to avoid disruption of work, or for the protection of persons or property, or for a similar reason, the appointing authority may relieve the employee of duties or change the duties of the employee for a limited period and keep the employee in pay status. The secretary of administration shall provide by rules and regulations, adopted pursuant to K.S.A. 75-3706, and amendments thereto, procedures to be followed in such cases.

History: L. 1941, ch. 358, § 25; L. 1971, ch. 273, § 3; L. 1972, ch. 332, § 65; L. 1977, ch. 293, § 1; L. 1978, ch. 332, § 17; L. 1981, ch. 334, § 2; L. 1985, ch. 276, § 6; L. 1988, ch. 356, § 301; L. 2000, ch. 152, § 27; July 1.



75-2949d Dismissal, demotion or suspension of permanent employee in classified service; grounds and procedure, generally.

75-2949d. Dismissal, demotion or suspension of permanent employee in classified service; grounds and procedure, generally. (a) A permanent employee in the classified service under the Kansas civil service act may be dismissed, demoted or suspended because of deficiencies in work performance as provided in K.S.A. 75-2949e or because of personal conduct detrimental to the state service as provided in K.S.A. 75-2949f or because of both such reasons. In all such cases, the provisions of K.S.A. 75-2949, and amendments thereto, shall apply.

(b) This section and K.S.A. 75-2949e and 75-2949f shall be part of and supplemental to the Kansas civil service act.

History: L. 1981, ch. 334, § 3; July 1.



75-2949e Dismissal, demotion or suspension of permanent employees in classified service; evaluation requirement, exceptions; counseling.

75-2949e. Dismissal, demotion or suspension of permanent employees in classified service; evaluation requirement, exceptions; counseling. (a) Grounds for dismissal, demotion or suspension of a permanent employee for deficiencies in work performance include, but are not limited to, the following:

(1) Inefficiency or incompetency in the performance of duties, or inability to perform the duties;

(2) negligence in the performance of duties;

(3) careless, negligent or improper use of state property;

(4) failure to maintain satisfactory and harmonious relationships with the public and fellow employees;

(5) habitual or flagrantly improper use of leave privileges;

(6) a habitual pattern of failure to report for duty at the assigned time and place or to remain on duty; and

(7) failure to obtain or maintain a current license or certificate or other authorization required to practice a trade, conduct a business or practice a profession.

(b) Unless the appointing authority determines that the good of the service will best be served by proceeding directly to the procedure prescribed in K.S.A. 75-2949 and amendments thereto, the appointing authority may propose dismissal, demotion or suspension of a permanent employee for deficiencies in work performance only after the employee has received two performance evaluations in the 180 calendar days immediately preceding the effective date of the proposed dismissal, demotion or suspension. These performance evaluations shall be spaced at least 30 calendar days apart.

(c) If the appointing authority proposes to dismiss, demote or suspend a permanent employee for deficiencies in work performance without the two evaluations described by subsection (b) and if the employee appeals the action to the state civil service board, the board shall require the appointing authority to show that the employee was adequately counseled concerning the nature of the deficiencies in work performance and concerning what was expected of the employee in correcting the deficiencies.

(d) The provisions of subsections (b) and (c) shall not apply to demotions, suspensions or dismissals for the reasons described in subsection (a)(7).

History: L. 1981, ch. 334, § 4; L. 1985, ch. 277, § 2; May 16.



75-2949f Same; personal conduct detrimental to state service.

75-2949f. Same; personal conduct detrimental to state service. Grounds for dismissal, demotion or suspension of a permanent employee for personal conduct detrimental to the state service include, but are not limited to, the following:

(a) Gross misconduct or conduct grossly unbecoming a state officer or employee;

(b) conviction of a criminal act;

(c) immoral conduct;

(d) willful abuse or misappropriation of state funds, materials, property or equipment;

(e) making a false statement of material fact in the employee's application for employment or position description;

(f) participation in any action that would in any way seriously disrupt or disturb the normal operation of the agency, institution, department or any other segment of state government;

(g) trespassing on the property of any state official or employee for the purpose of harassing or forcing dialogue or discussion from the occupants or owners of such property;

(h) willful damage to or destruction of state property;

(i) willful endangerment of the lives or property of others, or both;

(j) possession of unauthorized firearms or other lethal weapons while on the job;

(k) performing duties in a brutal manner, or mistreating, neglecting or abusing a patient or resident or other person in the employee's care;

(l) refusal to accept a reasonable and proper assignment from an authorized supervisor (insubordination);

(m) being under the influence of alcohol or drugs while on the job;

(n) knowingly releasing confidential information from official records;

(o) use of the employee's state position, use of the employee's time on the state job or use of state property or facilities by the employee in connection with a political campaign;

(p) exhibiting other personal conduct detrimental to state service which could cause undue disruption of work or endanger the safety of persons or property of others, as may be determined by the appointing authority;

(q) gross carelessness or gross negligence;

(r) grossly improper use of state property; and

(s) sexual harassment arising out of or in connection with employment.

History: L. 1981, ch. 334, § 5; L. 1985, ch. 276, § 7; July 1.



75-2950 Reports of actions affecting employment and compensation.

75-2950. Reports of actions affecting employment and compensation. The head of each state agency or a person designated by the head of each state agency shall report to the division of personnel services all actions affecting the employment and compensation status of all officers and employees of such agency in such manner as may be prescribed by the director of personnel services and rules and regulations adopted as provided in K.S.A. 75-3706.

History: L. 1941, ch. 358, § 26; L. 1972, ch. 332, §66; L. 1978, ch. 345, § 10; July 1.



75-2952 Officers and employees shall comply with law.

75-2952. Officers and employees shall comply with law. All officers and employees of this state shall conform to, comply with, and aid in all proper ways in carrying into effect the provisions of this act and the rules prescribed thereunder.

History: L. 1941, ch. 358, § 28; June 1.



75-2953 Use of authority or official influence to compel state officer or employee to apply for or become member of organization, pay or promise to pay assessment or contribution or take part in political activity; penalty for violation; officer or employee in classified service to resign prior to taking oath for state elective office.

75-2953. Use of authority or official influence to compel state officer or employee to apply for or become member of organization, pay or promise to pay assessment or contribution or take part in political activity; penalty for violation; officer or employee in classified service to resign prior to taking oath for state elective office. (a) No officer, agent, clerk or employee of this state shall directly or indirectly use their authority or official influence to compel any officer or employee in the unclassified and the classified services to apply for membership in or become a member of any organization, or to pay or promise to pay any assessment, subscription or contribution, or to take part in any political activity. Any person who violates any provisions of this section shall be guilty of a class C misdemeanor, and, upon conviction, shall be punished accordingly. If any officer or employee in the classified service is found guilty of violating any provision of this section, such officer or employee shall be automatically separated from the service.

(b) Any officer or employee in the state classified service shall resign from the service prior to taking the oath of office for a state elective office.

History: L. 1941, ch. 358, § 29; L. 1969, ch. 401, § 1; L. 1975, ch. 439, § 1; L. 1978, ch. 346, § 1; L. 1984, ch. 315, § 1; L. 1986, ch. 319, § 1; L. 1991, ch. 150, § 41; L. 1996, ch. 197, § 1; May 16.



75-2954 Local officers to furnish aid and space for examination.

75-2954. Local officers to furnish aid and space for examination. The officers having control of public buildings in political subdivisions of the state and school districts shall, upon request of the director, furnish convenient space for examinations and necessary furniture, heat, and light for accommodation of the local examiners and for the holding of examinations. The director may request state or local officers or employees to aid in carrying out the provisions of this act, and it shall be the duty of such officers and employees, insofar as it may be consistent with their other duties, to give such aid upon written request of the director.

History: L. 1941, ch. 358, § 30; June 1.



75-2955 Veterans' preference.

75-2955. Veterans' preference. (a) In establishing certified pools of eligible candidates under this act, veterans' preference shall be given to:

(1) Any person who entered the armed services before October 15, 1976, and separated from the armed services under honorable conditions, if such person served: (A) On active duty during any war (the official dates for war service are April 6, 1917 through July 2, 1921, and December 7, 1941 through April 28, 1952); (B) during the period April 28, 1952 through July 1, 1955; (C) in any campaign or expedition for which a campaign badge or service medal has been authorized; or (D) for more than 180 consecutive days since January 31, 1955, excluding an initial period of active duty for training under the "six-month" reserve or national guard program;

(2) any person who entered the armed services on or after October 15, 1976, and separated from the armed services under honorable conditions, if such person was awarded a service medal or campaign badge;

(3) any person who separated from the armed services under honorable conditions and has a disability certified by the United States department of veterans affairs as being service connected, has been issued the purple heart by the United States government or has been released from active service with a service-connected disability; and

(4) any person who has voluntarily retired with 20 or more years of active service.

(b) To qualify for the veterans' preference, a person described in subsection (a) also shall meet the requirements of the vacant position.  However, under no circumstances shall veterans be accorded any less preference than existed prior to July 1, 1995. The secretary of administration shall adopt rules and regulations necessary to implement the provisions of this section.

History: L. 1941, ch. 358, § 31; L. 1945, ch. 301, § 10; L. 1951, ch. 429, §9; L. 1957, ch. 446, § 1; L. 1959, ch. 335, § 2; L. 1969, ch. 400, § 2; L. 1978, ch. 332, § 25; L. 1988, ch. 339, § 1; L. 1993, ch. 72, § 1; L. 1995, ch. 213, § 13; Dec. 17.



75-2956a Reciprocal agreements between secretary of administration and  public agency or body; cooperation with other governmental agencies.

75-2956a. Reciprocal agreements between secretary of administration and  public agency or body; cooperation with other governmental agencies. The secretary of administration is authorized and empowered to enter into reciprocal agreements, upon  such terms as may be agreed upon, for the use of equipment, materials, facilities, and services with any public agency or body for purposes deemed of benefit to the public personnel system.

The director of personnel services, acting in behalf of the secretary of administration, may cooperate with other governmental agencies charged with public personnel administration in conducting areawide wage and salary surveys, recruiting and examining efforts, using common eligible lists, providing cooperative training efforts and interchanging personnel.

History: L. 1978, ch. 332, § 26; July 1.



75-2957 Penalties for violations.

75-2957. Penalties for violations. Any person who willfully violates any provisions of this act or of the rules shall be guilty of a misdemeanor, and shall upon conviction be punished by a fine of not to exceed five hundred dollars, or by imprisonment for a term not exceeding six months, or by both such fine and such imprisonment.

History: L. 1941, ch. 358, § 33; June 1.



75-2958 Conviction of misdemeanor.

75-2958. Conviction of misdemeanor. Any person who is convicted of a misdemeanor under this act shall, for a period of five years, be ineligible for appointment to or employment in a position in the state service, and if he or she is an officer or employee of the state, shall forfeit office or position.

History: L. 1941, ch. 358, § 34; June 1.



75-2959 Severability of provisions.

75-2959. Severability of provisions. If any provision of this act, or the application thereof, to any person or circumstance, is held invalid, the remainder of this act and the application of such provision to other persons or circumstances shall not be affected thereby, and the decision of the court respecting such provision or provisions shall not affect the validity of any other provision, which can be given effect without such invalid provisions. It is hereby declared to be the legislative intent that this act would have been enacted by the legislature had such invalid provisions not been included herein.

History: L. 1941, ch. 358, § 35; June 1.



75-2960 Appropriations.

75-2960. Appropriations. Adequate appropriations shall be made to carry out the purpose and provisions of this act.

History: L. 1941, ch. 358, § 36; June 1.



75-2961 Citation of act.

75-2961. Citation of act. K.S.A. 75-2925, 75-2926, 75-2929a to 75-2929h, inclusive, 75-2935 to 75-2935c, inclusive, 75-2938 to 75-2949, inclusive, 75-2949d to 75-2950, inclusive, 75-2952 to 75-2955, inclusive, and 75-2956a to 75-2961a, inclusive, 75-2971, 75-2972 and 75-2973, and acts amendatory thereof, shall be known and may be cited as the Kansas civil service act.

History: L. 1941, ch. 358, § 37; L. 1978, ch. 332, § 28; L. 1985, ch. 276, § 8; July 1.



75-2961a State provided housing, food service or other employee maintenance; approval by finance council; rates and value; rules and regulations.

75-2961a. State provided housing, food service or other employee maintenance; approval by finance council; rates and value; rules and regulations. In connection with any position in the classified or unclassified service of the Kansas civil service act, any state agency may furnish housing, food service and other employee maintenance or any one or combination thereof. Whenever a state employee is to receive housing, food service or other employee maintenance furnished by any state agency, the terms upon which the same is to be furnished shall be approved by the state finance council. In accordance with rules and regulations adopted under this section, the state finance council may approve the furnishing of housing, food service and other employee maintenance or any one or combination thereof by a state agency with full, partial or no adjustment to wage or salary of the position involved. Housing, food service and other employee maintenance shall not be provided at rates greater than cost. Whenever housing, food service or other employee maintenance is furnished by any state agency, the documents authorizing the same shall specify the types of employee maintenance to be provided and the dollar value thereof that is to be regarded as compensation, and the balance of value in each case shall be regarded as the expense of the state benefit from the arrangement. The secretary of administration shall adopt rules and regulations as provided in K.S.A. 75-3706 for determination of cost, for the manner of determining and reporting the value of such approved housing, food service, or other employee maintenance to comply with the provisions contained in K.S.A. 40-2301 et seq., K.S.A. 74-4901 et seq., federal revenue act as defined by K.S.A. 75-3038, Kansas income tax act and the employment security law and acts amendatory of the foregoing or supplemental thereto and for the administration of this act.

History: L. 1973, ch. 349, § 1; July 1.



75-2971 Trainee or training positions; procedures; regulations.

75-2971. Trainee or training positions; procedures; regulations. (a) To facilitate the operation of trainee or training programs, the secretary of administration may adopt rules and regulations pursuant to K.S.A. 75-3706 concerning certifications, appointments, salaries, promotions, layoffs, terminations, appeals and other personnel processes for trainee or training positions, which may be different from the rules and regulations concerning these processes for other positions in the classified service.

(b) This section shall be part of and supplemental to the Kansas civil service act.

History: L. 1981, ch. 335, § 1; July 1.



75-2972 Positions placed in classified service, status of incumbent; prior service credit "CETA" employees in unclassified service.

75-2972. Positions placed in classified service, status of incumbent; prior service credit "CETA" employees in unclassified service. (a) When a position in the unclassified service is brought into the classified service, or when a position that is not in the state service is brought into the classified service, and if this is not accomplished by a law or by action of the governor making the following determinations, the director of personnel services shall determine: (1) Whether an incumbent in the position shall be brought into the classified service with or without competition, (2) whether an examination shall be required, (3) whether the incumbent shall be given probationary, permanent or other status, and (4) the salary to be paid the incumbent person in the position being placed in the classified service.

(b) When a position that is filled and that is not in the state service is brought into the state service, the appointing authority shall determine, subject to the approval of the director of personnel services, whether any of the incumbent's employment before the position was brought into the state service shall be counted as employment with the state for any purpose where length of service is a factor in determining eligibility for salary increases or benefits provided under the Kansas civil service act or the rules and regulations adopted pursuant thereto.

(c) Individuals who are declared eligible for, and who are receiving, state employment or training as participants under the federal comprehensive employment and training act of 1973, and amendments thereto, shall be in the unclassified service.

(d) This section shall be part of and supplemental to the Kansas civil service act.

History: L. 1981, ch. 335, § 2; July 1.



75-2973 Kansas whistleblower act; state employee communications with legislators, legislative committees, auditing agencies and others; prohibited acts; relief and appeals, costs.

75-2973. Kansas whistleblower act; state employee communications with legislators, legislative committees, auditing agencies and others; prohibited acts; relief and appeals, costs. (a) This section shall be known and may be cited as the Kansas whistleblower act.

(b) As used in this section:

(1) "Auditing agency" means the (A) legislative post auditor, (B) any employee of the division of post audit, (C) any firm performing audit services pursuant to a contract with the post auditor, (D) any state agency or federal agency or authority performing auditing or other oversight activities under authority of any provision of law authorizing such activities, or (E) the inspector general created under K.S.A. 2015 Supp. 75-7427, and amendments thereto.

(2) "Disciplinary action" means any dismissal, demotion, transfer, reassignment, suspension, reprimand, warning of possible dismissal or withholding of work.

(3) "State agency" and "firm" have the meanings provided by K.S.A. 46-1112, and amendments thereto.

(c) No supervisor or appointing authority of any state agency shall prohibit any employee of the state agency from discussing the operations of the state agency or other matters of public concern, including matters relating to the public health, safety and welfare either specifically or generally, with any member of the legislature or any auditing agency.

(d) No supervisor or appointing authority of any state agency shall:

(1) Prohibit any employee of the state agency from reporting any violation of state or federal law or rules and regulations to any person, agency or organization; or

(2) require any such employee to give notice to the supervisor or appointing authority prior to making any such report.

(e) This section shall not be construed as:

(1) Prohibiting a supervisor or appointing authority from requiring that an employee inform the supervisor or appointing authority as to legislative or auditing agency requests for information to the state agency or the substance of testimony made, or to be made, by the employee to legislators or the auditing agency, as the case may be, on behalf of the state agency;

(2) permitting an employee to leave the employee's assigned work areas during normal work hours without following applicable rules and regulations and policies pertaining to leaves, unless the employee is requested by a legislator or legislative committee to appear before a legislative committee or by an auditing agency to appear at a meeting with officials of the auditing agency;

(3) authorizing an employee to represent the employee's personal opinions as the opinions of a state agency; or

(4) prohibiting disciplinary action of an employee who discloses information which: (A) The employee knows to be false or which the employee discloses with reckless disregard for its truth or falsity, (B) the employee knows to be exempt from required disclosure under the open records act, or (C) is confidential or privileged under statute or court rule.

(f) Any officer or employee of a state agency who is in the classified service and has permanent status under the Kansas civil service act may appeal to the state civil service board whenever the officer or employee alleges that disciplinary action was taken against the officer or employee in violation of this act. The appeal shall be filed within 90 days after the alleged disciplinary action. Procedures governing the appeal shall be in accordance with subsections (f) and (g) of K.S.A. 75-2949, and amendments thereto, and K.S.A. 75-2929d through 75-2929g, and amendments thereto. If the board finds that disciplinary action taken was unreasonable, the board shall modify or reverse the agency's action and order such relief for the employee as the board considers appropriate. If the board finds a violation of this act, it may require as a penalty that the violator be suspended on leave without pay for not more than 30 days or, in cases of willful or repeated violations, may require that the violator forfeit the violator's position as a state officer or employee and disqualify the violator for appointment to or employment as a state officer or employee for a period of not more than two years. The board may award the prevailing party all or a portion of the costs of the proceedings before the board, including reasonable attorney fees and witness fees. The decision of the board pursuant to this subsection may be appealed by any party pursuant to law. On appeal, the court may award the prevailing party all or a portion of the costs of the appeal, including reasonable attorney fees and witness fees.

(g) Each state agency shall prominently post a copy of this act in locations where it can reasonably be expected to come to the attention of all employees of the state agency.

(h) Any officer or employee who is in the unclassified service under the Kansas civil service act who alleges that disciplinary action has been taken against such officer or employee in violation of this section may bring an action pursuant to the Kansas judicial review act within 90 days after the occurrence of the alleged violation. The court may award the prevailing party in the action all or a portion of the costs of the action, including reasonable attorney fees and witness fees.

(i) Nothing in this section shall be construed to authorize disclosure of any information or communication that is confidential or privileged under statute or court rule.

History: L. 1984, ch. 306, § 1; L. 1990, ch. 306, § 23; L. 1998, ch. 57, § 1; L. 2007, ch. 177, § 17; L. 2010, ch. 17, § 198; July 1.



75-2974 Campaign contributions by classified state employees; solicitation by supervisors; provision of employee mailing lists for political purposes; prohibiting disciplinary action for voluntary contributions; enforcement; civil penalties.

75-2974. Campaign contributions by classified state employees; solicitation by supervisors; provision of employee mailing lists for political purposes; prohibiting disciplinary action for voluntary contributions; enforcement; civil penalties. (a) No supervising official shall solicit any contribution to or on behalf of any state officer or candidate for state office from any state employee under the supervision of such supervising official.

(b) The director of the division of personnel services is prohibited from giving any list of names and residence addresses of state employees to any person knowing that such list will be used for the purpose of soliciting contributions from, or mailing political campaign literature or advertising to, such state employees.

(c) No state employee who lawfully, willingly and voluntarily makes a contribution to or on behalf of any state officer or candidate for state office shall be dismissed, demoted, suspended or subjected to any other disciplinary action because of the making of such contribution.

(d) Violations of this section shall be enforced by the attorney general or a county or district attorney in the county in which the violation took place.  Violations of this section shall be punishable by a civil penalty of up to $2,500 per violation.

(e) As used in this section:

(1) "State employee" means any person holding a position in the classified service under the Kansas civil service act; and

(2) "contribution" has the meaning ascribed thereto in the campaign finance act.

History: L. 1988, ch. 331, § 4; July 1.



75-2975 Academic degree requirements for employment or promotion; acceptability; conditions; applicability of act.

75-2975. Academic degree requirements for employment or promotion; acceptability; conditions; applicability of act. When the state requires as a qualification for employment or promotion to any state office or employment, that the person seeking such office or employment or promotion have a certain academic degree, it shall be sufficient if such person has such an academic degree from an institution that is located in a state that recognizes such institution as being authorized to confer academic degrees and as being either approved or accredited. To comply with this act an applicant is required to present to the state agency the applicant's academic transcript that shows the school seal, the registrar's signature, the degree was conferred and the date and the title of the degree.  This act shall apply to classified and unclassified employees of the executive branch of state government, except the unclassified employees of the state board of regents institutions.

History: L. 1994, ch. 170, § 1; July 1.






Article 30 GENERAL PROVISIONS

75-3001 Beginning of political year; commencement of terms of state officers.

75-3001. Beginning of political year; commencement of terms of state officers. The political year of the state of Kansas shall begin on the second Monday of January in each year; and the terms of office of all state officers, except where otherwise specially provided, shall commence with the political year next after their election.

History: L. 1879, ch. 166, § 124; March 20; R.S. 1923, 75-3001.



75-3002 Fiscal year.

75-3002. Fiscal year. The fiscal year in this state shall commence on the first day of July in each year, and close on the thirtieth day of June next succeeding.

History: L. 1879, ch. 166, § 125; March 20; R.S. 1923, 75-3002.



75-3024 Contingent or other funds; accounts; embezzlement.

75-3024. Contingent or other funds; accounts; embezzlement. Where an appropriation shall be made as a contingent fund for any office or officer, or any other purpose, to be expended for the state, the officer or person having charge of such fund shall keep an account therewith showing when, to whom, and for what purpose any portion of said fund has been expended; and if any officer or person shall take or present any voucher for a greater sum of money than was actually paid or expended for the purpose stated or indicated in or by such voucher, he or she shall be deemed guilty of embezzlement of the amount so falsely included in such voucher in excess of the sum actually paid or expended.

History: L. 1879, ch. 166, § 131; March 20; R.S. 1923, 75-3024.



75-3025 Contracts for excessive expenditures; penalty.

75-3025. Contracts for excessive expenditures; penalty. Any officer or agent of the state who shall be empowered to expend any public moneys, or to direct such expenditures, is hereby prohibited from making any contract for the erection or repair of any building, or for any other purpose, whereby the expenditure of any greater sum of money shall be contemplated, agreed to, or required, than is expressly authorized by law; and any officer or agent of the state violating this law shall be deemed guilty of embezzlement of the amount in excess of that expressly authorized by law, and upon conviction shall be punished by confinement and hard labor not exceeding five years, or in the county jail not less than six months.

History: L. 1886, ch. 103, § 1; Feb. 27; R.S. 1923, 75-3025.



75-3026 Accounts of expenditures; penalty.

75-3026. Accounts of expenditures; penalty. Whenever an appropriation shall be made by the state for any purpose, to be expended by the state, the officer or person having charge of such fund shall keep an account thereof, showing when, to whom and for what purpose any portion of said fund has been expended; and if any officer, agent, trustee, director or any other person shall grant, allow, audit, take or present any voucher for a greater sum of money than was actually appropriated, paid or expended for the purpose stated or indicated in said appropriation, he or she shall be deemed guilty of embezzlement, and shall be punished by confinement and hard labor not exceeding five years, or in the county jail not less than six months.

History: L. 1886, ch. 103, § 2; Feb. 27; R.S. 1923, 75-3026.



75-3027 Printing of reports.

75-3027. Printing of reports. The reports of state officers, boards and commissions made to the governor, when required to be printed, shall be placed in the hands of the director of printing, who shall proceed to print, stitch and cover them as required by law as speedily as possible.

History: R.S. 1923, 75-3027; Dec. 27.



75-3027a Official written communications of state agencies; required information; definitions.

75-3027a. Official written communications of state agencies; required information; definitions. (a) Every official letter, form or other official written communication issued by a state agency to a citizen of this state shall bear on the face of such document the name of the state agency and the address and phone number of its principal office.

(b) As used in this section, "state agency" means any state office or officer, department, board, commission, institution, bureau or any agency, division or unit within any office, department, board, commission or other state authority.

(c) As used in this section, "official written communication" means communications addressed to specific citizens of this state which contain information particular to them.  "Official written communication" shall not include general informational notices, brochures, envelope stuffers, or forms which are intended to inform citizens, or written communications which are printed and generated from a central location but upon which the inclusion of a centralized address would serve to mislead, misdirect or otherwise delay receipt of information or services.  If a centralized address is not used, a local office address and phone number shall be used.

History: L. 1985, ch. 264, § 1; L. 1990, ch. 307, § 1; July 1.



75-3036 State general fund defined; revenues placed in.

75-3036. State general fund defined; revenues placed in. The state general fund is exclusively defined as the fund into which shall be placed all public moneys and revenue coming into the state treasury not specifically authorized by the constitution or by statute to be placed in a separate fund, and not given or paid over to the state treasurer in trust for a particular purpose, which unallocated public moneys and revenue shall constitute the general fund of the state; but moneys received or to be used under constitutional or statutory provisions or under the terms of a gift or payment for a particular and specific purpose are to be kept as separate funds and shall not be placed in the general fund or ever become a part of it, except by proper statutory enactment, and any such moneys which are wrongfully or by mistake placed in the general fund shall constitute a proper charge against such general fund: Provided, That all legislative appropriations which do not designate a specific fund from which they are to be paid shall be considered to be proper charges against the general fund of the state:Provided further, That all revenues received by the state of Kansas or any department, board, commission, or institution of the state of Kansas, and required to be paid into the state treasury shall be placed in and become a part of the state general fund, except as provided in this act.

History: L. 1937, ch. 341, § 1; June 30.



75-3036a Prohibiting purchase of identifiable imported meats with certain appropriations from state general fund.

75-3036a. Prohibiting purchase of identifiable imported meats with certain appropriations from state general fund. No moneys appropriated from the general fund for any correctional institution, as defined in K.S.A. 75-5202(d) and amendments thereto, any institution, as defined in K.S.A. 76-12a01(b) and amendments thereto, the Kansas soldiers' home, the Kansas veterans' home, the Kansas state school for the visually handicapped, or the Kansas state school for the deaf, shall be used for the purchase of identifiable imported meats.

History: L. 1978, ch. 289, § 2; L. 1997, ch. 118, § 14; Jan. 1, 1998.



75-3043a Appraisal of real property before purchase by state or agency thereof; duties of judicial administrator; compensation of appraisers.

75-3043a. Appraisal of real property before purchase by state or agency thereof; duties of judicial administrator; compensation of appraisers. Except as otherwise specifically provided by statute or rule and regulation, prior to the state of Kansas or any agency thereof purchasing or disposing of any real property, by deed, mortgage, gift or other means of conveyance, transfer or exchange, such property shall be appraised by one disinterested appraiser, to be appointed by the judicial administrator, to determine the market-value appraisal of such property; but nothing in this section shall be construed as establishing or limiting the consideration for the acquisition or disposition of any such property. If the value of the real property is over $200,000 as determined by the county assessment value of such property, the judicial administrator may appoint three disinterested appraisers to determine the market-value appraisal of such real property. Any appraiser selected pursuant to this section shall receive reasonable fees or compensation from legislative appropriations made available therefor.

History: L. 1974, ch. 363, § 1; L. 2012, ch. 103, § 2; July 1.



75-3044 State agency defined.

75-3044. State agency defined. As used in this act unless the context requires otherwise, "state agency" means any state office or officer, department, board, commission, institution, bureau, society or any agency, division or unit within any state office, department, board, commission or other state authority.

History: L. 1943, ch. 269, § 1; June 30.



75-3046 Reports of state agencies; preparation required; contents; availability.

75-3046. Reports of state agencies; preparation required; contents; availability. Each state agency shall prepare a report concerning the state agency which shall include a description of the program of each agency, information of historical importance and other pertinent information and material. Copies of this report shall be available at the principal office of the agency.  This report shall be made available to the public upon request at the cost of printing the report, and the amount received therefrom shall be placed in the state treasury and credited to the fee fund of such agency, if it has a fee fund, and if not, to the general fund of the state.

History: L. 1943, ch. 269, § 3; L. 1959, ch. 336, § 1; L. 1982, ch. 350, § 1; April 29.



75-3048 State agency publications; distribution; sale at cost, exception; disposition of proceeds.

75-3048. State agency publications; distribution; sale at cost, exception; disposition of proceeds. (a) Each state agency may have printed such reports, pamphlets, books and material as pertain to its activity and which are within the terms of a specific legislative authorization or appropriation, except that a state agency which makes such reports, pamphlets, books or material available to the public on the internet for a period of at least 12 months following the publication of such material is not required to print copies of such reports, pamphlets, books or material so long as the state agency retains an electronic copy of such report, pamphlet, book or material in the archives of the agency for historical purposes. If a state agency is required by law to provide a report, pamphlet, book or other material to another state agency or state official and the state agency makes such report, pamphlet, book or other material available to the public on the internet for a period of at least 12 months following the publication of such material, in lieu of providing such report, pamphlet, book or other material the state agency shall notify such other state agency or state official that the report, pamphlet, book or other material is available on the internet or by electronic mail. A state agency may provide any such report, pamphlet, book or other material by submitting printed copies or copies on CD-ROM.

(b) Notwithstanding what the provisions of subsection (a) may provide or the provisions of any other statute, each state agency which produces a report, pamphlet, book or material available to the public on the internet shall notify and provide a printed copy to the Kansas state library and the state historical society.

(c) If copies are printed by the state agency, or the copies are on CD-ROM at least one shall be a printed copy of each publication and it shall be delivered to the governor, state librarian and the secretary of the state historical society. Printed copies or copies on CD-ROM of such publication shall be submitted to the legislature or the members thereof in accordance with K.S.A. 46-1212c, and amendments thereto. Printed copies or copies on CD-ROM of such publication shall be sold at approximately the cost of printing the same and the amount received therefrom shall be placed in the state treasury and credited to the fee fund of such agency, if it has a fee fund, and if not, to the general fund of the state except that research, industrial, agricultural and educational matter of general concern to the people of Kansas may be distributed without charge.

History: L. 1943, ch. 269, § 5; L. 1959, ch. 336, § 2; L. 1982, ch. 350, § 2; L. 2002, ch. 151, § 11; July 1.



75-3048a Reports of state agencies; "publication" defined.

75-3048a. Reports of state agencies; "publication" defined. As used in this act "publication" means any report or document which is intended to be made available to the public and which is originated by a state agency.

History: L. 1972, ch. 316, § 1; July 1.



75-3048b Same; central duplicating to provide library with copies of certain publications.

75-3048b. Same; central duplicating to provide library with copies of certain publications. The central duplicating service of the department of administration shall make two additional copies of each publication that it reproduces in more than fifty (50) copies and shall deliver such additional copies to the state library for its use, except that no such additional copies shall be so made or delivered in the event that they are of a confidential class of material or if central duplicating is advised that they are of a confidential nature.

History: L. 1972, ch. 316, § 2; July 1.



75-3048c Same; agency to provide library with copies of certain publications.

75-3048c. Same; agency to provide library with copies of certain publications. Every state agency that prints or otherwise reproduces more than fifty (50) copies of any publication, except through the director of printing or the central duplicating service, shall make two additional copies of each publication it reproduces and shall deliver such additional copies to the state library for its use, unless the same are confidential.

History: L. 1972, ch. 316, § 3; July 1.



75-3049 State agency defined.

75-3049. State agency defined. As used in this act "state agency" means any state office or officer, department, board, commission, institution, authority, or any agency, division or unit within any office, department, board, commission or other state authority or any person employed by any such agency.

History: L. 1967, ch. 462, § 1; July 1.



75-3050 Applications and contracts for federal or other nonstate funds; notice.

75-3050. Applications and contracts for federal or other nonstate funds; notice. Whenever a state agency makes application or enters into a contract or agreement or submits state plans for participation in or for grants of federal or other nonstate funds, the state agency making application or entering into an agreement shall give notice thereof to the director of the budget and the director of legislative research in the manner and form prescribed by the director of the budget. The state agency shall provide the director of the budget and the director of legislative research with a copy of any such application or any agreement entered into when requested by the director of the budget or the director of legislative research.

History: L. 1967, ch. 462, § 2; L. 1982, ch. 351, § 1; July 1.



75-3051 Same; notification of amendment.

75-3051. Same; notification of amendment. If any application or agreement provided to the director of the budget or the director of legislative research in accordance with K.S.A. 75-3050 and amendments thereto, is amended, the state agency shall notify the director of the budget and the director of legislative research of such action in the manner and form prescribed by the director of the budget. The state agency shall provide the director of the budget and the director of legislative research a copy of the amendments to the application or agreement when requested by the director of the budget or the director of legislative research.

History: L. 1967, ch. 462, § 3; L. 1982, ch. 351, § 2; July 1.



75-3052 Opening and maintaining petty cash funds; authorization and conditions by director of accounts and reports.

75-3052. Opening and maintaining petty cash funds; authorization and conditions by director of accounts and reports. Any state agency, as defined in K.S.A. 75-3701, may apply to the director of accounts and reports for authority to open and maintain one or more petty cash funds in an amount not to exceed a cash balance of five hundred dollars ($500) at any one time. Upon receiving any such application the director of accounts and reports may authorize a petty cash fund to be opened and maintained in the state agency under such conditions as are specified by the director of accounts and reports not in conflict with this act. Whenever a petty cash fund is authorized hereunder, upon appropriate voucher from the state agency, the director of accounts and reports shall issue his or her warrant in the amount authorized as the maximum balance of such petty cash fund.

History: L. 1970, ch. 356, § 1; July 1.



75-3053 Use of petty cash funds.

75-3053. Use of petty cash funds. Petty cash funds authorized under this act may be used to provide for payment of any authorized expenditure of not more than $100. No petty cash fund may be used to pay regular employees or current accounts which are payable monthly. No money shall be advanced from any petty cash fund except in accordance with written instructions issued by the director of accounts and reports.

History: L. 1970, ch. 356, § 2; L. 1981, ch. 337, § 1; July 1.



75-3054 Reconciliation and statement of payments; restoration of funds.

75-3054. Reconciliation and statement of payments; restoration of funds. At the close of each month, or more frequently if necessary, the state agency shall prepare an itemized and detailed reconciliation and statement of payments for each petty cash fund authorized for the state agency under this act. The detailed statement of payments shall be supported by itemized receipts for each expenditure and submitted with a voucher to the director of accounts and reports for the purpose of replenishing the petty cash fund to its original amount. Upon receiving the statement and voucher, the director of accounts and reports shall draw a warrant against the fund from which payments would have been paid if the same had not been paid from the petty cash fund.

History: L. 1970, ch. 356, § 3; L. 2004, ch. 31, § 1; July 1.



75-3055 Petty cash funds; maintenance and operation; instructions by director of accounts and reports; reconciliations; reimbursement of losses, limit; termination.

75-3055. Petty cash funds; maintenance and operation; instructions by director of accounts and reports; reconciliations; reimbursement of losses, limit; termination. Petty cash funds authorized under this act may be maintained in cash and shall not be required to be maintained in a bank. The director of accounts and reports may authorize as many petty cash funds in any state agency as the director deems appropriate upon application therefor. The director of accounts and reports, from time to time, may issue instructions relating to the operation of petty cash funds and accounting for expenditures therefrom. The director of accounts and reports may authorize a reconciling entry of not to exceed $200 in any reconciliation statement for a petty cash fund and, in cases of extraordinary losses resulting from robbery, burglary or other disappearances infrequently occurring, a petty cash fund may be reimbursed by the state agency from any appropriations available therefor, but such reimbursements shall not exceed a total amount of $2,000 in any fiscal year. The director of accounts and reports may withdraw authority to maintain any petty cash fund which the director has theretofore authorized, and upon withdrawal of authority, the petty cash fund shall immediately be terminated and shall not be reopened except upon subsequent application to and authorization by the director of accounts and reports.

History: L. 1970, ch. 356, § 4; L. 1981, ch. 337, § 2; L. 1987, ch. 334, § 1; July 1.



75-3072 Imprest funds; authorized uses; limitations.

75-3072. Imprest funds; authorized uses; limitations. (a) Subject to subsection (b), imprest funds established by or under this act may be used to provide for travel advances and other transactions which demand immediate attention or advance payment.

(b) In no event may any such imprest fund be used to pay regular employees' salaries or current accounts which are payable monthly, except that imprest funds may be used to pay amounts to employees to correct payroll errors in accordance with procedures and limitations adopted therefor by the director of accounts and reports and approved by the secretary of administration. In accordance with procedures and limitations adopted by the director of accounts and reports and approved by the secretary of administration, imprest funds may be increased when, in the judgment of the secretary of administration, such increase is reasonably necessary.  In no case may moneys be advanced from any such fund when not in actual liquidation of an obligation, except as specifically authorized by this or any other statute.

(c) In the event advance payments or payments to correct payroll errors are made from any imprest fund, the agency shall make reports thereof in compliance with such procedures as the director of accounts and reports may require.

History: L. 1976, ch. 413, § 16; L. 1984, ch. 317, § 1; L. 1994, ch. 274, § 11; July 1.



75-3073 Imprest funds; periodic reconciliation statement; reimbursement of losses; replenishing fund.

75-3073. Imprest funds; periodic reconciliation statement; reimbursement of losses; replenishing fund. At the close of each month, or more frequently if necessary, the state agency shall prepare an itemized and detailed reconciliation and statement of payments for each imprest fund authorized for the state agency under this act. The detailed statement of payments shall be supported by itemized receipts for each expenditure and submitted with a voucher to the director of accounts and reports for the purpose of replenishing the imprest fund to its original amount. Upon receiving the statement and voucher, the director of accounts and reports shall draw a warrant against the fund from which payments would have been paid if the same had not been paid from the imprest fund. The director of accounts and reports may authorize a reconciling entry of not to exceed $100 in any reconciliation statement for an imprest fund and, in cases of extraordinary losses resulting from robbery, burglary or other disappearances infrequently occurring, an imprest fund may be reimbursed by the state agency from any appropriations available therefor, but such reimbursements shall not exceed a total amount of $2,000 in any fiscal year.

History: L. 1976, ch. 413, § 17; L. 1987, ch. 334, § 2; L. 2004, ch. 31, § 2; July 1.



75-3075 Same; establishment by state agencies.

75-3075. Same; establishment by state agencies. Except as otherwise provided in any statute, any state agency which wishes to have an imprest fund may apply to the director of accounts and reports for permission to establish such a fund.  The director of accounts and reports may, upon proper showing of need, grant permission to establish one or more imprest funds from moneys appropriated for such  state agency in an amount approved by the secretary of administration.  Every such imprest fund shall be permanent, but may be increased or decreased by approval of the secretary of administration.

History: L. 1976, ch. 413, § 19; L. 1994, ch. 274, § 12; July 1.



75-3076 Same; moneys, where kept; disbursements; cancellation of certain checks.

75-3076. Same; moneys, where kept; disbursements; cancellation of certain checks. The moneys of all imprest funds established by or under this act shall be kept in local banks designated or approved for such purpose by the pooled money investment board, except moneys in change funds.  All disbursements therefrom shall be by check which shall show the purpose of the disbursement and be signed by the claimant as correct and for an unpaid obligation.  Every check shall be supported by a voucher with adequate documentation and be in payment of unpaid legally contracted obligations.  The custodian of any imprest fund shall cancel upon the agency records of the fund any and all checks, which have been drawn, issued, not presented for payment and outstanding for a period of six (6) months or more.  Upon canceling any such check, the custodian shall make entries in the records  opposite each check so canceled, showing the date of its cancellation. The director of accounts and reports shall maintain a complete list of all imprest funds authorized by or under this act, the limit thereon and the local bank in which the same is deposited.

History: L. 1976, ch. 413, § 20; July 1.



75-3077 Same; revolving funds abolished; transfer of balances; additional transfers to attain balances specified for imprest funds.

75-3077. Same; revolving funds abolished; transfer of balances; additional transfers to attain balances specified for imprest funds. On the effective date of this act the revolving funds specified in K.S.A. 76-2601 are hereby abolished, and all revolving funds established pursuant to K.S.A. 76-2606 and K.S.A. 76-2607 are hereby abolished.  On the effective date of this act the director of accounts and reports shall transfer the remaining balance in each revolving fund abolished by this section to a corresponding imprest fund as specifically provided for by this act or as established under authority of this act, and in addition thereto, on the effective date of this act the director of accounts and reports shall make necessary transfers to or from the appropriate funds in amounts necessary to effectuate the specified balances of the funds provided for in K.S.A. 75-3057 to 75-3071, inclusive, and K.S.A. 75-3074 and 75-3075. To implement the provisions of this section or to initiate new imprest funds, the director of accounts and reports may issue warrants upon the appropriate funds to open or reconstitute local bank accounts as needed, and may order issuance of appropriate checks upon existing local bank accounts where needed for such purposes.

History: L. 1976, ch. 413, § 21; July 1.



75-3078 Same; change funds; limits; shortages, reconciliation, reimbursement; authorized uses.

75-3078. Same; change funds; limits; shortages, reconciliation, reimbursement; authorized uses. The head of any state agency may apply to the director of accounts and reports to establish change funds of not to exceed $5,000 of the amount in any imprest system checking fund authorized in accordance with law, to be maintained in the form of cash.  The director of accounts and reports may authorize any such change funds, and, except as otherwise provided in this section, in each case shall establish a maximum therefor of not to exceed $5,000.  In the case of each change fund authorized for a state educational institution under the supervision and control of the state board of regents, the director of accounts and reports shall establish a maximum of not to exceed $40,000 for such change fund. In addition to any other reconciliation reports required by the director of accounts and reports, when a shortage occurs in a change fund, the head of the state agency may submit to the director of accounts and reports an itemized detailed reconciliation of the change fund and the imprest system checking fund of which it is derived.  The director of accounts and reports may authorize a reconciling entry of not to exceed $100 in any reconciliation statement for a change fund and, in cases of extraordinary losses resulting from robbery, burglary or other disappearances infrequently occurring, a change fund may be reimbursed by the state agency from any appropriations available therefor, but such reimbursements shall not exceed a total amount of $2,000 in any fiscal year.  Moneys in any change fund authorized hereunder shall be used exclusively for the making of change in receiving amounts due the state.  No advance shall be made from any change fund.

History: L. 1976, ch. 413, § 22; L. 1977, ch. 294, § 2; L. 1987, ch. 334, § 3; L. 1990, ch. 312, § 1; July 1.



75-3079 Costs of frivolous claim or action assessed against state agency; report; payment.

75-3079. Costs of frivolous claim or action assessed against state agency; report; payment. (a) If costs are assessed against the state or any agency of the state pursuant to K.S.A. 60-211, and amendments thereto, the head of the state agency which conducted the litigation shall report the assessment, its amount and the reason for it to the speaker and the minority leader of the Kansas house of representatives and to the president and the minority leader of the Kansas senate within 30 days after entry of the order assessing the costs against the state or state agency.

(b) Payment of costs assessed against the state or a state agency pursuant to K.S.A. 60-211, and amendments thereto shall be made from the operating budget of the state agency which conducted the litigation.

History: L. 1984, ch. 211, § 1; L. 1997, ch. 173, § 36; July 1.



75-3080 Employee use funds; establishment; accounting procedures.

75-3080. Employee use funds; establishment; accounting procedures. Any state agency may apply to the director of accounts and reports for the establishment of an employee use fund, which shall not be a part of the state treasury.  The director shall prescribe the accounting procedures applicable to profits, losses and the handling of employee use fund moneys.  Subject to procedures or limitations that the secretary of administration may prescribe, amounts deposited in an employee use fund may be expended for employee activities and benefits approved by the head of the state agency.  Moneys in an employee use fund may be maintained in cash or in a financial institution approved by the agency head.  Employee use funds shall not be subject to appropriation acts but shall be subject to audit as prescribed by the legislative post audit committee.

History: L. 1993, ch. 224, § 1; April 22.



75-3081 Same; sources of revenue.

75-3081. Same; sources of revenue. Except as otherwise prescribed by law and subject to limitations prescribed by the secretary of administration, state agencies may deposit in an employee use fund the following revenues:

(a) Gifts from employees and former employees of the state agency;

(b) profits from vending machines, coffee funds and similar functions;

(c) profits from garage sales and similar employee fund raising activities which have been approved by the head of the state agency; and

(d) interest earnings arising from employee use funds deposited in a financial institution.

History: L. 1993, ch. 224, § 2; April 22.



75-3082 Federal cash management fund established.

75-3082. Federal cash management fund established. For the purposes of providing for the payment of interest due to the federal government for the fiscal year ending June 30, 1994, and for each fiscal year thereafter there is hereby established the federal cash management fund in the state treasury.

History: L. 1993, ch. 15, § 1; July 1.



75-3083 Transfer of moneys from state general fund to federal cash management fund; expenditures from federal cash management fund to federal government; administration by director of accounts and reports.

75-3083. Transfer of moneys from state general fund to federal cash management fund; expenditures from federal cash management fund to federal government; administration by director of accounts and reports. (a) The director of accounts and reports shall determine all amounts of interest earned on federal moneys, which are deposited in the state treasury and credited to special revenue funds and which have the interest earned thereon credited to the state general fund.  Periodically the director shall transfer moneys from the state general fund to the federal cash management fund in amounts necessary to make interest payments therefor, as determined by the director of accounts and reports, to the federal government in accordance with the federal cash management improvement act of 1990, and amendments thereto, and regulations adopted pursuant to such act.  All expenditures from the federal cash management fund for such interest payments to the federal government shall be in addition to any expenditure limitation imposed on the federal cash management fund.  Upon making each such transfer to the federal cash management fund under this subsection, the director of accounts and reports shall submit a report on the transfer to the division of the budget and the legislative research department.

(b) The director of accounts and reports shall determine all amounts of interest earned on federal moneys, which are deposited in the state treasury and credited to special revenue funds and which have the interest earned thereon credited to such special revenue funds.  Periodically the director shall transfer moneys from each such special revenue fund to the federal cash management fund in amounts necessary to make interest payments therefor, as determined by the director of accounts and reports, to the federal government in accordance with the federal cash management improvement act of 1990, and amendments thereto, and regulations adopted pursuant to such act.  All transfers of moneys from each such special revenue fund to the federal cash management fund shall be in addition to any expenditure limitation imposed on such special revenue fund.  All expenditures from the federal cash management fund for such interest payments to the federal government shall be in addition to any expenditure limitation imposed on the federal cash management fund.  Upon making each such transfer to the federal cash management fund under this subsection, the director of accounts and reports shall submit a report on the transfer to the division of the budget and the legislative research department.

History: L. 1993, ch. 15, § 2; July 1.



75-3084 Transfer of powers and duties between the department of health and environment and the department for children and families.

75-3084. Transfer of powers and duties between the department of health and environment and the department for children and families. (a) The department of health and environment was established by K.S.A. 75-5601 et seq., and amendments thereto.

(b) Within the department of health and environment there are three divisions: Division of public health, the division of environment and the division of health care finance.

(c) Within the division of public health there are various bureaus and programs which carry out and administer the multiple functions of the department.

(d) Included among those bureaus of the division of public health is the bureau of family health. Within the bureau of family health there is the child placing agency and residential programs section. Among other functions, this bureau licenses and regulates foster care and other residential facilities.

(e) The department for children and families was established by K.S.A. 75-5301 et seq., and amendments thereto.

(f) Within the department for children and families there is an economic and employment services section that, among other functions, determines eligibility for services under title XIX of the social security act, known as medicaid and eligibility for services for state funded medical services.

(g) Except as otherwise provided by this order, beginning January 1, 2016 all the powers, duties and functions of the department for children and families, economic and employment services section that, among other functions, determines eligibility for services under title XIX of the social security act, known as medicaid and eligibility for services for state funded medical services are hereby transferred to and imposed upon the department of health and environment and the secretary of the department of health and environment.

(h) Except as otherwise provided by this order, beginning July 1, 2015, all the powers, duties and functions of the department of health and environment, division of public health section for child placing agencies and residential facilities which, among other things, licenses and regulates foster care and other residential facilities are hereby transferred to and imposed upon the Kansas department for children and families and the secretary of the department for children and families.

(i) The department for children and families shall be the successor in every way to the powers, duties and functions of the bureau of family health, child placing agency and residential programs section in which the same were vested prior to the effective date of this order. Every act performed in the exercise of such transferred power, duties and functions by or under the authority of the department of health and environment, division of public health, bureau of family health, child placing agency and residential programs section shall be deemed to have the same force and effect as if performed by the department of health and environment in which such powers, duties, and functions were vested prior to the effective date of this order.

(j) The department of health and environment shall be the successor in every way to the powers, duties and functions of the department for children and families concerning duties and functions of the department for children and families, economic and employment services section that determines eligibility for services under title XIX of the social security act (medicaid) and eligibility for state funded medical services in which the same were vested prior to the effective date of this order. Every act performed in the exercise of such transferred power, duties and functions by or under the authority of the department for children and families, economic and employment services section that, among other functions, determines eligibility for services under title XIX of the social security act, known as medicaid and eligibility for services for state funded medical services, that pertains to determining eligibility for medicaid and state funded medical services shall be deemed to have the same force and effect as if performed by the department for children and families in which such powers, duties, and functions were vested prior to the effective date of K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto.

History: Executive Reorganization Order No. 43, § 1; L. 2015, ch. 114, § 1; July 1 .



75-3085 Same; successor of secretary and appointed designees.

75-3085. Same; successor of secretary and appointed designees. (a) The department for children and families or designees appointed by the secretary shall be the successor in every way to the powers, duties, and functions of any state agency department, board, commission or council, providing services and creating systems in order to comply with the provisions of any laws or regulations affecting the department of health and environment, division of public health, bureau of family health, child placing and residential programs. Every act performed in the exercise of such transferred powers, duties, and functions by or under the authority of the department for children and families shall be deemed to have the same force and effect as if performed by any state agency, department, board, commission or council in which such powers, duties and functions were vested prior to the [effective] date of K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto.

(b) The department of health and environment or designees appointed by the secretary shall be the successor in every way to the powers, duties, and functions of any state agency department, board, commission or council, providing services and creating systems in order to comply with the provisions of any laws or regulations affecting the department for children and families, eligibility and employment services section which pertains to determining eligibility for medicaid services. Every act performed in the exercise of such transferred powers, duties, and functions by or under the authority of the department of health and environment shall be deemed to have the same force and effect as if performed by any state agency, department, board, commission or council in which such powers, duties and functions were vested prior to the [effective] date of K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto.

(c) Wherever the department of health and environment, pertaining to the duties or functions of the child placing agency and residential programs section division of public health, bureau of family health, or words of like effect is referred to or designated by statute, contract, memorandum, agreement or other document and such reference is in regard to any of the powers, duties or functions transferred to the department for children and families, such reference or designation shall be deemed to apply to the department for children and families.

(d) Wherever the department for children and families, economic and employment services section that determines eligibility for services under title XIX of the social security act (medicaid) and state funded medical services, or words of like effect are referred to or designated by statute, contract, memorandum, agreement or other document and such reference is in regard to any of the powers, duties or functions transferred to the department of health and environment, such reference or designation shall be deemed to apply to the department of health and environment.

(e) All rules and regulations, orders and directives of the Kansas department of health and environment which relate to the functions transferred by K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto, and which are in effect on the effective date of K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto, shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the secretary of the department for children and families respective to the duties that the secretary for children and families is assuming by K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto.

(f) All rules and regulations, orders and directives of the Kansas department for children and families which relate to the functions transferred by K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto, and which are in effect on the effective date of K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto, shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the secretary of the department of health and environment respective to the duties that the secretary of health and environment is assuming by K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto.

History: Executive Reorganization Order No. 43, § 2; L. 2015, ch. 114, § 2; July 1.



75-3086 Same; transfer of funds.

75-3086. Same; transfer of funds. (a) The balance of all funds or accounts thereof appropriated or reappropriated for the Kansas department of health and environment or any state agency, department, board, commission or council, relating to the powers, duties and functions transferred by K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto, are hereby transferred within the state treasury to the department for children and families respective to the powers, duties and functions transferred by K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto.

(b) The balance of all funds or accounts thereof appropriated or reappropriated for the Kansas department for children and families or any state agency, department, board, commission or council, relating to the powers, duties and functions transferred by K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto, are hereby transferred within the state treasury to the department of health and environment respective to the powers, duties and functions transferred by K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto.

(c) Liability for the accrued compensation or salaries of officers and employees who are transferred to the department for children and families under K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto, shall be assumed and paid by the department for children and families, respective to the powers, duties and functions transferred by K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto.

(d) Liability for the accrued compensation or salaries of officers and employees who are transferred to the department of health and environment under K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto, shall be assumed and paid by the department of health and environment, respective to the powers, duties and functions transferred by K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto.

History: Executive Reorganization Order No. 43, § 3; L. 2015, ch. 114, § 3; July 1.



75-3087 Same; transfer of property, property rights and records.

75-3087. Same; transfer of property, property rights and records. (a) When any conflict arises as to the disposition of any property, power, duty or function or the unexpended balance of any appropriation as a result of any abolition or transfer made by or under the authority of K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The department for children and families and the department of health and environment shall respectively succeed to all property, property rights and records which were used for or pertain to the performance of powers, duties and functions transferred by K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto.

History: Executive Reorganization Order No. 43, § 4; L. 2015, ch. 114, § 4; July 1.



75-3088 Same; continuation of legal action.

75-3088. Same; continuation of legal action. (a) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency or program mentioned in K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto, or by or against any officer of the state in such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto.

History: Executive Reorganization Order No. 43, § 5; L. 2015, ch. 114, § 5; July 1.



75-3089 Same; transfer of officers and employees.

75-3089. Same; transfer of officers and employees. (a) All officers and employees of the Kansas department of health and environment, who immediately prior to the effective date of K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto, are engaged in the exercise and performance of the powers, duties and functions transferred by K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto, as well as all officers and employees of the Kansas department of health and environment who are determined by the secretary of the Kansas department for children and families and the secretary of the Kansas department of health and environment to be engaged in providing administrative, technical or other support services that are essential to the exercise and performance of the powers, duties and functions transferred by K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto, are hereby transferred to the department for children and families, respective to the powers, duties and functions transferred to the department by K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto. All classified officers and employees so transferred shall retain their status as classified employees.

(b) All officers and employees of the Kansas department for children and families, who immediately prior to the effective date of K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto, are engaged in the exercise and performance of the powers, duties and functions transferred by K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto, as well as all officers and employees of the Kansas department for children and families who are determined by the secretary of the Kansas department of health and environment and the secretary of the Kansas department for children and families to be engaged in providing administrative, technical or other support services that are essential to the exercise and performance of the powers, duties and functions transferred by K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto, are hereby transferred to the department of health and environment, respective to the powers, duties and functions transferred to the department by K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto. All classified officers and employees so transferred shall retain their status as classified employees.

(c) Officers and employees of the Kansas department of health and environment and officers and employees of the Kansas department for children and families transferred by K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto, shall retain all retirement benefits and leave balances and rights which had accrued or vested prior to the date of transfer. The service of each such officer or employee so transferred shall be deemed to have been continuous. Any subsequent transfers, layoffs or abolitions of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto, shall affect the classified status of any transferred person employed by either the Kansas department of health and environment or the Kansas department for children and families prior to the date of transfer.

(d) Notwithstanding the effective date of K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto, the provisions of K.S.A. 2015 Supp. 75-3084 through 75-3089, and amendments thereto, prescribing the transfer of officers and employees from the Kansas department of health and environment and the Kansas department for children and families, the date of transfer of each such officer or employee shall commence at the start of a payroll period.

History: Executive Reorganization Order No. 43, § 6; L. 2015, ch. 114, § 6; July 1.



75-3099 Agreements with certain educational institutions authorized; conditions; limitations; definitions.

75-3099. Agreements with certain educational institutions authorized; conditions; limitations; definitions. (a) The governing board of any educational institution may enter into agreements with any state agency for the provision of instruction at the educational institution or off the campus thereof.  Credit for such instruction shall be awarded in accordance with the provisions of the agreement.

(b) Any state agency may enter into agreements with the governing board of any educational institution for the provision of instruction at the educational institution or off the campus thereof.  The amount to be paid by the state agency for the provision of instruction under any such agreement shall be determined as provided in the agreement, in accordance with the provisions of this section and in any case within limitations of the appropriations of the state agency therefor. The amount to be paid under any such agreement shall be determined on the basis of a fixed dollar amount for each enrolled credit hour of instruction in lieu of tuition, except that (1) an additional dollar amount shall be paid for each credit hour value of a course which is not taught by personnel of the state agency, (2) the payment to be made under an agreement with a social welfare institution shall be on the basis of four credit hours for an entry level course of instruction for direct care staff, and (3) payments may be made to an educational institution for special training materials and mileage expenses where appropriate under the circumstances.

(c) (1) No credit hour state aid entitlement and no out-district state aid entitlement of an educational institution shall be based upon any subject, course or program which is taught under an agreement with a state agency, and no such subject, course or program shall be counted in determining the number of credit hours of out-district students for the purpose of determining the amount of out-district tuition to be charged by an educational institution.

(2) No tuition shall be charged to or collected from any person who enrolls in any subject, course or program which is taught under an agreement with a state agency.

(d) For the purpose of this section, (1) "educational institution" means community college or municipal university; (2) "social welfare institution" means Topeka state hospital, Osawatomie state hospital, Rainbow mental health facility, Larned state hospital, Parsons state hospital and training center, Norton state hospital, Winfield state hospital and training center and Kansas neurological institute; and (3) "state agency" means any state office or officer, department, board, commission, institution, bureau, or any agency, division or unit within any office, department, board, commission or other authority of this state.

History: L. 1982, ch. 282, § 15; May 20.



75-30-100 Payments to state agencies; acceptable methods of payment.

75-30,100. Payments to state agencies; acceptable methods of payment. (a) Any state agency which imposes or collects fees, tuition or other charges shall accept payment thereof in the form of a personal, certified or cashier's check or money order. A state agency may accept payment by credit card, debit card or other method designated by the agency. A state agency may impose an additional fee to recover the actual amount of any cost incurred by reason of the method of payment used by the payee.

(b) In addition to the methods specified in subsection (a), after June 30, 2001, a state agency shall accept payment of fees, tuition or other charges in the form of a credit card or debit card.

(c) Any transactions involving payment by credit card or debit card pursuant to this section shall not be subject to the provisions of K.S.A. 16a-2-403, and amendments thereto.

(d) The provisions of this section shall not apply to any fees, fines or charges imposed by the secretary of corrections or the commissioner of juvenile justice on offenders under the jurisdiction of the secretary of corrections or juvenile offenders placed in juvenile correctional facilities under the jurisdiction of the commissioner of juvenile justice.

(e) Any municipal university, community college, technical college, or vocational educational school, having the meanings respectively ascribed thereto by K.S.A. 74-3201b, and amendments thereto, accepting payment of fees, tuition or other charges in the form of a credit card or debit card shall not be subject to the provisions of K.S.A. 16a-2-403, and amendments thereto.

History: L. 2000, ch. 114, § 1; L. 2010, ch. 64, § 2; July 1.






Article 31 SALARIES AND ASSISTANTS; MISCELLANEOUS PROVISIONS

75-3101 Salary of governor.

75-3101. Salary of governor. Except as otherwise provided in K.S.A. 75-3111a, and amendments thereto, the governor of the state shall receive for services a salary at a biweekly pay rate of $4,257.97.

History: L. 1949, ch. 431, § 1; L. 1953, ch. 383, § 1; L. 1959, ch. 337, § 2; L. 1961, ch. 413, § 1; L. 1967, ch. 449, § 1; L. 1974, ch. 361, § 91; L. 1978, ch. 350, § 5; L. 1982, ch. 354, § 20; L. 1985, ch. 278, § 15; L. 1992, ch. 296, § 13; L. 1995, ch. 256, § 13; L. 1998, ch. 196, § 5; L. 2008, ch. 159, § 15; June 15.

Revisor's Note:

Prior to the amendment of K.S.A. 75-3101 by section 15 of chapter 159 of the 2008 Session Laws of Kansas which increased the biweekly compensation for the governor for fiscal year 2009 and thereafter, additional biweekly compensation was provided for each fiscal year during fiscal years 1999 through 2008. For fiscal year 2008, additional biweekly compensation was provided for the governor so that the aggregate biweekly compensation provided by law was $4,154.12 per biweekly pay period. See section 160(a) of chapter 167 of the 2007 Session Laws of Kansas.



75-3102 Private secretary; assistant; executive clerk and pardon attorney; assistants and employees.

75-3102. Private secretary; assistant; executive clerk and pardon attorney; assistants and employees. The governor is authorized to appoint a private secretary, an assistant private secretary, executive clerk and pardon attorney, who shall each receive an annual salary to be fixed by the governor, within available appropriations; and may also appoint and fix the compensation of such other assistants, secretaries, stenographers, clerks and employees as he or she may deem necessary and as are within available appropriations.

History: L. 1905, ch. 488, § 2; L. 1907, ch. 206, § 1; L. 1913, ch. 1, § 3; L. 1917, ch. 1, § 7; L. 1919, ch. 284, § 1; L. 1920, ch. 60, § 1; L. 1921, ch. 1, § 2; R.S. 1923, 75-3102; L. 1927, ch. 15, § 3; L. 1929, ch. 6, § 3; L. 1933, ch. 286, § 3; L. 1937, ch. 329, § 18; L. 1941, ch. 353,§ 1; L. 1945, ch. 9, § 1; L. 1949, ch. 423, § 8; L. 1955, ch. 365, § 1; L. 1961, ch. 409, § 7; L. 1965, ch. 458, § 16; July 1.



75-3103 Lieutenant governor; compensation and expenses; assistant and employees, unclassified service and expenses.

75-3103. Lieutenant governor; compensation and expenses; assistant and employees, unclassified service and expenses. (a) The lieutenant governor shall receive, as reimbursement for expenses the following: (1) Biweekly the sum of $76.91, except as otherwise provided in subsection (c), and (2) when attending the duties of office or attending any authorized meeting, in addition to other provisions of this section, travel expenses and subsistence expenses and allowances in amounts equal to those provided for by K.S.A. 75-3212, and amendments thereto.

In addition to any other compensation provided by law and except as otherwise provided in K.S.A. 75-3111a, and amendments thereto, the lieutenant governor shall also receive for services in the performance of duties imposed by law compensation at the biweekly pay rate of $1,204.35. While acting as governor, the lieutenant governor shall receive the same salary as the governor. The lieutenant governor may appoint an administrative assistant and office and stenographic employees, all of whom shall be in the unclassified service of the Kansas civil service act. Such administrative assistant shall receive travel expenses and subsistence expenses or allowances as provided by K.S.A. 75-3212, and amendments thereto, when traveling as authorized by the lieutenant governor.

(b) If the lieutenant governor is appointed by the governor under the provision of K.S.A. 75-303, and amendments thereto, the lieutenant governor shall receive a salary to be fixed by the governor or a salary as provided for in subsection (a) of this section, whichever is greater.

(c) Whenever the rates of compensation of the pay plan for persons in the classified service under the Kansas civil service act are increased for payroll periods chargeable to fiscal years commencing after June 30, 2009, the sum provided biweekly for reimbursement of expenses pursuant to subsection (a)(1) for the lieutenant governor shall be increased on the effective date of any such pay plan increase by an amount computed by multiplying the average of the percentage increases in all steps of such pay plan by the biweekly sum provided to the lieutenant governor for reimbursement of expenses as authorized by this section.

History: R.S. 1923, 75-3103; L. 1949, ch. 430, § 1; L. 1953, ch. 383, § 2; L. 1955, ch. 366, § 1; L. 1959, ch. 337, § 3; L. 1961, ch. 413, § 2; L. 1963, ch. 419, § 7; L. 1967, ch. 449, § 2; L. 1972, ch. 153, § 41; L. 1973, ch. 157, § 20; L. 1974, ch. 361, § 92; L. 1978, ch. 350, § 6; L. 1982, ch. 355, § 2; L. 1982, ch. 354, § 21; L. 1992, ch. 296, § 14; L. 1995, ch. 256, § 14; L. 1998, ch. 196, § 6; L. 2008, ch. 159, § 16; June 15.

Revisor's Note:

Prior to the amendment of K.S.A. 75-3102 by section 16 of chapter 159 of the 2008 Session Laws of Kansas which increased the biweekly compensation for the lieutenant governor for fiscal year 2009 and thereafter, additional biweekly compensation was provided for each fiscal year during fiscal years 1999 through 2008. For fiscal year 2008, additional biweekly compensation was provided for the lieutenant governor so that the aggregate biweekly compensation provided by law was $1,174.98 per biweekly pay period. See section 160(b) of chapter 167 of the 2007 Session Laws of Kansas.

Prior to the amendment of K.S.A. 75-3102 by section 16 of chapter 159 of the 2008 Session Laws of Kansas, which increased the allowance for expenses for the lieutenant governor under subsection (a) for fiscal year 2009 and thereafter, an additional expense allowance was provided for each interim period during fiscal years 2007 and 2008. For fiscal year 2008, the additional allowance for members of the legislature to defray expenses incurred between legislative sessions, along with the allowance otherwise payable under subsection (c), to provide an aggregate allowance of $345.51 to defray expenses incurred between legislative sessions for the two-week periods for which such allowance is payable under this section. See section 160(j) of chapter 167 of the 2007 Session Laws of Kansas.



75-3104 Salary of secretary of state.

75-3104. Salary of secretary of state. Except as otherwise provided in K.S.A. 75-3111a, and amendments thereto, the secretary of state shall receive for services a salary at a biweekly pay rate of $3,307.81.

History: L. 1949, ch. 431, § 5; L. 1953, ch. 383, § 3; L. 1959, ch. 337, § 4; L. 1961, ch. 413, § 3; L. 1965, ch. 458, § 30; L. 1967, ch. 443, § 21; L. 1972, ch. 153, § 42; L. 1973, ch. 175, § 63; L. 1974, ch. 361, § 69; L. 1976, ch. 380, § 18; L. 1978, ch. 350, § 7; L. 1982, ch. 354, § 22; L. 1985, ch. 278, § 16; L. 1992, ch. 296, § 15; L. 1995, ch. 256, § 15; L. 1998, ch. 196, § 7; L. 2008, ch. 159, § 17; June 15.

Revisor's Note:

Prior to the amendment of K.S.A. 75-3104 by section 17 of chapter 159 of the 2008 Session Laws of Kansas which increased the biweekly compensation for the secretary of state for fiscal year 2009 and thereafter, additional biweekly compensation was provided for each fiscal year during fiscal years 1999 through 2008. For fiscal year 2008, additional biweekly compensation was provided for the secretary of state so that the aggregate biweekly compensation provided by law was $3,227.13 per biweekly pay period. See section 160(c) of chapter 167 of the 2007 Session Laws of Kansas.



75-3108 Salary of state treasurer.

75-3108. Salary of state treasurer. Except as otherwise provided in K.S.A. 75-3111a, and amendments thereto, the state treasurer shall receive for services a salary at a biweekly pay rate of $3,307.81.

History: L. 1949, ch. 431, § 7; L. 1953, ch. 383, § 5; L. 1959, ch. 337, § 6; L. 1961, ch. 413, § 5; L. 1965, ch. 458, § 32; L. 1967, ch. 443, § 23; L. 1972, ch. 153, § 44; L. 1973, ch. 175, § 68; L. 1974, ch. 361, § 70; L. 1976, ch. 380, § 19; L. 1978, ch. 350, § 8; L. 1982, ch. 354, § 23; L. 1985, ch. 278, § 17; L. 1992, ch. 296, § 16; L. 1995, ch. 256, § 16; L. 1998, ch. 196, § 8; L. 2008, ch. 159, § 18; June 15.

Revisor's Note:

Prior to the amendment of K.S.A. 75-3108 by section 18 of chapter 159 of the 2008 Session Laws of Kansas which increased the biweekly compensation for the state treasurer for fiscal year 2009 and thereafter, additional biweekly compensation was provided for each fiscal year during fiscal years 1999 through 2008. For fiscal year 2008, additional biweekly compensation was provided for the state treasurer so that the aggregate biweekly compensation provided by law was $3,227.13 per biweekly pay period. See section 160(e) of chapter 167 of the 2007 Session Laws of Kansas.



75-3110 Salary of attorney general.

75-3110. Salary of attorney general. Except as otherwise provided in K.S.A. 75-3111a, and amendments thereto, the attorney general shall receive for services a salary at a biweekly pay rate of $3,803.89.

History: L. 1949, ch. 431, § 2; L. 1953, ch. 383, § 6; L. 1959, ch. 337, § 7; L. 1961, ch. 413, § 6; L. 1965, ch. 458, § 33; L. 1967, ch. 443, § 24; L. 1972, ch. 153, § 45; L. 1973, ch. 175, § 64; L. 1974, ch. 361, § 71; L. 1978, ch. 350, § 9; L. 1982, ch. 354, § 24; L. 1985, ch. 278, § 18; L. 1992, ch. 296, § 17; L. 1995, ch. 256, § 17; L. 1998, ch. 196, § 9; L. 2008, ch. 159, § 19; June 15.

Revisor's Note:

Prior to the amendment of K.S.A. 75-3110 by section 19 of chapter 159 of the 2008 Session Laws of Kansas which increased the biweekly compensation for the attorney general for fiscal year 2009 and thereafter, additional biweekly compensation was provided for each fiscal year during fiscal years 1999 through 2008. For fiscal year 2008, additional biweekly compensation was provided for the attorney general so that the aggregate biweekly compensation provided by law was $3,711.11 per biweekly pay period. See section 160(d) of chapter 167 of the 2007 Session Laws of Kansas.



75-3111 Deputies, assistants, investigators and other employees.

75-3111. Deputies, assistants, investigators and other employees. The attorney general is hereby authorized to appoint such deputy and assistant attorneys general as the attorney general may deem necessary. Such deputies and assistants shall each receive an annual salary to be established by the attorney general within the limits of available appropriations. The attorney general is also authorized to appoint investigators who shall have and exercise law enforcement powers to the same extent as other law enforcement officers, and such other employees as may be necessary to discharge the duties of the office of attorney general. All employees shall be within the unclassified service under the Kansas civil service act.

History: L. 1913, ch. 313, § 2; L. 1919, ch. 284, § 6; L. 1921, ch. 1, § 12; L. 1923, ch. 1, § 4; R.S. 1923, 75-3111; L. 1927, ch. 15, § 4; L. 1933, ch. 286, § 7; L. 1937, ch. 329, § 22; L. 1941, ch. 354, § 1; L. 1943, ch. 276, § 3; L. 1945, ch. 323, § 6; L. 1947, ch. 416, § 10; L. 1949, ch. 423, § 12; L. 1953, ch. 363, § 7; L. 1957, ch. 447, § 1; L. 1978, ch. 332, § 39; L. 2007, ch. 141, § 2; July 1.



75-3111a Percentage increases in annual salaries of governor, lieutenant governor, attorney general, secretary of state, state treasurer and commissioner of insurance.

75-3111a. Percentage increases in annual salaries of governor, lieutenant governor, attorney general, secretary of state, state treasurer and commissioner of insurance. Whenever the rates of compensation of the pay plan for persons in the classified service under the Kansas civil service act are increased for payroll periods chargeable to fiscal years commencing after June 30, 2009, the salary of the governor, the lieutenant governor, the attorney general, the secretary of state, the state treasurer and the commissioner of insurance shall be increased by an amount computed by multiplying the average of the percentage increases in all steps of such pay plan by the salary of the elected state officer which is being received as provided by law and which is in effect prior to the effective date of such increase in the rates of compensation of the pay plan for persons in the classified service under the Kansas civil service act.

History: L. 1982, ch. 354, § 26; L. 1985, ch. 278, § 20; L. 1992, ch. 296, § 18; L. 1995, ch. 256, § 18; L. 1998, ch. 196, § 10; L. 2008, ch. 159, § 20; June 15.



75-3119 Salary of Supreme Court Justices prior to 1921.

75-3119. Salary of Supreme Court Justices prior to 1921. L. 1917, ch. 313, § 1, included by reference. [Related to salaries of Justices of Supreme Court prior to 1921.]

History: L. 1917, ch. 313, § 1; R.S. 1923, 75-3119.



75-3120f Salaries of justices of supreme court.

75-3120f. Salaries of justices of supreme court. (a) The annual salary of the chief justice of the supreme court and each of the other justices of the supreme court shall be paid in equal installments each payroll period in accordance with this section.

(b) Except as otherwise provided in K.S.A. 75-3120l and amendments thereto, the annual salary of the chief justice of the supreme court shall be $84,278.

(c) Except as otherwise provided in K.S.A. 75-3120l and amendments thereto, the annual salary of other justices of the supreme court shall be $82,005.

History: L. 1970, ch. 357, § 1; L. 1972, ch. 153, § 47; L. 1973, ch. 175, § 65; L. 1974, ch. 361, § 73; L. 1976, ch. 380, § 5; L. 1978, ch. 350, § 10; L. 1980, ch. 20, § 9; L. 1984, ch. 318, § 10; L. 1992, ch. 296, § 19; June 18.



75-3120g Salaries of district judges and chief judges of district courts; limitations on county supplements.

75-3120g. Salaries of district judges and chief judges of district courts; limitations on county supplements. (a) The annual salary of district judges shall be paid in equal installments each payroll period in accordance with this section.

(b) Except as otherwise provided in K.S.A. 75-3120l, and amendments thereto, the annual salary of district judges, other than district judges designated as chief judges, shall be $114,813.

(c) Except as otherwise provided in K.S.A. 75-3120l, and amendments thereto, the annual salary of district judges designated as chief judges shall be $115,977.

(d) No county may supplement the salary of, or pay any compensation to, any district judge.

History: L. 1970, ch. 358, § 1; L. 1972, ch. 153, § 48; L. 1973, ch. 175, § 66; L. 1974, ch. 361, § 74; L. 1976, ch. 380, § 7; L. 1978, ch. 350, § 11; L. 1980, ch. 20, § 10; L. 1986, ch. 115, § 103; L. 1992, ch. 296, § 20; L. 1999, ch. 57, § 68; L. 2006, ch. 195, § 21; June 18.



75-3120h Salaries of judges of court of appeals.

75-3120h. Salaries of judges of court of appeals. (a) The annual salary of the chief judge of the court of appeals and each of the other judges of the court of appeals shall be paid in equal installments each payroll period in accordance with this section.

(b) Except as otherwise provided in K.S.A. 75-3120l, and amendments thereto, the annual salary of the chief judge of the court of appeals shall be $122,062.

(c) Except as otherwise provided in K.S.A. 75-3120l, and amendments thereto, the annual salary of the other judges of the court of appeals shall be $118,971.

History: L. 1976, ch. 380, § 6; L. 1978, ch. 350, § 12; L. 1980, ch. 20, § 11; L. 1984, ch. 318, § 11; L. 1992, ch. 296, § 21; L. 2006, ch. 195, § 22; June 18.



75-3120j District magistrate judges; additional compensation for certain payroll period; reduction in final compensation.

75-3120j. District magistrate judges; additional compensation for certain payroll period; reduction in final compensation. For district magistrate judges holding office on December 31, 1978, a full month's proportion of such a judge's annual pay shall be paid for the payroll period ending on January 17, 1979, notwithstanding that such period is shorter than the normal payroll period; however, when any such judge vacates his or her office, such judge's final compensation shall be reduced by an amount determined by subtracting the amount of compensation actually earned by such judge for service during the period commencing on January 1, 1979, and ending on January 17, 1979, from the actual amount of compensation received by such judge from the state for the payroll period ending on January 17, 1979.  In the event that this act takes effect after such judges have received compensation for the above described payroll period, the additional compensation provided for by this act shall be paid as soon as practicable after the effective date of this act.

History: L. 1979, ch. 264, § 1; Jan. 30.



75-3120k Salaries of district magistrate judges; county supplements; district magistrate judge supplemental compensation fund.

75-3120k. Salaries of district magistrate judges; county supplements; district magistrate judge supplemental compensation fund. (a) The annual salary of district magistrate judges shall be paid in equal installments each payroll period in accordance with this section.

(b) Subject to the provisions of subsection (c) and except as otherwise provided in K.S.A. 75-3120l, and amendments thereto, the annual salary of district magistrate judges shall be $59,059.

(c) Within the limits of the appropriations therefor, the county or counties comprising the judicial district may supplement the salary of, or pay any compensation to, any district magistrate judge. Any such supplemental salary or compensation shall be deposited in the state treasury in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, and shall be credited to the district magistrate judge supplemental compensation fund. Any associated employer contributions and payments with respect to such supplemental salary or compensation that are made payable under law shall be paid by the county or counties providing such supplemental salary or compensation, in addition to such supplemental salary or compensation, in the same manner and under the same conditions and requirements as compensation payable pursuant to subsection (b). All such associated employer contributions and payments shall be remitted for deposit in the state treasury and shall be credited to the district magistrate supplemental compensation fund at the same time and in the same manner as such supplemental salary or compensation. As used in this section, employer contributions shall include, and the county or counties shall be required to contribute, employer contributions required pursuant to K.S.A. 20-2605, and amendments thereto, for any district magistrate judge who is a member of the retirement system for judges.

(d) There is hereby established in the state treasury the district magistrate judge supplemental compensation fund.

(e) All moneys credited to the district magistrate judge supplemental compensation fund shall be paid to, or on behalf of, the district magistrate judge or district magistrate judges for whom such moneys were remitted by the county or counties subject to the same conditions or restrictions imposed or prescribed by law, including any applicable withholding or other taxes, associated employer contributions and authorized payroll deductions.

(f) All expenditures from the district magistrate judge supplemental compensation fund shall be made in accordance with appropriation acts and upon warrants of the director of accounts and reports issued pursuant to payrolls approved by the chief justice of the Kansas supreme court or by a person or persons designated by the chief justice.

(g) All salary or other compensation under this section shall be considered to be compensation provided by law for services as a district magistrate judge for all purposes under law.

History: L. 1980, ch. 20, § 12; L. 1984, ch. 318, § 16; L. 1985, ch. 278, § 19; L. 1992, ch. 296, § 22; L. 2004, ch. 71, § 7; L. 2006, ch. 195, § 24; L. 2010, ch. 93, § 1; Apr. 15.



75-3120l Percentage increases in annual salaries of justices and judges, when; computation.

75-3120l. Percentage increases in annual salaries of justices and judges, when; computation. (a) Whenever the rates of compensation of the pay plan for persons in the classified service under the Kansas civil service act are increased for payroll periods chargeable to fiscal years commencing after June 30, 1993, the annual salary of the chief justice of the supreme court, each other justice of the supreme court, the chief judge of the court of appeals, each other judge of the court of appeals, each district judge and each district magistrate judge shall be increased by an amount, adjusted to the nearest dollar, computed by multiplying the average of the percentage increases in all monthly steps of such pay plan by the annual salary of the justice or judge which is being received as provided by law and which is in effect prior to the effective date of such increase in the rates of compensation of the pay plan for persons in the classified service under the Kansas civil service act.

(b) If increases in the monthly rates of compensation from step movements of the pay plan for persons in the classified service under the Kansas civil service act are authorized for the fiscal year ending June 30, 1995, or any fiscal year thereafter, the annual salary of the chief justice of the supreme court, each other justice of the supreme court, the chief judge of the court of appeals, each other judge of the court of appeals, each district judge and each district magistrate judge shall be increased by an amount, adjusted to the nearest dollar, computed by multiplying the average percentage increase in the monthly rate of compensation from step movements on the pay plan for persons in the classified service under the Kansas civil service act determined under subsection (c) by the annual salary of the justice or judge which is being received as provided by law and which is in effect prior to the effective date of such increase. The increase in the annual salary of each justice or judge pursuant to this subsection shall take effect on the first day of the first payroll period which is chargeable to the fiscal year in which such step movements on the pay plan are authorized to take effect.

(c) For purposes of subsection (b), the average percentage increase in the monthly rate of compensation from step movements on the pay plan for persons in the classified service under the Kansas civil service act shall be equal to the percentage certified by the secretary of administration which equals the estimated average of the percentage increases in all monthly rates of compensation from step movements on the pay plan for persons in the classified service under the Kansas civil service act which are authorized to take effect during the fiscal year in which such step movements on the pay plan are authorized to take effect.

(d) If the increase under subsection (a) takes effect on the first day of the first payroll period of the fiscal year, the percentage rate increases determined under subsections (a) and (b) shall be added together and such aggregate percentage increase of compensation under this section shall be used to increase the rate of compensation of each justice or judge instead of applying the increases under subsections (a) and (b) separately.

(e) The provisions of this section shall not apply to the annual salary of any district judge nor the salary of any magistrate judge for any payroll period chargeable to the fiscal year ending June 30, 2007. The provisions of this section shall apply to the annual salary of each district judge or magistrate judge for payroll periods chargeable to fiscal years commencing after June 30, 2007.

History: L. 1980, ch. 20, § 13; L. 1985, ch. 278, § 21; L. 1986, ch. 115, § 104; L. 1992, ch. 296, § 23; L. 1994, ch. 4, § 1; L. 2006, ch. 195, § 23; June 18.



75-3122 Supreme court employees; compensation.

75-3122. Supreme court employees; compensation. The supreme court is hereby authorized to appoint two bailiffs, each of whom shall receive an annual salary to be fixed by the court. Each justice of the supreme court is hereby authorized to appoint a law research clerk and a secretary who shall each receive an annual salary fixed by the court. The annual salary of each secretary shall be fixed by the supreme court within the limitations of appropriations made therefor. The compensation of all persons appointed under this section shall be fixed by the supreme court in accordance with the pay plan established under K.S.A. 20-161.

History: R.S. 1923, 75-3122; L. 1927, ch. 301, § 1; L. 1933, ch. 287, § 1; L. 1937, ch. 334, § 1; L. 1943, ch. 276, § 4; L. 1945, ch. 323, § 8; L. 1947, ch. 418, § 1; L. 1949, ch. 434, § 1; L. 1953, ch. 384, § 1; L. 1957, ch. 449, § 1; L. 1961, ch. 415, § 1; L. 1965, ch. 458, § 17; L. 1968, ch. 290, § 1; L. 1977, ch. 296, § 1; L. 1980, ch. 268, § 1; June 18.



75-3123 Supreme court reporter.

75-3123. Supreme court reporter. The supreme court reporter shall receive an annual salary to be fixed by the supreme court within the limitations of appropriations made therefor.

History: R.S. 1923, 75-3123; L. 1933, ch. 287, § 2; L. 1937, ch. 334, § 2; L. 1943, ch. 274, § 4; L. 1949, ch. 435, § 1; L. 1953, ch. 385, § 1; L. 1957, ch. 449, § 2; L. 1961, ch. 415, § 2; L. 1965, ch. 458, § 18; L. 1967, ch. 453, § 1; April 27.



75-3124 Assistant reporters.

75-3124. Assistant reporters. The supreme court reporter is hereby authorized to appoint, with the consent of the supreme court, a first assistant and a second assistant reporter (part time), who shall each receive an annual salary to be fixed by the court within the limitations of appropriations made therefor.

History: R.S. 1923, 75-3124; L. 1933, ch. 287, § 4; L. 1937, ch. 334, § 3; L. 1943, ch. 276, § 5; L. 1947, ch. 419, § 1; L. 1949, ch. 435, § 2; L. 1953, ch. 385, § 2; L. 1957, ch. 449, § 3; L. 1961, ch. 415, § 3; L. 1965, ch. 458, § 19; July 1.



75-3125 Clerk of supreme court.

75-3125. Clerk of supreme court. The clerk of the supreme court shall receive an annual salary to be fixed by the supreme court within the limitations of appropriations made therefor.

History: R.S. 1923, 75-3125; L. 1933, ch. 287, § 3; L. 1937, ch. 334, § 4; L. 1943, ch. 274, § 5; L. 1949, ch. 436, § 1; L. 1953, ch. 386, § 1; L. 1957, ch. 449, § 4; L. 1961, ch. 415, § 4; L. 1965, ch. 458, § 20; L. 1967, ch. 454, § 1; April 27.



75-3126 Employees of clerk.

75-3126. Employees of clerk. The clerk of the supreme court, with the consent of the court is authorized to appoint a deputy clerk, an assistant clerk, and a journal clerk and stenographer, who shall each receive an annual salary to be fixed by the supreme court within the limitations of appropriations made therefor.

History: R.S. 1923, 75-3126; L. 1931, ch. 292, § 1; L. 1933, ch. 287, § 5; L. 1937, ch. 334, § 5; L. 1939, ch. 301, § 1; L. 1943, ch. 276, § 6; L. 1947, ch. 420, § 1; L. 1949, ch. 436, § 2; L. 1953, ch. 386, § 2; L. 1957, ch. 449, § 5; L. 1961, ch. 415, § 5; L. 1965, ch. 458, § 21; L. 1968, ch. 290, § 2; March 27.



75-3135 Salary of bank commissioner; appointment of deputy commissioners; assistants and employees; salaries.

75-3135. Salary of bank commissioner; appointment of deputy commissioners; assistants and employees; salaries. (a) The bank commissioner shall receive an annual salary to be fixed by the governor with the approval of the state finance council. The bank commissioner is hereby authorized to appoint two deputy commissioners who shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary in accordance with an equitable salary schedule established by the bank commissioner and approved by the governor for all unclassified positions. The average of the salaries shall not exceed the average compensation of corresponding state regulatory positions in similar areas. The bank commissioner's salary schedule shall be reported to the state banking board annually.

(b) (1) The deputy commissioner of the banking division shall supervise all banks and trust companies as directed by the bank commissioner and shall perform such other duties as may be required by the bank commissioner.

(2) The deputy commissioner of the consumer and mortgage lending division shall supervise all consumer and mortgage lending functions as directed by the bank commissioner and shall perform such other duties as may be required by the bank commissioner.

(c) If the office of the bank commissioner is vacant or if the bank commissioner is absent or unable to act, the deputy commissioner of the banking division shall be the acting bank commissioner.

(d) (1) The deputy commissioner of the banking division shall have at least five years' experience as a state bank officer or five years' experience as a state or federal regulator.

(2) The deputy commissioner of consumer and mortgage lending shall have at least five years' experience in consumer or mortgage lending, regulatory, legal or related experience.

(e) The bank commissioner is also authorized to appoint or contract for, in accordance with the civil service law, such special assistants and other employees as are necessary to properly discharge the duties of the office.

History: L. 1905, ch. 488, § 17; L. 1913, ch. 1, § 8; L. 1915, ch. 3, § 7; L. 1919, ch. 284, § 10; L. 1921, ch. 1, § 22; L. 1923, ch. 1, § 6; R.S. 1923, 75-3135; L. 1925, ch. 7, § 7; L. 1927, ch. 304, § 1; L. 1931, ch. 18, § 2; L. 1933, ch. 271, § 17; L. 1937, ch. 329, § 30; L. 1939, ch. 302, § 1; L. 1943, ch. 277, § 20; L. 1947, ch. 416, § 15; L. 1949, ch. 440, § 1; L. 1953, ch. 388, § 1; L. 1961, ch. 409, § 9; L. 1965, ch. 458, § 22; L. 1967, ch. 443, § 16; L. 1974, ch. 361, § 75; L. 1983, ch. 285, § 1; L. 1987, ch. 54, § 14; L. 1999, ch. 166, § 11; L. 2012, ch. 161, § 14; May 31.



75-3135a Bank commissioner; appointment of regional managers and financial examiner administrators; compensation.

75-3135a. Bank commissioner; appointment of regional managers and financial examiner administrators; compensation. (a) (1) Subject to the provisions of appropriation acts, the bank commissioner may appoint regional managers, financial examiner administrators, case managers, examiners and a business manager within the office of the state bank commissioner as determined necessary by the bank commissioner to effectively carry out the mission of the office. Each regional manager, financial examiner administrator, case manager, examiner or business manager appointed after the effective date of this act shall be in the unclassified service under the Kansas civil service act, shall have special training and qualifications for such positions, shall serve at the pleasure of the bank commissioner and shall receive compensation fixed by the bank commissioner and approved by the governor and shall receive compensation in accordance with an equitable salary schedule established by the bank commissioner and approved by the governor for all unclassified positions.

(2) The average of the amount of compensation in the bank commissioner's salary schedule for such appointed positions in the unclassified service shall not exceed the average compensation of corresponding state regulatory positions in similar areas. The bank commissioner's salary schedule for unclassified positions shall be reported to the state banking board annually.

(b) Nothing in subsection (a) shall affect the classified status of any person employed in the office of the state bank commissioner on the day immediately preceding the effective date of this act. The provisions of this subsection shall not be construed to limit the powers of the bank commissioner pursuant to K.S.A. 75-2948, and amendments thereto.

History: L. 2002, ch. 90, § 1; L. 2012, ch. 161, § 15; May 31.



75-3136 Salary of fire marshal.

75-3136. Salary of fire marshal. The state fire marshal shall receive an annual salary to be fixed by the governor with the approval of the state finance council.

History: R.S. 1923, 75-3136; L. 1939, ch. 297, § 4; L. 1943, ch. 274, § 8; L. 1945, ch. 303, § 7; L. 1947, ch. 416, § 16; L. 1949, ch. 441, § 1; L. 1953, ch. 363, § 8; L. 1961, ch. 409, § 10; L. 1963, ch. 419, § 10; L. 1965, ch. 458, § 23; L. 1967, ch. 443, § 17; L. 1972, ch. 153, § 50; Jan. 8, 1973.



75-3137 Deputies and assistants; training coordinator.

75-3137. Deputies and assistants; training coordinator. (a) The state fire marshal is hereby authorized to appoint, in accordance with the provisions of the Kansas civil service act, such deputies, assistants and clerical employees as are necessary to properly discharge the duties of office. The state fire marshal shall appoint a training coordinator for firefighter training programs. The firefighter training coordinator shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the state fire marshal.

(b) The state fire marshal, firefighter training coordinator, deputies and assistants shall be entitled to their actual and necessary traveling, hotel and other expenses incurred in the performance of their duties while away from the city of Topeka and from their headquarters on official business.

(c) The state fire marshal, firefighter training coordinator, deputies and assistants, with the consent of the state fire marshal, may contract for such other expenses as may be necessary in the performance of the official duties of the office. All of such expenses shall be paid out of the funds available for the state fire marshal.

History: R.S. 1923, 75-3137; L. 1939, ch. 297, § 5; L. 1943, ch. 277, § 21; L. 1982, ch. 170, § 1; July 1.



75-3141 Animal health commissioner; compensation.

75-3141. Animal health commissioner; compensation. The animal health commissioner shall devote full time to the discharge of official duties, and shall be within the unclassified service under the Kansas civil service act. The commissioner's compensation shall be determined by the secretary of agriculture, subject to the approval of the governor.

History: R.S. 1923, 75-3141; L. 1933, ch. 271, § 15; L. 1937, ch. 329, § 31; L. 1945, ch. 325, § 2; L. 1949, ch. 442, § 1; L. 1963, ch. 419, § 11; L. 1965, ch. 458, § 24; L. 1967, ch. 443, § 18; L. 1969, ch. 258, §5; L. 1978, ch. 332, § 40; L. 1989, ch. 156, § 64; L. 2012, ch. 140, § 117; July 1.



75-3142 Same; appointment of employees.

75-3142. Same; appointment of employees. The animal health commissioner is hereby authorized to appoint, within the provisions of the civil service law and within available appropriations, such employees as are necessary to properly discharge the duties of office.

History: R.S. 1923, 75-3142; L. 1933, ch. 271, § 16; L. 1937, ch. 329, § 32; L. 1943, ch. 277, § 22; L. 1969, ch. 258, § 6; L. 2012, ch. 140, § 118; July 1.



75-3148 Secretary of state historical society; employees.

75-3148. Secretary of state historical society; employees. The secretary of the state historical society is hereby authorized to appoint an assistant secretary, librarian, museum director, archeologist, state archivist, and such other employees as may be necessary, within available appropriations, and all of such employees, except the assistant secretary, shall be within the classified service. The secretary and the assistant secretary of the state historical society shall be within the unclassified service.

History: L. 1905, ch. 488, § 10; L. 1907, ch. 403, § 1; L. 1913, ch. 1, § 11; L. 1919, ch. 284, § 16; L. 1921, ch. 1, § 10; L. 1923, ch. 1, § 3; R.S. 1923, 75-3148; L. 1925, ch. 7, § 8; L. 1929, ch. 6, § 8; L. 1933, ch. 288, § 2; L. 1937, ch. 329, § 34; L. 1939, ch. 303, § 1; L. 1943, ch. 276, § 9; L. 1945, ch. 303, § 8; L. 1945, ch. 326, § 1; L. 1947, ch. 416, § 17; L. 1949, ch. 423, §16; L. 1953, ch. 389, § 1; L. 1955, ch. 368, § 3; L. 1959, ch. 337,§ 14; L. 1961, ch. 417, § 1; L. 1978, ch. 332, § 41; L. 1989, ch. 266, § 1; March 16.



75-3149 Compensation of secretary.

75-3149. Compensation of secretary. The secretary of agriculture shall be within the unclassified service of the Kansas civil service act. The secretary's compensation shall be determined by the governor.

History: R.S. 1923, 75-3149; L. 1925, ch. 250, § 1; L. 1933, ch. 271, § 4; L. 1937, ch. 329, § 35; L. 1943, ch. 274, § 9; L. 1945, ch. 303, § 9; L. 1947, ch. 416, § 19; L. 1949, ch. 443, § 1; L. 1953, ch. 390, § 1; L. 1959, ch. 337, § 10; L. 1961, ch. 409, § 14; L. 1963, ch. 419, § 12; L. 1965, ch. 435, § 5; L. 1978, ch. 332, § 42; L. 2004, ch. 101, § 131; July 1.



75-3150 Assistants and employees.

75-3150. Assistants and employees. The secretary of agriculture is hereby authorized to appoint, in accordance with the provisions of the civil service law and within appropriations available, an assistant secretary and such other assistants and clerical employees as may be necessary to properly discharge the duties of office.

History: R.S. 1923, 75-3150; L. 1925, ch. 250, § 2; L. 1933, ch. 271, § 8; L. 1937, ch. 329, § 36; L. 1943, ch. 277, § 23; L. 2004, ch. 101, § 132; July 1.



75-3152 Salary of secretary; ineligible for other position; compensation from other institutions.

75-3152. Salary of secretary; ineligible for other position; compensation from other institutions. The salary of the secretary of health and environment shall be governed by the provisions of K.S.A. 75-5601 and said secretary shall hold no other office or position in any other department of the state for which said secretary may receive compensation except that, said secretary may receive compensation, for services rendered, from any institution under the jurisdiction of the state board of regents.

History: R.S. 1923, 75-3152; L. 1933, ch. 271, § 9; L. 1937, ch. 329, § 38; L. 1943, ch. 275, § 1; L. 1968, ch. 189, § 1; L. 1975, ch. 462, § 117; July 1.



75-3169 Certain fees and revenues exempt.

75-3169. Certain fees and revenues exempt. Commencement, student enterprise, dormitory, hospital and cafeteria charges levied to cover the full operating expense of such commencement, student enterprise, dormitory, hospital or cafeteria for which an operating fund is created and any other fee or revenue collection made by any department, board, commission, institution, officer or other spending agency of this state for the use of a special project or purpose shall not be affected by the provisions of this act.

History: L. 1935, ch. 273, § 2; May 15.



75-3170a Use and purpose of ten percent charge to fee agencies; when charge not applicable.

75-3170a. Use and purpose of ten percent charge to fee agencies; when charge not applicable. (a) The 10% credit to the state general fund required by K.S.A. 1-204, 9-1703, 16a-2-302, 17-12a601, 17-2236, 17-5610, 17-5701, 20-1a02, 20-1a03, 31-133a, 31-134, 36-512, 44-324, 44-926, 47-820, 49-420, 55-155, 55-176, 55-609, 55-711, 55-901, 58-2011, 58-3074, 58-4107, 65-6b10, 65-1718, 65-1817a, 65-1951, 65-2011, 65-2855, 65-2911, 65-4024b, 65-5413, 65-5513, 65-6910, 65-7210, 65-7309, 66-1,155, 66-1503, 74-715, 74-1108, 74-1405, 74-1503, 74-1609, 74-2704, 74-3903, 74-50,188, 74-5805, 74-6708, 74-7009, 74-7506, 75-1119b, 75-1308, 75-1514, 84-9-801, and amendments thereto, is to reimburse the state general fund for accounting, auditing, budgeting, legal, payroll, personnel and purchasing services, and any and all other state governmental services, which are performed on behalf of the state agency involved by other state agencies which receive appropriations from the state general fund to provide such services.

(b) Nothing in this act or in the sections amended by this act or referred to in subsection (a), shall be deemed to authorize remittances to be made less frequently than is authorized under K.S.A. 75-4215, and amendments thereto.

(c) Notwithstanding any provision of any statute referred to in or amended by this act or referred to in subsection (a), whenever in any fiscal year such 10% credit to the state general fund in relation to any particular fee fund is $100,000, in that fiscal year the 10% credit no longer shall apply to moneys received from sources applicable to such fee fund and for the remainder of such year the full 100% so received shall be credited to such fee fund.

History: L. 1973, ch. 309, § 43; L. 1975, ch. 440, § 1; L. 1976, ch. 374, § 2; L. 1976, ch. 382, § 1; L. 1977, ch. 194, § 2; L. 1978, ch. 211, § 10; L. 1978, ch. 196, § 2; L. 1978, ch. 239, § 11; L. 1978, ch. 352, § 4; L. 1978, ch. 336, § 24; L. 1980, ch. 269, § 1; L. 1980, ch. 242, § 10; L. 1980, ch. 270, § 1; L. 1982, ch. 9, § 3; L. 1982, ch. 228, § 22; L. 1983, ch. 286, § 13; L. 1986, ch. 323, § 18; L. 1986, ch. 322, § 18; L. 1986, ch. 187, § 3; L. 1988, ch. 399, § 2; L. 1988, ch. 342, § 1; L. 1991, ch. 6, § 9; L. 1992, ch. 220, § 4; L. 1997, ch. 160, § 41; L. 2000, ch. 116, § 13; L. 2004, ch. 154, § 63; L. 2011, ch. 53, § 2; July 1.



75-3170f Fee agencies; report by budget director regarding costs.

75-3170f. Fee agencies; report by budget director regarding costs. On or before January 1, 2012, the secretary of administration and the director of the division of the budget shall prepare and present a report to the house committee on appropriations and the senate committee on ways and means which accounts for and explains the costs of all services provided to fee agencies. Such report shall include the actual amount credited from each fee agency to the state general fund pursuant to the sections referred to in subsection (a) of K.S.A. 75-3170a, and amendments thereto, and the actual costs of the accounting, auditing, budgeting, legal, payroll, personnel and purchasing services, and any and all other state governmental services, that were provided to each fee agency.

History: L. 2011, ch. 53, § 1; July 1.



75-3171 Fixing of certain salaries; definitions.

75-3171. Fixing of certain salaries; definitions. The provisions of this act shall apply to any state agency as defined in K.S.A. 75-3701, having charge of any appropriation from the state general revenue fund or from any special revenue fund.

History: L. 1965, ch. 473, § 1; March 9.



75-3173 Application of certain criminal and other provisions to all appropriation acts.

75-3173. Application of certain criminal and other provisions to all appropriation acts. All appropriation acts, or acts authorizing the expenditure of funds for any purpose by any state officer or agency, whether denominated an expenditure limitation, a transfer act, or by some other name or title, shall be deemed to include and be subject to the provisions of K.S.A. 75-3024, 75-3025, 75-3026, 75-3730, 75-3731, 75-3732, and 75-5516.

History: L. 1965, ch. 473, § 3; March 9.






Article 32 COMPENSATION AND ALLOWANCES

75-3201 Presentment of expense claims; mileage, per diem or subsistence; exception.

75-3201. Presentment of expense claims; mileage, per diem or subsistence; exception. (a) When the duty assignment of any state officer or employee requires travel to points beyond such officer's or employee's official station or regular domicile such officer or employee shall be entitled, upon complying with the provisions of this act and the rules and regulations promulgated hereunder, to an allowance for subsistence and reimbursement for transportation, and other travel expenses incurred while in such travel status as provided in this act. Such officer or employee shall present claims for travel at least once each month to the appropriate department or officer. The claims shall show dates of travel, points visited, times of departure and arrival, and purpose of travel.

(b) When mileage allowances for the use of a privately owned automobile are claimed, the points between which the mileage accrued, the necessity and purpose of the travel and the rate per mile, shall be shown on the claim. No claim for mileage shall be allowed for mileage accrued when using a vehicle owned by the state of Kansas.

(c) Unless the secretary of administration, by rule and regulation, provides for limited exceptions under circumstances in which payment of a per diem or subsistence allowance is in the best interest of the state, no per diem or subsistence allowances shall be paid to any state officer or employee when these expenses are incurred in the city in which the residence or official station of the officer or employee is located.

(d) Nothing in this section shall be construed as applying to the members of the state legislature and other officials as enumerated in K.S.A. 75-3216, and amendments thereto.

History: L. 1931, ch. 294, § 1; L. 1933, ch. 289, § 1; L. 1965, ch. 465, § 1; L. 1969, ch. 402, § 1; L. 2001, ch. 109, § 1; July 1.



75-3203 Mileage and other allowances for official travel by privately owned conveyance; rates, how fixed; additional costs allowed; privately owned conveyance defined; exceptions authorized.

75-3203. Mileage and other allowances for official travel by privately owned conveyance; rates, how fixed; additional costs allowed; privately owned conveyance defined; exceptions authorized. (a) Except as otherwise provided in this section, wherever in the statutes of the state of Kansas any mileage is allowed to any public official of the state or any political subdivision thereof, or to witnesses, jurors or other persons, the rate thereof shall be in the applicable amount fixed and established by the secretary of administration under K.S.A. 75-3203a, and amendments thereto, for each mile actually and necessarily traveled, by way of the most direct route by privately owned conveyance for official purposes.

(b) No mileage in excess of that amount for each mile actually and necessarily traveled, regardless of the number of passengers, shall be paid or taxed as costs in any case.

(c) The governing body of any county, city or school district may prescribe a rate different from that provided for in this section as to officers and employees of such county, city or school district. If a different rate is not prescribed by the governing body of a county, city or school district, the rate established by the secretary of administration shall be the rate applicable to officers and employees of such county, city or school district. Only one mileage allowance at the rate fixed by the secretary per mile or the rate prescribed by the governing body of a county, city or school district for officers and employees of such county, city or school district is authorized for the use of a privately owned conveyance in official travel and no claim shall be presented for mileage traveled as a passenger in a privately owned conveyance in which the mileage allowance is claimed by the owner or operator.

(d) Privately owned conveyances shall include, but not be limited to automobiles, motorcycles and aircraft. Privately owned conveyances shall not include any conveyances offered publicly for temporary and occasional hire on a trip basis by a traveler including those normally intended to be operated by the traveler if their use has been authorized under appropriate statutes or rules and regulations governing official travel.

(e) The rate prescribed under this act shall be construed to cover all costs related to the use of privately owned conveyances including but not limited to gas, oil, tires, repairs, insurance, license fees and depreciation costs. Parking charges, turnpike tolls and bridge tolls may be allowed in addition to the mileage allowance provided herein.

(f) This act shall not be construed to repeal any provision of any existing statute as to the method of computing mileage, but shall relate solely to the amount to be charged as mileage.

(g) The secretary of administration may adopt rules and regulations as provided in K.S.A. 75-3706, and amendments thereto, relating to official travel by privately owned conveyance.

(h) Notwithstanding anything in this section, exceptions to the same may be made in any other statute or in any appropriation act, and all such exceptions heretofore made shall be valid.

History: L. 1933, ch. 302, § 1; L. 1949, ch. 445, § 2; L. 1965, ch. 467, § 1; L. 1971, ch. 275, § 1; L. 1972, ch. 321, § 1; L. 1974, ch. 384, § 1; L. 1974, ch. 385, § 1; L. 1976, ch. 383, § 1; L. 1978, ch. 353, § 1; L. 1985, ch. 279, § 1; L. 2001, ch. 109, § 2; July 1.



75-3203a Mileage allowance rate for privately owned conveyances used for official purposes; different rates for certain conveyances; factors considered.

75-3203a. Mileage allowance rate for privately owned conveyances used for official purposes; different rates for certain conveyances; factors considered. (a) The secretary of administration may fix rates of mileage allowance for travel by privately owned conveyances for official purposes and the rates so fixed may be paid to public officials, except as otherwise specifically provided by law. The secretary may fix a different rate of mileage allowance for each of the following privately owned conveyances:

(1) Automobiles;

(2) motorcycles;

(3) aircraft;

(4) vehicles specially equipped for the physically disabled; and

(5) other privately owned conveyances.

(b) Each rate of mileage allowance fixed by the secretary shall be fixed only after consideration of actual costs incurred in using privately owned conveyances, the rates allowed by the internal revenue service, increased costs due to any energy crisis and the general inflationary situation, and such other matters as the secretary deems pertinent.

(c) The rates of mileage allowance authorized by this section may be revised as conditions require but shall not exceed the lowest of the following rates:

(1) The rate allowed by the internal revenue service;

(2) the rate used in preparing the governor's budget report under K.S.A. 75-3721, and amendments thereto; or

(3) any revision of the rate described in paragraph (2) as specifically directed in appropriation acts of the legislature.

(d) Each rate of mileage allowance fixed by the secretary under this section shall be the rate of mileage allowance for official travel by the applicable privately owned conveyance until a different rate is fixed therefor by the secretary under this section.

History: L. 1974, ch. 384, § 2; L. 1974, ch. 385, § 2; L. 1978, ch. 350, § 15; L. 1979, ch. 286, § 1; L. 1980, ch. 271, §1; L. 1980, ch. 271, § 3; L. 2001, ch. 109, § 3; July 1.



75-3203c Same; application of 75-3211 and 75-3216 to 75-3203.

75-3203c. Same; application of 75-3211 and 75-3216 to 75-3203. The provisions of K.S.A. 75-3211 and 75-3216 and any amendments to either thereof shall continue to apply to K.S.A. 75-3203, and to all of the provisions of this act.

History: L. 1974, ch. 385, § 4; April 8.



75-3206 Subsistence expenses; definitions.

75-3206. Subsistence expenses; definitions. Wherever by any law of this state any officer or employee of the state of Kansas is allowed payment of his or her expenses of any kind and any of the following phrases are used in any such law. 1. All actual traveling and necessary expenses. 2. All necessary and actual traveling expenses. 3. Necessary expenses. 4. All necessary and actual traveling and hotel expenses. 5. Actual traveling and hotel expenses. 6. All traveling and hotel expenses actually and necessarily incurred. 7. Actual necessary expenses. 8. Actual and necessary traveling expenses. 9. Actual and necessary expenses. 10. All other legitimate expenses. 11. Actual traveling expenses. 12. All necessary expenses. 13. Traveling expenses. 14. Necessary expenses for travel. 15. Necessary traveling expenses. 16. Actual expenses. 17. All the expenses necessarily incurred. 18. All actual and necessary expenses. 19. Actual traveling expenses and hotel expenses necessarily incurred. 20. All of their actual expenses. 21. All actual traveling expenses. 22. Actual and necessary, traveling, hotel and other expenses. 23. All necessary traveling expenses. 24. All actual and necessary traveling expenses; or any other word or phrase of similar import or meaning is used in any such law, they shall be construed in accordance with the provisions of this act, and the director of accounts and reports in allowing claims for such expenses shall be governed by the provisions of this act and shall not allow any claim contrary to the provisions of this act.

History: L. 1937, ch. 340, § 1; April 6.



75-3207 Subsistence allowances; payment for official travel in-state and out-of-state; "subsistence allowance" defined; reduced allowances; exceptions.

75-3207. Subsistence allowances; payment for official travel in-state and out-of-state; "subsistence allowance" defined; reduced allowances; exceptions. (a) For official travel inside or outside of the state, the subsistence allowance shall be paid at the applicable rate for such travel fixed under K.S.A. 75-3207a, and amendments thereto, while the employee is away from such employee's official station or domicile.

(b) (1) In all cases of official travel inside or outside of the state which is subject to the provisions of this section, where the official traveler leaves the traveler's official station or domicile and returns on the same day without incurring lodging expense, no subsistence allowance will be paid.

(2) No subsistence allowance shall be allowed for expenses incurred within 30 miles of an employee's official station.

(3) The secretary of administration may provide, by rule and regulation, for limited exceptions to the limitation established in paragraph (1) of this subsection under circumstances in which payment of a subsistence allowance for the official travel is in the best interest of the state.

(c) No allowances shall be paid to any person for subsistence expense incurred while staying in any place where such person is continuously stationed, except upon written permission granted by the secretary of administration upon written application and subject to rules and regulations adopted by the secretary of administration under K.S.A. 75-3207a, and amendments thereto.

(d) The limitations provided herein shall not apply to cases where the subsistence expenses are advanced by the state by reason of contract of recompensation either expressed, or implied in law or in fact, with any person, group of persons, agency, association, corporation, partnership, or organization of any nature whatsoever, other than the state of Kansas or any municipalities or subdivision thereof.

(e) The phrase "subsistence allowance" as used in this act shall be construed and held to include all charges for meals and lodging, all fees and tips to waiters, hotel porters, bellhops, doormen, maids and dining-room stewards.

(f) Subject to prior approval by the secretary of administration, reduced allowances for subsistence may be paid where considered appropriate by the head of any state agency by reason of the nature of travel, type of business being conducted and frequency of travel. Notice of any such reduced allowances shall be given to the director of accounts and reports.

(g) The secretary of administration may adopt rules and regulations as provided in K.S.A. 75-3706, and amendments thereto, regarding the manner of payment of allowances for subsistence, nonsubsistence and transportation expenses as defined in this act.

(h) Nothing in this section shall apply to the officers and employees specified in K.S.A. 75-3216, and amendments thereto.

History: L. 1937, ch. 340, § 2; L. 1945, ch. 327, § 1; L. 1947, ch. 424, § 1; L. 1949, ch. 445, § 1; L. 1959, ch. 340, § 1; L. 1965, ch. 465, § 2; L. 1969, ch. 402, § 2; L. 1972, ch. 322, § 1; L. 1975, ch. 441, § 2; L. 1977, ch. 297, § 1; L. 1979, ch. 286, §2; L. 1981, ch. 339, § 1; L. 2001, ch. 109, § 4; July 1.



75-3207a Subsistence allowances; rates established by rules and regulations; designation of high-cost cities and rates therefor; application; exceptions; limitations.

75-3207a. Subsistence allowances; rates established by rules and regulations; designation of high-cost cities and rates therefor; application; exceptions; limitations. (a) The secretary of administration shall establish the rates of subsistence allowance for in-state and out-of-state travel for official purposes, including travel to designated high-cost cities. These rates shall be paid to public officers and employees who are subject to the provisions of K.S.A. 75-3207, and amendments thereto, or shall be paid directly to lodging establishments.

(b) The secretary may authorize and prescribe limitations and procedures for payment of such subsistence allowances by separate categories for reimbursement for meal expenses under a daily allowance basis and for reimbursement for lodging expenses under an actual cost incurred basis, or may provide for the direct payment of lodging expenses to the lodging establishment. Advances for such costs also shall be at the discretion of the secretary. These authorizations, limitations, procedures and other provisions for subsistence allowances may be established by rules and regulations adopted in the manner prescribed by K.S.A. 75-3706, and amendments thereto.

(c) All such rates and high-cost city designations shall be fixed only after consideration by the secretary of actual costs incurred in such travel, the rates allowed by the federal internal revenue service, and such other matters as the secretary deems pertinent.

(d) The provisions of rules and regulations adopted pursuant to this section shall apply to all official travel on and after the effective date of such rules and regulations.

(e) Nothing in this section shall apply to the officers and employees specified in K.S.A. 75-3216, and amendments thereto.

(f) The rates for lodging expense reimbursement and direct payments established by the secretary of administration for in-state and out-of-state travel for official purposes by officers and employees who are subject to this section, may be exceeded upon written approval by the agency head, or the agency head's designee who is responsible for approval of travel under K.S.A. 75-3208, and amendments thereto, subject to policies adopted by the officer, board or commission that appointed the agency head. In cases involving the official travel of an individual who is an agency head or an appointive member of a board, commission or similar body that appoints an agency head, no approval to exceed the rates for lodging expenses for that individual shall be required unless the appointing authority of that individual requires written approval by the appointing authority. In no case shall any lodging expense under this subsection exceed the lesser of either:

(1) The amount equal to the maximum applicable lodging expense authorized under this section increased by 50%; or

(2) the actual lodging expenses incurred during the official travel.

History: L. 1975, ch. 441, § 1; L. 1977, ch. 297, § 2; L. 1979, ch. 286, § 3; L. 1980, ch. 271, § 2; L. 1981, ch. 339, § 2; L. 1982, ch. 356, § 1; L. 1987, ch. 337, § 1; L. 1997, ch. 115, § 2; L. 2001, ch. 109, § 5; July 1.



75-3208 Same; out-of-state official travel approval for state officers and employees; authority to approve; exceptions.

75-3208. Same; out-of-state official travel approval for state officers and employees; authority to approve; exceptions. (a) Except as provided in subsection (e) or (f) or as otherwise authorized or provided by statute, no claim for expenses for any trip made beyond the borders of the state by any appointive state officer or employee shall be paid by the state unless the trip has been approved as provided by this section.

(b) Except as otherwise prescribed by a majority of the justices of the supreme court, authority to grant written approval for any such trip by an officer or employee of the judicial branch, or any agency thereof, is vested in the judicial administrator or the judicial administrator's designee.

(c) Except as otherwise authorized or provided by statute, authority to grant approval for any such trip by a legislator or an officer or employee of an agency of the legislative branch is vested with the legislative coordinating council or an individual authorized by the legislative coordinating council to grant written approval in the case of any such trip by an officer or employee of an agency of the legislative branch.

(d) Except as otherwise prescribed by the officer, board or commission that appointed an agency head, authority to grant written approval for any such trip by an officer or employee of the executive branch is vested in such officer's or employee's agency head or the agency head's designee.

(e) In cases involving such a trip by an agency head or by appointive members of a board, commission or similar body that appoints an agency head, no approval shall be required unless the appointing authority of the agency head or the members of the board, commission or similar body, as the case may be, requires such approval by the appointing authority.

(f) Such approval shall not be required for the payment of any claim for expenses 50% or more of which are paid from moneys received from federal agencies or other external sources.

(g) As used in this section, "agency head" means the chief administrative officer of a state agency or state institution.

History: L. 1937, ch. 340, § 3; L. 1987, ch. 337, § 2; L. 1987, ch. 338, § 2; L. 1987, ch. 339, § 1; L. 2011, ch. 104, § 45; July 1.



75-3212 Compensation, travel and subsistence allowances of certain state officers; payment.

75-3212. Compensation, travel and subsistence allowances of certain state officers; payment. In addition to amounts authorized under K.S.A. 46-137a, 46-137b and 46-137e, and amendments thereto, members of the senate and the house of representatives of the state and other persons or officers of various committees, delegations, subcommittees, boards, commissions and councils referred to in this act shall be paid compensation and travel expenses and subsistence expenses or allowance for such service as follows: (a) A per diem compensation of thirty-five dollars ($35) for each day of actual attendance at authorized in-state or out-of-state meetings except that members of the senate and the house of representatives shall receive per diem compensation therefor in the amount prescribed under subsection (a) of K.S.A. 46-137a or any amendments thereto; (b) the sum specified in subsection (b) of K.S.A. 46-137a or any amendments thereto for subsistence allowance per any day or part thereof spent in actual attendance at any such in-state meeting; (c) for any day, or part thereof, other than the day of the meeting, the sum specified in subsection (b) of K.S.A. 46-137a or any amendments thereto for subsistence allowance incurred in going to and returning from such in-state meetings, provided such person resides more than one hundred (100) miles from the location of the meeting; (d) the mileage rate authorized by K.S.A. 75-3203a or any amendments thereto for each mile actually traveled by the usual route in going to and returning from the place where an authorized in-state meeting is held; and (e) the sum specified in K.S.A. 46-137a, and any amendments thereto, for subsistence allowance per day or part thereof while attending and going to and from any out-of-state meeting authorized by the chairperson or the rules of the commission, committee or council, or as otherwise authorized in accordance with this act or if the actual subsistence expenses of such officer are in excess of the allowance prescribed such officer shall be entitled to be reimbursed for such officer's actual subsistence expenses incurred while attending such out-of-state meeting. Such officers shall also be entitled to mileage allowances at the rate authorized by K.S.A. 75-3203a or any amendments thereto for each mile actually traveled by the usual route in going to and returning from the place of any such out-of-state meetings if private conveyance is used, or actual transportation cost if private conveyance is not used. No legislator shall receive compensation under this section during any legislative session except when the legislature is adjourned for a period of more than two days, Sundays excepted. No legislator shall receive subsistence expenses or allowances under this section for attendance at any in-state meeting during any legislative session or for which subsistence expenses or allowances are authorized under the provisions of K.S.A. 46-137e. The total of both subsistence expenses and allowances allowed under this section during a legislative session and subsistence allowances allowed under K.S.A. 46-137a during such session shall be limited to the amount equal to the combined total actual subsistence expenses incurred in Topeka and in out-of-state travel. The provisions of the third sentence of K.S.A. 75-4606 shall not apply to any legislator, and any legislator may use a privately owned motor vehicle and receive reimbursement for mileage at the rate provided in K.S.A. 75-3203a and amendments thereto whether traveling under authority of such statute or this act.

History: L. 1968, ch. 208, § 1; L. 1973, ch. 211, § 5; L. 1974, ch. 361, § 76; L. 1975, ch. 269, § 6; L. 1980, ch. 266, §6; Jan. 12, 1981.



75-3213 Same; payment or reimbursement for only one meeting on same day.

75-3213. Same; payment or reimbursement for only one meeting on same day. Any person entitled to any payment or reimbursement under the provisions of this act for attendance on the same day at more than one meeting shall be paid or reimbursed for only one of such meetings.

History: L. 1968, ch. 208, § 2; March 20.



75-3214 Senate ways and means and house appropriations committees; compensation and expense allowances.

75-3214. Senate ways and means and house appropriations committees; compensation and expense allowances. The provisions of this act shall constitute authority for the director of accounts and reports to pay claims for compensation, allowances and expenses incurred by members of the senate committee on ways and means and the house committee on appropriations traveling or meeting pursuant to K.S.A. 46-134a and amendments thereto.

History: L. 1968, ch. 208, § 3; L. 1987, ch. 196, § 13; Feb. 19.



75-3215 Legislators to receive compensation and expenses when attending authorized meetings.

75-3215. Legislators to receive compensation and expenses when attending authorized meetings. Members of the legislature attending any meeting authorized in accordance with law shall receive for attendance at such meetings, compensation and travel expenses and subsistence expenses or allowances as provided in K.S.A. 75-3212 and acts amendatory thereof or supplemental thereto.

History: L. 1968, ch. 208, § 4; L. 1971, ch. 184,§ 41; May 1.



75-3216 Travel allowances of certain state officers and employees; exemptions.

75-3216. Travel allowances of certain state officers and employees; exemptions. Nothing in article 32 of chapter 75 of Kansas Statutes Annotated shall be construed to limit the expenses when traveling in-state or out-of-state of the governor, any member of the legislature, any officer or employee of the legislative branch including the office of revisor of statutes or legislative research department, any officer or member of the interstate cooperation commission, any justice of the supreme court, any judge of the court of appeals, the judicial administrator, the clerk of the supreme court, any member of the state board of law examiners, any member of the commission on judicial qualifications, any judge of the district court, any elective state officer, any appointed state officer or employee when such appointive officer or employee is required by an elected state officer to accompany such elected state officer on an official trip or any designated employee of the governor while representing the governor at an out-of-state official function.

History: L. 1968, ch. 208, § 5; L. 1973, ch. 211,§ 6; L. 1975, ch. 442, § 1; L. 1976, ch. 147, § 9; Jan. 10, 1977.



75-3218 Recruitment of certain personnel, expense payments; when and how authorized.

75-3218. Recruitment of certain personnel, expense payments; when and how authorized. For any position in state service requiring professional, technical or unusual qualifications and where persons with such qualifications, after reasonable inquiry are found to be substantially unavailable within the state but qualified applicants have been or may be found in another state, the head of any state agency, as defined by K.S.A. 75-3701, may offer with the prior approval of the state finance council, to pay transportation and subsistence expenses for such applicants from their usual place of residence to the office of said agency head for interview. Such travel and subsistence shall be paid at the same rates and subject to the same limitations as now provided for state employees for out-of-state travel. Such travel and subsistence shall be paid from funds available or appropriated to such agency for travel and subsistence, and the director of accounts and reports is authorized to draw his or her warrant against the appropriate agency fund for payment of any such travel and subsistence upon submission to him or her of a duly itemized voucher therefor.

History: L. 1969, ch. 407, § 1; July 1.



75-3223 Compensation, subsistence allowances, mileage and expenses of members of board; "board" defined.

75-3223. Compensation, subsistence allowances, mileage and expenses of members of board; "board" defined. (a) Whenever it is provided by law that a member of a board is to receive compensation as provided in this section, such member shall be paid per diem compensation of thirty-five dollars ($35) for each day of actual attendance at any meeting of such board or any subcommittee meeting authorized by such board. No per diem compensation shall be paid under this section to salaried state officers or employees except that whenever a member of the legislature is a member of a board he or she shall receive compensation as provided in K.S.A. 75-3212 and amendments thereto.

(b) Whenever it is provided by law that a member of a board is to be paid subsistence allowances as provided in this section, such member shall be paid subsistence allowances as provided in K.S.A. 75-3207, unless such member is also a member of the legislature, in which case such member shall be paid subsistence allowances as provided in K.S.A. 75-3212 and amendments thereto.

(c) Whenever it is provided by law that a member of a board shall be paid mileage as provided in this section, such member shall be paid the mileage rate prescribed under K.S.A. 75-3203a and amendments thereto for miles actually traveled in going to and returning from a meeting of such board (or any subcommittee meeting authorized by such board), computed in accordance with rules and regulations of the secretary of administration adopted under K.S.A. 75-3207.

(d) Whenever it is provided by law that a member of a board shall be paid expenses (in addition to mileage and subsistence), such member shall be paid actual and necessary expenses incurred in performing his or her statutory duties as such member in accordance with K.S.A.  75-3203 and amendments thereto and K.S.A. 75-3207 and rules and regulations of the secretary of administration adopted under K.S.A. 75-3207.

(e) Whenever it is provided by law that members of a board shall receive amounts provided for in [this] subsection (e) of K.S.A. 75-3223 and amendments thereto, such members shall receive subsistence allowances as provided in K.S.A. 75-3207 and amendments thereto, mileage at the rate prescribed under K.S.A. 75-3203a and amendments thereto and other actual and necessary expenses incurred in performing his or her statutory duties as such member in accordance with K.S.A. 75-3203 and amendments thereto and rules and regulations of the secretary of administration adopted under K.S.A. 75-3207, unless such member is a legislator in which case such legislator shall receive the compensation, subsistence allowances, mileage and other expenses authorized for legislators under subsections (a), (b), (c) and (d) of this section.

(f) "Board" as used in this section means any three or more public officers or other persons who are given by law a joint authority.

History: L. 1974, ch. 348, § 1; L. 1974, ch. 361, § 93; L. 1975, ch. 416, §29; July 1.



75-3225 Moving expenses of state officers and employees; payment of; rules and regulations.

75-3225. Moving expenses of state officers and employees; payment of; rules and regulations. (a) The head of any state agency, as defined by K.S.A. 75-3701, and amendments thereto, desiring qualified applicants for any position in state service which requires professional, technical, managerial or unusual qualifications may agree in writing to reimburse such an applicant for all or part of the applicant's moving expenses as an inducement to the applicant to accept employment with the state agency or pay such moving expenses to a firm providing moving services.  The prior approval of the governor shall be required if the applicant resides out-of-state.  The amount to be paid for moving expenses shall not exceed the amount of the actual moving expenses as verified by receipts.

(b) When state officers and employees are transferred within a state agency or transferred between state agencies, the agency head may authorize the payment of in-state moving expenses of such state officers and employees.  Such expenses shall not be paid when a transfer is made primarily for the convenience or benefit of the employee or at the employee's request, or when the transfer results in the new official duty station being less than 25 miles from the old station.

(c) Moving expenses may include, but not be limited to, the cost of packing and transporting household goods and personal effects, temporary storage costs on household goods and personal effects for a period not to exceed 30 days, subsistence expenses while en route from the old residence to the new residence, subsistence expenses while occupying temporary quarters in the new location and the expenses of one premove trip to look for a new residence.  State officers, employees and applicants receiving moving expenses shall be required to sign an agreement that if they leave the employment of the state agency within one year from the moving date or employment date, whichever is later, they will reimburse the state agency the full amount so paid for moving expenses and the obligation to so repay shall constitute a lien and setoff by the state against such state officer, employee or applicant employee's unpaid wages or salary. Such moving expenses shall be paid from moneys available or appropriated to the state agency. The director of accounts and reports is authorized to issue warrants against the appropriate agency fund for payment of any such moving expense upon submission to the director of a duly itemized voucher therefor.

(d) Pursuant to K.S.A. 75-3706, and amendments thereto, the secretary of administration may adopt rules and regulations regarding the payment of moving expenses of state officers and employees under this section, including procedures, conditions and limitations of payments.

(e) Each state agency which has incurred expenses under this section shall report the amount of such expenses to the chairpersons of the committee on appropriations of the house of representatives and the committee on ways and means of the senate on or before January 10, 1998, and January 10, 1999.

History: L. 1997, ch. 115, § 1; July 1.



75-3226 Rules and regulations for recovery of fees incurred in travel by governor or governor's family.

75-3226. Rules and regulations for recovery of fees incurred in travel by governor or governor's family. The secretary of administration, by rules and regulations, shall fix the fees and provide for the collection of such fees for travel by the governor or the governor's family as authorized by subsection (a)(3) of K.S.A. 74-2105, and amendments thereto.

History: L. 2001, ch. 172, § 2; July 1.



75-3227 State officers and employees reimbursement for official duties; reimbursement precluded when provided by other governmental entity.

75-3227. State officers and employees reimbursement for official duties; reimbursement precluded when provided by other governmental entity. (a) Notwithstanding any other provision of law, no state officer or employee shall be reimbursed for actual and necessary expenses incurred in the performance of such officer's or employee's duties from a governmental entity if such officer or employee is receiving a per diem subsistence allowance or any other type of reimbursement from another governmental entity for the reimbursement of expenses incurred in the performance of such officer's or employee's duties.

(b) As used in this section, "governmental entity" means an executive, legislative or judicial agency, department, board, commission, authority, institution or instrumentality of the federal government or of a state or of a county, municipality or other political subdivision of a state.

History: L. 2002, ch. 136, § 1; July 1.



75-3228 State employees; military reserves; one-time activation payment, eligibility; rules and regulations.

75-3228. State employees; military reserves; one-time activation payment, eligibility; rules and regulations. (a) Employees of the state of Kansas who serve in the military reserves and are called to full-time military duty, mobilized and deployed on and after July 1, 2008, are hereby authorized to receive a one-time activation gross payment of $1,500.

(b) Employees of the state of Kansas who serve in the military reserves and are called to or currently on full-time military duty, mobilized and deployed on or after July 1, 2008, are hereby authorized to receive the difference between such employee's military base pay and such employee's regular state of Kansas employee wages when the military base pay is an amount less than the regular state employee wages not to exceed $1,000 gross payment per pay period.

(c) In order to receive any payment pursuant to this section, the eligible employee shall present a copy of such employee's orders, along with any required paperwork to the employing agency.

(d) As used in this section, "eligible employee" means an employee who is:

(1) A current benefits eligible state of Kansas employee in the military reserves, including unclassified temporary employees who are benefits eligible;

(2) activated to full-time military duty; and

(3) mobilized and deployed in excess of 30 consecutive days in support of a military operation.

The employee is eligible if in any of the following military reserve groups in the United States: The military branches and related services of the Army Reserve, Naval Reserve, Marine Corps Reserve, Air Force Reserve, Coast Guard Reserve, Army or Air National Guard, Public Health Commissioned Corps, or other category of person designated by the President in time of war or emergency. The individual shall have been a state employee when mobilized and deployed.

(e) The secretary of administration shall adopt rules and regulations to implement the provisions of this section.

History: L. 2008, ch. 156, § 2; July 1.






Article 33 CHILDREN AND FAMILIES

75-3303 Commissioner of mental health and developmental disabilities; traveling expenses; powers and duties.

75-3303. Commissioner of mental health and developmental disabilities; traveling expenses; powers and duties.    The commissioner of mental health and developmental disabilities shall be allowed all actual traveling and necessary expenses incurred by the commissioner while in the discharge of official duties outside of the city of Topeka. The commissioner shall:

(1) Be the executive and administrative officer of mental health and developmental disabilities;

(2) be directly responsible for carrying out all the general policies of the secretary for aging and disability services and the duties of the Kansas department for aging and disability services relating to the management, operation and maintenance of the institutions operated by the commissioner, and the treatment, education, care and housing of the patients and residents in the institutions and the recruitment and training of the staff for the institutions;

(3) cooperate with the commissioners of adult and youth services for the purpose of coordinating the various social services with the work and programs of the institutions in accordance with policies established by the secretary;

(4) have, and may exercise, such other powers and perform such other duties as the secretary shall confer or impose upon the commissioner.

In case there is any apparent conflict between the powers of the superintendents or acting superintendents, and the powers of the secretary or the commissioner, the determination of such question by the secretary shall be final.

History: L. 1949, ch. 446, § 8; L. 1953, ch. 391, § 6; L. 1963, ch. 429, § 1; L. 1973, ch. 369, § 20; L. 1979, ch. 287, § 1; L. 1982, ch. 357, § 23; L. 1995, ch. 234, § 23; L. 2014, ch. 115, § 317; July 1.



75-3303a Assistance to counties in establishment of outpatient treatment centers or mental clinics.

75-3303a. Assistance to counties in establishment of outpatient treatment centers or mental clinics. The director of mental health and developmental disabilities, in cooperation with the secretary of health and environment, and with the approval of the secretary for aging and disability services, may assist a county in the establishment of outpatient mental health treatment centers or clinics by providing personnel in accordance with rules and regulations adopted by the secretary for aging and disability services.

History: L. 1957, ch. 346, § 1; L. 1973, ch. 369, § 40; L. 1975, ch. 462, § 119; L. 1995, ch. 234, § 24; L. 2014, ch. 115, § 318; July 1.



75-3304 Rules and regulations concerning social welfare.

75-3304. Rules and regulations concerning social welfare. The secretary for children and families may adopt rules and regulations relating to all forms of social welfare.

History: L. 1939, ch. 202, § 4; L. 1949, ch. 446, § 9; L. 1953, ch. 391, § 7; L. 1973, ch. 369, § 41; L. 2014, ch. 115, § 319; July 1.



75-3304a Responsibility for mental health program.

75-3304a. Responsibility for mental health program. The secretary for aging and disability services is hereby designated as the state agency charged with the administration of the mental health program of the state of Kansas, and such secretary shall have primary responsibility for the state's mental health program, including preventive mental hygiene activities.

History: L. 1961, ch. 403, § 1; L. 1973, ch. 369, § 42; L. 2014, ch. 115, § 320; July 1.



75-3304b Transfer of certain lands from board of social welfare to board of regents.

75-3304b. Transfer of certain lands from board of social welfare to board of regents. L. 1967, ch. 468, § 1, included by reference. [Transferred certain described state owned lands from jurisdiction and control of the state board of social welfare to the state board of regents.]

History: L. 1967, ch. 468, § 1; July 1.



75-3306 Appeals to secretary; investigations; subpoenas; hearings, when required; application of Kansas administrative procedure act, exceptions; jurisdiction.

75-3306. Appeals to secretary; investigations; subpoenas; hearings, when required; application of Kansas administrative procedure act, exceptions; jurisdiction. (a) The secretary for children and families, except as set forth in the Kansas administrative procedure act and subsections (f), (g), (h) and (i), shall provide a fair hearing for any person who is an applicant, client, inmate, other interested person or taxpayer who appeals from the decision or final action of any agent or employee of the secretary. The hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

It shall be the duty of the secretary for children and families to have available in all intake offices, during all office hours, forms for filing complaints for hearings, and appeal forms with which to appeal from the decision of the agent or employee of the secretary. The forms shall be prescribed by the secretary for children and families and shall have printed on or as a part of them the basic procedure for hearings and appeals prescribed by state law and the secretary for children and families.

(b) The secretary for children and families shall have authority to investigate: (1) Any claims and vouchers and persons or businesses who provide services to the secretary for children and families or to welfare recipients; (2) the eligibility of persons to receive assistance; and (3) the eligibility of providers of services.

(c) The secretary for children and families shall have authority, when conducting investigations as provided for in this section, to issue subpoenas; compel the attendance of witnesses at the place designated in this state; compel the production of any records, books, papers or other documents considered necessary; administer oaths; take testimony; and render decisions. If a person refuses to comply with any subpoena issued under this section or to testify to any matter regarding which the person may lawfully be questioned, the district court of any county, on application of the secretary, may issue an order requiring the person to comply with the subpoena and to testify, and any failure to obey the order of the court may be punished by the court as a contempt of court. Unless incapacitated, the person placing a claim or defending a privilege before the secretary shall appear in person or by authorized representative and may not be excused from answering questions and supplying information, except in accordance with the person's constitutional rights and lawful privileges.

(d) The presiding officer may close any portion of a hearing conducted under the Kansas administrative procedure act when matters made confidential, pursuant to federal or state law or regulation are under consideration.

(e) Except as provided in subsection (d) of K.S.A. 77-511, and amendments thereto, and notwithstanding the other provisions of the Kansas administrative procedure act, the secretary may enforce any order prior to the disposition of a person's application for an adjudicative proceeding unless prohibited from such action by federal or state statute, regulation or court order.

(f) Except as provided in this subsection, decisions and final actions relating to the administration of the support enforcement program set forth in K.S.A. 39-753 et seq., and amendments thereto, shall be exempt from the provisions of the Kansas administrative procedure act and subsection (a). Decisions and final actions relating to the support enforcement program may be reviewed pursuant to this section if the decision or final action relates directly to federal debt set-off activities or the person is specifically permitted by statute to request a fair hearing under this section.

(g) Decisions relating to administrative disqualification hearings shall be exempt from the provisions of the Kansas administrative procedure act and subsection (a).

(h) The Kansas department for children and families shall not have jurisdiction to determine the facial validity of a state or federal statute. An administrative law judge from the office of administrative hearings shall not have jurisdiction to determine the facial validity of an agency rule and regulation.

(i) The Kansas department for children and families shall not be required to provide a hearing if: (1) The Kansas department for children and families lacks jurisdiction of the subject matter; (2) resolution of the matter does not require the Kansas department for children and families to issue an order that determines the applicant's legal rights, duties, privileges, immunities or other legal interests; (3) the matter was not timely submitted to the Kansas department for children and families pursuant to rules and regulations or other provision of law; or (4) the matter was not submitted in a form substantially complying with any applicable provision of law.

History: L. 1939, ch. 202, § 6; L. 1947, ch. 425, § 7; L. 1949, ch. 447, § 1; L. 1972, ch. 325, § 1; L. 1973, ch. 186, § 33; L. 1984, ch. 320, § 1; L. 1988, ch. 356, § 302; L. 1989, ch. 283, § 21; L. 1997, ch. 182, § 77; L. 1997, ch. 182, § 91; L. 2014, ch. 115, § 321; July 1.



75-3307 Real estate of institutions; custody of deeds in secretary of state; control of lands in secretary for aging and disability services; lease of surplus real estate.

75-3307. Real estate of institutions; custody of deeds in secretary of state; control of lands in secretary for aging and disability services; lease of surplus real estate. All deeds or other documents pertaining to titles to real estate in connection with institutions as defined in K.S.A. 76-12a01, and amendments thereto, shall be placed and remain in the custody of the secretary of state. The secretary for aging and disability services shall have custody and control of such land and the same shall belong to the state of Kansas. The secretary for aging and disability services may enter into lease agreements for real estate surplus to the immediate or long term need of any such institution.

History: L. 1939, ch. 202, § 7; L. 1949, ch. 446, § 11; L. 1953, ch. 375, § 65; L. 1963, ch. 254, § 1; L. 1969, ch. 425, § 1; L. 1972, ch. 326, § 1; L. 1973, ch. 369, § 31; L. 1973, ch. 370, § 1; L. 2014, ch. 115, § 322; July 1.



75-3307b Enforcement of laws relating to hospitalization or treatment of certain persons; rules and regulations; licensing; standards; continuation of licensure of certain entities; injunction powers; inspections. Enforcement of laws relating to hospitalization or treatment of certain persons; rules and regulations; licensing; standards; continuation of licensure of certain entities; injunction powers; inspections. Enforcement of laws relating to hospitalization or treatment of certain persons; rules and regulations; licensing; standards; continuation of licensure of certain entities; injunction powers; inspections. Enforcement of laws relating to hospitalization or treatment of certain persons; rules and regulations; licensing; standards; continuation of licensure of certain entities; injunction powers; inspections.

75-3307b. Enforcement of laws relating to hospitalization or treatment of certain persons; rules and regulations; licensing; standards; continuation of licensure of certain entities; injunction powers; inspections. (a) The enforcement of the laws relating to the hospitalization of mentally ill persons of this state in a psychiatric hospital and the diagnosis, care, training or treatment of persons in community mental health centers or facilities for persons with mental illness, developmental disabilities or other persons with disabilities is entrusted to the secretary for aging and disability services. The secretary may adopt rules and regulations on the following matters, so far as the same are not inconsistent with any laws of this state:

(1) The licensing, certification or accrediting of private hospitals as suitable for the detention, care or treatment of mentally ill persons, and the withdrawal of licenses granted for causes shown;

(2) the forms to be observed relating to the hospitalization, admission, transfer, custody and discharge of patients;

(3) the visitation and inspection of psychiatric hospitals and of all persons detained therein;

(4) the setting of standards, the inspection and the licensing of all community mental health centers which receive or have received any state or federal funds, and the withdrawal of licenses granted for causes shown;

(5) the setting of standards, the inspection and licensing of all facilities for persons with mental illness, developmental disabilities or other persons with disabilities receiving assistance through the Kansas department for aging and disability services which receive or have received after June 30, 1967, any state or federal funds, or facilities where persons with mental illness or developmental disabilities reside who require supervision or require limited assistance with the taking of medication, and the withdrawal of licenses granted for causes shown. The secretary may adopt rules and regulations that allow the facility to assist a resident with the taking of medication when the medication is in a labeled container dispensed by a pharmacist. No license for a residential facility for eight or more persons may be issued under this paragraph unless the secretary of health and environment has approved the facility as meeting the licensing standards for a lodging establishment under the food service and lodging act. No license for a residential facility for the elderly or for a residential facility for persons with disabilities not related to mental illness or developmental disability, or both, or related conditions shall be issued under this paragraph;

(6) reports and information to be furnished to the secretary by the superintendents or other executive officers of all psychiatric hospitals, community mental health centers or facilities for persons with developmental disabilities and facilities serving other persons with disabilities receiving assistance through the Kansas department for aging and disability services.

(b) An entity holding a license as a community mental health center under paragraph (4) of subsection (a) on the day immediately preceding the effective date of this act, but which does not meet the definition of a community mental health center set forth in this act, shall continue to be licensed as a community mental health center as long as the entity remains affiliated with a licensed community mental health center and continues to meet the licensing standards established by the secretary.

(c) Notwithstanding the existence or pursuit of any other remedy, the secretary for aging and disability services, as the licensing agency, in the manner provided by the Kansas judicial review act, may maintain an action in the name of the state of Kansas for injunction against any person or facility to restrain or prevent the operation of a psychiatric hospital, community mental health center or facility for persons with mental illness, developmental disabilities or other persons with disabilities operating without a license.

(d) The secretary for aging and disability services shall license and inspect any facility or provider of residential services which serves two or more residents who are not self-directing their services and which is subject to licensure under subsection (a)(5) of this section, unless the provider of services is already licensed to provide such services.

History: L. 1963, ch. 254, § 5; L. 1965, ch. 468, § 1; L. 1969, ch. 403, § 1; L. 1972, ch. 228, § 15; L. 1973, ch. 369, §43; L. 1976, ch. 384, § 1; L. 1976, ch. 243, § 44; L. 1979, ch. 191, § 17; L. 1984, ch. 321, § 2; L. 1985, ch. 208, § 9; L. 1986, ch. 324, § 2; L. 1995, ch. 143, § 6; L. 2005, ch. 160, § 1; L. 2010, ch. 17, § 199; L. 2014, ch. 115, § 323; July 1.



75-3307c "Community mental health center" defined.

75-3307c. "Community mental health center" defined. For purposes of this act[*], "community mental health center" means a community mental health center organized pursuant to article 40 of chapter 19 of the Kansas Statutes Annotated and acts amendatory of the provisions thereof or supplemental thereto or a mental health clinic organized pursuant to article 2 of chapter 65 of the Kansas Statutes Annotated and acts amendatory of the provisions thereof or supplemental thereto.

History: L. 1984, ch. 321, § 1; July 1.

* "This act," see also, 75-3307b.



75-3311 Training school for rehabilitation of blind.

75-3311. Training school for rehabilitation of blind. The state board of social welfare is hereby authorized to purchase, erect or lease buildings and to equip and furnish the same for use as a training school for rehabilitation of the blind and for such purpose is authorized to expend the sum of not to exceed $125,000 out of funds heretofore or hereafter allocated for the purpose of prevention of blindness, restoration of sight, and rehabilitation of the blind:Provided, If said sum is insufficient, the state board of social welfare is hereby authorized to expend, in addition thereto, a sum not to exceed $20,000 for such use and purpose and from funds so allocated.

History: L. 1947, ch. 269, § 1; L. 1949, ch. 448, § 1; April 9.



75-3314 Title to special projects real estate; use and benefit.

75-3314. Title to special projects real estate; use and benefit. The title to any real estate acquired under authority of K.S.A. 76-12a08 shall vest in the state of Kansas for the use and benefit of the institution named as the grantee or devisee, or in case no institution is named, then for the use and benefit of mental health and developmental disabilities.

History: L. 1951, ch. 461, § 1; L. 1965, ch. 468, § 2; L. 1973, ch. 369, § 44; L. 1995, ch. 234, § 25; Jan. 1, 1996.



75-3315 Same; sale, how authorized; procedure for sale; form of deed.

75-3315. Same; sale, how authorized; procedure for sale; form of deed. Any property, real or personal, acquired under the provisions of K.S.A. 76-12a08 or 75-3314, and amendments thereto, may be sold and the title thereto conveyed to the purchaser by the secretary for aging and disability services when the same is approved by concurrent resolution, appropriation act or other act of the legislature. Before any such sale of real estate, or any interest therein, shall be made, such secretary shall cause the interest in the real estate proposed to be sold to be appraised by three disinterested persons, acquainted with land values in the county where the land is located. Such appraisement shall be in writing and filed with the secretary. Thereafter, the secretary shall solicit sealed bids by public notice inserted in one publication in a newspaper of general circulation in the county where the land is situated, and authorized by law to publish legal notices.

The sale shall be made to the highest responsible bidder who submits such person's bid within 30 days after publication of such notice, except that in no case shall the real estate be sold for less than 3/4 of the appraised value thereof. The secretary may reject any and all bids, and, in any case, new bids may be called for as in the first instance. When a bid has been accepted, the acceptance thereof shall be made a part of the records of the secretary. Upon acceptance of any such bid, a deed conveying such real estate shall be executed by the secretary, and duly acknowledged by the secretary before any officer authorized by law to take acknowledgments. The deed shall contain a recital of all proceedings in compliance with this act, and the recital shall be prima facie evidence that the proceedings were had in the manner and form recited.

History: L. 1951, ch. 461, § 2; L. 1973, ch. 369, § 45; L. 2014, ch. 115, § 324; July 1.



75-3316 Acceptance of gifts; deposit of gift moneys and sale proceeds; conditions on gift.

75-3316. Acceptance of gifts; deposit of gift moneys and sale proceeds; conditions on gift. All moneys, and the proceeds from the sale, lease, or use of any property, acquired under K.S.A. 75-3314, for the benefit of a particular institution, without restriction as to use, shall be deposited in the state treasury to the credit of the fee fund of said institution. Any grant of money or property made subject to conditions imposed by the donor, grantor, or testator, may be accepted by the secretary and in accordance with K.S.A. 76-12a08 used or expended in the manner required or under the conditions of the gift, grant or bequest.

History: L. 1951, ch. 461, § 3; L. 1955, ch. 369, § 1; L. 1973, ch. 369, § 46; July 1.



75-3317 Purchase of products and services of nonprofit entities for blind and disabled persons; definitions.

75-3317. Purchase of products and services of nonprofit entities for blind and disabled persons; definitions. As used in K.S.A. 75-3317 through 75-3322, and amendments thereto, unless the context requires otherwise:

(a) "Director of purchases" means the director of purchases of the department of administration;

(b) "qualified vendor" means a not-for-profit entity incorporated in the state of Kansas that:

(1) Primarily employs the blind or disabled;

(2) is operated in the interest of and for the benefit of the blind or persons with other severe disabilities, or both;

(3) the net income of such entity shall not, in whole or any part, financially benefit any shareholder or other individual; and

(4) such qualified vendor's primary purpose shall be to provide employment for persons who are blind or have other severe disabilities;

(c) "state agency" means any state office or officer, department, board, commission, institution, bureau or any agency, division or any unit within an office, department, board, commission or other state authority;

(d) "unified school district" means any unified school district, board of education or any purchasing cooperative formed by one or more unified school districts;

(e) "committee" means the state use law committee authorized pursuant to K.S.A. 2015 Supp. 75-3322c, and amendments thereto; and

(f) "municipality" has the meaning ascribed thereto in K.S.A. 75-6102, and amendments thereto.

History: L. 1953, ch. 392, § 1; L. 1972, ch. 327, § 1; L. 1979, ch. 288, § 1; L. 1980, ch. 272, § 2; L. 1982, ch. 358, § 1; L. 1985, ch. 281, § 1; L. 1988, ch. 301, § 24; L. 2005, ch. 193, § 1; L. 2014, ch. 138, § 1; July 1.

Revisor's Note:

Section was amended twice in the 2005 session, see also 75-3317a.



75-3319 Same; prices and standards; cooperation by qualified vendors.

75-3319. Same; prices and standards; cooperation by qualified vendors. (a) The director of purchases shall, with the recommendation of the committee, approve prices of products manufactured or processed, and of services offered under K.S.A. 75-3317 through 75-3322, and amendments thereto, by qualified vendors. All of the products and services shall be standard conforming. Those products and services offered for purchase by or for a state agency shall meet specifications required by the director of purchases. Those products offered for purchase by or for a unified school district shall meet specifications required by the board of education of the unified school district. The director of purchases shall revise the prices determined under this section from time to time in accordance with changing market conditions.

(b) Each qualified vendor shall cooperate with and shall provide the director of purchases with all information necessary for the administration of K.S.A. 75-3317 through 75-3322, and amendments thereto.

(c) The provisions of K.S.A. 75-3317 through 75-3322, and amendments thereto, shall apply only to products manufactured or processed in Kansas or services provided in Kansas by a qualified vendor.

(d) The provisions of K.S.A. 75-3317 through 75-3322, and amendments thereto, shall not be construed to require a unified school district to purchase services offered by qualified vendors under this act.

History: L. 1953, ch. 392, § 3; L. 1972, ch. 327, § 3; L. 1979, ch. 288, § 3; L. 1985, ch. 281, § 2; L. 1988, ch. 301, § 25; L. 2005, ch. 193, § 2; July 1.

Revisor's Note:

Section was amended twice in the 2005 session, see also 75-3319a.



75-3320 Same; furnishing of list and publication of catalog of approved products and services.

75-3320. Same; furnishing of list and publication of catalog of approved products and services. (a) The qualified vendors shall furnish to the director of purchases and the committee a list of products manufactured or processed and of services offered under K.S.A. 75-3317 through 75-3322, and amendments thereto, by qualified vendors.

The director of purchases may amend such list in accordance with the recommendations of the committee. The list of products and services shall be reviewed and approved by the director of purchases.

(b) Each qualified vendor shall publish or cause to be published, a catalog of approved products manufactured or processed and of services offered under K.S.A. 75-3317 through 75-3322, and amendments thereto, by each such vendor. After the catalog is published, the director of purchases may amend such list in accordance with recommendations of the committee.

(c) Each qualified vendor shall provide appropriate notice to state agencies and unified school districts of the addition or deletion of any product or service provided by a qualified vendor after the publication of the catalog, provided the additional product or service has been approved by the director of purchases.

History: L. 1953, ch. 392, § 4; L. 1972, ch. 327, § 4; L. 1979, ch. 288, § 4; L. 1985, ch. 281, § 3; L. 1987, ch. 340, § 1; L. 1988, ch. 301, § 26; L. 2001, ch. 5, § 380; L. 2005, ch. 193, § 3; July 1.

Revisor's Note:

Section was amended twice in the 2005 session, see also 75-3320a.



75-3321 Same; purchase of products or services by state or school district.

75-3321. Same; purchase of products or services by state or school district. The director of purchases and any person or officer authorized to purchase materials, supplies and services for any state agency or unified school district shall purchase, except as otherwise provided in this section, the products and services on the list certified by the director of purchases from qualified vendors, when those products are to be procured by or for the state or unified school district or when those services are to be procured by or for the state. Services offered for purchase are not required to be purchased by a unified school district. The person or officer authorized to purchase materials, supplies and services for any municipality may purchase the products and services on the list certified by the director of purchases for qualified vendors.

History: L. 1953, ch. 392, § 5; L. 1972, ch. 327, § 5; L. 1979, ch. 288, § 5; L. 1985, ch. 281, § 4; L. 1988, ch. 301, § 27; L. 2005, ch. 188, § 4; L. 2014, ch. 138, § 2; July 1.



75-3322 Same; waiver of mandatory purchase requirements by director of purchases, when.

75-3322. Same; waiver of mandatory purchase requirements by director of purchases, when. (a) Whenever the qualified vendors are unable to supply the products or services needed or are unable to meet delivery requirements on any order or requisition, a written waiver shall immediately be forwarded to the director of purchases by the state agency procurement officer or purchasing officer of the unified school district. If approved by the director of purchases, such waiver shall relieve and exempt the state or unified school district purchasing authority from the mandatory provisions of K.S.A. 75-3317 to 75-3322, inclusive, and amendments thereto, in the case of the specific order, request or requisition.

(b) Whenever a unified school district has purchased or has entered into contracts for purchase for a substantial amount of a product or products, as described in K.S.A. 75-3320, and amendments thereto, from a qualified vendor or vendors during a unified school district fiscal year, the unified school district may petition the director of purchases for a waiver. A waiver may be granted to a unified school district from any further compliance with the state use law for the remainder of such unified school district fiscal year if the director of purchases, with the recommendation and approval of the committee, finds that purchases have been made or contracts for purchase have been entered into for a substantial amount of such product or products from a qualified vendor or vendors during such unified school district fiscal year. In determining whether a unified school district has purchased or has entered into contracts for purchase for a substantial amount of such product or products, the director of purchases and the committee shall consider the overall need for such product or products by such unified school district.

History: L. 1953, ch. 392, § 6; L. 1972, ch. 327, § 6; L. 1979, ch. 288, § 6; L. 1985, ch. 281, § 5; L. 2005, ch. 193, § 4; July 1.

Revisor's Note:

Section was amended twice in the 2005 session, see also 75-3322a.



75-3322b Same; annual report to be published by qualified vendors.

75-3322b. Same; annual report to be published by qualified vendors. On or before January 1, 2006, and annually thereafter, qualified vendors shall publish an annual report which shall be submitted to the governor, state legislature, director of purchases, state board of regents and Kansas association of school boards that updates and describes the volume of sales for each product or service sold as well as a summary of waivers requested and issued under the provisions of K.S.A. 75-3317 through 75-3322, and amendments thereto.

History: L. 2005, ch. 193, § 5; July 1.



75-3322c State use law committee; members; duties; meetings.

75-3322c. State use law committee; members; duties; meetings. (a) There is hereby established within the department of administration, the state use law committee, hereafter referred to as the committee, to advise the director of purchases on issues surrounding the purchase of products and services provided by blind or disabled persons, which shall consist of nine members.

(b) The state use law committee shall be composed of the following members:

(1) Two members shall be appointed by the united school administrators of Kansas, one of whom shall represent small unified school districts and one of whom shall represent large unified school districts.

(2) One member shall be appointed by the state board of regents.

(3) One member shall be appointed by the state director of purchases.

(4) One member, who is an advocate for the blind and disabled in Kansas, shall be appointed by the governor.

(5) Two members who are qualified vendors shall be appointed by the governor.

(6) Two members of the Kansas legislature, one legislator shall be a member of the majority party and one legislator shall be a member of the minority party, and shall be appointed by the governor.

(c) Such members shall serve for terms of two years and may be reappointed. On July 1 of each year, or as soon thereafter as possible, the committee shall elect a member to serve as a chairperson of the committee. Subsequent appointments shall be made as provided for original appointments for the unexpired terms.

(d) Members of the committee who are members of the Kansas legislature shall be paid amounts as provided in subsection (e) of K.S.A. 75-3223, and amendments thereto. Otherwise, members of the committee shall serve without reimbursement.

(e) The committee shall be responsible for advising the director of purchases on issues surrounding the provisions of K.S.A. 75-3317 through 75-3322, and amendments thereto, including, but not limited to, the following functions:

(1) The development of waiver guidelines to be followed by qualifying agencies and unified school districts for participation under the provisions of K.S.A. 75-3317 through 75-3322, and amendments thereto.

(2) Product and service eligibility process used by the director of purchases for state use law products and services.

(3) Review the threshold dollar amount of purchases by state agencies or unified school districts for state use law to apply.

(4) Review provisions of K.S.A 75-3317 through 75-3322, and amendments thereto, on any purchase from a qualified vendor that is determined by the director of purchases to be a substantially higher cost than the purchase would have cost had it been competitively bid.

(5) Adopt rules, regulations and policies to assure fair and effective implementation of this act, including appropriate rules and regulations relating to violations of K.S.A. 75-3317 through 75-3322, and amendments thereto.

(6) Establish procedures for setting fair market prices for items included on the procurement list and revision of products and prices in accordance with the changing market conditions to assure that the prices established are reflective of the market.

(7) Assist qualified vendors in identifying and improving marketing efforts of the products manufactured or processed and offered for sale and services offered under K.S.A. 75-3317 through 75-3322, and amendments thereto, to state agencies and unified school districts.

(8) Encourage and assist the director of purchases, state agencies and unified school districts to identify additional commodities and services that may be purchased from qualified nonprofit agencies not participating in the state use law catalog.

(9) Any other issue identified by any interested party.

(f) The committee shall maintain a registry of entities which meet the definition of qualified vendor, as defined by K.S.A. 75-3317, and amendments thereto.

(g) The director of purchases shall convene quarterly meetings with qualified vendors, the state use law committee and agencies to discuss activity occurring under the state use law.

(h) On July 1, 2019, the state use law committee is hereby abolished.

History: L. 2005, ch. 193, § 6; L. 2009, ch. 10, § 1; L. 2014, ch. 138, § 3; July 1.



75-3323 Lease of certain state land to wheatbelt area girl scout council of Kansas, inc.; conditions and restrictions; expiration of lease, conveyance, reverter clause.

75-3323. Lease of certain state land to wheatbelt area girl scout council of Kansas, inc.; conditions and restrictions; expiration of lease, conveyance, reverter clause. (a) The secretary for children and families is hereby authorized and empowered, upon the conditions hereinafter provided, to lease, for a term not exceeding 20 years, by proper written instrument, upon behalf of the state of Kansas, signed by the secretary for children and families and approved by the attorney general and the director of purchases of the department of administration of the state of Kansas, unto the wheatbelt area girl scout council of Kansas, inc. the following described tract or parcel of land located in Pawnee county, Kansas, containing approximately 42.93 acres, more or less, and being a part of the Larned state hospital grounds in such county and state, and more definitely described as follows, to wit:

A tract of land lying within the southwest quarter (SW1/4) of section thirty-five (35), township twenty-one (21) south, and the northwest quarter (NW1/4) of section two (2), township twenty-two (22) south, both range seventeen (17) west of the 6th P.M. in Pawnee county, Kansas, described as follows, to wit: Commencing at a point on the southern end of a line whose approximate bearing is S 5°15′ east, and whose northern end lies 525 feet east of the west quarter section corner of section 35, and whose southern end lies 2841.5 feet southeast of the east and west quarter section line of section 35 (this southern point being the southeast corner of the present boy scout camp and lies approximately 825 feet east of the west line of section 2 and approximately 200 feet south of the south line of section 35) for a place of beginning; thence northeast on a line having an interior angle of 54°21′ for a distance of 1165 feet to a point 3 1/2 feet east of a drain ditch bank; thence northwest on a line having an interior angle of 101°47′ for a distance of 420 feet to a point 15′′ east of same drain ditch bank; thence northwest on a line having an interior angle of 182°49′ for a distance of 330 feet to a point 3 1/2 feet east of same drain ditch bank; thence northwest on a line having an interior angle of 197°22′ for a distance of 450 feet to a point 3 1/2 feet east of same drain ditch bank; thence north on a line having an interior angle of 162°23′ for a distance of 930 feet to a point on the east and west quarter section line of section 35; thence west along the said quarter section line for a distance of 799 feet (this point falling 457 feet east of the west quarter section corner of section 35); thence south 35 feet; thence southeast along the present fence boundary of the boy scout camp for a distance of 2806.5 feet to place of beginning; for the purpose of a camp site for use in conducting camping programs under responsible and trained camp supervisors for the girl scouts of America. Such lease shall contain a provision authorizing the state of Kansas to sell or lease and reserving all mine and mineral rights to such lands and a termination clause that in the event such lands ever shall cease to be used for the camping purposes above specified, which purposes shall be set forth in such lease, then the lease shall expire and become null and void and the possession thereof shall immediately revert to the state of Kansas. Notwithstanding the above condition relating to the use of such land for camping purposes, the lessee shall be entitled to sublease a portion of such land to any licensed day care center for an amount not to exceed the reasonable costs of maintaining any structures located on such land which are used by such day care center and the reasonable costs of utility services provided to such day care center, the payment of which is to be assumed by the girl scout council or the lessee may sublease such land to Pawnee county for park and recreational purposes deemed appropriate by the board of county commissioners.

(b) Upon the expiration of any lease entered pursuant to subsection (a), the secretary for children and families shall convey by deed such tract of land described in subsection (a) to Pawnee county for park and recreational purposes deemed appropriate by the board of county commissioners. Such deed shall contain a reversionary clause that in the event that such land ever shall cease to be used for such purposes, which purposes shall be set forth in such deed, then the title thereto and the possession thereof immediately shall revert to the state of Kansas.

(c) Liability for damages resulting from the use of the property described in this section shall be subject to the limitation of subsection (o) of K.S.A. 75-6104, and amendments thereto.

History: L. 1955, ch. 393, § 1; L. 1971, ch. 276, § 1; L. 1976, ch. 385, § 1; L. 1990, ch. 313, § 1; L. 2014, ch. 115, § 325; July 1.



75-3323a Conveyance of certain lands in Pawnee county by the wheatbelt area girl scout council of Kansas, Inc. to Pawnee county.

75-3323a. Conveyance of certain lands in Pawnee county by the wheatbelt area girl scout council of Kansas, Inc. to Pawnee county. (a) The wheatbelt area girl scout council of Kansas, inc. is hereby authorized and requested upon conditions hereinafter provided to convey by a deed of proper conveyance to Pawnee county, the following described tract or parcel of land located in Pawnee county, Kansas, containing approximately 32.91 acres, more or less, and being a part of the Larned state hospital grounds in such county and state, and more definitely described as follows, to wit: "A tract of land lying in section 35, township 21 south, and section 2, township 22 south, all of range 17 west of the sixth principal meridian, in Pawnee county, Kansas, described by metes and bounds as follows, to wit: Beginning at the southwest corner of the northwest quarter (NW 1/4) of section 35, in township 21 south, of range 17 west of the sixth principal meridian, in Pawnee county, Kansas; thence south along the west section line of said section 35, 377 feet to the left bank of Pawnee creek; thence along the left bank of Pawnee creek to a point approximately 200 feet south of the south line of said section 35, and approximately 825 feet east of the west section line of section 2, in township 22 south, of range 17 west of the sixth principal meridian, in Pawnee county, Kansas (this point is on a prominent, high and narrow point of land near the left bank of Pawnee creek 30 feet east of a large cottonwood tree and 20 feet north of a large elm tree marked by a 20 penny spike in its trunk); thence in a northwesterly direction 2,806.5 feet to a point 457 feet due east and 35 feet due south of the place of beginning; thence 35 feet due north, thence 457 feet due west to the place of beginning"; for park and recreational purposes deemed appropriate by the board of county commissioners.  The deed shall contain a reversionary clause that in the event such land ever shall cease to be used for such purposes, which purposes shall be set forth in the deed, then the title thereto and the possession thereof shall immediately revert to the state of Kansas.

(b) Liability for damages resulting from the use of the property described in this section shall be subject to the limitation of subsection (o) of K.S.A. 75-6104 and amendments thereto.

History: L. 1972, ch. 328, § 1; L. 1990, ch. 313, § 2; March 8.



75-3324 Construction of addition to port of entry building near Muncie to house refreshment canteen.

75-3324. Construction of addition to port of entry building near Muncie to house refreshment canteen. L. 1961, ch. 399, § 1, included by reference. [Authorized the state board of social welfare to construct an addition to port of entry building near Muncie, Kansas.]

History: L. 1961, ch. 399, § 1; April 19.



75-3325 Reimbursement of Kansas association of blind for money expended to construct addition to port of entry building at Lenexa.

75-3325. Reimbursement of Kansas association of blind for money expended to construct addition to port of entry building at Lenexa. L. 1961, ch. 398, § 1, included by reference. [The state board of social welfare authorized to reimburse the Kansas Association for the blind for money expended to construct port of entry building addition at Lenexa.]

History: L. 1961, ch. 398, § 1; April 17.



75-3326 Construction of addition to rehabilitation center for blind building at Topeka.

75-3326. Construction of addition to rehabilitation center for blind building at Topeka. L. 1961, ch. 397, § 1, included by reference. [The state board of social welfare authorized to construct addition to rehabilitation center for the blind building in Topeka.]

History: L. 1961, ch. 397, § 1; June 30.



75-3327 Purchase of station wagon authorized.

75-3327. Purchase of station wagon authorized. L. 1961, ch. 400, § 1, included by reference. [The state board of social welfare authorized to purchase station wagon.]

History: L. 1961, ch. 400, § 1; April 19.



75-3328 Transfer of inmates between institutions, when; notice. Transfer of inmates between institutions, when; notice.

75-3328. Transfer of inmates between institutions, when; notice. Whenever it is found by the secretary for aging and disability services that any person admitted to any institution operated by the commissioner of community services and programs or by the commissioner of youth services requires specialized diagnosis, treatment or care not available at the institution where the person resides and that the specialized diagnosis, treatment or care is available at another institution operated by the secretary for aging and disability services, such person upon the order of the commissioner of community services and programs or the commissioner of youth services, as appropriate, shall be transferred to such other institution for the purpose of receiving the specialized diagnosis, treatment or care available there and when the purposes for which the person was transferred have been fulfilled, the person shall be returned to the original institution.

Any person transferred as provided in this section shall remain subject to the same statutory provisions as were applicable at the institution from which that person was transferred and in addition thereto shall abide by and be subject to all the rules and regulations of the institution to which such person has been transferred. The person's next of kin and guardian, if one has been appointed, shall be notified of the transfer and if the person has been committed to the original institution by a court notice shall be sent to the committing court. Except in cases of emergency, the notice shall be given at least two weeks prior to the date of the transfer. If the person objects to the transfer to another institution, either personally or through a guardian, then the regular procedure for admission or commitment to the receiving institution shall be followed.

History: L. 1961, ch. 434, § 1; L. 1982, ch. 357, § 24; L. 1995, ch. 234, § 26; L. 2014, ch. 115, § 326; July 1.



75-3329 Placement of children in private children's homes; definitions.

75-3329. Placement of children in private children's homes; definitions. As used in this act:

(a) "Board" means the secretary for aging and disability services.

(b) "State institution" means institution as defined in K.S.A. 76-12a01, and amendments thereto.

(c) "Child" or "children" means a person or persons under the age of 18.

(d) "Private children's home" means any licensed home, institution or charitable organization which is operated by a corporation organized under the laws of this state which the secretary finds has and maintains adequate facilities and is properly staffed to provide adequate care, custody, education, training and treatment for any child which the secretary may place therein under the authority of this act, or a licensed foster care home, boarding home, personal care home or nursing home.

History: L. 1965, ch. 290, § 1; L. 1972, ch. 161, § 19; L. 1973, ch. 369, § 47; L. 2000, ch. 150, § 33; L. 2014, ch. 115, § 327; July 1.



75-3330 Same; contracts for care.

75-3330. Same; contracts for care. The board is authorized to place any child committed to or received at a state institution in a private children's home. The board may enter into contractual agreements with any private children's home to provide adequate care, custody, education, training and treatment for any child so placed and to pay the costs of said care, custody, education, training and treatment if the costs are not paid by the child's parents or guardian or if the child is not eligible to receive assistance under K.S.A. 39-709, or any amendments thereto. Any such contract shall be for a period of not to exceed five (5) years but the same may be renewed upon its expiration.

History: L. 1965, ch. 290, § 2; June 30.



75-3337 Blind persons; preference in operation of vending facilities on state, county and city property.

75-3337. Blind persons; preference in operation of vending facilities on state, county and city property. For the purpose of providing blind persons with remunerative employment, enlarging the economic opportunities of the blind, and stimulating the blind to greater efforts in striving to make themselves self-supporting, blind persons licensed under the provisions of 20 U.S.C. § 107, of 1936, and amendments thereto, an act of the congress of the United States of America commonly known as the Randolph-Sheppard vending stand act, shall be authorized to operate vending facilities on any state, county and city or other property. In authorizing the operation of vending facilities on state, county and city property preference shall be given, so far as feasible, to blind persons licensed by the division of services for the blind of the Kansas department for children and families; and the head of each department or agency in control of the maintenance, operation and protection of state property shall, after consultation with the secretary for children and families, prescribe regulations designed to assure such preference, including exclusive assignment of vending machine income to achieve and protect such preference for such licensed blind persons without adversely affecting the interests of the state of Kansas.

History: L. 1970, ch. 362, § 1; L. 2014, ch. 115, § 328; July 1.



75-3338 Same; definitions.

75-3338. Same; definitions. As used in this act, unless the context otherwise requires: (a) The term "state of Kansas" shall include political subdivisions of the state of Kansas, except schools, cities of the third class and townships.

(b) The term "blind person" means a person whose central visual acuity does not exceed 20 over 200, in the better eye with correcting lens or whose visual acuity if better than 20 over 200, is accompanied by a limit to the field of vision in the better eye to such a degree that its widest diameter subtends an angle of no greater than 20 degrees.

(c) The term "vending facility" includes, but is not limited to, automatic vending machines, cafeterias, snack bars, cart service, shelters, counters and such other appropriate auxiliary equipment as rules and regulations of the division of services for the blind of the Kansas department for children and families prescribe and as are necessary for the sale of the articles or services referred to in paragraph (4) of subsection (a) of K.S.A. 75-3339, and amendments thereto, which are, or may be operated by blind licensees.

History: L. 1970, ch. 362, § 2; L. 1970, ch. 361, § 1; L. 2014, ch. 115, § 329; July 1.



75-3339 Division of services for the blind; duties; vending facilities, licenses, sites.

75-3339. Division of services for the blind; duties; vending facilities, licenses, sites. (a) The division of services for the blind of the Kansas department for children and families shall:

(1) Make surveys of concession vending opportunities for blind persons on state, county, city and other property;

(2) make surveys throughout the state of Kansas of industries with a view to obtaining information that will assist blind persons to obtain employment;

(3) make available to the public, especially to persons and organizations engaged in work for the blind, information obtained as a result of such surveys;

(4) issue licenses to blind persons who are citizens of the United States for the operating of vending facilities on state, county, city and other property for the vending of foods, beverages and other such articles or services dispensed automatically or manually and prepared on or off the premises in accordance with all applicable health laws, as determined by the licensing agency; and

(5) take such other steps, including the adoption of rules and regulations, as may be necessary and proper to carry out the provisions of this act.

(b) The division of services for the blind, in issuing each such license for the operation of a vending facility, shall give preference to blind persons who are in need of employment. Each such license shall be issued for an indefinite period but may be terminated by such division if it is satisfied that the facility is not being operated in accordance with the rules and regulations prescribed by such division. Such licenses shall be issued only to applicants who are blind as defined by subsection (b) of K.S.A. 75-3338, and amendments thereto.

(c) The division of services for the blind, with the approval of the head of the department or agency in control of the maintenance, operation, and protection of the state, county and city or other property on which the vending facility is to be located but subject to rules and regulations prescribed pursuant to the provisions of this act, shall select a location for such vending facility and the type of facility to be provided.

(d) In the design, construction or substantial alteration or renovation of each public building after July 1, 1970, for use by any department, agency or instrumentality of the state of Kansas, except the Kansas department of wildlife, parks and tourism and the Kansas turnpike authority, there shall be included, after consultation with the division of services for the blind a satisfactory site or sites with space and electrical and plumbing outlets and other necessary requirements suitable for the location and operation of a vending facility or facilities by a blind person or persons. No space shall be rented, leased or otherwise acquired for use by any department, agency or instrumentality of the state of Kansas after July 1, 1970, except the Kansas department of wildlife, parks and tourism and the Kansas turnpike authority, unless such space includes, after consultation with the division of services for the blind, a satisfactory site or sites with space and electrical and plumbing outlets and other necessary requirements suitable for the location and operation of a vending facility or facilities by a blind person or persons. All departments, agencies and instrumentalities of the state of Kansas, except the Kansas department of wildlife, parks and tourism and the Kansas turnpike authority, shall consult with the secretary for children and families or the secretary's designee and the division of services for the blind in the design, construction or substantial alteration or renovation of each public building used by them, and in the renting, leasing or otherwise acquiring of space for their use, to insure that the requirements set forth in this subsection are satisfied. This subsection shall not apply when the secretary for children and families or the secretary's designee and the division of services for the blind determine that the number of people using the property is insufficient to support a vending facility.

History: L. 1970, ch. 362, § 3; L. 1970, ch. 361, § 2; L. 1989, ch. 118, § 187; L. 2012, ch. 47, § 116; L. 2014, ch. 115, § 330; July 1.



75-3339a Same; vending facilities account; deposits; withdrawals; subject to post audit.

75-3339a. Same; vending facilities account; deposits; withdrawals; subject to post audit. There is hereby established the vending facilities account, to which shall be credited all moneys received by or for the secretary for children and families in connection with the program authorized by K.S.A. 75-3337 et seq., and amendments thereto. All such moneys shall be deposited in a bank account designated by the pooled money investment board. Checks may be written upon such bank account for such program upon the signature of a person or persons designated by the secretary for children and families. Moneys of the vending facilities account shall not be in or a part of the state treasury but shall be subject to post audit under article 11 of chapter 46 of Kansas Statutes Annotated, and amendments thereto.

History: L. 1974, ch. 359, § 1; L. 1976, ch. 58, § 5; L. 2014, ch. 115, § 331; July 1.



75-3340 Operation of vending facilities by blind persons; authority and duties of division of services for the blind; rules and regulations; hearings.

75-3340. Operation of vending facilities by blind persons; authority and duties of division of services for the blind; rules and regulations; hearings. (a) The division of services for the blind of the Kansas department for children and families shall:

(1) Provide for each licensed blind person such vending facility equipment, and adequate initial stock of suitable articles to be vended therefrom as may be necessary. Such equipment and stock may be owned by the division of services for the blind, or by the blind individual to whom the license is issued. If ownership of such equipment is vested in the blind licensee:

(A) The division of services for the blind shall retain a first option to repurchase such equipment; and

(B) in the event such individual dies or for any other reason ceases to be a licensee or transfers to another vending facility, ownership of such equipment shall become vested in the division of services for the blind, for transfer to a successor licensee, subject to an obligation on the part of the division of services for the blind to pay to such individual or to such individual's estate the fair value of such individual's interest therein as later determined in accordance with rules and regulations of the division of services for the blind and after opportunity for a fair hearing.

(2) If any funds are set aside, or caused to be set aside, from the proceeds of the operation of the vending facilities such funds shall be set aside, or caused to be set aside, only to the extent necessary for and may be used only for the purposes of: (A) Maintenance and replacement of equipment; (B) the purchase of new equipment; (C) management services; and (D) assuring a fair minimum return to operators of vending facilities. In no event shall the amount of such funds to be set aside from the proceeds of any vending facility exceed a reasonable amount as determined by the provisions of 20 U.S.C. § 107, of 1936, and amendments thereto, an act of congress commonly known as the Randolph-Sheppard vending stand act.

(3) If inventories are required by the division of services for the blind to be made of the stock and supplies of vending facilities, permit the licensed operator to elect to make such licensed operator's own inventories and report the same on forms furnished by the division. Inventory of each vending facility shall be made at least once every four months. In the event of the election of the licensed operator to make such licensed operator's own inventory, the division shall have the right to take an inventory of the vending facility at any mutually agreeable time.

(4) Issue such rules and regulations, consistent with the provisions of this chapter, as may be necessary for the operation of this program.

(5) Provide to any blind licensee dissatisfied with any action arising from the operation or administration of the vending facility program an opportunity for a fair hearing, including binding arbitration by three persons consisting of one person designated by the director of the division of services for the blind, one person designated by the licensed blind operator and a third person selected by the two.

(6) In employing any personnel as may be necessary for the operation of the vending facility program give preference to blind persons who are capable of discharging the required duties, except that the licensed operator of a vending facility shall have final authority to hire and to discharge employees of the licensed operator's vending facility.

(b) Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1970, ch. 362, § 4; L. 1988, ch. 356, § 303; L. 2014, ch. 115, § 332; July 1.



75-3341 Operation of vending facilities by blind persons; arbitration board; decisions published.

75-3341. Operation of vending facilities by blind persons; arbitration board; decisions published. (a) An arbitration board of three persons consisting of one person designated by the vending facilities advisory committee who shall serve as chairperson, one person designated by the head of the state department or agency controlling state property over which a dispute arises, and a third person who is not an employee of the departments concerned selected by the two shall hear appeals as provided in subsection (b) of this section.

(b) If, in the opinion of the division of services for the blind any department or agency in control of the maintenance, operation, and protection of state property is failing to comply with the provisions of this act, or any regulations issued thereunder, it shall appeal to the board. The board shall, within 30 days' written notice of appeal, conduct a hearing and render its decision which shall be in writing and shall be binding. If the board determines that the acts or practices of any such department or agency are in violation of this act, or the regulations issued thereunder, the head of the affected department or agency shall promptly cause such acts or practices to be terminated, and shall take such other action as may be necessary to carry out the decision of the board. All decisions of the board shall be published.

History: L. 1970, ch. 362, § 5; L. 1984, ch. 322, § 1; July 1.



75-3342 Blind person; right to judicial review.

75-3342. Blind person; right to judicial review. Notwithstanding other provisions of this act, any blind person suffering legal wrong because of any agency action, or adversely affected or aggrieved by such action within the meaning of this act or other relevant statutes, shall be entitled to and shall have standing for judicial review thereof in accordance with the Kansas judicial review act.

History: L. 1970, ch. 362, § 6; L. 1986, ch. 318, § 137; L. 2010, ch. 17, § 200; July 1.



75-3343 Vending facilities advisory committee; membership; meetings; expenses of members.

75-3343. Vending facilities advisory committee; membership; meetings; expenses of members. There is hereby established a vending facilities advisory committee to the division of services for the blind consisting of five members who shall be designated and certified annually by the board of directors of the Randolph-Sheppard vendors of Kansas, inc., a nonprofit organization of blind vending facilities operators, and the director of the division of services for the blind shall meet with said advisory committee at least one time annually for the purpose of mutual advice and consultation; and the actual expenses incurred by the members of said advisory committee in attendance of such meetings are hereby authorized to be reimbursed by said division of services for the blind: Provided, Special meetings may be called upon the written request of the director of the division of services for the blind which special meeting shall convene within fifteen (15) days of the making of such written request: And provided further, Expenses incurred by the members of said committee in their attendance of special meetings convened at their request shall not be reimbursed as hereinbefore stated.

History: L. 1970, ch. 362, § 7; July 1.



75-3343a Operation of vending machines by blind persons at rest areas on interstate highways.

75-3343a. Operation of vending machines by blind persons at rest areas on interstate highways. (a) The division of services for the blind of the Kansas department for children and families, in cooperation with the department of transportation, is authorized to operate vending machines at rest and recreation areas and in safety rest areas, constructed or located on rights-of-way of the interstate highways in the state of Kansas, as authorized by subsection (b) of 23 U.S.C. § 111.

(b) As used in this section, "vending machine" means a coin or currency operated machine which dispenses articles or services.

(c) The provisions of this section shall not apply to any highway under the jurisdiction of the Kansas turnpike authority.

History: L. 1991, ch. 209, § 1; L. 2014, ch. 115, § 333; July 1.



75-3344 Authorization to convey certain lands in Miami county.

75-3344. Authorization to convey certain lands in Miami county. The state board of social welfare may sell and convey the following described property in Miami county, Kansas: The south half (S 1/2) southeast quarter (SE 1/4) and the south half (S 1/2) of the north half (N 1/2) of the southeast quarter (SE 1/4) of section one (1), township eighteen (18), range twenty-two (22), Miami county, Kansas, containing 120 acres, more or less; and the east half (E 1/2) of the southwest quarter (SW 1/4) of section one (1), township eighteen (18), range twenty-two (22), Miami county, Kansas, excepting the following described tract: Beginning at the northwest corner of the southeast quarter (SE 1/4) of the southwest quarter (SW 1/4) of said section (1); thence south 1 chain 23 1/2 links; thence south 18 degrees east 4 chains and 92 1/2 links; thence south 44 1/2 degrees east 6 chains and 94 links; thence north 9 chains and 87 links; thence west 7 chains and 53 links to the place of beginning, except the following which are reserved for later disposition:

(a) A permanent easement for controlled access highway right-of-way and removal of borrow material over and upon a tract of land in the east half of the southwest quarter of section 1, township 18 south, range 22 east of the 6th P.M., described as follows: Beginning at the northeast corner of said quarter section; first course, thence south 89 degrees 20 minutes west, 57.9 feet along the north line of said quarter section; second course, thence south 50 degrees 53 minutes west, 570.7 feet; third course, thence north 61 degrees 10 minutes west, 299.1 feet; fourth course, thence north 70 degrees 09 minutes west to the northwest corner of said east half of the southwest quarter section; fifth course, thence south 02 degrees 10 minutes east, 229.7 feet along the west line of said east half of the southwest quarter section; sixth course, thence south 78 degrees 05 minutes east, 284.5 feet; seventh course, thence south 57 degrees 38 minutes east, 509.2 feet; eighth course, thence south 23 degrees 16 minutes west to a point on the south line, 346.3 feet east of the southwest corner of the north half of the east half of the southwest quarter section; ninth course, thence north 88 degrees 23 minutes east, 150.7 feet along said south line; tenth course, thence south 00 degrees 12 minutes west, 651.4 feet; eleventh course, thence north 44 degrees 30 minutes west, 358.9 feet; twelfth course, thence south 17 degrees 52 minutes west to a point on the west line, 355.7 feet north of the southwest corner of said east half of the southwest quarter section; thirteenth course, thence south 01 degree 56 minutes east, 355.7 feet along said west line to the south line of said quarter section; fourteenth course, thence north 89 degrees 28 minutes east, 315.6 feet along said south line; fifteenth course, thence north 17 degrees 52 minutes east, 576.7 feet; sixteenth course, thence on a curve of 4,183.22 feet radius to the right, an arc distance of 473.3 feet with a chord which bears north 21 degrees 07 minutes east, 473.1 feet; seventeenth course, thence north 32 degrees 20 minutes east, 285.3 feet; eighteenth course, thence north 44 degrees 55 minutes east, 556.1 feet; nineteenth course, thence south 58 degrees 17 minutes east to a point on the east line, 1,074.1 feet south of the northeast corner of said quarter section; twentieth course, thence north 02 degrees 18 minutes west, 1,074.1 feet along said east line to the place of beginning. The above contains 31.77 acres, more or less, exclusive of the existing highway. Lands abutting said highway shall have no right or easement of access thereto, provided, however, that the remaining lands shall abut upon and have access to said highway over and across the following described courses: Beginning at a point 100.0 feet south 61 degrees 10 minutes east from the end of said 'third' course and extending north 61 degrees 10 minutes west, 100.0 feet; also, beginning at the beginning of said 'seventh' course and extending south 57 degrees 38 minutes east, 280.0 feet; also, all of said 'fourth' and 'sixth' courses.

(b) A permanent easement for controlled access highway right-of-way and removal of borrow material over and upon a tract of land in the south half of the southeast quarter and the south half of the north half of the southeast quarter of section 1, township 18 south, range 22 east of the 6th P.M., described as follows: Beginning at a point on the west line, 660.0 feet south of the northwest corner of said quarter section; first course, thence south 02 degrees 18 minutes east, 414.1 feet along said west line; second course, thence south 58 degrees 17 minutes east, 180.2 feet; third course, thence on a curve of 1,050.91 feet radius to the right, an arc distance of 747.1 feet with a chord which bears south 32 degrees 04 minutes east, 731.5 feet; fourth course, thence south 11 degrees 42 minutes east, 204.7 feet; fifth course, thence on a curve of 913.51 feet radius to the left, an arc distance of 732.2 feet with a chord which bears south 34 degrees 40 minutes east, 712.8 feet; sixth course, thence south 20 degrees 14 minutes east, 36.0 feet; seventh course, thence south 01 degree 24 minutes east, 25.0 feet to a point on the south line, 936.9 feet east of the southwest corner of said quarter section; eighth course, thence north 88 degrees 36 minutes east, 713.7 feet along said south line; ninth course, thence north 01 degree 24 minutes west, 25.0 feet; tenth course, thence north 79 degrees 43 minutes west, 222.3 feet; eleventh course, thence on a curve of 748.51 feet radius to the right, an arc distance of 989.74 feet with a chord which bears north 53 degrees 31 minutes west, 919.2 feet; twelfth course, thence north 00 degrees 47 minutes east, 199.9 feet; thirteenth course, thence north 24 degrees 34 minutes west, 320.8 feet; fourteenth course, thence on a curve of 1,215.91 feet radius to the left, an arc distance of 610.5 feet with a chord which bears north 38 degrees 03 minutes west, 604.1 feet; fifteenth course, thence north 47 degrees 21 minutes west, 225.5 feet; sixteenth course, thence north 36 degrees 10 minutes east to a point 660.0 feet south and 270.1 feet east of the place of beginning; seventeenth course, thence south 89 degrees 40 minutes west, 270.1 feet to the place of beginning. The above contains 9.72 acres, more or less, exclusive of the existing highway. Lands abutting said highway shall have no right or easement of access thereto, provided, however, that the remaining lands shall abut upon and have access to said highway over and across the following described courses: Beginning at the end of said 'second' course and extending north 58 degrees 17 minutes west, 74.6 feet; also, beginning at the beginning of said 'fifteenth' course and extending north 47 degrees 21 minutes west, 74.6 feet; also, all of said 'third,' 'fourth,' 'fifth,' 'sixth,' 'tenth,' 'eleventh,' 'twelfth,' 'thirteenth' and 'fourteenth' courses.

History: L. 1973, ch. 383, § 1; March 12.



75-3345 Same; conditions of sale; disposition of proceeds.

75-3345. Same; conditions of sale; disposition of proceeds. The instruments of conveyance of the property authorized to be sold and conveyed in K.S.A. 75-3344, and amendments thereto, shall be executed in the name of the state board of social welfare by its chairman and secretary. Before such sale shall be made, such board shall cause such property to be appraised by three disinterested appraisers, which appraisement shall be in writing and filed with the secretary of the board, and shall advertise for sealed bids thereon for not less than 30 days by publication in a newspaper of general circulation in Miami county, Kansas, and authorized by law to publish legal notices. Such sale or sales shall be made to the highest responsible bidder, except that such board may reject any and all bids, and in any such case, new bids may be called for as in the first instance. Each bid shall be accompanied by a certified check in the amount of 5% of such bid which sum shall be forfeited in case of default by any bidder whose bid is accepted. In no event shall any of such property be sold for less than 3/4 of the amount of the appraisement thereof. When any of such property shall be sold, the proceeds thereof, after deduction of the expenses of such sale or sales, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1973, ch. 383, § 2; L. 2001, ch. 5, § 381; July 1.



75-3346 Conveyance of certain lands in Saline county by secretary of social and rehabilitation services to U.S. department of health, education and welfare.

75-3346. Conveyance of certain lands in Saline county by secretary of social and rehabilitation services to U.S. department of health, education and welfare. The secretary of social and rehabilitation services is hereby authorized to release, remit and remise by quitclaim deed to the department of health, education and welfare of the United States of America real estate situated in Saline county, Kansas, described as follows: The east five hundred eighty and five tenths feet (580.5') of block six (6) of the Schilling subdivision to the city of Salina, Saline county, Kansas, and located in the northeast quarter (NE 1/4) of section three (3), township fifteen (15) south, range three (3) west of the sixth principal meridian in Saline county, Kansas, together with improvements on all of the above described real estate.

History: L. 1974, ch. 357, § 1; L. 1975, ch. 444, § 1; March 8.



75-3347 Same; duty of secretary; reason for conveyance.

75-3347. Same; duty of secretary; reason for conveyance. The instruments of conveyance quitclaiming, releasing and remising the real estate described in K.S.A. 75-3346, and amendments thereto, shall be executed in the name of the secretary for children and families. The secretary shall execute the quitclaim deed for the reason that such real estate is no longer needed or used for purposes which existed on the date the United States of America, grantor, conveyed such real estate and appurtenances to the Kansas department for children and families.

History: L. 1975, ch. 444, § 2; L. 2014, ch. 115, § 334; July 1.



75-3348 Conveyance of certain lands in Neosho county to U.S.D. No. 413; deed.

75-3348. Conveyance of certain lands in Neosho county to U.S.D. No. 413; deed. (a) The secretary of social and rehabilitation services shall convey to unified school district No. 413, Neosho county, Kansas, the following described state property adjacent to the grounds of southeast Kansas tuberculosis hospital, consisting of approximately 33.67 acres, and described as follows: That portion of the southwest quarter of the southeast quarter (SW 1/4 SE 1/4) of section 19, township 27 south, range 18 east of the 6th p.m., Neosho county, Kansas, commencing at the southwest corner thereof, thence north along the west line thereof to the northwest corner thereof, thence east along the north line thereof to the northeast corner thereof, thence south 415 feet, thence west 300 feet, thence south to the south line thereof, thence west to the point of beginning, less the highway right-of-way adjacent to the south side of said tract.

(b) The deed conveying the above-described land shall be approved by the attorney general and shall be executed by the secretary of social and rehabilitation services. Such deed shall provide that in the event the above-described land shall cease to be used for school purposes, then all right, title and interest in such land shall revert to the state of Kansas.

History: L. 1975, ch. 423, § 1; July 1.



75-3349 Authorization to convey certain lands in Shawnee county; approval of deed.

75-3349. Authorization to convey certain lands in Shawnee county; approval of deed. (a) The secretary of social and rehabilitation services is hereby authorized to convey, without consideration, to the Kansas fish and game commission the following described state property located in Shawnee county, Kansas:

A tract of land in the northwest quarter of section 26, township 11 south, range 15 east of the sixth principal meridian described as follows: Beginning at a point on the west line of said northwest quarter 1061.00 feet north of the southwest corner; thence east 30.0 feet to a point 1060.5 feet north of the south line of said quarter section; thence easterly 312.5 feet to a point 1068.9 feet north of said south line; thence easterly 241.5 feet to a point 970.6 feet north of said south line; thence easterly 424.6 feet to a point 952.1 feet north of said south line; thence easterly to a point on the east line of the west half of the northwest quarter 959.3 feet north of the southeast corner of the west half of the northwest quarter section; thence north 110.7 feet along the east line of the west half of said northwest quarter; thence east 100.0 feet; thence north, 100.0 feet east of and parallel to the east line of the west half of the northwest quarter to the south bank of the Kansas River; thence westerly along the south bank of the Kansas River to the west line of said northwest quarter; thence south along the west line of said northwest quarter to the point of beginning, except Chicago, Rock Island and Pacific Railway right-of-way, and except any road right-of-way across said tract, containing 16.9 acres more or less.

A tract of land in the northeast quarter of section 26, township 11 south, range 15 east of the sixth principal meridian described as follows: Commencing at the southwest corner of the northeast quarter of section 26; thence north along the west line of said quarter 1070.0 feet; thence east 120.0 feet to a point 1070.2 feet north of the south line of said northeast quarter; thence northeasterly 1179.7 feet to a point 1415.1 feet north of said south line; thence north 201.6 feet to the point of beginning, said point of beginning being on the east line of property previously deeded to the City of Topeka and on the north right-of-way line of interstate highway 70; thence northeasterly along a curve of 2993.13 feet radius to the right to a point 1733.7 feet north and 951.5 feet west of the southeast corner of said quarter section; thence northeasterly 308.5 feet to a point 1824.1 feet north of the south line of said quarter section; thence northeasterly 504.4 feet to a point 187.7 feet west of the east line of said quarter section; thence northwesterly 25.0 feet to a point 195.3 feet west of said east line; thence northwesterly 154.5 feet to a point 324.1 feet west of said east line; thence northeasterly 30.0 feet to the southerly right-of-way line of the Chicago, Rock Island and Pacific Railway; thence westerly along the southerly right-of-way line of the said railway to a point 100.0 feet east of the east line of property previously deeded to the City of Topeka; thence northerly, and 100.0 feet east of and parallel to the City of Topeka property line to the south bank of the Kansas River; thence westerly along the south bank of the Kansas River to the said City of Topeka east property line; thence south along said City of Topeka property line to the point of beginning, except Chicago, Rock Island and Pacific Railway right-of-way, and except any road right-of-way across said tract, containing 7.5 acres more or less.

(b) The deed conveying the above described land shall be approved by the attorney general and shall be executed by the secretary of social and rehabilitation services.

History: L. 1979, ch. 268, § 1; April 13.



75-3350 Conveyance of certain lands in Labette county to city of Parsons.

75-3350. Conveyance of certain lands in Labette county to city of Parsons. The secretary of social and rehabilitation services shall convey to the city of Parsons, Kansas, by a deed of proper conveyance the following described state property: That tract of land beginning 1099 feet south of the northeast corner of the northwest quarter of section 13, in township 31, of range 19, Labette county, Kansas, thence south 117 feet, thence east 1030 feet to the railroad right-of-way, thence north 117 feet, thence west 1030 feet to the place of beginning; for the purpose of using such property as public parklands.

The deed conveying the above-described land shall be approved by the attorney general and shall be executed by the secretary of social and rehabilitation services. Said deed shall contain a reversionary clause that in the event such lands ever shall cease to be used for the purpose hereinbefore specified, which purpose shall be set forth in such deed, then the title thereto and the possession thereof shall immediately revert to the state of Kansas.

History: L. 1979, ch. 265, § 1; March 7.



75-3351 Authorization to convey certain lands in Mitchell county.

75-3351. Authorization to convey certain lands in Mitchell county. The secretary of administration is hereby authorized to sell and convey on behalf of the state of Kansas in the manner hereinafter provided the following described land situated in the county of Mitchell, State of Kansas:

A tract of land commencing at the Northeast corner of the Northeast Quarter of Section Four (4), Township Seven (7) South, Range Seven (7) West of the 6th P.M.; thence Westerly on the section line approximately 927 feet; thence Southerly 548.3 feet; thence Westerly to the U.S. Highway 24 Right-of-Way line; thence along said Right-of-Way line southeasterly to the South line of the Northeast one-fourth (NE 1/4) of the Northeast one-fourth (NE 1/4) of the above cited section; thence Easterly along such line to the Southeast corner of the Northeast one-fourth (NE 1/4) of the Northeast one-fourth (NE 1/4) of above cited section; thence Northerly along the section line to the point of beginning.

History: L. 1979, ch. 271, § 1; L. 2000, ch. 149, § 3; June 1.



75-3352 Same; procedures for sale; conveyance of title; disposition of proceeds.

75-3352. Same; procedures for sale; conveyance of title; disposition of proceeds. (a) Before any property is sold under the provisions of this act, the real estate described in K.S.A. 75-3351, and amendments thereto, shall be appraised by three disinterested appraisers acquainted with land values in the county in which such land is located and appointed as provided in K.S.A. 75-3043a, and amendments thereto. The appraisal shall be in writing and filed with the secretary, and the cost of the appraisal shall be paid from the proceeds of the sale.

(b) Upon the filing of such appraisal the secretary of administration shall proceed to sell the real estate described in K.S.A. 75-3351, and amendments thereto, in accordance with this section. The secretary of administration shall develop and adopt procedures for the sale of the real estate described in K.S.A. 75-3351, and amendments thereto. The procedures adopted for such sale may prescribe competitive bidding procedures, public auction, public requests for proposals and negotiation with interested parties or such other process as may be deemed by the secretary of administration to be in the best interests of the state in consultation with the commissioner of juvenile justice. The procedures may include provisions for bid bonds or such other sureties as may be required thereunder.

(c) Conveyance of title in such real estate offered for sale by the secretary of administration in accordance with this section shall be executed on behalf of the state of Kansas by the secretary of administration. The deed for the conveyance may be by warranty deed or by quitclaim deed as determined to be in the best interests of the state by the secretary of administration in consultation with the commissioner of juvenile justice.

(d) The proceeds of the sale of such real estate under this section, after deduction of the expenses of such sale and the cost of the appraisal of the real estate, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund. The amount deducted for the expenses of such sale and the cost of the appraisal shall be credited to the property contingency fund of the department of administration.

History: L. 1979, ch. 271, § 2; L. 2000, ch. 149, § 4; L. 2001, ch. 5, § 382; July 1.



75-3353 Conveyance of certain lands to Neosho county; deed conveying land.

75-3353. Conveyance of certain lands to Neosho county; deed conveying land. (a) The secretary of social and rehabilitation services shall convey, without consideration, to Neosho county, Kansas, the following described state property consisting of approximately 2.196 acres: That portion of section 19, township 27 south, range 18 east of the sixth principal meridian in Neosho county, Kansas, commencing at a point 690 feet west of the southeast corner of the section, thence west along the south line of the section 215 feet, thence in a northerly direction 445 feet, thence in an easterly direction 215 feet to a point 690 feet west of the east line of the section, thence south 445 feet to the point of beginning.

(b) The deed conveying the land described in subsection (a) shall be approved by the attorney general and shall be executed by the secretary of social and rehabilitation services. The deed shall provide that in the event the land described in subsection (a) ceases to be used for hospital purposes, then all right, title and interest in the land shall revert to the state of Kansas. Neosho county shall be responsible for all drainage problems on the land described in subsection (a).  The conveyance of land authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a.

History: L. 1981, ch. 317, § 1; July 1.



75-3354 Wards' trust fund established; administration; investment; distribution of interest; fund subject to post audit; continuation of former wards' account.

75-3354. Wards' trust fund established; administration; investment; distribution of interest; fund subject to post audit; continuation of former wards' account. (a) As used in this section, "ward" means any child committed to or in the custody of the secretary for children and families.

(b) There is hereby established the wards' trust fund. The secretary for children and families shall designate one or more employees to manage and be in charge of the wards' trust fund and subsidiary accounts thereof. All moneys in the possession of the secretary belonging to wards shall be within the wards' trust fund. The persons in charge of the wards' trust fund shall maintain a separate subsidiary account for each ward having any money in the wards' trust fund.

(c) All moneys received that are within the wards' trust fund shall be deposited in a bank account in a bank designated by the pooled money investment board. The persons in charge of the wards' trust fund shall be the persons authorized to write checks on such bank account.

(d) The persons in charge of the wards' trust fund may withdraw money from such bank account and deposit amounts in savings accounts of a bank or savings and loan association which is insured by the federal government or agency thereof and designated by the pooled money investment board for this purpose. Interest earned on money deposited in savings accounts under this subsection shall be distributed proportionately to each subsidiary account of the wards' trust fund.

(e) Moneys in the wards' trust fund and in all subsidiary accounts thereof shall not be in or a part of the state treasury but shall be subject to post audit under the legislative post audit act.

(f) The wards' account established by former K.S.A. 38-828a is hereby continued in existence as the wards' trust fund established by this section. The use and management of the wards' account and subsidiary accounts thereof in the manner prescribed by former K.S.A. 38-828a during the period from January 1, 1983, until the effective date of this act is hereby ratified but shall be subject to post audit under the legislative post audit act. Whenever the wards' account established by former K.S.A. 38-828a or any subsidiary account thereof is mentioned by statute, contract or other document, the reference shall be deemed to apply to the wards' trust fund or the appropriate subsidiary account thereof, respectively.

History: L. 1983, ch. 139, § 1; L. 2014, ch. 115, § 335; July 1.



75-3355 Conveyance of certain land in Mitchell county authorized; procedure and conditions of sale to U.S.D. No. 273; deed.

75-3355. Conveyance of certain land in Mitchell county authorized; procedure and conditions of sale to U.S.D. No. 273; deed. (a) The secretary of social and rehabilitation services is hereby authorized to sell and convey on behalf of the state of Kansas in the manner hereinafter provided the following described real estate:

A tract of land and the improvements thereon located in the North 1/2 of Section 4, Township 7 South, Range 7 West of the 6th P.M. in Mitchell county, Kansas, described as follows: Beginning at a point on the center section line 92.3 feet South of the N 1/4 corner of Section 4, thence Easterly along the highway right-of-way line 478 feet to a point 98.0 feet South of the North line of Section 4, thence South parallel to the West line of the NE 1/4 of Section 4, 451.4 feet, thence West 260.0 feet, thence South 234.0 feet, thence West 217.7 feet to a point on the West line of the NE 1/4, thence North along the center section line (West line of the NE 1/4) 692.7 feet to the point of beginning.

(b) The real estate described in subsection (a) shall be sold and conveyed subject to an easement granted to the city of Beloit on October 31, 1973. That portion of such real estate which is subject to such easement is described as follows: Commencing at a point formed by the intersection of the South right-of-way line of US Highway 24 with the East right-of-way line of Walnut Street, extended North; thence Easterly along the said South right-of-way line of US Highway 24 a distance of 100 feet; thence Southerly on a line parallel to and 100 feet East of the East right-of-way line of said Walnut Street, extended North, a distance of 100 feet; thence Westerly on a line parallel to and 100 feet South of the South right-of-way line of US Highway 24 a distance of 100 feet to intersect with the East right-of-way line of Walnut Street, extended North; thence Northerly along the said East line of the right-of-way of Walnut Street, extended North, a distance of 100 feet to the point of beginning. All references to US Highway 24 and Walnut Street being as described in the recorded plat of the city of Beloit, in Mitchell county, Kansas.

(c) The secretary of social and rehabilitation services is hereby authorized to sell and convey the real estate described in subsection (a) to unified school district No. 273, Mitchell county, Kansas, for a purchase price to be negotiated and agreed upon by the secretary and the board of education of the unified school district.

(d) The deed conveying the real estate described in subsection (a) shall be executed and duly acknowledged by the secretary before an officer authorized by law to take acknowledgments. Such deed shall be approved as to form by the attorney general. When such real estate is sold, the proceeds thereof shall be paid into the state treasury to the credit of the state general fund.

(e) The sale and conveyance authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a, and amendments thereto.

History: L. 1984, ch. 300, § 1; L. 1989, ch. 268, § 1; April 13.



75-3356 Authorization to convey certain land in Shawnee county to Kansas department of transportation; deed conveying land.

75-3356. Authorization to convey certain land in Shawnee county to Kansas department of transportation; deed conveying land. (a) The secretary of social and rehabilitation services is hereby authorized to convey, without consideration, to the Kansas department of transportation the following described state property located in Shawnee county, Kansas:

A tract of land in the west half of the northwest quarter of section 26, township 11 south, range 15 east described as follows:  Beginning at a point on the west line 190.0 feet north of the southwest corner of said quarter section; first course, thence north along said west line 871.0 feet; second course, thence east, 30.0 feet to a point 1,060.5 feet north of the south line of said quarter section; third course, thence easterly, 312.5 feet to a point 1,068.9 feet north of said south line; fourth course, thence southeasterly 241.5 feet to a point 970.6 feet north of said south line; fifth course, thence easterly, 424.6 feet to a point 952.1 feet north of said south line; sixth course, thence easterly to a point on the east line 959.3 feet north of the southeast corner of said west half of the northwest quarter section; seventh course, thence south along said east line 249.1 feet; eighth course, thence westerly 613.0 feet to a point 615.4 feet north of said south line; ninth course, thence southwesterly 121.2 feet to a point 566.6 feet north of said south line; tenth course, thence south to a point 190.0 feet north of said south line; eleventh course, thence west to the place of beginning.

(b) The deed conveying the above described land shall be approved by the attorney general and shall be executed by the secretary of social and rehabilitation services.  The conveyance of land authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a and amendments thereto.

History: L. 1986, ch. 313, § 1; May 8.



75-3357 Conveyance of certain land in Shawnee county authorized; procedure and conditions of sale.

75-3357. Conveyance of certain land in Shawnee county authorized; procedure and conditions of sale. (a) The secretary of social and rehabilitation services is hereby authorized to sell and convey on behalf of the state of Kansas in the manner hereinafter provided the following described real estate:  A tract of land in the northeast quarter of section 26, township 11 south, range 15 east of the 6th P.M., city of Topeka, Shawnee county, Kansas, more particularly described as:  Beginning at a point on the east line of said northeast quarter 2,168.89 feet north of the southeast corner of said northeast quarter, said point being on the north right of way line of the Chicago, Rock Island, and Pacific railroad; thence westerly on the north right of way line of the Chicago, Rock Island and Pacific railroad to a point 160.00 feet east of the city of Topeka property; thence northerly and parallel with the east line of the city of Topeka property to the south bank of the Kansas river; thence easterly on the south bank of the Kansas river to the east line of said northeast quarter; thence south on the east line of said northeast quarter 351.62 feet, more or less, to the point of beginning.  The above described tract contains 5.5 acres, more or less.

(b) Before any property shall be sold under the provisions of this act, the real estate described in subsection (a) shall be appraised by three disinterested appraisers acquainted with real estate values in Shawnee county and appointed as provided in K.S.A. 75-3043a and amendments thereto. Such appraisement shall be in writing and filed with the secretary, and the cost of the appraisement may be paid from the proceeds of the sale.  Upon the filing of such appraisement the secretary of social and rehabilitation services shall advertise for sealed bids on the real estate described in subsection (a) for not less than three consecutive weeks by publication in the Kansas register.  Subject to the approval of the governor, such sale shall be made to the highest responsible bidder whose bid is submitted within 30 days after the last publication of such notice.  The secretary or governor may reject any and all bids, and in case all bids are rejected, bids may be called for again as in the first instance.  Each bid shall be accompanied by a certified check in the amount of 5% of such bid which sum shall be forfeited in case of default by any bidder whose bid is accepted.  In no event shall such real estate be sold for less than the appraisement thereof.

(c) Upon acceptance of any such bid, a deed conveying such real estate shall be executed and duly acknowledged by the secretary before an officer authorized by law to take acknowledgments.  Such deed shall contain a recital of all proceedings in compliance with this act, and such recital shall be prima facie evidence that the proceedings were had in the manner and form recited.  Such deed shall be approved as to form by the attorney general.

(d) When such real estate is sold, the proceeds thereof, after deduction of the expenses of such sale and the cost of the survey and the appraisement of the real estate, shall be paid into the state treasury to the credit of the state general fund.

History: L. 1987, ch. 326, § 1; July 1.



75-3358 Conveyance of certain land in Shawnee county to Shawnee community mental health center authorized; deed conveying land.

75-3358. Conveyance of certain land in Shawnee county to Shawnee community mental health center authorized; deed conveying land. (a)  The secretary of social and rehabilitation services shall convey to the Shawnee community mental health center the following described state property located in the city of Topeka, Shawnee county, Kansas, described as follows:

A tract of land situate in the southeast quarter of section 26, township 11 south, range 15 east of the 6th principal meridian, in Shawnee county, Kansas, more particularly described as follows: Commencing at the southwest corner of the southeast quarter; thence on a bearing of north 00°15'09" east, along the west line of the southeast quarter, a distance of 1,148.90 feet to the point of beginning; thence continuing on a bearing of north 00°15'09" east, along the west line, a distance of 654.21 feet; thence on a bearing of north 89°08'13" east, a distance of 278.01 feet; thence on a bearing of south 01°03'45" east, a distance of 497.95 feet; thence on a bearing of south 43°17'11" west, a distance of 233.28 feet; thence on a bearing of north 85°55'06" west, a distance of 130.48 feet to the point of beginning.  The above described tract contains 4.033 acres, more or less.  Said tract of land is subject to all restrictions, reservations, easements, and covenants of record, if any.

(b) Such land shall be used for construction and operation of facilities to provide services and treatment for the mentally ill and drug and alcohol dependent persons.

(c) The deed conveying the above-described land shall be approved by the attorney general and shall be executed by the secretary of social and rehabilitation services.  Such deed shall provide that in the event the above-described land shall cease to be used by the Shawnee community mental health center, or its successors, then all right, title and interest in such land shall revert to the state of Kansas.

History: L. 1989, ch. 249, § 1; April 13.



75-3359 Authorization to convey the Kansas City workshop for the blind by secretary.

75-3359. Authorization to convey the Kansas City workshop for the blind by secretary. The secretary of social and rehabilitation services is authorized to sell and convey or lease on behalf of the state of Kansas the following described real estate otherwise known as the Kansas City workshop for the blind:

A tract of land situated in the southwest quarter (SW 1/4) of the southeast quarter (SE 1/4) of section 28, township 10 south, range 25 east of the sixth principal meridian, in Wyandotte county, Kansas, commonly known as 925 Sunshine Road, Kansas City, Kansas, and more particularly described as follows:  Beginning at a point in the south line of Sunshine Road (formerly White Eagle Road) as originally established 66 feet, that is 483 feet distant east, measured at right angles, from the north and south center  line of said section 28; thence east along the south line of Sunshine Road as originally established 66 feet wide a distance of 183.0 feet; thence southeasterly along a straight line which forms an angle of 45 degrees 4 minutes from east to south with said south line of Sunshine Road as originally established, a distance of 38.13 feet, more or less, to a point 693 feet distant east, measured at right angles, from said north and south center line of section 28; thence south along a straight line parallel with and 393 feet distant east, measured at right angles, from said north and south center line of section 28, a distance of 36.62 feet; thence southerly and southwesterly along a tangent curve to the right, having a radius of 340.0 feet, a distance of 400.59 feet, more or less, to a point 483 feet distant east, measured at right angles, from said north and south center line of section 28; thence north along a straight line parallel with and 483 feet distant east, measured at right angles, from said north and south center line of section 28, a distance of 376.95 feet, more or less, to the point of beginning; containing an area of 60,611 square feet, more or less; subject to all covenants, restrictions, rights, liens and claims that shall run with the land.

History: L. 1990, ch. 297, § 1; July 1.



75-3360 Same; conditions of conveyance; reverter clause.

75-3360. Same; conditions of conveyance; reverter clause. (a) The secretary may sell or lease the real estate described in K.S.A. 75-3359 for one dollar and other good and valuable consideration and without the necessity of appraisal, bid or publication.

(b) In the event that the real estate described in K.S.A. 75-3359 is not continuously used as a workshop for the blind and operated by a charitable not-for-profit organization, ownership of the real estate shall automatically revert back to the state of Kansas.  The title to the real estate shall revert back to the state of Kansas immediately upon discovery that the property is being used for an unintended purpose or is being operated by other than a charitable not-for-profit organization.

History: L. 1990, ch. 297, § 2; July 1.



75-3361 Same; sale or lease of personal property located on or at such real estate.

75-3361. Same; sale or lease of personal property located on or at such real estate. The secretary may sell or lease such personal property located on or at the real estate described in K.S.A. 75-3359 for one dollar and other good and valuable consideration and without the necessity of appraisal, bid or publication.  Sale or lease of such personal property pursuant to this act shall be exempt from the requirements of K.S.A. 75-6601 et seq. and amendments thereto (the state surplus property act).

History: L. 1990, ch. 297, § 3; July 1.



75-3362 Same; disposition of proceeds from sale or lease.

75-3362. Same; disposition of proceeds from sale or lease. The proceeds from the sale or lease of any property under the provisions of this act, after deducting the expenses of such sale or lease, shall be paid into the state treasury to the credit of the state general fund.

History: L. 1990, ch. 297, § 4; July 1.



75-3363 Conveyance of certain land in Shawnee county to the city of Topeka authorized; deed conveying land.

75-3363. Conveyance of certain land in Shawnee county to the city of Topeka authorized; deed conveying land. (a) The secretary of social and rehabilitation services is hereby authorized to convey, without consideration, to the city of Topeka, Kansas, the following described state property located in Shawnee county, Kansas:

A tract of land in the northwest quarter of section 11, township 12 south, range 15 east of the 6th principal meridian in the city of Topeka, Shawnee county, Kansas, more particularly described as follows:  Commencing at the northeast corner of such northwest quarter; thence west along the north line of such quarter section a distance of 1,017.1 feet; thence south along the west property line a distance of 30.00 feet to the true point of beginning; thence south along such west line a distance of 25.00 feet; thence east parallel to and 55.00 feet south of the north line of such quarter section to a point on the east line; thence north along such east line for a distance of 25.00 feet; thence west to the point of beginning, containing 0.58 acre of land, more or less.

(b) The deed conveying the above described land shall be approved by the attorney general and shall be executed by the secretary of social and rehabilitation services.  Such deed shall provide that in the event the above-described land is not used for the purpose of widening southwest 21st street in the city of Topeka, Kansas, then all right, title and interest in such land shall revert to the state of Kansas.  The conveyance of land authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a and amendments thereto.

History: L. 1991, ch. 252, § 1; July 1.



75-3364 Sale of certain land in Shawnee county; procedure; deed; proceeds.

75-3364. Sale of certain land in Shawnee county; procedure; deed; proceeds. (a) The secretary of social and rehabilitation services is hereby authorized to sell and convey on behalf of the state of Kansas in the manner hereinafter provided the following described real estate, including any improvement thereon:  A part of fractional section 14, township 11, south-range 15, east of the 6th p.m. described as follows:  Beginning at the southwest corner of said section which is the northwest corner of Kaw Half Breed Reserve No. 3; thence north along the east line of Kaw Half Breed Reserve No. 2, 1107.15 feet to the northwest corner of said fractional section 24; thence east along the north line of said fractional section, 1158.57 feet; thence south 1106.67 feet to the north line of said Reserve No. 3; thence west 1156.60 feet to the point of beginning.  Containing 29.42 acres, more or less, all in Shawnee county, Kansas.

(b) Before any property shall be sold under the provisions of this act, the real estate described in subsection (a) shall be appraised by three disinterested appraisers acquainted with real estate values in Shawnee county and appointed as provided in K.S.A. 75-3043a and amendments thereto. Such appraisement shall be in writing and filed with the secretary, and the cost of the appraisement may be paid from the proceeds of the sale.  Upon the filing of such appraisement the secretary of social and rehabilitation services shall publish a notice for not less than three consecutive weeks in the Kansas register describing the real estate authorized to be sold by subsection (a), and stating the date, time and place at which such property shall be sold at auction. Subject to the approval of the governor, such sale shall be made to the highest responsible bidder whose bid is equal to or exceeds the appraisement. The secretary or governor may reject any and all bids, and in case all bids are rejected, the secretary shall again give notice that the property will be sold at auction, in the manner provided for the original offer for sale. In no event shall such real estate be sold for less than the appraisement thereof.

(c) Upon acceptance of any such bid, a deed conveying such real estate shall be executed and duly acknowledged by the secretary before an officer authorized by law to take acknowledgments.  Such deed shall contain a recital of all proceedings in compliance with this act, and such recital shall be prima facie evidence that the proceedings were had in the manner and form recited.  Such deed shall be approved as to form by the attorney general.

(d) When such real estate is sold, the proceeds thereof, after deduction of the expenses of such sale and the cost of the survey and the appraisement of the real estate, shall be paid into the state treasury to the credit of the state general fund.

History: L. 1994, ch. 177, § 1; July 1.



75-3365 Sale of certain real estate in Stafford county; proceeds.

75-3365. Sale of certain real estate in Stafford county; proceeds. (a) The secretary of social and rehabilitation services is hereby authorized to sell and convey on behalf of the state of Kansas in the manner provided by this act the following described real estate: The southwest Quarter of Section 24; Township 22, Range 13 in Stafford County, Kansas. The above described property being that which was willed to the state of Kansas by Otto Hitz following the life estate created for Delmar Lee Hitz.

(b) When the real estate described in subsection (a) is sold, the proceeds thereof, after deduction of the expenses of such sale and the cost of the survey and the appraisal of the real estate, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury with 1/2 being credited to the Parsons state hospital patient benefit fund and 1/2 being credited to the Kansas neurological institute patient benefit fund.

History: L. 1998, ch. 127, § 3; L. 2001, ch. 5, § 383; L. 2001, ch. 165, § 1; July 1.



75-3366 Sale of certain real estate in Saline county; proceeds.

75-3366. Sale of certain real estate in Saline county; proceeds. (a) The secretary of social and rehabilitation services is hereby authorized to sell and convey on behalf of the state of Kansas in the manner provided by this act the following described real estate: A part of Section 3, Township 15, Range 3; however, the city has approved a preliminary plat in which the subject property will be legally described as, "Lots 15, 16, 17, and 18, in Block 12, Schilling Subdivision No. 5, City of Salina, Saline County, Kansas."

(b) When the real estate described in subsection (a) is sold, the proceeds thereof, after deduction of the expenses of such sale and the cost of the survey and the appraisal of the real estate, shall be deposited in the state treasury to the credit of the social welfare fund.

History: L. 1998, ch. 127, § 4; Apr. 30.



75-3367 Sale of real estate pursuant to 75-3365 and 75-3366; requirements.

75-3367. Sale of real estate pursuant to 75-3365 and 75-3366; requirements. (a) Before any property shall be sold under the provisions of this act, the real estate described in K.S.A. 2015 Supp. 75-3365 and 75-3366 shall be appraised by three disinterested appraisers who shall be appointed as provided in K.S.A. 75-3043a, and amendments thereto. Such appraisals shall be in writing and filed with the secretary of social and rehabilitation services, and the cost of the appraisals may be paid from the proceeds of the sales. Upon the filing of such appraisals, the secretary of social and rehabilitation services shall advertise for public auction or sealed bids on the real estate described in K.S.A. 2015 Supp. 75-3365 and 75-3366 for not less than three consecutive weeks by publication in the Kansas register. Subject to the approval of the governor, such sales shall be made to the highest responsible bidder whose bid is submitted within 30 days after the last publication of such notice. The secretary of social and rehabilitation services or the governor may reject any and all bids, and in case all bids are rejected, bids may be called for again as in the first instance. Each bid shall be accompanied by a certified check in the amount of 5% of such bid which sum shall be forfeited in case of default by any bidder whose bid is accepted.

(b) Upon acceptance of any such bid, a deed conveying such real estate shall be executed and duly acknowledged by the secretary before an officer authorized by law to take acknowledgments. Such deed shall contain a recital of all proceedings in compliance with this act, and such recital shall be prima facie evidence that the proceedings were had in the manner and form recited. Such deed shall be approved as to form by the attorney general.

History: L. 1998, ch. 127, § 5; Apr. 30.



75-3368 Conveyance of certain property to Miami County.

75-3368. Conveyance of certain property to Miami County. (a) The secretary of the department of social and rehabilitation services is authorized to convey, without consideration, to the Miami county mental health center the following described state property located in Miami county, Kansas, containing 12.34 acres more or less:

A tract of land in the Northeast Quarter of the Southwest Quarter of Section 1, Township 18 South, Range 22 East of the Sixth Principal Meridian, being more particularly described as follows:

Beginning at the Northwest corner of the Northeast Quarter of the Southwest Quarter of Section 1, Township 18 South, Range 22 East of the Sixth Principal Meridian;

THENCE South 01 degrees 43 minutes 24 seconds East for a distance of 229.70 feet, deed & measured, along the West line of the Northeast Quarter of said Quarter Section to the True Point of Beginning, said point being on the right of way line of Highway 169;

THENCE South 78 degrees 05 minutes 00 seconds East for a distance of 284.50 feet, deed & measured, along said Highway right of way;

THENCE South 57 degrees 38 minutes East for a distance of 509.2 feet, by deed, South 57 degrees 23 minutes 21 seconds East for a distance of 509.24 feet, measured, along said right of way;

THENCE South 23 degrees 16 minutes West, by deed, South 23 degrees 24 minutes 45 seconds West for a distance of 825.79 feet, measured, along said right of way to a point on the South line of the Northeast Quarter of said Southwest Quarter;

THENCE South 89 degrees 30 minutes 17 seconds West for a distance of 346.30 feet, deed & measured, along said South line to the Southwest corner of the Northeast Quarter of said Quarter Section;

THENCE North 01 degrees 43 minutes 24 seconds West for a distance of 1094.48 feet along the West line of the Northeast Quarter of said Quarter Section to the TRUE POINT OF BEGINNING;

Together with and subject to covenants, easements and restrictions of record.

(b) The deed conveying the real estate described under subsection (a) shall be approved by the attorney general and shall be executed by the secretary of the department of social and rehabilitation services.

(c) The conveyance authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a, and amendments thereto.

History: L. 1999, ch. 28, § 1; Apr. 8.



75-3369 Conveyance of certain property to city of Osawatomie.

75-3369. Conveyance of certain property to city of Osawatomie. (a) The secretary of social and rehabilitation services is authorized to convey, without consideration, to the city of Osawatomie, Kansas, the following described state property located in Miami county, Kansas, containing less than one acre:

All that part of the East one-half of the Southwest 1/4 Section of Section 1, Township 18 South, Range 22 East of the 6th P.M., Miami County, Kansas and being more particularly described as follows:  Beginning at the Northwest corner of the East one-half of said Southwest 1/4, thence North 89'20'00" [89°20′00″]East along the North line of said Southwest 1/4, 250.00 feet; thence South 2'10'00" [2°10′00″] East parallel with the West line of said East 1/2 of said Southwest 1/4, 96.40 feet to the North line of Highway No. 279; thence along said North line North 69'46'43" [69°46′43″] West (Measured) North 70'09'00" [70°09′00″] West (Deed) 270.29 feet to the point of beginning. CONTAINS:  12,046.05 sq. ft. = 0.28 acres.

(b) The deed conveying the real estate described under subsection (a) shall be approved by the attorney general and shall be executed by the secretary of the department of social and rehabilitation services.

(c) The conveyance authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a, and amendments thereto.

History: L. 1999, ch. 28, § 2; Apr. 8.



75-3369a Conveyance of property located in Miami county to city of Osawatomie for economic development; reversion, when.

75-3369a. Conveyance of property located in Miami county to city of Osawatomie for economic development; reversion, when. (a) The secretary of social and rehabilitation services shall convey, without consideration, to the city of Osawatomie, Kansas, the following described tracts of real estate located in Miami county, Kansas:

TRACT 1

That portion of the East Half (E 1/2) of the Southwest Quarter (SW 1/4) of Section 1, Township 18 South, Range 22 East of the Sixth Principal Meridian, Miami County, Kansas lying East of US 169 Highway and South of 343rd Street, being more particularly described as follows:

Commencing at the Northeast corner of the East Half (E 1/2) of said Southwest Quarter (SW 1/4); Thence South 02 Degrees 18 Minutes 25 Seconds West (Assumed Bearings based on the Kansas State Plane Coordinate System) along the East line of said East Half (E 1/2) a distance of 1074.10 feet to the intersection with the Northerly right-of-way of K 279 Highway, said intersection being the point of beginning; Thence continuing South 02 Degrees 18 Minutes 25 Seconds West along said East line a distance of 1582.50 feet to the Southeast corner of said East Half (E 1/2); Thence South 89 Degrees 29 Minutes 17 Seconds West along the South line of said East Half (E 1/2) a distance of 1012.35 feet to a point on the Easterly right-of-way of US Highway 169, said point being 315.60 feet East of the Southwest corner of said East Half (E 1/2); Thence North 17 Degrees 40 Minutes 40 Seconds East along said Easterly right-of-way a distance of 576.70 feet to the beginning of a curve to the right having a radius of 4183.22 feet; Thence Northeasterly along said right-of-way along said curve an arc distance of 473.35, chord to said curve being 473.10 feet on a bearing of North 20 Degrees 55 Minutes 40 Seconds West; Thence North 32 Degrees 08 Minutes 40 Seconds East along said right-of-way a distance of 249.54 feet; Thence North 46 Degrees 00 Minutes 27 Seconds East along said right-of-way a distance of 596.07 feet to the Southerly right-of-way of K 279 Highway; Thence South 58 Degrees 23 Minutes 59 Seconds East along said right-of-way a distance of 50.36 feet to the point of beginning.

AND

That portion of the South Half (S 1/2) of the Southeast Quarter (SE 1/4) and that part of the South Half (S 1/2) of the North Half (N 1/2) of the Southeast Quarter (SE 1/4) of Section 1, Township 18 South, Range 22 East of the Sixth Principal Meridian, Miami County, Kansas lying South and West of K 279 Highway, being more particularly described as follows:

Commencing at the Northwest corner of said Southeast Quarter (SE 1/4); Thence South 02 Degrees 18 Minutes 25 Seconds West (Assumed Bearings based on the Kansas State Plane Coordinate System) along the East line of said East Half (E 1/2) a distance of 1074.10 feet to the intersection with the Southerly right-of-way of K 279 Highway, said intersection being the point of beginning; Thence South 58 Degrees 17 Minutes 25 Seconds East along said right-of-way a distance of 180.20 feet to the beginning of a curve to the right having a radius of 1050.91 feet; Thence Southeasterly along said right-of-way along said curve an arc length of 747.14 feet, chord to said curve being 731.50 feet on a bearing of South 32 Degrees 04 Minutes 25 Seconds East; Thence South 11 Degrees 42 Minutes 25 Seconds East along said right-of-way a distance of 204.70 feet to the beginning of a curve to the left having a radius of 913.51; Thence Southeasterly along said right-of-way along said curve an arc distance of 732.25 feet, chord to said curve being 712.80 feet on a bearing of South 34 Degrees 40 Minutes 25 Seconds East; Thence South 20 Degrees 14 Minutes 25 Seconds East along said right-of-way a distance of 36.00 feet; Thence South 02 Degrees 12 Minutes 42 Seconds West a distance of 23.55 feet to a point on the South line being 936.90 feet East of the Southwest corner of said Southeast Quarter (SE 1/4); Thence South 88 Degrees 36 Minutes 43 Seconds West along the South line of said Southeast Quarter (SE 1/4) a distance of 936.90 feet to the Southwest corner of said Southeast Quarter (SE 1/4); Thence North 02 Degrees 18 Minutes 25 Seconds West along the West line of said Southwest Quarter (SW 1/4) a distance of 1582.50 feet to the point of beginning.

AND

That portion of the South Half (S 1/2) of the Southeast Quarter (SE 1/4) and that part of the  South Half (S 1/2) of the North Half (N 1/2) of the Southeast Quarter (SE 1/4) of Section 1, Township 18 South, Range 22 East of the Sixth Principal Meridian, Miami County, Kansas lying North and East of K 279 Highway and East of US Highway 169, being more particularly described as follows:

Commencing at the Southeast corner of the Southeast Quarter (SE 1/4) of said Section 2; Thence South 88 Degrees 36 Minutes 43 Seconds West (Assumed Bearings based on the Kansas State Plane Coordinate System) along the South line of said Southeast Quarter (SE 1/4) a distance of 763.57 feet to the point of beginning; Thence North 01 Degree 24 Minutes 25 Seconds West perpendicular to said South line a distance of 25.00 feet; Thence North 88 Degrees 36 Minutes 43 Seconds East parallel with said South line a distance of 718.25 feet to a point being 45.00 feet West of the East line of said Southeast Quarter (SE 1/4); Thence North 01 Degree 47 Minutes 48 Seconds West parallel with said East line a distance of 84.68 feet; Thence North 88 Degrees 12 Minutes 12 Seconds East perpendicular to the East line of said Southeast Quarter (SE 1/4) a distance of 45.00 feet to a point on said East line being 130.00 feet North of the Southeast corner of said Southeast Quarter (SE 1/4); Thence North 01 Degree 47 Minutes 48 Seconds West along said East line a distance of 1842.98 feet to the Northeast corner of the South Half (S 1/2) of the North Half (N 1/2) of said Southeast Quarter (SE 1/4); Thence South 89 Degrees 01 Minute 29 Seconds West along the North line of the South Half (S 1/2) of the North Half (N 1/2) of said Southeast Quarter (SE 1/4) a distance of 2406.39 feet to the intersection with the Easterly right-of-way of US Highway 69; Thence South 36 Degrees 15 Minutes 01 Second West along said right-of-way a distance of 278.07 feet to the Northerly right-of-way of K 279 Highway; Thence South 47 Degrees 21 Minutes 25 Seconds East along said K 279 right-of-way a  distance of 225.50 feet to the beginning of a curve to the right having a radius of 1215.91 feet; Thence Southeasterly along said right-of-way along said curve an arc distance of 610.49 feet, chord to said curve being 604.10 feet on a bearing of South 38 Degrees 03 Minutes 25 Seconds East; Thence South 24 Degrees 34 Minutes 25 Seconds East along said right-of-way a distance of 320.80 feet; Thence South 00 Degrees 46 Minutes 35 Seconds West along said right-of-way a distance of 199.90 feet to the beginning of a curve to the left having a radius of 748.51 feet; Thence Southeasterly along said right-of-way along said curve an arc distance of 989.75 feet, chord to said curve being 919.20 feet on a bearing of South 53 Degrees 31 Minutes 25 Seconds East; Thence South 79 Degrees 43 Minutes 25 Seconds East along said right-of-way a distance of 222.30 feet; Thence South 01 Degree 24 Minutes 25 Seconds East a distance of 25.00 feet to a point on the South line being 1650.60 feet East of the Southwest corner of said Southeast Quarter (SE 1/4); Thence North 88 Degrees 36 Minutes 43 Seconds East along said South line a distance of 241.60 feet to the point of beginning.

TRACT 2

That part of the West Half of the Northwest Quarter of Section 1, Township 18 South, Range 22 East of the Sixth Principal Meridian, Miami County, Kansas described as follows:

Beginning at the Northwest Corner of said Northwest Quarter; thence along the north line of said Northwest Quarter on an assumed bearing of N88°30'16"E, 1323.45 feet to the northeast corner of said West Half; thence along the east line of said West Half S01°58'38"E, 2319.05 feet to a point being a perpendicular distance of 275.00 feet north of the south line of said Northwest Quarter; thence parallel with said south line S89°09'21"W, 801.13 feet; thence N21°23'10"W, 109.33 feet to a point being a perpendicular distance of 485.00 feet east of the west line of said Northwest Quarter; thence parallel with said west line N02°00'20"W, 892.81 feet to a point being a perpendicular distance of 1270.00 feet north of the south line of said Northwest Quarter; thence parallel with said south line S89°09'21"W, 485.10 feet to west line of said Northwest Quarter; thence along said west line N02°00'20"W, 1308.83 feet to the point of beginning.

TRACT 3

The Southwest Quarter (1/4) of the Southwest Quarter, also the East half (1/2) of the Northwest Quarter (1/4) of the Southwest Quarter (1/4) of Section Thirty-six (36), in Township Seventeen (17) South, Range Twenty-two (22) East, Miami County, Kansas.

TRACT 4

The South one half (1/2) of the Southeast Quarter (1/4) of Section Thirty-five (35), Township Seventeen (17) South, Range Twenty-two (22) East, Miami County, Kansas.

(b) The deed conveying the real estate described under subsection (a) shall be approved by the attorney general and shall be executed by the secretary of the department of social and rehabilitation services. The deed for the conveyance shall provide that on July 1, 2026, that in the event that any portion of the above-described real estate has not been used for economic development, then all right, title and interest in such portion of such real estate shall revert to the state of Kansas. The deed for the conveyance may be by warranty deed or by quitclaim deed as determined to be in the best interests of the state by the attorney general in consultation with the secretary of social and rehabilitation services.

(c) The conveyance authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a or K.S.A. 2015 Supp. 75-6609 or 75-6610, and amendments thereto.

History: L. 2006, ch. 150, § 3; L. 2007, ch. 108, § 4; Apr. 19.



75-3370 Transfer of former Winfield state hospital and training center property; interagency agreement, secretary of corrections and Kansas commission on veterans affairs office.

75-3370. Transfer of former Winfield state hospital and training center property; interagency agreement, secretary of corrections and Kansas commission on veterans affairs office. (a) The secretary for aging and disability services is hereby authorized to enter into an interagency agreement with the secretary of corrections and the director of the Kansas commission on veterans affairs office transferring the charge, care, management and control of the Winfield state hospital and training center property to the department of corrections and the Kansas commission on veterans affairs office in accordance with the current uses of the Winfield state hospital and training center property and as agreed upon by the secretary of corrections and the director of the Kansas commission on veterans affairs office.

(b) At such time as specific title descriptions to the portion of the Winfield state hospital and training center property that is transferred to the charge, care, management and control of the department of corrections and the portion of the Winfield state hospital and training center property that is transferred to the charge, care, management and control of the director of the Kansas commission on veterans affairs office have been determined and are available, the secretary for aging and disability services shall convey, without compensation, title to such portions of the Winfield state hospital and training center property to the department of corrections and the Kansas commission on veterans affairs office, respectively. The conveyance prescribed by this section shall not be subject to the provisions of K.S.A. 75-3043a, and amendments thereto.

(c) "Winfield state hospital and training center property" means the state-owned real estate, including any improvements thereon, which is located in the city of Winfield and Cowley county and which is described as follows:

(1) The Southwest Quarter of Section 14, Township 32 South, Range 4 East of the 6th P.M., Cowley County, Kansas;

(2) The Southeast Quarter of Section 15, Township 32 South, Range 4 East of the 6th P.M., Cowley County, Kansas, less Road Right of Way; and

(3) Part of the Northwest Quarter of Section 15, Township 32 South, Range 4 East of the 6th P.M., that lies East of the Centerline of Timber Creek, and described as follows: Commencing at the Northeast corner of said Quarter Section; Thence West along the North line of said Quarter Section to the center of the Channel of Timber Creek; Thence Southerly down the center of the channel of said creek (following the meanderings thereof) to the South line of said Quarter Section; Thence East along the South line of said Quarter Section to the Southeast Corner of said Quarter Section; Thence North along the East line of said Quarter Section to the Point of Beginning.

History: L. 1999, ch. 142, § 1; L. 2014, ch. 83, § 34; July 1.



75-3371 Conveyance of certain rainbow mental health facility real estate in Wyandotte county to university of Kansas medical center; procedure and conditions.

75-3371. Conveyance of certain rainbow mental health facility real estate in Wyandotte county to university of Kansas medical center; procedure and conditions. As used in this section:

(a) "West parking lot" means: A tract of land in the Southeast Quarter of Section 27 and the Southwest Quarter of Fractional Section 26, Township 11 South, Range 25 East of the Sixth Principal Meridian in Kansas City, Wyandotte County, Kansas, being more particularly described as follows:

Commencing at the Southeast corner of said Section 27, said point also being the Southwest corner of said Fractional Section 26: THENCE South 89° 52′ 04″ West 18.68 feet, along the South line of said Fractional Section 27; THENCE North 37° 10′ 40″ West 340.27 feet; THENCE North 26° 02′ 37″ West 95.94 feet; THENCE North 11° 50′ 19″ West 69.03 feet; THENCE North 00° 21′ 04″ East 111.93 feet; THENCE South 89° 53′ 40″ East 88.17 feet; THENCE North 85° 44′ 47″ East 74.42 feet; THENCE North 60° 52′ 01″ East 61.08 feet; THENCE North 09° 18′ 23″ East 34.82 feet to a point on the Southeasterly right-of-way line of 36th Avenue, as now established, and a point on a curve concave to the South having a radius of 340.00 feet; THENCE Northeasterly 29.08 feet, along said Southeasterly right-of-way line and said curve; THENCE North 43° 00′ 28″ East 3.39 feet, along said Southeasterly right-of-way line; THENCE South 01° 44′ 25″ East 61.07 feet, departing from said right-of-way line; THENCE South 07° 53′ 36″ East 63.88 feet; THENCE South 05° 45′ 03″ East 126.04 feet; THENCE South 02° 32′ 11″ East 159.70 feet; THENCE South 15° 51′ 35″ East 16.56 feet; THENCE South 55° 15′ 49″ East 24.11 feet; THENCE South 87° 54′ 32″ East 64.98 feet; THENCE South 83° 38′ 39″ East 120.30 feet; THENCE South 06° 53′ 33″ West 167.11 feet to a point on the South line of the Southeast Quarter of said Fractional Section 26; THENCE South 89° 52′ 04″ West 189.24 feet, along said South line to the Southwest corner of said Fractional Section 26 and the point of beginning, containing 3.2 acres more or less. SUBJECT TO SURVEY and all easements and restrictions of record.

(b) "East parking lot" means: A tract of land in the Southwest Quarter of Fractional Section 26, Township 11 South, Range 25 East of the Sixth Principal Meridian in Kansas City, Wyandotte County, Kansas, being more particularly described as follows:

Commencing at the Southwest corner of said Fractional Section 26, said point also being the Southeast corner of Section 27, Township 11 South, Range 23 East: THENCE North 89° 52′ 04″ East 498.04 feet, along the South line of said Fractional Section 26, to the TRUE POINT OF BEGINNING; THENCE North 00° 07′ 56″ West 114.76 feet; THENCE North 89° 52′ 04″ East 23.21 feet; THENCE North 00° 33′ 33″ East 111.14 feet; THENCE North 01° 19′ 24″ East 331.54 feet; THENCE North 05° 10′ 25″ West 53.01 feet; THENCE North 08° 52′ 42″ West 115.11 feet; THENCE North 05° 22′ 21″ West 38.90 feet; THENCE North 02° 40′ 12″ East 55.93 feet; THENCE North 08° 49′ 10″ East 49.39 feet; THENCE North 26° 40′ 27″ West 29.20 feet; THENCE North 18° 04′ 39″ East 130.98 feet; THENCE North 20° 52′ 07″ East 40.16 feet; THENCE North 39° 36′ 45″ East 32.58 feet; THENCE North 61° 53′ 31″ East 32.13 feet; THENCE North 79° 11′ 37″ East 51.31 feet to a point on the West right-of-way line of Eaton Street, as now established, said right-of-way line being a curve concave to the West having a radius of 1457.50 feet; THENCE Southerly 288.15 feet, along said West right-of-way line and said curve; THENCE South 00° 04′ 51″ West 840.21 feet, along said West right-of-way line, to a point on the South line of said Fractional Section 26; THENCE South 89° 52′ 04″ West 126.91 feet, along said South line, to the TRUE POINT OF BEGINNING, containing 2.8 acres, more or less. SUBJECT TO SURVEY and all easements and restrictions of record.

(c) The secretary of social and rehabilitation services is authorized to convey, without consideration, to the university of Kansas medical center the property described in subsections (a) and (b).

(d) The university of Kansas medical center shall maintain in good condition all existing curbs and gutters to direct surface water away from the property line of the east parking lot.

(e) The university of Kansas medical center shall pay for and make repairs to the east parking lot if the rock bluff located on the east parking lot collapses, shifts or becomes unstable as a result of any capital improvement project for any construction, reconstruction, maintenance or repair project undertaken on the east parking lot by the university of Kansas medical center.

(f) The university of Kansas medical center shall grant rainbow mental health facility, or persons designated by such facility, reasonable access to the east parking lot to make repairs to the rock bluff located west of the east parking lot resulting from natural causes.

(g) The deeds conveying the real estate described under subsections (a) and (b) shall be approved by the attorney general and shall be executed by the secretary of social and rehabilitation services.

(h) The conveyance authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a, and amendments thereto.

History: L. 1999, ch. 142, § 3; May 20.



75-3372a Conveyance of certain real estate in Ellsworth county to the evangelical lutheran good samaritan society.

75-3372a. Conveyance of certain real estate in Ellsworth county to the evangelical lutheran good samaritan society. (a) The secretary of social and rehabilitation services shall convey by quitclaim deed, without consideration, all of the rights, title and interest in the following described real estate, and any improvements thereon, located in Ellsworth county, Kansas, to the evangelical lutheran good samaritan society:

A tract of land in the Southwest Quarter of Section 29, Township 15 South, Range 8 West of the 6th P.M. in Ellsworth County, Kansas, described as follows: COMMENCING at the Southeast Corner of said Quarter Section, thence on an assumed bearing of South 89 degrees 29 minutes 36 seconds West, 943.70 feet along the south line of said Quarter Section to the POINT OF BEGINNING; FIRST COURSE, thence South 89 degrees 29 minutes 36 seconds West, 300.34 feet along the south line of said Quarter Section; SECOND COURSE, thence North 02 degrees 04 minutes 45 seconds West, 1182.69 feet; THIRD COURSE, thence North 89 degrees 29 minutes 36 seconds East, 1286.17 feet to the east line of said Quarter Section; FOURTH COURSE, thence South 00 degrees 02 minutes 18 seconds East, 723.78 feet along the east line of said Quarter Section; FIFTH COURSE, thence South 89 degrees 59 minutes 12 seconds West, 120.33 feet to the existing westerly K-14/K-156 right of way; SIXTH COURSE, thence South 44 degrees 21 minutes 14 seconds West, 418.34 feet along said westerly right of way; SEVENTH COURSE, thence South 78 degrees 21 minutes 59 seconds West, 499.13 feet along said westerly right of way; EIGHTH COURSE, thence South 48 degrees 36 minutes 13 seconds West, 55.95 feet along said westerly right way to the existing northerly township road right of way; NINTH COURSE, thence South 00 degrees 30 minutes 24 seconds East, 30.00 feet to the south line of said Quarter Section and the point of beginning.

The above described tract contains 29.641 acres, which includes 1.592 acres of existing right of way, resulting in a tract of 28.049 acres, more or less.

(b) The deed conveying the real estate described in subsection (a) shall be approved by the attorney general and executed by the secretary of social and rehabilitation services.

(c) The deed to the real estate described in subsection (a) shall provide for the retention by the state of Kansas of all mineral rights in and under such property, except that any exercise of these rights shall be without degradation, use or damage to the surface or any improvements thereto in any manner.

(d) The conveyance of real property authorized by this section shall not be subject to the provisions of K.S.A. 2015 Supp. 75-6609 or 75-6611, and amendments thereto.

(e) In the event that the secretary of social and rehabilitation services determines that the legal description of the parcel described by this section is incorrect, the secretary of social and rehabilitation services may convey the property utilizing the correct legal description but the deed conveying the property shall be subject to the approval of the attorney general.

History: L. 2012, ch. 166, § 1; July 1.






Article 35 PUBLIC RECORDS

75-3501 Records defined.

75-3501. Records defined. For the purposes of this act: "Records" mean all documents, correspondence, original papers, maps, drawings, charts, indexes, plans, memoranda, sound recordings, microfilm, motion-picture or other photographic records, or other materials bearing upon the activities and functions of the department or agency or its officers or employees.

History: L. 1945, ch. 306, § 1; L. 1957, ch. 452, § 1; April 10.



75-3502 State records board; members, chairman, secretary.

75-3502. State records board; members, chairman, secretary. For the purpose of the permanent preservation of important state records and to provide an orderly method for the disposition of other state records, there is hereby created the state records board, consisting of the attorney general, state librarian, secretary of administration, secretary of the state historical society, or their designated representatives, the state archivist, and such ex officio members as are hereinafter provided. The attorney general shall be the chairman and the state archivist shall be the secretary of the board.

History: L. 1945, ch. 306, § 2; L. 1957, ch. 452, § 2; L. 1974, ch. 364, § 26; Jan. 13, 1975.



75-3502a Same; attached to department of administration.

75-3502a. Same; attached to department of administration. The state records board created by K.S.A. 75-3502 is hereby attached to the department of administration, and from and after the effective date of this act shall be within the department of administration as a part thereof.

History: L. 1972, ch. 332, § 27; July 1.



75-3503 Same; ex officio members.

75-3503. Same; ex officio members. The elective state officer, director, chairman, or other officer, the records of whose department or agency are being considered, or his or her designated representative, and the head of the specific division to which the records under consideration appertain shall be ex officio members of the board.

History: L. 1945, ch. 306, § 3; L. 1957, ch. 452, § 3; April 10.



75-3504 State records board; authority to order disposition of records; establishment of disposal schedules; rules and regulations.

75-3504. State records board; authority to order disposition of records; establishment of disposal schedules; rules and regulations. The board shall pass upon the requests of the state departments or other agencies for the destruction or other disposition of records, and shall have power to order the destruction, reproduction, temporary or permanent retention, and disposition of the public records of any department or agency of the state, to establish records disposal schedules for the orderly retirement of records, and to adopt such other rules and regulations as they may deem necessary to accomplish the purposes of this act. The disposal schedules shall be filed by the board with the secretary of state. Records so scheduled may be transferred to the state records center at regular intervals, in accordance with procedures to be established by the center, without further action by the board. In all its acts the board shall be specifically required to safeguard the legal, financial and historical interests of the state in such records.

History: L. 1945, ch. 306, § 4; L. 1957, ch. 452, § 4; L. 1965, ch. 506, §39; L. 1988, ch. 366, § 26; June 1.



75-3505 Public officer defined.

75-3505. Public officer defined. As used in this act, the term "public officer" means any officer, board, commission or agency of the state.

History: L. 1945, ch. 331, § 1; June 28.



75-3506 Reproduction of records on film or disc.

75-3506. Reproduction of records on film or disc. Any public officer of the state may cause any or all records, papers or documents kept by the public officer to be photographed, microphotographed, reproduced on film or optical disc. Such photographic film or optical disc shall comply with standards recommended by the state archivist and approved by the state records board pursuant to K.S.A. 45-412, and amendments thereto, and the device used to reproduce such records on such film or optical disc shall be one which accurately reproduces the original thereof in all details.

History: L. 1945, ch. 331, § 2; L. 1972, ch. 41, §4; L. 1989, ch. 269, § 2; L. 1989, ch. 270, § 1; July 1.



75-3507 Reproduction of records on film or disc; evidence in courts or administrative agencies.

75-3507. Reproduction of records on film or disc; evidence in courts or administrative agencies. Such photographs, microphotographs, photographic film or reprinted images from an optical disc shall be deemed to be an original record for all purposes, including introduction in evidence in all courts or administrative agencies. A transcript, exemplification or certified copy thereof shall, for all purposes recited herein, be deemed to be a transcript, exemplification, or certified copy of the original.

History: L. 1945, ch. 331, § 3; L. 1989, ch. 269, § 3; July 1.



75-3509 State records center; purpose; powers and duties of secretary of state historical society.

75-3509. State records center; purpose; powers and duties of secretary of state historical society. There is hereby established, under the supervision and control of the state historical society, a state records center which shall serve as a depository for inactive records of state agencies and departments. The secretary of the state historical society shall have authority to obtain a suitable building or buildings to be used as a records center, to employ personnel for the records center staff, and to supervise all operations of the center. No expenditures shall be made under this act or expense incurred except in pursuance of specific appropriations therefor.

History: L. 1957, ch. 459, § 1; L. 1959, ch. 341, § 1; L. 1989, ch. 271, § 1; July 1.



75-3510 Same; receiving and disposition of records; "ultimate disposition" defined.

75-3510. Same; receiving and disposition of records; "ultimate disposition" defined. In accordance with records retention and disposal schedules established by the state records board in cooperation with the agencies and departments concerned, the records center shall receive, store, and ultimately dispose of, inactive and noncurrent records of state agencies and departments. Ultimate disposition shall be defined as meaning destruction, reproduction followed by destruction, or, if a record shall be determined to have permanent value, transfer to the state archives or to another agency if deemed more appropriate. In cases where the agencies and departments are equipped to provide storage space, or where the transfer of records to the center is not practical for other reasons, such inactive records may be stored elsewhere and disposed of as the records board may direct.

History: L. 1957, ch. 459, § 2; April 8.



75-3511 Same; availability of records in records center.

75-3511. Same; availability of records in records center. Records stored in the records center shall be available promptly when called for by the originating agencies or departments, but they shall not be used by others except with the approval of the originating department.

History: L. 1957, ch. 459, § 3; April 8.



75-3515 Real estate transactions of state agencies; definitions.

75-3515. Real estate transactions of state agencies; definitions. As used in this act, unless the context otherwise requires:

(a) "Real estate transaction" means to acquire real estate, or any right, title or interest therein, by purchase, grant, gift, devise, lease or otherwise or to sell, convey, lease, exchange, transfer or otherwise dispose of real estate, or any right, title or interest therein, but does not include the lease or rental of real estate, or any right, title or interest therein, for a term of five (5) years or less.

(b) "State agency" means any state office, officer, department, board, commission, institution, bureau or any other state authority, which is authorized by law to engage in any real estate transaction for and in the name of the state of Kansas.

History: L. 1979, ch. 278, § 1; July 1.



75-3516 Real estate transactions; custody of records; inventory records of real property.

75-3516. Real estate transactions; custody of records; inventory records of real property. (a) Each state agency shall have the legal custody of all deeds to real estate held or acquired by such state agency for and in the name of the state of Kansas, together with the abstracts of title thereto and the title insurance policies therefor, and of all other original instruments relating to real estate transactions of such state agency. Each state agency shall keep, preserve and file all such deeds, abstracts of title, title insurance policies and other instruments, and all such instruments in the custody of the secretary of state on the effective date of this act shall be and are hereby transferred to the custody of the respective state agencies.

(b) Each state agency shall record or cause to be recorded all deeds to real estate acquired by the state agency with the register of deeds of the county where the real estate is located and any other instruments relating to the agency's real estate transactions provided by law to be recorded.

(c) The director of accounts and reports shall maintain inventory records of the real property owned by the state, which records shall reflect all real property held and every real estate transaction engaged in by each state agency except the secretary of transportation. Such inventory records shall include, but not be limited to, the acreage, the location by city and county, a brief legal description and the use and purpose of each lot, tract or parcel of land held by a state agency.

(d) (1) The secretary of transportation shall deliver to the secretary of the senate and the chief clerk of the house of representatives on or before January 30, 2002, and January 30th of each year thereafter, a written report concerning the department of transportation's system of inventory of records pertaining to all real property owned by the department of transportation and all real estate transactions engaged in by the department of transportation. Each report shall describe the current status of the inventory system and the steps taken during the past year to improve such inventory system and comply with the requirements of this section. The secretary of transportation shall notify each member of the legislature of the availability of copies of the report.

(2) On or before January 30, 2002, and January 30th of each year thereafter, the secretary of transportation shall make a presentation to the joint committee on state building construction on the report described in paragraph (1).

History: L. 1979, ch. 278, § 2; L. 2001, ch. 153, § 3; July 1.



75-3517 Records and documents to be produced on acid-free paper.

75-3517. Records and documents to be produced on acid-free paper. All records and printed documents created by state agencies shall be produced on acid-free paper having a minimum pH of 7.0, unless use of such paper is infeasible because of excessive costs or inadequate availability of the paper.

History: L. 1992, ch. 179, § 1; July 1.



75-3518 Designation of records and documents to be produced on permanent paper; duties of state records board.

75-3518. Designation of records and documents to be produced on permanent paper; duties of state records board. The state records board shall designate certain types of records and printed documents produced by state agencies which must be created on paper conforming to the American national standards for permanent paper for printed library materials (ANSI Z39.48-1984).  When notified prior to September 1 by the state records board that a designated record series or printed document title shall be produced on permanent paper, the agency responsible for creating the record or document shall comply during the following fiscal year.  The customary symbol indicating use of permanent paper shall be included in such printed documents.

History: L. 1992, ch. 179, § 2; July 1.



75-3519 Agency statement deemed original record for image recognition and information storage system.

75-3519. Agency statement deemed original record for image recognition and information storage system. For an image recognition and information storage system which is used by an agency to record and store information from records, papers or documents and which complies with standards recommended by the state archivist and approved by the state records board pursuant to K.S.A. 45-412, and amendments thereto, and K.S.A. 2015 Supp. 45-414, and amendments thereto, the agency's statement of the information shall be deemed to be an original record of the information for all purposes, including introduction into evidence in all courts or administrative agencies.

History: L. 1996, ch. 157, § 3; L. 2010, ch. 5, § 3; Mar. 11.



75-3520 Social security numbers; disclosure in public documents with personal information, prohibited; use for commercial purposes, restricted; civil penalty.

75-3520. Social security numbers; disclosure in public documents with personal information, prohibited; use for commercial purposes, restricted; civil penalty. (a) (1) Unless required by federal law, no document available for public inspection or copying shall contain an individual's social security number if such document contains such individual's personal information. "Personal information" shall include, but not be limited to, name, address, phone number or e-mail address.

(2) The provisions of paragraph (1) of this subsection shall not apply to documents recorded in the official records of any recorder of deeds of the county or to any documents filed in the official records of the court and shall be included, but not limited to, such documents of any records that when filed constitutes:

(1) A consensual or nonconsensual lien;

(2) an eviction record;

(3) a judgment;

(4) a conviction or arrest;

(5) a bankruptcy;

(6) a secretary of state filing; or

(7) a professional license.

(b) (1) No person, including an individual, firm, corporation, association, partnership, joint venture or other business entity, or any employee or agent therefor, shall solicit, require or use for commercial purposes an individual's social security number unless such number is necessary for such person's normal course of business and there is a specific use for such number for which no other identifying number may be used.

(2) Paragraph (1) of this subsection does not apply to documents or records that are recorded or required to be open to the public pursuant to state or federal law, or by court rule or order, and this paragraph does not limit access to these documents or records.

(3) Paragraph (1) of this subsection does not apply to the collection, use or release of social security numbers for the following purposes:

(A) Mailing of documents that include social security numbers sent as part of an application or enrollment process or to establish, amend or terminate an account, contract or policy or to confirm the accuracy of the social security number;

(B) internal verification or administrative purposes;

(C) investigate or prevent fraud, conduct background checks, conduct social or scientific research, collect a debt, obtain a credit report from or furnish data to a consumer reporting agency pursuant to the fair credit reporting act, 15 U.S.C. § 1681 et seq., undertake a permissible purpose enumerated under the Gramm-Leach Bliley Act, 15 U.S.C. § 6802 (e), or locate an individual who is missing, a lost relative, or due a benefit, such as pension, insurance or unclaimed property benefit; or

(D) otherwise required by state or federal law or regulation.

(c) An individual who is aggrieved by a violation of this section may recover a civil penalty of not more than $1,000 for each violation.

History: L. 2006, ch. 149, § 2; July 1.






Article 36 STATE OFFICE BUILDINGS AND GROUNDS

75-3619 State zoning area in Topeka.

75-3619. State zoning area in Topeka. As used in this act, the term "state zoning area" shall include and be the following described area in the city of Topeka, Kansas: Beginning at the centerline of west Seventh street and its intersection with the centerline of the north-south alley extended between Kansas avenue and Jackson street; thence westward along the centerline of west Seventh street to the center line of Polk street; thence southward along the centerline of Polk street to the centerline of west Fourteenth street; thence eastward along the centerline of west Fourteenth street to the centerline of Jackson street; thence southward along the centerline of Jackson street to its intersection with the centerline of west Fourteenth street and the centerline of the north-south alley extended between Kansas avenue and Jackson street; thence northward along the centerline of the north-south alleys extended between Kansas avenue and Jackson street to the place of beginning.

History: L. 1955, ch. 377, § 1; L. 1967, ch. 457, § 1; L. 1971, ch. 277, § 1; L. 1973, ch. 351, § 1; July 1.



75-3620 Same; changes in zoning; variance; consideration by capitol area plaza authority.

75-3620. Same; changes in zoning; variance; consideration by capitol area plaza authority. (a) The capitol area plaza authority shall make a study of the physical development of zoning in the state zoning area. The following shall be submitted to the authority for its consideration and approval or rejection: All changes in zoning, in height or setback restrictions and the granting of variances or exceptions within the state zoning area acted upon (1) by the board of zoning appeals subject to the provisions of subsection (b), or (2) by the governing body of the city of Topeka. Before any change of zoning or change in height or setback restrictions on, or the granting of any variance or exception or any tract or piece of land within the state zoning area shall become effective, notice of such proposed change shall be submitted to the secretary of the authority personally or by registered mail by the city clerk, and the authority shall approve or disapprove such change not later than sixty (60) days after receipt of such notice. If the authority does not approve or disapprove the proposed change within the sixty-day period, the proposed change shall be deemed and considered approved. If the authority disapproves of any proposed change, the same shall not become effective. In the event the authority approves any proposed change the change shall become effective upon publication of the ordinance of the governing body of the city of Topeka approving such change.

(b) When the board of zoning appeals grants a zoning variance within the state zoning area with regard to a proposed building project which will also require approval of other zoning matters by the governing body of the city of Topeka before construction of the proposed building project may be commenced, the capitol area plaza authority shall not act upon such zoning variance until the governing body of the city of Topeka has approved the other zoning matters that are required prior to commencing construction of the proposed building project.  The purpose of this subsection is to avoid having the capitol area plaza authority consider zoning matters that may be subject to subsequent disapproval by local officials.

History: L. 1955, ch. 377, § 2; L. 1963, ch. 430, § 1; L. 1965, ch. 469, § 8; L. 1967, ch. 458, § 1; L. 1972, ch. 333, § 7; L. 1973, ch. 351, § 2; L. 1980, ch. 273, § 1; July 1.



75-3648 Acquisition of Santa Fe office building authorized; attorney general approval; power of eminent domain; lease purchase agreement authorized.

75-3648. Acquisition of Santa Fe office building authorized; attorney general approval; power of eminent domain; lease purchase agreement authorized. (a) The secretary of administration is hereby authorized to acquire by negotiation the fee simple title to the following described tracts of land and improvements thereon, and personal property located therein, in the city of Topeka in the 900 block of Jackson street, commonly known as the Santa Fe office building, all more particularly described as follows: Lots 290, 292, 294, 296, 298, 300, 302, 304, 306, 308, 310 and 312 along with the north half of the vacated alley lying south of and adjacent to said lot 312, all on the east side of Jackson street, all in the city of Topeka, Shawnee county, Kansas. Prior to payment for the purchase of any property so acquired, the attorney general shall approve the abstract of title or title insurance policies as showing merchantable fee simple title and shall approve the warranty deeds to such property.  If, in the judgment of the secretary of administration a satisfactory agreement for the purchase of the lots and tracts hereinbefore authorized for acquisition cannot be negotiated, the secretary may proceed to acquire the fee simple title to such lots and tracts of land by exercising the power of eminent domain. Upon request of the secretary of administration, the attorney general shall prosecute condemnation proceedings in the name of the state to acquire such property.

(b) The provisions of subsection (a) shall include authorization to acquire either the real or personal property, or both, pursuant to a lease purchase agreement.  Any such lease purchase agreement shall be subject to approval of the state finance council acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c.

History: L. 1982, ch. 343, § 1; May 20.



75-3649 Same; pooled money investment board to loan funds therefor; interest rate; payment of principal and interest; 900 Jackson street acquisition fund created.

75-3649. Same; pooled money investment board to loan funds therefor; interest rate; payment of principal and interest; 900 Jackson street acquisition fund created. (a) To provide for the payment of the costs of acquisition of the property described in K.S.A. 75-3648 and expenses related to such acquisition, the pooled money investment board is authorized and directed to loan to the department of administration sufficient funds therefor, except that no such loan shall be made unless the terms thereof have been approved by the state finance council acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c. The pooled money investment board is authorized and directed to use any moneys in the active accounts, inactive accounts or time deposits, open accounts, of the state of Kansas to provide the funds for such loan. Such loan shall bear interest at a rate equal to the interest rate being paid on state inactive account moneys at the time of the making of such loan. The loan principal and interest thereon shall be payable solely from revenues derived from charges imposed for the use of the property, or as otherwise provided by law. Such loan shall not be deemed to be an indebtedness or debt of the state of Kansas within the meaning of section 6 of article 11 of the constitution of the state of Kansas.

(b) There is hereby created in the state treasury the 900 Jackson street acquisition fund. Upon certification to the pooled money investment board by the secretary of administration of the amount of the loan approved pursuant to subsection (a), the pooled money investment board shall transfer the amount so certified from the state bank accounts described in subsection (a) to the 900 Jackson street acquisition fund.

History: L. 1982, ch. 343, § 2; May 20.



75-3650 Same; disposition of revenues from lease of property.

75-3650. Same; disposition of revenues from lease of property. Revenues derived from the lease of the property described in K.S.A. 75-3648 shall be deposited in the state buildings operating fund. Except as otherwise authorized by law, expenditures from such fund shall be used to pay interest and principal on the loan authorized by K.S.A. 75-3649 or the principal and interest on bonds issued pursuant to K.S.A. 75-3653 and to pay the costs of operating and maintaining the property described in K.S.A. 75-3648.

History: L. 1982, ch. 343, § 3; L. 1983, ch. 287, § 21; July 1.



75-3651 Powers of secretary of administration; office space for state agencies; modify, equip, lease and assign certain space; annual report to joint committee on state building construction.

75-3651. Powers of secretary of administration; office space for state agencies; modify, equip, lease and assign certain space; annual report to joint committee on state building construction. (a) Within the limits of appropriations and other funds available therefor, the secretary of administration shall have the power to:

(1) Modify and equip the property described in K.S.A. 75-3648, and amendments thereto;

(2) make contracts of every nature necessary or convenient for the orderly accomplishment of the acquisition, development and management of the property;

(3) to permit the use of the property by any state agency or others, enter into agreements therefor and to fix and alter charges for use of the property in such amounts as the secretary may determine as beneficial or necessary;

(4) assume leases entered into by executive branch state agencies, or enter into leases on behalf of executive branch state agencies;

(5) sublet any premises leased by executive branch state agencies to any executive branch state agency or others and to establish accounting procedures and accounts deemed necessary for the efficient exercise of such power;

(6) direct any executive branch state agency or agencies presently housed in publicly or privately owned office space, other than buildings or property specifically exempted under K.S.A. 75-3765, and amendments thereto, from the provisions of K.S.A. 75-3765, and amendments thereto, to occupy space in the building acquired under this act, or other space made available by the secretary of administration, and to assess a charge therefor subject to funding being available in appropriations or other funds;

(7) accept grants or gifts from any person, firm, association or corporation, the federal government or any of its agencies and to enter into contracts or other transactions with any federal agency in connection therewith; and

(8) do all things and acts necessary or convenient to carry out the powers granted to the secretary of administration by this act or any other acts, except that the secretary of administration shall have no power at any time, or in any manner, to pledge the taxing power or credit of the state except as authorized by K.S.A. 75-3649 or 75-3653, and amendments thereto.

(b) The secretary of administration shall present a report on or before December 31, 1994, and on or before each December 31 thereafter, to the joint committee on state building construction concerning any actions taken by the secretary pursuant to authority granted to the secretary under this section. The report shall describe the action taken and the statutory authority authorizing such action.

History: L. 1982, ch. 343, § 4; L. 1994, ch. 274, § 16; July 1.



75-3652 Same; sale of certain property authorized; property contingency fund created; appraisal; attorney general approval.

75-3652. Same; sale of certain property authorized; property contingency fund created; appraisal; attorney general approval. (a) Subject to the provisions of subsection (c), the secretary of administration is hereby authorized to sell all or any portions of lots 145 to 169, inclusive, 173, 175, 177 and 179, all in the original town of Topeka, Shawnee county, Kansas.

(b) There is hereby created in the state treasury the property contingency fund.  The proceeds from any sale authorized by subsection (a) shall be deposited in the state treasury and credited to the property contingency fund. Moneys credited to such fund shall first be used to retire any indebtedness on property described in subsection (a) and the remainder may be expended for supplemental rents, moving costs, equipment, space modification and remodeling costs, and other costs associated with moving state agencies from publicly owned or privately leased space to other quarters.

(c) The provisions of K.S.A. 75-3739 shall not be applicable to the sale of property described in subsection (a), but no sale of such property shall be made unless such property has been appraised by at least three disinterested appraisers. Such appraisements shall be in writing and filed with the secretary of administration.  No agreement for the sale of such property shall be made unless the terms thereof have been approved by the state finance council acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c. Upon approval of the agreement by the state finance council, a deed conveying such real estate, in a form approved by the attorney general, shall be executed by the secretary of administration, and duly acknowledged by the secretary of administration before any officer authorized by law to take acknowledgments. Such deed shall contain a recital of all proceedings in compliance with this act, and such recital shall be prima facie evidence that the proceedings were carried out in the manner and form recited.

History: L. 1982, ch. 343, § 5; May 20.



75-3653 Same; issuance of revenue bonds; 900 Jackson street bond proceeds fund; 900 Jackson street bond and interest sinking fund; amounts for equipment and facilities, repair and replacement.

75-3653. Same; issuance of revenue bonds; 900 Jackson street bond proceeds fund; 900 Jackson street bond and interest sinking fund; amounts for equipment and facilities, repair and replacement. (a) As an alternative to financing under K.S.A. 75-3649 and subject to the approval of the state finance council acting on the matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c, the secretary of administration may issue revenue bonds for acquisition of the property described in K.S.A. 75-3648.

(b) There is hereby created in the state treasury the 900 Jackson street bond proceeds fund.  The state treasurer shall deposit the proceeds received from the sale of revenue bonds authorized by this section in the 900 Jackson street bond proceeds fund.  Subject to the approval of the attorney general required by K.S.A. 75-3648, the director of accounts and reports shall issue warrants to the seller or sellers of such property for the purchase price thereof, such warrants to be paid from moneys in the 900 Jackson street bond proceeds fund. On order of the secretary of administration, the director of accounts and reports shall transfer any moneys in the 900 Jackson street bond proceeds fund which are not and will not be required for acquisition of the property described in K.S.A. 75-3648 to the 900 Jackson street operating fund.

(c) Subject to the limitations of this act, the provisions of K.S.A. 75-3611, 75-3613, 75-3615 and 75-3616, and amendments to any of these sections, shall be applicable to revenue bonds authorized by this section and the secretary of administration may exercise the powers and authority authorized by such sections in the acquisition, development and management of the property described in K.S.A. 75-3648.  Notwithstanding any provision of this subsection (c), the amount of bonds issued pursuant to this section shall be subject to the approval of the state finance council as provided in subsection (a) but shall not otherwise be limited as to amount.

(d) There is hereby created in the state treasury the 900 Jackson street bond and interest sinking fund.  On order of the secretary of administration, the director of accounts and reports, in accordance with the covenants contained in the bonds issued pursuant to this section, shall transfer from the state buildings operating fund to the 900 Jackson street bond and interest sinking fund, an amount necessary to pay the principal and interest then due and unpaid upon such bonds. There shall be credited at least annually to the state buildings depreciation fund amounts as deemed necessary for installation, repair and replacement of equipment and facilities of the buildings and grounds described in K.S.A. 75-3648 and acquired and maintained under this act. The amounts to be so transferred from the state buildings operating fund to the 900 Jackson street bond and interest sinking fund and to the state buildings depreciation fund shall be determined at least annually by the secretary of administration.

History: L. 1982, ch. 343, § 6; L. 1983, ch. 287, § 22; July 1.



75-3654 State buildings operating fund, created.

75-3654. State buildings operating fund, created. There is hereby created in the state treasury the state buildings operating fund.  All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of administration or by a person designated by the secretary.

History: L. 1983, ch. 287, § 13; July 1.



75-3655 State buildings depreciation fund, created; transfers from state buildings operating fund.

75-3655. State buildings depreciation fund, created; transfers from state buildings operating fund. (a) There is hereby created in the state treasury the state buildings depreciation fund.  All expenditures from the state buildings depreciation fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of administration or by a person designated by the secretary.

(b) Moneys shall be transferred in accordance with the provisions of this subsection from the state buildings operating fund to the state buildings depreciation fund which are sufficient to provide for the replacement of depreciable machinery and equipment and for maintenance and capital improvements, as authorized by appropriation act, for state-owned buildings at the former Forbes air force base in Shawnee county, Kansas, the state office building in Topeka, Kansas, the two office buildings in the 500 block of Kansas avenue in Topeka, Kansas and the office building located in the 900 block of Jackson street in Topeka, Kansas.  The exact amount to be credited to the state buildings depreciation fund shall be determined by the secretary of administration, but such amount shall not be less than 5% of the amount collected by the state as rental charges for state-owned office space at the former Forbes air force base in Shawnee county, Kansas, the state office building in Topeka, Kansas, the two office buildings in the 500 block of Kansas avenue in Topeka, Kansas, and the office building located in the 900 block of Jackson street in Topeka, Kansas.  The secretary of administration shall notify the director of accounts and reports of the amounts to be transferred, and the director of accounts and reports, on the first day of each month, shall transfer such amounts from the state buildings operating fund to the state buildings depreciation fund.  Upon making such transfer the director of accounts and reports shall notify the state treasurer who shall make proper entries in the records showing such transfer.

History: L. 1983, ch. 287, § 14; July 1.



75-3668 State general fund transfers to property contingency fund.

75-3668. State general fund transfers to property contingency fund. On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the property contingency fund interest earnings based on:

(a) The average daily balance of moneys in the property contingency fund for the preceding month; and

(b) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 1983, ch. 267, § 1; L. 1992, ch. 272, § 15; L. 1996, ch. 253, § 31; May 23.



75-3669 Sale of Wichita state office building.

75-3669. Sale of Wichita state office building. The secretary of administration is hereby authorized to sell the Wichita state office building property located in the area of Douglas and Rutan streets in the city of Wichita, Kansas.

History: L. 1992, ch. 145, § 1; April 23.



75-3675 Construction of state printing plant authorized.

75-3675. Construction of state printing plant authorized. In accordance with the provisions of this act and within the limitations of appropriations therefor, the secretary of administration may provide for the construction of a building or facility for use as a state printing plant.

History: L. 1984, ch. 312, § 1; July 1.



75-3676 Construction of state printing plant; pooled money investment board to loan funds therefor; interest rate; payment of principal and interest; state printing plant construction fund created.

75-3676. Construction of state printing plant; pooled money investment board to loan funds therefor; interest rate; payment of principal and interest; state printing plant construction fund created. (a) To provide for the payment of the costs of constructing the facility described in K.S.A. 75-3675, and amendments thereto, and expenses related thereto, the pooled money investment board is authorized and directed to loan to the secretary of administration sufficient funds therefor in amounts which in the aggregate do not exceed $3,856,900.  The pooled money investment board is authorized and directed to use any moneys in the operating accounts, investment accounts or other investments, of the state of Kansas to provide the funds for such loan. Commencing on January 1, 1986, such loan shall bear interest at a rate of 8.8% for calendar year 1986; each year thereafter the rate of interest shall be fixed on January 1 of such year at a rate equal to the average yield before taxes received on 91-day United States treasury bills as determined by the federal reserve banks as fiscal agents of the United States at its most recent public offering of such bills in effect on such date.  The loan principal and interest thereon shall be payable solely from revenues derived from charges imposed for services performed by the division of printing and credited to the intragovernmental printing service fund, or as otherwise provided by law. Such loan shall not be deemed to be an indebtedness or debt of the state of Kansas within the meaning of section 6 of article 11 of the constitution of the state of Kansas.

(b) There is hereby created in the state treasury the state printing plant construction fund. From and after the effective date of this act, the secretary of administration may periodically certify to the pooled money investment board amounts to be transferred pursuant to this subsection. Upon certification to the pooled money investment board by the secretary of administration of the amounts of the loan authorized by subsection (a), the pooled money investment board shall transfer amounts certified by the secretary of administration from the state bank accounts described in subsection (a) to the state printing plant construction fund which in the aggregate do not exceed the amount specified in subsection (a).

History: L. 1984, ch. 312, § 2; L. 1992, ch. 146, § 6; July 1.



75-3677 Same; terms and conditions of repayment of loan; time of payments; period of loan.

75-3677. Same; terms and conditions of repayment of loan; time of payments; period of loan. Subject to the limitations of this section and K.S.A. 75-3676 the secretary of administration shall determine and certify to the pooled money investment board, on or before the date of the first certification pursuant to subsection (b) of K.S.A. 75-3676, the terms and conditions of repayment of the principal and interest of such loan amounts. Commencing in calendar year 1986, the principal and interest of such loan amounts shall be repaid in payments payable at least annually for a period of not more than 25 years.  The repayment amounts shall be recomputed each year to reflect the interest rate prescribed by K.S.A. 75-3676 and shall be calculated each year on a substantially level payment basis based on a total original amortization period of 25 years.

History: L. 1984, ch. 312, § 3; July 1.



75-3678 Renovations to Santa Fe office building.

75-3678. Renovations to Santa Fe office building. In accordance with the provisions of this act and within the limitations of appropriations therefor, the secretary of administration shall make renovations to the state-owned Santa Fe office building.

History: L. 1986, ch. 312, § 1; July 1.



75-3679 Santa Fe office building; pooled money investment board to loan funds therefor; interest rate's payment of principal and interest; Santa Fe office building renovation fund created.

75-3679. Santa Fe office building; pooled money investment board to loan funds therefor; interest rate's payment of principal and interest; Santa Fe office building renovation fund created. (a) To provide for the payment of the costs of making renovations to the state-owned Santa Fe building and expenses related thereto, the pooled money investment board is authorized and directed to loan to the secretary of administration sufficient funds therefor in amounts which in the aggregate do not exceed $4,530,000.  The pooled money investment board is authorized and directed to use any moneys in the operating accounts, investment accounts or other investments, of the state of Kansas to provide funds for such loan. Commencing on January 1, 1988, such loan shall bear interest and the rate of interest shall be fixed each January 1 at a rate equal to the average yield before taxes received on 91-day United States treasury bills as determined by the federal reserve banks as fiscal agents of the United States at its most recent public offering of such bills in effect on such date.  The loan principal and interest thereon shall be payable solely from revenues derived from charges imposed pursuant to K.S.A. 75-3651, and amendments thereto, or as otherwise provided by law. Such loan shall not be deemed to be an indebtedness or debt of the state of Kansas within the meaning of section 6 of article 11 of the constitution of the state of Kansas.

(b) There is hereby created in the state treasury the Santa Fe office building renovation fund. The secretary of administration may periodically certify to the pooled money investment board amounts to be transferred pursuant to this subsection. Upon certification to the pooled money investment board by the secretary of administration of each portion of the loan amount to be transferred, the pooled money investment board shall transfer the amount certified by the secretary of administration from the state bank accounts described in subsection (a) to the Santa Fe office building renovation fund, except that the total of the amounts so certified shall not exceed the loan amount specified in subsection (a).

History: L. 1986, ch. 312, § 2; L. 1992, ch. 146, § 7; July 1.



75-3680 Same; terms and conditions of repayment.

75-3680. Same; terms and conditions of repayment. Commencing in calendar year 1988, the principal and interest of such loan amounts shall be repaid in payments payable annually in the month of March over a period of 15 years. The repayment amounts shall be recomputed each year to reflect the interest rate prescribed by K.S.A. 75-3679 and shall be calculated each year on a substantially level payment basis based on a total original amortization period of 15 years.

History: L. 1986, ch. 312, § 3; July 1.



75-3681 Hiram Price Dillon house; acquisition, exchange of real property therefor; conditions; easements; state finance council approval.

75-3681. Hiram Price Dillon house; acquisition, exchange of real property therefor; conditions; easements; state finance council approval. (a) The secretary of administration, for and on behalf of the state of Kansas, is hereby authorized to exchange and convey the real property described in subsection (b) and improvements thereon to the first Presbyterian church, Topeka, Kansas, in consideration for which the first Presbyterian church, Topeka, Kansas, is hereby authorized to exchange and convey the real property described in subsection (c) and improvements thereon to the state of Kansas.  The parties to such exchange and conveyance of real property and improvements thereon may negotiate and grant or convey easements in any real property exchanged and conveyed under this section.  The exchange and conveyance of real property and improvements thereto by the secretary of administration under this section shall be executed in the name of the state of Kansas and shall be delivered upon receipt of a good and sufficient warranty deed from the first Presbyterian church, Topeka, Kansas, to the real property described in subsection (c).  Before an agreement to exchange and convey such property is entered into under this section, arrangements shall be made to replace with other acceptable parking space the parking area lost by the state through the exchange of such property. The exchange and conveyance of real property and improvements thereon authorized under this section shall be made only upon approval of the state finance council, after review by the joint committee on state building construction, acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c and amendments thereto. Upon approval of the state finance council and before such real property and improvements thereon is exchanged and conveyed, the attorney general shall approve the instruments of conveyance of the secretary of administration to the first Presbyterian church, Topeka, Kansas, and the instruments of conveyance of the first Presbyterian church, Topeka, Kansas, to the secretary of administration and shall approve the title to the real property and improvements thereon exchanged and conveyed by the first Presbyterian church, Topeka, Kansas.

(b) In accordance with the provisions of this section, the secretary of administration is hereby authorized to exchange and convey the following described real property to the first Presbyterian church, Topeka, Kansas: A tract of land in lots 11, 13, 15, 17, 19, 21 and 23 on Eighth avenue east, original townsite of the city of Topeka, Shawnee county, Kansas, containing 22,750 square feet more or less.

(c) In accordance with the provisions of this section, the secretary of administration is hereby authorized to accept title on behalf of the state of Kansas to the following described real property conveyed to the state of Kansas by the first Presbyterian church, Topeka, Kansas:  A tract of land in lots 277, 279, 281, 283, 285 and 287 on Harrison street, original townsite of the city of Topeka, Shawnee county, Kansas, containing 22,500 square feet more or less, upon which is located a house known as the Hiram Price Dillon house.

(d) The exchange and conveyance of real property and improvements thereon authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a and amendments thereto.

History: L. 1989, ch. 258, § 1; May 18.



75-3682 Same; care and management; uses and space assignment.

75-3682. Same; care and management; uses and space assignment. Upon acquisition of the property as authorized by K.S.A. 75-3681 and amendments thereto, the same shall be placed under the charge, care, management and control of the secretary of administration, except that the use of such property and the assignment of space and facilities in the Hiram Price Dillon House located on such property shall be made by a vote of five members of the legislative coordinating council.

History: L. 1989, ch. 258, § 2; May 18.



75-3683 Grants, gifts or other donations for Dillon House, acceptance by advisory commission; legislative coordinating council to be advised of donations with conditions; subject to approval by council; deposit of monetary gifts.

75-3683. Grants, gifts or other donations for Dillon House, acceptance by advisory commission; legislative coordinating council to be advised of donations with conditions; subject to approval by council; deposit of monetary gifts. (a) Subject to the approval of the legislative coordinating council, the Dillon House advisory commission established by the legislative coordinating council shall have the power to accept on behalf of the state any grants, gifts, contributions, bequests or donations of personal property or money for the purpose of restoring, renovating, furnishing, improving or beautifying the property identified in subsection (c) of K.S.A. 75-3681, and amendments thereto, which is known as the Hiram Price Dillon House. The Dillon House advisory commission shall advise the legislative coordinating council of any offers of gifts, contributions, grants, bequests or donations of items or services for the Hiram Price Dillon House.

(b) Any moneys donated for the Hiram Price Dillon House and received and accepted by the Dillon House advisory commission with the approval of the legislative coordinating council shall be paid to the department of administration and shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Dillon House account within the state facilities gift fund established by K.S.A. 2015 Supp. 75-3684, and amendments thereto. If any monetary donation for the Hiram Price Dillon House is subject to terms and conditions established by the donor, the legislative coordinating council shall be advised of the donation and its associated terms and conditions and acceptance of the donation shall be approved by the legislative coordinating council before the donation is accepted and deposited in the state treasury.

History: L. 1999, ch. 33, § 4; L. 2001, ch. 5, § 384; July 1.



75-3684 State facilities gift fund; administration.

75-3684. State facilities gift fund; administration. There is hereby established in the state treasury the state facilities gift fund which shall be administered by the secretary of administration. All expenditures from the state facilities gift fund shall be in accordance with the provisions of appropriation acts upon warrants of the director of accounts and reports pursuant to vouchers approved by the secretary of administration or the secretary's designee.

History: L. 1999, ch. 33, § 5; Apr. 1.



75-3685 Projects for capital improvements for certain state historic buildings; exemptions from certain procedures authorized; application of certain procedures, standards and statutes.

75-3685. Projects for capital improvements for certain state historic buildings; exemptions from certain procedures authorized; application of certain procedures, standards and statutes. (a) In accordance with the provisions of this section and in the discretion of the secretary of administration, whenever a contract will involve any repair, restoration, renovation, remodeling, refurnishing or other improvement to a state historic building, the contract shall not be subject to the provisions of:

(1) K.S.A. 75-430a, and amendments thereto, relating to publication of notice prior to negotiating for ancillary technical services or architectural, engineering or other related services;

(2) K.S.A. 75-1250 through 75-1266 or K.S.A. 75-5801 through 75-5807, and amendments thereto, relating to the acquisition of architectural, engineering, construction management or other services; or

(3) the competitive bid procedures and requirements of K.S.A. 75-3739 through 75-3744, and amendments thereto.

(b) With respect to any such contract, the provisions of K.S.A. 75-1258, 75-1264 and 75-3741c, and amendments thereto, shall apply to any such contract and to any such repair, restoration, renovation, remodeling, refurnishing or other improvement for a state historic building. The contract or project for any such repair, restoration, renovation, remodeling, refurnishing or other improvement shall be subject to such design, construction or other procedures and standards as may be prescribed by the secretary of administration therefor.

(c) As used in this section, "state historic building" means (1) the statehouse, (2) the property identified in K.S.A. 75-121, and amendments thereto, which is known as Cedar Crest, and (3) the property identified in subsection (c) of K.S.A. 75-3681, and amendments thereto, which is known as the Hiram Price Dillon house.

History: L. 1999, ch. 33, § 1; Apr. 1.



75-3686 Lease of state real estate not currently required for governmental purposes; property tax exemption; application of liquor and vending facilities laws.

75-3686. Lease of state real estate not currently required for governmental purposes; property tax exemption; application of liquor and vending facilities laws. (a) The secretary of administration may lease real estate titled in the name of the state of Kansas or any state agency, other than real estate which is held by a state agency under the jurisdiction and control of the state board of regents or by the Kansas department of transportation, upon a finding that such real estate is not currently required for state purposes. No such lease shall be executed until the secretary of administration has consulted with and reviewed the lease with the joint committee on state building construction. Except as otherwise specifically provided by law, the state buildings operating fund shall be utilized for the operating expenses and revenues of any such leased property.

(b) Any real estate leased by the state pursuant to this section shall be exempt from ad valorem taxation as long as such property is owned by the state of Kansas and such property is:

(1) Used by the state of Kansas or any of its agencies;

(2) vacant;

(3) leased by an entity exempt from the payment of ad valorem taxation; or

(4) used for a purpose that is exempt from the payment of ad valorem taxation.

The provisions of K.S.A. 79-201 et seq., and amendments thereto, requiring the requesting and filing of property tax exemptions shall not apply to the exemption provided by this section.

(c) The only portion of state-owned property that shall not be exempt from ad valorem taxation is the actual space leased by a person or entity that is not exempt from the payment of ad valorem taxation and is not used for a tax exempt purpose. Any common area used by such a lessee that is also used by the state, an entity exempt from the payment of ad valorem taxation or used for the purpose that is exempt from the payment of ad valorem taxation, shall be exempt from ad valorem taxation.

(d) The provisions of K.S.A. 41-719, and amendments thereto, relating to alcoholic liquor and the provisions of K.S.A. 75-3337 et seq., and amendments thereto, relating to vending facilities on state property shall not be applicable to property leased pursuant to this section unless the lessee is a governmental entity.

History: L. 2002, ch. 200, § 4; June 6.



75-3687 Eisenhower state office building; authorization of sale; proceeds.

75-3687. Eisenhower state office building; authorization of sale; proceeds. (a) The secretary of administration is hereby authorized and empowered, for and on behalf of the state of Kansas, to sell and convey all of the rights, title and interest in the following tracts of real estate located in Shawnee county, Kansas:

TRACT 1: The South 7 feet of Lot 160, and all Lots 162, 164, 166 and 168, on Harrison Street; AND Lots 26, 28, 30, 32, 34 and 36 on 6th Avenue East, along with vacated alley lying South of Lot 168 on Harrison Street, and North of Lots 26, 28, 30, 32, 34 and 36 on 6th Avenue East, all in the Original Town, City of Topeka, Shawnee County, Kansas.

TRACT 2: Lots 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, 45 and 47, on 6th Avenue East; AND Lots 193, 195, 197, 199, 201, 203, 205, 207, 209, 211, 213, and 215 on Van Buren Street; AND Lots 194, 196, 198, 200, 202, 204, and 206, on Harrison Street, along with all of the vacated alleys in the block bounded by 6th Avenue on the North, Van Buren Street on the East, Seventh Avenue on the South, and Harrison Street on the West, all in the Original Town, City of Topeka, Shawnee County, Kansas, except the South 1.5 feet of said Lot 206.

TRACT 3: Lots 217, 219, 221, 223, 225, 227, 229, 231 and 233 on Van Buren Street; AND Lots 218, 220, 222, 224, 226, 228, 230, 232 and 234 on Harrison Street, along with the vacated alley lying West of Lots 217 through 233 (odd) on Van Buren Street and East of Lots 218 through 234 (even) on Harrison Street; AND Lots 236, 238 and 240 on Harrison Street, all in the Original Town, City of Topeka, Shawnee County, Kansas.

(b) No sale or conveyance of the real property described in subsection (a) shall be authorized or approved by the secretary of administration without having first advised and consulted with and approved by the joint committee on state building construction.

(c) Prior to the sale or conveyance of the real property described in subsection (a), the state finance council shall approve the sale, which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711, and amendments thereto. The matter may be submitted to the state finance council for approval at any time, including periods of time during which the legislature is in session.

(d) (1) When the sale is made, the proceeds thereof shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Eisenhower building escrow fund which is hereby created in the state treasury. Moneys in the Eisenhower building escrow fund shall be used only to: (A) Call and redeem outstanding bonds associated with any of the property described in subsection (a) in accordance with their terms on or after their first optional redemption date as may be permitted in accordance with the applicable bond covenants, along with any other legally available revenues as may be necessary; and (B) pay the expenses of such sale and any costs of appraisal.

(2) The Kansas development finance authority shall be responsible for certifying to the secretary of administration and the state treasurer that the outstanding bonds associated with any of the property described in subsection (a) have been legally defeased in full. The president of the Kansas development finance authority shall transmit a copy of such certification to the director of legislative research.

(3) Upon receiving such certification, except as provided in subsection (f), the state treasurer shall transfer any remaining moneys in the Eisenhower building escrow fund as provided for the proceeds from the sale of surplus real estate pursuant to subsection (f) of K.S.A. 2015 Supp. 75-6609, and amendments thereto.

(4) Expenditures from the Eisenhower building escrow fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of administration.

(e) In the event that the secretary of administration determines that the legal description of the parcel described by this section is incorrect, the secretary of administration may convey the property utilizing the correct legal description but the deed conveying the property shall be subject to the approval of the attorney general.

(f) The director of accounts and reports, in consultation with the secretary of administration, shall transfer any remaining moneys pursuant to subsection (d)(3) from such sale proceeds, not exceeding $15,000,000 in total sum combined with the sale proceeds from K.S.A. 2015 Supp. 75-3688, and amendments thereto, to the docking state office building rehab, repair and razing fund of the department of administration. The secretary of administration shall determine and certify the amount of moneys that are transferred under this subsection. The secretary shall transmit a copy of such certification to the director of legislative research.

History: L. 2014, ch. 91, § 1; Apr. 24.



75-3688 Landon state office building; authorization of sale; proceeds.

75-3688. Landon state office building; authorization of sale; proceeds. (a) The secretary of administration is hereby authorized and empowered, for and on behalf of the state of Kansas, to sell and convey all of the rights, title and interest in the following tract of real estate located in Shawnee county, Kansas:

A tract of land in the Southeast Quarter of Section 31, Township 11 South, Range 16 East of the 6th Principal Meridian in the City of Topeka, County of Shawnee, State of Kansas, and more particularly described as follows: All of Lots Nos. 290, 292, 294, 296, 298, 300, 302, 304, 306, 308, 310, and 312 on Jackson Street in original town and the Northerly one-half of alley lying Southerly of and adjacent to Lot 312 as vacated by Ordinance No. 3009 dated October 6, 1909, and pursuant to Ord. 3021 dated Nov. 19, 1909, and A.T.&S.F. Cont. No. 25487 filed with Register of Deeds, Shawnee County, March 15, 1982, at 1:48 p.m. in Book 2160, commencing on page 172. Said lots and portion of vacated alley containing 46,800 square feet of land, more or less.

(b) No sale or conveyance of the real property described in subsection (a) shall be authorized or approved by the secretary of administration without having first advised and consulted with and approved by the joint committee on state building construction.

(c) Prior to the sale or conveyance of the real property described in subsection (a), the state finance council shall approve the sale, which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711, and amendments thereto. The matter may be submitted to the state finance council for approval at any time, including periods of time during which the legislature is in session.

(d) When the sale is made, the proceeds thereof shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of such remittance, except as provided in subsection (f), the state treasurer shall deposit the entire amount in the state treasury and credit as provided for the proceeds from the sale of surplus real estate pursuant to subsection (f) of K.S.A. 2015 Supp. 75-6609, and amendments thereto.

(e) In the event that the secretary of administration determines that the legal description of the parcel described by this section is incorrect, the secretary of administration may convey the property utilizing the correct legal description but the deed conveying the property shall be subject to the approval of the attorney general.

(f) The director of accounts and reports, in consultation with the secretary of administration, shall transfer any moneys pursuant to subsection (d) from such sale proceeds, not exceeding $15,000,000 in total sum combined with the sale proceeds from K.S.A. 2015 Supp. 75-3687, and amendments thereto, to the docking state office building rehab, repair and razing fund of the department of administration. The secretary of administration shall determine and certify the amount of moneys that are transferred under this subsection. The secretary shall transmit a copy of such certification to the director of legislative research.

History: L. 2014, ch. 91, § 2; Apr. 24.



75-3689 Van Buren project and land; authorization to exercise option to purchase, then sell such project; proceeds.

75-3689. Van Buren project and land; authorization to exercise option to purchase, then sell such project; proceeds. (a) The secretary of administration is hereby authorized and empowered, for and on behalf of the state of Kansas, to act as the tenant for the state of Kansas - Kansas department for children and families, known as the department of social and rehabilitation services in the lease with option to purchase agreement dated January 1, 1999, to exercise such tenant's option to purchase the Van Buren project and the land pursuant to such lease with option to purchase agreement.

(b) No option to purchase, sale or conveyance of the real property described in subsection (a) shall be authorized or approved by the secretary of administration without having first advised and consulted with and approved by the joint committee on state building construction.

(c) Prior to the exercising of the option to purchase and the sale or conveyance of the real property described in subsection (a), the state finance council shall approve the option to purchase and sale, which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711, and amendments thereto. The matter may be submitted to the state finance council for approval at any time, including periods of time during which the legislature is in session.

(d) When such option has been exercised, the secretary of administration is hereby authorized and empowered, for and on behalf of the state of Kansas, to sell and convey all of the rights, title and interest in the Van Buren project and land subject to the terms and conditions of the lease and any outstanding bonds.

(e) When the sale is made, the proceeds thereof shall be used only to: (1) Call and redeem outstanding bonds associated with the Van Buren project and the land in accordance with their terms on or after their first optional redemption date as may be permitted in accordance with the applicable bond covenants, along with any other legally available revenues as may be necessary; (2) pay the costs and expenses resulting from exercising the option to purchase; and (3) pay the closing costs and expenses of such sale. Any remaining moneys shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of such remittance, the state treasurer shall deposit the entire amount in the state treasury and credit as provided for the proceeds from the sale of surplus real estate pursuant to subsection (f) of K.S.A. 2015 Supp. 75-6609, and amendments thereto.

(f) In the event that the secretary of administration determines that the legal description of the parcel described by this section is incorrect, the secretary of administration may convey the property utilizing the correct legal description but the deed conveying the property shall be subject to the approval of the attorney general.

(g) As used in this section:

(1) "Van Buren project and land" means the following described real estate located in Shawnee County, Kansas, including all buildings, improvements, machinery and equipment constructed, located or installed on such real estate:

All of lots 146, 148, 150, 152, 154, 156, 158, 160, 162, 164, 166 and 168 on Van Buren streets in the City of Topeka, Shawnee County, Kansas.

(2) "Lease with option to purchase agreement dated January 1, 1999" means the lease with option to purchase agreement dated January 1, 1999, as amended, entered into between the Topeka public building commission and the state of Kansas - department of social and rehabilitation services, currently known as the Kansas department for children and families.

History: L. 2014, ch. 91, § 3; Apr. 24.



75-3690 Curtis state office building; authorization to exercise option to purchase, then sell such building; proceeds.

75-3690. Curtis state office building; authorization to exercise option to purchase, then sell such building; proceeds. (a) The secretary of administration is hereby authorized and empowered, for and on behalf of the state of Kansas, as the tenant for the state of Kansas - Kansas department administration in the lease with option to purchase agreement dated December 1, 1998, to exercise such tenant's option to purchase the Curtis state office building and the land pursuant to such lease with option to purchase agreement.

(b) No option to purchase, sale or conveyance of the real property described in subsection (a) shall be authorized or approved by the secretary of administration without having first advised and consulted with and approved by the joint committee on state building construction.

(c) Prior to the exercising of the option to purchase and the sale or conveyance of the real property described in subsection (a), the state finance council shall approve the option to purchase and sale, which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711, and amendments thereto. The matter may be submitted to the state finance council for approval at any time, including periods of time during which the legislature is in session.

(d) When such option has been exercised, the secretary of administration is hereby authorized and empowered, for and on behalf of the state of Kansas, to sell and convey all of the rights, title and interest in the Curtis state office building and land subject to the terms and conditions of the lease and any outstanding bonds.

(e) When the sale is made, the proceeds thereof shall be used only to: (1) Call and redeem outstanding bonds associated with the Curtis state office building and the land in accordance with their terms on or after their first optional redemption date as may be permitted in accordance with the applicable bond covenants, along with any other legally available revenues as may be necessary; (2) pay the costs and expenses resulting from exercising the option to purchase; and (3) pay the closing costs and expenses of such sale. Any remaining moneys shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of such remittance, the state treasurer shall deposit the entire amount in the state treasury and credit as provided for the proceeds from the sale of surplus real estate pursuant to subsection (f) of K.S.A. 2015 Supp. 75-6609, and amendments thereto.

(f) In the event that the secretary of administration determines that the legal description of the parcel described by this section is incorrect, the secretary of administration may convey the property utilizing the correct legal description but the deed conveying the property shall be subject to the approval of the attorney general.

(g) As used in this section:

(1) "Curtis state office building and land" means the following described real estate located in Shawnee County, Kansas, including all buildings, improvements, machinery and equipment constructed, located or installed on such real estate:

Lots 325, 327, 329, 331, 333, 335, 337, 339, 341, 343, 345 and 347 on Kansas Avenue; Lots 73, 75, 77, 79, 81, 83, 85, 87 and 89 on 10th Avenue East; and Lots 338, 340, 342, 344, 346 and 348 on Jackson Street in the City of Topeka, Shawnee County, Kansas.

(2) "Lease with option to purchase agreement dated December 1, 1998" means the lease with option to purchase agreement dated December 1, 1998, as amended, entered into between the Topeka public building commission and the state of Kansas - department of administration.

History: L. 2014, ch. 91, § 4; Apr. 24.



75-3691 Curtis parking facility; authorization to exercise option to purchase, then sell parking facility; proceeds.

75-3691. Curtis parking facility; authorization to exercise option to purchase, then sell parking facility; proceeds. (a) The secretary of administration is hereby authorized and empowered, for and on behalf of the state of Kansas, as the tenant for the state of Kansas - Kansas department administration in the lease with option to purchase agreement dated December 1, 1998, to exercise such tenant's option to purchase the Curtis parking facility and the land pursuant to such lease with option to purchase agreement.

(b) No option to purchase, sale or conveyance of the real property described in subsection (a) shall be authorized or approved by the secretary of administration without having first advised and consulted with and approved by the joint committee on state building construction.

(c) Prior to the exercising of the option to purchase and the sale or conveyance of the real property described in subsection (a), the state finance council shall approve the option to purchase and sale, which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711, and amendments thereto. The matter may be submitted to the state finance council for approval at any time, including periods of time during which the legislature is in session.

(d) When such option has been exercised, the secretary of administration is hereby authorized and empowered, for and on behalf of the state of Kansas, to sell and convey all of the rights, title and interest in the Curtis parking facility and land subject to the terms and conditions of the lease and any outstanding bonds.

(e) When the sale is made, the proceeds thereof shall be used only to: (1) Call and redeem outstanding bonds associated with the Curtis parking facility and the land in accordance with their terms on or after their first optional redemption date as may be permitted in accordance with the applicable bond covenants, along with any other legally available revenues as may be necessary; (2) pay the costs and expenses resulting from exercising the option to purchase; and (3) pay the closing costs and expenses of such sale. Any remaining moneys shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of such remittance, the state treasurer shall deposit the entire amount in the state treasury and credit as provided for the proceeds from the sale of surplus real estate pursuant to subsection (f) of K.S.A. 2015 Supp. 75-6609, and amendments thereto.

(f) In the event that the secretary of administration determines that the legal description of the parcel described by this section is incorrect, the secretary of administration may convey the property utilizing the correct legal description but the deed conveying the property shall be subject to the approval of the attorney general.

(g) As used in this section:

(1) "Curtis parking facility and land" means the following described real estate located in Shawnee County, Kansas, including all buildings, improvements, machinery and equipment constructed, located or installed on such real estate:

Lots 349, 351, 353, 357 and 359 on Kansas Avenue; and Lots 350, 352, 354, 356, 358 and 360 on Jackson Street in the City of Topeka, Shawnee County, Kansas.

(2) "Lease with option to purchase agreement dated December 1, 1998" means the lease with option to purchase agreement dated December 1, 1998, as amended, entered into between the Topeka public building commission, the state of Kansas - department of administration and the City of Topeka, Kansas.

History: L. 2014, ch. 91, § 5; Apr. 24.



75-3692 Restrictions on state and local officials and affiliated persons regarding the sale of property described in K.S.A. 2015 Supp. 75-3687, 75-3688, 75-3689, 75-3690 or 75-3691; penalties.

75-3692. Restrictions on state and local officials and affiliated persons regarding the sale of property described in K.S.A. 2015 Supp. 75-3687, 75-3688, 75-3689, 75-3690 or 75-3691; penalties. (a) As used in this section:

(1) "Affiliated person" means:

(A) Any member of the immediate family of a state or local official; or

(B) any partnership, firm, corporation or limited liability company with which a state or local official is associated or in which a state or local official has an interest, or any partner, officer, director or employee thereof while the state or local official is associated with such partnership, firm, corporation or company.

(2) "State or local official" means any person who is:

(A) Any state officer or employee required to file a written statement of substantial interests pursuant to the state governmental ethics law;

(B) the governor or any full-time professional employee of the office of the governor;

(C) any member of the legislature and any full-time professional employee of the legislature;

(D) any justice of the supreme court, judge of the court of appeals or judge of the district court;

(E) the head of any state agency, the assistant or deputy heads of any state agency, or the head of any division within a state agency; or

(F) any member of the governing body of a city in Shawnee county or the governing body of Shawnee county; any municipal or county judge of such city or county; any city, county or district attorney of such city or county; and any member of or attorney for the planning board or zoning board of such city or county and any professional planner or consultant regularly employed or retained by such planning board or zoning board.

(b) No state or local official or affiliated person shall hold, directly or indirectly, an interest in, be employed by, represent or appear for any entity to bid on or purchase any property described in K.S.A. 2015 Supp. 75-3687, 75-3688, 75-3689, 75-3690 or 75-3691, and amendments thereto.

(c) No state or local official or affiliated person shall represent, appear for or negotiate on behalf of any person or entity submitting a proposal to bid on or purchase any property described in K.S.A. 2015 Supp. 75-3687, 75-3688, 75-3689, 75-3690 or 75-3691, and amendments thereto.

(d) No state or local official or affiliated person, within five years immediately subsequent to the termination of the office or employment of the official, shall hold, directly or indirectly, an interest in, be employed by or represent, appear for or negotiate on behalf of any person or entity submitting a proposal to bid on or purchase any property described in K.S.A. 2015 Supp. 75-3687, 75-3688, 75-3689, 75-3690 or 75-3691, and amendments thereto.

(e) No state or local official shall solicit or accept, directly or indirectly, any complimentary service or discount from any person submitting a proposal to bid on or purchase any property described in K.S.A. 2015 Supp. 75-3687, 75-3688, 75-3689, 75-3690 or 75-3691, and amendments thereto, which such official knows or has reason to know is other than a service or discount that is offered to members of the general public in like circumstance.

(f) No state or local official shall influence, or attempt to influence, by use of official authority, the decision of the secretary of administration in selling or conveying any property described in K.S.A. 2015 Supp. 75-3687, 75-3688, 75-3689, 75-3690 or 75-3691, and amendments thereto. Any such attempt shall be reported promptly to the attorney general.

(g) Willful violation of this section is a class A misdemeanor.

History: L. 2014, ch. 91, § 6; Apr. 24.



75-36-101 State capitol area; memorials; definitions.

75-36,101. State capitol area; memorials; definitions. As used in this section and K.S.A. 2015 Supp. 75-36,102 through 75-36,106, and amendments thereto:

(a) "Director" means the director of the division of facilities management.

(b) "Division" means the division of facilities management within the department of administration.

(c) "Memorial" means any permanent commemorative plaque, monument, sculpture, statuary, work of art or other object, structure or capital improvement project, but does not include construction or maintenance of walkways or roadways or any landscaping, landscape gardening or other maintenance or development of the capitol grounds unless such project or activity is specifically for commemorative purposes.

History: L. 2001, ch. 12, § 1; March 22.



75-36-102 Same; memorial to Kansas firefighters; duties of state fire marshal; duties of secretary of administration; Kansas firefighters memorial fund.

75-36,102. Same; memorial to Kansas firefighters; duties of state fire marshal; duties of secretary of administration; Kansas firefighters memorial fund. (a) There shall be placed on state property within the state capitol plaza area a memorial to Kansas firefighters who have lost their lives in the line of duty in the service of the state. Such memorial shall be located at a site to be selected by the director. Such memorial shall be constructed in accordance with the design and architectural drawings approved by the director. The memorial shall be of such a design that the names of the firefighters to be honored, both past and future, may be inscribed thereon. The director shall cause annually the name or names of any firefighters who have lost their lives in the line of duty in the service of the state to be inscribed upon the memorial. The memorial for Kansas firefighters is subject to the provisions, procedures and approvals required under K.S.A. 2015 Supp. 75-36,102 through 75-36,106, and amendments thereto, except that such memorial for Kansas firefighters is hereby authorized by the legislature for purposes of subsection (b) of K.S.A. 2015 Supp. 75-36,106, and amendments thereto.

(b) It shall be the duty of the state fire marshal on or before the 15th day of March of each year to notify the secretary of administration of the name or names of any firefighters who lost their lives in the line of duty during the preceding calendar year. The state fire marshal shall assemble the necessary information regarding any such firefighter and report the same to the director.

(c) The secretary of administration is hereby authorized to receive any grants, gifts, contributions or bequests made for the purpose of financing the construction of such memorial or for its upkeep and the addition of names thereto and to expend the same for the purpose for which received.

(d) There is hereby established in the state treasury the Kansas firefighters memorial fund. Expenditures from the fund may be made for the purposes of constructing, updating and repairing such memorial, for other purposes related to memorializing and honoring Kansas firefighters and for such purposes as may be specified with regard to any grant, gift, contribution or bequest. All such expenditures shall be authorized by the Kansas firefighters memorial advisory committee and made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of administration or the secretary's designee.

(e) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the Kansas firefighters memorial fund interest earnings based on:

(1) The average daily balance of moneys in the Kansas firefighters memorial fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 2001, ch. 12, § 2; March 22.



75-36-103 Same; Kansas firefighters memorial advisory committee; duties.

75-36,103. Same; Kansas firefighters memorial advisory committee; duties. (a) There is hereby established the Kansas firefighters memorial advisory committee which shall be composed of nine members as follows:

(1) A representative of the Kansas state firefighters association, appointed by the governor;

(2) a representative of the Kansas state association of fire chiefs, appointed by the governor;

(3) a representative of the Kansas professional fire chiefs association, appointed by the governor;

(4) a representative of the Kansas council of firefighters, appointed by the governor;

(5) a representative of the fire education association of Kansas, appointed by the governor;

(6) a representative of the Kansas chapter of the international association of arson investigators, appointed by the governor;

(7) a representative of the fire marshal's association of Kansas, appointed by the governor;

(8) the state fire marshal or the marshal's designee; and

(9) the executive director of the Kansas state historical society or the executive director's designee.

(b) With regard to a member to be appointed by the governor as a representative of the Kansas state firefighters association, Kansas state association of fire chiefs, the Kansas professional fire chiefs association, the Kansas council of firefighters, fire education association of Kansas, the Kansas chapter of the international association of arson investigators, or the fire marshal's association of Kansas, the association or group to be represented may submit a list of at least three names for consideration by the governor in making the appointment. The governor shall consider each such list if timely submitted and may appoint from among those listed.

(c) The Kansas firefighters memorial advisory committee shall be advisory to the director and the secretary of administration with regard to matters concerning the memorial to Kansas firefighters on the state capitol grounds. The advisory committee also may make recommendations to the governor and the legislature regarding appropriate activities memorializing or commemorating the services of firefighters in Kansas. The advisory committee may solicit grants, gifts, contributions and bequests for the memorial and shall remit all moneys so received for deposit in the state treasury to the credit of the Kansas firefighters memorial fund in accordance with K.S.A. 2015 Supp. 75-36,102, and amendments thereto.

(d) The members of the advisory committee shall organize annually by electing a chairperson and vice-chairperson. The advisory committee shall meet at least once each year upon call of the chairperson. The secretary of administration, or the secretary's designee, shall serve as secretary for the advisory committee. Members of the advisory committee appointed by the governor under this section shall serve at the pleasure of the governor.

History: L. 2001, ch. 12, § 3; March 22.



75-36-104 Same; secretary of administration; powers and duties; guidelines and standards for memorials.

75-36,104. Same; secretary of administration; powers and duties; guidelines and standards for memorials. (a) The secretary of administration shall review the historic structure report on the capitol and shall develop and maintain a preservation plan for the capitol grounds. In addition, the secretary of administration shall develop guidelines and standards for memorials on the grounds of the capitol. All guidelines and standards for memorials on the grounds of the capitol shall be consistent with the statement of purpose and use for the capitol grounds and shall be designed to:

(1) Ensure the subjects of memorials are of historic and lasting significance for Kansas;

(2) ensure the design excellence of all memorials on the grounds of the capitol;

(3) preserve, protect and enhance the limited amount of available space on the capitol grounds;

(4) preserve and further the implementation of the long-range plan of development for the capitol area;

(5) ensure that memorials proposed for the grounds of the capitol are appropriately planned, designed and sited and are reviewed, funded and constructed in a timely manner;

(6) ensure that adequate and appropriate opportunities are provided for the involvement of or comment by interested members of the public throughout the development of the proposal for the memorial; and

(7) ensure that individuals, groups and organizations have  a clear understanding of the process that must be completed in order to propose and to have a memorial constructed or placed on the grounds of the capitol.

(b) After advising and consulting with the state historic preservation officer of the state historical society, the legislative coordinating council and the heads of other state agencies with offices located in the capitol, the secretary of administration shall recommend guidelines and standards for memorials on the grounds of the capitol to the capitol area plaza authority. After receipt of such guidelines and standards, the capitol area plaza authority shall review and consider such guidelines and standards. If the authority approves of the proposed guidelines and standards, the authority shall adopt the proposed guidelines and standards for memorials on the grounds of the capitol. If the authority does not adopt the recommended guidelines and standards or any amendments thereto, the authority shall make recommendations to the secretary of administration for amendments or additions to the proposed guidelines and standards or any amendments thereto.

(c) In the same manner, the secretary of administration may propose and recommend amendments or additions to the guidelines and standards for memorials on the grounds of the capitol for consideration by the capitol area plaza authority.

History: L. 2001, ch. 12, § 4; March 22.






Article 37 DEPARTMENT OF ADMINISTRATION

75-3701 Definitions.

75-3701. Definitions. As used in part I of this act unless the context requires otherwise:

(1) "Department" means the department of administration;

(2) "executive director" means the secretary of administration;

(3) "state agency" means any state office or officer, department, board, commission, institution, bureau or any agency, division or unit within any office, department, board, commission or other state authority or any person requesting a state appropriation;

(4) "personnel director" means the director of personnel services;

(5) "finance council" means the state finance council created by K.S.A. 75-3708;

(6) "allotment" means a limitation on the use of amounts available to state agencies under the allotment system with a period of from one (1) to twelve (12) months within a fiscal year;

(7) "incoming governor" means the person entitled to hold the office of governor until the adjournment of the regular legislative session to which the governor's budget report is to be submitted;

(8) "regular legislative session" means a regular annual session required by the Kansas constitution.

History: L. 1953, ch. 375, § 1; L. 1967, ch. 459, § 1; L. 1972, ch. 332, § 67; L. 1978, ch. 345, § 13; July 1.



75-3702a Secretary of administration; appointment and confirmation; creation and administration of the department of administration; application of K-GOAL.

75-3702a. Secretary of administration; appointment and confirmation; creation and administration of the department of administration; application of K-GOAL. (a) There is hereby created a department of administration, the head of which shall be the secretary of administration. The governor shall appoint the secretary of administration, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as secretary shall exercise any power, duty or function as secretary until confirmed by the senate. The secretary of administration shall serve at the pleasure of the governor. The department of administration shall be administered under the direction and supervision of the secretary of administration. The secretary of administration shall receive an annual salary fixed by the governor.

(b) The provisions of the Kansas governmental operations accountability law apply to the department of administration, and the department is subject to audit, review and evaluation under such law.

History: L. 1972, ch. 332, § 1; L. 1982, ch. 347, § 55; L. 1990, ch. 314, § 1; L. 1992, ch. 116, § 42; L. 2001, ch. 86, § 8; L. 2008, ch. 121, § 23; July 1.



75-3702b Same; transfer of existing powers, duties and functions; preservation of orders, directives and rules and regulations.

75-3702b. Same; transfer of existing powers, duties and functions; preservation of orders, directives and rules and regulations. (a) All the powers, duties and functions of the existing state department of administration and the existing executive director of the department of administration are hereby transferred to and conferred and imposed, respectively, upon the department of administration and the secretary of administration created by this act, except as is herein otherwise provided.

(b) The department of administration and the secretary of administration created by this act shall be the successors in every way, respectively, to the powers, duties and functions of the state department of administration and executive director of the department of administration in which the same were vested prior to the effective date of this act, except as herein otherwise provided. Every act performed in the exercise of such powers, duties and functions by or under the authority of the department of administration or secretary of administration created by this act, respectively, shall be deemed to have the same force and effect as if performed by the state department of administration or executive director of the department of administration, respectively, in which such functions were vested prior to the effective date of this act.

(c) Whenever the state department of administration, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the department of administration created by this act.

(d) Whenever the executive director of the department of administration, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary of administration created by this act.

(e) All rules and regulations and all orders and directives of the department of administration or the executive director of the department of administration in existence on the effective date of this act, shall continue to be effective and shall be deemed to be the duly adopted rules and regulations or orders and directives of the secretary of administration created by this act, until revised, amended or revoked as provided in K.S.A. 75-3706; or until the same are nullified according to law.

(f) The department of administration and secretary of administration created by this act, respectively, shall be continuations of the state department of administration created by K.S.A. 75-3702 and the executive director of the department of administration created by K.S.A. 75-3703.

History: L. 1972, ch. 332, § 2; July 1.



75-3702c Employees; appointment by secretary; classified civil service; exception.

75-3702c. Employees; appointment by secretary; classified civil service; exception. Except as provided in article 12 of chapter 75 of Kansas Statutes Annotated, the secretary of administration  shall appoint, subject to the Kansas civil service act, all officers and employees of the department of administration, and all such officers and employees shall be within the classified service, unless otherwise specifically provided by law.

History: L. 1972, ch. 332, § 30; L. 1976, ch. 387, § 5; July 1.



75-3702d Transition; preservation of civil rights of action and proceedings; criminal actions not to abate.

75-3702d. Transition; preservation of civil rights of action and proceedings; criminal actions not to abate. (a) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any existing state agency mentioned in this act, or by or against any officer of the state in his or her official capacity or in relation to the discharge of official duties, shall abate by reason of the taking effect of reorganization under the provisions of this act. The court may allow any such suit, action, or other proceeding to be maintained by or against the successor of any such existing state agency, or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1972, ch. 332, § 31; July 1.



75-3702e Same; transfer of employees; rights preserved.

75-3702e. Same; transfer of employees; rights preserved. Effective July 1, 1972, officers and employees who were engaged immediately prior to said date in the performance of powers, duties, and functions of any existing state agency which becomes a part of the department of administration created by this act or the powers, duties and functions of which are transferred to the department of administration created by this act, and who, in the opinion of the secretary of administration are necessary to perform the powers, duties, and functions of the department of administration, or of any division, section, or other unit thereof shall become officers and employees of the department of administration, and shall retain all retirement benefits and all rights of civil service which such officer or employee had before July 1, 1972, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions of personnel in the classified civil service shall be in accordance with civil service laws and rules and regulations. This section shall not apply to members of boards, commissions and councils.

History: L. 1972, ch. 332, § 32; July 1.



75-3702f Same; transfer of property and records.

75-3702f. Same; transfer of property and records. In all cases where, under the provisions of this act, part or all of the powers, duties, and functions of any existing state agency are divided between the department of administration and any other existing state agency or newly created department, division or officer, the department of administration shall succeed to all property and records which were used for, or pertain to, the performance of the powers, duties, and functions transferred to it. Any conflict as to the proper disposition of such property or records arising under this section, and resulting from the transfer or abolishment, of any existing state agency, or all or part of the powers, duties, and functions thereof, shall be determined by the governor, whose decision shall be final.

History: L. 1972, ch. 332, § 33; July 1.



75-3702g Same; governor to resolve conflicts.

75-3702g. Same; governor to resolve conflicts. When any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of any abolishment, transfer, attachment or other change made by this act, or under authority of this act, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

History: L. 1972, ch. 332, § 34; July 1.



75-3702i Severability of 1972 department of administration act.

75-3702i. Severability of 1972 department of administration act. If any word, phrase, sentence or provision of this act is determined to be invalid, such invalidity shall not affect the other provisions of this act and they shall be given effect without the invalid provision, and to this end the provisions of this act are declared to be severable.

History: L. 1972, ch. 332, § 96; July 1.



75-3702j Organization of department; delegation of powers and duties.

75-3702j. Organization of department; delegation of powers and duties. (a) Subject to the limitations of this section, the secretary of administration may organize the department of administration in the manner the secretary deems most efficient.  Division heads and employees of the department of administration not within a particular division shall perform such duties and exercise such powers as are prescribed by law and such other duties as the secretary of administration may prescribe.  Such division heads and employees shall act for, and exercise the powers of, the secretary of administration to the extent authority to do so is delegated by the secretary of administration.

(b) Subject to the provisions of subsections (a) and (c), personnel of each division of the department of administration shall perform such duties and shall exercise such powers as the head of the division may prescribe and shall perform such duties and shall exercise powers as are prescribed by law.  Personnel of each division shall act for, and exercise the powers of, their division head to the extent the authority to do so is delegated by the division head.

(c) Whenever any power, duty or function is designated by statute to be carried out by a particular organizational unit or employee within the department of administration, the secretary of administration is authorized to transfer any such power, duty or function to any other organizational unit or employee within the department.  Included within the secretary's authority to reorganize the department is the authority to abolish organizational units and consolidate powers, duties and functions of such organizational units.  Transfers and reorganization pursuant to this subsection (c) shall be subject to the approval of the governor.

(d) The division of the budget shall not be subject to the provisions of subsections (a) or (c).

History: L. 1994, ch. 274, § 15; July 1.



75-3702k Transfer of powers and duties of Kansas, Inc., its board, president and chief executive officer to the secretary of commerce.

75-3702k. Transfer of powers and duties of Kansas, Inc., its board, president and chief executive officer to the secretary of commerce. (a) The secretary of commerce, for the sole purpose of efficiently wrapping up and concluding the affairs of Kansas, Inc. and satisfying any outstanding liabilities or commitments of Kansas, Inc., shall be the successor in every way to the powers, duties, and functions of the Kansas, Inc., and its chief executive officer and president, hereinafter referred to as president, in which the same were vested prior to the effective date of this order. Every act performed in the exercise of such abolished powers, duties, and functions by or under the authority of the secretary of commerce shall be performed by the existing employees of the department of commerce and shall be deemed to have the same force and effect as if performed by Kansas, Inc., or its president in which such powers, duties, and functions were vested prior to the effective date of K.S.A. 2015 Supp. 74-8001a and 75-3702k through 75-3702p, and amendments thereto.

(b) In furtherance of the sole purpose set forth in subsection (a) above, whenever Kansas, Inc., or words of like effect are referred to or designated by a statute, contract, memorandum of agreement or other document, such reference or designation shall be deemed to apply to the secretary of commerce.

(c) In furtherance of the sole purpose set forth in subsection (a) above, whenever the president of Kansas Inc., or words of like effect are referred to or designated by a statute, contract, memorandum of agreement or other document, such reference or designation shall be deemed to apply to the secretary of commerce.

(d) In furtherance of the sole purpose set forth in subsection (a) above, all rules and regulations, orders, and directives of Kansas, Inc., or its president which are in effect on the effective date of K.S.A. 2015 Supp. 74-8001a and 75-3702k through 75-3702p, and amendments thereto, shall continue to be effective and shall be deemed to be rules and regulations, orders, and directives of the secretary of commerce, until revised, amended, revoked or nullified pursuant to law.

(e) In furtherance of the sole purpose set forth in subsection (a) above, all orders and directives of the Kansas, Inc., or its president in existence on the effective date of K.S.A. 2015 Supp. 74-8001a and 75-3702k through 75-3702p, and amendments thereto, shall continue to be effective and shall be deemed to be orders and directives of the secretary of commerce, until revised, amended or nullified pursuant to law.

History: Executive Reorganization Order No. 37, § 2; L. 2011, ch. 133, § 2; L. 2012, ch. 65, § 30; July 1.



75-3702l Transfer of real property of Kansas, Inc.

75-3702l. Transfer of real property of Kansas, Inc. (a) The secretary of commerce shall succeed to whatever right, title or interest that Kansas, Inc., has acquired in any real property in this state, and the secretary of commerce shall hold the same for and in the name of the state of Kansas.

(b) Whenever any statute, contract, deed or other document concerns the power or authority of Kansas, Inc., or its president to acquire, hold or dispose of real property or any interest therein, the secretary of commerce shall succeed to such power or authority.

History: Executive Reorganization Order No. 37, § 3; L. 2011, ch. 133, § 3; L. 2012, ch. 65, § 31; July 1.



75-3702m Transfer of records of Kansas, Inc.

75-3702m. Transfer of records of Kansas, Inc. The secretary of commerce shall have the legal custody of all records, memoranda, writings, entries, prints, representations, electronic data or combinations thereof of any act, transaction, occurrence or event of Kansas, Inc., or its president.

History: Executive Reorganization Order No. 37, § 4; L. 2011, ch. 133, § 4; L. 2012, ch. 65, § 32; July 1.



75-3702n Transfer of funds of Kansas, Inc.

75-3702n. Transfer of funds of Kansas, Inc. (a) The balances of all funds or accounts thereof appropriated or reappropriated for Kansas, Inc., relating to the powers, duties, and functions abolished by K.S.A. 2015 Supp. 74-8001a and 75-3702k through 75-3702p, and amendments thereto, are hereby transferred within the state treasury to the department of commerce and shall be used only for the purpose for which the appropriation was originally made.

(b) Liability for all accrued compensation or salaries of officers and employees who are employees of Kansas, Inc., during the period commencing on the first day of the first payroll period chargeable to fiscal year 2012 and ending in* on June 30, 2011, shall be assumed and paid by the department of commerce.

History: Executive Reorganization Order No. 37, § 5; L. 2011, ch. 133, § 5; L. 2012, ch. 65, § 33; July 1.

* The "in" should be deleted.



75-3702o Resolution of conflicts in transfers from Kansas, Inc.

75-3702o. Resolution of conflicts in transfers from Kansas, Inc. When any conflict arises as to the disposition of any records, property, power, duty, or function or the unexpended balance of any appropriation as a result of any abolition made by or under the authority of K.S.A. 2015 Supp. 74-8001a and 75-3702k through 75-3702p, and amendments thereto, such conflict shall be resolved by the governor, whose decision shall be final.

History:  Executive Reorganization Order No. 37, § 6; L. 2011, ch. 133, § 6; July 1.



75-3702p Preservation of civil rights of actions and proceedings involving Kansas, Inc.; criminal actions involving Kansas, Inc. not to abate.

75-3702p. Preservation of civil rights of actions and proceedings involving Kansas, Inc.; criminal actions involving Kansas, Inc. not to abate. (a) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency or program mentioned in K.S.A. 2015 Supp. 74-8001a and 75-3702k through 75-3702p, and amendments thereto, or by or against any officer of the state in such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of K.S.A. 2015 Supp. 74-8001a and 75-3702k through 75-3702p, and amendments thereto. The court may allow any such suit, action, or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of K.S.A. 2015 Supp. 74-8001a and 75-3702k through 75-3702p, and amendments thereto.

History:  Executive Reorganization Order No. 37, § 7; L. 2011, ch. 133, § 7; July 1.



75-3703 Secretary to have custody of records; seal; copies of records.

75-3703. Secretary to have custody of records; seal; copies of records. Except as otherwise provided in this act, the secretary of administration shall have the legal custody of all records, memoranda, writings, entries, prints, representations or combinations thereof, of any act, transaction, occurrence or event of the department of administration.

The secretary of administration shall keep a seal which shall be surrounded by the words "secretary of administration of the department of administration of Kansas," which shall be of such diameter and with such device as the governor and the secretary of administration may prescribe, an impression of which shall be filed in the office of secretary of state. Copies of any such department of administration record, memorandum, writing, entry, print, representation, or combination thereof, or of any production thereof pursuant to any authority conferred by law, certified by him or her, and authenticated by seal, shall in all cases be evidence in all courts or administrative agencies equally and in like manner as the original.

History: L. 1953, ch. 375, § 3; L. 1965, ch. 461, § 2; L. 1972, ch. 332, § 68; July 1.



75-3705a Attorneys for department; appointment; unclassified; chief attorney.

75-3705a. Attorneys for department; appointment; unclassified; chief attorney. The secretary of administration may appoint attorneys for the department of administration and its divisions and officers, except attorneys for the state finance council. All attorneys appointed under this section shall be subject to assignment and reassignment of duty within the department of administration as may be determined by the attorney designated by the secretary of administration as chief attorney of the department of administration. All attorneys appointed hereunder shall be in the unclassified service and shall receive annual salaries fixed by the secretary of administration and approved by the state finance council.

History: L. 1972, ch. 332, § 29; July 1.



75-3706 Rules and regulations; procedure for adoption and approval.

75-3706. Rules and regulations; procedure for adoption and approval. The secretary of administration shall submit to the governor proposed rules and regulations with respect to the manner of performance of any power or duty of the department, the execution of any business of the department and its relations to and business with other state agencies, appeals from the final decisions or final actions of the secretary of administration, and such other matters as are provided by law. Before any such proposed rules and regulations are submitted to the governor, the same shall have received the approval required by K.S.A. 77-420, the attorney general shall have made the finding required by K.S.A. 77-420, and the secretary of administration shall have held the hearing thereon required by K.S.A. 77-421. The governor shall either approve, modify and approve or reject any such proposed rules and regulations. The secretary of administration shall adopt such rules and regulations so approved or so modified and approved.

History: L. 1953, ch. 375, § 6; L. 1972, ch. 332, § 69; L. 1980, ch. 275, § 1; July 1.



75-3707 Functions of department in general.

75-3707. Functions of department in general. In general, but not by way of limitation, the department of administration shall have and exercise administrative functions of the state, in the manner as provided by law, in relation to:

(1) Developing financial policies and plans for consideration by the governor and incoming governor as the basis for the budget and recommendations to the legislature, and preparing the detailed documents in accordance with such financial plans for presentation to the legislature.

(2) Coordinating and supervising the fiscal affairs and fiscal procedures of the state to insure the carrying into effect of the definite financial policies and plans approved by the legislature.

(3) Accounting, including budgetary accounting, and accounting control of the incurring of obligations.

(4) Fiscal reporting.

(5) Preauditing of claims, commitments, disbursements, receipts and receivables.

(6) Special investigations upon request of the governor or the finance council.

(7) Purchasing.

(8) Storekeeping and control of stores.

(9) Installing and maintaining records of state property and establishing accountability for property of state agencies.

(10) Keeping accounts concerning receivables.

(11) Issuing warrants on the state treasurer for all claims to be paid out of the state treasury.

(12) Developing plans for improvements and economies in organization and operation of the several state agencies and installing such plans as are approved by the respective heads of such agencies or as directed by law or by the governor with the approval of the finance council.

(13) Personnel matters as to (a) recruitment, (b) working conditions, (c) terms of employment, (d) vacations, (e) sick and other leaves, (f) tenure and termination of employment, (g) pay scales, and (h) determining when and if salary ranges assigned to classified positions shall be changed so as to either increase or decrease the cost of such employment.

History: L. 1953, ch. 375, § 7; L. 1972, ch. 332, §70; L. 1978, ch. 332, § 43; July 1.



75-3707e Security conditions of employment, persons with access to data, telecommunications or other security-sensitive areas.

75-3707e. Security conditions of employment, persons with access to data, telecommunications or other security-sensitive areas. As the infrastructure provider for information technology for the state of Kansas, the office of information technology services must insure the highest level of information security and privacy in order to protect law enforcement, state agencies and the citizens of Kansas. Toward this objective, the department of administration or the office of information technology services shall require as a condition of employment that individuals who have unescorted physical access to the data center, telecommunications facilities and other security sensitive areas as designated by the secretary of administration or the executive chief information technology officer be fingerprinted, and such fingerprints shall be submitted to the Kansas bureau of investigation and to the federal bureau of investigation for the purposes of verifying the identity of such individuals and obtaining records of criminal arrests and convictions.

History: L. 2002, ch. 6, § 1; L. 2013, ch. 62, § 11; July 1.



75-3707f Surplus property programs; transfer of powers; duties of secretary of administration; rules and regulations; succession to property, property rights and records; no effect on pending suit, action or proceeding; fund balances, liability for accrued compensation or salaries transferred; conflicts resolved by governor.

75-3707f. Surplus property programs; transfer of powers; duties of secretary of administration; rules and regulations; succession to property, property rights and records; no effect on pending suit, action or proceeding; fund balances, liability for accrued compensation or salaries transferred; conflicts resolved by governor. (a) The surplus property programs provided for in K.S.A. 27-311 et seq., and K.S.A. 75-6601 et seq., and amendments thereto, are hereby transferred from the department of corrections to the department of administration in accordance with this act. All of the powers, duties and functions of the secretary of corrections, the director of Kansas correctional industries and the surplus property officer that relate to these surplus property programs are hereby transferred to and imposed upon the secretary of administration.

(b) Whenever the secretary of corrections, the director of Kansas correctional industries or the surplus property officer, or words of like effect, are referred to or designated by a statute, contract or other document, and such reference is in regard to any of the powers, duties or functions transferred to the secretary of administration by this section, such reference or designation shall be deemed to apply to the secretary of administration. Whenever the department of corrections or words of like effect are referred to or designated by a statute, contract or other document, and such reference is in regard to any of the powers, duties or functions transferred to the department of administration by this section, such reference or designation shall be deemed to apply to the department of administration.

(c) All rules and regulations, orders and directives of the secretary of corrections, the director of Kansas correctional industries or the surplus property officer that relate to the functions transferred by this section and which are in effect on the effective date of this act shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the secretary of administration until revised, amended, revoked or nullified pursuant to law.

(d) The secretary of administration shall succeed to all property, property rights and records pertaining to the surplus property programs transferred by this act. Any conflict as to the proper disposition of property, personnel or records arising under this act shall be determined by the governor, whose decision shall be final.

(e) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency or program mentioned in this act, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of this act. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(f) On the effective date of this act, the balances of all funds or accounts thereof appropriated or reappropriated for the department of corrections that are attributable to the powers, duties and functions transferred by this act are hereby transferred within the state treasury to the department of administration and shall be used only for the purpose for which the appropriation was originally made.

(g) On the effective date of this act, liability for all accrued compensation or salaries of officers and employees who are transferred to the department of administration under this act shall be assumed and paid by the department of administration.

(h) When any conflict arises as to the disposition of any property, power, duty or function or the unexpended balance of any appropriation as a result of any abolition or transfer made by or under the authority of this act, such conflict shall be resolved by the governor, whose decision shall be final. No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

(i) All officers and employees of the department of corrections or Kansas correctional industries within the department of corrections who, immediately prior to the effective date of this act, are engaged solely in the exercise and performance of the powers, duties and functions transferred by this act are hereby transferred to the department of administration. All classified employees so transferred shall retain their status as classified employees.

(j) Officers and employees of the department of corrections transferred by this act shall retain all retirement benefits and leave balances and rights that had accrued or vested prior to the date of transfer. The service of each such officer and employee so transferred shall be deemed to have been continuous. Any subsequent transfers, layoffs or abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in this act shall affect the classified status of any transferred person employed prior to the date of transfer by the department of corrections.

History: L. 2004, ch. 121, § 1; July 1.



75-3708 Membership of state finance council; chairperson; secretary.

75-3708. Membership of state finance council; chairperson; secretary. There is hereby created the state finance council consisting of nine members. The members of the finance council shall be (1) the governor, (2) the president of the senate, (3) the speaker of the house of representatives, (4) the majority floor leader of the senate, (5) the minority floor leader of the senate, (6) the chairperson of the senate committee on ways and means, (7) the majority floor leader of the house of representatives, (8) the minority floor leader of the house of representatives, and (9) the chairperson of the house of representatives committee on appropriations. The governor shall be the chairperson and the secretary of administration shall be the secretary of the council but shall not be a member of such council.

History: L. 1953, ch. 375, § 8; L. 1973, ch. 157, §13; L. 1974, ch. 387, § 1; L. 1987, ch. 196, § 14; Feb. 19.



75-3709 Vacancies in office.

75-3709. Vacancies in office. In case of a vacancy in the office of the governor, president of the senate, speaker of the house of representatives, the majority or minority floor leader of the senate, or the majority or minority floor leader of the house of representatives, such officers successor shall be a member of the finance council. In the event of a vacancy in the council in case of:

(a) The chairperson of the senate committee on ways and means, the president of the senate shall appoint a successor from the membership of such committee; and

(b) the chairperson of the house of representatives committee on appropriations, the speaker of the house shall appoint a successor from the membership of such committee.

History: L. 1953, ch. 375, § 9; L. 1974, ch. 387, §2; L. 1987, ch. 196, § 15; Feb. 19.



75-3710 Meetings; compensation and expenses; notice and agenda of meetings to certain state officers and members of legislature; copies of minutes.

75-3710. Meetings; compensation and expenses; notice and agenda of meetings to certain state officers and members of legislature; copies of minutes. Upon call of the chairman, the state finance council shall meet as often as may be necessary to perform its duties.  The legislative members of the state finance council shall for attendance at meetings of the state finance council receive compensation and travel expenses and subsistence expenses or allowances as provided in K.S.A. 75-3212, and amendments thereto.  The director of legislative administrative services, the director of the legislative research department and each member of the state finance council shall be given notice by the chairman of each meeting called and a copy of the agenda therefor and a copy of all accompanying documents in advance of such meeting, except in cases of emergency.  Upon such notification, the director of legislative administrative services shall mail a notice of the meeting of the state finance council to each member of the legislature, together with a copy of the agenda, and shall keep a copy of the agenda and of all accompanying documents for such meeting on file.  The agenda for each meeting of the finance council shall indicate whether there are accompanying documents for any agenda item, the nature of such documents and that a copy of each such document is on file with the director of legislative administrative services.  Notwithstanding the above, the chairman of the state finance council may add items to the agenda at the time of any meeting of the state finance council.  The chairman shall cause minutes to be prepared for each meeting of the council, and a copy thereof shall be sent to each person who is required by this section to be notified of the council's meetings.

History: L. 1953, ch. 375, § 10; L. 1968, ch. 208, § 12; L. 1974, ch. 387, § 3; L. 1975, ch. 447, § 1; L. 1976, ch. 233, § 2; April 20.



75-3711 Division of powers between governor and state finance council; voting on matters of legislative delegation; absentee voting procedure, when; application of guidelines.

75-3711. Division of powers between governor and state finance council; voting on matters of legislative delegation; absentee voting procedure, when; application of guidelines. (a) The governor shall:

(1) Hear and determine appeals by any state agency from final decisions or final actions of the secretary of administration or the director of computer services.

(2) Approve, modify and approve or reject proposed rules and regulations submitted by the secretary of administration as provided in K.S.A. 75-3706, and amendments thereto.

(3) Make allocations to, and approve expenditures by a state agency, from any appropriations to the governor for that purpose, of funds for unanticipated and unbudgeted needs, under guidelines and limitations prescribed by K.S.A. 75-3711c, and amendments thereto, or other legislative enactment enhancing or altering K.S.A. 75-3711c, and amendments thereto.

(4) Exercise powers and perform functions specified for the state finance council or governor by the Kansas civil service act.

(b) (1) The chairperson and five or more other members of the state finance council shall constitute a quorum. Approval by the governor and approval by a majority vote of the legislative members of the state finance council shall govern, unless a unanimous vote is required by statute in any particular case.

(2) Whenever a matter is to be acted on by the state finance council and a unanimous vote is required to approve the particular matter by K.S.A. 48-924, 75-3713, 75-3713b or 75-3713c, and amendments thereto, or by any other statute, each member who is unable to attend the meeting at which the matter was voted on, may vote on the motion by written absentee vote in the manner prescribed by this subsection. In any such case, an absent member may vote on the motion by (A) writing the member's signature on a copy of the resolution setting forth the matter that is the subject of the motion, writing the date and indicating the member's vote for or against adoption of the resolution, and (B) submitting the copy of the resolution bearing the absentee vote to the secretary of the state finance council either before or not more than 10 days after the date of the meeting at which the motion was voted on. The secretary of the state finance council shall maintain each copy of a resolution bearing an absentee vote as part of the minutes and records of the meeting at which the motion on the resolution was voted on. The secretary shall indicate in the minutes of the meeting the name of each member voting in writing by absentee vote and the date on which the absentee vote was submitted to the secretary. If a particular matter requiring a unanimous vote receives the affirmative vote of each member of the state finance council attending the meeting and the affirmative absentee vote pursuant to this subsection of each member not attending the meeting, then the matter shall be deemed to have received the unanimous vote of all members of the state finance council.

(c) Whenever statutes provide for any matter to receive state finance council action, the same shall be made a matter of business before said council, if and only if the matter is characterized as a legislative delegation, and in other such cases the governor shall exercise the function specified for the state finance council by applying the guidelines and limitations of K.S.A. 75-3711c, and amendments thereto, or other legislative enactment enhancing or altering the same.

History: L. 1953, ch. 375, § 11; L. 1972, ch. 332, §73; L. 1975, ch. 447, § 2; L. 1976, ch. 388, § 1; L. 2004, ch. 63, § 1; Apr. 15.



75-3711a Receipt and expenditure of grants and moneys from federal or state agencies or other sources not otherwise authorized by law; approval of finance council; guidelines; limitation on commitments.

75-3711a. Receipt and expenditure of grants and moneys from federal or state agencies or other sources not otherwise authorized by law; approval of finance council; guidelines; limitation on commitments. (a) Any state agency not otherwise specifically authorized by law may, with the approval of the state finance council, receive grants of money and funds appropriated under any federal act or from any other source.

(b) Subject to the provisions of K.S.A. 75-3711b, and amendments thereto, any state agency not otherwise specifically authorized by law may contract with and (1) receive or spend or transfer or (2) receive and spend or transfer moneys from other state or federal agencies, with the approval of the state finance council.

(c) In addition to the findings required by subsection (c) of K.S.A. 75-3711c, and amendments thereto, functions under subsections (a) and (b) of this section shall be exercised only after a finding by the governor and a majority vote of the legislative members of the state finance council that the program proposed will benefit the health or welfare of the people of this state.

(d) No authorization under this section shall undertake to give any vested commitment that a future legislative enactment will provide any additional state funds to the purpose of the proposed program.

History: L. 1973, ch. 355, § 1; L. 1975, ch. 448, § 1; L. 1976, ch. 388, § 3; L. 1979, ch. 289, § 1; L. 2003, ch. 114, § 1; July 1.



75-3711b Same; approval unnecessary for certain contracts between state educational institutions and state agencies or if otherwise authorized by law; copies of such contracts filed with legislative research department.

75-3711b. Same; approval unnecessary for certain contracts between state educational institutions and state agencies or if otherwise authorized by law; copies of such contracts filed with legislative research department. (a) Nothing in K.S.A. 75-3711a, and amendments thereto, shall be construed to require approval of the state finance council to allow any state agency specifically authorized by any other statute to do so, to receive grants of money and funds appropriated under any federal act or from any other source, or to contract with and (1) receive or spend or transfer or (2) receive and spend or transfer moneys from any other state or federal agencies.

(b) Nothing in K.S.A. 75-3711a, and amendments thereto, shall require approval of the state finance council for any contract requiring expenditures or transfers of an amount equal to $250,000 or less between any state educational institution, as defined in subsection (a) of K.S.A. 76-711, and amendments thereto, and any other state agency, including another state educational institution. Within 30 days after entering into each such contract, the state agency required to expend or transfer funds under the contract shall file a copy of the contract with the legislative research department.

History: L. 1973, ch. 355, § 2; L. 1975, ch. 448, § 2; L. 1979, ch. 289, § 2; L. 2003, ch. 114, § 2; July 1.



75-3711c Division of powers between governor and state finance council; guidelines for exercise of certain powers; matters declared to be legislative delegations or executive functions.

75-3711c. Division of powers between governor and state finance council; guidelines for exercise of certain powers; matters declared to be legislative delegations or executive functions. (a) The following matters of business before the state finance council are hereby declared to be matters characterized as legislative delegations:

(1) Increase of expenditure limitations on special revenue funds imposed by legislative act.

(2) Grant of approval pursuant to K.S.A. 75-3711a and amendments thereto.

(3) Exercise of functions specified in K.S.A. 75-3712, 75-3713, 75-3713a or 75-3725a and amendments thereto.

(4) Exercise of the functions specified in K.S.A. 48-938 and amendments thereto.

(5) Increase of limitations imposed by legislative act on expenditures from reappropriated balances in state general fund accounts.

(6) Increase of limitations imposed by legislative act on the number of personnel positions paid from appropriations.

(b) All matters of business provided by this act to be performed by the governor in lieu of the state finance council are hereby declared to be executive functions to be exercised by the executive department subject to subsequent enactment by the legislature.

(c) The matters specified in subsection (a) shall be approved, authorized or directed by the governor and a majority vote of the legislative members of the state finance council.  Except for functions specified in K.S.A. 75-3725a and amendments thereto or as otherwise specified by legislative act, such approval, authorization or direction shall be given only when the legislature is not in session, upon findings, in addition to any enhancement or alteration thereof by legislative enactment, that:

(1) Unforeseeable occurrence or unascertainable effects of a foreseeable occurrence characterize the need for the requested action, and delay until the next legislative session on the requested action would be contrary to paragraph (3) of this subsection.

(2) The requested action is not one that was rejected in the next preceding session of the legislature, and is not contrary to known legislative policy.

(3) In cases where the action is requested for a single state agency, the requested action will assist the state agency in attaining an objective or goal which bears a valid relationship to powers and functions of the state agency.

History: L. 1976, ch. 388, § 2; L. 1983, ch. 288, § 2; L. 1986, ch. 325, § 1; July 1.



75-3712 State emergency fund; use; transfers from general fund and special revenue funds for balance insufficiencies.

75-3712. State emergency fund; use; transfers from general fund and special revenue funds for balance insufficiencies. (a) The state emergency fund is hereby continued in the state treasury for the use of the state finance council created by K.S.A. 75-3708, and amendments thereto, for the purposes and within the limitations prescribed by K.S.A. 75-3713, 75-3713a, 75-3713b, 75-3713c, 75-3713d, 75-3714 and K.S.A. 2015 Supp. 75-3713e, and amendments thereto.

(b) (1) Upon certification by the director of the budget to the director of accounts and reports that the unencumbered balance in the state emergency fund is insufficient to pay an amount that is necessary to finance an action approved by the state finance council pursuant to K.S.A. 75-3713, 75-3713a, 75-3713b, 75-3713c, 75-3713d or K.S.A. 2015 Supp. 75-3713e, and amendments thereto, the director of accounts and reports shall transfer an amount equal to the insufficient amount from the state general fund to the state emergency fund. The total of all amounts transferred from the state general fund to the state emergency fund pursuant to this subsection (b)(1) during any fiscal year shall not exceed $10,000,000, excluding all amounts transferred from the state general fund pursuant to subsection (b)(2).

(2) In addition to the provisions of subsection (b)(1), during the period commencing on the effective date of this act until January 14, 2008, notwithstanding the provisions of any other statute to the contrary:

(A) The director of the budget shall provide (i) notice to the state finance council that the unencumbered balance in the state emergency fund is insufficient to pay an amount that is necessary to finance an action approved by the state finance council pursuant to K.S.A. 75-3713, 75-3713a, 75-3713b, or K.S.A. 2015 Supp. 75-3713e, and amendments thereto, which is directly related to a severe weather-related state of disaster emergency declared by the governor pursuant to K.S.A. 48-924, and amendments thereto, and (ii) the director of the budget shall include with such notice the director's recommendations regarding a specific amount or amounts, which in the aggregate are equal to the insufficient amount, and which could be transferred to the state emergency fund for such purpose from the state general fund or any special revenue fund or funds, or any account or accounts of the state general fund or any such special revenue fund or funds; and

(B) upon approval such recommendation or any modification thereof by the state finance council, by unanimous vote of all of the members of the council, acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c, and amendments thereto, the director of the budget shall certify to the director of accounts and reports such recommendation, including any modifications, as approved by the state finance council; and

(C) upon receipt of such certification by the director of the budget, the director of accounts and reports shall transfer the amount or amounts specified in such certification from the state general fund or any special revenue fund or funds, or any account or accounts of the state general fund or any such special revenue fund or funds, to the state emergency fund, except that the total of all amounts transferred to the state emergency fund pursuant to this subsection (b)(2) during the period commencing on the effective date of this act until January 14, 2008, shall not exceed $25,000,000.

History: L. 1953, ch. 375, § 12; L. 1971, ch. 279, § 12; L. 1974, ch. 388, § 1; L. 1990, ch. 315, § 2; L. 2000, ch. 53, § 1; L. 2007, ch. 202, § 4; May 31.

Revisor's Note:

For preamble to 2007 act, see L. 2007, ch. 202.



75-3713 Same; authorization of expenditures; purposes.

75-3713. Same; authorization of expenditures; purposes. The state finance council, by unanimous vote of all its members, is hereby authorized and empowered to make allocations to, and authorize expenditures by, state agencies from the state emergency fund for the following purposes, subject to the limitations hereinafter prescribed:

(a) Preservation of the public health and the protection of persons and property from extraordinary conditions arising after, or which were not foreseen at the time, appropriations were made by the preceding regular legislative session.

(b) Repair or replacement of any building or equipment owned by the state which has been destroyed or damaged by sabotage, fire, flood, wind, tornado, catastrophe or act of God if such building or equipment is absolutely necessary for carrying out the function of the state agency using such building or equipment.

(c) Whenever the president of the United States, pursuant to Pub. L. No. 93-288 (May 22, 1974), the disaster relief act of 1974, has declared a major disaster to exist in this state, payment of the state share of the grants made to individuals and families in this state who are adversely affected by such major disaster, to meet disaster-related necessary expenses and serious expenses of such individuals and families under the grant program administered by the governor as authorized under K.S.A. 48-938 and as provided in said disaster relief act of 1974, subject to the limitations that such share shall not exceed an amount equal to twenty-five percent (25%) of the actual cost of meeting such expenses and needs as authorized by section 408 of said disaster relief act of 1974, and in any event shall not exceed one thousand two hundred and fifty dollars ($1,250) in the aggregate to any one individual or family with respect to any one major disaster.

History: L. 1953, ch. 375, § 13; L. 1955, ch. 372, § 1; L. 1967, ch. 460, §1; L. 1975, ch. 283, § 31; April 11.



75-3713a Same; loans or grants to political subdivisions for certain purposes; expenditure authorization.

75-3713a. Same; loans or grants to political subdivisions for certain purposes; expenditure authorization. (a) By unanimous vote of all of its members, the state finance council is hereby authorized and empowered to make loans or grants of funds in the state emergency fund, which is provided for in K.S.A. 75-3712, to cities, townships, counties and other political subdivisions, for the purpose of repairing or replacing any building or equipment owned by any such political subdivision which has been damaged or destroyed by sabotage, fire, wind, tornado, catastrophe or act of God, if such building or equipment is essential to the performance of a governmental function of the political subdivision and cannot be repaired or replaced by other means available to the political subdivision without undue interruption of the governmental function.

(b) Whenever a city, township, county or other political subdivision has any building or equipment damaged or destroyed by sabotage, fire, wind, tornado, catastrophe or act of God, such political subdivision may apply to the state finance council for a loan or grant of funds under this section. The loan or grant of funds by the state finance council under this section shall constitute authorization for such political subdivision to expend said funds to repair or replace any such damaged or destroyed building or equipment, if other authority does not exist therefor. Any funds received by a political subdivision pursuant to this section may be expended in the budget year in which they are received, even though the same were not included in such political subdivision's budget of expenditures for such year.

History: L. 1975, ch. 283, § 19; April 11.



75-3713b State emergency fund; certain national guard entitlements and mutual assistance compact expenses; legislative delegation, guidelines.

75-3713b. State emergency fund; certain national guard entitlements and mutual assistance compact expenses; legislative delegation, guidelines. (a) By unanimous vote of all of its members, the state finance council is hereby authorized and empowered to make allocations to, and authorize expenditures by, the adjutant general from the state emergency fund for the following purposes, subject to the limitations hereinafter imposed directly or by reference:

(1) The payment of claims for entitlements under K.S.A. 48-265, 48-266, 48-267 or 48-269, and amendments thereto, which accrue to members of the Kansas national guard or the Kansas state guard in accordance with and subject to the provisions of K.S.A. 48-261 to 48-271, inclusive, and amendments thereto;

(2) the payment of any expenses or other amounts required to be paid which arise under the national guard mutual assistance compact in accordance with and subject to the provisions of said compact and K.S.A. 48-1701 to 48-1703, inclusive, and amendments thereto; and

(3) the payment of death benefits pursuant to K.S.A. 48-282, and amendments thereto.

(b) The exercise of functions specified in subsection (a) are hereby declared to be matters characterized as legislative delegations. Such functions may be exercised by the state finance council only when the legislature is not in session and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c, and amendments thereto.

History: L. 1976, ch. 235, § 1; L. 1980, ch. 276, § 1; L. 2005, ch. 207, § 3; L. 2005, ch. 1, § 3 (Special Session); Sept. 1.



75-3713c State emergency fund; expenditures relating to defects in design or construction of state buildings authorized; legislative delegation, guidelines.

75-3713c. State emergency fund; expenditures relating to defects in design or construction of state buildings authorized; legislative delegation, guidelines. (a) The state finance council, acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c, is hereby authorized to make allocations to and authorize expenditures by a state agency from the state emergency fund for one or more of the following purposes concerning a capital improvement project for the construction of a building or for major repairs or improvements to a building for the state agency:

(1) To identify the nature, extent and causes of defects in the design, construction or other work on the project;

(2) to provide architectural, engineering or other technical services to determine methods for correcting or repairing such defects; or

(3) to correct or repair such defects or to make other repairs or perform maintenance related to such defects.

(b) The functions specified in subsection (a) may be exercised by the state finance council only:

(1) By unanimous vote of all members of the state finance council;

(2) when the legislature is not in session; and

(3) for those purposes under subsection (a) for which there are not sufficient funds available and unencumbered (A) within the existing appropriations for such capital improvement project for the state agency or (B) within other existing appropriations for the state agency which are available for transfer to such capital improvement project under K.S.A. 75-3726a.

History: L. 1981, ch. 321, § 1; July 1.



75-3713d Same; moneys dedicated as self-insurance fund for state fair grandstand; expenditures authorized, limitations; transfers to state fair capital improvements fund.

75-3713d. Same; moneys dedicated as self-insurance fund for state fair grandstand; expenditures authorized, limitations; transfers to state fair capital improvements fund. (a) Moneys in the state emergency fund in the amount of $250,000 are hereby specifically dedicated as a self-insurance fund for the state fair board in conjunction with the provisions of the financing of the Kansas development finance authority in the form of bonds issued on March 1, 1989, for improvements to the grandstand at the state fair as authorized by the provisions of K.S.A. 2-223 and amendments thereto. The moneys in such self-insurance fund shall remain dedicated for such purpose for the remainder of the ten-year term of such bonds and as prescribed by this section.

(b) Except as otherwise provided in this act or by appropriation act of the legislature, moneys in such self-insurance fund of the state emergency fund may be used only for the purpose of repairing, constructing or replacing the property consisting of the improvements to the grandstand of the state fair and any furnishings, equipment or other property thereof which is under the care, custody and control of the state fair board when the original of any such property has been damaged, destroyed, stolen or otherwise lost by casualty, and which loss or any part thereof was not covered by insurance in a commercial insurance company. Moneys in such self-insurance fund may be expended for any auxiliary purpose, such as, but not limited to, business interruption losses, as are required under the bond covenants of the bonds issued on March 1, 1989, for the improvements to the grandstand at the state fair, except that third-party liability or employee casualty losses may not be paid from such self-insurance fund and no waiver of governmental immunity shall exist which will permit payment of any liability of such self-insurance fund except as specifically authorized by this section.

(c) The self-insurance fund established in the state emergency fund shall be administered by the state finance council. No expenditures shall be made from the moneys in such self-insurance fund, except that transfers may be made to the state fair capital improvements fund established by K.S.A. 2-223 and amendments thereto for expenditure for the purposes specified in subsection (b). Upon authorization by the chairperson of the state finance council for a purpose authorized by this section, the director of accounts and reports shall transfer the amount specified by the chairperson, of not to exceed $250,000, from the self-insurance fund established by this section in the state emergency fund to the state fair capital improvements fund.

History: L. 1990, ch. 315, § 1; April 5.



75-3713e County business restoration program; assistance payments for May 4, 2007, tornado-damaged businesses; purposes; implementation and administration by secretary of revenue.

75-3713e. County business restoration program; assistance payments for May 4, 2007, tornado-damaged businesses; purposes; implementation and administration by secretary of revenue. (a) There is hereby established the county business restoration assistance program which shall be implemented and administered by the secretary of revenue in accordance with this section. The program is established for the purpose of assisting businesses that were in operation in a county which was struck by the tornado and other severe weather in Kansas on May 4, 2007, which had damage and destruction to governmental buildings and facilities to the extent that there was a complete interruption of all governmental services provided by a major town and the county government, and which suffered a major loss of the property tax base for the county of 25% or more, and that were damaged by such tornado and other severe storms on May 4, 2007, to rebuild business facilities, to acquire business machinery and equipment, and to reestablish jobs in such county for such businesses.

(b) The assistance payments under the program shall be available only for qualifying businesses as defined by this section. The program shall provide investment assistance payments and job restoration assistance payments that are applied for during the period commencing on the effective date of this act through June 30, 2008.

(c) Each investment assistance payment shall be an amount of not more than 10% of a qualifying investment made to rebuild or replace the building or structure or to replace the business machinery and equipment in the county. In accordance with policies adopted by the secretary of revenue, the investment assistance payment shall be for the purpose of assisting the business recover from the damage sustained from the storm on May 4, 2007. To be a qualifying investment under this program, the investment must be made between May 4, 2007, and June 30, 2008.

(d) Each job restoration assistance payment shall be an amount of not more than $3,500 per full-time-equivalent job for an employee the applicant business hires back in the county. In accordance with policies adopted by the secretary of revenue, the job restoration assistance payment shall be for the purpose of assisting the business recover from the damages sustained from the storm on May 4, 2007.

(e) As used in this section:

(1) "Business facility" means a building or structure used in business operations located within the county;

(2) "business machinery and equipment" means the real and tangible personal property permanently and physically located at a business facility and used in the business operations and shall not include (A) mobile equipment, such as motor vehicles, or (B) any items held for sale, such as business inventory;

(3) "qualifying business" means a business that was in existence and in operation providing goods or services within a county, which was struck by the tornado and other severe weather in Kansas on May 4, 2007, which had damage and destruction to governmental buildings and facilities to the extent that there was a complete interruption of all governmental services provided by a major town and the county government, and which suffered a major loss of the property tax base for the county of 25% or more, and that was damaged by the tornado and other severe storms that struck Kansas on May 4, 2007; and

(4) "qualifying job" means a job with a qualifying business that was lost as a result of damage sustained by the tornado and other severe storms that struck Kansas on May 4, 2007, that is restored and filled by an employee hired back in the county between May 4, 2007, and June 30, 2008, and shall not include any part-time job that provides the employee with less than 20 hours per week of paid employment.

(f) In accordance with the provisions of this section, the secretary of revenue shall adopt policies and procedures for the implementation and administration of the county business restoration assistance program and shall present such information to the state finance council requesting approval to make expenditures from the state emergency fund for assistance payments under the program in accordance with the proposed implementation and administration of the program. Upon approval of the state finance council by the affirmative vote of the governor and by a majority vote of the legislative members of the state finance council, acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c, and amendments thereto, and subject to the limitation that not more than $5,000,000 may be approved by the state finance council to be expended from the state emergency fund for such payments, the director of the budget shall certify to the director of accounts and reports the amount approved by the state finance council for expenditure by the department of revenue for such assistance payments from the state emergency fund.

History: L. 2007, ch. 202, § 1; May 31.

Revisor's Note:

For preamble to 2007 act, see L. 2007, ch. 202.



75-3714 Same; minutes; public inspection.

75-3714. Same; minutes; public inspection. The secretary of the finance council shall keep complete minutes of its proceedings which shall be signed by each member of the finance council present and if any member objects to any matter contained in said minutes, he or she may enter objection in writing at the time of signing the same. Such minutes shall be kept on file in the office of the secretary of administration and shall be open to public inspection during regular office hours.

History: L. 1953, ch. 375, § 14; July 1.



75-3714a Director of the budget; creation and administration of the division of the budget.

75-3714a. Director of the budget; creation and administration of the division of the budget. There is hereby established, within and as a part of the department of administration, a division of the budget, the head of which shall be the director of the budget. Under the supervision of the governor, the director of the budget shall administer the division of the budget. The director of the budget shall be in the unclassified service under the Kansas civil service act and shall be appointed by the governor.

History: L. 1972, ch. 332, § 3; L. 1981, ch. 341, § 1; L. 1988, ch. 332, § 2; May 12.



75-3714b Same; transfer of existing powers, duties and functions; preservation of orders and directives.

75-3714b. Same; transfer of existing powers, duties and functions; preservation of orders and directives. (a) All of the powers, duties and functions of the existing budget division and the existing budget director are hereby transferred to and conferred and imposed, respectively, upon the division of the budget and the director of the budget created by this act, except as is herein otherwise provided.

(b) The division of the budget and the director of the budget created by this act shall be the successors in every way, respectively, to the powers, duties and functions of the budget division and budget director in which the same were vested prior to the effective date of this act, except as herein otherwise provided. Every act performed in the exercise of such powers, duties and functions by or under the authority of the division of the budget or director of the budget created by this act, respectively, shall be deemed to have the same force and effect as if performed by the budget division or budget director, respectively, in which such functions were vested prior to the effective date of this act.

(c) Whenever the budget division, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the division of the budget created by this act.

(d) Whenever the budget director, or words of like effect, is referred to or designated by a statute, contract or other document, such reference shall be deemed to apply to the director of the budget created by this act.

(e) All orders and directives of the budget director or the budget division in existence on the effective date of this act, shall continue to be effective and shall be deemed to be orders and directives of the director of the budget created by this act, until revised, amended, revoked or nullified pursuant to law.

(f) The division of the budget and director of the budget created by this act, respectively, shall be continuations of the budget division created by K.S.A. 75-3715 and the budget director provided to be appointed under K.S.A. 75-3703.

History: L. 1972, ch. 332, § 4; July 1.



75-3715 Powers and duties of the director of the budget.

75-3715. Powers and duties of the director of the budget. The director of the budget shall:

(a) Keep in continuous touch with the operations, plans and needs of state agencies, and with the sources and amounts of revenue and other receipts of the state;

(b) analyze the quantity and quality of services rendered by each agency, and the needs for such services and for any new services;

(c) prepare under the supervision of the incoming governor, the budget report for submission to the legislature;

(d) prepare a legislative measure or measures reflecting the incoming governor's budget;

(e) consider and act on applications for transfers between appropriations of the same agency as provided by law;

(f) survey such work programs and periodical allotment requests submitted by state agencies as are required by this act;

(g) report to the governor and to the incoming governor on the operation of the budget system and advise and assist the governor, incoming governor, state finance council, legislature and its ways and means and appropriations committees on request, concerning any matters relating to the budget; and

(h) Provide management analysis service to state agencies.

History: L. 1953, ch. 375, § 15; L. 1972, ch. 332, §74; L. 1987, ch. 196, § 16; Feb. 19.



75-3715a Fiscal notes for certain legislative bills.

75-3715a. Fiscal notes for certain legislative bills. Fiscal notes shall be provided for all bills increasing or decreasing state revenues or the revenues of counties, cities and school districts, making state appropriations or increasing or decreasing existing appropriations or the fiscal liability of the state, or imposing functions or responsibilities on counties, cities and school districts which will increase their expenditures or fiscal liability. The director of the budget, or the director's designee, shall consult with the League of Kansas municipalities, Kansas association of counties and the Kansas association of school boards, as appropriate, when preparing such fiscal notes. Not more than seven days following the first reading of any such bill, the director of the budget shall furnish to the committee or committees to which such bill was referred a statement explaining the fiscal effect of such bill. Fiscal notes are required for original bills only and not for amendments.

The fiscal note, if possible, shall include a reliable estimate in dollars of the anticipated change in revenue, expenditures, or fiscal liability under the provisions of the bill. It also shall include a statement as to the immediate effect and, if determinable or reasonably foreseeable, the long-range effect of the measure. If, after careful investigation, it is determined that no dollar estimate is possible, the note shall contain a statement to that effect, setting forth the reasons why no dollar estimate can be given. Every agency and department of the state is directed to cooperate with the division of the budget in preparation of any fiscal note provided for by this act when, and to the extent, requested by the director of the budget.

No comment or opinion shall be included in the fiscal note regarding the merits of the measure for which the note is prepared.

History: L. 1965, ch. 470, § 1; L. 1971, ch. 280,§ 1; L. 1994, ch. 232, § 3; July 1.



75-3715b Fiscal notes for certain legislative bills regarding benefits under the Kansas public employees retirement system, requirements.

75-3715b. Fiscal notes for certain legislative bills regarding benefits under the Kansas public employees retirement system, requirements. In addition to all requirements for fiscal notes pursuant to law, fiscal notes for bills which provide a new benefit, an increase in existing benefits or any other type of benefit enhancement for members of the Kansas public employees retirement system and systems thereunder, including a cost-of-living adjustment or postretirement benefit increase, shall include an actuarial valuation and appraisal of the liability to the system and the required contributions necessary to discharge such liability and maintain the system on an actuarial reserve basis created by such benefit enhancement to be conducted by the qualified actuary employed or retained by the system pursuant to K.S.A. 74-4908, and amendments thereto. Such fiscal note shall be available to members of any standing committee of the legislature to which such bill has been assigned prior to such committee taking any action on such bill.

History: L. 2012, ch. 171, § 29; July 1.



75-3716 Budget preparation; forms; information.

75-3716. Budget preparation; forms; information. The director of the budget shall prepare the budget report, with the related legislative measure or measures, for the incoming governor's approval and submission to the legislature. The director of the budget shall, on or before September first of each year, furnish to every state agency or person authorized to spend or receive state funds a sufficient number of budget estimate forms. The forms shall be prepared by the director of the budget and shall be so designed as to show actual expenditures for at least the last preceding completed fiscal year, estimated expenditures for the current fiscal year, and requests for each succeeding fiscal year, and data for like periods with respect to receipts and actual or estimated balances at the end of such fiscal years.

The director of the budget may require the estimated expenditures to be classified so as to set forth the data by funds, state agencies, character and objects of expenditures, which expenditures may also be required to be classified by functions and activities. The director of the budget may require the revenue estimates to show the basis upon which the estimates were made and the factors involved in the same, and to be classified so as to show receipts by funds, and sources and types of income. The director of the budget may require such further detail, work programs, supplemental and supporting data, and such information as may be necessary to carry out the provisions of this act.

History: L. 1953, ch. 375, § 16; L. 1972, ch. 332, §75; July 1.



75-3717 Budget estimates of state agencies; biennial basis for certain agencies.

75-3717. Budget estimates of state agencies; biennial basis for certain agencies. (a) As provided in this section, each state agency, not later than October 1 of each year, shall file with the division of the budget its budget estimates for the next fiscal year, and all amendments and revisions thereof, except that, in lieu of such annual filing, each agency listed in subsection (f), not later than October 1, 2000, and every two years thereafter, shall file budget estimates for the next fiscal year and for the ensuing fiscal year thereafter. Each agency listed in subsection (f) may file adjustments to such agency's budget that was approved by the legislature during a prior fiscal year. All such budget estimates shall be in the form provided by the director of the budget. Each agency's budget estimates shall include:

(1) A full explanation of the agency's request for any appropriations for the expansion of present services or the addition of new activities, including an estimate of the anticipated expenditures for the next fiscal year and for each of the three ensuing fiscal years which would be required to support each expansion of present services or addition of new services as requested by the state agency;

(2) a listing of all programs of the agency that provide services for children and their families and the following information regarding each such program: Of the amount of the agency's request for appropriations to fund the program, that amount which will be spent on services for children or families with children and the number of children or families with children who are served by the program; and

(3) a listing of the sources and amounts of all federal funds received or budgeted for by a state agency for the purpose of homeland security or for the purpose of sustaining, enhancing or improving the safety and security of the state, the amount of such funds budgeted for expenditure on administrative cost and the amount of such funds budgeted for expenditure on aid to each unit of local government.

(b) At the same time as each state agency submits to the division of the budget a copy of its budget estimate, and all amendments and revisions thereof, each such state agency shall submit a copy of such estimate, and all amendments and revisions thereof, directly to the legislative research department for legislative use.

(c) The director of the budget shall require the agencies to submit a sufficient number of copies of their budget estimates, and all amendments and revisions thereof, to the director's office to satisfy the requirements of such office and one additional copy for legislative use which shall be retained in the division of the budget until the budget of the governor is submitted to the legislature. On or before the day that such budget is submitted to the legislature such legislative use copy, posted to reflect the governor's budget recommendations, shall be submitted to the legislative research department for use by the ways and means committee of the senate and the committee on appropriations of the house of representatives. Following presentation of the governor's budget report to the legislature, the legislative research department may request and shall receive detailed information from the division of the budget on the governor's budget recommendations.

(d) The director of the budget may prepare budget estimates for any state agency failing to file a request.

(e) As used in this section, "services for children and their families" includes, but is not limited to, any of the following services, whether provided directly or made accessible through subsidies or other payments:

(1) Financial support for children and families with children or enforcement of the obligation to support a child or a family with one or more children;

(2) prenatal care, health care for children or immunizations for children;

(3) mental health or retardation services for children;

(4) nutrition for children or families with children or nutritional counseling or supplements for pregnant or nursing women;

(5) child care, early childhood education or parenting education;

(6) licensure or regulation of child care or early childhood education programs;

(7) treatment, counseling or other services to preserve families;

(8) care, treatment, placement or adoption of children without functioning families;

(9) services to prevent child abuse and to treat and protect child abuse victims;

(10) services for children who are pregnant, substance abusers or otherwise involved in high risk behavior;

(11) services related to court proceedings involving children; and

(12) youth employment services.

(f) On a biennial basis, the following state agencies shall file budget estimates under the provisions of subsection (a): Abstracters' board of examiners, behavioral sciences regulatory board, board of accountancy, board of examiners in optometry, board of nursing, consumer credit commissioner, Kansas board of barbering, Kansas board of examiners in fitting and dispensing of hearing aids, Kansas dental board, Kansas real estate commission, Kansas state board of cosmetology, office of the securities commissioner of Kansas, real estate appraisal board, state bank commissioner, state board of healing arts, state board of mortuary arts, state board of pharmacy, state board of technical professions, state board of veterinary examiners, governmental ethics commission, state department of credit unions, and Kansas home inspectors registration board.

History: L. 1953, ch. 375, § 17; L. 1971, ch. 184, § 24; L. 1975, ch. 277, § 2; L. 1976, ch. 146, § 47; L. 1978, ch. 355, § 1; L. 1985, ch. 282, § 1; L. 1987, ch. 196, § 17; L. 1990, ch. 316, § 1; L. 1992, ch. 294, § 9; L. 1994, ch. 208, § 1; L. 1994, ch. 274, § 17; L. 2000, ch. 168, § 4; L. 2004, ch. 148, § 2; L. 2010, ch. 137, § 1; July 1.



75-3717a Provisions of 46-1210, 75-3717 and 75-3721 not limitation on prerogative of executive department or legislature.

75-3717a. Provisions of 46-1210, 75-3717 and 75-3721 not limitation on prerogative of executive department or legislature. Nothing in this act shall be construed to limit or be contrary to any inherent prerogative of the executive department or the legislature.

History: L. 1975, ch. 277, § 4; July 1.



75-3717b Capital improvement budget estimates; contents; submission; five-year programs and plans; form and content; exception, certain projects.

75-3717b. Capital improvement budget estimates; contents; submission; five-year programs and plans; form and content; exception, certain projects. (a) Whenever a state agency proposes a capital improvement project for the construction of a building or for major repairs or improvements to a building, such state agency shall prepare a capital improvement budget estimate to be submitted to the division of the budget in such form as may be required by the director of the budget and this section. Such state agency shall prepare and include as a part of such capital improvement budget estimate a written program statement describing the project. Such program statement shall: (1) Include a detailed justification for the project including an analysis of the programs, activities and other needs and intended uses for the additional or improved space and an analysis of the alternative means by which such space needs and uses could be satisfied; (2) request appropriations for the project in the three phases of preliminary planning, final planning and construction; (3) describe in detail each such phase of the project; and (4) include cost estimates for land, site surveys, soil investigations, equipment, buildings or major repairs or improvements to buildings and other items necessary for the project.

(b) Not later than July 1 of each year, such state agency shall submit to the division of the budget a copy of such capital improvement budget estimate, and all amendments and revisions thereof, and at the same time such state agency shall submit copies of such capital improvement budget estimate, and all amendments and revisions thereof, directly to the state building advisory commission and to the joint committee on state building construction.

(c) Not later than July 1 of each year, each state agency submitting such budget estimates shall prepare and submit to the division of the budget, to the state building advisory commission and to the joint committee on state building construction copies of a five-year capital improvement program and facilities plan which shall set forth the current and future space needs and utilization plans for the next five ensuing fiscal years for that state agency in such form and containing such additional information as prescribed by the secretary of administration.

(d) Except as provided in this subsection, the provisions of this section do not apply to any capital improvement project for the adjutant general that is funded entirely by moneys from the federal government. During the month of January each year, the adjutant general shall present a report to the joint committee on state building construction on all capital improvement projects that are funded entirely by moneys from the federal government and that are proposed for the current and ensuing fiscal years.

(e) The provisions of this section do not apply to any capital improvement project for Kansas correctional industries of the department of corrections as provided in subsection (d) of K.S.A. 75-5282, and amendments thereto.

History: L. 1978, ch. 337, § 9; L. 1979, ch. 280, § 2; L. 1993, ch. 153, § 1; L. 1999, ch. 163, § 1; L. 2012, ch. 77, § 2; July 1.



75-3717c College of veterinary medicine at Kansas state university separate state agency for purpose of preparation of governor's budget report and related legislative measures; title for such purpose.

75-3717c. College of veterinary medicine at Kansas state university separate state agency for purpose of preparation of governor's budget report and related legislative measures; title for such purpose. For the purpose of preparation of the governor's budget report and related legislative measure or measures for submission to the legislature, the college of veterinary medicine at Kansas state university shall be considered a separate state agency and shall be titled for such purpose as the "Kansas State University Veterinary Medical Center." The budget estimates and requests of such college shall be presented as a state agency separate from Kansas state university, and such separation shall be maintained in the budget documents and reports prepared by the director of the budget and the governor, or either of them, including all related legislative reports and measures submitted to the legislature.

History: L. 1978, ch. 21, § 20; July 1.



75-3717d Extension systems and agricultural research programs of Kansas state university separate state agency for purpose of governor's budget report and related legislative measures; title for such purpose.

75-3717d. Extension systems and agricultural research programs of Kansas state university separate state agency for purpose of governor's budget report and related legislative measures; title for such purpose. For the purpose of preparation of the governor's budget report and related legislative measure or measures for submission to the legislature, the extension systems and agriculture research programs of Kansas state university shall be considered a separate state agency and shall be titled for such purpose as the "Kansas State University — Extension Systems and Agriculture Research Programs." The budget estimates and requests of such systems and programs shall be presented as a state agency separate from Kansas state university, and such separation shall be maintained in the budget documents and reports prepared by the director of the budget and the governor, or either of them, including all related legislative reports and measures submitted to the legislature.

History: L. 1991, ch. 271, § 1; July 1.



75-3718 Continuous budget planning; revision; notice and hearing; judicial branch budget estimate not subject to revision.

75-3718. Continuous budget planning; revision; notice and hearing; judicial branch budget estimate not subject to revision. (a) The director of the budget shall have in continuous process and revision a tentative budget for the coming years, in the light of direct studies of the operations, plans and needs of the state agencies and of the existing and prospective sources of revenue. Except as otherwise provided by this section, after summarizing estimates of funds which may be available and the estimated requirements for the several state agencies, the director shall cause them to be reviewed in relation to the general financial condition and needs of the state and shall cause to be made such further inquiries and investigations, and such revision of the tentative budget, as the director may deem necessary.

(b) Not later than November 10 of each year, the director of the budget shall notify each state agency in writing of any revision of the agency's requests and the agency affected may request a hearing on such revision which request may be filed within 10 days after receipt of notice but, in any case, not later than November 20 of such year. If requested, the secretary of administration shall hold hearings on the tentative budget at which the administrative head of each state agency or the representative of such administrative head shall be entitled to be heard. The hearings provided for in this section shall be concluded not later than December 15 of such year.

(c) The director of the budget shall not revise the budget estimate for the judicial branch of state government that is submitted pursuant to K.S.A. 20-158, and amendments thereto.

History: L. 1953, ch. 375, § 18; L. 1955, ch. 373, § 1; L. 1972, ch. 332, § 76; L. 1979, ch. 290, § 2; L. 2003, ch. 99, § 21; July 1.



75-3718a Chairperson or representative of senate ways and means and house appropriations committees entitled to attend hearings on tentative budget; compensation and expense allowances.

75-3718a. Chairperson or representative of senate ways and means and house appropriations committees entitled to attend hearings on tentative budget; compensation and expense allowances. The chairperson of the senate ways and means committee and the chairperson of the house of representatives committee on appropriations shall be entitled to attend, or be represented by another member of such committees, at all hearings on the tentative budget prior to the convening of each regular legislative session. Each such chairperson or the representative of such chairperson, shall receive compensation and travel expenses and subsistence expenses or allowances as provided in K.S.A. 75-3212 and amendments thereto.

History: L. 1955, ch. 373, § 2; L. 1963, ch. 281, § 2; L. 1968, ch. 208, §13; L. 1987, ch. 196, § 18; Feb. 19.



75-3719 Incoming governor to receive assistance, information, staff and facilities relating to budget; attendance at budget hearings; compensation and expenses of incoming governor.

75-3719. Incoming governor to receive assistance, information, staff and facilities relating to budget; attendance at budget hearings; compensation and expenses of incoming governor. In case the incoming governor is a person other than the governor currently in office, the director of the budget shall report the budget estimates to such incoming governor immediately after the identity of the incoming governor is known, and the secretary of administration shall make available to him or her all information, staff, and facilities in the department of administration relating to the budget. Such incoming governor, or his or her representative, shall be entitled to attend all hearings on tentative budgets. Such incoming governor shall be compensated at the rate of one hundred dollars ($100) per day for each day spent in the city of Topeka in preparing for the assumption of official duties as governor plus actual traveling and necessary expenses incurred in connection therewith.  All officers and employees of the department of administration shall render such incoming governor or his or her representative every practicable assistance in his or her consideration and revision of the tentative budget in process.

History: L. 1953, ch. 375, § 19; L. 1972, ch. 332, § 77; L. 1980, ch. 277, § 6; July 1.



75-3720 Governor's budget report; printing; availability to public.

75-3720. Governor's budget report; printing; availability to public. (a) After the incoming governor has had an opportunity to review, amend and approve the tentative budget, it shall be known as the governor's budget report.

(b) The budget director shall cause the governor's budget report to be printed prior to the date the governor is required to submit the governor's budget report to the legislature in accordance with K.S.A. 75-3721. On such date, copies of the governor's budget report shall be presented to each member of the legislature and made available to the public.

History: L. 1953, ch. 375, § 20; L. 1980, ch. 278, § 2; July 1.



75-3721 Governor's budget report; contents; submission to legislature; children's budget document; Kansas homeland security budget document.

75-3721. Governor's budget report; contents; submission to legislature; children's budget document; Kansas homeland security budget document. (a) On or before the eighth calendar day of each regular legislative session, the governor shall submit the budget report to the legislature, except that in the case of the regular legislative session immediately following the election of a governor who was elected to the office of governor for the first time, that governor shall submit the budget report to the legislature on or before the 21st calendar day of that regular legislative session.

(b) The budget report of the governor shall be set up in three parts, the nature and contents of which shall include the following:

(1) Part one shall consist of a budget message by such governor, including the governor's recommendations with reference to the fiscal policy of the state government for the current fiscal year and the ensuing fiscal year, describing the important features of the budget plan for each of the fiscal years included, embracing a general budget summary setting forth the aggregate figures of the budget so as to show the balanced relation between the total proposed expenditures and the total anticipated income for the current fiscal year and the ensuing fiscal year, with the basis and factors upon which the estimates were made, and the means of financing the budget plan for the each of the fiscal years included, compared with the corresponding figures for at least the last completed fiscal year, and the director of the budget shall prepare the figures for the governor for such comparisons.

(A) The budget plan shall not include (i) any proposed expenditures of anticipated income attributable to proposed legislation that would provide additional revenues from either current or new sources of revenue, or (ii) any proposed expenditures of moneys in the ending balance in the state general fund required by K.S.A. 75-6702, and amendments thereto.

(B) The general budget summary may be supported by explanatory schedules or statements, classifying the expenditures contained therein by state agencies, objects, and funds, and the income by state agencies, funds, sources and types. The general budget summary shall include all special or fee funds as well as the state general fund, and shall include the estimated amounts of federal aids, for whatever purpose provided, together with estimated expenditures therefrom.

(2) Part two shall embrace the detailed budget estimates for each of the fiscal years included, both of expenditures and revenues, showing the requests of the state agencies, if any, and the governor's recommendations thereon, which shall include amounts for payments by the state board of regents pursuant to K.S.A. 75-4364, and amendments thereto. It shall also include statements of the bonded indebtedness of the state, showing the actual amount of the debt service for at least the last completed fiscal year, and the estimated amount for the current fiscal year and for each of the ensuing fiscal years included, the debt authorized and unissued, and the condition of the sinking funds.

(3) Part three shall consist of a draft of a legislative measure or measures reflecting the governor's budget for all of the fiscal years included in the budget report.

(c) The division of the budget shall compile a children's budget document consisting of the information contained in agency budget estimates regarding programs that provide services for children and their families.  Such document shall be provided to the Kansas children's cabinet established by K.S.A. 38-1901, and amendments thereto, and other persons or entities on request.

(d) The division of the budget, upon request, shall furnish the governor or the legislature with any further information required concerning the budget.

(e) Nothing in this section shall be construed to restrict or limit the privilege of the governor to present supplemental budget messages or amendments to previous budget messages, which may include proposals for expenditure of new or increased sources of revenue derived from proposed legislation.

(f) The budget estimate for the judicial branch of state government as submitted to the director of the budget pursuant to K.S.A. 20-158, and amendments thereto, shall be included in the governor's budget report.

(g) The division of the budget shall compile a Kansas homeland security budget document consisting of the information contained in agency budget estimates under subsection (a)(3) of K.S.A. 75-3717, and amendments thereto. Such document shall be provided to the house of representatives committee on appropriations, the senate committee on ways and means and such other committees upon request.

History: L. 1953, ch. 375, § 21; L. 1955, ch. 373, § 3; L. 1975, ch. 277, § 3; L. 1980, ch. 278, § 1; L. 1985, ch. 282, § 2; L. 1988, ch. 332, § 3; L. 1990, ch. 316, § 2; L. 1992, ch. 294, § 10; L. 1994, ch. 13, § 1; L. 1994, ch. 274, § 18; L. 2003, ch. 99, § 22; L. 2004, ch. 148, § 3; L. 2005, ch. 120, § 2; July 1.



75-3722 Application of allotment system; notice; appeal to finance council.

75-3722. Application of allotment system; notice; appeal to finance council. An allotment system will be applicable to the expenditure of the resources of any state agency, under rules and regulations established as provided in K.S.A. 75-3706, only if in the opinion of the secretary of administration on the advice of the director of the budget, the use of an allotment plan is necessary or beneficial to the state. In making this determination the secretary of administration shall take into consideration all pertinent factors including (1) available resources, (2) current spending rates, (3) work loads, (4) new activities, especially any proposed activities not covered in the agency's request to the governor and the legislature for appropriations, (5) the minimum current needs of each agency, (6) requests for deficiency appropriations in prior fiscal years, (7) unexpended and unencumbered balances, and (8) revenue collection rates and prospects.

Whenever for any fiscal year it appears that the resources of the general fund or any special revenue fund are likely to be insufficient to cover the appropriations made against such general fund or special revenue fund, the secretary of administration, on the advice of the director of the budget, shall, in such manner as he or she may determine, inaugurate the allotment system so as to assure that expenditures for any particular fiscal year will not exceed the available resources of the general fund or any special revenue fund for that fiscal year. The allotment system shall not apply to the legislature or to the courts or their officers and employees. Agencies affected by decisions of the secretary of administration under this section shall be notified in writing at least thirty (30) days before such decisions may become effective and any affected agency may, by written request addressed to the governor within ten (10) days after such notice, ask for a review of the decision by the finance council. The finance council shall hear appeals and render a decision within twenty (20) days after the governor receives requests for such hearings.

History: L. 1953, ch. 375, § 22; July 1.



75-3723 Same; annual, semiannual, quarterly or monthly statements of funds available.

75-3723. Same; annual, semiannual, quarterly or monthly statements of funds available. The director of the budget shall obtain from each state agency when subject to the allotment system as provided in this act, and it shall be the duty of the administrative head of such agency, to furnish upon forms prescribed by the director of the budget and in such detail and with such supplemental and supporting information as the director of the budget may require, the following:

(1) Thirty (30) days (or at such other time as requested by the director of the budget) before the beginning of the fiscal year, or before the effective date the agency is required to come under the allotment system, if it is different than the fiscal year, a statement of the funds estimated to become available, together with classifications of anticipated expenditures by month, quarter, semiannual or annual periods as determined.

(2) Thirty (30) days (or at such other time as requested by the director of the budget) before the beginning of the designated budget period (monthly, quarterly, semiannually or annually) of the fiscal year, and thirty (30) days (or at such other time as requested by the director of the budget) before the beginning of each budget period thereafter in the fiscal year, detailed statements of funds available, showing their sources and the specific purposes for which these funds are to be used.

These statements shall be coordinated with the statements required under subsection 1 of this section, and in each instance shall show that the agency will be able to keep within the funds available to it on an annual basis and to comply with the laws and any rules and regulations of the department.

History: L. 1953, ch. 375, § 23; July 1.



75-3724 Same; allotment estimates.

75-3724. Same; allotment estimates. No appropriations to any state agency subject to the allotment system as provided in this act shall become available for expenditure until an allotment has been applied for on forms prescribed by the director of the budget and has been approved, increased or decreased and funds allotted as hereinbefore or hereinafter provided.

History: L. 1953, ch. 375, § 24; July 1.



75-3725 Allotment plans and information to be available to director of accounts and reports.

75-3725. Allotment plans and information to be available to director of accounts and reports. The director of the budget, under rules and regulations adopted as provided in K.S.A. 75-3706, shall make available to the director of accounts and reports all information as to allotment plans and available funds as will assist the director of accounts and reports in recording, by funds and items, the amounts appropriated for, and the estimated revenues of each state agency, the amounts allotted and available for expenditure, the amounts of expenditure obligations authorized to be incurred, actual receipts and disbursements, actual balances on hand, and the unencumbered balances after deduction of all actual and authorized expenditures.

History: L. 1953, ch. 375, § 25; L. 1972, ch. 332, §78; July 1.



75-3725a Certificates of indebtedness; procedure and conditions for issuance; redemption.

75-3725a. Certificates of indebtedness; procedure and conditions for issuance; redemption. (a) Whenever it appears that the estimated resources for any fiscal year in the state general fund are sufficient to meet in full the estimated expenditures and obligations for that fiscal year, but that the estimated resources in the state general fund in any month or months of such fiscal year are insufficient to meet in full the estimated expenditures and obligations for such month or months as the same become due, the director of the budget shall so inform the secretary of administration.  Unless the secretary finds that the estimates of the director of the budget are grossly incorrect, the secretary shall inform the governor of the report of the director of the budget, and thereupon the governor shall call a meeting of the state finance council within 48 hours after receiving such notice for the sole purpose of implementing provisions of this act.  At such meeting the director of the budget shall inform the state finance council of the facts which caused the meeting to be called and together with the director of accounts and reports shall report upon the finances of the state relevant to the call of such meeting, including the availability of moneys invested in accordance with the provisions of article 42 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto, to meet all the obligations of the state as the same become due.  Thereupon the state finance council may by the affirmative vote of the governor and of six of the legislator members of the council order the pooled money investment board to issue a written certificate of indebtedness subject to redemption from the state general fund not later than June 30 next following the issuance of such certificate of indebtedness.  Upon the issuance of any such certificate of indebtedness the state treasurer shall purchase the same for the amount specified therein from state moneys available for investment in accordance with the provisions of article 42 of chapter 75 of Kansas Statutes Annotated, and amendments thereto. Upon the occurrence of any such purchase the state treasurer and the director of accounts and reports shall make appropriate entries to credit the state general fund in the amount of the state treasurer's purchase.  In the event that the state finance council orders the issuance of any certificate of indebtedness under authority of this act, the amount thereof shall be sufficient in the opinion of the state finance council to increase the resources of the state general fund such that such resources will be sufficient to meet the estimated expenditures and obligations from the state general fund in each month for the balance of such fiscal year.  No interest shall accrue or be paid on any such certificate of indebtedness.  Not later than June 30 following the issuance of any such certificate of indebtedness the pooled money investment board shall redeem such certificate of indebtedness by issuing an order to the state treasurer to return such certificate of indebtedness with the word "canceled" written across the same by the state treasurer, and thereupon the state treasurer and the director of accounts and reports shall make appropriate entries to reduce the balance of the state general fund by the amount specified in such certificate of indebtedness and restore the same to the state moneys available for investment in accordance with the provisions of article 42 of chapter 75 of Kansas Statutes Annotated, and amendments thereto.

(b) Whenever it appears that the estimated resources for any fiscal year in the state general fund are sufficient to meet in full the estimated expenditures and obligations from such fund for such fiscal year and in addition to redeem any outstanding certificates of indebtedness issued pursuant to subsection (a), but that the estimated resources in the state general fund, including the amount of any outstanding certificate of indebtedness, in any month or months of such fiscal year are insufficient to meet in full the estimated expenditures and obligations for such month or months as the same become due, the state finance council may direct the pooled money investment board to issue another certificate of indebtedness. The issuance and redemption of any certificate of indebtedness issued under this subsection (b) shall be governed by the provisions of subsection (a).

History: L. 1970, ch. 363, § 1; L. 1976, ch. 58, § 6; L. 1983, ch. 288, § 1; L. 1994, ch. 13, § 2; March 17.



75-3726a Transfer of items of appropriation.

75-3726a. Transfer of items of appropriation. It is the intention of this act to provide flexibility in appropriations subject to the conditions and limitations herein specified. Any state agency may, with the approval of the state finance council, transfer all or any part of one of its items of appropriation to another of its items of appropriation. The state finance council shall cause any transfer so approved to be made.

History: L. 1975, ch. 449, § 1; April 18.



75-3726b Transfer of certain items of appropriation; attorney general.

75-3726b. Transfer of certain items of appropriation; attorney general. During any fiscal year, the attorney general may transfer all or any part of one of the attorney general's items of appropriation for the fiscal year from the state general fund to another of the attorney general's items of appropriation for the fiscal year from the state general fund for operating expenditures regarding interstate water rights. The attorney general shall certify each such transfer to the director of accounts and reports and shall transmit a copy of each such certification at the same time to the director of the budget and the director of the legislative research department. The provisions of this section shall not apply to any item of appropriation for the attorney general for the Kansas bureau of investigation.

History: L. 2003, ch. 95, § 1; Apr. 24.



75-3727a Director of accounts and reports; creation and administration of the division of accounts and reports.

75-3727a. Director of accounts and reports; creation and administration of the division of accounts and reports. There is hereby established within and as a part of the department of administration, a division of accounts and reports, the head of which shall be the director of accounts and reports. Under the supervision of the secretary of administration, the director of accounts and reports shall administer the division of accounts and reports. The director of accounts and reports shall be in the unclassified service under the Kansas civil service act and shall be appointed by the secretary of administration.

History: L. 1972, ch. 332, § 5; L. 1984, ch. 323, § 16; July 1.



75-3727b Same; transfer of existing powers, duties and functions; preservation of orders and directives.

75-3727b. Same; transfer of existing powers, duties and functions; preservation of orders and directives. (a) All of the powers, duties and functions of the existing accounts and reports division and the controller are hereby transferred to and conferred and imposed, respectively, upon the division of accounts and reports and the director of accounts and reports created by this act, except as is herein otherwise provided.

(b) The division of accounts and reports and the director of accounts and reports created by this act shall be the successors in every way, respectively, to the powers, duties and functions of the accounts and reports division and controller in which the same were vested prior to the effective date of this act, except as herein otherwise provided. Every act performed in the exercise of such powers, duties and functions by or under the authority of the division of accounts and reports or director of accounts and reports created by this act, respectively, shall be deemed to have the same force and effect as if performed by the accounts and reports division or controller, respectively, in which such functions were vested prior to the effective date of this act.

(c) Whenever the accounts and reports division, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the division of accounts and reports created by this act.

(d) Whenever the controller, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the director of accounts and reports created by this act.

(e) All orders and directives of the controller or accounts and reports division in existence on the effective date of this act, shall continue to be effective and shall be deemed to be orders and directives of the director of accounts and reports or division of accounts and reports created by this act, until revised, amended, revoked or nullified pursuant to law.

(f) The division of accounts and reports and the director of accounts and reports created by this act, respectively, shall be continuations of the accounts and reports division created by K.S.A. 75-3727 and the controller provided to be appointed under K.S.A. 75-3703.

History: L. 1972, ch. 332, § 6; July 1.



75-3728 Accounting system; records and forms.

75-3728. Accounting system; records and forms. The director of accounts and reports shall formulate a system of central accounting and maintain centralized accounting records which shall include the general and controlling accounts of the state and which shall be co-ordinated with the accounting records maintained by state agencies. The state agencies shall maintain such uniform classification of accounts and reports as shall be prescribed by the director of accounts and reports and shall submit such reports and statements as may be required in order to carry out the provisions of this act. The director of accounts and reports shall design, revise and direct the use of accounting records and fiscal procedure and prescribe uniform classifications for receipts and expenditures for all state agencies. The accounting system shall be in accordance with accepted principles of governmental (fund) accounting and shall include both budgetary and proprietary (real) accounts. The director of accounts and reports shall prescribe the necessary forms to be used by the state agencies in connection with such accounting system.

The system shall provide records showing at all times by funds, accounts and other pertinent classifications, the amounts appropriated, the estimated revenues, actual revenues or receipts, the amounts available for expenditure, the total expenditures, the unliquidated obligations, actual balances on hand and the unencumbered balances of allotments or appropriations for each state agency.

The director of accounts and reports shall prescribe the necessary forms to be used by each county officer with reference to money to be received and transmitted to the state from any source in which the state may have an interest and it shall be the duty of every officer, assistant or employee of each county to use the forms of receipts, vouchers, classifications, reporting and accounting prescribed by the director of accounts and reports with reference to the conduct of state business and render such assistance as he or she may deem necessary in carrying out the provisions of this act.

History: L. 1953, ch. 375, § 28; July 1.



75-3728a Write-off of accounts receivable and taxes receivable by state agencies; definitions.

75-3728a. Write-off of accounts receivable and taxes receivable by state agencies; definitions.  As used in this act, unless the context otherwise requires:

(a) "State agency" means any state office or officer, department, board, commission, institution, bureau or any other state authority which may lawfully request a state appropriation.

(b) "Head of a state agency" means the secretary of revenue, the secretary of administration, the secretary for children and families, the state board of regents, the chief executive officer of a state educational institution, the state board of education and the officer, board, commission or authority determined by the director of accounts and reports to have the chief policy making executive function of a state agency.

History: L. 1974, ch. 365, § 1; L. 1996, ch. 261, § 6; L. 2014, ch. 115, § 336; July 1.



75-3728b Write-off of accounts and taxes receivable; procedure; authorization; write-offs assigned to director of accounts and reports, information, collection; disposition of proceeds; reinstatement of certain accounts receivable under employment security law.

75-3728b. Write-off of accounts and taxes receivable; procedure; authorization; write-offs assigned to director of accounts and reports, information, collection; disposition of proceeds; reinstatement of certain accounts receivable under employment security law. (a) The head of any state agency may apply to the director of accounts and reports for authority to write off any accounts receivable or taxes receivable of the state agency or any institution thereof. Upon the receipt of any such application accompanied by documentation satisfactory to the director of accounts and reports, the director may authorize the write-off of any or all such accounts receivable or taxes receivable to the extent and under conditions specified by rules and regulations adopted under K.S.A. 75-3728c, and amendments thereto. The accounts receivable specified in any such authorization shall be promptly written off. Thereafter, subject to the provisions of subsection (d), the state agency shall make appropriate accounting entries to reflect the write-off and such accounts receivable shall no longer be shown in the accounts and reports of such state agency, except that nothing in this act and no action under this section shall be deemed to void any debt, account or liability (civil or criminal) prior to the expiration of the statute of limitations applicable thereto.

(b) Subject to the provisions of subsection (d), all accounts receivable and taxes receivable that have been written off by a state agency pursuant to this section are hereby assigned to the director of accounts and reports. The director of accounts and reports is hereby authorized to pursue the collection of all accounts receivable and taxes receivable assigned to the director under this subsection. Each state agency to which such accounts receivable or taxes receivable were owed prior to the write-off and assignment thereof, shall give the director of accounts and reports all information relating thereto requested by the director of accounts and reports and officers and employees of such state agency shall participate in any hearings or litigation relating to collection of such accounts receivable or taxes receivable when requested to participate by the director of accounts and reports. The provisions of K.S.A. 75-6212, and amendments thereto, shall be applicable to information relating to accounts receivable and taxes receivable assigned pursuant to this section.

(c) All moneys collected by the director of accounts and reports on accounts receivable and taxes receivable written off and assigned to the director of accounts and reports under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the accounting services recovery fund, except that in cases involving collection of debts arising out of the employment security law, the entire amount collected shall be credited to the employment security fund and an equal amount shall be transferred from the special employment security fund to the account services recovery fund.

(d) With regard to any accounts receivable that were payable to the secretary of labor pursuant to the employment security law, that were written off and assigned to the director of accounts and reports pursuant to this section and that the secretary of labor determines to be collectable by the secretary pursuant to the employment security law, the secretary of labor may request the director of accounts and reports to reinstate any such accounts receivable at any time prior to collection by the director of accounts and reports pursuant to this section. Upon receipt of such request, the director of accounts and reports shall reinstate such accounts receivable as debts owed to the secretary of labor and appropriate entries shall be made in the accounts and reports of the department of labor therefor. Upon such reinstatement, such reinstated accounts receivable are hereby reassigned to the secretary of labor.

History: L. 1974, ch. 365, § 2; L. 1983, ch. 289, § 2; L. 1988, ch. 343, § 2; L. 2001, ch. 5, § 385; L. 2004, ch. 179, § 117; July 1.



75-3728c Write-off of accounts and taxes receivable by state agencies; summary of write-offs to legislative post audit committee; rules and regulations.

75-3728c. Write-off of accounts and taxes receivable by state agencies; summary of write-offs to legislative post audit committee; rules and regulations. (a) Thirty (30) days from the date the director of accounts and reports authorizes the write-off of any accounts receivable or taxes receivable, the director shall certify to the legislative post audit committee a summary of all such receivables which are written off.

(b) The secretary of administration shall adopt rules and regulations as provided in K.S.A. 75-3706 specifying the conditions which shall apply to the write-off of accounts receivable and taxes receivable. Any such rule and regulation may apply generally or be limited to receivables of certain state agencies or institutions or to certain classes of receivables.

History: L. 1974, ch. 365, § 3; L. 1978, ch. 356, § 1; July 1.



75-3728d Same; act governs write-offs after July 1, 1974; exception.

75-3728d. Same; act governs write-offs after July 1, 1974; exception.    No account receivable or tax receivable of any state agency shall be written-off after the effective date of this act, except in accordance with the provisions of this act. This act shall not be deemed to apply to the write-off of accounts receivable or taxes receivable for which another procedure for write-off is provided by law.

History: L. 1974, ch. 365, § 4; July 1.



75-3728e Canteens, work therapy projects and benefit funds at state institutions; definitions.

75-3728e. Canteens, work therapy projects and benefit funds at state institutions; definitions. As used in this act, unless the context otherwise requires:

(a) "Canteen" means a retail store which offers for sale items of necessity, comfort and morale which otherwise are not accessible to persons in the environment of a state institution.

(b) "Canteen fund" means the moneys and other assets used for operation of a canteen.

(c) "Benefit fund" means the moneys and other assets available:

(1) To provide property, services or entertainment for persons in a state institution or in the legal custody of the secretary of corrections;

(2) to provide incentives for program and work participation and performance and other activities related to offender management for persons in the legal custody of the secretary of corrections; or

(3) for other purposes that benefit persons in a state institution or in the legal custody of the secretary of corrections.

(d) "Work therapy project" means a sheltered workshop or other similar vocational training activity provided by a state institution, whether on or off campus.

(e) "Work therapy fund" means the moneys and other assets used to operate a work therapy project for persons in a state institution.

(f) "State institution" means:

(1) Any institution as defined by K.S.A. 2015 Supp. 38-2302, K.S.A. 75-5202 or 76-12a01, and amendments thereto;

(2) the Kansas state school for the blind;

(3) the Kansas state school for the deaf; and

(4) the Kansas veterans' home and the Kansas soldiers' home, which are operated and administered by the commission on veterans affairs.

History: L. 1974, ch. 405, § 1; L. 1990, ch. 317, § 1; L. 1993, ch. 41, § 1; L. 2001, ch. 106, § 1; L. 2006, ch. 169, § 123; Jan. 1, 2007.



75-3728f Same; funds; procedures for establishing and operating; moneys deposited in interest-bearing accounts; post audit.

75-3728f. Same; funds; procedures for establishing and operating; moneys deposited in interest-bearing accounts; post audit. (a) The superintendent, president or other chief administrative officer of any state institution may apply to the director of accounts and reports for authority to establish one or more canteens, canteen funds, work therapy funds or benefit funds in the institution supervised by such officer. The director of accounts and reports may authorize the establishment of any canteen, canteen fund, work therapy fund or benefit fund for which application is made under this section. The director of accounts and reports shall prescribe a system of accounts and accounting procedures to be used in the operation of canteens, work therapy projects and benefit funds. Canteens and work therapy projects may make purchases of personal property as provided in K.S.A. 75-3739, and amendments thereto.

(b) Moneys of canteen funds, work therapy funds and benefit funds shall be deposited in an account of a financial institution designated by the pooled money investment board. Such financial institution shall be:

(1) A bank, a savings and loan association or a federally chartered savings bank, which bank, association or savings bank is insured by the federal government or an agency thereof; or

(2) a credit union which is insured with an insurer or guarantee corporation as required under K.S.A. 17-2246, and amendments thereto.

Except as otherwise directed by the pooled money investment board, moneys of canteen funds, work therapy funds and benefit funds shall be placed in one or more interest-bearing accounts.

(c) The provisions of K.S.A. 75-4217, and amendments thereto, and the provisions relating to security of article 42 of chapter 75 of Kansas Statutes Annotated shall apply to accounts in banks, savings and loan associations, credit unions and federally chartered savings banks under this section.

(d) Interest earned on moneys invested under this section shall be prorated at least monthly according to procedures approved by the director of accounts and reports and credited to the appropriate canteen funds, work therapy funds and benefit funds from which they were invested.

(e) Canteen funds, work therapy funds and benefit funds shall be subject to post audit under the provisions of the statutes contained in article 11 of chapter 46 of Kansas Statutes Annotated.

History: L. 1974, ch. 405, § 2; L. 1984, ch. 324, § 1; L. 1990, ch. 317, § 2; L. 2001, ch. 106, § 2; July 1.



75-3728g Same; budget of institution; profits, disposition.

75-3728g. Same; budget of institution; profits, disposition. The annual budget requests of each institution which has a canteen, work therapy or a benefit fund shall contain canteen operations, work therapy project operations and benefit fund operations as separate activities, each of which shall be justified on the basis of recommended expenditures, estimated revenues and proposed distribution of profits. Profits of a canteen or a work therapy project or any part thereof may be retained in their respective funds or distributed to a benefit fund of the institution, in accordance with appropriation acts of the legislature.

History: L. 1974, ch. 405, § 3; L. 1990, ch. 317, § 3; March 29.



75-3728j Receivables accounting system; records and forms.

75-3728j. Receivables accounting system; records and forms. From and after July 1, 1979, the director of accounts and reports shall design, establish and implement a system of centralized accounting for receivables which shall be coordinated with the general and controlling accounts of the state and the accounting records maintained by the state agencies.  All state agencies shall maintain such uniform classifications of accounts, notes and other categories of receivables and shall submit such reports and statements as may be prescribed by the director of accounts and reports and as may be required to implement and administer the receivables accounting system.  The director of accounts and reports shall design, revise and direct the use of accounting records, prescribe the necessary forms and recording methods to be used in connection with the receivables accounting system.  The receivables accounting system shall be operated in accordance with accepted principles of governmental accounting and as prescribed by the director of accounts and reports, shall include accounting for uncollected receivables and doubtful account balances, subject to established write-off procedures, and shall include standards for collection procedures and for collection and reporting of data necessary to analyze receivables data and the effectiveness of collection procedures.  The system shall include preparation and reporting of data showing at all times, by funds, accounts and other pertinent classifications, the date of charges, types of charge, standard billing rates, amounts charged, other assessments, collections to date, adjustments and compromises of amounts due, accounts written off, abatements, balances due, status of collection activity, legal actions initiated, accounts assigned for collection, allowances for doubtful accounts and such other related matters as may be prescribed by the director of accounts and reports.  As used in this section, "state agency" shall have the meaning ascribed thereto in K.S.A. 75-3701.

History: L. 1979, ch. 275, § 1; July 1.



75-3729 Property of state; inventory records; periodic verification.

75-3729. Property of state; inventory records; periodic verification. The director of accounts and reports shall design, devise and direct the use of inventory records by all state agencies to show all fixed and movable property of the state. The records shall be based on a physical inventory and shall be charged with all subsequent purchases, manufacture of property or other methods of acquisition and shall be reduced by all property traded in, condemned or otherwise disposed of. The accuracy of such property record shall be verified periodically by actual inspection of such property by the state agency and shall be verified periodically by the division of accounts and reports. The state agencies may be required to take physical inventory of such properties annually and at such other times as the director of accounts and reports may direct.

History: L. 1953, ch. 375, § 29; L. 1990, ch. 318, § 2; July 1.



75-3730 Obligations; how incurred and paid.

75-3730. Obligations; how incurred and paid. All commitments and claims shall be preaudited by the division of accounts and reports as provided in K.S.A. 75-3731. No payment shall be made and no obligation shall be incurred against any fund, allotment, or appropriation, except liabilities representing the expenses of the legislature, unless the director of accounts and reports shall first certify that his or her records disclose there is a sufficient unencumbered balance available in such fund, allotment, or appropriation to meet the same and until such commitment statements as may be required under rules and regulations established as provided in K.S.A. 75-3706, shall have been duly filed with the director of accounts and reports: Provided, In case of contracts or transactions where it is impracticable to comply with the foregoing requirements, the director of accounts and reports shall dispense therewith under such regulations so established as will insure the proper payment of such obligations.

History: L. 1953, ch. 375, § 30; July 1.



75-3731 Examination and payment of bills, claims, refunds and other demands on state funds, authority of director of accounts and reports; payroll processing procedures; audit of receipt documents.

75-3731. Examination and payment of bills, claims, refunds and other demands on state funds, authority of director of accounts and reports; payroll processing procedures; audit of receipt documents. (a) Unless a claim is ordered paid by act of the legislature, the director of accounts and reports may refuse to pay any account, bill, claim, refund or demand on funds in the state treasury when the director determines that it is not a valid obligation or was not incurred in accordance with applicable laws and rules and regulations.

(b) Procedures for the processing of payrolls shall be prescribed by the director of accounts and reports, subject to the approval of the secretary of administration.

(c) The state treasurer shall transmit to the director of accounts and reports copies of all receipt documents showing all receipts received by the state treasurer. Such receipt documents shall be audited and examined by the director of accounts and reports.

History: L. 1953, ch. 375, § 31; L. 1968, ch. 311, § 1; L. 1990, ch. 318, § 3; L. 1994, ch. 274, § 10; July 1.



75-3731a Official hospitality; limitations on expenditures by executive branch agencies.

75-3731a. Official hospitality; limitations on expenditures by executive branch agencies. Subject to the approval of the secretary of administration, the director of accounts and reports may prescribe limitations and procedures relating to expenditures for official hospitality by agencies within the executive branch of state government.

History: L. 1982, ch. 338, § 1; April 29.



75-3732 Payment of claims, procedure.

75-3732. Payment of claims, procedure. (a) Subject to the provisions of K.S.A. 75-3731, and amendments thereto, the director of accounts and reports shall provide for the payment of accounts, bills, claims, funds and demands by issuing warrants drawn on the state treasurer or as an alternative, permissive method in the case of claims for salaries or wages, by utilizing procedures authorized by K.S.A. 75-5540, and amendments thereto. Except as authorized by subsection (c) and (d), the director of accounts and reports shall sign and the state treasurer shall cosign all such warrants for money before their delivery by the director of accounts and reports to the persons entitled thereto. Forms for such warrants shall be prescribed by the director of accounts and reports. The director of accounts and reports shall transmit to the state treasurer a duplicate copy of the director's record of all warrants issued by the director.

(b) When the claim as shown to be due any individual payee on any voucher submitted by an agency is less than $5, no warrant shall be issued except as approved by the director of accounts and reports.  Claims for amounts less than $5 shall be paid by an agency from the agency's imprest fund or petty cash fund under procedures prescribed by the director of accounts and reports or as otherwise prescribed by the director.

(c) The director of accounts and reports may designate one or more persons to sign, on behalf of the director of accounts and reports, warrants which do not exceed $5,000 for the payment of prizes to the holders of valid winning lottery tickets or shares pursuant to K.S.A. 74-8712, and amendments thereto.

(d) The secretary of administration and the state treasurer may agree, in writing, to establish funds transfers pursuant to article 4a of chapter 84 of the Kansas Statutes Annotated for various categories of payments.  In addition to the paper warrants described in subsection (a), the term warrant or state warrant as used in state law, shall also include payments pursuant to any funds transfers authorized pursuant to this subsection.

History: L. 1953, ch. 375, § 32; L. 1979, ch. 291, § 1; L. 1986, ch. 326, § 1; L. 1987, ch. 292, § 28; L. 1990, ch. 318, § 4; L. 1994, ch. 105, § 2; April 14.



75-3734 Federal funds received by state agencies.

75-3734. Federal funds received by state agencies. Federal funds received by or granted to any state agency shall be deposited in the state treasury and disbursed upon warrants issued by the director of accounts and reports and shall be subject to the fiscal controls imposed by this act, except:

(a) When federal laws or regulations of the federal agency making such funds available to the state prevent certain federal funds from being deposited, allocated or expended as provided by this act; or

(b) when authorized by the state treasurer and the director of accounts and reports and approved by the secretary of administration.

History: L. 1953, ch. 375, § 34; L. 1997, ch. 131, § 1; July 1.



75-3735 Fiscal reporting and statistics.

75-3735. Fiscal reporting and statistics. The director of accounts and reports shall:

(1) At least annually, prepare reports as of the close of the preceding reporting period or fiscal year showing the financial condition of each fund as of the close of the respective periods and the transactions of each fund for such reporting period or fiscal year. Each report shall be summarized for the governor, and whenever possible, shall be prepared on a basis comparative to like preceding periods.

(2) File with the governor on or before December 31 of each year, a report of the financial transactions of the preceding fiscal year and of the financial condition of the state as of the end of that year. The report also shall include any comments and supplementary data deemed necessary. This report shall be made available to the legislature and the public.

(3) Receive and respond to requests for information as to the financial condition and operation of the state, either directly or in cooperation with any state agency.

(4) Compile statistics necessary for the budget and other statistics required by the secretary of administration.

History: L. 1953, ch. 375, § 35; L. 2001, ch. 110, § 1; L. 2004, ch. 31, § 3; July 1.



75-3736 Reports by state and county agencies.

75-3736. Reports by state and county agencies. The director of accounts and reports shall require the submission of financial reports and statements by state agencies in such form and at such times as may be deemed necessary for the proper administration of this act and shall receive all financial reports, statements or exhibits from state agencies and county officials and perform certain duties required under statutes enumerated in K.S.A. 75-3753.

History: L. 1953, ch. 375, § 36; July 1.



75-3737 Photographic copies of or reproduction of records; destruction of originals; evidence in judicial or administrative proceedings.

75-3737. Photographic copies of or reproduction of records; destruction of originals; evidence in judicial or administrative proceedings. In the regular course of business or activity of the department, the secretary of administration as the official custodian, may require the director of accounts and reports to keep or record any memorandum, writing, entry, print, representation or combination thereof, of any act, transaction, occurrence or event, by causing any or all of the same to be recorded, copied or reproduced by any photographic, photostatic, microfilm, micro-card, miniature photographic or other process which accurately reproduces or forms a durable medium for so reproducing the original, and thereafter the original, upon the approval of the secretary of administration, may be destroyed in the regular course of business after it has been on file in his or her office for a period of three years or more unless longer preservation of the item is required by law.

Such reproduction, when satisfactorily identified, is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not and an enlargement or facsimile of such production is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of the court. The introduction of a reproduced record, enlargement or facsimile does not preclude admission of the original. Nothing in this section shall affect the admissibility of evidence permitted by K.S.A. 75-3505 to 75-3508, inclusive, or any amendments thereto.

History: L. 1953, ch. 375, § 37; July 1.



75-3737a Director of purchases; creation and administration of the division of purchases.

75-3737a. Director of purchases; creation and administration of the division of purchases. There is hereby established, within and as a part of the department of administration, a division of purchases, the head of which shall be the director of purchases. Under the supervision of the secretary of administration, the director of purchases shall administer the division of purchases. The director of purchases shall be in the unclassified service under the Kansas civil service act and shall be appointed by the secretary of administration.

History: L. 1972, ch. 332, § 7; L. 1978, ch. 332, § 44; July 1.



75-3737b Same; transfer of powers, duties and functions; preservation of orders and directives.

75-3737b. Same; transfer of powers, duties and functions; preservation of orders and directives. (a) All of the powers, duties and functions of the existing purchasing division and the existing director of purchases are hereby transferred to and conferred and imposed, respectively, upon the division of purchases and the director of purchases created by this act, except as is herein otherwise provided.

(b) The division of purchases and the director of purchases created by this act shall be the successors in every way, respectively, to the powers, duties and functions of the purchasing division and director of purchases in which the same were vested prior to the effective date of this act, except as herein otherwise provided. Every act performed under the authority of the division of purchases or director of purchases created by this act, respectively, shall be deemed to have the same force and effect as if performed by the purchasing division or director of purchases, respectively, in which such functions were vested prior to the effective date of this act.

(c) Whenever the purchasing division, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the division of purchasing created by this act.

(d) Whenever the director of purchases, or words of like effect, is referred to or designated by a statute, contract or other document, such reference shall be deemed to apply to the director of purchases created by this act.

(e) All orders and directives of the director of purchases or purchasing division in existence on the effective date of this act, shall continue to be effective and shall be deemed to be orders and directives of the director of purchases created by this act, until revised, amended, revoked or nullified pursuant to law.

(f) The division of purchases and director of purchases created by this act, respectively, shall be continuations of the purchasing division created by K.S.A. 75-3738 and the director of purchases provided to be appointed under K.S.A. 75-3703.

History: L. 1972, ch. 332, § 8; July 1.



75-3738 Powers and duties of the director of purchases.

75-3738. Powers and duties of the director of purchases. The director of purchases shall:

(a) Purchase, rent or otherwise provide for the furnishing of supplies, materials, equipment or contractual services for all state agencies.

(b) Have power to authorize any state agency to purchase directly certain specified supplies, materials, equipment or contractual services under prescribed conditions and procedures.

(c) Prescribe the manner in which supplies, materials and equipment shall be purchased, delivered and distributed.

(d) Prescribe the time, manner and authentication of making requisitions for supplies, materials, equipment and contractual services.

(e) Establish standards of quality and quantity and develop standard specifications in consultation with the several state agencies.

(f) Prescribe the manner of making chemical and physical tests of samples submitted with bids and samples of deliveries to determine compliance with specifications and the manner in which state agencies shall inspect all deliveries of supplies, materials and equipment.

(g) Prescribe the amounts and form of, accounting for and disposition of any deposit or bond required to be submitted with a bid or a contract and the amount of any such deposit or bond to be given for the faithful performance of a contract.

History: L. 1953, ch. 375, § 38; L. 1963, ch. 432, § 1; L. 1972, ch. 332, § 79; L. 1983, ch. 290, § 3; L. 1986, ch. 327, § 4; L. 1987, ch. 341, § 4; L. 2003, ch. 114, § 3; July 1.



75-3739 Competitive bids, exceptions; bidding procedures; reports of purchases without bids, waivers of bid solicitation publication and delegations of purchasing authority; highway contracts exemption; state agency contracts exemption; prior approval of real property leases.

75-3739. Competitive bids, exceptions; bidding procedures; reports of purchases without bids, waivers of bid solicitation publication and delegations of purchasing authority; highway contracts exemption; state agency contracts exemption; prior approval of real property leases. In the manner as provided in this act and rules and regulations established thereunder:

(a) All contracts for construction and repairs, and all purchases of and contracts for supplies, materials, equipment and contractual services to be acquired for state agencies shall be based on competitive bids, except that competitive bids need not be required in the following instances:

(1) For contractual services, supplies, materials, or equipment when, in the judgment of the director of purchases, no competition exists;

(2) when, in the judgment of the director of purchases, chemicals and other material or equipment for use in laboratories or experimental studies by state agencies are best purchased without competition, or where rates are fixed by law or ordinance;

(3) when, in the judgment of the director of purchases, an agency emergency requires immediate delivery of supplies, materials or equipment, or immediate performance of services;

(4) when any statute authorizes another procedure or provides an exemption from the provisions of this section;

(5) when compatibility with existing contractual services, supplies, materials or equipment is the overriding consideration;

(6) when a used item becomes available and is subject to immediate sale; or

(7) when, in the judgment of the director of purchases and the head of the acquiring state agency, not seeking competitive bids is in the best interest of the state.

When the director of purchases approves a purchase of or contract for supplies, materials, equipment, or contractual services in any instance specified in this subsection, the director may delegate authority to make the purchase or enter the contract under conditions and procedures prescribed by the director. Except for purchases or contracts entered into without a competitive bid under subsection (a)(3), (a)(4), (a)(6) or subsection (h), no purchase or contract entered into without a competitive bid for an amount in excess of $100,000 shall be entered into by the head of any state agency or approved by the director of purchases unless the director of purchases first posts an on-line notice of the proposed purchase or contract at least seven days before the purchase or contract is awarded. The director of purchases shall provide notice thereof to members of the legislature at the beginning of each calendar year that such information will be posted and the director of the division of purchases shall provide the uniform resource locator (URL) and the number of times such information shall be available. In the event a written protest of the awarding of such a contract occurs during the seven-day notice period, the director of purchases shall request from the protestor the contact information, including name and mailing address, of the person or entity that has expressed an interest in supplying the goods or services and provide a copy of the specification to the person or entity that has expressed an interest in supplying the goods or services and verify that such person or entity is interested and capable of supplying such goods or services.

Upon satisfaction of the director of purchases regarding the validity of the protest and the existence of competition, the director of purchases shall proceed with a competitive procurement. A competitive procurement shall not be required when, in the judgment of the director of purchases, the validity of the protest cannot be determined or competition for such goods or services cannot be verified by the director of purchases.

The director of purchases shall prepare a detailed report at least once in each calendar quarter of all contracts over $5,000 entered into without competitive bids under subsection (a)(1), (2), (3), (5), (6) or (7). The director shall submit the report to the legislative coordinating council, the chairperson of the committee on ways and means of the senate and the chairperson of the committee on appropriations of the house of representatives.

(b) (1) If the amount of the purchase is estimated to exceed $50,000, sealed bids shall be solicited by notice published once in the Kansas register not less than 10 days before the date stated in the notice for the opening of the bids. The director of purchases may waive this publication of notice requirement when the director determines that a more timely procurement is in the best interest of the state. The director of purchases also may designate a trade journal for the publication. The director of purchases also shall solicit such bids by sending notices by mail to prospective bidders and by posting the notice on a public bulletin board for at least 10 business days before the date stated in the notice for the opening of the bids unless otherwise provided by law. All bids shall be sealed when received and shall be opened in public at the hour stated in the notice.

(2) The director of purchases shall prepare a detailed report at least once in each calendar quarter of all instances in which the director waived publication of the notice of bid solicitations in the Kansas register as provided in this subsection. The director shall submit the report to the legislative coordinating council, the chairperson of the committee on ways and means of the senate and the chairperson of the committee on appropriations of the house of representatives.

(c) All purchases estimated to exceed approximately $25,000 but not more than $50,000, shall be made after receipt of sealed bids following at least three days' notice posted on a public bulletin board.

(d) All purchases estimated to be more than $5,000, but less than $25,000, may be made after the receipt of three or more bid solicitations by telephone, telephone facsimile or sealed bid, following at least three days' notice posted on a public bulletin board. Such bids shall be recorded as provided in subsection (f) of K.S.A. 75-3740, and amendments thereto. Any purchase that is estimated to be less than $5,000 may be purchased under conditions and procedures prescribed by the director of purchases. Purchases made in compliance with such conditions and procedures shall be exempt from other provisions of this section.

(e) With the approval of the secretary of administration, the director of purchases may delegate authority to any state agency to make purchases of less than $25,000 under certain prescribed conditions and procedures. The director of purchases shall prepare a report at least once in each calendar quarter of all current and existing delegations of authority to state agencies as provided in this subsection. The director shall submit the report to the legislative coordinating council, the chairperson of the committee on ways and means of the senate and the chairperson of the committee on appropriations of the house of representatives.

(f) Subject to the provisions of subsection (e), contracts and purchases shall be based on specifications approved by the director of purchases. When deemed applicable and feasible by the director of purchases, such specifications shall include either energy efficiency standards or appropriate life cycle cost formulas, or both, for all supplies, materials, equipment and contractual services to be purchased by the state. The director of purchases may reject a contract or purchase on the basis that a product is manufactured or assembled outside the United States. No such specifications shall be fixed in a manner to effectively exclude any responsible bidder offering comparable supplies, materials, equipment or contractual services.

(g) Notwithstanding anything herein to the contrary, all contracts with independent construction concerns for the construction, improvement, reconstruction and maintenance of the state highway system and the acquisition of rights-of-way for state highway purposes shall be advertised and let as now or hereafter provided by law.

(h) The director of purchases may authorize state agencies to contract for services and materials with other state agencies, or with federal agencies, political subdivisions of Kansas, agencies of other states or subdivisions thereof, or private nonprofit educational institutions, without competitive bids.

(i) The director of purchases may participate in, sponsor, conduct, or administer a cooperative purchasing agreement or consortium for purchases of supplies, materials, equipment, and contractual services with federal agencies or agencies of other states or local units of government. Cooperative purchasing agreements entered into under this subsection shall not be subject to K.S.A. 75-3739 through 75-3740a, and amendments thereto.

(j) The director of purchases may delegate authority to any state agency to make purchases under certain prescribed conditions and procedures when the acquisition is funded, in whole or in part, from a grant. Except as otherwise provided in subsection (k) of this section, purchases made in compliance with such conditions and procedures shall be exempt from other provisions of this section. As used in this subsection the term "grant" means a disbursement made from federal or private funds, or a combination of these sources, to a state agency. Nothing in this subsection shall allow federal grant moneys to be handled differently from any other moneys of the state unless the requirements of the applicable federal grant specifically require such federal moneys to be handled differently.

(k) The director of purchases shall prepare a detailed report at least once each calendar quarter of all contracts over $5,000 for services, supplies, materials or equipment entered into pursuant to subsection (h), (i) or (j) and submit it to the legislative coordinating council, the chairperson of the committee on ways and means of the senate and the chairperson of the committee on appropriations of the house of representatives.

(l) Except as otherwise specifically provided by law, no state agency shall enter into any lease of real property without the prior approval of the secretary of administration. A state agency shall submit to the secretary of administration such information relating to any proposed lease of real property as the secretary may require. The secretary of administration shall either approve, modify and approve or reject any such proposed lease.

(m) The director of purchases shall require all bidders on state contracts to disclose all substantial interests held by the bidder in the state.

(n) As used in article 37 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto, and other statutory provisions concerning state procurement, "sealed bids," "bulletin boards" and "mail" shall include electronic bids, electronic bulletin boards and electronic mail when such items are utilized in accordance with procedures prescribed by the director of purchases.

History: L. 1953, ch. 375, § 39; L. 1968, ch. 311, § 2; L. 1975, ch. 450, § 1; L. 1978, ch. 357, § 1; L. 1979, ch. 289, § 5; L. 1980, ch. 279, § 1; L. 1981, ch. 324, § 25; L. 1984, ch. 325, § 1; L. 1987, ch. 341, § 5; L. 1987, ch. 196, § 19; L. 1987, ch. 342, § 1; L. 1987, ch. 343, § 1; L. 1987, ch. 343, § 2; L. 1996, ch. 201, § 8; L. 1998, ch. 182, § 27; L. 2003, ch. 114, § 6; L. 2012, ch. 163, § 6; Jan. 1, 2013.



75-3739a Reverse auctioning electronic procurement process.

75-3739a. Reverse auctioning electronic procurement process. (a) Subject to the provisions of K.S.A. 75-3317 through 75-3322, and amendments thereto, the director of purchases shall have power to utilize the reverse auctioning electronic procurement process for the purchase of selected goods or materials for one or more state agencies in accordance with this section. The director of purchases shall adopt policies and procedures for such reverse auctioning electronic procurements process in accordance with and subject to the provisions of this section.

(b) The provisions of K.S.A. 75-430, and amendments thereto, relating to advertisements in the Kansas register and the provisions of K.S.A. 75-3739 et seq., and amendments thereto, regarding procedures for sealed bidding and the opening of bids shall not apply to bids or purchases conducted under the reverse auctioning electronic procurement process in accordance with this section. All bids submitted under the reverse auctioning electronic procurement process in accordance with this section shall be subject to the open records act.

(c) Reverse auctioning shall not be used for the acquisition of any services for construction projects or for the acquisition of any other services.

(d) As used in this section, "reverse auctioning" means a procurement process following procedures approved by the director of purchases where bidders are invited to bid on specific goods through real-time electronic bidding, with the award being made to the lowest responsible and responsive bidder; during the bidding process, bidders' prices are revealed and bidders shall have the opportunity to modify their bid prices for the duration of the time period established for the bid opening.

History: L. 2001, ch. 212, § 1; L. 2002, ch. 183, § 1; L. 2003, ch. 114, § 7; July 1.



75-3740 Competitive bids; bid preferences to certain businesses; reports to legislature; rules and regulations; building contracts; bid records; definitions.

75-3740. Competitive bids; bid preferences to certain businesses; reports to legislature; rules and regulations; building contracts; bid records; definitions. (a) Except as provided by K.S.A. 75-3740b, and amendments thereto, and subsections (b) and (k), all contracts and purchases made by or under the supervision of the director of purchases or any state agency for which competitive bids are required shall be awarded to the lowest responsible bidder, taking into consideration conformity with the specifications, terms of delivery, and other conditions imposed in the call for bids.

(b) A contract shall be awarded to a certified business or disabled veteran business which is also a responsible bidder, whose total bid cost is not more than 10% higher than the lowest competitive bid. Such contract shall contain a promise by the certified business that the percentage of employees that are individuals with disabilities will be maintained throughout the contract term and a condition that the certified business shall not subcontract for goods or services in an aggregate amount of more than 25% of the total bid cost.

(c) The director of purchases shall have power to decide as to the lowest responsible bidder for all purchases, but if:

(1) (A) A responsible bidder purchases from a qualified vendor goods or services on the list certified by the director of purchases pursuant to K.S.A. 75-3317 et seq., and amendments thereto, the dollar amount of such purchases made during the previous fiscal year shall be deducted from the original bid received from such bidder for the purpose of determining the lowest responsible bid, except that such deduction shall not exceed 10% of the original bid received from such bidder; or

(B) a responsible bidder purchases from a certified business the dollar amount of such purchases made during the previous fiscal year shall be deducted from the original bid received from such bidder for the purpose of determining the lowest responsible bid, except that such deduction shall not exceed 10% of the original bid received from such bidder;

(2) the dollar amount of the bid received from the lowest responsible bidder from within the state is identical to the dollar amount of the bid received from the lowest responsible bidder from without the state, the contract shall be awarded to the bidder from within the state; and

(3) in the case of bids for paper products specified in K.S.A. 75-3740b, and amendments thereto, the dollar amounts of the bids received from two or more lowest responsible bidders are identical, the contract shall be awarded to the bidder whose bid is for those paper products containing the highest percentage of recycled materials.

(d) Any or all bids may be rejected, and a bid shall be rejected if it contains any material alteration or erasure made after the bid is opened. The director of purchases may reject the bid of any bidder who is in arrears on taxes due the state, who is not properly registered to collect and remit taxes due the state or who has failed to perform satisfactorily on a previous contract with the state. The secretary of revenue is hereby authorized to exchange such information with the director of purchases as is necessary to effectuate the preceding sentence notwithstanding any other provision of law prohibiting disclosure of the contents of taxpayer records or information. Prior to determining the lowest responsible bidder on contracts for construction of buildings or for major repairs or improvements to buildings for state agencies, the director of purchases shall consider: (1) The criteria and information developed by the secretary of administration, with the advice of the state building advisory commission to rate contractors on the basis of their performance under similar contracts with the state, local governmental entities and private entities, in addition to other criteria and information available; and (2) the recommendations of the project architect, or, if there is no project architect, the recommendations of the secretary of administration or the agency architect for the project as provided in K.S.A. 75-1254, and amendments thereto. In any case where competitive bids are required and where all bids are rejected, new bids shall be called for as in the first instance, unless otherwise expressly provided by law or the state agency elects not to proceed with the procurement.

(e) Before the awarding of any contract for construction of a building or the making of repairs or improvements upon any building for a state agency, the director of purchases shall receive written approval from the state agency for which the building construction project has been approved, that the bids generally conform with the plans and specifications prepared by the project architect, by the secretary of administration or by the agency architect for the project, as the case may be, so as to avoid error and mistake on the part of the contractors. In all cases where material described in a contract can be obtained from any state institution, the director of purchases shall exclude the same from the contract.

(f) All bids with the names of the bidders and the amounts thereof, together with all documents pertaining to the award of a contract, shall be made a part of a file or record and retained by the director of purchases for five years, unless reproduced as provided in K.S.A. 75-3737, and amendments thereto, and shall be open to public inspection at all reasonable times.

(g) As used in this section:

(1) "Certified business" means any business certified annually by the department of administration that is a sole proprietorship, partnership, association or corporation domiciled in Kansas, or any corporation, even if a wholly owned subsidiary of a foreign corporation, that:

(A) Does business primarily in Kansas or substantially all of its production in Kansas;

(B) employs at least 10% of its employees who are individuals with disabilities and reside in Kansas;

(C) offers to contribute at least 75% of the premium cost for individual health insurance coverage for each employee. The department of administration shall require a certification of these facts as a condition to the certified business being awarded a contract pursuant to subsection (b); and

(D) does not employ individuals under a certificate issued by the United States secretary of labor under subsection (c) of 29 U.S.C. § 214;

(2) "individuals with disabilities" or "individual with a disability" means any individual who:

(A) Is certified by the Kansas department for aging and disability services as having a physical or mental impairment which constitutes a substantial barrier to employment;

(B) works a minimum number of hours per week for a certified business necessary to qualify for health insurance coverage offered pursuant to subsection (g)(1); and

(C) (i) is receiving services, has received services or is eligible to receive services under a home and community based services program, as defined by K.S.A. 39-7,100, and amendments thereto;

(ii) is employed by a charitable organization domiciled in the state of Kansas and exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986, as amended; or

(iii) is an individual with a severe and persistent mental illness, as determined by a clinical or functional assessment approved by the Kansas department for aging and disability services;

(3) "physical or mental impairment" means:

(A) Any physiological disorder or condition, cosmetic disfigurement or anatomical loss substantially affecting one or more of the following body systems: Neurological; musculoskeletal; special sense organs; respiratory, including speech organs; cardiovascular; reproductive; digestive; genitourinary; hemic and lymphatic; skin; or endocrine; or

(B) any mental or psychological disorder, such as intellectual disability, organic brain syndrome, mental illness and specific learning disabilities. The term "physical or mental impairment" includes, but is not limited to, such diseases and conditions as orthopedic, visual, speech and hearing impairment, cerebral palsy, epilepsy, muscular dystrophy, multiple sclerosis and intellectual disability; and

(4) "project architect" shall have the meaning ascribed thereto in K.S.A. 75-1251, and amendments thereto;

(5) "disabled veteran" means a person verified by the Kansas commission on veterans affairs office to have served in the armed forces of the United States and who is entitled to compensation for a service-connected disability, according to the laws administered by the veterans administration, or who is entitled to compensation for the loss, or permanent loss of use, of one or both feet or one or both hands, or for permanent visual impairment of both eyes to a prescribed degree;

(6) "disabled veteran business" means a business certified annually by the department of administration that is a sole proprietorship, partnership, association or corporation domiciled in Kansas, or any corporation, even if a wholly owned subsidiary of a foreign corporation, and is verified by the commission on veterans affairs office that:

(A) Not less than 51% is owned by one or more disabled veterans or, in the case of a publicly owned business, not less than 51% of the stock owned by one or more disabled veterans;

(B) the management and daily business operations are controlled by one or more disabled veterans; and

(C) such business maintains the requirements of subparagraphs (A) and (B) during the entire contract term.

(h) Any state agency authorized by the director of purchases to make purchases pursuant to subsection (e) of K.S.A. 75-3739, and amendments thereto, shall consider any unsolicited proposal for goods or services under this section.

(i) The secretary of administration and the secretary for aging and disability services, jointly, shall adopt rules and regulations as necessary to effectuate the purpose of this section.

(j) On and after January 13, 2014, at the beginning of each regular session of the legislature, the secretary of administration and the secretary for aging and disability services shall submit to the social services budget committee of the house of representatives and the appropriate subcommittee of the committee on ways and means of the senate, a written report on:

(1) The number of certified businesses certified by the department of administration during the previous fiscal year;

(2) the number of certified businesses awarded contracts pursuant to subsection (b) during the previous fiscal year;

(3) the number of contracts awarded pursuant to subsection (b) to each certified business during the previous fiscal year;

(4) the number of individuals with disabilities removed from, reinstated to or not reinstated to home and community based services or other medicaid program services during the previous fiscal year as a result of employment with a certified business;

(5) the number of individuals employed by each certified business during the previous fiscal year; and

(6) the number of individuals with disabilities employed by each certified business during the previous fiscal year.

(k) When a state agency is receiving bids to purchase passenger motor vehicles, such agency shall follow the procedures prescribed in subsection (c)(2), except in the case where one of the responsible bidders offers motor vehicles which are assembled in Kansas. In such a case, 3% of the bid of the responsible bidder which offers motor vehicles assembled in Kansas shall be subtracted from the bid amount, and that amount shall be used to determine the lowest bid pursuant to subsection (c)(2). This subsection shall only apply to bids which match the exact motor vehicle specifications of the agency purchasing passenger motor vehicles.

History: L. 1953, ch. 375, § 40; L. 1978, ch. 337, § 12; L. 1986, ch. 328, § 1; L. 1990, ch. 319, § 14; L. 2003, ch. 114, § 4; L. 2012, ch. 153, § 6; L. 2013, ch. 133, § 28; L. 2014, ch. 129, § 6; July 1.

Section was amended twice in the 2012 session, see also 75-3740d.



75-3740a State and local government contracts; bidders domiciled in other states.

75-3740a. State and local government contracts; bidders domiciled in other states. To the extent permitted by federal law and regulations whenever the state of Kansas or any agency, department, bureau or division thereof or any municipality of the state including, but not limited to, county, school district, improvement district or other public body lets bids for contracts for the erection, construction, alteration or repair of any public building or structure or any addition thereto or for any public work or improvement or for any purchases of any goods, merchandise, materials, supplies or equipment of any kind, the contractor domiciled outside the state of Kansas, to be successful, shall submit a bid the same percent less than the lowest bid submitted by a responsible Kansas contractor as would be required of such Kansas domiciled contractor to succeed over the bidding contractor domiciled outside Kansas on a like contract let in such contractor's domiciliary state.

History: L. 1972, ch. 336, § 1; L. 1984, ch. 326, § 1; July 1.



75-3740b Purchase of recycled paper; requirements; price preference.

75-3740b. Purchase of recycled paper; requirements; price preference. (a) As used in this section:

(1) "Newsprint," "printing paper" and "writing paper" have the meanings provided by 40 CFR 250.4 (53 Fed. Reg. 23562-23563).

(2) "Waste paper" means waste paper, as defined by 40 CFR 250.4 (53 Fed. Reg. 23562-23563), containing not less than 10% postconsumer material by weight.

(b) Subject to the provisions of subsection (c), the state shall spend on newsprint or high grade bleached printing or writing paper containing not less than 50% waste paper by weight, if sufficient amounts of such paper are available:

(1) For the fiscal years beginning July 1, 1991, and July 1, 1992, an amount equal to not less than 10% of the total dollar amount of newsprint and high grade bleached printing and writing paper purchased by the state during the immediately preceding fiscal year;

(2) for the fiscal year beginning July 1, 1993, an amount equal to not less than 15% of the total dollar amount of newsprint and high grade bleached printing and writing paper purchased by the state during the immediately preceding fiscal year;

(3) for the fiscal year beginning July 1, 1994, an amount equal to not less than 20% of the total dollar amount of newsprint and high grade bleached printing and writing paper purchased by the state during the immediately preceding fiscal year; and

(4) for fiscal years beginning on and after July 1, 1995, an amount equal to not less than 25% of the total dollar amount of newsprint and high grade bleached printing and writing paper purchased by the state during the immediately preceding fiscal year.

(c) In determining the lowest responsible bidder for any purchase of newsprint or high grade bleached printing or writing paper, the director of purchases of the department of administration, or any other state officer or employee authorized to make purchases directly for a state agency, shall give the following price preferences to any bidder whose bid is for newsprint or high grade bleached printing or writing paper containing not less than 50% waste paper by weight unless the requirements of subsection (b) have been met:

(1) For the fiscal years beginning July 1, 1991, and July 1, 1992, 20%;

(2) for the fiscal year beginning July 1, 1993, 15%;

(3) for the fiscal year beginning July 1, 1994, 10%; and

(4) for fiscal years beginning on and after July 1, 1995, 5%.

(d) The director of accounts and reports and the director of purchases of the department of administration, and any other state officer or employee authorized to make purchases directly for a state agency, shall cooperate to implement the provisions of this section.

(e) Annually, on or before the first day of the regular legislative session, the director of the division of purchases of the department of administration shall submit to the legislature a report on progress in implementing the provisions of this section.

History: L. 1990, ch. 319, § 12; July 1.



75-3740c Procurement practices, recycled products.

75-3740c. Procurement practices, recycled products. The director of purchases of the department of administration shall review all state procurement practices and specifications and modify any such practices or specifications so as to eliminate any discrimination against purchases of products made from recycled materials.

History: L. 1990, ch. 319, § 13; July 1.



75-3741 Buildings, major repairs or improvements; competitive bids on all or separate portions of projects, procedures, determinations; subcontractors; prime contractors; award of contracts; standard contracts; rules and regulations; project supervision; change orders; collusive or combined bids.

75-3741. Buildings, major repairs or improvements; competitive bids on all or separate portions of projects, procedures, determinations; subcontractors; prime contractors; award of contracts; standard contracts; rules and regulations; project supervision; change orders; collusive or combined bids. (a) Subject to the applicable provisions of K.S.A. 75-3739 and 75-3740, and amendments thereto, all contracts for the construction of buildings or for major repairs or improvements to buildings which are specifically authorized by the legislature for the use and benefit of any state agency shall be let by the director of purchases to the lowest responsible bidder based on plans and specifications prepared for the project and approved by the secretary of administration and administrative head of the state agency concerned.

(b) (1) Prior to the preparation of contract documents for a project for the construction of a building or for major repairs or improvements to a building under this section, it shall be determined in accordance with this paragraph (1) of subsection (b) if plans and specifications will be prepared and bids let for the project as a whole or if plans and specifications will be prepared and bids let independently for: (A) Electrical work portions of the project; (B) mechanical work portions of the project; and (C) all other work required for completion of the project. If the total cost of the project is expected to exceed $250,000, the secretary of administration, with the advice of the project architect and the negotiating committee convened for the project under K.S.A. 75-1253, and amendments thereto, shall determine if plans and specifications will be prepared and bids let for the project as a whole or for each of the three specified portions of the project independently. If the total cost of the project is not expected to exceed $250,000 but a project architect will provide the architectural services for the project, the secretary of administration, with the advice of the project architect, shall determine if plans and specifications will be prepared and bids let for the project as a whole or for each of the three specified portions of the project independently. Whenever the architectural services for any project are provided by the state under K.S.A. 75-1254, and amendments thereto, the secretary of administration shall determine if plans and specifications will be prepared and bids let for the project as a whole or for each of the three specified portions of the project independently.

(2) Upon any project for which plans and specifications will be prepared and bids let for the project as a whole the general contractor shall submit with the bid the names and addresses of subcontractors in accordance with this paragraph (2) of subsection (b). The general contractor shall submit the name and address of the electrical subcontractor for the electrical work portions of the project and the name and address of the mechanical subcontractor for the mechanical work portions of the project, if the general contractor will be subcontracting for such work. If there are project alternates listed in the bid documents and the general contractor's choice of subcontractors is dependent upon the combination of project alternates the state chooses, the general contractor shall submit for each combination of project alternates under which any subcontractor would change from the one named in the base bid, at the time such contractor submits such bid: (A) The name and address of the electrical subcontractor, if the general contractor will be subcontracting for the electrical work portions thereunder; and (B) the name and address of the mechanical subcontractor, if the general contractor will be subcontracting for the mechanical work portions thereunder. All changes and substitutions in listed subcontractors shall be subject to approval of the secretary of administration.

(3) Upon any project for which plans and specifications will be prepared and bids let independently for each of the three specified portions of the work for the project, the contractor for one of the three specified portions of the project shall be designated as the prime contractor for the project in accordance with this paragraph (3) of subsection (b). If the total cost of the project is expected to exceed $250,000, the secretary of administration, with the advice of the project architect and the negotiating committee convened for the project under K.S.A. 75-1253, and amendments thereto, shall designate the prime contractor for the project. If the total cost of the project is not expected to exceed $250,000 but a project architect will provide the architectural services for the project, the secretary of administration, with the advice of the project architect, will designate the prime contractor for the project. Whenever the architectural services for any project are provided by the state under K.S.A. 75-1254, and amendments thereto, the secretary of administration shall designate the prime contractor for the project. The prime contractor shall be responsible for coordinating all work upon the project, and all other contractors and subcontractors shall provide work for the project in accordance with the direction of the prime contractor. In each case where a contractor or subcontractor for the project delays the work on the project or incorporates materials or work of unsatisfactory quality into the project, the prime contractor shall notify the secretary of administration, the project architect, the state agency concerned and such contractor or subcontractor of such delay or unsatisfactory materials or work.

(4) The secretary of administration shall adopt, with the advice of the state building advisory commission, a standard contract for use in connection with projects upon which bids are let for the project as a whole and a separate standard contract for each of the portions of a project for which bids are let independently. No such standard contract adopted by the secretary of administration shall contain any provisions authorizing arbitration of any matters thereunder.

(5) The secretary of administration may adopt rules and regulations necessary for the implementation and administration of the provisions of this subsection (b).

(c) The project architect performing construction administration services as described in K.S.A. 75-1260, and amendments thereto, or, if there is no project architect, the secretary of administration or the agency architect for the project as provided in K.S.A. 75-1254, shall have charge of the construction of all buildings and the major repairs or improvements to buildings for state agencies. The original construction contracts for such projects shall be changed only by written change order signed by the director of architectural services with the approval of the secretary of administration and upon the recommendation of: (1) The project architect or, if there is no project architect, at the direction of the secretary of administration or the agency architect for the project as provided in K.S.A.  75-1254, and amendments thereto; (2) the state agency for which the building construction project has been approved; and (3) the director of accounts and reports. In each case where a change order is competitively bid, the change order shall also be signed by the director of purchases.

(d) If the director of purchases believes there is collusion and combination involved in any bids received for any contract for the construction of a building or for major repairs or improvements to a building for the use and benefit of a state agency, the director of purchases shall reject any and all such bids and shall solicit new bids for the contract. If after receiving new bids the director of purchases believes there is again collusion and combination and that such collusion and combination would not be avoided by again soliciting new bids, the director of purchases shall let the contract by direct negotiation, except that: (1) The cost thereof shall not exceed the lowest responsible bid that had been offered; and (2) such contract shall not be negotiated or entered into with any bidder believed by the director of purchases to have been involved to any degree in such collusion and combination.

(e) In the event of a disagreement between the project architect, the secretary of administration or the agency architect for the project as provided in K.S.A. 75-1254, and amendments thereto, and the administrative head of the state agency for which the project is to be completed, as to the administration of the provisions of this section, the secretary of administration shall submit the matter to the governor and the decision of the governor shall be final.

(f) The provisions of this section shall not be construed to prohibit the administrative head of any state agency from making any improvement or improvements when the same can be made by institutional labor or the use of material manufactured in any state institution.

History: L. 1953, ch. 375, § 41; L. 1978, ch. 337, § 13; L. 1979, ch. 280, § 3; L. 1981, ch. 343, § 4; L. 1983, ch. 291, § 1; July 1.



75-3741a Same; change orders, negotiation or bidding.

75-3741a. Same; change orders, negotiation or bidding. Each change order to a contract entered into under K.S.A. 75-3741, and amendments thereto, shall be related to an item or a matter that was included within the original program statement which was prepared and submitted with the capital improvement budget estimate for the project under K.S.A. 75-3717b. Each such change order may be negotiated with a contractor performing work under the original contract for the project unless the secretary of administration requires such change order to be let by competitive bids as a separate contract under K.S.A. 75-3739, and amendments thereto.

History: L. 1981, ch. 343, § 3; July 1.



75-3741b Same; negotiation for projects of $10,000 or less; reports.

75-3741b. Same; negotiation for projects of $10,000 or less; reports. (a) In the discretion of the secretary of administration, contracts for the construction, repair or improvement of state buildings or facilities in the amount of $10,000 or less, may be entered into by negotiation in the manner prescribed by this section. In such cases, after the secretary of administration has solicited proposals from at least three firms for such construction, repair or improvement a contract may be negotiated therefor with one such firm. Such contracts shall not be subject to the competitive bid requirements of K.S.A. 75-3739 to 75-3741, inclusive, and amendments thereto.

(b) The secretary of administration shall report any such negotiated contract to the joint committee on state building construction.

(c) No contract entered into under this section by a state agency shall be binding on the state agency until sufficient moneys have been encumbered therefor on the records of the division of accounts and reports.

History: L. 1983, ch. 271, § 1; July 1.



75-3741c Same; exemption from local building codes, permits and fees and certain zoning fees; use of other political subdivision code review or inspection services.

75-3741c. Same; exemption from local building codes, permits and fees and certain zoning fees; use of other political subdivision code review or inspection services. (a) No state capital improvement project for the construction, reconstruction, remodeling, improvement, repair or maintenance of any building or facility for use by one or more state agencies, shall be subject to any building permit requirement or building code of any county, township, district, city or other political subdivision of this state or fees charged therefor. No project shall be subject to any inspection requirement or any requirement to obtain any permit, license or other instrument of approval for the project which is imposed by any city, township, district, city or other political subdivision of this state, except that such project shall be subject to reasonable inspections for the sole purpose of allowing members of the police and fire departments and other public emergency services personnel to become familiar with the project. As used in this section "building code" means any building code and includes any plumbing code, electrical wiring code, gas piping code or similar code. This act shall apply to all capital improvement projects in existence prior to the effective date of this act and to those commenced on or after the effective date.

(b) Notwithstanding the provisions of subsection (a), the secretary of administration, with the concurrence of the state agency that owns the property, may request that the city, township, county or other political subdivision in which a state capital improvement project is located provide code review or inspection services required by this section or K.S.A. 75-1262, and amendments thereto. The city, township, county or other political subdivision shall be compensated for such services from funds appropriated for the project or available therefor. The amount of such compensation shall be based on the fee schedule established by the city, county, township or other political subdivisions.

(c) State capital improvement projects shall be exempt from the payment of fees relating to local zoning ordinances and resolutions, but the state shall reimburse a political subdivision for any related publication expenses incurred by the political subdivision.

History: L. 1983, ch. 270, § 1; L. 2003, ch. 92, § 2; Apr. 24.



75-3742 Same; assistance in preparing written program statements.

75-3742. Same; assistance in preparing written program statements. The secretary of administration may assist in all matters relating to the preparation of written program statements for prospective buildings and for major repairs and improvements to buildings for state agencies and for which legislative appropriations are to be requested, as well as for such buildings, major repairs and improvements which have been authorized by the legislature.

History: L. 1953, ch. 375, § 42; L. 1978, ch. 337, § 14; L. 1979, ch. 280, § 4; May 17.



75-3743 Attorney general to approve certain contracts; filing of copies; requisition forms.

75-3743. Attorney general to approve certain contracts; filing of copies; requisition forms. Whenever the secretary of administration or any division head of the department of administration shall so require, certain specified contracts and leases of any state agency shall be approved as to form or execution by the attorney general. A copy of every contract or lease extending for a term longer than one year shall be filed with the director of accounts and reports. All orders or requisitions for supplies, materials, equipment and contractual services shall be made on forms prescribed by the director of accounts and reports.

History: L. 1953, ch. 375, § 43; L. 1972, ch. 332, §80; July 1.



75-3744 Execution and approval of contracts.

75-3744. Execution and approval of contracts. Except as otherwise provided in this act and rules and regulations adopted thereunder:

(1) Every contract subject to the approval of the attorney general shall be signed by the administrative head of the affected state agency. No such contract shall be valid or effective without the approval and signature of the director of purchases and the countersignature of the director of accounts and reports.

(2) All other purchase orders and contracts issued or entered into by the division of purchases shall be signed by the director of purchases. Such purchase orders or contracts shall show on their face that an appropriation fund or allotment has been encumbered for the full amount of the liability.

History: L. 1953, ch. 375, § 44; L. 1972, ch. 332, §81; L. 1973, ch. 356, § 1; July 1.



75-3744a Requirements for purchase of motor-vehicle fuels by state agencies.

75-3744a. Requirements for purchase of motor-vehicle fuels by state agencies. (a) As used in this section, "motor-vehicle fuels" has the meaning provided by K.S.A. 79-3401, and amendments thereto.

(b) All bulk motor-vehicle fuels purchased by any state agency, as defined in K.S.A. 75-3701, and amendments thereto, in each fiscal year for use in state-owned motor vehicles shall be motor-vehicle fuels blends containing at least 10% ethanol. No state agency shall spend more than ten cents per gallon more on fuel blends containing at least 10% ethanol than the current price per gallon of regular fuel on bulk motor vehicle fuel purchases.

(c) Where available under current state purchasing agreements, individual motor-vehicle fuel purchases for state-owned motor vehicles shall be of motor-vehicle fuels blends containing at least 10% ethanol. Individual motor vehicle fuel purchases for state-owned motor vehicles shall not be more than 10 cents per gallon more on fuel blends containing at least 10% ethanol than the current price per gallon of regular fuel.

(d) Where available, and as long as the price is no greater than 10 cents more per gallon than the price of diesel fuel, a 2% or higher blend of biodiesel must be purchased for use in state-owned diesel powered vehicles and equipment.

History: L. 2003, ch. 68, § 2; July 1.



75-3745c Director of personnel services; creation and administration of division of personnel services.

75-3745c. Director of personnel services; creation and administration of division of personnel services. There is hereby established, within and as a part of the department of administration, a division of personnel services, the head of which shall be the director of personnel services. Under the supervision of the secretary of administration, the director of personnel services shall administer the division of personnel services. The director of personnel services and the assistant director of personnel services shall be in the unclassified service of the Kansas civil service act and shall be appointed by the secretary of administration.

History: L. 1978, ch. 345, § 1; July 1.



75-3745d Same; transfer of powers, duties and functions; preservation of orders and directives.

75-3745d. Same; transfer of powers, duties and functions; preservation of orders and directives. (a) All of the powers, duties, functions, property and records of the existing division of personnel and the existing director of personnel are hereby transferred to and conferred and imposed, respectively, upon the division of personnel services and the director of personnel services created by this act, except as is herein otherwise provided.

(b) The division of personnel services and the director of personnel services created by this act shall be the successors in every way, respectively, to the powers, duties and functions of the division of personnel and director of personnel in which the same were vested prior to the effective date of this act, except as herein otherwise provided. Every act performed under the authority of the division of personnel services or director of personnel services created by this act, respectively, shall be deemed to have the same force and effect as if performed by the division of personnel or director of personnel, respectively, in which such functions were vested prior to the effective date of this act.

(c) Whenever the division of personnel, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the division of personnel services created by this act.

(d) Whenever the director of personnel, or words of like effect, is referred to or designated by a statute, contract or other document, such reference shall be deemed to apply to the director of personnel services created by this act.

(e) All orders and directives of the director of personnel or division of personnel in existence on the effective date of this act, shall continue to be effective and shall be deemed to be orders and directives of the director of personnel services created by this act, until revised, amended, revoked or nullified pursuant to law.

(f) The division of personnel services and director of personnel services created by this act, respectively, shall be continuations of the division of personnel created by K.S.A. 1978 Supp. 75-3745a and the director of personnel provided to be appointed under K.S.A. 1978 Supp. 75-3745a.

History: L. 1978, ch. 345, § 2; July 1.



75-3745e Same; rights saved in legal actions and proceedings.

75-3745e. Same; rights saved in legal actions and proceedings. No suit, action, or other proceedings, judicial or administrative, lawfully commenced, or which could have been commenced, by or against the secretary of administration or the division of personnel of the department of administration or by or against any employee of the division of personnel of the department of administration in the official capacity of such employee or in relation to the discharge of the official duties of such employee shall abate by reason of the provisions of this act.  The court may allow any such suit, action or other proceeding to be maintained by or against the secretary of administration or the successor of the division of personnel of the department of administration or any officer affected.

History: L. 1978, ch. 345, § 3; July 1.



75-3745f Same; certain officers and employees transferred to new division; civil service and retirement benefits preserved.

75-3745f. Same; certain officers and employees transferred to new division; civil service and retirement benefits preserved. On July 1, 1978, all officers and employees who were engaged immediately prior to such date in the performance of powers, duties and functions of the division of personnel of the department of administration and who, in the opinion of the secretary of administration, are necessary to perform the powers, duties and functions transferred to the division of personnel services and to the director of personnel services under this act shall become officers and employees of the division of personnel services of the department of administration.  Any such officer or employee shall retain all retirement benefits and rights of civil service which had accrued to or vested in such officer or employee prior to July 1, 1978, and the services of each such officer or employee so transferred shall be deemed to have been continuous.  All transfers and any abolishments of positions of personnel in the classified civil service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder.

History: L. 1978, ch. 345, § 4; July 1.



75-3745g Same; resolution of conflicts concerning disposition of powers, duties, functions, appropriations, property, records; determination by governor.

75-3745g. Same; resolution of conflicts concerning disposition of powers, duties, functions, appropriations, property, records; determination by governor. (a) When any conflict arises as to the disposition of any power, duty or function or the unexpended balance of any appropriation as a result of any abolishment or transfer made by this act, or under authority of this act, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

(b) When any conflict arises as to the proper disposition of any property or records as a result of any abolishment or transfer made under this act, or under authority of this act, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

History: L. 1978, ch. 345, § 5; July 1.



75-3745h Same; accrued compensation or salaries; liability.

75-3745h. Same; accrued compensation or salaries; liability. On July 1, 1978, liability for all accrued compensation or salaries of officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the division of personnel of the department of administration, or the powers, duties and functions transferred to the division of personnel services of the department of administration by this act, shall be assumed and paid by the department of administration.

History: L. 1978, ch. 345, § 6; July 1.



75-3746 Director of personnel services; powers and duties.

75-3746. Director of personnel services; powers and duties. The director of personnel services shall:

(a) Require the development of effective personnel administration within all agencies in the state and make available the facilities of the division of personnel services to this end.

(b) Keep in the office of the division of personnel services an official roster of the state civil service showing the employment history of each and every person who has been appointed to, employed, promoted, reduced or reinstated in any position in such service. The director of personnel services shall have access to all public records and papers, the examination of which will aid in the discharge of the director's duty in connection with this roster.

(c) Prepare, in accordance with the provisions of the Kansas civil service act and rules and regulations adopted thereunder as provided in K.S.A. 75-3706 and amendments thereto, examinations, eligible lists and ratings of candidates for appointment.

(d) Make certification for appointment within the classified service, in accordance with the provisions of the Kansas civil service act.

(e) Make investigations concerning all matters touching the enforcement and effect of the provisions of the Kansas civil service act and rules and regulations adopted thereunder as provided in K.S.A. 75-3706 and amendments thereto.

(f) Make an annual report to the secretary of administration, the legislature and the governor regarding the activities of the division.

(g) Attend or designate a representative to attend all meetings of the state civil service board.

(h) Prepare and recommend to the secretary of administration rules and regulations suitable for adoption as provided in K.S.A. 75-3706 and amendments thereto for the purpose of carrying out the provisions of the Kansas civil service act. Such rules and regulations shall provide, among other things, for current records of efficiency for methods of regular distribution of communication materials; the manner of completing appointments and promotions; the rejection of eligible candidates; competitive examinations; creation of eligible lists with successful candidates ranked according to their rating in the examinations; leave of absence with and without pay; transfers, reinstatements, layoffs, vacations and public notice of examinations; procedure for changes in rates of pay; hours of work and other conditions of employment; the establishment of programs, including trainee programs, designed to attract and utilize persons with limited qualifications, but with potential for development, in order to provide career development opportunities; establishment of a plan for resolving employee grievances and complaints; development and operation of programs to improve work effectiveness, including orientation, on-the-job training, supervisory training, managerial development, safety, fringe benefit counseling and employee relations; and the establishment of policies regarding manpower allocation and control.

(i) Conduct regular planned assistance visits from the division of personnel services to review personnel practices of agencies and identify agency needs.

(j) Administer the Kansas civil service act.

History: L. 1953, ch. 375, § 46; L. 1972, ch. 332, § 82; L. 1978, ch. 345, § 14; L. 1985, ch. 276, § 9; July 1.



75-3747 Powers and duties of secretary of administration; agreements with state agencies, adjutant general.

75-3747. Powers and duties of secretary of administration; agreements with state agencies, adjutant general. (a) The secretary of administration shall:

(1) As provided in K.S.A. 75-3706, and amendments thereto, adopt, modify and adopt or reject rules and regulations prepared and recommended by the director of personnel services for carrying out the purposes of this act and the Kansas civil service act;

(2) perform all powers and duties prescribed by law with respect to civil service and personnel administration. On June 5, 2015, through sine die adjournment of the 2015 regular legislative session, for the purposes of civil service and personnel administration relating to state officers or employees being furloughed, every state officer or employee shall be considered an essential officer or employee;

(3) adopt, as provided in K.S.A. 75-3706, and amendments thereto, special rules and regulations or exceptions to general rules and regulations for those agencies listed in K.S.A. 75-2934, and amendments thereto, to insure compliance with federal laws and regulations;

(4) when the services of the division of personnel services and the state civil service board are required, enter into agreements with the state adjutant general whereby the cost incurred in connection with the assignment of positions to classes and with the examination, selection, promotion, transfer, discipline or hearing of appeals of employees in county, city and interjurisdictional disaster agencies and in the division of emergency management under the jurisdiction of the adjutant general shall be paid in whole or in part from moneys granted by the federal government for the administration of state laws and state plans administered by the adjutant general; and

(5) when necessary to facilitate activities relating to civil service and personnel administration, enter into contracts with other state agencies for such purposes.

(b) The adjutant general may enter into the agreements described in subsection (a)(5) with the secretary of administration. All moneys paid under such agreements or from other sources shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(c) The secretary of administration may:

(1) Perform duties and functions provided in the Kansas civil service act;

(2) make investigations either at the request of the governor, or upon petition of a citizen for just cause, or of its own motion, concerning the enforcement and effect of the Kansas civil service act; and

(3) make the services and facilities of the division of personnel services and its staff available upon request, subject to rules and regulations adopted as provided in K.S.A. 75-3706, and amendments thereto, to political subdivisions of the state.

(d) In making available the service and facilities prescribed in subsection (c)(3), it shall be understood that requirements for the enforcement and administration of the provisions of this act shall be given precedence and that the political subdivisions shall reimburse the state for the reasonable cost of such services and facilities, and such reimbursement moneys shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1953, ch. 375, § 47; L. 1961, ch. 419, § 1; L. 1972, ch. 332, § 83; L. 1975, ch. 462, § 120; L. 1976, ch. 389, § 1; L. 1978, ch. 345, § 15; L. 1983, ch. 292, § 1; L. 1985, ch. 276, § 10; L. 1994, ch. 248, § 29; L. 2001, ch. 5, § 386; L. 2015, ch. 86, § 1; June 6.



75-3749 State department of civil service; transfer of powers and duties of.

75-3749. State department of civil service; transfer of powers and duties of. On July 1, 1953, all of the powers, duties, authority and jurisdiction now exercised and imposed by law upon the state department of civil service as to the old-age and survivors insurance for public employees under sections 40-2302 to 40-2309, both sections inclusive, of the General Statutes Supplement of 1951 are hereby transferred to and imposed upon the controller under the supervision of the executive director of the state department of administration, subject to the approval of the state finance council of any rules and regulations established or promulgated thereunder in the manner as required under K.S.A. 75-3706.

History: L. 1953, ch. 375, § 49; July 1.



75-3762 Custody and care of certain state-owned buildings and grounds.

75-3762. Custody and care of certain state-owned buildings and grounds. Subject to K.S.A. 75-3763, 75-3764 and 75-3765, and amendments thereto, and other related provisions of this act, the secretary of administration shall have the charge, care, management and control of the statehouse, the state office building, the Kansas technical institute (being real estate owned by the state of Kansas in Shawnee county by virtue of deeds dating October 18, 1910, October 18, 1923, and September 19, 1923, respectively, shown and recorded in book 34 at page 65, book 500 at page 18, and book 500 at page 133 in the office of the register of deeds of Shawnee county, Kansas), the office building at 801 Harrison, Topeka, Shawnee county, Kansas, the memorial hall, the governor's mansion, and any and all grounds, walks, parks, gardens, statuary, and auxiliary buildings pertaining to or used in connection with any of such buildings; and further, any and all other buildings or grounds now or hereafter owned or to be owned by the state in Shawnee county, the custody of which buildings or grounds is not assigned by law to some other state agency.

History: L. 1965, ch. 461, § 7; L. 1971, ch. 184, §35; L. 1978, ch. 330, § 31; July 1.



75-3763 Maintenance, repair and upkeep of state buildings by secretary of administration; approval of legislative coordinating council in certain cases.

75-3763. Maintenance, repair and upkeep of state buildings by secretary of administration; approval of legislative coordinating council in certain cases. The secretary of administration shall be responsible for the maintenance, repair and upkeep of any buildings, the charge, care, management and control of which is conferred by law upon the secretary. Notwithstanding the foregoing provisions of this section, maintenance, repair and upkeep including changes and improvements in space and facilities in the state capitol building assigned to the legislature and staff offices, departments and agencies thereof shall be accomplished and conducted in accordance with instructions or approval of the legislative coordinating council.

History: L. 1965, ch. 461, § 8; L. 1967, ch. 434, § 61; L. 1971, ch. 184, § 36; L. 1978, ch. 330, § 32; July 1.



75-3764 Cleaning, repair, alteration and beautification of buildings.

75-3764. Cleaning, repair, alteration and beautification of buildings. Subject to K.S.A. 75-3763 and 75-3765, and amendments thereto, and related provisions of this act, the secretary of administration shall attend to the cleaning, repair, alteration and beautification of all buildings assigned by law to the charge, care, management and control of the secretary, and may enter into necessary contracts and authorize necessary expenditures therefor, such contracts and expenditures to be made in the manner provided by law for other state agencies.

History: L. 1965, ch. 461, § 9; L. 1971, ch. 184, §37; L. 1978, ch. 330, § 33; July 1.



75-3765 Assignment of certain space and facilities for state agencies; rental charges; building space utilization plans; database of state agency building and storage space; annual reports to joint committee on state building construction.

75-3765. Assignment of certain space and facilities for state agencies; rental charges; building space utilization plans; database of state agency building and storage space; annual reports to joint committee on state building construction. (a) (1) The secretary of administration shall assign space and facilities in all state-owned or operated property or buildings in Shawnee county, Kansas, except the state capitol, Topeka correctional facility, the Kansas neurological institute, the Topeka juvenile correctional facility, the Kansas juvenile correctional complex, the employment security administrative office building, 401 Topeka avenue, Kansas state employment service building, 1309 Topeka avenue, state highway shops and laboratory and property of the Kansas national guard for the use of the various state agencies. The secretary may determine, fix and establish a system of rental charges by the square foot and collect the same monthly for space and facilities occupied by each state agency whenever any appropriation for rental for space and facilities is made therefor, in an amount not to exceed the amount appropriated.

(2) The secretary of administration may assign space and facilities, establish a system of rental charges and collect rents for property and buildings owned or controlled by the department of administration in other parts of the state.

(3) The amounts collected under paragraphs (1) and (2) shall be remitted by the secretary of administration to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state buildings operating fund or other funds of the department of administration as prescribed by the secretary of administration.

(4) On or before December 31 of each year, the secretary of administration shall present a report to the joint committee on state building construction concerning any actions taken by the secretary pursuant to authority granted to the secretary under this subsection. The report shall describe the action taken and the statutory authority authorizing such action.

(b) The secretary of administration shall require five-year building space utilization plans from all state agencies and develop a database of all state-owned or leased building and storage space. This database shall serve as the central repository of state-owned or leased building and storage space information. All changes made in the ownership or leasing status of all building space utilized by state agencies shall be reported to the secretary of administration and entered into this database. The database shall include the actual and budgeted amount of money paid by state agencies for building and storage space. The database may include any other information related to the building space needs of the state as determined to be necessary by the secretary of administration.

All state agencies shall cooperate with requests for information concerning building space and storage space made by the secretary of administration or the secretary of administration's designee.

On or before December 31 of each year, the secretary of administration shall present a report of state-owned or leased building and storage space information to the joint committee on state building construction and shall provide notice at the same time to the secretary of the senate and to the chief clerk of the house of representatives that such report is available to members of the legislature.

(c) As used in this section, "state agencies" also shall include any quasi-state agency.

History: L. 1965, ch. 461, § 10; L. 1971, ch. 184, § 38; L. 1972, ch. 331, § 1; L. 1978, ch. 330, § 35; L. 1990, ch. 309, § 40; L. 1991, ch. 260, § 6; L. 1994, ch. 274, § 19; L. 1996, ch. 229, § 128; L. 1999, ch. 142, § 5; L. 2001, ch. 5, § 387; L. 2003, ch. 72, § 5; July 1.



75-3765a Assignment of space and facilities in the state capitol building; offices outside of capitol to be provided for certain occupants.

75-3765a. Assignment of space and facilities in the state capitol building; offices outside of capitol to be provided for certain occupants. Assignment of space and facilities in the state capitol building shall be made by a vote of five of the members of the legislative coordinating council. Except as otherwise provided by this section, space and facilities in the state capitol building shall be permanently assigned only to the governor, lieutenant governor and the legislature and staff offices, departments and agencies thereof. The rooms designated as 240-N and 241-N in the state capitol building shall be used by the secretary of state and other state officials for ceremonial and other purposes subject to scheduling and approval by the director of legislative administrative services in accordance with policies of the legislative coordinating council. Except as otherwise provided by this section, space and facilities in the state capitol building occupied on the effective date of this act by the secretary of state, department of administration, state library and agencies, offices and departments thereof are temporarily assigned in accordance with such occupancy, but such occupancies shall be modified in accordance with this section from time to time as other offices and facilities become available. The secretary of administration shall provide offices and facilities outside of the state capitol building at the earliest practicable time for occupants of the state capitol building other than the foregoing permanent and temporary assignments.

History: L. 1972, ch. 331, § 3; L. 1978, ch. 330, § 36; L. 1998, ch. 172, § 1; July 1.



75-3765b Office space for state agencies in nonstate-owned buildings and facilities; powers of secretary of administration; lease negotiation service fees.

75-3765b. Office space for state agencies in nonstate-owned buildings and facilities; powers of secretary of administration; lease negotiation service fees. (a) On and after the effective date of this act, all leases for office space in nonstate-owned buildings and facilities for state officers and employees shall be negotiated and entered into by the secretary of administration, or the secretary's designee, in accordance with this section and the policies and procedures adopted thereunder. The secretary of administration shall plan and coordinate the leasing of office space in nonstate-owned buildings and facilities for state officers and employees of all state agencies. The head of each state agency shall provide information to and cooperate with the secretary of administration for the purposes of implementing and administering this section and the policies and procedures prescribed by the secretary of administration.

(b) The secretary of administration shall develop and adopt policies and procedures for centralizing the function of leasing of office space in nonstate-owned buildings and facilities for state officers and employees of all state agencies. After June 30, 2000, each existing lease of office space for state officers and employees in nonstate-owned buildings and facilities may be renewed or extended only upon approval by the secretary of administration and in accordance with policies and procedures prescribed by the secretary.

(c) The secretary of administration may delegate authority to any state agency to negotiate and enter into leases for office space in nonstate-owned buildings and facilities for state officers and employees of the state agency, including renewals or extensions of existing leases, under conditions and procedures prescribed by the secretary in accordance with this section.

(d) No lease of office space for state officers and employees in nonstate-owned buildings or facilities, which is for the lease of more than 10,000 net assignable square feet or for a term longer than 24 months, shall be entered into or approved by the secretary of administration unless the secretary of administration has first advised and consulted with the joint committee on state building construction.

(e) The secretary of administration is hereby authorized to fix, charge and collect a lease negotiation service fee to recover the costs incurred by the department in providing lease negotiation services under this section. Such fee shall be paid in annual installments over the term of such lease. Such fees shall be deposited in the state treasury and credited to the state buildings operating fund.

(f) Nothing in this section shall be construed as requiring the renegotiation of the terms of any lease in existence on July 1, 2000. At the request of an agency, the secretary may renegotiate a lease in existence on July 1, 2000.

History: L. 2000, ch. 144, § 22; May 25.



75-3766 State office building space rental.

75-3766. State office building space rental. Any state agency assigned office space in the state office building by the secretary of administration is hereby authorized to enter into agreements with the secretary of administration for the use and occupancy of such space, such rental to be paid by such state agency from any available funds or moneys authorized to be spent by such state agency.

History: L. 1965, ch. 461, § 11; L. 1978, ch. 330, § 37; July 1.



75-3768 Disposition of parking rental charges.

75-3768. Disposition of parking rental charges. Any rents or charges for the use of any parking facilities owned by the state shall be remitted by the secretary of administration to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the building and grounds fund created by K.S.A. 75-3765, and amendments thereto.

History: L. 1965, ch. 461, § 20; L. 1978, ch. 330, § 38; L. 2001, ch. 5, § 388; July 1.

Revisor's Note:

The reference to the building and grounds fund should be to the state buildings operating fund.



75-3773 Utility services for state buildings under management of secretary of administration.

75-3773. Utility services for state buildings under management of secretary of administration. The secretary of administration is authorized to enter into contracts for the furnishing of heat, lights, water, telephone service and all other utilities that may be required to render the buildings and grounds under the care and control of the secretary, fully serviceable to the state officers and agencies occupying them. To effectuate this section the secretary of administration may enter into contracts and agreements with any state agency or subdivision of government of this state, or with any private person, firm or corporation to provide for the furnishing of and payment for such utility services.

History: L. 1965, ch. 461, § 27; L. 1978, ch. 330, § 39; July 1.



75-3776 Certain powers, duties and functions of director of architectural services transferred to secretary of administration; preservation of orders, directives and rules and regulations.

75-3776. Certain powers, duties and functions of director of architectural services transferred to secretary of administration; preservation of orders, directives and rules and regulations. (a) On July 1, 1978, except as otherwise specifically provided by law, all of the powers, duties and functions of the director of architectural services and the division of architectural services, which powers, duties and functions are disposed of by this act, shall be and are hereby transferred to and conferred and imposed as provided in this act upon the secretary of administration. Except as otherwise specifically provided by law, the secretary of administration shall be the successor in every way to the powers, duties and functions of the director of architectural services and the division of architectural services which are transferred, conferred and imposed as provided in this act and in which director and division the same were vested prior to July 1, 1978. For the purposes of the powers, duties and functions transferred to and conferred and imposed upon the secretary of administration under the provisions of this act, the secretary of administration shall be a continuation of the director of architectural services and the division of architectural services, and every act performed pursuant to such powers, duties and functions under the authority of the secretary of administration shall be deemed to have the same force and effect as if performed by the director of architectural services or the division of architectural services, in which such powers, duties and functions were vested prior to July 1, 1978.

(b) Except as otherwise specifically provided by law, on and after July 1, 1978, whenever the director of architectural services, or words of like effect, is referred to or designated by a statute, contract or other document and such reference or designation is to a power, duty or function which is transferred to and conferred and imposed upon the secretary of administration under the provisions of this act, such reference or designation shall be deemed to apply to the secretary of administration.

(c) Except as otherwise specifically provided by law, on and after July 1, 1978, whenever the division of architectural services, or words of like effect, is referred to or designated by a statute, contract or other document and such reference or designation is to a power, duty or function which is transferred to and conferred and imposed upon the secretary of administration under the provisions of this act, such reference or designation shall be deemed to apply to the secretary of administration.

(d) All rules and regulations and all orders and directives of the director of architectural services or the division of architectural services or the secretary of administration, respectively, in existence on July 1, 1978, which rules and regulations and orders and directives were duly adopted or issued under authority of any power, duty or function which is transferred to and conferred and imposed upon the secretary of administration under the provisions of this act, shall continue in force and effect and shall be deemed to be the duly adopted rules and regulations and duly issued orders and directives of the secretary of administration, until revised, amended, repealed or nullified pursuant to law.

History: L. 1978, ch. 330, § 1; July 1.



75-3777 Same; transfer of officers and employees; rights preserved.

75-3777. Same; transfer of officers and employees; rights preserved. All officers and employees who were engaged immediately prior to July 1, 1978, in the performance of powers, duties and functions of the director of architectural services or the division of architectural services which are transferred to and conferred and imposed upon the secretary of administration under the provisions of this act, and who, in the opinion of the secretary of administration, are necessary to perform powers, duties and functions of the secretary of administration, shall become officers and employees of the secretary of administration. Any such officer or employee shall retain all retirement benefits and rights of civil service which had accrued to or vested in such officer or employee prior to July 1, 1978, and the service of each such officer and employee so transferred shall be deemed to have been continuous. All transfers and any abolishment of positions of personnel in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder.

History: L. 1978, ch. 330, § 2; July 1.



75-3778 Same; governor to resolve conflicts; transfer of property and records.

75-3778. Same; governor to resolve conflicts; transfer of property and records. (a) When any conflict arises as to the disposition of any power, duty or function or the unexpended balance of any appropriation as a result of any abolishment or transfer made by this act, or under authority of this act, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

(b) The secretary of administration shall succeed to all property and records which were used for, or pertain to, the performance of the powers, duties and functions transferred to the secretary of administration under the provisions of this act. Any conflict as to the proper disposition of such property or records arising under this section, and resulting from the transfer of the powers, duties and functions of the director of architectural services or the division of architectural services to the secretary of administration as provided in this act, shall be determined by the governor, whose decision shall be final.

History: L. 1978, ch. 330, § 3; July 1.



75-3779 Same; preservation of civil rights of action and proceedings; criminal actions preserved.

75-3779. Same; preservation of civil rights of action and proceedings; criminal actions preserved. (a) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, pertaining to any power, duty or function which is transferred to and conferred and imposed upon the secretary of administration under the provisions of this act, by or against any state agency mentioned in this act, or by or against any officer of the state in his or her official capacity or in relation to the discharge of official duties, shall abate by reason of the taking effect of reorganization under the provisions of this act. The court shall allow any such suit, action, or other proceeding to be maintained by or against the successor of any such state agency, or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1978, ch. 330, § 4; July 1.



75-3780 State building advisory commission; attached to department of administration; membership, ex officio and appointed; qualifications; terms.

75-3780. State building advisory commission; attached to department of administration; membership, ex officio and appointed; qualifications; terms. (a) There is hereby created the state building advisory commission which shall be composed of seven members. The state building advisory commission shall be attached to and shall be a part of the department of administration. All budgeting, purchasing and related management functions shall be administered under the supervision and direction of the secretary of administration. The secretary of administration shall be a member and shall serve as chairperson of the state building advisory commission. The next membership position on the state building advisory commission shall be filled for alternating two-year terms by: (1) The dean of the college of architecture and design of Kansas state university of agriculture and applied science, or the head of the architecture program if such dean is not an architect, and (2) the dean of the school of architecture and urban design of the university of Kansas, or the head of the architecture program if such dean is not an architect. Such membership position shall be filled for the first two-year term by the person specified in (2) above. The five remaining members shall be appointed by the governor from among the members of the two political parties represented by the candidates for secretary of state who received the highest and second highest number of votes at the last general election preceding appointment at which a secretary of state was elected. At no time shall more than three of the five members appointed by the governor be members of the same political party at the time of appointment. At least one of the appointed members of the state building advisory commission shall be a member of a building trades union affiliated with the Kansas state federation of labor, A.F.L.-C.I.O. and at least one of such members shall be a member of an association of building construction contractors. The Kansas state federation of labor, A.F.L.-C.I.O. and each of the major associations of building construction contractors may submit to the governor a list containing the names of not less than three members of their respective organizations. In making appointments to the commission, the governor shall give consideration to the persons named in such lists.

(b) The first five gubernatorial appointees to the state building advisory commission shall serve terms as follows: One member shall be appointed for a term expiring on December 31, 1979; one member shall be appointed for a term expiring on December 31, 1980; one member shall be appointed for a term expiring on December 31, 1981; and two members shall be appointed for terms expiring on December 31, 1982.

(c) Upon the expiration of the term of each member appointed by the governor in accordance with this section, a succeeding member shall be appointed by the governor and shall hold office for a term of four years and until a successor is appointed and qualified. If a vacancy in the appointed membership of the state building advisory commission occurs before the expiration of the term of office, the vacancy shall be filled by appointment by the governor.

History: L. 1978, ch. 337, § 1; L. 1982, ch. 347, § 56; July 1.



75-3781 Same; compensation and expenses.

75-3781. Same; compensation and expenses. Members of the state building advisory commission attending meetings of such commission or attending a subcommittee meeting thereof authorized by such commission, shall be paid compensation, subsistence allowance, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

History: L. 1978, ch. 337, § 2; April 25.



75-3782 Same; meetings; quorum.

75-3782. Same; meetings; quorum. The state building advisory commission shall meet monthly on dates fixed by the commission. Special meetings may be held upon the call of the chairperson or upon the petition to the chairperson of four members of the commission. The date and place of all special meetings shall be designated in the call or petition. Four (4) members of such commission shall constitute a quorum for the transaction of business but a lesser number may adjourn any regular or specially called meeting to a definite time and place. Except as otherwise specifically provided by law, all actions of the state building advisory commission shall be taken by a majority of all members of the commission.

History: L. 1978, ch. 337, § 3; April 25.



75-3783 State capital improvement projects; powers and duties of secretary of administration, advice of state building advisory commission; construction data; design and construction standards; evaluation criteria; stop work orders; standards for inspection and acceptance of projects and for inspectors.

75-3783. State capital improvement projects; powers and duties of secretary of administration, advice of state building advisory commission; construction data; design and construction standards; evaluation criteria; stop work orders; standards for inspection and acceptance of projects and for inspectors. (a) In addition to other powers and duties, and with the advice of the state building advisory commission, the secretary of administration shall:

(1) Collect and maintain current data on construction costs, including materials and labor, and the current and forecasted economic status and activity of the construction industry in the state;

(2) establish criteria and procedures to evaluate the qualifications and performance of contractors providing any architectural services, as defined in subsection (c) of K.S.A. 75-1251, and amendments thereto, engineering services, as defined in subsection (b) of K.S.A. 75-5802, and amendments thereto, and construction services for capital improvement projects for the construction of buildings or for major repairs or improvements to buildings for state agencies; and gather information on and evaluate the past and present performance of all such contractors on similar public and private projects;

(3) issue a written order, personally signed by the secretary, to the contractor stopping the progress of the work upon any project whenever the secretary determines that the work does not comply with contract documents; and

(4) develop and adopt standards, with the advice and assistance of the director of architectural services, for the inspection and acceptance of projects for the construction of buildings and major repairs and improvements to buildings for state agencies and for the qualifications of inspection personnel employed by state agencies.

(b) With the advice of the state building advisory commission, the secretary of administration may develop and adopt rules and regulations in accordance with the provisions of K.S.A. 77-415 et seq., and amendments thereto, establishing standards for planning, design and construction of buildings and major repairs and improvements to buildings for state agencies, which standards shall include energy conservation standards.

History: L. 1978, ch. 337, § 8; L. 1979, ch. 280, § 5; L. 1983, ch. 291, § 2; July 1.



75-3784 Same; ancillary technical services; contracts; exemption from certain statutes.

75-3784. Same; ancillary technical services; contracts; exemption from certain statutes. The secretary of administration or state agency is hereby authorized to contract for ancillary technical services for any project for the construction of a building or for repairs or improvements to a building for a state agency which are not provided by any firm or state agency providing architectural services or engineering services for the project. Such ancillary technical services shall include but not be limited to geology services and other soil or subsurface investigation and testing services, surveying, adjusting and balancing of air conditioning, ventilating, heating and other mechanical building systems, testing and consultant services. Such contract shall not be subject to the provisions of K.S.A. 75-3739, and amendments thereto, or to the provisions of the acts contained in articles 54 or 58 of chapter 75 of the Kansas Statutes Annotated. Expenditures for such ancillary technical services shall be made from funds appropriated for the project or available therefor.

History: L. 1979, ch. 280, § 6; L. 2008, ch. 130, § 18; July 1.



75-3785 Construction defects recovery fund; authorized expenditures, approval.

75-3785. Construction defects recovery fund; authorized expenditures, approval. (a) There is hereby created in the state treasury the construction defects recovery fund.

(b) All proceeds received by state agencies shall be deposited in the construction defects recovery fund. All expenditures from the construction defects recovery fund in excess of $25,000 for the purposes stated in paragraph (4) of this subsection shall be subject to the prior approval of the state finance council, which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c, and amendments thereto. All other expenditures from the construction defects recovery fund shall be subject to the prior approval of the secretary of administration, and the secretary of administration shall report each such expenditure to the joint committee on state building construction. Where expenditures are made in support of litigation in which the state is involved, such expenditures also shall be subject to the prior approval of the attorney general.  All expenditures shall be paid pursuant to vouchers of the director of accounts and reports approved by the director of architectural services and shall be for one or more of the following purposes:

(1) To identify the nature, extent and causes of defects in the design, construction or other work on capital improvements;

(2) to provide architectural, engineering or other technical services to determine methods for correcting or repairing such defects;

(3) to provide services in support of claims by the state or to defend claims against the state concerning state construction projects; or

(4) to correct or repair defects in buildings or facilities under the jurisdiction of state agencies, or to make other repairs or perform maintenance related to such defects.

(c) As used in this section, "proceeds" means money paid to the state of Kansas or any state agency for forfeited bid bonds, or by an insurer, or by a person or firm performing duties related to construction under a contract with a state agency, to compensate the state for errors, omissions or other construction, architectural or engineering related defects adversely affecting the state or a state agency.

History: L. 1982, ch. 337, § 1; L. 1984, ch. 328, § 1; L. 1987, ch. 344, § 1; L. 1989, ch. 261, § 2; April 18.



75-3789 Penalties for violations of act.

75-3789. Penalties for violations of act. (1) Any person who shall violate any provision of this act shall, upon conviction of any such violation, be punished by a fine of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500) or by imprisonment of not to exceed six (6) months or by both such fine and imprisonment.

(2) Any officer or employee of any state agency convicted of violating any of the provisions of this act shall forfeit office and ouster proceedings shall be brought in the manner as prescribed in the code of civil procedure.

History: L. 1953, ch. 375, § 77; July 1.



75-3790 Sale of certain lands, salt deposits and interests therein.

75-3790. Sale of certain lands, salt deposits and interests therein. The executive director of the department of administration of the state of Kansas is hereby authorized to sell in the manner hereinafter provided, all or a portion of the tract hereinafter described, the salt deposits, or any rights or interests therein necessary for the removal of salt therefrom under such tract of land owned by the state of Kansas, the legal description of which tract is as follows: That portion of the northeast quarter, the southeast quarter, and the southwest quarter and the east one-half of the northwest quarter of section 19, township 23, range 5 west of the 6th P.M. lying west of Lorraine street and south of G street adjacent to the city of Hutchinson, Reno county, containing five hundred sixty (560) acres, more or less.

History: L. 1972, ch. 337, § 1; L. 1990, ch. 309, § 41; May 24.



75-3791 Same; duties of executive director; appraisal; bids.

75-3791. Same; duties of executive director; appraisal; bids. The director shall appoint three (3) competent appraisers who shall make an appraisal of said salt beds which appraisal shall be in writing and signed by the appraisers under oath and filed with the director, which appraisal shall constitute the minimum price for which said salt beds or rights or interests therein may be sold. The director shall have the right to approve or reject any appraisal. In the event an appraisal is rejected, the director shall in the same manner cause the salt beds to be again appraised. All appraisals shall be in writing and signed by the appraisers under oath. After the filing of the appraisal, the director of purchases, at the request of the executive director of the department of administration shall invite bids as authorized by K.S.A. 75-3739 and the sale of such rights or interests therein shall be made to the highest responsible bidder. The right to reject all bids and invite new bids whenever he or she shall deem the bids received to be unsatisfactory shall be reserved by the director.

History: L. 1972, ch. 337, § 2; July 1.



75-3792 Same; abstract of title; deed.

75-3792. Same; abstract of title; deed. If such sale involves a property interest for which a deed is required the director shall as soon as practicable after said sale is made, furnish the purchaser an abstract of title to the property purchased, at purchaser's expense and the purchaser shall have twenty (20) days in which to have said abstract examined. If any defects be found in the title, said director shall, and is hereby authorized to do all things necessary in order to make said title merchantable. Within ten (10) days after the expiration of the twenty (20) days above provided for the examination of the abstract, if said abstract shows a merchantable title, upon payment by the purchaser of the entire purchase price as determined in K.S.A. 75-3791, a deed conveying the property purchased to the purchaser shall be executed and delivered to said purchaser.

History: L. 1972, ch. 337, § 3; July 1.



75-3793 Same; deeds and contracts, duties of director, secretary of state and attorney general.

75-3793. Same; deeds and contracts, duties of director, secretary of state and attorney general. Any deed or contracts executed under the authority of this act shall be executed by the executive director of the department of administration and attested by the secretary of state. Such deed or contract shall be approved as to form by the attorney general.

History: L. 1972, ch. 337, § 4; July 1.



75-3794 Same; payment of expenses of sale.

75-3794. Same; payment of expenses of sale. The cost of any proceedings necessary to perfect title and other expenses of sale shall be paid out of the proceeds of said sale, and the balance shall be placed by the state treasurer in the general fund of the state.

History: L. 1972, ch. 337, § 5; July 1.



75-3798 State agency unemployment claims auditing; fund; powers and duties of secretary of administration; fees.

75-3798. State agency unemployment claims auditing; fund; powers and duties of secretary of administration; fees. (a) The state agency unemployment claims audit fund is hereby established in the state treasury. Within the limits of appropriations and the provisions of appropriations acts relating thereto, moneys credited to the fund shall be used by the secretary of administration to pay for the auditing of claims made against the state's reimbursing account under the employment security law and to provide for the development, implementation and operation of administrative policies and procedures relating to such claims.

(b) Commencing with the fiscal year ending June 30, 1985, the secretary of administration may charge and collect a claims processing and auditing fee each fiscal year from all covered state agencies at a rate fixed by the secretary which shall not exceed .1% of covered total wages under the employment security law, except that for the fiscal year ending June 30, 1985, such rate shall not exceed .04% of covered total wages. The claims processing and auditing fee shall be collected as part of the amounts collected for the state of Kansas reimbursement payments levied against state agencies pursuant to subsection (e)(2)(G) of K.S.A. 44-710 and amendments thereto and shall be deducted from such amounts and credited to the state agency unemployment claims audit fund.

History: L. 1984, ch. 184, § 1; May 24.



75-3799 Financial services for state agencies; procedures for acquisition; negotiating committee.

75-3799. Financial services for state agencies; procedures for acquisition; negotiating committee. (a) Upon request of the chief administrative officer of a state agency and subject to the approval of the secretary of administration, the director of purchases may convene a financial services negotiating committee to obtain financial services for the state agency under this section.

(b) Each financial services negotiating committee shall be composed of (1) the director of purchases, or a person designated by the director of purchases, (2) the chief administrative officer of the state agency needing financial services, or a person designated by the officer, and (3) the director of accounts and reports, or a person designated by the director of accounts and reports.

(c) The financial services negotiating committee is authorized to negotiate contracts with qualified parties to provide financial services, including services relating to installment purchase, lease, or lease-purchase of equipment or to other financial related services needed by the state agency.

(d) Prior to negotiating for financial services, the committee shall advertise for proposals, negotiate with one or more of the firms submitting proposals and select from among those submitting such proposals the party to contract with for the purpose of providing financial services.

(e) Contracts entered into pursuant to this section for financial services shall not be subject to the provisions of K.S.A. 75-3738 to 75-3740a, inclusive, and any amendments thereto.

History: L. 1984, ch. 308, § 1; May 17.



75-37-100 Contracts for collection of charge credit card tickets accepted by state agencies; procedures and limitations.

75-37,100. Contracts for collection of charge credit card tickets accepted by state agencies; procedures and limitations. (a) Upon approval of the secretary of administration, a state agency may negotiate directly with a bank having a fee agency account of the state agency under K.S.A. 75-4214 and amendments thereto and enter into a contract providing for the collection of charge credit card tickets accepted by the state agency in payment of fees, tuition and other charges. Any state agency so authorized may allow the bank a discount from the face value of charge credit card tickets to compensate them for services provided in collecting such accounts, except that any discount shall not exceed 3% of the face value of the charge credit card tickets. All contracts entered into under this subsection shall be exempt from the provisions of K.S.A. 75-3739 to 75-3744, inclusive, and any amendments to those sections.

(b) In lieu of the procedure authorized by subsection (a), the secretary of administration may prepare specifications and solicit sealed proposals from banks or other financial institutions for the collection of charge credit card tickets accepted by all state agencies in payment of fees, tuition and other charges or for the sale of charge credit card tickets accepted by all state agencies to banks or other financial institutions. The specifications and sealed proposals shall state the terms, schedules for settlement and conditions under which payment for the charge credit card tickets are to be made. If one or more proposals are adopted by entering into contracts therefor, each state agency covered (1) may pay service charges, if any, for such services from the fee or other special revenue fund in which the receipts are credited or, if the receipts are credited to the state general fund, from appropriations from the state general fund which are available therefor, or (2) may allow discounts from the face value of the charge credit card tickets to compensate the banks or other financial institution for the cost of handling the transactions. No service charges or discounts under a proposal adopted under this subsection shall exceed 3% of the face value of the charge credit card tickets.

(c) The director of accounts and reports shall prescribe within the central accounting system those procedures necessary to implement the provisions of this section.

History: L. 1984, ch. 303, § 1; April 19.



75-37-101 Certificate of participation financing; purpose; authorization and approval.

75-37,101. Certificate of participation financing; purpose; authorization and approval. (a) The secretary of administration is authorized to enter into certificate of participation financing arrangements to provide financing or refinancing for personal property and fixtures acquired for one or more state agencies, subject to approval of the state finance council, acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c and amendments thereto, except that such approval may also be given when the legislature is in session.

(b) As used in this section, certificate of participation financing means an installment purchase or lease purchase agreement that is subject to appropriations and which is structured to allow investors to receive a portion of the principal and interest payments made by state agencies as required by the agreement.

History: L. 1985, ch. 270, § 1; May 9.



75-37-102 Procurement negotiating committees, services or technical products; composition; powers; notice and procedures; bidding and open meeting exemptions; reports to legislative coordinating council and committees.

75-37,102. Procurement negotiating committees, services or technical products; composition; powers; notice and procedures; bidding and open meeting exemptions; reports to legislative coordinating council and committees. (a) Upon request of the chief administrative officer of a state agency and subject to the approval of the secretary of administration, the director of purchases may convene a procurement negotiating committee to obtain services or technical products for the state agency.

(b) Each procurement negotiating committee shall be composed of: (1) The director of purchases, or a person designated by the director; (2) the chief administrative officer of the state agency desiring to make the procurement, or a person designated by the officer; and (3) the secretary of administration, or a person designated by the secretary or, if a procurement involves information technology or services, the executive chief information technology officer or a person designated by the executive chief information technology officer.

(c) The negotiating committee is authorized to negotiate for the procuring state agency contracts with qualified parties to provide services or technical products needed by the state agency.

(d) Prior to negotiating for the procurement, a notice to bidders first shall be published in the Kansas register. Upon receipt of bids or proposals, the committee may negotiate with one or more of the firms or certified businesses submitting bids or proposals and select from among those submitting such bids or proposals the party to contract with to provide the services or technical products. In selecting the party to contract with to provide services or technical products under this section, the committee shall consider whether such party is:

(1) A certified business or purchased goods or services from a qualified vendor on the list certified by the director of purchases pursuant to K.S.A. 75-3317 et seq., and amendments thereto; or

(2) a disabled veteran business:

(A) Doing business as a Kansas firm, corporation or individual; or

(B) maintaining offices or places of business in Kansas.

(e) Contracts entered into pursuant to this section shall not be subject to the provisions of K.S.A. 75-3738 through 75-3740a, and amendments thereto. Meetings to conduct negotiations pursuant to this section shall not be subject to the provisions of K.S.A. 75-4317 through 75-4320a, and amendments thereto. The director of purchases shall submit a report at least once in each calendar quarter to the legislative coordinating council and the chairpersons of the senate committee on ways and means and the house of representatives committee on appropriations of all contracts entered into pursuant to this section. In the event that the negotiating committee selects a bid which is not the lowest bid on a given contract, the directors report shall contain a rationale explaining why the lowest bidder was not awarded the contract.

(f) Nothing in this section shall be construed as requiring either negotiations pursuant to this section or bids pursuant to K.S.A. 75-3739, and amendments thereto, for the procurement of professional services or services for which, in the judgment of the director of purchases, meaningful specifications cannot be determined.

(g) As used in this section:

(1) "Certified business" shall mean the same as in K.S.A. 75-3740, and amendments thereto;

(2) "disabled veteran" shall mean the same as in K.S.A. 75-3740, and amendments thereto; and

(3) "disabled veteran business" shall mean the same as in K.S.A. 75-3740, and amendments thereto.

History: L. 1987, ch. 324, § 1; L. 1996, ch. 6, § 3; L. 2013, ch. 62, § 12; L. 2014, ch. 129, § 7; July 1.



75-37-103 Debarment of state contractors.

75-37,103. Debarment of state contractors. (a) After reasonable notice to the person involved and reasonable opportunity for that person to be heard, the secretary of administration, after consultation with the contracting agency and the attorney general, shall have authority to debar a person for cause from consideration for award of contracts.  The debarment shall not be for a period exceeding three years.  The secretary, after consultation with the contracting agency and the attorney general, shall have authority to suspend a person from consideration for award of contracts if there is probable cause to believe that the person has engaged in any activity which might lead to debarment.  The suspension shall not be for a period exceeding three months unless an indictment has been issued for an offense which would be a cause for debarment under subsection (b), in which case the suspension shall, at the request of the attorney general, remain in effect until after the trial of the suspended person.

(b) The causes for debarment include the following:

(1) Conviction of a criminal offense as an incident to obtaining or attempting to obtain a public or private contract or subcontract or in the performance of such contract or subcontract;

(2) conviction under state or federal statutes of embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property or any other offense indicating a lack of business integrity or business honesty which currently, seriously and directly affects responsibility as a state contractor;

(3) conviction under state or federal antitrust statutes;

(4) failure without good cause to perform in accordance with the terms of the contract; or

(5) any other cause the secretary determines to be so serious and compelling as to affect responsibility as a state contractor, including debarment by another governmental entity for any cause pursuant to rules and regulations.

History: L. 1996, ch. 6, § 1; July 1.



75-37-104 Prequalification of state contractors.

75-37,104. Prequalification of state contractors. State agencies, in cooperation with the director of purchases, are hereby authorized to develop a list of prequalified vendors of particular goods and services and a set of standards which vendors must meet in order to be qualified.  Any prequalification procedure shall be in writing and published sufficiently in advance to permit vendors to comply with the process. Additionally, state agencies may require that any prequalified vendor have sufficient administrative and accounting controls to insure compliance with any contractual requirements.  Solicitation mailing lists of potential contractors shall include, but not be limited to prequalified firms.

History: L. 1996, ch. 6, § 2; July 1.



75-37-105 Employee award and recognition program; rules and regulations; state employee suggestion program; monetary or non-monetary awards; multiple employee suggestions; monetary award limitations.

75-37,105. Employee award and recognition program; rules and regulations; state employee suggestion program; monetary or non-monetary awards; multiple employee suggestions; monetary award limitations. (a) As used in this section, "state agency" has the meaning ascribed thereto by K.S.A. 75-3701, and amendments thereto, and includes the governor's department, lieutenant governor, attorney general, secretary of state, state treasurer, commissioner of insurance, each agency of the executive branch, the legislature and each agency of the legislative branch, the judicial branch and each agency of the judicial branch and any appointed state council or state commission.

(b) (1) There is established an employee award and recognition program for state employees. Under this program monetary or non-monetary awards may be made to state employees. An appointing authority may implement a program of award and recognition for classified and unclassified employees or teams of employees for distinguished accomplishment, meritorious service, innovations, Kansas quality management, volunteerism or length of service. Under this program monetary or non-monetary awards may be made to state employees. Non-monetary awards may include, but are not limited to, a medal, an annual award luncheon held by the employee's respective state agency or public recognition by the Kansas house of representatives or the Kansas senate.

(2) All awards and recognition provided under this section shall meet the conditions for a discretionary bonus set out in 29 C.F.R. § 778.211.

(c) The total gross value of awards to any employee of the state during a single fiscal year shall not exceed $3,500 except as provided in subsection (g). No award paid pursuant to this section during the fiscal year shall be compensation, within the meaning of K.S.A. 74-4901 et seq., and amendments thereto, for any purpose under the Kansas public employees retirement system and shall not be subject to deductions for employee contributions thereunder. Each taxable award paid under this section shall be a discretionary bonus, as defined by 29 C.F.R. § 778, and shall be in addition to the regular earnings to which that employee may be entitled or for which the employee may become eligible. Monetary awards are subject to taxes in accordance with federal internal revenue code regulations. The value of non-monetary awards shall be reported by state agencies in accordance with sections 74 and 132 of the federal internal revenue code and procedures prescribed by the director of accounts and reports.

(d) The award and recognition program shall be paid from moneys appropriated and available for operating expenditures of the state agency or from other funding sources as appropriated. In the case of employee suggestions, the award or recognition for each employee shall be paid or provided by the state agency that benefited from and implemented the suggestion.

(e) The regulations of the employee award board adopted pursuant to K.S.A. 75-37,108, and amendments thereto, are hereby revoked.

(f) The secretary of administration shall adopt rules and regulations that provide oversight and administrative review of state agency award and recognition programs. The secretary of administration shall adopt rules and regulations to provide safeguards to preclude opportunities for abuse within the employee award and recognition program in each state agency and to ensure objective decision-making procedures in award and recognition determinations for all participating employees.

(g) (1) (A) The secretary of administration shall establish a state employee suggestion program through which state employees may submit suggestions for cost reductions to their respective state agency through increased efficiencies or other economies or savings in the operations of the state agency.

(B) Each employee making a suggestion for cost reduction shall be awarded a monetary or non-monetary employee award or awards for innovation pursuant to subsection (b) of this section upon adoption of the suggestion by the state agency. Monetary awards for innovation shall be nondiscretionary and shall be in the amount of 10% of the cost reduction, accrued during the first 12 months after implementation of the suggestion, as documented to the division of the budget, up to a maximum of $5,000. Should multiple employees make similar suggestions for cost reduction, as determined by the state agency, each employee shall submit to the head of the state agency a list of each employee's percentage contribution to the suggestion for cost reduction. Upon adoption of the suggestion by the state agency, the head of the state agency shall make the final determination as to each employee's percentage contribution. Such multiple employees shall then share the documented cost reduction in such percentage shares as determined by the head of the state agency, up to a maximum of $5,000 per employee.

(C) The state agency shall retain 10% of the documented cost reduction. Savings achieved through this cost reduction shall be placed in a separate special revenue fund or funds for such purpose to be administered by that state agency. The remaining balance of the savings achieved through this cost reduction shall revert to the state general fund.

(2) Each state agency shall submit each suggestion it receives, together with the state agency's estimated cost reduction, if any, and dispensation of the suggestion to the division of the budget. The director of the budget shall file copies with the director of the legislative research department, who shall report annually on the information to members of the legislative budget committee.

(3) Each state agency that has awarded an employee under the state agency's employee suggestion program pursuant to this subsection shall report all information related to the award to the secretary of administration.

(4) At the beginning of each regular session of the legislature, the secretary of administration shall provide all information received by state agencies pursuant to subsection (g)(3) to the appropriate committees of the legislature.

(5) The secretary of administration shall provide all information regarding the state employee suggestion program to all state agencies by a pamphlet, brochure or by publication on the official website of the department of administration.

(h) Awards and incentives and other recognition pursuant to this section shall not be deemed in violation of K.S.A. 46-237a, and amendments thereto.

(i)  Any person elected or appointed to a state agency position shall not be a recipient of a monetary award under this section.

History: L. 2002, ch. 136, § 2; L. 2003, ch. 133, § 1; L. 2011, ch. 108, § 1; July 1.



75-37-111 Definitions.

75-37,111. Definitions. As used in this act:

(a) "State agency" means any state office or officer, department, board, commission, bureau, division, authority, agency or institution of this state, except political subdivisions of the state, requesting or receiving appropriations from the state treasury; and

(b) "agency head" means an individual or body of individuals in which the ultimate legal authority of the state agency is vested by any provision of law.

History: L. 1989, ch. 252, § 1; July 1.



75-37-112 Financing agreements, contents; payments; prior consultation and approval of projects.

75-37,112. Financing agreements, contents; payments; prior consultation and approval of projects. (a) Subject to approval by the secretary of administration, a state agency may enter into financing agreements with the Kansas development finance authority to provide financing for energy conservation improvements. Each such financing agreement shall specify:

(1) The projected annual energy cost savings identified by an engineering analysis of the proposed energy conservation improvement;

(2) the estimated cost of the proposed energy conservation improvement, including the costs of planning and financing; and

(3) the estimated time that annual energy cost savings will commence.

(b) Payments made to the Kansas development finance authority pursuant to each agreement entered into under this act shall be made from moneys credited to the energy conservation improvement fund and in accordance with the provisions of appropriations acts. The total amount of such payments for a fiscal year under all such agreements shall not exceed the amount of annual energy cost savings identified by an engineering analysis conducted prior to carrying out the energy conservation improvements.

(c) No state agency shall enter into an agreement to finance an energy conservation improvement under this act unless the state agency has first advised and consulted with the joint committee on state building construction on the proposed energy conservation improvement and the director of architectural services has reviewed and approved the project for the proposed energy conservation improvement.

History: L. 1989, ch. 252, § 2; July 1.



75-37-113 Energy conservation improvement fund; administration; transfers to and expenditures from; budget adjustments.

75-37,113. Energy conservation improvement fund; administration; transfers to and expenditures from; budget adjustments. (a) There is hereby created in the state treasury the energy conservation improvement fund which shall be administered by the Kansas development finance authority.

(b) Not later than October 1 each year, the Kansas development finance authority shall certify to the director of the budget a list of projects for energy conservation improvements financed pursuant to this act. The listing shall identify the repayment schedule for each project and shall include such other information relating to the project as may be requested by the director of the budget. The director of the budget shall make appropriate adjustments to the budgets of each state agency with one or more projects for energy conservation improvements and shall recommend transfers to and appropriations from the energy conservation improvement fund in amounts to repay the amounts required under the agreements authorized by and entered into under this act and related program costs.

(c) In accordance with the provisions of appropriations acts, the Kansas development finance authority may make expenditures of moneys credited to the energy conservation improvement fund for payments made pursuant to agreements entered into by state agencies under this act and for the payment of costs incurred in connection with the implementation of projects for energy conservation improvements and the financing of such projects.

History: L. 1989, ch. 252, § 3; July 1.



75-37-114 Approval of improvements under act; limitation.

75-37,114. Approval of improvements under act; limitation. The projects for energy conservation improvements for state facilities which are initiated by state agencies under this act are hereby approved for such state agencies for the purposes of subsection (b) of K.S.A. 74-8905, and amendments thereto. The total costs of the projects for energy conservation improvements under this act for any fiscal year, exclusive of financing costs, shall not exceed the amounts approved for such energy conservation improvements by the state corporation commission.

History: L. 1989, ch. 252, § 4; L. 2007, ch. 116, § 2; July 1.



75-37-115 Kansas quality program; state employee incentives; procedures; guidelines; quality awards, basis and limitations; rules and regulations.

75-37,115. Kansas quality program; state employee incentives; procedures; guidelines; quality awards, basis and limitations; rules and regulations. (a) There is hereby established the Kansas quality program within the department of administration for the purposes of providing procedures and incentives for the enhancement of quality in the business of state government. The secretary of administration shall administer the program and shall promote and assist the creation and development of Kansas quality teams in each state agency. The secretary of administration shall develop and coordinate appropriate training programs for state officers and employees in total quality management principles, which may include presentations by existing total quality management programs in firms and other organizations operating in Kansas.

(b) (1) The Kansas quality program shall be based on the principles of total quality management. The program shall provide opportunities for involvement of as many officers and employees of each state agency in Kansas quality teams as practicable to examine and improve the operations and activities of the state agency, except that no Kansas quality team shall be composed of more than 40 members unless specifically authorized by the secretary of administration. The Kansas quality program shall provide opportunities for individual quality improvement activities and recognition where such activities are determined to be more efficient and effective than establishing a Kansas quality team.

(2) In accordance with this section and with policies, procedures and guidelines prescribed by rules and regulations adopted by the secretary of administration, each state agency shall prepare a quality improvement plan containing proposed activities and quality goals for the state agency during a specified fiscal year or a portion thereof. Each quality improvement plan shall include comprehensive goals and specific goals for individual achievement or team achievement, shall be based on performance standards and other objective measures and shall be submitted for review and approval by the secretary of administration. All performance standards and other objective measures shall be stated in terms of quantitative measures in accordance with rules and regulations adopted by the secretary of administration under this section.

(c) The secretary of administration shall adopt rules and regulations for the administration and implementation of the Kansas quality program.

(d) As used in this section, "state agency" has the meaning ascribed thereto by K.S.A. 75-3701, and amendments thereto.

History: L. 1994, ch. 91, § 1; L. 2002, ch. 136, § 3; July 1.



75-37-116 Definitions.

75-37,116. Definitions. As used in K.S.A. 75-37,116 through 75-37,119:

(a) "Alternative fuel" has the meaning provided by 42 U.S.C. 13211.

(b) "Alternative-fueled vehicle" means a vehicle that operates on an alternative fuel and that meets or exceeds the clean fuel vehicle standards in the federal clean air act amendments of 1990, Title II.

(c) "Fueling station" means the property which is directly related to the delivery of alternative fuel into the fuel tank of a motor vehicle propelled by such fuel, including the compression equipment and storage vessels for such fuel at the point where such fuel is delivered.

(d) "Government agency" means a county, a city, a school district or another governmental unit, including a public transit agency.

(e) "Government fleet" means a fleet of 10 or more motor vehicles owned and operated by a government agency.

(f) "Incremental cost" means the cost that results from subtracting the manufacturer's list price of the vehicle operating on conventional gasoline or diesel fuel from the manufacturer's list price of the same model vehicle designed to operate on an alternate fuel.

(g) "Secretary" means the secretary of administration.

History: L. 1995, ch. 262, § 2; July 1.



75-37-117 Purpose and administration of program.

75-37,117. Purpose and administration of program. (a) There is hereby established the alternative fuels loan program for the purpose of making loans to government agencies which own and operate motor vehicles to encourage and assist them to:

(1) Purchase new alternative-motor fueled vehicles;

(2) convert existing motor vehicles which operate on gasoline and diesel fuel to operate on alternative fuels; and

(3) construct motor vehicle fueling facilities to serve alternative-fueled vehicles.

(b) The alternative-fuels loan program shall be administered by the secretary. The secretary shall adopt rules and regulations establishing procedures, criteria and conditions for making loans from the alternative-fuels government fleet loan fund and such other rules and regulations as necessary to operate the alternative-fuels loan program.

History: L. 1995, ch. 262, § 3; July 1.



75-37-118 Loan fund.

75-37,118. Loan fund. (a) There is hereby established the alternative-fuels government fleet loan fund in the state treasury. All moneys in the alternative-fuels government fleet loan fund shall be used for loans in accordance with K.S.A. 75-37,119, and amendments thereto, and the provisions of appropriation acts. Such fund shall consist of:

(1) Amounts appropriated by the legislature for the purposes of the fund;

(2) amounts of repayments made by government agencies of loans received under K.S.A. 75-37,116 through 75-37,119, and amendments thereto, together with payments of interest thereon, in accordance with agreements entered into by such government agencies and the secretary; and

(3) amounts contributed or otherwise made available by any public or private entity for use in effectuating the purposes of such fund.

(b) All moneys received as principal and interest payments under loan agreements entered into pursuant to K.S.A. 75-37,119, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the alternative-fuels government fleet loan fund.

(c) All expenditures from the alternative-fuels government fleet loan fund shall be made in accordance with K.S.A. 75-37,116 through 75-37,119, and amendments thereto, and the provisions of appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person designated by the secretary.

History: L. 1995, ch. 262, § 4; L. 2001, ch. 5, § 389; July 1.



75-37-119 Loan agreements; terms; forms; considerations; collection procedures.

75-37,119. Loan agreements; terms; forms; considerations; collection procedures. (a) In accordance with the provisions of this section, the secretary is hereby authorized to enter into loan agreements with government agencies for the purposes stated in K.S.A. 75-37,117 and to loan moneys in the alternative-fuels government fleet loan fund in accordance with such agreements.

(b) Loans made from the alternative-fuels government fleet loan fund may be for the following amounts:

(1) For the incremental cost of purchasing a new alternative-fueled vehicle:

(A) A maximum of $2,000 per vehicle for vehicles having a gross vehicle weight of 10,000 lbs. or less; (B) a maximum of $5,000 per vehicle for vehicles having a gross weight of more than 10,000 lbs. but less than 26,000 lbs.; and (C) a maximum of $50,000 for vehicles having a gross vehicle weight of 26,000 lbs. or more;

(2) for the conversion of a new or used vehicle designed to operate on conventional gasoline or diesel fuel to operate on an alternative fuel:

(A) A maximum of $2,000 per vehicle for vehicles having a gross vehicle weight of 10,000 lbs. or less; (B) a maximum of $5,000 per vehicle for vehicles having a gross weight of more than 10,000 lbs. but less than 26,000 lbs.; and (C) a maximum of $50,000 for vehicles having a gross vehicle weight of 26,000 lbs. or more; and

(3) a maximum of $100,000 for the construction of alternative-fuel fueling stations;

(c) No government agency shall be entitled to receive an aggregate amount of more than $100,000 in loans for new alternative-fueled vehicle purchases or vehicle conversions in any fiscal year, nor shall any government agency be entitled to receive an aggregate amount of more than $100,000 in loans for construction of alternative-fuel fueling stations in any fiscal year.

(d) Government agencies receiving loans from the alternative-fuels government fleet loan fund shall:

(1) Agree to use the alternative fuel for which any alternative-fueled vehicle is purchased or converted using loan proceeds;

(2) agree to notify the secretary in writing if a vehicle converted using loan proceeds becomes inoperable through mechanical failure or accident and to pursue a remedy outlined in rules and regulations;

(3) provide reasonable data requested by the secretary on the performance of alternative-fueled vehicles purchased or converted with loan proceeds;

(4) submit alternative-fueled vehicles purchased or converted with loan proceeds to reasonable inspections by the secretary as required by rules and regulations; and

(5) make alternative-fuel fueling stations constructed with loan proceeds available to other government alternative-fueled fleets and, within the capacity of the fueling facility, to public alternative-fueled vehicle operators.

(e) Each loan agreement entered into under this section shall fix the terms of repayment and shall provide for interest payable on the loan.  Such interest may be at fixed or variable rates.  Such terms of repayment shall be fixed to require a loan repayment schedule not to exceed four years.  When developing repayment schedules for loans, the secretary shall consider the projected savings to the government agency resulting from the use of an alternative fuel.

(f) The secretary shall develop uniform application forms to be used for all loans.

(g) The secretary shall evaluate the plans developed by the applicant government agency for converting its fleet to operate on alternative fuels and shall give preference in making loans to those government agencies which are prepared to make substantial investments of their own funds in converting their fleets to operate on alternative fuels and which are prepared to work cooperatively with the state, other government agencies and private sector persons in developing an alternative-fuels fueling infrastructure in the state.

(h) The secretary may utilize the collection procedures provided in K.S.A. 75-6201 et seq., and amendments thereto, to collect delinquent loan payments by deducting the delinquent amount from payments from state agencies to the government agency that is delinquent in its loan repayment.

History: L. 1995, ch. 262, § 5; July 1.



75-37-121 Office of administrative hearings; presiding officers; director, duties of; rules and regulations; required utilization of presiding officers; personnel transfers.

75-37,121. Office of administrative hearings; presiding officers; director, duties of; rules and regulations; required utilization of presiding officers; personnel transfers. (a) There is created the office of administrative hearings within the department of administration, to be headed by a director appointed by the secretary of administration. The director shall be in the unclassified service under the Kansas civil service act.

(b) The office may employ or contract with presiding officers, court reporters and other support personnel as necessary to conduct proceedings required by the Kansas administrative procedure act for adjudicative proceedings of the state agencies, boards and commissions specified in subsection (h). The office shall conduct adjudicative proceedings of any state agency which is specified in subsection (h) when requested by such agency. Only a person admitted to practice law in this state or a person directly supervised by a person admitted to practice law in this state may be employed as a presiding officer. The office may employ regular part-time personnel. Persons employed by the office shall be under the classified civil service.

(c) If the office cannot furnish one of its presiding officers within 60 days in response to a requesting agency's request, the director shall designate in writing a full-time employee of an agency other than the requesting agency to serve as presiding officer for the proceeding, but only with the consent of the employing agency. The designee must possess the same qualifications required of presiding officers employed by the office.

(d) The director may furnish presiding officers on a contract basis to any governmental entity to conduct any proceeding other than a proceeding as provided in subsection (h).

(e) The secretary of administration may adopt rules and regulations:

(1) To establish procedures for agencies to request and for the director to assign presiding officers. An agency may neither select nor reject any individual presiding officer for any proceeding except in accordance with the Kansas administrative procedure act;

(2) to establish procedures and adopt forms, consistent with the Kansas administrative procedure act, the model rules of procedure, and other provisions of law, to govern presiding officers; and

(3) to facilitate the performance of the responsibilities conferred upon the office by the Kansas administrative procedure act.

(f) The director may implement the provisions of this section and rules and regulations adopted under its authority.

(g) The secretary of administration may adopt rules and regulations to establish fees to charge a state agency for the cost of using a presiding officer.

(h) The following state agencies, boards and commissions shall utilize the office of administrative hearings for conducting adjudicative hearings under the Kansas administrative procedure act in which the presiding officer is not the agency head or one or more members of the agency head:

(1) On and after July 1, 2005: Kansas department for children and families, juvenile justice authority, Kansas department for aging and disability services, department of health and environment, Kansas public employees retirement system, Kansas water office, Kansas department of agriculture division of animal health and Kansas insurance department.

(2) On and after July 1, 2006: Emergency medical services board, emergency medical services council and Kansas human rights commission.

(3) On and after July 1, 2007: Kansas lottery, Kansas racing and gaming commission, state treasurer, pooled money investment board, Kansas department of wildlife, parks and tourism and state board of tax appeals.

(4) On and after July 1, 2008: Department of human resources, state corporation commission, Kansas department of agriculture division of conservation, agricultural labor relations board, department of administration, department of revenue, board of adult care home administrators, Kansas state grain inspection department, board of accountancy and Kansas wheat commission.

(5) On and after July 1, 2009, all other Kansas administrative procedure act hearings not mentioned in subsections (1), (2), (3) and (4).

(i) (1) Effective July 1, 2005, any presiding officer in agencies specified in subsection (h)(1) which conduct hearings pursuant to the Kansas administrative procedure act, except those exempted pursuant to K.S.A. 77-551, and amendments thereto, and support personnel for such presiding officers, shall be transferred to and shall become employees of the office of administrative hearings. Such personnel shall retain all rights under the state personnel system and retirement benefits under the laws of this state which had accrued to or vested in such personnel prior to the effective date of this section. Such person's services shall be deemed to have been continuous. All transfers of personnel positions in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder. This section shall not affect any matter pending before an administrative hearing officer at the time of the effective date of the transfer, and such matter shall proceed as though no transfer of employment had occurred.

(2) Effective July 1, 2006, any presiding officer in agencies specified in subsection (h)(2) which conduct hearings pursuant to the Kansas administrative procedure act, except those exempted pursuant to K.S.A. 77-551, and amendments thereto, and support personnel for such presiding officers, shall be transferred to and shall become employees of the office of administrative hearings. Such personnel shall retain all rights under the state personnel system and retirement benefits under the laws of this state which had accrued to or vested in such personnel prior to the effective date of this section. Such person's services shall be deemed to have been continuous. All transfers of personnel positions in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder. This section shall not affect any matter pending before an administrative hearing officer at the time of the effective date of the transfer, and such matter shall proceed as though no transfer of employment had occurred.

(3) Effective July 1, 2007, any presiding officer in agencies specified in subsection (h)(3) which conduct hearings pursuant to the Kansas administrative procedure act, except those exempted pursuant to K.S.A. 77-551, and amendments thereto, and support personnel for such presiding officers, shall be transferred to and shall become employees of the office of administrative hearings. Such personnel shall retain all rights under the state personnel system and retirement benefits under the laws of this state which had accrued to or vested in such personnel prior to the effective date of this section. Such person's services shall be deemed to have been continuous. All transfers of personnel positions in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder. This section shall not affect any matter pending before an administrative hearing officer at the time of the effective date of the transfer, and such matter shall proceed as though no transfer of employment had occurred.

(4) Effective July 1, 2008, any full-time presiding officer in agencies specified in subsection (h)(4) which conduct hearings pursuant to the Kansas administrative procedure act, except those exempted pursuant to K.S.A. 77-551, and amendments thereto, and support personnel for such presiding officers, shall be transferred to and shall become employees of the office of administrative hearings. Such personnel shall retain all rights under the state personnel system and retirement benefits under the laws of this state which had accrued to or vested in such personnel prior to the effective date of this section. Such person's services shall be deemed to have been continuous. All transfers of personnel positions in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder. This section shall not affect any matter pending before an administrative hearing officer at the time of the effective date of the transfer, and such matter shall proceed as though no transfer of employment had occurred.

(5) Effective July 1, 2009, any full-time presiding officer in agencies specified in subsection (h)(5) which conduct hearings pursuant to the Kansas administrative procedure act, except those exempted pursuant to K.S.A. 77-551, and amendments thereto, and support personnel for such presiding officers, shall be transferred to and shall become employees of the office of administrative hearings. Such personnel shall retain all rights under the state personnel system and retirement benefits under the laws of this state which had accrued to or vested in such personnel prior to the effective date of this section. Such person's services shall be deemed to have been continuous. All transfers of personnel positions in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder. This section shall not affect any matter pending before an administrative hearing officer at the time of the effective date of the transfer, and such matter shall proceed as though no transfer of employment occurred.

History: L. 1997, ch. 182, § 88; L. 2000, ch. 132, § 1; L. 2004, ch. 145, § 34; L. 2006, ch. 4, § 1; L. 2007, ch. 192, § 1; L. 2008, ch. 109, § 67; L. 2012, ch. 47, § 117; L. 2012, ch. 166, § 19; L. 2013, ch. 133, § 29; L. 2014, ch. 141, § 74; L. 2015, ch. 100, § 13; July 1.

Section was amended twice in the 2012 session, see also 75-37, 121a.

Section was also amended by L. 2012, ch. 102, § 33, but that version was repealed by L. 2012, ch. 166, § 24.

Section was amended twice in the 2014 session, see also 75-37,121b.



75-37-123 Topeka state hospital property; defined; control and custody; operation, maintenance, lease and sale; conditions and restrictions; ad valorem tax exemption; advisory committee.

75-37,123. Topeka state hospital property; defined; control and custody; operation, maintenance, lease and sale; conditions and restrictions; ad valorem tax exemption; advisory committee. (a) As used in this section, "Topeka state hospital property" means all state-owned land and improvements in the city of Topeka, Kansas, which is in the area bounded by west Sixth street on the south, MacVicar avenue on the east, Interstate 70 on the north, and Oakley avenue on the west, including the adjacent state-owned land west of Oakley avenue, excluding the state printing plant land designated by the secretary of administration.

(b) The secretary of administration shall have custody and control of the Topeka state hospital property and may operate and maintain the property. The secretary of administration may make expenditures for the following:

(1) Goods and services relating to the use, sale, lease or other disposition of the Topeka state hospital property;

(2) marketing the use, sale, lease or other disposition of the Topeka state hospital property; and

(3) operating and maintaining the Topeka state hospital property, including security, repair and capital improvements.

(c) The secretary of administration may:

(1) Enter into agreements to lease all, or any portion, of the Topeka state hospital property for a period not to exceed five years;

(2) enter into agreements to lease all, or any portion, of the Topeka state hospital property for a period longer than five years after review and consultation with the joint committee on state building construction;

(3) enter into agreements and fix or alter charges for the use of the Topeka state hospital property by state agencies and others in any amounts that the secretary of administration determines to be beneficial or necessary; and

(4) enter into agreements to sell all or any portion of the Topeka state hospital property, subject to approval of the state finance council. The approval of the sale of all, or any portion, of the Topeka state hospital property is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c, and amendments thereto. Approval by the state finance council may be given when the legislature is in session.

(d) If that portion of the Topeka state hospital campus which includes the division of services for the blind is sold or otherwise becomes unavailable for its current use, ample time shall be allowed for the division of services for the blind to acquire replacement facilities of equal or better usefulness for services to the blind. If the Kansas industries for the blind must be closed as a part of the sale of Topeka state hospital property, the Kansas industries for the blind shall not be closed until suitable alternatives, including similar wages and benefits, for persons employed by Kansas industries for the blind have been arranged.

(e) The Topeka state hospital property and any portion thereof shall be exempt from ad valorem taxation as long as such property is owned by the state of Kansas and such property is:

(1) Used by the state of Kansas or any of its agencies;

(2) vacant;

(3) leased by an entity exempt from the payment of ad valorem taxation; or

(4) used for a purpose that is exempt from the payment of ad valorem taxation.

(f) The provisions of K.S.A. 79-201 et seq., and amendments thereto, requiring the requesting and filing of property tax exemptions shall not apply to the exemption provided by this section.

(g) (1) There is hereby created the Topeka state hospital property advisory committee which shall be composed of the following members:

(A) One member shall be a member of the house of representatives whose representative district includes a portion of Shawnee county and who is appointed by the speaker of the house of representatives and such member shall serve for a term ending on the first day of the regular session of the legislature in next ensuing odd-numbered year;

(B) one member shall be a member of the house of representatives whose representative district includes a portion of Shawnee county and who is appointed by the minority leader of the house of representatives and such member shall serve for a term ending on the first day of the regular session of the legislature in next ensuing odd-numbered year;

(C) one member shall be a member of the senate whose senate district includes a portion of Shawnee county and who is appointed by the president of the senate and such member shall serve for a term ending on the first day of the regular session of the legislature next ensuing odd-numbered year;

(D) one member shall be a member of the senate whose senate district includes a portion of Shawnee county and who is appointed by the minority leader of the senate and such member shall serve for a term ending on the first day of the regular session of the legislature in the next ensuing odd-numbered year;

(E) one member shall be the mayor of the city of Topeka, or designee; and

(F) at least one member but not more than three members shall be appointed by the secretary of administration from among those persons who are not officers or employees of any state or local governmental agency and each such member shall serve at the pleasure of the secretary of administration.

(2) The Topeka state hospital property advisory committee shall organize at its first meeting which shall be called by the secretary of administration by electing a chairperson and vice-chairperson from among the members. The advisory committee shall meet on call of the chairperson and shall meet at least once each calendar quarter.

(3) Members of the Topeka state hospital property advisory committee shall serve without compensation.

(4) The Topeka state hospital property advisory committee shall meet and shall advise and consult with the secretary of administration and other representatives of the department of administration with regard to current and proposed uses and other dispositions of the Topeka state hospital property. The secretary of administration shall present formal and informal proposals for new or different uses or other dispositions of the Topeka state hospital property and shall solicit comments from the advisory committee thereon. The advisory committee shall study and shall provide a forum for the expression and discussion of concerns and recommendations from residents of Shawnee county relating to current and proposed uses and other dispositions of the Topeka state hospital property.

(5) Nothing in this section shall be construed to limit the discretion of the secretary in the disposition of Topeka state hospital property.

(6) The Topeka state hospital property advisory committee shall terminate when the Topeka state hospital property passes entirely from state ownership or on December 31, 2002, whichever is sooner.

(h) This section shall take effect and be in force from and after July 1, 1999.

History: L. 1999, ch. 142, § 4; May 20.



75-37-124 Topeka state hospital cemetery memorial; establishment; gifts; fund.

75-37,124. Topeka state hospital cemetery memorial; establishment; gifts; fund. (a) There shall be placed on the grounds of the former Topeka state hospital a memorial for the persons who are buried on such grounds.  The state shall retain title to that portion of the grounds of the former Topeka state hospital where such persons are buried and such portion of the grounds shall be known as the Topeka state hospital cemetery.  The memorial shall include appropriate fencing which shall be placed around the area where such persons are buried and a suitable plaque to identify the nature of the memorial.  The plaque shall be inscribed with the names of the persons who are buried in the Topeka state hospital cemetery and shall include such other appropriate information as may be determined by the secretary of administration. The Topeka state hospital cemetery memorial may include such additional memorial features and components as are appropriate, for which funds are available and which are approved by the secretary of administration for the memorial.

(b) The memorial shall be constructed in accordance with design and architectural drawings approved by the director of architectural services. The secretary of administration shall maintain the memorial and the grounds of the Topeka state hospital cemetery. The secretary may contract with private individuals or entities for the maintenance of such memorial and grounds.

(c) The secretary of administration shall appoint an advisory committee of persons who are interested in establishing and maintaining a memorial for persons buried in the Topeka state hospital cemetery to advise the secretary of administration. The members of the advisory committee shall receive no compensation or expense allowances for their service as members of the advisory committee.

(d) The secretary of administration is hereby authorized to accept on behalf of the state any grants, gifts, contributions, bequests or donations of money for the purposes of the memorial for persons who are buried in the Topeka state hospital cemetery. Prior to accepting any such grant, gift, contribution, bequest or donation, the secretary may consult with the advisory committee appointed by the secretary for the Topeka state hospital cemetery. All moneys donated for the memorial for persons buried in the Topeka state hospital cemetery and received and accepted by the secretary of administration shall be paid to the department of administration and shall be deposited to the credit of the Topeka state hospital cemetery memorial gift fund which is hereby established in the state treasury. All expenditures from the Topeka state hospital cemetery memorial gift fund shall be in accordance with vouchers approved by the secretary of administration or the secretary's designee.

(e) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the Topeka state hospital cemetery memorial gift fund interest earnings based on:

(1) The average daily balance of moneys in the Topeka state hospital cemetery memorial gift fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 2000, ch. 178, § 1; May 25.



75-37-125 Energy conservation measure, financing; prior approval of plans and projects; definitions.

75-37,125. Energy conservation measure, financing; prior approval of plans and projects; definitions. (a) As used in this act:

(1) "Federal entity" means the government of the United States of America or any bureau, department, instrumentality or other agency of the federal government.

(2) "Political subdivision" shall have the meaning ascribed thereto in subsection (o) of K.S.A. 74-8902, and amendments thereto.

(3) "State agency" means any office, department, board, commission, bureau, division, public corporation, agency or instrumentality of this state.

(4) "Energy conservation measure" means an energy study, audit, improvement or equipment which is designed to provide energy and operational cost savings at least equivalent to the amount expended by a participating political subdivision or state agency for such energy study, audit, improvement or equipment over a period of not more than 30 years after the date such improvement or equipment is installed or becomes operational, as the case may be.

(b) Subject to the provisions of subsection (c), a political subdivision or state agency, which include the board of regents and a regent's institution and a community or technical college, may enter into a contract or lease-purchase agreement for an energy conservation measure which meets the criteria of this section. In addition to any other authority provided by law a political subdivision or state agency may solicit proposals to contract for an energy conservation measure by advertising for proposals and qualifications in a newspaper of general circulation or the Kansas register, and by sending requests for proposals to at least three vendors and negotiating a lease-purchase agreement with one or more vendors submitting a proposal thereto. Negotiations entered into pursuant to this section with individual vendors shall not be subject to the provisions of the open meetings act. After an agreement has been executed, the agreement and all proposals from vendors shall be open records available for public inspection in accordance with the open records act. A state agency may utilize the procedures prescribed in K.S.A. 75-37,102, and amendments thereto, by the procurement negotiating committee to negotiate and contract for energy conservation measures. Each state agency shall provide copies of plans of the proposed energy conservation measure to the state corporation commission for review. No state agency may enter into a contract for an energy conservation measure unless such measure has been approved by the state corporation commission. Plans submitted under this section shall be retained and maintained by the state corporation commission.

(c) Before executing any contract or finance, pledge, loan or lease-purchase agreement under this section, the energy conservation contractor shall provide the political subdivision or state agency with plans for the proposed energy conservation measures prepared by an engineer licensed to practice in Kansas. The energy conservation contractor shall also provide a report of the calculations showing the estimated energy and operational cost savings that would result from the proposed energy conservation measures. Notwithstanding any provision contained in K.S.A. 71-201 and 72-8225, and amendments thereto, or other provisions of law, the board of education of any school district and the board of any community college or technical college may enter into a contract or finance, pledge, loan or lease-purchase agreement for an energy conservation measure for a period exceeding 10 years. Political subdivisions and state agencies may include a provision in the contract with an entity providing the energy conservation measure requiring such entity to guarantee that the actual amount of savings of energy and operational costs attributable to the energy conservation measure be not less than the cost of the energy conservation measure over the time specified including financing costs.

(d) Within the limits of appropriations available therefor, the state corporation commission is authorized to provide grants for engineering studies and energy conservation measures for political subdivisions and state agencies.

(e) The state corporation commission, or its designee, may provide administrative support and resources available under the facility conservation improvement program under this section or K.S.A. 75-37,111 et seq., and amendments thereto, as requested by school districts, private and public colleges in Kansas, political subdivisions, state agencies or federal entities for purposes of this section. The state corporation commission, or its designee, may fix, charge and collect reasonable fees for any administrative support and resources or other services provided by the state corporation commission, or its designee, under this subsection.

(f) The provisions of the cash basis law and K.S.A. 79-2925, and amendments thereto, shall not apply to any contract or lease-purchase agreement entered into pursuant to this section.

History: L. 2000, ch. 88, § 1; L. 2006, ch. 88, § 1; L. 2007, ch. 116, § 3; July 1.



75-37-126 Definitions.

75-37,126. Definitions. As used in K.S.A. 2015 Supp. 75-37,126 through 75-37,129a, and amendments thereto:

(a) "ASHRAE" means American society of heating, refrigerating and air-conditioning engineers, inc. standard 90.1-2007.

(b) "Energy star" means the joint program of the United States environmental protection agency and the United States department of energy which labels certain products that meet energy efficiency standards adopted for such products.

(c) "IECC" means the 2006 international energy conservation code.

(d) "New construction" means any building or structure which is constructed by the state or any agency of the state and the construction of which commences on or after July 1, 2010.

History: L. 2009, ch. 141, § 17; May 28.



75-37-127 Rules and regulations relating to minimum energy efficiency standards for certain products purchased by state agencies.

75-37,127. Rules and regulations relating to minimum energy efficiency standards for certain products purchased by state agencies. Within 18 months after the effective date of this act, the secretary of administration shall adopt rules and regulations for state agencies for the purchase of products and equipment, including, but not limited to, appliances, lighting fixtures and bulbs, and computers, which meet energy efficiency guidelines which are not less than the guidelines adopted for such products to qualify as an energy star product if the projected cost savings for the useful life of such products and equipment is equal to or greater than the additional cost compared to functionally equivalent products and equipment of lower efficiency.

History: L. 2009, ch. 141, § 18; May 28.



75-37-128 Rules and regulations concerning energy audits for state-owned real property and leased real property.

75-37,128. Rules and regulations concerning energy audits for state-owned real property and leased real property. (a) The secretary of administration shall adopt rules and regulations, within 18 months of the effective date of this act, for state agencies for the conduct of an energy audit at least every five years on all state-owned real property. On or before the first day of the 2010 regular session of the legislature and on or before the first day of each ensuing regular session of the legislature, the secretary of administration shall submit a written report to the joint committee on state building construction, the house committee on energy and utilities and the senate committee on utilities, or their successors, and an electronic copy to the legislature, identifying state-owned real property locations in which an excessive amount of energy is being used in accordance with rules and regulations adopted, within 18 months after the effective date of this act, by the secretary of administration concerning energy efficiency performance standards for state-owned real property.

(b) The secretary of administration shall not approve a new lease or a renewal or extension of an existing lease of non-state owned real property unless the lessor has submitted an energy audit for such real property that is the subject of such lease. Within 18 months after the effective date of this act, the secretary of administration shall adopt rules and regulations establishing energy efficiency performance standards which shall apply to leased space and improvements which the lessor shall be required to address based on such energy audit.

History: L. 2009, ch. 141, § 19; May 28.



75-37-129 Energy conservation measures; promotion of program by state corporation commission.

75-37,129. Energy conservation measures; promotion of program by state corporation commission. Within the limitations of appropriations therefor, the energy programs division of the state corporation commission shall develop and increase the participation of school districts and local governments in the facilities conservation improvements program pursuant to K.S.A. 75-37,125, and amendments thereto.

History: L. 2009, ch. 141, § 20; May 28.



75-37-129a Rules and regulations relating to energy efficiency performance standards for state-owned buildings.

75-37,129a. Rules and regulations relating to energy efficiency performance standards for state-owned buildings. Within 18 months after the effective date of this act, the secretary of administration shall adopt rules and regulations prescribing energy efficiency performance standards requiring that all new construction and, to the extent possible, renovated state-owned buildings, be designed and constructed to achieve energy consumption levels that meet the levels established under the ASHRAE standard or the IECC, as appropriate, if such levels of energy consumption are life-cycle cost-effective for such buildings and also recommend that new and, to the extent possible, renovated school and municipal buildings meet the same requirements.

History: L. 2009, ch. 141, § 21; May 28.



75-37-130 Professional services sunshine act; citation.

75-37,130. Professional services sunshine act; citation. K.S.A. 2015 Supp. 75-37,130 through 75-1,135, and amendments thereto, shall be known and may be cited as the professional services sunshine act.

History: L. 2000, ch. 124, § 5; July 1.



75-37-131 Same; definitions.

75-37,131. Same; definitions. As used in the professional services sunshine act:

(a) (1) "Professional services" means services performed under a contract with a state agency by any:

(A) Certified public accountant;

(B) attorney; or

(C) consultant.

(2) "Professional services" shall not include the services of persons who assist in the preparation of expert testimony for litigation or who act as expert witnesses in litigation.

(b) "Consultant" means an individual or firm providing contractual services in the form of professional or technical advice or opinions.

History: L. 2000, ch. 124, § 6; July 1.



75-37-132 Same; contract negotiation requirements; exceptions.

75-37,132. Same; contract negotiation requirements; exceptions. (a) Except as provided in this section, all contracts for professional and consultant services, shall be negotiated in accordance with the provisions of K.S.A. 75-37,102, and amendments thereto.

(b) The provisions of subsection (a) shall not apply to any contract for professional or consultant services that the director of purchases determines meets one or more of the criteria established in subsections (a) and (h) of K.S.A. 75-3739, and amendments thereto. When the director of purchases approves a contract for professional or consultant services under this subsection, the director may delegate authority to the agency to enter into the contract under conditions and procedures prescribed by the director.

(c) The provisions of subsection (a) shall not apply to any contract for professional or consultant services that is not anticipated to exceed $25,000 in any fiscal year. Such a contract shall be entered into by the state agency on the basis of competitive negotiations with at least two individuals or firms unless the head of the agency determines that competitive negotiations are not in the best interest of the state. The agency head shall make a report to the director of purchases at least once in each calendar quarter during the term of each contract for professional or consultant services that exceeds $5,000 and that was entered into without competitive negotiations.

(d) The director of purchases shall prepare a detailed report at least once in each calendar quarter during the term of each contract for professional or consultant services that exceeds $5,000 that is entered into under subsection (b) and all contracts for professional or consultant services reported to the director under subsection (c). The director of purchases shall submit such report to the legislative coordinating council, the chairperson of the committee on ways and means of the senate, the chairperson of the committee on appropriations of the house of representatives and the chairperson of the Kansas performance review board.

(e) All contracts for architectural services, engineering services, construction management or ancillary technical services entered into by a state agency shall be entered into in accordance with the provisions of K.S.A. 75-430a, 75-1250 through 75-1266 and 75-5801 through 75-5807, and amendments thereto.

(f) All contracts for professional services entered into by the board of governors of the health care stabilization fund shall be entered into in accordance with the provisions of K.S.A. 40-3410 and 40-3411, and amendments thereto.

(g) Upon written certification from the commissioner of insurance to the director of purchases and the legislative budget committee that an emergency exists and the best interests of the state would be jeopardized by compliance with subsection (a), the provisions of subsections (a) and (c) shall not apply to contracts for legal services performed under article 36 of chapter 40 of the Kansas Statutes Annotated.

(h) In the case of any contract for professional services or consultant services for the board of trustees of the Kansas public employees retirement system that is negotiated in accordance with the provisions of K.S.A. 75-37,102, and amendments thereto:

(1) The negotiating committee shall be composed of the members of the board of trustees, notwithstanding the provisions of subsection (b) of K.S.A. 75-37,102, and amendments thereto, to the contrary; and

(2) the board of trustees shall report each contract for professional services or consultant services entered pursuant to this subsection to the director of purchases, including the rationale of the board of trustees if the bid or proposal selected by the board of trustees was not the lowest cost bid or proposal submitted and a report of such contract and such rationale shall be included in the report submitted by the director of purchases pursuant to subsection (e) of K.S.A. 75-37,102, and amendments thereto.

History: L. 2000, ch. 124, § 7; L. 2001, ch. 209, § 47; May 31.



75-37-133 Same; expenditure of grant funds.

75-37,133. Same; expenditure of grant funds. If a state agency expends grant funds to purchase goods or services for which the state agency receives a direct service or a tangible asset, the procurement of those goods or services shall be subject to K.S.A. 75-3739, 75-37,102 and K.S.A. 2015 Supp. 75-37,132, and amendments thereto, or other applicable statutes relating to procurement of those goods and services.

History: L. 2000, ch. 124, § 8; July 1.



75-37-134 Same; use of federal funds.

75-37,134. Same; use of federal funds. Nothing in K.S.A. 2015 Supp. 75-37,132 or 75-37,133, and amendments thereto, shall be construed to allow federal grant moneys received by a state agency to be handled differently from any other moneys of the state unless the requirements of the applicable federal grant specifically require such federal moneys to be handled differently.

History: L. 2000, ch. 124, § 9; July 1.



75-37-135 Same; legal services; submission to legislative budget committee, when; contingency fees, factors to consider.

75-37,135. Same; legal services; submission to legislative budget committee, when; contingency fees, factors to consider. (a) (1) Prior to entering a contract for legal services where the amount of the fees paid to an attorney or firm of attorneys reasonably may exceed $1,000,000, the director of purchases shall submit the proposed request for proposal to the legislative budget committee. Within 30 days after submission of such request for proposal, the committee may hold a public hearing on the proposed request for proposal and shall issue a report to the director of purchases. The report shall include any proposed changes to the proposed request for proposal suggested by the committee. The committee is not authorized to waive the evidentiary privileges of the state, or any of the persons or entities that state attorneys are representing or acting in concert with in any litigation or anticipated litigation. The committee, the director of purchases and their employees shall take all reasonable steps to protect such privileges. The director of purchases shall review the report and adopt a final request for proposal as deemed appropriate in view of the report and shall file the final request for proposal with the legislative budget committee.

(2) If the proposed request for proposal does not contain the changes proposed by the committee, the director of purchases shall submit with the final request for proposal a letter stating the reasons why such proposed changes were not adopted. The director of purchases shall not release the final request for proposal until at least 10 days after the date of submission of the final request for proposal to the legislative budget committee.

(3) If the legislative budget committee makes no suggested changes to the proposed request for proposal or fails to report any suggested changes within 60 days of the submission of the proposed request for proposal to such committee, the director of purchases may release the request for proposal.

(b) After awarding a contract for legal services where the amount of the fees paid to an attorney or firm of attorneys reasonably may exceed $1,000,000, the director of purchases shall submit the contract to the legislative budget committee. Within 30 days after submission of such contract, the committee may hold a public hearing on the contract and shall issue a report to the director of purchases. The report shall include any concerns of the committee.

(c) The provisions of this section shall not apply in any action in which the state of Kansas or any state agency, officer or employee is a defendant and a contract for legal services is to be entered. The director of purchases shall prepare a report each calendar quarter while such legal proceeding is in progress. Such report shall include the case citation and the date upon which the action was filed. The director of purchases shall submit the report to the legislative coordinating council, the chairperson of the committee on ways and means of the senate, the chairperson of the committee on appropriations of the house of representatives and the chairperson of the Kansas performance review board.

(d) The director of purchases shall prepare a detailed report at least once in each calendar quarter of each legal proceeding which has been completed and for which a contingency fee arrangement was entered. Such report shall disclose the hours worked on the case, the expenses incurred, the aggregate fee amount and a breakdown as to the hourly rate, based on hours worked divided into fee recovered, less expenses. The director of purchases shall submit the report to the legislative coordinating council, the chairperson of the committee on ways and means of the senate, the chairperson of the committee on appropriations of the house of representatives and the chairperson of the Kansas performance review board.

(e) Reasonable attorney fees to be paid by the state or defendant in an action where the attorney was hired by the state with a contingency fee agreement shall be approved by the judge after an evidentiary hearing and prior to final disposition of the case by the district court. Any individual may provide information to the court and be heard before the court with regard to the reasonableness of attorney fees paid by the state or defendant under the contingency fee agreement. Compensation for reasonable attorney fees for services performed in an appeal of a judgment in any such action to the court of appeals shall be approved after an evidentiary hearing by the chief judge or by the presiding judge of the panel hearing the case. Compensation for reasonable attorney fees for services performed in an appeal of a judgment in any such action to the supreme court shall be approved after an evidentiary hearing by the departmental justice for the department in which the appeal originated. In determining the reasonableness of such compensation, the judge or justice shall consider the following:

(1) The time and labor required, the novelty and difficulty of the questions involved and the skill requisite to perform the legal service properly.

(2) The likelihood, if apparent to the client, that the acceptance of the particular employment will preclude other employment by the attorney.

(3) The fee customarily charged in the locality for similar legal services.

(4) The amount involved and the results obtained.

(5) The time limitations imposed by the client or by the circumstances.

(6) The nature and length of the professional relationship with the client.

(7) The experience, reputation and ability of the attorney or attorneys performing the services.

(8) Whether the fee is fixed or contingent.

(f) In the case of any contract for legal services for the board of trustees of the Kansas public employees retirement system negotiated or to be negotiated in accordance with the provisions of K.S.A. 75-37,102, and amendments thereto, where the amount of fees paid to an attorney or to a firm of attorneys reasonably may exceed $1,000,000, references to the "director of purchases" in subsections (a), (b) and (c) of this section shall be construed to apply to the board of trustees of the Kansas public employees retirement system and each duty or function prescribed in such subsections shall be assumed and performed by the board of trustees of the Kansas public employees retirement system.

History: L. 2000, ch. 124, § 10; L. 2001, ch. 209, § 48; May 31.



75-37-141 Alternative project delivery building construction procurement act; citation.

75-37,141. Alternative project delivery building construction procurement act; citation. K.S.A. 2015 Supp. 75-37,141 through 75-37,147, and amendments thereto, shall be known and may be cited as the Kansas alternative project delivery building construction procurement act.

History: L. 2006, ch. 80, § 1; July 1.



75-37-142 Same; definitions.

75-37,142. Same; definitions. As used in the Kansas alternative project delivery construction procurement act, unless the context expressly provides otherwise:

(a) "Act" means the Kansas alternative project delivery building construction procurement act.

(b) "Agency" means the agency or state educational institution, as defined in K.S.A. 76-756, and amendments thereto, with the authority to award public contracts for building design and construction.

(c) "Alternative project delivery" means an integrated comprehensive building design and construction process, including all procedures, actions, sequences of events, contractual relations, obligations, interrelations and various forms of agreement all aimed at the successful completion of the design and construction of buildings and other structures whereby a construction manager or general contractor or building design-build team is selected based on a qualifications and best value approach.

(d) "Ancillary technical services" include, but shall not be limited to, geology services and other soil or subsurface investigation and testing services, surveying, adjusting and balancing air conditioning, ventilating, heating and other mechanical building systems and testing and consultant services that are determined by the agency to be required for the project.

(e) "Architectural services" means those services described as the "practice of architecture," as defined in K.S.A. 74-7003, and amendments thereto.

(f) "Best value selection" means a selection based upon project cost, qualifications and other factors.

(g) "Building construction" means furnishing labor, equipment, material or supplies used or consumed for the design, construction, alteration, renovation, repair or maintenance of a building or structure. Building construction does not include highways, roads, bridges, dams, turnpikes or related structures, or stand-alone parking lots.

(h) "Building design-build" means a project for which the design and construction services are furnished under one contract.

(i) "Building design-build contract" means a contract between the agency and a design-builder to furnish the architecture or engineering and related design services required for a given public facilities construction project and to furnish the labor, materials and other construction services for such public project.

(j) "Construction services" means the process of planning, acquiring, building, equipping, altering, repairing, improving, or demolishing any structure or appurtenance thereto, including facilities, utilities or other improvements to any real property, excluding highways, roads, bridges, dams, turnpikes or related structures, or stand-alone parking lots.

(k) "Construction management at-risk services" means the services provided by a firm which has entered into a contract with the agency to be the construction manager or general contractor for the value and schedule of the contract for a project, which is to hold the trade contracts and execute the work for a project in a manner similar to a general contractor, and which is required to solicit competitive bids for the trade packages developed for the project and to enter into the trade contracts for a project with the lowest responsible bidder therefor. Construction management at-risk services may include, but are not limited to, scheduling, value analysis, system analysis, constructability reviews, progress document reviews, subcontractor involvement and prequalification, subcontractor bonding policy, budgeting and price guarantees, and construction coordination.

(l) "Construction management at-risk contract" means the contract whereby the state agency acquires from a construction manager or general contractor a series of preconstruction services and an at-risk financial obligation to carry out construction under a specified cost agreement.

(m) "Construction manager or general contractor" means any individual, partnership, joint venture, corporation, or other legal entity who is a member of the integrated project team with the state agency, design professional and other consultants that may be required for the project, who utilizes skill and knowledge of general contracting to perform preconstruction services and competitively procures and contracts with specialty contractors assuming the responsibility and the risk for construction delivery within a specified cost and schedule terms including a guaranteed maximum price.

(n) "Design-builder" means any individual, partnership, joint venture, corporation or other legal entity that furnishes the architectural or engineering services and construction services, whether by itself or through subcontracts.

(o) "Design criteria consultant" means a person, corporation, partnership, or other legal entity duly registered and authorized to practice architecture or professional engineering in this state pursuant to K.S.A. 74-7003, and amendments thereto, and who is employed by contract to the agency to provide professional design and administrative services in connection with the preparation of the design criteria package.

(p) "Design criteria package" means performance-oriented specifications for the public construction project sufficient to permit a design-builder to prepare a response to the division's request for proposals for a building design-build project.

(q) "Director" means the director of the division of facilities management.

(r) "Division of facilities management" means the division of facilities management of the department of administration.

(s) "Engineering services" means those services described as the "practice of engineering," as defined in K.S.A. 74-7003, and amendments thereto.

(t) "Guaranteed maximum price" means the cost of the work as defined in the contract.

(u) "Negotiating committee" means a group of individuals as defined by K.S.A. 75-1251 and 75-5802, and amendments thereto.

(v) "Parking lot" means a designated area constructed on the ground surface for parking motor vehicles. A parking lot included as part of a building construction project shall be subject to the provisions of this act. A parking lot designed and constructed as a stand-alone project shall not be subject to the provisions of this act.

(w) "Preconstruction services" means a series of services that can include, but are not necessarily limited to: Design review, scheduling, cost control, value engineering, constructability evaluation, and preparation and coordination of bid packages.

(x) "Project services" means architectural, engineering services, land surveying, construction management at-risk services, ancillary technical services or other construction-related services determined by the agency to be required by the project.

(y) "Public construction project" means the process of designing, constructing, reconstructing, altering or renovating a public building or other structure. Public construction project does not include the process of designing, constructing, altering or repairing a public highway, road, bridge, dam, turnpike or related structure.

(z) "State building advisory commission" means the state building advisory commission created by K.S.A. 75-3780, and amendments thereto.

(aa) "Stipend" means an amount paid to the unsuccessful proposers to defray the cost of submission of phase II of the building design-build proposal.

History: L. 2006, ch. 80, § 2; L. 2014, ch. 88, § 35; July 1.



75-37-143 Same; state building advisory commission authorized to institute alternative project delivery program; acquisition of information from potential contractors; determination of project appropriateness; notices and public hearing regarding program request; rules and regulations.

75-37,143. Same; state building advisory commission authorized to institute alternative project delivery program; acquisition of information from potential contractors; determination of project appropriateness; notices and public hearing regarding program request; rules and regulations. (a) Notwithstanding any other provision of the law to the contrary, the state building advisory commission is hereby authorized to institute an alternative project delivery program whereby construction management at-risk or building design-build procurement processes may be utilized on state agency public projects pursuant to this act. This authorization for construction management at-risk and building design-build procurement shall be for the sole and exclusive use of planning, acquiring, designing, building, equipping, altering, repairing, improving, or demolishing any structure or appurtenance thereto, including facilities, utilities, or other improvements to any real property, but shall not include highways, roads, bridges, dams, turnpikes or related structures, or stand-alone parking lots.

(b) To assist in the procurement of alternative project delivery construction services as defined under this act, the secretary of administration shall encourage firms engaged in the performance of construction services to submit annually to the secretary of administration and to the state building advisory commission a statement of qualifications and performance data. Each statement shall include data relating to the following:

(1) The firm's capacity and experience, including experience on similar or related projects;

(2) the capabilities and other qualifications of the firm's personnel; and

(3) such other information related to qualifications and capability of the firm to perform construction services for projects as may be described by the secretary of administration.

(c) The state building advisory commission shall approve those projects for which the use of alternative project delivery procurement process is appropriate. In making such determination, the commission shall consider the following factors:

(1) The likelihood that the alternative project delivery method of procurement selected will serve the public interest by providing substantial savings of time or money over the traditional design-bid-build delivery process.

(2) The ability to overlap design and construction phases is required to meet the needs of the end user.

(3) The use of an accelerated schedule is required to make repairs resulting from an emergency situation.

(4) The project presents significant phasing or technical complexities, or both, requiring the use of an integrated team of designers and constructors to solve project challenges during the design or preconstruction phase.

(5) The use of an alternative project delivery method will not encourage favoritism in awarding the public contract or substantially diminish competition for the public contract.

(d) When a request is made for alternative delivery procurement by an agency, the director shall publish a notice in the Kansas register and notify all active general contractor industry associations in the state that the state building advisory commission will be holding a public hearing with the opportunity for comment on such request. Notice shall be published and notifications shall be made at least 15 days prior to the hearing.

(e) Notwithstanding the provisions of K.S.A. 75-3738 through 75-3744, and amendments thereto, if the state building advisory commission finds that the project does not qualify for the alternative project delivery methods included under this act, then the construction services for such project shall be obtained pursuant to competitive bids and all contracts for construction services shall be awarded to the lowest responsible bidder in accordance with procurement procedures determined and administered by the division of facilities management which shall be consistent with the provisions of K.S.A. 75-3738 through 75-3744, and amendments thereto.

(f) The secretary of administration may adopt regulations pursuant to K.S.A. 75-3783, and amendments thereto, for the conduct of the alternative project delivery process.

(g) When it is necessary in the judgment of the agency to obtain project services for a particular project as described under this act, the director shall publish a notice of the request for qualifications and proposals for the required project services at least 15 days prior to the commencement of such request in the Kansas register in accordance with K.S.A. 75-430a, and amendments thereto, notify all active general contractor industry associations in the state of such request at the same time of the notice and publish in such other appropriate manner as may be determined by the agency.

History: L. 2006, ch. 80, § 3; L. 2015, ch. 11, § 2; July 1.



75-37-144 Same; construction management at-risk project delivery procedures.

75-37,144. Same; construction management at-risk project delivery procedures. Construction management at-risk project delivery procedures shall be conducted as follows:

(a) The director shall determine the scope and level of detail required to permit qualified construction manager or general contractors to submit construction management at-risk proposals in accordance with the request for proposals given the nature of the project.

(b) Prior to completion of the construction documents, but as early as during the schematic design phase, the construction manager or general contractor shall be selected. The project design professional may be employed or retained by the agency to assist in the selection process. The design professional shall be selected and its contract negotiated in compliance with K.S.A. 75-1257 and 75-5804, and amendments thereto.

(c) The agency shall publish a notice of the request for qualifications and proposals for the required project services at least 15 days prior to the commencement of such requests in the Kansas register in accordance with K.S.A. 75-430a, and amendments thereto, notify all active general contractor industry associations in the state of such request at the same time of the notice and publish in such other appropriate manner as may be determined by the agency.

(d) The director shall solicit proposals in a three stage qualifications based selection process. Phase I shall be the solicitation of qualifications and prequalifying a minimum of three but no more than five construction manager or general contractors to advance to phase II. Phase II shall be the solicitation of a request for proposal for the project, and phase III shall include an interview with each proposer to present their qualifications and answer questions.

(1) Phase I shall require all proposers to submit a statement of qualifications which shall include, but not be limited to:

(A) Similar project experience;

(B) experience in this type of project delivery system;

(C) references from design professionals and owners from previous projects;

(D) description of the construction manager or general contractor's project management approach;

(E) financial statements; and

(F) bonding capacity. Firms submitting a statement of qualifications shall be capable of providing a public works bond in accordance with K.S.A. 60-1111, and amendments thereto, and shall present evidence of such bonding capacity to the state building advisory commission with their statement of qualifications. If a firm fails to present such evidence, such firm shall be deemed unqualified for selection under this subsection.

(2) The state building advisory commission shall evaluate the qualifications of all proposers in accordance with the instructions of the request for qualifications. The state building advisory commission shall prepare a short list containing a minimum of three and maximum of five qualified firms, which have the best and most relevant qualifications to perform the services required of the project, to participate in phase II of the selection process. If three qualified proposers cannot be identified, the selection process shall cease. The state building advisory commission shall have discretion to disqualify any proposer that, in the state building advisory commission's opinion, lacks the minimal qualifications required to perform the work.

(3) Phase II of the process shall be conducted as follows:

(A) Prequalified firms selected in phase I shall be given a request for proposal. The request for proposal shall require all proposers to submit a more in depth response including, but not be limited to:

(i) Company overview;

(ii) experience or references, or both, relative to the project under question;

(iii) resumes of proposed project personnel;

(iv) overview of preconstruction services;

(v) overview of construction planning; and

(vi) proposed safety plan.

(B) All proposers shall submit proposed fees, in a format required by the department of administration including fees for preconstruction services, fees for general conditions, fees for overhead and profit and fees for self-performed work, if any, directly and only to the secretary of administration. The secretary of administration shall consider and make recommendations to the negotiating committee on the fees. The recommendations of the secretary of administration to the negotiating committee shall be open for public view. The scores on fees shall not account for more than 25% of the total possible score.

(4) Phase III shall be conducted as follows:

(A) Once all proposals have been submitted, the negotiating committee shall interview all of the proposers, allowing the competing firms to present their proposed team members, qualifications, project plan and to answer questions. Interview scores shall not account for more than 50% of the total possible score.

(B) The negotiating committee shall select the firm providing the best value based on the proposal criteria, weighting factors utilized to emphasize important elements of each project and recommendation of the secretary of administration. All scoring criteria and weighting factors shall be identified by the agency in the request for proposal instructions to proposers. The negotiating committee shall proceed to negotiate with and attempt to enter into contract with the firm receiving the best total score to serve as the construction manager or general contractor for the project. The negotiations shall proceed in accordance with the same process with which negotiations are undertaken to contract with design professionals under K.S.A. 75-1250 and 75-5804, and amendments thereto, to the extent that such provisions are consistent with this act. Should the negotiating committee be unable to negotiate a satisfactory contract with the firm scoring the best total score, negotiations with that firm shall be terminated, and the committee shall undertake negotiations with the firm with the next best total score, in accordance with this act.

(C) If the negotiating committee determines, that it is not in the best interest of the agency to proceed with the project pursuant to the proposals offered, the negotiating committee shall reject all proposals. If all proposals are rejected, the director may solicit new proposals using different design criteria, budget constraints or qualifications.

(D) The contract to perform construction management at-risk services for a project shall be prepared by the secretary of administration and entered into between the agency and the firm performing such construction management at-risk services. A construction management at-risk contract utilizing a cost plus guaranteed maximum price contract value shall return all savings under the guaranteed maximum price to the agency.

(E) The director shall publish a construction services bid notice in the Kansas register and in such other appropriate manner for the construction manager or general contractor as may be determined by the state agency. Each construction services bid notice shall include the request for bids and other bidding information prepared by the construction manager or general contractor and the state agency with the assistance of the division of facilities management. The current statements of qualifications of and performance data on the firms submitting bid proposals shall be made available to the construction manager or general contractor and the state agency by the state building advisory commission along with all information and evaluations developed regarding such firms by the secretary of administration under K.S.A. 75-3783, and amendments thereto. The agency may allow the construction manager or general contractor to self-perform construction services provided the construction manager or general contractor submits a bid proposal under the same conditions as all other competing firms. If a firm submitting a bid proposal fails to present such evidence, such firm shall be deemed unqualified for selection under this subsection. At the time for opening the bids, the construction manager or general contractor shall evaluate the bids and shall determine the lowest responsible bidder except in the case of self-performed work for which the agency and the department of administration shall determine the lowest responsible bidder. The construction manager or general contractor shall enter into a contract with each firm performing the construction services for the project and make a public announcement of each firm selected in accordance with this subsection.

History: L. 2006, ch. 80, § 4; L. 2015, ch. 11, § 3; July 1.



75-37-145 Same; building design-build project delivery procedures.

75-37,145. Same; building design-build project delivery procedures. Building design-build project delivery procedures shall be conducted as follows:

(a) The director shall determine the scope and level of detail required to permit qualified persons to submit building design-build proposals in accordance with the request for proposals given the nature of the project.

(b) Notice of requests for proposals shall be advertised in accordance with K.S.A. 75-430a, and amendments thereto. The director shall publish a notice and notify all active general contractor industry associations in the state of a request for proposal with a description of the project, the procedures for submittal and the selection criteria to be used.

(c) The director shall establish in the request for proposal a time, place and other specific instructions for the receipt of proposals. Proposals not submitted in strict accordance with such instructions shall be subject to rejection.

(d) A request for proposals shall be prepared for each building design-build contract containing at minimum the following elements:

(1) The procedures to be followed for submitting proposals, the criteria for evaluation of proposals and their relative weight, and the procedures for making awards.

(2) The proposed terms and conditions for the building design-build contract.

(3) The design criteria package.

(4) A description of the drawings, specifications or other information to be submitted with the proposal, with guidance as to the form and level of completeness of the drawings, specifications or other information that will be acceptable.

(5) A schedule for planned commencement and completion of the building design-build contract.

(6) Budget limits for the building design-build contract, if any.

(7) Requirements, including any available ratings for performance bonds, payment bonds and insurance.

(8) Any other information that the agency at its discretion chooses to supply, including without limitation, surveys, soil reports, drawings of existing structures, environmental studies, photographs or references to public records.

(e) The director shall solicit proposals in a three-stage process. Phase I shall be the solicitation of qualifications of the building design-build team. Phase II shall be the solicitation of a technical proposal including conceptual design for the project and phase III shall be the proposal of the construction cost.

(1) The state building advisory commission shall review the submittals of the proposers and assign points to each proposal as prescribed in the instructions of the request for proposal.

(2) Phase I shall require all proposers to submit a statement of qualifications which shall include, but not be limited to, the following:

(A) Demonstrated ability to perform projects comparable in design, scope and complexity.

(B) References of owners for whom building design-build projects have been performed.

(C) Qualifications of personnel who will manage the design and construction aspects of the project.

(D) The names and qualifications of the primary design consultants and contractors with whom the building design-builder proposes to subcontract. The building design-builder may not replace an identified subcontractor or subconsultant without the written approval of the agency.

(E) Firms submitting a statement of qualifications shall be capable of providing a public works bond in accordance with K.S.A. 60-1111, and amendments thereto, and shall present evidence of such bonding capability to the state building advisory commission with their statement of qualifications. If a firm fails to present such evidence, such firm shall be deemed unqualified for selection under this subsection.

(3) The state building advisory commission shall evaluate the qualifications of all proposers in accordance with the instructions prescribed in the request for proposal. Designers on the project shall be evaluated in accordance with the requirements of K.S.A. 74-7003, and amendments thereto. Qualified proposers selected by the evaluation team may proceed to phase II of the selection process. Proposers lacking the necessary qualifications to perform the work shall be disqualified and shall not proceed to phase II of the process. Under no circumstances shall price or fees be considered as a part of the prequalification criteria. Points assigned in the phase I evaluation process shall not carry forward to phase II of the process. All qualified proposers shall be ranked on points given in phases II and III only. The two phase evaluation and scoring process shall be combined to determine the greatest value to the state agency.

(4) The state building advisory commission shall have discretion to disqualify any proposer, which in the state building advisory commission's opinion, lacks the minimal qualifications required to perform the work.

(5) The state building advisory commission shall prepare a short list containing a minimum of three, but no more than the top five qualified proposers to participate in phase II of the process. If three qualified proposers cannot be identified, the contracting process shall cease.

(6) Phase II of the process shall be conducted as follows:

(A) Proposers shall submit their design for the project to the level of detail required in the request for proposal. The design proposal should demonstrate compliance with the requirements set out in the request for proposal.

(B) Up to 20% of the points awarded to each proposer in phase II may be based on each proposer's qualifications and ability to design, construct and deliver the project on time and within budget.

(C) The design proposal shall not contain any reference to the cost of the proposal.

(D) The design submittals shall be evaluated and assigned points in accordance with the requirements of the request for proposal.

(7) Phase III shall be conducted as follows:

(A) The phase III proposal shall provide a firm fixed cost of construction. The proposal shall be accompanied by bid security and any other submittals as required by the request for proposal.

(B) The proposed contract time, in calendar days, for completing a project as designed by a proposer shall be considered as an element of evaluation in phase III. The request for proposal shall establish a user delay value for each proposed calendar day identified in the proposal.

(C) Cost and schedule proposals shall be submitted in accordance with the instructions of the request for proposal. Failure to submit a cost proposal on time shall be cause to reject the proposal.

(8) Proposals for phase II and III shall be submitted concurrently at the time and place specified in the request for proposal. The phase III cost proposals shall be opened only after the phase II design proposals have been evaluated and assigned points.

(9) Phase III cost and schedule, which shall prescribe containing the number of calendar days, proposals shall be opened and read aloud at the time and place specified in the request for proposal. At the same time and place, the evaluation team shall make public its scoring of phase II. Cost proposals shall be evaluated in accordance with the requirements of the request for proposal. In evaluating the proposals, each proposers' adjusted score shall be determined by adding the phase III cost proposal to the product of the proposed contract time and the user delay cost, and dividing that sum by the phase II score.

(10) The responsive proposer with the lowest total number of points shall be awarded the contract. If the director determines, that it is not in the best interest of the state to proceed with the project pursuant to the proposal offered by the proposer with the lowest total number of points, the director shall reject all proposals. In such event, all qualified proposers with higher point totals shall receive a stipend pursuant to subsection (e)(12) of this section, and amendments thereto, of this act, and the proposer with the lowest total number of points shall receive an amount equal to two times such stipend.

(11) If all proposals are rejected, the negotiating committee may solicit new proposals using different design criteria, budget constraints or qualifications.

(12) As an inducement to qualified proposers, the agency shall pay a stipend, the amount of which shall be established in the request for proposal, to each prequalified building design-builder whose proposal is substantially responsive but not accepted. Upon payment of the stipend to any unsuccessful building design-build proposer, the state shall acquire a nonexclusive right to use the design submitted by the proposer, and the proposer shall have no further liability for its use by the state in any manner. If the building design-build proposer desires to retain all rights and interest in the design proposed, the proposer shall forfeit the stipend.

History: L. 2006, ch. 80, § 5; L. 2015, ch. 11, § 4; July 1.



75-37-146 Same; recordation and publication of bidder information.

75-37,146. Same; recordation and publication of bidder information. Every bid conforming to the terms of the advertisement, together with the name of the bidder, shall be recorded, and all such records with name of the successful bidder indicated thereon shall, after award or letting of the contract, be subject to public inspection upon request. The secretary of administration shall, within five days after award or letting of the contract, publish the name of the successful bidder. The public notice on public display shall show the phase II and III scores and the adjusted final score. The secretary of administration shall, within five days after award or letting of the contract, have the names of all proposers whose bids were not selected, together with phase II and III scores and the final adjusted score for each, available for public review.

History: L. 2006, ch. 80, § 6; July 1.



75-37-147 Same; act not applicable to certain projects.

75-37,147. Same; act not applicable to certain projects. The provisions of the Kansas alternative project delivery building construction procurement act shall not apply to the process of designing, constructing, altering or repairing a public highway, road, bridge, dam, turnpike or related structures, or stand-alone parking lots.

History: L. 2006, ch. 80, § 7; July 1.






Article 39 DEPARTMENT OF WILDLIFE, PARKS AND TOURISM

75-3907 Transfer of officers and employees; rights and benefits preserved.

75-3907. Transfer of officers and employees; rights and benefits preserved. Except as otherwise provided in this order, on the effective date of this order, officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of any state agency or office which is abolished by this order, or which becomes a part of the Kansas department of wildlife, parks and tourism, or the powers, duties and functions of which are transferred to the secretary of wildlife, parks and tourism, and who, in the opinion of the secretary of wildlife, parks and tourism, are necessary to perform the powers, duties and functions of the Kansas department of wildlife, parks and tourism, shall be transferred to, and shall become officers and employees of the department. Any such officer or employee shall retain all retirement benefits and all rights of civil service which had accrued to or vested in such officer or employee prior to the effective date of this order. The service of each such officer and employee so transferred shall be deemed to have been continuous.

History: L. 1987, ch. 417, § 7; L. 2012, ch. 47, § 118; July 1.



75-3908 Resolution of conflicts concerning disposition of property, powers, duties or functions and appropriations; department of wildlife, parks and tourism to succeed to property, property rights and records.

75-3908. Resolution of conflicts concerning disposition of property, powers, duties or functions and appropriations; department of wildlife, parks and tourism to succeed to property, property rights and records. (a) When any conflict arises as to the disposition of any property, power, duty or function or the unexpended balance of any appropriation as a result of any abolition, transfer, attachment or change made by or under authority of this order, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The Kansas department of wildlife, parks and tourism shall succeed to all property, property rights and records which were used for or pertain to the performance of the powers, duties and functions transferred to the secretary of wildlife, parks and tourism. Any conflict as to the proper disposition of property or records arising under this section, and resulting from the transfer, attachment or abolition of any state agency or office, or all or part of the powers, duties and functions thereof, shall be determined by the governor, whose decision shall be final.

History: L. 1987, ch. 417, § 8; L. 2012, ch. 47, § 119; July 1.



75-3909 Rights saved in legal actions and proceedings.

75-3909. Rights saved in legal actions and proceedings. (a) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency mentioned in this order, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of this order.  The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this order.

History: L. 1987, ch. 417, § 9; July 1.



75-3910 Transfer of appropriations; liability for compensation or salaries of officers and employees of abolished agencies assumed by department.

75-3910. Transfer of appropriations; liability for compensation or salaries of officers and employees of abolished agencies assumed by department. (a) On the effective date of this order, the balance of all funds appropriated and reappropriated to any of the state agencies abolished by this order is hereby transferred to the Kansas department of wildlife, parks and tourism and shall be used only for the purpose for which the appropriation was originally made.

(b) On the effective date of this order, the liability for all accrued compensation or salaries of officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of any state agency or office abolished by this order, or which becomes a part of the Kansas department of wildlife, parks and tourism established by this order, or the powers, duties and functions of which are transferred to the secretary of wildlife, parks and tourism provided for by this order, shall be assumed and paid by the Kansas department of wildlife, parks and tourism established by this order.

History: L. 1987, ch. 417, § 10; L. 2012, ch. 47, § 120; July 1.






Article 40 UNIFORM FACSIMILE SIGNATURE OF PUBLIC OFFICIALS ACT

75-4001 Definitions.

75-4001. Definitions. As used in this act:

(a) "Public security" means a bond, note, certificate of indebtedness, or other obligation for the payment of money, issued by this state or by any of its departments, agencies, boards, or other instrumentalities or by any of its political or taxing subdivisions.

(b) "Instrument of payment" means a check, draft, warrant, or order for the payment, delivery, or transfer of funds.

(c) "Authorized officer" means any official of this state or any of its departments, agencies, boards, or other instrumentalities or any of its political or taxing subdivisions whose signature to a public security or instrument of payment is required or permitted.

(d) "Facsimile signature" means a reproduction by engraving, imprinting, stamping, or other means of the manual signature of an authorized officer.

History: L. 1963, ch. 65, § 1; July 1.



75-4002 Facsimile signature, when; effect.

75-4002. Facsimile signature, when; effect. Any authorized officer, after filing with the secretary of state his or her manual signature certified by him or her under oath, may execute or cause to be executed with a facsimile signature in lieu of his or her manual signature: (a) Any public security, provided that at least one signature required or permitted to be placed thereon shall be manually subscribed, and (b) any instrument of payment. Upon compliance with this act by the authorized officer, his or her facsimile signature has the same legal effect as his or her manual signature.

History: L. 1963, ch. 65, § 2; July 1.



75-4003 Use of facsimile seal; effect.

75-4003. Use of facsimile seal; effect. When the seal of this state or any of its departments, agencies, boards, officers, or other instrumentalities or of any of its political or taxing subdivisions is required in the execution of a public security or instrument of payment, the authorized officer may cause the seal to be printed, engraved, stamped or otherwise placed in facsimile thereon. The facsimile seal has the same legal effect as the impression of the seal.

History: L. 1963, ch. 65, § 3; July 1.



75-4004 Unlawful acts; penalties.

75-4004. Unlawful acts; penalties. Any person who with intent to defraud uses on a public security or an instrument of payment:

(a) A facsimile signature, or any reproduction of it, of any authorized officer shall on conviction be adjudged guilty of forgery as defined in K.S.A. 2015 Supp. 21-5823, and amendments thereto; or

(b) Any facsimile seal, or any reproduction of it, of this state or any of its departments, agencies, boards, officers, or other instrumentalities or of any of its political or taxing subdivisions shall on conviction be adjudged guilty of forgery as defined in K.S.A. 2015 Supp. 21-5823, and amendments thereto.

History: L. 1963, ch. 65, § 4; L. 2011, ch. 30, § 274; July 1.



75-4005 Uniformity of interpretation.

75-4005. Uniformity of interpretation. This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

History: L. 1963, ch. 65, § 5; July 1.



75-4006 Title of act; citation.

75-4006. Title of act; citation. This act may be cited as the uniform facsimile signature of public officials act.

History: L. 1963, ch. 65, § 6; July 1.



75-4007 Invalidity of part.

75-4007. Invalidity of part. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1963, ch. 65, § 7; July 1.






Article 41 SURETY BONDS AND INSURANCE

75-4101 Committee on surety bonds and insurance; composition; officers; meetings; compensation; acquisition of insurance, restrictions and exceptions.

75-4101. Committee on surety bonds and insurance; composition; officers; meetings; compensation; acquisition of insurance, restrictions and exceptions. (a) There is hereby created a committee on surety bonds and insurance, which shall consist of the state treasurer, the attorney general and the commissioner of insurance or their respective designees. The commissioner of insurance shall be the chairperson of the committee and the director of purchases or the director's designee shall be ex officio secretary. The committee shall meet on call of the chairperson and at such other times as the committee shall determine but at least once each month on the second Monday in each month. Meetings shall be held in the office of the commissioner of insurance. The members of the committee shall serve without compensation. The secretary shall be the custodian of all property, records and proceedings of the committee. Except as provided in this section and K.S.A. 74-4925, 74-4927, 75-6501 through 75-6511 and K.S.A. 76-749, and amendments thereto, no state agency shall purchase any insurance of any kind or nature or any surety bonds upon state officers or employees, except as provided in this act. Except as otherwise provided in this section, health care coverage and health care services of a health maintenance organization for state officers and employees designated under subsection (c) of K.S.A. 75-6501, and amendments thereto, shall be provided in accordance with the provisions of K.S.A. 75-6501 through 75-6511, and amendments thereto.

(b) The Kansas turnpike authority may purchase group life, health and accident insurance or health care services of a health maintenance organization for its employees or members of the highway patrol assigned, by contract or agreement entered pursuant to K.S.A. 68-2025, and amendments thereto, to police toll or turnpike facilities, independent of the committee on surety bonds and insurance and of the provisions of K.S.A. 75-6501 through 75-6511, and amendments thereto. Such authority may purchase liability insurance covering all or any part of its operations and may purchase liability and related insurance upon all vehicles owned or operated by the authority independent of the committee on surety bonds and insurance and such insurance may be purchased without complying with K.S.A. 75-3738 through 75-3744, and amendments thereto. Any board of county commissioners may purchase such insurance or health care services, independent of such committee, for district court officers and employees any part of whose total salary is payable by the county. Nothing in any other provision of the laws of this state shall be construed as prohibiting members of the highway patrol so assigned to police toll or turnpike facilities from receiving compensation in the form of insurance or health maintenance organization coverage as herein authorized.

(c) The agencies of the state sponsoring a foster grandparent or senior companion program, or both, shall procure a policy of accident, personal liability and excess automobile liability insurance insuring volunteers participating in such programs against loss in accordance with specifications of federal grant guidelines. Such agencies may purchase such policy of insurance independent of the committee on surety bonds and insurance and without complying with K.S.A. 75-3738 through 75-3744, and amendments thereto.

(d) Any state educational institution as defined by K.S.A. 76-711, and amendments thereto, may purchase insurance of any kind or nature except employee health insurance. Such insurance shall be purchased on a competitively bid or competitively negotiated basis in accordance with procedures prescribed by the state board of regents. Such insurance may be purchased independent of the committee on surety bonds and insurance and without complying with K.S.A. 75-3738 through 75-3744, and amendments thereto.

(e) The state board of regents may enter into one or more group insurance contracts to provide health and accident insurance coverage or health care services of a health maintenance organization for all students attending a state educational institution as defined in K.S.A. 76-711, and amendments thereto, and such students' dependents, except that such insurance shall not provide coverage for elective procedures that are not medically necessary as determined by a treating physician. The participation by a student in such coverage shall be voluntary. In the case of students who are employed by a state educational institution in a student position, the level of employer contributions toward such coverage shall be determined by the board of regents. The board of regents may adopt rules and regulations necessary to administer and implement the provisions of this section.

History: L. 1965, ch. 458, § 39; L. 1969, ch. 406, § 1; L. 1971, ch. 281, § 1; L. 1974, ch. 364, § 27; L. 1977, ch. 110, § 8; L. 1979, ch. 293, § 1; L. 1982, ch. 360, § 1; L. 1984, ch. 329, § 14; L. 1986, ch. 329, § 1; L. 1987, ch. 345, § 1; L. 1989, ch. 273, § 1; L. 2006, ch. 189, § 1; L. 2014, ch. 7, § 1; July 1.

* Reference should have been to 76-711.



75-4101a Purchase of certain insurance contracts or contracts for health care services of a health maintenance organization by turnpike authority.

75-4101a. Purchase of certain insurance contracts or contracts for health care services of a health maintenance organization by turnpike authority. All insurance contracts or contracts for health care services of a health maintenance organization purchased by the Kansas turnpike authority pursuant to K.S.A. 75-4101, and amendments thereto, shall be purchased by the authority in the manner prescribed for the purchase of supplies, material, equipment or contractual services under K.S.A. 75-3738 to 75-3744, inclusive, and amendments thereto. Any such contract having a premium or rate in excess of $500 shall be purchased on sealed bids.

History: L. 1971, ch. 281, § 2; L. 1979, ch. 293, § 2; L. 1986, ch. 329, § 2; July 1.



75-4101b Same; workmen's compensation insurance.

75-4101b. Same; workmen's compensation insurance. Notwithstanding any provision of K.S.A. 75-4101, or any amendments thereto, to the contrary, the Kansas turnpike authority is hereby authorized to purchase workmen's compensation insurance independent of the committee on surety bonds and insurance. All insurance contracts purchased by the Kansas turnpike authority pursuant to this section shall be purchased by the authority subject to and in accordance with the provisions of K.S.A. 75-4101a.

History: L. 1974, ch. 204, § 7; April 8.



75-4102 Elective state officers; corporate surety; amount, terms and conditions; blanket bond.

75-4102. Elective state officers; corporate surety; amount, terms and conditions; blanket bond. Each elective state officer, before entering upon the duties of office, shall give corporate surety in an amount and upon terms and conditions, as may be specified and provided by the committee created by this act. Such surety shall be furnished by a company duly qualified under the insurance laws of this state. Any such elected official shall be deemed to have furnished surety if he or she is covered by a blanket bond purchased pursuant to this act.

History: L. 1965, ch. 458, § 40; L. 1969, ch. 406, § 2; L. 1973, ch. 357, § 1; July 1.



75-4103 Appointive officers and employees; surety; amount, terms and conditions; blanket bond.

75-4103. Appointive officers and employees; surety; amount, terms and conditions; blanket bond. The committee shall not later than November 1, 1965, and as necessary thereafter, designate which appointive officers or employees of any state agency shall be required to give surety to the state, having due regard for the duties and responsibilities of any such office or employment and the committee shall require such surety in such amount or amounts and upon such terms and conditions as to the committee shall seem necessary and proper.

(A) Any such officer or employee shall be deemed to have furnished surety if he or she is covered by a blanket bond. The committee shall purchase a surety contract or contracts in the form known as a "blanket bond" whenever such blanket bond may be purchased for a premium that is less than the aggregate of premiums chargeable for individual bonds covering each officer and employee to be covered by such blanket bond.

History: L. 1965, ch. 458, § 41; L. 1969, ch. 406, § 3; July 1.



75-4104 State officers and employees; surety bonds required; terms and conditions; blanket contracts.

75-4104. State officers and employees; surety bonds required; terms and conditions; blanket contracts. The committee shall not later than November 1, 1965, and as necessary thereafter, set the terms, conditions, or penalties of the bonds for state officers and employees to be covered by surety contracts purchased under this act. The committee shall also determine which officers and employees of the state shall be required to be bonded and shall set the amount of coverage of the bond or bonds so required. In determining which officers or employees shall be bonded, the committee may make such determination by classes of employees with due regard to the duties and responsibilities of officers and employees falling within such class. A blanket surety contract purchased hereunder may cover both elected and appointed officers and employees.

History: L. 1965, ch. 458, § 42; L. 1969, ch. 406, § 4; July 1.



75-4105 Purchase of surety bonds and insurance contracts; approval; bids; proration of cost of premiums or rates.

75-4105. Purchase of surety bonds and insurance contracts; approval; bids; proration of cost of premiums or rates. Except as provided in K.S.A. 2-224 and K.S.A. 2015 Supp. 75-4125, and amendments thereto, all surety bonds and insurance contracts purchased pursuant to this act shall be purchased by the committee in the manner prescribed for the purchase of supplies, materials, equipment or contractual services under K.S.A. 75-3738 to 75-3744, inclusive, and amendments thereto. The director of accounts and reports shall not pay any premium or rate on any surety bond or insurance contract until the purchase of such surety bond or contract shall have been approved by the secretary of the committee. Surety bonds or insurance contracts having a premium or rate in excess of $500 purchased hereunder shall be purchased on sealed bids as provided by law for the purchase of other materials, equipment or contractual services. Where more than one state agency is covered by any bond or insurance contract, the committee shall prorate the cost of premiums or rates on any and all such bonds or contracts, except as provided in K.S.A. 75-4114, and amendments thereto, purchased as charges upon the funds of the state agency wherein any covered state officers or employees are employed or covered property is located or controlled. Such prorated charges shall constitute a lawful charge by the committee upon the funds available to any such state agency and shall be paid by each such state agency to the committee, or to the surety or insurance carrier if the committee requires it, in the manner provided by law for the payment of other obligations of such state agency.

History: L. 1965, ch. 458, § 43; L. 1969, ch. 406, § 7; L. 1970, ch. 364, § 1; L. 1971, ch. 282, § 1; L. 1972, ch. 335, § 2; L. 1976, ch. 390, § 1; L. 1979, ch. 293, § 3; L. 1984, ch. 329, § 15; L. 1986, ch. 329, § 3; L. 2004, ch. 159, § 13; L. 2014, ch. 101, § 6; July 1.



75-4106 Filing of bonds and contracts; cancellation of coverage.

75-4106. Filing of bonds and contracts; cancellation of coverage. All surety bonds or insurance contracts purchased shall be kept in the office of the secretary of the committee or in the office of the designated representative of the secretary. No bond or contract purchased hereunder may be canceled by the insurance or surety company, the health maintenance organization or the committee during the term of such contract unless a substitute contract upon the same terms and conditions covering the affected officers, employees or property is in force, or the committee determines that the officers, employees or property or class of officers, employees or property affected no longer requires the coverage provided by the contract.

History: L. 1965, ch. 458, § 44; L. 1969, ch. 406, § 8; L. 1970, ch. 364, § 2; L. 1979, ch. 293, § 4; L. 1984, ch. 329, § 16; Aug. 1.



75-4107 Bond required under other law governed by this act; authority under other acts to purchase surety bonds or insurance transferred to committee.

75-4107. Bond required under other law governed by this act; authority under other acts to purchase surety bonds or insurance transferred to committee. Whenever by any presently existing law of this state or by any law hereafter enacted any officer or employee is required to furnish bond as a prerequisite to employment, such requirement as to terms, conditions, penalty, amount, or quality or type of surety shall be and is hereby deemed and defined to mean the furnishing of a bond or surety contract in the manner and amount and under the provisions and requirements of this act. Whenever any officer, board, commission, committee, department, authority, or any state agent or agency by whatever name called, shall be authorized by any law of this state to purchase any official bond, surety bond, blanket bond or surety contract upon any state officers or employees or is authorized to purchase any type of property or casualty insurance coverage, such authority is hereby transferred and conferred upon the committee created by this act and such authority so transferred and conferred shall be exercised by the committee in the manner and under the provisions and requirements prescribed by this act.

History: L. 1965, ch. 458, § 45; L. 1969, ch. 406, § 9; July 1.



75-4109 Property and casualty insurance; coverages required; approval of coverages.

75-4109. Property and casualty insurance; coverages required; approval of coverages. (a) Subject to the provisions of K.S.A. 2-224, and amendments thereto, the committee, at least once every three years, shall approve the property and casualty insurance coverages that shall be purchased by each state agency.

(b) Subject to the provisions of K.S.A. 2-224, and amendments thereto, the committee shall require that each state agency purchase the insurance coverages prescribed by K.S.A. 74-4703, 74-4705, 74-4707, 75-712e, 75-2728, 76-218, 76-391, 76-394, 76-747 and 76-491, and amendments thereto, and shall prescribe the terms, conditions and amounts of such coverage giving due regard to the operations and requirements of the agencies involved.

(c) Subject to the provisions of K.S.A. 2-224, and amendments thereto, the committee shall, in addition to the coverages specified in subsection (b), designate the insurance coverages to be purchased by each state agency that are deemed by the committee to be necessary to protect the state for property of others that may be in the possession or control of such state agencies.

(d) Such coverages as are specified in subsections (b) and (c) may also include coverages on property of the state that are deemed by the committee to be incidental to the basic coverages herein required, and the committee shall prescribe the terms, conditions and amounts of all insurance coverages purchased pursuant to this section. Property of the state board of regents of any university or college which is referred to in subsection (b) may be self-insured as provided under this act.

(e) No property insurance coverage may be purchased by the committee, except as provided herein or by K.S.A. 2015 Supp. 75-4125, and amendments thereto, or specifically required by other Kansas statutes or appropriations.

History: L. 1969, ch. 406, § 6; L. 1971, ch. 279, § 11; L. 1974, ch. 204, § 9; L. 1979, ch. 186, § 28; L. 1983, ch. 293, § 3; L. 1985, ch. 253, § 5; L. 1986, ch. 329, § 4; L. 1987, ch. 346, § 1; L. 1991, ch. 261, § 3; L. 2004, ch. 159, § 14; L. 2014, ch. 101, § 7; July 1.



75-4111 Committee to adopt rules and regulations.

75-4111. Committee to adopt rules and regulations. The committee may establish rules and regulations necessary to carry out the provisions of this act.

History: L. 1969, ch. 406, § 12; July 1.



75-4112 State agency defined.

75-4112. State agency defined. As used in this act the term "state agency" shall mean any state office or officer whether elected or appointed, department, board, commission, institution, bureau, authority or any agency, division or unit within any office, department, board or other state authority.

History: L. 1969, ch. 406, § 13; July 1.



75-4114 Purchase of liability insurance to cover the state and its officers, employees and agents.

75-4114. Purchase of liability insurance to cover the state and its officers, employees and agents. The committee, in addition to the coverages specified in K.S.A. 75-4109, may, within the limitations of appropriations made by the legislature therefor, purchase such liability insurance as they deem necessary for the protection of the state and its officers, employees and agents against any liability for injuries or damages resulting from any tortious conduct of such officers, employees or agents arising from the course of their employment or from any liability for injuries or damages resulting from conduct or decisions of such officers, employees or agents in carrying out the official duties of their offices pursuant to existing law, rule or regulation or court order.

History: L. 1970, ch. 364, § 4; L. 1974, ch. 393, § 1; L. 1976, ch. 390, § 2; July 1.



75-4125 Committee on surety bonds and insurance; negotiated contracts for insurance.

75-4125. Committee on surety bonds and insurance; negotiated contracts for insurance. (a) The committee on surety bonds and insurance is hereby authorized to negotiate and enter into contracts with qualified insurers and sureties for the purpose of purchasing insurance, surety coverage and similar coverages, including the purchase of insurance, surety coverage and similar coverage for any state agency authorized by law to make such purchase, and the acquisition of consulting and other services necessary therefor. The committee shall advertise for proposals. If the committee receives at least three proposals, the committee shall negotiate with the parties submitting proposals and select the party to negotiate with for the purpose of entering into contracts. If less than three parties submit bids, then the committee shall readvertise for proposals. Upon receiving proposals in response to the second advertisement for proposals, the committee shall negotiate with the parties submitting proposals and select from those parties submitting proposals, the party to negotiate with for the purpose of entering into contracts regardless of the number of proposals received. The division of purchases shall: (1) Maintain records of the requests for proposals; (2) handle the receipt of proposals; and (3) assist the committee in negotiating procedures and the award of contracts.

(b) The provisions of K.S.A. 75-4317 through 75-4320a, and amendments thereto, shall not apply to meetings of the committee when the committee meets solely for the purpose of discussing and preparing strategies for negotiations for such contracts.

(c) Contracts entered into pursuant to this section, shall not be subject to the provisions of K.S.A. 75-3738 to 75-3740, inclusive, and amendments thereto. Such contracts may be for terms of not more than three years and may be renegotiated and renewed. All such contracts shall be subject to the limits of appropriations made or available therefor and subject to the provisions of appropriations acts relating thereto.

(d) The provisions of this section shall be a complete alternative to other procurement procedures available to the committee pursuant to law.

(e) This section shall take effect on and after July 1, 2004.

History: L. 2004, ch. 159, § 12; May 27.






Article 42 STATE MONEYS

75-4201 Definitions.

75-4201. Definitions. As used in this act, unless the context otherwise requires:

(a) "Treasurer" means state treasurer.

(b) "Controller" means director of accounts and reports.

(c) "Board" means the pooled money investment board.

(d) "Bank" means a bank incorporated under the laws of this state, or organized under the laws of the United States or another state and which has a main or branch office in this state.

(e) "State moneys" means all moneys in the treasury of the state or coming lawfully into the possession of the treasurer.

(f) "State bank account" means state moneys or fee agency account moneys deposited in accordance with the provisions of this act.

(g) "Operating account" means a state bank account which is payable or withdrawable, in whole or in part, on demand.

(h) "Investment account" means a state bank account which is not payable on demand.

(i) "Fee agency account" means a state bank account of any state agency consisting of moneys authorized by law prior to remittance to the state treasurer.

(j) "Disbursement" means a payment of any kind whatsoever made from the state treasury or from any operating account, except transfer of moneys between or among operating accounts and investment accounts or either or both of them.

(k) "Securities" means, for the purposes of this section and K.S.A. 75-4218, and amendments thereto, securities, security entitlements, financial assets and securities account consisting of any one or more of the following, and security entitlements thereto, which may be accepted or rejected by the pooled money investment board:

(1) Direct obligations of, or obligations that are insured as to principal and interest by, the United States government or any agency thereof and obligations, letters of credit and securities of United States sponsored enterprises which under federal law may be accepted as security for public funds.

(2) Kansas municipal bonds which are general obligations of the municipality issuing the same.

(3) Revenue bonds of any agency or arm of the state of Kansas.

(4) Revenue bonds of any municipality, as defined by K.S.A. 10-101, and amendments thereto, within the state of Kansas or bonds issued by a public building commission as authorized by K.S.A. 12-1761, and amendments thereto, if approved by the state bank commissioner, except (A) bonds issued under the provisions of K.S.A. 12-1740 et seq., and amendments thereto, unless such bonds are rated at least MIG-1 or Aa by Moody's Investors Service or AA by Standard & Poor's Corp. and (B) bonds secured by revenues of a utility which has been in operation for less than three years. Any expense incurred in connection with granting approval of revenue bonds shall be paid by the applicant for approval.

(5) Temporary notes of any municipal corporation or quasi-municipal corporation within the state of Kansas which are general obligations of the municipal corporation or quasi-municipal corporation issuing the same.

(6) Warrants of any municipal corporation or quasi-municipal corporation within the state of Kansas the issuance of which is authorized by the state board of tax appeals and which are payable from the proceeds of a mandatory tax levy.

(7) Bonds of any municipal or quasi-municipal corporation of the state of Kansas which have been refunded in advance of their maturity and are fully secured as to payment of principal and interest thereon by deposit in trust, under escrow agreement with a bank, of direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America. A copy of such escrow agreement shall be furnished to the treasurer.

(8) Securities listed in paragraph (14) of subsection (d) of K.S.A. 9-1402, and amendments thereto, within limitations of K.S.A. 9-1402, and amendments thereto.

(9) A corporate surety bond guaranteeing deposits in a bank, savings or savings and loan association in excess of federal deposit insurance corporation insurance, underwritten by an insurance company authorized to do business in the state of Kansas.

(10) Commercial paper that does not exceed 270 days to maturity and which has received one of the two highest commercial paper credit ratings by a nationally recognized investment rating firm.

(11) All of such securities shall be current as to interest according to the terms thereof.

(l) "Savings bank" means a savings bank organized under the laws of the United States or another state insured by the federal deposit insurance corporation or its successor and having a main or branch office in the county in which a state agency making collection of any fees, tuition, or charges is located.

(m) "Savings and loan association" means a savings and loan association incorporated under the laws of this state or organized under the laws of the United States or another state, insured by the federal deposit insurance corporation or its successor and having a main or branch office in the county in which a state agency making collection of any fees, tuition or charges is located.

(n) "Custodial bank" means a bank holding on deposit collateral which is security for state bank accounts.

(o) "Centralized securities depository" means a clearing agency registered with the securities and exchange commission which provides safekeeping and book-entry settlement services to its participants.

(p) "Depository bank" means a bank, savings bank or savings and loan association authorized and eligible to receive state moneys.

(q) "Main office" means the place of business specified in the articles of association, certificate of authority or similar document, where the business of the institution is carried on and which is not a branch.

(r) "Branch" means any office, agency or other place of business within this state, other than the main office, at which deposits are received, checks paid or money lent with approval of the appropriate regulatory authorities. Branch does not include an automated teller machine, remote service unit or similar device.

(s) "Securities," "security entitlements," "financial assets," "securities account," "security agreement," "security interest," "perfection" and "control" shall have the meanings given such terms under the Kansas uniform commercial code.

History: L. 1967, ch. 447, § 1; L. 1968, ch. 236, § 2; L. 1969, ch. 411, § 1; L. 1970, ch. 365, § 1; L. 1970, ch. 63, § 2; L. 1975, ch. 453, § 1; L. 1978, ch. 360, § 1; L. 1982, ch. 362, §1; L. 1983, ch. 49, § 96; L. 1986, ch. 331, § 1; L. 1989, ch. 48, § 104; L. 1991, ch. 262, § 1; L. 1992, ch. 146, § 10; L. 1993, ch. 207, § 5; L. 1994, ch. 105, § 3; L. 1996, ch. 254, § 14; L. 1997, ch. 180, § 21; L. 2001, ch. 5, § 1; L. 2008, ch. 109, § 68; L. 2014, ch. 141, § 75; July 1.



75-4202 Operating accounts.

75-4202. Operating accounts. All state moneys and credits received by the treasurer shall be deposited daily in one or more operating accounts. All disbursements shall be drawn from operating accounts. All banks having a state bank account shall service all warrants, drafts or checks of the state or its agencies. The board shall determine the compensation for services rendered that banks may receive on state bank accounts. Such compensation may be either compensating balances or fees.

History: L. 1967, ch. 447, § 2; L. 1992, ch. 146, § 11; L. 1996, ch. 254, § 15; May 23.



75-4203 Daily deposits.

75-4203. Daily deposits. The treasurer shall prepare daily deposits in accordance with K.S.A. 75-4206, and amendments thereto. The treasurer shall prepare and provide a form upon which all daily deposits shall be listed in sufficient detail to make effective the purposes of this act, and such form shall be called the "daily cash sheet." The daily cash sheet shall be completed in sufficient copies, and there shall be delivered daily one copy thereof to the director of accounts and reports and one copy shall be retained by the treasurer. Before any deposit of state moneys is made, each copy of the daily cash sheet shall be signed by the treasurer or a deputy duly authorized by the treasurer.

History: L. 1967, ch. 447, § 3; L. 2000, ch. 125, § 10; July 1.



75-4204 Transfers of state moneys.

75-4204. Transfers of state moneys. All orders of the treasurer transferring moneys from one state bank account to another shall be signed by the treasurer or the treasurer's duly authorized deputy.

History: L. 1967, ch. 447, § 4; L. 1968, ch. 75, § 1; L. 1996, ch. 254, § 16; L. 2000, ch. 125, § 11; July 1.



75-4205 Operating accounts; designation of banks.

75-4205. Operating accounts; designation of banks. The board shall designate one or more banks to receive operating accounts. In determining the amount of the award of an operating account to any bank designated under this section therefor, the board shall give consideration to the amount of service to be required of it.

History: L. 1967, ch. 447, § 5; L. 1968, ch. 236, § 3; L. 1975, ch. 453, § 2; L. 1982, ch. 362, § 2; L. 1986, ch. 332, § 8; L. 1987, ch. 295, § 11; L. 1992, ch. 146, § 12; July 1.



75-4208 Designation of banks to receive state accounts; procedure; award of accounts.

75-4208. Designation of banks to receive state accounts; procedure; award of accounts. The board shall follow the procedure prescribed in rules and regulations adopted under the provisions of K.S.A. 75-4232, in designating banks to receive deposit of state moneys in operating accounts and investment accounts. The board shall determine which banks shall receive state operating and investment accounts and shall designate the types of accounts to be awarded each such bank and the initial amount of each award. Such initial awards which are operating accounts shall be made as provided in K.S.A. 75-4205, and amendments thereto. Such initial awards which are investment accounts shall be awarded as is provided in K.S.A. 75-4209, and amendments thereto. Upon making the awards provided for above, the board shall notify each bank of its award, and that the same is subject to approval of securities to be pledged as prescribed in this act.

History: L. 1967, ch. 447, § 12; L. 1973, ch. 63, § 3; L. 1981, ch. 324, § 26; L. 1989, ch. 48, § 96; L. 1992, ch. 146, § 13; L. 1997, ch. 180, § 22; May 29.



75-4209 Investment accounts; types; procedures; requirements; alternatives authorized; limitations; director of investments to invest and reinvest moneys; rules and regulations.

75-4209. Investment accounts; types; procedures; requirements; alternatives authorized; limitations; director of investments to invest and reinvest moneys; rules and regulations. (a) The director of investments may invest and reinvest state moneys eligible for investment which are not invested in accordance with K.S.A. 75-4237, and amendments thereto, in the following investments:

(1) Direct obligations of, or obligations that are insured as to principal and interest by, the United States of America or any agency thereof and obligations and securities of the United States sponsored enterprises which under federal law may be accepted as security for public funds, on and after the effective date of this act moneys available for investment under this subsection shall not be invested in mortgage-backed securities of such enterprises and of the government national mortgage association, except that any such mortgage-backed securities held prior to the effective date of this act may be held to maturity;

(2) repurchase agreements with a bank or a primary government securities dealer which reports to the market reports division of the federal reserve bank of New York for direct obligations of, or obligations that are insured as to principal and interest by, the United States government or any agency thereof and obligations and securities of United States government sponsored enterprises which under federal law may be accepted as security for public funds;

(3) commercial paper that does not exceed 270 days to maturity and which has received one of the two highest commercial paper credit ratings by a nationally recognized investment rating firm; and

(4) corporate bonds which have received one of the two highest ratings by a nationally recognized investment rating firm.

(b) When moneys are available for deposit or investments, the director of investments may invest in SKILL act projects and bonds pursuant to K.S.A. 74-8920, and amendments thereto, and in state agency bonds and bond projects.

(c) When moneys are available for deposits or investments, the director of investments may invest in preferred stock of Kansas venture capital, inc., under terms and conditions prescribed by K.S.A. 74-8203, and amendments thereto, but such investments shall not in the aggregate exceed a total amount of $10,000,000.

(d) When moneys are available for deposits or investments, the director of investments may invest in loans pursuant to legislative mandates, except that not more than the greater of 10% or $140,000,000 of the state moneys shall be invested.

(e) Interest on investment accounts in banks is to be paid at maturity, but not less than annually.

(f) Investments made by the director of investments under the provisions of this section shall be made with judgment and care, under circumstances then prevailing, which persons of prudence, discretion and intelligence exercise in the management of their own affairs, not for speculation, but for investment, considering the probable safety of their capital as well as the probable income to be derived.

(g) Investments under subsection (a) or (b) or under K.S.A. 75-4237, and amendments thereto, shall be for a period not to exceed four years, except that linked deposits authorized under the provisions of K.S.A. 2-3703 through 2-3707, and amendments thereto, shall not exceed a period of 10 years; agricultural production loan deposits authorized under the provisions of K.S.A. 2015 Supp. 75-4268 through 75-4274, and amendments thereto, shall not exceed a period of eight years and housing loan deposits authorized under K.S.A. 2015 Supp. 75-4276 through 75-4282, and amendments thereto, shall not exceed a period of five years or 20 years, as applicable pursuant to K.S.A. 2015 Supp. 75-4279, and amendments thereto.

(h) Investments in securities under paragraph (1) of subsection (a) shall be limited to securities which do not have any more interest rate risk than do direct United States government obligations of similar maturities. For purposes of this subsection, "interest rate risk" means market value changes due to changes in current interest rates.

(i) The director of investments shall not invest state moneys eligible for investment under subsection (a), in the municipal investment pool fund, created under K.S.A. 12-1677a, and amendments thereto.

(j) The director of investments shall not invest moneys in the pooled money investment portfolio in derivatives. As used in this subsection, "derivatives" means a financial contract whose value depends on the value of an underlying asset or index of asset values.

(k) Moneys and investments in the pooled money investment portfolio shall be invested and reinvested by the director of investments in accordance with investment policies developed, approved, published and updated on an annual basis by the board. Such investment policies shall include at a minimum guidelines which identify credit standards, eligible instruments, allowable maturity ranges, methods for valuing the portfolio, calculating earnings and yields and limits on portfolio concentration for each type of investment. Any changes in such investment policies shall be approved by the pooled money investment board. Such investment policies may specify the contents of reports, methods of crediting funds and accounts and other operating procedures.

(l) The board shall adopt rules and regulations to establish an overall percentage limitation on the investment of moneys in investments authorized under paragraph (3) of subsection (a), and within such authorized investment, the board shall establish a percentage limitation on the investment in any single business entity.

History: L. 1967, ch. 447, § 13; L. 1975, ch. 453, §4; L. 1976, ch. 393, § 1; L. 1982, ch. 362, § 4; L. 1992, ch. 146, § 14; L. 1993, ch. 207, § 6; L. 1994, ch. 105, § 4; L. 1995, ch. 194, § 2; L. 1996, ch. 254, § 17; L. 1997, ch. 180, § 23; L. 2000, ch. 82, § 15; L. 2000, ch. 159, § 11; L. 2008, ch. 115, § 9; L. 2008, ch. 150, § 8; L. 2010, ch. 84, § 2; L. 2012, ch. 158, § 1; July 1.

Revisor's Note:

Section was also amended by L. 2000, ch. 101, § 8, but that version was repealed by L. 2000, ch. 159, § 14.

Section was also amended by L. 2008, ch. 43, § 1, but that version was repealed by L. 2008, ch. 150, § 8.



75-4210 Calculation of investment rate.

75-4210. Calculation of investment rate. The director of investments  shall calculate the investment rate, as defined in subsection (g) of K.S.A. 1997 Supp. 12-1675a, on Monday of each week and publish such rate that week in the Kansas register.

History: L. 1967, ch. 447, § 14; L. 1973, ch. 63, §1; L. 1975, ch. 453, § 5; L. 1992, ch. 146, § 15; L. 1996, ch. 254, § 18; L. 1997, ch. 180, § 24; May 29.



75-4210a Interest credited to general fund; exceptions.

75-4210a. Interest credited to general fund; exceptions. Interest earned on state moneys shall be credited to the state general fund, unless required by law, contract or bequest to be credited to a fund other than the state general fund. When interest earnings are required by law, contract or bequest to be credited to a fund other than the state general fund, such earnings shall be based on the average daily balance in the fund for each month and the net earnings rate of the pooled money investment portfolio for such month unless such law, contract or bequest provides a different method of computing interest earnings.

History: L. 1975, ch. 453, § 6; L. 1996, ch. 254, § 19; May 23.



75-4212a Operating accounts; insufficient balances; state authorized to borrow or enter into reverse repurchase agreements; limitations.

75-4212a. Operating accounts; insufficient balances; state authorized to borrow or enter into reverse repurchase agreements; limitations. Whenever the balance in operating accounts is insufficient to meet the state's obligations  or withdrawals from the municipal investment pool fund, and there are state moneys in authorized investments, the director of investments, with approval of the board, may:

(a) Borrow upon the security of any one or more investment accounts an amount sufficient to meet the state's or the municipal investment pool fund's obligations. Any such loan shall be repaid in full within 60 days or prior to July 1, whichever occurs first. Interest payment by the state for any loan under this section shall be made only by way of setoff from interest obligations to the state from the bank making such loan. The amount borrowed under this section from any bank, shall never exceed an amount equal to the amount of state moneys on deposit in such bank; or

(b) enter into reverse repurchase agreements utilizing securities purchased by the board pursuant to subsection (a) of K.S.A. 75-4209, and amendments thereto.  Such reverse repurchase agreements may be entered into with banks or primary government securities dealers which report to the market reports division of the federal reserve bank of New York.  Expenses of reverse repurchase agreements shall be paid by deducting such expenses against other interest income to the state.

History: L. 1975, ch. 453, § 12; L. 1992, ch. 146, § 16; L. 1993, ch. 207, § 7; L. 1996, ch. 254, § 20; L. 1997, ch. 180, § 25; May 29.



75-4214 Fee agency accounts; designation or selection of banks or savings and loan association; requirements to hold fee agency account; monthly statement.

75-4214. Fee agency accounts; designation or selection of banks or savings and loan association; requirements to hold fee agency account; monthly statement. (a) Any state agency making collection of any moneys, with the approval of the board, may select a bank, savings bank or savings and loan association in the county in which the agency is located to have a fee agency account for the deposit of such moneys.

(b) To be eligible to hold a fee agency account as provided under subsection (a), any designated bank, savings bank or savings and loan association must meet the minimum capital requirements for a commercial bank as required by the federal deposit insurance corporation.

(c) At the end of each month any bank, savings bank or savings and loan association having a fee agency account shall forward to the board a detailed statement of such account.

History: L. 1967, ch. 447, § 21; L. 1975, ch. 453, § 14; L. 1976, ch. 386, § 8; L. 1986, ch. 333, § 1; L. 1991, ch. 262, § 2; L. 1994, ch. 105, § 5; L. 2001, ch. 5, § 2; July 1.



75-4215 Remittance of state moneys; fee agency accounts; reports; post audit.

75-4215. Remittance of state moneys; fee agency accounts; reports; post audit. (a) All moneys collected by any state agency shall be remitted daily to the state treasurer unless otherwise authorized by the board to remit less frequently.

(b) If a state agency is authorized by the board to maintain a fee agency account pursuant to K.S.A. 75-4214, and amendments thereto, any moneys collected by the state agency shall be deposited daily in the fee agency account. Fee agency account balances shall be remitted daily or less often if authorized by the board, to the state treasurer by such agency drawing on such fee agency account all moneys therein except for any balances required for direct refunds of tuition, fees or charges from such fee agency account authorized under K.S.A. 76-738, and amendments thereto. When requested, such agency shall file with the board a detailed and verified report with each deposit showing the sources from which such moneys were received. The board shall have the authority to limit specific types of moneys that can be deposited in a fee agency account.

(c) Fee agency accounts and moneys to be deposited therein shall be subject to post audit under article 11 of chapter 46 of Kansas Statutes Annotated.

History: L. 1967, ch. 447, § 20; L. 1975, ch. 453, § 9; L. 1977, ch. 300, § 2; L. 1986, ch. 333, § 2; L. 1994, ch. 105, § 6; L. 2001, ch. 5, § 3; July 1.



75-4216 Disposition and accounting of fees.

75-4216. Disposition and accounting of fees. The treasurer and director of accounts and reports shall keep an account of all moneys received from each state agency and place the same to the credit of the proper fund and account.

History: L. 1967, ch. 447, § 22; June 1.



75-4217 Agreement for accounts.

75-4217. Agreement for accounts. Awards of all state bank accounts shall be made pursuant to a written agreement between the depository bank and the board. This agreement shall be approved by the board of directors of the depository bank and reflected in the minutes of the board of directors. From the time of execution, the agreement shall remain continuously an official record of the depository bank. Separate agreements shall be entered into for each class of account in each depository bank.

History: L. 1967, ch. 447, § 19; L. 1994, ch. 105, § 7; L. 1997, ch. 180, § 26; May 29.



75-4218 Accounts to be secured; deposit of securities in securities account; written custodial agreement; receipt.

75-4218. Accounts to be secured; deposit of securities in securities account; written custodial agreement; receipt. (a) All state bank accounts shall be secured as provided in this section.

The bank, savings bank or savings and loan association receiving or having a state bank account shall deposit, maintain, pledge, assign, and grant a security interest in, or cause its agent, trustee, wholly-owned subsidiary, or affiliate having identical ownership to deposit, maintain, pledge, assign, and grant a security interest in, for the benefit of the state of Kansas, in the manner provided in this act, securities owned by the depository bank directly or indirectly through its agent or trustee holding securities on its behalf, or owned by the depository bank's wholly-owned subsidiary or by such affiliate, the market value of which is equal to 100% of the amount of the account plus accrued interest, less that portion of the amount of the account plus accrued interest which is insured by the federal deposit insurance corporation or its successor.

(b) All securities securing state bank accounts shall be deposited in a securities account with a bank having the prior approval of the board, the federal home loan bank of Topeka or with the state treasurer pursuant to a written custodial agreement, and a receipt taken therefor with one copy going to the treasurer and one copy going to the bank, savings bank or savings and loan association which has secured such state bank account.  The receipt shall identify the securities which are subject to a security interest to secure payment of the state bank account.  This section shall not prohibit any custodial bank receiving securities on deposit from issuing a receipt and depositing securities identified in the receipt in such bank's account with any bank chartered in Kansas or any other state, any trust company chartered in Kansas or any other state, any national bank, or any centralized securities depository wherever located within the United States.  No securities securing state bank accounts shall be deposited in any bank, trust company or national bank which is owned directly or indirectly by any parent corporation of the depository bank, or with any bank, trust company, or national bank having common controlling shareholders, having a common majority of the board of directors or having common directors with the ability to control or influence directly or indirectly the acts or policies of the bank, savings and loan association or savings bank securing such state bank account.  Any custodial bank which releases securities securing a state bank account without being authorized to do so under the custodial agreement shall be liable to the state for any loss to the state resulting therefrom.

(c) Securities securing state bank accounts may be deposited with the federal reserve bank of Kansas City to be there held in such manner, under regulations and operating letters of the federal reserve bank, as to secure payment of the state bank account in the depository bank.

(d) The depository bank, and any agent, trustee, wholly-owned subsidiary or affiliate having identical ownership granting a security interest shall enter into a written agreement with the state of Kansas granting the state of Kansas a security interest in the securities to secure payment of the state bank account.  Such security interest shall be perfected by the depository bank and any agent, trustee, wholly-owned subsidiary or affiliate having identical ownership granting a security interest causing control of the securities under the Kansas uniform commercial code to be given to the state of Kansas.  The security agreement and the custodial agreement shall be in writing, executed by all parties thereto, maintained as part of their official records, and, except for the state of Kansas, approved by their boards of directors or their loan committees, which approvals shall be reflected in the minutes of the boards or committees.

History: L. 1967, ch. 447, § 7; L. 1968, ch. 75, § 2; L. 1973, ch. 63, § 2; L. 1975, ch. 453, § 10; L. 1985, ch. 58, § 3; L. 1987, ch. 56, § 2; L. 1991, ch. 262, § 3; L. 1992, ch. 146, § 18; L. 1994, ch. 105, § 8; L. 1996, ch. 254, § 21; L. 1997, ch. 180, § 27; May 29.



75-4218a Security of time deposits under certain statutes.

75-4218a. Security of time deposits under certain statutes. Whenever interest bearing time deposits in any commercial bank located in Kansas are authorized by the provisions of K.S.A. 12-3718, 12-3724, 32-858, 40-2307, 58-3029, 68-2311, 75-2527, 75-4254 and 76-2473 and amendments thereto, such deposits shall be secured by pledge of securities as provided in K.S.A. 75-4218, and amendments thereto.

History: L. 1975, ch. 404, § 11; L. 1989, ch. 48, § 97; L. 1989, ch. 118, § 188; L. 1989, ch. 274, § 5; July 1.



75-4219 Care and handling of security.

75-4219. Care and handling of security. The treasurer as custodian of securities deposited by banks, and the sureties of the treasurer shall be responsible for the safekeeping of such securities and shall be liable therefor. The treasurer, upon written application of the bank owning any bonds, shall detach any and all matured coupons and deliver them to the bank, taking proper receipt therefor, which shall be filed in his or her office. Any bank making deposit of securities with the treasurer may cause such securities to be examined in the treasurer's office to show that they are deposited as collateral, and are not transferable except upon the conditions provided in this act.

In any exchange of deposited securities for new securities, the amount of security on deposit at any time shall not be decreased below that otherwise required by this act.

History: L. 1967, ch. 447, § 8; June 1.



75-4220 Liability of depository banks and affiliates; sale of security.

75-4220. Liability of depository banks and affiliates; sale of security. Each depository bank and its agent, trustee, wholly-owned subsidiary or affiliate having identical ownership granting a security interest pursuant to K.S.A. 75-4218, and amendments thereto, shall be liable for payment if: (a) The depository bank fails to:  (1) Pay any check, draft or warrant drawn by the treasurer and director of accounts and reports; or (2) account for any check, draft, warrant, order, or certificate of deposit, or any money entrusted to such bank by the treasurer; or (b) a conservator or receiver is appointed for the depository bank.

Any loss incurred by the state by reason of failure by any depository bank to safely keep and account for moneys and interest thereon shall be recovered by the state from the depository bank and a sale of the securities securing payment of such moneys under this act. The attorney general is authorized to prosecute in the name of the state any and all actions for recovery of any loss incurred by the state under this act.

In case of default by any depository bank having a state bank account of any type, the securities securing payment of such account under this act, if not in the possession of the treasurer, shall be transferred to the treasurer by the custodial bank to be sold by the treasurer and payment of the proceeds of such sale shall be made to the state to the extent of the state's interest, subject to the provisions of K.S.A. 75-4221, and amendments thereto.

History: L. 1967, ch. 447, § 9; L. 1994, ch. 105, § 9; L. 1996, ch. 254, § 22; L. 1997, ch. 180, § 28; May 29.



75-4221 Inadequate security pledged by depository bank; procedures.

75-4221. Inadequate security pledged by depository bank; procedures. (a) Any state agency which is authorized to maintain a bank account, shall be responsible for determining that the securities pledged, assigned, deposited or in which a security interest is granted by the depository bank are adequate to secure the balance in the account pursuant to K.S.A. 75-4218, and amendments thereto. The agency shall immediately notify the board if the securities pledged, assigned, deposited or in which a security interest is granted by the depository bank have become inadequate. The board shall immediately notify such depository bank and demand that additional security be pledged to make good such inadequacy and in default of such additional security being promptly furnished, the board shall instruct the treasurer to close the account.

(b) In cases where a depository bank fails to meet the requirements established by the board pursuant to K.S.A. 75-4232, and amendments thereto, the board shall instruct the treasurer to advise the depository bank it must select one of the following options:

(1) Close the account for the full amount, including accrued interest and without penalty if the deposit exceeds seven days; or

(2) convert the account to a repurchase agreement under terms acceptable to the board.

(c) In the event of the insolvency or dissolution from any cause of a depository bank having a state bank account of any type, the state shall be entitled to file a claim for the full amount of such account and shall retain or collect dividends or interest on securities pledged by such depository bank until the amount of the dividends or interest added to the amount realized from sale of any securities so pledged to the state equals the amount of the account and any interest due thereon.

The state shall be fully responsible to any depository bank for the safe return of any securities deposited in the state treasury in accordance with this act.

History: L. 1967, ch. 447, § 10; L. 1994, ch. 105, § 10; L. 2001, ch. 78, § 1; L. 2001, ch. 167, § 7; July 1.



75-4221a Pooled money investment board; membership; chairperson; appointment and qualifications; terms; compensation and expenses.

75-4221a. Pooled money investment board; membership; chairperson; appointment and qualifications; terms; compensation and expenses. (a) There is hereby established the pooled money investment board which shall consist of five members, four of whom shall be appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b and amendments thereto. Except as provided by K.S.A. 1997 Supp. 46-2601, and amendments thereto, no person appointed to the board, whose appointment is subject to confirmation, shall exercise any power, duty or function as a member of the board until confirmed by the senate. The fifth member shall be the state treasurer. Not more than three members of the board shall be of the same political party. All members appointed to the board shall have at least 10 years of direct work experience in the areas of finance, accounting or management of investments or shall have at least a baccalaureate degree from an accredited college or university and at least five years of direct work experience in the areas of finance, accounting or management of investments. Except as provided by subsection (b), members appointed by the governor shall serve for a term of four years and until successors are appointed and confirmed. The governor shall select one of the board members to serve as chairperson.

(b) (1) On July 1, 1992, the two appointive board members serving on the board immediately prior to such date shall cease to be members of the board and on such date, or as soon thereafter as possible, the governor shall appoint four members to the board to serve for terms as specified by this subsection.  The two appointive members serving on the board immediately prior to July 1, 1992, may be reappointed to the board on or after such date under this subsection.   Of the members first appointed on or after July 1, 1992, two members shall be appointed for a term commencing on July 1, 1992, and ending on June 30, 1994, and two members shall be appointed for a term commencing on July 1, 1992, and ending on June 30, 1996.  The governor shall designate the term for each member so appointed.  Except as provided in paragraph 2 of this subsection, members appointed to the board shall serve for four-year terms and until their successors are appointed and confirmed.  Whenever a vacancy occurs in the membership of the board prior to the expiration of a term of office, the governor shall appoint a qualified successor to fill the unexpired term.

(2) The terms of members who are serving on the board on the effective date of this act shall expire on March 15, of the year in which such member's term would have expired under the provisions of this section prior to amendment by this act and by section 3 of chapter 194 of the session laws of 1995.  Thereafter members shall be appointed for terms of four years and until their successors are appointed and confirmed.

(c) Members of the pooled money investment board attending meetings of such board, or attending a subcommittee meeting thereof authorized by such board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223 and amendments thereto.

(d) No member of the pooled money investment board, within one year after termination of the member's position with the board, shall accept employment with the pooled money investment board.

History: L. 1974, ch. 364, § 35; L. 1981, ch. 299, § 34; L. 1982, ch. 347, § 57; L. 1992, ch. 146, § 24; L. 1992, ch. 272, § 18; L. 1995, ch. 194, § 3; L. 1995, ch. 241, § 22; L. 1996, ch. 254, § 24; L. 1997, ch. 111, § 1; July 1.



75-4222 Pooled money investment board; appointment of a director of investments; employees; access to certain papers, documents and property; office space and budgeting.

75-4222. Pooled money investment board; appointment of a director of investments; employees; access to certain papers, documents and property; office space and budgeting. (a) It shall be unlawful for the pooled money investment board to award a state bank account to any depository bank in which any member of the board is interested as a stockholder or officer, except upon the unanimous vote of the other members of the board.

(b) The board shall appoint a director of investments who shall be in the unclassified service under the Kansas civil service act.  The board may appoint investment officers and investment analysts, who shall be in the unclassified service of the Kansas civil service act. In addition the board may appoint such employees as may be needed who shall be in the classified service of the Kansas civil service act.

(c) From and after the effective date of this act, all current employees of the office of the state treasurer performing any responsibilities, powers, duties or functions related to the municipal investment pool fund are hereby transferred to the pooled money investment board.  All such employees shall retain all retirement benefits and all rights of civil service which such employees had before the effective date of this act and their service shall be deemed to have been continuous.  All such transfers shall be in accordance with civil service laws and rules and regulations.

(d) From and after the effective date of this act, the liability for all accrued compensation, wages or salaries of employees who, immediately prior to such date, were engaged in the performance of responsibilities, powers, duties or functions relating to the municipal investment pool fund in the office of the state treasurer and who are transferred to the pooled money investment board pursuant to subsection (c), shall be assumed and paid from appropriations to the state treasurer for operations of the municipal investment pool fund and operations of the pooled money investment board.

(e) The employees working for the pooled money investment board shall have access at all times to all papers, documents and property in the custody or possession of the state treasurer that relate to duties of the board, and the state treasurer shall take such steps as may be necessary to make this provision of law effective for such purposes as the pooled money investment board may indicate.

(f) On and after the effective date of this act, the state treasurer shall provide the pooled money investment board office space, services, equipment, materials and supplies, and all purchasing and related management functions required by the pooled money investment board in the exercise of the powers, duties and functions imposed or authorized upon such board. The portion of the state treasurer's budget relating to the operations of the pooled money investment board shall be approved by the pooled money investment board prior to submission to the director of the budget.

(g) The director of investments shall keep and preserve a written record of the board's proceedings.

(h) The board shall make an annual report to the legislature of the investments by the board of all moneys under the jurisdiction and control of the board, by filing a copy of the report with the chief clerk of the house of representatives and with the secretary of the senate no later than the 10th calendar day of each regular session of the legislature.

History: L. 1967, ch. 447, § 25; L. 1974, ch. 364, § 36; L. 1975, ch. 454, § 1; L. 1978, ch. 332, § 45; L. 1992, ch. 261, § 1; L. 1994, ch. 105, § 11; L. 1996, ch. 254, § 25; L. 1998, ch. 161, § 4; May 21.



75-4223 Banks claiming tax exemptions.

75-4223. Banks claiming tax exemptions. The board shall not award any bank a state bank account if such bank claims exemption from the payment of any sales or compensating use tax under the laws of this state. The director of taxation shall notify the board at least ten (10) days before any award of state bank accounts of the names and addresses of all banks which have claimed exemption from the payment of any of said taxes.

History: L. 1967, ch. 447, § 26; June 1.



75-4225 Existing agreements.

75-4225. Existing agreements. Nothing contained in this act shall be construed or interpreted to impair the obligation of any contract. This act shall be construed to limit the obligations of the state on any existing contract or agreement for the deposit of public moneys or funds to that which is specifically provided in any such contract to the shortest term or period of time authorized by such contract. All options of the state to terminate in any manner whatsoever any agreement in conflict with the provisions of this act shall be and hereby are exercised. Every state officer, board, commission and employee administering any of the affairs or matters of the state and having the right to exercise such an option is hereby directed to exercise such option under penalty of removal from office or state service and personal liability for any loss resulting therefrom.

History: L. 1967, ch. 447, § 28; June 1.



75-4226 Interest requirements not to be in violation of federal law.

75-4226. Interest requirements not to be in violation of federal law. The interest requirements on investment accounts as provided in this act shall not at any time be in violation of any act of the congress of the United States, or of any rule or regulation of the federal reserve system or the federal deposit insurance corporation, or any other fiscal agency of the United States or created by it. Should the United States or any of its agencies at any time fix the maximum rate of interest which may be paid on investment accounts at an amount lower than the rate at which interest is required to be paid under the provisions of this act, such maximum rates fixed by the United States or its agencies shall become the rate at which interest shall be paid on such accounts.

History: L. 1967, ch. 447, § 29; L. 1992, ch. 146, § 19; July 1.



75-4228 Criminal and civil liability of treasurer and director of accounts and reports.

75-4228. Criminal and civil liability of treasurer and director of accounts and reports. The making of profit by the treasurer or director of accounts and reports out of any moneys in the state treasury, the custody of which the treasurer or director of accounts and reports is charged with, by lending, depositing, or otherwise using, or disposing of the same in any manner whatsoever not provided in this act, or the removal by the treasurer or director of accounts and reports or by such official's consent, of any securities deposited by any bank under the provisions of this act out of the treasury, or failing to return or dispose of any securities as provided by law, shall be deemed a felony, and on conviction thereof, the treasurer or director of accounts and reports shall be punished by imprisonment in the custody of the secretary of corrections for a term of not less than two nor more than five years. In addition to such criminal liability the treasurer or director of accounts and reports and the surety thereof shall also be liable, on official bond, for all profits realized from such unlawful use of any moneys. It shall be the duty of the attorney general to enter and prosecute to final termination all actions for violation of this act.

History: L. 1967, ch. 447, § 23; L. 1990, ch. 309, § 42; L. 1996, ch. 254, § 23; May 23.



75-4229 Criminal liability of board members.

75-4229. Criminal liability of board members. If any member of the board neglects at any time to do or perform any duty required of him or her by this act, he or she shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be sentenced to pay a fine of one thousand dollars ($1,000).

History: L. 1967, ch. 447, § 24; June 1.



75-4231 Application of act.

75-4231. Application of act. The provisions of this act shall apply to all contracts for deposit of state moneys for terms commencing on or after August 1, 1975, and shall not apply to contracts for terms ending prior to August 1, 1975.

History: L. 1975, ch. 453, § 13; April 25.



75-4232 Investment policies; director of investments to invest state moneys; rules and regulations.

75-4232. Investment policies; director of investments to invest state moneys; rules and regulations. State moneys shall be invested and reinvested by the director of investments in accordance with investment policies provided by law, by rules and regulations and published policies of the board.  The pooled money investment board shall not contract for management of investments by a money manager. The board shall adopt rules and regulations or published policies pursuant to K.S.A. 75-4209, and amendments thereto establishing investment policies and procedures. Such policies and procedures shall address liquidity, diversification, safety of principal, yield, maturity and quality and capability of investment management, with primary emphasis on safety and liquidity. Such investment policy shall specify when or under what circumstances securities may be disposed of prior to maturity. Such investment policies and procedures shall be reviewed annually by the pooled money investment board.

History: L. 1992, ch. 146, § 8; L. 1996, ch. 254, § 26; May 23.



75-4233 Application of 1992 act.

75-4233. Application of 1992 act. The provisions of this act shall apply to all contracts for deposit of state moneys for terms commencing on or after August 1, 1992, and shall not apply to contracts for terms ending prior to August 1, 1992.

History: L. 1992, ch. 146, § 27; July 1.



75-4234 Pooled money investment portfolio; administrative fee; exceptions.

75-4234. Pooled money investment portfolio; administrative fee; exceptions. (a) Except as provided in subsection (c) and in subsection (f), all moneys in the state treasury shall be invested as a single portfolio which is hereby designated as the pooled money investment portfolio. The portfolio shall be invested in accordance with article 42 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto. The director of investments shall compute daily the earnings of the portfolio, including realized gains and losses. The pooled money investment board by written policy may provide for allocation of unrealized gains or losses. The director of investments shall calculate on a daily basis and shall deduct from earnings an administrative fee which shall be set by the board and applied as a fixed percentage of moneys in the pooled money investment portfolio. The administrative fee shall not exceed .25% annually on moneys deposited in the municipal investment pool and .10% annually on other moneys in the pooled money investment portfolio. The director of investments shall deposit the administrative fee in accordance with K.S.A. 75-4235, and amendments thereto. The gross earnings, after deduction of the administrative fee, shall be designated as the net earnings of the pooled money investment portfolio.

(b) The pooled money investment board may contract for the services of an external investment advisor to provide advisory services concerning the investment policies and practices of the pooled money investment portfolio. Such investment advisor shall not be the person or firm contracted with under K.S.A. 2015 Supp. 75-4264, and amendments thereto.

(c) Moneys in the employment security fund established by K.S.A. 44-712, and amendments thereto, shall not be invested in the pooled money investment portfolio except as may be authorized by the secretary of labor pursuant to subsection (e) of K.S.A. 44-712, and amendments thereto.

(d) For moneys in funds designated in this subsection that are in the pooled money investment portfolio and which are not invested in the municipal investment pool, interest is to be paid on such moneys based on the average daily balance in the fund for each month and the net earnings rate of the pooled money investment portfolio for such month. This subsection shall apply to the state highway fund and funds for bonds and other debt instruments of state agencies and authorities.

(e) Moneys in funds designated in this subsection shall not be invested in investment options of the municipal investment pool fund for which the minimum term of such investment is less than 21 days. This subsection shall apply to state moneys, other than moneys of municipalities as described in subsection (a) of K.S.A. 12-1675, and amendments thereto.

(f) The amount of state moneys certified by the state treasurer as equivalent to the aggregate net amount received for unclaimed property under K.S.A. 2015 Supp. 75-2263, and amendments thereto, shall be managed and invested as provided in K.S.A. 2015 Supp. 75-2263, and amendments thereto.

History: L. 1996, ch. 254, § 1; L. 1998, ch. 161, § 5; L. 2000, ch. 110, § 3; L. 2004, ch. 179, § 118; July 1.



75-4235 Pooled money investment portfolio fee fund; disposition of funds.

75-4235. Pooled money investment portfolio fee fund; disposition of funds. (a) The administrative fee authorized by K.S.A. 75-4234 shall be credited to the pooled money investment portfolio fee fund, which is hereby created.

(b) The director of investments may deduct from the pooled money investment portfolio fee fund amounts to pay expenses incurred in the administration of the pooled money investment portfolio.  All expenditures from such fee fund for reimbursement of administrative expenses shall be made in accordance with appropriation acts pursuant to vouchers of the director of investments.  The director of investments shall certify, periodically, the amount in the pooled money investment portfolio fee fund not necessary for reimbursement of administrative expenses and the director of accounts and reports shall transfer and credit the amount certified in accordance with the provisions of subsection (c).

(c) The total amount transferred pursuant to subsection (b) shall be credited to the municipal investment pool fund until an amount equal to the net losses in such fund as of July 1, 1996, have been credited to such fund, thereafter, the total amount transferred pursuant to subsection (b), shall be credited to the state general fund.

History: L. 1996, ch. 254, § 2; May 23.



75-4236 Director of investments to invest or reinvest moneys of the state or municipality.

75-4236. Director of investments to invest or reinvest moneys of the state or municipality. On and after the effective date of this act, whenever in the law it is provided that the pooled money investment board may or shall invest or invest and reinvest moneys of the state or any state agency or municipality, or words of like effect, the same shall mean that the director of investments may or shall invest or invest and reinvest moneys of the state or such state agency or municipality in accordance with investment policies established by the pooled money investment board under K.S.A. 75-4232, and amendments thereto.

History: L. 1996, ch. 254, § 3; May 23.



75-4237 Investment accounts; procedure; market rate; exceptions; reciprocal deposit programs.

75-4237. Investment accounts; procedure; market rate; exceptions; reciprocal deposit programs. (a) The director of investments shall accept requests from banks interested in obtaining investment accounts of state moneys. Such requests may be submitted any business day and shall specify the dollar amount and maturity. The director of investments is authorized to award the investment account to the requesting bank at the market rate established by subsection (b). Awards of investment accounts pursuant to this section shall be subject to investment policies of the pooled money investment board. When multiple requests are received and are in excess of the amount available for investment that day for any maturity, awards shall be made available in ascending order from smallest to largest dollar amount requested, subject to investment policies of the board.

(b) The market rate shall be determined each business day by the director of investments, in accordance with any procedures established by the pooled money investment board. Subject to any policies of the board, the market rate shall reflect the highest rate at which state moneys can be invested on the open market in investments authorized by subsection (a) of K.S.A. 75-4209, and amendments thereto, for equivalent maturities.

(c) (1) Notwithstanding the provisions of this section, linked deposits made pursuant to the provisions of K.S.A. 2-3703 through 2-3707, and amendments thereto, shall be at an interest rate which is 2% less than the market rate determined under this section and which shall be recalculated on the first business day of each calendar year using the market rate then in effect.

(2) Notwithstanding the provisions of this section, agricultural production loan deposits made pursuant to the provisions of K.S.A. 2015 Supp. 75-4268 through 75-4274, and amendments thereto, shall be at 2% less than the market rate provided by this section and which shall be recalculated on the first business day of each calendar year using the market rate then in effect.

(d) The director of investments may place deposits through a selected bank, savings and loan association or savings bank which is part of a reciprocal deposit program in which the bank, savings and loan association or savings bank:

(1) Receives reciprocal deposits from other participating institutions located in the United States in an amount equal to the amount of funds deposited by the municipal corporation or quasi-municipal corporation; and

(2) for which the total cumulative amount of each deposit does not exceed the maximum deposit insurance amount for one depositor at one financial institution as determined by the federal deposit insurance corporation.

Such deposits shall not be treated as securities and need not be secured as provided in this or any other act, except that such deposits shall be secured as provided in K.S.A. 75-4218, and amendments thereto, when they are held by the selected financial institution prior to placement with reciprocal institutions or upon maturity.

(e) The pooled money investment board shall establish procedures for administering reciprocal deposit programs in its investment policies, as authorized by K.S.A. 75-4232, and amendments thereto.

History: L. 1997, ch. 180, § 1; L. 2000, ch. 82, § 16; L. 2000, ch. 159, § 12; L. 2001, ch. 78, § 2; L. 2009, ch. 49, § 3; July 1.

Revisor's Note:

Section was also amended by L. 2000, ch. 101, § 9, but that version was repealed by L. 2000, ch. 159, § 14.



75-4251 Bonds of state agency or authority; investment of "currently surplus bond proceeds" or "surplus proceeds."

75-4251. Bonds of state agency or authority; investment of "currently surplus bond proceeds" or "surplus proceeds." Whenever any state agency or authority has issued bonds in accordance with law and has received proceeds from the sale thereof, all of which proceeds are not immediately needed to pay for obligations for which the bonds were issued, such amounts not so immediately needed are referred to in this act as "currently surplus bond proceeds" or "surplus proceeds." Whenever surplus proceeds exist and investment thereof is not specifically prohibited by the statute authorizing the bond issue, or the trust agreement, indenture or resolution under which the bonds were issued, then the surplus proceeds shall be invested as provided in this act, subject only to any limitations contained in the applicable bond statute, trust agreement, indenture and resolution, or any of them.

History: L. 1973, ch. 359, § 1; July 1.



75-4252 Same; investment of "currently surplus reserve funds" or "surplus reserves."

75-4252. Same; investment of "currently surplus reserve funds" or "surplus reserves." Whenever any state agency has issued bonds, and there exists a sinking fund or other reserve fund in connection therewith, and such sinking fund or other reserve fund contains any moneys not immediately needed for payment of the obligations of such sinking fund or other reserve fund, such amounts not so immediately needed are referred to in this act as "currently surplus reserve funds" or "surplus reserves." Whenever surplus reserves exist and investment thereof is not specifically prohibited by the statute authorizing the bond issue, or the trust agreement, indenture or resolution under which the bonds are issued, then the surplus reserves shall be invested as provided in this act, subject only to any limitations contained in the applicable bond statute, trust agreement; indenture and resolution, or any of them.

History: L. 1973, ch. 359, § 2; July 1.



75-4253 Same; investment of surplus proceeds or reserves.

75-4253. Same; investment of surplus proceeds or reserves. Whenever any state agency or authority has issued any bonds in connection with which there exists surplus proceeds or surplus reserves, the director of investments shall have management responsibility to invest the same as required by this act, unless the applicable bond statute, trust agreement, indenture or resolution requires a different management responsibility, in which case the person or agency so specified to have such management responsibility shall invest such surplus proceeds or surplus reserves as provided in this act.

History: L. 1973, ch. 359, § 3; L. 1976, ch. 386, § 4; L. 1996, ch. 254, § 27; May 23.



75-4254 Bonds of state agency or authority; investments authorized.

75-4254. Bonds of state agency or authority; investments authorized. The director of investments may invest and reinvest the moneys of surplus proceeds and surplus reserves in:

(a) Investments enumerated in K.S.A. 10-131, and amendments thereto; or

(b) the pooled money investment portfolio.

History: L. 1973, ch. 359, § 4; L. 1975, ch. 404, § 9; L. 1987, ch. 295, § 13; L. 1989, ch. 48, § 98; L. 1996, ch. 254, § 28; May 23.



75-4255 Same; custody of moneys; interest or income from investments.

75-4255. Same; custody of moneys; interest or income from investments.    Except as provided in this section the custody of moneys to which this act applies and securities acquired under authority of this act shall remain in the custody of the state treasurer or in such other custody as may be specifically required by the applicable bond statute, trust agreement, indenture or resolution. The net interest or other income from investments authorized by this act shall be considered income of the fund having such surplus proceeds or surplus reserves.

History: L. 1973, ch. 359, § 5; July 1.



75-4256 State moneys, investments and funds subject to post audit.

75-4256. State moneys, investments and funds subject to post audit. All moneys, investments and funds to which this act applies shall be subject to post audit under article 11 of chapter 46 of Kansas Statutes Annotated.

History: L. 1973, ch. 359, § 6; L. 1980, ch. 281, § 1; L. 1988, ch. 184, § 8; July 1.



75-4261 Federal revenue sharing fund abolished; transfer of assets and liabilities.

75-4261. Federal revenue sharing fund abolished; transfer of assets and liabilities. On July 1, 1985, the director of accounts and reports shall transfer all moneys in the federal revenue sharing fund to the state general fund. All moneys constituting unencumbered balances in accounts in the federal revenue sharing fund on such date shall at the time of transfer be credited to comparable accounts in the state general fund which shall be created by the director of accounts and reports for such purpose. All moneys in the accounts so created are hereby reappropriated for the purposes for which they were originally appropriated from the federal revenue sharing fund. On July 1, 1985, all liabilities of the federal revenue sharing fund are hereby imposed on the state general fund and the federal revenue sharing fund is hereby abolished.

History: L. 1985, ch. 283, § 1; July 1.



75-4262 Refinancing of loans from PMIB; issuance of bonds; approval procedure; investment of loan repayments.

75-4262. Refinancing of loans from PMIB; issuance of bonds; approval procedure; investment of loan repayments. (a) State agencies having statutorily authorized loans from the pooled money investment board are hereby authorized to undertake projects to convert such loans to bond financing in accordance with this section.

(b) No bonds shall be issued for any such project unless: (1) The secretary of administration has determined that it is in the financial best interests of the state; (2) the bonds are sold at public sale; (3) bond counsel provides an opinion that the interest on the bonds is excluded from gross income for federal income tax purposes; and (4) such project has been approved by the secretary of administration.  Upon approval by the secretary of administration, any such project is hereby approved for the purposes of subsection (b) of K.S.A. 74-8905, and amendments thereto.

(c) The director of investments is hereby authorized to invest the proceeds of loans repaid pursuant to this section, and interest earnings thereon, in: (1) United States government obligations with maturities no longer than the date the loan from the board was to be repaid; or (2) investments with banks operating in Kansas, at interest rates at or above the average yield that investments in United States securities would earn for similar maturities.

History: L. 1992, ch. 152, § 1; L. 1996, ch. 254, § 29; May 23.



75-4263 Moneys of state agency or instrumentality; investment in municipal investment pool fund authorized; limitations.

75-4263. Moneys of state agency or instrumentality; investment in municipal investment pool fund authorized; limitations. (a) Except as provided in subsection (b), moneys of a state agency or public instrumentality of this state which may be invested by the director of investments in accordance with investment policies established by the pooled money investment board under K.S.A. 75-4232, and amendments thereto, expressly for such agency or instrumentality, or invested directly by the agency or instrumentality, may be invested in the municipal investment pool fund established in K.S.A. 1997 Supp. 12-1677a and amendments thereto.  Such agency or instrumentality shall be treated as a municipality for purposes of participation in such fund.

(b) On and after July 1, 1996, state moneys eligible for investment under subsection (a) of K.S.A. 75-4209, and amendments thereto, shall not be invested in the municipal investment pool fund.

History: L. 1993, ch. 207, § 10; L. 1995, ch. 194, § 4; L. 1996, ch. 254, § 30; L. 1997, ch. 180, § 29; May 29.



75-4265 Intergovernmental transfer program; administration of program; intergovernmental transfer fund, transfers to certain funds; senior services fund; long-term care loan and grant fund; powers and duties of secretary for aging and disability services concerning loan agreements.

75-4265. Intergovernmental transfer program; administration of program; intergovernmental transfer fund, transfers to certain funds; senior services fund; long-term care loan and grant fund; powers and duties of secretary for aging and disability services concerning loan agreements. (a) The secretary of health and environment and the secretary for aging and disability services shall take necessary actions to establish an intergovernmental transfer program as a part of the nursing facility services payment program within the medicaid state plan.

(b) In implementing the intergovernmental transfer program, the secretary for aging and disability services shall disburse moneys received from the federal government for the intergovernmental transfer program and moneys transferred from the state general fund to the intergovernmental transfer fund for the program to units of government which have entered into participation agreements with the secretary for aging and disability services and the secretary of health and environment. The amount of moneys disbursed to the units of government from moneys transferred from the state general fund to the intergovernmental transfer fund for the program shall not exceed the amount necessary to match federal funds available to the state under the intergovernmental transfer program. The secretary for aging and disability services shall periodically calculate the amount of federal funds available under the program according to the methodology prescribed for the intergovernmental transfer program in the medicaid state plan.

(c) The secretary of health and environment and the secretary for aging and disability services are authorized to enter into intergovernmental transfer program participation agreements with units of government which own and operate nursing facilities. The participation agreements may permit the units of government to retain a participation fee specified by the secretary for aging and disability services from moneys received under the intergovernmental transfer program which are otherwise required to be transferred back to the secretary for aging and disability services.

(d) (1) There is hereby established the intergovernmental transfer fund in the state treasury which shall be administered by the secretary for aging and disability services in accordance with this act. All expenditures from the intergovernmental transfer fund shall be to disburse the state match amount under the intergovernmental transfer program and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for aging and disability services or the secretary's designee. Subject to the provisions of appropriation acts, when the secretary for aging and disability services determines that an amount of federal medicaid moneys is available for the intergovernmental transfer program, the secretary for aging and disability services shall determine the amount required as the state match and shall certify that amount to the director of accounts and reports. Upon receipt of each such state match certification, the director of accounts and reports shall transfer the amount certified by revenue transfer from the state general fund to the intergovernmental transfer fund. Upon the crediting of such state match amount in the intergovernmental transfer fund, the secretary for aging and disability services shall disburse the amount of federal moneys and the state match amount to the units of government that have entered into participation agreements under the program.

(2) Each unit of government receiving a disbursement under the intergovernmental transfer program shall reimburse the amount of money received, less the amount of the participation fee, to the secretary for aging and disability services. Upon receipt of each amount of moneys from participating units of government under the intergovernmental transfer program, the secretary for aging and disability services shall deposit the entire amount in the state treasury to the credit of the intergovernmental transfer fund. The secretary for aging and disability services shall determine the amount of each such deposit that was transferred from the state general fund to match medicaid federal funds under the intergovernmental transfer program and shall certify such amount to the director of accounts and reports. Upon receipt of each such certification, the director of accounts and reports shall retransfer the amount certified from the intergovernmental transfer fund to the state general fund.

(e) There is hereby established the intergovernmental transfer administration fund in the state treasury which shall be administered by the secretary for aging and disability services in accordance with this act. All expenditures from the intergovernmental transfer administration fund shall be to pay the costs of administering the intergovernmental transfer program and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for aging and disability services or the secretary's designee. The secretary for aging and disability services shall recover the costs of administering the intergovernmental transfer program from the intergovernmental transfer fund by certifying the amount of such costs to the director of accounts and reports each calendar quarter. Upon receipt of each certification of costs from the secretary for aging and disability services under this subsection, the director of accounts and reports shall transfer the amount certified from the intergovernmental transfer fund to the intergovernmental transfer administration fund.

(f) After each amount of moneys is credited to the intergovernmental transfer fund and the amount of the state match that had been transferred from the state general fund has been transferred back to the state general fund pursuant to subsection (d)(2), and after the transfer of the amount certified by the secretary for aging and disability services to the intergovernmental transfer administration fund pursuant to subsection (e), if any, the director of accounts and reports shall transfer the remaining amount in the intergovernmental transfer fund as follows:

Seventy percent of such amount shall be transferred to the senior services trust fund, 5% of such amount shall be transferred to the long-term care loan and grant fund and 25% of such amount shall be transferred to the following special revenue funds in an amount specified by appropriation acts of the legislature for each such fund: State medicaid match – fund – Kansas department for aging and disability services and the state medicaid match fund – department of health and environment.

(g) There is hereby established the senior services fund in the state treasury which shall be administered by the secretary for aging and disability services in accordance with this act. All expenditures from the senior services fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for aging and disability services or the secretary's designee. Moneys in the senior services fund shall be used by the secretary for aging and disability services only for projects intended: (1) To reduce future medicaid costs to the state; (2) to help seniors avoid premature institutionalization; (3) to improve the quality of care or the quality of life of seniors who are customers of long-term care programs; (4) to satisfy state matching requirements for senior service programs authorized by federal law; or (5) to provide financial assistance under the senior pharmacy assistance program. Moneys credited to the senior services fund from income of investments of the moneys in the senior services trust fund shall not be used to create or fund any entitlement program not in existence on the effective date of this act.

(h) There is hereby established the long-term care loan and grant fund in the state treasury which shall be administered by the secretary for aging and disability services in accordance with this act. All expenditures from the long-term care loan and grant fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for aging and disability services or the secretary's designee. Moneys in the long-term care loan and grant fund shall be used to make loans under the long-term care loan program developed by the secretary for aging and disability services in accordance with this section and grants under the long-term grant program developed by the secretary for aging and disability services in accordance with this section.

(i) The secretary for aging and disability services is hereby authorized to develop and implement a long-term care loan program in accordance with this section. Subject to the provisions of this section and the provisions of appropriation acts, the secretary for aging and disability services may enter into loan agreements for market-rate, low-interest or no-interest, fully or partially secured or unsecured loans with repayment provisions and other terms and conditions as may be prescribed by the secretary under such program. Loans under the long-term care loan program may be made for the following:

(1) Converting all or parts of some types of licensed adult care homes from their existing licensure types to different licensure types to meet demonstrated changing service demands in their communities;

(2) converting private residences to licensed homes plus facilities, as defined by K.S.A. 39-923, and amendments thereto;

(3) converting space in rural hospitals to hospital-based long-term care facilities;

(4) improving quality in some types of licensed adult care homes;

(5) rural hospitals contracting for physician, physician assistant or licensed professional nurse services; or

(6) building congregate housing for seniors in Kansas cities with populations of 2,500 or less.

(j) The secretary for aging and disability services may consider the following factors to prioritize and select loans under the long-term care loan program, grants under the long-term care grant program and projects financed from the senior services fund:

(1) Type of loan – higher interest is preferable to lower interest and more secured is preferable to less secured;

(2) size of facility – facilities having less than 60 beds are preferable to facilities having 60 beds or more;

(3) availability and utilization of the same type of facilities or services in the proposed loan or project area;

(4) type of facility owner or borrower – unit of government, not-for-profit organizations, for-profit organizations, and individuals, in that order of preference; and

(5) type of research project organization – geriatric schools or programs in Kansas colleges or universities, Kansas colleges or universities, educational foundations, foreign colleges or universities, Kansas not-for-profit organizations, Kansas for-profit organizations, foreign not-for-profit organizations, foreign for-profit organizations, and individuals, in that order of preference.

(k) All moneys received from repayments of principal and interest of any loan made under this act shall be deposited in the state treasury and credited to the long-term care loan and grant fund within the state treasury and used to make new loans or grants under this section. The repayment of a loan or of a senior services fund project contract or grant may not be forgiven, in whole or in part, except as authorized by law.

(l) The secretary for aging and disability services is hereby authorized to develop and implement a long-term care grant program in accordance with this section. Subject to the provisions of this section and the provisions of appropriation acts, the secretary for aging and disability services may make competitive matching grants under such terms and conditions as may be prescribed by the secretary under such program. Grants under the long-term care grant program may be made only from the amount of moneys received for interest payments under loan agreements under the long-term care loan program and credited to the long-term care loan and grant fund. Grants under the long-term care grant program may be made for the following:

(1) Grants for improvements in the quality of case management services under home and community-based services (HCBS) programs and for improvements for adult care homes; and

(2) financial assurance grants for community service providers under home and community-based services (HCBS) programs.

(m) For purposes of this section, "units of government" and "units of government which own and operate nursing facilities" which are eligible to enter into intergovernmental transfer program participation agreements shall be limited to cities of the first class, cities of the second class, counties, hospital districts, or health care facilities and services hospital districts which hold legal title to and are actively involved in the day-to-day operations of any of the following:

(1) Medicaid-certified nursing facilities and nursing facilities for mental health, as defined in K.S.A. 39-923, and amendments thereto;

(2) medicaid-certified long-term care facilities which are operated in connection with city hospitals established under K.S.A. 13-14b01 et seq., and amendments thereto or K.S.A. 14-601 et seq., and amendments thereto, county hospitals established under K.S.A. 19-4601 et seq., and amendments thereto, or district hospitals established under K.S.A. 80-2501 et seq., and amendments thereto; or

(3) medicaid-certified long-term care facilities operated under authority of K.S.A. 80-2550 et seq., and amendments thereto.

(n) Entities eligible to apply for loans under the long-term care loan program under this section shall be limited to the owners of:

(1) Licensed adult care homes, excluding nursing facilities for mental health and intermediate care facilities for people with intellectual disability, as defined in K.S.A. 39-923, and amendments thereto;

(2) medicaid-certified licensed hospitals and medicaid-certified long-term care facilities based in or operated in connection with licensed hospitals as defined in K.S.A. 65-425, and amendments thereto;

(3) private residences which the owners will contract to convert into licensed homes plus facilities, as defined in K.S.A. 39-923, and amendments thereto, and in which the owners will reside after the conversion and licensure; or

(4) congregate senior housing projects being built with loans in Kansas cities with a population of 2,500 or less.

(o) There is hereby established the state medicaid match fund – Kansas department for aging and disability services in the state treasury which shall be administered by the secretary for aging and disability services in accordance with this act. All expenditures from the state medicaid match fund – Kansas department for aging and disability services shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for aging and disability services or the secretary's designee. Moneys in the state medicaid match fund – Kansas department for aging and disability services shall be used to match moneys for federal medicaid programs which are the most cost efficient in providing services.

(p) There is hereby established the HCBS programs fund in the state treasury which shall be administered by the secretary for aging and disability services. All moneys in the HCBS programs fund shall be used for programs and services under the home and community-based services (HCBS) programs and as otherwise provided by law. All expenditures from the HCBS programs fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for aging and disability services or the secretary's designee.

History: L. 2000, ch. 105, § 2; L. 2012, ch. 91, § 59; L. 2014, ch. 115, § 338; July 1.



75-4266 Management and investment of senior services trust fund; investment standards and objectives; contracts with investment advisors and consultants; requirements; definitions.

75-4266. Management and investment of senior services trust fund; investment standards and objectives; contracts with investment advisors and consultants; requirements; definitions. (a) The board of trustees is responsible for the management and investment of the senior services trust fund which is hereby established in the state treasury. The board of trustees shall discharge the board's duties relative to the fund for the exclusive purpose of providing investment revenue for the purposes for which the fund moneys may be used and defraying reasonable expenses of administering the fund. The board shall invest and reinvest moneys in the fund and acquire, retain, manage, including the exercise of any voting rights, and dispose of investments of the fund within the limitations and according to the powers, duties and purposes as prescribed by this section.

(b) Moneys in the fund shall be invested and reinvested to achieve the investment objective which is preservation of the fund to provide income and accordingly providing that the moneys are as productive as possible, subject to the standards set forth in this act. No moneys in the fund shall be invested or reinvested if the sole or primary investment objective is for economic development or social purposes or objectives.

(c) In investing and reinvesting moneys in the fund and in acquiring, retaining, managing and disposing of investments of the fund, the board of trustees shall exercise the judgment, care, skill, prudence and diligence under the circumstances then prevailing, which persons of prudence, discretion and intelligence acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of like character and with like aims by diversifying the investments of the fund so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so, and not in regard to speculation but in regard to the permanent disposition of similar funds, considering the probable income as well as the probable safety of their capital.

(d) In the discharge of such management and investment responsibilities the board of trustees may contract for services of one or more professional investment advisors or other consultants in the management and investment of moneys in the fund and otherwise in the performance of the duties of the board of trustees under this act.

(e) The board of trustees shall require that each person contracted with under subsection (d) to provide services shall obtain commercial insurance which provides for errors and omissions coverage for such person in an amount to be specified by the board of trustees. The amount of such coverage specified by the board of trustees shall be at least the greater of $500,000 or 1% of the funds entrusted to such person up to a maximum of $10,000,000. The board of trustees shall require a person contracted with under subsection (d) to provide services give a fidelity bond in a penal sum as may be fixed by law or, if not so fixed, as may be fixed by the board of trustees, with corporate surety authorized to do business in this state. Such persons contracted with the board of trustees pursuant to subsection (d) and any persons contracted with such persons to perform the functions specified in subsection (b) shall be deemed to be fiduciary agents of the board of trustees in the performance of contractual obligations.

(f) (1) Subject to the objective set forth in subsection (b) and the standards set forth in subsection (c), the board of trustees shall formulate and adopt policies and objectives for the investment and reinvestment of moneys in the fund and the acquisition, retention, management and disposition of investments of the fund. Such policies and objectives shall be in writing and shall include:

(A) Specific asset allocation standards and objectives;

(B) establishment of criteria for evaluating the risk versus the potential return on a particular investment; and

(C) a requirement that all investment advisors, and any managers or others with similar duties and responsibilities as investment advisors, shall immediately report all instances of default on investments to the board of trustees and provide such board of trustees with recommendations and options, including, but not limited to, curing the default or withdrawal from the investment.

(2) The board of trustees shall review such policies and objectives, make changes considered necessary or desirable and readopt such policies and objectives on an annual basis.

(g) (1) Except as provided in subsection (d) and this subsection, the custody of money and securities of the fund shall remain in the custody of the state treasurer, except that the board of trustees may arrange for the custody of such money and securities as it considers advisable with one or more member banks or trust companies of the federal reserve system or with one or more banks in the state of Kansas, or both, to be held in safekeeping by the banks or trust companies for the collection of the principal and interest or other income or of the proceeds of sale.

(2) The state treasurer and the board of trustees shall collect the principal and interest or other income of investments or the proceeds of sale of securities of the fund in the custody of the state treasurer and shall pay such moneys when so collected into the state treasury to the credit of the fund.

(3) The principal and interest or other income or the proceeds of sale of securities of the fund as provided in paragraph (1) of this subsection shall be reported to the state treasurer, the director of accounts and reports and the board of trustees and credited to the fund.

(h) All interest or other income of the investments of the moneys in the fund, after payment of any management fees, shall be considered income of the fund and shall be withdrawn and deposited quarterly in the state treasury to the credit of the senior services fund to be used by the secretary for aging and disability services for the purposes permitted by K.S.A. 2015 Supp. 75-4265, and amendments thereto.

(i) As used in this section:

(1) "Board of trustees" means the board of trustees of the Kansas public employees retirement system established by K.S.A. 74-4905, and amendments thereto.

(2) "Fiduciary" means a person who, with respect to the fund, is a person who:

(A) Exercises any discretionary authority with respect to administration of the fund;

(B) exercises any authority to invest or manage assets of the fund or has any authority or responsibility to do so;

(C) provides investment advice for a fee or other direct or indirect compensation with respect to the assets of the fund or has any authority or responsibility to do so;

(D) provides actuarial, accounting, auditing, consulting, legal or other professional services for a fee or other direct or indirect compensation with respect to the fund or has any authority or responsibility to do so; or

(E) is a member of the board of trustees or of the staff of the board of trustees.

(3) "Fund" means the senior services trust fund.

(4) With respect to the investment of moneys in the senior services trust fund, "purposes for which the moneys may be used" means the purposes for which the moneys in the senior services fund may be used, as provided in K.S.A. 2015 Supp. 75-4265, and amendments thereto.

History: L. 2000, ch. 105, § 3; L. 2014, ch. 115, § 339; July 1.



75-4267 Reports to governor and legislature, receipts and investment earnings to senior services trust fund.

75-4267. Reports to governor and legislature, receipts and investment earnings to senior services trust fund. The board of trustees of the Kansas public employees retirement system shall report to the governor and to the legislature on the moneys credited to the senior services trust fund and investment earnings thereon at least once each calendar quarter and on a monthly basis upon request of the governor, the president of the senate or the speaker of the house of representatives. The director of the budget and the governor shall use the information in such reports in the preparation of the governor's budget report under K.S.A. 75-3721, and amendments thereto.

History: L. 2000, ch. 105, § 4; Apr. 27.



75-4268 Kansas agricultural production loan deposit program.

75-4268. Kansas agricultural production loan deposit program. (a) The provisions of K.S.A. 2015 Supp. 75-4268 through 75-4274, and amendments thereto, shall be known and may be cited as the Kansas agricultural production loan deposit program.

(b) The provisions of K.S.A. 2015 Supp. 75-4268 through 75-4274, and amendments thereto, shall be effective on and after July 1, 2000.

History: L. 2000, ch. 101, § 1; Apr. 27.



75-4269 Same; definitions.

75-4269. Same; definitions. As used in K.S.A. 2015 Supp. 75-4268 through 75-4274, and amendments thereto: (a) "Agricultural production loan deposit" means an investment account placed by the director of investments under the provisions of article 42 of chapter 75 of the Kansas Statutes Annotated with an eligible lending institution for the purpose of carrying out the intent of this act;

(b) "agricultural production loan deposit loan package" means the forms provided by the state treasurer for the purpose of applying for an agricultural production loan deposit;

(c) "eligible lending institution" means:

(1) A bank, as defined under K.S.A. 75-4201, and amendments thereto, that agrees to participate in the Kansas agricultural production loan deposit program and is eligible to be a depository of state funds; or

(2) an institution of the farm credit system organized under the federal farm credit act of 1971 (12 U.S.C. § 2001), as amended, that agrees to participate in the Kansas agricultural production loan deposit program and provides securities acceptable to the pooled money investment board pursuant to article 42 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto; and

(d) "eligible agricultural borrower" means any individual, limited liability agricultural company, limited agricultural partnership or family farm corporation as defined in K.S.A. 17-5903, and amendments thereto, involved in farming.

History: L. 2000, ch. 101, § 2; Apr. 27.



75-4270 Same; state treasurer administrator of program; purpose; annual report.

75-4270. Same; state treasurer administrator of program; purpose; annual report. (a) The state treasurer is hereby authorized to administer the Kansas agricultural production loan deposit program. Such program shall be for the purpose of providing incentives for the making of agricultural production loans. The state treasurer shall promulgate rules and regulations to carry out the provisions of K.S.A. 2015 Supp. 75-4268 through 75-4274, and amendments thereto.

(b) The state treasurer shall submit an annual report outlining the status of the program to the governor and the legislature.

History: L. 2000, ch. 101, § 3; Apr. 27.



75-4271 Same; agricultural production loan deposit loan packages; participation in program; requirements.

75-4271. Same; agricultural production loan deposit loan packages; participation in program; requirements. (a) The state treasurer is hereby authorized to disseminate information and to provide agricultural production loan deposit loan packages to the lending institutions eligible for participation in this act.

(b) The agricultural production loan deposit loan package shall be completed by the borrower before being forwarded to the lending institution for consideration.

(c) (1) An eligible lending institution that agrees to receive an agricultural production loan deposit shall accept and review applications for loans from eligible agricultural borrowers. The lending institution shall apply all usual lending standards to determine the credit worthiness of eligible agricultural borrowers. No single agricultural production loan deposit loan shall exceed $250,000. The total aggregate amount of agricultural production loan deposit loans under this program shall not exceed $55,000,000 of unencumbered funds pursuant to article 42 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto.

(2) To be eligible to obtain an agricultural production loan, an eligible agricultural borrower must have a debt-to-asset ratio of 40% or greater.

(3) Only one agricultural production loan deposit loan shall be made and be outstanding at any one time to any agricultural borrower.

(4) No loan shall be amortized for a period of more than eight years.

(d) An eligible agricultural borrower shall certify on its loan application that the reduced rate loan will be used exclusively for the operating expenses involved in farming.

(e) The eligible lending institution may approve or reject an agricultural production loan deposit loan package based on the lending institution's evaluation of the eligible agricultural borrowers included in the package, the amount of the individual loan in the package and other appropriate considerations.

(f) The eligible lending institution shall forward to the state treasurer, an approved agricultural production loan deposit loan package, in the form and manner prescribed and approved by the state treasurer. The package shall include information regarding the amount of the loan requested by each eligible agricultural borrower and such other information regarding each eligible agricultural borrower the state treasurer requires, including a certification by the applicant that such applicant is an eligible agricultural borrower.

History: L. 2000, ch. 101, § 4; L. 2001, ch. 180, § 1; July 1.



75-4272 Same; procedures; agreement.

75-4272. Same; procedures; agreement. (a) The state treasurer may accept or reject an agricultural production loan deposit loan package based on the state treasurer's evaluation of whether the loan to the eligible agricultural borrower meets the purposes of this act. If sufficient funds are not available for an agricultural production loan deposit, then the applications may be considered in the order received when funds are once again available subject to a review by the lending institution.

(b) Upon acceptance, the state treasurer shall certify to the director of investments the amount required for such agricultural production loan deposit loan package and the director of investments shall place an agricultural production loan deposit in the amount certified by the state treasurer with the eligible lending institution at an interest rate, which is 2% below the market rate provided in K.S.A. 75-4237, and amendments thereto, and which shall be recalculated on the first business day of January and July of each year using the market rate then in effect. The minimum interest rate shall be .50%, if the market rate is below 2.5%. When necessary, the state treasurer may request the director of investments to place such agricultural production loan deposit prior to acceptance of an agricultural production loan deposit loan package.

(c) The eligible lending institution shall enter into an agricultural production loan deposit agreement with the state treasurer, which shall include requirements necessary to implement the purposes of the Kansas agricultural production loan deposit program. Such requirements shall include an agreement by the eligible lending institution to lend an amount equal to the agricultural production loan deposit to eligible agricultural borrowers at an interest rate which is not more than 4% greater than the interest rate on agricultural production loan deposits as provided in subsection (b), except that for agricultural production loans made commencing on the effective date of this act and ending June 30, 2003, such interest rate shall be 4%. Such rate shall be recalculated on the first business day of January and July of each year using the market rate then in effect. The agreement shall include provisions for the agricultural production loan deposit to be placed for a maturity considered appropriate in coordination with the underlying agricultural production loan. The agreement shall include provisions for the reduction of the agricultural production loan deposit in an amount equal to any payment of loan principal by the eligible agricultural borrower.

History: L. 2000, ch. 101, § 5; L. 2001, ch. 180, § 2; L. 2003, ch. 31, § 1; L. 2009, ch. 123, § 2; July 1.



75-4273 Same; loans; rate.

75-4273. Same; loans; rate. (a) Upon the placement of an agricultural production loan deposit with an eligible lending institution, the institution shall fund the loan to each approved eligible agricultural borrower listed in the agricultural production loan deposit loan package in accordance with the agricultural production loan deposit agreement between the institution and the state treasurer. The loan shall be at a rate as provided in K.S.A. 2015 Supp. 75-4272, and amendments thereto. A certification of compliance with this section in the form and manner as prescribed by the state treasurer shall be required of the eligible lending institution.

(b) The state treasurer shall take any and all steps necessary to implement the Kansas agricultural production loan deposit program.

History: L. 2000, ch. 101, § 6; Apr. 27.



75-4274 Same; state and state treasurer not liable to lending institution.

75-4274. Same; state and state treasurer not liable to lending institution. The state and the state treasurer shall not be liable to any eligible lending institution in any manner for payment of the principal or interest on the loan to an eligible agricultural borrower.  Any delay in payments or default on the part of an eligible agricultural borrower does not in any manner affect the agricultural production loan deposit agreement between the eligible lending institution and the state treasurer.

History: L. 2000, ch. 101, § 7; Apr. 27.



75-4275 Prohibition on use of funds from deposit to qualify for state tax credits.

75-4275. Prohibition on use of funds from deposit to qualify for state tax credits. Any state bank, national banking association or production credit association or agricultural credit association chartered by the farm credit administration under the federal farm credit act, as amended (12 U.S.C. § 2001 et seq.), who claims a tax credit pursuant to K.S.A. 2015 Supp. 79-1126a or 79-32,181a, and amendments thereto, shall not use any funds from an agricultural production loan deposit, invested pursuant to K.S.A. 2015 Supp. 75-4268 through 75-4274, and amendments thereto, for agricultural production loans to qualify for the tax credit pursuant to K.S.A. 2015 Supp. 79-1126a or 79-32,181a, and amendments thereto.

History: L. 2000, ch. 101, § 12; Apr. 27.



75-4276 Kansas housing loan deposit program.

75-4276. Kansas housing loan deposit program. The provisions of K.S.A. 2015 Supp. 75-4276 through 75-4282, and amendments thereto, shall be known and may be cited as the Kansas housing loan deposit program.

History: L. 2008, ch. 115, § 2; July 1.



75-4277 Same; definitions.

75-4277. Same; definitions. As used in K.S.A. 2015 Supp. 75-4276 through 75-4282, and amendments thereto:

(a) "Housing loan deposit" means an investment account placed by the director of investments under the provisions of article 42 of chapter 75 of the Kansas Statutes Annotated with an eligible lending institution for the purpose of carrying out the intent of this act;

(b) "housing loan deposit loan package" means the forms provided by the state treasurer for the purpose of applying for a housing loan deposit;

(c) "eligible lending institution" means a depository bank, as defined under K.S.A. 75-4201, and amendments thereto, that agrees to participate in the Kansas housing loan deposit program and is eligible to be a depository of state funds;

(d) "eligible developer borrower" means any person, firm or corporation building new houses or not-for-profit adult care homes or rehabilitating existing houses or not-for-profit adult care homes;

(e) "house" means a single-family or multi-family dwelling that initially sells or is appraised at or below the average area purchase price safe harbor for the state of Kansas as established by the state treasurer through rules and regulations based on the requirements of section 143(e) of the internal revenue code of 1986 for homes that are eligible for mortgage revenue bonds; and

(f) "adult care home" means the same as in K.S.A. 39-923, and amendments thereto.

History: L. 2008, ch. 115, § 3; L. 2010, ch. 113, § 1; L. 2012, ch. 158, § 2; July 1.



75-4278 Same; state treasurer administrator of program; purpose; annual report.

75-4278. Same; state treasurer administrator of program; purpose; annual report. (a) The state treasurer is hereby authorized to administer the Kansas housing loan deposit program. Such program shall be for the purpose of providing incentives for the making of housing and adult care homes construction development loans. The state treasurer shall promulgate rules and regulations to carry out the provisions of K.S.A. 2015 Supp. 75-4276 through 75-4282, and amendments thereto.

(b) The state treasurer shall submit an annual report outlining the status of the program to the governor and the legislature.

History: L. 2008, ch. 115, § 4; L. 2012, ch. 158, § 3; July 1.



75-4279 Same; housing loan deposit loan packages; adult care home loans; participation in program; requirements.

75-4279. Same; housing loan deposit loan packages; adult care home loans; participation in program; requirements. (a) The state treasurer is hereby authorized to disseminate information and to provide housing loan deposit loan packages to the lending institutions eligible for participation in this act.

(b) The housing loan deposit loan package shall be completed by the borrower before being forwarded to the lending institution for consideration.

(c) (1) An eligible lending institution that agrees to receive a housing loan deposit shall accept and review applications for loans from eligible developer borrowers. The lending institution shall apply all usual lending standards to determine the credit worthiness of eligible developer borrowers. The total aggregate amount of housing loan deposit loans under this program shall not exceed $60,000,000 of unencumbered funds pursuant to article 42 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto.

(2) No more than $2,000,000 shall be outstanding at any one time to any developer borrower.

(3) No loan for a house shall be amortized for a period of more than five years.

(4) No loan for an adult care home shall be amortized for a period of more than 20 years.

(5) Loans for adult care homes shall not exceed 40% of the aggregate amount available under subsection (c)(1), except such limitation shall not apply to loans for assisted living, residential health care or home plus facilities. Loans for assisted living, residential health care, home plus facilities and other adult care homes shall not exceed 90% of the aggregate amount available.

(d) An eligible developer borrower shall certify on its loan application that the reduced rate loan will be used exclusively for the expenses involved in building houses.

(e) The eligible lending institution may approve or reject a housing loan deposit loan package based on the lending institution's evaluation of the eligible developer borrowers included in the package, the amount of the individual loan in the package and other appropriate considerations.

(f) The eligible lending institution shall forward to the state treasurer, an approved housing loan deposit loan package, in the form and manner prescribed and approved by the state treasurer. The package shall include information regarding the amount of the loan requested by each eligible developer borrower and such other information regarding each eligible developer borrower the state treasurer requires, including a certification by the applicant that such applicant is an eligible developer borrower.

(g) From July 1, 2008, through December 31, 2010, 50% of the total aggregate amount available under subsection (c)(1), shall be made available for housing loans to eligible developer borrowers building houses in the city of Chanute, Coffeyville, Erie, Fredonia, Greensburg, Independence, Iola, Neodesha, or Osawatomie, Kansas, or within one mile of the city limits of any such city.

History: L. 2008, ch. 115, § 5; L. 2010, ch. 113, § 2; L. 2012, ch. 158, § 4; July 1.



75-4280 Same; procedures; agreement.

75-4280. Same; procedures; agreement. (a) The state treasurer may accept or reject a housing loan deposit loan package based on the state treasurer's evaluation of whether the loan to the eligible developer borrower meets the purposes of this act. If sufficient funds are not available for a housing loan deposit, then the applications may be considered in the order received when funds are once again available subject to a review by the lending institution.

(b) Upon acceptance, the state treasurer shall certify to the director of investments the amount required for such housing loan deposit loan package and the director of investments shall place a housing loan deposit in the amount certified by the state treasurer with the eligible lending institution at an interest rate, which is 2% below the market rate provided in K.S.A. 75-4237, and amendments thereto, and which shall be recalculated on the first business day of January and July of each year using the market rate then in effect. The minimum interest rate shall be .50%, if the market rate is below 2.5%. When necessary, the state treasurer may request the director of investments to place such housing loan deposit prior to acceptance of a housing loan deposit loan package.

(c) The eligible lending institution shall enter into a housing loan deposit agreement with the state treasurer, which shall include requirements necessary to implement the purposes of the Kansas housing loan deposit program. Such requirements shall include an agreement by the eligible lending institution to lend an amount equal to the housing loan deposit to eligible developer borrowers at an interest rate which is not more than 4% greater than the interest rate on housing loan deposits as provided in subsection (b). Such rate shall be recalculated on the first business day of January and July of each year using the market rate then in effect. The agreement shall include provisions for the housing loan deposit to be placed for a maturity considered appropriate in coordination with the underlying housing loan. The agreement shall include provisions for the reduction of the housing loan deposit in an amount equal to any payment of loan principal by the eligible developer borrower.

History: L. 2008, ch. 115, § 6; L. 2009, ch. 123, § 3; July 1.



75-4281 Same; loans; rate.

75-4281. Same; loans; rate. (a) Upon the placement of a housing loan deposit with an eligible lending institution, the institution shall fund the loan to each approved eligible developer borrower listed in the housing loan deposit loan package in accordance with the housing loan deposit agreement between the institution and the state treasurer. The loan shall be at a rate as provided in K.S.A. 2015 Supp. 75-4280, and amendments thereto. A certification of compliance with this section in the form and manner as prescribed by the state treasurer shall be required of the eligible lending institution.

(b) The state treasurer shall take any and all steps necessary to implement the Kansas housing loan deposit program.

History: L. 2008, ch. 115, § 7; July 1.



75-4282 Same; state and state treasurer not liable to lending institution.

75-4282. Same; state and state treasurer not liable to lending institution. The state and the state treasurer shall not be liable to any eligible lending institution in any manner for payment of the principal or interest on the loan to an eligible developer borrower. Any delay in payments or default on the part of an eligible developer borrower does not in any manner affect the housing loan deposit agreement between the eligible lending institution and the state treasurer.

History: L. 2008, ch. 115, § 8; July 1.






Article 43 PUBLIC OFFICERS AND EMPLOYEES

75-4301a Governmental ethics applicable to local governmental subdivisions; definitions.

75-4301a. Governmental ethics applicable to local governmental subdivisions; definitions. As used in K.S.A. 75-4302a, 75-4303a, 75-4304, 75-4305 and 75-4306, and amendments thereto:

(a) "Substantial interest" means any of the following: (1) If an individual or an individual's spouse, either individually or collectively, has owned within the preceding 12 months a legal or equitable interest exceeding $5,000 or 5% of any business, whichever is less, the individual has a substantial interest in that business.

(2) If an individual or an individual's spouse, either individually or collectively, has received during the preceding calendar year compensation which is or will be required to be included as taxable income on federal income tax returns of the individual and spouse in an aggregate amount of $2,000 from any business or combination of businesses, the individual has a substantial interest in that business or combination of businesses.

(3) If an individual or an individual's spouse, either individually or collectively, has received in the preceding 12 months, without reasonable and valuable consideration, goods or services having an aggregate value of $500 or more from a business or combination of businesses, the individual has a substantial interest in that business or combination of businesses.

(4) If an individual or an individual's spouse holds the position of officer, director, associate, partner or proprietor of any business, other than an organization exempt from federal taxation of corporations under section 501(c)(3), (4), (6), (7), (8), (10) or (19) of chapter 26 of the United States code, the individual has a substantial interest in that business, irrespective of the amount of compensation received by the individual or individual's spouse.

(5) If an individual or an individual's spouse receives compensation which is a portion or percentage of each separate fee or commission paid to a business or combination of businesses, the individual has a substantial interest in any client or customer who pays fees or commissions to the business or combination of businesses from which fees or commissions the individual or the individual's spouse, either individually or collectively, received an aggregate of $2,000 or more in the preceding calendar year.

As used in this subsection, "client or customer" means a business or combination of businesses.

(b) "Business" means any corporation, association, partnership, proprietorship, trust, joint venture, and every other business interest, including ownership or use of land for income.

(c) "Local governmental employee" means any employee of any governmental subdivision or any of its agencies.

(d) "Local governmental officer" means any elected or appointed officer of any governmental subdivision or any of its agencies.

(e) "Candidate for local office" means any candidate for nomination or election to any elective office of a governmental subdivision.

(f) "Governmental subdivision" means any city, county, township, school district, drainage district or other governmental subdivision of the state having authority to receive or hold public moneys or funds.

(g) "Contracts" means agreements including but not limited to sales and conveyances of real and personal property and agreements for the performance of services.

(h) "Acts" means the exercise of power or authority or performance of any duty incident to public office or employment.

(i) "Compensation" means any money, thing of value or economic benefit conferred on, or received by, any person in return for services rendered, or to be rendered, by that person or another, but shall not mean nor include reimbursement of reasonable expenses if the reimbursement does not exceed the amount actually expended for the expenses and it is substantiated by an itemization of expenses.

(j) "Preceding calendar year" has its usual meaning, except that in the case of candidates and individuals newly appointed to office or employment, it means the 12 months immediately preceding a required filing date.

History: L. 1990, ch. 306, § 14; L. 1991, ch. 150, § 45; July 1.



75-4302a Same; statement of substantial interests; individuals required to file; filing; rules and regulations; sample forms; disclosure if individual or spouse is officer of nonprofit corporation exempt from federal income taxes.

75-4302a. Same; statement of substantial interests; individuals required to file; filing; rules and regulations; sample forms; disclosure if individual or spouse is officer of nonprofit corporation exempt from federal income taxes. (a) The statement of substantial interests shall include all substantial interests of the individual making the statement.

(b) Statements of substantial interests shall be filed by the following individuals at the times specified:

(1) By a candidate for local office who becomes a candidate on or before the filing deadline for the office, not later than 10 days after the filing deadline, unless before that time the candidacy is officially declined or rejected.

(2) By a candidate for local office who becomes a candidate after the filing deadline for the office, within five days of becoming a candidate, unless within that period the candidacy is officially declined or rejected.

(3) By an individual appointed on or before April 30 of any year to fill a vacancy in an elective office of a governmental subdivision, between April 15 and April 30, inclusive, of that year.

(4) By an individual appointed after April 30 of any year to fill a vacancy in an elective office of a governmental subdivision, within 15 days after the appointment.

(5) By any individual holding an elective office of a governmental subdivision, between April 15 and April 30, inclusive, of any year if, during the preceding calendar year, any change occurred in the individual's substantial interests.

(c) The statement of substantial interests required to be filed pursuant to this section shall be filed in the office where declarations of candidacy for the local governmental office sought or held by the individual are required to be filed.

(d) The governmental ethics commission shall adopt rules and regulations prescribing the form and the manner for filing the disclosures of substantial interests required by law. The commission shall provide samples of the form of the statement to each county election officer.

(e) If an individual or an individual's spouse holds the position of officer, director, associate, partner or proprietor in an organization exempt from federal taxation of corporations under section 501(c)(3), (4), (6), (7), (8), (10) or (19) of chapter 26 of the United States code, the individual shall comply with all disclosure provisions of subsections (a), (b), (c) and (d) of this section notwithstanding the provisions of K.S.A. 75-4301, and amendments thereto, which provide that these individuals may not have a substantial interest in these corporations.

History: L. 1990, ch. 306, § 15; L. 1991, ch. 150, § 46; L. 1998, ch. 117, § 25; July 1.



75-4303a Same; advisory opinions on interpretation or application of act; presumption of compliance with act; filing of opinions; administration of act, rules and regulations.

75-4303a. Same; advisory opinions on interpretation or application of act; presumption of compliance with act; filing of opinions; administration of act, rules and regulations. (a) The governmental ethics commission shall render advisory opinions on the interpretation or application of K.S.A. 75-4301a, 75-4302a, 75-4303a, 75-4304, 75-4305 and 75-4306, and amendments thereto. The opinions shall be rendered after receipt of a written request therefor by a local governmental officer or employee or by any person who has filed as a candidate for local office. Any person who requests and receives an advisory opinion and who acts in accordance with its provisions shall be presumed to have complied with the provisions of the general conflict of interests law. A copy of any advisory opinion rendered by the commission shall be filed by the commission in the office of the secretary of state, and any opinion so filed shall be open to public inspection. All requests for advisory opinions shall be directed to the secretary of state who shall notify the commission thereof.

(b) The governmental ethics commission shall administer K.S.A. 75-4301a, 75-4302a, 75-4303a, 75-4304, 75-4305 and 75-4306, and amendments thereto, and may adopt rules and regulations therefor.

History: L. 1974, ch. 396, § 1; L. 1981, ch. 171, § 47; L. 1990, ch. 306, § 16; L. 1991, ch. 150, § 42; L. 1998, ch. 117, § 26; July 1.



75-4304 Same; making or participating in certain contracts prohibited; exceptions; abstaining from action.

75-4304. Same; making or participating in certain contracts prohibited; exceptions; abstaining from action. (a) No local governmental officer or employee shall, in the capacity of such an officer or employee, make or participate in the making of a contract with any person or business by which the officer or employee is employed or in whose business the officer or employee has a substantial interest.

(b) No person or business shall enter into any contract where any local governmental officer or employee, acting in that capacity, is a signatory to or a participant in the making of the contract and is employed by or has a substantial interest in the person or business.

(c) A local governmental officer or employee does not make or participate in the making of a contract if the officer or employee abstains from any action in regard to the contract.

(d) This section shall not apply to the following:

(1) Contracts let after competitive bidding has been advertised for by published notice; and

(2) contracts for property or services for which the price or rate is fixed by law.

(e) Any local governmental officer or employee who is convicted of violating this section shall forfeit the office or employment.

History: L. 1970, ch. 366, § 4; L. 1974, ch. 397, § 1; L. 1990, ch. 306, § 17; May 31.



75-4305 Same; filing of report of interest if statement of substantial interest not filed; abstaining from action.

75-4305. Same; filing of report of interest if statement of substantial interest not filed; abstaining from action. (a) Any local governmental officer or employee who has not filed a disclosure of substantial interests shall, before acting upon any matter which will affect any business in which the officer or employee has a substantial interest, file a written report of the nature of the interest with the county election officer of the county in which is located all or the largest geographical part of the officer's or employee's governmental subdivision.

(b) A local governmental officer or employee does not pass or act upon any matter if the officer or employee abstains from any action in regard to the matter.

History: L. 1970, ch. 366, § 5; L. 1974, ch. 397, § 2; L. 1990, ch. 306, § 18; May 31.



75-4306 Penalties for violations; severability.

75-4306. Penalties for violations; severability. (a) Violation of K.S.A. 75-4304 or 75-4305, and amendments thereto, or failure to make any disclosure of substantial interests required by K.S.A. 75-4302a is a class B misdemeanor.

(b) If any clause, paragraph, subsection or section of this act is held invalid or unconstitutional it shall be conclusively presumed that the legislature would have enacted the remainder of this act without the invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1970, ch. 366, § 6; L. 1990, ch. 306, § 19; May 31.



75-4308 Oath required for public officers and employees.

75-4308. Oath required for public officers and employees. Before entering upon the duties of his or her office or employment, each person to be employed by the state or any agency thereof or by any county, city or other municipality of the state including any school, college or university supported in whole or in part by public funds collected under any tax law of the state or any municipality thereof shall be required to subscribe in writing to the oath set out in K.S.A. 54-106.

History: L. 1968, ch. 106, § 1; July 1.



75-4309 Same; falsifying oaths or affirmations.

75-4309. Same; falsifying oaths or affirmations. All oaths or affirmations submitted hereunder shall subject the person who shall falsify them to the pains and penalties of perjury.

History: L. 1968, ch. 106, § 2; July 1.



75-4310 Oath required for public officers and employees; administering; filing.

75-4310. Oath required for public officers and employees; administering; filing. Oaths required hereunder shall be administered before the officers and in the manner prescribed by K.S.A. 54-101, 54-102 and 54-103. All oaths administered under the provisions of this act shall be filed in writing with the governing body of the county, city or any municipality or such governing body's duly authorized agent, or in the case of public schools with the superintendent of any such school district, but in the case of the state or any agency thereof such oath shall be filed with the employing state agency. In the case of private schools receiving public moneys as defined in K.S.A. 75-4308, such oath shall be filed in the office of the chief administrative officer of such school, college or university.

History: L. 1968, ch. 106, § 3; L. 1983, ch. 294, § 1; April 14.



75-4311 Same; funds withheld until oath subscribed to and filed.

75-4311. Same; funds withheld until oath subscribed to and filed. A state agency officer disbursing payroll warrants or a treasurer or other disbursing officer of any city, county or any municipality or of any public school district or of any private school, college or university receiving public funds shall not disburse any funds in payment for services to any officer or employee subject to the provisions of this act until the required oath has been duly subscribed and filed by such officer or employee.

History: L. 1968, ch. 106, § 4; L. 1983, ch. 294, § 2; April 14.



75-4312 Same; persons required to take oath; time for filing; penalty.

75-4312. Same; persons required to take oath; time for filing; penalty. All persons employed by the state or any agency thereof or by any city, county or other municipality or by any public school or by any private school, college or university receiving public funds as defined by K.S.A. 75-4308, at the time this act becomes effective shall take and subscribe the oath required by this act and shall file said oath in writing with the appropriate officer designated by K.S.A. 75-4310 on or before January 1, 1969, and any such officer or employee failing so to do shall be subjected to the penalties as in this act prescribed.

History: L. 1968, ch. 106, § 5; July 1.



75-4313 Same; unauthorized disbursement of funds; penalty.

75-4313. Same; unauthorized disbursement of funds; penalty. It shall be unlawful for any state agency officer disbursing payroll warrants or any treasurer or other disbursing officer of any city, county or any municipality or of any public school district or of any private school, college or university receiving public funds as defined in K.S.A. 75-4308 knowingly to disburse any funds in payment for services to any officer or employee covered by the provisions of this act, which officer or employee has not subscribed and filed the oath required by this act.  Violation of this section shall constitute a class C misdemeanor.

History: L. 1968, ch. 106, § 6; L. 1983, ch. 294, § 3; April 14.



75-4314 Same; officer or employee receiving funds without subscribing and filing oath; penalty.

75-4314. Same; officer or employee receiving funds without subscribing and filing oath; penalty. Any officer or employee having rendered service for the state or any county, city or any municipality or for any public school district or for any private school, college or university receiving public funds who shall knowingly receive and convert to his or her use any payment for such services without having subscribed and filed an oath as prescribed by this act shall be deemed guilty of a felony and upon conviction thereof shall be punished by confinement and hard labor not exceeding five years or in the county jail not less than six months.

History: L. 1968, ch. 106, § 7; July 1.



75-4315 Political subdivisions of state authorized to pay compensation semimonthly; section applicable to state agencies until biweekly payroll periods established.

75-4315. Political subdivisions of state authorized to pay compensation semimonthly; section applicable to state agencies until biweekly payroll periods established. Notwithstanding any other provision of law to the contrary, all political subdivisions of the state shall pay to their employees such salaries and wages as may be due and payable, and such compensation may be paid as often as semimonthly. The provisions of this section shall apply to any state agency until biweekly payroll periods are required for such state agency in accordance with the provisions of K.S.A. 75-5501 et seq. and amendments thereto.

History: L. 1968, ch. 310, § 1; L. 1974, ch. 390, § 27; L. 1975, ch. 452, § 21; L. 1980, ch. 264, § 16; L. 1995, ch. 132, § 3; Dec. 17.



75-4315a Appointment of acting state officers to certain positions; authority; compensation; classified civil service status prior to appointment, effect.

75-4315a. Appointment of acting state officers to certain positions; authority; compensation; classified civil service status prior to appointment, effect. Whenever it is provided by law that the governor shall appoint the secretary of any department of state government or the chief administrative or executive officer of any other agency of state government or that the secretary of any department of state government shall appoint the director of a division, whether any of the positions designated herein are in the classified or unclassified service of the Kansas civil service act, and whether such department, agency or division has been specified by statute or authorized by statute to be established, the governor or departmental secretary may appoint an acting secretary, chief administrative or executive officer or director to serve for a period not greater than six months. Any acting state officer appointed under authority of this section shall have and exercise all of the powers, duties and functions of the office in which he or she is acting. Subject to the approval of the state finance council, the governor or the secretary appointing an acting state officer shall fix the salary of the acting state officer if the position is in the unclassified service, and in no event shall the salary of the acting state officer be less than the amount the person appointed is receiving in such person's permanent state employment. In the event the person appointed as an acting state officer is in the classified service prior to such appointment, such person shall retain the right to return to his or her permanent classified status without loss of any civil service right and his or her service shall be deemed to be continuous.

History: L. 1976, ch. 363, § 1; L. 2008, ch. 121, § 36; July 1.



75-4315b Appointment of public officers subject to confirmation by senate; procedures; withdrawal of appointment; conditions; failure of confirmation; vacancy of unexpired term; appointment subject to senate confirmation.

75-4315b. Appointment of public officers subject to confirmation by senate; procedures; withdrawal of appointment; conditions; failure of confirmation; vacancy of unexpired term; appointment subject to senate confirmation. (a) All appointments of public officers which are subject to confirmation by the senate shall be received, considered and acted upon in the manner provided by rules of the senate. Appointments shall be confirmed by the senate only by an affirmative vote of a majority of the senate.

(b) If a majority of the senate votes on the question of confirmation of an appointment to an office and the appointment is not confirmed, the office shall become vacant at that time.

(c) An appointing authority may withdraw an appointment from consideration by the senate at any time before confirmation if:

(1) The appointing authority withdrawing the appointment is the same person, or a body having the same members, as the appointing authority that made the appointment; or

(2) the person or body withdrawing the appointment is a successor to the appointing authority that made the appointment and the appointment was made to fill a vacancy occurring after the person or body was elected to succeed the appointing authority.

(d) If a majority of the senate votes on the question of confirmation of an appointment to an office and the appointment is not confirmed, the appointing authority which made the appointment shall not subsequently appoint to the same office the person who failed to be confirmed.

(e) If an appointment to a public office is subject to confirmation by the senate, any appointment to fill a vacancy in an unexpired term of that office shall also be subject to confirmation by the senate.

(f) As used in this section "majority of the senate" means a majority of all members of the senate then elected (or appointed) and qualified.

History: L. 1982, ch. 347, § 1; July 1.



75-4315c Appointments to boards and commissions; congressional district residency requirements; change in district boundaries.

75-4315c. Appointments to boards and commissions; congressional district residency requirements; change in district boundaries. If a statute imposes congressional district residency requirements for members of or appointees to a board, commission, council, committee, authority or other governmental body and the boundaries of congressional districts are changed in such a way that the requirements are no longer met, each member serving at the time of the change in district boundaries shall continue to serve the remainder of the member's current term and until a successor is appointed and qualifies unless the member's position becomes vacant before the end of such term. Unless otherwise provided by law, upon any vacancy on the governmental body, appointment to fill the vacancy shall be made in such a manner that the residency requirements are met in the least time possible.

History: L. 1992, ch. 262, § 1; July 1.



75-4315d Nongubernatorial appointments subject to confirmation by senate; procedure; information required to be submitted.

75-4315d. Nongubernatorial appointments subject to confirmation by senate; procedure; information required to be submitted. (a) As used in this section:

(1) "Office" means any state office or board, commission, council, committee, authority or other governmental body the members of which are required by law to be appointed by an appointing authority, and which appointment is subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto.

(2) "Appointing authority" means a person, other than the governor, who is required by law to make an appointment to an office.

(3) "Chairperson" means the chairperson of the confirmation oversight committee.

(4) "Committee" means the confirmation oversight committee established by K.S.A. 46-2601, and amendments thereto.

(5) "Director" means the director of the Kansas legislative research department or the director's designee.

(b) No person may be appointed to an office unless such person has completed and submitted a nomination form as required by the rules of the committee. No person may be appointed to an office unless such person has filed a statement of substantial interest as required by K.S.A. 46-247, and amendments thereto. A copy of the nomination form and the statement of substantial interest shall be kept on file in the office of the director and shall be subject to disclosure under the Kansas open records act.

(c) No person may be appointed to an office unless such person has consented to a background investigation conducted by the Kansas bureau of investigation. No person may be appointed to an office unless such person is current in the payment of taxes and consents to the release of a tax certification by the Kansas department of revenue which states whether such person is, or is not, current in the payment of taxes.

(d) Any appointing authority who desires to appoint a person to an office shall forward to the chairperson a completed copy of the nomination form, the statement of substantial interest, the consent to the release of the tax certification and a written request that a background investigation be conducted on the person nominated for appointment to an office. Upon receipt of such information, the chairperson shall forward such information and a written direction to the director to request the Kansas bureau of investigation to conduct a background investigation of such nominee and to request the Kansas department of revenue to release the tax certification for such person. Upon written request of the director and the appointing authority who nominated the person for appointment to an office, it shall be the duty of the Kansas bureau of investigation to conduct a background investigation of any person nominated for appointment to an office. Any person nominated for appointment to an office shall submit such person's fingerprints to the Kansas bureau of investigation for the purposes of verifying the identity of such person and obtaining records of criminal arrests and convictions. Upon written request of the director, it shall be the duty of the Kansas department of revenue to release to the director tax certification requested pursuant to this section.

(e) The director may receive from the Kansas bureau of investigation or other criminal justice agencies, including, but not limited to, the federal bureau of investigation and the federal internal revenue service, such criminal history record information (including arrest and nonconviction data), criminal intelligence information and information relating to criminal and background investigations as necessary for the purpose of determining qualifications of a person nominated to be appointed to an office. Upon the written request of the director, the director may receive from the district courts such information relating to juvenile proceedings as necessary for the purpose of determining qualifications of a person nominated to be appointed to an office.

(f) Any information received by the director pursuant to this section from the Kansas department of revenue or the Kansas bureau of investigation shall be kept on file in the office of the director or in a secure location under the control of the director within the Kansas legislative research department. After receipt of information, the director shall notify the appointing authority who nominated the person for appointment to an office and the nominee that the information is available for review in the office of the director. Upon the written request of such appointing authority or the nominee, the director shall allow such appointing authority and the nominee to review the information. Such information shall not be removed from the office of the director and shall not be duplicated or copied in any manner. If the appointing authority chooses to proceed with the nomination of the person for appointment to an office, the director shall notify the chairperson and the vice chairperson of the committee that such information is available for review by either legislator, or both, upon the written request of either legislator, or both.

(g) Any information received by the director pursuant to this section from the Kansas department of revenue or the Kansas bureau of investigation, other than conviction data, shall be confidential. Except as provided by section 22 of article 2 of the Kansas constitution and subsection (f), such confidential information shall not be disclosed to any other person. Any other intentional disclosure of such confidential information is a class A nonperson misdemeanor. Any person who intentionally or unintentionally discloses confidential information in violation of this section may be removed from office or employment.

(h) Any information received by the director pursuant to this section which relates to a person whose nomination for appointment to an office is confirmed by the senate as provided by K.S.A. 75-4315b, and amendments thereto, may be disposed of in the manner provided by K.S.A. 75-3501 et seq., and amendments thereto. Any information received by the director pursuant to this section which relates to a person whose nomination is withdrawn or whose appointment is not confirmed by the senate as provided by K.S.A. 75-4315b, and amendments thereto, shall be destroyed by the director. The destruction of such records shall occur no sooner than one year, and no later than two years, following the withdrawal of the nomination of the appointment or the failure of the senate to confirm the appointment of such person.

History: L. 2008, ch. 121, § 1; L. 2009, ch. 126, § 3; July 1.



75-4316 Discharge of public employee declaring or subjected to bankruptcy, wage earners' plan or similar proceeding unlawful; "public employee" defined; violation of act declared misdemeanor.

75-4316. Discharge of public employee declaring or subjected to bankruptcy, wage earners' plan or similar proceeding unlawful; "public employee" defined; violation of act declared misdemeanor. (a) For the purpose of this act, "public employee" means any employee of the state of Kansas, any employee of a city incorporated under the laws of the state of Kansas or any employee of a county, township, school district or other political subdivision of the state of Kansas.

(b) No public employee shall be discharged from employment solely by reason of the fact that he or she has availed himself or herself of or has been subjected by creditors to any proceeding in a state or federal court due to such employee's financial condition, which shall include, but not be limited to, a proceeding in bankruptcy, a proceeding to effect a wage earners' plan or any other similar proceeding instituted because of such employee's insolvency.

(c) Any person who discharges a public employee from employment in violation of this act shall be guilty of a class A misdemeanor.

History: L. 1971, ch. 283, § 1; July 1.



75-4317 Open meetings declared policy of state; citation of act.

75-4317. Open meetings declared policy of state; citation of act. (a) In recognition of the fact that a representative government is dependent upon an informed electorate, it is declared to be the policy of this state that meetings for the conduct of governmental affairs and the transaction of governmental business be open to the public.

(b) It is declared hereby to be against the public policy of this state for any such meeting to be adjourned to another time or place in order to subvert the policy of open public meetings as pronounced in subsection (a).

(c) K.S.A. 75-4317 through 75-4320a shall be known and may be cited as the open meetings act.

History: L. 1972, ch. 319, § 1; L. 1975, ch. 455, § 1; L. 1999, ch. 96, § 1; July 1.



75-4317a Meeting defined.

75-4317a. Meeting defined. As used in the open meetings act, "meeting" means any gathering or assembly in person or through the use of a telephone or any other medium for interactive communication by a majority of the membership of a public body or agency subject to this act for the purpose of discussing the business or affairs of the public body or agency.

History: L. 1977, ch. 301, § 1; L. 1994, ch. 64, § 1; L. 2008, ch. 178, § 1; L. 2015, ch. 68, § 14; July 1.



75-4318 Meetings of state and subdivisions open to public; exceptions; secret ballots; notice; agenda, cameras, photographic lights, recording devices.

75-4318. Meetings of state and subdivisions open to public; exceptions; secret ballots; notice; agenda, cameras, photographic lights, recording devices. (a) Subject to the provisions of subsection (g), all meetings for the conduct of the affairs of, and the transaction of business by, all legislative and administrative bodies and agencies of the state and political and taxing subdivisions thereof, including boards, commissions, authorities, councils, committees, subcommittees and other subordinate groups thereof, receiving or expending and supported in whole or in part by public funds shall be open to the public and no binding action by such public bodies or agencies shall be by secret ballot. Meetings of task forces, advisory committees or subcommittees of advisory committees created pursuant to a governor's executive order shall be open to the public in accordance with this act.

(b) Notice of the date, time and place of any regular or special meeting of a public body or agency designated in subsection (a) shall be furnished to any person requesting such notice, except that:

(1) If notice is requested by petition, the petition shall designate one person to receive notice on behalf of all persons named in the petition, and notice to such person shall constitute notice to all persons named in the petition;

(2) if notice is furnished to an executive officer of an employees' organization or trade association, such notice shall be deemed to have been furnished to the entire membership of such organization or association; and

(3) the public body or agency may require that a request to receive notice must be submitted again to the public body or agency prior to the commencement of any subsequent fiscal year of the public body or agency during which the person wishes to continue receiving notice, but, prior to discontinuing notice to any person, the public body or agency must notify the person that notice will be discontinued unless the person resubmits a request to receive notice.

(c) It shall be the duty of the presiding officer or other person calling the meeting, if the meeting is not called by the presiding officer, to furnish the notice required by subsection (b).

(d) Prior to any meeting mentioned by subsection (a), any agenda relating to the business to be transacted at such meeting shall be made available to any person requesting the agenda.

(e) The use of cameras, photographic lights and recording devices shall not be prohibited at any meeting mentioned by subsection (a), but such use shall be subject to reasonable rules designed to insure the orderly conduct of the proceedings at such meeting.

(f) Except as provided by section 22 of article 2 of the constitution of the state of Kansas, interactive communications in a series shall be open if they collectively involve a majority of the membership of the public body or agency, share a common topic of discussion concerning the business or affairs of the public body or agency, and are intended by any or all of the participants to reach agreement on a matter that would require binding action to be taken by the public body or agency.

(g) The provisions of the open meetings law shall not apply:

(1) To any administrative body that is authorized by law to exercise quasi-judicial functions when such body is deliberating matters relating to a decision involving such quasi-judicial functions;

(2) to the prisoner review board when conducting parole hearings or parole violation hearings held at a correctional institution;

(3) to any impeachment inquiry or other impeachment matter referred to any committee of the house of representatives prior to the report of such committee to the full house of representatives; and

(4) if otherwise provided by state or federal law or by rules of the Kansas senate or house of representatives.

History: L. 1972, ch. 319, § 2; L. 1975, ch. 455, § 2; L. 1977, ch. 301, § 2; L. 1978, ch. 361, § 1; L. 1985, ch. 284, § 1; L. 2001, ch. 122, § 1; L. 2002, ch. 162, § 1; L. 2008, ch. 178, § 2; L. 2009, ch. 58, § 1; L. 2012, ch. 16, § 32; L. 2015, ch. 68, § 15; July 1.



75-4319 Closed or executive meetings; conditions; authorized subjects for discussion; binding action prohibited; certain documents identified in meetings not subject to disclosure.

75-4319. Closed or executive meetings; conditions; authorized subjects for discussion; binding action prohibited; certain documents identified in meetings not subject to disclosure. (a) Upon formal motion made, seconded and carried, all public bodies and agencies subject to the open meetings act may recess, but not adjourn, open meetings for closed or executive meetings. Any motion to recess for a closed or executive meeting shall include a statement of: (1) The justification for closing the meeting; (2) the subjects to be discussed during the closed or executive meeting; and (3) the time and place at which the open meeting shall resume. Such motion, including the required statement, shall be recorded in the minutes of the meeting and shall be maintained as a part of the permanent records of the public body or agency. Discussion during the closed or executive meeting shall be limited to those subjects stated in the motion.

(b) No subjects shall be discussed at any closed or executive meeting, except the following:

(1) Personnel matters of nonelected personnel;

(2) consultation with an attorney for the public body or agency which would be deemed privileged in the attorney-client relationship;

(3) matters relating to employer-employee negotiations whether or not in consultation with the representative or representatives of the public body or agency;

(4) confidential data relating to financial affairs or trade secrets of corporations, partnerships, trusts, and individual proprietorships;

(5) matters relating to actions adversely or favorably affecting a person as a student, patient or resident of a public institution, except that any such person shall have the right to a public hearing if requested by the person;

(6) preliminary discussions relating to the acquisition of real property;

(7) matters permitted to be discussed in a closed or executive meeting pursuant to K.S.A. 74-8804, and amendments thereto;

(8) matters permitted to be discussed in a closed or executive meeting pursuant to K.S.A. 38-2212(d)(1), and amendments thereto, or K.S.A. 38-2213(e), and amendments thereto;

(9) matters permitted to be discussed in a closed or executive meeting pursuant to K.S.A. 22a-243(j), and amendments thereto;

(10) matters permitted to be discussed in a closed or executive meeting pursuant to K.S.A. 44-596(e), and amendments thereto;

(11) matters permitted to be discussed in a closed or executive meeting pursuant to K.S.A. 39-7,119(g), and amendments thereto;

(12) matters required to be discussed in a closed or executive meeting pursuant to a tribal-state gaming compact;

(13) matters relating to security measures, if the discussion of such matters at an open meeting would jeopardize such security measures, that protect: (A) Systems, facilities or equipment used in the production, transmission or distribution of energy, water or communications services; (B) transportation and sewer or wastewater treatment systems, facilities or equipment; (C) a public body or agency, public building or facility or the information system of a public body or agency; or (D) private property or persons, if the matter is submitted to the public body or agency for purposes of this paragraph. For purposes of this paragraph, security means measures that protect against criminal acts intended to intimidate or coerce the civilian population, influence government policy by intimidation or coercion or to affect the operation of government by disruption of public services, mass destruction, assassination or kidnapping. Security measures include, but are not limited to, intelligence information, tactical plans, resource deployment and vulnerability assessments;

(14) matters permitted to be discussed in a closed or executive meeting pursuant to K.S.A. 65-525(f), and amendments thereto;

(15) matters permitted to be discussed in a closed or executive meeting pursuant to K.S.A. 2015 Supp. 75-7427, and amendments thereto; and

(16) matters permitted to be discussed in a closed or executive meeting pursuant to K.S.A. 2015 Supp. 46-3801, and amendments thereto.

(c) No binding action shall be taken during closed or executive recesses, and such recesses shall not be used as a subterfuge to defeat the purposes of this act.

(d) (1) Any confidential records or information relating to security measures provided or received under the provisions of subsection (b)(13), shall not be subject to subpoena, discovery or other demand in any administrative, criminal or civil action.

(2) (A) Except as otherwise provided by law, any confidential documents, records or reports relating to the prisoner review board provided or received under the provisions of subsection (b)(16) shall not be subject to subpoena, discovery or other demand in any administrative, criminal or civil action.

(B) Notwithstanding any other provision of law to the contrary, any summary statement provided or received under the provisions of subsection (b)(16) shall not be subject to subpoena, discovery or other demand in any administrative, criminal or civil action.

History: L. 1972, ch. 319, § 3; L. 1977, ch. 301, § 3; L. 1981, ch. 344, § 1; L. 1988, ch. 315, § 4; L. 1992, ch. 318, § 9; L. 1993, ch. 286, § 75; L. 1994, ch. 254, § 3; L. 1996, ch. 256, § 23; L. 1999, ch. 96, § 2; L. 2001, ch. 190, § 2; L. 2004, ch. 177, § 2; L. 2005, ch. 126, § 4; L. 2007, ch. 177, § 16; L. 2009, ch. 132, § 14; L. 2012, ch. 16, § 33; L. 2015, ch. 68, § 16; July 1.

Revisor's Note:

Section was amended twice in the 2004 session, see also 75-4319b.



75-4320 Penalties.

75-4320. Penalties. (a) Any member of a public body or agency subject to the open meetings act who knowingly violates any of the provisions of such act or who intentionally fails to furnish information as required by K.S.A. 75-4318(b), and amendments thereto, shall be liable for the payment of a civil penalty in an action brought by the attorney general or county or district attorney, in a sum set by the court of not to exceed $500 for each violation. In addition, any binding action which is taken at a meeting not in substantial compliance with the provisions of the open meetings act shall be voidable in any action brought by the attorney general or county or district attorney in the district court of the county in which the meeting was held within 21 days of the meeting, and the court shall have jurisdiction to issue injunctions or writs of mandamus to enforce the provisions of the open meetings act.

(b) Civil penalties sued for and recovered hereunder by the attorney general shall be paid into the attorney general's open government fund. Civil penalties sued for and recovered hereunder by a county or district attorney shall be paid into the general fund of the county where the proceedings were instigated.

(c) No fine shall be imposed pursuant to subsection (a) for violations of K.S.A. 75-4318(f), and amendments thereto, which occur prior to July 1, 2009.

History: L. 1972, ch. 319, § 4; L. 1977, ch. 301, § 4; L. 2004, ch. 177, § 3; L. 2008, ch. 178, § 3; L. 2015, ch. 68, § 17; July 1.



75-4320a Enforcement of act by district courts; burden of proof; court costs; precedence of cases.

75-4320a. Enforcement of act by district courts; burden of proof; court costs; precedence of cases. (a) The district court of any county in which a meeting is held shall have jurisdiction to enforce the purposes of K.S.A. 75-4318 and 75-4319, and amendments thereto, with respect to such meeting, by injunction, mandamus, declaratory judgment or other appropriate order, on application of any person. The district court may require a defendant to complete training approved by the attorney general concerning the requirements of the open meetings act.

(b) In any action hereunder or under K.S.A. 2015 Supp. 75-4320d, and amendments thereto, the burden of proof shall be on the public body or agency to sustain its action.

(c) In any action hereunder, the court may award court costs to the person seeking to enforce the provisions of K.S.A. 75-4318 or 75-4319, and amendments thereto, if the court finds that the provisions of those statutes were violated. The award shall be assessed against the public body or agency responsible for the violation.

(d) In any action hereunder in which the defendant is the prevailing party, the court may award to the defendant court costs if the court finds that the plaintiff maintained the action frivolously, not in good faith or without a reasonable basis in fact or law.

(e) In any action hereunder brought by the attorney general or a county or district attorney, if the court finds that any provisions of K.S.A. 75-4318 or 75-4319, and amendments thereto, were violated, such court:

(1) Except as provided in subsection (e)(2), may award the attorney general's or the county or district attorney's reasonable expenses, investigation costs and attorney fees; and

(2) shall award the same if the court determines that the violation was not made in good faith and without a reasonable basis in fact or law.

(f) Except as otherwise provided by law, proceedings arising under this section shall take precedence over all other cases and shall be assigned for hearing and trial at the earliest practicable date.

(g) As used in this section, "meeting" has the meaning provided by K.S.A. 75-4317a, and amendments thereto.

History: L. 1981, ch. 344, § 2; L. 2015, ch. 68, § 18; July 1.



75-4320b Investigation of alleged violations; powers.

75-4320b. Investigation of alleged violations; powers. (a) In investigating alleged violations of the open meetings act, the attorney general or county or district attorney may:

(1) Subpoena witnesses, evidence, records, documents or other material;

(2) take testimony under oath;

(3) examine or cause to be examined any records or other documentary material of whatever nature relevant to such alleged violations;

(4) require attendance during such examination of documentary material and take testimony under oath or acknowledgment in respect of any such documentary material;

(5) serve interrogatories; and

(6) administer oaths and affirmations.

(b) Service by the attorney general or a county or district attorney of any interrogatories or subpoena upon any person shall be made:

(1) By certified mail, return receipt requested, to the last known place of business, residence or abode within or without this state; or

(2) in the manner provided in the code of civil procedure as if a petition had been filed.

(c) If any person willfully fails or refuses to file any response to a request for information, records or other materials required by this section, respond to interrogatories or obey any subpoena issued by the attorney general or a county or district attorney, the attorney general or a county or district attorney may, after notice, apply to the district court of the county where the request, interrogatories or subpoena was issued, or of any other county where venue is proper, and after a hearing thereon the district court may:

(1) Issue an order requiring a response to the request for information, records or other materials, a response to interrogatories or compliance with the subpoena; or

(2) grant such other relief as may be required, until the person provides the requested response for information, records or other materials, responds to the interrogatories or obeys the subpoena.

History: L. 2000, ch. 156, § 7; L. 2015, ch. 68, § 19; July 1.



75-4320c Sunflower Foundation: Health Care for Kansas; subject to open meetings law.

75-4320c. Sunflower Foundation: Health Care for Kansas; subject to open meetings law. The Sunflower Foundation: Health Care for Kansas, established pursuant to the settlement agreement entered into by the attorney general in the action filed by Blue Cross and Blue Shield of Kansas, Inc., in the district court of Shawnee county, Kansas, case no. 97CV608, shall be and is hereby deemed to be a public body and shall be subject to the open meetings law.

History: L. 2001, ch. 122, § 3; April 26.



75-4320d Civil remedies to enforce act by attorney general; consent order; finding of violation.

75-4320d. Civil remedies to enforce act by attorney general; consent order; finding of violation. (a) The attorney general may determine by a preponderance of the evidence after an investigation that a public body or agency has violated K.S.A. 75-4317 et seq., and amendments thereto, and may, at any time prior to the filing of an action pursuant to K.S.A. 75-4320a, and amendments thereto, either enter into a consent order with the public body or agency or issue a finding of violation to the public body or agency.

(1) If the attorney general enters into a consent order with the public body or agency, the consent order:

(A) May contain admissions of fact and any or all of the following:

(i) Require completion of training approved by the attorney general concerning the requirements of K.S.A. 75-4317 et seq., and amendments thereto;

(ii) impose a civil penalty as provided for in K.S.A. 75-4320, and amendments thereto, in an amount not to exceed $250 for each violation; and

(iii) set forth the public body's or agency's agreement that it will comply with the requirements of the open meetings act, K.S.A. 75-4317 et seq., and amendments thereto; and

(B) shall bear the signature of the head of the public body or agency, of any officer found to have violated the provisions of K.S.A. 75-4317 et seq., and amendments thereto, and of any other person required by the attorney general.

(2) If the attorney general issues a finding of violation to the public body or agency, the finding may contain findings of fact and conclusions of law and require the public body or agency to do any or all of the following:

(A) Cease and desist from further violation;

(B) comply with the provisions of K.S.A. 75-4317 et seq., and amendments thereto;

(C) complete training approved by the attorney general concerning the requirements of K.S.A. 75-4317 et seq., and amendments thereto; and

(D) pay a civil penalty as provided for in K.S.A. 75-4320, and amendments thereto, in an amount not to exceed $500 for each violation.

(b) The attorney general may require submission of proof that requirements of any consent order entered pursuant to subsection (a)(1) or any finding of violation issued pursuant to subsection (a)(2) have been satisfied.

(c) (1) The attorney general may apply to the district court to enforce a consent order pursuant to subsection (a)(1) or finding of violation pursuant to subsection (a)(2). Prior to applying to the district court, the attorney general shall make a demand to the public body or agency to comply with the consent order or finding of violation and afford reasonable opportunity for the public body or agency to cure the violation.

(2) An enforcement action under this section may be filed in the district court of the county where the consent order or finding of violation is issued or is effective. The district court of any county shall have jurisdiction to enforce any consent order or finding of violation.

(3) If the district court finds the attorney general did not abuse the attorney general's discretion in entering into the consent order or issuing the finding of violation, the district court shall enter an order that:

(A) Enjoins the public body or agency to comply with the consent order or finding of violation;

(B) imposes a civil penalty as provided for in K.S.A. 75-4320, and amendments thereto. The penalty shall be set by the court in an amount not less than the amount ordered by the attorney general, nor more than $500 for each violation;

(C) requires the public body or agency to pay the attorney general's court costs and costs incurred in investigating the violation; and

(D) provides for any other remedy authorized by K.S.A. 75-4320a(a), and amendments thereto, that the court deems appropriate.

(4) In any enforcement action under this section, if the court finds that any of the provisions of K.S.A. 75-4317 et seq., and amendments thereto, were violated, such court:

(A) Except as provided in subsection (c)(4)(B), may require the public body or agency to pay the attorney general's reasonable attorney fees; and

(B) shall require the public body or agency to pay the attorney general's reasonable attorney fees, if the public body's or agency's violation was not made in good faith and without a reasonable basis in fact or law.

(d) Any finding of violation issued by the attorney general pursuant to subsection (a)(2) shall be served upon the public body or agency:

(1) By certified mail, return receipt requested, to the last known place of business, residence or abode within or without this state; or

(2) in the manner provided in the code of civil procedure as if a petition had been filed.

(e) The attorney general shall maintain and make available for public inspection all consent orders entered pursuant to subsection (a)(1) and all findings of violation issued pursuant to subsection (a)(2).

(f) This section shall be a part of and supplemental to the open meetings act.

History: L. 2015, ch. 68, § 4; July 1.



75-4320e Complaint form prescribed by attorney general.

75-4320e. Complaint form prescribed by attorney general. (a) Any complaint submitted to the attorney general shall be on a form prescribed by the attorney general setting forth the facts that the complaining party believes show that K.S.A. 75-4317 et seq., and amendments thereto, have been violated. The person submitting the complaint must attest to the facts under penalty of perjury pursuant to K.S.A. 53-601, and amendments thereto.

(b) This section shall be a part of and supplemental to the open meetings act.

History: L. 2015, ch. 68, § 6; July 1.



75-4320f Civil remedies to enforce act; consent order.

75-4320f. Civil remedies to enforce act; consent order. (a) In lieu of bringing an action as provided in K.S.A. 75-4320a, and amendments thereto, the attorney general or a county or district attorney may resolve the matter by accepting a consent judgment with respect to any act or practice declared to be a violation of this act. Before any consent judgment entered into pursuant to this section shall be effective, such judgment must be approved by the district court and an entry made thereof in the manner required for making an entry of judgment. Once such approval is received, any breach of the conditions of the consent judgment shall be treated as a violation of a court order, and shall be subject to all the penalties provided by law therefor.

(b) A consent judgment may contain any remedy available to the district court, except it shall not include an award of reasonable expenses, investigation costs or attorney fees.

(c) This section shall be a part of and supplemental to the open meetings act.

History: L. 2015, ch. 68, § 5; July 1.



75-4321 Declaration of policy and objectives; election by public employer to be bound by act; termination.

75-4321. Declaration of policy and objectives; election by public employer to be bound by act; termination. (a) The legislature hereby finds and declares that:

(1) The people of this state have a fundamental interest in the development of harmonious and cooperative relationships between government and its employees;

(2) the denial by some public employers of the right of public employees to organize and the refusal by some to accept the principle and procedure of full communication between public employers and public employee organizations can lead to various forms of strife and unrest;

(3) the state has a basic obligation to protect the public by assuring, at all times, the orderly and uninterrupted operations and functions of government;

(4) there neither is, nor can be, an analogy of statuses between public employees and private employees, in fact or law, because of inherent differences in the employment relationship arising out of the unique fact that the public employer was established by and is run for the benefit of all the people and its authority derives not from contract nor the profit motive inherent in the principle of free private enterprise, but from the constitution, statutes, civil service rules, regulations and resolutions; and

(5) the difference between public and private employment is further reflected in the constraints that bar any abdication or bargaining away by public employers of their continuing legislative discretion and in the fact that constitutional provisions as to contract, property, and due process do not apply to the public employer and employee relationship.

(b) Subject to the provisions of subsection (c), it is the purpose of this act to obligate public agencies, public employees and their representatives to enter into discussions with affirmative willingness to resolve grievances and disputes relating to conditions of employment, acting within the framework of law. It is also the purpose of this act to promote the improvement of employer-employee relations within the various public agencies of the state and its political subdivisions by providing a uniform basis for recognizing the right of public employees to join organizations of their own choice, or to refrain from joining, and be represented by such organizations in their employment relations and dealings with public agencies.

(c) The governing body of any public employer, other than the state and its agencies, by a majority vote of all the members may elect to bring such public employer under the provisions of this act, and upon such election the public employer and its employees shall be bound by its provisions from the date of such election. Once an election has been made to bring the public employer under the provisions of this act it continues in effect unless rescinded by a majority vote of all members of the governing body. No vote to rescind shall take effect until the termination of the next complete budget year following such vote.

History: L. 1971, ch. 264, § 1; March 1, 1972.



75-4322 Definitions.

75-4322. Definitions. As used in this act:

(a) "Public employee" means any person employed by any public agency, except those persons classed as supervisory employees, professional employees of school districts, as defined by subsection (c) of K.S.A. 72-5413, elected and management officials, and confidential employees.

(b) "Supervisory employee" means any individual who normally performs different work from his subordinates, having authority, in the interest of the employer, to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, or discipline other employees, or responsibly to direct them, or to adjust their grievances, or effectively to recommend a preponderance of such actions, if in connection with the foregoing the exercise of such authority is not of a merely routine or clerical nature, but requires the use of independent judgment. A memorandum of agreement may provide for a definition of "supervisory employees" as an alternative to the definition herein.

(c) "Confidential employee" means any employee whose unrestricted access to confidential personnel files or other information concerning the administrative operations of a public agency, or whose functional responsibilities or knowledge in connection with the issues involved in the meet and confer process would make his membership in the same employee organization as other employees incompatible with his official duties.

(d) "Professional employee" includes any employee: (1) Whose work is predominantly intellectual and varied in character as opposed to routine mental, manual, mechanical, or physical work; involves the consistent exercise of discretion and judgment; requires knowledge of an advanced type in a field of science or learning customarily acquired by prolonged study in an institution of higher learning; or (2) who has completed courses of prolonged study as described in paragraph (1) of this subsection, and is performing related work under the supervision of a professional person in order to qualify as a professional employee as defined in paragraph (1) of this subsection; or (3) attorneys-at-law or any other person who is registered as a qualified professional by a board of registration or other public body established for such purposes under the laws of this state.

(e) "Elected and management officials" means any elective official and any appointed officer charged by law with major administrative and management responsibilities.

(f) "Public agency" or "public employer" means every governmental subdivision, including any county, township, city, school district, special district, board, commission, or instrumentality or other similar unit whose governing body exercises similar governmental powers, and the state of Kansas and its state agencies.

(g) "Governing body" means the legislative body, policy board or other authority of the public employer possessing legislative or policymaking responsibilities pursuant to the constitution or laws of this state.

(h) "Representative of the public agency" means the chief executive officer of the public employer or his or her designee, except when the governing body provides otherwise, and except in the case of the state of Kansas and its state agencies. Such chief executive shall be for counties, the chairman of the board of county commissioners; for cities, the mayor, city manager or city superintendent; for school districts, the president of the board of education; and for other local units, such similar elected or appointed officer. In the case of the state of Kansas and its state agencies, "representative of the public employer" means a team of persons, the head of which shall be a person designated by the secretary of administration and the heads of the state agency or state agencies involved or one person designated by each such state agency head.

(i) "Employee organization" means any organization which includes employees of a public agency and which has as one of its primary purposes representing such employees in dealings with that public agency over conditions of employment and grievances.

(j) "Recognized employee organization" means an employee organization which has been formally acknowledged by the public agency or certified as representing a majority of the employees of an appropriate unit.

(k) "Business agent" means any authorized person who is a full-time official of an employee organization and whose principal duties are to act or to attempt to act for an employee organization (1) in proceedings to meet and confer and other proceedings involving a memorandum of agreement, (2) in servicing existing memorandums of agreement, or (3) in organizing employees into employee organizations.

(l) "Board" means the public employee relations board established pursuant to this act.

(m) "Meet and confer in good faith" is the process whereby the representative of a public agency and representatives of recognized employee organizations have the mutual obligation personally to meet and confer in order to exchange freely information, opinions and proposals to endeavor to reach agreement on conditions of employment.

(n) "Memorandum of agreement" means a written memorandum of understanding arrived at by the representatives of the public agency and a recognized employee organization which may be presented to the governing body of a public employer or its statutory representative and to the membership of such organization for appropriate action.

(o) "Mediation" means effort by an impartial third party to assist in reconciling a dispute regarding conditions of employment between representatives of the public agency and recognized employee organizations through interpretation and advice.

(p) "Fact-finding" means investigation of such a dispute by an individual, panel, or board with the fact-finder submitting a report to the parties describing the issues involved; the report shall contain recommendations for settlement and may be made public.

(q) "Arbitration" means interpretation of the terms of an existing or a new memorandum of agreement or investigation of disputes by an impartial third party whose decision may or may not be final and binding. Arbitration is advisory when the results are not binding upon the parties; it is final and binding when both parties, of their own volition, agree to submit a dispute to, and to abide by the decision of, the impartial third party.

(r) "Strike" means an action taken for the purpose of coercing a change in the conditions, rights, privileges or obligations of employment through the failure by concerted action with others to report for duty or to work at usual capability in the performance of the normal duties of employment.

(s) "Lockout" means action taken by the public employer to provoke interruptions of or prevent the continuity of work normally and usually performed by the employees for the purpose of coercing the employees into relinquishing rights guaranteed by this act.

(t) "Conditions of employment" means salaries, wages, hours of work, vacation allowances, sick and injury leave, number of holidays, retirement benefits, insurance benefits, prepaid legal service benefits, wearing apparel, premium pay for overtime, shift differential pay, jury duty and grievance procedures, but nothing in this act shall authorize the adjustment or change of such matters which have been fixed by statute or by the constitution of this state.

(u) "Grievance" means a statement of dissatisfaction by a public employee, supervisory employee, employee organization or public employer concerning interpretation of a memorandum of agreement or traditional work practice.

(v) "Budget submission date" means (1) for any public employers subject to the budget law in K.S.A. 79-2925 et seq. the date of July 1, and (2) for any other public employer the date fixed by law. "Budget submission date" means, in the case of the state and its state agencies, the date of September 15.

(w) "Legislature" means the legislature of the state of Kansas.

(x) "State agency" means the same as is ascribed thereto in K.S.A. 75-3701.

History: L. 1971, ch. 264, § 2; L. 1972, ch. 340, § 1; L. 1973, ch. 363, § 1; L. 1974, ch. 207, § 6; L. 1977, ch. 302, § 1; July 1.



75-4323 Public employee relations board; membership; qualifications; terms; compensation and expenses; powers and duties; mediation, arbitration and fact-finding; appointment of personnel or contracts for; rules and regulations.

75-4323. Public employee relations board; membership; qualifications; terms; compensation and expenses; powers and duties; mediation, arbitration and fact-finding; appointment of personnel or contracts for; rules and regulations. (a) There is hereby created the public employee relations board, which shall consist of five members appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto.  Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed to the board shall exercise any power, duty or function as a member of the board until confirmed by the senate. One member shall be representative of public employers; one member shall be representative of public employees; and three members shall be representative of the public at large and hold no other public office or public employment. Of the three members representing the public, one shall be selected by the board as chairperson thereof. Not more than three members of the board shall be members of the same political party. Except as provided by subsection (b), each member shall be appointed for a term of four years and until a successor is appointed and confirmed. The governor shall appoint qualified successors to fill vacancies occurring by reason of the expiration of the terms. In case of any other vacancy on the board, the governor shall appoint a qualified successor for the unexpired term.

(b) The terms of members who are serving on the board on the effective date of this act shall expire on March 15, of the year in which such member's term would have expired under the provisions of this section prior to amendment by this act.  Thereafter, members shall be appointed for terms of four years and until their successors are appointed and confirmed.

(c) Members of the public employee relations board attending meetings of the board, or attending a subcommittee meeting thereof authorized by the board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto. The secretary of labor shall provide office space and such clerical and other staff assistance as necessary to assist the board in carrying out the provisions of this act.

(d) The secretary of labor may establish, after consulting with representatives of employee organizations and of public agencies, panels of qualified persons, broadly representative of the public, to be available to serve as mediators, arbitrators or members of fact-finding boards and may appoint or may contract with such persons as necessary for the performance of the board's functions, including, but not limited to, mediators, members of fact-finding boards and representatives of employee organizations and public employers to serve as technical advisors to fact-finding boards. Such persons shall perform the duties and exercise the powers prescribed by the secretary, by the board or by law. The secretary shall fix the compensation of such persons and shall provide for reimbursement of their expenses within the amounts made available therefor by the legislature.

(e) In addition to the authority provided in other sections, the board may:

(1) Establish procedures for the prevention of improper public employer and employee organization practices as provided in K.S.A. 75-4333, and amendments thereto, except that the board shall provide only for the entering of an order directing the public agency or employee organization to meet and confer in good faith in the case of a claimed violation of subsection (b)(5) or (c)(3) of K.S.A. 75-4333, and amendments thereto. The pendency of proceedings under this paragraph shall not be used as the basis to delay or interfere with determination of representation status pursuant to K.S.A. 75-4327, and amendments thereto, or with meeting and conferring.

(2) Hold such hearings and make such inquiries as it considers necessary to carry out properly its functions and powers. For the purpose of such hearings and inquiries, the board may administer oaths and affirmations, examine witnesses and documents, take testimony and receive evidence and compel attendance of witnesses and the production of documents by the issuance of subpoenas. Any of these powers may be delegated to any member of the board or to any person appointed by the secretary of labor to perform the functions of the board. The subpoenas shall be regulated and enforced in the same manner as provided for the secretary of labor under the provisions of K.S.A. 44-611, and amendments thereto.

(3) Make, amend and rescind such rules and regulations, and exercise such other powers, as appropriate to effectuate the purposes and provisions of this act.

(f) The board shall intervene in the public employer-public employee relations of political subdivisions to the minimum extent possible to secure the objectives expressed in K.S.A. 75-4321, and amendments thereto.

History: L. 1971, ch. 264, § 3; L. 1973, ch. 363, § 2; L. 1974, ch. 348, §95; L. 1976, ch. 370, § 100; L. 1982, ch. 347, § 58; L. 1995, ch. 241, § 23; L. 2004, ch. 179, § 119; July 1.



75-4324 Employees' right to form, join and participate in employee organizations.

75-4324. Employees' right to form, join and participate in employee organizations. Public employees shall have the right to form, join and participate in the activities of employee organizations of their own choosing, for the purpose of meeting and conferring with public employers or their designated representatives with respect to grievances and conditions of employment. Public employees also shall have the right to refuse to join or participate in the activities of employee organizations.

History: L. 1971, ch. 264, § 4; March 1, 1972.



75-4325 Supervisory employee not prohibited from membership in employee organization.

75-4325. Supervisory employee not prohibited from membership in employee organization. Nothing herein shall prohibit any individual employed as a supervisory employee from becoming or remaining a member of an employee organization, but no public employer subject to this act shall be compelled to deem individuals defined herein as supervisory employees as public employees for the purposes of this act.

History: L. 1971, ch. 264, § 5; March 1, 1972.



75-4326 Existing rights of public employer not affected.

75-4326. Existing rights of public employer not affected. Nothing in this act is intended to circumscribe or modify the existing right of a public employer to:

(a) Direct the work of its employees;

(b) Hire, promote, demote, transfer, assign and retain employees in positions within the public agency;

(c) Suspend or discharge employees for proper cause;

(d) Maintain the efficiency of governmental operation;

(e) Relieve employees from duties because of lack of work or for other legitimate reasons;

(f) Take actions as may be necessary to carry out the mission of the agency in emergencies; and

(g) Determine the methods, means and personnel by which operations are to be carried on.

History: L. 1971, ch. 264, § 6; March 1, 1972.



75-4327 Public employee organizations; recognition and certification; membership; meet and confer; determination and certification of appropriate unit; rules and regulations; assessment of election costs.

75-4327. Public employee organizations; recognition and certification; membership; meet and confer; determination and certification of appropriate unit; rules and regulations; assessment of election costs. (a) Public employers shall recognize employee organizations for the purpose of representing their members in relations with public agencies as to grievances and conditions of employment. Employee organizations may establish reasonable provisions for an individual's admission to or dismissal from membership.

(b) Where an employee organization has been certified by the board as representing a majority of the employees in an appropriate unit, or recognized formally by the public employer pursuant to the provisions of this act, the appropriate employer shall meet and confer in good faith with such employee organization in the determination of conditions of employment of the public employees as provided in this act, and may enter into a memorandum of agreement with such recognized employee organization.

(c) A recognized employee organization shall represent not less than a majority of the employees of an appropriate unit. When a question concerning the designation of an appropriate unit is raised by a public agency, employee organization or by five or more employees, the public employee relations board, at the request of any of the parties, shall investigate such question and, after a hearing in accordance with the provisions of the Kansas administrative procedure act, rule on the definition of the appropriate unit in accordance with subsection (e).

(d) Following determination of the appropriate unit of employees, the public employee relations board, at the request of the public employer or on petition of employees, shall investigate questions and certify to the parties in writing, the names of the representatives that have been designated for an appropriate unit. The filing of a petition for the investigation or certification of a representative of employees shall show the names of not less than 30% of the employees within an appropriate unit. In any such investigation, the board may provide for an appropriate hearing, shall determine voting eligibility and shall take a secret ballot of employees in the appropriate unit involved to ascertain such representatives for the purpose of formal recognition. Recognition shall be granted only to an employee organization that has been selected as a representative of an appropriate unit, in a secret ballot election, by a majority of the employees in an appropriate unit who voted at such election. Each employee eligible to vote shall be provided the opportunity to choose the employee organization such employee wishes to represent such employee, from among those on the ballot, or to choose "no representation." When an election in which the ballot provided for three or more choices between representatives and no representation resulted in no choice receiving a majority of the valid votes cast, the board shall conduct a run-off election by secret ballot. The ballot in a run-off election shall only provide for a selection between the two choices receiving the largest and second largest number of votes in the original election. The board is authorized to hold elections to determine whether: (1) An employee organization should be recognized as the formal representative of employees in a unit; (2) an employee organization should replace another employee organization as the formal representative of employees in a unit; (3) a recognized employee organization should be decertified.

Any petition calling for an election in accordance with this section shall be dismissed by the board without determining the questions raised therein if such petition is filed more than 150 days or less than 90 days prior to the expiration date of an existing memorandum of agreement which governs the terms and conditions of employment of the employees within the appropriate unit.

If the board has certified a formally recognized representative in an appropriate unit, it shall not be required to consider the matter again for a period of one year, unless the board determines that sufficient reason exists. The board may promulgate such rules and regulations as may be appropriate to carry out the provisions of subsections (c) and (d).

(e) Any group of public employees considering the formation of an employee organization for formal recognition, any public employer considering the recognition of an employee organization on its own volition and the board, in investigating questions at the request of the parties as specified in this section, shall take into consideration, along with other relevant factors: (1) The principle of efficient administration of government; (2) the existence of a community of interest among employees; (3) the history and extent of employee organization; (4) geographical location; (5) the effects of overfragmentation and the splintering of a work organization; (6) the provisions of K.S.A. 75-4325, and amendments thereto; and (7) the recommendations of the parties involved.

(f) A recognized employee organization shall not include: (1) Both professional and other employees, unless a majority of the professional employees vote for inclusion in the organization; (2) uniform police employees and public property security guards with any other public employees, but such employees may form their own separate homogenous units; or (3) uniformed firemen with any other public employees, but such employees may form their own separate homogenous units. The employees of a public safety department of cities which has both police and fire protection duties shall be an appropriate unit.

(g) It is the intent of this act that employer-employee relations affecting the finances of a public employer shall be conducted at such times as will permit any resultant memorandum of agreement to be duly implemented in the budget preparation and adoption process. A public employer, during the 60 days immediately prior to its budget submission date, shall not be required to recognize an employee organization not previously recognized, nor shall it be obligated to initiate or begin meet and confer proceedings with any recognized employee organization for a period of 30 days before and 30 days after its budget submission date.

(h) No employee organization shall be recognized unless it establishes and maintains standards of conduct providing for: (1) The maintenance of democratic procedures and practices, including periodic elections by secret ballot and the fair and equal treatment of all members; and (2) the maintenance of fiscal integrity, including accurate accounting and periodic financial reports open to all members and the prohibition of business or financial interests by officers which conflict with their fiduciary responsibilities.

(i) The board shall assess the reasonable costs for conducting a secret ballot of the employees against the party seeking the election. For the purposes of this subsection, the term "costs" shall include amounts expended by the board for printing of ballots and necessary postage.

History: L. 1971, ch. 264, § 7; L. 1972, ch. 340, § 3; L. 1973, ch. 363, § 5; L. 1981, ch. 345, § 1; L. 1988, ch. 356, § 304; L. 2013, ch. 61, § 1; July 1.



75-4328 Recognition of right of employee organization to represent employees.

75-4328. Recognition of right of employee organization to represent employees. (a) A public employer shall extend to a certified or formally recognized employee organization the right to represent the employees of the appropriate unit involved in meet and confer proceedings and in the settlement of grievances, and also shall extend the right to unchallenged representation status, consistent with subsection (d) of K.S.A. 75-4327, during the twelve (12) months following the date of certification or formal recognition.

History: L. 1971, ch. 264, § 8; March 1, 1972.



75-4329 Disputes concerning recognition of employee organization; procedure for resolving.

75-4329. Disputes concerning recognition of employee organization; procedure for resolving. Every public agency, other than the state, acting through its governing body, may establish procedures, not inconsistent with the provisions of K.S.A. 75-4327 and 75-4328 and, after consultation with interested employee organizations and employer representatives, may resolve disputes concerning the recognition status of employee organizations composed of employees of such agency. In the absence of such procedures, such disputes shall be submitted to the public employee relations board in accordance with K.S.A. 75-4327.

History: L. 1971, ch. 264, § 9; March 1, 1972.



75-4330 Memorandum agreements, limitations; grievance procedures; arbitration; judicial review.

75-4330. Memorandum agreements, limitations; grievance procedures; arbitration; judicial review. (a) The scope of a memorandum of agreement may extend to all matters relating to conditions of employment, except proposals relating to (1) any subject preempted by federal or state law or by a municipal ordinance passed under the provisions of section 5 of article 12 of the Kansas constitution; (2) public employee rights defined in K.S.A. 75-4324, and amendments thereto; (3) public employer rights defined in K.S.A. 75-4326, and amendments thereto; or (4) the authority and power of any civil service commission, personnel board, personnel agency or its agents established by statute, ordinance or special act to conduct and grade merit examinations and to rate candidates in the order of their relative excellence, from which appointments or promotions may be made to positions in the competitive division of the classified service of the public employer served by such civil service commission or personnel board. Any memorandum of agreement relating to conditions of employment entered into may be executed for a maximum period of three years, notwithstanding the provisions of the cash-basis law contained in K.S.A. 10-1102 et seq., and amendments thereto, and the budget law contained in K.S.A. 79-2925 et seq., and amendments thereto.

(b) Such memorandum agreement may contain a grievance procedure and may provide for the impartial arbitration of any disputes that arise on the interpretation of the memorandum agreement. Such arbitration shall be advisory or final and binding, as determined by the agreement, and may provide for the use of a fact-finding board. The public employee relations board is authorized to establish rules for procedure of arbitration in the event the agreement has not established such rules. In the absence of arbitrary and capricious rulings by the fact-finding board during arbitration, the decision of that board shall be final. Judicial review shall be in accordance with the Kansas judicial review act.

(c) Notwithstanding the other provisions of this section and the act of which this section is a part, when a memorandum of agreement applies to the state or to any state agency, the memorandum of agreement shall not be effective as to any matter requiring passage of legislation or state finance council approval, until approved as provided in this subsection. When executed, each memorandum of agreement shall be submitted to the state finance council. Any part or parts of a memorandum of agreement which relate to a matter which can be implemented by amendment of rules and regulations of the secretary of administration or by amendment of the pay plan and pay schedules of the state may be approved or rejected by the state finance council, and if approved, shall thereupon be implemented by it to become effective at such time or times as it specifies. Any part or parts of a memorandum of agreement which require passage of legislation for the implementation thereof shall be submitted to the legislature at its next regular session, and if approved by the legislature shall become effective on a date specified by the legislature.

History: L. 1971, ch. 264, § 10; L. 1972, ch. 340, § 2; L. 1986, ch. 318, § 138; L. 2010, ch. 17, § 201; July 1.



75-4331 Memorandum of understanding; financial report; consideration and action; rejection.

75-4331. Memorandum of understanding; financial report; consideration and action; rejection. If agreement is reached by the representatives of the public agency and the recognized employee organization, they jointly shall prepare a memorandum of understanding and, within fourteen (14) days, present it to the appropriate governing body or authority for determination. The governing body or authority, as soon as practicable after receiving a report from the chief financial officer for the agency of the fiscal effect the terms of such memorandum will have upon the agency, shall consider the memorandum and take appropriate action. If the public employer is a taxing subdivision subject to the provisions of K.S.A. 79-4401, et seq., such financial report shall also include information as to the impact of such memorandum on the subdivision's aggregate tax levy and operating expense limitations. If a settlement is reached with an employee organization and the governing body or authority, the governing body or authority shall implement the settlement in the form of a law, ordinance, resolution, executive order, rule or regulation. If the governing body or authority rejects a proposed memorandum, the matter shall be returned to the parties for further deliberation.

History: L. 1971, ch. 264, § 11; March 1, 1972.



75-4332 Memoranda of agreement; procedure in case of impasse; fact-finding board; hearing; costs; confidentiality.

75-4332. Memoranda of agreement; procedure in case of impasse; fact-finding board; hearing; costs; confidentiality. (a) Public employers may include in memoranda of agreement concluded with recognized employee organizations a provision setting forth the procedures to be invoked in the event of disputes which reach an impasse in the course of meet and confer proceedings. Such memorandum shall define conditions under which an impasse exists, and if the employer is bound by the budget law set forth in K.S.A. 79-2925 et seq., and amendments thereto, the memorandum shall provide that an impasse is deemed to exist if the parties fail to achieve agreement at least 14 days prior to budget submission date.

(b) In the absence of such memorandum of procedures, or upon the failure of such procedures resulting in an impasse, either party may request the assistance of the public employee relations board, or the board may render such assistance on its own motion. In either event, if the board determines an impasse exists in meet and confer proceedings between a public employer and a recognized employee organization, the board shall aid the parties in effecting a voluntary resolution of the dispute, and request the appointment of a mediator or mediators, representative of the public, from a list of qualified persons maintained by the secretary of labor, and such appointment of a mediator or mediators shall be made forthwith by the secretary.

(c) All verbal or written information transmitted between any party to a dispute and a mediator conducting the proceeding, or the staff of an approved program under K.S.A. 5-501 et seq., and amendments thereto, shall be confidential communications. No admission, representation or statement made in the proceeding shall be admissible as evidence or subject to discovery. A mediator shall not be subject to process requiring the disclosure of any matter discussed during the proceedings unless all the parties consent to a waiver. Any party, including the neutral person or staff of an approved program conducting the proceeding, participating in the proceeding has a privilege in any action to refuse to disclose, and to prevent a witness from disclosing, any communication made in the course of the proceeding. The privilege may be claimed by the party or anyone the party authorizes to claim the privilege.

(d) The confidentiality and privilege requirements of this section shall not apply to:

(1) Information that is reasonably necessary to establish a defense for the mediator or staff of an approved program conducting the proceeding in the case of an action against the mediator or staff of an approved program that is filed by a party to the mediation;

(2) any information that the mediator is required to report under K.S.A. 2015 Supp. 38-2223, and amendments thereto;

(3) any information that is reasonably necessary to stop the commission of an ongoing crime or fraud or to prevent the commission of a crime or fraud in the future for which there was an expressed intent to commit such crime or fraud; or

(4) any information that the mediator is required to report or communicate under the specific provisions of any statute or in order to comply with orders of the court.

(e) If the impasse persists seven days after the mediators have been appointed, the board shall request the appointment of a fact-finding board of not more than three members, each representative of the public, from a list of qualified persons maintained by the secretary of labor. The fact-finding board shall conduct a hearing, may administer oaths, and may request the board to issue subpoenas. It shall make written findings of facts and recommendations for resolution of the dispute and, not later than 21 days from the day of appointment, shall serve such findings on the public employer and the recognized employee organization. The board may make this report public seven days after it is submitted to the parties. If the dispute continues 14 days after the report is submitted to the parties, the report shall be made public.

(f) If the parties have not resolved the impasse by the end of a 40-day period, commencing with the appointment of the fact-finding board, or by a date not later than 14 days prior to the budget submission date, whichever date occurs first: (1) The representative of the public employer involved shall submit to the governing body of the public employer involved a copy of the findings of fact and recommendations of the fact-finding board, together with the representative's recommendations for settling the dispute; (2) the employee organization may submit to such governing body its recommendations for settling the dispute; (3) the governing body or a duly authorized committee thereof shall forthwith conduct a hearing at which the parties shall be required to explain their positions; and (4) thereafter, the governing body shall take such action as it deems to be in the public interest, including the interest of the public employees involved. The provisions of this subsection shall not be applicable to the state and its agencies and employees.

(g) The cost for the fees of court reporters and fact finders provided by the secretary of labor upon the request of the board shall be borne equally by the parties to a dispute.

History: L. 1971, ch. 264, § 12; L. 1976, ch. 370, § 101; L. 1996, ch. 129, § 7; L. 2004, ch. 179, § 120; L. 2006, ch. 200, § 116; L. 2013, ch. 61, § 2; July 1.



75-4333 Prohibited practices; evidence of bad faith.

75-4333. Prohibited practices; evidence of bad faith. (a) The commission of any prohibited practice, as defined in this section, among other actions, shall constitute evidence of bad faith in meet and confer proceedings.

(b) It shall be a prohibited practice for a public employer or its designated representative willfully to:

(1) Interfere, restrain or coerce public employees in the exercise of rights granted in K.S.A. 75-4324, and amendments thereto;

(2) dominate, interfere or assist in the formation, existence, or administration of any employee organization;

(3) encourage or discourage membership in any employee organization, committee, association or representation plan by discrimination in hiring, tenure or other conditions of employment, or by blacklisting;

(4) discharge or discriminate against an employee because such employee has filed any affidavit, petition or complaint or given any information or testimony under this act, or because such employee has formed, joined or chosen to be represented by any employee organization;

(5) refuse to meet and confer in good faith with representatives of recognized employee organizations as required in K.S.A. 75-4327, and amendments thereto;

(6) deny the rights accompanying certification or formal recognition granted in K.S.A. 75-4328, and amendments thereto;

(7) deliberately and intentionally avoid mediation, fact-finding, and arbitration endeavors as provided in K.S.A. 75-4332, and amendments thereto; or

(8) institute or attempt to institute a lockout.

(c) It shall be a prohibited practice for public employees or employee organizations willfully to:

(1) Interfere with, restrain or coerce public employees in the exercise of rights granted in K.S.A. 75-4324, and amendments thereto;

(2) interfere with, restrain or coerce a public employer with respect to management rights granted in K.S.A. 75-4326, and amendments thereto, or with respect to selecting a representative for the purposes of meeting and conferring or the adjustment of grievances;

(3) refuse to meet and confer in good faith with a public employer as required in K.S.A. 75-4327, and amendments thereto;

(4) deliberately and intentionally avoid mediation, fact-finding and arbitration efforts as provided in K.S.A. 75-4332, and amendments thereto; or

(5) engage in a strike.

(d) (1) It shall be a prohibited practice for a public employee organization to endorse candidates, spend any of its income, directly or indirectly, for partisan or political purposes or engage in any kind of activity advocating or opposing the election of candidates for any public office.

(2) For the purposes of this section, "partisan or political purposes" means an act done with the intent or in a way to influence or tend to influence, directly or indirectly, any person to refrain from voting or to vote for or against any candidate for public office at any caucus, political convention, primary or election.

(e) In the application and construction of this section, fundamental distinctions between private and public employment shall be recognized, and no body of federal or state law applicable wholly or in part to private employment shall be regarded as binding or controlling precedent.

History: L. 1971, ch. 264, § 13; L. 2013, ch. 6, § 2; July 1.



75-4334 Same; proceedings for determination in accordance with Kansas administrative procedure act; judicial review; action in district court in proceeding involving alleged strike or lockout.

75-4334. Same; proceedings for determination in accordance with Kansas administrative procedure act; judicial review; action in district court in proceeding involving alleged strike or lockout. (a) Any controversy concerning prohibited practices may be submitted to the board. Proceedings against the party alleged to have committed a prohibited practice shall be commenced within six months of the date of such alleged practice by service upon the accused party by the board of a written notice, together with a copy of the charges. The accused party shall have seven days within which to serve a written answer to such charges, unless the board determines an emergency exists and requires the accused party to serve a written answer to such charges within 24 hours of their receipt. Hearings on prohibited practices shall be conducted in accordance with the provisions of the Kansas administrative procedure act. If the board determines an emergency exists, the board may use emergency adjudicative proceedings as provided in K.S.A. 77-536, and amendments thereto. A strike or lockout shall be construed to be an emergency. The board may use its rulemaking power, as provided in K.S.A. 75-4323, and amendments thereto, to make any other procedural rules it deems necessary to carry on this function.

(b) The board shall either dismiss the complaint or determine that a prohibited practice has been or is being committed. If the board finds that the party accused has committed or is committing a prohibited practice, the board shall make findings as authorized by this act and shall file them in the proceedings.

(c) Any action of the board pursuant to subsection (b) is subject to review and enforcement in accordance with the Kansas judicial review act. The procedures for obtaining injunction and allied remedies shall be as set forth in the code of civil procedure, except that the provisions of K.S.A. 60-904, and amendments thereto, shall not control injunction actions arising out of public employer-employee relations under this act.

(d) If there is an alleged violation of either subsection (b)(8) or (c)(5) of K.S.A. 75-4333, and amendments thereto, the aggrieved party is authorized to seek relief in district court in the manner provided for the board in subsection (c) while proceedings on such prohibited practices are pending before the board. Any ruling of the district court shall remain in effect until set aside by the court on motion of the parties or of the board or upon review of the board's order as provided by subsection (c).

History: L. 1971, ch. 264, § 14; L. 1973, ch. 363, § 6; L. 1986, ch. 318, § 139; L. 1988, ch. 356, § 305; L. 2010, ch. 17, § 202; July 1.



75-4335 Act inapplicable to public employers, other than state or its agencies, adopting provisions and procedures determined by board to be reasonably equivalent.

75-4335. Act inapplicable to public employers, other than state or its agencies, adopting provisions and procedures determined by board to be reasonably equivalent. This act, except for K.S.A. 75-4322, 75-4323, 75-4324, 75-4325, 75-4326, 75-4327, 75-4328, 75-4333 and 75-4334, shall be inapplicable to any public employer, other than the state and its agencies which, acting through its governing body, has adopted by ordinance or resolution its own provisions and procedures which have been submitted to the board by such public employer and as to which there is in effect a determination by the board that such provisions and procedures and the continuing implementation thereof are reasonably equivalent to the provisions and procedures set forth in this act with respect to the state.

History: L. 1971, ch. 264, § 15; March 1, 1972.



75-4336 Registration of business agents for employee organizations; application; certificate; fee; exemption.

75-4336. Registration of business agents for employee organizations; application; certificate; fee; exemption. (a) Every person desiring to act as a business agent for an employee organization shall first obtain a registration certificate from the secretary of state by filing an application therefor and paying a registration fee of $12.50. No person shall be issued a registration certificate unless: (1) The applicant is a citizen of the United States; (2) the applicant's name, address and length of residence in Kansas are stated in the application; and (3) the application is accompanied by a statement, signed by the president and secretary of the employee organization, which authorizes the applicant to act as agent for such employee organization.

(b) Unless it has been surrendered, suspended or revoked at an earlier date, the registration certificate shall be valid for the calendar year in which it was obtained and shall expire on December 31 or, for registration certificates obtained after December 31, 1982, each such registration certificate may be valid for the fiscal year of the employee organization represented by the business agent in which the certificate was obtained and shall expire on the last day of such fiscal year.

(c) If a person has obtained a registration certificate as a business agent under the provisions of K.S.A. 44-804 and amendments thereto to act in such capacity for a labor organization thereunder and such labor organization is an employee organization, such registration shall fully satisfy the requirements of this section and no further registration or registration fee shall be required of such person desiring to act as a business agent for such employee organization.

History: L. 1973, ch. 363, § 3; L. 1974, ch. 207, § 7; L. 1982, ch. 363, § 10; July 1.



75-4337 Annual report of employee organizations; contents; fee; alternative filing of federal reports; exemption.

75-4337. Annual report of employee organizations; contents; fee; alternative filing of federal reports; exemption. (a) Every employee organization operating in the state of Kansas and having 100 or more members shall file an annual report with the secretary of state on or before April 15, showing the financial condition of the employee organization on the December 31 next preceding the date of filing or at the close of business on the last day of the organization's fiscal year next preceding the date of filing. Each annual report filed under this section shall be accompanied by a filing fee of $5. The secretary of state may upon showing of reasonable cause grant an extension of time for filing of annual report.

(b) The annual report shall be in such form as the board shall prescribe and shall include:

(1) The name of the employee organization;

(2) the location and mailing address of its office;

(3) the name and title of each of its officers and registered business agents, together with the salaries, wages, bonuses and other remuneration paid each, and mailing address of each;

(4) the date of the regular election of officers of such employee organization;

(5) the rate of its initiation fees, dues, assessments and any other periodic payments required of its members; and

(6) an audited statement of the income, expenditures, assets and liabilities of the employee organization.

(c) In lieu of filing an annual report in the form prescribed by the board under subsection (b) of this section, the employee organization may file copies of the reports required to be filed with the United States department of labor by the federal labor management reporting and disclosure act of 1959, 29 U.S.C.A. § 431, et seq., as follows:

(1) By having on file with the secretary of state a copy of the labor organization information report form LM-1 which is currently on file with the United States department of labor; and

(2) by filing annually as required in subsection (a) of this section, a copy of the labor organization annual report form LM-2 or form LM-3 which is filed with the United States department of labor and covers a reporting period specified in subsection (a).

(d) Every employee organization which has filed an annual report as a labor organization under the provisions of K.S.A. 44-806 and amendments thereto shall be deemed to have fully satisfied the requirements of this section and shall not be required to file an annual report under this section.

History: L. 1973, ch. 363, § 4; L. 1974, ch. 207, § 8; L. 1980, ch. 150, § 2; L. 1982, ch. 363, § 11; July 1.



75-4338 Employee organizations; use of organization dues for partisan or political purposes prohibited.

75-4338. Employee organizations; use of organization dues for partisan or political purposes prohibited. (a) It shall be a prohibited practice for any professional employees' organization, as defined in K.S.A. 72-5413, and amendments thereto, or public employee organization, as defined in K.S.A. 75-4322, and amendments thereto, to use any dues, fees, money or other assessments deducted from a member's paycheck for the purpose of engaging in partisan or political purposes as defined in subsection (d). A professional employees' organization or public employee organization may not require any contribution to a candidate, personal campaign committee, political action committee, registered political party, or political fund as a condition of membership or participation in the professional employees' organization or public employee organization.

(b) (1) A professional employees' organization or a public employee organization wishing to make expenditures for partisan or political purposes shall establish a political fund.

(2) Each professional employees' organization or public employee organization that establishes a political fund shall:

(A) Maintain the political fund as a separate, segregated account apart from any account containing money received by a professional employees' organization or a public employee organization as union dues;

(B) ensure that each contribution to the political fund is voluntary; and

(C) establish the political fund as a political action committee.

(3) (A) A professional employees' organization or a public employee organization may only make expenditures for partisan or political purposes from a political fund established in accordance with this section.

(B) A professional employees' organization or a public employee organization may not expend union dues for partisan or political purposes or transfer union dues to a political fund.

(c) (1) Nothing in this section precludes a professional employees' organization or a public employee organization from making expenditures of union dues to communicate directly with its own members about political candidates or political issues.

(2) Nothing in this section precludes a professional employees' organization or public employee organization from making expenditures of union dues either for the establishment of a political fund or to solicit contributions from its members to a political fund.

(d) (1) "Partisan or political purposes" means an act done with the intent or in a way to influence or tend to influence, directly or indirectly, any person to refrain from voting or to vote for or against any candidate for public office at any caucus, political convention, primary, or election.

(2) "Political fund" means a separate segregated fund established by a professional employees' organization or a public employee organization for partisan and political purposes that meets the requirements of this section.

(3) "Union dues" means dues, fees, money, or other assessments required as a condition of membership or participation in a professional employees' organization or a public employee organization.

(e) This section as it relates to public employee organizations shall be supplemental to the provisions of K.S.A. 75-4333, and amendments thereto, and shall be enforced pursuant to the provisions of K.S.A. 75-4334, and amendments thereto.

(f) This section as it relates to professional employees' organizations shall be supplemental to the provisions of K.S.A. 72-5430, and amendments thereto, and shall be enforced pursuant to the provisions of K.S.A. 72-5430a, and amendments thereto.

History: L. 2013, ch. 6, § 1; July 1.



75-4339 Invalidity of act.

75-4339. Invalidity of act. If any provision of this act, including any amendment made by this act, or the application of any such provision to any person or circumstance, is held invalid, the validity of any other provision of this act, or the application of such provision to other persons and circumstances, shall not be affected thereby.

History: L. 2013, ch. 6, § 3; July 1.

Act includes K.S.A. 2013 Supp. 44-319, 75-4333 and 75-4339.



75-4351 Interpreters appointed for deaf, hard of hearing, speech impaired and persons whose primary language is other than English; proceeding in which appointment authorized.

75-4351. Interpreters appointed for deaf, hard of hearing, speech impaired and persons whose primary language is other than English; proceeding in which appointment authorized. A qualified interpreter shall be appointed in the following cases for persons whose primary language is one other than English, or who is a deaf, hard of hearing or speech impaired person: (a) In any grand jury proceeding, when such person is called as a witness;

(b) in any court proceeding involving such person and such proceeding may result in the confinement of such person or the imposition of a penal sanction against such person;

(c) in any civil proceeding, whether such person is the plaintiff, defendant or witness in such action;

(d) in any proceeding before a board, commission, agency, or licensing authority of the state or any of its political subdivisions, when such person is the principal party in interest;

(e) prior to any attempt to interrogate or take a statement from a person who is arrested for an alleged violation of a criminal law of the state or any city ordinance.

History: L. 1972, ch. 341, § 1; L. 1973, ch. 364, § 1; L. 1993, ch. 223, § 5; July 1.



75-4352 Same; compensation for services.

75-4352. Same; compensation for services. (a) All interpreters appointed under the provisions of this act shall be appointed by the judge if the appearance is before any court or by the chairman or presiding or executive officer of any board, commission or agency by which the proceeding involving the person is being conducted. The court or agency conducting the proceeding shall determine and fix a reasonable fee for the services of the interpreter and may provide for the payment of such costs out of funds appropriated for the operation of the courts and agencies. At no time shall the fees for interpreter services be assessed against the person whose primary language is one other than English or who is deaf, hard of hearing or speech impaired.

(b) Fees for interpreters paid by the state board of indigents' defense services shall be in accordance with standards adopted by such board.

History: L. 1972, ch. 341, § 2; L. 1973, ch. 364, § 2; L. 1982, ch. 364, § 1; L. 1982, ch. 142, § 28; L. 1993, ch. 223, § 7; July 1.



75-4353 Same; qualifications of interpreter; determination; persons disqualified.

75-4353. Same; qualifications of interpreter; determination; persons disqualified. (a) No one shall be appointed to serve as an interpreter for a person pursuant to the provisions of K.S.A. 75-4351, and amendments thereto, if such interpreter is married to that person, related to that person within the first or second degrees of consanguinity, living with that person or is otherwise interested in the outcome of the proceeding, unless the appointing authority determines that no other qualified interpreter is available to serve.

(b) No person shall be appointed as an interpreter pursuant to the provisions of K.S.A. 75-4351, and amendments thereto, unless the appointing authority makes a preliminary determination that the interpreter is able to readily communicate with the person whose primary language is one other than English and is able to accurately repeat and translate the statement of such person.

(c) In appointing a qualified interpreter for a person whose primary language is other than English pursuant to the provisions of K.S.A. 75-4351 et seq., and amendments thereto, the appointing authority shall appoint: (A) A qualified interpreter who meets the following criteria; or (B) a qualified interpreter who is employed by a technology-based, telecommunications interpretation service available on a twenty-four hour basis who meets the following criteria:

(1) A general understanding of cultural concepts, usage and expressions of the foreign language being interpreted, including the foreign language's varieties, dialects and accents;

(2) the ability to interpret and translate in a manner which reflects the educational level and understanding of the person whose primary language is other than English;

(3) basic knowledge of legal rights of persons involved in law enforcement investigations, administrative matters and court proceedings and procedures, as the case may be; and

(4) sound skills in written and oral communication between English and the foreign language being translated, including the qualified interpreter's ability to translate complex questions, answers and concepts in a timely, coherent and accurate manner.

History: L. 1972, ch. 341, § 3; L. 1973, ch. 364, § 3; L. 1993, ch. 223, § 6; July 1.



75-4354 Same; duty of interpreter; oath; disclosure.

75-4354. Same; duty of interpreter; oath; disclosure. (a) Every interpreter appointed pursuant to the provisions of K.S.A. 75-4351, and amendments thereto, before entering upon such interpreter's duties, shall take an oath that such interpreter will make a true interpretation in an understandable manner to the person for whom such interpreter is appointed, and that such interpreter will repeat the statements of such person in the English language to the best of such interpreter's skill and judgment.

(b) An interpreter who is employed to interpret, transliterate or relay a communication between a person who can speak English and a person whose primary language is one other than English is a conduit for the communication and may not disclose or be compelled to disclose, through reporting, testimony or by subpoena, the contents of the communication.

History: L. 1972, ch. 341, § 4; L. 1993, ch. 223, § 8; July 1.



75-4355 Same; inherent power of court not limited.

75-4355. Same; inherent power of court not limited. This act shall not be construed to limit the inherent power of a court to appoint an interpreter in other cases.

History: L. 1972, ch. 341, § 5; July 1.



75-4355a Interpreters for deaf, hard of hearing or speech impaired; court proceedings.

75-4355a. Interpreters for deaf, hard of hearing or speech impaired; court proceedings. A qualified interpreter shall be secured for any person who is deaf, hard of hearing or speech impaired in any grand jury, court or jury proceeding whether such person is a plaintiff, defendant, juror or witness in such action, and the interpreter shall interpret throughout the actual trial and during the time that the jury is sequestered or engaged in its deliberations.

History: L. 1993, ch. 223, § 1; July 1.



75-4355b Same; certification; fees; other modes of communication.

75-4355b. Same; certification; fees; other modes of communication. (a) All interpreters for the deaf, hard of hearing and speech impaired, secured under the provisions of K.S.A. 75-4355a through 75-4355d, shall be certified by or registered with the Kansas commission for the deaf and hard of hearing or an agency designated by the commission. The chairperson of the governmental committee or commission, or the head of the agency or other entity, or the court is responsible for assuring the procurement of the interpreter.

(b) The commission shall recommend reasonable fees for the services of the interpreter. At no time shall the fees for interpreter services be assessed against the person who is deaf, hard of hearing or speech impaired.

(c) No person shall serve as an interpreter if such interpreter is married to that person, related to that person or is otherwise interested in the outcome of the proceeding. Exceptions can be made in extreme conditions, subject to the approval of the commission.

(d) No person shall serve as an interpreter pursuant to K.S.A. 75-4355a through 75-4355d, unless the commission makes the determination that the person is qualified to interpret. The commission may designate the executive director of the commission or a local agency to make such determination and approval under the provisions of K.S.A. 75-4355a through 75-4355d. A person is qualified to interpret if such person is able to interpret effectively, accurately and impartially, both receptively and expressively, using any necessary specialized vocabulary.

(e) If preferred by the deaf, hard of hearing or speech impaired person and if feasible, other modes of communication, such as notetakers, open-captioning equipment, assistive listening devices or other technology may be used in place of an interpreter.

History: L. 1993, ch. 223, § 2; July 1.



75-4355c Same; disclosure.

75-4355c. Same; disclosure. An interpreter who is employed to interpret, transliterate or relay a communication between a person who can hear and a person who is deaf, hard of hearing or speech impaired is a conduit for the communication and may not disclose or be compelled to disclose, through reporting, testimony or by subpoena, the contents of the communication.

History: L. 1993, ch. 223, § 3; July 1.



75-4355d Enforcement; construction.

75-4355d. Enforcement; construction. Any person shall have the right to enforce the provisions of K.S.A. 75-4355a through 75-4355d in the district court. Nothing in K.S.A. 75-4355a through 75-4355d shall be construed to limit or impair rights existing under any other state laws.

History: L. 1993, ch. 223, § 4; July 1.



75-4360 Payment of expenses for defense of governor, adjutant general, superintendent, officer or trooper of highway patrol, agent of the Kansas bureau of investigation and certain persons employed in state correctional institutions in certain civil actions; selection of defense attorney; duties of attorney general.

75-4360. Payment of expenses for defense of governor, adjutant general, superintendent, officer or trooper of highway patrol, agent of the Kansas bureau of investigation and certain persons employed in state correctional institutions in certain civil actions; selection of defense attorney; duties of attorney general. If the governor, the adjutant general, the superintendent of the highway patrol or any officer or trooper of the highway patrol, or agent of the Kansas bureau of investigation, or any person employed by the state correctional institutions in a correctional or supervisory or custodial capacity or any person formerly serving in such capacity is prosecuted by civil action for any act performed or committed by such person in the performance of duties imposed upon such person by law, and required in the enforcement of the laws of this state, all of the expenses of the defense of such actions, including attorney's fees, witnesses' fees for the defense, defendant's court costs and all costs for transcripts of records and abstracts thereof on appeal, shall be paid by the state during his or her term of office or employment, or after such term of office or employment if such action was based upon any act performed or committed by such person during such term of office or employment.  The attorney general shall be first consulted in regards to the selection of the attorney for the defense of any such person, and shall have approval thereof, except that the attorney general may, if he or she sees fit, assume the responsibility for the defense of such person and may conduct the same personally or by one or more of his or her assistants.  The expenses of such defense shall be paid by the attorney general from any moneys made available to the attorney general for such purpose upon vouchers approved by the attorney general and in accordance with the provisions of appropriation acts.

History: L. 1968, ch. 78, § 1; L. 1970, ch. 360, § 1; L. 1976, ch. 372, § 5; L. 1977, ch. 290, § 7; July 1.



75-4362 Drug screening program; establishment and implementation; duties of director of personnel; state government positions subject to program; effect of positive test result on employment; results confidential; rules and regulations; safety sensitive positions defined.

75-4362. Drug screening program; establishment and implementation; duties of director of personnel; state government positions subject to program; effect of positive test result on employment; results confidential; rules and regulations; safety sensitive positions defined. (a) The director of the division of personnel services of the department of administration shall have the authority to establish and implement a drug screening program for persons taking office as governor, lieutenant governor, attorney general or members of the Kansas senate or house of representatives and for applicants for safety sensitive positions in state government, but no applicant for a safety sensitive position shall be required to submit to a test as a part of this program unless the applicant is first given a conditional offer of employment.

(b) The director also shall have the authority to establish and implement a drug screening program based upon a reasonable suspicion of illegal drug use by any person currently holding one of the following positions or offices:

(1) The office of governor, lieutenant governor or attorney general;

(2) members of the Kansas senate or house of representatives;

(3) any safety sensitive position;

(4) any position in an institution of mental health, as defined in K.S.A. 76-12a01, and amendments thereto, that is not a safety sensitive position;

(5) any position in the Kansas state school for the blind, as established under K.S.A. 76-1101 et seq., and amendments thereto;

(6) any position in the Kansas state school for the deaf, as established under K.S.A. 76-1001 et seq., and amendments thereto; or

(7) any employee of a state veteran's home operated by the director of the Kansas commission on veterans affairs office as described in K.S.A. 76-1901 et seq. and K.S.A. 76-1951 et seq., and amendments thereto.

(c) Any public announcement or advertisement soliciting applications for employment in a safety sensitive position in state government shall include a statement of the requirements of the drug screening program established under this section for applicants for and employees holding a safety sensitive position.

(d) Except for a person who has access to a secured biological laboratory in the office of laboratory services of the department of health and environment, no person shall be terminated solely due to positive results of a test administered as a part of a program authorized by this section if:

(1) The employee has not previously had a valid positive test result; and

(2) the employee undergoes a drug evaluation and successfully completes any education or treatment program recommended as a result of the evaluation. Nothing herein shall be construed as prohibiting demotions, suspensions or terminations pursuant to K.S.A. 75-2949e or 75-2949f, and amendments thereto.

(e) Except in hearings before the state civil service board regarding disciplinary action taken against the employee, the results of any test administered as a part of a program authorized by this section shall be confidential and shall not be disclosed publicly.

(f) The secretary of administration may adopt such rules and regulations as necessary to carry out the provisions of this section.

(g) "Safety sensitive positions" means the following:

(1) All state law enforcement officers who are authorized to carry firearms;

(2) all state corrections officers;

(3) all state parole officers;

(4) heads of state agencies who are appointed by the governor and employees on the governor's staff;

(5) all employees with access to secure facilities of a correctional institution, as defined in K.S.A. 2015 Supp. 21-5914, and amendments thereto;

(6) all employees of a juvenile correctional facility, as defined in K.S.A. 2015 Supp. 38-2302, and amendments thereto;

(7) all employees within an institution of mental health, as defined in K.S.A. 76-12a01, and amendments thereto, who provide clinical, therapeutic or habilitative services to the clients and patients of those institutions; and

(8) all employees who have access to a secured biological laboratory in the office of laboratory services of the department of health and environment.

History: L. 1988, ch. 325, § 1; L. 1990, ch. 309, § 43; L. 1998, ch. 187, § 15; L. 2002, ch. 111, § 1; L. 2006, ch. 169, § 124; L. 2011, ch. 30, § 275; L. 2013, ch. 80, § 5; L. 2013, ch. 133, § 30; L. 2014, ch. 83, § 35; July 1.

Section was also amended by L. 2013, ch. 58, § 2, but that version was repealed by L. 2013, ch. 133, § 37.



75-4364 Educational benefits for spouses and dependents of deceased public safety officers and certain deceased military personnel and prisoners of war; enrollment at Kansas educational institutions without charge of tuition or fees.

75-4364. Educational benefits for spouses and dependents of deceased public safety officers and certain deceased military personnel and prisoners of war; enrollment at Kansas educational institutions without charge of tuition or fees. (a) As used in this section:

(1) "Dependent" means: (A) A birth child, adopted child or stepchild; or (B) any child other than the foregoing who is actually dependent in whole or in part on the individual and who is related to such individual by marriage or consanguinity.

(2) "Emergency medical services attendant" means an attendant as defined by K.S.A. 65-6112, and amendments thereto.

(3) "Firefighter" means a person who is: (A) Employed by any city, county, township or other political subdivision of the state and who is assigned to the fire department thereof and engaged in the fighting and extinguishment of fires and the protection of life and property therefrom; or (B) a volunteer member of a fire district, fire department or fire company.

(4) "Kansas educational institution" means and includes community colleges, the municipal university, state educational institutions, the institute of technology at Washburn university and technical colleges.

(5) "Law enforcement officer" means a person who by virtue of office or public employment is vested by law with a duty to maintain public order or to make arrests for violation of the laws of the state of Kansas or ordinances of any municipality thereof or with a duty to maintain or assert custody or supervision over persons accused or convicted of crime, and includes wardens, superintendents, directors, security personnel, officers and employees of adult and juvenile correctional institutions, jails or other institutions or facilities for the detention of persons accused or convicted of crime, while acting within the scope of their authority.

(6) "Military service" means any active service in any armed service of the United States and any active state or federal service in the Kansas army or air national guard.

(7) "Prisoner of war" means any person who was a resident of Kansas at the time the person entered service of the United States armed forces and who, while serving in the United States armed forces, has been declared to be a prisoner of war, as established by the United States secretary of defense, after January 1, 1960.

(8) "Public safety officer" means a law enforcement officer or a firefighter or an emergency medical services attendant.

(9) "Resident of Kansas" means a person who is a domiciliary resident as defined by K.S.A. 76-729, and amendments thereto.

(10) "Spouse" means the spouse of a deceased public safety officer or deceased member of the military service who has not remarried.

(11) "State board" means the state board of regents.

(b) Every Kansas educational institution shall provide for enrollment without charge of tuition or fees for: (1) Any dependent or spouse of a public safety officer who died as the result of injury sustained while performing duties as a public safety officer so long as such dependent or spouse is eligible; (2) any dependent or spouse of any resident of Kansas who died on or after September 11, 2001, while, and as a result of, serving in military service; and (3) any prisoner of war. Any such dependent or spouse and any prisoner of war shall be eligible for enrollment at a Kansas educational institution without charge of tuition or fees for not to exceed 10 semesters of undergraduate instruction, or the equivalent thereof, at all such institutions.

(c) Subject to appropriations therefor, any Kansas educational institution, at which enrollment, without charge of tuition or fees, of a prisoner of war or a dependent or spouse is provided for under subsection (b), may file a claim with the state board for reimbursement of the amount of such tuition and fees. The state board shall include in its budget estimates pursuant to K.S.A. 75-3717, and amendments thereto, a request for appropriations to cover tuition and fee claims pursuant to this section. The state board shall be responsible for payment of reimbursements to Kansas educational institutions upon certification by each such institution of the amount of reimbursement to which entitled. Payments to Kansas educational institutions shall be made upon vouchers approved by the state board and upon warrants of the director of accounts and reports. Payments may be made by issuance of a single warrant to each Kansas educational institution at which one or more eligible dependents or spouses or prisoners of war are enrolled for the total amount of tuition and fees not charged for enrollment at that institution. The director of accounts and reports shall cause such warrant to be delivered to the Kansas educational institution at which any such eligible dependents or spouses or prisoners of war are enrolled. If an eligible dependent or spouse or prisoner of war discontinues attendance before the end of any semester, after the Kansas educational institution has received payment under this subsection, the institution shall pay to the state the entire amount which such eligible dependent or spouse or prisoner of war would otherwise qualify to have refunded, not to exceed the amount of the payment made by the state in behalf of such dependent or spouse or prisoner of war for the semester. All amounts paid to the state by Kansas educational institutions under this subsection shall be deposited in the state treasury and credited to the state general fund.

(d) The state board shall adopt rules and regulations for administration of the provisions of this section and shall determine the qualification of persons as dependents and spouses of public safety officers or United States military personnel and the eligibility of such persons for the benefits provided for under this section.

History: L. 1996, ch. 165, § 1; L. 2001, ch. 210, § 1; L. 2003, ch. 134, § 4; L. 2005, ch. 120, § 1; L. 2010, ch. 119, § 19; L. 2011, ch. 97, § 43; July 1.

Revisor's Note:

Section was also amended by L. 2001, ch. 118, § 1, but that version was repealed by L. 2001, ch. 210, § 2.



75-4370 Officers and employees of certain closed state institutions; procedures and benefits; preference, qualifications; time limit; notice; rules and regulations.

75-4370. Officers and employees of certain closed state institutions; procedures and benefits; preference, qualifications; time limit; notice; rules and regulations. (a) In establishing certified pools of eligible candidates under the Kansas civil service act, a preference shall be given to each state officer or employee who (1) (A) is in the classified service under the Kansas civil service act and is employed by an institution that is closed or abolished or otherwise ceases operations or that is scheduled for such closure, abolition or cessation of operations and has a budget reduction imposed that is associated with such closure, abolition or cessation of operations, and (B) is laid off from employment with such institution for the reason of such closure, abolition or cessation of operations or such imposition of a budget reduction, and (C) remains in such employment until the date the officer or employee is laid off or (2) (A) is in the classified service under the Kansas civil service act and is laid off from employment at the Topeka correctional facility due to the transfer of the reception and diagnostic unit from the Topeka correctional facility to the El Dorado correctional facility, and (B) remains in such employment until the date the officer or employee is laid off.

(b) To qualify for the preference established by this section, a person described in subsection (a) also shall meet the requirements for the vacant position. In addition to other applicable provisions of the Kansas civil service act and rules and regulations and policies adopted thereunder, the preference established by this section (1) shall place the person into the reemployment pool, (2) shall provide an opportunity for an interview for any vacant position in the same or higher pay grade than the position from which the person was laid off and for which the person meets the qualifications, and (3) shall grant a right of first refusal for any vacant position. No state agency shall be required to interview more than seven applicants for any one position. The right of first refusal shall allow the person the right to accept the first position applied for by the person for which the person meets the qualifications and for which the pay grade is the same as or lower than the pay grade of the position from which the person was laid off. The right of first refusal may be exercised only one time and must be exercised within the 24 months following the date of layoff.

(c) The secretary of administration shall give a global notice of layoff to all state officers and employees, who are employed by an institution that is scheduled for closure, abolition or cessation of operations, up to 180 days prior to such closure, abolition or cessation of operations. The global notice of layoff shall be effective for all such state officers and employees, including any state officer or employee who is transferred to or employed by such institution within 180 days of the date of such closure, abolition or cessation of operations, for all purposes of lay off procedures under K.S.A. 75-2948, and amendments thereto, except each such officer or employee receiving the global notice of layoff shall also be given an individual notice of layoff which specifies such officer or employee's individual date of layoff.

(d) Notice of layoff pursuant to K.S.A. 75-2948, and amendments thereto, shall be given to state officers and employees whose proposed layoff is caused by the transfer of the reception and diagnostic unit from the Topeka correctional facility to the El Dorado correctional facility.

(e) The secretary of administration shall adopt rules and regulations necessary to implement the provisions of this section.

(f) This section shall be part of and supplemental to the Kansas civil service act.

History: L. 1996, ch. 255, § 1; L. 2000, ch. 152, § 28; May 25.



75-4371 Same; compensation for accumulated sick leave; rules and regulations.

75-4371. Same; compensation for accumulated sick leave; rules and regulations. (a) Each state officer or employee who (1) (A) is employed by an institution that is closed or abolished or otherwise ceases operations or that is scheduled for such closure, abolition or cessation of operations and has a budget reduction imposed that is associated with such closure, abolition or cessation of operations, and (B) is laid off from employment with such institution for the reason of such closure, abolition or cessation of operations or such imposition of a budget reduction, and (C) remains in such employment until the date the officer or employee is laid off; or (2) (A) is in the classified service under the Kansas civil service act and is laid off from employment at the Topeka correctional facility due to the transfer of the reception and diagnostic unit from the Topeka correctional facility to the El Dorado correctional facility, and (B) remains in such employment until the date the officer or employee is laid off, may receive compensation for 20% of all accumulated hours of sick leave credited to such state officer or employee as of the date of being laid off. Each state officer or employee, who is eligible for and who elects to receive compensation for accumulated sick leave under this section, shall file a written statement of election therefor which shall be in such form as may be prescribed by the secretary of administration and which shall include a specific waiver of any right to receive any payment for  accumulated sick leave under the provisions of K.S.A. 75-5517, and amendments thereto. No state officer or employee, who receives compensation for accumulated sick leave under this section, shall receive any payment for accumulated sick leave under the provisions of K.S.A. 75-5517, and amendments thereto. Payment for accumulated sick leave under this section shall be made from the state leave payment reserve fund.

(b) For the purposes of retirement employee contributions and retirement benefits, each payment of compensation for accumulated sick leave under this section shall be subject to the applicable provisions of the statutes governing the Kansas public employees retirement system, K.S.A. 74-4901 et seq., and amendments thereto.

(c) The secretary of administration shall adopt rules and regulations necessary to implement the provisions of this section.

History: L. 1996, ch. 255, § 2; L. 2000, ch. 152, § 29; May 25.



75-4372 Same; qualified to participate in state health care benefits program, periods; closure health insurance fund.

75-4372. Same; qualified to participate in state health care benefits program, periods; closure health insurance fund. (a) Each state officer or employee who (1) (A) is employed by an institution that is closed or abolished or otherwise ceases operations or that is scheduled for such closure, abolition or cessation of operations and has a budget reduction imposed that is associated with such closure, abolition or cessation of operations, and (B) is laid off from employment with such institution for the reason of such closure, abolition or cessation of operations or such imposition of a budget reduction, and (C) remains in such employment until the date the officer or employee is laid off; or (2) (A) who is in the classified service under the Kansas civil service act and is laid off from employment at the Topeka correctional facility due to the transfer of the reception and diagnostic unit from the Topeka correctional facility to the El Dorado correctional facility, and (B) remains in such employment until the date the officer or employee is laid off, shall continue to be qualified to participate in the state health care benefits program as provided in this section.

(b) In accordance with the following, each such state officer or employee may participate in the state health care benefits program after being laid off for the following periods:

(1) For the six-month period after the date of such person's layoff, during which period that portion of the cost of participation of such person which would have been paid by the state agency if such person was still a state officer or employee shall be paid as provided in subsection (c); and

(2) for the eighteen-month period after such six-month period, during which period the entire cost of participation of such person shall be paid by such person.

(c) There is hereby established the closure health insurance fund in the state treasury which shall be administered by the secretary of administration.  In accordance with the provisions of appropriation acts, the secretary of administration shall cause to be deposited in the closure health insurance fund an amount equal to the full cost for six months of the employer contribution for full-time single member health care insurance under the state health care benefits program for each such laid off state officer and employee on the officer or employee's last day of service. Expenditures shall be made from the closure health insurance fund for the purpose of paying the employer's portion for full-time single member health insurance under the state health care benefits program for each such laid off state officer or employee until the expiration of six months or until notified by the laid off officer or employee that such officer or employee is otherwise covered by health care insurance. The secretary of administration shall establish a system to account for the state health insurance expenditures for each such laid off state officer or employee. Upon notice that the person who had been laid off is otherwise covered by health care insurance, the balance attributed to such person shall be paid to the person who had been laid off. After such six-month period, any participation by such person in the state health care benefits program shall be paid by such person.

(d) Except as otherwise provided by this section, the participation of each such state officer or employee in the state health care benefits program shall be in accordance with the provisions of K.S.A. 75-6501 through 75-6513, and amendments thereto, and rules and regulations and policies adopted by the Kansas state employees health care commission. Each such state officer or employee may obtain family coverage under the state health care benefits program administered by the Kansas state employees health care commission generally in the same manner as other state officers and employees and shall pay the entire cost of such family coverage.

History: L. 1996, ch. 255, § 3; L. 2000, ch. 152, § 30; May 25.



75-4373 Same; extended death benefit plan; term life insurance benefit; administration; closure term life insurance fund.

75-4373. Same; extended death benefit plan; term life insurance benefit; administration; closure term life insurance fund. (a) Each state officer or employee who (1) (A) is employed by an institution that is closed or abolished or otherwise ceases operations or that is scheduled for such closure, abolition or cessation of operations and has a budget reduction imposed that is associated with such closure, abolition or cessation of operations, and (B) is laid off from employment with such institution for the reason of such closure, abolition or cessation of operations or such imposition of a budget reduction, and (C) remains in such employment until the date the officer or employee is laid off; or (2) (A) is in the classified service under the Kansas civil service act and who is laid off from employment at the Topeka correctional facility due to the transfer of the reception and diagnostic unit from the Topeka correctional facility to the El Dorado correctional facility, and (B) remains in such employment until the date of [the] officer or employee is laid off, shall be eligible for the extended death benefit plan providing term life insurance under this section.

(b) The extended death benefit plan providing term life insurance under this section shall provide a death benefit equal to 150% of the annual rate of compensation of the covered state officer or employee, as of the date the covered state officer or employee is laid off, for each state officer or employee described in subsection (a). The extended death benefit plan providing term life insurance under this section shall provide death benefit coverage for a period of 24 months after the date the covered state officer or employee is laid off.

(c) The secretary of administration shall administer the provisions of this section. The secretary of administration shall issue a request for proposals from qualified vendors for term life insurance under this section and is hereby authorized to enter into contracts for such term life insurance pursuant to competitive bids. Contracts entered into for such insurance shall not be subject to the provisions of K.S.A. 75-4101, and amendments thereto.

(d) There is hereby created in the state treasury the closure term life insurance fund which shall be administered by the secretary of administration. All expenditures of moneys credited to the closure term life insurance fund shall be for the provision of term life insurance under this section in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of administration or the secretary's designee.

History: L. 1996, ch. 255, § 4; L. 2000, ch. 152, § 32; May 25.



75-4374 Same; in-state moving expense reimbursement if employed by or transferred to another state agency; limitations; purchase of adaptive equipment for laid off or transferred employees who are blind.

75-4374. Same; in-state moving expense reimbursement if employed by or transferred to another state agency; limitations; purchase of adaptive equipment for laid off or transferred employees who are blind. (a) The head of any state agency, as defined by K.S.A. 75-3701, and amendments thereto, who hires any state officer or employee who is laid off or transferred in lieu of layoff between state agencies, may agree to reimburse such officer or employee's in-state moving expenses in an aggregate amount of not more than $2,000, as verified by receipts. No such moving expenses shall be paid when such transfer results in the new official duty station being less than 25 miles from the old station.

(b) Moving expenses may include, but not be limited to, the cost of packing and transporting household goods and personal effects, subsistence expenses while en route from the old residence to the new residence, subsistence expenses while occupying temporary quarters in the new location and the expenses of a premove trip to look for a new residence.

(c) Any state agency, as defined by K.S.A. 75-3701, and amendments thereto, which hires any state officer or employee, who is a blind person employed at Kansas industries for the blind at facilities on the Topeka state hospital property and who is laid off or transferred between state agencies, in lieu of being laid off, shall purchase or otherwise provide all adaptive equipment and other accommodations required by such state officer or employer [employee] for such state officer or employee's position at such state agency.

(d) As used in this section, "state officer or employee" means a state officer or employee who (1) (A) is employed by an institution that is closed or abolished or otherwise ceases operations or that is scheduled for such closure, abolition or cessation of operations, and (B) is laid off from employment with such institution for the reason of such closure, abolition or cessation of operations, and (C) remains in such employment with such institution until the date the officer or employee is laid off; or (2) (A) is in the classified service under the Kansas civil service act and is laid off from employment at the Topeka correctional facility due to the transfer of the reception and diagnostic unit from the Topeka correctional facility to the El Dorado correctional facility, and (B) remains in such employment until the date the officer or employee is laid off.

History: L. 1996, ch. 255, § 5; L. 2000, ch. 152, § 33; May 25.



75-4375 Same; compensation for certain direct care employees after layoff; determination of amount.

75-4375. Same; compensation for certain direct care employees after layoff; determination of amount. (a) Each state officer or employee: (1) Who is employed by an institution that is closed or abolished or otherwise ceases operations or that is scheduled for such closure, abolition or cessation of operations and has a budget reduction imposed that is associated with such closure, abolition or cessation of operations; and (2) who is a direct care employee as defined by this section; and (3) who is laid off from employment with such institution for the reason of such closure, abolition, or cessation of operations or such imposition of a budget reduction; and (4) who remains in such employment until the date the employee is laid off, shall receive compensation from the Kansas department for aging and disability services for the following:

(A) Forty hours of pay at the state officer or employee's regular hourly rate of pay on the date the employee is laid off if such employee has completed one full year of service but less than two full years of service on the layoff date;

(B) eighty hours of pay at the state officer or employee's regular hourly rate of pay on the date the employee is laid off if such employee has completed two full years of service but less than three full years of service on the layoff date;

(C) one hundred twenty hours of pay at the state officer or employee's regular hourly rate of pay on the date the employee is laid off if such employee has completed three full years of service but less than four full years of service on the layoff date; or

(D) one hundred sixty hours of pay at the state officer or employee's regular hourly rate of pay on the date the employee is laid off if the employee has completed four full years of service or more on the layoff date.

(b) As used in this section, "direct care employee" means state officers or employees in the classified service under the Kansas civil service act who: (1) Are exempt from the provisions of K.S.A. 75-6801, and amendments thereto, as prescribed in policies and procedures prescribed by the secretary of administration, including, but not limited to, state officers and employees whose positions are in the following job class series: (A) Activity therapist, (B) activity therapy technician, (C) licensed mental health technician, (D) licensed mental health technician specialist, (E) licensed practical nurse, (F) licensed practical nurse, senior, (G) mental health aide, (H) radiologic technologist, (I) registered nurse, (J) activity specialist, (K) intellectual disability specialist, (L) intellectual disability technician, and (M) intellectual disability trainee; or

(2) are in positions that are assigned to job classes or job class series that are designated as direct care employee job classes or job class series by the secretary for aging and disability services for purposes of this section.

History: L. 1996, ch. 255, § 6; L. 2012, ch. 91, § 60; L. 2014, ch. 115, § 340; July 1.



75-4376 Same; definitions.

75-4376. Same; definitions. As used in K.S.A. 75-4370 through 75-4376, and amendments thereto, except as otherwise specifically provided in such statutes:

(a) "Institution" means the Kansas industries for the blind of the Kansas department for children and families;

(b) "laid off" means: (1) In the case of a state officer or employee in the classified service under the Kansas civil service act, being laid off under K.S.A. 75-2948, and amendments thereto; and (2) in the case of a state officer or employee in the unclassified service under the Kansas civil service act, being terminated from employment with the state agency by the appointing authority, except that "laid off" shall not include any separation from employment pursuant to a budget reduction or expenditure authority reduction and a reduction of F.T.E. positions under K.S.A. 75-6801, and amendments thereto.

History: L. 1996, ch. 255, § 7; L. 2000, ch. 152, § 34; L. 2014, ch. 115, § 341; July 1.



75-4377 Same; implementing personnel rules and regulations affecting memoranda of agreement authorized; procedures; comments of employee organizations; effect.

75-4377. Same; implementing personnel rules and regulations affecting memoranda of agreement authorized; procedures; comments of employee organizations; effect. Notwithstanding the provisions of K.S.A. 75-4321et seq., and amendments thereto, the secretary of administration may adopt, amend and implement personnel rules and regulations that relate to matters covered by memoranda of agreement entered into by state agencies and public employee organizations under K.S.A. 75-4320 et seq., and amendments thereto as deemed necessary by the secretary for purposes of implementing the provisions included in K.S.A. 75-4370 through 75-4376 and amendments thereto.  Before adopting any such rules and regulations, the secretary of administration shall give a copy of the proposed rules and regulations and a notice of meeting to each employee organization certified by the public employee relations board to represent one or more units of state employees.  Notwithstanding the provisions of K.S.A. 75-4321 et seq., and amendments thereto, after such meeting the secretary shall consider the comments from employee organizations and may thereafter adopt and implement the rules and regulations as proposed or revised, subject to the approval of the governor.  The notice, comment and hearing requirements of K.S.A. 77-421 and amendments thereto shall constitute compliance with the meet and confer requirements of K.S.A. 75-4321 et seq., and amendments thereto for the purposes of implementing the provisions included in K.S.A. 75-4370 through 75-4376 and amendments thereto.

History: L. 1996, ch. 255, § 8; July 1.



75-4378 Health care benefits and assistance to blind persons employed at Kansas industries for the blind at certain closed facilities; secretary for children and families, duties.

75-4378. Health care benefits and assistance to blind persons employed at Kansas industries for the blind at certain closed facilities; secretary for children and families, duties. The secretary for children and families is hereby authorized and directed to develop and administer provisions for health care benefits and related assistance which shall be provided to each person who is a blind person who was employed prior to the effective date of this act at Kansas industries for the blind at facilities on the Topeka state hospital property, as defined by K.S.A. 2015 Supp. 75-37,123, and amendments thereto, and who voluntarily terminates or retires or who is laid off from such employment due to the closure, abolition or other cessation of operations of the Kansas industries for the blind as a state program at such location.

History: L. 2000, ch. 152, § 31; L. 2014, ch. 115, § 342; July 1.






Article 44 INTERCHANGE OF GOVERNMENTAL EMPLOYEES

75-4401 Declaration of policy.

75-4401. Declaration of policy. The state of Kansas recognizes that intergovernmental cooperation is an essential factor in resolving problems affecting this state and that the interchange of personnel between and among governmental agencies at the same or different levels of government is a significant factor in achieving such cooperation.

History: L. 1969, ch. 82, § 1; April 21.



75-4402 Definitions.

75-4402. Definitions. For the purposes of this act:

(a) "Sending agency" means any department or agency of the federal government or a state or local government which sends any employee thereof to another government agency under this act.

(b) "Receiving agency" means any department or agency of the federal government or a state or local government which receives an employee of another government under this act.

History: L. 1969, ch. 82, § 2; April 21.



75-4403 Authority to interchange employees.

75-4403. Authority to interchange employees. (a) Any department, agency or instrumentality of the state, county, city, municipality, or college or university operated by the state or any local government is authorized to participate in a program of interchange of employees with departments, agencies or instrumentalities of the federal government, another state or locality, or other agencies, municipalities, or instrumentalities of this state as a sending and/or receiving agency.

(b) The period of individual assignment or detail under an interchange program shall not exceed two years. However, the sending agency may extend the period of assignment for not more than two additional years. Details relating to any matter covered in this act may be the subject of an agreement between the sending and receiving agencies. Elected officials shall not be assigned from a sending agency nor detailed to a receiving agency.

History: L. 1969, ch. 82, § 3; April 21.



75-4404 Status of employees of this state.

75-4404. Status of employees of this state. (a) Employees of a sending agency participating in an exchange of personnel as authorized in K.S.A. 75-4403 may be considered during such participation to be (1) on detail to regular work assignments of the sending agency, or (2) in a status of leave of absence from their positions in the sending agency.

(b) Employees who are on detail shall be entitled to the same salary and benefits to which they would otherwise be entitled and shall remain employees of the sending agency for all other purposes except that the supervision of their duties during the period of detail may be governed by agreement between the sending agency and the receiving agency.

(c) Employees who are in a leave of absence status as provided herein shall be carried on leave without pay: Provided, That they may be granted annual leave or other time off with pay to the extent authorized by law applicable to the sending agency. Except as otherwise provided in this act, employees who are in a leave of absence status shall have the same rights, benefits, and obligations as employees generally who are in such leave status but notwithstanding any other provision of law such employees may be entitled to credit the period of such assignment toward benefits as employees of the sending agency.

(d) Any employee who participates in an exchange under the terms of this section who suffers disability or death as a result of personal injury arising out of and in the course of an exchange, or sustained in performance of duties in connection therewith, shall be treated, for the purposes of the sending agency's employee compensation program, as an employee, as defined in such act, who has sustained such injury in the performance of such duty, but shall not receive benefits under that act for any period for which he or she is entitled to and elects to receive similar benefits under the receiving agency's employee compensation program.

History: L. 1969, ch. 82, § 4; April 21.



75-4405 Travel expenses of employees of this state.

75-4405. Travel expenses of employees of this state. A sending agency in this state may, in accordance with the travel regulations of such agency, pay the travel expenses of employees assigned to a receiving agency on either a detail or leave basis, but shall not pay the travel expenses of such employees incurred in connection with their work assignments at the receiving agency. If the assignment or detail will be for a period of time exceeding eight months, travel expenses may include expenses of transportation of immediate family, household goods and personal effects to and from the location of the receiving agency. If the period of assignment is less than eight months, the sending agency may pay a per diem allowance to the employee on assignment or detail.

History: L. 1969, ch. 82, § 5; April 21.



75-4406 Status of employees of other governments.

75-4406. Status of employees of other governments. (a) When any unit of government of this state acts as a receiving agency, employees of the sending agency who are assigned under authority of this act may (1) be given appointments in the receiving agency covering the periods of such assignments, with compensation to be paid from receiving agency funds or without compensation, or (2) be considered to be on detail to the receiving agency.

(b) Appointments of persons so assigned may be made without regard to the laws or regulations governing the selection of employees of the receiving agency.

(c) Employees who are detailed to the receiving agency shall not by virtue of such detail be considered to be employees thereof, except as provided in subsection (d), nor shall they be paid a salary or wage by the receiving agency during the period of their detail. The supervision of the duties of such employees during the period of detail may be governed by agreement between the sending agency and the receiving agency.

(d) Any employee of a sending agency assigned in this state who suffers disability or death as a result of personal injury arising out of and in the course of such assignment, or sustained in the performance of duties in connection therewith, shall be treated for the purpose of receiving agency's employee compensation program, as an employee, as defined in such act, who has sustained such injury in the performance of such duty, but shall not receive benefits under that act for any period for which he or she elects to receive similar benefits as an employee under the sending agency's employee compensation program.

History: L. 1969, ch. 82, § 6; April 21.



75-4407 Travel expenses of employees of other governments.

75-4407. Travel expenses of employees of other governments. A receiving agency in this state may, in accordance with the travel regulations of such agency, pay travel expenses of persons assigned thereto under this act during the period of such assignments on the same basis as if they were regular employees of the receiving agency.

History: L. 1969, ch. 82, § 7; April 21.



75-4408 Administration.

75-4408. Administration. The department of administration is hereby directed to explore means of implementing this act and to assist departments, agencies and instrumentalities of the state and its political subdivisions in participating in employee interchange programs.

History: L. 1969, ch. 82, § 8; April 21.






Article 45 CAPITOL POLICE AND MAIL SERVICES

75-4503 Capitol police; creation; statewide law enforcement powers; disposition of persons arrested.

75-4503. Capitol police; creation; statewide law enforcement powers; disposition of persons arrested. (a) There is hereby created the capitol police which shall be under the supervision and management of the superintendent of the highway patrol.

(b) Members of the capitol police shall have statewide law enforcement powers and authority anywhere within this state irrespective of county lines.

(c) All persons arrested by a member of the capitol police shall be turned over to the sheriff of the county in which the arrest occurs, to be dealt with in the same manner as other persons turned over to such sheriff, except in cases of violation of the ordinances of the city of Topeka, any such person may be turned over to the police department of the city of Topeka to be dealt with by it in the same manner as other persons arrested by police officers of the Topeka police department.

History: L. 1955, ch. 364, § 6; L. 1965, ch. 461, § 21; L. 1972, ch. 332, § 88; L. 1976, ch. 394, § 5; L. 1982, ch. 365, § 1; L. 1990, ch. 309, § 44; L. 1991, ch. 263, § 1; L. 1992, ch. 116, § 44; L. 1995, ch. 187, § 3; L. 2001, ch. 86, § 9; L. 2004, ch. 119, § 1; L. 2006, ch. 107, § 6; July 1.



75-4503a Same; certain officers and employees serving on July 1, 1976, continue to serve and civil service and retirement benefits preserved; disposition of property and records.

75-4503a. Same; certain officers and employees serving on July 1, 1976, continue to serve and civil service and retirement benefits preserved; disposition of property and records. Effective July 1, 1976, officers and employees who were engaged immediately prior to said date in the performance of powers, duties and functions of the capitol police, and who, in the opinion of the superintendent of the highway patrol are necessary to perform the powers, duties, and functions of the capitol police shall become officers and employees thereof under the provisions of K.S.A. 75-4503, and amendments thereto, and shall retain all retirement benefits and all rights of civil service which such officer or employee had before July 1, 1976, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions of personnel in the classified civil service shall be in accordance with civil service laws and rules and regulations. The superintendent of the highway patrol for the capitol police shall succeed to all property and records which were used for, or pertain to, the performance of the powers, duties and functions of the capitol police. Any conflict as to the proper disposition of such property or records arising under this section, and resulting from the transfer of all or part of the powers, duties and functions of the capitol police shall be determined by the governor, whose decision shall be final.

History: L. 1976, ch. 394, § 8; L. 2006, ch. 107, § 7; July 1.



75-4504 Same; uniforms and badges.

75-4504. Same; uniforms and badges. The superintendent of the highway patrol shall prescribe the style, material and the color of uniforms and the design of badges and the state shall furnish a uniform and badge of office to be worn by all members of the capitol police.

History: L. 1965, ch. 461, § 25; L. 1972, ch. 332, §86; L. 1976, ch. 394, § 6; L. 2006, ch. 107, § 8; July 1.



75-4505 Rules and regulations regulating conduct of persons on certain state property in Shawnee county.

75-4505. Rules and regulations regulating conduct of persons on certain state property in Shawnee county. The secretary of administration shall adopt rules and regulations as provided in K.S.A. 75-3706, governing and regulating the conduct of persons on or about any state owned property in Shawnee county, Kansas, designated by such rules and regulations, except properties specified as exceptions in K.S.A. 75-4503.

History: L. 1955, ch. 364, § 7; L. 1965, ch. 461, § 22; L. 1972, ch. 332, § 89; L. 1976, ch. 394, § 7; July 1.



75-4506 Parking on certain state property; signs; rules and regulations; fees, administrative fines and procedures for violations; permits or other forms of authorization; legislative branch.

75-4506. Parking on certain state property; signs; rules and regulations; fees, administrative fines and procedures for violations; permits or other forms of authorization; legislative branch. No motor vehicle, whether privately or publicly owned, may be parked upon parking lots, facilities or drives of any state owned or operated property or building in Shawnee county, Kansas, except as authorized under rules and regulations adopted by the secretary of administration as provided in K.S.A. 75-3706, and amendments thereto, or in the case of the statehouse grounds, in accordance with signs posted by the capitol police. Such rules and regulations may fix and provide for collection of rents, charges or fees and administrative fines and procedures for violation of such rules and regulations to be imposed in connection with and for the use of the parking facilities so owned and operated, and the secretary of administration may enter into any contract or contracts therefor with any state officer or employee or with any board, commission, agency or instrumentality of the state of Kansas. The secretary of administration may design and issue parking permits or other forms of authorization to facilitate the best use of any such parking lots, facilities or drives. Parking permits to park on the statehouse grounds shall be designed and issued in accordance with rules or instructions of the legislative coordinating council. Notwithstanding the foregoing provisions of this section, the secretary of administration shall provide not less than 140 parking spaces to meet the needs of the legislative branch and whenever the legislative coordinating council shall determine that additional parking spaces are necessary the secretary of administration shall provide such number of additional parking spaces as may be specified by the legislative coordinating council.

History: L. 1955, ch. 376, § 1; L. 1965, ch. 461, § 17; L. 1972, ch. 332, § 91; L. 1973, ch. 65, § 3; L. 1975, ch. 456, § 2; L. 1976, ch. 394, § 4; L. 2002, ch. 200, § 1; L. 2006, ch. 107, § 9; July 1.



75-4507 Same; rules and regulations.

75-4507. Same; rules and regulations. All rules and regulations heretofore adopted by the state office building commission, the executive council, the state architect or the executive director of the state department of administration to regulate the parking of motor vehicles upon lots, facilities, or drives of the state owned property in Shawnee county, Kansas, shall continue to be in full force and effect as rules and regulations of the secretary of administration until amended, revised, revoked or nullified pursuant to law. The secretary of administration shall adopt rules and regulations, as provided in K.S.A. 75-3706, relating to parking of vehicles on property specified in K.S.A. 75-4503, subject to the conditions of said 75-4503.

History: L. 1965, ch. 461, § 24; L. 1972, ch. 332, §85; July 1.



75-4508 Violation of 75-4505, 75-4506 or 75-4507 or rules and regulations thereunder.

75-4508. Violation of 75-4505, 75-4506 or 75-4507 or rules and regulations thereunder. (a) Except as provided in subsection (b), any person who shall violate any of the provisions of K.S.A. 75-4505, 75-4506 or 75-4507, and amendments thereto, or any rule or regulation made thereunder shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than $25 or by imprisonment in the county jail for not more than 30 days or by both such fine and imprisonment.

(b) (1) The secretary of administration is authorized to adopt rules and regulations establishing administrative fines for parking violations in areas where a fee for parking is assessed, except that this subsection shall not apply to parking on the statehouse grounds. Persons paying any such fine shall not be subject to prosecution pursuant to subsection (a) relating to such offense. The secretary of administration shall assign responsibility for enforcement of parking violations under this subsection to the capitol police, the department of administration or other personnel designated by the secretary.

(2) Any administrative fines received under this subsection (b) shall be remitted by the secretary of administration to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1955, ch. 364, § 5; L. 1972, ch. 332, § 87; L. 2002, ch. 200, § 2; L. 2006, ch. 107, § 10; July 1.



75-4509 Prosecution of persons arrested by capitol police.

75-4509. Prosecution of persons arrested by capitol police. Except in cases of violation of the ordinances of the city of Topeka, all prosecutions commenced for any violation by a person arrested by a member of the capitol police shall be brought in the district court of Shawnee county and said court shall proceed in any such case in the same manner as it would in any other criminal matter over which it has jurisdiction. All prosecutions for violations of ordinances of the city of Topeka, shall be prosecuted in the municipal court of Topeka by the city attorney of Topeka.

History: L. 1955, ch. 364, § 8; L. 1972, ch. 332, § 90; L. 1977, ch. 105, § 25; L. 2006, ch. 107, § 11; July 1.



75-4510 Parking in violation of regulations; nuisances, abatement; costs.

75-4510. Parking in violation of regulations; nuisances, abatement; costs. Any motor vehicle parked in violation of K.S.A. 75-4510a shall be deemed a common nuisance and the attorney general shall provide for the abatement of such nuisance and for the removal and impounding of such vehicle. The cost of such abating by removal and impounding shall be a lien against the motor vehicle until paid by the owner or his or her representative.

History: L. 1955, ch. 376, § 3; L. 1965, ch. 461, § 19; L. 1972, ch. 332, § 92; L. 1973, ch. 365, § 4; April 9.



75-4510a Unlawful statehouse parking defined; penalty.

75-4510a. Unlawful statehouse parking defined; penalty. Unlawful statehouse parking is parking a vehicle within the statehouse grounds bounded by 8th street, 10th street, Jackson street and Harrison street in the city of Topeka, Kansas:

(a) Contrary to any sign posted by the capitol police;

(b) contrary to any order of an officer of the capitol police; or

(c) without a permit issued under authority of the legislative coordinating council, except for guests in parking spaces posted for guests, emergency vehicles and delivery or maintenance vehicles on authorized business.

Any person found guilty of unlawful statehouse parking shall pay a fine in accordance with K.S.A. 8-2118, and amendments thereto.

History: L. 1973, ch. 365, § 1; L. 1975, ch. 456, § 1; L. 2002, ch. 200, § 3; L. 2006, ch. 107, § 12; July 1.



75-4511 Central mail services; "state agency"; when service not applicable.

75-4511. Central mail services; "state agency"; when service not applicable. As used in this act "state agency" means only those state agencies whose offices are located in Shawnee county, but does not include the supreme court or any justice or officer thereof nor offices located in the Shawnee county courthouse.  Notwithstanding the foregoing, the secretary of administration may determine that central mail service shall not apply to all or part of any particular agencies providing other more suitable arrangements for mail service are available.

History: L. 1957, ch. 454, § 1; L. 1972, ch. 332,§ 71; L. 1976, ch. 387, § 7; July 1.



75-4512 Same; state agencies to use service; charges; rules and regulations.

75-4512. Same; state agencies to use service; charges; rules and regulations. The secretary of administration shall provide and maintain central and consolidated mail services for state agencies.  Each state agency shall use such central and consolidated mail services for the purpose of mailing all matter, but this provision shall not be construed as preventing any state agency from occasionally mailing directly or by other means any mail which requires special or expeditious handling.

The secretary of administration may adopt rules and regulations governing the use and operation of such central and consolidated mail services and the use of other postage as provided in K.S.A. 75-3706.  Each state agency shall pay the entire postage charge required on all mail handled for such agency by the central and consolidated mail services at such time as may be determined by the secretary of administration.

History: L. 1957, ch. 454, § 2; L. 1972, ch. 332,§ 72; L. 1976, ch. 387, § 8; July 1.



75-4514 Agencies located within capitol complex; security liaison; duties.

75-4514. Agencies located within capitol complex; security liaison; duties. The head of each state agency having offices and personnel located within the capitol complex shall designate a current employee within that agency to be the agency's security liaison. The security liaison shall: (1) Work with the Kansas highway patrol's capitol police office to facilitate communication of security issues between the agency and the Kansas highway patrol; (2) collect and disseminate information on current security issues to other employees of the agency; and (3) serve as a contact point for other employees of the agency to express security concerns. The Kansas highway patrol may adopt rules and regulations to administer the provisions of this subsection. As used in this section, capitol complex means the Docking, Landon, Curtis and Eisenhower state office buildings, memorial hall, the Kansas judicial center and the state capitol.

History: L. 2008, ch. 67, § 1; July 1.






Article 46 STATE VEHICLES AND CENTRAL MOTOR POOL

75-4601 Definitions.

75-4601. Definitions. As used in this act, unless the context otherwise requires: (a) "State agency" shall have the meaning ascribed thereto in K.S.A. 75-3701.

(b) "Passenger motor vehicle" means a motor vehicle designed primarily for carrying passengers and having a gross vehicle weight of not more than twelve thousand (12,000) pounds.

(c) "Trucks" means every motor vehicle designed, used or maintained primarily for the transportation of property and having a gross vehicle weight of not more than twelve thousand (12,000) pounds.

(d) "Gross vehicle weight" means the weight of a passenger motor vehicle or truck and any type of trailer in combination with either thereof, plus the maximum weight of cargo and passengers which will be transported on or with the same.

(e) "Motor vehicle" means a passenger motor vehicle or a truck.

(f) "Vehicle" shall have the meaning ascribed thereto in K.S.A. 8-126.

History: L. 1972, ch. 29, § 1; July 1.



75-4604 Secretary of administration to control vehicles of pool.

75-4604. Secretary of administration to control vehicles of pool. The secretary of administration shall be responsible for the control, regulation, acquisition, operation, maintenance, repair, and disposal of all motor vehicles of the central motor pool and all branches thereof.

History: L. 1972, ch. 29, § 4; L. 1976, ch. 395, § 2; July 1.



75-4605 Maintenance, repair and storage of vehicles; contract authority.

75-4605. Maintenance, repair and storage of vehicles; contract authority. The secretary of administration may contract with the head of any state agency operating facilities available for the maintenance, repair, and storage of state owned motor vehicles to provide for maintenance, repair and storage of motor vehicles of the central motor pool or any branch thereof. He or she may also maintain or contract with any person in the manner provided by K.S.A. 75-3739 for such storage and repair facilities as he or she may deem necessary for the motor vehicles of the central motor pool or any branch thereof, and may provide for or contract with any person in the manner provided for by K.S.A. 75-3739 to provide reasonable maintenance, repair, or storage facilities in connection therewith.

History: L. 1972, ch. 29, § 5; July 1.



75-4608 Rules and regulations; records; reports; reimbursement for charges.

75-4608. Rules and regulations; records; reports; reimbursement for charges. The secretary of administration, as provided in K.S.A. 75-3706, shall adopt rules and regulations necessary for the efficient and economical operation, maintenance, repair, and replacement of motor vehicles in the central motor pool or any branch thereof and for all other vehicles owned by the state or any state agency, except vehicles of the Kansas highway patrol shall be colored and marked as specified by the superintendent of the patrol. The rules and regulations shall include the requirements for keeping records, reports and schedules, including records used as a basis for charging state agencies for the services furnished. Such rules and regulations shall also provide for periodic reimbursements by the state agencies using motor pool services.

History: L. 1972, ch. 29, § 8; July 1.



75-4610 License tags for state owned or leased vehicles; specifications and manufacture; requisitions; replacement, when.

75-4610. License tags for state owned or leased vehicles; specifications and manufacture; requisitions; replacement, when. Every vehicle owned or leased by the state shall display vehicle license tags. The color, numbering system or systems and lettering on such license tags and all other specifications thereof together with procedures for display thereof, and special provisions for registration fees and license tags of leased vehicles, shall be in accordance with rules and regulations adopted by the secretary of administration as provided in K.S.A. 75-3706 and amendments thereto. Such license tags shall be provided upon requisition of the secretary of administration for all motor vehicles of the central motor pool. Such license tags for vehicles not in the central motor pool shall be provided upon the requisition of the head of each state agency for the vehicles owned or leased by such state agency. Such license tags shall be replaced from time to time as the same may become less than plainly legible upon requisition as above provided.

History: L. 1972, ch. 29, § 10; L. 1990, ch. 309, § 45; May 24.



75-4611 Registration fees for state owned and leased vehicles; payments to department of administration and transfer of moneys to state highway fund.

75-4611. Registration fees for state owned and leased vehicles; payments to department of administration and transfer of moneys to state highway fund. (a) Annually the legislature shall provide for transfer of moneys from the motor pool service fund to the state highway fund in an amount determined by it to be equal to the sum of the annual vehicle registration fees for each vehicle owned or leased by the state or any state agency, less the sum of all registration fees paid as authorized under K.S.A. 75-4612.  Except as is provided in this section and said 75-4612, no vehicle registration fee shall be paid for any state owned or leased vehicle.

(b) Annually each state agency having one or more state owned or leased vehicles not in the central motor pool or a branch thereof shall pay to the department of administration, for credit to the motor pool service fund, an amount equal to the sum of the annual vehicle registration fees for all such vehicles of such state agency, less the sum of all registration fees paid as authorized under K.S.A. 75-4612.  Such payments shall be made in accordance with procedures therefor prescribed by the director of accounts and reports.

History: L. 1972, ch. 29, § 11; L. 1976, ch. 395, § 5; July 1.



75-4612 Regular license tags for vehicles for law enforcement.

75-4612. Regular license tags for vehicles for law enforcement. Regular vehicle registration fees may be paid for state owned or leased vehicles and regular license tags issued for vehicles of the central motor pool which are to be made available for investigative or law enforcement work, the same to be purchased by the secretary of administration or upon his or her order.

History: L. 1972, ch. 29, § 12; July 1.



75-4613 Exemptions from application of part of act.

75-4613. Exemptions from application of part of act. The provisions of this act, except K.S.A. 75-4608 to 75-4612, inclusive, shall not apply to motor vehicles of the highway patrol or to motor vehicles of any other state agency which, in the opinion of the secretary of administration, are specially equipped for the needs of such state agency.

History: L. 1972, ch. 29, § 13; July 1.



75-4614 Disposition of central motor pool and state vanpool program revenues; motor pool service depreciation reserve fund; credits for depreciation; effect on expenditure limitations; disbursements; deposit of amounts received for damage to vehicles.

75-4614. Disposition of central motor pool and state vanpool program revenues; motor pool service depreciation reserve fund; credits for depreciation; effect on expenditure limitations; disbursements; deposit of amounts received for damage to vehicles. All moneys or reimbursements received by the secretary of administration from the operation of the central motor pool or any branch thereof shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the motor pool service fund.  There is hereby created within the state treasury, the motor pool service depreciation reserve fund, to which shall be transferred from the motor pool service fund each month an amount equal to that part of all charges received under K.S.A. 75-4607 and 75-46a05, and amendments thereto, that is attributable to depreciation of vehicles in the central motor pool or any branch thereof or vehicles in the state vanpool program which are financed from the motor pool service depreciation reserve fund. Such transfers to the motor pool service depreciation reserve fund shall not constitute a charge against or decrease in any expenditure limitation then in effect by any expenditure limitation act of the legislature on the motor pool service fund. Disbursements may be made from the motor pool service depreciation reserve fund in payment of the cost of replacement of vehicles of the central motor pool or for acquisition of vehicles for the state vanpool program. Amounts received for damage to vehicles of the central motor pool or any branch thereof or vehicles in the state vanpool program which are financed from the motor pool service depreciation reserve fund, in excess of the depreciated value of such vehicle, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the motor pool service fund and the balance thereof shall be credited to the motor pool service depreciation reserve fund.

History: L. 1972, ch. 29, § 14; L. 1976, ch. 395, § 6; L. 1980, ch. 283, § 2; L. 2001, ch. 5, § 391; July 1.



75-4617 Purchase or lease of motor vehicle by state; conditions.

75-4617. Purchase or lease of motor vehicle by state; conditions. (a) Whenever any state agency purchases a motor vehicle, the state agency shall purchase a motor vehicle which utilizes E85 fuels unless: (1) The manufacturer of the vehicle model to be purchased does not offer such vehicle model with an engine that utilizes E85 fuels; or (2) the cost of the vehicle is $250 or more than the cost of such a vehicle model that does not utilize E85 fuels.

(b) The provisions of subsection (a) shall not apply to the following: (1) The purchase of diesel fueled vehicles; (2) vehicles purchased in conformity with federal requirements; or (3) vehicles purchased for the Kansas highway patrol.

(c) Whenever a state agency leases a motor vehicle, the state agency shall lease a motor vehicle that utilizes E85 fuels unless no suitable vehicle that utilizes E85 fuels is available for lease.

(d) As used in this section, "E85 fuels" shall have the meaning ascribed thereto in K.S.A. 79-3401, and amendments thereto.

(e) With the approval of the head of the purchasing state agency, a state agency may purchase a motor vehicle which utilizes E85 fuels even though the cost is $250 or more than the cost of such a vehicle that does not utilize E85 fuels.

History: L. 2007, ch. 106, § 1; July 1.



75-4618 Average fuel economy standards for state-owned vehicles; rules and regulations.

75-4618. Average fuel economy standards for state-owned vehicles; rules and regulations. Within 18 months after the effective date of this act, the secretary of administration shall adopt rules and regulations that require that the average fuel economy standard for state-owned motor vehicles purchased during fiscal year 2011 shall not be less than 10% higher than the average fuel economy standard of state-owned motor vehicles purchased during fiscal year 2008, if such higher average fuel economy standards are life-cycle cost effective for such motor vehicles purchased during fiscal year 2011. The head of each state agency shall provide information to and cooperate with the secretary of administration for the purposes of implementing and administering this section and the rules and regulations adopted by the secretary of administration.

History: L. 2009, ch. 141, § 27; May 28.






Article 46a TRANSPORTATION OF STATE EMPLOYEES

75-46a01 Employees using metropolitan transit; contract for state payment of fares; rules and regulations.

75-46a01. Employees using metropolitan transit; contract for state payment of fares; rules and regulations. In any city in which there is located an office of any state agency, department, board or commission and in which there is located a metropolitan transit authority established pursuant to K.S.A. 12-2801 et seq., the secretary of administration is hereby authorized and empowered to negotiate and enter into a contract with such transit authority to pay all or part of the fares charged for state employees riding to and from their place of employment on vehicles of such transit authority.  No such payments shall be made for travel beyond the corporate limits of the city in which such transit authority is located.  Each such contract and all such payments shall be subject to available appropriations. The secretary shall designate the state employees to whom the contract applies. In the manner provided in K.S.A. 75-3706, the secretary of administration may adopt rules and regulations for the implementation and administration of this act.

History: L. 1980, ch. 262, § 1; July 1.



75-46a02 Vanpool program; purpose.

75-46a02. Vanpool program; purpose. The purpose of K.S.A. 75-46a02 to 75-46a09, inclusive, and amendments thereto, is to promote conservation of petroleum resources, reduce traffic and parking congestion, and diminish air pollution by facilitating the creation of self-supporting commuter vanpools in which state employees living and working in similar locations may ride to and from their places of employment.

History: L. 1980, ch. 262, § 2; L. 2004, ch. 104, § 2; July 1.



75-46a03 Same; purchase of motor vehicles; use of federal funds.

75-46a03. Same; purchase of motor vehicles; use of federal funds. Subject to the availability of sufficient revenues from passenger fees under K.S.A. 75-46a06, and amendments thereto, the secretary of administration shall purchase such motor vehicles necessary to accomplish the purposes set forth in K.S.A. 75-46a02 to 75-46a09, inclusive, and amendments thereto. The secretary is authorized to obtain and disburse any federal funds made available to accomplish such purposes.

History: L. 1980, ch. 262, § 3; L. 2004, ch. 104, § 3; July 1.



75-46a04 Same; drivers and alternate drivers; vehicle registration and insurance requirements.

75-46a04. Same; drivers and alternate drivers; vehicle registration and insurance requirements. (a) The secretary of administration shall select and assign a driver and an alternate driver for each motor vehicle designated for use in accomplishing the purposes of K.S.A. 75-46a02 to 75-46a09, inclusive, and amendments thereto. Each driver shall be an employee of the state and shall possess a valid driver's license issued by the state.

(b) Every motor vehicle designated for use in the state vanpool program shall be owned and registered in the name of the state. In accordance with K.S.A. 75-4101 et seq., and amendments thereto, the state shall purchase for each vehicle in the state vanpool program such liability, property damage and other insurance as deemed necessary by the committee on surety bonds and insurance, except that a minimum of $1,000,000 of liability coverage shall be purchased for each vehicle in the state vanpool program.

History: L. 1980, ch. 262, § 4; L. 2004, ch. 104, § 4; July 1.



75-46a05 Same; no personal use of vehicle; vehicle log of mileage, monthly review.

75-46a05. Same; no personal use of vehicle; vehicle log of mileage, monthly review. The driver of every motor vehicle designated for use in the state vanpool program shall not be authorized to use the same for personal nonbusiness purposes. Each driver shall keep a log of all miles driven in the vehicle. The log shall be reviewed every month by the department of administration.

History: L. 1980, ch. 262, § 5; L. 1980, ch. 283, § 1; L. 2001, ch. 5, § 392; L. 2004, ch. 104, § 5; July 1.



75-46a06 Same; passenger fees; maintenance; fuel purchases; fees credited to motor pool service fund.

75-46a06. Same; passenger fees; maintenance; fuel purchases; fees credited to motor pool service fund. (a) The driver of each motor vehicle designated for use in the state vanpool program shall charge each passenger a passenger fee in an amount to be determined for each vanpool by the secretary of administration. The secretary of administration shall set the passenger fee for each vanpool at an amount that enables each vanpool to be self-supporting, including, but not limited to, all operating, servicing, repair, insurance, vehicle replacement and administrative costs. Within six days of the first of each month, such funds shall be remitted by the driver to the department of administration.

(b) The provision of maintenance and repair services shall be the responsibility of the state motor pool. All drivers shall be responsible for arranging for necessary maintenance services with the motor pool. All drivers shall be provided with state credit cards for the purchase of fuel.

(c) The secretary of administration shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the motor pool service fund.

History: L. 1980, ch. 262, § 6; L. 2004, ch. 104, § 6; July 1.



75-46a07 Same; routes; pick-up of passengers; participation by non-state employees.

75-46a07. Same; routes; pick-up of passengers; participation by non-state employees. Each driver shall develop a route to and from work. The driver shall be responsible for picking up and returning each passenger to a designated location to be determined by the driver. The driver, with assistance from the department of administration, shall be responsible for recruiting passengers for said vehicle. While the program is primarily intended to serve employees of the state of Kansas, non-state employees may also participate to the extent determined to be in the best interest of the state by the secretary of administration. All passengers must sign written agreements to participate in this program. At least one alternate driver shall be selected to drive said vehicle in the absence of the primary driver.

History: L. 1980, ch. 262, § 7; July 1.



75-46a08 Same; rules and regulations.

75-46a08. Same; rules and regulations. The department of administration, in cooperation with the state corporation commission, shall develop and adopt such rules and regulations deemed necessary for the proper and efficient implementation of the provisions of K.S.A. 75-46a02 to 75-46a08, inclusive, and amendments to such sections.

History: L. 1980, ch. 262, § 8; L. 1983, ch. 258, § 11; July 1.



75-46a09 Same; proposals to terminate vanpool program.

75-46a09. Same; proposals to terminate vanpool program. The secretary of administration may bring to the legislature a proposal to terminate the vanpool program if the secretary of administration determines that it is no longer feasible to operate the program in a manner consistent with the provisions of K.S.A. 75-46a02 through 75-46a08, and amendments thereto.

History: L. 1980, ch. 262, § 9; L. 2004, ch. 104, § 7; July 1.



75-46a10 Vanpool program review committee; composition; chairperson; duties.

75-46a10. Vanpool program review committee; composition; chairperson; duties. To assist the secretary of administration in making policy decisions relating to the vanpool program, a vanpool program review committee composed of the secretary of administration, the director of the Kansas energy office, the secretary of the Kansas department of transportation, or their designees, and a vanpool rider, shall be convened at the discretion of the chairperson. The chairperson of the committee shall be the secretary of administration or the secretary's designee. The committee shall review instances of mishap or misconduct relating to the vanpool program operations and, if necessary, recommended remedial action.

History: L. 2004, ch. 104, § 1; July 1.






Article 47 INFORMATION SYSTEMS AND COMMUNICATIONS

75-4701 Office of information technology services; executive chief information technology officer; director and deputy directors; duties; former division and office abolished.

75-4701.  Office of information technology services; executive chief information technology officer; director and deputy directors; duties; former division and office abolished. (a) There is hereby established an office of information technology services, the head of which shall be the executive chief information technology officer. The executive chief information technology officer shall administer the office of information technology services. The division of information systems and communications and the office of the director of information systems and communications, created by this section prior to its amendment by this act, are hereby abolished.

(b) The executive chief information technology officer shall be in the unclassified service under the Kansas civil service act and shall be appointed by the governor.

(c) There are hereby established, within the office of information technology services, the offices of the deputy director of information systems and the deputy director of telecommunications who shall be appointed by the executive chief information technology officer and shall be in the unclassified service under the Kansas civil service act. The deputy director of information systems and the deputy director of telecommunications shall have such powers, duties and functions as are prescribed by the executive chief information technology officer.

History: L. 1972, ch. 332, § 18; L. 1974, ch. 399, § 5; L. 1978, ch. 332, § 46; L. 1980, ch. 284, § 21; L. 1981, ch. 328, §2; L. 1982, ch. 347, § 59; L. 1984, ch. 323, § 1; L. 2013, ch. 62, § 13; July 1.



75-4702 Transfer of powers, duties and functions to the executive chief information technology officer.

75-4702. Transfer of powers, duties and functions to the executive chief information technology officer. (a) All of the powers, duties and functions of the existing director of information systems and communications and division of information systems and communications are hereby transferred to and conferred and imposed upon the executive chief information technology officer, except as otherwise provided by this act.

(b) The executive chief information technology officer shall be the successor in every way to the powers, duties and functions of the director of information systems and communications and division of information systems and communications in which the same were vested prior to the effective date of this act. Every act performed in the exercise of such powers, duties and functions by or under the authority of the executive chief information technology officer shall be deemed to have the same force and effect as if performed by the director of information systems and communications and division of information systems and communications in which such functions were vested prior to the effective date of this act.

(c) Whenever the director of information systems and computing, the division of information systems and computing, the division of information systems and communications, or the director of information systems and communications, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the executive chief information technology officer.

History: L. 1972, ch. 332, § 19; L. 1974, ch. 399, § 6; L. 1980, ch. 284, § 22; L. 1984, ch. 323, § 3; L. 2013, ch. 62, § 14; July 1.



75-4702b Positions of officers and employees of division of information systems and computing abolished; appointment of such persons to positions in new division; rights preserved.

75-4702b. Positions of officers and employees of division of information systems and computing abolished; appointment of such persons to positions in new division; rights preserved. (a) On July 1, 1984, the position of each officer and employee of the division of information systems and computing is hereby abolished and each such officer and employee is hereby terminated from state service, subject to appointment to a position as provided in subsection (b).

(b) All officers and employees who were engaged immediately prior to July 1, 1984, in the performance of powers, duties and functions of the division of information systems and computing whose positions are abolished under this section, and who, in the opinion of the secretary of administration, are necessary to perform powers, duties and functions of the division of information systems and communications, shall become officers and employees of the division of information systems and communications in accordance with this act. Any such officer or employee shall retain all retirement benefits and applicable rights of civil service which had accrued to or vested in such officer or employee prior to July 1, 1984, and the service of each such officer and employee so transferred shall be deemed to have been continuous. All transfers and any abolishment of positions of personnel in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder.

History: L. 1980, ch. 284, § 33; L. 1984, ch. 323, § 4; July 1.



75-4702c Disposition of property for new division; determination of conflicts regarding powers, duties, functions, appropriations or property; rights preserved in legal actions and proceedings.

75-4702c. Disposition of property for new division; determination of conflicts regarding powers, duties, functions, appropriations or property; rights preserved in legal actions and proceedings. (a) In all cases under this act where the powers, duties and functions of the division or director of information systems and communications are transferred to and imposed upon the office of information technology services, the executive chief information technology officer shall succeed to all property and records which were used for, or pertain to, the performance of the powers, duties and functions so transferred by this act. Any conflict as to the proper disposition of such property or records arising under this section and resulting from the transfer or abolishment of any existing state agency, or the powers, duties and functions thereof, shall be determined by the governor, whose decision shall be final.

(b) When any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of any abolishment, transfer, attachment or other change made by or under authority of this act, or the act of which this section is amendatory, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

(c) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any existing state agency mentioned in this act, or the act of which this section is amendatory, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of official duties, shall abate by reason of the taking effect of reorganization under the provisions of this act, or the act of which this section is amendatory. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such existing state agency, or any officer affected.

(d) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act, or the act of which this section is amendatory.

History: L. 1980, ch. 284, § 34; L. 1984, ch. 323, § 5; L. 2013, ch. 62, § 15; July 1.



75-4702e Classified positions performing telecommunications services abolished; appointment of persons in such positions; officers and employees of new division; rights preserved.

75-4702e. Classified positions performing telecommunications services abolished; appointment of persons in such positions; officers and employees of new division; rights preserved. (a) On July 1, 1984, the position of each officer and employee of the department of administration who is primarily engaged in the performance of powers, duties and functions related to telecommunications services and who is in the classified service under the Kansas civil service act is hereby abolished and each such officer and employee is hereby terminated from state service, subject to appointment to a position as provided in subsection (b).

(b) All officers and employees whose positions in the classified service under the Kansas civil service act are abolished under this section and who are necessary in the opinion of the secretary of administration to perform powers, duties and functions of the division of information systems and communications, shall become officers and employees of the division of information systems and communications. Any such officer or employee shall retain all retirement benefits and rights of civil service which had accrued to or vested in such officer or employee prior to July 1, 1984, and the service of each such officer and employee shall be deemed to have been continuous. All transfers and any abolishment of positions of personnel in the classified service under the Kansas civil service act shall be in accordance with civil service laws and rules and regulations adopted thereunder.

History: L. 1984, ch. 323, § 2; July 1.



75-4703 Rules and regulations concerning rates and charges; priorities for services, standards for data submission and security.

75-4703. Rules and regulations concerning rates and charges; priorities for services, standards for data submission and security. The executive chief information technology officer may adopt rules and regulations as provided in K.S.A. 2015 Supp. 75-4718, and amendments thereto, relating to the following:

(a) Establishment of rates and charges for services performed by the office of information technology services for any other division, department, state agency or governmental unit. Such rates and charges shall be maintained by a cost system in accordance with generally accepted accounting principles. In determining cost rates for billing to agencies or governmental units, overhead expenses shall include but not be limited to light, heat, power, insurance, labor and depreciation. Billings shall include direct and indirect costs and shall be based on the foregoing cost accounting practices.

(b) For determination of priorities for services performed by the office of information technology services, including authority to decline new projects under specified conditions.

(c) Specification of standards for submission of data to be processed by the office of information technology services and the programs for processing the data, including authority to decline to process computer programs and projects not conforming to published standards. Such standards shall be consistent with the standards and policies adopted by the information technology executive council under K.S.A. 2015 Supp. 75-7203, and amendments thereto.

(d) Specification of standards and measures relating to security, confidentiality and availability of data processed by the office of information technology services. Such standards and measures shall be consistent with the standards and policies adopted by the information technology executive council under K.S.A. 2015 Supp. 75-7203, and amendments thereto.

History: L. 1972, ch. 332, § 21; L. 1974, ch. 399, § 7; L. 1976, ch. 396, § 1; L. 1980, ch. 284, § 23; L. 1983, ch. 291, § 3; L. 1984, ch. 323, § 6; L. 1992, ch. 228, § 2; L. 1998, ch. 182, § 15; L. 2013, ch. 62, § 16; July 1.



75-4704 Data processing services for state agencies; charges, collection and disposition.

75-4704. Data processing services for state agencies; charges, collection and disposition. Under the supervision of the executive chief information technology officer, the office of information technology services shall provide data processing and application hosting services for other divisions, departments and agencies of the state, and shall make charges for such services in accordance with the cost system established under K.S.A. 75-4703, and amendments thereto. The furnishing of data processing services and application hosting by the office of information technology services shall be a transaction to be settled in accordance with the provisions of K.S.A. 75-5516, and amendments thereto. All receipts for sales of services shall be deposited in the information technology fund created under K.S.A. 75-4715, and amendments thereto. The provisions of K.S.A. 75-4215, and amendments thereto, shall apply to the information technology fund to the extent not in conflict with this act.

History: L. 1972, ch. 332, § 22; L. 1973, ch. 366, § 1; L. 1974, ch. 399, § 8; L. 1976, ch. 396, § 2; L. 1980, ch. 284, § 24; L. 1984, ch. 323, § 7; L. 1988, ch. 345, § 3; L. 2013, ch. 62, § 18; July 1.



75-4704a Transfers to and expenditures from information technology reserve fund; determination of amounts transferred, basis; effect on expenditure limitations.

75-4704a. Transfers to and expenditures from information technology reserve fund; determination of amounts transferred, basis; effect on expenditure limitations. (a) Transfers to the information technology reserve fund shall be made from the information technology fund on a monthly basis and the amounts thereof shall be determined by the executive chief information technology officer as charges for depreciation and obsolescence of the office of information technology services equipment and programs according to generally accepted accounting principles prescribed by the director of accounts and reports. All recoveries from the sale of surplus, obsolete or unused equipment or of other expenditures from the information technology fund shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the information technology reserve fund. The director of accounts and reports shall transfer each month the amount so determined. No such transfer shall constitute a charge against or decrease in any expenditure limitation then in effect on the information technology fund under any appropriations act of the legislature.

(b) Expenditures from the information technology reserve fund may be made for equipment and programs needed for the operation of the office of information technology services.

History: L. 1976, ch. 396, § 3; L. 1980, ch. 284, § 25; L. 1984, ch. 323, § 8; L. 1988, ch. 345, § 4; L. 2001, ch. 5, § 393; L. 2013, ch. 62, § 19; July 1.



75-4704b Multiple year appropriations and contracts.

75-4704b. Multiple year appropriations and contracts. Appropriations may be made for capital outlay and other expenses to carry out the purpose of the office of information technology services for the same period as is authorized by K.S.A. 46-155, and amendments thereto, for capital improvements. The executive chief information technology officer may enter into multiple year lease or acquisition contracts, subject to state purchasing laws not in conflict with the foregoing authorization and so long as such contracts do not extend beyond the appropriation periods, limitations and restrictions therefor.

History: L. 1976, ch. 396, § 5; L. 1980, ch. 284, § 26; L. 1984, ch. 323, § 9; L. 2013, ch. 62, § 20; July 1.



75-4705 Central processing of data by computer for all state agencies, exceptions; preparation of data for processing; support services; section inapplicable to state universities.

75-4705. Central processing of data by computer for all state agencies, exceptions; preparation of data for processing; support services; section inapplicable to state universities. (a) Central processing of data by computer, for all divisions, departments and agencies of the state shall be performed by the office of information technology services under the supervision of the executive chief information technology officer. No other division, department or agency of the state shall perform central processing computer functions or control or possess any central processing unit of a computer, except as otherwise provided in this section.

(b) With the approval of the executive chief information technology officer, any division, department or agency of the state may possess and operate central processing units of a computer if the same are adjunct to the central processing computer unit or units of the office of information technology services.

(c) Data to be centrally processed by the office of information technology services shall be prepared for such processing by the division, department or agency of the state requesting the same to be processed in accordance with rules and regulations adopted by the executive chief information technology officer as provided in K.S.A. 75-4703, and amendments thereto. Programs for processing the data of any division, department or agency of the state shall be prepared by such division, department or agency of the state in accordance with standards prescribed by rules and regulations adopted by the executive chief information technology officer as provided in K.S.A. 75-4703, and amendments thereto. Notwithstanding the other provisions of this subsection, the office of information technology services shall prepare data or programs, or provide technical consultation, when a division, department or agency of the state requests such service of the office of information technology services and the executive chief information technology officer.

(d) This section shall not apply to the universities under the jurisdiction and control of the state board of regents.

History: L. 1972, ch. 332, § 23; L. 1973, ch. 366, § 2; L. 1974, ch. 399, § 9; L. 1980, ch. 284, § 27; L. 1984, ch. 323, § 10; L. 1994, ch. 340, § 5; L. 2013, ch. 62, § 21; July 1.



75-4707 Contracts for information processing equipment.

75-4707. Contracts for information processing equipment. Subject to the provisions of K.S.A. 2015 Supp. 75-7209, and amendments thereto, state agencies using information processing equipment under lease are hereby authorized to enter into contracts with leasing service companies for purchase by the agency of such equipment with non-state funds furnished by such leasing service companies and transfer of title to such equipment by the agency to such leasing service company for lease back to the agency.

History: L. 1969, ch. 409, § 1; L. 1972, ch. 332, § 95; L. 1974, ch. 399, § 11; L. 1980, ch. 284, § 29; L. 1984, ch. 323, § 12; L. 1994, ch. 340, § 8; L. 1998, ch. 182, § 16; May 21.



75-4709 Telecommunications services of certain state agencies; extension to certain private, nonprofit agencies or governmental entities; records of services.

75-4709. Telecommunications services of certain state agencies; extension to certain private, nonprofit agencies or governmental entities; records of services. (a) The executive chief information technology officer shall provide for and coordinate all telecommunications services for all divisions, departments and agencies of the state pursuant to policies established by the information technology executive council. The executive chief information technology officer shall have the authority to control the acquisition, retention and use of all telecommunications services for all divisions, departments and agencies of the state, and to develop and review plans and specifications for telecommunications services throughout the state.

(b) The executive chief information technology officer, when feasible, may enter into agreements with any entity defined in this subsection extending to such entity the use of state intercity telecommunications facilities and services under the control of the executive chief information technology officer.

As used in this subsection, an "entity" means:

(1) Any governmental unit, including any state agency, taxing subdivision of the state or municipality; or

(2) any hospital or nonprofit corporation which the executive chief information technology officer determines to be performing any state function on an ongoing basis through agreement or otherwise, or any function which will assist a governmental unit in attaining an objective or goal, bearing a valid relationship to powers and functions of such unit.

(c) Every record made, maintained or kept by the secretary of administration or the division of information systems and communications, prior to the effective date of this act, shall be maintained or kept by the executive chief information technology officer or the office of information technology services, or any agency or instrumentality thereof, which relates to the acquisition, retention or use of telecommunications services provided to any division, department or agency of the state, state officer or governmental unit and which pertains to individually identifiable individuals using such telecommunication services shall constitute for purposes of the open records act a record of the division, department or agency of the state, state officer or governmental unit to which such records relate. The official custodian of such records for the purposes of the open records act shall be the official custodian of the records of such division, department or agency of the state, state officer or governmental unit.

History: L. 1974, ch. 399, § 1; L. 1978, ch. 362, § 1; L. 1992, ch. 228, § 3; L. 1994, ch. 340, § 9; L. 1996, ch. 268, § 13; L. 1998, ch. 182, § 17; L. 2013, ch. 62, § 22; July 1.



75-4710 Telecommunications services defined.

75-4710. Telecommunications services defined. As used in K.S.A. 75-4709, 75-4712, 75-4713 and 75-4714, and amendments thereto, telecommunications services include, but shall not be limited to, any transmission, emission or reception of signals of any kind containing communications of any nature, by wire, radio, optical or other electromagnetic means, and includes all facilities, equipment, supplies and services for such transmission, emission or reception. Telecommunications services shall include data transmission services and equipment but shall not include data processing services provided or authorized by the office of information technology services, or the acquisition, retention or use of any data processing equipment authorized by the office of information technology services.

History: L. 1974, ch. 399, § 2; L. 1984, ch. 323, § 14; L. 1985, ch. 285, § 3; L. 2013, ch. 62, § 23; July 1.



75-4712 Adoption of rules and regulations by executive chief information technology officer.

75-4712. Adoption of rules and regulations by executive chief information technology officer. The executive chief information technology officer shall adopt rules and regulations as provided in K.S.A. 2015 Supp. 75-4718, and amendments thereto, for the acquisition, retention and use of telecommunications services by all divisions, departments and agencies of the state and by private, nonprofit corporations and governmental units which have entered into agreements with the executive chief information technology officer under K.S.A. 75-4709, and amendments thereto, and for the purposes of administering and enforcing the provisions of this act.

History: L. 1974, ch. 399, § 4; L. 1978, ch. 362, § 2; L. 1992, ch. 228, § 4; L. 2013, ch. 62, § 24; July 1.



75-4713 Acquisition of telecommunications services; negotiating committee; procedures.

75-4713. Acquisition of telecommunications services; negotiating committee; procedures. (a) The telecommunications negotiating committee is a three-person committee composed of (1) the governor, or a person designated by the governor, (2) the director of purchases, or a person designated by the director of purchases, and (3) the executive chief information technology officer, or a person appointed by the executive chief information technology officer. The telecommunications negotiating committee may negotiate contracts for telecommunications services to be entered into by the executive chief information technology officer for state agencies and other entities as provided in K.S.A. 75-4709, and amendments thereto.

(b) Prior to negotiating for telecommunications services, the committee shall advertise for sealed proposals. The committee then may negotiate with one or more firms submitting proposals and select from among those submitting such proposals the party to contract with for the purpose of providing telecommunications services.

(c) Contracts entered into pursuant to this section for telecommunications services shall not be subject to the provisions of K.S.A. 75-3738 to 75-3740a, inclusive, and amendments thereto.

History: L. 1985, ch. 285, § 1; L. 2013, ch. 62, § 25; July 1.



75-4714 Fees for telecommunications services; disposition; information technology fund.

75-4714. Fees for telecommunications services; disposition; information technology fund. Except as otherwise provided by law and subject to the provisions of appropriations acts relating thereto, all fees and charges imposed by the executive chief information technology officer for telecommunications services provided or contracted for by the executive chief information technology officer shall be deposited in the state treasury and credited to the information technology fund.

History: L. 1985, ch. 285, § 2; L. 1988, ch. 345, § 5; L. 2013, ch. 62, § 26; July 1.



75-4715 Information technology fund; creation; authorized expenditures; prior fund abolished, transfer of assets and liabilities.

75-4715. Information technology fund; creation; authorized expenditures; prior fund abolished, transfer of assets and liabilities. (a) There is hereby created in the state treasury the information technology fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive chief information technology officer or by a person designated by the executive chief information technology officer.

(b) On the effective date of this act, the director of accounts and reports shall transfer all moneys in the computer services fund, created under K.S.A. 75-4704, and amendments thereto, and the state communications services fund, created under K.S.A. 75-4714, and amendments thereto, to the information technology fund.

(c) On the effective date of this act, all liabilities of the computer services fund and the state communications services fund are hereby imposed on the information technology fund, and the computer services fund and the state communications services fund are hereby abolished. Any reference to such funds abolished by this section in any statute, contract or other document shall be deemed to refer to the information technology fund.

History: L. 1988, ch. 345, § 1; L. 2013, ch. 62, § 27; July 1.



75-4716 Information technology reserve fund; creation; authorized expenditures; prior fund abolished, transfer of assets and liabilities.

75-4716. Information technology reserve fund; creation; authorized expenditures; prior fund abolished, transfer of assets and liabilities. (a) There is hereby created in the state treasury the information technology reserve fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive chief information technology officer or by a person designated by the executive chief information technology officer.

(b) On the effective date of this act, the director of accounts and reports shall transfer all moneys in the computer services depreciation reserve fund, created under K.S.A. 75-4704a, and amendments thereto, to the information technology reserve fund. On the effective date of this act, all liabilities of the computer services depreciation reserve fund are hereby imposed on the information technology reserve fund, and the computer services depreciation reserve fund is hereby abolished. Any reference to such fund abolished by this section in any statute, contract or other document shall be deemed to refer to the information technology reserve fund.

History: L. 1988, ch. 345, § 2; L. 2013, ch. 62, § 28; July 1.



75-4717 Governmental unit, defined.

75-4717. Governmental unit, defined. As used in K.S.A. 75-4703, 75-4709 and 75-4712, and amendments thereto, "governmental unit" means any county, municipality or other political subdivision thereof, or any school district in this state.

History: L. 1992, ch. 228, § 1; July 1.



75-4718 Executive chief information technology officer; rules and regulations; office of information technology services.

75-4718. Executive chief information technology officer; rules and regulations; office of information technology services. (a) The executive chief information technology officer shall submit to the governor proposed rules and regulations with respect to the manner of performance of any power or duty of the office of information technology services, the execution of any business of such office and its relations to and business with other state agencies, appeals from the final decisions or final actions of the executive chief information technology officer, and such other matters as are provided by law. Before any such proposed rules and regulations are submitted to the governor, the same shall have received the approval required by K.S.A. 77-420, and amendments thereto, the attorney general shall have made the finding required by K.S.A. 77-420, and amendments thereto, and the executive chief information technology officer shall have held the hearing thereon required by K.S.A. 77-421, and amendments thereto. The governor shall either approve, modify and approve or reject any such proposed rules and regulations. The executive chief information technology officer shall adopt such rules and regulations so approved or so modified and approved by the governor.

(b) All rules and regulations, orders and directives of the secretary of administration, the department of administration, the director of information systems and communications, or the division of information systems and communications which relate to the powers, duties and functions transferred from the director of information systems and communications and the division of information systems and communications of the department of administration to the executive chief information technology officer and office of information technology services by this act and which are in effect on the effective date of this act shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the executive chief information technology officer and office of information technology services until revised, amended, revoked or nullified pursuant to law.

History: L. 2013, ch. 62, § 1; July 1.



75-4719 Office of information technology services; separate state agency.

75-4719. Office of information technology services; separate state agency. For the purpose of preparation of the governor's budget report and related legislative measure or measures for submission to the legislature, the office of information technology services, established in K.S.A. 75-4701, and amendments thereto, shall be considered a separate state agency and shall be titled for such purpose as the "office of information technology services." The budget estimates and requests of such office shall be presented as from a state agency separate from the department of administration, and such separation shall be maintained in the budget documents and reports prepared by the director of the budget and the governor, or either of them, including all related legislative reports and measures submitted to the legislature.

History: L. 2015, ch. 101, § 2; July 1.






Article 48 PLANNING AND RESEARCH

75-4802 Definitions.

75-4802. Definitions. As used in this act, unless the context otherwise requires:

"Division" means the division of the budget of the department of administration.

"Director" means the director of the budget.

"State agency" means all departments, boards, commissions and agencies of the state of Kansas.

History: L. 1974, ch. 350, § 2; L. 1980, ch. 284, § 9; July 1.



75-4803 Powers and duties of division as principal state planning agency.

75-4803. Powers and duties of division as principal state planning agency. (a) The division shall be the principal state planning agency for the coordination of and when necessary the preparation of comprehensive development plans for the state's social, economic and physical resources.

(b) Except as otherwise provided in this act, the division's powers and duties shall include, but not be limited to: (1) Preparation of comprehensive, long-range plans and policy recommendations for the orderly and coordinated development of the state, as provided in K.S.A. 75-4804, and amendments thereto;

(2) preparation and updating of annual development programs, setting forth specific actions necessary for the orderly accomplishment of state plans and development policies as provided in K.S.A. 75-4806, and amendments thereto;

(3) continuously surveying and reviewing the accomplishments of state government in achieving the goals and objectives set forth in the state development plans and policies;

(4) encouraging and facilitating the coordination of the planning activities of all state agencies;

(5) conducting and coordinating such research as may be necessary and desirable in supporting the planning activities under this act;

(6) establishing common procedures and assembling basic statistical information as necessary for the use of all state agencies in their planning and programming;

(7) conducting studies and analysis of the actual or potential effects, both short and long range, of present or proposed state policies;

(8) maintaining current information on federal programs and policies presently used by the state or which may potentially be used within the state, advising and assisting any state agency with regard to that state agency's use of federal programs and participation in assistance programs of the federal government to political subdivisions;

(9) authority to apply for, receive, administer and utilize any grants or other financial assistance that the federal government and other public or private sources shall make available for the purposes of this act, and to contract with federal, state, county, city, or other public agencies and with qualified private persons or agencies, except that the division shall not make or administer any grants of financial aid to any political subdivision of this state;

(10) preparation of county income estimates;

(11) maintenance of state input-output economic information system;

(12) maintenance of data relating to firm turnover;

(13) assisting, advising and consulting with the legislature, including its members and committees, state agencies and political subdivisions, planning commissions, civic and other groups, and citizens regarding their planning and research activities or those of the division;

(14) participating in interstate planning and other activities related thereto;

(15) entering into agreements with state agencies and state institutions of higher education for the temporary use of personnel in pursuit of the purposes of this act;

(16) serving as the central agency and clearing house to collect and disseminate ideas and information bearing on public planning problems; and

(17) exercise such other powers as may be necessary to accomplish the purposes of this act.

History: L. 1974, ch. 350, § 3; L. 1976, ch. 350, § 3; L. 1980, ch. 284, § 10; July 1.






Article 49 PUBLIC BROADCASTING

75-4912 Issuance of bonds for purpose of matching federal funds for capital equipment purchases; limitations.

75-4912. Issuance of bonds for purpose of matching federal funds for capital equipment purchases; limitations. (a) The activities of the Kansas public broadcasting council in making grants to noncommercial public television stations and public radio stations serving Kansas for the purpose of providing money for the public television station or public radio station to match federal funds for capital equipment purchases with the proceeds of revenue bonds issued for such purpose by the Kansas development finance authority are hereby approved for the purposes of subsection (b) of K.S.A. 74-8905 and amendments thereto and the authorization of the issuance of such bonds by the Kansas development finance authority in accordance with that statute except that no such bonds shall be issued unless the issuance of such bonds is specifically approved by an appropriation or other act of the legislature, other than this act. The provisions of subsection (a) of K.S.A. 74-8905 and amendments thereto shall not prohibit the issuance of bonds for such purposes and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905 and amendments thereto.  Bonds issued under this section shall be financed from moneys appropriated for the public television stations and public radio stations.

History: L. 1992, ch. 255, § 1; L. 1993, ch. 268, § 14; July 1.



75-4913 Short title.

75-4913. Short title. K.S.A. 75-4912 through 75-4926 and amendments thereto shall be known and be cited as the Kansas public broadcasting council act.

History: L. 1993, ch. 268, § 1; July 1.



75-4914 Definitions.

75-4914. Definitions. As used in the Kansas public broadcasting council act:

(a) "Kansas public television station" or "television station" means a noncommercial public television broadcasting station licensed as such by the federal communications commission which operates from a community located in Kansas and meets the minimum criteria for receipt of a community service grant set by the corporation for public broadcasting.  These terms also include public television station KCPT, which provides primary service to five Kansas counties.

(b) "Kansas public radio station" or "radio station" means a noncommercial public radio broadcasting station which is licensed as such by the federal communications commission and which operates from a community located in Kansas and meets the minimum criteria for receipt of community service grants as set by the corporation for public broadcasting.  These terms also include public radio station KKSU-AM, which provides extensive service to most of Kansas.

(c) "Eligible station" means a radio station or television station which has been fully qualified under the grant criteria of the corporation for public broadcasting for a period of four years prior to applying for a grant under this act.  Any station seeking to become eligible after the effective date of this act must comply with the requirements of K.S.A. 75-4921 and amendments thereto as a condition of eligibility. In the event that the corporation for public broadcasting ceases to exist, or its community service grant program should terminate, or the eligibility criteria for community service grants should be lowered, then the criteria for eligibility for such grants which were extant on July 1, 1992, shall be applicable for purposes of this act and the methods of calculating and reporting financial information for all purposes shall be those extant on that date. Public radio station KKSU-AM shall be an eligible station and shall be eligible to receive grants under the Kansas public broadcasting council act until such time as 2/3 of all members of the Kansas public broadcasting council vote to find that public radio station KKSU-AM is no longer an eligible station and is not eligible to receive such grants.

(d) "Station" means any eligible radio station or television station.

(e) "Nonfederal, nonlicensee financial support" means the total sum of nonfederal financial support reported to the corporation for public broadcasting under its community service grant program, minus any amount of noncash or in-kind funds included, and minus any cash support provided by the licensee of the station, and minus any grants received from state sources.

(f) "Population covered" means the total population in the counties covered by each eligible station and its associated transmitters or translators as reported in the most recent United States decennial census.  The counties covered by each station are to be determined as set forth in K.S.A. 75-4924 and amendments thereto.

(g) (1) For purposes of grants for a radio station for the fiscal year ending June 30, 1997, "per capita earned revenue" means the radio station's nonfederal, nonlicensee financial support divided by the population covered, yielding the revenue that radio station has generated per capita.

(2) For purposes of grants for a television station for the fiscal year ending June 30, 1997, "per capita earned revenue" means the television station's total nonfederal, nonlicensee financial support divided by the number of weekly cume households as reported in the most recent "PBS All-Station Cume Report," yielding the revenue that television station has generated per viewing household.

(3) For purposes of grants for any station for the fiscal year ending June 30, 1998, and for each fiscal year thereafter, "per capita earned revenue" means the station's nonfederal, nonlicensee financial support divided by the population covered, yielding the revenue that the station has generated per capita.

(h) "Radio repeater station" means a radio station in the broadcasting service that is a fully licensed broadcast radio station by the federal communications commission, that is owned and operated by a member radio station of the Kansas public broadcasting council for the purpose of repeating the signal of such member radio station, and that does not originate programming locally under a waiver of the requirement of the federal communications commission to originate programming locally.

(i) "Radio translator station" means a radio station in the broadcasting service that is licensed by the federal communications commission, that is owned and operated by a member radio station of the Kansas public broadcasting council for the purpose of retransmitting the signal of such member radio station, and that, as licensed by the federal communications commission, has a transmitter power output that does not exceed an effective radiated power for FM of 250 watts.

(j)  "Television repeater station" means a television station in the broadcast service  that is a fully licensed broadcast television station by the federal communications commission, that is owned and operated by a member television station of the Kansas public broadcasting council for the purpose of repeating the signal of such member television station, and that does not originate programming locally under a waiver of the requirement of the federal communications commission to originate programming locally.

(k) "Television translator station" means a television station in the broadcast service that is licensed by the federal communications commission, that is owned and operated by a member television station of the Kansas public broadcasting council for the purpose of retransmitting the signal of such member television station, and that, as licensed by the federal communications commission, has a transmitter power output that does not exceed an effective radiated power for VHF of 10 watts and for UHF of 1,000 watts.

History: L. 1993, ch. 268, § 2; L. 1996, ch. 80, § 1; July 1.



75-4915 Grants to stations; certification of nonfederal, nonlicensee financial support; secretary of administration, duties; appropriations.

75-4915. Grants to stations; certification of nonfederal, nonlicensee financial support; secretary of administration, duties; appropriations. (a) Each eligible station shall certify to the secretary of administration, in such form and at such time as the secretary shall require, its nonfederal, nonlicensee financial support for the second prior fiscal year. Upon acceptance by the secretary of administration, such certification shall constitute the basis for grants provided under this act.  The secretary of administration shall have the authority to ascertain that the amounts certified as nonfederal, nonlicensee financial support are accurate, audited and comparable in method of calculation.

(b) Funds appropriated for allocation and distribution under this act shall be appropriated for fiscal years commencing on and after July 1, 1994, and shall be appropriated to the department of administration for distribution in accordance with this act. The provisions of the Kansas public broadcasting council act relating to appropriations, distributions, grants and expenditures of funds shall become effective with fiscal years commencing on and after July 1, 1994. The provisions of the Kansas public broadcasting council act relating to appropriations, distributions, grants and expenditures of funds shall not apply to appropriations, distributions, grants and expenditures of funds for the fiscal year ending June 30, 1994.

History: L. 1993, ch. 268, § 3; July 1.



75-4916 Grant pools for public television and radio stations; apportionment; rural service grants, amounts.

75-4916. Grant pools for public television and radio stations; apportionment; rural service grants, amounts. (a) Funds appropriated for the purpose of making grants under the Kansas public broadcasting council act for the fiscal year ending June 30, 1997, shall be divided into two grant pools, with 75% of such appropriated funds constituting a grant pool for public television stations and 25% of such appropriated funds constituting a grant pool for public radio stations.

(b) Funds appropriated for the purpose of making grants under the Kansas public broadcasting council act for the fiscal year ending June 30, 1998, and for each fiscal year thereafter, shall be allocated as follows:

(1) First, rural service grants shall be allocated to stations as provided in subsection (c); and

(2) then the amount of the appropriated funds for the fiscal year remaining unallocated after the allocation of amounts for rural service grants shall be divided into two grant pools, with 50% of the remaining appropriated funds constituting a grant pool for basic service grants under K.S.A. 75-4917 and amendments thereto and 50% of the remaining appropriated funds constituting a grant pool for incentive grants under K.S.A. 75-4918 and amendments thereto.

(c) After June 30, 1997, each station having an average population density within the station's service area, as determined by the mean population density of all counties within that service area, which is less than 50% of the mean population density of the state, shall receive a rural service grant.  The rural service grant for a public radio station shall be $35,000 and the rural service grant for a public television station shall be $120,000.

History: L. 1993, ch. 268, § 4; L. 1996, ch. 80, § 2; July 1.



75-4917 Basic service grants; formula for determination of amounts.

75-4917. Basic service grants; formula for determination of amounts. (a) For the fiscal year ending June 30, 1997, two basic service grant fund amounts shall be established from the grant pools under subsection (a) of K.S.A. 75-4916 and amendments thereto for basic service grants as follows: A television basic service grant fund amount consisting of 85% of the grant pool for television, and a radio basic service grant fund amount consisting of 85% of the grant pool for radio. Each such basic service grant fund amount for the fiscal year ending June 30, 1997, shall be divided into as many units as necessary to provide basic service grants to each eligible station as follows:

(1) If the population density within an eligible station's service area, as determined by the average population density of all counties within that area, is 50% or more of the mean population density of the state, that station shall receive a basic service grant of five units;

(2) if the average population density within an eligible station's service area, as determined by the mean population density of all counties within that service area, is less than 50% of the mean population density of the state, that station shall receive a basic service grant of 11 units; and

(3) KCPT-TV shall receive a basic service grant of four units.

(b) For the fiscal year ending June 30, 1998, and for each fiscal year thereafter, the grant pool for basic service grants determined under subsection (b)(2) of K.S.A. 75-4916 and amendments thereto shall be allocated among all stations as follows:

(1) Basic service grant units shall be awarded to each station for a fiscal year as follows:

(A) A public television station shall receive three basic service units for a main television broadcast station;

(B) a public radio station shall receive one basic service unit for a main radio broadcast station;

(C) a public television station shall receive 1/2 of one basic service unit for a television repeater station;

(D) a public radio station shall receive 1/10 of one basic service unit for a radio repeater station;

(E) a public television station shall receive 1/10 of one basic service unit for a television translator station;

(F) a public radio station shall not receive any basic service units for a radio translator station; and

(G) KCPT-TV public television station shall receive one basic service unit; and

(2) the basic service grant amount for a station shall be a pro rata share of the grant pool for basic service grants; this share shall bear the same proportion to the total amount in the grant pool for basic service grants as the number of basic service grant units awarded to the station for the fiscal year bears to the total number of basic service grant units awarded to all stations for the fiscal year.

(c) The service areas of each station and the counties to be included in each service area shall be certified to the secretary of administration in the manner set forth in subsection (e) of K.S.A. 75-4924 and amendments thereto.

History: L. 1993, ch. 268, § 5; L. 1996, ch. 80, § 3; July 1.



75-4918 Incentive grants; formula for determination of amounts.

75-4918. Incentive grants; formula for determination of amounts. (a) For the fiscal year ending June 30, 1997, two incentive grant fund amounts shall be established from the grant pools under subsection (a) of K.S.A. 75-4916 and amendments thereto as follows: A television incentive grant fund amount consisting of 15% of the grant pool for television, and a radio incentive grant fund amount consisting of 15% of the grant pool for radio. Each eligible station shall receive an annual incentive grant amounting to a pro rata share of the incentive grant fund amount for which the station is eligible. This share shall bear the same proportion to the incentive grant fund amount from which the share is allocated as the station's per capita earned revenue bore in the second prior fiscal year to the aggregate per capita earned revenue of all eligible stations in such incentive grant fund amount for the same period.

(b) For the fiscal year ending June 30, 1998, and for each fiscal year thereafter, each eligible station shall receive an annual incentive grant which shall be equal to a pro rata share of the total amount in the grant pool for incentive grants determined under subsection (b)(2) of K.S.A. 75-4916 and amendments thereto; this share shall bear the same proportion to the total amount in the grant pool for incentive grants as the station's per capita earned revenue bore in the second prior fiscal year to the aggregate per capita earned revenue of all eligible stations for the same period.

History: L. 1993, ch. 268, § 6; L. 1996, ch. 80, § 4; July 1.



75-4919 Cooperative project grants.

75-4919. Cooperative project grants. Appropriations may be made in any year for specific projects by more than one eligible station.  Such cooperative project grants shall be distributed by the secretary of administration to the Kansas public broadcasting council under the terms of K.S.A. 75-4924 and amendments thereto.

History: L. 1993, ch. 268, § 7; July 1.



75-4920 Purchase of equipment grants.

75-4920. Purchase of equipment grants. Appropriations may be made in any year for the purchase of equipment to be used by an eligible station, or by several such stations, or by the Kansas public broadcasting council except that any grant made to an individual station must be in compliance with K.S.A. 75-4924 and amendments thereto.

History: L. 1993, ch. 268, § 8; L. 1996, ch. 80, § 5; July 1.



75-4921 Limit on aggregate grants to individual stations; reallocation; grant use by institutional licensees.

75-4921. Limit on aggregate grants to individual stations; reallocation; grant use by institutional licensees. (a) Notwithstanding any other provision of this act, for the fiscal year ending June 30, 1997, no station shall be allocated more than 45% of the total funds in the grant pool applicable to the station. For the fiscal year ending June 30, 1997, those funds not obligated by virtue of this limitation shall be returned to the incentive grant pool applicable to the station for distribution to the remaining stations in accordance with the provisions of K.S.A. 75-4918 and amendments thereto.

(b) Institutional licensees eligible to receive grants under this act shall not use funds provided under this act to supplant funds currently provided from other sources.

History: L. 1993, ch. 268, § 9; L. 1996, ch. 80, § 6; July 1.



75-4922 Certifications required of grant applicants, use of grants.

75-4922. Certifications required of grant applicants, use of grants. Each eligible station and its station licensee shall certify to the secretary of administration when applying for a grant under this act that any funds received pursuant to this act shall not supplant or cause to be reduced any other sources of funding for the station, except in case of a reduction in funds which are subject to appropriation by the legislature are reduced by the legislature, and that the licensee is in compliance with the provisions of K.S.A. 75-4921 and amendments thereto regarding reduction of funding from institutional sources.  Applicants shall also certify that funds received pursuant to this act will be used solely for the operation of a public broadcasting station and not for general institutional overhead, parent organization expenses or for any other purpose not directly related to the operation of a public broadcasting station.

History: L. 1993, ch. 268, § 10; July 1.



75-4923 Kansas public broadcasting council established; council of directors, composition; bylaws; open meetings and records.

75-4923. Kansas public broadcasting council established; council of directors, composition; bylaws; open meetings and records. (a) There is hereby created a body politic and corporate to be known as the Kansas public broadcasting council.  The Kansas public broadcasting council is hereby constituted a public instrumentality and the exercise of the authority and powers conferred by this act shall be deemed and held to be the performance of an essential governmental function.

(b) The Kansas public broadcasting council shall be governed by a council of directors. The council of directors shall consist of one representative of each station eligible to receive grants under this act.

(c) The Kansas public broadcasting council shall function under such bylaws as shall be written by its initial council of directors and amended from time to time, except that such bylaws shall be in conformity with the applicable laws of the state of Kansas and this act. The bylaws of the Kansas broadcasting council shall provide for (1) the election of a chair of the council of directors and a vice-chair of the council of directors from among the members of the council of directors, (2) terms of office for the chair and vice-chair of not longer than two years, and (3) the rotation of the offices of chair and vice-chair between representatives of television stations and representatives of radio stations among the members of the council of directors.

(d) The provisions of K.S.A. 75-4317 through 75-4320a and amendments thereto, which relate to open meetings, and the open records act are applicable to the Kansas public broadcasting council.

History: L. 1993, ch. 268, § 11; July 1.



75-4924 Same; annual reports to legislature, contents; certification of eligible stations; resolution of conflict between stations; lists of counties served by stations; prioritization of equipment grant requests; power to accept grants; annual audit; noninterference with station programming; goals of public broadcasting.

75-4924. Same; annual reports to legislature, contents; certification of eligible stations; resolution of conflict between stations; lists of counties served by stations; prioritization of equipment grant requests; power to accept grants; annual audit; noninterference with station programming; goals of public broadcasting. (a) The Kansas public broadcasting council shall report annually to the appropriate committees of the legislature on the following matters:

(1) The services provided to the people of Kansas with funds appropriated pursuant to this act, or the law in effect prior to the effective date of this act, in the second prior fiscal year, particularly with respect to the goals of public broadcasting as set forth in subsection (j);

(2) the need and justification for appropriations in the current and future years;

(3) the need for [and] justification for construction of any new public broadcasting facilities;

(4) the methods used to assure the financial integrity of any station receiving a grant under the provisions of this act; and

(5) the ways in which the members of the Kansas public broadcasting council have cooperated, in the previous fiscal year, to provide a more efficient, relevant and cost-effective service for the people of Kansas.

(b) The Kansas public broadcasting council shall present, as a part of its annual report to the legislature, a comprehensive plan setting forth the service goals and operational plans for public broadcasting in Kansas during the ensuing three years, such plans having been developed by and voted upon by the directors of the Kansas public broadcasting council.  This plan shall be updated each year to take into account changing needs, technologies and operational circumstances.

(c) The Kansas public broadcasting council shall certify to the secretary of administration, following a vote of the council's directors thereon, that any station seeking eligibility for a grant under this act and which was not in operation prior to July 1, 1994, is essential and necessary for the provision of service to the people of Kansas.  This requirement for certification shall also apply to any station eligible for a grant on July 1, 1994, if such station subsequently becomes ineligible and later seeks to again become eligible for a grant.  No station for which such certification is required shall be eligible to receive a grant under the terms of this act unless such certification has been provided.

(d) In the event of any conflict between stations with respect to eligibility for grants or the amount of such grants, the issue shall be studied and resolved by the directors of the Kansas public broadcasting council.  The decision of that body shall be binding on the secretary of administration with respect to distribution of grants.

(e) The Kansas public broadcasting council shall provide to the secretary of administration a list of the counties covered by each station eligible to receive a grant under this act, together with the population in each county as reported in the most recent United States decennial census and the population density of each county.  This report shall be the basis for calculation of each station's basic service grant and incentive grant.

(f) The Kansas public broadcasting council shall review the proposal of any station or group of stations seeking an equipment grant under the terms of K.S.A. 75-4920 and amendments thereto and shall prioritize all requests for equipment grants, taking into account the costs of such equipment, the benefits such equipment would supply to the people of Kansas, the urgency of the request with respect to maintenance of existing services, the relevance of the equipment grant request to the provisions of the long-range plan submitted by the council and such other factors as may be relevant.  The Kansas public broadcasting council shall present the council's prioritized list of equipment grant requests to the legislature as a part of the annual budget process and shall support those grant requests in the council's annual report to the legislature.

(g) The Kansas public broadcasting council shall have the power to accept grants or appropriations from the federal government or the state of Kansas, or any agency or instrumentality thereof, to be used for the purchase of equipment for use by the stations as the directors shall determine.  Nothing in this act shall preclude the Kansas public broadcasting council from utilizing such equipment for the generation of revenue for the support of Kansas public broadcasting activities, nor shall the Kansas public broadcasting council be precluded from raising funds from other sources for the support of the council's activities.

(h) The Kansas public broadcasting council shall have the financial operations of the council audited annually by a certified public accountant and shall make its audited financial statement available to the secretary of administration upon request.

(i) The Kansas public broadcasting council shall have no power or authority to compel any Kansas public television station or Kansas public radio station to broadcast any program or programs, whether or not funded in whole or in part by the council, nor shall the council have any power to forbid any station to broadcast any program acquired from any other source. The Kansas public broadcasting council shall have no regulatory authority over any individual station, the programming of any station or program scheduling for any station.

(j) The goals of public broadcasting in this state shall be to provide an educational, cultural and informational service to the people of this state; to offer a forum for public discourse on issues of public policy and the conduct of government; to enhance the quality of life for Kansas citizens; to provide public broadcasting service at a level of quality comparable to that available in other states; to explore and celebrate the diversity of cultures, lifestyles and traditions of the people of Kansas; to provide high-quality public broadcasting service to every part of Kansas; and to further the general welfare of the people of Kansas.

History: L. 1993, ch. 268, § 12; July 1.



75-4925 Allocation and distribution of appropriations for grants; function of secretary of administration; noninterference with station programming.

75-4925. Allocation and distribution of appropriations for grants; function of secretary of administration; noninterference with station programming. (a) After June 30, 1994, funds appropriated to the department of administration for allocation and distribution under this act are provided on a ministerial basis only and are to be distributed under the formulae set forth in this act upon compliance with the eligibility criteria set forth in this act.

(b) Nothing in this act shall give any officer, employee, agent or elected official of the state of Kansas any authority to influence or attempt to influence the content or scheduling of any program produced or broadcast by any eligible station, whether or not such influence is intended to be related in any way to receipt of a grant under this act.

History: L. 1993, ch. 268, § 13; July 1.



75-4926 Public broadcasting commission abolished; transfer of records and property.

75-4926. Public broadcasting commission abolished; transfer of records and property. (a) On the effective date of this act, the Kansas public broadcasting commission is hereby abolished.

(b) On the effective date of this act, all of the records, memoranda, writings and property of the Kansas public broadcasting commission are hereby transferred to the Kansas public broadcasting council established by this act and the council shall have legal custody of the same.

History: L. 1993, ch. 268, § 15; July 1.






Article 50 DEPARTMENT OF TRANSPORTATION

75-5001 Secretary of transportation, appointment, confirmation, salary; creation and administration of department; application of K-GOAL.

75-5001. Secretary of transportation, appointment, confirmation, salary; creation and administration of department; application of K-GOAL. (a) In order to coordinate the planning, development and operation of the various modes and systems of transportation within this state, there is hereby established a department of transportation, which shall be administered under the direction and supervision of the secretary of transportation. The secretary of transportation shall be appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto, and shall serve at the pleasure of the governor. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as secretary shall exercise any power, duty or function as secretary until confirmed by the senate. The secretary shall receive an annual salary fixed by the governor.

(b) The provisions of the Kansas governmental operations accountability law apply to the department of transportation, and the department is subject to audit, review and evaluation under such law.

History: L. 1975, ch. 426, § 1; L. 1981, ch. 299, § 36; L. 1982, ch. 347, § 60; L. 1992, ch. 116, § 45; L. 2001, ch. 86, § 10; L. 2008, ch. 121, § 24; July 1.



75-5004 Abolition of highway commission and director of highways; transfer of powers, duties and functions to secretary; provisions for transition and continuity; preservation of rules, regulations, orders and directives.

75-5004. Abolition of highway commission and director of highways; transfer of powers, duties and functions to secretary; provisions for transition and continuity; preservation of rules, regulations, orders and directives. (a) On August 15, 1975, the state highway commission created by K.S.A. 74-2001 and the office of director of highways established by K.S.A. 74-2004 shall be and are hereby abolished, and on said date, except as otherwise provided in this act, all of the powers, duties and functions of the state highway commission and the director of highways shall be and are hereby transferred to and conferred and imposed upon the secretary of transportation. Except as otherwise provided in this act, the secretary of transportation shall be the successor in every way to the powers, duties and functions of the state highway commission and director of highways, respectively, in which the same were vested prior to August 15, 1975. The secretary of transportation shall be a continuation of the state highway commission and director of highways, respectively, and every act performed under the authority of the secretary of transportation shall be deemed to have the same force and effect as if performed by the state highway commission or director of highways, respectively, in which such functions were vested prior to August 15, 1975.

(b) Except as otherwise specifically provided in this act or in subsection (d) of K.S.A. 75-5111, on and after August 15, 1975, whenever the state highway commission, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary of transportation, and whenever any such reference or designation concerns the power and authority of the state highway commission to acquire or dispose of land or any interest in land, the secretary of transportation shall succeed to such power and authority.

(c) On and after August 15, 1975, whenever the director of highways, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary of transportation.

(d) All rules or regulations and all orders or directives of the director of highways or state highway commission, respectively, in existence on August 15, 1975, shall continue to be effective and shall be deemed to be the rules or regulations and orders or directives of the secretary of transportation, until revised, amended, repealed or nullified pursuant to law.

History: L. 1975, ch. 426, § 4; July 1.



75-5005 State transportation engineer; appointment, qualifications and salary; additional staff assistants and employees of secretary; powers, duties and functions of transportation engineer, staff assistants and employees.

75-5005. State transportation engineer; appointment, qualifications and salary; additional staff assistants and employees of secretary; powers, duties and functions of transportation engineer, staff assistants and employees. The secretary of transportation shall appoint a state transportation engineer, who shall be a licensed professional engineer. The state transportation engineer shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of transportation and approved by the governor. The secretary of transportation also may appoint such other staff assistants and employees as are necessary to enable the secretary to carry out the duties of his or her office. Such staff assistants and employees shall be within the classified service under the Kansas civil service act unless otherwise specifically provided by law. The state transportation engineer and such other staff assistants and employees shall be within the office of the secretary of transportation and shall have such powers, duties and functions as are assigned to them by the secretary or are prescribed by law. Such state transportation engineer, staff assistants and employees shall act for and exercise the powers of the secretary of transportation to the extent authority to do so is delegated by the secretary of transportation.

History: L. 1975, ch. 426, § 5; L. 1978, ch. 332, § 47; July 1.



75-5006 Division of transportation administration; director of transportation administration, appointment and salary.

75-5006. Division of transportation administration; director of transportation administration, appointment and salary. There is hereby established within and as a part of the department of transportation a division of transportation administration, which shall be administered, under the supervision of the secretary of transportation, by the director of transportation administration, who shall be the chief administrative officer of said division. The director of transportation administration shall be appointed by the secretary of transportation and shall serve at the pleasure of the secretary. The director of transportation administration shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of transportation, with the approval of the state finance council.

History: L. 1975, ch. 426, § 6; July 1.



75-5007 Division of transportation operations; director of transportation planning, appointment and salary.

75-5007. Division of transportation operations; director of transportation planning, appointment and salary. There is hereby established within and as a part of the department of transportation a division of transportation operations, which shall be administered, under the supervision of the office of the secretary of transportation, by the director of transportation operations, who shall be the chief administrative officer of the division. The director of transportation operations shall be appointed by the secretary of transportation and shall serve at the pleasure of the secretary.  The director of transportation operations shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of transportation and approved by the governor.

History: L. 1975, ch. 426, § 7; L. 1981, ch. 346, § 1; L. 1982, ch. 368, § 2; L. 1987, ch. 347, § 3; May 28.



75-5008 Division of engineering and design; director of engineering and design, appointment and salary.

75-5008. Division of engineering and design; director of engineering and design, appointment and salary. There is hereby established within and as a part of the department of transportation a division of engineering and design, which shall be administered, under the supervision of the office of the secretary of transportation, by the director of engineering and design, who shall be the chief administrative officer of the division. The director of engineering and design shall be appointed by the secretary of transportation and shall serve at the pleasure of the secretary.  The director of engineering and design shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of transportation and approved by the governor.

History: L. 1975, ch. 426, § 8; L. 1981, ch. 346, § 2; L. 1982, ch. 368, § 3; L. 1987, ch. 347, § 4; May 28.



75-5009 Division of planning and development; director of planning and development, appointment and salary.

75-5009. Division of planning and development; director of planning and development, appointment and salary. There is hereby established within and as a part of the department of transportation a division of planning and development, which shall be administered, under the supervision of the office of the secretary of transportation, by the director of planning and development, who shall be the chief administrative officer of the division. The director of planning and development shall be appointed by the secretary of transportation and shall serve at the pleasure of the secretary.  The director of planning and development shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of transportation and approved by the governor.

History: L. 1975, ch. 426, § 9; L. 1982, ch. 368, § 1; L. 1987, ch. 347, § 5; May 28.



75-5010 Division of aviation; director of aviation, appointment and salary.

75-5010. Division of aviation; director of aviation, appointment and salary. There is hereby established within and as a part of the department of transportation a division of aviation, which shall be administered, under the supervision of the office of the secretary of transportation, by the director of aviation, who shall be the chief administrative officer of the division. The director of aviation shall be appointed by the secretary of transportation and shall serve at the pleasure of the secretary. The director of aviation shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of transportation.

History: L. 1975, ch. 426, § 10; L. 1982, ch. 368, § 4; July 1.



75-5011 Transfer of powers, duties and functions relating to aviation of secretary of economic development to secretary of transportation.

75-5011. Transfer of powers, duties and functions relating to aviation of secretary of economic development to secretary of transportation. Except as otherwise provided in this act, on August 15, 1975, all of the powers, duties and functions of the secretary of economic development relating to aviation are hereby transferred to and conferred and imposed upon the secretary of transportation, and except as otherwise provided in this act, the secretary of transportation shall be the successor in every way to such powers, duties and functions of the secretary of economic development in which the same were vested prior to August 15, 1975. Every act performed in the exercise of such powers, duties and functions under the authority of the secretary of transportation shall be deemed to have the same force and effect as if performed by the secretary of economic development prior to August 15, 1975.

History: L. 1975, ch. 426, § 11; L. 1975, ch. 427, § 251; Aug. 15.



75-5012 Attachment of Kansas turnpike authority to department.

75-5012. Attachment of Kansas turnpike authority to department. On August 15, 1975, the Kansas turnpike authority created by K.S.A. 68-2003 shall be and is hereby attached to the department of transportation as a part thereof, except that the powers, duties and functions vested in or exercised or performed by said authority pursuant to law shall not be transferred to the secretary of transportation and shall remain the lawful powers, duties and functions of said authority. Persons who are members of the Kansas turnpike authority on August 15, 1975, shall continue to hold such offices under the conditions and limitations provided in K.S.A. 68-2003. Officers and employees of said authority shall not be transferred to the department of transportation as officers and employees thereof, but shall remain as officers and employees of the authority and subject only to the jurisdiction and supervision of the authority. All budgeting, purchasing and related management functions of the authority shall remain under the jurisdiction, supervision and control of the authority under the conditions and limitations prescribed by laws applicable to the authority, and the secretary of transportation shall not exercise any jurisdiction, supervision or control over such functions. To the fullest extent allowed by law, the Kansas turnpike authority shall cooperate with the secretary of transportation so as to achieve maximum coordination in the planning, development and operation of the highway systems in this state.

History: L. 1975, ch. 426, § 12; July 1.



75-5013 Relationship of secretary and officers of Kansas City area transportation district and authority compact.

75-5013. Relationship of secretary and officers of Kansas City area transportation district and authority compact. The secretary of transportation and officers of the Kansas City area transportation district and authority compact shall establish a relationship such that the secretary can provide assistance to such compact and such that the secretary is enabled to make appropriate recommendations concerning the functions of such compact.

History: L. 1975, ch. 426, § 13; July 1.



75-5014 Transfer of officers and employees to department; rights preserved; application of civil service laws.

75-5014. Transfer of officers and employees to department; rights preserved; application of civil service laws. Except as otherwise provided in this act, on August 15, 1975, officers and employees who were engaged immediately prior to said date in the performance of powers, duties and functions of any state agency which becomes a part of the department of transportation or the powers, duties and functions of which are transferred to the secretary of transportation, and who, in the opinion of the secretary of transportation, are necessary to perform the powers, duties and functions of the department of transportation, shall become officers and employees of the department of transportation. Any such officer or employee shall retain all retirement benefits and all rights of civil service which had accrued to or vested in such officer or employee prior to August 15, 1975. The service of each such officer and employee so transferred shall be deemed to have been continuous. All transfers and any abolishment of personnel in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules or regulations adopted thereunder.

History: L. 1975, ch. 426, § 14; July 1.



75-5014a Transfer of employees and preservation of rights under 1982 act.

75-5014a. Transfer of employees and preservation of rights under 1982 act. Effective July 1, 1982, officers and employees who, immediately prior to such date, were engaged in the performance of powers or functions which are consolidated, transferred or abolished pursuant to the provisions of this act or K.S.A. 75-5015 and who, in the opinion of the secretary of transportation, are necessary to perform the powers, duties and functions of the department of transportation shall be officers and employees of the department of transportation, and shall retain all retirement benefits and all rights of civil service which such officer or employee had prior to July 1, 1982, and their services shall be deemed to have been continuous.  All transfers and any abolishment of positions of personnel in the classified civil service shall be in accordance with civil service laws and rules and regulations.

History: L. 1982, ch. 368, § 5; July 1.



75-5015 Organization of department; delegation of powers and duties.

75-5015. Organization of department; delegation of powers and duties.    (a) The secretary of transportation may organize the department of transportation in the manner he or she deems most efficient, so long as the same is not in conflict with the provisions of this act or other provisions of law, and he or she may adopt rules or regulations governing the transaction of all business of the department and governing the administration of each of the divisions within the department. The chief administrative officer of each division shall perform such duties and exercise such powers as the secretary of transportation may prescribe and such duties and powers as are prescribed by law. Such chief administrative officers shall act for and exercise the powers of the secretary of transportation to the extent authority to do so is delegated by the secretary of transportation.

(b) Except as otherwise specifically provided in this act, and subject to the Kansas civil service act, the chief administrative officer of each division shall appoint all subordinate officers and employees of his or her division, subject to the approval of the secretary, and all such subordinate officers and employees shall be within the classified service under the Kansas civil service act. Personnel of each division shall perform such duties and exercise such powers as the chief administrative officer of the division may prescribe and such duties and powers as are designated by law. Personnel of each division shall act for and exercise the powers of the chief administrative officer of their division to the extent authority to do so is delegated by such administrative officer.

History: L. 1975, ch. 426, § 15; July 1.



75-5016 Chief attorney and additional attorneys for department.

75-5016. Chief attorney and additional attorneys for department. The secretary of transportation shall appoint a chief attorney for the department of transportation, who shall be in the unclassified service under the Kansas civil service act. The secretary of transportation may appoint additional attorneys to full-time positions within the department of transportation. Such additional attorneys shall be in the classified service under the Kansas civil service act and shall be subject to assignment and reassignment of duty within the department of transportation as may be determined by the chief attorney.

History: L. 1975, ch. 426, § 16; July 1.



75-5017 Resolution of conflicts concerning disposition of powers, duties, functions and appropriations; succession of secretary to property and records, resolution of conflicts.

75-5017. Resolution of conflicts concerning disposition of powers, duties, functions and appropriations; succession of secretary to property and records, resolution of conflicts. (a) When any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of any abolishment or transfer made by this act, or under authority of this act, such conflict shall be resolved by the governor, with the approval of the state finance council, and such decision shall be final.

(b) In all cases, where, under the provisions of this act, part or all of the powers, duties and functions of any state agency are divided between the secretary of transportation and any other state agency, the department of transportation shall succeed to all property and records which were used for, or pertain to, the performance of the powers, duties and functions transferred to the secretary of transportation. Any conflict as to the proper disposition of property or records arising under this section, and resulting from the transfer or abolishment of any state agency, or all or part of the powers, duties and functions thereof, shall be determined by the governor, with the approval of the state finance council, and such decision shall be final.

History: L. 1975, ch. 426, § 17; July 1.



75-5018 Creation of advisory boards, commissions or committees within the department; allowances and expenses of members.

75-5018. Creation of advisory boards, commissions or committees within the department; allowances and expenses of members. The secretary of transportation may create advisory boards, commissions or committees with the approval of the governor, and members of any such board, commission or committee shall be appointed by the secretary. Any such advisory board, commission or committee so created shall be within the department of transportation as a part thereof. Such advisory boards, commissions or committees shall consult with and advise the secretary or the chief administrative officer of any division designated by the secretary, with reference to the management, control and operation of any programs under the jurisdiction of the department or with reference to any law administered by the department or any division thereof. Members of any advisory board, commission or committee created under authority of this section attending meetings thereof, or attending a subcommittee meeting thereof authorized by such board, commission or committee, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223. All vouchers for expenditures and all payrolls of each of such advisory boards, commissions or committees shall be approved by the presiding officer thereof and the secretary of transportation or a person or persons designated by him or her.

History: L. 1975, ch. 426, § 18; July 1.



75-5019 Effect of department's creation on civil, criminal and administrative actions and proceedings.

75-5019. Effect of department's creation on civil, criminal and administrative actions and proceedings. (a) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency mentioned in this act, or by or against any officer of the state in his or her official capacity or in relation to the discharge of his or her official duties, shall abate by reason of the governmental reorganization effected under the provisions of this act. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1975, ch. 426, § 19; July 1.



75-5021 Location of offices of secretary and department; availability of engineering testing laboratories at Kansas state university.

75-5021. Location of offices of secretary and department; availability of engineering testing laboratories at Kansas state university. The secretary of transportation and the department of transportation shall have offices and facilities in Topeka and such other locations throughout the state as are necessary. The engineering testing laboratories at Kansas state university of agriculture and applied science shall be available for the use of the department of transportation at all times.

History: L. 1975, ch. 426, § 21; July 1.



75-5023 Specific powers of secretary; federal funds; planning for various modes and systems of transportation; agreements and compacts.

75-5023. Specific powers of secretary; federal funds; planning for various modes and systems of transportation; agreements and compacts. The secretary of transportation may apply for, receive and administer any federal funds or other funds now or hereafter made available for highway, road or street purposes or for purposes relating to the various other modes and systems of transportation as shall be provided by law; may plan for the various modes and systems of transportation within this state; and may enter into agreements or compacts, with federal, state or regional agencies, counties, cities, townships, other authorities, individuals, partnerships or corporations.

History: L. 1975, ch. 426, § 23; July 1.



75-5024 Expenses of department prior to August 15, 1975; appropriation of moneys for department; expenditures from state highway fund.

75-5024. Expenses of department prior to August 15, 1975; appropriation of moneys for department; expenditures from state highway fund. Prior to August 15, 1975, the director of highways or any acting director of highways appointed as successor to such office shall be authorized to expend from the administration accounts of the state highway fund any amounts necessary for expenses incurred by the establishment of a department of transportation, as provided by Laws 1975, ch. 426 [*]. On August 15, 1975, the balance of all funds appropriated and reappropriated to the state highway commission is hereby appropriated to said department of transportation, and on and after said date, all expenditures from the state highway fund for the department of transportation shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of transportation or by a person or persons designated by the secretary.

History: L. 1975, ch. 425, § 1; July 1.

* For location of sections, see Comparative Table of Sections in Constitutions Volume.



75-5025 State rail transportation plan; specific powers and duties of secretary.

75-5025. State rail transportation plan; specific powers and duties of secretary. The secretary of transportation pursuant to K.S.A. 75-5023, is hereby authorized to exercise those powers necessary for the state to qualify for rail service continuation subsidies pursuant to the provisions of the railroad revitalization and regulatory reform act of 1976 including authority: (1) To establish a state plan for rail transportation and local rail services; (2) to administer and coordinate the state plan; (3) to provide in the plan for equitable distribution of federal rail service continuation subsidies among state, local and regional transportation authorities; (4) to maintain adequate programs of investigation, research, promotion and development in connection with such purposes and to provide for public participation therein; (5) to provide satisfactory assurance on behalf of the state that such fiscal control of accounting procedures will be adopted by the state as may be necessary to assure proper disbursement of an account for federal funds paid to the state as rail service continuation subsidies; (6) to comply with the regulations of the secretary of transportation and the United States department of transportation affecting federal rail service continuation programs; and (7) to do all things otherwise necessary to maximize federal assistance to the state under title VIII of public law 94-210.

History: L. 1976, ch. 369, § 1; April 27.



75-5026 Same; acceptance of federal funds.

75-5026. Same; acceptance of federal funds. The secretary of transportation may accept and utilize federal funds, grants, gifts or donations which are available and any sums that are appropriated, in carrying out the purpose of this act.  The secretary of transportation may also apply for discretionary or other funds available under the provisions of the railroad revitalization and regulatory reform act of 1976, or other federal programs.

History: L. 1976, ch. 369, § 2; April 27.



75-5027 Same; rules and regulations.

75-5027. Same; rules and regulations. The secretary of transportation may adopt rules and regulations consistent with and for the purpose of adequately implementing the foregoing subdivisions of this act.

History: L. 1976, ch. 369, § 3; L. 1982, ch. 369, § 1; July 1.



75-5029 Railroad rehabilitation loan guarantee fund; purposes; limitation on expenditures; administration.

75-5029. Railroad rehabilitation loan guarantee fund; purposes; limitation on expenditures; administration. The railroad rehabilitation loan guarantee fund is hereby established in the state treasury which shall be for the purpose of facilitating the financing, acquisition, rehabilitation of railroads in participation with the federal government to provide rail service in Kansas and for the refinancing thereof. The secretary of transportation shall administer the railroad rehabilitation loan guarantee fund. All expenditures from the railroad rehabilitation loan guarantee fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of transportation or by a person or persons designated by the secretary.

History: L. 1983, ch. 25, § 1; L. 1989, ch. 275, § 2; March 16.



75-5030 Same; payment of amounts in default by mid-states port authority, when; limitation.

75-5030. Same; payment of amounts in default by mid-states port authority, when; limitation. Subject to the provisions of K.S.A. 75-5029, the secretary of transportation shall pay from the railroad rehabilitation loan guarantee fund to the federal railroad administration, or its successor, the amounts for any loan which is in default, which is for the acquisition and rehabilitation of certain railroad facilities by the mid-states port authority from the trustee of the Chicago, Rock Island and Pacific Railway company to provide railroad service in Kansas and which received prior approval by the secretary of transportation, except that the total of all such amounts paid under this section shall not exceed 50% of the loss which would otherwise be assumed by the federal government in the event of default on such loan for such project.

History: L. 1983, ch. 25, § 2; July 1.



75-5031 Same; refinancing agreement; guarantee, limitation.

75-5031. Same; refinancing agreement; guarantee, limitation. For the purpose of facilitating the refinancing of the loan guaranteed by the secretary of transportation in accordance with K.S.A. 75-5030 and amendments thereto, the secretary of transportation is hereby authorized to enter into an agreement with the mid-states port authority and the financial institutions participating in such refinancing to guarantee the repayment of any amounts which are in default on any loan obtained by the mid-states port authority for such refinancing. Such agreement may contain such terms and conditions as the secretary of transportation may deem appropriate to carry out the purposes of this section, except that the total principal amount guaranteed thereby shall not exceed $7,000,000.

History: L. 1989, ch. 275, § 1; March 16.



75-5032 Coordinated public transportation assistance act.

75-5032. Coordinated public transportation assistance act. This act shall be known and may be cited as the Kansas coordinated public transportation assistance act.

History: L. 1989, ch. 259, § 1; L. 1994, ch. 236, § 3; L. 1999, ch. 137, § 18; July 1.



75-5033 Purpose of act.

75-5033. Purpose of act. It is declared to be the purpose of this act to provide financial and administrative assistance to transportation systems which provide coordinated transportation services to elderly persons, persons with disabilities and the general public.

History: L. 1989, ch. 259, § 2; L. 1994, ch. 236, § 4; L. 1999, ch. 137, § 19; July 1.



75-5034 Definitions.

75-5034. Definitions. When used in this act:

(a) "Transportation system" means all public and private transportation providers which provide public transportation services to elderly persons, persons with disabilities and the general public, and which receive federal support through 49 U.S.C. §§ 5307, 5310 or 5311 from the U.S. department of transportation, federal transit administration.

(b) "Transportation" means the movement of individuals and meals in a four or more wheeled motorized vehicle designed to carry passengers. Transportation does not include emergency or school transportation.

(c) "Coordination" means where programmatically feasible, all entities involved in administrating and/or providing transportation and related services to elderly persons, persons with disabilities and the general public will work together in a smooth, concerted effort to effectively use resources and alleviate duplication of services.

(d) "Elderly persons" means those persons 60 years of age or older.

(e) "Persons with disabilities" means those persons determined by the department of transportation to be disadvantaged in terms of the transportation services available to them due to physical or mental disability.

(f) "Public transportation services" means those services accessible to elderly persons, persons with disabilities and the general public.

(g) "Department" means the Kansas department of transportation.

(h) "Secretary" means the secretary of the department of transportation or designee.

History: L. 1989, ch. 259, § 3; L. 1994, ch. 236, § 5; L. 1999, ch. 137, § 20; July 1.



75-5035 Coordinated public transportation assistance fund established; funding.

75-5035. Coordinated public transportation assistance fund established; funding. (a) There is hereby established in the state treasury the coordinated public transportation assistance fund. Any expenditures from the fund shall be for the coordinated development, improvement or maintenance of transportation systems for elderly persons, persons with disabilities or the general public under this act and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person designated by the secretary.

(b) (1) On July 1, 1999, and each July 1 thereafter through July 1, 2012, the director of accounts and reports shall transfer $6,000,000 from the state highway fund to the coordinated public transportation assistance fund.

(2) On July 1, 2013, and each July 1, thereafter, the director of accounts and reports shall transfer $11,000,000 from the state highway fund to the coordinated public transportation assistance fund.

History: L. 1989, ch. 259, § 4; L. 1994, ch. 236, § 6; L. 1999, ch. 137, § 21; L. 2010, ch. 156, § 29; June 3.



75-5036 Development of state plan.

75-5036. Development of state plan. The secretary shall develop a plan establishing guidelines for the implementation of this act.

History: L. 1989, ch. 259, § 5; July 1.



75-5037 Secretary of transportation, duties; eligibility of applicants.

75-5037. Secretary of transportation, duties; eligibility of applicants. (a) The secretary shall administer and allocate funds appropriated under this act for the purpose of providing financial and administrative assistance to transportation systems.

(b) The secretary shall determine the eligibility of each applicant.

The following criteria shall be used in determining eligibility:

(1) Whether the proposal serves the transportation needs of elderly persons, persons with disabilities and the general public of the proposed service area;

(2) whether resources for transportation services are utilized in an effective and efficient manner;

(3) whether duplicative and inefficient administrative costs and transportation services are avoided.

(c) No more than 1% of the funds provided under this act shall be expended for administrative purposes.

History: L. 1989, ch. 259, § 6; L. 1994, ch. 236, § 7; L. 1999, ch. 137, § 22; July 1.



75-5038 Withholding of funds, when; appeal.

75-5038. Withholding of funds, when; appeal. (a) Upon notice that no concerted effort toward coordination has been undertaken within a geographic area, the department shall withhold funds allocated under this act.

(b) The secretary shall establish an appeal process to allow those areas determined not to be in compliance, or those agencies dissatisfied with the recommendations of their respective area councils, an opportunity for a timely hearing before the secretary, according to the administrative procedure act.

History: L. 1989, ch. 259, § 7; July 1.



75-5039 Secretary of transportation, multi-state special permit contracts; highway special permit fund; rules and regulations.

75-5039. Secretary of transportation, multi-state special permit contracts; highway special permit fund; rules and regulations. (a) The secretary of transportation is authorized to enter into all contracts and agreements necessary to cooperate with the various departments of transportation among the states for the purpose of issuing multi-state special permits consistent with the provisions of K.S.A. 8-1911, and amendments thereto. The secretary is authorized to accept, as agent for the various departments of transportation who are parties to any such agreement, fees for each special permit issued for travel through and upon the highways of any such state. The fees collected by the secretary shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the highway special permit fund which is hereby created. All expenditures from the highway special permit fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of transportation or the secretary's designee.

(b) The secretary may adopt rules and regulations necessary to carry out the provisions of this section.

History: L. 1990, ch. 33, § 1; L. 2001, ch. 5, § 394; July 1.



75-5040 Railroad assistance programs; findings.

75-5040. Railroad assistance programs; findings. The legislature finds and determines that integrated systems, including railways, highways and airways, are necessary in order to meet the economic and energy needs of the citizens of the state, both now and in the future. The legislature finds that a portion of the present railroad system in the state does not provide adequate service to citizens of the state. The legislature further finds and determines that it is in the best interest of the state to establish a rail service assistance program in order to preserve and revitalize essential rail service in the state.

History: L. 1991, ch. 149, § 1; May 30.



75-5041 Rail service assistance program; establishment.

75-5041. Rail service assistance program; establishment. There is hereby established the rail service assistance program to provide assistance for the preservation and revitalization of rail service in the state, including the guarantee of loans pursuant to K.S.A. 75-5046.

History: L. 1991, ch. 149, § 2; May 30.



75-5042 Rail service assistance program advisory committee; establishment.

75-5042. Rail service assistance program advisory committee; establishment. There is hereby established the rail service assistance program advisory committee hereinafter referred to as the advisory committee. The advisory committee shall be advisory to the secretary of transportation.

History: L. 1991, ch. 149, § 3; May 30.



75-5043 Advisory committee; membership.

75-5043. Advisory committee; membership. The advisory committee shall consist of nine members appointed by the governor as follows:

(a) Two shall be rail shippers;

(b) two shall be representatives of railroad management, one shall represent a class I railroad and one shall represent a regional or short line railroad;

(c) two shall represent railroad labor, one shall be an employee of a class I railroad and one shall be an employee of a regional or short line railroad; and

(d) three shall represent the general public. A person appointed to fill a vacancy which occurs prior to the expiration of a term shall be appointed for the unexpired term. Each member of the advisory committee shall be appointed for a three-year term.

History: L. 1991, ch. 149, § 4; May 30.



75-5044 Advisory committee; organization.

75-5044. Advisory committee; organization. (a) The advisory committee shall organize annually by the election from its membership of a chairperson and a secretary. The advisory committee may adopt such rules of procedure as the committee deems necessary for the conduct of business.

(b) The advisory committee shall meet at least four times a year. The chairperson may call additional meetings. A majority of members shall constitute a quorum.

(c) Members of the advisory committee attending meetings of such committee shall be paid amounts provided in subsection (e) of K.S.A. 75-3223, and amendments thereto.

History: L. 1991, ch. 149, § 5; May 30.



75-5045 Advisory committee; functions, powers and duties.

75-5045. Advisory committee; functions, powers and duties. The advisory committee shall have the following functions, powers and duties:

(a) To assist the secretary of transportation in setting priorities under the rail service assistance program; and

(b) to provide such advice and assistance as the secretary of transportation deems necessary in carrying out the provisions of the rail service assistance program.

History: L. 1991, ch. 149, § 6; May 30.



75-5046 Railroad loan guarantee program; requirements; restrictions.

75-5046. Railroad loan guarantee program; requirements; restrictions. (a) Subject to the provisions of subsection (f), the secretary of transportation is hereby authorized upon application by a qualified entity and its lender to enter into an agreement to guarantee the repayment of loans made for the purpose of facilitating the financing, acquisition or rehabilitation of railroads in the state of Kansas.

(b) Such agreement may contain such terms and conditions as the secretary of transportation may deem appropriate to carry out the purposes of this section, except that the aggregate unpaid principal amount of obligations guaranteed thereby shall not exceed $20,000,000 of which not more than $5,000,000 may be available each fiscal year. Any loan guaranteed by the secretary of transportation pursuant to this section, at a minimum, shall meet the following requirements:

(1) The ratio of benefits to costs for any project funded by such guaranteed loan shall be greater than one. The benefit/cost methodology to be used for this determination shall be the most recent standard benefit/cost methodology approved by the federal railroad administration of the United States department of transportation;

(2) the qualified entity shall demonstrate that it is financially sound and capable of fulfilling all obligations created by the proposed loan guarantee agreement; and

(3) the qualified entity shall demonstrate that adequate funding for the proposed project is not otherwise available, on terms that would make the proposed project financially feasible, in the absence of a state loan guarantee.

(c) Prior to any loan being guaranteed under the provisions of this section, the secretary of transportation shall make a determination as to whether the guaranteeing of such loan would adversely affect the rating of any bonds issued and outstanding or authorized to be issued. If the guaranteeing of such loan would adversely affect the rating of such bonds, the secretary of transportation shall not guarantee such loan. Such determination shall be documented in writing by the secretary of transportation.

(d) The secretary of transportation may adopt rules and regulations consistent with and for the purpose of implementing the provisions of this section, including the priorities contained in subsection (a) of K.S.A. 75-4045, and amendments thereto.

(e) "Qualified entity" means any interstate commerce commission certificated railroad, a port authority established in accordance with Kansas laws, or any entity meeting the rules and regulations established by this section.

(f) The secretary of transportation shall not enter into any agreement to guarantee a loan under the provisions of this section unless such action has been authorized by act of the legislature or has been approved by the state finance council acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed by subsection (c) of K.S.A. 75-3711c, and amendments thereto, except that such approval may also be given when the legislature is in session.

History: L. 1991, ch. 149, § 7; L. 1999, ch. 137, § 23; July 1.



75-5047 Rail service assistance program loan guarantee fund; establishment.

75-5047. Rail service assistance program loan guarantee fund; establishment. (a) The rail service assistance program loan guarantee fund is hereby established in the state treasury which shall be for the purpose of facilitating the financing, acquisition and rehabilitation of railroads pursuant to the rail service assistance program in K.S.A. 75-5040 through 75-5047 and for the refinancing thereof. The secretary of transportation shall administer the rail service assistance program loan guarantee fund. All expenditures from the rail service assistance program loan guarantee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of transportation or by a person or persons designated by the secretary.

(b) The secretary of transportation shall pay from the rail service assistance program loan guarantee fund to a lender of a qualified entity, the amounts for any loan which is in default, which is for the financing, acquisition or rehabilitation of railroads pursuant to the provisions of K.S.A. 75-5046.

History: L. 1991, ch. 149, § 8; May 30.



75-5048 Rail service improvement program; rail service improvement fund; requirements; restrictions; funding; transfer of money, authorized.

75-5048. Rail service improvement program; rail service improvement fund; requirements; restrictions; funding; transfer of money, authorized. (a) The secretary of transportation is hereby authorized to make loans or grants to a qualified entity for the purpose of facilitating the financing, acquisition or rehabilitation of railroads and rolling stock in the state of Kansas.

(b) Such loans or grants shall be made upon such terms and conditions as the secretary of transportation may deem appropriate, and such loans or grants shall be made from funds credited to the rail service improvement fund.

(c) The rail service improvement fund is hereby established in the state treasury which shall be for the purpose of facilitating the financing, acquisition and rehabilitation of railroads pursuant to subsection (a) of this section and for the refinancing thereof. The secretary of transportation shall administer the rail service improvement fund. All expenditures from the rail service improvement fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of transportation or by a person or persons designated by the secretary.

(d) All moneys received from the federal government, pursuant to K.S.A. 75-5026, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the rail service improvement fund.

(e) The management and investment of the rail service improvement fund shall be in accordance with K.S.A. 68-2324, and amendments thereto. Notwithstanding anything to the contrary, all interest or other income of the investments, after payment of any management fees, shall be considered income of the rail service improvement fund.

(f) On July 1, 2013, and each July 1 thereafter, the director of accounts and reports shall transfer $5,000,000 from the state highway fund to the rail service improvement fund.

(g) The secretary of transportation is hereby authorized to transfer moneys from the state highway fund to the rail service improvement fund or from the rail service improvement fund to the state highway fund. In transferring moneys from the rail service improvement fund, the secretary of transportation shall not diminish the moneys transferred under subsection (f).

(h) "Qualified entity" means any interstate commerce commission certificated railroad, a port authority established in accordance with Kansas laws, or any entity meeting the rules and regulations established by K.S.A. 75-5050, and amendments thereto.

History: L. 1991, ch. 149, § 9; L. 1999, ch. 137, § 24; L. 2001, ch. 5, § 395; L. 2006, ch. 108, § 2; L. 2010, ch. 156, § 30; L. 2011, ch. 28, § 1; July 1.



75-5049 Same; loans and grants; requirements.

75-5049. Same; loans and grants; requirements. The secretary in making any loan or grants pursuant to K.S.A. 75-5048, and amendments thereto, may:

(a) Stipulate minimum operating standards for rail lines designed to achieve reasonable transportation service for shippers and to achieve best use of funds invested in rail line rehabilitation;

(b) require a portion of the total assistance for improving a rail line to be loaned to the railroad by rail users and require the railroad to reimburse rail users for any loan on the basis of use of the line and the revenues produced when the line has been improved;

(c) determine the terms and conditions under which all or any portion of funds loaned shall be repaid to the department of transportation by the railroads. Reimbursement may be made as a portion of the increased revenue derived from the improved rail line. Any reimbursement received by the department pursuant to this subsection shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the rail service improvement fund and shall be appropriated exclusively for the rehabilitation of other rail lines in the state pursuant to K.S.A. 75-5048, and amendments thereto.

(d) The secretary may enter into loan or grant agreements with any entity which is a qualified entity pursuant to K.S.A. 75-5048, and amendments thereto, for payment of all or part of a project’s costs. Any governmental unit that is a qualified entity and in coordination with the railroad providing service, may enter into such an agreement and may accept such assistance when so authorized by its governing body.

(e) Upon the failure of a governmental unit, which is a qualified entity, to meet the repayment terms and conditions of a loan agreement under this section, the secretary may order the state treasurer to pay to the rail service improvement fund the portion of such governmental unit’s share of the special city and county highway fund as may be necessary to meet the terms of the loan agreement.

(f) Any loans received by a governmental unit under the provisions of K.S.A. 75-5048 through 75-5050, and amendments thereto, shall be construed to be bonds for the purpose of K.S.A. 10-1116, and amendments thereto, and the amount of such loans shall not be included within any limitation on the bonded indebtedness of the governmental unit.

History: L. 1991, ch. 149, § 10; L. 2001, ch. 5, § 396; L. 2011, ch. 28, § 2; July 1.



75-5050 Rules and regulations.

75-5050. Rules and regulations. The secretary of transportation may adopt rules and regulations for the purpose of implementing the provisions of K.S.A. 75-5048 and 75-5049.

History: L. 1991, ch. 149, § 11; May 30.



75-5051 Kansas coordinated transit districts act.

75-5051. Kansas coordinated transit districts act. K.S.A. 75-5051 through 75-5058 shall be known and may be cited as the Kansas coordinated transit districts act.

History: L. 1992, ch. 105, § 2; July 1.



75-5052 Same; purpose.

75-5052. Same; purpose. The purpose of the act is to authorize the department to establish coordinated transit districts to enhance coordination and management of state and federal passenger transportation funds. The established coordinated transit districts shall be the designated recipients of funds distributed for operation of transit services from 49 U.S.C. §5310 (previously section 16), 49 U.S.C. § 5311 (previously section 18), or state funds designated for rural public and specialized transportation services.  Establishment of coordinated transit districts is not intended to create an employment relationship between coordinated transit districts or individual transportation service providers and the state of Kansas.

History: L. 1992, ch. 105, § 3; L. 1996, ch. 99, § 1; July 1.



75-5053 Kansas coordinated transit districts; definitions.

75-5053. Kansas coordinated transit districts; definitions. When used in this act:

(a) "Transportation" means the movement of individuals in a four or more-wheeled motorized vehicle designed to carry passengers. Transportation does not include emergency or school transportation.

(b) "Nonurbanized area" designates any city or county with a population of less than 50,000 population.

(c) "Rural transportation system" means all public and private transportation agencies which provide transportation services in nonurbanized portions of the state and which receive federal support through 49 U.S.C. § 5310, 49 U.S.C. § 5311 from the United States department of transportation, federal transit administration, or from the Kansas coordinated public transportation assistance act, or from both.

(d) "Specialized transportation system" means all public and private transportation agencies which provide transportation services to elderly persons or persons with disabilities and which receive federal support through 49 U.S.C. §  5310 from the United States department of transportation, federal transit administration, or the Kansas coordinated public transportation assistance act, or from both.

(e) "Coordinated transit district" means a public or private not-for-profit agency with an established purpose to distribute funds and monitor implementation of passenger transportation services in a designated area of the state.

(f) "Administrator" means the agency selected to receive funds from the department for provision of transportation services in the designated area.

(g) "Elderly person" means those persons 60 years of age or older.

(h) "Persons with disabilities" means those persons determined by the department of transportation to be disadvantaged in terms of the transportation services available to them due to physical or mental disability.

(i) "Coordination" means where programmatically feasible, all entities involved in administrating or providing transportation and related services to elderly persons, persons with disabilities and the general public will work together in a smooth, concerted effort to effectively use resources and alleviate duplication of services.

(j) "Department" means the Kansas department of transportation.

(k) "Secretary" means the secretary of the department of transportation.

History: L. 1992, ch. 105, § 4; L. 1994, ch. 236, § 8; L. 1996, ch. 99, § 2; L. 1999, ch. 137, § 25; July 1.



75-5054 Establishment of coordinated transit districts; responsibilities of districts.

75-5054. Establishment of coordinated transit districts; responsibilities of districts. The department is authorized to establish coordinated transit districts in the state. Responsibilities of the coordinated transit districts shall include:

(a) Contracting with the department for receipt of funds which will enhance transportation coordination in the district;

(b) subcontracting with eligible agencies for provision of transportation; and

(c) monitoring the provision of transportation services in the district to ensure compliance with applicable federal and state laws and regulations.

History: L. 1992, ch. 105, § 5; L. 1996, ch. 99, § 3; July 1.



75-5055 Secretary of transportation, development of plan and establishment of guidelines.

75-5055. Secretary of transportation, development of plan and establishment of guidelines. The secretary shall develop a plan establishing guidelines for the implementation of this act.

History: L. 1992, ch. 105, § 6; July 1.



75-5056 Secretary of transportation, powers and duties.

75-5056. Secretary of transportation, powers and duties. (a) The secretary shall establish coordinated transit districts for the purpose of providing financial and administrative assistance to transportation systems.

(b) The secretary shall determine the eligibility of each agency to serve as coordinated transit district administrator. The following criteria shall be used in determining eligibility:

(1) Whether the proposal serves the transportation needs of elderly persons, persons with disabilities and the general public of the proposed district;

(2) whether resources for transportation services are utilized in an effective and efficient manner; and

(3) whether the proposal is consistent with the statewide coordinated transit district plan.

(c) The secretary shall administer and allocate funds to qualified coordinated transit district administrators, consistent with the statewide coordinated transit district plan.

History: L. 1992, ch. 105, § 7; L. 1996, ch. 99, § 4; L. 1999, ch. 137, § 26; July 1.



75-5057 Requirement to become a part of coordinated transit district, when.

75-5057. Requirement to become a part of coordinated transit district, when. On and after July 1, 1995, any recipient of federal or state grants to provide rural public or specialized transportation services shall be required to become a part of a coordinated transit district prior to July 1, 1995, to continue to be eligible to receive such federal or state grants.

History: L. 1992, ch. 105, § 8; July 1.



75-5058 Appeal according to the administrative procedure act.

75-5058. Appeal according to the administrative procedure act. The secretary shall establish an appeal process to allow agencies dissatisfied with the recommendations for distribution of funds recommended by the coordinated transit district administrator an opportunity for a timely hearing, before the secretary, according to the administrative procedure act.

History: L. 1992, ch. 105, § 9; July 1.



75-5061 Public use general aviation airports; development fund; grants; duties of secretary of transportation; funding.

75-5061. Public use general aviation airports; development fund; grants; duties of secretary of transportation; funding. (a) The secretary of transportation is hereby authorized and empowered to: (1) Solicit and receive moneys from any public or private sources; and (2) establish and administer a grant program for public use general aviation airports for the purpose of planning, constructing, reconstructing or rehabilitating the facilities of such public use general aviation airports.

(b) Such grants shall be made upon such terms and conditions as the secretary of transportation deems appropriate, and such grants shall be made from funds credited to the public use general aviation airport development fund.

(c) The public use general aviation airport development fund is hereby established in the state treasury which shall be for the purpose of planning, constructing, reconstructing or rehabilitating the facilities of public use general aviation airports pursuant to subsection (a) of this section. All moneys received pursuant to subsection (a) shall be remitted to the state treasurer at least monthly and deposited in the state treasury to the credit of the public use general aviation airport development fund. The secretary of transportation shall administer the public use general aviation airport development fund. All expenditures from the public use general aviation airport development fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of transportation or by a person or persons designated by the secretary.

(d) (1) On July 1, 1999, and each July 1 thereafter through July 1, 2012, the director of accounts and reports shall transfer $3,000,000 from the state highway fund to the public use general aviation airport development fund.

(2) On July 1, 2013, and each July 1, thereafter, the director of accounts and reports shall transfer $5,000,000 from the state highway fund to the public use general aviation airport development fund.

(e) As used in this section "public use general aviation airport" means any airport available for use by the general public for the landing and taking off of aircraft, but shall not include any airport classified as a primary airport by the federal aviation administration.

(f) The secretary of transportation may adopt rules and regulations for the purpose of implementing the provisions of this section.

History: L. 1994, ch. 191, § 1; L. 1999, ch. 137, § 27; L. 2010, ch. 156, § 31; June 3.



75-5062 Secretary authorized to pay employees for the theft of certain tools or equipment.

75-5062. Secretary authorized to pay employees for the theft of certain tools or equipment. The secretary of transportation is authorized to pay from the highway fund losses incurred by department of transportation employees resulting from the theft of the employee's tools or equipment when taken from a department facility or vehicle.  Payment shall be allowed only in circumstances where the employee's supervisor or department policy requires the employee to furnish the tools or equipment as a condition of employment.  No payment shall be allowed where the secretary finds that the employee's negligence was the primary cause of the loss or where covered by insurance, except payment can be made to cover any deductible.  This section is separate and independent from any other authority the secretary may have to pay losses or claims.

History: L. 1998, ch. 63, § 1; July 1.



75-5063 Transportation revolving fund; authorization to establish; creation of separate accounts.

75-5063. Transportation revolving fund; authorization to establish; creation of separate accounts. The secretary of transportation is hereby authorized to establish a transportation revolving fund to provide assistance to governmental units for transportation projects. The secretary may authorize the creation of separate accounts within the transportation revolving fund with respect to major highway enhancement projects.

History: L. 1999, ch. 137, § 2; L. 2010, ch. 156, § 32; June 3.



75-5064 Transportation revolving fund; definitions.

75-5064. Transportation revolving fund; definitions. As used in K.S.A. 2015 Supp. 75-5063 through 75-5069, and amendments thereto:

(a) "Cost" means as applied to any qualified project, any or all costs, whenever incurred, approved by the department, for carrying out a qualified project;

(b) "department" means the Kansas department of transportation established under K.S.A. 75-5001, and amendments thereto;

(c) "fund" means the Kansas transportation revolving fund established by K.S.A. 2015 Supp. 75-5066, and amendments thereto, including one or more of the separate accounts within such fund;

(d) "governmental unit" means any town, city, district, county, commission, agency, authority, board or other instrumentality of the state or of any of its political subdivisions, including any combination thereof, which is responsible for the construction, ownership or operation of a qualified project;

(e) "major highway enhancement project" means a highway project determined by the secretary to be of local, regional or statewide economic significance, including, but not limited to, the construction of new highways, construction of additional traffic lanes, improved access control, corridor improvements, construction, reconstruction or improvement of highway interchanges that have not been developed, have been under-developed or are unlikely to be developed in the absence of governmental assistance;

(f) "private enterprise" means a private person or entity that has entered into a contract with a public authority to design, finance, construct and/or operate a qualified project that is within the jurisdiction of such public authority;

(g) "project" means the acquisition, construction, improvement, repair, rehabilitation, maintenance or extension of transportation projects;

(h) "project costs" means all costs or expenses which are necessary or incident to a project and which are directly attributable thereto;

(i) "project revenues" means all rates, rents, fees, assessments, charges and other receipts derived or to be derived by a qualified borrower from a qualified project;

(j) "qualified borrower" means any governmental unit or private enterprise which is authorized to construct, operate or own a qualified project;

(k) "qualified project" means any public or private transportation project, including, without limitation, the construction, reconstruction, resurfacing, restoration, rehabilitation or replacement of public or private transportation projects within the state;

(l) "revenues" means when used with respect to the department, any receipts, fees, revenues or other payments received or to be received by the department under K.S.A. 2015 Supp. 75-5063 through 75-5069, and amendments thereto;

(m) "secretary" means the secretary of the Kansas department of transportation;

(n) "transportation project" means any bridge, culvert, highway, road, street, major highway enhancement project or combination thereof.

History: L. 1999, ch. 137, § 3; L. 2010, ch. 156, § 33; June 3.



75-5065 Transportation revolving fund; secretary of transportation responsibilities; rules and regulations.

75-5065. Transportation revolving fund; secretary of transportation responsibilities; rules and regulations. (a) The secretary shall administer the provisions of K.S.A. 2015 Supp. 75-5063 through 75-5069 and shall be responsible for the administration and management of the fund, and shall have the power to enter into agreements and contracts and to transfer money between the state highway fund and the fund as required to effect the purposes of K.S.A. 2015 Supp. 75-5063 through 75-5069.

(b) The secretary shall adopt rules and regulations, to carry out the purposes and provisions of K.S.A. 2015 Supp. 75-5063 through 75-5069.

History: L. 1999, ch. 137, § 4; July 1.



75-5066 Transportation revolving fund, established; expenditures.

75-5066. Transportation revolving fund, established; expenditures. (a) There is hereby established in the state treasury a fund to be known as the Kansas transportation revolving fund which shall consist of the following:

(1) Amounts appropriated or otherwise made available by the legislature for the purposes of the fund;

(2) the proceeds, if any, from the sale of bonds issued pursuant to K.S.A. 2015 Supp. 75-5067 for the purposes of the fund to the extent provided in any agreement entered into between the secretary and the Kansas development finance authority;

(3) amounts of repayments made by qualified borrowers of loans received under K.S.A. 2015 Supp. 75-5063 through 75-5069, together with payments of interest thereon, in accordance with agreements entered into between such qualified borrowers and the secretary;

(4) amounts earned on moneys in the fund;

(5) amounts contributed or otherwise made available by any public or private entity for use in effectuating the purposes of the fund; and

(6) amounts transferred by order of the secretary from the state highway fund.

(b) Subject to the provisions of K.S.A. 2015 Supp. 75-5063 through 75-5069, expenditures from the fund shall be made for the following purposes:

(1) For the payment of the principal, including sinking fund payments of and premium, if any, and interest on bonds issued pursuant to K.S.A. 2015 Supp. 75-5063 through 75-5069;

(2) for providing financial assistance to qualified borrowers to finance qualified projects;

(3) for the maintenance of, or provision for, any reserves, additional security, insurance or other form of credit enhancement to secure such bonds required or provided for in any trust agreement entered into pursuant to K.S.A. 2015 Supp. 75-5063 through 75-5069;

(4) to guarantee, purchase insurance or provide other credit enhancement for bonds of qualified borrowers issued to finance the costs of qualified projects;

(5) to provide reserves for or otherwise secure bonds issued pursuant to K.S.A. 2015 Supp. 75-5063 through 75-5069 and to provide insurance or other credit enhancement for such bonds;

(6) to provide reserves for, or to otherwise secure, amounts payable by qualified borrowers on loans made by and leases with the department in the event of default by a particular qualified borrower or, on a parity basis, by any qualified borrower;

(7) to provide a subsidy for, or to otherwise assist, qualified borrowers in the payment of debt service costs on loans made by the department hereunder;

(8) for administrative costs of the fund or for any of the foregoing; and

(9) the transfer of money by order of the secretary to the state highway fund.

History: L. 1999, ch. 137, § 5; July 1.



75-5067 Transportation revolving fund; issuance of bonds by Kansas development finance authority.

75-5067. Transportation revolving fund; issuance of bonds by Kansas development finance authority. The activities of the department in administering and performing the powers, duties and functions prescribed by the provisions of K.S.A. 2015 Supp. 75-5063 through 75-5069 are hereby approved for the purposes of subsection (b) of K.S.A. 74-8905, and amendments thereto, and the authorization of issuance of bonds by the Kansas development finance authority in accordance with that statute. The provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, shall not prohibit the issuance of bonds for such purposes when so authorized and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto.

History: L. 1999, ch. 137, § 6; July 1.



75-5068 Transportation revolving fund; applications; agreements; technical advice.

75-5068. Transportation revolving fund; applications; agreements; technical advice. (a) Qualified borrowers which desire assistance in the form of a loan, credit enhancement or grant under K.S.A. 2015 Supp. 75-5063 through 75-5069 shall submit an application therefor to the secretary. Applications shall be in such form and shall include such information as the secretary shall require and shall be submitted in a manner and at a time to be determined by the secretary.

(b) The secretary may enter into agreements with any qualified borrower for payment of all or a part of project costs and any governmental unit may enter into such an agreement and may accept such assistance when so authorized by its governing body.

(c) The secretary shall provide any governmental unit, upon its request, with technical advice and assistance regarding a project or an application for assistance. The secretary may assess reasonable fees for providing such assistance.

History: L. 1999, ch. 137, § 7; July 1.



75-5069 Transportation revolving fund; failure of governmental unit to repay; loans construed as bonds.

75-5069. Transportation revolving fund; failure of governmental unit to repay; loans construed as bonds. (a) Upon the failure of a governmental unit to meet the repayment terms and conditions of an agreement, the secretary may order the state treasurer to pay to the fund such portion of the governmental unit's share of the special city and county highway fund as may be necessary to meet the terms of the agreement.

(b) Any loans received by a governmental unit under the provisions of K.S.A. 2015 Supp. 75-5063 through 75-5069 shall be construed to be bonds for the purposes of K.S.A. 10-1116 and 79-5028, and amendments thereto, and the amount of such loans shall not be included within any limitation on the bonded indebtedness of the governmental unit.

History: L. 1999, ch. 137, § 8; July 1.



75-5070 Noise studies; when; funding of abatement measures; rules and regulations.

75-5070. Noise studies; when; funding of abatement measures; rules and regulations. (a) On and after the effective date of this act, the secretary of the department of transportation shall conduct and analyze noise studies when the secretary participates in highway reconstruction projects which add through traffic lanes.

(b) State highway funds may be used for noise abatement measures when it is determined by the secretary that the overall noise abatement benefits outweigh the overall adverse social, economic and environmental effects and the costs of the noise abatement measures.

(c) The secretary of the department of transportation may adopt rules and regulations necessary for the implementation of the provisions of this section.

History: L. 1999, ch. 137, § 41; July 1.



75-5071 Governors of Kansas hometown heritage act.

75-5071. Governors of Kansas hometown heritage act. The provisions of K.S.A. 2015 Supp. 75-5071 and 75-5072, and amendments thereto, shall be known as and may be cited as the governors of Kansas hometown heritage act.

History: L. 2004, ch. 86, § 1; July 1.



75-5072 Same; definitions; procedure; requirements; territorial governors' signs; procedure.

75-5072. Same; definitions; procedure; requirements; territorial governors' signs; procedure. (a) As used in this section:

(1) "Qualified hometown" means a city or unincorporated community that is a governor's hometown as defined by this section and which has satisfied the requirements of this section; and

(2) "governor's hometown" means the city or unincorporated community listed in the election records of the secretary of state as the residence of a successful candidate for governor of the state of Kansas the first time such candidate was elected governor.

(b) For all qualified hometowns, the secretary of the Kansas department of transportation shall install governor's hometown signs at all appropriate locations near the city limits of a city or the edges of an unincorporated community.

The secretary of transportation shall install such governors' hometown signs only if:

(1) The governing body of the city or the board of county commissioners for the unincorporated community has adopted a resolution requesting the installation of such signs;

(2) the city or unincorporated community is located on a highway which is part of the state highway system; and

(3) the secretary has received sufficient moneys from gifts and donations to reimburse the secretary for the initial cost of installing such signs and an additional 50% of the initial cost to defray future maintenance or replacement costs of such signs.

The secretary of transportation may accept and administer gifts and donations to aid in obtaining and installing governors' hometown signs.

(c) The secretary of transportation, or the secretary's designee, shall design the governors' hometown signs. The size, shape, color, design and content of such signs shall be distinctive and shall be determined by the secretary of transportation, except that such signs shall include: (1) The name of the city or unincorporated community; (2) the governor's hometown logo; and (3) an indication that such city or unincorporated community is the hometown of one or more governors of Kansas, the name of each governor of Kansas whose hometown is such city or unincorporated community, the numerical designation of each such governor in the succession of governors of Kansas and the years each such governor served as governor of Kansas.

(d) The secretary of commerce, or the secretary's designee, shall conduct a competition for the design of the governor's hometown logo. The logo shall include a representation of the dome of the state capitol building. In organizing and conducting such competition, the secretary of commerce shall consult with and cooperate with the executive director of the state historical society, the director of the Kansas creative arts industries commission, Kansas humanities council and such other agencies, persons or organizations as the secretary finds appropriate.

(e) The governing body of any city or the board of county commissioners for any unincorporated community, not located on a highway which is part of the state highway system, may request a governor's hometown sign from the secretary of transportation which meets the design specifications of subsection (c). Such city or unincorporated community shall reimburse the secretary for the cost of such sign and shall be responsible for the installation, repair, maintenance or replacement of such sign.

(f) (1) The governing body of any city or the board of county commissioners for any unincorporated community which was a territorial capital of Kansas, may request a territorial governor's sign from the secretary of transportation, subject to the same procedure, conditions and limitations contained in subsections (b) and (e).

(2) The secretary of transportation, or the secretary's designee, shall design the territorial governor's signs. The size, shape, color, design and content of such signs shall be distinctive and shall be determined by the secretary of transportation, except that such signs shall include: (1) The name of the city or unincorporated community; and (2) an indication that such city or unincorporated community was a territorial capital of Kansas, the name of each territorial governor of Kansas who served in such territorial capital, the numerical designation of each such governor in the succession of governors of Kansas and the years each such governor served as territorial governor of Kansas.

History: L. 2004, ch. 86, § 2; L. 2012, ch. 111, § 11; July 1.



75-5073 Definitions.

75-5073. Definitions. As used in this act:

(a) "Communication system" means a system of communications to support the purposes of the department and public safety agencies.

(b) "Communication system equipment" means equipment necessary to use, implement, support and maintain the communication system, including, but not limited to, radio towers.

(c) "Department" means the Kansas department of transportation.

(d) "Fund" means the Kansas communication system revolving fund established by K.S.A. 2015 Supp. 75-5075, and amendments thereto.

(e) "Public safety agency" means any governmental agency providing law enforcement, emergency management, fire fighting, ambulance, emergency medical or other emergency services.

(f) "Revenues" means any receipts, fees, revenues or other payments received or to be received by the department under this act.

(g) "Secretary" means the secretary of the Kansas department of transportation.

History: L. 2004, ch. 17, § 1; Apr. 8.



75-5074 Lease of equipment and access to equipment, when; prices.

75-5074. Lease of equipment and access to equipment, when; prices. (a) The secretary may:

(1) Purchase communication system equipment for the purpose of leasing such equipment to public safety agencies;

(2) lease communication system equipment, and access to such equipment, to public safety agencies; and

(3) lease access to communication system equipment to governmental and nongovernmental entities, to the extent such access is not required by the department or public safety agencies.

(b) The secretary shall establish prices for leasing communication system equipment and access to such equipment pursuant to this act. Prices for governmental entities shall recover actual incremental costs of administration, equipment, installation and maintenance for each lessee. Prices for leasing access to such equipment to nongovernmental entities shall be at prevailing rates so as to minimize competition with private business.

History: L. 2004, ch. 17, § 2; Apr. 8.



75-5075 Revolving fund.

75-5075. Revolving fund. (a) There is hereby established in the state treasury the communication system revolving fund. The secretary shall remit to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, all moneys received by the secretary pursuant to this act. Upon receipt of the remittance, the state treasurer shall deposit the entire amount in the state treasury and credit it to the fund.

(b) The fund shall consist of:

(1) All lease payments received by the secretary pursuant to this act, in accordance with agreements entered into between lessees and the secretary;

(2) amounts appropriated or otherwise made available by the legislature for the purposes of the fund;

(3) the proceeds, if any, from the sale of bonds issued pursuant to this act for the purposes of the fund, to the extent provided in any agreement entered into between the secretary and the Kansas development finance authority;

(4) interest earned on moneys in the fund;

(5) amounts contributed or otherwise made available by any public or private entity, including the federal government, for use in effectuating the purposes of the fund; and

(6) amounts transferred by order of the secretary from the state highway fund.

(c) Subject to the provisions of this act, expenditures from the fund shall be made for the following purposes:

(1) To purchase, maintain and administer the communication system;

(2) to purchase communication system equipment to lease to public safety agencies;

(3) for the payment of the principal of bonds issued pursuant to this act, including sinking fund payments or payments to any other required reserves, and the premium, if any, and interest on such bonds;

(4) for the maintenance of, or provision for, any reserves, additional security, insurance or other form of credit enhancement to secure such bonds required or provided for in any trust agreement entered into pursuant to this act;

(5) to provide reserves for or otherwise secure bonds issued pursuant to this act and to provide insurance or other credit enhancement for such bonds;

(6) for administrative costs of the fund or for any of the foregoing; and

(7) the transfer of money by order of the secretary to the state highway fund.

(d) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the communication system revolving fund interest earnings based on:

(1) The average daily balance of moneys in the communication system revolving fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(e) All expenditures from the communication system revolving fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for the purposes set forth in this section.

History: L. 2004, ch. 17, § 3; Apr. 8.



75-5076 Administration of act; rules and regulations.

75-5076. Administration of act; rules and regulations. (a) The secretary shall administer the provisions of this act and shall be responsible for the administration and management of the fund. The secretary shall have the power to enter into agreements and contracts and to transfer money between the state highway fund and the fund as required to effect the purposes of this act.

(b) The secretary shall adopt rules and regulations, to carry out the purposes and provisions of this act.

History: L. 2004, ch. 17, § 4; Apr. 8.



75-5077 Issuance of bonds.

75-5077. Issuance of bonds. The activities of the secretary in administering and performing the powers, duties and functions prescribed by the provisions of this act and in acquiring financing for acquisition of equipment for the implementation and maintenance of the communication system are hereby approved for the purposes of subsection (b) of K.S.A. 74-8905, and amendments thereto, and the authorization of issuance of one or more series of revenue bonds by the Kansas development finance authority in accordance with the Kansas development finance authority act (K.S.A. 74-8901 et seq., and amendments thereto). The provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, shall not prohibit the issuance of bonds for such purposes when so authorized and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto.

History: L. 2004, ch. 17, § 5; Apr. 8.



75-5078 Railroads; transfer of powers; duties and functions from corporation commission to department of transportation.

75-5078. Railroads; transfer of powers; duties and functions from corporation commission to department of transportation. (a) Except as otherwise provided by law, all of the powers, duties and functions of the state corporation commission as it relates to railroads are hereby transferred to and conferred and imposed upon the Kansas department of transportation.

(b) All rules and regulations of the state corporation commission referencing railroads in existence on the date of passage of this act shall be reviewed by the Kansas department of transportation prior to July 1, 2005. Any such rules and regulations which the Kansas department of transportation does not notify the state corporation commission to retain shall be revoked by the state corporation commission prior to the effective date of this act. Any rules and regulations which the Kansas department of transportation notified the state corporation commission to retain shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the Kansas department of transportation until revised, amended, revoked or nullified pursuant to law.

(c) When any conflict arises as to the disposition of any power, function or duty in relation to the transfer of this authority, such conflict shall be resolved by the governor, whose decision shall be final.

(d) The Kansas department of transportation shall take custody of all state corporation commission records, memoranda, writings, entries, prints, representations or combinations thereof relating to railroads. Any conflict as to the proper disposition of records arising under this section and resulting from the transfer shall be determined by the governor, whose decision shall be final.

(e) No suit, action or other proceeding, judicial or administrative, lawfully commenced or which could have been commenced, by or against any state agency mentioned in this act, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of the act. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(f) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 2005, ch. 21, § 1; July 1.



75-5079 Listing of signs for tourism or economic development; publication annually.

75-5079. Listing of signs for tourism or economic development; publication annually. (a) The secretary of transportation shall compile and maintain a current listing of all signs that are available for the purposes of increasing tourism or economic development. The listing shall contain a description of the program and the requirements for obtaining a sign under such program.

(b) The secretary of transportation shall publish the information required under subsection (a) at least annually.

History: L. 2006, ch. 141, § 9; July 1.



75-5080 Traffic records enhancement fund.

75-5080. Traffic records enhancement fund. There is hereby created in the state treasury the traffic records enhancement fund. All moneys credited to the traffic records enhancement fund shall be used by the department of transportation for the purpose of enhancing and upgrading the traffic records systems in the state. All expenditures from traffic records enhancement fund shall be made in accordance with appropriation acts, upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of transportation or the secretary's designee.

History: L. 2007, ch. 140, § 13; Apr. 26.



75-5081 Intermodal transportation projects; intermodal transportation revolving fund.

75-5081. Intermodal transportation projects; intermodal transportation revolving fund. The secretary of transportation is hereby authorized to establish an intermodal transportation revolving fund to provide assistance to governmental units for intermodal transportation projects.

History: L. 2009, ch. 78, § 1; Apr. 23.



75-5082 Same; definitions.

75-5082. Same; definitions. As used in K.S.A. 2015 Supp. 75-5081 through 75-5087, and amendments thereto:

(a) "Cost" means as applied to any qualified project, any or all costs, whenever incurred, approved by the department, for carrying out a qualified project;

(b) "department" means the department of transportation, established under K.S.A. 75-5001, and amendments thereto;

(c) "fund" means the Kansas intermodal transportation revolving fund established by K.S.A. 2015 Supp. 75-5084, and amendments thereto;

(d) "governmental unit" means any town, city, district, county, commission, agency, authority, board or other instrumentality of the state or of any of its political subdivisions, including any combination thereof, which has a qualified project located within the boundaries of such entity or within the jurisdiction of such entity;

(e) "intermodal facility" means land, improvements, personal property and fixtures developed primarily to handle the transfer, storage and distribution of freight through railway and trucking operations with a cost in excess of $150,000,000;

(f) "intermodal transportation area" means an area including an intermodal facility and such additional area certified by the secretary to be impacted by such intermodal facility;

(g) "intermodal transportation project" means any bridge, culvert, highway, road, street, underpass, railroad crossing or combination thereof located within an intermodal transportation area;

(h) "private enterprise" means a private person or entity that has entered into a contract with a governmental unit to design, finance, construct or operate a qualified project that is within the jurisdiction of such public authority;

(i) "project" means the acquisition, construction, improvement, repair, rehabilitation, maintenance or extension of transportation facilities;

(j) "project costs" means all costs or expenses which are necessary or incident to a qualified project and which are directly attributable thereto, including, but not limited to, land acquisition;

(k) "qualified borrower" means any governmental unit or private enterprise which is authorized to construct, operate or own a qualified project;

(l) "qualified project" means any public or private intermodal transportation project, including, without limitation, the construction, reconstruction, resurfacing, restoration, rehabilitation or replacement of public or private intermodal transportation projects within the state, that is determined by the secretary to be of statewide as well as local importance and by the city or county in which the qualified project is located to be of local importance;

(m) "revenues" means when used with respect to the department, any receipts, fees, revenues or other payments received or to be received by the department under K.S.A. 2015 Supp. 75-5081 through 75-5087, and amendments thereto; and

(n) "secretary" means the secretary of the department of transportation.

History: L. 2009, ch. 78, § 2; Apr. 23.



75-5083 Same; secretary of transportation; powers and duties; rules and regulations.

75-5083. Same; secretary of transportation; powers and duties; rules and regulations. (a) The secretary shall administer the provisions of K.S.A. 2015 Supp. 75-5081 through 75-5087, and amendments thereto, and shall be responsible for the administration and management of the fund, and shall have the power to enter into agreements and contracts and to transfer money between the state highway fund and the fund as required to effect the purposes of K.S.A. 2015 Supp. 75-5081 through 75-5087, and amendments thereto.

(b) The secretary shall adopt rules and regulations, to carry out the purposes and provisions of K.S.A. 2015 Supp. 75-5081 through 75-5087, and amendments thereto.

History: L. 2009, ch. 78, § 3; Apr. 23.



75-5084 Same; Kansas intermodal transportation revolving fund; funding; expenditures.

75-5084. Same; Kansas intermodal transportation revolving fund; funding; expenditures. (a) There is hereby established in the state treasury a fund to be known as the Kansas intermodal transportation revolving fund which shall consist of the following:

(1) Amounts appropriated or otherwise made available by the legislature for the purposes of the fund;

(2) the proceeds, if any, from the sale of bonds issued pursuant to K.S.A. 2015 Supp. 75-5085, and amendments thereto, for the purposes of the fund to the extent provided in any agreement entered into between the secretary and the Kansas development finance authority;

(3) amounts of repayments made by qualified borrowers of loans received under K.S.A. 2015 Supp. 75-5081 through 75-5087, and amendments thereto, together with payments of interest thereon, in accordance with agreements entered into between such qualified borrowers and the secretary;

(4) amounts earned on moneys in the fund;

(5) amounts contributed or otherwise made available by any public or private entity for use in effectuating the purposes of the fund;

(6) amounts transferred by order of the secretary from the state highway fund; and

(7) any other amounts as may be made available for purposes of the fund.

(b) Subject to the provisions of K.S.A. 2015 Supp. 75-5081 through 75-5087, and amendments thereto, expenditures from the fund shall be made for the following purposes:

(1) For the payment of the principal, including sinking fund payments of and premium, if any, and interest on bonds issued pursuant to K.S.A. 2015 Supp. 75-5081 through 75-5087, and amendments thereto;

(2) for providing financial assistance to qualified borrowers to finance qualified projects;

(3) for the maintenance of, or provision for, any reserves, additional security, insurance or other form of credit enhancement to secure such bonds required or provided for in any trust agreement entered into pursuant to K.S.A. 2015 Supp. 75-5081 through 75-5087, and amendments thereto;

(4) to guarantee, purchase insurance or provide other credit enhancement for bonds of qualified borrowers issued to finance the costs of qualified projects;

(5) to provide reserves for or otherwise secure bonds issued pursuant to K.S.A. 2015 Supp. 75-5081 through 75-5087, and amendments thereto, and to provide insurance or other credit enhancement for such bonds;

(6) to provide reserves for, or to otherwise secure, amounts payable by qualified borrowers on loans made by and leases with the department in the event of default by a particular qualified borrower or, on a parity basis, by any qualified borrower;

(7) to provide a subsidy for, or to otherwise assist, qualified borrowers in the payment of debt service costs on loans made by the department hereunder;

(8) for administrative costs of the fund or for any of the foregoing;

(9) the transfer of money by order of the secretary to the state highway fund; and

(10) the transfer of money by order of the secretary to the state general fund.

History: L. 2009, ch. 78, § 4; Apr. 23.



75-5085 Same; issuance of bonds.

75-5085. Same; issuance of bonds. (a) The activities of the department in administering and performing the powers, duties and functions prescribed by the provisions of K.S.A. 2015 Supp. 75-5081 through 75-5087, and amendments thereto, are hereby approved for the purposes of subsection (b) of K.S.A. 74-8905, and amendments thereto, and the authorization of issuance of bonds by the Kansas development finance authority in accordance with that statute. The provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto, shall not prohibit the issuance of bonds for such purposes when so authorized and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905, and amendments thereto.

(b) The debt service for any bonds issued pursuant to this section shall be paid from revenues, including loan repayments received from qualified borrowers under agreements entered into pursuant to K.S.A. 2015 Supp. 75-5081 through 75-5087, and amendments thereto, or from any other amounts available in the Kansas intermodal transportation revolving fund pursuant to K.S.A. 2015 Supp. 75-5084, and amendments thereto, including appropriations of moneys from the state general fund.

(c) Neither the state nor the department shall have the power to pledge the full faith and credit or taxing power of the state of Kansas for such purposes and any payment by the department for such purpose shall be subject to and dependent on appropriations by the legislature. Any obligation of the state or the department for payment of debt service on bonds issued pursuant to this section shall not be considered a debt or obligation of the state for the purpose of section 6 of article 11 of the Kansas constitution.

(d) No governmental unit is authorized to pledge its full faith and credit or its taxing power for the purpose of repayment of any loan under this act.

History: L. 2009, ch. 78, § 5; Apr. 23.



75-5086 Same; qualified borrowers; applications; agreements.

75-5086. Same; qualified borrowers; applications; agreements. (a) Qualified borrowers which desire assistance in the form of a loan, credit enhancement or grant under K.S.A. 2015 Supp. 75-5081 through 75-5087, and amendments thereto, shall submit an application therefor to the secretary. Applications shall be in such form and shall include such information as the secretary shall require and shall be submitted in a manner and at a time to be determined by the secretary.

(b) The secretary may enter into agreements with any qualified borrower for payment of all or a part of project costs. All moneys received by the secretary pursuant to such agreements shall be deposited in the Kansas intermodal transportation revolving fund.

(c) The secretary shall provide any governmental unit, upon its request, with technical advice and assistance regarding a project or an application for assistance. The secretary may assess reasonable fees for providing such assistance.

(d) Any governmental unit may enter into agreements with the secretary and may accept assistance as provided in this section when so authorized by its governing body.

History: L. 2009, ch. 78, § 6; Apr. 23.



75-5087 Same; failure to comply with agreement.

75-5087. Same; failure to comply with agreement. (a) Upon the failure of a governmental unit to meet the repayment terms and conditions of an agreement, the secretary may order the state treasurer to pay to the fund such portion of the governmental unit's share of the special city and county highway fund as may be necessary to meet the terms of the agreement. This subsection shall not apply if the source of repayment of a loan with a governmental unit, as identified in the agreement, is not received by such governmental unit prior to the loan repayment date.

(b) Any loans received by a governmental unit under the provisions of K.S.A. 2015 Supp. 75-5081 through 75-5087, and amendments thereto, shall be construed to be bonds for the purposes of K.S.A. 10-1116, and amendments thereto, and the amount of such loans shall not be included within any limitation on the bonded indebtedness of the governmental unit.

History: L. 2009, ch. 78, § 7; Apr. 23.



75-5088 Businesses operating within intermodal facility district are ineligible for certain tax credits or other incentives or benefits.

75-5088. Businesses operating within intermodal facility district are ineligible for certain tax credits or other incentives or benefits. Any business owning, operating, or leasing any facility located within the intermodal facility district described in subsection (e) of K.S.A. 79-3620, and amendments thereto, during the time period that the provisions of subsection (e) of K.S.A. 79-3620 and subsection (e) of K.S.A. 79-3710, and amendments thereto, are in effect, shall be ineligible to claim any tax credits or other incentives or benefits with respect to capital investment or jobs in such facility during such time period under the following programs: K.S.A. 79-32,153, 79-32,160a, but not including subsection (e) of that statute, 74-50,210 et seq. or 74-50,102 et seq., and amendments thereto.

History: L. 2010, ch. 160, § 5; July 1.



75-5089 Passenger rail service program; requirements; loans or grants; passenger rail service revolving fund.

75-5089. Passenger rail service program; requirements; loans or grants; passenger rail service revolving fund. (a) The secretary of transportation is hereby authorized to establish and implement a passenger rail service program.

(b) The secretary of transportation may, as part of such passenger rail service program, do the following:

(1) Enter into agreements with Amtrak, other rail operators, local jurisdictions and other states for the purpose of developing passenger rail service, serving Kansas and other states interconnected and positioned on a current or proposed route. The agreements may include any of the following provisions:

(A) Cost-sharing agreements associated with initiating service, capital costs, operating subsidies and other costs necessary to develop and maintain service; or

(B) joint powers agreements and other institutional arrangements associated with the administration, management and operation of passenger rail service.

(2) Provide assistance and enter into agreements with local jurisdictions along the proposed route of a midwest regional rail system development or other passenger rail service operations serving Kansas to ensure that rail stations and terminals are designed and developed in accordance with the following objectives:

(A) To meet safety and efficiency requirements outlined by Amtrak and the federal railroad administration;

(B) to aid intermodal transportation; and

(C) to encourage economic development.

(3) Provide loans or grants as provided under the provisions of subsection (c).

(c) (1) The secretary of transportation is hereby authorized to make loans or grants to passenger rail service providers for the following purposes:

(A) To provide assistance for the restoration, conservation, improvement and construction of railroad main lines, branch lines, switching yards, sidings, rail connections, intermodal yards, highway grade separations and other railroad related improvements;

(B) for rail economic development projects that improve rail facilities, including the construction of branch lines, sidings, rail connections, intermodal yards, stations, equipment defined as locomotives and rolling stock, including passenger coaches and other rail-related improvements that spur economic development and job growth; and

(C) costs associated with the initiation, operation and maintenance of passenger rail service.

(2) Passenger rail service providers, who desire assistance in the form of a loan or grant under this section, shall submit an application to the secretary of transportation. Applications shall be in such form and shall include such information as the secretary of transportation shall require and shall be submitted in a manner and at a time to be determined by the secretary of transportation.

(3) Such loans or grants shall be made upon such terms and conditions as the secretary of transportation may deem appropriate, and such loans or grants shall be made from funds credited to the passenger rail service revolving fund.

(4) The passenger rail service revolving fund is hereby established in the state treasury which shall be for the purposes established under subsection (c)(1). The secretary of transportation shall administer the passenger rail service revolving fund. All expenditures from the passenger rail service revolving fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of transportation or by a person or persons designated by the secretary.

The secretary of transportation shall remit to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, all moneys received by the secretary pursuant to this act. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the passenger rail service revolving fund.

(5) The management and investment of the passenger rail service revolving fund shall be in accordance with K.S.A. 68-2324, and amendments thereto. Notwithstanding anything to the contrary, all interest or other income of the investments, after payment of any management fees, shall be considered income of the passenger rail service revolving fund.

(d) As part of the annual report required under K.S.A. 68-2315, and amendments thereto, the secretary of transportation shall report on the development and operation of the midwest regional rail system and the state's passenger rail service program.

(e) It is the intent of the state legislature that the enactment of this act shall not affect the terms or duration of railroad assistance agreements entered into under legislation enacted before the effective date of this act.

(f) As used in this section "passenger rail service" means long-distance, intercity and commuter passenger transportation, including the midwest regional rail system development which is provided on railroad tracks.

(g) The secretary of transportation may adopt rules and regulations for the purpose of implementing the provisions of this section.

History: L. 2010, ch. 28, § 1; Apr. 1.



75-5090 Midwest interstate passenger rail compact.

75-5090. Midwest interstate passenger rail compact. The midwest interstate passenger rail compact is hereby enacted into law and entered into with all other states which adopt the compact in a form substantially as follows:

ARTICLE I STATEMENT OF PURPOSE

The purposes of this compact are, through joint or cooperative action:

(a) To promote development and implementation of improvements to intercity passenger rail service in the midwest;

(b) to coordinate interaction among midwestern state elected officials and their designees on passenger rail issues;

(c) to promote development and implementation of long-range plans for high speed rail passenger service in the midwest and among other regions of the United States;

(d) to work with the public and private sectors at the federal, state and local levels to ensure coordination among the various entities having an interest in passenger rail service and to promote midwestern interests regarding passenger rail; and

(e) to support efforts of transportation agencies involved in developing and implementing passenger rail service in the midwest.

ARTICLE II ESTABLISHMENT OF COMMISSION

To further the purposes of the compact, a commission is created to carry out the duties specified in this compact.

ARTICLE IIICOMMISSION MEMBERSHIP

(a) The manner of appointment of commission members, terms of office consistent with the terms of this compact, provisions for removal and suspension, and manner of appointment to fill vacancies shall be determined by each party state pursuant to its laws, but each commissioner shall be a resident of the state of appointment. Commission members shall serve without compensation from the commission.

(b) The commission shall consist of four resident members of each state as follows: The governor or the governor's designee who shall serve during the tenure of office of the governor, or until a successor is named; one member of the private sector who shall be appointed by the governor and shall serve during the tenure of office of the governor, or until a successor is named; and two legislators, one from each legislative chamber (or two legislators from any unicameral legislature), who shall serve two-year terms, or until successors are appointed, and who shall be appointed by the appropriate appointing authority in each legislative chamber. All vacancies shall be filled in accordance with the laws of the appointing states. Any commissioner appointed to fill a vacancy shall serve until the end of the incomplete term. Each member state shall have equal voting privileges, as determined by the commission bylaws.

ARTICLE IV POWERS AND DUTIES OF THE COMMISSION

(a) The duties of the commission are to:

(1) Advocate for the funding and authorization necessary to make passenger rail improvements a reality for the region;

(2) identify and seek to develop ways that states can form partnerships, including with rail industry and labor, to implement improved passenger rail in the region;

(3) seek development of a long-term, interstate plan for high speed rail passenger service implementation;

(4) cooperate with other agencies, regions and entities to ensure that the midwest is adequately represented and integrated into national plans for passenger rail development;

(5) adopt bylaws governing the activities and procedures of the commission and addressing, among other subjects: The powers and duties of officers; the voting rights of commission members, voting procedures, commission business, and any other purposes necessary to fulfill the duties of the commission;

(6) expend such funds as required to carry out the powers and duties of the commission; and

(7) report on the activities of the commission to the legislatures and governor of the member states on an annual basis.

(b) In addition to its exercise of these duties, the commission is empowered to:

(1) Provide multistate advocacy necessary to implement passenger rail systems or plans, as approved by the commission;

(2) work with local elected officials, economic development planning organizations and similar entities to raise the visibility of passenger rail service benefits and needs;

(3) educate other state officials, federal agencies, other elected officials and the public on the advantages of passenger rail as an integral part of an intermodal transportation system in the region;

(4) work with federal agency officials and members of congress to ensure the funding and authorization necessary to develop a long-term, interstate plan for high speed rail passenger service implementation;

(5) make recommendations to member states;

(6) if requested by each state participating in a particular project and under the terms of a formal agreement approved by the participating states and the commission, implement or provide oversight for specific rail projects;

(7) establish an office and hire staff as necessary;

(8) contract for or provide services;

(9) assess dues, in accordance with the terms of this compact;

(10) conduct research; and

(11) establish committees.

ARTICLE V  OFFICERS

The commission shall annually elect from among its members a chair, a vice-chair who shall not be a resident of the state represented by the chair, and others as approved in the commission bylaws. The officers shall perform such functions and exercise such powers as are specified in the commission bylaws.

ARTICLE VI MEETINGS AND COMMISSION ADMINISTRATION

The commission shall meet at least once in each calendar year, and at such other times as may be determined by the commission. Commission business shall be conducted in accordance with the procedures and voting rights specified in the bylaws.

ARTICLE VII  FINANCE

(a) Except as otherwise provided for, the moneys necessary to finance the general operations of the commission in carrying forth its duties, responsibilities and powers as stated herein shall be appropriated to the commission by the compacting states, when authorized by the respective legislatures, by equal apportionment among the compacting states. Nothing in this compact shall be construed to commit a member state to participate in financing a rail project except as provided by law of a member state.

(b) The commission may accept, for any of its purposes and functions, donations, gifts, grants, and appropriations of money, equipment, supplies, materials and services from the federal government, from any party state or from any department, agency, or municipality thereof, or from any institution, person, firm, or corporation. All expenses incurred by the commission in executing the duties imposed upon it by this compact shall be paid by the commission out of the funds available to it. The commission shall not issue any debt instrument. The commission shall submit to the officer designated by the laws of each party state, periodically as required by the laws of each party state, a budget of its actual past and estimated future expenditures.

ARTICLE VIII ENACTMENT, EFFECTIVE DATE AND AMENDMENTS

The states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota and Wisconsin are eligible to join this compact. Upon approval of the commission, according to its bylaws, other states may also be declared eligible to join the compact. As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law; provided that it shall not become initially effective until enacted into law by any three party states incorporating the provisions of this compact into the laws of such states. Amendments to the compact shall become effective upon their enactment by the legislatures of all compacting states.

ARTICLE IX WITHDRAWAL, DEFAULT AND TERMINATION

(a) Withdrawal from this compact shall be by enactment of a statute repealing the same and shall take effect one year after the effective date of such statute. A withdrawing state shall be liable for any obligations which it may have incurred prior to the effective date of withdrawal.

(b) If any compacting state shall at any time default in the performance of any of its obligations, assumed or imposed, in accordance with the provisions of this compact, all rights, privileges and benefits conferred by this compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the commission, and the commission shall stipulate the conditions and maximum time for compliance under which the defaulting state may resume its regular status. Unless such default shall be remedied under the stipulations and within the time period set forth by the commission, this compact may be terminated with respect to such defaulting state by affirmative vote of a majority of the other commission members. Any such defaulting state may be reinstated, upon vote of the commission, by performing all acts and obligations as stipulated by the commission.

ARTICLE X CONSTRUCTION AND SEVERABILITY

The provisions of this compact entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any compacting state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected hereby. If this compact entered into hereunder shall be held contrary to the constitution of any compacting state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.

History: L. 2010, ch. 32, § 1; July 1.



75-5091 Transit buses, operation on right shoulder of certain highways in Johnson county; when, conditions; rules and regulations; annual report.

75-5091. Transit buses, operation on right shoulder of certain highways in Johnson county; when, conditions; rules and regulations; annual report. (a) The secretary of transportation may authorize transit buses to be operated upon the right shoulders of city connecting links and other highways in the state highway system in Johnson county.

(b) Transit buses shall be authorized to be operated upon shoulders under subsection (a), only if the speed of traffic on such connecting link or highway has been reduced to less than 35 miles per hour.

(c) Drivers of transit buses being operated upon the shoulder under this section shall:

(1) Not exceed the traffic speed by more than 10 miles per hour; and

(2) yield to merging, entering and exiting traffic and to other vehicles on the shoulder.

(d) The secretary of transportation shall adopt such rules and regulations necessary to implement the provisions of this section, including any requirements for highway signage.

(e) Annually, prior to the 10th day of each regular session of the legislature, the secretary of transportation and persons designated by the board of county commissioners of Johnson county shall report to the legislature concerning the implementation and operation of the program authorized by this section.

History: L. 2010, ch. 134, § 1; July 1.



75-5092 Motor fuel tax study; report.

75-5092. Motor fuel tax study; report. The department of transportation is directed to organize a discussion with the public and all interested stakeholders about the long-term feasibility of relying on the motor fuel tax as the primary mechanism of funding the state's highway maintenance and construction program and as the major contributor of state aid to local government transportation budgets. The department is to report its findings and policy recommendations to the governor and the legislature by January 1, 2014.

History: L. 2012, ch. 73, § 1; July 1.






Article 51 DEPARTMENT OF REVENUE

75-5101 Secretary of revenue; appointment and confirmation; creation of department; application of K-GOAL.

75-5101. Secretary of revenue; appointment and confirmation; creation of department; application of K-GOAL. (a) There is hereby created a department of revenue, the head of which shall be the secretary of revenue. The governor shall appoint the secretary of revenue, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto, and the secretary shall serve at the pleasure of the governor. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as secretary shall exercise any power, duty or function as secretary until confirmed by the senate. The department of revenue created by this act shall be administered under the direction and supervision of the secretary of revenue. The secretary of revenue shall receive an annual salary fixed by the governor.

(b) The provisions of the Kansas governmental operations accountability law apply to the department of revenue, and the department is subject to audit, review and evaluation under such law.

History: L. 1972, ch. 342, § 1; L. 1981, ch. 299, § 37; L. 1982, ch. 347, § 62; L. 1992, ch. 116, § 46; L. 2001, ch. 86, § 11; L. 2008, ch. 121, § 25; July 1.



75-5102 Director of taxation; creation and administration of the division of taxation.

75-5102. Director of taxation; creation and administration of the division of taxation. There is hereby established, within and as a part of the department of revenue, a division of taxation, the head of which shall be the director of taxation. Under the supervision of the secretary of revenue, the director of taxation shall administer the division of taxation. The secretary of revenue shall appoint the director of taxation, and the director shall serve at the pleasure of the secretary of revenue. The director of taxation shall be in the unclassified service and shall receive an annual salary fixed by the secretary of revenue and approved by the governor.

History: L. 1972, ch. 342, § 2; L. 1982, ch. 347, § 63; July 1.



75-5103 Same; transfer of existing powers, duties and functions; preservation of rules and regulations, rates, orders and directives; adoption of rules and regulations by secretary of revenue for division of taxation.

75-5103. Same; transfer of existing powers, duties and functions; preservation of rules and regulations, rates, orders and directives; adoption of rules and regulations by secretary of revenue for division of taxation. (a) All of the powers, duties and functions of the existing department of revenue and the existing director of revenue are hereby transferred to and conferred and imposed, respectively, upon the division of taxation and the director of taxation created by this act, except as is herein otherwise provided.

(b) The division of taxation and the director of taxation created by this act shall be the successors in every way, respectively, to the powers, duties and functions of the department of revenue and director of revenue in which the same were vested prior to the effective date of this act, except as herein otherwise provided. Every act performed in the exercise of such powers, duties and functions by or under the authority of the division of taxation or director of taxation created by this act, respectively, shall be deemed to have the same force and effect as if performed by the department of revenue or director of revenue, respectively, in which such functions were vested prior to the effective date of this act.

(c) Whenever the department of revenue, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the division of taxation created by this act.

(d) Whenever the director of revenue, or words of like effect, is referred to or designated by law, contract or other document, such reference shall be deemed to apply to the director of taxation created by this act.

(e) All rules and regulations of the director of revenue or the department of revenue in existence on the effective date of this act, shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary of revenue created by this act, until revised, amended, revoked or nullified pursuant to law. The secretary of revenue may adopt rules and regulations governing the administration of functions of the division of taxation.

(f) All rates promulgated and all orders and directives of the director of revenue or the department of revenue in existence on the effective date of this act, shall continue to be effective and shall be deemed to be duly promulgated rates of the secretary of revenue and duly issued orders and directives of the director of taxation and division of taxation created by this act, respectively, until revised, amended or nullified pursuant to law.

(g) The division of taxation and director of taxation created by this act, respectively, shall be continuations of the department of revenue and director of revenue created by K.S.A. 74-2443.

History: L. 1972, ch. 342, § 3; July 1.



75-5104 Same; transfer of rule and regulation authority to secretary of revenue.

75-5104. Same; transfer of rule and regulation authority to secretary of revenue. Whenever, under any statute of this state, the director of revenue is authorized to make, adopt or promulgate rules and regulations or rules or regulations, or words of like effect, and whenever in any statute of this state there is reference to any such rule or regulation, such authority and such reference shall after the effective date of this act be deemed to so authorize or refer to the secretary of revenue and not the director of revenue, and no approval for adoption of any such rules and regulations shall be required by the state board of tax appeals.

History: L. 1972, ch. 342, § 4; L. 2008, ch. 109, § 69; L. 2014, ch. 141, § 76; July 1.



75-5105 Director of property valuation; appointment and confirmation; creation and administration of the division of property valuation.

75-5105. Director of property valuation; appointment and confirmation; creation and administration of the division of property valuation. There is hereby established, within and as a part of the department of revenue, a division of property valuation, the head of which shall be the director of property valuation. Under the supervision of the secretary of revenue, the director of property valuation shall administer the division of property valuation. The secretary of revenue shall appoint the director of property valuation, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as director shall exercise any power, duty or function as director until confirmed by the senate. The director shall serve at the pleasure of the secretary of revenue. The director of property valuation shall be in the unclassified service and shall receive an annual salary fixed by the secretary of revenue and approved by the governor.

History: L. 1972, ch. 342, § 5; L. 1982, ch. 347, § 64; L. 1990, ch. 320, § 1; L. 2008, ch. 121, § 26; July 1.



75-5105a Director of property valuation; powers and duties.

75-5105a. Director of property valuation; powers and duties. The director of property valuation shall:

(a) Devise and prescribe uniform assessment forms and records, property-identification maps, land-classification maps, land-value maps, permanent record cards, and other essential assessment tools, and to assist each county with the installation and maintenance of the same.

(b) Devise or prescribe guides, or both, for the valuation of personal property. The director of property valuation may furnish to each county one copy of each guide so prescribed and a copy or copies of each guide so devised. In the preparation of such guides, the director of property valuation shall confer with representatives of the county appraisers and district appraisers, and shall seek counsel from official representatives of organized groups interested in and familiar with the value of classes of property with which they are concerned.

(c) Render all assistance possible toward uniform assessments within the counties and throughout the state.

(d) Assist county appraisers and district appraisers to determine the fair market value in money of nonstate assessed properties, the valuation of which requires specialized technical knowledge.

(e) Compile sales ratio data as provided by K.S.A. 79-1486 through 79-1493, and amendments thereto, and to analyze such assessment data.

(f) Perform such other duties as may be prescribed by law.

History: L. 1957, ch. 429, § 8; L. 1972, ch. 342, § 82; L. 1977, ch. 328, § 1; L. 1987, ch. 348, § 1; L. 1997, ch. 126, § 39; July 1.



75-5106 Transfer of existing powers, duties and functions; preservation of rules and regulations, orders and directives.

75-5106. Transfer of existing powers, duties and functions; preservation of rules and regulations, orders and directives. (a) All of the powers, duties and functions of the existing department of property valuation and the existing director of property valuation are hereby transferred to and conferred and imposed respectively, upon the division of property valuation and the director of property valuation created by this act, except as is herein otherwise provided.

(b) The division of property valuation and the director of property valuation created by this act shall be the successors in every way, respectively, to the powers, duties and functions of the department of property valuation and director of property valuation in which the same were vested prior to the effective date of this act, except as herein otherwise provided. Every act performed under the authority of the division of property valuation or director of property valuation created by this act, respectively, shall be deemed to have the same force and effect as if performed by the department of property valuation or director of property valuation, respectively, in which such functions were vested prior to the effective date of this act.

(c) Whenever the department of property valuation, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the division of property valuation created by this act.

(d) Whenever the director of property valuation, or words of like effect, is referred to or designated by law, contract or other document, such reference shall be deemed to apply to the director of property valuation created by this act.

(e) All rules and regulations of the director of property valuation or the department of property valuation in existence on the effective date of this act, shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary of revenue created by this act, until revised, amended, revoked or nullified pursuant to law.

(f) All orders and directives of the director of property valuation or the department of property valuation in existence on the effective date of this act, shall continue to be effective and shall be deemed to be orders and directives of the director of property valuation and division of property valuation created by this act, respectively, until revised, amended or nullified pursuant to law.

(g) The division of property valuation and director of property valuation created by this act, respectively, shall be continuations of the department of property valuation and director of property valuation created by K.S.A. 74-2440.

History: L. 1972, ch. 342, § 6; July 1.



75-5107 Same; transfer of rule and regulation authority to secretary of revenue.

75-5107. Same; transfer of rule and regulation authority to secretary of revenue. Whenever, under any statute of this state, the director of property valuation is authorized to make, adopt or promulgate rules and regulations or rules or regulations, or words of like effect, and whenever in any statute of this state there is reference to any such rule or regulation, such authority and such reference shall after the effective date of this act be deemed to so authorize or refer to the secretary of revenue and not the director of property valuation, and no approval for adoption of any such rules and regulations shall be required by the state board of tax appeals.

History: L. 1972, ch. 342, § 7; L. 2008, ch. 109, § 70; L. 2014, ch. 141, § 77; July 1.



75-5110 Director of vehicles; creation and administration of division of vehicles.

75-5110. Director of vehicles; creation and administration of division of vehicles. There is hereby established, within and as a part of the department of revenue, a division of vehicles, the head of which shall be the director of vehicles. Under the supervision of the secretary of revenue, the director of vehicles shall administer the division of vehicles. The secretary of revenue shall appoint the director of vehicles, and the director shall serve at the pleasure of the secretary of revenue. The director of vehicles shall be in the unclassified service and shall receive an annual salary fixed by the secretary of revenue and approved by the governor.

History: L. 1972, ch. 342, § 10; L. 1982, ch. 347, § 65; July 1.



75-5111 Same; transfer of existing powers, duties and functions; preservation of rules and regulations, orders and directives.

75-5111. Same; transfer of existing powers, duties and functions; preservation of rules and regulations, orders and directives. (a) All of the powers, duties and functions of the existing motor vehicle department of the state highway commission and the existing superintendent of the motor vehicle department are hereby transferred to and conferred and imposed, respectively, upon the division of vehicles and the director of vehicles created by this act, except as is herein otherwise provided.

(b) The division of vehicles and the director of vehicles created by this act shall be the successors in every way, respectively, to the powers, duties and functions of the motor vehicle department of the state highway commission and the superintendent of the motor vehicle department in which the same were vested prior to the effective date of this act, except as herein otherwise provided. Every act performed in the exercise of such powers, duties and functions by or under the authority of the division of vehicles or director of vehicles created by this act, respectively, shall be deemed to have the same force and effect as if performed by the motor vehicle department of the state highway commission or the superintendent of the motor vehicle department, respectively, in which such functions were vested prior to the effective date of this act.

(c) Whenever the motor vehicle department of the state highway commission, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the division of vehicles created by this act.

(d) Whenever the superintendent of the motor vehicle department, or words of like effect, is referred to or designated by law, contract or other document, such reference shall be deemed to apply to the director of vehicles created by this act. Whenever the state highway commission, or words of like effect, is referred to or designated by law, and the reference or designation pertains to the functions of the motor vehicle department in existence on the effective date of this act, such reference or designation shall be deemed to apply to the director of vehicles created by this act.

(e) All rules and regulations of the state highway commission pertaining to functions of the motor vehicle department in existence on the effective date of this act, and all rules and regulations of the motor vehicle department or the superintendent of the motor vehicle department in existence on the effective date of this act, shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary of revenue created by this act, until revised, amended, revoked or nullified pursuant to law.

(f) All orders and directives of the state highway commission pertaining to functions of the motor vehicle department and all orders and directives of the superintendent of the motor vehicle department in existence on the effective date of this act, shall continue to be effective and shall be deemed to be orders and directives of the director of vehicles created by this act until revised, amended or nullified pursuant to law.

(g) The division of vehicles and director of vehicles created by this act, respectively, shall be continuations of the motor vehicle department of the state highway commission and the superintendent of the motor vehicle department.

History: L. 1972, ch. 342, § 11; July 1.



75-5112 Transfer of rules and regulation authority to secretary of revenue.

75-5112. Transfer of rules and regulation authority to secretary of revenue. Whenever, under any statute of this state, the state highway commission or motor vehicle department is authorized to make, adopt or promulgate rules and regulations or rules or regulations, or words of like effect, relating to the registration of vehicles and whenever in any statute of this state there is reference to any such rule or regulation, such authority and such reference shall after the effective date of this act be deemed to so authorize or refer to the secretary of revenue and not the state highway commission or motor vehicle department.

History: L. 1972, ch. 342, § 12; July 1.



75-5113 Agreements between secretary of revenue and secretary of transportation.

75-5113. Agreements between secretary of revenue and secretary of transportation. The secretary of revenue and the secretary of transportation may enter into agreements, subject to the approval of the governor for providing services, facilities or use of equipment and for payment therefor from appropriations for the secretary of revenue or the secretary of transportation.

History: L. 1972, ch. 342, § 13; L. 1975, ch. 427, § 247; Aug. 15.



75-5116 Abolition of motor vehicle reciprocity commission; transfer of powers, duties and functions; preservation of interstate contracts, arrangements and declarations.

75-5116. Abolition of motor vehicle reciprocity commission; transfer of powers, duties and functions; preservation of interstate contracts, arrangements and declarations. (a) The motor vehicle reciprocity commission created by K.S.A. 74-4301 is hereby abolished on and after July 1, 1973.

(b) From and after July 1, 1973, all of the powers, duties and functions of the existing motor vehicle reciprocity commission are hereby transferred to and conferred and imposed upon the director of vehicles created by this act, except as is herein otherwise provided.

(c) From and after July 1, 1973, the director of vehicles created by this act shall be the successor in every way to the powers, duties and functions of the motor vehicle reciprocity commission in which the same were vested prior to the effective date of this act, except as herein otherwise provided. Every act performed in the exercise of such powers, duties and functions by or under the authority of the director of vehicles created by this act shall be deemed to have the same force and effect as if performed by the motor vehicle reciprocity commission in which such functions were vested prior to the effective date of this act.

(d) From and after July 1, 1973, whenever the motor vehicle reciprocity commission, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the director of vehicles created by this act.

(e) All interstate contracts, arrangements or declarations of the motor vehicle reciprocity commission in existence on July 1, 1973, shall continue to be effective and shall be deemed to be duly made interstate contracts, arrangements or declarations of the director of vehicles created by this act, until revised, amended, revoked or nullified by the director of vehicles and the same is approved by the governor.

(f) From and after July 1, 1973, the director of vehicles created by this act shall be a continuation of the motor vehicle reciprocity commission created by K.S.A. 74-4301.

History: L. 1972, ch. 342, § 16; July 1.



75-5117 Director of alcoholic beverage control; creation and administration of division of alcoholic beverage control.

75-5117. Director of alcoholic beverage control; creation and administration of division of alcoholic beverage control. There is hereby established, within and as a part of the department of revenue, a division of alcoholic beverage control, the head of which shall be the director of alcoholic beverage control. Under the supervision of the secretary of revenue, the director of alcoholic beverage control shall administer the division of alcoholic beverage control. The secretary of revenue shall appoint the director of alcoholic beverage control, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto, and the director shall serve at the pleasure of the secretary of revenue. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as director shall exercise any power, duty or function as director until confirmed by the senate. The director of alcoholic beverage control shall be in the unclassified service and shall receive an annual salary fixed by the secretary of revenue and approved by the governor.

History: L. 1972, ch. 342, § 17; L. 1982, ch. 347, § 66; L. 2008, ch. 121, § 27; July 1.



75-5118 Director and division of alcoholic beverage control; transfer of powers, duties, functions.

75-5118. Director and division of alcoholic beverage control; transfer of powers, duties, functions. (a) All of the powers, duties and functions of the existing office of the state director of alcoholic beverage control and the existing state director of alcoholic beverage control are hereby transferred to and conferred and imposed, respectively, upon the division of alcoholic beverage control and the director of alcoholic beverage control created by this act, except as is hereby otherwise provided.

(b) The division of alcoholic beverage control and the director of alcoholic beverage control created by this act shall be the successors in every way, respectively, to the powers, duties and functions of the office of state director of alcoholic beverage control and the state director of alcoholic beverage control in which they were vested prior to the effective date of this act, except as herein otherwise provided. Every act performed under the authority of the division of alcoholic beverage control or the director of alcoholic beverage control created by this act, respectively, shall be deemed to have the same force and effect as if performed by the office of state director of alcoholic beverage control or the state director of alcoholic beverage control, respectively, in which such functions were vested prior to the effective date of this act.

(c) Whenever the office of state director of alcoholic beverage control is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the division of alcoholic beverage control created by this act.

(d) Whenever the state director of alcoholic beverage control is referred to or designated by law, contract or other document, such reference shall be deemed to apply to the director of alcoholic beverage control created by this act.

(e) All orders and directives of the state director of alcoholic beverage control or the office of the state director of alcoholic beverage control in existence on the effective date of this act, shall continue to be effective and shall be deemed to be orders and directives of the director of alcoholic beverage control or the division of alcoholic beverage control created by this act, respectively, until revised, amended or nullified pursuant to law.

(f) The division of alcoholic beverage control and the director of alcoholic beverage control created by this act, respectively shall be continuations of the office of state director of alcoholic beverage control and the state director of alcoholic beverage control created by K.S.A. 41-201 and amendments thereto.

History: L. 1972, ch. 342, § 18; L. 1985, ch. 170, § 24; July 1.



75-5120a Rules and regulations.

75-5120a. Rules and regulations. (a)  All of the powers, duties and functions of the director of alcoholic beverage control of the department of revenue and the state alcoholic beverage control board of review relating to the adoption and promulgation of rules and regulations are hereby transferred to and conferred and imposed upon the secretary of revenue.

(b) All rules and regulations of the director of alcoholic beverage control of the department of revenue and the state alcoholic beverage control board of review in existence on the effective date of this act, shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary of revenue, until revised, amended, revoked or nullified pursuant to law.

History: L. 1985, ch. 170, § 23; July 1.



75-5121 Attorneys for department; appointment; chief attorney.

75-5121. Attorneys for department; appointment; chief attorney. The secretary of revenue may appoint attorneys for the department of revenue and its divisions and officers, except attorneys for the state board of tax appeals and the division and director of alcoholic beverage control. All attorneys appointed under this section shall be subject to assignment and reassignment of duty within the department of revenue as may be determined by the attorney designated by the secretary of revenue as chief attorney of the department of revenue. Not more than three attorneys appointed under this section shall be in the classified service under the Kansas civil service act. All other attorneys, including the chief attorney of the department of revenue, appointed under this section shall be in the unclassified service under the Kansas civil service act and shall receive annual salaries fixed by the secretary of revenue and approved by the governor.

History: L. 1972, ch. 342, § 21; L. 1985, ch. 287, § 1; L. 2008, ch. 109, § 71; L. 2014, ch. 141, § 78; July 1.



75-5122 Employees; appointing authority; classified civil service.

75-5122. Employees; appointing authority; classified civil service. Each administrative head shall appoint, subject to the Kansas civil service act, all subordinate officers and employees of such administrative head's division, section or other unit of the department of revenue. Except as otherwise specifically provided by law, all such subordinate officers and employees shall be within the classified service.

History: L. 1972, ch. 342, § 22; L. 1989, ch. 291, § 1; April 27.



75-5123 Transition; preservation of civil rights of action and proceedings; criminal actions not to abate.

75-5123. Transition; preservation of civil rights of action and proceedings; criminal actions not to abate. (a) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any existing state agency mentioned in this act, or by or against any officer of the state in his or her official capacity or in relation to the discharge of his or her official duties, shall abate by reason of the taking effect of reorganization under the provisions of this act. The court may allow any such suit, action, or other proceeding to be maintained by or against the successor of any such existing state agency, or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1972, ch. 342, § 23; July 1.



75-5124 Same; transfer of employees; rights preserved.

75-5124. Same; transfer of employees; rights preserved. Effective July 1, 1972, officers and employees who were engaged prior to said date in the performance of powers, duties, and functions of any existing state agency which becomes a part of the department of revenue created by this act or the powers, duties and functions of which are transferred to the department of revenue created by this act, and who, in the opinion of the secretary of revenue are necessary to perform the powers, duties, and functions of the department of revenue, or of any division, section, or other unit thereof, shall become officers and employees of the department of revenue, and shall retain all retirement benefits and all rights of civil service which such officer or employee had before July 1, 1972, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions of personnel in the classified civil service shall be in accordance with civil service laws and rules and regulations. Notwithstanding the foregoing provisions of this section, no person, who occupies a position on the effective date of this act which position (or a parallel position thereto) is provided by this act to be in the unclassified service, shall retain any rights of classified civil service. This section shall not apply to persons who are members of the motor vehicle reciprocity commission or port of entry board.

History: L. 1972, ch. 342, § 24; July 1.



75-5125 Same; transfer of property and records.

75-5125. Same; transfer of property and records. In all cases where, under the provisions of this act, part or all of the powers, duties, and functions of any existing state agency are divided between the department of revenue and any other existing state agency, the department of revenue shall succeed to all property and records which were used for, or pertain to, the performance of the powers, duties, and functions transferred to it. Any conflict as to the proper disposition of such property or records arising under this section, and resulting from the transfer or abolishment, of any existing state agency, or all or part of the powers, duties, and functions thereof, shall be determined by the governor, whose decision shall be final.

History: L. 1972, ch. 342, § 25; July 1.



75-5126 Same; governor to resolve conflicts.

75-5126. Same; governor to resolve conflicts. When any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of any abolishment or transfer made by this act, or under authority of this act, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

History: L. 1972, ch. 342, § 26; July 1.



75-5127 Organization of department; delegation of powers.

75-5127. Organization of department; delegation of powers. The secretary of revenue may organize the department of revenue in the manner he or she deems most efficient, so long as the same is not in conflict with law. Division heads shall perform such duties and exercise such powers as the secretary of revenue may prescribe and such duties and powers as are prescribed by law. Division heads shall act for, and exercise the powers of, the secretary of revenue to the extent authority to do so is delegated by the secretary of revenue to the division head. Personnel of each division shall perform such duties and exercise such powers as the head of the division may prescribe and such duties and powers as are prescribed by law. Personnel of each division shall act for and exercise the powers of, their division head to the extent authority to do so is delegated by the division head.

History: L. 1972, ch. 342, § 27; July 1.



75-5128 Surety bonds and escrow agreements made under acts administered by secretary of revenue.

75-5128. Surety bonds and escrow agreements made under acts administered by secretary of revenue. (a) Any corporate surety bond required to be executed and filed under any act administered by the secretary of revenue shall be signed as surety by a corporate surety authorized to do business in the state of Kansas.

(b) The escrow agent under any escrow agreement which is made in lieu of executing and filing a corporate surety bond under any act administered by the secretary of revenue shall be a financial institution authorized to do business in the state of Kansas.

History: L. 1978, ch. 414, § 1; July 1.



75-5129 Sale of certain state real estate in Clark county authorized; procedure.

75-5129. Sale of certain state real estate in Clark county authorized; procedure. (a) The secretary of revenue is hereby authorized to sell the following described state property located in Clark county, Kansas; to-wit: Lots 1, 2, 3 and 4 in block 12 in the original town of Sitka, according to the recorded plat.

(b) Before any such sale shall be made, the interest in said real estate shall be appraised by three disinterested persons, acquainted with land values in the county where said land is located and appointed as provided in K.S.A. 75-3043a. Such appraisement shall be in writing and filed with the secretary, and the cost of the appraisement shall be paid from the proceeds of the sale. Thereafter, the secretary shall solicit sealed bids by public notice inserted in one publication in a newspaper of general circulation in the county where said land is situated, and authorized by law to publish legal notices.

Said sale shall be made to the highest responsible bidder who submits his or her bid within thirty days after publication of such notice, except that in no case shall said real estate be sold for less than the appraised value thereof. The secretary may reject any and all bids, and, in any case, new bids may be called for as in the first instance. When a bid has been accepted, the acceptance thereof shall be made a part of the records of the secretary. Upon acceptance of any such bid, a deed conveying such real estate shall be approved by the attorney general and shall be executed by the secretary, and duly acknowledged by him or her before any officer authorized by law to take acknowledgments. Said deed shall contain a recital that all proceedings for the conveyance of such land were made in compliance with this act, and said recital shall be prima facie evidence that said proceedings were had in the manner and form recited. When such real estate is sold, the proceeds thereof, after deduction of the expenses of the sale and the cost of the appraisement of the real estate, shall be paid into the state treasury.

History: L. 1979, ch. 273, § 1; April 13.



75-5130 Sale of certain property in Wallace county; procedure.

75-5130. Sale of certain property in Wallace county; procedure. (a) The secretary of revenue is hereby authorized to sell the following described state property located in Wallace county, Kansas, to wit: An improved tract of land situated in the Northeast Quarter (NE 1/4) of Section Three (3), Township Fourteen (14), South, of Range Forty-two (42), West of the Sixth Principal Meridian, in Wallace County, Kansas, more specifically described as follows: Beginning at a point established by measuring One Hundred and Seventy-five (175) feet in an easterly direction from the east edge of School Avenue on a line Two Hundred (200) feet due South of and parallel to the center of the Union Pacific Railroad track as presently constructed; thence continuing east on said line for a distance of One Hundred Forty (140) feet thence South for a distance of One Hundred Fifty (150) feet on a line parallel to the section line between Sections Two (2) and Three (3), Township Fourteen (14), South, of Range Forty-two (42); thence One Hundred Forty (140) feet West on a line parallel to the Union Pacific Railroad track; thence North to the point of beginning, together with all and singular the tenements, hereditaments and appurtenances thereunto belonging, or in anywise appertaining.

(b) Before any such sale shall be made, the interest in said property shall be appraised by three disinterested persons, acquainted with land values in the county where said land is located and appointed as provided in K.S.A. 75-3043a. Such appraisement shall be in writing and filed with the secretary, and the cost of the appraisement shall be paid from the proceeds of the sale. Thereafter, the secretary shall solicit sealed bids by public notice inserted in one publication in a newspaper of general circulation in the county where said property is situated, and authorized by law to publish legal notices.

Said sale shall be made to the highest responsible bidder who submits a bid within thirty days after publication of such notice, except that in no case shall said property be sold for less than the appraised value thereof. The secretary may reject any and all bids, and, in any case, new bids may be called for as in the first instance. When a bid has been accepted, the acceptance thereof shall be made a part of the records of the secretary. Upon acceptance of any such bid, a deed conveying such property shall be approved by the attorney general and shall be executed by the secretary, and duly acknowledged by the secretary before any officer authorized by law to take acknowledgments. Said deed shall contain a recital that all proceedings for the conveyance of such property were made in compliance with this section, and said recital shall be prima facie evidence that said proceedings were had in the manner and form recited. When such property is sold, the proceeds thereof, after deduction of the expenses of the sale and the cost of the appraisement of the property, shall be deposited in the state treasury and credited to the state general fund.

History: L. 1980, ch. 256, § 1; April 11.



75-5131 Sale of certain property in Cherokee county; procedure.

75-5131. Sale of certain property in Cherokee county; procedure. (a) The secretary of revenue is hereby authorized to sell the following described state property located in Cherokee county, Kansas, to-wit:

(1) A tract of land in Government Lot 4 of Section 13, Township 34, South, Range 25 East, described as follows: Beginning at the intersection of the Northwesterly right-of-way line of U.S. Highway 66 and the West line of said Lot; thence Northeasterly along said right-of-way line 315.5 feet; thence West to a point on the West line of said Lot 193.7 feet North of the place of beginning; thence South 193.7 feet along said West line to the place of beginning; this tract contains 0.57 acre, more or less; and

(2) a tract of land in Lots 4 and 3 of Section 13, Township 34 South, Range 25 East, described as follows: Beginning at a point on the West line, 796.3 feet North of the Southwest corner of said Lot 4; First Course, thence North along said West line, 128.7 feet; Second Course, thence Northeast at an angle of 53 degrees 45 minutes to the right, 269.6 feet; Third Course, thence Southeasterly at right angles, 170.0 feet; Fourth Course, thence Northeasterly at right angles, 491.6 feet; Fifth Course, thence East, 147.1 feet to an angle of 37 degrees 44 minutes to the right to the Northwesterly right-of-way line of Highway U.S. 66; Sixth Course, thence Southwesterly along said right-of-way line, 752.7 feet; Seventh Course, thence West, 254.5 feet to the place of beginning; this tract contains, 2.76 acres, more or less.

(b) Both such tracts of land shall be sold together and not separately. Before any such sale shall be made, the interest in such real estate shall be appraised by three disinterested persons, acquainted with land values in the county where such real estate is located and appointed as provided in K.S.A. 75-3043a. Such appraisement shall be in writing and filed with the secretary, and the cost of the appraisement shall be paid from the proceeds of the sale. Thereafter, the secretary shall solicit sealed bids for such real estate by public notice inserted in one publication in a newspaper of general circulation in the county where such real estate land is situated, and authorized by law to publish legal notices.

The sale shall be made to the highest responsible bidder who submits a bid within thirty days after publication of such notice, except that in no case shall such real estate be sold for less than the appraised value thereof. The secretary may reject any and all bids, and, in any case, new bids may be called for as in the first instance. When a bid has been accepted, the acceptance thereof shall be made a part of the records of the secretary. Upon acceptance of any such bid, a deed conveying such real estate shall be approved by the attorney general and shall be executed by the secretary, and duly acknowledged by the secretary before any officer authorized by law to take acknowledgments. The deed shall contain a recital that all proceedings for the conveyance of such real estate were made in compliance with this section, and said recital shall be prima facie evidence that such proceedings were had in the manner and form recited. When such real estate is sold, the proceeds thereof, after deduction of the expenses of the sale and the cost of the appraisement of the real estate, shall be deposited in the state treasury and credited to the state general fund.

History: L. 1980, ch. 256, § 2; April 11.



75-5132 Sale of tax forms and related publications; disposition of proceeds; publications fee fund.

75-5132. Sale of tax forms and related publications; disposition of proceeds; publications fee fund. (a) The secretary of revenue may fix, charge and collect fees to recover all or any part of the costs incurred in the preparation, printing and dissemination of bulk orders of tax forms numbering 100 or more, compilations containing tax forms and related instructions, and compilations containing tax statutes and related rules and regulations of the department of revenue.

(b) There is hereby created the publications fee fund in the state treasury. The secretary of revenue shall remit all moneys received by or for the secretary from such fees and collected under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the publications fee fund.

(c) All expenditures from the publications fee fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of revenue or by a person or persons designated by the secretary.

History: L. 1983, ch. 269, § 1; L. 2001, ch. 5, § 397; July 1.



75-5133 Unlawful to divulge licensure, registration and tax information; exceptions; penalties for violations.

75-5133. Unlawful to divulge licensure, registration and tax information; exceptions; penalties for violations. (a) Except as otherwise more specifically provided by law, all information received by the secretary of revenue, the director of taxation or the director of alcoholic beverage control from returns, reports, license applications or registration documents made or filed under the provisions of any law imposing any sales, use or other excise tax administered by the secretary of revenue, the director of taxation, or the director of alcoholic beverage control, or from any investigation conducted under such provisions, shall be confidential, and it shall be unlawful for any officer or employee of the department of revenue to divulge any such information except in accordance with other provisions of law respecting the enforcement and collection of such tax, in accordance with proper judicial order or as provided in K.S.A. 74-2424, and amendments thereto.

(b) The secretary of revenue or the secretary's designee may:

(1) Publish statistics, so classified as to prevent identification of particular reports or returns and the items thereof;

(2) allow the inspection of returns by the attorney general or the attorney general's designee;

(3) provide the post auditor access to all such excise tax reports or returns in accordance with and subject to the provisions of K.S.A. 46-1106(g), and amendments thereto;

(4) disclose taxpayer information from excise tax returns to persons or entities contracting with the secretary of revenue where the secretary has determined disclosure of such information is essential for completion of the contract and has taken appropriate steps to preserve confidentiality;

(5) provide information from returns and reports filed under article 42 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, to county appraisers as is necessary to ensure proper valuations of property. Information from such returns and reports may also be exchanged with any other state agency administering and collecting conservation or other taxes and fees imposed on or measured by mineral production;

(6) provide, upon request by a city or county clerk or treasurer or finance officer of any city or county receiving distributions from a local excise tax, monthly reports identifying each retailer doing business in such city or county or making taxable sales sourced to such city or county, setting forth the tax liability and the amount of such tax remitted by each retailer during the preceding month, and identifying each business location maintained by the retailer and such retailer's sales or use tax registration or account number;

(7) provide information from returns and applications for registration filed pursuant to K.S.A. 12-187, and amendments thereto, and K.S.A. 79-3601, and amendments thereto, to a city or county treasurer or clerk or finance officer to explain the basis of statistics contained in reports provided by subsection (b)(6);

(8) disclose the following oil and gas production statistics received by the department of revenue in accordance with K.S.A. 79-4216 et seq., and amendments thereto: Volumes of production by well name, well number, operator's name and identification number assigned by the state corporation commission, lease name, leasehold property description, county of production or zone of production, name of purchaser and purchaser's tax identification number assigned by the department of revenue, name of transporter, field code number or lease code, tax period, exempt production volumes by well name or lease, or any combination of this information;

(9) release or publish liquor brand registration information provided by suppliers, farm wineries, microdistilleries and microbreweries in accordance with the liquor control act. The information to be released is limited to: Item number, universal numeric code, type status, product description, alcohol percentage, selling units, unit size, unit of measurement, supplier number, supplier name, distributor number and distributor name;

(10) release or publish liquor license information provided by liquor licensees, distributors, suppliers, farm wineries, microdistilleries and microbreweries in accordance with the liquor control act. The information to be released is limited to: County name, owner, business name, address, license type, license number, license expiration date and the process agent contact information;

(11) release or publish cigarette and tobacco license information obtained from cigarette and tobacco licensees in accordance with the Kansas cigarette and tobacco products act. The information to be released is limited to: County name, owner, business name, address, license type and license number;

(12) provide environmental surcharge or solvent fee, or both, information from returns and applications for registration filed pursuant to K.S.A. 65-34,150 and 65-34,151, and amendments thereto, to the secretary of health and environment or the secretary's designee for the sole purpose of ensuring that retailers collect the environmental surcharge tax or solvent fee, or both;

(13) provide water protection fee information from returns and applications for registration filed pursuant to K.S.A. 82a-954, and amendments thereto, to the secretary of the state board of agriculture or the secretary's designee and the secretary of the Kansas water office or the secretary's designee for the sole purpose of verifying revenues deposited to the state water plan fund;

(14) provide to the secretary of commerce copies of applications for project exemption certificates sought by any taxpayer under the enterprise zone sales tax exemption pursuant to K.S.A. 79-3606(cc), and amendments thereto;

(15) disclose information received pursuant to the Kansas cigarette and tobacco act and subject to the confidentiality provisions of this act to any criminal justice agency, as defined in K.S.A. 22-4701(c), and amendments thereto, or to any law enforcement officer, as defined in K.S.A. 2015 Supp. 21-5111, and amendments thereto, on behalf of a criminal justice agency, when requested in writing in conjunction with a pending investigation;

(16) provide to retailers tax exemption information for the sole purpose of verifying the authenticity of tax exemption numbers issued by the department;

(17) provide information concerning remittance by sellers, as defined in K.S.A. 2015 Supp. 12-5363, and amendments thereto, of prepaid wireless 911 fees from returns to the local collection point administrator, as defined in K.S.A. 2015 Supp. 12-5363, and amendments thereto, for purposes of verifying seller compliance with collection and remittance of such fees;

(18) release or publish charitable gaming information obtained in bingo licensee and registration applications and renewals in accordance with the bingo act*, K.S.A. 79-4701 et seq., and amendments thereto. The information to be released is limited to: The name, address, phone number, license registration number and email address of the organization, distributor or of premises; and

(19) provide to the attorney general confidential information for purposes of determining compliance with or enforcing K.S.A. 50-6a01 et seq., and amendments thereto, the master settlement agreement referred to therein and all agreements regarding disputes under the master settlement agreement. The secretary and the attorney general may share the information specified under this subsection with any of the following:

(A) Federal, state or local agencies for the purposes of enforcement of corresponding laws of other states; and

(B) a court, arbitrator, data clearinghouse or similar entity for the purpose of assessing compliance with or making calculations required by the master settlement agreement or agreements regarding disputes under the master settlement agreement, and with counsel for the parties or expert witnesses in any such proceeding, if the information otherwise remains confidential.

(c) Any person receiving any information under the provisions of subsection (b) shall be subject to the confidentiality provisions of subsection (a) and to the penalty provisions of subsection (d).

(d) Any violation of this section shall be a class A, nonperson misdemeanor, and if the offender is an officer or employee of this state, such officer or employee shall be dismissed from office. Reports of violations of this paragraph shall be investigated by the attorney general. The district attorney or county attorney and the attorney general shall have authority to prosecute any violation of this section if the offender is a city or county clerk or treasurer or finance officer of a city or county.

History: L. 1984, ch. 301, § 1; L. 1985, ch. 333, § 1; L. 1993, ch. 192, § 1; L. 1997, ch. 126, § 45; L. 1999, ch. 126, § 12; L. 2000, ch. 140, § 7; L. 2005, ch. 110, § 2; L. 2011, ch. 30, § 276; L. 2011, ch. 84, § 24; L. 2012, ch. 17, § 1; L. 2013, ch. 133, § 31; L. 2015, ch. 79, § 8; June 4.



75-5133a Exchange of information agreements between secretaries of revenue and human resources.

75-5133a. Exchange of information agreements between secretaries of revenue and human resources. The secretary of revenue is hereby authorized to enter into a reciprocal exchange agreement with the secretary of labor for the purpose of identifying taxpayers who have failed to file a return or pay the tax, penalty and interest required under any of the tax provisions administered by the director of taxation or secretary of labor. Information authorized to be exchanged pursuant to such agreement shall include only the taxpayer's name, social security number, last known address and telephone number.

History: L. 1993, ch. 192, § 3; L. 2004, ch. 179, § 121; July 1.



75-5134 Manager of revenue analysis; creation and administration of bureau of research and revenue analysis; powers and duties.

75-5134. Manager of revenue analysis; creation and administration of bureau of research and revenue analysis; powers and duties. There is hereby established, within and as a part of the department of revenue, a bureau of research and revenue analysis, the head of which shall be the manager of revenue analysis.  Under the supervision of the secretary of revenue, the manager of revenue analysis shall administer the bureau of research and revenue analysis.  The secretary of revenue shall appoint the manager of revenue analysis, and the manager shall serve at the pleasure of the secretary of revenue.  The manager of revenue analysis shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of revenue and approved by the governor.  The manager of revenue analysis shall exercise the powers and perform the duties and functions assigned or delegated by the secretary of revenue or prescribed by law.

History: L. 1989, ch. 291, § 21; April 27.



75-5135 Authority to receive federal or other funds.

75-5135. Authority to receive federal or other funds. The secretary of revenue is hereby authorized to receive grants of money and funds appropriated under any federal act or from any other source.

History: L. 1996, ch. 177, § 1; July 1.



75-5140 Collection of delinquent taxes from taxpayers; use of debt collection agencies by secretary of revenue.

75-5140. Collection of delinquent taxes from taxpayers; use of debt collection agencies by secretary of revenue. The secretary of revenue may, for the purposes of collecting any taxes more than six months delinquent due from a taxpayer, contract with any debt collection agency doing business within or without this state for the collection of such delinquent taxes, including penalties and interest thereon.  Such delinquent tax claims may be forwarded to the debt collection agency for the purpose of litigation by its legal representatives in the name of the director of taxation or the director of property valuation, as the case requires, and at the debt collection agency's expense, less court costs, as a means of facilitating and expediting the collection process.

History: L. 1983, ch. 289, § 7; L. 1993, ch. 191, § 1; July 1.



75-5141 Same; fees for collection agency services; disposition of amounts collected.

75-5141. Same; fees for collection agency services; disposition of amounts collected. Fees for services, reimbursements or other remuneration to such debt collection agency shall be based on the amount of tax, penalty and interest actually collected.  Each contract entered into between the secretary of revenue and the debt collection agency shall provide for the payment of fees for such services, reimbursements or other remuneration not in excess of 50% of the total amount of delinquent taxes, penalty and interest actually collected.

All funds collected, less the fees for collection services as provided in the contract, shall be remitted to the director of taxation within 45 days from the date of collection from a taxpayer.  Forms to be used for such purposes shall be prescribed by the director of taxation.

History: L. 1983, ch. 289, § 8; July 1.



75-5142 Same; performance bond requirement.

75-5142. Same; performance bond requirement. Before entering into such a contract, the secretary of revenue shall require a bond for the debt collection agency not in excess of $100,000 guaranteeing compliance with the terms of the contract.

History: L. 1983, ch. 289, § 9; July 1.



75-5143 Same; debt collection agency agreement under Kansas income tax act.

75-5143. Same; debt collection agency agreement under Kansas income tax act. A debt collection agency entering into a contract with the secretary of revenue for the collection of delinquent taxes pursuant to this act shall agree that it is receiving income from sources within this state or doing business in this state for purposes of the Kansas income tax act.

History: L. 1983, ch. 289, § 10; July 1.



75-5144 Same; reciprocal agreements with agencies of other states.

75-5144. Same; reciprocal agreements with agencies of other states. The secretary of revenue is hereby authorized to enter into a reciprocal agreement with an agency of another state whereby such agency is to perform the service of collecting the delinquent taxes due and owing to the state of Kansas by taxpayers residing or domiciled in that state in consideration of the department of revenue performing the same service in this state for the state with which the agreement is made.

History: L. 1983, ch. 289, § 11; July 1.



75-5145 Same; unlawful to utilize or divulge information; penalty.

75-5145. Same; unlawful to utilize or divulge information; penalty. It shall be unlawful for any debt collection agency, or agent or employee thereof, to utilize or divulge any such information other than for the purposes specifically authorized in the contract between the agency and the secretary of revenue, and any violation shall be a class B misdemeanor.

History: L. 1983, ch. 289, § 15; July 1.



75-5146 Installment pay plans for tax liability; conditions; rules and regulations.

75-5146. Installment pay plans for tax liability; conditions; rules and regulations. (a) Any taxpayer or legal representative of any taxpayer may petition the secretary or secretary's designee for a pay plan whereby the taxpayer may pay an outstanding tax liability, including interest and penalty, on the installment method.  The taxpayer shall submit to the secretary or secretary's designee a financial statement which verifies the taxpayer's inability to submit payment in full.

(b) The secretary or secretary's designee shall determine whether a pay plan is warranted by the taxpayer's financial condition and shall determine the length and conditions for such plan. If a taxpayer fails to comply with the terms of a pay plan established by the secretary or secretary's designee under this act, all tax, interest and penalty which is due shall be immediately collectible.

(c) The secretary shall adopt rules and regulations to administer and implement this act including the establishment of criteria governing the length and terms of such plans.

History: L. 1988, ch. 383, § 4; April 14.



75-5147 Automated tax system; acquisition, negotiated contract; payment, fee based on collections authorized; reports of collections to legislative committees.

75-5147. Automated tax system; acquisition, negotiated contract; payment, fee based on collections authorized; reports of collections to legislative committees. The secretary of revenue is hereby authorized to enter into contracts to acquire automated tax systems, including computer hardware and software therefor, for use in the registration of taxpayers, processing of remittances and returns, and collection of delinquent taxes and any interest and penalties thereon. Any contracts entered into between the secretary of revenue and vendors of automated tax systems shall provide (1) for payment of fees for the automated tax system on the basis of a percentage of the increase in the amount of taxes, interest and penalties collected which is attributable to the implementation of the automated tax systems as specified by the joint consensus of the director of the budget and the director of the legislative research department under this section or (2) for payment of fees for the automated tax system on a fixed fee contract basis, such fees to be paid from the increase in the amount of taxes, interest and penalties collected which is attributable to the implementation of the automated tax systems as specified by the joint consensus of the director of the budget and the director of the legislative research department under this section. All contracts entered into under this section shall be entered into pursuant to procurement negotiating committee procedures as provided in K.S.A. 75-37,102, and amendments thereto. Prior to publishing or distributing a request for proposal, such request for proposal shall be reviewed by the joint committee on information technology. During each regular session of the legislature, the secretary of revenue shall submit a report to the committee on ways and means of the senate and the committee on appropriations of the house of representatives. Such report shall include detailed information on the costs and benefits of implementing automated tax systems during the fiscal year immediately preceding the submission of the report.  The report required hereunder shall be made annually until two complete fiscal years have elapsed following full implementation of automated tax systems by the secretary of revenue. In addition, the director of the budget and the director of the legislative research department shall prepare annually a joint consensus on the amount of increased tax, interest and penalty collections which are attributable to the automated tax system and shall report their findings during each regular session of the legislature to the committee on ways and means of the senate and the committee on appropriations of the house of representatives. Nothing in this section shall prohibit the secretary of revenue from acquiring any goods or services through appropriations for any department of revenue function or program not specifically included in any contract entered into pursuant to this section.

History: L. 1988, ch. 327, § 1; L. 1993, ch. 290, § 1; L. 1998, ch. 182, § 18; May 21.



75-5148 Additional penalty for collection of delinquent tax.

75-5148. Additional penalty for collection of delinquent tax. The secretary of revenue or the secretary's designee may assess an additional penalty to be added to any delinquent tax owed by a taxpayer in an amount equal to the fee charged by a debt collection agency for the collection of such delinquent tax, as provided by K.S.A. 75-5140 et seq., and amendments thereto, and any charges required to be paid to any government agency within or without the state of Kansas for services rendered in connection with such collection.

History: L. 1989, ch. 291, § 18; L. 1993, ch. 191, § 2; July 1.



75-5151 Electronic funds transfers; authority of secretary of revenue.

75-5151. Electronic funds transfers; authority of secretary of revenue. The secretary of revenue may require, consistent with sound cash management policies, that any taxpayer whose total sales tax liability exceeds $45,000 in any calendar year, any taxpayer whose total withholding tax liability exceeds $45,000 in any calendar year, and any person owing any taxes or fees in connection with any return, report or document other than for sales tax or withholding tax liability, shall remit their tax liability by electronic funds transfer no later than the date required for such remittance except that the secretary may adopt rules and regulations prescribing alternative filing and payment dates not later than the last day of the month in which the tax was otherwise due. Electronic funds transfers may be made by wire transfers of funds through the federal reserve system or by any other means established by the secretary, with the approval of the state treasurer, which insures the availability of such funds to the state on the date of payment. Evidence of such payment shall be furnished to the secretary on or before the due date of the tax as established by law. Failure to timely make such payment in immediately available funds or failure to provide such evidence of payment in a timely manner shall subject the taxpayer to penalty and interest as provided by law for delinquent or deficient tax payments. All sales and use tax remittances from model 1, 2 and 3 sellers must be remitted electronically. Any data that accompanies a remittance must be formatted using uniform tax type and payment type codes approved by the secretary.

History: L. 1990, ch. 343, § 1; L. 2003, ch. 147, § 4; L. 2008, ch. 182, § 13; July 1.



75-5151a Filing by electronic means of returns prepared by paid preparers.

75-5151a. Filing by electronic means of returns prepared by paid preparers. (a) Subject to the requirements specified in K.S.A. 79-3220, and amendments thereto, the secretary of revenue may require a paid preparer to file some or all of the tax returns by electronic means whenever the department of revenue permits electronic filing.

(b) As used in this act: (1) "Electronic means" means computer generated electronic or magnetic media, web based applications or similar electronic, magnetic or computer based methods or applications;

(2) "paid preparer" means any person or business that prepares tax returns for compensation or employs or authorizes one or more persons to prepare such returns. The number of returns prepared per year shall be determined by including all returns prepared by the person or business, and by all employees or agents of the person or business, whether prepared at one location or multiple locations; and

(3) "tax returns" means returns or reports filed for any tax administered by the department of revenue including, but not limited to, income tax, sales and use tax, motor fuel tax, mineral tax and other excise taxes.

(c) The provisions of this section shall be effective on and after July 1, 2008.

History: L. 2008, ch. 182, § 9; June 5.



75-5152 Sales and compensating tax attributable to sale of aviation fuel.

75-5152. Sales and compensating tax attributable to sale of aviation fuel. On or before each December 1, the secretary of revenue shall determine the amount of the total revenues received by the secretary from the taxes imposed pursuant to articles 36 and 37 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto and deposited in the state treasury and credited to the state general fund during the preceding fiscal year, which are attributable to the retail sale of aviation fuel.

History: L. 1994, ch. 191, § 2; July 1.



75-5153 Additional tax assessments; deposits; interest.

75-5153. Additional tax assessments; deposits; interest. Whenever an assessment is issued for additional taxes relating to any tax administered by the department of revenue, the taxpayer may deposit with the director of taxation all or any portion of the amount of additional taxes so assessed together with interest and penalty related to that portion of the tax, and the amount so deposited shall not be subject to any interest or penalty for the period from the time such deposit is made until the time the liability is finally determined.  If the amount of liability finally determined is less than the amount deposited, interest, if interest is otherwise paid on refunds of the type of tax involved, shall be paid on the overpayment at the same rate and in the same manner as allowed with regard to other overpayments of the type of tax involved.

History: L. 1994, ch. 85, § 3; July 1.



75-5154 Abatement of certain taxes.

75-5154. Abatement of certain taxes. The secretary of revenue or the secretary's designee may, in the same manner and to the same extent as provided for income tax liabilities by K.S.A. 79-3233a through K.S.A. 79-3233i, and amendments thereto, abate all or part of a final liability for any excise tax imposed under the provisions of K.S.A. 12-1692 et seq., 12-1696 et seq., 41-501 et seq., 79-3301 et seq., 79-3370 et seq., 79-3401 et seq., 79-3490 et seq., 79-34,108 et seq., 79-3817 et seq., 79-4101 et seq., 79-41a01 or 79-5201 et seq., and amendments thereto.

History: L. 1999, ch. 94, § 8; L. 2002, ch. 186, § 12; July 1.



75-5155 Rule and regulation authority of secretary of revenue.

75-5155. Rule and regulation authority of secretary of revenue. The secretary of revenue is hereby authorized to adopt rules and regulations necessary to administer and not inconsistent with the provisions of chapters 41 and 79 of the Kansas Statutes Annotated. All rules and regulations of the secretary of revenue in existence on the effective date of this act shall continue to be in effect and shall be deemed to be rules and regulations of the secretary until revised, amended or nullified pursuant to law.

History: L. 2002, ch. 186, § 2; July 1.



75-5156 Issuance of drivers' licenses and identification cards; security requirements; training program.

75-5156. Issuance of drivers' licenses and identification cards; security requirements; training program. (a) The division of vehicles of the department of revenue shall subject all persons and examiners authorized to manufacture, produce or issue drivers' licenses and identification cards to appropriate security clearance requirements, as defined by rules and regulations adopted by the secretary of revenue. To insure appropriate security clearance requirements, the division of vehicles may require fingerprinting of any person authorized to manufacture, produce or issue drivers' licenses and identification cards. The division of vehicles may submit such fingerprints to the Kansas bureau of investigation, federal bureau of investigation or other law enforcement agency for the purposes of verifying identity, level of security risk and obtaining records of criminal arrests and convictions. Any person who is determined to be a security risk by the division of vehicles shall not be eligible to manufacture, produce or issue drivers' licenses or identification cards.

(b) The division of vehicles shall establish training programs for employees who engage in the issuance of drivers' license and identification cards regarding document recognition and federal rules used to determine lawful presence.

(c) The division of vehicles shall ensure the physical security of locations where drivers' licenses and identification cards are produced and the security of document materials and papers from which drivers' licenses and identification cards are produced.

(d) In the event that a social security account number is already registered or associated with another person to whom any state has issued a driver's license or identification card, the division of vehicles shall resolve the discrepancy and take appropriate action.

(e) The division of vehicles shall retain any documentation presented to secure a license or identification card when the division of vehicles has reasonable grounds to believe the documentation or the application is fraudulent.

(f) The division of vehicles may disclose motor vehicle records, including photographs or digital images maintained in connection with the issuance of drivers' licenses, to any federal, state or local agency, including any court or law enforcement agency, to assist such agency in carrying out the functions required of such governmental agency. In January of each year, the division shall report to the house committee on veterans, military and homeland security regarding the utilization of the provisions of this subsection.

History: L. 2007, ch. 160, § 1; July 1.



75-5157 Issuance of subpoenas by secretary of revenue; law enforcement agents; authority.

75-5157. Issuance of subpoenas by secretary of revenue; law enforcement agents; authority. (a) The secretary of revenue or the secretary's designee may issue subpoenas to require the attendance of any witnesses and the production of any records, books, papers and documents that is considered necessary for the investigation of driver's license fraud and to: (1) Ascertain the eligibility of an applicant for a Kansas driver's license or identification for such license or identification card; (2) ascertain the eligibility of a holder of a Kansas driver's license or identification card for such license or identification card; (3) determine whether a person's identity has been stolen by a person in Kansas; (4) facilitate the investigation of suspected fraudulent activity with regard to obtaining a Kansas driver's license or identification card; (5) facilitate the investigation of violations of the licensure of vehicle sales and manufacturing statutes in article 24 of chapter 8 of the Kansas Statutes Annotated; or (6) facilitate the investigation of vehicle title and registration fraud. Subpoenas so issued may be served by any law enforcement officer, in the same manner as similar process in the district court. Any person who testifies falsely, fails to appear when subpoenaed or fails or refuses to produce material pursuant to the subpoena shall be subject to the same orders and penalties to which a person before a court is subject. Any district court of this state, upon application of the secretary of revenue, may in its discretion compel the attendance of witnesses, the production of material and the giving of testimony before the secretary of revenue, by an attachment for contempt or otherwise in the same manner as production of evidence may be compelled before the district court. Agents designated by the secretary of revenue are hereby vested with the power and authority of peace and police officers, in the execution of the duties imposed upon the secretary of revenue in chapters 8 and 79 of the Kansas Statutes Annotated.

(b) Each agent designated by the secretary under subsection (a), shall have the authority to make arrests, conduct searches and seizures and carry firearms while investigating violations of laws administered by the secretary of revenue, director of vehicles and director of taxation and generally to enforce all the criminal laws of the state as violations of those laws are encountered by such agents during the routine performance of their duties. No agent of the secretary shall be certified to carry firearms under the provisions of this section without having first successfully completed the training course or courses prescribed for law enforcement officers under subsection (a) of K.S.A. 74-5604a, and amendments thereto. The secretary may adopt rules and regulations prescribing other training required for such agents or employees.

(c) Each agent designated by the secretary shall: (1) Be vested with law enforcement authority; (2) be in the classified service under the Kansas civil service act; (3) not have been convicted of a felony under the laws of any state or of the United States prior to or during employment as law enforcement officer under the authority of the secretary of revenue; (4) be a certified law enforcement officer or have one year of investigative experience or, in lieu thereof, a bachelor's degree from an accredited university or college.

History: L. 2007, ch. 160, § 2; July 1.



75-5158 Complaints relating to issuance of drivers' licenses and identification cards; procedure; report.

75-5158. Complaints relating to issuance of drivers' licenses and identification cards; procedure; report. The secretary of revenue shall provide procedures for persons to make complaints regarding allegations of discrimination, or other complaint topics, relating to the issuance of drivers' licenses and identification cards and shall provide for the investigation of such complaints. In January of each year, the secretary of revenue shall report to the house committee on veterans, military and homeland security regarding complaints made pursuant to this section and the disposition thereof.

History: L. 2007, ch. 160, § 16; July 1.



75-5159 Division of vehicles modernization fund; creation.

75-5159. Division of vehicles modernization fund; creation. There is hereby created in the state treasury the division of vehicles modernization fund. All moneys credited to the division of vehicles modernization fund shall be used by the department of revenue only for the purpose of funding the replacement of the work processes, computer hardware and software and related equipment associated with the division of vehicle's functions related to titling, registration and tagging of vehicles, issuance of drivers' licenses and other identification documents and supporting administrative processes, including maintenance and operation of such computer hardware, software and related equipment. All expenditures from the division of vehicles modernization fund shall be made in accordance with appropriation acts, upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the department of revenue.

History: L. 2008, ch. 181, § 1; Jan. 1, 2009.



75-5160 Division of vehicles modernization surcharge.

75-5160. Division of vehicles modernization surcharge. (a) In addition to any registration fee prescribed under article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, all applicants for vehicle registration shall pay at the time of registration a nonrefundable division of vehicles modernization surcharge in the amount of $4 for each vehicle being registered.

(b) Until January 1, 2013, the provisions of this section shall not apply to vehicles registered under K.S.A. 8-1,100 through 8-1,123 and K.S.A. 2015 Supp. 8-1,123a, and amendments thereto. On and after January 1, 2013, the provisions of this section shall apply to such vehicles.

History: L. 2008, ch. 181, § 2; L. 2010, ch. 156, § 34; June 3.



75-5161 Tax assessment; settlement authority; secretary of revenue.

75-5161. Tax assessment; settlement authority; secretary of revenue. In addition to other provisions and authority granted under law, the secretary of revenue shall have the authority to equitably resolve any assessment resulting from an audit, or any portion of such assessment, that is pending in the administrative appeals process before the secretary or secretary's designee pursuant to K.S.A. 79-3226 or 79-3610, and amendments thereto, or the state board of tax appeals, or is pending in the judicial review process before any state or federal district or appellate court. Such settlement authority shall include the ability to resolve the amount of tax, penalty or interest due in the settlement agreement.

History: L. 2009, ch. 142, § 1; L. 2014, ch. 141, § 79; July 1.



75-5162 Delinquent tax liability; service fee for taxpayer installment payment plans and abatements; requirements; remittance of such fees to state treasurer, distribution.

75-5162. Delinquent tax liability; service fee for taxpayer installment payment plans and abatements; requirements; remittance of such fees to state treasurer, distribution. (a) For any tax established pursuant to law which is administered by the Kansas department of revenue, any taxpayer having a delinquent tax liability and entering into an agreement with the department providing for an installment payment plan allowing the pay off of such liability in a time period in excess of 90 days from the date when such agreement is entered into shall be assessed a service fee of $25.

(b) Any taxpayer requesting a full or partial abatement of tax liability pursuant to K.S.A. 79-3233a, 79-3618 or 75-5154, and amendments thereto, shall be assessed a service fee of $50.

(c) The department, when remitting funds to the United States internal revenue service in response to a levy on those funds, may withhold from the funds a service fee of $22.

(d) The secretary of revenue shall remit all moneys received by or for the secretary from such fees and collected under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the recovery fund for enforcement actions and attorney fees, which is hereby established in the state treasury and which may be used for the administration and operation of the department. The secretary of revenue shall remit the first $350,000 of delinquent taxes, including penalties and interest, collected during any fiscal year for income tax or any other tax that would otherwise be deposited 100% in the state general fund, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the recovery fund for enforcement actions and attorney fees. All expenditures from the recovery fund for enforcement actions and attorney fees shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of revenue or by a person or persons designated by the secretary.

History: L. 2010, ch. 123, § 17; L. 2013, ch. 87, § 1; July 1.



75-5171 Kansas charitable gaming act; citation of act.

75-5171. Kansas charitable gaming act; citation of act. K.S.A. 2015 Supp. 75-5171 through 75-5188, and amendments thereto, shall be known and may be cited as the Kansas charitable gaming act.

History: L. 2015, ch. 62, § 1; July 1.



75-5172 Same; purpose.

75-5172. Same; purpose. (a) The legislature hereby declares that charitable gaming conducted by charitable organizations is an important method of raising funds for legitimate charitable purposes and is in the public interest. The purpose of this act is to establish an effective and efficient mechanism for regulating charitable gaming which includes:

(1) Defining the scope of charitable gaming activities;

(2) setting standards for the conduct of charitable gaming which insure honesty and integrity;

(3) providing for means of accounting for all moneys generated through the conduct of charitable gaming; and

(4) providing suitable penalties for violations of applicable laws and administrative rules and regulations.

(b) The intent of this act is to:

(1) Prevent the commercialization of charitable gaming;

(2) prevent participation in charitable gaming by criminal and other undesirable elements; and

(3) prevent the diversion of funds from legitimate charitable purposes.

(c) In order to carry out the purpose and intent, the provisions of this act and any administrative rules and regulations promulgated in accordance with this act shall be construed in the public interest and strictly enforced.

History: L. 2015, ch. 62, § 2; July 1.



75-5173 Same; definitions.

75-5173. Same; definitions. As used in this act:

(a) "Act" means the Kansas charitable gaming act.

(b) "Administrator" means the administrator of charitable gaming designated by the secretary pursuant to K.S.A. 2015 Supp. 75-5186, and amendments thereto.

(c) "Bingo" or "games of bingo" means the games of call bingo and instant bingo.

(d) "Bingo face" or "face" means a piece of paper which is marked off into 25 squares arranged in five horizontal rows of five squares each and five vertical rows of five squares each, with each square being designated by a number, letter or combination of numbers and letters. Only the center square shall be designated with the word "free." No two bingo faces in the same game shall be identical. Faces shall be disposable and shall not be reused after the game in which a player has used such face.

(e) "Call bingo" means a game in which: (1) Each player pays a charge; (2) a prize or prizes are awarded to the winner or winners; (3) each player receives one or more cards or faces; and (4) each player covers the squares on each card or face as the operator of such game announces a number, letter or combination of numbers and letters appearing on an object selected by chance, either manually or mechanically from a receptacle in which have been placed objects bearing numbers, letters or combinations of numbers and letters corresponding to the system used for designating the squares. The winner of each game is the player or players first covering properly a predetermined and announced pattern of squares upon the card or face being used by such player or players.

"Call bingo" shall include any regular, special, mini and progressive game of bingo.

(f) "Charitable gaming" means bingo, including call bingo, and instant bingo and charitable raffles.

(g) "Charitable raffle" means a raffle conducted by a nonprofit religious, charitable, fraternal, educational or veterans' organization.

(h) "Department" means the department of revenue.

(i) "Director" means the director of taxation.

(j) "Distributor" means any person or entity that sells or distributes instant bingo tickets, bingo cards or bingo faces.

(k) "Electronic gaming device" means a device that, as a result of the insertion of a coin or other object, operates, either completely automatically or with the aid of some physical act by the player, in such a manner that, depending upon elements of chance, it may eject something of value.

(l) "Instant bingo" means a game: (1) In which each player pays a charge; (2) in which a prize or prizes are awarded to the winner or winners; (3) in which each player receives one or more disposable pull-tab or break-open tickets which accord a player an opportunity to win something of value by opening or detaching the paper covering from the back of the ticket to reveal a set of numbers, letters, symbols or configurations, or any combination thereof; (4) which is conducted by a licensee under this act; (5) the conduct of which must be in the presence of the players; and (6) which does not utilize any dice, normal playing cards, instant ticket with a removable latex covering or slot machines.

Winners of instant bingo shall be determined either: (1) By a combination of letters, numbers or symbols determined and posted prior to the sale of instant bingo tickets; (2) by matching a letter, number or symbol under a tab of an instant bingo ticket with the winning letter, number or symbol in a designated call game of bingo during the same session; or (3) by matching a letter, number or symbol under a tab of an instant bingo ticket with one or more letters, numbers or symbols announced in, or as a continuation of, a designated call game of bingo during the same session.

"Instant bingo" shall not include any game utilizing electronically generated or computer-generated tickets.

(m) "Lessor" means the owner, co-owner, lessor or sublessor of premises upon which a licensee is permitted to manage, operate or conduct games of bingo.

(n) "Licensee" means any nonprofit organization holding a license to manage, operate or conduct games of bingo or charitable raffles pursuant to K.S.A. 2015 Supp. 75-5171 through 75-5188, and amendments thereto. A license shall be required for each affiliated organization of any state or national nonprofit religious, charitable, fraternal, educational or veteran's organization.

(o) "Mini bingo" means a game of call bingo in which the prizes awarded are not less than 50% of the gross receipts derived from the sale of cards or faces for participation in the game.

(p) "Net proceeds" means the gross receipts received by the licensee from charges imposed on players for participation in games of bingo or raffles and any admission fees or charges less amounts actually paid as prizes in games of bingo or raffles and any tax payable by the licensee.

(q) "Nonprofit religious organization" means any organization, church, body of communicants, or group, gathered in common membership for mutual support and edification in piety, worship, and religious observances, or a society of individuals united for religious purposes at a definite place and of which no part of the net earnings inures to the benefit of any private shareholder or individual member of such organization, and which religious organization maintains an established place of worship within this state and has a regular schedule of services or meetings at least on a weekly basis and has been determined by the administrator to be organized and created as a bona fide religious organization and which has been exempted from the payment of federal income taxes as provided by section 501(c)(3) or section 501(d) of the federal internal revenue code of 1986, as amended, or determined to be organized and operated as a bona fide nonprofit religious organization by the administrator.

(r) "Nonprofit charitable organization" means any organization which is organized and operated for:

(1) The relief of poverty, distress, or other condition of public concern within this state;

(2) financially supporting the activities of a charitable organization as defined in paragraph (1); or

(3) conferring direct benefits on the community at large; and of which no part of the net earnings inures to the benefit of any private shareholder or individual member of such organization and has been determined by the administrator to be organized and operated as a bona fide charitable organization and which has been exempted from the payment of federal income taxes as provided by sections 501(c)(3), 501(c)(4), 501(c)(5), 501(c)(6) and 501(c)(7) of the federal internal revenue code of 1986, as amended, or determined to be organized and operated as a bona fide nonprofit charitable organization by the administrator.

(s) "Nonprofit fraternal organization" means any organization within this state which exists for the common benefit, brotherhood, or other interests of its members and is authorized by its written constitution, charter, articles of incorporation or bylaws to engage in a fraternal, civic or service purpose within this state and has been determined by the administrator to be organized and operated as a bona fide fraternal organization and which has been exempted from the payment of federal income taxes as provided by section 501(c)(8) or section 501(c)(10) of the federal internal revenue code of 1986, as amended, or determined to be organized and operated as a bona fide nonprofit fraternal organization by the administrator.

(t) "Nonprofit educational organization" means any public or private elementary or secondary school or institution of higher education which has been determined by the administrator to be organized and operated as a bona fide educational organization and which has been exempted from the payment of federal income taxes as provided by section 501(c)(3) of the federal internal revenue code of 1986, as amended, or determined to be organized and operated as a bona fide nonprofit educational organization by the administrator.

(u) "Nonprofit veterans' organization" means any organization within this state or any branch, lodge or chapter of a national or state organization within this state, the membership of which consists exclusively of individuals who qualify for membership because they were or are members of the armed services or forces of the United States, or an auxiliary unit or society of such a nonprofit veterans' organization, the membership of which consists exclusively of individuals who were or are members of the armed services or forces of the United States, or are cadets, or are spouses, widows or widowers of individuals who were or are members of the armed services or forces of the United States, and of which no part of the net earnings inures to the benefit of any private shareholder or individual member of such organization, and has been determined by the administrator to be organized and operated as a bona fide veterans' organization and which has been exempted from the payment of federal income taxes as provided by section 501(c)(4) or 501(c)(19) of the federal internal revenue code of 1986, as amended, or determined to be organized and operated as a bona fide nonprofit veterans' organization by the administrator.

(v) "Person" means any natural person, corporation, partnership, trust or association.

(w) "Premises" means any room, hall, building, enclosure or outdoor area used for the management, operation or conduct of a game of bingo by a licensee.

(x) "Progressive bingo" means a game of call bingo in which either the established prize amount or number of bingo balls or objects called, or both, may be increased from one session to the next scheduled session if no player completes the required pattern within the specified number of bingo balls or objects drawn. The player's opportunity to win shall increase as the prize amount increases.

(y) "Raffle" means a game of chance in which each participant buys a ticket or tickets from a nonprofit organization with each ticket providing an equal chance to win a prize and the winner being determined by a random drawing.

(z) "Reusable bingo card" means a reusable card which is marked off into 25 squares arranged in five horizontal rows of five squares each and five vertical rows of five squares each, with each square being designated by a number, letter or combination of numbers and letters. Only the center square shall be designated with the word "free." No two cards in the same game shall be identical.

(aa) "Secretary" means the secretary of revenue or the secretary's designee.

(bb) "Session" means a day on which a licensee conducts games of bingo.

History: L. 2015, ch. 62, § 3; July 1.



75-5174 Same; power to regulate, license and tax charitable games.

75-5174. Same; power to regulate, license and tax charitable games. (a) The power to regulate, license and tax the management, operation and conduct of and participation in games of bingo and raffles is hereby vested exclusively in the state.

(b) The raffle of a motor vehicle shall be deemed an isolated or occasional sale of such motor vehicle to the raffle winner and subject to retailer's sales tax pursuant to K.S.A. 79-3603(o), and amendments thereto.

History: L. 2015, ch. 62, § 4; July 1.



75-5175 Same; licensure, application, fee; restrictions on licensure; leased premises, registration certificate.

75-5175. Same; licensure, application, fee; restrictions on licensure; leased premises, registration certificate. (a) Any bona fide nonprofit religious, charitable, fraternal, educational or veterans' organization desiring to manage, operate or conduct games of bingo or raffles within the state of Kansas may make application for a license therefor in the manner provided under this section. Application for licenses required under the provisions of this act shall be made to the administrator upon forms prescribed by the administrator. The application shall contain:

(1) The name and address of the organization;

(2) the particular place or location or multiple locations or premises for which a license is desired;

(3) a sworn statement verifying that such organization is a bona fide nonprofit religious, charitable, fraternal, educational or veterans' organization authorized to operate within the state of Kansas signed by the presiding officer and secretary of the organization; and

(4) such other information as may be required by the administrator.

(b) An application for a bingo license required under the provisions of this act shall be accompanied by a fee of $25.

(c) (1) No license shall be required for any nonprofit religious, charitable, fraternal, educational or veterans' organization which conducts raffles the annual gross receipts which do not exceed $25,000.

(2) Any such nonprofit organization which has annual gross receipts exceeding $25,000 from raffles shall pay an annual fee according to the following schedule:

(A) Nonprofit organizations where annual gross receipts are more than $25,000 but do not exceed $50,000 shall pay a license fee of $25.

(B) Nonprofit organizations where annual gross receipts which exceed $50,000 but do not exceed $75,000 shall pay a license fee of $50.

(C) Nonprofit organizations where annual gross receipts exceed $75,000 but do not exceed $100,000 shall pay a license fee of $75.

(D) Nonprofit organizations where annual gross receipts exceed $100,000 shall pay a fee of $100.

(3) Upon recommendations of the administrator, the secretary shall adopt rules and regulations to implement the license requirements for nonprofit organizations conducting raffles.

(d) No charitable gaming licensee shall use an electronic gaming device to sell raffle tickets or to conduct raffles. No raffle licensee shall contract with a professional raffle or lottery vendor to manage, operate or conduct any raffle.

(e) All licenses issued under the provisions of this act shall be issued in the name of the organization licensed.

(f) No bingo license or raffle license shall be issued to any bona fide nonprofit religious, charitable, fraternal, educational or veterans' organization if any of its officers, directors or officials:

(1) Have been convicted of, have pleaded guilty to or pleaded nolo contendere to a violation of gambling laws of any state or the gambling laws of the United States, or shall have forfeited bond to appear in court to answer charges for any such violation, or have been convicted or pleaded guilty or pleaded nolo contendere to the violation of any law of this or any other state which is classified as a felony under the laws of such state; or

(2) at the time of application for renewal of a bingo license or raffle license issued hereunder would not be eligible for such license upon a first application.

(g) Each bingo license, raffle license and bingo certificate issued shall expire at midnight on June 30 following its date of issuance.

(h) A bingo licensee may hold only one license. Any licensee may operate or conduct games of bingo at locations that are specified in the license. However, any licensee may operate or conduct games of bingo at locations other than that specified in the license upon approval of the administrator. If any licensee does operate or conduct games of bingo under this provision at a location other than that specified in the license, such licensee shall submit a written notification to the administrator, three days prior to operating or conducting bingo at such other location. No organization shall be issued a license to operate or conduct games of bingo at any location outside the county or an adjoining county within which such organization is located as reported in its application for licensure pursuant to subsection (a). Licenses issued under the provisions of this act shall not be transferred or assignable. If any organization licensed to play bingo changes any of its officers, directors or officials during the term of its bingo license, such organization shall report the names and addresses of such individuals to the administrator immediately with the sworn statement of each such individual as required by this section on forms prescribed by the administrator. No organization which denies its membership to persons for the reason of their race, color or physical handicap, shall be granted or allowed to retain a license issued under the authority of this act. Except for nonprofit adult care homes licensed under the laws of the state of Kansas, no license shall be issued to any organization under the provisions of this act which has not been in existence continuously within the state of Kansas for a period of 18 months immediately preceding the date of making application for a license. The licensee shall display the license in a prominent place in the vicinity of the area where it is to conduct bingo.

(i) No lessor of premises used for the management, operation or conduct of any games of bingo shall permit the management, operation or conduct of bingo games on such premises unless such lessor has been issued a registration certificate by the administrator. Application for registration shall be accompanied by a fee of $100. Such application shall be made upon forms prescribed by the administrator and shall be submitted to the administrator. The application shall contain:

(1) The name or names of the lessor of the premises which will be used for the management, operation or conduct of any games of bingo including, in the case of a corporation, partnership, association, trust or other entity, the names of all individuals having more than a 10% ownership interest, either directly or indirectly in such entity;

(2) the address of such premises;

(3) the name or names of any and all organizations which will manage, operate or conduct any games of bingo on such premises during the period for which the registration certificate is valid; and

(4) such other information as may be required by the administrator.

(j) Each registration certificate, or renewal thereof, issued under the provisions of subsection (g) shall expire at midnight on June 30 following its date of issuance. The certificate of registration shall be valid for only one premises and shall be displayed in a prominent place in the registered premises.

(k) No registration certificate issued under provisions of subsection (g) shall be issued for any premises if any individual who is connected in any way, directly or indirectly, with the owner or lessor of the premises, within five years prior to registration, has been convicted of or pleaded guilty or nolo contendere to any felony or illegal gambling activity or purchased a tax stamp for wagering or gambling activity.

(l) Any bona fide nonprofit religious, charitable, fraternal, educational or veterans' organization that conducts charitable raffles for which the aggregate gross receipts from such raffles in the fiscal year does not exceed $25,000 shall be exempt from the provisions of this section, except that such organization shall be subject to the provisions of subsection (d) regarding how such raffles are managed, operated and conducted.

History: L. 2015, ch. 62, § 5; July 1.



75-5176 Same; taxation.

75-5176. Same; taxation. For the purpose of providing revenue which may be used by the state and for the privilege of operating or conducting games of bingo under the authority of this act:

(a) There is hereby levied and there shall be collected and paid by each licensee a tax at the rate of 3% upon the gross receipts received by the licensee from charges for participation in call bingo games using reusable bingo cards and any admission fees or charges. The tax imposed by this section shall be in addition to the license fee imposed under K.S.A. 2015 Supp. 75-5175, and amendments thereto.

(b) There is hereby levied and there shall be collected and paid by each distributor a tax at a rate of $0.002 upon each bingo face sold or distributed by the distributor to each licensee conducting call bingo games within the state of Kansas. The distributor shall include the tax due under this subsection in the sales price of each bingo face paid by the licensee and such tax shall be itemized separately on the invoice provided to the licensee.

(c) There is hereby levied and there shall be collected and paid by each distributor a tax at a rate of 1% upon the total of the printed retail sales price of all tickets in each box of instant bingo tickets sold or distributed by the distributor to each licensee conducting instant bingo games within the state of Kansas. The distributor shall include the tax due under this subsection in the sales price of each box paid by the licensee and such tax shall be itemized separately on the invoice provided to the licensee.

(d) If a distributor does not receive payment in full from a licensed organization within 60 days of the delivery of call bingo and instant bingo supplies, the supplier shall notify the department of charitable gaming in writing of the delinquency. Upon receipt of the notice of delinquency, the department of charitable gaming may revoke or suspend the license.

(e) Whenever, in the judgment of the administrator, it is necessary, in order to secure the collection of the tax due under subsection (b), the administrator shall require any distributor subject to such tax to file a bond with the director under conditions established by and in such form and amount as prescribed by rules and regulations adopted by the secretary.

History: L. 2015, ch. 62, § 6; July 1.



75-5177 Same; returns; remittance of tax; penalties and interest; waiver or reduction.

75-5177. Same; returns; remittance of tax; penalties and interest; waiver or reduction. (a) On dates prescribed by the administrator, every licensee conducting bingo shall make a return to the administrator upon forms prescribed by the administrator. Such form shall contain:

(1) The name and address of the licensee;

(2) the amount of the gross receipts received from charges for participation in games using bingo cards during the preceding reporting period;

(3) the number of bingo faces and the name of the distributor from whom such faces were purchased or otherwise obtained during the preceding reporting period;

(4) the amount of the gross receipts received from charges for admission to the premises for participation in games of bingo during the preceding reporting period;

(5) the number of each denomination of instant bingo tickets sold during the preceding reporting period; and

(6) such other information as the administrator may deem necessary.

(b) On dates prescribed by the administrator, every licensee conducting raffles for which a license fee is required pursuant to K.S.A. 2015 Supp. 75-5175, and amendments thereto, shall make a return to the administrator upon forms prescribed by the administrator. Such form shall contain:

(1) The name and address of the licensee;

(2) the amount of gross receipts received from raffles conducted by the licensee; and

(3) any other information deemed necessary by the administrator.

(c) On dates prescribed by the administrator, every distributor shall make a return to the administrator upon forms prescribed by the administrator. Such form shall state:

(1) The number of instant bingo tickets sold or distributed to each licensee;

(2) the amount of the retail sales price of such tickets;

(3) the number of bingo cards sold or distributed to each licensee;

(4) the number of bingo faces sold or distributed to each licensee; and

(5) such other information as the administrator may deem necessary.

At the time of making such return, the distributor shall remit to the administrator an amount equal to 98% of the tax due under K.S.A. 2015 Supp. 75-5176(b), and amendments thereto.

(d) If any licensee or distributor fails to make a return or remit any tax, when required to do so by the provisions of this act, except in the case of an extension of time granted by the administrator, there shall be added to the tax determined to be due a penalty of 25% of the amount of such tax, together with interest at the rate per month prescribed by K.S.A. 79-2968(a), and amendments thereto, from the date the tax was due until paid.

(e) If any tax determined and assessed by the administrator is not remitted due to fraud with intent to evade the tax imposed by this act, there shall be added thereto a penalty of 50% of the amount of such tax, together with interest at the rate per month prescribed by K.S.A. 79-2968(a), and amendments thereto, from the date the tax was due until paid.

(f) Whenever, in the judgment of the administrator, the failure of any licensee or distributor to comply with the provisions of subsection (a), (b), (c) or (d) was due to reasonable cause, the administrator, in the administrator's discretion, may waive or reduce any of the penalties or interest imposed by this section, upon making a record of the reason therefor.

(g) The penalties imposed under this section shall be in addition to all other penalties imposed by law.

History: L. 2015, ch. 62, § 7; July 1.



75-5178 Same; determining correctness of returns; subpoenas and interrogatories.

75-5178. Same; determining correctness of returns; subpoenas and interrogatories. (a) For the purpose of ascertaining the correctness of any return or for the purpose of determining the receipts and remittances of any licensee or distributor, the administrator may examine any books, papers, records or memoranda, bearing upon the matters required to be included in the records of the licensee or distributor. The administrator may require the attendance of the licensee or distributor in the county where the licensee or distributor resides, or where the location of the registered premises for bingo games or raffles are located, or of any person having knowledge relating to such records, and may take testimony and require proof of such person or persons.

(b) The administrator may issue subpoenas to compel access to or for the production of such books, papers, records or memoranda in the custody of or to which the licensee or distributor has access, or to compel the appearance of such persons. The administrator may issue interrogatories to any such person to the same extent and subject to the same limitations as would apply if the subpoena or interrogatories were issued or served in aid of a civil action in the district court. The administrator may administer oaths and take depositions to the same extent and subject to the same limitations as would apply if the deposition was in aid of a civil action in the district court. In case of the refusal of any person to comply with any subpoena or interrogatory or to testify to any matter regarding which such person lawfully may be questioned, the district court of any county, upon application of the administrator, may order such person to comply with such subpoena or interrogatory or to testify. Failure to obey the court's order may be punished by the court as contempt. Subpoenas or interrogatories issued under the provisions of this section may be served upon individuals and corporations in the manner provided in K.S.A. 60-304, and amendments thereto, for the service of process by any officer authorized to serve subpoenas in civil actions or by the administrator.

History: L. 2015, ch. 62, § 8; July 1.



75-5179 Same; restrictions on charitable gaming; exemption.

75-5179. Same; restrictions on charitable gaming; exemption. Games of bingo shall be managed, operated and conducted in accordance with the Kansas charitable gaming act and rules and regulations adopted pursuant thereto and the following restrictions:

(a) The entire gross receipts received by any licensee from the operation or conduct of games of bingo, except that portion utilized for the payment of the cost of prizes and license fees and taxes on games of bingo imposed under the provisions of this act, shall be used exclusively for the lawful purposes of the licensee permitted to conduct that game.

(b) Games of bingo shall be managed, conducted or operated by a bona fide member or spouse of a bona fide member of the licensee or parent organization, an auxiliary unit or society or a beneficiary organization of such licensee or of the beneficiary organization. During each session of bingo there must be at least one member of the licensee organization on duty and assisting with the game. Such member must be listed with the office of charitable gaming.

(c) No person may participate in the management, conduct or operation of bingo games or raffles by a licensee if such person, within five years prior to such participation, has been convicted of or pleaded guilty or nolo contendere to any felony or illegal gambling activity or purchased a tax stamp for wagering or gambling activity.

(d) No person may receive any remuneration or profit for participating in the management, conduct or operation of any game of bingo or any raffle managed, conducted or operated by a licensee unless such remuneration or profit goes to the benefit of another nonprofit group. Any employee of the licensee, however, may assist in the conduct of any charitable gaming event.

(e) (1) The aggregate value of all prizes including the retail value of all merchandise awarded or offered by a licensee in a single session to winners of games of call bingo shall not exceed $1,200. The administrator shall increase the call bingo cap on July 1 of each year to reflect changes in the consumer price index for all urban consumers as published by the United States department of labor for the preceding fiscal year. The value of a prize awarded in a progressive or mini bingo game shall not be included when determining the limit imposed by this subsection. Any monetary prize of $1,199 or more awarded in games of bingo shall be paid by a check drawn on the bingo trust bank account of the licensee. Any monetary prize awarded in games of bingo shall be paid by a check on the bingo trust bank account of the licensee upon the request of the winner of such award.

(2) Charitable raffle licensees shall report to the department the name and address of all raffle winners of any prize the retail value of which is $1,199 or more.

(f) The retail value of any merchandise received by a winner of a bingo game shall be considered as the cash value for the purposes of determining the value of the prize.

(g) Each licensee shall keep a record of all games of bingo and charitable raffles managed, operated or conducted by it for a period of three years following the date the game is managed, operated or conducted.

(h) No person under the age of 18 years shall participate in the management, operation or conduct of any game of bingo managed, operated or conducted by a licensee under the provisions of this act and no licensee shall sell any instant bingo ticket to a person under the age of 18 years.

(i) No licensee shall manage, operate or conduct bingo on any leased premises or with leased equipment unless all of the terms and conditions of rental or use, including the rental of chairs, bingo equipment, tables, security guards, janitor service or any other services, are set forth in a lease submitted, approved and on file with the administrator.

(j) Every licensee who has gross receipts of $1,000 or more received from participation in games, admission fees or charges and from any other source directly related to the operation or conduct of any games of bingo in any calendar month shall maintain a bingo trust bank account into which all such receipts are deposited daily and from which all payments are made relating to the management, operation or conduct of any games of bingo. Having once established such bingo trust bank account, the licensee shall continue to make deposits of all receipts therein. Every licensee shall notify the administrator of the name of the bank in which the bingo trust bank account is maintained, together with the number and name of the account. Every licensee who maintains a bingo trust bank account shall maintain a complete record of all deposits and withdrawals from such bank account and the same shall be available to the administrator to audit at any reasonable time.

The records required under this subsection are in addition to all other records required to be kept by the licensee. The records required by this subsection shall be maintained in the same place as all other records required to be kept by the licensee.

(k) No licensee shall purchase or obtain bingo faces or instant bingo tickets from any person or entity other than a distributor registered pursuant to K.S.A. 2015 Supp. 75-5184, and amendments thereto.

(l) All instant bingo tickets sold or distributed to licensees shall bear on the face thereof a unique serial number which shall not be repeated on the same manufacturer's form number less than every three years. All instant bingo tickets shall be sold or distributed in boxes. Each box shall be sealed by the manufacturer with a seal which includes a warning to the purchaser that the box may have been tampered with if the box was received by the purchaser with the seal broken. Each box of instant bingo tickets shall contain tickets printed in such a manner as to insure that at least 60% of the gross revenues generated by the ultimate sale of all tickets from such box shall be returned to the final purchasers of such tickets. No box of instant bingo tickets may be opened by a licensee unless all tickets contained in a previously opened box with the same form number have been sold.

(m) Each box of instant bingo tickets sold or distributed to licensees shall be accompanied by a flare which contains the following information: (1) The name of the game; (2) the manufacturer's name or logo; (3) the game form number; (4) the ticket count in the game; (5) the prize structure for the game, which includes the number of winning tickets by denomination and their respective winning symbol or number combinations; (6) the cost per ticket; (7) the game serial number; and (8) the winning numbers or symbols for the top three winning tiers set out in such a manner that each prize may be marked off as the prize is won and awarded.

(n) (1) Progressive bingo games may be conducted in conjunction with a session of bingo.

(2) A licensee shall not cease bingo operations unless all progressive bingo games are completed and prizes are awarded, unless prior approval has been received from the secretary.

(3) The rules for a progressive bingo game shall remain in effect until the game ends and the winner is determined.

(4) All progressive bingo games and rules for such games shall be described fully and posted in the house rules prior to the start of the session. Such games shall comply with requirements imposed under the Kansas charitable gaming act and any rules and regulations adopted pursuant thereto.

(5) When a person achieves the first preannounced winning combination, the game shall be completed and the next progressive bingo game and winning combination shall be commenced with a new bingo card or face and all objects or balls in the receptacle.

(6) No progressive bingo game may exceed 20 consecutive sessions conducted by a licensee prior to awarding the established prize.

(7) If the progressive bingo game prize is not awarded at a bingo session, the progressive bingo game shall be continued at a future occasion until such time a winner is determined. The winning prize shall be the full amount. If there is no winner of a progressive bingo game at a session, a stated consolation prize in an amount not to exceed $1,000 may be awarded. Any consolation prize shall be less than the value of the progressive bingo game prize amount.

(o) Any bona fide nonprofit religious, charitable, fraternal, educational or veterans' organization that conducts charitable raffles for which the aggregate gross receipts from such raffles in the fiscal year does not exceed $25,000 shall be exempt from the provisions of this section.

History: L. 2015, ch. 62, § 9; July 1.



75-5180 Same; revocation or suspension of license; hearings; procedure; injunctions.

75-5180. Same; revocation or suspension of license; hearings; procedure; injunctions. (a) The administrator, after a hearing in accordance with the provisions of the Kansas administrative procedure act, may revoke or suspend any license or registration certificate issued under the provisions of this act for any of the following reasons:

(1) The licensee or registrant has obtained the license or registration certificate by giving false information in the application therefor;

(2) the licensee or registrant has violated any of the laws of the state of Kansas or provisions of this act or any rules and regulations adopted pursuant thereto for the registration, licensing, taxing, management, conduct or operation of games of bingo or raffles; or

(3) the licensee or registrant has become ineligible to obtain a license under this act.

(b) Any action of the administrator pursuant to subsection (a) is subject to review in accordance with the Kansas judicial review act. In case of the revocation of the license of any licensee or the registration of any registrant, no new license or registration shall be issued to such lessor, sublessor or organization, or any person acting for or on its behalf, for a period of six months thereafter. No revocation or suspension of a license or registration certificate shall be for a period in excess of one year if the applicant otherwise is qualified on the date the applicant makes a new application therefor.

(c) The administrator is hereby authorized to enjoin any person from managing, operating or conducting any raffle or any games of bingo, or from leasing any premises for such purposes, if such person does not possess a valid license or registration certificate issued pursuant to the provisions of the Kansas charitable gaming act. The administrator shall be entitled to have an order restraining such person from managing, operating or conducting any raffle or any games of bingo or for any other purpose contrary to the provisions of the Kansas charitable gaming act or from leasing premises for any of such purposes. No bond shall be required for any such restraining order, nor for any temporary or permanent injunction issued in such proceedings.

History: L. 2015, ch. 62, § 10; July 1.



75-5181 Same; administration and enforcement of act.

75-5181. Same; administration and enforcement of act. (a) The administration and enforcement of the Kansas charitable gaming act and any rules and regulations adopted pursuant thereto shall be vested in the administrator.

(b) Upon recommendation of the administrator, the secretary shall adopt all rules and regulations necessary for the administration and enforcement of the Kansas charitable gaming act by the administrator.

History: L. 2015, ch. 62, § 11; July 1.



75-5182 Same; disposition of fees and tax proceeds; state charitable gaming regulation fund.

75-5182. Same; disposition of fees and tax proceeds; state charitable gaming regulation fund. (a) All amounts received by or for the administrator from license and registration fees pursuant to this act shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state charitable gaming regulation fund, except as provided by K.S.A. 2015 Supp. 75-5183, and amendments thereto.

(b) All amounts received by or for the administrator from the tax levied pursuant to K.S.A. 2015 Supp. 75-5176, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury.

(c) There is hereby created, in the state treasury, the state charitable gaming regulation fund. Except as provided by K.S.A. 2015 Supp. 75-5183, and amendments thereto, each deposit remitted to the state treasurer pursuant to subsection (b) shall be credited to the state charitable gaming regulation fund. Except as provided by subsections (d) and (e), all moneys in the state charitable gaming regulation fund shall be expended for the administration and enforcement of the Kansas charitable gaming act, and rules and regulations adopted pursuant thereto. Such expenditures shall be made upon vouchers approved by the administrator.

(d) Except as otherwise provided by this act, all operating expenses of the administrator related to the administration and enforcement of the Kansas charitable gaming act appropriated by the legislature shall be paid from the state charitable gaming regulation fund. At the end of each fiscal year, the director of accounts and reports shall transfer to the state general fund any moneys in the state charitable gaming regulation fund on each such date in excess of the amount required to pay all operating expenses of the administrator related to the administration and enforcement of the Kansas charitable gaming act.

History: L. 2015, ch. 62, § 12; July 1.



75-5183 Same; charitable gaming refund fund.

75-5183. Same; charitable gaming refund fund. There is hereby created the charitable gaming refund fund in the state treasury. The Kansas charitable gaming refund fund shall be a refund clearing fund and refunds of the fees imposed under K.S.A. 2015 Supp. 75-5175, and amendments thereto, and of the tax levied under K.S.A. 2015 Supp. 75-5176, and amendments thereto, shall be made from such fund. The charitable gaming refund fund shall be maintained by the administrator from the license and registration fees received and taxes collected under the Kansas charitable gaming act in an amount sufficient for such refunds not to exceed $10,000.

History: L. 2015, ch. 62, § 13; July 1.



75-5184 Same; distribution of disposable bingo cards and instant bingo tickets; registration.

75-5184. Same; distribution of disposable bingo cards and instant bingo tickets; registration. (a) No person or entity shall sell or distribute any bingo faces, bingo cards or instant bingo tickets to any licensee unless such person or entity has been issued a distributor registration certificate by the administrator. Application for registration shall be submitted to the administrator and shall be accompanied by a fee of $500 and shall be made upon forms prescribed by the administrator.

(b) Each distributor registration certificate shall expire at midnight on June 30 following its date of issuance. Application for renewal of a registration certificate shall be submitted to the administrator and shall be accompanied by a fee of $500 and shall be made upon forms prescribed by the administrator.

(c) The administrator shall establish, by rules and regulations adopted under the Kansas charitable gaming act, reasonable criteria for approval of applications for registration. The administrator shall refuse to register a distributor if any owner, manager or employee thereof, within five years prior to registration, has been convicted of or pleaded guilty or nolo contendere to any felony or illegal gambling violation in this or any other jurisdiction.

(d) All distributors shall maintain for a period of not less than three years full and complete records of all bingo cards, bingo faces and instant bingo tickets sold or distributed to licensees. Such records shall be made available for inspection by any authorized representative of the administrator.

History: L. 2015, ch. 62, § 14; July 1.



75-5185 Same; penalties and fines for violation of act.

75-5185. Same; penalties and fines for violation of act. (a) In addition to or in lieu of any other civil or criminal penalty provided by law, the administrator, upon a finding that a licensee, lessor or distributor has violated any provision of the Kansas charitable gaming act or any rule and regulation adopted pursuant thereto, shall impose on such licensee, lessor or distributor a civil fine not exceeding $500 for each violation.

(b) No fine shall be imposed pursuant to this section except upon the written order of the administrator to the licensee, lessor or distributor who committed the violation. Such order shall state the violation, the fine to be imposed and the right of the licensee, lessor or distributor to appeal the order. Such order shall be subject to appeal and review in the manner provided by the Kansas administrative procedure act.

(c) Any fine collected pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state charitable gaming regulation fund.

History: L. 2015, ch. 62, § 15; July 1.



75-5186 Same; administrator of charitable gaming; powers and duties.

75-5186. Same; administrator of charitable gaming; powers and duties. (a) The secretary of revenue shall designate an administrator of charitable gaming. The administrator of charitable gaming shall be in the unclassified service and shall receive an annual salary fixed by the secretary of revenue and approved by the governor.

(b) Under the supervision of the secretary, the administrator of charitable gaming shall administer and enforce the provisions of the Kansas charitable gaming act and any rules and regulations adopted pursuant thereto. The administrator's exclusive duties shall be the administration and enforcement of the Kansas charitable gaming act and any rules and regulations adopted pursuant thereto. The administrator shall be solely accountable to and report to the secretary of revenue.

History: L. 2015, ch. 62, § 16; July 1.



75-5187 Same; severability.

75-5187. Same; severability. If any provision of the Kansas charitable gaming act or the application thereof to any person or circumstances is held unconstitutional or otherwise invalid, such unconstitutionality or invalidity shall not affect other provisions or applications of the act which can be given effect without the unconstitutional or invalid provision or application, and, to this end, the provisions of this act are severable.

History: L. 2015, ch. 62, § 17; July 1.



75-5188 Same; rules and regulations; annual report.

75-5188. Same; rules and regulations; annual report. (a) The department of revenue shall adopt rules and regulations governing the conduct of raffles by nonprofit religious, charitable, fraternal, educational and veterans' organizations. The rules and regulations may include, but not be limited to, standards for the preparation, sale and accountability of tickets, the conduct of drawings and the awarding of prizes.

(b) The administrator shall prepare an annual report on the operation of charitable raffles in this state. The report shall contain any recommended changes to the law to enhance the enforcement of the act. The annual report shall be submitted to the house and senate committees on federal and state affairs. The report shall be submitted on or before January 15 of each year beginning in 2016 and ending with the report due on or before January 15, 2018.

History: L. 2015, ch. 62, § 18; July 1.






Article 52 DEPARTMENT OF CORRECTIONS

75-5201 Purpose and construction.

75-5201. Purpose and construction. The legislative purpose in enacting this act shall be deemed to be establishment of a policy of treatment of persons convicted of felonies in this state by placing maximum emphasis on rehabilitation of each such person while in the custody of the state or under the jurisdiction of the courts of the state, consistent with the interests and safety of the public, so that a maximum of persons so convicted may be returned to private life in the communities of the state with improved work habits, education, mental and physical health and attitudes necessary to become and remain useful and self-reliant citizens. It is the intent of the legislature that judges, the secretary of corrections, his or her agents, subordinates and employees and the Kansas adult authority, its agents, subordinates and employees will construe and apply this act and acts of which it is amendatory or supplemental liberally to rehabilitate, train, treat, educate and prepare persons convicted of felony in this state for entry or reentry into the social and economic system of the community upon leaving the custody of these state agencies and officers.

History: L. 1973, ch. 339, § 1; July 1, 1974.



75-5202 Definitions.

75-5202. Definitions. As used in K.S.A. 75-5201 et seq., and amendments thereto, unless the context clearly requires otherwise:

(a) "Secretary" means the secretary of corrections.

(b) "Prisoner review board" means the prisoner review board established by K.S.A. 2015 Supp. 75-52,152, and amendments thereto.

(c) "Inmate" means any person incarcerated in any correctional institution of the state of Kansas.

(d) "Correctional institution" means the Lansing correctional facility, Hutchinson correctional facility, Topeka correctional facility, Norton correctional facility, Ellsworth correctional facility, Winfield correctional facility, Osawatomie correctional facility, Larned correctional mental health facility, Toronto correctional work facility, Stockton correctional facility, Wichita work release facility, El Dorado correctional facility, and any other correctional institution established by the state for the confinement of offenders under control of the secretary of corrections.

(e) "Warden" means the person in charge of the operation and supervision of a correctional institution.

(f) "Corrections officer" means a full-time, salaried officer or employee under the jurisdiction of the secretary, whose duties include the receipt, custody, control, maintenance, discipline, security and apprehension of persons convicted of criminal offense in this state and sentenced to a term of imprisonment under the custody of the secretary.

(g) "Parole officer" means a full-time salaried officer or employee under the jurisdiction of the secretary whose duties include:

(1) Investigation, supervision, arrest and control of persons on parole or postrelease supervision and the enforcement of the conditions of parole or postrelease supervision; and

(2) services which relate to probationers, parolees or persons on postrelease supervision and are required by the uniform act for out-of-state parolee supervision.

History: L. 1973, ch. 339, § 2; L. 1978, ch. 365, § 4; L. 1983, ch. 284, § 6; L. 1984, ch. 112, § 14; L. 1987, ch. 335, § 7; L. 1990, ch. 309, § 46; L. 1991, ch. 260, § 8; L. 1992, ch. 245, § 3; L. 1993, ch. 291, § 247; L. 2012, ch. 16, § 34; July 1.



75-5203 Department of corrections; secretary; appointment and confirmation; salary and expenses; qualifications; oath; application of K-GOAL.

75-5203. Department of corrections; secretary; appointment and confirmation; salary and expenses; qualifications; oath; application of K-GOAL. (a) There is hereby established the department of corrections, the chief executive officer of which shall be the secretary of corrections. The secretary shall be appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto, and shall serve at the pleasure of the governor. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as secretary shall exercise any power, duty or function as secretary until confirmed by the senate. In case of a vacancy in the office of secretary, the governor shall appoint a successor in the manner that the original appointment was made. The secretary shall receive an annual salary fixed by the governor, which shall be payable in equal monthly installments. In addition, the secretary shall be entitled to receive actual and necessary traveling and subsistence expenses incurred in the performance of the secretary's official duties.

(b) Except as provided by subsection (c), no person shall be eligible for appointment to, or hold the position of, secretary of corrections unless such person:

(1) Has had at least five years' experience in the field of corrections or as an executive officer in the administration of federal or state penal or correctional institutions; or

(2) (A) has had at least three years' experience in the field of corrections or as an executive officer in the administration of federal or state penal or correctional institutions; and (B) has a degree from an accredited college or university, which degree is based on penology or a related field as a major of study; or

(3) (A) has had at least five years' experience as a federal, appellate or district judge or federal, district or county prosecutor, five years' experience in military administration or administration of a criminal justice agency or five years' administrative experience treating criminal offenders through programs involving penal custody, parole, probation and sentencing; (B) has a degree from an accredited college or university, which degree is in a social or behavioral science, penology, corrections, criminal justice, police science, criminology, public administration, local corrections programs or a related field; and (C) has demonstrated administrative ability and leadership.

(c) If the governor is unable to appoint a person as secretary who possesses the qualifications required by subsection (b), the governor may appoint a person without such qualifications as acting secretary, who shall be subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto, and shall serve at the pleasure of the governor. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as acting secretary shall exercise any power, duty or function as acting secretary until confirmed by the senate.

(d) Before entering upon the duties of the office, the secretary shall take and subscribe an oath to faithfully and honestly discharge the duties of the office to the best of the secretary's knowledge and ability.

(e) The provisions of the Kansas governmental operations accountability law apply to the department of corrections, and the department is subject to audit, review and evaluation under such law.

History: L. 1973, ch. 339, § 3; L. 1974, ch. 403, § 5; L. 1977, ch. 305, § 1; L. 1981, ch. 299, § 38; L. 1982, ch. 347, § 67; L. 1987, ch. 349, § 1; L. 1992, ch. 116, § 47; L. 2001, ch. 86, § 12; L. 2008, ch. 121, § 28; July 1.



75-5204 Division within department; deputy secretaries; qualifications and salary.

75-5204. Division within department; deputy secretaries; qualifications and salary. The secretary shall establish three (3) divisions within the department of corrections. Each division head shall be designated as a deputy secretary of corrections and shall be within the unclassified service under the Kansas civil service act.  The secretary shall appoint each division head and such person shall serve at the pleasure of the secretary.  No person shall be eligible for appointment to, or hold the position of, deputy secretary of corrections unless such person shall have had at least five (5) years' experience as an executive officer in the administration of federal or state penal or correctional institutions or five (5) years' experience in the field of corrections, but three (3) years of such experience may be waived for an appointee having a degree from an accredited college or university, which degree is based on penology or a related field as a major field of study.  Such person shall receive an annual salary to be fixed by the secretary with the approval of the state finance council.

History: L. 1973, ch. 339, § 4; L. 1976, ch. 397, § 1; July 1.



75-5205 Powers and duties of secretary of corrections; employees; office space.

75-5205. Powers and duties of secretary of corrections; employees; office space. (a) The secretary of corrections shall have the general supervision and management of the correctional institutions of the state and such other facilities as may be acquired by lease, purchase or contract for the housing of persons in the secretary's custody. The secretary shall have general supervision, management and control of any manufacturing or other business that may be carried on in behalf of the state pursuant to law, other than business enterprises operating under K.S.A. 75-5288, and amendments thereto, in and about any correctional institution or facility and shall have the power to receive, take charge, sell or otherwise dispose of any articles manufactured or produced for the benefit of the state, in the manner prescribed by law, other than articles, products and services produced or provided by business enterprises operating under K.S.A. 75-5288, and amendments thereto. The secretary shall have charge and general supervision of the grounds and buildings of such correctional institutions, and the secretary is hereby authorized to purchase the necessary material and supplies therefor. The secretary shall be authorized to consolidate the administration and operations of any correctional institutions.

(b) For purpose of carrying out the secretary's duties, the secretary shall have the authority to receive and expend federal funds and to contract with qualified individuals, partnerships, corporations, organizations, other agencies of the state and the federal government and its agencies.

(c) The secretary shall devote the secretary's entire time to the duties conferred upon the secretary by this act. The secretary may appoint such employees as may be necessary for the efficient management and administration of the department of corrections and as are within available appropriations therefor, and such employees shall be within the classified service under the Kansas civil service act unless otherwise specifically provided by law. Any person appointed as an attorney shall be in the unclassified service under the Kansas civil service act.

(d) The secretary may appoint such advisors or groups of advisors as the secretary deems necessary to carry out the duties imposed by this act. Such advisors or groups of advisors will serve at the pleasure of the secretary and may receive mileage and subsistence allowances.

(e) The secretary may accept and receive for the department of corrections or a correctional institution any gift of property which the secretary determines would enhance the services provided by the department of corrections.

(f) The secretary of administration shall provide the department of corrections with office space at Topeka.

History: L. 1973, ch. 339, § 5; L. 1974, ch. 403, § 8; L. 1975, ch. 458, § 1; L. 1978, ch. 332, § 48; L. 1978, ch. 366, § 4; L. 1978, ch. 330, § 40; L. 1979, ch. 296, § 1; L. 1984, ch. 330, § 1; L. 1985, ch. 288, § 1; L. 1988, ch. 301, § 28; L. 1992, ch. 245, § 4; May 21.



75-5206 Placement and transfer of inmates; interagency agreements to temporarily house local offenders.

75-5206. Placement and transfer of inmates; interagency agreements to temporarily house local offenders. (a) Except as provided in subsection (c) or (d), to carry out the purposes of this act, the secretary shall have authority to order the housing and confinement of any person sentenced to the secretary's custody to any institution or facility herein placed under the secretary's supervision and management or to any contract facility, including a conservation camp.

(b) All institutions of the department of corrections shall be institutions for the incarceration of felons sentenced to the custody of the secretary of corrections. The secretary may enter into interagency agreements authorizing the use of department of corrections' institutions for the temporary housing of pretrial detainees, misdemeanor offenders and other persons confined in local detention facilities or jails when the local facility cannot be used to house those persons due to a natural disaster or other emergency. Authorization shall not be given for the temporary housing of juveniles under 16 years of age.

(c) No person under 16 years of age sentenced to the secretary's custody shall be placed in the Lansing correctional facility or the Hutchinson correctional facility.

(d) The secretary shall have the authority to order the placement of a juvenile, as described in K.S.A. 2015 Supp. 38-2366, and amendments thereto, in a juvenile correctional facility. Such juvenile shall be allowed to be in a juvenile correctional facility only until such juvenile reaches the age of 23 years.

History: L. 1973, ch. 339, § 6; L. 1977, ch. 118, § 3; L. 1978, ch. 367, § 1; L. 1989, ch. 92, § 4; L. 1990, ch. 149, § 6; L. 1996, ch. 229, § 129; L. 1998, ch. 54, § 1; L. 2006, ch. 169, § 125; Jan. 1, 2007.



75-5209 Transfer of inmates for observation and diagnosis or treatment; costs; correspondence by inmates.

75-5209. Transfer of inmates for observation and diagnosis or treatment; costs; correspondence by inmates. The secretary of corrections may arrange for the transfer of an inmate for observation and diagnosis or treatment to other appropriate state institutions with the prior consent of the administrators of the agencies. The administrator of such institution shall accept the transfer of such inmate unless such administrator shows that no facilities are available for the accommodation of such inmate and shall have access to any case study, diagnosis or report of the Topeka correctional facility which relates to an inmate transferred to such institution. While the inmate is in another institution the inmate's sentence shall continue to run. When, in the judgment of the administrator of the institution to which an inmate has been transferred, the inmate has recovered from the condition which occasioned the transfer, the administrator shall provide for the inmate's return to the secretary, unless the inmate's sentence has expired.

The costs of transfer as well as the transportation of the inmate to the appropriate state institution shall be borne by the correctional institution from which such inmate is transferred. No inmate shall receive treatment at the state security hospital after expiration of the inmate's sentence. If the inmate shall be in need of continued treatment for mental illness at the expiration of the inmate's term of confinement, petition to obtain such treatment for the inmate shall be filed pursuant to the care and treatment act for mentally ill persons.

Any inmate transferred to the state security hospital pursuant to this section may correspond freely, without censorship, with any person, except that any such incoming correspondence or parcels may be opened and examined for the purpose of intercepting any items which the superintendent of such institution has declared to be contraband.

History: L. 1973, ch. 339, § 9; L. 1975, ch. 474, § 1; L. 1986, ch. 211, § 38; L. 1990, ch. 309, § 47; L. 1991, ch. 260, § 9; L. 1996, ch. 167, § 62; Apr. 18.



75-5210 Treatment of inmates; records; security status, incentives and presumption for certain offenders; health standards; furloughs; disciplinary rules and regulations; work and educational release; correctional work facilities; construction and repair of state buildings; contracts.

75-5210. Treatment of inmates; records; security status, incentives and presumption for certain offenders; health standards; furloughs; disciplinary rules and regulations; work and educational release; correctional work facilities; construction and repair of state buildings; contracts. (a) Persons committed to the institutional care of the secretary of corrections shall be dealt with humanely, with efforts directed to their rehabilitation and return to the community as safely and promptly as practicable. For these purposes, the secretary shall establish programs of classification and diagnosis, education, casework, mental health, counseling and psychotherapy, chemical dependency counseling and treatment, sexual offender counseling, prerelease programs which emphasize re-entry skills, adjustment counseling and job placement, vocational training and guidance, work, library, physical education and other rehabilitation and recreation services; the secretary may establish facilities for religious worship; and the secretary shall institute procedures for the study and classification of inmates. The secretary shall maintain a comprehensive record of the behavior of each inmate reflecting accomplishments and progress toward rehabilitation as well as charges of infractions of rules and regulations, punishments imposed and medical inspections made.

(b) Programs of work, education or training shall include a system of promotional rewards entitling inmates to progressive transfer from high security status to a lesser security status. The secretary shall have authority at any time to transfer an inmate from one level of status to another level of status. Inmates may apply to the secretary for such status privileges. The secretary shall adopt a custody classification manual establishing standards relating to the transfer of an inmate from one status to another, and in developing such standards the secretary shall take into consideration progress made by the inmate toward attaining the educational, vocational and behavioral goals set by the secretary for the individual inmate. In order to facilitate the reintegration into the community of some inmates who are scheduled for release within the next 90 days, there shall be a presumption of minimum security status for those offenders who have been returned to prison for violating conditions of their postrelease supervision not involving a new criminal conviction and whose last facility security custody status was not either special management or maximum. Inmates sentenced to a state facility designated by the secretary to participate in an intensive substance abuse treatment program, shall have a presumption of minimum security status. These presumptions of minimum security status shall be applied to the initial security custody upon readmission into a correctional facility or admission into a state facility to participate in an intensive substance abuse treatment program, unless the security custody status is increased pursuant to policies adopted by the secretary. The security custody status designated by the department shall not be subject to judicial review.

(c) The secretary, with the cooperation of the department of health and environment, shall adopt rules and regulations establishing and prescribing standards for health, medical and dental services for each institution, including preventive, diagnostic and therapeutic measures on both an outpatient and a hospital basis, for all types of patients. An inmate may be taken, when necessary, to a medical facility outside the institution.

(d) Under rules and regulations adopted by the secretary, directors of institutions may authorize visits, correspondence and communication, under reasonable conditions, between inmates and appropriate friends, relatives and others.

(e) The secretary shall adopt rules and regulations under which inmates, as part of a program anticipating their release from minimum security status, may be granted temporary furloughs from a correctional institution or contract facility to visit their families or to be interviewed by prospective employers.

(f) The secretary shall adopt rules and regulations for the maintenance of good order and discipline in the correctional institutions, including procedures for dealing with violations. Disciplinary rules and regulations may provide a system of punishment including segregation, forfeitures of good time earned, fines, extra work, loss of privileges, restrictions and payment of restitution.

The secretary and any persons designated by rules and regulations of the secretary may administer oaths for the purpose of conducting investigations and disciplinary proceedings pursuant to rules and regulations adopted by the secretary under this subsection and under K.S.A. 75-5251, and amendments thereto. For this purpose, the secretary shall adopt rules and regulations designating those persons who may administer oaths in such investigations and proceedings and the form and manner of administration of the oaths.

(g) A copy of the rules and regulations adopted pursuant to subsection (f) shall be provided to each inmate. Other rules and regulations of the secretary which are required to be published pursuant to K.S.A. 77-415 through 77-437, and amendments thereto, shall be made available to inmates by placing a copy in the inmate library at the institution or by some other means providing reasonable accessibility to inmates.

(h) Any inmate participating in work and educational release programs under the provisions of K.S.A. 75-5267, and amendments thereto, shall continue to be in the legal custody of the secretary of corrections, notwithstanding the inmate's absence from a correctional institution by reason of employment, education or for any other purpose related to such work and educational release programs, and any employer or educator of that person shall be considered the representative or agent for the secretary.

(i) The secretary shall establish administrative and fiscal procedures to permit the use of regional or community institutions, local governmental or private facilities or halfway houses for the placement of inmates released for the purposes of this act and for the work and educational release programs under K.S.A. 75-5267, and amendments thereto.

(j) The secretary may establish correctional work facilities and select inmates to be assigned to such facilities.

(k) The secretary may acquire, in the name of the state, by lease, purchase or contract additional facilities as may be needed for the housing of persons in the secretary's custody.

(l) The secretary is hereby authorized to use any of the inmates assigned to the secretary's custody in the construction and repair of buildings or property on state owned or leased grounds.

(m) For the purposes of establishing and carrying out the programs provided for by subsection (a) and by K.S.A. 75-5267, and amendments thereto, the secretary may contract with qualified individuals, partnerships, corporations or organizations; with agencies of the state; or with the United States or any political subdivision of the state, or any agency thereof.

History: L. 1973, ch. 339, § 10; L. 1978, ch. 368, § 1; L. 1979, ch. 296, § 2; L. 1980, ch. 285, § 1; L. 1981, ch. 347, § 1; L. 1984, ch. 319, § 1; L. 1990, ch. 309, § 48; L. 1992, ch. 239, § 286; L. 2002, ch. 154, § 1; L. 2008, ch. 183, § 10; July 1.



75-5210a Programs designed to prepare inmate for release on parole supervision; agreements between secretary and inmate; completion of program reported to prisoner review board; inmate eligible for parole prior to completion of program; agreement entered into inmate's record.

75-5210a. Programs designed to prepare inmate for release on parole supervision; agreements between secretary and inmate; completion of program reported to prisoner review board; inmate eligible for parole prior to completion of program; agreement entered into inmate's record. (a) Within a reasonable time after a defendant is committed to the custody of the secretary of corrections, for service of a sentence for an indeterminate or off grid crime, the secretary shall enter into a written agreement with the inmate specifying those educational, vocational, mental health or other programs which the secretary determines the inmate must satisfactorily complete in order to be prepared for release on parole supervision. To the extent practicable, the agreement shall require the inmate to have made progress towards or to have successfully completed the equivalent of a secondary education before release on parole if the inmate has not previously completed such educational equivalent and is capable of doing so. The agreement shall be conditioned on the inmate's satisfactory conduct, employment and attitude while incarcerated. If the secretary determines that the inmate's conduct, employment, attitude or needs require modifications or additions to those programs which are set forth in the agreement, the secretary shall revise the requirements. The secretary shall agree that, when the inmate satisfactorily completes the programs required by the agreement, or any revision thereof, the secretary shall report that fact in writing to the prisoner review board. If the inmate becomes eligible for parole before satisfactorily completing such programs, the secretary shall report in writing to the board the programs which are not completed.

(b) A copy of any agreement and any revisions thereof shall be entered into the inmate's record.

History: L. 1988, ch. 115, § 6; L. 1990, ch. 113, § 1; L. 1992, ch. 239, § 287; L. 2007, ch. 50, § 1; L. 2012, ch. 16, § 35; July 1.



75-5211 Inmate employment and training; withdrawals from pay; assistance upon release.

75-5211. Inmate employment and training; withdrawals from pay; assistance upon release. (a) The secretary of corrections shall provide programs of employment, work, educational or vocational training for those inmates whom the secretary determines are available, willing and able to participate and are capable of benefiting therefrom. Equipment, management practices and general procedures shall, to the extent possible, approximate normal conditions of employment. Such work week may include schooling, vocational training, employment at private industry, treatment or other activities authorized by the secretary. For all purposes under state law, no inmate shall be deemed to be an employee of the state or any state agency. The secretary of corrections may credit to each inmate as a reward for such employment, an amount which shall be set by the secretary of corrections. Any inmate who is gainfully employed under the work release provisions of K.S.A. 75-5267 and 75-5268, and amendments thereto, or who is gainfully employed by a private business enterprise operating on the grounds of a correctional institution under K.S.A. 75-5288, and amendments thereto, or any other private business at which inmates are permitted to be gainfully employed, and any inmate who is incarcerated at the Topeka correctional facility for the purpose of receiving diagnosis and any inmate on disciplinary segregation status shall not be eligible to receive compensation as provided in this subsection.

(b) The secretary of corrections shall establish programs and prescribe procedures for withdrawing amounts from the compensation paid to inmates from all sources for the same purposes as are prescribed by K.S.A. 75-5268, and amendments thereto, for moneys of work release participants, except that any inmate employed in a private industry program, other than work release, shall, in addition to the deductions specified in K.S.A. 75-5268, and amendments thereto, have deduction of 5% of monthly gross wages paid to the following funds for the purpose of victim assistance or compensation: (1) Department of corrections victim assistance fund or the crime victims compensation fund, as determined by the secretary, on and after July 1, 2008, through June 30, 2009; and (2) crime victims compensation fund or a local property crime fund on and after July 1, 2009. The department of corrections is authorized to make this deduction and payment to the department of corrections victim assistance fund, the crime victims compensation fund or a local property crime fund, as applicable. On and after July 1, 2009, in the event a local fund has made a payment to a victim of a property crime under this act and there is an order of restitution for which moneys are being withheld from an inmate under K.S.A. 75-5268, and amendments thereto, the secretary shall cause such moneys deducted for use by the state crime victims compensation board to be paid quarterly to the local fund, if any, then the balance to the state crime victims compensation fund. If there is no order of restitution, then K.S.A. 75-5268, and amendments thereto, shall apply to the disposition of funds.

(c) (1) Upon the initial release of any inmate on parole, conditional release, postrelease supervision or expiration of the inmate's maximum sentence, the inmate shall be provided with suitable clothing and, if the inmate has a balance of $500 or less in the inmate's trust account, a cash payment of $100. If the inmate subsequently violates a condition of release resulting in reincarceration and is thereafter again released on parole, conditional release, postrelease supervision or expiration of the inmate's maximum sentence, the inmate may be provided, pursuant to rules and regulations of the secretary of corrections, with a cash payment of not more than $100. Any inmate who is gainfully employed under the work release provisions of K.S.A. 75-5267 and 75-5268, and amendments thereto, or who is gainfully employed by a private business enterprise operating on the grounds of a correctional institution under K.S.A. 75-5288, and amendments thereto, or any other private business at which inmates are permitted to be gainfully employed, or any inmate paroled or released to a detainer shall not be eligible to receive this cash payment unless the inmate is released to the community within 30 days of the execution of the detainer.

(2) An inmate released on expiration of the inmate's maximum sentence shall be provided public transportation, if required, to the inmate's home, if within the state, or, if not, to the place of conviction or to some other place not more distant, as selected by the inmate. An inmate released on parole or conditional release shall be provided public transportation, if required, to the place to which the inmate was paroled or conditionally released.

History: L. 1973, ch. 339, § 11; L. 1975, ch. 458, § 2; L. 1978, ch. 366, § 5; L. 1980, ch. 286, § 1; L. 1981, ch. 348, §1; L. 1984, ch. 330, § 2; L. 1986, ch. 334, § 1; L. 1986, ch. 308, § 2; L. 1988, ch. 346, § 1; L. 1989, ch. 239, § 25; L. 1990, ch. 321, § 17; L. 1991, ch. 260, § 10; L. 1993, ch. 144, § 1; L. 1997, ch. 104, § 1; L. 2003, ch. 122, § 1; L. 2008, ch. 91, § 1; July 1.



75-5212 Training for corrections and parole officers.

75-5212. Training for corrections and parole officers. (a) The secretary shall adopt rules and regulations establishing standards of training and provisions for certifying corrections officers and parole officers.

(b) Except as provided in subsection (c), no person shall receive a permanent appointment as a corrections officer or a parole officer unless awarded a certificate by the secretary, attesting to satisfactory completion of a basic course of instruction approved by the secretary and consisting of not less than 200 hours of instruction. The certificate shall be effective during the term of a person's employment, except that any person who has terminated employment with the secretary for a period exceeding one year shall be required to be certified again.

(c) The secretary may award a certificate attesting to the satisfactory completion of a basic course of instruction to any person who has been duly certified under the laws of another state or territory if, in the opinion of the secretary, the requirements for certification in the other jurisdiction are equal to or exceed the requirements for certification in this state. The secretary may waive any number of hours or courses required to complete the basic course of instruction for any person who, in the opinion of the secretary, has received sufficient training or experience that such hours of instruction would be unduly burdensome or duplicitous.

(d) Every corrections officer shall receive not less than 40 hours of in-service training annually.

History: L. 1973, ch. 339, § 19; L. 1974, ch. 403, § 7; L. 1978, ch. 365, § 5; L. 1980, ch. 287, § 1; L. 1984, ch. 112, § 15; L. 1990, ch. 309, § 50; L. 2008, ch. 70, § 1; July 1.



75-5214 Parole officers; appointment; powers; expenses; volunteer or contract services.

75-5214. Parole officers; appointment; powers; expenses; volunteer or contract services. (a) The secretary of corrections shall appoint parole officers in a number sufficient to administer the provisions of this act. Parole officers appointed by the secretary of corrections shall have and exercise police powers to the same extent as other law enforcement officers and such powers may be exercised by them anywhere within the state. Such parole officers shall, in addition to their regular compensation, receive their actual and necessary traveling and other expenses incurred in the performance of their official duties.

(b) The secretary may utilize the volunteer services of, or contract with, any of the following to obtain parole services if necessary and if an economic benefit to the state or an improvement in parole and correctional objectives can be shown:

(1) Any qualified individual, partnership, corporation or organization;

(2) any agency of the state;

(3) the United States; or

(4) any political subdivision of the state, or any agency thereof.

Volunteer or contract parole officers shall have the same powers and duties as parole officers employed by the secretary, except that they shall not be deemed to be law enforcement officers or have law enforcement powers.

History: L. 1973, ch. 339, § 20; L. 1978, ch. 120, § 16; L. 1981, ch. 349, § 1; July 1.



75-5216 Parole officers; duties.

75-5216. Parole officers; duties. Parole officers shall investigate all persons referred to them for investigation by the secretary of corrections. Parole officers shall furnish to each person released under their supervision a written statement of the conditions of parole or postrelease supervision and shall give instructions regarding these conditions. Parole officers shall keep informed of the conduct and condition of a parolee or inmate on postrelease supervision and use all suitable methods to aid, encourage and bring about improvement in the conduct and condition of such parolee or inmate or [on] postrelease supervision. Parole officers shall keep detailed records of their work and shall make such reports in writing and perform such other duties as may be incidental to those above enumerated or as the secretary may require. Parole officers shall coordinate their work with that of social welfare agencies.

History: L. 1973, ch. 339, § 22; L. 1978, ch. 120, § 17; L. 1992, ch. 239, § 288; July 1, 1993.



75-5217 Violation of conditions of release; notice to appear or arrest, procedure; detention; hearing and order of board, rules and regulations.

75-5217. Violation of conditions of release; notice to appear or arrest, procedure; detention; hearing and order of board, rules and regulations. (a) At any time during release on parole, conditional release or postrelease supervision, the secretary of corrections may issue a warrant for the arrest of a released inmate for violation of any of the conditions of release, or a notice to appear to answer to a charge of violation. Such notice shall be served personally upon the released inmate. The warrant shall authorize any law enforcement officer to arrest and deliver the released inmate to a place as provided by subsection (g). Any parole officer may arrest such released inmate without a warrant, or may deputize any other officer with power of arrest to do so by giving such officer a written or verbal arrest and detain order setting forth that the released inmate, in the judgment of the parole officer, has violated the conditions of the inmate's release. A written arrest and detain order delivered to the official in charge of the institution or place to which the released inmate is brought for detention shall be sufficient warrant for detaining the inmate. After making an arrest the parole officer shall present to the detaining authorities a similar arrest and detain order and statement of the circumstances of violation. Pending a hearing, as provided in this section, upon any charge of violation the released inmate shall remain incarcerated in the institution or place to which the inmate is taken for detention.

(b) Upon such arrest and detention, the parole officer shall notify the secretary of corrections, or the secretary's designee, within five days and shall submit in writing a report showing in what manner the released inmate had violated the conditions of release. After such notification is given to the secretary of corrections, or upon an arrest by warrant as herein provided, and the finding of probable cause pursuant to procedures established by the secretary of a violation of the released inmate's conditions of release, the secretary or the secretary's designee may cause the released inmate to be brought before the prisoner review board, its designee or designees, for a hearing on the violation charged, under such rules and regulations as the board may adopt, or may dismiss the charges that the released inmate has violated the conditions of release and order the released inmate to remain on parole, conditional release or post release supervision. It is within the discretion of the board whether such hearing requires the released inmate to appear personally before the board when such inmate's violation results from a conviction for a new felony or misdemeanor. An offender under determinant sentencing whose violation does not result from a conviction of a new felony or misdemeanor may waive the right to a final revocation hearing before the board under such conditions and terms as may be prescribed by rules and regulations promulgated by the secretary of corrections. Relevant written statements made under oath shall be admitted and considered by the board, its designee or designees, along with other evidence presented at the hearing. If the violation is established to the satisfaction of the board, the board may continue or revoke the parole or conditional release, or enter such other order as the board may see fit. The revocation of release of inmates who are on a specified period of postrelease supervision shall be for a six-month period of confinement from the date of the revocation hearing before the board or the effective date of waiver of such hearing by the offender pursuant to rules and regulations promulgated by the board, if the violation does not result from a conviction for a new felony or misdemeanor. Such period of confinement may be reduced by not more than three months based on the inmate's conduct, work and program participation during the incarceration period. The reduction in the incarceration period shall be on an earned basis pursuant to rules and regulations adopted by the secretary of corrections.

(c) If the violation results from a conviction for a new felony, upon revocation, the inmate shall serve a period of confinement, to be determined by the prisoner review board, which shall not exceed the remaining balance of the period of postrelease supervision, even if the new conviction did not result in the imposition of a new term of imprisonment.

(d) If the violation results from a conviction for a new misdemeanor, upon revocation, the inmate shall serve a period of confinement, to be determined by the prisoner review board, which shall not exceed the remaining balance of the period of postrelease supervision.

(e) In the event the released inmate reaches conditional release date as provided by K.S.A. 22-3718, and amendments thereto, after a finding of probable cause, pursuant to procedures established by the secretary of corrections of a violation of the released inmate's conditions of release, but prior to a hearing before the prisoner review board, the secretary of corrections shall be authorized to detain the inmate until the hearing by the board. The secretary shall then enforce the order issued by the board.

(f) If the secretary of corrections issues a warrant for the arrest of a released inmate for violation of any of the conditions of release and the released inmate is subsequently arrested in the state of Kansas, either pursuant to the warrant issued by the secretary of corrections or for any other reason, the released inmate's sentence shall not be credited with the period of time from the date of the issuance of the secretary's warrant to the date of the released inmate's arrest.

If a released inmate for whom a warrant has been issued by the secretary of corrections for violation of the conditions of release is subsequently arrested in another state, and the released inmate has been authorized as a condition of such inmate's release to reside in or travel to the state in which the released inmate was arrested, and the released inmate has not absconded from supervision, the released inmate's sentence shall not be credited with the period of time from the date of the issuance of the warrant to the date of the released inmate's arrest. If the released inmate for whom a warrant has been issued by the secretary of corrections for violation of the conditions of release is subsequently arrested in another state for reasons other than the secretary's warrant and the released inmate does not have authorization to be in the other state or if authorized to be in the other state has been charged by the secretary with having absconded from supervision, the released inmate's sentence shall not be credited with the period of time from the date of the issuance of the warrant by the secretary to the date the released inmate is first available to be returned to the state of Kansas. If the released inmate for whom a warrant has been issued by the secretary of corrections for violation of a condition of release is subsequently arrested in another state pursuant only to the secretary's warrant, the released inmate's sentence shall not be credited with the period of time from the date of the issuance of the secretary's warrant to the date of the released inmate's arrest, regardless of whether the released inmate's presence in the other state was authorized or the released inmate had absconded from supervision.

The secretary may issue a warrant for the arrest of a released inmate for violation of any of the conditions of release and may direct that all reasonable means to serve the warrant and detain such released inmate be employed including, but not limited to, notifying the federal bureau of investigation of such violation and issuance of warrant and requesting from the federal bureau of investigation any pertinent information it may possess concerning the whereabouts of the released inmate.

(g) Law enforcement officers shall execute warrants issued by the secretary of corrections, and shall deliver the inmate named in the warrant to the jail used by the county where the inmate is arrested unless some other place is designated by the secretary, in the same manner as for the execution of any arrest warrant.

(h) For the purposes of this section, an inmate or released inmate is an individual under the supervision of the secretary of corrections, including, but not limited to, an individual on parole, conditional release, postrelease supervision, probation granted by another state or an individual supervised under any interstate compact in accordance with the provisions of the uniform act for out-of-state parolee supervision, K.S.A. 22-4101 et seq., and amendments thereto.

History: L. 1973, ch. 339, § 23; L. 1977, ch. 306, § 1; L. 1978, ch. 120, § 18; L. 1981, ch. 350, § 3; L. 1987, ch. 350, § 1; L. 1991, ch. 264, § 1; L. 1992, ch. 239, § 289; L. 1994, ch. 291, § 82; L. 1995, ch. 121, § 5; L. 1996, ch. 267, § 16; L. 1998, ch. 186, § 4; L. 1999, ch. 54, § 1; L. 1999, ch. 164, § 35; L. 2000, ch. 35, § 1; L. 2007, ch. 48, § 1; L. 2008, ch. 183, § 11; L. 2012, ch. 16, § 36; L. 2013, ch. 76, § 7; July 1.



75-5218 Offenders sentenced to custody of secretary of corrections; notice to secretary; judgment form or journal entry; transfer of certified copies to the secretary and others; notice of modified sentence sent to secretary.

75-5218. Offenders sentenced to custody of secretary of corrections; notice to secretary; judgment form or journal entry; transfer of certified copies to the secretary and others; notice of modified sentence sent to secretary. (a) When any person is sentenced to the custody of the secretary of corrections, the clerk of the court which imposed such sentence shall deliver to the officer having the offender in charge the judgment form or journal entry as required by K.S.A. 2015 Supp. 21-6711, or K.S.A. 22-3426, and amendments thereto, together with the order of commitment to the custody of the secretary of corrections as required by K.S.A. 2015 Supp. 21-6712, and amendments thereto. Within three business days of receipt of the order of commitment and the judgment form or journal entry, the officer having the offender in charge shall forward certified copies to the secretary of corrections. Copies of these materials shall also be delivered to the officers conveying the offender to the Topeka correctional facility, department of corrections reception and diagnostic unit or such other correctional institution prescribed by K.S.A. 75-5220, and amendments thereto, or by the secretary of corrections in accordance with such statute.

(b) When an offender's sentence has been modified in accordance with the provisions of K.S.A. 2015 Supp. 21-6605, and amendments thereto, the clerk of the court which imposed such modified sentence shall within three business days notify the secretary of corrections by sending a certified copy of the court's order modifying the offender's sentence to the secretary or the secretary's designee.

History: L. 1973, ch. 339, § 27; L. 1978, ch. 120, § 19; L. 1980, ch. 104, § 8; L. 1990, ch. 309, § 51; L. 1991, ch. 260, § 11; L. 2002, ch. 50, § 2; L. 2011, ch. 30, § 277; July 1.



75-5219 Copy of evidence transmitted to secretary; use of record.

75-5219. Copy of evidence transmitted to secretary; use of record. The judge presiding at such trial may direct the stenographer to make a copy of all the evidence given at such trial, or any part of it, which copy shall be approved by the judge and certified by the clerk and transmitted to the secretary of corrections. The evidence so certified and copy of the record may be used against such offender in any proceedings taken by him or her for release from imprisonment by habeas corpus or otherwise.

History: L. 1973, ch. 339, § 28; July 1, 1974.



75-5220 Transfer of offender to reception and diagnostic unit, when; custody pending transfer; expenses paid by county; female offenders; transfer of court record; juvenile offenders; offenders designated to participate in substance abuse treatment programs; costs of medical care of certain offenders.

75-5220. Transfer of offender to reception and diagnostic unit, when; custody pending transfer; expenses paid by county; female offenders; transfer of court record; juvenile offenders; offenders designated to participate in substance abuse treatment programs; costs of medical care of certain offenders. (a) Except as provided in subsections (d), (e) and (f), within four business days of receipt of the notice provided for in K.S.A. 75-5218, and amendments thereto, the secretary of corrections shall notify the sheriff having such offender in custody to convey such offender immediately to the department of corrections reception and diagnostic unit or if space is not available at such facility, then to some other state correctional institution until space at the facility is available, except that, in the case of first offenders who are conveyed to a state correctional institution other than the reception and diagnostic unit, such offenders shall be segregated from the inmates of such correctional institution who are not being held in custody at such institution pending transfer to the reception and diagnostic unit when space is available therein. The expenses of any such conveyance shall be charged against and paid out of the general fund of the county whose sheriff conveys the offender to the institution as provided in this subsection.

(b) Any female offender sentenced according to the provisions of K.S.A. 75-5229, and amendments thereto, shall be conveyed by the sheriff having such offender in custody directly to a correctional institution designated by the secretary of corrections, subject to the provisions of K.S.A. 75-52,134, and amendments thereto. The expenses of such conveyance to the designated institution shall be charged against and paid out of the general fund of the county whose sheriff conveys such female offender to such institution.

(c) Each offender conveyed to a state correctional institution pursuant to this section shall be accompanied by the record of the offender's trial and conviction as prepared by the clerk of the district court in accordance with K.S.A. 75-5218, and amendments thereto.

(d) If the offender in the custody of the secretary is a juvenile, as described in K.S.A. 2015 Supp. 38-2366, and amendments thereto, such juvenile shall not be transferred to the department of corrections reception and diagnostic unit until such time as such juvenile is to be transferred from a juvenile correctional facility to a department of corrections institution or facility.

(e) Any offender sentenced to a facility designated by the secretary of corrections to participate in an intensive substance abuse treatment program shall not be transferred to the department of corrections reception and diagnostic unit but directly to such facility, unless otherwise directed by the secretary. The secretary may transfer the housing and confinement of any offender sentenced to a facility to participate in an intensive substance abuse treatment program to any institution or facility pursuant to K.S.A. 75-5206, and amendments thereto.

(f) If the offender has 20 or less days remaining to be served on the prison portion of the sentence at the time the notice provided for in K.S.A. 75-5218, and amendments thereto, is received by the secretary of corrections, the secretary may order the offender discharged from the prison portion of the sentence.

(g) All costs incurred for medical care and treatment of the offender while in the actual physical custody of the secretary of corrections shall be the responsibility of the secretary of corrections.

History: L. 1973, ch. 339, § 29; L. 1975, ch. 459, § 1; L. 1978, ch. 120, § 20; L. 1983, ch. 284, § 7; L. 1990, ch. 322, § 1; L. 1990, ch. 309, § 52; L. 1990, ch. 149, § 7; L. 1991, ch. 260, § 12; L. 1996, ch. 229, § 130; L. 2000, ch. 181, § 14; L. 2006, ch. 172, § 1; L. 2007, ch. 195, § 42; L. 2008, ch. 183, § 12; L. 2010, ch. 89, § 2; L. 2012, ch. 148, § 2; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 75-5220a.



75-5221 Record of inmates.

75-5221. Record of inmates. The secretary shall keep a record of each inmate sentenced to the secretary's custody with the date of admission, place of residence, the county which the inmate is from; if transferred, the institution from which the inmate was transferred, crime for which convicted, age, education and such other facts pertaining to early social influences, habits and former life and character as will aid in determining the inmate's natural tendencies and the best plan of treatment. The secretary shall also keep records showing each inmate's progress and standing in the institutions, date of parole or postrelease supervision, final discharge and any facts of personal history obtainable subsequent to parole or postrelease supervision, all punishment inflicted and the purpose therefor, and such other records and information as the secretary may direct.

History: L. 1973, ch. 339, § 30; L. 1992, ch. 239, § 290; July 1, 1993.



75-5222 Apprehension of escaped inmate; warrant for; reward for apprehension.

75-5222. Apprehension of escaped inmate; warrant for; reward for apprehension. When an inmate escapes from a correctional institution or the custody of the secretary, the secretary shall take all proper measures for the apprehension of the inmate, including the issuance of a warrant for the apprehension of the inmate. Law enforcement officers shall execute warrants for the apprehension of escaped inmates in the same manner as any arrest warrant and shall deliver the inmate named in the warrant to the jail used by the county where the inmate is apprehended unless some other place is designated by the secretary. The secretary may offer a reward, not to exceed $5,000, for the apprehension of such inmate.

History: L. 1973, ch. 339, § 31; L. 1998, ch. 186, § 5; L. 1999, ch. 53, § 1; July 1.



75-5223 Religious materials, furnishing to inmates.

75-5223. Religious materials, furnishing to inmates. Upon the request of an inmate confined at a correctional institution under the supervision and control of the secretary of corrections for a Bible or other related religious text materials, the secretary shall furnish any such religious materials that have been donated to the secretary to the inmate, provided such religious materials are not determined by the secretary to be detrimental to the security and orderly operation of a correctional institution.

History: L. 1973, ch. 339, § 32; L. 1996, ch. 155, § 1; July 1.



75-5224 Contagious disease or catastrophe; removal of inmates.

75-5224. Contagious disease or catastrophe; removal of inmates. In the case of any contagious disease, natural disaster or catastrophe occurring in any institution under the control of the secretary, the secretary may cause the removal of such inmates as may be necessary to a place of security consistent with their safekeeping until such time as said inmates may safely be returned to such institution.

History: L. 1973, ch. 339, § 33; July 1, 1974.



75-5225 Defect in order of commitment, no ground for action against warden or secretary.

75-5225. Defect in order of commitment, no ground for action against warden or secretary. No defect in the order of commitment under which a person convicted of crime is held by the warden of any correctional institution or the secretary of corrections shall be held a ground of action against the warden or the secretary of corrections for false imprisonment, and no such action shall be maintained in the courts, provided it shall appear that the warden or the secretary of corrections attempted to faithfully carry out the judgment of the court making such order.

History: L. 1973, ch. 339, § 34; L. 1990, ch. 309, § 53; May 24.



75-5226 Unlawful use of inmate labor.

75-5226. Unlawful use of inmate labor. (a) Unlawful use of inmate labor is the knowing use by any corrections officer or employee of any correctional institution of the labor of any inmate or inmates of a correctional institution for the personal benefit of such corrections officer or employee.

(b) Unlawful use of inmate labor shall constitute a class A misdemeanor.

History: L. 1973, ch. 339, § 35; L. 1990, ch. 309, § 54; May 24.



75-5229 Women sentenced to secretary's custody; examination, study, program; juvenile inmate.

75-5229. Women sentenced to secretary's custody; examination, study, program; juvenile inmate. (a) Every woman sentenced to imprisonment for a felony shall be sentenced to the custody of the secretary of corrections.

(b) Every woman sentenced to the custody of the secretary of corrections shall be given a scientific examination and study and shall have a program planned and recommended for her. The examination shall be given, the study shall be made and the program shall be prepared in accordance with procedures prescribed by the secretary of corrections, subject to the provisions of K.S.A. 75-52,134, and amendments thereto. If the woman in the custody of the secretary is a juvenile, as described in K.S.A. 2015 Supp. 38-2366, and amendments thereto, such juvenile shall not be given a scientific examination and study until such time as such juvenile is to be transferred from a juvenile correctional facility to a department of corrections institution or facility.

History: L. 1973, ch. 339, § 75; L. 1977, ch. 307, § 1; L. 1978, ch. 369, § 1; L. 1978, ch. 369, § 2; L. 1983, ch. 284, § 8; L. 1984, ch. 331, § 1; L. 1990, ch. 322, § 2; L. 1990, ch. 149, § 8; L. 1996, ch. 229, § 131; L. 2006, ch. 169, § 127; L. 2012, ch. 148, § 3; July 1.



75-5233 Contracting for transportation of inmates.

75-5233. Contracting for transportation of inmates. (a) Except when another cost effective method of transportation is available, the secretary of corrections may contract with qualified individuals, partnerships or corporations for the purpose of transporting individuals in the secretary's custody, including the exchange of inmates with other states and the return of individuals who have violated the conditions of their parole or conditional release.

(b) The secretary of corrections shall require that any party desiring to enter into such a contract have adequate levels of liability insurance.

(c) The secretary of corrections shall require the contracting party to present evidence of training for its employees prior to transporting any individual.

(d) An individual engaged in transportation pursuant to a contract with the secretary of corrections shall have the authority of a person assisting a law enforcement officer as provided in K.S.A. 2015 Supp. 21-5227, and amendments thereto.

(e) The secretary of corrections shall adopt such rules and regulations as necessary to implement the provisions of this section.

History: L. 1986, ch. 309, § 1; L. 2011, ch. 30, § 278; July 1.



75-5246 Wardens, appointment; civil service; references to former director means warden.

75-5246. Wardens, appointment; civil service; references to former director means warden. (a) The secretary of corrections shall appoint a warden of each of the correctional institutions under the secretary's supervision and control. Such wardens shall be within the classified service under the Kansas civil service act, but the residence requirements of such act shall not apply to such appointment.

(b) All the powers, duties and functions of the existing director of a correctional institution are hereby transferred to, conferred, and imposed upon the warden of such correctional institution.  Whenever the director of a correctional institution, or words of like effect, is referred to or designated by a statute, contract or document, such reference or designation shall be deemed to apply to the warden of the correctional institution.

History: L. 1973, ch. 339, § 25; L. 1990, ch. 309, § 55; May 24.



75-5247 Oaths of corrections officers; uniforms.

75-5247. Oaths of corrections officers; uniforms. Every corrections officer who shall be appointed pursuant to the provisions of this act shall make and file in the office of the secretary, within 15 days after the appointment, the constitutional oath of office. Each corrections officer who is required by the rules of the correctional institution to wear a uniform shall be furnished with at least two uniform suits upon commencement of employment duties at the correctional institution and replacements thereof as needed.

History: L. 1973, ch. 339, § 26; L. 1975, ch. 458, § 3; L. 1990, ch. 309, § 56; May 24.



75-5247a Powers and duties of corrections officers.

75-5247a. Powers and duties of corrections officers. The warden of any correctional institution within the Kansas department of corrections, all deputy wardens, all persons on the staff of the department of corrections who are in the chain of command from the secretary of corrections to the corrections officer and every corrections officer, regardless of rank, while acting within the scope of their duties as employees of the department of corrections, shall possess such powers and duties of a law enforcement officer as are necessary for the performance of such duties and may exercise such powers and duties anywhere within the state of Kansas. Such powers and duties may be exercised outside the state of Kansas for the purpose of maintaining custody, security and control of any prisoner or inmate being transported or escorted by anyone authorized to so act. Such employees of the department of corrections shall be responsible to and shall be at all times under the supervision and control of the secretary of corrections or the secretary's designee.

History: L. 1975, ch. 466, § 1; L. 1978, ch. 365, § 6; L. 1990, ch. 309, § 57; May 24.



75-5248 Social counselor, psychologist or psychiatrist for certain correctional institutions.

75-5248. Social counselor, psychologist or psychiatrist for certain correctional institutions. Any correctional institution that averages more than fifty (50) inmates daily shall provide a minimum of one social counselor for every one hundred (100) inmates incarcerated. Any institution that has over five hundred (500) inmates shall have a minimum of one trained psychiatrist or psychologist for every five hundred (500) inmates.

History: L. 1973, ch. 339, § 38; July 1, 1974.



75-5249 Chief physician; duties.

75-5249. Chief physician; duties. The secretary of corrections shall employ or contract with a person licensed to practice medicine and surgery to be the chief physician for each correctional institution under the secretary's supervision and control. One chief physician may be made responsible for more than one such institution. It is hereby made the duty of the chief physician of any correctional institution to direct the operation and management of such institution's medical services and to supervise and coordinate all inmate health care in such institution. Such physician may recommend to the warden of any institution the transportation of an inmate to an outside medical care facility, as defined by K.S.A. 65-425 and amendments thereto, when necessary to protect the health of such inmate.

History: L. 1973, ch. 339, § 39; L. 1988, ch. 347, § 1; L. 1990, ch. 309, § 58; May 24.



75-5250 Officers and employees of correctional institutions; appointment; reassignment; moving expenses.

75-5250. Officers and employees of correctional institutions; appointment; reassignment; moving expenses. The officers of any correctional institution under the supervision and control of the secretary of corrections shall consist of a warden, who may reside at the correctional institution, and such other officers and employees, including physicians and attorneys, as the secretary deems necessary.  The warden of each correctional institution shall be appointed by the secretary.  All other officers and employees of the several correctional institutions shall be appointed by the warden of each institution with the approval of the secretary.  Subject to available appropriations, student interns may be appointed to temporary positions, the duration of which shall not exceed 150 calendar days, as corrections officers of such institutions.  Any physician or attorney so appointed and any student intern appointed as a temporary corrections officer shall be in the unclassified service under the Kansas civil service act.  All other such officers and employees shall be within the classified service under the Kansas civil service act, but the residence requirements of the act shall not apply.  The secretary is hereby authorized for good cause to assign and reassign the supervisory personnel, including the warden of any correctional institution, to any other correctional institution at any time without the consent of such warden, officer or employee.  The expenses of moving caused by such assignment or reassignment shall be paid by the department of corrections in accordance with K.S.A. 75-3225.

History: L. 1973, ch. 339, § 40; L. 1975, ch. 458, § 4; L. 1976, ch. 400, § 1; L. 1990, ch. 309, § 59; L. 1994, ch. 274, § 20; L. 1997, ch. 115, § 4; July 1.



75-5251 Government and discipline of correctional institutions; release supervision services; duties of secretary; investigatory powers; rules and regulations.

75-5251. Government and discipline of correctional institutions; release supervision services; duties of secretary; investigatory powers; rules and regulations. The secretary shall have power, and it shall be the secretary's duty from time to time, to examine and inquire into all matters connected with the government and discipline of the correctional institutions and release supervision services under the secretary's supervision and control; the punishment and employment of the inmates, and releasees under the secretary's supervision and the purchases and sales of the articles provided for such correctional institutions and parole offices or sold on account thereof; and the secretary may from time to time require reports from the warden, parole director or other officers of any such correctional institution or parole office in relation to any or all of such matters. It shall be the secretary's duty to inquire into any improper conduct which may be alleged to have been committed by the warden, parole director or any other officer of any such correctional institution or parole office; and for that purpose the secretary shall have power to issue subpoenas to compel the attendance of witnesses, and the production of papers and writings in the same manner and with like effect as in cases of arbitration. The secretary may administer oaths to any such witnesses before examination thereof.

The secretary shall have free access to the correctional institutions and parole offices at all times, and it shall be the duty of the warden, parole director and other officers of any such correctional institution or parole office, whenever requested, to exhibit to the secretary, on demand, all the books, papers, accounts and writings pertaining to the correctional institution or parole office, or to the business, government, discipline or management thereof, and to render to the secretary every other facility in their power to enable the secretary to discharge the secretary's duties under this act.

The secretary shall adopt rules and regulations or policies for the direction and government of such correctional institutions and the officers thereof, and may change the same from time to time.

History: L. 1973, ch. 339, § 41; L. 1990, ch. 309, § 60; L. 2010, ch. 34, § 1; July 1.



75-5252 Duties of wardens of institutions.

75-5252. Duties of wardens of institutions. Subject to the general supervision of the secretary of corrections and applicable rules and regulations adopted by the secretary, it shall be the duty of the warden of each correctional institution:

(a) To oversee the government and discipline of the correctional institution, and to superintend all business concerns thereof.

(b) To give necessary directions to the officers and employees and to examine whether they have been careful and vigilant in their respective duties.

(c) To examine into the state of the correctional institution and for the health, conduct and safekeeping of the inmates.

(d) To use every proper means to furnish employment to the inmates most beneficial to the public and best suited to their several capacities under the direction of the secretary.

(e) To take charge of all real and personal property belonging to the state in and about the correctional institution or appurtenant thereto.

History: L. 1973, ch. 339, § 42; L. 1978, ch. 366, § 6; L. 1990, ch. 309, § 61; May 24.



75-5253 Rules and regulations; contracts.

75-5253. Rules and regulations; contracts. All transactions and dealings on account of the correctional institution shall be conducted under such rules and regulations as a secretary may adopt; and all contracts made by the warden as authorized or provided by law shall be reduced to writing, and approved by the secretary, and one copy of every contract shall be kept on file by the warden.

History: L. 1973, ch. 339, § 43; L. 1990, ch. 309, § 62; May 24.



75-5254 Accounts and monthly reports by warden.

75-5254. Accounts and monthly reports by warden. It shall be the duty of the warden of each correctional institution to keep a regular and correct account of all moneys received by the warden from every source by virtue of the warden's office, including all moneys taken from any inmate, or received as the proceeds of property taken from them, and of all sums paid by any inmate, and the persons to whom and the purposes for which the same were paid; and to make out and deliver to the secretary, monthly, under oath, a return of all moneys received and paid by the warden on account of the correctional institution during the preceding month, specifying from whom received and to whom paid, and on what account, and stating also the balance in the warden's hands at the time of rendering such account.

History: L. 1973, ch. 339, § 44; L. 1990, ch. 309, § 63; May 24.



75-5255 Reports of operations, moneys and property by warden.

75-5255. Reports of operations, moneys and property by warden. The warden of each correctional institution shall annually, on the last day of June, close the warden's account, and on or before July 31 thereafter shall render to the secretary a full and true account of all moneys received by the warden on account of the correctional institution, and of all moneys expended by the warden for the use thereof, with sufficient vouchers for the same. To the several returns and accounts required to be rendered there shall be annexed an affidavit of the warden of the correctional institution, stating that the same are true in every respect, to the best of the warden's knowledge and belief. The warden shall make out and deliver monthly to the secretary a return of the property on hand, which return shall contain a full and complete exhibit of the affairs of the correctional institution at the date of its rendition, together with all the profits or increase by reason of the added labor of the inmates, or from any sources whatever. The warden shall also make and deliver to the secretary, on or before August 1 in every year, a report exhibiting a comprehensive view of the transactions of the correctional institution during the preceding year, and stating the number of inmates confined therein, the various kinds of business in which they are employed, the number employed in each branch, and the profits, if any, arising to the state therefrom.

History: L. 1973, ch. 339, § 45; L. 1990, ch. 309, § 64; May 24.



75-5256 Orders of warden; publication and availability to inmates of orders and rules and regulations.

75-5256. Orders of warden; publication and availability to inmates of orders and rules and regulations. (a) The warden of each correctional institution may issue orders subject to the provisions of law and the rules and regulations adopted by the secretary of corrections, as the warden may deem necessary for the government of the correctional institution and the enforcement of discipline therein.

(b) All rules and regulations or orders for the government of a correctional institution and the enforcement of discipline therein adopted or issued by the secretary of corrections and all orders issued by the warden of the correctional institution shall be published and made available to all inmates, other than rules and regulations and orders relating to emergency or security procedures. Every order issued by the warden of a correctional institution shall be effective until rescinded or amended by the warden or until disapproved by the secretary.

History: L. 1973, ch. 339, § 46; L. 1978, ch. 120, § 21; L. 1990, ch. 309, § 65; May 24.



75-5257 Money and property of inmates; accounts.

75-5257. Money and property of inmates; accounts. It shall be the duty of the warden of each correctional institution to take charge of any money or property which any inmate may have with the inmate at the time of entering the correctional institution. If property, the warden may sell or preserve the same as desired by the inmate. Such money, or the proceeds of the sale of any such property, if the same shall amount to at least $25, may be placed at interest in a federally insured financial institution by the warden for the benefit of such inmate or the inmate's representatives. The warden shall keep an account of all such money or property, and shall pay the amount of proceeds thereof, or return the same to the inmate when discharged, or to the inmate's legal representatives in case of the death of such inmate. In case of abandonment of such property, the warden shall dispose of it in accordance with K.S.A. 75-52,135, and amendments thereto.

History: L. 1973, ch. 339, § 47; L. 1974, ch. 403, § 9; L. 1990, ch. 309, § 66; L. 2005, ch. 15, § 1; July 1.



75-5258 Deputy wardens; designation; duties.

75-5258. Deputy wardens; designation; duties. Whenever there shall be a vacancy in the office of the warden of a correctional institution, or when the warden shall necessarily be absent from the correctional institution, all the duties and keeping of the inmates and the discipline of the correctional institution shall devolve upon and be executed by the person designated by the warden until the vacancy be filled, or the warden returned to the correctional institution. The deputy warden shall perform, under the directions of the warden, such duties connected with the office of the latter as the warden may assign the deputy warden, and shall in all things cooperate with the warden in the government, management and police regulations of the correctional institution.

History: L. 1973, ch. 339, § 48; L. 1990, ch. 309, § 67; May 24.



75-5259 Record of conduct of inmates; report.

75-5259. Record of conduct of inmates; report. The warden of each correctional institution shall cause to be kept a record of each and every infraction of the rules of discipline by the inmates, with the name of the inmate offending, and the date and character of each offense, which record shall be placed before the secretary monthly.

History: L. 1973, ch. 339, § 49; L. 1990, ch. 309, § 68; May 24.



75-5260 Release of inmate from confinement unaccompanied by custodial agent, when.

75-5260. Release of inmate from confinement unaccompanied by custodial agent, when. The warden of any correctional institution of the state of Kansas, with the advice and consent of the secretary of corrections, may extend the limits of the place of confinement of an inmate who has been confined in a correctional institution at least two years, who has a good behavior record and who has a minimum security classification, to allow such inmate to leave the confines of such correctional institution unaccompanied by a custodial agent for a prescribed period of time within the state of Kansas for other than reasons now prescribed by law.

History: L. 1973, ch. 339, § 18; L. 1990, ch. 309, § 69; May 24.



75-5266 Psychiatric evaluation reports privileged.

75-5266. Psychiatric evaluation reports privileged. Psychiatric evaluation reports of correctional facilities shall be privileged and shall not be disclosed directly or indirectly to anyone except as provided herein. The court, the district or county attorney, the attorney for the defendant or inmate, the prisoner review board and its staff, the wardens and classification committees of the state correctional institutions and those persons authorized by the secretary shall have access to such reports. Such reports may be disclosed to: (1) The defendant or inmate or members of the defendant's or inmate's family; (2) the defendant's or inmate's friends when authorized by the defendant or inmate or the defendant's or inmate's family; or (3) the superintendent or director of any other state institution when authorized by the warden, or secretary of corrections. Employees of the correctional institutions under the supervision of the secretary are expressly forbidden from disclosing the contents of such reports to anyone except as provided herein. Nothing in this section shall be construed as preventing the attorney for the defendant or inmate from discussing such reports with the defendant or inmate.

History: L. 1973, ch. 339, § 57; L. 1977, ch. 307, § 2; L. 1983, ch. 284, § 10; L. 1990, ch. 309, § 74; L. 1991, ch. 260, § 17; L. 2005, ch. 12, § 1; L. 2012, ch. 16, § 37; July 1.



75-5267 Work release program; release from confinement, purposes; educational release programs; use of local facilities; contracts; disposition of products of inmate labor.

75-5267. Work release program; release from confinement, purposes; educational release programs; use of local facilities; contracts; disposition of products of inmate labor. (a) The secretary of corrections is hereby authorized to establish a work release program under which inmates committed to the custody of the secretary may be granted the privilege of leaving actual confinement for the following purposes:

(1) To travel to and from and visit at a specified place or places for a period of not to exceed thirty (30) days for the following purposes:

(A) To visit a member of the inmate's immediate family who is in danger of death;

(B) to attend the funeral services or other last rites of a member of the inmate's immediate family;

(C) to obtain health services otherwise not available to the inmate at an institution operated by the state;

(D) to interview prospective employers; or

(E) any other purpose consistent with the public interest.

(2) To work at paid employment or participate in a program of job training if:

(A) The rates of pay, hours and other conditions of employment will be substantially comparable to those afforded others in the community for the performance of work of a similar nature;

(B) such paid employment or job training will not result in the significant displacement of employed workers in the community.

(b) The secretary of corrections is hereby authorized to establish educational release programs under which inmates committed to the custody of the secretary may be granted the privilege of leaving actual confinement for the purposes of education or training.

(c) The placement of any inmate in a community pursuant to the provisions of subsection (a) or subsection (b) shall be in accordance with any applicable federal rules or regulations.

(d) In areas where facilities, programs and services suitable for these purposes are not available within the state correctional system when needed, the secretary shall contract with the proper authorities of political subdivisions of the state, with any agency of the state, with the federal government, with available community corrections centers or facilities funded by private sources, or with qualified private corporations or organizations for quartering inmates with such privileges in suitable confinement facilities and for programs and services for inmates in such facilities.

(e) Nothing in this act shall be construed to prevent inmates from working for and the products of their labor being disposed of by any state agency, local agency, federal government, or any other state or political subdivision thereof. Merchandise made by prisoners when said merchandise is for personal benefit of inmates, may be sold or exchanged within the confines of the institution subject to rules and regulations of the secretary.

History: L. 1973, ch. 339, § 12; L. 1975, ch. 458, § 5; L. 1978, ch. 368, § 4; L. 1979, ch. 296, § 3; July 1.



75-5268 Work release and job training programs; disposition of compensation.

75-5268. Work release and job training programs; disposition of compensation. Any inmate who is allowed to participate in such paid employment or in such job training or paid employment for which a subsistence allowance is paid in connection with such job training shall pay over to the secretary or the designated representative of the secretary all moneys received from such paid employment or job training except that, pursuant to rules and regulations adopted by the secretary of corrections, the inmate shall retain a stipulated reasonable amount of the money as the secretary or the designated representative of the secretary deems necessary for expenses connected with the employment or job training. The balance of the moneys paid to the secretary or the designated representative of the secretary shall be disbursed for the following purposes:

(a) A designated minimum amount of that money paid to the secretary shall be returned to the state general fund or to the political subdivision, federal government or community-based center for such inmate's food and lodging or, if the inmate is participating in a private industry program other than work release, the minimum amount collected shall be deposited to the correctional industries fund;

(b) transportation to and from the place of employment at the rate allowed in K.S.A. 75-3203, and amendments thereto;

(c) if any of the dependents of the inmate are receiving public assistance, a reasonable percentage of the inmate's net pay after deduction of the above expenses shall be forwarded to the court which ordered support for the dependent or, if there is no order, to the secretary for children and families;

(d) a reasonable percentage of the inmate's net pay after deduction of the above expenses shall be disbursed for the payment, either in full or ratable, of the inmate's obligations if such obligations relate to the care and support of the defendant's immediate family and have been reduced to judgment;

(e) after deduction of the above amounts, payment of a reasonable amount for costs assessed to the inmate pursuant to the code of civil procedure;

(f) to the clerk of the district court in which the crime occurred, payment of a reasonable amount pursuant to an order for all costs, fines, fees and restitution assessed. Such payment shall be distributed in the following order of priority: Restitution, costs, fines and fees;

(g) payment of a reasonable amount into a savings account for disbursement to the inmate upon release from custody;

(h) after deduction of the above amounts, a reasonable percentage of the inmate's net pay shall be disbursed for the payment, either in full or ratable, of the inmate's other obligations acknowledged by the inmate in writing, as authorized by the secretary; and

(i) the balance, if any, shall be credited to the inmate's account and shall be made available to the inmate in such manner and for such purposes as are authorized by the secretary.

History: L. 1973, ch. 339, § 13; L. 1980, ch. 286, § 2; L. 1984, ch. 330, § 3; L. 1988, ch. 218, § 4; L. 1990, ch. 321, § 18; L. 1994, ch. 227, § 9; L. 1997, ch. 105, § 1; L. 2007, ch. 197, § 5; L. 2014, ch. 115, § 343; July 1.



75-5269 Failure of prisoner to remain within limits or to return within time prescribed, deemed aggravated escape.

75-5269. Failure of prisoner to remain within limits or to return within time prescribed, deemed aggravated escape. The willful failure of an inmate to remain within the extended limits of such inmate's confinement or to return within the time prescribed to an institution or facility designated by the secretary shall be deemed an aggravated escape from custody as provided for in subsection (b) of K.S.A. 2015 Supp. 21-5911, and amendments thereto.

History: L. 1973, ch. 339, § 14; L. 2011, ch. 30, § 279; July 1.



75-5273 Prison-made goods.

75-5273. Prison-made goods. K.S.A. 75-5273 to 75-5282, inclusive, may be cited as the "prison-made goods act of Kansas."

History: L. 1973, ch. 339, § 76; July 1, 1974.



75-5274 Same; definitions.

75-5274. Same; definitions. As used in the prison-made goods act of Kansas, the following words and terms shall have, respectively, the meanings ascribed to them by this section:

(a) "Local agency" means any county, city, township, school district and any other political subdivision or taxing district in this state.

(b) "State agency" means any state office or officer, department, board, commission, institution, bureau, or any agency, division or unit within any office, department, board, commission or other authority of this state.

(c) "Other state" means any other state or political subdivision thereof.

(d) "Federal government" means the federal government or any agency thereof.

(e) "Organization" means any church or any not-for-profit corporation organized for eleemosynary purposes.

History: L. 1973, ch. 339, § 77; L. 1978, ch. 366, § 7; July 1.



75-5275 Prison-made goods; establishment of industries at correctional institutions; authorized sales; contracts for certain work projects, conditions.

75-5275. Prison-made goods; establishment of industries at correctional institutions; authorized sales; contracts for certain work projects, conditions. (a) The secretary is hereby authorized to purchase in the manner provided by law, equipment, raw materials and supplies, and to employ the supervisory personnel necessary to establish and maintain for this state at each correctional institution, industries for the utilization of services of inmates or juvenile offenders in the manufacture or production of such articles or products or in providing such services as authorized by the prison-made goods act of Kansas.

(b) The secretary is hereby authorized to sell all such articles, products and services to the federal government, any state agency, state employees for their personal use, any local agency, or any organization within the state and, to the extent not prohibited by federal law, to other states.

(c) The secretary is hereby authorized to contract with a private individual, corporation, partnership or association for work projects involving assembly, processing, fabrication or repair of parts or components for goods or products being manufactured or produced by the contracting party. Any contract authorized by this subsection shall be in compliance with federal law and shall not result in the significant displacement of employed workers in the community. If an inmate or juvenile offender receives at least federal minimum wage pursuant to a contract authorized by this subsection, the provisions of K.S.A. 75-5211 and 75-5268, and amendments thereto, for withdrawing amounts from the compensation paid to inmates or juvenile offenders shall apply.

(d) The secretary is hereby authorized to contract with a private individual, corporation, partnership or association for work projects involving the repair of real estate damaged by a tenant under the release supervision of the department of corrections.

History: L. 1973, ch. 339, § 78; L. 1978, ch. 366, § 8; L. 1986, ch. 336, § 1; L. 2007, ch. 52, § 1; L. 2009, ch. 56, § 1; L. 2010, ch. 9, § 2; L. 2014, ch. 85, § 1; July 1.



75-5275a Same; home building program; limitations on production of manufactured or modular homes.

75-5275a. Same; home building program; limitations on production of manufactured or modular homes. (a) Notwithstanding any provision of the prison-made goods act of Kansas to the contrary, the secretary shall not establish or maintain a home building program which manufacturers [manufactures] or produces housing units which would compete with the:

(1) (A) Manufactured homes or modular homes manufactured, assembled or sold by manufactured home manufacturers; or

(B) manufactured homes or modular homes sold by manufactured home dealers; or

(2) (A) modular homes manufactured, assembled or sold by modular home manufacturers; or

(B) modular homes sold by modular home dealers.

(b) As used in this section:

(1) "Manufactured home" has the meaning ascribed to such term by K.S.A. 58-4202, and amendments thereto;

(2) "manufactured home dealer" has the meaning ascribed to such term by K.S.A. 58-4202, and amendments thereto;

(3) "manufactured home manufacturer" has the meaning ascribed to such term by K.S.A. 58-4202, and amendments thereto;

(4) "modular home" has the meaning ascribed to such term by K.S.A. 58-4202, and amendments thereto; and

(5) "secretary" means the secretary of corrections.

(6) "Vocational building program" means the vocational building program operated by the secretary to provide individual, freestanding buildings, not to exceed 1,000 square feet in size, to state agencies for use by such agencies.

(c) The provisions of this section shall not apply to a vocational building program.

(d) This section shall be a part of and supplemental to the prison-made goods act of Kansas.

History: L. 2013, ch. 49, § 1; July 1.



75-5276 Same; purchase of goods and services by public agencies, organizations and state employees; certain state agency purchases mandated.

75-5276. Same; purchase of goods and services by public agencies, organizations and state employees; certain state agency purchases mandated. (a) All state agencies shall purchase from the secretary all articles or products required by such state agencies that are produced by inmates and no such article or product shall be purchased by any state agency from any other source, unless excepted from the provisions of this section by law or in accordance with K.S.A. 75-5277, and amendments thereto.

(b) The federal government, state employees for their personal use, other states, local agencies and organizations may purchase from the secretary such articles, products or services that are produced or provided by inmates under the prison-made goods act and state agencies may purchase from the secretary such services as are provided by inmates.

History: L. 1973, ch. 339, § 79; L. 1978, ch. 366, § 9; L. 2007, ch. 52, § 2; July 1.



75-5277 Same; exceptions to mandatory purchase requirement.

75-5277. Same; exceptions to mandatory purchase requirement. Exceptions from the operation of the mandatory provisions of K.S.A. 75-5276 may be made in any case where in the opinion of the secretary of administration and the director of purchases the article or product so produced or manufactured does not meet the reasonable requirements of or for such state agency, or in any case where the requisition made cannot be reasonably complied with.

History: L. 1973, ch. 339, § 80; L. 1978, ch. 366, § 10; July 1.



75-5278 Same; director of accounts and reports bound by voucher or warrant; intentional violation; penalty.

75-5278. Same; director of accounts and reports bound by voucher or warrant; intentional violation; penalty. No voucher, certificate or warrant issued on the director of accounts and reports by any state agency shall be questioned by him or her or by the state treasurer on the grounds that this act has not been complied with by such state agency, but if intentional violation of this act by any state agency continues such shall constitute a malfeasance in office and shall subject the person responsible for such violation to suspension or removal from office.

History: L. 1973, ch. 339, § 81; July 1, 1974.



75-5280 Same; prices determined by secretary of corrections; exception for private enterprises.

75-5280. Same; prices determined by secretary of corrections; exception for private enterprises. The secretary shall fix and determine the prices at which all articles or products manufactured or produced shall be furnished and at which all services shall be provided. All such prices shall be uniform and nondiscriminating to all, and shall not exceed the usual market price for similar articles, products and services. This section shall not apply to articles or products produced or services provided by business enterprises operating under K.S.A. 75-5288.

History: L. 1973, ch. 339, § 83; L. 1978, ch. 366, § 11; July 1.



75-5281 Prison-made goods; self-liquidating contracts.

75-5281. Prison-made goods; self-liquidating contracts. (a) The secretary is empowered to enter into contracts and agreements with any person, firm or corporation upon a self-liquidating basis for the acquisition, purchase or lease of equipment, tools, supplies, materials and buildings for manufacturing or for providing services, to the end that the same may be paid for over a period of not exceeding 20 years, and the aggregate amount of such purchases or acquisitions shall not exceed $500,000 unless specifically approved by the governor. All such amounts shall be payable solely from the correctional industries fund.

(b) Nothing in this section shall be so construed or interpreted as to authorize or permit the incurring of a state debt of any kind or nature as contemplated by the constitution of this state in relation to such debt.

History: L. 1973, ch. 339, § 84; L. 1978, ch. 366, § 12; L. 1999, ch. 163, § 2; July 1.



75-5282 Correctional industries fund.

75-5282. Correctional industries fund. (a) There is hereby created in the state treasury the correctional industries fund.

(b) All moneys collected by the secretary from the sale or disposition of goods manufactured and services provided under the prison-made goods act shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the correctional industries fund. All the moneys collected and deposited pursuant to this subsection shall be used solely for the purchase of manufacturing supplies, equipment and machinery, for the repair, maintenance and replacement of equipment and machinery, for administrative expenses and as provided in subsection (d).

(c) The balance of all proceeds from the lease of agricultural land at a correctional institution, after payment of the expenses of the lease from such proceeds, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the correctional industries fund.

(d) Any unencumbered moneys in the correctional industries fund may be expended for capital improvement projects for the renovation or repair of existing buildings or facilities or for the construction or acquisition of building or facilities for correctional industries as provided in K.S.A. 75-5281 and 75-5288, and amendments thereto. Such capital improvement projects shall not be subject to the requirements to prepare and submit capital improvement budget estimates as provided in K.S.A. 75-3717b, and amendments thereto. Prior to commencement of a capital improvement project, the director of Kansas correctional industries shall advise and consult with the joint committee on state building construction concerning such capital improvement projects.

(e) Moneys in the correctional industries fund may be used for purchase of workers compensation insurance for inmates assigned to a duly certified prison industry enhancement certification program (PIECP) customer model industry owned and operated by Kansas correctional industries pursuant to 18 U.S.C. § 1761 and K.S.A. 75-5275, and amendments thereto. Subject to PIECP wage-level requirements, such inmates shall otherwise be considered to be in the same status as inmates assigned to a traditional industries program operated by Kansas correctional industries. Such inmates shall not be regarded as state employees for any purpose under state law.

History: L. 1973, ch. 339, § 85; L. 1978, ch. 366, § 13; L. 1982, ch. 370, § 1; L. 1986, ch. 337, § 1; L. 1990, ch. 309, § 75; L. 1996, ch. 70, § 1; L. 1999, ch. 163, § 3; L. 2001, ch. 5, § 398; L. 2014, ch. 85, § 2; July 1.



75-5284 Goods, wares and merchandise divested of interstate character on arrival in state.

75-5284. Goods, wares and merchandise divested of interstate character on arrival in state. All goods, wares and merchandise manufactured, produced or mined, wholly or in part, by inmates, convicts or prisoners, except inmates, convicts or prisoners on parole or probation or assigned to a community correctional services program, or in any correctional, penal or reformatory institutions transported into the state of Kansas, and remaining therein for use, consumption, sale or storage, shall upon arrival and delivery in the state of Kansas be subject to the operation and effect of the laws of the state of Kansas to the same extent and in the same manner as though such goods, wares and merchandise had been manufactured, produced or mined in the correctional institutions of the state of Kansas and shall not be exempt therefrom by reasons of being introduced in the original package or otherwise.

History: L. 1973, ch. 339, § 87; L. 1986, ch. 123, § 28; July 1.



75-5285 Transfer of existing designations to parole authority or officers.

75-5285. Transfer of existing designations to parole authority or officers. (a) Whenever the board of probation and parole or the Kansas adult authority, or words of like effect, is referred to or designated by statute, contract or other document, such reference or designation shall be deemed to apply to the Kansas parole board.

(b) Whenever probation and parole officers under the jurisdiction of the Kansas adult authority or the state parole board, or words of like effect, are referred to or designated by statute, contract or other document, such reference or designation shall be deemed to apply to parole officers under the jurisdiction of the secretary of corrections.

History: L. 1973, ch. 339, § 91; L. 1978, ch. 120, § 22; L. 1990, ch. 309, § 76; May 24.



75-5286 Severability.

75-5286. Severability. If any word, phrase, sentence or provision of this act is determined to be invalid such invalidity shall not affect the other provisions of this act and they shall be given effect without the invalid provision and to this end the provisions of this act are declared to be severable.

History: L. 1973, ch. 339, § 92; July 1, 1974.



75-5288 Lease of facilities at correctional institutions for private enterprises; term; inmate employment; laws applicable to lessees; authority over institutions and inmates preserved.

75-5288. Lease of facilities at correctional institutions for private enterprises; term; inmate employment; laws applicable to lessees; authority over institutions and inmates preserved. (a) Notwithstanding the provisions of K.S.A. 75-3738 to 75-3744, inclusive, and amendments thereto or of any other laws to the contrary, the secretary of corrections may lease one or more buildings or portions thereof on the grounds of any correctional institution, together with the real estate needed for reasonable access to and egress from the leased buildings, for a term not to exceed 20 years, to a private individual, firm, corporation or other lawful entity for the purpose of establishing and operating a business enterprise for the manufacture and processing of goods, wares or merchandise, or any other business or commercial enterprise deemed by the secretary of corrections to be consistent with the proper training and rehabilitation of inmates.

(b) Subject to approval by the secretary of corrections, any corporation operating a factory or other business or commercial enterprise under this section may employ selected inmates of the correctional institution upon whose grounds it operates.

(c) Notwithstanding the provisions of K.S.A. 75-3738 to 75-3744, inclusive, article 12 of chapter 75 of the Kansas Statutes Annotated, article 58 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto, or of any other laws to the contrary, the secretary of corrections may enter into agreements with a private individual, firm, corporation or other lawful entity for the purpose of accepting as a donation, lease or purchase, on behalf of the state any building or renovation of a building to be used for the manufacture and processing of goods, wares or merchandise, or any other business or commercial enterprise deemed by the secretary of corrections to be consistent with the proper training and rehabilitation of inmates.

(1) Such agreements may provide for the financing, design, construction or renovation of such buildings on the grounds of correctional facilities. The secretary may not obligate the expenditure of state funds except as provided by K.S.A. 75-5281, and amendments thereto.

(2) Buildings constructed or renovated pursuant to this section shall become the property of the state as provided by such agreements or after 20 years, whichever time period is shorter.

(d) Any business enterprise established under the provisions of this section shall be deemed a private enterprise and subject to all the laws, rules and regulations of this state governing the operation of similar business enterprises elsewhere in this state.

(e) The authority of the secretary of corrections over the institutions of the department of corrections and the inmates thereof shall not be diminished by this section.

History: L. 1978, ch. 366, § 2; L. 1999, ch. 163, § 4; July 1.



75-5289 Same; disposition of lease proceeds.

75-5289. Same; disposition of lease proceeds. The secretary of corrections shall remit all moneys received from leases authorized under K.S.A. 75-5288, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the correctional industries fund.

History: L. 1978, ch. 366, § 3; L. 2001, ch. 5, § 399; July 1.



75-5290 Short title.

75-5290. Short title. This act shall be known and may be cited as the "community corrections act."

History: L. 1978, ch. 364, § 1; April 20.



75-5291 Community correctional services; grants to counties; placement of offenders, limitations; community corrections advisory committee, membership and duties.

75-5291. Community correctional services; grants to counties; placement of offenders, limitations; community corrections advisory committee, membership and duties. (a) (1) The secretary of corrections may make grants to counties for the development, implementation, operation and improvement of community correctional services that address the criminogenic needs of felony offenders including, but not limited to, adult intensive supervision, substance abuse and mental health services, employment and residential services, and facilities for the detention or confinement, care or treatment of offenders as provided in this section except that no community corrections funds shall be expended by the secretary for the purpose of establishing or operating a conservation camp as provided by K.S.A. 75-52,127, and amendments thereto.

(2) Except as otherwise provided, placement of offenders in a community correctional services program by the court shall be limited to placement of adult offenders, convicted of a felony offense:

(A) Who, on or after July 1, 2014, are determined to be moderate risk, high risk or very high risk by use of a statewide, mandatory, standardized risk assessment tool or instrument which shall be specified by the Kansas sentencing commission;

(B) whose severity level and criminal history score designate a presumptive prison sentence on either sentencing guidelines grid but receive a nonprison sentence as a result of departure;

(C) all offenders convicted of an offense which satisfies the definition of offender pursuant to K.S.A. 22-4902, and amendments thereto, and which is classified as a severity level 7 or higher offense and who receive a nonprison sentence, regardless of the manner in which the sentence is imposed;

(D) any offender for whom a violation of conditions of release or assignment or a nonprison sanction has been established as provided in K.S.A. 22-3716, and amendments thereto, prior to revocation resulting in the offender being required to serve any time for the sentence imposed or which might originally have been imposed in a state facility in the custody of the secretary of corrections;

(E) placed in a community correctional services program as a condition of supervision following the successful completion of a conservation camp program;

(F) who have been sentenced to community corrections supervision pursuant to K.S.A. 21-4729, prior to its repeal, or K.S.A. 2015 Supp. 21-6824, and amendments thereto; or

(G) who have been placed in a community correctional services program for supervision by the court pursuant to K.S.A. 8-1567, and amendments thereto.

(3) Notwithstanding any law to the contrary and subject to the availability of funding therefor, adult offenders sentenced to community supervision in Johnson county for felony crimes that occurred on or after July 1, 2002, but before July 1, 2013, shall be placed under court services or community corrections supervision based upon court rules issued by the chief judge of the 10th judicial district. The provisions contained in this subsection shall not apply to offenders transferred by the assigned agency to an agency located outside of Johnson county. The provisions of this paragraph shall expire on July 1, 2013.

(4) Nothing in this act shall prohibit a community correctional services program from providing services to juvenile offenders upon approval by the local community corrections advisory board. Grants from community corrections funds administered by the secretary of corrections shall not be expended for such services.

(5) The court may require an offender for whom a violation of conditions of release or assignment or a nonprison sanction has been established, as provided in K.S.A. 22-3716, and amendments thereto, to serve any time for the sentence imposed or which might originally have been imposed in a state facility in the custody of the secretary of corrections without a prior assignment to a community correctional services program if the court finds and sets forth with particularity the reasons for finding that the safety of the members of the public will be jeopardized or that the welfare of the inmate will not be served by such assignment to a community correctional services program.

(b) (1) In order to establish a mechanism for community correctional services to participate in the department of corrections annual budget planning process, the secretary of corrections shall establish a community corrections advisory committee to identify new or enhanced correctional or treatment interventions designed to divert offenders from prison.

(2) The secretary shall appoint one member from the southeast community corrections region, one member from the northeast community corrections region, one member from the central community corrections region and one member from the western community corrections region. The deputy secretary of community and field services shall designate two members from the state at large. The secretary shall have final appointment approval of the members designated by the deputy secretary. The committee shall reflect the diversity of community correctional services with respect to geographical location and average daily population of offenders under supervision.

(3) Each member shall be appointed for a term of three years and such terms shall be staggered as determined by the secretary. Members shall be eligible for reappointment.

(4) The committee, in collaboration with the deputy secretary of community and field services or the deputy secretary's designee, shall routinely examine and report to the secretary on the following issues:

(A) Efficiencies in the delivery of field supervision services;

(B) effectiveness and enhancement of existing interventions;

(C) identification of new interventions; and

(D) statewide performance indicators.

(5) The committee's report concerning enhanced or new interventions shall address:

(A) Goals and measurable objectives;

(B) projected costs;

(C) the impact on public safety; and

(D) the evaluation process.

(6) The committee shall submit its report to the secretary annually on or before July 15 in order for the enhanced or new interventions to be considered for inclusion within the department of corrections budget request for community correctional services or in the department's enhanced services budget request for the subsequent fiscal year.

History: L. 1978, ch. 364, § 2; L. 1980, ch. 288, § 1; L. 1982, ch. 182, § 144; L. 1989, ch. 92, § 31; L. 1997, ch. 179, § 6; L. 1998, ch. 153, § 1; L. 2000, ch. 182, § 11; L. 2002, ch. 177, § 2; L. 2003, ch. 135, § 8; L. 2004, ch. 160, § 1; L. 2006, ch. 172, § 2; L. 2008, ch. 116, § 2; L. 2009, ch. 132, § 15; L. 2011, ch. 100, § 14; L. 2012, ch. 150, § 50; L. 2015, ch. 54, § 2; May 21.

Section was also amended by L. 2011, ch. 30, § 280, but that version was repealed by L. 2011, ch. 100, § 22, and L. 2011, ch. 105 § 36.

Section was amended twice in the 2011 session, see also 75-5291b.



75-5292 Same; qualifications; powers of county commissioners preserved; cooperative agreements.

75-5292. Same; qualifications; powers of county commissioners preserved; cooperative agreements. (a) Subject to the other provisions of the community corrections act, each county may qualify to receive grants under such act by complying with the provisions of K.S.A. 75-52,110, and amendments thereto.

(b) Subject to the requirements of centralized administration and control of correctional services under K.S.A. 75-52,110, and amendments thereto, and the provisions of agreements between cooperating counties under subsection (c), the respective boards of county commissioners shall retain all authority for the expenditure of moneys, including grants received under such act, and for the implementation and oversight of the operations under the comprehensive plan approved by the secretary of corrections. The comprehensive plan shall be reviewed and approved by the board of county commissioners of each county to which the plan pertains prior to submission to the secretary of corrections for approval.

(c) The boards of county commissioners of all counties cooperating together to establish a corrections advisory board and to adopt a comprehensive plan pursuant to such act may enter into cooperative agreements to qualify their respective counties for grants under such act. Such counties shall cooperate and enter into such agreements for all purposes of such act in the manner prescribed by K.S.A. 12-2901 through 12-2907, and amendments thereto, to the extent that those statutes do not conflict with the provisions of such act.

History: L. 1978, ch. 364, § 3; L. 1989, ch. 92, § 6; L. 2004, ch. 160, § 2; July 1.



75-5293 Payment for expenses of corrections advisory board of county or group of cooperating counties without an approved plan.

75-5293. Payment for expenses of corrections advisory board of county or group of cooperating counties without an approved plan. In order to assist a county or group of cooperating counties which has established a corrections advisory board but which does not have a comprehensive plan which has been approved by the secretary of corrections and which requires financial aid to defray all or part of the expenses incurred by corrections advisory board members in discharging their official duties pursuant to K.S.A. 75-5299, and amendments thereto, the secretary of corrections, upon receipt of resolutions by the board or boards of county commissioners, or the administrative authority established by cooperating counties, certifying the need for and inability to pay such expenses, may pay quarterly to the county or counties an amount determined by the secretary.

History: L. 1978, ch. 364, § 4; L. 1989, ch. 92, § 7; L. 1993, ch. 197, § 1; L. 2007, ch. 197, § 6; July 1.



75-5294 Assistance to counties and advisory boards by secretary of corrections; administration of act; rules and regulations.

75-5294. Assistance to counties and advisory boards by secretary of corrections; administration of act; rules and regulations. (a) In accordance with K.S.A. 77-415 et seq., and amendments thereto, the secretary of corrections shall adopt rules and regulations necessary for the implementation and administration of this act and as prescribed by this act. The secretary of corrections shall provide consultation and technical assistance to counties and corrections advisory boards to aid them in the development of comprehensive plans under this act.

(b) This act shall be administered by the secretary of corrections or by officers and employees of the department of corrections designated by the secretary to the extent that authority to do so is delegated by the secretary, except that the authority to adopt rules and regulations under this act shall not be delegated.

History: L. 1978, ch. 364, § 5; April 20.



75-5295 Powers of counties or groups of counties under act.

75-5295. Powers of counties or groups of counties under act. For the purposes of this act and to provide for the correctional services described in K.S.A. 75-5291 and amendments thereto, a county or group of cooperating counties, through their boards of county commissioners, or administrative bodies established by cooperating counties, may:

(a) Acquire by any lawful means, including purchase, lease or transfer of custodial control, the lands, buildings and equipment necessary and incidental to such purposes;

(b) enter into contracts, which are necessary and incidental to such purposes;

(c) determine and establish the administrative structure best suited to the efficient administration and delivery of such correctional services;

(d) employ a director and such other officers, employees, and agents as deemed necessary to carry out the provisions of this act;

(e) make grants in accordance with the comprehensive plan of funds provided by grant payments under K.S.A. 75-52,105 and amendments thereto to corporations organized not for profit, for development, operation and improvement of such correctional services; and

(f) use unexpended funds, accept gifts, grants and subsidies from any lawful source, and apply for, accept and expend federal funds.

History: L. 1978, ch. 364, § 6; L. 1989, ch. 92, § 8; Jan. 1, 1990.



75-5296 Comprehensive plans for correctional services, approval prerequisite for grants; additional requirements; operating standards; annual review; suspension of grants, procedure.

75-5296. Comprehensive plans for correctional services, approval prerequisite for grants; additional requirements; operating standards; annual review; suspension of grants, procedure. (a) Except as provided in K.S.A. 75-5293 and amendments thereto, no county shall be qualified to receive grants under this act unless and until the comprehensive plan for such county, or the group of counties with which such county is cooperating, is approved by the secretary of corrections.

(b) The secretary of corrections shall adopt rules and regulations establishing additional requirements for receipt of grants under this act, standards for the operation of the correctional services described in K.S.A. 75-5291 and amendments thereto and standards for performance evaluation of the correctional services described in K.S.A. 75-5291 and amendments thereto. In order to remain eligible for grants the county or group of cooperating counties shall substantially comply with the operating standards established by the secretary of corrections.

(c) The secretary of corrections shall review annually the comprehensive plans submitted by a county or group of cooperating counties and the facilities and programs operated under such plans.  The secretary of corrections is authorized to examine books, records, facilities and programs for purposes of recommending needed changes or improvements.

(d) In reviewing the comprehensive plan or any annual recommendations or revisions thereto, the secretary of corrections shall limit the scope of the review of the corrections advisory board's statement of priorities, needs, budget, policies and procedures, to the determination that such statement does not directly conflict with rules and regulations and operating standards adopted pursuant to subsection (b) and the community corrections act under K.S.A. 75-5290 et seq., and amendments thereto.

(e) When the secretary of corrections determines that there are reasonable grounds to believe that a county or group of cooperating counties is not in substantial compliance with the minimum operating standards adopted pursuant to this section, at least 30 days' notice shall be given the county or to each county in the group of cooperating counties and a hearing shall be held in accordance with the provisions of the Kansas administrative procedure act to ascertain whether there is substantial compliance or satisfactory progress being made toward compliance. If the secretary of corrections determines at such hearing that there is not substantial compliance or satisfactory progress being made toward compliance, the secretary of corrections may suspend all or a portion of any grant under this act until the required standards of operation have been met.

History: L. 1978, ch. 364, § 7; L. 1988, ch. 356, § 306; L. 1989, ch. 92, § 9; L. 1993, ch. 197, § 2; July 1.



75-5297 Corrections advisory boards; membership, qualifications, appointment; alternative membership, qualification and appointment provisions for cooperating counties.

75-5297. Corrections advisory boards; membership, qualifications, appointment; alternative membership, qualification and appointment provisions for cooperating counties. (a) Subject to the other provisions of this section, each corrections advisory board established under this act shall consist of at least 12, but not more than 15, members who shall be representative of law enforcement, prosecution, the judiciary, education, corrections, ethnic minorities, the social services and the general public and shall be appointed as follows:

(1) The law enforcement representatives shall be: (A) The sheriff or, if two or more counties are cooperating, the sheriff selected by the sheriffs of those counties, or the designee of that sheriff, and (B) the chief of police of the city with the largest population at the time the board is established or, if two or more counties are cooperating, the chief of police selected by the chiefs of police of each city with the largest population in each county at the time the board is established, or the designee of that chief of police, except that for purposes of this paragraph (1) in the case of a county having consolidated law enforcement and not having a sheriff or any chiefs of police, "sheriff" means the law enforcement director and "chief of police of the city with the largest population" or "chief of police" means a law enforcement officer, other than the law enforcement director, appointed by the county law enforcement agency for the purposes of this section;

(2) the prosecution representative shall be the county or district attorney or, if two or more counties are cooperating, a county or district attorney selected by the county and district attorneys of those counties, or the designee of that county or district attorney;

(3) the judiciary representative shall be the chief judge of the district court of the judicial district containing the county or group of counties or, if two or more counties in two or more judicial districts are cooperating, the chief judge of each such judicial district, or a judge of the district court designated by each such chief judge;

(4) the education representative shall be an educational professional appointed by the board of county commissioners of the county or, if two or more counties are cooperating, by the boards of county commissioners of those counties;

(5) a court services officer designated by the chief judge of the district court of the judicial district containing the county or group of counties or, if counties in two or more judicial districts are cooperating, a court services officer designated by the chief judges of those judicial districts;

(6) the board of county commissioners of the county shall appoint or, if two or more counties are cooperating, the boards of county commissioners of those counties shall together appoint at least three, but not more than six, additional members of the corrections advisory board or, if necessary, additional members so that each county which is not otherwise represented on the board is represented by at least one member of such board; and

(7) three members of the corrections advisory board shall be appointed by cities located within the county or group of cooperating counties as follows: (A) If there are three or more cities of the first class, the governing body of each of the three cities of the first class having the largest populations shall each appoint one member; (B) if there are two cities of the first class, the governing body of the larger city of the first class shall appoint two members and the governing body of the smaller city of the first class shall appoint one member; (C) if there is only one city of the first class, the governing body of such city shall appoint all three members; and (D) if there are no cities of the first class, the governing body of each of the three cities having the largest populations shall each appoint one member.

(b) If possible, of the members appointed by the boards of county commissioners in accordance with subsection (a)(6) and by the governing bodies of cities in accordance with subsection (a)(7), members shall be representative of one or more of the following: (1) Parole officers; (2) public or private social service agencies; (3) ex-offenders; (4) the health care professions; and (5) the general public.

(c) At least two members of each corrections advisory board shall be representative of ethnic minorities and no more than 2/3 of the members of each board shall be members of the same sex.

(d) In lieu of the provisions of subsections (a) through (c), a group of cooperating counties as provided in subsection (a)(2) of K.S.A. 75-52,110, and amendments thereto, may establish a corrections advisory board which such board's membership shall be determined by such group of counties through cooperative action pursuant to the provisions of K.S.A. 12-2901 through 12-2907, and amendments thereto, to the extent that those statutes do not conflict with the provisions of this act, except that if two or more counties in two or more judicial districts are cooperating, the chief judge of each such judicial district, or a judge of the district court designated by each such chief judge shall be a member of such board. In determining the membership of the corrections advisory board pursuant to this subsection, such group of counties shall appoint members who are representative of law enforcement, prosecution, the judiciary, education, corrections, ethnic minorities, the social services and the general public. Any corrections advisory board established and the membership determined pursuant to this subsection shall be subject to the approval of the secretary of corrections.

History: L. 1978, ch. 364, § 8; L. 1984, ch. 112, § 16; L. 1989, ch. 92, § 10; L. 1999, ch. 57, § 69; L. 2009, ch. 31, § 1; July 1.



75-5298 Corrections advisory boards; terms; vacancies; officers; open proceedings, rules.

75-5298. Corrections advisory boards; terms; vacancies; officers; open proceedings, rules. (a) Members of a corrections advisory board appointed in accordance with K.S.A. 75-5297 and amendments thereto shall serve for terms of two years from and after the date of their appointment and shall remain in office until their successors are duly appointed.  All vacancies in a corrections advisory board shall be filled for the unexpired term in the manner that the position was originally filled. Each corrections advisory board shall elect its own officers.

(b) All proceedings of the corrections advisory board and any committee or subcommittee of the board shall be open to the public in accordance with and subject to the provisions of K.S.A. 75-4317 to 75-4320, inclusive, and acts amendatory thereto. All votes of members of the corrections advisory board shall be recorded and shall become matters of public record.

(c) The corrections advisory board shall promulgate and implement rules concerning the conduct of proceedings and attendance of members at board meetings.

History: L. 1978, ch. 364, § 9; L. 1990, ch. 323, § 1; April 19.



75-5299 Same; participation in formulating comprehensive plans.

75-5299. Same; participation in formulating comprehensive plans. Corrections advisory boards established under the provisions of this act shall actively participate in the formulation of the comprehensive plan for the development, implementation and operation of the correctional services described in K.S.A. 75-5291 in the county or group of cooperating counties, and shall make a formal recommendation to the board or boards of county commissioners at least annually concerning the comprehensive plan and its implementation and operation during the ensuing year.

History: L. 1978, ch. 364, § 10; April 20.



75-52-100 Purchase of correctional services from state under comprehensive plans; determination of costs, grant deductions.

75-52,100. Purchase of correctional services from state under comprehensive plans; determination of costs, grant deductions. Any comprehensive plan submitted pursuant to this act may include the purchase of selected correctional services from the state by contract, including the temporary detention and confinement of adults convicted of crime.  The secretary of corrections shall annually determine the costs of the purchase of services under this section and deduct them from the grant payable to the county or, in the case of cooperating counties, the grants payable to the counties. In no case shall the charges for correctional services under such contract with the state exceed in cost the amount of the grant the county is eligible or, in the case of cooperating counties, the total amount of the grants the counties are eligible to receive under this act.

History: L. 1978, ch. 364, § 11; L. 1979, ch. 297, § 1; July 1.



75-52-102 Comprehensive plans for correctional services; requirements; new program proposals.

75-52,102. Comprehensive plans for correctional services; requirements; new program proposals. (a) The comprehensive plan submitted to the secretary of corrections for approval shall include those items prescribed by rules and regulations adopted by the secretary, which may require the inclusion of the following:

(1) A program for the detention, supervision and treatment of persons under pretrial detention or under commitment;

(2) delivery of other correctional services defined in K.S.A. 75-5291 and amendments thereto; and

(3) proposals for new facilities, programs and services, which proposals must include a statement of the need, purposes and objectives of the proposal and the administrative structure, staffing pattern, staff training, financing, degree of community involvement and client participation which are planned for the proposal.

(b) In addition to the foregoing requirements made by this section, each county or group of counties shall be required to develop and implement a procedure for the review by the corrections advisory board and the board or boards of county commissioners of new program applications and other matters proposed to be included under the comprehensive plan and for the manner in which corrections advisory board action shall be taken thereon.  A description of this procedure shall be made available to members of the public upon request.

History: L. 1978, ch. 364, § 13; L. 1989, ch. 92, § 11; Jan. 1, 1990.



75-52-103 Grants; expenditures for correctional services, determined pursuant to 75-52,111; grant reductions; transfer of grant amounts to other counties.

75-52,103. Grants; expenditures for correctional services, determined pursuant to 75-52,111; grant reductions; transfer of grant amounts to other counties. (a) Except as provided in K.S.A. 75-5293 and amendments thereto, each grant under this act shall be expended by the county receiving it for correctional services as described in K.S.A. 75-5291 and amendments thereto in addition to the amount required to be expended by such county under this section. Each calendar year in which a county receives grant payments under K.S.A. 75-52,105 and amendments thereto, the county shall make expenditures for correctional services as described in K.S.A. 75-5291 and amendments thereto from any funds other than from grants under this act in an amount equal to or exceeding the amount of base year corrections expenditures as determined by the secretary of corrections under subsection (b).

(b) The secretary of corrections shall audit and determine the amount of the expenditures for correctional services as described in K.S.A. 75-5291 and amendments thereto of each county applying for a grant as provided in K.S.A. 75-52,111.

(c) In any case where a county receiving a grant does not make expenditures for correctional services from funds other than from grants under this act as required by this section, the grant to such county for the next ensuing calendar year shall be reduced by an amount equal to the amount by which such county failed to make such required amount of expenditures.

(d) The secretary of corrections may provide, by rules and regulations, procedures for the following, as determined by the secretary to further the purposes of this act:

(1) The transfer, to one or more other counties, of any portion of a county's annual grant which is not included in such county's program budget for the current program year; and

(2) the transfer, to one or more other counties, of any portion of a county's annual  grant which remains unused at the end of such county's program year and is not included in such county's program budget for the ensuing program year.

(e) Except as otherwise provided pursuant to subsection (d), if a county does not expend the full amount of the grant received for any one year under the provisions of  this act, the county shall retain the unexpended amount of the grant for expenditure for correctional services as described in K.S.A. 75-5291 and amendments thereto during any ensuing calendar year. The secretary of corrections shall reduce the grant for the ensuing calendar year by an amount equal to the amount of the previous year's grant which was not expended and was retained by the county, unless the secretary finds that the amount so retained is needed for and will be expended during the ensuing calendar year for expenditures under the applicable comprehensive plan.

History: L. 1978, ch. 364, § 14; L. 1979, ch. 297, § 2; L. 1988, ch. 349, § 2; L. 1989, ch. 92, § 12; Jan. 1, 1990.



75-52-105 Semiannual grant payments; certified expenditure statements by counties.

75-52,105. Semiannual grant payments; certified expenditure statements by counties. (a) Upon compliance by a county or group of counties with the requirements for receipt of the grants authorized by the community corrections act and approval of the comprehensive plan by the secretary of corrections, the secretary of corrections shall determine the amount of the annual grant to each such county and, commencing on the next ensuing January 1 or July 1 after approval of the comprehensive plan, shall proceed to pay such grant in equal semiannual payments in accordance with and subject to such act, applicable rules and regulations, and the provisions of appropriations acts.

(b) On a quarterly basis, each county receiving semiannual grant payments under such act shall submit to the secretary of corrections certified statements detailing the amounts expended and costs incurred for the correctional services described in K.S.A. 75-5291, and amendments thereto. Upon receipt of such certified statements, the secretary of corrections shall determine whether each such county is in compliance with the expenditure and operation standards prescribed under such act for such services and shall determine the semiannual payment amount each such county is entitled to receive after making any adjustments for reductions or charges as required by or in accordance with such act and applicable rules and regulations.

(c) Semiannual grant payments for counties entitled thereto under such act shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of corrections or by a person or persons designated by the secretary of corrections to the county treasurers of such counties.

History: L. 1978, ch. 364, § 16; L. 1992, ch. 189, § 1; L. 2004, ch. 160, § 3; July 1.



75-52-107 State and county purchase of correctional services from grant-receiving counties.

75-52,107. State and county purchase of correctional services from grant-receiving counties. (a) The secretary of corrections may contract for any correctional services described in K.S.A. 75-5291 and amendments thereto from any county or group of cooperating counties which are receiving grants under this act, including services for inmates classified minimum security or less.

(b) Any county may contract for any correctional services described in K.S.A. 75-5291 and amendments thereto from any county or group of cooperating counties which are receiving grants under this act, regardless of whether such county or group of counties is in the same judicial district as the county contracting for such services.

History: L. 1978, ch. 364, § 18; L. 1988, ch. 349, § 3; L. 1990, ch. 323, § 2; April 19.



75-52-110 Required participation by counties in community corrections, options; chief judge, recommendations.

75-52,110. Required participation by counties in community corrections, options; chief judge, recommendations. (a) Before July 1, 1990, each county in this state, based on the recommendation from the chief judge of the judicial district in which each such county is located as provided in subsection (b), shall have:

(1) Established a corrections advisory board in accordance with K.S.A. 75-5297, and amendments thereto, and adopted a comprehensive plan for the development, implementation, operation and improvement of the correctional services described in K.S.A. 75-5291, and amendments thereto, which has been approved by the secretary of corrections and which, in addition to such matters as are prescribed by rules and regulations of the secretary of corrections, provides for centralized administration and control of the correctional services under such plan;

(2) entered into an agreement with a group of cooperating counties to establish a regional or multi-county community correctional services program; established a corrections advisory board in accordance with K.S.A. 75-5297, and amendments thereto; and adopted a comprehensive plan for the development, implementation, operation and improvement of the correctional services described in K.S.A. 75-5291, and amendments thereto, which has been approved by the secretary of corrections and which, in addition to such matters as are prescribed by rules and regulations of the secretary of corrections, provides for centralized administration and control of the correctional services under such plan. Such group of counties may comply with the provisions of this subsection through cooperative action pursuant to the provisions of K.S.A. 12-2901 through 12-2907, and amendments thereto, to the extent that those statutes do not conflict with the provisions of this act; or

(3) contracted for correctional services described in K.S.A. 75-5291, and amendments thereto, from any county or group of cooperating counties, as provided in K.S.A. 75-52,107, and amendments thereto, which are receiving grants under this act.

(b) Before September 15, 1989, the chief judge in each judicial district shall make a recommendation to the board of county commissioners in each county in such judicial district which has not established a program to provide for the correctional services described in K.S.A. 75-5291, and amendments thereto, as to which option provided in subsection (a) each such county in such judicial district should choose to comply with the provisions of this act.

History: L. 1989, ch. 92, § 1; L. 1999, ch. 57, § 70; July 1.



75-52-111 Community corrections grants; determination of grant amounts; reductions.

75-52,111. Community corrections grants; determination of grant amounts; reductions. (a) On or before each July 1, the secretary of corrections shall determine annually the amount of the grant for the ensuing fiscal year for each county or group of counties which has qualified to receive grants as provided in this section.

(b) The secretary of corrections shall award grants to a county or a group of counties for community correctional services from funds appropriated for that purpose in an amount determined by the secretary. The determination of the grant amount by the secretary shall be based on the following criteria: Staffing levels justified by active cases under supervision; administrative costs; funded contracts for services remaining unused for an unreasonable period of time; any unreasonable indirect costs; client numbers; caseload projections; travel costs; contracted services' costs; shrinkage factors; vacancy savings; turnover rates; and the comprehensive community corrections plan submitted to the secretary meeting the provisions of K.S.A. 75-5290, and amendments thereto. The secretary may reduce a grant to a county or group of counties as provided by K.S.A. 75-52,105, and amendments thereto, or due to changes in the availability of funds.

History: L. 1989, ch. 92, § 15; L. 1990, ch. 324, § 1; L. 1993, ch. 197, § 3; L. 2007, ch. 197, § 7; July 1.



75-52-112 Community correction grants; goals; county priority; proposal requirements; implementation timelines; evaluation, continued funding; secretary's report.

75-52,112. Community correction grants; goals; county priority; proposal requirements; implementation timelines; evaluation, continued funding; secretary's report. (a) As used in this section, "supervision success rate" means the percentage of those persons under supervision in a community corrections program whose supervision is not revoked and remanded to the custody of the department of corrections for imprisonment.

(b) On and after July 1, 2011, subject to the provision of appropriation acts, the secretary of corrections shall develop and implement a grant program with the goal of increasing public safety, reducing the risk of offenders on community supervision and achieving and maintaining a supervision success rate of at least 75% or improving such rate by at least 3% from the previous year.

(c) Any county or counties operating community correctional services may apply for the grant. The program shall give priority to a county or counties in which the supervision success rate for offenders on community supervision is significantly lower than the statewide average, which target a higher supervision success rate than the required supervision success rate of 75% or 3% annual supervision success rate improvement or which target the successful reentry of offenders who are considered medium or high risk for revocation.

(d) The secretary shall adopt grant requirements in accordance with this section. Proposals for grants under this program shall include, but not be limited to, provisions to:

(1) Target offenders at medium and high risk for revocation utilizing risk assessment instruments approved by the secretary;

(2) reduce and specialize caseloads for community corrections officers;

(3) provide the offenders with the needed supervision and services to improve such offenders' opportunity to successfully complete community correctional services programs, resulting in a reduction in revocations to prison. Such services may include, but not be limited to, employment training and placement, educational assistance, transportation and housing. Such services shall be evidence-based and address offenders' criminogenic risks, needs and responsivity characteristics;

(4) use an intermediate sanctions community supervision model;

(5) provide staff training and skill development for community corrections officers in risk reduction and intervention. Such training and development shall be approved and certified by the secretary;

(6) utilize treatment options, including substance abuse treatment, mental health treatment, and cognitive and behavioral programs for offenders. For identified need areas, approved assessment and evaluation instruments should be utilized to ensure offender placement into appropriate levels of treatment and intervention;

(7) use gang intervention strategies;

(8) address safety concerns of the community;

(9) implement a method of tracking and reporting revocations;

(10) establish a goal of reducing the number of offenders, by a specified percentage, whose supervision is revoked and the offender sentenced to prison by providing a plan to: (A) Achieve and maintain a supervision success rate of at least 75% or improve such rate by at least 3% from the previous year; or (B) target the successful reentry of offenders who are considered medium or high risk for revocation;

(11) develop a specific accountability system for monitoring, tracking and utilizing the grant funds and to evaluate the effectiveness of the grant funds; and

(12) develop a consistent set of policies that will guide judges and community corrections officers in the supervision and revocation of offenders on community corrections supervision.

(e) The department of corrections shall establish a date for achieving goals based upon implementation timelines and goals specific to each grant, which may include an overall reduction or a reduction for a specifically targeted population.

(f) The department of corrections shall evaluate the programs which received a grant using a research-based process evaluation targeting the critical components of effective programs to ensure that the program is being delivered as such program was designed. Continued funding shall be contingent on the program meeting the established goals.

(g) The secretary shall prepare a report which states the number of programs receiving grants pursuant to this section, specifically identifying each program, summarizing the provisions of each program and the success of the program in reducing revocations. Such report shall be delivered to the governor, the secretary of the senate, the chief clerk of the house of representatives and the Kansas reentry policy council on or before the first day of the regular legislative session each year in which the grant program is funded.

History: L. 2007, ch. 197, § 1; L. 2011, ch. 100, § 15; July 1.



75-52-113 Community corrections supervision fund.

75-52,113. Community corrections supervision fund. There is hereby created in the state treasury the community corrections supervision fund. All moneys credited to the community corrections supervision fund shall be used for grants for community correctional services in accordance with K.S.A. 75-52,111, and amendments thereto, to implement the provisions of this act. All expenditures from the community corrections supervision fund shall be made in accordance with appropriation acts, upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of corrections or the secretary's designee.

History: L. 2011, ch. 105, § 3; July 1.

"This act" means chapter 105 of the 2011 Session Laws of Kansas.



75-52-116 Work by inmates outside correctional institutions; agency relationship not established between state and supervisory entity; limitations; compensation.

75-52,116. Work by inmates outside correctional institutions; agency relationship not established between state and supervisory entity; limitations; compensation. (a) The warden of any correctional institution, with the approval of the secretary of corrections, may extend the limits of confinement of inmates who are classified minimum security or less to work for any state agency, federal agency, city, county, school district or nonprofit organization organized for charitable purposes if such work is in furtherance of public service and public welfare or charitable objectives within the community. Such inmates shall remain under the legal custody of the secretary of corrections with the actual limits of confinement extended and without actual supervision of correctional officials. Those persons observing, supervising, managing, controlling and reporting back to corrections officials regarding such inmates in their work shall be agents of the state and of the secretary of corrections for only the purpose of maintaining the confinement of the inmates but shall not, solely by reason of the agency, have law enforcement powers. An agency relationship shall not be established between the state or the secretary of corrections and the other state agency, federal agency, city, county, school district or nonprofit organization in regard to the manner in which the work is assigned, performed, or supervised.

(b) No work assignment pursuant to this section other than assignments to work for state agencies shall result in the displacement of any currently employed worker or position, including partial displacement such as a reduction in the hours of nonovertime work, wages or employment benefits, or result in the impairment of existing contracts for services or collective bargaining agreements. Inmates shall not be utilized to fill a job opening when any individual is on layoff from the same or any substantially equivalent job, or the employer has terminated the employment of any regular employee at the same or substantially equivalent job and the position remains unfilled. Inmates may not be utilized on a project except to the extent that the cost of the project exceeds the funds available and budgeted for that project.

(c) Compensation of inmates working pursuant to this section shall be normal inmate incentive pay rendered to other inmates working within correctional institutions pursuant to K.S.A. 75-5211, and amendments thereto.

History: L. 1984, ch. 307, § 1; L. 1988, ch. 350, § 1; L. 1990, ch. 325, § 1; L. 1991, ch. 260, § 18; L. 2003, ch. 54, § 1; July 1.



75-52-119 Secretary of corrections authorized to purchase certain real estate in Jefferson county; title approval by attorney general; uses.

75-52,119. Secretary of corrections authorized to purchase certain real estate in Jefferson county; title approval by attorney general; uses. (a) The secretary of corrections is hereby authorized to acquire by purchase for an amount of not to exceed $175,000 the real estate, including improvements thereon, more particularly described as follows: Lot eight (8) and that part of lot one (1) lying south of county road in the northeast fractional quarter (NEfr1/4) of section six (6), township ten (10), range nineteen (19), Delaware trust lands, Jefferson county, Kansas, containing 58 acres, more or less. A portion of the above-described real estate has been platted as Shomin Industrial Park, tracts A and B, a subdivision in Jefferson county, Kansas, according to the recorded plat thereof.

(b) Prior to payment for the purchase authorized by this section, the attorney general shall approve the abstract of title or title insurance policies as showing merchantable fee simple title to such property and shall approve the form of the deed or deeds to such property.

(c) The provisions of K.S.A. 75-3043a and 75-3739 and amendments thereto shall not apply to the acquisition authorized by this section or any contracts required therefor.

(d) Subject to the provisions of appropriations acts, the secretary of corrections may establish an honor camp on such real estate in addition to using such real estate for other purposes authorized by law.

History: L. 1986, ch. 314, § 1; May 22.



75-52-120 Same; pooled money investment board to loan funds therefor; interest rate; payment of principal and interest from correctional industries fund.

75-52,120. Same; pooled money investment board to loan funds therefor; interest rate; payment of principal and interest from correctional industries fund. (a) To provide for the costs of the acquisition of real estate authorized by K.S.A. 75-52,119, and amendments thereto, and expenses related thereto, the pooled money investment board is authorized and directed to loan to the secretary of corrections sufficient funds therefor in amounts which in the aggregate do not exceed $175,000. The pooled money investment board is authorized and directed to use any moneys in the operating accounts, investment accounts or other investments, of the state of Kansas to provide the funds for such loan. The loan shall bear interest at an initial rate equal to the average yield before taxes received on 91-day United States treasury bills as determined by the federal reserve banks as fiscal agents of the United States at its most recent public offering of such bills in effect on the date the pooled money investment board provides the loan amount. The rate of such interest shall be adjusted annually on the anniversary of the date the loan was made at a rate equal to the average yield before taxes received on 91-day United States treasury bills as determined by the federal reserve banks as fiscal agents of the United States at its most recent public offering of such bills in effect on such date. The loan principal and interest thereon shall be payable solely from revenues credited to the correctional industries fund or as otherwise provided by law. The loan shall not be deemed to be an indebtedness or debt of the state of Kansas within the meaning of section 6 of article 11 of the constitution of the state of Kansas.

(b) Upon certification to the pooled money investment board by the secretary of corrections of the amount of the loan authorized by this section that is required, the pooled money investment board shall transfer the amount certified by the secretary of corrections from the state bank accounts described in this section to the correctional industries fund. The amount so transferred shall not exceed $175,000.

History: L. 1986, ch. 314, § 2; L. 1992, ch. 146, § 20; July 1.



75-52-121 Same; terms and conditions of repayment; period of loan.

75-52,121. Same; terms and conditions of repayment; period of loan. Subject to the limitations of this section and K.S.A. 75-52,120, the secretary of corrections shall determine and certify to the pooled money investment board, on or before the date of the certification under subsection (b) of K.S.A. 75-52,120, the terms and conditions of repayment of the principal and interest of such loan amount. The principal and interest of such loan shall be repaid in payments payable at least annually for a period of not more than 10 years. The amounts shall be recomputed each year to reflect the interest rate prescribed by K.S.A. 75-52,120 and shall be based on a total original amortization period of 10 years. Nothing in this act shall prevent the secretary of corrections from repaying, without penalty, any outstanding principal, or any portion thereof, prior to it being due and owing. In the event such payments are made, interest shall be computed on the remaining principal balance.

History: L. 1986, ch. 314, § 3; May 22.



75-52-122 Ellsworth correctional facility; establishment.

75-52,122. Ellsworth correctional facility; establishment. The secretary of corrections is hereby authorized to establish and equip the Ellsworth correctional facility which shall be located in Ellsworth, Kansas.

History: L. 1987, ch. 335, § 1; L. 1990, ch. 309, § 78; May 24.



75-52-123 Same; use.

75-52,123. Same; use. The institution so established shall be used for the confinement of inmates committed to the custody of the secretary of corrections who are transferred to such institution pursuant to K.S.A. 75-5206, and amendments thereto.

History: L. 1987, ch. 335, § 2; May 21.



75-52-124 Same; management and control; warden.

75-52,124. Same; management and control; warden. The secretary of corrections shall have general management and control of such institution and of the officers and employees thereof and the inmates therein and of all matters relating to the discipline, control and fiscal concerns thereof, the same as other correctional institutions under the secretary's control and jurisdiction. The secretary may adopt such rules and regulations as may be determined necessary for carrying out the purposes of this act. The secretary shall appoint a warden with such duties as may be prescribed, and the warden so appointed, may select, with the approval of the secretary, officers and employees necessary for the management and operation of the institution. The warden and all other officers and employees shall be within the classified service of the Kansas civil service act.

History: L. 1987, ch. 335, § 3; L. 1990, ch. 309, § 79; May 24.



75-52-125 Control and management of certain buildings and grounds used as correctional institutions.

75-52,125. Control and management of certain buildings and grounds used as correctional institutions. Notwithstanding the provisions of K.S.A. 75-3762 and 75-3765, and amendments thereto, the secretary of corrections shall have the charge, care, management and control of all buildings and grounds owned by the state which are used as a correctional institution as defined by K.S.A. 75-5202, and amendments thereto, except that the charge, care, management and control of buildings and grounds which are the subject of an agreement pursuant to K.S.A. 76-12a24, and amendments thereto, shall be in accordance with such agreement.

History: L. 1988, ch. 321, § 1; L. 2004, ch. 121, § 11; July 1.



75-52-126 Payment of claims to medical vendors not filed within fiscal year; limitation.

75-52,126. Payment of claims to medical vendors not filed within fiscal year; limitation. The director of accounts and reports shall accept for payment from an agent or intermediary authorized to make medical payment reviews and to determine the amount due to medical vendors for the care of inmates, in accordance with agreements entered into by the secretary of corrections under the provisions of K.S.A. 75-5205 and amendments thereto, claims for medical services provided for the care of inmates even though such claims were not submitted or processed for payment within the fiscal year in which the services were rendered, except that no claim filed more than six months after the time the service was rendered shall be allowed or paid.

History: L. 1988, ch. 329, § 1; July 1.



75-52-127 Conservation camps.

75-52,127. Conservation camps. On or after the effective date of this act, the secretary of corrections may establish conservation camps to provide inmates with a highly structured residential work program. Such conservation camps shall be a state correctional institution or facility for confinement under the supervision of the secretary. A conservation camp may accept defendants assigned to such camp as provided in K.S.A. 21-4603 or K.S.A. 21-4603d, prior to its repeal, or K.S.A. 2015 Supp. 21-6604 or 21-6702, and amendments thereto. Defendants assigned pursuant to K.S.A. 21-4603 or K.S.A. 21-4603d, prior to its repeal, or K.S.A. 2015 Supp. 21-6604 or 21-6702, and amendments thereto, to a conservation camp may be transferred by the secretary to any other correctional institution or facility. Any inmate sentenced to the custody of the secretary may be confined in a conservation camp, however, only those inmates assigned to the conservation camp pursuant to subsection (a)(5) or (e) of K.S.A. 21-4603d, prior to its repeal, or subsection (a)(5) of K.S.A. 2015 Supp. 21-6604, or subsection (b)(6) of K.S.A. 21-4603, prior to its repeal, or subsection (b)(6) of K.S.A. 2015 Supp. 21-6702, and amendments thereto, shall be eligible for release upon successful completion of the conservation camp program.

History: L. 1989, ch. 92, § 32; L. 1998, ch. 186, § 6; L. 2011, ch. 91, § 32; July 1.

Section was also amended by L. 2011, ch. 30, § 281, but that version was repealed by L. 2011, ch. 91, § 41.



75-52-128 Inmate housing opportunities in cities and counties; secretary to consider.

75-52,128. Inmate housing opportunities in cities and counties; secretary to consider. The secretary of corrections is hereby authorized and directed to visit Kansas cities and counties and to initiate and participate in discussions with local public officials regarding the opportunities in such cities and counties to satisfy anticipated needs for additional inmate housing.

History: L. 1989, ch. 31, § 6; May 25.



75-52-129 Placement of inmates in facilities owned and operated by cities and towns; guidelines and limitations.

75-52,129. Placement of inmates in facilities owned and operated by cities and towns; guidelines and limitations. (a) The secretary of corrections is hereby authorized to negotiate and enter into contracts with Kansas cities and counties for the placement of inmates, who are classified as medium custody or any higher custody or security classification, in facilities owned and operated by the cities and counties. If the secretary of corrections proposes to place any inmates classified as medium custody or any higher custody classification for confinement in facilities other than correctional or other institutions or facilities owned and operated by the department of corrections or any other state agency, the secretary of corrections shall give first consideration to entering into contracts with Kansas cities and counties under this section before attempting to place any such inmate for confinement at any location outside the state of Kansas if the facilities to be provided under such contracts are substantially equal to facilities at locations outside the state of Kansas and if arrangements can be made in a timely manner. Except as provided in subsection (b), the provisions of this section and any contract or preliminary letter of commitment entered into pursuant to this section shall not apply to any minimum custody or community custody status inmates, or any other custody or security classification lower than medium custody, or to any inmate who may be placed in a work release or prerelease program, center or facility by the secretary of corrections, who is eligible for parole or who is placed pursuant to the interstate corrections compact. Contracts entered into pursuant to this section shall not be subject to competitive bid requirements under K.S.A. 75-3739, and amendments thereto.

(b) The secretary shall not enter into any contract as provided in subsection (a) with any city or county of this state for the placement of inmates that does not provide that such city or county shall provide and maintain appropriate and recognized standards of safety, health and security.

History: L. 1989, ch. 31, § 7; L. 2000, ch. 182, § 10; May 25.



75-52-130 Financing for new correctional and mental health facilities; pooled money investment board to loan funds therefor; interest; terms and conditions.

75-52,130. Financing for new correctional and mental health facilities; pooled money investment board to loan funds therefor; interest; terms and conditions. (a) To provide for any amounts required to be paid for all or part of the cost of the capital improvement projects for a new correctional facility and a mental health facility or facilities authorized by this act and expenses related thereto, the pooled money investment board is authorized and directed to loan to the secretary of corrections sufficient funds therefor in amounts which in the aggregate do not exceed $26,850,000. All such amounts of such loan shall be credited to the new correctional facility and mental health facility or facilities—construction fund which is hereby created in the state treasury. The pooled money investment board is authorized and directed to use any moneys in the operating accounts, investment accounts and other investments, of the state of Kansas to provide the funds for such loan.

(b) Such loan shall bear interest from the date of the loan transfer or transfers under this section at an annual rate of interest which shall be at a rate equal to the average yield before taxes received on 91-day United States treasury bills as determined by the federal reserve banks as fiscal agents of the United States at its most recent public offering of such bills in effect on January 1 of such year. Such loan shall not be deemed to be an indebtedness or debt of the state of Kansas within the meaning of section 6 of article 11 of the constitution of the state of Kansas.

(c) The secretary of corrections may periodically certify to the pooled money investment board amounts to be transferred pursuant to this subsection. Upon certification to the pooled money investment board by the secretary of corrections of the amounts of the loan authorized by subsection (a), the pooled money investment board shall transfer amounts certified by the secretary of corrections from the state bank accounts described in subsection (a) to the new correctional facility and mental health facility or facilities—construction fund which in the aggregate do not exceed the amount specified in subsection (a).

(d) Subject to the limitations of this section, the secretary of corrections shall determine and certify to the pooled money investment board, on or before the date of the first certification pursuant to subsection (c), the terms and conditions of repayment of the principal and interest of such loan amounts. Commencing in calendar year 1990, the principal and interest of such loan amounts shall be repaid in payments payable at least annually for a period of not more than 25 years.  The repayment amounts shall be recomputed each year to reflect the interest rate prescribed and shall be calculated each year on a substantially level payment basis based on a total original amortization period of 25 years.

History: L. 1989, ch. 31, § 3; L. 1991, ch. 265, § 4; L. 1992, ch. 146, § 21; July 1.



75-52-131 Redesignation of certain correctional institutions; vesting of properties; references in statutes and other documents.

75-52,131. Redesignation of certain correctional institutions; vesting of properties; references in statutes and other documents. (a)  On the effective date of this act, the Kansas correctional institution at Lansing shall be consolidated with and become a part of the Kansas state penitentiary.  The consolidated institution shall be named the Lansing correctional facility.  All properties, moneys, appropriations, rights and authorities now vested in the Kansas correctional institution at Lansing or the Kansas state penitentiary shall be vested in the Lansing correctional facility.  Whenever the Kansas correctional institution at Lansing or Kansas state penitentiary, or words of like effect, are referred to or designated by any statute, contract or other document, such reference or designation shall be deemed to apply to the Lansing correctional facility.

(b) On the effective date of this act, the Stockton correctional facility shall be consolidated with and become a part of the Norton correctional facility. All properties, moneys, appropriations, rights and authorities now vested in the Stockton correctional facility shall be vested in the Norton correctional facility.  Whenever the Stockton correctional facility, or words of like effect, are referred to or designated by any statute, contract or other document, such reference or designation shall be deemed to apply to the Norton correctional facility.

(c) The name of the state industrial reformatory is hereby changed to the Hutchinson correctional facility. All properties, moneys, appropriations, rights and authorities now vested in the state industrial reformatory shall be vested in the Hutchinson correctional facility.  Whenever the state industrial reformatory, or words of like effect, is referred to or designated by any statute, contract or other document, such reference or designation shall be deemed to apply to the Hutchinson correctional facility.

History: L. 1990, ch. 309, § 1; L. 1991, ch. 260, § 19; April 25.



75-52-131a Same; vesting of properties; references in statutes and other documents.

75-52,131a. Same; vesting of properties; references in statutes and other documents. (a)  On the effective date of this act, the Hutchinson correctional work facility shall be consolidated with and become a part of the Hutchinson correctional facility.  All properties, moneys, appropriations, rights and authorities now vested in the Hutchinson correctional work facility shall be vested in the Hutchinson correctional facility.  Whenever the Hutchinson correctional work facility, or words of like effect, is referred to or designated by any statute, contract or other document, such reference or designation shall be deemed to apply to the Hutchinson correctional facility.

(b) On the effective date of this act, the Topeka correctional facility—west shall be consolidated with and become a part of the Topeka correctional facility—east.  The consolidated institution shall be named the Topeka correctional facility.  All properties, moneys, appropriations, rights and authorities now vested in the Topeka correctional facility—west or the Topeka correctional facility—east shall be vested in the Topeka correctional facility.  Whenever the Topeka correctional facility—west or the Topeka correctional facility—east, or words of like effect, are referred to or designated by any statute, contract or other document, such reference or designation shall be deemed to apply to the Topeka correctional facility.

History: L. 1991, ch. 260, § 1; April 25.



75-52-132 Community correctional conservation camp in Labette county; approved for bond financing.

75-52,132. Community correctional conservation camp in Labette county; approved for bond financing. The secretary of corrections and the board of commissioners of Labette county are hereby authorized to enter into agreements to establish and operate a community correctional conservation camp in Labette county. The county of Labette is hereby authorized to construct, equip and operate such community correctional conservation camp pursuant to such agreements. The capital improvement project to construct and equip a community correctional conservation camp is hereby approved for the department of corrections and Labette county for the purposes of subsection (b) of K.S.A. 74-8905 and amendments thereto and the issuance of bonds for such project by the Kansas development finance authority in accordance with that statute. The provisions of subsection (a) of K.S.A. 74-8905 and amendments thereto shall not prohibit the issuance of bonds for such purpose and any such issuance of bonds is exempt from the provisions of subsection (a) of K.S.A. 74-8905 and amendments thereto.

History: L. 1990, ch. 272, § 1; May 3.



75-52-133 Prohibition of certain local and private prisons.

75-52,133. Prohibition of certain local and private prisons. (a) Except as authorized by Kansas statute, no city, county or private entity shall authorize, construct, own or operate  any type of correctional facility for the placement or confinement of inmates from any agency of another state.

(b) The provisions of this section shall not apply to:

(1) Facilities used exclusively for placement or confinement of inmates from an agency of the federal government; or

(2) regional, city or county jails used exclusively as such jails and as places of detention for inmates, prisoners or fugitives as authorized by K.S.A 19-1917, 19-1930 or 75-5217, and amendments thereto.

History: L. 1990, ch. 309, § 84; L. 1991, ch. 266, § 1; July 1.



75-52-134 Use of Topeka correctional facility.

75-52,134. Use of Topeka correctional facility. The part of the Topeka correctional facility which formerly was known as the state correctional-vocational training center at Topeka, Kansas, shall be used to confine or house only female inmates having a custody or security classification of medium or minimum or lower and shall not be used to confine or house such inmates having a maximum custody or security classification either on a permanent or temporary basis.

History: L. 1990, ch. 322, § 3; L. 1991, ch. 260, § 20; April 25.



75-52-135 Personal property of inmates, abandonment; disposition.

75-52,135. Personal property of inmates, abandonment; disposition. (a) Any personal property owned by an inmate and located at a correctional institution shall be considered abandoned property if the inmate escapes from custody.

(b) Any personal property owned by an inmate and located at a correctional institution shall be considered abandoned property if the property is not claimed by an inmate or an authorized representative of an inmate within 90 days after the inmate's release from incarceration.

(c) Any personal property owned by an inmate and located at a correctional institution shall be considered abandoned property if the property is not claimed by an authorized representative of an inmate within 90 days after the inmate's death while incarcerated.

(d) Any personal property which is determined to be abandoned pursuant to this section shall be reported to the administrator of unclaimed property in the state treasurer's office pursuant to K.S.A. 58-3950, and amendments thereto. The administrator of unclaimed property in the state treasurer's office shall then dispose of the property in accordance with K.S.A. 58-3934 et seq., and amendments thereto.

(e) As used in this section, "correctional institution" has the meaning ascribed thereto in subsection (d) of K.S.A. 75-5202, and amendments thereto, and "personal property" shall include any property an inmate is authorized by the secretary of corrections to possess while incarcerated, including any funds held by the correctional institution for the inmate.

History: L. 1991, ch. 250, § 1; L. 2002, ch. 69, § 1; July 1.



75-52-136 Lease of land under secretary's control for production of oil, gas or other minerals.

75-52,136. Lease of land under secretary's control for production of oil, gas or other minerals. (a) The secretary of corrections is hereby authorized to lease any of the lands under the secretary's control, the title of which is vested in the state of Kansas for the production of oil, gas or other minerals which the secretary may deem valuable for that purpose.  All such leases shall be on such terms and conditions as the secretary may prescribe, except that such leases shall not be for a period of more than five years, and so long thereafter as oil, gas or other minerals are produced in paying quantities thereon.

(b) Before entering into any lease pursuant to this section, the secretary of corrections shall give not less than 30 days' public notice, by publication in the Kansas register, of the secretary's intention to enter such lease. Any such lease shall be awarded in accordance with the competitive bid laws of this state. The right to reject any and all bids for leases shall be reserved by the secretary of corrections. Any lease under the provisions of this act shall be executed by the secretary of corrections, shall contain a recital of all proceedings in compliance with this section and shall be approved as to form by the attorney general.

(c) The lessee under any lease pursuant to this section shall be liable in damages to any surface lessee and to the state for any and all injury, damage or loss, caused by any act or omission of the lessee, to any property of the surface lessee or to any property of the state located upon or used in connection with such lands.

(d) No lease pursuant to this section, nor the uses or occupancy thereunder, shall interfere materially with the purposes for which the lands were granted to the state of Kansas.

(e) All proceeds of any lease pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1991, ch. 264, § 2; L. 2001, ch. 5, § 400; July 1.



75-52-137 Consolidation of El Dorado correctional work facility into El Dorado correctional facility.

75-52,137. Consolidation of El Dorado correctional work facility into El Dorado correctional facility. (a)  On the effective date of this act, the El Dorado correctional work facility shall be transferred to, consolidated with and become a part of the El Dorado correctional facility.  All properties, moneys, appropriations, rights and authorities now vested in the El Dorado correctional work facility shall be transferred to and be vested in the El Dorado correctional facility.  Whenever the El Dorado correctional work facility, or words of like effect, is referred to or designated by any statute, contract or other document, such reference or designation shall be deemed to apply to the El Dorado correctional facility.

(b) On the effective date of this act, officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the institution being transferred by subsection (a) and who, in the opinion of the secretary of corrections are necessary to perform the powers, duties and functions of the institution with which it is consolidated, shall be transferred to, and shall become officers and employees thereof.  Any such officer or employee shall retain all retirement benefits and all rights of civil service which had accrued to or vested in such officer or employee prior to the effective date of this act.  The service of each such officer and employee so transferred shall be deemed to have been continuous.

History: L. 1992, ch. 245, § 1; May 21.



75-52-138 Certain civil actions filed by inmate; exhaustion of administrative remedies required.

75-52,138. Certain civil actions filed by inmate; exhaustion of administrative remedies required. Any inmate in the custody of the secretary of corrections or in a county jail, prior to filing any civil action naming the state of Kansas, any political subdivision of the state of Kansas, any public official, the secretary of corrections, the warden, the sheriff, or an employee of the department of corrections or the county, while such employee is engaged in the performance of such employee's duty, as the defendant pursuant to the rules of civil procedure, shall have exhausted such inmate's administrative remedies, established by rules and regulations promulgated by the secretary of corrections or by county resolutions, concerning such civil action. Upon filing a petition in a civil action, such inmate shall file with such petition proof that the administrative remedies have been exhausted.

History: L. 1994, ch. 227, § 1; July 1.



75-52-139 Secretary adopts rules and regulations for offenders to pay fees; expenditures; department of corrections victim assistance fund.

75-52,139. Secretary adopts rules and regulations for offenders to pay fees; expenditures; department of corrections victim assistance fund. (a) The secretary of corrections is hereby authorized to adopt rules and regulations under which offenders in the secretary's custody may be assessed fees for various services provided to offenders and for deductions for payment to the crime victims compensation fund.

(b) All moneys received for fees imposed under this section for various services provided to offenders shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the department of corrections - general fees fund. All expenditures of the moneys credited to the department of corrections - general fees fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary.

(c) The expenditures of the fees imposed under this section for various services provided to offenders shall be for victim assistance operations, inmate services and the supervision and management of offenders.

(d) There is hereby created in the state treasury the department of corrections victim assistance fund. All moneys credited to such fund under the provisions of K.S.A. 75-5211, and amendments thereto, or any other law shall be expended only for the purpose of victim assistance operations. All moneys received shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the department of corrections victim assistance fund. All expenditures of the moneys credited to the department of corrections victim assistance fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary.

History: L. 1994, ch. 227, § 10; L. 2008, ch. 91, § 2; July 1.



75-52-140 Severability clause.

75-52,140. Severability clause. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given affect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1994, ch. 227, § 11; July 1.



75-52-141 Conveyance of real estate in Ellsworth county.

75-52,141. Conveyance of real estate in Ellsworth county. (a) The secretary of corrections is hereby authorized and empowered to exchange and convey for and on behalf of the state of Kansas all the rights, title and interest in a tract of real estate located in Ellsworth county, Kansas, as set forth below.

(b) Conveyance of such rights, title and interest in such real estate shall be in accordance with the procedures prescribed therefor by the secretary of corrections and shall be executed in the name of the department of corrections by the secretary on behalf of the state of Kansas.

(c) No conveyance of real estate authorized by this section shall be made or accepted by the secretary of corrections until the deeds, titles and conveyances have been reviewed and approved by the attorney general.

History: L. 1995, ch. 28, § 1; Mar. 30.



75-52-142 Same; definition of tracts; authority of secretary.

75-52,142. Same; definition of tracts; authority of secretary. (a) As used in this section, "city of Ellsworth real property" means a tract of land described as follows:

A tract of land in the E 1/2 Section 17, T 15 S - R 8 W, Ellsworth county, Kansas, more particularly described as follows:

Beginning at a point 30′ East of the Center Corner of said Section; Said point being the East right-of-way of the County Road; thence South along the right-of-way for a distance of five hundred sixty two and seventy eight hundredths (562.78′) feet to a point; thence East on the North property line of existing Ellsworth Correctional Facility on a bearing of S 89°25′09″ E for a distance of four hundred (400′) feet to a point; thence North parallel with the West property line for a distance of one thousand fifty five (1055′) feet to a point; said point being 275′ from the centerline of the NW-SE runway; thence on a bearing of N 49°00′00″ E for a distance of five hundred twenty seven and eighty nine hundredths (527.89′) feet to a point; said line being parallel with the NW-SE runway and said point being on the East right-of-way of the county road; thence South along the right-of-way for a distance of eight hundred thirty four and fifty hundredths (834.50′) feet to the point of beginning.

The above described tract contains 11.259 acres more or less.

The city of Ellsworth does hereby retain an easement for ingress and egress to the existing airport, more particularly described as follows:

A tract of land 30′ each side of the following described centerline. Beginning at a point 30′ East of the Center Corner in said section; said point being on the East right-of-way of the county road; thence on a bearing of N7 00′ E for a distance of four hundred and three (403′) feet to the East property line.

(b) As used in this section, "department of corrections real property" means a tract of land described as follows:

A tract of land in the NE 1/4 Section 17, T 15 S - R 8 W, Ellsworth county, Kansas, more particularly described as follows:

Beginning at a point 30′ West of the E 1/4 Corner of said Section; Said point being on the West right-of-way of K-14 Highway; thence North along the right-of-way for a distance one thousand seventy five and thirty eight hundredths (1075.38′) feet to a point; thence parallel to the South 1/4 section line for a distance of six hundred and twenty (620.00′) feet to a point; thence South parallel with the East property line for a distance of one thousand seventy five and thirty eight (1075.38′) feet to a point; said point being on the South 1/4 section line; thence East along the 1/4 section line for a distance of six hundred and twenty (620.00′) feet to the point of beginning.

The above described tract contains 15.306 acres more or less.

(c) The secretary of corrections for and on behalf of the state of Kansas is hereby authorized to exchange and convey the department of corrections real property to the city of Ellsworth, Kansas, in consideration for which the city of Ellsworth, Kansas, will exchange and convey the city of Ellsworth real property to the department of corrections, subject to easements and restrictions of record and as may be agreed between the secretary of corrections and the city of Ellsworth, Kansas. The exchange and conveyance of such real property by the secretary of corrections on behalf of the state of Kansas, shall be executed in the name of the secretary on behalf of the state of Kansas and shall be delivered upon receipt of a good and sufficient warranty deed from the city of Ellsworth to the city of Ellsworth real property. Before such real property is exchanged and conveyed, the attorney general shall approve the instruments of conveyance of the secretary of corrections to the city of Ellsworth, Kansas, and the instruments of conveyance of the city of Ellsworth, Kansas, to the department of corrections and shall approve the title to the real property exchanged and conveyed by the city of Ellsworth, Kansas.

(d) The secretary of corrections may convey the department of corrections real estate on behalf of the state without the necessity of appraisal, bid or publication.

History: L. 1995, ch. 28, § 2; Mar. 30.



75-52-144 Certified drug abuse treatment programs; presentence criminal risk-need assessment; certified treatment providers; cost of programs.

75-52,144. Certified drug abuse treatment programs; presentence criminal risk-need assessment; certified treatment providers; cost of programs. (a) Drug abuse treatment programs certified in accordance with subsection (b) shall provide:

(1) Presentence drug abuse assessments of any person who is convicted of a felony violation of K.S.A. 65-4160 or 65-4162, prior to such section's repeal, K.S.A. 2010 Supp. 21-36a06, prior to its transfer, or K.S.A. 2015 Supp. 21-5706, and amendments thereto, and meets the requirements of K.S.A. 21-4729, prior to its repeal, or subsection (a) of K.S.A. 2012 Supp. 21-6824, and amendments thereto;

(2) treatment of all persons who are convicted of a felony violation of K.S.A. 65-4160 or 65-4162, prior to such section's repeal, K.S.A. 2010 Supp. 21-36a06, prior to its transfer, or K.S.A. 2015 Supp. 21-5706, and amendments thereto, meet the requirements of K.S.A. 21-4729, prior to its repeal, or K.S.A. 2012 Supp. 21-6824, and amendments thereto, and whose sentence requires completion of a certified drug abuse treatment program, as provided in this section;

(3) one or more treatment options in the continuum of services needed to reach recovery: Detoxification, rehabilitation, continuing care and aftercare, and relapse prevention;

(4) treatment options to incorporate family and auxiliary support services; and

(5) treatment options for alcohol abuse when indicated by the assessment of the offender or required by the court.

(b) The presentence criminal risk-need assessment shall be conducted by a court services officer or a community corrections officer. The presentence drug abuse treatment program placement assessment shall be conducted by a drug abuse treatment program certified in accordance with the provisions of this subsection to provide assessment and treatment services. A drug abuse treatment program shall be certified by the secretary of corrections. The secretary may establish qualifications for the certification of programs, which may include requirements for supervision and monitoring of clients; fee reimbursement procedures; handling of conflicts of interest; delivery of services to clients unable to pay; and other matters relating to quality and delivery of services by the program. Drug abuse treatment may include community based and faith based programs. The certification shall be for a four-year period. Recertification of a program shall be by the secretary. To be eligible for certification under this subsection, the secretary shall determine that a drug abuse treatment program: (1) Meets the qualifications established by the secretary; (2) is capable of providing the assessments, supervision and monitoring required under subsection (a); (3) has employed or contracted with certified treatment providers; and (4) meets any other functions and duties specified by law.

(c) Any treatment provider who is employed or has contracted with a certified drug abuse treatment program who provides services to offenders shall be certified by the secretary of corrections. The secretary shall require education and training which shall include, but not be limited to, case management and cognitive behavior training. The duties of providers who prepare the presentence drug abuse assessment may also include appearing at sentencing and probation hearings in accordance with the orders of the court, monitoring offenders in the treatment programs, notifying the probation department and the court of any offender failing to meet the conditions of probation or referrals to treatment, appearing at revocation hearings as may be required and providing assistance and data reporting and program evaluation.

(d) The cost for all drug abuse assessments performed pursuant to subsection (a)(1), and the cost for all certified drug abuse treatment programs for any person who meets the requirements of K.S.A. 2015 Supp. 21-6824, and amendments thereto, shall be paid by the Kansas sentencing commission from funds appropriated for such purpose. The Kansas sentencing commission shall contract for payment for such services with the supervising agency. The sentencing court shall determine the extent, if any, that such person is able to pay for such assessment and treatment. Such payments shall be used by the supervising agency to offset costs to the state. If such financial obligations are not met or cannot be met, the sentencing court shall be notified for the purpose of collection or review and further action on the offender's sentence.

(e) The community corrections staff shall work with the substance abuse treatment staff to ensure effective supervision and monitoring of the offender.

(f) The secretary of corrections is hereby authorized to adopt rules and regulations to carry out the provisions of this section.

History: L. 2003, ch. 135, § 2; L. 2009, ch. 32, § 61; L. 2011, ch. 30, § 282; L. 2012, ch. 150, § 51; July 1.



75-52-145 Secretary authorized to convey property in Reno county to city of Hutchinson.

75-52,145. Secretary authorized to convey property in Reno county to city of Hutchinson. (a) The secretary of corrections is hereby authorized to convey, without consideration, to the city of Hutchinson, Kansas the following described state property located in Reno county, Kansas containing 7.19 acres more or less:

A tract of land located in the Southwest Quarter of Section 19, Township 23 South, Range 5 West of the 6th Principal Meridian in Reno County, Kansas more particularly described as follows:

Commencing at the Center Section Corner of said Section 19; thence South along the East line of said Southwest Quarter, S 0°16'48" E, 265.00 feet to a point; thence S 89°43'12" W, 50.00 feet to the point of beginning; thence continuing S 89°43'12" W, 650.00 feet, thence S 41°31'49" W, 75.00 feet; thence South and Parallel to the East line of the Southwest Quarter of said Section 19 S 0°16'48" E, 393.85 feet; thence N 89°43'12" E, 700 feet to a point that is 50.00 feet West of the East line of said Southwest Quarter; thence N 0°16'48" W, 449.75 feet to the point of beginning. Said tract containing 7.19 acres more or less.

(b) The deed conveying the real estate described under subsection (a) shall be approved by the attorney general and shall be executed by the secretary of corrections.

(c) The conveyance authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a, and amendments thereto.

History: L. 2003, ch. 144, § 1; July 1.



75-52-146 Comprehensive plan for prison expansion, specialized facilities and training academy.

75-52,146. Comprehensive plan for prison expansion, specialized facilities and training academy. (a) The secretary of corrections shall develop a comprehensive plan for the expansion of maximum, medium and minimum security prison capacity, for specialized facilities and for a training academy. In developing such plan, the secretary shall engage in discussions with local units of government in jurisdictions in which department of corrections facilities are situated. The secretary shall present such plan to the legislature not later than February 1, 2005.

(b) The secretary is authorized to enter into agreements with Woodson County, or with any municipality within Woodson County, in preparation for the expansion of the minimum security correctional facility at Toronto to house additional medium or minimum security male inmates or for the development of related correctional facilities in Woodson County.

(c) The secretary is authorized to enter into agreements with Rooks County, or with any municipality within Rooks County, in preparation for the expansion of the minimum security correctional facility at Stockton to house additional medium or minimum security male inmates or for the development of related correctional facilities in Rooks County.

(d) In carrying out duties under this section, the secretary shall coordinate with the Kansas criminal justice recodification, rehabilitation and restoration project committee and with the Kansas sentencing commission.

History: L. 2004, ch. 92, § 2; Apr. 22.



75-52-147 Death of inmate in custody of secretary of corrections or juvenile in custody of commissioner of juvenile justice; investigation by Kansas bureau of investigation.

75-52,147. Death of inmate in custody of secretary of corrections or juvenile in custody of commissioner of juvenile justice; investigation by Kansas bureau of investigation. On and after July 1, 2004, whenever death occurs of an inmate, who is in the custody of the secretary of corrections and who resides in a correctional facility or boot camp operated by or contracted through the secretary or of a juvenile, who is in the custody of the commissioner of juvenile justice and who resides in an institution operated by or contracted through the commissioner, an investigation regarding the circumstances of the death shall be initiated by the Kansas bureau of investigation. A report of the findings of the investigation shall be made available to the chairperson of the senate judiciary committee and the house corrections and juvenile justice committee of the Kansas legislature and shall be subject to the open records act, K.S.A. 45-215, and amendments thereto. No such investigation by the Kansas bureau of investigation shall be required if the cause of death is determined to be natural, by a qualified autopsy, preliminary autopsy report or death certificate or the inmate or juvenile was regularly attended by a licensed physician.

History: L. 2004, ch. 160, § 4; L. 2005, ch. 150, § 2; July 1.



75-52-148 Report on serious offenses committed by sex offenders while in custody of secretary; annual report to the legislature.

75-52,148. Report on serious offenses committed by sex offenders while in custody of secretary; annual report to the legislature. (a) The department of corrections shall be required to review and report on the following serious offenses committed by sex offenders, as defined by K.S.A. 22-4902, and amendments thereto, while such offenders are in the custody of the secretary of corrections:

(1) Murder in the first degree, as defined in K.S.A. 2015 Supp. 21-5402, and amendments thereto;

(2) murder in the second degree, as defined in K.S.A. 2015 Supp. 21-5403, and amendments thereto;

(3) capital murder, as defined in K.S.A. 2015 Supp. 21-5401, and amendments thereto;

(4) rape, as defined in K.S.A. 2015 Supp. 21-5503, and amendments thereto;

(5) aggravated criminal sodomy, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5504, and amendments thereto;

(6) sexual exploitation of a child, as defined in K.S.A. 2015 Supp. 21-5510, and amendments thereto;

(7) kidnapping as defined in subsection (a) of K.S.A. 2015 Supp. 21-5408, and amendments thereto;

(8) aggravated kidnapping, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5408, and amendments thereto;

(9) criminal restraint, as defined in K.S.A. 2015 Supp. 21-5411, and amendments thereto;

(10) indecent solicitation of a child, as defined in subsection (a) of K.S.A. 2015 Supp. 21-5508, and amendments thereto;

(11) aggravated indecent solicitation of a child, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5508, and amendments thereto;

(12) indecent liberties with a child, as defined in subsection (a) of K.S.A. 2015 Supp. 21-5506, and amendments thereto;

(13) aggravated indecent liberties with a child, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5506, and amendments thereto;

(14) criminal sodomy, as defined in subsection (a) of K.S.A. 2015 Supp. 21-5504, and amendments thereto;

(15)  child abuse, as defined in K.S.A. 2015 Supp. 21-5602, and amendments thereto;

(16) aggravated robbery, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5420, and amendments thereto;

(17) burglary, as defined in subsection (a) of K.S.A. 2015 Supp. 21-5807, and amendments thereto;

(18) aggravated burglary, as defined in subsection (b) of K.S.A. 2015 Supp. 21-5807, and amendments thereto;

(19) theft, as defined in K.S.A. 2015 Supp. 21-5801, and amendments thereto;

(20) vehicular homicide, as defined in K.S.A. 2015 Supp. 21-5406, and amendments thereto;

(21) involuntary manslaughter while driving under the influence, as defined in subsection (a)(3) of K.S.A. 2015 Supp. 21-5405, and amendments thereto; or

(22) stalking, as defined in K.S.A. 2015 Supp. 21-5427, and amendments thereto.

(b) The secretary of corrections shall submit such report to the speaker of the house of representatives and the president of the senate annually, beginning January 1, 2007.

History: L. 2006, ch. 212, § 4; L. 2011, ch. 30, § 283; July 1.



75-52-149 High-risk sex offenders; graduated risk assessment.

75-52,149. High-risk sex offenders; graduated risk assessment. (a) The department of corrections shall be required to identify, assess and monitor high-risk sex offenders in the custody of the secretary of corrections.

(b) The department is directed to develop a graduated risk assessment that identifies, assesses and closely monitors a high-risk sex offender who is placed on postrelease supervision.

History: L. 2006, ch. 212, § 5; July 1.



75-52-150 Correctional services special revenue fund.

75-52,150. Correctional services special revenue fund. On and after January 1, 2010, there is hereby created in the state treasury the correctional services special revenue fund. All moneys credited to the correctional services special revenue fund shall be used by the department of corrections only for the purpose of providing substance abuse treatment in department of corrections facilities. All expenditures from the correctional services special revenue fund shall be made in accordance with appropriation acts, upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of corrections.

History: L. 2009, ch. 107, § 2; July 1.



75-52-151 Department of corrections forensic psychologist fund.

75-52,151. Department of corrections forensic psychologist fund. There is hereby created in the state treasury the department of corrections forensic psychologist fund. All moneys credited to the department of corrections forensic psychologist fund shall be used by the department of corrections for the purpose of contracting for the services of forensic psychologists. All expenditures from the department of corrections forensic psychologist fund shall be made in accordance with appropriation acts, upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of corrections or the secretary's designee.

History: L. 2010, ch. 147, § 1; July 1.



75-52-152 Prisoner review board; establishment.

75-52,152. Prisoner review board; establishment. There is hereby established, within the Kansas department of corrections, the prisoner review board. The prisoner review board shall be administered under the supervision of the secretary of corrections. The prisoner review board shall consist of three members appointed by the secretary of corrections and all members shall serve at the pleasure of the secretary. The members of the prisoner review board shall be existing employees of the department of corrections.

History:  Executive Reorganization Order No. 34, § 1; L. 2011, ch. 130, § 1; July 1.



75-52-153 Same; Kansas parole board abolished.

75-52,153. Same; Kansas parole board abolished. (a) The Kansas parole board established by K.S.A. 22-3707 is hereby abolished. The prisoner review board shall be a continuation of the Kansas parole board.

(b) All of the powers, duties and functions of the existing Kansas parole board are hereby transferred to and imposed upon the prisoner review board.

History:  Executive Reorganization Order No. 34, § 2; L. 2011, ch. 130, § 2; July 1.



75-52-154 Same; successor to Kansas parole board.

75-52,154. Same; successor to Kansas parole board. (a) The prisoner review board shall be the successor in every way to the powers, duties and functions of the Kansas parole board in which the same were vested prior to the effective date of K.S.A. 2015 Supp. 75-52,152 through 75-52,157, and amendments thereto. Every act performed in the exercise of such transferred powers, duties and functions by or under the authority of the prisoner review board shall be deemed to have the same force and effect as if performed by the Kansas parole board in which such powers, duties and functions were vested prior to the effective date of K.S.A. 2015 Supp. 75-52,152 through 75-52,157, and amendments thereto.

(b) Whenever the Kansas parole board, or words of like effect, are referred to or designated by a statute, contract, memorandum of understanding, plan, grant, waiver or other document, such reference or designation shall be deemed to apply to the prisoner review board.

(c) All rules and regulations, orders and directives of the Kansas parole board that are in effect on the effective date of K.S.A. 2015 Supp. 75-52,152 through 75-52,157, and amendments thereto, shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the secretary of corrections until revised, amended, revoked or nullified pursuant to law.

History:  Executive Reorganization Order No. 34, § 3; L. 2011, ch. 130, § 3; July 1.



75-52-155 Same; transfer of funds and accounts; use.

75-52,155. Same; transfer of funds and accounts; use. The balances of all funds or accounts thereof appropriated or reappropriated for the Kansas parole board are hereby transferred within the state treasury to the Kansas department of corrections and shall be used only for the purpose for which the appropriation was originally made.

History:  Executive Reorganization Order No. 34, § 4; L. 2011, ch. 130, § 4; July 1.



75-52-156 Same; conflicts; property and records.

75-52,156. Same; conflicts; property and records. (a) When any conflict arises as to the disposition of any property, power, duty, or function or the unexpended balance of any appropriation as a result of any abolition or transfer made by or under the authority of K.S.A. 2015 Supp. 75-52,152 through 75-52,157, and amendments thereto, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The department of corrections shall succeed to all property, property rights, and records which were used for or pertain to the performance of powers, duties, and functions of the Kansas parole board transferred to the prisoner review board. Any conflict as to the proper disposition of property, personnel, or records arising under K.S.A. 2015 Supp. 75-52,152 through 75-52,157, and amendments thereto, shall be determined by the governor, whose decision shall be final.

History:  Executive Reorganization Order No. 34, § 5; L. 2011, ch. 130, § 5; July 1.



75-52-157 Same; no abatement of civil as criminal proceedings.

75-52,157. Same; no abatement of civil as criminal proceedings. (a) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency mentioned in K.S.A. 2015 Supp. 75-52,152 through 75-52,157, and amendments thereto, or by or against any officer of the state in such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of K.S.A. 2015 Supp. 75-52,152 through 75-52,157, and amendments thereto. The court may allow any such suit, action, or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of K.S.A. 2015 Supp. 75-52,152 through 75-52,157, and amendments thereto.

History:  Executive Reorganization Order No. 34, § 6; L. 2011, ch. 130, § 6; July 1.



75-52-158 Secretary authorized to sell property in Reno county to Reno county for law enforcement purposes.

75-52,158. Secretary authorized to sell property in Reno county to Reno county for law enforcement purposes. (a) The secretary of corrections is hereby authorized to sell and convey, on behalf of the state of Kansas, to Reno county, Kansas, to be used for a jail and related law enforcement purposes, in the manner hereinafter provided, the following described real estate, including any improvement thereon:

A tract of land in the Southwest Quarter (SW/4) of the Southeast Quarter (SE/4) of Section 19, Township 23 South, Range 5 West of the 6th P.M., Reno County, Kansas; more particularly described as: Beginning at the Southwest corner of the Southeast Quarter (SE/4) of said Section 19; thence North 0°33'01" West 776.0 feet along the West line of said SE/4; thence North 89°43'39" East 650.0 feet; thence South 0°33'01" East 776.0 feet, thence South 89°43'39" West 650.0 feet along South line of said SE/4 to the point of beginning, containing 11.579 acres, inclusive of road right-of-way easements across the South and West 50 feet thereof, as recorded at the Reno County Register of Deeds office in Book 124 Page 211.

(b) Before any property shall be sold under the provisions of this section, the real estate described in subsection (a) shall be appraised by a disinterested appraiser acquainted with real estate values in Reno county and appointed by the secretary upon agreement between the secretary and the Reno county commissioners. Such appraisement shall be in writing and filed with the secretary, and the cost of the appraisement shall be paid by Reno county.

(c) The attorney general shall approve the abstract of title or title insurance policies as showing merchantable fee simple title to such property and shall approve the form of the deed or deeds to such property.

(d) Except as provided in subsection (e), the provisions of K.S.A. 75-3043a and 75-6609, and amendments thereto, shall not apply to the sale and conveyance authorized by this section or any contracts required therefor.

(e) When such real estate is sold, the proceeds thereof shall be deposited in the state treasury as prescribed by subsection (f) of K.S.A. 75-6609, and amendments thereto.

(f) In the event that the secretary of corrections determines that the legal description of the parcel described by this section is incorrect, the secretary of corrections may sell and convey the property utilizing the correct legal description, but the deed conveying the property shall be subject to the approval of the attorney general.

History: L. 2012, ch. 165, § 1; June 7.



75-52-159 Secretary authorized to purchase St. Francis boy's home.

75-52,159. Secretary authorized to purchase St. Francis boy's home. (a) The secretary of corrections is hereby authorized to acquire by purchase a tract of land, including the improvements thereon, in the NE ¼ of section 28-T15S-R8W, Ellsworth county, Kansas, the St. Francis Boy's Home, more particularly described as follows:

From the N ¼ corner of sec. 28-T15S-R8W South along the West line of the NE ¼ for a distance of forty (40.0') feet to a point of beginning; thence East parallel to the North line of the NE ¼ for a distance of three hundred fifty eight and ninety one hundredths (358.91') feet to a bar; thence South on a bearing of S 0° 07'19"W for a distance of four hundred thirty three and four hundredths (433.04') feet to a bar; thence East parallel to the North line of the NE ¼ for a distance of three hundred ninety five (395.00') feet to a bar on the existing property line; thence South on the existing property line on a bearing of S 0° 07'19"W for a distance of four hundred thirty three (433.00') feet to a bar; thence West on the existing property line parallel to the North line of the NE ¼ for a distance of seven hundred fifty four (754.00') feet to a bar; thence North on the existing property line (West line NE ¼) on a bearing of N 0° 07'19"E for a distance of eight hundred sixty six and four hundredths (866.04') feet to the point of beginning. The above described tract contains 11.10 acres, more or less.

(b) Prior to payment for the purchase authorized by this section:

(1) The secretary of corrections shall appoint one disinterested appraiser to determine the market value of the property sought to be acquired; and

(2) the attorney general shall approve the abstract of title or title insurance policies as showing merchantable fee simple title to such property and shall approve the form of the deed or deeds to such property.

(c) The provisions of K.S.A. 75-3043a and 75-3739, and amendments thereto, shall not apply to the acquisition authorized by this section or any contracts required therefor.

(d) The secretary of corrections shall establish a minimum security correctional facility on such real estate.

(e) In the event that the secretary of corrections determines that the legal description of the parcel described by this section is incorrect, the secretary of corrections may purchase the property utilizing the correct legal description but the deed conveying the property shall be subject to the approval of the attorney general.

History: L. 2012, ch. 165, § 2; June 7.



75-52-160 Justice reinvestment working group; members; duties.

75-52,160. Justice reinvestment working group; members; duties.   (a) The secretary of corrections shall establish the justice reinvestment working group.

(b) The working group shall consist of the following members:

(1) One senator appointed by the president of the senate;

(2) one representative appointed by the speaker of the house of representatives;

(3) one senator appointed by the minority leader of the senate;

(4) one representative appointed by the minority leader of the house of representatives;

(5) one member appointed by the governor;

(6) one member appointed by the attorney general;

(7) one member appointed by the chief justice of the supreme court;

(8) one member shall represent court services officers, appointed by the chief justice of the supreme court;

(9) the secretary of corrections;

(10) the director of victims services of the department of corrections;

(11) one member shall represent community corrections, appointed by the secretary of corrections;

(12) one member of the prisoner review board, appointed by the secretary of corrections;

(13) one member shall be a prosecuting attorney, appointed by the Kansas county and district attorneys association;

(14) one member shall represent public defenders, appointed by the executive director of the state board of indigents' defense services;

(15) one member shall represent mental health providers, appointed by the secretary for aging and disability services;

(16) one member shall be a sheriff, appointed by the Kansas sheriff's association; and

(17) one member shall be a law enforcement officer, appointed by the Kansas association of chiefs of police.

(c) The members appointed by the president of the senate and the speaker of the house of representatives shall serve as co-chairs of the working group. The secretary of corrections shall serve as vice-chairperson. The working group shall meet on call of either co-chair or on the request of nine members of the working group. Nine members of the working group shall constitute a quorum. All actions of the working group shall be taken by a majority of all members of the working group.

(d) The working group shall undertake a study of the data-driven, fiscally responsible policies and practices that can increase public safety and reduce recidivism and spending on corrections in Kansas.

(e) On or before January 1, 2013, the working group shall submit a report of the working group's activities and recommendations regarding increased public safety and reducing recidivism and spending on corrections in Kansas to the secretary of the senate and the chief clerk of the house of representatives.

(f) The members of the working group attending meetings of such working group, or attending a subcommittee meeting thereof authorized by such working group, shall receive amounts provided for in subsection (e) of K.S.A. 75-3223, and amendments thereto, upon vouchers approved by the secretary of corrections or a person or persons designated by the secretary.

History: L. 2012, ch. 120, § 1; July 1.






Article 53 DEPARTMENT FOR CHILDREN AND FAMILIES

75-5301 Secretary for children and families; appointment and confirmation; creation of department; department and office of secretary subject to K-GOAL.

75-5301. Secretary for children and families; appointment and confirmation; creation of department; department and office of secretary subject to K-GOAL. (a) There is hereby created the Kansas department for children and families, the head of which shall be the secretary for children and families. The governor shall appoint the secretary for children and families, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto, and the secretary shall serve at the pleasure of the governor. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as secretary shall exercise any power, duty or function as secretary until confirmed by the senate. The Kansas department for children and families shall be administered under the direction and supervision of the secretary for children and families. The secretary for children and families shall receive an annual salary fixed by the governor.

(b) The provisions of the Kansas governmental operations accountability law apply to the Kansas department for children and families, and the department is subject to audit, review and evaluation under such law.

History: L. 1973, ch. 367, § 1; L. 1978, ch. 308, § 74; L. 1982, ch. 347, § 68; L. 1992, ch. 116, § 48; L. 2001, ch. 86, § 13; L. 2008, ch. 121, § 29; L. 2014, ch. 115, § 344; July 1.



75-5308d Mental health and retardation services and commissioner of mental health and retardation services abolished; transfer of powers, duties and functions; Kansas department for aging and disability services.

75-5308d. Mental health and retardation services and commissioner of mental health and retardation services abolished; transfer of powers, duties and functions; Kansas department for aging and disability services. Mental health and retardation services created by the provisions of K.S.A. 75-5308b is hereby abolished and all of the powers, duties and functions of such division are transferred to and conferred and imposed upon mental health and developmental disabilities established pursuant K.S.A. 75-5308e, and amendments thereto, under the supervision of the secretary for aging and disability services as part of the Kansas department for aging and disability services. The commissioner of mental health and retardation services created by K.S.A. 75-5308b is hereby abolished and all of the powers, duties and functions of such commissioner are transferred to and conferred and imposed upon the commissioner of mental health and developmental disabilities appointed pursuant to K.S.A. 75-5308e, and amendments thereto.

History: L. 1995, ch. 234, § 11; L. 2015, ch. 56, § 6; May 21.



75-5308e Mental health and developmental disabilities established; administration of mental health and developmental disabilities; commissioner of community services and programs, appointment and compensation.

75-5308e. Mental health and developmental disabilities established; administration of mental health and developmental disabilities; commissioner of community services and programs, appointment and compensation. There is hereby established, within and as a part of the Kansas department for aging and disability services and under the supervision of the secretary for aging and disability services, services for mental health and developmental disabilities, the head of which shall be the commissioner of community services and programs. Under the supervision of the secretary for aging and disability services, the commissioner of community services and programs shall administer services for mental health and developmental disabilities. The secretary for aging and disability services shall appoint the commissioner of community services and programs, and the commissioner shall serve at the pleasure of the secretary for aging and disability services. The commissioner of community services and programs shall be in the unclassified service of the Kansas civil service act and shall receive an annual salary fixed by the secretary for aging and disability services and approved by the governor.

History: L. 1995, ch. 234, § 12; L. 2014, ch. 115, § 345; July 1.



75-5308f Powers, duties and functions transferred to and imposed upon commissioner of mental health and developmental disabilities; previous orders and directives continued in effect until revised, amended or repealed.

75-5308f. Powers, duties and functions transferred to and imposed upon commissioner of mental health and developmental disabilities; previous orders and directives continued in effect until revised, amended or repealed. (a) All of the powers, duties and functions of the existing mental health and retardation services and the existing commissioner of mental health and retardation services are hereby transferred to and conferred and imposed upon the commissioner of mental health and developmental disabilities created by this order, except as is herein otherwise provided.

(b) The commissioner of mental health and developmental disabilities created by this order shall be the successor in every way to the powers, duties and functions of the commissioner of mental health and retardation services in which the same were vested prior to the effective date of this order, except as is herein otherwise provided.  Every act performed under the authority of the commissioner of mental health and developmental disabilities created by this order shall be deemed to have the same force and effect as if performed by the commissioner of mental health and retardation services in which such functions were vested prior to the effective date of this order.

(c) Whenever the commissioner of mental health and retardation services, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the commissioner of mental health and developmental disabilities created by this order.

(d) Whenever the mental health and retardation services, or words of like effect, is referred to or designated by law, contract or other document, such reference shall be deemed to apply to mental health and developmental disabilities created by this order.

(e) All orders or directives of the commissioner of mental health and retardation services or mental health and retardation services in existence on the effective date of this order shall continue to be effective and shall be deemed to be the orders or directives of the commissioner of mental health and developmental disabilities created by this order until revised, amended, repealed or nullified pursuant to law.

(f) The commissioner of mental health and developmental disabilities created by this order shall be a continuation of the commissioner of mental health and retardation provided to be appointed under K.S.A. 75-5308b.

History: L. 1995, ch. 234, § 13; Jan. 1, 1996.



75-5309 Appointment of subordinate officers and employees; classified service.

75-5309. Appointment of subordinate officers and employees; classified service. Except as otherwise provided in this order, or in K.S.A. 75-5310, the secretary of social and rehabilitation services shall appoint, subject to the Kansas civil service act, all subordinate officers and employees of the department of social and rehabilitation services, and all such subordinate officers and employees shall be within the classified service.

History: L. 1973, ch. 367, § 9; L. 1980, ch. 272, § 3; July 1.



75-5309a Coordinator of medical services job class, employees in unclassified service; home and community based services program, attendant care services, personnel in unclassified service, salary plan, definitions.

75-5309a. Coordinator of medical services job class, employees in unclassified service; home and community based services program, attendant care services, personnel in unclassified service, salary plan, definitions. (a) All employees of the Kansas department for aging and disability services in the coordinator of medical services job class, or any successor job class that may be approved under K.S.A. 75-2938, and amendments thereto, and has substantially the same duties and responsibilities, shall be in the unclassified service under the Kansas civil service act.

(b) (1) All persons appointed to provide attendant care services under the home and community based services program shall be in the unclassified service of the Kansas civil service act.

(2) Subject to available appropriations, the governor is authorized and directed to approve a salary plan for persons appointed to provide attendant care services under the secretary for aging and disability services. Such salary plan for persons appointed to provide attendant care services shall be subject to modification and approval by the governor and to any enactments of the legislature applicable thereto and shall be effective on a date or dates specified by the governor.

(3) As used in this subsection, the term "persons appointed to provide attendant care services" means persons appointed to perform attendant care services directed by or on behalf of an individual in need of in-home care, the term "home and community based services program" has the meaning ascribed thereto under K.S.A. 39-7,100, and amendments thereto, and the terms "attendant care services" and "individual in need of in-home care" have the meanings respectively ascribed thereto under K.S.A. 65-6201, and amendments thereto.

History: L. 1985, ch. 278, § 4; L. 1990, ch. 326, § 1; L. 2014, ch. 115, § 346; July 1.



75-5310 Appointment of personnel for department; compensation; application to persons appointed after effective date of act.

75-5310. Appointment of personnel for department; compensation; application to persons appointed after effective date of act. The secretary for children and families may appoint a chief attorney and other attorneys for the Kansas department for children and families. The chief attorney shall serve at the pleasure of the secretary, shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary and approved by the governor. The secretary may also appoint staff assistants. Such staff assistants and attorneys other than the chief attorney shall be in the classified service under the Kansas civil service act. The secretary may appoint one public information officer, one personal secretary and one special assistant who shall serve at the pleasure of the secretary, shall be in the unclassified service under the Kansas civil service act and shall receive annual salaries fixed by the secretary and approved by the governor. The secretary may appoint a deputy secretary who shall serve at the pleasure of the secretary, be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary and approved by the governor.

The secretary may appoint commissioners and deputy commissioners as determined necessary by the secretary to effectively carry out the mission of the department. All commissioners and deputy commissioners shall serve at the pleasure of the secretary, shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary and approved by the governor. The secretary may also appoint a director for each of the department's management areas. Each area director shall serve at the pleasure of the secretary, be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary and approved by the governor. Nothing in this act shall affect the classified status of any person employed as a deputy commissioner or area director on the day immediately preceding the effective date of the act and the unclassified status shall apply only to persons appointed to such positions on or after the effective date of the act.

History: L. 1973, ch. 367, § 10; L. 1978, ch. 332, § 49; L. 1987, ch. 347, § 6; L. 1996, ch. 271, § 16; L. 2014, ch. 115, § 347; July 1.



75-5310a Service contracts for preparation of expert testimony; exempt from competitive bidding.

75-5310a. Service contracts for preparation of expert testimony; exempt from competitive bidding. The secretary for children and families is hereby authorized to contract for the services of persons to assist in the preparation of expert testimony for litigation and to act as expert witnesses in litigation. Any such contracts shall be exempt from the competitive bid requirements of K.S.A. 75-3739, and amendments thereto.

History: L. 1978, ch. 371, § 1; L. 2014, ch. 115, § 348; July 1.



75-5313 Advisory committees; creation; allowances and expenses.

75-5313. Advisory committees; creation; allowances and expenses. The secretary for children and families may create advisory committees and appoint the members thereof when the secretary determines that such advisory committees are needed for the efficient administration of the program and, when such advisory committees are approved by the governor. Such advisory committees shall consult with and advise the secretary with reference to the management, control and operation of institutions or programs under the jurisdiction of the department. Members of any advisory committee created under authority of this section attending meetings of such committee or attending a subcommittee meeting thereof authorized by such committee shall be paid subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto, but shall receive no compensation for services as such members. The secretary is authorized to expend funds to provide space for holding meetings, including the cost of a meal, for the committee members not receiving subsistence allowances and may pay to or on behalf of any committee members who are clients of the agency child care or travel expenses occasioned by their attendance at the meeting.

History: L. 1973, ch. 367, § 13; L. 1974, ch. 348, § 98; L. 1975, ch. 460, § 1; L. 2014, ch. 115, § 349; July 1.



75-5316a Secretary may organize department; powers and duties of personnel.

75-5316a. Secretary may organize department; powers and duties of personnel. (a) As used in this section and K.S.A. 75-5310, and amendments thereto, "secretary" means the secretary for children and families.

(b) Subject to the limitations of this section, the secretary for children and families may organize the Kansas department for children and families in the manner the secretary determines most efficient. Commission heads, division heads and employees of the Kansas department for children and families not within a particular commission or division shall perform such duties and exercise such powers as are prescribed by law and such other duties as the secretary may prescribe. Such commission heads, division heads and employees shall act for, and exercise the powers of, the secretary to the extent authority to do so is delegated by the secretary.

(c) Subject to the provisions of subsection (b), personnel of each commission and division of the Kansas department for children and families shall perform such duties and shall exercise such powers as the head of the commission or division may prescribe and shall perform such duties and shall exercise powers as are prescribed by law. Personnel of each commission and division shall act for, and exercise the powers of, their commission or division head to the extent the authority to do so is delegated by the commission or division head.

History: L. 1996, ch. 271, § 15; L. 2014, ch. 115, § 350; July 1.



75-5319 Custody of records, memoranda and writings of departmental transactions.

75-5319. Custody of records, memoranda and writings of departmental transactions. Except as otherwise provided in this order, the secretary for children and families shall have the legal custody of all records, memoranda, writings, entries, prints, representations or combinations thereof, of any act, transaction, occurrence or event of the Kansas department for children and families.

History: L. 1973, ch. 367, § 20; L. 2014, ch. 115, § 351; July 1.



75-5320 Seal of secretary.

75-5320. Seal of secretary. The secretary for children and families shall keep a seal which shall be surrounded by the words "secretary for children and families of Kansas," which shall be of such diameter and with such device as the governor and the secretary for children and families may prescribe, an impression of which shall be filed in the office of secretary of state.

History: L. 1973, ch. 367, § 21; L. 2014, ch. 115, § 352; July 1.



75-5321 Secretary to adopt all general policies and rules and regulations; social service outreach services.

75-5321. Secretary to adopt all general policies and rules and regulations; social service outreach services. The secretary for children and families shall adopt all general policies and rules and regulations relating to all forms of social and rehabilitation services which are administered or supervised by or under the Kansas department for children and families. The secretary for children and families may provide social service outreach services to the people of the state including educational and other activities designed to increase the individual's awareness and appropriate use of programs and services provided by the Kansas department for children and families.

History: L. 1973, ch. 367, § 22; L. 1989, ch. 184, § 2; L. 2014, ch. 115, § 353; July 1.



75-5321a Transfer of certain long-term care programs and services to secretary of aging.

75-5321a. Transfer of certain long-term care programs and services to secretary of aging. The secretary of social and rehabilitation services shall take necessary actions to transfer the administration of certain long-term care programs and services to the secretary of aging. The programs shall include the nursing facility services payment program, the home and community based services for the frail elderly waiver program, the case management for the frail elderly program and the income eligible (home care) program. Excluding nursing facility programs, the programs to be transferred shall not include long-term care programs for individuals under the age of 65 with mental illness, intellectual disability, other mental disabilities or physical disabilities. All such transfers shall be made only in accordance with federal grant requirements related to such programs.

History: L. 1996, ch. 271, § 1; L. 2000, ch. 105, § 1; L. 2012, ch. 91, § 61; July 1.



75-5326 Same; annual report.

75-5326. Same; annual report. The secretary for children and families shall make an annual report to the governor and to the legislature concerning the activities of the division during the preceding calendar year, together with any findings and recommendations relating to the needs of children and youth in the state.

History: L. 1974, ch. 362, § 5; L. 2014, ch. 115, § 354; July 1.



75-5328a Purchase of insurance insuring volunteers in family foster care program.

75-5328a. Purchase of insurance insuring volunteers in family foster care program. The secretary for children and families may procure a policy of accident, personal liability and excess automobile liability insurance insuring volunteers participating in the family foster care program against loss in accordance with specifications of department of administration guidelines. Such agency may purchase such policy of insurance independent of the committee on surety bonds and insurance without complying with K.S.A. 75-3738 to 75-3744, inclusive, and amendments thereto.

History: L. 1990, ch. 281, § 1; L. 2014, ch. 115, § 355; July 1.



75-5331 Officers and employees; rights preserved; application of civil service law.

75-5331. Officers and employees; rights preserved; application of civil service law. Effective July 1, 1980, officers and employees who were engaged immediately prior to said date in the performance of powers, duties, and functions of any existing division of the department of social and rehabilitation services which is transferred by this order [*], and who, in the opinion of the secretary of social and rehabilitation services, are necessary to perform the powers, duties, and functions of the department of social and rehabilitation services, or of any service, division, section, or other unit thereof shall remain officers and employees of the department of social and rehabilitation services, and shall retain all retirement benefits and all rights of civil service which such officer or employee had before July 1, 1980, and their services shall be deemed to have been continuous.  All transfers and any abolishment of positions of personnel in the classified civil service shall be in accordance with civil service laws and rules and regulations.  This section shall not apply to members of boards, commissions and councils.

History: L. 1980, ch. 362, § 15; July 1.

* "This order," see 75-5304a, 75-5304b, 75-5304c, 75-5306a, 75-5306b, 75-5306c, 75-5306d, 75-5306e, 75-5306f, 75-5308a, 75-5308b, 75-5308c, 75-5329, 75-5330.



75-5338 Officers and employees; rights preserved; application of civil service law.

75-5338. Officers and employees; rights preserved; application of civil service law. All officers and employees who were engaged immediately prior to the effective date of this act in the performance of powers, duties and functions of any existing services or division of the department of social and rehabilitation services which is transferred or abolished by this act, and who, in the opinion of the secretary of social and rehabilitation services, are necessary to perform the powers, duties and functions of the department of social and rehabilitation services, or of any service, division, section or other unit thereof shall remain officers and employees of the department of social and rehabilitation services, and shall retain all retirement benefits and all rights of civil service which such officer or employee had before such date, and their services shall be deemed to have been continuous.  All transfers and any abolishment of positions of personnel in the classified service shall be in accordance with civil service laws and rules and regulations.

History: L. 1982, ch. 474, § 4; L. 1982, ch. 357, § 6; July 1.



75-5343 Self-sufficiency trust fund; agreements with trusts, deposits; interest transfers; expenditures and administration; rules and regulations.

75-5343. Self-sufficiency trust fund; agreements with trusts, deposits; interest transfers; expenditures and administration; rules and regulations. (a) There is hereby established in the state treasury the self-sufficiency trust fund.

(b) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the self-sufficiency trust fund interest earnings based on:

(1) The average daily balance of moneys in the self-sufficiency trust fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(c) The secretary for aging and disability services may accept moneys from a self-sufficiency trust for deposit in the self-sufficiency trust fund pursuant to an agreement with the trust naming one or more beneficiaries who are developmentally disabled individuals or individuals otherwise eligible for services from the Kansas department for aging and disability services residing in this state and specifying the care, support or treatment to be provided for such individuals. The secretary for aging and disability services shall maintain a separate account in the trust fund for each named beneficiary. The moneys in each such account shall be expended by the secretary, in accordance with rules and regulations of the secretary, only to provide care, support and treatment for the named beneficiaries in accordance with the terms of the agreement. Interest earned on moneys in the trust fund and transferred to the trust fund under subsection (b) shall be prorated in accordance with procedures approved by the director of accounts and reports and credited monthly to each such account.

(d) If the secretary determines that the moneys in the account of a named beneficiary cannot be used for the care, support or treatment of that beneficiary in a manner consistent with the rules and regulations of the secretary and the agreement, or upon the request of the self-sufficiency trust, the remaining moneys in such account, together with any accumulated interest thereon, shall be promptly paid to the self-sufficiency trust which deposited such moneys in the trust fund.

(e) The secretary shall adopt rules and regulations and procedures as may be necessary or useful for the administration of the trust fund. All payments and disbursements from the trust fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person designated by the secretary. The receipt by a beneficiary of money from the trust fund, or of care, treatment or support provided with such money, shall not in any way reduce, impair or diminish the benefits to which such beneficiary is otherwise entitled by law.

(f) As used in this section:

(1) "Secretary" means the secretary for aging and disability services.

(2) "Self-sufficiency trust" means a trust created by a not-for-profit corporation which is a 501(c)(3) organization under the federal internal revenue code of 1986 and which was organized for the purpose of providing for the care, support or treatment of one or more developmentally disabled individuals or individuals otherwise eligible for services from the Kansas department for aging and disability services.

(3) "Trust fund" means the self-sufficiency trust fund established under this section.

History: L. 1989, ch. 253, § 1; L. 1996, ch. 253, § 32; L. 2014, ch. 115, § 356; July 1.



75-5344 Special fund for the developmentally disabled; authorized uses; administration.

75-5344. Special fund for the developmentally disabled; authorized uses; administration. There is hereby established in the state treasury the special fund for the developmentally disabled which shall be administered by the secretary for aging and disability services. The secretary for aging and disability services may accept money from any source for deposit in the special fund for the developmentally disabled. All moneys in the special fund for the developmentally disabled shall be used for the purposes of providing for the care and treatment of low-income persons who are developmentally disabled, mentally ill or physically handicapped or low-income persons otherwise eligible for assistance or services provided by the Kansas department for aging and disability services. All expenditures from the special fund for the developmentally disabled shall be in accordance with the provisions of appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for aging and disability services or by the secretary's designee.

History: L. 1989, ch. 253, § 2; L. 2014, ch. 115, § 357; July 1.



75-5345 Employees at industries for the blind workshop, civil service status.

75-5345. Employees at industries for the blind workshop, civil service status. The positions of persons who are employed at the industries for the blind workshop of the Kansas department for children and families in Topeka, Kansas, and who are not employed in positions within the classified service under the Kansas civil service act, shall be within the unclassified service under such act.

History: L. 1990, ch. 295, § 1; L. 2014, ch. 115, § 358; July 1.



75-5365 Acquisition of certain support enforcement services; competitive bid procedure.

75-5365. Acquisition of certain support enforcement services; competitive bid procedure. The secretary for children and families services * may enter into contracts with one or more public or private entities for the performance of any or all support enforcement services that the secretary is required to provide under part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq. Such contracts shall be based on competitive bids in accordance with the statutes governing state agency contracts.

History: L. 1994, ch. 265, § 21; L. 2014, ch. 115, § 359; July 1.

* "services" should be deleted.



75-5366 Matching child support debtors and insurance claimants; agreement; procedures; requirements; rules and regulations.

75-5366. Matching child support debtors and insurance claimants; agreement; procedures; requirements; rules and regulations. (a) The secretary for children and families is authorized to enter into an agreement with any entity that engages in the business of matching information about child support debtors against information about insurance claimants. Any such agreement shall be subject to the provisions of K.S.A. 39-759, and amendments thereto, concerning confidential information. If the entity is a consortium or similar joint venture of two or more states, or if the entity is an agency of the United States, the requirements of K.S.A. 75-5365, and amendments thereto, shall not apply.

(b) Pursuant to an agreement made under subsection (a), the secretary for children and families may disclose information about any individual who owes past due support in a title IV-D case if the support debtor owes at least $25 in past due support. "Title IV-D" means part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq.

(c) To the extent feasible, the secretary for children and families shall require or provide secure electronic processes for disclosing information about support debtors to any entity conducting matches pursuant to this section and for any insurers disclosing information about claimants to such an entity.

(d) The secretary for children and families shall have the authority to adopt such rules and regulations as may be necessary to administer the provisions of this act.

History: L. 2008, ch. 136, § 1; L. 2014, ch. 115, § 360; July 1.



75-5367 Matching child support debtors and insurance claimants; requirements; procedure.

75-5367. Matching child support debtors and insurance claimants; requirements; procedure. (a) As used in K.S.A. 2015 Supp. 75-5366 and 75-5367, and amendments thereto:

(1) "Insurer" means any entity regulated under chapter 40 of the Kansas Statutes Annotated, and amendments thereto, that provides coverage for liability insurance.

(2) "Claimant" means any individual who has submitted a claim for payment under a liability insurance contract.

(b) An insurer shall be required to comply with the provisions of this section only after the secretary for children and families has entered into an agreement pursuant to K.S.A. 2015 Supp. 75-5366, and amendments thereto. The secretary for children and families shall make available to insurers information about the data matching process, including instructions for disclosing claimant information.

(c) (1) An insurer shall have the option of receiving request for information about an identified claimant from either the secretary for children and families or from the entity responsible for the data matching pursuant to K.S.A. 2015 Supp. 75-5366, and amendments thereto.

(2) An insurer shall respond by disclosing the requested information about the claimant only if the amount of the claim totals $1,000 or more.

(d) A disclosure required pursuant to subsection (c) shall be made as soon as reasonably possible after the first submission of the claim.

(e) An insurer, including any agent of the insurer, shall not be liable under any state law to any person for any disclosure required or authorized by this section, or for any other action taken in good faith in accordance with this section.

(f) At the insurer's discretion, an insurer may disclose information as provided in this section about a claimant whose aggregate claim is less than $1,000.

(g) Nothing in K.S.A. 2015 Supp. 75-5366 or 75-5367, and amendments thereto, shall require an insurer to make any payment that is not otherwise required under the contract of insurance. An insurer shall not be assessed any fee by the secretary for children and families or by any entity that has entered into an agreement pursuant to K.S.A. 2015 Supp. 75-5366, and amendments thereto.

History: L. 2008, ch. 136, § 2; L. 2014, ch. 115, § 361; July 1.



75-5371 Donated dental services program for needy, disabled, aged and medically-compromised individuals; administration of program.

75-5371. Donated dental services program for needy, disabled, aged and medically-compromised individuals; administration of program. The secretary for children and families is hereby authorized in cooperation with the Kansas dental association and the national foundation of dentistry for the handicapped to establish a donated dental services program. The donated dental services program shall provide through volunteers who are licensed dentists comprehensive dental care without charge to needy, disabled, aged and medically-compromised individuals. Volunteer licensed dentists will provide treatment under the donated dental services program in their respective offices or at the location at which the participating dentist agrees to provide the service. Patients will be treated under the program based upon arrangements as to the number of patients and the types of cases the participating volunteer dentists are willing to undertake. The secretary for children and families may adopt rules and regulations as necessary for the administration of this program.

History: L. 1996, ch. 210, § 5; L. 2014, ch. 115, § 362; July 1.



75-5375 Drug abuse treatment and prevention duties of secretary for aging and disability services.

75-5375. Drug abuse treatment and prevention duties of secretary for aging and disability services. The secretary for aging and disability services is hereby authorized and directed:

(a) To coordinate the total drug abuse treatment and prevention effort within the state of Kansas;

(b) to plan for, develop, implement and utilize objective devices and methodologies for the evaluation of all drug abuse treatment and prevention functions within this state;

(c) to pass on and coordinate the delivery of all funding applications, from whatever source, to state agencies, local units of government and private agencies, with regard to drug abuse treatment and prevention functions;

(d) to require such information and reports as may reasonably be necessary from state agencies, local units of government and private agencies for planning, management, coordination and evaluation and for carrying out the provisions of this act;

(e) to receive, administer and expend all federal and other financial assistance in the form of grants, contracts or otherwise, including cost reimbursement and similar contracts administered by the secretary for local programs or local units of government, which is or may become available to the state for furthering the purposes of this act, and the secretary may take such action as may be necessary to enable the state to meet any requirement set forth in federal laws or regulations in effect on the effective date of this act for obtaining federal financial assistance for drug abuse, prevention, treatment or rehabilitation;

(f) to prepare and administer, or supervise the preparation and administration of a comprehensive state plan for planning, establishing, conducting and coordinating projects and efforts for the development of more effective drug abuse treatment and prevention functions in the state;

(g) to cooperate with local authorities in conducting, maintaining and distributing detailed surveys of state and local problems and needs for drug abuse treatment and prevention and periodically advise the governor, legislature and local officials and citizens relative to such problems and needs;

(h) to establish a state clearinghouse for drug abuse information to serve the educational, informational and research needs of the state;

(i) to establish a centralized drug abuse data collection, dissemination and management information system for all drug abuse treatment and prevention functions;

(j) to devise policies and procedures to foster greater cooperation and interaction among organizations, agencies and other bodies, public and private, engaged in drug abuse treatment and prevention;

(k) to cooperate with all drug abuse education and training programs conducted within the state through cooperation with state and local boards of education, schools and other public and private agencies in establishing education programs for the prevention of drug abuse and for training in the treatment of drug involved individuals;

(l) to review annually and update the state plan for drug abuse treatment and prevention in such a manner as to maximize citizen involvement in the reviewing and updating process;

(m) to report annually to the governor and the legislature concerning activities under this act for the past year;

(n) to cooperate with federal, state and local criminal justice systems in the development of improved methods of treating and rehabilitating drug offenders;

(o) to foster, encourage and assist in the development of local and regional plans and programs for improving local and regional treatment and prevention capabilities and insure that such local and regional efforts impact on the overall state planning effort;

(p) to foster, encourage and assist in the development of scientific and operational research efforts designed to further define the nature and causes of drug misuse, drug abuse and drug addiction and to improve treatment and prevention methods and capabilities in these areas;

(q) to assist in the development of programs within business, industry and agriculture designed to reduce the problem of drug abuse and the costs of crime related thereto;

(r) to foster, encourage and assist in the development of programs designed to reduce the misuse and abuse of drugs;

(s) to adopt rules or regulations to carry out the provisions of this act.

History: L. 1975, ch. 424, § 1; L. 2014, ch. 115, § 363; July 1.



75-5376 Cooperation of other state agencies.

75-5376. Cooperation of other state agencies. For the purposes of this act and within the limits of appropriations and resources available therefor, all agencies and officers of the state and political subdivisions thereof shall cooperate fully with the secretary for aging and disability services.

History: L. 1975, ch. 424, § 2; L. 2014, ch. 115, § 364; July 1.



75-5378 Employees.

75-5378. Employees. The secretary may employ personnel necessary to carry out the purposes of this act. All such employed personnel shall be included in the classified service under the Kansas civil service act.

History: L. 1975, ch. 424, § 4; July 1.



75-5381 Kansas citizens' committee on alcohol and other drug abuse; establishment.

75-5381. Kansas citizens' committee on alcohol and other drug abuse; establishment. The Kansas citizens' committee on alcohol and other drug abuse is hereby established and shall be within the Kansas department for aging and disability services as a part thereof.

History: L. 1981, ch. 353, § 1; L. 2014, ch. 115, § 365; July 1.



75-5382 Same; duties.

75-5382. Same; duties. It shall be the duty of the Kansas citizens' committee on alcohol and other drug abuse to confer, advise and consult with the commissioner of alcohol and drug abuse services, on behalf of the secretary for aging and disability services, with respect to the powers, duties and functions imposed upon the secretary under K.S.A. 65-4006, 65-4007 and 75-5375, and amendments thereto.

History: L. 1981, ch. 353, § 2; L. 2014, ch. 115, § 366; July 1.



75-5383 Same; composition; terms; vacancies.

75-5383. Same; composition; terms; vacancies. (a) The Kansas citizens' committee on alcohol and other drug abuse shall be composed of 24 members appointed by the secretary for aging and disability services.

(b) In making appointments to the first committee, the secretary shall appoint 1/2 of the members to one-year terms and 1/2 of the members to two-year terms. Members first appointed to the committee shall serve for their appointed terms and until the appointment and qualification of their successors.

(c) On the expiration of any member's term of office, the secretary shall appoint a successor who shall serve for a term of two years and until such member's successor has been appointed and qualified. Any vacancy in the membership of the committee which occurs before the expiration of any member's term of office shall be filled by appointment by the secretary for the unexpired term.

History: L. 1981, ch. 353, § 3; L. 2014, ch. 115, § 367; July 1.



75-5384 Same; members to be representative of various groups and organizations; definitions.

75-5384. Same; members to be representative of various groups and organizations; definitions. (a) The secretary shall appoint members so that the Kansas citizens' committee on alcohol and other drug abuse will broadly represent groups interested in the problems of abuse of alcohol and drugs.  The secretary shall appoint members representing both governmental and nongovernmental organizations in the field and shall provide for representation of providers and consumers from both the alcohol and drug field, consumer advocates and other interested groups and shall provide for equitable representation of geographic areas within the state.

(b) (1) "Provider" means any private or public treatment facility or any person or institution licensed or authorized to give care or treatment to anyone seeking its services for alcohol or other drug abuse.

(2) "Consumer" means any person receiving the services of a provider.

(3) "Consumer advocate" means any interested group or person promoting the treatment and prevention of alcohol or other drug abuse or any self-help group.

History: L. 1981, ch. 353, § 4; L. 1982, ch. 268, § 2; July 1.



75-5385 Same; compensation.

75-5385. Same; compensation. Members of the Kansas citizens' committee on alcohol and other drug abuse attending meetings of the committee, or attending a subcommittee meeting thereof authorized by the committee, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223.

History: L. 1981, ch. 353, § 5; July 1.



75-5386 Same; organization; records and minutes; meetings; bylaws.

75-5386. Same; organization; records and minutes; meetings; bylaws. (a) The Kansas citizens' committee on alcohol and other drug abuse shall organize at its first meeting after this law takes effect and thereafter at the first meeting held in each calendar year by electing one of its members as chairperson, one as chairperson-elect and one as recorder.

(b) The Kansas citizens' committee on alcohol and other drug abuse shall keep records and minutes of its business and official actions, which shall be filed with the secretary for aging and disability services and be open to public inspection. The secretary shall provide to the committee all necessary clerical services.

The committee shall meet at least quarterly and special meetings of the committee may be called by the chairperson of the committee or by the secretary for aging and disability services.

(c) The committee may adopt such bylaws, which are not in conflict with the provisions of this act, as may be necessary or desirable to regulate its procedures and actions.

History: L. 1981, ch. 353, § 6; L. 2014, ch. 115, § 368; July 1.



75-5387 Same; successor to Kansas citizens' committee on alcohol abuse and alcoholism and Kansas citizens' committee on drug abuse.

75-5387. Same; successor to Kansas citizens' committee on alcohol abuse and alcoholism and Kansas citizens' committee on drug abuse. The Kansas citizens' committee on alcohol abuse and alcoholism established by K.S.A. 65-4004 and the Kansas citizens' committee on drug abuse established by K.S.A. 75-5377 in effect immediately prior to the effective date of this act are hereby abolished, and the Kansas citizens' committee on alcohol and drug abuse established by this act shall be the successor to all powers and duties thereof.

History: L. 1981, ch. 353, § 7; July 1.



75-5391 Kansas commission for the deaf and hard of hearing; establishment; duties; management functions.

75-5391. Kansas commission for the deaf and hard of hearing; establishment; duties; management functions. (a) There is hereby established within the Kansas department for children and families the Kansas commission for the deaf and hard of hearing. The commission shall:

(1) Advocate services affecting the deaf and hard of hearing in the areas of public services, health care, educational, vocational and employment opportunity;

(2) act as a bureau of information for the deaf and hard of hearing to state agencies and public institutions providing general health and mental health care, employment, vocational, and educational services, and to local agencies and programs;

(3) collect facts and statistics and other special studies of conditions affecting the health and welfare of the deaf and hard of hearing in this state;

(4) provide for a mutual exchange of ideas and information on the national, state and local levels;

(5) provide public education of prenatal and postnatal warning signs of conditions which may lead to deafness or hearing impairment in the fetus or newborn child;

(6) encourage and assist local governments in the development of programs for the deaf and hard of hearing;

(7) cooperate with public and private agencies and units of local, state and federal governments in promoting coordination in programs for the deaf and hard of hearing;

(8) provide for the social, emotional, educational and vocational needs of the deaf and hard of hearing and their families;

(9) serve as an advisory board to the governor on the needs of the deaf and hard of hearing by preparing an annual report which reviews the status of all state services to the deaf and hard of hearing within Kansas, and to recommend priorities to the governor for the development and coordination of services to the deaf and hard of hearing;

(10) make recommendations for needed improvements, and serve as an advisory board in regard to new legislation affecting the deaf and hard of hearing.

(b) Except as otherwise provided by this act, all budgeting, purchasing and related management functions of the Kansas commission for the deaf and hard of hearing shall be administered under the direction and supervision of the secretary for children and families. Within the limitations of available appropriations, the secretary for children and families shall provide additional clerical and other assistance as may be required for the commission.

History: L. 1982, ch. 308, § 1; L. 1984, ch. 334, § 2; L. 1992, ch. 162, § 1; L. 2014, ch. 115, § 369; July 1.



75-5392 Same; composition; qualifications of members; terms; vacancies; meetings; officers; quorum; expenses.

75-5392. Same; composition; qualifications of members; terms; vacancies; meetings; officers; quorum; expenses. (a) The Kansas commission for the deaf and hard of hearing shall consist of 17 members who shall be responsible for the policies and management of the commission.  The membership shall consist of the following:

(1) Five ex officio members, the administrative head, or a designee, of (A) vocational rehabilitation services, (B) social services, (C) the department of health and environment, (D) the state board of education, and (E) the state school for the deaf.

(2) Twelve members appointed by the governor as follows: Six members who are deaf or hard of hearing persons, one of whom shall be representative of the Kansas association of the deaf; one member who is a speech language pathologist; one member from the state registry of interpreters for the deaf; one member who is a psychologist, nurse, teacher, rehabilitation counselor or social worker serving the deaf or hard of hearing; one member who is not deaf or hard of hearing and who is the parent of a deaf or hard of hearing person; one member who is a clinical audiologist; and one member who is a board-certified otolaryngologist.

(b) The members who were appointed by the governor and who are serving on the commission on the effective date of this act shall be reappointed as members of the commission on the effective date of this act in accordance with the following: Four members for a term of one year, four members for a term of two years, and four members for a term of three years, as designated by the governor. Thereafter members appointed by the governor shall serve on the commission for terms of three years and until their successors are appointed and qualified. In filling vacancies in the membership of the commission, the governor shall give preference to deaf or hard of hearing persons qualified to fill such vacancies.  Upon a vacancy in an appointive position in the membership of the commission, the commission itself and the Kansas association of the deaf may each submit to the governor a list of deaf or hard of hearing persons deemed qualified to fill such vacancy, and the governor may fill such vacancy from among the persons on such lists.

(c) Any appointive position in the membership of the commission which becomes vacant prior to the expiration of a full term shall be filled only for the period of the unexpired term.

(d) The members of the commission shall elect a chairperson annually.  The commission shall meet at the call of the chairperson, but no less than four times a year.  The members shall elect other officers as deemed necessary, set duties of officers, and set procedures for conducting their meetings for the purposes designated in this act.  A simple majority of the membership of the commission shall constitute a quorum.

(e) Members of the commission shall receive no compensation for their services.  Ex officio members of the commission shall receive travel expenses and subsistence expenses or allowances as provided in K.S.A. 75-3212, and amendments thereto, which shall be paid by the respective departments of such members.  Appointed members of the commission shall receive travel expenses and subsistence expenses or allowances for attendance at meetings of the commission authorized by the chairperson or the commission as provided in K.S.A. 75-3212, and amendments thereto.

History: L. 1982, ch. 308, § 2; L. 1984, ch. 334, § 3; L. 1988, ch. 351, § 1; L. 1989, ch. 277, § 1; L. 1992, ch. 162, § 2; April 30.



75-5393 Same; executive director, employment, compensation and expenses, duties, qualifications. Same; executive director, employment, compensation and expenses, duties, qualifications. Same; executive director, employment, compensation and expenses, duties, qualifications. Same; executive director, employment, compensation and expenses, duties, qualifications.

75-5393. Same; executive director, employment, compensation and expenses, duties, qualifications. (a) The Kansas commission for the deaf and hard of hearing shall employ an executive director and shall fix the duties, responsibilities and qualifications thereof. The executive director shall be a full-time employee of the commission who shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary to be fixed by the commission. The executive director shall receive actual and necessary expenses incurred while in the discharge of official duties.

(b) The executive director, with the advice and consent of the commission shall:

(1) Within the limitations of available appropriations, plan and oversee the establishment of service centers for the deaf and hard of hearing in areas where the commission deems they are needed and in concurrence with the secretary for children and families and in consultation with local boards of directors of community service centers and local groups promoting or providing services to the deaf or hard of hearing, or both;

(2) promote accessibility of all governmental services to deaf and hard of hearing citizens in Kansas including those deaf and hard of hearing persons with multiple disabilities;

(3) identify agencies, both public and private which provide community services, evaluate the extent to which they make services available to deaf and hard of hearing people and their families, and cooperate with the agencies in coordinating and extending these services;

(4) provide for the mutual exchange of ideas and information on services for deaf and hard of hearing people between federal, state and local governmental agencies and private organizations and individuals;

(5) survey the needs of the deaf and hard of hearing population in Kansas and assist the commission in the preparation of its report to the governor;

(6) maintain a listing of persons qualified in various types of interpreting and aural rehabilitation for the deaf and make this information available to local, state, federal and private organizations and to individuals;

(7) promote the training of interpreters for the deaf and hard of hearing;

(8) serve as an advocate for the rights of deaf and hard of hearing people and perform such other duties as may be required by law;

(9) provide interpreter services for the deaf and hard of hearing to be funded from user fees;

(10) provide a telecommunication message relay service for the deaf and hard of hearing;

(11) provide for a program of regulation and certification of interpreters; and

(12) employ such persons as may be needed from time to time, in the judgment of the executive director, to carry out the director's responsibilities under paragraphs (9), (10) and (11) of this subsection. Such employees shall be in the unclassified civil service and shall receive an annual salary to be fixed by the commission.

(c) In selecting an executive director, the commission shall select an individual who is fluent in the American sign language of the deaf and shall give consideration and priority to qualified applicants who are deaf or hard of hearing.

History: L. 1982, ch. 308, § 3; L. 1984, ch. 334, § 4; L. 1992, ch. 205, § 3; L. 2014, ch. 115, § 370; July 1.



75-5394 Same; cooperation by state agencies.

75-5394. Same; cooperation by state agencies. The commission for the deaf and hard of hearing may request and shall receive from any department, division, board, bureau, commission, agency of the state or of any political subdivision thereof, such data as might be needed to enable it to properly carry out its activities under this act.  Avoidance of unnecessary duplication of state-delivered services to the deaf and hard of hearing shall be the primary objective of such cooperation.

History: L. 1982, ch. 308, § 4; L. 1984, ch. 334, § 5; L. 1992, ch. 162, § 4; April 30.



75-5395 Same; arrangements and contracts authorized for carrying out purposes.

75-5395. Same; arrangements and contracts authorized for carrying out purposes. The Kansas commission for the deaf and hard of hearing may make arrangements with other state agencies, and may contract with other individuals, organizations, corporations, associations other legal entities, including private agencies, or any department or agency of the federal government, state or any political subdivision of the state, to carry out the purposes of the commission.

History: L. 1982, ch. 308, § 5; L. 1984, ch. 334, § 6; L. 1992, ch. 162, § 5; April 30.



75-5396 Same; reception of funds, gifts, grants, bequests; expenditures.

75-5396. Same; reception of funds, gifts, grants, bequests; expenditures. The Kansas commission for the deaf and hard of hearing is authorized to receive moneys from any source, including federal funds, gifts, grants and bequests which shall be expended for the purposes designated in this act.

History: L. 1982, ch. 308, § 6; L. 1984, ch. 334, § 7; L. 1992, ch. 162, § 6; April 30.



75-5397 Same; state agencies to provide services to deaf and hard of hearing.

75-5397. Same; state agencies to provide services to deaf and hard of hearing. The governor is authorized to designate existing departments of state government, or division thereof, to provide statewide services to the deaf and hard of hearing as specified in this act.

History: L. 1982, ch. 308, § 7; L. 1984, ch. 334, § 8; L. 1992, ch. 162, § 7; April 30.



75-5397a Same; fees for interpreter services and sign language instruction.

75-5397a. Same; fees for interpreter services and sign language instruction. (a) The Kansas commission for the deaf and hard of hearing may fix, charge and collect reasonable fees for providing interpreter services, interpreter certification and sign language instruction.

(b) The secretary for children and families shall remit all moneys received by the commission for such services to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas department for children and families enterprise fund.

History: L. 1984, ch. 334, § 9; L. 1992, ch. 205, § 8; L. 1995, ch. 219, § 15; L. 2001, ch. 5, § 401; L. 2014, ch. 115, § 371; July 1.



75-5397b Same; continuation of former commission; application of references to former commission; preservation of orders and directives.

75-5397b. Same; continuation of former commission; application of references to former commission; preservation of orders and directives. (a) The Kansas commission for the deaf and hard of hearing established by this act shall be the successor in every way to the powers, duties and functions of the Kansas commission for the deaf and hearing impaired in which the same were vested prior to the effective date of this act.

(b) Whenever the Kansas commission for the deaf and hearing impaired, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the Kansas commission for the deaf and hard of hearing.

(c) All orders or directives of the Kansas commission for the deaf and hearing impaired in existence on the effective date of this act shall continue to be effective and shall be deemed to be the orders or directives of the Kansas commission for the deaf and hard of hearing until revised, amended, repealed or nullified pursuant to law.

(d) The Kansas commission for the deaf and hard of hearing shall be a continuation of the Kansas commission for the deaf and hearing impaired.

History: L. 1984, ch. 334, § 10; L. 1992, ch. 162, § 9; April 30.



75-5397c Rights saved in legal actions and proceedings.

75-5397c. Rights saved in legal actions and proceedings. (a) No suit, action or other proceeding, judicial or administrative, lawfully commenced by or against the Kansas commission for the deaf and hearing impaired, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the taking effect of this act.  The court may allow any such suit, action or other proceeding to be maintained by or against the successor of such state agency, or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1984, ch. 334, § 11; L. 1992, ch. 162, § 10; April 30.



75-5397d Motor vehicle symbol for deaf and hard of hearing; requirements.

75-5397d. Motor vehicle symbol for deaf and hard of hearing; requirements. (a) As used in this section, "commission" means the Kansas commission for the deaf and hard of hearing.

(b) The commission shall design and provide for the issuance of a symbol or other device that may be attached to a motor vehicle regularly operated by a deaf or hard of hearing person. The symbol may be attached to the lower left corner of the rear window of a motor vehicle, if the symbol does not exceed a width of five inches and a height of five inches; or the symbol may be attached to the rear bumper of a motor vehicle.

(c) A deaf or hard of hearing person may apply to the commission for the symbol or other device. The commission may require acceptable medical proof that a person is deaf or hard of hearing. The commission may collect a fee not to exceed $2 for each symbol or device.

(d) The commission may contract with a state or local agency for the distribution of the symbol or other device.

(e) The commission shall provide law enforcement agencies in the state an explanation of the meaning of the symbol to be issued by the commission prior to the issuance of such symbol.

History: L. 1988, ch. 37, § 1; L. 1992, ch. 162, § 11; April 30.



75-5399 Transition planning services for individuals with disabilities; definitions.

75-5399. Transition planning services for individuals with disabilities; definitions. When used in this act:

(a) "Individuals with disabilities" means individuals with intellectual disability, hearing impairments including deafness, speech or language impairments, visual impairments including blindness, serious emotional disturbance, orthopedic impairments, autism, traumatic brain injury, other health impairments or specific learning disabilities.

(b) "Transition services" means a coordinated set of activities for a student, designed within an outcome-oriented process, which promotes movement from school to post-school activities, including post-secondary education, vocational training, integrated employment (including supported employment), continuing and adult education, adult services, independent living or community participation. The coordinated set of activities shall be based upon the individual student's needs, taking into account the student's preferences and interests, and shall include instruction, community experiences, the development of employment and other post-school adult living objectives and, when appropriate, acquisition of daily living skills and functional vocational evaluation.

(c) "Transition planning services" means rehabilitation counseling, information and referral to community services for students age 16 and older in secondary special education programs.

(d) "Local education authority" means the special education interlocal or cooperative or school district responsible for the local special education program.

(e) "Special education program" means services that are provided pursuant to public law 94-142 (the education of all handicapped children's act) as implemented in Kansas through K.S.A. 72-961 et seq., and amendments thereto, and public law 101-476 (the individuals with disabilities education act).

(f) "Secretary" means the secretary for children and families or the designee of the secretary.

(g) "Local transition council" means a representative group of persons with disabilities and their families, school personnel, adult service agency personnel and members of the general public such as employers which develops an annual plan to improve secondary special education, transition and transition planning services.

History: L. 1992, ch. 129, § 1; L. 2012, ch. 91, § 62; L. 2014, ch. 115, § 372; July 1.



75-53-100 Same; transition planning required.

75-53,100. Same; transition planning required. The secretary for children and families, within available funding and staffing, shall provide transition planning services in cooperation with the transition services part of the individual education plan for individuals with disabilities enrolled in secondary special education programs.

History: L. 1992, ch. 129, § 2; L. 2014, ch. 115, § 373; July 1.



75-53-101 Same; compilation of background information.

75-53,101. Same; compilation of background information. (a) If the secretary provides services under this act and staff is available, an individual with disabilities who has been receiving special education under the provisions of K.S.A. 72-961 et seq., and amendments thereto, and public law 101-476 (the individuals with disabilities education act) shall receive transition planning services upon attaining the age of 16 years.  The local education authority which is responsible for the education of a person, with the consent of the person or the person's parent or guardian, shall notify  the secretary of the name and address of such person, the record of the special education services being provided to such person and the expected date of termination of such services.

(b) Within 30 days after such notification, the secretary shall begin to prepare a case file on such person consisting of all available information relevant to the questions of whether such person has a disability and what services may be necessary or appropriate upon termination or graduation.  The local education authority, with the consent of such person or the person's parent or guardian, shall provide the secretary with copies of relevant current portions of the record of such person, which shall be included in such person's case file.  The secretary also shall provide an opportunity for the submission by or on behalf of such person, of information relative to such person's training needs and all information so provided shall be included in such person's case file.

History: L. 1992, ch. 129, § 3; July 1.



75-53-102 Same; transition councils.

75-53,102. Same; transition councils. The secretary will direct statewide development of local transition councils.  A state transition council, comprised of representatives of the local councils, will meet at least annually to identify successful alternatives to barriers for effective education, employment and independent living outcomes.

History: L. 1992, ch. 129, § 4; July 1.



75-53-105 Secretary access to criminal history, court records; nationwide search; fees; unauthorized disclosure, penalty.

75-53,105. Secretary access to criminal history, court records; nationwide search; fees; unauthorized disclosure, penalty. (a) As used in this section, "secretary" means the secretary for children and families or the secretary for aging and disability services.

(b) The secretary shall upon request receive from the Kansas bureau of investigation such criminal history record information as necessary for the purpose of determining initial and continuing qualification for employment or for participation in any program administered by the secretary for the placement, safety, protection or treatment of vulnerable children or adults.

(c) The secretary shall have access to any court orders or adjudications of any court of record, any records of such orders, adjudications, arrests, nonconvictions, convictions, expungements, juvenile records, juvenile expungements, diversions and any criminal history record information in the possession of the Kansas bureau of investigation concerning such employee or individual.

(d) If a nationwide criminal records check of all records noted above is necessary, as determined by the secretary, the secretary's request will be based on the submission of fingerprints to the Kansas bureau of investigation and the federal bureau of investigation for the identification of the individual and to obtain criminal history record information, including arrest and nonconviction data.

(e) Fees for such records checks shall be assessed to the secretary.

(f) Disclosure or use of any such information received by the secretary or a designee of the secretary or of any record containing such information, for any purpose other than that provided by this act is a class A misdemeanor and shall constitute grounds for removal from office or termination of employment. Nothing in this act shall be construed to make unlawful or prohibit the disclosure of any such information in a hearing or court proceeding involving programs administered by the secretary or prohibit the disclosure of any such information to the post auditor in accordance with and subject to the provisions of the legislative post audit act.

History: L. 2005, ch. 168, § 1; L. 2014, ch. 115, § 374; L. 2015, ch. 56, § 1; May 21.



75-53-111 Foster child educational assistance act; purpose.

75-53,111. Foster child educational assistance act; purpose. (a) K.S.A. 2015 Supp. 75-53,111 through 75-53,120, and amendments thereto, shall be known and may be cited as the Kansas foster child educational assistance act.

(b) The purpose of the Kansas foster child educational assistance act is to establish an educational assistance program under which payment of the tuition and required fees charged to eligible foster children shall be waived.

History: L. 2006, ch. 132, § 1; L. 2007, ch. 94, § 1; July 1.



75-53-112 Same; definitions.

75-53,112. Same; definitions. As used in the Kansas foster child educational assistance act:

(a) "Kansas educational institution" means and includes any community college, the municipal university, state educational institution, the institute of technology at Washburn university or technical college.

(b) "Eligible foster child" means anyone who: (1) (A) Is in the custody of the secretary and in a foster care placement on the date such child attained 18 years of age; (B) has been released from the custody of the secretary prior to attaining 18 years of age, after having graduated from a high school or fulfilled the requirements for a general educational development (GED) certificate while in foster care placement and the custody of the secretary; (C) is adopted from a foster care placement on or after such child's 16th birthday; or (D) left a foster care placement subject to a guardianship under chapter 38 or 59 of the Kansas Statutes Annotated, and amendments thereto, on or after such child's 16th birthday; and

(2) enrolls in a Kansas educational institution on or after July 1, 2006.

(c) "Kansas foster child educational assistance program" or "program" means the program established pursuant to the provisions of the Kansas foster child educational assistance act which shall provide for undergraduate enrollment of eligible foster children through the semester the eligible foster child attains 23 years of age.

(d) "Educational program" means a program which is offered and maintained by a Kansas educational institution and leads to the award of a certificate, diploma or degree upon satisfactory completion of course work requirements.

(e) "Secretary" means the secretary for children and families.

History: L. 2006, ch. 132, § 2; L. 2011, ch. 97, § 44; L. 2014, ch. 115, § 375; July 1.



75-53-113 Same; eligibility for assistance continuous where eligibile under preexisting law.

75-53,113. Same; eligibility for assistance continuous where eligibile under preexisting law. Any eligible applicant who received assistance before June 30, 2006, under the provisions of K.S.A. 74-32,161, and amendments thereto, in effect prior to June 30, 2006, and who is deemed by the state board of regents to be eligible pursuant to this section shall be allowed to remain eligible pursuant to this section and in accordance with the provisions of K.S.A. 74-32,161, and amendments thereto, in effect prior to June 30, 2006, and shall continue to receive the assistance until such eligible applicant completes such eligible applicant's course of study or becomes ineligible pursuant to the provisions of K.S.A. 74-32,161, and amendments thereto, in effect prior to June 30, 2006.

History: L. 2006, ch. 132, § 3; July 1.



75-53-114 Same; waiver of tuition or fees; reimbursement of other qualified expenses.

75-53,114. Same; waiver of tuition or fees; reimbursement of other qualified expenses. (a) No eligible foster child who is enrolled at a Kansas educational institution and who is participating in the program shall be charged the amount of tuition or required fees charged by the Kansas educational institution for enrollment in courses necessary to satisfy the requirements of an educational program.

(b) Notwithstanding the provisions of subsection (a) an eligible foster child shall not have waived the amount of tuition or required fees waived for any course repeated or taken in excess of the requirements for completion of the educational program in which such foster child is enrolled.

(c) Within the limits of appropriations available therefor, the secretary may make expenditures to reimburse each eligible foster child who is enrolled in a Kansas educational institution and who is participating in the program for room and board, technical equipment and course required books.

(d) Each eligible foster child who is enrolled in a Kansas educational institution and who is participating in the program shall be responsible for all fees charged by the Kansas educational institution that are not directly related to and required for the courses in the educational program of the eligible foster child.

History: L. 2006, ch. 132, § 4; L. 2007, ch. 94, § 2; July 1.



75-53-115 Same; continuing requirements for program participation.

75-53,115. Same; continuing requirements for program participation. In order to remain eligible for participation in the program, an eligible foster child shall remain in good standing at the Kansas educational institution where the eligible foster child is enrolled and shall make satisfactory progress toward completion of the requirements of the educational program in which the eligible foster child is enrolled.

History: L. 2006, ch. 132, § 5; July 1.



75-53-116 Same; enrollment not contingent on available appropriations.

75-53,116. Same; enrollment not contingent on available appropriations. No Kansas educational institution shall delay enrollment of an eligible foster child who is participating in the program because appropriations are not available therefor.

History: L. 2006, ch. 132, § 6; July 1.



75-53-117 Same; rules and regulations.

75-53,117. Same; rules and regulations. The secretary shall adopt rules and regulations for administration of the Kansas foster child educational assistance act.

History: L. 2006, ch. 132, § 7; July 1.



75-53-118 Same; annual report to legislature.

75-53,118. Same; annual report to legislature. On or before January 15, 2007, and January 15, 2008, the secretary shall publish an annual report on the Kansas foster child educational assistance act and shall present the report to the legislature. The annual report shall specifically account for the ways in which the purpose of this act have been carried out and the recommendations shall specifically note what changes are necessary to better address the purposes described in this act.

History: L. 2006, ch. 132, § 8; July 1.



75-53-120 Same; eligibility for tuition waiver continuing, when.

75-53,120. Same; eligibility for tuition waiver continuing, when. Any eligible foster child who received a tuition waiver before June 30, 2008, under the provisions of the Kansas foster child educational assistance program in effect prior to June 30, 2008, and is deemed by the state board of regents to be eligible pursuant to this section and the provisions of the Kansas foster child educational assistance program in effect prior to June 30, 2008, shall be allowed to remain eligible and continue to receive the waiver of tuition in accordance with the provisions of the Kansas foster child educational assistance program in effect prior to June 30, 2008, until such eligible foster child completes such eligible foster child's course of study or becomes ineligible pursuant to the provisions of the Kansas foster child educational assistance program in effect prior to June 30, 2008.

History: L. 2006, ch. 132, § 10; July 1.






Article 55 PAYROLL ACCOUNTING FOR STATE AGENCIES

75-5501 Formulation, installation and operation of system of payroll accounting; system elements and principles; modification for biweekly payroll periods; plan for deductions for certain employee organization and association dues.

75-5501. Formulation, installation and operation of system of payroll accounting; system elements and principles; modification for biweekly payroll periods; plan for deductions for certain employee organization and association dues. (a) The director of accounts and reports shall formulate a system of payroll accounting, including timekeeping, payroll calculation and pay distribution (delivery) and labor cost distribution and analysis, and shall install and operate such system of payroll accounting for all state agencies. The system shall include provision for centralized records, which shall include payroll data for all individuals which with the common law employer-employee relationship is created by agencies of the state of Kansas and which shall be coordinated with records maintained by the division of personnel services and other state agencies. If biweekly payroll periods are established under K.S.A. 75-5501a, the system of payroll accounting shall be modified to implement such biweekly payroll periods. State agencies shall utilize the system of payroll accounting to the extent prescribed by the director of accounts and reports, and shall submit such reports and statements as may be required by the director in order to carry out the provisions of this act. The director of accounts and reports shall design, revise and direct the use of records and procedures and prescribe classifications of coding payroll data, methods of funding labor cost through the central payroll account and a system of prepayment and postpayment debit and credit transactions and entries on the records created from payroll data and the necessary forms to be used by all state agencies in connection with such system of payroll accounting. The payroll system so designed shall include generally accepted accounting principles of internal check, and may include timekeeping for attendance and performance, as prescribed in this act.

(b) The director of accounts and reports shall provide, as a part of the system of payroll accounting, a plan for the deduction from the salary or wages of an amount equal to regular membership dues for state officers and employees who are members of the Kansas troopers association or who are in any employee organization which has filed an annual report pursuant to K.S.A. 75-4337 or which has a business agent registered pursuant to K.S.A. 75-4336. Such plan, in addition to such provisions as are negotiated by the director of accounts and reports and the employee organization, shall provide for:

(1) A written authorization-assignment by a state officer or employee prior to any dues deduction from the salary or wages of such officer or employee, which authorization-assignment shall remain effective for not less than 180 days and shall be terminated at any time thereafter upon 30 days' prior notice by the state officer or employee of termination of the authorization-assignment;

(2) change in the amount of regular membership dues to be deducted, but not more often than twice in any fiscal year;

(3) renewal of an authorization-assignment by an officer or employee after termination of a prior authorization-assignment upon 90 days' prior notice by the officer or employee who has terminated a membership dues deduction; and

(4) payment of all moneys deducted each payroll period pursuant to this section to the employee organization less the amount of actual direct expenses incurred by this state for the membership dues deduction.

History: L. 1974, ch. 390, § 1; L. 1975, ch. 452, § 1; L. 1978, ch. 373, § 3; L. 1978, ch. 350, § 13; L. 1980, ch. 264, §1; L. 1981, ch. 354, § 1; July 1.



75-5501a Biweekly payroll periods; university of Kansas medical center; establishment for other state agencies, authority of secretary of administration; implementation procedures.

75-5501a. Biweekly payroll periods; university of Kansas medical center; establishment for other state agencies, authority of secretary of administration; implementation procedures. (a) The secretary of administration shall approve the establishment of biweekly payroll periods for all officers and employees of the university of Kansas medical center.  The secretary of administration may approve the establishment of biweekly payroll periods for any officers and employees of one or more other state agencies.  As used in this act, the term "approval date" means the date on which such approval is given by the secretary of administration.

(b) Subject to the provisions of subsection (c), the secretary of administration shall integrate biweekly payroll periods into the system of payroll accounting established under this act, for purposes of the officers and employees to whom the biweekly payroll periods established apply, on a date fixed by the secretary of administration. As used in this act, the term "implementation date" means the date fixed under this subsection by the secretary of administration.

(c) The period preceding an implementation date for biweekly payroll periods shall be a transition period during which the secretary of administration may vary the procedures and requirements of this act concerning biweekly payroll periods, in order to provide the orderly transition contemplated by this act.

(d) The provisions of this section shall be controlling over any statute making reference to monthly or semimonthly payment of salaries or compensation of state officers and employees.

History: L. 1975, ch. 452, § 2; L. 1980, ch. 264, § 2; L. 1994, ch. 274, § 21; L. 1995, ch. 132, § 4; Dec. 17.



75-5502 Payroll accounting system; staggered or cycled payroll periods or pay dates, limitations; powers of director of accounts and reports.

75-5502. Payroll accounting system; staggered or cycled payroll periods or pay dates, limitations; powers of director of accounts and reports. The system of payroll accounting may provide for the fixing of staggered or cycled payroll periods or pay dates by designation of the days of the month or week on which certain employees' payroll periods shall be fixed and by designation of the date of payment for the earnings during a designated payroll period. Such established pay dates, as far as practicable, shall be uniform for all employees of each state agency employed in the same geographical area, and if biweekly payroll periods are established under K.S.A. 75-5501a, such established pay dates shall not be more than fourteen (14) calendar days following the close of the payroll period. For the purpose of implementing this section, the director of accounts and reports may alter any established payroll period or pay date by not more than seven calendar days by establishing a schedule of staggered payroll periods and pay dates as provided in this section.

History: L. 1974, ch. 390, § 2; L. 1975, ch. 452, § 3; L. 1980, ch. 264, § 3; July 1.



75-5503 Same; changes in payroll periods and pay dates; notice to affected employees required; time for notice.

75-5503. Same; changes in payroll periods and pay dates; notice to affected employees required; time for notice. The payroll period and pay date of employees of a state agency shall not be changed by inclusion of the state agency into the system of payroll accounting or by any revision or modification of the system, unless notice of the proposed change has been given to each employee who will be affected by such change, in the form and manner prescribed by the director of accounts and reports, not less than forty-five (45) days prior to the effective date of the change.

History: L. 1974, ch. 390, § 3; L. 1975, ch. 452, § 4; July 1.



75-5504 Same; duty of appointing authority to certify changes to payroll rosters and encumbrance documents to director of accounts and reports; reliance thereon by director.

75-5504. Same; duty of appointing authority to certify changes to payroll rosters and encumbrance documents to director of accounts and reports; reliance thereon by director. Each appointing authority shall correctly and promptly certify to the director of accounts and reports as required by such system of payroll accounting all changes, modifications, additions and deletions to the payroll roster and encumbrance documents in compliance with all applicable laws, rules and regulations and work policies of any state agency, including certification of such time and attendance records as are required under this act. The director of accounts and reports shall rely upon all payroll rosters, encumbrance documents and time and attendance reports certified to the director of accounts and reports by an appointing authority or its designee.

History: L. 1974, ch. 390, § 4; L. 1975, ch. 452, § 5; July 1.



75-5505 Same; standard 40-hour workweek established; exception, when; submission of information to director of accounts and reports; inapplicability to elective state officers.

75-5505. Same; standard 40-hour workweek established; exception, when; submission of information to director of accounts and reports; inapplicability to elective state officers. (a) It is the policy of the state that a forty-hour workweek shall be the standard workweek of state employees, and all pay rates established for such employees shall be based on a forty-hour workweek, except that workweeks which deviate from the forty-hour workweek may be established by appointing authorities in order to meet the varying needs of the different state agencies, and in such cases the pay rates established shall be based on the workweek so established.

(b) Every state agency shall submit information to the director of accounts and reports:

(1) Necessary for determining the number of hours per day and the number of days per week or, in case of irregular workweeks, the number of hours per week which shall constitute full-time employment for each position within its jurisdiction;

(2) showing such schedules of work time assignment that are in effect for each employee in the agency;

(3) describing the system of accruing credits and charges for all recognized annual, sick and other compensable leave for all officers and employees of the state agency who are not covered for such purposes by the Kansas civil service act and, if biweekly payroll periods are established for officers or employees of the state agency under K.S.A. 75-5501a, the balances of such accrued credits for such officers or employees on the implementation date; and

(4) specifying the terms of any contractual obligations that affect any employment relationship.

(c) Nothing in this section shall apply to individual elective state officers.

History: L. 1974, ch. 390, § 5; L. 1975, ch. 452, § 6; L. 1980, ch. 264, § 4; July 1.



75-5506 Same; conversion of existing salaries, ranges, rates and certain semimonthly compensation systems to hourly and biweekly rates when biweekly payroll periods approved.

75-5506. Same; conversion of existing salaries, ranges, rates and certain semimonthly compensation systems to hourly and biweekly rates when biweekly payroll periods approved. (a) If biweekly payroll periods are established under K.S.A. 75-5501a, salaries, salary ranges and wage rates approved by the governor under K.S.A. 75-2935b and the existing schedule of salaries or wage rates and ranges established under K.S.A. 75-2938 for each class, grade or group of positions in the classification plan which are in effect on the approval date shall be converted to hourly and biweekly pay rates for the officers and employees of each state agency for which biweekly payroll periods are established, in accordance with a plan prepared by the director of accounts and reports and approved or modified and approved by the secretary of administration.

(b) If biweekly payroll periods are established under K.S.A. 75-5501a which are applicable to officers or employees of the university of Kansas medical center who are under a semimonthly compensation system under K.S.A. 75-4315, such system shall no longer apply to such officers and employees and such officers and employees shall be converted to a biweekly system for pay earned on and after the implementation date, and the pay rates for such officers and employees shall be converted to hourly and biweekly pay rates, in accordance with a plan prepared by the director of accounts and reports and approved or modified and approved by the secretary of administration.

(c) Notwithstanding any existing provision of law to the contrary, if biweekly payroll periods are established under K.S.A. 75-5501a for a state officer or employee whose salary is fixed by statute, such salary shall be converted to hourly and biweekly pay rates in accordance with a plan prepared by the director of accounts and reports and approved or modified and approved by the secretary of administration, subject to the statutory amount of such salary.

History: L. 1974, ch. 390, § 6; L. 1975, ch. 452, § 7; L. 1980, ch. 264, § 5; July 1.



75-5507 Same; calculation of pay under biweekly pay system where records indicate pay due for more or less than full time; exceptions pursuant to rules and regulations.

75-5507. Same; calculation of pay under biweekly pay system where records indicate pay due for more or less than full time; exceptions pursuant to rules and regulations. If biweekly payroll periods are established under K.S.A. 75-5501a, whenever time and attendance records indicate that the number of hours pay due in any payroll period to an officer or employee, to whom such biweekly payroll periods apply, is for more or less than the time fixed for full-time employment, considering the balance and usage of holiday, annual, sick and compensating time, or other compensable leave, the pay for such payroll period shall be calculated on the basis of the number of hours of pay due multiplied by the hourly rate or rates fixed for such employee. Rules and regulations may be adopted by the secretary of administration, as provided in K.S.A. 75-3706, to provide for exceptions to this section.

History: L. 1974, ch. 390, § 7; L. 1975, ch. 452, § 8; L. 1980, ch. 264, § 6; July 1.



75-5508 Same; payment of terminated employee's earned wages.

75-5508. Same; payment of terminated employee's earned wages. Whenever the employment of any state employee is terminated in any way, the appointing authority shall cause the employee's earned wages to be paid on the regular pay date upon which such employee would have been paid if still employed.

History: L. 1974, ch. 390, § 8; L. 1975, ch. 452, § 9; July 1.



75-5509 Same; calculation of biweekly pay for nine-month school employees.

75-5509. Same; calculation of biweekly pay for nine-month school employees. If biweekly payroll periods are established under K.S.A. 75-5501a, which apply to nine-month employees of the state who are employed and engaged in school employment as teachers, or higher education faculty, or who have as their principal duty academic supervision over such teachers or faculty, the monthly pay of such employees shall be calculated for payment on the prescribed biweekly payment system under all contracts entered into for the school year commencing in the year in which the implementation date occurs.

History: L. 1974, ch. 390, § 9; L. 1975, ch. 452, § 10; L. 1980, ch. 264, § 7; July 1.



75-5510 Same; conversion of monthly rates fixed for housing, food service or other employee maintenance to biweekly rates.

75-5510. Same; conversion of monthly rates fixed for housing, food service or other employee maintenance to biweekly rates. If biweekly payroll periods are established under K.S.A. 75-5501a which apply to state officers or employees who are receiving housing, food service or other employee maintenance from a state agency under K.S.A. 75-2961a, the existing monthly rates fixed for such housing, food service or other employee maintenance, as provided under K.S.A. 75-2961a, shall be converted by the secretary of administration to biweekly rates for use in the system of payroll accounting, by multiplying the monthly rate by twelve (12) and by dividing such annualized rate by twenty-six (26), rounding off any fraction of such biweekly rate to the next highest cent.

History: L. 1974, ch. 390, § 10; L. 1975, ch. 452, § 11; L. 1980, ch. 264, § 8; July 1.



75-5511 Same; reference in other laws to monthly pay of state employees construed.

75-5511. Same; reference in other laws to monthly pay of state employees construed. Notwithstanding any other provision of law to the contrary, if biweekly payroll periods are established under K.S.A. 75-5501a, wherever in the statutes reference is made to monthly pay of state officers and employees to whom such biweekly payroll periods apply, such reference shall continue in effect until the implementation date, and thereafter such reference shall mean biweekly pay. When any conflict arises as a result of any change made by this act, such conflict shall be resolved by the governor and such decision shall be final.

History: L. 1974, ch. 390, § 11; L. 1975, ch. 452, § 12; L. 1980, ch. 264, § 9; July 1.



75-5512 Same; required compliance of certain contracts and memorandums of agreement with biweekly payroll periods; exemptions.

75-5512. Same; required compliance of certain contracts and memorandums of agreement with biweekly payroll periods; exemptions. If biweekly payroll periods are established under K.S.A. 75-5501a, the provisions of all contracts and memorandums of agreement entered into under authority of K.S.A. 75-4321 to 75-4335, inclusive, relating to officers or employees to whom such biweekly payroll periods apply and relating to payments to such officers and employees and concerning the method of payment of salaries or wages or the recognition and furnishing of non-cash employee remuneration, and all salaries and salary reduction or deduction agreements which are authorized by statute and which relate to such officers and employees, shall be made to comply and be administered in accordance with provisions of this act. The provisions of this act shall not apply to contracts between a state agency and an independent contractor, whether for professional services or for any other services or thing, except that the secretary of administration may adopt rules and regulations, as provided in K.S.A. 75-3706, which may make all or any part of this act applicable to any or all such contracts.

History: L. 1974, ch. 390, § 28; L. 1975, ch. 452, § 13; L. 1980, ch. 264, § 10; July 1.



75-5514 Same; rules and regulations by secretary of administration.

75-5514. Same; rules and regulations by secretary of administration. The secretary of administration may adopt rules and regulations, as provided in K.S.A. 75-3706, and amendments thereto, for the administration of this act.

History: L. 1974, ch. 390, § 30; L. 1975, ch. 452, § 14; L. 1983, ch. 291, § 4; July 1.



75-5515 Payroll accounting system; fixing of salaries and wages, annual basis; payroll periods; budgeting and accounting for payroll payments; payment on hourly basis for certain employees, determination of wages.

75-5515. Payroll accounting system; fixing of salaries and wages, annual basis; payroll periods; budgeting and accounting for payroll payments; payment on hourly basis for certain employees, determination of wages. (a) Except as may be otherwise fixed under the Kansas civil service act or other applicable laws, salaries and wages shall be fixed on an annual basis prior to the beginning of each fiscal year.

(b) Changes in such salaries or wages made during the fiscal year shall be reported to the secretary of administration.

(c)  The secretary of administration shall specify the payroll period beginning and ending dates and the payment dates for payroll periods.

(d) For budget and accounting purposes each payment of salaries and wages shall be charged to appropriations for the fiscal period or year in which the payment occurs.

(e) (1) The wages for any officers and employees in positions which are not exempt under the federal fair labor standards act, 29 U.S.C. 201 et seq., may be paid on an hourly basis, when authorized by the secretary of administration. The provisions of this section shall be controlling over any statute making reference to monthly payment of salaries or compensation of state officers and employees. The wages for employees who are paid hourly shall be determined by dividing the annual wages for the employee's job position by the number of hours required for the position on an annual basis as specified in paragraph (2) of this subsection.  The annual wages for each position shall be as fixed pursuant to the Kansas civil service act for classified positions and as fixed by other applicable law for unclassified positions.

(2) In determining hourly wage rates, the number of hours required for the position on an annual basis shall be:

(A) The amount of 2,080 hours for employees working the standard workweek specified by K.S.A. 75-5505, and amendments thereto; or

(B) for those classes of positions for which a deviation has been established pursuant to K.S.A. 75-5505, and amendments thereto, the number of hours required for the position on an annual basis, as determined by the director of personnel services, subject to approval by the secretary of administration.

History: L. 1965, ch. 473, § 2; L. 1973, ch. 348, § 1; L. 1974, ch. 390, § 22; L. 1975, ch. 452, § 15; L. 1980, ch. 264, § 11; L. 1994, ch. 274, § 22; L. 1995, ch. 132, § 5; Dec. 17.



75-5516 Same; consolidated payrolls, accounts; payment of future salaries and wages; procedure; transactions between state agencies.

75-5516. Same; consolidated payrolls, accounts; payment of future salaries and wages; procedure; transactions between state agencies. (a) There is hereby created in the state treasury a payroll account for each state agency which may be used by the director of accounts and reports and state treasurer to issue a consolidated payroll for each state agency. If consolidated payroll procedures are required by the director of accounts and reports, each state agency shall file such consolidated claims and encumbrance documents containing authorization to pay future salaries and wages of officers and employees of such state agency. Payment of such future salaries and wages shall be based on time and attendance reports required by the director of accounts and reports. Payrolls of state agencies prepared by either the agency or the director of accounts and reports as prescribed in the system of payroll accounting shall be charged against the payroll account created for the state agency by this section or directly against the appropriate agency account or accounts in the state treasury on an individual account basis as determined by the director of accounts and reports. The payroll of each state agency shall show thereon a summary distribution of the amount of the payroll to be charged against each appropriation or fund account within the state treasury or fund in the custody of the state treasurer. If the consolidated payroll procedures are in effect under this section at the time the payroll is paid, the director of accounts and reports and state treasurer shall transfer moneys from each appropriation in the state treasury or fund in the custody of the state treasurer to the payroll account of the state agency in the amounts shown on the payroll distribution summary, and shall charge such amounts to the proper account affected thereby. For purposes of providing a procedure for automatic payment of reported time worked, salaries and wages due, and for proper cost allocation and distribution of designated project, indirect overhead or other employee salary and wage cost to establish cost centers or sub-activities, activities, accounts, work project, federal grant or other appropriate account, the encumbrance documents required may be filed against such agency payroll clearing accounts as may be established on the records by the director of accounts and reports to pay such project or shared salary and wage costs. Advances from appropriate accounts within the state treasury in the custody of the state treasurer may be made to such agency payroll clearing accounts on the records in the amount required to cover the estimated salary and wage costs of such officers and employees. Any advances made to such agency payroll clearing account shall be used for the payment of actual salary and wage costs chargeable from actual time and attendance reports or returned to the appropriate account, and such transactions shall be based on claims approved by signature or electronic means by the chief administrative officer of the state agency or such officer's authorized representative. Upon request of any state agency, the director of accounts and reports may authorize the issuance of payrolls within a fund other than that authorized by this section.

(b) Under rules and regulations established as provided in K.S.A. 75-3706 and amendments thereto, the accounting system may include provisions for the settlement of transactions between state agencies by making of debit and credit entries on the books on the basis of adequate vouchers, approved by the director of accounts and reports in lieu of warrants. The director of accounts and reports, upon approval of any such voucher, shall immediately notify the state treasurer of the amount thereof, and of the accounts which are to be debited and credited upon the treasurer's books and records. The state treasurer and the director of accounts and reports shall forthwith make the proper entries upon their books and records to correspond to such debit and credit entries.

History: L. 1953, ch. 375, § 33; L. 1974, ch. 390, §23; L. 1975, ch. 452, § 16; L. 1983, ch. 298, § 1; May 5.



75-5517 Compensation for accumulated sick leave upon retirement from state service; limitations; employee retirement contributions deducted.

75-5517. Compensation for accumulated sick leave upon retirement from state service; limitations; employee retirement contributions deducted. (a) Each person retiring from the classified or unclassified service of the state of Kansas who has accumulated one hundred (100) days or more of sick leave shall receive at the time of retirement, compensation for their accumulated sick leave as follows:

(1) Compensation for not more than thirty (30) days, if such person has completed eight or more years of such service and has accumulated at least one hundred (100) but less than one hundred twenty-five (125) days of sick leave;

(2) compensation for not more than forty-five (45) days, if such person has completed fifteen (15) or more years of such service and has accumulated at least one hundred twenty-five (125) but less than one hundred fifty (150) days of sick leave; and

(3) compensation for not more than sixty (60) days, if such person has completed twenty-five (25) or more years of such service and has accumulated one hundred fifty (150) days of sick leave or more.

(b) Retirement employee contributions shall be deducted from all compensation for accumulated sick leave paid to each person who retires and benefit calculations for such person shall include all such compensation.

History: L. 1974, ch. 368, § 1; L. 1978, ch. 332, § 50; L. 1980, ch. 290, § 1; May 17.



75-5518 Severability.

75-5518. Severability. If any word, phrase, sentence or provision of this act is determined to be invalid, such invalidity shall not affect the other provisions of this act and they shall be given effect without the invalid provision, and to this end the provisions of this act are declared to be severable.

History: L. 1974, ch. 390, § 31; July 1, 1975.



75-5519 Payment of tuition and educational training costs of state agency personnel; rules and regulations.

75-5519. Payment of tuition and educational training costs of state agency personnel; rules and regulations. (a) Any state agency may pay the tuition and other educational expenses for the education or training of any personnel of such state agency when it is determined by the head of the state agency that such education or training is of value to the state and such state agency.

(b) All payments under this section shall be made from appropriations to the state agency in accordance with policies and procedures developed by the secretary of administration to the state agency and shall be approved by the head of the state agency.

(c) As used in this section, "state agency" means any state department, office, board, commission, authority, council or officer and the personnel thereof.

(d) In accordance with K.S.A. 75-3706 and amendments thereto and with the advice of the director of accounts and reports, the secretary of administration may adopt rules and regulations prescribing limitations and procedures relating to expenditures for tuition and other education or training expenses under this section.

History: L. 1974, ch. 371, § 1; L. 1976, ch. 402, § 1; L. 1982, ch. 373, § 1; L. 1985, ch. 291, § 1; July 1.



75-5530 State employee payroll deductions for purchase of United States savings bonds; rules and regulations; state employee defined.

75-5530. State employee payroll deductions for purchase of United States savings bonds; rules and regulations; state employee defined. (a) Upon receipt of written authorization by any state employee, the director of accounts and reports shall make periodic deductions of amounts as specified in such authorization from the salary or wages of such state employee for the purposes of purchasing United States savings bonds. The director of accounts and reports shall make payments of such amounts in accordance with such authorization and the payroll deduction plan adopted pursuant to subsection (b). Any amounts deducted from the salary or wages of such state employee pursuant to such authorization shall be subject to the maximum and minimum amounts established by rules and regulations adopted pursuant to subsection (c). Any such written authorization may be withdrawn or modified by such state employee upon filing written notice of such withdrawal or modification in the manner and at the times prescribed in rules and regulations adopted pursuant to subsection (c).

(b) The director of accounts and reports shall establish a payroll deduction plan for the purchase of United States savings bonds by state employees. Such plan shall be administered by the director of accounts and reports in accordance with rules and regulations adopted pursuant to subsection (c) and such additional accounting procedures as may be prescribed by the director of accounts and reports.

(c) The secretary of administration, upon the recommendation of the director of accounts and reports, shall adopt rules and regulations as provided in K.S.A. 75-3706, and amendments thereto, for the implementation and administration of this act. Such rules and regulations shall include maximum and minimum limitations on the amounts to be deducted from the salary or wages of any state employee and provisions for the modification or withdrawal of any authorization to make periodic deductions for the purchase of United States savings bonds under this act.

(d) As used in this act, the term "state employee" or "employee" means any appointed or elective officer or any employee of the state of Kansas.

History: L. 1977, ch. 285, § 1; L. 2002, ch. 192, § 6; June 6.



75-5531 State employee payroll deductions for contributions to charitable organizations; definitions.

75-5531. State employee payroll deductions for contributions to charitable organizations; definitions. As used in K.S.A. 75-5531 to 75-5534, inclusive, and amendments thereto:

(a) "Community health charities" means community health charities of Kansas and Missouri, Inc.

(b) "State employee" or "employee" means any appointed or elective officer or any employee of the state of Kansas.

(c) "United way organization" means the organization conducting a single, annual, consolidated effort to secure funds for distribution to agencies engaged in charitable, public health, welfare or service purposes, which commonly is known as the united way. Such term includes the united fund, the community chest or any other organization which serves in communities or areas of the state where the united way is not organized.

History: L. 1979, ch. 277, § 1; L. 2002, ch. 192, § 7; L. 2006, ch. 120, § 1; July 1.



75-5532 Same; notification by employing agency of employee authorization; amounts deducted, limits; authorization withdrawal or modification; payroll deduction plan.

75-5532. Same; notification by employing agency of employee authorization; amounts deducted, limits; authorization withdrawal or modification; payroll deduction plan. (a) Upon notification of an employing agency's receipt of written authorization by any state employee, the director of accounts and reports shall make periodic deductions of amounts as specified in such authorization from the salary or wages of such state employee for the purpose of contributing to a united way organization or community health charities and shall make payments of such amounts in accordance with such authorization and the payroll deduction plan adopted under subsection (b). Any amounts deducted from the salary or wages of such state employee pursuant to such authorization shall be subject to the maximum and minimum amounts established by rules and regulations adopted under K.S.A. 75-5534, and amendments thereto. Any such written authorization may be withdrawn or modified by such state employee upon filing written notice of withdrawal or modification in the manner and at the times prescribed in rules and regulations adopted under K.S.A. 75-5534, and amendments thereto.

(b) As part of the system of payroll accounting formulated under K.S.A. 75-5501, and amendments thereto, the director of accounts and reports shall establish a payroll deduction plan for the purpose of making contributions to united way organizations and to community health charities by state employees. Such plan shall be administered by the director of accounts and reports in accordance with rules and regulations adopted under K.S.A. 75-5534, and amendments thereto, and such additional accounting procedures as may be prescribed by the director of accounts and reports.

History: L. 1979, ch. 277, § 2; L. 1990, ch. 318, § 5; L. 2006, ch. 120, § 2; July 1.



75-5533 Same; fees for making payroll deductions and payments; manner of collection; disposition.

75-5533. Same; fees for making payroll deductions and payments; manner of collection; disposition. (a) The director of accounts and reports shall charge and collect a fee for making payroll deductions and payments authorized under K.S.A. 75-5531 to 75-5534, inclusive, and amendments thereto. Such fees shall be fixed in an amount equal to the total costs incurred in making the necessary transfers and transactions, including administrative costs, to accomplish the purpose involved as determined by the director of accounts and reports with the approval of the secretary of administration. The fees fixed shall be levied against and shall be paid by the united way organization or community health charities which receives payments pursuant to written authorizations by state employees under this section. Such fees shall be paid as part of each transaction remitting payments to the united way organization or community health charities.

(b) All moneys received by the director of accounts and reports from the fees levied under this section shall be remitted to the state treasurer in accordance with the provisions [of] K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the accounting services recovery fund.

History: L. 1979, ch. 277, § 3; L. 2001, ch. 5, § 402; L. 2006, ch. 120, § 3; July 1.



75-5534 Same; rules and regulations for administration, prohibited acts.

75-5534. Same; rules and regulations for administration, prohibited acts. The secretary of administration, upon the recommendation of the director of accounts and reports, may adopt rules and regulations as provided in K.S.A. 75-3706, and amendments thereto, for the implementation and administration of K.S.A. 75-5531 to 75-5534, inclusive, and amendments thereto. Such rules and regulations shall include: (a) Provisions prohibiting the use of official action or threat of official action by a state employee to coerce or attempt to coerce a subordinate state employee to contribute to a united way organization or community health charities; and (b) maximum and minimum limitations on the amounts to be deducted from the salary or wages of any state employee and provisions for the modification or withdrawal of any authorization to make periodic deductions for the purpose of making contributions to united way organizations or community health charities.

History: L. 1979, ch. 277, § 4; L. 1983, ch. 291, § 6; L. 2006, ch. 120, § 4; July 1.



75-5535 State officers and employees payroll deductions for parking fees; authorization.

75-5535. State officers and employees payroll deductions for parking fees; authorization. The director of accounts and reports shall make payroll deductions from the salary and wages of state officers and employees for parking fees charged such officers and employees in accordance with K.S.A. 75-4506 for use of state parking facilities, when authorized to make such deductions by the written, voluntary authorization of such officers and employees.

History: L. 1979, ch. 291, § 4; July 1.



75-5536 State agency payroll deduction plans.

75-5536. State agency payroll deduction plans. (a) As used in this section, "agency payroll deduction" means a payroll deduction established by a state agency from the salary or wages of a state employee of the state agency for (1) payment of fees, charges or other payments owed to a state agency, (2) contributions to the endowment association or foundation for a state agency which is a state educational institution, as defined by K.S.A. 76-711 and amendments thereto, and which employs the state employee, or (3) other payments for which the employee's state agency has been performing a function of receiving payments for distribution to another firm or entity and such function was ongoing prior to January 1, 1990. "Agency payroll deduction" shall not include any deduction directly affecting amounts to be withheld or reported for federal, state and local income taxes.

(b) A state agency may establish an agency payroll deduction plan pursuant to this section. Each proposed agency payroll deduction plan shall be submitted to the director of accounts and reports, who shall review the plan and then forward a copy to the secretary of administration together with any recommendations and comments. The plan shall specify the conditions, limitations and restrictions applicable to the plan. The conditions, limitations and restrictions of the plan may include, but are not limited to, maximum and minimum limitations on the amount to be deducted from the salaries or wages and provisions for the modification or withdrawal of any authorization for any agency payroll deduction by an employee.

(c) Implementation or continuation of any agency payroll deduction plan shall be subject to the approval of the secretary of administration to assure that adequate data processing and accounting resources are available for proper functioning of the plan.

(d) An agency payroll deduction plan established pursuant to this section shall be administered by the state agency establishing the plan in accordance with this section and in accordance with the accounting and payroll procedures approved for such plan by the director of accounts and reports.

(e) No payroll deduction shall be made from the salary or wages of any employee under an agency payroll deduction plan except upon written authorization of such employee. Any amounts deducted from the salary or wages of an employee may be subject to maximum and minimum amounts which are established by the state agency under this section. Any such written authorization may be withdrawn or modified by the employee upon filing written notice of such withdrawal of modification in the manner and at the times prescribed by the state agency under the agency payroll deduction plan established under this section.

History: L. 1990, ch. 296, § 1; Jan. 1, 1991.



75-5537 Overtime compensation, determinations; holidays counted as time worked, when.

75-5537. Overtime compensation, determinations; holidays counted as time worked, when. (a) Except as otherwise required by federal law or by the provisions of this section, after June 11, 2000, any rule and regulation relating to overtime compensation for state employees adopted by the secretary of administration shall provide that only hours actually worked may be considered in determining whether overtime compensation is due and the amount of overtime compensation due, whether in the form of overtime pay or compensatory time off in lieu of overtime pay. After June 11, 2000, to the extent that any rule and regulation previously adopted by the secretary of administration contains a provision contrary to this section, that portion of the rule and regulation, and documents pertaining to such portion of the rule and regulation, shall have no effect and shall not be enforced.

(b) Each official state holiday which occurs within a regularly scheduled workweek may be counted as time worked in determining the amount of overtime work for state employees.

History: L. 1994, ch. 352, § 3; L. 2000, ch. 112, § 2; July 11.



75-5541 Longevity bonus payments; eligibility; limitations; administration.

75-5541. Longevity bonus payments; eligibility; limitations; administration. (a) Except as otherwise provided by this section, each classified employee, excluding any such employee who is on temporary appointment, shall receive a bonus as provided by this section, which shall be referred to as a longevity bonus, under the terms and conditions and subject to the limitations prescribed by this section.

(b) After June 30, 1989, any such officer or employee who has been employed by any agency, board or department within any branch of state government, whether or not the entire period of service is continuous with the same agency, board or department, shall be eligible to receive a longevity bonus upon completion of 120 months of state service. Length of service and service anniversary dates shall be determined pursuant to rules and regulations adopted by the secretary of administration.

(c) The amount of each longevity bonus payment shall be computed by multiplying $40 by the number of full years of state service, not to exceed 25 years, rendered by such officer or employee as of the service anniversary date within such fiscal year.

(d) Each longevity bonus payment shall be included in the employee's regular pay warrant. The amount of the bonus shall be displayed separately on the warrant stub or advice.

(e) Longevity bonus payments shall be compensation, within the meaning of K.S.A. 74-4901 et seq., and amendments thereto, for all purposes under the Kansas public employees retirement system and shall be subject to applicable deductions for employee contributions notwithstanding the fact that payments are made annually. Longevity bonus payments shall be in addition to the regular earnings to which an officer or employee may become entitled or for which such employee may become eligible.

(f) The purpose of longevity pay is to recognize permanent employees who have provided experience and faithful long-term service to the state of Kansas in order to encourage officers and employees to remain in the service of the state. The provisions of this section shall apply to fiscal years commencing after June 30, 1989. The amendatory language of this section shall be construed to confirm that longevity pay is intended, and has been intended since its enactment, to be a bonus as defined in 29 C.F.R. § 778.208.

(g) In accordance with the provisions of K.S.A. 75-3706, and amendments thereto, the secretary of administration shall adopt rules and regulations to implement the provisions of this section with respect to officers and employees in the executive branch of state government.

(h) The provisions of this section shall not apply to any state officer or employee who is employed or re-employed as a state officer or employee on or after June 15, 2008.

History: L. 1989, ch. 260, § 3; L. 1994, ch. 352, § 4; L. 1995, ch. 132, § 6; L. 2008, ch. 159, § 23; L. 2014, ch. 82, § 40; July 1.



75-5542 State leave payment reserve fund; payment of compensation for accumulated sick and vacation leave; duties of secretary of administration.

75-5542. State leave payment reserve fund; payment of compensation for accumulated sick and vacation leave; duties of secretary of administration. (a) As used in K.S.A. 75-5542 to 75-5545, inclusive, and amendments thereto, "state agency" means the state, or any department or agency of the state, but not including the Kansas turnpike authority, the university of Kansas hospital authority or any political subdivision of the state.

(b) For the purposes of providing for the payment of compensation for accumulated sick and vacation leave on retirement from state service arising on and after July 1, 1994, and for the payment of accumulated hours of sick leave upon being laid off from state service as provided under K.S.A. 75-4371, and amendments thereto, arising on and after July 1, 1996, there is hereby established the state leave payment reserve fund in the state treasury.

(c) The state leave payment reserve fund shall be liable to pay compensation for accumulated sick and vacation leave on retirement from state service arising on and after July 1, 1994, and for the payment of accumulated hours of sick leave upon being laid off from state service as provided under K.S.A. 75-4371, and amendments thereto, arising on and after July 1, 1996. To this end and for the purposes of K.S.A. 75-5542 to 75-5545, inclusive, and K.S.A. 75-4371, and amendments thereto, all state agencies are hereby deemed to be a single employer whose liabilities specified in subsection (b) are hereby imposed upon the state leave payment reserve fund.

(d) The secretary of administration shall administer the state leave payment reserve fund and all payments from such fund shall be upon warrants of the director of accounts and reports issued pursuant to the system of payroll accounting formulated under K.S.A. 75-5501 et seq., and amendments thereto, or pursuant to K.S.A. 75-5540, and amendments thereto. The director of accounts and reports may issue warrants pursuant to vouchers approved by the secretary for payments from the state leave payment reserve fund notwithstanding the fact that claims for such payments were not submitted or processed for payment from money appropriated for the fiscal year in which the state leave payment reserve fund first became liable to make such payments.

(e) The secretary of administration shall remit all moneys received by or for the secretary in the capacity as administrator of the state leave payment reserve fund, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state leave payment reserve fund.

(f) In the computation of accumulated vacation leave, time served as an elected official in an elected position for which vacation leave is not credited shall not be credited to length of service for employees who are appointed to the classified or unclassified service in the executive branch of state government.

History: L. 1992, ch. 207, § 1; L. 1994, ch. 176, § 1; L. 1996, ch. 255, § 10; L. 1999, ch. 168, § 2; L. 2001, ch. 5, § 403; July 1.



75-5543 Same; leave payment reserve assessment; rate and amount of assessment; gross wages defined.

75-5543. Same; leave payment reserve assessment; rate and amount of assessment; gross wages defined. (a) Commencing with the first payroll period chargeable to funds appropriated for the fiscal year beginning on July 1, 1994, and for each payroll period thereafter, each state agency shall certify with each payroll, the amount of each leave payment reserve assessment for such state agency, not in conflict with appropriations therefor. The director of accounts and reports shall transfer the amount of each leave payment reserve assessment for such state agency to the credit of the state leave payment reserve fund.

(b) For fiscal years beginning July 1, 1994, and each July 1 thereafter, the secretary of administration shall determine annually the rate of the leave payment reserve assessment for all state agencies based upon the experience of all state agencies. Such rate shall be expressed as a percentage and shall be the same for all state agencies. The secretary of administration may utilize actuarial and other professional assistance in determining the rate of the leave payment reserve assessment under this section. On or before July 15, 1994, and each July 15 thereafter, the director of the budget shall notify each state agency of the rate of the leave payment reserve assessment for the next fiscal year. The secretary of administration may adjust the rate of the leave payment reserve assessment during a fiscal year as necessary to pay projected expenditures as they become due.

(c) The amount of the leave payment reserve assessment for each state agency shall be determined by multiplying the total gross wages for each employee for each payroll period of such state agency, by the rate of the leave payment reserve assessment for the fiscal year.

(d) As used in this section "gross wages" means all compensation for services, including commissions, bonuses, back pay and the value of all remuneration including benefits paid in any medium other than cash. For purposes of this section, "gross wages" shall not include any payments made by the state board of regents pursuant to the provisions of subsection (5) of K.S.A. 74-4927a, and amendments thereto, to a member of the faculty or other person defined in subsection (1)(a) of K.S.A. 74-4925, and amendments thereto.

History: L. 1992, ch. 207, § 2; L. 1994, ch. 176, § 2; L. 2006, ch. 168, § 4; July 1.



75-5544 Same; manner in which compensation made.

75-5544. Same; manner in which compensation made. Compensation for accumulated sick and vacation leave on retirement from state service arising on and after July 1, 1994, shall be made from the state leave payment reserve fund in the manner specified by the secretary of administration.

History: L. 1992, ch. 207, § 3; L. 1994, ch. 176, § 3; July 1.



75-5545 Same; rules and regulations.

75-5545. Same; rules and regulations. The secretary of administration may adopt rules and regulations necessary for the administration of the state leave payment reserve fund, including the processing of payments from such fund.  Such rules and regulations shall be subject to the provisions of K.S.A. 75-3706 and amendments thereto and shall be adopted in accordance therewith.

History: L. 1992, ch. 207, § 4; July 1.



75-5546 Disaster service volunteer leave; citation of act.

75-5546. Disaster service volunteer leave; citation of act. This act shall be known and may be cited as the disaster service volunteer leave act.

History: L. 1993, ch. 33, § 1; July 1.



75-5547 Same; definitions.

75-5547. Same; definitions. As used in this act:

(a) "State agency" means any state office or officer, department, board, commission, institution, bureau or any agency, division or unit within any office, department, board, commission or other state authority or any person requesting a state appropriation;

(b) "disaster" includes disasters designated at level II and above in the American national red cross regulations and procedures.

History: L. 1993, ch. 33, § 2; July 1.



75-5548 Same; leave from work with pay for certified disaster service volunteers of American red cross; rate of compensation and preservation of benefits; when leave may be granted.

75-5548. Same; leave from work with pay for certified disaster service volunteers of American red cross; rate of compensation and preservation of benefits; when leave may be granted. An employee of a state agency who is a certified disaster service volunteer of the American red cross may be granted leave from work with pay for not more than 20 working days in any twelve-month period to participate in specialized disaster relief services for the American red cross, upon the request of the American red cross for the services of that employee and upon the approval of that employee's state agency, without loss of seniority, pay, vacation leave, compensatory time, personal vacation days, sick leave or earned overtime accumulation.  The state agency shall compensate an employee granted leave under this section at the employee's regular rate of pay for those regular work hours during which the employee is absent from work. An employee deemed to be on leave under this section shall not be deemed to be an employee of the state for purposes of workers compensation.  An employee deemed to be on leave under this section shall not be deemed to be an employee of the state for purposes of the Kansas tort claims act. Leave under this act shall be granted only for services related to a disaster occurring within the state of Kansas and states contiguous to Kansas.

History: L. 1993, ch. 33, § 3; July 1.



75-5549 State employee leave sharing program, authorization; rules and regulations; guidelines.

75-5549. State employee leave sharing program, authorization; rules and regulations; guidelines. The secretary of administration, upon recommendation of the director of personnel services, is hereby authorized to adopt rules and regulations as provided by K.S.A. 75-3706, and amendments thereto, establishing a program for the sharing of leave between employees of the state of Kansas.  Employees authorized to share leave pursuant to such rules and regulations shall be authorized to donate annual and sick leave to other state employees who are suffering from, or who have a family member suffering from, an extraordinary or severe illness, injury, impairment or physical or mental condition which has caused, or is likely to cause, the employee to take leave without pay or terminate employment.  As used in this section "extraordinary or severe" means serious, extreme or life threatening.

History: L. 1994, ch. 240, § 1; July 1.



75-5550 Annual summary of compensation package, contents.

75-5550. Annual summary of compensation package, contents. Each fiscal year commencing after June 30, 2001, the secretary of administration shall prepare and distribute to each state officer or employee an annual one-page summary of such officer or employee's compensation package from the state, including salary, benefits under the state health care benefits program of the Kansas state employees health care commission, the cafeteria plan administered by the secretary of administration, retirement, insured and other benefits under the Kansas public employees retirement system, paid leave and other benefits provided for under the Kansas civil service act and any other benefits provided to such officer or employee.

History: L. 2000, ch. 112, § 1; Apr. 27.



75-5551 Compensation program for state employees; philosophy statements.

75-5551. Compensation program for state employees; philosophy statements. (a) The compensation program (compensation and benefits opportunity and delivery) for state employees will be designed to support the mission of the various branches of government and the agencies and departments within those branches. The foundation of the compensation program is to attract and retain quality employees with competitive compensation based on relevant labor markets. The programs will be based upon principles of fairness and equity and will be administered with sound fiscal discipline.

(b) The compensation philosophy component statements are:

(1) The legislature will be accountable for the adoption of the compensation philosophy and framework. The executive branch through delegated authority from the governor to the department of administration will be accountable for the consistent administration of the program for classified employees. Agency heads will be accountable for proper administration of the program within their agencies. The chief justice, through delegated authority to the office of judicial administration will be accountable for the consistent administration of the program for judicial branch employees subject to K.S.A. 2015 Supp. 20-384, and amendments thereto. The state board of regents, through delegated authority to the chief executive officer of each campus, will be accountable for the consistent administration of the program for higher education faculty and non-classified employees. The respective appointing authorities will have accountability for the consistent administration of compensation for non-classified employees.

(2) The compensation program will be based on consistent principles of fairness throughout the state, yet will be flexible to meet changing needs. This will allow for multiple pay plans to fit different needs and market variables for the different branches of government and within those branches.

(3) Establishing the value of compensation will be primarily based on establishing the appropriate market value of the job. For positions for which a market value cannot be readily identified, the value of compensation for those positions will be based on a fair, defensible and understandable method.

(4) While recognizing that service and tenure yields valued experience, pay delivery mechanisms will be based on a combination of achievement of performance objectives, recognition of differences in job content, acquisition and application of further skill and education and pay for the achievement of team/unit or department goals.

(5) All aspects of compensation (base salary, benefits, lump sum payments, allowances and other variable elements of compensation) will be considered as a total compensation package for state employees. The state's pay programs will utilize both fixed and variable compensation as well as non-cash reward and recognition programs.

(6) Total compensation, as defined above, will be targeted at a competitive level when compared to the appropriate labor markets to allow the state to attract and retain the quality and quantity of employees needed to fulfill service commitments to its citizens.

(7) The state is committed to ensuring that its salary structures are up to date through the conduct of market surveys at regular intervals. There will be a planned approach to ensure that the classification structure and classification of employees is kept current.

(8) The compensation programs will reinforce a work culture and climate where employees are recognized and rewarded for their contribution. Any changes to compensation must be reasonable and take into consideration the needs of the state as an employer, the work culture afforded to the employees as public service providers and the citizens receiving services from the state.

(9) It is the intent of the legislature that longevity bonus payments shall not be considered as part of base pay.

History: L. 2008, ch. 159, § 10; L. 2014, ch. 82, § 41; July 1.



75-5552 State agency expenditure of moneys budgeted for salaries, wages, compensation and associated employer contributions.

75-5552. State agency expenditure of moneys budgeted for salaries, wages, compensation and associated employer contributions. On and after July 1, 2009, all moneys budgeted for salaries, wages, compensation and associated employer's contributions for full-time equivalent positions to any state agency, under an approved budget for which appropriations from the state general fund or any special revenue fund of the state treasury are made by act of the legislature, shall be expended for such salaries, wages, compensation and associated employer's contributions for full-time equivalent positions. Such appropriations from the state general fund or any special revenue fund of the state treasury shall not be expended for other purposes in such state agency's budget unless specifically authorized by appropriation act or other act of the legislature.

History: L. 2009, ch. 138, § 1; May 28.



75-5553 Same; priority for payment of salary and wage payroll obligations.

75-5553. Same; priority for payment of salary and wage payroll obligations. (a) Except as otherwise provided by this section, among all obligations and other amounts that are payable from the state treasury in accordance with the provisions of appropriation acts, the department of administration and each other state agency shall give priority to payment of payroll obligations for salaries and wages for state officers and employees over payment of all other obligations and other amounts that are payable from the state treasury. After the payment of such payroll obligations for salaries and wages for state officers and employees, such other obligations and other amounts may be paid to the extent that resources are available therefor in the state treasury or shall be pended to be paid when sufficient resources are available. The secretary of administration shall implement and administer the provisions of this section. The priority of payment prescribed by this section shall be subject to all applicable requirements, limitations or restrictions under federal or state law, including, but not limited to, the federal American recovery and reinvestment act of 2009, and shall be subject to all applicable requirements, limitations or restrictions prescribed by contracts and other agreements authorized by law, including, but not limited to, debt service payments pursuant to contractual bond obligations, as determined by the secretary of administration, after conferring with the director of the budget.

(b) As used in this section, "salaries and wages" includes all amounts payable for direct and indirect compensation, benefits included in the annual summary of compensation under K.S.A. 75-5550, and amendments thereto, associated employer contributions and other associated payroll obligations and payments.

History: L. 2009, ch. 138, § 2; May 28.






Article 56 DEPARTMENT OF HEALTH AND ENVIRONMENT

75-5601 Secretary of health and environment; appointment and confirmation; creation of department of health and environment; department subject to K-GOAL.

75-5601. Secretary of health and environment; appointment and confirmation; creation of department of health and environment; department subject to K-GOAL. (a) There is hereby created a department of health and environment, the head of which shall be the secretary of health and environment, which office is hereby created. The governor shall appoint the secretary of health and environment, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto, and the secretary shall serve at the pleasure of the governor. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as secretary shall exercise any power, duty or function as secretary until confirmed by the senate. The department of health and environment shall consist of the division of public health, the division of health care finance and the division of environment. The secretary of health and environment shall receive an annual salary fixed by the governor.

(b) The provisions of the Kansas governmental operations accountability law apply to the department of health and environment, and the department is subject to audit, review and evaluation under such law.

History: L. 1974, ch. 351, § 1; L. 1978, ch. 308, § 76; L. 1982, ch. 347, § 74; L. 1992, ch. 116, § 50; L. 2001, ch. 86, § 14; L. 2008, ch. 121, § 30; L. 2012, ch. 102, § 34; L. 2013, ch. 59, § 6; July 1.



75-5602 Transfer of powers, duties and functions; preservation of rules and regulations, orders and directives.

75-5602. Transfer of powers, duties and functions; preservation of rules and regulations, orders and directives. (a) All of the powers, duties, functions, records, property and personnel of the existing state board of health and the state department of health including the power to expend funds now or hereafter made available in accordance with appropriation acts are hereby transferred to and conferred and imposed upon the secretary of health and environment created by this order, except as is herein otherwise provided.

(b) The secretary of health and environment created by this order shall be the successor in every way to the powers, duties and functions of the state board of health, the state department of health, and the director of health in which the same were vested prior to the effective date of this order, except as herein otherwise provided. Every act performed under the authority of the secretary of health and environment created by this order shall be deemed to have the same force and effect as if performed by the state board of health, the state department of health or the director of health, in which such functions were vested prior to the effective date of this order.

(c) Whenever the state board of health, or the state department of health, or words of like effect, is referred to or designated by the statute, contract or other document, such reference or designation shall be deemed to apply to the secretary of health and environment created by this order.

(d) Whenever the executive secretary of the state board of health or the director of health, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary of health and environment created by this order.

(e) All rules and regulations and all orders or directives of the state board of health or the director of health in existence on the effective date of this order, shall continue to be effective and shall be deemed to be the rules and regulations and orders or directives of the secretary of health and environment created by this order, until revised, amended, repealed or nullified pursuant to law.

(f) The secretary of health and environment created by this order shall be a continuation of the state board of health provided to be appointed under K.S.A. 74-901 and the director of health established by K.S.A. 74-901b.

History: L. 1974, ch. 351, § 2; July 1.



75-5603 Division of public health, establishment and administration; director of the division of public health, qualifications, appointment, compensation.

75-5603. Division of public health, establishment and administration; director of the division of public health, qualifications, appointment, compensation. (a) There is hereby established within and as a part of the department of health and environment a division of public health, the head of which shall be the director of the division of public health. Under the supervision of the secretary of health and environment, the director of the division of public health shall administer the division of public health. The director shall be a physician, hold a valid license to practice medicine and surgery, and have experience and educational training in the field of public health. The secretary of health and environment shall appoint the director of the division of public health who shall serve at the pleasure of the secretary. The director shall be in the unclassified service and shall receive an annual salary fixed by the secretary and approved by the governor.

(b) Whenever the division of health, or words of like effect, are referred to or designated by statute, contract or other document, such reference or designation shall be deemed to apply to the division of public health.

History: L. 1974, ch. 351, § 3; L. 1974, ch. 352, § 186; L. 1993, ch. 169, § 1; L. 2005, ch. 122, § 6; L. 2008, ch. 159, § 21; L. 2013, ch. 59, § 7; July 1.



75-5604 Powers, duties and functions of existing divisions and directors transferred to new secretary; orders and directives continued in effect until revised, amended or repealed.

75-5604. Powers, duties and functions of existing divisions and directors transferred to new secretary; orders and directives continued in effect until revised, amended or repealed. (a) All of the powers, duties and functions of the existing division of food and drug, division of registration and health statistics, division of vital statistics established by K.S.A. 65-2402, division of health education, division of epidemiology and disease control, division of maternal and child health, division of child hygiene created by K.S.A. 65-152, division of medical and dental health, and the division of hospital facilities established by K.S.A. 65-412 and the existing director of the division of food and drug, director of the division of registration and health statistics, state registrar of vital statistics established by K.S.A. 65-2405, director of the division of health education, director of the division of epidemiology and disease control, director of the division of maternal and child health, director of the division of medical and dental health and director of the division of hospital facilities established by K.S.A. 65-412, are hereby transferred to and conferred and imposed upon the secretary of health and environment created by this order, except as is herein otherwise provided.

(b) The secretary of health and environment created by this order shall be the successor in every way to the powers, duties and functions of the director of the division of food and drug, director of the division of registration and health statistics, state registrar of vital statistics established by K.S.A. 65-2405, director of the division of health education, director of the division of epidemiology and disease control, director of the division of maternal and child health, director of the division of medical and dental health and director of the division of hospital facilities established by K.S.A. 65-412, in which the same were vested prior to the effective date of this act, except as herein otherwise provided. Every act performed under the authority of the secretary of health and environment created by this order shall be deemed to have the same force and effect as if performed by the division of food and drug or the director thereof, respectively, or the division of registration and health statistics or the director thereof, respectively, of the division of vital statistics established by K.S.A. 65-2402, or the state registrar of vital statistics established by K.S.A. 65-2405, respectively, or the division of health education or the director thereof, respectively, or the division of epidemiology and disease control or the director thereof, respectively, or the division of maternal and child health or the director thereof, respectively, or the division of child hygiene created by K.S.A. 65-152, or the division of medical and dental health or the director thereof, respectively, or the division of hospital facilities or the director thereof, respectively, both established by K.S.A. 65-412, in which divisions and directors such functions were vested prior to the effective date of this order.

(c) All powers, duties and functions of existing divisions of the state board of health not specifically transferred nor abolished herein shall be transferred to the secretary of health and environment.

(d) Whenever the director of the division of food and drug or the division of food and drug, or the director of the division of registration and health statistics or the division of registration and health statistics, or the division of vital statistics established by K.S.A. 65-2402 or the state registrar of vital statistics established by K.S.A. 65-2405, or the director of the division of health education or the division of health education, or the director of the division of epidemiology and disease control or the division of epidemiology and disease control, or the director of the division of maternal and child health or the division of maternal and child health, or the division of child hygiene created by K.S.A. 65-152, or the director of the division of medical and dental health or the division of medical and dental health, or the director of the division of hospital facilities or the division of hospital facilities, both established by K.S.A. 65-412, or words of like effect is referred to or designated by a statute, contract, or other document, such reference or designation shall be deemed to apply to the secretary of health and environment created by this order.

(e) All orders or directives of the director of the division of food and drug, the director of the division of registration and health statistics, the state registrar of vital statistics established by K.S.A. 65-2405, the director of the division of health education, the director of the division of epidemiology and disease control, the director of the division of maternal and child health, the director of the division of medical and dental health, the director of the division of hospital facilities established by K.S.A. 65-412, in existence on the effective date of this act shall continue to be effective and shall be deemed to be the orders or directives of the secretary of health and environment created by this order until revised, amended, repealed or nullified pursuant to law.

(f) The secretary of health and environment created by this order shall be a continuation of the director of the division of food and drug, the director of the division of registration and health statistics, the state registrar of vital statistics established by K.S.A. 65-2405, the director of the division of health education, the director of the division of epidemiology and disease control, the director of the division of maternal and child health, the director of the division of medical and dental health and the director of the division of hospital facilities established by K.S.A. 65-412.

(g) All orders and directives of the divisions of the state board of health not specifically mentioned nor abolished herein shall be deemed to be the orders of the secretary of health and environment created by this order until revised, amended, repealed or nullified pursuant to law.

History: L. 1974, ch. 351, § 4; L. 1974, ch. 352, § 187; July 1.



75-5605 Division of environment established; administration of division; director of the division of environment, appointment and compensation; appointment of classified employee as director, effect.

75-5605. Division of environment established; administration of division; director of the division of environment, appointment and compensation; appointment of classified employee as director, effect. There is hereby established within and as a part of the department of health and environment a division of environment, the head of which shall be the director of the division of environment. Under the supervision of the secretary of health and environment, the director of the division of environment shall administer the division of environment. The director shall have experience and educational training in the field of environment. The secretary of health and environment shall appoint the director of the division of environment who shall serve at the pleasure of the secretary.  The director shall be in the unclassified service and shall receive an annual salary fixed by the secretary and approved by the state finance council. If a director was an employee of the state of Kansas in a regular classified position under the Kansas civil service act at the time of selection as director, such person, upon the conclusion of service as director, shall be returned to the regular classified position under the Kansas civil service act such person held at the time of appointment as director, and if such position be filled at that time, a temporary additional position shall be created for such person until such time as a vacancy exists in such position. While serving in such temporary additional position the former director shall continue to be a contributing member of the retirement system under which such person was covered while serving as director.

History: L. 1974, ch. 351, § 5; L. 1974, ch. 352, § 188; L. 1995, ch. 213, § 14; Dec. 17.



75-5606 Powers, duties and functions of existing division and director of environmental health and engineer of state board of health transferred to new secretary of health and environment; orders and directives of previous director and engineer continued in effect until revised, amended or repealed.

75-5606. Powers, duties and functions of existing division and director of environmental health and engineer of state board of health transferred to new secretary of health and environment; orders and directives of previous director and engineer continued in effect until revised, amended or repealed. (a) All of the powers, duties and functions of the existing division of environmental health and the existing director of environmental health and the engineer of the state board of health are hereby transferred to and conferred and imposed upon the secretary of health and environment created by this order, except as is herein otherwise provided.

(b) The secretary of health and environment created by this order shall be the successor in every way to the powers, duties and functions of the director of environmental health and engineer of the state board of health in which the same were vested prior to the effective date of this act, except as is herein otherwise provided. Every act performed under the authority of the secretary of health and environment created by this order shall be deemed to have the same force and effect as if performed by the division of environmental health or the director of environmental health, or the engineer of the state board of health, respectively, in which such functions were vested prior to the effective date of this order.

(c) Whenever the director of the division of environmental health or the engineer of the state board of health or the division of environmental health or words of like effect is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary of health and environment created by this order.

(d) All orders or directives of the director of environmental health and the engineer of the state board of health in existence on the effective date of this order shall continue to be effective and shall be deemed to be the orders or directives of the secretary of health and environment created by this order until revised, amended, repealed or nullified pursuant to law.

(e) The secretary of health and environment created by this order shall be a continuation of the existing director of the division of environmental health and the engineer of the state board of health provided to be appointed under K.S.A. 65-170.

History: L. 1974, ch. 351, § 6; July 1.



75-5608 Office of laboratory services established; powers, duties and functions; rules and regulations; fees.

75-5608.  Office of laboratory services established; powers, duties and functions; rules and regulations; fees. (a) There is hereby established under the supervision of the secretary of health and environment, an office of laboratory services. The office of laboratory services shall provide laboratory information and perform laboratory tests and experiments as directed by the secretary of health and environment and shall exercise such other powers, duties and functions as the secretary of health and environment may direct.

(b) The secretary may adopt rules and regulations for the collection and biological or chemical analysis of samples received by the office of laboratory services. The secretary, by adoption of rules and regulations, may fix fees for any biological or chemical analysis services provided by the office of laboratory services and waive any such fees whenever the secretary finds that waiver is in the interest of protecting the public health and safety. The secretary shall waive fees for such services provided to public health departments and state hospitals. Fees charged and collected shall not exceed the actual cost of the analysis and testing provided by the office of laboratory services.

(c) Fees collected under this section shall be remitted by the secretary to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the office of laboratory services operating fund.

History: L. 1974, ch. 351, § 8; L. 2013, ch. 112, § 6; July 1.



75-5608a Office of laboratory services operating fund created; expenditures from fund; interest earnings.

75-5608a. Office of laboratory services operating fund created; expenditures from fund; interest earnings. (a) There is hereby created in the state treasury the office of laboratory services operating fund. Expenditures from the office of laboratory services operating fund shall be used by the department of health and environment only for the purposes of operating the office of laboratory services. All such expenditures from the office of laboratory services operating fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of health and environment or the secretary's designee.

(b) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the office of laboratory services operating fund interest earnings based on:

(1) The average daily balance of moneys in the office of laboratory services operating fund, for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 2013, ch. 112, § 7; July 1.



75-5609 Powers, duties and functions of existing division and director of laboratories transferred to new head of office of laboratory services; orders and directives of previous director in effect until revised, amended or repealed.

75-5609. Powers, duties and functions of existing division and director of laboratories transferred to new head of office of laboratory services; orders and directives of previous director in effect until revised, amended or repealed. (a) All of the powers, duties and functions of the existing division of laboratories and the existing director of the division of laboratories are hereby transferred to and conferred and imposed upon the head of the office of laboratory services created by this act, except as is herein otherwise provided.

(b) The head of the office of laboratory services created by this act shall be the successor in every way to the powers, duties and functions of the director of the division of laboratories in which the same were vested prior to the effective date of this act, except as herein otherwise provided. Every act performed under the authority of the head of the office of laboratory services created by this act shall be deemed to have the same force and effect as if performed by the division of laboratories or the director thereof, respectively, in which division and director such functions were vested prior to the effective date of this act.

(c) Wherever the director of the division of laboratories or the division of laboratories or words of like effect is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the head of the office of laboratory services created by this act.

(d) All orders or directives of the director of the division of laboratories in existence on the effective date of this act shall continue to be effective and shall be deemed to be the orders or directives of the head of the office of laboratory services created by this act until revised, amended, repealed or nullified pursuant to law.

History: L. 1974, ch. 351, § 9; July 1.



75-5609a Office of laboratory services; criminal history record check; fingerprinting.

75-5609a. Office of laboratory services; criminal history record check; fingerprinting. (a) The secretary of health and environment shall require any person offered a position of employment in and any employee of the office of laboratory services of the Kansas department of health and environment that will have access to a secured biological laboratory to be fingerprinted and submit to a state and national criminal history record check. Such person offered a position of employment or employee shall be given written notice that a fingerprinting and state and national criminal history record check is required as a condition of initial and continued employment. The fingerprints shall be used to identify such person offered a position of employment or employee and to determine whether such person offered a position of employment or employee has a record of criminal history in this state or other jurisdiction. The secretary of health and environment shall submit the fingerprints to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. Local and state law enforcement officers and agencies shall assist the secretary of health and environment in the taking and processing of fingerprints of such persons offered positions of employment or employees.

(b) The secretary of health and environment shall use the information obtained from fingerprinting and criminal history for the purposes of verifying the identification of any person offered a position of employment or employee in the official determination of the eligibility of such person or employee to perform tasks within the office of laboratory services. If criminal history record information or results of drug screening is used to disqualify a person offered a position of employment or terminate an employee, such person offered a position of employment or employee shall be informed in writing of the purpose of such disqualification or termination from employment.

(c) As a condition of continued employment, any employee who has access to a secured biological laboratory in the office of laboratory services of the Kansas department of health and environment shall be subject to state and national criminal history record checks at a frequency determined by the secretary.

History: L. 2013, ch. 58, § 1; July 1.



75-5610 Appointment of subordinate officers and employees; classified and unclassified service.

75-5610. Appointment of subordinate officers and employees; classified and unclassified service. (a) Except as otherwise specifically provided by subsection (b) or other law, the secretary of health and environment shall appoint, subject to the Kansas civil service act, all subordinate officers and employees of the respective divisions, bureaus, sections, offices or other units of the department of health and environment, and all such subordinate officers and employees shall be within the classified service under the Kansas civil service act.

(b) On and after July 1, 1983, except as otherwise specifically provided by law, each director of each division of the department of health and environment and the chief administrative officer of the bureau of oil field and environmental geology of the division of environment shall be in the unclassified service under the Kansas civil service act.

History: L. 1974, ch. 351, § 10; L. 1978, ch. 332, § 52; L. 1983, ch. 286, § 15; July 1.



75-5610a Employees in health officer II class placed in unclassified service.

75-5610a. Employees in health officer II class placed in unclassified service. On and after June 18, 1985, all employees of the department of health and environment in the health officer II job class, or any successor job class that may be approved under K.S.A. 75-2938 and amendments thereto and has substantially the same duties and responsibilities, shall be in the unclassified service under the Kansas civil service act.

History: L. 1985, ch. 278, § 3; May 2.



75-5611 Appointment of chief attorney, public information officer, personal secretary and special assistant, compensation; other attorneys and staff assistants, classified service.

75-5611. Appointment of chief attorney, public information officer, personal secretary and special assistant, compensation; other attorneys and staff assistants, classified service. The secretary of health and environment may appoint a chief attorney and other attorneys for the department of health and environment. The chief attorney shall serve at the pleasure of the secretary, shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of health and environment and approved by the governor.  The secretary of health and environment may also appoint staff assistants. Such staff assistants and attorneys other than the chief attorney shall be in the classified service under the Kansas civil service act. The secretary of health and environment may appoint one public information officer, one personal secretary and one special assistant who shall be in the unclassified service under the Kansas civil service act and shall receive compensation fixed by the secretary of health and environment and approved by the governor.

History: L. 1974, ch. 351, § 11; L. 1978, ch. 332, § 53; L. 1987, ch. 347, § 7; May 28.



75-5612 Rights saved in legal actions and proceedings.

75-5612. Rights saved in legal actions and proceedings. (a) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any existing state agency mentioned in this order, or by or against any officer of the state in his or her official capacity or in relation to the discharge of his or her official duties, shall abate by reason of the taking effect of reorganization under the provisions of this order. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such existing state agency, or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this order.

History: L. 1974, ch. 351, § 12; July 1.



75-5613 Certain officers and employees serving on July 1, 1974, transferred to new department; civil service and retirement benefits preserved.

75-5613. Certain officers and employees serving on July 1, 1974, transferred to new department; civil service and retirement benefits preserved. Effective July 1, 1974, officers and employees who were engaged immediately prior to said date in the performance of powers, duties and functions of any existing state agency which becomes a part of the department of health and environment created by this act or the powers duties and functions of which are transferred to the department of health and environment created by this act, and who, in the opinion of the secretary of health and environment, are necessary to perform the powers, duties and functions of the department of health and environment, or of any division, section or other unit thereof shall become officers and employees of the department of health and environment, and shall retain all retirement benefits and all rights of civil service which such officer or employee had before July 1, 1974, and their services shall be deemed to have been continuous. All transfers and any abolishment of positions of personnel in the classified civil service shall be in accordance with civil service laws and rules and regulations. This section shall not apply to members of boards, commissions and councils.

History: L. 1974, ch. 351, § 13; July 1.



75-5616 Advisory committees; creation and compensation.

75-5616. Advisory committees; creation and compensation. The secretary of health and environment may create advisory committees. Such advisory committees shall receive as compensation an amount determined by the secretary and approved by the finance council.

History: L. 1974, ch. 351, § 16; July 1.



75-5617 Disposition of property of agency where functions divided and transferred; determination by governor.

75-5617. Disposition of property of agency where functions divided and transferred; determination by governor. In all cases where, under the provisions of this order, part or all of the powers, duties and functions of any existing state agency are divided between the department of health and environment and any other existing state agency or newly created department, division or officer, the department of health and environment shall succeed to all property and records which were used for, or pertained to, the performance of the powers, duties and functions transferred to it. Any conflict as to the proper disposition of such property or records arising under this section, and resulting from the transfer or abolishment, of any existing state agency, or all or part of the powers, duties and functions thereof, shall be determined by the governor, whose decision shall be final.

History: L. 1974, ch. 351, § 17; July 1.



75-5618 Conflicts as to disposition of powers, functions, duties or funds of agency dissolved or transferred; resolved by governor.

75-5618. Conflicts as to disposition of powers, functions, duties or funds of agency dissolved or transferred; resolved by governor.    When any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of any abolishment, transfer, attachment or other change made by this order, or under authority of this order, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

History: L. 1974, ch. 351, § 18; July 1.



75-5619 Secretary may organize department; duties of division heads and staff assistants; delegation of authority; duties and powers of personnel of divisions.

75-5619. Secretary may organize department; duties of division heads and staff assistants; delegation of authority; duties and powers of personnel of divisions. The secretary of health and environment may organize the department of health and environment in the manner he or she deems most efficient, so long as the same is not in conflict with law. The division heads and staff assistants shall perform such duties and exercise such powers as are prescribed by law and such other duties as the secretary of health and environment may prescribe. Such division heads shall act for, and exercise the powers of the secretary of health and environment to the extent authority to do so is delegated by the secretary of health and environment. The secretary of health and environment shall delegate to the director of the division of environment, created by this act, the powers, duties and functions vested in the division of environmental health, director of the division of environmental health and engineer of the state board of health prior to the effective date of this act, except as is herein otherwise provided. Personnel of each division shall perform such duties and exercise such powers as the head of the division may prescribe and such duties and powers as are prescribed by law. Personnel of each division shall act for, and exercise the powers of their division head to the extent authority to do so is delegated by the division head.

History: L. 1974, ch. 351, § 19; July 1.



75-5620 Report by secretary; persons receiving.

75-5620. Report by secretary; persons receiving. Not more than six (6) months after the effective date of this order, the secretary of health and environment shall report to the governor, the speaker of the house of representatives and the president of the senate. Such report shall contain specific recommendations for possible consolidation or transfer of powers, duties or functions within the department of health and environment.

History: L. 1974, ch. 351, § 20; July 1.



75-5621 Existing department, board, divisions and offices of directors abolished; functions transferred.

75-5621. Existing department, board, divisions and offices of directors abolished; functions transferred. The Kansas state department of health, the state board of health, the division of environmental health, the director of the division of environmental health, the division of food and drug, the director of the division of food and drug, the division of laboratories, the director of the division of laboratories, the division of registration and health statistics, the director of the division of registration and health statistics, the division of vital statistics established by K.S.A. 65-2402, the state registrar of vital statistics established by K.S.A. 65-2405, the division of health education, the director of the division of health education, the division of epidemiology and disease control, the director of the division of epidemiology and disease control, the division of maternal and child health, the director of the division of maternal and child health, the division of child hygiene created by K.S.A. 65-152, the division of medical and dental health, the director of the division of medical and dental health, the division of hospital facilities, the director of the division of hospital facilities, both established by K.S.A. 65-412, are upon the effective date of this order abolished. All functions of such department, board, divisions and officers are transferred as provided in this act and no function is abolished hereby.

History: L. 1974, ch. 351, § 21; July 1.



75-5622 Air quality conservation commission, solid waste advisory council, water well contractors advisory council and certain existing committees abolished.

75-5622. Air quality conservation commission, solid waste advisory council, water well contractors advisory council and certain existing committees abolished. The air quality conservation commission created by K.S.A. 65-3004, the solid waste advisory council created by K.S.A. 65-3403 and 65-3404, the water well contractors advisory council created by K.S.A. 82a-1204 and all existing committees created under the authority of K.S.A. 49-419 are hereby abolished.

History: L. 1974, ch. 351, § 22; July 1.



75-5623 Custody of records, memoranda and writings.

75-5623. Custody of records, memoranda and writings. Except as otherwise provided in this order, the secretary of health and environment shall have the legal custody of all records, memoranda, writings, entries, prints, representations or combinations thereof, of any act, transaction, occurrence or event of the department of health and environment.

History: L. 1974, ch. 351, § 23; July 1.



75-5624 Seal of secretary.

75-5624. Seal of secretary. The secretary of health and environment shall keep a seal which shall be surrounded by the words "secretary of health and environment of Kansas," which shall be of such diameter and with such device as the governor and the secretary of health and environment may prescribe, an impression of which shall be filed in the office of secretary of state.

History: L. 1974, ch. 351, § 24; July 1.



75-5625 Secretary to adopt all general policies and rules and regulations.

75-5625. Secretary to adopt all general policies and rules and regulations. The secretary of health and environment shall adopt all general policies and rules and regulations relating to all forms of health and environment which are administered or supervised by or under the department of health and environment.

History: L. 1974, ch. 351, § 25; July 1.



75-5626 Food service and lodging board abolished; powers, duties and functions transferred to secretary of health and environment; rules and regulations, orders and directives of board continued in effect until revised, amended or repealed.

75-5626. Food service and lodging board abolished; powers, duties and functions transferred to secretary of health and environment; rules and regulations, orders and directives of board continued in effect until revised, amended or repealed. (a) The state food service and lodging board created by K.S.A. 74-3801 is hereby abolished, and all of the powers, duties and functions of said state food service and lodging board are hereby transferred to and conferred and imposed upon the secretary of health and environment.

(b) The secretary of health and environment shall be a continuation of the state food service and lodging board and shall be the successor in every way to the powers, duties and functions of the state food service and lodging board in which the same were vested prior to the effective date of this act. Every act performed in the exercise of such powers, duties and functions by or under the authority of the secretary of health and environment shall be deemed to have the same force and effect as if performed by the state food service and lodging board in which such functions were vested prior to the effective date of this act.

(c) Whenever the state food service and lodging board, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary of health and environment.

(d) All rules and regulations of the state food service and lodging board in existence on the effective date of this act shall continue in force and effect and shall be deemed to be duly adopted rules and regulations of the secretary of health and environment, until revised, amended, revoked or nullified pursuant to law.

(e) All orders and directives of the state food service and lodging board in existence on the effective date of this act shall continue in force and effect and shall be deemed to be duly issued orders and directives of the secretary of health and environment, until revised, amended or nullified pursuant to law.

History: L. 1975, ch. 314, § 1; July 1.



75-5627 Certain officers and employees of board transferred to department of health and environment; civil service and retirement benefits preserved.

75-5627. Certain officers and employees of board transferred to department of health and environment; civil service and retirement benefits preserved. All officers and employees who were engaged immediately prior to the effective date of this act in the performance of powers, duties and functions of the state food service and lodging board and who, in the opinion of the secretary of health and environment, are necessary to perform the powers, duties and functions of the department of health and environment, shall become officers and employees of the department of health and environment. Any such officer or employee shall retain all retirement benefits and rights of civil service which had accrued to or vested in such officer or employee prior to the effective date of this act, and the service of each such officer and employee so transferred shall be deemed to have been continuous. All transfers and any abolishment of positions of personnel in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder.

History: L. 1975, ch. 314, § 2; July 1.



75-5628 Conflicts resulting from abolishment or transfers made by this act; determination by governor; transfer of property and records.

75-5628. Conflicts resulting from abolishment or transfers made by this act; determination by governor; transfer of property and records. (a) When any conflict arises as to the disposition of any power, duty or function or the unexpended balance of any appropriation as a result of any abolishment or transfer made by this act, or under authority of this act, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

(b) The department of health and environment shall succeed to all property and records which were used for, or pertain to, the performance of the powers, duties and functions transferred to the department under the provisions of this act. Any conflict as to the proper disposition of such property or records arising under this section, and resulting from the abolishment of the state food service and lodging board and the transfer of the board's powers, duties and functions to the secretary of health and environment, shall be determined by the governor, whose decision shall be final.

History: L. 1975, ch. 314, § 3; July 1.



75-5637 Crippled children's commission abolished; powers, duties and functions transferred.

75-5637. Crippled children's commission abolished; powers, duties and functions transferred. For the purpose of consolidating and coordinating certain functions within the executive branch of state government, the crippled children's commission established by K.S.A. 74-3401 is hereby abolished, and all of the powers, duties, functions, records, property and personnel of the crippled children's commission are hereby transferred to the secretary of health and environment, except as otherwise provided in this order.

History: L. 1977, ch. 283, § 1; July 1.



75-5638 Same; transfer of powers, duties and functions to secretary of health and environment; preservation of rules and regulations, orders and directives.

75-5638. Same; transfer of powers, duties and functions to secretary of health and environment; preservation of rules and regulations, orders and directives. (a) The secretary of health and environment shall be the successor in every way to the powers, duties and functions of the crippled children's commission in which such powers, duties and functions were vested prior to the effective date of this order, except as otherwise provided in this order.

(b) The secretary of health and environment shall be the successor in every way to the powers, duties and functions of the administrative officer of the crippled children's commission in which the same were vested prior to the effective date of this order, except as otherwise provided in this order.

(c) Whenever the commission for crippled children or crippled children's commission, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary of health and environment.

(d) Whenever the administrative officer of the crippled children's commission, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary of health and environment.

(e) All rules and regulations and all orders and directives of the crippled children's commission in existence on the effective date of this order shall continue to be effective and shall be deemed to be the rules and regulations and orders or directives of the secretary of health and environment, until revised, amended, repealed or nullified pursuant to law.

History: L. 1977, ch. 283, § 2; July 1.



75-5639 Same; transfer of appropriations and moneys received from private persons or organizations.

75-5639. Same; transfer of appropriations and moneys received from private persons or organizations. On the effective date of this order, all unexpended balances of appropriations to the crippled children's commission and all moneys received by the crippled children's commission from private persons or organizations shall be transferred to the secretary of health and environment to carry out the powers, duties and functions transferred to the secretary by the provisions of this order.

History: L. 1977, ch. 283, § 3; July 1.



75-5640 Same; rights saved in legal actions and proceedings.

75-5640. Same; rights saved in legal actions and proceedings. No suit, action, or other proceedings, judicial or administrative, lawfully commenced, or which could have been commenced, by or against the crippled children's commission abolished by this order, or by or against any employee of the crippled children's commission in his or her official capacity or in relation to the discharge of his or her official duties shall abate by reason of the governmental reorganization effected under the provisions of this order. The court may allow any such suit, action or other proceeding to be maintained by or against the crippled children's commission or any employee affected.

History: L. 1977, ch. 283, § 4; July 1.



75-5641 Same; transfer of officers and employees to department; civil service and retirement benefits preserved.

75-5641. Same; transfer of officers and employees to department; civil service and retirement benefits preserved. On the effective date of this order, all officers and employees who were engaged immediately prior to the effective date of this order in the performance of powers, duties and functions of the crippled children's commission and who, in the opinion of the secretary of health and environment, are necessary to perform the powers, duties and functions transferred to the secretary of health and environment under the provisions of this order shall become officers and employees of the department of health and environment. Any such officer or employee shall retain all retirement benefits and rights of civil service which had accrued to or vested in such officer or employee prior to the effective date of this order, and the service of each such officer and employee so transferred shall be deemed to have been continuous. All transfers and any abolishment of positions of personnel in the classified civil service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder.

History: L. 1977, ch. 283, § 5; July 1.



75-5642 Same; conflicts as to disposition of any power, duty, function, appropriation, money, property or records resolved by governor.

75-5642. Same; conflicts as to disposition of any power, duty, function, appropriation, money, property or records resolved by governor. (a) When any conflict arises as to the disposition of any power, duty or function or the unexpended balance of any appropriation or any unexpended moneys received by the crippled children's commission from private persons or organizations as a result of any abolishment or transfer made by this order, or under authority of this order, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

(b) When any conflict arises as to the proper disposition of any property or records as a result of any abolishment or transfer made under this order, or under authority of this order, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

History: L. 1977, ch. 283, § 6; July 1.



75-5643 Advisory commission for children with special health care needs; composition; appointment; vacancies; compensation.

75-5643. Advisory commission for children with special health care needs; composition; appointment; vacancies; compensation. There is hereby created an advisory commission for children with special health care needs, which shall consist of five members and which shall be within the department of health and environment as a part thereof. Persons serving as members of the advisory commission for children with special health care needs immediately prior to the effective date of this act shall become members of the advisory commission for children with special health care needs and shall serve until the expiration of the terms for which they were appointed as members of the advisory commission for children with special health care needs. On the expiration of any member's term of office, the governor shall appoint a successor who shall serve for a term of four years, and until a successor has been appointed and qualified. Any vacancy on the advisory commission for children with special health care needs shall be filled by the governor for the unexpired term.

Members of the advisory commission for children with special health care needs attending meetings of such commission, or attending a subcommittee meeting thereof authorized by such commission, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223, and amendments thereto.

History: L. 1977, ch. 283, § 7; L. 1984, ch. 226, § 10; L. 1988, ch. 241, § 10; July 1.



75-5644 Duties of advisory commission; meetings; clerical services.

75-5644. Duties of advisory commission; meetings; clerical services. The advisory commission for children with special health care needs shall consult with and advise the secretary of health and environment on matters relating to children with special health care needs. All expenditures by the secretary of health and environment from the special bequest fund shall be subject to the approval of the advisory commission for children with special health care needs. The advisory commission for children with special health care needs shall meet at least once each year or upon the call of the secretary of health and environment. The secretary of health and environment shall provide to the advisory commission for children with special health care needs all necessary clerical services.

History: L. 1977, ch. 283, § 8; L. 1984, ch. 226, § 11; L. 1988, ch. 241, § 11; July 1.



75-5645 Compensation of officers and employees of abolished agencies; liability assumed by department of health and environment.

75-5645. Compensation of officers and employees of abolished agencies; liability assumed by department of health and environment. On July 1, 1977, liability for all accrued compensation or salaries of officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the crippled children's commission or the powers, duties and functions transferred to the secretary of health and environment by this order, shall be assumed and paid by the department of health and environment.

History: L. 1977, ch. 283, § 9; July 1.



75-5646 References to crippled and chronically ill children's program apply to services for children with special health care needs.

75-5646. References to crippled and chronically ill children's program apply to services for children with special health care needs. Whenever the crippled and chronically ill children's program is referred to or designated by statute, contract or other document, such reference or designation shall be deemed to apply to services for children with special health care needs.

History: L. 1988, ch. 241, § 12; July 1.



75-5647 References to advisory commission for crippled and chronically ill children apply to the advisory commission for children with special health care needs.

75-5647. References to advisory commission for crippled and chronically ill children apply to the advisory commission for children with special health care needs. Whenever the advisory commission for crippled and chronically ill children is referred to or designated by statute, contract or other document, such reference or designation shall be deemed to apply to the advisory commission for children with special health care needs.

History: L. 1988, ch. 241, § 13; July 1.



75-5648 Infants and toddlers with disabilities; definitions.

75-5648. Infants and toddlers with disabilities; definitions. As used in this act:

(a) "Infants and toddlers with disabilities" means children from birth through two years of age who need early intervention services because:

(1) They are experiencing developmental delays; or

(2) they have a diagnosed mental or physical condition that has a high probability of resulting in developmental delay.

(b) "Early intervention services" means developmental services which are designed to meet the developmental needs of each eligible child and the needs of the family related to enhancing the child's development.

(c) "Lead agency" means the Kansas department of health and environment, designated by the governor to perform the duties described in K.S.A. 75-5649 and amendments thereto.

(d) "Council" means the coordinating council on early childhood developmental services established in K.S.A. 74-7801 to 74-7803 and amendments thereto.

(e) "Local council" means an interagency coordinating council established in a local community for the purpose of coordinating early intervention services for infants and toddlers with disabilities and their families who reside within that local community.

History: L. 1992, ch. 126, § 1; July 1.



75-5649 Same; early intervention services; rules and regulations; duties of secretary of health and environment.

75-5649. Same; early intervention services; rules and regulations; duties of secretary of health and environment. The secretary of health and environment may adopt rules and regulations in order to carry out the responsibilities of the lead agency under PL 102-119, Part H which include, but are not limited to:

(a) The administration of federal and state funds designated for this program;

(b) the entry into contracts with agencies in a local community which have been designated by a local council as the providers of services within their community;

(c) the development of procedures to ensure that services are provided to infants and toddlers with disabilities and their families in a timely manner;

(d) a procedure for contracting or making of other arrangements with service providers to provide early intervention services in Kansas;

(e) procedural safeguards with respect to programs under this early intervention system shall include, but are not limited to, procedures which address resolution of complaints, confidentiality issues, ability of parents to examine records, informed consent, provision of services during disputes and adequate notice to parents;

(f) procedures relating to the establishment and maintenance of standards to ensure that personnel necessary to carry out this program are appropriately and adequately prepared and trained;

(g) a system for compiling data on the numbers of infants and toddlers with disabilities and their families in Kansas in need of appropriate early intervention services, the number of such infants and toddlers and their families served, types of services provided, and other information required by the United States secretary of education;

(h) the development of an early intervention service system which shall consist of local councils which plan and coordinate early intervention services for infants and toddlers with disabilities and their families; and

(i) a procedure for making grants or other funding mechanisms, within the limits of appropriations, by the secretary of health and environment to local community agencies or entities to provide comprehensive, coordinated, multidisciplinary, interagency, early intervention services for infants and toddlers with disabilities and their families.

History: L. 1992, ch. 126, § 2; July 1.



75-5657 Environmental protection grant program; contracts; plans, approval; rules and regulations.

75-5657. Environmental protection grant program; contracts; plans, approval; rules and regulations. (a) On and after January 1, 1990, the state of Kansas shall provide state environmental protection grants to local health departments or other local entities for the purpose of developing and implementing environmental protection plans and programs. A local entity or the Kansas department of health and environment may enter into contracts to develop, implement or carry out any elements of the local environmental protection plan or program.

(b) The governing board of any local health department or other local entity desiring to receive a state environmental protection grant pursuant to this act shall indicate its intent to develop an environmental protection plan to implement the environmental protection strategy of the state water plan. An environmental protection plan should include, but not be limited to, the sanitary code, subdivision water and wastewater plan, solid waste management plan, hazardous waste management plan, public water supply protection plan and nonpoint source pollution control plan.

(c) A local health department or other local entity may request certification by the secretary that it has an approved environmental protection plan and is prepared to assume a program of permitting, inspection, compliance and enforcement of specified elements of the department's environmental protection plan. The secretary shall provide guidance on achieving environmental results for certification of local programs and audit annually each local program based on achievement of environmental results.

(d) The secretary of health and environment may adopt such rules and regulations as necessary for the administration of this section.

History: L. 1989, ch. 186, § 35; May 18.



75-5660 Driving under the influence fund; disposition of moneys.

75-5660. Driving under the influence fund; disposition of moneys. (a) There is hereby established in the state treasury the driving under the influence fund.

(b) Moneys in the driving under the influence fund shall be used by the department of health and environment only for the purposes of: (1) Purchasing breath alcohol concentration testing equipment, including, but not limited to, laboratory enhancement; (2) for purposes relating to presentation of evidence in prosecution in cases involving driving under the influence; and (3) establishing and maintaining drivers' safety and breath alcohol programs.

(c) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the driving under the influence fund interest earnings based on:

(1) The average daily balance of moneys in the driving under the influence fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) All expenditures from the driving under the influence fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of health and environment or the secretary's designee.

(e) On the effective date of this act:

(1) The director of accounts and reports shall transfer all moneys in the driving under the influence equipment fund to the driving under the influence fund;

(2) all liabilities of the driving under the influence equipment fund existing prior to that date are hereby imposed on the driving under the influence fund; and

(3) the driving under the influence equipment fund is hereby abolished.

History: L. 1995, ch. 208, § 4; L. 2002, ch. 33, § 1; L. 2014, ch. 1, § 5; July 1.



75-5661 Management of mammal exposed to rabies.

75-5661. Management of mammal exposed to rabies. (a) As used in this section, "exposed to rabies" means a bite, scratch or abrasion by a known or suspected rabid mammal, or open wound or mucous membrane contact with the saliva or brain tissue from a known or suspected rabid mammal.

(b) Any law enforcement officer or local health officer, upon private or public property, may take up any mammal which has exposed to rabies a person or other mammal.

(c) The mammal shall be managed in a manner as described in rules and regulations adopted by the secretary of health and environment.

History: L. 1996, ch. 26, § 1; July 1.



75-5662 Publication of certain documents required; fee.

75-5662. Publication of certain documents required; fee. (a) The secretary of health and environment shall publish all general policies, guidelines, standards and other documents that are used by the division of environment as part of the division's regulatory functions. The publication shall be supplemented at least annually. The division of the environment shall make the publication available upon request for a fee to be fixed by the secretary in an amount which will recover only the cost incurred by the division for printing and binding such materials, except that the fee for the original publication of all such documents shall not exceed $75 and the fee for the annual supplement shall not exceed $15. The publication or supplement may incorporate by reference or contain a bibliographic listing of documents that are published or protected by copyright if such documents are generally available to the public or are provided by the division to any citizen upon request in accordance with the provisions of K.S.A. 45-219 et seq., and amendments thereto.

(b) There is hereby established in the state treasury the health and environment publication fee fund. All moneys received by the department of health and environment from fees received pursuant to subsection (a) shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the health and environment publication fee fund. Moneys in such fund shall be used only for paying the expenses of publishing documents as required by subsection (a). Expenditures from the fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of health and environment or a person designated by the secretary.

History: L. 1996, ch. 189, § 1; L. 2001, ch. 5, § 404; July 1.



75-5663 Definitions.

75-5663. Definitions. As used in K.S.A. 2015 Supp. 75-5663 to 75-5670, inclusive, and amendments thereto:

(a) "Advisory committee" means the advisory committee on trauma established under K.S.A. 2015 Supp. 75-5664, and amendments thereto.

(b) "Council" means one of the regional trauma councils.

(c) "Hospital" means a hospital as defined by K.S.A. 65-425, and amendments thereto.

(d) "Physician" means a person licensed by the state board of healing arts to practice medicine and surgery.

(e) "Secretary" means the secretary of health and environment.

History: L. 1999, ch. 127, § 1; July 1.



75-5664 Advisory committee on trauma; members; appointment; meetings; reporting of information; expenses.

75-5664. Advisory committee on trauma; members; appointment; meetings; reporting of information; expenses. (a) There is hereby established an advisory committee on trauma. The advisory committee on trauma shall be advisory to the secretary of health and environment and shall be within the division of public health of the department of health and environment as a part thereof.

(b) On July 1, 2001, the advisory committee on trauma in existence immediately prior to July 1, 2001, is hereby abolished and a new advisory committee on trauma is created in accordance with this section. The terms of all members of the advisory committee on trauma in existence prior to July 1, 2001, are hereby terminated. On and after July 1, 2001, the advisory committee on trauma shall be composed of 24 members representing both rural and urban areas of the state appointed as follows:

(1) Two members shall be persons licensed to practice medicine and surgery appointed by the governor. At least 30 days prior to the expiration of terms described in this section, for each member to be appointed under this section, the Kansas medical society shall submit to the governor a list of three names of persons of recognized ability and qualification. The governor shall consider such list of persons in making appointments to the board under this paragraph.

(2) One member shall be licensed to practice osteopathic medicine appointed by the governor. At least 30 days prior to the expiration of the term of the member appointed under this section, the Kansas association of osteopathic medicine shall submit to the governor a list of three persons of recognized ability and qualification. The governor shall consider such list of persons in making appointments to the board under this paragraph.

(3) Three members shall be representatives of hospitals appointed by the governor. At least 30 days before the expiration of terms described in this section, for each member to be appointed under this section, the Kansas hospital association shall submit to the governor a list of three names of persons of recognized ability and qualification. The governor shall consider such list of persons in making appointments to the board under this paragraph.

(4) Two members shall be licensed professional nurses specializing in trauma care or emergency nursing appointed by the governor. At least 30 days before the expiration of terms described in this section, for each member to be appointed under this section, the Kansas state nurses association shall submit to the governor a list of three names of persons of recognized ability and qualification. The governor shall consider such list of persons in making appointments to the board under this paragraph.

(5) Two members shall be attendants as defined in K.S.A. 65-6112, and amendments thereto, who are on the roster of an ambulance service permitted by the board of emergency medical services. At least 30 days prior to the expiration of one of these positions, the Kansas emergency medical services association shall submit to the governor a list of three persons of recognized ability and qualification. The governor shall consider such list of persons in making this appointment to the board. For the other member appointed under this section, at least 30 days prior to the expiration of the term of such member, the Kansas emergency medical technician association shall submit a list of three persons of recognized ability and qualification. The governor shall consider such list of persons in making appointments to the board under this paragraph.

(6) Two members shall be administrators of ambulance services, one rural and one urban, appointed by the governor. At least 30 days prior to the expiration of the terms of such members, the Kansas emergency medical services association and Kansas emergency medical technician association in consultation shall submit to the governor a list of four persons of recognized ability and qualification. The governor shall consider such list of persons in making this appointment to the board under this paragraph.

(7) Six members shall be representatives of regional trauma councils, one per council, appointed by the governor. At least 30 days prior to the expiration of one of these positions, the relevant regional trauma council shall submit to the governor a list of three persons of recognized ability and qualification. The governor shall consider such list of persons in making these appointments to the board.

(8) The secretary of health and environment or the secretary's designee of an appropriately qualified person shall be an ex officio representative of the department of health and environment.

(9) The chairperson of the board of emergency medical services or the chairperson's designee shall be an ex officio member.

(10) Four legislators selected as follows shall be members: The chairperson and ranking minority member or their designees of the committee on health and human services of the house of representatives, and the chairperson and ranking minority member or their designees from the committee on public health and welfare of the senate shall be members.

(c) All members shall be residents of the state of Kansas. Particular attention shall be given so that rural and urban interests and geography are balanced in representation. Organizations that submit lists of names to be considered for appointment by the governor under this section shall insure that names of people who reside in both rural and urban areas of the state are among those submitted. At least one person from each congressional district shall be among the members. Of the members appointed under paragraphs (1) through (7) of subsection (b), six shall be appointed to initial terms of two years; six shall be appointed to initial terms of three years; and six shall be appointed to initial terms of four years. Thereafter members shall serve terms of four years and until a successor is appointed and qualified. In the case of a vacancy in the membership of the advisory committee, the vacancy shall be filled for the unexpired term in like manner as that provided in subsection (b).

(d) The advisory committee shall meet quarterly and at the call of the chairperson or at the request of a majority of the members. At the first meeting of the advisory committee after July 1 each year, the members shall elect a chairperson and vice-chairperson who shall serve for terms of one year. The vice-chairperson shall exercise all of the powers of the chairperson in the absence of the chairperson. The chairperson and vice-chairperson serving on the effective date of this act shall be among the members appointed to the advisory committee under subsection (b) and shall continue to serve as chairperson and vice-chairperson of the advisory committee until the first meeting of the advisory committee after July 1, 2002.

(e) The advisory committee shall be advisory to the secretary of health and environment on all matters relating to the implementation and administration of this act.

(f) (1) Any meeting of the advisory committee or any part of a meeting of the advisory committee during which a review of incidents of trauma injury or trauma care takes place shall be conducted in closed session. The advisory committee and officers thereof when acting in their official capacity in considering incidents of trauma injury or trauma care shall constitute a peer review committee and peer review officers for all purposes of K.S.A. 65-4915, and amendments thereto.

(2) The advisory committee or an officer thereof may advise, report to and discuss activities, information and findings of the committee which relate to incidents of trauma injury or trauma care with the secretary of health and environment as provided in subsections (a) and (e) without waiver of the privilege provided by this subsection (f) and K.S.A. 65-4915, and amendments thereto, and the records and findings of such committee or officer which are privileged under this subsection (f) and K.S.A. 65-4915, and amendments thereto, shall remain privileged as provided by this subsection (f) and K.S.A. 65-4915, and amendments thereto, prior to July 1, 2016.

(3) The provisions of this subsection (f) shall expire on July 1, 2016, unless the legislature reviews and reenacts this provision pursuant to K.S.A. 45-229, and amendments thereto.

(g) Members of the advisory committee attending meetings of the advisory committee or attending a subcommittee of the advisory committee or other authorized meeting of the advisory committee shall not be paid compensation but shall be paid amounts provided in subsection (e) of K.S.A. 75-3223, and amendments thereto.

History: L. 1999, ch. 127, § 2; L. 2001, ch. 162, § 1; L. 2011, ch. 114, § 37; L. 2013, ch. 59, § 8; July 1.



75-5665 Statewide trauma system plan, development; duties of secretary; establishment of regional councils; trauma registry; standardized reports; budgeting; contracts; meetings; reporting of information.

75-5665. Statewide trauma system plan, development; duties of secretary; establishment of regional councils; trauma registry; standardized reports; budgeting; contracts; meetings; reporting of information. (a) The secretary of health and environment, after consultation with and consideration of recommendations from the advisory committee, shall:

(1) Develop rules and regulations necessary to carry out the provisions of this act, including fixing, charging and collecting fees from trauma facilities to recover all or part of the expenses incurred in the designation of trauma facilities pursuant to subsection (f) of this section;

(2) develop a statewide trauma system plan including the establishment of regional trauma councils, using the 2001 Kansas EMS-Trauma Systems Plan study as a guide and not more restrictive than state law. The secretary shall ensure that each council consist of at least six members. Members of the councils shall consist of persons chosen for their expertise in and commitment to emergency medical and trauma services. Such members shall be chosen from the region and include prehospital personnel, physicians, nurses and hospital personnel involved with the emergency medical and trauma services and a representative of a county health department. The plan should:

(A) Maximize local and regional control over decisions relating to trauma care;

(B) minimize bureaucracy;

(C) adequately protect the confidentiality of proprietary and personal health information;

(D) promote cost effectiveness;

(E) encourage participation by groups affected by the system;

(F) emphasize medical direction and involvement at all levels of the system;

(G) rely on accurate data as the basis for system planning and development; and

(H) facilitate education of health care providers in trauma care;

(3) plan, develop and administer a trauma registry to collect and analyze data on incidence, severity and causes of trauma and other pertinent information which may be used to support the secretary's decision-making and identify needs for improved trauma care;

(4) provide all technical assistance to the regional councils as necessary to implement the provisions of this act;

(5) collect data elements for the trauma registry that are consistent with the recommendations of the American college of surgeons committee on trauma and centers for disease control;

(6) designate trauma facilities by level of trauma care capabilities after considering the American college of surgeons committee on trauma standards and other states' standards except that trauma level designations shall not be based on criteria that place practice limitations on registered nurse anesthetists which are not required by state law;

(7) develop a phased-in implementation schedule for each component of the trauma system, including the trauma registry, which considers the additional burden placed on the emergency medical and trauma providers;

(8) develop standard reports to be utilized by the regional trauma councils and those who report data to the registry in performing their functions;

(9) assess the fiscal impact on all components of the trauma system, and thereafter recommend other funding sources for the trauma system and trauma registry;

(10) prepare and submit an annual budget in accordance with the provisions of this act. Such budget shall include costs for the provision of technical assistance to the regional trauma councils and the cost of developing and maintaining the trauma registry and analyzing and reporting on the data collected; and

(11) enter into contracts as deemed necessary to carry out the duties and functions of the secretary under this act.

(b) (1) Any meeting of a regional trauma council or any part of a meeting of such a council during which a review of incidents of trauma injury or trauma care takes place shall be conducted in closed session. A regional trauma council and the officers thereof when acting in their official capacity in considering incidents of trauma injury or trauma care shall constitute a peer review committee and peer review officers for all purposes of K.S.A. 65-4915, and amendments thereto.

(2) A regional trauma council or an officer thereof may advise, report to and discuss activities, information and findings of the council which relate to incidents of trauma injury or trauma care with the secretary of health and environment and make reports as provided in this section without waiver of the privilege provided by this subsection (b) and K.S.A. 65-4915, and amendments thereto, and the records and findings of such council or officer which are privileged under this subsection (b) and K.S.A. 65-4915, and amendments thereto, shall remain privileged as provided by this subsection (b) and K.S.A. 65-4915, and amendments thereto.

(3) The provisions of this subsection (b) shall expire on July 1, 2016, unless the legislature reviews and reenacts this provision pursuant to K.S.A. 45-229, and amendments thereto, prior to July 1, 2016.

History: L. 1999, ch. 127, § 3; L. 2006, ch. 111, § 1; L. 2011, ch. 114, § 38; July 1.



75-5666 Trauma registry, development; data collection, immunity from liability for entities reporting, confidentiality of information.

75-5666. Trauma registry, development; data collection, immunity from liability for entities reporting, confidentiality of information. (a) The secretary of health and environment shall develop and maintain a statewide trauma registry. All prehospital trauma providers, designated trauma facilities and medical care facilities that provide any service or care to or for persons with trauma injury in this state shall collect and report to the trauma registry data and information deemed appropriate by the secretary to monitor patient outcome.

(b) The secretary is hereby authorized to collect data pertaining to all trauma care occurring in Kansas. The secretary shall adopt rules and regulations which use the most efficient, least intrusive means for collecting the trauma care data consistent with ensuring the quality, timeliness, completeness and confidentiality of the trauma registry.

(c) Any health care provider, whether a person or institution, who reports trauma information to the registry in good faith and without malice, in accordance with the requirements of this section, shall have immunity from any liability, civil or criminal, which might otherwise be incurred or imposed in an action resulting from such report. Notwithstanding K.S.A. 60-427, and amendments thereto, there shall be no privilege preventing the furnishing of such information or reports as required by this act by any health care provider. Nothing in this section shall be construed to apply to the unauthorized disclosure of confidential or privileged information when such disclosure is due to gross negligence or willful misconduct.

(d) The information obtained by the trauma registry, including discussions and activities using the information generated from the trauma registry, shall be confidential and shall not be disclosed or made public, upon subpoena or otherwise, except such information may be disclosed if:

(1) No person can be identified in the information to be disclosed and the disclosure is for statistical purposes;

(2) all persons who are identifiable in the information to be disclosed consent in writing to its disclosure;

(3) the disclosure is necessary, and only to the extent necessary, to protect the public health and to support quality improvement as defined in K.S.A. 65-4914 and 65-4915, and amendments thereto; or

(4) the information to be disclosed is required in a court proceeding involving child abuse and the information is disclosed in camera.

History: L. 1999, ch. 127, § 4; L. 2006, ch. 111, § 2; July 1.



75-5667 Disclosure statement for trauma patient.

75-5667. Disclosure statement for trauma patient. To aid the purposes of K.S.A. 2015 Supp. 75-5663 through 75-5666, and amendments thereto, one of the documents given to the trauma patient or responsible party accompanying the trauma patient shall contain a disclosure statement stating that nonidentifying data regarding the trauma injury and trauma care may be reported to a central registry to facilitate better prevention and care of trauma injuries.

History: L. 1999, ch. 127, § 5; July 1.



75-5668 Right to choose provider and care not limited.

75-5668. Right to choose provider and care not limited. Nothing in the trauma system act shall limit a patient's right to choose the physician, hospital, facility, rehabilitation center, specialty level burn or pediatric trauma center, or other provider of health care services. Nothing in K.S.A. 2015 Supp. 75-5663 to 75-5670, inclusive, and amendments thereto, shall limit an individual's right to choose care in accordance with a method of treatment which relies on spiritual means alone for healing.

History: L. 1999, ch. 127, § 6; July 1.



75-5669 Consistency with federal law.

75-5669. Consistency with federal law. The statutes, rules and regulations and procedures shall be consistent with the federal consolidated omnibus budget reconciliation act of 1989, 42 U.S.C. § 1395cc (COBRA) and the emergency medical treatment and active labor act, 42 U.S.C. § 1395dd (EMTALA).

History: L. 1999, ch. 127, § 7; July 1.



75-5670 Trauma fund established.

75-5670. Trauma fund established. (a) There is hereby established in the state treasury the trauma fund which shall be administered by the secretary of health and environment. All moneys received from fees collected under K.S.A. 12-4117 and 28-172a, and amendments thereto, for the purpose of financing the activities and expenses of the secretary in administration of K.S.A. 2015 Supp. 75-5663 to 75-5670, inclusive, and amendments thereto, regional trauma councils, and the trauma registry, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the trauma fund. All expenditures from the trauma fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by such secretary.

(b) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the trauma fund established in subsection (a) interest earnings based on:

(1) The average daily balance of money in the trauma fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 1999, ch. 127, § 8; L. 1999, ch. 151, § 1; L. 2001, ch. 5, § 405; July 1.



75-5671 Remediation trust fund.

75-5671. Remediation trust fund. (a) As used in this section:

(1) "Consent decree agreement" means any consent decree agreement entered into pursuant to K.S.A. 74-8922, and amendments thereto, between the department and the oz entertainment company associated with the remediation of environmental contamination at the sunflower army ammunition plant located at De Soto, Kansas.

(2) "Department" means the department of health and environment.

(3) "Qualified expenses" means costs of remediation which are determined to be qualified expenses pursuant to a consent decree agreement.

(4) "Secretary" means the secretary of health and environment.

(b) There is hereby established in the state treasury the sunflower army ammunition plant remediation trust fund, to be administered by the secretary.

(c) The department shall remit to the state treasurer any proceeds received by the department from the payment obligation surety bond furnished by the oz entertainment company to the department pursuant to a consent decree agreement. Upon receipt of such proceeds, the state treasurer shall deposit the entire amount in the state treasury and credit it to the sunflower army ammunition plant remediation trust fund.

(d) Moneys in the sunflower army ammunition plant remediation trust fund shall be expended only for payment of qualified expenses of remediation of environmental contamination at the sunflower army ammunition plant for which the oz entertainment company has accepted responsibility for payment. Moneys in the fund shall be expended for no other governmental purpose.

(e) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the sunflower army ammunition plant remediation trust fund interest earnings based on:

(1) The average daily balance of moneys in the sunflower army ammunition plant remediation trust fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(f) All expenditures from the sunflower army ammunition plant remediation trust fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for the purposes set forth in this section.

History: L. 2000, ch. 129, § 1; Apr. 27.



75-5672 Natural resources damages trust fund.

75-5672. Natural resources damages trust fund. (a) As used in this section:

(1) "Department" means the department of health and environment.

(2) "Secretary" means the secretary of health and environment.

(3) "Fund" means the natural resources damages trust fund.

(b) There is hereby created in the state treasury the natural resources damages trust fund. All moneys received pursuant to subsections (d), (e) and (f) shall be remitted to the state treasurer. Upon receipt of such remittance, the state treasurer shall deposit the entire amount in the state treasury and credit it to the natural resources damages trust fund.

(c) All moneys credited to the fund shall be used to pay the cost of:

(1) The design, review, implementation or oversight of the implementation of natural resources and environmental restoration plans;

(2) contracting for services needed to supplement the department's staff expertise in natural resource restoration activities;

(3) mitigation of adverse environment impacts;

(4) emergency or long-term remedial activities;

(5) legal costs, including expert witness fees, incurred in the recovery of fund expenditures;

(6) state cost share for restoration activities undertaken in conjunction with the federal government or others; and

(7) administrative costs necessary to administer the fund.

(d) There is hereby created the natural resources restoration activities federal account in the natural resources damages trust fund. All moneys received from the federal government that are designated for natural resource restoration activities shall be credited to such account.

(e) There is hereby created the natural resources restoration activities general account in the natural resources damages trust fund. All moneys received solely by the state as cost recoveries, settlements, grants and donations from other sources that are designated for natural resource restoration activities shall be credited to such account. All moneys credited to such account shall be used for the purposes as designated in the granting or collection document.

(f) There is hereby created the emergency response activities account in the natural resources damages trust fund. All moneys received by the secretary in the form of gifts, grants, reimbursements, appropriations, cost recoveries or funds collected from other sources that are designated for emergency response activities in accordance with this act shall be credited to such account.

(g) All expenditures from the natural resources damages trust fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary.

(h) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the natural resources damages trust fund interest earnings based on:

(1) The average daily balance of moneys in the natural resources damages trust fund for the preceding month; and

(2) the net earnings of the pooled money investment portfolio for the preceding month.

History: L. 2001, ch. 98, § 1; Apr. 19.



75-5673 Atmospheric mercury deposition monitoring network; dissemination of data and analysis reports.

75-5673. Atmospheric mercury deposition monitoring network; dissemination of data and analysis reports. (a) The secretary of health and environment shall establish a statewide atmospheric mercury deposition monitoring network to measure mercury deposition in Kansas.

(b) The secretary of health and environment shall contract with a laboratory that has demonstrated capability to perform appropriate analysis of the samples collected and to provide reports in a form acceptable to the secretary. After analysis, data and analysis reports, including data on long term trends, shall be provided to the public through a website. Data also will be posted to a national database designated by the secretary.

(c) The secretary of health and environment shall ensure that data collected from the network and analyses of those data are made available specifically to Kansas-based research institutes and scientists for exploration of the impact of mercury on Kansas flora, fauna and human population.

History: L. 2007, ch. 137, § 1; L. 2014, ch. 112, § 3; July 1.



75-5674 Establishment and maintenance; authority.

75-5674. Establishment and maintenance; authority. The secretary of health and environment shall establish and maintain family planning centers in cooperation with the secretary for children and families and county, city-county and multicounty health departments. Such family planning centers, upon request of any person who is over 18 years of age and who is married or who has been referred to such center by a person licensed to practice medicine and surgery and who resides in this state, may furnish and disseminate information concerning, and means and methods of planned parenthood, including such contraceptive devices as recommended by the secretary of health and environment. Such methods and means shall be consistent with the religious and personal convictions of the individual to whom furnished.

History: L. 1965, ch. 384, § 1; L. 1973, ch. 186, § 20; L. 1975, ch. 462, § 34; L. 1980, ch. 182, § 8; L. 2014, ch. 115, § 376; July 1.



75-5675 Duties of certain agencies.

75-5675. Duties of certain agencies. The secretary for children and families and county, city-county and multicounty health departments shall cooperate with and assist the secretary of health and environment in the establishment, maintenance and operation of the family planning centers required to be established and maintained by K.S.A. 75-5674, and amendments thereto.

History: L. 1965, ch. 384, § 2; L. 1973, ch. 186, § 21; L. 1975, ch. 462, § 35; L. 1980, ch. 182, § 9; L. 2014, ch. 115, § 377; July 1.






Article 57 DEPARTMENT OF LABOR

75-5701 Establishment and administration of department; secretary of labor; appointment, confirmation, salary; application of K-GOAL.

75-5701. Establishment and administration of department; secretary of labor; appointment, confirmation, salary; application of K-GOAL. (a) There is hereby established a department of labor. The department shall be administered under the direction and supervision of the secretary of labor who shall be appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto, and who shall serve at the pleasure of the governor. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as secretary shall exercise any power, duty or function as secretary until confirmed by the senate. The secretary shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the governor.

(b) The provisions of the Kansas governmental operations accountability law apply to the department of labor, and the department is subject to audit, review and evaluation under such law.

History: L. 1976, ch. 354, § 1; L. 1981, ch. 299, § 39; L. 1982, ch. 347, § 75; L. 1992, ch. 116, § 52; L. 2001, ch. 86, § 15; L. 2004, ch. 179, § 122; L. 2008, ch. 121, § 31; July 1.



75-5701a Department and secretary renamed department and secretary of labor; division of employment and training abolished; powers, duties and functions transferred to department and secretary of commerce; continuation of ex officio memberships on commission on disability concerns.

75-5701a. Department and secretary renamed department and secretary of labor; division of employment and training abolished; powers, duties and functions transferred to department and secretary of commerce; continuation of ex officio memberships on commission on disability concerns. (a) The division of employment and training within the department of human resources created by K.S.A. 75-5714, and amendments thereto, is hereby abolished. On the effective date of this order, the department of human resources is hereby renamed the department of labor, and the secretary of human resources is hereby renamed the secretary of labor.

(b) Except as otherwise provided by this order, all of the powers, duties, and functions of the existing division of employment and training within the department of human resources and of the existing director of employment and training are hereby transferred to and imposed upon the division of workforce development within the department of commerce and the director of workforce development established by this order.

(c) (1) Except as otherwise provided by this order, all of the powers, duties, and functions of the department of human resources and the secretary of human resources that relate to labor exchange and training, including but not limited to those powers, duties, and functions that relate to the workforce network of Kansas board, the Kansas apprenticeship council, and the commission on disability concerns, are hereby transferred to and imposed upon the department of commerce and the secretary of commerce.

(2) Notwithstanding the provisions of paragraph (c)(1) above, both the secretary of commerce and the secretary of labor shall continue to be ex officio members of the commission on disability concerns.

History: Executive Reorganization Order No. 31, L. 2004, ch. 191, § 2; July 1.



75-5701b Successors and continuation of department and secretary of human resources; force and effect of actions performed in exercise of duties; application of documentary references and designations; rules and regulations, orders and directives continued in effect until superseded.

75-5701b. Successors and continuation of department and secretary of human resources; force and effect of actions performed in exercise of duties; application of documentary references and designations; rules and regulations, orders and directives continued in effect until superseded. (a) Except with respect to the powers, duties, and functions that are transferred by this order to the department or secretary of commerce or the division or director of workforce development within the department of commerce, the department of labor and the secretary of labor shall be the successor in every way to the powers, duties, and functions of the department and secretary of human resources in which the same were vested prior to the effective date of this order. Every act performed in the exercise of such powers, duties, and functions by or under the authority of the department of labor or the secretary of labor shall be deemed to have the same force and effect as if performed by the department of human resources or the secretary of human resources in which such powers, duties, and functions were vested prior to the effective date of this order.

(b) Whenever the department of human resources, or words of like effect, are referred to or designated by a statute, contract, or other document, and such reference or designation is in regard to any function, power, or duty other than those powers, duties, and functions that are transferred to the department of commerce under this order, such reference or designation shall be deemed to apply to the department of labor.

(c) Whenever the secretary of human resources, or words of like effect are referred to or designated by a statute, contract, or other document, and such reference or designation is in regard to any function, power, or duty other than those powers, duties, and functions that are transferred to the department of commerce under this order, such reference or designation shall be deemed to apply to the secretary of labor.

(d) All rules and regulations, orders, and directives of the secretary of the department of human resources that relate to functions other than those functions transferred by this order and that are in effect on the effective date of this order shall continue to be effective and shall be deemed to be rules and regulations, orders, and directives of the secretary of labor until revised, amended, revoked, or nullified pursuant to law.

History: Executive Reorganization Order No. 31, L. 2004, ch. 191, § 7; July 1.



75-5702 Appointment of subordinate officers and employees; compensation; powers, duties and functions; investigations.

75-5702. Appointment of subordinate officers and employees; compensation; powers, duties and functions; investigations. (a) The secretary of labor may appoint, with the consent of the governor, one public information officer, one or more division directors, one personal secretary and one special assistant, all of whom shall serve at the pleasure of the secretary of labor, shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of labor with the approval of the governor.

(b) (1) The secretary may:

(A) Conduct public or private investigations within or outside of this state which the secretary or the secretary's designee considers necessary or appropriate to determine whether a person has violated, is violating, or is about to violate the employment security law act or a rule and regulation adopted or order issued under the employment security law, or to aid in the enforcement of the employment security law;

(B) require or permit a person to testify, file a statement, or produce a record, under oath or otherwise as the secretary or the secretary's designee determines, as to all the facts and circumstances concerning a matter to be investigated or about which an action or proceeding is to be instituted; and

(C) appoint one or more special investigators to aid in investigations conducted pursuant to this act.

(2) Such special investigators shall have authority to make arrests, serve subpoenas and all other process, conduct searches and seizures, store evidence, and carry firearms, concealed or otherwise while investigating violations of the employment security law act and to generally enforce all the criminal laws of the state as violations of those laws are encountered by such special investigators, except that no special investigator may carry firearms while performing such duties without having first successfully completed the training course prescribed for law enforcement officers under the Kansas law enforcement training act, K.S.A. 74-5601 et seq., and amendments thereto.

(c) The secretary of labor also may appoint such other officers and employees as are necessary to enable the secretary to carry out the duties of the office of the secretary and the department of labor.

(d) Except as otherwise specifically provided by law, such officers and employees shall be within the classified service under the Kansas civil service act. All personnel of the department of labor shall perform the duties and functions assigned to such personnel by the secretary or prescribed for such personnel by law and shall act for and exercise the powers of the secretary of labor to the extent authority to do so is delegated by the secretary.

History: L. 1976, ch. 354, § 2; L. 1978, ch. 332, § 54; L. 1985, ch. 292, § 2; L. 1987, ch. 347, § 8; L. 2004, ch. 179, § 123; L. 2013, ch. 106, § 13; July 1.



75-5705 Division of employment and security, establishment and administration.

75-5705. Division of employment and security, establishment and administration. There is hereby established within and as a part of the department of labor a division of employment security. The secretary of labor shall administer the division of employment security or provide for the administration thereof in the manner the secretary deems necessary.

History: L. 1976, ch. 354, § 5; L. 1985, ch. 292, § 3; L. 2004, ch. 179, § 124; July 1.



75-5708 Division of workers compensation, establishment and administration; director of workers compensation, assistant directors, administrative law judges; appointment, compensation, qualifications; dismissal or suspension of appointees, grounds.

75-5708. Division of workers compensation, establishment and administration; director of workers compensation, assistant directors, administrative law judges; appointment, compensation, qualifications; dismissal or suspension of appointees, grounds. (a) There is hereby established within and as a part of the department of labor a division of workers compensation. The division shall be administered, under the supervision of the secretary of labor, by the director of workers compensation, who shall be the chief administrative officer of the division. The director of workers compensation shall be appointed by the secretary of labor and shall serve at the pleasure of the secretary. The director shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of labor, with the approval of the governor. The director of workers compensation shall be an attorney admitted to practice law in the state of Kansas. The director shall devote full time to the duties of such office and shall not engage in the private practice of law during the director's term of office.

(b) The director of workers compensation may appoint two assistant directors of workers compensation. The secretary of labor may appoint not to exceed 10 administrative law judges. Such assistant directors shall be in the classified service. Such administrative law judges shall be in the unclassified service under the Kansas civil service act unless an administrative law judge elects to stay in the classified service under subsection (g) of K.S.A. 44-551, and amendments thereto. The assistant directors shall act for and exercise the powers of the director of workers compensation to the extent authority to do so is delegated by the director. The assistant directors and administrative law judges shall be attorneys admitted to practice law in the state of Kansas, and shall have such powers, duties and functions as are assigned to them by the director or are prescribed by law. The assistant directors and administrative law judges shall devote full time to the duties of their offices and shall not engage in the private practice of law during their terms of office.

(c) Assistant directors shall be selected by the director of workers compensation, with the approval of the secretary of labor. Except as otherwise provided under K.S.A. 44-551, and amendments thereto, on and after July 1, 2013, administrative law judges shall be selected by the workers compensation and employment security boards nominating committee and appointed by the secretary of labor. Each assistant director and administrative law judge shall be subject to either dismissal or suspension of up to 30 days for any of the following:

(1) Failure to conduct oneself in a manner appropriate to the appointee's professional capacity;

(2) failure to perform duties as required by the workers compensation act; or

(3) any reason set out for dismissal or suspension in the Kansas civil service act or rules and regulations adopted pursuant thereto.

No appointee shall be appointed, dismissed or suspended for political, religious or racial reasons or by reason of the appointee's sex.

History: L. 1976, ch. 354, § 8; L. 1976, ch. 364, § 1; L. 1979, ch. 156, § 17; L. 1980, ch. 146, § 15; L. 1988, ch. 353, § 1; L. 1993, ch. 286, § 76; L. 2004, ch. 179, § 125; L. 2006, ch. 109, § 2; L. 2013, ch. 104, § 6; Apr. 25.



75-5712 Agricultural labor relations board; administration of management functions; rules and regulations.

75-5712. Agricultural labor relations board; administration of management functions; rules and regulations. (a) The agricultural labor relations board created by K.S.A. 44-820, and amendments thereto, is attached to and is a part of the department of labor. All budgeting, purchasing and related management functions of the agricultural labor relations board shall be administered by or under the direction and supervision of the secretary of labor as a part of the division of labor-management relations and employment standards. All vouchers for expenditures and all payrolls of the agricultural labor relations board shall be approved by the secretary of labor or by a person or persons designated by the secretary.

(b) All rules and regulations and all orders or directives of the agricultural labor relations board, or of any persons authorized by the board to issue orders or directives, in existence on July 1, 1985, shall continue to be effective and shall be deemed to be the rules and regulations and orders or directives of the agricultural labor relations board until revised, amended, revoked or nullified pursuant to law. Nothing in this act shall affect the authority of the agricultural labor relations board to adopt or promulgate rules and regulations or to issue orders or directives as authorized by law.

History: L. 1976, ch. 354, § 12; L. 1985, ch. 292, § 5; L. 2004, ch. 179, § 126; July 1.



75-5713 Public employee relations board; administration of management functions; rules and regulations.

75-5713. Public employee relations board; administration of management functions; rules and regulations. (a) The public employee relations board created by K.S.A. 75-4323, and amendments thereto, is attached to and is a part of the department of labor. All budgeting, purchasing and related management functions of the public employee relations board shall be administered by or under the direction and supervision of the secretary of labor as a part of the division of labor-management relations and employment standards. All vouchers for expenditures and all payrolls of the public employee relations board shall be approved by the secretary of labor or by a person or persons designated by the secretary.

(b) All rules and regulations and all orders or directives of the public employee relations board, or of any persons authorized by the board to issue orders or directives, in existence on July 1, 1985, shall continue to be effective and shall be deemed to be the rules and regulations and orders or directives of the public employee relations board until revised, amended, revoked or nullified pursuant to law. Nothing in this act shall affect the authority of the public employee relations board to adopt or promulgate rules and regulations or to issue orders or directives as authorized by law.

History: L. 1976, ch. 354, § 13; L. 1985, ch. 292, § 6; L. 2004, ch. 179, § 127; July 1.



75-5722 Chief attorney and additional attorneys for department; appointment and salaries.

75-5722. Chief attorney and additional attorneys for department; appointment and salaries. The secretary of labor shall appoint a chief attorney for the department of labor, who shall serve at the pleasure of the secretary. The chief attorney shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of labor, with the approval of the governor. The secretary of labor also may appoint additional attorneys for the department of labor. Except for those attorneys the secretary may appoint to positions in the classified service under the Kansas civil service act in order to comply with directives under any federal act, or federal administration thereof, which federal act is related to a function or duty required to be performed by the secretary, such additional attorneys shall be in the unclassified service under the Kansas civil service act, shall receive an annual salary fixed by the secretary of labor, with the approval of the governor, and shall be subject to assignment and reassignment of duties within the department of labor as may be determined by the chief attorney.

History: L. 1976, ch. 354, § 24; L. 1985, ch. 292, § 11; L. 2004, ch. 179, § 128; July 1.



75-5723 Organization of department.

75-5723. Organization of department. The secretary of labor may organize the department of labor in the manner the secretary deems most efficient, so long as the same is not in conflict with the provisions of law, and the secretary may establish policies governing the transaction of all business of the department and the administration of each of the divisions within the department.

History: L. 1976, ch. 354, § 25; L. 1985, ch. 292, § 12; L. 2004, ch. 179, § 129; July 1.



75-5724 Creation of advisory boards, commissions or committees within department; allowances and expenses of members.

75-5724. Creation of advisory boards, commissions or committees within department; allowances and expenses of members. The secretary of labor may create advisory boards, commissions or committees with the approval of the governor, and members of any such board, commission or committee shall be appointed by the secretary. Any such advisory board, commission or committee so created shall be within the department of labor as a part thereof. Such advisory boards, commissions or committees shall consult with and advise the secretary with reference to the management, control and operation of any programs under the jurisdiction of the department or with reference to any law administered by the department or any division thereof. Members of any advisory board, commission or committee created under authority of this section attending meetings thereof, or attending a subcommittee meeting thereof authorized by such board, commission or committee, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223, and amendments thereto. All vouchers for expenditures and all payrolls of each of such advisory boards, commissions or committees shall be approved by the presiding officer thereof and the secretary of labor or a person or persons designated by the secretary.

History: L. 1976, ch. 354, § 26; L. 1985, ch. 292, § 13; L. 2004, ch. 179, § 130; July 1.



75-5727 Custody of records, memoranda, writings of departmental transactions.

75-5727. Custody of records, memoranda, writings of departmental transactions. The secretary of labor shall have the legal custody of all records, memoranda, writings, entries, prints, representations or combinations thereof of any act, transaction, occurrence or event of the department of labor.

History: L. 1976, ch. 354, § 29; L. 1985, ch. 292, § 14; L. 2004, ch. 179, § 131; July 1.



75-5730 Location of offices of secretary and department.

75-5730. Location of offices of secretary and department. The secretary of labor and the department of labor shall have offices and facilities in Topeka and such other locations throughout the state as are necessary.

History: L. 1976, ch. 354, § 32; L. 2004, ch. 179, § 132; July 1.



75-5731 Seal of secretary.

75-5731. Seal of secretary. The secretary of labor shall keep a seal which shall be surrounded by the words "Secretary, Department of Labor of Kansas" which shall be of such diameter and with such device as the governor and the secretary of labor may prescribe, an impression of which shall be filed in the office of secretary of state.

History: L. 1976, ch. 354, § 33; L. 2004, ch. 179, § 133; July 1.



75-5733 Special projects; acceptance, receipt and expenditure of moneys; special projects fund; personnel, employment and compensation.

75-5733. Special projects; acceptance, receipt and expenditure of moneys; special projects fund; personnel, employment and compensation. (a) Whenever any moneys are granted, collected from or given by any person, firm, corporation or association, or by the United States or any department, instrumentality or agency thereof, to the department of labor or to the office of the secretary of labor, which moneys are granted, collected or given for a specific use or purpose, the secretary of labor, on behalf of the office of the secretary, the department of labor or the state, may accept or reject any such grant, collection or gift and may enter into contracts or agreements necessary or expedient to the acceptance, collection, management or accountability of such grant, collection or gift. Any grant, collection or gift so accepted and the program therefor shall be known as a special project.

(b) The secretary of labor shall remit all moneys received by or for the secretary for any special project to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the department of labor special projects fund. On and after July 1, 2004, the human resources special projects fund is hereby redesignated as the department of labor special projects fund. Whenever the human resources special projects fund, or words of like effect, are referred to or designated by a statute, rule and regulation, contract or other document, such reference or designation shall be deemed to apply to the department of labor special projects fund. All expenditures from such fund shall be made in accordance with appropriation acts and any applicable contract or agreement upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary, or by a person or persons designated by the secretary.

(c) The secretary of labor may employ such personnel as may be necessary, in the judgment of the secretary, to effect any special project. All persons employed for any special project, including the director of each special project, which special project shall have a noncontingent and nonrenewable duration of less than 300 consecutive calendar days, shall be in the unclassified service of the Kansas civil service act and shall receive salaries fixed by the secretary, with the approval of the governor. All persons employed for any other special project, or where conditions of the grant, collection, contract, agreement or gift so stipulate, shall be in the classified service under the Kansas civil service act.

History: L. 1976, ch. 370, § 1; L. 1985, ch. 292, § 15; L. 1991, ch. 267, § 1; L. 2001, ch. 5, § 406; L. 2004, ch. 179, § 134; July 1.



75-5734 Salary of secretary for administration of federal acts and programs.

75-5734. Salary of secretary for administration of federal acts and programs. The secretary of labor shall receive as part of the annual salary fixed by the governor pursuant to K.S.A. 75-5701, and amendments thereto, an annual amount for services performed by the secretary with respect to the administration of or the participation by this state in federal acts and programs.  Such annual amount shall be fixed by the governor, shall be paid from the respective funds administered by the secretary with respect to administration of or participation by this state in such federal acts or programs, and shall be a percentage of the annual salary of the secretary which bears the same proportion to such annual salary as the percentage of time spent in the performance of such services bears to the total amount of time spent by the secretary in the performance of all other powers, duties and functions conferred and imposed by law upon the secretary.

History: L. 1976, ch. 357, § 1; L. 1985, ch. 292, § 16; L. 2004, ch. 179, § 135; July 1.



75-5740 Accident problems of state; understanding, reduction, prevention; safety education.

75-5740. Accident problems of state; understanding, reduction, prevention; safety education. It shall be the duty of the secretary of labor: To promote better understanding of the accident problem of this state and of state and municipal laws enacted for the purpose of aiding in the solution of the problem; to promote a permanent educational program for the purpose of enlisting the cooperation of all citizens in reducing accidents; to work for the prevention of accidents on streets and highways, in the home, in the factories, on the farm and whenever preventable accidents occur; and to promote safety measures of every kind and character and to educate the public generally in the matters of safety.

History: L. 1939, ch. 293, § 4; L. 1976, ch. 370, § 87; L. 2004, ch. 179, § 137; July 1.



75-5741 Older Kansans employment programs; design of program; annual report; definition.

75-5741. Older Kansans employment programs; design of program; annual report; definition. (a) The secretary of commerce shall establish within the limits of appropriations therefor and in accordance with the provisions of this section the older Kansans employment program. The secretary may make grants to and enter into contracts with nonprofit agencies or organizations or public bodies for the purpose of providing for the development and operation of the older Kansans employment program.

(b) The older Kansans employment program shall be designed as follows:

(1) The program shall provide to older Kansans an employment placement service with emphasis on employment in the private sector, including nontraditional patterns of employment; and

(2) the program shall provide training in job seeking skills to potential employees who are older Kansans and assistance to potential employers in utilizing the contributions of older Kansans to their work force.

(c) The secretary shall prepare annually a report evaluating the effectiveness of the older Kansans employment program and recommending measures to increase the number of older Kansans gainfully employed. The report shall be prepared and made available annually to the governor, members of the legislature, the secretary for aging and disability services, the commerce development council and the members of the advisory council on aging no later than December 15 each year.

(d) As used in this section, "older Kansan" means a resident of the state of Kansas who is 55 years of age or older.

History: L. 1996, ch. 73, § 1; L. 2004, ch. 179, § 138; L. 2014, ch. 115, § 378; July 1.



75-5742 State directory of new hires; collection, deletion, confidentiality and transmission of information.

75-5742. State directory of new hires; collection, deletion, confidentiality and transmission of information. (a) The department of labor is hereby designated as the agency to collect the new hires information required by the personal responsibility and work opportunity act of 1996. The secretary of labor shall contract with the secretary for children and families to provide the information needed to be in compliance with the personal responsibility and work opportunity act of 1996.

(b) The state directory of new hires shall receive, retain and, to the extent permitted by federal law, make information reported to the directory available pursuant to subsection (c).

(c) Except as otherwise permitted by federal law, any agency receiving information from the state directory of new hires shall handle the information as confidential information for use in administering the programs for which it was received. The state directory of new hires shall make information available:

(1) Upon implementation of the national directory of new hires, to the national directory; and

(2) to the secretary for children and families for use in administering an eligibility verification system and, not later than May 1, 1998, the title IV-D program.

(d) Any employer who reports electronically or magnetically and is required to report newly hired employees to more than one state may elect to transmit all such reports to one state by complying with the requirements of title IV-D.

(e) Beginning July 1, 1999, the secretary of labor shall annually delete information about individuals contained in the new hires directory if the information is at least two years old. Nothing in this subsection shall be construed as requiring the secretary of labor to delete information needed to administer the employment security or workers compensation programs.

History: L. 1997, ch. 182, § 1; L. 1999, ch. 21, § 1; L. 2004, ch. 179, § 139; L. 2014, ch. 115, § 379; July 1.



75-5743 Same; duty to submit information.

75-5743. Same; duty to submit information. (a) All employers and labor organizations doing business in this state shall submit information concerning each new employee to the secretary of labor within 20 business days of the hiring, rehiring or return to work of the newly hired employee or within 20 business days from the date the newly hired employee first receives wages or other compensation from the employer. The information shall include the newly hired employee's name, address, social security number and the date services for remuneration were first performed by the newly hired employee and the employer's name, address, federal tax identification number and any other information as may be required by section 453A of the social security act, 42 U.S.C. § 653a.

(b) For purposes of this section, the term "newly hired employee" means an employee who has not previously been employed by the employer, or was previously employed by the employer, but has been separated from such prior employment for at least 60 consecutive days.

(c) The Kansas department for children and families shall have access to such information to match the employee's social security number with title IV-D cases.

History: L. 1997, ch. 182, § 85; L. 1999, ch. 21, § 2; L. 2004, ch. 179, § 140; L. 2012, ch. 134, § 1; L. 2014, ch. 115, § 380; July 1.



75-5744 State enforcement of federal occupational safety and health standards, study of; report to legislature.

75-5744. State enforcement of federal occupational safety and health standards, study of; report to legislature. (a) The secretary of labor is hereby authorized and directed to:

(1) Make a study and recommendations concerning whether the state should submit to the federal government a plan for state enforcement of occupational safety and health standards that provides for safe and healthful employment by the adoption of standards and means for enforcement of the standards that are at least as effective as those standards and means for enforcement of the standards as are provided by the federal occupational safety and health act of 1970, compiled in 29 U.S.C. §§ 651-678;

(2) identify agreements necessary to carry out the purposes of such plan;

(3) review funding arrangements necessary for the state to finance a plan for state enforcement of such standards;

(4) review statutory and rule and regulation changes necessary to carry out such a plan;

(5) estimate additional staff and positions required to implement such a plan;

(6) identify steps needed for interaction with the federal government in ways that are reasonably designed to carry out the purposes of this subsection; and

(7) review such other matters as may be necessary in making the study.

(b) On or before January 12, 2015, the secretary of labor shall submit to the president of the senate, the speaker of the house of representatives, each member of the committee on commerce of the senate and each member of the committee on commerce, labor and economic development of the house of representatives a report of the secretary's findings and recommendations from the study conducted under subsection (a).

History: L. 2014, ch. 113, § 1; July 1.






Article 58 STATE ENGINEERING AND LAND SURVEYING SERVICES

75-5801 State policy.

75-5801. State policy. The legislature hereby declares it to be the policy of this state to publicly announce all requirements for engineering services, and to negotiate contracts for engineering services on the basis of demonstrated competence and qualification for the type of professional services required and at fair and reasonable fees.

History: L. 1977, ch. 287, § 1; April 21.



75-5802 Definitions.

75-5802. Definitions. As used in this act unless the context specifically requires otherwise:

(a) "Firm" means any individual, firm, partnership, corporation, association, or other legal entity permitted by law to practice the profession of engineering and provide engineering services or practice the profession of land surveying and provide land surveying services.

(b) "Engineering services" means those services described as the "practice of engineering," as defined in K.S.A. 74-7003, and amendments thereto.

(c) "Land surveying" means those services described as "professional surveying," as defined in K.S.A. 74-7003, and amendments thereto.

(d) "Agency head" means the chief administrative officer of a state agency, as that term is defined in subsection (3) of K.S.A. 75-3701, and amendments thereto, but shall not include the chief administrative officer of any state institution.

(e) "Negotiating committee" means a committee designated to negotiate as provided in this act, and consisting of: (1) The agency head of the state agency for which the proposed project is planned, or a person designated by such agency head; (2) the secretary of administration, or a person designated by such secretary; and (3) the chief administrative officer of the state institution for which the proposed project is planned, or when the proposed project is not planned for a state institution, the agency head shall designate a second person in lieu of the chief administrative officer of a state institution.

(f) "Project" means any capital improvement project or any study, plan, survey or program activity of a state agency, including development of new or existing programs and preparation of federal grant applications.

(g) "State building advisory commission" means the state building advisory commission created by K.S.A. 75-3780, and amendments thereto, or any duly authorized officer or employee of such commission.

History: L. 1977, ch. 287, § 2; L. 1978, ch. 337, § 30; L. 1992, ch. 240, § 30; L. 1996, ch. 48, § 1; L. 2014, ch. 88, § 36; July 1.



75-5803 Qualification statements of engineering and land surveying firms; annual list of qualified firms; selection of firms from list prepared by state building advisory commission in certain cases; procedure.

75-5803. Qualification statements of engineering and land surveying firms; annual list of qualified firms; selection of firms from list prepared by state building advisory commission in certain cases; procedure. (a) In the procurement of engineering or land surveying services, each agency head which utilizes engineering or land surveying services shall encourage firms engaged in the lawful practice of their profession to annually submit a statement of qualifications and performance data to the agency head and to the state building advisory commission. The agency head shall thereafter cause to be prepared annually a list of firms qualified,  based upon criteria established and published by such agency head, to provide such engineering or land surveying services.

(b) Except as otherwise provided in subsection (c), when a project requiring engineering or land surveying services is proposed for a state agency, the agency head for such state agency shall evaluate current statements of qualifications and performance data on file with the agency head, together with those that may be submitted by other firms regarding the proposed project.  The agency head may establish time frames for the receipt of qualifications statements and performance data from any firm wishing to be considered for the proposed project.  The agency head shall conduct discussions with not less than three firms regarding anticipated concepts and the relative utility of alternative methods of approach for furnishing the required engineering or land surveying services and then such agency head shall select from among all such firms, on a rotational basis, the firm to perform the engineering or land surveying services, unless such firm refuses to provide such engineering or land surveying services.

(c) In any case where a project requiring engineering or land surveying services is proposed which concerns the construction of any building or facility or any major repairs or improvements to any building or facility, including in any case but not limited to any heating, cooling or power facility, for a state agency and a negotiating committee is not convened under K.S.A. 75-5804 and amendments thereto, the agency head of the state agency shall notify the state building advisory commission and shall request a list of firms qualified to provide the engineering or land surveying services for such project. Upon receipt of any such request, the state building advisory commission shall evaluate the current statements of qualifications and performance data on file, together with those statements that may be submitted by other firms, regarding the proposed project and other information developed and available to the state building advisory commission, and shall prepare a list of at least three and not more than five firms which, in the opinion of the state building advisory commission, are qualified to furnish the engineering or land surveying services for the proposed project. Each such list shall be submitted to the agency head without any recommendation of preference or other recommendation. The agency head shall conduct discussions with the firms listed and shall select the firm to perform the engineering or land surveying services, all in the manner provided in subsection (b). If the agency head is unable to enter into a contract for the necessary engineering or land surveying services with any firm so listed, the agency head shall request the state building advisory commission to prepare and submit another list of firms qualified to provide such engineering or land surveying services and shall proceed in accordance with this subsection. The secretary of administration shall provide to the agency head such information, advice and assistance as may be requested by the agency head regarding the selection of a firm to provide engineering or land surveying services for such projects, including all information and evaluations regarding the listed firms gathered and developed under K.S.A. 75-3783, and amendments thereto.

History: L. 1977, ch. 287, § 3; L. 1978, ch. 337, § 31; L. 1984, ch. 336, § 1; L. 1996, ch. 48, § 2; Mar. 28.



75-5804 Negotiating committee convened; list of qualified firms for projects; list prepared by state building advisory commission in certain cases; procedure.

75-5804. Negotiating committee convened; list of qualified firms for projects; list prepared by state building advisory commission in certain cases; procedure. (a) Whenever it becomes necessary in the judgment of the agency head of a state agency for which a project is proposed and, in any case where the total cost of such a proposed project is expected to exceed $500,000, the agency head shall convene a negotiating committee. Except as otherwise provided in subsection (b), the agency head shall submit the list of at least three and not more than five of the most highly qualified firms to the negotiating committee so convened, without any recommendation of preference or other recommendation.

(b) Whenever a negotiating committee is convened under this section for a proposed project requiring engineering or land surveying services which concerns the construction of any building or facility or any major repairs or improvements to any building or facility, including but not limited, to any heating, cooling or power facility, for a state agency, the agency head for the state agency shall notify the state building advisory commission of the project and shall request a list of firms qualified to provide the engineering or land surveying services for the proposed project. Upon receipt of any such request the state building advisory commission shall evaluate the current statements of qualifications and performance data on file, together with those statements that may be submitted by other firms regarding the proposed project and other information developed and available to the state building advisory commission. The commission shall prepare a list of at least three and not more than five firms which, in the opinion of the state building advisory commission, are qualified to furnish the engineering or land surveying services for the proposed project. Each such list shall be submitted to the negotiating committee so convened without any recommendation of preference or other recommendation.

History: L. 1977, ch. 287, § 4; L. 1978, ch. 337, § 32; L. 1979, ch. 280, § 19; L. 1996, ch. 48, § 3; L. 1996, ch. 238, § 1; L. 2006, ch. 1, § 2; July 1.



75-5805 Written project description; no alteration without approval.

75-5805. Written project description; no alteration without approval. The negotiating committee shall cause a written description of the scope or program of the proposed project to be prepared. Such description shall be used in the negotiations between the negotiating committee and qualified firms. The proposed project description shall be the basis for the project development and such description shall not be altered without the prior approval of the negotiating committee.

History: L. 1977, ch. 287, § 5; April 21.



75-5806 Negotiating committee access to data on firms; selection of firms.

75-5806. Negotiating committee access to data on firms; selection of firms. The negotiating committee for each proposed project shall have access to the current statements of qualifications and performance data on file with the agency head for the firms listed by the agency head. In the case of firms listed by the state building advisory commission, the negotiating committee shall have access to the current statements of qualifications and performance data on file with the state building advisory commission and to all information and evaluations regarding the listed firms gathered and developed under K.S.A. 75-3783, and amendments thereto. The negotiating committee shall conduct discussions with each of the firms so listed regarding the proposed project and then shall select a single firm from such listing to provide engineering or land surveying services in accordance with this act.

History: L. 1977, ch. 287, § 6; L. 1978, ch. 337, § 33; L. 1996, ch. 48, § 4; Mar. 28.



75-5807 Negotiation of contract with selected firm; duties of committee; failure of negotiations with selected firms; additional list of nominees.

75-5807. Negotiation of contract with selected firm; duties of committee; failure of negotiations with selected firms; additional list of nominees. (a) Each negotiating committee shall determine which engineering or land surveying services are necessary and shall negotiate a contract for each proposed project with the selected firm for the necessary engineering or land surveying services. In such negotiations, the negotiating committee shall always consider demonstrated competence and qualifications and shall take into account the estimated value of the engineering or land surveying services to be rendered and the scope, complexity and professional nature thereof.

(b) If the negotiating committee is unable to negotiate a satisfactory contract with the firm considered to be the most qualified, negotiations with that firm shall be terminated. The negotiating committee shall then undertake negotiations with the second most qualified firm. If there is a failing of accord with the second most qualified firm, negotiations with such firm shall be terminated. The negotiating committee shall then undertake negotiations with the third, fourth and fifth most qualified firms in turn.

(c) If the negotiating committee is unable to negotiate a satisfactory contract with any of the selected firms, the negotiating committee shall reevaluate the necessary engineering or land surveying services and fee requirements and reopen negotiations with any of the firms on the list submitted by the agency head. If the negotiating committee is still unable to enter into a contract for the necessary engineering or land surveying services, the negotiating committee shall request the agency head or, in the case of a proposed project under subsection (b) of K.S.A. 75-5804, and amendments thereto, the state building advisory commission to provide another list of firms to be negotiated with by the negotiating committee and, upon receipt of such list, the negotiating committee shall proceed in accordance with the provisions of this act.

History: L. 1977, ch. 287, § 7; L. 1978, ch. 337, § 34; L. 1996, ch. 48, § 5; Mar. 28.






Article 59 DEPARTMENT FOR AGING AND DISABILITY SERVICES

75-5901 Citation of act.

75-5901. Citation of act. This act shall be known and may be cited as the Kansas act on the aging.

History: L. 1977, ch. 288, § 1; April 28.



75-5902 Definitions.

75-5902. Definitions. As used in this act, unless the context clearly requires otherwise, the following terms shall have the meanings ascribed to them in this section:

(a) "Department" means the Kansas department for aging and disability services created by K.S.A. 75-5903, and amendments thereto.

(b) "Secretary" means the secretary for aging and disability services.

(c) "Council" means the advisory council on aging created by K.S.A. 75-5911, and amendments thereto.

(d) "Aged" or "senior citizen" means a person 60 years of age or older.

(e) "Services" means those services designed to provide assistance to the aged such as nutritional programs, facilities improvement, transportation services, senior volunteer programs, supplementary health services, programs for leisure-time activities, housing and employment counseling, other informational, referral and counseling programs to aid the aged in availing themselves of existing public or private services or other similar social services intended to aid the senior citizen in attaining and maintaining self-sufficiency, personal well-being, dignity and maximum participation in community life.

History: L. 1977, ch. 288, § 2; L. 2014, ch. 115, § 381; July 1.



75-5903 Department for aging and disability services established; secretary for aging and disability services; appointment and confirmation; department to receive and disburse federal older Americans act moneys; application of K-GOAL.

75-5903. Department for aging and disability services established; secretary for aging and disability services; appointment and confirmation; department to receive and disburse federal older Americans act moneys; application of K-GOAL. (a) There is hereby created the Kansas department for aging and disability services. The Kansas department for aging and disability services shall be administered under the direction and supervision of the secretary for aging and disability services. The secretary shall be appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto, and shall serve at the pleasure of the governor. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as secretary shall exercise any power, duty or function as secretary until confirmed by the senate. In appointing the secretary, the governor shall consider, but is not limited to, persons suggested by the council and persons with responsible administrative experience in the field of gerontology. The secretary shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the governor.

The Kansas department for aging and disability services shall be the single state agency for receiving and disbursing federal funds made available under the federal older Americans act (public law 89-73), and amendments thereto, or other federal programs for the aging.

(b) The provisions of the Kansas governmental operations accountability law apply to the Kansas department for aging and disability services, and the department is subject to audit, review and evaluation under such law.

History: L. 1977, ch. 288, § 3; L. 1981, ch. 299, § 40; L. 1982, ch. 347, § 76; L. 1992, ch. 116, § 53; L. 2001, ch. 86, § 16; L. 2008, ch. 121, § 32; L. 2014, ch. 115, § 382; July 1.



75-5904 Transfer of powers, duties and functions; preservation of orders and directives.

75-5904. Transfer of powers, duties and functions; preservation of orders and directives. (a) On and after July 1, 1977, all the powers, duties, functions, records, property and personnel of the existing services to the aging section of the department of social and rehabilitation services are hereby transferred to and conferred and imposed upon the secretary of aging created by this act, except as otherwise provided.

(b) The secretary of aging created by this act shall be a continuation of the services to the aging section of the department of social and rehabilitation services and shall be the successor in every way to the powers, duties and functions of the section, except as herein otherwise provided.  On and after July 1, 1977, every act performed in the exercise of such powers, duties and functions by or under the authority of the secretary of aging shall be deemed to have the same force and effect as if performed by the services for aging section of the department of social and rehabilitation services in which such functions were vested prior to July 1, 1977.

(c) On and after July 1, 1977, wherever the services to the aging section of the department of social and rehabilitation services, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary of aging.

(d) All orders and directives of the services to the aging section of the department of social and rehabilitation services in existence immediately prior to July 1, 1977, shall continue in force and effect and shall be deemed to be duly issued orders and directives of the secretary of aging, until reissued, amended or nullified pursuant to law.

History: L. 1977, ch. 288, § 4; April 28.



75-5905 Certain officers and employees transferred to new department; civil service and retirement benefits preserved; civil service laws applicable.

75-5905. Certain officers and employees transferred to new department; civil service and retirement benefits preserved; civil service laws applicable. All officers and employees who were engaged immediately prior to July 1, 1977, in the performance of powers, duties and functions of the services to the aging section of the department of social and rehabilitation services and who, in the opinion of the secretary of aging, are necessary to perform the powers, duties and functions of the department on aging, shall become officers and employees of the department on aging.  Any such officer or employee shall retain all retirement benefits and rights of civil service which had accrued to or vested in such officer or employee prior to July 1, 1977, and the service of each such officer and employee so transferred shall be deemed to have been continuous.  All transfers and any abolishment of positions of personnel in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder.

History: L. 1977, ch. 288, § 5; April 28.



75-5906 Conflicts as to disposition of powers, functions, duties, funds, property or records resolved by governor.

75-5906. Conflicts as to disposition of powers, functions, duties, funds, property or records resolved by governor. (a) On and after July 1, 1977, when any conflict arises as to the disposition of any power, duty or function or the unexpended balance of any appropriation as a result of any transfer made by this act, or under authority of this act, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

(b) On and after July 1, 1977, the department on aging shall succeed to all property and records which were used for, or pertain to, the performance of the powers, duties and functions transferred to the department on aging under the provisions of this act. Any conflict as to the proper disposition of such property or records arising under this section, and resulting from any transfer made by this act of powers, duties and functions to the secretary of aging, shall be determined by the governor, whose decision shall be final.

History: L. 1977, ch. 288, § 6; April 28.



75-5907 Rights saved in legal actions and proceedings.

75-5907. Rights saved in legal actions and proceedings. (a) No suit, action or other proceeding, judicial or administrative, pertaining to services for the aging or the powers, duties or functions of the services to the aging section of the department of social and rehabilitation services, lawfully commenced, or which could have been commenced, by or against the secretary of social and rehabilitation services in such secretary's official capacity or in relation to the discharge of such secretary's official duties, shall abate by reason of the governmental reorganization effected under the provisions of this act.  The court may allow any such suit, action or other proceeding to be maintained by or against the secretary of social and rehabilitation services.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1977, ch. 288, § 7; April 28.



75-5908 Powers and duties of secretary.

75-5908. Powers and duties of secretary. In addition to powers and duties otherwise provided by law, the secretary shall have the following powers and duties:

(a) To evaluate all programs, services and facilities for the aged within the state and determine the extent to which present public or private programs, services and facilities meet the needs of the aged.

(b) To evaluate and coordinate all programs, services and facilities for the aging presently furnished by state and federal agencies, and make appropriate recommendations regarding such services, programs and facilities to the governor and the legislature.

(c) To function as the sole state agency to develop a comprehensive plan to meet the needs of the state's senior citizens.

(d) To receive and disburse federal funds made available directly to the department, including those funds made available under the federal older Americans act of 1965, 42 U.S.C. § 3001 et seq., and amendments thereto, for providing services for senior citizens or for purposes related thereto and to develop and administer any state plan for the aging required by federal law.

(e) To solicit, accept, hold and administer in behalf of the state any grants, devises or bequests of money, securities or property to the state of Kansas for services to senior citizens or purposes related thereto.

(f) To provide consultation and assistance to communities and groups developing local and area services for senior citizens.

(g) To promote community education regarding the problems of senior citizens through institutes, publications, radio, television and the press.

(h) To cooperate with agencies of the federal government in studies and conferences designed to examine the needs of senior citizens and to prepare programs and facilities to meet those needs.

(i) To establish and maintain information and referral sources throughout the state in conjunction with other agencies.

(j) To provide such staff support as may reasonably be required by the council.

(k) To establish state policies for the administration of the department; for the disbursement of federal older Americans act funds within the state; and for state administration of federal older Americans act programs consistent with relevant federal law, rules and regulations, policies and procedures.

(l) To keep informed of the latest developments of research, studies and programs being conducted nationally and internationally on problems and needs of aging.

(m) To adopt such rules and regulations as may be necessary to administer the provisions of article 59 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto.

(n) To lend surplus state property under the authority of the Kansas department for aging and disability services to area agencies on aging or to the state long-term care ombudsman to help them perform duties required under state and federal programs administered by the Kansas department for aging and disability services.

(o) To enter into any contract or agreement which the secretary finds necessary to perform the powers, duties and functions of the secretary or the department.

History: L. 1977, ch. 288, § 8; L. 1998, ch. 95, § 1; L. 2014, ch. 115, § 383; July 1.



75-5909 Secretary may organize department and assign functions, powers and duties; secretary to meet with council.

75-5909. Secretary may organize department and assign functions, powers and duties; secretary to meet with council. (a) On and after July 1, 1977, the secretary may create and establish offices, divisions and administrative units as necessary for the efficient administration and operation of the department and may assign functions, powers and duties to the several offices, divisions and administrative units in the department.

(b) On and after July 1, 1977, the secretary shall meet regularly with the council to advise the council on all matters relating to the policy and administration of programs and services to the aging provided by the department.

History: L. 1977, ch. 288, § 9; April 28.



75-5910 Appointment of subordinate officers and employees; duties and powers.

75-5910. Appointment of subordinate officers and employees; duties and powers. (a) Except as otherwise specifically provided by law, and subject to the Kansas civil service act, the secretary for aging and disability services shall appoint all subordinate officers and employees of the department and all such subordinate officers and employees shall be within the classified service under the Kansas civil service act.

(b) The secretary may appoint one public information officer, one chief attorney, one personal secretary and one special assistant who shall be in the unclassified service under the Kansas civil service act and shall receive compensation fixed by the secretary and approved by the governor. The secretary may appoint deputy secretaries and commissioners as determined necessary by the secretary to effectively carry out the mission of the department. All deputy secretaries and commissioners shall be in the unclassified service under the Kansas civil service act and shall receive compensation fixed by the secretary and approved by the governor.

(c) Nothing in subsection (b) shall affect the classified status of any person employed by the Kansas department for aging and disability services on the day immediately preceding the effective date of this act. The provisions of this subsection shall not be construed to limit the powers of the secretary pursuant to K.S.A. 75-5909 or 75-2948, and amendments thereto.

(d) Personnel of the department shall perform such duties and exercise such powers as the secretary may prescribe or as are designated by law.

History: L. 1977, ch. 288, § 10; L. 1978, ch. 332, § 56; L. 1987, ch. 347, § 9; L. 1996, ch. 271, § 14; L. 1998, ch. 95, § 2; L. 2014, ch. 115, § 384; July 1.



75-5911 Advisory council on aging; appointment of members.

75-5911. Advisory council on aging; appointment of members. (a) There is hereby created the advisory council on aging. The council shall consist of 15 members. Eleven members shall be appointed by the governor, one member shall be appointed by the president of the senate from among the members of the senate, one member shall be appointed by the minority leader of the senate from among the members of the senate, one member shall be appointed by the speaker of the house of representatives from among the members of the house of representatives and one member shall be appointed by the minority leader of the house of representatives from among the members of the house of representatives.  Members of the council shall represent insofar as possible different geographical, social and ethnic groups, and one member of the council, at the time of appointment, shall be licensed by the state and be actively engaged in the administration of adult care homes within the state. At least 1/2 of the council members shall be 60 years of age or older.

(b) No provision of this section shall affect the term of any member of the advisory council on aging appointed prior to the effective date of this act.

History: L. 1977, ch. 288, § 11; L. 1978, ch. 375, § 1; L. 1979, ch. 299, § 1; L. 1980, ch. 291, § 8; L. 1988, ch. 354, § 1; July 1.



75-5912 Same; terms of members.

75-5912. Same; terms of members. (a) Any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed shall be appointed for the remainder of such term.

(b) Any member appointed to fill a vacancy occurring upon the expiration of the term for which the member's predecessor was appointed shall be appointed for a period of three years. Members shall be eligible for reappointment.

(c) Members appointed by the president of the senate, the minority leader of the senate, the speaker of the house of representatives and the minority leader of the house of representatives shall serve at the pleasure of the person holding the office held by the person appointing such members.

History: L. 1977, ch. 288, § 12; L. 1978, ch. 375, § 2; L. 1979, ch. 299, § 2; L. 1988, ch. 354, § 2; July 1.



75-5913 Same; chairperson; procedure; compensation; meetings.

75-5913. Same; chairperson; procedure; compensation; meetings. (a) The chairperson of the council shall be designated by the governor.  The council shall provide for its organization and operating procedure including the selection of such other officers as deemed necessary.

(b) Members of the council attending meetings of the council, or attending a subcommittee meeting of the council authorized by the council, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223 and amendments thereto.

(c) The council shall meet at least twice a year or as often as the chairperson of the council or the secretary of the department deems necessary, or upon written request of five (5) members of the council, but in any case, the council shall not meet more than twelve (12) times in any one year.

History: L. 1977, ch. 288, § 13; April 28.



75-5914 Advisory council on aging; powers and duties.

75-5914. Advisory council on aging; powers and duties. The advisory council on aging shall have the following powers and duties:

(a) Provide advocacy for the aging in the affairs of the department, the governor's office and other public and private, state and local agencies affecting the aging;

(b) review and comment upon reports of the department to the governor and the legislature;

(c) prepare and submit to the governor, the legislature and the secretary an annual report evaluating the level and quality of all programs, services and facilities provided to the aging by state agencies;

(d) review and comment upon the comprehensive state plan prepared by the department;

(e) review and comment upon disbursements by the department of public funds to public and private agencies;

(f) recommend candidates to the governor for appointment as secretary for aging and disability services;

(g) consult with the secretary regarding the operations of the department;

(h) serve as the advisory committee to the governor and the Kansas department for aging and disability services as required and defined in the rules and regulations, part 903.50(c), issued under the federal older Americans act of 1965 (public law 89-73), and amendments thereto;

(i) review and comment to the state long-term care ombudsman upon the policies and procedures of the office of long-term care ombudsman; and

(j) consult with the state long-term care ombudsman regarding needs for ombudsman services for aged Kansas residents.

History: L. 1977, ch. 288, § 14; L. 1980, ch. 291, § 9; L. 1998, ch. 101, § 3; L. 2014, ch. 115, § 385; July 1.



75-5915 Transfer of appropriations; liability for accrued compensation of officers and employees transferred to department.

75-5915. Transfer of appropriations; liability for accrued compensation of officers and employees transferred to department. (a) On July 1, 1977, the balance of all funds appropriated and reappropriated to the department of social and rehabilitation services for the services to the aging section of said department shall be and is hereby transferred to the department on aging and shall be used only for the purposes for which the appropriation was originally made.

(b) On July 1, 1977, liability for all accrued compensation or salaries of officers and employees who, immediately prior to said date, were engaged in the performance of powers, duties or functions of the services to the aging section of the department of social and rehabilitation services, and who become officers and employees of the department on aging, shall be assumed and paid by the department on aging.

History: L. 1977, ch. 288, § 15; April 28.



75-5923 Toll-free telephone system established, purpose; duties of secretary; display of notice of existence of toll-free telephone system.

75-5923. Toll-free telephone system established, purpose; duties of secretary; display of notice of existence of toll-free telephone system. (a) The secretary for aging and disability services shall establish a telephone system to assist older Kansans, friends and relatives of older Kansans and other persons in obtaining information about and access to services available to both institutionalized and non-institutionalized older Kansans. The telephone system shall be designed to permit any person in the state to place a toll-free call into the system.

(b) The secretary for aging and disability services shall:

(1) Publicize the existence and purpose of the toll-free telephone system established by this section and the telephone number of such system;

(2) develop policies and procedures to document requests for assistance and monitor follow-up on such requests;

(3) develop policies and procedures to maintain confidentiality of requests for assistance;

(4) develop a program to train and coordinate the use of older Kansans within the toll-free telephone system;

(5) provide as part of the toll-free telephone system a call-forward system to assist in providing access to information; and

(6) develop a handbook of information to answer requests and for further referral.

(c) Upon written notification by the secretary for aging and disability services, every adult care home, as defined in subsection (a)(1) of K.S.A. 39-923, and amendments thereto, title XX adult residential home licensed under K.S.A. 75-3307b, and amendments thereto, recuperation center, as defined in subsection (g) of K.S.A. 65-425, and amendments thereto, intermediate care facility, as defined in section 1905(c) of the federal social security act, skilled nursing facility, as defined in section 1861(j) of the federal social security act, and any other institution or facility which is licensed or certified by the state, which offers health, social or dietary care to elderly persons on a regular basis, and which is financed in whole or in part by funds from the federal government, the state of Kansas, or any political subdivision thereof, shall prominently display notice of the existence of the toll-free telephone system established under this section and the telephone number of such system.

History: L. 1980, ch. 259, § 1; L. 2014, ch. 115, § 386; July 1.



75-5925 Information and referral network concerning information about and access to services available for persons with Alzheimer's and related diseases; establishment through existing toll-free telephone system; duties of secretary.

75-5925. Information and referral network concerning information about and access to services available for persons with Alzheimer's and related diseases; establishment through existing toll-free telephone system; duties of secretary. (a) The secretary for aging and disability services shall establish an information and referral network through the existing toll-free telephone system to assist persons with Alzheimer's and related diseases, their relatives and friends and other persons in obtaining information about and access to services available for persons with Alzheimer's and related diseases. The telephone system shall be designed to permit any person in the state to place a toll-free call into the network.

(b) The secretary for aging and disability services shall establish within the Kansas department for aging and disability services an information and referral network under subsection (a) and research national, state and local information on Alzheimer's and related diseases and disseminate this information through the information and referral network. The secretary for aging and disability services shall publicize the existence and purpose of the toll-free telephone network established by this section and the telephone number of such network.

(c) In establishing the information and referral network under this section, the secretary for aging and disability services shall:

(1) Develop policies and procedures to document requests for assistance and monitor follow-up on such requests;

(2) develop policies and procedures to maintain confidentiality of requests for assistance;

(3) provide as part of the toll-free telephone network a call-forward system to assist in providing access to information;

(4) seek the cooperation and assistance of area agencies on aging in disseminating information and making referrals under this section;

(5) develop and periodically update a resource file of information to answer requests and expedite referrals; and

(6) assure that staff be trained in the area of Alzheimer's disease and related diseases on an ongoing basis.

(d) This section shall be part of and supplemental to the Kansas act on the aging.

History: L. 1986, ch. 310, § 1; L. 2014, ch. 115, § 387; L. 2014, ch. 115, § 387; July 1.



75-5926 Kansas senior care act; citation of act.

75-5926. Kansas senior care act; citation of act. This act shall be known and may be cited as the Kansas senior care act.

History: L. 1989, ch. 255, § 1; July 1.



75-5927 Same; legislative findings and declaration.

75-5927. Same; legislative findings and declaration. The legislature hereby finds and declares that:

(a) There are many older Kansans who face difficulties in maintaining self-care and independent living within the mainstream of life;

(b) inappropriate or premature institutionalization of persons who have not exhausted their financial resources often leads to exhaustion of those resources and placement in more costly and limited long-term-care services; and

(c) it is in the interest of older Kansans and of providers of care that a coordinated system of services be developed; and

(d) it is in the interest of older Kansans and of providers of care that preventative health services be made available.

History: L. 1989, ch. 255, § 2; L. 2005, ch. 13, § 1; July 1.



75-5928 Same; programs authorized; powers and duties of secretary of aging; contracts.

75-5928. Same; programs authorized; powers and duties of secretary of aging; contracts. (a) Within the limitations of appropriations therefor, the secretary for aging and disability services is hereby authorized to establish a program of in-home services and a program of preventative health services for residents of Kansas 60 years of age or older who have functional limitations which restrict their ability to carry out activities of daily living and impede their ability to live independently.

(b) The secretary for aging and disability services shall establish and administer, pursuant to the provisions of the Kansas senior care act, a program of in-home services and a program of preventative health services as authorized under subsection (a). The secretary shall designate area agencies on aging to administer the program in their respective planning and service areas. The secretary shall allocate funds to an area agency on aging only after the area agency on aging has executed a contract with the secretary under the Kansas senior care act.

(c) The program of in-home services authorized under subsection (a) shall serve such planning and service areas and provide such services as may be specified by the secretary and as are consistent with the Kansas senior care act and with appropriation acts relating thereto.

(d) The program of preventative health services authorized under subsection (a) shall serve such planning and service areas and provide such services as may be specified by the secretary and as are consistent with the Kansas senior care act and with the appropriation acts relating thereto.

History: L. 1989, ch. 255, § 3; L. 1996, ch. 271, § 23; L. 1998, ch. 95, § 3; L. 2002, ch. 65, § 1; L. 2005, ch. 13, § 2; L. 2014, ch. 115, § 388; July 1.



75-5929 Same; allocation of funds to area agencies on aging, guidelines and requirements; rules and regulations.

75-5929. Same; allocation of funds to area agencies on aging, guidelines and requirements; rules and regulations. (a) Funds appropriated for allocation under the Kansas senior care act shall be allocated to the area agencies on aging as follows:

(1) A portion of the funds shall be allocated to the area agencies on aging based on a funding formula established by the secretary;

(2) a portion of the funds, as determined by the secretary, shall be allocated to area agencies on aging that continue to receive matching funds directly as required by subsection (c) in accordance with the ratio for match established for this purpose by the secretary in rules and regulations adopted by the secretary; and

(3) a portion of the funds, as determined by the secretary, may be allocated to area agencies on aging that receive amounts of matching ad valorem property tax levy funds directly from local units of government, or the single entity responsible for ad valorem property tax levies for services for the aging, as designated by the local units of government, in excess of the amounts required by subsection (c), and any such allocation shall be in accordance with the ratio for match established for this purpose by the secretary in rules and regulations adopted by the secretary.

(b) Funds for purchase of service provided under the Kansas senior care act shall be expended only when other sources of support for service provision are not available. The funds shall not replace medicaid, older Americans act, community services block grant, medicare and other state or federal funding sources that may be used to pay for needed services.

(c) On and after the effective date of this act, each local unit of government that provided matching funds directly to an area agency on aging for the fiscal year ending June 30, 2001, shall continue to provide matching funds to the area agency on aging at the funding level provided directly to the area agency on aging for match for the fiscal year ending June 30, 2001.

History: L. 1989, ch. 255, § 4; L. 1992, ch. 303, § 1; L. 1993, ch. 210, § 1; L. 2002, ch. 65, § 2; July 1.



75-5930 Same; screening and assessment.

75-5930. Same; screening and assessment. A screening and assessment mechanism shall be established by the secretary to be used for establishing every customer's need for services.

History: L. 1989, ch. 255, § 5; L. 2002, ch. 65, § 3; July 1.



75-5931 Same; rules and regulations.

75-5931. Same; rules and regulations. The secretary shall adopt rules and regulations to govern:

(a) The eligibility of persons receiving the services;

(b) the maximum amount of funds to be expended for each customer;

(c) reports to be made to the secretary by the area agencies on aging; and

(d) such other matters as the secretary deems necessary for the administration of the Kansas senior care act.

History: L. 1989, ch. 255, § 6; L. 1996, ch. 271, § 22; L. 2002, ch. 65, § 4; July 1.



75-5932 Same; contract requirements.

75-5932. Same; contract requirements. The secretary shall not execute a contract with an area agency on aging unless the contract contains:

(a) Evidence of support by the area on aging governing board or the area on aging advisory council;

(b) identification of service providers to be reimbursed for services;

(c) evidence that no in-home services will be directly provided by an area agency on aging; and

(d) a means acceptable for prioritizing customers who are most in need of the program's benefits.

History: L. 1989, ch. 255, § 7; L. 2002, ch. 65, § 5; July 1.



75-5933 Same; fees, guidelines.

75-5933. Same; fees, guidelines. The secretary shall develop a sliding fee scale which shall be published annually in the Kansas register. Each customer's fee shall be based on the customer's income and assets. All customer fees and donations shall reduce the cost of services paid by the Kansas department for aging and disability services under the Kansas senior care act.

History: L. 1989, ch. 255, § 8; L. 2002, ch. 65, § 6; L. 2014, ch. 115, § 389; July 1.



75-5934 Same; area agencies on aging to negotiate for or broker services.

75-5934. Same; area agencies on aging to negotiate for or broker services. The area agencies on aging that receive funding shall negotiate for and broker services either by themselves or through other agencies for adults in need of such services.

History: L. 1989, ch. 255, § 9; July 1.



75-5936 Same; secretary authorized to apply for and receive funds.

75-5936. Same; secretary authorized to apply for and receive funds. The secretary may apply for and receive other funds, as appropriate, for the program established under this act.

History: L. 1989, ch. 255, § 11; July 1.



75-5940 Reports by secretaries for aging and disability services and for children and families to the legislature; activities under CARE program and other services provided for older Kansans including long-term care; contents of reports; copies of reports to oversight committee.

75-5940. Reports by secretaries for aging and disability services and for children and families to the legislature; activities under CARE program and other services provided for older Kansans including long-term care; contents of reports; copies of reports to oversight committee. (a) The secretary for aging and disability services shall develop and submit to the legislature at the beginning of each regular session a report on the activities under the client assessment, referral and evaluation (CARE) program under K.S.A. 39-968, and amendments thereto, in-home and other services provided by the Kansas department for aging and disability services for older Kansans, and on all activities of the Kansas department for aging and disability services and for the programs and activities under the provisions of this act. The report shall contain detailed information regarding:

(1) The amounts of money allocated, anticipated to be expended, and expended to date for the current fiscal year for the home and community-based services program, assisted living services, institutional-based services program and each other program providing long-term services and the numbers of persons receiving services under each such program;

(2) the categories of and the actual amounts of expenditures for the costs of transferring the long-term care programs from the Kansas department for children and families to the Kansas department for aging and disability services, including identification of any reallocation of funds to finance the costs of such transfer;

(3) the activities of and resources dedicated to the client assessment, referral and evaluation (CARE) program during the transition period for the transfer of long-term care programs from the Kansas department for children and families to the Kansas department for aging and disability services under this act, including the persons served and the anticipated growth in the need for such services;

(4) the criteria adopted to evaluate the performance of the area agencies on aging and other providers of services under the client assessment, referral and evaluation (CARE) program and the long-term care services transferred from the Kansas department for children and families to the Kansas department for aging and disability services under this act and a review of the performance of the area agencies on aging and other providers of services under such criteria to date;

(5) the programs and procedures adopted to provide active advocacy for older Kansans and the activities thereunder, including expenditures therefor and the number of persons served thereby; and

(6) the programs and procedures adopted to provide incentives to control costs under each of the programs providing long-term care services.

(b) The secretary for aging and disability services shall prepare and submit interim reports of the matters to be contained in the report under subsection (a) to the oversight committee created by K.S.A. 46-2701, and amendments thereto, at the request of the oversight committee, and also shall submit a copy of the final report to the legislature under subsection (a) to the oversight committee.

History: L. 1996, ch. 271, § 21; L. 2014, ch. 115, § 390; July 1.



75-5945 Long-term care programs; transfer of programs and personnel from Kansas department for children and families; powers and duties of secretary for aging and disability services; state plan; rules and regulations; transfer, appointment and status of personnel; property, records and contracts; reports; investigations, procedures and appeals; payments; services provided by area agencies, eligibility for federal financial participation.

75-5945. Long-term care programs; transfer of programs and personnel from Kansas department for children and families; powers and duties of secretary for aging and disability services; state plan; rules and regulations; transfer, appointment and status of personnel; property, records and contracts; reports; investigations, procedures and appeals; payments; services provided by area agencies, eligibility for federal financial participation. The secretary for aging and disability services shall administer the long-term care programs and services transferred in this act. All powers granted in this act are to be interpreted and administered in conformity with federal grant requirements as applicable to programs transferred, even if such powers are limited or excluded:

(a) The secretary for aging and disability services shall develop state plans or state plan amendments or portions of state plans or state plan amendments in consultation with the secretary for children and families relating to long-term care programs as provided under the federal social security act. The secretary for aging and disability services shall not develop any state plan amendment in duplication of or contrary to any state plan otherwise developed by the secretary for children and families. The secretary for aging and disability services may cooperate with the federal government on any other program providing federal financial assistance and long-term care services not otherwise inconsistent with this act. The secretary for aging and disability services is not required to develop a state plan for participation or cooperation in all federal social security act programs or other federal programs that are available for long-term care services. The secretary for aging and disability services may develop a state plan in regard to long-term care services in which the federal government does not participate.

(b) The secretary for aging and disability services, in consultation with the secretary for children and families, may determine the general policies relating to all forms of long-term care programs which are administered or supervised by the secretary for aging and disability services and to adopt the rules and regulations therefor.

(c) The secretary for aging and disability services shall adopt rules and regulations necessary to protect the confidentiality of all client information as required by federal and state statutes and regulations.

(d) The secretary for aging and disability services shall provide that all officers and employees of the Kansas department for children and families who are engaged in the exercise and performance of the powers, duties and functions of the programs transferred in this act and are determined by the secretary to be necessary to perform such functions are transferred to the Kansas department for aging and disability services. Officers and employees of the Kansas department for children and families shall retain all retirement benefits and leave rights which had accrued or vested prior to each date of transfer. The service of each such officer and employee so transferred shall be deemed to have been continuous. All transfers, layoffs and abolition of classified service positions under the Kansas civil service act which may result from program transfers shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. The secretary for aging and disability services may appoint attorneys as are necessary to effectively carry out the mission of the department and the programs transferred by this act. The attorneys appointed shall be in the unclassified service under the Kansas civil service act, shall serve at the pleasure of the secretary, and shall receive an annual salary fixed by the secretary and approved by the governor. Nothing in this act shall affect the classified status of any transferred person employed as an attorney by the Kansas department for children and families prior to the date of transfer and the unclassified status shall apply only to persons appointed to such attorney positions on or after the effective date of this act.

(e) The secretary for aging and disability services shall establish an adequate system of financial records. The secretary for aging and disability services and the secretary for children and families shall execute agreements for the Kansas department for children and families and the Kansas department for aging and disability services to share data systems necessary to maximize the efficiency of program operations and to ensure that federal grant requirements are met. The secretary for aging and disability services shall make annual reports to the governor and shall make any reports required by federal agencies.

(f) The secretary for aging and disability services may receive, have custody of, protect, administer, disburse, dispose of and account for federal or private equipment, supplies and property which is given, granted, loaned or advanced to the state of Kansas for long-term care programs after the transfer of such programs pursuant to this act.

(g) The secretary for aging and disability services may assist other departments, agencies and institutions of the state and federal government and of other states under interstate agreements, when so requested, by performing services in conformity with the purpose of this act.

(h) The secretary for aging and disability services may lease real and personal property whenever the property is not available through the state or a political subdivision of the state for performing the functions required by this act.

(i) All contracts shall be made in the name of "secretary for aging and disability services" and in that name the secretary may sue and be sued on such contracts. The grant of authority under this subsection shall not be construed to be a waiver of any rights retained by the state under the 11th amendment to the United States constitution and shall be subject to and shall not supersede the provisions of any appropriations act of this state.

(j) The secretary for aging and disability services, except as set forth in the Kansas administrative procedure act and paragraphs 5 and 6, shall provide a fair hearing for any person who is an applicant, client or other interested person who appeals from the decision or final action of any agent or employee of the secretary. The hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act and the requirements of any applicable federal grant programs.

(1) The secretary for aging and disability services may investigate: (A) Any claims and vouchers and persons, businesses and other entities who provide services to the secretary of aging [secretary for aging and disability services] or to clients served by long-term care programs under the administration of the secretary; and (B) the eligibility of persons to receive services under long-term care programs under the administration of the secretary; and (C) the eligibility of providers of services.

(2) When conducting investigations, the secretary for aging and disability services may issue subpoenas; compel the attendance of witnesses at any place in this state; compel the production of any records, books, papers or other documents considered necessary; administer oaths; take testimony; and render decisions. If a person refuses to comply with any subpoena issued under this section or to testify to any matter regarding which the person may lawfully be questioned, the district court of any county, on application of the secretary, may issue an order requiring the person to comply with the subpoena and to testify. Failure to obey the order of the court may be punished by the court as a contempt of court. Unless incapacitated, the person placing a claim or defending a privilege before the secretary shall appear in person or by authorized representative and may not be excused from answering questions and supplying information, except in accordance with the person's constitutional rights and lawful privileges.

(3) The presiding officer may close any portion of a hearing conducted under the Kansas administrative procedure act when matters made confidential, pursuant to federal or state law or regulation are under consideration.

(4) Except as provided in subsection (d) of K.S.A. 77-511, and amendments thereto, and notwithstanding the other provisions of the Kansas administrative procedure act, the secretary for aging and disability services may enforce any order prior to the disposition of a person's application for an adjudicative proceeding unless prohibited from such action by federal or state statute, regulation or court order.

(5) This appeals procedure shall not have jurisdiction to determine the facial validity of a state or federal statute, rule or regulation.

(6) The secretary for aging and disability services shall not be required to provide a hearing if: (A) The appeals procedure lacks jurisdiction over the subject matter; (B) resolution of the matter does not require the secretary to issue an order that determines an applicant's or client's legal rights, duties, privileges, immunities or other legal interests; (C) the matter was not timely submitted for appeal pursuant to regulation or other provision of law; (D) the matter was not submitted in a form substantially complying with any applicable provision of law; or (E) the matter is under the prior or concurrent jurisdiction of the secretary for children and families pursuant to K.S.A. 75-3306, and amendments thereto.

(k) The secretary for aging and disability services may establish payment schedules for each group of providers for the long-term care programs. The secretary shall consider budgetary constraints as a factor in establishing payment schedules so long as the result does not conflict with applicable federal law. The secretary shall not be required to make any payments under any federal grant program which do not meet the requirements for state and federal financial participation. The secretary shall not be required to establish or pay at rates which are in excess of the minimum necessary payment requirements regardless of excess costs incurred by a provider.

(l) The secretary for aging and disability services shall review all rules and regulations of the department on aging [Kansas department for aging and disability services] and shall amend and revoke the rules and regulations to conform to the purposes of this act.

(m) The secretary for aging and disability services may implement a program which would permit the value of any services provided by the area agencies on aging for the benefit of any long-term care programs administered by the secretary to be considered eligible for federal financial participation for such long-term care programs.

History: L. 1996, ch. 271, § 2; L. 1998, ch. 95, § 4; L. 2014, ch. 115, § 391; July 1.



75-5946 Same; contracts for long-term care services; annual reports by contracting agencies; reports to legislature; rules and regulations.

75-5946. Same; contracts for long-term care services; annual reports by contracting agencies; reports to legislature; rules and regulations. (a) The secretary for aging and disability services may contract for long-term care services with area agencies on aging or other community based entities designated by the secretary for aging and disability services. If an area agency on aging or other community based entity fails or is unable to provide services and local administration of the system, the secretary for aging and disability services shall enter into contracts for services with qualified local not-for-profit and other service providers to perform such services. All contracts made under this section, and all renewal contracts, shall provide that the contract is subject to successfully meeting performance standards set by the secretary for aging and disability services.

(b) Each such contract with an area agency on aging shall require the area agency on aging to submit to the secretary for aging and disability services a report annually on activities under the contract during the fiscal year by the area agency on aging, which report shall also include information about all kinds of services provided by the area agency on aging, including long-term care services, and the number of persons receiving each kind of service during the fiscal year. The secretary for aging and disability services shall submit to the senate committee on ways and means and the house of representatives committee on appropriations at the beginning of the regular session of the legislature in 1997 and annually thereafter a report of the information contained in such reports from the area agencies on aging.

(c) All such contracts for long-term care services shall be subject to appropriations limitations. No such contracts shall provide for any indemnification of any independent contractor. All such contractors shall be subject to and limited by any applicable federal grant requirements. The secretary may, but is not required to, comply with the competitive bid requirements of K.S.A. 75-3739, and amendments thereto. The secretary for aging and disability services shall be required to adopt rules and regulations for the administration of such contracts. If necessary to comply with applicable federal grant requirements, such powers may be assumed by the secretary for aging and disability services.

History: L. 1996, ch. 271, § 3; L. 2014, ch. 115, § 392; July 1.



75-5947 Same; contracts for services involving litigation.  Same; contracts for services involving litigation.

75-5947. Same; contracts for services involving litigation. The secretary for aging and disability services may contract for the services of persons to assist in the preparation of expert testimony for litigation and to act as expert witnesses in litigation. Any such contracts shall be exempt from the competitive bid requirements of K.S.A. 75-3739, and amendments thereto.

History: L. 1996, ch. 271, § 4; L. 2014, ch. 115, § 393; July 1.



75-5948 Same; transfer of programs from secretary of social and rehabilitation services to secretary of aging; transition plan.

75-5948. Same; transfer of programs from secretary of social and rehabilitation services to secretary of aging; transition plan. The program transfers shall be made pursuant to a transition plan and such transfers shall be made on or before July 1, 1997.  Such transition plan shall be jointly developed by the secretary of social and rehabilitation services and the secretary of aging.  Such transition plan shall be interpreted and administered to comply with applicable federal grant requirements.  Such transition plan shall be developed, as practicable, to minimize confusion and disruptions to affected program consumers.

History: L. 1996, ch. 271, § 5; July 1.



75-5949 Same; transfer of appropriations, resources and obligations.

75-5949. Same; transfer of appropriations, resources and obligations. Pursuant to the transition plan provided for by K.S.A. 75-5948, and amendments thereto, the secretary for children and families shall transfer from the Kansas department for children and families to the Kansas department for aging and disability services all applicable appropriations, resources and obligations associated with these programs.

History: L. 1996, ch. 271, § 6; L. 2014, ch. 115, § 394; July 1.



75-5950 Same; transfer of powers, duties and functions, continuation of authority.

75-5950. Same; transfer of powers, duties and functions, continuation of authority. The secretary of aging shall be a continuation of the secretary of social and rehabilitation services as to the programs transferred in accordance with the transition plan provided for by K.S.A. 75-5948 and shall be the successor in every way to the powers, duties and functions of the secretary of social and rehabilitation services for such programs, except as otherwise provided.  On and after the transfer date for each of the programs transferred, every act performed in the exercise of such powers, duties and functions by or under the authority of the secretary of aging shall be deemed to have the same force and effect as if performed by the secretary of social and rehabilitation services in whom such powers were vested prior to the transfer.

History: L. 1996, ch. 271, § 7; July 1.



75-5951 Same; transfer of programs; rights saved in judicial and administrative actions and proceedings.

75-5951. Same; transfer of programs; rights saved in judicial and administrative actions and proceedings. (a) No suit, action or other proceeding, judicial or administrative, which pertains to any of the transferred long-term care programs, and which is lawfully commenced, or could have been commenced, by or against the secretary for children and families in such secretary's official capacity or in relation to the discharge of such secretary's official duties, shall abate by reason of the transfer of such programs. The secretary for aging and disability services shall be named or substituted as the defendant in place of the secretary for children and families in any suit, action or other proceeding involving claims arising from facts or events first occurring either on or before the date the pertinent program is transferred or on any date thereafter.

(b) No suit, action or other proceeding, judicial or administrative, pertaining to the transferred long-term care programs which otherwise would have been dismissed or concluded shall continue to exist by reason of any transfer under this act.

(c) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

(d) Any final appeal decision of the Kansas department for children and families entered pursuant to K.S.A. 75-3306, and amendments thereto, or the Kansas judicial review act currently pertaining to any long-term care program transferred pursuant to this act shall be binding upon and applicable to the secretary for aging and disability services and the Kansas department for aging and disability services.

History: L. 1996, ch. 271, § 8; L. 2010, ch. 17, § 203; L. 2014, ch. 115, § 395; July 1.



75-5952 Same; transfer of programs; administrative hearings and judicial proceedings.

75-5952. Same; transfer of programs; administrative hearings and judicial proceedings. The secretary for children and families and the secretary for aging and disability services shall require their agents and employees to be equally available for preparation for and testimony in any administrative hearing of or judicial proceeding pertaining to the Kansas department for children and families or the Kansas department for aging and disability services and any program or service transferred under this act.

History: L. 1996, ch. 271, § 9; L. 2014, ch. 115, § 396; July 1.



75-5953 Same; transfer of programs; governor to resolve conflicts.

75-5953. Same; transfer of programs; governor to resolve conflicts. (a) If or when any conflict arises as to the disposition of any power, duty or function or issues involving resources, appropriations and obligations as a result of a transfer made under the authority of this act, such conflict shall be resolved by the governor and the decision of the governor shall be final.

(b) If or when any conflict arises as to the succession to any property and records related to any transfer made under the authority of this act, such conflict shall be resolved by the governor and the decision of the governor shall be final.

History: L. 1996, ch. 271, § 10; July 1.



75-5954 Same; transfer of programs; reports to governor and legislature.

75-5954. Same; transfer of programs; reports to governor and legislature. Prior to December 31, 1996, the secretary of social and rehabilitation services and the secretary of aging shall report to the governor and the legislature on any known statutory changes required for the performance of the functions of this act.

History: L. 1996, ch. 271, § 11; July 1.



75-5955 Same; severability.

75-5955. Same; severability. If any word, phrase, sentence or provision of this act is determined to be invalid, such invalidity shall not affect the other provisions of this act and they shall be given effect without the invalid provision, and to this end the provisions of this act are declared to be severable.

History: L. 1996, ch. 271, § 12; July 1.



75-5956 Same; accessibility of services; application; procedure.

75-5956. Same; accessibility of services; application; procedure. The secretary for aging and disability services shall ensure statewide service access is available in a timely manner and shall adopt an application procedure for long-term care services which presumes the eligibility of persons applying for long-term care services from the date of application.

History: L. 1996, ch. 271, § 18; L. 2014, ch. 115, § 397; July 1.



75-5957 Same; eligibility requirements for institutional-based long-term care services.

75-5957. Same; eligibility requirements for institutional-based long-term care services. On and after July 1, 1996, the eligibility requirement that applicants for institutional-based long-term care services shall not have income in excess of a maximum amount equal to 300% of federal supplemental security income shall no longer be applied to applicants for institutional-based long-term care services.

History: L. 1996, ch. 271, § 20; July 1.



75-5958 Nursing facility reimbursement rates.

75-5958. Nursing facility reimbursement rates. Subject to the provisions of appropriations acts, the secretary for aging and disability services shall increase nursing facility reimbursement rates. The secretary for aging and disability services shall implement a base-year model of reimbursement for nursing facilities. For fiscal year 2008, the information from cost reports for calendar years 2003, 2004 and 2005 shall be averaged together to be used to calculate the base year. For fiscal year 2009 and each fiscal year thereafter, the information from the cost reports for the three most recent calendar years preceding the beginning of the fiscal year shall be averaged together to be used to calculate the base year. The secretary for aging and disability services shall not apply the 85% rule regarding number of beds filled for nursing facilities with 60 licensed beds or less to determine nursing facility reimbursement rates.

History: L. 2006, ch. 208, § 11; L. 2007, ch. 175, § 1; L. 2014, ch. 115, § 398; July 1.



75-5961 Senior pharmacy assistance program; eligibility for; rules and regulations; section suspended upon commencement of federal program.

75-5961. Senior pharmacy assistance program; eligibility for; rules and regulations; section suspended upon commencement of federal program. (a) Within the limits of appropriations therefor, the secretary for aging and disability services shall establish a senior pharmacy assistance program in accordance with the provisions of this section. The senior pharmacy assistance program shall provide financial assistance to eligible individuals for the purchase of prescription drugs.

(b) The secretary for aging and disability services shall adopt rules and regulations establishing eligibility for the senior pharmacy assistance program subject to the following criteria:

(1) An individual to be eligible for the program must be 65 years of age or older;

(2) an eligible individual's income must not exceed 200% of the federal poverty guidelines for a one person family unit and the individual's household income must not exceed 200% of the federal poverty guidelines for a two person family unit;

(3) an eligible individual must not qualify for funding from any other local, state or federal prescription drug program;

(4) an eligible individual must not be covered under any private prescription reimbursement plan; and

(5) an eligible individual must not have voluntarily canceled a local, state or federal prescription drug program or a private prescription reimbursement plan, except in an incidence of financial hardship, within six months prior to application for enrollment in the senior pharmacy assistance program.

(c) The secretary for aging and disability services shall adopt rules and regulations as necessary to implement the provisions of the senior pharmacy assistance program at a level that can be supported within appropriated funds available therefor. The secretary for aging and disability services shall adopt rules and regulations which establish the benefits, limitations and cost-sharing requirements for the senior pharmacy assistance program. Enrollment in the program shall be in accordance with applications and procedures established by the secretary for aging and disability services.

(d) The provisions of this section and the senior pharmacy assistance program are hereby suspended on the day upon which payments commence under any federal law enacted on or after the effective date of this act which provides financial assistance for the purchase of prescription drugs to individuals eligible for financial assistance for the purchase of prescription drugs.

History: L. 2000, ch. 154, § 1; L. 2003, ch. 157, § 1; L. 2014, ch. 115, § 399; July 1.






Article 60 KANSAS SMALL BUSINESS PROCUREMENT ACT

75-6011 Annual reports to governor, legislature and secretary of economic development; contents.

75-6011. Annual reports to governor, legislature and secretary of economic development; contents. The secretary of administration, with the assistance of the director of purchases, shall submit a report prior to the regular session of the legislature to the governor, the legislature and the secretary of economic development, indicating the estimated total dollar value of contracts let to small businesses and the estimated number of small businesses who received contracts in the preceding state fiscal year, based upon historical data.  This report shall include:

(a) The total dollar value estimated to have been expended on contracts with small businesses and the estimated number of transactions this represents; and

(b) the actual total dollar value expended on contracts with minority businesses and women-owned businesses, and the actual number of transactions this represents.

History: L. 1984, ch. 337, § 3; July 1.






Article 61 KANSAS TORT CLAIMS ACT

75-6101 Citation of act; claims to which act applicable; act applicable to municipalities.

75-6101. Citation of act; claims to which act applicable; act applicable to municipalities. (a) K.S.A. 75-6101 to 75-6115, inclusive, shall be known and may be cited as the Kansas tort claims act.

(b) The Kansas tort claims act shall be applicable to claims arising from acts or omissions occurring on and after the effective date of this act.

(c) Municipalities may not exempt themselves from the provisions of the Kansas tort claims act by charter ordinance, charter resolution or other action.

History: L. 1979, ch. 186, § 1; July 1.



75-6102 Definitions.

75-6102. Definitions. As used in K.S.A. 75-6101 through 75-6118, and amendments thereto, unless the context clearly requires otherwise:

(a) "State" means the state of Kansas and any department or branch of state government, or any agency, authority, institution or other instrumentality thereof.

(b) "Municipality" means any county, township, city, school district or other political or taxing subdivision of the state, or any agency, authority, institution or other instrumentality thereof.

(c) "Governmental entity" means state or municipality.

(d) (1) "Employee" means: (A) Any officer, employee, servant or member of a board, commission, committee, division, department, branch or council of a governmental entity, including elected or appointed officials and persons acting on behalf or in service of a governmental entity in any official capacity, whether with or without compensation and a charitable health care provider;

(B) any steward or racing judge appointed pursuant to K.S.A. 74-8818, and amendments thereto, regardless of whether the services of such steward or racing judge are rendered pursuant to contract as an independent contractor;

(C) employees of the United States marshal's service engaged in the transportation of inmates on behalf of the secretary of corrections;

(D) a person who is an employee of a nonprofit independent contractor, other than a municipality, under contract to provide educational or vocational training to inmates in the custody of the secretary of corrections and who is engaged in providing such service in an institution under the control of the secretary of corrections provided that such employee does not otherwise have coverage for such acts and omissions within the scope of their employment through a liability insurance contract of such independent contractor;

(E) a person who is an employee or volunteer of a nonprofit program, other than a municipality, who has contracted with the commissioner of juvenile justice or with another nonprofit program that has contracted with the secretary of corrections to provide a juvenile justice program for juvenile offenders in a judicial district provided that such employee or volunteer does not otherwise have coverage for such acts and omissions within the scope of their employment or volunteer activities through a liability insurance contract of such nonprofit program;

(F) a person who contracts with the Kansas guardianship program to provide services as a court-appointed guardian or conservator;

(G) an employee of an indigent health care clinic;

(H) former employees for acts and omissions within the scope of their employment during their former employment with the governmental entity;

(I) any member of a regional medical emergency response team, created under the provisions of K.S.A. 48-928, and amendments thereto, in connection with authorized training or upon activation for an emergency response;

(J) any member of a regional search and rescue team or regional hazardous materials response team contracting with the state fire marshal pursuant to K.S.A. 31-133, and amendments thereto, or K.S.A. 2015 Supp. 75-1518, and amendments thereto, in connection with authorized training or upon activation for an emergency response; and

(K) medical students enrolled at the university of Kansas medical center who are in clinical training, on or after July 1, 2008, at the university of Kansas medical center or at another health care institution.

(2) "Employee" does not include: (A) An individual or entity for actions within the scope of K.S.A. 60-3614, and amendments thereto; or

(B) any independent contractor under contract with a governmental entity except those contractors specifically listed in paragraph (1) of this subsection.

(e) "Charitable health care provider" means a person licensed by the state board of healing arts as an exempt licensee or a federally active licensee, a person issued a limited permit by the state board of healing arts, a physician assistant licensed by the state board of healing arts, a mental health practitioner licensed by the behavioral sciences regulatory board, an ultrasound technologist currently registered in any area of sonography credentialed through the American registry of radiology technologists, the American registry for diagnostic medical sonography or cardiovascular credentialing international and working under the supervision of a person licensed to practice medicine and surgery, or a health care provider as the term "health care provider" is defined under K.S.A. 65-4921, and amendments thereto, who has entered into an agreement with:

(1) The secretary of health and environment under K.S.A. 75-6120, and amendments thereto, who, pursuant to such agreement, gratuitously renders professional services to a person who has provided information which would reasonably lead the health care provider to make the good faith assumption that such person meets the definition of medically indigent person as defined by this section or to a person receiving medical assistance from the programs operated by the department of health and environment, and who is considered an employee of the state of Kansas under K.S.A. 75-6120, and amendments thereto;

(2) the secretary of health and environment and who, pursuant to such agreement, gratuitously renders professional services in conducting children's immunization programs administered by the secretary;

(3) a local health department or indigent health care clinic, which renders professional services to medically indigent persons or persons receiving medical assistance from the programs operated by the department of health and environment gratuitously or for a fee paid by the local health department or indigent health care clinic to such provider and who is considered an employee of the state of Kansas under K.S.A. 75-6120, and amendments thereto. Professional services rendered by a provider under this paragraph (3) shall be considered gratuitous notwithstanding fees based on income eligibility guidelines charged by a local health department or indigent health care clinic and notwithstanding any fee paid by the local health department or indigent health care clinic to a provider in accordance with this paragraph (3); or

(4) the secretary of health and environment to provide dentistry services defined by K.S.A. 65-1422 et seq., and amendments thereto, or dental hygienist services defined by K.S.A. 65-1456, and amendments thereto, that are targeted, but are not limited to, medically indigent persons, and are provided on a gratuitous basis: (A) At a location sponsored by a not-for-profit organization that is not the dentist or dental hygienist office location; (B) at the office location of a dentist or dental hygienist provided the care be delivered as part of a program organized by a not-for-profit organization and approved by the secretary of health and environment; or (C) as part of a charitable program organized by the dentist that has been approved by the secretary of health and environment upon a showing that the dentist seeks to treat medically indigent patients on a gratuitous basis, except that such dentistry services and dental hygienist services shall not include "oral and maxillofacial surgery" as defined by K.A.R. 71-2-2, or use sedation or general anesthesia that result in "deep sedation" or "general anesthesia" as defined by K.A.R. 71-5-7.

(f) "Medically indigent person" means a person who lacks resources to pay for medically necessary health care services and who meets the eligibility criteria for qualification as a medically indigent person established by the secretary of health and environment under K.S.A. 75-6120, and amendments thereto.

(g) "Indigent health care clinic" means an outpatient medical care clinic operated on a not-for-profit basis which has a contractual agreement in effect with the secretary of health and environment to provide health care services to medically indigent persons.

(h) "Local health department" shall have the meaning ascribed to such term under K.S.A. 65-241, and amendments thereto.

(i) "Fire control, fire rescue or emergency medical services equipment" means any vehicle, firefighting tool, protective clothing, breathing apparatus and any other supplies, tools or equipment used in firefighting or fire rescue or in the provision of emergency medical services.

History: L. 1979, ch. 186, § 2; L. 1982, ch. 374, § 1; L. 1983, ch. 299, § 1; L. 1987, ch. 353, § 1; L. 1990, ch. 146, § 4; L. 1990, ch. 329, § 2; L. 1990, ch. 149, § 9; L. 1991, ch. 268, § 1; L. 1991, ch. 182, § 5; L. 1993, ch. 29, § 2; L. 1994, ch. 343, § 1; L. 1995, ch. 82, § 7; L. 1996, ch. 91, § 4; L. 1997, ch. 156, § 91; L. 2000, ch. 164, § 1; L. 2002, ch. 46, § 1; L. 2003, ch. 2, § 1; L. 2003, ch. 158, § 9; L. 2004, ch. 122, § 1; L. 2005, ch. 139, § 2; L. 2009, ch. 44, § 1; L. 2010, ch. 86, § 1; L. 2011, ch. 5, § 1; L. 2012, ch. 109, § 5; L. 2013, ch. 133, § 32; L. 2015, ch. 50, § 3; May 21.

Revisor's Note:

Section was amended twice in the 2000 session, see also 75-6102a.

Section was amended twice in the 2002 session, see also 75-6102b.

Section was also amended by L. 2003, ch. 107, § 1, but that version was repealed by L. 2003, ch. 158, § 11.

Section was amended twice in the 2012 session, see also 75-6102c.



75-6103 Liability of governmental entities for damages caused by employee acts or omissions, when; applicable procedure.

75-6103. Liability of governmental entities for damages caused by employee acts or omissions, when; applicable procedure. (a) Subject to the limitations of this act, each governmental entity shall be liable for damages caused by the negligent or wrongful act or omission of any of its employees while acting within the scope of their employment under circumstances where the governmental entity, if a private person, would be liable under the laws of this state.

(b) (1) Except as otherwise provided in this act, either the code of civil procedure or, subject to subsection (b)(2), the code of civil procedure for limited actions shall be applicable to actions within the scope of this act. Actions for claims within the scope of the Kansas tort claims act brought under the code of civil procedure for limited actions are subject to the limitations provided in K.S.A. 61-2802, and amendments thereto.

(2) Actions within the scope of the Kansas tort claims act may not be brought under the small claims procedure act. Notwithstanding any provision of the small claims procedure act to the contrary, if a small claims action is within the scope of the Kansas tort claims act, a lawyer may appear in such small claims action on behalf of any governmental entity, officer or employee for the sole purpose of filing, briefing and arguing a motion to dismiss for lack of jurisdiction.

History: L. 1979, ch. 186, § 3; L. 1980, ch. 294, § 1; L. 2000, ch. 161, § 116; L. 2014, ch. 55, § 1; July 1.



75-6104 Same; when; exceptions from liability.

75-6104. Same; when; exceptions from liability. A governmental entity or an employee acting within the scope of the employee's employment shall not be liable for damages resulting from:

(a) Legislative functions, including, but not limited to, the adoption or failure to adopt any statute, regulation, ordinance or resolution;

(b) judicial function;

(c) enforcement of or failure to enforce a law, whether valid or invalid, including, but not limited to, any statute, rule and regulation, ordinance or resolution;

(d) adoption or enforcement of, or failure to adopt or enforce, any written personnel policy which protects persons' health or safety unless a duty of care, independent of such policy, is owed to the specific individual injured, except that the finder of fact may consider the failure to comply with any written personnel policy in determining the question of negligence;

(e) any claim based upon the exercise or performance or the failure to exercise or perform a discretionary function or duty on the part of a governmental entity or employee, whether or not the discretion is abused and regardless of the level of discretion involved;

(f) the assessment or collection of taxes or special assessments;

(g) any claim by an employee of a governmental entity arising from the tortious conduct of another employee of the same governmental entity, if such claim is (1) compensable pursuant to the Kansas workers compensation act or (2) not compensable pursuant to the Kansas workers compensation act because the injured employee was a firemen's relief association member who was exempt from such act pursuant to K.S.A. 44-505d, and amendments thereto, at the time the claim arose;

(h) the malfunction, destruction or unauthorized removal of any traffic or road sign, signal or warning device unless it is not corrected by the governmental entity responsible within a reasonable time after actual or constructive notice of such malfunction, destruction or removal. Nothing herein shall give rise to liability arising from the act or omission of any governmental entity in placing or removing any of the above signs, signals or warning devices when such placement or removal is the result of a discretionary act of the governmental entity;

(i) any claim which is limited or barred by any other law or which is for injuries or property damage against an officer, employee or agent where the individual is immune from suit or damages;

(j) any claim based upon emergency management activities, except that governmental entities shall be liable for claims to the extent provided in article 9 of chapter 48 of the Kansas Statutes Annotated;

(k) the failure to make an inspection, or making an inadequate or negligent inspection, of any property other than the property of the governmental entity, to determine whether the property complies with or violates any law or rule and regulation or contains a hazard to public health or safety;

(l) snow or ice conditions or other temporary or natural conditions on any public way or other public place due to weather conditions, unless the condition is affirmatively caused by the negligent act of the governmental entity;

(m) the plan or design for the construction of or an improvement to public property, either in its original construction or any improvement thereto, if the plan or design is approved in advance of the construction or improvement by the governing body of the governmental entity or some other body or employee exercising discretionary authority to give such approval and if the plan or design was prepared in conformity with the generally recognized and prevailing standards in existence at the time such plan or design was prepared;

(n) failure to provide, or the method of providing, police or fire protection;

(o) any claim for injuries resulting from the use of any public property intended or permitted to be used as a park, playground or open area for recreational purposes, unless the governmental entity or an employee thereof is guilty of gross and wanton negligence proximately causing such injury;

(p) the natural condition of any unimproved public property of the governmental entity;

(q) any claim for injuries resulting from the use or maintenance of a public cemetery owned and operated by a municipality or an abandoned cemetery, title to which has vested in a governmental entity pursuant to K.S.A. 17-1366 through 17-1368, and amendments thereto, unless the governmental entity or an employee thereof is guilty of gross and wanton negligence proximately causing the injury;

(r) the existence, in any condition, of a minimum maintenance road, after being properly so declared and signed as provided in K.S.A. 68-5,102, and amendments thereto;

(s) any claim for damages arising from the operation of vending machines authorized pursuant to K.S.A. 68-432 or K.S.A. 75-3343a, and amendments thereto;

(t) providing, distributing or selling information from geographic information systems which includes an entire formula, pattern, compilation, program, device, method, technique, process, digital database or system which electronically records, stores, reproduces and manipulates by computer geographic and factual information which has been developed internally or provided from other sources and compiled for use by a public agency, either alone or in cooperation with other public or private entities;

(u) any claim arising from providing a juvenile justice program to juvenile offenders, if such juvenile justice program has contracted with the commissioner of juvenile justice or with another nonprofit program that has contracted with the commissioner of juvenile justice. The provisions of this section do not apply to community service work within the scope of K.S.A. 60-3614, and amendments thereto;

(v) performance of, or failure to perform, any activity pursuant to K.S.A. 74-8922, and amendments thereto, including, but not limited to, issuance and enforcement of a consent decree agreement, oversight of contaminant remediation and taking title to any or all of the federal enclave described in such statute;

(w) any claim arising from the making of a donation of used or excess fire control, fire rescue, or emergency medical services equipment to a fire department, fire district, volunteer fire department, medical emergency response team or the Kansas forest service if at the time of making the donation the donor believes that the equipment is serviceable or may be made serviceable. This subsection also applies to equipment that is acquired through the Federal Excess Personal Property Program established by the Federal Property and Administrative Services Act of 1949 (P.L. 81-152; 63 stat. 377; 40 United States Code Section 483). This subsection shall apply to any breathing apparatus or any mechanical or electrical device which functions to monitor, evaluate, or restore basic life functions, only if it is recertified to the manufacturer's specifications by a technician certified by the manufacturer; or

(x) any claim arising from the acceptance of a donation of fire control, fire rescue or emergency medical services equipment, if at the time of the donation the donee reasonably believes that the equipment is serviceable or may be made serviceable and if after placing the donated equipment into service, the donee maintains the donated equipment in a safe and serviceable manner.

The enumeration of exceptions to liability in this section shall not be construed to be exclusive nor as legislative intent to waive immunity from liability in the performance or failure to perform any other act or function of a discretionary nature.

History: L. 1979, ch. 186, § 4; L. 1981, ch. 358, § 2; L. 1981, ch. 357, § 1; L. 1981, ch. 359, § 1; L. 1987, ch. 353, § 3; L. 1991, ch. 209, § 3; L. 1994, ch. 248, § 30; L. 1995, ch. 56, § 1; L. 1995, ch. 260, § 10; L. 1996, ch. 131, § 1; L. 1997, ch. 156, § 92; L. 1998, ch. 142, § 20; L. 2000, ch. 99, § 1; L. 2003, ch. 107, § 2; L. 2005, ch. 139, § 3; July 1.



75-6105 Same; maximum liability for claims; apportionment of multiple claims; no liability for punitive or exemplary damages or interest.

75-6105. Same; maximum liability for claims; apportionment of multiple claims; no liability for punitive or exemplary damages or interest. (a) Subject to the provisions of K.S.A. 75-6111 and amendments thereto, the liability for claims within the scope of this act shall not exceed $500,000 for any number of claims arising out of a single occurrence or accident.

(b) When the amount awarded to or settled upon multiple claimants exceeds the limitations of this section, any party may apply to the district court which has jurisdiction of the cause to apportion to each claimant the proper share of the total amount limited herein. The share apportioned to each claimant shall be in the proportion that the ratio of the award or settlement made to the claimant bears to the aggregate awards and settlements for all claims arising out of the occurrence or accident.

(c) A governmental entity shall not be liable for punitive or exemplary damages or for interest prior to judgment. An employee acting within the scope of the employee's employment shall not be liable for punitive or exemplary damages or for interest prior to judgment, except for any act or omission of the employee because of actual fraud or actual malice.

History: L. 1979, ch. 186, § 5; L. 1980, ch. 294, § 2; L. 1987, ch. 353, § 4; July 1.



75-6106 Same; settlement of claims, procedure; effect of settlement.

75-6106. Same; settlement of claims, procedure; effect of settlement. (a) Subject to the terms of an insurance contract, if any, a claim against the state or employee thereof acting within the scope of the employee's office or employment may be compromised or settled for and on behalf of the state and any such employee by the attorney general, with the approval of the state finance council. The approval of settlements and compromises by the state finance council is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c, except that such approval also may be given when the legislature is in session.

(b) Subject to the terms of the insurance contract, if any, claims against a municipality or employee thereof acting within the scope of the employee's office or employment may be compromised or settled by the governing body of the municipality, or in such manner as such governing body may designate.

(c) The acceptance by a claimant of any such compromise or settlement hereunder shall be final and conclusive on the claimant, and shall constitute a complete release of any claim against the governmental entity involved and against the employee whose act or omission gave rise to the claim, by reason of the same subject matter.

History: L. 1979, ch. 186, § 6; L. 1981, ch. 360, § 1; July 1.



75-6107 Same; judgment against governmental entity, effect; judgment against employee, effect.

75-6107. Same; judgment against governmental entity, effect; judgment against employee, effect. (a) The judgment in an action subject to the provisions of this act against a governmental entity shall constitute a complete bar to any action by the claimant, by reason of the same subject matter, against the employee whose act or omission gave rise to the claim.

(b) Any judgment against an employee whose act or omission gave rise to the claim shall constitute a complete bar to any action for injury by the claimant, by reason of the same subject matter, against a governmental entity.

History: L. 1979, ch. 186, § 7; July 1.



75-6108 Same; defense of governmental entity or employee, when; provision of legal counsel to employee summoned to appear before grand jury or inquisition, when; refusal by governmental entity to provide defense, when; recovery of defense or legal counsel costs, when; requests to provide defense, procedure; reimbursement of defense costs, when.

75-6108. Same; defense of governmental entity or employee, when; provision of legal counsel to employee summoned to appear before grand jury or inquisition, when; refusal by governmental entity to provide defense, when; recovery of defense or legal counsel costs, when; requests to provide defense, procedure; reimbursement of defense costs, when. (a) Upon request of an employee in accordance with subsection (e), a governmental entity shall:

(1) Provide for the defense of any civil action or proceeding against such employee, in such employee's official or individual capacity or both, on account of an act or omission in the scope of such employee's employment as an employee of the governmental entity, except as provided in subsection (c); and

(2) provide legal counsel to such employee when such employee is summoned to appear before any grand jury or inquisition on account of an act or omission in the scope of such employee's employment as an employee of the governmental entity, except as provided in subsection (c).

(b) A governmental entity may provide for a defense or representation by its own attorney or by employing other counsel for this purpose or by purchasing insurance which requires that the insurer provide the defense. A governmental entity has no right to recover such expenses from the employee defended or represented, except as provided in K.S.A. 75-6109, and amendments thereto.

(c) Except as provided in K.S.A. 75-4360, and amendments thereto, a governmental entity may refuse to provide for the defense of an action against an employee or representation of the employee if the governmental entity determines that:

(1) The act or omission was not within the scope of such employee's employment;

(2) such employee acted or failed to act because of actual fraud or actual malice;

(3) the defense of the action or proceeding by the governmental entity would create a conflict of interest between the governmental entity and the employee; or

(4) the request was not made in accordance with subsection (e).

(d) If after a timely request in accordance with subsection (e), a governmental entity fails or refuses to provide an employee with a defense and the employee retains the employee's own counsel to defend the action or proceeding, or provide representation, such employee is entitled to recover from the governmental entity such reasonable attorney fees, costs and expenses as are necessarily incurred in defending the action or proceeding or providing representation if the action or proceeding or representation arose out of an act or omission in the scope of employment as an employee of the governmental entity and the trier of fact does not find that such employee acted or failed to act because of actual fraud or actual malice.

Nothing in this section shall be construed to deprive an employee of the right to petition a court of competent jurisdiction to compel the governmental entity or the governing body or an employee thereof to perform the duties imposed by this section.

Except as provided in subsection (a)(2), nothing in this section shall be construed to require a governmental entity to provide the defense or representation to any employee in a criminal or civil service proceeding.

(e) An employee's request for a governmental entity to provide for the defense of the employee or representation shall be made in writing within 15 days after service of process or subpoena upon the employee in the action. In actions involving employees of the state, such request shall be filed in the office of the attorney general. In actions involving employees of a municipality, such request shall be filed with the governing body thereof or as otherwise provided by such governing body. A governmental entity, in its discretion, may provide requested defense or representation for any of its employees who failed to make a request within the time prescribed by this subsection.

(f) Notwithstanding any other provision of law to the contrary, a governmental entity may reimburse an employee such reasonable attorney fees, costs and expenses as are necessarily incurred in defending a claim against the employee for punitive or exemplary damages if the governmental entity finds that:

(1) The action or proceeding arose out of an act or omission in the scope of the employee's employment; and

(2) the employee reasonably cooperated in good faith in the defense of the claim.

History: L. 1979, ch. 186, § 8; L. 1987, ch. 353, § 5; L. 1999, ch. 72, § 1; July 1.



75-6109 Same; indemnification of employee acting within scope of employment; no punitive or exemplary damages; recovery or defense costs by governmental entity.

75-6109. Same; indemnification of employee acting within scope of employment; no punitive or exemplary damages; recovery or defense costs by governmental entity. Except as otherwise provided in the Kansas [tort] claims act, a governmental entity is liable, and shall indemnify its employees against damages, for injury or damage proximately caused by an act or omission of an employee while acting within the scope of his or her employment. A governmental entity shall not be liable under the provisions of this act for any punitive or exemplary damages against an employee, nor for payment of any costs, judgments or settlements which are paid through an applicable contract or policy of insurance. The governmental entity shall have the right to recover any payments made by it for any judgment, or portion thereof, and costs or fees incurred by or on behalf of an employee's defense if the employee fails to cooperate in good faith in the defense of the claim or action or if the trier of fact finds that the act or omission of the employee was because of such employee's actual fraud or actual malice.

History: L. 1979, ch. 186, § 9; July 1.



75-6110 Same; costs for defense of municipalities or its employees; special liability expense fund, establishment and maintenance; tax levy.

75-6110. Same; costs for defense of municipalities or its employees; special liability expense fund, establishment and maintenance; tax levy. (a) Except as provided for school districts, payments by municipalities for the cost of providing for its defense and the defense of employees pursuant to this act and for the payment of claims and other direct and indirect costs resulting from the implementation of this act may be paid from the general or other existing fund of such municipality or from a special liability expense fund established for such purpose pursuant to subsection (b). School districts shall make such payments from the special liability expense fund of the school district.

(b) Whenever the governing body of any municipality shall determine that it is advisable to establish a special fund for the payment of such costs and to establish a reserve therefor, in lieu of paying the same out of the general or other existing fund of the municipality, such governing body may create and establish a special liability expense fund for the payment of such costs and may place therein any moneys received by the municipality from any source whatsoever which may be lawfully utilized for such purpose including the proceeds of tax levies hereinafter authorized and provided. Such fund shall not be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto. In making the budget of such municipality, the amounts credited to and the amount on hand in such special fund, and the amount expended therefrom, shall be included in the annual budget for the information of the residents of such municipality.

(c) Whenever the governing body of any municipality which is authorized by law to levy taxes upon property has established a special liability expense fund under the provisions of this section and determines that moneys from other sources will be insufficient to pay such costs, the governing body may levy an annual tax upon all taxable tangible property within the municipality in an amount determined by the governing body to be necessary for such purpose and in the case of cities and counties, to pay a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located in such city or county.

History: L. 1979, ch. 186, § 10; L. 1990, ch. 66, § 52; L. 2003, ch. 116, § 17; July 1.



75-6111 Same; purchase of insurance; interlocal agreements for purchase of insurance or pooling arrangements.

75-6111. Same; purchase of insurance; interlocal agreements for purchase of insurance or pooling arrangements. (a) A governmental entity may obtain insurance to provide for (1) its defense, (2) for its liability for claims pursuant to this act, including liability for civil rights actions as provided in K.S.A. 75-6116 and amendments thereto, (3) the defense of its employees, and (4) for medical payment insurance when purchased in conjunction with insurance authorized by (1), (2) or (3) above.

Any insurance purchased under the provisions of this section may be purchased from any insurance company or association.  In the case of municipalities any such insurance may be obtained by competitive bids or by negotiation. In the case of the state, any such insurance shall be purchased in the manner and subject to the limitations prescribed by K.S.A. 75-4114, and amendments thereto, except as provided in K.S.A. 76-749, and amendments thereto. With regard to claims pursuant to the Kansas tort claims act, insurers of governmental entities may avail themselves of any defense that would be available to a governmental entity defending itself in an action within the scope of this act, except that the limitation on liability provided by subsection (a) of K.S.A. 75-6105 and amendments thereto shall not be applicable where the contract of insurance provides for coverage in excess of such limitation in which case the limitation on liability shall be fixed at the amount for which insurance coverage has been purchased or, where the governmental entity has entered into a pooling arrangement or agreement pursuant to subsection (b)(2) and has provided for coverage in excess of such limitation by ordinance or resolution of its governing body, in which case the limitation on liability shall be fixed at the amount specified in such ordinance or resolution.

(b) Pursuant to the interlocal cooperation act, municipalities may enter into interlocal agreements providing for:

(1) The purchase of insurance to provide for the defense of employees and for liability for claims pursuant to this act; or

(2) pooling arrangements or other agreements to share and pay expenditures for judgments, settlements, defense costs and other direct or indirect expenses incurred as a result of implementation of this act including, but not limited to, the establishment of special funds to pay such expenses.

History: L. 1979, ch. 186, § 11; L. 1986, ch. 330, § 4; L. 1987, ch. 74, § 16; L. 1987, ch. 353, § 6; July 1.



75-6112 Same; judgments against municipalities, payment; periodic payments, conditions; interest; structured annuities.

75-6112. Same; judgments against municipalities, payment; periodic payments, conditions; interest; structured annuities. (a) Upon motion of a municipality against whom final judgment has been rendered for a claim within the scope of this act, the court in accordance with subsection (b) may include in such judgment a requirement that the judgment be paid in whole or in part by periodic payments. Periodic payments may be ordered paid over any period of time not exceeding 10 years. Any periodic payment upon becoming due and payable under the terms of the judgment shall constitute a separate judgment. Any judgment ordering any such payments shall specify the total amount awarded, the amount of each payment, the interval between payments and the number of payments to be paid under the judgment. Judgments paid pursuant to this section shall bear interest as provided in K.S.A. 16-204 and amendments thereto. For good cause shown, the court may modify such judgment with respect to the amount of such payments and the number of payments to be made or the interval between payments, but the total amount of damages awarded by such judgment shall not be subject to modification in any event and periodic payments shall not be ordered paid over a period in excess of 10 years. Nothing herein shall be construed to prohibit the use of structured annuities to satisfy judgments.

(b) A court may order periodic payments only if the court finds that:

(1) Payment of the judgment is not totally covered by insurance coverage obtained therefor; and

(2) funds for the current budget year and other funds of the municipality which lawfully may be utilized to pay judgments are insufficient to finance both the adopted budget of expenditures for the year and the payment of that portion of the judgment not covered by insurance obtained therefor.

History: L. 1979, ch. 186, § 12; L. 1987, ch. 353, § 7; July 1.



75-6113 Moneys for payment of judgments or settlements against municipalities, sources.

75-6113. Moneys for payment of judgments or settlements against municipalities, sources. Payment of any judgments, compromises or settlements for which a municipality is liable pursuant to K.S.A. 75-6101 et seq., and amendments thereto, may be made from any funds or moneys of the municipality which lawfully may be utilized for such purpose or if the municipality is authorized by law to levy taxes upon property such payment may be made from moneys received from the issuance of no-fund warrants, temporary notes or general obligation bonds.  Warrants or temporary notes issued under the authority of this section may mature serially at such yearly dates as to be payable by not more than 10 tax levies.  Bonds issued under the authority of this section shall be issued in accordance with the provisions of the general bond law and shall be in addition to and not subject to any bonded debt limitation prescribed by any other law of this state.

History: L. 1979, ch. 186, § 13; L. 1987, ch. 354, § 1; L. 1990, ch. 66, § 53; May 31.



75-6115 Claims for damages against health care providers.

75-6115. Claims for damages against health care providers. (a) The Kansas tort claims act shall not be applicable to claims arising from the rendering of or failure to render professional services by a health care provider other than:

(1) A charitable health care provider;

(2) a hospital owned by a municipality and the employees thereof;

(3) a local health department and the employees thereof;

(4) an indigent health care clinic and the employees thereof; or

(5) a district coroner or deputy district coroner appointed pursuant to K.S.A. 22a-226 and amendments thereto.

(b) Claims for damages against a health care provider that is a governmental entity or an employee of a governmental entity other than those health care providers enumerated in subsection (a), arising out of the rendering of or failure to render professional services by such health care provider, may be recovered in the same manner as claims for damages against any other health care provider.

(c) As used in this section:

(1) "Indigent health care clinic" shall have the meaning ascribed to such term under K.S.A. 75-6102, and amendments thereto.

(2) "Charitable health care provider" shall have the meaning ascribed to such term under K.S.A. 75-6102, and amendments thereto.

(3) "Health care provider" shall have the meaning ascribed to such term under K.S.A. 40-3401, and amendments thereto.

(4) "Hospital" means a medical care facility as defined in K.S.A. 65-425, and amendments thereto, and includes within its meaning any clinic, school of nursing, long-term care facility, child-care facility and emergency medical or ambulance service operated in connection with the operation of the medical care facility.

(5) "Local health department" shall have the meaning ascribed to such term under K.S.A. 65-241 and amendments thereto.

History: L. 1979, ch. 186, § 15; L. 1982, ch. 375, § 1; L. 1989, ch. 143, § 7; L. 1990, ch. 329, § 3; L. 1993, ch. 29, § 3; L. 1993, ch. 276, § 1; July 1.



75-6116 Defense and payment of liability and defense costs of employee in civil cases; payment of punitive or exemplary damages or reimbursement of related defense costs; compromise or settlement of claim; not a waiver of immunity; certain health care providers considered employees.

75-6116. Defense and payment of liability and defense costs of employee in civil cases; payment of punitive or exemplary damages or reimbursement of related defense costs; compromise or settlement of claim; not a waiver of immunity; certain health care providers considered employees. (a) If an employee of a governmental entity is or could be subject to personal civil liability on account of a noncriminal act or omission which is within the scope of the employee's employment and which allegedly violates the civil rights laws of the United States or of the state of Kansas, the governmental entity:

(1) Shall provide for the defense of any civil action or proceeding which arises out of the act or omission and which is brought against the employee in the employee's official or individual capacity, or both, to the extent and under the conditions and limitations provided by K.S.A. 75-6108 and amendments thereto for the defense of actions and proceedings under the Kansas tort claims act; and

(2) may reimburse the employee attorney fees, costs and expenses incurred in defending a claim for punitive or exemplary damages in such action or proceeding to the extent and under the conditions and limitations provided by K.S.A. 75-6108 and amendments thereto for reimbursement of such fees, costs and expenses incurred in defending a claim for punitive or exemplary damages under the Kansas tort claims act.

(b) The governmental entity, subject to any procedural requirements imposed by statute, ordinance, resolution or written policy, shall pay or cause to be paid any judgment or settlement of the claim or suit, including any award of attorney fees, and all costs and fees incurred by the employee in defense thereof if:

(1) The governmental entity finds that the employee reasonably cooperated in good faith in the defense of the action or proceeding;

(2) the trier of fact finds that the action or proceeding arose out of an act or omission in the scope of the employee's employment; and

(3) the trier of fact does not find that the employee acted or failed to act because of actual fraud or actual malice.

(c) Notwithstanding any other provision of law to the contrary, a governmental entity may pay any part of a judgment taken against an employee of the governmental entity that is for punitive or exemplary damages for the violation of the civil rights laws of the United States if the governmental entity finds that:

(1) The action or proceeding arose out of an act or omission in the scope of the employee's employment;

(2) the employee reasonably cooperated in good faith in the defense of the claim; and

(3) the employee's act or omission was not the result of actual fraud or actual malice.

(d) The possibility that a governmental entity may pay that part of a judgment that is for punitive or exemplary damages or attorney fees or other costs related thereto shall not be disclosed in any trial in which it is alleged that an employee of that entity is liable for punitive or exemplary damages, and such disclosure shall be grounds for mistrial.

(e) A municipality may pay for the cost of providing defense, judgments and other costs involving actions for alleged civil rights violations in the same manner as that provided in the Kansas tort claims act.

(f) In actions described in subsection (a), a claim against the state or an employee of the state may be compromised or settled for and on behalf of the state or employee under the conditions and procedures provided by K.S.A. 75-6106 and amendments thereto for settlements of actions pursuant to the Kansas tort claims act.

(g) Nothing in this section or in the Kansas tort claims act shall be construed as a waiver by the state of Kansas of immunity from suit under the 11th amendment to the constitution of the United States.

(h) For the purposes of this section only, a health care provider, as defined by K.S.A. 75-6115 and amendments thereto, who provides professional services at a state correctional institution shall be considered an employee for the purposes of this section, even if such services were rendered pursuant to contract as an independent contractor.

History: L. 1979, ch. 186, § 16; L. 1983, ch. 299, § 2; L. 1985, ch. 293, § 1; L. 1987, ch. 353, § 8; L. 1989, ch. 279, § 1; July 1.



75-6117 Tort claims fund for payment of claims and defense expenses.

75-6117. Tort claims fund for payment of claims and defense expenses. (a) There is hereby established in the state treasury the tort claims fund which shall be administered by the attorney general. All expenditures from such fund shall be made upon warrants of the director of accounts and reports pursuant to vouchers approved by the attorney general or by a designee of the attorney general.

(b) Moneys in the tort claims fund shall be used only for the purpose of paying (1) compromises, settlements and final judgments arising from claims against the state or an employee of the state under the Kansas tort claims act or under the civil rights laws of the United States or of the state of Kansas and (2) costs of defending the state or an employee of the state in any actions or proceedings on those claims. Payment of a compromise or settlement shall be subject to approval by the state finance council as provided in K.S.A. 75-6106, and amendments thereto.  Payment of a final judgment shall be made from the fund if there has been a determination of any appeal taken from the judgment or, if no appeal is taken, if the time for appeal has expired.  No payment shall be made from the fund to satisfy a compromise, settlement or final judgment when there exists insurance coverage obtained therefor, except that payment shall be made from the fund to satisfy a compromise settlement or final judgment for claims against the state or an employee of the state in any actions or proceedings arising from rendering or failure to render professional services by (A) a charitable health care provider as defined by K.S.A. 75-6102, and amendments thereto, (B) a local health department as defined by K.S.A. 65-241, and amendments thereto, or an employee thereof, or (C) an indigent health care clinic as defined by K.S.A. 75-6115, and amendments thereto, or an employee thereof, even if there exists insurance coverage obtained therefor.

(c) Upon certification by the attorney general to the director of accounts and reports that the unencumbered balance in the tort claims fund is insufficient to pay an amount for which the fund is liable, the director of accounts and reports shall transfer an amount equal to the insufficiency from the state general fund to the tort claims fund.

(d) When payment is made from the Kansas tort claims fund on behalf of the university of Kansas hospital authority, the authority shall transfer to the tort claims fund an amount equal to the payment made by the tort claims fund on behalf of the authority.

(e) This section shall be part of and supplemental to the Kansas tort claims act.

History: L. 1981, ch. 360, § 2; L. 1983, ch. 299, § 3; L. 1990, ch. 329, § 4; L. 1991, ch. 268, § 2; L. 1991, ch. 182, § 6; L. 1993, ch. 29, § 4; L. 1995, ch. 83, § 1; L. 1998, ch. 12, § 16; Feb. 26.



75-6118 Settlement of claims under other statutes.

75-6118. Settlement of claims under other statutes. Nothing in the Kansas tort claims act shall be construed to preclude settlement and payment of a claim pursuant to K.S.A. 46-920 or 46-922, and amendments thereto.

History: L. 1981, ch. 360, § 4; July 1.



75-6119 Exception from liability for members of governing body, appointive board, commission, committee or council of a municipality.

75-6119. Exception from liability for members of governing body, appointive board, commission, committee or council of a municipality. (a) A member of a governing body of a municipality who is acting within the scope of such member's office and without actual fraud or actual malice shall not be liable for damages caused by the negligent or wrongful act or omission of such member or governing body.

(b) A member of any appointive board, commission, committee or council of a municipality who is acting within the scope of such member's office and without actual fraud or actual malice shall not be liable for damages caused by the negligent or wrongful act or omission of such member or board, commission, committee or council.

(c) Nothing in this section shall be construed to affect the liability of a municipality for damages caused by the negligent or wrongful act or omission of the governing body, or any appointive board, commission, committee or council, of the municipality, or any member thereof, and the negligence or wrongful act or omission of any member of such a governing body, board, commission, committee or council, when acting as such, shall be imputed to the municipality for the purpose of apportioning liability for damages to a third party pursuant to K.S.A. 60-258a and amendments thereto.

(d) This section shall be part of and supplemental to the Kansas tort claims act.

History: L. 1987, ch. 353, § 2; July 1.



75-6120 Agreements for provision of gratuitous services by charitable health care providers; providers considered employees under act; rules and regulations; effect of claim on rate or cancellation of policy.

75-6120. Agreements for provision of gratuitous services by charitable health care providers; providers considered employees under act; rules and regulations; effect of claim on rate or cancellation of policy. (a) The secretary of health and environment may enter into agreements with charitable health care providers in which such charitable health care provider stipulates to the secretary of health and environment that when such charitable health care provider renders professional services to a medically indigent person such services will be provided gratuitously.  The secretary of health and environment shall adopt rules and regulations which specify the conditions for termination of any such agreement, and such rules and regulations are hereby made a part of any such agreement.  A charitable health care provider for purposes of any claim for damages arising as a result of rendering professional services  to a medically indigent person, which professional services were rendered gratuitously at a time when an agreement entered into by the charitable health care provider with the secretary of health and environment under this section was in effect, shall be considered an employee of the state under the Kansas tort claims act.

(b) The secretary of health and environment shall establish by rules and regulations eligibility criteria for determining whether a person qualifies as a medically indigent person.

(c) Any claim arising from the rendering of or failure to render professional services by a charitable health care provider brought pursuant to the Kansas tort claims act shall not be considered by an insurance company in determining the rate charged for any professional liability insurance policy for health care providers or whether to cancel any such policy.

(d) This section shall be part of and supplemental to the Kansas tort claims act.

History: L. 1990, ch. 329, § 1; L. 1991, ch. 268, § 3; April 25.






Article 62 SETOFF AGAINST DEBTORS OF THE STATE, MUNICIPALITIES AND CERTAIN FOREIGN STATES

75-6201 Statement of policy.

75-6201. Statement of policy. The purpose of this act is to establish as policy that state agencies shall cooperate in identifying debtors who owe money to the state, a foreign state agency and any municipality and that procedures be established for setting off against debtors the sum of any debt owed to the state, a foreign state agency or any municipality.

History: L. 1981, ch. 342, § 1; L. 1993, ch. 232, § 2; July 1.



75-6202 Definitions.

75-6202. Definitions. As used in this act:

(a) "Debtor" means any person who:

(1) Owes a debt to the state of Kansas or any state agency or any municipality;

(2) owes support to an individual, or an agency of another state, who is receiving assistance in collecting that support under K.S.A. 39-756 or K.S.A. 2015 Supp. 20-378, and amendments thereto, or under part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., as amended; or

(3) owes a debt to a foreign state agency.

(b) "Debt" means:

(1) Any liquidated sum due and owing to the state of Kansas, or any state agency, municipality or foreign state agency which has accrued through contract, subrogation, tort, operation of law, or any other legal theory regardless of whether there is an outstanding judgment for that sum. A debt shall not include special assessments except when the owner of the property assessed petitioned for the improvement and any successor in interest of such owner of property;

(2) any amount of support due and owing an individual, or an agency of another state, who is receiving assistance in collecting that support under K.S.A. 39-756 or K.S.A. 2015 Supp. 20-378, and amendments thereto, or under part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., as amended, which amount shall be considered a debt due and owing the district court trustee or the Kansas department for children and families for the purposes of this act; or

(3) any assessment of court costs, fines, fees, moneys expended by the state in providing counsel and other defense services to indigent defendants or other charges which a district court judgment has ordered to be paid to the court and which remain unpaid in whole or in part, and includes any interest or penalties on such unpaid amounts as provided for in the judgment or by law. Such amount also includes the cost of collection when the collection services of a contracting agent are utilized.

(c) "Refund" means any amount of income tax refund due to any person as a result of an overpayment of tax, and for this purpose, a refund due to a husband and wife resulting from a joint return shall be considered to be separately owned by each individual in the proportion of each such spouse's contribution to income, as the term "contribution to income" is defined by rules and regulations of the secretary of revenue.

(d) "Net proceeds collected" means gross proceeds collected through final setoff against a debtor's earnings, refund or other payment due from the state or any state agency minus any collection assistance fee charged by the director of accounts and reports of the department of administration.

(e) "State agency" means any state office, officer, department, board, commission, institution, bureau, agency or authority or any division or unit thereof and any judicial district of this state or the clerk or clerks thereof. "State agency" also shall include any: (1) District court utilizing collection services pursuant to K.S.A. 75-719, and amendments thereto, to collect debts owed to such court; and (2) contracting agent, as defined in K.S.A. 75-719, and amendments thereto, with which a district court contracts to collect debts owed to such court. Such contracting agent may directly establish a debt setoff account with the director for the sole purpose of collecting debts owed to courts.

(f) "Person" means an individual, proprietorship, partnership, limited partnership, association, trust, estate, business trust, corporation, other entity or a governmental agency, unit or subdivision.

(g) "Director" means the director of accounts and reports of the department of administration.

(h) "Municipality" means any municipality as defined by K.S.A. 75-1117, and amendments thereto.

(i) "Payor agency" means any state agency which holds money for, or owes money to, a debtor.

(j) "Foreign state or foreign state agency" means the states of Colorado, Missouri, Nebraska or Oklahoma or any agency of such states which has entered into a reciprocal agreement pursuant to K.S.A. 75-6215, and amendments thereto.

History: L. 1981, ch. 342, § 2; L. 1985, ch. 115, § 52; L. 1993, ch. 232, § 3; L. 1996, ch. 214, § 39; L. 1997, ch. 164, § 1; L. 1998, ch. 44, § 1; L. 2012, ch. 131, § 2; L. 2014, ch. 115, § 400; L. 2015, ch. 53, § 6; July 1.



75-6203 Setoff, additional collection remedy; duties of creditor; rules and regulations; contribution of income.

75-6203. Setoff, additional collection remedy; duties of creditor; rules and regulations; contribution of income. (a) The collection remedy under this act is in addition to and not in substitution for any other remedy available by law.

(b) Each state agency, foreign state agency and municipality, whenever possible, shall obtain the full name, social security number, address and any other information required by the director of accounts and reports from any person for whom the state agency, foreign state agency or municipality provides any service or with whom the state agency, foreign state agency or municipality transacts any business and who may become a debtor under this act.

(c) Except for debts for which a voluntary agreement for payment has been entered into and is being complied with or debts for which garnishment or other judicial proceedings are pending and except as otherwise directed by the secretary of administration, the director may require any state agency to certify all debts owed to the state agency or to certify all such debts in specified categories of debts, for setoff under K.S.A. 75-6204, and amendments thereto. Any state agency required to certify debts under this subsection shall give the director all information relating to such debts as may be requested by the director.

(d) The secretary of administration as provided in K.S.A. 75-3706 and amendments thereto may adopt rules and regulations necessary to carry out the provisions of this act.

(e) The secretary of revenue may adopt rules and regulations defining the term "contribution of income" for the purposes of this act.

History: L. 1981, ch. 342, § 3; L. 1983, ch. 289, § 3; L. 1993, ch. 232, § 4; July 1.



75-6204 Authority to setoff against debtors; collection of assistance fee; agreements with municipalities.

75-6204. Authority to setoff against debtors; collection of assistance fee; agreements with municipalities. (a) Subject to the limitations provided in this act, if a debtor fails to pay to the state of Kansas or any state agency, foreign state agency, municipality or the federal department of the treasury an amount owed, the director may setoff such amount and a reasonable collection assistance fee determined in accordance with K.S.A. 75-6210, and amendments thereto, against any money held for, or any money owed to, such debtor by the state or any state agency.

(b) The director may enter into an agreement with a municipality for participation in the setoff program for the purpose of assisting in the collection of a debt as defined by K.S.A. 75-6202, and amendments thereto. The director shall include in any such agreement a provision requiring the municipality to certify that the municipality has made at least three attempts to collect a debt prior to submitting such debt to setoff pursuant to this act.

(c) (1) Except as provided in subsection (c)(2), the director shall add the cost of collection and the debt for a total amount subject to setoff against a debtor.

(2) Any debts due and owing to an individual, the state of Kansas or an agency of another state that are being enforced by the Kansas department for children and families under part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., as amended, shall not have the cost of collection added to the debt owed and subject to setoff. Such cost of collection shall be paid by the Kansas department for children and families.

History: L. 1981, ch. 342, § 4; L. 1993, ch. 232, § 5; L. 2011, ch. 76, § 2; L. 2011, ch. 76, § 2; L. 2015, ch. 53, § 7; July 1.



75-6205 Same; minimum debt setoff; maximum setoff against earnings.

75-6205. Same; minimum debt setoff; maximum setoff against earnings. (a) The director shall not effect final setoff and collect debts through use of the remedy established under this act unless the debt is equal to or greater than $25.

(b) The use of setoff against earnings of a debtor shall be subject to the same dollar limitations and dollar restrictions as are provided by law for wage garnishment.  The maximum amount of the disposable earnings of an individual which will be subject to setoff to enforce any order for the support of any person shall not exceed 50% of the debtor's disposable earnings unless the state agency or municipality submits satisfactory information to the director indicating that a greater percentage is applicable and authorized by law.

History: L. 1981, ch. 342, § 5; L. 1993, ch. 232, § 6; July 1.



75-6206 Same; information to director of accounts and reports; notice to debtor; amounts subject to setoff withheld.

75-6206. Same; information to director of accounts and reports; notice to debtor; amounts subject to setoff withheld. (a) A state agency, foreign state agency or municipality which requests the director to assist in the collection of a debt due to the state agency, foreign state agency or municipality by the utilization of setoff procedures under this act or which is required to certify debts under K.S.A. 75-6203 and amendments thereto, shall certify to the director in writing the identity of the debtor, the amount of the debt subject to setoff and other information as the director may require. The director shall cause such data to be matched to payroll, refund and other pending payment files to identify those instances where setoff procedures may be implemented.  The director shall then make the following notification to the debtor in writing, either by personal delivery to the debtor or by mail.  Such notification shall include:

(1) A demand for payment of the debt and a brief explanation of the legal basis of the debt;

(2) a statement of the director's intention to setoff the debt due against the debtor's earnings, refund or other payment due to the debtor from the state of Kansas or any state agency;

(3) the right of the debtor to request in writing a hearing to contest the validity of the claim, if such request is made: (A) Within 15 days of the mailing of the notice, or (B) in cases where notice was not given by mail, within 15 days of personal delivery to the debtor;

(4) a statement that a hearing may be requested by making a written request therefor to the director of accounts and reports and the address of the director; and

(5) the fact that failure to request a hearing within the fifteen-day period will be deemed a waiver of the opportunity to contest the claim causing final setoff by default.

(b) A copy of the notice required by subsection (a) to be sent to the debtor shall be sent to each state agency, foreign state agency or municipality seeking collection through setoff from the debtor.  Subject to the provisions of K.S.A. 75-6205 and amendments thereto and upon request of the director, the payor agency shall withhold from the named debtor an amount equal to that claimed as the debt owed. The state agency, foreign state agency or municipality shall notify immediately the director of accounts and reports of any payments thereafter received from the named debtor or of any arrangements thereafter made for payment of the debt.  Until the director of accounts and reports gives notice to the payor agency as to the final determination to proceed or not proceed with the collection of a debt by setoff, the payor agency shall continue to hold payments subject to setoff.

History: L. 1981, ch. 342, § 6; L. 1983, ch. 289, § 4; L. 1993, ch. 232, § 7; July 1.



75-6207 Hearing procedure; judicial review.

75-6207. Hearing procedure; judicial review. (a) If the director receives a timely written request for a hearing under K.S.A. 75-6206, and amendments thereto, the director shall request a presiding officer from the office of administrative hearings who shall hold a hearing in accordance with the provisions of the Kansas administrative procedure act to determine whether the debt claim is valid. Subject to the provisions of subsection (b), the presiding officer shall determine whether the claimed sum asserted as due and owing is correct, and if not, shall order an adjustment to the debt claim which shall be forwarded to the director and to the state agency, foreign state agency or municipality to which the debt is owed. No issue may be considered at the hearing which has been previously litigated and no collateral attack on any judgment shall be permitted at the hearing. The order of the presiding officer shall inform the debtor of the amount determined as due, if any, and that setoff procedures have been ordered to proceed in accordance with this act. If the setoff is to be made against earnings of the debtor, the order shall include a statement that the setoff may be postponed in accordance with K.S.A. 75-6208, and amendments thereto. Orders under this section shall not be subject to administrative review.

(b) In cases where there is only one known present or future payment due from the state to the alleged debtor, the presiding officer may limit the hearing issue to a determination of whether the debt owed the state agency, foreign state agency or municipality is at least equal to the amount of the payment owed to the debtor by the state.

(c) Pending final determination in the order of the presiding officer of the validity of the debt asserted by the state agency, foreign state agency or municipality, no action shall be taken in furtherance of collection through the setoff procedure allowed under this act.

(d) Judicial review of an order under this section shall be in accordance with the provisions of the Kansas judicial review act. In any such review, except as provided in subsection (e), the department of administration and the secretary of administration shall not be named parties to the proceedings.

(e) Parties to an action for review of an order under this section shall be: (1) The debtor; (2) the state agency, foreign state agency or municipality which requested assistance in collecting the debt or which certified the debt; and (3) any party the district court permits to intervene in the action. Applications for a stay or other temporary remedies shall be to the district court.

History: L. 1981, ch. 342, § 7; L. 1982, ch. 376, § 1; L. 1984, ch. 338, § 30; L. 1986, ch. 318, § 140; L. 1988, ch. 356, § 307; L. 1993, ch. 232, § 8; L. 2004, ch. 145, § 35; L. 2010, ch. 17, § 204; July 1.



75-6208 Same; time for final setoff; hearing.

75-6208. Same; time for final setoff; hearing. After notification under K.S.A. 75-6206 and amendments thereto of the right to a hearing has been given, final setoff under K.S.A. 75-6209 and amendments thereto may occur at the following applicable time:

(a) If the debtor fails to make timely request for a hearing under K.S.A. 75-6206 and amendments thereto the setoff may be made by the director at any time after expiration of the time within which a hearing may be requested.

(b) Except as provided in subsection (c), if a hearing has been timely requested under K.S.A. 75-6206 and amendments thereto the setoff may be made by the director at any time after the presiding officer serves on the debtor an order stating the amount due under K.S.A. 75-6207 and amendments thereto.

(c) If the setoff will be applied against earnings of the debtor and the debtor, within 15 days after service of the order under K.S.A. 75-6207 and amendments thereto, files written notice with the director that the debtor is appealing the setoff to the district court, the setoff may be made at any time after 30 days from the filing of such notice, unless otherwise ordered by the district court.

History: L. 1981, ch. 342, § 8; L. 1988, ch. 356, § 308; July 1, 1989.



75-6209 Same; final setoff; notice and accounting to debtor; hearings on further setoffs, when.

75-6209. Same; final setoff; notice and accounting to debtor; hearings on further setoffs, when. (a) In accordance with the applicable times under K.S.A. 75-6208, and amendments thereto, the director shall complete the setoff by adding and retaining the collection assistance fee permitted by K.S.A. 75-6210, and amendments thereto, and transferring the net proceeds collected for credit or payment and by refunding any outstanding balance to the debtor.

(b) Upon completing the setoff, the director shall notify the debtor in writing of the action taken along with an accounting of the action taken. If there is an outstanding balance after setoff, the notice under this section shall accompany the balance when refunded.

(c) When a setoff is completed against earnings of an employee for any pay period and the setoff does not fully liquidate the debt due, further setoff in subsequent pay periods may be made without further certifications or notice to the debtor, except that the director shall notify the debtor in writing of the action taken and give an accounting thereof. The debtor may request an opportunity for hearing in regard to any further setoff in subsequent pay periods by making a written request therefor to the director. Any such request shall not stay future setoffs, but such hearing shall be held within a reasonable time, not to exceed 15 days after the request, unless a longer time has been agreed to by the debtor. Hearings under this subsection shall be conducted in accordance with the provisions of the Kansas administrative procedure act. Orders resulting from hearings under this subsection shall not be subject to administrative review.

History: L. 1981, ch. 342, § 9; L. 1988, ch. 356, § 309; L. 2015, ch. 53, § 8; July 1.



75-6210 Disposition of setoff proceeds; collection assistance fee; debt credited.

75-6210. Disposition of setoff proceeds; collection assistance fee; debt credited. (a) Upon completion of a setoff transaction, the director shall transfer the net proceeds collected to the account or fund of the state agency, foreign state agency or municipality to which the debt was owed.

(b) (1) From the gross proceeds collected by the director through setoff, the director shall retain a reasonable collection assistance fee in an amount based on cost, as determined by generally accepted cost allocation techniques, except that in the case of transactions for collection of debts arising from the employment security law such fee shall not exceed $300 for any transaction. Except as provided further, the director shall add the collection assistance fee to the debt after the debt is submitted to the director in accordance with K.S.A. 75-6206, and amendments thereto. Any debts due and owing to an individual, the state of Kansas or an agency of another state that are being enforced by the Kansas department for children and families under part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., as amended, shall not have the collection assistance fee added to the debt owed and subject to setoff, and such fee shall be paid by the Kansas department for children and families.

(2) The director shall retain a reasonable collection assistance fee from the gross proceeds of collections through setoff on behalf of a municipality as specified in an agreement entered into pursuant to K.S.A. 75-6204, and amendments thereto, or foreign state agency in such amount as specified in the reciprocal agreement entered into pursuant to K.S.A. 75-6215, and amendments thereto.

(3) The collection assistance fee shall be paid as an additional cost for all debts owed to the court when the court utilizes debt setoff procedures pursuant to K.S.A. 75-6202 et seq., and amendments thereto. The collection assistance fee shall be retained from the amount collected, but shall not be deducted from the debts owed to the court.

(4) The director may credit a portion of the collection assistance fee to the appropriate account or fund of any other state agency that has incurred expenses in assisting in the collection of the debt.

(5) The amount of the collection assistance fee retained by the director shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the accounting services recovery fund.

(c) Upon receipt by the state agency, foreign state agency or municipality of the net proceeds collected, the state agency, foreign state agency or municipality shall credit the debtor's obligation in the amount of the gross proceeds collected.

(d) Except as otherwise prescribed by the director or the secretary of administration, any state agency, foreign state agency or municipality which receives any payment from a debtor after notification to the debtor under K.S.A. 75-6206, and amendments thereto, other than payments collected pursuant to K.S.A. 44-718, and amendments thereto, or collected through the federal government or judicial process, shall remit the collection assistance fee imposed under subsection (b) to the director which shall be credited to the accounting services recovery fund. If a state agency fails to remit the collection assistance fee as required by this subsection, the director may transfer an amount equal to such collection assistance fee from the appropriate account or fund of the state agency to the accounting services recovery fund. If a foreign state agency or municipality fails to remit the collection assistance fee as required by this subsection, the director may seek collection of such fee in such manner as may be allowed by law.

(e) In cases involving the collection of debts arising from the employment security law, the entire amount collected shall be credited to the employment security fund and the collection assistance fee shall be transferred from the special employment security fund to the accounting services recovery fund.

History: L. 1981, ch. 342, § 10; L. 1983, ch. 289, § 5; L. 1986, ch. 191, § 7; L. 1993, ch. 232, § 9; L. 1994, ch. 100, § 2; L. 2001, ch. 5, § 407; L. 2013, ch. 126, § 2; L. 2015, ch. 53, § 9; July 1.



75-6211 Same; priority of claims.

75-6211. Same; priority of claims. The priority in multiple claims by state agencies, foreign state agencies and municipalities for setoff under the provisions of this act shall be according to the following priority of claims:

(a) Collection of taxes owed to agencies of the state of Kansas;

(b) claims for collection of intrastate and interstate child support debts;

(c) claims for collection of debts which have been written off by assignment to the director;

(d) other claims according to the time of filing with the director under K.S.A. 75-6208 and amendments thereto; and

(e) notwithstanding subsection (d), claims for collection of tax liabilities of other states shall have last priority according to the time of filing with the director under K.S.A. 75-6208, and amendments thereto.

History: L. 1981, ch. 342, § 11; L. 1993, ch. 232, § 10; July 1.



75-6212 Same; use of information held by department of revenue for setoff, limitations; duty of confidentiality.

75-6212. Same; use of information held by department of revenue for setoff, limitations; duty of confidentiality. (a) Notwithstanding any provision of law prohibiting disclosure by the department of revenue of the contents of taxpayer records or information and notwithstanding any confidentiality statute of any state agency, foreign state agency or municipality, all information exchanged among the department of revenue, any other state agency, foreign state agency or municipality and the debtor necessary to accomplish and effectuate the intent of this act is lawful.

(b) The information obtained by any other state agency, foreign state agency or municipality from the department of revenue in accordance with the exemption authorized by subsection (a) shall only be used by such other state agency, foreign state agency or municipality in the pursuit of its debt collection duties and practices.  Any person employed by, or formerly employed by, a state agency other than the department of revenue, who is employed, or formerly employed by a foreign state agency or municipality, and who receives information subject to the provisions of K.S.A. 79-3234 and amendments thereto, or other information designated by law as confidential, shall be subject to the same duty of confidentiality with respect to such confidential information imposed by law on officers and employees of the state agency, foreign state agency or municipality from which such information was obtained and shall be subject to any civil or criminal penalties imposed by law for violations of such duty of confidentiality.

History: L. 1981, ch. 342, § 12; L. 1993, ch. 232, § 11; July 1.



75-6213 Same; setoff procedure regulations under prior law continued.

75-6213. Same; setoff procedure regulations under prior law continued. All rules and regulations relating to setoff procedures which were adopted by the secretary of administration under K.S.A. 75-3728k and which were in effect immediately prior to the effective date of this act shall continue to be effective and shall be deemed to be the duly adopted rules and regulations of the secretary of administration under this act until revised, amended, revoked or nullified pursuant to law, except any provision of such rules and regulations in conflict with this act shall be void on the effective date of this act.

History: L. 1981, ch. 342, § 13; July 1.



75-6214 Same; right to hearing, when; refund of amounts improperly setoff.

75-6214. Same; right to hearing, when; refund of amounts improperly setoff. (a) Upon written request to the director, any debtor against whom setoff has been effected may have a hearing thereon if:

(1) The debtor alleges that either such debtor did not receive actual notice of the right to request a hearing thereon or that the debtor did not use the opportunity for a hearing;

(2) less than two years have elapsed since the setoff was effected; and

(3) the debtor alleges that the setoff was improper.

(b) Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act. Orders resulting from hearings under this section shall not be subject to administrative review. If it is determined that the setoff was improper, the debtor shall be entitled to a refund of the sum improperly setoff. The director of accounts and reports shall cause such refund to be paid from the fund or funds of any state agency to which the amounts which were setoff were credited. In the case of a foreign state agency or municipality, the director shall direct a refund of the amount improperly setoff. The amount of any such refund shall be in addition to and shall not be included in computing expenditures credited against any expenditure limitation imposed on any such fund.

History: L. 1981, ch. 342, § 14; L. 1988, ch. 356, § 310; L. 1993, ch. 232, § 12; July 1.



75-6215 Reciprocal agreements with foreign states.

75-6215. Reciprocal agreements with foreign states. The secretary of revenue and the director of accounts and reports are hereby authorized to enter into reciprocal agreements with foreign states to allow the setoff of debts owed to such foreign states pursuant to K.S.A. 75-6201 et seq., and amendments thereto.

History: L. 1993, ch. 232, § 1; July 1.



75-6216 Agreements with federal department of the treasury; offsetting federal and state payments; fees; lawful exchange of information.

75-6216. Agreements with federal department of the treasury; offsetting federal and state payments; fees; lawful exchange of information. (a) The director may enter into one or more agreements with the federal department of the treasury or its successor that provide for offsetting federal and state payments, as authorized by federal law and K.S.A. 75-6204, and amendments thereto, except that other setoffs under K.S.A. 75-6201 et seq., and amendments thereto, occur prior to the setoffs authorized under this section.

(b) Any agreement entered into by the director pursuant to subsection (a) may provide that the federal department of the treasury or its successor may deduct a fee from each administrative setoff and state payment setoff. For purposes of this subsection: (1) "Administrative setoff" means any offset of federal payments to collect state tax and nontax obligations; and

(2) "state payment setoff" means any offset of state payments to collect federal nontax obligations.

(c) The director is authorized to deduct a fee in an amount authorized under subsection (b) of K.S.A. 75-6210, and amendments thereto.

(d) Notwithstanding any provision of law prohibiting disclosure by the department of administration of the contents of debtor records or information, and notwithstanding any confidentiality statute of any state agency, all information exchanged between the department of administration, the federal department of the treasury and the debtor necessary to accomplish and effectuate the intent of this act is lawful.

History: L. 2011, ch. 76, § 1; July 1.






Article 63 OFFICE OF SECURITIES COMMISSIONER

75-6301 Securities commissioner; appointment and confirmation; establishment and administration of office; staff.

75-6301. Securities commissioner; appointment and confirmation; establishment and administration of office; staff. (a) There is hereby established the office of the securities commissioner of Kansas. The office shall be administered by the securities commissioner of Kansas who shall be in the unclassified service under the Kansas civil service act and shall serve at the pleasure of the governor. The securities commissioner shall be appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto, shall have special training and qualifications for such position and shall receive such compensation as may be fixed by the governor. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as securities commissioner shall exercise any power, duty or function as securities commissioner until confirmed by the senate.

(b) The securities commissioner may appoint directors within the office of the securities commissioner as determined necessary by the securities commissioner to effectively carry out the mission of the office. All directors appointed after the effective date of this act shall be in the unclassified service under the Kansas civil service act, shall have special training and qualifications for such positions, shall serve at the pleasure of the securities commissioner and shall receive compensation fixed by the securities commissioner and approved by the governor.

(c) Nothing in subsection (b) shall affect the classified status of any person employed in the office of the securities commissioner on the day immediately preceding the effective date of this act. The provisions of this subsection shall not be construed to limit the powers of the securities commissioner pursuant to K.S.A. 75-2948, and amendments thereto.

History: L. 1982, ch. 98, § 1; L. 1998, ch. 182, § 21; L. 2008, ch. 121, § 33; July 1.



75-6302 Predecessor office abolished; transfer of powers, duties and functions; preservation of rules and regulations, orders, directives.

75-6302. Predecessor office abolished; transfer of powers, duties and functions; preservation of rules and regulations, orders, directives. (a) On July 1, 1982, the office of the securities commissioner of Kansas provided for by K.S.A. 17-1270, prior to its amendment in 1982, and prior to its repeal by this act, shall be and is hereby abolished and all of the powers, duties and functions of such securities commissioner shall be and are hereby transferred to and conferred and imposed upon the securities commissioner of Kansas provided for by this act.

(b) Except as otherwise provided in this act, the securities commissioner provided for by this act shall be the successor in every way to the powers, duties and functions of the securities commissioner, in which the same were vested prior to the effective date of this act.

(c) Whenever the securities commissioner of Kansas, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the securities commissioner provided for by this act.

(d) All rules and regulations and all orders and directives of the securities commissioner of Kansas in existence immediately prior to the effective date of this act shall continue to be effective and shall be deemed to be the rules and regulations and orders or directives of the securities commissioner of Kansas provided for by this act, until revised, amended, repealed or nullified pursuant to law.

History: L. 1982, ch. 98, § 2; L. 2004, ch. 154, § 64; July 1, 2005.



75-6303 Transfer of certain officers and employees; civil service and retirement benefits preserved; civil service laws applicable to transfers and abolition of positions.

75-6303. Transfer of certain officers and employees; civil service and retirement benefits preserved; civil service laws applicable to transfers and abolition of positions. Except as otherwise provided in this act, on July 1, 1982, officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the office of the securities commissioner of Kansas which is abolished by this act, and who, in the opinion of the securities commissioner provided for by this act, are necessary to perform the powers, duties and functions of the office of the securities commissioner of Kansas provided for by this act, shall be transferred to, and shall become officers and employees of the securities commissioner of Kansas as provided for by this act. Any such officer or employee shall retain all retirement benefits and all rights of civil service which had accrued to or vested in such officer or employee prior to July 1, 1982. The service of each such officer and employee so transferred shall be deemed to have been continuous. All transfers and any abolition of personnel positions in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder.

History: L. 1982, ch. 98, § 3; July 1.



75-6304 Custody of records, memoranda, writings.

75-6304. Custody of records, memoranda, writings. Except as otherwise provided in this act, the securities commissioner provided for by this act shall have the legal custody of all records, memoranda, writings, entries, prints, representations or combinations thereof of any act, transaction, occurrence or event of the securities commissioner provided for by this act and the office of securities commissioner abolished by this act.

History: L. 1982, ch. 98, § 4; July 1.



75-6305 Transfer of appropriations; compensation of officers and employees of abolished office, liability transferred.

75-6305. Transfer of appropriations; compensation of officers and employees of abolished office, liability transferred. (a) On July 1, 1982, the balance of all funds appropriated and reappropriated to the office of the securities commissioner of Kansas abolished by this act is hereby transferred to the office of the securities commissioner of Kansas provided for by this act and shall be used only for the purposes for which the appropriation was originally made.

(b) On July 1, 1982, liability for all accrued compensation or salaries of officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the office of the securities commissioner of Kansas abolished by this act, or which becomes a part of the office of the securities commissioner of Kansas provided for by this act, shall be assumed and paid by the office of the securities commissioner of Kansas provided for by this act.

History: L. 1982, ch. 98, § 5; July 1.



75-6306 Transfer of property and records.

75-6306. Transfer of property and records. All property and records which were used for, or pertain to, the performance of the powers, duties and functions transferred by this act, including the powers to administer, expend and distribute funds now or hereafter made available in accordance with appropriation acts, are hereby transferred to and conferred and imposed upon the office of the securities commissioner of Kansas provided for by this act.

History: L. 1982, ch. 98, § 6; July 1.



75-6307 Rights saved in legal actions and proceedings.

75-6307. Rights saved in legal actions and proceedings. (a) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against the office of the securities commissioner of Kansas abolished by this act, or by or against any officer or employee of the state in the official capacity of such officer or employee, or in relation to the discharge of any official duties of such officer or employee, shall abate by reason of the taking effect of this act.  The court may allow any such suit, action or other proceeding to be maintained by or against the successor of the office of the securities commissioner of Kansas abolished by this act, or any officer or employee affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1982, ch. 98, § 7; July 1.






Article 64 PROMPT PAYMENT BY GOVERNMENT AGENCIES

75-6401 Short title.

75-6401. Short title. K.S.A. 75-6401 to 75-6407, inclusive, shall be known and may be cited as the Kansas prompt payment act.

History: L. 1984, ch. 310, § 1; Jan. 1, 1985.



75-6402 Definitions.

75-6402. Definitions. As used in the Kansas prompt payment act, unless the context clearly requires otherwise, the following words and phrases shall have the meanings respectively ascribed thereto.

(a) "State agency" means the state and any state agency, department, division or authority thereof.

(b) "Government agency" means any state agency, library, community college or unified school district.

(c) "Vendor" means any person, corporation, association or other business concern engaged in a trade or business, either on a profit or not-for-profit basis, and providing any goods or services to a government agency.

(d) "Goods" means any goods, supplies, materials, equipment or other personal property, but does not mean any real property.

(e) "Services" means any contractual services including architectural, engineering, medical, financial, consulting or other professional services, any construction services and any other personal services, but does not mean any services performed as an officer or employee of any government agency. Services shall not include construction contracts subject to K.S.A. 16-1901 through 16-1908, and amendments thereto.

(f) "Bill" means a proper billing which requests payment and which contains or is accompanied by such substantiating documentation as may be required for payment for the goods or services.

(g) "Community college" means any community college organized and operating under the laws of this state.

(h) "Library" means a library which serves the general public and is supported in whole or in part with tax money.

History: L. 1984, ch. 310, § 2; L. 1986, ch. 342, § 1; L. 2007, ch. 163, § 10; July 1.



75-6403 Prompt payment for goods and services required; interest payment penalty; rate; conditions and procedures.

75-6403. Prompt payment for goods and services required; interest payment penalty; rate; conditions and procedures. (a) Each government agency purchasing or contracting for goods or services from a vendor shall make prompt payment therefor, including payment of any interest penalties due, in accordance with this section.

(b) Each government agency which has received goods or services from a vendor and which does not make payment therefor as prescribed by this subsection shall be subject to an interest payment penalty if the vendor makes a request for payment in accordance with subsection (c). Each government agency shall make payment of the full amount due for such goods or services on or before the 30th calendar day after the date of receipt by the government agency of the goods and services or the date of receipt by the government agency of the bill therefor, whichever is later, unless other provisions for payment are agreed to in writing by the vendor and the government agency. No goods or services shall be deemed to be received by a government agency until all such goods or services are completely delivered and finally accepted by the government agency. For purposes of determining whether a payment was made in accordance with this subsection, a payment by a government agency shall be considered to be made on the date on which the warrant or check for such payment is dated.

(c) (1) Any vendor to which payment has not been made within the time prescribed by subsection (b) may make a written request for payment to the chief executive officer of the government agency obligated to make the payment with interest thereon. Such request shall indicate the government agency obligated to make the payment, the date of receipt of the goods or services by the government agency, the date the vendor sent the government agency the bill for such goods or services and, in the case of a state agency, such other information as may be prescribed by rules and regulations adopted under K.S.A. 75-6407.

(2) Each state agency shall forward a copy of each vendor's request for payment to the director of accounts and reports along with the voucher prepared by the state agency to make payment to the vendor, including payment of the interest penalty prescribed by this subsection. For purposes of computing the interest penalty due a vendor, the state agency shall add seven days from the date the voucher is sent to the director of accounts and reports for payment. Interest penalties on amounts due to a vendor by a state agency shall be paid to the vendor beginning on the day after the required payment date under subsection (b) and ending seven days after the voucher for payment is sent to the director of accounts and reports, except that no interest penalty shall be paid if full payment of the amount due for such goods or services is made on or before the 15th calendar day after the required payment date under subsection (b).

(3) The chief executive officer of the unified school district shall forward a copy of each vendor's request for payment to the governing body thereof, if any, along with the documents prepared to make payment to the vendor, including payment of the interest penalty prescribed by this subsection. Interest penalties on amounts due to a vendor by a unified school district shall be paid to the vendor beginning on the day after the required payment date under subsection (b) and ending on the date on which payment of the amount due is made, except that no interest penalty shall be paid if full payment of the amount due for such goods or services is made on or before the 15th calendar day after the required payment date under subsection (b).

(d) The interest penalty under this section shall be computed at the rate of 1.5% per month on the amount of the payment which is due in accordance with this section. Any amount of an interest penalty which remains unpaid at the end of any thirty-day period after the required payment date under subsection (b) shall be added to the principal amount of the debt and thereafter interest penalties shall accrue on such added amount.

(e) In the event a state agency denies liability and alleges grounds to not make payment after a vendor has requested payment therefor in accordance with subsection (c), the state agency shall inform the vendor in writing of the reasons therefor and that the vendor has the right to file a claim on the dispute with the joint committee on special claims against the state.

(f) No interest penalty shall be payable if a vendor fails to request payment in accordance with subsection (c) within four months after the payment date prescribed by subsection (b).

History: L. 1984, ch. 310, § 3; Jan. 1, 1985.



75-6404 Same; payments prior to final acceptance not prohibited.

75-6404. Same; payments prior to final acceptance not prohibited. Nothing in the Kansas prompt payment act shall be construed to prohibit full or partial payments by government agencies for goods or services whether or not such goods or services have been completely received or finally accepted by the government agencies.

History: L. 1984, ch. 310, § 4; Jan. 1, 1985.



75-6405 Same; payment at discount rate; late penalty.

75-6405. Same; payment at discount rate; late penalty. (a) If a vendor offers a government agency a discount from the amount otherwise due under a contract for goods or services in exchange for payment within a specified period of time, the government agency may make payment in an amount equal to the discounted price only if payment is made within such specified period of time.

(b) Each government agency which violates subsection (a) shall be subject to a late payment penalty under K.S.A. 75-6403 if the vendor makes a request for payment in accordance with subsection (c) of K.S.A. 75-6403.

History: L. 1984, ch. 310, § 5; Jan. 1, 1985.



75-6407 Rules and regulations.

75-6407. Rules and regulations. The secretary of administration may adopt necessary rules and regulations for the implementation of the provisions of the Kansas prompt payment act applicable to state agencies.

History: L. 1984, ch. 310, § 7; Jan. 1, 1985.






Article 66 STATE SURPLUS PROPERTY PROGRAM

75-6601 State surplus property program; established; eligible participants; storage.

75-6601. State surplus property program; established; eligible participants; storage. The secretary of administration or the secretary's designee shall operate the state surplus property program. Except as otherwise provided by rules and regulations adopted by the secretary of administration, the individuals and entities within this state that are authorized to participate in the federal surplus property program pursuant to the federal property and administrative services act of 1949, and amendments thereto, shall be eligible to participate in the state surplus property program. State surplus property shall be stored in such places and in such manner as specified by rules and regulations of the secretary of administration.

History: L. 1985, ch. 265, § 1; L. 1986, ch. 327, § 5; L. 1991, ch. 269, § 1; L. 2004, ch. 121, § 4; July 1.



75-6602 Procedures authorized for disposing of surplus property; rules and regulations.

75-6602. Procedures authorized for disposing of surplus property; rules and regulations. (a) Subject to such limitations as the secretary of administration may prescribe, the secretary of administration or the secretary's designee may dispose of surplus state property to individuals and entities eligible for participation in the federal surplus property program by any of the following methods:

(1) Sale at fixed prices;

(2) by sale at negotiated prices; or

(3) by advertised public auction or advertised sealed bids.

(b) Subject to such limitations as the secretary of administration may prescribe, the secretary of administration or the secretary's designee may sell state surplus property to the general public by advertised public auction or advertised sealed bids or, if such property has been offered for a period of at least 30 days to individuals and entities eligible for participation in the federal surplus property program, may sell the property to the general public at fixed or negotiated prices.

(c) All surplus state property shall be sold or otherwise disposed of within one year after the date on which such property becomes surplus. The secretary of administration may adopt rules and regulations to establish procedures for the timely disposal of state surplus property.

(d) Subject to such limitations as the secretary of administration may prescribe, state agencies that have been given local disposal authorization for specified surplus property identified by state surplus property personnel as having a current value of $500 or less may dispose of the property using any of the following methods:

(1) Sell such property to a junkyard, as defined by K.S.A. 68-2203, and amendments thereto;

(2) give such property to a not-for-profit organization that is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986; or

(3) give such property to individuals or entities eligible for participation in the federal surplus property program.

History: L. 1985, ch. 265, § 2; L. 1986, ch. 327, § 6; L. 1987, ch. 341, § 7; L. 1990, ch. 330, § 1; L. 1991, ch. 269, § 2; L. 1997, ch. 116, § 1; L. 2004, ch. 121, § 5; July 1.



75-6603 Powers and duties of secretary of administration; rules and regulations.

75-6603. Powers and duties of secretary of administration; rules and regulations. (a) Subject to such limitations as the secretary of administration may prescribe, the secretary of administration or the secretary's designee is hereby authorized to do the following for the purposes of establishing and operating the state surplus property program:

(1) Enter into contracts with state, local and federal agencies and private individuals and entities eligible for participation in the federal surplus property program;

(2) receive gifts and grants;

(3) prescribe procedures state agencies must follow concerning the trade-in or other disposition of property;

(4) fix and assess fees and charges to recover all or part of the expenses incurred for transactions pertaining to the state surplus property program; and

(5) adopt such other policies and procedures which are deemed necessary for the proper administration of the state surplus property program and which are in accordance with this act.

(b) The secretary of administration may adopt rules and regulations for the purposes of establishing and administering the state surplus property program in accordance with this act.

History: L. 1985, ch. 265, § 3; L. 1986, ch. 327, § 7; L. 2004, ch. 121, § 6; July 1.



75-6604 Disposition of proceeds received for surplus property.

75-6604. Disposition of proceeds received for surplus property. Subject to and in accordance with limitations and procedures prescribed by the director of accounts and reports therefor, each state agency disposing of surplus property by sale under the state surplus property act shall deposit the moneys received therefor, less fees and charges assessed by the secretary of administration, in the state treasury to the credit of the agency's conversion of materials and equipment fund or the appropriate fee or other special revenue fund of the state agency, in accordance with procedures established by the secretary.

History: L. 1985, ch. 265, § 4; L. 1986, ch. 327, § 8; L. 1987, ch. 341, § 8; L. 2004, ch. 121, § 7; July 1.



75-6605 Assessments by secretary of administration, disposition; transfer of funds.

75-6605. Assessments by secretary of administration, disposition; transfer of funds. (a) All fees and charges assessed by the secretary of administration for transactions pertaining to the state surplus property program and other revenues received pursuant to such program shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of one or more funds available for that purpose, as designated by the secretary of administration.

(b) All expenditures from the [*] any of the funds designated by the secretary under subsection (a) shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports or interfund transfers issued pursuant to vouchers of the secretary of administration or a person or persons designated by the secretary of administration.

(c) On the effective date of this act, the director of accounts and reports is directed to transfer to one or more funds designated by the secretary of administration under subsection (a) any moneys in the correctional industries fund that represent proceeds from disposition of state surplus property. On the effective date of this act, all liabilities of the correctional industries fund that are related to the state surplus property program and that existed prior to the effective date of this act are hereby imposed on one or more funds designated by the secretary of administration under subsection (a).

History: L. 1985, ch. 265, § 5; L. 1986, ch. 327, § 9; L. 1992, ch. 94, § 1; L. 2001, ch. 5, § 409; L. 2004, ch. 121, § 8; July 1.

* The word "the" should have been stricken in the 2004 amendment to the statute.



75-6606 Disposition of personal property of state agencies; exception for state educational institutions; rules and regulations; transfer or loan of property to other state agencies, fees; trade-in with purchase, election by secretary of administration.

75-6606. Disposition of personal property of state agencies; exception for state educational institutions; rules and regulations; transfer or loan of property to other state agencies, fees; trade-in with purchase, election by secretary of administration. (a) Except as provided in subsection (b) and K.S.A. 2015 Supp. 75-6612 and 75-6613, and amendments thereto, all sales, trade-ins or other disposition of personal property owned by state agencies shall be made in accordance with the state surplus property act and rules and regulations authorized by such act.

(b) Subject to rules and regulations adopted pursuant to the state surplus property act or as otherwise directed by the governor, state agencies may transfer or loan personal property to other state agencies with or without charging a fee therefor. In accordance with procedures prescribed by the director of purchases, a state agency may trade in personal property in conjunction with a purchase by the state agency. The state agency shall give the secretary of administration or a designee of the secretary notice of the proposed trade-in. The secretary of administration or the secretary's designee may elect to provide for disposition of the property under the surplus property program in lieu of permitting the state agency to trade in the property.

(c) A state educational institution as defined in K.S.A. 76-711, and amendments thereto, shall not be required to sell, trade-in or dispose of personal property owned by such institution as required by the state surplus property act or any rules and regulations adopted pursuant thereto. A state educational institution shall sell, trade-in or dispose of such personal property in accordance with policies adopted by the state board of regents.

History: L. 1987, ch. 341, § 2; L. 2004, ch. 121, § 9; L. 2010, ch. 106, § 3; L. 2010, ch. 155, § 24; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 4, § 1, but that version was repealed by L. 2010, ch. 155, § 26.



75-6607 Citation of act.

75-6607. Citation of act. K.S.A. 75-6601 through 75-6605 and K.S.A. 75-6606 and K.S.A. 74-2124, and amendments thereto, shall be known as the state surplus property act.

History: L. 1987, ch. 341, § 1; April 30.



75-6608 Department of administration central planning agency for storage of state surplus property; annual survey; approval of acquisition of space for storage; state agency defined.

75-6608. Department of administration central planning agency for storage of state surplus property; annual survey; approval of acquisition of space for storage; state agency defined. (a) The department of administration is hereby designated as the central planning agency for the storage of all state surplus property. The secretary of administration shall survey each state agency annually to determine current and anticipated storage space requirements of the state agency. State agency property shall be stored in such places and in such manner as specified by rules and regulations of the secretary of administration. On and after the effective date of this act, no contract, lease or other document shall be entered into by a state agency to provide space for the storage of state agency property unless such contract, lease or other document has been approved by the secretary of administration.

(b) As used in this section, "state agency" has the meaning ascribed to such term under K.S.A. 75-3701, and amendments thereto.

History: L. 1991, ch. 269, § 3; L. 2004, ch. 121, § 10; July 1.



75-6609 Surplus real estate of state agencies; identification; guidelines for sale; procedures; disposition of proceeds from sale; conveyance of title; exemption. (

75-6609. Surplus real estate of state agencies; identification; guidelines for sale; procedures; disposition of proceeds from sale; conveyance of title; exemption. (a) When used in this section, "surplus real estate" means real estate which is no longer needed by the state agency which owns such real estate as determined in accordance with this section.

(b) (1) The secretary of administration shall develop criteria for the identification of surplus real estate, including, but not limited to, a review of any legal restrictions associated with the real estate and the reasons for the state agency to keep the real estate. In accordance with such criteria, the secretary shall assist state agencies in the identification of surplus real estate. The secretary of administration shall periodically review the status of all real estate of state agencies subject to this section to determine if any of the real estate owned by state agencies is potentially surplus real estate. If any real estate owned by a state agency is determined by the secretary of administration, in consultation with the head of the state agency, to be surplus real estate in accordance with the criteria developed under subsection (a), then the secretary of administration shall recommend to the governor that such real estate be sold under the procedures prescribed by this section.

(2) The secretary of administration shall develop guidelines for the sale of surplus real estate. In accordance with such guidelines and upon the approval of the governor, after consultation with the head of the state agency which owns such surplus real estate, after consultation with the joint committee on state building construction and after approval by the state finance council under subsection (c), the secretary may offer such property for sale by one of the following means: (A) Public auction; (B) by listing the surplus property with a licensed real estate broker or salesperson; or (C) by sealed bid. Subject to the approval of the state finance council as required by subsection (c), the secretary of administration may sell surplus real estate and any improvements thereon on behalf of the state agency which owns such property.

(c) Prior to the sale of any surplus real estate under subsection (b), the state finance council shall approve the sale, which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711, and amendments thereto. The matter may be submitted to the state finance council for approval at any time, including periods of time during which the legislature is in session.

(d) Prior to offering any real estate for sale, such property shall be appraised pursuant to K.S.A. 75-3043a, and amendments thereto, unless the appraisal is waived as provided in this subsection. The secretary of administration may waive the requirement for appraisal for any parcel of surplus real estate that is to be sold at public auction under this section if the secretary of administration determines that it is in the best interests of the state to waive the requirement for appraisal for such parcel of surplus real estate. The costs of any such appraisal may be paid from the proceeds of the sale.

(e) Conveyance of title in surplus real estate offered for sale by the secretary of administration shall be executed on behalf of the state agency by the secretary of administration. The deed for the conveyance may be by warranty deed or by quitclaim deed as determined to be in the best interests of the state by the secretary of administration in consultation with the head of the state agency which owns the surplus real estate.

(f) (1) Any proceeds from the sale of surplus real estate and any improvements thereon, after deduction of the expenses of such sale and any cost of appraisal of the surplus real estate, shall be deposited in the state treasury as prescribed by this subsection, unless otherwise authorized by law. On and after July 1, 2012, 20% of the proceeds from each such sale deposited in the state treasury shall be credited to the surplus real estate fund or another appropriate special revenue fund of the state agency which owned the surplus real estate, as is prescribed by law or as may be determined by the state agency, unless otherwise required by state or federal law or by the limitations or restrictions of the state's title to the real estate being sold. In the case of proceeds from the sale of surplus real estate at a state mental health institution or a state institution for people with intellectual disability, such portion of the proceeds shall be credited to the client benefit fund of such institution or to another special revenue fund of such institution for: (A) Rehabilitation and repair or other capital improvements for such institution; or (B) one-time expenditures for community mental health organizations if the real estate sold was at a state mental health institution or for community developmental disabilities organizations if the real estate sold was at a state institution for people with intellectual disability, and, in any such case, shall be expended in accordance with the provisions of appropriation acts. The remaining 80% of the proceeds from each such sale deposited in the state treasury shall be credited to the Kansas public employees retirement fund to be applied to the payment, in full or in part, of the unfunded actuarial pension liability as directed by the Kansas public employees retirement system. As used in this section, "unfunded actuarial pension liability" means the unfunded actuarially accrued liability of the state for the state of Kansas and participating employers under K.S.A. 74-4931, and amendments thereto, portion of such liability of the Kansas public employees retirement system, determined as of the later of December 31, 2011, or the end of the most recent calendar year for which an actuarial valuation report is available.

(2) The amount of expenses and the cost of appraisal for each sale of surplus real estate pursuant to this section shall be transferred and credited to the property contingency fund created under K.S.A. 75-3652, and amendments thereto, and may be expended for any operations of the department of administration.

(3) Any state agency owning real estate may apply to the director of accounts and reports to establish a surplus real estate special revenue fund in the state treasury. Subject to the provisions of appropriation acts, moneys in a surplus real estate special revenue fund may be expended for the operating expenditures of the state agency.

(g) Any sale of property by the secretary of transportation pursuant to K.S.A. 68-413, and amendments thereto, shall not be subject to the provisions of this section. The provisions of this section shall not be applicable to real estate given as an endowment, bequest, or gift to a state educational institution as defined in K.S.A. 72-4412, and amendments thereto, or to the university of Kansas medical center.

(h) Sale of the Olathe travel information center shall not be subject to the provisions of this section.

History: L. 2000, ch. 149, § 1; L. 2001, ch. 153, § 4; L. 2002, ch. 200, § 5; L. 2011, ch. 97, § 45; L. 2012, ch. 165, § 3; L. 2013, ch. 133, § 33; July 1.

Section was amended twice in the 2012 session, see also 75-6609a.

Section was also amended by L. 2012, ch. 91, § 65, but that version was repealed by L. 2012, ch. 165, § 5.



75-6610 Mental health institutions or institutions for people with intellectual disability; sale of real estate; use of proceeds.

75-6610. Mental health institutions or institutions for people with intellectual disability; sale of real estate; use of proceeds. If a mental health institution or an institution for people with intellectual disability is closed and all or part of the real estate of such institution is sold, the proceeds from the sale of such real estate, after deduction of the costs of the sale and any costs of appraisal of such surplus real estate, shall be deposited in the state treasury to the credit of a new or existing special revenue fund. All expenditures of such moneys in any such special revenue fund shall be in accordance with the provisions of appropriation acts and shall be used (a) for capital improvement or operating expenditures for another state institution providing either mental health services or services for people with intellectual disability, whichever were provided by the closed institution or (b) to provide either mental health services or services for people with intellectual disability, whichever was provided by the closed institution, through community organizations in communities.

History: L. 2001, ch. 153, § 5; L. 2012, ch. 91, § 66; July 1.



75-6611 Survey of land prior to conveyance of any land.

75-6611. Survey of land prior to conveyance of any land. Prior to the state of Kansas or any agency thereof disposing of any land, by deed, mortgage, gift or other means of conveyance, transfer or exchange, and prior to closing the transaction for such conveyance of such land, the agency head shall cause a survey to be conducted by a licensed land surveyor. Such survey shall establish the precise legal description of such land and shall be a condition precedent to the final closing on such conveyance.

History: L. 2006, ch. 150, § 7; April 27.



75-6612 Disposition of legislative computer equipment.

75-6612. Disposition of legislative computer equipment. (a) Except as otherwise provided in this section, all sales, trade-ins or other disposition of personal property described in subsection (b) owned by the legislature shall be exempt from the provisions of the state surplus property act.

(b) The legislature is hereby authorized to sell computer equipment leased to the legislature, not to be returned to the lessor and that is scheduled for replacement for the fair market value of such computer equipment as fixed by the director of legislative administrative services after consultation with the legislative chief information technology officer and legislative director of computer services and subject to the following:

(1) The computer equipment must be in use by a member of the legislature or by legislative staff.

(2) Each such item that is not to be returned to the lessor shall be offered first and may be sold to the member of the legislature or legislative staff who is assigned to use such computer equipment, and who is hereby authorized to purchase such computer equipment.

(3) If any such member of the legislature or legislative staff declines the offer to purchase the computer equipment assigned to such person, then such computer equipment shall be offered and may be sold to a local public library for fair market value. The director of legislative administrative services shall establish and carry out a procedure whereby such libraries are notified of the authorization to purchase such computer equipment pursuant to this section. If any remaining computer equipment is not sold to such libraries, then such computer equipment shall be offered and may be sold to other members of the legislature or legislative staff, on a drawing basis, and who are hereby authorized to purchase such computer equipment.

(4) No more than one additional purchase shall be authorized for any such person by the director of legislative administrative services who is authorized to determine the order of priority for such purchase.

(c) All moneys received from the sale of such computer equipment shall be deposited in the state treasury in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, and shall be credited to the legislative special revenue fund.

(d) As used in this section:

(1) "Member of the legislature" means a member of the legislature who is a member of the house of representatives or the senate.

(2) "Local public library" means any library established pursuant to article 12 of chapter 12 of the Kansas Statutes Annotated, K.S.A. 72-1033 and 72-1623, and amendments thereto, and any library which is operating pursuant to an interlocal agreement between a city, county or township and a school district pursuant to K.S.A. 12-2901 et seq., and amendments thereto, or K.S.A. 72-8230, and amendments thereto.

(e) Any property not disposed of in accordance with subsection (b), may be disposed of in the manner prescribed in the state surplus property act.

History: L. 2010, ch. 106, § 1; Apr. 29.



75-6613 Disposition of state law enforcement personal sidearms.

75-6613. Disposition of state law enforcement personal sidearms. (a) All sales, trade-ins or other disposition of personal property described in subsection (b) owned by a state law enforcement agency shall be exempt from the provisions of the state surplus property act.

(b) The agency head of any state law enforcement agency who employs persons who are authorized to carry firearms when discharging the duties of such person's employment is hereby authorized to sell the personal sidearm of such person to such person who is authorized to carry such firearm subject to the following:

(1) A retiring state law enforcement officer, as defined in K.S.A 74-5602, and amendments thereto, or a state law enforcement officer who resigns from such state agency to accept employment with a local, state or federal law enforcement agency, is hereby authorized to purchase, upon such retirement or resignation, such employee's personal sidearm with a trigger lock;

(2) each sale of such personal sidearm shall be for the amount equal to the total of the fair market value of the sidearm, as fixed by the agency head, plus the cost of the trigger lock; and

(3) no sale of a personal sidearm shall be made to any resigning or retiring employee unless the agency head of such state agency from which such person is resigning or retiring determines that the employment record and performance evaluations of each such employee are satisfactory.

(c) All moneys received from the sale of personal sidearms and trigger locks to such resigning or retiring state employee shall be deposited in the state treasury in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, and shall be credited to the appropriate special revenue fund of such state agency.

History: L. 2010, ch. 106, § 2; Apr. 29.






Article 67 STATE GENERAL FUND APPROPRIATIONS, DEMAND TRANSFERS AND EXPENDITURES

75-6701 Joint estimates of revenue to state general fund.

75-6701. Joint estimates of revenue to state general fund. (a) On or before each December 4 and on or before each April 20, the director of the budget and the director of the legislative research department shall prepare a joint estimate of revenue to the state general fund for the current fiscal year and the ensuing fiscal year.

(b) If prior to final adjournment of any regular session of the legislature any law is enacted providing for additional or less revenues to be deposited in the state treasury to the credit of the state general fund, the director of the budget and the director of the legislative research department shall prepare a joint estimate of such revenues.

(c) In the event of a disagreement or failure to agree upon a joint estimate of revenue pursuant to subsection (a) or (b), the legislature shall utilize the estimates of the director of the legislative research department and the governor shall utilize the estimates of the director of the budget.

History: L. 1990, ch. 350, § 1; L. 2003, ch. 19, § 1; L. 2004, ch. 5, § 1; Mar. 25.



75-6702 Omnibus reconciliation spending limit bill; effective date of appropriation bills; limit on total state general fund appropriations and demand transfers.

75-6702. Omnibus reconciliation spending limit bill; effective date of appropriation bills; limit on total state general fund appropriations and demand transfers. (a) The last appropriation bill passed in any regular session of the legislature shall be the omnibus reconciliation spending limit bill. Each bill which is passed during a regular session of the legislature and which appropriates or transfers money from the state general fund for the ensuing fiscal year shall contain a provision that such bill shall take effect and be in force from and after the effective date of the omnibus reconciliation spending limit bill for that regular session of the legislature or from and after such effective date and a subsequent date or an event occurring after such effective date.

(b) Except as provided in subsection (c), the maximum amount of expenditures and demand transfers from the state general fund that may be authorized by act of the legislature during the 2004 regular session of the legislature and each regular session of the legislature thereafter, is hereby fixed so that there will be an ending balance in the state general fund for the ensuing fiscal year that is equal to 7.5% or more of the total amount authorized to be expended or transferred by demand transfer from the state general fund in such fiscal year.

(c) The provisions of subsection (b) are hereby suspended for the fiscal year ending June 30, 2016, and the fiscal year ending June 30, 2017, and shall not prescribe a maximum amount of expenditures and demand transfers from the state general fund that may be authorized by act of the legislature during the 2015 or 2016 regular session of the legislature.

History: L. 1990, ch. 350, § 2; L. 1994, ch. 13, § 3; L. 2003, ch. 160, § 88; L. 2004, ch. 123, § 178; L. 2005, ch. 174, § 180; L. 2006, ch. 216, § 75; L. 2007, ch. 201, § 67; L. 2008, ch. 131, § 167; L. 2009, ch. 124, § 138; L. 2010, ch. 165, § 146; L. 2011, ch. 118, § 181; L. 2013, ch. 136, § 270; L. 2015, ch. 104, § 240; July 1.



75-6704 Percentage reduction in expenditures and demand transfers from state general fund, executive order of governor; guidelines, exceptions and effect; state finance council approval.

75-6704. Percentage reduction in expenditures and demand transfers from state general fund, executive order of governor; guidelines, exceptions and effect; state finance council approval. (a) The director of the budget shall continuously monitor the status of the state general fund with regard to estimated and actual revenues and approved and actual expenditures and demand transfers. Periodically, the director of the budget shall estimate the amount of the unencumbered ending balance of moneys in the state general fund for the current fiscal year and the total amount of anticipated expenditures, demand transfers and encumbrances of moneys in the state general fund for the current fiscal year. If the amount of such unencumbered ending balance in the state general fund is less than $100,000,000, the director of the budget shall certify to the governor the difference between $100,000,000 and the amount of such unencumbered ending balance in the state general fund, after adjusting the estimates of the amounts of such demand transfers with regard to new estimates of revenues to the state general fund, where appropriate.

(b) Upon receipt of any such certification and subject to approval of the state finance council acting on this matter which is hereby declared to be a matter of legislative delegation and subject to the guidelines prescribed by subsection (c) of K.S.A. 75-3711c and amendments thereto, the governor may issue an executive order reducing, by applying a percentage reduction determined by the governor in accordance with this section, (1) the amount authorized to be expended from each appropriation from the state general fund for the current fiscal year, other than any item of appropriation for debt service for payments pursuant to contractual bond obligations or any item of appropriation for employer contributions for the employers who are eligible employers as specified in subsections (1), (2) and (3) of K.S.A. 74-4931 and amendments thereto under the Kansas public employees retirement system pursuant to K.S.A. 74-4939 and amendments thereto, and (2) the amount of each demand transfer from the state general fund for the current fiscal year, other than any demand transfer to the school district capital improvements fund for distribution to school districts pursuant to K.S.A. 75-2319 and amendments thereto.

(c) The reduction imposed by an executive order issued under this section shall be determined by the governor and may be equal to or less than the amount certified under subsection (a). Except as otherwise specifically provided by this section, the percentage reduction applied under subsection (b) shall be the same for each item of appropriation and each demand transfer and shall be imposed equally on all such items of appropriation and demand transfers without exception. No such percentage reduction and no provisions of any such executive order under this section shall apply or be construed to reduce any item of appropriation for debt service for payments pursuant to contractual bond obligations or any item of appropriation for employer contributions for the employers who are eligible employers as specified in subsections (1), (2) and (3) of K.S.A. 74-4931 and amendments thereto under the Kansas public employees retirement system pursuant to K.S.A. 74-4939 and amendments thereto or any demand transfer to the school district capital improvements fund for distribution to school districts pursuant to K.S.A. 75-2319 and amendments thereto. The provisions of such executive order shall be effective for all state agencies of the executive, legislative and judicial branches of state government.

(d) If the governor issues an executive order under this section, the director of accounts and reports shall not issue any warrant for the payment of moneys in the state general fund or make any demand transfer of moneys in the state general fund for any state agency unless such warrant or demand transfer is in accordance with such executive order and such warrant or demand transfer does not exceed the amount of money permitted to be expended or transferred from the state general fund.

(e) Nothing in this section shall be construed to (1) require the governor to issue an executive order under this section upon receipt of any such certification by the director of the budget; or (2) restrict the number of times that the director of the budget may make a certification under this section or that the governor may issue an executive order under this section.

History: L. 1990, ch. 350, § 5; L. 1992, ch. 284, § 2; L. 1994, ch. 13, § 4; March 17.



75-6705 Appropriations; gun control; prohibitions.

75-6705. Appropriations; gun control; prohibitions. (a) No portion of any money appropriated by the state legislature shall be used, other than for normal and recognized executive and legislative relationships, for:

(1) Publicity or propaganda purposes relating to gun control; or

(2) preparation, distribution or use of any kit, pamphlet, booklet, publication, electronic communication, radio, television or video presentation designed to support or defeat:

(A) The enactment of legislation before the federal government, state legislature or a local government legislative body relating to gun control; or

(B) any proposed or pending regulation, administrative action or order issued by the federal government, any state agency or local government relating to gun control.

(b) No portion of any appropriation shall be used to pay the salary or expenses of any grant or contract recipient, or agent acting on behalf of such recipient, related to any activity designed to influence the enactment of legislation, an appropriation, a regulation, an administrative action, or an executive order proposed or pending before the federal government, Kansas legislature or local government legislative body relating to gun control.

(c) The prohibitions in subsections (a) and (b) shall include any activity to advocate or promote any proposed, pending or future:

(1) Federal, state or local tax increase relating to gun control; or

(2) requirement or restriction on any legal consumer product, including its sale or marketing, relating to gun control.

History: L. 2013, ch. 128, § 1; July 1.






Article 69 CONTRACTS FOR PUBLIC IMPROVEMENT PROJECTS

75-6901 Application of act; awarding authority defined.

75-6901. Application of act; awarding authority defined. (a) The provisions of this act shall govern all contracts entered into by agencies of the state of Kansas and all political and taxing subdivisions of this state for the construction, reconstruction, alteration, repair, dismantling or demolition of buildings, streets, roads, highways, bridges, water and sewer and gas mains, plants and facilities, airports, dams and levies and every other type of structure or improvement.

(b) For the purposes of this act "awarding authority" shall mean the agency of the state or the political or taxing subdivision requesting bids and awarding contracts governed by this act.

History: L. 1995, ch. 69, § 1; July 1.



75-6902 Withdrawal and correction of bids; prior to bid opening.

75-6902. Withdrawal and correction of bids; prior to bid opening. Any bidder submitting bids upon any contract governed by this act may correct any mistakes in its bid before the time and date set by the awarding authority for bid opening by withdrawing or correcting its bid.

History: L. 1995, ch. 69, § 2; July 1.



75-6903 Bids with judgmental mistakes, not withdrawable after bid opening.

75-6903. Bids with judgmental mistakes, not withdrawable after bid opening. A bid mistake based upon an error in judgment may not be withdrawn after the time and date set by the awarding authority for bid opening.

History: L. 1995, ch. 69, § 3; July 1.



75-6904 Bids with nonjudgmental mistakes; awarding authority request for verification; procedure.

75-6904. Bids with nonjudgmental mistakes; awarding authority request for verification; procedure. In cases where a representative of the awarding authority has reason to believe that nonjudgmental mistakes have been made, the representative of the awarding authority may request from the bidder a verification of the bid calling attention to the suspected nonjudgmental mistake.  A bidder may either verify the bid as submitted or withdraw it if a request for verification has been made.  If the bidder does not respond within two business days after the bidder receives a request for verification it shall be considered verified.  Once a bid has been verified it shall be considered submitted as verified.

History: L. 1995, ch. 69, § 4; July 1.



75-6905 Same; notice of bid with nonjudgmental mistake; basis for withdrawal.

75-6905. Same; notice of bid with nonjudgmental mistake; basis for withdrawal. The bidder must notify the awarding authority within two business days after the bids have been opened that there is a nonjudgmental mistake in its bid. The awarding authority shall permit a bidder to withdraw its bid without penalty or forfeiture of bid security if:

(a) A nonjudgmental mistake is evident on the face of the bid; or

(b) the bidder establishes by clear and convincing evidence that a nonjudgmental mistake was made.

History: L. 1995, ch. 69, § 5; July 1.



75-6906 Same; bidder withdrawing bid not to perform work on project, when.

75-6906. Same; bidder withdrawing bid not to perform work on project, when. If a bidder withdraws a bid, as authorized in K.S.A. 75-6905, the awarding authority may require that such bidder shall not be allowed to perform any work on the project through subcontract agreements or by any other means including rebids.

History: L. 1995, ch. 69, § 6; July 1.



75-6907 Actions to enjoin enforcement of contracts based on certain bids with mistakes; venue; relief.

75-6907. Actions to enjoin enforcement of contracts based on certain bids with mistakes; venue; relief. Whenever it appears that an awarding authority is attempting to enforce any contract based upon a bid in which a mistake has been made contrary to the provisions of this act, an action may be brought in the district court of the county in which the contract was awarded to enjoin such enforcement and, upon a proper showing, a permanent or temporary injunction, restraining order or other equitable relief shall be granted in an action brought by the bidder, the attorney general or any county or district attorney.

History: L. 1995, ch. 69, § 7; July 1.



75-6908 Act inapplicable to Kansas turnpike authority.

75-6908. Act inapplicable to Kansas turnpike authority. K.S.A. 75-6901 to 75-6907, inclusive, shall not apply to the Kansas turnpike authority.

History: L. 1995, ch. 69, § 8; July 1.



75-6909 Public improvement contracts; provisions for retention of moneys; release of moneys, when.

75-6909. Public improvement contracts; provisions for retention of moneys; release of moneys, when. Notwithstanding any other statutory provision of this state, in any contract entered into by the state of Kansas or any department or agency of the state, or any county, city, school district or any other political subdivision of the state, for the construction, reconstruction, renovation, remodeling or repair of any building or structure or for the construction, reconstruction, repair or maintenance of any highway, road, bridge, underpass, viaduct, sewer or waterworks, or other improvements to public property, the contracting public entity may include a provision for retaining moneys until such time as the contract has been satisfactorily completed, subject to the following:

(a) With respect to any contract to which this act applies of $1,000,000 or more, at any time before the public contracting entity releases the contract funds it has retained, the public entity may approve a request from the contractor that the retained funds be placed in an interest bearing escrow account.  It shall be the responsibility of the contractor to establish the escrow account in a state or national bank, federally chartered savings and loan association, or federally chartered savings bank with offices located in Kansas.  All fees or charges for establishing and maintaining the escrow account shall be paid by the contractor.  Prior to paying any retained funds into the escrow account the public contracting entity shall enter into an appropriate escrow agreement with the bank, savings and loan association or savings bank and the contractor.  The escrow agreement shall provide that the retained funds shall be returned to the contracting public entity in the event the contracting public entity notifies the bank, savings and loan association or savings bank that the contractor has defaulted on the contract, that the retained funds shall not be released to the contractor until authorized by the contracting public entity and that the interest on the retained funds shall be paid to the contractor as it accumulates.

(b) With respect to any contract to which this act applies of $1,000,000 or more, at any time after the contracting public entity has retained any contract funds the contractor may request and upon approval by the public contracting entity of such request the contractor may substitute securities of the following types for the retained contract funds:

(1) United States treasury bonds, United States treasury notes, United States treasury certificates of indebtedness or United States treasury bills;

(2) bonds or notes of the state of Kansas or any political subdivision of the state; or

(3) certificates of deposit from any state or national bank, federally chartered savings and loan association, or federally chartered savings bank, with offices located in Kansas.

The value of the securities substituted must be at least equal to the amount of the funds retained.  The substituted securities shall be issued in such a manner as to allow the contracting public entity to convert the securities to cash in the event the contracting public entity makes a claim against the contractor as a result of the contractor's default on the contract.  Upon substitution of appropriate securities the contracting public entity shall pay the retained funds to the contractor within five working days.  When the contract is satisfactorily completed the substituted securities will be returned to the contractor with any interest that has accumulated.  In the event that the contracting public entity makes a claim against the retained securities the entity shall retain only such substituted securities of a sufficient value to cover the amount of the claim and return the remaining substituted securities to the contractor plus any accumulated interest.  Substituted securities retained to cover the amount of the claim made by the contracting public entity may be converted to cash by the entity. All costs associated with substituting securities as provided in this subsection shall be paid by the contractor.  The contracting public entity may require the contractor to establish and maintain an escrow account with an escrow agent approved by the contracting public entity for the purpose of effectuating the substitution of securities provided for in this subsection.

History: L. 1998, ch. 159, § 2; July 1.






Article 70 JUVENILE JUSTICE AUTHORITY

75-7001 Juvenile justice authority; commissioner of juvenile justice; powers and duties.

75-7001. Juvenile justice authority; commissioner of juvenile justice; powers and duties. On January 1, 1997, the governor shall appoint a commissioner of juvenile justice.  The commissioner may appoint staff assistants and employees as are necessary to enable the commissioner to carry out the transfer of powers, duties and functions of the department of social and rehabilitation services and the secretary of social and rehabilitation services concerning juvenile offenders to the juvenile justice authority and the commissioner of juvenile justice.  On and after July 1, 1997, the commissioner of juvenile justice shall be responsible for the care, custody and control of juvenile offenders and shall be in charge of the juvenile justice authority.  The juvenile justice authority shall:

(a) Control and manage the operation of the state juvenile correctional facilities;

(b) evaluate the rehabilitation of juveniles committed to the authority and prepare and submit periodic reports to the committing court for the purposes of:

(1) Evaluating the effectiveness of institutional treatment;

(2) making recommendations for release where appropriate, and recommending terms and conditions for release; and

(3) reviewing the placement of children and recommending alternative placements such as supervised release into the community, out-of-home placement, or community services work where appropriate with the approval of the court.

(c) consult with the schools and courts of this state on the development of programs for the reduction and prevention of delinquency and the treatment of juvenile offenders;

(d) cooperate with other agencies whose services deal with the care and treatment of juvenile offenders to the end that juvenile offenders may wherever possible be assisted to a successful adjustment outside of institutional care;

(e) advise local, state and federal officials, public and private agencies, and lay groups on the needs for and possible methods of the reduction and prevention of delinquency, and the treatment of juvenile offenders;

(f) assemble and distribute information relating to delinquency and report on studies relating to community conditions which affect the problem of delinquency;

(g) assist any community within the state by conducting a comprehensive survey of the community's available public and private resources, and recommend methods of establishing a community program for combating juvenile delinquency and crime, but no such survey shall be conducted unless local individuals and groups request it through their local authorities, and no such request shall be interpreted as binding the community to following the recommendations made as a result of the request; and

(h) be responsible for directing state moneys to providers in local communities of alternative placements such as supervised release into the community, out-of-home placement, community services work or other community-based service; provide assistance to such providers; and evaluate and monitor the performance of such providers relating to the provision of services.

History: L. 1995, ch. 259, § 4; L. 1996, ch. 229, § 132; July 1.



75-7002 Same; transfer of powers, duties and functions from SRS; successor thereto; rules and regulations; title to property.

75-7002. Same; transfer of powers, duties and functions from SRS; successor thereto; rules and regulations; title to property. On and after July 1, 1997:

(a) Except as otherwise provided by this act, all of the powers, duties and functions of the department of social and rehabilitation services and the secretary of the department of social and rehabilitation services concerning juvenile offenders are hereby transferred to and conferred and imposed upon the juvenile justice authority and the commissioner of juvenile justice established by this act.

(b) Except as otherwise provided by this act, the juvenile justice authority and the commissioner of juvenile justice established by this act shall be the successor in every way to the powers, duties and functions of the department of social and rehabilitation services and the secretary of the department of social and rehabilitation services concerning juvenile offenders in which the same were vested prior to the effective date of this section.  Every act performed in the exercise of such powers, duties and functions by or under the authority of the juvenile justice authority or the commissioner of juvenile justice concerning juvenile offenders established by this act shall be deemed to have the same force and effect as if performed by the department of social and rehabilitation services or the secretary of the department of social and rehabilitation services, respectively, in which such powers, duties and functions were vested prior to the effective date of this section.

(c) Except as otherwise provided by this act, whenever the department of social and rehabilitation services, or words of like effect concerning juvenile offenders, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the juvenile justice authority established by this act.

(d) Except as otherwise provided by this act, whenever the secretary of the department of social and rehabilitation services, or words of like effect concerning juvenile offenders, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the commissioner of juvenile justice established by this act.

(e) All rules and regulations of the department of social and rehabilitation services or the secretary of the department of social and rehabilitation services concerning juvenile offenders in existence on the effective date of this section shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the commissioner of juvenile justice established by this act until revised, amended, revoked or nullified pursuant to law.

(f) All orders and directives of the department of social and rehabilitation services or the secretary of the department of social and rehabilitation services concerning juvenile offenders in existence on the effective date of this section shall continue to be effective and shall be deemed to be orders and directives of the juvenile justice authority established by this act until revised, amended or nullified pursuant to law.

(g) On the effective date of this section, the juvenile justice authority established by this act shall succeed to whatever right, title or interest the department of social and rehabilitation services has acquired in any real property in this state concerning juvenile offenders, and the authority shall hold the same for and in the name of the state of Kansas.  On and after the effective date of this section, whenever any statute, contract, deed or other document concerns the power or authority of the department of social and rehabilitation services or the secretary of the department of social and rehabilitation services concerning juvenile offenders to acquire, hold or dispose of real property or any interest therein, the juvenile justice authority as established by this act shall succeed to such power or authority.

(h) The juvenile justice authority and the commissioner of juvenile justice established by this act shall be continuations of the department of social and rehabilitation services and the secretary of the department of social and rehabilitation services concerning juvenile offenders.

History: L. 1995, ch. 259, § 5; L. 1996, ch. 54, § 1; July 1.



75-7003 Same; officers and employees in SRS concerning juvenile offenders transferred; benefits and rights.

75-7003. Same; officers and employees in SRS concerning juvenile offenders transferred; benefits and rights. Except as otherwise provided in this act, on July 1, 1997, officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the department of social and rehabilitation services concerning juvenile offenders which are transferred by this act, or who become a part of the juvenile justice authority, or the powers, duties and functions of which are transferred to the juvenile justice authority, and who, in the opinion of the commissioner of juvenile justice, are necessary to perform the powers, duties and functions of the juvenile justice authority, shall be transferred to, and shall become officers and employees of the juvenile justice authority established under this act. Any such officer or employee shall retain all retirement benefits and all rights of civil service which had accrued to or vested in such officer or employee prior to the effective date of this section.  The service of each such officer and employee so transferred shall be deemed to have been continuous.  All transfers and any abolition of personnel positions in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder.

History: L. 1995, ch. 259, § 6; May 25.



75-7004 Same; conflicts as to power, function or duty or power to be resolved by governor.

75-7004. Same; conflicts as to power, function or duty or power to be resolved by governor. On and after July 1, 1997:

(a) When any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of any abolition, transfer, attachment or change made by or under authority of this act, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The juvenile justice authority shall succeed to all property and records which were used for or pertain to the performance of the powers, duties and functions transferred to the juvenile justice authority.  Any conflict as to the proper disposition of property or records arising under this section, and resulting from the transfer or attachment of any state agency, or all or part of the powers, duties and functions thereof, shall be determined by the governor, whose decision shall be final.

History: L. 1995, ch. 259, § 7; May 25.



75-7005 Same; legal custody of records transferred; no abatement of suits, actions or proceedings.

75-7005. Same; legal custody of records transferred; no abatement of suits, actions or proceedings. On and after July 1, 1997:

(a) The juvenile justice authority shall have the legal custody of all records, memoranda, writings, entries, prints, representations or combinations thereof of any act, transaction, occurrence or event of the department of social and rehabilitation services concerning juvenile offenders and any agency or office transferred thereto under this act.

(b) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency mentioned in this act, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of this act.  The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(c) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1995, ch. 259, § 8; May 25.



75-7006 Same; balance of funds and liabilities transferred.

75-7006. Same; balance of funds and liabilities transferred. (a) On and after July 1, 1997, the balance of all funds appropriated and reappropriated to the department of social and rehabilitation services concerning juvenile offenders is hereby transferred to the juvenile justice authority and shall be used only for the purpose for which the appropriation was originally made.

(b) On and after July 1, 1997, the liability for all accrued compensation or salaries of officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the department of social and rehabilitation services concerning juveniles, or who become a part of the juvenile justice authority established by this act, or the powers, duties and functions of which are transferred to the juvenile justice authority provided for by this act, shall be assumed and paid by the juvenile justice authority established by this act.

History: L. 1995, ch. 259, § 9; May 25.



75-7007 Kansas advisory group on juvenile justice and delinquency prevention; membership; compensation; functions; reduction of biases in juvenile justice system.

75-7007. Kansas advisory group on juvenile justice and delinquency prevention; membership; compensation; functions; reduction of biases in juvenile justice system. (a) There is hereby established the Kansas advisory group on juvenile justice and delinquency prevention, for the purposes of the federal juvenile justice and delinquency prevention act of 1974, as amended.

(b) The membership of the Kansas advisory group on juvenile justice and delinquency prevention shall be composed of members appointed by the governor. The governor shall appoint at least 20 but not more than 33 members to the advisory group. The members shall serve at the pleasure of the governor. One-third of the members shall be appointed to four-year terms; one-third of the members shall be appointed to three-year terms; and one-third of the members shall be appointed to two-year terms. Thereafter, all members shall serve four-year terms.

(c) The chairperson and vice-chairperson of the advisory group shall be appointed by the governor.

(d) Each member of the advisory group shall receive compensation, subsistence allowances, mileage and other expenses as provided for in K.S.A. 75-3223, and amendments thereto.

(e) The advisory group shall participate in the development and review of the juvenile justice plan, review and comment on all juvenile justice and delinquency prevention grant applications, and shall make recommendations regarding the grant applications.

(f) The advisory group shall receive reports from local citizen review boards established pursuant to K.S.A. 38-1812, and amendments thereto, regarding the status of juvenile offenders under the supervision of the district courts.

(g) The advisory group shall examine the effectiveness of juvenile justice programs in reducing racial, geographic and other biases that may exist in the juvenile justice system, and report to the commissioner of juvenile justice annually on which programs are effective in reducing such biases in areas such as prevention, alternatives to detention, intake and assessment procedures and alternatives to incarceration.

History: L. 1995, ch. 259, § 10; L. 1997, ch. 156, § 94; L. 1999, ch. 156, § 22; L. 2006, ch. 163, § 1; July 1.



75-7011 Same; severability.

75-7011. Same; severability. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1995, ch. 259, § 11; May 25.



75-7012 Same; abolishment; transfer of powers, duties and functions to the Kansas advisory group on juvenile justice and delinquency prevention.

75-7012. Same; abolishment; transfer of powers, duties and functions to the Kansas advisory group on juvenile justice and delinquency prevention. (a) The Kansas youth authority established by K.S.A. 75-7008 prior to amendment by this act hereby is abolished.

(b) All of the powers, duties and functions of the Kansas youth authority are hereby transferred to and conferred and imposed upon the Kansas advisory group on juvenile justice and delinquency prevention.

(c) The Kansas advisory group on juvenile justice and delinquency prevention shall be the successor in every way to the powers, duties and functions of the Kansas youth authority in which the same were vested prior to the effective date of this act.  Every act performed in the exercise of such powers, duties and functions by or under the authority of the Kansas advisory group on juvenile justice and delinquency prevention shall be deemed to have the same force and effect as if performed by the Kansas youth authority in which such powers, duties and functions were vested prior to the effective date of this act.

(d) Whenever the Kansas youth authority is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the Kansas advisory group on juvenile justice and delinquency prevention.

(e) All of the records, memoranda, writings and property of the Kansas youth authority shall be and hereby are transferred to the Kansas advisory group on juvenile justice and delinquency prevention and such advisory group shall have legal custody of the same.

History: L. 1999, ch. 156, § 1; May 27.



75-7021 Kansas juvenile delinquency prevention trust fund; expenditures; grant criteria.

75-7021. Kansas juvenile delinquency prevention trust fund; expenditures; grant criteria. (a) There is hereby created in the state treasury the Kansas juvenile delinquency prevention trust fund. Money credited to the Kansas juvenile delinquency prevention trust fund shall be used solely for the purpose of making grants to further the purpose of juvenile justice reform, including rational prevention programs and programs for treatment and rehabilitation of juveniles and to further the partnership between state and local communities. Such treatment and rehabilitation programs should aim to combine accountability and sanctions with increasingly intensive treatment and rehabilitation services with an aim to provide greater public safety and provide intervention that will be uniform and consistent.

(b) All expenditures from the Kansas juvenile delinquency prevention trust fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the commissioner of juvenile justice or by a person or persons designated by the commissioner.

(c) The commissioner of juvenile justice may apply for, receive and accept money from any source for the purposes for which money in the Kansas juvenile delinquency prevention trust fund may be expended. Upon receipt of any such money, the commissioner shall remit the entire amount to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas juvenile delinquency prevention trust fund.

(d) Grants made to programs pursuant to this section shall be based on the number of persons to be served and such other requirements as may be established by the Kansas advisory group on juvenile justice and delinquency prevention in guidelines established and promulgated to regulate grants made under authority of this section. The guidelines may include requirements for grant applications, organizational characteristics, reporting and auditing criteria and such other standards for eligibility and accountability as are deemed advisable by the Kansas advisory group on juvenile justice and delinquency prevention.

(e) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the Kansas juvenile delinquency prevention trust fund interest earnings based on:

(1) The average daily balance of moneys in the Kansas juvenile delinquency prevention trust fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(f) On and after the effective date of this act, the Kansas endowment for youth trust fund created by this section prior to amendment by this act is hereby redesignated as the Kansas juvenile delinquency prevention trust fund. On and after the effective date of this act, whenever the Kansas endowment for youth trust fund created by this section prior to amendment by this act, or words of like effect, is referred to or designated by a statute, contract or other document such reference or designation shall be deemed to apply to the Kansas juvenile delinquency prevention trust fund.

History: L. 1996, ch. 234, § 18; L. 1997, ch. 156, § 97; L. 1999, ch. 156, § 23; L. 2000, ch. 159, § 13; L. 2001, ch. 5, § 410; L. 2014, ch. 82, § 42; July 1.

Revisor's Note:

Section was amended twice in the 1999 session, see also 75-7021a.



75-7022 Citation.

75-7022. Citation. This act shall be known and may be cited as the juvenile justice reform act of 1996.

History: L. 1996, ch. 229, § 1; July 1.



75-7023 Juvenile intake and assessment system; confidentiality of records; information collected; dispositional alternatives; custody of child; conditions of release.

75-7023. Juvenile intake and assessment system; confidentiality of records; information collected; dispositional alternatives; custody of child; conditions of release. (a) The supreme court through administrative orders shall provide for the establishment of a juvenile intake and assessment system and for the establishment and operation of juvenile intake and assessment programs in each judicial district. On and after July 1, 1997, the secretary for children and families may contract with the commissioner of juvenile justice to provide for the juvenile intake and assessment system and programs for children in need of care. Except as provided further, on and after July 1, 1997, the commissioner of juvenile justice shall promulgate rules and regulations for the juvenile intake and assessment system and programs concerning juvenile offenders. If the commissioner contracts with the office of judicial administration to administer the juvenile intake and assessment system and programs concerning juvenile offenders, the supreme court administrative orders shall be in force until such contract ends and the rules and regulations concerning juvenile intake and assessment system and programs concerning juvenile offenders have been adopted.

(b) No records, reports and information obtained as a part of the juvenile intake and assessment process may be admitted into evidence in any proceeding and may not be used in a child in need of care proceeding except for diagnostic and referral purposes and by the court in considering dispositional alternatives. However, if the records, reports or information are in regard to abuse or neglect, which is required to be reported under K.S.A. 2015 Supp. 38-2223, and amendments thereto, such records, reports or information may then be used for any purpose in a child in need of care proceeding pursuant to the revised Kansas code for care of children.

(c) Upon a juvenile being taken into custody pursuant to K.S.A. 2015 Supp. 38-2330, and amendments thereto, a juvenile intake and assessment worker shall complete the intake and assessment process as required by supreme court administrative order or district court rule prior to July 1, 1997, or except as provided above rules and regulations established by the commissioner of juvenile justice on and after July 1, 1997.

(d) Except as provided in subsection (g) and in addition to any other information required by the supreme court administrative order, the secretary, the commissioner or by the district court of such district, the juvenile intake and assessment worker shall collect the following information:

(1) A standardized risk assessment tool, such as the problem oriented screening instrument for teens;

(2) criminal history, including indications of criminal gang involvement;

(3) abuse history;

(4) substance abuse history;

(5) history of prior community services used or treatments provided;

(6) educational history;

(7) medical history; and

(8) family history.

(e) After completion of the intake and assessment process for such child, the intake and assessment worker may:

(1) Release the child to the custody of the child's parent, other legal guardian or another appropriate adult if the intake and assessment worker believes that it would be in the best interest of the child and it would not be harmful to the child to do so.

(2) Conditionally release the child to the child's parent, other legal guardian or another appropriate adult if the intake and assessment worker believes that if the conditions are met, it would be in the child's best interest to release the child to such child's parent, other legal guardian or another appropriate adult; and the intake and assessment worker has reason to believe that it might be harmful to the child to release the child to such child's parents, other legal guardian or another appropriate adult without imposing the conditions. The conditions may include, but not be limited to:

(A) Participation of the child in counseling;

(B) participation of members of the child's family in counseling;

(C) participation by the child, members of the child's family and other relevant persons in mediation;

(D) provision of inpatient treatment for the child;

(E) referral of the child and the child's family to the secretary for children and families for services and the agreement of the child and family to accept and participate in the services offered;

(F) referral of the child and the child's family to available community resources or services and the agreement of the child and family to accept and participate in the services offered;

(G) requiring the child and members of the child's family to enter into a behavioral contract which may provide for regular school attendance among other requirements; or

(H) any special conditions necessary to protect the child from future abuse or neglect.

(3) Deliver the child to a shelter facility or a licensed attendant care center along with the law enforcement officer's written application. The shelter facility or licensed attendant care facility shall then have custody as if the child had been directly delivered to the facility by the law enforcement officer pursuant to K.S.A. 2015 Supp. 38-2232, and amendments thereto.

(4) Refer the child to the county or district attorney for appropriate proceedings to be filed or refer the child and family to the secretary for children and families for investigations in regard to the allegations.

(5) Make recommendations to the county or district attorney concerning immediate intervention programs which may be beneficial to the juvenile.

(f) The commissioner may adopt rules and regulations which allow local juvenile intake and assessment programs to create a risk assessment tool, as long as such tool meets the mandatory reporting requirements established by the commissioner.

(g) Parents, guardians and juveniles may access the juvenile intake and assessment programs on a voluntary basis. The parent or guardian shall be responsible for the costs of any such program utilized.

History: L. 1996, ch. 229, § 7; L. 1997, ch. 156, § 98; L. 1999, ch. 156, § 24; L. 2006, ch. 169, § 128; L. 2007, ch. 195, § 43; L. 2014, ch. 115, § 403; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 75-7023a.



75-7024 Commissioner of juvenile justice; powers and duties.

75-7024. Commissioner of juvenile justice; powers and duties. In addition to other powers and duties provided by law, in administering the provisions of the revised Kansas juvenile justice code, the commissioner of juvenile justice shall:

(a) Establish divisions which include the following functions in the juvenile justice authority:

(1) Operations. The commissioner shall operate the juvenile intake and assessment system as it relates to the juvenile offender; provide technical assistance and help facilitate community collaboration; license juvenile correctional facilities, programs and providers; assist in coordinating a statewide system of community based service providers; establish pilot projects for community based service providers; and operate the juvenile correctional facilities.

(2) Research and prevention. The commissioner shall generate, analyze and utilize data to review existing programs and identify effective prevention programs; to develop new program initiatives and restructure existing programs; and to assist communities in risk assessment and effective resource utilization.

(3) Contracts. The commissioner shall secure the services of direct providers by contracting with such providers, which may include nonprofit, private or public agencies, to provide functions and services needed to operate the juvenile justice authority. The commissioner shall contract with local service providers, when available, to provide twenty-four-hour-a-day intake and assessment services. Nothing provided for herein shall prohibit local municipalities, through interlocal agreements, from corroborating with and participating in the intake and assessment services established in K.S.A. 75-7023, and amendments thereto. All contracts entered into by the commissioner to secure the services of direct providers shall contain a clause allowing the inspector general unlimited access to such facility, records or personnel pursuant to subsection (a)(4)(B).

(4) Performance audit. (A) The commissioner randomly shall audit contracts to determine that service providers are performing as required pursuant to the contract.

(B) Within the division conducting performance audits, the commissioner shall designate a staff person to serve in the capacity of inspector general. Such inspector general, or such inspector general's designee, shall have the authority to: (i) Enforce compliance with all contracts; (ii) perform audits as necessary to ensure compliance with the contracts. The inspector general shall have unlimited access to any and all facilities, records or personnel of any provider that has contracted with the commissioner to determine that such provider is in compliance with the contracts; and (iii) establish a statewide juvenile justice hotline to respond to any complaints or concerns that have been received concerning juvenile justice.

(b) Adopt rules and regulations necessary for the administration of this act.

(c) Administer all state and federal funds appropriated to the juvenile justice authority and may coordinate with any other agency within the executive branch expending funds appropriated for juvenile justice.

(d) Administer the development and implementation of a juvenile justice information system.

(e) Administer the transition to and implementation of juvenile justice system reforms.

(f) Coordinate with the judicial branch of state government any duties and functions which effect the juvenile justice authority.

(g) Serve as a resource to the legislature and other state policymakers.

(h) Make and enter into all contracts and agreements and do all other acts and things necessary or incidental to the performance of functions and duties and the execution of powers under this act. The commissioner may enter into memorandums of agreement or contractual relationships with state agencies, other governmental entities or private providers as necessary to carry out the commissioner's responsibilities pursuant to the revised Kansas juvenile justice code.

(i) Accept custody of juvenile offenders so placed by the court.

(j) Assign juvenile offenders placed in the commissioner's custody to juvenile correctional facilities based on information collected by the reception and diagnostic evaluation, intake and assessment report, pursuant to K.S.A. 75-7023, and amendments thereto, and the predispositional investigation report, pursuant to K.S.A. 2015 Supp. 38-2360, and amendments thereto.

(k) Establish and utilize a reception and diagnostic evaluation for all juvenile offenders to be evaluated prior to placement in a juvenile correctional facility.

(l) Assist the judicial districts in establishing community based placement options, juvenile community correctional services and aftercare transition services for juvenile offenders.

(m) Review, evaluate and restructure the programmatic mission and goals of the juvenile correctional facilities to accommodate greater specialization for each facility.

(n) Adopt rules and regulations as are necessary to encourage the sharing of information between individuals and agencies who are involved with the juvenile.

(o) Designate in each judicial district an entity which shall be responsible for juvenile justice field services not provided by court services officers in the judicial district. The commissioner shall contract with such entity and provide grants to fund such field services.

(p) Monitor placement trends and minority confinement.

(q) Develop and submit to the joint committee on corrections and juvenile justice oversight a recommendation to provide for the financial viability of the Kansas juvenile justice system. Such recommendation shall include a formula for the allocation of state funds to community programs and a rationale in support of the recommendation. The commissioner shall avoid pursuing construction or expansion of state institutional capacity when appropriate alternatives to such placements are justified. The commissioner's recommendations shall identify a revenue source sufficient to appropriately fund expenditures anticipated to be incurred subsequent to expansion of community-based capacity and necessary to finance recommended capital projects.

(r) Report monthly to the joint committee on corrections and juvenile justice oversight. The commissioner shall review with the committee any contracts or memorandums of agreement with other state agencies prior to the termination of such agreements or contracts.

(s) Have the authority to designate all or a portion of a facility for juveniles under the commissioner's jurisdiction as a:

(1) Nonsecure detention facility;

(2) facility for the educational or vocational training and related services;

(3) facility for temporary placement pending other arrangements more appropriate for the juvenile's needs; and

(4) facility for the provision of care and other services and not for the detention of juveniles.

(t) After June 30, 2002, subject to appropriation acts, implement a program to make grants for the juvenile justice programs, pursuant to K.S.A. 75-7033, and amendments thereto, on a two-year funding cycle.

History: L. 1996, ch. 229, § 3; L. 1997, ch. 156, § 99; L. 1998, ch. 187, § 16; L. 1999, ch. 156, § 25; L. 2001, ch. 123, § 1; L. 2006, ch. 169, § 129; Jan. 1, 2007.



75-7025 Regional youth care and rehabilitation facilities; establishment; purpose; staff; rules and regulations.

75-7025. Regional youth care and rehabilitation facilities; establishment; purpose; staff; rules and regulations. On and after July 1, 1997:

(a) The commissioner of juvenile justice may establish, maintain and improve throughout the state, within the limits of funds appropriated therefor and any grants or funds received from federal agencies and other sources, regional youth care, evaluation and rehabilitation facilities, not to exceed 10 in number, for the purpose of: (1) Providing local authorities with facilities for the detention and rehabilitation of juvenile offenders, including, but not limited to juvenile offenders who are 16 and 17 years of age; (2) providing local authorities with facilities for the temporary shelter and detention of juveniles pending any examination or study to be made of the juveniles or prior to the disposition of such juveniles pursuant to the revised Kansas code for care of children or the revised Kansas juvenile justice code; and (3) providing short-term treatment and rehabilitation service for juveniles.

(b) Each such facility shall be staffed by a superintendent and such other officers and employees considered necessary by the commissioner for the proper management and operation of the center. The commissioner shall appoint the superintendent of each regional facility and fix the superintendent's compensation with the approval of the governor. Each superintendent shall appoint all other officers and employees for such regional facility, subject to the approval of the commissioner.

(c) The commissioner may adopt rules and regulations relating to the operation and management of any regional youth care facility established pursuant to the provisions of K.S.A. 75-7025 through 75-7028, and amendments thereto.

History: L. 1996, ch. 229, § 10; L. 1997, ch. 156, § 100; L. 2006, ch. 169, § 130; L. 2007, ch. 195, § 44; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 75-7025a.



75-7026 Supplemental youth care facilities for juvenile offenders; establishment and maintenance; rules and regulations.

75-7026. Supplemental youth care facilities for juvenile offenders; establishment and maintenance; rules and regulations. On and after July 1, 1997, within the limits of funds appropriated therefor and any grants or funds received from any agency of the United States government, and other sources, the commissioner of juvenile justice may establish, maintain and improve throughout the state supplemental youth care facilities for children who are juvenile offenders and who are confined in institutions, for the purpose of providing treatment and rehabilitation services for the children. All children placed in supplemental youth care facilities shall be subject to laws applicable to juvenile offenders who are placed in any other juvenile correctional facility, as defined by K.S.A. 2015 Supp. 38-2302, and amendments thereto. The commissioner may adopt rules and regulations relating to the operation and management of any supplemental youth care facility established pursuant to this section.

History: L. 1996, ch. 229, § 11; L. 1997, ch. 156, § 101; L. 2006, ch. 169, § 131; Jan. 1, 2007.



75-7027 Establishment of supplementary facilities to state institutions; application of laws and rules and regulations.

75-7027. Establishment of supplementary facilities to state institutions; application of laws and rules and regulations. On and after July 1, 1997, the commissioner may establish supplementary facilities as geographical extensions of any institution, which shall be operated in connection with and as a part of the institution, and all patients or persons placed or cared for in such supplementary facilities shall be admitted in accordance with the laws relating to the admission of patients or persons in such institution, and such patients or persons shall be subject to all laws and rules and regulations relating to such institution.

History: L. 1996, ch. 229, § 12; July 1.



75-7028 Establishment of residential care facilities for children at certain state institutions; supervision and administration; rules and regulations.

75-7028. Establishment of residential care facilities for children at certain state institutions; supervision and administration; rules and regulations. On and after July 1, 1997:

(a) The commissioner of juvenile justice is hereby authorized and empowered to establish and maintain at any institution, as defined in K.S.A. 2015 Supp. 38-2302, and amendments thereto, residential care facilities for children and youth committed to the commissioner.

(b) Each residential care facility established under this section shall be under the supervision and administration of the commissioner. The commissioner shall appoint all employees of the residential care facility who shall be in the classified service under the Kansas civil service act.

(c) The commissioner is hereby authorized to adopt all necessary rules and regulations relating to the operation and management of any residential care facility established pursuant to the provisions of K.S.A. 75-7025 through 75-7028, and amendments thereto.

History: L. 1996, ch. 229, § 13; L. 1997, ch. 156, § 102; L. 2006, ch. 169, § 132; Jan. 1, 2007.



75-7031 Severability clause.

75-7031. Severability clause. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1996, ch. 229, § 158; July 1.



75-7033 Community planning teams; convener; facilitator; community representatives; community planning process; community juvenile justice program; accreditation thereof; creation of a juvenile justice community planning fund and a juvenile justice community initiative fund, moneys credited and expenditures.

75-7033. Community planning teams; convener; facilitator; community representatives; community planning process; community juvenile justice program; accreditation thereof; creation of a juvenile justice community planning fund and a juvenile justice community initiative fund, moneys credited and expenditures. On and after July 1, 1997:

(a) In order to provide technical assistance to communities, help facilitate community collaboration and assist in coordinating a statewide system of community based service providers, pursuant to K.S.A. 75-7024, and amendments thereto, the commissioner of juvenile justice shall appoint a community planning team convener and a community planning team facilitator in each judicial district. The commissioner may appoint a convener and facilitator for a multiple district planning team, if, in the commissioner's opinion, such multiple district planning team best furthers the purposes of the juvenile justice reform act. The convener and facilitator may be compensated by the grant funds. Upon request of the board of county commissioners of any county, the commissioner of juvenile justice may authorize such county to cooperate as a member of a community planning team in a judicial district other than the judicial district in which such county is located. If the corporate limits of a city extend into more than one judicial district and upon request of the board of county commissioners of any county in which such city is located, the commissioner of juvenile justice may authorize such city to participate as a member of a community planning team of and be included in the plan for the judicial district in which the majority of the population of such city is located.

(b) The community planning team convener shall invite representatives from the following groups and agencies to be a part of the community planning team: The courts, court services, public education, juvenile community correctional services, the county or district attorney, the public defender's office or private defense counsel, law enforcement, juvenile detention, prevention services, health care professionals, mental health services, juvenile intake and assessment, municipal officials, county officials, private service providers, the department of social and rehabilitation services, the business community, the religious community, youth and such other representatives as the convener and commissioner deem necessary. The community planning team convener may invite the entire membership of the corrections advisory board, as established in K.S.A. 75-5297, and amendments thereto, and the juvenile corrections advisory board, as established by K.S.A. 75-7044, and amendments thereto, to be a part of the community planning team.

(c) The commissioner, or the commissioner's designee shall serve as an ex officio member of each community planning team.

(d) All proceedings of the community planning team and any committee or subcommittee of the team shall be open to the public in accordance with and subject to the provisions of K.S.A. 75-4317 to 75-4320, inclusive, and amendments thereto. The records of the community planning team shall be open to public inspection at all reasonable times.

(e) Between July 1, 1997, and June 30, 1999, the community planning team shall engage in strategic planning to develop programs, services and placement options as are necessary and appropriate for each judicial district's juvenile justice program consistent with planning guidelines developed by the commissioner. The commissioner shall design the planning process to empower communities to develop community-based programs, services and placements sufficient to address juvenile crime and to appropriately provide programs and services to prevent juvenile crime. The commissioner shall develop an action plan to guide implementation of community planning. The action plan shall establish a schedule for the planning process and shall clearly state desired outcomes of the planning process. Before implementation of the community planning process, the commissioner shall submit the proposed action plan to the joint committee on corrections and juvenile justice oversight for review. The commissioner shall also provide such committee with regular progress reports on the status of the planning process. The primary purposes of the community planning process shall be to:

(1) Foster collaboration among stakeholders in the juvenile justice system;

(2) accurately assess community risk factors affecting juveniles;

(3) determine community priorities to respond to juvenile crime and the risk factors affecting juveniles;

(4) develop programs, services and placements, with sufficient capacity, to appropriately hold juvenile offenders in the community accountable for behavior which violates the law;

(5) provide communities with assistance in developing juvenile justice programs which respond to community needs and priorities and which are capable of achieving desired outcomes, and in identifying resources necessary to provide such programs;

(6) encourage the staffing of juvenile justice programs with appropriately trained personnel; and

(7) provide communities with technical assistance, as needed, to achieve desired planning outcomes.

(f) The commissioner shall provide training and expertise for communities during the strategic planning process of the community planning team.

(g) On July 1, 1999, each judicial district, multiple judicial district or judicial districts and cities and counties cooperating pursuant to subsection (a) shall have developed and be prepared to implement a juvenile justice program. On or before June 30, 1999, such program shall be accredited by the commissioner pursuant to rules and regulations adopted by the commissioner.

(h) Each juvenile justice program shall include, but not be limited to, local prevention services, juvenile intake and assessment, juvenile detention and attendant care, immediate intervention programs, aftercare services, graduated sanctions programs, probation programs, conditional release programs, sanctions for violations of probation terms or programs, sanctions for violations of conditional release programs and out-of-home placements.

(i) Each juvenile justice program shall demonstrate that in the judicial district is a continuum of community based placement options with sufficient capacity to accommodate community needs.

(j) Each juvenile justice program shall participate in the juvenile justice information system, intake and assessment system and the utilization of a standardized risk assessment data.

(k) (1) There is hereby created in the state treasury a juvenile justice community planning fund. Money credited to the fund shall be used solely for the purpose of making grants to community planning teams, as established in this section, to assist with the community planning process of determining juvenile justice programs for the judicial district.

(2) All expenditures from the juvenile justice community planning fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the commissioner of juvenile justice or by a person or persons designated by the commissioner.

(3) The commissioner of juvenile justice may apply for, receive and accept money from any source for the purposes for which money in the juvenile justice community planning fund may be expended. Upon receipt of any such money, the commissioner shall remit the entire amount to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the juvenile justice community planning fund.

(4) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the juvenile justice community planning fund interest earnings based on:

(A) The average daily balance of moneys in the juvenile justice community planning fund for the preceding month; and

(B) the net earnings rate of the pooled money investment portfolio for the preceding month.

(l) (1) There is hereby created in the state treasury a juvenile justice community initiative fund. Money credited to the fund shall be used solely for the purpose of making grants to communities to assist in supporting field services, case management services and juvenile justice programs, services and placements in the judicial district.

(2) All expenditures from the juvenile justice community initiative fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the commissioner of juvenile justice or by a person or persons designated by the commissioner.

(3) The commissioner of juvenile justice may apply for, receive and accept money from any source for the purposes for which money in the juvenile justice community initiative fund may be expended. Upon receipt of any such money, the commissioner shall remit the entire amount to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the juvenile justice community initiative fund.

(4) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the juvenile justice community initiative fund interest earnings based on:

(A) The average daily balance of moneys in the juvenile justice community initiative fund for the preceding month; and

(B) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 1997, ch. 156, § 1; L. 2001, ch. 5, § 411; July 1.



75-7034 Juvenile community correctional services; transfer of powers, duties and functions from DOC to JJA; successor thereto; rules and regulations; title to property.

75-7034. Juvenile community correctional services; transfer of powers, duties and functions from DOC to JJA; successor thereto; rules and regulations; title to property. On and after July 1, 1997:

(a) Except as otherwise provided by K.S.A. 75-7034 through 75-7037, and amendments thereto, all of the powers, duties and functions of the department of corrections and the secretary of corrections concerning juvenile community correctional services are hereby transferred to and conferred and imposed upon the juvenile justice authority and the commissioner of juvenile justice established by K.S.A. 75-7001, and amendments thereto.

(b) Except as otherwise provided by K.S.A. 75-7034 through 75-7037, and amendments thereto, the juvenile justice authority and the commissioner of juvenile justice shall be the successor in every way to the powers, duties and functions of the department of corrections and the secretary of corrections concerning juvenile community correctional services in which the same were vested prior to the effective date of this section. Every act performed in the exercise of such powers, duties and functions by or under the authority of the juvenile justice authority or the commissioner of juvenile justice concerning juvenile community correctional services established by K.S.A. 75-7034 through 75-7037, and amendments thereto, shall be deemed to have the same force and effect as if performed by the department of corrections or the secretary of corrections, respectively, in which such powers, duties and functions were vested prior to the effective date of this section.

(c) Except as otherwise provided by K.S.A. 75-7034 through 75-7037, and amendments thereto, whenever the department of corrections, or words of like effect concerning juvenile community correctional services, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the juvenile justice authority.

(d) Except as otherwise provided by K.S.A. 75-7034 through 75-7037, and amendments thereto, whenever the secretary of corrections, or words of like effect concerning juvenile community correctional services, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the commissioner of juvenile justice.

(e) All rules and regulations of the department of corrections or the secretary of corrections concerning juvenile community correctional services in existence on the effective date of this section shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the commissioner of juvenile justice until revised, amended, revoked or nullified pursuant to law.

(f) All orders and directives of the department of corrections or the secretary of corrections concerning juvenile community correctional services in existence on the effective date of this section shall continue to be effective and shall be deemed to be orders and directives of the juvenile justice authority until revised, amended or nullified pursuant to law.

(g) On the effective date of this section, the juvenile justice authority shall succeed to whatever right, title or interest the department of corrections has acquired in any real property concerning juvenile community correctional services in this state, and the authority shall hold the same for and in the name of the state of Kansas. On and after the effective date of this section, whenever any statute, contract, deed or other document concerns the power or authority of the department of corrections or the secretary of corrections concerning juvenile community correctional services to acquire, hold or dispose of real property or any interest therein, the juvenile justice authority shall succeed to such power or authority.

(h) The juvenile justice authority and the commissioner of juvenile justice shall be continuations of the department of corrections and the secretary of corrections concerning juvenile community correctional services.

History: L. 1997, ch. 156, § 3; May 22.



75-7035 Same; conflicts as to power, function or duty to be resolved by governor.

75-7035. Same; conflicts as to power, function or duty to be resolved by governor. On and after July 1, 1997:

(a) When any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of any abolition, transfer, attachment or change made by or under authority of K.S.A. 75-7034 through 75-7037, and amendments thereto, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The juvenile justice authority shall succeed to all property and records which were used for or pertain to the performance of the powers, duties and functions transferred to the juvenile justice authority. Any conflict as to the proper disposition of property or records arising under this section, and resulting from the transfer or attachment of any state agency, or all or part of the powers, duties and functions thereof, shall be determined by the governor, whose decision shall be final.

History: L. 1997, ch. 156, § 4; May 22.



75-7036 Same; legal custody of records transferred; no abatement of suits, actions or proceedings.

75-7036. Same; legal custody of records transferred; no abatement of suits, actions or proceedings. On and after July 1, 1997:

(a) The juvenile justice authority shall have the legal custody of all records, memoranda, writings, entries, prints, representations or combinations thereof of any act, transaction, occurrence or event of the department of corrections concerning juvenile community correctional services and any agency or office transferred thereto under K.S.A. 75-7034 through 75-7037, and amendments thereto.

(b) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency mentioned in K.S.A. 75-7034 through 75-7037, and amendments thereto, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of K.S.A. 75-7034 through 75-7037, and amendments thereto. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(c) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of K.S.A. 75-7034 through 75-7037, and amendments thereto.

History: L. 1997, ch. 156, § 5; May 22.



75-7037 Same; balance of funds and liabilities transferred.

75-7037. Same; balance of funds and liabilities transferred. (a) On and after July 1, 1997, the balance of all funds appropriated and reappropriated to the department of corrections concerning juvenile community correctional services is hereby transferred to the juvenile justice authority and shall be used only for the purpose for which the appropriation was originally made.

(b) On and after July 1, 1997, the liability for all accrued compensation or salaries of officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the department of corrections concerning juvenile community correctional services, or who become a part of the juvenile justice authority, or the powers, duties and functions of which are transferred to the juvenile justice authority provided for by K.S.A. 75-7034 through 75-7037, and amendments thereto, shall be assumed and paid by the juvenile justice authority.

History: L. 1997, ch. 156, § 6; May 22.



75-7038 Grants to counties for juvenile community correctional services.

75-7038. Grants to counties for juvenile community correctional services. The commissioner of juvenile justice may make grants to counties for the development, implementation, operation and improvement of juvenile community correctional services including, but not limited to, restitution programs; victim services programs; balanced and restorative justice programs; preventive or diversionary correctional programs; programs to reduce racial, geographic and other biases that may exist in the juvenile justice system; and community juvenile corrections centers and facilities for the detention or confinement, care or treatment of juveniles being detained or adjudged to be a juvenile offender.

History: L. 1997, ch. 156, § 7; L. 2006, ch. 163, § 2; July 1.



75-7039 Same; qualifications; powers of county commissioners preserved; cooperative agreements.

75-7039. Same; qualifications; powers of county commissioners preserved; cooperative agreements. On and after July 1, 1997:

(a) Subject to the other provisions of K.S.A. 75-7038 through 75-7053, and amendments thereto, each county may qualify to receive grants under K.S.A. 75-7038 through 75-7053, and amendments thereto, by complying with the provisions of K.S.A. 75-7052, and amendments thereto.

(b) Subject to the requirements of centralized administration and control of correctional services under K.S.A. 75-7052, and amendments thereto, and the provisions of agreements between cooperating counties under subsection (c), the respective board of county commissioners shall retain all authority for the expenditure of moneys, including grants received under K.S.A. 75-7038 through 75-7053, and amendments thereto, and for the implementation of and the operations under the comprehensive plan approved by the commissioner of juvenile justice. The comprehensive plan shall be reviewed and approved by the board of county commissioners of each county to which the plan pertains prior to submission to the commissioner of juvenile justice for approval.

(c) The boards of county commissioners of all counties cooperating together to establish a juvenile corrections advisory board and to adopt a comprehensive plan pursuant to K.S.A. 75-7038 through 75-7053, and amendments thereto, may enter into cooperative agreements to qualify their respective counties for grants under K.S.A. 75-7038 through 75-7053, and amendments thereto. Such counties shall cooperate and enter into such agreements for all purposes of K.S.A. 75-7038 through 75-7053, and amendments thereto, in the manner prescribed by K.S.A. 12-2901 through 12-2907, and amendments thereto, to the extent that those statutes do not conflict with the provisions of K.S.A. 75-7038 through 75-7053, and amendments thereto.

History: L. 1997, ch. 156, § 8; May 22.



75-7040 Financial aid for expenses of corrections advisory boards of county or group of cooperating counties without an approved plan.

75-7040. Financial aid for expenses of corrections advisory boards of county or group of cooperating counties without an approved plan. On and after July 1, 1997, in order to assist a county or group of cooperating counties which has established a juvenile corrections advisory board but which does not have a comprehensive plan which has been approved by the commissioner of juvenile justice and which requires financial aid to defray all or part of the expenses incurred by juvenile corrections advisory board members in discharging their official duties pursuant to K.S.A. 75-7047, and amendments thereto, the commissioner of juvenile justice, upon receipt of resolutions by the board or boards of county commissioners, or the administrative authority established by cooperating counties, certifying the need for and inability to pay such expenses, shall pay monthly to the county or counties an amount determined by the commissioner based on existing experience of other juvenile corrections advisory boards.

History: L. 1997, ch. 156, § 9; May 22.



75-7041 Assistance to counties and advisory boards by commissioner of juvenile justice; administration; rules and regulations.

75-7041. Assistance to counties and advisory boards by commissioner of juvenile justice; administration; rules and regulations. On and after July 1, 1997:

(a) In accordance with K.S.A. 77-415 et seq., and amendments thereto, the commissioner of juvenile justice shall adopt rules and regulations necessary for the implementation and administration of K.S.A. 75-7038 through 75-7053, and amendments thereto, and as prescribed by those sections. The commissioner of juvenile justice shall provide consultation and technical assistance to counties and juvenile corrections advisory boards to aid them in the development of comprehensive plans under K.S.A. 75-7038 through 75-7053, and amendments thereto.

(b) K.S.A. 75-7038 through 75-7053, and amendments thereto, shall be administered by the commissioner of juvenile justice or by officers and employees of the juvenile justice authority designated by the commissioner to the extent that authority to do so is delegated by the commissioner, except that the authority to adopt rules and regulations under K.S.A. 75-7038 through 75-7053, and amendments thereto, shall not be delegated.

History: L. 1997, ch. 156, § 10; May 22.



75-7042 Powers of counties or groups of counties.

75-7042. Powers of counties or groups of counties. On and after July 1, 1997, for the purposes of K.S.A. 75-7038 through 75-7053, and amendments thereto, and to provide for the correctional services described in K.S.A. 75-7038, and amendments thereto, a county or group of cooperating counties, through their boards of county commissioners, or administrative bodies established by cooperating counties, may:

(a) Acquire by any lawful means, including purchase, lease or transfer of custodial control, the lands, buildings and equipment necessary and incidental to such purposes;

(b) enter into contracts, which are necessary and incidental to such purposes;

(c) determine and establish the administrative structure best suited to the efficient administration and delivery of such correctional services;

(d) employ a director and such other officers, employees, and agents as deemed necessary to carry out the provisions of K.S.A. 75-7038 through 75-7053, and amendments thereto;

(e) make grants in accordance with the comprehensive plan of funds provided by grant payments under K.S.A. 75-7050, and amendments thereto, to corporations organized not for profit, for development, operation and improvement of such correctional services; and

(f) use unexpended funds, accept gifts, grants and subsidies from any lawful source, and apply for, accept and expend federal funds.

History: L. 1997, ch. 156, § 11; May 22.



75-7043 Comprehensive plans for correctional services, approval prerequisite for grants; additional requirements; operating standards; annual review; suspension of grants, procedures.

75-7043. Comprehensive plans for correctional services, approval prerequisite for grants; additional requirements; operating standards; annual review; suspension of grants, procedures. (a) Except as provided in K.S.A. 75-7040, and amendments thereto, no county shall be qualified to receive grants under K.S.A. 75-7038 through 75-7053, and amendments thereto, unless and until the comprehensive plan for such county, or the group of counties with which such county is cooperating, is approved by the commissioner of juvenile justice.

(b) The commissioner of juvenile justice shall adopt rules and regulations establishing additional requirements for receipt of grants under K.S.A. 75-7038 through 75-7053, and amendments thereto, standards for the operation of the correctional services described in K.S.A. 75-7038, and amendments thereto, and standards for performance evaluation of the correctional services described in K.S.A. 75-7038, and amendments thereto. In order to remain eligible for grants the county or group of cooperating counties shall substantially comply with the operating standards established by the commissioner of juvenile justice.

(c) The commissioner of juvenile justice shall review annually the comprehensive plans submitted by a county or group of cooperating counties and the facilities and programs operated under such plans. The commissioner of juvenile justice is authorized to examine books, records, facilities and programs for purposes of recommending needed changes or improvements.

(d) In reviewing the comprehensive plan or any annual recommendations or revisions thereto, the commissioner of juvenile justice shall limit the scope of the review of the juvenile corrections advisory board's statement of priorities, needs, budget, policies and procedures, to the determination that such statement does not directly conflict with rules and regulations and operating standards adopted pursuant to subsection (b) and K.S.A. 75-7038 through 75-7053, and amendments thereto, and includes provisions to address racial, geographic and other biases that may exist in the juvenile justice system.

(e) When the commissioner of juvenile justice determines that there are reasonable grounds to believe that a county or group of cooperating counties is not in substantial compliance with the minimum operating standards adopted pursuant to this section, at least 30 days' notice shall be given the county or to each county in the group of cooperating counties and a hearing shall be held in accordance with the provisions of the Kansas administrative procedure act to ascertain whether there is substantial compliance or satisfactory progress being made toward compliance. If the commissioner of juvenile justice determines at such hearing that there is not substantial compliance or satisfactory progress being made toward compliance, the commissioner of juvenile justice may suspend all or a portion of any grant under K.S.A. 75-7038 through 75-7053, and amendments thereto, until the required standards of operation have been met.

History: L. 1997, ch. 156, § 12; L. 2006, ch. 163, § 3; July 1.



75-7044 Juvenile corrections advisory boards; membership, qualifications, appointment; alternative membership, qualifications and appointment provisions for cooperating counties; use of adult corrections advisory board, when.

75-7044. Juvenile corrections advisory boards; membership, qualifications, appointment; alternative membership, qualifications and appointment provisions for cooperating counties; use of adult corrections advisory board, when. (a) Subject to the other provisions of this section, each juvenile corrections advisory board established under K.S.A. 75-7038 through 75-7053, and amendments thereto, shall consist of 12 or more members who shall be representative of law enforcement, prosecution, the judiciary, education, corrections, ethnic minorities, the social services and the general public and shall be appointed as follows:

(1) The law enforcement representatives shall be:

(A) The sheriff or, if two or more counties are cooperating, the sheriff selected by the sheriffs of those counties, or the designee of that sheriff; and

(B) the chief of police of the city with the largest population at the time the board is established or, if two or more counties are cooperating, the chief of police selected by the chiefs of police of each city with the largest population in each county at the time the board is established, or the designee of that chief of police, except that for purposes of this paragraph in the case of a county having consolidated law enforcement and not having a sheriff or any chiefs of police, "sheriff" means the law enforcement director and "chief of police of the city with the largest population" or "chief of police" means a law enforcement officer, other than the law enforcement director, appointed by the county law enforcement agency for the purposes of this section;

(2) the prosecution representative shall be the county or district attorney or, if two or more counties are cooperating, a county or district attorney selected by the county and district attorneys of those counties, or the designee of that county or district attorney;

(3) the judiciary representative shall be the judge of the district court of the judicial district, who is assigned the juvenile court docket or the judge who is assigned most juvenile court cases, or if there is more than one judge in the judicial district who is assigned the juvenile court docket, the administrative judge of such judicial district shall appoint one of the judges who is assigned the juvenile court docket, containing the county or group of counties or, if two or more counties in two or more judicial districts are cooperating, the judge of each such judicial district, who is assigned the juvenile court docket or the judge who is assigned most juvenile court cases, or if there is more than one judge in the judicial district who is assigned the juvenile court docket, the administrative judge of such judicial district shall appoint one of the judges who is assigned the juvenile court docket;

(4) the education representative shall be an educational professional appointed by the board of county commissioners of the county or, if two or more counties are cooperating, by the boards of county commissioners of those counties;

(5) a court services officer designated by the judge of the district court of the judicial district, who is assigned the juvenile court docket or the judge who is assigned most juvenile court cases, or if there is more than one judge in the judicial district who is assigned the juvenile court docket, the administrative judge of such judicial district shall appoint one of the judges who is assigned the juvenile court docket, containing the county or group of counties or, if counties in two or more judicial districts are cooperating, a court services officer designated by the judges of those judicial districts, who are assigned the juvenile court docket or the judges who are assigned most juvenile court cases;

(6) an executive director of the community mental health center or such director's designee or in the absence of such position, the board of county commissioners of the county shall appoint or, if two or more counties are cooperating, the boards of county commissioners of those counties shall together appoint a representative of mental health service providers for juveniles in such county or counties;

(7) the board of county commissioners of the county shall appoint or, if two or more counties are cooperating, the boards of county commissioners of those counties shall together appoint at least three and no more than six additional members of the juvenile corrections advisory board or, if necessary, additional members so that each county which is not otherwise represented on the board is represented by at least one member of such board; and

(8) three members of the juvenile corrections advisory board shall be appointed by cities located within the county or group of cooperating counties as follows:

(A) If there are three or more cities of the first class, the governing body of each of the three cities of the first class having the largest populations shall each appoint one member;

(B) if there are two cities of the first class, the governing body of the larger city of the first class shall appoint two members and the governing body of the smaller city of the first class shall appoint one member;

(C) if there is only one city of the first class, the governing body of such city shall appoint all three members; and

(D) if there are no cities of the first class, the governing body of each of the three cities having the largest populations shall each appoint one member.

(b) If possible, of the members appointed by the boards of county commissioners in accordance with subsection (a)(7) and by the governing bodies of cities in accordance with subsection (a)(8), members shall be representative of one or more of the following:

(1) Public or private social service agencies;

(2) ex-offenders;

(3) the health care professions; and

(4) the general public.

(c) At least two members of each juvenile corrections advisory board shall be representative of ethnic minorities and no more than 2/3 of the members of each board shall be members of the same gender.

(d) In lieu of the provisions of subsections (a) through (c), a group of cooperating counties as provided in subsection (a)(2) of K.S.A. 75-7052, and amendments thereto, may establish a juvenile corrections advisory board which such board's membership shall be determined by such group of counties through cooperative action pursuant to the provisions of K.S.A. 12-2901 through 12-2907, and amendments thereto, to the extent that those statutes do not conflict with the provisions of K.S.A. 75-7038 through 75-7053, and amendments thereto, except that if two or more counties in two or more judicial districts are cooperating, the administrative judge of each such judicial district, or a judge of the district court designated by each such administrative judge shall be a member of such board. In determining the membership of the juvenile corrections advisory board pursuant to this subsection, such group of counties shall appoint members who are representative of law enforcement, prosecution, the judiciary, education, corrections, ethnic minorities, the social services and the general public. Any juvenile corrections advisory board established and the membership determined pursuant to this subsection shall be subject to the approval of the commissioner of juvenile justice.

(e) In lieu of the provisions of subsections (a) through (d) and subject to the approval of the commissioner of juvenile justice, any county may designate the corrections advisory board, as established in K.S.A. 75-5297, and amendments thereto, as such county's juvenile corrections advisory board. For the purposes of K.S.A. 75-7038 through 75-7053, and amendments thereto, if a county designates the corrections advisory board as provided by this subsection, membership on such board shall be expanded to comply with the requirements of subsection (a).

History: L. 1997, ch. 156, § 13; L. 2003, ch. 26, § 1; July 1.



75-7045 Same; terms; vacancies; officers; open proceedings; rules.

75-7045. Same; terms; vacancies; officers; open proceedings; rules. On and after July 1, 1997:

(a) Members of a juvenile corrections advisory board initially appointed pursuant to subsections (a)(1) through (a)(4) of K.S.A. 75-7044, and amendments thereto, shall serve for terms expiring on June 30, 2000.  Members of a juvenile corrections advisory board initially appointed pursuant to subsections (a)(5) and (a)(7) of K.S.A. 75-7044, and amendments thereto, shall serve for terms expiring on June 30, 1999.  Members of a juvenile corrections advisory board initially appointed pursuant to subsections (a)(6) and (a)(8) of K.S.A 75-7044, and amendments thereto, of[*] shall serve for terms expiring on June 30, 1998.  After such initial appointments, members shall serve for terms of three years and until their successors are appointed and qualified. All vacancies in a juvenile corrections advisory board shall be filled for the unexpired term in the manner that the position was originally filled. Each juvenile corrections advisory board shall elect its own officers.

(b) All proceedings of the juvenile corrections advisory board and any committee or subcommittee of the board shall be open to the public in accordance with and subject to the provisions of K.S.A. 75-4317 to 75-4320, inclusive, and amendments thereto. All votes of members of the juvenile corrections advisory board shall be recorded and shall become matters of public record.

(c) The juvenile corrections advisory board shall promulgate and implement rules concerning the conduct of proceedings and attendance of members at board meetings.

History: L. 1997, ch. 156, § 14; May 22.

* Apparently, "of" should have been stricken.



75-7046 Same; participation in formulating comprehensive plans; inclusion of provisions addressing system biases.

75-7046. Same; participation in formulating comprehensive plans; inclusion of provisions addressing system biases. Juvenile corrections advisory boards established under the provisions of K.S.A. 75-7038 through 75-7053, and amendments thereto, shall actively participate in the formulation of the comprehensive plan for the development, implementation and operation of the juvenile correctional services described in K.S.A. 75-7038, and amendments thereto, in the county or group of cooperating counties, and shall make a formal recommendation to the board or boards of county commissioners at least annually concerning the comprehensive plan and its implementation and operation during the ensuing year. The formal recommendation concerning the comprehensive plan shall include provisions to address racial, geographic and other biases that may exist in the juvenile justice system.

History: L. 1997, ch. 156, § 15; L. 2006, ch. 163, § 4; July 1.



75-7047 Purchase of juvenile correctional services from state under comprehensive plans; determination of costs, grant deductions.

75-7047. Purchase of juvenile correctional services from state under comprehensive plans; determination of costs, grant deductions. On and after July 1, 1997, any comprehensive plan submitted pursuant to K.S.A. 75-7038 through 75-7053, and amendments thereto, may include the purchase of selected juvenile correctional services by contract, including the purchase of services for the temporary detention and confinement of juvenile offenders. The commissioner of juvenile justice shall annually determine the costs of the purchase of services under this section and deduct them from the grant payable to the county or, in the case of cooperating counties, the grants payable to the counties. In no case shall the charges for juvenile correctional services under such contract with the state exceed in cost the amount of the grant the county is eligible for or, in the case of cooperating counties, the total amount of the grants the counties are eligible to receive under K.S.A. 75-7038 through 75-7053, and amendments thereto.

History: L. 1997, ch. 156, § 16; May 22.



75-7048 Comprehensive plans for juvenile correctional services; requirements; new program proposals.

75-7048. Comprehensive plans for juvenile correctional services; requirements; new program proposals. (a) The comprehensive plan submitted to the commissioner of juvenile justice for approval shall include those items prescribed by rules and regulations adopted by the commissioner, which may require the inclusion of the following:

(1) A program for the detention, supervision and treatment of persons under pretrial detention or under commitment;

(2) delivery of other correctional services defined in K.S.A. 75-7038, and amendments thereto; and

(3) proposals for new facilities, programs and services, which proposals must include a statement of the need, purposes and objectives of the proposal and the administrative structure, staffing pattern, staff training, financing, degree of community involvement and client participation which are planned for the proposal.

(b) The comprehensive plan submitted to the commissioner of juvenile justice for approval shall also include provisions to address racial, geographic and other biases that may exist in the juvenile justice system.

(c) In addition to the foregoing requirements made by this section, each county or group of counties shall be required to develop and implement a procedure for the review by the juvenile corrections advisory board and the board or boards of county commissioners of new program applications and other matters proposed to be included under the comprehensive plan and for the manner in which juvenile corrections advisory board action shall be taken thereon. A description of this procedure shall be made available to members of the public upon request.

History: L. 1997, ch. 156, § 17; L. 2006, ch. 163, § 5; July 1.



75-7049 Grants; expenditures; reductions; transfers to other counties.

75-7049. Grants; expenditures; reductions; transfers to other counties. On and after July 1, 1997:

(a) Except as provided in K.S.A. 75-7040, and amendments thereto, each grant under K.S.A. 75-7038 through 75-7053, and amendments thereto, shall be expended by the county receiving it for juvenile community correctional services as described in K.S.A. 75-7038, and amendments thereto, in addition to the amount required to be expended by such county under this section. Each calendar year in which a county receives grant payments under K.S.A. 75-7050, and amendments thereto, the county shall make expenditures for correctional services as described in K.S.A. 75-7038, and amendments thereto, from any funds other than from grants under K.S.A. 75-7038 through 75-7053, and amendments thereto, in an amount equal to or exceeding the amount of base year juvenile corrections expenditures as determined by the commissioner of juvenile justice.

(b) The commissioner of juvenile justice shall audit and determine the amount of the expenditures for juvenile correctional services as described in K.S.A. 75-7038, and amendments thereto, of each county applying for a grant as provided in K.S.A. 7053, and amendments thereto.

(c) In any case where a county receiving a grant does not make expenditures for juvenile correctional services from funds other than from grants under K.S.A. 75-7038 through 75-7053, and amendments thereto, as required by this section, the grant to such county for the next ensuing calendar year shall be reduced by an amount equal to the amount by which such county failed to make such required amount of expenditures.

(d) The commissioner of juvenile justice may provide, by rules and regulations, procedures for the following, as determined by the commissioner to further the purposes of K.S.A. 75-7038 through 75-7053, and amendments thereto:

(1) The transfer, to one or more other counties, of any portion of a county's annual grant which is not included in such county's program budget for the current program year; and

(2) the transfer, to one or more other counties, of any portion of a county's annual grant which remains unused at the end of such county's program year and is not included in such county's program budget for the ensuing program year.

(e) Except as otherwise provided pursuant to subsection (d), if a county does not expend the full amount of the grant received for any one year under the provisions of K.S.A. 75-7038 through 75-7053, and amendments thereto, the county shall retain the unexpended amount of the grant for expenditure for juvenile correctional services as described in K.S.A. 75-7038, and amendments thereto, during any ensuing calendar year. The commissioner of juvenile justice shall reduce the grant for the ensuing calendar year by an amount equal to the amount of the previous year's grant which was not expended and was retained by the county, unless the commissioner finds that the amount so retained is needed for and will be expended during the ensuing calendar year for expenditures under the applicable comprehensive plan.

History: L. 1997, ch. 156, § 18; May 22.



75-7050 Quarterly grant payments; certified expenditure statements by counties.

75-7050. Quarterly grant payments; certified expenditure statements by counties. (a) Upon compliance by a county or group of counties with the requirements for receipt of the grants authorized by K.S.A. 75-7038 through 75-7053, and amendments thereto, and approval of the comprehensive plan by the commissioner of juvenile justice and the Kansas advisory group on juvenile justice and delinquency prevention, the commissioner shall determine the amount of the annual grant to each such county and, commencing on the next ensuing January 1 or July 1 after approval of the comprehensive plan, shall proceed to pay such grant in equal quarterly payments in accordance with and subject to K.S.A. 75-7038 through 75-7053, and amendments thereto, applicable rules and regulations, and the provisions of appropriation acts.

(b) Within 10 days after the end of each calendar quarter, each county receiving quarterly grant payments under K.S.A. 75-7038 through 75-7053, and amendments thereto, shall submit to the commissioner of juvenile justice certified statements detailing the amounts expended and costs incurred for the juvenile correctional services described in K.S.A. 75-7038, and amendments thereto. Upon receipt of such certified statements, the commissioner shall determine whether each such county is in compliance with the expenditure and operation standards prescribed under K.S.A. 75-7038 through 75-7053, and amendments thereto, for such services and shall determine the quarterly payment amount each such county is entitled to receive after making any adjustments for reductions or charges as required by or in accordance with K.S.A. 75-7038 through 75-7053, and amendments thereto, and applicable rules and regulations.

(c)  Quarterly grant payments for counties entitled thereto under K.S.A. 75-7038 through 75-7053, and amendments thereto, shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the commissioner of juvenile justice or by a person or persons designated by the commissioner to the county treasurers of such counties.

History: L. 1997, ch. 156, § 19; L. 2003, ch. 23, § 1; July 1.



75-7051 State and county may purchase juvenile correctional services from grant-receiving counties.

75-7051. State and county may purchase juvenile correctional services from grant-receiving counties. On and after July 1, 1997:

(a) The commissioner of juvenile justice may contract for any juvenile correctional services described in K.S.A. 75-7038, and amendments thereto, from any county or group of cooperating counties which are receiving grants under K.S.A. 75-7038 through 75-7053, and amendments thereto.

(b) Any county may contract for any juvenile correctional services described in K.S.A. 75-7038, and amendments thereto, from any county or group of cooperating counties which are receiving grants under K.S.A. 75-7038 through 75-7053, and amendments thereto, regardless of whether such county or group of counties is in the same judicial district as the county contracting for such services.

History: L. 1997, ch. 156, § 20; May 22.



75-7052 Required participation by counties in juvenile community corrections; options; administrative judge, recommendations.

75-7052. Required participation by counties in juvenile community corrections; options; administrative judge, recommendations. On and after July 1, 1997:

(a) Before July 1, 1999, each county in this state, based on the recommendation from the administrative judge of the judicial district in which each such county is located as provided in subsection (b), shall have:

(1) Established a juvenile corrections advisory board in accordance with K.S.A. 75-7044, and amendments thereto, and adopted a comprehensive plan for the development, implementation, operation and improvement of the juvenile correctional services described in K.S.A. 75-7038, and amendments thereto which has been approved by the commissioner of juvenile justice and which, in addition to such matters as are prescribed by rules and regulations of the commissioner, provides for centralized administration and control of the juvenile correctional services under such plan;

(2) entered into an agreement with a group of cooperating counties to establish a regional or multi-county community juvenile correctional services program; established a juvenile corrections advisory board in accordance with K.S.A. 75-7044, and amendments thereto; and adopted a comprehensive plan for the development, implementation, operation and improvement of the juvenile correctional services described in K.S.A. 75-7038, and amendments thereto, which has been approved by the commissioner of juvenile justice and which, in addition to such matters as are prescribed by rules and regulations of the commissioner, provides for centralized administration and control of the juvenile correctional services under such plan. Such group of counties may comply with the provisions of this subsection through cooperative action pursuant to the provisions of K.S.A. 12-2901 through 12-2907, and amendments thereto, to the extent that those statutes do not conflict with the provisions of K.S.A. 75-7038 through 75-7053, and amendments thereto; or

(3) contracted for juvenile correctional services described in K.S.A. 75-7038, and amendments thereto, from any county or group of cooperating counties, as provided in K.S.A. 75-7051, and amendments thereto, which are receiving grants under K.S.A. 75-7038 through 75-7053, and amendments thereto.

(b) Before September 15, 1998, the administrative judge in each judicial district shall make a recommendation to the board of county commissioners in each county in such judicial district which has not established a program to provide for the juvenile correctional services described in K.S.A. 75-7038, and amendments thereto, as to which option provided in subsection (a) each such county in such judicial district should choose to comply with the provisions of K.S.A. 75-7038 through 75-7053, and amendments thereto.

History: L. 1997, ch. 156, § 21; May 22.



75-7053 Grants; annual determination; criteria based on measurable performances.

75-7053. Grants; annual determination; criteria based on measurable performances. On and after July 1, 1997:

(a) On or before each March 15, each county or group of counties applying to receive a grant shall submit a budget request to the commissioner. On or before each July 1, the commissioner of juvenile justice and the Kansas advisory group on juvenile justice and delinquency prevention shall determine annually the amount of the grant for the ensuing fiscal year for each county or group of counties which has qualified to receive grants as provided in this section.

(b) The determination of the grant of a county or group of counties by the commissioner shall consider, but not be limited to, the following criteria based on measurable performances: staffing levels justified by active cases under supervision; one-time expenditures such as renovation or construction costs, major equipment purchases or capital acquisitions; administrative costs; funded contracts for services; client numbers; caseload projections; travel costs outside the program area; and existing experience of similar programs.

History: L. 1997, ch. 156, § 22; May 22.



75-7054 Employees appointed by the commissioner; unclassified.

75-7054. Employees appointed by the commissioner; unclassified. The commissioner of juvenile justice may appoint deputy commissioners and assistant commissioners as determined necessary by the commissioner to carry out the mission of the authority.  All deputy commissioners and assistant commissioners shall serve at the pleasure of the commissioner, shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the commissioner and approved by the governor.  The commissioner may appoint a public information officer, a chief attorney, other attorneys and a personal secretary for the juvenile justice authority.  These employees shall serve at the pleasure of the commissioner, shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the commissioner and approved by the governor.  Unless otherwise designated, all other employees of the juvenile justice authority shall be in the classified service.

History: L. 1998, ch. 187, § 1; July 1.



75-7055 Juvenile corrections officers, requirements.

75-7055. Juvenile corrections officers, requirements. All juvenile corrections officers and those employees within the juvenile corrections officer series first employed on and after July 1, 2000, shall be required to be at least 21 years of age, shall possess no felony convictions, and shall meet such physical agility requirements as set by the commissioner.

History: L. 2000, ch. 150, § 35; June 1.



75-7056 Community graduated sanctions and prevention programs; community advisory committee, members, duties, participation in budgetary process.

75-7056. Community graduated sanctions and prevention programs; community advisory committee, members, duties, participation in budgetary process. (a) In order to establish a mechanism for community prevention and graduated sanctions service providers to participate in the juvenile justice authority annual budget planning process, the commissioner of the juvenile justice authority shall establish a community advisory committee to identify new or enhanced community graduated sanctions and prevention programs.

(b) Such advisory committee shall consist of 10 members. The commissioner shall appoint eight members from the four geographical regions of the state as described in this subsection with one member from each region representing prevention programs and one member representing graduated sanctions programs. The four regions shall correspond to the southeast community corrections association region, the northeast community corrections association region, the central community corrections association region and the western community corrections association region. The commissioner shall appoint two community corrections association members from the state at large. The committee shall reflect the diversity of juvenile offender community services with respect to geographical location and average daily population of offenders under supervision.

(c) Each member shall be appointed for a term of three years, except that the terms of the initial appointments shall be staggered as determined by the commissioner. Each member shall continue in such capacity until a successor is appointed. Members shall be eligible for reappointment, and appointment may be made to fill an unexpired term.

(d) (1) The committee, in cooperation with the commissioner or the commissioner's designee, shall routinely examine and report to the commissioner on the following issues: (A) Efficiencies in the delivery of community supervision services including prevention and graduated sanction programs;

(B) effectiveness and enhancement of existing prevention and interventions and graduated sanctions;

(C) identification of new interventions; and

(D) effectiveness of juvenile justice prevention, intervention and graduated sanctions programs in reducing racial, geographic and other biases that may exist in the juvenile justice system.

(2) Such report shall address measurable goals and objectives, projected costs, the impact on public safety and the valuation process.

(e) The advisory committee shall submit its report to the commissioner annually on or before July 15 in order for the enhanced or new interventions to be considered for inclusion within the juvenile justice authority's budget request for local and community services or in the juvenile justice authority's enhanced services budget request for the subsequent fiscal year.

History: L. 2003, ch. 37, § 1; L. 2006, ch. 163, § 6; July 1.



75-7057 Juvenile justice authority and commissioner abolished; powers, functions and duties transferred to department of corrections and secretary of corrections.

75-7057. Juvenile justice authority and commissioner abolished; powers, functions and duties transferred to department of corrections and secretary of corrections. (a) The juvenile justice authority created by K.S.A. 75-7001, and amendments thereto, is hereby abolished.

(b) Except as otherwise provided by K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto, all of the jurisdiction, powers, functions and duties of the juvenile justice authority and the commissioner of juvenile justice are hereby transferred to and conferred and imposed upon the department of corrections and the secretary of corrections.

(c) Except as otherwise provided by K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto, the department of corrections and the secretary of corrections shall be the successor in every way to the jurisdiction, powers, duties and functions of the juvenile justice authority and the commissioner of juvenile justice in which the same were vested prior to the effective date of K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto. Every act performed in the exercise of such jurisdiction, powers, duties and functions by or under the authority of the department of corrections and the secretary of corrections shall be deemed to have the same force and effect as if performed by the juvenile justice authority or the commissioner of juvenile justice, respectively, in which such jurisdiction, powers, duties and functions were vested prior to the effective date of K.S.A. 2015 Supp. 75-7057 through 75-5071, and amendments thereto.

(d) Except as otherwise provided by K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto, whenever the juvenile justice authority, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the department of corrections.

(e) Except as otherwise provided by K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto, whenever the commissioner of juvenile justice, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary of corrections.

(f) All rules and regulations, internal management policies and procedures (IMPP), facility orders and post orders of the juvenile justice authority which relate to the functions transferred by K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto and which are in effect on the effective date of K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto, shall continue to be effective and shall be deemed to be rules and regulations, internal management policies and procedures (IMPP), facility orders and post orders of the department of corrections until revised, amended, revoked, or nullified pursuant to law.

(g) All orders and directives of the juvenile justice authority or the commissioner of juvenile justice in existence on the effective date of K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto, shall continue to be effective and shall be deemed to be orders and directives of the department of corrections or secretary of corrections until revised, amended or nullified pursuant to law.

(h) On the effective date of K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto, the department of corrections shall succeed to whatever right, title or interest the juvenile justice authority has acquired in any real property in this state, and the department of corrections shall hold the same for and in the name of the state of Kansas. On and after the effective date of K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto, whenever any statute, contract, deed or other document concerns the power or authority of the juvenile justice authority or the commissioner of juvenile justice to acquire, hold or dispose of real property or any interest therein, the department of corrections shall succeed to such power or authority.

(i) The department of corrections and the secretary of corrections shall be continuations of the juvenile justice authority and the commissioner of juvenile justice.

History: Executive Reorganization Order No. 42, § 1; L. 2013, ch. 143, § 1; July 1.



75-7058 Transfer of officers and employees; rights and benefits preserved; memorandum of agreement with teamsters union and organization of state employees.

75-7058. Transfer of officers and employees; rights and benefits preserved; memorandum of agreement with teamsters union and organization of state employees. (a) All officers and employees in the juvenile justice authority who, immediately prior to the effective date of K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto, are engaged in the exercise and performance of the powers, duties, and functions transferred by K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto, are hereby transferred to the department of corrections unless the secretary of corrections determines that some officers or employees are not performing necessary services. All classified employees so transferred shall retain their status as classified employees. Thereafter, the secretary of corrections may convert vacant classified positions to positions in the unclassified service under the Kansas civil service act.

(b) Officers and employees in the juvenile justice authority transferred by K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto, shall retain all retirement benefits and leave balances and rights which had accrued or vested prior to the date of transfer. The service of each such employee so transferred shall be deemed to have been continuous. Any subsequent transfers, layoffs, or abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto, shall affect the classified status of any transferred person employed by the juvenile justice authority prior to the date of transfer.

(c) The memorandum of agreement between the Kansas juvenile justice authority and Kansas department of administration and teamsters union local #696 that is in existence on the effective date of K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto, shall continue to be effective until revised, amended or nullified pursuant to the terms of the memorandum of agreement.

(d) The memorandum of agreement between the state of Kansas and the Kansas organization of state employees that is in existence on the effective date of K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto, shall continue to be effective until revised, amended or nullified pursuant to the terms of the memorandum of agreement.

History: Executive Reorganization Order No. 42 § 2; L. 2013, ch. 143, § 2; July 1.



75-7059 Department of corrections; successor to property and rights; conflict resolution.

75-7059. Department of corrections; successor to property and rights; conflict resolution. (a) When any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of any abolition, transfer, attachment or change made by or under authority of K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The department of corrections shall succeed to all property and records which were used for or pertain to the performance of the powers, duties and functions transferred to the department of corrections from the juvenile justice authority. Any conflict as to the proper disposition of property or records arising under this section, and resulting from the transfer or attachment of any state agency, or all or part of the powers, duties and functions thereof, shall be determined by the governor, whose decision shall be final.

History: Executive Reorganization Order No. 42, § 3; L. 2013, ch. 143, § 3; July 1.



75-7060 Same; legal custody of records; preservation of civil actions and proceedings; no abatement of criminal actions.

75-7060. Same; legal custody of records; preservation of civil actions and proceedings; no abatement of criminal actions. (a) The department of corrections shall have the legal custody of all records, memoranda, writings, entries, prints, representations or combinations thereof of any act, transaction, occurrence or event of the juvenile justice authority and any agency or office transferred thereto under previous law.

(b) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency or program mentioned in K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto, or by or against any officer of the state in such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto. The court may allow any such suit, action, or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(c) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto.

History: Executive Reorganization Order No. 42, § 4; L. 2013, ch. 143, § 4; July 1.



75-7061 Same; department successor to funds and liabilities.

75-7061. Same; department successor to funds and liabilities. (a) On and after the effective date of K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto, the balance of all funds appropriated and reappropriated to the juvenile justice authority or any juvenile correctional facility or program is hereby transferred to the department of corrections and shall be used only for the purpose for which the appropriation was originally made.

(b) Subject to the acts of the legislature, all fees, grant funds, and loan repayment funds in the juvenile justice authority dedicated to programs affected by K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto, shall be transferred to the department of corrections.

(c) On and after the effective date of K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto, the liability for all accrued compensation or salaries of officers and employees who are transferred to the department of corrections under K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto, shall be assumed and paid by the department of corrections.

History: Executive Reorganization Order No. 42, § 5; L. 2013, ch. 143, § 5; July 1.



75-7062 Same; transfer of jurisdiction, powers, duties and functions to department; rules and regulations; educational services contract.

75-7062. Same; transfer of jurisdiction, powers, duties and functions to department; rules and regulations; educational services contract. (a) All jurisdiction, powers, functions and duties relating to juvenile correctional facilities and institutions as defined in K.S.A. 38-2302, and amendments thereto, are conferred and imposed upon the secretary of corrections to be administered within the department of corrections as provided by K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto.

(b) The secretary of corrections may adopt rules and regulations for the government, regulation and operation of such institutions. The secretary of corrections may adopt rules and regulations relating to all persons admitted to such institutions.

(c) The secretary of corrections may enter into an educational services contract with a unified school district, another public educational services provider or a private educational services provider for an institution pursuant to competitive bids or by negotiation as determined by the secretary of corrections. Each such educational services contract is exempt from the competitive bid requirements of K.S.A. 75-3739, and amendments thereto.

(d) The secretary of corrections shall not issue a pass, furlough or leave to any juvenile placed in an institution except as needed for such juvenile to obtain medical services or to reintegrate such juvenile into the community. If any juvenile is issued a pass, furlough or leave, such juvenile shall be accompanied by a staff member or other designated adult.

(e) The secretary of corrections shall implement an institutional security plan designed to prevent escapes and to prohibit contraband and unauthorized access to the institution and, within the limits of appropriations, construct perimeter fencing as required by the institutional security plan.

(f) The secretary of corrections, by rules and regulations, shall establish a rigid grooming code and shall issue uniforms to juvenile offenders in an institution.

(g) The Larned juvenile correctional facility shall be under the supervision and control of the secretary of corrections in accordance with K.S.A. 76-3203, and amendments thereto.

(h) The Kansas juvenile correctional complex shall be under the supervision and control of the secretary of corrections in accordance with K.S.A. 76-3203, and amendments thereto.

(i) The department of corrections shall be the successor in every way to the jurisdiction, powers, duties, and functions of the juvenile justice authority pertaining to the programs and operation of juvenile correctional facilities and institutions. Every act performed in the exercise of such transferred powers, duties, and functions by or under the authority of the department of corrections shall be deemed to have the same force and effect as if performed by the juvenile justice authority in which such powers, duties, and functions were vested prior to the effective date of K.S.A. 2015 Supp. 75-7057 through 75-7071, and amendments thereto.

History: Executive Reorganization Order No. 42, § 6; L. 2013, ch. 143, § 6; July 1.



75-7063 Secretary of corrections; rules and regulations; juvenile intake and assessment; programs.

75-7063. Secretary of corrections; rules and regulations; juvenile intake and assessment; programs. The secretary of corrections shall promulgate rules and regulations for the juvenile intake an assessment system and programs concerning juvenile offenders in accordance with K.S.A. 75-7023, and amendments thereto.

History: Executive Reorganization Order No. 42, § 7; L. 2013, ch. 143, § 7; July 1.



75-7064 Same; administer juvenile justice code.

75-7064. Same; administer juvenile justice code. The secretary of corrections shall administer the provisions of the revised Kansas juvenile justice code in accordance with K.S.A. 75-7024, and amendments thereto.

History: Executive Reorganization Order No. 42, § 8; L. 2013, ch. 143, § 8; July 1.



75-7065 Same; administer regional youth care and rehabilitation facilities.

75-7065. Same; administer regional youth care and rehabilitation facilities. The secretary of corrections shall administer regional youth care and rehabilitation facilities in accordance with K.S.A. 75-7025, and amendments thereto.

History: Executive Reorganization Order No. 42, § 9; L. 2013, ch. 143, § 9; July 1.



75-7066 Same; administer supplemental youth care facilities.

75-7066. Same; administer supplemental youth care facilities. The secretary of corrections shall administer supplemental youth care facilities in accordance with K.S.A. 75-7026, and amendments thereto.

History: Executive Reorganization Order No. 42, § 10; L. 2013, ch. 143, § 10; July 1.



75-7067 Same; administer residential care facilities.

75-7067. Same; administer residential care facilities. The secretary of corrections shall administer residential care facilities for children and youth established by and in accordance with K.S.A. 75-7028, and amendments thereto.

History: Executive Reorganization Order No. 42, § 11; L. 2013, ch. 143, § 11; July 1.



75-7068 Same; administer certain planning teams, programs and funds.

75-7068. Same; administer certain planning teams, programs and funds. The secretary of corrections shall administer community planning teams, juvenile justice programs, the juvenile justice community planning fund, and the juvenile justice community initiative fund in accordance with K.S.A. 75-7033, and amendments thereto.

History: Executive Reorganization Order No. 42, § 12; L. 2013, ch. 143, § 12; July 1.



75-7069 Same; administer grants.

75-7069. Same; administer grants. The secretary of corrections shall administer all grants under K.S.A. 75-7038 through 75-7053, and amendments thereto.

History: Executive Reorganization Order No. 42, § 13; L. 2013, ch. 143, § 13; July 1.



75-7070 Same; administer community sanctions and prevention programs; advisory committee.

75-7070. Same; administer community sanctions and prevention programs; advisory committee. The secretary of corrections shall administer community graduated sanctions and prevention programs and the community advisory committee in accordance with K.S.A. 75-7056, and amendments thereto.

History: Executive Reorganization Order No. 42, § 14; L. 2013, ch. 143, § 14; July 1.



75-7071 Kansas advisory group on juvenile justice and delinquency prevention; report to secretary of corrections.

75-7071. Kansas advisory group on juvenile justice and delinquency prevention; report to secretary of corrections. The Kansas advisory group on juvenile justice and delinquency prevention will report to the secretary of corrections in accordance with K.S.A. 75-7007, and amendments thereto.

History: Executive Reorganization Order No. 42, § 15; L. 2013, ch. 143, § 15; July 1.






Article 72 INFORMATION TECHNOLOGY

75-7201 Definitions.

75-7201. Definitions. As used in K.S.A. 2015 Supp. 75-7201 through 75-7212, and amendments thereto:

(a) "Cumulative cost" means the total expenditures, from all sources, for any information technology project by one or more state agencies to meet project objectives from project start to project completion or the date and time the project is terminated if it is not completed.

(b) "Executive agency" means any state agency in the executive branch of government.

(c) "Information technology project" means a project for a major computer, telecommunications or other information technology improvement with an estimated cumulative cost of $250,000 or more and includes any such project that has proposed expenditures for: (1) New or replacement equipment or software; (2) upgrade improvements to existing equipment and any computer systems, programs or software upgrades therefor; or (3) data or consulting or other professional services for such a project.

(d) "Information technology project change or overrun" means any of the following:

(1) Any change in planned expenditures for an information technology project that would result in the total authorized cost of the project being increased above the currently authorized cost of such project by more than either $1,000,000 or 10% of such currently authorized cost of such project, whichever is lower;

(2) any change in the scope of an information technology project, as such scope was presented to and reviewed by the joint committee or the chief information technology officer to whom the project was submitted pursuant to K.S.A. 2015 Supp. 75-7209, and amendments thereto; or

(3) any change in the proposed use of any new or replacement information technology equipment or in the use of any existing information technology equipment that has been significantly upgraded.

(e) "Joint committee" means the joint committee on information technology.

(f) "Judicial agency" means any state agency in the judicial branch of government.

(g) "Legislative agency" means any state agency in the legislative branch of government.

(h) "Project" means a planned series of events or activities that is intended to accomplish a specified outcome in a specified time period, under consistent management direction within a state agency or shared among two or more state agencies, and that has an identifiable budget for anticipated expenses.

(i) "Project completion" means the date and time when the head of a state agency having primary responsibility for an information technology project certifies that the improvement being produced or altered under the project is ready for operational use.

(j) "Project start" means the date and time when a state agency begins a formal study of a business process or technology concept to assess the needs of the state agency, determines project feasibility or prepares an information technology project budget estimate under K.S.A. 2015 Supp. 75-7209, and amendments thereto.

(k) "State agency" means any state office or officer, department, board, commission, institution or bureau, or any agency, division or unit thereof.

History: L. 1998, ch. 182, § 1; May 21.



75-7202 Information technology executive council; membership and organization; mileage.

75-7202. Information technology executive council; membership and organization; mileage. (a) There is hereby established the information technology executive council which shall be attached to the office of information technology services for purposes of administrative functions.

(b) The council shall be composed of 17 voting members as follows: The secretary of administration; two cabinet agency heads; one noncabinet agency head; the director of the budget; the executive chief information technology officer; the legislative chief information technology officer; the judicial chief information technology officer and the judicial administrator of the Kansas supreme court; the executive director of the Kansas board of regents; the commissioner of education; two representatives of cities; two representatives of counties; the network manager of the information network of Kansas (INK); and one representative from the private sector who is a chief executive officer or chief information technology officer. The chief information technology architect shall be a nonvoting member of the council. The two cabinet agency heads, the noncabinet agency head, the representatives of cities, the representatives of counties and the representative from the private sector shall be appointed by the governor for a term not to exceed 18 months. Upon expiration of an appointed member's term, the member shall continue to hold office until the appointment of a successor. Nonappointed members shall serve ex officio.

(c)  The chairperson of the council shall be drawn from the chief information technology officers, with each chief information technology officer serving a one-year term. The term of chairperson shall rotate among the chief information technology officers on an annual basis.

(d) The council shall hold meetings and hearings in the city of Topeka or at such other places as the council designates, on call of the chairperson or on request of four or more members.

(e) Members of the council may not appoint an individual to represent them on the council and only members of the council may vote.

(f) Members of the council shall receive mileage, tolls and parking as provided in K.S.A. 75-3223, and amendments thereto, for attendance at any meeting of the council or any subcommittee meeting authorized by the council.

History: L. 1998, ch. 182, § 2; L. 2001, ch. 116, § 2; L. 2013, ch. 62, § 30; July 1.



75-7203 Same; powers and duties.

75-7203. Same; powers and duties. (a) The information technology executive council is hereby authorized to adopt such policies and rules and regulations as necessary to implement, administer and enforce the provisions of this act.

(b) The council shall:

(1) Adopt: (A) Information technology resource policies and procedures and project management methodologies for all state agencies; (B) an information technology architecture, including telecommunications systems, networks and equipment, that covers all state agencies; (C) standards for data management for all state agencies; and (D) a strategic information technology management plan for the state;

(2) provide direction and coordination for the application of the state's information technology resources;

(3) designate the ownership of information resource processes and the lead agency for implementation of new technologies and networks shared by multiple agencies in different branches of state government; and

(4) perform such other functions and duties as necessary to carry out the provisions of this act.

History: L. 1998, ch. 182, § 3; May 21.



75-7204 Chief information technology architect; duties.

75-7204. Chief information technology architect; duties. (a) There is hereby established, within and as a part of the office of information technology services, the position of chief information technology architect whose duties shall be performed under the supervision of the executive chief information technology officer. The chief information technology architect shall be in the unclassified service under the Kansas civil service act, shall be appointed by the executive chief information technology officer, subject to approval of the governor and shall receive compensation in an amount fixed by the executive chief information technology officer, subject to approval of the governor.

(b) The chief information technology architect shall:

(1) Propose to the information technology executive council: (A) Information technology resource policies and procedures and project management methodologies for all state agencies; (B) an information technology architecture, including telecommunications systems, networks and equipment, that covers all state agencies; (C) standards for data management for all state agencies; and (D) a strategic information technology management plan for the state;

(2) serve as secretary to the information technology executive council; and

(3) perform such other functions and duties as provided by law or as directed by the executive chief information technology officer.

History: L. 1998, ch. 182, § 4; L. 2013, ch. 62, § 31; July 1.



75-7205 Executive chief information technology officer; duties.

75-7205. Executive chief information technology officer; duties. (a) There is hereby established within and as a part of the office of information technology services the position of executive chief information technology officer. The executive chief information technology officer shall be in the unclassified service under the Kansas civil service act, shall be appointed by the governor, and shall receive compensation in an amount fixed by the governor. The executive chief information technology officer shall maintain a presence in any cabinet established by the governor and shall report to the governor.

(b) The executive chief information technology officer shall:

(1) Review and consult with each executive agency regarding information technology plans, deviations from the state information technology architecture, information technology project estimates and information technology project changes and overruns submitted by such agency pursuant to K.S.A. 2015 Supp. 75-7209, and amendments thereto, to determine whether the agency has complied with: (A) The information technology resource policies and procedures and project management methodologies adopted by the information technology executive council; (B) the information technology architecture adopted by the information technology executive council; (C) the standards for data management adopted by the information technology executive council; and (D) the strategic information technology management plan adopted by the information technology executive council;

(2) report to the chief information technology architect all deviations from the state information architecture that are reported to the executive information technology officer by executive agencies;

(3) submit recommendations to the division of the budget as to the technical and management merit of information technology project estimates and information technology project changes and overruns submitted by executive agencies pursuant to K.S.A. 2015 Supp. 75-7209, and amendments thereto, based on the determinations made pursuant to subsection (b)(1);

(4) monitor executive agencies' compliance with: (A) The information technology resource policies and procedures and project management methodologies adopted by the information technology executive council; (B) the information technology architecture adopted by the information technology executive council; (C) the standards for data management adopted by the information technology executive council; and (D) the strategic information technology management plan adopted by the information technology executive council;

(5) coordinate implementation of new information technology among executive agencies and with the judicial and legislative chief information technology officers;

(6) designate the ownership of information resource processes and the lead agency for implementation of new technologies and networks shared by multiple agencies within the executive branch of state government; and

(7) perform such other functions and duties as provided by law or as directed by the governor.

History: L. 1998, ch. 182, § 5; L. 2013, ch. 62, § 32; July 1.



75-7206 Judicial chief information technology officer.

75-7206. Judicial chief information technology officer. (a) There is hereby established within and as a part of the office of the state judicial administrator the position of judicial chief information technology officer. The judicial chief information technology officer shall be appointed by the judicial administrator, subject to approval of the chief justice, and shall receive compensation determined by the judicial administrator, subject to approval of the chief justice.

(b) The judicial chief information technology officer shall:

(1) Review and consult with each judicial agency regarding information technology plans, deviations from the state information technology architecture, information technology project estimates and information technology project changes and overruns submitted by such agency pursuant to K.S.A. 2015 Supp. 75-7209, and amendments thereto, to determine whether the agency has complied with: (A) The information technology resource policies and procedures and project management methodologies adopted by the information technology executive council; (B) the information technology architecture adopted by the information technology executive council; (C) the standards for data management adopted by the information technology executive council; and (D) the strategic information technology management plan adopted by the information technology executive council;

(2) report to the chief information technology architect all deviations from the state information architecture that are reported to the judicial information technology officer by judicial agencies;

(3) submit recommendations to the judicial administrator as to the technical and management merit of information technology project estimates and information technology project changes and overruns submitted by judicial agencies pursuant to K.S.A. 2015 Supp. 75-7209, and amendments thereto, based on the determinations pursuant to subsection (b)(1);

(4) monitor judicial agencies' compliance with: (A) The information technology resource policies and procedures and project management methodologies adopted by the information technology executive council; (B) the information technology architecture adopted by the information technology executive council; (C) the standards for data management adopted by the information technology executive council; and (D) the strategic information technology management plan adopted by the information technology executive council;

(5) coordinate implementation of new information technology among judicial agencies and with the executive and legislative chief information technology officers;

(6) designate the ownership of information resource processes and the lead agency for implementation of new technologies and networks shared by multiple agencies within the judicial branch of state government; and

(7) perform such other functions and duties as provided by law or as directed by the judicial administrator.

History: L. 1998, ch. 182, § 6; May 21.



75-7207 Legislative chief information technology officer.

75-7207. Legislative chief information technology officer. (a) There is hereby established the position of legislative chief information technology officer under the legislative coordinating council.

(b) The legislative chief information technology officer shall be appointed by the legislative coordinating council.  The joint committee may recommend one or more persons for consideration by the legislative coordinating council in making the appointment.

(c) The legislative chief information technology officer shall receive such compensation as determined by the legislative coordinating council and may be removed by a vote of five members of the legislative coordinating council taken at any regular meeting of the council.

(d) The legislative chief information technology officer shall receive expenses and allowances for in-state and out-of-state travel as is provided by law for members of the legislature. The provisions of K.S.A. 75-3208, and amendments thereto, shall not apply to any such travel.

(e) The legislative chief information technology officer shall be in the unclassified service under the Kansas civil service act.

History: L. 1998, ch. 182, § 7; May 21.



75-7208 Same; powers and duties.

75-7208. Same; powers and duties. The legislative chief information technology officer shall:

(a) Review and consult with each legislative agency regarding information technology plans, deviations from the state information technology architecture, information technology project estimates and information technology project changes and overruns submitted by such agency pursuant to K.S.A. 2015 Supp. 75-7209, and amendments thereto, to determine whether the agency has complied with: (1) The information technology resource policies and procedures and project management methodologies adopted by the information technology executive council; (2) the information technology architecture adopted by the information technology executive council; (3) the standards for data management adopted by the information technology executive council; and (4) the strategic information technology management plan adopted by the information technology executive council;

(b) report to the chief information technology architect all deviations from the state information architecture that are reported to the legislative information technology officer by legislative agencies;

(c) submit recommendations to the legislative coordinating council as to the technical and management merit of information technology project estimates and information technology project changes and overruns submitted by legislative agencies pursuant to K.S.A. 2015 Supp. 75-7209, and amendments thereto, based on the determinations pursuant to subsection (a);

(d) monitor legislative agencies' compliance with: (1) The information technology resource policies and procedures and project management methodologies adopted by the information technology executive council; (2) the information technology architecture adopted by the information technology executive council; (3) the standards for data management adopted by the information technology executive council; and (4) the strategic information technology management plan adopted by the information technology executive council;

(e) coordinate implementation of new information technology among legislative agencies and with the executive and judicial chief information technology officers;

(f) designate the ownership of information resource processes and the lead agency for implementation of new technologies and networks shared by multiple agencies within the legislative branch of state government;

(g) serve as staff of the joint committee; and

(h) perform such other functions and duties as provided by law or as directed by the legislative coordinating council or the joint committee.

History: L. 1998, ch. 182, § 8; May 21.



75-7209 Information technology projects; procedures.

75-7209. Information technology projects; procedures. (a) Whenever an agency proposes an information technology project, such agency shall prepare and submit to the chief information technology officer of the branch of state government of which the agency is a part of a project budget estimate therefor, and for each amendment or revision thereof, in accordance with this section. Each information technology project budget estimate shall be in such form as required by the director of the budget, in consultation with the chief information technology architect, and by this section. In each case, the agency shall prepare and include as a part of such project budget estimate a plan consisting of a written program statement describing the project. The program statement shall:

(1) Include a detailed description of and justification for the project, including: (A) An analysis of the programs, activities and other needs and intended uses for the additional or improved information technology; (B) a statement of project scope including identification of the organizations and individuals to be affected by the project and a definition of the functionality to result from the project; and (C) an analysis of the alternative means by which such information technology needs and uses could be satisfied;

(2) describe the tasks and schedule for the project and for each phase of the project, if the project is to be completed in more than one phase;

(3) include a financial plan showing: (A) The proposed source of funding and categorized expenditures for each phase of the project; and (B) cost estimates for any needs analyses or other investigations, consulting or other professional services, computer programs, data, equipment, buildings or major repairs or improvements to buildings and other items or services necessary for the project; and

(4) include a cost-benefit statement based on an analysis of qualitative as well as financial benefits.

(b) (1) Before one or more state agencies proposing an information technology project begin implementation of the project, the project plan, including the architecture and the cost-benefit analysis, shall be approved by the head of each state agency proposing the project and by the chief information technology officer of each branch of state government of which the agency or agencies are a part. Approval of those projects that involve telecommunications services shall also be subject to the provisions of K.S.A. 75-4709, 75-4710 and 75-4712, and amendments thereto.

(2) All specifications for bids or proposals related to an approved information technology project of one or more state agencies shall be reviewed by the chief information technology officer of each branch of state government of which the agency or agencies are a part.

(c) Annually at the time specified by the chief information technology officer of the branch of state government of which the agency is a part, each agency shall submit to such officer:

(1) A copy of a three-year strategic information technology plan that sets forth the agency's current and future information technology needs and utilization plans for the next three ensuing fiscal years, in such form and containing such additional information as prescribed by the chief information technology officer; and

(2) any deviations from the state information technology architecture adopted by the information technology executive council.

(d) The provisions of this section shall not apply to the information network of Kansas (INK).

History: L. 1998, ch. 182, § 9; May 21.



75-7210 Same; reports to legislative branch.

75-7210. Same; reports to legislative branch. (a) Not later than October 1 of each year, the executive, judicial and legislative chief information technology officers shall submit to the joint committee and to the legislative research department all information technology project budget estimates and amendments and revisions thereto, all three-year plans and all deviations from the state information technology architecture submitted to such officers pursuant to K.S.A. 2015 Supp. 75-7209, and amendments thereto. The legislative chief information technology officer shall review all such estimates and amendments and revisions thereto, plans and deviations and shall make recommendations to the joint committee regarding the merit thereof and appropriations therefor.

(b) The executive and judicial chief information technology officers shall report to the legislative chief information technology officer, at times agreed upon by the three officers:

(1) Progress regarding implementation of information technology projects of state agencies within the executive and judicial branches of state government; and

(2) all proposed expenditures for such projects, including all revisions to such proposed expenditures, for the current fiscal year and for ensuing fiscal years.

History: L. 1998, ch. 182, § 10; L. 2001, ch. 25, § 1; July 1.



75-7211 Same; legislative oversight.

75-7211. Same; legislative oversight. (a) The legislative chief information technology officer, under the direction of the joint committee, shall monitor state agency execution of information technology projects and, at times agreed upon by the three chief information technology officers, shall report progress regarding the implementation of such projects and all proposed expenditures therefor, including all revisions to such proposed expenditures for the current fiscal year and for ensuing fiscal years.

(b) The head of a state agency with primary responsibility for an information technology project may authorize or approve, without prior consultation with the joint committee, any change in planned expenditures for an information technology project that would result in the total cost of the project being increased above the currently authorized cost of such project but that increases the total cost of such project by less than the lower of either $1,000,000 or 10% of the currently authorized cost, and any change in planned expenditures for an information technology project involving a cost reduction, other than a change in the proposed use of any new or replacement information technology equipment or in the use of any existing information technology equipment that has been significantly upgraded.

(c) The head of a state agency with primary responsibility for an information technology project shall not authorize or approve, without first advising and consulting with the joint committee any information technology project change or overrun. The joint committee shall report all such changes and overruns to the senate standing committee on ways and means and the house standing committee on appropriations.

History: L. 1998, ch. 182, § 11; May 21.



75-7212 Abolition of KIRC and CIA; transfers.

75-7212. Abolition of KIRC and CIA; transfers. (a) The Kansas information resources council established by K.S.A. 75-4740 and the office of the chief information architect established by K.S.A. 75-4742 are hereby abolished.

(b) The unexpended budgeted balance of any appropriation for the Kansas information resources council as a result of any abolishment by this section shall be and is hereby transferred to the information technology executive council created by this act.  The unexpended budgeted balance of any appropriation for the position of chief information architect as a result of any abolishment by this section shall be and is hereby transferred to the legislative coordinating council — operations account.

(c) Whenever the Kansas information resources council is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the information technology executive council created by this act.  Whenever the position of chief information architect or the office of the chief information architect is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the position of chief information technology architect or the office of the chief information technology architect created by this act or to the position of executive chief information technology officer, as determined appropriate in accordance with the provisions of this act.

(d) The information technology executive council created by this act shall succeed to all property and records that were used for, or pertain to, the performance of the powers, duties and functions of the Kansas information resources council abolished by this act.  The office of the chief information technology architect created by this act shall succeed to all property and records that were used for, or pertain to, the performance of the powers, duties and functions of the office of the chief information architect abolished by this act.  Any conflict as to the proper disposition of such property or records arising under this section and resulting from the transfer or abolishment of any existing state agency, or the powers, duties and functions thereof, shall be determined by the governor, whose decision shall be final.

(e) Any conflict as to the disposition of any power, function or duty as a result of any abolishment, transfer, attachment or other change made by this act, or under authority of this act, shall be resolved by the governor, and the decision of the governor shall be final.

(f) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or that could have been commenced, by or against the Kansas information resources council, or by or against the office of the chief information architect or the chief information architect in the chief information architect's official capacity or in relation to the discharge of official duties, shall abate by reason of the provisions of this act. The court may allow any such suit, action or other proceeding to be maintained by or against the information technology executive council, the office of the chief information technology architect or the chief information technology architect.

(g) No criminal action commenced or that could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1998, ch. 182, § 12; May 21.



75-7221 KAN-ED; title.

75-7221. KAN-ED; title. This act may be cited as the KAN-ED act.

History: L. 2001, ch. 136, § 1; Apr. 26.



75-7222 Same; definitions.

75-7222. Same; definitions. As used in this act, unless the context requires otherwise:

(a) "Board" means the state board of regents.

(b) "Broadband technology-based video communication" means a class of communications technologies which may include switched ethernet services, DSL, cable modem, private line service, multiprotocol label switching (MPLS) based networks, managed or dedicated internet technologies and other future technologies capable of supporting such applications.

(c) "Hospital" means a licensed hospital, as defined in K.S.A. 65-425, and amendments thereto.

(d) "Library" means: (1) The state library; (2) any public library established and operating under the laws of this state; or (3) any regional system of cooperating libraries, as defined in K.S.A. 75-2548, and amendments thereto.

(e) "Program" means the KAN-ED program created pursuant to this act to facilitate schools', libraries' and hospitals' use of broadband technology-based video communication for distance learning and telemedicine.

(f) "School" means: (1) Any unified school district, school district interlocal cooperative, school district cooperative or nonpublic school accredited by the state board of education; or (2) any community college, technical college, the institute of technology at Washburn university or Kansas educational institution, as defined in K.S.A. 74-32,120, and amendments thereto.

History: L. 2001, ch. 136, § 2; L. 2011, ch. 97, § 46; L. 2012, ch. 173, § 4; June 7.



75-7223 Same; purpose of act; program limitations.

75-7223. Same; purpose of act; program limitations. (a) The purpose of this act is to provide for a broadband technology-based program to facilitate use of broadband technology-based video communication for distance learning and telemedicine by schools, libraries and hospitals.

(b) To carry out the purpose of this act, the state board of regents may contract in accordance with this act for goods and services necessary to administer such program.

(c) The program shall not provide for: (1) Impairment of any existing contract for the provision of telecommunications services or internet services to any school, library or hospital; (2) state ownership or construction of any network facilities other than those owned or being constructed by the state on the effective date of this act; (3) switched voice access, except to the extent switched access is being provided by state-owned, leased or operated facilities as of the effective date of this act; (4) transmission of voice over internet or voice over internet protocol, except to the extent necessary to facilitate interactive two-way video; (5) content; or (6) use of the program for purposes inconsistent with the purposes of this act.

History: L. 2001, ch. 136, § 3; L. 2008, ch. 133, § 1; L. 2012, ch. 173, § 5; June 7.



75-7224 Same; program standards established; needs assessment and report required; development of broadband plan; advisory committee authorized; rules and regulations.

75-7224. Same; program standards established; needs assessment and report required; development of broadband plan; advisory committee authorized; rules and regulations. (a) The board shall:

(1) Provide a program to facilitate the use of broadband technology-based video communication for distance learning and telemedicine by schools, libraries and hospitals;

(2) transition schools, libraries and hospitals that have a direct KAN-ED connection as of January 1, 2012, to a commercially provided broadband internet connection no later than June 30, 2013. At the time a school, library or hospital has been transitioned off a KAN-ED connection, the board shall pay up to $350 per month to such school, library or hospital for the cost of broadband service until June 30, 2013;

(3)  provide the secretary of commerce any information necessary to conduct the needs assessment described in subsection (b);

(4) assist schools, libraries and hospitals to apply for federal grants to be used for purposes consistent with this act; and

(5) collect data regarding:

(A) Distance learning and telemedicine usage; and

(B) the volume of data accessed.

The board shall develop a methodology for updating and validating any data collected for periodic revisions of the program, standards and priorities.

(b) (1) The secretary of commerce shall facilitate the execution of the needs assessment and the creation of the report. The secretary shall contract with a third party that has expertise in telecommunications services for educational institutions to conduct such needs assessment and create such report.

(2) The needs assessment shall include, for each school, library and hospital connected to the network as of January 1, 2012: Current and future broadband service and quality needs and a determination of all KAN-ED expenses for shared services or infrastructure, including any costs deferred by federal moneys, that are providing services and network connections. Based on the results of the needs assessment, the secretary of commerce, in coordination with the third party contractor, shall create a report that: (A) Compares the utilization, efficiency and effectiveness of KAN-ED to other similar programs in other states for schools, libraries and hospitals; (B) determines if the KAN-ED program, as of the effective date of this act, is worth its cost in terms of price, service, quality, needed network upgrades and increased utilization of broadband by schools, libraries and hospitals; (C) determines if there are alternative models or opportunities for broadband procurement by schools, libraries and hospitals; (D) determines if the services and applications offered by KAN-ED lead to full utilization of broadband technology by schools, libraries, hospitals and their surrounding communities; and (E) recommends any cost-effective broadband services that are available.

(3) The board shall reimburse the cost of conducting such needs assessment and report described in paragraph (2), not to exceed $250,000.

(4) The results of such needs assessment and the report shall be submitted to the board on or before January 1, 2013.

(c) The board may request and receive assistance from any school, any library, any hospital, the state corporation commission, any other agency of the state or any telecommunications, cable or other communications services provider to gather necessary data to implement such program.

(d) The board shall establish: (1) Technical standards for operation and maintenance of the program; (2) the method of monitoring operations of the program; and (3) the method or methods of adjusting the program to reflect the needs of schools, libraries and hospitals as determined by the needs assessment or ongoing data collection for each such entity. Such standards and methods shall be included in the board's report to the legislature pursuant to K.S.A. 2015 Supp. 75-7226, and amendments thereto.

(e) Based on the findings of the needs assessments or collected data, the board shall develop a plan to: (1) Facilitate the use of broadband technology-based video communication for distance learning and telemedicine by schools, libraries and hospitals; and (2) transition schools, libraries and hospitals that have a direct KAN-ED connection as of January 1, 2012, to a commercially provided broadband internet connection no later than June 30, 2013. The plan may require users of the program to bear part of its cost. Such plan shall be included in the board's report to the legislature pursuant to K.S.A. 2015 Supp. 75-7226, and amendments thereto.

(f) The board may appoint such advisory committees as the board determines necessary to carry out the purposes of this act. The membership of advisory committees may include both members of the board and persons who are not board members. Such advisory committees, to the extent appropriate, shall include both communications services providers and participants knowledgeable about topics such as network facilities and services, distance learning and telemedicine, user training and such other topics as may be necessary or useful. Members of advisory committees appointed by the board shall receive amounts provided for in subsection (e) of K.S.A. 75-3223, and amendments thereto.

(g) The board shall have all other powers necessary to achieve the purposes of this act, including, but not limited to, the power to: (1) Fix, charge and collect user fees for services provided by the KAN-ED program in accordance with the plan developed pursuant to subsection (e); and (2) receive any appropriations, fees, donations, grants, bequests and devises, conditional and otherwise, of money, property, services or other things of value for the purposes of this act.

(h) The state department of education, the office of information technology services of the department of administration, the state corporation commission and all other state agencies shall cooperate with the board in providing information and other assistance requested by the board for the performance of its duties pursuant to this act at no cost to such agencies.

History: L. 2001, ch. 136, § 4; L. 2012, ch. 173, § 6; L. 2013, ch. 110, § 13; July 1.



75-7225 Same; KAN-ED fund created.

75-7225. Same; KAN-ED fund created. (a) There is hereby created in the state treasury the KAN-ED fund. The board shall remit to the state treasurer all moneys received by or on behalf of the board for the purposes of this act. Upon receipt of the remittance, the state treasurer shall deposit the entire amount in the state treasury and credit it to the KAN-ED fund.

(b) Moneys in the KAN-ED fund shall be expended only for the purposes of this act.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the KAN-ED fund interest earnings based on:

(1) The average daily balance of moneys in the fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(d) All expenditures from the KAN-ED fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the board or the chairperson's designee for the purposes set forth in this section.

History: L. 2001, ch. 136, § 5; Apr. 26.



75-7226 Same; annual report.

75-7226. Same; annual report. (a) On or before January 15 of each year, the board shall publish an annual report and shall present the report to the legislature, governor and department of education. The report shall set forth in detail the operations and transactions conducted by the board pursuant to this act. The annual report shall specifically account for the ways in which the purpose of this act have been carried out, and the recommendations shall specifically note what changes are necessary to better address the purposes described in this act.

(b) On or before January 15, 2013, the board shall report to the senate standing committees on utilities and ways and means, the house standing committees on energy and utilities and appropriations and the joint committee on information technology. Such report shall include:

(1) Distance learning and telemedicine usage;

(2) options for a shared resource fee structure for schools, libraries and hospitals for distance learning and telemedicine usage;

(3) options to fund the KAN-ED program for fiscal year 2014;

(4) the standards and methods established by the board pursuant to subsection (c) [(d)] of K.S.A. 2015 Supp. 75-7224, and amendments thereto; and

(5) the plan developed by the board pursuant to subsection (d) [(e)] of K.S.A. 2015 Supp. 75-7224, and amendments thereto.

History: L. 2001, ch. 136, § 6; L. 2005, ch. 192, § 2; L. 2012, ch. 173, § 7; June 7.



75-7227 Same; severability.

75-7227. Same; severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application. To this end the provisions of this act are severable.

History: L. 2001, ch. 136, § 7; Apr. 26.






Article 73 STATE LONG-TERM CARE OMBUDSMAN

75-7301 State long-term care ombudsman; office attached to department of administration; technical and other assistance; authority of ombudsman; budget estimates and expenditures.

75-7301. State long-term care ombudsman; office attached to department of administration; technical and other assistance; authority of ombudsman; budget estimates and expenditures. (a) The office of the state long-term care ombudsman is hereby attached to the department of administration. The office of the state long-term care ombudsman shall be in Topeka, Kansas. The secretary of administration shall provide such technical assistance and advice as the secretary deems reasonable and necessary to assist the state long-term care ombudsman office to function as an independent state agency. The secretary of administration and the department of administration shall have no authority over the state long-term care ombudsman, any regional long-term care ombudsman, any other ombudsman, including any volunteer ombudsman, or any other officer, employee or volunteer of the office of the state long-term care ombudsman with respect to the performance of any power, duty or function of the office or the exercise of any other authority of the office or the state long-term care ombudsman.

(b) For the fiscal year ending June 30, 2000, and for each fiscal year thereafter, the secretary of administration shall include the budget estimate of the office of the state long-term care ombudsman, as prepared and approved by the state long-term care ombudsman, along with the budget estimate prepared and submitted to the division of the budget for the department of administration under K.S.A. 75-3717, and amendments thereto.  The budget estimate of the office of the state long-term care ombudsman for each such fiscal year shall be prepared at the direction and under the supervision of the state long-term care ombudsman.  Expenditures from appropriations to the department of administration for the office of the state long-term care ombudsman, made pursuant to budget estimates for the office, shall be made on vouchers approved by the state long-term care ombudsman or the state long-term care ombudsman's designee.  All vouchers for expenditures and all payrolls of the office of the state long-term care ombudsman shall be approved by the state long-term care ombudsman or the state long-term care ombudsman's designee.

History: L. 1998, ch. 101, § 1; June 14.



75-7302 Same; financial assistance from department for aging and disability services; agreements; required amounts; increases.

75-7302. Same; financial assistance from department for aging and disability services; agreements; required amounts; increases. (a) The secretary for aging and disability services and the state long-term care ombudsman shall enter into agreements for the provision of financial assistance to the office by the Kansas department for aging and disability services from available state and federal funds of the Kansas department for aging and disability services. This financial assistance shall be to assist the office of the state long-term care ombudsman to provide ombudsman services in accordance with the long-term care ombudsman act, applicable federal programs and the provisions of this section.

(b) Subject to the provisions of appropriation acts, the secretary for aging and disability services and the Kansas department for aging and disability services shall continue to provide financial assistance for the office of the state long-term care ombudsman in an aggregate amount of not less than the aggregate of the amounts provided during the fiscal year ending June 30, 1998, appropriately adjusted for increases attributable to inflation and other applicable factors.

(c) For the fiscal year ending June 30, 2000, and for each fiscal year thereafter, the secretary for aging and disability services shall include in the budget estimate prepared and submitted to the division of the budget for the Kansas department for aging and disability services under K.S.A. 75-3717, and amendments thereto, in addition to other amounts included in such budget estimate for the Kansas department for aging and disability services, amounts to be provided to the office of the state long-term care ombudsman during such fiscal year pursuant to this section. The amounts included in each such budget estimate to be provided to the office of the state long-term care ombudsman shall include amounts to be appropriated from moneys provided to the Kansas department for aging and disability services under the federal older Americans act, 42 U.S.C. § 3001 et seq., and amendments thereto, or other federal programs for the aging or from other moneys of the Kansas department for aging and disability services. In no case shall the aggregate of the amounts included in any such budget estimate of the Kansas department for aging and disability services, that are to be provided to the office of the state long-term care ombudsman, be less than the aggregate of all moneys provided during the fiscal year ending June 30, 1998, by the Kansas department for aging and disability services for the office of the state long-term care ombudsman from appropriations to the Kansas department for aging and disability services, including moneys received under the federal older Americans act, 42 U.S.C. § 3001 et seq., and amendments thereto, or under any other federal programs for the aging. The aggregate amounts included in each such budget estimate of the Kansas department for aging and disability services, that are to be provided to the office of the state long-term care ombudsman, shall be adjusted appropriately for increases attributable to inflation and other applicable factors.

History: L. 1998, ch. 101, § 2; L. 2014, ch. 115, § 404; July 1.



75-7303 Definitions.

75-7303. Definitions. As used in the long-term care ombudsman act:

(a) "Ombudsman" means the state long-term care ombudsman, any regional long-term care ombudsman or any individual designated as an ombudsman under subsection (h) of K.S.A. 2015 Supp. 75-7306, and amendments thereto, who has received the training required under subsection (f) of K.S.A. 2015 Supp. 75-7306, and amendments thereto, and who has been designated by the state long-term care ombudsman to carry out the powers, duties and functions of the office of the state long-term care ombudsman.

(b) "Volunteer ombudsman" means an individual who has satisfactorily completed the training prescribed by the state long-term care ombudsman under subsection (f) of K.S.A. 2015 Supp. 75-7306, and amendments thereto, who is a volunteer assisting in providing ombudsman services and who receives no payment for such service other than reimbursement for expenses incurred in accordance with guidelines adopted therefor by the state long-term care ombudsman.

(c) "Facility" means an adult care home as such term is defined in K.S.A. 39-923, and amendments thereto, except that facility does not include any nursing facility for mental health or any intermediate care facility for people with intellectual disability, as such terms are defined in K.S.A. 39-923, and amendments thereto.

(d) "Resident" means a resident as such term is defined in K.S.A. 39-923, and amendments thereto.

(e) "State long-term care ombudsman" means the individual appointed by the governor to administer the office of the state long-term care ombudsman.

(f) "Regional long-term care ombudsman" means an individual appointed by the state long-term care ombudsman under K.S.A. 2015 Supp. 75-7304, and amendments thereto.

(g) "Office" means the office of the state long-term care ombudsman.

(h) "Conflict of interest" means (1) having a pecuniary or other interest in a facility, but not including interests that result only from having a relative who is a resident or from being the guardian of a resident, (2) being actively employed or otherwise having active involvement in representation of or advocacy for any facility or group of facilities, whether or not such representation or advocacy is individual or through an association or other entity, but not including any such active involvement that results only from having a relative who is a resident or from being the guardian of a resident, or (3) being employed by or having an active association with any entity that represents any resident or group of residents, including any area agency on aging, but not including any such active association that results only from having a relative who is a resident or from being the guardian of a resident.

History: L. 1980, ch. 291, § 1; L. 1990, ch. 328, § 6; L. 1998, ch. 101, § 4; L. 2012, ch. 91, § 67; July 1.



75-7304 State long-term care ombudsman; office established; qualifications; appointment, senate confirmation; term of office; appointment of regional long-term care ombudsman, other officers and employees; prior office abolished.

75-7304. State long-term care ombudsman; office established; qualifications; appointment, senate confirmation; term of office; appointment of regional long-term care ombudsman, other officers and employees; prior office abolished. (a) On the effective date of this act, the office of the state long-term care ombudsman in existence on the day preceding such effective date is hereby abolished and there is hereby established the office of the state long-term care ombudsman, the head of which shall be the state long-term care ombudsman. In performance of the powers, duties and functions prescribed by law, the office shall be an independent state agency. The state long-term care ombudsman shall be appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. The term of office of the first person appointed as the state long-term care ombudsman on or after the effective date of this act shall expire on January 15, 2000, and such state long-term care ombudsman shall serve until a successor is appointed and confirmed. Thereafter, each person appointed as the state long-term care ombudsman shall have a term of office of four years and shall serve until a successor is appointed and confirmed. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as state long-term care ombudsman shall exercise any power, duty or function as state long-term care ombudsman until confirmed by the senate.

(b) The state long-term care ombudsman shall appoint each regional long-term care ombudsman and all officers and employees of the office of state long-term care ombudsman. Each regional long-term care ombudsman and all such officers and employees shall be within the classified service under the Kansas civil service act.

(c) In accordance with the provisions of this act, the state long-term care ombudsman shall administer the office of the state long-term care ombudsman.

(d) No person shall be eligible to be appointed to, or to hold, the office of state long-term care ombudsman if such person is subject to a conflict of interest. No person shall be eligible for appointment as the state long-term care ombudsman unless such person has:

(1) A baccalaureate or higher degree from an accredited college or university;

(2) demonstrated abilities to analyze problems of law, administration and public policy; and

(3) experience in investigation and conflict resolution procedures.

(e) (1) On the effective date of this act, all of the powers, duties, functions, records and property of the office of the state long-term care ombudsman abolished by this section, which are prescribed for the office of the state long-term care ombudsman by this act, are hereby transferred to and conferred and imposed upon the office of the state long-term care ombudsman that is established by this section, except as is otherwise specifically provided by this act. On the effective date of this act, all of the powers, duties, functions, records and property of the secretary of aging or the department on aging, which relate to or are required for the performance of powers, duties or functions which are prescribed for the office of the state long-term care ombudsman or the state long-term care ombudsman by this act, including the power to expend funds now or hereafter made available in accordance with appropriation acts, are hereby transferred to and conferred and imposed upon the office of the state long-term care ombudsman and the state long-term care ombudsman that are established by this section, except as is otherwise specifically provided by this act.

(2) The office of the state long-term care ombudsman established by this section shall be the successor in every way to the powers, duties and functions of the office of the state long-term care ombudsman, the secretary of aging, or the department on aging in which such powers, duties and functions were vested prior to the effective date of this act, except as otherwise specifically provided by this act. Every act performed under the authority of the office of the state long-term care ombudsman established by this act shall be deemed to have the same force and effect as if performed by the office of the state long-term care ombudsman, the secretary of aging or the department on aging in which such powers, duties and functions were vested prior to the effective date of this act.

(3) Subject to the provisions of this act, whenever the office of the state long-term care ombudsman that is abolished by this act or the secretary on aging or the department on aging, or words of like effect, is referred to or designated by a statute, contract, or other document, and such reference or designation relates to a power, duty or function which is transferred to and conferred and imposed upon the office of the state long-term care ombudsman that is established by this act, such reference or designation shall be deemed to apply to the office of the state long-term care ombudsman established by this act.

(4) All policies, orders or directives of the office of the state long-term care ombudsman that is abolished by this act and all policies, orders or directives of the secretary of aging, which are in existence on the effective date of this act and which relate to powers, duties and functions that were vested in such office of the state long-term care ombudsman or the secretary of aging prior to such date, shall continue to be effective and shall be deemed to be the policies, orders or directives of the state long-term care ombudsman established by this act, until revised, amended or revoked or nullified pursuant to law. The office of the state long-term care ombudsman established by this act shall be deemed to be a continuation of the office of the state long-term care ombudsman abolished by this act.

(5) (A) The state long-term care ombudsman and the secretary of administration shall provide that all officers and employees of the department on aging, who are engaged in the exercise and performance of the powers, duties and functions of the programs of the office of the state long-term care ombudsman that are transferred by this act, are transferred to the office of the state long-term care ombudsman established by this section.

(B) Officers and employees of the department on aging transferred under this act shall retain all retirement benefits and leave rights which had accrued or vested prior to each date of transfer. The service of each officer or employee so transferred shall be deemed to be continuous. All transfers, layoffs and abolition of classified service positions under the Kansas civil service act which may result from program transfers under this act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in this act shall affect the classified status of any transferred person employed by the department on aging prior to the date of transfer.

(C) If the state long-term care ombudsman and the secretary of aging cannot agree as to how any transfer of an officer or employee is to take place under this section, the state long-term care ombudsman and the secretary of administration shall be responsible for administering any layoff that is part of the transfer in accordance with this act.

(D) Notwithstanding the effective date of this act, the provisions of this act prescribing the transfer of officers and employees between the office of the state long-term care ombudsman established by this section and the department on aging, the date of transfer of each such officer or employee shall commence at the start of a payroll period.

History: L. 1980, ch. 291, § 2; L. 1990, ch. 328, § 7; L. 1998, ch. 101, § 5; L. 2008, ch. 121, § 34; July 1.



75-7305 State long-term care ombudsman duties; avoidance of conflicts of interest; availability of legal counsel; resources to provide remedies; contracts for services, limitation, bidding exemption; grants and donations.

75-7305. State long-term care ombudsman duties; avoidance of conflicts of interest; availability of legal counsel; resources to provide remedies; contracts for services, limitation, bidding exemption; grants and donations. (a) The state long-term care ombudsman shall ensure that:

(1) No individual involved in the authorization of any individual to represent the office as an ombudsman or a volunteer ombudsman is subject to a conflict of interest;

(2) no officer, employee or other representative of the office is subject to a conflict of interest;

(3) policies and procedures are in place to identify and remedy all conflicts of interest specified under paragraphs (1) and (2);

(4) legal counsel is available to the office for advice and consultation and that legal representation is provided to any ombudsman against whom suit or other legal action is brought in connection with the performance of the ombudsman's official duties; and

(5) the office has the ability to pursue administrative, legal and other appropriate remedies on behalf of residents of facilities.

(b) The state long-term care ombudsman may enter into contracts with service providers to provide investigative, legal, public education, training or other services as may be required to assist the state long-term care ombudsman in providing ombudsman services to residents of facilities or as otherwise required to carry out the powers, duties and functions of the office.  Contracts entered into under this subsection shall not be subject to the competitive bidding requirements of K.S.A. 75-3739, and amendments thereto.  No contract may be entered into by the state long-term care ombudsman to privatize the office or to otherwise provide that all or substantially all of the ombudsman services or functions of the office are to be performed by one or more service providers.

(c) For the purposes of carrying out the powers and duties of the office of the state long-term care ombudsman, the state long-term care ombudsman may request and accept a grant or donation from any person, firm, association or corporation or from any federal, state or local governmental agency and may enter into contracts or other transactions with any such person or entity in connection with the grant or donation.

History: L. 1990, ch. 328, § 2; L. 1998, ch. 101, § 6; June 14.



75-7306 Same; powers and duties.

75-7306. Same; powers and duties. The state long-term care ombudsman shall be an advocate of residents in facilities throughout the state. The state long-term care ombudsman shall:

(a) Investigate and resolve complaints made by or on behalf of the residents relating to action, inaction or decisions of facilities or the representatives of facilities, or both, except that all complaints of abuse, neglect or exploitation of a resident shall be referred to the secretary for aging and disability services in accordance with provisions of K.S.A. 39-1401 et seq., and amendments thereto;

(b) develop continuing programs to inform residents, their family members or other persons responsible for residents regarding the rights and responsibilities of residents and such other persons;

(c) provide the legislature and the governor with an annual report containing data, findings and outcomes regarding the types of problems experienced and complaints received by or on behalf of residents and containing policy, regulatory and legislative recommendations to solve such problems, resolve such complaints and improve the quality of care and life in facilities and shall present such report and other appropriate information and recommendations to the senate committee on public health and welfare, the senate committee on ways and means, the house of representatives committee on health and human services and the house of representatives committee on appropriations during each regular session of the legislature;

(d) analyze and monitor the development and implementation of federal, state and local government laws, rules and regulations, resolutions, ordinances and policies with respect to long-term care facilities and services provided in this state, and recommend any changes in such laws, regulations, resolutions, ordinances and policies deemed by the office to be appropriate;

(e) provide information and recommendations directly to news media representatives, public agencies, legislators and others, as deemed necessary by the office, regarding the problems and concerns of residents in facilities, including recommendations related thereto, except that the state long-term care ombudsman shall give the information or recommendations to any directly affected parties or their representatives before providing such information or recommendations to news media representatives;

(f) prescribe and provide for the training of each regional long-term care ombudsman and any individual designated as an ombudsman under subsection (h) of this section, and any individual who is an ombudsman volunteer in (1) federal, state and local laws, rules and regulations, resolutions, ordinances and policies with respect to facilities located in Kansas, (2) investigative techniques, and (3) such other matters as the state long-term care ombudsman deems appropriate;

(g) coordinate ombudsman services provided by the office with the protection and advocacy systems for individuals with developmental disabilities and mental illness established under part A of the federal developmental disabilities assistance and bill of rights act, 42 U.S.C.A. § 6001 et seq., and under the federal protection and advocacy for mentally ill individuals act of 1986, public law 99-316;

(h) authorize an individual, who is an employee of the office and who has satisfactorily completed the training prescribed by the state long-term care ombudsman under subsection (f), to be an ombudsman or a volunteer ombudsman and to be a representative of the office and such an authorized individual shall be deemed to be a representative of the office for the purposes of and subject to the provisions of the long-term care ombudsman act;

(i) establish and maintain a system to recruit and train individuals to become volunteer ombudsmen;

(j) develop and implement procedures for authorizing and for withdrawing the authorization of individuals to be ombudsmen or volunteer ombudsmen to represent the office in providing ombudsmen services;

(k) provide services to residents of facilities throughout the state directly or through service providers to meet needs for ombudsmen services;

(l) collaborate with the Kansas department for aging and disability services to establish a statewide system to collect and analyze information on complaints and conditions in facilities; and

(m) perform such other duties and functions as may be provided by law.

History: L. 1980, ch. 291, § 3; L. 1990, ch. 328, § 8; L. 1998, ch. 101, § 7; L. 2005, ch. 56, § 1; L. 2014, ch. 115, § 405; July 1.



75-7307 Training requirement for investigation of complaints.

75-7307. Training requirement for investigation of complaints. No individual shall investigate any complaint filed with the office of the state long-term care ombudsman unless the individual has received the training required under subsection (f) of K.S.A. 2015 Supp. 75-7306, and amendments thereto, and has been designated by the state long-term care ombudsman as an ombudsman or a voluntary ombudsman qualified to investigate such complaints.

History: L. 1990, ch. 328, § 3; L. 1998, ch. 101, § 8; June 14.



75-7308 Ombudsman right of entry to facilities; access to patients.

75-7308. Ombudsman right of entry to facilities; access to patients. (a) An ombudsman or a volunteer ombudsman is hereby authorized to enter any facility and any area within such facility at any time with or without prior notice and shall have access to the residents of a facility at all times.

(b) An ombudsman or a volunteer ombudsman shall notify immediately the person in charge of a facility upon arrival and shall present appropriate identification.

(c) Residents shall have the right to request, deny or terminate visits with an ombudsman or a volunteer ombudsman.

History: L. 1980, ch. 291, § 4; L. 1998, ch. 101, § 9; June 14.



75-7309 Ombudsman access to records and documents concerning residents.

75-7309. Ombudsman access to records and documents concerning residents. (a) With the consent of the resident of the facility, guardian of the resident or next of kin of a deceased resident, an ombudsman shall have access to all records and documents kept for or concerning the resident.

(b) An ombudsman shall have access to all records and documents kept for or concerning a resident (1) in any case in which the resident is unable to consent and has no guardian, and (2) in a case in which (A) access to the records and documents is necessary to investigate a complaint, (B) the resident is unable to consent and the guardian of the resident refuses to give permission for such access, (C) the investigating ombudsman has reasonable cause to believe that the guardian is not acting in the best interests of the resident, and (D) the state long-term care ombudsman has approved such access by the investigating ombudsman.

(c) In addition, in assisting a resident of a facility, an ombudsman shall have access to all records and documents of the facility which are relevant to such assistance to the extent necessary to carry out the provisions of the long-term care ombudsman act.

(d) A volunteer ombudsman shall have access to the plan of care and other records or documents kept for or concerning the resident to the same extent and under the same circumstances as an ombudsman under this section, except that a volunteer ombudsman shall not have access to any such other records and documents that are privileged medical records.

History: L. 1980, ch. 291, § 5; L. 1990, ch. 328, § 9; L. 1998, ch. 101, § 10; June 14.



75-7310 Confidentiality of information, records and reports; reports of health and safety of residents to state officials; summary report and findings to facility.

75-7310. Confidentiality of information, records and reports; reports of health and safety of residents to state officials; summary report and findings to facility. All information, records and reports received by or developed by an ombudsman or a volunteer ombudsman which relate to a resident of a facility, including written material identifying a resident or other complainant, are confidential and not subject to the provisions of K.S.A. 45-215 to 45-226, inclusive, and amendments thereto, and shall not be disclosed or released by an ombudsman or a volunteer ombudsman, either by name of the resident or other complainant or of facts which allow the identity of the resident or other complainant to be inferred, except upon the order of a court or unless the resident or the resident's legal representative or other complainant consents in writing to such disclosure or release by an ombudsman or a volunteer ombudsman, except the state long-term care ombudsman shall forward to the secretary for aging and disability services copies of reports received by the state long-term care ombudsman relating to the health and safety of residents. A summary report and findings shall be forwarded to the facility, exclusive of information or material that identifies residents or any other individuals.

History: L. 1980, ch. 291, § 6; L. 1990, ch. 328, § 10; L. 1998, ch. 101, § 11; L. 2005, ch. 56, § 2; L. 2014, ch. 115, § 406; July 1.



75-7311 Ombudsman access to certain records and documents of department of health and environment, department for children and families and department for aging and disability services.

75-7311. Ombudsman access to certain records and documents of department of health and environment, department for children and families and department for aging and disability services. An ombudsman shall have access to all records and documents kept by the department of health and environment, the Kansas department for children and families and the Kansas department for aging and disability services which relate to facilities and concern the following matters: (a) Licensure of facilities; (b) certification of facilities; (c) public funding reimbursement for care of residents of facilities; (d) utilization and medical review records; and (e) complaints regarding care of residents of facilities. The provisions of this section shall not apply to a volunteer ombudsman.

History: L. 1980, ch. 291, § 7; L. 1998, ch. 101, § 12; L. 2014, ch. 115, § 407; July 1.



75-7312 Ombudsman not liable for good faith performance of duties.

75-7312. Ombudsman not liable for good faith performance of duties. No ombudsman or volunteer ombudsman shall be liable for the good faith performance of official duties.

History: L. 1990, ch. 328, § 4; L. 1998, ch. 101, § 13; June 14.



75-7313 Interference with lawful action or activity of ombudsman prohibited; action against individuals for communications with ombudsman prohibited; misdemeanor violation.

75-7313. Interference with lawful action or activity of ombudsman prohibited; action against individuals for communications with ombudsman prohibited; misdemeanor violation. (a) No person shall willfully interfere with any lawful action or activity of an ombudsman or a volunteer ombudsman, including the request for immediate entry into a facility.

(b) No person shall take any discriminatory, disciplinary or retaliatory action against any officer or employee of a facility or against any resident or any guardian or family member thereof for any communication by any such individual with an ombudsman or a volunteer ombudsman or for any information given or disclosed by such individual in good faith to aid the office in carrying out its duties and responsibilities.

(c) Any person that violates the provisions of subsection (a) or the provisions of subsection (b) shall be guilty of a class C misdemeanor.

History: L. 1990, ch. 328, § 5; L. 1998, ch. 101, § 14; June 14.



75-7314 Short title.

75-7314. Short title. The provisions of K.S.A. 2015 Supp. 75-7301 through 75-7314, and amendments thereto, shall be known and may be cited as the long-term care ombudsman act.

History: L. 1990, ch. 328, § 1; L. 1998, ch. 101, § 15; June 14.






Article 74 KANSAS HEALTH POLICY AUTHORITY

75-7403 Secretary of health and environment; policies; rules and regulations; contracts; advisory committees.

75-7403. Secretary of health and environment; policies; rules and regulations; contracts; advisory committees. (a) The secretary of health and environment is hereby authorized to establish policies and to adopt rules and regulations for the implementation and administration of the powers, duties and functions prescribed for or transferred to the department as provided by law.

(b) The secretary of health and environment may enter into contracts as may be necessary to perform the powers, duties and functions of [the] department and as provided by law. As provided by this act or as otherwise the secretary of health and environment may enter into contracts with other state agencies or with local governmental entities for the coordination of health services, including care and prevention programs and activities, and public health programs.

(c) The secretary of health and environment may appoint advisory committees as deemed necessary by the secretary. The advisory committees shall consult with and advise the secretary of health and environment regarding the matters referred thereto by the department. Members of any advisory committee created under this section attending meetings of such committee or attending a subcommittee meeting thereof authorized by such committee shall be paid subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto, but shall receive no compensation for services as members of such advisory committee.

History: L. 2005, ch. 187, § 3; L. 2012, ch. 102, § 36; July 1.



75-7404 Department of health and envoronment; coordinated health policy agenda; purpose of powers, duties and functions.

75-7404. Department of health and envoronment; coordinated health policy agenda; purpose of powers, duties and functions. The department of health and environment shall develop and maintain a coordinated health policy agenda that combines effective purchasing and administration of health care with health promotion oriented public health strategies. The powers, duties and functions of the department of health and environment are intended to be exercised to improve the health of the people of Kansas by increasing the quality, efficiency and effectiveness of health services and public health programs.

History: L. 2005, ch. 187, § 5; L. 2012, ch. 102, § 37; July 1.



75-7405 Statewide health policy agenda; reports to legislature; timeline for assumption of powers, duties and functions; plans and recommendations; submission to legislature.

75-7405. Statewide health policy agenda; reports to legislature; timeline for assumption of powers, duties and functions; plans and recommendations; submission to legislature. (a) The department of health and environment is responsible for the development of a statewide health policy agenda including health care and health promotion components. The department of health and environment shall report to the legislature at the beginning of the regular session of the legislature in 2007 and at the beginning of each regular legislative session thereafter. The report of the department of health and environment to the legislature shall include recommendations for implementation of the health policy agenda recommended by the department. The department of health and environment shall develop or adopt health indicators and shall include baseline and trend data on the health costs and indicators in each annual report to the legislature. In accordance with the provisions of this act and the provisions of appropriation acts, the department of health and environment shall assume powers, duties and functions in accordance with the provisions of this act.

(b) The department of health and environment shall assume the functions of the health care data governing board and the functions of the Kansas department for children and families under the Kansas business health partnership act, as provided by this act.

(c) The department of health and environment shall assume operational and purchasing responsibility for: (1) The regular medical portion of the state medicaid program; (2) the MediKan program; (3) the state children's health insurance program as provided in K.S.A. 38-2001 et seq., and amendments thereto; (4) the working healthy portion of the ticket to work program under the federal work incentive improvement act and the medicaid infrastructure grants received for the working healthy portion of the ticket to work program; (5) the medicaid management information system (MMIS); (6) the restrictive drug formulary, the drug utilization review program, including oversight of the medicaid drug utilization review board, and the electronic claims management system as provided in K.S.A. 39-7,116 through 39-7,121 and K.S.A. 2015 Supp. 39-7,121a through 39-7,121e, and amendments thereto; (7) the state health care benefits program as provided in K.S.A. 75-6501 through 75-6523, and amendments thereto; and (8) the state workers compensation self-insurance fund and program as provided in K.S.A. 44-575 through 44-580, and amendments thereto.

(d) The department of health and environment shall submit to the legislature recommendations and an implementation plan for the transfer of additional medicaid-funded programs to the department of health and environment which may include: (1) Mental health services; (2) home and community-based services (HCBS) waiver programs; (3) nursing facilities; (4) substance abuse prevention and treatment programs; and (5) the institutions, as defined in K.S.A. 76-12a01, and amendments thereto.

(e) The department of health and environment shall submit to the legislature recommendations and an implementation plan for the department of health and environment to assume responsibility for health care purchasing functions within additional state agencies, which may include: (1) The Kansas department for aging and disability services; (2) the department of education for local education agencies; (3) the juvenile justice authority and the juvenile correctional institutions and facilities thereunder; and (4) the department of corrections and the correctional institutions and facilities thereunder.

History: L. 2005, ch. 187, § 6; L. 2012, ch. 102, § 38; L. 2014, ch. 115, § 408; July 1.



75-7408 Powers, duties and functions, exceptions.

75-7408.  Powers, duties and functions, exceptions. (a) The department of health and environment shall coordinate health care planning, administration, and purchasing and analysis of health data for the state of Kansas with respect to the following health programs administered by the state of Kansas:

(1) Developing, implementing, and administering programs that provide medical assistance, health insurance programs, or waivers granted thereunder for persons who are needy, uninsured, or both, and that are financed by federal funds or state funds, or both, including the following:

(A) The Kansas program of medical assistance established in accordance with title XIX of the federal social security act, 42 U.S.C. § 1396 et seq., and amendments thereto;

(B) the health benefits program for children established under K.S.A. 38-2001 et seq., and amendments thereto, and developed and submitted in accordance with federal guidelines established under title XXI of the federal social security act, section 4901 of public law 105-33, 42 U.S.C. § 1397aa et seq., and amendments thereto;

(C) any program of medical assistance for needy persons financed by state funds only, to the extent appropriations are made for such a program;

(D) the working healthy portion of the ticket to work program under the federal work incentive improvement act and the medicaid infrastructure grants received for the working healthy portion of the ticket to work program; and

(E) the medicaid management information system (MMIS);

(2) the restrictive drug formulary, the drug utilization review program, including oversight of the medicaid drug utilization review board, and the electronic claims management system as provided in K.S.A. 39-7,116 through 39-7,121 and K.S.A. 2015 Supp. 39-7,121a through 39-7,121e, and amendments thereto; and

(3) administering any other health programs delegated to the department of health and environment by the governor or by a contract with another state agency.

(b) Except to the extent required by its single state agency role as designated in K.S.A. 2015 Supp. 75-7409, and amendments thereto, or as otherwise provided pursuant to this act the department of health and environment shall not be responsible for health care planning, administration, purchasing and data with respect to the following:

(1) The mental health reform act, K.S.A. 39-1601 et seq., and amendments thereto;

(2) the developmental disabilities reform act, K.S.A. 39-1801 et seq., and amendments thereto;

(3) the mental health program of the state of Kansas as prescribed under K.S.A. 75-3304a, and amendments thereto;

(4) the addiction and prevention services prescribed under K.S.A. 65-4001 et seq., and amendments thereto; or

(5) any institution, as defined in K.S.A. 76-12a01, and amendments thereto.

History: L. 2005, ch. 187, § 9; L. 2005, ch. 187, § 41; L. 2007, ch. 177, § 4; L. 2008, ch. 164, § 23; L. 2012, ch. 102, § 39; July 1.



75-7409 State plan for medical assistance, designated agency; cooperation with federal government.

75-7409. State plan for medical assistance, designated agency; cooperation with federal government. (a) The department of health and environment shall be designated as the single state agency with responsibility for supervising and administering the state plan for medical assistance under the federal social security act, 42 U.S.C. § 1396 et seq., and amendments thereto. The department of health and environment shall develop state plans, as provided under the federal social security act, whereby the state cooperates with the federal government in its program of assisting the states financially in furnishing medical assistance and services to eligible individuals.

(b) The department of health and environment shall undertake to cooperate with the federal government on any other federal program providing federal financial assistance and services for medical assistance not inconsistent with this act. The department of health and environment is not required to develop a state plan for participation or cooperation in all federal social security act programs relating to medical assistance or other available federal programs that relate to medical assistance.

History: L. 2005, ch. 187, § 10; L. 2005, ch. 187, § 42; L. 2012, ch. 102, § 40; July 1.



75-7410 State plan for medical assistance and services without federal participation.

75-7410. State plan for medical assistance and services without federal participation. The department of health and environment shall have the power, but is not required, to develop a state plan with regard to medical assistance and services in which the federal government does not participate, within the limits of appropriations therefor.

History: L. 2005, ch. 187, § 11; L. 2005, ch. 187, § 43; L. 2012, ch. 102, § 41; July 1.



75-7413 Transfer of powers, duties and functions to department of health and environment.

75-7413. Transfer of powers, duties and functions to department of health and environment. Except as otherwise provided by this act, all of the following powers, duties and functions of the Kansas health policy authority are hereby transferred to and imposed upon the department of health and environment:

(a) All of the powers, duties and functions under chapter 39 of the Kansas Statutes Annotated, and amendments thereto, [that] relate to development, implementation and administration of programs that provide medical assistance, health insurance programs or waivers granted thereunder for persons who are needy or uninsured, or both, and that are financed by federal funds or state funds, or both, including the following:

(1) The Kansas program of medical assistance established in accordance with title XIX of the federal social security act, 42 U.S.C. § 1396 et seq., and amendments thereto; and

(2) any program of medical assistance for needy persons financed by state funds only;

(b) all of the powers, duties and functions with respect to the health benefits program for children established under K.S.A. 38-2001 et seq., and amendments thereto, and developed and submitted in accordance with federal guidelines established under title XXI of the federal social security act, section 4901 of public law 105-33, 42 U.S.C. § 1397aa et seq., and amendments thereto;

(c) the working healthy portion of the ticket to work program under the federal work incentive improvement act and the medicaid infrastructure grants received for the working healthy portion of the ticket to work program;

(d) the medicaid management information system (MMIS);

(e) the restrictive drug formulary, the drug utilization review program, including oversight of the medicaid drug utilization review board, and the electronic claims management system as provided in K.S.A. 39-7,116 through 39-7,121 and K.S.A. 2015 Supp. 39-7,121a through 39-7,121e, and amendments thereto;

(f) all of the powers, duties and functions of the Kansas health policy authority with designation as the single state agency under title XIX of the federal social security act, 42 U.S.C. § 1396 et seq., and amendments thereto.

History: L. 2005, ch. 187, § 14; L. 2005, ch. 187, § 46; L. 2007, ch. 195, § 45; L. 2012, ch. 102, § 44; July 1.

Revisor's Note:

Amendments by L. 2005, ch. 187, § 46 and L. 2006, ch. 4, § 2 were unreconciled, see also 75-7413a.



75-7423 Medicaid and health care reform duties, outcomes.

75-7423. Medicaid and health care reform duties, outcomes. The department of health and environment in consultation with [the] standing committee on public health and welfare of the senate and the standing committee on health and human services of the house of representatives shall consider as part of the health reform in Kansas various medicaid reform options including, but not limited to: The experience of other states, long-term care, waste, fraud and abuse, health opportunity accounts, tax credits, vouchers and premium assistance, and wellness as provided through the federal deficit reduction act of 2005, public law 109-171. Such medicaid reforms should result in improved health outcomes for medicaid recipients, long-term cost controls and encourage primary and preventive care which will result in cost savings for the state.

History: L. 2007, ch. 177, § 1; L. 2012, ch. 102, § 45; L. 2013, ch. 134, § 21; July 1.



75-7424 Same; health care finance reform options; reports; policy analysis and development; federal funding; reinsurance.

75-7424. Same; health care finance reform options; reports; policy analysis and development; federal funding; reinsurance. (a) The department of health and environment shall analyze and develop health care finance reform options with the goals of (1) financing health care and health promotion in a manner that is equitable, seamless and sustainable for consumers, providers, purchasers and government, (2) promoting market-based solutions that encourage fiscal and individual responsibility, (3) protecting the health care safety net in the development of such options, (4) facilitate purchasing of health insurance, and facilitating access to private sector health insurance by small businesses and individuals.

(b) The department of health and environment shall identify and analyze policies that are designed to increase portability, to increase individual ownership of health care policies, to utilize pre-tax dollars for the purchase of health insurance, and to expand consumer responsibility for making health care decisions.

(c) The department of health and environment shall obtain economic and actuarial analyses by an entity or entities that are recognized as having specific experience in the subject matter of all health care finance reform options proposed under subsection (a) to determine (1) the economic impact of proposed reforms on consumers, providers, purchasers, businesses and government and (2) the number of uninsured Kansans who have the potential to receive coverage as a result of the options proposed under subsection (a).

(d) The department of health and environment shall investigate and identify possible public funding sources, including medicaid and other federal programs, specifically including possible waivers to specific federal program requirements.

(e) In collaboration with the United States department of health and human services, the department of health and environment shall investigate (1) the development and availability of federal affordable choices initiatives funding, (2) waiver and funding opportunities under the federal deficit reduction act of 2005, public law 109-171, and (3) waivers under the federal health insurance flexibility and accountability demonstration initiative to expand health services to low income populations.

History: L. 2007, ch. 177, § 2; L. 2012, ch. 102, § 46; July 1.



75-7426 Same; third party liability under medicaid.

75-7426. Same; third party liability under medicaid. (a) All third parties, including health insurers, self-insured plans, group health plans (as defined in section 607(1) of the employee retirement income security act of 1974), service benefit plans, managed care organizations, pharmacy benefit managers or other parties that are, by statute, contract or agreement, legally responsible for payment of a claim for a health care item or service to pay for care and services available under the plan, shall not, in enrolling an individual or in making any payments for benefits to the individual or on the individual's behalf, take into account that the individual is eligible for or is provided medical assistance under the Kansas state plan under title XIX of the social security act, commonly known as medicaid or medical assistance, administered by the department of health and environment, or under any such plan of any other state.

(b) All third parties described in subsection (a), shall provide, with respect to individuals who are eligible for, or are provided, medical assistance under such state plan, upon the request of the department, information to determine during what period individuals or their spouses or their dependents may be (or may have been) covered by a health insurer and the nature of the coverage that is or was provided by the health insurer (including the name, address and identifying number of the plan) in a manner prescribed by the United States secretary of health and human services.

(c) All third parties described in subsection (a) shall: (1) Accept the department's right of recovery and the assignment to the department of any right of an individual or other entity to payment from the party for an item or service for which payment has been made under the state plan; (2) respond to any inquiry by the department or its designee regarding a claim for payment for any health care item or service that is submitted not later than three years after the date of the provision of such health care item or service; and (3) agree not to deny a claim submitted by the department solely on the basis of the date of submission of the claim, the type or format of the claim form or a failure to present proper documentation at the point-of-sale that is the basis of the claim, if: (A) The claim is submitted by the department within the three-year period beginning on the date on which the item or service was furnished; and (B) any action by the department to enforce its rights with respect to such claim is commenced within six years of the department's submission of such claim.

(d) As used in this section, "department" means the department of health and environment.

History: L. 2007, ch. 177, § 12; L. 2012, ch. 102, § 48; July 1.



75-7427 Same; office of inspector general; definitions; duties and powers; investigation of fraud, waste, abuse and illegal acts; reports and records.

75-7427. Same; office of inspector general; definitions; duties and powers; investigation of fraud, waste, abuse and illegal acts; reports and records. (a) As used in this section:

(1) "Attorney general" means the attorney general, employees of the attorney general or authorized representatives of the attorney general.

(2) "Benefit" means the receipt of money, goods, items, facilities, accommodations or anything of pecuniary value.

(3) "Claim" means an electronic, electronic impulse, facsimile, magnetic, oral, telephonic or written communication that is utilized to identify any goods, service, item, facility or accommodation as reimbursable to the state medicaid program, or its fiscal agents, the state mediKan program or the state children's health insurance program or which states income or expense.

(4) "Client" means past or present beneficiaries or recipients of the state medicaid program, the state mediKan program or the state children's health insurance program.

(5) "Contractor" means any contractor, supplier, vendor or other person who, through a contract or other arrangement, has received, is to receive or is receiving public funds or in-kind contributions from the contracting agency as part of the state medicaid program, the state mediKan program or the state children's health insurance program, and shall include any sub-contractor.

(6) "Contractor files" means those records of contractors which relate to the state medicaid program, the state mediKan program or the state children's health insurance program.

(7) "Fiscal agent" means any corporation, firm, individual, organization, partnership, professional association or other legal entity which, through a contractual relationship with the state of Kansas receives, processes and pays claims under the state medicaid program, the state mediKan program or the state children's health insurance program.

(8) "Health care provider" means a health care provider as defined under K.S.A. 65-4921, and amendments thereto, who has applied to participate in, who currently participates in, or who has previously participated in the state medicaid program, the state mediKan program or the state children's health insurance program.

(9) "Department" means the department of health and environment, or its successor agency.

(10) "Managed care program" means a program which provides coordination, direction and provision of health services to an identified group of individuals by providers, agencies or organizations.

(11) "Medicaid program" means the Kansas program of medical assistance for which federal or state moneys, or any combination thereof, are expended, or any successor federal or state, or both, health insurance program or waiver granted thereunder.

(12) "Person" means any agency, association, corporation, firm, limited liability company, limited liability partnership, natural person, organization, partnership or other legal entity, the agents, employees, independent contractors, and subcontractors, thereof, and the legal successors thereto.

(13) "Provider" means a person who has applied to participate in, who currently participates in, who has previously participated in, who attempts or has attempted to participate in the state medicaid program, the state mediKan program or the state children's health insurance program, by providing or claiming to have provided goods, services, items, facilities or accommodations.

(14) "Recipient" means an individual, either real or fictitious, in whose behalf any person claimed or received any payment or payments from the state medicaid program, or its fiscal agent, the state mediKan program or the state children's health insurance program, whether or not any such individual was eligible for benefits under the state medicaid program, the state mediKan program or the state children's health insurance program.

(15) "Records" means all written documents and electronic or magnetic data, including, but not limited to, medical records, x-rays, professional, financial or business records relating to the treatment or care of any recipient; goods, services, items, facilities or accommodations provided to any such recipient; rates paid for such goods, services, items, facilities or accommodations; and goods, services, items, facilities or accommodations provided to nonmedicaid recipients to verify rates or amounts of goods, services, items, facilities or accommodations provided to medicaid recipients, as well as any records that the state medicaid program, or its fiscal agents, the state mediKan program or the state children's health insurance program require providers to maintain. "Records" shall not include any report or record in any format which is made pursuant to K.S.A. 65-4922, 65-4923 or 65-4924, and amendments thereto, and which is privileged pursuant to K.S.A. 65-4915 or 65-4925, and amendments thereto.

(16) "State children's health insurance program" means the state children's health insurance program as provided in K.S.A. 38-2001 et seq., and amendments thereto.

(b) (1) There is hereby established within the department of health and environment the office of inspector general. All budgeting, purchasing and related management functions of the office of inspector general shall be administered under the direction and supervision of the executive director of the department of health and environment. The purpose of the office of inspector general is to establish a full-time program of audit, investigation and performance review to provide increased accountability, integrity and oversight of the state medicaid program, the state mediKan program and the state children's health insurance program within the jurisdiction of the department of health and environment and to assist in improving agency and program operations and in deterring and identifying fraud, waste, abuse and illegal acts. The office of inspector general shall be independent and free from political influence and in performing the duties of the office under this section shall conduct investigations, audits, evaluations, inspections and other reviews in accordance with professional standards that relate to the fields of investigation and auditing in government.

(2) (A) The inspector general shall be appointed by the department of health and environment with the advice and consent of the senate and subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided in K.S.A. 46-2601, and amendments thereto, no person appointed to the position of inspector general shall exercise any power, duty or function of the inspector general until confirmed by the senate. The inspector general shall be selected without regard to political affiliation and on the basis of integrity and capacity for effectively carrying out the duties of the office of inspector general. The inspector general shall possess demonstrated knowledge, skills, abilities and experience in conducting audits or investigations and shall be familiar with the programs subject to oversight by the office of inspector general.

(B) No former or current executive or manager of any program or agency subject to oversight by the office of inspector general may be appointed inspector general within two years of that individual's period of service with such program or agency. The inspector general shall hold at time of appointment, or shall obtain within one year after appointment, certification as a certified inspector general from a national organization that provides training to inspectors general.

(C) The term of the person first appointed to the position of inspector general shall expire on January 15, 2009. Thereafter, a person appointed to the position of inspector general shall serve for a term which shall expire on January 15 of each year in which the whole senate is sworn in for a new term.

(D) The inspector general shall be in the classified service and shall receive such compensation as is determined by law, except that such compensation may be increased but not diminished during the term of office of the inspector general. The inspector general may be removed from office prior to the expiration of the inspector general's term of office in accordance with the Kansas civil service act. The inspector general shall exercise independent judgment in carrying out the duties of the office of inspector general under subsection (b). Appropriations for the office of inspector general shall be made to the department of health and environment by separate line item appropriations for the office of inspector general. The inspector general shall report to the secretary of health and environment.

(E) The inspector general shall have general managerial control over the office of the inspector general and shall establish the organization structure of the office as the inspector general deems appropriate to carry out the responsibilities and functions of the office.

(3) Within the limits of appropriations therefor, the inspector general may hire such employees in the unclassified service as are necessary to administer the office of the inspector general. Such employees shall serve at the pleasure of the inspector general. Subject to appropriations, the inspector general may obtain the services of certified public accountants, qualified management consultants, professional auditors, or other professionals necessary to independently perform the functions of the office.

(c) (1) In accordance with the provisions of this section, the duties of the office of inspector general shall be to oversee, audit, investigate and make performance reviews of the state medicaid program, the state mediKan program and the state children's health insurance program, which programs are within the jurisdiction of the department of health and environment.

(2) In order to carry out the duties of the office, the inspector general shall conduct independent and ongoing evaluation of the department of health and environment and of such programs administered by the department of health and environment, which oversight includes, but is not limited to, the following:

(A) Investigation of fraud, waste, abuse and illegal acts by the department of health and environment and its agents, employees, vendors, contractors, consumers, clients and health care providers or other providers.

(B) Audits of the department of health and environment, its employees, contractors, vendors and health care providers related to ensuring that appropriate payments are made for services rendered and to the recovery of overpayments.

(C) Investigations of fraud, waste, abuse or illegal acts committed by clients of the department of health and environment or by consumers of services administered by the department of health and environment.

(D) Monitoring adherence to the terms of the contract between the department of health and environment and an organization with which the department has entered into a contract to make claims payments.

(3) Upon finding credible evidence of fraud, waste, abuse or illegal acts, the inspector general shall report its findings to the department of health and environment and refer the findings to the attorney general.

(d) The inspector general shall have access to all pertinent information, confidential or otherwise, and to all personnel and facilities of the department of health and environment, their employees, vendors, contractors and health care providers and any federal, state or local governmental agency that are necessary to perform the duties of the office as directly related to such programs administered by the department. Access to contractor or health care provider files shall be limited to those files necessary to verify the accuracy of the contractor's or health care provider's invoices or their compliance with the contract provisions or program requirements. No health care provider shall be compelled under the provisions of this section to provide individual medical records of patients who are not clients of the state medicaid program, the state mediKan program or the state children's health insurance program. State and local governmental agencies are authorized and directed to provide to the inspector general requested information, assistance or cooperation.

(e) Except as otherwise provided in this section, the inspector general and all employees and former employees of the office of inspector general shall be subject to the same duty of confidentiality imposed by law on any such person or agency with regard to any such information, and shall be subject to any civil or criminal penalties imposed by law for violations of such duty of confidentiality. The duty of confidentiality imposed on the inspector general and all employees and former employees of the office of inspector general shall be subject to the provisions of subsection (f), and the inspector general may furnish all such information to the attorney general, Kansas bureau of investigation or office of the United States attorney in Kansas pursuant to subsection (f). Upon receipt thereof, the attorney general, Kansas bureau of investigation or office of the United States attorney in Kansas and all assistants and all other employees and former employees of such offices shall be subject to the same duty of confidentiality with the exceptions that any such information may be disclosed in criminal or other proceedings which may be instituted and prosecuted by the attorney general or the United States attorney in Kansas, and any such information furnished to the attorney general, the Kansas bureau of investigation or the United States attorney in Kansas under subsection (f) may be entered into evidence in any such proceedings.

(f) All investigations conducted by the inspector general shall be conducted in a manner that ensures the preservation of evidence for use in criminal prosecutions or agency administrative actions. If the inspector general determines that a possible criminal act relating to fraud in the provision or administration of such programs administered by the department of health and environment has been committed, the inspector general shall immediately notify the office of the Kansas attorney general. If the inspector general determines that a possible criminal act has been committed within the jurisdiction of the office, the inspector general may request the special expertise of the Kansas bureau of investigation. The inspector general may present for prosecution the findings of any criminal investigation to the office of the attorney general or the office of the United States attorney in Kansas.

(g) To carry out the duties as described in this section, the inspector general and the inspector general's designees shall have the power to compel by subpoena the attendance and testimony of witnesses and the production of books, electronic records and papers as directly related to such programs administered by the department of health and environment. Access to contractor files shall be limited to those files necessary to verify the accuracy of the contractor's invoices or its compliance with the contract provisions. No health care provider shall be compelled to provide individual medical records of patients who are not clients of the department.

(h) The inspector general shall report all convictions, terminations and suspensions taken against vendors, contractors and health care providers to the department of health and environment and to any agency responsible for licensing or regulating those persons or entities. If the inspector general determines reasonable suspicion exists that an act relating to the violation of an agency licensure or regulatory standard has been committed by a vendor, contractor or health care provider who is licensed or regulated by an agency, the inspector general shall immediately notify such agency of the possible violation.

(i) The inspector general shall make annual reports, findings and recommendations regarding the office's investigations into reports of fraud, waste, abuse and illegal acts relating to any such programs administered by the director of health care finance to the secretary of health and environment, the legislative post auditor, the committee on ways and means of the senate, the committee on appropriations of the house of representatives and the governor. These reports shall include, but not be limited to, the following information:

(1) Aggregate provider billing and payment information;

(2) the number of audits of such programs administered by the department of health and environment and the dollar savings, if any, resulting from those audits;

(3) health care provider sanctions, in the aggregate, including terminations and suspensions; and

(4) a detailed summary of the investigations undertaken in the previous fiscal year, which summaries shall comply with all laws and rules and regulations regarding maintaining confidentiality in such programs administered by the department of health and environment.

(j) Based upon the inspector general's findings under subsection (c), the inspector general may make such recommendations to the department of health and environment or the legislature for changes in law, rules and regulations, policy or procedures as the inspector general deems appropriate to carry out the provisions of law or to improve the efficiency of such programs administered by the department of health and environment. The inspector general shall not be required to obtain permission or approval from any other official or department prior to making any such recommendation.

(k) (1) The inspector general shall make provision to solicit and receive reports of fraud, waste, abuse and illegal acts in such programs administered by the department of health and environment from any person or persons who shall possess such information. The inspector general shall not disclose or make public the identity of any person or persons who provide such reports pursuant to this subsection unless such person or persons consent in writing to the disclosure of such person's identity. Disclosure of the identity of any person who makes a report pursuant to this subsection shall not be ordered as part of any administrative or judicial proceeding. Any information received by the inspector general from any person concerning fraud, waste, abuse or illegal acts in such programs administered by the department of health and environment shall be confidential and shall not be disclosed or made public, upon subpoena or otherwise, except such information may be disclosed if: (A) Release of the information would not result in the identification of the person who provided the information; (B) the person or persons who provided the information to be disclosed consent in writing prior to its disclosure; (C) the disclosure is necessary to protect the public health; or (D) the information to be disclosed is required in an administrative proceeding or court proceeding and appropriate provision has been made to allow disclosure of the information without disclosing to the public the identity of the person or persons who reported such information to the inspector general.

(2) No person shall:

(A) Prohibit any agent, employee, contractor or subcontractor from reporting any information under subsection (k)(1); or

(B) require any such agent, employee, contractor or subcontractor to give notice to the person prior to making any such report.

(3) Subsection (k)(2) shall not be construed as:

(A) Prohibiting an employer from requiring that an employee inform the employer as to legislative or auditing agency requests for information or the substance of testimony made, or to be made, by the employee to legislators or the auditing agency, as the case may be, on behalf of the employer;

(B) permitting an employee to leave the employee's assigned work areas during normal work hours without following applicable rules and regulations and policies pertaining to leaves, unless the employee is requested by a legislator or legislative committee to appear before a legislative committee or by an auditing agency to appear at a meeting with officials of the auditing agency;

(C) authorizing an employee to represent the employee's personal opinions as the opinions of the employer; or

(D) prohibiting disciplinary action of an employee who discloses information which: (i) The employee knows to be false or which the employee discloses with reckless disregard for its truth or falsity; (ii) the employee knows to be exempt from required disclosure under the open records act; or (iii) is confidential or privileged under statute or court rule.

(4) Any agent, employee, contractor or subcontractor who alleges that disciplinary action has been taken against such agent, employee, contractor or subcontractor in violation of this section may bring an action for any damages caused by such violation in district court within 90 days after the occurrence of the alleged violation.

(5) Any disciplinary action taken against an employee of a state agency or firm as such terms are defined under subsection (b) of K.S.A. 75-2973, and amendments thereto, for making a report under subsection (k)(1) shall be governed by the provisions of K.S.A. 75-2973, and amendments thereto.

(l) The scope, timing and completion of any audit or investigation conducted by the inspector general shall be within the discretion of the inspector general. Any audit conducted by the inspector general's office shall adhere and comply with all provisions of generally accepted governmental auditing standards promulgated by the United States government accountability office.

(m) Nothing in this section shall limit investigations by any state department or agency that may otherwise be required by law or that may be necessary in carrying out the duties and functions of such agency.

(n) No contractor who has been convicted of fraud, waste, abuse or illegal acts or whose actions have caused the state of Kansas to pay fines to or reimburse the federal government more than $1,000,000 in the medicaid program shall be eligible for any state medicaid contracts subsequent to such conviction unless the department of health and environment finds that the contractor is the sole source for such contracts, is the least expensive source for the contract, has reimbursed the state of Kansas for all losses caused by the contractor, or the removal of the contractor would create a substantial loss of access for medicaid beneficiaries, in which case the department after a specific finding to this effect may waive the prohibition of this subsection. Nothing in this section shall be construed to conflict with federal law, or to require or permit the use of federal funds where prohibited.

(o) The department of health and environment, in accordance with K.S.A. 75-4319, and amendments thereto, may recess for a closed, executive meeting under the open meetings act, K.S.A. 75-4317 through 75-4320a, and amendments thereto, to discuss with the inspector general any information, records or other matters that are involved in any investigation or audit under this section. All information and records of the inspector general that are obtained or received under any investigation or audit under this section shall be confidential, except as required or authorized pursuant to this section.

History: L. 2007, ch. 177, § 15; L. 2008, ch. 9, § 9; L. 2009, ch. 143, § 30; L. 2012, ch. 102, § 49; L. 2013, ch. 134, § 22; July 1.

Revisor's Note:

Section was amended twice in the 2008 session, see also 75-7427a.



75-7429 Medical home delivery system; "medical home" defined; duties of department of health and environment and Kansas state employees health care commission.

75-7429. Medical home delivery system; "medical home" defined; duties of department of health and environment and Kansas state employees health care commission. (a) As used in this section, "medical home" means a health care delivery model in which a patient establishes an ongoing relationship with a physician or other personal care provider in a physician-directed team, to provide comprehensive, accessible and continuous evidence-based primary and preventive care, and to coordinate the patient's health care needs across the health care system in order to improve quality and health outcomes in a cost effective manner.

(b) The department of health and environment shall incorporate the use of the medical home delivery system within:

(1) The Kansas program of medical assistance established in accordance with title XIX of the federal social security act, 42 U.S.C. § 1396 et seq., and amendments thereto;

(2) the health benefits program for children established under K.S.A. 38-2001 et seq., and amendments thereto, and developed and submitted in accordance with federal guidelines established under title XXI of the federal social security act, section 4901 of public law 105-33, 42 U.S.C. § 1397aa et seq., and amendments thereto; and

(3) the state mediKan program.

(c) The Kansas state employees health care commission established under K.S.A. 75-6502, and amendments thereto, shall incorporate the use of a medical home delivery system within the state health care benefits program as provided in K.S.A. 75-6501 through 75-6523, and amendments thereto. Except that compliance with a medical home delivery system shall not be required of program participants receiving treatment in accordance with a religious method of healing pursuant to the provisions of K.S.A. 2015 Supp. 75-6501, and amendments thereto.

History: L. 2008, ch. 164, § 13; L. 2012, ch. 102, § 50; July 1.



75-7430 Secretary of health and environment to implement and expand certain programs subject to appropriations.

75-7430.  Secretary of health and environment to implement and expand certain programs subject to appropriations. The secretary of health and environment shall, subject to appropriations, establish and implement the following:

(a) Dental coverage for pregnant medicaid beneficiaries the cost of which shall not exceed $545,833;

(b) expansion of medicaid eligibility up to 200% of the federal poverty level and smoking cessation programs for pregnant women, the cost of which will be approximately $460,000 from the state general fund;

(c) the statewide community health records program, the cost of which shall not exceed $383,600.

History: L. 2008, ch. 164, § 19; L. 2012, ch. 102, § 51; July 1.



75-7433 Association assistance plan; association assistance plan fund.

75-7433. Association assistance plan; association assistance plan fund. (a) The secretary of health and environment is hereby authorized to make grants or no interest loans for the purpose of financing the initial costs associated with the forming and organizing of associations to assist members of the association to obtain access to quality and affordable health care plans. Such grants or loans may be used to pay for actuarial or feasibility studies.

(b) Such grants and loans shall be made upon such terms and conditions as the secretary of health and environment may deem appropriate, except that: (1) Such loans shall be made interest free and with recourse, and (2) the association shall provide a match for such grant or loan. Such grants and loans shall be made from funds credited to the association assistance plan fund.

(c) There is hereby established in the state treasury the association assistance plan fund. The secretary of health and environment shall administer such fund and expenditures from the association assistance plan fund for the purpose of providing grants and no interest loans in accordance with this section. All expenditures from the association assistance plan fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of health and environment or the designee of the secretary.

(d) On July 1, 2007, the director of accounts and reports shall transfer $500,000 from the state general fund to the association assistance plan fund.

(e) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the association assistance plan fund interest earnings based on:

(1) The average daily balance of moneys in the association assistance plan fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(f) For the purpose of this section:

(1) "Association" means a small business or an organization of persons having a common interest; and

(2) "small business" means any business that employs 50 or less employees.

(g) The secretary of health and environment may adopt rules and regulations to implement the provisions of this section.

(h) Any health care plans offered through any association funded in whole or in part with grants or loans pursuant to this section shall be underwritten by an insurance company or health maintenance organization that holds a valid Kansas certificate of authority as verified by the commissioner of insurance and any such association shall be subject to the provisions of K.S.A. 40-2209, 40-2209a through 40-2209p and 40-2222, and amendments thereto.

History: L. 2007, ch. 177, § 14; L. 2008, ch. 164, § 17; L. 2012, ch. 102, § 52; July 1.



75-7434 Health care reform act of 2008.

75-7434. Health care reform act of 2008. The changes to law in this act [*] shall constitute the health care reform act of 2008.

History: L. 2008, ch. 164, § 18; May 29.

* "This act," see Table of Sections in Supplement to Constitutions Volume.



75-7435 Quality care assessments for skilled nursing care facilities; imposition and administration by department of health and environment; rules and regulations; collection and disposition; quality care fund; authorized uses; conditions and limitations; quality care improvement panel; expiration of statute.

75-7435. Quality care assessments for skilled nursing care facilities; imposition and administration by department of health and environment; rules and regulations; collection and disposition; quality care fund; authorized uses; conditions and limitations; quality care improvement panel; expiration of statute. (a) As used in this section unless the context requires otherwise:

(1) Words and phrases have the meanings respectively ascribed thereto by K.S.A. 39-923, and amendments thereto.

(2) "Skilled nursing care facility" means a licensed nursing facility, nursing facility for mental health as defined in K.S.A. 39-923, and amendments thereto, or a hospital long-term care unit licensed by the department of health and environment, providing skilled nursing care, but shall not include the Kansas soldiers' home or the Kansas veterans' home.

(3) "Licensed bed" means those beds within a skilled nursing care facility which the facility is licensed to operate.

(4) "Agent" means the Kansas department for aging and disability services.

(5) "Continuing care retirement facility" means a facility holding a certificate of registration issued by the commissioner of insurance pursuant to K.S.A. 40-2235, and amendments thereto.

(b) (1) Except as otherwise provided in this section and in subsection (f), there is hereby imposed and the secretary of health and environment shall assess an annual assessment per licensed bed, hereinafter called a quality care assessment, on each skilled nursing care facility. The assessment on all facilities in the aggregate shall be an amount fixed by rules and regulations of the secretary of health and environment, shall not exceed $1,950 annually per licensed bed, shall be imposed as an amount per licensed bed and shall be imposed uniformly on all skilled nursing care facilities except that the assessment rate for skilled nursing care facilities that are part of a continuing care retirement facility, small skilled nursing care facilities and high medicaid volume skilled nursing care facilities shall not exceed 1/6 of the actual amount assessed all other skilled nursing care facilities. No rules and regulations of the secretary of health and environment shall grant any exception to or exemption from the quality care assessment. The assessment shall be paid quarterly, with one fourth of the annual amount due by the 30th day after the end of the month of each calendar quarter. The secretary of health and environment is authorized to establish delayed payment schedules for skilled nursing care facilities which are unable to make quarterly payments when due under this section due to financial difficulties, as determined by the secretary of health and environment. As used in this subsection (b)(1), the terms "small skilled nursing care facilities" and "high medicaid volume skilled nursing care facilities" shall have the meanings ascribed thereto by the secretary of health and environment by rules and regulations, except that the definition of small skilled nursing care facility shall not be lower than 40 beds.

(2) Beds licensed after July 1 each year shall pay a prorated amount of the applicable annual assessment so that the assessment applies only for the days such new beds are licensed. The proration shall be calculated by multiplying the applicable assessment by the percentage of days the beds are licensed during the year. Any change which reduces the number of licensed beds in a facility shall not result in a refund being issued to the skilled nursing care facility.

(3) If an entity conducts, operates or maintains more than one licensed skilled nursing care facility, the entity shall pay the nursing facility assessment for each facility separately. No skilled nursing care facility shall create a separate line-item charge for the purpose of passing through the quality care assessment to residents. No skilled nursing care facility shall be guaranteed, expressly or otherwise, that any additional moneys paid to the facility under this section will equal or exceed the amount of its quality care assessment.

(4) The payment of the quality care assessment to the secretary of health and environment shall be an allowable cost for medicaid reimbursement purposes. A rate adjustment pursuant to paragraph (5) of subsection (d) shall be made effective on the date of imposition of the assessment, to reimburse the portion of this cost imposed on medicaid days.

(5) The secretary of health and environment shall seek a waiver from the United States department of health and human services to allow the state to impose varying levels of assessments on skilled nursing care facilities based on specified criteria. It is the intent of the legislature that the waiver sought by the secretary of health and environment be structured to minimize the negative fiscal impact on certain classes of skilled nursing care facilities.

(c) Each skilled nursing care facility shall prepare and submit to the secretary of health and environment any additional information required and requested by the secretary of health and environment to implement or administer the provisions of this section. Each skilled nursing care facility shall prepare and submit quarterly to the secretary for aging and disability services the rate the facility charges to private pay residents, and the secretary shall cause this information to be posted on the web site of the department for aging and disability services.

(d) (1) There is hereby created in the state treasury the quality care fund, which shall be administered by the secretary of health and environment. All moneys received for the assessments imposed pursuant to subsection (b), including any penalty assessments imposed thereon pursuant to subsection (e), shall be remitted to the state treasurer in accordance with K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the quality care fund. All expenditures from the quality care fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of health and environment or the secretary's agent.

(2) All moneys in the quality care fund shall be used to finance initiatives to maintain or improve the quantity and quality of skilled nursing care in skilled nursing care facilities in Kansas. No moneys credited to the quality care fund shall be transferred to or otherwise revert to the state general fund at any time. Notwithstanding the provisions of any other law to the contrary, if any moneys credited to the quality care fund are transferred or otherwise revert to the state general fund, 30 days following the transfer or reversion the quality care assessment shall terminate and the secretary of health and environment shall discontinue the imposition, assessment and collection of the assessment. Upon termination of the assessment, all collected assessment revenues, including the moneys inappropriately transferred or reverting to the state general fund, less any amounts expended by the secretary of health and environment, shall be returned on a pro rata basis to skilled nursing care facilities that paid the assessment.

(3) Any moneys received by the state of Kansas from the federal government as a result of federal financial participation in the state medicaid program that are derived from the quality care assessment shall be deposited in the quality care fund and used to finance actions to maintain or increase healthcare in skilled nursing care facilities.

(4) Moneys in the fund shall be used exclusively for the following purposes:

(A) To pay administrative expenses incurred by the secretary of health and environment or the agent in performing the activities authorized by this section, except that such expenses shall not exceed a total of 1% of the aggregate assessment funds collected pursuant to subsection (b) for the prior fiscal year;

(B) to increase nursing facility payments to fund covered services to medicaid beneficiaries within medicare upper payment limits, as may be negotiated;

(C) to reimburse the medicaid share of the quality care assessment as a pass-through medicaid allowable cost;

(D) to restore the medicaid rate reductions implemented January 1, 2010;

(E) to restore funding for fiscal year 2010, including rebasing and inflation to be applied to rates in fiscal year 2011;

(F) the remaining amount, if any, shall be expended first to increase the direct health care costs center limitation up to 150% of the case mix adjusted median, and then, if there are remaining amounts, for other quality care enhancement of skilled nursing care facilities as approved by the quality care improvement panel but shall not be used directly or indirectly to replace existing state expenditures for payments to skilled nursing care facilities for providing services pursuant to the state medicaid program.

(5) Any moneys received by a skilled nursing care facility from the quality care fund shall not be expended by any skilled nursing care facility to provide for bonuses or profit-sharing for any officer, employee or parent corporation but may be used to pay to employees who are providing direct care to a resident of such facility.

(6) Adjustment payments may be paid quarterly or within the daily medicaid rate to reimburse covered medicaid expenditures in the aggregate within the upper payment limits.

(7) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the quality care fund interest earnings based on:

(A) The average daily balance of moneys in the quality care fund for the preceding month; and

(B) the net earnings rate of the pooled money investment portfolio for the preceding month.

(e) If a skilled nursing care facility fails to pay the full amount of the quality care assessment imposed pursuant to subsection (b), when due and payable, including any extensions of time granted under that subsection, the secretary of health and environment shall assess a penalty in the amount of the lesser of $500 per day or 2% of the quality care assessment owed for each day the assessment is delinquent. The secretary of health and environment is authorized to establish delayed payment schedules for skilled nursing care facilities that are unable to make installment payments when due under this section because of financial difficulties, as determined by the secretary of health and environment.

(f) (1) The secretary of health and environment shall assess and collect quality care assessments imposed pursuant to subsection (b), including any penalty assessments imposed thereon pursuant to subsection (e), from skilled nursing care facilities on and after July 1, 2010, except that no assessments or penalties shall be assessed under subsections (a) through (h) until:

(A) An amendment to the state plan for medicaid, which increases the rates of payments made to skilled nursing care facilities for providing services pursuant to the federal medicaid program and which is proposed for approval for purposes of subsections (a) through (h) is approved by the federal government in which case the initial assessment is due no earlier than 60 days after state plan approval; and

(B) the skilled nursing care facilities have been compensated retroactively within 60 days after state plan approval at the increased rate for services provided pursuant to the federal medicaid program for the period commencing on and after July 1, 2010.

(2) The secretary of health and environment shall implement and administer the provisions of subsections (a) through (h) in a manner consistent with applicable federal medicaid laws and regulations. The secretary of health and environment shall seek any necessary approvals by the federal government that are required for the implementation of subsections (a) through (h).

(3) The provisions of subsections (a) through (h) shall be null and void and shall have no force and effect if one of the following occur:

(A) The medicaid plan amendment, which increases the rates of payments made to skilled nursing care facilities for providing services pursuant to the federal medicaid program and which is proposed for approval for purposes of subsections (a) through (h) is not approved by the federal centers for medicare and medicaid services;

(B) the rates of payments made to skilled nursing care facilities for providing services pursuant to the federal medicaid program are reduced below the rates calculated on December 31, 2009, increased by revenues in the quality care fund and matched by federal financial participation and rebasing as provided for in K.S.A. 2015 Supp. 75-5958, and amendments thereto;

(C) any funds are utilized to supplant funding for skilled nursing care facilities as required by subsection (g);

(D) any funds are diverted from those purposes set forth in subsection (d)(4); or

(E) upon the governor signing, or allowing to become law without signature, legislation which by proviso or otherwise directs any funds from those purposes set forth in subsection (d)(4) or which would propose to suspend the operation of this section.

(g) On and after July 1, 2010, reimbursement rates for skilled nursing care facilities shall be restored to those in effect during December 2009. No funds generated by the assessments or federal funds generated therefrom shall be utilized for such restoration, but such funds may be used to restore the rate reduction in effect from January 1, 2010, to June 30, 2010.

(h) Rates of reimbursement shall not be limited by private pay charges.

(i) If the provisions of subsections (a) through (h) are repealed, expire or become null and void and have no further force and effect, all moneys in the quality care fund which were paid under the provisions of subsections (a) through (h) shall be returned to the skilled nursing care facilities which paid such moneys on the basis on which such payments were assessed and paid pursuant to subsections (a) through (h).

(j) The department of health and environment may adopt rules and regulations necessary to implement the provisions of this section.

(k) For purposes of administering and selecting the reimbursements of moneys in the quality care assessment fund, the quality care improvement panel is hereby established. The panel shall consist of the following members: Two persons appointed by Kansas homes and services for the aging; two persons appointed by the Kansas health care association; one person appointed by Kansas advocates for better care; one person appointed by the Kansas hospital association; one person appointed by the governor who is a member of the Kansas adult care executives association; one person appointed by the governor who is a skilled nursing care facility resident or the family member of such a resident; one person appointed by the Kansas foundation for medical care; one person appointed by the governor from the department for aging and disability services; and one person appointed by the governor from the department of health and environment. The person appointed by the governor from the department for aging and disability services and the person appointed by the governor from the department of health and environment shall be nonvoting members of the panel. The panel shall meet as soon as possible subsequent to the effective date of this act and shall elect a chairperson from among the members appointed by the trade organizations specified in this subsection. The members of the quality care improvement panel shall serve without compensation or expenses. The quality care improvement panel shall report annually on or before January 10 to the legislature concerning the activities of the panel during the preceding calendar year and any recommendations which the panel may have concerning the administration of and expenditures from the quality care assessment fund.

(l) The provisions of this section shall expire on July 1, 2016.

History: L. 2010, ch. 159, § 1; L. 2012, ch. 102, § 53; L. 2013, ch. 55, § 1; July 1.



75-7436 Waiver provider assessments for developmental disability home and community based services waiver programs; imposition and administration by department of health and environment; rules and regulations; collection and dispositions; quality based community assessment fund; authorized uses; conditions and limitations; expiration of statute.

75-7436. Waiver provider assessments for developmental disability home and community based services waiver programs; imposition and administration by department of health and environment; rules and regulations; collection and dispositions; quality based community assessment fund; authorized uses; conditions and limitations; expiration of statute. (a) As used in this section, unless the context requires otherwise:

(1) "Developmental disability" is as defined in K.S.A. 39-1803, and amendments thereto, under the Kansas developmental disabilities reform act.

(2) "Entity" means individual, corporation, partnership, limited liability company, joint venture or other legal entity.

(3) "Gross revenues" means the revenues received by waiver providers for furnishing services to individuals with developmental disabilities who qualify for the waiver program with eligibility criteria and scope of services not less than those in effect as of January 1, 2011; the revenues received by waiver providers from or on behalf of individuals with developmental disabilities who qualify for the waiver program but for whom the services defined under the waiver program are not reimbursed through such waiver; and, the revenues received by waiver providers from or on behalf of individuals with developmental disabilities who do not qualify for the waiver program but for whom receive the same services offered under such waiver. Gross revenues does not include revenues received for services to individuals with developmental disabilities funded exclusively by state or local governments, or any revenues received for furnishing services to individuals who are not developmentally disabled, or charitable donations.

(4) "Quality based community assessment fund" means a segregated account within the state treasury for which moneys are collected in accordance with the provisions of this act from developmental disability home and community-based waiver service providers.

(5) "Waiver program" means a developmental disability home and community-based services waiver program authorized under the social security act, 42 U.S.C. § 1915, for persons with a developmental disability.

(6) "Waiver provider" means an entity that participates in the Kansas developmental disability home and community-based waiver program and that provides services to a person with a developmental disability, regardless of whether such person qualifies under the waiver program.

(7) "Waiver provider assessment" means an assessment imposed on all waiver providers at the maximum rate allowable by federal law on the gross revenues applicable to services provided to persons with developmental disabilities.

(b) (1) Except as otherwise provided in this section, the secretary of health and environment shall impose an annual assessment, hereinafter called a waiver provider assessment, on each waiver provider at the maximum rate allowable by federal law, on the gross revenues the waiver provider received from providing services to individuals with developmental disabilities during the fiscal year beginning with the effective date of the assessment. The waiver provider assessment shall be imposed as follows:

(A) Withheld on a claim-by-claim basis from each waiver provider’s uniform percentage increased HCBS MR/DD medicaid waiver payment rates beginning with the effective date of this section; and

(B) paid on a quarterly basis by waiver providers based on the preceding fiscal revenues received by waiver providers from or on behalf of individuals with developmental disabilities who qualify for the waiver program but for whom the services defined under the waiver program are not reimbursed through such waiver; and, the revenues received by waiver providers from or on behalf of individuals with developmental disabilities who do not qualify for the waiver program but for whom receive the same services offered under such waiver.

(2) The waiver provider assessment will become effective beginning with the first full month after:

(A) The federal centers for medicare and medicaid services (CMS) authorizes developmental disability home and community-based services as a permissible class of health care services on which states may impose a health care-related assessment without penalty; and

(B) the CMS has approved any and all amendments necessary to authorize the uniform percentage rate increases to the medicaid payment rates under Kansas developmental disability home and community-based waiver program.

(3) The duration of the waiver provider assessment shall be all or a portion of the first state fiscal year in which the waiver provider assessment is effective and the subsequent four full state fiscal years.

(4) The moneys collected under the provisions of this section shall be used solely as the nonfederal share of uniform percentage increases to the medicaid payment rates for developmental disability home and community-based services waiver providers.

(5) The waiver provider assessment will be offset on a per claim basis against each waiver provider’s home and community-based services MR/DD medicaid waiver payments in an amount equal to the maximum rate allowable by federal law beginning with the effective date of this section. For gross revenues received by waiver providers from or on behalf of individuals with developmental disabilities who qualify for the waiver program but for whom the services defined under the waiver program are not reimbursed through such waiver, and the revenues received by waiver providers from or on behalf of individuals with developmental disabilities who do not qualify for the waiver program but for whom receive the same services offered under such waiver, the maximum rate allowable by federal law will be applied to the annual revenues received for such services for the waiver providers' preceding fiscal year.

(6) The secretary of health and environment shall collect any and all assessments pursuant to the provisions of this section. The secretary of health and environment shall adopt administrative rules and regulations necessary to implement and enforce the provisions of this section within 30 days of the CMS authorization. No rules and regulations of the secretary of health and environment shall grant any exception to or exemption from the waiver provider assessment.

(7) If a waiver provider fails to pay the full amount of the waiver provider assessment imposed pursuant to this subsection when due and payable, including any extensions of time granted, the secretary of health and environment shall impose a penalty in the amount of the lesser of $500 per day or 2% of the assessment owed for the current fiscal year.

(c) (1) There is hereby created in the state treasury the quality based community assessment fund, which shall be administered by the secretary of health and environment. All moneys received or withheld for the assessment imposed pursuant to subsection (b) shall be remitted to the state treasurer in accordance with K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the quality based community assessment fund. All expenditures from the quality based community assessment fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of health and environment or the secretary's designee.

(2) The quality based community assessment fund shall be a no limit fund and shall consist of:

(A) The assessments collected by the secretary of health and environment under this section;

(B) any interest and penalties levied with the administration of this section; and

(C) any other funds received as donations for the quality based community assessment fund and appropriations from other sources.

All moneys in the quality based community assessment fund shall be used solely as the nonfederal share of uniform percentage increases to the medicaid payment rates for waiver providers in order to maintain the quality of services provided to individuals qualifying under Kansas developmental disability waiver program. The fund will reimburse administrative expenses incurred by the department of health and environment or its agent in performing the activities authorized by this section, except that such expenses shall not exceed a total of .5% of the aggregate assessment fees collected during the first fiscal year in which the assessment becomes effective for purposes of start-up costs. The fund shall reimburse the department of health and environment or its agent in the amount of $100,000 each year thereafter to administer the assessment program.

(3) No moneys credited to the fund shall be transferred to or otherwise revert to the state general fund at any time. Notwithstanding the provisions of any other law to the contrary, if any moneys credited to the quality based community assessment fund are transferred or otherwise revert to the state general fund, 30 days following the transfer or reversion, the waiver provider assessment shall terminate and the secretary of health and environment shall discontinue the imposition, assessment and collection of the assessment. Upon termination of the assessment, any collected assessment revenues, including any moneys transferred or otherwise reverting to the state general fund which resulted in the termination of the assessment, less any administrative expenses incurred by the department of health and environment under paragraph (2), shall be returned on a pro rata basis to waiver providers who paid the assessment.

(4) On or before the 10th day of each month, beginning with the first full month following the effective date of the waiver provider assessment, the director of accounts and reports shall transfer from the state general fund to the quality based community assessment fund, interest earnings based on:

(A) The average daily balance of moneys in the fund for the preceding month; and

(B) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) Any moneys received by the state of Kansas from the federal government as a result of federal financial participation in the state's developmental disability waiver program that are derived from the waiver provider assessment shall be used to maintain the quality of services provided by the waiver program.

(e) No moneys collected under the provisions of this section shall be used directly or indirectly to replace or supplant existing state expenditures for payments to waiver providers for services furnished to individuals with developmental disabilities.

(f) (1) The waiver provider assessment and associated uniform percentage increases for all waiver provider medicaid payment rates shall become effective on the first day of the first full month after which the CMS has adopted rules that recognize the waiver provider assessment as a permissible class of health care services on which states may impose such an assessment:

(A) Upon the approval from the CMS of any and all amendments to the medicaid state plan, medicaid developmental disability waiver program, or both, necessary to increase the rates of payments made to the waiver providers for providing services pursuant to the waiver program; and

(B) the waiver providers have been compensated at the uniform percentage increased medicaid payment rates for services provided pursuant to the developmental disability waiver program for the period commencing on and after the authorization of the waiver provider assessment by the CMS.

(2) The secretary of health and environment shall implement and administer the provisions of subsections (a) through (e) in a manner consistent with applicable federal laws and regulations. The secretary of health and environment shall seek any necessary approvals of the federal government that are required for the implementation of subsections (a) through (e).

(3) The provisions of subsections (a) through (e) shall be null and void and shall have no force and effect if either of the following occurs:

(A) The medicaid state plan amendment or an amendment to the medicaid waiver program, or both, as applicable, that would otherwise authorize the uniform percentage increases to the medicaid rates of payment made to waiver providers for providing services pursuant to the developmental disability waiver programs and which is proposed for approval for purposes of subsections (a) through (e) is not approved by the CMS;

(B) the medicaid payment rates made to waiver providers for providing services pursuant to the developmental disability waiver program are reduced below the rates calculated on the day immediately preceding the effective date of this section, increased by revenues in the quality based community assessment fund and matched by federal financial participation. Nothing in this provision should be construed to preclude additional increases to the medicaid payment rates to waiver providers funded through state general fund appropriation;

(C) the medicaid eligibility criteria applicable to individuals qualifying under the Kansas developmental disability waiver program are reduced below the criteria in effect on the day immediately preceding the effective date of this section; or

(D) the medicaid services available to individuals qualifying under the Kansas developmental disability waiver program are reduced below the services available on the day immediately preceding the effective date of this section.

(g) If the provisions of subsections (a) through (e) are repealed, expire or become null and void and have no further force and effect, all moneys in the quality based community assessment fund which were paid under the provisions of subsections (a) through (e) shall be returned to the waiver provider which paid such moneys on the basis on which such payments were assessed and paid pursuant to subsections (a) through (e).

(h) The provisions of this section shall expire five years subsequent to the implementation of this section.

History: L. 2011, ch. 58, § 1; L. 2012, ch. 102, § 54; July 1.

Kansas health policy authority was abolished and the division of health care finance was created in the department of health and environment pursuant to L. 2011, ch. 134, §§ 1-8.






Article 75 KANSAS FALSE CLAIMS ACT

75-7501 Kansas false claims act; citation.

75-7501. Kansas false claims act; citation. K.S.A. 2015 Supp. 75-7501 through 75-7511, and amendments thereto, shall be known and may be cited as the "Kansas false claims act."

History: L. 2009, ch. 103, § 1; Apr. 30.



75-7502 Same; definitions.

75-7502. Same; definitions. For purposes of this act:

(a) "Act" means the Kansas false claims act.

(b) "Claim" includes any request or demand, whether under contract or otherwise, for money, property or services made to any employee, officer or agent of the state or any political subdivision thereof or made to any contractor, grantee or other recipient if the state or any political subdivision thereof provides any portion of the money, property or services which is requested or demanded, or if the state will reimburse such contractor, grantee or other recipient for any portion of the money or property which is requested or demanded.

(c) "Political subdivision" includes political or taxing subdivisions of the state, including municipal and quasi-municipal corporations, boards, commissions, authorities, councils, committees, subcommittees and other subordinate groups or administrative units thereof, receiving or expending and supported, in whole or in part, by public funds and any municipality as defined in K.S.A. 75-1117, and amendments thereto.

(d) "Person" includes any natural person, corporation, firm, association, organization, partnership, business or trust.

(e) "Knowing" and "knowingly" mean that a person, with respect to information, does any of the following:

(1) Has actual knowledge of the information;

(2) acts in deliberate ignorance of the truth or falsity of the information; or

(3) acts in reckless disregard of the truth or falsity of the information.

History: L. 2009, ch. 103, § 2; Apr. 30.



75-7503 Same; false claims; liability; damages; civil penalties; civil action.

75-7503. Same; false claims; liability; damages; civil penalties; civil action. (a) A person who commits any of the following acts shall be liable to the state or any affected political subdivision thereof, for three times the amount of damages which the state or such political subdivision sustains because of the act of that person and shall be liable to the state for a civil penalty of not less than $1,000 and not more than $11,000 for each violation. A person found to have committed any of the following acts shall be liable to the state or such affected political subdivision for all reasonable costs and attorney fees incurred in a civil action brought to recover any of those penalties or damages. The following acts constitute violations for which civil penalties, costs and attorney fees may be recovered by a civil action under this act:

(1) Knowingly presents or causes to be presented to any employee, officer or agent of the state or political subdivision thereof or to any contractor, grantee or other recipient of state funds or funds of any political subdivision thereof, a false or fraudulent claim for payment or approval;

(2) knowingly makes, uses or causes to be made or used, a false record or statement to get a false or fraudulent claim paid or approved;

(3) defrauds the state or any political subdivision thereof by getting a false claim allowed or paid or by knowingly making, using or causing to be made or used, a false record or statement to conceal, avoid or decrease an obligation to pay or transmit money or property to the state or to any political subdivision thereof;

(4) has possession, custody or control of public property or money used or to be used by the state or any political subdivision thereof and knowingly delivers or causes to be delivered less property or money than the amount for which the person receives a certificate or receipt;

(5) is authorized to make or deliver a document certifying receipt of property used or to be used by the state or any political subdivision thereof and knowingly makes or delivers a receipt that falsely represents the property received;

(6) knowingly buys or receives as a pledge of an obligation or debt, public property from any person who lawfully may not sell or pledge the property;

(7) is a beneficiary of an inadvertent submission of a false claim to any employee, officer or agent of the state or political subdivision thereof, or to any contractor, grantee or other recipient of state funds or funds of any political subdivision thereof, who subsequently discovers the falsity of the claim and fails to disclose the false claim and make satisfactory arrangements for repayment to the state or affected political subdivision thereof within a reasonable time after discovery of the false claim;

(8) conspires to commit any violation set forth in paragraphs (1) through (7), above.

(b) Notwithstanding the provisions of subsection (a), the court may assess not more than two times the amount of damages which the state or any political subdivision thereof sustains because of the act of the person in violation of paragraphs (1) through (8) of subsection (a) and no civil penalty shall be imposed, if the court finds all of the following:

(1) The person committing the violation furnished officials of the state who are responsible for investigating false claims violations with all information known to that person about the violation within 30 days after the date on which the person first obtained the information;

(2) the person fully cooperated with any investigation by the state; and

(3) at the time the person furnished the state with information about the violation, no criminal prosecution, civil action or administrative action had commenced with respect to the violation and the person did not have actual knowledge of the existence of an investigation into the violation.

(c) In a civil action brought pursuant to subsection (a), proof of specific intent to defraud is not required. An innocent mistake shall be a defense to an action under this act.

(d) This section does not apply to claims, records or statements related to state taxation law made pursuant to chapter 79 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2009, ch. 103, § 3; Apr. 30.



75-7504 Same; powers and duties of attorney general; no private cause of action.

75-7504. Same; powers and duties of attorney general; no private cause of action. (a) The attorney general shall diligently investigate a violation under K.S.A. 2015 Supp. 75-7503, and amendments thereto. If the attorney general finds that a person has violated or is violating K.S.A. 2015 Supp. 75-7503, and amendments thereto, the attorney general may bring a civil action under this section against that person. Further, the attorney general may utilize the assistance of city and county attorneys in cases involving their respective political subdivisions or may utilize funds available pursuant to K.S.A. 2015 Supp. 75-7508, and amendments thereto, to engage the services of private attorneys to assist in carrying out the purposes of this act, or both, at times when the attorney general determines the need exists. All local prosecutors and private attorneys shall only participate at the request, and under the direction of, the attorney general.

(b) Except as provided in K.S.A. 2015 Supp. 75-7506, and amendments thereto, nothing in this act shall be construed to create a private cause of action.

History: L. 2009, ch. 103, § 4; Apr. 30.



75-7505 Same; civil action; statute of limitations; burden of proof.

75-7505. Same; civil action; statute of limitations; burden of proof. (a) A civil action under K.S.A. 2015 Supp. 75-7503, and amendments thereto, may not be brought: (1) More than 6 years after the date on which the violation was committed; or

(2) more than 3 years after the date on which the violation was discovered or reasonably should have been discovered, but in no event more than 10 years after the date on which the violation was committed, whichever occurs last.

(b) A civil action under K.S.A. 2015 Supp. 75-7503, and amendments thereto, may be brought for activity prior to the effective date of this act if the limitation period set in subsection (a) has not lapsed.

(c) In any action brought under K.S.A. 2015 Supp. 75-7503, and amendments thereto, the state shall be required to prove all essential elements of the cause of action, including damages, by a preponderance of the evidence.

(d) Notwithstanding any other provision of law, a guilty verdict rendered in a criminal proceeding charging false statements or fraud, whether upon a verdict after trial or upon a plea of guilty or nolo contendere, shall estop the defendant from denying the essential elements of the offense in any action which involves the same transaction as in the criminal proceeding and which is brought under K.S.A. 2015 Supp. 75-7503, and amendments thereto.

History: L. 2009, ch. 103, § 5; Apr. 30.



75-7506 Same; employment retaliation claims.

75-7506. Same; employment retaliation claims. Any employee who is discharged, demoted, suspended, threatened, harassed or in any other manner retaliated against in the terms and conditions of employment by such employee's employer because of lawful acts undertaken in good faith by the employee on behalf of the employee or others, in furtherance of an action under this act, including investigation for, initiation of, testimony for, or assistance in an action filed or to be filed under this act, shall be entitled to all relief necessary to make the employee whole. An employee may bring an action in the appropriate district court for the relief provided in this section. This section shall not be construed to create any private cause of action for violations of this act and is limited to the remedies expressly created by this section related to employment retaliation.

History: L. 2009, ch. 103, § 6; Apr. 30.



75-7507 Same; remedies not exclusive; construction of act.

75-7507. Same; remedies not exclusive; construction of act. (a) The provisions of this act are not exclusive and the remedies provided for in this act shall be in addition to any other remedies provided for in any other law or available under common law.

(b) This act shall be liberally construed and applied to promote the public interest.

History: L. 2009, ch. 103, § 7; Apr. 30.



75-7508 Same; recovered proceeds, distribution; false claims litigation revolving fund.

75-7508. Same; recovered proceeds, distribution; false claims litigation revolving fund. (a) Proceeds recovered as a result of an action filed pursuant to the Kansas false claims act shall be distributed in the following order:

(1) To refund moneys falsely obtained from the federal government, state government or political subdivision thereof pursuant to subsection (b); and

(2) to the state treasurer for deposit in the state general fund pursuant to subsection (c).

(b) A portion of the recovery equal to the amount of moneys falsely obtained from the federal government, state government, affected political subdivision thereof or state agencies, or a combination thereof, shall be remitted to the appropriate entity shown to be defrauded, subject to any further requirements established by federal or state law.

(c) That portion of any recovery remitted to the state treasurer pursuant to subsection (a) shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of such remittance, the state treasurer shall deposit the entire amount in the state general fund and, subject to any relevant guidelines of the federal department of health and human services' office of inspector general regarding repayment of fees or recoveries, shall credit 10% of such remittance to the false claims litigation revolving fund, which is hereby established in the state treasury. Moneys in the false claims litigation revolving fund may be expended by the attorney general for the purpose of hiring necessary staff and to defray the costs of investigating and litigating ongoing false claims cases and may be shared at the direction of the attorney general with the Kansas medicaid fraud and abuse division, Kansas bureau of investigation or any county, city or private attorneys who may be utilized or contracted with pursuant to K.S.A. 2015 Supp. 75-7504, and amendments thereto, in carrying out the purposes of this act and any other operating expenses incurred in administering the Kansas false claims act. All expenditures from the false claims litigation revolving fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general or the attorney general's designee.

History: L. 2009, ch. 103, § 8; L. 2014, ch. 89, § 4; July 1.



75-7509 Same; joint and several liability.

75-7509. Same; joint and several liability. Liability pursuant to this act is joint and several for any violation done by two or more persons.

History: L. 2009, ch. 103, § 9; Apr. 30.



75-7510 Same; civil action; venue.

75-7510. Same; civil action; venue. Any action under this act may be brought in the district court of any county in which the defendant or, in the case of multiple defendants, any one defendant can be found, resides or transacts business or in which any act prohibited by K.S.A. 2015 Supp. 75-7503, and amendments thereto, occurred.

History: L. 2009, ch. 103, § 10; Apr. 30.



75-7511 Same; severability.

75-7511. Same; severability. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2009, ch. 103, § 11; Apr. 30.









Chapter 76 STATE INSTITUTIONS AND AGENCIES; HISTORICAL PROPERTY

Article 1 GENERAL PROVISIONS

76-112 Lease of lands for oil, gas or other mineral purposes under L. 1925, ch. 266, § 1, as amended by L. 1935, ch. 284, § 1.

76-112. Lease of lands for oil, gas or other mineral purposes under L. 1925, ch. 266, § 1, as amended by L. 1935, ch. 284, § 1. This section included by reference. [Authorized the leasing for oil, gas or other mineral purposes of lands under the control of the state board of administration (now abolished).]

History: L. 1925, ch. 266, § 1; L. 1935, ch. 284, § 1; March 19.



76-112d Lease of land for oil, gas, other mineral purposes; lease not to interfere with original purpose.

76-112d. Lease of land for oil, gas, other mineral purposes; lease not to interfere with original purpose. L. 1925, ch. 266, § 5, included by reference.

History: L. 1925, ch. 266, § 5; March 17.



76-112e Same; competitive bids; advertisement.

76-112e. Same; competitive bids; advertisement. Each state agency authorized to enter into leases under K.S.A. 76-112 shall, before entering into any such lease, advertise for bids thereon for not less than 30 days by publication in the Kansas register. Competitive bids shall be required by the state agency for such leases and the same shall be opened and the lease contract shall be determined and entered into at the office of the state agency in Topeka, Kansas. In such letting, the state agency shall have the right to reject any and all bids.

History: L. 1935, ch. 284, § 2; L. 1983, ch. 274, § 7; July 1.



76-112f Same; proceeds from leases under 76-112, 76-112e.

76-112f. Same; proceeds from leases under 76-112, 76-112e. L. 1935, ch. 284, § 3, included by reference.

History: L. 1935, ch. 284, § 3; March 19.



76-113 Same; proceeds from leases under L. 1925, ch. 266.

76-113. Same; proceeds from leases under L. 1925, ch. 266. L. 1925, ch. 266, § 6, as amended by L. 1929, ch. 273, § 1, included by reference.

History: L. 1925, ch. 266, § 6; L. 1929, ch. 273, § 1; March 1.



76-114 Oil and gas well contracts for drilling on lands.

76-114, 76-115. Oil and gas well contracts for drilling on lands. L. 1923, ch. 218, §§ 1, 2, included by reference. [Authorized the board of administration (now abolished) to make contracts for drilling of wells for oil or gas on land under its jurisdiction and provided for use of funds.]

History: L. 1923, ch. 218, §§ 1, 2; June 9; R.S. 1923, 76-114, 76-115.



76-116 Sale of road materials to counties.

76-116. Sale of road materials to counties. L. 1919, ch. 297, § 1, included by reference. [Authorized the board of administration (now abolished) to sell road building materials to county commissioners.]

History: L. 1919, ch. 297, § 1; June 17; R.S. 1923, 76-116.



76-116d Disposal of certain books or art objects by certain institutions; institution defined.

76-116d. Disposal of certain books or art objects by certain institutions; institution defined. As used in this act, the word "institution" means the university of Kansas, Kansas state university of agriculture and applied science, Wichita state university, Emporia state university, Pittsburg state university and Fort Hays state university.

History: L. 1953, ch. 407, § 1; L. 2001, ch. 2, § 1; July 1.



76-116e Same; trade or sale of duplicate books or objects, when; disposition of proceeds.

76-116e. Same; trade or sale of duplicate books or objects, when; disposition of proceeds. When in the judgment of the officer in charge of any book or art object collections at any institution needless duplication exists in any book or art object collection, such officer, with the written approval of the chancellor or president of such institution, is hereby authorized to trade or sell at private sale or at auction any duplicate book or art object for the purpose of augmenting any such collection. The proceeds derived from any such sale shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of a special fund denominated by the name of the collection from which such sale was made and such fund is hereby appropriated and made available for the purpose of purchasing additions to such collection. No other law of the state relating to obsolete, condemned or surplus property shall apply to any trade or sale made under the authority conferred by this act.

History: L. 1953, ch. 407, § 2; L. 2001, ch. 5, § 412; July 1.



76-125 Fire protection at certain institutions.

76-125. Fire protection at certain institutions. It shall be the duty of the board of administration to provide at each institution adequate and ready means of protection against fire, and to construct proper means of escape for inmates and attendants, where the same are not already constructed, and to establish and enforce rigid rules and regulations by which the danger of fire shall be minimized, and prevent, as far as possible, injury to the persons of the inmates and the loss or destruction by any cause of the property of the state.

History: L. 1905, ch. 475, § 32; March 10; R.S. 1923, 76-125.



76-137 Custody of deeds or bonds for deeds of certain state institutions.

76-137. Custody of deeds or bonds for deeds of certain state institutions. All deeds or bonds for deeds to real estate the title to which is in the state of Kansas, of property belonging to any of the institutions under the control or management of said board [*], shall be and remain in the custody of the secretary of state.

History: L. 1901, ch. 353, § 30; May 1; R.S. 1923, 76-137.

* "Board" refers to "board of administration" which is no longer in existence.



76-139 Licenses for spur railroad tracks to institutions under L. 1901, ch. 353, § 34.

76-139. Licenses for spur railroad tracks to institutions under L. 1901, ch. 353, § 34. Section included by reference. [Authorized the board of administration (now abolished) to license railway companies to operate spur tracks to connect state institutions under its supervision.]

History: L. 1901, ch. 353, § 34; R.S. 1923, 76-139.



76-142 Maintaining slaughter house near charitable institution.

76-142, 76-143. Maintaining slaughter house near charitable institution. L. 1901, ch. 352, §§ 1, 2, included by reference. [Prohibits maintaining slaughter house near charitable and other institutions under the board of administration (now abolished); provided penalties.]

History: L. 1901, ch. 352, §§ 1, 2; March 15; R.S. 1923, 76-142, 76-143.



76-147 Land acquisition by state board of regents and certain other state boards; eminent domain, when.

76-147. Land acquisition by state board of regents and certain other state boards; eminent domain, when. (a) For the purpose of acquiring lands, easements or interests in land on which to erect buildings or for laying and maintaining water mains, sewers, roads, or for any other purpose necessary to properly maintain and carry on any state institution or business thereof, the state board of regents, or any other board or commission in charge of any state institution, may purchase or condemn such lands, easements or interests in land.

(b) If such lands, easements or interests in land are acquired by condemnation, the procedure followed shall be that prescribed in chapter 26 of Kansas Statutes Annotated.

(c) If such lands, easements or interests in land are acquired by purchase, any such board or commission shall first obtain appraisals by two (2) competent real estate appraisers of the property to be purchased. The appraisals obtained shall remain confidential until the purchase transaction is completed. The purchase price shall not exceed the appraised value as determined above.

History: R.S. 1923, 76-147; L. 1967, ch. 469, § 1; July 1.



76-156a Investing agents for state educational institutions.

76-156a. Investing agents for state educational institutions. The Kansas university endowment association is hereby authorized to act as the investing agent for any endowment or bequest to the university of Kansas. The Kansas state university foundation is hereby authorized to act as the investing agent for any endowment or bequest to Kansas state university of agriculture and applied science or to Kansas state university-Salina, college of technology. The Wichita state university foundation is hereby authorized to act as the investing agent for any endowment or bequest to Wichita state university. The Fort Hays state university foundation is hereby authorized to act as the investing agent for any endowment or bequest to Fort Hays state university. The Emporia state university foundation, inc., is hereby authorized to act as the investing agent for any endowment or bequest to Emporia state university. The Pittsburg state university foundation, inc., is hereby authorized to act as the investing agent for any endowment or bequest to Pittsburg state university.

Any such investing agent may exercise such fiscal management and administrative powers as may be necessary or appropriate for the lawful and efficient management of any such endowment or bequest. Each investing agent is hereby authorized to execute any agreements or other legal papers appropriate to the accomplishment of the purposes of this act with respect to any such endowment or bequest.

History: L. 1969, ch. 413, § 1; L. 1976, ch. 405, § 1; L. 1977, ch. 237, § 12; L. 1980, ch. 295, § 1; L. 1988, ch. 297, § 16; L. 1989, ch. 281, § 1; L. 1991, ch. 272, § 15; L. 1992, ch. 16, § 1; L. 2001, ch. 2, § 2; L. 2008, ch. 160, § 2; July 1.



76-156b Pilot investment program of idle funds by the board of regents.

76-156b. Pilot investment program of idle funds by the board of regents. (a) As used in this section:

(1) "Core balance" means the amount of the idle funds of the state educational institution identified by the state educational institution as being legally available for investment for a period of time exceeding a minimum of 12 months; "core balance" shall not include any moneys appropriated from the state general fund;

(2) "state educational institution" means Emporia state university, Fort Hays state university, Pittsburg state university, Kansas state university, Wichita state university or the university of Kansas;

(3) "independent investing entity" means the foundation, corporation or other not-for-profit legal entity created or designated by the state educational institution for the purpose of implementing the pilot investment program approved by the state board of regents; and

(4) "foundation" means the investing agent designated by K.S.A. 76-156a, and amendments thereto.

(b) The state board of regents is hereby authorized to approve a pilot investment program with one state educational institution to provide for the investment of the core balance of that state educational institution's idle funds, excluding any moneys appropriated from the state general fund.

(c) The state board of regents is authorized to determine, establish and adopt the procedures, standards, and criteria that must be used in conducting the pilot investment program and shall require the state educational institution and its independent investment entity to enter into an agreement that shall be approved by the state board of regents before such agreement is effective and may be implemented.

(d) The pilot investment program approved by the state board of regents shall be subject to the following requirements and limitations:

(1) The core balance of the idle funds for the pilot state educational institution may only be invested according to the terms and limitations established and approved by the state board of regents;

(2) the maximum amount of moneys of the state educational institution that are invested under the pilot investment program established and approved under this section shall not exceed $40,000,000 at any one time and no moneys appropriated from the state general fund for the state educational institution shall be invested under the pilot investment program;

(3) the core balance of moneys to be invested shall be selected and identified by the state educational institution and shall be approved by the state board of regents and shall be transferred to the independent investment entity;

(4) the investment of the funds under the pilot investment program shall be managed by an independent investment entity that is designated or established by the state educational institution for the purpose of implementing and carrying out the pilot investment program; and

(5) a report on the investment portfolio for the pilot investment program and other pertinent details shall be provided to the state board of regents by the state educational institution and the independent investment entity on a quarterly basis, or whenever the state board of regents requests such a report or other information about the investment program.

(e) The pilot investment program shall last as long as it is determined appropriate or advisable by the state board of regents, except that the pilot program shall not continue for longer than five years and shall end on or before June 30, 2013. The state board of regents may terminate the pilot investment program at any time for any reason, including but not limited to a determination that the program is not providing sufficient returns or that investment losses are deemed excessive.

(f) Net interest earnings shall be remitted by the independent investing entity to the state educational institution for deposit in the state treasury. The entire amount of each such remittance shall be credited to the deferred maintenance support fund of the state educational institution and shall only be expended for deferred maintenance projects.

(g) If the pilot investment program ends for any reason, the total amount of funds invested under the pilot investment program at that time, and any net earnings thereon, shall be returned to the state educational institution and shall be deposited and accounted for as required by law.

(h) In January of each year, the state board of regents shall provide the legislature with a report on the details and results of the pilot investment program, until the pilot investment program ends or is otherwise concluded.

History: L. 2008, ch. 115, § 1; July 1.



76-157 Readers for blind persons.

76-157. Readers for blind persons. Whenever a blind person has been an actual resident of the state for one year next preceding, and a student in actual attendance at a community junior college in the state or at a college, university, technical or professional school located in this state, and authorized by law to grant degrees, other than an institution established for the regular instruction of the blind, and such student shall be designated by the secretary of social and rehabilitation services as a fit person to receive and as one who ought to receive the aid hereinafter provided for, said secretary shall employ persons to read to such student from textbooks and pamphlets used by such students in his or her studies at such college, university, or school.

History: L. 1915, ch. 320, § 1; R.S. 1923, 76-157; L. 1933, ch. 303, § 1; L. 1941, ch. 362, § 1; L. 1945, ch. 337, § 1; L. 1949, ch. 456, § 1; L. 1955, ch. 380, § 1; L. 1977, ch. 237, § 13; April 21.



76-158 Same; duties of secretary of social and rehabilitation services; pay of readers.

76-158. Same; duties of secretary of social and rehabilitation services; pay of readers. The secretary of social and rehabilitation services is hereby authorized and empowered to select such persons as are entitled to the benefits of this act in the several colleges, universities or schools. The secretary of social and rehabilitation services shall not furnish a reader to any blind person who is not regularly matriculated; who is not in good and regular standing; who is not working for a degree from the institution in which he or she is matriculated, and who is not doing the work regularly prescribed by the institution for the degree for which he or she is a candidate, and after making such selection the secretary of social and rehabilitation services is authorized to name and designate some suitable and capable person to read to such blind student from textbooks and pamphlets used by him or her in studies in such college, university, or school and to fix the pay to be received by such reader for such services.

History: L. 1915, ch. 320, § 2; R.S. 1923, 76-158; L. 1941, ch. 362, § 2; L. 1945, ch. 337, § 2; L. 1955, ch. 380, § 2; L. 1977, ch. 237, § 14; April 21.



76-162 Dental treatment for inmates of certain state institutions.

76-162. Dental treatment for inmates of certain state institutions. The state board of administration [*] is hereby authorized, empowered and directed to provide modern dental care and treatment for all persons confined in or who are patients of the state hospitals, charitable and penal institutions. The expense of furnishing such care and treatment shall be paid in the same manner as other maintenance expenses of persons confined in said hospitals.

History: L. 1929, ch. 276, § 1; March 18.

* Now abolished.



76-164 Board of regents may lease lands for oil, gas or other minerals.

76-164. Board of regents may lease lands for oil, gas or other minerals. The state board of regents is hereby authorized to lease any of the lands under its control, the title of which is vested in the state of Kansas, for the production of oil, gas or other minerals which the board may deem valuable for that purpose. All such leases shall be on such terms and conditions as the board of regents may prescribe: Provided, however, That such leases shall not be for a period of more than ten years, and so long as oil, gas or other minerals are produced in paying quantities thereon: And provided further, Such leases shall retain to the state a royalty interest of not less than one-eighth part of all the oil, gas or other minerals produced.

History: L. 1943, ch. 268, § 1; March 5.



76-165 Board of regents may lease lands for oil, gas or other minerals; notice; bids; execution of leases.

76-165. Board of regents may lease lands for oil, gas or other minerals; notice; bids; execution of leases. Before entering into any such oil, gas or other mineral lease upon such land, the board of regents shall give not less than 30 days' public notice of its intention to lease said lands by a publication in the Kansas register. Leases shall be made only upon competitive bids and shall be awarded to the highest responsible bidder. The right to reject any and all bids for leases shall be reserved by the board of regents. All leases made under the provisions of this act shall be executed by the chairperson of the board of regents and attested by the secretary of the board.

History: L. 1943, ch. 268, § 2; L. 1981, ch. 324, § 27; Jan. 1, 1982.



76-166 Same; lessee liable in damages.

76-166. Same; lessee liable in damages. The lessee, under any oil, gas or other mineral lease executed by the board, shall be liable in damages to any surface lessee and to the state for any and all injury, damage or loss which may be caused by any act or omission of the lessee to any property of the surface lessee or to any property of the state located upon or used in connection with said lands.

History: L. 1943, ch. 268, § 3; March 5.



76-167 Same; restriction.

76-167. Same; restriction. All such leases and the uses or occupancy thereunder shall not interfere materially with the purposes for which said lands were granted to the state of Kansas.

History: L. 1943, ch. 268, § 4; March 5.



76-168 Board of regents may lease lands for oil, gas or other minerals; disposition of proceeds.

76-168. Board of regents may lease lands for oil, gas or other minerals; disposition of proceeds. All proceeds of such leases shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of separate funds for the use and benefit of the proper state institutions entitled to such proceeds under rules and regulations adopted by the board of regents, approved by the attorney general, and filed with the secretary of state as provided by law.

History: L. 1943, ch. 268, § 5; L. 1988, ch. 366, § 27; L. 2001, ch. 5, § 413; July 1.



76-169 Sale of certain real estate in Johnson county; disposition of proceeds.

76-169. Sale of certain real estate in Johnson county; disposition of proceeds. L. 1953, ch. 372, § 1, included by reference. [The state board of regents authorized to sell certain real estate located in Johnson county and provision made for the disposition of proceeds from sale.]

History: L. 1953, ch. 372, § 1; April 2.



76-170 Charges for evaluation, care and treatment of outpatients in certain state institutions; rates; recovery of charges.

76-170. Charges for evaluation, care and treatment of outpatients in certain state institutions; rates; recovery of charges. All persons receiving service or treatment from the state hospitals, state hospitals and training centers and the Kansas neurological institute, but which persons are not admitted thereto as regular inpatients but who receive outpatient evaluation, care and treatment shall pay such charge for outpatient evaluation, care or treatment at such rates and in such amounts as the secretary for aging and disability services shall determine. The secretary for aging and disability services is hereby authorized and empowered to fix any reasonable rate, not to exceed the actual cost, for which a charge may be made for the evaluation, care and treatment of persons or patients on an outpatient basis at such institutions. The secretary for aging and disability services is hereby authorized to recover from the patient or from the patient's estate or from the spouses of outpatients, or from parents whose minor children are outpatients or from any person bound by law to support such outpatient, the charges for the services provided by this act. Demand, where necessary, and payment for the evaluation, care and treatment of any outpatient shall be made at the rates to be fixed under this act, and shall be collected and recovered from the outpatient or from the outpatient's estate or from any person bound by law to support such outpatient in like manner as provided by K.S.A. 59-2006, and amendments thereto.

History: L. 1961, ch. 435, § 1; L. 1975, ch. 311, § 12; L. 2014, ch. 115, § 409; July 1.



76-172 Funds of individuals in certain institutions; definitions.

76-172. Funds of individuals in certain institutions; definitions. As used in this act unless the context otherwise requires, "institution" means:

(a) Any institution as defined by K.S.A. 2015 Supp. 38-2302, K.S.A. 75-5202 or 76-12a01, and amendments thereto;

(b) the Kansas state school for the blind;

(c) the Kansas state school for the deaf; and

(d) the Kansas veterans' home and the Kansas soldiers' home which are operated and administered by the commission on veterans affairs.

History: L. 1973, ch. 371, § 1; L. 1974, ch. 412, § 1; L. 1976, ch. 406, § 1; L. 1992, ch. 139, § 11; L. 1999, ch. 156, § 27; L. 2001, ch. 106, § 3; L. 2006, ch. 169, § 133; Jan. 1, 2007.



76-173 Same; designation of person in charge of trust funds; deposit in interest-bearing accounts.

76-173. Same; designation of person in charge of trust funds; deposit in interest-bearing accounts. The chief administrative officer of each institution shall designate an officer or employee of the institution to be in charge of the trust funds to which this act applies.  The person so designated shall have custody and charge of all moneys belonging to and held by the institution for the use and benefit of each individual who is a student, client, member, patient or inmate of the institution.  The person so designated shall deposit such moneys in one or more interest-bearing accounts in a bank, savings and loan association or federally chartered savings bank which bank, association or savings bank is insured by the federal government or an agency thereof, or invested in a credit union which is insured with an insurer or guarantee corporation as required under K.S.A. 17-2246, and amendments thereto and is designated by the pooled money investment board. Such moneys shall constitute a patient trust fund, inmate trust fund or other trust fund as the case may be.

History: L. 1973, ch. 371, § 2; L. 1976, ch. 58, § 8; L. 1976, ch. 406, § 2; L. 1984, ch. 342, § 1; July 1.



76-175 Same; authorized investments for trust funds; disposition of interest.

76-175. Same; authorized investments for trust funds; disposition of interest. (a) The person designated under K.S.A. 76-173, and amendments thereto, may invest the moneys of each trust fund in one or more certificates of deposit at a bank, savings and loan association or federally chartered savings bank, which bank, association or savings bank is insured by the federal government or an agency thereof, or invest in shares in a credit union which is insured with an insurer or guarantee corporation as required under K.S.A. 17-2246, and amendments thereto, and is designated by the pooled money investment board, except such money shall be subject to withdrawal within six months of date of placing on interest. The moneys so deposited shall continue to be a part of the trust fund from which the money originates.

(b) Interest earned on moneys invested under this section shall be regularly prorated according to procedures approved by the director of accounts and reports and credited to the individual patient, inmate or other account on the basis of the amount of money each patient, inmate or other person has in the trust fund.

(c) Notwithstanding the provision in this section for proration of interest to individual accounts, such interest may instead be allocated to the benefit fund of the institution under procedures specified by the director of accounts and reports if such an allocation is authorized under a letter of agreement to the secretary for children and families or the secretary for aging and disability services, as applicable, from the federal social security administrator and filed with the director of accounts and reports.

History: L. 1973, ch. 371, § 4; L. 1976, ch. 406, § 4; L. 1984, ch. 342, § 2; L. 2014, ch. 115, § 410; July 1.



76-175a Same; director of accounts and reports; transfer of moneys; administration of act.

76-175a. Same; director of accounts and reports; transfer of moneys; administration of act. The director of accounts and reports may order transfers of moneys from a local bank account to another account in accordance with this act.  All prorations and allocations under this act and all forms and procedures shall accord with and be reported to and  be subject to the approval of the director of accounts and reports.

History: L. 1976, ch. 406, § 5; July 1.



76-176 Sale and lease of certain real estate held for use and benefit of correctional institutions by secretary of administration, when.

76-176. Sale and lease of certain real estate held for use and benefit of correctional institutions by secretary of administration, when. (a) The secretary of administration is hereby authorized to sell and convey or lease in the manner hereinafter provided the following real estate, or any part thereof, title to which is vested in the state of Kansas and which is held for the use and benefit of a correctional institution, as the same is defined by K.S.A. 75-5202 and amendments thereto,  whenever the secretary of corrections shall find and determine that such real estate, or any part thereof, is no longer required for the use or benefit of such institution and the sale and conveyance or lease thereof is in the best interests of the state of Kansas.

(b) The secretary of administration is hereby authorized to sell and convey or lease the following described real estate, or any part thereof, held for the use and benefit of the Hutchinson correctional facility:

All of the east one-half of section 19, township 23 south, range 5 west of the 6th P.M. in Reno county, Kansas.

(c) The secretary of administration is hereby authorized to lease real estate title to which is vested in the state of Kansas and which is held for the use and benefit of correctional institutions and which real estate is utilized for agricultural purposes for a period of not to exceed three years, except that the secretary may lease to the city of Lansing, Kansas, for a period of not to exceed five years, and such additional periods, not in excess of five years each, as the secretary determines appropriate, the following described property for use by such city as a public park: A tract of 93.63 acres, more or less, held for the use and benefit of the Lansing correctional facility and located in section 30, township 9, range 23 east of the 6th P.M. in Leavenworth county, Kansas.  Such lease shall contain a provision reserving to the state of Kansas the right to the use of such property for use by the Lansing correctional facility.

(d) The secretary of administration is hereby authorized to lease to the city of Lansing, Kansas, for a period of not to exceed 99 years, the following described property for use by such city for the construction and operation of a wastewater treatment facility:  A tract of 14.0 acres, more or less, held for the use and benefit of the Lansing correctional facility and located in section 19, township 9 south, range 23 east of the 6th P.M. in Leavenworth county, Kansas, plus necessary acreage for interceptor sewer lines, a more complete legal description of said tract to be contained in the lease agreement.  Such lease shall contain a provision granting the city of Lansing all necessary easements for the construction and maintenance of interceptor sewer lines, and shall further provide for continuous use of such sewer system by the state of Kansas correctional institutions for the duration of and in accordance with the terms of the lease.

(e) The secretary of administration is hereby authorized to lease real estate, title to which is vested in the state of Kansas and which is held for the use and benefit of Kansas state penitentiary, to the Lansing historical society, inc. for the location and development of a railroad depot as a public museum. The specific site of the lease shall be subject to the approval of the secretary of corrections and shall be consistent with the current and future needs of the department of corrections.

History: L. 1974, ch. 367, § 1; L. 1976, ch. 407, § 1; L. 1980, ch. 296, § 1; L. 1990, ch. 333, § 1; May 31.



76-177 Same; appraisal of real estate before sale; notice of proposal to sell; negotiation; execution of deed; recitals; approval.

76-177. Same; appraisal of real estate before sale; notice of proposal to sell; negotiation; execution of deed; recitals; approval. Before any such sale of real estate shall be made, the secretary shall cause the real estate proposed to be sold to be appraised by three disinterested persons acquainted with real estate values in the county where such real estate is located. Such appraisal shall be in writing, signed by the appraisers under oath and filed with the secretary. The secretary shall have the right to accept or reject any appraisal. In the event an appraisal is rejected, the secretary may cause the real estate to again be appraised in the manner provided for the original appraisal. Thereafter, the secretary shall give notice of the proposal to sell such real estate by one publication in a newspaper authorized by law to publish legal notices and having general circulation in the county where such real estate is located. The secretary may negotiate the sale of such real estate with any responsible purchaser, except that in no case shall said real estate be sold for less than the appraised value thereof. Upon completion of an agreement for the sale of such property and payment by the purchaser of the purchase price thereof, a deed conveying such real estate shall be executed by the secretary and attested by the secretary of state. Such deed shall contain a recital of all proceedings in compliance with this act and shall be approved as to form by the attorney general. Said recital shall be prima facie evidence that said proceedings were had in the manner and form recited.

History: L. 1974, ch. 367, § 2; March 26.



76-178 Same; notice of proposal to lease; negotiation of lease; execution of agreement; approval of attorney general.

76-178. Same; notice of proposal to lease; negotiation of lease; execution of agreement; approval of attorney general. The secretary shall give notice of the proposal to lease such real estate by one publication in a newspaper authorized by law to publish legal notices and having general circulation in the county where such real estate is located. The secretary may negotiate the lease of such real estate with any responsible lessee. Upon completion of an agreement for the lease of such property, a lease agreement shall be executed by the secretary. Such lease agreement shall contain a recital of all proceedings in compliance with this act and shall be approved as to form by the attorney general.

History: L. 1974, ch. 367, § 3; March 26.



76-179 Same; expenses of sale or lease; disposition of proceeds.

76-179. Same; expenses of sale or lease; disposition of proceeds. All expenses incurred in the sale or lease of any property under the provisions of this act shall be paid out of the proceeds of the sale or lease agreement. Except as provided in K.S.A. 75-5282 and amendments thereto, the balance of such proceeds shall be credited by the state treasurer to the state general fund.

History: L. 1974, ch. 367, § 4; L. 1982, ch. 370, § 2; May 13.



76-180 Sale of interest in certain devised real estate by board of regents authorized; disposition of proceeds.

76-180. Sale of interest in certain devised real estate by board of regents authorized; disposition of proceeds. The state board of regents is authorized and empowered to sell and convey its one-sixth interest in certain real property described as to parcel number 15-16, Estate Frenchman's Bay, No. 4 Frenchman's Bay Quarter, St. Thomas, Virgin Islands, deriving from the estate of Jerome E. Friedson, deceased. The proceeds of said sale and conveyance shall be administered in accordance with the last will and testament of Jerome E. Friedson. The sale and conveyance authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a.

History: L. 1978, ch. 315, § 1; April 13.



76-181 Conveyance of certain property by board of regents to Kansas university endowment association authorized.

76-181. Conveyance of certain property by board of regents to Kansas university endowment association authorized. The state board of regents acting for the state of Kansas is hereby authorized to convey by deed, without consideration, back to the Kansas university endowment association all of the property located in Johnson county, Kansas, and described as follows:

Lots 1 and 2 in Block 3, in Mission Woods, formerly a subdivision in Johnson county, Kansas, but now incorporated into the city of Mission Woods, less highway.

History: L. 1984, ch. 278, § 1; April 26.



76-182 Conveyance of title to real property in Leavenworth county by secretary of state to American Heart Association, Kansas Affiliate, Inc.

76-182. Conveyance of title to real property in Leavenworth county by secretary of state to American Heart Association, Kansas Affiliate, Inc. (a) The secretary of state is hereby authorized and directed to cause to be conveyed by quitclaim deed, without consideration, to the American Heart Association, Kansas Affiliate, Inc., any title of the state of Kansas in the following described land located in Leavenworth county:  All that part of Stiger's Island in the Missouri River which lies North of a line extended due East from the Northeast Corner of the Delaware Townsite in Leavenworth County, Kansas; the same being a part of the accretions to Lot One (1), in Section 8, Township 9 South, Range 23 East of the Sixth Principal Meridian; Lots 4, 5, and 6, and accretions thereto, in Section 17, Township 9 South, Range 23 East of the Sixth Principal Meridian; and Lots 1, 2, and 3, and accretions thereto, in Section 16, Township 9 South, Range 23 East of the Sixth Principal Meridian; A tract of land lying partly in the East One-Half (E½) of Section 7, Township 9 South, Range 23 East and partly in the West One-Half (W½) of Section 8, Township 9 South, Range 23 East of the Sixth Principal Meridian, more fully described as follows: Beginning at the intersection of the East Right-of-way Line of the Missouri Pacific Railroad and the South Line of Section 7, Township 9 South, Range 23 East, said point being South 89°51′27″ East a distance of 2540.58 feet from the South Quarter (S¼) Corner of said Section 7; thence South 89°51′27″ East a distance of 365.75 feet; thence North 03°57′33″ East a distance of 721.50 feet; thence North 15°21′43″ East a distance of 1072.60 feet; thence North 46°08′48″ East a distance of 368.00 feet to a point 6 feet Westerly from the West bank of the Missouri River; thence North 61°10′12″ West, along bank of river, a distance of 580.54 feet; thence North 56°01′52″ West, along bank of river, a distance of 1165.19 feet; thence North 48°11′57″ West, along bank of river, a distance of 1123.15 feet; thence North 42°52′12″ West, along bank of river, a distance of 548.67 feet; thence North 48°17′12″ West, along bank of river, a distance of 205.35 feet; thence North 45°02′31″ West, along bank of river, a distance of 183.82 feet to a point, which is the intersection of the East Right-of-way Line of the Missouri Pacific Railroad and the West bank of the Missouri River; thence Southeasterly along the East Right-of-way Line of the Missouri Pacific Railroad and parallel to the Center Line, a distance of 4825.40 feet, more or less, to the place of beginning; and all that part of the Southwest Fractional Quarter (SW Fr.¼) West of the Missouri River of Section 17, Township 9 South, Range 23 East of the Sixth Principal Meridian, also designated as Lot 1 and Lot 2; and the accretions to the above described Government lots lying in Sections 8, 16, 17, 20, 21 and 22, Township 9 South, Range 23 East of the Sixth Principal Meridian; less R.R. Right-of-way, and less the following described tracts of land in the Southwest Quarter (SW¼) of Section Seventeen (17), Township Nine (9) South, Range Twenty-Three (23) East, more fully described as follows: Beginning at a point 28.27 feet South 89°44′16″ East from the Southwest Corner of said Southwest Quarter (SW¼); thence North 00°50′51″ East a distance of 606.50 feet along the Easterly right-of-way of Highway K-5 to a point that intersects the Southerly right-of-way of the Union Pacific Railroad; thence in a Northeasterly direction 718.27 feet along said right-of-way to the Center Line of existing creek; thence North 56°05′11″ East a distance of 474.21 feet along the creek line; thence South 69°27′03″ East a distance of 195.21 feet along creek line to the Westerly right-of-way of the Missouri Pacific Railroad; thence South 19°50′50″ East a distance of 1450.99 feet along said right-of-way to the South Line of said Southwest Quarter (SW¼); thence North 89°44′16″ West a distance of 1536 feet along South Line to the Point of Beginning, containing 34.54 Acres, more or less; and less, a tract of land in the Southwest Quarter (SW¼) of Section 17, Township 9 South, Range 23 East of the Sixth Principal Meridian, more fully described as follows: Commencing at the Southwest Corner of said Section 17; thence North 00°45′24″ East, along the West Line of said Southwest Quarter (SW¼) a distance of 606.50 feet to the Point of beginning; thence North 00°45′24″ East along the West Line of said Southwest Quarter (SW¼) a distance of 2075.01 feet to the Northwest Corner of said Southwest Quarter (SW¼); thence South 89°39′38″ East, along the North Line of said Southwest Quarter (SW¼) a distance of 588.21 feet to a point on the Westerly Right-of-way Line of the Union Pacific Railroad; thence South 19°05′15″East, along said Westerly Right-of-way Line a distance of 1370.00 feet; thence North 69°27′03″ West a distance of 195.12 feet; thence South 56°05′11″ West a distance of 474.21 feet; thence South 38°16′33″ East a distance of 739.35 feet to the Northwesterly Corner of the tract as described in Book 525, at Page 299; thence South 89°43′58″ West a distance of 29.40 feet to the Point of Beginning, containing 30.40 Acres, more or less, less that part used for public roads; and less, block One (1) Rodenhaus Subdivision of a part of the East One-half (E½) of the Southeast Quarter (SE ¼) of Section 18, Township 9 South, Range 23 East of the Sixth Principal Meridian, being all that part of "Stiger's (Delaware) Island" lying North of the North line of property owned by the Kansas State Penitentiary as established by surveys dated 1925 and 1965 and all that part of said "Stiger's (Delaware) Island" lying East of the Missouri Pacific Railroad right-of-way in the Southwest ¼ of Section 17, Township 9 South, Range 23 East and East of the Missouri Pacific Railroad right-of-way in the East ½ of Section 7, Township 9 South, Range 23 East and East of property owned by Mt. Muncie Cemetery and being East of the Missouri Pacific Railroad right-of-way in the Northwest ¼ of Section 17, Township 9, Range 23, the East line of said Mt. Muncie Cemetery being more fully defined in Book 525, Page 291, and intending to describe all of the farm lands situated in Township 9 South, Range 23 East owned by the American Heart Association, Kansas Affiliate, Inc.

(b) Nothing in this section shall authorize conveyance of title to any real property other than property which the state has acquired only by reason of ownership of the abandoned channel of the Missouri river.

History: L. 1990, ch. 333, § 2; May 31.



76-183 Exchange, lease and exchange of property and property rights under agreement between secretary of corrections and Cargill Incorporated; approval of state finance council.

76-183. Exchange, lease and exchange of property and property rights under agreement between secretary of corrections and Cargill Incorporated; approval of state finance council. (a) The secretary of corrections, for and on behalf of the state of Kansas, is hereby authorized to exchange and grant easements and to lease mineral rights in and on the boundaries of certain real property described in subsection (b) to Cargill Incorporated in consideration for which Cargill Incorporated is hereby authorized to exchange and convey (while retaining certain mineral rights and the rights to use brine wells for brine disposal) certain real property and improvements thereon described in subsection (c) to the state of Kansas. The parties to such exchanges, conveyances, leases and grants may negotiate and grant or convey easements, mineral leases or other rights in real property as provided under this section. The exchange and conveyance of easements, mineral and other rights in real property and improvements thereon by the secretary of corrections under this section shall be executed in the name of the state of Kansas and shall be delivered upon receipt of a good and sufficient warranty deed with certain rights retained from Cargill Incorporated to the real property described in subsection (c). Before lease, exchange and conveyance of such property and property rights is entered into under this section, an agreement shall be reached by the parties concerning the following: The time that possession is to be given to the other party, the extent, nature and locations of easements to be granted or retained as a part of the agreement, whether mineral rights or other rights are to be retained by either party, the terms of any mineral lease to be granted and conveyed and other special conditions or particular matters, if any. Such agreements shall be made in writing. The exchange and conveyance of real property and improvements thereon and the granting and conveying of easements, mineral leases and the retention of mineral rights and any other agreements authorized under this section shall be made only upon approval of the state finance council, acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c and amendments thereto. Upon approval of the state finance council and before such real property and improvements thereon, easements, leases and mineral rights retained and other rights affected are exchanged and conveyed, the attorney general shall approve the contractual instruments and other instruments of agreement and conveyance of the secretary of corrections, to Cargill Incorporated, and the instruments of conveyance and retention of rights of Cargill Incorporated to the secretary of corrections and shall approve the title to the real property and improvements thereon exchanged and conveyed by Cargill Incorporated. Such contractual instruments and other instruments of agreement shall include a provision whereby Cargill Incorporated agrees to defend and save harmless the secretary of corrections and the state of Kansas from any and all liability which may at any time arise from damage to property or the environment arising from any accident or other cause whatsoever in relation to the properties described in subsection (b) or (c), and the provisions described in this sentence shall likewise be subject to approval of the attorney general.

(b) In accordance with the provisions of this section, the secretary of corrections is hereby authorized to exchange and grant easements for two brine lines and one gas line along boundaries of and upon state-owned property located west of K-61 highway, east of Severance, south of avenue "G" and north of Blanchard; and to grant and convey the mineral rights and easements to drill and operate equipment on the following described property together with the right to drill a hole from state-owned property to property owned by Cargill Incorporated. The following is the state-owned property subject to such granting and conveying of mineral rights, easements and other rights: A tract beginning at the northeast corner of the northwest quarter of section 19, township 23 south, range 5 west of 6th P.M., in Reno county, Kansas; thence west 500 feet along the north line of said quarter; thence south parallel to the east line of said quarter 1,000 feet; thence east parallel with the north line of said quarter 500 feet to the east line of said quarter; thence north along the east line to the point of beginning, containing 9 acres, more or less.

(c) In accordance with the provisions of this section, the secretary of corrections is hereby authorized to accept title on behalf of the state of Kansas to the following described real property conveyed (with mineral rights and other rights being retained) at the time agreed upon to the state of Kansas by Cargill Incorporated: A tract of land located in the southwest quarter of section 19, township 23 south, range 5 west of the 6th P.M., in Reno county, Kansas, more particularly described as follows: Commencing at the center quarter corner of said section 19; thence along the east line of the southwest quarter of said section 19 S. 0°16′48″ E. 265.00 feet to the point of beginning; thence S. 89°43′12″ W. 700.00 feet; thence S. 41°31′49″ W. 75.00 feet; thence parallel to and 750.00 feet perpendicular from the east line of the southwest quarter of said section 19 S. 0°16′48″ E. 1433.20 feet; thence S. 42°05′24″ E. 75.00 feet; thence N. 89°43′12″ E. 700.00 feet to a point on the east line of the southwest quarter of said section 19, said point being 818.96 feet N. 0°16′48″ W. of the south quarter corner of said section 19; thence along the east line of the southwest quarter of said section 19 N. 0°16′48″ W. 1545.00 feet to the point of beginning, containing 26.54 acres (1.77 acres existing road right-of-way).

(d) The exchange, lease and conveyance of real property and improvements thereon, the easements and mineral rights authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a and amendments thereto.

History: L. 1990, ch. 333, § 3; May 31.



76-184 Conveyance of land in Shawnee county by secretary of corrections to city of Topeka; use of land specified; approval of deed by attorney general; reverter.

76-184. Conveyance of land in Shawnee county by secretary of corrections to city of Topeka; use of land specified; approval of deed by attorney general; reverter. (a) The secretary of corrections shall convey to the city of Topeka, Kansas, the following described state property located in the city of Topeka, Shawnee county, Kansas, described as follows:

A tract of land located in the Northwest Quarter of Section 3, Township 12 South, Range 16 East of the 6th P.M., more particularly described as follows: Beginning at a point that is 40 feet South of and 30 feet West of the Northeast corner of said Northwest Quarter Section; thence South 230 feet along the West right-of-way line of Rice Road; thence West at right angles, 230 feet; thence North 230 feet to the South right-of-way line of East Sixth Avenue; thence East 230 feet to the point of beginning. The above described tract contains 1.21 acres, more or less and is subject to all restrictions, reservations, easements, and covenants of record, if any.

(b) Such land shall be used for construction and operation of a fire station operated by the city of Topeka, Kansas.

(c) The deed conveying the above-described land shall be approved by the attorney general and shall be executed by the secretary of corrections. Such deed shall provide that in the event the above-described land shall cease to be used by the city of Topeka, Kansas for the purposes prescribed by subsection (b), then all right, title and interest in such land shall revert to the state of Kansas.

History: L. 1990, ch. 333, § 4; May 31.



76-186 Conveyance of Kansas City office building property by secretary of labor; authorization; approval of deed by attorney general.

76-186. Conveyance of Kansas City office building property by secretary of labor; authorization; approval of deed by attorney general. (a) The secretary of labor is authorized to sell and convey on behalf of the state of Kansas the following described real estate, and improvements thereon, otherwise known as the department of labor Kansas City office building property:  Lots 28, 29 and 30 in block 110 in Wyandotte City, now in and a part of Kansas City, Kansas, according to the recorded plat thereof, on state avenue in Kansas City, Wyandotte county, Kansas; and lots 31, 32, 33, 34, 35 and 36 in block 110, on state avenue, Wyandotte City, an addition to Kansas City, Wyandotte county, Kansas.

(b) The deed conveying the real estate, and improvements thereon, described under subsection (a) shall be approved by the attorney general and shall be executed by the secretary of labor.

History: L. 1993, ch. 236, § 4; L. 2004, ch. 179, § 141; July 1.



76-187 Conveyance of land in Miami county by secretary of social and rehabilitation services to Miami county interlocal agency; authorization; procedure; use restriction; reverter.

76-187. Conveyance of land in Miami county by secretary of social and rehabilitation services to Miami county interlocal agency; authorization; procedure; use restriction; reverter. (a) The secretary of social and rehabilitation services is authorized to convey, without consideration, to the Miami county interlocal agency the following described state property located in Miami county, Kansas, containing 36 acres more or less:

(1) A tract of land in the East Half of the Southwest Quarter of Section 1, Township 18 South, Range 22 East of the 6th P.M., described as follows:  BEGINNING at the Southeast corner of said Quarter Section; First Course, thence South 89 degrees 28 minutes West along the South line of said Quarter Section to the Easterly right of way line of the present highway; SECOND COURSE, thence North 17 degrees 52 minutes East, 576.7 feet along said right of way line; THIRD COURSE, thence on a curve of 4,183.22 feet radius to the right, along said right of way line, an arc distance of 473.3 feet with a chord which bears North 21 degrees 07 minutes East, 473.1 feet; FOURTH COURSE, thence North 32 degrees 20 minutes East, 285.3 feet along said right of way line; FIFTH COURSE, thence North 44 degrees 55 minutes East, 556.1 feet along said right of way line; SIXTH COURSE, thence South 58 degrees 17 minutes East to a point on the East line, 1,074.1 feet South of the Northeast corner of said Quarter Section; Seventh Course, thence South 02 degrees 18 minutes East along said East line to the place of beginning. The above contains 24.10 acres, more or less.  Excepting and reserving unto the State of Kansas any and all rights of ingress to or egress from the land herein conveyed over and across the following courses:  ALL of said 'SECOND', 'THIRD', 'FOURTH', 'FIFTH' and 'SIXTH' courses; and

(2) A tract of land in the South Half of the Southeast Quarter and the South Half of the North Half of the Southeast Quarter of Section 1, Township 18 South, Range 22 East of the 6th P.M., described as follows:  BEGINNING at the Southwest corner of said Quarter Section; First Course, thence North 02 degrees 18 minutes West along the West line of said Quarter Section to the Southerly right of way line of the present highway; SECOND COURSE, thence South 58 degrees 17 minutes East, 180.2 feet along said right of way line; THIRD COURSE, thence on a curve of 1,050.91 feet radius to the right, along said right of way line, an arc distance of 747.1 feet with a chord which bears South 32 degrees 04 minutes East, 731.5 feet; FOURTH COURSE, thence South 11 degrees 42 minutes East, 204.7 feet along said right of way line; FIFTH COURSE, thence on a curve of 913.51 feet radius to the left, along said right of way line, an arc distance of 732.2 feet with a chord which bears South 34 degrees 40 minutes East, 712.8 feet; SIXTH COURSE, thence South 20 degrees 14 minutes East, 36.0 feet along said right of way line; SEVENTH COURSE, thence South 01 degree 24 minutes East to a point on the South line, 936.9 feet East of said Southwest corner; Eighth Course, thence South 88 degrees 36 minutes West, 936.9 feet along said South line to the place of beginning.  The above contains 18.66 acres, more or less.  Excepting and reserving unto the State of Kansas any and all rights of ingress to or egress from the land herein conveyed over and across the following course:  BEGINNING at the beginning of said 'SECOND' course and extending South 58 degrees 17 minutes East, 105.6 feet.

(b) The secretary of social and rehabilitation services may convey the real estate described in subsection (a) without the necessity of appraisal, bid or publication.  The conveyance authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a and amendments thereto.  The deed conveying the real property described in subsection (a) shall be approved by the attorney general and shall be executed by the secretary of social and rehabilitation services.

(c) The deed conveying the real estate described in subsection (a) shall provide that in the event that construction of a new medical care facility to replace the Miami county hospital has not commenced on the real estate described in subsection (a) within 12 months from the date the deed is executed by the secretary of social and rehabilitation services, the title to the real estate described in subsection (a) shall revert to the state of Kansas.

History: L. 1993, ch. 236, § 5; April 29.






Article 2 KANSAS STATE UNIVERSITY - SALINA, COLLEGE OF TECHNOLOGY

76-205 Official designation; merger with Kansas state university; vesting of property and rights; transfer of personnel; contracts and legal proceedings saved; separate agency for budget purposes.

76-205. Official designation; merger with Kansas state university; vesting of property and rights; transfer of personnel; contracts and legal proceedings saved; separate agency for budget purposes. (a) The Kansas college of technology hereby is merged with and made a part of the Kansas state university of agriculture and applied science, and the institutional infrastructure of the college hereby is designated as the Kansas state university—Salina, college of technology.  All properties, moneys, appropriations, rights and authorities vested in the Kansas college of technology prior to the effective date of this act hereby are vested in Kansas state university of agriculture and applied science.  Whenever the Kansas technical institute, or the Kansas college of technology, or words of like effect, is referred to or designated by any statute, contract or other document, such reference or designation shall be deemed to apply to the Kansas state university of agriculture and applied science.

(b) The merger effected by this act shall not affect any contract, agreement or assurance in effect on the effective date of this act.  All lawful debts of the Kansas college of technology shall be assumed and paid by the Kansas state university of agriculture and applied science.

(c) Subject to authorization by the state board of regents, all personnel of the Kansas college of technology, who are necessary, in the opinion of the president of Kansas state university of agriculture and applied science, to the operation of the Kansas state university—Salina, college of technology, shall become personnel of Kansas state university of agriculture and applied science.  All such personnel shall retain all retirement benefits and all rights of employment which had accrued to or vested in such personnel prior to the merger effected by this act.  The employment of such personnel shall be deemed to have been uninterrupted.

(d) (1) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against the Kansas college of technology, or by or against any personnel of the Kansas college of technology, shall abate by reason of the merger effected by operation of this act.  The court may allow any such suit, action or other proceeding to be maintained by or against the Kansas state university of agriculture and applied science.

(2) No criminal action commenced or which could have been commenced by the Kansas college of technology shall abate by the taking effect of this act.

(e) Commencing with the 1992 fiscal year, for the purpose of preparation of the governor's budget report and related legislative measure or measures for submission to the legislature, the Kansas state university—Salina, college of technology shall be considered a separate state agency and shall be titled for such purpose as the "Kansas State University—Salina, College of Technology."  The budget estimates and requests of such college shall be presented as a state agency separate from Kansas state university, and such separation shall be maintained in the budget documents and reports prepared by the director of the budget and the governor, or either of them, including all related legislative reports and measures submitted to the legislature.

History: L. 1988, ch. 297, § 1; L. 1991, ch. 272, § 1; May 2.



76-213 Powers and authority of board of regents; technical education defined.

76-213. Powers and authority of board of regents; technical education defined. (a) The state board of regents has and may exercise the following powers and authority:

(1) To determine the programs of technical education and other programs which shall be offered and the certificates of completion of courses or curriculum and degrees which may be granted by the Kansas state university—Salina, college of technology;

(2) to acquire any land and buildings formerly comprising any part of what is commonly known as Schilling air force base, Salina, Kansas, by gift, purchase, lease, contract, or otherwise, from the United States government or any of its agencies or from the city of Salina or any of its agencies and to grant such assurances as may be appropriate to the acquisition and utilization of any such land and buildings;

(3) to use the proceeds of the retailers' sales tax levied by the city of Salina for purposes benefiting the Kansas state university—Salina, college of technology, which purposes shall include, but not by way of limitation, site preparation, buildings, campus improvements, equipment, and the financing of capital improvements; and

(4) to do all things necessary and appropriate to effectuate the orderly and timely merger of the Kansas college of technology with the Kansas state university of agriculture and applied science.

(b) As used in this section, the term "technical education" means vocational or technical education and training or retraining which is given at Kansas state university—Salina, college of technology, and which is conducted as a program of education designed to educate and train individuals as technicians in recognized fields.  Programs of technical education include, but not by way of limitation, aeronautical technology inclusive of professional pilot training, construction technology, drafting and design technology, electrical technology, electronic technology, mechanical technology, automatic data processing and computer technology, industrial technology, metals technology, safety technology, tool design technology, cost control technology, surveying technology, industrial production technology, sales service technology, industrial writing technology, communications technology, chemical control technology, quality control technology and such additional programs of technical education which may be specified from time to time by the board of regents.

History: L. 1965, ch. 422, § 7; L. 1968, ch. 237, § 5; L. 1976, ch. 312, § 5; L. 1977, ch. 237, § 7; L. 1988, ch. 297, § 6; L. 1991, ch. 272, § 2; May 2.



76-217 Sales of aircraft; bidding exemption.

76-217. Sales of aircraft; bidding exemption. Kansas state university of agriculture and applied science is hereby authorized to make sales of aircraft on a negotiated basis as determined by the president of the university with the advice of the director of purchases and such sales shall not be subject to the competitive bid requirements of K.S.A. 75-3739, and amendments thereto.

History: L. 1986, ch. 293, § 1; L. 1988, ch. 297, § 7; L. 1991, ch. 272, § 3; May 2.



76-218 Insurance for aircraft testing and operation; acquisition and coverages.

76-218. Insurance for aircraft testing and operation; acquisition and coverages. Within the limits of appropriations therefor, Kansas state university of agriculture and applied science may purchase insurance for operation and testing of completed project aircraft and for operation of aircraft used in professional pilot training. The insurance may include public liability, physical damage, medical payments and voluntary settlement coverages.

History: L. 1986, ch. 293, § 2; L. 1988, ch. 297, § 8; L. 1991, ch. 272, § 4; May 2.



76-219 Purchase of aircraft for renovation and pilot training; bidding exemption.

76-219. Purchase of aircraft for renovation and pilot training; bidding exemption. Kansas state university of agriculture and applied science is hereby authorized to purchase aircraft for purposes of renovation and pilot training on a negotiated basis as determined by the president of the university with the advice of the director of purchases and such purchases shall not be subject to the competitive bid requirements of K.S.A. 75-3739, and amendments thereto.

History: L. 1987, ch. 284, § 1; L. 1988, ch. 297, § 9; L. 1991, ch. 272, § 5; May 2.



76-220 Sale and conveyance or exchange of certain real estate in Saline county by board of regents authorized; disposition and use of proceeds.

76-220. Sale and conveyance or exchange of certain real estate in Saline county by board of regents authorized; disposition and use of proceeds. (a) The state board of regents is hereby authorized and empowered, in its discretion, for and on behalf of Kansas state university of agriculture and applied science, to sell and convey all of the rights, title and interest in the following described real estate located in Saline county, Kansas: A tract of land located in section 34, township 14 south, range 3 west of the sixth principal meridian in Saline county, Kansas, more particularly described as follows: Beginning at the northeast corner of block 9 of the Schilling subdivision of Saline county, Kansas; thence south 0 degrees 06 minutes 24 seconds east, a distance of 310.00 feet; thence south 89 degrees 53 minutes 36 seconds west, a distance of 360.00 feet; thence north 0 degrees 06 minutes 24 seconds west, a distance of 310.00 feet; thence north 89 degrees 53 minutes 36 seconds east, a distance of 360.00 feet to the point of beginning said tract containing 2.56 acres, more or less.

(b) Conveyance of such rights, title and interest in such real estate shall be executed in the name of the state board of regents by its chairperson and executive officer. Any proceeds from the sale of such real estate shall be deposited in the state treasury to the credit of an appropriate account of the restricted fees fund of Kansas state university of agriculture and applied science.  Such proceeds shall be applied to or utilized for the repair, remodeling, construction or reconstruction of institutional facilities, the acquisition of equipment, and the financing of student scholarships at the Kansas state university—Salina, college of technology.

History: L. 1987, ch. 288, § 1; L. 1988, ch. 297, § 10; L. 1991, ch. 272, § 6; May 2.



76-221 Sale and conveyance or exchange of certain real estate in Saline county by board of regents authorized; disposition and use of proceeds; approval by attorney general.

76-221. Sale and conveyance or exchange of certain real estate in Saline county by board of regents authorized; disposition and use of proceeds; approval by attorney general. (a) The state board of regents is hereby authorized and empowered, in its discretion, for and on behalf of Kansas state university of agriculture and applied science, to sell and convey or exchange and convey for other real estate of similar value all of the rights, title and interest in any part or parts or all of the following described real estate located in Saline county, Kansas: Block 2; block 7B; block 8A; block 9A and block 9C, except for the tract of land located in section 34, township 14 south, range 3 west of the sixth principal meridian in Saline county, Kansas, more particularly described as follows: Beginning at the northeast corner of block 9 of the Schilling subdivision of Saline county, Kansas; thence south 0 degrees 06 minutes 24 seconds east, a distance of 310.00 feet; thence south 89 degrees 53 minutes 36 seconds west, a distance of 360.00 feet; thence north 0 degrees 06 minutes 24 seconds west, a distance of 310.00 feet; thence north 89 degrees 53 minutes 36 seconds east, a distance of 360.00 feet to the point of beginning said tract containing 2.56 acres, more or less; and block 10 all of Schilling subdivision.

(b) Conveyance of such rights, title and interest in such real estate shall be in accordance with the procedures prescribed therefor by the state board of regents and shall be executed in the name of the state board of regents by its chairperson and executive officer. Any proceeds from sale of such real estate shall be deposited in the state treasury to the credit of an appropriate account of the restricted fees fund of Kansas state university of agriculture and applied science. Such proceeds shall be applied to or utilized for the repair, remodeling, construction or reconstruction of institutional facilities, the acquisition of equipment, and the financing of student scholarships at the Kansas state university—Salina, college of technology, or for the purchase of property adjacent thereto.

(c) No exchange and conveyance of real estate authorized by this section shall be made or accepted by the state board of regents until the deeds, titles and conveyances have been reviewed and approved by the attorney general.

History: L. 1988, ch. 289, § 1; L. 1991, ch. 272, § 7; May 2.



76-222 Same.

76-222. Same. (a) The state board of regents is hereby authorized and empowered, in its discretion, for and on behalf of Kansas state university of agriculture and applied science, to sell and convey or exchange and convey for other real estate of similar value all of the rights, title and interest in any part or parts or all of the following described real estate located in Saline county, Kansas: A tract of land located in part 16B of block 16, lying in the southeast quarter of section 27, township 14 south, range 3 west of the sixth principal meridian and in the northeast quarter of section 34, township 14 south, range 3 west of the sixth principal meridian in the Schilling subdivision of Saline county, Kansas; more particularly described as follows: Commencing at the northwest corner of the southeast quarter of section 27, township 14 south, range 3 west; thence south 89 degrees 49 minutes 04 seconds east along the north line of said southeast quarter a distance of 1187.93 feet; thence south 0 degrees 06 minutes 24 seconds east a distance of 2323.20 feet; thence south 89 degrees 53 minutes 36 seconds west a distance of 50.00 feet to the northeast corner of block 16B of Schilling subdivision, Saline county, Kansas; thence south 0 degrees 06 minutes 24 seconds east a distance of 316.12 feet to a point on the east boundary of block 16B, on the south line of the southeast quarter of section 27, township 14 south, range 3 west and on the north line of the northeast quarter of section 34, township 14 south, range 3 west; thence south 0 degrees 06 minutes 24 seconds east a distance of 511.41 feet to the southeast corner of block 16B; thence south 89 degrees 53 minutes 36 seconds west a distance of 555.01 feet to the true point of beginning; thence south 89 degrees 53 minutes 36 seconds west a distance of 410.00 feet to the southwest corner of block 16B; thence north 0 degrees 06 minutes 24 seconds west  a distance of 264.38 feet; thence north 89 degrees 53 minutes 36 seconds east a distance of 410.00 feet; thence south 0 degrees 06 minutes 24 seconds east a distance of 264.38 feet to the true point of beginning and containing 2.49 acres, more or less.

(b) Conveyance of such rights, title and interest in such real estate shall be in accordance with the procedures prescribed therefor by the state board of regents and shall be executed in the name of the state board of regents by its chairperson and executive officer. Any proceeds from sale of such real estate shall be deposited in the state treasury to the credit of an appropriate account of the restricted fees fund of Kansas state university of agriculture and applied science. Such proceeds shall be applied to or utilized for the repair, remodeling, construction or reconstruction of institutional facilities, the acquisition of equipment, and the financing of student scholarships at the Kansas state university—Salina, college of technology, or for the purchase of property adjacent thereto.

(c) No exchange and conveyance of real estate authorized by this section shall be made or accepted by the state board of regents until the deeds, titles and conveyances have been reviewed and approved by the attorney general.

History: L. 1989, ch. 227, § 1; L. 1991, ch. 272, § 8; May 2.



76-223 Same.

76-223. Same. (a) The state board of regents is hereby authorized and empowered, in its discretion, for and on behalf of Kansas state university of agriculture and applied science, to sell and convey or exchange and convey for other real estate of similar value all of the rights, title and interest in any part or parts or all of the following described real estate located in Saline county, Kansas: A tract of land, identified as the "Aircraft Engine Test Facility", lying in the Northwest Quarter (NW/4) of Section Four (4), Township Fifteen (15) South, Range Three (3) West of the Sixth (6th) Principal Meridian in the Schilling Subdivision of Saline county, Kansas, more particularly described as follows: Commencing at the Northeast corner of the Northwest Quarter (NW/4) of Section Four (4), Township Fifteen (15) South, Range Three (3) West; thence South 00°06′18″ E, along the East line of said Northwest Quarter (NW/4) a distance of 598.41 feet to the centerline of existing Taxiway No. 11; thence South 89°53′26″ W along the centerline of said Taxiway No. 11, a distance of 562.05 feet, thence South 00°06′34″ E, a distance of 50.00 feet to the true point of beginning, said point being on the south edge of Taxiway No. 11; thence South 89°53′26″ W, along the south edge of Taxiway No. 11, a distance of 600.00 feet; thence South 00°06′34″ E, a distance of 500.00 feet; thence North 89°53′26″ E, a distance of 600.00 feet; thence North 00°06′34″ W, a distance of 500.00 feet to the true point of beginning and containing 6.89 acres, more or less, together with certain improvements thereon, but reserving therefrom the facilities and easements for the existing electrical and gas distribution systems as now in place.

(b) Conveyance of such rights, title and interest in such real estate shall be in accordance with the procedures prescribed therefor by the state board of regents and shall be executed in the name of the state board of regents by its chairperson and executive officer.  Any proceeds from sale of such real estate shall be deposited in the state treasury to the credit of an appropriate account of the restricted fees fund of Kansas state university of agriculture and applied science.  Such proceeds shall be applied to or utilized for the repair, remodeling, construction or reconstruction of institutional facilities, the acquisition of equipment, and the financing of student scholarships at the Kansas state university—Salina, college of technology, or for the purchase of property adjacent thereto.

(c) No exchange and conveyance of real estate authorized by this section shall be made or accepted by the state board of regents until the deeds, titles and conveyances have been reviewed and approved by the attorney general.

History: L. 1991, ch. 272, § 9; May 2.






Article 2a RESEARCH FOUNDATION ACT

76-2a11 Research foundation abolished; property and assets transferred to board of regents.

76-2a11. Research foundation abolished; property and assets transferred to board of regents. The research foundation of Kansas is hereby abolished. All property and assets of the research foundation are hereby transferred to the state board of regents on the effective date of this act.

History: L. 1974, ch. 413, § 1; July 1.






Article 3 UNIVERSITY OF KANSAS

76-308 Permanent university fund; original principal; earnings.

76-308. Permanent university fund; original principal; earnings. The original principal of the permanent university fund shall not be distributed. The earnings of such fund shall be subject to appropriation by the legislature. K.S.A. 58-3610 et seq. shall apply to the permanent university fund, except as otherwise provided by this section and K.S.A. 76-718a, and amendments thereto.

History: R.S. 1923, 76-308; L. 1974, ch. 294, § 8; L. 2010, ch. 138, § 2; July 1.



76-312 Sale of university lands.

76-312. Sale of university lands. Laws 1875, chapter 149, section 1; Laws 1879, chapter 172, sections 1, 2 and 3; Laws 1866, chapter 104, sections 6 and 7; included by reference.[Laws 1866, chapter 104 amended, as indicated, authorized the appraisement and sale of lands belonging to the state university granted by an act of congress, approved January 29, 1861, to the state for the support of the university. The act of 1879 provided for the appointment of an agent in certain counties to sell the land under the direction of the board of regents. The further provisions of the acts referred to relate to the details of the sale and the care and disposition of the funds arising therefrom. It is presumed that all these lands have been disposed of and that it is therefore unnecessary to print the acts in full.]

History: L. 1866, ch. 104, §§ 1, 3, 4, 6, 7; G.S. 1868, ch. 115, p. 1102, §§1, 3, 4, 6, 7; L. 1875, ch. 149, § 1; L. 1879, ch. 172, §§ 1, 2, 3; R.S. 1923, 76-312.



76-315 Clinical work in medical course.

76-315. Clinical work in medical course. The board of regents is hereby authorized to conduct, without expense to the state, such clinical work in connection with its medical course as may be feasible at the various state hospitals affording clinical advantages, and at such other places in the state of Kansas as may in the judgment of the board of regents seem advisable.

History: L. 1905, ch. 395, § 1; June 8; R.S. 1923, 76-315.



76-316 Bureau of child research.

76-316. Bureau of child research. There shall be established at the university of Kansas a bureau of child research for the purpose of studying the problems of the child life of the state, including studies as to the diagnosis, treatment, and prevention of delinquency, defectiveness, and dependency; studies in normal inheritance, development and training; studies of family and community life in their relation to child life.

History: L. 1921, ch. 282, § 1; May 25; R.S. 1923, 76-316.



76-317 Bureau of child research; location of administrative offices; cooperation and aid of schools, hospitals and institutions; assistance in administration and operation of certain institutions.

76-317. Bureau of child research; location of administrative offices; cooperation and aid of schools, hospitals and institutions; assistance in administration and operation of certain institutions. The bureau shall have its administrative offices at the university of Kansas, but it may receive the aid and cooperation of the staff, equipment and research students of any school, hospital or institution in the state, to the extent that such aid and cooperation may be offered by these various schools, hospitals and institutions and insofar as such aid and cooperation may be useful to the bureau. Upon the request of the secretary for aging and disability services, the bureau may assist in the administration or operation of any institution within the Kansas department for aging and disability services.

History: L. 1921, ch. 282, § 2; R.S. 1923, 76-317; L. 1986, ch. 356, § 1; L. 2014, ch. 115, § 411; July 1.



76-318 Same; director, appointment and qualifications; personnel and equipment.

76-318. Same; director, appointment and qualifications; personnel and equipment. The bureau shall have a director who shall be appointed by the board of regents on the recommendation of the chancellor of the university. The director shall be chosen on a basis of knowledge of some phase of child research, and on a basis of peculiar fitness to direct the diversified research of the bureau. The bureau shall be provided with personnel and equipment as may from time to time be determined to be necessary.

History: L. 1921, ch. 282, § 3; May 25; R.S. 1923, 76-318.



76-319 State information and publicity bureau.

76-319. State information and publicity bureau. For the purpose of gathering and disseminating financial, industrial, commercial and other statistical information of the state of Kansas, county by county, there shall be established at the university of Kansas a state information and publicity bureau, to be directed by the head of the department of journalism, serving without pay.

History: L. 1915, ch. 53, § 1; April 8; R.S. 1923, 76-319.



76-320 Same; classification and distribution of information.

76-320. Same; classification and distribution of information. This information regarding the industries, resources and opportunities of the various counties of the state, after having been arranged and classified in the most useful form, shall be accessible to commercial organizations, publishers and others interested; and it shall be the duty of the bureau to send out each week or oftener, if desirable, facts regarding the industries, resources, and opportunities of the various counties of the state, to those in this and foreign countries seeking unbiased information.

History: L. 1915, ch. 53, § 2; April 8; R.S. 1923, 76-320.



76-321 Same; employees and supplies.

76-321. Same; employees and supplies. The director of the bureau shall have authority to employ such assistance as he or she finds necessary in carrying out the purposes of this act, and to provide the necessary printing, postage, charts, surveys and office supplies.

History: L. 1915, ch. 53, § 3; April 8; R.S. 1923, 76-321.



76-322 State geological survey.

76-322. State geological survey. The university of Kansas is hereby authorized to continue the operations of the state geological survey of Kansas, and to make as far as possible a complete geological survey of the state of Kansas, giving special attention to any and all natural products of economic importance, in order to determine the character, location and amount of such products, and to prepare reports on the same as hereinafter prescribed.

History: L. 1907, ch. 395, § 1; March 14; R.S. 1923, 76-322.



76-323 State geological survey; chancellor ex officio director; state geologist, appointment, unclassified.

76-323. State geological survey; chancellor ex officio director; state geologist, appointment, unclassified. The chancellor of the university of Kansas shall be ex officio director of the state geological survey and shall have supervision over the survey. The immediate work of the state geological survey shall be directed by the state geologist. The state geologist shall be appointed by the chancellor of the university of Kansas and shall be in the unclassified service under the Kansas civil service act. The state geologist shall prepare and submit all reports of the state geological survey to the chancellor for publication.

History: L. 1907, ch. 395, § 2; R.S. 1923, 76-323; L. 1985, ch. 297, § 1; July 1.



76-323a Annual mining production reports to state geologist, exceptions.

76-323a. Annual mining production reports to state geologist, exceptions. It shall be the duty of the owner or operator of every mine in this state to submit to the state geologist of the state geological survey an annual report upon forms provided therefor by the state geologist.  Such report shall indicate the total amount of production of minerals taken from such mine during the reporting period and shall contain such other information as may be required by the state geologist. Nothing in this section shall be deemed to apply to any excavation from which sand or gravel is taken or to any rock quarry.

History: L. 1977, ch. 190, § 2; July 1.



76-323b State mineral lease production information reports to geological survey.

76-323b. State mineral lease production information reports to geological survey. Each state agency which leases state real property for production of oil, gas, sand, gravel or any other mineral shall prepare and give information to the state geological survey regarding the terms and conditions of the lease, the rates and amounts of royalty and other revenues received under the lease, mineral production data and such other information relating to the lease and mineral production thereunder as may be required by the state geologist. The information shall be given to the state geological survey at the times and in the form required by the state geologist.

History: L. 1983, ch. 263, § 1; July 1.



76-326 Geological survey with reference to natural products of economic importance.

76-326. Geological survey with reference to natural products of economic importance. The state geologist of Kansas is hereby authorized to make a complete geological survey of the state of Kansas with special reference to any natural products of economic importance, such as lead, zinc, gold, silver, copper, coal, oil, gas, gypsum, salt, underground water, road building materials and other minerals of value, in order to determine the character, location and amount of such products, and to report on the same from time to time as may be possible; said reports to have a standard of excellence and completeness fully equal to those of other well organized state geological surveys.

History: L. 1919, ch. 48, § 1; June 17.



76-326a Geological survey; tax levy, use of proceeds.

76-326a. Geological survey; tax levy, use of proceeds. The boards of county commissioners of the several counties of this state are hereby authorized to contribute in the aid of work authorized by K.S.A. 76-326, and amendments thereto, under the direction of the state geologist.  Such boards are hereby authorized to make a tax levy for such purpose and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1919, ch. 48, § 4; L. 1965, ch. 478, § 1; L. 1970, ch. 100, § 43; L. 1979, ch. 52, § 195; L. 1999, ch. 154, § 46; May 27.



76-326b Geological survey fund established; expenditures from fund for benefit of state geological survey.

76-326b. Geological survey fund established; expenditures from fund for benefit of state geological survey. The state corporation commission shall remit all moneys received by or for it from fees collected under K.S.A. 55-151, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the geological survey fund. Because the operation of the state geological survey provides a direct benefit to the oil and gas industry of Kansas, expenditures from the geological survey fund shall be for the construction, renovation, reconstruction and maintenance of buildings and facilities for the geological survey and for the acquisition and replacement of equipment for the state geological survey. Expenditures from the geological survey fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chancellor of the university of Kansas or by a person or persons designated by the chancellor.

History: L. 1980, ch. 160, § 2; L. 1982, ch. 228, § 23; L. 2001, ch. 5, § 414; July 1.



76-327 Training of firefighters; fire service training program; traveling instructors; federal aid.

76-327. Training of firefighters; fire service training program; traveling instructors; federal aid. The university of Kansas shall, through its fire service training program, provide for a traveling instruction service to train firefighters in the jurisdictions of this state requesting such instruction. This fire service training program shall include training in appropriate subject matter related to fire service professional responsibilities and such other instruction as will provide the municipalities with better trained firefighters. Traveling instructors shall be employed who shall visit and instruct in such places as the director of fire service training of the Kansas university shall determine. The instructors shall be allowed actual and necessary traveling and hotel expenses incurred in the performance of their duties and shall receive such salary as the university may deem appropriate. The university shall conduct an annual fire school. The university of Kansas shall have the authority to contract with existing training entities to deliver regional fire training. The university of Kansas is hereby authorized and empowered to accept any grants in aid that may be available from any federal agency. The university of Kansas shall have the authority to award certifications for fire and related emergency response personnel in fire service profession areas as prescribed by the national fire protection association and other applicable professional standards.

History: L. 1949, ch. 81, § 1; L. 2002, ch. 174, § 1; July 1.



76-327a Same; Kansas fire service training commission; membership; qualifications; terms.

76-327a. Same; Kansas fire service training commission; membership; qualifications; terms. (a) There is hereby created within the university of Kansas a Kansas fire service training commission which shall consist of 12 members which shall include:

(1) A member representing the Kansas state firefighters association, to be selected by the governor who shall consider, but not be limited to, a list of three nominees submitted therefor by the Kansas state firefighters association;

(2) a member representing the Kansas state association of fire chiefs, to be selected by the governor who shall consider, but not be limited to, a list of three nominees submitted therefor by the Kansas state association of fire chiefs;

(3) a member representing the Kansas state association of professional fire chiefs, to be selected by the governor who shall consider, but not be limited to, a list of three nominees submitted therefor by the Kansas state association of professional fire chiefs;

(4) a member representing the international association of arson investigators, to be selected by the governor who shall consider, but not be limited to, a list of three nominees submitted therefor by the international association of arson investigators;

(5) a member representing the Kansas fire marshal's association, to be selected by the governor who shall consider, but not be limited to, a list of three nominees submitted therefor by the Kansas fire marshal's association;

(6) a member representing the Kansas fire educators association, to be selected by the governor who shall consider, but not be limited to, a list of three nominees submitted therefor by the Kansas fire educators association;

(7) a member representing the Kansas state council of firefighters, to be selected by the governor who shall consider, but not be limited to, a list of three nominees submitted therefor by the Kansas state council of firefighters;

(8) a member representing the Kansas community college fire training, to be selected by the governor who shall consider, but not be limited to, a list of three nominees submitted therefor by the Kansas community college fire training;

(9) a member representing the Kansas state fire marshal, to be selected by the governor who shall consider, but not be limited to, a list of three nominees submitted therefor by the Kansas state fire marshal;

(10) a member representing the Kansas forest service, to be selected by the governor who shall consider, but not be limited to, a list of three nominees submitted therefor by the Kansas forest service;

(11) a member representing the Kansas university fire service training, to be selected by the governor who shall consider, but not be limited to, a list of three nominees submitted therefor by the Kansas university fire service training; and

(12) a member representing the emergency medical services board, to be selected by the governor who shall consider, but not be limited to, a list of three nominees submitted therefor by the emergency medical services board.

(b) Six members initially appointed to a position described in subsection (a) shall serve for a two-year term and thereafter the term of members appointed to such positions shall be four years. The members who shall serve two-year terms shall be chosen by lottery at the first commission meeting. The initial two-year terms shall expire on July 1, 2004 and four-year terms shall expire on July 1, 2006. Vacancies in any position shall be filled in the same manner as original appointments.

(c) The chairperson and vice-chairperson shall be selected by the members of the commission at the first meeting of the commission and shall serve for a term of two years. No chairperson shall serve more than two consecutive terms. In the absence or disability of the chairperson, the vice-chairperson shall exercise all the powers of the chairperson.

(d) The Kansas fire service training commission shall meet at least quarterly in each year on dates fixed by the commission. Special meetings may be held upon call of the chairperson of the commission or upon petition to the chairperson by not less than seven commission members. The date and place of all special meetings shall be designated in the call.

(e) Members of the commission shall receive mileage, tolls and parking as provided in K.S.A. 75-3223, and amendments thereto, for attendance at any meeting of the commission or any subcommittee meeting authorized by the commission.

History: L. 2002, ch. 174, § 2; July 1.



76-327b Same; acceptance of gifts, grants and contributions authorized; receipt and expenditure of moneys.

76-327b. Same; acceptance of gifts, grants and contributions authorized; receipt and expenditure of moneys. The Kansas fire service training program is authorized to receive any grants, gifts, contributions or bequests made for the purpose of supporting the fire service training and to expend the same.

History: L. 2002, ch. 174, § 3; July 1.



76-327c Fire service training program fund established; expenditures.

76-327c. Fire service training program fund established; expenditures. (a) There is hereby created in the state treasury the fire service training program fund. All moneys credited to such fund under the provisions of this act or any other law shall be expended only for the purpose and in the manner prescribed by law, including the expenditures for the operation of the Kansas fire service training program to carry out duties as mandated by law.

(b) All moneys received shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the fire service training program fund.

History: L. 2002, ch. 174, § 4; July 1.



76-327d Kansas fire service training commission; powers; reporting requirements.

76-327d. Kansas fire service training commission; powers; reporting requirements. The Kansas fire service training commission shall:

(a) Consult with the director of university of Kansas fire service training program and adopt rules of procedure for commission meetings;

(b) consult with the director of university of Kansas fire service training program and adopt rules and regulations necessary for the fire service training operations;

(c) approve and monitor a means to assure fire service training provided pursuant to the fire service training program is of high quality and delivered in a consistent manner;

(d) recommend and approve fire service training program curriculum;

(e) approve selection of the director of fire service training, who shall be appointed by the dean of the division of continuing education of the university of Kansas;

(f) participate and consult with the director of fire services training of the university of Kansas in the preparation and approval of the Kansas fire service training program budget; and

(g) publish an annual report in conjunction with the university of Kansas fire service training program concerning the activities and duties of the Kansas fire service training program and commission.

History: L. 2002, ch. 174, § 5; July 1.



76-327e Same; duties.

76-327e. Same; duties. (a) The university of Kansas shall have the following duties regarding the Kansas fire service training commission:

(1) Report semi-annually on the financial status of the program;

(2) consult with such commission on long range planning issues;

(3) prepare appropriate activity and financial reports as to keep such commission advised of program activity and to provide adequate information from which the commission's annual report concerning fire service can be created;

(4) provide administrative support for official commission activities;

(5) pay reasonable travel and expenses to commission members for expenses related to attending scheduled commission meetings; and

(6) shall maintain an appropriate system of training records related to individual participation in this training system.

History: L. 2002, ch. 174, § 6; July 1.



76-327f Transfers to fire service training fund authorized.

76-327f. Transfers to fire service training fund authorized. On July 1, 2002, and July 1, 2003, or as soon after each such date as moneys are available, notwithstanding any other provision of law to the contrary, the director of accounts and reports shall transfer $750,000 from the fire marshal fee fund of the state fire marshal to the fire service training program fund.

History: L. 2002, ch. 174, § 7; July 1.



76-328 Hospitals building fund.

76-328. Hospitals building fund. There is hereby created in the state treasury a special fund which shall be known as the "university of Kansas hospitals building fund" to which shall be credited all funds as shall be provided by law.

History: L. 1949, ch. 83, § 1; Feb. 19.



76-329 Lease of certain real estate to city of Lawrence for airport purposes.

76-329. Lease of certain real estate to city of Lawrence for airport purposes. The state board of regents is hereby authorized and empowered to lease for a term not exceeding thirty (30) years to the city of Lawrence, Kansas, for airport purposes, upon such terms and conditions and for such rental as said board of regents shall deem to the best interests of the university of Kansas and the state of Kansas the following described real estate, to wit: Beginning at a point 1,320 feet north of the southwest corner of section seventeen (17), township twelve (12) south, range twenty (20) east; thence east 2,660 feet to the center of said section seventeen (17); thence north 2,660 feet along the center line of said section seventeen (17); thence west 1,060 feet; thence southwesterly parallel to and 30 feet north of the top of the bank of an old river-bed to a point 1,692 feet north of the southwest corner of said section seventeen (17); thence south along the west boundary line of said section seventeen (17), to the point of beginning, containing 100 acres, more or less, and known as the Lawrence municipal airport and located in Douglas county, Kansas. Such lease shall be executed by the chairman of the state board of regents and attested by the secretary of said board. No such lease shall be executed until the same has been approved by the attorney general.

History: L. 1951, ch. 441, § 1; March 26.



76-329a Lease of certain property for airport purposes; approval of attorney general.

76-329a. Lease of certain property for airport purposes; approval of attorney general. The state board of regents is hereby authorized and empowered to lease for a term not exceeding thirty (30) years to the city of Lawrence, Kansas, for airport purposes, upon such terms and conditions and for such rental as said board of regents shall deem to the best interests of the university of Kansas and the state of Kansas the following described real estate, to wit: Northeast quarter (1/4) of the northwest quarter (1/4) of section seventeen (17), township twelve (12) south, range twenty (20) east; also the west half (1/2) of the northwest quarter (1/4) of the northeast quarter (1/4) of section seventeen (17), township twelve (12) south, range twenty (20) east, all of which real estate is located in Douglas county, Kansas. Such lease shall be executed by the chairman of the state board of regents and attested by the secretary of said board. No such lease shall be executed until the same has been approved by the attorney general.

History: L. 1957, ch. 483, § 1; April 10.



76-333 Sale of tract of land in Douglas county authorized; use of proceeds.

76-333. Sale of tract of land in Douglas county authorized; use of proceeds. L. 1957, ch. 479, § 1, included by reference. [The state board of regents authorized to sell tract of land in Douglas county and provision made for disposition of proceeds from sale.]

History: L. 1957, ch. 479, § 1; April 4.



76-336 Purchase of certain real estate in Kansas City, Kansas, authorized.

76-336. Purchase of certain real estate in Kansas City, Kansas, authorized. The state board of regents is hereby authorized and directed to acquire by purchase or condemnation, certain real estate, known as the Maccochaque school property, in the city of Kansas City, Kansas, consisting of more than two (2) acres, which is described as follows:

All of lots 157, 158 and 159 in Muehlebach place, an addition in Kansas City, Kansas, as the same is marked and designated on the recorded plat thereof, except the west 10 feet of said lot 157 condemned for street purposes; also

All of lots 1, 2 and 31 Hanover heights No. 2, an addition in Kansas City, Wyandotte county, Kansas, except the east 6.24 feet of said lot 2 and except the west 13 feet of said lot 31 condemned for street purposes. Also a tract of land 5 feet in width, east and west and 158 feet in depth, north and south adjoining said lot 1 on the west; also

Beginning at a point seven chains and sixty links (more or less) south of northwest corner of the south half of the northwest fractional quarter of section thirty-five, township eleven, range twenty-five east of the sixth principal meridian in the state of Kansas, said beginning point being the southwest corner of Muehlebach place as shown by the recorded plat thereof; thence east, along the south line of said Muehlebach place, 220 feet more or less, to a point 5 feet west of the northwest corner of lot 1 Hanover heights No. 2; thence south on a line 5 feet west of and parallel to the west line of lot 1 Hanover heights No. 2; 198 feet more or less to the north line of lot 26 Hanover heights No. 2; thence west on the north line of lots 26 and 31, Hanover heights No. 2, and said line extended west, a distance of 220 feet, more or less to a point on the west line of said south half of the northwest fractional quarter of section 35, township 11, range 25; thence north 198 feet more or less to the point of beginning, except the west 35 feet thereof which is city street.

all for the sum of two hundred seventy thousand dollars ($270,000), subject to the conditions hereinafter provided.

History: L. 1957, ch. 482, § 1; April 4.



76-337 Same; use of property.

76-337. Same; use of property. When the state of Kansas has acquired title to said real estate as hereinabove provided, such real estate shall be for the use of the university of Kansas medical center at Kansas City until other use is directed, or disposition is made by the legislature.

History: L. 1957, ch. 482, § 3; April 4.



76-338 State biological survey; purpose; reports; powers.

76-338. State biological survey; purpose; reports; powers. The university of Kansas is hereby authorized to operate the state biological survey in order to determine the character, location, and supply of animals and plants, especially native animals and plants of economic and educational importance. The survey shall publish necessary reports on its findings, and receive, hold, develop, and administer lands and property needed by the state of Kansas for the study, preservation, or use of native animals and plant resources. Said survey is further authorized to enter into agreements with any agency of the federal government relative to administration of lands no longer needed by the federal government, and to accept grants of money appropriated for research and related purposes from the federal government; and to accept any state moneys or any gifts or donations made available.

History: L. 1959, ch. 359, § 1; L. 1973, ch. 374, §1; July 1.



76-339 Same; appointment of state biologist; chancellor ex officio administrator.

76-339. Same; appointment of state biologist; chancellor ex officio administrator. The chancellor of the university of Kansas shall appoint the state biologist. The state biologist shall be in the unclassified service under the Kansas civil service act. The work of the survey shall be directed by the state biologist. The chancellor of the university of Kansas shall be the ex officio administrator of the survey, and shall have supervision over the survey.

History: L. 1959, ch. 359, § 2; L. 1973, ch. 374, §2; L. 1983, ch. 301, § 1; July 1.



76-341 Conveyance of land to Kansas City urban renewal agency.

76-341. Conveyance of land to Kansas City urban renewal agency. The state board of regents, upon receipt of the consideration described in the contract set out in section 1 [*], is hereby authorized to convey the lands described in said contract to the urban renewal agency of Kansas City, Kansas. The deed conveying such lands shall be signed by the chairman of the board of regents and attested by the secretary of the board, and before being executed by said officers shall be subject to the approval of the attorney general of the state of Kansas.

History: L. 1965, ch. 502, § 2; April 3.

* Validation of cooperation agreement between board of regents and urban renewal agency and text of contract, see L. 1965, ch. 502, § 1.



76-342 Same; disposition of sale proceeds; use thereof.

76-342. Same; disposition of sale proceeds; use thereof. All moneys received by said board of regents from the sale of said lands shall be paid into the state treasury and the state treasurer shall credit the same to a special account which shall be known as the "Kansas university medical center development plan area account." All moneys credited to said account shall only be used to acquire real estate for the enlargement of the campus of the university of Kansas medical center and the real property so acquired shall be located within the three areas encompassed by the medical center development plan expansion area.

The three areas encompassed by the medical center development plan expansion area are generally described as follows:

Number 1. Beginning at the intersection of the north ROW line of Olathe boulevard and the east ROW line of Eaton street; thence north along the east ROW line of Eaton street to its intersection with the south ROW line of 39th avenue; thence east along the south ROW line of 39th avenue to its intersection with the west ROW line of State Line avenue; thence south along the west ROW line of State Line avenue to its intersection with the north ROW line of Olathe boulevard; thence west along the north ROW line of Olathe boulevard to its intersection with the east ROW line of Eaton street, such point being the point of beginning.

The above property is made up of Lots 39 through 137, Muehlebach place, an addition now in and a part of Kansas City, Kansas, Wyandotte county.

Number 2. Beginning at the intersection of the north ROW line of 41st street and the east ROW line of Francis street; thence north along the east ROW line of Francis street to its intersection with the south ROW line of Olathe boulevard; thence east along the south ROW line of Olathe boulevard to its intersection with the west ROW line of Eaton street; thence south along the west ROW line of Eaton street to its intersection with the north ROW line of 41st avenue; thence west along the north ROW line of 41st avenue to its intersection with the east ROW line of Francis street, such point being the point of beginning.

Number 3. Beginning at the intersection of the north ROW line of 39th avenue and the east ROW line of Rainbow boulevard; thence north along the east ROW line of Rainbow boulevard to its intersection with a west extension of the center line of 38th avenue; thence east along the west extension of the center line of 38th avenue to its intersection with the west ROW line of Eaton street; thence south along the west ROW line of Eaton street to its intersection with the south ROW line of 38th avenue; thence east along the south ROW line of 38th avenue to its intersection with the west ROW line of Cambridge street; thence south along the west ROW line of Cambridge street to its intersection with the north ROW line of 39th avenue; thence west along the north ROW line of 39th avenue to its intersection with the east ROW line of Rainbow boulevard, such point being the point of beginning.

The three parcels of land described above are adjacent to the present medical center campus.

History: L. 1965, ch. 502, § 3; April 3.



76-343 Purchase of land for medical center.

76-343. Purchase of land for medical center. The state board of regents is hereby authorized and empowered to purchase lots or tracts of land and any improvements thereon which are located in any of the three areas encompassed by the medical center development plan expansion area. Before paying the consideration for any such purchases of real estate the state board of regents shall secure an approval of the title and the form of the deed from the attorney general of the state. All such conveyances shall be made to the state of Kansas and shall be filed in the office of the secretary of state. All moneys credited to the Kansas university medical center development plan area account are hereby appropriated to the state board of regents for the fiscal years ending June 30, 1965, and June 30, 1966, to be used for the purposes authorized by this act.

History: L. 1965, ch. 502, § 4; April 3.



76-344 Same; eminent domain.

76-344. Same; eminent domain. If the state board of regents and the owners of any property which the said board desires to purchase as herein authorized cannot agree as to the price to be paid therefor, or if the owner of the property refuses to sell the property, the state board of regents is authorized to exercise the right of eminent domain in the manner provided by K.S.A. 26-501 to 26-516.

History: L. 1965, ch. 502, § 5; April 3.



76-345 Exchange of land between board of regents and Kansas university endowment association; definitions.

76-345. Exchange of land between board of regents and Kansas university endowment association; definitions. As used in this act: (a) "Board" means the Kansas state board of regents.

(b) "Association" means the Kansas university endowment association.

(c) "University lands" means the following described real property commonly known as the "Robinson farm," and all of which is located in Douglas county, Kansas: The east one-half (1/2) of the southeast quarter (1/4) of section eight (8), township twelve (12) south, range twenty (20) east, containing eighty (80) acres more or less; the southeast quarter (1/4) of the northeast quarter (1/4) of section eight (8), township twelve (12) south, range twenty (20) east; section seventeen (17), township twelve (12) south, range twenty (20) east, less the west sixty (60) acres of the south one-half (1/2) of the southwest quarter (1/4) of said section, said tract containing five hundred eighty (580) acres more or less; and section four (4), township twelve (12) south, range twenty (20) east, less the southwest quarter (1/4) of the southwest quarter (1/4) of said section four (4) and less the southwest quarter (1/4) of the northwest quarter (1/4) of the southwest quarter (1/4) of said section four (4), containing five hundred ninety (590) acres more or less.

(d) "Association lands" means the following described real property: All of lots 9, 10, 11, 12, 13, 14, 15, and 16 in block seventeen (17), and all of lots 1, 2, 3, 4, 7, 8, 9, 10, 11, 12, 13, 14, 15, and 16 in block eighteen (18), and all of lots 1, 2, 7, and 8 in block nineteen (19), and all of lots 1, 2, 3, 6, 7, 8, 9, and 10 in block twenty (20), and all of lots 1, 2, 3, 4, 5, 6, 17, 18, 19, and 20 in block twenty-one (21), and all of lots 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 in block twenty-two (22), and all of lots 6, 7, 8, 9, and 10 in block twenty-three (23), all of which lots are situated in University Place Annex, an addition to the city of Lawrence, Douglas county, Kansas. Also, a tract of 5.280 acres, more or less, in University Place Annex, an addition to the city of Lawrence, Douglas county, Kansas, described as follows: Beginning at a point forty (40) feet north of the south line and twenty-three and one-fourth (23 1/4) chains west of the east line of the northeast quarter (1/4), section one (1), township thirteen (13), range nineteen (19); thence running north twenty-one and seventy-seven hundredths (21.77) chains; thence west four and seventy-five hundredths (4.75) chains; thence south eleven and one hundredth (11.01) chains; thence east four and seventy-five hundredths (4.75) chains. Also, a tract of land in the city of Lawrence, Douglas county, Kansas, described as follows: The east one-half (1/2) of the south sixty (60) acres of the northwest quarter (1/4) of section one (1), township thirteen (13) south, range nineteen (19) east, less the east three hundred twenty (320) feet thereof.

History: L. 1965, ch. 452, § 1; May 18.



76-346 Same; procedure for conveyance.

76-346. Same; procedure for conveyance. The board is hereby authorized and empowered to exchange, subject to any existing leases, the university lands, as defined in K.S.A. 76-345, for the association lands, as defined in K.S.A. 76-345. The instruments of conveyance of the university lands shall be executed in the name of the Kansas board of regents by its chairman and secretary. Before such university lands are conveyed, the attorney general shall approve the instruments of conveyance of the association lands to the university of Kansas and the title to said association lands.

History: L. 1965, ch. 452, § 2; May 18.



76-348 Same; land sale authorized.

76-348. Same; land sale authorized. The state board of regents is authorized and empowered to sell and convey as specified in K.S.A. 76-347 the following described real estate located in Douglas county, Kansas: The southwest quarter of section eighteen (18), township thirteen (13), range twenty-one (21), in Douglas county, Kansas; and the east sixty (60) acres of the south half of the northeast quarter of section six (6), the east half of the northwest quarter of the northeast quarter of section six (6), and the west ten (10) acres of the northeast quarter of the northeast quarter of section six (6), all in township thirteen (13), range twenty-one (21), in Douglas county, Kansas; and lots one (1), two (2), three (3), and four (4), in block one hundred seventy-one (171), city of Eudora, Douglas county, Kansas.

History: L. 1967, ch. 466, § 2; April 5.



76-350 Same; trust fund; approval by attorney general.

76-350. Same; trust fund; approval by attorney general. Any agreement made under K.S.A. 76-347 or 76-349 shall provide that the same shall not be effective until approved by the attorney general. Proceeds from any sale of real or personal property authorized by this act shall be deposited in a trust fund to be established and maintained in accordance with provisions of this act. The state board of regents is authorized to give a good and sufficient deed to any real property sold under the provisions of this act.

History: L. 1967, ch. 466, § 4; April 5.



76-351 State board of regents authorized to execute "mutual quitclaim deeds and releases of covenants, restrictions, rights-of-way, and easements"; subsidiary documents.

76-351. State board of regents authorized to execute "mutual quitclaim deeds and releases of covenants, restrictions, rights-of-way, and easements"; subsidiary documents. The state board of regents is hereby authorized and empowered to execute a certain document entitled "mutual quitclaim deeds and releases of covenants, restrictions, rights-of-way, and easements" and any subsidiary documents necessary to make effective the provisions of such certain document. Such certain document and any documents subsidiary thereto shall be executed in the name of the state board of regents by its chairman and executive officer.

History: L. 1968, ch. 67, § 1; July 1.



76-352 Same; contents and provisions; exchange of land between Jayhawker Investments Incorporated and state of Kansas.

76-352. Same; contents and provisions; exchange of land between Jayhawker Investments Incorporated and state of Kansas. The body of the document, exclusive of preambles and acknowledgments thereto, authorized to be executed and carried into effect by the provisions of this act is as follows: Now, therefore, In consideration of the premises and the mutual quitclaim deeds and releases of covenants, easements, rights-of-way, and restrictions hereinbelow made and effected:

(1) Jayhawker Investments Incorporated, a Kansas corporation, does hereby remise, release, and quitclaim unto the state of Kansas, its successors and assigns, for the benefit of the university of Kansas, all right, title, estate, interest, and claims (of whatsoever kind or nature) of Jayhawker Investments Incorporated in or to all or any part or portion of the aforesaid real property owned by the state of Kansas, for the benefit of the university of Kansas, as described in the aforesaid deeds recorded in book 162, page 186, and book 199, pages 122-123, of the records in the office of the register of deeds of Douglas county, Kansas, to have and to hold the same, together with all and singular the tenements, appurtenances, and hereditaments thereunto belonging or in anywise appertaining, forever; and, without limiting the foregoing, does hereby specifically release, surrender, cancel, and forever extinguish and discharge all of the covenants, easements, rights-of-way, and restrictions imposed upon or against any portion of the aforesaid land now owned by the state of Kansas, for the benefit of the university of Kansas, by the aforesaid judgment and decree rendered by the district court of Douglas county, Kansas, in case No. 18352, and by the aforesaid deeds recorded in book 162 at page 125 and in book 162 at page 186 of the records in the office of the register of deeds of Douglas county, Kansas.

(2) The state of Kansas, on behalf of the university of Kansas, acting by and through the board of regents, state of Kansas, in turn does hereby remise, release, and quitclaim unto Jayhawker Investments Incorporated, its successors and assigns, all right, title, estate, interest, and claims (of whatsoever kind or nature) of the state of Kansas in or to all or any part or portion of lots 1 and 23 of Grandview Place, "Meadow Lane," and Grandview Clarkson Place Subdivision now owned by Jayhawker Investments Incorporated as more particularly described in the aforesaid deeds recorded in book 143 at page 433, book 143 at page 434, book 148 at page 430, book 148 at page 510, book 162 at page 127, book 162 at page 125, and book 250 at page 16, of the records in the office of the register of deeds of Douglas county, Kansas, to have and to hold the same, together with all and singular the tenements, appurtenances and hereditaments thereunto belonging or in anywise appertaining, forever; and, without limiting the foregoing, does hereby specifically release, surrender, cancel, and forever extinguish and discharge all of the aforesaid land of Jayhawker Investments Incorporated described in the above listed deeds of and from any and all covenants, easements, rights-of-way, and restrictions contained in said deeds or imposed by said court judgment and decree in aforesaid case No. 18352, particularly including the aforesaid right-of-way and easement over, upon, and across "Meadow Lane" as granted and imposed by the aforesaid judgment and decree of the district court of Douglas county, Kansas, in case No. 18352, and as reserved in the aforesaid deed recorded in book 162 at page 125 of the records in the office of the register of deeds of Douglas county, Kansas.

In Witness Whereof, both parties hereto have hereunto set their hands and caused this indenture to be executed and effective, by their proper officers being thereunto duly authorized, this ______ day of __________, 1968.

JAYHAWKER INVESTMENTS INCORPORATED

By ______________     (President)

Attest:

_______________

(Secretary)

[Seal]

Board of Regents, State of Kansas   (Acting on behalf of The University of Kansas, Lawrence, Kansas, with   the express authority of The State  of Kansas)                          By _____________________________                 (Chairman)                           — and —             __ ________________________________          (Executive Officer)

History: L. 1968, ch. 67, § 2; July 1.



76-353 Conveyance of certain property in Jackson county, Missouri, by board of regents; termination of trust; use of proceeds.

76-353. Conveyance of certain property in Jackson county, Missouri, by board of regents; termination of trust; use of proceeds. In consideration of fifty thousand dollars ($50,000) paid in hand to the Kansas endowment association on behalf of the Kansas state board of regents and the university of Kansas, the Kansas state board of regents, on behalf of the university of Kansas, is hereby authorized to execute all documents necessary to effectuate a conveyance to J. Howard Fuqua, if living, or Marjorie R. Fuqua, if J. Howard Fuqua is deceased, of the following described real property situated in the state of Missouri, county of Jackson, and described as follows, to wit:

"Beginning at the northwest corner of the south one-half of section 19, township 48, range 33, Jackson county, Missouri; thence southerly, along the west line of section 19, a distance of 325 feet; thence easterly, along a line parallel to the north line of said south half of section 19, a distance of 172.80 feet; thence northerly along a line normal to the north line of said south one-half of section 19; thence westerly, along the north line of said south one-half of section 19, a distance of 190 feet to the point of beginning, except the northerly 55 feet thereof and also except the southerly 50 feet thereof."

Also all property owned by J. Howard Fuqua between 85th Terrace and 85th Street east of State Line Road and west of Ward Parkway and used in connection with gasoline service station at this date, all located in Johnson County, Kansas. (The exact legal description of small portion of property in the state of Kansas not known but intended to be covered by this act.)

Together with the buildings, fixtures, equipment, machinery and appliances located thereon, if any, including among others the following:

All gasoline pumping equipment

All lubrication equipment

Two wayne compressors

Three hoists

All office equipment

Shelving units and tool racks

All gasoline storage tanks (underground).

The board of regents is further authorized to execute such other documents as may be necessary to terminate the irrevocable trust established by J. Howard Fuqua, of which trust the Traders National Bank of Kansas City, Missouri, is the trustee. Said deed and documents terminating the trust shall be executed by the chairman of the state board of regents and attested by the executive secretary of said board.

The authorization of the foregoing acts of the Kansas state board of regents is conditioned upon the use of such funds received from J. Howard Fuqua in accordance with the intent and purposes of the J. Howard Fuqua trust. Said intent and purposes are that moneys from the trust are to be used for scholarships for students attending the university of Kansas medical school who are in need of financial assistance. Said funds are to be held in trust for such purposes and known as the "J. Howard Fuqua medical scholarship fund."

Further, the authorization of the foregoing acts of the Kansas state board of regents is conditioned upon the approval of such acts by a court having competent jurisdiction over the J. Howard Fuqua trust agreement entered into on October 14, 1965, between J. Howard Fuqua as trustor and Traders National Bank of Kansas City, Missouri, as trustee.

History: L. 1968, ch. 74, § 1; L. 1969, ch. 414, § 1; March 24.



76-354 Instruction of medical students, nurses and other students at Kansas school of medicine and medical center hospital; maintenance of records.

76-354. Instruction of medical students, nurses and other students at Kansas school of medicine and medical center hospital; maintenance of records. In order to promote the public health, safety, and welfare, it is the purpose of this act to facilitate the instruction of medical students, nurses, and other allied health professional students by the faculty of the university of Kansas school of medicine and the staff of the university of Kansas medical center hospital by authorizing the maintenance of records, other than the official medical records, solely for purposes of said instruction.

History: L. 1970, ch. 367, § 1; July 1.



76-355 Same; records, reports, movies and other teaching devices maintained solely for instructional purposes; permission of patient; teaching devices not subject to discovery or admitted into evidence.

76-355. Same; records, reports, movies and other teaching devices maintained solely for instructional purposes; permission of patient; teaching devices not subject to discovery or admitted into evidence. The faculty of the university of Kansas school of medicine and members of the staff of the university of Kansas medical center hospital may, for teaching purposes only, maintain records of interviews, reports, statements, memoranda of teaching groups and committees, movies, video tape photographs, and other such teaching devices if, prior to their use, the permission of the patient involved has been obtained, or, if the patient be deceased, be a minor or is otherwise legally incapacitated, then the permission may be obtained from the surviving spouse, natural parent or the legally appointed executor, administrator, guardian or conservator, provided that the identity of the patient is protected from public disclosure by any means: Provided,That except as provided in K.S.A. 76-356, the records, reports, statements, memoranda, movies, video tape photographs and other teaching devices shall not be subject to the provisions of K.S.A. 60-226 to 60-237, inclusive, relating to discovery proceedings: Provided further, That subject to the provisions of K.S.A. 76-357 and 76-358, such records, reports, statements, memoranda, movies, video tape photographs and other teaching devices shall not be admitted as evidence in any civil action or before any administrative body, agency or person.

History: L. 1970, ch. 367, § 2; July 1.



76-356 Act does not affect discovery of actual medical records.

76-356. Act does not affect discovery of actual medical records. The provisions of this act shall not affect discovery of the official original medical records of any patient maintained for the patient's care but not solely for teaching purposes.

History: L. 1970, ch. 367, § 3; July 1.



76-357 Act does not affect admissibility in evidence of actual medical records.

76-357. Act does not affect admissibility in evidence of actual medical records. The provisions of this act shall not affect the admissibility in evidence of the original medical records of any patient maintained for the patient's care but not solely for teaching purposes.

History: L. 1970, ch. 367, § 4; July 1.



76-358 Act does not exclude evidence relevant in criminal action.

76-358. Act does not exclude evidence relevant in criminal action. The provisions of this act shall not exclude evidence which is relevant evidence in any criminal action in any court of this state.

History: L. 1970, ch. 367, § 5; July 1.



76-359 Disclosure of information by teaching device does not unprivilege status of information.

76-359. Disclosure of information by teaching device does not unprivilege status of information. The disclosure of information concerning any patient or patients during the course of medical studies shall not make unprivileged any information that would otherwise be privileged under the provisions of K.S.A. 60-427 and amendments thereto.

History: L. 1970, ch. 367, § 6; July 1.



76-361 Same; land sale authorized.

76-361. Same; land sale authorized. (a) The state board of regents is authorized and empowered to sell and convey as specified in K.S.A. 76-360 the following described real estate located in Greeley county, Kansas: Section 8, township 17, range 39, in Greeley county, Kansas, consisting of 640 acres more or less.

(b) The state board of regents is authorized and empowered to sell and convey as specified in K.S.A. 76-360 the following described real estate located in Miami county, Kansas: The northeast quarter of section 22, township 16, range 22, in Miami county, Kansas.

History: L. 1971, ch. 284, § 2; L. 1977, ch. 314, § 1; July 1.



76-363 Same; agreements approved by attorney general; trust funds.

76-363. Same; agreements approved by attorney general; trust funds.    Any agreement made under K.S.A. 76-360 or 76-362 shall provide that the same shall not be effective until approved by the attorney general. Proceeds from any sale of real or personal property authorized by this act shall be deposited in one or more trust funds to be established and maintained in accordance with provisions of this act. The state board of regents is authorized to give a good and sufficient deed to any real property sold under the provisions of this act.

History: L. 1971, ch. 284, § 4; April 21.



76-364 State board of regents authorized to grant right-of-way easement to city of Lawrence over certain lands.

76-364. State board of regents authorized to grant right-of-way easement to city of Lawrence over certain lands. The state board of regents is hereby authorized to grant a right-of-way easement to the city of Lawrence over land owned by the state, such easement to permit use of said land for street purposes and such other right-of-way purposes as are customarily related to such easements; such land at 15th and Iowa streets in Lawrence being described as follows:

A tract of land lying adjacent to the existing right-of-way beginning at a point 80 feet east and 70 feet south of the northwest corner of section 1, T13S, R19E, thence northeasterly to a point 300 feet east and 30 feet south of said northwest corner, thence east to a point 858 feet east and 30 feet south of said northwest corner, thence south 10 feet, thence west 458 feet to a point 400 feet west and 40 feet south of said northwest corner, thence south 20 feet, thence west to a point 300 feet east and 60 feet south of said northwest corner, thence southwesterly to a point 80 feet west and 90 feet south of said northwest corner, thence north 20 feet to a point of beginning, in Douglas county, Kansas.

The form of such easement shall be approved by the attorney general and a copy thereof filed with the secretary of state.

History: L. 1971, ch. 285, § 1; April 15.



76-365 Museum of art; gift by endowment association to university; acceptance; agreement between endowment association and university to govern location, planning, designing, engineering and construction of building; contracts to supplement cost of constructing, equipping and operating building.

76-365. Museum of art; gift by endowment association to university; acceptance; agreement between endowment association and university to govern location, planning, designing, engineering and construction of building; contracts to supplement cost of constructing, equipping and operating building. Subject to the approval of the state board of regents, the university of Kansas is authorized to accept from the university of Kansas endowment association a gift of a building to contain a museum of art, to be situated on the campus of the university of Kansas at a location selected by the chancellor of said university and approved by the state board of regents. If the university of Kansas takes action to accept the gift of said building upon its completion, the university and the endowment association shall enter into an agreement authorizing the construction of said building on the site selected and containing such provisions relating to the planning, designing and engineering of said building as deemed necessary by the parties thereto, subject to the approval of the state board of regents. Such agreement shall govern the construction of said building until final acceptance thereof by the university, and the construction of said building shall not be subject to any statutes applicable to the construction of buildings by or for any state agency, nor shall it require the consent of any department, division, commission, board, bureau or agency of the state or require any other proceedings or conditions other than the proceedings or conditions specifically required by this act or the agreement.

Within the limits of appropriations therefor, the university of Kansas is authorized to enter into contracts to supplement the cost of constructing, equipping and operating said building, and any such contract shall be exempt from the provisions of K.S.A. 75-3739, and any amendments thereto. Upon final acceptance of the completed building by the university, said building shall be owned, operated and maintained by the university of Kansas as a part thereof.

History: L. 1975, ch. 467, § 1; May 3.



76-366 Affiliated family practice residency training program; policy.

76-366. Affiliated family practice residency training program; policy. It is the policy of the state to promote family practice residency training programs at locations within the state that do not currently provide such training.  It is the purpose of this legislation to encourage such programs through appropriate affiliation agreements between the university of Kansas school of medicine and qualified medical care facilities or nonprofit community organizations.  It is recognized that the establishment of such program will require the financial assistance of both the state, through appropriations made available to the university of Kansas school of medicine, and local communities, and that such assistance must span several fiscal years.

It is further the policy of this state to insure that any programs receiving such state assistance meet appropriate standards of fiscal, academic and quality control.  It is recognized that this control can be most effectively exercised by limiting the numbers and sites of such programs, and by regulating the terms of the affiliation agreements between the university and its affiliates.

History: L. 1977, ch. 309, § 1; July 1.



76-367 Same; definitions.

76-367. Same; definitions. As used in this act:

(a) "University" means the university of Kansas school of medicine.

(b) "Affiliate" means a medical care facility or nonprofit community organization which has submitted jointly with the university an application for accreditation of a family practice residency training program to the council on medical education of the American medical association or the successor to such council.

(c) "Program" means the affiliated family practice residency training program authorized by this act.

(d) "Accreditation team" means a designated group of existing university of Kansas school of medicine staff who make occasional trips to affiliate locations for the purpose of reviewing the affiliated family practice residency training program at such locations as deemed necessary by the university of Kansas school of medicine.

History: L. 1977, ch. 309, § 2; July 1.



76-368 Same; university authorized to select affiliates; limitations.

76-368. Same; university authorized to select affiliates; limitations. The university is hereby authorized to select not more than four affiliates within the state with which to enter into affiliation agreements for the purpose of establishing Kansas affiliated family practice residency training programs.  The university shall not enter into an affiliation agreement with any affiliate located in a county having a population of more than 200,000, or with any new affiliate after July 1, 1980, except upon specific authorization by act of the legislature.

History: L. 1977, ch. 309, § 3; L. 1983, ch. 302, § 1; April 21.



76-369 Same; affiliation agreements; terms.

76-369. Same; affiliation agreements; terms. Affiliation agreements entered into by the university shall contain such terms as may be necessary to accomplish the objectives of the family practice residency training programs, except that each affiliation agreement shall provide that:

(a) Reimbursement is conditioned upon obtaining and retaining accreditation from the council on medical education of the American medical association or the successor to such council;

(b) All teaching personnel participating in the program will be approved by the university and will at all times carry at least adjunct professorial rank, such rank to be subject to all board of regents and university policies applying thereto;

(c) Program curriculum will be approved by the university;

(d) Residents will be selected jointly by the university and its affiliates;

(e) The university will annually approve the fiscal year budget for the program;

(f) An accreditation team will occasionally review the program as deemed necessary;

(g) The university will reimburse all appropriate costs within its determined share and within budget limitations otherwise established; and

(h) All applications for funds from governmental sources shall be approved by the chancellor of the university of Kansas.  Any funds received from such sources for basic program support may be subtracted from the related program budget before the university's percentage obligation for that year is calculated.

History: L. 1977, ch. 309, § 4; July 1.



76-370 Affiliated family practice residency training program; reimbursement of affiliate, limitations.

76-370. Affiliated family practice residency training program; reimbursement of affiliate, limitations. (a) Within the limits of appropriations therefor, the university may reimburse an affiliate for costs incurred in the payment of the program director's compensation in an amount not to exceed 60% of the program director's compensation until such time as an affiliation agreement is entered into under K.S.A. 76-369 and amendments thereto or until the application for accreditation is rejected by the council on medical education of the American medical association or the successor to such council. Any costs incurred by the affiliate due to compensation paid to the program director prior to affiliation shall be included as part of the reimbursable costs during the period of time prior to the training of residents in the program.

(b) Within the limits of appropriations therefor and prior to July 1, 1980, the university may provide for reimbursement to each affiliate during the period of time prior to the training of residents in the program in amounts not to exceed $100,000 for salaries and other expenses and in amounts not to exceed $100,000 for site acquisition and development or leasing of facilities. No affiliate shall be eligible for reimbursement for costs involved in site acquisition and development unless such affiliate shall first submit to the university for approval the plan of the affiliate for site acquisition and development. The maximum reimbursable amount for site acquisition and development shall not exceed 50% of the total cost to the affiliate of the site acquisition and development or $100,000, whichever amount is less.

(c) (1) During the first year of training of residents in the program, the university may reimburse an affiliate, within the limits of appropriations therefor, an amount equal to 70% of the program budget of the affiliate, other than resident salaries, but the total amount of such reimbursement shall not exceed $60,000, and the university may reimburse the affiliate for the cost of resident salaries in an amount not to exceed the state's usual base stipend for family practice residents.

(2) During the second year of training of residents in the program, the university may reimburse an affiliate, within the limits of appropriations therefor, in an amount equal to 60% of the program budget of the affiliate, other than resident salaries, but the total amount of such reimbursement shall not exceed $80,000, and the university may reimburse the affiliate for the cost of resident salaries in an amount not to exceed the state's usual base stipend for family practice residents.

(3) During the third year of training of residents in the program and each year thereafter, the university may reimburse an affiliate, within the limits of appropriations therefor, in an amount equal to not more than 50% of the annual program budget of the affiliate, other than resident salaries, and the university may reimburse the affiliate for the costs of resident salaries.

History: L. 1977, ch. 309, § 5; L. 1978, ch. 378, § 1; L. 1979, ch. 198, § 10; L. 1983, ch. 302, § 2; L. 1992, ch. 263, § 1; July 1.



76-371 Same; affiliate located in Topeka; use of adult outpatient clinic at Topeka state hospital.

76-371. Same; affiliate located in Topeka; use of adult outpatient clinic at Topeka state hospital. If an affiliate selected under K.S.A. 76-368 is located in the city of Topeka, such affiliate is hereby authorized to and shall lease as a site for its location the adult outpatient clinic building located at Topeka state hospital.  The secretary of social and rehabilitation services shall negotiate with the affiliate reasonable terms for the lease of such building.

History: L. 1977, ch. 309, § 6; July 1.



76-372 Same; no limitation on authority of the university to establish health education centers.

76-372. Same; no limitation on authority of the university to establish health education centers. Nothing in this act shall be construed to limit the university's authority to establish area health education centers within the state.

History: L. 1977, ch. 309, § 7; July 1.



76-375 Medically underserved areas, list of; preparation by secretary of health and environment.

76-375. Medically underserved areas, list of; preparation by secretary of health and environment. On or before December 31 in each year, the secretary of health and environment, shall prepare a list of the areas of this state which the secretary determines to be medically underserved areas. In preparing such a list, the portion of time of persons engaged in the practice of medicine and surgery at any institution under the jurisdiction and control of the secretary for aging and disability services shall not be included in determining whether an area is medically underserved. Every such list shall note that all state medical care facilities or institutions qualify for such service commitments, in addition to listing those areas determined to be medically underserved. Medically underserved areas established prior to the effective date of this act by the chancellor of the university of Kansas, or the designee of the chancellor, shall continue in effect until changed by the secretary of health and environment.

History: L. 1978, ch. 377, § 3; L. 1980, ch. 297, § 1; L. 1980, ch. 298, § 1; L. 1981, ch. 361, § 4; L. 1982, ch. 378, § 5; L. 1985, ch. 298, § 1; L. 1986, ch. 357, § 2; L. 1987, ch. 232, § 10; L. 1987, ch. 356, § 1; L. 1987, ch. 355, § 2; L. 1987, ch. 355, § 3; L. 1988, ch. 362, § 2; L. 1990, ch. 334, § 2; L. 1995, ch. 212, § 1; L. 1996, ch. 229, § 136; L. 1999, ch. 149, § 11; L. 2002, ch. 103, § 1; L. 2014, ch. 115, § 412; July 1.



76-378 Prohibition on certain inpatient care or research at E. B. Allen hospital.

76-378. Prohibition on certain inpatient care or research at E. B. Allen hospital. No inpatient care or inpatient research shall be conducted in the E. B. Allen hospital by the Wichita branch of the university of Kansas school of medicine.

History: L. 1978, ch. 381, § 7; May 5.



76-379 Satisfaction of primary care postgraduate residency training program under medical student loan agreement; application of section.

76-379. Satisfaction of primary care postgraduate residency training program under medical student loan agreement; application of section. Any person awarded a scholarship in accordance with the provisions of K.S.A. 76-373 through 76-377a, and amendments thereto, who also enters into a medical student loan agreement under the medical student loan act and who has not commenced the required primary care postgraduate residency training program on the effective date of this act, may satisfy the requirement to enter and complete an approved three-year primary care residency training program under any such agreement by entering and completing an approved postgraduate residency training program as defined by subsection (b) of K.S.A. 76-381. The provisions of this section shall apply only to residency training and the practice of medicine and surgery commenced on or after the effective date of this act.

History: L. 1992, ch. 243, § 10; L. 2002, ch. 103, § 2; July 1.



76-380 Short title.

76-380. Short title. The provisions of K.S.A. 76-380 through 76-386 shall be known and may be cited as the medical student loan act.

History: L. 1992, ch. 243, § 1; May 21.



76-381 Definitions.

76-381. Definitions. As used in K.S.A. 76-380 through 76-386, and amendments thereto:

(a) "Act" means the medical student loan act;

(b) "approved postgraduate residency training program" means a residency training program in general pediatrics, general internal medicine, family medicine, family practice, emergency medicine or fellowship training in geriatric medicine;

(c) "service commitment area" means: (1) Any community within any county in Kansas other than Douglas, Johnson, Sedgwick, Shawnee or Wyandotte county; (2) any state medical care facility or institution; (3) any medical center operated by the veterans administration of the United States; (4) the full-time faculty of the university of Kansas school of medicine in family medicine or family practice; or (5) any community within Wyandotte county for purposes of any practice obligation under an agreement entered into by a person who is enrolled for the first time after July 1, 2004, in a course of study leading to the medical degree; and

(d) "state medical care facility or institution" includes, but is not limited to, the Kansas state school for the visually handicapped, the Kansas state school for the deaf, any institution under the secretary for aging and disability services, as defined by subsection (b) of K.S.A. 76-12a01, and amendments thereto, any institution under the commissioner of juvenile justice as defined by K.S.A. 2015 Supp. 38-2302, and amendments thereto, the Kansas soldiers' home, the Kansas veterans' home and any correctional institution under the secretary of corrections, as defined by subsection (d) of K.S.A. 75-5202, and amendments thereto, but shall not include any state educational institution under the state board of regents, as defined by subsection (a) of K.S.A. 76-711, and amendments thereto, except as specifically provided by statute.

History: L. 1992, ch. 243, § 2; L. 1996, ch. 229, § 137; L. 1999, ch. 149, § 12; L. 2002, ch. 103, § 7; L. 2004, ch. 146, § 5; L. 2006, ch. 169, § 134; L. 2009, ch. 40, § 2; L. 2014, ch. 115, § 413; July 1.



76-381b Medically underserved areas, determination of; report to legislature.

76-381b. Medically underserved areas, determination of; report to legislature. The university of Kansas school of medicine shall review and evaluate the criteria used in the determination of medically underserved areas of the state for the purpose of the medical student loan act. On or before January 14, 2008, the university of Kansas school of medicine shall submit a report to the legislature relating to such review and evaluation and any other information deemed necessary by the school of medicine.

History: L. 2007, ch. 173, § 19; July 1.



76-382 Medical student loans; tuition and living expenses stipend; agreements; priority to Kansas residents.

76-382. Medical student loans; tuition and living expenses stipend; agreements; priority to Kansas residents. (a) There is hereby established the medical student loan program at the university of Kansas school of medicine.

(b) Subject to the provisions of appropriation acts, the university of Kansas school of medicine may make medical student loans in accordance with the provisions of this act to undergraduate students enrolled in or admitted to the university of Kansas school of medicine in a course of instruction leading to the degree of doctor of medicine who enter into a written medical student loan agreement with the university of Kansas school of medicine in accordance with K.S.A. 76-383, and amendments thereto.

(c) Each medical student loan agreement under this act shall provide to the person receiving the loan the payment of all tuition and a stipend for living expenses in an amount of up to $2,000 per month for each month enrolled in such school during a year. Subject to the maximum amount, the amount of the monthly stipend shall be determined on an annual basis by the student receiving the loan.

(d) Subject to the provisions of appropriation acts, medical student loan agreements under this act may be entered into on an annual basis and shall provide the payment of the amounts specified under subsection (c) for one year unless otherwise terminated before such period of time. Subject to the provisions of appropriation acts, an undergraduate student enrolled in or admitted to the university of Kansas school of medicine in a course of instruction leading to the degree of doctor of medicine may receive a separate loan under this act for each separate year the student enters into a written medical student loan agreement with the university of Kansas school of medicine in accordance with K.S.A. 76-383, and amendments thereto. Loans may be awarded retroactively for any academic year that a student has completed successfully at the university of Kansas medical school, but for which a loan had not previously been awarded. Retroactive loans shall be in an amount equal to the amount of tuition paid by the student, plus a stipend in an amount not to exceed the maximum amount of the stipend for such academic year multiplied by the number of months for which the student was enrolled at the medical school during such year. For each separate year a student receives a loan under this act, the student shall engage in the full-time practice of medicine and surgery in an appropriate service commitment area for a period of 12 months unless such obligation is otherwise satisfied as provided in K.S.A. 76-386, and amendments thereto.

(e) Medical student loans shall be awarded on a priority basis as follows, first to qualified applicants who are Kansas residents at the time of entry into the university of Kansas school of medicine, and second, to qualified applicants who are not Kansas residents at the time of entry into the university of Kansas school of medicine. As used in this subsection, "Kansas residents" means persons who meet the residence requirements established in K.S.A. 76-729, and amendments thereto.

History: L. 1992, ch. 243, § 3; L. 1993, ch. 160, § 3; L. 2007, ch. 173, § 9; July 1.



76-383 Medical student loan agreements; terms and conditions.

76-383. Medical student loan agreements; terms and conditions. A medical student loan agreement entered into by the university of Kansas school of medicine and an undergraduate student enrolled in or admitted to the university of Kansas school of medicine in a course of instruction leading to the degree of doctor of medicine for the purpose of receiving a medical student loan under this act shall require that the person receiving the loan:

(a) Complete the required course of instruction and receive the degree of doctor of medicine and apply for, enter and complete an approved postgraduate residency training program;

(b) apply for and obtain a license to practice medicine and surgery in Kansas;

(c) engage in the full-time practice of medicine and surgery for a period of 12 months within a service commitment area, except as otherwise provided in subsection (c) of K.S.A. 76-384, and amendments thereto, for service as a full-time faculty member of the university of Kansas school of medicine in family medicine or family practice;

(d) commence such full-time practice of medicine and surgery within nine months after completion of an approved postgraduate residency training program and licensure in a service commitment area and continue such full-time practice in such service commitment area for a consecutive period of months equal to the total number of months required under the agreement;

(e) agree that the service commitment for each agreement entered into under this act is in addition to the service commitment contained in any other agreement which has been or may be entered into under this act for the purpose of obtaining a medical student loan or under other agreements for the purpose of obtaining scholarship aid;

(f) maintain records and make reports to the university of Kansas school of medicine to document the satisfaction of the obligation under such agreement to engage in the full-time practice of medicine and surgery within a service commitment area and to continue such full-time practice in such service commitment area for a consecutive period of months equal to the total number of months required under the agreement; and

(g) upon failure to satisfy an agreement to engage in the full-time practice of medicine and surgery within a service commitment area for the required period of time under any such agreement, the person receiving a medical student loan under this act shall repay amounts to the university of Kansas school of medicine as provided in K.S.A. 76-385, and amendments thereto.

History: L. 1992, ch. 243, § 4; L. 2002, ch. 103, § 3; July 1.



76-384 Same; satisfaction of service obligation; selection of service commitment area; alternative service.

76-384. Same; satisfaction of service obligation; selection of service commitment area; alternative service. (a) Upon the selection of a service commitment area for the purposes of satisfying a service obligation under a medical student loan agreement entered into under this act, the person so selecting shall inform the university of Kansas school of medicine of the service commitment area selected.

(b) A person serving in a service commitment area pursuant to any agreement under this act may serve all or part of any commitment in the service commitment area initially selected by such person. If such person moves from one service commitment area to another service commitment area, such person shall notify the university of Kansas school of medicine of such person's change of service commitment area. Service in any such service commitment area shall be deemed to be continuous for the purpose of satisfying any agreement entered into under this act.

(c) A person receiving a medical student loan under this act, may satisfy the obligation to engage in the full-time practice of medicine and surgery in a service commitment area if the person serves as a full-time faculty member of the university of Kansas school of medicine in general internal medicine, general pediatrics, family medicine or family practice and serves two years for each one year of such obligation, or the equivalent thereof on a two-for-one basis, except that, at the time any person commences satisfying such service obligation as a full-time faculty member pursuant to this subsection, the number of persons satisfying service commitments or service obligations, pursuant to agreements under the medical student loan act, as full-time faculty members pursuant to this subsection shall not exceed the number equal to 25% of the total number of full-time faculty members of the university of Kansas school of medicine in general internal medicine, general pediatrics, family medicine or family practice.

(d) A person may satisfy the obligation to engage in the full-time practice of medicine and surgery in a service commitment area by performing at least 100 hours per month of on-site primary care at a medical facility operated by a local health department or nonprofit organization in this state serving medically indigent persons. As used in this subsection, "medically indigent" means a person: (1) Who is unable to secure health care because of inability to pay for all or a part of the costs thereof due to inadequate personal resources, being uninsured, being underinsured, being ineligible for governmental health benefits; or (2) who is eligible for governmental benefits but is unable to obtain medical services; and "primary care" means general pediatrics, general internal medicine, family medicine and family practice.

History: L. 1992, ch. 243, § 5; L. 1995, ch. 212, § 2; L. 2002, ch. 103, § 4; July 1.



76-385 Same; failure to satisfy service obligation; repayment requirements; special circumstances, exceptions; disposition of repayments; medical loan repayment fund.

76-385. Same; failure to satisfy service obligation; repayment requirements; special circumstances, exceptions; disposition of repayments; medical loan repayment fund. (a) (1) Except as otherwise provided in paragraphs (2), (3), (4) and (5) of this subsection (a) or in K.S.A. 76-386, and amendments thereto, upon the failure of any person to satisfy the obligation to engage in the full-time practice of medicine and surgery within a service commitment area of this state for the required period of time under any medical student loan agreement entered into under this act, such person shall repay to the university of Kansas school of medicine in accordance with subsection (b) an amount equal to the total of (A) the amount of money received by such person pursuant to such agreement, or the amount of money determined under rules and regulations of the university of Kansas plus (B) annual interest at a rate of 15% from the date such money was received.

(2) Any person who fails to apply for and enter an approved postgraduate residency training program shall be required to repay all moneys received pursuant to an agreement entered into for any such medical student loan, plus accumulated interest at an annual rate of 15% and shall commence such repayment in accordance with subsection (b) within 90 days of graduation from the school of medicine or upon termination or completion of a residency training program which does not comply with the provisions of this act, whichever is later.

(3) If at any time a person is failing to satisfy an obligation to engage in the full-time practice of medicine and surgery in Kansas for the required period of time under an agreement entered into under this act because such person is engaged in the full-time practice of medicine and surgery in a state other than Kansas, or within Kansas in an area that is not a service commitment area or in the practice of medicine and surgery which does not otherwise comply with the agreement entered into under this act, and if such person is subject to or currently making repayments under this section and if such person subsequently commences the practice of medicine and surgery in this state which is in a service commitment area or which otherwise complies with the agreement entered into under this act, the balance of the repayment amount, including interest thereon, from the time of such commencement of practice until the obligation of such person is satisfied, or until the time such person again becomes subject to repayments, shall be waived. All repayment amounts due prior to such commencement of practice, including interest thereon, shall continue to be payable as provided in this section. If subsequent to such commencement of practice, the person fails to satisfy such obligation, the person again shall be subject to repayments, including interest thereon, as otherwise provided in this section.

(4) If, during the time a person is satisfying the service requirement of an agreement entered into under this act, such person desires to engage in less than the full-time practice of medicine and surgery within a service commitment area of the state and remain in satisfaction of such service requirement, such person may make application to the chancellor of the university of Kansas or the designee of the chancellor for permission to engage in less than such full-time practice of medicine and surgery. Upon a finding of exceptional circumstances made by the chancellor of the university of Kansas, or the designee of the chancellor, such person may be authorized to engage in less than the full-time practice of medicine and surgery within a service commitment area of the state for the remaining required period of time under such agreement and for an additional period of time which shall be equal to the length of the originally required period of time multiplied by the decimal fraction which is equal to the reduction of the full-time practice of medicine and surgery to be authorized hereunder, multiplied by two. In any such determination of the period required to be engaged in the less than full-time practice of medicine and surgery, the decimal fraction utilized shall not exceed .5 and any person granted permission to engage in less than the full-time practice of medicine and surgery in accordance with the provisions of this paragraph (4) shall be required to engage in at least the half-time practice of medicine and surgery.

(5) Any person who enters but fails to complete an approved postgraduate residency training program, or who enters and completes an approved postgraduate residency training program but fails to satisfy the obligation to engage in the full-time practice of medicine and surgery within a service commitment area of this state for the required period of time shall be required to repay all money received pursuant to an agreement entered into under this act a medical student loan, plus accumulated interest at an annual rate of 15% and shall commence such repayment in accordance with subsection (b) within 90 days of failure to complete an approved postgraduate residency training program or 90 days of failure to commence qualifying practice, whichever occurs first.

(b) For any repayment requirement under this section, the person shall repay an amount totaling the entire amount to be repaid under all such agreements for which such obligations are not satisfied, including all amounts of interest at the rate prescribed. The repayment shall be made in not more than 10 equal annual installment payments.

(c) All installment payments under this section shall commence six months after the date of the action or circumstance that causes the failure of the person to satisfy the obligations of such agreements, as determined by the university of Kansas school of medicine based upon the circumstances of each individual case. In all cases, if an installment payment becomes 91 days overdue, the entire amount outstanding shall become immediately due and payable, including all amounts of interest at the rate prescribed.

(d) The total repayment obligation imposed under all agreements entered into under this act may be satisfied by the person who entered into the agreements at any time prior to graduation from the university of Kansas school of medicine by making a single lump-sum payment equal to the total of (1) the entire amount to be repaid under all such agreements upon failure to satisfy the obligations under such agreements to practice in Kansas, plus (2) all amounts of interest thereon at the rate prescribed to the date of payment.

(e) The university of Kansas school of medicine shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the medical loan repayment fund.

(f) There is hereby created in the state treasury the medical loan repayment fund. All expenditures from the medical loan repayment fund shall be for medical student loans under the medical student loan act and for the expenses of administration of the medical student loan act and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chancellor of the university of Kansas or by a person designated by the chancellor. On the effective date of this act, the director of accounts and reports shall transfer all moneys in the medical scholarship and loan repayment fund to the medical loan repayment fund. On the effective date of this act, all liabilities of the medical scholarship and loan repayment fund are hereby imposed on the medical loan repayment fund and the medical scholarship and loan repayment fund is hereby abolished. Whenever the medical scholarship and loan repayment fund, or words of like effect, is referred to or designated by any statute, contract or other document, such reference or designation shall be deemed to apply to the medical loan repayment fund.

History: L. 1992, ch. 243, § 6; L. 2001, ch. 5, § 416; L. 2002, ch. 103, § 8; July 1.



76-386 Same; postponement and satisfaction of service obligation, when.

76-386. Same; postponement and satisfaction of service obligation, when. (a) An obligation to engage in the practice of medicine and surgery in accordance with an agreement under this act shall be postponed: (1) During any required period of active military service; (2) during any period of service as a part of volunteers in service to America (VISTA); (3) during any period of service in the peace corps; (4) during any period of service commitment to the United States public health service; (5) during any period of religious missionary work conducted by an organization exempt from tax under subsection (c) of section 501 of the federal internal revenue code of 1986; or (6) during any period of temporary medical disability during which the person obligated is unable because of such medical disability to practice medicine and surgery.  Except for clause (6) of this subsection (a), an obligation to engage in the practice of medicine and surgery in accordance with an agreement under this act shall not be postponed more than five years from the time the practice of medicine and surgery was to have been commenced under any such agreement.  An obligation to engage in the practice of medicine and surgery in accordance with an agreement under this act shall be postponed under clause (6) of this subsection (a) during the period of time the medical disability exists.

(b) An obligation to engage in the practice of medicine and surgery in accordance with an agreement under this act shall be satisfied: (1) If the obligation to engage in the practice of medicine and surgery in accordance with an agreement under this act has been completed, (2) if the person obligated dies, or (3) if, because of permanent physical disability, the person obligated is unable to practice medicine and surgery.

History: L. 1992, ch. 243, § 7; May 21.



76-386a Retroactivity of loan.

76-386a. Retroactivity of loan. Each loan agreement entered into under the medical student loan act after the effective date of this act and prior to June 30, 1993, for the 1992-93 academic year, shall be given retroactive effect so that each medical student entering into such a loan agreement receives payments for all tuition for the entire 1992-93 academic year and a stipend for living expenses for each month enrolled in the university of Kansas school of medicine during the 1992-93 academic year, all in accordance with the loan agreement, as though the loan agreement had been entered into at the beginning of the 1992-93 academic year.

History: L. 1993, ch. 160, § 4; April 22.



76-387 Residency bridging loan agreements; qualifications, terms and conditions; service obligation, postponement and satisfaction; practice service agreement defined.

76-387. Residency bridging loan agreements; qualifications, terms and conditions; service obligation, postponement and satisfaction; practice service agreement defined. (a) There is hereby established the Kansas medical residency bridging program at the university of Kansas school of medicine which shall be developed and implemented in order to provide encouragement, opportunities and incentives for persons in primary care residency training programs in general pediatrics, general internal medicine, family medicine or family practice, which are operated by or affiliated with the university of Kansas school of medicine or other such primary care residency training program which is operated in Kansas and approved by the state board of healing arts and a person under subsection (i) to locate their medical practice in rural Kansas communities upon completion of such residency training. The Kansas medical residency bridging program shall be administered by the institute for rural health care of the university of Kansas school of medicine.

(b) Subject to the provisions of appropriation acts, the university of Kansas school of medicine may enter into residency bridging loan agreements, in accordance with the provisions of this section, (A) with any person who has completed the first year of a primary care residency training program in general pediatrics, general internal medicine, family medicine or family practice, which is operated by or affiliated with the university of Kansas school of medicine or other such primary care residency training program which is operated in Kansas and approved by the state board of healing arts and (B) with a person under subsection (i).

(c) Subject to the provisions of appropriation acts, each person entering into a residency bridging loan agreement under this section shall receive a payment of $5,000 each year of primary care residency training, or any part of a year of such training, after the date that the residency bridging loan agreement is entered into by the resident and the university of Kansas school of medicine and, upon completion of the primary care residency training program, a payment of $6,000.

(d) Each residency bridging loan agreement shall require that the person receiving the loan:

(1) Complete the primary care residency training program;

(2) engage in the full-time practice of medicine and surgery in any county in Kansas other than Douglas, Johnson, Sedgwick, Shawnee or Wyandotte for three years under a practice commitment agreement;

(3) commence such full-time practice of medicine and surgery within 90 days after completing the primary care residency training program; and

(4) upon failure to satisfy the obligation to engage in the full-time practice of medicine and surgery in accordance with the provisions of the residency bridging loan agreement and this section, the person receiving the loan under this section shall repay to the university of Kansas school of medicine, within 90 days of such failure, the amount equal to the amount of money received by such person from the university of Kansas school of medicine, less credits earned, under such agreement plus interest at the annual rate of 15% from the date such money was received.

(e) An obligation to engage in the practice of medicine and surgery in accordance with the provisions of a residency bridging loan agreement and this section shall be postponed during (1) any period of temporary medical disability during which the person obligated is unable to practice medicine and surgery because of such medical disability, or (2) any other period of postponement agreed to or determined in accordance with criteria agreed to in the practice commitment agreement.

(f) An obligation to engage in the practice of medicine and surgery in accordance with the provisions of a residency bridging loan agreement and this section shall be satisfied: (1) If the obligation to engage in the practice of medicine and surgery in accordance with such agreement has been completed, (2) if the person obligated dies, or (3) if, because of permanent physical disability, the person obligated is unable to practice medicine and surgery.

(g) The university of Kansas school of medicine may adopt additional provisions, requirements or conditions for participation in the Kansas medical residency bridging program as are practicable and appropriate to accomplish the purposes of the program or as may be required for the implementation or administration of the program and, in any case, as are not inconsistent with the provisions of this section or the provisions of appropriation acts.

(h) As used in this section, "practice commitment agreement" means an agreement to commence the full-time practice of medicine and surgery in a city located in any county in Kansas other than Douglas, Johnson, Sedgwick, Shawnee or Wyandotte county, which (1) was entered into (A) by a person in a primary care  residency training program in general pediatrics, general internal medicine, family medicine or family practice, that is operated by or affiliated with the university of Kansas school of medicine or other such primary care residency training program which is operated in Kansas and approved by the state board of healing arts, or (B) by a person under subsection (i) with the city where such practice is to commence or another contracting entity other than the university of Kansas school of medicine that is representative of the interests of such city, and (2) provides benefits to such person that have an aggregate monetary value equal to or greater than the aggregate amount of payments to such person from the university of Kansas school of medicine under a residency bridging loan agreement under this section.

(i) A person who graduated from the university of Kansas school of medicine prior to July 1, 1992, who has completed the first year of a primary care residency training program in family practice which is operated outside the state of Kansas and who has entered into a practice commitment agreement with the north central Kansas health care foundation is eligible to enter into a residency bridging loan agreement under this section.

History: L. 1992, ch. 260, § 1; L. 1993, ch. 215, § 1; July 1.



76-389 Telemedicine communications system; contracts; fees for services; advisory committee.

76-389. Telemedicine communications system; contracts; fees for services; advisory committee. (a) Within the limits of appropriations therefor, the university of Kansas medical center is hereby authorized to establish, maintain and operate a telemedicine communications system, subject to the approval by the executive chief information technology officer under K.S.A. 75-4709, and amendments thereto. The telemedicine communications system shall apply telecommunications technology to the practice of medicine through compressed, full-motion, high-resolution, two-way interactive video communication and information transfer over long distances within a medical setting.

(b) For the purpose of establishing, operating and maintaining the telemedicine communications system, the university of Kansas medical center may enter into contracts with any state agency, and any such agency is authorized to contract for such purpose with the university of Kansas medical center. The university of Kansas medical center in addition may enter into contracts or other agreements with any municipality as defined under K.S.A. 75-1117, and amendments thereto, medical facility as defined under K.S.A. 65-411, and amendments thereto, individual, firm, partnership, corporation or other business entity for the establishment of the telemedicine communications system or the establishment or operation of any part thereof including placement, operation and maintenance of equipment. In accordance with the authority of the executive chief information technology officer under K.S.A. 75-4709, and amendments thereto, all contracts entered into by the university of Kansas school of medicine under this section shall be subject to approval by the executive chief information technology officer. Standards and qualifications for utilization of the telemedicine communications system shall be established by the telemedicine advisory committee.

(c) For the purpose of establishing, operating and maintaining the telemedicine communications system, the university of Kansas medical center may accept any grant of money or property, including any federal moneys available therefor. Within the limits of appropriations therefor and subject to approval by the executive chief information technology officer under K.S.A. 75-4709, and amendments thereto, the university of Kansas medical center may acquire, in the name of the state, any equipment necessary for the telemedicine communications system.

(d) As part of the telemedicine communications system under this section and within the limits of appropriations therefor, the university of Kansas medical center may provide and may fix, charge and collect fees, which shall be deposited in the state treasury to the credit of one or more special revenue funds as specified by the vice-chancellor, for the following services:

(1) Clinical and educational telemedicine services;

(2) consulting services pertaining to the technology, system capability, clinical services supported and basic telemedicine information;

(3) system design information;

(4) advice and assistance on equipment and acquisition installation;

(5) coordination with serving telephone companies and attachment to telecommunications networks;

(6) system training;

(7) coordination of system upgrades;

(8) clearinghouse for telemedicine information; and

(9) such other services as may be necessary in establishing, operating and maintaining the telemedicine communications system.

(e) There is hereby established the telemedicine advisory committee to consist of five members. The members of the telemedicine advisory committee shall be appointed by the chancellor of the university of Kansas. Of the members of the telemedicine advisory committee, one member shall be a representative of the Kansas medical society and one member shall be a representative of the Kansas hospital association. The chancellor shall designate the member who is chairperson of the telemedicine advisory committee. Vacancies on the telemedicine advisory committee shall be filled in like manner as original appointments. The telemedicine advisory committee shall meet periodically upon the call of the chairperson of the telemedicine advisory committee. Members of the telemedicine advisory committee attending meetings of the committee, or attending a subcommittee meeting thereof authorized by the committee, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223, and amendments thereto. The telemedicine advisory committee shall make recommendations to the university of Kansas medical center in regard to the administration of the provisions of this section, shall establish standards and qualifications for utilization of the telemedicine communications system in accordance with subsection (b) and shall perform such other duties as may be required by law.

History: L. 1994, ch. 178, § 1; L. 2013, ch. 62, § 33; July 1.



76-390 Exchange of real estate in Lawrence, Kansas, between board of regents and Kansas university endowment association.

76-390. Exchange of real estate in Lawrence, Kansas, between board of regents and Kansas university endowment association. (a) The state board of regents, for and on behalf of the university of Kansas, is hereby authorized to exchange and convey the real property described in subsection (b) to the Kansas university endowment association in consideration for which the Kansas university endowment association is hereby authorized to exchange and convey the real property described in subsection (c) to the university of Kansas. The exchange and conveyance of real property by the state board of regents under this section shall be executed in the name of the state board of regents by its chairperson and executive officer, and shall be delivered upon receipt of a good and sufficient warranty deed from the Kansas  university endowment association to the real property described in subsection (c).  Before such real property is exchanged and conveyed, the attorney general shall approve the instruments of conveyance of the state board of regents to the Kansas university endowment association and the instruments of conveyance of the Kansas university endowment association to the university of Kansas and shall approve the title to the real property exchanged and conveyed by the Kansas university endowment association.

(b) In accordance with the provisions of this section, the state board of regents is hereby authorized to exchange and convey the following described real property to the Kansas university endowment association:

(1) A tract of land, which may be referred to as parcel A, comprising 217,800 square feet, more or less, and more particularly described as follows: South 1/2 of the Northeast 1/4 of the Southwest 1/4 of the Northeast 1/4 of Section 2, Township 13 South, Range 19 East, in the city of Lawrence, Douglas county, Kansas;

(2) a tract of land, which may be referred to as parcel B, comprising 15,000 square feet, more or less, and more particularly described as follows: South 1/2 of Lot 2, North 9/20 of Lot 3, Fractional Lot 10 and Lot 11, in Oread Addition, city of Lawrence, Douglas county, Kansas;

(3) a tract of land, which may be referred to as parcel C, comprising 9,375 square feet, more or less, and more particularly described as follows: Beginning at a point 300 feet South of the Southeast corner of 11th and Louisiana Streets; thence South 75 feet; thence East 125 feet; thence North 75 feet; thence West 125 feet to the point of beginning, in the city of Lawrence, Douglas county, Kansas; and

(4) a tract of land, which may be referred to as parcel D, comprising 11,700 square feet, more or less, and more particularly described as follows: Lots 9 and 10 in Block 25, in Sinclair's Addition, city of Lawrence, Douglas county, Kansas.

(c) In accordance with the provisions of this section, the university of Kansas is hereby authorized to accept title to the following described real property conveyed to the university by the Kansas university endowment association:

(1) A tract of land, which may be referred to as parcel 1, comprising 6,006 square feet, more or less, and more particularly described as follows: Lot E, in Block 4, in University Place, an addition to the city of Lawrence, Douglas county, Kansas;

(2) a tract of land, which may be referred to as parcel 2, comprising 5,850 square feet, more or less, and more particularly described as follows: Lot 1, in Block 32, in Quivera Place, an addition to the city of Lawrence, Douglas county, Kansas;

(3) a tract of land, which may be referred to as parcel 3, comprising 5,850 square feet, more or less, and more particularly described as follows: Lot 4, in Block 32, in Quivera Place, an addition to the city of Lawrence, Douglas county, Kansas;

(4) a tract of land, which may be referred to as parcel 4, comprising 13,986.5 square feet, more or less, and more particularly described as follows: Beginning at a point on the North and South center line of Section 36, Township 12 South, Range 19 East, which point is 60 feet South of an iron monument marking the center of such Section 36; thence East approximately 253.1 feet; thence South 55 feet; thence West to such center line approximately 253.1 feet; thence North to the point of beginning, in the city of Lawrence, Douglas county, Kansas;

(5) a tract of land, which may be referred to as parcel 5, comprising 184,813.2 square feet, more or less, and more particularly described as follows: Beginning at a point 1,650 feet North and 678.48 feet West of the Southeast corner of Section 36, Township 12 South, Range 19 East; thence North 660 feet; thence West 280.02 feet; thence South 660 feet; thence East to the point of beginning, in the city of Lawrence, Douglas county, Kansas; and

(6) a tract of land, which may be referred to as parcel 6, comprising 23,400 square feet, more or less, and more particularly described as follows: Lots 7, 8, 9 and 10 in Block 13, in Lane's Second Addition, city of Lawrence, Douglas county, Kansas.

History: L. 1986, ch. 354, § 1; May 15.



76-391 Purchase of insurance for aircraft owned and operated by university of Kansas or the university of Kansas medical center; coverages.

76-391. Purchase of insurance for aircraft owned and operated by university of Kansas or the university of Kansas medical center; coverages. Within the limits of appropriations therefor, the university of Kansas and the university of Kansas medical center may purchase insurance for aircraft owned and operated by the university of Kansas or the university of Kansas medical center.  The insurance may include public liability, physical damage, medical payments and voluntary settlement coverages.

History: L. 1985, ch. 253, § 1; July 1.



76-393 Transfers to press publications account of restricted fees fund.

76-393. Transfers to press publications account of restricted fees fund. On July 1, 1986, and each July 1 thereafter, the director of accounts and reports shall transfer by voucher to the press publications account of the restricted fees fund of the university of Kansas, moneys in the respective amounts determined by the state board of regents and certified to the director of accounts and reports from the other operating expenditures (including official hospitality) accounts of the state general fund of each of the following state educational institutions, or other operating expenditures accounts as specified by the state board of regents if one or more of such accounts are not in existence: University of Kansas, Kansas state university of agriculture and applied science, Wichita state university, Emporia state university, Pittsburg state university and Fort Hays state university.

History: L. 1986, ch. 347, § 1; July 1.



76-394 University press of Kansas; insurance against loss or damage to book inventory.

76-394. University press of Kansas; insurance against loss or damage to book inventory. Within the limits of appropriations therefor, the university press of Kansas may purchase insurance against loss or damage to its book inventory.

History: L. 1985, ch. 253, § 3; July 1.



76-395 State board of regents authorized to convey certain property in Wichita; procedure; use of proceeds.

76-395. State board of regents authorized to convey certain property in Wichita; procedure; use of proceeds. The state board of regents is hereby authorized and empowered, for and on behalf of the university of Kansas, to sell and convey all of the rights, title and interest in the following described real estate located in the city of Wichita, Kansas:  A tract of land located in the north half of lot 7 and all of lot 8 and one-half of the vacated alley on the east side, block "B", H. L. and A. M. Taylor addition to the city of Wichita, Kansas; and lot 17 and one-half of the vacated alley on the west side, block "B", H. L. and A. M. Taylor addition to the city of Wichita, Kansas.  Conveyance of such rights, title and interest in such real estate shall be in accordance with the procedures prescribed therefor by the state board of regents and shall be executed in the name of the state board of regents by its chairperson and executive officer.  When the sale is made, the proceeds thereof shall be paid to the Kansas university endowment association to fund scholarships in engineering and the fine arts.

History: L. 1988, ch. 359, § 1; April 28.



76-396 Nursing positions at medical center; unclassified services, rights and benefits.

76-396. Nursing positions at medical center; unclassified services, rights and benefits. Nursing positions at the university of Kansas medical center which are placed in the unclassified service under subsection (f) of K.S.A. 75-2935 and amendments thereto, as amended by this act, shall continue to receive all rights and benefits of the classified service, as if such positions were in the classified service, until policies of the state board of regents establishing personnel policies and procedures for such positions are adopted and become effective.

History: L. 1990, ch. 305, § 2; March 22.



76-397 State board of regents authorized to sell certain property in Maryland; procedure; use of proceeds.

76-397. State board of regents authorized to sell certain property in Maryland; procedure; use of proceeds. (a) The state board of regents is hereby authorized and empowered, for and on behalf of the university of Kansas, to sell and convey all of the rights, title and interest in the following described tract of real estate, with the improvements, easements and appurtenances thereto, which is situated in the Town of Upper Marlboro, Maryland (3rd) Election District, Prince George's County, Maryland, which was received by the university of Kansas as a bequest from the estate of Frederic B. Parkes, II, and which is more particularly described as follows:

Beginning for the same at a point in the center line of the pavement of the Robert Crain Highway (Maryland Route 761) as now constructed, said point being approximately 197 feet westerly of where said center line formerly intersected the center line of track of Washington & Chesapeake Beach Railroad, and being also N. 37°00′ W. 20 feet from a concrete monument set; and running thence with the center line of said pavement (1) S. 54°45′ W. 69.83 feet to a point, the intersection of the center lines of pavement of said Crain Highway and of the County Road from Upper Marlboro to Croom Station, thence along the center line of the Croom Station Road the following three courses: (2) S. 40°40′ W. 100.37 feet; (3) S. 46°40' W. 73.00 feet; (4) S. 62°00′ W. 93.20 feet to the Easterly boundary of the lands of James Sasscer, being part of the tract formerly owned by J. Selwyn Sasscer, per liber 47, Folio 558, and with said boundary (5) S. 28°56′ E. 143.82 feet to a 32" Beech Tree passing in transit a large concrete block post at 12.14 feet of said line, thence with an approximation of a stream bed and with and binding on the Northerly line of Ghiselin Sasscer's portion of the said J. Selwyn Sasscer Farm, as now surveyed, (6) N. 65°14′ E. 360.84 feet to a concrete monument set, thence (7) N. 37°00′ W. 231.62 feet to the place of beginning, passing in transit a concrete monument set at 211.62 feet of said line, containing 1.43 acres of land, more or less.

(b) Conveyance of such rights, title and interest in such real estate, with the improvements, easements and appurtenances thereto, shall be in accordance with the procedures prescribed therefor by the state board of regents and shall be executed in the name of the state board of regents by its chairperson and executive officer. All proceeds from the sale of such real estate, with the improvements, easements and appurtenances thereto, shall be paid to the university of Kansas to be invested pursuant to K.S.A. 76-156a and amendments thereto in accordance with the bequest of Frederic B. Parkes, II.

(c) No conveyance of real estate, with the improvements, easements and appurtenances thereto, authorized by this section shall be made or accepted by the state board of regents until the deeds, titles and conveyances have been reviewed and approved by the attorney general. The sale and conveyance authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a and amendments thereto.

History: L. 1992, ch. 155, § 1; April 30.



76-398 State board of regents authorized to convey certain property in city of Wichita to Sedgwick county; procedure.

76-398. State board of regents authorized to convey certain property in city of Wichita to Sedgwick county; procedure. The state board of regents is hereby authorized to convey the real property located in Sedgwick county, Kansas, and more specifically described as lots 18 and 20 of Beal and Berry's Subdivision replatted as Lot 2, Block 2 KUMC Addition to Wichita in the city of Wichita, Sedgwick county, Kansas, to Sedgwick county in accordance with the lease agreement entered into with Sedgwick county during 1994 concerning such real property.  The conveyance authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a and amendments thereto.

History: L. 1995, ch. 169, § 1; Apr. 27.



76-399 University of Kansas medical center; procedures for acquisition of certain goods and services; exemptions.

76-399. University of Kansas medical center; procedures for acquisition of certain goods and services; exemptions. (a) The university of Kansas medical center is hereby authorized to make direct purchases of goods and services in amounts of not more than $25,000 for any individual purchase.  Each such purchase may be made in the open market or in accordance with such procedures and under such conditions as may be prescribed and established by the director of purchases of the university of Kansas medical center for purchases under this subsection.

(b) The university of Kansas medical center is hereby authorized to enter into contracts with consortiums of health care providers and other purchasing groups for the acquisition of supplies and other materials or equipment for use by the university hospital and to acquire such supplies and other materials or equipment in conjunction with or through such consortiums of health care providers and other purchasing groups. Prior to entering into a contract under this subsection (b), the university of Kansas medical center shall advise and consult with the director of purchases of the department of administration concerning any such contract.

(c) No purchase or other acquisition by the university of Kansas medical center pursuant to this section or any contract entered into by the university of Kansas medical center under this section shall be subject to the provisions of K.S.A. 75-3739 and amendments thereto and no such purchase, acquisition or contract shall be subject to approval under any other statute other than those contained in article 3 or article 7 of chapter 76 of the Kansas Statutes Annotated.

History: L. 1995, ch. 134, § 1; Apr. 20.



76-3-100 Same; procedures for acquisition of data processing hardware and software for university hospital information systems; reports.

76-3,100. Same; procedures for acquisition of data processing hardware and software for university hospital information systems; reports. Each acquisition of data processing hardware or software by the university of Kansas medical center for the university hospital information systems shall be exempt from the provisions of K.S.A. 75-4705, 75-4706, 75-4707, 75-4709 and 75-3739, and amendments thereto, and shall not be subject to approval under any statute other than those contained in article 3 or article 7 of chapter 76 of the Kansas Statutes Annotated.  In addition to other procedures, the university of Kansas medical center is hereby authorized to acquire data processing hardware and software for the university hospital information systems by sole source negotiation. The university of Kansas medical center shall file with the director of purchases of the department of administration and shall update periodically a plan for future acquisitions under this section. The university of Kansas medical center shall submit a written report in each calendar quarter to the secretary of administration, to the chairpersons of the senate committee on ways and means and the house of representatives committee on appropriations and to the joint committee on information technology on all contracts for acquisition of data processing hardware and software entered into under this section during such calendar quarter.

History: L. 1995, ch. 151, § 1; L. 1998, ch. 182, § 19; May 21.



76-3-101 Same; procedures for affiliations, joint ventures, partnerships and equity ownerships to provide medical services or participate in medical networks; exemptions.

76-3,101. Same; procedures for affiliations, joint ventures, partnerships and equity ownerships to provide medical services or participate in medical networks; exemptions. (a) Upon recommendation of the chancellor of the university of Kansas and approval of the state board of regents, the university of Kansas medical center is hereby authorized to negotiate and enter into contracts and leases on behalf of the university hospital for the purposes of affiliations, joint ventures, partnerships and equity ownerships with other health care providers and third parties for purposes of providing medical services or for participation in medical networks for the provision of medical services.  No such contract or lease shall be subject to any provision of K.S.A. 75-3739 or 75-37,102 and amendments thereto and no such contract or lease shall be subject to approval under any other statute other than those contained in article 3 or article 7 of chapter 76 of the Kansas Statutes Annotated.

(b) Subject to the provisions of appropriation acts, the university of Kansas medical center may make expenditures from the hospital revenue fund for contracts and leases entered into under this section.

History: L. 1995, ch. 131, § 1; Apr. 20.



76-3-102 Same; contracts for lease and operation of off-campus medical care facilities; exemptions; reports.

76-3,102. Same; contracts for lease and operation of off-campus medical care facilities; exemptions; reports. The university of Kansas medical center is hereby authorized to enter into contracts and to lease and operate off-campus medical care facilities.  No such contract or lease shall be subject to any provision of K.S.A. 75-3739 and amendments thereto and such lease shall not be subject to approval under any statute other than those contained in article 3 or article 7 of chapter 76 of the Kansas Statutes Annotated.  The university of Kansas medical center shall submit a written report in each calendar quarter to the secretary of administration and to the joint committee on state building construction on all expenditures for such contracts and leases for such off-campus medical care facilities during such calendar quarter.

History: L. 1995, ch. 133, § 1; Apr. 20.



76-3-103 State board of regents authorized to exchange and convey certain property in Douglas county to the Kansas university endowment association.

76-3,103. State board of regents authorized to exchange and convey certain property in Douglas county to the Kansas university endowment association. (a) As used in this section:

(1) "University real property" means:

A tract of land contained in the Northeast Quarter of Section 2, Township 13 South, Range 19 East of the 6th Principal Meridian, all in Douglas County, Kansas, described as follows:  Beginning at the Southwest corner of the Southeast ¼ of the Northeast ¼ of Section 2, Township 13 South, Range 19 East, thence North along the West line of said Southeast ¼ of the Northeast ¼ a distance of 440 feet, thence North 60 degrees East to the centerline of Constant Avenue, thence Southeast along said centerline to the South line of said Northeast ¼ , thence West to the point of beginning, less a 50 foot right-of-way on the west side of Constant Avenue.  Said tract contains 13.9 acres, more or less.

(2) "Foundation real property" means:

A tract of land contained in the Northeast Quarter of Section 2, Township 13 South, Range 19 East of the 6th Principal Meridian, all in Douglas County, Kansas, described as follows:  Beginning at a point 440 feet North of the Southwest corner of the Southeast ¼ of the Northeast ¼ of Section 2, Township 13 South, Range 19 East thence South 60 degrees West a distance of approximately 285 feet, thence North 30 degrees West, a distance of approximately 315 feet to the Northwest line of Irving Hill Road extended, thence following said Northwest line of Irving Hill Road, Northeast to the West line of said Southeast ¼ of the Northeast ¼, thence South along said West line to the point of beginning, a distance of approximately 425 feet.  This tract contains approximately 3.2 acres and a building consisting of approximately 24,700 square feet.

(b) The state board of regents, for and on behalf of the university of Kansas, is hereby authorized to exchange and convey the university real property described in subsection (a)(1) to the Kansas university endowment association in consideration for the conveyance of the foundation real property described in subsection (a)(2) to the university of Kansas and to accept such real property.  The deed to the property conveyed to the university of Kansas shall be held in escrow from the date of the conveyance for a period not to exceed 24 months from such date.  The Kansas university endowment association is authorized to occupy such property during the period such property is held in escrow and shall maintain the property and provide utilities.

(c) The exchange and conveyance of real property by the state board of regents under this section shall be executed in the name of the state board of regents by the chairperson and executive officer, and shall be delivered upon receipt of a good and sufficient warranty deed from the Kansas university endowment association conveying the foundation real property which is specified for the particular exchange and conveyance.  Before any such real property is exchanged and conveyed, the attorney general shall approve the instruments of conveyance of the state board of regents to the Kansas university endowment association and the instruments of conveyance of the Kansas university endowment association to the university of Kansas and shall approve the title to the real property exchanged and conveyed by the Kansas university endowment association.

History: L. 1996, ch. 176, § 2; Apr. 25.



76-3-104 Sale of certain real property in Douglas county by board of regents; use of proceeds; approval by attorney general.

76-3,104. Sale of certain real property in Douglas county by board of regents; use of proceeds; approval by attorney general. (a) The state board of regents is hereby authorized and empowered, for and on behalf of the university of Kansas, to sell and convey all of the rights, title and interest in the following described real estate, and any improvements thereon, located in Douglas county, Kansas:  All of lots 15, 17, 19, New Hampshire Street, City of Lawrence, Kansas, and a portion of Lot 13 New Hampshire Street more particularly described in a quitclaim deed dated July 27, 1965, between the United States of America, grantor, and the state board of regents, state of Kansas, for its use and for the use of the university of Kansas, grantee.

(b) Conveyance of such rights, title and interest in such real estate, and any improvements thereon, shall be executed in the name of the state board of regents by its chairperson and executive officer. The deed for such conveyance may be by warranty deed or by quitclaim deed as determined to be in the best interests of the state by the state board of regents in consultation with the attorney general. Any proceeds from sale of such real estate, and any improvements thereon, shall be deposited in the state treasury to the credit of an appropriate account of the restricted fees fund of the university of Kansas.

(c) No sale and conveyance of real estate and improvements thereon as authorized by this section shall be made by the state board of regents until the deeds and conveyances have been reviewed and approved by the attorney general and, if a warranty deed is to be the instrument of conveyance, a title review has been performed or title insurance has been obtained and the title opinion or the certificate of title insurance, as the case may be, has been approved by the attorney general.

History: L. 1998, ch. 127, § 2; Apr. 30.



76-3-105 State board of regents authorized to sell certain property in Douglas county, Kansas; procedure, use of proceeds.

76-3,105. State board of regents authorized to sell certain property in Douglas county, Kansas; procedure, use of proceeds. (a) The state board of regents is hereby authorized and empowered, for and on behalf of the university of Kansas, to sell and convey all of the rights, title and interest in the following parcel in Douglas county, Kansas:

University Place Block 3, Lot 7 in the City of Lawrence. Together with and subject to covenants, easements and restrictions of record.

(b) Conveyance of such rights, title and interest in such real estate shall be executed in the name of the state board of regents by its chairperson and chief executive officer. When the sale is made, the proceeds thereof shall be deposited in the restricted fees account of the university of Kansas to support general operations of the university. The provisions of K.S.A. 2015 Supp. 75-6609, and amendments thereto, shall not be applicable to the real estate sale authorized by this section.

History: L. 2005, ch. 106, § 4; July 1.



76-3-106 Sale of interest in certain real estate by board of regents authorized; disposition of proceeds.

76-3,106. Sale of interest in certain real estate by board of regents authorized; disposition of proceeds. (a) The state board of regents is hereby authorized and empowered, for and on behalf of the university of Kansas, to sell and convey all of the rights, title and interest in the following parcel in Douglas County, Kansas:

Lots 7, 8, 9, 10, 11 and 12 in Block 13 in Lanes' Second Addition to the City of Lawrence. Together with and subject to covenants, easements and restrictions of record.

(b) Conveyance of such rights, title and interest in such real estate shall be executed in the name of the state board of regents by its chairperson and chief executive officer. When the sale is made, the proceeds thereof shall be deposited in the state treasury to the credit of an appropriate account of the restricted fees account of the university of Kansas to support the general operations of the university. The provisions of K.S.A. 2015 Supp. 75-6609, and amendments thereto, shall not be applicable to the real estate sale authorized by this section.

History: L. 2008, ch. 160, § 1; July 1.



76-3-107 School of engineering capital improvement project; issuance of bonds by Kansas development finance authority, limitation; debt service.

76-3,107. School of engineering capital improvement project; issuance of bonds by Kansas development finance authority, limitation; debt service. (a) The university of Kansas is hereby authorized to initiate and complete a capital improvement project for the university of Kansas school of engineering expansion project phase II and such capital improvement project is hereby approved for the university of Kansas for the purposes of subsection (b) of K.S.A. 74-8905, and amendments thereto, and the authorization of the issuance of bonds by the Kansas development finance authority in accordance with that statute. The university of Kansas may make expenditures from the moneys received from the issuance of any such bonds for such capital improvement project, except that expenditures from the moneys received from the issuance of any such bonds for such capital improvement project shall not exceed $65,000,000, plus all amounts required for costs of bond issuance, costs of interest on the bonds issued for such capital improvement project during the construction of such project and any required reserves for the payment of principal and interest on the bonds. All moneys received from the issuance of any such bonds shall be deposited and accounted for as prescribed by applicable bond covenants. Debt service for any such bonds for such capital improvement project shall be financed by appropriations from any appropriate special revenue fund or funds of the university of Kansas.

(b) During the fiscal years ending June 30, 2014, and June 30, 2015, in addition to the provisions of subsection (a), the university of Kansas is hereby authorized to initiate and complete a capital improvement project for the university of Kansas school of engineering expansion project phase II and such capital improvement project is hereby approved for the university of Kansas for the purposes of subsection (b) of K.S.A. 74-8905, and amendments thereto, and the authorization of the issuance of bonds by the Kansas development finance authority in accordance with that statute. The university of Kansas may make expenditures from the moneys received from the issuance of any such bonds for such capital improvement project, except that expenditures from the moneys received from the issuance of any such bonds for such capital improvement project shall not exceed $15,000,000, plus all amounts required for costs of bond issuance, costs of interest on the bonds issued for such capital improvement project during the construction of such project and any required reserves for the payment of principal and interest on the bonds. All moneys received from the issuance of any such bonds shall be deposited and accounted for as prescribed by applicable bond covenants. Debt service for any such bonds for such capital improvement project shall be financed by appropriations from any appropriate special revenue fund or funds of the university of Kansas.

(c) The university of Kansas shall provide for the annual maintenance and operation costs for such school expansion.

History: L. 2011, ch. 103, § 2; L. 2013, ch. 136, § 261; July 1.



76-3-108 Conveyance of certain real estate in Douglas county by board of regents authorized; procedure.

76-3,108. Conveyance of certain real estate in Douglas county by board of regents authorized; procedure. (a) The state board of regents, for and on behalf of the university of Kansas, is hereby authorized to exchange and convey the real property described in subsection (b) to the Kansas university endowment association in consideration for the Kansas university endowment association exchanging and conveying the real property described in subsection (c) to the university of Kansas. The exchange and conveyance of real property by the state board of regents under this section shall be executed in the name of the state board of regents by its chairperson and its chief executive officer. The deed for such conveyance may be by warranty deed or by quitclaim deed as determined to be in the best interests of the state by the state board of regents in consultation with the attorney general. No exchange and conveyance of real estate and improvements thereon as authorized by this section shall be made by the state board of regents until the deeds and conveyances have been reviewed and approved by the attorney general and, if warranty deeds are to be the instruments of conveyance, title reviews have been performed or title insurance has been obtained and the title opinion or the certificates of title insurance, as the case may be, have been approved by the attorney general. The conveyance authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a or K.S.A. 2015 Supp. 75-6609, and amendments thereto.

(b) In accordance with the provisions of this section, the state board of regents is hereby authorized to exchange and convey the following described real property to the Kansas university endowment association:

Part of Lots 2, 3 and 10, Block 8 Oread Addition, a subdivision in the City of Lawrence, Douglas County, Kansas, being more particularly described as follows:

Commencing at the Northwest corner of said Block 8 Oread Addition; thence South 01 degrees 50 minutes 57 seconds East along the West line of said Block 8 a distance of 250.07 feet to the Northwest corner of the South One-Half of Lot 10 Block 8 Oread Addition said point being the Point of Beginning; thence North 88 degrees 11 minutes 58 seconds East along the North line of the South One-Half of said Lot 10 a distance of 125.00 feet to a point said point being the Northeast corner of the South One-Half of said Lot 10; thence North 01 degrees 50 minutes 57 seconds West a distance of 100.00 feet to a point said point being the Northwest corner of the South One-Half of Lot 2 Oread Addition; thence North 88 degrees 11 minutes 58 seconds East along the North line of said South One-Half of Lot 2 a distance of 213.77 feet to a point on the Westerly right of way of Oread Avenue, said point also being the Northeast corner of the South One-Half of said Lot 2; thence South 08 degrees 59 minutes 36 seconds West along said Westerly right of way a distance of 120.26 feet to a point; thence South 88 degrees 11 minutes 58 seconds West a distance of 316.15 feet to a point on the West line of said Block 8 Oread Addition; thence North 01 degrees 50 minutes 57 seconds West along said West line a distance of 18.13 feet to the Point of Beginning, and containing 26,183.02 square feet, more or less. Excepting easements, rights of way or restrictions of record.

(c) In accordance with the provisions of this section, the university of Kansas is hereby authorized to accept title to the following described real property conveyed to the university by the Kansas university endowment association:

A Tract of land in the Southwest One-Quarter of Section 31, Township 12 South, Range 20 East of the 6th Principal Meridian, in the City of Lawrence, Douglas County, Kansas, more particularly described as follows:

Beginning at point on the West line of the Southwest One-Quarter of Section 31, Township 12, Range 20 and 186.53 feet North of the Southwest corner thereof; thence North 01 degrees 49 minutes 01 seconds West along the West line of said Southwest One-Quarter a distance of 190.00 feet to a point on the South right of way of West 14th street as described in the deed recorded in Book 261 at Page 558; thence North 88 degrees 25 minutes 51 seconds East along the said South right of way a distance of 62.94 feet to a point; thence South 01 degrees 49 minutes 01 seconds East a distance of 76.15 feet to a point; thence North 88 degrees 25 minutes 51 seconds East a distance of 128.06 feet to a point; thence North 01 degrees 49 minutes 01 seconds West a distance of 28.65 feet to a point, said point being the Southwest corner of a tract of land described in the deed recorded in Book 304 at Page 626; thence North 88 degrees 25 minutes 51 seconds East along the South line of said tract, a distance of 120.00 feet to a point on the West right of way of Ohio Street; thence South 01 degrees 49 minutes 01 seconds East along the said West right of way a distance of 142.50 feet to a point, said point being the Northeast corner of a tract of land described in the deed recorded in Book 400 at Page 674; thence South 88 degrees 25 minutes 51 seconds West along the North line of said tract recorded in Book 400 at Page 674 and continuing along the North line of a tract of land described in the deed recorded in Book 347 at Page 1276 a distance of 311.00 feet to a point, said point being the Northwest corner of the said tract of land described in the deed recorded in Book 347 at Page 1276, said point also being the Point of Beginning, and containing 43,628.53 square feet, more or less. Excepting easements, rights of way or restrictions of record.

History: L. 2014, ch. 93, § 64; May 1.






Article 3a WICHITA STATE UNIVERSITY

76-3a01 Establishment and operation of Wichita state university as associate of university of Kansas authorized; definitions.

76-3a01. Establishment and operation of Wichita state university as associate of university of Kansas authorized; definitions. As used in this act:

(a) The term "university board" means the board of regents of the university of Wichita;

(b) the term "state board" means the state board of regents;

(c) the term "campus property" means the real estate, buildings, furnishings, fixtures, and equipment comprising the educational plant of the university of Wichita; and

(d) the term "endowment property" means the investment real estate, the net earnings of which are devoted to general educational purposes of said university or to the retirement of revenue bonds, or to special university purposes as prescribed or authorized by the donors of such property, and investment personal property, endowment and scholarship funds of the university of Wichita.

History: L. 1963, ch. 439, § 1; April 2.



76-3a07 Same; annual tax levy by city of Wichita after approval of proposition; use of proceeds; additional levy, when; bond and tax levy limitation laws inapplicable.

76-3a07. Same; annual tax levy by city of Wichita after approval of proposition; use of proceeds; additional levy, when; bond and tax levy limitation laws inapplicable. If the electors of the city of Wichita shall vote in favor of the proposition submitted pursuant to K.S.A. 76-3a02, then the governing body of the city of Wichita shall levy an annual tax commencing with the budget year 1964 at the rate of one and one-half mills on the dollar on all taxable tangible property in such city. That portion of the proceeds of such levy, together with the proceeds of such prior levies under section 13-13a23 of the General Statutes Supplement of 1961, as are required to retire and pay the interest on general obligation bonds of such university issued and outstanding on July 1, 1964, shall be paid by the county treasurer to the state treasurer, and upon receipt of the same the state treasurer shall credit the amount so paid to a special sinking fund, which is hereby created in the state treasury, which shall be used by and is hereby made available to the state board of regents for the purpose of retiring and paying the interest on said general obligation bonds.

If the proceeds of such levy in any year together with funds on hand from previous levies are insufficient to pay the principal of and interest on such bonds required to be paid in such year, then the governing body of such city shall make such additional tax levy as may be necessary to pay such interest and principal installments coming due in such year in full. The balance, if any, shall be paid over to the board of trustees of such university, to be used for such purposes as shall be designated by the governing body of such city, within the scope of K.S.A. 76-3a16. The general obligation bonds described in this section shall not be considered in applying any law limiting bonded indebtedness to the city of Wichita; and the tax levies provided in this section shall be in addition to all other tax levies authorized or limited by law and shall not be subject to or within any specific or aggregate tax levy limit prescribed by article 19 of chapter 79 of the Kansas Statutes Annotated, or acts amendatory thereof or supplemental thereto.

History: L. 1963, ch. 439, § 7; April 2.



76-3a09 Same; board of regents to accept title and operational control effective July 1, 1964; recordation of instruments.

76-3a09. Same; board of regents to accept title and operational control effective July 1, 1964; recordation of instruments. The state board of regents, for and on behalf of the state of Kansas, shall accept the transfers and conveyances of title to all the campus property of the university of Wichita, with the proviso and subject to the condition that actual possession and operational control of the university of Wichita, by the state of Kansas through its state board of regents shall become effective July 1, 1964. All instruments conveying real estate shall be recorded in the office of the register of deeds of the county where the real estate is located, and thereafter shall be filed in the office of secretary of state by the state board.

History: L. 1963, ch. 439, § 9; April 2.



76-3a11 Same; board of regents to continue arrangements for payment of revenue bonds after assumption of control.

76-3a11. Same; board of regents to continue arrangements for payment of revenue bonds after assumption of control. After the assumption of jurisdictional control, management and full operational responsibilities of the university of Wichita on July 1, 1964, by the state board of regents, said board shall continue in effect at said university all existing arrangements and agreements whereby revenues derived from activities, facilities and operations of the university of Wichita have been pledged as security for revenue bonds: Provided,That in no event shall resort be had to tax moneys or any other moneys of the state for payment of such revenue bonds or the interest thereon, and that such revenue bonds shall not constitute general obligations of the state of Kansas or of the state board of regents.

History: L. 1963, ch. 439, § 11; April 2.



76-3a16 Board of trustees of university of Wichita; members, appointment, terms, vacancies; rights, powers, duties, authority and jurisdiction.

76-3a16. Board of trustees of university of Wichita; members, appointment, terms, vacancies; rights, powers, duties, authority and jurisdiction. The board of regents of any municipal university heretofore created which has conveyed all its campus property as defined in K.S.A. 76-3a01 to 76-3a15, inclusive, and amendments thereto to the state of Kansas, on and after July 1, 1964, shall be known as the board of trustees of the university, having nine members who shall be residents of the state of Kansas and all of whom shall be appointed by the governor. Members shall be appointed for terms of three years and until their successors have been appointed. Members shall be appointed to fill vacancies caused by death or resignation and shall hold office for the remainder of the unexpired terms.

The board of trustees shall continue to have all the rights, powers and authority of a municipal university as set forth in  K.S.A. 13-13a03et seq., and amendments thereto with respect to endowment property as defined in K.S.A. 76-3a01 to 76-3a15, inclusive, and amendments thereto and shall be deemed to be the same legal entity as the predecessor board of regents of such municipal university, and to have succeeded, by operation of law, to the ownership of all endowment property of such university as defined in K.S.A. 76-3a01 to 76-3a15, inclusive, and amendments thereto. The board of trustees shall have the continuing right, power and authority to have a seal, to sue and be sued, to continue to use all properties of such university not defined as campus property in K.S.A. 76-3a01 to 76-3a15, inclusive, and amendments thereto; and to hold, manage, lease, sell and receive properties, real and personal, for the endowment of the university, including receipt of such sums from any municipal governing body pursuant to K.S.A. 76-3a01 to 76-3a15, inclusive, and amendments thereto.

The essential purpose of the board of trustees shall be that of supporting the educational undertakings of the university and to that end to receive and hold in trust any property, real and personal, given, devised, bequeathed, given in trust or in any other way made over to the board of trustees for the use or benefit of the university, or of any student or professor therein as such, or of any department thereof, or for the carrying on at the institution of any line of work, teaching or investigation, which the donor, grantor or testator may designate; to invest or disburse all moneys so received, and generally to care for, manage, administer and control all such property so received, and to carry out the wishes and to see that the funds and property so received are applied to the uses specified by the donors, or, in case the gift, devise or bequest is a general one, then to such uses as may be agreed on by the board of trustees. The board of trustees shall not have the power or authority to disburse funds under its control for any expense of the university or for any item of campus property of the university, as campus property is defined in subsection (c) of K.S.A. 76-3a01 and amendments thereto unless such disbursements shall have first been approved by the state board of regents.

The board of trustees shall have the authority, on behalf of and with the consent of the state board of regents, to enter into leases of campus property, as defined in subsection (c) of K.S.A. 76-3a01 and amendments thereto, as lessor or lessee, in conjunction with the issuance of revenue bonds by a public building commission pursuant to K.S.A. 12-1757 et seq., and amendments thereto.

The board of trustees shall carry out any existing arrangement or commitment whereby revenues of any property owned by the board of trustees are pledged to the payment of revenue bonds of the university. Whenever the state board of regents shall in its sole discretion deem it necessary, the state board of regents may take over full operational control and management of any endowment property, the revenues of which have been so pledged. Thereafter the operational control and management of such endowment property may be retained by the state board of regents until such revenue bonds have been retired.

History: L. 1963, ch. 438, § 1; L. 1983, ch. 304, § 3; July 1.



76-3a17 Health sciences building; continuation of capital improvement project.

76-3a17. Health sciences building; continuation of capital improvement project. The capital improvement project to construct a joint facility for the college of health related professions and the Wichita branch of the university of Kansas medical center at Wichita state university is hereby redesignated as a capital improvement project to construct a health sciences building at Wichita state university.  The capital improvement project to construct a health sciences building at Wichita state university shall be a continuation of the capital improvement project to construct a joint facility for the college of health related professions and the Wichita branch of the university of Kansas medical center except that such project shall not be constructed for use by the Wichita branch of the university of Kansas school of medicine.

History: L. 1978, ch. 381, § 1; May 5.



76-3a18 Same; terminology transfer.

76-3a18. Same; terminology transfer. Whenever the term "joint facility for the college of health related professions and the Wichita branch of the university of Kansas medical center," or words of like effect is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to mean and apply to the health sciences building located at Wichita state university.

History: L. 1978, ch. 381, § 2; May 5.



76-3a19 Same; partial redesign of capital improvement project; negotiating committee duties; fees for architectural services.

76-3a19. Same; partial redesign of capital improvement project; negotiating committee duties; fees for architectural services. To provide for the partial redesign of the capital improvement project to construct a joint facility for the college of health related professions and the Wichita branch of the university of Kansas medical center to be a capital improvement project to construct a health sciences building at Wichita state university, the negotiating committee constituted under K.S.A. 75-1251 shall negotiate for architectural services for the partial redesign of such project in accordance with the provisions of article 54 of chapter 75 of the Kansas Statutes Annotated except that the provisions of K.S.A. 75-1263 relating to the limitations of fees paid to firms for architectural services shall not apply.  The negotiating committee shall negotiate for the usual and responsible professional fees charged for similar architectural services.  Fees paid for the architectural services for such redesign shall be paid from any appropriations made in K.S.A. 76-3a21.

History: L. 1978, ch. 381, § 3; May 5.



76-3a21 Same; transfer of unencumbered balances in certain accounts; appropriations.

76-3a21. Same; transfer of unencumbered balances in certain accounts; appropriations. (a) On the effective date of this act, the director of accounts and reports shall transfer any unencumbered balance as of the effective date of this act in the planning for a joint facility for the college of health related professions and the Wichita branch of the university of Kansas medical center account of the federal revenue sharing fund to the health sciences building account of the federal revenue sharing fund, which account is hereby created.  The amount so transferred is hereby appropriated to the health sciences building account for the fiscal year ending June 30, 1978, from the federal revenue sharing fund for Wichita state university for the purpose described in the title of the account.

(b) On the effective date of this act, the director of accounts and reports shall transfer any unencumbered balance as of the effective date of this act in the joint facility for the college of health related professions and the Wichita branch of the university of Kansas medical center account of the federal revenue sharing fund to the health sciences building account of the federal revenue sharing fund, which account is hereby created. The amount so transferred is hereby appropriated to the health sciences building account for the fiscal year ending June 30, 1978, from the federal revenue sharing fund for Wichita state university for the purpose described in the title of the account.

(c) On the effective date of this act, the director of accounts and reports shall transfer any unencumbered balance as of the effective date of this act in the joint facility for the college of health related professions and the Wichita branch of the university of Kansas medical center-utility additions account of the federal revenue sharing fund to the health sciences building-utility additions account of the federal revenue sharing fund, which account is hereby created.  The amount so transferred is hereby appropriated to the health sciences building-utility additions account for the fiscal year ending June 30, 1978, from the federal revenue sharing fund for Wichita state university for the purpose described in the title of the account.

(d) On the effective date of this act, the director of accounts and reports shall transfer any unencumbered balance as of the effective date of this act in the joint facility for the college of health related professions and the Wichita branch of the university of Kansas medical center-utility additions account of the educational building fund to the health sciences building-utility additions account of the educational building fund, which account is hereby created.  The amount so transferred is hereby appropriated to the health sciences building - utility additions account for the fiscal year ending June 30, 1978, from the educational building fund for Wichita state university for the purpose described in the title of the account.

History: L. 1978, ch. 381, § 5; May 5.



76-3a22 Same; costs of partial redesign to be paid from funds transferred and appropriated under act.

76-3a22. Same; costs of partial redesign to be paid from funds transferred and appropriated under act. All costs arising from the partial redesign of the health sciences building at Wichita state university shall be paid from the funds transferred and appropriated by K.S.A. 76-3a21.

History: L. 1978, ch. 381, § 6; May 5.



76-3a23 Conveyance of certain real estate by board of regents authorized; disposition of proceeds.

76-3a23. Conveyance of certain real estate by board of regents authorized; disposition of proceeds. (a) The state board of regents is hereby authorized and empowered, for and on behalf of Wichita state university, formerly the university of Wichita, to sell and convey all rights, title and interest in (1) a parcel of land described as the east 140 feet (E 140′) of lot 55 on Chautauqua avenue, Hillside Gardens located in Wichita, Sedgwick county, Kansas, (C 24642); and (2) a parcel of land described as lots 22, 24, 26, 28 and 30 on Vassar avenue, in Fairmount, an addition to Wichita, Kansas, (C 4688-1&1A).

(b) The conveyances authorized in subsection (a) shall be made by warranty deed or quitclaim deed, whichever is appropriate, and shall be executed in the name of the state board of regents by its chairperson and executive officer. When the sales are made, the proceeds thereof shall be deposited in the state treasury and the state treasurer shall credit the amounts thereof to the Wichita state university dormitory revenue funds in accordance with directions of the state board of regents, except that ½ of the proceeds from the sale of the Chautauqua avenue parcel shall be credited to the state general fund.

History: L. 1983, ch. 300, § 1; April 14.



76-3a24 Acquisition of certain real estate by board of regents authorized; construction of parking facilities authorized.

76-3a24. Acquisition of certain real estate by board of regents authorized; construction of parking facilities authorized. (a)  The state board of regents is hereby authorized to purchase from the Wichita state university board of trustees the following described real property which is located in the city of Wichita, county of Sedgwick and state of Kansas:

Parcel 1:  Lots 18, 20 and 22 on Holyoke avenue, Fairmount Addition.

Parcel 2:  Lots 14 and 16 on Holyoke avenue, Fairmount Addition.

(b) The real property described in subsection (a) may be acquired for construction of parking facilities to be utilized by Wichita state university for a purchase price to be agreed upon by the state board of regents and the Wichita state university board of trustees.  The purchase price for such real property shall be paid from the on-campus parking maintenance and construction fund.  The provisions of K.S.A. 75-3043a shall not apply to the purchase of real property authorized by this section.  Before paying the consideration for the purchase of such real property, the state board of regents shall secure an approval of the title and the form of the deed from the attorney general.

(c) Wichita state university is hereby authorized to construct parking facilities on the real property described in subsection (a) and to pay for such construction in the manner authorized by K.S.A. 74-3213, and amendments thereto.

History: L. 1984, ch. 341, § 1; April 26.



76-3a25 Dedication of certain lands by board of regents authorized; approval by attorney general; filing with secretary of state.

76-3a25. Dedication of certain lands by board of regents authorized; approval by attorney general; filing with secretary of state. (a) The state board of regents is hereby authorized to dedicate to the public and to the city of Wichita, Kansas, for the use of the public and the city for street, road, or highway purposes, the following described tracts of land which are located in the city of Wichita, Kansas, are owned by the state and are under the custody and control of the state board of regents:

Tract No. 1:

Beginning at the NE corner of the NW ¼, Section 11, Twp. 27S, RIE, thence south 50 feet, thence west to the east line of Lot 141, on Yale Avenue, Fairmount Addition, thence north 50 feet to the north line of said NW  ¼, thence east along said north line to the point of beginning.

Tract No. 2:

Beginning at the NW corner of the NE ¼ , Section 11, Twp. 27S, RIE, thence south 50 feet, thence east 900 feet, thence north 50 feet to the north line of said NE ¼, thence west to the point of beginning.

Tract No. 3:

Beginning at the SW corner of the NW ¼, Section 11, Twp. 27S, RIE, thence east 50 feet, thence north to a point 350 feet south and 50 feet east of the NW ¼ corner of said NW ¼, thence northeasterly to a point 250 feet south and 75 feet east of the northwest corner of said NW ¼, thence north 175 feet, thence west 75 feet to the west line of said NW ¼, thence south along said west line to the point of beginning.

Tract No. 4:

Beginning at the NW corner of the NW ¼, Section 11, Twp. 27S, RIE, thence south 75 feet, thence east 250 feet, thence northeasterly to a point 350 feet east and 50 feet south of the NW corner of said NW ¼, thence east to a point 30 feet west of the west line of Lot 141, on Yale Avenue, in Fairmount Addition, thence north 50 feet to the north line of said NW ¼ , thence west along said north line to the point of beginning.

Tract No. 5:

Beginning at a point 50 feet east of the southwest corner of the NW ¼ , Section 11, Twp. 27S, RIE, thence north 50 feet, thence east 1,390 feet, thence south 50 feet to the south line of said NW ¼ , thence west to the point of beginning.

Tract No. 6:

Beginning at a point 1,500 feet east of the southwest corner of the NW ¼, Section 11, Twp. 27S, RIE, thence north 50 feet, thence east 290 feet, thence south 50 feet to the south line of said NW ¼, thence west to the point of beginning.

Tract No. 7:

Beginning at a point 1,850 feet east of the southwest corner of the NW ¼, Section 11, Twp. 27S, RIE, thence north 50 feet, thence east 290 feet, thence south 50 feet to the south line of said NW ¼, thence west to the point of beginning.

(b) Each such dedication shall be submitted to the attorney general for approval as to form before becoming effective. A copy of the dedication instrument shall be filed with the secretary of state.

History: L. 1985, ch. 295, § 1; April 25.






Article 4 KANSAS STATE UNIVERSITY

76-407 Collections of specimens.

76-407. Collections of specimens. It shall be the duty of the board of regents at their earliest convenience to secure a collection of specimens in mineralogy, geology, zoology, botany, and other specimens pertaining to natural history; and whenever a geological survey of the state may be made, a complete set of specimens collected shall be deposited in the cabinet of the university. The said board shall make provision for increasing and preserving the library and apparatus belonging to the said university, and the apparatus and library that may be transferred to the state by the Bluemont central college association.

History: L. 1863, ch. 4, § 13; March 11; G.S. 1868, ch. 3, p. 77, § 13; R.S. 1923, 76-407.



76-408 Acceptance of provisions of act of congress.

76-408. Acceptance of provisions of act of congress. Laws 1863, chapter 2, sections 1 and 2, included by reference. [Section 1 of the act follows: "That the provisions of the act of congress entitled 'An act donating public lands to the several states and territories which may provide colleges for the benefit of agriculture and the mechanic arts,' approved July 2, 1862, are hereby accepted by the state of Kansas; and the state hereby agrees and obligates itself to comply with all the provisions of said act." Section 2 provided for filing certified copy of act with federal government.]

History: L. 1863, ch. 2, §§ 1, 2; G.S. 1868, ch. 3, p. 73; R.S. 1923, 76-408.



76-409 Location of college in Riley county; site ceded to state.

76-409. Location of college in Riley county; site ceded to state. Laws 1863, chapter 3, sections 1 and 2, included by reference. [The preamble to the act cites the title to an act of congress approved July 2, 1862, "An act donating public lands to the several states and territories which may provide colleges for the benefit of agriculture and the mechanic arts" and alludes to the acceptance of that act by the legislature. Section 1 of the act establishes such a college and permanently locates same on a certain tract of land in Riley county, describing same by metes and bounds, with the provision that the location of the college is on the express condition that the Bluemont central college association cede to the state the real estate described, together with the other property of that association. Section 2 authorizes the governor to receive and cause to be recorded and filed the title papers to the property.]

History: L. 1863, ch. 3, §§ 1, 2; G.S. 1868, ch. 3, p. 74, §§ 1, 2; R.S. 1923, 76-409.



76-410 Endowment; investment; use of interest.

76-410. Endowment; investment; use of interest. Laws 1871, chapter 13, section 1, included by reference. [This act amended and repealed Laws of 1863, chapter 4, section 16. The text follows: "The ninety thousand acres of land granted to the state of Kansas by congress to endow a college for the benefit of agriculture and the mechanic arts shall be used solely for the endowment of said Kansas state agricultural college and for no other purpose whatever, and the interest on the fund arising from the sale of said lands shall be used as the board of regents may determine, for the maintenance, support and development of said agricultural college; but the principal or the money arising from the sale of said land shall be invested according to law, and shall constitute a fund to remain forever undiminished."]

History: L. 1863, ch. 4, § 16; G.S. 1868, ch. 3, p. 77, § 16; L. 1871, ch. 13,§ 1; March 18; R.S. 1923, 76-410.



76-410a State agricultural university fund; original principal; earnings.

76-410a. State agricultural university fund; original principal; earnings. The original principal of the state agricultural university fund shall not be distributed for any purpose. The earnings of such fund shall be subject to appropriation by the legislature. K.S.A. 58-3610 et seq. shall apply to the state agricultural university fund, except as otherwise provided by this section and K.S.A. 76-718a, and amendments thereto.

History: L. 1974, ch. 294, § 10; L. 2010, ch. 138, § 3; July 1.



76-412 Inspection of dairy herds.

76-412. Inspection of dairy herds. The department of dairying of the Kansas state university of agriculture and applied science, at Manhattan, Kansas, shall inspect the dairy herds of all the state institutions having dairy herds, or that may hereafter have dairy herds. Such inspection shall be for the purpose of advising with and assisting the several superintendents, in the building up and maintaining the dairy herds of these institutions to a high standard.

History: L. 1917, ch. 300, § 1; Feb. 21; R.S. 1923, 76-412.



76-413 Same; scope and report; registration of cattle.

76-413. Same; scope and report; registration of cattle. In these inspections, the professor of dairying, or his or her assistant, shall make a thorough investigation and inspection of these herds, and report to the superintendent in charge of an institution, any cattle that may be infected with any disease. It shall also be the duty of the professor of dairying to inspect the registration books kept by each institution, and to see that all cattle that are eligible are registered, and upon the recommendation of such professor of dairying, the superintendent shall make such disposition of these diseased, undesirable or condemned cattle as he or she shall deem best. It shall also be the duty of the superintendent to see that proper registration is made of all cattle eligible.

History: L. 1917, ch. 300, § 2; Feb. 21; R.S. 1923, 76-413.



76-414 Same; time for inspection; consultations and advice.

76-414. Same; time for inspection; consultations and advice. The professor of dairying shall inspect the herds at each of the institutions at least once in three months, and shall consult and advise with the superintendent in charge as to the best method of improving the herd, handling the milk, the method of feeding, and the kinds of feed.

History: L. 1917, ch. 300, § 3; Feb. 21; R.S. 1923, 76-414.



76-415 Same; expenses.

76-415. Same; expenses. The professor of dairying, or his or her assistants, shall be paid their actual expenses for these inspections and shall be paid in the same manner as they are now paid for such work, the same coming from the funds so appropriated for that purpose to the state agricultural university.

History: L. 1917, ch. 300, § 4; Feb. 21; R.S. 1923, 76-415.



76-416 Endowment fund; duties of state treasurer.

76-416. Endowment fund; duties of state treasurer. All moneys, bonds, mortgages, promissory notes, or other evidences of indebtedness due or belonging to the endowment fund of the Kansas state university of agriculture and applied science shall be turned over to the state treasurer, who shall be responsible on his or her official bond for all sums of money, securities, bonds or other valuable things which may come into his or her hands by virtue of this act, and who shall at the close of each month make to the secretary of the board of regents a detailed statement of collections and disbursements, and the condition of such funds belonging to said university.

History: R.S. 1923, 76-416; Dec. 27.



76-417 Same; interest paid over to state treasurer.

76-417. Same; interest paid over to state treasurer. The interest accruing on the investments of the state agricultural university funds and the interest paid upon sales of agricultural university lands shall be paid over to the state treasurer, and shall be by him or her paid out on warrants authorized by the state board of regents.

History: R.S. 1923, 76-417; Dec. 27.



76-418 Sale of lands; disposition of proceeds; new contracts on forfeiture.

76-418. Sale of lands; disposition of proceeds; new contracts on forfeiture. Laws 1911, chapter 291, section 1; Laws 1866, chapter 105, sections 2, 3, 4 and 7; Laws 1883, chapter 141, section 4; Laws 1895, chapter 219, included by reference. [Provided for sale or lease of lands by the then board of regents, the terms, the appointment of an agent with provisions for surety, receipts for payment, issuance of patents, provision for forfeiture on lapsed payments, care and disposition of funds and new contracts on forfeiture.]

History: L. 1866, ch. 105, §§ 1, 2, 3, 4, 7; G.S. 1868, ch. 3, pp. 78, 79,§§ 1, 2, 3, 4, 7; L. 1883, ch. 141, § 4; L. 1895, ch. 219, § 1; L. 1911, ch. 291, § 1; R.S. 1923, 76-418.



76-425a Kansas forest service; definitions.

76-425a. Kansas forest service; definitions. As used in this act:

(a) "Board" means the state board of regents;

(b) "Kansas state university" means the college of agriculture of Kansas state university; and

(c) "service" means the Kansas forest service created by K.S.A. 76-425c, and amendments thereto.

History: L. 1965, ch. 479, § 1; L. 1993, ch. 77, § 1; L. 1997, ch. 49, § 1; July 1.



76-425b Same; purpose.

76-425b. Same; purpose. The purpose of this act is to provide for development, promotion, protection and conservation of forest resources in this state.

History: L. 1965, ch. 479, § 2; July 1.



76-425c Same; state forester.

76-425c. Same; state forester. (a) There is hereby created the Kansas forest service. The chief executive officer of the service shall be known as the state forester and shall be appointed by the president of Kansas state university in the unclassified service subject to the approval of the board. The state forester shall receive such compensation for services as shall be fixed by the board. A person in order to be eligible to be appointed to, or hold the office of state forester must have completed the requirements for and be the holder of a degree from a school of forestry approved by the board and shall have a record of experience in forestry satisfactory to the board. Subject to the approval of the president of Kansas state university and the board and within available appropriations, the state forester may employ such assistants and office personnel and purchase such office furniture and other equipment and supplies as may be necessary for administration of this act and the performance of the powers and duties of the service.  The Kansas forest service shall be located at Kansas state university.

(b) The name of the office of state and extension forestry is hereby changed to the Kansas forest service.  All properties, moneys, appropriations, rights and authorities now vested in the office of state and extension forestry shall be vested in the Kansas forest service.  Whenever the office of state and extension forestry, or words of like effect, is referred to or designated by any statute, contract or other document, such reference or designation shall be deemed to apply to the Kansas forest service.

History: L. 1965, ch. 479, § 3; L. 1993, ch. 77, § 2; L. 1997, ch. 49, § 2; July 1.



76-425d Same; powers and duties.

76-425d. Same; powers and duties. Under the general supervision of the board and direct administration of Kansas state university, the service shall:

(a) Supervise, generally, all forest management and all forestation and reforestation work conducted by the state;

(b) promote practical forestry;

(c) encourage the development and use of forest resources;

(d) compile and publish information and instructions relating to forestry and reforestation;

(e) provide assistance in forestry and reforestation to owners and operators of forest lands;

(f) provide assistance for the protection of the forest resources of the state, both public and private, from insects and diseases;

(g) provide assistance for the prevention and suppression of forest, brush or grassland fires in nonfederal areas of the state except on lands within the exterior boundaries of incorporated cities;

(h) foster and promote the control of soil erosion on forest lands;

(i) carry on an assistance program with forest landowners and operators in the practice of forestry, including the growing, harvesting and marketing of forest products and in the management of forests for other multiple benefits such as water quality, streambank stabilization, erosion control, wildlife and recreation;

(j) carry on an assistance program with forest products processors in the processing and marketing of such products;

(k) cooperate with other agencies and organizations in conducting forestry related programs, including riparian and wetland protection and nonpoint source pollution control;

(l) produce, procure and distribute forest-tree seeds and plants for the purpose of establishing or reestablishing forests, windbreaks, shelter belts, living snowfences, farm woodlots, Christmas tree plantings, erosion control water quality, wildlife habitat and other conservation type tree plantings;

(m) provide an assistance program to nonforest landowners and operators in establishing trees and shrubs for conservation plantings;

(n) provide assistance to city governing bodies in planting, maintaining, treating and removing trees on public property;

(o) provide information and education to city governing bodies, tree care professionals and the general public in urban and community tree planting and care; and

(p) cooperate with and assist the cooperative extension service and other appropriate agencies in conducting educational programs and demonstrations in forest management, forestation, reforestation and other forestry related programs.

History: L. 1965, ch. 479, § 4; L. 1993, ch. 77, § 3; L. 1997, ch. 49, § 3; July 1.



76-425e Same; cooperation with governmental units.

76-425e. Same; cooperation with governmental units. In connection with its powers and duties, the office may cooperate with: (a) Any agency or bureau of the United States of America, including but not limited to the United States department of agriculture and its agencies such as the forest service, the soil conservation service, the agricultural stabilization and conservation service, and the federal extension service; (b) any other agency or office of this state or division thereof; (c) any county or municipality of this state or agency or division thereof; (d) Kansas state agricultural experiment station and its branch experiment stations and experimental fields in conducting investigations and experiments.

History: L. 1965, ch. 479, § 5; July 1.



76-425f Same; rules and regulations; powers; cooperative agreements.

76-425f. Same; rules and regulations; powers; cooperative agreements. Under the general supervision of the board and direct administration of Kansas state university, the service is authorized and empowered:

(a) To prescribe, issue and enforce rules and regulations pursuant to law for administration of this act and of acts amendatory thereof or supplemental thereto; and

(b) to promote and carry out the intent and purposes of this act and of the provisions of all federal acts providing for state cooperation in the production and distribution of seeds and plants for conservation plantings, promotion of the practice of forestry, multiple uses of forest lands, forestation or reforestation, forest management, harvesting, processing or marketing forest products, control of forest pests, insects and diseases, prevention or suppression of forest, brush or grassland fires, watershed management, windbreak establishment and management and urban and community forestry tree planting, management and care; and to enter into cooperative agreements with federal and state agencies and such agency's subdivisions for any or all of such purposes.

History: L. 1965, ch. 479, § 6; L. 1993, ch. 77, § 4; L. 1997, ch. 49, § 4; July 1.



76-430 Branch experiment station at Lakin.

76-430. Branch experiment station at Lakin. Laws 1913, chapter 301, sections 1, 2, 3, 4, 5, 6 and 8, included by reference. [The title to the act follows: "An act relating to the establishment of a branch experimental and demonstration station near Lakin in Kearny county, Kansas, and appropriating moneys for the maintenance thereof."]

History: L. 1913, ch. 301, §§ 1 to 6, 8; R.S. 1923, 76-430.



76-433 Reversion of donated land.

76-433. Reversion of donated land. Laws 1917, chapter 38, section 1, included by reference. [Last paragraph of section retained as follows: "The title to the lands heretofore granted to the state for the Dodge City forestry station, which has been discontinued and abandoned by the state for the purposes for which the same was granted, no appropriation for the same being herein provided, shall revert to the original grantors, the county of Ford."]

History: L. 1917, ch. 38, § 1; R.S. 1923, 76-433.



76-434 Acceptance of act of congress increasing appropriations.

76-434. Acceptance of act of congress increasing appropriations. Laws 1907, chapter 433, included by reference. [A resolution accepting act of congress approved March 16, 1906, entitled "That the provisions of the act of congress entitled 'An act to provide for an increased annual appropriation for agricultural experiment stations and regulating the expenditure thereof,' approved March 16, 1906, is hereby accepted by the state of Kansas, and the same is hereby placed under the control of the board of regents of the Kansas state agricultural college, subject to rules and regulations expressed or implied in the act of congress above named."]

History: L. 1907, ch. 433; R.S. 1923, 76-434.



76-435 Agriculture extension work; acceptance of federal act.

76-435. Agriculture extension work; acceptance of federal act. That the assent of the legislature of the state of Kansas be and is hereby given to the provisions and requirements of said act, and that the state board of regents be and they are hereby authorized and empowered to receive the grants of money appropriated under this act, and to organize and conduct agricultural extension work which shall be carried on in connection with the Kansas state agricultural university, in accordance with the terms and conditions expressed in the act of congress aforesaid.

History: L. 1929, ch. 267, H.C.R. No. 25.



76-435a Acceptance of federal act (49 Stat. 436 to 439; 7 U.S.C.A.§§ 427 to 427g, 343c, 343d).

76-435a. Acceptance of federal act (49 Stat. 436 to 439; 7 U.S.C.A.§§ 427 to 427g, 343c, 343d). The provisions of the act of congress entitled "An act to provide for research into basic laws and principles relating to agriculture and to provide for the further development of cooperative agricultural extension work and the more complete endowment and support of land-grant colleges," approved June 29, 1935, be and the same are hereby accepted by the state of Kansas, and the federal appropriations are hereby placed under the control of the state board of regents, subject to the rules and regulations expressed or implied in the act of congress above named.

History: L. 1937, ch. 349, H.C.R. No. 4.



76-436 Military training at state colleges and universities; compulsory, when.

76-436. Military training at state colleges and universities; compulsory, when. All colleges or universities in this state which have been organized under the provisions of the act of congress of July 2, 1862, known as the Morrill act, the title of such act being "An act donating public lands to the several states and territories which may provide colleges for the benefit of agriculture and the mechanic arts," shall include in their course of study a course, or courses, in training and tactics in any one or more of the following armed services, to wit, the army, air force, navy, marine corps, coast guard, or any other armed service of the United States.

One of such courses may be required of each male student of such university or college during the freshman and sophomore years, in accordance with policies established by the state board of regents.

History: L. 1935, ch. 293, § 1; L. 1945, ch. 338, § 1; L. 1957, ch. 461, § 1; L. 1965, ch. 480, § 1; July 1.



76-437a Sale of certain real estate in Shawnee county by board of regents authorized; use of proceeds.

76-437a. Sale of certain real estate in Shawnee county by board of regents authorized; use of proceeds. L. 1955, ch. 357, § 1, included by reference. [The state board of regents authorized to sell certain real estate in Shawnee county and provision made for disposition of proceeds from sale.]

History: L. 1955, ch. 357, § 1; April 9.



76-437b Sale of certain real estate in Morton county by board of regents authorized; disposition of proceeds.

76-437b. Sale of certain real estate in Morton county by board of regents authorized; disposition of proceeds. L. 1955, ch. 354, § 1, included by reference. [The state board of regents authorized to sell certain real estate in Morton county and provision made for disposition of proceeds from sale.]

History: L. 1955, ch. 354, § 1; March 31.



76-437c Sale of certain land in Riley county to state university endowment association; reservation of mineral rights.

76-437c. Sale of certain land in Riley county to state university endowment association; reservation of mineral rights. Upon the payment of a consideration of eighteen thousand dollars ($18,000), the state board of regents is hereby authorized and directed to sell and convey by quitclaim deed to the Kansas state university endowment association, a tract of land located in township ten (10) south, range eight (8) east of the sixth (6th) P.M., in Riley county, Kansas, being more particularly described as follows:

Parts of lots ten (10) and seventeen (17) in section seven (7), township ten (10) south, range eight (8) east of the sixth principal meridian more particularly described as follows: At a point nine hundred (900) feet north of the southwest corner of lot seventeen (17), on the west line of said lot seventeen (17), as a point of beginning; thence, from this point of beginning, north along said lot line four hundred twenty (420) feet to the southwest corner of lot ten (10); thence east along the south line of said lot ten (10) three hundred ninety-six (396) feet; thence north six hundred sixty (660) feet; thence east two hundred sixty-four (264) feet; thence south one thousand two hundred sixty (1,260) feet; thence west four hundred forty-six (446) feet parallel to the south line of lot ten (10) to the southeast corner of the Smurthwaite house site; thence north one hundred eighty (180) feet; thence west two hundred fourteen (214) feet to the point of beginning containing 12.21 acres more or less.

Also beginning at a point on the south of lot seventeen (17), three hundred thirty (330) feet east of the southwest corner of said lot seventeen (17); thence six hundred sixty (660) feet north; thence ninety-nine (99) feet east; thence six hundred sixty (660) feet south to the south line of lot seventeen (17); thence ninety-nine (99) feet west to the point of beginning containing 1.50 acres more or less.

Such quitclaim deed shall be executed by the chairman of the state board of regents and attested by the secretary of said board. The deed to said property shall provide for the retention by the state of Kansas of all mineral rights in and under such property, together with ingress and egress thereto for production of any oil, gas, or other mineral.

History: L. 1961, ch. 395, § 1; April 10.



76-437d Same; disposition of moneys.

76-437d. Same; disposition of moneys. The money received by the state board of regents from the sale and conveyance of the tract of land described in K.S.A. 76-437c shall be deposited in the state treasury and the state treasurer shall credit the same to the general revenue fund.

History: L. 1961, ch. 395, § 2; April 10.



76-443 Lease of certain land to state college endowment association.

76-443. Lease of certain land to state college endowment association.    The state board of regents is hereby authorized to lease to the Kansas state college endowment association for a period of ninety-nine (99) years for one dollar ($1) per year and other valuable considerations, a tract of land containing approximately five and nine-tenths (5.9) acres of land described as follows: Part of the SE ¼ of section 12, township 10 south, range 7 east of the sixth principal meridian, more particularly described as follows: Beginning at the NW corner of the SE ¼ of said section 12, thence south along west line of said SE ¼ section 390 feet; thence east 660.5 feet parallel to the north line of said SE ¼ section; thence north 390 feet to the north line of said SE ¼ section; thence west 660.5 feet along the north line of said SE ¼ section to the point of beginning, containing 5.9 acres more or less, all in Riley county, Kansas.

History: L. 1959, ch. 358, § 1; April 1.



76-444 Same; conditions; acceptance.

76-444. Same; conditions; acceptance. Inasmuch as partial consideration for the foregoing lease is contemplated to be the deeding of approximately eight (8) acres of land by the endowment association to the state for the use of Kansas state college, such lease shall be approved as to form by the attorney general, and said lease shall not become effective until abstracts of title for such real estate of the endowment association shall be furnished with the approval of the attorney general thereto that the title is good, clear, and free of all liens and encumbrances, together with general warranty deeds conveying a fee simple and unconditional title to the state of Kansas for such real estate, approved by the attorney general. The state board of regents is hereby authorized to accept in the name of Kansas and for the use and benefit of the Kansas state college of agriculture and applied science, the conveyance of such real estate.

History: L. 1959, ch. 358, § 2; April 1.



76-445 Same; lease of certain land from endowment association; annual rentals, committee to determine; termination of lease, notice.

76-445. Same; lease of certain land from endowment association; annual rentals, committee to determine; termination of lease, notice. As part of the consideration for the lease mentioned in K.S.A. 76-443, the Kansas state college endowment association shall lease to the state of Kansas for a period of ninety-nine (99) years at an annual rental of three hundred five dollars ($305) plus the amount of the annual real estate taxes for the use and purposes of the Kansas state college of agriculture and applied science approximately 25.4 acres of land described as follows: Part of the SE 1/4 of section 36, township 9 south, range 7 east of the 6th principal meridian more particularly described as follows: Beginning at the NE corner of the SE 1/4 of said section 36 thence south 180.0 feet along the east line of said section 36; thence west 792.0 feet parallel to the north line of said SE 1/4 section; thence south 440.0 feet; thence east 792.0 feet to a point on the east line of said section 36 that is 620.0 feet south of the point of beginning; thence south 700.0 feet along the east line of said section 36; thence west 1103.2 feet; thence north 1320.0 feet to the north line of said SE 1/4; thence east 1103.2 feet to the point of beginning. Containing 25.4 acres more or less all in Riley county, Kansas. Notwithstanding any provisions hereinbefore to the contrary, the Kansas state college endowment association shall have the right to increase or decrease the annual rental at the beginning of any fiscal year beginning on July 1, by giving a six (6) months' notice thereof to the state board of regents, but no such increase or decrease in rental shall be made except upon recommendation of a committee of five (5) members, two (2) of whom shall be named by the endowment association, two (2) by the president of Kansas state college, and one (1) to be chosen by the four (4) so named. None of the members of said committee shall have an official connection with either Kansas state college of agriculture and applied science or the Kansas state college endowment association. Whenever new rental rates shall be so fixed, the president of Kansas state college and the board of directors of the Kansas state college endowment association shall be notified by said committee on or before March 1, immediately preceding July 1 of the fiscal year in which the new rates are to become effective. The state board of regents may terminate any lease entered into under the provisions of this section by giving the Kansas state college endowment association at least six (6) months' notice prior to the date of termination.

The state board of regents is hereby authorized to lease such property in accordance with the provisions of this act.

History: L. 1959, ch. 358, § 3; April 1.



76-446 Sale of certain property willed to Kansas state university; conveyance, sale conditions.

76-446. Sale of certain property willed to Kansas state university; conveyance, sale conditions. The state board of regents, for and on behalf of Kansas state university of agriculture and applied science, is hereby authorized to sell, transfer and convey any real or personal property the title to which is acquired by said university under the last will and testament of the late Vern V. Schwab, of Manhattan, Kansas. The necessary written instruments to transfer and convey said real or personal property shall be signed by the chairman of the state board of regents and attested by the executive officer of said board. Any of said real estate shall not be sold for less than three-fourths of its appraised value as shown by the records of the proceeding in the probate of the last will and testament of Vern V. Schwab.

History: L. 1965, ch. 501, § 1; March 8.



76-447 Same; proceeds to student loan fund.

76-447. Same; proceeds to student loan fund. When such real or personal property shall be sold, and the proceeds thereof received, such amount shall be paid to the officers of the Kansas state university of agriculture and applied science who have charge of the student loan fund, and said officers shall credit the same to the student loan fund to be used by said university for student loans and scholarships.

History: L. 1965, ch. 501, § 2; March 8.



76-448 Same; severability.

76-448. Same; severability. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1965, ch. 501, § 3; March 8.



76-449 Conveyance of tract of land at Kansas state university to U.S. department of agriculture; conditions.

76-449. Conveyance of tract of land at Kansas state university to U.S. department of agriculture; conditions. The state board of regents for and on behalf of the state of Kansas is hereby authorized and directed to convey by quitclaim deed to the United States government, department of agriculture, a tract of land located in township ten (10) south, range seven (7) east of the sixth (6th) P.M., in Riley county, Kansas, being more particularly described as follows:

Part of the north half of the southwest quarter of section 12, township 10 south, range 7 east of the 6th principal meridian more particularly described as follows: Beginning at a point that is 40.0 feet south of the northeast corner of said southwest quarter of section 12-10-7 and on the east line of said southwest quarter; thence west 1200 feet parallel to the north line of said southwest quarter; thence south 450.0 feet parallel to the east line of said southwest quarter; thence east 1200.0 feet to a point on the east line of said southwest quarter that is 450.0 feet south of the point of beginning; thence north 450.0 feet to the point of beginning, containing 12.39 acres more or less all in Riley county, Kansas.

Said deed shall be executed by the chairman of the state board of regents and attested by the executive secretary of said board. The deed to said property shall provide that in the event that for any reason the construction of the United States grain marketing research center by the agricultural research service of the United States department of agriculture on land hereby conveyed is not started within thirty (30) months from the date title to the land and the form of the deed is approved by the attorney general or within thirty-six (36) months of the date of this deed, whichever occurs first, the title to said tract of land shall revert to the state of Kansas; and shall also provide for the retention by the state of Kansas of all mineral rights in and under such property, together with ingress and egress thereto for production of any oil, gas, or other mineral.

History: L. 1966, ch. 13, § 1 (Special Session); March 14.



76-450 Exchange of certain property authorized.

76-450. Exchange of certain property authorized. The state board of regents is hereby authorized and empowered to exchange and convey the following described real estate located in Riley county, Kansas: A tract of land in lot 7 of section 7, township 10 south, range 8 east of the 6th principal meridian, more particularly described as follows: Beginning at a point that is 837.7 feet north of the southeast corner of said lot 7 and on the east line of said lot 7; thence north 333.6 feet along the east line of said lot 7; thence west 514.6 feet; thence south 333.6 feet parallel to the east line of said lot 7; thence east 514.6 feet to the point of beginning, containing 3.94 acres more or less, all in Riley county, Kansas.

Such conveyance of real estate shall be executed in the name of the state board of regents by its chairman and secretary, and shall be delivered upon receipt of a good and sufficient warranty deed from the Kansas state university endowment association, formerly the Kansas state college endowment association, to the following described real estate: A tract of land in lot 20 of section 7, township 10 south, range 8 east of the 6th principal meridian, more particularly described as follows: Beginning at the northeast corner of said lot 20; thence west 400.7 feet along the north line of said lot 20; thence south 432.6 feet parallel to the east line of said lot 20; thence east 164.7 feet parallel to the north line of said lot 20; thence north 7.0 feet; thence east 236.0 feet to a point on the east line of said lot 20, that is 425.6 feet south of the point of beginning; thence north to the point of beginning, containing 3.94 acres more or less, all in Riley county, Kansas.

The conveyance made by the state board of regents of the land first described in this section shall be made to the Kansas state university endowment association by a deed which has had the prior approval of the attorney general.

History: L. 1967, ch. 467, § 1; April 7.



76-451 Exchange of land between board of regents and Kansas state university endowment association; approval of attorney general.

76-451. Exchange of land between board of regents and Kansas state university endowment association; approval of attorney general. The state board of regents is hereby authorized and empowered to exchange and convey the following described real estate located in Riley county, Kansas: A tract of land in lot 8 of section 18, township 10 south, range 8 east of the 6th P.M., in the city of Manhattan, Kansas, more particularly described as follows: Beginning at a point that is 295.55 feet south and 185.75 feet east of the northwest corner of said lot 8 in section 18, township 10 south, range 8 east of the 6th P.M.; thence north 150 feet, more or less along and parallel with the east line of the Harriet Parker tract; thence east 135.75 feet, more or less, to the northwest corner of the Harbes tract; thence south along and parallel with the west side of said Harbes tract 150 feet, more or less, to the north line of West Laramie street; thence west along said north line to the point of beginning, all in Riley county, Kansas, together with all and singular the appurtenances thereunto belonging.

Such conveyance of real estate shall be executed in the name of the state board of regents by its chairman and secretary, and shall be delivered upon receipt of a good and sufficient warranty deed from the Kansas state university endowment association to the following described real estate: A tract of land in lot 19 of section 7, township 10 south, range 8 east of the 6th P.M., in Riley county, Kansas, more particularly described as follows: Beginning at the southwest corner of said lot 19 in section 7, township 10 south, range 8 east of the 6th P.M.; thence north on the west line of said lot 253.25 feet; thence east 175.45 feet; thence south 253.25 feet to the south line of said lot 19; thence west on said south line 175.45 feet to the point of beginning, all in Riley county, Kansas.

The conveyance made by the state board of regents of the land first described in this section shall be made to the Kansas state university endowment association by a deed which has had the prior approval of the attorney general.

History: L. 1968, ch. 103, § 1; March 20.



76-452 Exchange of certain lands in Riley county between board of regents and Kansas state university endowment association; lands described.

76-452. Exchange of certain lands in Riley county between board of regents and Kansas state university endowment association; lands described.    As used in this act: (a) The term "university lands" shall mean the following described property located in Riley county, Kansas: A tract of land in the west part of the north half of the southwest quarter of section 12, township 10 south, range 7 east of the 6th principal meridian, more particularly described as follows: Beginning at the intersection of Dickens avenue and Browning avenue, which is the northwest corner of said southwest quarter of section 12, thence east 945.5 feet, more or less, along the north line of said southwest quarter, thence south 1290 feet, more or less, to the centerline of Claflin road, thence west 945.5 feet, more or less, along the centerline of Claflin road to the intersection of Claflin road and Browning avenue, thence north 1290 feet, more or less, along the west line of said southwest quarter and centerline of Browning avenue to the point of beginning, containing 28 acres more or less, all in Riley county, Kansas.

(b) The term "association lands" shall mean the following described property located in Riley county, Kansas: Lot 3 of section 21, and the west half of the northwest quarter of section 27, township 10 south, range 7 east; parts of lots 2 and 3 in section 27, township 10 south, range 7 east of the 6th P.M., more particularly described as follows: Beginning at a point on the quarter section line that is 1400 feet east of the southwest corner of the northwest quarter of said section 27, township 10, range 7 east, thence north 200 feet, thence east 465 feet, more or less, to a point on the north side of U.S. highway No. 40, thence northeast along the north side of said highway 413.22 feet to a cement post monument, thence north 100 feet to a buried cement monument, thence east 68.3 feet, thence north 140 feet, more or less, to the north side of the abandoned right-of-way of the Manhattan city and interurban railway company, thence east 60 feet, more or less, to a stone, thence north 1212 feet, thence north 54°57′ west 90 feet, thence north 70°58′ west 110.22 feet, thence north 528 feet, thence north 60° west 347.3 feet, thence west on the section line 524 feet, more or less, to the northwest corner of said lot 2, thence south 2640 feet to the southwest corner of lot 3, thence east 80 feet to the point of beginning; and that part of lot 5 of section 28, township 10 south, range 7 east of the sixth principal meridian, more particularly described as follows: Beginning at a point on the east line of said lot 5, that is 639 feet, more or less, north of the southeast corner of said lot 5, thence southwesterly making an angle of 81°56′ 1323 feet along the center line of the abandoned right-of-way of the Manhattan city and interurban railway company to a point on the west line of said lot 5, marked with an iron pipe at the fence line, said point being 453.3 feet north of the southwest corner of said lot 5, thence north along the west line of said lot 5, 78 feet, more or less, to the south side of Eureka lake according to the government survey of said lake designated on the said government survey as "Silver Lake," thence easterly and northerly along the boundary of said lake as indicated by said government survey and plat to a point which is the eastern tip of said Silver lake, said point being also 282.48 feet south of the north line of lot 5, and being 389.4 feet west of the east line of lot 5, and from said point, thence north a distance of 282.48 feet to the north line of said lot 5, thence east along said line 389.4 feet to the east line of lot 5, thence south along said east line to the point of beginning; all east of the 6th P.M., excepting therefrom that tract of land deeded by C. A. Neuber and Margaret A. E. Neuber, husband and wife, to William R. Gates by warranty deed, dated April 10, 1947, described as follows: A tract of land in section 27, township 10, range 7 east, more particularly described as follows: Beginning at a triangular concrete fence post standing in the west right-of-way line of U.S. 40, said post being 456.49 feet, more or less, north and 421.1 feet, more or less, west of the center of section 27, township 10, range 7 east, thence southwesterly along the west right-of-way of U.S. 40, 38.75 feet; thence north 270.2 feet, more or less; thence east 98.3 feet; thence south 141.0 feet, more or less; thence west 68.3 feet to a lime stone 12 inches under surface; thence south 100 feet to the point of beginning, containing .397 acres, more or less. The entire above described tract contains 171 acres, more or less, and is located entirely within Riley county, Kansas.

SUBJECT TO: Right-of-way granted to the southwestern bell telephone company, as recorded in book 293, page 382 in the office of the register of deeds of Riley county, Kansas.

SUBJECT TO: Grant of right-of-way to the Kansas power and light company, as recorded in book 252, page 437 in the office of the register of deeds of Riley county, Kansas.

SUBJECT TO: Grant of right-of-way to the Kansas power and light company, as recorded in book 262, page 559 in the office of the register of deeds of Riley county, Kansas.

SUBJECT TO: Grant of right-of-way to the Kansas power and light company, as recorded in book 262, page 553 in the office of the register of deeds of Riley county, Kansas.

SUBJECT TO: Right-of-way taken by the state of Kansas, in case No. 12138 in the district court of Riley county, Kansas, entitled "In the matter of the condemnation of land for state highway purposes."

SUBJECT TO: Right-of-way taken by the state of Kansas, in case No. 11528 in the district court of Riley county, Kansas, entitled "In the matter of the condemnation of land for state highway purposes."

SUBJECT TO: Right-of-way contract to the Kansas pipe line and gas company, recorded in book misc. M, page 350 in the office of the register of deeds of Riley county, Kansas.

ALSO EXCEPTING the following described tract, to-wit: Part of the NW 1/4 of section 27, township 10 south, range 7 east of the 6th P.M., described as follows: Beginning at a point on west line of U.S. highway No. 40, which is north 51°41′ east 896.6 feet from intersection of west line of said highway and south line of said NW 1/4, said intersection being 113 feet west of west line of Union Pacific railroad right-of-way, thence west 57 feet 4 inches, thence north 141 feet to north line of right-of-way of the Manhattan city and interurban railway; thence northeasterly along north line of said interurban right-of-way 244 feet, thence southeasterly 44 feet to a point on west line of said U.S. highway No. 40 which is 244 feet northeasterly of point of beginning; thence southwesterly along west line of said U.S. highway No. 40 to point of beginning, containing approximately 93/100 of an acre.

Together with a permanent right-of-way to said premises from highway K-18 through the designated access point lying directly southeast of the tract conveyed to Richard E. Britt and Patricia A. Britt, husband and wife, recorded in book 309, page 135 in the office of the register of deeds of Riley county, Kansas,

BUT SUBJECT TO a permanent right-of-way for the benefit of the said Richard E. Britt tract from said access point from said highway K-18 to the said Richard E. Britt tract.

Also all that part of the W 1/2 of section 27, township 10 south, range 7 east of the 6th P.M., described as follows: Beginning at a cement monument in west line of E 1/2 of section 27, township 10 south, range 7 east, as established by county surveyor Ross by survey made in December, 1909, said cement monument being 64 feet due north of center of Union Pacific track on said one-half section line as established by above mentioned survey, thence north 968 feet along said one-half section line to a cement monument, thence northwest 80.5 feet making a northwest angle of 54°57′ with said one-half section line to a cement monument, thence south 66 feet from and parallel to said one-half section line to a cement monument on north right-of-way of Union Pacific railroad, thence northeast 84.3 feet along north side of said right-of-way to place of beginning, containing 1-1/2 acres, more or less, all in Riley county, Kansas. Excepting therefrom the right-of-way of the Manhattan city and interurban railway company.

Also all that part of section 27, township 10 south, range 7 east of the 6th P.M., described as follows: From a cement monument which stands 66 feet west of east line of W 1/2 of section 27, township 10 south, range 7 east, as surveyed by county surveyor Ross in December, 1909, and 64 feet due north of Union Pacific track, measure north 124 feet parallel to and 66 feet from said one-half section line to north line of Manhattan city and interurban right-of-way for the point of beginning, thence continued north 942-1/2 feet on last named course to a cement monument, thence northwest 276.70 feet making a northwest angle of 54°57′ with last named course, thence south 1165-1/2 feet parallel to and 292-1/2 feet from said one-half section line to north line of Manhattan city and interurban right-of-way, thence east along said north line of Manhattan city and interurban right-of-way to point of beginning, and containing 5-1/2 acres, more or less, all in Riley county, Kansas.

SUBJECT TO right-of-way contract to Kansas pipe line and gas company dated September 5, 1928, and recorded in book misc. M, page 351, register of deeds office, Riley county, Kansas.

SUBJECT TO right-of-way contract to Kansas power and light company dated March 7, 1957, and recorded in book 262, page 555, register of deeds office, Riley county, Kansas.

LESS: Tract conveyed to Richard E. Britt and Patricia A. Britt, husband and wife, by warranty deed recorded in book 309, page 135 in the office of the register of deeds of Riley county, Kansas.

ALSO LESS: A tract of land in the NE 1/4 of section 28, township 10 south, range 7 east, in Riley county, Kansas, more particularly described as follows: Beginning at a point that is 814 feet north and 25 feet west of the east quarter corner of section 28, thence south 81°7′ west a distance of 250.00 feet; thence north 0°16′ west a distance of 158.51 feet; thence north 73°8′ east a distance of 258.88 feet; thence east a distance of 5.0 feet to a point, said point being 20 feet west of the east line of section 28; thence south a distance of 107.44 feet; thence west a distance of 5.0 feet to a point, said point being 25 feet west of the east line of section 28; thence south a distance of 87.56 feet to the point of beginning, and containing 1.0 acre, more or less.

ALSO LESS: A tract of land in the NE 1/4 of section 28, township 10 south, range 7 east, in Riley county, Kansas, more particularly described as follows: From an iron bar marking the east quarter corner of said section 28, proceed north 639 feet, more or less, along the east line of section 28; thence south 81°56′ west a distance of 25.25 feet to a point; said point being the point of beginning; thence south 81°56′ west a distance of 250.00 feet; thence north 0°10′ east a distance of 175.00 feet; thence north 81°7′ east a distance of 250.00 feet to a point, said point being 25 feet west of the east line of section 28, thence south a distance of 178.54 feet to the point of beginning, and containing 1.0 acre, more or less.

ALSO LESS: A tract of land in the NW 1/4 of section 27, township 10 south, range 7 east, in Riley county, Kansas, more particularly described as follows: From an iron bar marking the west quarter corner of said section 27, proceed east 2425.5 feet; thence north 846.6 feet; thence north 53°50′ east a distance of 104.4 feet to a point, said point being the point of beginning; thence north 36°10′ west a distance of 208.7 feet; thence north 53°50′ east a distance of 267.7 feet, more or less, to a point on the east line of the NW 1/4 of said section 27; thence south along said east line a distance of 295.7 feet, more or less, to a point on the northerly right-of-way line of highway K-18; thence south 53°50′ west along the said right-of-way line a distance of 93.2 feet; thence north 36°10′ west a distance of 30.0 feet to the point of beginning, containing 1.0 acre, more or less.

ALSO LESS: A tract of land in the NW 1/4 of section 27, township 10 south, range 7 east, in Riley county, Kansas, more particularly described as follows: Beginning at a point that is 638.12 feet north and 25.00 feet east of the west quarter corner of said section 27, thence east 248.91 feet; thence north 350.00 feet; thence west 273.91 feet to the west line of said section 27; thence south along said west line of section 27 a distance of 86.56 feet; thence east 25.00 feet; thence south 263.44 feet to the point of beginning, and containing 2.0 acres, more or less.

ALSO LESS: A tract of land in the NW 1/4, section 27, township 10 south, range 7 east of the 6th P.M., in Riley county, Kansas, more particularly described as follows: From an iron bar marking the west quarter corner of section 27, township 10 south, range 7 east, proceed east 848.9 feet along the quarter section line to the point of beginning, thence east 477.9 feet, thence north 30.0 feet, thence east 6.8 feet, thence northeast 91.9 feet to a point 1400.0 feet east and 85.5 feet north of the west quarter corner of said section 27, thence north 114.5 feet, thence east 200.6 feet, thence northeast 722.3 feet, more or less, to a point 450.8 feet west and 619.7 feet north of the center of said section 27, thence north 77.8 feet, thence east 98.3 feet, thence north 61°56′ east a distance of 74.6 feet, thence north 45°52′ east a distance of 133.3 feet, thence north 36°10′ west a distance of 281.0 feet, thence south 53°50′west a distance of 1777.9 feet, more or less, to the point of beginning and containing 10.0 acres, more or less.

SUBJECT TO: A permanent gas line easement for gas line, in favor of John E. Britt and Clara Lucile Britt, husband and wife, with the right of the said Britts, their successors or assigns, to enter on the premises to repair the same, said easement being fifteen feet in width, 7.5 feet each side of a centerline more particularly described as follows: Beginning at a point 1,285 feet east and 39 feet north of the west quarter corner of section 27, township 10 south, range 7 east; thence north 63 feet; thence in a northwesterly direction to a point of termination 734.12 feet north and 79 feet east of the said west quarter corner of section 27.

ALSO LESS: Tract taken for highway purposes as set forth in case No. 12138 in the district court of Riley county, Kansas.

History: L. 1969, ch. 417, § 1; July 1.



76-453 Same; procedure for exchange.

76-453. Same; procedure for exchange. The Kansas state board of regents is hereby authorized and empowered to exchange the university lands as defined in K.S.A. 76-452 for the association lands as defined in K.S.A. 76-452, of the Kansas state university endowment association. The instruments of conveyance of the university lands shall be executed in the name of the Kansas board of regents by its chairman and secretary. Before such university lands shall be conveyed, the attorney general shall approve the instruments of conveyance of the association land by the Kansas state university endowment association to Kansas state university and the title to said association lands.

History: L. 1969, ch. 417, § 2; July 1.



76-454 Sale of certain property located in Pueblo county, Colorado; bids; disposition of proceeds.

76-454. Sale of certain property located in Pueblo county, Colorado; bids; disposition of proceeds. The state board of regents is hereby authorized and empowered for and on behalf of Kansas state university of agriculture and applied science to sell and convey by quitclaim deed all of the rights, title and interest in the following described real estate located in Pueblo county, Colorado: The South half of the Southeast quarter of the Southeast quarter (S 1/2 SE 1/4 SE 1/4) of Section 5, Township 20 South, Range 66 West in Pueblo county, Colorado, containing 20 acres more or less. The conveyance of such rights, title and interest of such real estate shall be executed in the name of the state board of regents by its chairperson and secretary. Before such sale shall be made, said board of regents shall cause such rights, title and interest in such real estate to be appraised by three disinterested appraisers, which appraisement shall be in writing and filed with the secretary of the board of regents, and shall advertise for sealed bids thereon for not less than 30 days by publication in the Kansas register and in a newspaper of general circulation in Pueblo county, Colorado, authorized by law to publish legal notices. Such sale shall be made to the highest responsible bidder, except that said board of regents may reject any and all bids, and, in any such case, new bids may be called for as in the first instance. Each bid shall be accompanied by a certified check in the amount of 5% of such bid, which sum shall be forfeited in case of default by any bidder whose bid is accepted. In no event shall such real estate be sold for less than 3/4 of the amount of the appraisement thereof. When the sale is made, the proceeds thereof, after deduction of the expenses of such sale, shall be credited to the student loan principal account of Kansas state university of agriculture and applied science.

History: L. 1970, ch. 368, § 1; L. 1981, ch. 324, § 28; Jan. 1, 1982.



76-455 Board of regents may sell oil, gas and other mineral rights in certain lands in Riley county.

76-455. Board of regents may sell oil, gas and other mineral rights in certain lands in Riley county. The state board of regents is hereby authorized to sell and convey by quitclaim deed all oil, gas and other mineral rights in and under a tract of land located in township 10 south, range eight (8) east of the sixth P.M. in Riley county, Kansas, and more particularly described as:

Parts of lots ten (10) and seventeen (17) in section seven (7), township ten (10) south, range eight (8) east of the sixth principal meridian more particularly described as follows: At a point nine hundred (900) feet north of the southwest corner of lot seventeen (17), on the west line of said lot seventeen (17), as a point of beginning; thence, from this point of beginning, north along said lot line four hundred twenty (420) feet to the southwest corner of lot ten (10); thence east along the south line of said lot ten (10) three hundred ninety-six (396) feet; thence north six hundred sixty (660) feet; thence east two hundred sixty-four (264) feet; thence south one thousand two hundred sixty (1,260) feet; thence west four hundred forty-six (446) feet parallel to the south line of lot ten (10) to the southeast corner of the Smurthwaite house site; thence north one hundred eighty (180) feet; thence west two hundred fourteen (214) feet to the point of beginning containing 12.21 acres more or less.

Also beginning at a point on the south of lot seventeen (17), three hundred thirty (330) feet east of the southwest corner of said lot seventeen (17); thence six hundred sixty (660) feet north; thence ninety-nine (99) feet east; thence six hundred sixty (660) feet south to the south line of lot seventeen (17); thence ninety-nine (99) feet west to the point of beginning containing 1.50 acres more or less.

These mineral rights authorized to be conveyed by this act are the mineral rights reserved in October, 1961, by quitclaim deed recorded in book 290, page 545, office of register of deeds, Riley county, Kansas.

History: L. 1973, ch. 379, § 1; July 1.



76-456 Same; conveyance in name of board; appraisal; bids; deposit; sale, minimum price; proceeds to state general fund.

76-456. Same; conveyance in name of board; appraisal; bids; deposit; sale, minimum price; proceeds to state general fund. The instruments of conveyance of the property authorized to be sold and conveyed in K.S.A. 76-455 shall be executed in the name of the state board of regents by its chairman and secretary. Before such sale shall be made, the board shall cause such mineral rights to be appraised by three (3) disinterested appraisers, which appraisement shall be in writing and filed with the secretary of the board, and said board shall advertise for sealed bids thereon for not less than thirty (30) days by publication in a newspaper of general circulation in Riley county, Kansas, authorized by law to publish legal notices. The sale shall be made to the highest responsible bidder, except that the board of regents may reject any and all bids, and in any such case, new bids may be called for as in the first instance. Each bid shall be accompanied by a certified check in the amount of five percent (5%) of such bid which sum shall be forfeited in case of default by any bidder whose bid is accepted. In no event shall any of such property be sold for less than three-fourths (3/4) of the amount of the appraisement thereof. When any of such property shall be sold, the proceeds thereof, after deduction of the expenses of such sale or sales, shall be remitted to the state treasurer and shall be deposited in the state treasury to the credit of the state general fund.

History: L. 1973, ch. 379, § 2; July 1.



76-457 Board of regents may exchange certain state lands in Thomas county for certain lands of the Hi-Plains Health Care Association; approval of title by attorney general.

76-457. Board of regents may exchange certain state lands in Thomas county for certain lands of the Hi-Plains Health Care Association; approval of title by attorney general. The state board of regents is hereby authorized and empowered to exchange and convey, as hereinafter provided, the following described real estate located in Thomas county, Kansas, being more particularly described as follows:

"A tract of land lying in the Northeast Quarter (NE 1/4) of Section One (1) Township Eight (8) South Range Thirty-four (34) West of the Sixth Principal Meridian in Thomas County, Kansas, being more particularly described as follows:

"Beginning at a point fifty-seven and fifty-two hundredths (57.52) feet South and four hundred seven and fourteen hundredths (407.14) feet West of the Northeast (NE) corner of the Northeast Quarter of said Section One (1) T8S, R34W. Said point of beginning lies on the Southerly right-of-way line of the Union Pacific Railroad Company.

"From said point of beginning thence Southerly along a line parallel to the East line of said Northeast Quarter (NE 1/4) for a distance of four hundred sixty-two (462) feet; thence Westerly along a line parallel to the Southerly right-of-way line of the Union Pacific Railroad Company for a distance of nine hundred forty-five and fifteen hundredths (945.15) feet, more or less, to a point lying on the westerly line of Copeland Avenue extended Southerly; thence Northerly along the Westerly line of Copeland Avenue extended for a distance of four hundred sixty-two (462) feet, more or less, to the intersection of said line with the Southerly right-of-way line of the Union Pacific Railroad Company; thence Easterly along the Southerly right-of-way line of the Union Pacific Railroad Company for a distance of nine hundred forty-four and ninety-eight hundredths (944.98) feet, more or less, to the point of beginning, containing 10.02 acres more or less, all located in Thomas County, Kansas."

The conveyance so authorized shall be executed in the name of the state board of regents by its chairman and secretary, and shall be executed and delivered to the Hi-Plains Health Care Association, a Kansas corporation, upon receipt of a good and sufficient warranty deed executed by said Hi-Plains Health Care Association, to the state of Kansas to the following described real estate located in Thomas county, Kansas:

"A tract of land in Section 2, Township 8 South, Range 34 West of the Sixth P.M. described as follows: Beginning at the Southeast corner of the Northeast Quarter of said Section, thence West along the South line of said Quarter Section a distance of 2648.35 feet to a point, said point being the center of Section 2, T8S, R34W, thence North along the West line of said Northeast Quarter Section a distance of 411.18 feet to a point, thence East parallel with the South line of said Northeast Quarter to a point on the East line of said Northeast Quarter, which point is 411.17 feet North of the Southeast corner of the Northeast Quarter, thence South along the East line of said Quarter Section 411.17 feet to the point of beginning. The above described tract contains 25.00 acres more or less, including right-of-way of the Section line road along the East side of the tract, all located in Thomas County, Kansas."

No conveyance of property under authority of this section shall be made or accepted by the board of regents until title to and conveyances have been approved by the attorney general.

History: L. 1973, ch. 377, § 1; April 25.



76-458 Same; delivery of deed; recordation; use of lands.

76-458. Same; delivery of deed; recordation; use of lands. After approval of such title and deeds by the attorney general, the deed to the lands exchanged to the state shall be delivered to the board of regents, who shall cause the same to be recorded in the office of register of deeds in Thomas county, Kansas. Upon acquisition of the property by the board, the same shall be under the jurisdiction and control of the state board of regents to be used as a part of the experiment station now located in Thomas county, Kansas.

History: L. 1973, ch. 377, § 2; April 25.



76-459 Wildlife damage control; definitions.

76-459. Wildlife damage control; definitions. As used in this act: (a) "Section" means the section of wildlife damage control created by K.S.A. 76-461; and (b) "director" means the director of the cooperative agricultural extension service of Kansas state university of agriculture and applied science.

History: L. 1973, ch. 378, § 1; July 1.



76-460 Same; purpose of act.

76-460. Same; purpose of act. The purpose of this act is to provide for the development of a state-wide educational program for the control of damage caused by wildlife.

History: L. 1973, ch. 378, § 2; July 1.



76-461 Same; wildlife damage control section in extension service of Kansas state university; employees.

76-461. Same; wildlife damage control section in extension service of Kansas state university; employees. There is hereby created in the existing cooperative agricultural extension service of Kansas state university of agriculture and applied science a section of wildlife damage control. Employees of the section shall be known as "extension specialists in wildlife damage control," shall be appointed in accordance with K.S.A. 76-715 and shall be under the general supervision of the director.

History: L. 1973, ch. 378, § 3; July 1.



76-462 Same; duties of wildlife damage control section.

76-462. Same; duties of wildlife damage control section. The section shall: (a) Develop a statewide extension educational program for the control of damage caused by wildlife;

(b) instruct farmers and ranchers in effective methods of controlling damage caused by wildlife which will enable the farmers and ranchers to more effectively protect their crops, poultry and livestock;

(c) conduct studies on ways to prevent agriculture losses caused by wildlife, including nonlethal methods of control;

(d) assist and devote time to youth education programs which will increase the understanding of the management of wild animals; and

(e) supply individuals, at cost, with materials not readily available from local commercial sources for use in damage control work.

History: L. 1973, ch. 378, § 4; July 1.



76-463 Wildlife damage control; cooperation with department of wildlife, parks and tourism.

76-463. Wildlife damage control; cooperation with department of wildlife, parks and tourism. In connection with its duties, the section shall cooperate with the Kansas department of wildlife, parks and tourism.

History: L. 1973, ch. 378, § 5; L. 1989, ch. 118, § 189; L. 2012, ch. 47, § 121; July 1.



76-464 Same; extension specialists to be furnished vehicles and equipment; travel expenses.

76-464. Same; extension specialists to be furnished vehicles and equipment; travel expenses. Subject to the approval of the president of Kansas state university and the state board of regents and within available appropriations, extension specialists in wildlife damage control shall be furnished vehicles and the necessary materials and equipment to carry out their duties and assignments and they shall be paid for travel expense necessarily incurred, including lodging, meals and miscellaneous expense while away from their assigned headquarters.

History: L. 1973, ch. 378, § 6; July 1.



76-465 Agricultural research-extension centers; additional centers; officers and employees; operation and administration.

76-465. Agricultural research-extension centers; additional centers; officers and employees; operation and administration. (a) For the purpose of research and development of agriculture and related pursuits, the following agricultural research-extension centers are hereby established:

(1) Kansas state university northwest research-extension center;

(2) Kansas state university agricultural research center-Hays;

(3) Kansas state university southeast agricultural research center; and

(4) Kansas state university southwest research-extension center.

(b) On and after July 1, 1994, whenever the Colby agricultural experiment station, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the Kansas state university northwest research-extension center.  On and after July 1, 1994, whenever the Fort Hays agricultural experiment station, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the Kansas state university agricultural research center-Hays.  On and after July 1, 1994, whenever the southeast Kansas agricultural experiment station, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the Kansas state university southeast agricultural research center.  On and after July 1, 1994, whenever the southwest Kansas agricultural experiment station, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the Kansas state university southwest research-extension center.

(c) When authorized by appropriation or other act of the legislature, the state board of regents may establish additional agricultural research-extension centers.  Agricultural research-extension centers shall not be deemed to be an exclusive means of agricultural or other research. Officers and employees of agricultural research-extension centers shall be appointed in accordance with K.S.A. 76-715 and amendments thereto. Such stations shall be operated and administered as a part of Kansas state university of agriculture and applied science.

History: L. 1973, ch. 376, § 1; L. 1986, ch. 358, § 1; L. 1994, ch. 106, § 3; July 1.



76-466 Moneys received from sales and operation of agricultural experiment centers credited to fee fund of center from which received; definitions.

76-466. Moneys received from sales and operation of agricultural experiment centers credited to fee fund of center from which received; definitions. (a) The president shall remit all moneys received from sales and other operations of the Kansas state university northwest research-extension center to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas state university northwest research-extension center fee fund.

(b) The president shall remit all moneys received from sales and other operations of the Kansas state university agricultural research center-Hays to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas state university agricultural research center-Hays fee fund.

(c) The president shall remit all moneys received from sales and other operations of the Kansas state university southeast agricultural research center to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas state university southeast agricultural research center fee fund.

(d) The president shall remit all moneys received from sales and other operations of the Kansas state university southwest research-extension center to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas state university southwest research-extension center fee fund.

(e) All expenditures from funds specified in this section shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president or by a person or persons designated by the president. "President" as used in this act means the president of Kansas state university of agriculture and applied science. "Moneys received from sales and other operations" shall include moneys received under K.S.A. 76-112, and amendments thereto.

(f) On and after July 1, 1994, the director of accounts and reports shall transfer all moneys in the Colby experiment station fee fund to the Kansas state university northwest research-extension center fee fund. On and after July 1, 1994, all liabilities of the Colby experiment station fee fund are hereby imposed upon the Kansas state university northwest research-extension center fee fund. On and after July 1, 1994, the director of accounts and reports shall transfer all moneys in the Fort Hays experiment station fee fund to the Kansas state university agricultural research center-Hays fee fund. On and after July 1, 1994, all liabilities of the Fort Hays experiment station fee fund are hereby imposed upon the Kansas state university agricultural research center-Hays fee fund. On and after July 1, 1994, the director of accounts and reports shall transfer all moneys in the southeast Kansas experiment station fee fund to the Kansas state university southeast agricultural research center fee fund. On and after July 1, 1994, all liabilities of the southeast Kansas experiment station fee fund are hereby imposed upon the Kansas state university southeast agricultural research center fee fund. On and after July 1, 1994, the director of accounts and reports shall transfer all moneys in the southwest Kansas experiment station fee fund to the Kansas state university southwest research-extension center fee fund. On and after July 1, 1994, all liabilities of the southwest Kansas experiment station fee fund are hereby imposed upon the Kansas state university southwest research-extension center fee fund. On and after July 1, 1994, the Colby experiment station fee fund, the Fort Hays experiment station fee fund, the southeast Kansas experiment station fee fund, and the southwest Kansas experiment station fee fund are hereby abolished.

History: L. 1973, ch. 376, § 2; L. 1986, ch. 358, § 2; L. 1994, ch. 106, § 4; L. 2001, ch. 5, § 417; July 1.



76-467 Same; frequency of remittance of moneys.

76-467. Same; frequency of remittance of moneys. Nothing in this act shall be deemed to authorize remittances to be made less frequently than is authorized under K.S.A. 75-4215.

History: L. 1973, ch. 376, § 3; July 1.



76-469 Conveyance of certain property in Montgomery county to Kansas state university endowment association by board of regents authorized.

76-469. Conveyance of certain property in Montgomery county to Kansas state university endowment association by board of regents authorized. The state board of regents, for and on behalf of Kansas state university of agriculture and applied science, is hereby authorized to transfer and convey by quitclaim deed to the Kansas state university endowment association the following described property acquired by said university under the last will and testament of the late Charles V. Kincaid of Independence, Kansas:

The northwest quarter of section 21, township 33, range 16, except beginning at the southwest corner of said quarter section, thence north 1600 feet, thence east 350 feet, more or less, to a point 20 feet west of the center line of the existing road, thence in a southerly direction along and 20 feet west of the center line of said road to a point 200 feet north and 600 feet east of the southwest corner of said northwest quarter, thence south 200 feet, thence west 200 feet to point of beginning, all in Montgomery county, Kansas.

History: L. 1974, ch. 411, § 1; March 16.



76-470 Same; sale or other disposition of property; use of income or proceeds of sale.

76-470. Same; sale or other disposition of property; use of income or proceeds of sale. The Kansas state university endowment association may utilize the income from such property or if they deem advisable is hereby authorized to sell and convey such property at not less than the appraised value thereof. All income received from such property and the proceeds from the sale of any of such property shall be used only for the development, expansion and improvement of a Kansas state university museum and art center at Manhattan, Kansas, as required under the terms of the last will and testament of the late Charles V. Kincaid, of Independence, Kansas.

History: L. 1974, ch. 411, § 2; March 16.



76-471 Conveyance of certain real estate in Riley county by board of regents authorized.

76-471. Conveyance of certain real estate in Riley county by board of regents authorized. For the purpose of correcting an error in the description of certain real estate conveyed to Kansas state university of agriculture and applied science, the state board of regents is hereby authorized and empowered for and on behalf of Kansas state university of agriculture and applied science to convey by quitclaim deed all rights, title and interest in the following described real estate:

Part of lot 8 in section 18, township 10 south, range 8 east of the 6th P.M. in the city of Manhattan, Riley county, Kansas, more particularly described as follows:

Beginning at a point that is 432.7 feet south and 240 feet east of the northwest corner of said Lot 8; thence due north a distance of 87.15 feet, more or less, to the south right of way line of West Laramie Street; thence west along said south line of Laramie Street a distance of 90 feet; thence due south a distance of 125.65 feet, more or less; thence east parallel to the said south line of Laramie Street a distance of 15 feet; thence due north a distance of 38.5 feet; thence east parallel to the said south line of Laramie Street a distance of 75 feet to the point of beginning.

History: L. 1974, ch. 409, § 1; March 16.



76-472 Board of regents may convey personal property acquired under will of Charles V. Kincaid to endowment association.

76-472. Board of regents may convey personal property acquired under will of Charles V. Kincaid to endowment association. The state board of regents, for and on behalf of Kansas state university of agriculture and applied science, is hereby authorized to transfer and convey to the Kansas state university endowment association all of the personal property, tangible and intangible, acquired by said university under the last will and testament of the late Charles V. Kincaid of Independence, Kansas, including but not limited to notes payable, real estate installment contract rights, objects of art, paintings, glassware, crystal and silverware.

History: L. 1976, ch. 403, § 1; March 17.



76-473 Same; sale of property by endowment association; use of proceeds.

76-473. Same; sale of property by endowment association; use of proceeds. The Kansas state university endowment association may, if they deem advisable, sell and convey any or all of the property specified in K.S.A. 76-472 at not less than the appraised value thereof as established in proceedings for probate of said will.  The proceeds received from the sale of any of such property shall be used solely for the development, expansion and improvement of a museum and art center at Kansas state university, Manhattan, Kansas, as required under the terms of the last will and testament of the late Charles V. Kincaid, of Independence, Kansas.

History: L. 1976, ch. 403, § 2; March 17.



76-474 Conveyance of certain lands in Clay county and Riley county to Kansas state university endowment association in exchange for certain lands in Riley county.

76-474. Conveyance of certain lands in Clay county and Riley county to Kansas state university endowment association in exchange for certain lands in Riley county. The state board of regents is hereby authorized and empowered to exchange and convey to the Kansas state university endowment association the following tracts of land described as follows:

(a) The west half of the northwest quarter of section 16 and the east half of the northeast quarter of section 17, all in township 8 south, range 2 east of the sixth principal meridian in Clay county, Kansas, containing one hundred sixty (160) acres more or less;

(b) Part of the southeast quarter of section 12, township 10 south, range 7 east of the sixth principal meridian, more particularly described as follows:  Beginning at the northwest corner of the southeast quarter of said section 12, thence south along west line of said southeast quarter section 390 feet; thence east 660.5 feet parallel to the north line of said southeast quarter section; thence north 390 feet to the north line of said southeast quarter section; thence west 660.5 feet along the north line of said southeast quarter section to the point of beginning, containing five and nine-tenths (5.9) acres more or less, all in Riley county, Kansas.

History: L. 1977, ch. 265, § 1; July 1.



76-475 Same; conveyance of land by endowment association.

76-475. Same; conveyance of land by endowment association. As consideration for the tracts of land to be conveyed to the Kansas state university endowment association as set out in K.S.A. 76-474, the Kansas state university endowment association shall convey, by warranty deed, to the state of Kansas for Kansas state university the following described real estate:

The east half of the southwest quarter of section 35, township 10 south, range 7 east of the sixth principal meridian, except 2 acres described as follows:  Beginning at center of south line of southwest quarter of said section 35, thence east 4 rods, thence north 80 rods, thence west 4 rods, thence south 80 rods to place of beginning, in Riley county, Kansas, containing seventy-eight (78) acres more or less.

History: L. 1977, ch. 265, § 2; July 1.



76-476 Same; execution of instrument of conveyance; approval by attorney general.

76-476. Same; execution of instrument of conveyance; approval by attorney general. The conveyance made by the state board of regents of the tracts of land first described in K.S.A. 76-474 shall be made to the Kansas state university endowment association by an instrument of conveyance, executed in the name of the state board of regents by its chairperson and secretary, which has prior approval of the attorney general.  Before such university lands shall be conveyed, the attorney general shall approve the instruments of conveyance of the Kansas state university endowment association lands described in K.S.A. 76-475 to the state of Kansas for the Kansas state university of agriculture and applied science and the title to such lands.

History: L. 1977, ch. 265, § 3; July 1.



76-477 Exchange of real property in Riley county between board of regents and Kansas state university foundation; approval by attorney general; property described.

76-477. Exchange of real property in Riley county between board of regents and Kansas state university foundation; approval by attorney general; property described. (a) The state board of regents, for and on behalf of Kansas state university of agriculture and applied science, is hereby authorized to exchange and convey the real property described in subsection (b) to the Kansas state university foundation in consideration for which the Kansas state university foundation is hereby authorized to exchange and convey the real property described in subsection (c) to Kansas state university of agriculture and applied science. The exchange and conveyance of real property by the state board of regents under this section shall be executed in the name of the state board of regents by its chairperson and secretary, and shall be delivered upon receipt of a good and sufficient warranty deed from the Kansas state university foundation to the real property described in subsection (c). Before such real property is exchanged and conveyed, the attorney general shall approve the instruments of conveyance of the state board of regents to the Kansas state university foundation and the instruments of conveyance of the Kansas state university foundation to Kansas state university of agriculture and applied science and shall approve the title to the real property exchanged and conveyed by the Kansas state university foundation.

(b) In accordance with the provisions of this section, the state board of regents is hereby authorized to exchange and convey the following described real property to the Kansas state university foundation:

(1) A tract of land in lot 7 of section 18, township 10 south, range 8 east, Riley county, Kansas, described as follows: Beginning at a point 5 chains west of the northeast corner of lot 7, in section 18, township 10 south, range 8 east, running thence east 60 feet, thence south 150 feet, thence west 60 feet, thence north 150 feet, to place of beginning, city, county and state aforesaid.

(2) A tract of land described as follows: The south 1/2 of the northeast quarter, of section 2, township 10 south, range 7 east of the sixth principal meridian, Riley county, Kansas, subject to easement of record to the Kansas power and light company and containing 80 acres, more or less.

(3) A tract of land lying in Riley county, Kansas, in the southeast quarter of section 12, township 10 south, range 7 east of the sixth principal meridian and described as follows: Beginning at a point that is 390 feet south of the northwest corner of the southeast quarter of section 12, township 10 south, range 7 east and on the west line of the southeast quarter; thence south 930 feet on the west line of the southeast quarter section; thence east 660 feet parallel to the north line of the southeast quarter section; thence north 930 feet parallel to the west line of the southeast quarter section; thence west 660 feet parallel to the north line of the southeast quarter section to the point of beginning, and containing 14.09 acres, more or less.

(4) A tract of land lying in Riley county, Kansas, in the southwest quarter of section 12, township 10 south, range 7 east of the sixth principal meridian and described as follows: Beginning at a point that is 945.50 feet east of the northwest corner of the southwest quarter of section 12, township 10 south, range 7 east and on the north line of the southwest quarter; thence east 496.42 feet on the north line of the southwest quarter; thence south 516.55 feet parallel to the west line of the southwest quarter; thence west 130.67 feet parallel to the north line of the southwest quarter; thence south 803.45 feet parallel to the west line of the southwest quarter; thence west 365.52 feet parallel to the north line of the said southwest quarter; thence north 1320 feet parallel to the west line of the southwest quarter; and containing 12.63 acres, more or less.

(5) A tract of land in lot 20 of section 7, township 10 south, range 8 east of the sixth principal meridian, described as follows: Beginning at the northeast corner of lot 20; thence west 400.7 feet along the north line of lot 20; thence south 432.6 feet parallel to the east line of lot 20; thence east 164.7 feet parallel to the north line of lot 20; thence north 7 feet; thence east 236 feet to a point on the east line of lot 20, that is 425.6 feet south of the point of beginning; thence north to the point of beginning, containing 3.94 acres, more or less, all in Riley county, Kansas.

(6) A tract of land in the northwest quarter of the southwest quarter of section 36, township 9 south, range 7 east, described as follows: Beginning at a point on the quarter section line 14.63 chains east of the west half of section corner of section 36; thence south 4.35 chains; thence east 2 chains; thence north 4.35 chains to the quarter section line; thence west 2 chains to place of beginning, all in Riley county, Kansas.

(7) A tract of land composed of all that part of the following described real estate lying north of the township road, to wit: The southwest quarter and the southwest quarter of the southeast quarter of section 8, township 10, range 7 east of the sixth principal meridian, Riley county, Kansas. Also the north half of the northwest quarter of section 17, township 10, range 7 east of the sixth principal meridian, Riley county, Kansas.

Also a tract of land in section 8, township 10, range 7 east, Riley county, Kansas, described as follows: Beginning at the southwest corner of the northwest quarter of section 8; thence north on section line 3 chains; thence east 36 chains; thence north to the left bank of Wildcat creek; thence in a southeasterly direction along left bank of Wildcat creek to the quarter section line running north and south in section 8; thence south on the quarter section line 3 1/2 chains to southeast corner of the northwest quarter of section 8; thence west on quarter section line 40 chains to point of beginning.

(8) Lot 3 of section 21, and the west half of the northwest quarter of section 27, township 10 south, range 7 east; part of lots 2 and 3 in section 27, township 10 south, range 7 east of the sixth principal meridian, described as follows: Beginning at a point on the quarter section line that is 1400 feet east of the southwest corner of the northwest quarter of section 27, township 10, range 7 east; thence north 200 feet; thence east 465 feet, more or less to a point on the north side of U.S. highway No. 40; thence northeast along the north side of said highway 413.22 feet to a cement post monument; thence north 100 feet to a buried cement monument; thence east 68.3 feet; thence north 140 feet, more or less, to the north side of the abandoned right-of-way of the Manhattan city and interurban railway company; thence east 60 feet, more or less, to a stone; thence north 1212 feet; thence north 54°57′ west 90 feet, thence north 70°58′ west 110.22 feet; thence north 528 feet; thence north 60° west 347.3 feet; thence west on the section line 524 feet, more or less, to the northwest corner of lot 2; thence south 2640 feet to the southwest corner of lot 3; thence east 80 feet to the point of beginning; and that part of lot 5 of section 28, township 10 south, range 7 east of the sixth principal meridian, described as follows: Beginning at a point on the east line of lot 5, that is 639 feet, more or less, north of the southeast corner of lot 5; thence southwesterly making an angle of 81°56′, 1323 feet along the center line of the abandoned right-of-way of the Manhattan city and interurban railway company to a point on the west line of lot 5, marked with an iron pipe at the fence line, said point being 453.3 feet north of the southwest corner of lot 5; thence north along the west line of lot 5, 78 feet, more or less, to the south side of Eureka lake according to the government survey of said lake designated on the government survey as "Silver Lake"; thence easterly and northerly along the boundary of said lake as indicated by said government survey and plat to a point which is the eastern tip of Silver Lake, said point being also 282.48 feet south of the north line of lot 5, and being 389.4 feet west of the east line of lot 5, and from said point; thence north a distance of 282.48 feet to the north line of lot 5; thence east along said line 389.4 feet to the east line of lot 5; thence south along said east line to the point of beginning; all east of the sixth principal meridian, excepting therefrom that tract of land deeded by C. A. Neuber and Margaret A. E. Neuber, husband and wife, to William R. Gates by warranty deed, dated April 10, 1947, described as follows: A tract of land in section 27, township 10, range 7 east, more particularly described as follows: Beginning at a triangular concrete fence post standing in the west right-of-way of U.S. highway No. 40, the post being 456.49 feet, more or less, north and 421.1 feet, more or less, west of the center of section 27, township 10, range 7 east, thence southwesterly along the west right-of-way of U.S. highway No. 40, 38.75 feet; thence north 270.2 feet, more or less; thence east 98.3 feet; thence south 141 feet, more or less; thence west 68.3 feet to a limestone 12 inches under surface; thence south 100 feet to the point of beginning, containing .397 acres, more or less. The entire above described tract contains 171 acres, more or less, located entirely within Riley county, Kansas.

EXCEPTING the following described tract, to wit: Part of the northwest quarter of section 27, township 10 south, range 7 east of the sixth principal meridian, described as follows: Beginning at a point on west line of U.S. highway No. 40, which is north 51°47′ east 896.6 feet from intersection of west line of said highway and south line of said northwest quarter, said intersection being 113 feet west of west line of union pacific railroad right-of-way; thence west 57 feet 4 inches; thence north 141 feet to north line of right-of-way of the Manhattan city and interurban railway; thence northeasterly along north line of said interurban right-of-way 244 feet; thence southeasterly 44 feet to a point on west line of U.S. highway No. 40 which is 244 feet northeasterly of point of beginning; thence southwesterly along west line of U.S. highway No. 40 to point of beginning, containing approximately .93 of an acre.

Also all that part of the west half of section 27, township 10 south, range 7 east of the sixth principal meridian, described as follows: Beginning at a cement monument in west line of east half of section 27, township 10 south, range 7 east, as established by county surveyor Ross by survey made in December, 1909, said cement monument being 64 feet due north of center of union pacific track on said 1/2 section line as established by above mentioned survey; thence north 968 feet along said 1/2 section line to a cement monument; thence northwest 80.5 feet making a northwest angle of 54°57′ with said 1/2 section line to a cement monument; thence south 66 feet from and parallel to said 1/2 section line to a cement monument on north right-of-way of union pacific railroad; thence northeast 84.3 feet along north side of said right-of-way to place of beginning, containing 1 1/2 acres, more or less, all in Riley county, Kansas.

EXCEPTING therefrom the right-of-way of the Manhattan city and interurban railway company. Also all that part of section 27, township 10 south, range 7 east of the sixth principal meridian, described as follows: From a cement monument which stands .66 feet west of east line of west half of section 27, township 10 south, range 7 east, as surveyed by county surveyor Ross in December, 1909, and 64 feet due north of the union pacific track, measure north 124 feet parallel to and 66 feet from said 1/2 section line to north line of Manhattan city and interurban right-of-way for the point of beginning; thence continued north 942.5 feet on last named course to a cement monument; thence northwest 276.7 feet making a northwest angle of 54°57′ with last named course; thence south 1165.5 feet parallel to and 292.5 feet from said 1/2 section line to north line of Manhattan city and interurban right-of-way; thence east along said north line of Manhattan city and interurban right-of-way to the point of beginning, and containing 5.5 acres, more or less, all in Riley county, Kansas.

LESS: A tract of land in the northeast quarter of section 28, township 10 south, range 7 east, in Riley county, Kansas, more particularly described as follows: Beginning at a point that is 814 feet north and 25 feet west of the east quarter corner of section 28; thence south 81°7′ west a distance of 250 feet; thence north 0°16′ west a distance of 158.51 feet; thence north 73°8′ east a distance of 258.88 feet; thence east a distance of 5 feet to a point, said point being 20 feet west of the east line of section 28; thence south a distance of 107.44 feet; thence west a distance of 5 feet to a point, said point being 25 feet west of the east line of section 28; thence south a distance of 87.56 feet to the point of beginning, and containing 1 acre, more or less.

ALSO LESS: A tract of land in the northeast quarter of section 28, township 10 south, range 7 east, in Riley county, Kansas, described as follows: From an iron bar marking the east quarter corner of said section 28, proceed north 639 feet, more or less, along the east line of section 28; thence south 81°56′ west a distance of 25.25 feet to a point; said point being the point of beginning; thence south 81°56′ west a distance of 250.00 feet; thence north 0°10′ east a distance of 175.00 feet; thence north 81°7′ east a distance of 250.00 feet to a point, said point being 25 feet west of the east line of section 28; thence south a distance of 178.54 feet to the point of beginning, and containing 1.0 acres, more or less.

ALSO LESS: A tract of land in the northwest quarter of section 27, township 10 south, range 7 east, in Riley county, Kansas, described as follows: From an iron bar marking the west quarter corner of said section 27, proceed east 2425.5 feet; thence north 846.6 feet; thence north 53°50′ east a distance of 104.4 feet to a point, said point being the point of beginning; thence north 36°10′ west a distance of 208.7 feet; thence north 53°50′ east a distance of 267.7 feet, more or less, to a point on the east line of the northwest quarter of said section 27; thence south along said east line a distance of 295.7 feet, more or less, to a point on the northerly right-of-way line of Highway K-18; thence south 53°50′ west along said right-of-way line a distance of 93.2 feet; thence north 36°10′ west a distance of 30 feet to the point of beginning, and containing 1 acre, more or less.

ALSO LESS: A tract of land in the northwest quarter of section 27, township 10 south, range 7 east in Riley county, Kansas, described as follows: Beginning at a point that is 638.12 feet north and 25.00 feet east of the west quarter corner of said section 27, thence east 248.91 feet; thence north 350.00 feet; thence west 273.91 feet to the west line of said section 27; thence south along said west line of section 27 a distance of 85.56 feet; thence east 25.00 feet; thence south 263.44 feet to the point of beginning, and containing 2.0 acres, more or less.

ALSO LESS: A tract of land in the northwest quarter of section 27, township 10 south, range 7 east of the sixth principal meridian, in Riley county, Kansas, described as follows: From an iron bar marking the west quarter corner of section 27, township 10 south, range 7 east, proceed east 848.9 feet along the quarter section line to the point of beginning, thence east 477.9 feet, thence north 30.0 feet, thence east 6.8 feet, thence northeast 91.9 feet to a point 1400.0 feet east and 85.5 feet north of the west quarter corner of said section 27; thence north 114.5 feet, thence east 200.6 feet, thence northeast 722.3 feet, more or less, to a point 450.8 feet west and 619.7 feet north of the center of said section 27, thence north 77.8 feet, thence east 98.3 feet, thence north 61°56′ east a distance of 74.6 feet, thence north 45°52′ east a distance of 133.3 feet, thence north 36°10′ west a distance of 281.0 feet, thence south 53°50′ west a distance of 1777.9 feet, more or less, to the point of beginning, and containing 10.0 acres, more or less.

(c) In accordance with the provisions of this section, Kansas state university of agriculture and applied science is hereby authorized to accept title to the following described real property conveyed to said university by the Kansas state university foundation:

(1) A tract of land composed of the north half of the southeast quarter of section 36, township 9 south, range 7 east, except the west 93.14 rods of said tract (or the west 46.57 acres thereof).

(2) A tract of land composed of lots 5, 6 and 7 and the southeast quarter of the southeast quarter, all in section 27, township 10 south, range 7 east of the sixth principal meridian, Riley county, Kansas.

(3) A tract of land composed of all of lots 4, 15 and 16 in section 31, township 9 south, range 8 east: Also part of lot 5 in section 31, township 9 south, range 8 east, described as follows: Beginning at a point in the middle of the state road on north line of said lot 5 that is 13.40 chains west of northeast corner of said lot 5, thence southeasterly along middle of said state road to a point on south line of said lot 5 that is 3.94 chains west of southeast corner thereof, thence west to southwest corner of said lot 5, thence north to northwest corner of said lot 5, thence east to point of beginning.

Also all of lots 14 and 17, except that part of lot 14 lying northeast of the public road, all in section 31, township 9 south, range 8 east of the sixth principal meridian, Riley county, Kansas, and also except that part of lot 14 described as follows: Beginning at a point on the east side of lot 14, section 31, township 9 south, range 8 east of the sixth principal meridian, said point being 1450.0 feet north of southeast corner of lot 17 in said section 31; thence west 430.4 feet; thence north 640.0 feet; thence east 177.2 feet to the west right-of-way line of Kansas highway No. K-13; thence south 22°41′ east along said highway right-of-way line 657.3 feet to the east side of said lot 14; thence south 33.3 feet to point of beginning, and containing 4.56 acres, more or less, in Riley county, Kansas.

(4) A tract of land composed of part of lot number 3 in section 31, township 9 south, range 8 east, described as follows: Beginning at the northwest corner of such section 31, running thence south 11.56 chains to a point in the middle of a county road running in a southwesterly direction; thence along the middle of such county road in a northeasterly direction 14.09 chains to a point in the middle of the Manhattan and Irving state road; thence north 24° west along the middle of said state road to the north line of said section 31; thence west along said section line to the place of beginning.

SUBJECT TO presently existing highway right-of-way, easements, conditions, and restrictions of record.

Also all of the southeast quarter of section 25, township 9 south, range 7 east, excepting about 13 acres lying in the northeast quarter of said southeast quarter of said section 25 and lying northeast of the Manhattan and Irving state road; and also excepting a part of said southeast quarter of said section 25 described as follows: Beginning at a point on the north line of said southeast quarter of said section 25, where the center line of the Manhattan and Irving state road intersects said line, thence south 41°13′ east 900.8 feet along the center line of said road, thence south 48°47′ west 300 feet to an iron pipe, thence south 25°6′ west 570 feet to an iron pipe, thence north 62°31′west 419.3 feet to an iron pipe, thence north 12°54′ west 1139.9 feet to an iron pipe on the north line of said southeast quarter, thence north 80°9′ east 509.1 feet along said line to the place of beginning.

Also all that part of the southwest quarter of the northeast quarter of section 25, township 9 south, range 7 east, that lies south and west of the center line of the state road as the same was located and existing May 5, 1880.

SUBJECT TO presently existing highway right-of-way, easements, conditions and restrictions of record.

Also that part of the southwest quarter of section 30, township 9 south, range 8 east, described as follows: Beginning at the southwest corner of said section 30; thence east along the south line of said section 30 to a point in the middle of the Manhattan and Irving state road; thence north 24° west along the middle of said state road to the west line of said section 30; thence south along said section line to the place of beginning.

SUBJECT TO lease agreement with Manhattan cable TV services, inc. as recorded in book 384 page 105, in the office of the register of deeds of Riley county, Kansas, and to presently existing highway right-of-way, easements, conditions and restrictions of record.

Also all that part of the northeast quarter of section 36, township 9 south, range 7 east, lying north and west of the county road running in a southwesterly direction through said section 36, described as follows: Beginning at the northeast corner of said section 36, running thence south 11.56 chains to a point in the middle of said county road; thence south 64° west 15 chains to the east bank of a ravine; thence south 62°west 30 chains to a point on the quarter section line 7.50 chains north of the southwest corner thereof; thence north 32.50 chains to the north line of said section 36; thence east along said north line 40 chains to the place of beginning.

LESS: A tract of land lying in Riley county, Kansas, parts of lots 5, 14 and 17 all in section 31, township 9 south, range 8 east of the sixth principal meridian and described as follows: Beginning at the southeast corner of lot 17 in section 31, township 9 south, range 8 east; thence west 680.0 feet along south line of lot 17; thence 2090.0 feet north; thence northwesterly parallel to the west right-of-way line of Kansas highway No. K-13 to a point on the north line of lots 4 and 5; thence east along north line of lot 5 to the west right-of-way line of Kansas highway No. K-13; thence southeasterly along said highway west right-of-way line to a point 1483.3 feet north of southeast corner of lot 17; thence south to the point of beginning and containing 48.56 acres, more or less, except that part of lot 14 described as follows: Beginning at a point on the east side of lot 14, section 31, township 9 south, range 8 east of the sixth principal meridian, said point being 1450.0 feet north of southeast corner of lot 17 in said section 31; thence west 430.4 feet; thence north 640.0 feet; thence east 177.2 feet to the west right-of-way line of Kansas highway No. K-13; thence south 22°41′ east along said highway right-of-way line 657.3 feet to the east side of said lot 14; thence south 33.3 feet to point of beginning and containing 4.56 acres, more or less.

History: L. 1982, ch. 377, § 1; July 1.



76-478 International meat and livestock program established; purpose; advisory committee.

76-478. International meat and livestock program established; purpose; advisory committee. (a) There is hereby established the international meat and livestock program. Such program shall be administered by the head of the animal science and industry department of Kansas state university. The primary purpose of such program shall be to assist producers of Kansas livestock, meat products and commodities in the foreign marketing thereof, and to provide research and technical assistance to foreign buyers. In order to accomplish such purpose, it shall be the policy of such programs to develop strategies relating to education and technology in animal agriculture including genetics, health, nutrition, marketing, reproduction, management and animal food products.

(b) In order to assist in the implementation of the international meat and livestock program there is hereby established an advisory committee to be composed of 11 members as follows:

(1) One member from the Kansas sheep association appointed by the Kansas sheep association;

(2) one member from the Kansas pork producers council appointed by the Kansas pork producers council;

(3) one representative of the Kansas dairy industry appointed by the interbreed dairy council;

(4) one member from the cow-calf division of the Kansas livestock association appointed by the Kansas livestock association;

(5) one member from the feedlot division of the Kansas livestock association appointed by the Kansas livestock association;

(6) one member from the Kansas meat processing association appointed by the Kansas meat processing association;

(7) one member from the national meat packers association appointed by the national meat packers association;

(8) the chairpersons of the standing agriculture committees of the Kansas legislature;

(9) the director of the international meat and livestock program; and

(10) the secretary of agriculture, who shall serve as chairperson of the committee.

History: L. 1986, ch. 3, § 1; L. 2004, ch. 101, § 133; July 1.



76-479 Same; annual report to governor and legislature.

76-479. Same; annual report to governor and legislature. The head of the animal sciences and industry department of Kansas state university shall annually prepare and submit to the governor and the legislature prior to the commencement of its regular session, a report containing the activities and accomplishments relating to the international meat and livestock program which may have occurred in the preceding calendar year.

History: L. 1986, ch. 3, § 2; July 1.



76-480 Sale of certain real estate in Riley county by board of regents; use of proceeds.

76-480. Sale of certain real estate in Riley county by board of regents; use of proceeds. The state board of regents is hereby authorized and empowered, for and on behalf of Kansas state university of agriculture and applied science, to sell and convey all of the rights, title and interest in the following described real estate located in Riley county, Kansas:  A tract of land located in the Southwest Quarter of Section 35, Township 9 South, Range 7 East of the 6th P.M. in Riley County, Kansas, more particularly described as follows: Beginning at the South Quarter corner of said Section 35; thence along the South Line of the Southwest Quarter of said Section 35; S. 89°21′ W. 401.6 feet (S. 89°21′ W. being an assumed bearing); thence parallel with and 40′ perpendicular to the plan baseline of federal aid project 113-81-K-1279(3) as located in the K.D.O.T. resident engineer's office in Wamego, Kansas; N. 0°11′ W. 1,158.3 feet; thence parallel with and 70 feet perpendicular to the centerline of Riley County public road F.A.S. 1797 the following two courses: N. 89°49′ E. 35.0 feet; On a curve to the right in a southeasterly direction with a radius of 55.0 feet, an arc distance of 86.4 feet; thence N. 89°49′ E. 10.0 feet; thence parallel with and 60 feet perpendicular to the centerline of said Riley County public road F.A.S. 1797 the following two courses: S. 0°11′ E. 519.5 feet; On a curve to the left in a southeasterly direction with a radius of 637.73 feet an arc distance of 254.7 feet; then S. 66°56′ W. 20.0 feet; thence parallel with and 80 feet perpendicular to the centerline of said Riley County public road F.A.S. 1797; On a curve to the left in a southeasterly direction with a radius of 657.73 feet an arc distance of 417.8 feet to the east line of the Southwest quarter of said section 35; thence along the East line of the southwest quarter of said Section 35; S. 0°18′ E. 14.2 feet to the point of beginning, containing 3.82 acres. Conveyance of such rights, title and interest in such real estate shall be executed in the name of the state board of regents by its chairperson and executive officer. When the sale is made, the proceeds thereof shall be deposited in the Marlatt memorial park restricted use account of Kansas state university of agriculture and applied science to be used for maintenance of such park.

History: L. 1987, ch. 285, § 1; May 21.



76-486 State board of regents authorized to convey certain property; procedure; use of proceeds; approval by attorney general.

76-486. State board of regents authorized to convey certain property; procedure; use of proceeds; approval by attorney general. (a) The state board of regents is hereby authorized and empowered, in its discretion, for and on behalf of Kansas state university of agriculture and applied science, to sell and convey all of the rights, title and interest in any part or parts or all of the following described real estate, improvements thereon and easements:

(1) Property consisting of 8.9 acres, more or less, plus 9.61 acres of easements, and 2 buildings, situated in Dickinson county, Kansas, nearby Abilene, and more particularly described as follows, to wit: "TRACT NO. S-2-100"—The east 600 feet of the west 1,500 feet of the south 600 feet of the north 1,300 feet of the SW1/4, except that portion thereof lying within the E1/2 SW1/4, in section 6, township 13 south, range 2 east of the 6th Principal Meridian, Dickinson county, Kansas, containing 5.23 acres, more or less; "TRACT NO. S-2-100-2"—The south 185 feet of the north 1,165 feet of the east 150 feet of the west 900 feet of the SW1/4 of section 6, township 13 south, range 2 east of the 6th Principal Meridian, Dickinson county, Kansas, together with all right, title, and interest in and to any alleys, roads, streets, ways, strips, gores or railroad right-of-way abutting or adjoining such land and in any means of ingress or egress appurtenant thereto, containing .064 acres, more or less, subject to existing easements for public roads and highways, for public utilities, for railroads and pipelines; "TRACT NO. S-2-101"—The east 600 feet of the west 1,500 feet of the south 600 feet of the north 1,300 feet of the SW1/4 of section 6, township 13 south, range 2 east of the 6th Principal Meridian, Dickinson county, Kansas, except that portion thereof lying within the W1/2 SW1/4 of section 6, together with all right, title and interest in and to any alleys, streets, ways, strips or gores abutting or adjoining the land here described, containing 3.03 acres, more or less, subject to existing easements for public roads and highways, for public utilities, for railroads and pipelines; "TRACT NO. S-2-100E-1"—An access road, utility line and water pipeline easement comprising the west 900 feet of the south 100 feet of the north 980 feet of the NW1/4 SW1/4 of section 6, township 13 south, range 2 east of the 6th Principal Meridian, Dickinson county, Kansas, containing 2.07 acres, more or less; "TRACT NO. S-2-100E-4"—A water pipeline easement comprising the east 25 feet of the SW1/4 SW1/4 and the west 342 feet of the east 367 feet of the north 25 feet of the SW1/4 SW1/4 in section 6 and the east 25 feet of the north 2,578.64 feet of the W1/2 NW1/4 of section 7, sections 6 and 7 being in township 13 south, range 2 east of the 6th Principal Meridian, Dickinson county, Kansas; also: That portion of the W1/2 NW1/4 of section 7 described as beginning at a point on the east line of the W1/2 NW1/4, the point being 2,578.64 feet south of the northeast corner of the W1/2 NW1/4; thence due west, 25 feet; thence southeasterly to a point on the east line of the W1/2 NW1/4, the point being 25 feet south of the point of beginning; thence northerly along the east line of the W1/2 NW1/4, 25 feet to the point of beginning; "TRACT NO. S-2-102E"—A water pipeline easement comprising a tract of land situated in the SE1/4 NW1/4 of section 7, township 13 south, range 2 east of the 6th Principal Meridian, Dickinson county, Kansas, more particularly described as follows: Beginning at a point on the west line of the SE1/4 NW1/4 of section 7, the point being 20 feet north of the southwest corner of the SE1/4 NW1/4 and being also a point on the northerly right-of-way line of interstate route no. 70; thence northerly along the west line of the SE1/4 NW1/4, 66.22 feet; thence making an angle of 135 degrees to the right, 35.36 feet to a point 25 feet east of the west line; thence southerly parallel to the west line of the SE1/4 NW1/4, 36 feet to the right-of-way of interstate route no. 70; thence in a southwesterly direction along the right-of-way of interstate route no. 70 to the point of beginning, containing 0.03 acre, more or less, subject to existing easements for public roads and highways, for public utilities, for railroads and pipelines; "TRACT NO. S-2-103E-1"—A water pipeline easement comprising the west 25 feet of the NE1/4 SW1/4 and the east 15 feet of the west 40 feet of the south 25 feet of the NE1/4 SW1/4, in section 7, township 13 south, range 2 east of the 6th Principal Meridian, Dickinson county, Kansas, except that portion of the west 25 feet of the NE1/4 SW1/4 lying within the right-of-way of interstate route no. 70; Also that portion of the SW1/4 SW1/4 and SE1/4 SW1/4 of section 7 described as beginning at the southeast corner of the SW1/4 SW1/4; thence westerly along the south line of the SW1/4 SW1/4, 25 feet; thence northerly parallel to the east line of the SW1/4 SW1/4, 45 feet; thence northeasterly to a point on the east line of the SW1/4 SW1/4, the point being 70 feet north of the southeast corner of the SW1/4 SW1/4; thence northerly along the west line of the SE1/4 SW1/4 to the northwest corner thereof; thence easterly along the north line of the SE1/4 SW1/4, 40 feet; thence southerly parallel to the west line of the SE1/4 SW1/4 to a point 74.5 feet north of the south line thereof; thence southwesterly to a point on the west line of the SE1/4 SW1/4, the point being 34.5 feet north of the southwest corner of the SE1/4 SW1/4; thence southerly along the west line of the SE1/4 SW1/4, 34.5 feet to the point of beginning, containing, in the aggregate, 1.80 acres, more or less; "TRACT NO. S-2-104E-1"—A water pipeline easement comprising the east 25 feet of the west 55 feet of the south 1,274.3 feet of the NW1/4 NW1/4, the south 25 feet of the north 65 feet of the east 1,261.5 feet of the NW1/4 NW1/4, and the north 40 feet of the east 30 feet of the NW1/4 NW1/4 of section 18, township 13 south, range 2 east of the 6th Principal Meridian, Dickinson county, Kansas, containing 1.48 acres, more or less; "TRACT NO. S-2-105E-1"—A water pipeline easement comprising the east 25 feet of the west 55 feet of the NW1/4 SW1/4 NW1/4 of section 18, township 13 south, range 2 east of the 6th Principal Meridian, Dickinson county, Kansas, containing 0.38 acres, more or less; "TRACT NO. S-2-106E-1"—A water pipeline easement comprising a strip of land 25 feet in width, extending from the south and west lines to the north line of the S1/2 SW1/4 NW1/4 of section 18, township 13 south, range 2 east of the 6th Principal Meridian, Dickinson county, Kansas, lying the following distances on each side of the following described center line: Beginning at the southwest corner of the S1/2 SW1/4 NW1/4 of section 18, the southwest corner being center line station 17+47.2; thence with a width of 25 feet, lying 12.5 feet on each side, in a northeasterly direction, making an angle of 46 degrees 14′ to the right from the west line of the S1/2 SW1/4 NW1/4, 62.3 feet to center line station 18+09.5; thence with a width of 25 feet, lying 10 feet on the right and 15 feet on the left, northerly parallel to the west line of the S1/2 SW1/4 NW1/4, 628.5 feet to the north line of the S1/2 SW1/4 NW1/4, the strip of land being 690.8 feet in length and containing 0.39 acre, more or less; "TRACT NO. S-2-107E-1"—A water pipeline easement comprising a tract of land situated in the SE1/4 SE1/4 NE1/4 of section 13, township 13 south, range 1 east of the 6th Principal Meridian, Dickinson county, Kansas, more particularly described as follows: Beginning at the southeast corner of the SE1/4 SE1/4 NE1/4 of section 13; thence westerly along the south line of the SE1/4 SE1/4 NE1/4, 17.55 feet; thence northeasterly to a point on the east line of the SE1/4 SE1/4 NE1/4, the point being 17.55 feet north of the point of beginning; thence southerly along the east line of the SE1/4 SE1/4 NE1/4, 17.55 feet to the point of beginning, containing 0.01 acre, more or less; and "TRACT NO. S-2-108E-1"—A water pipeline easement comprising a strip of land 25 feet in width situated in the NE1/4 SE1/4 of section 13, range 1 east and the NW1/4 NW1/4 SW1/4 of section 18, range 2 east of the 6th Principal Meridian, all in township 13 south, Dickinson county, Kansas, lying 12.5 feet on each side of the following described center line: Beginning at the northeast corner of the NE1/4 SE1/4 of section 13, the northeast corner being center line station 17+47.2; thence in a southwesterly direction making an angle of 133 degrees 46′ to the left from the east line of section 13, a distance of 1,757.2 feet to center line station minus 0+10, containing 1.01 acres, more or less;

(2) property consisting of 18.37 acres, more or less, plus an access road easement of 1.19 acres, situated in Dickinson county, Kansas, nearby Chapman, to wit: "TRACT NO. S-3-100"—The north 1,000 feet of the south 2,120 feet of the west 155 feet of the NE1/4 of section 26 and the north 1,000 feet of the south 2,120 feet of the east 645 feet of the NW1/4 of section 26, township 12 south, range 3 east of the 6th Principal Meridian, Dickinson county, Kansas, containing 18.37 acres, more or less; "TRACT NO. S-3-100E"—An easement for exclusive use access road over, across and upon the west 100 feet of the east 435 feet of the NW1/4 except the south 2,120 feet thereof, in section 26, township 12 south, range 3 east of the 6th Principal Meridian, Dickinson county, Kansas, containing 1.19 acres, more or less; and

(3) property consisting of 22.06 acres, more or less, plus 258.55 acres of easements, and one building, situated in Pottawatomie county, Kansas, nearby Wamego, to wit: "TRACT NO. S-7-100"—The north 980 feet of the east 675 feet of the E1/2 SW1/4 of section 32, township 9 south, range 10 east of the 6th Principal Meridian, Pottawatomie county, Kansas, containing 15.19 acres, more or less; "TRACT NO. S-7-101"—The west 180 feet of the SW1/4 SW1/4 SW1/4 NE1/4 of section 32, township 9 south, range 10 east of the 6th Principal Meridian, Pottawatomie county, Kansas, containing 1.36 acres, more or less; "TRACT NO. S-7-114"—The south 1,200 feet of the north 1,400 feet of the east 200 feet of the west 300 feet of the SE1/4 of section 32, township 9 south, range 10 east of the 6th Principal Meridian, Pottawatomie county, Kansas, containing 5.51 acres, more or less; "TRACT NO. S-7-102E"—A perpetual easement for an access road and for a water pipeline across the west 100 feet of the SE1/4 of section 32, township 9 south, range 10 east of the 6th Principal Meridian, Pottawatomie county, Kansas, containing 6.06 acres, more or less; "TRACT NO. S-7-103E-1"—A perpetual easement for a water pipeline across a strip of land 20 feet in width, extending from the east line to the north line of the NE1/4 of section 5, township 10 south, range 10 east of the 6th Principal Meridian, Pottawatomie county, Kansas, lying 10 feet on each side of the following described center line: Commencing at the southeast corner of the NE1/4 of section 5; thence northerly along the east line of the NE1/4, 284.7 feet to the point of beginning of the center line herein described; thence in a westerly direction making an angle of 83 degrees 17′30″ to the left, 60 feet; thence in a northwesterly direction with an angle of 36 degrees 58′30″ to the right, 3,442.9 feet to a point 50 feet south of the north line of the NE1/4; thence in a northerly direction with an angle of 51 degrees 21′15″ to the right, 50 feet to a point on the north line of the NE1/4, the point being 85 feet east of the northwest corner of the NE1/4, the center line being 3,552.9 feet in length, containing 1.63 acres, more or less; "TRACT NO. S-7-104E-1"—A perpetual easement for a water pipeline across a strip of land 20 feet in width, extending from the south line to the west line of the NW1/4 of section 4, township 10 south, range 10 east of the 6th Principal Meridian, Pottawatomie county, Kansas, lying 10 feet on each side of the following described center line: Commencing at the southwest corner of the NW1/4 of section 4; thence easterly along the south line of the NW1/4, 548.45 feet to the point of beginning of the center line herein described; thence in a northerly direction making an angle of 92 degrees 20′10″ to the left, 257.4 feet; thence in a westerly direction with an angle of 84 degrees 56′20″ to the left, 558. 3 feet to a point on the west line of the NW1/4, the point being 284.7 feet north of the southwest corner of the NW1/4, the strip of land being 815.7 feet in length and containing 0.37 acre more or less; "TRACT NO. S-7-105L"—A license to construct, operate, maintain, renew and remove a water line across, along, beneath and over U.S. highway no. 24 at a point approximately 548.45′east of the SW corner of the NW1/4 section 4, township 10 south, range 10 east; "TRACT NO. S-7-106L"—A license to install and maintain a water line along and within the west side of Walnut street, Wamego, Kansas, beginning at a point where Walnut street intersects with U.S. highway no. 24 to a point approximately 383′ south of such street; "TRACT NOS. S-7-107L-1 and 2"—A license for a 3 inch water line; across north south township road at a point 284.7′ north of the SW corner of the NW1/4 of section 4, township 10 south, range 10 east, and across east west township road at a point 85′ east of the SW corner of the SE1/4 of section 32, township 9 south, range 10 east; "TRACT NO. S-7-108E"—A perpetual restrictive area easement on the E1/2 SW1/4 of section 32, township 9 south, range 10 east of the 6th Principal Meridian, Pottawatomie county, Kansas, except the north 980 feet of the east 675 feet of the E1/2 SW1/4, containing 64.81 acres, more or less; "TRACT NO. S-7-109E"—A perpetual restrictive area easement on a tract of land situated in the S1/2 NE1/4 of section 32, township 9 south, range 10 east of the 6th Principal Meridian, Pottawatomie county, Kansas, more particularly described as follows: Beginning at the southwest corner of the S1/2 NE1/4 of section 32; thence northerly along the west line of the S1/2 NE1/4, 1,200 feet; thence easterly parallel to the south line of the S1/2 NE1/4, 400 feet; thence in a southeasterly direction to a point on the east line of the SW1/4 NE1/4 of section 32, the point being 300 feet north of the southeast corner of the SW1/4 NE1/4; thence in a southeasterly direction to a point on the south line of the S1/2 NE1/4, the point being 150 feet east of the southeast corner of the SW1/4 NE1/4; thence westerly along the south line of the S1/2 NE1/4 to the point of beginning, except the west 180 feet of the SW1/4 SW1/4 SW1/4 NE1/4 of section 32, containing 26.02 acres, more or less; "TRACT NO. S-7-110E"—A perpetual restrictive area easement on a tract of land situated in the SE1/4 of section 32, township 9 south, range 10 east of the 6th Principal Meridian, Pottawatomie county, Kansas, more particularly described as follows: Beginning at the northeast corner of the west 100 feet of the SE1/4 of section 32; thence easterly along the north line of the SE1/4 to a point 150 feet east of the northwest corner of the E1/2 SE1/4 of section 32; thence in a southeasterly direction to a point 300 feet east of the west line and 300 feet south of the north line of the E1/2 SE1/4; thence southerly parallel to the west line of the E1/2 SE1/4, 800 feet; thence in a southwesterly direction to a point on the west line of the E1/2 SE1/4; the point being 750 feet north of the southwest corner thereof; thence in a southwesterly direction to a point on the east line of the SE1/4 SW1/4 SE1/4 of section 32, the point being 200 feet north of the southeast corner of the SW1/4 SW1/4 SE1/4; thence in a southwesterly direction to the southeast corner of the west 100 feet of the SE1/4; thence northerly along the east line of the west 100 feet of the SE1/4 to the point of beginning, containing 75.24 acres, more or less; "TRACT NO. S-7-111E"—A perpetual restrictive area easement on a tract of land situated in the W1/2 SW1/4 of section 32, township 9 south, range 10 east of the 6th Principal Meridian, Pottawatomie county, Kansas, more particularly described as follows: Beginning at the northeast corner of the W1/2 SW1/4 of section 32; thence southerly along the east line of the W1/2 SW1/4 to a point 300 feet north of the southeast corner thereof; thence in a northwesterly direction to a point on the south line of the NW1/4 SW1/4 of section 32, the point being 875 feet west of the southeast corner of the NW1/4 SW1/4; thence northerly parallel to the east line of the NW1/4 SW1/4; to the north line thereof; thence easterly along the north line of the NW1/4 SW1/4 to the point of beginning, containing 36.76 acres, more or less; "TRACT NO. S-7-112E"—A perpetual restrictive area easement on a tract of land situated in the SW1/4 NW1/4 of section 32, township 9 south, range 10 east of the 6th Principal Meridian, Pottawatomie county, Kansas, more particularly described as follows: Beginning at the southeast corner of the SW1/4 NW1/4 of section 32; thence westerly along the south line of the SW1/4 NW1/4, 875 feet; thence northerly parallel to the east line of the SW1/4 NW1/4, 100 feet; thence in a northeasterly direction to a point on the east line of the SW1/4 NW1/4, the point being 1,100 feet north of the southeast corner thereof; thence southerly along the east line of the SW1/4 NW1/4 to the point of beginning, containing 12.05 acres, more or less; "TRACT NO. S-7-113E"—A perpetual restrictive area easement on a tract of land situated in the SE1/4 NW1/4 of section 32, township 9 south, range 10 east of the 6th Principal Meridian, Pottawatomie county, Kansas, more particularly described as follows: Beginning at the southwest corner of the SE1/4 NW1/4 of section 32, thence northerly along the west line of the SE1/4 NW1/4, 1,100 feet; thence in a northeasterly direction to a point on the east line of the W1/2 SE1/4 NW1/4 of section 32, the point being 1,200 feet north of the southeast corner of the W1/2 SE1/4 NW1/4; thence easterly parallel to the south line of the SE1/4 NW1/4 to the east line thereof; thence southerly along the east line of the SE1/4 NW1/4 to the southeast corner thereof; thence westerly along the south line of the SE1/4 NW1/4 to the point of beginning, containing 35.61 acres, more or less.

(b) Conveyance of such rights, title and interest in such real estate, improvements thereon and easements, shall be in accordance with the procedures prescribed therefor by the state board of regents and shall be executed in the name of the state board of regents by its chairperson and executive officer. Any proceeds from the sale of such real estate, improvements thereon and easements shall be deposited in the state treasury to the credit of the college of engineering development restricted use account of the restricted fees fund of Kansas state university of agriculture and applied science. Such proceeds shall be utilized for the purchase of equipment for Kansas state university of agriculture and applied science.

(c) No conveyance of real estate, improvements thereon and easements authorized by this section shall be made or accepted by the state board of regents until the deeds, titles and conveyances have been reviewed and approved by the attorney general.

History: L. 1988, ch. 292, § 1; May 19.



76-487 Swine technology center; objectives.

76-487. Swine technology center; objectives. There is hereby established a swine technology center at Kansas state university. The objectives of the center shall include, but not be limited to, providing a unique center for interaction between the swine industry and the university for the enhancement of swine profitability in Kansas; supporting the current swine producers of the state with a nontraditional, interdisciplinary center for education, communication and delivery of swine production expertise; stimulating growth and efficiency in the Kansas swine industry thereby increasing economic development; disseminating current technology to the Kansas swine industry; and bringing national and international visibility to the Kansas swine industry and Kansas state university.

History: L. 1988, ch. 99, § 50; April 21.



76-488 Same; technical support.

76-488. Same; technical support. (a) The swine technology center shall have technical support through the following faculty positions:

(1) Agricultural engineer;

(2) veterinarian;

(3) nutritionist;

(4) financial and marketing analyst; and

(5) breeding herd physiologist and production record analyst.

(b) Such faculty positions shall be supported by technical assistants and clerical staff.

History: L. 1988, ch. 99, § 51; April 21.



76-489 Purchase of insurance for certain vehicles and equipment of regents educational communication center.

76-489. Purchase of insurance for certain vehicles and equipment of regents educational communication center. Within the limits of appropriations therefor the Kansas state university of agriculture and applied science may purchase comprehensive, collision and other appropriate insurance for the KU-band uplink truck and mobile television production vehicle including attached communications equipment used by the regents educational communication center. The insurance shall be acquired through the committee on surety bonds and insurance as provided by law.

History: L. 1990, ch. 278, § 1; March 8.



76-490 Donation of art object collection to Deines cultural center.

76-490. Donation of art object collection to Deines cultural center. (a)  The president of Kansas state university of agriculture and applied science, for and on behalf of the university, is hereby authorized to donate to the Deines cultural center, Russell, Kansas, an art objects collection which was acquired by the university from the family of E. Hubert Deines.  The collection of art objects referred to in this section consists of seven original black and white prints made by E. Hubert Deines and entitled as follows:

(1) February Magic;

(2) Light and Shadow Transformation;

(3) Phantom of Drought;

(4) Shrine of the Virgin;

(5) Stillness at Brush Creek;

(6) The Passing of the Leaves; and

(7) Primitive Mother.

(b) The president of the university is further authorized to donate to the Deines cultural center any original print or prints, other than those specified in subsection (a), which were made by E. Hubert Deines and which the officer in charge of collections of art objects at the university may find in the possession of the university.

(c) No other law of this state relating to the disposition of art objects collections by state educational institutions shall apply to the donation or donations made under the authority conferred by this section.

History: L. 1990, ch. 331, § 1; April 5.



76-491 Purchase of insurance for aircraft authorized.

76-491. Purchase of insurance for aircraft authorized. Within the limits of appropriations therefor, the Kansas state university of agriculture and applied science may purchase insurance for aircraft owned and operated by such university.  The insurance may include public liability, physical damage, medical payments and voluntary settlement coverages.

History: L. 1991, ch. 261, § 1; July 1.



76-492 State board of regents authorized to sell certain property in Chase county, Kansas; procedure; use of proceeds.

76-492. State board of regents authorized to sell certain property in Chase county, Kansas; procedure; use of proceeds. (a) The state board of regents is hereby authorized and empowered, for and on behalf of Kansas state university, to sell and convey all of the rights, title and interest in the following described tracts of real estate, improvements thereon and easements, all located in Chase county, Kansas, which were received by Kansas state university as a bequest from the estate of Francis W. ImMasche and which are more particularly described as follows:

(1) TRACT 1.

A tract in the Northwest Quarter of the Northwest Quarter (NW1/4 NW1/4) of Section Fourteen (14), Township Nineteen (19) South of Range Nine (9) East of the 6th P.M. described as: beginning at the southwest corner of said Northwest Quarter of the Northwest Quarter and running thence east on the south line of said Northwest Quarter of the Northwest Quarter a distance of 99 feet; thence north to the south boundary line of the Atchison, Topeka and Santa Fe Railway Company (formerly K.C.M. and 0. Railway); thence southwesterly along said right of way to the west line of the said Northwest Quarter; thence south to the place of beginning Chase County, Kansas.

(2) TRACT 2.

The West One-half of the Northwest Quarter (W1/2 NW1/4) of Section Fifteen (15), Township Nineteen (19) South of Range Nine (9) East of the 6th P.M. lying north of the right of way of the county road (formerly U. S. Highway 50 South), except the right of way of U. S. Highway 50 along the north side thereof. Chase County, Kansas.

The East One-half of the Northwest Quarter (E1/2 NW1/4); the Northeast Quarter (NE1/4); all that part of the East One-half of the Southwest Quarter (E1/2 SW1/4) and the Southeast Quarter (SE1/4) lying north of the right of way of the county road (formerly U. S. Highway 50 South), all in Section Sixteen (16), Township Nineteen (19) South, Range Nine (9) East of the 6th P.M. Chase County, Kansas.

All that part of the East One-half of the Southwest Quarter (E1/2 SW1/4) of Section Sixteen (16), lying south of the right of way of the Atchison, Topeka and Santa Fe Railway. Also, a tract in the West Half of the Southwest Quarter (W1/2 SW1/4) of said Section Sixteen (16) described as commencing at a point on the east line of the West One-half of said Southwest Quarter (W1/2 SW1/4) where that line intersects the south line of the right of way of the Atchison, Topeka and Santa Fe Railway Company, thence south 130 feet to a place of beginning; thence west 50 feet; thence south 200 feet; thence east 50 feet; thence north 200 feet to the place of beginning. All in Township Nineteen (19) South of Range Nine (9) East of the 6th P.M. Chase County, Kansas.

The East One-half of the West One-half (E1/2 W1/2) of Section Twenty-one (21), Township Nineteen (19) South of Range Nine (9) East of the 6th P.M. Chase County, Kansas.

(b) Conveyance of such rights, title and interest in such real estate, improvements thereon and easements, shall be in accordance with the procedures prescribed therefor by the state board of regents and shall be executed in the name of the state board of regents by its chairperson and executive officer. All proceeds from the sale of such real estate, improvements thereon and easements shall be deposited in the state treasury to the credit of the gifts account of the restricted fees fund of Kansas state university — extension systems and agriculture research programs.

(c) No conveyance of real estate, improvements thereon and easements authorized by this section shall be made or accepted by the state board of regents until the deeds, titles and conveyances have been reviewed and approved by the attorney general.

History: L. 1992, ch. 85, § 1; April 23.



76-492a Same.

76-492a. Same. (a) The state board of regents is hereby authorized and empowered, for and on behalf of Kansas state university, to sell and convey all of the rights, title and interest in the following described real estate located in Chase county, Kansas: A tract of land located in the West Half (W 1/2) of the East Half (E 1/2) of Section Twenty One (21), and all that part of the West Half (W 1/2) of the Southeast Quarter (SE 1/4) of Section Sixteen (16) which lies South of the right-of-way of the Atchison, Topeka and Santa Fe Railway Company, all in Township Nineteen (19) South, Range Nine (9) East of the Sixth Principal Meridian, in Chase County, Kansas.

(b) Conveyance of such rights, title and interest in such real estate shall be in accordance with the procedures prescribed therefor by the state board of regents and shall be executed in the name of the state board of regents by its chairperson and executive officer. All proceeds from the sale of such real estate shall be deposited in the state treasury to the credit of the gifts account of the restricted fees fund of Kansas state university—extension systems and agriculture research programs.

(c) No conveyance of real estate authorized by this section shall be made or accepted by the state board of regents until the deeds, titles and conveyances have been reviewed and approved by the attorney general.

History: L. 1993, ch. 236, § 1; April 29.



76-493 Kansas state university medical center; peer review committees; privileged communications, limitations.

76-493. Kansas state university medical center; peer review committees; privileged communications, limitations. On and after July 1, 1992: (a) As used in this section:

(1) "Veterinary medical center" means the Kansas state university veterinary medical center.

(2) "Review committee" means a committee or group of individuals designated by the veterinary medical center to act as a review committee under this section.

(3) "Peer review" means any of the following functions performed by a review committee:

(A) Evaluate and improve the quality of veterinary services rendered by the veterinary medical center;

(B) determine that veterinary services rendered were professionally indicated or were performed in compliance with the applicable standard of care;

(C) reduce morbidity or mortality;

(D) review and make recommendations regarding the cost of veterinary services;

(E) determine if the veterinary medical center's facilities are being properly utilized;

(F) evaluate the quantity, quality and timeliness of veterinarian services rendered in the veterinary medical center;

(G) evaluate, review or improve methods, procedures or treatments being utilized by the veterinary medical center.

(4) "Peer review committee or officer" means a review committee or an individual employed, designated or appointed by a review committee  and authorized to perform peer review.

(b) Except as provided by subsections (c) and (d), the reports, statements, memoranda, proceedings, findings and other records of peer review committees or officers shall be privileged and shall not be subject to discovery, subpoena or other means of legal compulsion for their release to any person or entity or be admissible in evidence in any judicial or administrative proceeding. Information contained in such records shall not be discoverable or admissible at trial in the form of testimony by an individual who participated in the peer review process. This privilege may be claimed by the veterinary medical center.

(c) Subsection (b) shall not apply to proceedings in which a veterinarian contests the revocation, denial, restriction or termination of staff privileges or the veterinarian's license or proceedings involving the evaluation, discipline or termination of faculty by Kansas state university.

(d) Nothing in this section shall limit the authority, which may otherwise be provided by law, of the state board of veterinary examiners to require a peer review committee or officer to report to it any disciplinary action or recommendation of such committee or officer or; to transfer to it records of such committee's or officer's proceedings or actions to restrict or revoke the license of a veterinarian. Reports and records so furnished shall not be subject to discovery, subpoena or other means of legal compulsion for their release to any person or entity and shall not be admissible in evidence in any judicial or administrative proceeding other than a disciplinary proceeding by the state board of veterinary examiners.

(e) A peer review committee or officer may report to and discuss its activities, information and findings to other peer review committees or officers or to officers of Kansas state university without waiver of the privilege provided by subsection (b) and the records of all such committees or officers relating to such report shall be privileged as provided by subsection (b).

History: L. 1992, ch. 241, § 2; May 21.



76-494 State board of regents authorized to exchange certain properties with Kansas state university foundation; procedure.

76-494. State board of regents authorized to exchange certain properties with Kansas state university foundation; procedure. (a) As used in this section, "university real property" means:

(1) A tract of land in Government Lots 4 and 9, in Section 7, Township 10 South, Range 8 East of the 6th Principal Meridian in Riley County, Kansas described as follows: Beginning at a point on the west line of North Manhattan Avenue, said point being N. 00°57′31″ W. 337.39 feet along the east line of said Government Lot 4 and S. 89°02′29″ W. 60.00 feet from the Southeast Corner of said Government Lot 4, also being Corner No. 1 and marked by a 1/2 inch bar; thence S. 00°57′31″ E. 137.48 feet along the west line of said North Manhattan Avenue to Corner No. 2, marked by a 1/2 inch bar; thence on a curve to the right having a radius of 2804.93 feet and an arc distance of all 311.37 feet, chord of said curve being S. 02°14′20″ W. 311.21 feet along the west line of said North Manhattan Avenue to Corner No. 3, marked by a 1/2 inch bar; thence S. 05°25′17″ W. 233.93 feet along the west line of said North Manhattan Avenue to Corner No. 4, marked by a 1/2 inch bar; thence S. 69°03′14″ W. 378.61 feet to Corner No. 5, marked by a 1/2 inch bar; thence N. 45°41′46″ W. 485.00 feet to Corner No. 6, marked by a 1/2 inch bar; thence N. 02°03′14″ E. 195.00 feet to Corner No. 7, marked by a 1/2 inch bar; thence N. 42°31′16″ E. 367.56 feet to Corner No. 8, marked by a 1/2 inch bar; thence N. 88°32′38″ E. 477.38 feet along a line parallel to and 3 feet south of a fence line to the point of beginning, containing 10.654 acres; and

(2) a tract of land in Lot 4, of Section 7, Township 10, South Range 8, east of the 6th Principal Meridian in Riley County, Kansas, described as follows: Beginning at a point on the West line of North Manhattan Avenue and the North line of Lot 4 of said Section 7, said point beginning S. 89°18′16″ W. 60.00 feet from the Northeast Corner of Lot 4 of said Section 7, being marked by a one inch steel Pin at the Southeast Corner of Flint Hills Place; thence S. 00°57′33″ E. 976.14 feet along the West line of said North Manhattan Avenue to a 1/2 inch iron bar; thence S. 88°32′38″ W. 477.38 feet to a 1/2 inch iron bar; thence N. 51°16′09″ W. 255.83 feet to a 1/2 inch iron bar; thence N. 00°57′33″ W. 820.00 feet to the North line of Lot 4 of said Section 7; thence N. 89°18′16″ E. 674.23 feet along the North line of Lot 4 of said Section 7 to the point of beginning, containing 14.805 acres.

(b) As used in this section, "foundation real property" means:

(1) TRACT No. 2 (Elliott), which is: A tract of land lying in Riley County, Kansas, parts of Lots 5, 14 and 17 all in Section 31, Township 9 South, Range 8 East of the 6th P.M. and described as follows: Beginning at the Southeast corner of Lot 17 in Section 31, Township 9 South, Range 8 East; thence west 680.0 feet along South line of Lot 17; thence 2090.0 feet North; thence Northwesterly parallel to the West right-of-way line of Kansas Highway No. K-13 to a point on the North line of Lots 4 and 5; thence East along North Line of Lot 5 to the West right-of-way line of Kansas Highway No. K-13; thence Southeasterly along said highway West right-of-way line to a point 1483.3 feet North of Southeast corner of Lot 17; thence South to the point of beginning and containing 48.56 acres, more or less, except that part of Lot 14, described as follows: Beginning at a point on the East side of Lot 14, Section 31, Township 9 South, Range 8 East of the 6th P.M., said point being 1450.0 feet North of Southeast corner of Lot 17 in said Section 31; thence West 430.4 feet; thence north 640.0 feet; thence East 177.2 feet to the West right-of-way line of Kansas Highway No. K-13; thence South 22°41′ East along said highway right-of-way line 657.3 feet to the East side of said Lot 14; thence South 33.3 feet to point of beginning and containing 4.56 acres, more or less. Tract No. 2 (Elliott) consists of approximately 44 acres; and

(2) Tract No. 1 (Mellinger-Wagaman) which consists of approximately 1,436.05 acres and which is more particularly described as follows: (A) (i) All of Section 29 and the North Half of the Northeast Quarter and the North Half of the Northwest Quarter of Section 32, Township 9 South, Range 7 East of the 6th P.M., in Riley County, Kansas; (ii) Five acres, more or less, in the Northeast Quarter of Section 31, Township 9 South, Range 7 East of the 6th P.M., described as follows: Beginning at the SE corner of said quarter section; thence West to center of public road known as the Winchip Road; thence in a Northeasterly direction to where said road intersects the East line of said quarter section; thence South on said East line to point of beginning; (iii) Also, five acres, more or less, in the Southeast Quarter of Section 31, Township 9 South, Range 7 East, described as follows: Beginning at the NE corner of said SE1/4; thence West to center of public road known as the Winchip Road; thence Southeasterly to where said road intersects the East line of said SE1/4; thence North on said East line of said quarter section to the point of beginning; (iv) Also, the South half of the Northeast Quarter, the South Half of the Northwest Quarter, the Southeast Quarter and the Southwest Quarter of Section 32, Township 9 South, Range 7 East, excepting from said SW1/4 of said section the following described tract: Beginning at a point 24 chains East of the SW Corner of said Section 32, thence running North 7.05 chains, thence North 51 degrees 15′ East 9.85 chains, thence North 26.80 chains, thence East 8.15 chains, thence South 26.80 chains, thence South 27 degrees 20′West 14.80 chains, thence West 9 chains to place of beginning, said excepted tract containing 33.15 acres, more or less; but including a tract within said exception more particularly described as follows: From the Southwest corner of said Section 32, proceed East 1584.0 feet along the South line of said Section 32 to a 1/2″ iron bar; thence North 465.3 feet to a 1/2″ iron bar; thence North 51 degrees 15′ East 650.1 feet; thence North 1466.45 feet to a 1/2″ iron bar and the POINT OF BEGINNING; thence North 302.35 feet to a 1/2″ iron bar; thence East 537.90 feet to a 1/2″ iron bar; thence South 66 degrees 22′22″West 130.78 feet to a 1/2″ iron bar; thence South 45 degrees 30′27″ West 224.60 feet to a 1/2″ iron bar; thence South 70 degrees 15′38″ West 273.96 feet to the POINT OF BEGINNING, and containing 2.07 acres, more or less; and also excepting from said SW1/4 of said Section the following described tract: From the Southwest corner of said Section 32, proceed East 2178.0 feet along the south line of said Section 32 to 3/8″ iron bar and the POINT OF BEGINNING; thence East 466.5 feet along the South line of said Section 32 to a 1/2″ iron bar; thence North 1 degree 01′38″ West 872.41 feet to a 1/2″ iron bar; thence South 27 degrees 20′ West (South 27 degrees 56′15″West by previous description) 981.9 feet to the POINT OF BEGINNING, and containing 4.67 acres, more or less, all in Riley County, Kansas; and

(B) That part of the North Half of Section 33, Township 9 South, Range 7 East of the 6th P.M., described as follows: Beginning at the North quarter corner of Section 33, Township 9, Range 7 East, thence West 40.10 chains, thence South 19.93 chains, thence East 45 chains, thence North 47 degrees 30′ East 8.14 chains, thence North 14.5 chains, thence West 11 chains to the place of beginning, in Riley County, Kansas, containing approximately 101.80 acres; and

(C) The South half of the Southwest Quarter of Section 28, Township 9 South, Range 7 East of the 6th P.M., in Riley County, Kansas.

(c) The state board of regents, for and on behalf of Kansas state university of agriculture and applied science, is hereby authorized: (1) To exchange and convey the university real property as defined in subsection (a)(1) to the Kansas state university foundation in consideration for the conveyance of the foundation real property as defined in subsection (b)(1) to Kansas state university of agriculture and applied science and to accept such real property; and (2) to exchange and convey the university real property as defined in subsection (a)(2) to the Kansas state university foundation in consideration for the conveyance of that portion of the foundation real property as defined in subsection (b)(2), which is specified by the Kansas state university foundation for the purposes of this exchange and which has an appraised value of not less than the appraised value of the university real property as defined in subsection (a)(2), to Kansas state university of agriculture and applied science and to accept that portion of such real property. Each exchange and conveyance of real property by the state board of regents under this section shall be executed in the name of the state board of regents by the chairperson and executive officer, and shall be delivered upon receipt of a good and sufficient warranty deed from the Kansas state university foundation conveying the foundation real property, or portion thereof, which is specified for the particular exchange and conveyance. Before any such real property is exchanged and conveyed, the attorney general shall approve the instruments of conveyance of the state board of regents to the Kansas state university foundation and the instruments of conveyance of the Kansas state university foundation to Kansas state university of agriculture and applied science and shall approve the title to the real property exchanged and conveyed by the Kansas state university foundation.

History: L. 1993, ch. 236, § 2; L. 1994, ch. 159, § 1; July 1.



76-495 State board of regents authorized to sell certain property in Riley county, Kansas; procedure; use of proceeds.

76-495. State board of regents authorized to sell certain property in Riley county, Kansas; procedure; use of proceeds. (a) The state board of regents is hereby authorized and empowered, for and on behalf of Kansas state university of agriculture and applied science, to sell and convey all of the rights, title and interest in the following described real estate, and any improvements thereon, located in Riley county, Kansas:

A tract of land in Lot 8 in Section 18, Township 10 South, Range 8 East of the 6th P.M., in the City of Manhattan, Riley County, Kansas, more particularly described as follows: Beginning at the Northwest corner of the Donald Coffin Memorial Addition to the City of Manhattan, as set forth in Plat Book I, Page 33, in the office of the Register of Deeds of Riley County, Kansas, said point being 15 feet South of a point that is 20 rods East and 20 rods South of the Northwest Corner of said Lot 8, of said Section 18 and marked by a ½ inch iron bar (said point of beginning also being the Northeast corner of the tract of land conveyed to Pearl E. Evans as described in Warranty Deed, dated January 20, 1930 and recorded in Book 177, Page 404, in office of Register of Deeds of Riley County, Kansas); thence proceed South 00°02′20″ West 125.07 feet along the West line of the Donald Coffin Memorial Addition (Deed, South 125.65 feet, more or less), to the Northeast corner of Reynolds Addition to the City of Manhattan, as set forth in Plat Book I, Page 46, in office of Register of Deeds of Riley County, Kansas marked by a ½ inch iron bar (said point also being the Northeast corner of the tract of land conveyed to The Omega Tau Epsilon Fraternity as described in Quitclaim Deed, dated April 25, 1931, and recorded in Book 160, Page 549, in office of Register of Deeds of Riley County, Kansas); thence proceed South 90°00′00″ West 165.47 feet (Deed, West 165 feet, more or less) along the North line of said Reynolds Addition to the Northwest corner of said Reynolds Addition and a ½ inch iron bar (said point also being the Southwest corner of the tract of land conveyed to Pearl E. Evans as described in Warranty Deed, dated April 25, 1931 and recorded in Book 189, Page 71 in office of Register of Deeds of Riley County, Kansas); thence proceed North 00°00′08″ East 38.32 feet (Deed, North 38.5 feet) to a corner of a tract conveyed to Manhattan Christian College, Inc., by Quitclaim Deed, dated April 2, 1974, and recorded in Book 364, Page 40, in office of Register of Deeds of Riley County, Kansas and a ½ inch iron bar; thence proceed North 90°00′00″ East 75.22 feet (Deed, East 75 feet) along the southerly line of the said Manhattan Christian College tract to the Southeast corner thereof and a ½ iron bar; thence proceed North 00°01′07″ East 86.75 feet (Deed, North 86.15 feet, more or less) along the East line of said Manhattan Christian College tract to a "+" cut in concrete on the South line of West Laramie Street; thence proceed North 90°00′00″ East 90.30 feet (Deed, East 90 feet, more or less) along the South right of way line of West Laramie Street to the point of beginning, containing 0.325 acres.

(b) Conveyance of such rights, title and interest in such real estate, and any improvements thereon, shall be executed in the name of the state board of regents by its chairperson and executive officer. Any proceeds from sale of such real estate, and any improvements thereon, shall be deposited in the state treasury to the credit of an appropriate account of the restricted fees fund of Kansas state university. Such proceeds shall be applied to or utilized for the repair, remodeling, construction or reconstruction of department of housing facilities and to make modifications for compliance with the federal Americans with disabilities act.

(c) No sale and conveyance of real estate, and any improvements thereon, authorized by this section shall be made by the state board of regents until the deeds, titles and conveyances have been reviewed and approved by the attorney general.

History: L. 1994, ch. 30, § 1; July 1.



76-4-100 State board of regents authorized to convey certain property; procedure; use of proceeds; approval by attorney general.

76-4,100. State board of regents authorized to convey certain property; procedure; use of proceeds; approval by attorney general. (a) The state board of regents is hereby authorized and empowered, for and on behalf of Kansas state university of agriculture and applied science, to convey by warranty deed all of the right, title and interest in the Clay county tract and in the Washington county tract, which were both bequeathed to Kansas state university of agriculture and applied science from the estate of Della M. Serles, deceased, and which were received by the Kansas state university endowment association, inc., as recited in the order of final distribution of the estate by the district court of Clay county, Kansas, case no. 8528.

(b) The state board of regents shall convey by warranty deed the title to the Clay county tract to the purchaser thereof in accordance with the agreement to sell the Clay county tract which was entered into by Kansas state university foundation prior to the effective date of this act and shall convey by warranty deed the title to the Washington county tract to the purchaser thereof in accordance with the agreement to sell the Washington county tract which was entered into by the Kansas state university foundation prior to the effective date of this act.  Prior to execution, each such warranty deed shall be reviewed and approved by the attorney general as to form and legality.  The proceeds from the sales of the Clay county tract and the Washington county tract, and any earnings thereon, shall be transferred and credited to an account in the name of Kansas state university of agriculture and applied science under an investment agency agreement with the Kansas state university foundation pursuant to K.S.A. 76-156a, and amendments thereto.

(c) As used in this section,

(1) "Clay county tract" means:  The Northwest Quarter (NW1/4) of the Northeast Quarter (NE1/4) of Section Four (4), Township Six (6) South, Range Three (3) East of the 6th P.M., and; the Southwest Quarter (SW1/4) of the Northeast Quarter (NE1/4) and forty (40) acres off the East side of the Northwest Quarter (NW1/4), all in Section Four (4), Township Six (6) South, Range Three (3) East of the 6th P.M., Clay County, Kansas; and

(2) "Washington county tract" means:  The South Half (S1/2) of the Northeast Quarter (NE1/4) and the Southeast Quarter (SE1/4) of Section Thirty-three (33), Township Four (4) South, Range Five (5) East of the 6th P.M., containing 240 acres, more or less; and Lots No. One (1) and No. Two (2) in the West Half (W1/2) of the Northeast Quarter (NE1/4) of Section Four (4), Township Five (5) South, Range Five (5) East of the 6th P.M. described as follows:  Lot No. One (1) being a one acre tract of land in the West Half (W1/2) of the Northeast Quarter (NE1/4) of said Section Four (4) lying North of Coon Creek, and Lot No. Two (2) being four acres out of the Northwest Quarter (NW1/4) of the Northeast Quarter (NE1/4) of said Section Four (4) lying North of Coon Creek, and all five acres, more or less, Washington County, Kansas.

History: L. 1997, ch. 67, § 1; Apr. 17.



76-4-101 Sale of certain real property in Scott county by board of regents; use of proceeds; approval by attorney general.

76-4,101. Sale of certain real property in Scott county by board of regents; use of proceeds; approval by attorney general. (a) The state board of regents is hereby authorized and empowered, for and on behalf of Kansas state university of agriculture and applied science, to sell and convey all of the rights, title and interest in the following described real estate, and any improvements thereon, located in Scott county, Kansas: The northeast quarter (NE/4) of Section Thirty-four, Township Nineteen south, Range Thirty-three West of the 6th p.m. in Scott County, Kansas.

(b) Conveyance of such rights, title and interest in such real estate, and any improvements thereon, shall be executed in the name of the state board of regents by its chairperson and executive officer. The deed for such conveyance may be by warranty deed or by quitclaim deed as determined to be in the best interests of the state by the state board of regents in consultation with the attorney general. Any proceeds from sale of such real estate, and any improvements thereon, shall be transferred and credited to an account in the name of Kansas state university of agriculture and applied science under an investment agency agreement with the Kansas state university foundation pursuant to K.S.A. 76-156a, and amendments thereto.

(c) No sale and conveyance of real estate and improvements thereon as authorized by this section shall be made by the state board of regents until the deeds and conveyances have been reviewed and approved by the attorney general and, if a warranty deed is to be the instrument of conveyance, a title review has been performed or title insurance has been obtained and the title opinion or the certificate of title insurance, as the case may be, has been approved by the attorney general.

History: L. 1998, ch. 127, § 1; Apr. 30.



76-4-102 Sericea lespedeza research project; report to the legislature.

76-4,102. Sericea lespedeza research project; report to the legislature. (a) Subject to appropriations acts therefor, Kansas state university of agriculture and applied science, in cooperation with other colleges and universities, shall establish a research project to study the biology and control of sericea lespedeza (Lespedeza cuneata).  Such project shall be for a period of two years and shall include basic and applied research as well as working with the agricultural experiment station and cooperative extension service to utilize demonstration plots and conduct field days and workshops in regard to controlling and eradicating sericea lespedeza (Lespedeza cuneata).

(b) Kansas state university of agriculture and applied science shall present an oral and written report to the house and senate agriculture committees related to the research project provided for in subsection (a) during the 1999 regular session of the Kansas legislature on or before February 1, 1999, and during the 2000 regular session of the Kansas legislature on or before February 1, 2000.

History: L. 1998, ch. 85, § 1; July 1.



76-4-103 Center of excellence on sustainable agriculture and alternative crops; establishment; duties; coordinator; annual report to legislature.

76-4,103. Center of excellence on sustainable agriculture and alternative crops; establishment; duties; coordinator; annual report to legislature. (a) There is hereby established at Kansas state university the center of excellence on sustainable agriculture and alternative crops.

(b) Functions and duties of the center of excellence on sustainable agriculture and alternative crops shall include, but not be limited to:

(1) Emphasizing research, education, outreach and marketing for sustainable agriculture and alternative food, fiber and medicinal crops.

(2) Assisting farmers increase the farmers share of the food system dollar.

(3) Collecting and analyzing basic information on the Kansas food system and opportunities for production and direct marketing.

(4) Focusing research on value added processes and new crops that offer low-volume, high margin niche opportunities.

(5) Assisting small farmers to access lower input costs through a delivery system with expanded access to sustainable agricultural practices.

(6) Marketing assistance to promote products produced and processed in Kansas.

(7) Expanding small farm research to include:

(A) Organic products;

(B) less capital intensive investments;

(C) energy saving technology; and

(D) agricultural practices that reduce soil erosion and restore soil health.

(8) Developing and distributing a guide of all state services for small farms and value added agriculture.

(c) Subject to appropriations, officials at Kansas state university shall appoint a coordinator for the center of excellence on sustainable agriculture and alternative crops and fund operating expenses of such coordinator.

(d) A representative of Kansas state university center of excellence on sustainable agriculture and alternative crops shall annually submit a report to the chairpersons of the senate agriculture committee and the house of representatives agriculture committee concerning the center's research, funding and progress of programs.

History: L. 2000, ch. 58, § 1; July 1.



76-4-104 Sale of certain real property in Riley county by state board of regents; use of proceeds; consultation with and approvals by attorney general.

76-4,104. Sale of certain real property in Riley county by state board of regents; use of proceeds; consultation with and approvals by attorney general. (a) The state board of regents is hereby authorized and empowered, for and on behalf of Kansas state university of agriculture and applied science, to sell and convey all of the rights, title and interest in the following tract of real estate, and any improvements thereon: A tract of real estate contained in Section 12, Township 10, Range 7, East of the Sixth Principal Meridian, in Riley County, being more particularly described as follows: Beginning at a point that is 45 feet West of a point 490 feet South of the North East Corner of the South West Quarter of Section 12, Township 10, Range 7, thence South 793 feet, thence West 600 feet, thence North 793 feet, and thence East 600 feet to the point of beginning, comprising 10.92 acres, more or less.

(b) Conveyance of such rights, title and interest in such real estate, and any improvements thereon, shall be executed in the name of the state board of regents by its chairperson and executive officer. The deed for such conveyance may be by warranty deed or by quitclaim deed as determined to be in the best interests of the state by the state board of regents in consultation with the attorney general. Any proceeds from the sale of such real estate shall be deposited in the state treasury and credited to the college of agriculture restricted use account of the restricted fees fund of Kansas state university of agriculture and applied science to be used to relocate the Kansas artificial breeding service unit and to renovate livestock research facilities.

(c) No sale and conveyance of real estate and improvements thereon as authorized by this section shall be made by the state board of regents until the deeds and conveyances have been reviewed and approved by the attorney general and, if a warranty deed is to be the instrument of conveyance, a title review has been performed or title insurance has been obtained and the title opinion or the certificate of title insurance, as the case may be, has been approved by the attorney general.

History: L. 2002, ch. 54, § 1; Apr. 18.



76-4-105 Exchange of certain real property in Riley county by state board of regents and Kansas state university foundation; consultation, reviews and approvals by attorney general.

76-4,105. Exchange of certain real property in Riley county by state board of regents and Kansas state university foundation; consultation, reviews and approvals by attorney general. (a) The state board of regents is hereby authorized and empowered, for and on behalf of Kansas state university to exchange and convey all of the rights, title and interest in the university real estate, as defined by this section, for the foundation real estate, as defined by this section.

(b) Conveyance of such rights, title and interest in such real estate, and any improvements thereon, shall be executed in the name of the state board of regents by its chairperson and executive officer. The deed for such conveyance may be by warranty deed or by quitclaim deed as determined to be in the best interests of the state by the state board of regents in consultation with the attorney general.

(c) No exchange and conveyance of real estate and improvements thereon as authorized by this section shall be made by the state board of regents until the deeds and conveyances have been reviewed and approved by the attorney general and, if warranty deeds are to be the instruments of conveyance, title reviews have been performed or title insurance has been obtained and the title opinions or the certificates of title insurance, as the case may be, have been approved by the attorney general.

(d) As used in this section:

(1) "University real estate" means the following described real estate located in Riley county, Kansas: A tract of land in Government Lot 4, Section 18, Township 10 South, Range 8 East of the sixth P.M., City of Manhattan, Riley County, Kansas, more particularly described as follows: Commencing at the southwest corner of Government Lot 4, Section 18, Township 10 South, Range 8 East of the sixth P.M.; thence bearing N01°18'20"W, a distance of 29.91 feet to the centerline of Anderson Avenue; thence bearing S88°39'40"W, a distance of 0.54 feet to the centerline of Denison avenue; thence bearing N01°18'20"W, along the centerline of Denison Avenue, the basis of bearing for this description, a distance of 271.37 feet; thence bearing N88°39'40"E, parallel with Anderson Avenue, a distance of 216.91 feet to the Point of Beginning; thence bearing S01°40'29"E, a distance of 151.71 feet to the P.C. of a curve to the left having a Radius of 350.00 feet and a chord bearing of N88°20'46"E, thence along said curve to the left, through a central angle of 34°44'38", an arc distance of 212.24 feet; thence bearing N01°40'29"W, a distance of 71.69 feet; thence bearing N88°19'31"E, a distance of 35.83 feet; thence bearing N01°40'29"W, a distance of 36.00 feet; thence bearing S88°19'31"W, a distance of 35.83 feet; thence bearing N01°40'29"W, a distance of 44.05 feet to the P.C. of a curve to the left having a Radius of 416.23 feet and chord bearing S88°20'14"W; thence along said curve through a central angle of 29°04'51", an arc distance of 211.26 feet to the Point of Beginning, encompassing 37,099 square feet more or less; and

(2) "foundation real estate" means the following described real estate located in Riley county, Kansas: The real estate which is Lot 3 K-State Research Park, Unit 1, an addition to the City of Manhattan, Kansas.

History: L. 2002, ch. 52, § 1; Apr. 18.



76-4-106 Sale of certain real property in Riley and Nemaha counties by board of regents; use of proceeds; approval by attorney general.

76-4,106. Sale of certain real property in Riley and Nemaha counties by board of regents; use of proceeds; approval by attorney general. (a) The state board of regents is hereby authorized and empowered, for and on behalf of Kansas state university of agriculture and applied science, to sell and convey all of the rights, title and interest in each of the following tracts of real estate, and any improvements thereon:

(1) Tract No. 1 is located in Riley county, Kansas, and is more particularly described as: The Southwest Quarter of the Northwest Quarter of Section 1, Township 10, Range 7, comprising 40 acres, more or less; and

(2) Tract No. 2 is located in Nemaha county, Kansas, and is more particularly described as: The Northeast Quarter of Section 34, Township 3, Range 14, comprising 160 acres, more or less.

(b) Conveyance of such rights, title and interest in such real estate, and any improvements thereon, shall be executed in the name of the state board of regents by its chairperson and executive officer. The deed for such conveyance may be by warranty deed or by quitclaim deed as determined to be in the best interests of the state by the state board of regents in consultation with the attorney general. Any proceeds from the sale of Tract No. 1 of such real estate, and any improvements thereon, shall be deposited in the state treasury and credited to the college of agriculture restricted use account of the restricted fees fund of Kansas state university of agriculture and applied science to be used to purchase land for agriculture research. Any proceeds from sale of Tract No. 2 of such real estate, and any improvements thereon, shall be deposited in the state treasury and credited to the appropriate account of the restricted fees fund of Kansas state university of agriculture and applied science to be used for student scholarships.

(c) No sale and conveyance of real estate and improvements thereon as authorized by this section shall be made by the state board of regents until the deeds and conveyances have been reviewed and approved by the attorney general and, if a warranty deed is to be the instrument of conveyance, a title review has been performed or title insurance has been obtained and the title opinion or the certificate of title insurance, as the case may be, has been approved by the attorney general.

History: L. 2001, ch. 29, § 1; Mar. 29.



76-4-107 State board of regents authorized to sell certain property in Riley county, Kansas; procedure; use of proceeds.

76-4,107. State board of regents authorized to sell certain property in Riley county, Kansas; procedure; use of proceeds. (a) The state board of regents is hereby authorized and empowered, for and on behalf of Kansas state university, to sell and convey all of the rights, title and interest in the following parcel in Riley county, Kansas:

A tract of land in Government Lot 11 of Section 8, Township 10 South, Range 8 East of the 6th P.M., in Pottawatomie county, Kansas, described as follows: Beginning at a point on the west line of Hayes Drive that is E. 89°41′ 17″ E. 637.66 feet and N. 1°46′17″ W. 278.76 feet from the southwest corner of said section 8, said point being the northeast corner of the Robert M. Baril tract recorded in Deed Book 134, Page 112, at the Pottawatomie county Register of Deeds office; thence N. 89°38′ 42″ W. 181.78 feet to the northwest corner of the said Baril tract; thence North 208.71 feet along the east line of a tract leased by the Stevenson Sign Services, Inc., to the Northeast corner of said Stevenson tract, thence S. 89°41′ 17″ E. 175.32 feet to the West line of Hayes Drive; thence S. 1°46′ 17″ E. 208.98 feet along the west line of said Hayes Drive to the point of beginning, containing 0.856 acres; subject to easements and restrictions of record;

(b) Conveyance of such rights, title and interest in such real estate shall be executed in the name of the state board of regents by its chairperson and chief executive officer. When the sale is made, the proceeds thereof shall be deposited in the Kansas state university restricted fees account for use by the student union. The provisions of K.S.A. 2015 Supp. 75-6609, and amendments thereto, shall not be applicable to the real estate sale authorized by this section.

History: L. 2005, ch. 106, § 1; July 1.



76-4-108 State board of regents authorized to sell certain property in Riley county, Kansas; procedure, use of proceeds.

76-4,108. State board of regents authorized to sell certain property in Riley county, Kansas; procedure, use of proceeds. (a) The state board of regents is hereby authorized and empowered, for and on behalf of Kansas state university, to sell and convey all of the rights, title and interest in the following parcels in Riley county, Kansas:

(1) A tract of land in the West Half of Lots 16 and 21 of Section 6, Township 10 South, Range 8 East of the 6th Principal Meridian in Riley County, Kansas described as follows:

Beginning at a point on the East line of the West Half of Lot 21 of said Section 6 and the North line of Kimball Avenue that is North 00 degrees 00 minutes 43 seconds East for a distance of 802.25 feet from the Southeast Corner of the West Half of Lot 21 of said Section 6;

THENCE North 00 degrees 01 minutes 48 seconds East for a distance of 1450.00 feet along the East line of the West Half of Lots 16 and 21 of said Section 6;

THENCE North 89 degrees 58 minutes 12 seconds West for a distance of 100.00 feet;

THENCE South 00 degrees 01 minutes 48 seconds West for a distance of 1444.00 feet to the North line of said Kimball Avenue;

THENCE South 84 degrees 57 minutes 03 seconds East for a distance of 95.22 feet along the North line of said Kimball Avenue;

THENCE North 65 degrees 37 minutes 53 seconds East for a distance of 5.65 feet along the North line of said Kimball Avenue to the point of beginning.

Together with and subject to covenants, easements, and restrictions of record.

Said property contains 3.325 acres more or less.

(2) A tract of land in Lot 10 of Section 6, Township 10 South, Range 8 East of the 6thPrincipal Meridian in Riley County, Kansas described as follows:

Beginning at the Southeast Corner of Lot 10 of said Section 6;

THENCE North 00 degrees 01 minutes 16 seconds East for a distance of 140.00 feet along the East line of Lot 10 of said Section 6;

THENCE South 47 degrees 24 minutes 13 seconds West for a distance of 203.82 feet to the South line of Lot 10 of said Section 6;

THENCE South 89 degrees 13 minutes 00 seconds East for a distance of 150.00 feet along the South line of Lot 10 of said Section 6 to the point of beginning.

Together with and subject to covenants, easements, and restrictions of record.

Said property contains 0.241 acres more or less.

(b) Conveyance of such rights, title and interest in such real estate shall be executed in the name of the state board of regents by its chairperson and chief executive officer. When the sale is made, the proceeds thereof shall be deposited in the restricted fees account of Kansas state university. The provisions of K.S.A. 2015 Supp. 75-6609, and amendments thereto, shall not be applicable to the real estate sale authorized by this section.

History: L. 2005, ch. 106, § 2; July 1.



76-4-109 State board of regents authorized to sell certain property in Kingman, Sedgwick and Reno counties, Kansas; procedure, use of proceeds.

76-4,109. State board of regents authorized to sell certain property in Kingman, Sedgwick and Reno counties, Kansas; procedure, use of proceeds. (a) The state board of regents is hereby authorized and empowered for and on behalf of Kansas state university, to sell and convey all of the rights, title and interest in the following nine parcels:

(1) All the tract of land in the N 1/2 of the NE 1/4 of Section 12, Township 27 South, Range 5 West of the 6th P.M., Kingman county, Kansas, lying south of the north boundary line of a 100 foot wide easement or right of way for public highway or road and whose centerline is described as: Beginning 5.20 feet south of the NE corner of said Section 12. Said Point being the P. C. of a curve to the left whose tangent has a bearing of S 81°16′ 32″ W in relation to the bearings shown: Thence along said curve to the left having a radius of 1432.40 feet and through a central angle of 17°31′ 45″ a distance of 438.23 feet; thence bearing S 63° 44′ 47″ W along said centerline a distance of 1496.51 feet to the P. C. of a curve to the right having a radius of 1432.40 feet. Thence along said curve to the right and through a central angle of 26°15′ 13″a distance of 656.34 feet. Thence along said centerline bearing N 90°00′ W a distance of 213.33 feet to a point on the west line of said NE 1/4 of Section 12. Thence bearing S 1° 01′ 35″ E along the west line of said NE 1/4 of Section 12 a distance 409.50′ to the SW corner of the N 1/2 of the NE 1/4 of said Section. Thence bearing N 89° 13′ 25″ E along the south line of the N 1/2 of the NE 1/4 of said Section 12 a distance of 2622.85′ to the SE corner of the N 1/2 of the NE 1/4 of said Section 12. Thence bearing N 1° 04′ 05″ W along the east line of said Section 12 a distance of 1315.04 feet to the point of beginning.

Said tract containing 50.9 acres, more or less, including right of way for public highway or road.

(2) All that tract or parcel of land located in the W 1/2 of the NW 1/4 of the SW 1/4 of sec. 5, T. 27 S., R. 4 W., Sixth Principal Meridian, Sedgwick county, Kansas, lying south and east of the northwest boundary of the public highway or road easement described as follows and containing 16.6 acres, more or less:

Two parcels of land lying and situate in the Northwest Quarter (NW 1/4) and the West Half of the Northwest Quarter of the Southwest Quarter (W 1/2 NW 1/4 SW 1/4) of Section Five (5), Township Twenty-seven (27) South, Range Four (4) West of the Sixth (6th) Meridian, Sedgwick county, Kansas, each being 10 feet in width and each included between two parallel lines located 50 feet and 60 feet, respectively, right and left, measured at right angles from a centerline whose previous course bears South 54° 05′ West, and beginning at a point on the North Boundary of said Northwest Quarter (NW 1/4) whence the North Quarter (N 1/4) corner of said Section Five (5) bears North 89°27′ East, a distance of 496.6 feet;

Thence South 54° 09′ West for a distance of 20.0 feet to the beginning of a curve to the left;

Thence along said curve to the left having a radius of 2864.8 feet for a distance of 1176.5 feet measured along the arc;

Thence South 31° 22′ West for a distance of 747.2 feet to the beginning of a curve to the left;

Thence along said curve to the left having a radius of 5729.6 feet for a distance of 1618.3 feet measured along the arc;

Thence South 15° 11′ West for a distance of 102.6 feet to the beginning of a curve to the left;

Thence along said curve to the left having a radius of 5729.6 feet for a distance of 803.1 feet measured along the arc to a point in the South boundary of the West Half of the Northwest Quarter of the Southwest Quarter (W 1/2 NW 1/4 SW 1/4) of said Section Five (5), tangent to a curve at said point bears South 7° 03′ West;

Whence the Southwest corner of said Section Five (5) lies South 1°34′West, a distance of 1285.6 feet.

(3) All that tract or parcel of land located in the N 1/2 of the NE 1/4 of the NW 1/4 and the SW 1/4 of the NE 1/4 of the NW 1/4, all in sec. 5 of T. 27 S., R. 4 W. of the Sixth Principal Meridian, Sedgwick, county, Kansas, lying south and east of the northwest boundary of the public highway or road easement described in Tract 6A above and containing 24.5 acres, more or less.

(4) All that tract or parcel of land located in the W 1/2 of the NW 1/4 of sec. 5, T. 27 S., R. 4 W. of the Sixth Principal Meridian, Sedgwick county, Kansas, lying south and east of the northwest boundary of the public highway or road easement described in Tract 6A above and containing 28.5 acres, more or less.

(5) All that tract or parcel of land located in the SE 1/4 SE 1/4 SW 1/4 sec. 32, T. 26 S., R. 4 W., Sixth Principal Meridian, Reno county, Kansas, lying south and east of the northwest boundary of the public highway or road easement described as follows and containing 2.6 acres, more or less:

Being that parcel of land situated within the Northwest Quarter (NW 1/4) except the North Fifty (50) feet of the East Three-fourths of the Northeast Quarter (NE 1/4) thereof, and within the Northwest Quarter of the Northwest Quarter of the Southwest Quarter (NW 1/4 NW 1/4 SW 1/4) of Section Thirty-three (33) and within the Southeast Quarter (SE 1/4) and within the Southeast Quarter of the Southeast Quarter of the Southwest Quarter (SE 1/4 SE 1/4 SW 1/4) of Section Thirty-two (32) Township Twenty-six (26) South, Range Four (4) West of the Sixth (6th) Principal Meridian, Reno county, Kansas, said parcel of land being One Hundred and No Tenths (100.0) feet in width and included between two parallel lines everywhere Fifty and No Tenths (50.0) feet right and Fifty and No Tenths (50.0) feet left measured at right angles to a centerline of relocated M & M Road whose previous course along the North side of Section Thirty-three (33) bears South 89° 03′ West, except between said relocated road, centerline stations 132+00 and 138+00, said exception being a parcel of land One Hundred Thirty and No Tenths (130.0) feet in width and including between two parallel lines everywhere Sixty-five and No Tenths (65.0) feet right and Sixty-five and No Tenths (65.0) feet left measured at right angles to the centerline of said relocated road, the centerline of the relocated road described as follows:

Beginning at the North Quarter (N 1/4) of said Section Thirty-three (33); Thence along the North boundary of said Section Thirty-three (33), South 89°03′ West, a distance of 426.9 feet to the beginning of a curve to the left having a radius of 818.5 feet;

Thence along said curve to the left a distance of 1,000.0 feet measured along the arc;

Thence South 19° 03′ West a distance of 450.4 feet to the beginning of a curve to the right having a radius of 1,432.7 feet;

Thence along said curve to the right 267.6 feet measured along the arc;

Thence South 29° 45′ 20″ West a distance of 1,055.1 feet to said Station 132+00;

Thence South 29° 45′ 20″ West a distance of 600.0 feet to said Station 138+00;

Thence South 29° 45′ 20″ West a distance of 618.6 feet to the beginning of a curve to the right having a radius of 955.4 feet;

Thence along said curve to the right for a distance of 422.9 feet measured along the arc;

Thence South 55° 07′ 40″ West for a distance of 3,470.9 feet to the point of ending, said point lying 500.0 feet West from the South Quarter (S 1/4) corner of said Section Thirty-two (32).

(6) All that tract or parcel of land located in the W 1/2 SE 1/4 sec. 32, T. 26 S., R. 4 W., Sixth Principal Meridian, Reno county, Kansas, lying south and east of the northwest boundary of the public highway or road easement described in Tract 107 above and containing 25.2 acres, more or less.

(7) All that tract or parcel of land located in the NE 1/4 SE 1/4 and the NW 1/4 SE 1/4 SE 1/4 of sec. 32, T. 26 S., R. 4 W., Sixth Principal Meridian, Reno county, Kansas, lying south and east of the northwest boundary of the public highway or road easement described in Tract 107 above and containing 19.8 acres, more or less.

(8) All that tract or parcel of land located in the NW 1/4 NW 1/4 SW 1/4 sec. 33, T. 26 S., R. 4 W., Sixth Principal Meridian, Reno county, Kansas, lying south and east of the northwest boundary of the public highway or road easement described in Tract 107 above and containing 8.4 acres, more or less.

(9) All that tract or parcel of land located in the W 1/2 NW 1/4 and W 1/2 W 1/2 NE 1/4 NW 1/4 of sec. 33, T. 26 S., R. 4 W., Sixth Principal Meridian, Reno county, Kansas, lying south and east of the north west boundary of the public highway or road easement described in Tract 107 above and containing 25.2 acres, more or less;

Except an irregular shaped parcel of land in the N 1/2 NW 1/4 of sec. 33 T. 26 S., R. 4 W., Sixth Principal Meridian, Reno county, Kansas, more particularly described as follows:

Beginning at the Southeast (SE) corner of the West Half of the West Half of the Northeast Quarter of the Northwest Quarter (W 1/2 W 1/2 NE 1/4 NW 1/4) of said section whence the North Quarter (N 1/4) corner of said section bears North 36° 11′ 14″ East a distance of 1,657.57 feet;

Thence along the South boundary of the North Half of the Northwest Quarter (N 1/2 NW 1/4) of said section South 89° 41′ 05″ West a distance of 470.04 feet to a point on the relocated county road right-of-way boundary;

Thence along the county road right-of-way North 29° 45′20″ East a distance of 97.83 feet;

Thence along a curve to the left having a radius of 1,482.69 feet a distance of 279.18 feet measured along the arc;

Thence North 19° 03′ East a distance of 108.32 feet to a point in the county road right-of-way boundary;

Thence North 66° 28′ 37″ East a distance of 295.60 feet to a point in the East boundary of the West Half of the West Half of the Northeast Quarter of the Northwest Quarter (W 1/2 W 1/2 NE 1/4 NW 1/4);

Thence along said East boundary South 0° 05′ 16″ East a distance of 554.98 feet to the point of beginning containing 3.98 acres, more or less; reserving, however, unto the United States the right and privilege to operate, maintain and relocate the existing drainage way.

History: L. 2005, ch. 106, § 3; July 1.



76-4-110 Conveyance of property described in 76-3,105, 76-4,107, 76-4,108 and 76-4,109.

76-4,110. Conveyance of property described in 76-3,105, 76-4,107, 76-4,108 and 76-4,109. In the event that the board of regents determines that the legal description of any parcel described by this act is incorrect, the board of regents may convey the property utilizing the correct legal description but the deed conveying the property shall be subject to the approval of the attorney general.

History: L. 2005, ch. 106, § 5; July 1.



76-4-111 Conveyance or exchange of property in Pottawatomie county.

76-4,111. Conveyance or exchange of property in Pottawatomie county. (a) The state board of regents is hereby authorized and empowered, for and on behalf of Kansas state university, to sell and convey, or exchange with the Kansas state university foundation for property of equal or greater value, all of the rights, title and interest in the following parcels in Pottawatomie county, Kansas:

A tract of land in Lot 2, Section 17, Township 10 South, Range 8 East of the 6th P.M. in Pottawatomie county, Kansas, described as follows: Beginning at a point on the centerline of McCall Road and the north line of the said Lot 2, that is N. 89°41'17" W. 669.97 feet from the northeast corner of the said Lot 2, said point marked by an "x" cut; thence S. 0°00'57" W. 40 feet to the point of beginning, marked by a 1/2" iron bar; thence S. 0°00'57" W. 520.00 feet to the southeast corner; thence N. 89°41'17" W. 360.01 feet to southwest corner; thence N. 0°00'17" E. 520.00 feet to the northwest corner, marked by a 1/2″ iron bar; thence S. 89°41'17" E. 360.01 feet along a line parallel to the said centerline of McCall Road and the north line of the said Lot 2, Section 17, to the point of beginning, containing 4.297 acres, said tract to be known as North portion of lot one (1), Carlson Addition to the City of Manhattan, Pottawatomie County, Kansas; subject to easements and restrictions of record; and subject to zoning ordinances effecting the subject property.

(b) Conveyance of such rights, title and interest in such real estate shall be executed in the name of the state board of regents by its chairperson and chief executive officer. If a sale is made, not an exchange, the proceeds thereof shall be deposited in the restricted fees account of Kansas state university. The provisions of K.S.A. 2015 Supp. 75-6609, and amendments thereto, shall not be applicable to the real estate sale authorized by this section.

(c) In the event that the board of regents determines that the legal description of any parcel described by this section is incorrect, the board of regents may convey the property utilizing the correct legal description but the deed conveying the property shall be subject to the approval of the attorney general.

History: L. 2006, ch. 150, § 2; April 27.



76-4-112 Veterinary training program for rural Kansas; administration of program; program agreements; loans, requirements; postponement of obligations; satisfaction of obligations; annual report to legislature.

76-4,112. Veterinary training program for rural Kansas; administration of program; program agreements; loans, requirements; postponement of obligations; satisfaction of obligations; annual report to legislature. (a) There is hereby established the veterinary training program for rural Kansas at the college of veterinary medicine at Kansas state university which shall be developed and implemented in order to provide encouragement, opportunities and incentives for persons pursuing a veterinary medicine degree program at Kansas state university to locate their veterinary practice in rural Kansas communities and receive specialized training targeted to meet the needs of livestock producers and rural Kansas communities. The program shall be administered by the college of veterinary medicine at Kansas state university.

(b) Subject to the provisions of appropriation acts, in accordance with the provisions of this section, the college may enter into program agreements with up to five first-year veterinary students per year who have entered into a program agreement. Preference shall be given to those students who are Kansas residents and who agree to serve in a county as described in subsection (d)(3) which is determined to be an underserved area for the practice of veterinary medicine as determined by the college.

(c) Subject to the provisions of appropriation acts, each student entering into a program agreement under this section shall receive a loan in the amount of $20,000 per year for not more than four years for tuition, books, supplies and other school expenses, and travel and training expenses incurred by the student in pursuing a veterinary medicine degree. Upon satisfaction of all commitments under the provisions of the agreement and the provisions of this section, the loans provided pursuant to this section shall be deemed satisfied and forgiven.

(d) Each program agreement shall require that the person receiving the loan:

(1) Complete the veterinary medicine degree program at the college;

(2) complete all advanced training in public health, livestock biosecurity, foreign animal disease diagnosis, regulatory veterinary medicine and zoonotic disease, and an externship and mentoring requirement with a licensed, accredited veterinarian in rural Kansas as required by the college;

(3) engage in the full-time practice of veterinary medicine in any county in Kansas which has a population not exceeding 35,000 at the time the person entered into the program agreement for a period of at least 12 continuous months for each separate year a student receives a loan under the program, unless such obligation is otherwise satisfied as provided in this section. A program agreement whereby the person pursuant to such agreement is engaging in the full-time practice of veterinary medicine in a county that no longer meets the maximum population requirements provided in this subsection after the date that such program agreement was entered into by the college and the person shall continue in full force and effect subject to the other requirements contained in this section;

(4) commence such full-time practice of veterinary medicine within 90 days after completion of such person's degree program, or if such person enters a post-degree training program such as a graduate school or internship or residency program, within 90 days after completion of such post-degree training program; and

(5) upon failure to satisfy the obligation to engage in the full-time practice of veterinary medicine in accordance with the provisions of this section, repay to the college, within 90 days of such failure, the amount equal to the amount loaned to such person less a prorated amount based on any such periods of practice of veterinary medicine meeting the requirements of this section, plus interest at the prime rate of interest plus 2% from the date such loan accrued. Such interest shall be compounded annually.

(e) An obligation to engage in the practice of veterinary medicine in accordance with the provisions of this section shall be postponed during: (1) Any period of temporary medical disability during which the person obligated is unable to practice veterinary medicine due to such disability; and (2) any other period of postponement agreed to or determined in accordance with criteria agreed to in the practice agreement.

(f) An obligation to engage in the practice of veterinary medicine in accordance with the provisions of the agreement and this section shall be satisfied: (1) If the obligation to engage in the practice of veterinary medicine in accordance with the agreement has been completed; (2) if, because of permanent disability, the person obligated is unable to practice veterinary medicine; or (3) the person obligated dies.

(g) The college may adopt additional provisions, requirements or conditions to participate in this program as are practicable and appropriate to accomplish the provisions of the program or may be required for the implementation or administration of the program, and, in any case, as are not inconsistent with the provisions of this section or the provisions of appropriation acts.

(h) As used in this section: (1) "College" means the college of veterinary medicine at Kansas state university; (2) "program" means the veterinary training program for rural Kansas established pursuant to this section; and (3) "program agreement" means an agreement to meet all the obligations provided in this section by a person who is a first-year veterinary student at the college, and provides benefits to such person as provided in this section.

(i) The dean of the college shall annually submit a report to the senate committee on agriculture and the house committee on agriculture and natural resources. Such annual report shall include details on the veterinary training program for rural Kansas, the veterinary diagnostic laboratory, the national bio and agro defense facility and other programs of the college.

History: L. 2006, ch. 175, § 1; L. 2015, ch. 61, § 8; July 1.



76-4-113 Conveyance of land in Riley county to federal government; contingency.

76-4,113. Conveyance of land in Riley county to federal government; contingency. (a) The state board of regents for and on behalf of Kansas state university and the state of Kansas is hereby authorized and directed to convey by quitclaim deed to the United States government, department of homeland security, all or part of a tract of land located in township ten (10) south, range eight (8) east of the sixth (6th) P.M., in Riley county, Kansas, being more particularly described as follows:

A TRACT OF LAND LOCATED IN GOVERNMENT LOT 4 AND 5, SECTION 7, TOWNSHIP 10 SOUTH, RANGE 8 EAST OF THE 6th P.M. IN RILEY COUNTY, KANSAS, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHWEST CORNER OF SAID GOVERNMENT LOT 5;

THENCE ALONG THE WEST LINE OF SAID GOVERNMENT LOT 5 N.0°55'16"W. 1331.74 FEET TO THE NORTHWEST CORNER OF SAID GOVERNMENT LOT 5; THENCE ALONG THE NORTH LINE OF SAID GOVERNMENT LOTS 5 AND 4 N.89°18'16"E. 1923.25 FEET (N.89°18'16"E. BEING AN ASSUMED BEARING)

TO THE NORTHWEST CORNER OF "K-STATE RESEARCH PARK, UNIT ONE",

AN ADDITION TO THE CITY OF MANHATTAN, RILEY COUNTY, KANSAS;

THENCE TRAVERSING ALONG THE WESTERLY LINES OF SAID "K-STATE RESEARCH PARK, UNIT ONE" THE FOLLOWING TWO COURSES:

1.) S.0°58'42"E. 820.15 FEET (SAID "K-STATE RESEARCH PARK, UNIT ONE: S.0°57'33"E. 820.00 FEET);

2.) S.51°17'18"E. 255.83 FEET (SAID K-STATE RESEARCH PARK, UNIT ONE:

S.51°16'09"E.) TO THE NORTHWESTERLY CORNER OF THE "KANSAS STATE UNIVERSITY FOUNDATION" TRACT, AS DESCRIBED ON PAGES 862 & 863 OF BOOK 710 AT THE RILEY COUNTY REGISTER OF DEEDS;

THENCE TRAVERSING ALONG THE WESTERLY LINES OF SAID "KANSAS STATE UNIVERSITY FOUNDATION" TRACT THE FOLLOWING TWO COURSES:

1.) S.42°30'07"W. 367.56 FEET (SAID "KANSAS STATE UNIVERSITY FOUNDATION" TRACT: S.42°31'16"W.);

2.) S.2°02'05"W. 70.94 FEET (SAID "KANSAS STATE UNIVERSITY FOUNDATION"

TRACT: S.2°03'14"W.) TO THE SOUTH LINE OF SAID GOVERNMENT LOT 4; THENCE ALONG THE SOUTH LINE OF GOVERNMENT LOTS 4 AND 5

S.88°59'09"W. 1864.77 FEET TO THE POINT OF BEGINNING, CONTAINING 59.288 ACRES.

(b) The quitclaim deed shall be executed by the chairperson of the state board of regents and attested to by the president and chief executive officer of the state board of regents contingent upon the United States government, department of homeland security, selecting a site on the tract of land described in subsection (a) as the location for the National Bio and Agro-Defense facility pursuant to the specifications determined in the selection process conducted by the United States government, department of homeland security.

History: L. 2007, ch. 5, § 1; Feb. 22.



76-4-114 Conveyance or exchange of property in Riley county.

76-4,114. Conveyance or exchange of property in Riley county. (a) The state board of regents is hereby authorized, for and on behalf of Kansas state university, to sell and convey, or exchange with the Kansas state university foundation for property of equal or greater value, all of the rights, title and interest in the following parcels of real estate in Riley county, Kansas:

A tract of land located in Government Lot 19 in Section 6, Township 10 South, Range 8 East of the Sixth Principal Meridian, Riley County, Kansas, described as follows:

Beginning at the Southeast Corner of said Government Lot 19; thence South 89°15'33" West (assumed bearing), 819.81 feet along the South line of said Government Lot 19; thence North 2°17'22" West, 863.05 feet; thence North 88°41'45" East, 829.71 feet to the East line of said Government Lot 19; thence South 1°37'37" East, 871.00 feet along the East line of said Government Lot 19 to the POINT AND PLACE OF BEGINNING, less Denison Avenue and Kimball Avenue Right-of-Ways. Said Tract contains 14.14 acres, more or less. Subject to all public roads, easement, reservations, restrictions, covenants and conditions, if any, now of record.

(b) Conveyance of such rights title and interest in such parcels of real estate shall be executed in the name of the state board of regents by its chairperson and chief executive officer. If a sale is made, not an exchange, the proceeds from such sale shall be deposited in the state treasury to the credit of an appropriate account of the restricted fees fund of Kansas state university.

(c) In the event that the state board of regents determines that the legal description of any parcel of real estate described by this section is incorrect, the state board of regents may convey the property utilizing the correct legal description but the deed conveying the property shall be subject to the approval of the attorney general.

(d) The conveyance authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a or K.S.A. 2015 Supp. 75-6609 or 75-6610, and amendments thereto.

History: L. 2007, ch. 108, § 2; Apr. 19.






Article 5 FORT HAYS AGRICULTURAL EXPERIMENT STATION AND FORT HAYS STATE UNIVERSITY

76-502 Acceptance of land grant.

76-502. Acceptance of land grant. Laws 1915, chapter 337, §§ 1 to 3, included by reference. [The title to the act follows: "An act accepting the abandoned Fort Hays military reservation from the United States and accepting the provisions of an act of congress relating thereto, approved August 17th, 1914, and entitled 'An act to amend an act of congress approved March 28th, 1900, (vol. 31, Statutes at Large, page 52), entitled 'An act granting to the state of Kansas the abandoned Fort Hays military reservation, in said state, for the purpose of establishing an experiment station of the Kansas state agricultural college, and a western branch of the state normal school thereon, and for a public park.'"]

History: L. 1915, ch. 337, §§ 1 to 3; R.S. 1923, 76-502.



76-504 Land; use of moneys derived from rents or leases.

76-504. Land; use of moneys derived from rents or leases. The following-described tracts of land lying within the limits of the reservation aforesaid, to wit: Section 36, township 13 S., range 19 W.; section 31, township 13 S., range 18 W.; section 1, township 14 S., range 19 W.; sections 6 and 8, the east half of section 7, the north half of section 17, and the northeast quarter of section 18, all in township 14 S., range 18 W., are hereby set aside for the use of the Kansas state teachers' college of Hays. It shall be the duty of the state board of regents to lease or rent the said lands to the best advantage, and all moneys derived from rents for such lands shall be collected by the said board, who shall deposit the same with the state treasurer, to be expended by the said board for the equipment and maintenance of said Kansas state teachers' college of Hays.

History: R.S. 1923, 76-504; Dec. 27.



76-505 Same; use of remaining lands.

76-505. Same; use of remaining lands. All the remaining lands of the reservation aforesaid are hereby set aside for the use of the branch of the state agricultural college, except the north half of section 5, township 14 S., range 18 W., which, with the buildings thereon, shall be used jointly as may be determined by the board of regents.

History: R.S. 1923, 76-505; Dec. 27.



76-509 Moneys received by Fort Hays state university, disposition.

76-509. Moneys received by Fort Hays state university, disposition. All moneys received by the Fort Hays state university from the sale of grain, seeds, rent of lands, or any other source except appropriations made by the state shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1903, ch. 52, § 3; R.S. 1923, 76-509; L. 1977, ch. 237, § 15; L. 2001, ch. 5, § 418; July 1.



76-512 Public park on Fort Hays military reservation.

76-512. Public park on Fort Hays military reservation. The board of administration is hereby authorized and required to establish on the Fort Hays military reservation a public park of such dimensions as said board deems necessary and advisable, the same to be maintained perpetually as a public park, in conformity with the act of congress of March 28, 1900.

History: L. 1905, ch. 479, § 1; March 11; R.S. 1923, 76-512.



76-513 Clinical facilities for exceptional children of school age.

76-513. Clinical facilities for exceptional children of school age. The president of the Fort Hays state university, with the consent and approval of the state board of regents, is hereby authorized to provide local and traveling clinics and to provide adequate psychological clinical facilities for exceptional children of school age. Said president is hereby authorized to make such rules and regulations as are necessary for carrying out the provisions of this act.

History: L. 1935, ch. 295, § 1; L. 1977, ch. 237, § 16; April 21.



76-514 Lease of abandoned lands of Fort Hays military reservation for oil, gas and other minerals.

76-514. Lease of abandoned lands of Fort Hays military reservation for oil, gas and other minerals. The state board of regents is hereby authorized to lease any of the lands of the abandoned Fort Hays military reservation for the production of oil, gas or other minerals which the board may deem valuable for that purpose. All such leases shall be on such terms and conditions as the board of regents may prescribe: Provided, however, That such leases shall not be for a period of more than five years, and so long as oil, gas or other minerals are produced in paying quantities thereon: And provided further, Such leases shall retain to the state a royalty interest of not less than one-eighth part of all the oil, gas or other minerals produced.

History: L. 1937, ch. 351, § 1; March 29.



76-515 Same; notice; bids; execution of leases.

76-515. Same; notice; bids; execution of leases. Before entering into any such oil, gas or other mineral lease upon such land, the board of regents shall give not less than 30 days' public notice of its intention to lease said lands by a publication in the Kansas register. Leases shall be made only upon competitive bids and shall be awarded to the highest responsible bidder. The right to reject any and all bids for leases shall be reserved by the board of regents. All leases made under the provisions of this act shall be executed by the chairperson of the board of regents and attested by the secretary of the board.

History: L. 1937, ch. 351, § 2; L. 1981, ch. 324, § 29; Jan. 1, 1982.



76-516 Same; lessee liable for damages.

76-516. Same; lessee liable for damages. The lessee, under any oil, gas or other mineral lease executed by the board, shall be liable in damages to any surface lessee and to the state for any and all injury, damage or loss which may be caused by any act or omission of the lessee to any property of the surface lessee or to any property of the state located upon or used in connection with said lands.

History: L. 1937, ch. 351, § 3; March 29.



76-517 Same; restriction.

76-517. Same; restriction. All such leases and the occupancy thereunder shall not interfere materially with the purposes for which said lands were granted to the state of Kansas.

History: L. 1937, ch. 351, § 4; March 29.



76-518 Disposition of proceeds from leases of abandoned lands of Fort Hays military reservation for oil, gas, minerals.

76-518. Disposition of proceeds from leases of abandoned lands of Fort Hays military reservation for oil, gas, minerals. All proceeds of such leases shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of a fund for the use and benefit of the Kansas state university agricultural research center-Hays and the Fort Hays state university.

History: L. 1937, ch. 351, § 5; L. 1977, ch. 237, § 17; L. 1994, ch. 106, § 5; L. 2001, ch. 5, § 419; July 1.



76-519 Lease of land at Fort Hays state university to early childhood development center, inc.; use; terms of lease; conditions, limitations and restrictions.

76-519. Lease of land at Fort Hays state university to early childhood development center, inc.; use; terms of lease; conditions, limitations and restrictions. (a) As used in this section, "center" means the Hays day care center for exceptional children incorporated, or its successor the early childhood development center, incorporated, or any successor thereof.

(b) The state of Kansas is hereby authorized to lease one or more tracts of land situated on the campus of Fort Hays state university on the Fort Hays military reservation to the center for the purpose of the erection of a day care building or facility or for such other purposes as may be specified in any lease entered into in accordance with this section, which tracts are located in Ellis county, Kansas, in what is officially known as Fort Hays state university, and which tracts are described as follows:

(1) Tract No. 1. Commencing at the Southeast corner of the Northeast quarter (NE 1/4) of section 5, township 14 South, range 18 West; thence North along the east line of said section 5, on an assumed bearing of N 1°24′55″ E, a distance of 375.67 feet; thence on a bearing of N 71°10′10″ W, a distance of 1,346.52 feet, to the point of beginning; thence on a bearing of N 44°37′27″ W, a distance of 179.66 feet; thence on a bearing of N 41°14′53″E, a distance of 202.37 feet; thence on a bearing of S 48°45′07″ E, a distance of 118.50 feet; thence on a curve to the right having a radius of 224 feet and a terminal tangent bearing of S 28°30′07″ E, an arc distance of 79.17 feet; thence on said terminal tangent a distance of 53.94 feet; thence on a bearing of S 61°29′53″ W, a distance of 194.84 feet to the point of beginning.

(2) Tract No. 2. Commencing at the Southeast corner of the Northeast quarter of section five (SE Cor. of NE 1/4 Sec. 5), in township 14 South, range 18 West of the Sixth prime meridian; thence North along the East line of said section five, on an assumed bearing of N 1°24′55″ E, a distance of 375.67 feet; thence on a bearing of N 71°10′10″W, a distance of 1,346.52 feet; thence on a bearing of N 44°37′27″ W, a distance of 179.66 feet to the point of beginning, said point being set by a previous survey dated December 8, 1977; thence continuing on a bearing of N 44°37′27″ W, a distance of 77.20 feet; thence on a bearing of N 41°14′53″ E, a distance of 196.81 feet; thence on a bearing of S 48°45′07″E, a distance of 77.00 feet; thence on a bearing of S 41°14′53″W, a distance of 202.37 feet to the point of beginning, said tract containing 0.353 acres more or less.

(3) Tract No. 3. Commencing at the Southeast corner of the Northeast quarter of section five (SE Cor. of NE 1/4 Sec. 5), in township 14 South, range 18 West of the Sixth prime meridian; thence North along the East line of said section five, on an assumed bearing of N 1°24′55″ E, a distance of 375.67 feet; thence on a bearing of N 71°10′10″ W, a distance of 1,346.52 feet; thence on a bearing of N 61°29′53″ E, a distance of 138.99 feet to the point of beginning; thence continuing on a bearing of N 61°29′53″ E, a distance of 48.00 feet; thence on a bearing of S 20°53′51″ E, a distance of 32.50 feet; thence on a bearing of S 50°30′14″W, a distance of 35.00 feet; thence on a bearing of N 42°00′05″W, a distance of 40.00 feet to the point of beginning, said tract containing 0.034 acres more or less.

(4) Tract No. 4.  A tract of land situated on a portion of the East one-half of the Northeast Quarter of Section Five (E/2 of NE/4 of Sec 5), Township Fourteen (14) South, Range Eighteen (18) West of the Sixth Principal Meridian, Ellis County, Kansas, more particularly described as follows, to wit:

Commencing at the Southeast corner of the Northeast Quarter of said Section 5; thence Northwest on a bearing of N 56°33′21″ W, a distance of 1196.13 feet to the point of beginning; thence Northwest on a bearing of N 38°02′19″ W, a distance of 263.76 feet, to the South line of existing property; thence Northeast, along the existing property, on a bearing of N 61°29′53″ E, a distance of 20 feet; thence Southeast, along the existing property, on a bearing of S 42°00′05″ E, a distance of 40 feet; thence Northeast, along the existing property, on a bearing of N 50°30′14″ E, a distance of 35 feet; thence Southeast on a bearing of S 28°30′07″ E, a distance of 227.90 feet; thence Southwest on a bearing of S 61°29′53″ W, a distance of 20 feet to the point of beginning, said tract contains 0.22 acres more or less.

(5) Tract No. 5.  A tract of land situated on a portion of the East one-half of the Northeast Quarter of Section Five (E/2 of NE/4 of Sec 5), Township Fourteen (14) South, Range Eighteen (18) West of the Sixth Principal Meridian, Ellis County, Kansas, more particularly described as follows, to wit:

Commencing at the Southeast Corner of the Northeast Quarter of said Section 5; thence Northwest on a bearing of N 56°33′21″ W, a distance of 1196.13 feet to the point of beginning; thence Southwest on a bearing of S 61°29′53″ W, a distance of 69 feet; thence Northwest on a bearing of N 48°18′37″ W, a distance of 276.47 feet to the Southwest corner of the existing property; thence Northeast, along the existing property, on a bearing of N 61°29′53″ E, a distance of 118.99 feet to the Northwest corner of Tract "4"; thence Southeast, along the West line of Tract "4", on a bearing of S 38°02′19″ E, a distance of 263.76 feet to the point of beginning, said tract contains 0.56 acres more or less.

(c) Each such lease shall be signed by the governor and the chairperson of the state board of regents, attested by the secretary of state and signed by the authorized representative of the center. Each lease shall be for a period of 40 years or contemporaneous with the term of any existing lease entered into under the provisions of this section and shall be entered into with such terms and conditions as the governor, the board of regents and the center shall agree to, consistent with and subject to the other provisions of this section. Each such lease shall require that the real estate so leased shall be maintained and operated by the center at no cost to the state.

(d) Each lease entered into pursuant to the provisions of this section shall be renewable at the end of the term of the lease or may be deemed canceled at the instance of either of the parties thereto. Such lease shall be deemed canceled automatically, after notice thereof to the center, if any of the provisions of subsection (e) are violated. Upon the termination of any such lease, all buildings and other improvements on the real estate under such lease shall become the property of the state of Kansas.

(e) In addition to the other provisions of this section, each lease entered into pursuant to this section shall contain the following restrictions or limitations on the use of the land so leased:

(1) All building or facility designs shall conform to existing standards for state buildings;

(2) final building or facility plans must be approved by the division of architectural services and the state board of regents prior to letting of contracts for construction of any such building;

(3) the center shall be liable for any damage to any state-owned property or injury to any person;

(4) the center shall be made available at reasonable times for students at Fort Hays state university enrolled in educational programs designated by the university to observe and work with persons enrolled or participating in programs in the center; and

(5) the center shall reserve the right to sublease the facility under the terms and conditions prescribed by the terms of the lease and subject to approval by the state board of regents.

(f) No child who resides in this state shall be denied admission to the center solely because the child resides in a county other than Ellis county.

History: L. 1978, ch. 383, § 3; L. 1985, ch. 299, § 1; L. 1990, ch. 335, § 1; July 1.



76-520 State board of regents authorized to exchange certain properties with city of Hays, Kansas; procedure.

76-520. State board of regents authorized to exchange certain properties with city of Hays, Kansas; procedure. (a) The state board of regents, for and on behalf of Fort Hays state university, is hereby authorized to exchange and convey the real property described in subsection (b) to the city of Hays, Kansas, in consideration for which the city of Hays, Kansas, will exchange and convey the real property described in subsection (c) to Fort Hays state university, subject to easements and restrictions of record and as may be agreed between the state board of regents and the city of Hays, Kansas. The exchange and conveyance of real property by the state board of regents under this section shall be executed in the name of the state board of regents by its chairperson and executive officer, and shall be delivered upon receipt of a good and sufficient warranty deed from the city of Hays, Kansas, to the real property described in subsection (c). Before such real property is exchanged and conveyed, the attorney general shall approve the instruments of conveyance of the state board of regents to the city of Hays, Kansas, and the instruments of conveyance of the city of Hays, Kansas, to Fort Hays state university and shall approve the title to the real property exchanged and conveyed by the city of Hays, Kansas.

(b) In accordance with the provisions of this section, the state board of regents is hereby authorized to exchange and convey the following described real property to the city of Hays, Kansas:

A tract of land situated in the west one-half (W 1/2) of Section 5, Township 14 South, Range 18 West of the Sixth Principal Meridian in Ellis County, Kansas, and more particularly described as follows: Commencing at the Southwest corner of Section 5, Township 14 South, Range 18 West, said point being monumented with a 5/8 inch bar; THENCE on an assumed bearing of N 1°02′36″ W along the west line of the Southwest Quarter (SW/4) of said Section 5, a distance of 2640.00 feet to the West Quarter (W/4) corner of said Section 5, said point being monumented with a 3/4 inch bar and cap; THENCE on a bearing of N 1°10′17″ W along the apparent west line of the Northwest Quarter (NW/4) of said Section 5, a distance of 406.68 feet; THENCE on a bearing of N 88°49′43″ E a distance of 30.00 feet to the east County Roadway Right-of-way and the point of beginning; THENCE on a bearing of N 1°10′17″ W along the said east County Roadway Right-of-way line a distance of 1658.00 feet; THENCE on a bearing of N 87°04′42″ E a distance of 1000.61 feet; THENCE on a bearing of S 42°05′39″ E a distance of 1205.67 feet; THENCE continuing on the last described course a distance of 1362.11 feet to the northerly County Roadway Right-of-way of the Golf Course Road; THENCE on a bearing of S 36°52′42″ W along the northerly County Roadway Right-of-way of the Golf Course Road a distance of 18.79 feet; THENCE on a curve to the right along said County Roadway Right-of-way, having a radius of 337.00 feet, a chord bearing of S 62°10′38″ W, a delta angle of 50°35′52″, an arc distance of 297.60 feet; THENCE on a bearing of S 87°28′35″ W along the north County Roadway Right-of-way of said Golf Course Road a distance of 910.11 feet; THENCE on a bearing of N 47°07′14″ W a distance of 1214.48 feet; THENCE on a bearing of S 54°41′49″ W a distance of 761.57 feet to the east County Roadway Right-of-way and the point of beginning. Said tract contains 73.624 acres, more or less, subject to easements and restrictions of record.

(c) In accordance with the provisions of this section, Fort Hays state university is hereby authorized to accept title to the following described tracts of real property conveyed to the university by the city of Hays, Kansas:

(1) A tract of land in the Northwest Quarter (NW/4) of Section Twenty-Nine (29), in Township Thirteen (13) South, Range Eighteen (18) West of the 6th P.M. in Ellis County, Kansas, described as follows, to wit: Beginning at a point on the south line of said  Northwest Quarter (NW/4) of Section Twenty-Nine (29), 445.5 feet east of the Southwest Corner of said Northwest Quarter (NW/4), thence East along the south line of said Northwest Quarter (NW/4) 880.5 feet, thence north at right angles 1317.5 feet, thence west at right angles 880.5 feet, thence south at right angles 1317.5 feet to the point of beginning, being 26.63 acres more or less TOGETHER WITH a permanent easement for ingress and egress over and across the South Forty (40) feet of said Northwest Quarter (NW/4) of Section 29, in Township 13 South, Range 18 West of the 6th P.M., and for roadway purposes and all utility lines; subject to easements and restrictions of record; and

(2) A tract of land in the North Half (N/2) of the Northeast Quarter (NE/4) of Section Eighteen (18), Township Thirteen (13) South, Range Eighteen (18) West of the Sixth (6th) Principal Meridian in Ellis County, Kansas; subject to easements and restrictions of record.

History: L. 1993, ch. 236, § 3; April 29.



76-521 State board of regents authorized to exchange certain property in Ellis county; approval by attorney general.

76-521. State board of regents authorized to exchange certain property in Ellis county; approval by attorney general. (a) The state board of regents is hereby authorized and empowered, for and on behalf of Fort Hays state university to exchange and convey all of the rights, title and interest in the university real estate, as defined by this section, for the endowment real estate, as defined by this section.

(b) Conveyance of such rights, title and interest in such real estate, and any improvements thereon, shall be executed in the name of the state board of regents by its chairperson and executive officer. The deed for such conveyance may be by warranty deed or by quitclaim deed as determined to be in the best interests of the state by the state board of regents in consultation with the attorney general.

(c) No exchange and conveyance of real estate and improvements thereon as authorized by this section shall be made by the state board of regents until the deeds and conveyances have been reviewed and approved by the attorney general and, if warranty deeds are to be the instruments of conveyance, title reviews have been performed or title insurance has been obtained and the title opinions or the certificates of title insurance, as the case may be, have been approved by the attorney general.

(d) As used in this section:

(1) "University real estate" means the following described real estate located in Ellis county, Kansas:

Tract 1: A tract in the Northwest Quarter (NW/4) of Section Twenty-Nine (29), Township Thirteen (13) South, Range Eighteen (18) West of the 6th P.M. in Ellis county, Kansas, and more particularly described as follows: Beginning at a point on the South line of said Northwest Quarter (NW/4) of Section Twenty-Nine (29), 445.5 feet East of the Southwest corner of said Northwest Quarter (NW/4), thence East along the South line of said Northwest Quarter (NW/4) 880.5 feet, thence North a right angles 1317.5 feet, thence West at right angles 880.5 feet, thence South at right angles 1317.5 feet to the point of beginning, being 26.63 acres more or less, together with a permanent easement for ingress and egress over and across the South forty (40) feet of said Northwest Quarter (NW/4) of Section 29, in Township 13 South, Range 18 West of the 6th P.M. for roadway purposes and all utility lines; subject to easements of record; and

Tract 2: A tract of land situated in the Southwest Quarter of Section Thirty-two (32), Township Thirteen (13) South, Range Eighteen (18) West of the 6th P.M., Ellis county, Kansas, and more particularly described as follows: Commencing at the Northwest corner of the Southwest Quarter (SW/4) of said Section Thirty-two(32); thence on a bearing of North 87 degrees, 25 minutes, 00 seconds East along the North line of the said Southwest Quarter (SW/4) a distance of 412.30 feet to the centerline tangent of Highway 183 Alternate; thence on a bearing of South 27 degrees, 57 minutes, 37 seconds East along the said centerline of Highway 183 Alternate a distance of 1698.56 feet; thence on a bearing of North 62 degrees, 02 minutes, 23 seconds East a distance of 200.00 feet to the point of beginning thence continuing on the last described course a distance of 380.00 feet; thence on a bearing of South 35 degrees, 17 minutes, 17 seconds East a distance of 352.87 feet; thence on a bearing of South 62 degrees, 01 minute, 48 seconds West a distance of 425.00 feet; thence on a bearing of North 27 degrees, 57 minutes, 37 seconds West a distance of 350 feet to the point of beginning, said tract containing 3.234 acres; and

(2) "endowment real estate" means the following described real estate located in Ellis county, Kansas:

Tract 1: The real estate located at 610 Park Street, which is Lot 2, Block 5, C.W. Reeders Addition to the City of Hays, Kansas; and

Tract 2: The real estate located at 507 W. 6th Street, which is Lots 1 and 3, Block 5, C.W. Reeders Addition to the City of Hays, Kansas.

History: L. 2001, ch. 46, § 1; Apr. 5.



76-522 State board of regents authorized to sell and convey certain property in Ellis county to city of Hays, Kansas; procedure; disposition of proceeds.

76-522. State board of regents authorized to sell and convey certain property in Ellis county to city of Hays, Kansas; procedure; disposition of proceeds. (a) The state board of regents is hereby authorized and empowered, for and on behalf of Fort Hays state university to sell and convey all of the rights, title and interest in the following tract of real estate, and any improvements thereon, to the city of Hays, Kansas:

A tract in the Northwest Quarter of Section 5, Township 14 South, Range 18 West of the 6th P.M., Ellis County, Kansas, more particularly described as follows, to wit: Commencing at the Southeast corner of the Northwest Quarter of Section 5, Township 14 South, Range 18 West; Thence N 00° 00′00″ E along the East line of the Northwest Quarter of said Section 5 a distance of 167.67 feet to the Point of Beginning; Thence N 40°31′ 51″ W along the East line of a tract described in Book 180 of Deeds, Page 714 a distance of 230.00 feet; Thence N 49° 28′09″ E a distance of 94.00 feet; Thence S 40° 31′51″ E a distance of 120.06 feet to a point on the East line of the Northwest Quarter of said Section 5; Thence S 00° 00′00″ W a distance of 144.65 feet along the East line of the Northwest Quarter of said Section 5 to the Point of Beginning; said tract contains 16,452.83 SF, more or less, and is subject to any easements and/or right-of-way of record; Bearings are based on the East line of the Northwest Quarter of said Section 5 being S 00° 00′ 00″ W.

(b) Conveyance of such rights, title and interest in such real estate, and any improvements thereon, shall be executed in the name of the state board of regents by its chairperson and executive officer. The deed for such conveyance may be by warranty deed or by quitclaim deed as determined to be in the best interests of the state by the state board of regents in consultation with the attorney general. Any proceeds from the sale of such real estate, and any improvements thereon, shall be deposited in the state treasury and credited to the appropriate account or accounts of the restricted fees fund of Fort Hays state university for the use and benefit of Fort Hays state university.

(c) No sale and conveyance of real estate and improvements thereon as authorized by this section shall be made by the state board of regents until the deeds and conveyances have been reviewed and approved by the attorney general and if a warranty deed is to be the instrument of conveyance, a title review has been performed or title insurance has been obtained and the title opinion or the certificate of title insurance, as the case may be, has been approved by the attorney general.

History: L. 2005, ch. 63, § 1; Apr. 14.



76-523 State board of regents authorized to sell and convey certain land to city of Hays, Kansas; procedure; disposition of proceeds.

76-523. State board of regents authorized to sell and convey certain land to city of Hays, Kansas; procedure; disposition of proceeds. (a) The state board of regents, on behalf of Fort Hays state university, may sell and convey to the city of Hays, Kansas all of the rights, title and interest, except any and all mineral rights, in the following tracts of real estate:

That part of the North Half of Section 5, Township 14 South, Range 18 West, of the 6th Principal Meridian, Ellis County, Kansas, described as follows: Commencing at the southeast corner of the northwest quarter of said Section 5; thence on an assumed bearing of N. 00° 44' 11" E., along the east line of said northwest quarter, a distance of 170.04 feet to the point of beginning of the land to be described, said point being on the northeast side of a tract (Tract A) owned by the city of Hays, Kansas and recorded in Deed Book 180, page 714, at the Ellis county Register of Deeds office, said point also being on the east side of another tract (Tract B), owned by the city of Hays, Kansas and recorded in Deed Book 619, page 54; thence continuing N. 00°44' 11" E., along the east line of said northwest quarter, also being the east line of said Tract B, a distance of 142.28 feet to the northeasterly corner of said Tract B; thence N. 39°47' 40" W., along the northeast side of said Tract B, a distance of 120.06 feet to the northerly corner of said Tract B; thence South 50° 12' 20" W., along the northwest side of said Tract B, a distance of 92.69 feet to a point on the northeast side of said Tract A; thence N. 39° 51' 08" W., along the northeast side of said Tract A, a distance of 1,051.20 feet; thence N. 53° 08' 44" E. a distance of 462.95 feet to a point on the southerly right of way line of U.S. Highway 183 Alternate; thence S. 25° 39' 58" E., along said southerly right of way line, a distance of 308.99 feet; thence continuing along said southerly right of way line, on a curve to the left, an arc distance of 981.18 feet, said curve having a radius of 2,939.79 feet, a central angle of 19° 07' 23", a chord length of 976.64 feet and a chord bearing of S. 35° 13' 39" E.; thence S. 39° 07' 13" W., a distance of 313.64 feet to the easterly corner of said Tract A; thence N. 39° 51' 08" W., along the northeast side of said Tract A, a distance of 77.83 feet to the point of beginning. This tract contains 10.037 acres.

(b) The state board of regents, on behalf of Fort Hays state university may sell and convey to the city of Hays, Kansas all of the rights, title and interest, except any and all mineral rights, in the following tracts of real estate:

That part of the north Half of Section 31, Township 13, South, Range 18 West, of the 6th Principal Meridian, Ellis County, Kansas described as follows: Commencing at the northeast corner of the northeast quarter of said Section 31; thence on an assumed bearing of S. 00° 36' 33" W. along the east line of said northeast quarter, a distance of 1,256.60 feet; thence N. 89° 23' 27" W., a distance of 63.00 feet to the point of beginning of the land to be described; thence S. 01° 54' 27" E., a distance of 500.00 feet; thence N. 89° 23' 27" W., a distance of 1,400.00 feet; thence S. 00° 36' 33" W., a distance of 600.00 feet; thence N. 89°23' 27" W., a distance of 1,720.82 feet; thence N. 00° 17' 18" E. a distance of 2,317.01 feet to a point on the north line of the northwest quarter of said Section 31; thence N. 89° 53' 44" E. along the north line of said northwest quarter, a distance of 540.86 feet to the northwest corner of the northeast quarter of said Section 31; thence N. 89°54' 15" E., along the north line of the northeast quarter of said Section 31, a distance of 650.01 feet; thence S. 56° 42' 52" E., along a line that is parallel with and 260.00 feet southerly of the center of the Union Pacific Railroad, a distance of 2,282.28 feet to the point of beginning. This tract contains 120.000 acres.

(c) Conveyance of such rights, title and interest in the real estate and improvements thereon as authorized by this section shall be executed in the name of the state board of regents by its chairperson and chief executive officer. The deed for such conveyance may be by warranty deed or by quitclaim deed as determined to be in the best interests of the state by the board in consultation with the attorney general. Any proceeds from the sale of such real estate, and any improvements thereon, shall be deposited in the state treasury and credited to the appropriate account or accounts of the restricted fees fund of Fort Hays state university for the use and benefit of Fort Hays state university.

(d) No real estate and improvements thereon shall be sold or conveyed pursuant to this section until the deeds and conveyances have been reviewed and approved by the attorney general and if a warranty deed is to be the instrument of conveyance, a title review has been performed or title insurance has been obtained and the title opinion or the certificate of title insurance, as the case may be, has been approved by the attorney general.

History: L. 2010, ch. 1, § 1; Feb. 25.



76-524 Same; correction in legal description.

76-524. Same; correction in legal description. If the state board of regents determines that the legal description of any parcel described by this act is incorrect, the board may convey the property utilizing the correct legal description but the deed conveying the property shall be subject to the approval of the attorney general.

History: L. 2010, ch. 1, § 2; Feb. 25.






Article 6 EMPORIA STATE UNIVERSITY AND PITTSBURG STATE UNIVERSITY

76-602 Selection of site; endowment land.

76-602. Selection of site; endowment land. Laws 1863, chapter 57, sections 2 and 3; Laws 1869, chapter 100, section 1, included by reference. [Acts related to selection of a site for the school in the city of Emporia, to the transfer of title to the state, and permanently located the school; also clarified the designation of the lands set apart for the endowment with relation to the location of salt springs and the land upon which said salt springs were located.]

History: L. 1863, ch. 57, §§ 2, 3; G.S. 1868, ch. 70, §§ 2, 3; L. 1869, ch. 100, § 1; R.S. 1923, 76-602.



76-604 State normal school fund; original principal; earnings.

76-604. State normal school fund; original principal; earnings. The original principal of the state normal school fund shall not be distributed for any purpose. The earnings of such fund shall be subject to appropriation by the legislature. K.S.A. 58-3610 et seq. shall apply to the state normal school fund, except as otherwise provided by this section and K.S.A. 76-718a, and amendments thereto.

History: R.S. 1923, 76-604; L. 1974, ch. 294, § 9; L. 1977, ch. 237, § 18; L. 2010, ch. 138, § 4; July 1.



76-606 Experimental school.

76-606. Experimental school. The board of regents shall also establish an experimental school in connection with Emporia state university, in which the pupils shall have opportunity to practice the modes of instruction and discipline inculcated in said university; and said board shall make all the rules and regulations necessary to govern and support the same, and may in their discretion admit pupils free of charge for tuition, and without expense to the state.

History: L. 1864, ch. 99, § 6; G.S. 1868, ch. 70, p. 590, §6; R.S. 1923, 76-606; L. 1977, ch. 237, § 19; April 21.



76-616b Exchange and conveyance of certain lands in Lyon county; approval by attorney general.

76-616b. Exchange and conveyance of certain lands in Lyon county; approval by attorney general. The state board of regents is hereby authorized and empowered to exchange and convey the following described real estate located in Lyon county, Kansas: Commencing at a point 50 rods east and 20 feet south of the northwest corner of the northwest quarter of section 10, township 19, range 11 east of the 6th P.M., thence running parallel to the north line of said quarter section to a point 20 rods east, thence south at right angles 40 rods, thence west at right angles 20 rods, thence north at right angles to the place of beginning.

Such conveyance of real estate shall be executed in the name of the state board of regents by its chairman and executive officer and shall be delivered upon receipt of a good and sufficient warranty deed from the Emporia state college endowment association, inc., to the following described real estate located in Lyon county, Kansas: Commencing at a point on the north line of section ten (10), township nineteen (19) south, range eleven (11), 13 1/2 rods west of the northeast corner of the northwest quarter of said section 10; thence west on said section line 16 1/2 rods; thence south 20 1/4 rods; thence east 16 1/2 rods; thence north 20 1/4 rods to place of beginning, containing 2 acres and 14/160 acres, more or less, except a strip one hundred (100) feet in width off of the entire south side of the above described tract.

Before the land shall be conveyed by the state board of regents, the attorney general shall approve the instruments of conveyance of the association land by the Emporia state college endowment association, inc., to the state board of regents and the title to the association land.

The exchange and conveyances of real estate may be made on or after January 15, 1973.

History: L. 1972, ch. 343, § 1; July 1.



76-616c Conveyance of certain devised real estate by board of regents authorized; disposition of proceeds.

76-616c. Conveyance of certain devised real estate by board of regents authorized; disposition of proceeds. The state board of regents is hereby authorized and empowered, for and on behalf of Emporia state university, formerly named Emporia Kansas state college, to sell and convey by quitclaim deed all of the rights, title and interest in the following described real estate located in Rice county, Kansas:  The West Half of the Southwest Quarter (W1/2 SW1/4) of Section One (1), Township Twenty (20) South, Range Seven (7) West of the Sixth Principal Meridian, Rice County, Kansas.  The conveyance of such rights, title and interest of such real estate shall be executed in the name of the state board of regents by its chairperson and executive officer.  When the sale is made, the proceeds thereof shall be delivered to the Emporia state university endowment association, inc., to be administered in accordance with the last will and testament of Viola Conner.  The sale and conveyance authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a.

History: L. 1982, ch. 332, § 1; April 15.



76-616d Dedication of certain land in Emporia, Kansas, for street, road or highway purposes; authorization; approval by attorney general.

76-616d. Dedication of certain land in Emporia, Kansas, for street, road or highway purposes; authorization; approval by attorney general. (a) The state board of regents is hereby authorized to dedicate to the public and to the city of Emporia, Kansas, for the use of the public and the city for street, road or highway purposes, the following described tract of land which is located in the city of Emporia, Kansas, is owned by the state, is under the custody and control of the state board of regents and is comprised of approximately 0.25 acres over and upon a tract of land located in the Northwest Quarter of Section 10, Township 19 South, Range 11 East of the 6th Principal Meridian, Lyon County, Kansas, and being more particularly described as follows: Beginning at the NE corner of Twelfth Avenue and Merchant Street said point being 33 1/3 feet north of and 130 rods east of the SW corner of said quarter, thence north 286.67 feet, thence east 10 feet, thence southeasterly a distance of 130.98 feet to a point 156.67 feet north of and 26 feet east of the point of beginning, thence southeasterly a distance of 131.24 feet to a point 31.67 feet north of and 66 feet east of the point of beginning, thence southeasterly a distance of 22.67 feet to a point 14.67 feet north of and 81 feet east of the point of beginning, thence east 30 feet, thence south 14.67 feet to the north line of Twelfth Avenue, thence west 111 feet to the point of beginning, containing 10,967.87 square feet, more or less.

(b) Each such dedication shall be submitted to the attorney general for approval as to form before becoming effective. A copy of the dedication instrument shall be filed with the secretary of state.

History: L. 1986, ch. 344, § 1; April 24.



76-616e Conveyance of certain real estate in Lyon county by board of regents authorized; disposition of proceeds.

76-616e. Conveyance of certain real estate in Lyon county by board of regents authorized; disposition of proceeds. The state board of regents is hereby authorized and empowered, for and on behalf of Emporia state university, to sell and convey all of the rights, title and interest in the following described real  estate located in Lyon county, Kansas:  The west half of lot 2 except the north 110 feet in the Normal Addition to the city of Emporia, according to the recorded plat thereof in Lyon county, Kansas, commonly known as 136 W. 12th Avenue, Emporia, Kansas.  Conveyance of such rights, title and interest in such real estate shall be executed in the name of the state board of regents by its chairperson and executive officer.  When the sale is made, the proceeds thereof shall be paid to the Emporia state university memorial union corporation to be used for renovation of the memorial union on the campus.

History: L. 1986, ch. 344, § 2; April 24.



76-616f Sale or exchange and conveyance of certain real estate in Lyon county by board of regents authorized; guidelines; disposition and use of proceeds; approval by attorney general.

76-616f. Sale or exchange and conveyance of certain real estate in Lyon county by board of regents authorized; guidelines; disposition and use of proceeds; approval by attorney general. (a) The state board of regents is hereby authorized and empowered, in its discretion and upon determining that the following sale or exchange and conveyance of real estate would significantly benefit the economic development of Kansas, Lyon county and the city of Emporia, Kansas, for and on behalf of the Emporia state university, to sell and convey all of the rights, title and interest on all of the following described real estate located in Lyon county, Kansas, or any part or parts thereof: A tract of land lying in the northeast 1/4 of section 10, township 19 south, range 11 east of the 6th P.M., city of Emporia, Lyon county, Kansas; more particularly described as follows: From the northwest corner of the northeast 1/4 of said section 10, thence easterly on the north line of the northeast 1/4 of said section 10 on a assumed bearing of N 90°00′00″ E for a distance of 973.00 feet to the point of beginning; thence S 00°00′59″ W on the east right of way of Highland Place street for a distance of 1071.56 feet, thence N 89°57′45″ E for a distance of 131.19 feet, thence S 00°12′35″ W for a distance of 399.61 feet, thence S 89°48′57″ E for a distance of 346.39 feet, thence N 00°10′25″ W for a distance of 683.80 feet, thence N 89°49′35″ E for a distance of 197.84 feet, thence N 36°30′03″ W on the southwesterly right of way line of I-35 highway for a distance of 980.04 feet, thence S 90°00′00″W on the north line of the northeast 1/4 of said section 10 for a distance of 88.60 feet to the point of beginning; such tract containing 13.14 acres, more or less; subject to easements of records.

(b) Conveyance of such rights, title and interest in such real estate shall be executed in the name of the state board of regents by its chairperson and executive officer. Any proceeds from sale of such real estate shall be deposited in the state treasury to the credit of an appropriate account of the restricted fees fund of Emporia state university. Such proceeds shall be applied to or utilized for the replacement or relocation of institutional facilities located on such real estate, including the construction or reconstruction of facilities therefor.

(c) In the case of any exchange and conveyance of real estate under subsection (a), the title of the real estate conveyed to the state board of regents shall be in the name of Emporia state university by a deed. No exchange and conveyance of real estate authorized by this section shall be made or accepted by the state board of regents until the deeds, titles and conveyances have been reviewed and approved by the attorney general.

History: L. 1987, ch. 287, § 1; May 28.



76-616h Conveyance of certain real estate in Lyon county by board of regents authorized; procedure; disposition of proceeds; approval by attorney general.

76-616h. Conveyance of certain real estate in Lyon county by board of regents authorized; procedure; disposition of proceeds; approval by attorney general. (a) The state board of regents is hereby authorized and empowered, for and on behalf of the Emporia state university, to sell and convey all of the rights, title and interest in and to all of the following described real estate, and any improvements thereon, located in Lyon county, Kansas, or any part or parts thereof:

(1) A tract of land described as follows:  The south 1/2 of the southeast quarter of the northeast quarter of the northwest quarter (S 1/2 SE 1/4 NE 1/4 NW 1/4) of section 11, township 19 south, range 11 east of the 6th P.M. in Lyon county, Kansas;

(2) all of the south 1/2 of the following described tract of land:  Lot No. 12 and No. 14 in Goodrich's subdivision of the east 1/2 of the northwest quarter (E 1/2 NW 1/4) of section 11, township 19 south, range 11 east of the 6th P.M. in Lyon county, Kansas, except a part of lot 14 described as follows:  Commencing at the northeast corner of lot 14; thence south 318 feet; thence west 574 1/2 feet to the west line of the lot; thence north 318 feet to the northwest corner thereof; thence east to the place of beginning according to the recorded plat thereof; and

(3) a tract of land described as follows:  The north 1/2 of the northeast quarter of the southeast quarter of the northwest quarter (N 1/2 NE 1/4 SE 1/4 NW 1/4) of section 11, township 19, range 11 east of the 6th P.M., also known and described as lot 8 in Goodrich's subdivision, in Lyon county, Kansas, except the east 40 feet thereof and except that part of the tract taken by the state of Kansas in condemnation case No. 25582.

(b) Conveyance of such rights, title and interest in such real estate, and any improvements thereon, shall be executed in the name of the state board of regents by its chairperson and executive officer. Any proceeds from sale of such real estate, and any improvements thereon, shall be deposited in the state treasury to the credit of an appropriate account of the restricted fees fund of Emporia state university. Such proceeds shall be applied to or utilized for the repair, remodeling, construction or reconstruction of institutional facilities located on the campus of Emporia state university.

(c) No sale and conveyance of real estate, and any improvements thereon, authorized by this section shall be made by the state board of regents until the deeds, titles and conveyances have been reviewed and approved by the attorney general.

History: L. 1990, ch. 336, § 1; March 22.



76-616i Conveyance of certain real estate in Lyon county by board of regents authorized; procedure; disposition of proceeds.

76-616i. Conveyance of certain real estate in Lyon county by board of regents authorized; procedure; disposition of proceeds. (a) The state board of regents is hereby authorized, for and on behalf of Emporia state university, to sell and convey all of the rights, title and interest in the following tract of real estate, and any improvements thereon, located in the city of Emporia in Lyon county, Kansas, and described as follows: SEC 9 TWP 19 RNG 11E; Lot 26, Block No. B, C of E (Center of Emporia) subdivision, commonly known as 1220 C of E Drive, Emporia, Kansas 66801.

(b) Conveyance of such rights, title and interest in such tract of real estate, and any improvements thereon, shall be executed in the name of the state board of regents by its chairperson and chief executive officer. The proceeds from sale of such tract of real estate, and any improvements thereon, shall be deposited in the state treasury to the credit of an appropriate account of the restricted fees fund of Emporia state university.

(c) In the event that the state board of regents determines that the legal description of such tract of real estate described by this section is incorrect, the state board of regents may convey the property utilizing the correct legal description but the deed conveying the property shall be subject to the approval of the attorney general.

(d) The conveyance authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a or K.S.A. 2015 Supp. 75-6609 or 75-6610, and amendments thereto.

History: L. 2007, ch. 108, § 1; Apr. 19.



76-616j Conveyance of certain real estate in Lyon county by board of regents authorized; procedure; disposition of proceeds.

76-616j. Conveyance of certain real estate in Lyon county by board of regents authorized; procedure; disposition of proceeds. (a) The state board of regents is hereby authorized for and on behalf of Emporia state university, to sell and convey, or exchange with the Emporia state university foundation for property of equal or greater value, all of the rights, title and interest in the following tract of real estate and any improvements thereon, located in the city of Emporia in Lyon county, Kansas, commonly known as Emporia State University Apartments at 1201 Triplett Drive, Emporia, Kansas 66801, and described as follows: Even lots 2 through 34 and all of now vacated alleys lying adjacent to said lots, lying south of the south right of way line of Interstate 35, all in Kellogg's addition to the City of Emporia, Lyon County, Kansas, according to the recorded plat thereof.

Also: Lots 1 through 24 in Norton's addition to the City of Emporia, Lyon County, Kansas, according to the recorded plat thereof, all of now vacated alleys lying adjacent to said lots, all of that part of now vacated Eskridge street and all of that part of now vacated Union Pacific railroad, lying west and south of East Street and south of the south right of way line of Interstate 35.

(b) Conveyance of such rights, title and interest in such tract of real estate, and any improvements thereon, shall be executed in the name of the state board of regents by its chairperson and chief executive officer. If a sale is made, not an exchange, the proceeds from sale of such tract of real estate, and any improvements thereon, shall be deposited in the state treasury to the credit of an appropriate account of the restricted fees fund of Emporia state university. The deed for such conveyance may be by warranty deed or by quitclaim deed as determined to be in the best interests of the state by the state board of regents in consultation with the attorney general.

(c) In the event that the state board of regents determines that the legal description of such tract of real estate described by this section is incorrect, the state board of regents may convey the property utilizing the correct legal description but the deed conveying the property shall be subject to the approval of the attorney general.

(d) No exchange and conveyance of real estate and improvements thereon as authorized by this section shall be made by the state board of regents until the deeds and conveyances have been reviewed and approved by the attorney general and, if warranty deeds are to be the instruments of conveyance, title reviews have been performed or title insurance has been obtained and the title opinion or the certificates of title insurance, as the case may be, have been approved by the attorney general.

(e) The conveyance authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a or K.S.A. 2015 Supp. 75-6609, and amendments thereto.

History: L. 2014, ch. 93, § 33; May 1.






Article 6a STUDENT UNION AND OTHER BUILDINGS

76-6a01 Definitions.

76-6a01. Definitions. As used in this act, unless the context otherwise requires:

(a) "Board" means the state board of regents.

(b) "Institution" or "institutions" means and includes the university of Kansas, university of Kansas school of medicine, Kansas state university of agriculture and applied science, Wichita state university, Emporia state  university, Fort Hays state university, and Pittsburg state university, together with all other state institutions of learning now or hereafter under the control and supervision of the board.

(c) "Student union building" means a building and related parking area constructed for, and used solely as, a recreational center for students, boarding students and other purposes incidental thereto.

(d) "Student dormitory" means a building erected for, and used solely as, a place for housing and boarding students and other purposes incidental thereto.

History: L. 1941, ch. 364, § 1; L. 1965, ch. 481, § 1; L. 1968, ch. 61, § 2; L. 1977, ch. 237, § 20; L. 1988, ch. 297, § 17; L. 1991, ch. 272, § 16; May 2.



76-6a02 Lease; terms; powers and duties of secretary of administration.

76-6a02. Lease; terms; powers and duties of secretary of administration. The board is hereby authorized to lease to any nonprofit corporation organized, officered, and directed by faculty members, students, and alumni of the institution concerned, such portions of the campus of an institution as may be necessary to be used as sites for the construction of fire-resistive student union buildings and student dormitories. Every such lease shall provide:

(a) That the building to be erected shall be constructed and equipped in accordance with plans and specifications approved by the secretary of administration and approved by the board.

(b) That the lessee will pay a stated amount of compensation to a superintendent selected by the secretary of administration, who shall serve as inspector for the board during the construction of the building; that such inspector shall have the right to inspect at all times such building and the materials to be used in its construction.

(c) That the activities carried on in the building so erected shall be conducted under rules and regulations adopted by the board.

History: L. 1941, ch. 364, § 2; L. 1978, ch. 337, § 35; Sept. 1.



76-6a03 Contract with owners of buildings; terms; cost estimates by secretary of administration.

76-6a03. Contract with owners of buildings; terms; cost estimates by secretary of administration. The board is hereby authorized to contract with the owners of the buildings so erected upon said leased grounds to pay as rental or otherwise for the use of said buildings a sum sufficient to pay, on the amortization plan, the principal and interest thereon of the cost of construction and equipment of said buildings, such contracts to run not over forty years. The amount of the cost of construction and equipment used in any such contract shall not exceed the estimated cost of construction and equipment which shall be made by the secretary of administration. The rate of interest allowed on the cost of construction and equipment shall not exceed six percent per annum, payable annually or semiannually as may be determined by the board. Said contract shall provide:

(a) That when the cost of construction has been paid, together with interest thereon, the buildings so constructed and the equipment therein shall become the property of the state of Kansas.

(b) That the state of Kansas shall incur no liability under such contract or by reason of any authority exercised by the board under this act, except that the board shall collect and apply the fees and charges authorized by K.S.A. 76-6a04 and 76-6a05 in the manner prescribed by this act.

History: L. 1941, ch. 364, § 3; L. 1978, ch. 337, § 36; Sept. 1.



76-6a04 Fees collected from students; pledge of receipts.

76-6a04. Fees collected from students; pledge of receipts. For the purpose of paying for the maintenance, operation, and rental, including the payment of cost of construction and equipment and interest thereon, of a student union building erected, and rented by the board, under the provisions of this act, the board is authorized and empowered to fix, charge, and collect, from each student in the institution at which such student union buildings shall be so erected, a fee of not to exceed five dollars for each regular term or semester and a fee of not to exceed two dollars for each summer session. The amount of such fees shall continue to be charged and collected from each of such students until sufficient in the aggregate has been realized therefrom to pay the total cost of construction and equipment of such building and interest thereon together with the expense of maintenance and operation thereof.

When the full amount of the costs of construction and equipment of such building, with interest thereon, has been paid, said board shall reduce the amount of such fee, but no change shall be made therein until such full amount has been paid. The board may pledge the receipts from such fees and the net income derived from the operation of any student union building to the nonprofit corporation which constructed such building for the payment of the cost of construction and equipment and the interest thereon.

History: L. 1941, ch. 364, § 4; June 30.



76-6a05 Room or board in dormitory by students; rentals and fees; pledge of incomes.

76-6a05. Room or board in dormitory by students; rentals and fees; pledge of incomes. (a) For the purpose of paying for the maintenance, operation, and rental, including the payment of cost of construction and equipment and interest thereon, of a student dormitory erected, and rented by the board, under the provisions of this act, the board is authorized to determine what groups of students may room or board in such dormitory and to establish and fix a schedule of, and charge and collect, rents and boarding fees from each student who shall room or board in such dormitory. The amount of such rents shall be continued to be charged and collected from students who shall room in such dormitory until sufficient in the aggregate has been realized therefrom to pay the total cost of construction and equipment of such dormitory and interest thereon together with the cost of maintenance and operation thereof.

(b) When the full amount of the costs of construction and equipment of such dormitory, with interest thereon, has been paid, the board may reduce such rents, but no such reduction shall be made therein until such full amount has been paid. The board may pledge the net income of any such dormitory and of any other dormitory at the same institution to the nonprofit corporation which constructed such dormitory for the payment of the cost of construction and equipment and the interest thereon.

History: L. 1941, ch. 364, § 5; L. 1947, ch. 434, § 1; L. 1995, ch. 66, § 1; July 1.



76-6a06 Moneys to state treasurer; statements; credited to separate fund; disbursements.

76-6a06. Moneys to state treasurer; statements; credited to separate fund; disbursements. All moneys collected by the board under the provisions of K.S.A. 76-6a04 and 76-6a05, and amendments thereto, shall be remitted to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Every such remittance shall be accompanied by a detailed statement showing the amount of such remittance which has been collected from and for the maintenance, operation, and cost of construction and equipment, including interest thereon, of each particular building. The state treasurer shall credit the amount collected from and for each particular building to a separate fund. From the amount credited to the fund of a particular building, the board shall pay: First, the expenses of the maintenance and operation of such building; and the remainder thereof shall be paid to the nonprofit corporation which constructed such building until the cost of construction and equipment and interest thereon be paid.

The director of accounts and reports shall draw warrants upon the treasurer of state against the funds created by this section upon the filing of duly itemized and verified vouchers approved by the secretary of the board. Nothing contained in this section shall be construed as placing in the state treasury any money collected under this act and the legislature hereby declares that it does not intend to make such moneys subject to the provisions of section 24 of article 2 of the Kansas constitution.

History: L. 1941, ch. 364, § 6; L. 1947, ch. 434, § 2; L. 2001, ch. 5, § 420; July 1.



76-6a07 Insurance by lessee; pledge of rentals for construction and equipment; limitations.

76-6a07. Insurance by lessee; pledge of rentals for construction and equipment; limitations. The nonprofit corporation erecting a building upon grounds leased under the authority of this act shall keep such building and its furniture and equipment adequately insured against loss or damage by fire or other accidental cause and shall have the right to pledge the rentals therefrom, as security for the repayment of an amount which such nonprofit corporation shall borrow for the construction and equipment of such buildings, but no such pledge shall in any manner incur any indebtedness or liability against the state board of regents, the institution at which such building or buildings are constructed, or against the state of Kansas, nor create any lien against said building or buildings or the real estate on which the same may be built: Provided, however, That no indebtedness created hereunder shall exceed the sum of six hundred thousand dollars for any building erected as herein provided: And provided further, That no such indebtedness shall be outstanding for more than two such buildings at any one institution.

History: L. 1941, ch. 364, § 7; L. 1947, ch. 434, § 3; June 30.



76-6a08 Fees and charges to be additional.

76-6a08. Fees and charges to be additional. The fees and charges authorized by this act to be charged and collected by the board shall be in addition to other fees charged and collected by it, or under its authority.

History: L. 1941, ch. 364, § 8; June 30.



76-6a09 Utility services.

76-6a09. Utility services. The board may furnish heat, light, power and other like facilities or service to any building erected, and rented by the board, under the provisions of this act from the plant or facilities of the institution where such building is located, with or without charge therefor.

History: L. 1941, ch. 364, § 9; June 30.



76-6a10 Bonds exempt from taxation.

76-6a10. Bonds exempt from taxation. All bonds issued by any nonprofit organization for the purpose of providing funds to construct and equip a student union building or any addition thereto or student dormitory shall be exempt from taxation, and the interest on said bonds shall not be subject to tax under the provisions of the Kansas income tax act.

History: L. 1941, ch. 364, § 10; L. 1947, ch. 434, § 4; L. 1949, ch. 457, §1; L. 1975, ch. 495, § 20; July 1.



76-6a11 Incurring of indebtedness not authorized.

76-6a11. Incurring of indebtedness not authorized. Nothing contained in this act shall authorize or empower the board to incur any indebtedness against said board, or any of the institutions under its control, or against the state of Kansas, and the entire obligation of said board shall be limited to the charging and collecting the fees and charges as provided by K.S.A. 76-6a04 and 76-6a05 and to the application of the fees and charges so collected in the manner prescribed by K.S.A. 76-6a06.

History: L. 1941, ch. 364, § 11; June 30.



76-6a12 Federal aid for buildings and equipment at state schools.

76-6a12. Federal aid for buildings and equipment at state schools. The state board of regents is hereby authorized and empowered to accept and make agreements for the acceptance of moneys or aid from the federal government or any agency thereof for the purpose of constructing, reconstructing, or equipping of any buildings at any of the state educational institutions under the jurisdiction and control of said board of regents. Any aid or moneys received from the federal government or any agency thereof for such purposes may be used by said board of regents in addition to any moneys which may have been appropriated by the legislature for such purposes.

History: L. 1947, ch. 407, § 1; June 30.



76-6a13 Revenue bonds for buildings and facilities at educational institutions; definitions.

76-6a13. Revenue bonds for buildings and facilities at educational institutions; definitions. As used in this act, unless the context otherwise requires:

(a) "Board" means the state board of regents or the board of regents of a municipal university or the governing board of the northwest Kansas technical college or the governing board of the north central Kansas technical college or the board of trustees of any community college.

(b) "Institution" means and includes any state educational institution operated and managed under the control and supervision of the state board of regents, any municipal university organized under the laws of Kansas, any community college, the northwest Kansas technical college and the north central Kansas technical college.

(c) "Building," when heretofore or hereafter acquired or constructed by the state board of regents for any state educational institution under the control and supervision of the state board of regents, means and includes one or more dormitories, kitchens, dining halls, student union buildings, field houses, student hospitals, libraries, on-campus parking, hospital buildings or facilities for the university of Kansas medical center, including outpatient treatment or support facilities and acquisition of any real estate therefor, additions heretofore or hereafter erected in connection therewith, or rehabilitation or renovation of an existing building, or any combination thereof, or any stadium, structure or facility when the same is deemed necessary by the state board of regents to carry out the purposes of the institution, or additions heretofore or hereafter erected in connection with such stadium, structure or facility. The state board of regents shall not issue any revenue bonds for acquisition or construction of any building, structure or facility or additions erected in connection therewith, or for rehabilitation or renovation of an existing building, as authorized by this section, unless such acquisition, construction or rehabilitation or renovation has been authorized by appropriation or other act of the legislature and the state board of regents has first advised and consulted on such acquisition, construction or rehabilitation or renovation with the joint committee on state building construction.

(d) "Revenue bonds" means bonds issued by a board under authority of K.S.A. 76-6a13 et seq., and amendments thereto, and payable as to both principal and interest solely and only out of (1) the income and revenues arising from the operation of the building for which such bonds are issued, or (2) in the case of a building to be constructed for an institution under the control and supervision of the state board of regents and upon a determination by the state board of regents that the best interests of the state and the institution will be served thereby, the revenues derived from student fees levied for this purpose or for other bonds after such other bonds are retired, or both, (3) any combination of the revenues described in clause (1) or (2), and (4) in addition to the revenues described in clauses (1), (2) or (3), in the discretion of the board, out of one or both of the following additional sources: (A) The proceeds of any grant in aid of such project which may be received from any source, and (B) the net income and revenues arising from the operation of another building already owned and operated by the board and located on the same campus of the institution where the building for which bonds are to be issued will be located.

(e) "Net income and revenue" means the income arising from the operation of a building remaining after providing for the costs of operation of such building and the costs of maintenance thereof.

(f) "Building," when heretofore or hereafter acquired or constructed by a board other than the state board of regents, means and includes one or more dormitories, kitchens, dining halls, student union buildings, field houses, student hospitals, libraries, on-campus parking or additions heretofore or hereafter erected in connection therewith, or any combination thereof.

History: L. 1947, ch. 435, § 1; L. 1957, ch. 463, § 1; L. 1961, ch. 429, § 1; L. 1965, ch. 483, § 1; L. 1967, ch. 471, § 1; L. 1968, ch. 384, § 1; L. 1969, ch. 418, § 1; L. 1977, ch. 237, § 21; L. 1985, ch. 300, § 2; L. 1986, ch. 359, § 1; L. 1988, ch. 297, § 18; L. 1991, ch. 272, § 17; L. 1991, ch. 274, § 6; L. 1992, ch. 22, § 1; L. 2011, ch. 97, § 47; July 1.



76-6a13a Construction of certain buildings authorized.

76-6a13a. Construction of certain buildings authorized. The state board of regents is hereby authorized, pursuant to subsection (c) of K.S.A. 76-6a13, to construct the following:

(a) A humanities building at the university of Kansas;

(b) a power plant and a science building at Wichita state university;

(c) a health, physical education and recreational facility at Fort Hays state university;

(d) an addition to the student union at Emporia state university.

History: L. 1970, ch. 369, § 1; L. 1977, ch. 237, § 22; April 21.



76-6a13b Same; issuance of bonds.

76-6a13b. Same; issuance of bonds. For the purpose of paying all or part of the costs of the construction authorized in K.S.A. 76-6a13a the board is authorized to issue revenue bonds pursuant to K.S.A. 76-6a12 et seq.

History: L. 1970, ch. 369, § 2; March 26.



76-6a13c Construction of building authorized; revenue bonds.

76-6a13c. Construction of building authorized; revenue bonds. The state board of regents is hereby authorized, pursuant to subsection (c) of K.S.A. 76-6a13, to construct a health services building at the university of Kansas.

For the purpose of paying all or part of the costs of the construction of such building the board is authorized to issue revenue bonds pursuant to K.S.A. 76-6a12 et seq.

History: L. 1971, ch. 287, § 1; July 1.



76-6a13d Health education buildings and facilities; construction, furnishings and equipment; acquisition of land.

76-6a13d. Health education buildings and facilities; construction, furnishings and equipment; acquisition of land. In addition to the buildings authorized by K.S.A. 76-6a13 (c), 76-6a13a and 76-6a14, the state board of regents, hereinafter referred to as the "board," is hereby authorized to construct or cause to be constructed health educational facilities for the training of medical and paramedical personnel, which facilities shall include buildings, fixtures, machinery, furnishings and equipment. Such buildings may include classrooms, laboratories, dormitories, kitchens, dining halls, hospitals, parking facilities used in connection with any of such buildings, and any other buildings which the board finds necessary to the purposes of fostering and promulgating a curriculum approved by the board of regents, especially but not limited to the education of family practitioners who will be interested in practicing their profession in the state of Kansas, and such facilities shall be used in conformity with this act. In constructing such facilities, the board may use land owned by the state adjacent to present facilities of the university of Kansas medical center in Kansas City or may acquire additional land anywhere in the state of Kansas.

History: L. 1971, ch. 286, § 1; April 26.



76-6a13e Same; revenue bonds authorized; limitation.

76-6a13e. Same; revenue bonds authorized; limitation. To pay all or part of the costs of carrying out the purposes of this act, including the cost of constructing, furnishing and equipping any and all buildings and related facilities authorized herein and the costs of acquiring land therefor, the board is authorized to issue its revenue bonds pursuant to K.S.A. 76-6a12 et seq. and acts amending or supplementing such sections. The provisions of K.S.A. 76-6a12 et seq.notwithstanding, no revenue bonds may be issued by the state board of regents for the purchase of land or construction of any structure or facility or additions erected in connection therewith, unless such shall be authorized by appropriation or other act of the legislature.

History: L. 1971, ch. 286, § 2; April 26.



76-6a13f Same; use of fees, charges and funds to pay costs; incurring indebtedness prohibited.

76-6a13f. Same; use of fees, charges and funds to pay costs; incurring indebtedness prohibited. In addition to fees, rentals or use charges produced by the facilities constructed hereunder, the board may use any other funds legally available for such purposes to pay for costs of construction, furnishing and equipping such facilities and to pay principal and interest on bonds and for costs of operation and maintenance of such facilities provided the board may not pledge any funds of the state to payment of bonds and interest so as to create a debt of the state contrary to constitutional or statutory limitations upon the incurring of such indebtedness.

History: L. 1971, ch. 286, § 3; April 26.



76-6a13g Same; contracts with boards or university controlled corporations.

76-6a13g. Same; contracts with boards or university controlled corporations. The board may contract with any board or university controlled corporation, as authorized by K.S.A. 76-721, to construct, furnish or equip or lease all or any part of the facilities provided for in this act and such contract or lease may provide for reimbursement to such corporation from the proceeds of bonds issued hereunder or from funds legally available to the board for such purpose, subject to the limitations contained in K.S.A. 76-6a13f.

History: L. 1971, ch. 286, § 4; April 26.



76-6a13h Health education buildings and facilities; employment of consultants and contracts for professional services; compensation; approval of plans; letting of construction contracts.

76-6a13h. Health education buildings and facilities; employment of consultants and contracts for professional services; compensation; approval of plans; letting of construction contracts. The board may employ or contract for services of architects and engineers in the manner provided by law and further, may employ or contract for the services of attorneys or other consultants for the purpose of planning and designing any facilities authorized by this act. Any person employed by the board pursuant to this section shall be in the unclassified service and the salary for any such employee shall be fixed by the board. Plans for any such facilities shall be approved by the secretary of administration and contracts for the construction thereof shall be let in the same manner as contracts for other buildings operated by the state board of regents.

History: L. 1971, ch. 286, § 5; L. 1978, ch. 337, § 37; Sept. 1.



76-6a14 Buildings at educational institutions; powers of boards; prohibitions.

76-6a14. Buildings at educational institutions; powers of boards; prohibitions. The board is authorized to acquire, equip and furnish any such building, including the acquisition of a site therefor, and to control, manage and regulate same, as in its judgment shall be deemed advisable and suitable for the use of students attending an institution as herein defined. Such board shall have the further power to use real property now or hereafter belonging to the board or such institutions as a site for any such building or to acquire by purchase, gift or otherwise such real or personal property as the board may deem advisable and suitable for such purpose. In the acquisition of such property, the board shall have the power to condemn any and all rights and property either private or public of every kind and character necessary in its opinion for the purposes aforesaid. After June 30, 1955, the board is hereby prohibited from constructing or authorizing the construction of any such building unless sufficient revenue is provided under the provisions of the act of which this act is amendatory to pay all costs of operation and maintenance of such building, including cost of public utilities therefor and the supervision thereof.

History: L. 1947, ch. 435, § 2; L. 1955, ch. 381, § 1; June 30.



76-6a15 Same; issuance; pledge of revenues; priority of liens where more than one series issued.

76-6a15. Same; issuance; pledge of revenues; priority of liens where more than one series issued. (a) For the purpose of paying all or part of the cost of acquisition, equipment and furnishing of any such building, including the acquisition of a site therefor, or for all or part of the cost of rehabilitation or renovation of an existing building, including equipment and furnishings, the board is authorized to issue and sell revenue bonds as herein defined in an amount which it deems necessary for that purpose. At or prior to the issuance of such revenue bonds, the board:

(1) Shall pledge either the gross or the net income and revenues of such building or, in the case of a building to be constructed by the state board of regents when the revenue bonds are to be financed in whole or in part by revenues derived from student fees and not by the gross or net income and revenues of such building, shall pledge the revenues to be derived from student fees, or any combination of such revenues, to the payment of principal and interest on such revenue bonds; and

(2) shall covenant to fix, maintain and collect such fees and charges for the use of such building, including a fee to be charged each enrolled student to whom the building is available for use for which the revenue bonds are issued, or at the discretion of the state board of regents to each student enrolled for regular academic classes on the campus where such building is located, as will produce revenues sufficient to pay the reasonable cost of operating and maintaining such building, to provide and maintain an interest and sinking fund in an amount adequate to promptly pay both principal and interest on such bonds and to provide a reasonable reserve fund or, in the case of a building to be constructed by the state board of regents when the revenue bonds are to be financed in whole or in part by the revenues derived from student fees and not by the gross or net income and revenues of such building, shall covenant to fix and impose or specify student fees as will produce revenues sufficient to provide and maintain an interest and sinking fund in an amount adequate to promptly pay both principal and interest on such bonds and to provide a reasonable reserve fund or any combination of any of such fees and charges as is appropriate under any combination of financing methods.

(b) In the event the board pledges the gross income and revenue of such building or the revenue derived from student fees to the payment of such bonds, it may agree to pay the cost of operation and maintenance of the building from any other revenues of the board legally available for such purpose.

(c) In addition to the revenues described in subsection (a), the board in its discretion may pledge to the payment of the principal and interest on such revenue bonds either one or both of the following:

(1) The proceeds of any grant-in-aid or the income therefrom of such building which may be received from any source whether such grant is made directly or in trust; or

(2) the net income and revenue arising from the operation of another building as herein defined, already owned and operated by the board or institution.

(d) If any gift or grant is made to or established in trust for any institution whereby such gift or grant or the income therefrom may be used to finance in whole or in part the acquisition, construction, rehabilitation, renovation or equipping of any building or facility, or the site thereof for such institution, which building or facility shall have been found by the board of such institution to be of major importance to the institution in carrying on its work, whether or not such building or facility is of the kind or character defined in subsection (c) of K.S.A. 76-6a13 and amendments thereto, the board of such institution is empowered to issue and sell revenue bonds for the purpose of acquiring, constructing, rehabilitating, renovating or equipping such building or facility, including the site thereof, to pay all or any part of the cost from the proceeds of such bonds and to pledge to the payment of such bonds:

(1) The net income from such gift, grant or trust;

(2) the gross or net income and revenues of such building or facility;

(3) the revenues derived from student fees in the case of a building to be constructed by the state board of regents when the revenue bonds are to be financed in whole or in part by revenues derived from student fees and not by the gross or net income and revenues of such building;

(4) the net income and revenues arising from the operation of any other building or facility owned and operated by such board or institution; or

(5) any combination thereof.

(e) If more than one series of bonds is issued hereunder payable from the net income and revenues of any such building, priority of lien thereof on such net income and revenues shall depend on the provisions of the proceedings authorizing the issuance of such bonds, it being within the discretion of the board, at the time it authorized the first such series, to provide that:

(1) Subsequent series of bonds payable from such net income and revenues may not be issued;

(2) subsequent series of bonds shall be subordinate as to lien; or

(3) subsequent series of bonds shall enjoy parity of lien if such conditions and restrictions as may be specified in such proceedings can be met.

History: L. 1947, ch. 435, § 3; L. 1951, ch. 467, § 1; L. 1959, ch. 350, § 1; L. 1963, ch. 440, § 1; L. 1968, ch. 61, § 1; L. 1969, ch. 418, § 2; L. 1985, ch. 300, § 3; L. 1986, ch. 359, § 2; May 15.



76-6a16 Same; revenue bonds not to constitute indebtedness.

76-6a16. Same; revenue bonds not to constitute indebtedness. Revenue bonds issued hereunder shall not be an indebtedness of the state of Kansas, or of the board of regents, or of the individual members of said board, and shall not constitute an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

History: L. 1947, ch. 435, § 4; June 30.



76-6a17 Same; revenue bonds negotiable; terms; registration; installment bonds; rate of interest, determination and limitation.

76-6a17. Same; revenue bonds negotiable; terms; registration; installment bonds; rate of interest, determination and limitation. Revenue bonds issued hereunder shall have all of the qualities and incidents of negotiable instruments, may be issued in one or more series, may bear such date or dates, may mature at such time or times not exceeding forty (40) years from their date, may be in such denomination or denominations, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment at the fiscal agency of the state of Kansas, may be subject to such terms of redemption, with or without premium, and such bonds shall be registered with the state treasurer of the state of Kansas. The rate of interest on bonds issued by the state board of regents under the provisions of this act shall be determined by competitive bidding, with sealed proposals, after proper notice, and bidders shall specify the lowest interest rate or rates on such bonds at which they will pay not less than par and accrued interest; and the bonds shall be sold to the bidder bidding the lowest and best interest rate notwithstanding any law of this state limiting the rate of interest; or, the bonds may be allotted among the bidders; however, all bids may be rejected. Bonds issued under the provisions of this act by any board other than the state board of regents may bear such rate or rates of interest, not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, being provided by resolution or resolutions adopted by such board; and such bonds issued by such board other than the board of regents may be sold without competitive bidding in such manner as may be determined by the board to be for the best interests of the institutions involved.

Such bonds may be sold in such manner and at such price or prices not less than par and accrued interest to date of delivery as may be considered advisable by the board: Provided, however, That the board may in any resolution authorizing bonds hereunder provide for the initial issuance of one or more bonds (in this section called "installment bonds") and may make such provisions for installment payments of the principal amount of any such installment bond as it may consider desirable and may provide for the making of any such installment bond registrable as to principal or as to both principal and interest, and where interest accruing thereon is not represented by interest coupons, for the endorsing of payment of interest on such installment bond. The board may further make provision in such resolution for the manner and circumstances in and under which any such installment bond may in the future, at the request of the holder thereof, be converted into bonds of smaller denominations, which bonds of smaller denominations may in turn be either coupon bonds or bonds registrable as to the principal or principal and interest.

History: L. 1947, ch. 435, § 5; L. 1951, ch. 467, § 2; L. 1963, ch. 440, § 2; L. 1968, ch. 49, § 1; L. 1970, ch. 64, § 89; March 21.



76-6a18 Same; refunding bonds; procedures.

76-6a18. Same; refunding bonds; procedures. (a) The board may issue revenue bonds under this section for the purpose of refunding outstanding revenue bonds issued under K.S.A. 76-6a13 to 76-6a35, inclusive, and amendments thereto or may issue revenue bonds under this section for the combined purposes of refunding such outstanding revenue bonds and the acquisition, equipment and furnishing of additions, improvements or extensions to such building or buildings, or the rehabilitation or renovation thereof, or for the acquisition, equipment and furnishing of additional buildings. Bonds issued under this section for refunding purposes and any bonds issued for other purposes under the provisions of K.S.A. 76-6a13 to 76-6a35, inclusive, and amendments thereto which are issued in combination with bonds issued under this section for refunding purposes may be sold at public or private sale at such price as the board may determine. Bonds issued under this section for refunding purposes may be delivered in exchange for the outstanding bonds being refunded or, if sold, the proceeds either may be applied to the payment of the bonds refunded or may be deposited in escrow for the retirement thereof.

(b) All bonds issued under this section shall be secured in the manner provided for other bonds issued under K.S.A. 76-6a13 to 76-6a35, inclusive, and amendments thereto and shall have all of the attributes of such bonds. The board may provide that any such refunding bonds shall have the same priority of lien on the revenues pledged for their payment that was enjoyed by the obligations refunded thereby.

History: L. 1947, ch. 435, § 6; L. 1985, ch. 301, § 1; L. 1986, ch. 359, § 3; May 15.



76-6a19 Same; covenants and agreements.

76-6a19. Same; covenants and agreements. (a) In order to secure the prompt payment of the principal and interest on such revenue bonds and the proper application of the revenue pledged thereto, the board is authorized by appropriate provisions in the resolution authorizing the bonds or in other resolutions:

(1) To covenant as to the use and disposition of the proceeds of the sale of such bonds;

(2) to covenant as to the operation of the building and the collection and disposition of the revenues derived from such operation;

(3) to covenant as to the rights, liabilities, powers and duties arising from the pledge of any covenant and agreement into which it may enter in authorizing and issuing the bonds;

(4) to covenant and agree to carry such insurance on the building and the use and occupancy thereof as may be considered desirable, and in its discretion to provide that the cost of such insurance shall be considered a part of the expense of operating the building;

(5) to fix rents, charges and fees to be imposed in connection with and for the use of the building and the facilities supplied thereby, which rents, charges and fees shall be considered to be income and revenues derived from the operation of the building and are hereby expressly required to be fully sufficient to assure the prompt payment of principal and interest on the bonds as each becomes due, and to make and enforce such rules and regulations with reference to the use of the building and with reference to requiring any class or classes of students to use the building as it deems desirable for the welfare of the institution and its students or for the accomplishment of the purposes of this act;

(6) to covenant to maintain a maximum percentage of occupancy of the building;

(7) to covenant, in the case of a building to be constructed by the state board of regents when the revenue bonds are to be financed in whole or in part by revenues derived from student fees and not by the gross or net income and revenues of such building, to fix and impose or specify student fees, to pledge the revenues therefrom to assure the prompt payment of principal and interest on the bonds as each becomes due and to provide a reasonable reserve fund, to the extent such bonds are financed from student fees;

(8) to covenant against the issuance of any other obligations payable on a parity from the revenues to be derived from the building or from the revenues to be derived from student fees in the case of a building to be constructed by the state board of regents when the revenue bonds are to be financed in whole or in part by revenues derived from student fees and not by the gross or net income or revenues of such building;

(9) to make covenants other than and in addition to those herein expressly mentioned of such character as may be considered necessary or advisable to effect the purposes of this act.

(b) All such agreements and covenants entered into by the board shall be binding in all respects upon the board and its officials, agents, employees, and upon its successors, and all such agreements and covenants shall be enforceable by appropriate action or suit at law or in equity which may be brought by any holder or holders of bonds issued hereunder against the board, or its officials, agents, employees, or its successors. The rents, charges and fees to be imposed under the provisions of this act shall not be limited by the provisions of any prior act.

History: L. 1947, ch. 435, § 7; L. 1985, ch. 300, § 4; May 2.



76-6a20 Same; deposit of bond sale proceeds; contracts.

76-6a20. Same; deposit of bond sale proceeds; contracts. The proceeds derived from the sale of the bonds herein authorized shall be deposited to the credit of the board in a bank, banks or other depositories designated by the board and kept in a separate fund and used solely for the purpose for which the bonds are authorized. The board is authorized to make all contracts and execute all instruments which in its discretion may be deemed necessary or advisable to provide for the construction, furnishing and equipment of such building, or the rehabilitation or renovation of an existing building, and to provide for the manner of disbursement of the funds for such purposes. Nothing contained in this act shall be construed as placing in the state treasury any money collected under this act or requiring such action, and the legislature hereby declares that funds deposited hereunder shall not be subject to the provisions of section 24 of article 2 of the Kansas constitution.

History: L. 1947, ch. 435, § 8; L. 1986, ch. 359, § 4; May 15.



76-6a21 Same; disposition of income and revenues; pledge.

76-6a21. Same; disposition of income and revenues; pledge. (a) All income and revenues which are pledged to the payment of principal and interest on revenue bonds and which are derived from the operation of a building or buildings under the provisions of this act shall be deposited monthly in a bank, banks or other depositories designated by the board and shall be applied solely to pay the reasonable cost of operating and maintaining such building, any expenses incurred which are associated with issuance and sale of the bonds, including applicable fiscal agency charges, and the principal and interest and reserve fund requirements on the bonds issued hereunder. As principal and interest on such bonds become due from time to time, and not less than 15 days prior to the payment date thereof, there shall be transmitted to the paying agent for the bonds, money from the fund in an amount sufficient to pay the principal or interest so falling due. The fund and the money therein is hereby irrevocably pledged to such purposes.

(b) In the case of a building to be constructed for an institution under the control and supervision of the state board of regents for which the revenues derived from student fees are pledged to the payment of principal and interest on revenue bonds issued therefor, all revenues derived from such student fees shall be deposited monthly in a bank, banks or other depositories designated by the state board of regents and shall be applied solely to pay the reasonable cost of operating and maintaining such building, any expenses incurred which are associated with issuance and sale of the bonds, including applicable fiscal agency charges, and the principal and interest and reserve fund requirements on the bonds issued hereunder for the building. As principal and interest on such bonds become due from time to time, and not less than 15 days prior to the payment date thereof, there shall be transmitted to the paying agent for the bonds, money from the fund in an amount sufficient to pay the reasonable cost of operating and maintaining such building and the principal or interest so falling due. The fund and the money therein is hereby irrevocably pledged to such purposes.

History: L. 1947, ch. 435, § 9; L. 1985, ch. 300, § 5; May 2.



76-6a22 Bonds exempt from taxation.

76-6a22. Bonds exempt from taxation. The revenue bonds issued hereunder and the income derived therefrom are and shall be exempt from all state, county and municipal taxation in the state of Kansas.

History: L. 1947, ch. 435, § 10; L. 1963, ch. 456, § 8; L. 1975, ch. 495, § 21; L. 2010, ch. 44, § 32; July 1.



76-6a23 Same; investments in bonds authorized; collateral security for deposit of public funds.

76-6a23. Same; investments in bonds authorized; collateral security for deposit of public funds. Any officer or officers, board or boards, having charge of any sinking fund or any other fund of the state of Kansas, or any department, agency or institution thereof, or any county, municipality or other public corporation or political subdivision, may invest such funds in bonds issued under the provisions of this act. Any bank, trust or insurance company organized under the laws of the state of Kansas may invest in bonds issued under the provisions of this act. Such bonds shall also be approved as collateral security for the deposit of any public funds and for the investment of trust funds.

History: L. 1947, ch. 435, § 11; June 30.



76-6a24 Same; authority and powers conferred by act; invalidity of part.

76-6a24. Same; authority and powers conferred by act; invalidity of part. This act constitutes full and complete authority for the purposes set out therein, and no procedure or proceedings other than those required by this act shall be necessary for the performance of the provisions hereof. The powers conferred by this act shall be in addition and supplemental to and not in substitution for, and the limitations imposed by this act shall not affect, the powers conferred by any other law. The provisions of this act are severable, and if any provision, section, subsection, sentence, clause or phrase of this act, including, but not limited to the provisions relating to any of the sources of revenues for payment of bonds authorized pursuant to this act, be for any reason held to be unconstitutional or otherwise invalid by any court of competent jurisdiction, such decision shall not affect the validity of the remaining portions of this act; and the legislature hereby declares that it would have passed this act and each provision, section, subsection, sentence, clause or phrase thereof irrespective of the fact that any one or more of the same shall be declared invalid.

History: L. 1947, ch. 435, § 12; June 30.



76-6a25 Revenue bonds for construction of certain buildings; resolution authorizing bonds; publication notice; limitation of actions to contest validity.

76-6a25. Revenue bonds for construction of certain buildings; resolution authorizing bonds; publication notice; limitation of actions to contest validity. Prior to the issuance of any bonds under authority of this act and after the adoption of a resolution authorizing any bonds hereunder, the board shall cause to be published once in the Kansas register a notice to all persons interested that it has determined to issue bonds under authority of this act. The notice shall state the amount or maximum amount of bonds to be issued pursuant to such resolution, together with a brief statement of the purposes for which the proceeds are to be used, and further, that unless an action to contest the legality of the proposed bonds shall be filed in a court of law within 30 days from the date of such publication, the right to contest the legality of any bonds issued in compliance with the proceedings taken by said board prior to the date of such publication and the right to contest the validity of the provisions of such proceedings shall cease to exist and no court shall thereafter have authority to inquire into such matters. After the expiration of said 30 days, no one shall have any right to commence an action contesting the validity of such bonds or the provisions of such proceedings and all such bonds shall be conclusively presumed to be legal, and no court shall thereafter have authority to inquire into such matters.

History: L. 1947, ch. 435, § 13; L. 1981, ch. 324, § 30; Jan. 1, 1982.



76-6a29 Construction of certain buildings authorized.

76-6a29. Construction of certain buildings authorized. The state board of regents is hereby authorized, pursuant to subsection (c) of K.S.A. 76-6a13, to construct the following:

(a) A satellite union facility at the university of Kansas; and

(b) a student recreational building at Kansas state university of agriculture and applied science.

History: L. 1976, ch. 408, § 1; July 1.



76-6a30 Same; issuance of bonds.

76-6a30. Same; issuance of bonds. For the purpose of paying all or part of the costs of the construction authorized in K.S.A. 76-6a29, the state board of regents is authorized to issue revenue bonds pursuant to K.S.A. 76-6a12 et seq.

History: L. 1976, ch. 408, § 2; July 1.



76-6a31 Acquisition of Fairmount Towers authorized.

76-6a31. Acquisition of Fairmount Towers authorized. (a) As used in this act, "Fairmount Towers" shall mean the property consisting of:

(1) The real property which is located in the city of Wichita, county of Sedgwick and state of Kansas and which is described as follows:

Parcel 1: Lots 1 and 2, Campus Addition

Parcel 2: Lot 1, Campus 2nd Addition

Parcel 3: East one hundred forty (140) feet of  Lot 55, Hillside Garden Subdivision; and

(2) the buildings and improvements located on the real property described in subsection (1) above; and

(3) all fixtures, facilities, machinery, apparatus, installations, furniture, equipment and other property, whether real, personal or mixed, located on or in the property described in subsections (1) and (2) above and used in connection with or on the property described in subsections (1) and (2) above, including all consumable personal property and inventories.

(b) The state board of regents is hereby authorized to acquire fee simple title to the Fairmount Towers on or before August 1, 1976, to be utilized as a student dormitory for Wichita state university, for a purchase price of not to exceed two million four hundred thousand dollars ($2,400,000).  Not more than one million two hundred thousand dollars ($1,200,000) of said amount may be paid in cash and not more than one million two hundred thousand dollars ($1,200,000) thereof may be paid from the proceeds of the sale of revenue bonds issued by the state board of regents pursuant to K.S.A. 76-6a13et seq. The amount of revenue bonds issued and sold by the state board of regents for such purpose shall not exceed one million four hundred thousand dollars ($1,400,000).  The final purchase price shall not exceed said two million four hundred thousand dollars ($2,400,000).

History: L. 1976, ch. 335, § 1; May 8.



76-6a32 Same; appraisal.

76-6a32. Same; appraisal. The state board of regents shall obtain one appraisal of Fairmount Towers in the manner provided by K.S.A. 75-3043a and shall consider such appraisal before completing the purchase authorized under K.S.A. 76-6a31.

History: L. 1976, ch. 335, § 2; May 8.



76-6a33 Construction of parking facility at KUMC authorized.

76-6a33. Construction of parking facility at KUMC authorized. The state board of regents is hereby authorized, pursuant to subsection (c) of K.S.A. 76-6a13, to construct the following: A multi-level parking facility at the university of Kansas medical center.

History: L. 1977, ch 312, § 1; July 1.



76-6a34 Same; issuance of bonds.

76-6a34. Same; issuance of bonds. For the purpose of paying all or part of the costs of the construction authorized in K.S.A. 76-6a33, the state board of regents is authorized to issue revenue bonds pursuant to K.S.A. 76-6a12 et seq.

History: L. 1977, ch 312, § 2; July 1.



76-6a35 Construction of medical library at KUMC authorized; issuance of bonds.

76-6a35. Construction of medical library at KUMC authorized; issuance of bonds. (a) The state board of regents is hereby authorized, pursuant to subsection (c) of K.S.A. 76-6a13, to construct and equip a medical library at the university of Kansas medical center.

(b) For the purpose of paying part of the costs of the capital improvement project to construct and equip a medical library at the university of Kansas medical center, the state board of regents is authorized to issue revenue bonds pursuant to K.S.A. 76-6a12 et seq.

History: L. 1980, ch. 23, § 5; May 21.



76-6a36 Construct and equip coliseum at Kansas state university; issuance of bonds.

76-6a36. Construct and equip coliseum at Kansas state university; issuance of bonds. (a) The state board of regents is hereby authorized, pursuant to subsection (c) of K.S.A. 76-6a13 and amendments thereto, to construct and equip a coliseum at Kansas state university.

(b) For the purpose of paying part of the costs of the capital improvement project to construct and equip a coliseum at Kansas state university, the state board of regents is authorized to issue revenue bonds pursuant to K.S.A. 76-6a12 et seq.

History: L. 1985, ch. 300, § 1; May 2.



76-6a37 Renovation of student union building at university of Kansas authorized; consultation with joint committee on state building construction.

76-6a37. Renovation of student union building at university of Kansas authorized; consultation with joint committee on state building construction. (a) The state board of regents is hereby authorized, pursuant to subsection (c) of K.S.A. 76-6a13 and amendments thereto, to renovate the student union building at the university of Kansas.

(b) For the purposes of paying all or part of the costs of the capital improvement project to renovate the student union building at the university of Kansas, the state board of regents is authorized to issue revenue bonds pursuant to K.S.A. 76-6a12 et seq. and amendments thereto.

(c) The state board of regents shall not initiate the capital improvement project to renovate the student union building at the university of Kansas or issue revenue bonds therefor, as authorized by this act, without having first advised and consulted on such capital improvement project with the joint committee on state building construction.

History: L. 1986, ch. 359, § 5; May 15.



76-6a38 Construction of second parking facility at university of Kansas medical center authorized; issuance of bonds.

76-6a38. Construction of second parking facility at university of Kansas medical center authorized; issuance of bonds. (a) The state board of regents is hereby authorized, pursuant to subsection (c) of K.S.A. 76-6a13 and amendments thereto, to construct a second multilevel parking facility at the university of Kansas medical center.

(b) For the purpose of paying all or part of the costs of the construction authorized in subsection (a), the state board of regents is authorized to issue revenue bonds pursuant to K.S.A. 76-6a12 et seq.and amendments thereto.

History: L. 1987, ch. 289, § 1; May 21.



76-6a39 Construction of parking facility at university of Kansas; issuance of bonds; precedent condition.

76-6a39. Construction of parking facility at university of Kansas; issuance of bonds; precedent condition. (a) The state board of regents is hereby authorized, pursuant to subsection (c) of K.S.A. 76-6a13 and amendments thereto, to construct a multilevel parking facility at the university of Kansas in Lawrence, Kansas.

(b) For the purpose of paying all or part of the costs of the construction authorized in subsection (a), the state board of regents is authorized to issue revenue bonds pursuant to K.S.A. 76-6a12 et seq.and amendments thereto.

(c) No expenditures may be made to construct the multilevel parking facility authorized in subsection (a) unless the preliminary plans, including the proposed design and location, for the facility have been presented to the joint committee on state building construction.

History: L. 1987, ch. 289, § 2; May 21.



76-6a40 Capital improvements for an out-patient center for cancer-related services and treatment; definitions.

76-6a40. Capital improvements for an out-patient center for cancer-related services and treatment; definitions. As used in K.S.A. 76-6a40 through 76-6a44:

(a) "Building" has the meaning ascribed thereto in K.S.A. 76-6a13 and amendments thereto; and

(b) "private organization" means any private corporation organized for profit or not for profit and existing or qualified to do business under the laws of Kansas for the delivery of out-patient detection, screening, diagnostic and treatment services relating to cancer.

History: L. 1991, ch. 274, § 1; May 30.



76-6a41 Same; agreements with private organization to construct or renovate buildings; conditions for approval of projects; consultation with joint committee on state building construction.

76-6a41. Same; agreements with private organization to construct or renovate buildings; conditions for approval of projects; consultation with joint committee on state building construction. (a) In accordance with an agreement entered into with the chancellor of the university of Kansas and approved by the state board of regents, a private organization is authorized to construct one or more buildings on state-owned property of the university of Kansas medical center in Kansas City, Kansas, from any moneys of the private organization, if the capital improvement projects for such buildings have received prior approval by the state board of regents and the plans and specifications for such projects have received prior approval by the secretary of administration. Such capital improvement projects shall be totally financed from private moneys of the private organization and the buildings constructed shall become the property of Kansas upon completion and acceptance by the secretary of administration. No such capital improvement project for a building shall be approved by the state board of regents unless the state board of regents has: (1) Advised and consulted with the joint committee on state building construction regarding such capital improvement project; and (2) determined that such project will generate additional hospital revenues from the out-patient center providing detection, screening, diagnostic and treatment services relating to cancer that exceed the costs incurred by the university of Kansas medical center under this act during the term of any revenue bonds issued under this act.

(b) In accordance with an agreement entered into with the chancellor of the university of Kansas and approved by the state board of regents, a private organization is authorized to repair, remodel or renovate one or more state buildings of the university of Kansas medical center in Kansas City, Kansas, from any moneys of the private organization, if the capital improvement projects for such repairs, remodeling or renovations have received prior approval by the state board of regents and the plans and specifications for such projects have received prior approval by the secretary of administration. Such capital improvement projects shall be totally financed from private moneys of the private organization and the repairs, remodeling or renovations shall become the property of the state of Kansas upon completion and acceptance by the secretary of administration. No such capital improvement project to repair, remodel or renovate any state building shall be approved by the state board of regents unless the state board of regents has: (1) First advised and consulted with the joint committee on state building construction on such capital improvement project; and (2) determined that such project will generate additional hospital revenues from the out-patient center providing detection, screening, diagnostic and treatment services relating to cancer that exceed the costs incurred by the university of Kansas medical center under this act during the term of any revenue bonds issued under this act.

History: L. 1991, ch. 274, § 2; May 30.



76-6a42 Same; authorizations for project, acquisition of adjacent land and issuance of revenue bonds, conditions precedent; approval of title and form of deed; eminent domain.

76-6a42. Same; authorizations for project, acquisition of adjacent land and issuance of revenue bonds, conditions precedent; approval of title and form of deed; eminent domain. (a) At the request of the chancellor of the university of Kansas and subject to the provisions of appropriation acts, the state board of regents is hereby authorized to construct, repair, remodel or renovate one or more buildings on state-owned property at the university of Kansas medical center for an out-patient center providing detection, screening, diagnostic and treatment services relating to cancer and is hereby authorized and empowered to acquire fee simple title to lots or tracts of land and any improvements thereon located adjacent to the university of Kansas medical center for such outpatient center. No such building shall be constructed, repaired, remodeled or renovated and no such real estate shall be acquired therefor under the authority of this section unless the state board of regents has: (1) First advised and consulted on such construction, repair, remodeling or renovation and on any such acquisition with the joint committee on state building construction; and (2) determined that such construction, repair, remodeling or renovation will generate additional hospital revenues from the out-patient center providing detection, screening, diagnostic and treatment services relating to cancer that exceed the costs incurred by the university of Kansas medical center under this act during the term of any revenue bonds issued under this act.

(b) For the purpose of paying all or a part of the cost of the construction of any such building on state-owned property at the university of Kansas medical center, the cost of repairing, remodeling or renovating one or more state buildings at the university of Kansas medical center and the cost of acquiring such real estate adjacent to the university of Kansas medical center for such outpatient center, under the authority of this act, the state board of regents is authorized to issue revenue bonds pursuant to K.S.A. 76-6a12 et seq., and amendments thereto, except that (1) the state board of regents shall not issue any such bonds unless the state board of regents has first advised and consulted on such capital improvement projects for construction, repair, remodeling or renovation of one or more buildings and on any such acquisition of real estate adjacent to the university of Kansas medical center for such outpatient center with the joint committee on state building construction; and (2) such bonds shall be payable as to both principal and interest solely and only out of income and revenues arising from the operation of the university of Kansas hospital or an out-patient center providing detection, screening, diagnostic and treatment services relating to cancer.

(c) Before paying the consideration for any such purchase of such real estate adjacent to the university of Kansas medical center for such outpatient center, the state board of regents shall secure an approval of the title and the form of the deed from the attorney general. Each such conveyance shall be made to the state of Kansas and shall be filed in the office of the secretary of state. The provisions of K.S.A. 75-3043a and amendments thereto shall not apply to any purchase of real estate under this section.

(d) If the state board of regents and the owners of any real estate which the state board of regents desires to purchase under this section cannot agree as to the price to be paid therefor, or if the owner of the property refuses to sell the real property, the state board of regents is authorized to exercise the right of eminent domain in the manner provided by K.S.A. 26-501 through 26-516 and amendments thereto.

History: L. 1991, ch. 274, § 3; May 30.



76-6a43 Same; lease of medical center property to private organization; required lease provisions; review by attorney general; approval, conditions precedent; exemptions.

76-6a43. Same; lease of medical center property to private organization; required lease provisions; review by attorney general; approval, conditions precedent; exemptions. (a) The state board of regents for and on behalf of the university of Kansas medical center, with or without receiving direct monetary consideration therefor, may negotiate and enter into an agreement with a private organization for not to exceed 35 years in duration to lease a portion of the property of the university of Kansas medical center for the purposes of the establishment and operation of an out-patient center providing detection, screening, diagnostic and treatment services relating to cancer by such private organization, together with such other restrictions as to use as the state board of regents deems necessary.

(b) The agreement shall specify the purposes for which the leased property may be used, including any restrictions upon the use of such property, and, in the event such property shall cease to be used for such purposes or the restrictions specified upon the use of such property are violated, the lease shall terminate and the possession of the property shall immediately revert to Kansas. The proposed agreement shall be submitted to the attorney general for review and approval as to form and legality. After such approval, the agreement shall be signed by the chairperson of the state board of regents.

(c) The agreement entered into pursuant to the provisions of this act shall be renewable at the end of the term of the agreement or may be deemed canceled at the end of the term of the lease at the insistence of either of the parties thereto. Upon the termination of the agreement, all improvements on the real estate of such agreement made by the private organization shall become property of the state of Kansas.

(d) The agreement authorized by this section shall not be entered into until after the proposed agreement and the terms thereof have been presented to the joint committee on state building construction and the state board of regents has determined that pursuant to such proposed agreement and the terms thereof additional hospital revenues will be generated from the out-patient center providing detection, screening, diagnostic and treatment services relating to cancer in an amount that will exceed the costs incurred by the university of Kansas medical center under this act during the term of any revenue bonds issued under this act. The provisions of K.S.A. 75-430a and 75-3739 and amendments thereto shall not apply to the agreement authorized by this section.

History: L. 1991, ch. 274, § 4; May 30.



76-6a44 Same; acquisition of real estate in Wyandotte county; approval of title and form of deed; eminent domain; revenue bonds, prior consultation with joint committee on state building construction.

76-6a44. Same; acquisition of real estate in Wyandotte county; approval of title and form of deed; eminent domain; revenue bonds, prior consultation with joint committee on state building construction. (a) The state board of regents is hereby authorized and empowered to acquire fee simple title to lots or tracts of land and any improvements thereon located within Wyandotte county, Kansas, for the use by the university of Kansas medical center for storage facilities. Before paying the consideration for any such purchase of such real estate, the state board of regents shall secure an approval of the title and the form of the deed from the attorney general. Each such conveyance shall be made to the state of Kansas and shall be filed in the office of the secretary of state. The provisions of K.S.A. 75-3043a and amendments thereto shall not apply to any purchase of real property under this section.

(b) If the state board of regents and the owners of any real estate which the state board of regents desires to purchase under this section cannot agree as to the price to be paid therefor, or if the owner of the property refuses to sell the real property, the state board of regents is authorized to exercise the right of eminent domain in the manner provided by K.S.A. 26-501 through 26-516 and amendments thereto.

(c) For the purpose of paying all or a part of the cost of the acquisition of such real estate, the state board of regents is authorized to issue revenue bonds pursuant to K.S.A. 76-6a12 et seq., and amendments thereto, except that (1) the state board of regents shall not issue any such bonds unless the state board of regents has first advised and consulted on such acquisition with the joint committee on state building construction, and (2) such bonds shall be payable as to both principal and interest solely and only out of income and revenues arising from the operation of the university of Kansas hospital.

History: L. 1991, ch. 274, § 5; May 30.






Article 6b STATE TAX LEVIES FOR BUILDINGS

76-6b01 Annual tax levy for institutions of higher education; apportionment; proceeds to state treasurer; disposition.

76-6b01. Annual tax levy for institutions of higher education; apportionment; proceeds to state treasurer; disposition. (a) There is hereby levied an annual permanent state tax upon all tangible property in this state which is subject to ad valorem taxation. The tax levy shall be .6 mill in the year 2003 and 1 mill in the year 2004 and each year thereafter until changed by statute. Such tax levy shall be in addition to all other state tax levies authorized by law. Such tax levy shall be for the use and benefit of the state institutions of higher education. The proceeds of such tax levy shall be apportioned in accordance with this act.

(b) The county treasurer of each county shall make the proceeds of the tax levy provided for in this section available to the state treasurer immediately upon collection. When available the state treasurer shall withdraw from each county the proceeds of the taxes raised by such tax levy. Upon such withdrawal the state treasurer shall deposit the same in the state treasury and shall credit the same as provided in K.S.A. 76-6b02.

History: L. 1941, ch. 388, § 1; L. 1949, ch. 458, § 1; L. 1955, ch. 382, § 1; L. 1957, ch. 501, § 3; L. 1961, ch. 430, § 1; L. 1965, ch. 484, § 1; L. 1974, ch. 414, § 1; L. 1983, ch. 305, § 1; L. 2003, ch. 146, § 12; Oct. 1.



76-6b02 Annual tax levy for institutions of higher education; moneys credited to Kansas educational building fund; authorized uses; pledging of moneys appropriated, effect.

76-6b02. Annual tax levy for institutions of higher education; moneys credited to Kansas educational building fund; authorized uses; pledging of moneys appropriated, effect. (a) All moneys received by the state treasurer under K.S.A. 76-6b01, and amendments thereto, shall be credited to the Kansas educational building fund to be used for the construction, reconstruction, equipment and repair of buildings and grounds at the state educational institutions under the control and supervision of the state board of regents and for payment of debt service on revenue bonds issued to finance such projects, all subject to appropriation by the legislature.

(b) Subject to any restrictions imposed by appropriation acts, the state board of regents is authorized to pledge funds appropriated to it from the Kansas educational building fund or from any other source and transferred to a special revenue fund of the state board of regents specified by statute for the payment of debt service on revenue bonds issued for the purposes set forth in subsection (a). Subject to any restrictions imposed by appropriation acts, the state board of regents is also authorized to pledge any funds appropriated to it from the Kansas educational building fund or from any other source and transferred to a special revenue fund of the state board of regents specified by statute as a priority for the payment of debt service on such revenue bonds. Neither the state or the state board of regents shall have the power to pledge the faith and credit or taxing power of the state of Kansas for such purposes and any payment by the state board of regents for such purposes shall be subject to and dependent on appropriations being made from time to time by the legislature.  Any obligation of the state board of regents for payment of debt service on revenue bonds and any such revenue bonds issued for the purposes set forth in subsection (a) shall not be considered a debt or obligation of the state for the purpose of section 6 of article 11 of the constitution of the state of Kansas.

History: L. 1941, ch. 388, § 2; L. 1945, ch. 339, § 1; L. 1955, ch. 382, § 2; L. 1961, ch. 430, § 2; L. 1965, ch. 484, § 2; L. 1969, ch. 419, § 2; L. 1974, ch. 414, § 2; L. 1977, ch. 237, § 23; L. 1996, ch. 259, § 37; July 1.



76-6b03 Same; annual report and recommendations to legislature of building needs; inclusion in budget request.

76-6b03. Same; annual report and recommendations to legislature of building needs; inclusion in budget request. The state board of regents shall submit to the legislature at each regular session a report showing the long-range building needs of the institutions named in K.S.A. 76-6b02, and including recommendations regarding the construction, reconstruction, equipment and repair of buildings and grounds at such institutions during the ensuing fiscal year. Such provisions and appropriations for these purposes as the legislature shall deem proper shall be made by it. Such report and recommendations shall be made by, through, and included in the budget request made by said board as provided by law. The report of the long-range building needs shall be made as a supplemental part of the said budget request for informational purposes, and the recommendations for the ensuing fiscal year shall be included as a part of the regular budget requests.

History: L. 1941, ch. 388, § 3; L. 1961, ch. 431, § 1; L. 1974, ch. 414, § 4; July 1.



76-6b04 Tax levy for state institutions for caring for certain persons and children.

76-6b04. Tax levy for state institutions for caring for certain persons and children. (a) There is hereby levied an annual permanent state tax upon all tangible property in this state which is subject to ad valorem taxation. The tax levy shall be .3 mill in the year 2003 and .5 mill in the year 2004 and each year thereafter until changed by statute. The tax levy shall be in addition to all other state tax levies authorized by law. The tax levy shall be for the use and benefit of state institutions caring for persons who are mentally ill, retarded, visually handicapped, with a handicapping hearing loss or tubercular or state institutions caring for children who are deprived, wayward, miscreant, delinquent, children in need of care or juvenile offenders and who are in need of residential care or treatment, or institutions designed primarily to provide vocational rehabilitation for handicapped persons. As used in this section, "state institutions" shall include, but not be limited to, those institutions under the authority of the commissioner of juvenile justice. The proceeds of such tax levy shall be apportioned in accordance with this act.

(b) The county treasurer of each county shall make the proceeds of the tax levy provided for in this section available to the state treasurer immediately upon collection. When available, the state treasurer shall withdraw from each county the proceeds of the taxes raised by such tax levy. Upon such withdrawal the state treasurer shall deposit the same in the state treasury and shall credit the same as provided in K.S.A. 76-6b05, and amendments thereto.

History: L. 1953, ch. 459, § 1; L. 1955, ch. 383, § 1; L. 1957, ch. 501, § 4; L. 1961, ch. 430, § 3; L. 1965, ch. 485, § 1; L. 1965, ch. 486, § 1; L. 1973, ch. 381, § 1; L. 1974, ch. 414, § 5; L. 1976, ch. 409, § 1; L. 1977, ch. 313, § 1; L. 1982, ch. 182, § 146; L. 1983, ch. 305, § 2; L. 1986, ch. 360, § 1; L. 1987, ch. 357, § 1; L. 1990, ch. 337, § 1; L. 1997, ch. 156, § 103; L. 2003, ch. 146, § 13; Oct. 1.



76-6b05 Tax levy for state institutions for caring for certain persons and children; moneys credited to state institutions building fund for legislative appropriation; payment of debt service on certain revenue bonds.

76-6b05. Tax levy for state institutions for caring for certain persons and children; moneys credited to state institutions building fund for legislative appropriation; payment of debt service on certain revenue bonds. (a) All moneys received by the state treasurer under K.S.A. 76-6b04, and amendments thereto, shall be credited to the state institutions building fund, which is hereby created in the state treasury, to be used for the construction, reconstruction, equipment and repair of buildings and grounds at institutions specified in K.S.A. 76-6b04, and amendments thereto, and for payment of debt service on revenue bonds issued to finance such projects, all subject to appropriation by the legislature.

(b) Subject to any restrictions imposed by appropriation acts, the juvenile justice authority is authorized to pledge funds appropriated to it from the state institutions building fund or from any other source and transferred to a special revenue fund of the juvenile justice authority specified by statute for the payment of debt service on revenue bonds issued for the purposes set forth in subsection (a). Subject to any restrictions imposed by appropriation acts, the juvenile justice authority is also authorized to pledge any funds appropriated to it from the state institutions building fund or from any other source and transferred to a special revenue fund of the juvenile justice authority specified by statute as a priority for the payment of debt service on such revenue bonds. Neither the state or the juvenile justice authority shall have the power to pledge the faith and credit or taxing power of the state of Kansas for such purposes and any payment by the juvenile justice authority for such purposes shall be subject to and dependent on appropriations being made from time to time by the legislature. Any obligation of the juvenile justice authority for payment of debt service on revenue bonds and any such revenue bonds issued for the purposes set forth in subsection (a) shall not be considered a debt or obligation of the state for the purpose of section 6 of article 11 of the constitution of the state of Kansas.

(c) Subject to any restrictions imposed by appropriation acts, the Kansas department for aging and disability services is authorized to pledge funds appropriated to it from the state institutions building fund or from any other source and transferred to a special revenue fund of the Kansas department for aging and disability services specified by statute for the payment of debt service on revenue bonds issued for a new state security hospital on the Larned state hospital grounds or any other capital improvement projects at any other institution or facility of the Kansas department for aging and disability services. Subject to any restrictions imposed by appropriation acts, the Kansas department for aging and disability services is also authorized to pledge any funds appropriated to it from the state institutions building fund or from any other source and transferred to a special revenue fund of the Kansas department for aging and disability services specified by statute as a priority for the payment of debt service on such revenue bonds. Neither the state or the Kansas department for aging and disability services shall have the power to pledge the faith and credit or taxing power of the state of Kansas for such purposes and any payment by the Kansas department for aging and disability services for such purposes shall be subject to and dependent on appropriations being made from time to time by the legislature. Any obligation of the Kansas department for aging and disability services for payment of debt service on revenue bonds and any such revenue bonds issued for a new state security hospital on the Larned state hospital grounds or any other capital improvement projects at any other institution or facility of the Kansas department for aging and disability services shall not be considered a debt or obligation of the state for the purpose of section 6 of article 11 of the constitution of the state of Kansas.

(d) Subject to any restrictions imposed by appropriation acts, the director of the Kansas commission on veterans affairs office is authorized to pledge funds appropriated to it from the state institutions building fund or from any other source and transferred to a special revenue fund of the Kansas commission on veterans affairs office specified by statute for the payment of debt service on revenue bonds issued for veterans' home HVAC system replacement. Subject to any restrictions imposed by appropriation acts, the director of the Kansas commission on veterans affairs office is also authorized to pledge any funds appropriated to it from the state institutions building fund or from any other source and transferred to a special revenue fund of the Kansas commission on veterans affairs office specified by statute as a priority for the payment of debt service on such revenue bonds. Neither the state nor the director of the Kansas commission on veterans affairs office shall have the power to pledge the faith and credit or taxing power of the state of Kansas for such purposes and any payment by the Kansas commission on veterans affairs office for such purposes shall be subject to and dependent on appropriations being made from time to time by the legislature. Any obligation of the Kansas commission on veterans affairs office for payment of debt service on revenue bonds and any such revenue bonds issued for veterans' home HVAC system replacement shall not be considered a debt or obligation of the state for the purpose of section 6 of article 11 of the constitution of the state of Kansas.

History: L. 1953, ch. 459, § 2; L. 1955, ch. 383, § 2; L. 1957, ch. 464, § 1; L. 1959, ch. 346, § 1; L. 1965, ch. 485, § 2; L. 1965, ch. 486, § 2; L. 1974, ch. 414, § 6; L. 2000, ch. 163, § 1; L. 2002, ch. 153, § 1; L. 2003, ch. 137, § 32; L. 2014, ch. 83, § 36; July 1.



76-6b07 Transfer of balance in Kansas charitable institutions and mental hospitals building fund to state institutions building fund.

76-6b07. Transfer of balance in Kansas charitable institutions and mental hospitals building fund to state institutions building fund. On July 1, 1974, the director of accounts and reports shall transfer the balance in the Kansas charitable institutions and mental hospitals building fund to the state institutions building fund.

History: L. 1974, ch. 414, § 10; July 1.



76-6b08 School dormitory fund; uses; limitation; transfer to education building fund.

76-6b08. School dormitory fund; uses; limitation; transfer to education building fund. The state school dormitory fund is hereby continued in existence in the state treasury. The moneys in such fund shall be used only to supplement moneys derived from donations, gifts, bequests or the issuance of revenue bonds for the purpose of constructing and equipping student dormitories and grounds, but not more than fifty percent (50%) of the cost of construction and equipping any one dormitory shall be paid from that portion of the funds derived from the tax levies formerly imposed by K.S.A. 76-6b01 for the state school dormitory fund. On July 1, 1975, the director of accounts and reports shall transfer two million dollars ($2,000,000) from the state school dormitory fund to the Kansas educational building fund.

History: L. 1974, ch. 414, § 3; L. 1975, ch. 468, § 1; July 1.



76-6b09 Tax levy for state correctional institutions; proceeds credited to correctional institutions building fund; use.

76-6b09. Tax levy for state correctional institutions; proceeds credited to correctional institutions building fund; use. (a) There is hereby levied in the year 1990, a state tax of .25 mill upon all taxable tangible property in the state. Such tax levy shall be in addition to all other state tax levies authorized by law. Such tax levy shall be for the use and benefit of state correctional institutions.

(b) The county treasurer of each county shall make the proceeds of the tax levy provided for in this section available to the state treasurer immediately upon collection. When available the state treasurer shall withdraw from each county the proceeds of the taxes raised by such tax levy. Upon such withdrawal the state treasurer shall deposit the same in the state treasury.

(c) All moneys received by the state treasurer shall be credited to the correctional institutions building fund, which is hereby created, to be appropriated by the legislature for use and benefit of state correctional institutions.

History: L. 1976, ch. 409, § 2; L. 1977, ch. 313, § 2; L. 1986, ch. 360, § 2; L. 1987, ch. 357, § 2; L. 1990, ch. 337, § 2; July 1.



76-6b11 Accounting procedures, moneys credited to Kansas educational building fund, state institutions building fund and correctional institutions building fund.

76-6b11. Accounting procedures, moneys credited to Kansas educational building fund, state institutions building fund and correctional institutions building fund. (a) Except as provided in subsection (e), on July 1 of each year, the director of accounts and reports shall record a debit to the state treasurer's receivables for the Kansas educational building fund, the state institutions building fund and the state general fund and shall record a corresponding credit to each such fund in an amount equal to 95% of the amount credited respectively to each such fund during the immediately preceding fiscal year, except that such amount shall be proportionally adjusted with respect to any such fund in any fiscal year for any change in the tax levy rate for any such fund.

(b) All taxes received by the state treasurer under K.S.A. 76-6b01, 76-6b04 and section 15 [L. 2003, ch. 146, § 15], and amendments thereto, during the current fiscal year shall be deposited in the state treasury to the credit of the Kansas educational building fund, the state institutions building fund and the state general fund, respectively, and shall reduce the amount debited and credited to such funds under subsection (a).

(c) On June 30 of each year, the director of accounts and reports shall adjust the amounts debited and credited to the state treasurer's receivables and to the Kansas educational building fund, the state institutions building fund and the state general fund pursuant to this section, to reflect the taxes actually received by the state treasurer and deposited during the fiscal year in the state treasury to the credit of each such fund.

(d) The director of accounts and reports shall notify the state treasurer of all amounts debited and credited to the Kansas educational building fund, the state institutions building fund and the state general fund pursuant to this section and all reductions and adjustments thereto made pursuant to this section. The state treasurer shall enter all such amounts debited and credited and shall make reductions and adjustments thereto on the books and records kept and maintained for such funds by the state treasurer in accordance with the notice thereof.

(e) On October 1, 2003, the director of accounts and reports shall make such adjustments and amendments as may be required to reflect and account for the property tax imposed by K.S.A. 2015 Supp. 79-2976 as if such tax had been in effect on July 1, 2003.

History: L. 1987, ch. 358, § 1; L. 2003, ch. 146, § 14; Oct. 1.



76-6b12 Transfer of moneys appropriated from Kansas educational building fund for certain capital improvement projects.

76-6b12. Transfer of moneys appropriated from Kansas educational building fund for certain capital improvement projects. On the first day of fiscal year 1998 and on the first day of each fiscal year thereafter through fiscal year 2012, moneys in the Kansas educational building fund which are appropriated for such fiscal year for debt service for capital improvement projects pursuant to subsection (d) of section 13 of chapter 259 of the 1996 Session Laws of Kansas or pursuant to future appropriation acts shall be transferred by the director of accounts and reports to the comprehensive rehabilitation and repair fund of the state board of regents established pursuant to subsection (c) of section 13 of chapter 259 of the 1996 Session Laws of Kansas.

History: L. 1996, ch. 259, § 14; May 30.






Article 7 STATE EDUCATIONAL INSTITUTIONS; MANAGEMENT AND OPERATION

76-711 Definitions.

76-711. Definitions. As used in this act, unless the context otherwise requires:

(a) "State educational institution" means the university of Kansas, Kansas state university of agriculture and applied science, Wichita state university, Emporia state university, Pittsburg state university, and Fort Hays state university.

(b) "Board of regents" means the state board of regents provided for in the constitution of this state and described in article 32 of chapter 74 of Kansas Statutes Annotated and amendments thereto.

History: L. 1970, ch. 371, § 1; L. 1974, ch. 415, § 2; L. 1977, ch. 237, § 24; L. 1988, ch. 297, § 19; L. 1991, ch. 272, § 18; May 2.



76-712 Operation and management under control and supervision of state board of regents; closure, combination or merger subject to legislative authorization.

76-712. Operation and management under control and supervision of state board of regents; closure, combination or merger subject to legislative authorization. Except as otherwise provided by act of the legislature, the state educational institutions are separate state agencies and state institutions and shall be controlled by and operated and managed under the supervision of the board of regents. For such control, operation, management or supervision, the board of regents may make contracts and adopt orders, policies or rules and regulations and do or perform such other acts as are authorized by law or are appropriate for such purposes, except that no state educational institution, or campus thereof, shall be closed, combined or merged with any other state educational institution, for administrative or management or other purposes, except as specifically authorized by appropriations or other act of the legislature.

History: L. 1970, ch. 371, § 2; L. 1977, ch. 237, § 25; L. 1985, ch. 302, § 1; L. 1991, ch. 272, § 22; May 2.



76-713 Lawsuits by or against board of regents, state educational institutions; representation by attorney general; exception.

76-713. Lawsuits by or against board of regents, state educational institutions; representation by attorney general; exception. The board of regents may sue in its own name or in the name of any state educational institution, or may authorize suit to be brought by the chief executive officer of any state educational institution in the name of such state educational institution. The board of regents may be sued and may defend any action brought against the board of regents or any state educational institution. Any state educational institution may be sued and may defend any action brought against it. The attorney general, or an attorney designated by the attorney general, shall represent the board of regents and any state educational institution in all litigation, except that litigation arising pursuant to contracts for collection services entered into under K.S.A. 76-745 and amendments thereto shall not be subject to this requirement and the board of regents and any state educational institution shall be represented in any such litigation in accordance with such contracts entered into under K.S.A. 76-745 and amendments thereto.

History: L. 1970, ch. 371, § 3; L. 1977, ch. 237, § 26; L. 1990, ch. 338, § 1; July 1.



76-714 Chief executive officers; titles; appointment; compensation.

76-714. Chief executive officers; titles; appointment; compensation. The chief executive officer of the university of Kansas shall have the title of chancellor. The chief executive officers of other  state educational institutions shall have the title of president. The chief executive officers of the state educational institutions shall be appointed by the board of regents. Such chief executive officers shall serve at the pleasure of the board of regents and shall receive such compensation as the board of regents prescribes.

History: L. 1970, ch. 371, § 4; L. 1977, ch. 237, § 27; April 21.



76-715 Appointment of employees; compensation.

76-715. Appointment of employees; compensation. The chief executive officer of each state educational institution shall appoint such employees as are authorized by the board of regents. Employees in the unclassified service shall serve at the pleasure of the chief executive officer of the state educational institution, subject to policies approved by the board of regents. Unclassified employees shall receive such compensation as is prescribed by the chief executive officer of the state educational institution within authorizations by the board of regents. Employees of the state educational institutions, who are not in the unclassified service, shall be in the classified service of the Kansas civil service act.

History: L. 1970, ch. 371, § 5; L. 1977, ch. 237, § 28; April 21.



76-715a Conversion of certain employees to the unclassified service.

76-715a. Conversion of certain employees to the unclassified service. (a) The state board of regents, in accordance with the provisions of this section, may authorize any state institution of higher education to convert all classified staff employee positions or any portion thereof in the institution to the unclassified service of state employment. Except as otherwise provided for leave time in K.S.A. 2015 Supp. 76-715b, and amendments thereto, those classified staff employees whose positions are converted from classified to unclassified status shall retain all health and flexible benefits and leave and retirement benefits provided to them under the state classified employee system. Each institution designated by the board shall develop a plan for a system for administration of all other aspects of employment for these employees, including personnel policies and procedures, and each such system of administration shall be subject to approval by the state board of regents. Such personnel policies and procedures shall include a disciplinary and grievance process which provides for the right to appeal and due process procedures. Development of such plan shall be subject to input from affected classified employees. Implementation of this section shall not cause a salary reduction or layoff of any classified employee. This section shall not be implemented by the state board of regents at any state institution of higher education unless an election has been held for classified staff employees affected by such proposal at such institution and the classified staff employees voting at the election by majority vote approve the conversion of the classified staff employee positions affected by such proposal at that institution to unclassified positions. Any such election held after the effective date of this act shall be preceded by an official announcement providing at least 90 days' notice of the date, time and place of the election. After a vote of approval, the state educational institution shall provide all affected employees with opportunities for input into the development of the plan that is to be presented to the state board of regents.

(b) For the limited purposes of this section, and K.S.A. 74-4925, and amendments thereto, these newly designated unclassified employees shall be referred to as "university support staff" and the university of Kansas medical center shall be considered a state institution of higher education separate from the university of Kansas, Lawrence, and its campuses.

(c) Nothing in this act shall affect the representation rights of collective bargaining organizations that represent employees of a state institution of higher education, nor shall the provisions of this act affect any term or condition of any collective bargaining agreement in effect on the effective date of this act.

History: L. 2005, ch. 94, § 1; L. 2015, ch. 92, § 10; July 1.



76-715b Leave time for classified employees of state education institutions, authorization.

76-715b. Leave time for classified employees of state education institutions, authorization. (a) As used in this section:

(1) "State board" means the state board of regents.

(2) "State educational institution" has the meaning ascribed thereto in K.S.A. 76-711, and amendments thereto.

(3) "Leave time" means vacation leave and discretionary day leave.

(b) The state board may adopt a policy which authorizes state educational institutions to provide leave time to the classified employees and university support staff of any such institution in an amount not to exceed the amount of leave time provided to unclassified employees of such institution.

(c) Subject to the policy of the state board adopted pursuant to this section, each state educational institution may provide leave time to classified employees and university support staff of such institution. The amount of leave time may vary from the amount of leave time provided to classified or unclassified employees of state agencies that are not state educational institutions.

(d) The state board shall adopt any rules and regulations necessary to implement the provisions of this act.

History: L. 2006, ch. 168, § 6; L. 2015, ch. 92, § 11; July 1.



76-716 Determination of programs offered and degrees to be granted.

76-716. Determination of programs offered and degrees to be granted. The state board of regents shall determine the programs which shall be offered and the degrees which may be granted by each state educational institution. In the case of honorary degrees the board of regents shall approve each individual award.

History: L. 1970, ch. 371, § 6; L. 1977, ch. 237, § 29; April 21.



76-717 Admission of students.

76-717. Admission of students. (a) The board of regents may adopt rules and regulations for the admission of students at the state educational institutions. Except as provided by subsection (f), the rules and regulations shall include the following:

(1) Each Kansas resident who has graduated from an accredited Kansas high school and who is seeking admission to a state educational institution shall be admitted if the applicant for admission has achieved at least one of the following:

(A) The applicant has completed the precollege curriculum prescribed by the board of regents with a minimum grade point average of 2.0 on a 4.0 scale or has been recognized by the board of regents as having attained a functionally equivalent level of education; or

(B) the applicant has a composite American college testing program (ACT) score of not less than 21 points; or

(C) the applicant ranks in the top 1/3 of the applicant's high school class upon completion of seven or eight semesters.

(2) Each Kansas resident who has graduated from a non-accredited private secondary school, as defined in K.S.A. 72-53,100, and amendments thereto, and who is seeking admission to a state educational institution shall be admitted if the applicant for admission has a composite American college testing program (ACT) score of not less than 21 points.

(3) Admission to all state educational institutions shall be granted to each Kansas resident under 21 years of age who has earned the general educational development (GED) certificate with an overall score of not less than 50 points.

(4) Admission to all state educational institutions shall remain open for each Kansas resident who is 21 years of age or older and who has:

(A) Graduated from an accredited Kansas high school or a non-accredited private secondary school; or

(B) earned the general educational development (GED) certificate with an overall score of not less than 50 points.

(5) Each state educational institution shall establish and maintain a policy permitting the admission of not more than 10% of the total number of freshman class admissions to the state educational institution as exceptions to the minimum admissions standards prescribed by this section. These exceptions shall only be applied to students who are bona fide residents of Kansas in accordance with rules and regulations of the board of regents and which rules and regulations are substantially similar to law, rule or regulation relative to the determination of resident status for tuition purposes. Such policy shall also provide that in determining which students to admit as exceptions to the minimum admissions standards prescribed by this section, the state educational institution shall give preference to persons who are in military service. The board of regents shall adopt rules and regulations prescribing criteria and guidelines to be applied on a system-wide basis to policies established by the state educational institutions for the purpose of permitting freshman class admissions to the institutions as exceptions to the minimum admissions standards prescribed by this section. On or before January 31 of each year, the board of regents shall submit a report to the legislature containing the number and percentage of freshman class admissions permitted as exceptions to such standards during the preceding academic year. The information contained in the annual report shall be disaggregated by institution.

(6) Each Kansas resident who has earned at least 24 credit hours of transferable course work with a cumulative grade point average of not less than 2.0 on a 4.0 scale at an accredited community college, university or other college shall be admitted as a transfer student to the state educational institutions. Each state educational institution may permit the admission of not more than 10% of the total number of such resident transfer admissions to the state educational institution as exceptions to the minimum admission standards prescribed by this paragraph. In determining which students to admit as exceptions to the minimum admissions standards prescribed by this paragraph, the state educational institution shall give preference to persons who are in military service. The board of regents shall adopt rules and regulations prescribing criteria and guidelines to be applied on a system-wide basis for the purpose of admitting students who have earned at least 24 credit hours of transferable course work to state educational institutions as exceptions to the minimum standards prescribed by this paragraph. On or before January 31 of each year, the board of regents shall submit a report to the legislature containing the number and percentage of transfer student admissions permitted as exceptions to such standards during the preceding academic year. The information contained in the report shall be disaggregated by institution.

(7) Each person who is not a resident of Kansas and who has graduated from an accredited high school may be admitted as a freshman to any of the state educational institutions if the person has achieved at least one of the following:

(A) The person has completed the precollege curriculum prescribed by the board of regents with a minimum grade point average of 2.50 on a 4.0 scale or has been recognized by the board of regents as having attained a functionally equivalent level of education; or

(B) the person has a composite American college testing program (ACT) score of not less than 21 points; or

(C) the person ranks in the top 1/3 of the person's high school class upon completion of seven or eight semesters.

(8) Each person who is not a resident of Kansas and who has graduated from a non-accredited private secondary school meeting requirements substantially equivalent to K.S.A. 72-53,100 through 72-53,102, and amendments thereto, may be admitted to any state educational institution if the person has a composite American college testing program (ACT) score of not less than 21 points.

(9) Each person who is not a resident of Kansas and who has earned at least 24 credit hours of transferable course work with a cumulative grade point average of not less than 2.0 on a 4.0 scale at an accredited community college, university or other college may be admitted as a transfer student to any of the state educational institutions. Each state educational institution may permit the admission of not more than 10% of the total number of such non-resident transfer admissions to the state educational institution as exceptions to the minimum admission standards prescribed by this paragraph. In determining which students to admit as exceptions to the minimum admissions standards prescribed by this paragraph, the state educational institution shall give preference to persons who are in military service. The board of regents shall adopt rules and regulations prescribing criteria and guidelines to be applied on a system-wide basis for the purpose of admitting students who have earned at least 24 credit hours of transferable course work to state educational institutions as exceptions to the minimum standards prescribed by this paragraph. On or before January 31 of each year, the board of regents shall submit a report to the legislature containing the number and percentage of transfer student admissions permitted as exceptions to such standards during the preceding academic year. The information contained in the report shall be disaggregated by institution.

(10) (A) For those students admitted under an exception to the minimum admissions standards prescribed by this subsection for academic years 2012-2013 and 2013-2014, each state educational institution may require each such student to adopt an individual plan for success.

(B) For those students admitted under an exception to the minimum admissions standards prescribed by this subsection for academic year 2014-2015 and each academic year thereafter, each state educational institution shall require each such student to adopt an individual plan for success prior to enrollment.

(C) Any individual plan for success adopted pursuant to this paragraph shall be reviewed by the student and the student's advisor at least once during the 12-month period immediately succeeding the initial adoption of such plan.  Upon completion of such review, the plan may be revised as mutually agreed to by the student and the student's advisor.  Nothing in this paragraph shall be construed as prohibiting any plan from being reviewed at any other time while the student is attending such state educational institution, or from being reviewed more than once during any academic year.

(b) The board of regents may prescribe a precollege curriculum which includes, but need not be limited to, four units of English, three units of mathematics, three units of social studies and three units of natural science.

(c) When a Kansas high school is organized in a manner that provides for documentation of a student's performance in terms other than units of credit or grade point averages, or both, the board of regents shall determine for the students of such school a level of education that is functionally equivalent to the completion of the precollege curriculum with the required grade point average on a 4.0 scale. The determination of a functionally equivalent level of education required under this subsection shall be made by the board of regents after consultation with the state board of education and the board of education or other governing authority having jurisdiction over the students of the affected school.

(d) The board of regents shall determine a level of education that is functionally equivalent to the completion of the precollege curriculum with the required grade point average on a 4.0 scale for persons who are not residents of Kansas.

(e) The board of regents may authorize the chief executive officer of each state educational institution to adopt additional rules and policies relating to admissions of students so long as such rules and policies are not in conflict with the provisions of this section.

(f) The board of regents may adopt rules and regulations establishing standards for the admission of students to state educational institutions that differ from the standards set forth in subsection (a). Rules and regulations adopted pursuant to this subsection that are more rigorous than those set forth in subsection (a) shall not be effective prior to the first day of the fourth academic year following the year in which the rules and regulations are adopted.

(g) Information in reports required to be compiled and submitted to the legislature by this section may be compiled and submitted to the legislature in a single report.

(h) For purposes of this section:

(1) "Individual plan for success" means a written statement for each student admitted under an exception to the minimum admission standards prescribed in subsection (a) that is jointly developed by the student, the student's advisor and any other employee designated by the state educational institution for the purposes of establishing an individualized plan for such student to assist the student in achieving such student's academic goals.  In addition to academic coursework, such plan may also address such student's extracurricular activities, financial needs and any other aspect of such student's life which may have a bearing on the student's academic success at the state educational institution.  Any such plan may be revised after its initial adoption as mutually agreed to by the student and the student's advisor.

(2) "Military service" means: (A) Any active service in any armed service of the United States; or (B) membership in the Kansas army or air national guard.

History: L. 1970, ch. 371, § 7; L. 1977, ch. 237, § 30; L. 1996, ch. 110, § 2; L. 2009, ch. 37, § 1; L. 2012, ch. 168, § 11; July 1.



76-717a Report to legislature.

76-717a. Report to legislature. The state board of regents shall conduct a study regarding the retention and graduation rates of students who are accepted into state universities through the exceptions to the minimum admissions standards prescribed in K.S.A. 76-717, and amendments thereto, and report the findings of such study to the committee on education of the house of representatives and the committee on education of the senate on or before January 13, 2014.

History: L. 2012, ch. 168, § 9; July 1.



76-718 Dedication of certain moneys.

76-718. Dedication of certain moneys. All moneys received from the rent or sale of property, interest on endowment funds, moneys from the federal government, or from any other source by state educational institutions or their employees under the law or the order of the board of regents or by the state for such  state educational institutions are hereby dedicated to the use of the state educational institution collecting or for which the same are collected.

History: L. 1970, ch. 371, § 8; L. 1977, ch. 237, § 31; April 21.



76-718a Investment of moneys in certain funds by investing agents for certain state educational institutions.

76-718a. Investment of moneys in certain funds by investing agents for certain state educational institutions. The Kansas university endowment association is hereby authorized to act as the investing agent for the permanent university fund referred to in K.S.A. 76-308, and the amendments thereto. The Kansas state university foundation is hereby authorized to act as the investing agent for the state agricultural university fund referred to in K.S.A. 76-410a, and amendments thereto. The Emporia state university foundation, inc., is hereby authorized to act as the investing agent for the state normal school fund referred to in K.S.A. 76-604, and amendments thereto.

Such investing agents shall invest and reinvest moneys in such funds in:

(a) Time deposit, open accounts for periods of not less than 30 days, or certificates of deposit for periods of not less than 90 days, in commercial banks located in Kansas or offered by financial institutions to the extent of insurance provided by the FDIC or NCUSIF;

(b) United States treasury bills or notes with maturities as the investing agent shall determine; or

(c) the permanent endowment fund of the endowment association or foundation.

History: L. 1974, ch. 294, § 11; L. 1977, ch. 237, § 32; L. 1980, ch. 295, § 2; L. 1989, ch. 48, § 99; L. 1992, ch. 16, § 2; L. 2010, ch. 138, § 5; July 1.



76-718b Gifts of personal property; acceptance and administration of; university foundations and foundation subsidiaries.

76-718b. Gifts of personal property; acceptance and administration of; university foundations and foundation subsidiaries. (a) As used in this section:

(1) (A) "Property" means any tangible, intangible or other personal property.

(B) "Property" does not mean real property.

(2) "University" means (A) The university of Kansas, Kansas state university, Wichita state university, Fort Hays state university, Emporia state university and Pittsburg state university; and (B) all campuses and academic and administrative units, schools, colleges, departments or other unincorporated subdivisions of a university.

(3) "Foundation" or "university foundation" means the official foundation of a university.

(4) "Foundation subsidiary" means a third party entity wholly-owned by the foundation or a non-member, non-stock not-for-profit entity wholly controlled by the foundation.

(5) "Chief executive officer" means the president or chancellor of a university or a person designated by the chief executive officer.

(6) "Gift" means any gift, donation, bequest or endowment of property.

(7) "Donor" means any person who makes a gift.

(8) "Approval" means the acceptance of a gift by the chief executive officer of a university and includes any conditions established by the chief executive officer in such approval.

(9) "State law" means any state statute or rule and regulation adopted pursuant thereto.

(b) (1) Except as provided by this section, each gift made to a university, upon written approval of the chief executive officer, shall be deemed to be a gift to the university's foundation.

(2) The provisions of this section shall not apply to any gift that has been or is made to a university if the donor made the gift upon the express written condition that such gift not be transferred to the university's foundation or foundation subsidiary.

(c) All university funds and all student scholarship or loan funds held or managed for a university by the university's foundation, pursuant to state law in effect immediately prior to the effective date of this act and upon written approval of the chief executive officer of the university, shall be deemed to be the property of such foundation.

(d) A gift which otherwise would vest in a foundation under subsection (b) shall not so vest until the earlier of:

(1) The date on which the foundation provides written notice of acceptance of such gift to the chief executive officer. Such notice shall include acceptance of any conditions established in the approval of the gift by the chief executive officer; or

(2) thirty days following the date on which the chief executive officer provides written notice to the foundation of such gift including any conditions established in the approval thereof by the chief executive officer and the failure of such foundation within such thirty-day period to provide such chief executive officer written notice that such foundation either disclaims or is assigning to a foundation subsidiary the gift that was described in the chief executive officer's notice that otherwise would become property of such foundation pursuant to subsection (b). If written notice of such disclaimer or assignment is provided to the chief executive officer within such thirty-day period, such property disclaimed or assigned shall be deemed never to have belonged to the foundation. Any portion of a gift which is assigned shall be deemed to be the property of the foundation subsidiary subject to any conditions established in the approval thereof by the chief executive officer of such university.

(e) Any property which is or becomes the property of a foundation or a foundation subsidiary, pursuant to this section or otherwise, shall not be deemed to be public or state property or moneys under K.S.A. 45-240, and amendments thereto, or other state law.

(f) Any property which becomes the property of a foundation or a foundation subsidiary pursuant to this section shall be received, held, administered, invested, reinvested and expended solely for the benefit of such foundation's university, including faculty or staff of the university, subject to any lawful restrictions created by any agreement or other instrument which governs such gift or student scholarship or loan fund, whether by the donor thereof or in the approval thereof by the chief executive officer of the university. Unless lawful restrictions on the use of the property provide otherwise, any such property may be commingled with other property of such foundation or foundation subsidiary. The foundation or foundation subsidiary may charge and deduct a reasonable administrative fee for services provided in fulfilling its obligations under this subsection and may be reimbursed for its actual expenses incurred in performing such services, from the profits, income or principal of such property.

(g) A foundation or foundation subsidiary shall not have the power to commit its university to expend any public funds or state moneys.

(h) The Kansas university endowment association shall be the official foundation for the university of Kansas. The Kansas state university foundation shall be the official foundation for Kansas state university. The Wichita state university foundation shall be the official foundation for Wichita state university. The Fort Hays state university foundation shall be the official foundation for Fort Hays state university. The Emporia state university foundation, inc., shall be the official foundation for Emporia state university. The Pittsburg state university foundation, inc., shall be the official foundation for Pittsburg state university.

(i) The provisions of subsections (b) and (c) shall not apply to:

(1) Any fees, tuition or other charges collected by a university.

(2) Any gift or transfer made to a university by the university's foundation or foundation subsidiary.

(3) Any funds appropriated by the state of Kansas to a university, the state board of regents, any political or taxing subdivision of the state or to the United States or any agency or instrumentality of any such entity. A foundation, or at the designation of a foundation, a foundation subsidiary may receive, hold, administer, invest, reinvest and expend any of such appropriated funds or moneys and any funds or property which the foundation timely disclaims in compliance with subsection (d) in accordance with, and subject to the terms and conditions of, a written agreement entered into between such foundation or foundation subsidiary and its university which is otherwise authorized by state law or by the terms and conditions of a written agreement between such university and the state of Kansas, the state board of regents, political or taxing subdivision of the state or the United States or any agency or instrumentality of any such entity.

(j) The provisions of K.S.A. 76-156a, and amendments thereto, shall not apply to a gift transferred pursuant to subsection (b).

(k) The provisions of this section shall not supersede the provisions of K.S.A. 76-718a, and amendments thereto.

History: L. 2010, ch. 138, § 1; July 1.



76-719 Fixing tuition, fees and charges; student-activity fees, required use; interest earnings on funds.

76-719. Fixing tuition, fees and charges; student-activity fees, required use; interest earnings on funds. (a) Subject to K.S.A. 76-742, and amendments thereto, the board of regents shall fix tuition, fees and charges to be collected by each state educational institution. If a state educational institution collects a student-activity fee, the funds so collected shall be set apart and used for the purpose of supporting appropriate student activities.

(b) All moneys received by a state educational institution for tuition fixed by the state board of regents shall be deposited in the state treasury and credited to the general fees fund of the state educational institution. All moneys received for any student-activity fee or for any other fees or charges fixed by the state board of regents shall be deposited in the state treasury and credited to the appropriate account of the restricted fees fund of the state educational institution or to another appropriate special revenue fund of the state educational institution.

(c) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the deferred maintenance support fund of each state educational institution interest earnings based on:

(1) The average daily balance of moneys in the general fees fund of the state educational institution for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the deferred maintenance support fund of each state educational institution interest earnings based on:

(1) The average daily balance of moneys in the restricted fees fund of the state educational institution for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(e) All moneys transferred to the deferred maintenance support fund pursuant to this section shall be expended solely to finance infrastructure improvement projects as defined by K.S.A. 2015 Supp. 76-7,102, and amendments thereto.

History: L. 1970, ch. 371, § 9; L. 1977, ch. 237, § 33; L. 1982, ch. 379, § 2; L. 2006, ch. 132, § 11; L. 2007, ch. 200, § 17; May 24.



76-719a Fellowships and scholarships for graduate students; legislative declaration.

76-719a. Fellowships and scholarships for graduate students; legislative declaration. The legislature hereby declares that the provision of post graduate education for persons who desire such an education and are properly qualified therefor is important to the welfare of this state and nation; qualified college or university graduates are frequently deterred by financial considerations from entering into and completing post graduate education, with a resulting severe loss of talents vital to the welfare of the state and nation; and the awarding of fellowships and scholarships for highly qualified graduates of colleges or universities has served in the past, and will serve in the future to alleviate the foregoing problem.

History: L. 1974, ch. 406, § 1; March 20.



76-719b Same; definitions.

76-719b. Same; definitions. Words and terms defined in K.S.A. 76-711 shall have the same meaning when used in this act as is ascribed thereto in said 76-711. As used in this act, scholarships and fellowships are awards for which no service is to be performed and for which moneys are paid.

History: L. 1974, ch. 406, § 2; March 20.



76-719c Fellowships, scholarships, tuition and fee waivers; authority to grant; standards, conditions, requirements.

76-719c. Fellowships, scholarships, tuition and fee waivers; authority to grant; standards, conditions, requirements. (a) Within the limitations of appropriations therefor, the state board of regents may authorize any state educational institution to award grants to students in the form of fellowships, scholarships and waivers of fees and tuition. With the approval of the board of regents, a state educational institution shall impose upon such awards such standards, conditions and requirements as shall be designed to foster the growth, distinction and stability of the state educational institution and the quality of its educational programs and pursuits.

(b) Subject to the provisions of appropriation acts and in accordance with policies adopted by the state board of regents, the chancellor or president of each state educational institution, in the discretion of the chancellor or president, may grant a tuition and fee waiver to one or more graduate students of the state educational institution who is awarded a national fellowship and who is not determined to be a Kansas resident under K.S.A. 76-719, and amendments thereto, and any policies adopted thereunder. Each such tuition and fee waiver shall be in addition to any other financial assistance, grants or tuition or fee waivers and shall be in an amount equal to the difference between the aggregate amount of resident tuition and fees and nonresident tuition and fees for the course of study such graduate student has enrolled in at the state educational institution.

History: L. 1974, ch. 406, § 3; L. 1977, ch. 237, § 34; L. 2000, ch. 143, § 6; L. 2009, ch. 25, § 1; July 1.



76-720 Local deposit of certain funds; exemption from disbursement requirements; annual report of receipts and expenditures.

76-720. Local deposit of certain funds; exemption from disbursement requirements; annual report of receipts and expenditures. Athletic funds, student union funds and funds of student publications which were regularly published prior to July 1, 1955, may be deposited in local banks and be disbursed without compliance with K.S.A. 75-3727 to 75-3744, inclusive, and amendments thereto. The amounts of fees and other receipts credited to such funds, and expenditures therefrom, shall be reported annually by the chief executive officer of each  state educational institution to the director of accounts and reports.

History: L. 1970, ch. 371, § 10; L. 1977, ch. 237, § 35; April 21.



76-721 Authority to contract; contracts with controlled corporations to have certain provisions; contracts subject to 75-3711b.

76-721. Authority to contract; contracts with controlled corporations to have certain provisions; contracts subject to 75-3711b. The board of regents, or any state educational institution with the approval of the board of regents, may enter into contracts with any party or parties including any agency of the United States or any state or any subdivision of any state or with any person, partnership or corporation if the purpose of such contract is related to the operation or function of such board or institution. If such contract is with a corporation whose operations are substantially controlled by the board or any state educational institution, such contract shall provide that the books and records of such corporation shall be public records and shall require an annual audit by an independent certified public accountant to be furnished to the board of regents and filed with the state agency in charge of post auditing state expenditures. All contracts of state educational institutions shall be subject to the provisions of K.S.A. 75-3711b, and amendments thereto.

History: L. 1970, ch. 371, § 11; L. 1977, ch. 237, § 36; L. 1979, ch. 289, § 4; L. 2003, ch. 114, § 5; July 1.



76-721a Contracts for guaranteed admission and continued enrollment of students in programs not offered by Kansas institutions under state board of regents; conditions of agreements.

76-721a. Contracts for guaranteed admission and continued enrollment of students in programs not offered by Kansas institutions under state board of regents; conditions of agreements. The state board of regents is hereby authorized to enter into agreements with the appropriate officials of any one or more institutions, public or private, outside of the state of Kansas to provide for guaranteed admission and continued enrollment of Kansas students in programs offered by such institutions within the limitations provided for in this act. Agreements for guaranteed admission and continued enrollment under this act shall be limited to collegiate programs that are not offered by any institution under the state board of regents and shall be within amounts and subject to the conditions of appropriation acts of the legislature therefor. Any such agreement may provide for annual consideration to be paid by this state to the contracting institution upon guarantee by the institution that it will admit the number of Kansas students specified in the agreement. Such students shall be designated by the state board of regents, subject to the approval of the admitting institution. With regard to optometry education programs, such students shall be designated in accordance with K.S.A. 74-3270. All such agreements shall provide guarantee of continued enrollment of such students, during satisfactory progress and good behavior, until the completion of the program commenced.

History: L. 1974, ch. 324, § 1; L. 1985, ch. 303, § 5; July 1.



76-721b State board of regents to endeavor to add additional dental students; such students to provide services in underserved areas.

76-721b. State board of regents to endeavor to add additional dental students; such students to provide services in underserved areas. On and after July 1, 2012, the state board of regents shall endeavor to add additional seats at the university of Missouri-Kansas City school of dentistry or other locations with the requirement that such students provide services in underserved areas of Kansas for a minimum of four years after graduation.

History: L. 2012, ch. 109, § 3; July 1.



76-722 Holding property and executing trusts.

76-722. Holding property and executing trusts. The board of regents may hold property and receive and execute trusts for any or all state educational institutions and authorize expenditures for the interest of any or all state educational institutions as may in its judgment be necessary. Any state educational institution may hold property and may, with the approval of the board of regents, receive and execute trusts.

History: L. 1970, ch. 371, § 12; L. 1977, ch. 237, § 37; April 21.



76-723 Federal funds; application for, receipt, deposit and expenditure.

76-723. Federal funds; application for, receipt, deposit and expenditure. The board of regents, or any state educational institution with the approval of the board of regents, may make and file applications for federal funds appropriated and made available by federal law for purposes related to the operation or function of such board or institution. The board of regents, or any state educational institution with the approval of the board of regents, may receive from the federal government, or any of its agencies, any funds made available under existing law, rules or regulations, or that may hereafter be made available. The board of regents, or any state educational institution with the approval of the board of regents, may expend the same in accordance with the law, and the rules, regulations and requirements under which such funds are made available. Such moneys shall be expended only in accordance with and for the purposes specified in federal law. Federal funds shall be deposited in the state treasury.

History: L. 1970, ch. 371, § 13; L. 1977, ch. 237, § 38; April 21.



76-724 Private grants and bequests.

76-724. Private grants and bequests. The board of regents, or any state educational institution with the approval of the board of regents, may apply for, accept and receive any private donation, gift, grant or bequest made for any purpose related to the operation or function of such board or institution. Such board or state educational institution may hold, administer and expend any such gift, grant or bequest in accordance with any terms or conditions imposed by the donor.

History: L. 1970, ch. 371, § 14; L. 1977, ch. 237, § 39; April 21.



76-725 Administration of state educational institutions; delegation of authority.

76-725. Administration of state educational institutions; delegation of authority. Subject to laws of this state and the policies, rules and regulations of the board of regents, the chief executive officer of each  state educational institution shall administer the affairs of such institution and may delegate to any officer, employee, student, faculty committee, student-faculty committee, or student committee any part of such authority or any of such duties. Any such person or committee may be selected or elected in any manner approved by the board of regents.

History: L. 1970, ch. 371, § 15; L. 1977, ch. 237, § 40; April 21.



76-726 University police officers; powers and authority; jurisdiction; badge required, exception; rights, protections, immunities.

76-726. University police officers; powers and authority; jurisdiction; badge required, exception; rights, protections, immunities. (a) The chief executive officer of any state educational institution may employ university police officers to aid and supplement state and local law enforcement agencies. Such university police officers shall have the power and authority of law enforcement officers: (1) On property owned or operated by the state educational institution, by a board of trustees of the state educational institution, an endowment association, an athletic association, a fraternity, sorority or other student group associated with the state educational institution;

(2) on the streets, property and highways immediately adjacent to the campus of the state educational institution;

(3) within the city where such property as described in this subsection is located, as necessary to protect the health, safety and welfare of students and faculty of the state educational institution or municipal university, with appropriate agreement by local law enforcement agencies.  Such agreements shall include provisions, defining the geographical scope of the jurisdiction conferred, circumstances requiring the extended jurisdiction, scope of law enforcement powers and duration of the agreement.  Any agreement entered into pursuant to this provision shall be approved by the governing body of the city or county, or both, having jurisdiction where such property is located, and the chief executive officer of the state educational institution or municipal university involved before such agreement may take effect; and

(4) additionally when there is reason to believe that a violation of a state law, a county resolution, or a city ordinance has occurred on property described in provisions (1) or (2), such officers, with appropriate notification of, and coordination with, local law enforcement agencies, may investigate and arrest persons for such a violation anywhere within the city where such property, streets and highways are located. University police officers shall also have authority to transport persons in custody to an appropriate facility, wherever it may be located.  University police officers at the university of Kansas medical center may provide emergency transportation of medical supplies and transplant organs.

(b) In addition to enforcement of state law, county resolutions and city ordinances, university police officers shall enforce rules and regulations of the board of regents and rules and policies of the state educational institution, whether or not violation thereof constitutes a criminal offense. Every university police officer shall, while on duty, wear and publicly display a badge of office, except that no such badge shall be required to be worn by any plain clothes investigator or departmental administrator, but any such person shall present proper credentials and identification when required in the performance of such officer's duties.  In performance of any of the powers, duties and functions authorized by this act or any other law, university police officers shall have the same rights, protections and immunities afforded to other law enforcement officers.

History: L. 1970, ch. 371, § 16; L. 1977, ch. 237, § 41; L. 1977, ch. 316, § 1; L. 1982, ch. 380, § 1; L. 1998, ch. 20, § 2; July 1.



76-727 Recruitment of personnel; payment of certain expenses authorized.

76-727. Recruitment of personnel; payment of certain expenses authorized. (a) The chief executive officer of any state educational institution, when approved by the state board of regents, may extend an invitation to any person to meet with representatives of such state educational institution for the purpose of consultation preliminary to such person's possible selection as a member of the unclassified staff at such state educational institution, and in such case, such state educational institution may pay the actual and necessary travel and subsistence expenses of such invitee in meeting with such representatives. The state board of regents may extend an invitation to any person to meet with the state board of regents or with representatives of such board for the purpose of consultation preliminary to such person's possible selection as chief executive officer of a state educational institution under the control and supervision of the state board of regents or as executive officer of the state board of regents, and in such case, the state board of regents may pay the actual and necessary travel and subsistence expenses of such invitee and such invitee's spouse in meeting with the board or with such representatives. The travel and subsistence expenses shall be paid from funds available or appropriated for travel and subsistence.

(b) (1) Subject to the limitations of rules and regulations adopted by the secretary of administration, the state board of regents may agree to reimburse an applicant for the position of chief executive officer of a state educational institution or an applicant for any position in the office of the state board of regents for all or part of the applicant's moving expenses from the applicant's usual place of residence to the applicant's new place of residence as an inducement to the applicant to accept such position of employment.

(2) The amount to be paid for moving expenses shall not exceed the amount of the actual moving expenses verified by receipts or the amount of moving expenses for moving 12,000 pounds of household goods, whichever is the lesser amount. The applicant shall be required to sign an agreement that if the applicant leaves the position of employment within one year from the beginning date of employment, the applicant will reimburse the state board of regents the full amount so paid for moving expenses, and the obligation to repay shall constitute a lien and setoff by the state against the applicant employee's unpaid wages or salary. The moving expenses shall be paid from funds available or appropriated for moving expenses.

(3) Reimbursement for moving expenses may be made to applicants for positions in the unclassified service under the Kansas civil service act at state educational institutions other than chief executive officers in accordance with this section if such reimbursement is from private funds provided to the state educational institutions by the endowment associations or other affiliated corporations of such state educational institutions.

(c) The provisions of K.S.A. 75-3218, and amendments thereto, and subsection (a) of K.S.A. 75-3225, shall not apply to state educational institutions.

(d) The chief executive officer of any state educational institution, or any person or persons designated by such officer for the purpose, with the approval of the state board of regents, may travel to any place or places in the United States for the purpose of interviewing persons as prospective members of the faculty of such state educational institution, and in such case, such state educational institution shall pay the transportation and subsistence expenses of persons making such trips. The travel and subsistence shall be paid at the same rates and subject to the same limitations as now provided for state employees for out-of-state travel. The travel and subsistence shall be paid from funds available or appropriated for travel and subsistence.

History: L. 1970, ch. 371, § 17; L. 1977, ch. 237, § 42; L. 1984, ch. 343, § 1; L. 1994, ch. 274, § 23; L. 1997, ch. 115, § 5; L. 2000, ch. 112, § 8; Apr. 27.



76-728 Student loan programs; agreements for federal funds; limitation on repayment of federal funds.

76-728. Student loan programs; agreements for federal funds; limitation on repayment of federal funds. Each state educational institution may, with the approval of the state board of regents, (a) apply for, receive, administer and expend any funds now or hereafter made available under federal law for the purpose of making or supporting loans to students; (b) establish such fiscal procedures for the administration of such funds as may be required or authorized by federal law or regulation, including the establishment of revolving funds; and (c) enter into such agreements with the federal government or any of its agencies as may be required in order to make such federal funds available. Such agreements may include the borrowing of money from the federal government or any of its agencies. Repayment of any moneys so borrowed shall be made solely from funds derived from repayment of loans made to students or from any private gift or grant, and any note, agreement or contract given in connection with such loan shall not be an indebtedness of the state of Kansas, the board of regents or the individual members thereof, or of any officer or employee of the state of Kansas.

History: L. 1968, ch. 117, § 1; L. 1970, ch. 371, § 18; L. 1977, ch. 237, § 43; April 21.



76-729 Residence of students for fee purposes; basic rule, certain exceptions authorized; definitions.

76-729. Residence of students for fee purposes; basic rule, certain exceptions authorized; definitions. (a) (1) Persons enrolling at the state educational institutions under the control and supervision of the state board of regents who, if such persons are adults, have been domiciliary residents of the state of Kansas or, if such persons are minors, whose parents have been domiciliary residents of the state of Kansas for at least 12 months prior to enrollment for any term or session at a state educational institution are residents for fee purposes. A person who has been a resident of the state of Kansas for fee purposes and who leaves the state of Kansas to become a resident of another state or country shall retain status as a resident of the state of Kansas for fee purposes if the person returns to domiciliary residency in the state of Kansas within 60 months of departure. All other persons are nonresidents of the state of Kansas for fee purposes.

(2) The provisions of this subsection shall not apply to a person who is deemed a resident for fee purposes pursuant to K.S.A. 2015 Supp. 76-731a, and amendments thereto.

(b) The state board of regents may authorize the following persons, or any class or classes thereof, and their spouses and dependents to pay an amount equal to resident fees:

(1) Persons who are employees of a state educational institution;

(2) persons having special domestic relations circumstances;

(3) persons who have lost their resident status within six months of enrollment;

(4) persons who are not domiciliary residents of the state, who have graduated from a high school accredited by the state board of education within six months of enrollment, who were domiciliary residents of the state at the time of graduation from high school or within 12 months prior to graduation from high school, and who are entitled to admission at a state educational institution pursuant to K.S.A. 72-116, and amendments thereto;

(5) persons who are domiciliary residents of the state, whose domiciliary residence was established in the state for the purpose of accepting, upon recruitment by an employer, or retaining, upon transfer required by an employer, a position of full-time employment at a place of employment in Kansas, but the domiciliary residence of whom was not timely enough established to meet the residence duration requirement of subsection (a), and who are not otherwise eligible for authorization to pay an amount equal to resident fees under this subsection.

(c) Pursuant to K.S.A. 2015 Supp. 48-3601, and amendments thereto, a veteran, an active duty member of the armed forces and the spouse and dependent child of such veteran or active duty member of the armed forces shall be deemed residents of the state for fee purposes.

(d) As used in this section:

(1) "Parents" means and includes natural parents, adoptive parents, stepparents, guardians and custodians.

(2) "Guardian" has the meaning ascribed thereto by K.S.A. 59-3051, and amendments thereto.

(3) "Custodian" means a person, agency or association granted legal custody of a minor under the revised Kansas code for care of children.

(4) "Domiciliary resident" means a person who has present and fixed residence in Kansas where the person intends to remain for an indefinite period and to which the person intends to return following absence.

(5) "Full-time employment" means employment requiring at least 1,500 hours of work per year.

(6) "Dependent" means: (A) A birth child, adopted child or stepchild; or

(B) any child other than the foregoing who is actually dependent in whole or in part on the person in military service and who is related to such individual by marriage or consanguinity.

(7) "Academic year" means the twelve-month period ending June 30.

History: L. 1971, ch. 290, § 1; L. 1975, ch. 469, § 1; L. 1977, ch. 237, § 44; L. 1987, ch. 264, § 1; L. 1988, ch. 363, § 2; L. 1991, ch. 214, § 2; L. 1996, ch. 165, § 2; L. 1998, ch. 176, § 1; L. 2002, ch. 114, § 77; L. 2005, ch. 120, § 4; L. 2006, ch. 168, § 7; L. 2007, ch. 173, § 10; L. 2015, ch. 76, § 4; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 76-729a.

Section was also amended by L. 2007, ch. 72, § 1, but that version was repealed by L. 2007, ch. 173, § 20.



76-730 Same; rules and regulations for criteria and guidelines; student residence committees.

76-730. Same; rules and regulations for criteria and guidelines; student residence committees. (a) The state board of regents shall adopt rules and regulations prescribing criteria or guidelines for determination of residence of persons enrolling at the state educational institutions, so long as such criteria or guidelines are not in conflict with the provisions of this act.

(b) If the state board of regents authorizes persons specified in subsection (b) of K.S.A. 76-729 and amendments thereto to pay an amount equal to resident fees when enrolling at the state educational institutions, the state board shall adopt rules and regulations prescribing criteria or guidelines for determination of eligibility of such persons therefor, and shall determine the evidence deemed necessary to be submitted as proof of eligibility.  Evidence submitted by a person as proof of eligibility claimed under subsection (b)(7) of K.S.A. 76-729 and amendments thereto must include, but not by way of limitation, certification of the claim by the employer of the person.

(c) The state board of regents shall adopt rules and regulations prescribing guidelines for the membership composition and procedure of a residence committee for each state educational institution under its control and supervision.

History: L. 1971, ch. 290, § 2; L. 1977, ch. 237, § 45; L. 1987, ch. 264, § 2; L. 1988, ch. 363, § 3; July 1.



76-731 Certain American Indians deemed residents of state for purpose of tuition and fees.

76-731. Certain American Indians deemed residents of state for purpose of tuition and fees. Any person who is attending or who has attended Haskell Indian Junior College and who is enrolled as an American Indian on a tribal membership roll maintained by the bureau of Indian affairs of the United States department of the interior shall be deemed to be a resident of this state for the purpose of tuition and fees for attendance at any state educational institution under the state board of regents.

History: L. 1974, ch. 408, § 1; L. 1977, ch. 237, § 46; April 21.



76-731a Certain persons without lawful immigration status deemed residents for purpose of tuition and fees.

76-731a. Certain persons without lawful immigration status deemed residents for purpose of tuition and fees. (a) Any individual who is enrolled or has been accepted for admission at a postsecondary educational institution as a postsecondary student shall be deemed to be a resident of Kansas for the purpose of tuition and fees for attendance at such postsecondary educational institution.

(b) As used in this section:

(1) "Postsecondary educational institution" has the meaning ascribed thereto in K.S.A. 74-3201b, and amendments thereto; and

(2) "individual" means a person who (A) has attended an accredited Kansas high school for three or more years, (B) has either graduated from an accredited Kansas high school or has earned a general educational development (GED) certificate issued within Kansas, regardless of whether the person is or is not a citizen of the United States of America; and (C) in the case of a person without lawful immigration status, has filed with the postsecondary educational institution an affidavit stating that the person or the person's parents have filed an application to legalize such person's immigration status, or such person will file such an application as soon as such person is eligible to do so or, in the case of a person with a legal, nonpermanent immigration status, has filed with the postsecondary educational institution an affidavit stating that such person has filed an application to begin the process for citizenship of the United States or will file such application as soon as such person is eligible to do so.

(c) The provisions of this section shall not apply to any individual who:

(1) Has a valid student visa; or

(2) at the time of enrollment, is eligible to enroll in a public postsecondary educational institution located in another state upon payment of fees and tuition required of residents of such state.

(d) Any individual who: (1) Files an affidavit which contains false information; (2) fails to file an application to legalize such person's immigration status within one year of becoming eligible; (3) fails to begin the process for citizenship within one year of becoming eligible; or (4) fails to maintain an active application for citizenship after filing therefor shall not be deemed a resident of the state of Kansas for the purpose of tuition and fees. In addition, such individual shall be required to repay the difference between the amount of fees and tuition actually paid and the amount such person would have paid as a nonresident of the state of Kansas, plus interest at a rate not to exceed the maximum under K.S.A. 16-201, and amendments thereto, for the time such individual was enrolled as a resident pursuant to this section.

History: L. 2004, ch. 172, § 1; July 1.



76-732 Organizational safekeeping accounts at institutions under board of regents authorized; use; designation of person in charge and bank; subsidiary accounts; expenditures subject to post audit.

76-732. Organizational safekeeping accounts at institutions under board of regents authorized; use; designation of person in charge and bank; subsidiary accounts; expenditures subject to post audit. Words and terms defined in K.S.A. 76-711, and amendments thereto, shall have the same meaning when used in this act as is ascribed thereto in said 76-711. With the approval of the board of regents, the  chief executive officer of any state educational institution may establish an "organizational safekeeping account." Such account shall have credited thereto the nonpublic moneys of any organization related to such state educational institution which requests in writing the safekeeping of its funds by such state educational institution. Whenever an organizational safekeeping account is authorized, the chief executive officer shall designate one or more persons to be in charge thereof. Such person in charge shall maintain a subsidiary account for each organization having funds in the organizational safekeeping account. The board defined in K.S.A. 75-4201 shall designate a bank in which shall be deposited all moneys of the organizational safekeeping account of each  state educational institution having such an account. The chief executive officer of the state educational institution shall designate two persons to sign each check on such bank account, at least one of whom shall be a person in charge of the organizational safekeeping account. Any organization having money in safekeeping of a state educational institution may have checks written by the person in charge to the limit of the subsidiary account of the organization. Moneys of any organizational safekeeping account shall not be in or a part of the state treasury but shall be subject to post audit under article 11 of chapter 46 of Kansas Statutes Annotated.

History: L. 1974, ch. 410, § 1; L. 1977, ch. 237, § 47; April 21.



76-733 Same; investment of funds; administrative expenses; credits to subsidiary accounts.

76-733. Same; investment of funds; administrative expenses; credits to subsidiary accounts. The person or persons in charge of any organizational safekeeping account may invest the funds thereof which are not immediately needed in United States government bonds, bills or notes, or in certificates of deposit issued by a Kansas bank or trust company. Necessary expenses of administration of an organizational safekeeping account may be paid from interest earnings thereof, and the remainder of such interest shall be credited to the subsidiary accounts at least annually in proportion to the average balances thereof as determined by such persons in charge.

History: L. 1974, ch. 410, § 2; July 1.



76-734 Same; nonliability of state or agencies thereof.

76-734. Same; nonliability of state or agencies thereof. The state of Kansas and its agencies, institutions, officers and employees shall not be liable for the debts, obligations or liabilities of any organization for which a function under this act is performed.

History: L. 1974, ch. 410, § 3; July 1.



76-735 Emporia state university; name changed from Emporia Kansas state college; vesting of property and rights.

76-735. Emporia state university; name changed from Emporia Kansas state college; vesting of property and rights. The name of the Emporia Kansas state college is hereby changed to Emporia state university. All properties, moneys, appropriations, rights, and authorities now vested in the Emporia Kansas state college shall be vested in Emporia state university. Whenever the title Emporia Kansas state college, or words of like effect, is referred to or designated by any statute, contract or other document, such reference or designation shall be deemed to apply to Emporia state university.

History: L. 1974, ch. 415, § 1; L. 1977, ch. 237, § 3; April 21.



76-736 Pittsburg state university; name changed from Kansas state college of Pittsburg; vesting of property and rights.

76-736. Pittsburg state university; name changed from Kansas state college of Pittsburg; vesting of property and rights. The name of the Kansas state college of Pittsburg is hereby changed to Pittsburg state university.  All properties, moneys, appropriations, rights, and authorities now vested in the Kansas state college of Pittsburg shall be vested in Pittsburg state university.  Whenever the title Kansas state college of Pittsburg or words of like effect, is referred to or designated by any statute, contract or other document, such reference or designation shall be deemed to apply to Pittsburg state university.

History: L. 1977, ch 237, § 1; April 21.



76-737 Fort Hays state university; name changed from Fort Hays Kansas state college; vesting of property and rights.

76-737. Fort Hays state university; name changed from Fort Hays Kansas state college; vesting of property and rights. The name of the Fort Hays Kansas state college is hereby changed to Fort Hays state university.  All properties, moneys, appropriations, rights, and authorities now vested in the Fort Hays Kansas state college shall be vested in Fort Hays state university.  Whenever the title Fort Hays Kansas state college or words of like effect, is referred to or designated by any statute, contract or other document, such reference or designation shall be deemed to apply to Fort Hays state university.

History: L. 1977, ch 237, § 2; April 21.



76-738 Refunds of tuition, fees or charges by institutions under state board of regents.

76-738. Refunds of tuition, fees or charges by institutions under state board of regents. The state board of regents may adopt policies governing the refund of any tuition, fees or charges collected by institutions under the supervision and control of the state board of regents and may authorize the collecting institutions to make direct refunds of tuition, fees or charges from the appropriate fee agency accounts and to adopt procedures for such refunds. Any collecting institution authorized by the state board of regents under this section may make such direct refunds from fee agency accounts only after the director of accounts and reports has approved the procedures adopted by such collecting institution for such direct refunds.

History: L. 1977, ch 300, § 1; July 1.



76-739 Research projects performed by institutions under state board of regents for state agencies; federal funding; definitions.

76-739. Research projects performed by institutions under state board of regents for state agencies; federal funding; definitions. (a) As used in this act, the words and phrases defined in this section shall have the meanings respectively ascribed to them.

(b) "Institution" means any institution under the control and supervision of the state board of regents.

(c) "State agency" means any state agency, as defined in K.S.A. 75-3701, including any institution.

(d) "Research project" means any sponsored project or activity which is conducted by an institution for a state agency pursuant to a contract with the state agency and which project or activity is financed by federal funds.

(e) "Federal funds" means funds which are received by a state agency directly or indirectly from any agency of the federal government and which may be expended to finance a research project.

(f) "Direct cost" means a cost which is associated with the performance of a specific contract for a research project by an institution which can be specifically attributed with a high degree of accuracy to the performance of such contract.

(g) "Indirect cost" means a cost which is associated with and incurred in whole or in part for the performance of one or more research projects by an institution and which is of such a nature that it cannot be attributed to a specific research project.

History: L. 1979, ch. 301, § 1; July 1.



76-740 Same; reimbursement for certain costs; federal guidelines.

76-740. Same; reimbursement for certain costs; federal guidelines. Whenever an institution performs a research project pursuant to a contract between the institution and a state agency, such contract shall require reimbursement to the institution for direct costs and indirect costs for the research project as prescribed by the contract, subject to the federal guidelines for that research project.

History: L. 1979, ch. 301, § 2; July 1.



76-741 Withholding or setoff of payroll and other amounts payable to officers or employees of institutions for fines, fees or penalties owed; authorization by state board of regents; policies and procedures.

76-741. Withholding or setoff of payroll and other amounts payable to officers or employees of institutions for fines, fees or penalties owed; authorization by state board of regents; policies and procedures. (a) Upon specific authorization of the state board of regents and in accordance with policies adopted pursuant to this section, a state educational institution under the control and supervision of the state board of regents may withhold payroll warrants or other warrants of the state issued to any officer or employee of that institution until the payment to the institution of all fines, fees and penalties owed by such officer or employee to the institution.

(b) Upon specific authorization of the state board of regents and in accordance with policies adopted pursuant to this section, each state educational institution under the control and supervision of the state board of regents may setoff for any fines, fees or penalties owed to the institution by any officer or employee of that institution against any salary, other compensation or other amounts payable to such officer or employee.

(c) The state board of regents shall adopt policies governing the procedures and conditions under which state educational institutions may withhold state warrants under subsection (a) or the exercise of the right of setoff under subsection (b) prior to granting any such authority under this section. The state board of regents shall notify the director of accounts and reports of all policies adopted and authorizations granted under this section.

(d) The director of accounts and reports shall prescribe procedures under the central accounting system for state agencies, including the system of centralized accounting for receivables, to provide for necessary reporting, procedures and transactions to effectuate the withholding of warrants and the setoff of amounts owed under this section.

History: L. 1980, ch. 260, § 2; July 1.



76-742 Student fees for debt service on academic or health facilities, prior referendum required.

76-742. Student fees for debt service on academic or health facilities, prior referendum required. (a) No student fees shall be charged or collected on or after July 1, 1982, by any state educational institution under the control and supervision of the state board of regents for debt service on bonded indebtedness for any building or facility of such state educational institution which is constructed in whole or in part pursuant to any contract entered into after June 30, 1982, and which is used primarily for academic purposes or for providing health care services as determined by the state board of regents, unless a student referendum is conducted on the use of such fees for such debt service and the results of such referendum have been made public and presented to the state board of regents prior to entering into any contract for construction of all or part of such building or facility.

(b) As used in this section, "student fees" includes student activity fees, special fees and other fees which are charged to students for the purpose of providing revenue for payment of debt service on bonded indebtedness for one or more buildings or facilities, but shall not include any user fee, rent or similar charge which arises from the operation of a building or facility and which is imposed in connection with or for the use of all or part of a building or facility.

History: L. 1982, ch. 379, § 1; July 1.



76-743 National direct student loan funds of institutions; transfers from state general fund, amounts, time.

76-743. National direct student loan funds of institutions; transfers from state general fund, amounts, time. On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to each national direct student loan fund of state educational institutions under the control and  supervision of the state board of regents interest earnings based on:

(a) The average daily balance of moneys in each national direct student loan fund of state educational institutions under the control and supervision of the state board of regents for the preceding month; and

(b) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 1983, ch. 249, § 1; L. 1996, ch. 253, § 33; May 23.



76-744 National direct student loan audit dispute fund; creation; transfers from state general fund; expenditures.

76-744. National direct student loan audit dispute fund; creation; transfers from state general fund; expenditures. There is hereby created in the state treasury the national direct student loan audit dispute fund.  On July 1, 1983, the director of accounts and reports shall transfer $93,472 from the state general fund to the national direct student loan audit dispute fund.  On July 1, 1984, the director of accounts and reports shall transfer $96,276 from the state general fund to the national direct student loan audit dispute fund.  On July 1, 1985, the director of accounts and reports shall transfer $99,164 from the state general fund to the national direct student loan audit dispute fund.  On July 1, 1986, the director of accounts and reports shall transfer $102,139 from the state general fund to the national direct student loan audit dispute fund.  All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the state board of regents or a person designated by the chairperson.

History: L. 1983, ch. 249, § 2; July 1.



76-745 Collection services; contracts negotiated; composition of negotiating committee; advertising for proposals.

76-745. Collection services; contracts negotiated; composition of negotiating committee; advertising for proposals. (a) As used in this section "negotiating committee" means a committee to negotiate as provided in this act, and consisting of the executive officer of the state board of regents or a person designated by the executive officer, two representatives of the state educational institutions as designated by the state board of regents and the director of purchases or a person designated by the director of purchases.

(b) The state board of regents shall convene a negotiating committee to obtain collection services.  The negotiating committee is authorized to negotiate contracts with one or more qualified parties to provide collection services for the state educational institutions and such contracts may be entered on a multi-year basis.

(c) Prior to negotiating for collection services, the committee shall advertise for proposals, negotiate with firms submitting proposals and select among those submitting such proposals the party or parties to contract with for the purposes of collection services.

(d) Contracts entered into pursuant to this section shall not be subject to the provisions of K.S.A. 75-3738 to 75-3740a, inclusive, and amendments thereto.

History: L. 1984, ch. 340, § 1; L. 1990, ch. 338, § 2; L. 1998, ch. 12, § 17; Feb. 26.



76-746 Phased-retirement program for unclassified employees of state educational institutions; agreements, provisions.

76-746. Phased-retirement program for unclassified employees of state educational institutions; agreements, provisions. (a) The state board of regents is hereby authorized to develop and implement a phased-retirement program for unclassified employees of state educational institutions under the management of the board in accordance with the provisions of this act. Subject to rules and regulations adopted by the state board of regents, each state educational institution may enter into phased-retirement agreements under this section with unclassified employees of the institution. Such agreements shall provide that the unclassified employee shall accept an appointment in a position which is less than the employee's current appointment but which is at least 1/4 time, and the state educational institution shall pay on behalf of the employee: (1) The amount specified by the Kansas state employees health care commission under K.S.A. 75-6508, and amendments thereto, as if the employee is serving under a full-time appointment as an employee of the state educational institution and participating in the state health care benefits program to provide for such participation of the employee; (2) the amount of contributions required under subsection (1)(c) of K.S.A. 74-4925, and amendments thereto; and (3) the amount required as contributions under subsection (2) of K.S.A. 74-4927a, and amendments thereto. For each unclassified employee who has entered into a phased-retirement agreement with a state educational institution under this section, the compensation that the employee would have been entitled to receive based upon the employee's percentage appointment immediately preceding entry into phased-retirement shall be utilized for the purposes of calculating all employer provided benefits, including but not limited to, compensation for accumulated sick leave, the insured death benefit and the insured disability benefit under K.S.A. 74-4927, and amendments thereto, final average salary as defined in subsection (17) of K.S.A. 74-4902, and amendments thereto, and retirement plan contributions under subsection (1)(c) of K.S.A. 74-4925, and amendments thereto.

(b) For the purposes of this section, the term "unclassified employee" means an employee of a state educational institution, except health care employees, who is within the unclassified service under the Kansas civil service act, who is a participant in the retirement plan of the state board of regents, as provided in subsection (1)(a) of K.S.A. 74-4925, and amendments thereto, and who meets minimum age and service requirements as determined and prescribed by the board of regents.

History: L. 1984, ch. 290, § 1; L. 1985, ch. 302, § 2; L. 1994, ch. 293, § 30; L. 2005, ch. 196, § 14; May 19.



76-747 Property and casualty insurance; purchase by state educational institution on certain buildings, equipment and facilities; "state educational institution" defined.

76-747. Property and casualty insurance; purchase by state educational institution on certain buildings, equipment and facilities; "state educational institution" defined. Within the limits of appropriations therefor, a state educational institution may purchase property and casualty insurance on buildings and equipment of housing facilities, student unions and student health facilities operated by the state educational institution. As used in this section, "state educational institution" has the meaning ascribed to that term by K.S.A. 76-711 and amendments thereto.

History: L. 1985, ch. 253, § 2; July 1.



76-749 Insurance for study abroad programs, contracts.

76-749. Insurance for study abroad programs, contracts. (a) Within the limits of appropriations therefor, a state educational institution may purchase insurance as required under agreements with institutions of higher education located in other countries in order to permit students and faculty to participate in the study abroad program of the state educational institution.  A state educational institution may purchase insurance for purposes of medical evacuation and repatriation of remains of students, faculty and staff participating in the study abroad program of the state educational institution.  Contracts entered into for such insurance shall not be subject to the competitive bid requirements of K.S.A. 75-3739 and amendments thereto and shall not be subject to the provisions of K.S.A. 74-4702, 75-4101, 75-6111 or 75-6501 to 75-6513, inclusive, and amendments thereto.

(b) As used in this section, "state educational institution" has the meaning ascribed thereto by K.S.A. 76-711 and amendments thereto.

History: L. 1986, ch. 330, § 1; L. 1996, ch. 76, § 1; July 1.



76-750 Accident and health insurance, women's intercollegiate athletics.

76-750. Accident and health insurance, women's intercollegiate athletics. Within the limitations of appropriations available therefor, state educational institutions may purchase accident and health insurance for students participating in women's intercollegiate athletics. As used in this section, "state educational institution" has the meaning ascribed thereto by K.S.A. 76-711 and amendments thereto.

History: L. 1986, ch. 352, § 1; July 1.



76-751 Sponsored research at state educational institutions; definition.

76-751. Sponsored research at state educational institutions; definition. As used in this act, "state educational institution" means Fort Hays state university, Kansas state university of agriculture and applied science, Kansas state university veterinary medical center, Emporia state university, Pittsburg state university, university of Kansas, university of Kansas medical center, Wichita state university, and Kansas state university—Salina, college of technology.

History: L. 1986, ch. 348, § 1; L. 1988, ch. 297, § 20; L. 1991, ch. 272, § 19; May 2.



76-752 Same; project contracts; authorized expenditures, when; bidding and other exemptions.

76-752. Same; project contracts; authorized expenditures, when; bidding and other exemptions. (a) When a sponsored research project involves the state educational institution and one or more other entities, the state educational institution is authorized to enter into contracts with such entities and such contracts shall not be subject to K.S.A. 75-3738 to 75-3740a, inclusive, and amendments thereto.

(b) In accordance with the provisions of appropriations acts, expenditures for a sponsored research project from a project account in the restricted fees fund, or another special revenue fund of the state educational institution, may be made at any time during the term of the grant or contract for the project regardless of the state fiscal year in which the expenditures are made. Expenditures from such a sponsored research project account which are required to be made in one or more foreign nations for the sponsored research project shall not be subject to K.S.A. 75-3738 to 75-3740a, inclusive, and amendments thereto.

History: L. 1986, ch. 348, § 2; July 1.



76-753 Same; sponsored research overhead fund; disposition and expenditure of moneys received as overhead costs; interest earnings on funds.

76-753. Same; sponsored research overhead fund; disposition and expenditure of moneys received as overhead costs; interest earnings on funds. (a) There is hereby established in the state treasury a sponsored research overhead fund for each state educational institution.

(b) All moneys received by a state educational institution as overhead costs on sponsored research projects shall be deposited to the credit of the sponsored research overhead fund.

(c) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the deferred maintenance support fund of each state educational institution interest earnings based on:

(1) The average daily balance of moneys in the sponsored research overhead fund of the state educational institution for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) In accordance with the provisions of appropriations acts, expenditures may be made from the sponsored research overhead fund of a state educational institution for administration, operation and development of research and for matching federal funds available for capital improvements and equipment that qualify for research purposes.

(e) All moneys transferred to the deferred maintenance support fund pursuant to this section shall be expended solely to finance infrastructure improvement projects as defined by K.S.A. 2015 Supp. 76-7,102, and amendments thereto.

(f) As used in this section, "sponsored research overhead fund" includes the research and institutional overhead fund of Emporia state university.

History: L. 1986, ch. 348, § 3; L. 2007, ch. 200, § 18; May 24.



76-754 Service clearing funds; definition.

76-754. Service clearing funds; definition. As used in this act, "state educational institution" means Fort Hays state university, Kansas state university of agriculture and applied science, Kansas state university veterinary medical center, Emporia state university, Pittsburg state university, university of Kansas, university of Kansas medical center, Wichita state university, and Kansas state university—Salina, college of technology.

History: L. 1986, ch. 345, § 1; L. 1988, ch. 297, § 21; L. 1991, ch. 272, § 20; May 2.



76-755 Same; authorized uses; approval of additional activities; accounting procedures.

76-755. Same; authorized uses; approval of additional activities; accounting procedures. (a) There is hereby established in the state treasury a service clearing fund for each state educational institution.

(b) The service clearing fund at a state educational institution shall be used only as a working capital fund to finance the internal service activities rendered to the state educational institution's own departments, other institutional related organizations and specific organizations and classes of individuals approved by the state board of regents, which activities are specified in appropriations acts for the service clearing fund or which are authorized for the service clearing fund by the state board of regents with the approval of the state finance council acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c and amendments thereto.

(c) The director of accounts and reports shall approve the accounting procedures to be used for service clearing funds to insure a self-supporting operation of each service clearing fund.

History: L. 1986, ch. 345, § 2; July 1.



76-756 Capital improvements for state educational institutions by endowment associations; definitions.

76-756. Capital improvements for state educational institutions by endowment associations; definitions. As used in this act:

(a) "State educational institution" means Fort Hays state university, Kansas state university of agriculture and applied science, Kansas state university veterinary medical center, Emporia state university, Pittsburg state university, university of Kansas, university of Kansas medical center, Wichita state university and Kansas state university, college of technology at Salina.

(b) "Endowment association" means:

(1) For the Fort Hays state university, the Fort Hays state university foundation;

(2) for the Kansas state university of agriculture and applied science, the Kansas state university veterinary medical center, and the Kansas state university-Salina, college of technology, the Kansas state university foundation;

(3) for the Emporia state university, the Emporia state university foundation;

(4) for the Pittsburg state university, the Pittsburg state university foundation;

(5) for the university of Kansas and the university of Kansas medical center, the Kansas university endowment association; and

(6) for the Wichita state university, the Wichita state university board of trustees and the Wichita state university foundation.

History: L. 1986, ch. 349, § 1; L. 1988, ch. 297, § 22; L. 1989, ch. 281, § 2; L. 1991, ch. 272, § 21; L. 1992, ch. 16, § 3; L. 2001, ch. 2, § 3; L. 2008, ch. 160, § 3; July 1.



76-757 Same; prior approval of projects; plans and specifications; consultation with joint committee on state building construction.

76-757. Same; prior approval of projects; plans and specifications; consultation with joint committee on state building construction. (a) The endowment association for a state educational institution is authorized to construct buildings and facilities on state-owned property of the state educational institution from any private moneys granted or given to the endowment association if the capital improvement projects for such buildings and facilities have received prior approval by the state board of regents and the plans and specifications for such projects have received prior approval by the secretary of administration. Such capital improvement projects shall be totally financed from private moneys and the buildings and facilities constructed shall become the property of Kansas upon completion and acceptance by the secretary of administration. No such capital improvement project for a building or facility shall be approved by the state board of regents without having first advised and consulted with the joint committee on state building construction.

(b) The endowment association for a state educational institution is authorized to repair, remodel or renovate state buildings and facilities of the state educational institution from any private moneys granted or given to the endowment association if the capital improvement projects for such repairs, remodeling or renovations have received prior approval by the state board of regents and the plans and specifications for such projects have received prior approval by the secretary of administration. Such capital improvement projects shall be totally financed from private moneys and the repairs, remodeling or renovations shall become the property of Kansas upon completion and acceptance by the secretary of administration. No such capital improvement project to repair, remodel or renovate any state building or facility shall be approved by the state board of regents without having first advised and consulted with the joint committee on state building construction.

History: L. 1986, ch. 349, § 2; July 1.



76-758 Transfers between capital improvement projects financed from Kansas educational building fund; guidelines; consultation with joint committee on state building construction; approval by state finance council.

76-758. Transfers between capital improvement projects financed from Kansas educational building fund; guidelines; consultation with joint committee on state building construction; approval by state finance council. The state board of regents may transfer amounts from one item of appropriation from the Kansas educational building fund for a project of an educational institution under the control and supervision of the state board of regents to another item of appropriation for a project at the same institution or for a project at any other educational institution under the control and supervision of the state board of regents upon approval by the state finance council acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c and amendments thereto, except paragraph (3) of that subsection (c), and in addition upon a finding by the state finance council that the transfer requested will permit the completion of the project from which amounts are transferred without substantially changing the scope of that project and will permit or aid in the completion of the project to which the transfer is made without substantially changing the scope of that project. The state board of regents shall not transfer any amount under this section from any item of appropriation from the Kansas educational building fund for a project of an educational institution to another item of appropriation for a project at the same or any other educational institution without having first advised and consulted with the joint committee on state building construction.

History: L. 1986, ch. 346, § 1; July 1.



76-759 Capital improvement projects for state educational institutions by associated research foundations; prior approvals; consultation with joint committee on state building construction.

76-759. Capital improvement projects for state educational institutions by associated research foundations; prior approvals; consultation with joint committee on state building construction. (a) Any research foundation is authorized to initiate and complete capital improvement projects on state-owned property of the state educational institution that the research foundation is organized and operated to benefit if the capital improvement projects have received prior approval by the state board of regents and the plans and specifications for such capital improvement projects have received prior approval by the secretary of administration. Each such capital improvement project shall be totally financed from nonstate moneys of the research foundation. The buildings and facilities constructed and the repairs, remodeling and renovations of state buildings and facilities conducted under such capital improvement projects shall become the property of the state of Kansas upon completion and acceptance by the secretary of administration. No such capital improvement project shall be approved by the state board of regents without having first advised and consulted with the joint committee on state building construction.

(b) As used in this section:

(1) "Capital improvement project" means a project to construct one or more buildings or facilities for a state educational institution or to repair, remodel or renovate one or more state buildings or facilities of a state educational institution;

(2) "research foundation" means any not-for-profit research foundation organized and operated for the primary purpose of encouraging, fostering and conducting scholarly investigation and other types of research for the benefit of a state educational institution;

(3) "nonstate moneys" means moneys received from any source except the state of Kansas or any agency thereof; and

(4) "state educational institution" has the meaning ascribed thereto by K.S.A. 76-711, and amendments thereto.

History: L. 2000, ch. 149, § 6; L. 2005, ch. 43, § 1; July 1.



76-760 Capital improvements for state educational institutions from private moneys; exemptions from certain requirements; prior approvals; consultation with joint committee on state building construction.

76-760. Capital improvements for state educational institutions from private moneys; exemptions from certain requirements; prior approvals; consultation with joint committee on state building construction. (a) As used in this section:

(1) "Capital improvement project" means a project which has a total cost of $1,000,000 or less;

(2) "private moneys" means moneys from nongovernmental sources; and

(3) "state educational institution" has the meaning ascribed thereto by K.S.A. 76-711, and amendments thereto.

(b) Each state educational institution is authorized to construct buildings and facilities on state-owned property of the state educational institution from private moneys granted or given to such institution if the capital improvement projects for such buildings and facilities have received prior approval by the state board of regents and the plans and specifications for such projects have received prior approval by the secretary of administration. Such capital improvement projects shall be inspected by the division of architectural services. Such capital improvement projects financed totally from private moneys shall be exempt from the provisions of K.S.A. 75-3739, 75-3740, 75-3740a, 75-3741, 75-3741a, 75-3741b, 75-3742, 75-3743 and 75-3744, and amendments thereto. Such capital improvement projects shall be totally financed from private moneys and the buildings and facilities constructed shall become the property of the state of Kansas upon completion and acceptance by the secretary of administration. No such capital improvement project for a building or facility shall be approved by the state board of regents without having first advised and consulted with the joint committee on state building construction.

(c) Each state educational institution is authorized to repair, remodel or renovate state buildings and facilities of the state educational institution from private moneys granted or given to such institution if the capital improvement projects for such repairs, remodeling or renovations have received prior approval by the state board of regents and the plans and specifications of such projects have received prior approval by the secretary of administration. Such capital improvement projects shall be inspected by the division of architectural services. Such capital improvement projects financed totally from private moneys shall be exempt from the provisions of K.S.A. 75-3739, 75-3740, 75-3740a, 75-3741, 75-3741a, 75-3741b, 75-3742, 75-3743 and 75-3744, and amendments thereto. Such capital improvement projects shall be totally financed from private moneys and the improvements shall become the property of the state of Kansas upon completion and acceptance by the secretary of administration. No such capital improvement project to repair, remodel or renovate any such state building or facility shall be approved by the state board of regents without having first advised and consulted with the joint committee on state building construction.

History: L. 1993, ch. 211, § 1; Revived and amend., L. 1996, ch. 259, § 39; L. 2000, ch. 149, § 7; June 1.



76-761 Housing system; creation and operation; rents and fees.

76-761. Housing system; creation and operation; rents and fees. There is hereby created under the chief executive officer of each state educational institution a housing system which shall be operated as an auxiliary enterprise of such state educational institution.  The housing system shall be responsible for the maintenance, operation and rental of housing facilities operated at such state educational institution.  The state board of regents is authorized to set policies for the operation of the housing system and to establish and fix a schedule of, and charge and collect, rents, boarding fees and other charges for each student who rooms or boards in such dormitories or housing facilities.

History: L. 1985, ch. 296, § 1; L. 1995, ch. 66, § 2; July 1.



76-761a Student housing; meningitis vaccination.

76-761a. Student housing; meningitis vaccination. (a) Beginning with the first academic term commencing after July 1, 2007, and for each academic term thereafter, each college and university shall have in place policies and procedures requiring that all incoming students residing in student housing be vaccinated for meningitis. Such policies shall include appropriate waiver procedures for those who refuse to take the vaccine.

(b) Nothing in this section shall require or be construed to require any college or university to provide or to pay for any vaccination against meningitis.

History: L. 2006, ch. 111, § 3; July 1.



76-762 Same; operating funds created; deposit of moneys; interest on moneys deposited; use of moneys in funds.

76-762. Same; operating funds created; deposit of moneys; interest on moneys deposited; use of moneys in funds. (a) There is hereby created in the custody of the state treasurer the following funds at each state educational institution from which the housing system shall be operated:

(1) A housing system suspense fund;

(2) a housing system operations fund; and

(3) a housing system repairs, equipment and improvement fund.

(b) Payments received for rents and boarding fees and other charges in the operation of the housing system shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the housing system suspense fund or the housing system operations fund as directed by the state educational institution.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the housing system suspense fund, the housing system operations fund and the housing system repairs, equipment and improvement fund of each state educational institution interest earnings based on:

(1) The aggregate of (A) the average daily balance of moneys in the housing system suspense fund, (B) the average daily balance of moneys in the housing system operations fund, and (C) the average daily balance of moneys in the housing system repairs, equipment and improvement fund of the state educational institution for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(d) The housing system operations fund shall be used to pay the expenses of operation of the housing systems and for the operation and maintenance of the system. Transfers may be made from the housing system suspense fund to the housing system operations fund in amounts needed for the operation and maintenance of the system as determined by the state educational institution. Each state educational institution shall establish such accounts within the housing system operations fund as are required for the efficient management of the system.

(e) The housing system repairs, improvements and equipment fund shall be used for repairs, equipment, improvements and expansion of the housing system that cannot be financed from the housing system operations fund. Transfers may be made to this fund from the housing system suspense fund or the housing system operations fund as determined by the state educational institution. Expenditures from this fund may be made for projects that have been approved by the state board of regents.

History: L. 1985, ch. 296, § 2; L. 1996, ch. 253, § 34; L. 2001, ch. 5, § 421; L. 2006, ch. 132, § 12; L. 2011, ch. 68, § 4; July 1.



76-763 Same; housing properties; acquisition of sites and buildings.

76-763. Same; housing properties; acquisition of sites and buildings. State educational institutions may operate as part of the housing system properties rented or leased by such state educational institution for housing purposes.  With the approval of the state board of regents, the state educational institution may purchase or acquire land sites or existing buildings to protect and encourage the orderly growth for housing students enrolled at such state educational institution.

History: L. 1985, ch. 296, § 3; April 25.



76-764 Same; insurance.

76-764. Same; insurance. The state educational institution is authorized to carry insurance on the buildings and equipment and other property that is a part of such system and such other insurance as it determines to be in the best interest of such system.  The insurance shall be acquired through the committee on surety bonds and insurance as provided by law.

History: L. 1985, ch. 296, § 4; April 25.



76-765 Same; bonds outstanding on project; effect.

76-765. Same; bonds outstanding on project; effect. If bonds are outstanding on any project, the provisions of state law authorizing such bond issues and the provisions of the bond agreements shall remain in force until such bonds are liquidated after which such project shall become a part of the housing system created by this act.

History: L. 1985, ch. 296, § 5; April 25.



76-766 Same; "state education institution" defined.

76-766. Same; "state education institution" defined. As used in this act, "state education institution" shall have the meaning ascribed to that term by K.S.A. 76-711 and amendments thereto.

History: L. 1985, ch. 296, § 6; April 25.



76-767 Center for innovative school leadership; duties.

76-767. Center for innovative school leadership; duties. (a) There is hereby established the center for innovative school leadership. The center shall be a cooperative endeavor of Emporia state university, Pittsburg state university and Fort Hays state university.

(b) The center for innovative school leadership shall:

(1) Provide consultation and assistance, upon request of school districts, for the purpose of improving administrative efficiency.

(2) Provide consultation and assistance, upon request of school districts, for the purpose of assisting school districts in administrative evaluation and problem solving.

(3) Form teams which include representatives from the fields of education, business and industry to consult with and assist school districts with improvements in administrative and efficiency issues.

(4) Form cooperative or outsourcing arrangements among school districts to assist districts in improving administrative efficiency.

(5) Provide assistance to school districts, for the purpose of improving academic efficiencies.

(c) Subject to appropriations therefor, the presidents of the three cooperating universities shall appoint a director for the center for innovative school leadership. The first three years of funding for the center shall be subject to appropriations by the state.

(d) The presidents of the three cooperating universities annually shall submit a report to the chairpersons of the senate committee on ways and means and the house committee on appropriations concerning the center's consultation to local school districts and other activities of the center undertaken pursuant to this section.

(e) The center will negotiate with school districts on the costs for utilizing services of the center. Such costs may be based on: (1) A set flat fee for services; (2) a percentage of dollars saved; or (3) a combination of (1) and (2).

History: L. 2004, ch. 124, § 2; July 1.



76-768 Use of social security number prohibited, when.

76-768. Use of social security number prohibited, when. (a) On and after July 1, 2006:

(1) No postsecondary educational institution shall print or encode a person's social security number on or into the person's identification card.

(2) Any distinguishing identifier assigned to the person's identification card shall be a combination of numbers or letters or both, which is unique to such person.

(3) A person's distinguishing identifier shall not, in any way, be based on or depend on the person's social security number.

(b) As used in this section:

(1) "Person" means an employee of or a student enrolled at a postsecondary educational institution.

(2) "Postsecondary educational institution" means and includes community colleges, the municipal university, state educational institutions, technical colleges, the institute of technology at Washburn university and private institutions of postsecondary education.

History: L. 2004, ch. 185, § 48; L. 2011, ch. 97, § 48; July 1.



76-769 Acquisition of goods and services for certain state educational institutions; leases of real property; duties and functions of state board of regents and director of purchases; guidelines, exemptions and limitations.

76-769. Acquisition of goods and services for certain state educational institutions; leases of real property; duties and functions of state board of regents and director of purchases; guidelines, exemptions and limitations. (a) As used in this section:

(1) "State educational institution" means any state educational institution as defined in K.S.A. 76-711, and amendments thereto.

(2) "Professional services" means professional services as defined in K.S.A. 75-37,131, and amendments thereto.

(3) "State board" means the state board of regents.

(4) (A) "Services" means any professional services or other contractual services.

(B) "Services" does not mean architectural services, engineering services, construction, construction management or ancillary technical services.

(5) "Municipality" means any political or taxing subdivision of the state and any agency or instrumentality of a political or taxing subdivision of the state.

(6) "Lease of real property" means:

(A) Any agreement to lease real property: (1) Between a state educational institution and one or more of its affiliated corporations; (2) between a state educational institution and a municipality; (3) between a state educational institution and any other party for vacant space that is less than 10,000 square feet; or (4) between a state educational institution and any other party for a term not to exceed 24 months.

(B) "Lease of real property" includes any agreement to lease real property from a state educational institution and any agreement to lease real property to a state educational institution.

(b) Any supplies, materials, equipment, goods, property, printing or services may be acquired by a state educational institution, and any lease of real property may be entered into by a state educational institution. Any such acquisition or lease shall be in accordance with policies adopted by the state board and shall not be subject to K.S.A. 75-1005, 75-3737a through 75-3741b, 75-3742 through 75-3744 and 75-37,130 through 75-37,134, and amendments thereto, or any rules and regulations or policies adopted thereunder. Nothing in this subsection shall be construed as prohibiting a state educational institution from using contracts established or services offered by the director of purchases.

(c) The acquisition of any articles or products produced by inmates in the custody of the secretary of corrections that may be required by a state educational institution may be acquired in accordance with policies adopted by the state board. Any such acquisition shall not be subject to the provisions of the prison-made goods act of Kansas requiring any such acquisition to be made from the secretary of corrections as provided in K.S.A. 75-5273 through 75-5282, and amendments thereto, or any rules and regulations or policies adopted thereunder.

History: L. 2006, ch. 190, § 1; L. 2010, ch. 9, § 1; L. 2011, ch. 97, § 49; July 1.



76-770 Research and development activities, procurements and travel allowances; procedures, guidelines and exemptions; definitions.

76-770. Research and development activities, procurements and travel allowances; procedures, guidelines and exemptions; definitions. (a) Each contract entered into by a state educational institution for the acquisition of goods or services for a research and development activity shall be exempt from the provisions of K.S.A. 75-3739 through 75-3744, and amendments thereto, if the contract is financed 50% or more by moneys received from federal agencies or other external sources.

(b) Nothing contained in article 32 of chapter 75 of the Kansas Statutes Annotated shall be construed to limit or prescribe the conduct of any in-state or out-of-state travel or to limit expense allowances for such travel which is undertaken for and funded as a part of any research and development activity of a state educational institution if such expense is funded 50% or more by moneys received from federal agencies or other external sources. The provisions of K.S.A. 75-3208, and amendments thereto, shall not apply to any such travel.

(c) As used in this section:

(1) "Research and development activity" means any center of excellence at a state educational institution, any research or development project or activity at the state educational institution funded under a research matching grant program of the department of commerce, or any other sponsored research project at a state educational institution; and

(2) "state educational institution" means a state educational institution as defined by K.S.A. 76-711, and amendments thereto.

History: L. 1987, ch. 338, § 1; L. 2011, ch. 104, § 46; July 1.



76-771 Core indicators of quality performance; data management system; quality performance grants, eligibility and amount.

76-771. Core indicators of quality performance; data management system; quality performance grants, eligibility and amount. (a) The state board of regents shall identify and approve core indicators of quality performance for the state educational institutions and shall establish and implement a data management system that includes a process and format for collecting, aggregating and reporting common and institution-specific information documenting effectiveness of the institutions in meeting the role and mission thereof.

(b) In each fiscal year, commencing with the 2003 fiscal year, each state educational institution is eligible to receive a quality performance grant from the state general fund. If the state board determines that the state educational institution has demonstrated effectiveness in complying with its role and mission statement and has met or exceeded the core indicators of quality performance for the state educational institutions identified and approved by the state board, the state educational institution shall receive a quality performance grant in an amount that shall be determined by the state board by computing 2% of the amount of the institution's appropriation from the state general fund for the preceding fiscal year. The computed amount is the amount of the quality performance grant the state educational institution shall receive for the fiscal year.

History: L. 1999, ch. 147, § 75; May 20.



76-773 Kansas partnership for faculty of distinction program; definitions.

76-773. Kansas partnership for faculty of distinction program; definitions. As used in this act:

(a) "Eligible educational institution" means any state educational institution, municipal university, community college, technical college or vocational education school under the governance or coordination of the state board of regents.

(b) "Endowment association" means a not-for-profit endowment association or foundation that is organized and operated exclusively to receive, hold, invest and administer moneys and property as a permanent fund for the support and sole benefit of an eligible educational institution.

(c) "Qualifying gift" means a monetary donation which (1) is a single monetary donation from a single donor or entity or is a joint monetary donation from or on behalf of two or more donors or entities that are directly related or associated or that otherwise are determined by the state board of regents to have common characteristics or similarities such that the joint monetary donation conforms with the purposes of the program, (2) is made in cash or the equivalent of cash, (3) has been received by the endowment association of an eligible educational institution from a single donor or entity for the purpose of endowing a professorship at the eligible educational institution in accordance with the program, and (4) is:

(A) For community colleges, technical colleges and vocational education schools, an aggregate amount of at least $50,000;

(B) for Fort Hays state university, Emporia state university and Pittsburg state university, an aggregate amount of at least $200,000;

(C) for Washburn university, an aggregate amount of at least $300,000;

(D) for Wichita state university, an aggregate amount of at least $350,000;  and

(E) for the university of Kansas, the university of Kansas medical center and Kansas state university of agriculture and applied science, an aggregate amount of at least $500,000.

(d) "Endowed professorship" means the position of a professor of the faculty of an eligible educational institution for which a qualifying gift is received by the endowment association of the eligible educational institution in accordance with the Kansas partnership for faculty of distinction program.

(e) "Program" means the Kansas partnership for faculty of distinction program established by this act.

(f) "State educational institution," "municipal university," "community college," "technical college," "vocational education school" and "state board of regents" have the meanings respectively ascribed thereto by K.S.A. 74-3201b, and amendments thereto.

History: L. 2000, ch. 90, § 1; July 1.



76-774 Same; purpose and administration; institutions matching funds; procedures; authorized expenditures.

76-774. Same; purpose and administration; institutions matching funds; procedures; authorized expenditures. (a) The Kansas partnership for faculty of distinction program is hereby established to encourage gifts by private donors to enhance the ability of eligible educational institutions to attract and retain faculty of distinction. The program shall be administered by the state board of regents in accordance with this act. Under the Kansas partnership for faculty of distinction program, the state shall contribute income earnings equivalent awards in accordance with this act to supplement endowed professorships at eligible educational institutions for which qualifying gifts have been received by endowment associations.

(b) Each eligible educational institution shall establish within the general budget of the eligible educational institution a faculty of distinction matching fund. The eligible educational institution shall establish an endowed professorship account in the faculty of distinction matching fund for each endowed professorship established under the Kansas partnership for faculty of distinction program. All expenditures from the faculty of distinction matching fund shall be for one or more endowed professorships to supplement salary and to provide additional operating support for assistants, travel, equipment or other expenses of the endowed professorships.

(c) The chancellor, president, director or other chief executive officer of an eligible educational institution shall notify the state board of regents of the receipt of a qualifying gift under the Kansas partnership for faculty of distinction program. Upon receiving such notice, the state board of regents shall determine if the donation is a qualifying gift. Except as otherwise provided in this subsection, upon determining that a qualifying gift has been received by the endowment association for an eligible educational institution, the state board of regents shall certify to the director of accounts and reports the amount and date of receipt of the qualifying gift under the program and the endowed professorship account established in the faculty of distinction matching fund therefor.

History: L. 2000, ch. 90, § 2; L. 2008, ch. 141, § 1; July 1.



76-775 Same; earnings equivalent awards; faculty of distinction program fund; transfers from state general fund; limitations.

76-775. Same; earnings equivalent awards; faculty of distinction program fund; transfers from state general fund; limitations. (a) Subject to the other provisions of this act, on the first day of the first state fiscal year commencing after receiving a certification of receipt of a qualifying gift under K.S.A. 2015 Supp. 76-774, and amendments thereto, the director of accounts and reports shall transfer from the state general fund the amount determined by the director of accounts and reports to be the earnings equivalent award for such qualifying gift for the period of time between the date of certification of the qualifying gift and the first day of the ensuing state fiscal year to either: (1) The endowed professorship account of the faculty of distinction matching fund of the eligible educational institution, in the case of a certification of a qualifying gift to an eligible educational institution that is a state educational institution; or (2) the faculty of distinction program fund of the state board of regents, in the case of a certification of a qualifying gift to an eligible institution that is not a state educational institution. Subject to the other provisions of this act, on each July 1 thereafter, the director of accounts and reports shall make such transfer from the state general fund of the earnings equivalent award for such qualifying gift for the period of the preceding state fiscal year. All transfers made in accordance with the provisions of this subsection shall be considered demand transfers from the state general fund, except that all such transfers during the fiscal years ending June 30, 2016, June 30, 2017, and June 30, 2018, shall be considered to be revenue transfers from the state general fund.

(b) There is hereby established in the state treasury the faculty of distinction program fund which shall be administered by the state board of regents. All moneys transferred under this section to the faculty of distinction program fund of the state board of regents shall be paid to eligible educational institutions that are not state educational institutions for earnings equivalent awards for qualifying gifts to such eligible educational institutions. The state board of regents shall pay from the faculty of distinction program fund the amount of each such transfer to the eligible educational institution for the earnings equivalent award for which such transfer was made under this section.

(c) The earnings equivalent award for an endowed professorship shall be determined by the director of accounts and reports and shall be the amount of interest earnings that the amount of the qualifying gift certified by the state board of regents would have earned at the average net earnings rate of the pooled money investment board portfolio for the period for which the determination is being made.

(d) The total amount of new qualifying gifts which may be certified to the director of accounts and reports under this act during any state fiscal year for all eligible educational institutions shall not exceed $30,000,000. The total amount of new qualifying gifts which may be certified to the director of accounts and reports under this act during any state fiscal year for any individual eligible educational institution shall not exceed $10,000,000. No additional qualifying gifts shall be certified by the state board of regents under this act when the total of all transfers from the state general fund for earnings equivalent awards for qualifying gifts pursuant to this section and amendments thereto for a fiscal year is equal to or greater than $8,000,000 in fiscal year 2011 and in each fiscal year thereafter.

History: L. 2000, ch. 90, § 3; L. 2003, ch. 138, § 125; L. 2004, ch. 123, § 171; L. 2005, ch. 174, § 181; L. 2006, ch. 142, § 159; L. 2008, ch. 141, § 2; L. 2010, ch. 165, § 147; L. 2011, ch. 118, § 182; L. 2012, ch. 175, § 158; L. 2013, ch. 136, § 271; L. 2015, ch. 104, § 241; July 1.



76-776 Same; institution endowed professorship operating budget requirements; program assessment; reports.

76-776. Same; institution endowed professorship operating budget requirements; program assessment; reports. (a) The chancellor, president, director or other chief executive officer of an eligible educational institution for which a qualifying gift has been received by the endowment association shall provide from the eligible educational institution's operating budget a salary and full-time position for the endowed professorship. In the manner prescribed by policies adopted by the state board of regents, the chancellor, president, director or other chief executive officer of an eligible educational institution having an endowed professorship under this program shall report annually to the state board of regents a full accounting of the amounts and purposes of all expenditures of the moneys transferred to the faculty of distinction matching fund of the eligible educational institution under this act and the moneys realized from the interest earned on the qualifying gift held in trust by the endowment association for such endowed professorship during the preceding state fiscal year.

(b) The state board of regents shall develop and conduct an ongoing assessment of the Kansas partnership for faculty of distinction program which shall be commenced on or before the first day of the first state fiscal year during which the total of all transfers from the state general fund for earnings equivalent awards for qualifying gifts pursuant to K.S.A. 2015 Supp. 76-775, and amendments thereto, is equal to or greater than $4,000,000. The assessment shall include evaluations of (1) the effectiveness of the program to increase private gifts and to attract and retain professors of distinction for eligible educational institutions, (2) the economic impact of the program on eligible educational institutions and the state, and (3) other appropriate factors specified by the state board of regents. After commencing the assessment of the program, the state board of regents shall annually present a report on the assessment to the legislature at the beginning of each regular session.

History: L. 2000, ch. 90, § 4; L. 2008, ch. 141, § 3; July 1.



76-777 University research and development enhancement act; citation of act.

76-777. University research and development enhancement act; citation of act. K.S.A. 2015 Supp. 76-777 through 76-788, and amendments thereto, shall be known and may be cited as the university research and development enhancement act.

History: L. 2002, ch. 120, § 1; May 23.



76-778 Legislative findings.

76-778. Legislative findings. (a) The legislature of the state of Kansas hereby finds and declares that:

(1) The performance of scientific research is essential to promote the economic development of the state; and

(2) the needs of the citizens of the state of Kansas and of the state educational institutions under the control and supervision of the board of regents will be best served if the board of regents is granted specific authority to assist the state educational institutions in the provision of scientific research.

(b) The exercise of the powers authorized by this act are deemed an essential governmental function in matters of public necessity for the entire state in the provision of scientific research.

History: L. 2002, ch. 120, § 2; May 23.



76-779 Definitions.

76-779. Definitions. As used in this act, the following words and phrases have the following meanings unless a different meaning clearly appears from the content:

(a) "Board of regents" means the state board of regents of the state of Kansas established by K.S.A. 74-3202a, and amendments thereto.

(b) "Bonds" means any bonds, notes, lease certificates of participation or other evidences of indebtedness, whether or not the interest on which is subject to federal income taxation, issued by the Kansas development finance authority on behalf of the board of regents pursuant to this act to finance a scientific research and development facility.

(c) "Scientific research and development facility" means any facility, including real and personal property, for which the primary purpose is to promote scientific research and development and which is under the control of a state educational institution.

(d) "State" means the state of Kansas.

(e) "State educational institution" means any Fort Hays state university, Emporia state university, Pittsburg state university, Kansas state university of agriculture and applied science, university of Kansas, university of Kansas medical center and Wichita state university.

(f) "This act" means the university research and development enhancement act.

History: L. 2002, ch. 120, § 3; May 23.



76-780 General powers, duties and functions of state board of regents.

76-780. General powers, duties and functions of state board of regents. The board of regents shall have all the powers necessary to carry out the purposes and provisions of this act, including, without limitation, the following powers:

(a) To make and execute contracts, guarantees or any other instruments and agreements necessary or convenient for the exercise of its powers and functions under authority of this act including, without limitation, the power to make and execute contracts with respect to the operation and management of scientific research and development facilities;

(b) to borrow money from the Kansas development finance authority to finance the costs of acquiring, constructing and equipping scientific research and development facilities and to pledge any or all revenues derived from any scientific research and development facilities to the repayment of such borrowed money, including moneys credited to the sponsored research overhead funds and other special revenue funds of the state educational institutions having jurisdiction over such scientific research and development facilities;

(c) to purchase, lease, trade, exchange or otherwise acquire, maintain, hold, improve, mortgage, sell, lease, and dispose of scientific research and development facilities and any interest therein and to maintain, hold, improve, mortgage, lease and otherwise transfer such scientific research and development facilities;

(d) to contract for and to accept any gifts, grants and loans of funds, property, or any other aid in any form from the federal government, the state, any state agency, or any other source, or any combination thereof, and to comply with the provisions of the terms and conditions thereof;

(e) to acquire space, equipment, services, supplies and insurance necessary to carry out the purposes of this act, except that scientific research and development facilities shall be included under insurance coverage acquired for state buildings and facilities;

(f) do any and all things necessary or convenient to exercise the powers authorized by this act; and

(g) to participate in joint ventures with individuals, corporations, governmental bodies or agencies, partnerships, associations, insurers or other entities to facilitate any activities or programs consistent with the public purpose and intent of this act.

History: L. 2002, ch. 120, § 4; May 23.



76-782 Research and development facility projects authorized.

76-782. Research and development facility projects authorized. (a) The board of regents is authorized to acquire, construct and equip scientific research and development facilities on state-owned property of the board of regents or any state educational institution for purposes of scientific research from any moneys of the board of regents available therefor, except that no such scientific research and development facilities shall be acquired, constructed or equipped and no moneys shall be expended therefor unless the board of regents has first advised and consulted with the joint committee on state building construction regarding the proposed scientific research and development facilities and on each capital improvement project proposed therefor. The scientific research and development facilities shall become the property of the state upon completion and acceptance by the board of regents.

(b) The board of regents is authorized to initiate and complete capital improvement projects to repair, remodel or renovate state buildings and facilities of the state educational institutions for use as scientific research and development facilities from any moneys of the board of regents, except that no such capital improvement project for such repair, remodeling or renovation shall be initiated unless the board of regents has first advised and consulted with the joint committee on state building construction regarding the proposed scientific research and development facilities and each capital improvement project proposed therefor.

History: L. 2002, ch. 120, § 6; May 23.



76-783 Bond financing for projects; issuance of bonds by Kansas development finance authority; limitations, conditions, terms, guidelines and procedures; debt service payments, transfers from state general fund; powers of state board of regents cumulative.

76-783. Bond financing for projects; issuance of bonds by Kansas development finance authority; limitations, conditions, terms, guidelines and procedures; debt service payments, transfers from state general fund; powers of state board of regents cumulative. (a) (1) The Kansas development finance authority is hereby authorized to issue from time to time bonds on behalf of the board of regents in such principal amounts as the Kansas development finance authority and the board of regents determine to be necessary to provide sufficient funds to finance scientific research and development facilities, including, but not limited to, the payment of interest on such bonds, the establishment of reserves to secure such bonds, costs of issuance, refunding any outstanding bonds, and all other expenditures of the board of regents incident to and necessary or convenient to carry out the powers and functions authorized by this act. The Kansas development finance authority shall not issue any bond or bonds on behalf of the corporation formed by the board of regents under this act. The Kansas development finance authority shall not issue bonds under this act for more than $120,000,000, in the aggregate, plus all amounts required for costs of any bond issuance, costs of interest on any bond issued or obtained for such scientific research and development facilities and any required reserves for payment of principal and interest on any such bond.

(2) Except as may otherwise be expressly provided by the board of regents, every obligation of the board of regents with respect to such bonds shall be an obligation of the board of regents payable out of any revenues or moneys of the board of regents derived from annual appropriations of the legislature. Subject only to any agreements with holders of particular bonds pledging any particular revenues, the board of regents shall use moneys derived from scientific research and development facilities to provide funds sufficient to pay principal and interest on any bonds issued pursuant to this act commencing after the date a project is completed and has been accepted by the board of regents. Subject to the provisions of appropriation acts, payment of principal and interest on the bonds shall be made by the state board of regents from annual appropriations by the legislature from such revenues as are furnished by the board of regents, or from any other available funds, in amounts sufficient to pay principal and interest on the bonds until the bonds are finally paid.

(3) Upon acceptance by the board of regents of each project initiated and completed under this act and upon a determination by the board of regents that the period for repayment of debt for such project is to commence, the board of regents shall certify to the director of accounts and reports that principal and interest payments for such project are to commence and the dates and amounts of all principal and interest payments for such project. Pursuant to each such certification and commencing on or after July 1, 2004, the director of accounts and reports shall transfer, from the state general fund to the debt service fund or funds at a state educational institution as specified in the certification for such project, the amount certified on or before the respective payment date therefor. Transfers shall be made under this section pursuant to any such certification on or after July 1, 2004. All such transfers during the fiscal years ending June 30, 2016, June 30, 2017, and June 30, 2018, shall be considered to be revenue transfers from the state general fund. The aggregate of all such transfers from the state general fund during any fiscal year shall not exceed $10,000,000 and the aggregate of all such transfers from the state general fund under this section shall not exceed $50,000,000. The Kansas development finance authority and the board of regents shall enter into contracts with respect to the scientific research and development facilities financed under this act prescribing the obligation of the board of regents and the state educational institutions to provide for repayment of amounts of bond debt service in addition to those amounts provided for by transfers under this section from the state general fund.

(b) (1) The bonds shall be authorized by a resolution adopted by the board of directors of the Kansas development finance authority.

(2) Except as otherwise provided in this act, bonds issued by the Kansas development finance authority under authority of this act shall be subject to the provisions of K.S.A. 74-8901 et seq., and amendments thereto.

(c) Any resolution authorizing the board of regents to incur any obligation with respect to bonds issued by the Kansas development finance authority may contain such provisions as deemed appropriate by the board of regents for the purpose of carrying out the purposes of this act and securing such bonds, which shall be a part of the contract with the holders thereof, including, but not limited to, provisions:

(1) Pledging all or any part of the revenues of the board of regents derived from scientific research and development facilities to secure the payment of the bonds or of any issue thereof, subject to such agreements with bondholders as may then exist;

(2) the setting aside of reserves or sinking funds and the regulation and disposition thereof;

(3) limitations on the issuance of additional bonds or other obligations, the terms upon which additional bonds or obligations may be issued and secured, and the refunding of outstanding or other bonds;

(4) defining the acts or omissions to act which shall constitute a default in the obligations and duties of the board of regents to the Kansas development finance authority, the applicable bond trustee or the holders of the bonds, except that such rights and remedies shall not be inconsistent with the general laws of this state and the other provisions of this act; and

(5) any other matters, of like or different character, which in any way affect the security or protection of the holders of the notes or bonds.

(d) Any of the provisions relating to any bonds described in this section may be set forth in a trust indenture, loan agreement, lease agreement or other financing document authorized by a resolution of the board of regents or the board of directors of the Kansas development finance authority.

(e) The bonds of each issue may, in the discretion of the board of directors of the Kansas development finance authority, be made redeemable before maturity at such prices and under such terms and conditions as may be determined by the board of directors of the Kansas development finance authority. Bonds issued on behalf of the board of regents shall mature at such time, not exceeding 30 years from their date of issue, as may be determined by the board of regents and the board of directors of the Kansas development finance authority. The bonds may be issued as serial bonds payable in annual installments or as term bonds or as a combination thereof. The bonds shall bear interest at such rate either fixed or variable, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment and at such place, and be subject to such terms of redemption as provided in the resolution of trust indenture. The bonds may be sold by the Kansas development finance authority, at public or private sale, at such price as the board of directors of the Kansas development finance authority shall determine.

(f) In case any officer of the Kansas development finance authority whose signature or a facsimile of whose signature appears on any bonds or coupons attached thereto ceases to be such officer before the delivery thereof, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if such officer had remained in office until such delivery.

(g) Any bonds issued by the Kansas development finance authority pursuant to this section, and the income therefrom (including any profit from the sale thereof) shall at all times be free from taxation by the state or any agency, political subdivision or instrumentality of the state, including income and property taxes.

(h) Any holder of bonds issued under the provisions of this act, or any coupons appertaining thereto and the trustee under any trust agreement or resolution authorizing the issuance of such bonds, except the rights under this act may be restricted by such trust agreement or resolution, may, either at law or in equity by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the state or granted under this act or under such agreement or resolution, or under any other contract executed by the board of regents pursuant to this act, and may enforce and compel the performance of all duties required by this act or by such trust agreement or resolution to be performed by the board of regents or by an officer thereof.

(i) The bonds shall be special, limited obligations of the Kansas development finance authority and the state shall not be liable for bonds issued by the Kansas development finance authority on behalf of the board of regents, and such bonds shall not constitute a debt of the state.

(j) Neither the board of regents, the board of the Kansas development finance authority nor any authorized employee of the board of regents or the Kansas development finance authority shall be personally liable for such bonds by reason of the issuance thereof.

(k) Nothing in this act shall be construed as a restriction or limitation upon any other powers which the board of regents might otherwise have under any other law of this state, and this act is cumulative to any such powers. This act does and shall be construed to provide a complete, additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws. The issuance of bonds under the provisions of this act need not comply with the requirements of any other state law applicable to the issuance of bonds. No proceedings, notice or approval shall be required for the issuance of any bonds or any instrument as security therefor, except as is provided in this act.

(l) Any of the provisions relating to bonds described in this section may be included in any contracts between the board of regents and the Kansas development finance authority relating to obligations of the Kansas development finance authority issued on behalf of the board of regents.

History: L. 2002, ch. 120, § 7; L. 2010, ch. 44, § 33; L. 2010, ch. 165, § 148; L. 2011, ch. 118, § 183; L. 2012, ch. 175, § 159; L. 2013, ch. 136, § 272; L. 2015, ch. 104, § 242; July 1.



76-784 Sales and use tax exemptions, purchases for research and development facility projects.

76-784. Sales and use tax exemptions, purchases for research and development facility projects. Purchases by the board of regents relating to scientific research and development facilities shall not be subject to sales tax under K.S.A. 79-3601 et seq., and amendments thereto, or use tax under K.S.A. 79-3701 et seq., and amendments thereto.

History: L. 2002, ch. 120, § 8; May 23.



76-785 Construction of act.

76-785. Construction of act. This act shall be liberally construed. Except as otherwise expressly provided, nothing contained in this act is or shall be construed as a restriction or limitation upon any powers which the board of regents or the Kansas development finance authority might otherwise have under other law of this state, and the provisions of this act are cumulative to such powers. The provisions of this act do and shall be construed to provide a complete, additional and alternative method for the doing of the things authorized and shall be regarded as supplemental and additional to any other laws. Insofar as the provisions of this act are inconsistent with the provisions of any other law, general, specific or local, the provisions of this act shall be controlling.

History: L. 2002, ch. 120, § 9; May 23.



76-786 Procedures for acquiring construction, architectural, engineering and other services for certain projects; statutory exemptions; construction manager at-risk procedures and authorities; powers, duties and functions of secretary of administration and division of facilities management; change orders; progress reports.

76-786. Procedures for acquiring construction, architectural, engineering and other services for certain projects; statutory exemptions; construction manager at-risk procedures and authorities; powers, duties and functions of secretary of administration and division of facilities management; change orders; progress reports. (a) As used in this section, unless the context expressly provides otherwise:

(1) "Ancillary technical services" include, but shall not be limited to, geology services and other soil or subsurface investigation and testing services, surveying, adjusting and balancing of air conditioning, ventilating, heating and other mechanical building systems, testing and consultant services that are determined by the board of regents to be required for a project;

(2) "architectural services" means those services described as the "practice of architecture," as defined in K.S.A. 74-7003, and amendments thereto;

(3) "construction services" means the work performed by a construction contractor to commence and complete a project;

(4) "construction management at-risk services" means the services provided by a firm which has entered into a contract with the board of regents to be the construction manager at risk for the value and schedule of the contract for a project, which is to hold the trade contracts and execute the work for a project in a manner similar to a general contractor and which is required to solicit competitive bids for the trade packages developed for a project and to enter into the trade contracts for a project with the lowest responsible bidder therefor, and may include, but are not limited to, such services as scheduling, value analysis, systems analysis, constructability reviews, progress document reviews, subcontractor involvement and prequalification, subcontractor bonding policy, budgeting and price guarantees, and construction coordination;

(5) "division of facilities management" means the division of facilities management of the department of administration;

(6) "engineering services" means those services described as the "practice of engineering," as defined in K.S.A. 74-7003, and amendments thereto;

(7) "firm" means: (A) With respect to architectural services, an individual, firm, partnership, corporation, association or other legal entity which is: (i) Permitted by law to practice the profession of architecture; and (ii) maintaining an office in Kansas staffed by one or more architects who are licensed by the board of technical professions; or (iii) not maintaining an office in Kansas, but which is qualified to perform special architectural services that are required in special cases where in the judgment of the board of regents it is necessary to go outside the state to obtain such services; (B) with respect to engineering services or land surveying, an individual, firm, partnership, corporation, association or other legal entity permitted by law to practice the profession of engineering and provide engineering services or practice the profession of land surveying and provide land surveying services, respectively; (C) with respect to construction management at-risk services, a qualified individual, firm, partnership, corporation, association or other legal entity permitted by law to perform construction management at-risk services; (D) with respect to ancillary technical services or other services that are determined by the board of regents to be required for a project, a qualified individual, firm, partnership, corporation, association or other legal entity permitted by law to practice the required profession or perform the other required services, as determined by the board of regents; and (E) with respect to construction services, a qualified individual, firm, partnership, corporation, association, or other legal entity permitted by law to perform construction services for a project;

(8) "land surveying" means those services described as "professional surveying," as defined in K.S.A. 74-7003, and amendments thereto;

(9) "negotiating committee" means the board of directors of the subsidiary corporation formed under K.S.A. 2015 Supp. 76-781, and amendments thereto;

(10) "project" means: (A) The project for the KSU food safety and security research facility; (B) the project for the KUMC biomedical research facility; (C) the project for the WSU engineering complex expansion and research laboratory; or (D) the project for the acquisition and installation of equipment for the KU biosciences research building, which are funded from the proceeds of the bonds authorized to be issued under K.S.A. 2015 Supp. 76-783, and amendments thereto, within the limitation of $120,000,000, in the aggregate, plus all amounts required for costs of any bond issuance, costs of interest on any bond issued or obtained for such scientific research and development facilities and any required reserves for payment of principal and interest on any such bond, and from any moneys received as gifts, grants or otherwise from any public or private nonstate source;

(11) "project services" means architectural services, engineering services, land surveying, construction management at-risk services, construction services, ancillary technical services or other construction-related services determined by the board of regents to be required for a project; and

(12) "state building advisory commission" means the state building advisory commission created by K.S.A. 75-3780, and amendments thereto.

(b) The board of regents, when acting under authority of this act, and each project authorized by the board of regents under this act are exempt from the provisions of K.S.A. 75-1269, 75-3738 through 75-3741b, 75-3742 through 75-3744, and 75-3783, and amendments thereto, except as otherwise specifically provided by this act.

(c) Notwithstanding the provisions of K.S.A. 75-3738 through 75-3744, and amendments thereto, or the provisions of any other statute to the contrary, all contracts for any supplies, materials or equipment for a project authorized by the board of regents under this act, shall be entered into in accordance with procurement procedures determined by the board of regents, subject to the provisions of this section, except that, in the discretion of the board of regents, any such contract may be entered into in the manner provided in and subject to the provisions of any such statute otherwise applicable thereto. Notwithstanding the provisions of K.S.A. 75-3738 through 75-3744, and amendments thereto, if the board of regents does not obtain construction management at-risk services for a project, the construction services for such project shall be obtained pursuant to competitive bids and all contracts for construction services for such project shall be awarded to the lowest responsible bidder in accordance with procurement procedures determined and administered by the board of regents which shall be consistent with the provisions of K.S.A. 75-3738 through 75-3744, and amendments thereto.

(d) When it is necessary in the judgment of the board of regents to obtain project services for a particular project by conducting negotiations therefor, the board of regents shall publish a notice of the commencement of negotiations for the required project services at least 15 days prior to the commencement of such negotiations in the Kansas register in accordance with K.S.A. 75-430a, and amendments thereto, and in such other appropriate manner as may be determined by the board of regents.

(e) (1) Notwithstanding the provisions of subsection (b) of K.S.A. 75-1251, and amendments thereto, or the provisions of any other statute to the contrary, as used in K.S.A. 75-1250 through 75-1270, and amendments thereto, with respect to the procurement of architectural services for a project authorized by the board of regents under this act, "negotiating committee" shall mean the board of directors of the subsidiary corporation formed under K.S.A. 2015 Supp. 76-781, and amendments thereto, and such board of directors shall negotiate a contract with a firm to provide any required architectural services for the project in accordance with the provisions of K.S.A. 75-1250 through 75-1270, and amendments thereto, except that no limitation on the fees for architectural services for the project shall apply to the fees negotiated by the board of directors for such architectural services.

(2) Notwithstanding the provisions of subsection (e) of K.S.A. 75-5802, and amendments thereto, or the provisions of any other statute to the contrary, as used in K.S.A. 75-5801 through 75-5807, and amendments thereto, with respect to the procurement of engineering services or land surveying services for a project authorized by the board of regents under this act, "negotiating committee" shall mean the board of directors of the subsidiary corporation formed under K.S.A. 2015 Supp. 76-781, and amendments thereto, and such board of directors shall negotiate a contract with a firm to provide any required engineering services or land surveying services for the project in accordance with the provisions of K.S.A. 75-5801 through 75-5807, and amendments thereto.

(3) In any case of a conflict between the provisions of this section and the provisions of K.S.A. 75-1250 through 75-1270, or 75-5801 through 75-5807, and amendments thereto, with respect to a project authorized by the board of regents under this act, the provisions of this section shall govern.

(f) (1) For the procurement of construction management at-risk services for projects under this act, the secretary of administration shall encourage firms engaged in the performance of construction management at-risk services to submit annually to the secretary of administration and to the state building advisory commission a statement of qualifications and performance data. Each statement shall include data relating to: (A) The firm's capacity and experience, including experience on similar or related projects; (B) the capabilities and other qualifications of the firm's personnel; and (C) performance data of all consultants the firm proposes to use.

(2) Whenever the board of regents determines that a construction manager at risk is required for a project under this act, the board of regents shall notify the state building advisory commission and the state building advisory commission shall prepare a list of at least three and not more than five firms which are, in the opinion of the state building advisory commission, qualified to serve as construction manager at risk for the project. Such list shall be submitted to the negotiating committee, without any recommendation of preference or other recommendation. The negotiating committee shall have access to statements of qualifications of and performance data on the firms listed by the state building advisory commission and all information and evaluations regarding such firms gathered and developed by the secretary of administration under K.S.A. 75-3783, and amendments thereto.

(3) The negotiating committee shall conduct discussions with each of the firms so listed regarding the project. The negotiating committee shall determine which construction management at-risk services are desired and then shall proceed to negotiate with and attempt to enter into a contract with the firm considered to be most qualified to serve as construction manager at risk for the project. The negotiating committee shall proceed in accordance with the same process with which negotiations are undertaken to contract with a firm to be a project architect under K.S.A. 75-1257, and amendments thereto, to the extent that such provisions can be made to apply. Should the negotiating committee be unable to negotiate a satisfactory contract with the firm considered to be most qualified, negotiations with that firm shall be terminated and shall undertake negotiations with the second most qualified firm, and so forth, in accordance with that statute.

(4) The contract to perform construction management at-risk services for a project shall be prepared by the division of facilities management and entered into by the board of regents with the firm contracting to perform such construction management at-risk services.

(g) (1) To assist in the procurement of construction services for projects under this act, the secretary of administration shall encourage firms engaged in the performance of construction services to submit annually to the secretary of administration and to the state building advisory commission a statement of qualifications and performance data. Each statement shall include data relating to: (A) The firm's capacity and experience, including experience on similar or related projects; (B) the capabilities and other qualifications of the firm's personnel; (C) performance data of all subcontractors the firm proposes to use; and (D) such other information related to the qualifications and capability of the firm to perform construction services for projects as may be prescribed by the secretary of administration.

(2) The construction manager at risk shall publish a construction services bid notice in the Kansas register and in such other appropriate manner as may be determined by the board of regents. Each construction services bid notice shall include the request for bids and other bidding information prepared by the construction manager at risk and the state board of regents with the assistance of the division of facilities management. The current statements of qualifications of and performance data on the firms submitting bid proposals shall be made available to the construction manager at risk and the board of regents by the state building advisory commission along with all information and evaluations developed regarding such firms by the secretary of administration under K.S.A. 75-3783, and amendments thereto. Each firm submitting a bid proposal shall be bonded in accordance with K.S.A. 60-1111, and amendments thereto, and shall present evidence of such bond to the construction manager at risk prior to submitting a bid proposal. If a firm submitting a bid proposal fails to present such evidence, such firm shall be deemed unqualified for selection under this subsection. At the time for opening the bids, the construction manager at risk shall evaluate the bids and shall determine the lowest responsible bidder. The construction manager at risk shall enter into contracts with each firm performing the construction services for the project and make a public announcement of each firm selected in accordance with this subsection.

(h) The division of facilities management shall provide such information and assistance as may be requested by the board of regents or the negotiating committee for a project, including all or part of any project services as requested by the board of regents, and: (1) Shall prepare the request for proposals and publication information for each publication of notice under this section, subject to the provisions of this section; (2) shall prepare each contract for project services for a project, including each contract for construction services for a project; (3) shall conduct design development reviews for each project; (4) shall review and approve all construction documents for a project prior to soliciting bids or otherwise soliciting proposals from construction contractors or construction service providers for a project; (5) shall obtain and maintain copies of construction documents for each project; and (6) shall conduct periodic inspections of each project, including jointly conducting the final inspection of each project.

(i) Notwithstanding the provisions of any other statute, the board of regents shall enter into one or more contracts with the division of facilities management for each project for the services performed by the division of facilities management for the project as required by this section or at the request of the board of regents. The division of facilities management shall receive fees from the board of regents to recover the costs incurred to provide such services pursuant to such contracts.

(j) Design development reviews and construction document reviews conducted by the division of facilities management shall be limited to ensuring only that the construction documents do not change the project description and that the construction documents comply with the standards established under K.S.A. 75-3783, and amendments thereto, by the secretary of administration for the planning, design and construction of buildings and major repairs and improvements to buildings for state agencies, including applicable building and life safety codes and appropriate and practical energy conservation and efficiency standards.

(k) Each project for a state educational institution shall receive a final joint inspection by the division of facilities management and the board of regents. Each such project shall be officially accepted by the board of regents before such project is occupied or utilized by the state educational institution, unless otherwise agreed to in writing by the contractor and the board of regents as to the satisfactory completion of the work on part of the project that is to be occupied and utilized, including any corrections of the work thereon.

(l) (1) The board of regents shall issue monthly reports of progress on each project and shall advise and consult with the joint committee on state building construction regarding each project. Change orders and changes of plans for a project shall be authorized or approved by the board of regents.

(2) No change order or change of plans for a project involving either cost increases of $75,000 or more or involving a change in the proposed use of a project shall be authorized or approved by the board of regents without having first advised and consulted with the joint committee on state building construction.

(3) Change orders or changes in plans for a project involving a cost increase of less than $75,000 and any change order involving a cost reduction, other than a change in the proposed use of the project, may be authorized or approved by the board of regents without prior consultation with the joint committee on state building construction. The board of regents shall report to the joint committee on state building construction all action relating to such change orders or changes in plans.

(4) If the board of regents determines that it is in the best interest of the state to authorize or approve a change order, a change in plans or a change in the proposed use of any project that the board of regents is required to first advise and consult with the joint committee on state building construction prior to issuing such approval and if no meeting of the joint committee is scheduled to take place within the next 10 business days, then the board of regents may use the procedure authorized by subsection (d) of K.S.A. 75-1264, and amendments thereto, in lieu of advising and consulting with the joint committee at a meeting. In any such case, the board of regents shall mail a summary description of the proposed change order, change in plans or change in the proposed use of any project to each member of the joint committee on state building construction and to the director of the legislative research department. If the board of regents provides notice and information to the members of the joint committee and to such director in the manner required and subject to the same provisions and conditions that apply to the secretary of administration under such statute, and if less than two members of the joint committee contact the director of the legislative research department within seven business days of the date the summary description was mailed and request a presentation and review of any such proposed change order, change in plans or change in use at a meeting of the joint committee, then the board of regents shall be deemed to have advised and consulted with the joint committee about such proposed change order, change in plans or change in proposed use and may authorize or approve such proposed change order, change in plans or change in proposed use.

(m) The provisions of this section shall apply to each project authorized by the board of regents under this act and shall not apply to any other capital improvement project of the board of regents or of any state educational institution that is specifically authorized by any other statute.

History: L. 2002, ch. 120, § 10; L. 2014, ch. 88, § 37; July 1.



76-787 Contracts for certain research and development facilities, provisions for prevailing wages.

76-787. Contracts for certain research and development facilities, provisions for prevailing wages. (a) Each contract entered into by a state agency for any nonfederal aid, public works project for a scientific research and development facility under the university research and development enhancement act shall be based on bid or contract specifications prescribing and requiring that employees of any contractor or subcontractor shall be paid not less than the hourly wages, including fringe benefits, paid to corresponding classes of laborers and mechanics employed on similar projects in the county where the project is to be performed. Such minimum wage shall be the wage paid to the majority of the laborers or mechanics, unless the same wages are not paid to a majority, in which case the minimum wage shall be the average wages paid, weighted by the total employed in the classification. In the alternative, the minimum wage shall be that determined under federal law which would be required to be paid on federally-funded projects at the location of the public works project.

(b) Employees employed by contractors or subcontractors in the execution of any nonfederal aid, public works project contract subject to this section with any state agency shall be paid not less than the wages as determined pursuant to subsection (a).

(c) As used in this section, "state agency" means the board of regents, the subsidiary corporation of the board of regents formed pursuant to K.S.A. 2015 Supp. 76-781, and amendments thereto, any firm performing construction management at-risk services under K.S.A. 2015 Supp. 76-786, and amendments thereto, or any state educational institution.

(d) The provisions of this section shall apply only to contracts for the following projects under the university research and development enhancement act: (1) The project for the KUMC bio-medical research facility; and (2) the project for the WSU engineering complex expansion and research laboratory.

History: L. 2002, ch. 120, § 11; May 23.



76-788 Severability.

76-788. Severability. If any provision of this act or any application thereof is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2002, ch. 120, § 12; May 23.



76-789 National institute for aviation research capital improvement projects; authorized for state board of regents; approved for issuance of bonds by Kansas development finance authority, limitation; debt service.

76-789. National institute for aviation research capital improvement projects; authorized for state board of regents; approved for issuance of bonds by Kansas development finance authority, limitation; debt service. The state board of regents is hereby authorized to initiate and complete capital improvement projects for the acquisition and installation of laboratories and equipment for icing and wind tunnels, crash testing and advanced manufacturing, including associated construction, remodeling or renovation, and such capital improvement projects are hereby approved for the National Institute for Aviation Research for the purposes of subsection (b) of K.S.A. 74-8905, and amendments thereto, and the authorization of the issuance of bonds by the Kansas development finance authority in accordance with that statute. In accordance with the provisions of appropriation acts, the board of regents is hereby authorized to make expenditures from the aviation research facility fund which is hereby established in the state treasury for the acquisition, construction, installation and equipment of the capital improvement projects authorized by this section. In accordance with the provisions of appropriation acts, the board of regents may make expenditures from the aviation research facility fund for the payment of debt service on any revenue bonds issued to finance such project. The aggregate amount of all such revenue bonds issued for such capital improvement project shall not exceed $13,000,000, plus all amounts required for costs of bond issuance, costs of interest on any bonds issued for such capital improvement project during the period of acquisition, installation and construction, remodeling or renovation for such project and any required reserve for the payment of principal and interest on the bonds. All moneys received from the issuance of any such bonds shall be deposited and accounted for as prescribed by applicable bond covenants. Debt service for any such bonds for such capital improvement project shall be financed by appropriations from the state general fund or any appropriate special revenue fund or funds, and shall be in addition to any other amounts authorized within this act.

History: L. 2002, ch. 120, § 13; May 23.

Revisor's Note:

National Institute for Aviation Research is located at Wichita State University.



76-790 Privately-financed buildings; maintenance costs.

76-790. Privately-financed buildings; maintenance costs. (a) As used in this section:

(1) "State educational institution" has the meaning ascribed thereto by K.S.A. 76-711, and amendments thereto.

(2) "Private moneys" means moneys from nongovernmental sources.

(3) "Improvement" means new construction of a building or other capital improvement of which at least 51% of the cost is financed with private moneys.

(4) "State board" means the state board of regents.

(b) Each state educational institution shall provide for the future annual maintenance and operation costs for an improvement. From and after July 1, 2007, the state board shall not request any moneys from the state general fund to pay for the cost of maintenance and operation of improvements which exceed the amount of moneys paid from the state general fund in fiscal year 2007 for such purpose.

The provisions of this subsection shall apply to any improvement approved by the state board after January 31, 2007.

(c) Each state educational institution shall submit to the state board a plan to provide for the annual maintenance and operation costs of an improvement when seeking approval for the making of such improvement from the state board.

History: L. 2007, ch. 200, § 14; May 24.



76-791 Payment of bonds from contributions qualifying as tax credit, limitation.

76-791. Payment of bonds from contributions qualifying as tax credit, limitation. Except for bonds issued pursuant to the postsecondary educational institution infrastructure finance program, no moneys received by a postsecondary educational institution as a contribution which qualifies as an income tax credit pursuant to law may be expended to pay for bonds or the interest on such bonds.

History: L. 2007, ch. 200, § 15; May 24.



76-7-101 Long-term infrastructure maintenance program.

76-7,101. Long-term infrastructure maintenance program. K.S.A. 2015 Supp. 76-7,101 through 76-7,107, and amendments thereto, shall be known and may be cited as the state educational institution long-term infrastructure maintenance program.

History: L. 2007, ch. 200, § 1; May 24.



76-7-102 Same; definitions.

76-7,102. Same; definitions. As used in the state educational institution long-term infrastructure maintenance program:

(a) "Infrastructure maintenance fund" or "fund" means the fund established by K.S.A. 2015 Supp. 76-7,104, and amendments thereto.

(b) "State educational institution" or "institution" means a state educational institution as defined by K.S.A. 76-711, and amendments thereto.

(c) "State board" means the state board of regents.

(d) (1) "Project" or "infrastructure improvement project" means the maintenance, repair, reconstruction or rehabilitation of a building located at a state educational institution, any utility system and other infrastructure relating to such building, any life-safety upgrades to such building and any improvements necessary to be made to such building in order to comply with the requirements of the Americans with disabilities act or other federal or state law.

(2) "Infrastructure improvement project" shall not mean:

(A) The new construction of buildings;

(B) the maintenance, repair, reconstruction or rehabilitation of any building used as an athletic facility that does not directly support the delivery of academic pursuits; or

(C) the maintenance, repair, reconstruction or rehabilitation of the residence of the president or chancellor of a state educational institution.

(e) "Cost" means all costs or expenses which are necessary or incidental to a project and which are directly attributable thereto.

(f) "Program" means the state educational institution long-term infrastructure maintenance program.

(g) "Joint committee" means the joint committee on state building construction.

History: L. 2007, ch. 200, § 2; May 24.



76-7-103 Same; administration of program; reports; building inventory and space utilization.

76-7,103. Same; administration of program; reports; building inventory and space utilization. (a) There is hereby established the state educational institution long-term infrastructure maintenance program. Subject to the limitations provided by this act, the program shall be administered by the state board. The state board shall establish standards and criteria for prioritizing, reviewing, evaluating and approving projects and the allocation of moneys available under the program. When allocating moneys to finance the costs of projects under the program, the state board shall take into consideration the square footage, age and complexity of the buildings and infrastructure at each state educational institution.

(b) At least once each calendar quarter, the state board shall prepare a report on projects financed under the program. The report shall include information showing the progress which has been made during the reporting period to reduce the building and infrastructure maintenance backlog that existed on the effective date of this act. The report shall include information showing the effect that the expenditures have had on the campuses of each state educational institution. The report shall include any other information deemed necessary by the state board. A copy of such report shall be submitted to the governor and the joint committee on state building construction.

(c) (1) On or before January 14, 2009, and each two years thereafter, the state board shall prepare an inventory of buildings and space utilization. Such inventory shall state the age of each building located at each state educational institution, the use of the space in the building and the cost of replacing the building.

(2) On or before January 14, 2009, and each two years thereafter, the state board shall prepare a report concerning deferred and annual maintenance of buildings and infrastructure at each state educational institution. The report shall include a comprehensive building and infrastructure audit that provides an overview of the maintenance needs of all state-owned buildings and infrastructure at each state educational institution. The report shall describe the maintenance needs of each building and infrastructure and the estimated cost of such needs. The report shall include any other information deemed necessary by the state board.

(3) On or before January 14, 2009, and each two years thereafter, the state board shall submit a copy of the inventory and report required by this subsection to the governor, the joint committee, the senate committee on ways and means and the house of representatives committee on appropriations.

(d) All reports required by this section shall be prepared and submitted in an electronic format.

History: L. 2007, ch. 200, § 3; May 24.



76-7-104 Same; infrastructure maintenance fund.

76-7,104. Same; infrastructure maintenance fund. (a) There is hereby established in the state treasury the infrastructure maintenance fund which shall be administered and maintained for the use and benefit of the state educational institutions as provided by the state educational institution long-term infrastructure maintenance program. The fund shall be administered by the state board. Subject to the provisions of appropriation acts, all expenditures from the fund shall be made for purposes of financing the costs of projects.

(b) Subject to the provisions of appropriation acts, the state board may transfer moneys from the infrastructure maintenance fund to an account or accounts of the infrastructure maintenance fund of an institution for expenditure by the institution to pay the costs of a project as approved by the state board.

History: L. 2007, ch. 200, § 4; May 24.



76-7-105 Same; advise and consult with joint committee on state building construction; oversight of projects.

76-7,105. Same; advise and consult with joint committee on state building construction; oversight of projects. (a) Subject to the provisions of subsection (c), the state board shall advise and consult with the joint committee regarding each project. The state board shall not approve a project to be financed by moneys from the infrastructure maintenance fund unless the state board first has advised and consulted with the joint committee. A state educational institution shall advise and consult with the joint committee before expenditure of any moneys from the infrastructure maintenance fund, or from any account or accounts of the infrastructure maintenance fund of such institution, for each project. No moneys received by a state educational institution as a contribution which qualifies as an income tax credit pursuant to law to finance the cost of a project may be expended unless the institution first has advised and consulted with the joint committee.

(b) Except as specifically provided by this act, the project financed under the program shall not be subject to any further process or procedure that requires the submission, review or approval of any infrastructure improvement. The state board shall ensure that projects financed under the program comply with nationally recognized codes and life-safety inspections under K.S.A. 31-132 et seq., and amendments thereto. Such inspections, plan reviews and other related work shall be conducted by the division of facilities management, or a designee of the division, prior to certification for building occupancy. The state board shall not be subject to the oversight of the state fire marshal.

(c) The joint committee shall develop recommendations for a plan for the management and oversight of projects financed under the program. Such recommendations shall be submitted to the president of the senate and the speaker of the house of representatives on or before January 14, 2008.

History: L. 2007, ch. 200, § 5; May 24.



76-7-106 Same; transfers of moneys from statewide maintenance and disaster relief fund.

76-7,106. Same; transfers of moneys from statewide maintenance and disaster relief fund. (a) On July 1, 2007, or as soon thereafter as sufficient moneys are available, $30,000,000 shall be transferred by the director of accounts and reports from the statewide maintenance and disaster relief fund to the infrastructure maintenance fund established by K.S.A. 2015 Supp. 76-7,104, and amendments thereto.

(b) On January 1, 2008, or as soon thereafter as sufficient moneys are available, $13,000,000 shall be transferred by the director of accounts and reports from the statewide maintenance and disaster relief fund to the infrastructure maintenance fund established by K.S.A. 2015 Supp. 76-7,104, and amendments thereto.

History: L. 2007, ch. 200, § 6; May 24.



76-7-107 Same; transfers of moneys from state general fund.

76-7,107. Same; transfers of moneys from state general fund. (a) (1) On July 1, 2008, or as soon thereafter as sufficient moneys are available, $7,000,000 shall be transferred by the director of accounts and reports from the state general fund to the infrastructure maintenance fund established by K.S.A. 2015 Supp. 76-7,104, and amendments thereto.

(2) No moneys shall be transferred by the director of accounts and reports from the state general fund to the infrastructure maintenance fund established by K.S.A. 2015 Supp. 76-7,104, and amendments thereto, during the fiscal year ending June 30, 2016, June 30, 2017, and June 30, 2018, pursuant to this section.

(b) All transfers made in accordance with the provisions of this section shall be considered to be demand transfers from the state general fund.

(c) All moneys credited to the infrastructure maintenance fund shall be expended or transferred only for the purpose of paying the cost of projects approved by the state board pursuant to the state educational institution long-term infrastructure maintenance program.

History: L. 2007, ch. 200, § 7; L. 2009, ch. 124, §139; L. 2009, ch. 144, § 83; L. 2010, ch. 165, § 149; L. 2011, ch. 118, § 184; L. 2012, ch. 175, § 160; L. 2013, ch. 136, § 273; L. 2015, ch. 104, § 243; July 1.



76-7-108 Obsolete buildings.

76-7,108. Obsolete buildings. When preparing the inventory required by K.S.A. 2015 Supp. 76-7,103, and amendments thereto, the state board shall evaluate all buildings to determine if any building is obsolete. If a building is determined to be obsolete, the state board shall retire the building from service. In addition, if the state board determines that it would be prudent to do so, the building may be razed.

History: L. 2007, ch. 200, § 13; May 24.



76-7-116 Infrastructure finance program.

76-7,116. Infrastructure finance program. K.S.A. 2015 Supp. 76-7,116 through 76-7,120, and amendments thereto, shall be known and may be cited as the postsecondary educational institution infrastructure finance program.

History: L. 2007, ch. 200, § 8; May 24.



76-7-117 Same; definitions.

76-7,117. Same; definitions. As used in the infrastructure finance program:

(a) "State board" means the state board of regents.

(b) "Postsecondary educational institution" or "institution" means Washburn university and any community college or technical college.

(c) "Community college" means a community college established under the provisions of the community college act.

(d) "Technical college" means a technical college as designated pursuant to K.S.A. 72-4472, 72-4473, 72-4474, 72-4475 and 72-4476, and amendments thereto.

(e) (1) "Project" or "infrastructure improvement project" means the maintenance, repair, reconstruction, remodeling or rehabilitation of a building located at a postsecondary educational institution, any additions to a building, any utility system and other infrastructure relating to such building, any life-safety upgrades to such building, any improvements necessary to be made to such building in order to comply with the requirements of the Americans with disabilities act or other federal or state law.

(2) "Infrastructure improvement project" shall not mean:

(A) The new construction of buildings;

(B) the maintenance, repair, reconstruction or rehabilitation of any building used as an athletic facility that does not directly support the delivery of academic pursuits; or

(C) the maintenance, repair, reconstruction or rehabilitation of the residence of the president or chief executive officer of a postsecondary educational institution.

(f) "Cost" means all costs or expenses which are necessary or incidental to an infrastructure improvement project and which are directly attributable thereto.

(g) "Program" means the postsecondary educational institution infrastructure finance program.

(h) "Joint committee" means the joint committee on state building construction.

History: L. 2007, ch. 200, § 9; May 24.



76-7-118 Same; administration of program; reports.

76-7,118. Same; administration of program; reports. (a) There is hereby established the postsecondary educational institution infrastructure finance program. Subject to the limitations provided by this act, the program shall be administered by the state board. Applications for financing under the program shall be submitted in the manner provided by the state board. When approving applications for financing under the program, the state board shall take into consideration the need for the project and the financial ability of the institution to meet its obligation if the application is approved.

(b) On or before January 14 of each year, the state board shall prepare a report on projects financed under the program during the preceding fiscal year. The report shall disclose the aggregate amount of bonds issued, the amount of bonds issued at the request of each postsecondary educational institution and an overview of the projects financed by such bonds. The report shall include any other information deemed necessary by the state board. A copy of such report shall be submitted to the governor and the joint committee on state building construction.

(c) All reports required by this section shall be prepared and submitted in an electronic format.

History: L. 2007, ch. 200, § 10; May 24.



76-7-119 Same; bonds not a state obligation.

76-7,119. Same; bonds not a state obligation. Neither the state nor the state board shall have the power to pledge the full faith and credit or taxing power of the state of Kansas for such purposes and any payment by the state board for such purposes shall be subject to and dependent on appropriations by the legislature. Any obligation of the state board for payment of debt service on bonds and any such bonds issued for the purposes set forth in K.S.A. 2015 Supp. 76-7,120, and amendments thereto, shall not be considered a debt or obligation of the state for the purpose of section 6 of article 11 of the constitution of the state of Kansas.

History: L. 2007, ch. 200, § 11; May 24.



76-7-120 Same; bonds; limitations; loan agreements.

76-7,120. Same; bonds; limitations; loan agreements. (a) (1) Subject to the provisions of this section, the Kansas development finance authority is hereby authorized to issue bonds to finance the cost of projects. Projects which are approved by the state board under the program are hereby approved for the state board for the purposes of subsection (b) of K.S.A. 74-8905, and amendments thereto. The aggregate principal amount of bonds issued pursuant to this section in a single fiscal year shall not exceed $100,000,000 [*], plus all amounts required for costs of bond issuance, costs of interest on the bonds issued for projects during the time such improvements are being made and any required reserves for the payment of principal and interest on the bonds. The aggregate principal amount of bonds issued pursuant to this section in a single fiscal year shall not exceed $20,000,000, plus all amounts required for costs of bond issuance, costs of interest on the bonds issued for projects during the time such improvements are being made and any required reserves for the payment of principal and interest on the bonds. All moneys received from the issuance of any such bonds shall be deposited and accounted for as prescribed by applicable bond covenants. The debt service for any such bonds issued for such project shall be paid by appropriations of moneys from the state general fund as may be necessary to pay debt service on the bonds. Subject to the provisions of appropriations acts, and as directed by the Kansas development finance authority, payment of principal and interest on the bonds shall be made by the state board from annual appropriations by the legislature or from any other moneys as may be made available by law or from the postsecondary educational institution in amounts sufficient to pay the principal and interest on the bonds until the bonds are finally paid. The state board is authorized to enter into loan agreements with a postsecondary educational institution to provide for payment of principal on the bonds. All moneys received pursuant to such agreements shall be deposited in the state treasury in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, and shall be credited to the state general fund.

(2) No bonds shall be issued pursuant to this section after June 30, 2012.

(b) The aggregate principal amount of bonds issued pursuant to this section to finance the cost of projects at a single postsecondary educational institution shall not exceed $15,000,000, plus all amounts required for costs of bond issuance, costs of interest on the bonds issued for projects during the time such improvements are being made and any required reserves for the payment of principal and interest on the bonds.

(c) The date of maturity on bonds issued pursuant to this section shall not be fixed for a period of time which exceeds eight years from the date of issuance.

(d) Subject to the provisions of appropriation acts, the secretary of administration may enter into pledge agreements with the state board and the Kansas development finance authority to pledge moneys for the payment of bonds issued pursuant to the approval in subsection (a).

(e) Any postsecondary educational institutions may apply for a loan under the program. Applications shall be submitted in the manner and form required by the state board. The state board may enter into agreements with the postsecondary educational institutions for the provision of a loan and for the payment of all or a part of eligible project costs. The purposes for which the loan is to be provided, the amount thereof and the repayment terms and conditions shall be included in the agreement entered into pursuant to subsection (d).

(f) The first payment of any principal and interest on bonds issued pursuant to this section during fiscal year 2008, shall not be made prior to July 1, 2008.

History: L. 2007, ch. 200, § 12; May 24.

* Sentence should state that the maximum amount of bonds which may be issued over the course of the program shall not exceed $100,000,000.



76-7-125 State educational institution project delivery construction procurement act; citation.

76-7,125. State educational institution project delivery construction procurement act; citation. (a) K.S.A. 2015 Supp. 76-7,125 through 76-7,133, and amendments thereto, shall be known and may be cited as the state educational institution project delivery construction procurement act.

(b) The provisions of this act shall apply only to construction projects and construction project services totally funded by non-state moneys.

History: L. 2009, ch. 86, § 1; L. 2012, ch. 57, § 1; July 1.



76-7-126 Same; definitions.

76-7,126. Same; definitions. As used in this act, unless the context expressly provides otherwise:

(a) "State educational institution" or "institution" means Fort Hays state university, Kansas state university of agriculture and applied science, Kansas state university veterinary medical center, Emporia state university, Pittsburg state university, university of Kansas, university of Kansas medical center, Wichita state university and Kansas state university, college of technology at Salina.

(b) "Alternative project delivery" means an integrated comprehensive building design and construction process, including all procedures, actions, sequences of events, contractual relations, obligations, interrelations and various forms of agreement all aimed at the successful completion of the design and construction of buildings and other structures whereby a construction manager or general contractor team is selected based on a qualifications and best value approach.

(c) "Ancillary technical services" include, but shall not be limited to, geology services and other soil or subsurface investigation and testing services, surveying, adjusting and balancing air conditioning, ventilating, heating and other mechanical building systems and testing and consultant services that are determined by the institution to be required for the project.

(d) "Architectural services" means those services described as the "practice of architecture," as defined in K.S.A. 74-7003, and amendments thereto.

(e) "Best value selection" means a selection based upon project cost, qualifications and other factors.

(f) (1) "Building construction" means furnishing labor, equipment, material or supplies used or consumed for the design, construction, alteration, renovation, repair or maintenance of a building or structure.

(2) "Building construction" does not include highways, roads, bridges, dams, turnpikes or related structures or stand-alone parking lots.

(g) "Construction project services" means the process of planning, acquiring, building, equipping, altering, repairing, improving, or demolishing any structure or appurtenance thereto, including facilities, utilities or other improvements to any real property, excluding highways, roads, bridges, dams, turnpikes or related structures or stand-alone parking lots.

(h) "Construction management at-risk services" means the services provided by a firm which has entered into a contract with the institution to be the construction manager or general contractor for the value and schedule of the contract for a project, which is to hold the trade contracts and execute the work for a project in a manner similar to a general contractor, and which is required to solicit competitive bids for the trade packages developed for the project and to enter into the trade contracts for a project with the lowest responsible bidder therefor. Construction management at-risk services may include, but are not limited to scheduling, value analysis, system analysis, constructability reviews, progress document reviews, subcontractor involvement and prequalification, subcontractor bonding policy, budgeting and price guarantees and construction coordination.

(i) "Construction management at-risk contract" means a contract under which an institution acquires from a construction manager or general contractor a series of preconstruction services and an at-risk financial obligation to carry out construction under a specified cost agreement.

(j) "Construction manager or general contractor" means any individual, partnership, joint venture, corporation, or other legal entity who is a member of the integrated project team with the institution, design professional and other consultants that may be required for the project, who utilizes skill and knowledge of general contracting to perform preconstruction services and competitively procures and contracts with specialty contractors assuming the responsibility and the risk for construction delivery within a specified cost and schedule terms including a guaranteed maximum price.

(k) "Design criteria consultant" means a person, corporation, partnership, or other legal entity duly registered and authorized to practice architecture or professional engineering in this state pursuant to K.S.A. 74-7003, and amendments thereto, and who is employed by contract to the institution to provide professional design and administrative services in connection with the preparation of the design criteria package.

(l) "Engineering services" means those services described as the "practice of engineering," as defined in K.S.A. 74-7003, and amendments thereto.

(m) "Guaranteed maximum price" means the cost of the work as defined in the contract.

(n) "Non-state moneys" means any funds received by a state educational institution from any source other than the state of Kansas or any agency thereof.

(o) "Parking lot" means a designated area constructed on the ground surface for parking motor vehicles. A parking lot included as part of a building construction project shall be subject to the provisions of this act. A parking lot designed and constructed as a stand-alone project shall not be subject to the provisions of this act.

(p) "Preconstruction services" means a series of services including, but not limited to: Design review, scheduling, cost control, value engineering, constructability evaluation and preparation and coordination of bid packages.

(q) (1) "Construction project" or "project" means the process of designing, constructing, reconstructing, altering or renovating a building or other structure.

(2) "Construction project" or "project" does not mean the process of designing, constructing, altering or repairing a public highway, road, bridge, dam, turnpike or related structure.

(r) "Procurement committee" means the state educational institution procurement committee established by K.S.A. 2015 Supp. 76-7,131, and amendments thereto.

(s) "State board" means the state board of regents.

History: L. 2009, ch. 86, § 2; L. 2014, ch. 88, § 38; July 1.



76-7-127 Same; projects financed with non-state moneys; exempt from certain statutory requirements.

76-7,127. Same; projects financed with non-state moneys; exempt from certain statutory requirements. (a) Each state educational institution may initiate and complete construction projects on state-owned property of the state educational institution from any non-state moneys granted, given to or otherwise received by the state educational institution if the construction projects have received prior approval by the state board and the plans and specifications for such projects have received prior approval by the secretary of administration. Such construction projects shall be totally financed from non-state moneys and the buildings and facilities shall become the property of the state of Kansas upon completion and acceptance by the secretary of administration. No such construction project for the construction of a building or facility shall be approved by the state board without having first advised and consulted with the joint committee on state building construction.

(b) A state educational institution may initiate and complete construction projects for repairs, remodeling or renovation of buildings and facilities located on state-owned property of the state educational institution from any non-state moneys granted, given to or otherwise received by the state educational institution if the construction projects for such repairs, remodeling or renovations have received prior approval by the state board and the plans and specifications for such projects have received prior approval by the secretary of administration. Such construction projects shall be totally financed from non-state moneys and the repairs, remodeling or renovations shall become the property of the state of Kansas upon completion and acceptance by the secretary of administration. No such construction projects to repair, remodel or renovate a building or facility shall be approved by the state board without having first advised and consulted with the joint committee on state building construction.

(c) Construction projects financed totally from non-state moneys shall be exempt from the provisions of K.S.A. 75-1251, 75-1252, 75-1253, 75-1254, 75-1255, 75-1256, 75-1257, 75-1258, 75-1259, 75-1260, 75-1261, 75-1262, 75-1263, 75-1264, 75-1265, 75-1266, 75-1267, 75-1268, 75-3739, 75-3740, 75-3740a, 75-3741, 75-3741a, 75-3741b, 75-3742, 75-3743, 75-3744, 75-5802, 75-5803, 75-5804, 75-5805, 75-5806 and 75-5807 and K.S.A. 2015 Supp. 75-37,141, 75-37,142, 75-37,143 and 75-37,144, and amendments thereto. Such construction projects shall be inspected by the secretary of administration.

History: L. 2009, ch. 86, § 8; Apr. 23.



76-7-128 Same; contracts; bids; duties of state board and institutions.

76-7,128. Same; contracts; bids; duties of state board and institutions. (a) The procedure established in this section shall be used unless the use of the alternative project delivery process is determined appropriate as provided by K.S.A. 2015 Supp. 76-7,131, and amendments thereto.

(b) All contracts for construction projects and construction project services shall be let by the institution to the lowest responsible bidder based on plans and specifications prepared for the project that received prior approval by the state board and the secretary of administration.

(c) (1) Upon any construction project for which plans and specifications will be prepared and bids let for the project as a whole the general contractor shall submit with the bid the names and addresses of subcontractors in accordance with paragraph (2) of this subsection. The general contractor shall submit the name and address of the electrical subcontractor for the electrical work portions of the project and the name and address of the mechanical subcontractor for the mechanical work portions of the project, if the general contractor will be subcontracting for such work. If there are project alternates listed in the bid documents and the general contractor's choice of subcontractors is dependent upon the combination of project alternates the state chooses, the general contractor shall submit for each combination of project alternates under which any subcontractor would change from the one named in the base bid, at the time such contractor submits such bid: (A) The name and address of the electrical subcontractor, if the general contractor will be subcontracting for the electrical work portions thereunder; and (B) the name and address of the mechanical subcontractor, if the general contractor will be subcontracting for the mechanical work portions thereunder. All changes and substitutions in listed subcontractors shall be subject to approval of the institution.

(2) The state board shall adopt a standard contract for use in connection with construction projects upon which bids are let for the project as a whole. No such standard contract adopted by the state board shall contain any provisions authorizing arbitration of any matters thereunder.

(3) The state board may adopt rules and regulations necessary for the implementation and administration of the provisions of this subsection.

(d)  The provisions of this section shall not be construed to prohibit the administrative head of an institution from making any improvement or improvements when the same can be made by institutional labor or the use of material manufactured by an institution.

(e) The institution's purchasing department shall solicit sealed bids by publishing a notice once in the Kansas register not less than 10 days before the date stated in the notice for the opening of the bids. The institution's purchasing department with the approval of the state board may waive this publication of notice requirement when the state board determines that a more timely procurement is in the best interest of the institution. The institution's purchasing department also may designate a trade journal for the publication. The institution's purchasing department also may solicit such bids by sending notices by mail to prospective bidders and by posting the notice on a public bulletin board for at least 10 business days before the date stated in the notice for the opening of the bids unless otherwise provided by law. All bids shall be sealed when received and shall be opened in public at the hour stated in the notice.

(f) Competitive bids shall be awarded to the lowest responsible bidder, taking into consideration conformity with the specifications, terms of delivery, and other conditions imposed in the call for bids.

(g) The institution's purchasing department shall have power to decide as to the lowest responsible bidder for all purchases, but if:

(1) The dollar amount of the bid received from the lowest responsible bidder from within the state is identical to the dollar amount of the bid received from the lowest responsible bidder from without the state, the contract shall be awarded to the bidder from within the state; and

(2) The institution's purchasing department may reject the bid of any bidder who is in arrears on taxes due the state, who is not properly registered to collect and remit taxes due the state or who has failed to perform satisfactorily on a previous contract with the state.

(h) All bids with the names of the bidders and the amounts thereof, together with all documents pertaining to the award of a contract, shall be made a part of a file or record and retained by the institution's purchasing department for five years, unless reproduced as provided in K.S.A. 75-3737, and amendments thereto, and shall be open to public inspection as required by the Kansas open records act.

History: L. 2009, ch. 86, § 3; Apr. 23.



76-7-129 Same; contracts, change orders.

76-7,129. Same; contracts, change orders. Each change order to a contract entered into under the provisions of this act shall be related to an item or a matter that was included within the original program statement which was prepared and submitted with the capital improvement budget estimate for the project. Each such change order may be negotiated with a contractor performing work under the original contract for the project.

History: L. 2009, ch. 86, § 4; Apr. 23.



76-7-130 Same; local building codes, fees, building permits and zoning requirements, exemptions.

76-7,130. Same; local building codes, fees, building permits and zoning requirements, exemptions. (a) Construction projects shall not be subject to any building permit requirement or building code of any county, township, district, city or other political subdivision of this state or fees charged therefor. No construction project shall be subject to any inspection requirement or any requirement to obtain any permit, license or other instrument of approval for the project which is imposed by any county, township, district, city or other political subdivision of this state, except that such project shall be subject to reasonable inspections for the sole purpose of allowing members of the police and fire departments and other public emergency services personnel to become familiar with the project. As used in this section "building code" means any building code and includes any plumbing code, electrical wiring code, gas piping code or similar code. This act shall apply to all construction projects in existence prior to the effective date of this act and to those commenced on or after the effective date.

(b) Construction projects shall be exempt from the payment of fees relating to local zoning ordinances and resolutions, but the state shall reimburse a political subdivision for any related publication expenses incurred by the political subdivision.

History: L. 2009, ch. 86, § 5; Apr. 23.



76-7-131 Same; alternative project delivery program; construction management at-risk procurement processes; procurement committee; notice requirements.

76-7,131. Same; alternative project delivery program; construction management at-risk procurement processes; procurement committee; notice requirements. (a) As an alternative to the procedure established in K.S.A. 2015 Supp. 76-7,128, and amendments thereto, the state board may establish an alternative project delivery program under which construction management at-risk procurement processes may be utilized for state educational institution construction projects. This authorization for construction management at-risk procurement shall be for the sole and exclusive use of planning, acquiring, designing, building, equipping, altering, repairing, improving or demolishing any structure or appurtenance thereto, including facilities, utilities or other improvements to any real property.

(b) The state board shall establish a state educational institution procurement committee which shall be composed of five members, or their designees, as follows: (1) The director of facilities at the state board who shall serve as chairperson of the committee; (2) an architect or engineer from a state educational institution; (3) a representative of the associated general contractors of Kansas appointed from a list of at least three nominees submitted by the association to the state board; (4) a representative of the American institute of architects appointed from a list of at least three nominees submitted by the association to the state board; and (5) a representative of the American council of engineering companies appointed from a list of at least three nominees submitted by the association to the state board.

(c) The procurement committee shall review and approve requests for the utilization of alternative project delivery under the state educational institution project delivery building construction procurement act for capital improvement projects financed totally from non-state moneys. If the committee approves a request for utilization of alternative project delivery, the committee shall provide a shortlist of construction managers/design builders for use in such capital improvement project.

(d) The procurement committee shall approve those projects for which the use of alternative project delivery procurement process is appropriate. In making such determination, the committee shall consider the following factors:

(1) The likelihood that the alternative project delivery method of procurement selected will serve the public interest by providing substantial savings of time or money over the traditional design-bid-build delivery process.

(2) The ability to overlap design and construction phases is required to meet the needs of the end user.

(3) The use of an accelerated schedule is required to make repairs resulting from an emergency situation.

(4) The project presents significant phasing or technical complexities, or both, requiring the use of an integrated team of designers and constructors to solve project challenges during the design or preconstruction phase.

(5) The use of an alternative project delivery method will not encourage favoritism in awarding the public contract or substantially diminish competition for the public contract.

(e) When a request is made for alternative delivery procurement by a state educational institution, the institution on behalf of the state board shall publish a notice in the Kansas register and notify all active general contractor industry associations in the state that the procurement committee will be holding a public hearing with the opportunity for comment on such request. Notice shall be published and notification shall be made at least 15 days prior to the hearing.

(f) If the procurement committee finds that the project does not qualify for the alternative project delivery methods included under this act, then the construction services for such project shall be obtained pursuant to competitive bids and all contracts for construction services shall be awarded to the lowest responsible bidder in accordance with procurement procedures determined and administered by the state board which shall be consistent with the provisions of this act.

(g) When it is necessary in the judgment of an institution to obtain project services for a particular project as described under this act, the institution shall publish a notice of the request for qualifications and proposals for the required project services at least 15 days prior to the commencement of such request in the Kansas register in accordance with K.S.A. 75-430a, and amendments thereto, and in such other appropriate manner as may be determined by the institution.

History: L. 2009, ch. 86, § 6; L. 2015, ch. 11, § 5; July 1.



76-7-132 Same; construction management at-risk project delivery procedures; construction manager, selection of; construction services bid, notice requirements.

76-7,132. Same; construction management at-risk project delivery procedures; construction manager, selection of; construction services bid, notice requirements. Construction management at-risk project delivery procedures shall be conducted as follows:

(a) The state board shall determine the scope and level of detail required to permit qualified construction manager or general contractors to submit construction management at-risk proposals in accordance with the request for proposals given the nature of the project.

(b) Prior to completion of the construction documents, but as early as during the schematic design phase, the construction manager or general contractor shall be selected. The project design professional may be employed or retained by the institution to assist in the selection process.

(c) The institution shall publish a notice of the request for qualifications and proposals for the required project services at least 15 days prior to the commencement of such requests in the Kansas register in accordance with K.S.A. 75-430a, and amendments thereto, notify all active general contractor industry associations in the state of such request at the same time of the notice and publish in such other appropriate manner as may be determined by the institution.

(d) The state board shall solicit proposals in a three stage qualifications based selection process. Phase I shall be the solicitation of qualifications and prequalifying a minimum of three but no more than five construction managers or general contractors to advance to phase II. Phase II shall be the solicitation of a request for proposal for the project, and phase III shall include an interview with each proposer to present their qualifications and answer questions.

(1) Phase I shall require all proposers to submit a statement of qualifications which shall include, but not be limited to:

(A) Similar project experience;

(B) experience in this type of project delivery system;

(C) references from design professionals and owners from previous projects;

(D) description of the construction manager's or general contractor's project management approach;

(E) financial statements; and

(F) bonding capacity.

Firms submitting a statement of qualifications shall be capable of providing a public works bond in accordance with K.S.A. 60-1111, and amendments thereto, and shall present evidence of such bonding capacity to the procurement committee with their statement of qualifications. If a firm fails to present such evidence, such firm shall be deemed unqualified for selection under this subsection.

(2) The procurement committee shall evaluate the qualifications of all proposers in accordance with the instructions of the request for qualifications. The procurement committee shall prepare a short list containing a minimum of three and maximum of five qualified firms, which have the best and most relevant qualifications to perform the services required of the project, to participate in phase II of the selection process. If three qualified proposers cannot be identified, the selection process shall cease. The procurement committee shall have discretion to disqualify any proposer that, in the procurement committee's opinion, lacks the minimal qualifications required to perform the work.

(3) Phase II of the process shall be conducted as follows:

(A) Prequalified firms selected in phase I shall be given a request for proposal. The request for proposal shall require all proposers to submit a more in depth response including, but not be limited to:

(i) Company overview;

(ii) experience or references, or both, relative to the project under question;

(iii) resumes of proposed project personnel;

(iv) overview of preconstruction services;

(v) overview of construction planning; and

(vi) proposed safety plan.

(B) All proposers shall submit proposed fees, including fees for preconstruction services, fees for general conditions, fees for overhead and profit and fees for self-performed work, if any, directly and only to the secretary of administration. The secretary of administration shall consider and make recommendations to the negotiating committee on the fees. The recommendations by the secretary of administration shall be open for public review. The scores on fees shall not account for more than 25% of the total possible score.

(4) Phase III shall be conducted as follows:

(A) (i) Once all proposals have been submitted, a negotiating committee shall interview all of the proposers, allowing the competing firms to present their proposed team members, qualifications and project plan and to answer questions. Interview scores shall not account for more than 50% of the total possible score.

(ii) A negotiating committee shall be composed of the head of the institution for which the proposed construction project is planned, or a person designated by the head of the institution, and two other persons designated by the head of the institution for which the proposed project is planned.

(B) The negotiating committee shall select the firm providing the best value based on the proposal criteria, weighting factors utilized to emphasize important elements of each project and recommendation of the secretary of administration. All scoring criteria and weighting factors shall be identified by the institution in the request for proposal instructions to proposers. The negotiating committee shall proceed to negotiate with and attempt to enter into a contract with the firm receiving the best total score to serve as the construction manager or general contractor for the project. If the negotiating committee be unable to negotiate a satisfactory contract with the firm scoring the best total score, negotiations with that firm shall be terminated, and the committee shall undertake negotiations with the firm with the next best total score, in accordance with this section.

(C) If the negotiating committee determines that it is not in the best interest of the institution to proceed with the project pursuant to the proposals offered, the negotiating committee shall reject all proposals. If all proposals are rejected, the state board may solicit new proposals using different design criteria, budget constraints or qualifications.

(D) The contract to perform construction management at-risk services for a project shall be prepared by the institution and entered into between the institution and the firm performing such construction management at-risk services. A construction management at-risk contract utilizing a cost plus guaranteed maximum price contract value shall return all savings under the guaranteed maximum price to the institution.

(E) The institution shall publish a construction services bid notice in the Kansas register and in such other appropriate manner for the construction manager or general contractor as may be determined by the institution. Each construction services bid notice shall include the request for bids and other bidding information prepared by the construction manager or general contractor and the institution. The institution may allow the construction manager or general contractor to self-perform construction services provided the construction manager or general contractor submits a bid proposal prior to receipt of all other bids and under the same conditions as all other competing firms. If a firm submitting a bid proposal fails to present such evidence, such firm shall be deemed unqualified for selection under this subsection. At the time for opening the bids, the construction manager or general contractor shall evaluate the bids and shall determine the lowest responsible bidder except in the case of self-performed work for which the institution shall determine the lowest responsible bidder. The construction manager or general contractor shall enter into a contract with each firm performing the construction services for the project and make a public announcement of each firm selected in accordance with this subsection.

History: L. 2009, ch. 86, § 7; L. 2015, ch. 11, § 6; July 1.



76-7-133 Same; rules and regulations.

76-7,133. Same; rules and regulations. The state board may adopt any rules and regulations necessary to implement the provisions of this act.

History: L. 2009, ch. 86, § 9; Apr. 23.



76-7-136 Citation of the act.

76-7,136. Citation of the act. K.S.A. 2015 Supp. 76-7,136 through 76-7,143, and amendments thereto, shall be known and may be cited as the university engineering initiative act.

History: L. 2011, ch. 109, § 1; July 1.



76-7-137 University engineering initiative act; purpose.

76-7,137. University engineering initiative act; purpose. (a) The legislature of the state of Kansas hereby finds and declares that:

(1) Engineering intensive industries represent approximately one-third of the statewide payroll and tax base;

(2) under the university engineering initiative act, the secretary of commerce, in consultation with the board of regents, state educational institutions and private industry, shall develop a plan to ensure engineering industry partners find the new talent, designs and techniques needed to fuel economic growth and business success in Kansas;

(3) the goal of the university engineering initiative act is to increase the number of engineering graduates to 1,365 graduates per year in 2021, and all moneys appropriated pursuant to this act shall be used to meet this goal; and

(4) the needs of the citizens of the state of Kansas will be best served if the secretary of commerce, the board of regents and the state educational institutions under the control and supervision of the board of regents are granted specific authority to assist in the expansion of the engineering programs.

(b) The exercise of the powers authorized by this act are deemed an essential governmental function in matters of public necessity for the entire state to increase the number of engineering graduates.

History: L. 2011, ch. 109, § 2; July 1.



76-7-138 Definitions.

76-7,138. Definitions. As used in this act, the following words and phrases have the following meanings unless a different meaning clearly appears from the content:

(a) "Board of regents" means the state board of regents of the state of Kansas established by K.S.A. 74-3202a, and amendments thereto.

(b) "Engineering initiative facility" means any facility, including real and personal property, for which the primary purpose is to educate additional engineers and which is under the control of a state educational institution.

(c) ''Secretary'' means the secretary of commerce.

(d) "State" means the state of Kansas.

(e) "State educational institution" means Kansas state university of agriculture and applied science, university of Kansas and Wichita state university.

(f) "This act" means the university engineering initiative act.

History: L. 2011, ch. 109, § 3; July 1.



76-7-139 State education institutions, plans; secretary of commerce, board of regents duties; report required.

76-7,139. State education institutions, plans; secretary of commerce, board of regents duties; report required. (a) The secretary, the board of regents and the state educational institutions shall have all the powers necessary or convenient to carry out the purposes and provisions of this act.

(b) When reviewing plans of each state educational institution and making decisions regarding expenditures from the Kan-grow engineering fund – KU, Kan-grow engineering fund – KSU and Kan-grow engineering fund – WSU, the secretary, in consultation with the board of regents, shall consider the different needs of each state educational institution to expand such institution’s program to increase the number of engineering graduates.

(c) On or before the first day of the 2017 regular session, the secretary shall conduct a review of each state educational institution's plan to meet the goals established in the university engineering initiative act. The report shall include an analysis of whether or not the institutions are on course to meet the goals established in this act.

History: L. 2011, ch. 109, § 4; July 1.



76-7-140 Constructing, equipping, repairing, remodeling engineering facilities; state educational institutions, annual report.

76-7,140. Constructing, equipping, repairing, remodeling engineering facilities; state educational institutions, annual report. (a) The board of regents and the state educational institutions are authorized to acquire, construct and equip engineering facilities on state-owned property of the board of regents or any state educational institution for purposes of educating engineers from any moneys of the board of regents or the state educational institutions available therefor, except that no such engineering facilities shall be acquired, constructed or equipped and no moneys shall be expended therefor unless the board of regents has first advised and consulted with the secretary and the joint committee on state building construction regarding the proposed engineering facilities and each capital improvement project proposed therefor. The engineering facilities shall become the property of the state upon completion and acceptance by the board of regents.

(b) The board of regents and the state educational institutions are authorized to initiate and complete capital improvement projects to repair, remodel or renovate state buildings and facilities of the state educational institutions for use as engineering facilities from any moneys of the board of regents or the state educational institutions, except that no such capital improvement project for such repair, remodeling or renovation shall be initiated unless the board of regents has first advised and consulted with the secretary and the joint committee on state building construction regarding the proposed engineering facilities and each such capital improvement project proposed therefor.

(c) Each state educational institution shall submit to the secretary and the board of regents a plan to provide for the annual maintenance and operation costs of any newly constructed engineering facility or capital improvement of an existing engineering facility when seeking funding for the making of such construction or improvement from the secretary or the board of regents.

History: L. 2011, ch. 109, § 5; July 1.



76-7-141 Kan-grow engineering funds, state educational institutions; purposes.

76-7,141. Kan-grow engineering funds, state educational institutions; purposes. (a) (1) There is hereby created in the state treasury the Kan-grow engineering fund – KU. The secretary shall remit all moneys received under the university engineering initiative act for engineering initiative facilities at the university of Kansas, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kan-grow engineering fund – KU.

(2) All expenditures from the Kan-grow engineering fund – KU shall be for purposes of the university engineering initiative act and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person designated by the secretary. Each expenditure from the Kan-grow engineering fund – KU which is transferred from expanded lottery act revenues fund moneys shall be required to be matched on a $1 for $1 basis from nonstate sources.

(b) (1) There is hereby created in the state treasury the Kan-grow engineering fund – KSU. The secretary shall remit all moneys received under the university engineering initiative act for engineering initiative facilities at Kansas state university, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kan-grow engineering fund – KSU.

(2) All expenditures from the Kan-grow engineering fund – KSU shall be for purposes of the university engineering initiative act and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person designated by the secretary. Each expenditure from the Kan-grow engineering fund – KSU which is transferred from expanded lottery act revenues fund moneys shall be required to be matched on a $1 for $1 basis from nonstate sources.

(c) (1) There is hereby created in the state treasury the Kan-grow engineering fund – WSU. The secretary shall remit all moneys received under the university engineering initiative act for engineering initiative facilities at Wichita state university, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kan-grow engineering fund – WSU.

(2) All expenditures from the Kan-grow engineering fund – WSU shall be for purposes of the university engineering initiative act and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person designated by the secretary. Each expenditure from the Kan-grow engineering fund – WSU which is transferred from expanded lottery act revenues fund moneys shall be required to be matched on a $1 for $1 basis from nonstate sources.

History: L. 2011, ch. 109, § 6; July 1.



76-7-142 Sales tax exemption, expenditures for engineering initiative facilities.

76-7,142. Sales tax exemption, expenditures for engineering initiative facilities. Purchases by the board of regents or the state educational institutions relating to engineering initiative facilities shall not be subject to sales tax under K.S.A. 79-3601 et seq., and amendments thereto, or use tax under K.S.A. 79-3701 et seq., and amendments thereto.

History: L. 2011, ch. 109, § 7; July 1.



76-7-143 Liberal construction of act.

76-7,143. Liberal construction of act. This act shall be liberally construed. Except as otherwise expressly provided, nothing contained in this act is or shall be construed as a restriction or limitation upon any powers which the secretary, the board of regents or the state educational institutions might otherwise have under other law of this state, and the provisions of this act are cumulative to such powers. The provisions of this act do and shall be construed to provide a complete, additional and alternative method for doing the things authorized and shall be regarded as supplemental and additional to any other laws. Insofar as the provisions of this act are inconsistent with the provisions of any other law, general, specific or local, the provisions of this act shall be controlling.

History: L. 2011, ch. 109, § 8; July 1.



76-7-151 Expenditure of state moneys; limitations; remedial courses.

76-7,151. Expenditure of state moneys; limitations; remedial courses. (a) (1) Except as provided in subsection (a)(2), no funds appropriated from the state general fund for any state educational institution shall be expended for the purposes of providing remedial courses.

(2) Funds appropriated from the state general fund for any state educational institution may be expended for a student who is enrolled in a remedial course if the student is: (A) In military service; (B) 21 years of age or older; or (C) an international student enrolled in a remedial course for the purpose of learning English as a second language.

(b) Except for the costs associated with remedial education pursuant to subsection (a)(2), the board of regents, in its budget estimate filed pursuant to K.S.A. 75-3717, and amendments thereto, shall not include any appropriation requests for expenditures related to the provision of remedial courses at state educational institutions.

(c) As used in this section:

(1) The terms "board of regents" and "state educational institution" shall have the same meanings, respectively, as such terms are defined in K.S.A. 76-711, and amendments thereto.

(2) "Remedial course" means any course offered by a state educational institution in the area of mathematics or language arts, which includes expenditures for formally organized or separately budgeted instructional activities that give students the basic knowledge and skills required by the institution before they can undertake formal academic course work leading to a postsecondary degree or certificate.

(d) The provisions of this section shall take effect and be in force from and after August 15, 2015.

(e) This section shall be part of and supplemental to the provisions of article 7 of chapter 76 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2012, ch. 168, § 10; July 1.






Article 8 UNIVERSITY OF KANSAS MEDICAL EDUCATION AND CLINICAL FACILITIES AND PERSONNEL

76-810 Legislative findings.

76-810. Legislative findings. It is hereby found and declared that the provision of additional medical education and clinical facilities as part of the university of Kansas medical center in Kansas City, Kansas, is in the public interest and will promote the health, safety and welfare of the people of the state and will both foster the training of, and attract to said medical center, additional medical and paramedical personnel urgently required to serve the needs of the people and of the state. It is further found and declared that the project authorized under this act will alleviate an acute shortage of medical school and hospital facilities at the university of Kansas medical center and that the financing of such project through the issuance of revenue bonds and the appropriation of state funds will expedite and facilitate the construction of these urgently needed facilities with substantial savings in interest and other costs.

History: L. 1973, ch. 380, § 1; April 25.



76-811 Definitions.

76-811. Definitions. The following words and terms, unless the context clearly indicates a different meaning, shall have the following respective meanings:

(a) "Act," this act as enacted by the legislature of the state;

(b) "board," the state board of regents as provided for in article 6, section 3 of the constitution of the state and as described in article 32 of chapter 74 of Kansas Statutes Annotated, or if said board shall be abolished, the board, body, commission or authority succeeding to the principal functions thereof or to whom the powers given by this act to the board shall be given by law;

(c) "bonds" or "revenue bonds," the bonds authorized to be issued under this act;

(d) "cost of the project," all the cost of construction, the cost of the acquisition of all property, both real and personal, the cost of demolishing or removing any structures, the cost of all machinery, furnishings, fixtures, equipment and other personal property, financing charges, interest prior to and during construction and, if determined advisable by the board, for a period not exceeding one year after completion of construction, cost of surveys, plans, engineering, architectural, fiscal and legal services, expenses necessary or incident to determining the feasibility of constructing the project, the establishment of reasonable reserves to secure the bonds, administrative and similar expenses necessary or incident to the construction of the project and issuance of the bonds;

(e) "current expenses" for any period, the current expenses (not capital expenditures) incurred during such period by the board in the operation, repair and maintenance of the medical center;

(f) "gross revenue" for any period, all income, proceeds and receipts derived by the board during such period from its ownership, operation or use of, or the services rendered by, the medical center together with the project, including but not limited to rents, tuition, fees, charges, payments for hospital, medical or other services, proceeds of insurance, condemnation awards and sales of property including drugs, medicines and supplies, and also such donations, grants, bequests, gifts and legislative appropriations and other receipts and moneys as may be lawfully made available therefor;

(g) "medical center" or "university of Kansas medical center," the facility and plant of the university of Kansas located in Kansas City, Kansas, commonly known as the medical center, as now constituted and as hereinafter increased in scope by the project and other improvements and after-acquired property, including all of the land, buildings, structures, facilities, equipment and other real and personal property thereof;

(h) "net revenue" for any period, the amount of the gross revenue for such period in excess of the current expenses for such period;

(i) "project," additions and improvements to the medical center, comprising a basic science building, a clinical facility addition and the renovation and remodeling of existing facilities and including, among other facilities, buildings, land and interests in land, streets, rights-of-way, parking lots and other parking facilities, structures, fixtures, utilities, machinery, equipment, furnishings, classrooms, laboratories, kitchen and dining facilities, landscaping and appurtenances, as determined by the board;

(j) "state," the state of Kansas.

History: L. 1973, ch. 380, § 2; April 25.



76-812 General powers of board of regents; rules and regulations.

76-812. General powers of board of regents; rules and regulations. The board shall have all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of this act, including, but without limiting the generality of the foregoing, the power with respect to the project;

(a) to adopt rules and regulations and prescribe policies in connection with the performance of its functions and duties under this act;

(b) to receive, administer, use, apply and comply with conditions and requirements respecting any gift, grant or donation of any property or money from any source, whether federal, state or private;

(c) to make and execute contracts and other instruments necessary or convenient in the exercise of its powers and functions under this act, payable from funds then available or to be lawfully made available pursuant to the provisions of this act, including contracts with persons, firms, corporations, federal and state agencies and officers and other local agencies, which state agencies and officers and other local public agencies are hereby authorized to enter into contracts and otherwise cooperate with the board to facilitate the financing, construction and operation of the project;

(d) to acquire by purchase, lease, gift, eminent domain or otherwise, or to obtain options for the acquisition of, any property, real or personal, improved or unimproved, for the construction, operation or maintenance of the project;

(e) to sell, lease, exchange, transfer or otherwise dispose of, or to grant options for any such purposes with respect to, any real or personal property or interest therein constituting part of the medical center including the project;

(f) to pledge or assign any tuition, rents, charges, fees or other revenues, any proceeds derived from sales of property, insurance or condemnation awards or other receipts and moneys available therefor derived by the board in connection with the medical center, including the project;

(g) to issue revenue bonds of the board for the purpose of providing funds to pay all or any part of the cost of the project, and to issue revenue refunding bonds;

(h) to construct, acquire, own, repair, maintain, extend, improve, rehabilitate, renovate, furnish and equip the project and to pay all or any part of the cost thereof from the proceeds of bonds of the board or from any contribution, grant, gift or donation or other funds available to it for such purpose;

(i) to fix, charge and collect rents, tuition, fees and charges for the use of, or services rendered by, the medical center, including the project; and

(j) to contract for the services of consulting engineers, architects, attorneys, real estate counselors, appraisers, fiscal advisers and such other consultants as may be required in the judgment of the board and to pay for the same from funds available to the board therefor.

History: L. 1973, ch. 380, § 3; April 25.



76-813 Credit of state or political subdivision not pledged.

76-813. Credit of state or political subdivision not pledged. Bonds issued under the provisions of this act shall not be deemed to constitute a debt, liability or obligation of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or of any such political subdivision, but shall be payable solely from the revenues, proceeds and other funds provided therefor. Each bond issued under this act shall contain on the face thereof a statement to the effect that the board shall not be obligated to pay the same nor the interest thereon except from the revenues, proceeds and other funds pledged therefor and that neither the faith and credit nor the taxing power of the state or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such bonds.

Expenses incurred by the board in carrying out the provisions of this act may be made payable from funds then available or to be lawfully made available pursuant to the provisions of this act and no liability or obligation shall be incurred by the board hereunder beyond such extent.

History: L. 1973, ch. 380, § 4; April 25.



76-814 Execution and performance of certain contracts.

76-814. Execution and performance of certain contracts. Notwithstanding any other provisions of law, the director of accounts and reports and the secretary of administration are hereby authorized and empowered at any time after the effective date of this act to execute, cause to be performed and to inspect and supervise the performance of contracts for the construction of the project, including contracts for construction work and the acquisition of supplies, machinery, equipment, fixtures, other real or personal property, professional or other services, landscaping or other purposes. Each of such contracts shall be executed for and in the name of the board but only upon the approval of such contract by the board or its authorized officer or designee and shall be deemed to be the contract of the board payable from funds then available or to be lawfully made available pursuant to the provisions of this act.

History: L. 1973, ch. 380, § 5; L. 1978, ch. 337, § 38; Sept. 1.



76-815 Revenue bonds; terms; disposition of excess funds.

76-815. Revenue bonds; terms; disposition of excess funds. (a) The board is hereby authorized to provide for the issuance, from time to time, of revenue bonds of the board in an aggregate principal amount not exceeding $22,000,000 for the purpose of paying all or any part of the cost of the project. The principal of and the interest on the bonds shall be payable solely from the funds herein provided for such payment. The bonds shall be dated, shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto, shall mature at such time not exceeding 20 years from their date, as may be determined by the board, and may be made redeemable before maturity, at the option of the board, at such price and under such terms and conditions fixed by the board prior to the issuance of the bonds. The board shall determine the form and the manner of execution of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination of the bonds and the place of payment of principal and interest, which may be at the office of the state treasurer as fiscal agent of the state, or at any bank or trust company within or without the state. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if such officer had remained in office until such delivery. The board may also provide for the authentication of the bonds by a trustee or fiscal agent. The bonds may be issued in coupon or in registered form, or both, as the board determines, and provision may be made for the registration of any coupon bonds as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest and for the interchange of registered and coupon bonds. The board may sell such bonds in such manner, and upon such terms as it determines to be in the public interest and advantageous to the medical center and the state, at public sale at not less than par and accrued interest by competitive bidding, with sealed proposals, after the notice provided in K.S.A. 10-106, and amendments thereto. Any and all bids may be rejected. If no bid acceptable to the board is received, the board may sell the bonds without competitive bidding at private sale in such manner and upon such terms and conditions the board determines will be in the public interest and advantageous to and for the best interests of the medical center and the state.

(b) The proceeds of the bonds, except such as may be made available to secure or pay bonds, shall be used solely for the payment of the cost of the project or portion thereof for which such bonds have been issued, and shall be disbursed in such manner and under such restrictions, if any, as the board provides in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same. If the proceeds of the bonds, by reason of increased construction costs or error in estimates or otherwise, shall be less than such cost, additional bonds, not exceeding with other bonds issued hereunder the maximum amount authorized to be issued, may in like manner be issued to provide the amount of such deficiency, and, unless otherwise provided in the bond resolution or in the trust agreement, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued. If the proceeds of the bonds of any issue exceed such cost, such excess shall be deposited to the credit of the sinking fund for such bonds, or if provided in such resolution or trust agreement, may be deposited to the credit of any reserve fund established to secure the bonds.

(c) Prior to the preparation of definitive bonds, the board may, under like restrictions, issue interim financing receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. The board also may provide for the replacement of any bonds which are mutilated or are destroyed or lost.

(d) Bonds may be issued under the provisions of this act without obtaining, except as otherwise expressly provided in this act, the consent of any department, division, commission, board, body, bureau or agency of the state, and without any other proceedings or the happening of any conditions or things other than those proceedings, conditions or things which are specifically required by this act and the provisions of the resolution authorizing the issuance of such bonds or the trust agreement securing the same.

History: L. 1973, ch. 380, § 6; L. 1983, ch. 49, § 97; May 12.



76-816 Trust agreement.

76-816. Trust agreement. In the discretion of the board, any bonds issued under the provisions of this act may be secured by a trust agreement by and between the board and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign all or any part of the gross or net revenues, proceeds and receipts derived from the ownership, operation or use of, or services rendered by, the medical center, together with the project, and including fees, tuition, rents, charges, other revenues, proceeds from the sale of any property, insurance proceeds, condemnation awards, appropriated funds and other moneys to be received and available therefor, but shall not convey or mortgage the medical center or the project. Any trust agreement or resolution providing for the issuance of bonds may contain such provisions for protecting and enforcing the rights and remedies of the holders of the bonds as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the board in relation to the acquisition of property and the construction, improvement, maintenance, repair, operation and insurance of the medical center together with the project, the fees, tuition, rents and other charges to be fixed and collected, the sale of any property, the terms and conditions for the issuance of additional bonds, the continued operation of the medical center together with the project, until payment of all the bonds, and the custody, safeguarding, investment and application of all moneys received from the sale of the bonds as well as all moneys pledged by the board to secure the payment of the bonds and the interest thereon. It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds, revenues or other money hereunder to furnish such indemnifying bonds or to pledge such securities as may be required by the board. Any such trust agreement or resolution may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the board may deem desirable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the project or as an expense of administration of the medical center together with the project, as the case may be.

History: L. 1973, ch. 380, § 7; April 25.



76-817 Revenues and other moneys; fees, tuition, rents and charges.

76-817. Revenues and other moneys; fees, tuition, rents and charges.    (a) Subject to K.S.A. 76-742, the board is hereby authorized to fix, revise, charge and collect fees, tuition, rents and charges for the use of, or the services rendered by, the medical center together with the project, or any part thereof.

(b) The fees, tuition, rents and charges shall be so fixed and adjusted as to provide funds sufficient, with such other moneys as may be made available therefor, to pay the principal of and the interest on the bonds as the same shall become due and payable, to create and maintain reserves for such purposes, and to pay the cost of operation, repair and maintenance of the medical center together with the project to the extent other funds are not available therefor. All or any part of the fees, tuition, rents and charges and all or any part of the gross or net revenues, proceeds and receipts derived from the medical center together with the project, except such part thereof as may be necessary for such reserves or any expenditures as may be provided in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, shall be set aside at such regular intervals as may be specified in such resolution or such trust agreement in a sinking fund which is hereby pledged to and charged with the payment of the principal of and the interest on such bonds as the same shall become due and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made. The fees, tuition, rents, charges and other revenues, proceeds, receipts and other moneys so pledged and thereinafter received by the board shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the board, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the board. The use and disposition of money to the credit of such sinking fund and any reserve fund or funds established in the resolution authorizing the issuance of such bonds or in such trust agreement shall be subject to the provisions of such resolution or of such trust agreement. Except as may otherwise be provided in such resolution or such trust agreement, such sinking fund and any such reserve fund or funds shall be a fund for all such bonds without distinction or priority of one over another.

History: L. 1973, ch. 380, § 8; L. 1982, ch. 379, § 3; July 1.



76-818 Bond proceeds and other moneys deemed trust funds; use; investment.

76-818. Bond proceeds and other moneys deemed trust funds; use; investment. All funds received pursuant to the provisions of this act, whether as proceeds from the sale of bonds, sale of property, insurance or condemnation awards, as revenues, proceeds or otherwise, shall be deemed to be trust funds to be held and applied solely as provided in this act and as provided in the resolution authorizing the issuance of the bonds or the trust agreement. The resolution of the board authorizing the issuance of the bonds or the trust agreement securing any bonds may provide that any of such moneys, including the proceeds of the bonds, the sinking fund and any reserve account or accounts, may be invested by the director of investments in accordance with investment policies established by the pooled money investment board under K.S.A. 75-4232, and amendments thereto, pending the disbursement thereof, in: (a) investments enumerated in K.S.A. 10-131, and amendments thereto; or (b) the pooled money investment portfolio.

Whenever such moneys are invested in interest-bearing deposits in any commercial bank, such deposits shall be secured by pledge of securities as provided in K.S.A. 75-4218, and amendments thereto.

History: L. 1973, ch. 380, § 9; L. 1976, ch. 386, § 6; L. 1987, ch. 295, § 14; L. 1989, ch. 48, § 100; L. 1996, ch. 254, § 31; May 23.



76-819 Remedies.

76-819. Remedies. Any holder of bonds issued under the provisions of this act or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by such trust agreement or the resolution authorizing the issuance of such bonds, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the state or granted hereunder or under such trust agreement or resolution authorizing the issuance of such bonds, or under any contract executed by or for the board pursuant to this act or by such trust agreement performance of all duties required by this act or by such trust agreement or resolution to be performed by the board or by any officer thereof.

History: L. 1973, ch. 380, § 10; April 25.



76-820 Negotiability of bonds.

76-820. Negotiability of bonds. All bonds issued under the provisions of this act shall have and are hereby declared to have all the qualities and incidents, including negotiability, of investment securities under the uniform commercial code of the state but no provision of such code respecting the filing of a financing statement to perfect a security interest shall be deemed necessary for or applicable to any security interest created in connection with the issuance of any such bonds.

History: L. 1973, ch. 380, § 11; April 25.



76-821 Bonds eligible for investment.

76-821. Bonds eligible for investment. Bonds issued by the board under the provisions of this act are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

History: L. 1973, ch. 380, § 12; April 25.



76-822 Revenue refunding bonds.

76-822. Revenue refunding bonds. The board is authorized to provide by resolution for the issuance of revenue refunding bonds of the board for the purpose of refunding any bonds then outstanding which shall have been issued under the provisions of this act, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds. The issuance of the refunding bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the board in respect of the same, shall be governed by the provisions of this act insofar as the same may be reasonably made applicable to such refunding bonds in the determination of the board.

History: L. 1973, ch. 380, § 13; April 25.



76-823 Exemption from taxation.

76-823. Exemption from taxation. The exercise of the powers granted under this act will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity and for the improvement of their health and living conditions, and as the operation and maintenance of the medical center with the project by the board will constitute the performance of an essential governmental function, the board shall not be required to pay any taxes or assessments upon any of its property constituting a part of the medical center or the project levied by the state or by any municipality, county, political subdivision or other public agency of the state, and any bonds issued under this act, their transfer and the income therefrom (including any profit made on the sale thereof) shall at all times be free from taxation by the state and any municipality, county, political subdivision or other public agency of the state.

History: L. 1973, ch. 380, § 14; L. 2010, ch. 44, § 34; July 1.



76-824 Statutory construction.

76-824. Statutory construction. This act, being necessary for the prosperity and welfare of the state and its inhabitants, shall be liberally construed to effect the purposes thereof. The provisions of this act are severable, and if any of its provisions shall be held unconstitutional by any court of competent jurisdiction, the decision of such court shall not affect or impair any of the remaining provisions. Insofar as the provisions of this act are inconsistent with the provisions of any general or special laws, or parts thereof, the provisions of this act shall be controlling.

History: L. 1973, ch. 380, § 15; April 25.



76-825 Financing of allopathic medicine postgraduate training programs; contracts with hospitals and medical groups.

76-825. Financing of allopathic medicine postgraduate training programs; contracts with hospitals and medical groups. The university of Kansas medical center may finance or assist in the financing of postgraduate training programs in allopathic medicine and may provide financial assistance to persons engaged in such postgraduate training programs. The university of Kansas medical center may contract with one or more hospitals or one or more medical groups, or both, in Kansas. Contracts under this section shall provide that the hospital or medical group provide postgraduate training in allopathic medicine and that the university of Kansas medical center shall pay specific amounts from appropriations to be used in financing such postgraduate training, including stipends, compensation and expenses related thereto. The stipends and other financing provided for under this section are intended to improve medical education in Kansas and to encourage retention of physicians in Kansas. Contracts under this section shall be executed for the university of Kansas medical center by the chancellor of the university of Kansas or the chancellor's designee.

History: L. 1973, ch. 375, § 1; L. 1982, ch. 381, § 2; July 1.



76-826 Purchase of or reimbursement for liability insurance to cover persons engaged in postgraduate residency training program in allopathic medicine at university of Kansas medical center; contracts.

76-826. Purchase of or reimbursement for liability insurance to cover persons engaged in postgraduate residency training program in allopathic medicine at university of Kansas medical center; contracts. Within the limitations of appropriations therefor, the university of Kansas medical center may purchase or may reimburse a private practice medical association at the university of Kansas medical center for the purchase of liability insurance, by speciality, for any person who is or will be engaged in a postgraduate residency training program in allopathic medicine at the university of Kansas medical center for any liability for injuries or damages resulting from any act or omission of any such person while engaged in such program. Contracts under this section shall be executed for the university of Kansas medical center by the chancellor of the university of Kansas or the chancellor's designee.

History: L. 1978, ch. 359, § 2; July 1.



76-828 State board of regents authorized to construct and equip a facility for care of and clinical research on animals at university of Kansas medical center.

76-828. State board of regents authorized to construct and equip a facility for care of and clinical research on animals at university of Kansas medical center. In accordance with the provisions of this act and within the limitations of appropriations therefor, the state board of regents is hereby authorized to construct and equip a facility for the care of and clinical research on animals at the university of Kansas medical center.

History: L. 1986, ch. 353, § 1; May 22.



76-829 Payment of costs of the project; loan of money by pooled money investment board; rate of interest on loan; animal research facility project fund created; transfer of moneys.

76-829. Payment of costs of the project; loan of money by pooled money investment board; rate of interest on loan; animal research facility project fund created; transfer of moneys. (a) To provide for the payment of the costs of the capital improvement project to construct and equip a facility for the care of and clinical research on animals at the university of Kansas medical center, and expenses related thereto, the pooled money investment board is authorized and directed to loan to the state board of regents sufficient funds therefor in an amount which shall not exceed $4,300,000. The pooled money investment board is authorized and directed to use any moneys in the operating accounts, investment accounts or other investments, of the state of Kansas to provide funds for such loan. The rate of interest shall be fixed on January 1 of each year at a rate equal to the average yield before taxes received on 91-day United States treasury bills as determined by the federal reserve banks as fiscal agents of the United States at its most recent public offering of such bills in effect on such date. The loan principal and interest thereon shall be payable solely from moneys credited to and available in the animal research facility debt service fund or as otherwise provided by law. Such loan shall not be deemed to be an indebtedness or debt of the state of Kansas within the meaning of section 6 of article 11 of the constitution of the state of Kansas.

(b) There is hereby created in the state treasury the animal research facility project fund. On the loan date, the pooled money investment board shall transfer the loan amount from the state bank accounts described in subsection (a) to the animal research facility project fund. All expenditures from the animal research facility project fund shall be for payment of the costs of the capital improvement project to construct and equip a facility for the care of and clinical research on animals at the university of Kansas medical center and expenses related thereto, in accordance with the provisions of appropriations acts.

(c) On the effective date of this act, the director of accounts and reports shall transfer all moneys in the hospital construction revenue bonds refinancing proceeds fund to the animal research facility project fund.

(d) After completion of the capital improvement project to construct and equip a facility for the care of and clinical research on animals at the university of Kansas medical center and the payment of the costs thereof and expenses related thereto, the chancellor of the university of Kansas shall certify the same to the director of accounts and reports. Upon receipt of such certification, the director of accounts and reports shall transfer any remaining moneys in the animal research facility project fund to the animal research facility debt service fund.

History: L. 1986, ch. 353, § 2; L. 1992, ch. 146, § 22; July 1.



76-830 Payment and computation of repayment amounts.

76-830. Payment and computation of repayment amounts. Commencing on the first day of the 24th month commencing after the loan date, the principal and interest of such loan amounts shall be repaid in payments payable annually over a period of 20 years. The repayment amounts shall be recomputed each year to reflect the interest rate prescribed by K.S.A. 76-829 and amendments thereto and shall be calculated each year on a substantially level payment basis based on a total original amortization period of 20 years.

History: L. 1986, ch. 353, § 3; L. 1987, ch. 359, § 2; July 1.



76-831 Animal research facility debt service fund created; transfer of moneys to such fund; limitations on amounts transferred.

76-831. Animal research facility debt service fund created; transfer of moneys to such fund; limitations on amounts transferred. (a) There is hereby created in the state treasury the animal research facility debt service fund. All expenditures from the animal research facility debt service fund shall be to repay the principal and interest on the loan authorized by K.S.A. 76-829 in the manner prescribed by this act and in accordance with the provisions of appropriations acts.

(b) Subject to the provisions of subsection (d), the director of accounts and reports shall transfer the following amounts on the following dates from the state general fund to the animal research facility debt service fund:

(1) On July 1, 1987, the amount of $250,000;

(2) on July 1, 1988, the amount of $250,000; and

(3) on July 1, 1989, the amount of $250,000; and

(4) on July 1, 1990, the amount of $250,000.

(c) From time to time during the term of the loan authorized by K.S.A. 76-829, the chancellor of the university of Kansas shall transfer in accordance with this subsection amounts from moneys appropriated and available to the university of Kansas medical center to the animal research facility debt service fund for the purposes of providing funds to repay the principal and interest on the loan authorized by K.S.A. 76-829. Upon the request of the chancellor, the director of accounts and reports shall transfer amounts from appropriations in accounts of the state general fund and in special revenue funds for the university of Kansas medical center as specified by the chancellor on the dates specified by the chancellor. All such transfers from special revenue funds shall be within and subject to existing expenditure limitations. No transfers shall be made under this subsection from any specific appropriations from the state general fund for operating expenditures for utilities or as may otherwise be restricted, limited or prohibited by law.

(d) The amount equal to the total of (1) the amount of moneys transferred to the animal research facility project fund under subsection (c) of K.S.A. 76-829 and (2) the amount of moneys transferred to the animal research facility debt service fund under subsection (b) of this section, shall not exceed the amount equal to 1/2 of the total actual cost of the capital improvement project described in K.S.A. 76-829. Prior to making any transfer prescribed under subsection (b) of this section, if the director of accounts and reports determines that to transfer the full amount prescribed under subsection (b) would violate the provisions of this subsection (d), the director shall proportionally reduce the amounts remaining to be transferred under subsection (b) accordingly and thereafter shall transfer such reduced amounts in accordance with subsection (b).

History: L. 1986, ch. 353, § 4; May 22.



76-832 Interest attributable to moneys in animal research facility debt service fund; transfer to fund.

76-832. Interest attributable to moneys in animal research facility debt service fund; transfer to fund. On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the animal research facility debt service fund interest earnings based on:

(a) The average daily balance of moneys in the animal research facility project fund and the animal research facility debt service fund for the preceding month; and

(b) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 1986, ch. 353, § 5; L. 1996, ch. 253, § 35; May 23.



76-834 Purchase of disability insurance for medical residents and students in the school of medicine, nursing and allied health; contracts.

76-834. Purchase of disability insurance for medical residents and students in the school of medicine, nursing and allied health; contracts. Within the limitations of appropriations therefor, the university of Kansas medical center may purchase disability insurance for medical residents and students in the school of medicine, nursing and allied health. Contracts under this section shall be executed for the university of Kansas medical center by the chancellor of the university of Kansas or the chancellor's designee.

History: L. 1998, ch. 26, § 1; July 1.



76-835 Midwest stem cell therapy center; powers, duties and functions.

76-835. Midwest stem cell therapy center; powers, duties and functions. (a) The university of Kansas medical center shall establish the midwest stem cell therapy center. The center shall:

(1) Focus on activities that advance adult, cord blood and related stem cell and non-embryonic stem cell research and therapies for patient treatment;

(2) serve as a core facility to produce clinical grade stem cells from adult tissues, cord blood and related materials for use in clinical trials and therapies;

(3) facilitate the delivery of adult, cord blood and related stem cell therapies to Kansas City and midwest region hospitals where appropriate;

(4) partner and collaborate with the blood and marrow transplant center of Kansas to foster a regional network of physicians trained in adult, cord blood and related stem cell therapy applications;

(5) create and maintain a database resource for physicians and patients that provides a comprehensive global list of available stem cell clinical trials and therapies;

(6) initiate clinical trials with adult, cord blood and related stem cells;

(7) create education modules to train and educate physicians and research scientists about peer-reviewed adult, cord blood and related stem cell therapy applications for patients;

(8) distribute information to Kansas physicians about methods for successful treatments with adult, cord blood and related stem cells through basic and clinical research; and

(9) inform the public on available adult, cord blood and related stem cell therapeutic options.

History: L. 2013, ch. 114, § 1; July 1.



76-836 Same; appointment and duties of director; annual report to legislature.

76-836. Same; appointment and duties of director; annual report to legislature. (a) The executive vice chancellor of the university of Kansas medical center shall appoint the director of the midwest stem cell therapy center.

(b) The director shall report to the executive vice chancellor of the university of Kansas medical center.

(c) The director of the midwest stem cell therapy center shall have experience in adult or cord blood stem cell research and experience in clinical applications of adult or cord blood stem cell therapies.

(d) The director of the midwest stem cell therapy center shall be responsible for administration of the midwest stem cell therapy center, including the overall direction of personnel, equipment and facilities.

(e) The director of the midwest stem cell therapy center shall be responsible for coordination of patient treatment and research with adult, cord blood and related stem cells and non-embryonic stem cells.

(f) The director of the midwest stem cell therapy center is hereby authorized to solicit and receive grants, gifts, contributions or bequests made for the purpose of furthering the goals and missions of the midwest stem cell therapy center. The director of the midwest stem cell therapy center shall remit all moneys so received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the midwest stem cell therapy center fund.

(g) Fees received for core charges for cell processing and manufacturing, clinical trial fees and similar service charges shall be paid to the university of Kansas medical center research institute, inc. or university of Kansas endowment, as determined by the director.

(h) The university of Kansas endowment association may accept gifts directly designated for the benefit of the midwest stem cell therapy center consistent with its corporate purpose as a nonprofit charitable corporation whose mission seeks the advancement of the university of Kansas.

(i) The director of the midwest stem cell therapy center shall annually submit a report to the senate committee on ways and means, senate committee on public health and welfare, house committee on appropriations and house committee on health and human services at the beginning of the regular session of the legislature beginning in 2014 on the fees received, expenditure of moneys appropriated and activities of the midwest stem cell therapy center, including the activities of its affiliated organizations, and the activities of the advisory board.

History: L. 2013, ch. 114, § 2; July 1.



76-837 Same; midwest stem cell therapy center fund.

76-837. Same; midwest stem cell therapy center fund. (a) There is hereby established in the state treasury the midwest stem cell therapy center fund. Expenditures from the fund may be made for the purposes of furthering the goals and missions of the midwest stem cell therapy center and for such other purposes as may be specified with regard to any grant, gift, contribution or bequest. All such expenditures shall be authorized by the director of the midwest stem cell therapy center and made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the director of midwest stem cell therapy center.

(b) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the midwest stem cell therapy center fund interest earnings based on:

(1) The average daily balance of moneys in the midwest stem cell therapy center fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 2013, ch. 114, § 3; July 1.



76-838 Same; advisory board; members; duties and compensation.

76-838. Same; advisory board; members; duties and compensation. (a) There is hereby established the advisory board to the midwest stem cell therapy center which shall be composed of 14 members and one ex officio member as follows:

(1) One person representing the patient community appointed by the governor and such original member shall serve two years;

(2) one person representing the physician community appointed by the governor and such original member shall serve three years;

(3) one person representing the university of Kansas appointed by the state board of regents and such original member shall serve one year;

(4) one person representing Kansas state university appointed by the state board of regents and such original member shall serve one year;

(5) one person representing the university of Kansas medical center appointed by the executive vice chancellor and such original member shall serve three years;

(6) one person representing the institute for advancing medical innovation appointed by the director of the institute for advancing medical innovation and such original member shall serve one year;

(7) one person representing the university of Kansas cancer center appointed by the director of the university of Kansas cancer center and such original member shall serve two years;

(8) one person representing the university of Kansas hospital authority appointed by the board of directors of the university of Kansas hospital authority and such original member shall serve for one year;

(9) one member of the house of representatives appointed by the speaker of the house and such original member shall serve for two years;

(10) one member of the senate appointed by the president of the senate and such original member shall serve for three years;

(11) one person with a nationally respected reputation representing the physician community appointed by the speaker of the house and such original member shall serve three years;

(12) one person with a nationally respected reputation representing the scientific research community appointed by the president of the senate and such original member shall serve one year;

(13) one member of the executive branch of the state agencies appointed by the governor and such original member shall serve for two years;

(14) one member representing the blood and marrow transplant center of Kansas appointed by the chief executive officer of via christi health and such original member shall serve three years; and

(15) the director of the midwest stem cell therapy center as an ex officio member of the board.

(b) The appointments to the advisory board shall be for terms of three years, except as provided for the original members in subsection (a). No member shall be appointed to the advisory board for more than three consecutive terms. Upon the expiration of the term of office of any member of the advisory board on or after the effective date of this act, and in any case of a vacancy existing on or after the effective date of this act, a successor shall be appointed by the appropriate entity pursuant to this section.

(c) The advisory board shall serve in an advisory role to the director of the midwest stem cell therapy center.

(d) Duties of members may include fundraising, public speaking and other public relation activities to advance public awareness of successful adult, cord blood and related stem cell therapeutic options.

(e) The governor shall appoint the chairperson of the advisory board and the chairperson may serve consecutive terms. The advisory board shall meet at least four times each year and at such other times as it deems appropriate, or upon call of the chairperson.

(f) All members of the advisory board shall serve without compensation.

History: L. 2013, ch. 114, § 4; July 1.



76-839 Same; no embryonic stem cells or fetal tissue cells used.

76-839. Same; no embryonic stem cells or fetal tissue cells used. All funds and facilities of the midwest stem cell therapy center shall be dedicated to treatments and research with adult, cord blood and related stem cells and non-embryonic stem cells. No funds or facilities of the midwest stem cell therapy center shall involve embryonic stem cells or fetal tissue cells.

History: L. 2013, ch. 114, § 5; July 1.



76-840 Same; definitions.

76-840. Same; definitions. As used in K.S.A. 2015 Supp. 76-835 through 76-840, and amendments thereto:

(a) "Adult, cord blood and related stem cells" are stem cells derived from postnatal tissue cells, umbilical cord blood and cord tissue including Wharton’s jelly, amniotic fluid and placental tissue.

(b) "Embryonic stem cells" are stem cells derived from early stage human embryos, up to and including the blastocyst stage.

(c) "Facilities" include all equipment used by the midwest stem cell therapy center.

(d) "Fetal tissue cells" are cells harvested from aborted fetal tissue.

(e) "Non-embryonic stem cells" are stem cells such as iPS cells (induced pluripotent stem cells) generated from adult somatic cells or other non-embryonic tissue cells without any embryonic component.

History: L. 2013, ch. 114, § 6; July 1.






Article 9 KANSAS TECHNICAL INSTITUTE (TOPEKA)

76-901 Moneys and fees of Kansas technical institution; disposition.

76-901. Moneys and fees of Kansas technical institution; disposition.    All moneys received from the rent or sale of property and from the federal government, or from any other source, and all fees collected by the Kansas technical institute, or by its employees under the law, or the order of the administrative board, or by the state for said institution shall be covered into the state treasury monthly. An itemized and verified statement of such collections shall be transmitted at the same time to the controller of the state department of administration. All moneys so received shall be placed by the treasurer of state in a separate fund.

History: R.S. 1923, 76-901; L. 1953, ch. 375, § 71; July 1.



76-903 Public connections to water main.

76-903. Public connections to water main. Laws 1917, chapter 349, §§ 1 to 3, included by reference. [The title to the act follows: "Relating to the granting of permission to property owners along the water-pipe line leading from the city of Topeka to the Topeka industrial institute [*] to connect with and take water from said line, prescribing the conditions therefor, and authorizing the governor to make a contract in relation thereto."]

History: R.S. 1923, 76-903.

* This discontinued school was last named "Kansas Technical Institute," see L. 1951, ch. 77, § 14.






Article 10 KANSAS STATE SCHOOL FOR THE DEAF

76-1001 Name of institution.

76-1001. Name of institution. Whenever the "Kansas institution for the education of the deaf," "school for the deaf," "state school for the deaf," or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the Kansas state school for the deaf.

History: L. 1877, ch. 130, § 1; R.S. 1923, 76-1001; L. 1959, ch. 351, § 1; L. 1975, ch. 470, § 1; July 1.



76-1001a State board of education; control and supervision; rules and regulations.

76-1001a. State board of education; control and supervision; rules and regulations. The Kansas state school for the deaf is a state institution under the control and supervision of the state board of education. For such control and supervision, the state board of education may enter into contracts, adopt rules and regulations and do or perform such other acts as are authorized by law or are necessary for such purposes.

History: L. 1968, ch. 269, § 25; L. 1975, ch. 470,§ 2; July 1.



76-1001b Admission of students; rules and regulations; eligibility requirements; residence.

76-1001b. Admission of students; rules and regulations; eligibility requirements; residence. (a) The state board of education may adopt rules and regulations for the admission of students to the Kansas state school for the deaf. Such students may be admitted as day students or as resident students.

(b) Every resident of the state who is within the age of eligibility for admission, as determined by the state board of education, and who is unable to materially benefit from attendance in the public schools because of a hearing impairment, as determined under article 9 of chapter 72 of Kansas Statutes Annotated, shall be entitled to admission to the Kansas state school for the deaf. Nonresidents of the state may be admitted to the Kansas state school for the deaf until maximum enrollment is attained so long as such admittance does not result in the exclusion of any eligible resident of the state from said school.

History: L. 1975, ch. 470, § 5; July 1.



76-1002 Chief executive officer; title; appointment; salary; powers and duties.

76-1002. Chief executive officer; title; appointment; salary; powers and duties. (a) The chief executive officer of the Kansas state school for the deaf shall have the title of superintendent and shall be appointed by the state board of education. The superintendent shall serve at the pleasure of the state board of education, shall be in the unclassified service, and shall receive an annual salary fixed by the state board of education within appropriations therefor authorized by the legislature.

(b) The superintendent of the Kansas state school for the deaf shall: (1) Be responsible for the management, operation and maintenance of the state school for the deaf; (2) appoint such employees as are authorized by the state board of education; and (3) have such other powers and perform such other duties and functions as are specified by the state board of education.

History: L. 1877, ch. 130, § 3; R.S. 1923, 76-1002; L. 1959, ch. 351, § 2; L. 1975, ch. 470, § 3; L. 1981, ch. 362, § 1; L. 1982, ch. 382, § 1; July 1.



76-1002a Employees, classified and unclassified; annual salaries.

76-1002a. Employees, classified and unclassified; annual salaries. Subject to the other provisions of this act, unclassified employees of the Kansas state school for the deaf shall serve at the pleasure of the superintendent, subject to policies approved by the state board of education, and shall receive annual salaries fixed by the state board of education within appropriations therefor authorized by the legislature. Employees of the Kansas state school for the deaf who are not in the unclassified service shall be in the classified service of the Kansas civil service act and shall have the rights and privileges granted thereunder.

History: L. 1975, ch. 470, § 4; L. 1981, ch. 362, § 2; L. 1982, ch. 382, § 2; L. 1987, ch. 360, § 1; July 1.



76-1002b Cottage parents in unclassified service.

76-1002b. Cottage parents in unclassified service. Persons employed as cottage parents at the Kansas state school for the deaf shall be in the unclassified service under the Kansas civil service act.

History: L. 1981, ch. 362, § 3; July 1.



76-1006 Tuition, fees and charges; residents and nonresidents of state.

76-1006. Tuition, fees and charges; residents and nonresidents of state. (a) The state board of education shall fix tuition, fees and charges for maintenance to be collected from each student attending the Kansas state school for the deaf who is not a resident of the state.

(b) Except as provided in subsection (c), students who are residents of the state shall not be charged tuition, fees or for maintenance, but may be charged student activity fees. If student activity fees are charged, such fees shall be approved by the state board of education and the funds collected shall be set apart and used for the purpose of supporting student activities.

(c) The state board of education may charge a home school district for the provision of special education and related services provided by a special teacher, who is qualified to assist in the provision of special education and related services, when such special teacher is required to be provided by the state school for the deaf pursuant to a student's individualized education program.

(d) For purposes of this section:

(1) The terms "individualized education program" and "special teacher" shall have the same meanings as defined in K.S.A. 72-962, and amendments thereto.

(2) "Home school district" means the school district in which the student resides and would otherwise be enrolled if the student did not attend the state school for the deaf.

History: R.S. 1923, 76-1006; L. 1959, ch. 351, § 4; L. 1975, ch. 470, § 6; L. 2012, ch. 155, § 2; July 1.



76-1013 Training program; tuition, fees and charges.

76-1013. Training program; tuition, fees and charges. The state board of education is hereby authorized to establish and conduct at the Kansas state school for the deaf, a training program for deaf persons. Tuition, fees and charges for services provided shall be set by the state board.

History: L. 2011, ch. 3, § 1; July 1.






Article 11 KANSAS STATE SCHOOL FOR THE BLIND

76-1101 Name of institution.

76-1101. Name of institution. Whenever the "Kansas institution for education of the blind" or "Kansas state school for the visually handicapped" or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the "Kansas state school for the blind."

History: L. 1877, ch. 130, § 2; R.S. 1923, 76-1101; L. 1969, ch. 420,§ 1; L. 1975, ch. 471, § 1; L. 1992, ch. 139, § 1; July 1.



76-1101a State board of education; control and supervision; rules and regulations.

76-1101a. State board of education; control and supervision; rules and regulations. The Kansas state school for the blind is a state institution under the control and supervision of the state board of education. For such control and supervision, the state board of education may enter into contracts, adopt rules and regulations and do or perform such other acts as are authorized by law or are necessary for such purposes.

History: L. 1968, ch. 269, § 24; L. 1975, ch. 471,§ 2; L. 1992, ch. 139, § 2; July 1.



76-1101b Admission of students; rules and regulations; eligibility requirements; residence.

76-1101b. Admission of students; rules and regulations; eligibility requirements; residence. (a) The state board of education may adopt rules and regulations for the admission of students to the Kansas state school for the blind. Such students may be admitted as day students or as resident students.

(b) Every resident of the state who is within the age of eligibility for admission, as determined by the state board of education, and who is unable to materially benefit from attendance in the public schools because of visual impairment, as determined under article 9 of chapter 72 of Kansas Statutes Annotated, shall be entitled to admission to the Kansas state school for the blind. Nonresidents of the state may be admitted to the Kansas state school for the blind until maximum enrollment is attained so long as such admittance does not result in the exclusion of any eligible resident of the state from said school.

History: L. 1975, ch. 471, § 7; L. 1992, ch. 139, § 3; July 1.



76-1102 Tuition, fees and charges; residents and nonresidents of state.

76-1102. Tuition, fees and charges; residents and nonresidents of state. (a) The state board of education shall fix tuition, fees and charges for maintenance to be collected from each student attending the Kansas state school for the blind who is not a resident of the state.

(b) Except as provided in subsection (c), students who are residents of the state shall not be charged tuition, fees or for maintenance but may be charged student activity fees. If student activity fees are charged, such fees shall be approved by the state board of education and the funds collected shall be set apart and used for the purpose of supporting student activities.

(c) The state board of education may charge a home school district for the provision of special education and related services provided by a special teacher, who is qualified to assist in the provision of special education and related services, when such special teacher is required to be provided by the state school for the blind pursuant to a student's individualized education program.

(d) For purposes of this section:

(1) The terms "individualized education program" and "special teacher" shall have the same meanings as defined in K.S.A. 72-962, and amendments thereto.

(2) "Home school district" means the school district in which the student resides and would otherwise be enrolled if the student did not attend the state school for the blind.

History: R.S. 1923, 76-1102; L. 1975, ch. 471, § 3; L. 1992, ch. 139, § 4; L. 2012, ch. 108, § 3; July 1.



76-1102a Training program; tuition, fees and charges.

76-1102a.  Training program; tuition, fees and charges. The state board of education is hereby authorized to establish and conduct at the Kansas state school for the blind, a training program for blind persons. Tuition, fees and charges for services provided shall be set by the state board.

History: L. 1969, ch. 421, § 1; L. 1975, ch. 471,§ 4; L. 1992, ch. 139, § 5; L. 2011, ch. 3, § 2; July 1.



76-1115 Chief executive officer; title; appointment; salary; powers and duties.

76-1115. Chief executive officer; title; appointment; salary; powers and duties. (a) The chief executive officer of the Kansas state school for the blind shall have the title of superintendent and shall be appointed by the state board of education. The superintendent shall serve at the pleasure of the state board of education, shall be in the unclassified service, and shall receive an annual salary fixed by the state board of education within appropriations therefor authorized by the legislature.

(b) The superintendent of the Kansas state school for the blind shall: (1) Be responsible for the management, operation and maintenance of the state school for the blind; (2) appoint such employees as are authorized by the state board of education; and (3) have such other powers and perform such other duties and functions as are specified by the state board of education.

History: L. 1975, ch. 471, § 5; L. 1981, ch. 363, § 1; L. 1982, ch. 383, § 1; L. 1992, ch. 139, § 6; July 1.



76-1116 Employees, classified and unclassified; annual salaries.

76-1116. Employees, classified and unclassified; annual salaries. Subject to the other provisions of this act, unclassified employees of the Kansas state school for the blind shall serve at the pleasure of the superintendent, subject to policies approved by the state board of education, and shall receive annual salaries fixed by the state board of education within appropriations therefor authorized by the legislature. Employees of the Kansas state school for the blind who are not in the unclassified service shall be in the classified service of the Kansas civil service act and shall have the rights and privileges granted thereunder.

History: L. 1975, ch. 471, § 6; L. 1981, ch. 363, § 2; L. 1982, ch. 383, § 2; L. 1987, ch. 360, § 2; L. 1992, ch. 139, § 7; July 1.



76-1117 Cottage parents in unclassified service.

76-1117. Cottage parents in unclassified service. Persons employed as cottage parents at the Kansas state school for the visually handicapped shall be in the unclassified service under the Kansas civil service act.

History: L. 1981, ch. 363, § 3; July 1.






Article 11a EMPLOYEES OF STATE SCHOOLS FOR BLIND AND FOR DEAF

76-11a03 Tax sheltered annuities; rules and regulations of state board of education.

76-11a03. Tax sheltered annuities; rules and regulations of state board of education. The state board of education may establish a procedure whereby any person employed by the Kansas state school for the deaf or the Kansas state school for the blind may request in writing, subject to rules and regulations of the state board of education, a reduction in compensation and the contribution thereof for tax sheltered annuities as permitted under the provisions of the internal revenue code of 1954, as amended.  For the purposes of the Kansas public employees' retirement system, "compensation" as used in this act shall have the meaning ascribed thereto in K.S.A. 74-4932, and amendments thereto.

History: L. 1976, ch. 303, § 1; L. 1992, ch. 139, § 8; July 1.



76-11a04 Employment contracts of teachers; continuation, termination, nonrenewal; definitions.

76-11a04. Employment contracts of teachers; continuation, termination, nonrenewal; definitions. As used in this act: (a) "Teacher" means any unclassified employee of a state school who is required to hold a certificate to teach. The term "teacher" does not include within its meaning supervisors, principals, superintendents or any other persons employed in an administrative capacity at a state school.

(b) "State board" means the state board of education.

(c) "State school" means the Kansas state school for the deaf and the Kansas state school for the blind.

History: L. 1987, ch. 360, § 3; L. 1992, ch. 139, § 9; July 1.



76-11a05 Teachers' contracts; continuation; notice of termination or nonrenewal, when; change of terms.

76-11a05. Teachers' contracts; continuation; notice of termination or nonrenewal, when; change of terms. All contracts of employment of teachers shall be deemed to continue for the next succeeding school year unless written notice of termination or nonrenewal is served as provided in this section. Written notice to terminate a contract may be served by the state board upon any teacher prior to the time the contract has been completed, and written notice of intention to nonrenew a contract shall be served by the state board upon any teacher on or before May 1. A teacher shall give written notice to the state board that the teacher does not desire continuation of the contract on or before May 15. Terms of a contract may be changed at any time by mutual consent of both the teacher and the state board.

History: L. 1987, ch. 360, § 4; L. 2003, ch. 52, § 3; July 1.



76-11a06 Same; contents of notice of nonrenewal or termination; request for hearing; hearing officers, selection.

76-11a06. Same; contents of notice of nonrenewal or termination; request for hearing; hearing officers, selection. (a) Whenever a teacher is given written notice of intention by the state board to nonrenew or to terminate the contract of the teacher as provided in K.S.A. 76-11a05, and amendments thereto, the written notice of the proposed nonrenewal or termination shall include: (1) A statement of the reasons for the proposed nonrenewal or termination; and (2) a statement that the teacher may have the matter heard by a hearing officer upon written request filed with the commissioner of education within 15 days from the date of such notice of nonrenewal or termination.

(b) Within 10 calendar days after the filing of a written request by any teacher to be heard as provided in subsection (a), the state board shall notify the secretary of labor that a list of qualified hearing officers is required. Such notice shall contain the mailing address of the teacher. Within 10 days after receipt of notification from the state board, the secretary shall provide to the state board and to the teacher a list of five randomly selected, qualified hearing officers.

(c) Within five days after receiving the list from the secretary of labor, each party shall eliminate two names from the list, and the remaining individual on the list shall serve as hearing officer. In the process of elimination, each party shall eliminate no more than one name at a time, the parties alternating after each name has been eliminated. The first name to be eliminated shall be chosen by the teacher within five days after the teacher receives the list. The process of elimination shall be completed within five days thereafter.

(d) Either party may request that one new list be provided within five days after receiving the original list.  If such a request is made, the party making the request shall notify the secretary of labor and the other party, and the secretary shall generate a new list and distribute it to the parties in the same manner as the original list.

(e) In lieu of using the process provided in subsections (b) through (d), if the parties agree, they may make a request to the American Arbitration Association for an arbitrator to serve as the hearing officer. Any party desiring to use this alternative procedure shall so notify the other party at the time written request for a hearing is filed by the teacher. If the parties agree to use this procedure, the parties shall make a joint request to the American Arbitration Association for a hearing officer within 10 days after the teacher files the request for a hearing. If the parties choose to use this procedure, the parties shall each pay 1/2 of the cost of the arbitrator and of the arbitrator's expenses.

(f) The secretary of labor shall compile and maintain a list of hearing officers comprised of residents of this state who are attorneys at law. Such list shall include a statement of the qualifications of each hearing officer.

(g) Attorneys interested in serving as hearing officers under the provisions of this act shall submit an application to the secretary of labor. The secretary shall determine if the applicant is eligible to serve as a hearing officer pursuant to the provisions of subsection (h).

(h) An attorney shall be eligible for appointment to the list if the attorney has: (1) Completed a minimum of 10 hours of continuing legal education credit in the area of education law, due process, administrative law or employment law within the past five years; or (2) previously served as the chairperson of a due process hearing committee prior to the effective date of this act. An attorney shall not be eligible for appointment to the list if the attorney has been employed to represent the state board or a teacher in a due process hearing within the past five years.

History: L. 1987, ch. 360, § 5; L. 2003, ch. 52, § 4; L. 2004, ch. 179, § 142; July 1.



76-11a07 Same; procedural due process requirements of hearing.

76-11a07. Same; procedural due process requirements of hearing. The hearing provided for under K.S.A. 76-11a06, and amendments thereto, shall commence within 45 calendar days after the hearing officer is selected unless the hearing officer grants an extension of time.  The hearing shall afford procedural due process, including the following:

(a) The right of each party to have counsel of such party's own choice present and to receive the advice of such counsel or other person whom such party may select;

(b) the right of each party or such party's counsel to cross-examine any person who provides information for the consideration of the hearing officer, except those persons whose testimony is presented by affidavit;

(c) the right of each party to present such party's own witnesses in person, or their testimony by affidavit or deposition, except that testimony of a witness by affidavit may be presented only if such witness lives more than 100 miles from the location of the state school, or is absent from the state, or is unable to appear because of age, illness, infirmity or imprisonment. When testimony is presented by affidavit the same shall be served upon the commissioner of education or the agent of the state board and upon the teacher in person or by first class mail to the address of the teacher which is on file with the state board not less than 10 days prior to presentation to the hearing officer;

(d) the right of the teacher to testify in the teacher's own behalf and give reasons for the teacher's conduct, and the right of the state board to present its testimony through such persons as the state board may call to testify in its behalf and to give reasons for its actions, rulings or policies;

(e) the right of the parties to have an orderly hearing; and

(f) the right of the teacher to a fair and impartial decision based on substantial evidence.

History: L. 1987, ch. 360, § 6; L. 2003, ch. 52, § 5; July 1.



76-11a08 Same; witnesses at hearings, fees and mileage; hearing officers, compensation and expenses; recording and transcribing testimony, when; costs of hearing.

76-11a08. Same; witnesses at hearings, fees and mileage; hearing officers, compensation and expenses; recording and transcribing testimony, when; costs of hearing. (a) For appearing before the hearing officer at a hearing, witnesses who are subpoenaed shall receive $5 per day and mileage at the rate prescribed under K.S.A. 75-3203, and amendments thereto, for miles actually traveled in going to and returning from attendance at the hearing. The fees and mileage for the attendance of witnesses shall be paid by the party calling the witness, except that fees and mileage of witnesses subpoenaed by the hearing officer shall be paid by the state board. Witnesses voluntarily appearing before the hearing officer shall not receive fees or mileage for attendance at the hearing.

(b) The hearing officer shall be paid compensation for each day, or part thereof, spent in actual attendance at the hearing and for any day, or part thereof, spent in performance of the hearing officer's official duties. In addition to compensation, the hearing officer shall be paid subsistence allowances, mileage, and other expenses as provided in K.S.A. 75-3223, and amendments thereto. The costs for the services of the hearing officer shall be paid by the state board.

(c) Testimony at a hearing shall be recorded by a certified shorthand reporter. The cost for the certified shorthand reporter's services shall be paid by the state board. The testimony shall be transcribed if the decision of the hearing officer is appealed to the district court, or if either party requests transcription. The appellant or the party making the request shall pay for the cost of transcription. If both parties jointly request that the testimony be transcribed at the hearing level, the parties shall each pay 1/2 of the cost of transcription.

(d) Each party shall be responsible for the payment of its own attorney fees.

(e) All costs of a hearing which are not specifically allocated in this section shall be paid by the state board.

History: L. 1987, ch. 360, § 7; L. 2003, ch. 52, § 6; July 1.



76-11a09 Same; affidavits, depositions, interrogatories.

76-11a09. Same; affidavits, depositions, interrogatories. When either party desires to present testimony by affidavit or by deposition, that party shall furnish to the hearing officer the date on which the testimony shall be taken. A copy of the affidavit or the deposition shall be furnished to the opposing party within 10 days following the taking of any such testimony, and no such testimony shall be presented at a hearing until the opposite party has had at least 10 days prior to the date upon which the testimony is to be presented to the hearing officer to rebut such testimony by affidavit or deposition or to submit interrogatories to the affiant or deponent to be answered under oath. Such 10-day period may be extended, for good cause shown, by the hearing officer.

History: L. 1987, ch. 360, § 8; L. 2003, ch. 52, § 7; July 1.



76-11a10 Same; powers of hearing officer; rules of evidence not binding; burden of proof; admissibility of evidence.

76-11a10. Same; powers of hearing officer; rules of evidence not binding; burden of proof; admissibility of evidence. (a) The hearing officer may:

(1) Administer oaths;

(2) issue subpoenas for the attendance and testimony of witnesses and the production of books, papers and documents relating to any matter under investigation;

(3) authorize depositions to be taken;

(4) receive evidence and limit lines of questioning and testimony which are repetitive, cumulative or irrelevant;

(5) call and examine witnesses and introduce into the record documentary and other evidence;

(6) regulate the course of the hearing and dispose of procedural requests, motions and similar matters; and

(7) take any other action necessary to make the hearing accord with administrative due process.

(b) Hearings under this act shall not be bound by rules of evidence whether statutory, common law or adopted by the rules of court; however, the burden of proof shall initially rest upon the state board in all instances other than when the allegation is that the teacher's contract has been terminated or nonrenewed by reason of the teacher having exercised a constitutional right. All relevant evidence shall be admissible, except that the hearing officer, at the hearing officer's discretion, may exclude any evidence if the hearing officer believes that the probative value of such evidence is substantially outweighed by the fact that its admission will necessitate undue consumption of time.

History: L. 1987, ch. 360, § 9; L. 2003, ch. 52, § 8; July 1.



76-11a11 Same; hearing officer opinion, findings of fact, recommendations; effect; appeal.

76-11a11. Same; hearing officer opinion, findings of fact, recommendations; effect; appeal. (a) Unless otherwise agreed to by both the state board and the teacher, the hearing officer shall render a written decision not later than 30 days after the close of the hearing, setting forth the hearing officer's findings of fact and determination of the issues. The decision of the hearing officer shall be submitted to the teacher and to the state board.

(b) The decision of the hearing officer shall be final, subject to review in accordance with the Kansas judicial review act.

History: L. 1987, ch. 360, § 10; L. 2003, ch. 52, § 9; L. 2010, ch. 17, § 205; July 1.



76-11a12 Same; construction of act.

76-11a12. Same; construction of act. Nothing in this act, or in any act amendatory thereof or supplemental thereto, shall be construed to create any right, or to authorize the creation of any right, which is not subject to amendment or nullification by act of the legislature. Nothing in this act and no amendment or repeal of this act or any part thereof shall be construed to constitute an impairment of any existing contractual right.

History: L. 1987, ch. 360, § 11; L. 2003, ch. 52, § 10; July 1.



76-11a13 Same; application of act; years of employment requirements, waiver.

76-11a13. Same; application of act; years of employment requirements, waiver. (a) (1) Subject to the provisions of subsection (b), the provisions of K.S.A. 76-11a06 through 76-11a11, and amendments thereto, apply only to: (A) Teachers who have completed not less than three consecutive years of employment, and been offered a contract for a fourth year of employment, at the state school in which the teacher is currently employed; and (B) teachers who have completed not less than two consecutive years of employment, and been offered a contract for a third year of employment, at the state school in which the teacher is currently employed if at any time prior to the current employment the teacher has completed the years of employment requirement of subsection (a)(1)(A) at the other state school.

(2) The state board may waive, at any time, the years of employment requirements of subsection (a)(1) for any teachers employed at a state school.

(3) The provisions of this subsection are subject to the provisions of K.S.A. 76-11a14, and amendments thereto.

(b) The provisions of K.S.A. 76-11a06 through 76-11a11, and amendments thereto, do not apply to any teacher whose certificate has been nonrenewed or revoked by the state board for the reason that the teacher: (1) Has been convicted of a felony under K.S.A. 2010 Supp. 21-36a01 through 21-36a17, prior to their transfer, or article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, or any felony violation of any provision of the uniform controlled substances act prior to July 1, 2009; (2) has been convicted of a felony described in any section of article 34 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 54 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6104, 21-6325, 21-6326 or 21-6418, and amendments thereto, or an act described in K.S.A. 21-3412, prior to its repeal, or K.S.A. 2015 Supp. 21-5413(a), and amendments thereto, if the victim is a minor or student; (3) has been convicted of a felony described in any section of article 35 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6419 through 21-6422, and amendments thereto, or has been convicted of an act described in K.S.A. 21-3517, prior to its repeal, or K.S.A. 2015 Supp. 21-5505(a), and amendments thereto, if the victim is a minor or student; (4) has been convicted of any act described in any section of article 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 56 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto; (5) has been convicted of a felony described in article 37 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 58 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2015 Supp. 21-6412(a)(6), and amendments thereto; (6) has been convicted of an attempt under K.S.A. 21-3301, prior to its repeal, or K.S.A. 2015 Supp. 21-5301, and amendments thereto, to commit any act specified in this subsection; (7) has been convicted of any act which is described in K.S.A. 21-4301, 21-4301a or 21-4301c, prior to their repeal, or K.S.A. 2015 Supp. 21-6401 or 21-6402, and amendments thereto; (8) has been convicted in another state or by the federal government of an act similar to any act described in this subsection; or (9) has entered into a criminal diversion agreement after having been charged with any offense described in this subsection.

History: L. 1987, ch. 360, § 12; L. 2003, ch. 52, § 11; L. 2009, ch. 32, § 62; L. 2010, ch. 74, § 17; L. 2011, ch. 30, § 284; L. 2012, ch. 166, § 20; L. 2015, ch. 94, § 26; July 1.



76-11a14 Same; abridgement of constitutional right, procedure for determination.

76-11a14. Same; abridgement of constitutional right, procedure for determination. In the event that any teacher alleges that the teacher's contract has been nonrenewed or terminated by reason of the teacher having exercised a constitutional right, the following procedure shall be implemented:

(a) The teacher alleging an abridgment by the state board of a constitutionally protected right shall notify the state board of the allegation within 15 days after receiving the notice of intention to nonrenew or terminate the teacher's contract.  Such notification shall specify the nature of the activity protected, and the times, dates, and places of such activity;

(b) the hearing officer provided for by K.S.A. 76-11a06, and amendments thereto, shall thereupon be selected and shall decide if there is substantial evidence to support the teacher's claim that the teacher's exercise of a constitutionally protected right was the reason for the nonrenewal or termination;

(c) if the hearing officer determines that there is no substantial evidence to substantiate the teacher's claim of a violation of a constitutionally protected right, the state board's decision to nonrenew or terminate the contract shall stand;

(d) if the hearing officer determines that there is substantial evidence to support the teacher's claim, the state board shall be required to submit to the hearing officer any reasons which may have been involved in the nonrenewal or termination;

(e) if the state board presents any substantial evidence to support its reasons, the state board's decision not to renew or to terminate the contract shall be upheld.

History: L. 1987, ch. 360, § 13; L. 2003, ch. 52, § 12; July 1.



76-11a15 Severability.

76-11a15. Severability. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional, it shall be conclusively presumed that the legislature would have enacted the remainder of the act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 2003, ch. 52, § 13; July 1.



76-11a16 Compensation of teachers and licensed personnel at Kansas state school for the blind.

76-11a16. Compensation of teachers and licensed personnel at Kansas state school for the blind. (a) On and after July 1, 2007, each person employed by the Kansas state school for the blind as a teacher or licensed personnel during a school year shall be paid compensation for such employment at a rate that is not less than the rate of compensation that is paid to a teacher or licensed personnel employed by unified school district no. 233, Olathe, Kansas, as of September 1 of the preceding school year, who has comparable or substantially the same levels of education and experience as the person employed by the Kansas state school for the blind or, if no such teacher or licensed personnel is employed by such school district for the preceding school year, then such person employed by the Kansas state school for the blind shall be paid compensation at a rate that is not less than the rate of compensation that would be paid to such a teacher or licensed personnel employed by unified school district no. 233, Olathe, Kansas, as of September 1 of the preceding school year.

(b) As used in this section:

(1) "Teacher" means a teacher as defined by K.S.A. 76-11a04, and amendments thereto.

(2) "Licensed personnel" means a person who is required to hold a license and who is paid on the teacher salary schedule including, but not limited to, librarians, counselors and nurses.

History: L. 2007, ch. 188, § 2; July 1.



76-11a17 Compensation of teachers and licensed personnel at Kansas state school for the deaf.

76-11a17. Compensation of teachers and licensed personnel at Kansas state school for the deaf. (a) On and after July 1, 2007, each person employed by the Kansas state school for the deaf as a teacher or licensed personnel during a school year, shall be paid compensation for such employment at a rate that is not less than the rate of compensation that is paid to a teacher or licensed personnel employed by unified school district no. 233, Olathe, Kansas, as of September 1 of the preceding school year, who has comparable or substantially the same levels of education and experience as the person employed by the Kansas state school for the deaf or, if no such teacher or licensed personnel is employed by such school district for the preceding school year, then such person employed by the Kansas state school for the deaf shall be paid compensation at a rate that is not less than the rate of compensation that would be paid to such a teacher or licensed personnel employed by unified school district no. 233, Olathe, Kansas, as of September 1 of the preceding school year.

(b) As used in this section:

(1) "Teacher" means a teacher as defined by K.S.A. 76-11a04, and amendments thereto.

(2) "Licensed personnel" means a person who is required to hold a license and who is paid on the teacher salary schedule including, but not limited to, librarians, counselors and nurses.

History: L. 2007, ch. 188, § 3; July 1.






Article 12 STATE HOSPITALS (TOPEKA AND OSAWATOMIE)

76-1201 Topeka state hospital and Osawatomie state hospital.

76-1201. Topeka state hospital and Osawatomie state hospital. The institutions heretofore known as the state insane asylums shall be designated as the state hospitals, that at Topeka being known as the Topeka state hospital, and that at Osawatomie as the Osawatomie state hospital; and all references in this code to state insane asylums shall be construed to apply to state hospitals.

History: L. 1901, ch. 353, § 2; May 1; R.S. 1923, 76-1201.



76-1201b Topeka state hospital fee fund created; deposits and expenditures, how made; remittance required.

76-1201b. Topeka state hospital fee fund created; deposits and expenditures, how made; remittance required. The superintendent of Topeka state hospital shall remit all moneys received by or for him or her from charges made under K.S.A. 59-2006 and other operations of such institution to the state treasurer at least monthly. Upon receipt of any such remittance the state treasurer shall deposit the entire amount thereof in the state treasury and the same shall be credited to the Topeka state hospital fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by such superintendent or by a person or persons designated by him or her.

History: L. 1973, ch. 369, § 9; July 1.



76-1201c Osawatomie state hospital fee fund created; deposits and expenditures, how made; remittance required.

76-1201c. Osawatomie state hospital fee fund created; deposits and expenditures, how made; remittance required. The superintendent of Osawatomie state hospital shall remit all moneys received by or for the superintendent from charges made under K.S.A. 59-2006, and amendments thereto, and other operations of such institution to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Osawatomie state hospital fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by such superintendent or by a person or persons designated by the superintendent.

History: L. 1973, ch. 369, § 10; L. 2001, ch. 5, § 422; July 1.



76-1202 Records.

76-1202. Records. A full abstract of all correspondence relating to the admission of patients and the replies thereto shall be kept by the superintendent. He or she shall also cause to be kept a complete record of each case and the treatment thereof, a prescription record, and such other records as may be necessary to give the board and the public a full knowledge of all transactions and business of the medical department.

History: L. 1901, ch. 353, § 49; May 1; R.S. 1923, 76-1202.



76-1236 Right-of-way for public road.

76-1236. Right-of-way for public road. Laws 1917, chapter 337, section 1, included by reference. [Grants right-of-way for a public road and highway across the grounds of the Topeka state hospital to Shawnee county, giving the location of said right-of-way.]

History: R.S. 1923, 76-1236.



76-1237 Supply of water at Osawatomie state hospital.

76-1237. Supply of water at Osawatomie state hospital. The Kansas department for aging and disability services, subject to the approval of the governor, is hereby authorized to enter into a contract with the city of Osawatomie for supplying water for domestic purposes, at a reasonable rate, for use at the state hospital at Osawatomie.

History: L. 1925, ch. 267, § 1; L. 1965, ch. 488, § 1; L. 2014, ch. 115, § 414; July 1.



76-1238 Same; act cumulative.

76-1238. Same; act cumulative. This act is cumulative, and is intended to give authority to the department of social and rehabilitation services to enter into new contract with the city of Osawatomie, for such water supply, upon the termination of like contract about to expire.

History: L. 1925, ch. 267, § 2; March 7.



76-1240 Razing of "The Pines" at Topeka state hospital authorized.

76-1240. Razing of "The Pines" at Topeka state hospital authorized. L. 1953, ch. 417, § 1, included by reference. [The state department of social welfare authorized to raze a building in Topeka, Kansas.]

History: L. 1953, ch. 417, § 1; April 10.



76-1241 Sale of certain land in Shawnee county by board of social welfare to highway commission for certain purposes; amount; deed; disposition of proceeds.

76-1241. Sale of certain land in Shawnee county by board of social welfare to highway commission for certain purposes; amount; deed; disposition of proceeds. L. 1959, ch. 329, § 1, included by reference. [The state board of social welfare authorized to sell certain land in Shawnee county to state highway commission and provision made for disposition of proceeds of sale.]

History: L. 1959, ch. 329, § 1; March 21.



76-1242 Sale and conveyance of right-of-way easements by social welfare board to highway commission; purposes; location; consideration; disposition of proceeds.

76-1242. Sale and conveyance of right-of-way easements by social welfare board to highway commission; purposes; location; consideration; disposition of proceeds. L. 1959, ch. 330, § 1, included by reference. [The state board of social welfare authorized to sell and convey right-of-way easements to state highway commission for certain highway purposes and provision made for disposition of proceeds.]

History: L. 1959, ch. 330, § 1; March 30.






Article 12a SOCIAL AND REHABILITATIVE INSTITUTIONS

76-12a01 Definitions.

76-12a01. Definitions. As used in this act, unless the context otherwise requires:

(a) "Secretary" means the secretary for aging and disability services.

(b) "Institution" means the following institutions: Osawatomie state hospital, Rainbow mental health facility, Larned state hospital, Parsons state hospital and training center, and Kansas neurological institute.

(c) "Director" or "commissioner" means the commissioner of community services and programs.

History: L. 1973, ch. 369, § 1; L. 1974, ch. 416, § 1; L. 1978, ch. 349, § 9; L. 1980, ch. 272, § 5; L. 1982, ch. 357, § 32; L. 1995, ch. 234, § 27; L. 1996, ch. 230, § 2; L. 1999, ch. 142, § 2; L. 2014, ch. 115, § 415; July 1.



76-12a02 Superintendents; appointment; salary; acting superintendents.

76-12a02. Superintendents; appointment; salary; acting superintendents. The commissioner shall appoint the superintendent of each institution. Such superintendents shall be in the unclassified service of the Kansas civil service act. Any such superintendent may be removed at any time by the commissioner. Each superintendent shall receive an annual salary fixed by the commissioner, with the approval of the secretary and the state finance council. The commissioner may appoint an acting superintendent for any institution to serve temporarily until a vacancy is filled. Acting superintendents shall have the same powers, duties and functions as superintendents.

History: L. 1973, ch. 369, § 2; L. 1980, ch. 272, § 6; July 1.



76-12a03 Physicians; appointment; salary; assignments.

76-12a03. Physicians; appointment; salary; assignments. The director shall appoint all of the physicians of all of the institutions. All such physicians shall be in the unclassified service of the Kansas civil service act, and shall receive annual salaries fixed by the director with the approval of the state finance council. The director shall make all assignments and reassignments of physicians to institutions. Any such physician may be removed at any time by the director.

History: L. 1973, ch. 369, § 3; July 1.



76-12a04 Staff personnel of mental health and developmental disabilities.

76-12a04. Staff personnel of mental health and developmental disabilities. The director shall appoint all staff and other personnel of the division of mental health and developmental disabilities who are not assigned to a particular institution. All such staff and other personnel shall be in the classified service of the Kansas civil service act, except as is otherwise provided by law for certain special project personnel and as provided in K.S.A. 75-2935 and amendments thereto or any other statute.

History: L. 1973, ch. 369, § 4; L. 1992, ch. 293, § 2; L. 1995, ch. 234, § 28; Jan. 1, 1996.



76-12a05 Employees of institutions; appointment; class of service.

76-12a05. Employees of institutions; appointment; class of service. Employees of each institution, except physicians, shall be appointed by the superintendent of the institution. All employees so appointed shall be in the classified service of the Kansas civil service act, except patient help who shall be in the unclassified service of Kansas civil service act and as provided in K.S.A. 75-2935 and amendments thereto or any other statute. Special project employees shall be appointed and serve as provided in K.S.A. 76-12a08 and amendments thereto.

History: L. 1973, ch. 369, § 5; L. 1992, ch. 293, § 3; July 1.



76-12a06 Authority over and supervision of institutions.

76-12a06. Authority over and supervision of institutions. All jurisdiction, powers, functions and duties relating to institutions as defined in this act are conferred and imposed upon the secretary to be administered within the division of mental health and developmental disabilities under the supervision of the director as provided by this act.

History: L. 1973, ch. 369, § 6; L. 1995, ch. 234, § 29; Jan. 1, 1996.



76-12a07 Rules and regulations; operation of institutions; admissions.

76-12a07. Rules and regulations; operation of institutions; admissions. The secretary may adopt rules and regulations for the government, regulation and operation of institutions. The secretary may adopt rules and regulations relating to the assignment of all persons admitted to institutions.

History: L. 1973, ch. 369, § 7; July 1.



76-12a08 Special projects; acceptance of grants; receipt and expenditure of moneys; personnel appointments; salaries.

76-12a08. Special projects; acceptance of grants; receipt and expenditure of moneys; personnel appointments; salaries. (a) Whenever any money is granted or given by any person, firm, corporation or association, or by the United States or any department, instrumentality or agency thereof, to any institution, the state, the secretary or the division of mental health and developmental disabilities, which money is granted or given for a specific use or purpose, the secretary, the institution, the state or the division of mental health and developmental disabilities, may accept or reject any such grant or gift and may enter into contracts or agreements necessary or expedient to the acceptance or management of the grant or gift. Any grant or gift so accepted and the program therefor shall be known as a special project.

(b) The secretary and superintendent of each institution shall remit all moneys received by or for either of them, for any special project to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the other federal grants and assistance fund of the Kansas department for aging and disability services.

(c) All persons having professional, technical or unusual qualifications employed for any special project, including the director of each special project, shall be appointed by the director or the superintendent of the institution when so designated by the director and shall be in the unclassified service of the Kansas civil service act and shall receive salaries fixed by the secretary and approved by the state finance council. Other special projects personnel shall be in the classified service of the Kansas civil service act.

History: L. 1973, ch. 369, § 8; L. 1995, ch. 219, § 16; L. 1996, ch. 244, § 1; L. 2001, ch. 5, § 423; L. 2014, ch. 115, § 416; July 1.



76-12a09 Frequency of remittances.

76-12a09. Frequency of remittances. Nothing in this act shall be deemed to authorize remittances to be made less frequently than is authorized under K.S.A. 75-4215.

History: L. 1973, ch. 369, § 32; July 1.



76-12a10 Medical reports of patients or former patients of institutions; form of release; fees, approval; rules and regulations; disposition of fee moneys.

76-12a10. Medical reports of patients or former patients of institutions; form of release; fees, approval; rules and regulations; disposition of fee moneys. (a) Whenever medical information is requested relating to a patient or former patient of any institution under the secretary for aging and disability services, and the disclosure of such information is authorized in accordance with K.S.A. 59-2969, and amendments thereto, or in accordance with K.S.A. 65-5601 to 65-5605, inclusive, and amendments thereto, as applicable, the superintendent of the institution may authorize the release of a copy of a report of such information upon payment of any fees required under this section.

(b) The secretary for aging and disability services shall specify the form or forms of release to be used for the purpose of this section and may specify public officers to which such information may be given without provision of a release or payment of fees, or both. The secretary for aging and disability services shall adopt rules and regulations for the administration of this section and for establishment of fees to be charged for copies of reports of information under this section, and specifying when no fee shall be charged. The fees fixed for copies of reports of information shall be fixed by the secretary for aging and disability services in amounts approved by the director of accounts and reports under K.S.A. 45-204, and amendments thereto.

(c) The superintendent of each institution shall remit all moneys received by or for the superintendent from fees and charges under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the fee fund of the remitting institution.

History: L. 1973, ch. 350, § 1; L. 1978, ch. 347, § 21; L. 1986, ch. 212, § 8; L. 1996, ch. 167, § 63; L. 2001, ch. 5, § 424; L. 2014, ch. 115, § 417; July 1.



76-12a11 Definitions.

76-12a11. Definitions. The words "secretary," "director" and "institution" defined in K.S.A. 76-12a01 shall have the same meaning when used in this act as is ascribed thereto in said 76-12a01.

History: L. 1973, ch. 372, § 1; L. 1973, ch. 373, § 1; July 1.



76-12a12 Operation of vehicles upon roads, streets, driveways and parking facilities; permits for parking.

76-12a12. Operation of vehicles upon roads, streets, driveways and parking facilities; permits for parking. All roads, streets, driveways, and parking facilities for vehicles on the grounds of each institution shall be under the care, control, maintenance and supervision of the superintendent of the institution, under rules and regulations of the secretary and policies of the director. No vehicle, whether privately or publicly owned, may be driven, operated or parked upon any of the grounds of any institution, except as authorized hereunder. The superintendent of each institution may issue permits to use any parking area within the grounds of the institution of which he or she is superintendent and may allocate parking spaces to individuals.

History: L. 1973, ch. 373, § 2; July 1.



76-12a13 Regulation of traffic and parking; fines; judicial review.

76-12a13. Regulation of traffic and parking; fines; judicial review. The secretary may adopt rules and regulations governing parking and operation of vehicles upon the roads, streets, driveways, grounds and parking areas of any one or more institutions. The secretary shall place and maintain such traffic control devices or signs as the secretary shall deem necessary to indicate and to carry out the rules and regulations adopted. The rules and regulations may prescribe fines to be imposed upon any person who violates the rules and regulations or any particular one or more of such rules and regulations. If any fines are prescribed, the rules and regulations shall prescribe administrative procedures for the imposition and collection thereof. Any action pursuant to such procedures is subject to review in accordance with the Kansas judicial review act.

History: L. 1973, ch. 373, § 3; L. 1984, ch. 344, § 1; L. 1986, ch. 318, § 141; L. 2010, ch. 17, § 206; July 1.



76-12a14 Application of city ordinances to streets and grounds; agreement with city; violations.

76-12a14. Application of city ordinances to streets and grounds; agreement with city; violations. In those instances where an institution is located within the corporate limits of a city, the secretary may agree or consent that ordinances of such city pertaining to parking and traffic regulations on city streets shall apply to all or part of the roads, streets and driveways on the grounds of such institution. In such cases, such ordinances shall apply to all or part of the roads, streets and driveways of the institution as designated in the agreement or consent. Persons violating such ordinances shall be subject to prosecution in the municipal court of the city, and summons may be issued by the city for such violations.

History: L. 1973, ch. 373, § 4; July 1.



76-12a15 Parking fees; disposition of fees and fines; parking fee and fine fund.

76-12a15. Parking fees; disposition of fees and fines; parking fee and fine fund. The secretary may provide for the charging and collection of fees for the use of parking spaces at any one or more institutions. All such fees and all fines for misuse of parking areas or traffic violations, except fines and court costs for violations of city ordinances, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the parking fee and fine fund of the institution. All expenditures from any such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the superintendent of the institution or a person or persons designated by such superintendent.

History: L. 1973, ch. 373, § 5; L. 2001, ch. 5, § 425; July 1.



76-12a16 Security police officers; employment; powers of peace, police and law enforcement; classified civil service; rules and regulations concerning badges.

76-12a16. Security police officers; employment; powers of peace, police and law enforcement; classified civil service; rules and regulations concerning badges. The secretary for aging and disability services may authorize any superintendent to employ security police officers at the institution of which such person is superintendent. All such security police officers shall be in the classified service of the Kansas civil service act. Such security police officers are hereby vested with the power and authority of peace, police and law enforcement officers anywhere within the county in which the institution is located for which the security police officer is employed, when wearing and publicly displaying the badge of office prescribed hereunder. The secretary shall adopt rules and regulations prescribing the badge of office of security police officers at institutions and when and where any such badge may be displayed. Within the limitations of this act and any such rules and regulations, the superintendent of each institution, with the approval of the director, shall direct and supervise the activities of security police officers at the institution of which such person is superintendent. In accordance with this act, such rules and regulations and such direction and supervision, security police officers shall enforce state laws, rules and regulations of the secretary, policies applicable to the institution and city ordinances. The power of arrest of a security police officer shall extend to the state laws and city ordinances the security police officer is directed to enforce.

History: L. 1973, ch. 372, § 2; L. 1973, ch. 373, § 6; L. 1993, ch. 60, § 1; L. 2014, ch. 115, § 418; July 1.



76-12a17 Security police officers; training; certification.

76-12a17. Security police officers; training; certification. No person employed by the secretary for aging and disability services shall receive a permanent appointment as a security police officer as authorized by K.S.A. 76-12a16, and amendments thereto, unless such person has been awarded a certificate by the secretary of corrections attesting to such person's satisfactory completion of a basic course of instruction specified by the secretary for aging and disability services and the secretary of corrections. Such certificate shall be awarded only following verification of completion of the training provided by both departments. Such certificate shall be effective during the term of a person's employment, except that any person who has terminated employment with the secretary for aging and disability services for a period exceeding one year shall be required to be certified again.

History: L. 1979, ch. 255, § 2; L. 1993, ch. 60, § 2; L. 2014, ch. 115, § 419; July 1.



76-12a22 Definitions.

76-12a22. Definitions. As used in this act: (a) "Substance abuse program" means a program for the treatment or care of substance abusers.

(b) "Substance abuser" means: (1) Any alcoholic, intoxicated person or person incapacitated by alcohol, as such terms are defined in K.S.A. 65-4003, and amendments thereto; (2) any drug abuser as such term is defined in K.S.A. 65-4602, and amendments thereto; or (3) any combination of (1) and (2).

(c) "Care or treatment" means such necessary services as are determined by the secretary to be in the best interests of the physical and mental health of a substance abuser.

(d) "State institution" means any institution within the Kansas department for aging and disability services.

(e) "Secretary" means the secretary for aging and disability services.

History: L. 1983, ch. 264, § 1; L. 2014, ch. 115, § 420; July 1.



76-12a23 Substance abuse programs at state institutions; establishment, administration, supervision, maintenance and operation thereof; rules and regulations.

76-12a23. Substance abuse programs at state institutions; establishment, administration, supervision, maintenance and operation thereof; rules and regulations. (a) Within the limits of funds appropriated therefor, including any grants or funds received from any agency of the United States government and from any other source, the secretary may establish and may administer, and supervise the maintenance and operation of substance abuse programs at the state institutions.

(b) All jurisdiction, powers, functions and duties relating to the establishment, administration, supervision, maintenance and operation of substance abuse programs under the jurisdiction of the state institutions are conferred and imposed upon the secretary, and the secretary may adopt rules and regulations relating to the exercise of such jurisdiction, powers, functions and duties.

History: L. 1983, ch. 264, § 2; July 1.



76-12a24 Use of buildings and land for placement of persons in custody of secretary of corrections; supervision and security; agreements.

76-12a24. Use of buildings and land for placement of persons in custody of secretary of corrections; supervision and security; agreements. The secretary for aging and disability services is authorized to enter into an agreement with the secretary of corrections concerning the management and utilization of buildings and land currently not being used at state institutions under the authority of the secretary for aging and disability services for the placement of persons in the custody of the secretary of corrections. The secretary of corrections shall provide supervision and security for persons placed under any such agreement.

History: L. 1984, ch. 302, § 1; L. 2015, ch. 56, § 8; May 21.



76-12a25 Key deposit funds; procedures; disposition of interest; post audit; rules and regulations.

76-12a25. Key deposit funds; procedures; disposition of interest; post audit; rules and regulations. (a) As used in this section, unless the context otherwise requires:

(1) "Key deposit fund" means the moneys that employees pay to a state institution to be held as a security deposit for keys to the buildings or facilities of the state institution.

(2) "State institution" means any institution, as defined by K.S.A. 2015 Supp. 38-2302 or K.S.A. 76-12a01, and amendments thereto.

(b) The superintendent, president or other chief administrative officer of any state institution may apply to the director of accounts and reports for authority to establish a key deposit fund in the institution supervised by such officer. The director of accounts and reports may authorize the establishment of any such key deposit fund. The director of accounts and reports shall prescribe a system of accounts and accounting procedures to be used in the operation of key deposit funds.

(c) Moneys of key deposit funds in an amount prescribed by the director of accounts and reports shall be retained at the institution as cash on hand for the purpose of making refunds of deposits to employees terminating employment at the institution.

(d) Unless otherwise authorized by the director of accounts and reports, moneys of key deposit funds in excess of the amount prescribed under subsection (c) shall be deposited daily as provided by this section. Such moneys shall be deposited in an account of a financial institution designated by the pooled money investment board. Such financial institution shall be:

(1) A bank, a savings and loan association or a federally chartered savings bank, which bank, association or savings bank is insured by the federal government or an agency thereof; or

(2) a credit union which is insured with an insurer or guarantee corporation as required under K.S.A. 17-2246, and amendments thereto.

Except as otherwise directed by the pooled money investment board, moneys of key deposit funds shall be placed in one or more interest-bearing accounts. Moneys shall be withdrawn from one or more of such accounts in order to replenish cash on hand to the amount prescribed in subsection (c) when necessary.

(e) The provisions of K.S.A. 75-4217, and amendments thereto, and the provisions relating to security of article 42 of chapter 75 of Kansas Statutes Annotated shall apply to accounts in banks, savings and loan associations, credit unions, and federally chartered savings banks under this section.

(f) Interest earned on moneys invested under this section and the amounts of any forfeited key deposits shall be transferred at least monthly and credited to the fee fund of the state institution. The director of accounts and reports shall prescribe the circumstances under which deposits shall be forfeited.

(g) Key deposit funds shall be subject to post audit under the provisions of the statutes contained in article 11 of chapter 46 of Kansas Statutes Annotated.

History: L. 1993, ch. 204, § 1; L. 1996, ch. 229, § 139; L. 2001, ch. 106, § 4; L. 2006, ch. 169, § 135; Jan. 1, 2007.



76-12a30 Care and treatment of drug and alcohol abusers; definitions.

76-12a30. Care and treatment of drug and alcohol abusers; definitions. (a) As used in K.S.A. 76-12a30 to 76-12a34, inclusive, and amendments thereto:

(1) "Secretary" means the secretary for aging and disability services;

(2) "department" means the Kansas department for aging and disability services; and

(3) "institution" means any institution within the department.

(b) Unless the context requires otherwise, terms defined in K.S.A. 65-4003, 65-4602 and 65-5201, and amendments thereto, shall have the same meaning when used in K.S.A. 76-12a30 to 76-12a34, inclusive, and amendments thereto, as is specified in such sections.

History: L. 1996, ch. 235, § 1; L. 2014, ch. 115, § 421; July 1.



76-12a31 Same; admission to certain state institutions prohibited, exceptions; public and other licensed treatment facilities to provide care and treatment.

76-12a31. Same; admission to certain state institutions prohibited, exceptions; public and other licensed treatment facilities to provide care and treatment. From and after October 1, 1996, no institution shall admit any individual for care or treatment of alcohol abuse or drug abuse with the exception that Larned state hospital and Osawatomie state hospital may admit an individual for detoxification services or alcohol abuse or drug abuse care and treatment provided to inmates in the custody of the secretary of corrections as clinically indicated. From and after October 1, 1996, public treatment facilities and other treatment facilities licensed under K.S.A. 65-4001 et seq., 65-4601 et seq. or 65-5201 et seq. and amendments thereto as specified or directed by the secretary or a district court shall admit and give appropriate care and treatment to alcohol and drug abusers.

History: L. 1996, ch. 235, § 2; Oct. 1.



76-12a32 Same; secretary to develop programs to enlist by agreement, treatment facilities to provide care and treatment.

76-12a32. Same; secretary to develop programs to enlist by agreement, treatment facilities to provide care and treatment. The secretary shall develop care and treatment programs to enlist, by agreement, public and private treatment facilities licensed under K.S.A. 65-4001 et seq., 65-4601 et seq. and 65-5201 et seq. and amendments thereto to receive any or only certain, alcohol or drug abusers as provided in each such agreement.

History: L. 1996, ch. 235, § 3; Oct. 1.



76-12a33 Same; rules and regulations governing transition from service in state institutions to facilities entering into agreements.

76-12a33. Same; rules and regulations governing transition from service in state institutions to facilities entering into agreements. The secretary shall adopt rules and regulations applicable to the programs specified in K.S.A. 76-12a31, 76-12a32 and 76-12a33 and to any matters requiring regulation to make the transition contemplated by K.S.A. 76-12a31, 76-12a32 and 76-12a33 including the making of provisions for transfer from any institution operated by the secretary to an appropriate facility which has agreed to accept individuals to be so transferred and to give appropriate care and treatment to such individuals.

History: L. 1996, ch. 235, § 4; Oct. 1.



76-12a34 Same; transfer of individuals from state institutions to licensed facility, application to court; hearing and order.

76-12a34. Same; transfer of individuals from state institutions to licensed facility, application to court; hearing and order. On October 1, 1996, when an individual is located in an institution by the order of a court, the secretary shall cause appropriate application to be made to such court for transfer of such individual from such institution to a facility licensed as provided in K.S.A. 65-4014.  The court to which such an application is made shall cause to be issued its order to make such transfer as it deems reasonable as to both time and place.  Such court shall cause to be given notice, as it deems appropriate, to interested parties of any hearing the court chooses to hold before making such an order.

History: L. 1996, ch. 235, § 5; Oct. 1.






Article 12b STATE INSTITUTIONS FOR PEOPLE WITH INTELLECTUAL DISABILITY

76-12b01 Definitions.

76-12b01. Definitions. When used in this act:

(a) "Adaptive behavior" means the effectiveness or degree with which an individual meets the standards of personal independence and social responsibility expected of that person's age, cultural group and community.

(b) "Care" means supportive services, including, but not limited to, provision of room and board, supervision, protection, assistance in bathing, dressing, grooming, eating and other activities of daily living.

(c) "Institution" means a state institution for people with intellectual disability including the following institutions: Kansas neurological institute and Parsons state hospital.

(d) "Intellectual disability" means significantly subaverage general intellectual functioning existing concurrently with deficits in adaptive behavior and manifested during the period from birth to age 18.

(e) "Respite care" means temporary, short-term care not exceeding 90 days per calendar year to provide relief from the daily pressures involved in caring for a person with intellectual disability.

(f) "Restraint" means the use of a totally enclosed crib or any material to restrict or inhibit the free movement of one or more limbs of a person except medical devices which limit movement for examination, treatment or to insure the healing process.

(g) "Seclusion" means being placed alone in a locked room where the individual's freedom to leave is thereby restricted and where such placement is not under continuous observation.

(h) "Secretary" means the secretary for aging and disability services or the designee of the secretary.

(i) "Significantly subaverage general intellectual functioning" means performance which is two or more standard deviations from the mean score on a standardized intelligence test specified by the secretary.

(j) "Superintendent" means the chief administrative officer of the institution or the designee of the chief administrative officer.

(k) "Training" means the provision of specific environmental, physical, mental, social and educational interventions and therapies for the purpose of halting, controlling or reversing processes that cause, aggravate or complicate malfunctions or dysfunctions of development.

History: L. 1984, ch. 339, § 1; L. 1996, ch. 60, § 1; L. 2012, ch. 91, § 68; L. 2014, ch. 115, § 422; July 1.



76-12b02 Admission to institution.

76-12b02. Admission to institution. The admission of a person with intellectual disability to an institution shall be at the discretion of the secretary.

History: L. 1984, ch. 339, § 2; L. 2012, ch. 91, § 69; July 1.



76-12b03 Same; findings; respite care.

76-12b03. Same; findings; respite care. No person shall be admitted to an institution except for the purpose of diagnosis and evaluation unless the superintendent has found such person to be a person with intellectual disability, in need of care and training and that placement in the institution is the least restrictive alternative available. An admission for respite care shall not require a finding that a person is in need of training.

History: L. 1984, ch. 339, § 3; L. 2012, ch. 91, § 70; July 1.



76-12b04 Admission to institution; determination of legal status of person prior to admission.

76-12b04. Admission to institution; determination of legal status of person prior to admission. If in the opinion of the superintendent an applicant for admission meets the definition of a person in need of a guardian or a conservator, or both, as provided in K.S.A. 59-3050 through 59-3095, and amendments thereto, the person shall not be admitted to an institution except for the purposes of conducting a court ordered evaluation pursuant to K.S.A. 59-3064, and amendments thereto, until a court has determined the legal status of the person under the act for obtaining a guardian or conservator, or both. The provisions of this paragraph shall not be applicable if a court has already determined the legal status of the applicant under the act.

History: L. 1984, ch. 339, § 4; L. 2002, ch. 114, § 78; July 1.



76-12b05 Same; periodic review of status; report furnished to certain persons.

76-12b05. Same; periodic review of status; report furnished to certain persons. The superintendent shall periodically review a person's status to insure that the criteria set forth in K.S.A. 76-12b03 is still being met.  A review shall be conducted at the end of 90 days, 180 days and one year from the date of admission and at least annually thereafter.  A copy of the review report shall be furnished to the person, a natural guardian or a guardian and the court having jurisdiction of the guardianship.

History: L. 1984, ch. 339, § 5; July 1.



76-12b06 Discharge from institution, when.

76-12b06. Discharge from institution, when. The superintendent shall discharge a person from an institution whenever (a) the superintendent finds that at least one of the criteria set forth in K.S.A. 76-12b03 is no longer being met, and upon the giving of a thirty-day notice, or (b) upon the request of a person, natural guardian or guardian.  A discharge of a minor or disabled person pursuant to (b) shall require the consent of a natural guardian or guardian.

History: L. 1984, ch. 339, § 6; July 1.



76-12b07 Transfer of persons from institution to institution; transfer for treatment.

76-12b07. Transfer of persons from institution to institution; transfer for treatment. The secretary may transfer a person from one institution to another institution whenever the secretary is of the opinion that the transfer is in the best interests of the person. The secretary may transfer temporarily a person to any other institution under the jurisdiction of the secretary for a period not to exceed 90 days to obtain treatment not available in an institution for people with intellectual disability. The secretary shall consult with the person, natural guardian or guardian prior to any transfer under this section.

History: L. 1984, ch. 339, § 7; L. 2012, ch. 91, § 71; July 1.



76-12b08 Limitations on use of restraint or seclusion; statement of medical necessity.

76-12b08. Limitations on use of restraint or seclusion; statement of medical necessity. Restraint or seclusion shall not be applied to a person unless it is determined by a member of the treatment staff to be required to prevent substantial bodily injury to such person or others.  The extent of restraint or seclusion applied to the person shall be the least restrictive measure necessary to prevent injury to the person or others, and the use of restraint or seclusion shall not exceed three hours without medical reevaluation, except that such medical reevaluation shall not be required, unless necessary, between the hours of 12 o'clock midnight and 8 a.m.  A member of the medical staff shall sign a statement explaining the medical necessity for the use of any restraint and seclusion and shall make such statement a part of the medical record of such person.

History: L. 1984, ch. 339, § 8; July 1.



76-12b09 Civil rights of persons admitted to an institution.

76-12b09. Civil rights of persons admitted to an institution. Except as limited by this act, a person shall not lose rights as a citizen, property rights or legal capacity by reason of being admitted to an institution, except that the superintendent of an institution may adopt reasonable policies concerning the exercise of such rights by persons admitted to the institution.

History: L. 1984, ch. 339, § 9; July 1.



76-12b10 Rights of persons admitted to an institution.

76-12b10. Rights of persons admitted to an institution. (a) Every person admitted to an institution, in addition to all other rights preserved by the provisions of this act, shall have the following rights:

(1) To be fully informed of all rights and responsibilities available to or required of persons admitted to the institution;

(2) to have the natural guardian or guardian of the person fully informed of all rights and responsibilities available to or required of persons admitted to the institution;

(3) to be fully informed of and offered the opportunity to participate in an individual plan of care and training;

(4) to communicate by letter with the secretary, commissioner of mental health and developmental disabilities, superintendent of the institution, any court, physician, attorney, natural guardian or guardian, and all such communication shall be forwarded at once to the addressee without examination and communications from such persons shall be delivered to the person without examination;

(5) to manage personal and financial affairs to the extent possible;

(6) to be free from mental and physical abuse;

(7) not to be subject to such procedures as psychosurgery, electroshock therapy, experimental medication, aversion therapy or hazardous treatment procedures without the written consent of the person or the written consent, as appropriate, of a parent or guardian;

(8) to be treated with respect and full recognition of dignity and individuality including privacy and confidentiality;

(9) to be free from involuntary labor and to be paid for any work performed other than personal housekeeping;

(10) to be free to communicate, associate and meet privately with individuals of choice including sending and receiving mail unopened;

(11) to participate in social, religious and community group activities to the extent possible; and

(12) to retain and use personal possessions and clothing.

(b) The superintendent of an institution may, for good cause only, restrict a person's rights under this section, except that the rights enumerated in subsections (a) (1), (2), (3), (4), (6) and (8), and the right to mail any correspondence which does not violate postal regulations, shall not be restricted by the superintendent of an institution under any circumstances.  A statement explaining the reasons for any restriction of a person's rights shall be immediately entered on such person's treatment record and copies of such statement shall be sent to the person and the natural guardian or guardian of the person.

(c) Each institution shall adopt policies governing the conduct of all persons receiving care and training in such institution, which policies shall be consistent with the provisions of this section.

(d) Any person willfully depriving any person of the rights protected by this section, except for the restriction of such rights in accordance with the provisions of subsection (b), shall be guilty of a class C misdemeanor.

History: L. 1984, ch. 339, § 10; L. 1995, ch. 234, § 31; Jan. 1, 1996.



76-12b11 Records of institution; limitations on disclosure; application of other statutes to records.

76-12b11. Records of institution; limitations on disclosure; application of other statutes to records. (a) The records of any proposed resident, resident or former resident of a state institution for people with intellectual disability that are in the possession of the institution shall be privileged and shall not be disclosed except under any of the following conditions:

(1) Upon the written consent of: (A) The proposed resident, resident or former resident, if an adult who has no guardian; (B) the proposed resident's, resident's or former resident's guardian, if any; or (C) a parent, if the proposed resident, resident or former resident is under 18 years of age. The superintendent of the institution which has the records may refuse to disclose portions of such records if the superintendent states, in writing, that the disclosure will be injurious to the welfare of the proposed resident, resident or former resident.

(2) Upon the sole consent of the superintendent of the institution which has the records after a written statement by the superintendent that the disclosure is necessary for the care, training or treatment of the proposed resident, resident or former resident. The superintendent may make the disclosure to the proposed resident, resident or former resident, the person's next of kin, any state or national accreditation agency or any scholarly investigator without making that determination, but, before the disclosure is made, the superintendent shall require a pledge from any state or national accreditation agency or scholarly investigator that such agency or investigator will not disclose the name of any proposed resident, resident or former resident to any person not otherwise authorized by law to receive that information.

(3) Upon the order of any court of record after a determination by the court that the records are necessary for the conduct of proceedings before it and are otherwise admissible as evidence.

(4) To any other person if such disclosure is required by federal law or regulation implementing a federal grant-in-aid program in which the state is participating.

(5) As provided in K.S.A. 74-5515, and amendments thereto.

(b) For the purposes of promoting the continuity of care between services provided in an institution and by a community provider, either in arranging admission to an institution, in making the determinations required as a function of the periodic reviews required by K.S.A. 76-12b05, and amendments thereto, or in planning for the discharge of a person from an institution to community care, the consent of a resident, former resident or proposed resident, or of the person's guardian, if one has been appointed, or of their parent, if the person is a minor, shall not be required for the release of records or exchange of information concerning that person between a state institution and any community developmental disability organization, as defined in K.S.A. 39-1803, and amendments thereto.

(c) Except as provided in subsections (a) or (b), to the extent the provisions of K.S.A. 65-5601 to 65-5605, inclusive, and amendments thereto, are applicable to the records of any proposed resident, resident or former resident of a state institution for people with intellectual disability that are in the possession of the institution, the provisions of K.S.A. 65-5601 to 65-5605, inclusive, and amendments thereto, shall control the disposition of information contained in such records.

History: L. 1985, ch. 269, § 1; L. 1986, ch. 212, § 9; L. 1996, ch. 60, § 2; L. 2012, ch. 91, § 72; July 1.






Article 13 LARNED STATE HOSPITAL

76-1301 Reception of patients; rules and regulations governing.

76-1301. Reception of patients; rules and regulations governing. Larned state hospital shall be open for the reception of patients, under the same rules and regulations as provided by law for the government and regulation of the other state hospitals.

History: R.S. 1923, 76-1301; L. 1953, ch. 391, § 10; L. 1965, ch. 489, § 1; L. 1973, ch. 369, § 21; July 1.



76-1302a Larned state hospital fee fund created; deposits and expenditures, how made; remittance required.

76-1302a. Larned state hospital fee fund created; deposits and expenditures, how made; remittance required. The superintendent of Larned state hospital shall remit all moneys received by or for the superintendent from charges made under K.S.A. 59-2006, and amendments thereto, and other operations of such institution to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Larned state hospital fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by such superintendent or by a person or persons designated by the superintendent.

History: L. 1973, ch. 369, § 11; L. 2001, ch. 5, § 426; July 1.



76-1303 Providing for a state hospital in central Kansas.

76-1303. Providing for a state hospital in central Kansas. Laws 1911, chapter 44, sections 1 to 3, inclusive, included by reference. [The title to the act follows: "An act making an appropriation for the erection and equipment of a state insane hospital at some place in the central or western part of the state of Kansas, providing the manner of locating the same and for the securing of a site."]

History: R.S. 1923, 76-1303.



76-1305 State security hospital at Larned; purposes; management; superintendent.

76-1305. State security hospital at Larned; purposes; management; superintendent. The secretary for aging and disability services is authorized and directed to establish, equip and maintain, in connection with and as a part of the Larned state hospital, suitable buildings to be known as the "state security hospital" for the purpose of holding in custody, examining, treating and caring for such mentally ill persons as may be committed or ordered to the state security hospital by courts of criminal jurisdiction or inmates with mental illness who are transferred for care or treatment to the state security hospital from a correctional institution under the control of the secretary of corrections, or patients with a mental illness, other than minors, who are transferred for care or treatment to the state security hospital from any institution under the jurisdiction of the secretary for aging and disability services. The secretary for aging and disability services is hereby authorized and empowered to supervise and manage the state security hospital. The superintendent of the Larned state hospital shall act as the superintendent of the state security hospital.

History: R.S. 1923, 76-2460; L. 1937, ch. 344, § 1; L. 1945, ch. 345, § 1; L. 1949, ch. 323, § 1; L. 1957, ch. 472, § 35; L. 1963, ch. 254, § 4; L. 1965, ch. 499, § 1; L. 1975, ch. 473, § 1; L. 1976, ch. 412, § 1; L. 1977, ch. 310, § 1; L. 1990, ch. 309, § 80; L. 1998, ch. 163, § 3; L. 2014, ch. 115, § 423; July 1.



76-1306 Transfer of persons in institutions under supervision of secretary for aging and disability services to state security hospital.

76-1306. Transfer of persons in institutions under supervision of secretary for aging and disability services to state security hospital. The secretary for aging and disability services may transfer any patient, other than a minor, in any institution under the supervision of the secretary to the state security hospital whenever the secretary determines that such patient is suffering from a mental illness and when the secretary determines that: (1) Due to the behavior of the patient, the patient is a danger to the other patients in the institution; (2) that the patient is a security risk; or (3) that the patient is charged or convicted of felony crimes and, therefore, is unable to receive proper care or treatment in a facility other than the state security hospital. Any patient transferred to the state security hospital under this section shall be assigned quarters separate from those individuals who have been transferred from penal institutions or committed thereto by courts under the Kansas code of criminal procedure.

History: L. 1976, ch. 412, § 2; L. 1998, ch. 163, § 4; L. 2014, ch. 115, § 424; July 1.



76-1307 Same; separate quarters; person transferred subject to statutory provisions applicable at the institution from which transferred and rules and regulations of state security hospital not inconsistent therewith; notice of transfer.

76-1307. Same; separate quarters; person transferred subject to statutory provisions applicable at the institution from which transferred and rules and regulations of state security hospital not inconsistent therewith; notice of transfer. (a) Any patient transferred to the state security hospital by the secretary for aging and disability services from an institution under the supervision of the secretary for aging and disability services shall: (1) Be assigned quarters separate from those individuals who have been transferred from correctional institutions or committed to the state security hospital by courts pursuant to the Kansas code of criminal procedure; and (2) remain subject to the same statutory provisions applicable to the patient at the institution from which the patient was transferred and in addition shall abide by and be subject to all the rules and regulations of the state security hospital not inconsistent with such statutory provisions.

(b) The next of kin and guardian, if one has been appointed, of the patient transferred to the state security hospital by the secretary for aging and disability services under K.S.A. 76-1306, and amendments thereto, shall be notified of the transfer. If the patient was committed to the sending institution by a court, notice of the transfer shall be sent to the committing court. The notice of transfer shall be given within a reasonable time after the date of the transfer.

History: L. 1977, ch. 310, § 2; L. 1998, ch. 163, § 5; L. 2014, ch. 115, § 425; July 1.






Article 14 PARSONS STATE HOSPITAL AND TRAINING CENTER

76-1406 Land for construction of railway spur track in 1917.*

76-1406. Land for construction of railway spur track in 1917.* Laws 1917, chapter 306, included by reference. [The title to the act follows: "An act authorizing and empowering the board of control of charitable institutions to deed, grant, and convey to the Missouri, Kansas and Texas railway company, lots 9, 10, 11, and 12, in block 5, in Parkview addition, to the city of Parsons, Labette county, Kansas; upon the terms herein named."]

History: R.S. 1923, 76-1406.

* Different enabling legislation enacted in 1901, see 76-139.



76-1407 Name of institution.

76-1407. Name of institution. Any reference in the laws of this state to "Parsons state training school," "state hospital for epileptics at Parsons" or words of similar import, shall be deemed to mean the Parsons state hospital and training center.

History: L. 1953, ch. 391, § 11; L. 1957, ch. 465, § 1; L. 1973, ch. 369, § 22; July 1.



76-1409 Object of school; facilities.

76-1409. Object of school; facilities. The object of the Parsons state hospital and training center shall be to examine, treat, educate, train and rehabilitate the persons admitted and retained so as to make such persons more comfortable, happy, and better fitted to care for and support themselves. To this end the secretary shall provide such examination, treatment, education (including academic and vocational), training and rehabilitation facilities as he or she shall deem necessary and advisable.

History: L. 1953, ch. 391, § 13; L. 1973, ch. 369,§ 23; July 1.



76-1409a Parsons state hospital fee fund created; deposits and expenditures, how made; remittance required.

76-1409a. Parsons state hospital fee fund created; deposits and expenditures, how made; remittance required. The superintendent of Parsons state hospital and training center shall remit all moneys received by or for the superintendent from charges made under K.S.A. 59-2006, and amendments thereto, and other operations of such institution to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Parsons state hospital and training center fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by such superintendent or by a person or persons designated by the superintendent.

History: L. 1973, ch. 369, § 12; L. 2001, ch. 5, § 427; July 1.



76-1415 Agreement for removal of spur track from lands authorized.

76-1415. Agreement for removal of spur track from lands authorized.    The state board of social welfare is hereby authorized to enter into an agreement with the Missouri, Kansas and Texas railway company providing for the removal of a spur track from the land owned by the Parsons state training school, except for the first two hundred (200) feet thereof at its entry upon such land.

History: L. 1957, ch. 478, § 1; June 29.






Article 14a ELLSWORTH HOME FOR AGED

76-14a01 Use of certain property in Ellsworth county as hospital for aged; rules and regulations.

76-14a01. Use of certain property in Ellsworth county as hospital for aged; rules and regulations. The land, tenements and appurtenances used by the Mother Bickerdyke annex near the city of Ellsworth in Ellsworth county and described as the southwest quarter (SW 1/4) of section twenty-nine (29) township fifteen (15) range eight (8), except the portion thereof used for cemetery purposes, the title to which is not vested in the state of Kansas, and all personal property belonging to and being used by said Mother Bickerdyke annex which has not been transferred to the Kansas soldiers' home under section 5 [*] of this act, are hereby placed under the control of the state board of social welfare, as of August 1, 1951, to be used as a hospital for aged persons who are chronically ill, under such rules and regulations as the state board of social welfare shall prescribe. Said institution shall be known as the "Ellsworth home for aged."

History: L. 1951, ch. 86, § 6; June 30.

* Section 5, see L. 1951, ch. 86, § 5.



76-14a02 Leasing of home; term; disposition of proceeds.

76-14a02. Leasing of home; term; disposition of proceeds. The state board of social welfare is hereby authorized and empowered to lease, upon such terms and conditions as it shall deem advisable, the property known as the Ellsworth home for the aged, or any part thereof for the purpose of providing a home for the aged to the Evangelical Lutheran Good Samaritan Society for a period of not to exceed fifty years. All rents received from any such lease shall be paid into the state treasury and the state treasurer shall credit the same to the general fee fund of the Ellsworth home for the aged.

History: L. 1953, ch. 414, § 1; L. 1955, ch. 384, § 1; June 30.



76-14a03 Sale of home; sealed bids; notice; minimum sale price; reservation of minerals; reversionary interest; deed, approval; disposition of moneys.

76-14a03. Sale of home; sealed bids; notice; minimum sale price; reservation of minerals; reversionary interest; deed, approval; disposition of moneys. The state board of social welfare is hereby authorized and empowered to sell the property known as the Ellsworth home for the aged, and more particularly described as the southwest quarter (SW 1/4) of section twenty-nine (29), township fifteen (15), range eight (8), except the portion thereof used for cemetery purposes. The board of social welfare shall solicit sealed bids by public notice inserted in one publication in the Kansas register. Sale of such property shall be made to the highest responsible bidder who submits a bid within 30 days after publication of such notice, except that in no case shall such property be sold for less than the sum of $20,000. The conveyance of said property shall provide for the retention by the state of Kansas of all mineral rights in and under such property, together with ingress and egress thereto for production of any oil, gas, or other mineral, and shall also provide for the reversion of said title to the state of Kansas in the event said property ceases to be used, operated and maintained by said society for charitable purposes as a home for the aged or infirm. The deed to said property shall be approved by the attorney general, and shall be executed by the chairperson of the board of social welfare and duly acknowledged by the chairperson before an officer authorized by law to take acknowledgments. The amount received from the sale of said property shall be credited to the state general fund.

History: L. 1959, ch. 328, § 1; L. 1981, ch. 324, § 31; Jan. 1, 1982.



76-14a04 Lease for exploration or production of oil, gas or other minerals on certain property; money received credited to state general fund.

76-14a04. Lease for exploration or production of oil, gas or other minerals on certain property; money received credited to state general fund. (a) The secretary of social and rehabilitation services is hereby authorized and empowered to execute any lease upon such terms and conditions deemed advisable by the secretary, for the exploration or production of any oil, gas or other minerals retained by the state of Kansas in and under the property in Ellsworth county described as the southwest quarter of section 29, township 15, range eight, except the portion thereof used for cemetery purposes, as provided in K.S.A. 76-14a03.

(b) The amount of money received from such lease including any money received for the production of any oil, gas or other minerals shall be credited to the state general fund.

(c) The property described in subsection (a) is deemed to be under the control of the secretary for purposes of executing such leases for the exploration or production of any oil, gas or other minerals.

History: L. 1982, ch. 342, § 1; May 13.






Article 15 NORTON STATE HOSPITAL; TUBERCULOSIS HOSPITAL (CHANUTE)

76-1502 Institution established.

76-1502. Institution established. Laws 1913, chapter 302, sections 6 and 8, included by reference.[Provided for the selection of a site for the Kansas sanatorium for tubercular patients, the transfer of title to the site to the state and for the erection of buildings. Section 8 of the act provided for a proclamation by the governor opening the sanatorium.]

History: R.S. 1923, 76-1502.



76-1502a Name.

76-1502a. Name. The name of the Kansas sanatorium for tubercular patients located at Norton, Kansas, is hereby changed to the Norton state hospital. On and after the effective date of this act, any reference in the laws of this state to the "Kansas sanatorium for tubercular patients" or words of similar import shall be deemed to be made to the Norton state hospital.

History: L. 1967, ch. 476, § 1; July 1.



76-1502b Norton state hospital fee fund created; deposits and expenditures, how made; remittance required.

76-1502b. Norton state hospital fee fund created; deposits and expenditures, how made; remittance required. The superintendent of Norton state hospital shall remit all moneys received by or for him or her from charges made under K.S.A. 59-2006 and other operations of such institution to the state treasurer at least monthly. Upon receipt of any such remittance the state treasurer shall deposit the entire amount thereof in the state treasury and the same shall be credited to the Norton state hospital fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by such superintendent or by a person or persons designated by him or her.

History: L. 1973, ch. 369, § 13; July 1.



76-1510b Charges for maintenance and treatment of patients.

76-1510b. Charges for maintenance and treatment of patients. The secretary of social and rehabilitation services is hereby authorized and empowered to fix any reasonable maximum rate at which payment may be made for the care, maintenance and treatment of patients at the southeast Kansas tuberculosis hospital at Chanute.

History: L. 1951, ch. 471, § 1; L. 1959, ch. 353, § 1; L. 1969, ch. 281, § 3; July 1.



76-1519a Lease of part of property at Norton for certain purposes authorized; conditions; disposition of proceeds.

76-1519a. Lease of part of property at Norton for certain purposes authorized; conditions; disposition of proceeds. The secretary of social and rehabilitation services is hereby authorized and empowered to lease, upon such terms and conditions as it shall deem advisable, any part of the property at the Norton state hospital, which is not now needed for the care and treatment of tuberculosis patients, for the purpose of providing a home for the aged or for the establishment of a school or home for retarded children and adults or for the establishment of a public or private nonprofit alcoholic treatment center. Such lease shall not be made for a period of more than two (2) years, but may be renewed for like periods from time to time. All moneys received from any such lease shall be paid into the state treasury, and the state treasurer shall credit the same to the general fee fund of the state sanatorium of tuberculosis.

History: L. 1961, ch. 402, § 1; L. 1967, ch. 473, § 1; April 14.



76-1520 Tuberculosis hospital in southeast Kansas; location.

76-1520. Tuberculosis hospital in southeast Kansas; location. The state department of social welfare is hereby authorized, empowered and directed to establish, construct and equip a tuberculosis hospital with a capacity of approximately seventy-five (75) beds on a tract of land located within that area of southeast Kansas composed of counties of Cherokee, Crawford, Bourbon, Neosho, Labette, Montgomery, Wilson, Woodson and Allen. The selection of said tract of land and the location of said hospital upon said tract of land shall be determined in the manner hereinafter provided.

History: L. 1953, ch. 416, § 1; April 13.



76-1521 Same; name of institution; qualifications of superintendent; services and facilities.

76-1521. Same; name of institution; qualifications of superintendent; services and facilities. The hospital established under K.S.A. 76-1520 shall be known as the "southeast Kansas tuberculosis hospital." The superintendent of such institution shall be a person well versed in medical science and skilled in the treatment and care of tuberculosis patients. The institution shall provide diagnostic, out-patient and in-patient treatment services and facilities at such institution.

History: L. 1953, ch. 416, § 2; L. 1973, ch. 369,§ 25; July 1.



76-1521a Same; fee fund created; deposits and expenditures.

76-1521a. Same; fee fund created; deposits and expenditures. The superintendent of southeast Kansas tuberculosis hospital shall remit all moneys received by or for him or her from charges made under K.S.A. 59-2006 and other operations of such institution to the state treasurer at least monthly. Upon receipt of any such remittance the state treasurer shall deposit the entire amount thereof in the state treasury and the same shall be credited to the southeast Kansas tuberculosis hospital fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by such superintendent or by a person or persons designated by him or her.

History: L. 1973, ch. 369, § 14; July 1.



76-1522 Same; agreements for maintenance and operation.

76-1522. Same; agreements for maintenance and operation. The secretary of social and rehabilitation services is hereby authorized and empowered to enter into agreements with the state board of regents for the furnishing of medical, surgical and research services by the university of Kansas medical school and center to said tuberculosis hospital and pay such compensation therefor as shall be agreed upon and as is within available appropriations for the maintenance and operation of said hospital.

History: L. 1953, ch. 416, § 3; April 13.



76-1528 Southeast Kansas tuberculosis hospital; cessation as institution for care and treatment of tuberculosis patients; transfer of patients and records.

76-1528. Southeast Kansas tuberculosis hospital; cessation as institution for care and treatment of tuberculosis patients; transfer of patients and records. (a) From and after October 1, 1975, the southeast Kansas tuberculosis hospital shall cease to function as an institution of this state for the care and treatment of tuberculosis patients. All patients receiving care or treatment at such hospital on the effective date of this act shall be transferred to a medical care facility qualified to treat persons infected with tuberculosis as provided by K.S.A. 65-116j, and amendments thereto.

(b) All medical records of each patient receiving care or treatment at the southeast Kansas tuberculosis hospital immediately prior to the effective date of this act shall be transferred to the medical care facility to which such patient is transferred. All medical records of former patients of the southeast Kansas tuberculosis hospital shall be transferred to the secretary of health and environment.

(c) The secretary for children and families shall continue to be in charge of the premises, facilities, installations and equipment at the southeast Kansas tuberculosis hospital and shall provide for the preservation, maintenance, upkeep and use thereof, until otherwise provided by law.

History: L. 1975, ch. 311, § 11; L. 2014, ch. 115, § 426; July 1.



76-1529 Moneys in patients' benefit fund of former southeast Kansas tuberculosis hospital paid to Kansas lung association.

76-1529. Moneys in patients' benefit fund of former southeast Kansas tuberculosis hospital paid to Kansas lung association. The secretary of social and rehabilitation services shall pay all moneys remaining in the patients' benefit fund of the former southeast Kansas tuberculosis hospital to the Kansas lung association, Topeka, Kansas, the successor to the Kansas tuberculosis association.  All moneys in the patients' benefit fund of the former southeast Kansas tuberculosis hospital are hereby appropriated for the fiscal year ending June 30, 1978, to the secretary of social and rehabilitation services for the purposes set forth in this act.

History: L. 1977, ch. 8, § 1; July 1.






Article 16 WINFIELD STATE HOSPITAL AND TRAINING CENTER

76-1613 Name of institution.

76-1613. Name of institution. Any reference in the laws of this state to the "Winfield state training school" or the "state training school at Winfield" or words of similar import, shall be deemed to mean the Winfield state hospital and training center.

History: L. 1953, ch. 391, § 20; L. 1957, ch. 408, § 1; L. 1973, ch. 369, § 26; July 1.



76-1614a Winfield state hospital fee fund created; deposits and expenditures, how made; remittance required.

76-1614a. Winfield state hospital fee fund created; deposits and expenditures, how made; remittance required. The superintendent of Winfield state hospital and training center shall remit all moneys received by or for him or her from charges made under K.S.A. 59-2006 and other operations of such institution to the state treasurer at least monthly. Upon receipt of any such remittance the state treasurer shall deposit the entire amount thereof in the state treasury and the same shall be credited to the Winfield state hospital and training center fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by such superintendent or by a person or persons designated by him or her.

History: L. 1973, ch. 369, § 15; July 1.



76-1615 Object of center.

76-1615. Object of center. The object of the Winfield state hospital and training center shall be (1) to examine, treat, educate and rehabilitate the persons admitted or transferred thereto so as to make such persons more comfortable, happy and better fitted to care for and support themselves; and (2) to provide care or physical rehabilitation for those persons admitted or transferred thereto who because of age or physical handicaps cannot benefit from an educational program.

History: L. 1953, ch. 391, § 22; L. 1973, ch. 369,§ 27; July 1.



76-1621 Razing of certain building authorized.

76-1621. Razing of certain building authorized. L. 1953, ch. 415, § 1, included by reference. [Authorized the state department of social welfare to raze a building located on training grounds at Winfield.]

History: L. 1953, ch. 415, § 1; June 30.



76-1622 Acquisition of certain tract of land.

76-1622. Acquisition of certain tract of land. L. 1955, ch. 239, § 1, included by reference. [The state board of social welfare authorized and directed to purchase a tract of land near Winfield training school.]

History: L. 1955, ch. 239, § 1; April 6.






Article 17 KANSAS CHILDREN'S RECEIVING HOME (ATCHISON)

76-1719 Sale of certain real estate by board; appraisement; sale procedures.

76-1719. Sale of certain real estate by board; appraisement; sale procedures. The state board of social welfare is hereby authorized and empowered to sell and convey real estate located in the southwest quarter (1/4) of section 24, township 5 south, range 20 east in Atchison county, Kansas herein described as follows: Commencing at the southeast corner of said quarter (1/4) section at a stone in place, thence north to the center line of said section 24 to a stone in place; thence west 1171.05 feet to a stone in place; thence south 1324 feet 4 inches to a stone in place; thence west 324.75 feet to a piece of marble; thence south 1324 feet 4 inches to the south line of said section; thence east 1496.25 feet to the place of beginning. Said tract contains eighty (80) acres, more or less; all of which real estate is located in Atchison county, Kansas and which is located approximately one-half (1/2) mile north and west of the Kansas children's home, and belonging to said home. The conveyance of such real estate shall be executed in the name of the state board of social welfare by its chairman and the state director of institutions. Before such sale shall be made, said board of social welfare shall cause the above described real estate to be appraised by three (3) disinterested appraisers, which appraisement shall be in writing and filed with the state director of institutions. Upon receipt of the advice of final appraisement the state board of social welfare shall proceed to sell such real estate by the solicitation of sealed bids in the manner prescribed by K.S.A. 76-1720 or at public sale in the manner as prescribed by K.S.A. 76-1721, at the discretion of said board.

History: L. 1955, ch. 392, § 1; April 1.



76-1720 Same; sealed bids; conditions; limitation on sale; disposition of proceeds.

76-1720. Same; sealed bids; conditions; limitation on sale; disposition of proceeds. The state board of social welfare, if it proceeds under this section, shall advertise for sealed bids on the real estate described in K.S.A. 76-1719 for not less than thirty (30) days by publications in a newspaper of general circulation in Atchison county, Kansas, and authorized by law to publish legal notices. Such sale shall be made to the highest responsible bidder, except that said board of social welfare may reject any and all bids, and in any such case, any bids may be called for as in the first instance. Each bid shall be accompanied by a certified check in the amount of five percent (5%) of such bid which sum shall be forfeited in case of default by any bidder whose bid is accepted. In no event shall such real estate be sold for less than three-fourths (3/4) of the amount of the appraisement thereof. When such real estate shall be so sold, the proceeds thereof, after deduction of the expenses of such sale, shall be paid into the state treasury and be credited to the general fund of the state.

History: L. 1955, ch. 392, § 2; April 1.



76-1721 Same; public sale; notice requirements; limitation on bids; disposition of proceeds.

76-1721. Same; public sale; notice requirements; limitation on bids; disposition of proceeds. The state board of social welfare, if it proceeds under this section, shall give public notice for not less than thirty (30) days by publication in a newspaper of general circulation in Atchison county, Kansas, and authorized by law to publish legal notices, and that it will offer to sell the real estate described in K.S.A. 76-1719 at public sale on the day and hour named in said notice. Said notice shall contain a description of the land with the appraised value thereof. At the time mentioned in said notice the state director of institutions shall offer said real estate so appraised for sale at public auction selling such real estate as an entire tract, but no bids shall be received for less than three-fourths (3/4) of the appraised value and all such real estate mentioned and referred to in K.S.A. 76-1719 shall be sold for cash. When such real estate shall be sold, the proceeds thereof, after deduction of the expenses of such sale, shall be paid into the state treasury and shall be credited to the general fund of the state.

History: L. 1955, ch. 392, § 3; April 1.



76-1722 Sale by state board of certain sewer and water lines to city of Atchison; conditions.

76-1722. Sale by state board of certain sewer and water lines to city of Atchison; conditions. The state board of social welfare is hereby authorized and empowered to enter into agreements with the city of Atchison or any agency or instrumentality thereof whereby the said board of social welfare shall agree to sell and convey to the city of Atchison or any agency or instrumentality thereof the present sewer and water lines owned by the state of Kansas, which connects the Kansas children's receiving home and the sewer and water lines of the city of Atchison or any agency or instrumentality thereof, upon the conditions that the city or any agency or instrumentality thereof shall thereafter agree to maintain said lines and to provide the Kansas children's receiving home with adequate sewage disposal facilities and water supply for current and future needs of the Kansas children's receiving home. Upon the execution of such agreement, the state board of social welfare shall sell and convey such sewer and water lines, together with all easements in connection therewith to the city of Atchison or any agency or instrumentality thereof, and the said city of Atchison or any agency or instrumentality thereof is authorized and empowered to accept such sewer or water lines subject to the conditions hereinbefore specified, and to provide for the maintenance thereof, even though a part of such sewer or water line is located outside of such city. The board is authorized to enter into separate agreements pursuant to this act regarding the sewer line and the water line and each separate agreement when entered into shall become effective separate from any agreement with respect to the other utility line.

History: L. 1957, ch. 477, § 1; L. 1967, ch. 475, § 1; March 31.






Article 17a RAINBOW MENTAL HEALTH FACILITY

76-17a10 Rainbow mental health facility established, separate institution; operation and management; eligibility for admission to facility.

76-17a10. Rainbow mental health facility established, separate institution; operation and management; eligibility for admission to facility. The Rainbow unit of the Osawatomie state hospital is hereby established as a separate state institution which shall be designated and known as the Rainbow mental health facility. The Rainbow mental health facility shall be operated and managed within the division of community services and programs of the Kansas department for aging and disability services and in accordance with the laws and rules and regulations governing the other state institutions under the jurisdiction of such division. In accordance with rules and regulations adopted by the secretary for aging and disability services under K.S.A. 76-12a07, and amendments thereto, any person who is a resident of this state and who is in need of the services provided by the Rainbow mental health facility shall be eligible for admission to such facility.

History: L. 1978, ch. 349, § 1; L. 1980, ch. 300, § 1; L. 1995, ch. 234, § 32; L. 2014, ch. 115, § 427; July 1.



76-17a11 Rainbow mental health facility fee fund; remittances, deposits and expenditures.

76-17a11. Rainbow mental health facility fee fund; remittances, deposits and expenditures. The superintendent of the Rainbow mental health facility shall remit all moneys received by or for the superintendent from charges made under K.S.A. 59-2006, and amendments thereto, and other operations of such institution to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Rainbow mental health facility fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by such superintendent or by a person or persons designated by the superintendent.

History: L. 1978, ch. 349, § 2; L. 2001, ch. 5, § 428; July 1.



76-17a12 Rainbow mental health facility; authorization of sale; proceeds.

76-17a12. Rainbow mental health facility; authorization of sale; proceeds. (a) During the fiscal year ending June 30, 2015, in addition to the other purposes for which expenditures may be made by the secretary for aging and disability services from moneys appropriated from the state general fund or any special revenue fund or funds for the Kansas department for aging and disability services for fiscal year 2015 by chapter 136 of the 2013 Session Laws of Kansas, this act or any other appropriation act of the 2014 regular session of the legislature, expenditures shall be made by the secretary for aging and disability services from the state general fund or from any special revenue fund or funds for fiscal year 2015, for the secretary, on behalf of the state of Kansas, to sell and convey all of the rights, title and interest in the following tracts of real estate located in Wyandotte county, Kansas, subject to the provisions of this section:

Tract 1: A tract of land in the Southeast Quarter of Section 27 and the Southwest Quarter of Section 26, Township 11, Range 25, Kansas City (formerly city of Rosedale), Wyandotte County, Kansas, being more particularly described as follows:

Beginning at a point in the West line of the Southwest Quarter of Section 26: said point being 1,978.79 feet South and 12.12 feet West by coordinate from the Northwest Corner of the Southwest Quarter of said Section 26; thence North 48° 24’ 39" East, 6.72 feet; thence Northeasterly on a curve to the left, having a radius of 330.0 feet; an arc distance of 42.58 feet; thence North 43° 44’ 59" East, tangent to the last described curve, 458.10 feet; thence North and Easterly on a curve to the right, tangent to the last described course, having a radius of 370.0 feet, an arc distance of 298.37 feet; thence North 89° 57’ 12" East, tangent to the last described curve, 32.68 feet to a point in the West line of Eaton street as now established; said point being 1,500.46 feet South and 640.84 feet East by coordinate from the Northwest corner of the Southwest Quarter of said Section 26; thence Southerly along the West line of Eaton street as now established, on a curve to the left, having a radius of 1,457.50 feet, an arc distance of 297.65 feet; thence continuing South 0° 04’ 51" West along the West line of Eaton street, tangent to the last described curve, 840.22 feet to a point in the South line of the Southwest Quarter of said Section 26; thence South 89° 52’ 04" West along said South line of the Southwest Quarter of Section 26, 624.95 feet to the Southwest corner of said Section 26; thence continuing North 89° 47’ 33" West along the South line of the Southeast Quarter of Section 27, 157.04 feet to a point in the East line of Rainbow boulevard as now established; said point being 2,637.11 feet South and 173.20 feet West by coordinate from the Northeast corner of the Southeast Quarter of said Section 27; thence North 34° 16’ 36" West along the East line of said Rainbow boulevard as now established 107.63 feet; thence Northerly along the East line of said Rainbow boulevard on a curve to the right, tangent to the last described course, having a radius of 470.0 feet, an arc distance of 284.05 feet; thence continuing North 0° 21’ 04" East along the East line of said Rainbow boulevard tangent to the last described curve, 223.43 feet; thence South 89° 53’ 40" East, 99.31 feet; thence Easterly on a curve to the left, tangent to the last described course, having a radius of 340.0 feet, an arc distance of 163.21 feet; thence North 48° 24’ 39" East, 60.91 feet to a point in the East line of the Southeast Quarter of said Section 27 and the point of beginning, except that part described as follows:

A tract of land in the Southeast Quarter of Section 27 and the Southwest Quarter of fractional Section 26, Township 11 South, Range 25 East of the sixth principal meridian in Kansas city, Wyandotte county, Kansas, being more particularly described as follows:

Commencing at the Southeast corner of said Section 27, said point also being the Southwest corner of said fractional Section 26: thence South 89° 52’ 04" West 18.68 feet, along the South line of said fractional Section 27; thence North 37° 10’ 40" West 340.27 feet; thence North 26° 02’ 37" West 95.94 feet; thence North 11° 50’ 19" West 69.03 feet; thence North 00° 21’ 04" East 111.93 feet; thence South 89° 53’ 40" East 88.17 feet; thence North 85° 44’ 47" East 74.42 feet; thence North 60° 52’ 01" East 61.08 feet; thence North 09° 18’ 23" East 34.82 feet to a point on the Southeasterly right-of-way line of 36th avenue, as now established, and a point on a curve concave to the South having a radius of 340.00 feet; thence Northeasterly 29.08 feet, along said Southeasterly right-of-way line and said curve; thence North 43° 00’ 28" East 3.39 feet, along said Southeasterly right-of-way line; thence South 01° 44’ 25" East 61.07 feet, departing from said right-of-way line; thence South 07° 53’ 36" East 63.88 feet; thence South 05° 45’ 03" East 126.04 feet; thence South 02° 32’ 11" East 159.70 feet; thence South 15° 51’ 35" East 16.65 feet; thence South 55° 15’ 49" East 24.11 feet; thence South 87° 54’ 32" East 64.98 feet; thence South 83° 38’ 39" East 120.30 feet; thence South 06° 53’ 33" West 167.11 feet to a point on the South line of the Southeast Quarter of said fractional Section 26; thence South 89° 52’ 04" West 189.24 feet, along said South line to the Southwest corner of said fractional Section 26 and the point of beginning, and except: a tract of land in the Southwest Quarter of fractional Section 26, Township 11 South, Range 25 East of the sixth principal meridian in Kansas city, Wyandotte county, Kansas, being more particularly described as follows:

Commencing at the Southwest corner of said fractional Section 26, said point also being the Southeast corner of Section 27, Township 11 South, Range 23 East: thence North 89° 52’ 04" East 498.04 feet, along the South line of said fractional Section 26, to the true point of beginning; thence North 00° 07’ 56" West 114.76 feet; thence North 89° 52’ 04" East 23.21 feet; thence North 00° 33’ 33" East 111.14 feet; thence North 01° 19’ 24" East 331.54 feet; thence North 05° 10’ 25" West 53.01 feet; thence North 08° 52’ 42" West 115.11 feet; thence North 05° 22’ 21" West 38.90 feet; thence North 02° 40’ 12" East 55.93 feet; thence North 08° 49’ 10" East 49.39 feet; thence North 26° 40’ 27" West 29.20 feet; thence North 18° 04’ 39" East 130.98 feet; thence North 20° 52’ 07" East 40.16 feet; thence North 39° 36’ 45" East 32.58 feet; thence North 61° 53’ 31" East 32.13 feet; thence North 79° 11’ 37" East 51.31 feet to a point on the West right-of-way line of Eaton street, as now established, said right-of-way line being a curve concave to the West having a radius of 1475.50 feet; thence Southerly 288.15 feet, along said West right-of-way line and said curve; thence South 00° 04’ 51" West 840.21 feet, along said West right-of-way line, to a point on the South line of said fractional Section 26; thence South 89° 52’ 04" West 126.91 feet, along said South line, to the true point of beginning.

Tract 2:

A tract of land in the Southeast Quarter of Section 27 and the Southwest Quarter of fractional Section 26, Township 11 South, Range 25 East of the sixth principal meridian in Kansas city, Wyandotte county, Kansas, being more particularly described as follows:

Commencing at the Southeast corner of said Section 27, said point also being the Southwest corner of said fractional Section 26: thence South 89° 52’ 04" West 18.68 feet, along the South line of said fractional Section 27; thence North 37° 10’ 40" West 340.27 feet; thence North 26° 02’ 37" West 95.94 feet; thence North 11° 50’ 19" West 69.03 feet; thence North 00° 21’ 04" East 111.93 feet; thence South 89° 53’ 40" East 88.17 feet; thence North 85° 44’ 47" East 74.42 feet; thence North 60° 52’ 01" East 61.08 feet; thence North 09° 18’ 23" East 34.82 feet to a point on the Southeasterly right-of-way line of 36th avenue, as now established, and a point on a curve concave to the South having a radius of 340.00 feet; thence Northeasterly 29.08 feet, along said Southeasterly right-of-way line and said curve; thence North 43° 00’ 28" East 3.39 feet, along said Southeasterly right-of-way line; thence South 01° 44’ 25" East 61.07 feet, departing from said right-of-way line; thence South 07° 53’ 36" East 63.88 feet; thence South 05° 45’ 03" East 126.04 feet; thence South 02° 32’ 11" East 159.70 feet; thence South 15° 51’ 35" East 16.65 feet; thence South 55° 15’ 49" East 24.11 feet; thence South 87° 54’ 32" East 64.98 feet; thence South 83° 38’ 39" East 120.30 feet; thence South 06° 53’ 33" West 167.11 feet to a point on the South line of the Southeast Quarter of said fractional Section 26; thence South 89° 52’ 04" West 189.24 feet, along said South line to the Southwest corner of said fractional Section 26 and the point of beginning.

AND

A tract of land in the Southwest Quarter of fractional Section 26, Township 11 South, Range 25 East of the sixth principal meridian in Kansas city, Wyandotte county, Kansas, being more particularly described as follows:

Commencing at the Southwest corner of said fractional Section 26, said point also being the Southeast corner of Section 27, Township 11 South, Range 23 East: thence North 89° 52’ 04" East 498.04 feet, along the South line of said fractional Section 26, to the true point of beginning; thence North 00° 07’ 56" West 114.76 feet; thence North 89° 52’ 04" East 23.21 feet; thence North 00° 33’ 33" East 111.14 feet; thence North 01° 19’ 24" East 331.54 feet; thence North 05° 10’ 25" West 53.01 feet; thence North 08° 52’ 42" West 115.11 feet; thence North 05° 22’ 21" West 38.90 feet; thence North 02° 40’ 12" East 55.93 feet; thence North 08° 49’ 10" East 49.39 feet; thence North 26° 40’ 27" West 29.20 feet; thence North 18° 04’ 39" East 130.98 feet; thence North 20° 52’ 07" East 40.16 feet; thence North 39° 36’ 45" East 32.58 feet; thence North 61° 53’ 31" East 32.13 feet; thence North 79° 11’ 37" East 51.31 feet to a point on the West right-of-way line of Eaton street, as now established, said right-of-way line being a curve concave to the West having a radius of 1475.50 feet; thence Southerly 288.15 feet, along said West right-of-way line and said curve; thence South 00° 04’ 51" West 840.21 feet, along said West right-of-way line, to a point on the South line of said fractional Section 26; thence South 89° 52’ 04" West 126.91 feet, along said South line, to the true point of beginning.

(b) The real property described in subsection (a) shall be sold or conveyed to the Kansas university endowment association or the university of Kansas, as determined by the chancellor of the university of Kansas, at the appraised value.

(c) No sale or conveyance of the real property described in subsection (a) shall be authorized or approved by the secretary for aging and disability services without having first advised and consulted with the joint committee on state building construction.

(d) Prior to the sale or conveyance of the real property described in subsection (a), the state finance council shall approve the sale, which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711, and amendments thereto. The matter may be submitted to the state finance council for approval at any time, including periods of time during which the legislature is in session.

(e) When the sale is made, the proceeds thereof shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the appropriate account of the state general fund or special revenue fund of the Kansas department for aging and disability services as determined by the secretary for aging and disability services. The secretary for aging and disability services shall transmit a copy of such determination to the director of legislative research.

(f) The conveyance of real property authorized by this section shall not be subject to the provisions of K.S.A. 2015 Supp. 75-6609, and amendments thereto.

(g) In the event that the secretary for aging and disability services determines that the legal description of the parcel described by this section is incorrect, the secretary of administration may convey the property utilizing the correct legal description but the deed conveying the property shall be subject to the approval of the attorney general.

History: L. 2014, ch. 142, § 108; June 5.






Article 17b TREATMENT CENTER FOR CHILDREN

76-17b05 Construction of certain facilities at treatment center for children.

76-17b05. Construction of certain facilities at treatment center for children. L. 1955, ch. 387, § 2, included by reference. [The state board of social welfare authorized to construct certain facilities for treatment center for children and payment of costs from the social welfare fund were provided for.]

History: L. 1955, ch. 387, § 2; April 12.



76-17b06 Sale and conveyance of certain real estate in Shawnee county by state board of social welfare; conditions; appraisal; bids.

76-17b06. Sale and conveyance of certain real estate in Shawnee county by state board of social welfare; conditions; appraisal; bids. The state board of social welfare is hereby authorized and empowered to sell and convey real estate located in the northwest quarter (1/4) of section 26, township 11 south, range 15 east in Shawnee county, Kansas, herein described as follows: A tract of land lying in part of the northwest quarter (1/4) of section 26, township 11 south, range 15 east of the 6th P.M. Beginning at the southeast corner of the west half (1/2) of the northwest quarter (1/4) of section 26, 11, 15; thence north 89 degrees 50 minutes west, along the south line of the west half (1/2) of the northwest quarter (1/4) of said section, a distance of 708.06 feet; thence north 566.63 feet; thence north 65 degrees 28 minutes east, 121.20 feet; thence north 81 degrees 27 minutes east, 612.98 feet; thence south 0 degrees 43 minutes west, 710.20 feet to the place of beginning, all in Shawnee county, Kansas. Said tract contains 10.42 acres, more or less; all of which real estate is located in Shawnee county, Kansas. The conveyance of such real estate shall be executed in the name of the state board of social welfare by its chairman and the state director of institutions: Provided, That said deed of conveyance shall contain a provision providing that if it is not used by the purchaser within five years from the date of the conveyance as a part of a children's treatment center or school, that the purchaser will convey the same to the state of Kansas upon tender, on or before July 1, 1962, of an amount equal to the original purchase price. Before such sale shall be made, said board of social welfare shall cause the above described real estate to be appraised by three (3) disinterested appraisers, which appraisement shall be in writing and filed with the state director of institutions. Upon receipt of the advice of final appraisement the state board of social welfare shall proceed to sell such real estate by the solicitation of sealed bids in the manner prescribed by K.S.A. 76-17b08.

History: L. 1957, ch. 435, § 1; June 29.



76-17b07 Same; sale condition.

76-17b07. Same; sale condition. Said land shall be sold subject to the condition: That if it is not used by the purchaser within five years from the date of the conveyance as a part of a children's treatment center or school, that the purchaser will convey the same to the state of Kansas upon tender, on or before July 1, 1962, of an amount equal to the original purchase price.

History: L. 1957, ch. 435, § 2; June 29.



76-17b08 Same; bids; minimum sale price; disposition of sale proceeds.

76-17b08. Same; bids; minimum sale price; disposition of sale proceeds. The state board of social welfare shall advertise for sealed bids on the real estate described in K.S.A. 76-17b06 for not less than three consecutive weeks by publications in a newspaper of general circulation in Shawnee county, Kansas, and authorized by law to publish legal notices. Such sale shall be made to the highest responsible bidder, except that said board of social welfare may reject any and all bids, and in case all bids are rejected, bids may be called for again as in first instance. Each bid shall be accompanied by a certified check in the amount of five percent (5%) of such bid which sum shall be forfeited in case of default by any bidder whose bid is accepted. In no event shall such real estate be sold for less than three-fourths (3/4) of the amount of the appraisement thereof. When such real estate shall be so sold, the proceeds thereof, after deduction of the expenses of such sale, shall be paid into the state treasury.

History: L. 1957, ch. 435, § 3; June 29.



76-17b09 Same; deed to purchaser, when; how conveyance made.

76-17b09. Same; deed to purchaser, when; how conveyance made. Upon the furnishing of a merchantable abstract of title or title insurance to said real estate, the purchaser shall pay the balance of the purchase price specified in his or her bid and upon such payment a good and sufficient deed of conveyance to said land to the purchaser shall be executed by the governor and attested by the secretary of state and delivered to said purchaser.

History: L. 1957, ch. 435, § 4; June 29.






Article 17c KANSAS NEUROLOGICAL INSTITUTE

76-17c01 Name and object of institution.

76-17c01. Name and object of institution. There is hereby continued in existence an institution for people with intellectual disability known as the Kansas neurological institute. The object of said neurological institute shall be to provide for the evaluation, treatment and care of people with intellectual disability, training of personnel, and for research into the causes and prevention and proper methods of treatment and training of people with intellectual disability.

History: L. 1959, ch. 361, § 1; L. 1968, ch. 258, § 1; L. 1973, ch. 369, § 29; L. 2012, ch. 91, § 73; July 1.



76-17c01a Kansas neurological institute fee fund created; deposits and expenditures, how made; remittance required.

76-17c01a. Kansas neurological institute fee fund created; deposits and expenditures, how made; remittance required. The superintendent of Kansas neurological institute shall remit all moneys received by or for the superintendent from charges made under K.S.A. 59-2006, and amendments thereto, and other operations of such institution to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas neurological institute fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by such superintendent or by a person or persons designated by the superintendent.

History: L. 1973, ch. 369, § 17; L. 2001, ch. 5, § 429; July 1.



76-17c05 State board of social welfare authorized to convey certain property at "Kansas neurological institute" to Topeka association for retarded children, inc.; approval of federal government; powers and duties.

76-17c05. State board of social welfare authorized to convey certain property at "Kansas neurological institute" to Topeka association for retarded children, inc.; approval of federal government; powers and duties. The state board of social welfare is hereby authorized to convey to the Topeka association for retarded children, inc., part of the property known as the "Kansas neurological institute," described as follows: Commencing at the southeast corner of the west half of the northeast quarter (W 1/2 NE 1/4) of section eleven (11), township twelve (12), range fifteen (15), east of the 6th P.M., thence west 300 feet, thence south 300 feet, thence east 300 feet, thence north 300 feet to the place of beginning, all in the city of Topeka, Shawnee county, Kansas. Said board is authorized to secure approval from the proper agency of the federal government for such conveyance and to sign whatever documents are needed to effect the transfer of said property, including any documents required by the federal government, or any agency thereof, and any documents required by Kansas law to effect the transfer of title from the state of Kansas to the Topeka association for retarded children, inc. Before signing any of said documents, the state board of social welfare shall satisfy itself that the conveyance of the above described land will in no way affect its existing title to the remainder of the property known as the "Kansas neurological institute," and also that the property being transferred will be used for the purposes of the construction and continued operation by the Topeka association for retarded children, inc., or its successors of a center for the care, education, training and treatment of retarded persons.

History: L. 1968, ch. 193, § 1; July 1.



76-17c06 Secretary of social and rehabilitation services to convey certain properties at Kansas neurological institute to Topeka association for retarded citizens, inc.; approval of deed by attorney general.

76-17c06. Secretary of social and rehabilitation services to convey certain properties at Kansas neurological institute to Topeka association for retarded citizens, inc.; approval of deed by attorney general. (a) The secretary of social and rehabilitation services shall convey to the Topeka association for retarded citizens, inc. the following described state properties adjacent to the Kansas neurological institute, all in the city of Topeka, Shawnee County, Kansas, described as follows: A tract of land in  the west half of the northeast quarter of section 11, township 12 south, range 15 east of the 6th P.M. beginning at the southeast corner of the west half of the northeast quarter section; thence north 00 degrees 18 minutes 33 seconds east along the east line of said west half of the northeast quarter section, 50 feet; thence south 89 degrees 06 minutes 03 seconds west, 600.0 feet; thence south 00 degrees 18 minutes 33 seconds west, 50.0 feet; thence north 89 degrees 06 minutes 03 seconds east, 600.0 feet along the south line of said quarter section to the place of beginning; and  a tract of land in the west half of the southeast quarter of section 11, township 12 south, range 15 east of the 6th P.M. beginning at a point on the north line 300.0 feet west of the northeast corner of said west half of the southeast quarter section; thence south 89 degrees 06 minutes 03 seconds west along said north line, 300.0 feet; thence south 00 degrees 17 minutes 05 seconds west, 300.0 feet; thence north 89 degrees 06 minutes 03 seconds east, 300.0 feet; thence north 00 degrees 17 minutes 05 seconds east, 300.0 feet to the place of beginning.  The above tracts of land contain 2.7 acres, more or less.  Such land shall be used for the care, education, training and treatment of retarded persons or other charitable purposes relating to health, education and welfare.

(b) The deed conveying the above-described land shall be approved by the attorney general and shall be executed by the secretary of social and rehabilitation services.  Such deed shall provide that in the event the above-described land shall cease to be used for the purposes described in subsection (a) by the Topeka association for retarded citizens, inc., or its successors, then all right, title and interest in such land shall revert to the state of Kansas.

History: L. 1979, ch. 266, § 1; July 11.



76-17c07 Secretary for aging and disability services authorized to lease part of Kansas neurological institute to city of Topeka; park and recreational purposes.

76-17c07. Secretary for aging and disability services authorized to lease part of Kansas neurological institute to city of Topeka; park and recreational purposes. The secretary for aging and disability services, with or without receiving direct monetary consideration therefor, may enter into a lease agreement with the city of Topeka, Kansas, for not to exceed 10 years in duration and with five-year renewal terms thereafter to lease for park and recreational purposes, together with such other restrictions as to use that the secretary deems necessary, a part of the property known as the "Kansas neurological institute," described as follows: A part of section 11, township 12 south, range 15, east of the 6th P.M. in Shawnee county, Kansas, described more specifically as follows: Beginning at a point on the west line of said section which is 1314 feet south of the northwest corner of the southwest quarter of section 11, township 12, range 15 east; thence north 89 degrees 09′47″ east 2319.19 feet; thence north 165 feet; thence north 89 degrees 09′ 47″ east 1625.56 feet to the center line of Shunganunga creek; thence southerly and westerly along the center line of said creek following the meanderings thereof to a point on the west line of said section which is 1724 feet south of the northwest corner of the southwest quarter of said section; thence north along the west line of said section a distance of 410 feet to the place of beginning containing 72 acres more or less.

History: L. 1980, ch. 301, § 1; L. 2014, ch. 115, § 428; July 1.



76-17c08 Secretary for aging and disability services to convey certain properties at Kansas neurological institute to Topeka association for retarded citizens, inc.; approval of deed by attorney general.

76-17c08. Secretary for aging and disability services to convey certain properties at Kansas neurological institute to Topeka association for retarded citizens, inc.; approval of deed by attorney general. (a) The secretary for aging and disability services shall convey to the Topeka association for retarded citizens, inc. the following described state properties adjacent to the Kansas neurological institute, all in the city of Topeka, Shawnee County, Kansas, described as follows: A tract of land in the west half of the southeast quarter of section 11, township 12 south, range 15 east of the 6th P.M. beginning at the southeast corner of the west half of the northeast quarter; thence coincident with the east line of the west half of said northeast quarter on azimuth 00 degrees 04 minutes 23 seconds, a distance of 50.00 feet to the point of beginning; thence continuing coincident with said east line on azimuth 00 degrees 04 minutes 23 seconds, a distance of 68.65 feet; thence leaving said east line on azimuth 268 degrees 52 minutes 11 seconds, a distance of 828.70 feet; thence on azimuth 244 degrees 46 minutes 18 seconds, a distance of 290.52 feet to a point on the south line of said northeast quarter; thence on azimuth 180 degrees 02 minutes 40 seconds, a distance of 461.03 feet; thence on azimuth 88 degrees 52 minutes 11 seconds, a distance of 1091.41 feet to the east line of the west half of the southeast quarter of said section 11; thence coincident with said east line on azimuth 00 degrees 02 minutes 40 seconds, a distance of 161.03 feet; thence leaving said east line on azimuth 268 degrees 52 minutes 11 seconds, a distance of 600.00 feet; thence on azimuth 00 degrees 02 minutes 40 seconds, a distance of 300.00 feet to a point on the north line of said southeast quarter; thence on azimuth 00 degrees 04 minutes 23 seconds, a distance of 50.00 feet; thence on azimuth 88 degrees 52 minutes 11 seconds, a distance of 600.00 feet to the point of beginning. The above tract contains 9.34 acres, more or less, and is subject to any public roads, easements, reservations, restrictions, covenants or conditions if any now of record. Such land shall be used for the care, education, training and treatment of retarded persons or other charitable purposes relating to health, education and welfare.

(b) The deed conveying the above-described land shall be approved by the attorney general and shall be executed by the secretary for aging and disability services. Such deed shall provide that in the event the above-described land shall cease to be used for the purposes described in subsection (a) by the Topeka association for retarded citizens, inc., or its successors, then all right, title and interest in such land shall revert to the state of Kansas.

History: L. 2008, ch. 177, § 1; L. 2014, ch. 115, § 429; July 1.






Article 17d ACQUISITION OF PROPERTY FROM FEDERAL GOVERNMENT

76-17d01 Acquisition of property known as "Winter veterans hospital" from federal government authorized; powers and duties of social welfare board; establishment of institution.

76-17d01. Acquisition of property known as "Winter veterans hospital" from federal government authorized; powers and duties of social welfare board; establishment of institution. The state board of social welfare, subject to the approval and direction of the governor, is hereby authorized to make an application to the proper agency of the federal government for the purpose of acquiring for use of the state as an institution for the mentally retarded, and related purposes, the property now owned by the federal government in the city of Topeka, Shawnee county, Kansas, known as "Winter veterans hospital." Said board may acquire said property in accordance with the federal property and administrative services act of 1949, as amended, and any rules and regulations promulgated thereunder, and said board is hereby authorized and empowered to execute any and all agreements with the federal government or any agency thereof, and shall have and may exercise any other powers, or do any other acts, that may be necessary in acquiring said property in accordance with the requirements of any federal law or rule and regulations promulgated thereunder: Provided, That said board, before making any such agreements relating to the acquisition of said property, shall advise the governor of the terms and conditions of the acquisition, and no further proceedings for such acquisition shall be taken unless written approval thereof and consent thereto is given by the governor.

It is the intent of the legislature that the property known as the Winter veterans hospital should not be acquired by the state unless substantially all of the real estate and equipment in the various buildings thereof as of March 10, 1959, is included in the acquisition. The board if it deems it advisable may designate and authorize one of its members or an officer in the state department of social welfare to negotiate and sign the necessary agreements for and on behalf of the board. If the use of said Winter veterans hospital facility is acquired by the state, the board may pay external administrative expenses incurred in the transfer of the property. Upon transfer of the property, the state board of social welfare shall assume immediate custody, care and maintenance thereof, and shall proceed to establish and maintain in such facility an institution for the mentally retarded.

History: L. 1959, ch. 360, § 1; March 30.






Article 19 KANSAS VETERANS' INSTITUTIONS

76-1901 Name of institution.

76-1901. Name of institution. The institution established upon the Fort Dodge military reservation shall be known as "the Kansas soldiers' home," and any reference to the Kansas soldiers' home, or Mother Bickerdyke annex, or to the "Kansas soldiers' home and Mother Bickerdyke annex" in any law of this state shall be construed as referring to the Kansas soldiers' home and any and all statutory provisions made for the Mother Bickerdyke annex shall be construed as referring to the Kansas soldiers' home.

History: R.S. 1923, 76-1901; L. 1951, ch. 86, § 9; L. 1973, ch. 384, § 1; July 1.



76-1902 Institution established.

76-1902. Institution established. Laws 1889, chapter 235, preamble, included by reference. [The preamble referred to the request of the legislature to congress for the donation of the Fort Hays and Fort Dodge military reservations for the purpose of establishing soldiers' homes thereon. Section 1 of the act originally provided that whenever either of the reservations referred to were donated to the state, there should be established thereon an institution to be known as "the Kansas soldiers' home."]

History: R.S. 1923, 76-1902, ¶ 1.



76-1902a Same.

76-1902a. Same. Laws 1889, chapter 235, section 15, included by reference. [This section provided that upon the donation of either of the reservations mentioned in the preamble the governor should cause the act to be published, together with the act of congress making the donation, and same should then take effect.]

History: R.S. 1923, 76-1902, ¶ 2.



76-1902b Same.

76-1902b. Same. Laws 1891, chapter 200, sections 1 and 2, included by reference. [This act accepted the act of congress approved August 27, 1888, entitled "An act to provide aid to state and territorial homes for the support of disabled soldiers and sailors of the United States," and designated the governor of the state as the officer to act for the state in the matter of the donation from the federal government.]

History: R.S. 1923, 76-1902, ¶ 3.



76-1904 Control of institution; superintendent, appointment, salary, duties and powers.

76-1904. Control of institution; superintendent, appointment, salary, duties and powers. (a) The director of the Kansas commission on veterans affairs office shall have full control of the Kansas soldiers' home, the property, effects, supervision and management thereof.

(b) A superintendent of the Kansas soldiers' home shall be appointed by the director of the Kansas commission on veterans affairs office in accordance with K.S.A. 73-1210a.

History: L. 1889, ch. 235, § 7; R.S. 1923, 76-1904; L. 1941, ch. 344, § 2; L. 1945, ch. 344, § 1; L. 1953, ch. 361, § 9; L. 1976, ch. 370, § 102; L. 1986, ch. 278, § 6; L. 2014, ch. 83, § 37; July 1.



76-1904a Rates of charges to members and patients; authority of Kansas commission on veterans affairs office.

76-1904a. Rates of charges to members and patients; authority of Kansas commission on veterans affairs office. The director of the Kansas commission on veterans affairs office shall establish rates of charges to be made to members and patients of the Kansas soldiers' home. Such charges shall not exceed an amount equal to the per diem cost of care for the preceding year or the charge made against patients under K.S.A. 59-2006, and amendments thereto, whichever is the smaller. No action shall be commenced by the director of the Kansas commission on veterans affairs office against a member or patient or the estate of a member or patient for the recovery of any such charges unless such action is commenced within five years after the date such charges are incurred. Such director may compromise and settle any claim for charges hereunder, and may, upon payment of a valuable consideration by the member or patient or his or her estate, discharge and release such member, patient or estate of any or all past liability incurred hereunder. Whenever the director shall negotiate a compromise agreement to settle any claim due or claim to be due from a member or a patient or his or her estate, no action shall thereafter be brought or claim made for any amounts due for charges incurred prior to the effective date of the agreement entered into, except for the amounts provided for in the agreement. Nothing in this act shall be deemed to extend the period specified in K.S.A. 59-2239, and amendments thereto, for the purposes therein specified.

History: L. 1973, ch. 384, § 3; L. 2014, ch. 83, § 38; July 1.



76-1904b Same; frequency of remittance of moneys received.

76-1904b. Same; frequency of remittance of moneys received. Nothing in this act shall be deemed to authorize remittances to be made less frequently than is authorized under K.S.A. 75-4215.

History: L. 1973, ch. 384, § 4; July 1.



76-1906 Disposition of moneys; soldiers' home fee fund.

76-1906. Disposition of moneys; soldiers' home fee fund. The superintendent of the Kansas soldiers' home shall remit all moneys received by or for the superintendent under article 19 of chapter 76 of the Kansas Statutes Annotated, and amendments thereto, and all moneys received from the United States veterans administration for reimbursements for the care of residents to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the soldiers' home fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the director of the Kansas commission on veterans affairs office or by a person or persons designated by the director.

History: R.S. 1923, 76-1906; L. 1953, ch. 361, § 10; L. 1967, ch. 477, § 1; L. 1973, ch. 384, § 2; L. 1985, ch. 305, § 1; L. 2001, ch. 5, § 430; L. 2014, ch. 83, § 39; July 1.



76-1908 Persons eligible for admission; application; discharges, hearing; priorities for admission.

76-1908. Persons eligible for admission; application; discharges, hearing; priorities for admission. (a) The following, subject to the rules and regulations that may be adopted by the director of the Kansas commission on veterans affairs office for the management and government of the Kansas soldiers' home, shall be eligible to admission to the Kansas soldiers' home:

(1) Any person who served in the active military service of the United States during any period of war, or who served in the active military service of the United States during peacetime and is entitled to veterans administration hospitalization or domiciliary care under title 38, United States code and veterans administration rules and regulations, and who has been discharged or relieved therefrom under conditions other than dishonorable, who may be disabled by disease, wounds, old age or otherwise disabled, and who, by reason of such disability, is incapacitated from earning a living.

(2) The widow, mother, widower, father or minor child of any person who qualified under paragraph (1) of subsection (a), if such widow, mother, widower, father or minor child is incapable of self-support because of physical disability.

(b) No person shall be admitted to the soldiers' home except upon application to the Kansas commission on veterans affairs office and approval of the application by the director. No applicant shall be admitted to the soldiers' home who has not been an actual resident of the state of Kansas for at least two years next preceding the date of application.

(c) No person shall be admitted to or retained in the soldiers' home who has been convicted of a felony, unless the director of the Kansas commission on veterans affairs office finds that such person has been adequately rehabilitated and is not dangerous to oneself or to the person or property of others.

(d) No child shall be admitted to or retained in the soldiers' home who is 16 years of age or over, unless such child is incapable of supporting oneself.

(e) No child properly a member of the home shall be discharged under 16 years of age.

(f) The director of the Kansas commission on veterans affairs office shall have authority by resolution to discharge any member from the soldiers' home on a showing that the member has gained admittance into the soldiers' home by misrepresentation of the member's financial or physical condition, or a showing that the financial or physical condition of such member has been so altered since admittance so that the further maintenance of the member in the soldiers' home is not justified. No such member shall be discharged without notice and opportunity to be heard in accordance with the provisions of the Kansas administrative procedure act.

(g) The rules and regulations for admission of members to the Kansas soldiers' home: (1) Shall require that a veteran who has no adequate means of support, and such members of the family as are dependent upon such person for support, shall be given priority over other applicants for admission; and (2) shall require that an applicant for admission be given priority over patients transferred from state institutions under the provisions of K.S.A. 76-1936, and amendments thereto.

History: L. 1923, ch. 230, § 1; R.S. 1923, 76-1908; L. 1929, ch. 269, § 1; L. 1945, ch. 344, § 2; L. 1951, ch. 469, § 1; L. 1953, ch. 361, § 12; L. 1957, ch. 470, § 1; L. 1965, ch. 493, § 1; L. 1967, ch. 477, § 2; L. 1975, ch. 52, § 26; L. 1987, ch. 361, § 1; L. 1988, ch. 356, § 311; L. 2014, ch. 83, § 40; July 1.



76-1927 Rules and regulations for management and operation of home; conduct and discipline of members and others.

76-1927. Rules and regulations for management and operation of home; conduct and discipline of members and others. The director of the Kansas commission on veterans affairs office shall have the authority to establish rules and regulations for the management and operation of the Kansas soldiers' home and governing conduct and discipline of the members of and other persons in the Kansas soldiers' home. Such rules and regulations shall be filed with the secretary of state as provided by law.

History: L. 1941, ch. 365, § 1; L. 1945, ch. 344, § 5; L. 1953, ch. 361, § 13; L. 1988, ch. 366, § 28; L. 2014, ch. 83, § 41; July 1.



76-1928 Same; enforcement.

76-1928. Same; enforcement. The director of the Kansas commission on veterans affairs office or the superintendent of the Kansas soldiers' home shall enforce such rules and regulations and may furlough any member for violation of such rules.

History: L. 1941, ch. 365, § 2; L. 1953, ch. 361, § 14; L. 2014, ch. 83, § 42; July 1.



76-1929 Same; discharge of violating members; notice and hearing.

76-1929. Same; discharge of violating members; notice and hearing. The director of the Kansas commission on veterans affairs office may discharge any member who violates such rules and regulations, except that no member shall be discharged without notice to such member and a right to be heard concerning such charges in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1941, ch. 365, § 3; L. 1953, ch. 361, § 15; L. 1988, ch. 356, § 312; L. 2014, ch. 83, § 43; July 1.



76-1930 Same; member seeking injunction or restraining order.

76-1930. Same; member seeking injunction or restraining order. If any member shall seek an injunction or restraining order to restrain the Kansas veterans' commission or the officers of such Kansas soldiers' home from enforcing such rules and regulations or to restrain disciplinary action, during the pendency of such legal proceedings, such member and his or her dependents, if any, shall not be entitled to draw subsistence or rations as provided for by such home.

History: L. 1941, ch. 365, § 4; L. 1953, ch. 361, § 16; July 1.



76-1931 Same; member refusing to vacate premises, when; forfeiture of rights.

76-1931. Same; member refusing to vacate premises, when; forfeiture of rights. If any member of such soldiers' home shall refuse to vacate the premises upon receiving a furlough from the officers designated to enforce the rules and regulations, such refusal shall constitute a forfeiture of such person's right to remain in the home and such member shall be forthwith discharged by the director of the Kansas commission on veterans affairs office.

History: L. 1941, ch. 365, § 5; L. 1953, ch. 361, § 17; L. 2014, ch. 83, § 44; July 1.



76-1932 Same; legal proceedings.

76-1932. Same; legal proceedings. If any member shall refuse to vacate the premises upon being discharged by the director of the Kansas commission on veterans affairs office, such member shall forfeit such member's right to subsistence and rations for the member and the member's dependents, if any, and the director of the Kansas commission on veterans affairs office shall institute legal proceedings to force such member to vacate the premises.

History: L. 1941, ch. 365, § 6; L. 1953, ch. 361, § 18; L. 2014, ch. 83, § 45; July 1.



76-1933 Same; member defined.

76-1933. Same; member defined. The word "member" as used in this act shall refer to any person legally admitted as a member or any dependent of such member, or any person drawing subsistence or quarters in the Kansas soldiers' home for any reason whatsoever, except the employees of such soldiers' home: Provided, That the word "member" shall not include any person transferred to said soldiers' home from any state hospital or training school.

History: L. 1941, ch. 365, § 7; L. 1953, ch. 361, § 19; July 1.



76-1935 Custodians of members' funds at home; designation of depositories.

76-1935. Custodians of members' funds at home; designation of depositories. The director of the Kansas commission on veterans affairs office shall designate a person at the Kansas soldiers' home who shall be in charge of the member funds at such soldiers' home. The person so designated shall have custody and charge of all moneys belonging to the members, or persons attending the Kansas soldiers' home, which are held for their use, benefit and burial. The director of the Kansas commission on veterans affairs office shall designate the bank or banks, in which such moneys shall be deposited.

History: L. 1941, ch. 367, § 1; L. 1953, ch. 361, § 21; L. 1967, ch. 434, § 64; L. 2014, ch. 83, § 46; July 1.



76-1935a Transfer of trust funds of deceased members and patients of home to general fund of agency; notice; claims; payment; limitations.

76-1935a. Transfer of trust funds of deceased members and patients of home to general fund of agency; notice; claims; payment; limitations. The custodian of the members and patients trust fund at the Kansas soldiers' home shall notify the director of the Kansas commission on veterans affairs office of any moneys which are under the custodian's charge belonging to members who have died intestate, without known heirs or designated beneficiaries for funds on deposit, and the director shall publish a notice for two consecutive weeks in the Kansas register which shall state the name of each deceased member, their last known home address and the amount of the deposit remaining in the account of such former member; and such notice shall further state that unless interested persons appear and file a legitimate claim within one year after the date of the last publication of such notice, such amount or amounts will be transferred to the general fees fund of the soldiers' home to help defray unrecovered costs connected with the maintenance and operation of the soldiers' home and for accounting, auditing, budgeting, legal, payroll, personnel and purchasing services which are performed on behalf of such agency by other state agencies.

Unless a party entitled thereto shall make claim within the time stated in the notice, the balance in any former member's fund as so published for which no claim is made as prescribed herein shall be transferred as hereinabove provided. Thereafter, unless a claim is filed with the director of the Kansas commission on veterans affairs office within two years after such transfer is made, no claim may be made or filed for such former member's fund, except that a person under legal disability during the two-year period may file a claim within one year after removal of the disability. The director of the Kansas commission on veterans affairs office is hereby authorized to make payments to claimants it shall determine are entitled thereto, if such claims otherwise comply with the terms of this act, and such payments shall be authorized from the general fees fund of the Kansas soldiers' home to which the former members funds were transferred.

History: L. 1972, ch. 345, § 1; L. 1976, ch. 370, § 103; L. 1981, ch. 324, § 32; L. 2014, ch. 83, § 47; July 1.



76-1936 Transfer of patients from certain institutions to soldiers' home; priorities.

76-1936. Transfer of patients from certain institutions to soldiers' home; priorities. (a) The commissioner of community services and programs of the Kansas department for aging and disability services, with the approval of the secretary for aging and disability services and the director of the Kansas commission on veterans affairs office, may transfer patients in the state hospitals at Osawatomie and Larned and patients in the Rainbow mental health facility and the Parsons state hospital and training center who have served in the military or naval forces of the United States or whose husband, wife, father, son or daughter has served in the active military or naval service of the United States during any period of any war as defined in K.S.A. 76-1908, and amendments thereto, and who was discharged or relieved therefrom under conditions other than dishonorable, to the Kansas soldiers' home. No patient who is such a mentally ill person, in the opinion of the commissioner of mental health and developmental disabilities, that because of such patient's illness such patient is likely to injure themselves or others, shall be so transferred to such Kansas soldiers' home, and no such patient shall be so transferred if such transfer will deny admission to persons entitled to admission under K.S.A. 76-1908, and amendments thereto, and rules and regulations promulgated thereunder. Persons so transferred shall not be considered as members of the Kansas soldiers' home but shall be considered as patients therein.

(b) All of the laws, rules and regulations relating to patients in the above-specified state hospitals and mental health facility shall be applicable to such patients so transferred insofar as the same can be made applicable. Any patient so transferred who is found to be or shall become such a mentally ill person, in the opinion of the commissioner of mental health and developmental disabilities, that because of such patient's illness such patient is likely to injure themselves or others or who is determined to need additional psychiatric treatment, shall be retransferred by the superintendent of the Kansas soldiers' home, with the approval of the commissioner of mental health and developmental disabilities and the director of the Kansas commission on veterans affairs office, to the institution from whence the patient was originally transferred.

History: L. 1953, ch. 361, § 22; L. 1957, ch. 470, § 2; L. 1965, ch. 493, § 2; L. 1967, ch. 477, § 3; L. 1978, ch. 349, § 10; L. 1995, ch. 234, § 33; L. 2014, ch. 83, § 48; L. 2015, ch. 100, § 14; July 1.

Section was amended twice in the 2014 session, see also 76-1936a.



76-1938 Board of managers abolished; transfer of records and property.

76-1938. Board of managers abolished; transfer of records and property. The board of managers provided for and created by section 74-2301 of the General Statutes of 1949 is hereby abolished and said board of managers shall transfer, deliver and turn over to the Kansas veterans' commission created by this act all of the property, books, records, files and office equipment of said board of managers or under its control, and the same shall thereafter be under the control and custody of the Kansas veterans' commission.

History: L. 1953, ch. 361, § 24; July 1.



76-1939 Farming operations at soldiers' home prohibited; lease of farm lands; disposition of moneys.

76-1939. Farming operations at soldiers' home prohibited; lease of farm lands; disposition of moneys. The Kansas commission on veterans affairs office shall not engage in farming operations on the farm land which are part of the lands of the Kansas soldiers' home except that the Kansas commission on veterans affairs office may engage in and permit vegetable gardening on a portion of such lands. All such farm lands not needed or used for vegetable gardening shall be rented or leased, for a period not to exceed five years, by the Kansas commission on veterans affairs office, except that if the Kansas state university of agriculture and applied science shall request that such lands be rented or leased to it for agricultural experimental purposes, it shall be given preference when such lands are rented or leased. Any such rental or lease agreement shall not include any buildings or improvements other than irrigation pumps and facilities. All moneys derived from the lease or rental of such farm lands shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas soldiers' home and Mother Bickerdyke annex fee fund for the use of such soldiers' home.

History: L. 1953, ch. 361, § 25; L. 1967, ch. 477, § 4; L. 2001, ch. 5, § 431; L. 2014, ch. 83, § 49; July 1.



76-1940 Office of superintendent provided to be appointed by secretary of human resources abolished; transfer of powers, duties and functions.

76-1940. Office of superintendent provided to be appointed by secretary of human resources abolished; transfer of powers, duties and functions. (a) On July 1, 1986, the office of superintendent of the Kansas soldiers' home provided for by K.S.A. 1985 Supp. 75-5719 shall be and is hereby abolished.

(b) On July 1, 1986, except as otherwise provided in this act, all of the powers, duties and functions of the existing superintendent of the Kansas soldiers' home are hereby transferred to and conferred and imposed upon the superintendent of the Kansas soldiers' home provided for by K.S.A. 76-1904, and amendments thereto.

(c) Except as otherwise provided in this act, the superintendent of the Kansas soldiers' home provided for by this act shall be the successor in every way to the powers, duties and functions of the superintendent of the Kansas soldiers' home abolished by this act in which the same were vested prior to July 1, 1986. Every act performed in the exercise of such powers, duties and functions by or under the authority of the superintendent of the Kansas soldiers' home provided for by this act shall be deemed to have the same force and effect as if performed by the superintendent of the Kansas soldiers' home abolished by this act in which the authority to perform such act was vested prior to July 1, 1986. The superintendent of the Kansas soldiers' home provided for by this act shall be a continuation of the superintendent of the Kansas soldiers' home abolished by this act.

(d) Except as otherwise provided in this act, on and after July 1, 1986, whenever the superintendent of the Kansas soldiers' home, or words of like effect, is referred to or designated by a statute, contract or other document such reference or designation shall be deemed to mean and apply to the superintendent of the Kansas soldiers' home provided for by this act.

History: L. 1986, ch. 278, § 7; July 1.



76-1941 Contracts for single-family dwellings at Kansas soldiers' home; construction, standards; life estates.

76-1941. Contracts for single-family dwellings at Kansas soldiers' home; construction, standards; life estates. (a) The director of the Kansas commission on [veterans] affairs office may enter into a written contract with any individual who is eligible for admission to the Kansas soldiers' home under K.S.A. 76-1908, and amendments thereto, to authorize the construction of a single-family dwelling for use as a home for such individual and such individual's family members on the real property of the Kansas soldiers' home in accordance with rules and regulations adopted by the director of the Kansas commission on veterans affairs office under this section. Each such dwelling shall be constructed and maintained: (1) At the expense of the individual entering into a contract with the director under this section, including any required sewer, water and utility connections; (2) at a location on the real property of the Kansas soldiers' home approved in accordance with rules and regulations adopted by the director under this section; and (3) in accordance with the building design, construction and materials standards as authorized or prescribed by rules and regulations adopted by the director under this section.

(b) The director of the Kansas commission on veterans affairs office shall grant a life estate to each individual who enters into a contract under this section and who constructs a dwelling at the Kansas soldiers' home in accordance with this section and the rules and regulations adopted by the director under this section. The life estate shall be for the dwelling and the tract of real property that the dwelling is constructed on, as specified in the contract entered into under this section, for the life of the individual and the lives of such individual's family members who are residing in the dwelling. Each life estate granted by the director under this section shall be approved as to form and legality by the attorney general.

(c) At the end of each life estate granted under this section, the dwelling and real estate which is the subject of the life estate shall revert to the Kansas soldiers' home and such dwelling and real estate shall be used for housing of veterans and other eligible individuals admitted to the Kansas soldiers' home as provided by statute.

(d) The director of the Kansas commission on veterans affairs office shall adopt rules and regulations prescribing policies and procedures for the construction and maintenance of single-family dwellings on the real estate of Kansas soldiers' home, prescribing building design, construction and materials standards for such dwellings, and for such other matters as may be required for the implementation and administration of this section. No rule and regulation shall be adopted by the director of the Kansas commission on veterans affairs office under this subsection unless the director of the Kansas commission on veterans affairs office first has advised and consulted with the joint committee on state building construction and has presented such proposed rule and regulation to the joint committee on state building construction.

(e) As used in this section, "family members" includes the spouse of an individual who has entered into a contract under this section, the widow or widower of an individual who has entered into a contract under this section, and the mother, father or minor child of an individual who has entered into a contract under this section, if such mother, father or minor child is incapable of self-support because of physical disability.

History: L. 1997, ch. 118, § 9; L. 2014, ch. 83, § 50; July 1.



76-1951 Institution establishment; operation and control; superintendent; agreement for Winfield state hospital and training center facilities; long-term care annex in Wichita.

76-1951. Institution establishment; operation and control; superintendent; agreement for Winfield state hospital and training center facilities; long-term care annex in Wichita. (a) On and after January 1, 1998, the Kansas commission on veterans affairs office shall operate a Kansas veterans' home to be located on the grounds of Winfield state hospital and training center. The director of the Kansas commission on veterans affairs office and the secretary for aging and disability services shall enter into an agreement concerning property, premises, facilities, installations, equipment and records of Winfield state hospital and training center which will be transferred to the director of the Kansas commission on veterans affairs office for the purpose of establishing and operating the Kansas veterans' home. The agreement shall establish the timing of any such transfers. Any conflict as to the proper disposition of property or records arising under this section shall be determined by the governor, whose decision shall be final.

(b) The director of the Kansas commission on veterans affairs office shall have full control of the Kansas veterans' home, the property, effects, supervision and management of the home.

(c) The director of the Kansas commission on veterans affairs office may enter into an agreement with the United States department of veterans affairs for the use and operation of the nursing care unit of the Wichita veterans administration medical center in Wichita, Kansas, as a long-term care unit of the Kansas veterans' home, which shall be known as the Kansas veterans' home long-term care annex. The Kansas veterans' home long-term care annex shall be operated as a part of the Kansas veterans' home and shall be construed to be part of the Kansas veterans' home for all purposes under statutes governing or referring to the Kansas veterans' home.

(d) A superintendent of the Kansas veterans' home shall be appointed by the director of the Kansas commission on veterans affairs office in accordance with K.S.A. 73-1210a, and amendments thereto.

History: L. 1997, ch. 118, § 1; L. 2014, ch. 83, § 51; July 1.



76-1952 Rates and charges to members and patients; authority of director of the Kansas commission on veterans affairs office.

76-1952. Rates and charges to members and patients; authority of director of the Kansas commission on veterans affairs office. The director of the Kansas commission on veterans affairs office shall establish rates of charges to be made to members and patients of the Kansas veterans' home. The charges in the first year of operation of the Kansas veterans' home shall not exceed an amount equal to the per diem cost of care for the Kansas soldiers' home for the preceding year or the charge made against patients under K.S.A. 59-2006, and amendments thereto, whichever is less, and thereafter the charges shall not exceed an amount equal to the per diem cost of care for the Kansas veterans' home for the preceding year or the charge made against patients under K.S.A. 59-2006, and amendments thereto, whichever is the lesser amount. No action shall be commenced by the director of the Kansas commission on veterans affairs office against a member or patient or the estate of a member or patient for the recovery of any such charges unless such action is commenced within five years after the date such charges are incurred. The director of the Kansas commission on veterans affairs office may compromise and settle any claim for charges under this section, and may, upon payment of a valuable consideration by the member or patient or the estate of the member or patient, discharge and release such member, patient or estate of any or all past liability incurred under this section due or claim to be due from a member or a patient or the estate of the member or patient, no action shall thereafter be brought or claim made for any amounts due for charges incurred prior to the effective date of the agreement entered into, except for the amounts provided for in the agreement. Nothing in this act shall be deemed to extend the period specified in K.S.A. 59-2239, and amendments thereto, for the purposes therein specified.

History: L. 1997, ch. 118, § 2; L. 2014, ch. 83, § 52; July 1.



76-1953 Disposition of moneys; veterans' home fee fund.

76-1953. Disposition of moneys; veterans' home fee fund. The superintendent of the Kansas veterans' home shall remit all moneys received by or for the superintendent under this act and all moneys received from the United States department of veterans affairs for reimbursements for the care of residents to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the veterans' home fee fund which is hereby created. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the director of the Kansas commission on veterans affairs office or by a person or persons designated by the director.

History: L. 1997, ch. 118, § 3; L. 2001, ch. 5, § 432; L. 2014, ch. 83, § 53; July 1.



76-1954 Persons eligible for admission; application; discharges, hearing; priorities for admission.

76-1954. Persons eligible for admission; application; discharges, hearing; priorities for admission. (a) The following, subject to the rules and regulations that may be adopted by the director of the Kansas commission on veterans affairs office for the management and government of the Kansas veterans' home, shall be eligible to admission to the Kansas veterans' home:

(1) Any person who served in the active military service of the United States during any period of war, or who served in the active military service of the United States during peacetime and is entitled to veterans affairs hospitalization or domiciliary care under title 38 of the United States code and federal veterans affairs rules and regulations, and who has been discharged or relieved therefrom under conditions other than dishonorable, who may be disabled by disease, wounds, old age or otherwise disabled, and who, by reason of such disability, is incapacitated from earning a living; and

(2) the widow, mother, widower, father or minor child of any person who qualified under paragraph (1) of subsection (a), if such widow, mother, widower, father or minor child is incapable of self-support because of physical disability.

(b) No person shall be admitted to the veterans' home except upon application to the Kansas commission on veterans affairs office and approval of the application by the director of the Kansas commission on veterans affairs office. No applicant shall be admitted to the veterans' home who has not been an actual resident of the state of Kansas for at least two years next preceding the date of application.

(c) No person shall be admitted to or retained in the veterans' home who has been convicted of a felony, unless the director of the Kansas commission on veterans affairs office finds that such person has been adequately rehabilitated and is not dangerous to oneself or to the person or property of others.

(d) No child shall be admitted to or retained in the veterans' home who is 16 years of age or over, unless such child is incapable of supporting oneself.

(e) No child properly a member of the veterans' home shall be discharged under 16 years of age.

(f) The director of the Kansas commission on veterans affairs office shall have authority by resolution to discharge any member from the veterans' home on a showing that the member has gained admittance into the veterans' home by misrepresentation of the member's financial or physical condition, or a showing that the financial or physical condition of such member has been so altered since admittance so that the further maintenance of the member in the veterans' home is not justified. No such member shall be discharged without notice and opportunity to be heard in accordance with the provisions of the Kansas administrative procedure act.

(g) The rules and regulations for admission of members to the Kansas veterans' home:

(1) Shall require that a veteran who has no adequate means of support, and such members of the family as are dependent upon such person for support, shall be given priority over other applicants for admission; and

(2) shall require that an applicant for admission be given priority over patients transferred from state institutions under the provisions of K.S.A. 76-1958, and amendments thereto.

History: L. 1997, ch. 118, § 4; L. 2014, ch. 83, § 54; July 1.



76-1955 Management and operation of home, rules and regulations; conduct and discipline of members and others; enforcement; notice and hearing; member seeking injunction or restraining order; refusal to vacate premises; "member" defined.

76-1955. Management and operation of home, rules and regulations; conduct and discipline of members and others; enforcement; notice and hearing; member seeking injunction or restraining order; refusal to vacate premises; "member" defined. (a) The director of the Kansas commission on veterans affairs office shall have the authority to establish rules and regulations for the management and operation of the Kansas veterans' home and governing conduct and discipline of the members of and other persons in the Kansas veterans' home. Such rules and regulations shall be filed with the secretary of state as provided by law.

(b) The superintendent of the Kansas veterans' home shall enforce such rules and regulations, and the superintendent may furlough any member for violation of such rules.

(c) The director of the Kansas commission on veterans affairs office may discharge any member who violates such rules and regulations, except that no member shall be discharged without notice to such member and a right to be heard concerning such charges in accordance with the provisions of the Kansas administrative procedure act.

(d) If any member shall seek an injunction or restraining order to restrain the director of the Kansas commission on veterans affairs office or the officers of such Kansas veterans' home from enforcing such rules and regulations or to restrain disciplinary action, during the pendency of such legal proceedings, such member and the member's dependents, if any, shall not be entitled to draw subsistence or rations as provided for by such home.

(e) If any member of such veterans' home shall refuse to vacate the premises upon receiving a furlough from the officers designated to enforce the rules and regulations, such refusal shall constitute a forfeiture of such member's right to remain in the home and such member shall be forthwith discharged by the director of the Kansas commission on veterans affairs office.

(f) If any member shall refuse to vacate the premises upon being discharged by the director of the Kansas commission on veterans affairs office, such member shall forthwith forfeit the member's right to subsistence and rations for such member and dependents, if any, and the director of the Kansas commission on veterans affairs office shall institute legal proceedings to force such member to vacate the premises.

(g) The word "member" as used in this act shall refer to any person legally admitted as a member or any dependent of such member, or any person drawing subsistence or quarters in the Kansas veterans' home for any reason whatsoever, except the employees of such veterans' home. The word "member" shall not include any person transferred to the veterans' home from any state hospital or training school.

History: L. 1997, ch. 118, § 5; L. 2014, ch. 83, § 55; July 1.



76-1956 Custodians of members' funds at veterans' home; designation of depositories.

76-1956. Custodians of members' funds at veterans' home; designation of depositories. The director of the Kansas commission on veterans affairs office shall designate a person at the Kansas veterans' home who shall be in charge of the member funds at such veterans' home. The person so designated shall have custody and charge of all moneys belonging to the members, or patients residing in the Kansas veterans' home, which are held for their use, benefit and burial. The director of the Kansas commission on veterans affairs office shall designate the bank or banks, in which such moneys shall be deposited.

History: L. 1997, ch. 118, § 6; L. 2014, ch. 83, § 56; July 1.



76-1957 Transfer of trust funds of deceased members and patients to general fees fund of the veterans' home; notice; claims.

76-1957. Transfer of trust funds of deceased members and patients to general fees fund of the veterans' home; notice; claims. (a) The custodian of the members and patients trust fund at the Kansas veterans' home shall notify the director of the Kansas commission on veterans affairs office of any moneys which are under the custodian's charge belonging to members who have died intestate, without known heirs or designated beneficiaries for funds on deposit, and the director shall publish a notice for two consecutive weeks in the Kansas register which shall state the name of each deceased member, their last known home address and the amount of the deposit remaining in the account of such former member; and such notice shall further state that unless interested persons appear and file a legitimate claim therefor within one year after the date of the last publication of such notice, such amount or amounts will be transferred to the general fees fund of the veterans' home to help defray unrecovered costs connected with the maintenance and operation of the veterans' home and for accounting, auditing, budgeting, legal, payroll, personnel and purchasing services which are performed on behalf of such agency by other state agencies.

(b) Unless a party entitled thereto makes claim within the time stated in the notice, the balance in any former member's fund as so published for which no claim is made as prescribed in this section shall be transferred as provided in this section. Thereafter, unless a claim is filed with the Kansas commission on veterans affairs office within two years after such transfer is made, no claim may be made or filed for such former member's fund except that a person under legal disability during the two-year period may file a claim within one year after removal of the disability. The director of the Kansas commission on veterans affairs office is hereby authorized to make payments to claimants it shall determine are entitled thereto, if such claims otherwise comply with the terms of this act; and such payments shall be authorized from the general fees fund of the Kansas veterans' home to which the former member's funds were transferred.

History: L. 1997, ch. 118, § 7; L. 2014, ch. 83, § 57; July 1.



76-1958 Transfer of certain patients from certain institutions to veterans' home; priorities.

76-1958. Transfer of certain patients from certain institutions to veterans' home; priorities. (a) The commissioner of mental health and developmental disabilities of the Kansas department for aging and disability services, with the approval of the secretary for aging and disability services and the director of the Kansas commission on veterans affairs office, may transfer patients in the state hospitals in Topeka, Osawatomie and Larned and patients in the Rainbow mental health facility, the Parsons state hospital and training center and the Winfield state hospital and training center who have served in the military or naval forces of the United States or whose husband, wife, father, son or daughter has served in the active military or naval service of the United States during any period of any war as defined in K.S.A. 76-1954, and amendments thereto, and was discharged or relieved therefrom under conditions other than dishonorable, to the Kansas veterans' home. No patient who is such a mentally ill person, in the opinion of the commissioner of mental health and developmental disabilities, that because of such patient's illness such patient is likely to injure oneself or others shall be so transferred to such Kansas veterans' home, and no such patient shall be so transferred if such transfer will deny admission to persons entitled to admission under K.S.A. 76-1954, and amendments thereto, and rules and regulations promulgated thereunder. Persons so transferred shall not be considered as members of the Kansas veterans' home but shall be considered as patients therein.

(b) All of the laws, rules and regulations relating to patients in the above-specified state hospitals and mental health facilities shall be applicable to such patients so transferred insofar as the same can be made applicable. Any patient so transferred who is found to be or shall become such a mentally ill person, in the opinion of the commissioner of mental health and developmental disabilities, that because of such patient's illness such patient is likely to injure oneself or others or who is determined to need additional psychiatric treatment, shall be retransferred by the superintendent of the Kansas veterans' home, with the approval of the commissioner of mental health and developmental disabilities and the director of the Kansas commission on veterans affairs office, to the institution from which the patient was originally transferred.

History: L. 1997, ch. 118, § 8; L. 2014, ch. 83, § 58; July 1.






Article 20 HISTORICAL PROPERTY

76-2001 John Brown memorial park.

76-2001. John Brown memorial park. The historic Osawatomie battle grounds heretofore accepted from the Women's Relief Corps by the state of Kansas for a memorial park shall be officially known and designated as the John Brown memorial park.

History: L. 1911, ch. 49, § 1; March 10; R.S. 1923, 76-2001.



76-2002a John Brown memorial park; lease.

76-2002a. John Brown memorial park; lease. The state of Kansas is hereby authorized to lease a tract of land to the city of Osawatomie consisting of twenty-two (22) acres, more or less, which land is located in said city in Miami county, Kansas, and which is officially known and designated as the John Brown memorial park under the provisions of K.S.A. 76-2001: Provided, There shall be excepted from said lease that portion of said tract of land upon which is located the museum, commonly known as John Brown's cabin, and also that portion upon which is located the caretaker's cottage (as long as such cottage remains on said land), which the state of Kansas shall continue to operate and maintain.

Such lease shall be signed by the governor of the state of Kansas, attested by the secretary of state, and signed by the governing body of said city or its authorized representative. The lease shall be for a period of ninety-nine (99) years and shall be entered into upon such terms and conditions as the governor and the governing body of such city shall agree to, consistent with the provisions of this act, and such lease shall require that the real estate so leased shall be maintained and operated by said city as the John Brown memorial park at no cost to the state except as specified in K.S.A. 76-2002b.

History: L. 1965, ch. 494, § 1; July 1.



76-2002b Same; cost of operation and certain improvements.

76-2002b. Same; cost of operation and certain improvements. From funds appropriated for that purpose, the city of Osawatomie shall be reimbursed by the state of Kansas for one-half (1/2) of the initial cost of installing new street lights and resurfacing the streets in the John Brown memorial park. In consideration therefor, the city of Osawatomie shall install said lights and resurface said streets, pay one-half (1/2) of the cost thereof and pay all future costs of maintaining and operating said park for the period of said lease.

History: L. 1965, ch. 494, § 2; July 1.



76-2002c Same; delivery of state equipment and facilities to Osawatomie governing body.

76-2002c. Same; delivery of state equipment and facilities to Osawatomie governing body. Upon the execution of the lease as authorized in K.S.A. 76-2002a of this act the secretary of the state historical society is hereby authorized and directed to deliver to the governing body of the city of Osawatomie, or its authorized representative, all of the equipment and facilities now owned by the state for the operation and maintenance of said John Brown memorial park.

History: L. 1965, ch. 494, § 3; July 1.



76-2002d Same; custody of museum to state historical society.

76-2002d. Same; custody of museum to state historical society. The custody and management of the museum located on the grounds of the John Brown memorial park in the city of Osawatomie, Kansas, is hereby vested in the state historical society. The secretary of the state historical society is hereby authorized to appoint a caretaker for said museum.

History: L. 1965, ch. 494, § 4; July 1.



76-2003 Improvement of property at Ellsworth.

76-2003. Improvement of property at Ellsworth. Laws 1889, chapter 52, sections 1 and 2 and preamble, included by reference. [Made provisions for erection of building on land in Ellsworth county belonging to the Grand Army of the Republic and for the reversion of the title to the property to the state when same ceased to be used for reunion purposes.]

History: L. 1889, ch. 52, §§ 1, 2; R.S. 1923, 76-2003.



76-2005 Pawnee Rock park and road.

76-2005. Pawnee Rock park and road. Laws 1908, chapter 87 (Special Session), included by reference. [Accepts deed to land and roadway on behalf of the state, of a historic spot on which Pawnee Rock is situated, and provides for the appointment of a board of trustees of said land.]

History: L. 1908 (Special Session), ch. 87; R.S. 1923, 76-2005.



76-2005a Pawnee Rock historical state park designated; management; rules and regulations.

76-2005a. Pawnee Rock historical state park designated; management; rules and regulations. The land on which Pawnee Rock is located and the roadway from it to the town of Pawnee Rock, which property was accepted by the governor of the state of Kansas for and on behalf of the state of Kansas in accordance with chapter 87 of the 1908 Special Session Laws of Kansas, is hereby designated and known as the "Pawnee Rock historical state park." Said park shall be under the control and management of the state historical society, said society to have the power to make such rules and regulations relating to the use, preservation, improvement, control and maintenance of said Pawnee Rock historical state park as it shall deem advisable.

History: L. 1963, ch. 444, § 1; July 1.



76-2005b Pawnee Rock historical state park; functions and duties of board of trustees imposed upon executive secretary of state historical society.

76-2005b. Pawnee Rock historical state park; functions and duties of board of trustees imposed upon executive secretary of state historical society. The board of trustees provided to be appointed by chapter 87 of the Laws of 1908 Special Session (referred to in K.S.A. 76-2005) is hereby abolished. All powers, functions and duties of said board of trustees relating to Pawnee Rock are hereby conferred and imposed upon the executive secretary of the state historical society.

History: L. 1974, ch. 418, § 1; July 1.



76-2006 Designation of Fort Hays military reservation for park purposes; redesignation of boundary authorized.

76-2006. Designation of Fort Hays military reservation for park purposes; redesignation of boundary authorized. (a) The state board of regents shall designate and set aside for public park purposes that portion of the Fort Hays military reservation which was the site of the buildings of old Fort Hays, together with the remaining buildings of said fort, and such other portions of said reservation as the board may deem to be of particular historical interest or which, in the judgment of said board, may be favorably situated and well adapted for park purposes, and the setting aside of which for park purposes will not interfere with the reasonable use of said reservation by either of the educational institutions now established thereon.

(b) Within six (6) months after the effective date of this act, the state board of regents may redesignate the boundaries of that portion of the Fort Hays military reservation set aside for park purposes by establishing the approximate center of the channel of Big creek as the boundary between Fort Hays state university and the Kansas frontier historical park.

History: L. 1931, ch. 66, § 1; L. 1978, ch. 383, § 1; July 1.



76-2007 Same; name of park; control; rules and regulations.

76-2007. Same; name of park; control; rules and regulations. The portion of said reservation so set aside and designated by the state board of regents for park purposes, together with the strip of ground along Big creek in section 4, township 14, range 18, which has been heretofore set aside for park purposes, as modified by the redesignation authorized by subsection (b) of K.S.A. 76-2006, shall be known as the Kansas frontier historical park on the Fort Hays military reservation, and said park shall at all times be subject to the active administration, supervision and control of the secretary of the state historical society. The custody and management thereof shall be in such secretary, with the approval of the state board of regents. The secretary of the state historical society, subject to revision by the state board of regents, may adopt all proper and needful rules and regulations for the use, preservation, improvement, control and maintenance of said park and grounds and buildings thereon, and may permit such use of the ground or any portion thereof, as is not inconsistent with this act or the act of which this section is amendatory or with the purposes for which said grounds have been set aside.

History: L. 1931, ch. 66, § 2; L. 1963, ch. 445, § 1; L. 1974, ch. 418, § 2; L. 1976, ch. 410, § 1; L. 1978, ch. 383, § 2; July 1.



76-2007a Fort Hays military reservation; lease of certain lands to city of Hays; terms and conditions.

76-2007a. Fort Hays military reservation; lease of certain lands to city of Hays; terms and conditions. (a) The state of Kansas is hereby authorized to lease a tract of land to the city of Hays for use as a golf course open to the public or for such other purpose as may be specified in the lease entered into in accordance with this act, which tract is located in Ellis county, Kansas, in what is officially known as the Kansas frontier historical park on the Fort Hays military reservation, and which tract is described as follows: A tract of land in the southeast quarter of section 5, township 14 south, range 18 west of the sixth principal meridian, Ellis county, Kansas, more particularly described as follows: Beginning at a point on the east line of section 5, at a point 846 feet north of the southeast corner of section 5; thence west one-half mile to the west line of the southeast quarter of section 5; thence north along the west line of the southeast quarter, a distance of 1772 feet; thence with an angle of 90°0′ to the right, a distance of 251.19 feet; thence with an angle of 90°0′ to the right, a distance of 110.78 feet; thence with an angle of 28°42′20″ to the left, a distance of 342.78 feet; thence with an angle of 35°13′00″ to the right, a distance of 445.70 feet; thence with an angle of 74°45′30″ to the left, a distance of 421.00 feet; thence with an angle of 7°00′06″ to the left, a distance of 201.56 feet; thence with an angle of 80°17′44″ to the left, a distance of 488.04 feet; thence with an angle of 15°05′58″ to the right, a distance of 379.85 feet to the south right-of-way line of alternate U.S. 183 highway; thence easterly along the south right-of-way, a distance of approximately 1,294 feet, to the east line of section 5; thence south along the east line to the point of beginning, less any existing public road right-of-way.

(b) Such lease shall be signed by the secretary of the state historical society, attested by the secretary of state and signed by the governing body of the city or its authorized representative. The lease shall be for a period of 15 years and shall be entered into upon such terms and conditions as the secretary of the state historical society and the governing body of such city shall agree to, consistent with the provisions of K.S.A. 76-2007b, and amendments thereto, and such lease shall require that the real estate shall be maintained and operated by the city at no cost to the state.

History: L. 1976, ch. 410, § 2; L. 1979, ch. 303, § 1; L. 1995, ch. 182, § 1; Apr. 27.



76-2007b Same; lease renewable or cancelable.

76-2007b. Same; lease renewable or cancelable. The lease entered into pursuant to the provisions of K.S.A. 76-2007a, and amendments thereto, shall be renewable at the end of 15 years or may be deemed cancelled at the instance of either of the parties thereto. Such lease shall be deemed cancelled automatically, after notice thereof to the governing body of the city, if any of the provisions of the lease are violated.

History: L. 1976, ch. 410, § 3; L. 1979, ch. 303, § 2; L. 1995, ch. 182, § 2; Apr. 27.



76-2007d Lease of certain lands to city of Hays for use as a public park; terms and conditions.

76-2007d. Lease of certain lands to city of Hays for use as a public park; terms and conditions. (a) The state of Kansas is hereby authorized to lease two tracts of land to the city of Hays for use as a public park or for such other purpose as may be specified in the lease entered into in accordance with this act, which tracts are located in Ellis county, Kansas, on the Fort Hays military reservation, and which tracts are described as follows: (1) A tract of land in sections 4 and 5, township 14 south, range 18 west of the sixth principal meridian in Ellis county, Kansas and more particularly described as follows: Commencing at the west quarter corner of section 4, township 14 south, range 18 west; thence on an assumed bearing of N 1°24′55″ E along the west line of said section 4, a distance of 153.67 feet to the point of beginning, said point being the centerline of Big creek; thence S 60°23′28″ E, a distance of 186.48 feet to the intersection of Big creek and the centerline of Main street of Hays, Kansas, extended; thence N 28°31′43″ E along said centerline, a  distance of 342.80 feet, to the south line of the city of Hays, Kansas, city limits; thence S 87°41′44″ E along said south line, a distance of 2,324.63 feet; thence S 57°28′52″ E along said south line, a distance of 509.53 feet to a point on the east bank of Montgomery street drainage ditch; thence S 12°40′08″ W, a distance of 494.82 feet to the centerline of U.S. highway 183 alternate; thence N 83°25′42″ W, a distance of 100.00 feet to the intersection of the centerline of U.S. highway 183 alternate and the centerline of Montgomery street drainage ditch; thence S 5°42′34″ W, a distance of 336.07 feet to the intersection of the centerline of Montgomery street drainage ditch and the centerline of Big creek; thence along Big creek, N 75°47′39″ W, a distance of 131.00 feet; thence S 48°38′29″ W, a distance of 107.51 feet; thence S 14°22′13″ W, a distance of 180.30 feet; thence S 51°17′42″ W, a distance of 119.42 feet; thence S 23°24′20″ W, a distance of 274.93 feet; thence S 89°55′54″ W, a distance of 196.32 feet; thence N 12°21′04″ W, a distance of 355.94 feet; thence N 21°20′43″ W, a distance of 356.34 feet; thence N 11°05′55″ W, a distance of 231.87 feet to the centerline of U.S. highway 183 alternate; thence N 90°00′00″ W along said centerline, a distance of 2,259.45 feet; thence along said centerline on a curve to the right having a radius of 2,864.93 feet, an arc distance of 2,251.51 feet to the intersection of the westerly line of the Fort Hays historical park and the centerline of said U.S. highway 183 alternate; thence N 39°29′01″ E along said westerly line, a distance of 787.86 feet to the centerline of Big creek; thence along Big creek S 43°31′46″ E, a distance of 67.78 feet; thence S 50°15′35″ E, a distance of 461.61 feet; thence S 61°38′12″ E, a distance of 274.51 feet; thence S 69°20′49″ E, [a] distance of 249.84 feet; thence N 87°18′05″ E, a distance of 132.30 feet; thence S 51°08′58″ E, a distance of 241.51 feet; thence S 3°18′54″ E, a distance of 162.74 feet; thence S 75°32′45″ E, a distance of 232.26 feet; thence N 14°11′20″ E, a distance of 210.00 feet; thence S 71°06′32″ E, a distance of 387.84 feet to the point of beginning, less existing roadway right-of-way. Said tract contains 89.75 acres, more or less; and

(2) a tract of land in the northeast quarter (NE1/4) of section 5, township 14 south, range 18 west of the sixth principal meridian in Ellis county, Kansas, more particularly described as follows: Commencing at the east quarter corner of section 5, township 14 south, range 18 west; thence on an assumed bearing of N 1°24′55″ E along the east line of said section 5, a distance of 153.67 feet; thence on a bearing of N 68°52′12″ W, a distance of 2,074.09 feet to the point of beginning; thence on a bearing of S 39°29′01″ W, a distance of 586.7 feet; thence on a bearing of N 40°58′23″ W, a distance of 158.96 feet; thence on a bearing of N 24°56′16″ E, a distance of 606.3 feet; thence on a bearing of S 45°36′41″ E, a distance of 310.17 feet to the point of beginning. Said tract contains 3.091 acres, more or less.

(b) Each such lease shall be signed by the governor of the state of Kansas, attested by the secretary of state and signed by the governing body of said city or its authorized representative. The lease of the tract described in subsection (a) (1) of this section shall be for a period of fifty (50) years and the lease of the tract described in subsection (a) (2) shall be for a period of five (5) years and each shall be entered into upon such terms and conditions as the governor and the governing body of such city shall agree to, consistent with the provisions of K.S.A. 76-2007e and 76-2007f, and such lease shall require that the real estate so leased shall be maintained and operated by said city at no cost to the state.

History: L. 1978, ch. 380, § 1; July 1.



76-2007e Same; lease renewable or cancellable.

76-2007e. Same; lease renewable or cancellable. The leases entered into pursuant to the provisions of this act shall be renewable at the end of their respective terms or may be deemed cancelled at the instance of either of the parties thereto.  Either of such leases shall be deemed cancelled automatically, after notice thereof to the governing body of the city, if any of the provisions of K.S.A. 76-2007f are violated.

History: L. 1978, ch. 380, § 2; July 1.



76-2007f Same; restrictions and limitations on lease.

76-2007f. Same; restrictions and limitations on lease. Each of the leases entered into pursuant to the provisions of this act shall contain the following restrictions or limitations on the use of the tracts of land so leased: (a) No earth-altering operation, other than landscaping, shall be undertaken on such property without the written consent of: (1) The Kansas state historical society, with respect to that portion of the tract of land described in subsection (a)(1) of K.S.A. 76-2007d which is under the jurisdiction of said society; or (2) the state board of regents, with respect to that portion of the tract of land described in subsection (a)(1) of K.S.A. 76-2007d which is under the jurisdiction of said board and the tract of land described in subsection (a)(2) of K.S.A. 76-2007d;

(b) the city, or its designated agent, shall be liable for any damage to any state-owned property or injury to any persons; and

(c) the state shall reserve the right to enter the premises and excavate any area of historical significance on the property leased.

History: L. 1978, ch. 380, § 3; July 1.



76-2007g Modification of terms of lease entered into under 76-2007a to 76-2007c, inclusive.

76-2007g. Modification of terms of lease entered into under 76-2007a to 76-2007c, inclusive. Any lease entered into prior to the effective date of this act under K.S.A. 76-2007a to 76-2007c, inclusive, may be modified, with the agreement of the parties thereto, to provide for the changes in the terms of such lease authorized by this act.

History: L. 1979, ch. 303, § 4; April 20.



76-2008 Old Shawnee Mission declared to possess historical interest.

76-2008. Old Shawnee Mission declared to possess historical interest. The following described tract of land is declared to possess unusual historical interest: All that part of the east half (1/2) of the southwest quarter (1/4) of section three (3) in township twelve (12), range twenty-five (25), in Johnson county, Kansas, described as follows: Beginning at the northwest corner of the southeast quarter of the southwest quarter of said section three (3); thence north along the west line of the east half of said quarter section 475.4 feet; thence east at right angles to the last described course 472.85 feet; then southeasterly along a line making a southwest angle of 94°13′20″ with the last described course 1,024.37 feet to a point which is 545.6 feet south of the line of the southeast quarter of the southwest quarter of said section three (3) measured at right angles thereto; thence west and parallel to the north line of said quarter section 548.27 feet to a point in the west line thereof, thence north 545.5 feet to the point of beginning, containing 11.97 acres.

History: L. 1927, ch. 205, § 1; Feb. 10.



76-2009 Same; history.

76-2009. Same; history. Said land and the buildings standing thereon constitute the buildings and site of the Old Shawnee Mission, established by the Methodist church in the year 1829. That they were the first buildings of any pretention of substantial construction built in the territory that is now Kansas. That for many years they constituted the farthest permanent outpost of western immigration. That in 1855 they became the residence of Governor Reeder and the first territorial officers; and in that year housed the first legislature of Kansas, which legislature named the first permanent capital of Kansas. That they were the barracks of federal troops during the civil war. That they were the headquarters for early Indian campaigns, and were the center around which waged the border warfare. That this mission was the first point in Kansas on the Old Santa Fe trail, and was the mobilization center on the Oregon trail, later made famous by "the covered wagon."

History: L. 1927, ch. 205, § 2; Feb. 10.



76-2010 Same; eminent domain.

76-2010. Same; eminent domain. Said land be taken for the use and benefit of the state of Kansas by condemnation as provided by law.

History: L. 1927, ch. 205, § 3; Feb. 10.



76-2011 Same; state historical society to be custodian.

76-2011. Same; state historical society to be custodian. The state historical society shall be the custodian of the land described in K.S.A. 76-2008 and the buildings thereon which constitute the buildings and site of the Old Shawnee Mission.

History: L. 1927, ch. 205, § 4; L. 1978, ch. 384, § 1; July 1.



76-2012 Same; management and control of real estate; donations.

76-2012. Same; management and control of real estate; donations. The state historical society shall have the management and control of said real estate after the same is reduced to the possession of the state of Kansas, and is authorized to do all things necessary to and consistent with the use of the same by the state, as a place of unusual historical interest. The said society, in its discretion, may cooperate with patriotic societies in the use thereof, not inconsistent with the purposes of the state, and may accept gifts of money, property or services from organizations and individuals and apply the same to the use and benefit of the state in the preservation and improvement and furnishing of said real estate and buildings.

History: L. 1927, ch. 71, § 7; L. 1957, ch. 471, § 1; June 29.



76-2014 Highland Presbyterian mission declared to possess historical interest.

76-2014. Highland Presbyterian mission declared to possess historical interest. The Highland Presbyterian mission building, and site, consisting of approximately fifteen acres of land situated in Iowa township, Doniphan county, Kansas, is hereby declared to possess unusual historical interest.

History: L. 1941, ch. 349, § 1; June 30.



76-2015 Same; custodian; caretakers; advisory board of trustees abolished.

76-2015. Same; custodian; caretakers; advisory board of trustees abolished. The state historical society shall be the custodian of the Highland Presbyterian mission. The advisory board of trustees heretofore provided for by this section is hereby abolished. The secretary of the state historical society is hereby authorized to employ a caretaker for said mission.

History: L. 1941, ch. 349, § 2; L. 1963, ch. 446, § 1; L. 1974, ch. 418, § 3; July 1.



76-2016 Same; management of property.

76-2016. Same; management of property. Said property shall be managed by the secretary of the state historical society.

History: L. 1941, ch. 349, § 3; L. 1963, ch. 446, § 2; July 1.



76-2017 Acquisition of site of the historic pony express station, situated near Hanover in Washington county; eminent domain.

76-2017. Acquisition of site of the historic pony express station, situated near Hanover in Washington county; eminent domain. For the purpose of acquiring said land and improvements thereon and carrying out the provisions of this act, there is hereby conferred upon the Washington County Oregon Trail Association the same rights of eminent domain as are conferred by law upon corporations in the acquisition of such lands and the buildings and improvements thereon, for and in the name of the state of Kansas.

History: L. 1941, ch. 71, § 2; April 11.



76-2017a Same; custody and management of station.

76-2017a. Same; custody and management of station. On and after July 1, 1963, the custody, control and management of the historic pony express station, situated near Hanover in Washington county, Kansas, shall be vested in the state historical society, said society to have the power to make such rules and regulations relating to the use, preservation, improvement, control and maintenance of said historic pony express station as it shall deem advisable.

History: L. 1963, ch. 447, § 1; July 1.



76-2018 Certain lands in Gove county, Ottawa county, and Barber county declared to possess historical interest.

76-2018. Certain lands in Gove county, Ottawa county, and Barber county declared to possess historical interest. The following described land is hereby declared to possess unusual historical interest:

(1) All that part of the forty acres out of the northeast quarter of section thirty-three, and the sixteen acres out of the southwest quarter of section thirty-four and also the sixteen acres out of the north half of section thirty-three, all of township fourteen, range thirty-one, in Gove county, Kansas, not to exceed seventy-five acres, commonly known as "Monument Rocks and Sphynx," the exact boundaries of which shall be designated by the state historical society, under such terms and agreements as may be reached with the owners of such land without expense to the state except as may be provided by law.

(2) All that part of the thirty acres out of the southeast quarter of section two, and forty-five acres out of the southwest quarter of section one, and all of the northwest quarter of section twelve, and also the northeast twenty acres out of the southwest quarter of section twelve, all of township fourteen, range twenty-six, in Gove county, Kansas, not to exceed two hundred and sixty acres, commonly known as "Castle Rock," the exact boundaries of which shall be designated by the state historical society, under such terms and agreements as may be reached with the owners of such land without expense to the state except as may be provided by law.

(3) All that part of the south half of the southwest quarter of section fourteen, township eleven, range four, in Ottawa county, Kansas, not to exceed thirty acres, commonly known as "Rock City," the exact boundaries of which shall be designated by the state historical society, under such terms and agreements as may be reached with the owners of such land without expense to the state except as may be provided by law.

(4) All that part of the southwest quarter of the southwest quarter of section twenty-five, the south half of the south half of section twenty-six, the north half of the northeast quarter of section thirty-five, and the northwest quarter of the northwest quarter of section thirty-six, all in township thirty-one, range fifteen, in Barber county, Kansas, not to exceed thirty acres, commonly known as the "natural bridge," the exact boundaries of which shall be designated by the state historical society, under such terms and agreements as may be reached with the owners of such land without expense to the state except as may be provided by law.

History: L. 1941, ch. 359, § 1; June 30.



76-2019 Same; acquisition by state historical society; rules and regulations.

76-2019. Same; acquisition by state historical society; rules and regulations. The state historical society shall have authority and is hereby directed to take and acquire such lands in the name of the state, by donation, devise or bequests, including any and all rights therein or thereon, for the purpose of establishing, improving, keeping and maintaining the same as state parks, and shall have the power to do any and all things necessary and proper to carry out the intentions and purposes of this act and to make such rules and regulations as may be necessary from time to time.

History: L. 1941, ch. 359, § 2; June 30.



76-2020 Same; eminent domain, when.

76-2020. Same; eminent domain, when. Whenever it becomes necessary to acquire the land mentioned in K.S.A. 76-2018 and whenever in the opinion of the attorney general there has been deposited with the clerk of the district court of the county in which such land is located sufficient money to pay any and all claims, it shall be the duty of the attorney general to file condemnation proceedings and such proceedings shall be conducted in the manner as provided in article 3 [*] of chapter 26 of the General Statutes of 1935, insofar as same is applicable.

History: L. 1941, ch. 359, § 3; June 30.

* New procedure act, see ch. 26, art. 5.



76-2021 Acceptance of land in Linn county being the site of the Marais des Cygnes massacre.

76-2021. Acceptance of land in Linn county being the site of the Marais des Cygnes massacre. The governor of the state of Kansas is hereby authorized to accept for the state of Kansas a deed to the said tract of land whenever the same is tendered to him or her: Provided, The governor shall not accept a deed to said tract of land until the attorney general shall have examined the abstract of title to said land and determines that such deed would convey such land in fee simple to the state of Kansas.

History: L. 1941, ch. 350, § 1; June 30.



76-2022 Same; name of park; management; advisory board of trustees abolished.

76-2022. Same; name of park; management; advisory board of trustees abolished. Said tract of land is hereby designated as the Marais des Cygnes Massacre Memorial Park, and the same shall be under the control and management of the state historical society. The advisory board of trustees heretofore provided for by this section is hereby abolished.

History: L. 1941, ch. 350, § 2; L. 1963, ch. 448, § 1; L. 1974, ch. 418, § 4; July 1.



76-2023 Old Indian Mission in Morris county; purchase.

76-2023. Old Indian Mission in Morris county; purchase. The board of administration is hereby authorized and empowered to purchase, at a price not exceeding the sum of twenty-three thousand five hundred (23,500) dollars, for and on behalf of the state of Kansas, the building known as the "Old Indian Mission" and the site upon which such building is located, which site covers slightly more than one-half (1/2) of a city block, which is located in the city of Council Grove in Morris county, Kansas. The board of administration shall not issue its voucher in payment for such property until the vendor shall furnish an abstract of title showing a merchantable title, and a warranty deed conveying said property in fee simple to the state of Kansas and until such abstract and deed have been approved, in writing, by the attorney general. Upon the delivery of said deed to the board of administration, said board shall file the same in the office of the secretary of state.

History: L. 1951, ch. 440, § 1; April 4.



76-2024 Same; custodian.

76-2024. Same; custodian. That upon the taking over of said property by the state, the governor shall designate the state historical society the custodian thereof, and he or she shall direct the secretary of the state historical society to take such action as said secretary shall deem necessary and advisable for the proper preservation, restoration, care and maintenance of said property.

History: L. 1951, ch. 440, § 2; April 4.



76-2025 Certain lands containing boyhood home of General Frederick Funston declared to possess historical interest.

76-2025. Certain lands containing boyhood home of General Frederick Funston declared to possess historical interest. The following described tract of land is hereby declared to possess unusual historical interest: A plat of land one hundred twenty-six (126) feet in width from north to south and one hundred eighty-six (186) feet in length from west to east, upon and in the center of which is located a one and one-half (1 1/2) story frame house known as the E. H. Funston home and the boyhood home of General Frederick Funston, all of which land is located in the northwest quarter, section 2, township 24, range 18, in Allen county, Kansas.

History: L. 1955, ch. 368, § 1; July 1.



76-2026 Certain lands containing General Frederick Funston boyhood home; authority to dispose of such property, guidelines.

76-2026. Certain lands containing General Frederick Funston boyhood home; authority to dispose of such property, guidelines. (a) The state historical society may rent, lease or dispose of, by gift, sale or other conveyance, all or part of the state-owned property located within the tract of land described in K.S.A. 76-2025 and amendments thereto and as more specifically described in the deed of conveyance to the state of Kansas, including improvements thereon and including the personal property which was in the home thereon and which is in the possession of the state historical society, known as the General Frederick Funston boyhood home. In doing so, the state historical society shall give a right of first refusal to receive as a gift all of such property, both real and personal, as one unit free of restrictions on future use and enjoyment of such property, to Frank Funston Eckdall and his daughter, Deborah E. Helmken, Frank Funston Eckdall being the son of the now deceased grantors, Ella Funston Eckdall and F.A. Eckdall, in the original deed of conveyance of the real estate to the state of Kansas. Next the right of refusal to receive as a gift all of such property as a unit shall be given to Allen county historical society or to any other association or entity comprised of or established by residents of Allen county which has the historic preservation of the General Frederick Funston boyhood home and its contents as a primary purpose of the entity.

(b) The state historical society shall have power to do any and all things necessary to carry out the intent and purposes of this act and to adopt, as may be necessary, such rules and regulations for the use, enjoyment and government of any state-owned property located within the tract of land described in K.S.A. 76-2025 and amendments thereto.

(c) The disposition by gift, sale or other conveyance authorized by this section is not subject to the provisions of K.S.A. 75-3043a and amendments thereto.

History: L. 1955, ch. 368, § 2; L. 1993, ch. 203, § 1; July 1.



76-2027 State park, site or facility; certain acts prohibited.

76-2027. State park, site or facility; certain acts prohibited. It shall be unlawful for any person, being upon the premises of any state park, site or facility of which the Kansas state historical society is trustee under the provisions of K.S.A. 75-2701, or any amendments thereto, to damage, deface or destroy any building or part thereof located upon such premises, or any furnishings therein or thereon, or to damage, destroy or deface any lawns, trees, shrubbery, flowers, plants or equipment located upon such premises; or to park or drive any motor or other vehicle upon any part of such premises except upon the duly established drives, roads, streets or public parking facilities as indicated by signs, markers or notices established and posted by the Kansas state historical society or its duly authorized agents; or to exceed any posted speed limit on drives, roads or streets located on such premises; or to picnic or engage in sports or other recreational activities in any areas upon such premises except those designated for such purpose by posted notices or signs of the Kansas state historical society or its duly authorized agents.

History: L. 1959, ch. 334, § 1; June 30.



76-2028 State park, site or facility; employment of police officers; powers; jurisdiction of courts.

76-2028. State park, site or facility; employment of police officers; powers; jurisdiction of courts. The Kansas state historical society may employ and commission a person or persons as police officers at any such historical site, park or building, and such person so commissioned shall have the authority of any police officer or sheriff for the purpose of enforcing this act. The jurisdiction of any prosecution arising hereunder is hereby conferred upon the district court of the county in which such site, park or building is located.

History: L. 1959, ch. 334, § 2; L. 1977, ch. 105, § 28; July 1.



76-2029 Same; penalties for violations.

76-2029. Same; penalties for violations. Any person, firm, association or corporation who shall violate any of the provisions of this act shall be guilty of a misdemeanor and upon conviction thereof, shall be fined not more than twenty-five dollars ($25) or be confined to the county jail not to exceed thirty (30) days, or both such fine and imprisonment.

History: L. 1959, ch. 334, § 3; June 30.



76-2030 Historic Grinter Place to be acquired as historical landmark; history.

76-2030. Historic Grinter Place to be acquired as historical landmark; history. Historic Grinter Place, including the residence of Moses Grinter, located in Muncie, Wyandotte county, Kansas, is hereby declared to possess unusual public interest. Moses Grinter was the first permanent white settler in Wyandotte county and established the first ferry operation in the state. The first grist and sawmill operation was also established on this site and the first post office in Kansas, other than at a military post, was also established here.

History: L. 1968, ch. 329, § 1; July 1.



76-2031 Same; acquisition by state historical society; rules and regulations; approval of attorney general.

76-2031. Same; acquisition by state historical society; rules and regulations; approval of attorney general. The state historical society is hereby authorized to accept and hold, in the name of the state, Old Grinter House, located in Muncie, Wyandotte county, Kansas, together with tracts of land upon which the dwelling is located and such other contiguous tracts, with the improvements thereon, as may be deemed necessary by the historical society to properly establish and maintain an historical landmark and museum to be known as the "Historic Grinter Place." Such lands, dwellings and improvements shall be acquired in fee simple by gift, grant or designation only for the purpose of establishing and maintaining such an historical landmark and museum. The state historical society shall have the power to do any and all things necessary to carry out the intent and purpose of this act and to make such rules and regulations for the use, enjoyment and government of the premises as may be necessary. Conveyances of property shall not be accepted until the attorney general shall have examined the abstract of title to said property and determined that such conveyance would convey property in fee simple to the state of Kansas.

History: L. 1968, ch. 329, § 2; July 1.



76-2032 Boyhood home of Colonel William F. Cody to be acquired as historical landmark.

76-2032. Boyhood home of Colonel William F. Cody to be acquired as historical landmark. The boyhood home of Colonel William F. Cody known throughout the world as "Buffalo Bill" being located in Salt Creek Valley, Kickapoo township in Leavenworth county, Kansas, is hereby declared to possess unusual public interest due to his name having gone down in history as one of the great early pioneering characters of America. The foregoing being established facts, it is further declared that acquisition of these lands would make possible the preservation of Kansas early historical lore of unusual public interest.

History: L. 1968, ch. 373, § 1; July 1.



76-2033 Same; acquisition by state historical society; rules and regulations; approval of attorney general.

76-2033. Same; acquisition by state historical society; rules and regulations; approval of attorney general. The state historical society is authorized and empowered to accept from the Buffalo Bill state park committee, inc., and hold, in the name of the state, a tract of land not to exceed 12 acres, the exact boundaries of which shall be designated by the state historical society and agreed upon by the owners of said lands. Such lands, insofar as possible shall be the same upon which the original Isaac Cody homestead was filed in accordance with Kansas state records. Such lands shall be acquired for the purpose of establishing and maintaining a suitable historical landmark and memorial to this famous and popular early western hero and that period of important early turbulent history from which all Kansans have inherited their traditional and indomitable spirit. The state historical society shall have the power to do any and all things necessary to carry out the intent and purpose of this act and to make such rules and regulations for the use, enjoyment and government of the premises as may be necessary. Conveyance of said tract of land shall not be accepted until the attorney general shall have examined the abstract of title of said land and determined that such conveyance would convey such land in proper order to the state of Kansas.

History: L. 1968, ch. 373, § 2; July 1.



76-2034 Home of Isaac T. Goodnow declared historical landmark.

76-2034. Home of Isaac T. Goodnow declared historical landmark. The former home of Isaac T. Goodnow, father of the Kansas common-school system, cofounder of the first land grant university, and leader of a Kansas free state colony, located on a tract of land described as follows: The southeast quarter of section 12, township 10, range 7, in the city of Manhattan, Riley county, Kansas, which land is hereby declared to possess unusual public interest as a significant landmark of Kansas history.

History: L. 1969, ch. 423, § 1; July 1.



76-2035 Same; acquisition by state historical society; rules and regulations; approval by attorney general.

76-2035. Same; acquisition by state historical society; rules and regulations; approval by attorney general. The state historical society is authorized and empowered to accept and hold, in the name of the state, the dwelling house upon said premises, together with a tract of land upon which such dwelling house is located, not to exceed two (2) acres, the exact boundaries of which shall be designated by the state historical society, and agreed upon by the owners of said lands. Such lands and the improvements thereon shall be acquired in fee simple by gift, grant or designation for the purpose of establishing and maintaining it as an historical landmark and memorial to the father of the Kansas common-school system, cofounder of the first land grant university, and leader of a Kansas free state colony and the generation of pioneers he represented. The state historical society shall have the power to do any and all things necessary to carry out the intent and purpose of this act and to make such rules and regulations for the use, enjoyment and government of the premises as may be necessary. Conveyance of said tract of land shall not be accepted until the attorney general shall have examined the abstract of title to said land and determine that such conveyance would convey such land in fee simple to the state of Kansas.

History: L. 1969, ch. 423, § 2; July 1.



76-2036 Acquisition of real estate in Shawnee county as site for state historical museum.

76-2036. Acquisition of real estate in Shawnee county as site for state historical museum. The state historical society is authorized and empowered to acquire by purchase, or by lease-purchase agreement, or by condemnation proceedings, certain real estate for the site of a state historical museum, which property is located in Shawnee county, Kansas, and is more particularly described as follows:

"A part of the northwest quarter of section 32, township 11 south, range 15 east of the 6th P.M., in Shawnee county, Kansas, described as follows: Beginning at the northwest corner of said section 32; thence N 89°23′47″ E, 2638.78 feet to the northeast corner of said northwest quarter; thence S 00°02′40″ E, 1514.80 feet to the northerly right-of-way of a state highway, said point being 1123.4 feet north of the southeast corner of said quarter; thence S 89°27′53″ W, 950.40 feet; thence on a 1,557.4 foot radius curve to the left 1298.15 feet, said curve having a long chord of N 79°40′57″ W, 1260.90 feet; thence N 50°33′04″ W, 469.81 feet; thence S 89°55′58″ W, 85.00 feet to a point 1656.8 feet north of the southwest corner of said quarter; thence N 00°04′02″ W, 971.64 feet to the point of beginning; containing 81.393 acres, more or less, subject to an easement for road right-of-way over the west 25 feet of the above described tract."

History: L. 1973, ch. 345, § 1; May 2.



76-2037 Same; appraisers; limitation on amount which may be paid for property; eminent domain; payment for property acquired.

76-2037. Same; appraisers; limitation on amount which may be paid for property; eminent domain; payment for property acquired. Before any agreement shall be made to purchase the property described in K.S.A. 76-2036, the secretary of the state historical society shall request the attorney general to appoint three (3) disinterested appraisers to determine the market value of the property sought to be acquired, and no agreement shall be entered into nor purchase made of the land so appraised for a consideration greater than such market value appraisal. The consideration to be paid for such property in accordance with negotiated agreement shall not, in any case, exceed the sum of one hundred ninety thousand dollars ($190,000). Fees for such appraisers shall be paid from funds appropriated to the state historical society. If the state historical society, or its authorized designee, is unable to negotiate an agreement to purchase the lands herein described, he or she may discontinue negotiation and proceed to acquire the fee simple title to such lands by exercising the power of eminent domain and the attorney general shall, upon request from the state historical society or its authorized designee, immediately exercise the power of eminent domain in the name of the state for the acquisition of such property; and the said historical society is authorized to use any moneys appropriated for the purpose to pay for lands so acquired.

History: L. 1973, ch. 345, § 2; May 2.



76-2038 Same; method of payment; abstract and deed; approval by attorney general.

76-2038. Same; method of payment; abstract and deed; approval by attorney general. If an agreement can be negotiated for less than the appraised market value, purchase of such real estate is hereby authorized, without the exercise of the power of eminent domain, and the price agreed to may be made in one payment or in installments as hereinafter provided. Such lands shall be acquired in the name of the state of Kansas, and the state historical society shall not issue a voucher in payment therefor until the seller shall furnish an abstract showing a merchantable title, and a warranty deed conveying a fee simple title thereto to the state of Kansas nor until such abstract and deed have been approved by the attorney general: Provided, That in lieu of paying the full purchase price, the seller and the state historical society may enter into a lease-purchase agreement whereby payment for such property may be made in installments over a period not exceeding five (5) years. In the event such an agreement is entered into, it shall not become effective until approved by the attorney general, nor until such abstract and deed are approved as hereinbefore provided for nor until placed in escrow pursuant to an agreement approved by the attorney general.

History: L. 1973, ch. 345, § 3; May 2.



76-2039 Same; control, use, improvement, preservation and maintenance of property; rules and regulations.

76-2039. Same; control, use, improvement, preservation and maintenance of property; rules and regulations. Upon acquisition of the property as authorized by this act, the same shall be placed under the control and management of the state historical society and said society shall have power to adopt such rules and regulations relating to the use, preservation, improvement, control and maintenance thereof.

History: L. 1973, ch. 345, § 4; May 2.



76-2040 Acquisition of certain real estate in Linn county for Mine Creek Historical Park authorized.

76-2040. Acquisition of certain real estate in Linn county for Mine Creek Historical Park authorized. The state historical society is authorized and empowered to acquire by purchase, or by condemnation proceedings, certain real estate for the site of Mine Creek Historical Park, which property is located in Linn county, Kansas, and is more particularly described as follows:

The east half of the N.W. quarter of Section 13, Township 22, Range 24, containing 80 acres, more or less; and the N.W. quarter of the N.W. quarter of Section 13, Township 22, Range 24, containing 40 acres, more or less.

History: L. 1974, ch. 417, § 1; July 1.



76-2041 Same; appraisers; limitation on consideration; condemnation proceedings, when; use of moneys; duties of attorney general.

76-2041. Same; appraisers; limitation on consideration; condemnation proceedings, when; use of moneys; duties of attorney general. Before any agreement shall be made to purchase the property described in K.S.A. 76-2040, the secretary of the state historical society shall request the attorney general to appoint three (3) disinterested appraisers to determine the market value of the property sought to be acquired, and no agreement shall be entered into nor purchase made of the land so appraised for a consideration greater than such market value appraisal. The consideration to be paid for such property in accordance with negotiated agreement shall not, in any case, exceed the sum of fifty thousand dollars ($50,000). Fees for such appraisers shall be paid from funds available to the state historical society. If the state historical society, or its authorized designee, is unable to negotiate an agreement to purchase the lands herein described, he or she may discontinue negotiation and proceed to acquire the fee simple title to such lands by exercising the power of eminent domain and the attorney general shall, upon request from the state historical society or its authorized designee, immediately exercise the power of eminent domain in the name of the state for the acquisition of such property; and the said historical society is authorized to use any moneys appropriated for the purpose to pay for lands so acquired.

History: L. 1974, ch. 417, § 2; July 1.



76-2042 Same; purchase by negotiation, when; procedure; conditions; attorney general's duties.

76-2042. Same; purchase by negotiation, when; procedure; conditions; attorney general's duties. If an agreement can be negotiated for less than the appraised market value, purchase of all or a part of such real estate is hereby authorized, without the exercise of the power of eminent domain. Such lands shall be acquired in the name of the state of Kansas, and the state historical society shall not issue a voucher in payment therefor until the seller shall furnish an abstract showing a merchantable title, and a warranty deed conveying a fee simple title thereto to the state of Kansas nor until such abstract and deed have been approved by the attorney general. In the event such an agreement is entered into, it shall not become effective until approved by the attorney general, nor until such abstract and deed are approved as hereinbefore provided for nor until placed in escrow pursuant to an agreement approved by the attorney general. Said tracts may be acquired separately either by negotiation or condemnation.

History: L. 1974, ch. 417, § 3; July 1.



76-2043 Same; control and management under state historical society; rules and regulations; designation.

76-2043. Same; control and management under state historical society; rules and regulations; designation. Upon acquisition of the property as authorized by this act, the same shall be placed under the control and management of the state historical society and said society is authorized to do all things necessary to and consistent with the use of the same by the state as a place of unusual historical interest and may adopt and enforce rules and regulations relating to the use, preservation, improvement, control and maintenance thereof. Said area shall be known and designated as the Mine Creek Historical Park.

History: L. 1974, ch. 417, § 4; July 1.



76-2044 Disposition of Souders Historical Farm-Museum.

76-2044. Disposition of Souders Historical Farm-Museum. (a) The state historical society may dispose of, by gift, sale or other conveyance, all or part of the state-owned property located within the tract of land described in subsection (b), including all improvements thereon, known as the "Souders Historical Farm-Museum."

(b) The tract of land referred to in subsection (a) is described as follows: The northwest quarter (NW 1/4) and the north one-half (N 1/2) of the southwest quarter (SW 1/4) of section 18, township twenty-eight (28) south, range 4 west (R4W) of the 6th P.M. in Sedgwick county, Kansas, containing 240 acres, more or less.

(c) The disposition by gift, sale or other conveyance of state-owned property authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a and amendments thereto.

History: L. 1978, ch. 376, § 1; L. 1992, ch. 11, § 1; July 1.



76-2046 Certain lands visited by Spanish exploring expeditions in 16th century declared to possess historical interest.

76-2046. Certain lands visited by Spanish exploring expeditions in 16th century declared to possess historical interest. The following described land is hereby declared to possess unusual historical interest:  A tract of eighty (80) acres consisting of the east one-half (1/2) of the northeast one-quarter (1/4) of section 29, township 18 south, range 7 west of the 6th principal meridian, Rice county, Kansas.  Said land is the site of one of the principal towns and an important ceremonial center of the Quiviran (Wichita) Indians visited by the earliest Spanish exploring expeditions in the mid-16th century prior to the founding of Jamestown and Plymouth by the English.  The site is one of the more significant archeological sites in the great plains.

History: L. 1979, ch. 267, § 1; July 1.



76-2047 Same; acquisition by historical society authorized; appraisers; limitation on consideration; duties and approval of attorney general.

76-2047. Same; acquisition by historical society authorized; appraisers; limitation on consideration; duties and approval of attorney general. The state historical society is hereby authorized to purchase the land described in K.S.A. 76-2046 in fee simple in the name of the state from moneys appropriated for such purpose.  Before any agreement shall be made to purchase such land, three (3) disinterested appraisers shall be appointed in accordance with the provisions of K.S.A. 75-3043a to determine the market value thereof, and no agreement shall be entered into nor purchase made of the land so appraised for a consideration greater than such market value appraisal.  Such lands shall be acquired in the name of the state of Kansas, and the state historical society shall not issue a voucher in payment therefor until the attorney general shall have examined the abstract of title and deed to such land and has determined that such conveyance will convey such lands in fee simple to the state of Kansas.

History: L. 1979, ch. 267, § 2; July 1.



76-2048 Same; control and management; rules and regulations.

76-2048. Same; control and management; rules and regulations. Upon acquisition of the property as authorized by this act, the same shall be placed under the control and management of the state historical society and said society shall have power to adopt such rules and regulations relating to the use, preservation, improvement, control and maintenance thereof.

History: L. 1979, ch. 267, § 3; July 1.



76-2049 Charles Curtis home declared to possess historical interest.

76-2049. Charles Curtis home declared to possess historical interest. The following described land is hereby declared to possess unusual historical interest: Lots 361, 363 and 365, except the west 46 1/2 feet thereof, on Topeka avenue, all in the city of Topeka, original town, Shawnee county, Kansas, upon which is located a house known as the Charles Curtis home.

History: L. 1986, ch. 350, § 1; July 1.



76-2050 Same; acquisition by historical society; methods authorized; title examination by attorney general.

76-2050. Same; acquisition by historical society; methods authorized; title examination by attorney general. (a) The state historical society is authorized and empowered to acquire by purchase or by condemnation proceedings the land described in K.S.A. 76-2049 in fee simple in the name of the state from moneys appropriated for such purpose. Before any agreement shall be made to purchase such land and house, three disinterested appraisers shall be appointed in accordance with the provisions of K.S.A. 75-3043a, and amendments thereto, to determine the market value thereof, and no agreement shall be entered into nor purchase made of the land so appraised for a consideration greater than such market value appraisal.

(b) In lieu of acquisition by purchase or condemnation as provided in subsection (a), the state historical society is authorized and empowered to enter into an agreement to acquire the land described in K.S.A. 76-2049 by exchanging a specific tract or tracts of state-owned land, and any improvements thereon, for the land described in K.S.A. 76-2049, subject to approval of the terms of such agreement by the legislature or the state finance council acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c and amendments thereto. Any such tract or tracts of state-owned land shall be of comparable value to the land described in K.S.A. 76-2049.

(c) The land described in K.S.A. 76-2049 shall be acquired in the name of the state of Kansas and the state historical society shall not issue a voucher in payment thereof under subsection (a) and shall not enter into an exchange agreement under subsection (b) until the attorney general shall have examined the abstract of title and deed to such land and has determined that such conveyance will convey such land in fee simple to the state of Kansas.

History: L. 1986, ch. 350, § 2; July 1.



76-2051 Same; historical society to control and manage property acquired.

76-2051. Same; historical society to control and manage property acquired. Upon acquisition of the property as authorized by this act, the same shall be placed under the control and management of the state historical society and the society shall have power to adopt such rules and regulations relating to the use, preservation, improvement, control and maintenance thereof.

History: L. 1986, ch. 350, § 3; July 1.



76-2052 Lecompton constitutional hall declared to possess historical interest.

76-2052. Lecompton constitutional hall declared to possess historical interest. Historic Lecompton constitutional hall located on lots 16, 17, 18 and 19 in block 20 of the city of Lecompton in Douglas county, Kansas, is hereby declared to possess unusual historical interest.  Lecompton constitutional hall was the meeting place of the Kansas territorial legislature during 1856 and 1857, was the building in which the Lecompton constitution was written and voted on and has been designated a national landmark by the United States department of the interior.

History: L. 1986, ch. 351, § 1; July 1.



76-2053 Same; acquisition by historical society; title examination by attorney general.

76-2053. Same; acquisition by historical society; title examination by attorney general. (a) The state historical society is hereby authorized to acquire by purchase, from moneys appropriated for such purpose, or to acquire by gift, grant or donation the Lecompton constitutional hall and land described in K.S.A. 76-2052 in fee simple in the name of the state. If such building and land are to be acquired by purchases, before any agreement is made to purchase such building and land, three disinterested appraisers shall be appointed in accordance with K.S.A. 75-3043a and amendments thereto to determine the market value thereof and no agreement shall be entered into nor purchase made of such building and land so appraised for a consideration greater than such market value appraisal.

(b) The property comprised of the Lecompton constitutional hall and land described in K.S.A. 76-2052 shall be acquired in the name of the state of Kansas. If such property is acquired by purchase, the state historical society shall not issue a voucher in payment thereof until the attorney general has examined the abstract of title to the property and determined that such conveyance would convey property in fee simple to the state of Kansas. If such property is acquired by gift, grant or donation, the state historical society shall not accept the property until the attorney general has examined the abstract of title to the property and determined that such conveyance would convey property in fee simple to the state of Kansas.

History: L. 1986, ch. 351, § 2; July 1.



76-2054 Same; historical society to establish and control historical landmark and museum.

76-2054. Same; historical society to establish and control historical landmark and museum. Upon acquisition of the Lecompton constitutional hall and land described in K.S.A. 76-2052 as authorized by this act, the same shall be placed under the control and management of the state historical society and the society shall establish and maintain such building and land as a historical landmark and museum to be known as "historic Lecompton constitutional hall." The society may adopt rules and regulations relating to the use, preservation, improvement, control and maintenance of such building and land.

History: L. 1986, ch. 351, § 3; July 1.



76-2055 Pawnee Rock historic site; negotiations to cede to U.S. authorized.

76-2055. Pawnee Rock historic site; negotiations to cede to U.S. authorized. The secretary of the state historical society is hereby authorized on behalf of the state of Kansas to negotiate with representatives of the national park service of the federal department of the interior for the purpose of ceding to the United States as a satellite of Fort Larned national historic site Pawnee Rock historic site, more particularly described as follows:  (a) A tract of land commencing at the northeast corner of block 3 in the city of Pawnee Rock and running thence due north along the west boundary line of Center Street, in the city of Pawnee Rock, extending 1,822 feet to a point in the west boundary line of Center Street, extended, being a point in the northeast quarter of section 33, in township 20, south of range 15, west of the 6th Principal Meridian, for a place of beginning; thence at right angles due west 465 feet, thence at right angles due north 468.6 feet, thence at right angles due east 465 feet and thence at right angles due south 468.6 feet to the place of beginning; the same being and consisting of a tract of land of 5 acres, more or less, in the northeast quarter of section 33 above described, comprising the historic spot known as "Pawnee Rock" with a small park about the same, in Barton county, Kansas; (b) a strip of land out of the northeast quarter of section 33 in township 20 south of range 15 west of the 6th Principal Meridian, described as follows, to wit, commencing at a point where the west line of Center Street in the city of Pawnee Rock in Barton county intersects the north boundary line of the city of Pawnee Rock, as a place of beginning; and running thence due north along the west line of Center Street, extended, to a point 2,290.6 feet north of the south boundary line of Bismark Avenue in the city of Pawnee Rock, or 2,290.6 feet north of the northeast corner of block 27 in the city of Pawnee Rock, to a point in the northeast quarter of section 33, thence at right angles, due east 100 feet; thence at right angles due south to a point in the north boundary line of the city of Pawnee Rock; thence at right angles due west along the north boundary line of the city of Pawnee Rock to the place of beginning; consisting of 4.3 acres, more or less, used as a public avenue and highway; and (c) the roadway from state highway 56 and 156 to Pawnee Rock historical state park.

History: L. 1988, ch. 330, § 1; July 1.



76-2056 Historical society property; use by third parties.

76-2056. Historical society property; use by third parties. (a) The state historical society may permit the use of facilities and real property under the control of the society by groups for such special events as the society determines are in the public interest and will further the purposes of the society. The society shall adopt policies and guidelines for such use, consistent with the provisions of this section.

(b) The state historical society may establish a schedule of reasonable fees for the use of its facilities or real property pursuant to this section. The society shall remit all moneys received from such fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state historical society facilities fund which is hereby created. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the state historical society or a person designated by the secretary. Moneys in the fund shall be expended only for the purpose of paying costs associated with the use of facilities or real property pursuant to this section, including compensation of any personnel needed to oversee such use.

(c) Nothing in this section shall be construed to authorize a charge for general admission to a facility or real property under the control of the state historical society unless otherwise authorized by law.

(d) The state historical society may adopt such rules and regulations as necessary to implement and administer the provisions of this section.

History: L. 1990, ch. 180, § 1; L. 1991, ch. 275, § 1; L. 2001, ch. 5, § 433; July 1.



76-2057 Acquisition of William Allen White House in Emporia as historical landmark authorized; procedures; expenditures.

76-2057. Acquisition of William Allen White House in Emporia as historical landmark authorized; procedures; expenditures. (a) The state historical society is authorized to accept and hold, in the name of the state, the William Allen White House, located at 927 Exchange Street, Emporia, Kansas 66801, Lot 137, 139, 141 and 143 on Exchange St., Section 10, Township 19, Range 11E. Such real property and the improvements thereon shall be acquired in fee simple by gift, grant or designation for the purpose of establishing and maintaining it as a historical landmark and memorial to the great author, newspaper editor and a social and political force that shaped the state and the nation during the first half of the twentieth century. The state historical society shall have the power to do any and all things necessary to carry out the intent and purpose of this act and to make such rules and regulations for the use, enjoyment and government of the premises as may be necessary.

(b) Conveyance of the property described in subsection (a) shall not be accepted by the executive director of the state historical society until the attorney general approves the deed and determines that such conveyance would convey such land in fee simple to the state of Kansas.

(c) Moneys received by the state historical society from federal agencies or other federal sources for the William Allen White House shall be expended for restoring, equipping and otherwise preparing the William Allen White House for visitation by members of the public, including all interpretation and similar exhibit development, to the extent permitted by applicable federal requirements, guidelines and limitations.

(d) All expenditures by the state historical society for the operations or for any capital improvements for the William Allen White House shall be funded from moneys received from federal agencies, local governmental entities or private sources, including but not limited to fees and donations received from persons visiting the William Allen White House.

History: L. 2001, ch. 113, § 1; April 26.






Article 21 JUVENILE CORRECTIONAL FACILITIES; TOPEKA AND ATCHISON

76-2101 Kansas juvenile correctional complex.

76-2101. Kansas juvenile correctional complex. The name of the Topeka juvenile correctional facility is hereby changed to the Kansas juvenile correctional complex. On and after July 1, 2008, any reference to the state industrial school for boys, the youth center at Topeka or the Topeka juvenile correctional facility, or words of like effect, in any statute, contract or other document, shall be construed as referring to the Kansas juvenile correctional complex.

History: R.S. 1923, 76-2101; L. 1974, ch. 416, § 6; L. 1980, ch. 299, § 5; L. 1996, ch. 229, § 140; L. 1997, ch. 156, § 104; L. 2008, ch. 101, § 2; May 1.



76-2101a Atchison juvenile correctional facility; fee fund; remittances; expenditures.

76-2101a. Atchison juvenile correctional facility; fee fund; remittances; expenditures. The superintendent of the Atchison juvenile correctional facility shall remit all moneys received by or for the superintendent from charges and other operations of such institution to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Atchison juvenile correctional facility fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by such superintendent or by a person or persons designated by the superintendent.

History: L. 1973, ch. 369, § 18; L. 1974, ch. 416, § 7; L. 1980, ch. 299, § 6; L. 1996, ch. 229, § 141; L. 1997, ch. 156, § 105; L. 2001, ch. 5, § 434; L. 2008, ch. 101, § 3; May 1.



76-2101b Atchison juvenile correctional facility; management.

76-2101b. Atchison juvenile correctional facility; management. (a) There is hereby established, as a separate institution, the youth center at Atchison.  The name of the youth center at Atchison is hereby changed to the Atchison juvenile correctional facility.  On and after July 1, 1997, any reference in the laws of this state to the youth center at Atchison shall be construed as referring to the Atchison juvenile correctional facility.

(b) The commissioner of juvenile justice shall have the management and control of the Atchison juvenile correctional facility.

History: L. 1980, ch. 299, § 1; L. 1996, ch. 229, § 142; L. 1997, ch. 156, § 106; July 1.



76-2102 Site and buildings.

76-2102. Site and buildings. Laws 1879, chapter 170, sections 2 and 3, inclusive, included by reference. [Act provided for the selection of a site and the erection of buildings for the projected "state reform school" with the provision that the site be selected within five miles of the capitol building, and further that the city of Topeka should donate 160 acres of land suitable for the purpose.]

History: R.S. 1923, 76-2102.



76-2112 Work assignments.

76-2112. Work assignments. The commissioner of juvenile justice is hereby authorized to issue work assignments to any juvenile in the commissioner's custody and placed in a juvenile correctional facility.

History: R.S. 1923, 76-2112; L. 1972, ch. 161, § 20; L. 1974, ch. 416, § 11; L. 1976, ch. 411, § 9; L. 1980, ch. 299, § 8; L. 1996, ch. 229, § 144; July 1, 1997.



76-2120 Drainage district right-of-way.

76-2120. Drainage district right-of-way. Laws 1919, chapter 323, sections 1 to 4, inclusive, included by reference. [Act grants right-of-way for North Topeka drainage district across grounds of boys' industrial school for a drain ditch.]

History: R.S. 1923, 76-2120.



76-2124 Acceptance of certain real estate.

76-2124. Acceptance of certain real estate. The state board of administration is hereby authorized and directed to accept for and on behalf of the state of Kansas the transfer of title to the following described real estate situated in Shawnee county, state of Kansas, to wit:

A part of the northwest fractional quarter (NW 1/4) of sec. twenty-four (24), twp. eleven (11), range fifteen (R. 15), east of the sixth (6th) P.M., commencing at a point on the north line of said quarter (1/4) section, 12.02 chains west (W) of the northeast (NE) corner of said quarter (1/4) section, thence west (W) on said north (N) line 17.04 chains to the northwest (NW) corner of said quarter (1/4) section, thence south (S) 8.33 chains, thence east (E) 12 chains, thence south (S) 8.33 chains, thence east (E) 5.04 chains, thence north (N) to the place of beginning, containing eighteen and one-third (18 1/3) acres, and also commencing 8.33 chains south (S) of the northwest (NW) corner of lot No. 1 of the northeast (NE) fractional quarter (1/4) of sec. twenty-four (24), twp. eleven (11), range fifteen (R. 15), thence east twelve chains, thence south (S) 8.33 chains, thence west (W) 12 chains, thence north (N) 8.33 chains to place of beginning, containing ten (10) acres.

History: L. 1937, ch. 346, § 1; March 25.



76-2125 Kansas juvenile correctional complex; control and use.

76-2125. Kansas juvenile correctional complex; control and use. After conveyance of the legal title to the state of Kansas, the control of such lands shall be vested in the secretary of social and rehabilitation services for the use and benefit of the youth center at Topeka. On and after July 1, 1997, the control of such lands shall be vested in the commissioner of juvenile justice for the use and benefit of the Topeka juvenile correctional facility. On and after July 1, 2008, the control of such land shall be vested in the commissioner of juvenile justice for the use and benefit of the Kansas juvenile correctional complex.

History: L. 1937, ch. 346, § 2; L. 1974, ch. 416,§ 22; L. 1996, ch. 229, § 145; L. 1997, ch. 156, § 107; L. 2008, ch. 101, § 4; May 1.



76-2127 Acquisition of certain real estate.

76-2127. Acquisition of certain real estate. The state board of social welfare is hereby authorized and directed to purchase and acquire two certain tracts of real estate adjoining the state industrial school for boys in Shawnee county, Kansas, described as follows:

All that part of the northeast quarter of section 13, township 11, range 15, described as follows: Commencing at the northeast corner of said quarter section; thence running south 580 feet to the center of Soldier creek; thence up and along the center of Soldier Creek to its intersection with the west line of said quarter section; thence north and upon said west line of said quarter section 1250 feet; to the northwest corner of said quarter section; thence east on north line of said quarter section to the place of beginning, excepting the right-of-way of the Chicago, Kansas and Nebraska railroad across said tract of land, and excepting two tracts sold to the drainage board, in Shawnee county, Kansas, and

A part of the northeast quarter of section 18, township 11, south, range 16, east of the 6th P.M. described as follows: Commencing at the southwest corner of said quarter section; thence north on the west line of said quarter section, 610 feet to the center of Soldier creek; thence in an easterly direction up Soldier creek, 518 feet more or less, to a point which is 528 feet north and 453 feet east of the point of beginning; thence in an easterly direction 810 feet, to a point in the center of Soldier creek which is 522 feet north and 1,265 feet east of the point of beginning; thence in a southerly direction, up the center of Soldier creek, 630 feet more or less, to a point on the south line of said quarter section which is 940 feet east of the point of beginning; thence west 940 feet to the point of beginning, containing 12.64 acres more or less, in Shawnee county, Kansas.

The two tracts as described in the two foregoing paragraphs containing sixty-five (65) acres, more or less.

For the sum of four hundred dollars ($400) per acre and not to exceed twenty-six thousand dollars ($26,000), subject to the conditions hereinafter provided.

History: L. 1953, ch. 412, § 1; April 14.



76-2128 Kansas juvenile correctional complex; control and use.

76-2128. Kansas juvenile correctional complex; control and use. When the state of Kansas has acquired title to such real estate as hereinbefore provided such real estate shall be for the use of the Kansas juvenile correctional complex until other use is directed or disposition is made by the legislature.

History: L. 1953, ch. 412, § 4; L. 1974, ch. 416,§ 23; L. 1996, ch. 229, § 146; L. 1997, ch. 156, § 108; L. 2008, ch. 101, § 5; May 1.



76-2129 Acquisition of certain tract of land.

76-2129. Acquisition of certain tract of land. L. 1953, ch. 413, § 1, included by reference. [The state board of social welfare authorized and directed to purchase certain tract of land in Shawnee county near state industrial school.]

History: L. 1953, ch. 413, § 1; April 10.



76-2130 Grant of easement to North Topeka drainage district over certain state lands used by industrial school authorized; conditions.

76-2130. Grant of easement to North Topeka drainage district over certain state lands used by industrial school authorized; conditions. The state board of social welfare is hereby authorized and directed to grant to the North Topeka drainage district of Shawnee county a permanent easement for construction of the Soldier creek diversion project over and across the following described land situated in Shawnee county, Kansas, described as follows: A strip of land 500 feet in width, the center line of which begins at a point approximately 528 feet north and 453 feet east of the center of section 18, township 11, south, range 16, east of the 6th prime meridian and extending northerly and westerly to a point which is approximately 818.63 feet north of the northwest corner of the northeast quarter of section 13, township 11, south, range 15, east of the 6th prime meridian all in Shawnee county, Kansas. Such grant shall be made in accordance with, and subject to the conditions prescribed by K.S.A. 75-2130 to 75-2133, inclusive, or acts amendatory thereof. Such grant shall be made subject to the condition that the North Topeka drainage district will enter into a written agreement with said state board of social welfare which agreement shall provide that the North Topeka drainage district will:

(1) Fill the present channel of Soldier creek which is located within the boundaries of state property now under the control and management of the state board of social welfare for the uses and purposes of the state industrial school for boys, such filling to be made with dirt excavated in constructing the Soldier creek diversion project above mentioned; and

(2) spread any other excess dirt excavated in constructing said Soldier creek diversion project on and over the land of said industrial school for boys which is located north of the present channel of Soldier creek and south of the new Soldier creek diversion project to be constructed on the land granted by easement as authorized by this act.

History: L. 1958, ch. 22, § 1 (Special Session); May 8.



76-2131 Sale of certain lands in Shawnee county to Chicago, Rock Island and Pacific Railroad Company by secretary of administration authorized.

76-2131. Sale of certain lands in Shawnee county to Chicago, Rock Island and Pacific Railroad Company by secretary of administration authorized. The secretary of administration of Kansas is hereby authorized to sell in the manner hereinafter provided, to the Chicago, Rock Island and Pacific railroad company, a Delaware corporation, a tract of land owned by the state of Kansas and now being held for the use of the state industrial school for boys, the legal description of which tract is as follows:

Part of the northeast quarter of section 13, township 11 south, range 15 east, Shawnee county, Kansas, described as follows: Commencing at the northeast corner of said northeast quarter; thence south 88 degrees 49 minutes, 26 seconds west, along the north line of said northeast quarter, a distance of 1211.71 feet to the east right-of-way line of the Chicago, Rock Island and Pacific railroad; thence south 19 degrees 03 minutes 27 seconds east, along the east right-of-way line of said railroad, a distance of 375.67 feet to the south right-of-way line of the Soldier creek diversion project and the point of beginning; thence south 82 degrees 34 minutes 45 seconds east, along the south right-of-way line of the Soldier creek diversion project, a distance of 83.79 feet; thence south 19 degrees 03 minutes 27 seconds east, parallel to and 150 feet from the center line of the main track of the Chicago, Rock Island and Pacific railroad, a distance of 1232.37 feet; thence southeasterly 150 feet from and parallel to the center line of said main track, and on a curve to the left that has a radius of 5579.58 feet and a chord that bears south 19 degrees 39 minutes 10 seconds east, an arc distance of 115.93 feet to the north line of the south 60 acres of said northeast quarter; thence south 88 degrees 43 minutes 34 seconds west, along the north line of the south 60 acres of said northeast quarter, a distance of 79.25 feet to the east right-of-way line of said railroad; thence northwesterly along the east right-of-way line of said railroad and on a curve to the right that has a radius of 5654.58 feet and a chord that bears north 19 degrees 31 minutes 20 seconds west, an arc distance of 91.72 feet; thence north 19 degrees 03 minutes 27 seconds west, parallel to and 75 feet from the center line of said main tract and along the east right-of-way line of said railroad a distance of 1269.73 feet to the point of beginning. This tract contains 2.333 acres, more or less.

History: L. 1974, ch. 369, § 1; March 14.



76-2132 Same; appraisers, rejection of appraisals authorized; limitation on price per acre.

76-2132. Same; appraisers, rejection of appraisals authorized; limitation on price per acre. Said property shall be sold by quit claim deed for cash for a price to be determined as follows: The secretary of administration shall appoint three (3) competent and disinterested appraisers who shall make an appraisal of said land which appraisal shall be in writing and signed by the appraisers under oath and filed with the said secretary, which appraisal shall constitute the price for which said land shall be sold to said Chicago, Rock Island and Pacific railroad company, but in no event shall the sale price be less than five hundred dollars ($500) per acre and the secretary of administration shall have the right to approve or reject any appraisal. In the event an appraisal is rejected, the secretary may in the same manner cause the land to be again appraised and may thereafter sell the same as hereinbefore provided.

History: L. 1974, ch. 369, § 2; March 14.



76-2133 Same; sale condition.

76-2133. Same; sale condition. Said land shall be sold subject to the condition that if within a period of twenty (20) years from the date that said land is deeded to the purchaser, purchaser shall desire to sell any unimproved portion of said land, it shall first offer same to the state of Kansas at the price per acre which purchaser has paid to the state of Kansas hereunder.

History: L. 1974, ch. 369, § 3; March 14.



76-2134 Same; expenses of sale; disposition of proceeds.

76-2134. Same; expenses of sale; disposition of proceeds. The cost of any expenses of the sale to the secretary of administration shall be paid out of the proceeds of said sale, and the balance shall be placed by the state treasurer in a separate fund designated as the state industrial school for boys improvement fund for use as the legislature shall hereafter provide.

History: L. 1974, ch. 369, § 4; March 14.



76-2135 Secretary of administration authorized to convey certain land adjacent to Topeka juvenile correctional facility in Shawnee county to humane society; procedure; costs.

76-2135. Secretary of administration authorized to convey certain land adjacent to Topeka juvenile correctional facility in Shawnee county to humane society; procedure; costs. (a) The secretary of the department of administration is hereby authorized and empowered, for and on behalf of the juvenile justice authority, to convey, without consideration, to the helping hands humane society, inc., all of the rights, title and interest in the following described real estate, and any improvements thereon, located in Shawnee county, Kansas: Approximately 4.9 acres of real estate located in the northeast quarter of section 18, township 11 south, range 16 east; such 4.9 acres of real estate being located near or adjacent to the Topeka juvenile correctional facility and the Kansas juvenile correctional complex and near or adjacent to the property owned or used by the helping hands humane society, inc., as an animal shelter.

(b) Conveyance of such rights, title and interest in such real estate, and any improvements thereon, shall be executed in the name of the department of administration executed by the secretary of administration. The deed for such conveyance shall be by quitclaim deed.

(c) No exchange and conveyance of real estate and improvements thereon as authorized by this section shall be made by the secretary of administration until the deeds and conveyances have been reviewed and approved by the attorney general.

(d) All costs in any way related to the conveyance shall be paid by the helping hands humane society, inc. The conveyance of real property authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a, and amendments thereto.

History: L. 2005, ch. 63, § 2; L. 2006, ch. 150, § 4; April 27.






Article 22 BELOIT JUVENILE CORRECTIONAL FACILITY

76-2221 Secretary of administration authorized to convey land in Mitchell county to city of Beloit; procedure; costs.

76-2221. Secretary of administration authorized to convey land in Mitchell county to city of Beloit; procedure; costs. (a) The secretary of the department of administration is hereby authorized and empowered, for and on behalf of the juvenile justice authority, to convey, without consideration, all of the rights, title and interest in the following described real estate, and any improvements thereon, to the city of Beloit, Kansas:

A Tract of land in the Northwest Quarter of Section Four (4), Township Seven (7) South, Range Seven (7) West of the 6th P.M., Mitchell County, Kansas, more particularly described as follows: Beginning at the Northeast corner of the Northwest Quarter (NW/4) of Section Four (4), Township Seven (7) South, Range Seven (7) West of the 6th P.M., thence South along the East line of the said Northwest Quarter of Section Four (4) 1327.8 feet to a point 359.3 feet North of the Center corner of said Section Four (4); thence West 1342.0 feet to a point 310.9 feet North of the South 1/16 Corner of the NW/4 of said Section 4, thence North along the Center line of the NW/4, 493.4 feet to a point 527.0 feet South of the Center of said NW/4, thence West 621.0 feet, thence North 549.0 feet to a point on the East-West Center line of said NW/4, thence East 604.5 feet to the Center Corner of said NW/4, thence North 1319.55 feet along the North-South Center line of said NW/4 to a point on the North line of said Northwest Quarter, thence East along said North line to the point of beginning, including highway and road rights-of-way, park, and easements.

(b) Conveyance of such rights, title and interest in such real estate, and any improvements thereon, shall be executed in the name of the department of administration executed by the secretary of administration. The deed for such conveyance shall be by quitclaim deed.

(c) No exchange and conveyance of real estate and improvements thereon as authorized by this section shall be made by the secretary of administration until the deeds and conveyances have been reviewed and approved by the attorney general.

(d) All costs in any way related to the conveyance shall be paid by the city of Beloit, Kansas. The conveyance of real property authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a, and amendments thereto.

(e) In the event that the secretary of administration determines that the legal description of the parcel described by this section is incorrect, the secretary of administration may convey the property utilizing the correct legal description but the deed conveying the property shall be subject to the approval of the attorney general.

History: L. 2010, ch. 4, § 1; Mar. 11.






Article 23 STATE INDUSTRIAL REFORMATORY (HUTCHINSON)

76-2325 A.T. & S.F. right-of-way.

76-2325. A.T. & S.F. right-of-way. Laws 1889, chapter 194, section 1, included by reference. [Act granted right-of-way to A.T. & S.F. railway upon the state reformatory grounds.]

History: R.S. 1923, 76-2325.



76-2326 Hutchinson & Northern right-of-way.

76-2326. Hutchinson & Northern right-of-way. Laws 1917, ch. 307, section 1, included by reference. [Act granted right-of-way to Hutchinson & Northern railway company across certain lands in the reformatory grounds.]

History: R.S. 1923, 76-2326.






Article 24 STATE PENITENTIARY (LANSING)

76-2473 Investments of moneys in all Faiths chapel building fund; location of chapel; disposition of income; audit.

76-2473. Investments of moneys in all Faiths chapel building fund; location of chapel; disposition of income; audit. (a) The state treasurer shall have the custody and charge of all moneys in the all Faiths chapel building fund, which chapel is located at the Lansing correctional facility.

(b) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the all Faiths chapel building fund interest earnings based on:

(1) The average daily balance of moneys in the all Faiths chapel building fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 1973, ch. 385, § 1; L. 1975, ch. 404, § 10; L. 1987, ch. 295, § 15; L. 1989, ch. 48, § 101; L. 1990, ch. 309, § 81; L. 1992, ch. 272, § 16; L. 1996, ch. 253, § 36; May 23.



76-2474 Request to U.S. Army corps of engineers to repair certain levee damage at Lansing correctional facility; agreement for reimbursement for settlements arising therefrom, exception.

76-2474. Request to U.S. Army corps of engineers to repair certain levee damage at Lansing correctional facility; agreement for reimbursement for settlements arising therefrom, exception. The secretary of corrections is hereby authorized to execute a document, to be approved by the attorney general, requesting the corps of engineers of the United States army to repair damage to the levee at the Lansing correctional facility designated as No. 83B, located along the right bank of the Missouri river in section 16 and 17, township 9 south, range 23 east, Leavenworth county, Kansas, which was damaged from high waters during 1973, resulting in breaks in such levees. Such request shall be made in accordance with 33 U.S.C.A. 701 (N) (PL 85-99, 1955). The request authorized by this act may provide that the state of Kansas agrees to reimburse the United States for any payment made by the United States to third parties as a result of finding of liability by a court of competent jurisdiction, or as a result of settlement, arising out of the repair work requested, except that no reimbursement shall be made to the extent that the liability arises from the sole fault of the United States.

History: L. 1974, ch. 400, § 1; L. 1990, ch. 309, § 82; May 24.






Article 26 REVOLVING AND OTHER FUNDS

76-2613 Secretary of state fee refund fund; use and maintenance; prohibiting refunds or credits of $1 or less.

76-2613. Secretary of state fee refund fund; use and maintenance; prohibiting refunds or credits of $1 or less. (a) There is hereby created in the state treasury the secretary of state fee refund fund which shall be used, for the payment of any refunds of overpayments of moneys collected for fees by the secretary of state or for the reimbursement of the imprest fund of the secretary of state for the payment of such refunds therefrom.  The secretary of state refund fund shall be maintained by the secretary of state from the fees collected in the office of the secretary of state in an amount determined by the secretary of state as necessary to meet current refunding requirements.

(b) In any case of any fee collected by the secretary of state, there shall be no refund for any overpayment which is equal to $1 or less.  No credit shall be made for any amount which may not be refunded under this section.

History: L. 1966, ch. 4, § 3 (Budget Session); L. 1968, ch. 24,§ 2; L. 1969, ch. 424, § 2; L. 1972, ch. 347, § 2; L. 1976, ch. 368, § 2; L. 1982, ch. 363, § 16; July 1.



76-2614 Disposition of fee moneys and unreimbursable overpayments.

76-2614. Disposition of fee moneys and unreimbursable overpayments. Unless otherwise specifically provided by law, the secretary of state shall remit all moneys collected for fees and all overpayments which may not be refunded as provided in K.S.A. 76-2613, and amendments thereto, to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund, less any amounts withheld as provided in K.S.A. 76-2613, and amendments thereto, to maintain the secretary of state refund fund in the amount prescribed in such statute.

History: L. 1966, ch. 4, § 4 (Budget Session); L. 1976, ch. 368,§ 3; L. 2001, ch. 5, § 436; July 1.






Article 30 INTERSTATE CORRECTIONS COMPACT

76-3001 Title.

76-3001. Title. This act shall be known and may be cited as the interstate corrections compact.

History: L. 1972, ch. 349, § 1; Jan. 1, 1973.



76-3002 Interstate corrections compact.

76-3002. Interstate corrections compact. The interstate corrections compact is hereby enacted into law and entered into by this state with any other states legally joining therein in the form substantially as follows:

INTERSTATE CORRECTIONS COMPACT

Article I. — PURPOSE AND POLICY

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

Article II. — DEFINITIONS

As used in this compact, unless the context clearly requires otherwise:

(a) "State" means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) "Sending state" means a state party to this compact in which conviction or court commitment was had.

(c) "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

(d) "Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

(e) "Institution" means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined in (d) above may lawfully be confined.

Article III. — CONTRACTS

(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

1. Its duration.

2. Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

3. Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.

4. Delivery and retaking of inmates.

5. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

Article IV. — PROCEDURES AND RIGHTS

(a) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of article III.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

Article V. — ACTS NOT REVIEWABLE IN RECEIVING STATE; EXTRADITION

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

Article VI. — FEDERAL AID

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provisions, provided that if such program or activity is not part of the customary correctional regimen the express consent of the appropriate official of the sending state shall be required therefor.

Article VII. — ENTRY INTO FORCE

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

Article VIII. — WITHDRAWAL AND TERMINATION

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

Article IX. — OTHER ARRANGEMENTS UNAFFECTED

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangements which a party state may have with a non-party state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

Article X. — CONSTRUCTION AND SEVERABILITY

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstances is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History: L. 1972, ch. 349, § 2; Jan. 1, 1973.



76-3003 Powers of secretary of corrections; delegation.

76-3003. Powers of secretary of corrections; delegation. The secretary of corrections is hereby authorized and directed to do all things necessary or incidental to the carrying out of the compact in every particular and he or she may in his discretion delegate this authority to a deputy secretary or other appropriate official.

History: L. 1972, ch. 349, § 3; L. 1974, ch. 403, § 6; July 1.






Article 31 KANSAS POSTSECONDARY REVIEW PROGRAM

76-3110 Initiation of proceedings to effect termination of participation in federal programs; notice; hearings, request for, appointment of presiding officer, time; opinion; conclusive determination; notification of institution and U.S. secretary of education.

76-3110. Initiation of proceedings to effect termination of participation in federal programs; notice; hearings, request for, appointment of presiding officer, time; opinion; conclusive determination; notification of institution and U.S. secretary of education. (a) The KPR board may initiate a proceeding to effect termination of a postsecondary institution's participation in federal student aid programs by serving written notice upon the institution that the board has determined that the institution should not be eligible for participation in such programs. The notice shall include a statement of the reasons for the determination and a statement that the institution may contest the finding before a presiding officer upon written request filed with the KPR board. The request to be heard must be filed within 15 days from the date of the notice of the board's determination. Upon receipt of a request by an institution to be heard, the KPR board shall notify the secretary of labor that the appointment of a presiding officer is required. Within 10 days after receipt of notification from the KPR board, the secretary of labor shall request a presiding officer.

(b) Any hearing requested by a postsecondary institution as provided in subsection (a) shall be commenced within 15 calendar days after the presiding officer is requested and shall be conducted in accordance with the provisions of the Kansas administrative procedure act. Within 30 days after close of the hearing, the presiding officer shall render a written opinion setting forth the presiding officer's findings of fact and recommendation as to the determination of the matter. The opinion shall be submitted to the KPR board and to the postsecondary institution. If, after receipt of the presiding officer's opinion, the KPR board concludes that the board's determination that the institution should not be eligible for participation in federal student aid programs was warranted, the board shall notify the institution and the secretary of education of the determination and the reasons therefor.

History: L. 1995, ch. 73, § 5; L. 2004, ch. 179, § 143; L. 2009, ch. 143, § 31; July 1.

Revisor's Note:

Section was also amended effective July 1, 2009, by L. 2004, ch. 145, § 36, but that version was repealed by L. 2009, ch. 143, § 37.






Article 32 JUVENILE JUSTICE AUTHORITY

76-3201 Appointment of superintendents and deputy superintendents; compensation; acting superintendents and deputies.

76-3201. Appointment of superintendents and deputy superintendents; compensation; acting superintendents and deputies. The commissioner may appoint a superintendent and deputy superintendent at each institution. Superintendents and deputy superintendents shall be in the unclassified service under the Kansas civil service act. A superintendent or a deputy superintendent may be removed at any time by the commissioner. Each superintendent and deputy superintendent shall receive an annual salary fixed by the commissioner, with the approval of the governor. If a vacancy occurs in the position of superintendent or deputy superintendent, the commissioner may appoint an acting superintendent or deputy superintendent to serve temporarily until a vacancy is filled. Acting superintendents shall have the same powers, duties and functions as superintendents. Acting deputy superintendents shall have the same powers, duties and functions as deputy superintendents.

Nothing in this section shall be construed as prohibiting the appointment of a person to serve as the superintendent or deputy superintendent at more than one institution.

History: L. 1996, ch. 229, § 4; L. 1997, ch. 156, § 112; L. 2003, ch. 72, § 6; L. 2008, ch. 101, § 6; May 1.



76-3202 Appointment of employees; application of civil service act.

76-3202. Appointment of employees; application of civil service act. Employees of each institution shall be appointed by the superintendent of the institution. All employees so appointed shall be in the classified service under the Kansas civil service act, except physicians who shall be in the unclassified service under the Kansas civil service act and as provided in K.S.A. 75-2935, and amendments thereto, or any other statute.

History: L. 1996, ch. 229, § 5; L. 2003, ch. 93, § 1; L. 2008, ch. 101, § 7; May 1.



76-3203 Administration of juvenile correctional facilities; rules and regulations; contracts for educational services; issuance of passes, prohibition; security plan; grooming code.

76-3203. Administration of juvenile correctional facilities; rules and regulations; contracts for educational services; issuance of passes, prohibition; security plan; grooming code. On and after July 1, 1997:

(a) All jurisdiction, powers, functions and duties relating to institutions as defined in K.S.A. 2015 Supp. 38-2302, and amendments thereto, are conferred and imposed upon the commissioner to be administered within the juvenile justice authority as provided by this act.

(b) The commissioner may adopt rules and regulations for the government, regulation and operation of institutions. The commissioner may adopt rules and regulations relating to all persons admitted to institutions.

(c) The commissioner may enter into an educational services contract with a unified school district, another public educational services provider or a private educational services provider for an institution pursuant to competitive bids or by negotiation as determined by the commissioner. Each such educational services contract is exempt from the competitive bid requirements of K.S.A. 75-3739, and amendments thereto.

(d) The commissioner shall not issue a pass, furlough or leave to any juvenile placed in an institution except as needed for such juvenile to obtain medical services or to reintegrate such juvenile into the community. If any juvenile is issued a pass, furlough or leave, such juvenile shall be accompanied by a staff member or other designated adult.

(e) The commissioner shall implement an institutional security plan designed to prevent escapes and to prohibit contraband and unauthorized access to the institution and, within the limits of appropriations, construct perimeter fencing as required by the institutional security plan.

(f) The commissioner, by rules and regulations, shall establish a rigid grooming code and shall issue uniforms to juvenile offenders in an institution.

History: L. 1996, ch. 229, § 6; L. 2006, ch. 169, § 136; Jan. 1, 2007.



76-3204 Larned juvenile correctional facility.

76-3204. Larned juvenile correctional facility. On and after July 1, 1997, the name of the youth center at Larned is hereby changed to the Larned juvenile correctional facility. On and after July 1, 1997, any reference to the youth center at Larned, or words of like effect, in any statutes, contract or other document shall be deemed to apply to the Larned juvenile correctional facility. The Larned juvenile correctional facility shall be under the supervision and control of the commissioner of juvenile justice in accordance with K.S.A. 76-3203, and amendments thereto. All juvenile offenders placed in the Larned juvenile correctional facility shall be subject to the laws applicable to any other juvenile correctional facility, as defined by K.S.A. 2015 Supp. 38-2302, and amendments thereto.

History: L. 1997, ch. 156, § 26; L. 2006, ch. 169, § 137; Jan. 1, 2007.



76-3205 Kansas juvenile correctional complex; management; fee fund.

76-3205. Kansas juvenile correctional complex; management; fee fund. (a) There is hereby established, as a separate institution, the Kansas juvenile correctional complex. Any reference in the laws of this state to a juvenile correctional facility or institution as defined in K.S.A. 2015 Supp. 38-2302, and amendments thereto, shall be construed as also referring to the Kansas juvenile correctional complex.

(b) The commissioner of juvenile justice shall have the management and control of the Kansas juvenile correctional complex.

(c) The superintendent of the Kansas juvenile correctional complex shall remit all moneys received by or for the superintendent from charges and other operations of such institution to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas juvenile correctional complex fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by such superintendent or by a person or persons designated by the superintendent.

History: L. 2003, ch. 72, § 1; L. 2006, ch. 169, § 138; Jan. 1, 2007.






Article 33 UNIVERSITY OF KANSAS HOSPITAL AUTHORITY

76-3301 Title of act.

76-3301. Title of act. K.S.A. 2015 Supp. 76-3301 through 76-3323, and amendments thereto, shall be known and may be cited as the university of Kansas hospital authority act.

History: L. 1998, ch. 12, § 1; Feb. 26.



76-3302 Findings, purpose.

76-3302. Findings, purpose. (a) The legislature of the state of Kansas hereby finds and declares that:

(1) Provision of health care is an essential governmental function protecting and promoting the health and welfare of the citizens of the state of Kansas;

(2) education of medical and health sciences professionals and the performance of medical and related research are essential to promote such health care;

(3) teaching hospitals are essential components of a system designed to deliver primary and specialty patient services and to promote medical and health sciences education and research;

(4) the mission of the university of Kansas hospital is to facilitate and support the education, research and public service activities of the university of Kansas medical center and its health sciences schools, to provide patient care and specialized services not widely available elsewhere in the state and to continue the historic tradition of care by the university of Kansas hospital to medically indigent citizens of Kansas;

(5) to provide for the education and training of health care professionals, to provide a clinical setting for biomedical research, and to ensure the availability of quality patient care including specialized medical services not otherwise widely available, it is necessary that the university of Kansas hospital be a facility of the finest possible quality;

(6) such quality hospital, health care and related facilities require specialized management and operation to remain economically viable to earn revenues necessary for its operation and to engage in arrangements with public and private entities and other activities, taking into account changes that have occurred or may occur in the future in the provision of health care and related services; and

(7) the needs of the citizens of the state of Kansas and of the university of Kansas medical center and its health sciences schools will be best served if the university of Kansas hospital is transferred to and operated by an independent public authority charged with the mission of operating a teaching hospital for the benefit of the university of Kansas medical center, providing high quality patient care and providing a site for medical and biomedical research.

(b) The exercise of the powers permitted by this act are deemed an essential governmental function in matters of public necessity for the entire state in the provision of health care, medical and health sciences education and research.

History: L. 1998, ch. 12, § 2; Feb. 26.



76-3303 Definitions.

76-3303. Definitions. As used in K.S.A. 2015 Supp. 76-3301 through 76-3323, and amendments thereto, the following words and phrases have the following meanings unless a different meaning clearly appears from the content:

(a) "Authority" means the university of Kansas hospital authority created by this act.

(b) "Board" means the board of directors of the authority created by this act.

(c) "Health sciences schools" means the schools of medicine, nursing, allied health, pharmacy and any other schools operated by the university of Kansas at the university of Kansas medical center.

(d) "Bonds" means any bonds, notes, lease certificates of participation or other evidences of indebtedness, whether or not the interest on which is subject to federal income taxation, issued by the authority pursuant to this act.

(e) "Hospital assets" means all records, property or rights in property, real and personal, tangible and intangible existing on the transfer date specified by this act, used by or accruing to university of Kansas or the university of Kansas medical center for the benefit of the university of Kansas hospital in the normal course of its operations as a teaching, research and medical treatment facility.

(f) "Hospital obligations" means all debts or other obligations, contingent or certain, owing on the transfer date under this act to any person or other entity, arising out of the operation of the university of Kansas hospital as a medical treatment facility, and including, without limitation, all bonds and other debts for the purchase of goods and services, whether or not delivered, and obligations for the delivery of services, whether or not performed.

(g) "Regents" means the board of regents of the state of Kansas.

(h) "State employee" means a person employed by the state of Kansas whether or not a classified or unclassified employee in the state personnel system. Hospital or authority employees shall not be considered state employees, as such term is defined in this act or in any other statute or regulation. The provisions of this subsection are to be construed and applied retroactively to the date of the original enactment of K.S.A. 2015 Supp. 76-3303, and amendments thereto.

(i) "Transfer date" means a date or dates agreed to by the regents and the authority which shall be on or after March 1, 1998, but not later than December 31, 1998, for the transfer of hospital assets to and the assumption of hospital obligations by such authority.

(j) "University of Kansas hospital" means the hospital and hospital clinics operated by the university of Kansas, separately or jointly with another health care provider.

(k) "State" means the state of Kansas.

(l) "Initial board" means the board of directors initially appointed by the governor under this act.

(m) "Medical center employee" means an employee of the university of Kansas medical center whose salary is not paid in whole or in part from the hospital revenue fund.

(n) "Hospital or authority employee" means an employee of the authority who performs services for the university of Kansas hospital or otherwise performs services for the authority and whose salary is paid in whole or in part by the authority. A hospital authority employee shall not be considered to be a state employee, as such term is defined in this act or in any other statute or regulation. The provisions of this subsection are to be construed and applied retroactively to the date of the original enactment of K.S.A. 2015 Supp. 76-3303, and amendments thereto.

(o) "President" means the chief executive officer of the authority.

(p) "This act" means the university of Kansas hospital authority act.

History: L. 1998, ch. 12, § 3; L. 2002, ch. 62, § 1; Apr. 18.



76-3304 University of Kansas hospital authority, creation; board of directors; membership; terms; compensation; meetings; dissolution of the authority.

76-3304. University of Kansas hospital authority, creation; board of directors; membership; terms; compensation; meetings; dissolution of the authority. (a) There is hereby established a body politic and corporate, with corporate succession, to be known as the university of Kansas hospital authority. The authority shall be an independent instrumentality of this state. Its exercise of the rights, powers and privileges conferred by this act shall be deemed and held to be the performance of an essential governmental function.

(b) The authority shall be governed by a nineteen-member board of directors. Thirteen of the members shall be appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. Members appointed by the governor shall be representatives of the general public who are recognized for outstanding knowledge and leadership in the fields of finance, business, health-care management, health care providers, legal affairs, education or government. Of the 13 members representing the general public, there shall be at least one member from each congressional district. Six members shall be ex officio voting members consisting of the chancellor of the university of Kansas, the executive vice chancellor of the university of Kansas medical center, the executive dean of the university of Kansas school of medicine, the chief of staff of the university of Kansas hospital medical staff, the president of the authority and the dean of the university of Kansas school of nursing.

(c) On April 18, 2002, the terms of the general public board members then serving on the board shall expire, and, pursuant to subsection (e), the governor shall reappoint all such general public board members. Of the general public members appointed to the board by the governor under this section, three shall have a term of office of one year, three shall have a term of office of two years, three shall have a term of office of three years and four shall have a term of office of four years. Terms of general public members shall expire on March 15. Any general public member whose term expires under this subsection and thereafter is reappointed under this subsection shall be exempt from the requirements of subsection (e) for the term of office appointed under this subsection.

(d) After the board of directors is appointed under subsection (c), members other than ex officio shall be appointed for a term of four years each. Whenever a vacancy occurs in the membership of the board prior to the expiration of a term of office, the governor shall appoint, in the manner provided by subsection (e), a qualified successor to fill the unexpired term. Each member shall hold office for the term of appointment and until the successor has been appointed and confirmed. Any member is eligible for reappointment, but members shall not be eligible to serve more than three consecutive four-year terms, except that this limitation shall not include any previous term of office of any general public member serving on the board on April 18, 2002.

(e) When a vacancy occurs or is announced regarding a member or members representing the general public, a nominating committee of the board after receiving input from the board and conferring with the board shall assemble a slate of not less than two nor more than three persons for each vacancy and shall forward each slate to the governor. The governor shall appoint one board member from each slate and shall forward each appointment to the senate for confirmation as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 2015 Supp. 46-2601, and amendments thereto, no person appointed to the board shall exercise any power, duty or function as a member of the board until confirmed by the senate.

(f) The terms of members serving by virtue of their office shall expire immediately upon termination of their holding such office.

(g) The board annually shall elect one of their number as chairperson and another as vice-chairperson. The board also shall elect a secretary and treasurer for terms determined by the board. The same person may serve as both secretary and treasurer. The board shall establish an executive committee, nominating committee and other standing or special committees and prescribe their duties and powers, and any executive committee may exercise all such powers and duties of the board as the board may delegate.

(h) Members of the board of directors of the authority shall serve without compensation. Members of the board attending meetings of the board, or attending a subcommittee meeting thereof authorized by the board, shall be paid mileage and all other applicable expenses, provided such expenses are consistent with policies established from time-to-time by the authority's board of directors and as required by subsection (i).

(i) No part of the funds of the authority shall inure to the benefit of, or be distributed to, its employees, officers or members of the board, except that the authority may make reasonable payments for expenses incurred on its behalf relating to any of its lawful purposes and the authority shall be authorized and empowered to pay reasonable compensation for services rendered to or for its benefit relating to any of its lawful purposes including to pay its employees reasonable compensation.

(j) Any member of the board of directors other than an ex officio member may be removed by an affirmative vote of 10 of the members of the board for malfeasance or misfeasance in office, regularly failing to attend meetings, or for any cause which renders the member incapable of or unfit to discharge the duties of director.

(k) The board shall meet at least six times per year and at such other times as it deems appropriate, or upon call by the president or the chairperson, or upon written request of a majority of the directors. The board may adopt, repeal and amend such rules, procedures and bylaws, not contrary to law or inconsistent with this act, as it deems expedient for its own governance and for the governance and management of the authority. A majority of the total voting membership of the board shall constitute a quorum for meetings. The board may act by a majority of those at any meeting where a quorum is present, except upon such issues as the board may determine shall require a vote of 10 members for approval. The board shall meet for the initial meeting upon call by the chancellor of the university of Kansas who shall act as temporary chairperson until officers of the board are elected pursuant to subsection (g).

(l) The board shall appoint a president who shall serve at the pleasure of the board. The president shall serve as the chief executive officer of the authority. The president's salary shall be set by the board. The board may negotiate and enter into an employment agreement with the individual selected as president of the authority which may provide for compensation allowances, benefits and expenses as may be included in such agreement. The president shall direct and supervise administrative affairs and the general management of the authority. The president, as a member of the board of directors, may not vote on such president's salary.

(m) The board may provide to the president of the authority and other employees designated by the board supplemental benefits in addition to the benefits provided in K.S.A. 2015 Supp. 76-3322, and amendments thereto.

(n) The authority shall continue until terminated by law, except that no such law shall take effect so long as the authority has bonds outstanding, unless adequate provision has been made for the payment or retirement of such debts or obligations. Upon any such dissolution of the authority, all property, funds and assets thereof shall be vested in the state, university of Kansas medical center or other hospital entity as designated by the board and approved by act of the Kansas legislature.

History: L. 1998, ch. 12, § 4; L. 1999, ch. 168, § 3; L. 2002, ch. 62, § 2; L. 2004, ch. 87, § 2; April 22.



76-3305 Resolutions and orders; authentication; public records.

76-3305. Resolutions and orders; authentication; public records. (a) All resolutions and orders of the board shall be recorded and authenticated by the signature of the secretary or any assistant secretary of the board. The book of resolutions, orders, minutes of open meetings, annual reports and annual financial statements of the authority shall be public records as defined by K.S.A. 45-215 et seq., and amendments thereto. All public records shall be subject to regular audit as provided in K.S.A. 46-1106, and amendments thereto.

(b) Notwithstanding any provision of K.S.A. 45-215 et seq., and amendments thereto, [to] the contrary, the following records of the authority shall not be subject to the provisions of the Kansas open records act when in the opinion of the board the disclosure of the information in the records would be harmful to the competitive position of the authority:

(1) Proprietary information gathered by or in the possession of the authority from third parties pursuant to a promise of confidentiality;

(2) contract cost estimates prepared for confidential use in awarding contracts for construction or the purchase of goods or services;

(3) data, records or information of a proprietary nature produced or collected by or for the authority or members of its medical or teaching staff; financial statements not publicly available that may be filed with the authority from third parties; the identity, accounts or account status of any customer of the authority; consulting or other reports paid for by the authority to assist the authority in connection with its strategic planning and goals; and the determination of marketing and operational strategies where disclosure of such strategies would be harmful to the competitive position of the authority; and

(c) Notwithstanding any provision of this section to the contrary, the authority may claim the benefit of any other exemption to the Kansas open records act listed in K.S.A. 45-215 et seq., and amendments thereto.

History: L. 1998, ch. 12, § 5; Feb. 26.



76-3306 Board meetings; quorum; executive sessions.

76-3306. Board meetings; quorum; executive sessions. (a) No business of the board shall be transacted except at a regular or special meeting at which a quorum consisting of at least a majority of the total voting membership of the board is present. Any action of the board shall require the affirmative vote of a majority of those at any meeting at which a quorum is present.

(b) Notwithstanding any provision of K.S.A. 75-4317 et seq., and amendments thereto, in the case of the authority, discussion, consideration and action on any of the following may occur in executive session when in the opinion of the board disclosure of the items would be harmful to the competitive position of the authority:

(1) Plans that could affect the value of property, real or personal, owned or desirable for ownership by the authority;

(2) the condition, acquisition, use or disposition of real or personal property;

(3) contracts for provision of health care services and marketing or operational strategies; and

(4) peer review and risk management activities as defined in K.S.A. 65-4914 et seq., and K.S.A. 65-4921 et seq., and amendments thereto.

(c) Notwithstanding any provision of this section to the contrary, the authority may claim the benefit of any other exemption to the Kansas open meetings act listed in K.S.A. 75-4317 et seq., and amendments thereto.

History: L. 1998, ch. 12, § 6; Feb. 26.



76-3307 Conflicts of interest; disclosure.

76-3307. Conflicts of interest; disclosure. (a) Any member of the board and any employee, other agent or advisor of the authority, who has a direct or indirect interest in any contract or transaction with the authority, shall disclose this interest to the authority in writing. This interest shall be set forth in the minutes of the authority, and no director, employee or other agent or advisor having such interest shall participate on behalf of the authority in the authorization of any such contract or transaction; except that, the provisions of this section shall not be construed to prohibit any employee of the university of Kansas or the university of Kansas medical center who is a member of the board, who has no personal interest, from voting on the authorization of any such contract or transaction between the authority and the university or the medical center.

(b) All members of the board shall file a written statement pursuant to K.S.A. 46-247 et seq., and amendments thereto, regarding any substantial interests within the meaning of K.S.A. 46-229, and amendments thereto, that each director may hold.  Any employee, other agent or advisor of the authority who has a substantial interest in any contract or transaction with the authority within the meaning of K.S.A. 46-229, and amendments thereto, shall file a written statement of substantial interest pursuant to K.S.A. 46-247 et seq., and amendments thereto.

History: L. 1998, ch. 12, § 7; Feb. 26.



76-3308 Powers and duties of authority; limitations on performance of abortions in authority facilities.

76-3308. Powers and duties of authority; limitations on performance of abortions in authority facilities. (a) The authority shall have all the powers necessary to carry out the purposes and provisions of this act, including, without limitation, the following powers to:

(1) Have the duties, privileges, immunities, rights, liabilities and disabilities of a body corporate and a political instrumentality of the state;

(2) have perpetual existence and succession;

(3) adopt, have and use a seal and to alter the same at its pleasure;

(4) sue and be sued in its own name;

(5) make and execute contracts, guarantees or any other instruments and agreements necessary or convenient for the exercise of its powers and functions including, without limitation, to make and execute contracts with hospitals or other health care businesses to operate and manage any or all of the hospital facilities or operations and to incur liabilities and secure the obligations of any entity or individual;

(6) borrow money and to issue bonds evidencing the same and pledge all or any part of the authority's assets therefor;

(7) purchase, lease, trade, exchange or otherwise acquire, maintain, hold, improve, mortgage, sell, lease and dispose of personal property, whether tangible or intangible, and any interest therein; and to purchase, lease, trade, exchange or otherwise acquire real property or any interest therein, and to maintain, hold, improve, mortgage, lease and otherwise transfer such real property, so long as such transactions do not conflict with the mission of the authority as specified in this act;

(8) incur or assume indebtedness to, and enter into contracts with the Kansas development finance authority, which is authorized to borrow money and provide financing for the authority;

(9) develop policies and procedures generally applicable to the procurement of goods, services and construction, based upon sound business practices;

(10) contract for and to accept any gifts, grants and loans of funds, property, or any other aid in any form from the federal government, the state, any state agency, or any other source, or any combination thereof, and to comply with the provisions of the terms and conditions thereof;

(11) acquire space, equipment, services, supplies and insurance necessary to carry out the purposes of this act;

(12) deposit any moneys of the authority in any banking institution within or without the state or in any depository authorized to receive such deposits, one or more persons to act as custodians of the moneys of the authority, to give surety bonds in such amounts in form and for such purposes as the board requires;

(13) procure such insurance, participate in such insurance plans or provide such self insurance or both as it deems necessary or convenient to carry out the purposes and provisions of this act; the purchase of insurance, participation in an insurance plan or creation of a self-insurance fund by the authority shall not be deemed as a waiver or relinquishment of any sovereign immunity to which the authority or its officers, directors, employees or agents are otherwise entitled;

(14) appoint, supervise and set the salary and compensation of a president of the authority who shall be appointed by and serve at the pleasure of the board;

(15) fix, revise, charge and collect rates, rentals, fees and other charges for the services or facilities furnished by or on behalf of the authority, and to establish policies and procedures regarding any such service rendered for the use, occupancy or operation of any such facility; such charges and policies and procedures not to be subject to supervision or regulation by any commission, board, bureau or agency of the state; and

(16) do any and all things necessary or convenient to carry out the authority's purposes and exercise the powers given in this act.

(b) The authority may create, own in whole or in part, or otherwise acquire or dispose of any entity organized for a purpose related to or in support of the mission of the authority.

(c) The authority may participate in joint ventures with individuals, corporations, governmental bodies or agencies, partnerships, associations, insurers or other entities to facilitate any activities or programs consistent with the public purpose and intent of this act.

(d) The authority may create a nonprofit entity or entities for the purpose of soliciting, accepting and administering grants, outright gifts and bequests, endowment gifts and bequests and gifts and bequests in trust which entity or entities shall not engage in trust business.

(e) In carrying out any activities authorized by this act, the authority may provide appropriate assistance, including the making of loans and providing time of employees, to corporations, partnerships, associations, joint ventures or other entities, whether or not such corporations, partnerships, associations, joint ventures or other entities are owned or controlled in whole or in part, directly or indirectly, by the authority.

(f) Effective with the transfer date, all moneys of the authority shall be deposited in one or more banks or trust companies in one or more special accounts. All banks and trust companies are authorized to give security for such deposits if required by the authority. The moneys in such accounts shall be paid out on a warrant or other orders of the treasurer of the authority or any such other person or persons as the authority may authorize to execute such warrants or orders.

(g) Notwithstanding any provision of law to the contrary, the authority, effective with the transfer date, may invest the authority's operating funds in any obligations or securities as authorized by the board. The board shall adopt written investment guidelines.

(h) The authority is authorized to negotiate contracts with one or more qualified parties to provide collection services. The selection of a collection services provider shall be based on responses to a request for proposals from qualified professional firms and shall be administered in accordance with policies adopted by the board.

(i) Notwithstanding any provision of law to the contrary, no abortion shall be performed, except in the event of a medical emergency, in any medical facility, hospital or clinic owned, leased or operated by the authority. The provisions of this subsection are not applicable to any member of the physician faculty of the university of Kansas school of medicine when such abortion is performed outside the scope of such member's employment on property not owned, leased or operated by the authority. As used in this subsection, "medical emergency" means a condition that, in reasonable medical judgment, so complicates the medical condition of the pregnant woman as to necessitate the immediate abortion of her pregnancy to avert the death of the woman or for which a delay necessary to comply with the applicable statutory requirements will create serious risk of substantial and irreversible physical impairment of a major bodily function. No condition shall be deemed a medical emergency if based on a claim or diagnosis that the woman will engage in conduct which would result in her death or in substantial and irreversible physical impairment of a major bodily function.

History: L. 1998, ch. 12, § 8; L. 2013, ch. 119, § 16; L. 2014, ch. 87, § 8; Apr. 24.



76-3308a Construction, repair and renovation of buildings and facilities; funding; consultation and approval.

76-3308a. Construction, repair and renovation of buildings and facilities; funding; consultation and approval. (a) The university of Kansas hospital authority is authorized to construct buildings and facilities on state-owned property of the university of Kansas medical center from any moneys of the university of Kansas hospital authority if the capital improvement projects for such buildings and facilities have received prior approval by the state board of regents and the plans and specifications for such projects have received prior approval by the secretary of administration. Such capital improvement projects shall be totally financed from moneys of the university of Kansas hospital authority and the buildings and facilities constructed shall become the property of Kansas upon completion and acceptance by the secretary of administration. No such capital improvement project for a building or facility shall be approved by the state board of regents without having first advised and consulted with the joint committee on state building construction.

(b) The university of Kansas hospital authority is authorized to repair, remodel or renovate state buildings and facilities of the university of Kansas medical center from any moneys of the university of Kansas hospital authority if the capital improvement projects for such repairs, remodeling or renovations have received prior approval by the state board of regents and the plans and specifications for such projects have received prior approval by the secretary of administration. Such capital improvement projects shall be totally financed from moneys of the university of Kansas hospital authority and the repairs, remodeling or renovations shall become the property of Kansas upon completion and acceptance by the secretary of administration. No such capital improvement project to repair, remodel or renovate any state building or facility shall be approved by the state board of regents without having first advised and consulted with the joint committee on state building construction.

History: L. 1999, ch. 168, § 8; May 20.



76-3309 Transfer or lease of hospital assets to authority from regents; compensation of authority for service by medical center; agreement; liabilities.

76-3309. Transfer or lease of hospital assets to authority from regents; compensation of authority for service by medical center; agreement; liabilities. (a) Following the creation of the authority and on the transfer date or transfer dates under this act, the regents shall have the authority to lease, convey, or otherwise transfer to the authority some or all hospital assets, except land which may be leased to the authority for a nominal amount for a term not to exceed 99 years. Any such lease, conveyance or transfer shall be on such terms as may be approved by the regents, in exchange for the authority's agreement to assume the hospital obligations and to support the education, research, patient care, care to the medically indigent and public service activities of the university of Kansas medical center. The authority may be compensated by the university of Kansas medical center for such services from moneys appropriated by the legislature to the university of Kansas medical center for such purposes or directly to the authority for such services.

(b) Any such lease, conveyance or transfer of hospital assets to the authority shall be conditioned upon the existence of a binding agreement between the regents and the authority which provides that effective on the transfer date under this act and thereafter, the authority shall assume responsibility for and shall defend, indemnify and hold harmless the regents and the state and the university of Kansas and its officers and directors with respect to:

(1) Liabilities and duties of the regents pursuant to contracts, agreements and leases for commodities, services, and supplies utilized by university hospital, including real property leases;

(2) claims related to the employment relationship between employees of the authority and the authority on and after the transfer date under this act;

(3) claims for breach of contract resulting from the authority's action or failure to act on and after the transfer date under this act; and

(4) claims related to the authority's errors and omissions including, but not limited to: Medical malpractice; directors and officers liability; workers' compensation; automobile liability; and premises, completed operations and products liability.

(c) Any lease, conveyance or transfer of hospital assets to the authority shall be further conditioned upon the existence of a binding agreement between the regents and the authority by which the authority shall accept and agree to abide by the provisions set forth in K.S.A. 2015 Supp. 76-3302, and amendments thereto, concerning the mission of the authority and the provisions in K.S.A. 2015 Supp. 76-3311, and amendments thereto, concerning employees of the university hospital.

(d) Any disputes that arise in the transfer of property from the university to the authority shall be resolved by the governor.

History: L. 1998, ch. 12, § 9; Feb. 26.



76-3310 Cessation of regents' authority for hospital operation.

76-3310. Cessation of regents' authority for hospital operation. Following the creation of the authority and on the transfer date under this act, the regents shall have no further control over, or responsibility for the operation of the university of Kansas hospital.

History: L. 1998, ch. 12, § 10; Feb. 26.



76-3311 Employees, qualifications and duties; grievance rights; transfer of employees from medical center to authority, continuation of compensation and benefits; establishment of health insurance plan.

76-3311. Employees, qualifications and duties; grievance rights; transfer of employees from medical center to authority, continuation of compensation and benefits; establishment of health insurance plan. (a) The authority may employ such employees as it may require and upon such terms and conditions as it may establish. The authority shall establish personnel, payroll, benefit and other such systems as authorized by the board, such systems to be initially established or contracted by the transfer date, or at such later date designated by the board. The authority shall determine the qualifications and duties of its employees subject to any statutes concerning licensure, certification or registration under state law. The board shall develop and adopt policies and procedures that will afford its employees grievance rights, ensure that employment decisions shall be based upon merit and fitness of applicants and shall prohibit discrimination because of race, religion, color, sex or national origin.

(b) Nothing in this act or any act of which it is amendatory shall be construed as placing any officer or employee of the authority in the classified or the unclassified service under the Kansas civil service act.

(c) All current hospital employees of the university of Kansas medical center shall transfer to the authority. The authority and the university of Kansas medical center shall then jointly determine any medical center employees whose employment shall be transferred to the authority. The university shall issue a written notice to all persons whose employment will be transferred to the authority. After receipt of such notice, each such employee may elect not to be employed by the authority by submitting a written statement of such election within 45 days after receipt of such notice. Any classified employee of the university of Kansas medical center who receives such notice of transfer to the authority and elects not to become employed by the authority and who is not reemployed by any department, institution, board, commission or agency of the state shall be subject to the provisions of K.S.A. 75-2948 et seq., and amendments thereto. Any unclassified employee or unclassified health care worker of the university of Kansas medical center who receives such notice of transfer to the authority and elects not to become employed by the authority shall be subject to the employment policies of the university of Kansas medical center. Any employee who accepts employment with the authority shall not be considered to be involuntarily separated from state employment. The authority shall not be treated as a state agency for purposes of the state leave payment reserve fund under K.S.A. 75-5542 through 75-5545, and amendments thereto.

(d) Hospital employees and medical center employees of the university of Kansas medical center who transfer to the authority to a position of similar duties as of the transfer date shall receive the same rate of compensation as was received by the employee prior to such transfer.

(e) Notwithstanding the provisions of K.A.R. 1-9-13 or any other rules and regulations or of any statute to the contrary, all vacation leave and sick leave balances of employees of the university of Kansas medical center who accept employment with the authority as of the transfer date shall be transferred from the university of Kansas medical center to the authority.

(f) The authority and the university of Kansas medical center may enter into agreements providing for the purchase of services of employees of the university of Kansas medical center utilized in support of the hospital by payment of such amounts as may be agreed upon by the parties.

(g) Nothing in this act shall affect the representation rights of collective bargaining organizations that represent employees of the university of Kansas medical center who transfer to the authority, nor shall it affect any term or condition of any collective bargaining agreement in effect on the effective date of this act. The authority shall be a public agency for purposes of the Kansas public employer-employee relations act, K.S.A. 75-4321 et seq., and amendments thereto.

(h) The authority is authorized to establish a health insurance plan for the benefit of its employees or to enter into agreements with the department of administration in accordance with K.S.A. 75-6503, and amendments thereto, providing for the coverage of its employees under the state employees' health insurance plan. Notwithstanding any other provision of law to the contrary, any person whose employment is transferred to the authority as a result of this act and who is a member of any plan providing health insurance coverage as an employee of the university of Kansas medical center and who so elects to continue such coverage shall continue to be a member of such health insurance plan under the same terms and conditions as if no transfer had occurred, with such election to continue through the current state employees' health insurance coverage period. Alternatively, an employee may elect to become a member of any health insurance plan established by the authority.

History: L. 1998, ch. 12, § 11; L. 1999, ch. 168, § 4; May 20.



76-3312 Issuance of bonds; trust indenture; reports; liability of state or regents.

76-3312. Issuance of bonds; trust indenture; reports; liability of state or regents. (a) (1) The authority has the power and is authorized to issue from time to time the authority's bonds in such principal amounts as the authority determines to be necessary to provide sufficient funds for achieving any of the authority's corporate purposes, including the payment of interest on bonds of the authority, the establishment of reserves to secure such bonds, refunding any outstanding bonds and all other expenditures of the authority incident to and necessary or convenient to carry out its corporate purposes and powers.

(2) Except as may otherwise be expressly provided by the authority, every issue of the authority's bonds shall be obligations of the authority payable out of any revenues or moneys of the authority, subject only to any agreements with the holders of particular bonds pledging any particular revenues.

(b) (1) The bonds shall be authorized by a resolution adopted by the board.

(2) For each bond issuance, the board shall select a bond financing team, including bond counsel and bond underwriter and any other professional service provider required, to provide all professional services required for the bond issuance.  The selection shall be based on responses to a request for proposals from qualified professional firms, administered in accordance with policies adopted by the board.

(c) Any resolution authorizing any bonds or any issue thereof may contain such provisions as deemed appropriate by the board for the purpose of carrying out the authority's corporate purposes and securing such bonds, which shall be a part of the contract with the holders thereof, as to:

(1) Pledging all or any part of the revenues of the authority to secure the payment of the bonds or of any issue thereof, subject to such agreements with bondholders as may then exist;

(2) pledging all or any part of the assets of the authority to secure the payment of the bonds or of any issue of bonds, subject to such agreements with bondholders as may then exist, such assets to include any grant or contribution from the federal government or any corporation, association, institution or person;

(3) the setting aside of reserves or sinking funds and the regulation and disposition thereof;

(4) limitations on the purpose to which the proceeds of sale of bonds may be applied and pledging such proceeds to secure the payment of the bonds or of any issues thereof;

(5) limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding or other bonds;

(6) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(7) limitations on the amount of moneys to be expended by the authority for operating expenses of the authority;

(8) vesting in a trustee such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the bondholders pursuant to this act, and limiting or abrogating the right of the bondholders to appoint a trustee under this act or limiting the rights, powers and duties of such trustee;

(9) defining the acts or omissions to act which shall constitute a default in the obligations and duties of the authority to the holders of the bonds and providing for the rights and remedies of the holders of the bonds in the event of such default, including as a matter of right the appointment of a receiver, except that such rights and remedies shall not be inconsistent with the general laws of this state and the other provisions of this act; and

(10) any other matters, of like or different character, which in any way affect the security or protection of the holders of the notes or bonds.

(d) Any of the provisions relating to any bonds described in this section may be set forth in a trust indenture authorized by a resolution of the board.

(e) The bonds of each issue may, in the discretion of the board, be made redeemable before maturity at such prices and under such terms and conditions as may be determined by the board. Bonds shall mature at such time, not exceeding thirty years from their date of issue, as may be determined by the board. The bonds may be issued as serial bonds payable in annual installments or as term bonds or as a combination thereof. The bonds shall bear interest at such rate either fixed or variable, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment and at such place, and be subject to such terms of redemption as provided in the resolution of trust indenture. The bonds of the authority may be sold by the authority, at public or private sale, at such price as the board shall determine.

(f) In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons attached thereto ceases to be such officer before the delivery thereof, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if such officer had remained in office until such delivery. The board may also provide for the authentication of the bonds by a trustee or fiscal agent.

(g) Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts or temporary bonds until such definitive bonds have been executed and are available for delivery.

(h) The authority, subject to such agreements with bondholders as may then exist, has the power out of any funds available therefor to purchase bonds of the authority, which shall thereupon be canceled at a price not exceeding:

(1) If the bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment thereon; or

(2) if the bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the bonds become subject to redemption plus accrued interest to such date.

(i) In the discretion of the authority, the bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the power of a trust company within or without this state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the exercise of its corporate powers and the custody, safeguarding and application of all moneys. The authority may provide by such trust indenture for the payment of the proceeds of the bonds and the revenues to the trustee under such trust indenture or other depository and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as a part of the operating expenses of the authority.

(j) Any bonds issued pursuant to this section, and the income therefrom (including any profit from the sale thereof) shall at all times be free from taxation by the state or any agency, political subdivision or instrumentality of the state.

(k) Any holder of bonds issued under the provisions of this act, or any coupons appertaining thereto and the trustee under any trust agreement or resolution authorizing the issuance of such bonds, except the rights under this act may be restricted by such trust agreement or resolution, may, either at law or in equity by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the state or granted under this act or under such agreement or resolution, or under any other contract executed by the authority pursuant to this act, and may enforce and compel the performance of all duties required by this act or by such trust agreement or resolution to be performed by the authority or by an officer thereof.

(l) Notwithstanding any of the foregoing provisions of this act or any recitals in any bonds issued under the provisions of this act, all such bonds and interest coupons appertaining thereto shall be negotiable instruments under the laws of this state, subject only to any applicable provisions for registration.

(m) Bonds issued under the provisions of this act are hereby made securities in which all insurance companies, trust companies, banking associations, savings and loan associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is authorized by law.

(n) Neither the state of Kansas nor the regents shall be liable for bonds of the authority, and such bonds shall not constitute a debt of the state or of the regents. The bonds shall contain on the face thereof a statement to such effect.

(o) Neither the members of the board nor any authorized person executing bonds issued pursuant to this act shall be personally liable for such bonds by reason of the execution or issuance thereof.

(p) The authority shall submit to the regents, the governor and the legislature within six months after the end of the fiscal year a report which shall set forth a complete and detailed operating and financial statement of the authority during such year. Also included in the report shall be comprehensive information regarding all audit reports performed in such year including any legislative post audit report performed under K.S.A. 46-1106 et seq., and amendments thereto, and any recommendations with reference to additional legislation or other action that may be necessary to carry out the purposes of the authority.

(q) This state does hereby pledge to and agree with the holders of any bonds issued under this act that this state will not limit or alter the rights hereby vested in the authority to fulfill the terms of any agreements made with the such holders thereof or in any way impair the rights and remedies of such holders until such bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders are fully met and discharged. The authority is authorized to include this pledge and agreement of this state in any agreement with the holders of such bonds.

(r) Nothing in this act shall be construed as a restriction or limitation upon any other powers which the authority might otherwise have under any other law of this state, and this act is cumulative to any such powers. This act does and shall be construed to provide a complete, additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws. However, the issuance of bonds under the provisions of this act need not comply with the requirements of any other state law applicable to the issuance of bonds. No proceedings, notice or approval shall be required for the issuance of any bonds or any instrument as security therefor, except as is provided in this act.

(s) Any of the provisions relating to bonds described in this section may be included in any contracts between the authority and the Kansas development finance authority relating to obligations of the Kansas development finance authority issued on behalf of the authority.

History: L. 1998, ch. 12, § 12; Feb. 26.



76-3313 Tax exemptions.

76-3313. Tax exemptions. The authority shall be exempt from any general ad valorem taxes upon any property of the authority acquired and used for its public purposes, and from any taxes or assessments upon any projects or upon any operations of the authority or the income therefrom, and from any taxes or assessments upon any project or any property or local obligation acquired or used by the authority under the provisions of this act or upon the income therefrom.  Purchases by the authority to be used for its public purposes shall not be subject to sales or use tax under K.S.A. 79-3601 et seq., K.S.A. 79-3701 et seq. and subsection (b) of K.S.A. 79-3606 et seq., and amendments thereto.  The exemptions hereby granted shall not extend to persons or entities conducting on the authority's property business for which payment of state and local taxes would otherwise be required.

History: L. 1998, ch. 12, § 13; Feb. 26.



76-3314 Service contracts.

76-3314. Service contracts. The authority is authorized to enter into contractual agreements with the university of Kansas medical center for the provision of services. Such agreements shall provide for appropriate compensation to the entity providing the service. When the university wishes to acquire services from the authority, such acquisitions shall be exempt from state purchasing statutes and may be acquired on a sole source basis. Copies of such contractual agreements between the authority and the university shall be maintained on file in the office of the board of regents.

History: L. 1998, ch. 12, § 14; Feb. 26.



76-3315 Application of Kansas tort claims act.

76-3315. Application of Kansas tort claims act. Notwithstanding any other provision of law to the contrary, the authority, its officers, directors, employees and agents shall continue to be subject to and covered by the Kansas tort claims act, K.S.A. 75-6101 et seq., and amendments thereto.

History: L. 1998, ch. 12, § 15; Feb. 26.



76-3316 Healthcare provider insurance.

76-3316. Healthcare provider insurance. Notwithstanding any other provision of law to the contrary, the authority, its officers, directors, employees and agents shall continue to be subject to the provisions of K.S.A. 40-3401 et seq., and amendments thereto.

History: L. 1998, ch. 12, § 18; Feb. 26.



76-3317 Construction of act.

76-3317. Construction of act. This act shall be liberally construed. Nothing contained herein is or shall be construed as a restriction or limitation upon any powers which the authority might otherwise have under other law of this state, and the provisions of this act are cumulative to such powers. The provisions hereof do and shall be construed to provide a complete, additional and alternative method for the doing of the things authorized and shall be regarded as supplemental and additional to any other laws. Insofar as the provisions of this act are inconsistent with the provisions of any other law, general, specific or local, the provisions of this act shall be controlling.

History: L. 1998, ch. 12, § 19; L. 1999, ch. 168, § 5; May 20.



76-3318 Hospital sale, lease or merger; prior authorization.

76-3318. Hospital sale, lease or merger; prior authorization. Nothing in this act should be construed as allowing the board to either sell or lease the hospital or merge it with another institution without prior legislative authorization by statute.

History: L. 1998, ch. 12, § 20; Feb. 26.



76-3319 Capital projects, further review and approval not required; building codes; inspections.

76-3319. Capital projects, further review and approval not required; building codes; inspections. (a) Notwithstanding any laws or regulations to the contrary, the authority shall not be subject to any further process or procedure that requires the submission, review or approval to any capital project; however, the authority shall ensure that nationally recognized fire prevention code and life safety inspections under K.S.A. 31-132 et seq., and amendments thereto, of any capital project are conducted and that such projects are inspected by the state fire marshal, or the state fire marshal's designee, prior to certification for building occupancy.

(b) The authority shall also be subject to any applicable state, county and local building codes.

(c) The state building codes shall supersede any like standards of a county or local code unless those standards are more stringent than the state standards.

History: L. 1998, ch. 12, § 22; Feb. 26.



76-3320 Transfer of funds.

76-3320. Transfer of funds. After the effective date of this act and prior to the transfer date, the university of Kansas medical center is authorized to transfer funds from the hospital revenue fund to the authority upon approval of the regents.

History: L. 1998, ch. 12, § 23; Feb. 26.



76-3321 Exemption from statutory provisions.

76-3321. Exemption from statutory provisions. The authority is exempt from the provisions of K.S.A. 12-1675 through 12-1677, 45-401 through 45-413, 75-1250 through 75-1270, 75-2925 through 75-2975, 75-3701 through 75-37,119, 75-4363, 75-4701 through 75-4744, and 77-501 through 77-550 and K.S.A. 2015 Supp. 75-4362, and amendments thereto.

History: L. 1998, ch. 12, § 24; L. 1999, ch. 168, § 6; L. 2002, ch. 62, § 3; Apr. 18.



76-3322 Affiliation with KPERS; transfer of employee membership; retirement benefit options.

76-3322. Affiliation with KPERS; transfer of employee membership; retirement benefit options. The authority shall affiliate with the Kansas public employees retirement system on the transfer date as defined in K.S.A. 2015 Supp. 76-3303, and amendments thereto, in accordance with the provisions of K.S.A. 74-4910 and 74-4927, and amendments thereto, with respect to transferred employees. Notwithstanding the provisions of K.S.A. 74-4910, and amendments thereto, the authority may, at the election of the board, affiliate with the system with respect to any or all employees employed by the authority after the transfer date, except that the authority, with respect to any employee who is enrolled in the system after the transfer date, may not change such employee's membership status retroactively. Any person who was an employee of the university of Kansas medical center and a member of the system on the transfer date and whose employment is transferred to the authority as provided in the university of Kansas hospital authority act shall continue to be a member of the system. For all those members of the faculty and other persons employed by the board of regents who were receiving assistance in the purchase of retirement annuities as provided in K.S.A. 74-4925, and amendments thereto, on the transfer date and whose employment is transferred to the authority as provided in the university of Kansas hospital authority act, the authority shall adopt, in accordance with requirements of the federal internal revenue code, a retirement plan or plans sponsored by the authority providing substantially similar benefits as such retirement annuities. The authority shall continue to provide the insured death and disability benefits as provided in K.S.A. 74-4927a and 74-4927g, and amendments thereto, with respect to transferred employees who are members of the system. The authority, at the election of the board, may provide death and disability benefits as provided in K.S.A. 74-4927a and 74-4927g, and amendments thereto, with respect to other transferred employees and employees hired after the transfer date or the authority may provide similar death and disability benefits to such employees. For employees employed by the authority on or after the transfer date, the authority, at the election of the board, either may (1) enroll such employees as member of the system, or (2) provide that such employee shall be eligible for participation in a retirement plan or plans sponsored by the authority.

History: L. 1998, ch. 12, § 25; L. 1999, ch. 168, § 7; L. 2002, ch. 62, § 4; Apr. 18.



76-3323 Severability.

76-3323. Severability. If any provision of this act or the application thereof is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1998, ch. 12, § 21; Feb. 26.






Article 34 POSTSECONDARY EDUCATION SAVINGS PROGRAM

76-3401 Legislative declaration and intent.

76-3401. Legislative declaration and intent. The legislature hereby declares that the availability of improved access to and choice of higher education opportunities in this state will benefit the residents of the state and that the establishment of a postsecondary education savings program may assist residents in meeting the expenses incurred in availing themselves of higher education opportunities.  Therefore, it is the intention of this act to provide for a feasibility study regarding implementation of a postsecondary education savings program in this state.

History: L. 1998, ch. 173, § 1; July 1.









Chapter 77 STATUTES; ADMINISTRATIVE RULES AND REGULATIONS AND PROCEDURE

Article 1 STATUTES

77-101 Commission for Revised Statutes of 1923.

77-101. Commission for Revised Statutes of 1923. The supreme court of the state of Kansas shall appoint a commission of three members, who shall have the same qualifications as justices of said court, and said commission is hereby authorized to make a contract for the revision, compilation and editing of the General Statutes of Kansas, in one volume, with annotations of the supreme court and appellate court, to date of publication. Said commission may employ an expert, competent for that purpose, and who is also competent to prepare an accurate index for such volume. The said commission shall superintend and approve the same and cause such statutes to be printed under the direction of the state printing commission, at the state printing plant.

History: L. 1921, ch. 207, § 1; March 31; R.S. 1923, 77-101.



77-102 Same; members.

77-102. Same; members. It shall be the duty of the supreme court to appoint the commission immediately upon the taking effect of this act. Said commission shall qualify and immediately enter upon their duties. Each member of such commission shall receive for his or her services his or her necessary and actual expenses, and in addition thereto the sum of one thousand dollars, which shall be the full compensation to each member of the commission for all services which he or she may perform under this act.

History: L. 1921, ch. 207, § 5; March 31; R.S. 1923, 77-102.



77-103 Reenactment of Revised Statutes of 1923; authentication.

77-103. Reenactment of Revised Statutes of 1923; authentication. Before any copies of said statutes shall be printed or sold and delivered, all statutes revised or changed shall be submitted by said commission to the legislature of the state of Kansas for reenactment. When said commission shall certify that the laws changed, rewritten or revised have been duly reenacted by the legislature, and when it shall certify that it has examined and compared all the laws of a general nature in force, and that the said revised statutes are complete, and comply with the terms of this act, such revised statutes shall be deemed and held to be the Revised Statutes of Kansas, and evidence in all courts. Such authentication shall be printed in each copy. Thereafter in any bill to amend or repeal any law or section thereof contained in the revised statutes, it shall be sufficient to refer to the same by the running section numbers.

History: L. 1921, ch. 207, § 3; March 31; R.S. 1923, 77-103.



77-105 Laws constituting Revised Statutes of 1923.

77-105. Laws constituting Revised Statutes of 1923. The following laws shall constitute the General Statutes of Kansas: All laws included by Chester I. Long, F. Dumont Smith and Hugh P. Farrelly, as the commission to revise the General Statutes, in the assembled sections on file with and certified to by said commission, fully examined and identified by the certificate and reported for adoption by the joint committee of the senate and house of representatives, including the revised sections which are hereby reenacted; all laws reported by the commission which it has included by reference; all other laws of a general nature enacted at the present session. All of the above laws are hereby adopted, and shall take effect and be in force, when certified by the commission, as provided in Laws of 1921, chapter 207, section 3 [77-103], and published as the Revised Statutes of Kansas of 1923.

History: L. 1923, ch. 144, § 1; March 9; R.S. 1923, 77-105.



77-106 Incorporation of Session Laws of 1923 in Revised Statutes of 1923; publication.

77-106. Incorporation of Session Laws of 1923 in Revised Statutes of 1923; publication. The commission shall incorporate in the assembled sections the laws of a general nature passed at the present session, arrange, edit, number, insert headings, history and cross references, annotate and index all sections, and shall then certify and publish the same as the Revised Statutes of 1923.

History: L. 1923, ch. 144, § 2; March 9; R.S. 1923, 77-106.



77-107 Record of 1923 revision.

77-107. Record of 1923 revision. When the work of the commission is finally completed, the assembled sections, duly certified as aforesaid, shall be placed on file in the office of the secretary of state, as a permanent record for future reference.

History: L. 1923, ch. 144, § 3; March 9; R.S. 1923, 77-107.



77-108 Quorum of commission.

77-108. Quorum of commission. The duties imposed upon said commission may be performed by a majority thereof.

History: L. 1923, ch. 144, § 4; March 9; R.S. 1923, 77-108.



77-109 Common law.

77-109. Common law. The common law as modified by constitutional and statutory law, judicial decisions, and the conditions and wants of the people, shall remain in force in aid of the General Statutes of this state; but the rule of the common law, that statutes in derogation thereof shall be strictly construed, shall not be applicable to any general statute of this state, but all such statutes shall be liberally construed to promote their object.

History: L. 1923, ch. 144, § 5; March 9; R.S. 1923, 77-109.



77-110 Effect of repeals by Revised Statutes of 1923 on rights and liabilities.

77-110. Effect of repeals by Revised Statutes of 1923 on rights and liabilities. The repeal of acts and parts of acts herein provided for shall not revive any law heretofore repealed or superseded, nor any office heretofore abolished; neither shall it affect any act done or right accruing or accrued, or any suit or proceeding in any civil action before the repeal takes effect, but the proceedings therein shall, when necessary, conform to the provisions of the Revised Statutes; nor shall such repeal affect any penalty or forfeiture incurred before it takes effect under any of the laws repealed, except that when a punishment penalty or forfeiture is mitigated by the provisions of the Revised Statutes, such provisions may be extended and applied to any sentence or judgment pronounced after said repeal; nor shall such repeal affect any suit or prosecution pending at the time it takes effect, for an offense committed or forfeiture incurred under any of the acts repealed, except that the proceedings therein shall, when necessary, conform to the provisions of the Revised Statutes.

History: L. 1923, ch. 144, § 6; March 9; R.S. 1923, 77-110.



77-111 Same; effect on limitation periods.

77-111. Same; effect on limitation periods. When a limitation or period of time prescribed in any of the acts repealed, for acquiring a right, or barring a remedy, or for any other purpose, has begun to run, and the same or a similar limitation is prescribed in the Revised Statutes, the time of limitation shall continue to run, and shall have like effect as if the whole period had begun and ended under the operation of the Revised Statutes.

History: L. 1923, ch. 144, § 7; March 9; R.S. 1923, 77-111.



77-112 Continuation of existing laws in Revised Statutes of 1923.

77-112. Continuation of existing laws in Revised Statutes of 1923. The provisions of the Revised Statutes, so far as they are the same as those of prior laws, shall be construed as a continuation of such laws, and not as new enactments.

History: L. 1923, ch. 144, § 8; March 9; R.S. 1923, 77-112.



77-113 Construction of Revised Statutes of 1923.

77-113. Construction of Revised Statutes of 1923. The arrangement and classification of the several sections of the Revised Statutes have been made for the purpose of convenience and orderly arrangement and therefore no implication or presumption of a legislative construction is to be drawn therefrom.

History: L. 1923, ch. 144, § 9; March 9; R.S. 1923, 77-113.



77-114 Repeals by Revised Statutes of 1923.

77-114. Repeals by Revised Statutes of 1923. All acts of a general nature, not enumerated in K.S.A. 77-105, are hereby repealed upon the publication of the Revised Statutes of 1923.

History: L. 1923, ch. 144, § 10; March 9; R.S. 1923, 77-114.



77-115a Sale of Revised Statutes 1923.

77-115a. Sale of Revised Statutes 1923. The secretary of state is hereby instructed to dispose of the remaining copies of the Revised Statutes of 1923 now in his or her hands at a price of two dollars and fifty cents ($2.50) per copy.

History: L. 1927, ch. 320, § 1; Feb. 9.



77-115b Distribution of Revised Statutes 1923.

77-115b. Distribution of Revised Statutes 1923. The secretary of state is hereby instructed to furnish to each register of deeds, county superintendent of public instruction and county engineer in all of the counties in the state one copy of the Revised Statutes of 1923.

History: L. 1927, ch. 321, § 1; June 1.



77-116 General Statutes of 1868.

77-116. General Statutes of 1868. General Statutes 1868, chapter 119, sections 1 to 11, inclusive, included by reference. [The title to the act was "An act concerning the general statutes." Section 1 in part was "The following acts of the legislature shall constitute the General Statutes of Kansas, to wit: All acts revised by the commissioners appointed to revise the general laws of this state, and reported to and enacted by the legislature at the present session; all other acts of a general nature enacted at the present session, and the following-named acts, or so much or such part thereof as may be and remain in force at the time of the passage of this act." Here follows a list of the acts included by titles, giving dates on which they were approved. The remainder of the act related to the repeal of other acts, rule for construction, limitation, authentication, and other particulars relating to the publication of the General Statutes of 1868.]

History: R.S. 1923, 77-116.



77-117 General Statutes, compilation of 1915; sale by secretary of state.

77-117. General Statutes, compilation of 1915; sale by secretary of state. Laws 1915, chapter 28, sections 1 to 4, inclusive, included by reference. [The title to the act was in part as follows: "An act relating to compilations, editing and printing of the General Statutes of Kansas for 1915 and providing for the disposition and making appropriation therefor ....." This act provided for the publication of the compilation of 1915 in one volume, with references to the supreme and appellate courts to date of publication, under the direction of the state printing commission. Section 2 of the act provided for distribution to state and county officers in the same manner as is provided for the Revised Statutes of 1923 by L. 1923, ch. 146, sec. 4 (77-115). The third subdivision of section 2 provided for the sale of said statutes and is considered in effect so far as the sale of copies of the compilation of 1915 is concerned, and is therefore printed as a part of this section.] [R.S. 1923, 77-117, ¶ 1.]

The balance of said statutes, after such distribution shall be safely kept by the secretary of state for sale to citizens of this state at a price not to exceed two and fifty hundredths dollars per volume and a price not to exceed three dollars per volume to citizens of other states and territories of the United States.

History: L. 1915, ch. 28, § 2; April 7; R.S. 1923, 77-117, ¶ 2.



77-118 Sale of General Statutes of 1897 and 1901 by secretary of state.

77-118. Sale of General Statutes of 1897 and 1901 by secretary of state. The secretary of state is hereby authorized to sell General Statutes of Kansas, 1897, in two volumes, at one dollar per set, net to the state, and General Statutes of Kansas, 1901, in one volume, at one dollar each, net to the state.

History: L. 1913, ch. 315, § 1; April 30; R.S. 1923, 77-118.



77-118a Sale of General Statutes of 1901 by secretary of state.

77-118a. Sale of General Statutes of 1901 by secretary of state. The secretary of state is hereby authorized to sell General Statutes of Kansas, 1901, at the best price it is able to obtain.

History: L. 1931, ch. 293, § 1; May 28.



77-118b Disposition of moneys derived from sales under 77-118a.

77-118b. Disposition of moneys derived from sales under 77-118a. All moneys derived from such sales shall be placed in the state treasury for the benefit of the general fund in like manner as other fees.

History: L. 1931, ch. 293, § 2; May 28.



77-119 Disposition of moneys from sales under 77-118.

77-119. Disposition of moneys from sales under 77-118. All moneys derived from such sales shall be covered into the state treasury each month, in like manner as other fees.

History: L. 1913, ch. 315, § 2; April 30; R.S. 1923, 77-119.



77-124 Distribution and sale of General Statutes of 1935 ....

77-124. Distribution and sale of General Statutes of 1935 .... Third, The balance of said statute books, after such distribution, shall be safely kept by the secretary of state for sale at the price of seven dollars and fifty cents per copy.

History: L. 1935, ch. 297, § 5; L. 1937, ch. 354, § 1; Feb. 26.



77-130a Sale of copies of General Statutes of 1949.

77-130a. Sale of copies of General Statutes of 1949. The secretary of state is hereby authorized to sell any of the remaining copies of the General Statutes of 1949 now on hand at a price of five dollars ($5) per copy.

History: L. 1964, ch. 31, § 1 (Budget Session); Feb. 17.



77-130b Disposition of proceeds.

77-130b. Disposition of proceeds. All moneys received from such sales shall by the secretary of state be paid into the state treasury, which moneys shall be credited to the state general revenue fund.

History: L. 1964, ch. 31, § 3 (Budget Session); Feb. 17.



77-131 Kansas Statutes Annotated; preparation, printing and binding; preservation of type.

77-131. Kansas Statutes Annotated; preparation, printing and binding; preservation of type. After the adjournment of the regular session of the legislature of 1963, the revisor of statutes, in accordance with the provisions of this act, shall edit and prepare for the printing and publication of a compilation of all the general statutes of Kansas in force, including those enacted by the budget session of 1962 and the regular session of 1963, which shall be designated as the "Kansas Statutes Annotated." Said statutes shall be printed and bound by the state printer in the manner specified by the revisor of statutes pursuant to the provisions of this act. The state printer shall save and preserve all of the type used in printing said statutes for use in reprinting any of said volumes, when the same shall become necessary.

History: L. 1963, ch. 454, § 1; April 27.



77-132 Kansas Statutes Annotated; state and federal laws included in publication.

77-132. Kansas Statutes Annotated; state and federal laws included in publication. The Kansas Statutes Annotated shall include:

(a) All general laws and laws of a general nature which are in force and effect at the time of publication of the volume or volumes containing such laws;

(b) the declaration of independence;

(c) the constitution of the United States;

(d) the organic act for the state of Kansas;

(e) the constitution of the state of Kansas; and

(f) act of congress admitting Kansas into the Union.

History: L. 1963, ch. 454, § 2; L. 1988, ch. 364, § 1; July 1.



77-133 Same; other material included.

77-133. Same; other material included. The revisor of statutes shall prepare and include in the Kansas statutes annotated:

(a) Prefatory material, including statement of copyright authority, authentication statements and table of contents;

(b) captions prefacing the text of the statutes and constitutions, showing their scope, in boldface type;

(c) the history of each statutory section;

(d) source notes and revisor's notes;

(e) cross references to related or qualifying provisions of other sections of the statutes;

(f) appropriate research and practice aids citing pertinent parts of other publications relating to Kansas laws if made available by the publisher thereof;

(g) notes, where possible and appropriate, citing identical statutes of other states;

(h) case annotations covering the reported decisions of the state and federal courts construing and interpreting Kansas laws; and

(i) table of sections showing location of present and former legislative enactments in compilation.

History: L. 1963, ch. 454, § 3; L. 1988, ch. 364, § 2; July 1.



77-134 General index; contract authority.

77-134. General index; contract authority. The revisor of statutes of and for the state of Kansas is hereby authorized to enter into a contract with the West Publishing Company of St. Paul, Minnesota, a Minnesota corporation, for the writing of a full, detailed and combined general index to the text of said statutes, the Kansas and United States constitutions and rules of the supreme court of Kansas and an index for each volume of said statutes which indexes shall be of such scope as the revisor of statutes shall deem practicable. The contract shall be in substantially the following form:

CONTRACT INDEX TO KANSAS STATUTES ANNOTATED

Whereas, The revisor of statutes of and for the state of Kansas is authorized by law to enter into a contract for the writing of a full, detailed and combined general index to the text of the statutory sections of the Kansas statutes, the Kansas and United States constitutions and rules of the supreme court of Kansas as the same are prepared, edited and arranged by said revisor of statutes and indexes for each volume of said statutes: Now, therefore,

This contract is made between West Publishing Company of St. Paul, Minnesota, first party, and the state of Kansas, acting through its revisor of statutes, second party, in consideration of mutual covenants and conditions set forth herein, for the writing of a full, detailed and combined index to the text of the statutory sections of the Kansas statutes, the Kansas and United States constitutions and the rules of the Kansas supreme court as included in said statutes and an index for each volume of said statutes which indexes shall be of such scope as the revisor of statutes shall deem practicable according to the following specifications:

(A) The first party agrees to:

(1) Write, edit and prepare in manuscript form all necessary index references based on a section by section examination of the text of all the sections of said statutes, the constitutional provisions and the rules of the Kansas supreme court.

(2) Do all editorial and manuscript work, including checking of the galley proof after the index has been set into type by the state of Kansas and given the usual proofreading by the state of Kansas for conformity to the manuscript copy submitted.

(3) Send all index reference cards to the second party in edited form for printing direct from said cards.

(B) The second party agrees to:

(1) Furnish first party copy of the text of said statutory sections, constitutional provisions and rules of the Kansas supreme court.

(2) Furnish galley proof to first party after said index is set in type by the state printer.

(C) The second party further agrees:

(1) That the state of Kansas, acting through its revisor of statutes, will pay to the first party the sum of one hundred twenty-four thousand six hundred seventy-five dollars ($124,675) as follows:

(a) Twelve thousand five hundred dollars ($12,500) upon execution of this contract.

(b) Thirty-one thousand dollars ($31,000) six (6) months after the date of the execution of this contract.

(c) The balance of eighty-one thousand one hundred seventy-five dollars ($81,175) upon final completion of the delivery of all printer's proofs of such general index to the revisor of statutes at Topeka, Kansas.

The second party reserves the right to copyright in its name said index.

This contract is executed by the duly authorized parties hereto this ________ day of ____________, 1963.

West Publishing Company, Inc.,    State of Kansas

______________    ______________

President.    Revisor of Statutes.______________Secretary.

(seal)    (seal)

Attest:    Attest:

______________    ______________

Secretary.    Secretary of State.

History: L. 1963, ch. 454, § 4; April 27.



77-136 Editing of statutes by revisor of statutes.

77-136. Editing of statutes by revisor of statutes. In arranging the material in the Kansas Statutes Annotated and latest supplements thereto, the revisor of statutes shall not alter the sense, meaning or effect of any legislative act but may correct manifest orthographical, clerical or typographical errors and may edit the statutes in the following manner:

(a) By inserting the correct statutory references in lieu of any internal cross-references to session laws or other outdated statutory references.

(b) By omitting opening references to sections repealed or amended, in all sections, and to change descriptive-subject-word headings of sections, subsections or subparts in order to briefly and clearly indicate the subject matter of such sections.

(c) By using the same section numbering system used in the General Statutes of 1949 and 1961 Supplement thereto throughout and in every possible instance, except in the following specifically described instances:

(1) Where such numbering system makes it impracticable to insert sections properly belonging between sections having supplementary letters.

(2) In the renumbering of sections coming within the category stated in subsection (1) of subsection (c) of this section, the revisor of statutes shall devise a plan of sectional numbering that will make necessary the renumbering of the least possible number of such sections in order to maintain as permanent a statutory numbering system for the Kansas Statutes Annotated as possible.

(3) Where a special numbering system is directed by law, such special system shall be followed.

(d) Wherever a board, commission, commissioner, department or other agency or officer of the state government has been abolished by statute and the powers, duties and jurisdiction thereof transferred to some other board, commission, commissioner, department or other agency or officer now in existence, the revisor of statutes may edit the statutes affected thereby by striking out the name of the abolished board, commission, commissioner, department or other agency or officer and inserting in lieu thereof the name of the proper board, commission, commissioner, department or other agency or officer.

(e) The word "provided" alone or in conjunction with other words may appear in either italic or roman type.

(f) Where a pronoun of only masculine or only feminine gender appears a pronoun of the opposite gender may be added, or language may be changed for the same purpose, so long as the opening limitation of this section is not violated.

(g) By striking the word "that" wherever it appears as the first word of any section in the K.S.A. or the latest supplement thereto.

(h) By rearranging sections, changing internal reference numbers to agree with renumbered sections, and by changing capitalization for purposes of uniformity.

(i) By correcting doublets.

No change made pursuant to the provisions of this section shall effect any change in the substantive meaning of the section, and any error made by the revisor of statutes in editing the statutes as authorized by this section shall be construed as a clerical error only.

History: L. 1963, ch. 454, § 6; L. 1975, ch. 266, §2; July 1.



77-136a Incorporation of certain statutes by reference in Kansas Statutes Annotated authorized.

77-136a. Incorporation of certain statutes by reference in Kansas Statutes Annotated authorized. In addition to the authority granted to the revisor of statutes to edit the Kansas Statutes Annotated and the latest supplement thereto, the revisor is authorized to include by reference such sections or acts as are deemed obsolete or of minor application, the same being muniments of title, provisions relating to acts previously performed, and historical or other matters which are not necessarily subject to repeal but will be chiefly valuable for reference. The reference to the acts which are not printed in full shall bear a citation to the session laws represented and shall contain brief synopses in brackets and appropriate comments or explanatory notes explaining the reason for the omission of the full text. The subjects of the acts included by reference shall be indexed so the full act may be readily found.

Statutes included by reference shall have full force and effect and the comment or explanation shall not effect any change in the substantive meaning of the statute so included, nor shall any commentary be used for the purpose of construing legislative intent. Any error in the commentary made by the office of revisor of statutes shall be construed as clerical error only.

History: L. 1977, ch. 319, § 1; July 1.



77-137 Authentication; evidence in courts; reference to sections.

77-137. Authentication; evidence in courts; reference to sections. Before any copies of a volume of said Kansas Statutes Annotated shall be printed and bound, they shall be examined and compared by the secretary of state and by the attorney general, and if they contain all the laws required by this act, and otherwise comply with the terms of this act, they shall so certify in writing, and after such authentication they shall be deemed and held to be the official statutes of Kansas, and evidence in all courts having jurisdiction. Such authentication shall be printed in each volume of said statutes. In any legislative bill to amend or repeal any law or section in such volume or supplementation thereof, authorized by law, it shall be sufficient to refer to the same by running section numbers of said volume.

History: L. 1963, ch. 454, § 7; L. 1975, ch. 428, §8; L. 1975, ch. 483, § 1; July 1.



77-138 Kansas Statutes Annotated; number of copies printed; distribution and sale; sale price fixed by legislative coordinating council; proceeds credited to state general fund.

77-138. Kansas Statutes Annotated; number of copies printed; distribution and sale; sale price fixed by legislative coordinating council; proceeds credited to state general fund. (a) Volumes of the Kansas Statutes Annotated shall be printed and bound by the director of printing and delivered to the secretary of state who shall dispose of them as follows:

First, the secretary of state shall deposit in the supreme court law library and in the state library such number of copies as the state law librarian and the state librarian, respectively, shall request for use in the law library and the state library, for the purposes of the publication collection and depository system established under K.S.A. 75-2566, and amendments thereto, and for the purpose of making exchanges with the various states and territories, and the secretary of state shall retain one set for the secretary's use in the secretary's office.

Second, (1) the secretary of state shall distribute two complete sets of the Kansas Statutes Annotated to each member of the legislature at each regular session, one set of which shall have the respective member's name printed thereon.

(2) The secretary of state shall distribute such number of complete sets and individual volumes of the Kansas Statutes Annotated: (A) To the office of revisor of statutes as the revisor of statutes shall request; (B) to the legislative research department as the director of legislative research shall request; (C) to the division of post audit as the post auditor shall request; (D) to the division of legislative administrative services as the director of legislative administrative services shall request; and (E) to the judicial branch of state government as the chief justice of the supreme court shall request.

(3) The secretary of state shall distribute: (A) Two sets to each representative in congress and United States senator from the state of Kansas, upon request by such representative or senator; (B) one set each to the governor, lieutenant governor and attorney general; (C) to Washburn university school of law, the number of sets, not to exceed 60 sets, that the librarian of the school of law certifies to the secretary of state as necessary for the purpose of exchanging with other states and territories and to be kept in the library for the use of faculty and students of the university; (D) to the school of law of the university of Kansas, the number of sets, not to exceed 60 sets, that the librarian of the school of law certifies to the secretary of state as necessary for the purpose of exchanging with other states and territories and to be kept in the library for the use of faculty and students of the university; (E) to the clerk of the district court of the United States for the state of Kansas, the number of sets, not to exceed five sets, as are requested by such clerk; (F) one set to each county law library in the state, upon request by the librarian thereof; (G) to each county clerk, the number of sets requested by the county clerk, not to exceed seven sets, to be distributed not more than one set each to the county or district attorney, the county clerk, the county counselor, if any, the register of deeds, the sheriff, the county treasurer, and the board of county commissioners, which set shall be retained by the county clerk for use by such board; (H) not more than one set to each city of the third class, one set to each city of the second class and two sets to each city of the first class, upon request by the city clerk; and (I) one set to the state historical society library.

Third, the balance of statute books, after the above distribution shall be kept by the secretary of state for sale.

(b) The secretary of state shall sell each volume of the Kansas Statutes Annotated, including replacement volumes, at the per volume price fixed therefor by the legislative coordinating council under this section. General index volumes, when sold separately and not as a part of a set of cumulative supplements, shall be sold at the per volume price fixed therefor by the legislative coordinating council. The secretary of state shall remit all moneys received from such sales under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(c) The legislative coordinating council shall fix the per volume price of each volume of the Kansas Statutes Annotated, including replacement volumes, sold under this section to recover the costs of printing and binding such volumes. The legislative coordinating council shall revise such prices from time to time for the purposes of covering and recovering such costs.

History: L. 1963, ch. 454, § 8; L. 1965, ch. 504, § 1; L. 1967, ch. 483, § 1; L. 1972, ch. 350, § 1; L. 1973, ch. 388, § 1; L. 1974, ch. 135, § 18; L. 1976, ch. 147, § 10; L. 1976, ch. 151, §9; L. 1978, ch. 385, § 1; L. 1980, ch. 302, § 1; L. 1982, ch. 384, § 1; L. 1988, ch. 365, § 1; L. 1990, ch. 339, § 4; L. 2001, ch. 5, § 437; July 1.



77-147 Disposition of obsolete volumes and supplements.

77-147. Disposition of obsolete volumes and supplements. Notwithstanding any provision of law to the contrary, whenever the secretary of state and the revisor of statutes determine that a volume of Kansas Statutes Annotated or a pocket-part supplement thereto has become obsolete by reason of publication of a later volume or pocket-part, such officers may provide for the disposition of the remaining copies of such volume or pocket-part supplement by whatever means said officers determine without making a charge therefor.

History: L. 1974, ch. 210, § 2; July 1.



77-148 Constitutions volume; publication of new volume; contents; comparative table of sections; supplementation.

77-148. Constitutions volume; publication of new volume; contents; comparative table of sections; supplementation. (a) Prior to December 31, 1979, the revisor of statutes shall edit, prepare for printing and publish a new hardbound constitutions volume of the Kansas Statutes Annotated.

(b) In editing and publishing the constitutions volume, the revisor shall be governed to the extent practicable by the provisions of K.S.A. 77-133, 77-135, 77-136, 77-136a and 77-137.

(c) In addition to the constitutions of the United States and the state of Kansas, the revisor shall include in the constitutions volume an index to the material contained therein, a comparative table of sections compiled from session law references appearing in legislative histories of statutory sections and such other materials as will facilitate use of the volume.

(d) After publication of the constitutions volume provided for in this section, said volume shall thereafter be kept up to date by cumulative supplements in the same manner as provided for supplementation of Kansas Statutes Annotated by K.S.A. 77-163 et seq.The revisor may publish supplemental indexes, tables and related material in paperbound volumes to be included in the sale of supplements to the Kansas Statutes Annotated.

History: L. 1975, ch. 266, § 6; L. 1976, ch. 414, § 1; L. 1978, ch. 385, § 2; L. 1980, ch. 302, § 2; April 30.



77-149 Comparative table of sections; publication in 1978.

77-149. Comparative table of sections; publication in 1978. The 1978 cumulative pocket-part supplement to the constitutions volume of the Kansas Statutes Annotated shall include a comparative table of sections compiled from session law references appearing in legislative histories of statutory sections, beginning with the 1964 budget session of the legislature and concluding with the 1978 regular session of the legislature.

History: L. 1978, ch. 385, § 3; April 1.



77-150 General index volumes; publication and sale of new volumes; annual republication.

77-150. General index volumes; publication and sale of new volumes; annual republication. The revisor of statutes shall prepare in one or more paperbound volumes, to be included in the sale of supplements to the Kansas Statutes Annotated, a general index to replace the general index volume of Kansas Statutes Annotated and the supplement thereto. Such paperbound general index volume or volumes shall be republished each year and shall be full and detailed general indexes to the Kansas and United States constitutions, governor's executive reorganization orders, the rules of the supreme court of Kansas and to the Kansas general statutes then in force and effect or which will be in force and effect prior to publication of subsequent paperbound general index volume or volumes.

History: L. 1978, ch. 385, § 4; L. 1980, ch. 302, § 3; April 30.



77-151 New replacement volumes to Kansas Statutes Annotated; editing, publication and printing; distribution and sale.

77-151. New replacement volumes to Kansas Statutes Annotated; editing, publication and printing; distribution and sale. (a) Each year the revisor of statutes shall edit and prepare for printing and publication such volumes of the Kansas Statutes Annotated as have been included in the detailed budget of the legislative coordinating council for the revisor of statutes.  Except as otherwise provided by law for volumes containing constitutions and the general index, the volume or volumes published each year shall contain all of the statutes in force and effect then contained in the volume or volumes of the Kansas Statutes Annotated being replaced and the then current supplements thereto, together with all acts passed by the current session of the legislature and assigned by the revisor of statutes to chapters in the volume or volumes being newly published.

(b) When more than one volume is being newly published in any year, the material in the replacement volumes shall be divided between or among the replacement volumes as nearly equally as practicable by the revisor of statutes.  Each volume shall be printed and bound by the division of printing in the format prescribed by K.S.A. 77-152 and amendments thereto.  Replacement volumes shall not contain volume indexes.  In editing and preparing the material to be contained in replacement volumes of the Kansas Statutes Annotated for publication, the provisions of K.S.A. 77-133, 77-136, 77-136a and 77-152, and amendments to these statutes, shall govern the revisor and the division of printing, insofar as the same can be made applicable, and the statutes to be contained in replacement volumes shall be authenticated in the same manner as required under K.S.A. 77-137 and amendments thereto.  After publication of replacement volumes, each shall thereafter be kept up to date by cumulative supplements in the same manner as provided for supplementation of Kansas Statutes Annotated by K.S.A. 77-163 et seq. and amendments thereto.

(c) Replacement volumes of the Kansas Statutes Annotated shall be printed in the number of copies specified by the revisor of statutes, subject to available appropriations, and shall be distributed and sold in the same manner as provided in K.S.A. 77-138 and amendments thereto as for the distribution of volumes of the Kansas Statutes Annotated.

History: L. 1978, ch. 385, § 7; L. 1980, ch. 302, § 4; L. 1990, ch. 339, § 5; July 1.



77-152 Same; specifications for printing and publication.

77-152. Same; specifications for printing and publication. (a) Replacement volumes to the Kansas Statutes Annotated shall be printed and bound in accordance with the following specifications:

(1) Text of sections in ten (10) point Caledonia light and bold type on a ten (10) point base and a seventeen (17) pica line.

(2) Notes and case annotations in eight (8) point Caledonia type on an eight (8) point base and a seventeen (17) pica line.

(3) Width of type pages thirty-five (35) picas.

(4) Length of type page to be fifty-three (53) picas, including page captions.

(5) Outside cover dimensions to be six and seven-eighths (6 7/8) inches (from joint) wide by ten and one-fourth (10 1/4) inches long.

(6) Page trim size to be ten (10) inches by six and seven-eighths (6 7/8) inches.

(b) Each volume of said statutes shall be printed on Olin's white Waylite offset book paper, thirty (30) or thirty-five (35) pound basis, or approved equal.

(c) Each volume shall be bound, back stitched and stamped with lettering as specified by the revisor of statutes.

History: L. 1980, ch. 302, § 7; April 30.



77-163 Cumulative supplements to Kansas Statutes Annotated; general index volumes.

77-163. Cumulative supplements to Kansas Statutes Annotated; general index volumes. After the close of each regular session of the legislature the revisor of statutes shall prepare and furnish to the director of printing copy for the general index paperbound volume or volumes and cumulative supplements to the current bound volumes of Kansas Statutes Annotated. Such cumulative supplements shall contain all general laws and all laws of a general nature enacted at any general or special session of the legislature subsequent to the publication of the current bound volumes of the Kansas Statutes Annotated and not included therein. The material in such supplements shall be arranged in the same order as like material is arranged in the current bound volumes, and shall show all sections repealed or amended, and shall be annotated to decisions of the supreme court subsequent to the date of publication of the current bound volumes. The revisor of statutes may include such cross-reference tables and materials as the revisor determines will facilitate the use of such supplements. The revisor of statutes may edit the statutes contained in the supplements in the same manner as authorized by K.S.A. 77-136 and amendments thereto.

History: L. 1929, ch. 279, § 4; L. 1949, ch. 465, § 6; L. 1959, ch. 363, § 3; L. 1963, ch. 454, § 9; L. 1967, ch. 484, § 1; L. 1973, ch. 389, § 1; L. 1975, ch. 266, § 4; L. 1978, ch. 385, §5; L. 1980, ch. 302, § 5; April 30.



77-164 Same; authentication; evidence in courts; reference to sections.

77-164. Same; authentication; evidence in courts; reference to sections. Before any copies of said pocket-part supplements shall be printed or sold and delivered by the secretary of state they shall be examined and compared by him or her and the attorney general, and if they contain all the general laws and laws of a general nature passed at all regular and special sessions of the legislature subsequent to the last revision or compilation, fully annotated and indexed, and otherwise comply with the terms of this act, they shall so certify in writing and such authentication shall be printed in each volume of said pocket-part supplement, and after such authentication they shall be deemed and held to be general statutes of Kansas, supplemental to the last general revision or compilation of the general statutes of Kansas and held to be evidence in all courts having jurisdiction in this state, and in any bill to amend or repeal any law or section therein contained or any succeeding pocket-part supplement authorized by the provision of this act and authenticated as herein provided, it shall be sufficient to refer to the same by the running section numbers of said pocket-part supplement.

History: L. 1929, ch. 279, § 5; L. 1933, ch. 304, § 1; L. 1949, ch. 465, § 7; L. 1963, ch. 454, § 10; April 27.



77-165 Cumulative supplements to Kansas Statutes Annotated; number of copies printed; distribution and sale; sale price fixed by legislative coordinating council; proceeds credited to state general fund.

77-165. Cumulative supplements to Kansas Statutes Annotated; number of copies printed; distribution and sale; sale price fixed by legislative coordinating council; proceeds credited to state general fund. (a) Such number of copies of the cumulative supplements for each volume of the Kansas Statutes Annotated, corresponding as nearly as possible in size and page with the current bound volumes, as is specified by the revisor of statutes, subject to available appropriations, shall be printed by the director of printing and delivered to the secretary of state. Each year such number of sets of the general index paperbound volume or volumes as is specified by the revisor of statutes, subject to available appropriations, shall be printed by the director of printing and delivered to the secretary of state. For purposes of this section the general index paperbound volume or volumes shall be considered supplements. The revisor of statutes, with the approval of the legislative coordinating council, may provide for printing and delivery of additional copies of supplements to volumes of the Kansas Statutes Annotated.

(b) The secretary of state shall dispose of full sets of supplements, including the general index paperbound volume or volumes, as follows:

First, by delivering to all state officers, county officers and other departments and officers the same number of sets and in the same manner as provided by K.S.A. 77-138, and amendments thereto, for the distribution of volumes of the Kansas Statutes Annotated and by delivering to each member of the legislature three sets of such supplements.

Second, the balance of such supplements including as a part thereof the general index paperbound volume or volumes, after such distribution, shall be kept by the secretary of state for sale. Supplements for individual volumes except index volumes shall be sold at the per volume price fixed therefor by the legislative coordinating council under this section. Complete sets of cumulative supplements including the general index volume shall be sold at the complete set price fixed therefor by the legislative coordinating council under this section.

(c) The secretary of state shall remit all moneys received from the sale of supplements under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(d) The legislative coordinating council shall fix the per volume and complete set prices of the cumulative supplements for the Kansas Statutes Annotated sold under this section to recover the costs of printing and binding such supplements. The legislative coordinating council shall revise such prices from time to time for the purposes of covering and recovering such costs.

History: L. 1929, ch. 279, § 6; L. 1933, ch. 305, § 1; L. 1949, ch. 465, § 8; L. 1955, ch. 396, § 1; L. 1957, ch. 487, § 1; L. 1959, ch. 363, § 2; L. 1961, ch. 437, § 1; L. 1963, ch. 454, § 11; L. 1967, ch. 483, § 2; L. 1968, ch. 363, § 1; L. 1972, ch. 353, § 1; L. 1973, ch. 389, § 2; L. 1975, ch. 266, § 5; L. 1976, ch. 414, § 2; L. 1978, ch. 385, § 6; L. 1980, ch. 302, § 6; L. 1982, ch. 384, § 2; L. 1990, ch. 339, § 6; L. 2001, ch. 5, § 438; July 1.



77-166 Sale of copies of 1961 supplement to General Statutes of 1949.

77-166. Sale of copies of 1961 supplement to General Statutes of 1949. The secretary of state be and is hereby authorized to sell any of the remaining copies of the 1961 supplement to the General Statutes of 1949 now on hand at a price of two dollars and fifty cents ($2.50) per copy.

History: L. 1964, ch. 31, § 2; (Budget Session); Feb. 17.



77-168 Volume 7 of Kansas Statutes Annotated; contents; preparation.

77-168. Volume 7 of Kansas Statutes Annotated; contents; preparation.    After the passage of 1965 Senate bill No. 4, known as the "uniform commercial code," the revisor of statutes shall edit and prepare for printing and publication the provisions thereof as a new and separate volume of the Kansas Statutes Annotated. Said volume shall be numbered "7" and shall be printed and bound by the state printer in the same format used in the Kansas Statutes Annotated in the manner as specified by the revisor of statutes pursuant to the provisions of this act.

In addition to the material and requirements specified in the K.S.A. 77-133, the revisor of statutes shall include in said volume an index to the text of the statutes included therein and such other material as will facilitate the use of such volume. Said code shall be given the Kansas Statutes Annotated chapter number 84, and the running section numbers shall contain such chapter citation followed by the numerical part of the uniform commercial code citation, for example, "84-1-101," and the "UCC" references preceding the section captions shall be omitted.

History: L. 1965, ch. 507, § 1; May 20.



77-169 Same; cost estimates.

77-169. Same; cost estimates. The revisor of statutes and the state printer shall prepare estimates of the costs of preparing, indexing, printing and binding said volume which shall be transmitted by the revisor of statutes to the appropriate committees of the 1965 legislature.

History: L. 1965, ch. 507, § 2; May 20.



77-170 Same; printing; distribution; sale.

77-170. Same; printing; distribution; sale. Ten thousand (10,000) copies of such volume shall be printed by the state printer and delivered to the secretary of state. The secretary of state shall dispose of such copies as follows:

First, by delivering to all members of the legislature, state officers, county officers and other departments and officers the same number of copies and in the same manner as provided by K.S.A. 77-138.

Second, the balance of said copies, after such distribution, shall be safely kept by the secretary of state for sale at the price of fifteen dollars ($15) per copy.

All moneys received from the sale of said copies shall be by the secretary of state turned into the state treasury to reimburse the state for the cost of such publication.

History: L. 1965, ch. 507, § 3; May 20.



77-171 Volume 7 of Kansas Statutes Annotated; reprinting; distribution; sale.

77-171. Volume 7 of Kansas Statutes Annotated; reprinting; distribution; sale. The revisor of statutes is hereby authorized to provide for the reprinting and binding of two thousand (2,000) additional copies of the Uniform Commercial Code as published in 1965 and designated as Volume 7 of the Kansas Statutes Annotated. Estimates of the cost for such printing and binding shall be obtained by the revisor from the director of printing before any requisition shall be issued for the printing and binding of such additional volumes.  Upon completion of such printing and binding, the director of printing shall deliver all such copies to the office of secretary of state for sale or such other distribution as is specifically provided for by law.

The cost of reprinting and binding of the additional copies of Volume 7 shall be paid by the office of revisor of statutes from appropriations made to the office for such purpose.  All moneys received from the sale of Volume 7 by the secretary of state shall be remitted to the state treasurer and deposited in the state treasury to the credit of the state general fund to reimburse the state for the cost of publication of said volume.

History: L. 1976, ch. 414, § 3; April 19.






Article 2 STATUTORY CONSTRUCTION

77-201 Rules of construction.

77-201. Rules of construction. In the construction of the statutes of this state the following rules shall be observed, unless the construction would be inconsistent with the manifest intent of the legislature or repugnant to the context of the statute:

First. The repeal of a statute does not revive a statute previously repealed, nor does the repeal affect any right which accrued, any duty imposed, any penalty incurred or any proceeding commenced, under or by virtue of the statute repealed. The provisions of any statute, so far as they are the same as those of any prior statute, shall be construed as a continuation of the prior provisions and not as a new enactment.

Second. Words and phrases shall be construed according to the context and the approved usage of the language, but technical words and phrases, and other words and phrases that have acquired a peculiar and appropriate meaning in law, shall be construed according to their peculiar and appropriate meanings.

Third. Words importing the singular number only may be extended to several persons or things, and words importing the plural number only may be applied to one person or thing. Words importing the masculine gender only may be extended to females.

Fourth. Words giving a joint authority to three or more public officers or other persons shall be construed as given that authority to a majority of them, unless it is otherwise expressed in the act giving the authority.

Fifth. "Highway" and "road" include public bridges and may be construed to be equivalent to "county way," "county road," "common road," "state road" and "territorial road."

Sixth. "Incompetent person" includes disabled persons and incapacitated persons as defined herein.

Seventh. "Issue," as applied to the descent of estates, includes all the lawful lineal descendants of the ancestor.

Eighth. "Land," "real estate" and "real property" include lands, tenements and hereditaments, and all rights to them and interest in them, equitable as well as legal.

Ninth. "Personal property" includes money, goods, chattels, evidences of debt and things in action.

Tenth. "Property" includes personal and real property.

Eleventh. "Month" means a calendar month, unless otherwise expressed. "Year" alone, and also the abbreviation "A.D.," is equivalent to the expression "year of our Lord."

Twelfth. "Oath" includes an affirmation in all cases where an affirmation may be substituted for an oath, and in similar cases "swear" includes affirm.

Thirteenth. "Person" may be extended to bodies politic and corporate.

Fourteenth. If the seal of a court or public office or officer is required by law to be affixed to any paper, "seal" includes an impression of the seal upon the paper alone, as well as upon wax or a wafer affixed to the paper. "Seal" also includes both a rubber stamp seal used with permanent ink and the word "seal" printed on court documents produced by computer systems, so that the seal may be legibly reproduced by photographic process.

Fifteenth. "State," when applied to the different parts of the United States, includes the District of Columbia and the territories. "United States" may include that district and those territories.

Sixteenth. "Town" may mean a civil township, unless a different meaning is plainly intended.

Seventeenth. "Will" includes codicils.

Eighteenth. "Written" and "in writing" may include printing, engraving, lithography and any other mode of representing words and letters, excepting those cases where the written signature or the mark of any person is required by law.

Nineteenth. "Sheriff" may be extended to any person performing the duties of the sheriff, either generally or in special cases.

Twentieth. "Deed" is applied to an instrument conveying lands but does not imply a sealed instrument. "Bond" and "indenture" do not necessarily imply a seal but in other respects mean the same kind of instruments as above. "Undertaking" means a promise or security in any form where required by law.

Twenty-first. "Executor" includes an administrator where the subject-matter applies to an administrator.

Twenty-second. Roman numerals and Arabic figures are to be taken as a part of the English language.

Twenty-third. "Residence" means the place which is adopted by a person as the person's place of habitation and to which, whenever the person is absent, the person has the intention of returning. When a person eats at one place and sleeps at another, the place where the person sleeps shall be considered the person's residence.

Twenty-fourth. "Usual place of residence" and "usual place of abode," when applied to the service of any process or notice, means the place usually occupied by a person. If a person has no family, or does not have family with the person, the person's office or place of business or, if the person has no place of business, the room or place where the person usually sleeps shall be construed to be the person's place of residence or abode.

Twenty-fifth. "Householder" means a person who is 18 or more years of age and who owns or occupies a house as a place of residence and not as a boarder or lodger.

Twenty-sixth. "General election" refers to the election required to be held on the Tuesday following the first Monday in November of each even-numbered year.

Twenty-seventh. "Under legal disability" includes persons who are within the period of minority, or who are incapacitated, incompetent or imprisoned.

Twenty-eighth. When a person is required to be disinterested or indifferent in acting on any question or matter affecting other parties, relationship within the degree of second cousin, inclusive, shall disqualify the person from acting, except by consent of parties.

Twenty-ninth. "Head of a family" shall include any person who has charge of children, relatives or others living with the person.

Thirtieth. "Mentally ill person" means a mentally ill person as defined in K.S.A. 59-2946, and amendments thereto.

Thirty-first. "Incapacitated person" means an individual whose ability to receive and evaluate relevant information, or to effectively communicate decisions, or both, even with the use of assistive technologies or other supports, is impaired to the degree that the person lacks the capacity to manage the person's estate, or to meet essential needs for the person's physical health, safety or welfare, as defined in K.S.A. 59-3051, and amendments thereto, whether or not a guardian or a conservator has been appointed for that person.

Thirty-second. "Guardian" means an individual or a nonprofit corporation certified in accordance with K.S.A. 59-3070, and amendments thereto, which has been appointed by a court to act on behalf of a ward and possessed of some or all of the powers and duties set out in K.S.A. 59-3075, and amendments thereto. "Guardian" does not mean natural guardian unless specified.

Thirty-third. "Natural guardian" means both the biological or adoptive mother and father of a minor if neither parent has been found to be an adult with an impairment in need of a guardian or has had parental rights terminated by a court of competent jurisdiction. If either parent of a minor is deceased, or has been found to be an adult with an impairment in need of a guardian, as provided for in K.S.A. 59-3050 through 59-3095, and amendments thereto, or has had parental rights terminated by a court of competent jurisdiction, then the other parent shall be the natural guardian, unless also deceased, or found to be an adult with an impairment in need of a guardian, or has had parental rights terminated by a court of competent jurisdiction, in which case no person shall qualify as the natural guardian.

Thirty-fourth. "Conservator" means an individual or corporation appointed by the court to act on behalf of a conservatee and possessed of some or all of the powers and duties set out in K.S.A. 59-3078, and amendments thereto.

Thirty-fifth. "Minor" means any person defined by K.S.A. 38-101, and amendments thereto, as being within the period of minority.

Thirty-sixth. "Proposed ward" means a person for whom a petition for the appointment of a guardian pursuant to K.S.A. 59-3058, 59-3059, 59-3060 or 59-3061, and amendments thereto, has been filed.

Thirty-seventh. "Proposed conservatee" means a person for whom a petition for the appointment of a conservator pursuant to K.S.A. 59-3058, 59-3059, 59-3060 or 59-3061, and amendments thereto, has been filed.

Thirty-eighth. "Ward" means a person who has a guardian.

Thirty-ninth. "Conservatee" means a person who has a conservator.

Fortieth. "Manufactured home" means a structure which:

(1) Is transportable in one or more sections which, in the traveling mode, is 8 body feet or more in width or 40 body feet or more in length, or, when erected on site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling, with or without permanent foundation, when connected to the required utilities, and includes the plumbing, heating, air conditioning and electrical systems contained therein; and

(2) is subject to the federal manufactured home construction and safety standards established pursuant to 42 U.S.C. § 5403.

Forty-first. "Mobile home" means a structure which:

(1) Is transportable in one or more sections which, in the traveling mode, is 8 body feet or more in width and 36 body feet or more in length and is built on a permanent chassis and designed to be used as a dwelling, with or without a permanent foundation, when connected to the required utilities, and includes the plumbing, heating, air conditioning and electrical systems contained therein; and

(2) is not subject to the federal manufactured home construction and safety standards established pursuant to 42 U.S.C. § 5403.

Forty-second. "Disabled person" includes incapacitated persons and incompetent persons as defined herein.

History: G.S. 1868, ch. 104, § 1; R.S. 1923, 77-201; L. 1965, ch. 505, § 1; L. 1972, ch. 161, § 22; L. 1976, ch. 243, § 40; L. 1977, ch. 199, § 2; L. 1983, ch. 306, § 1; L. 1983, ch. 191, § 23; L. 1985, ch. 114, § 29; L. 1986, ch. 211, § 39; L. 1991, ch. 33, § 37; L. 1996, ch. 167, § 64; L. 2002, ch. 114, § 79; July 1.



77-203 Notice; certified mail in lieu of registered mail; sufficiency.

77-203. Notice; certified mail in lieu of registered mail; sufficiency. In lieu of giving notice by registered mail as provided for by specific statutes of this state, any party may give the notice required by certified mail and notice so given by certified mail shall constitute and be sufficient notice the same as though such notice was made pursuant to specific statutes requiring registered mail.

History: L. 1970, ch. 379, § 1; July 1.



77-204 Short title

77-204. Short title . This act may be cited as the uniform determination of death act.

History: L. 1984, ch. 345, § 3; July 1.



77-205 Determination of death

77-205. Determination of death . An individual who has sustained either (1) irreversible cessation of circulatory and respiratory functions, or (2) irreversible cessation of all functions of the entire brain, including the brain stem, is dead. A determination of death must be made in accordance with accepted medical standards.

History: L. 1984, ch. 345, § 1; July 1.



77-206 Uniformity of construction and application

77-206. Uniformity of construction and application . This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

History: L. 1984, ch. 345, § 2; July 1.






Article 4 RULES AND REGULATIONS

77-415 Definitions; citation of act; exclusions; effect of certain adjudications and orders; guidance documents.

77-415. Definitions; citation of act; exclusions; effect of certain adjudications and orders; guidance documents. (a) K.S.A. 77-415 through 77-438, and amendments thereto, shall be known and may be cited as the rules and regulations filing act.

(b) (1) Unless otherwise provided by statute or constitutional provision, each rule and regulation issued or adopted by a state agency shall comply with the requirements of the rules and regulations filing act. Except as provided in this section, any standard, requirement or other policy of general application may be given binding legal effect only if it has complied with the requirements of the rules and regulations filing act.

(2) Notwithstanding the provisions of this section:

(A) An agency may bind parties, establish policies, and interpret statutes or regulations by order in an adjudication under the Kansas administrative procedure act or other procedures required by law, except that such order shall not be used as precedent in any subsequent adjudication against a person who was not a party to the original adjudication unless the order is:

(i) Designated by the agency as precedent;

(ii) not overruled by a court or later adjudication; and

(iii) disseminated to the public in one of the following ways:

(a) Inclusion in a publicly available index, maintained by the agency and published on its website, of all orders designated as precedent;

(b) publication by posting in full on an agency website in a format capable of being searched by key terms; or

(c) being made available to the public in such other manner as may be prescribed by the secretary of state.

(B) Any statement of agency policy may be treated as binding within the agency if such statement of policy is directed to:

(i) Agency personnel relating to the performance of their duties.

(ii) The internal management of or organization of the agency.

No such statement of agency policy listed in clauses (i) and (ii) of this subparagraph may be relied on to bind the general public.

(C) An agency may provide forms, the content or substantive requirements of which are prescribed by rule and regulation or statute, except that no such form may give rise to any legal right or duty or be treated as authority for any standard, requirement or policy reflected therein.

(D) An agency may provide guidance or information to the public, describing any agency policy or statutory or regulatory requirement except that no such guidance or information may give rise to any legal right or duty or be treated as authority for any standard, requirement or policy reflected therein.

(E) None of the following shall be subject to the rules and regulations filing act:

(i) Any policy relating to the curriculum of a public educational institution or to the administration, conduct, discipline, or graduation of students from such institution.

(ii) Any parking and traffic regulations of any state educational institution under the control and supervision of the state board of regents.

(iii) Any rule and regulation relating to the emergency or security procedures of a correctional institution, as defined in subsection (d) of K.S.A. 75-5202, and amendments thereto.

(iv) Any order issued by the secretary of corrections or any warden of a correctional institution under K.S.A. 75-5256, and amendments thereto.

(F) When a statute authorizing an agency to issue rules and regulations or take other action specifies the procedures for doing so, those procedures shall apply instead of the procedures in the rules and regulations filing act.

(c) As used in the rules and regulations filing act, and amendments thereto, unless the context clearly requires otherwise:

(1) "Board" means the state rules and regulations board established under the provisions of K.S.A. 77-423, and amendments thereto.

(2) "Environmental rule and regulation" means:

(A) A rule and regulation adopted by the secretary of agriculture, the secretary of health and environment or the state corporation commission, which has as a primary purpose the protection of the environment; or

(B) a rule and regulation adopted by the secretary of wildlife, parks and tourism concerning threatened or endangered species of wildlife as defined in K.S.A. 32-958, and amendments thereto.

(3) "Person" means an individual, firm, association, organization, partnership, business trust, corporation, company or any other legal or commercial entity.

(4) "Rule and regulation," "rule," and "regulation" means a standard, requirement or other policy of general application that has the force and effect of law, including amendments or revocations thereof, issued or adopted by a state agency to implement or interpret legislation.

(5) "Rulemaking" shall have the meaning ascribed to it in K.S.A. 77-602, and amendments thereto.

(6) "Small employer" means any person, firm, corporation, partnership or association that employs not more than 50 employees, the majority of whom are employed within this state.

(7) "State agency" means any officer, department, bureau, division, board, authority, agency, commission or institution of this state, except the judicial and legislative branches, which is authorized by law to promulgate rules and regulations concerning the administration, enforcement or interpretation of any law of this state.

History: L. 1965, ch. 506, § 1; L. 1977, ch. 321, § 1; L. 1978, ch. 120, § 24; L. 1978, ch. 386, § 1; L. 1980, ch. 303, §1; L. 1981, ch. 364, § 1; L. 1981, ch. 157, § 3; L. 1981, ch. 365, § 1; L. 1982, ch. 385, § 2; L. 1982, ch. 386, § 1; L. 1982, ch. 142, § 26; L. 1983, ch. 307, § 1; L. 1989, ch. 282, § 1; L. 1991, ch. 276, § 1; L. 1995, ch. 171, § 1; L. 1996, ch. 43, § 4; L. 1997, ch. 160, § 42; L. 2008, ch. 25, § 1; L. 2010, ch. 95, § 1; L. 2011, ch. 14, § 1; L. 2012, ch. 47, § 122; L. 2013, ch. 2, § 1; July 1.

Section was also amended by L. 2012, ch. 61, § 1, but that version was repealed by L. 2012, ch. 166, § 24.



77-415a Secretary of state to file and publish rules and regulations; adoption of rules and regulations.

77-415a. Secretary of state to file and publish rules and regulations; adoption of rules and regulations. The secretary of state shall file and publish all rules and regulations as provided by article 4 of chapter 77 of the Kansas Statutes Annotated. The secretary of state may adopt rules and regulations necessary to carry out its duties under this act.

History: L. 1988, ch. 366, § 1; L. 2010, ch. 95, § 2; July 1.



77-415b Rules and regulations continued in effect.

77-415b. Rules and regulations continued in effect. All rules and regulations of state agencies which are in force and effect at the time this act takes effect shall continue to be effective and shall be deemed to be duly filed with the secretary of state as provided for by this act until revised, amended, revoked or nullified pursuant to law.

History: L. 1988, ch. 366, § 2; L. 2010, ch. 95, § 3; July 1.



77-416 Filing rules and regulations; numbering; citation of statutory authority; economic impact statement; documents adopted by reference; review of economic impact statement by director of the budget; environmental benefit and economic impact statement; authority of secretary of state.

77-416. Filing rules and regulations; numbering; citation of statutory authority; economic impact statement; documents adopted by reference; review of economic impact statement by director of the budget; environmental benefit and economic impact statement; authority of secretary of state. (a) Every state agency shall file with the secretary of state every rule and regulation adopted by it and every amendment and revocation thereof in the manner prescribed by the secretary of state. Each rule and regulation shall include a citation to the statutory section or sections being implemented or interpreted and a citation of the authority pursuant to which it, or any part thereof, was adopted. Every rule and regulation filed in the office of the secretary of state shall be accompanied by a copy of the economic impact statement required by subsection (b) and a copy of the environmental benefit statement if required by subsection (d). A copy of any document adopted by reference in a rule and regulation shall be available from the state agency which adopted the rule and regulation upon request by any person interested therein. The state agency, under the direction of the secretary of state, shall number each section with a distinguishing number and, in making a compilation of the rules and regulations, the sections shall be arranged in numerical order. A decimal system of numbering shall be prohibited.

(b) (1) At the time of drafting a proposed rule and regulation or amendment to an existing rule and regulation, the state agency shall consider the economic impact of such proposed rule and regulation or amendment upon all governmental agencies or units and all persons which will be subject thereto and upon the general public. Prior to giving notice of a hearing on a proposed rule and regulation, the state agency shall prepare an economic impact statement that shall include:

(A) A brief description of the proposed rules and regulations and what is intended to be accomplished by their adoption;

(B) whether the proposed rule and regulation is mandated by federal law as a requirement for participating in or implementing a federally subsidized or assisted program and whether the proposed rules and regulations exceed the requirements of applicable federal law;

(C) a description of the cost, the persons who will bear the costs and those who will be affected by the proposed rules and regulations, including the agency proposing the rules and regulations, other governmental agencies or units, private citizens and consumers of the products or services which are the subject of the rules and regulations or the enforcement thereof; and

(D) a description of any less costly or less intrusive methods that were considered by the state agency for achieving the stated purpose of the rules and regulations and why such methods were rejected in favor of the proposed rules and regulations. The state agency may consult with other state agencies when preparing the economic impact statement.

(2) The state agency shall consult with the League of Kansas municipalities, Kansas association of counties and the Kansas association of school boards, as appropriate, when preparing the economic impact statement of a proposed rule and regulation which increases or decreases revenues of cities, counties or school districts or imposes functions or responsibilities on cities, counties or school districts which will increase their expenditures or fiscal liability.

(3) The state agency shall reevaluate and, when necessary, update the statement at the time of filing a rule and regulation with the secretary of state. If a public hearing was held prior to the adoption of the rule and regulation, a state agency at the time of filing a rule and regulation with the secretary of state shall include as a part of the economic impact statement a statement specifying the time and place at which the hearing was held and the attendance at the hearing. A copy of the current economic impact statement shall be available from the state agency upon request by any party interested therein.

(c) Upon request of the state rules and regulations board, the joint committee on administrative rules and regulations or the chairperson of either committee or board, the director of the budget shall review the economic impact statement prepared by any state agency and shall prepare a supplemental or revised statement. If possible, the supplemental or revised statement shall include a reliable estimate in dollars of the anticipated change in revenues and expenditures of the state. It also shall include a statement, if determinable or reasonably foreseeable, of the immediate and long-range economic impact of the rule and regulation upon persons subject thereto, small employers and the general public. If, after careful investigation, it is determined that no dollar estimate is possible, the statement shall set forth the reasons why no dollar estimate can be given. Every state agency is directed to cooperate with the division of the budget in the preparation of any statement pursuant to this subsection when, and to the extent, requested by the director of the budget.

(d) At the time of drafting a proposed environmental rule and regulation or amendment to an existing environmental rule and regulation, the state agency shall consider the environmental benefit of such proposed rule and regulation or amendment. Prior to giving notice of a hearing on a proposed rule and regulation, the state agency shall prepare an environmental benefit statement that shall include a description of the need for and the environmental benefits which will likely accrue as the result of the proposed rule and regulation or amendment. The description shall summarize, when applicable, research indicating the level of risk to the public health or the environment being removed or controlled by the proposed rule and regulation or amendment. When specific contaminants are to be controlled by the proposed rule and regulation or amendment, the description shall indicate the level at which the contaminants are considered harmful according to currently available research. The state agency may consult with other state agencies when preparing the environmental benefit statement. The state agency shall reevaluate and, when necessary, update the statement at the time of filing a rule and regulation with the secretary of state. A copy of the current environmental benefit statement shall be available from the state agency upon request by any party interested therein.

(e) In addition to the requirements of subsection (b), the economic impact statement for all environmental rules and regulations shall include:

(1) A description of the capital and annual costs of compliance with the proposed rules and regulations, and the persons who will bear those costs;

(2) a description of the initial and annual costs of implementing and enforcing the proposed rules and regulations, including the estimated amount of paperwork, and the state agencies, other governmental agencies or other persons or entities who will bear the costs;

(3) a description of the costs which would likely accrue if the proposed rules and regulations are not adopted, the persons who will bear the costs and those who will be affected by the failure to adopt the rules and regulations; and

(4) a detailed statement of the data and methodology used in estimating the costs used in the statement.

History: L. 1965, ch. 506, § 2; L. 1976, ch. 415, § 1; L. 1977, ch. 321, § 2; L. 1979, ch. 304, § 1; L. 1980, ch. 304, § 1; L. 1981, ch. 366, § 1; L. 1982, ch. 386, § 2; L. 1983, ch. 307, § 2; L. 1984, ch. 346, § 1; L. 1988, ch. 366, § 29; L. 1994, ch. 232, § 4; L. 1995, ch. 171, § 2; L. 2001, ch. 11, § 1; L. 2008, ch. 25, § 2; L. 2010, ch. 95, § 4; July 1.



77-417 Duties of secretary of state.

77-417. Duties of secretary of state. (a) The secretary of state shall:

(1) Endorse on each rule and regulation filed, the time and date of the filing thereof;

(2) maintain a file of such rules and regulations for public inspection;

(3) keep a complete record of all amendments and revocations of rules and regulations;

(4) index the rules and regulations so filed; and

(5) publish the rules and regulations as hereinafter provided.

(b) The secretary of state shall have the discretion to return to the appropriate state agency or to otherwise dispose of any document or other material which had been adopted previously by reference and filed with the secretary of state.

History: L. 1965, ch. 506, § 3; L. 1977, ch. 321, § 3; L. 1988, ch. 366, § 30; L. 2010, ch. 95, § 5; July 1.



77-418 Filing rules and regulations, form.

77-418. Filing rules and regulations, form. All rules and regulations adopted by every state agency shall be filed with the secretary of state in a form and manner approved by the secretary of state.

History: L. 1965, ch. 506, § 4; L. 1977, ch. 321, § 4; L. 1979, ch. 304, § 2; L. 1980, ch. 304, § 2; L. 1988, ch. 366, § 31; L. 2010, ch. 95, § 6; July 1.



77-419 Revival or amendment of regulations; filing and publication.

77-419. Revival or amendment of regulations; filing and publication. To revive or amend a rule and regulation, the new rule and regulation shall contain the entire section revived or amended, and any section so amended shall be revoked. For the purpose of filing in the office of the secretary of state and for submission to the joint committee on administrative rules and regulations as provided in K.S.A. 77-426, and amendments thereto, a rule and regulation amending an existing regulation shall indicate the new matter contained therein by underlining or printing in italics the new matter, and material to be deleted from such rule and regulation shall be shown in strike-through type. The secretary of state in preparing such rules and regulations for publication in the Kansas administrative regulations shall omit all material shown in strike-through type. The secretary of state shall not file any regulation which amends or revives a regulation unless the regulation so amending or reviving conforms to the provisions of this section.

History: L. 1965, ch. 506, § 5; L. 1974, ch. 421, § 5; L. 1975, ch. 484, § 1; L. 1975, ch. 485, § 1; L. 1975, ch. 486, § 1; L. 1977, ch. 321, § 5; L. 1988, ch. 366, § 32; L. 2010, ch. 95, § 7; July 1.



77-420 Approval of rules and regulations by secretary of administration and attorney general; requirements for filing with secretary of state.

77-420. Approval of rules and regulations by secretary of administration and attorney general; requirements for filing with secretary of state. (a) Every rule and regulation proposed to be adopted by any state agency, before being submitted to the attorney general under this section, shall be submitted to the secretary of administration for approval of its organization, style, orthography and grammar subject to such requirements as to organization, style, orthography and grammar as the secretary may adopt.  Every rule and regulation submitted to the secretary of administration under this subsection (a) shall be accompanied by a copy of any document which is adopted by reference by the rule and regulation.  Every rule and regulation approved by the secretary of administration under this subsection (a) shall be stamped as approved and the date of such approval shall be indicated therein.

(b) Every rule and regulation proposed by any state agency which has been approved by the secretary of administration as provided in subsection (a) before being adopted or filed shall be submitted to the attorney general for an opinion as to the legality of the same, including whether the making of such rule and regulation is within the authority conferred by law on the state agency. The attorney general shall promptly furnish an opinion as to the legality of the proposed rule and regulation so submitted. Every rule and regulation submitted to the attorney general under this subsection (b) shall be accompanied by a copy of any document which is adopted by reference by the rule and regulation. Every rule and regulation approved by the attorney general under this subsection (b) shall be stamped as approved and the date of such approval shall be indicated therein.

(c) No rule and regulation shall be filed by the secretary of state unless:

(1) The organization, style, orthography and grammar have been approved by the secretary of administration;

(2) the rule and regulation has been approved in writing by the attorney general as to legality;

(3) the rule and regulation has been formally adopted by the state agency after it has been approved by the secretary of administration and the attorney general and is accompanied by a certified or other formal statement of adoption when adoption is by an executive officer of a state agency, or by a certified copy of the roll call vote required for its adoption by K.S.A. 77-421, and amendments thereto, when adoption is by a board, commission, authority or other similar body;

(4) the rule and regulation to be filed is accompanied by a copy of the economic impact statement as provided by K.S.A. 77-416, and amendments thereto; and

(5) the rule and regulation to be filed is accompanied by a copy of the environmental benefit statement required by K.S.A. 77-416, and amendments thereto, if applicable.

History: L. 1965, ch. 506, § 6; L. 1972, ch. 354, § 1; L. 1977, ch. 321, § 6; L. 1979, ch. 304, § 3; L. 1980, ch. 304, §3; L. 1982, ch. 386, § 3; L. 1983, ch. 307, § 3; L. 1985, ch. 307, § 1; L. 1988, ch. 366, § 33; L. 1995, ch. 171, § 3; L. 2010, ch. 95, § 8; July 1.



77-420a Adoption of rules and regulations.

77-420a. Adoption of rules and regulations. No rule and regulation shall be adopted prior to the effective date of the statute authorizing its adoption, but prior to the effective date of such statute, the proposed rule and regulation may be submitted to the secretary of administration and to the attorney general for approval as required by K.S.A. 77-420, and amendments thereto, and notice of the proposed rule and regulation may be given and a hearing held thereon in the manner provided by K.S.A. 77-421, and amendments thereto.

History: L. 1998, ch. 82, § 4; L. 2001, ch. 11, § 1; July 1.



77-421 Notice and hearing; adoption procedure; new rulemaking, when required.

77-421. Notice and hearing; adoption procedure; new rulemaking, when required. (a) (1) Except as provided by subsection (a)(2), subsection (a)(3) or subsection (a)(4), prior to the adoption of any permanent rule and regulation or any temporary rule and regulation which is required to be adopted as a temporary rule and regulation in order to comply with the requirements of the statute authorizing the same and after any such rule and regulation has been approved by the secretary of administration and the attorney general, the adopting state agency shall give at least 60 days' notice of its intended action in the Kansas register and to the secretary of state and to the joint committee on administrative rules and regulations established by K.S.A. 77-436, and amendments thereto. The notice shall be provided to the secretary of state and to the chairperson, vice chairperson, ranking minority member of the joint committee and legislative research department and shall be published in the Kansas register. A complete copy of all proposed rules and regulations and the complete economic impact statement required by K.S.A. 77-416, and amendments thereto, shall accompany the notice sent to the secretary of state. The notice shall contain:

(A) A summary of the substance of the proposed rules and regulations;

(B) a summary of the economic impact statement indicating the estimated economic impact on governmental agencies or units, persons subject to the proposed rules and regulations and the general public;

(C) a summary of the environmental benefit statement, if applicable, indicating the need for the proposed rules and regulations;

(D) the address where a complete copy of the proposed rules and regulations, the complete economic impact statement, the environmental benefit statement, if applicable, required by K.S.A. 77-416, and amendments thereto, may be obtained;

(E) the time and place of the public hearing to be held; the manner in which interested parties may present their views; and

(F) a specific statement that the period of 60 days' notice constitutes a public comment period for the purpose of receiving written public comments on the proposed rules and regulations and the address where such comments may be submitted to the state agency. Publication of such notice in the Kansas register shall constitute notice to all parties affected by the rules and regulations.

(2) Prior to adopting any rule and regulation which establishes seasons and fixes bag, creel, possession, size or length limits for the taking or possession of wildlife and after such rule and regulation has been approved by the secretary of administration and the attorney general, the secretary of wildlife, parks and tourism shall give at least 30 days' notice of its intended action in the Kansas register and to the secretary of state and to the joint committee on administrative rules and regulations created pursuant to K.S.A. 77-436, and amendments thereto. All other provisions of subsection (a)(1) shall apply to such rules and regulations, except that the statement required by subsection (a)(1)(E) shall state that the period of 30 days' notice constitutes a public comment period on such rules and regulations.

(3) Prior to adopting any rule and regulation which establishes any permanent prior authorization on a prescription-only drug pursuant to K.S.A. 39-7,120, and amendments thereto, or which concerns coverage or reimbursement for pharmaceuticals under the pharmacy program of the state medicaid plan, and after such rule and regulation has been approved by the secretary of administration and the attorney general, the secretary of health and environment shall give at least 30 days' notice of its intended action in the Kansas register and to the secretary of state and to the joint committee on administrative rules and regulations created pursuant to K.S.A. 77-436, and amendments thereto. All other provisions of subsection (a)(1) shall apply to such rules and regulations, except that the statement required by subsection (a)(1)(E) shall state that the period of 30 days' notice constitutes a public comment period on such rules and regulations.

(4) Prior to adopting any rule and regulation pursuant to subsection (c), the state agency shall give at least 60 days' notice of its intended action in the Kansas register and to the secretary of state and to the joint committee on administrative rules and regulations created pursuant to K.S.A. 77-436, and amendments thereto. All other provisions of subsection (a)(1) shall apply to such rules and regulations, except that the statement required by subsection (a)(1)(E) shall state that the period of notice constitutes a public comment period on such rules and regulations.

(b) (1) On the date of the hearing, all interested parties shall be given reasonable opportunity to present their views or arguments on adoption of the rule and regulation, either orally or in writing. At the time it adopts or amends a rule and regulation, the state agency shall prepare a concise statement of the principal reasons for adopting the rule and regulation or amendment thereto, including:

(A) The agency's reasons for not accepting substantial arguments made in testimony and comments; and

(B) the reasons for any substantial change between the text of the proposed adopted or amended rule and regulation contained in the published notice of the proposed adoption or amendment of the rule and regulation and the text of the rule and regulation as finally adopted.

(2) Whenever a state agency is required by any other statute to give notice and hold a hearing before adopting, amending, reviving or revoking a rule and regulation, the state agency, in lieu of following the requirements or statutory procedure set out in such other law, may give notice and hold hearings on proposed rules and regulations in the manner prescribed by this section.

(3) Notwithstanding the other provisions of this section, the secretary of corrections may give notice or an opportunity to be heard to any inmate in the custody of the secretary with regard to the adoption of any rule and regulation.

(c) (1) The agency shall initiate new rulemaking proceedings under this act, if a state agency proposes to adopt a final rule and regulation that:

(A) Differs in subject matter or effect in any material respect from the rule and regulation as originally proposed; and

(B) is not a logical outgrowth of the rule and regulation as originally proposed.

(2) For the purposes of this provision, a rule and regulation is not the logical outgrowth of the rule and regulation as originally proposed if a person affected by the final rule and regulation was not put on notice that such person's interests were affected in the rule making.

(d) When, pursuant to this or any other statute, a state agency holds a hearing on the adoption of a proposed rule and regulation, the agency shall cause written minutes or other records, including a record maintained on sound recording tape or on any electronically accessed media or any combination of written or electronically accessed media records of the hearing to be made. If the proposed rule and regulation is adopted and becomes effective, the state agency shall maintain, for not less than three years after its effective date, such minutes or other records, together with any recording, transcript or other record made of the hearing and a list of all persons who appeared at the hearing and who they represented, any written testimony presented at the hearing and any written comments submitted during the public comment period.

(e) No rule and regulation shall be adopted by a board, commission, authority or other similar body except at a meeting which is open to the public and notwithstanding any other provision of law to the contrary, no rule and regulation shall be adopted by a board, commission, authority or other similar body unless it receives approval by roll call vote of a majority of the total membership thereof.

History: L. 1965, ch. 506, § 7; L. 1967, ch. 485, § 1; L. 1972, ch. 354, § 2; L. 1976, ch. 415, § 2; L. 1977, ch. 321, § 7; L. 1978, ch. 120, § 25; L. 1980, ch. 304, § 4; L. 1981, ch. 324, § 33; L. 1982, ch. 386, § 4; L. 1983, ch. 307, § 4; L. 1987, ch. 362, § 1; L. 1988, ch. 366, § 34; L. 1995, ch. 171, § 4; L. 1998, ch. 82, § 1; L. 2002, ch. 180, § 9; L. 2010, ch. 95, § 9; L. 2011, ch. 14, § 2; L. 2012, ch.16, § 38; L. 2012, ch. 166, § 21; July 1.

Section was also amended by L. 2012, ch. 47, § 123, L. 2012, ch. 61, § 2 and L. 2012, ch. 102, § 55, but those versions were repealed by L. 2012, ch. 166, § 24.



77-421b Proposed rules and regulations; copy for joint committee.

77-421b. Proposed rules and regulations; copy for joint committee. As soon as possible after the filing of any proposed rules and regulations by a state agency as required by subsection (a) of K.S.A. 77-421, and amendments thereto, the secretary of state shall submit to the joint committee on administrative rules and regulations one copy of the proposed rules and regulations.  Upon completion of the sixty-day comment period required by K.S.A. 77-421, and amendments thereto, the secretary of state may discard copies of the proposed rules and regulations that are subject to the comment period.

History: L. 1995, ch. 93, § 2; July 1.



77-422 Temporary rules and regulations; requirements and grounds for adoption; numbering; effective date; expiration.

77-422. Temporary rules and regulations; requirements and grounds for adoption; numbering; effective date; expiration. (a) A rule and regulation may be adopted by a state agency as a temporary rule and regulation if the state agency and the state rules and regulations board finds that the preservation of the public peace, health, safety or welfare necessitates or makes desirable putting such rule and regulation into effect prior to the time it could be put into effect if the agency were to comply with the notice, hearing and publication requirements of this act or prior to the effective date prescribed by K.S.A. 77-426, and amendments thereto.

(b) Temporary rules and regulations may be adopted without the giving of notice and the holding of a hearing thereon.

(c) (1) A temporary rule and regulation shall take effect:

(A) After approval by the secretary of administration and the attorney general as provided by K.S.A. 77-420, and amendments thereto;

(B) after approval by the state rules and regulations board as provided by K.S.A. 77-423, and amendments thereto; and

(C) upon filing with the secretary of state.

(2) The effective date of all or specific parts of a temporary rule and regulation may be delayed to a date later than its filing date if the delayed effective date of such rule and regulation, or specific parts thereof, is clearly expressed in the body of such rule and regulation.

(3) A temporary rule and regulation shall be effective for a period not to exceed 120 days except that, for good cause, a state agency may request that a temporary rule and regulation may be renewed one time for an additional period not to exceed 120 days.

(d) A temporary rule and regulation which amends an existing rule and regulation shall have the effect of suspending the force and effect of the existing rule and regulation until such time as the temporary rule and regulation is no longer effective. In such case, at the time the temporary rule and regulation ceases to be effective, the existing permanent rule and regulation which was amended by the temporary rule and regulation shall be in full force and effect unless such existing rule and regulation is otherwise amended, revoked or suspended as provided by law.

(e) Temporary rules and regulations shall be numbered in accordance with the numbering arrangement approved by the secretary of state and otherwise shall conform to the approval, adoption and filing requirements of this act, insofar as the same can be made applicable.

History: L. 1965, ch. 506, § 8; L. 1974, ch. 421, § 1; L. 1975, ch. 484, § 2; L. 1975, ch. 485, § 2; L. 1975, ch. 486, § 2; L. 1976, ch. 415, § 3; L. 1977, ch. 321, § 8; L. 1980, ch. 304, § 5; L. 1981, ch. 366, § 2; L. 1981, ch. 324, § 34; L. 1985, ch. 307, § 2; L. 1986, ch. 361, § 1; L. 1988, ch. 366, § 35; L. 1998, ch. 82, § 2; L. 2010, ch. 95, § 11; July 1.



77-423 State board; creation; membership; powers and duties.

77-423. State board; creation; membership; powers and duties. There is hereby created a state rules and regulations board consisting of the attorney general or the attorney general's designee, the secretary of state or the secretary of state's designee, the secretary of administration or the secretary of administration's designee, the chairperson of the joint committee on administrative rules and regulations or a member of the joint committee designated by the chairperson from the same house of the legislature as the chairperson and the vice-chairperson of the joint committee on administrative rules and regulations or a member of the joint committee designated by the vice-chairperson from the same house of the legislature as the vice-chairperson. If a member is designated to serve on the board by the chairperson or vice-chairperson of the joint committee, the designated member shall serve in lieu of the designating officer on a temporary or permanent basis as specified by the designating officer. The attorney general shall be the chairperson of the board. The secretary of state shall serve as the secretary to the board.  The state rules and regulations board shall determine whether a rule and regulation should be adopted as a temporary rule and regulation, shall determine the rules and regulations to be published in the Kansas administrative regulations and in the annual supplement to such regulations as provided for in this act and shall perform such other duties as may be required by this act.

History: L. 1965, ch. 506, § 9; L. 1975, ch. 484, § 3; L. 1975, ch. 485, § 3; L. 1975, ch. 486, § 3; L. 1977, ch. 321, § 9; L. 1979, ch. 304, § 4; L. 1981, ch. 366, § 3; L. 1988, ch. 366, § 36; L. 2010, ch. 95, § 12; July 1.



77-424 State rules and regulations board to determine which rules and regulations published in Kansas administrative regulations or annual supplement; reference to rules and regulations not published.

77-424. State rules and regulations board to determine which rules and regulations published in Kansas administrative regulations or annual supplement; reference to rules and regulations not published. The state rules and regulations board shall meet as soon as possible after January 1 each year to determine which rules and regulations filed during the preceding calendar year are to be published in the Kansas administrative regulations or annual supplement thereto. For the purpose of avoiding unwarranted expense, the board may authorize and direct the secretary of state to withhold publication of any technical rule and regulation of any state agency where such rules and regulations are of limited public interest and are or will be available in published form. In every such case where the rules and regulations are not published in the Kansas administrative regulations or annual supplement, reference shall be made by the secretary of state to the rules and regulations omitted therefrom, and shall state how such rules and regulations may be obtained and that the rules and regulations so omitted are on file in the office of the secretary of state.

History: L. 1965, ch. 506, § 10; L. 1975, ch. 484, § 5; L. 1975, ch. 485, § 5; L. 1975, ch. 486, § 5; L. 1976, ch. 415, §4; L. 1977, ch. 321, § 10; L. 1982, ch. 386, § 6; L. 1983, ch. 307,§ 6; L. 1988, ch. 366, § 37; L. 2006, ch. 55, § 1; L. 2010, ch. 95, § 13; July 1.



77-425 Effective date of permanent rules and regulations; effect of filing and publication; effect of revocation.

77-425. Effective date of permanent rules and regulations; effect of filing and publication; effect of revocation. Every rule and regulation other than a temporary rule and regulation which is filed by a state agency in the office of the secretary of state as provided in this act shall have the force and effect of law on and after the date prescribed in K.S.A. 77-426, and amendments thereto, until amended or revoked as provided by law and such amendment or revocation shall have become effective.  Any rule and regulation not filed and published as required by this act shall be of no force or effect, except that any error or irregularity in form or any clerical error or omission of the secretary of state in the filing of such regulation not affecting substantial rights shall not invalidate the same.  The filing and publication of rules and regulations as required by this act shall not be construed as dispensing with the requirements of any other law necessary to make the rules and regulations effective. The revocation of a rule and regulation by a state agency shall not be construed as reviving a rule and regulation previously revoked by such agency, nor shall such revocation by a state agency be construed as affecting any right which accrued, any duty imposed, any penalty incurred, nor any proceeding commenced, under or by virtue of the rule and regulation revoked.

History: L. 1965, ch. 506, § 11; L. 1974, ch. 421, § 2; L. 1976, ch. 415, § 5; L. 1977, ch. 321, § 11; L. 1985, ch. 307, § 3; L. 1988, ch. 366, § 38; June 1.



77-426 Existing rules and regulations continued in effect; effective date of permanent rules and regulations; filing with joint legislative committee; legislature may request revocation or amendment of rules and regulations.

77-426. Existing rules and regulations continued in effect; effective date of permanent rules and regulations; filing with joint legislative committee; legislature may request revocation or amendment of rules and regulations. (a) All rules and regulations which are in force and effect at the time this act takes effect shall continue in full force and effect and may be amended, revived or revoked as provided by law. All new rules and regulations and all amendments, revivals or revocations of rules and regulations, other than temporary regulations, adopted in any year shall be filed with the secretary of state and shall become effective 15 days following its publication in the Kansas register or such later date as clearly expressed in the body of such rule and regulation.

(b) As soon as possible after the filing of any rules and regulations by a state agency, the secretary of state shall submit to the joint committee on administrative rules and regulations such number of copies as may be requested by the joint committee on administrative rules and regulations.

(c) At any time prior to adjournment sine die of the regular session of the legislature, the legislature may adopt a concurrent resolution expressing the concern of the legislature with any permanent or temporary rule and regulation which is in force and effect and on file in the office of the secretary of state and any permanent rule and regulation filed in the office of the secretary of state during the preceding year and requesting the revocation of any such rule and regulation or the amendment of any such rule and regulation in the manner specified in such resolution.

History: L. 1965, ch. 506, § 12; L. 1974, ch. 421, § 3; L. 1975, ch. 484, § 4; L. 1975, ch. 485, § 4; L. 1975, ch. 486, § 4; L. 1976, ch. 415, § 6; L. 1976, ch. 416, § 1; L. 1977, ch. 321, §12; L. 1979, ch. 305, § 1; L. 1979, ch. 304, § 5; L. 1982, ch. 386,§ 7; L. 1985, ch. 307, § 4; L. 1988, ch. 366, § 39; L. 1995, ch. 93, § 3; July 1.



77-428 Annual supplements; publication; contents; authentication.

77-428. Annual supplements; publication; contents; authentication. (a) At the beginning of each calendar year the secretary of state, as soon as possible, shall assemble all rules and regulations, except temporary rules and regulations, filed during the preceding year in accordance with the provisions of this act. The state rules and regulations board shall determine which of such rules and regulations are to be published in the Kansas administrative regulations or annual supplement as provided in this act.

(b) Annual supplements shall be cumulative and shall include all rules and regulations published in the annual supplement in the next preceding year which remain in force and effect on the effective date of the current supplement, together with all rules and regulations, other than temporary rules and regulations, which were regularly adopted and filed in the office of the secretary of state in the year next preceding the year when such annual supplement is published and which were approved for publication by the state rules and regulations board.

(c) The secretary of state shall prepare annual supplements to the rules and regulations and material to be published therewith, in the form determined by the secretary of state. The annual supplement of rules and regulations shall be published and shall include a general index of all rules and regulations contained therein and such notes, cross references and explanatory materials as will facilitate the use of such supplements. Authentication of all supplement volumes shall be in the manner provided in K.S.A. 77-429, and amendments thereto. The director of printing shall print the number of copies requisitioned by the secretary of state.

History: L. 1965, ch. 506, § 14; L. 1974, ch. 421, § 4; L. 1975, ch. 484, § 6; L. 1975, ch. 485, § 6; L. 1975, ch. 486, § 6; L. 1976, ch. 417, § 1; L. 1976, ch. 415, § 7; L. 1976, ch. 418, § 2; L. 1977, ch. 321, § 14; L. 1978, ch. 387, § 2; L. 1980, ch. 304, §6; L. 1983, ch. 307, § 7; L. 1988, ch. 366, § 40; L. 2010, ch. 95, § 14; July 1.



77-429 Authentications; rules and regulation database; secretary of state duties.

77-429. Authentications; rules and regulation database; secretary of state duties. (a) Before the Kansas administrative regulations or the annual supplement thereto shall be published by the secretary of state, they shall be examined and compared by the attorney general and the secretary of state, and if they contain all rules and regulations approved for publication by the board, and otherwise comply with the terms of this act, they shall so certify and after such authentication they shall be deemed and held to be "Kansas administrative regulations" and evidence in all courts having jurisdiction in the state; and such authentication shall accompany each electronic or printed copy of Kansas administrative regulations and annual supplement thereto.

(b) (1) The secretary of state shall prepare a searchable database containing all of the Kansas administrative regulations, including any supplements, published pursuant to this section by July 1, 2012, if practicable. The database shall be constructed in such a manner that any person accessing or using such database shall be able to search for any rule and regulation based upon the number or subject matter of the rule and regulation or by keyword search. The initial search shall return a list of all rules and regulations which contain the initial search term.

(2) Using any rule and regulation containing the initial search term as an entry point into the database, the database shall permit the person using such database to:

(A) View all occurrences of the search term in the rule and regulation retrieved; and

(B) using the initially retrieved rule and regulation as an entry point into the database's hierarchy, navigate to each rule and regulation which follows or precedes the initial rule and regulation.

History: L. 1965, ch. 506, § 15; L. 1977, ch. 321, § 16; L. 2010, ch. 95, § 15; July 1.



77-430 Kansas administrative regulations; publication, distribution and sale; sale price fixed by secretary of state; disposition of receipts.

77-430. Kansas administrative regulations; publication, distribution and sale; sale price fixed by secretary of state; disposition of receipts. (a) The secretary of state shall publish the Kansas administrative regulations in an electronic or paper medium. The secretary of state shall make the Kansas administrative regulations available by request to the following:

(1) The supreme court law library and the state library.

(2) The law schools and law libraries of the university of Kansas and Washburn university.

(3) Each member of the legislature at the time of taking office, after election or appointment, for the member's first term of office as a member of either house of the legislature which commences on or after the second Monday of January in 1991, except that a term of office as a member of either house of the legislature, whether a complete or partial term of office, shall not be construed for purposes of this distribution to be the member's first term of office if such term of office is part of a continuous period of service as a member of either house of the legislature or both houses of the legislature, in any combination of consecutive terms of office;

(4) each member of the joint committee on administrative rules and regulations;

(5) the governor, lieutenant governor, attorney general and state historical society library;

(6) the judicial branch of state government;

(7) each county law library;

(8) the city library in each city of the first and second class;

(9) each county library;

(10) the office of revisor of statutes;

(11) the legislative research department;

(12) the division of post audit; and

(13) the division of legislative administrative services.

(b) The Kansas administrative regulations may be purchased in complete sets or in single volumes. Single volumes of the Kansas administrative regulations shall be sold by the secretary of state at the per volume price fixed by the secretary of state under this section. Complete sets of the Kansas administrative regulations shall be sold by the secretary of state at the per set price fixed therefor by the secretary of state under this section.

(c) All moneys received from such sales shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the information and services fee fund of the secretary of state.

(d) The secretary of state shall fix by rules and regulations the per volume and complete set prices of the Kansas administrative regulations sold under this section to recover the costs of publishing such volumes, whether in printed or electronic form. The secretary of state shall revise such prices from time to time for the purposes of covering and recovering such costs.

History: L. 1965, ch. 506, § 16; L. 1974, ch. 135, § 19; L. 1975, ch. 488, § 1; L. 1976, ch. 415, § 8; L. 1976, ch. 418, § 3; L. 1976, ch. 416, § 2; L. 1980, ch. 304, § 7; L. 1983, ch. 307, § 8; L. 1988, ch. 367, § 1; L. 1990, ch. 339, § 7; L. 2001, ch. 5, § 439; L. 2006, ch. 15, § 3; L. 2010, ch. 95, § 16; July 1.



77-430a Kansas administrative regulations; replacement volumes; publication, distribution and sale.

77-430a. Kansas administrative regulations; replacement volumes; publication, distribution and sale. (a) The secretary of state shall edit and prepare for publication volumes of rules and regulations which replace existing volumes of the Kansas administrative regulations within the limitations of available appropriations therefor. Replacement volumes shall be published in the same format and in accordance with the same specifications used in the volume replaced and shall be authenticated as required by K.S.A. 77-429, and amendments thereto. Replacement volumes of the Kansas administrative regulations shall be published by the secretary of state who shall distribute and sell such replacement volumes in the same manner as provided in K.S.A. 77-430, and amendments thereto, for the distribution and sale of other volumes of the Kansas administrative regulations, except that each member of the senate or house of representatives shall receive, upon request, one copy of each replacement volume for the purpose of updating the set of the Kansas administrative regulations received at the time of taking office for the member's first term of office as a member of either house of the legislature as provided in K.S.A. 77-430, and amendments thereto.

(b) Moneys received from the sale of replacement volumes under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the information and services fee fund of the secretary of state.

(c) The secretary of state shall fix by rules and regulations the per volume price, or the complete set price if more than one replacement volume is published, of any replacement volume of the Kansas administrative regulations sold under this section to recover the costs of publishing such volumes, whether in printed or electronic form. The secretary of state shall revise such prices from time to time for the purposes of covering and recovering such costs.

History: L. 1976, ch. 418, § 6; L. 1983, ch. 307, § 9; L. 1988, ch. 366, § 41; L. 1990, ch. 339, § 8; L. 2010, ch. 95, § 17; July 1.



77-431 Annual supplements to Kansas administrative regulations; publication, distribution and sale; sale price fixed by secretary of state; disposition of receipts.

77-431. Annual supplements to Kansas administrative regulations; publication, distribution and sale; sale price fixed by secretary of state; disposition of receipts. (a) The secretary of state shall publish and make available the annual supplements to the Kansas administrative regulations. The secretary of state shall transmit the same number of copies of each annual supplement in the same manner as provided in subsection (a) of K.S.A. 77-430, and amendments thereto, for distribution of Kansas administrative regulations, except that each member of the senate or house of representatives shall receive, upon request, one copy of each annual supplement for the purpose of updating the set of the Kansas administrative regulations received at the time of taking office for the member's first term of office as a member of either house of the legislature as provided in K.S.A. 77-430, and amendments thereto.

The secretary of state may publish the supplements to the Kansas administrative regulations in an electronic or paper medium.

(b) Moneys received from the sale of supplements under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the information and services fee fund of the secretary of state.

(c) The secretary of state shall fix by rules and regulations the per volume price, or the complete set price if more than one volume is published, for each annual supplement to the Kansas administrative regulations sold under this section to recover the costs of publishing, whether published in an electronic or paper medium. The secretary of state shall revise such prices from time to time for the purposes of covering and recovering such costs.

History: L. 1965, ch. 506, § 17; L. 1976, ch. 415, § 9; L. 1976, ch. 418, § 4; L. 1978, ch. 387, § 3; L. 1983, ch. 307, § 10; L. 1990, ch. 339, § 9; L. 2001, ch. 5, § 440; L. 2006, ch. 15, § 4; L. 2010, ch. 95, § 18; July 1.



77-432a Disposition of obsolete volumes and supplements.

77-432a. Disposition of obsolete volumes and supplements. Whenever the secretary of state determines that any volume of Kansas administrative regulations or any annual supplement to the Kansas administrative regulations has become obsolete by reason of the publication of a later volume or annual supplement, the secretary of state may provide for the disposition of the remaining copies of such obsolete volumes or supplement volumes by whatever means the secretary determines, without making a charge therefor.

History: L. 1978, ch. 387, § 4; L. 1983, ch. 307, § 11; L. 1988, ch. 366, § 42; June 1.



77-433 Duplication and distribution of regulations by agency, when.

77-433. Duplication and distribution of regulations by agency, when. This act shall not be construed as prohibiting the duplication or distribution of rules and regulations by any agency of its properly adopted rules and regulations, if filed as provided by law, and funds are available for such purpose.

History: L. 1965, ch. 506, § 19; L. 1977, ch. 321, § 17; July 1.



77-435 Editing of rules and regulations by secretary of state.

77-435. Editing of rules and regulations by secretary of state. In publishing the material in the Kansas administrative regulations and latest supplements thereto, the secretary of state shall not alter the sense, meaning or effect of any rule and regulation but may correct manifest orthographical, clerical or typographical errors and may edit the rules and regulations in the following manner:

(a) By changing descriptive-subject-word headings of sections, subsections or subparts of a rule and regulation in order to briefly and clearly indicate the subject matter of such sections.

(b) Where a pronoun of only masculine or only feminine gender appears a pronoun of the opposite gender may be added, or language may be changed for the same purpose, so long as the opening limitation of this section is not violated.

(c) By striking the word "that" wherever it appears as the first word of any section in the Kansas administrative regulations or the latest supplement thereto.

(d) By correcting doublets.

The secretary of state may submit to the state rules and regulations board, for the board's approval, any proposed changes made pursuant to the provisions of this section. No change made pursuant to the provisions of this section shall effect any change in the substantive meaning of the rule and regulation section, and any error made by the secretary of state in editing the rules and regulations as authorized by this section shall be construed as a clerical error only.

History: L. 1977, ch. 321, § 15; L. 1988, ch. 366, § 43; L. 1998, ch. 82, § 3; L. 2010, ch. 95, § 19; July 1.



77-436 Joint committee on administrative rules and regulations; creation, membership and chairperson; meetings and quorum; duties; compensation and expense allowances.

77-436. Joint committee on administrative rules and regulations; creation, membership and chairperson; meetings and quorum; duties; compensation and expense allowances. (a) There is hereby established a joint committee on administrative rules and regulations which shall consist of five senators and seven members of the house of representatives. The five senator members shall be appointed as follows: Three by the committee on organization, calendar and rules and two by the minority leader of the senate. The seven representative members shall be appointed as follows: Four by the speaker of the house of representatives and three by the minority leader of the house of representatives. The committee on organization, calendar and rules shall designate a senator member to be chairperson or vice-chairperson of the joint committee as provided in this section. The speaker of the house of representatives shall designate a representative member to be chairperson or vice-chairperson of the joint committee as provided in this section.

(b) A quorum of the joint committee on administrative rules and regulations shall be seven. All actions of the committee may be taken by a majority of those present when there is a quorum. In odd-numbered years the chairperson of the joint committee shall be the designated member of the house of representatives from the convening of the regular session in that year until the convening of the regular session in the next ensuing year. In even-numbered years the chairperson of the joint committee shall be the designated member of the senate from the convening of the regular session of that year until the convening of the regular session of the next ensuing year. The vice-chairperson shall exercise all of the powers of the chairperson in the absence of the chairperson.

(c) All proposed rules and regulations shall be reviewed by the joint committee on administrative rules and regulations during the public comment period required by K.S.A. 77-421, and amendments thereto. The committee may introduce such legislation as it deems necessary in performing its functions of reviewing administrative rules and regulations.

(d) All rules and regulations filed each year in the office of secretary of state shall be subject to review by the joint committee. The committee may introduce such legislation as it deems necessary in performing its functions of reviewing administrative rules and regulations.

(e) The joint committee shall meet on call of the chairperson as authorized by the legislative coordinating council. All such meetings shall be held in Topeka, unless authorized to be held in a different place by the legislative coordinating council. Members of the joint committee shall receive compensation and travel expenses and subsistence expenses or allowances as provided in K.S.A. 75-3212, and amendments thereto, when attending meetings of such committee authorized by the legislative coordinating council.

(f) Amounts paid under authority of this section shall be paid from appropriations for legislative expense and vouchers therefor shall be prepared by the director of legislative administrative services and approved by the chairperson or vice-chairperson of the legislative coordinating council.

History: L. 1977, ch. 321, § 19; L. 1980, ch. 304, § 8; L. 1981, ch. 366, § 4; L. 1983, ch. 307, § 5; L. 1988, ch. 368, § 1; L. 1988, ch. 366, § 44; L. 1995, ch. 93, § 4; L. 2010, ch. 95, § 20; L. 2011, ch. 14, § 3; July 1.



77-437 Rules and regulations of the secretary of corrections and Kansas adult authority subject to provisions of the rules and regulations filing act.

77-437. Rules and regulations of the secretary of corrections and Kansas adult authority subject to provisions of the rules and regulations filing act.   All temporary and permanent rules and regulations of the secretary of corrections and the Kansas adult authority shall be subject to all of the provisions of K.S.A. 77-415 to 77-436, inclusive, and amendments thereto.

History: L. 1978, ch. 120, § 23; L. 1982, ch. 386, § 8; April 29.



77-438 Guidance documents.

77-438.  Guidance documents. (a) (1) A state agency may issue a guidance document without following the procedures set forth in this act for the adoption of rules and regulations.

(2) For the purposes of this section, “guidance document” means a record of general applicability that:

(A) Is designated by a state agency as a guidance document;

(B) lacks the force of law; and

(C) states:

(i) The agency’s current approach to, or interpretation of, law; or

(ii) general statements of policy that describe how and when the agency will exercise discretionary functions.

(b)  A guidance document may contain binding instructions to state agency staff members except officers who preside in adjudicatory proceedings.

(c) If a state agency proposes to act in an adjudication at variance with a position expressed in a guidance document, the state agency shall provide a reasonable explanation for the variance. If an affected person in an adjudication claims to have reasonably relied on the agency’s position, the state agency’s explanation for the variance shall include a reasonable justification for the agency’s conclusion that the need for the variance outweighs the affected person’s reliance interests.

(d) Each state agency shall:

(1) Maintain an index of all of its currently effective guidance documents;

(2) publish the index on its website;

(3) make all guidance documents available to the public; and

(4) file the index in the manner prescribed by the secretary of state.

(e) A guidance document may be considered by a presiding officer or agency head in an agency adjudication but such guidance document shall not bind any party, the presiding officer or the agency head.

(f) Any agency that issues a guidance document shall provide a copy of such document to the joint committee on administrative rules and regulations. Such document may be submitted electronically.

History: L. 1982, ch. 386, § 9; L. 2011, ch. 14, § 4; July 1.






Article 5 ADMINISTRATIVE PROCEDURE ACT

77-501 Title.

77-501. Title. K.S.A. 77-501 through 77-566 shall be known and may be cited as the Kansas administrative procedure act.

History: L. 1984, ch. 313, § 1; L. 2009, ch. 109, § 3; July 1.



77-502 Definitions.

77-502. Definitions. As used in this act:

(a) "State agency" means any officer, department, bureau, division, board, authority, agency, commission or institution of this state, except the judicial and legislative branches of state government and political subdivisions of the state, which is authorized by law to administer, enforce or interpret any law of this state.

(b) "Agency head" means an individual or body of individuals in whom the ultimate legal authority of the state agency is vested by any provision of law.

(c) "License" means a franchise, permit, certification, approval, registration, charter or similar form of authorization required by law for a person to engage in a profession or occupation.

(d) "Order" means a state agency action of particular applicability that determines the legal rights, duties, privileges, immunities or other legal interest of one or more specific persons.

(e) "Party to state agency proceedings," or "party" in context so indicating, means:

(1) A person to whom an order is specifically directed; or

(2) a person named as a party to a state agency proceeding or allowed to intervene as a party in the proceeding.

(f) "Person" means an individual, partnership, corporation, association, political subdivision or unit thereof or public or private organization or entity of any character, and includes another state agency.

(g) "Political subdivision" means political or taxing subdivisions of the state, including boards, commissions, authorities, councils, committees, subcommittees and other subordinate groups or administrative units thereof, receiving or expending and supported in whole or in part by public funds.

History: L. 1984, ch. 313, § 2; L. 1988, ch. 356, § 1; July 1, 1989.



77-503 Application and construction; computing period of time.

77-503. Application and construction; computing period of time. (a) This act applies only to the extent that other statutes expressly provide that the provisions of this act govern proceedings under those statutes.

(b) This act creates only procedural rights and imposes only procedural duties. They are in addition to those created and imposed by other statutes.

(c) In computing any period of time prescribed by this act, the day of the act, event or default from which the designated period of time begins to run shall not be included. The last day of the period so computed is to be included, unless it is a Saturday, Sunday or a legal holiday, in which event the period runs until the end of the next day which is not a Saturday, a Sunday or a legal holiday. As used in this act, unless otherwise specified, "day" means calendar day and not business day; therefore, intermediate Saturdays, Sundays and legal holidays shall be included in the computation. As used in this act, "business day" means any day that is not a Saturday, Sunday or legal holiday. "Legal holiday" includes any day designated as a holiday by any statute or regulation of this state. If a state agency is inaccessible on the last day of any period of time prescribed by this act, the time period shall be extended until the next business day on which the agency is open for business.

History: L. 1984, ch. 313, § 3; L. 2009, ch. 109, § 4; L. 2010, ch. 135, § 224; July 1.



77-503a Information not disclosed in public record; when.

77-503a. Information not disclosed in public record; when. (a) In any proceeding under the Kansas administrative procedure act, the presiding officer may provide for the omission from any required notice or order or otherwise keep out of the public record the name, address or other contact information of alleged victims of crime, abuse, domestic violence or sexual assault when it is alleged in an affidavit or a pleading under oath that the health, safety or liberty of such a person would be jeopardized by disclosure of that information. In such cases, notice or service to such persons shall be made through the presiding officer.

(b) This section shall be part of and supplemental to the Kansas administrative procedure act.

History: L. 2009, ch. 109, § 1; July 1.



77-504 Waiver.

77-504. Waiver. Except to the extent precluded by another provision of law, a person may waive any right conferred upon that person by this act.

History: L. 1984, ch. 313, § 4; July 1, 1985.



77-505 Informal settlements; alternative dispute resolution.

77-505. Informal settlements; alternative dispute resolution. Nothing in the Kansas administrative procedure act shall preclude parties from settling a matter at any time. In addition, nothing in the Kansas administrative procedure act shall preclude use of alternative dispute resolution, with consent of the agency and all parties.

History: L. 1984, ch. 313, § 5; L. 2004, ch. 145, § 37; July 1, 2005.



77-506 Conversion of proceedings.

77-506. Conversion of proceedings. (a) At any point in a state agency proceeding the presiding officer or other state agency official responsible for the proceeding:

(1) May convert the proceeding to another type of state agency proceeding if the conversion is appropriate, is in the public interest and does not substantially prejudice the rights of any party; and

(2) if required by any provision of law, shall convert the proceeding to another type of state agency proceeding.

(b) A conversion of a proceeding of one type to a proceeding of another type may be effected only upon notice to all parties to the original proceeding.

(c) If the presiding officer or other state agency official responsible for the original proceeding would not have authority over the new proceeding to which it is to be converted, that officer or official, in accordance with state agency procedure, shall secure the appointment of a successor to preside over or be responsible for the new proceeding.

(d) The record of the original state agency proceeding may be used in the new state agency proceeding.

(e) After a proceeding is converted from one type to another, the presiding officer or other state agency official responsible for the new proceeding shall:

(1) Give such additional notice to parties or other persons as is necessary to satisfy the requirements pertaining to those proceedings;

(2) dispose of the matters involved without further proceedings if sufficient proceedings have already been held to satisfy the requirements pertaining to the new proceedings; and

(3) conduct or cause to be conducted any additional proceedings necessary to satisfy the requirements pertaining to those proceedings.

History: L. 1984, ch. 313, § 6; L. 1988, ch. 356, § 2; July 1, 1989.



77-508 Hearings, not required in certain circumstances.

77-508. Hearings, not required in certain circumstances. A hearing shall not be required for a decision:

(a) To issue or not to issue a complaint, summons or similar accusation; or

(b) to initiate or not to initiate an investigation, prosecution or other proceeding before the state agency, another agency or a court.

History: L. 1984, ch. 313, § 8; L. 1988, ch. 356, § 3; L. 1989, ch. 283, § 1; July 1.



77-511 Time limits for processing application for an order or a request for a hearing; expiration of license, when.

77-511. Time limits for processing application for an order or a request for a hearing; expiration of license, when. (a) Except to the extent that the time limits in this subsection are inconsistent with limits established by another statute, a state agency shall process an application for an order on which a statute provides for a hearing under this act as follows:

(1) Within 30 days after receipt of the application, the state agency shall acknowledge receipt thereof and inform the applicant of the name, official title, mailing address and telephone number of a state agency member or employee who may be contacted regarding the application. As soon as practicable, the state agency shall notify the applicant of any apparent errors or omissions. Failure to detect such errors or omissions does not preclude the state agency from raising them at a later stage of the proceeding.

(2) When practicable, within 90 days after receipt of a completed application, the state agency shall:

(A) Approve or deny the application, in whole or in part, on the basis of emergency or summary proceedings, if those proceedings are available under this act for disposition of the matter; or

(B) commence a formal hearing or a conference hearing in accordance with this act.

(b) Except to the extent that the time limits in this subsection are inconsistent with limits established by another statute, a state agency shall process a request for a hearing as follows:

(1) Within 30 days after receipt of the request, the state agency shall acknowledge receipt thereof and if the state agency has not previously done so, the state agency shall notify the applicant of the name, official title, mailing address and telephone number of a state agency member or employee who may be contacted regarding the request; and

(2) when practicable, within 90 days after receipt of the request the state agency shall commence a formal or conference hearing in accordance with this act unless a statute makes the granting of a hearing discretionary with the state agency and the state agency determines not to conduct a hearing.

(c) For purposes of this section, a hearing commences when the state agency or presiding officer notifies a party that a prehearing conference or other stage of the hearing will be conducted.

(d) If a timely and sufficient application has been made for renewal of a license with reference to any activity of a continuing nature, the existing license does not expire until the state agency has taken final action upon the application for renewal or, if the state agency's action is unfavorable, until the last day for seeking judicial review of the state agency's action or a later date fixed by the reviewing court.

History: L. 1984, ch. 313, § 11; L. 1986, ch. 362, § 2; L. 1988, ch. 356, § 5; L. 1989, ch. 283, § 2; L. 2009, ch. 109, § 5; July 1.



77-512 Orders affecting licensure; requirements.

77-512. Orders affecting licensure; requirements. A state agency may not revoke, suspend, modify, annul, withdraw, refuse to renew, or amend a license unless the state agency first gives notice and an opportunity for a hearing in accordance with this act.  This section does not preclude a state agency from (a) taking immediate action to protect the public interest in accordance with K.S.A. 77-536, and amendments thereto, or (b) adopting rules and regulations, otherwise within the scope of its authority, pertaining to a class of licensees, including rules and regulations affecting the existing licenses of a class of licensees.

History: L. 1984, ch. 313, § 12; L. 1989, ch. 283, § 3; July 1.



77-513 Hearings, applicable procedures.

77-513. Hearings, applicable procedures. When a statute provides for a hearing in accordance with this act, the hearing shall be governed by K.S.A. 77-513 through 77-532, and amendments thereto, except as otherwise provided by:

(a) A statute other than this act; or

(b) K.S.A. 77-533 through 77-542, and amendments thereto.

History: L. 1984, ch. 313, § 13; L. 1986, ch. 362, § 3; L. 1988, ch. 356, § 6; L. 1989, ch. 283, § 4; L. 2009, ch. 109, § 6; July 1.



77-514 Presiding officer.

77-514. Presiding officer. (a) For all agencies, except for the state board of tax appeals, the agency head, one or more members of the agency head or a presiding officer assigned by the office of administrative hearings shall be the presiding officer.

(b) Any person serving or designated to serve alone or with others as presiding officer is subject to disqualification for administrative bias, prejudice or interest.

(c) Any party may petition for the disqualification of a person promptly after receipt of notice indicating that the person will preside or promptly upon discovering facts establishing grounds for disqualification, whichever is later.

(d) A person whose disqualification is requested shall determine whether to grant the petition, stating facts and reasons for the determination.

(e) If a substitute is required for a person who is disqualified or becomes unavailable for any other reason, any action taken by a duly appointed substitute for a disqualified or unavailable person is as effective as if taken by the latter.

(f) If the office of administrative hearings cannot provide a presiding officer, a state agency may enter into agreements with another state agency to provide presiding officers to conduct proceedings under this act.

(g) Notwithstanding any quorum requirements, if the agency head of a professional or occupational licensing agency is a body of individuals, the agency head, unless prohibited by law, may designate one or more members of the agency head to serve as presiding officer and to render a final order in the proceeding.

(h) Except as otherwise provided by law, in any proceeding under this act, a person shall not be eligible to act as presiding officer, and shall not provide confidential legal or technical advice to a presiding officer in the proceeding, if that person:

(1) Has served in an investigatory or prosecutorial capacity in the proceeding or a proceeding arising out of the same event or transaction; or

(2) is supervised or directed by a person who would be disqualified under paragraph (1).

History: L. 1984, ch. 313, § 14; L. 1995, ch. 175, § 2; L. 1997, ch. 182, § 92; L. 2004, ch. 145, § 38; L. 2009, ch. 109, § 7; L. 2014, ch. 141, § 80; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 145, § 39, but that version was repealed by L. 2009, ch. 109, § 29.



77-515 Participation and representation.

77-515. Participation and representation. (a) Any party may participate in the hearing in person or, if the party is a corporation or other artificial person, by a duly authorized representative.

(b) Whether or not participating in person, any party may be represented at the party's own expense by counsel or, if permitted by law, other representative.

(c) A state agency may require a corporation or other artificial person to participate by counsel.

History: L. 1984, ch. 313, § 15; L. 1986, ch. 362, § 4; July 1.



77-516 Prehearing conference; notice.

77-516. Prehearing conference; notice. The presiding officer designated to conduct the hearing may conduct a prehearing conference.  If the conference is conducted:

(a) The state agency may assign a presiding officer for the prehearing conference, exercising the same discretion as is provided by K.S.A. 77-514 and amendments thereto concerning the selection of a presiding officer for a hearing.

(b) The presiding officer for the prehearing conference shall set the time and place of the conference and give reasonable notice to all parties and to all persons who have filed written petitions to intervene in the matter.

(c) The notice shall include:

(1) The names and mailing addresses of all parties and other persons to whom notice is being given by the presiding officer;

(2) the name, official title, mailing address and telephone number of any counsel or employee who has been designated to appear for the state agency;

(3) the official file or other reference number, the name of the proceeding and a general description of the subject matter;

(4) a statement of the time, place and nature of the prehearing conference;

(5) a statement of the legal authority and jurisdiction under which the prehearing conference and the hearing are to be held;

(6) the name, official title, mailing address and telephone number of the presiding officer for the prehearing conference;

(7) a statement that at the prehearing conference the proceeding, without further notice, may be converted into a conference hearing or a summary proceeding for disposition of the matter as provided by this act; and

(8) a statement that a party who fails to attend or participate in a prehearing conference, hearing or other stage of an adjudicative proceeding may be held in default under this act.

(d) The notice may include any other matters that the presiding officer considers desirable to expedite the proceedings.

History: L. 1984, ch. 313, § 16; L. 1988 ch. 356, § 7; July 1, 1989.



77-517 Prehearing conference; procedure; prehearing order.

77-517. Prehearing conference; procedure; prehearing order. (a) The presiding officer may conduct all or part of the prehearing conference by telephone or other electronic means if each participant in the conference has an opportunity to participate in the entire proceeding while it is taking place.

(b) The presiding officer shall conduct the prehearing conference, as may be appropriate, to deal with such matters as conversion of the proceeding to another type, exploration of settlement possibilities, preparation of stipulations, clarification of issues, rulings on identity and limitation of the number of witnesses, objections to proffers of evidence, determination of the extent to which direct evidence, rebuttal evidence, or cross-examination will be presented in written form, and the extent to which telephone or other electronic means will be used as a substitute for proceedings in person, order of presentation of evidence and cross-examination, rulings regarding issuance of subpoenas, discovery orders and protective orders and such other matters as will promote the orderly and prompt conduct of the hearing.  The presiding officer shall issue a prehearing order incorporating the matters determined at the prehearing conference.

(c) If a prehearing conference is not held, the presiding officer for the hearing may issue a prehearing order, based on the pleadings, to regulate the conduct of the proceedings.

History: L. 1984, ch. 313, § 17; July 1, 1985.



77-518 Notice of hearing.

77-518. Notice of hearing. (a) The presiding officer for the hearing shall set the time and place of the hearing and give reasonable written notice at least 10 days prior to the hearing to all parties and to all persons who have filed written petitions to intervene in the matter. Service of notices shall be made in accordance with K.S.A. 77-531, and amendments thereto.

(b) The notice shall include a copy of any prehearing order rendered in the matter.

(c) To the extent not included in a prehearing order accompanying it, the notice shall include:

(1) The names and mailing addresses of all parties and other persons to whom notice is being given by the presiding officer;

(2) the name, official title, mailing address and telephone number of any counsel or employee who has been designated to appear for the state agency;

(3) the official file or other reference number, the name of the proceeding and a general description of the subject matter;

(4) a statement of the time, place and nature of the hearing;

(5) a statement of the legal authority and jurisdiction under which the hearing is to be held;

(6) the name, official title, mailing address and telephone number of the presiding officer;

(7) a statement of the issues involved and, to the extent known to the presiding officer, of the matters asserted by the parties; and

(8) a statement that a party who fails to attend or participate in a prehearing conference, hearing or other stage of an adjudicative proceeding may be held in default under this act.

(d) The notice may include any other matters the presiding officer considers desirable to expedite the proceedings.

(e) The state agency shall cause notice to be given to persons entitled to notice under any provision of law who have not been given notice under subsection (a) by the presiding officer. Notice under this subsection shall be given in the manner specified by such provision of law or, if no such manner is specified, in a manner to be determined by the agency. If a person other than the agency is directed to give notice under this subsection, the agency shall require that the person furnish proof that the notice has been given. Notice under this subsection may include all types of information provided in subsections (a) through (d) or may consist of a brief statement indicating the subject matter, parties, time, place and nature of the hearing, manner in which copies of the notice to the parties may be inspected and copied and name and telephone number of the presiding officer.

History: L. 1984, ch. 313, § 18; L. 1988, ch. 356, § 8; L. 1997, ch. 182, § 93; July 1, 1998.



77-519 Pleadings, motions, objections, briefs; service.

77-519. Pleadings, motions, objections, briefs; service. (a) The presiding officer, at appropriate stages of the proceedings, shall give all parties full opportunity to file pleadings, objections and motions, including, but not limited to, motions to dismiss and motions for summary judgment.

(b) The presiding officer, at appropriate stages of the proceedings, may give all parties full opportunity to file briefs, proposed findings of fact and conclusions of law and proposed initial or final orders.

(c) A party shall serve copies of any filed item on all parties, by mail or any other means prescribed by state agency rule and regulation or by the presiding officer.

History: L. 1984, ch. 313, § 19; L. 1986, ch. 362, § 5; L. 1995, ch. 175, § 3; L. 2009, ch. 109, § 8; July 1.



77-520 Default.

77-520. Default. (a) If a party fails to attend or participate in a prehearing conference, hearing or other stage of an adjudicative proceeding, the presiding officer may serve upon all parties written notice of a proposed default order, including a statement of the grounds.

(b) Within seven days after service of a proposed default order, the party against whom it was issued may file a written motion requesting that the proposed default order be vacated and stating the grounds relied upon. During the time within which a party may file a written motion under this subsection, the presiding officer may adjourn the proceedings or conduct them without the participation of the party against whom a proposed default order was issued, having due regard for the interests of justice and the orderly and prompt conduct of the proceedings.

(c) The proposed default order shall become effective after expiration of the time within which the party may file a written motion under subsection (b) unless a written motion to vacate the order is filed with the agency within such time. Upon receipt of a motion to vacate a proposed default order, the presiding officer shall either vacate the proposed order or issue the default order as proposed. If the presiding officer issues a default order as proposed, the order shall become effective upon service.

(d) After a default order becomes effective, the presiding officer shall conduct any further proceedings necessary to complete the adjudication without the participation of the party in default and shall determine all issues in the adjudication, including those affecting the defaulting party. The presiding officer in lieu of determining the issues affecting the defaulting party may, unless otherwise prohibited by law, dismiss such party's application for an adjudicative proceeding.

(e) If the presiding officer is the agency head, or has been designated under K.S.A. 77-514, and amendments thereto, to issue a final order, the order shall be deemed a final order. If the presiding officer is not the agency head, and has not been designated to issue a final order under K.S.A. 77-514, and amendments thereto, the order shall be deemed an initial order.

History: L. 1984, ch. 313, § 20; L. 1986, ch. 362, § 6; L. 1988, ch. 356, § 9; L. 1991, ch. 277, § 1; L. 2009, ch. 109, § 9; July 1.



77-521 Intervention.

77-521. Intervention. (a) The presiding officer shall grant a petition for intervention if:

(1) The petition is submitted in writing to the presiding officer, with copies mailed to all parties named in the presiding officer's notice of the hearing, at least three business days before the hearing;

(2) the petition states facts demonstrating that the petitioner's legal rights, duties, privileges, immunities or other legal interests may be substantially affected by the proceeding or that the petitioner qualifies as an intervener under any provision of law; and

(3) the presiding officer determines that the interests of justice and the orderly and prompt conduct of the proceedings will not be impaired by allowing the intervention.

(b) The presiding officer may grant a petition for intervention at any time upon determining that the intervention sought is in the interests of justice and will not impair the orderly and prompt conduct of the proceedings.

(c) If a petitioner qualifies for intervention, the presiding officer may impose conditions upon the intervener's participation in the proceedings, either at the time that intervention is granted or at any subsequent time.  Conditions may include:

(1) Limiting the intervener's participation to designated issues in which the intervener has a particular interest demonstrated by the petition;

(2) limiting the intervener's use of discovery, cross-examination and other procedures so as to promote the orderly and prompt conduct of the proceedings; and

(3) requiring two or more interveners to combine their presentations of evidence and argument, cross-examination, discovery and other participation in the proceedings.

(d) The presiding officer, at least one business day before the hearing, shall issue an order granting or denying each pending petition for intervention, specifying any conditions and briefly stating the reasons for the order. The presiding officer may modify the order at any time, stating the reasons for the modification. The presiding officer shall promptly give notice of an order granting, denying or modifying intervention to the petitioner for intervention and to all parties.

History: L. 1984, ch. 313, § 21; L. 2009, ch. 109, § 10; July 1.



77-522 Discovery; authorization; requests; subpoenas, discovery orders and protective orders.

77-522. Discovery; authorization; requests; subpoenas, discovery orders and protective orders. (a) Discovery shall be permitted to the extent allowed by the presiding officer or as agreed to by the parties. Requests for discovery shall be made in writing to the presiding officer and a copy of each request for discovery shall be served on the party or person against whom discovery is sought. The presiding officer may specify the times during which the parties may pursue discovery and respond to discovery requests. The presiding officer may issue subpoenas, discovery orders and protective orders in accordance with the rules of civil procedure.

(b) Subpoenas issued by the presiding officer may be served by a person designated by the presiding officer or any other person who is not a party and is not less than 18 years of age or may be served by certified mail, return receipt requested. Service shall be at the expense of the requesting party. Proof of service shall be shown by affidavit.

(c) Subpoenas and orders issued by the presiding officer may be enforced pursuant to the provisions of the Kansas judicial review act.

History: L. 1984, ch. 313, § 22; L. 1988, ch. 356, § 10; L. 1989, ch. 283, § 5; L. 1995, ch. 175, § 4; L. 2010, ch. 17, § 207; July 1.



77-523 Hearing procedure.

77-523. Hearing procedure. At a hearing:

(a) The presiding officer shall regulate the course of the proceedings.

(b) To the extent necessary for full disclosure of all relevant facts and issues, the presiding officer shall afford to all parties the opportunity to respond, present evidence and argument, conduct cross-examination and submit rebuttal evidence, except as restricted by a limited grant of intervention or by the prehearing order.

(c) The presiding officer may, and when required by statute shall, give nonparties an opportunity to present oral or written statements.  If the presiding officer proposes to consider a statement by a nonparty, the presiding officer shall give all parties an opportunity to challenge or rebut it and, on motion of any party, the presiding officer shall require the statement to be given under oath or affirmation.

(d) The presiding officer may conduct all or part of the hearing by telephone or other electronic means, if each participant in the hearing has an opportunity to participate in the entire proceeding while it is taking place.

(e) The presiding officer shall cause the hearing to be recorded at the state agency's expense. The state agency is not required, at its expense, to prepare a transcript, unless required to do so by a provision of law. Any party, at the party's expense and subject to such reasonable conditions as the state agency may establish, may cause a person other than the state agency to prepare a transcript from the state agency's record, or cause additional recordings to be made during the hearing.

(f) The hearing is open to public observation, except to the limited extent, as determined by the presiding officer, that it is necessary to close parts of the hearing pursuant to a provision of law requiring confidentiality or expressly authorizing closure. Notwithstanding any other provision of law to the contrary, any hearing held pursuant to this act shall not be deemed a meeting pursuant to K.S.A. 75-4317a, and amendments thereto.

History: L. 1984, ch. 313, § 23; L. 1988, ch. 356, § 11; L. 2009, ch. 109, § 11; July 1.



77-524 Evidence; official notice.

77-524. Evidence; official notice. (a) A presiding officer need not be bound by technical rules of evidence, but shall give the parties reasonable opportunity to be heard and to present evidence, and the presiding officer shall act reasonably without partiality.  The presiding officer shall give effect to the rules of privilege recognized by law.  Evidence need not be excluded solely because it is hearsay.

(b) All testimony of parties and witnesses shall be made under oath or affirmation and the presiding officer shall have the power to administer an oath or affirmation for that purpose.

(c) Statements presented by nonparties in accordance with paragraph (c) of K.S.A. 77-523 may be received as evidence.

(d) Any part of the evidence may be received in written form if doing so will expedite the hearing without substantial prejudice to the interests of any party.

(e) Documentary evidence may be received in the form of a copy or excerpt.  Upon request, parties shall be given an opportunity to compare the copy with the original if available.

(f) Official notice may be taken of (1) any matter that could be judicially noticed in the courts of this state, (2) the record of other proceedings before the state agency, (3) technical or scientific matters within the state agency's specialized knowledge, and (4) codes of standards that have been adopted by an agency of the United States, of this state or of another state or by a nationally recognized organization or association.  Parties shall be notified before or during the hearing, or before the issuance of any initial or final order that is based in whole or in part on matters or material noticed, of the specific matters or material noticed and the source thereof, including any staff memoranda and data, and be afforded an opportunity to contest and rebut the matters or material so noticed.

History: L. 1984, ch. 313, § 24; July 1, 1985.



77-525 Ex parte communications; exemption for certain agencies.

77-525. Ex parte communications; exemption for certain agencies. (a) A presiding officer serving in an adjudicative proceeding may not communicate, directly or indirectly, regarding any issue in the proceeding while the proceeding is pending, with any party or participant, with any person who has a direct or indirect interest in the outcome of the proceeding or with any person who has served in an investigatory or prosecutorial capacity or presided at a previous stage of the proceeding, without notice and opportunity for all parties to participate in the communication.

(b) A member of a multimember panel of presiding officers may communicate with other members of the panel regarding a matter pending before the panel, and any presiding officer may receive aid from staff assistants if the assistants do not:

(1) Receive ex parte communications of a type that the presiding officer would be prohibited from receiving; or

(2) furnish, augment, diminish or modify the evidence in the record.

(c) Unless required for the disposition of ex parte matters specifically authorized by statute, no party to an adjudicative proceeding, and no person who has a direct or indirect interest in the outcome of the proceeding or who presided at a previous stage of the proceeding, may directly or indirectly communicate in connection with any issue in that proceeding, while the proceeding is pending, with any person serving as presiding officer unless notice and an opportunity are given all parties to participate in the communication.

(d) If, before serving as presiding officer in an adjudicative proceeding, a person receives an ex parte communication of a type that could not properly be received while serving, the person, promptly after starting to serve, shall disclose the communication in the manner prescribed in subsection (e).

(e) A presiding officer who receives an ex parte communication in violation of this section shall place on the record of the pending matter all written communications received, all written responses to the communications and a memorandum stating the substance of all oral communications received, all responses made and the identity of each person from whom the presiding officer received an ex parte communication and shall advise all parties that these matters have been placed on the record. Any party desiring to rebut the ex parte communication must be allowed to do so, upon requesting the opportunity for rebuttal within 10 days after notice of the communication.

(f) If necessary to eliminate the effect of an ex parte communication received in violation of this section, a presiding officer who receives the communication may be disqualified and the portions of the record pertaining to the communication may be sealed by protective order.

(g) The state agency shall, and any party may, report any willful violation of this section to appropriate authorities for any disciplinary proceedings provided by law. In addition, each state agency, by rule and regulation, may provide for appropriate sanctions, including default, for any violations of this section.

(h) This section shall not apply to adjudicative proceedings before:

(1) The state corporation commission. Such proceedings shall be subject to the provisions of K.S.A. 77-545, and amendments thereto;

(2) the commissioner of insurance concerning any rate, or any rule, regulation or practice pertaining to the rates over which the commissioner has jurisdiction or adjudicative proceedings held pursuant to the Kansas insurance holding companies act. Such proceedings shall be subject to the provisions of K.S.A. 77-546, and amendments thereto; and

(3) the director of taxation. Such proceedings shall be subject to the provisions of K.S.A. 77-548, and amendments thereto.

History: L. 1984, ch. 313, § 25; L. 1986, ch. 362, § 7; L. 1988, ch. 356, § 12; L. 2009, ch. 109, § 12; July 1.



77-526 Orders, initial and final; exception for state corporation commission.

77-526. Orders, initial and final; exception for state corporation commission. (a) If the presiding officer is the agency head or designated in accordance with subsection (g) of K.S.A. 77-514, and amendments thereto, the presiding officer shall render a final order.

(b) If the presiding officer is neither the agency head nor designated in accordance with subsection (g) of K.S.A. 77-514, and amendments thereto, the presiding officer shall render an initial order, which becomes a final order unless reviewed in accordance with K.S.A. 77-527 and amendments thereto.

(c) A final order or initial order shall include, separately stated, findings of fact, conclusions of law and policy reasons for the decision if it is an exercise of the state agency's discretion, for all aspects of the order, including the remedy prescribed and, if applicable, the action taken on a petition for stay of effectiveness.  Findings of fact, if set forth in language that is no more than mere repetition or paraphrase of the relevant provision of law, shall be accompanied by a concise and explicit statement of the underlying facts of record to support the findings.  The order shall also include a statement of the available procedures and time limits for seeking reconsideration, administrative review or other administrative relief.  An initial order shall include a statement of any circumstances under which the initial order, without further notice, may become a final order. If the presiding officer has been designated in accordance with subsection (g) of K.S.A. 77-514, and amendments thereto, the final order shall so state. Any final order, for which a petition for reconsideration is not a prerequisite for seeking judicial review, and any initial order, for which further administrative review is not available, shall state the agency officer to receive service of a petition for judicial review on behalf of the agency.

(d) Findings of fact shall be based exclusively upon the evidence of record in the adjudicative proceeding and on matters officially noticed in that proceeding.

(e) If a substitute presiding officer is appointed pursuant to K.S.A. 77-514 and amendments thereto, the substitute presiding officer shall use any existing record and may conduct any further proceedings appropriate in the interests of justice.

(f) The presiding officer may allow the parties a designated amount of time after conclusion of the hearing for the submission of proposed findings.

(g) A final order or initial order pursuant to this section shall be rendered in writing and served within 30 days after conclusion of the hearing or after submission of proposed findings in accordance with subsection (f) unless this period is waived or extended with the written consent of all parties or for good cause shown. If extended for good cause, such good cause shall be set forth in writing on or before expiration of the 30 days.

(h) The presiding officer shall cause copies of the order to be served on each party and, if the order is an initial order, on the agency head in the manner prescribed by K.S.A. 77-531 and amendments thereto.

(i) Notwithstanding the other provisions of this section, if the presiding officer in a hearing before the state corporation commission is not the agency head, the presiding officer shall not render an initial order but shall make written findings and recommendations to the commission. The commission shall render and serve a final order within 60 days after conclusion of the hearing or after submission of proposed findings in accordance with subsection (f) unless this period is waived or extended with the written consent of all parties or for good cause shown. If extended for good cause, such good cause shall be set forth in writing on or before expiration of the 60 days.

History: L. 1984, ch. 313, § 26; L. 1988, ch. 356, § 13; L. 1995, ch. 175, § 5; July 1.



77-527 Review of initial order; exceptions to reviewability.

77-527. Review of initial order; exceptions to reviewability. (a) The agency head, upon its own motion may, and upon petition by any party or when required by law shall, review an initial order, except to the extent that:

(1) A provision of law precludes or limits state agency review of the initial order; or

(2) the agency head (A) determines to review some but not all issues, or not to exercise any review, (B) delegates its authority to review the initial order to one or more persons, unless such delegation is expressly prohibited by law, or (C) authorizes one or more persons to review the initial order, subject to further review by the agency head.

(b) A petition for review of an initial order must be filed with the agency head, or with any person designated for this purpose by rule and regulation of the state agency, within 15 days after service of the initial order. If the agency head on its own motion decides to review an initial order, the agency head shall give written notice of its intention to review the initial order within 15 days after its service. If the agency head determines not to review an initial order in response to a petition for review, the agency head shall, within 20 days after filing of the petition for review, serve on each party an order stating that review will not be exercised.

(c) The petition for review shall state its basis. If the agency head on its own motion gives notice of its intent to review an initial order, the agency head shall identify the issues that it intends to review.

(d) Subject to K.S.A. 77-621, and amendments thereto, in reviewing an initial order, the agency head or designee shall exercise all the decision-making power that the agency head or designee would have had to render a final order had the agency head or designee presided over the hearing, except to the extent that the issues subject to review are limited by a provision of law or by the agency head or designee upon notice to all parties. In reviewing findings of fact in initial orders by presiding officers, the agency head shall give due regard to the presiding officer's opportunity to observe the witnesses and to determine the credibility of witnesses. The agency head shall consider the agency record or such portions of it as have been designated by the parties.

(e) The agency head or designee shall afford each party an opportunity to present briefs and may afford each party an opportunity to present oral argument.

(f) The agency head or designee shall render a final order disposing of the proceeding or remand the matter for further proceedings with instructions to the person who rendered the initial order. Upon remanding a matter, the agency head or designee may order such temporary relief as is authorized and appropriate.

(g) A final order or an order remanding the matter for further proceedings shall be rendered in writing and served within 30 days after receipt of briefs and oral argument unless that period is waived or extended with the written consent of all parties or for good cause shown.

(h) A final order or an order remanding the matter for further proceedings under this section shall identify any difference between this order and the initial order and shall state the facts of record which support any difference in findings of fact, state the source of law which supports any difference in legal conclusions, and state the policy reasons which support any difference in the exercise of discretion. A final order under this section shall include, or incorporate by express reference to the initial order, all the matters required by subsection (c) of K.S.A. 77-526, and amendments thereto.

(i) The agency head shall cause copies of the final order or order remanding the matter for further proceedings to be served on each party in the manner prescribed by K.S.A. 77-531, and amendments thereto.

(j) Unless a petition for reconsideration is a prerequisite for seeking judicial review, a final order under this section shall state the agency officer to receive service of a petition for judicial review on behalf of the agency.

History: L. 1984, ch. 313, § 27; L. 1988, ch. 356, § 14; L. 1995, ch. 175, § 6; L. 1997, ch. 182, § 94; L. 2009, ch. 109, § 13; July 1.



77-528 Stay.

77-528. Stay. Until the time at which a petition for judicial review would no longer be timely, a party may submit to the presiding officer or agency head a petition for stay of effectiveness of an initial or final order, unless otherwise provided by statute or stated in the initial or final order. The presiding officer or agency head may take action on the petition for stay, either before or after the effective date of the initial or final order.

History: L. 1984, ch. 313, § 28; L. 2009, ch. 109, § 14; July 1.



77-529 Reconsideration.

77-529. Reconsideration. (a) (1) Except as otherwise provided by paragraph (2), any party, within 15 days after service of a final order, may file a petition for reconsideration with the agency head, stating the specific grounds upon which relief is requested. The filing of the petition is not a prerequisite for seeking administrative or judicial review except as provided in K.S.A. 44-1010 and 44-1115, and amendments thereto, concerning orders of the Kansas human rights commission, K.S.A. 55-606 and 66-118b, and amendments thereto, concerning orders of the corporation commission.

(2) Any party applying for an exemption under: (A) Section 13, of article 11 of the constitution of the state of Kansas, or (B) K.S.A. 79-201a Second, and amendments thereto, for property constructed or purchased, in whole or in part, with the proceeds of revenue bonds under the authority of K.S.A. 12-1740 to 12-1749, inclusive, and amendments thereto, may file a petition for reconsideration with the state board of tax appeals within 30 days after service of a final order.

(b) Within 20 days after the filing of the petition, the agency head shall render a written order denying the petition, granting the petition and dissolving or modifying the final order, or granting the petition and setting the matter for further proceedings. An order on reconsideration altering a prior order shall be in writing and shall include findings of fact, conclusions of law and policy reasons for the decision. In proceedings before the state corporation commission, the petition is deemed to have been denied if the agency head does not dispose of it within 30 days after the filing of the petition.

An order under this section shall be served on the parties in the manner prescribed by K.S.A. 77-531, and amendments thereto.

(c) If there are multiple parties to an agency adjudication and one party files a petition for judicial review, the agency retains jurisdiction to act on a timely petition for reconsideration filed by another party.

(d) Any order rendered upon reconsideration or any order denying a petition for reconsideration shall state the agency officer to receive service of a petition for judicial review on behalf of the agency.

(e) For the purposes of this section, "agency head" shall include a presiding officer designated in accordance with subsection (g) of K.S.A. 77-514, and amendments thereto.

History: L. 1984, ch. 313, § 29; L. 1988, ch. 356, § 15; L. 1991, ch. 148, § 11; L. 1995, ch. 175, § 7; L. 1997, ch. 132, § 4; L. 1998, ch. 146, § 4; L. 2008, ch. 109, § 72; L. 2009, ch. 109, § 15; L. 2014, ch. 141, § 8; July 1.



77-530 Orders, when effective.

77-530. Orders, when effective. (a) Unless a later date is stated in a final order or a stay is granted, a final order is effective upon service.

(b) Unless a later date is stated in an initial order or a stay is granted, an initial order shall become effective and shall become the final order: (1) When the initial order is served, if administrative review is unavailable; (2) when the agency head serves an order stating, after a petition for review has been filed, that review will not be exercised; or (3) 30 days after service if no party has filed a petition for review by the agency head, the agency head has not given written notice of its intention to exercise review and review by the agency head is not otherwise required by law.

(c) This section does not preclude a state agency from taking immediate action to protect the public interest in accordance with K.S.A. 77-536 and amendments thereto.

History: L. 1984, ch. 313, § 30; L. 1988, ch. 356, § 16; July 1, 1989.



77-531 Service of order or notice.

77-531. Service of order or notice. Service of an order or notice shall be made upon the party and the party's attorney of record, if any, by delivering a copy of the order or notice to the person to be served or by mailing a copy of the order or notice to the person at the person's last known address. Service shall be presumed if the presiding officer, or a person directed to make service by the presiding officer, makes a written certificate of service. Delivery of a copy of an order or notice means handing the order or notice to the person or leaving the order or notice at the person's principal place of business or residence with a person of suitable age and discretion who works or resides therein. Service by mail is complete upon mailing. Whenever a party has the right or is required to do some act or take some proceedings within a prescribed period after service of a notice or order and the notice or order is served by mail, three days shall be added to the prescribed period.

History: L. 1984, ch. 313, § 31; L. 2009, ch. 109, § 16; July 1.



77-532 Record.

77-532. Record. (a) A state agency shall maintain an official record of each formal hearing.

(b) The state agency record consists only of:

(1) Notices of all proceedings;

(2) any prehearing order;

(3) any motions, pleadings, briefs, petitions, requests, and intermediate rulings;

(4) evidence received or considered;

(5) a statement of matters officially noticed;

(6) proffers of proof and objections and rulings thereon;

(7) proposed findings, requested orders and exceptions;

(8) the record prepared for the presiding officer at the hearing, together with any transcript of all or part of the hearing considered before final disposition of the proceeding;

(9) any final order, initial order, or order on reconsideration;

(10) staff memoranda or data submitted to the presiding officer other than confidential internal communications permitted under K.S.A. 77-525, and amendments thereto; and

(11) any oral or written statement allowed by the presiding officer pursuant to K.S.A. 77-523, and amendments thereto.

(c) Except to the extent that this act or another statute provides otherwise, the state agency record, excluding matters under paragraph (10) of subsection (b), constitutes the exclusive basis for state agency action in formal hearings and for judicial review thereof.

History: L. 1984, ch. 313, § 32; L. 1988, ch. 356, § 17; L. 2009, ch. 109, § 17; July 1.



77-533 Conference hearing; use, when.

77-533. Conference hearing; use, when. A conference hearing may be used if its use in the circumstances does not violate any provision of law and where there is:

(a) A matter in which there is no disputed issue of material fact; or

(b) a matter in which there is a disputed issue of material fact and the parties agree to a conference hearing.

History: L. 1984, ch. 313, § 33; L. 1988, ch. 356, § 18; July 1, 1989.



77-534 Procedure.

77-534. Procedure. The procedures of this act pertaining to formal hearings apply to a conference hearing, except to the following extent:

(a) The provisions of K.S.A. 77-522, and amendments thereto, do not apply to conference hearings insofar as those provisions authorize the issuance and enforcement of subpoenas and discovery orders, but do apply to conference hearings insofar as those provisions authorize the presiding officer to issue protective orders at the request of any party or upon the presiding officer's motion.

(b) Paragraphs (a), (b) and (c) of K.S.A. 77-523, and amendments thereto, do not apply; but (1) the presiding officer shall regulate the course of the proceedings; (2) only the parties may testify and present written exhibits; and (3) the parties may offer comments on the issues.

History: L. 1984, ch. 313, § 34; L. 1988, ch. 356, § 19; L. 2009, ch. 109, § 18; July 1.



77-535 Disclosure of material or essential facts.

77-535. Disclosure of material or essential facts. (a) If during a conference hearing the presiding officer has reason to believe that material facts are in dispute, the presiding officer may require any party to state the identity of the witnesses or other sources through whom the party would propose to present proof if the proceeding were converted to a formal hearing, but if disclosure of any fact, allegation or source is privileged or expressly prohibited by any provision of law, the presiding officer may require the party to indicate that confidential facts, allegations or sources are involved, but not to disclose the confidential facts, allegations or sources.

(b) If during a conference hearing a party has reason to believe that essential facts must be obtained in order to permit an adequate presentation of the case, the party may inform the presiding officer regarding the general nature of the facts and the sources from whom the party would propose to obtain those facts if the proceeding were converted to a formal hearing.

History: L. 1984, ch. 313, § 35; L. 1988, ch. 356, § 20; July 1, 1989.



77-536 Emergency proceedings; use, when; procedure.

77-536. Emergency proceedings; use, when; procedure. (a) A state agency may use emergency proceedings: (1) In a situation involving an immediate danger to the public health, safety or welfare requiring immediate state agency action or (2) as otherwise provided by law.

(b) The state agency may take only such action as is necessary: (1) To prevent or avoid the immediate danger to the public health, safety or welfare that justifies use of emergency adjudication or (2) to remedy a situation for which use of emergency adjudication is otherwise provided by law.

(c) The state agency shall render an order, including a brief statement of findings of fact, conclusions of law and policy reasons for the decision if it is an exercise of the state agency's discretion, to justify the state agency's decision to take the specific action and the determination of: (1) An immediate danger or (2) the existence of a situation for which use of emergency adjudication is otherwise provided by law.

(d) The state agency shall give such notice as is practicable to persons who are required to comply with the order. The order is effective when rendered. Notice under this subsection shall constitute service for the purposes of the Kansas judicial review act.

(e) After issuing an order pursuant to this section, the state agency shall proceed as quickly as feasible to complete any proceedings that would be required if the matter did not justify the use of emergency proceedings under subsection (a).

(f) The state agency record consists of any documents regarding the matter that were considered or prepared by the state agency. The state agency shall maintain these documents as its official record.

(g) Unless otherwise required by a provision of law, the state agency record need not constitute the exclusive basis for state agency action in emergency proceedings or for judicial review thereof.

History: L. 1984, ch. 313, § 36; L. 1988, ch. 356, § 21; L. 2010, ch. 17, § 208; July 1.



77-537 Summary proceedings; use, when; right to request hearing; orders, contents.

77-537. Summary proceedings; use, when; right to request hearing; orders, contents. (a) A state agency may use summary proceedings, subject to a party's request for a hearing on the order, if:

(1) The use of those proceedings in the circumstances does not violate any provision of law;

(2) the protection of the public interest does not require the state agency to give notice and an opportunity to participate to persons other than the parties;

(3) based upon an investigation of the facts by the state agency, beyond receipt of the allegations, the state agency believes in good faith that the allegations will be supported to the applicable standard of proof, provided however that an alleged failure to meet the standards set forth in this subsection shall not be subject to immediate judicial review and shall not invalidate any later agency action that has been supported to the applicable standard of proof; and

(4) the order does not take effect until after the time for requesting a hearing has expired.

(b) The state agency shall serve each party with a copy of the order in a summary proceeding in the manner prescribed by K.S.A. 77-531, and amendments thereto. The order shall include at least:

(1) A statement of the state agency's action and, if unfavorable action is taken, a brief statement of the reasons for the action;

(2) notice of the time and manner for requesting a hearing on the order, as provided in K.S.A. 77-542; and

(3) notice that, if a hearing is not requested, the order shall become effective upon the expiration of the time for requesting a hearing.

(c) If a hearing is requested, the prior issuance of a summary order shall not affect the burden of proof.

History: L. 1984, ch. 313, § 37; L. 1988, ch. 356, § 22; L. 1989, ch. 283, § 6; L. 1990, ch. 340, § 1; L. 2009, ch. 109, § 19; July 1.



77-541 Same; record.

77-541. Same; record. (a) The state agency record for a summary proceeding consists of any documents regarding the matter that were considered or prepared by the state agency. The state agency shall maintain these documents as its official record.

(b) Unless otherwise required by a provision of law, the agency record need not constitute the exclusive basis for agency action in summary proceedings or for judicial review thereof.

History: L. 1984, ch. 313, § 41; L. 1988, ch. 356, § 26; L. 1989, ch. 283, § 7; July 1.



77-542 Right to request hearing; statement filed.

77-542. Right to request hearing; statement filed. (a) Any notice of agency action resulting in a right to request a hearing pursuant to the Kansas administrative procedure act must include a statement informing the person that a written request for a hearing must be filed with the agency within 15 days of service of the notice.

(b) The time limit for requesting a hearing established by subsection (a) may be lengthened or shortened as otherwise provided by state or federal law.

History: L. 1990, ch. 340, § 2; July 1.



77-545 State corporation commission; adjudicative proceedings; ex parte communications; file and docket, contents; technical staff, not party to proceedings.

77-545. State corporation commission; adjudicative proceedings; ex parte communications; file and docket, contents; technical staff, not party to proceedings. (a) This section applies to adjudicative proceedings before the state corporation commission.

(b) (1) After the commission has determined and announced that a hearing should be held, and prior to the issuance of a final order, no parties to the proceeding, or their counsel, shall discuss the merits of the matter or proceeding with the presiding officer unless reasonable notice is given to all parties who have appeared to enable the parties to be present at the conference.

(2) After the commission has determined and announced that a hearing should be held, prior to the issuance of a final order, copies of any written communications from any party regarding the proceeding that are directed to the presiding officer shall be mailed to all parties of record and proof of service shall be furnished to the commission. Communications requested by members of the commission staff from any party and any written communications received by members of the commission staff from any party shall be made a part of the file and the docket and shall be made available to all persons who desire to use them, provided that all commission requests for information from a party shall be mailed to all parties of record.

(3) The person or persons to whom any ex parte communication has been made shall promptly and fully inform the full commission of the substance of the communication, and the circumstances thereof, to enable the commission to take appropriate action.

(c) For purposes of this section, no member of the technical staff shall be considered a party to any proceeding before the commission, regardless of participation in staff investigations with respect to the proceeding or of participation in the proceeding as a witness. Since the purpose of the staff is to aid the commission in the proper discharge of commission duties, the presiding officers shall be free at all times to confer with any staff member with respect to any proceeding. However, no facts that are outside the record, and that reasonably could be expected to influence the decision in any matter pending before the commission, shall be furnished to any presiding officer unless all parties to the proceeding are likewise informed and afforded a reasonable opportunity to respond.  Subsection (b) shall apply to staff counsel in regard to any adjudicatory proceeding before the commission.

(d) All letters and written communications that are received by the presiding officer from members of the general public, and that are in the nature of ex parte communications, shall be made a part of the file in the docket and shall be made available to all persons who desire to see them. The deposit of such written communications and letters in the file shall not make them a part of the official record of the case.

History: L. 1988, ch. 356, § 355; July 1, 1989.



77-546 Commissioner of insurance; adjudicative proceedings; ex parte communications; file and docket, contents; technical staff, not party to proceedings.

77-546. Commissioner of insurance; adjudicative proceedings; ex parte communications; file and docket, contents; technical staff, not party to proceedings. (a) This section applies to adjudicative proceedings before the commissioner of insurance concerning any rate, or any rule, regulation or practice pertaining to the rates over which the commissioner has jurisdiction and adjudicative proceedings held pursuant to the Kansas insurance holding companies act.

(b) (1) After the commissioner has determined and announced that a hearing should be held, and prior to the issuance of a final order, no parties to the proceeding, or their counsel, shall discuss the merits of the matter or proceeding with the presiding officer unless reasonable notice is given to all parties who have appeared to enable the parties to be present at the conference.

(2) After the commissioner has determined and announced that a hearing should be held, prior to the issuance of a final order, copies of any written communications from any party regarding the proceeding that are directed to the presiding officer shall be mailed to all parties of record and proof of service shall be furnished to the commissioner. Communications requested by the commissioner's staff from any party and any written communication received by the commissioner's staff from any party shall be made a part of the file and the docket and shall be made available to all persons who desire to use them, provided that the commissioner's requests for information from a party shall be mailed to all parties of record.

(3) The person or persons to whom any ex parte communication has been made shall promptly and fully inform the commissioner of the substance of the communication, and the circumstances thereof, to enable the commissioner to take appropriate action.

(c) For purposes of this section, no member of the commissioner's technical staff shall be considered a party to any proceeding before the commissioner, regardless of participation in staff investigations with respect to the proceeding or of participation in the proceeding as a witness. Since the purpose of the staff is to aid the commissioner in the proper discharge of the commissioner's duties, the presiding officer shall be free at all times to confer with any staff member with respect to any proceeding. However, no facts that are outside the record, and that reasonably could be expected to influence the decision in any matter pending before the commissioner, shall be furnished to any presiding officer unless all parties to the proceeding are likewise informed and afforded a reasonable opportunity to respond. Subsection (b) shall apply to staff counsel who have participated in the proceeding in regard to any adjudicatory proceeding before the commissioner.

(d) All letters and written communications that are received by the presiding officer from members of the general public, and that are in the nature of ex parte communications, shall be made a part of the file in the docket and shall be made available to all persons who desire to see them. The deposit of such written communications and letters in the file shall not make them a part of the official record of the case.

History: L. 1988, ch. 356, § 356; July 1, 1989.



77-547 Same; administrative proceedings; agency head, defined.

77-547. Same; administrative proceedings; agency head, defined. For purposes of administrative proceedings of the insurance department under the Kansas administrative procedure act, "agency head" means the commissioner of insurance or the assistant commissioner of insurance, when acting on behalf of the commissioner.

History: L. 1988, ch. 356, § 358; July 1, 1989.



77-548 Director of taxation; adjudicative proceedings; ex parte communications; file and docket, contents; technical staff, not party to proceedings.

77-548. Director of taxation; adjudicative proceedings; ex parte communications; file and docket, contents; technical staff, not party to proceedings. (a) This section applies to adjudicative proceedings before the director of taxation. Informal conferences held pursuant to K.S.A. 79-3226, and amendments thereto, shall not be deemed to be adjudicative proceedings for the purposes of this act.

(b) (1) After the director has determined and announced that a hearing should be held, and prior to the issuance of a final order, no parties to the proceeding, or their counsel, shall discuss the merits of the matter or proceeding with the presiding officer unless reasonable notice is given to all parties who have appeared to enable the parties to be present at the conference.

(2) After the director has determined and announced that a hearing should be held, prior to the issuance of a final order, copies of any written communications from any party regarding the proceeding that are directed to the presiding officer shall be mailed to all parties of record and proof of service shall be furnished to the director. Communications requested by the director's staff from any party and any written communication received by the director's staff from any party shall be made a part of the file and the docket and shall be made available to all persons who desire to use them, provided that the director's requests for information from a party shall be mailed to all parties of record.

(3) The person or persons to whom any ex parte communication has been made shall promptly and fully inform the director of the substance of the communication, and the circumstances thereof, to enable the director of any division within the department to take appropriate action.

(c) For purposes of this section, no member of the director's technical staff shall be considered a party to any proceeding before the director, regardless of participation in staff investigations with respect to the proceeding or of participation in the proceeding as a witness. Since the purpose of the staff is to aid the director in the proper discharge of the director's duties, the presiding officer shall be free at all times to confer with any staff member with respect to any proceeding. However, no facts that are outside the record, and that reasonably could be expected to influence the decision in any matter pending before the director, shall be furnished to any presiding officer unless all parties to the proceeding are likewise informed and afforded a reasonable opportunity to respond. Subsection (b) shall apply to staff counsel who have participated in the proceeding in regard to any adjudicatory proceeding before the director.

(d) All letters and written communications that are received by the presiding officer from members of the general public, and that are in the nature of ex parte communications, shall be made a part of the file in the docket and shall be made available to all persons who desire to see them. The deposit of such written communications and letters in the file shall not make them a part of the official record of the case.

History: L. 1988, ch. 356, § 357; L. 1997, ch. 126, § 6; July 1.



77-549 Same; application for an order; when proceedings required; agency head designation; final orders.

77-549. Same; application for an order; when proceedings required; agency head designation; final orders. (a) The filing of a return with the director of taxation under article 15, 32, 33, 34, 36, 37, 41, 42 or 47 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, shall not be deemed an application for an order under the Kansas administrative procedure act.

(b) A determination by the division of taxation or the audit services bureau of the department of revenue concerning tax liability under article 15, 32, 33, 34, 36, 37, 41, 42 or 47 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, which is made prior to the opportunity for a hearing or prior to the opportunity for an informal conference before the secretary or the secretary's designee on such tax liability, shall not require an adjudicative proceeding under the Kansas administrative procedure act.

(c) For purposes of administrative proceedings of the division of taxation under the Kansas administrative procedure act, the secretary of revenue may designate the director of the division of taxation as agency head.

(d) Final orders of the director of taxation pursuant to K.S.A. 77-526, and amendments thereto, shall be rendered in writing and served within 120 days after conclusion of the hearing or after submission of proposed findings in accordance with subsection (f) of K.S.A. 77-526, and amendments thereto, unless this period is waived or extended with the written consent of all parties or for good cause shown. If extended for good cause, such good cause shall be set forth in writing on or before the expiration of the 120 days.

History: L. 1988, ch. 356, § 359; L. 1995, ch. 175, § 8; L. 1997, ch. 126, § 7; L. 2004, ch. 145, § 40; L. 2009, ch. 109, § 20; July 1.



77-550 Division of property valuation; administrative proceedings; agency head, designation.

77-550. Division of property valuation; administrative proceedings; agency head, designation. For purposes of administrative proceedings of the division of property valuation under the Kansas administrative procedure act, the secretary of revenue may designate the director of the division of property valuation as agency head.

History: L. 1994, ch. 139, § 1; L. 1997, ch. 126, § 8; L. 2004, ch. 145, § 41; L. 2009, ch. 109, § 21; July 1.



77-551 Hearing of state agencies; presiding officer.

77-551. Hearing of state agencies; presiding officer. (a) Except as provided in subsection (b), in all hearings of any state agency that are required to be conducted in accordance with the provisions of the Kansas administrative procedure act, the presiding officer shall be the agency head, one or more members of the agency head or a presiding officer assigned by the office of administrative hearings.

(b) The provisions of this section shall not apply to the employment security law, pursuant to K.S.A. 44-701 et seq., and amendments thereto or article 5 of chapter 44 and amendments thereto, except K.S.A. 44-532 and 44-5,120, and amendments thereto, concerning the workers compensation act.

(c) Notwithstanding subsection (a) the agency head or one or more members of the agency head who will serve as a presiding officer may designate any other person to serve as a presiding officer to determine procedural matters that may arise prior to the hearing on the merits, including but not limited to conducting prehearing conferences pursuant to K.S.A. 77-516 and 77-517, and amendments thereto.

History: L. 1997, ch. 182, § 90; L. 2004, ch. 145, § 42; L. 2009, ch. 109, § 22; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 145, § 43, but that version was repealed by L. 2009, ch. 109, § 29.



77-561 Office of administrative hearings; director; employees.

77-561. Office of administrative hearings; director; employees. There is hereby established the office of administrative hearings. The office shall be administered by the director of administrative hearings. The director of administrative hearings shall be appointed by the governor pursuant to K.S.A. 75-4315a, and amendments thereto, and shall have special training and qualifications for such position. The director of administrative hearings shall employ, and fix compensation of, such assistants or clerks as the director of administrative hearings may from time to time deem necessary.

History: L. 2004, ch. 145, § 1; July 1.



77-562 Same; transfer of powers, duties and functions from department of administration office of administrative hearings; successor thereto; rules and regulations; title to property.

77-562. Same; transfer of powers, duties and functions from department of administration office of administrative hearings; successor thereto; rules and regulations; title to property. On and after July 1, 2009: (a) Except as otherwise provided by this act, all of the powers, duties and functions of the office of administrative hearings within the department of administration and the secretary of administration concerning adjudicative proceedings of the Kansas administrative procedure act are hereby transferred to and conferred and imposed upon the office of administrative hearings and the director established by this act.

(b) Except as otherwise provided by this act, the office of administrative hearings and the director established by this act shall be the successor in every way to the powers, duties and functions of the office of administrative hearings within the department of administration and the secretary of administration concerning adjudicative proceedings of the Kansas administrative procedure act in which the same were vested prior to the effective date of this section. Every act performed in the exercise of such powers, duties and functions by or under the authority of the office of administrative hearings and the director concerning adjudicative proceedings of the Kansas administrative procedure act established by this act shall be deemed to have the same force and effect as if performed by the office of administrative hearings within the department of administration and the secretary of administration, respectively, in which such powers, duties and functions were vested prior to the effective date of this section.

(c) Except as otherwise provided by this act, whenever the office of administrative hearings within the department of administration and the secretary of administration, or words of like effect concerning adjudicative proceedings of the Kansas administrative procedure act, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the office of administrative hearings established by this act.

(d) Except as otherwise provided by this act, whenever the secretary of administration, or words of like effect concerning adjudicative proceedings of the Kansas administrative procedure act, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the director established by this act.

(e) All rules and regulations of the office of administrative hearings within the department of administration and the secretary of administration concerning adjudicative proceedings of the Kansas administrative procedure act in existence on the effective date of this section shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the director of the office of administrative hearings established by this act until revised, amended, revoked or nullified pursuant to law.

(f) All orders and directives of the office of administrative hearings within the department of administration and the secretary of administration concerning adjudicative proceedings of the Kansas administrative procedure act in existence on the effective date of this section shall continue to be effective and shall be deemed to be orders and directives of the director of the office of administrative hearings established by this act until revised, amended or nullified pursuant to law.

(g) On the effective date of this section, the director of the office of administrative hearings established by this act shall succeed to whatever right, title or interest the department of administration has acquired in any real property in this state concerning adjudicative proceedings of the Kansas administrative procedure act, and the director of the office of administrative hearings shall hold the same for and in the name of the state of Kansas. On and after the effective date of this section, whenever any statute, contract, deed or other document concerns the power or authority of the office of administrative hearings within the department of administration and the secretary of administration concerning adjudicative proceedings of the Kansas administrative procedure act to acquire, hold or dispose of real property or any interest therein, the office of administrative hearings and the director as established by this act shall succeed to such power or authority.

(h) The office of administrative hearings and the director established by this act shall be continuations of the office of administrative hearings within the department of administration and the secretary of administration concerning adjudicative proceedings of the Kansas administrative procedure act.

History: L. 2004, ch. 145, § 2; July 1.



77-563 Same; officers and employees transferred; benefits and rights.

77-563. Same; officers and employees transferred; benefits and rights. Except as otherwise provided in this act, on July 1, 2009, any presiding officer in the administrative hearings section of all agencies which conduct hearings pursuant to the Kansas administrative procedure act, except those exempted pursuant to K.S.A. 77-551, and amendments thereto, and support personnel for such presiding officers, shall be transferred to and shall become employees of the office of administrative hearings established under this act. Such personnel shall retain all rights under the state personnel system and retirement benefits under the laws of this state which had accrued to or vested in such personnel prior to the effective date of this section. Such person's services shall be deemed to have been continuous. All transfers of personnel positions in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder. This section shall not affect any matter pending before an administrative hearing officer at the time of the effective date of the transfer, and such matter shall proceed as though no transfer of employment had occurred.

History: L. 2004, ch. 145, § 3; July 1.



77-564 Same; conflicts as to power, function or duty to be resolved by governor.

77-564. Same; conflicts as to power, function or duty to be resolved by governor. On and after July 1, 2009:

(a) When any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of any abolition, transfer, attachment or change made by or under authority of this act, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The office of administrative hearings shall succeed to all property and records which were used for or pertain to the performance of the powers, duties and functions transferred to the office of administrative hearings. Any conflict as to the proper disposition of property or records arising under this section, and resulting from the transfer or attachment of any state agency, or all or part of the powers, duties and functions thereof, shall be determined by the governor, whose decision shall be final.

History: L. 2004, ch. 145, § 4; July 1.



77-565 Same; legal custody of records transferred; no abatement of suits, actions or proceedings.

77-565. Same; legal custody of records transferred; no abatement of suits, actions or proceedings. On and after July 1, 2009:

(a) The office of administrative hearings shall have the legal custody of all records, memoranda, writings, entries, prints, representations or combinations thereof of any act, transaction, occurrence or event of the office of administrative hearings within the department of administration concerning adjudicative proceedings of the Kansas administrative procedure act and any agency or office transferred thereto under this act.

(b) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency mentioned in this act, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of this act. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(c) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 2004, ch. 145, § 5; July 1.



77-566 Same; balance of funds and liabilities transferred.

77-566. Same; balance of funds and liabilities transferred. (a) On and after July 1, 2009, the balance of all funds appropriated and reappropriated to the office of administrative hearings within the department of administration concerning adjudicative proceedings of the Kansas administrative procedure act is hereby transferred to the office of administrative hearings and shall be used only for the purpose for which the appropriation was originally made.

(b) On and after July 1, 2009, the liability for all accrued compensation or salaries of officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the office of administrative hearings within the department of administration concerning adjudicative proceedings of the Kansas administrative procedure act, or who become a part of the office of administrative hearings established by this act, or the powers, duties and functions of which are transferred to the office of administrative hearings provided for by this act, shall be assumed and paid by the office of administrative hearings established by this act.

History: L. 2004, ch. 145, § 6; July 1.






Article 6 KANSAS JUDICIAL REVIEW ACT

77-601 Title.

77-601. Title. K.S.A. 77-601 through 77-631 shall be known and may be cited as the Kansas judicial review act.

History: L. 1984, ch. 338, § 1; L. 2009, ch. 109, § 23; July 1.



77-602 Definitions.

77-602. Definitions. As used in this act:

(a) "Agency" means a state agency.

(b) "Agency action" means:

(1) The whole or a part of a rule and regulation or an order;

(2) the failure to issue a rule and regulation or an order; or

(3) an agency's performance of, or failure to perform, any other duty, function or activity, discretionary or otherwise.

(c) "Agency head" means an individual or body of individuals in whom the ultimate legal authority of the agency is vested by any provision of law.

(d) "License" means a franchise, permit, certification, approval, registration, charter or similar form of authorization required by law.

(e) "Order" means an agency action of particular applicability that determines the legal rights, duties, privileges, immunities or other legal interests of one or more specific persons.

(f) "Party to agency proceedings," or "party" in context so indicating, means:

(1) A person to whom the agency action is specifically directed; or

(2) a person named as a party to any agency proceeding or allowed to intervene or participate as a party in the proceeding.

(g) "Party to judicial review or civil enforcement proceedings," or "party" in context so indicating, means:

(1) A person who files a petition for judicial review; or

(2) a person named as a party in a proceeding for judicial review or civil enforcement or allowed to participate as a party in the proceeding.

(h) "Person" means an individual, partnership, corporation, association, political subdivision or unit thereof, or public or private organization or entity of any character, and includes another agency.

(i) "Rule and regulation" means a standard, statement of policy or general order, including amendments or revocations thereof, of general application and having the effect of law, issued or adopted by an agency to implement or interpret legislation enforced or administered by such agency or to govern the organization of procedure of such agency.

(j) "Rulemaking" means the process for formulation and adoption of a rule and regulation.

(k) "State agency" means any officer, department, bureau, division, board, authority, agency, commission or institution of this state which is authorized by law to administer, enforce or interpret any law of this state but does not include any political or taxing subdivision of the state, or any agency thereof, or the judicial or legislative branch of state government.

History: L. 1984, ch. 338, § 2; L. 1986, ch. 318, § 1; July 1.



77-603 Application and construction.

77-603. Application and construction. (a) This act applies to all agencies and all proceedings for judicial review and civil enforcement of agency actions not specifically exempted by statute from the provisions of this act.

(b) This act creates only procedural rights and imposes only procedural duties. They are in addition to those created and imposed by other statutes.

(c) This act does not apply to agency actions:

(1) Of the prisoner review board concerning inmates or persons under parole or conditional release supervision;

(2) concerning the management, discipline or release of persons in the custody of the secretary of corrections;

(3) concerning the management, discipline or release of persons in the custody of the commissioner of juvenile justice;

(4) under the election laws contained in chapter 25 of the Kansas Statutes Annotated, and amendments thereto, except as provided by K.S.A. 25-4185, and amendments thereto;

(5) concerning pardon, commutation of sentence, clemency or extradition;

(6) concerning military or naval affairs other than actions relating to armories;

(7) governed by the provisions of the open records act and subject to an action for enforcement pursuant to K.S.A. 45-222, and amendments thereto; or

(8) governed by the provisions of K.S.A. 75-4317 et seq., and amendments thereto, relating to open public meetings, and subject to an action for civil penalties or enforcement pursuant to K.S.A. 75-4320 or 75-4320a, and amendments thereto

.

History: L. 1984, ch. 338, § 3; L. 1986, ch. 318, § 2; L. 1988, ch. 369, § 7; L. 2005, ch. 9, § 1; L. 2009, ch. 109, § 24; L. 2012, ch. 16, § 39; L. 2015, ch. 95, § 15; July 1.



77-604 Waiver.

77-604. Waiver. Except to the extent precluded by another provision of law, a person may waive any right conferred upon that person by this act.

History: L. 1984, ch. 338, § 4; July 1.



77-606 Act exclusive means of review.

77-606. Act exclusive means of review. In accordance with K.S.A. 77-603 and amendments thereto, this act establishes the exclusive means of judicial review of agency action.

History: L. 1984, ch. 338, § 6; L. 1986, ch. 318, § 3; July 1.



77-607 Persons entitled to review; final agency action.

77-607. Persons entitled to review; final agency action. (a) A person who qualifies under this act regarding (1) standing (K.S.A. 77-611), (2) exhaustion of administrative remedies (K.S.A. 77-612) and (3) time for filing the petition for judicial review (K.S.A. 77-613) and other applicable provisions of law regarding bond, compliance and other preconditions is entitled to judicial review of final agency action, whether or not the person has sought judicial review of any related nonfinal agency action.

(b) For purposes of this section and K.S.A. 77-608:

(1) "Final agency action" means the whole or a part of any agency action other than nonfinal agency action;

(2) "Nonfinal agency action" means the whole or a part of an agency determination, investigation, proceeding, hearing, conference or other process that the agency intends or is reasonably believed to intend to be preliminary, preparatory, procedural or intermediate with regard to subsequent agency action of that agency or another agency.

History: L. 1984, ch. 338, § 7; July 1.



77-608 Same; nonfinal agency action.

77-608. Same; nonfinal agency action. A person is entitled to interlocutory review of nonfinal agency action only if:

(a) It appears likely that the person will qualify under K.S.A. 77-607 for judicial review of the related final agency action; and

(b) postponement of judicial review would result in an inadequate remedy or irreparable harm disproportionate to the public benefit derived from postponement.

History: L. 1984, ch. 338, § 8; July 1.



77-609 Jurisdiction, venue.

77-609. Jurisdiction, venue. (a) The district court shall conduct judicial review except when:

(1) A statute specifically provides for review of an agency action by appeal directly to the court of appeals; or

(2) otherwise provided by law.

(b) Except as otherwise provided by K.S.A. 8-259, 31-144, 44-556, 72-5430a and 74-2426, and amendments thereto, venue is in the county in which the order or agency action is entered or is effective or the rule and regulation is promulgated.

History: L. 1984, ch. 338, § 9; L. 1986, ch. 318, § 4; July 1.



77-610 Initiation of action; form of action.

77-610. Initiation of action; form of action. Judicial review is initiated by filing a petition for judicial review in the appropriate court and payment of the docket fee as required by K.S.A. 60-2001 and amendments thereto.  A petition for judicial review may seek any type of relief available under K.S.A. 77-622 and amendments thereto.  If a petition seeks any type of relief available under K.S.A. 77-622 and amendments thereto, such petition shall be deemed a petition for judicial review under this section, however such petition may be characterized on the face thereof.

History: L. 1984, ch. 338, § 10; L. 1986, ch. 318, § 5; July 1.



77-611 Standing.

77-611. Standing. The following persons have standing to obtain judicial review of final or nonfinal agency action:

(a) A person to whom the agency action is specifically directed;

(b) a person who was a party to the agency proceedings that led to the agency action;

(c) if the challenged agency action is a rule and regulation, a person subject to that rule; or

(d) a person eligible for standing under another provision of law.

History: L. 1984, ch. 338, § 11; July 1.



77-612 Exhaustion of administrative remedies.

77-612. Exhaustion of administrative remedies. A person may file a petition for judicial review under this act only after exhausting all administrative remedies available within the agency whose action is being challenged and within any other agency authorized to exercise administrative review, but:

(a) A petitioner for judicial review of a rule or regulation need not have participated in the rulemaking proceeding upon which that rule and regulation is based, or have petitioned for its amendment or repeal;

(b) a petitioner for judicial review need not exhaust administrative remedies to the extent that this act or any other statute states that exhaustion is not required;

(c) a petitioner for judicial review need not seek reconsideration unless a statute makes the filing of a petition for reconsideration a prerequisite for seeking judicial review; and

(d) the court may relieve a petitioner of the requirement to exhaust any or all administrative remedies to the extent that the administrative remedies are inadequate or would result in irreparable harm.

History: L. 1984, ch. 338, § 12; L. 1995, ch. 175, § 9; L. 2009, ch. 109, § 25; July 1.



77-613 Time for filing petition; service of order, pleading or other matter.

77-613. Time for filing petition; service of order, pleading or other matter. Subject to other requirements of this act or of another statute:

(a) A petition for judicial review of a rule and regulation may be filed at any time, except as otherwise provided by law.

(b) If reconsideration has not been requested and is not a prerequisite for seeking judicial review, a petition for judicial review of a final order shall be filed within 30 days after service of the order.

(c) Except as provided in K.S.A. 77-631, if reconsideration has been requested or is a prerequisite for seeking judicial review, a petition for judicial review of a final order shall be filed: (1) Within 30 days after service of the order rendered upon reconsideration, unless a further petition for reconsideration is required under K.S.A. 66-118b, and amendments thereto; (2) within 30 days after service of an order denying the request for reconsideration; or (3) in proceedings before the Kansas corporation commission, within 30 days of the date the request for reconsideration is deemed to have been denied.

(d) A petition for judicial review of agency action other than a rule and regulation or final order shall be filed within 30 days after the agency action, but the time is extended:

(1) During the pendency of the petitioner's timely attempts to exhaust administrative remedies; and

(2) during any period that the petitioner did not know and was under no duty to discover, or did not know and was under a duty to discover but could not reasonably have discovered, that the agency had taken the action or that the agency action had a sufficient effect to confer standing upon the petitioner to obtain judicial review under this act.

(e) Service of an order, pleading or other matter shall be made upon the parties to the agency proceeding and their attorneys of record, if any, by delivering a copy of it to them or by mailing a copy of it to them at their last known addresses. Delivery of a copy of an order, pleading or other matter means handing it to the person being served or leaving it at that person's principal place of business or residence with a person of suitable age and discretion who works or resides therein. Service shall be presumed if the presiding officer, or a person directed to make service by the presiding officer, makes a written certificate of service. Service by mail is complete upon mailing. Whenever a party has the right or is required to do some act or take some proceedings within a prescribed period after service of an order, pleading or other matter and it is served by mail, three days shall be added to the prescribed period. Unless reconsideration is a prerequisite for seeking judicial review, a final order shall state the agency officer to receive service of a petition for judicial review on behalf of the agency.

History: L. 1984, ch. 338, § 13; L. 1986, ch. 318, § 6; L. 1995, ch. 175, § 10; July 1.



77-614 Petition; filing and contents; responsive pleading, filing and service.

77-614. Petition; filing and contents; responsive pleading, filing and service. (a) A petition for judicial review shall be filed with the clerk of the court.

(b) A petition for judicial review shall set forth:

(1) The name and mailing address of the petitioner;

(2) the name and mailing address of the agency whose action is at issue;

(3) identification of the agency action at issue, together with a duplicate copy, summary or brief description of the agency action;

(4) identification of persons who were parties in any adjudicative proceedings that led to the agency action;

(5) facts to demonstrate that the petitioner is entitled to obtain judicial review;

(6) the petitioner's reasons for believing that relief should be granted; and

(7) a request for relief, specifying the type and extent of relief requested.

(c) Failure to include some of the information listed in subsection (b) in the initial petition does not deprive the reviewing court of jurisdiction over the appeal. Leave to supplement the petition with omitted information required by subsection (b) shall be freely given when justice so requires.

(d) Within 30 days after service on the agency or notice to other parties of the petition as provided in K.S.A. 77-615, and amendments thereto, a party to judicial review proceedings may file an answer or other responsive pleading and shall serve a copy of any such answer or pleading in the manner provided by subsection (e) of K.S.A. 77-613, and amendments thereto, upon all parties to the proceedings.

(e) In any method of serving process, substantial compliance shall effect valid service of process if the court finds that, notwithstanding some irregularity or omission, the party served was made aware that the petition or appeal had been filed.

History: L. 1984, ch. 338, § 14; L. 1986, ch. 318, § 7; L. 1995, ch. 175, § 11; L. 2009, ch. 109, § 26; July 1.



77-615 Petition, service and notice.

77-615. Petition, service and notice. (a) A petitioner for judicial review shall serve a copy of the petition in the manner provided by subsection (e) of K.S.A. 77-613, and amendments thereto, upon the agency head, on any other person or persons designated by the agency head to receive service, on any agency officer designated to receive service in an order or on the agency officer who signs an order.

(b) The petitioner shall give notice of the petition for judicial review to all other parties in any adjudicative proceedings that led to the agency action.

History: L. 1984, ch. 338, § 15; L. 1986, ch. 318, § 8; L. 1995, ch. 175, § 12; July 1.



77-616 Stay and other temporary remedies.

77-616. Stay and other temporary remedies. (a) Unless precluded by law, the agency may grant a stay on appropriate terms or other temporary remedies during the pendency of judicial review.

(b) A party may file a motion in the reviewing court, during the pendency of judicial review, seeking interlocutory review of the agency's action on an application for stay or other temporary remedies.

(c) If the agency has found that its action on an application for stay or other temporary remedies is justified to protect against a substantial threat to the public health, safety or welfare, the court may not grant relief unless it finds that:

(1) The applicant is likely to prevail when the court finally disposes of the matter;

(2) without relief the applicant will suffer irreparable injury;

(3) the grant of relief to the applicant will not substantially harm other parties to the proceedings; and

(4) the threat to the public health, safety or welfare relied on by the agency is not sufficiently serious to justify the agency's action in the circumstances.

(d) If subsection (c) does not apply, the court shall grant relief if it finds, in its independent judgment, that the agency's action on the application for stay or other temporary remedies was unreasonable in the circumstances.

(e) If the court determines that relief should be granted from the agency's action on an application for stay or other temporary remedies, the court may remand the matter to the agency with directions to deny a stay, to grant a stay on appropriate terms or to grant other temporary remedies, or the court may issue an order denying a stay, granting a stay on appropriate terms or granting other temporary remedies.  As used in this subsection, "appropriate terms" may include requirement of a bond.

(f) Except as otherwise authorized by rule of the supreme court, the court shall not issue any ex parte order pursuant to this section.

(g) This section shall not apply to proceedings under K.S.A. 66-118g through 66-118k, and amendments thereto.

History: L. 1984, ch. 338, § 16; July 1.



77-617 Limitations on new issues.

77-617. Limitations on new issues. A person may obtain judicial review of an issue that was not raised before the agency, only to the extent that:

(a) The agency did not have jurisdiction to grant an adequate remedy based on a determination of the issue;

(b) the agency action subject to judicial review is a rule and regulation and the person has not been a party in adjudicative proceedings which provided an adequate opportunity to raise the issue;

(c) the agency action subject to judicial review is an order and the person was not notified of the adjudicative proceeding; or

(d) the interests of justice would be served by judicial resolution of an issue arising from:

(1) A change in controlling law occurring after the agency action; or

(2) agency action occurring or first reasonably knowable to the person after the person exhausted the last feasible opportunity for seeking relief from the agency.

History: L. 1984, ch. 338, § 17; L. 1987, ch. 184, § 4; L. 2009, ch. 109, § 27; July 1.



77-618 Review of disputed facts, extent.

77-618. Review of disputed facts, extent. Judicial review of disputed issues of fact shall be confined to the agency record for judicial review as supplemented by additional evidence taken pursuant to this act, except that review of:

(a) Orders of the director of workers' compensation under the workmen's compensation act shall be in accordance with K.S.A. 44-556, and amendments thereto;

(b) orders of the Kansas human rights commission under the Kansas act against discrimination or the Kansas age discrimination in employment act shall be in accordance with K.S.A. 44-1011 and 44-1021, and amendments thereto;

(c) orders of the division of vehicles, other than orders under K.S.A. 8-254, and amendments thereto, which deny, cancel, suspend or revoke a driver's license shall be in accordance with K.S.A. 8-259, and amendments thereto;

(d) orders of the secretary of labor under K.S.A. 72-5413 through 72-5431, and amendments thereto, shall be in accordance with K.S.A. 72-5430a, and amendments thereto; and

(e) orders of the state fire marshal under K.S.A. 31-144, and amendments thereto, shall be in accordance with that section.

History: L. 1984, ch. 338, § 18; L. 1985, ch. 308, § 2; L. 1986, ch. 318, § 9; L. 1991, ch. 148, § 12; L. 2004, ch. 179, § 144; July 1.



77-619 Additional evidence.

77-619. Additional evidence. (a) The court may receive evidence, in addition to that contained in the agency record for judicial review, only if it relates to the validity of the agency action at the time it was taken and is needed to decide disputed issues regarding:

(1) Improper constitution as a decision-making body; or improper motive or grounds for disqualification, of those taking the agency action; or

(2) unlawfulness of procedure or of decision-making process.

(b) The court may remand a matter to the agency, before final disposition of a petition for judicial review, with directions that the agency conduct fact-finding and other proceedings the court considers necessary and that the agency take such further action on the basis thereof as the court directs, if:

(1) The agency was required to base its action exclusively on a record of a type reasonably suitable for judicial review, but the agency failed to prepare or preserve an adequate record;

(2) the court finds that (A) new evidence has become available that relates to the validity of the agency action at the time it was taken, that one or more of the parties did not know and was under no duty to discover, or did not know and was under a duty to discover but could not reasonably have discovered until after the agency action, and (B) the interests of justice would be served by remand to the agency;

(3) the agency improperly excluded or omitted evidence from the record; or

(4) a relevant provision of law changed after the agency action and the court determines that the new provision may control the outcome.

History: L. 1984, ch. 338, § 19; July 1.



77-620 Agency record; contents, preparation, transmittal, cost.

77-620. Agency record; contents, preparation, transmittal, cost. (a) Within 30 days after service of the petition for judicial review, or within further time allowed by the court or by other provision of law, the agency shall transmit to the court the original or a certified copy of the agency record for judicial review of the agency action, consisting of any agency documents expressing the agency action, other documents identified by the agency as having been considered by it before its action and used as a basis for its action and any other material required by law as the agency record for the type of agency action at issue, subject to the provisions of this section.

(b) If part of the record has been preserved without a transcript, the agency shall prepare a transcript for inclusion in the record transmitted to the court, except for portions that the parties stipulate to omit in accordance with subsection (c).  Unless otherwise ordered by the court, the cost of the preparation of the transcript shall be paid by the appellant.

(c) By stipulation of all parties to the judicial review proceedings, the record may be shortened, summarized or organized.

(d) The court may tax the cost of preparing transcripts and copies for the record against a party who unreasonably refuses to stipulate to shorten, summarize or organize the record.

(e) Additions to the record pursuant to K.S.A. 77-619 shall be made as ordered by the court.

(f) The court may require or permit subsequent corrections or additions to the record.

History: L. 1984, ch. 338, § 20; July 1.



77-621 Scope of review.

77-621. Scope of review. (a) Except to the extent that this act or another statute provides otherwise:

(1) The burden of proving the invalidity of agency action is on the party asserting invalidity; and

(2) the validity of agency action shall be determined in accordance with the standards of judicial review provided in this section, as applied to the agency action at the time it was taken.

(b) The court shall make a separate and distinct ruling on each material issue on which the court's decision is based.

(c) The court shall grant relief only if it determines any one or more of the following:

(1) The agency action, or the statute or rule and regulation on which the agency action is based, is unconstitutional on its face or as applied;

(2) the agency has acted beyond the jurisdiction conferred by any provision of law;

(3) the agency has not decided an issue requiring resolution;

(4) the agency has erroneously interpreted or applied the law;

(5) the agency has engaged in an unlawful procedure or has failed to follow prescribed procedure;

(6) the persons taking the agency action were improperly constituted as a decision-making body or subject to disqualification;

(7) the agency action is based on a determination of fact, made or implied by the agency, that is not supported to the appropriate standard of proof by evidence that is substantial when viewed in light of the record as a whole, which includes the agency record for judicial review, supplemented by any additional evidence received by the court under this act; or

(8) the agency action is otherwise unreasonable, arbitrary or capricious.

(d) For purposes of this section, "in light of the record as a whole" means that the adequacy of the evidence in the record before the court to support a particular finding of fact shall be judged in light of all the relevant evidence in the record cited by any party that detracts from such finding as well as all of the relevant evidence in the record, compiled pursuant to K.S.A. 77-620, and amendments thereto, cited by any party that supports such finding, including any determinations of veracity by the presiding officer who personally observed the demeanor of the witness and the agency's explanation of why the relevant evidence in the record supports its material findings of fact. In reviewing the evidence in light of the record as a whole, the court shall not reweigh the evidence or engage in de novo review.

(e) In making the foregoing determinations, due account shall be taken by the court of the rule of harmless error.

History: L. 1984, ch. 338, § 21; L. 2009, ch. 109, § 28; July 1.



77-622 Relief on final disposition.

77-622. Relief on final disposition. (a) The court may award damages or compensation only to the extent expressly authorized by another provision of law.

(b) The court may grant other appropriate relief, whether mandatory, injunctive or declaratory; preliminary or final; temporary or permanent; equitable or legal.  In granting relief, the court may order agency action required by law, order agency exercise of discretion required by law, set aside or modify agency action, enjoin or stay the effectiveness of agency action, remand the matter for further proceedings, render a declaratory judgment or take any other action that is authorized and appropriate.

(c) The court may also grant necessary ancillary relief to redress the effects of official action wrongfully taken or withheld, but the court may award attorney's fees or witness fees only to the extent expressly authorized by other law.

(d) If the court sets aside or modifies agency action or remands the matter to the agency for further proceedings, the court may make any interlocutory order it finds necessary to preserve the interests of the parties and the public pending further proceedings or agency action.

History: L. 1984, ch. 338, § 22; July 1.



77-623 Review by higher court.

77-623. Review by higher court. Decisions on petitions for judicial review of agency action are reviewable by the appellate courts as in other civil cases.

History: L. 1984, ch. 338, § 23; July 1.



77-624 Initiation of action; petition; venue; form of action.

77-624. Initiation of action; petition; venue; form of action. (a) In addition to other remedies provided by law, an agency may seek enforcement of its rule and regulation or order by filing a petition for civil enforcement in the district court.

(b) The petition shall name, as defendants, each alleged violator against whom the agency seeks to obtain civil enforcement.

(c) A party to  an agency hearing may seek enforcement of a subpoena, discovery order or protective order by filing a petition for civil enforcement in the district court. The petition shall name, as defendants, each person against whom the party seeks to obtain civil enforcement.

(d) Venue shall be in the county:

(1) In which the order is entered or the rule and regulation is promulgated; or

(2) determined in the manner provided for determination of venue in other civil cases.

(e) A petition for civil enforcement may request, and the court may grant, declaratory relief, temporary or permanent injunctive relief, any other civil remedy provided by law or any combination of the foregoing.

History: L. 1984, ch. 338, § 24; L. 1989, ch. 283, § 8; July 1.



77-625 Defenses; limitations on new issues and new evidence.

77-625. Defenses; limitations on new issues and new evidence. A defendant may assert, in a proceeding for civil enforcement, any of the following defenses on which the court, to the extent necessary for the determination of the matter, may consider new issues or take new evidence:

(a) The rule and regulation or order does not apply to the party;

(b) the party has not violated the rule or order;

(c) the party has violated the rule and regulation or order but has subsequently complied, but a party who establishes this defense is not necessarily relieved from any sanction provided by law for past violations; or

(d) any other defense allowed by law.

History: L. 1984, ch. 338, § 25; July 1.



77-626 Agency record.

77-626. Agency record. Proceedings for civil enforcement shall be governed by the provisions of K.S.A. 77-620 as modified where necessary to adapt them to those proceedings.

History: L. 1984, ch. 338, § 26; July 1.



77-627 Review by higher court.

77-627. Review by higher court. Decisions on petitions for civil enforcement are reviewable by the appellate courts as in other civil cases.

History: L. 1984, ch. 338, § 27; July 1.



77-631 Failure of agency to act in timely manner, interlocutory review of agency's failure to act.

77-631. Failure of agency to act in timely manner, interlocutory review of agency's failure to act. (a) A person aggrieved by the failure of an agency to act in a timely manner as required by K.S.A. 77-526 or 77-549, and amendments thereto, or as otherwise required by law, is entitled to interlocutory review of the agency's failure to act.

(b) If an agency, not including the Kansas corporation commission, does not act on a petition for reconsideration within the time prescribed by K.S.A. 77-529, and amendments thereto, a party may petition for judicial review of the final order at any time within 90 days of service of such final order. If prior to the filing of a petition for judicial review under this subsection, the agency grants the petition for reconsideration, the time for seeking judicial review of an order rendered upon such reconsideration shall be governed by subsection (c) of K.S.A. 77-613, and amendments thereto.

(c) This section shall be part of and supplemental to the Kansas judicial review act.

History: L. 1995, ch. 175, § 1; L. 2010, ch. 17, § 209; July 1.






Article 7 PRIVATE PROPERTY PROTECTION

77-701 Short title.

77-701. Short title. On and after January 1, 1996, this act shall be known and may be cited as the private property protection act.

History: L. 1995, ch. 170, § 1; July 1.



77-702 Public policy; purpose of act.

77-702. Public policy; purpose of act. On and after January 1, 1996, it is the public policy of the state of Kansas that state agencies, in planning and carrying out governmental actions, anticipate, be sensitive to and account for the obligations imposed by the fifth and the 14th amendments of the constitution of the United States and section 18 of the bill of rights of the constitution of the state of Kansas.  It is the express purpose of this act to reduce the risk of undue or inadvertent burdens on private property rights resulting from certain lawful governmental actions.

History: L. 1995, ch. 170, § 2; July 1.



77-703 Definitions.

77-703. Definitions. On and after January 1, 1996, as used in this act, unless the context requires otherwise:

(a) "Take" or "taking" means, due to a governmental action, private property is taken or its use is restricted or limited by a governmental action such that compensation to the owner of the property is required by the fifth or 14th amendment of the constitution of the United States or section 18 of the bill of rights of the constitution of the state of Kansas.

(b) (1) "Governmental action" means any of the following actions by a state agency which may constitute a taking:

(A) Proposed legislation;

(B) proposed rules and regulations or directives; or

(C) proposed agency guidelines and procedures concerning the process of issuing licenses or permits;

(2) "Governmental action" does not include:

(A) Activity in which the power of eminent domain is formally exercised;

(B) the repeal of rules and regulations, elimination of governmental programs, or amendment of rules and regulations such that limitations on the use of private property are reduced or removed;

(C) law enforcement activities involving seizure or forfeiture of private property for violations of law or as evidence in criminal proceedings; and

(D) state agency action, authorized by statute or by valid court order, in response to a violation of state law.

(c) "Private property" means any real property or interest arising from or relating to any real property in this state that is protected by the fifth or 14th amendment of the constitution of the United States or section 18 of the bill of rights of the constitution of the state of Kansas.

(d) "State agency" means an officer, department, division or unit of the executive branch of the state of Kansas authorized to propose, adopt or enforce rules and regulations.  "State agency" shall not include the legislative or judicial branches of the state of Kansas or any political or taxing subdivision of the state of Kansas.

History: L. 1995, ch. 170, § 3; July 1.



77-704 Attorney general to establish guidelines for state agencies to follow.

77-704. Attorney general to establish guidelines for state agencies to follow. The attorney general for the state of Kansas shall establish on or before January 1, 1996, and update annually guidelines to assist state agencies in evaluating proposed governmental actions and in determining whether such actions may constitute a taking.  These guidelines shall be published in the Kansas register.  The guidelines shall be based on current law as articulated by the United States supreme court and the supreme court of Kansas.

History: L. 1995, ch. 170, § 4; July 1.



77-705 Same; promulgation of rules and regulations.

77-705. Same; promulgation of rules and regulations. On and after January 1, 1996, the guidelines developed by the attorney general shall be adhered to by state agencies in promulgating rules and regulations pursuant to K.S.A. 77-415 et seq., and amendments thereto.

History: L. 1995, ch. 170, § 5; July 1.



77-706 Written report prepared by state agency prior to governmental action; guidelines.

77-706. Written report prepared by state agency prior to governmental action; guidelines. On and after January 1, 1996: (a) Before any governmental action is initiated, the state agency shall prepare a written report available for public inspection that follows the guidelines established by the attorney general and complies with the following, when applicable:

(1) Clearly and specifically identifies the public health, safety or welfare risk created by the use of the private property;

(2) describes the manner in which the proposed action will substantially advance the purpose of protecting public health, safety or welfare against the specifically identified risk;

(3) sets forth the facts relied upon to establish and justify the need for the restrictions or limitations;

(4) analyzes the likelihood that the governmental action may result in a taking;

(5) identifies the alternatives, if any, to the proposed governmental action that may:

(A) Fulfill the legal obligations of the state agency;

(B) reduce the extent of limitation of the use of the private property; and

(C) reduce the risk to the state that the action will be deemed a taking; and

(6) ensure that any conditions imposed on issuing a permit shall relate directly to the public health, safety or welfare purpose for which the permit is to be issued, shall substantially advance that purpose and shall be authorized by law.

(b) If there is an immediate threat to public health, safety or welfare that constitutes an emergency requiring immediate action to eliminate the risk, the report required by this section shall be prepared when the emergency action is completed, in which case the report shall include a complete description of the facts relied upon by the agency in declaring the need for emergency action.

(c) If a governmental action involves a permit process or any other procedure that will limit or otherwise prohibit the use of private property pending completion of the process or procedure, the duration of the limitation on or prohibited use of the property shall not extend beyond a reasonable period of time.

(d) Before any state agency implements a governmental action for which a report is required under this section, the state agency shall submit a copy of the report to the governor and the attorney general.

(e) Each state agency shall submit with the economic impact statement as required by K.S.A. 77-416, and amendments thereto, a copy of the taking assessment as required pursuant to this act.

History: L. 1995, ch. 170, § 6; July 1.



77-707 State agencies evaluate and review rules and regulations.

77-707. State agencies evaluate and review rules and regulations. On or before January 1, 1997, each state agency shall:

(a) Review and evaluate all of the agency's existing rules and regulations in accordance with the guidelines issued by the attorney general pursuant to this act; and

(b) prepare and submit to the governor and the attorney general a report containing the results of the evaluation.

History: L. 1995, ch. 170, § 7; July 1.



77-708 Court determination of a taking that effects property valuation.

77-708. Court determination of a taking that effects property valuation. On and after January 1, 1996, if a state district or appellate court or state agency pursuant to this act determines that a governmental action has resulted in a taking, the effect on the valuation for property tax purposes of such property shall be taken into account in determining the value of the property as required pursuant to K.S.A. 79-503a, and amendments thereto.

History: L. 1995, ch. 170, § 8; July 1.



77-709 Attorney fees and expenses.

77-709. Attorney fees and expenses. On and after January 1, 1996, the court may award reasonable attorney fees and expenses to an owner of private property who successfully establishes that a governmental action constitutes a taking of such owner's private property.

History: L. 1995, ch. 170, § 9; July 1.



77-710 Construction of act.

77-710. Construction of act. On and after January 1, 1996, nothing in this act shall be construed to limit the scope of judicial review of an agency action, create a new private cause of action or limit any right of action pursuant to other statutes or at common law.

History: L. 1995, ch. 170, § 10; July 1.



77-711 Severability.

77-711. Severability. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1995, ch. 170, § 11; July 1.









Chapter 78 SURETYSHIP

Article 1 GENERAL PROVISIONS

78-101 Sureties; public officers and attorneys ineligible; exception.

78-101. Sureties; public officers and attorneys ineligible; exception. (a) Except as provided by subsection (b), no state or county officers, or their deputies, shall be taken as surety on the bond of any administrator, executor or other officer from whom bond is or may be required by law. No practicing attorney shall be taken on any official bond, or bond in any legal proceedings as aforesaid, in the district in which the attorney resides.

(b) The secretary for children and families, in the secretary's official capacity, shall act as surety on the bond of any conservator providing advocacy services to a conservatee under contract with the agency designated as the Kansas guardianship program established under K.S.A. 74-9601 to 74-9606, inclusive, and amendments thereto.

History: L. 1867, ch. 27, § 1; G.S. 1868, ch. 13, § 1; R.S. 1923, 78-101; L. 1986, ch. 213, § 1; L. 1995, ch. 189, § 7; L. 2014, ch. 115, § 431; July 1.



78-102 Surety companies; misrepresentation in application no defense.

78-102. Surety companies; misrepresentation in application no defense. Whenever any recognizance, stipulation, bond or undertaking conditioned for faithful performance of any contract of duty, or for the doing or refraining from doing anything in such recognizance, stipulation, bond or undertaking specified, is by the law of the state of Kansas required or permitted to be given with one surety, or with a sufficient surety, the execution of the same or the guaranteeing of the performance of the conditions thereof shall be sufficient when executed or guaranteed solely by a corporation, incorporated under the laws of the United States, or of any state, having power to guarantee the fidelity of persons holding positions of public or private trust and to execute and guarantee bonds and undertakings in judicial proceedings; however, such corporation must be authorized to do business in the state of Kansas, and such recognizance, stipulation, bond or undertaking must be approved by the head of the department, court, judge, officer, board or body executive, legislative or judicial required to approve or accept the same. It shall be no defense in a suit to recover on such recognizance, stipulation, bond or undertaking, that any false statement or misrepresentation were made in the application therefor by the person or party named as principal therein or giving the same.

History: L. 1917, ch. 127, § 1; R.S. 1923, 78-102; L. 2006, ch. 124, § 8; July 1.



78-103 Venue of actions.

78-103. Venue of actions. Any surety company doing business under the provisions of this act may be sued in respect thereof in any court of the United States or in the state of Kansas which has now, or hereafter may have, jurisdiction of actions on suits upon such recognizance, stipulation, bond or undertaking in the district in which such recognizance, stipulation, bond or undertaking was made or guaranteed, or in the district in which the agent of such company is located. And for the purpose of this act, such recognizance, stipulation, bond or undertaking shall be treated as made or guaranteed in the district in which the office is located, to which it is returnable, or in which it is filed, or in the district in which the principal of such recognizance, stipulation, bond or undertaking resided when it was made or guaranteed.

History: R.S. 1923, 78-103; Dec. 27.



78-105 Estoppel of company to deny corporate power.

78-105. Estoppel of company to deny corporate power. Any company which shall execute or guarantee any recognizance, stipulation, bond or undertaking under the provisions of this act shall be estopped in any such proceeding to enforce the liability which it shall have assumed to incur, to deny its corporate power to execute or guarantee any such instrument or assume such liability.

History: L. 1895, ch. 73, § 7; April 12; R.S. 1923, 78-105.



78-106 Forfeitures by companies for noncompliance with laws.

78-106. Forfeitures by companies for noncompliance with laws. Any company, doing business under the provisions of this act, which shall fail to comply with any of its provisions, shall forfeit to the state of Kansas for every such failure not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000), to be recovered by suit in the name of the state of Kansas, in the same court in which suit may be brought against such company under the provisions of this act; and such failure shall not affect the validity of any contract entered into by such company.

History: L. 1895, ch. 73, § 8; April 12; R.S. 1923, 78-106.



78-107 Limitation of liability of surety.

78-107. Limitation of liability of surety. All persons who shall offer themselves as sureties on official bonds, whether the same be state, county, township or city bonds, may designate, opposite their signature to such bond, the amount for which they are willing to be bound; and in case of a forfeiture of the bond they shall not be liable for a greater amount than the sum so designated.

History: L. 1891, ch. 150, § 1; March 12; R.S. 1923, 78-107.



78-108 Allowance for cost of bond; limitation.

78-108. Allowance for cost of bond; limitation. Any receiver, assignee, conservator, committee, trustee, executor or administrator required by law or by the order of any court to give a bond as such, may include, as part of the lawful expense of executing his or her trust, such reasonable sum paid a company authorized under the laws of this state so to do for becoming surety on such bond as may be allowed by the court in which he or she is required to account not exceeding, however, one percentum per annum on the amount of such bond.

History: L. 1901, ch. 268, § 1; R.S. 1923, 78-108; L. 1965, ch. 508, § 1; Jan. 1, 1966.



78-109 Bonds of fiduciaries or representatives; amount.

78-109. Bonds of fiduciaries or representatives; amount. In all cases where a bond is required to be given by any executor, administrator, conservator or other person acting in a fiduciary capacity, if such bond be executed or guaranteed by a corporation incorporated under the laws of the United States or of any state authorized to do business in the state of Kansas, and having power to guarantee the fidelity of persons holding positions of public or private trust and to execute and guarantee bonds and undertakings in judicial proceedings, the amount of such bond to be fixed by the officer required to approve said bond shall be not less than one hundred and twenty-five percentum of the amount involved in the trust, or the actual value of the property belonging to the estate or coming into the hands of and under the control and management of such executor, administrator, conservator or trustee.

History: R.S. 1923, 78-109; L. 1965, ch. 508, § 2; Jan. 1, 1966.



78-111 Official corporate surety bonds; allowance for premiums.

78-111. Official corporate surety bonds; allowance for premiums. When any public official or deputy or employee of said public official is required by law to give bond, the premium of any duly licensed company on the bond of any such public officer, deputy or employee shall be allowed and paid by the county, township, municipality, school district or other political subdivision of which such person so giving such bond is officer, deputy or employee.

History: L. 1929, ch. 280, § 1; L. 1941, ch. 368, § 1; L. 1943, ch. 287, § 1; L. 1969, ch. 427, § 1; July 1.



78-112 Individual sureties; execution before officer.

78-112. Individual sureties; execution before officer. That, whenever any bond, stipulation or undertaking given to any county, township, school district, city or other municipal corporation for the security of any deposit of public money or performance of any public contract, shall be signed by two or more individual sureties, said bond shall be signed by such sureties before an officer authorized to take acknowledgments, who shall subscribe to the fact that said bond was signed by such sureties in his or her presence.

History: L. 1933, ch. 163, § 1; June 5.









Chapter 79 TAXATION

Article 1 PROPERTY SUBJECT TO TAXATION

79-101 Property taxable.

79-101. Property taxable. All property in this state, real and personal, not expressly exempt therefrom, shall be subject to taxation in the manner prescribed by this act.

History: L. 1876, ch. 34, § 1; March 11; R.S. 1923, 79-101.



79-102 Words and phrases.

79-102. Words and phrases. That the terms "real property," "real estate," and "land," when used in this act, except as otherwise specifically provided, shall include not only the land itself, but all buildings, fixtures, improvements, mines, minerals, quarries, mineral springs and wells, rights and privileges appertaining thereto.

The term "personal property" shall include every tangible thing which is the subject of ownership, not forming part or parcel of real property; also the capital stock, undivided profits and all other assets of every company, incorporated or unincorporated, and every share or interest in such stock, profit, or assets, by whatever name the same may be designated, provided the same is not included in other personal property subject to taxation or listed as the property of individuals; and also every share or interest in any vessel or boat used in navigating any of the waters within or bordering on this state, whether such vessel or boat shall be within the jurisdiction of the state or elsewhere; and also all "property" owned, leased, used, occupied or employed by any railway or telegraph company or corporation within this state, situate on the right-of-way of any railway.

That the term "property," when used alone in this act, shall mean and include every kind of property subject to ownership.

The term "money" or "moneys" shall mean and include gold and silver coin, United States treasury notes, and bank notes.

The words "personal property," when used in this act in their general sense, shall include all taxable property other than real property, as hereinbefore defined.

The words "town" or "village," when used in this act, shall include every place laid out in lots and blocks other than incorporated cities.

The word "cities" shall include only such places as are incorporated cities.

The words "he," "his," or "him," when so used as to refer to a female, shall be held to mean "she," "her," or "hers"; and when so used as to refer to more than one person, "they," "their," or "them," as the sense may require.

History: L. 1907, ch. 408, § 1; July 1; R.S. 1923, 79-102.






Article 2 PROPERTY EXEMPT FROM TAXATION

79-201 Property exempt from taxation; religious, educational, literary, scientific, benevolent, alumni association, veterans' organization or charitable purposes; parsonages; community service organizations providing humanitarian services; electric generating property using renewable technology; landfill gas and production property.

79-201. Property exempt from taxation; religious, educational, literary, scientific, benevolent, alumni association, veterans' organization or charitable purposes; parsonages; community service organizations providing humanitarian services; electric generating property using renewable technology; landfill gas and production property.  The following described property, to the extent herein specified, shall be and is hereby exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

First. All buildings used exclusively as places of public worship and all buildings used exclusively by school districts and school district interlocal cooperatives organized under the laws of this state, with the furniture and books therein contained and used exclusively for the accommodation of religious meetings or for school district or school district interlocal cooperative purposes, whichever is applicable, together with the grounds owned thereby if not leased or otherwise used for the realization of profit, except that: (a) (1) Any school building, or portion thereof, together with the grounds upon which the building is located, shall be considered to be used exclusively by the school district for the purposes of this section when leased by the school district to any political or taxing subdivision of the state, including a school district interlocal cooperative, or to any association, organization or nonprofit corporation entitled to tax exemption with respect to such property; and (2) any school building, together with the grounds upon which the building is located, shall be considered to be used exclusively by a school district interlocal cooperative for the purposes of this section when being acquired pursuant to a lease-purchase agreement; and (b) any building, or portion thereof, used as a place of worship, together with the grounds upon which the building is located, shall be considered to be used exclusively for the religious purposes of this section when used as a not-for-profit day care center for children which is licensed pursuant to K.S.A. 65-501 et seq., and amendments thereto, or when used to house an area where the congregation of a church society and others may purchase tracts, books and other items relating to the promulgation of the church society's religious doctrines.

Second. All real property, and all tangible personal property, actually and regularly used exclusively for literary, educational, scientific, religious, benevolent or charitable purposes, including property used exclusively for such purposes by more than one agency or organization for one or more of such exempt purposes. Except with regard to real property which is owned by a religious organization, is to be used exclusively for religious purposes and is not used for a nonexempt purpose prior to its exclusive use for religious purposes which property shall be deemed to be actually and regularly used exclusively for religious purposes for the purposes of this paragraph, this exemption shall not apply to such property, not actually used or occupied for the purposes set forth herein, nor to such property held or used as an investment even though the income or rentals received therefrom is used wholly for such literary, educational, scientific, religious, benevolent or charitable purposes. In the event any such property which has been exempted pursuant to the preceding sentence is not used for religious purposes prior to its conveyance which results in its use for nonreligious purposes, there shall be a recoupment of property taxes in an amount equal to the tax which would have been levied upon such property except for such exemption for all taxable years for which such exemption was in effect. Such recoupment tax shall become due and payable in such year as provided by K.S.A. 79-2004, and amendments thereto. A lien for such taxes shall attach to the real property subject to the same on November 1 in the year such taxes become due and all such taxes remaining due and unpaid after the date prescribed for the payment thereof shall be collected in the manner provided by law for the collection of delinquent taxes. Moneys collected from the recoupment tax hereunder shall be credited by the county treasurer to the several taxing subdivisions within which such real property is located in the proportion that the total tangible property tax levies made in the preceding year for each such taxing subdivision bear to the total of all such levies made in that year by all such taxing subdivisions. Such moneys shall be credited to the general fund of the taxing subdivision or if such taxing subdivision is making no property tax levy for the support of a general fund such moneys may be credited to any other tangible property tax fund of general application of such subdivision. This exemption shall not be deemed inapplicable to property which would otherwise be exempt pursuant to this paragraph because an agency or organization: (a) Is reimbursed for the provision of services accomplishing the purposes enumerated in this paragraph based upon the ability to pay by the recipient of such services; or (b) is reimbursed for the actual expense of using such property for purposes enumerated in this paragraph; or (c) uses such property for a nonexempt purpose which is minimal in scope and insubstantial in nature if such use is incidental to the exempt purposes of this paragraph; or (d) charges a reasonable fee for admission to cultural or educational activities or permits the use of its property for such activities by a related agency or organization, if any such activity is in furtherance of the purposes of this paragraph; or (e) is applying for an exemption pursuant to this paragraph for a motor vehicle that is being leased for a period of at least one year.

Third. All moneys and credits belonging exclusively to universities, colleges, academies or other public schools of any kind, or to religious, literary, scientific or benevolent and charitable institutions or associations, appropriated solely to sustain such institutions or associations, not exceeding in amount or in income arising therefrom the limit prescribed by the charter of such institution or association.

Fourth. The reserve or emergency funds of fraternal benefit societies authorized to do business under the laws of the state of Kansas.

Fifth. All buildings of private nonprofit universities or colleges which are owned and operated by such universities and colleges as student union buildings, presidents' homes and student dormitories.

Sixth. All real and tangible personal property actually and regularly used exclusively by the alumni association associated by its articles of incorporation with any public or nonprofit Kansas college or university approved by the Kansas board of regents to confer academic degrees or with any community college approved by its board of trustees to grant certificates of completion of courses or curriculum, to provide accommodations and services to such college or university or to the alumni, staff or faculty thereof.

Seventh. All parsonages owned by a church society and actually and regularly occupied and used predominantly as a residence by a minister or other clergyman of such church society who is actually and regularly engaged in conducting the services and religious ministrations of such society, and the land upon which such parsonage is located to the extent necessary for the accommodation of such parsonage.

Eighth. All real property, all buildings located on such property and all personal property contained therein, actually and regularly used exclusively by any individually chartered organization of honorably discharged military veterans of the United States armed forces or auxiliary of any such organization, which is exempt from federal income taxation pursuant to section 501(c)(19) of the federal internal revenue code of 1986, for clubhouse, place of meeting or memorial hall purposes, and real property to the extent of not more than two acres, and all buildings located on such property, actually and regularly used exclusively by any such veterans' organization or its auxiliary as a memorial park.

Ninth. All real property and tangible personal property actually and regularly used by a community service organization for the predominant purpose of providing humanitarian services, which is owned and operated by a corporation organized not for profit under the laws of the state of Kansas or by a corporation organized not for profit under the laws of another state and duly admitted to engage in business in this state as a foreign not-for-profit corporation if: (a) The directors of such corporation serve without pay for such services; (b) the corporation is operated in a manner which does not result in the accrual of distributable profits, realization of private gain resulting from the payment of compensation in excess of a reasonable allowance for salary or other compensation for services rendered or the realization of any other form of private gain; (c) no officer, director or member of such corporation has any pecuniary interest in the property for which exemption is claimed; (d) the corporation is organized for the purpose of providing humanitarian services; (e) the actual use of property for which an exemption is claimed must be substantially and predominantly related to the purpose of providing humanitarian services, except that, the use of such property for a nonexempt purpose which is minimal in scope and insubstantial in nature shall not result in the loss of exemption if such use is incidental to the purpose of providing humanitarian services by the corporation; (f) the corporation is exempt from federal income taxation pursuant to section 501(c)(3) of the internal revenue code of 1986; and (g) contributions to the corporation are deductible under the Kansas income tax act. As used in this clause, "humanitarian services" means the conduct of activities which substantially and predominantly meet a demonstrated community need and which improve the physical, mental, social, cultural or spiritual welfare of others or the relief, comfort or assistance of persons in distress or any combination thereof including, but not limited to, health and recreation services, child care, individual and family counseling, employment and training programs for handicapped persons and meals or feeding programs. Notwithstanding any other provision of this clause, motor vehicles shall not be exempt hereunder unless such vehicles are exclusively used for the purposes described therein, except that the use of any such vehicle for the purpose of participating in a coordinated transit district in accordance with the provisions of K.S.A. 75-5032 through 75-5037, and amendments thereto, or K.S.A. 75-5051 through 75-5058, and amendments thereto, shall be deemed as exclusive use.

Tenth. For all taxable years commencing after December 31, 1986, any building, and the land upon which such building is located to the extent necessary for the accommodation of such building, owned by a church or nonprofit religious society or order which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986, and actually and regularly occupied and used exclusively for residential and religious purposes by a community of persons who are bound by vows to a religious life and who conduct or assist in the conduct of religious services and actually and regularly engage in religious, benevolent, charitable or educational ministrations or the performance of health care services.

Eleventh. For all taxable years commencing after December 31, 1998, all property actually and regularly used predominantly to produce and generate electricity utilizing renewable energy resources or technologies when the applicant for such property, on or before December 31, 2016, has filed an application for exemption pursuant to this subsection or has received a conditional use permit to produce and generate electricity on the property from the county in which the property is located. Any exemption granted under the provisions of this subsection for such property when the applicant, after December 31, 2016, has filed such application or filed such application and received a conditional use permit, shall be in effect for the 10 taxable years immediately following the taxable year in which construction or installation of such property is completed. For purposes of this section, "renewable energy resources or technologies" shall include wind, solar, photovoltaic, biomass, hydropower, geothermal and landfill gas resources or technologies.

Twelfth. For all taxable years commencing after December 31, 2001, all personal property actually and regularly used predominantly to collect, refine or treat landfill gas or to transport landfill gas from a landfill to a transmission pipeline, and the landfill gas produced therefrom.

The provisions of this section, except as otherwise more specifically provided, shall apply to all taxable years commencing after December 31, 2009.

History: L. 1907, ch. 408, § 2; R.S. 1923, 79-201; L. 1929, ch. 283, § 1; L. 1963, ch. 456, § 1; L. 1965, ch. 509, § 1; L. 1967, ch. 486, § 1; L. 1969, ch. 429, § 1; L. 1974, ch. 427, § 1; L. 1975, ch. 495, § 1; L. 1980, ch. 306, § 1; L. 1984, ch. 349, § 1; L. 1985, ch. 311, § 1; L. 1986, ch. 368, § 1; L. 1986, ch. 369, § 1; L. 1988, ch. 372, § 1; L. 1988, ch. 373, § 1; L. 1989, ch. 288, § 1; L. 1992, ch. 84, § 1; L. 1997, ch. 122, § 2; L. 1999, ch. 154, § 3; L. 2000, ch. 139, § 3; L. 2005, ch. 98, § 1; L. 2007, ch. 4, § 3; L. 2009, ch. 69, § 1; L. 2015, ch. 75, § 4; July 1.



79-201a Property exempt from property and ad valorem taxes.

79-201a. Property exempt from property and ad valorem taxes. The following described property, to the extent herein specified, shall be exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

First. All property belonging exclusively to the United States, except property which congress has expressly declared to be subject to state and local taxation.

Second. All property used exclusively by the state or any municipality or political subdivision of the state. All property owned, being acquired pursuant to a lease-purchase agreement or operated by the state or any municipality or political subdivision of the state, including property which is vacant or lying dormant, which is used or is to be used for any governmental or proprietary function and for which bonds may be issued or taxes levied to finance the same, shall be considered to be used exclusively by the state, municipality or political subdivision for the purposes of this section. The lease by a municipality or political subdivision of the state of any real property owned or being acquired pursuant to a lease-purchase agreement for the purpose of providing office space necessary for the performance of medical services by a person licensed to practice medicine and surgery or osteopathic medicine by the board of healing arts pursuant to K.S.A. 65-2801 et seq., and amendments thereto, dentistry services by a person licensed by the Kansas dental board pursuant to K.S.A. 65-1401 et seq., and amendments thereto, optometry services by a person licensed by the board of examiners in optometry pursuant to K.S.A. 65-1501 et seq., and amendments thereto, or K.S.A. 74-1501 et seq., and amendments thereto, podiatry services by a person licensed by the board of healing arts pursuant to K.S.A. 65-2001 et seq., and amendments thereto, or the practice of psychology by a person licensed by the behavioral sciences regulatory board pursuant to K.S.A. 74-5301 et seq., and amendments thereto, shall be construed to be a governmental function, and such property actually and regularly used for such purpose shall be deemed to be used exclusively for the purposes of this paragraph. The lease by a municipality or political subdivision of the state of any real property, or portion thereof, owned or being acquired pursuant to a lease-purchase agreement to any entity for the exclusive use by it for an exempt purpose, including the purpose of displaying or exhibiting personal property by a museum or historical society, if no portion of the lease payments include compensation for return on the investment in such leased property shall be deemed to be used exclusively for the purposes of this paragraph. All property leased, other than motor vehicles leased for a period of at least one year and property being acquired pursuant to a lease-purchase agreement, to the state or any municipality or political subdivision of the state by any private entity shall not be considered to be used exclusively by the state or any municipality or political subdivision of the state for the purposes of this section except that the provisions of this sentence shall not apply to any such property subject to lease on the effective date of this act until the term of such lease expires but property taxes levied upon any such property prior to tax year 1989, shall not be abated or refunded. Any property constructed or purchased with the proceeds of industrial revenue bonds issued prior to July 1, 1963, as authorized by K.S.A. 12-1740 through 12-1749, and amendments thereto, or purchased with proceeds of improvement district bonds issued prior to July 1, 1963, as authorized by K.S.A. 19-2776, and amendments thereto, or with proceeds of bonds issued prior to July 1, 1963, as authorized by K.S.A. 19-3815a and 19-3815b, and amendments thereto, or any property improved, purchased, constructed, reconstructed or repaired with the proceeds of revenue bonds issued prior to July 1, 1963, as authorized by K.S.A. 13-1238 to 13-1245, inclusive, and amendments thereto, or any property improved, reimproved, reconstructed or repaired with the proceeds of revenue bonds issued after July 1, 1963, under the authority of K.S.A. 13-1238 to 13-1245, inclusive, and amendments thereto, which had previously been improved, reconstructed or repaired with the proceeds of revenue bonds issued under such act on or before July 1, 1963, shall be exempt from taxation for so long as any of the revenue bonds issued to finance such construction, reconstruction, improvement, repair or purchase shall be outstanding and unpaid. Any property constructed or purchased with the proceeds of any revenue bonds authorized by K.S.A. 13-1238 to 13-1245, inclusive, and amendments thereto, 19-2776, 19-3815a and 19-3815b, and amendments thereto, issued on or after July 1, 1963, shall be exempt from taxation only for a period of 10 calendar years after the calendar year in which the bonds were issued. Any property, all or any portion of which is constructed or purchased with the proceeds of revenue bonds authorized by K.S.A. 12-1740 to 12-1749, inclusive, and amendments thereto, issued on or after July 1, 1963 and prior to July 1, 1981, shall be exempt from taxation only for a period of 10 calendar years after the calendar year in which the bonds were issued. Except as hereinafter provided, any property constructed or purchased wholly with the proceeds of revenue bonds issued on or after July 1, 1981, under the authority of K.S.A. 12-1740 to 12-1749, inclusive, and amendments thereto, shall be exempt from taxation only for a period of 10 calendar years after the calendar year in which the bonds were issued. Except as hereinafter provided, any property constructed or purchased in part with the proceeds of revenue bonds issued on or after July 1, 1981, under the authority of K.S.A. 12-1740 to 12-1749, inclusive, and amendments thereto, shall be exempt from taxation to the extent of the value of that portion of the property financed by the revenue bonds and only for a period of 10 calendar years after the calendar year in which the bonds were issued. The exemption of that portion of the property constructed or purchased with the proceeds of revenue bonds shall terminate upon the failure to pay all taxes levied on that portion of the property which is not exempt and the entire property shall be subject to sale in the manner prescribed by K.S.A. 79-2301 et seq., and amendments thereto. Property constructed or purchased in whole or in part with the proceeds of revenue bonds issued on or after January 1, 1995, under the authority of K.S.A. 12-1740 to 12-1749, inclusive, and amendments thereto, and used in any retail enterprise identified under NAICS sectors 44 and 45, except facilities used exclusively to house the headquarters or back office operations of such retail enterprises identified thereunder, shall not be exempt from taxation. For the purposes of the preceding provision "NAICS" means the North American industry classification system, as developed under the authority of the office of management and budget of the office of the president of the United States. "Headquarters or back office operations" means a facility from which the enterprise is provided direction, management, administrative services, or distribution or warehousing functions in support of transactions made by the enterprise. Property purchased, constructed, reconstructed, equipped, maintained or repaired with the proceeds of industrial revenue bonds issued under the authority of K.S.A. 12-1740 et seq., and amendments thereto, which is located in a redevelopment project area established under the authority of K.S.A. 12-1770 et seq., and amendments thereto, shall not be exempt from taxation. Property purchased, acquired, constructed, reconstructed, improved, equipped, furnished, repaired, enlarged or remodeled with all or any part of the proceeds of revenue bonds issued under authority of K.S.A. 12-1740 to 12-1749a, inclusive, and amendments thereto, for any poultry confinement facility on agricultural land which is owned, acquired, obtained or leased by a corporation, as such terms are defined by K.S.A. 17-5903, and amendments thereto, shall not be exempt from such taxation. Property purchased, acquired, constructed, reconstructed, improved, equipped, furnished, repaired, enlarged or remodeled with all or any part of the proceeds of revenue bonds issued under the authority of K.S.A. 12-1740 to 12-1749a, inclusive, and amendments thereto, for a rabbit confinement facility on agricultural land which is owned, acquired, obtained or leased by a corporation, as such terms are defined by K.S.A. 17-5903, and amendments thereto, shall not be exempt from such taxation.

Third. All works, machinery and fixtures used exclusively by any rural water district or township water district for conveying or production of potable water in such rural water district or township water district, and all works, machinery and fixtures used exclusively by any entity which performed the functions of a rural water district on and after January 1, 1990, and the works, machinery and equipment of which were exempted hereunder on March 13, 1995.

Fourth. All fire engines and other implements used for the extinguishment of fires, with the buildings used exclusively for the safekeeping thereof, and for the meeting of fire companies, whether belonging to any rural fire district, township fire district, town, city or village, or to any fire company organized therein or therefor.

Fifth. All property, real and personal, owned by county fair associations organized and operating under the provisions of K.S.A. 2-125 et seq., and amendments thereto.

Sixth. Property acquired and held by any municipality under the municipal housing law, K.S.A. 17-2337 et seq., and amendments thereto, except that such exemption shall not apply to any portion of the project used by a nondwelling facility for profit making enterprise.

Seventh. All property of a municipality, acquired or held under and for the purposes of the urban renewal law, K.S.A. 17-4742 et seq., and amendments thereto, except that such tax exemption shall terminate when the municipality sells, leases or otherwise disposes of such property in an urban renewal area to a purchaser or lessee which is not a public body entitled to tax exemption with respect to such property.

Eighth. All property acquired and held by the Kansas armory board for armory purposes under the provisions of K.S.A. 48-317, and amendments thereto.

Ninth. All property acquired and used by the Kansas turnpike authority under the authority of K.S.A. 68-2001 et seq., and amendments thereto, K.S.A. 68-2030 et seq., and amendments thereto, K.S.A. 68-2051 et seq., and amendments thereto, and K.S.A. 68-2070 et seq., and amendments thereto.

Tenth. All property acquired and used for state park purposes by the Kansas department of wildlife, parks and tourism.

Eleventh. The state office building constructed under authority of K.S.A. 75-3607 et seq., and amendments thereto, and the site upon which such building is located.

Twelfth. All buildings erected under the authority of K.S.A. 76-6a01 et seq., and amendments thereto, and all other student union buildings and student dormitories erected upon the campus of any institution mentioned in K.S.A. 76-6a01, and amendments thereto, by any other nonprofit corporation.

Thirteenth. All buildings, as the same is defined in subsection (c) of K.S.A. 76-6a13, and amendments thereto, which are erected, constructed or acquired under the authority of K.S.A. 76-6a13 et seq., and amendments thereto, and building sites acquired therefor.

Fourteenth. All that portion of the waterworks plant and system of the city of Kansas City, Missouri, now or hereafter located within the territory of the state of Kansas pursuant to the compact and agreement adopted by K.S.A. 79-205, and amendments thereto.

Fifteenth. All property, real and personal, owned by a groundwater management district organized and operating pursuant to K.S.A. 82a-1020, and amendments thereto.

Sixteenth. All property, real and personal, owned by the joint water district organized and operating pursuant to K.S.A. 80-1616 et seq., and amendments thereto.

Seventeenth. All property, including interests less than fee ownership, acquired for the state of Kansas by the secretary of transportation or a predecessor in interest which is used in the administration, construction, maintenance or operation of the state system of highways, regardless of how or when acquired.

Eighteenth. Any building used primarily as an industrial training center for academic or vocational education programs designed for and operated under contract with private industry, and located upon a site owned, leased or being acquired by or for an area vocational school, an area vocational-technical school, a technical college, or a community college, as defined by K.S.A. 72-4412, and amendments thereto, and the site upon which any such building is located.

Nineteenth. For all taxable years commencing after December 31, 1997, all buildings of an area vocational school, an area vocational-technical school, a technical college or a community college, as defined by K.S.A. 72-4412, and amendments thereto, which are owned and operated by any such school or college as a student union or dormitory and the site upon which any such building is located.

Twentieth. For all taxable years commencing after December 31, 1997, all personal property which is contained within a dormitory that is exempt from property taxation and which is necessary for the accommodation of the students residing therein.

Twenty-First. All real property from and after the date of its transfer by the city of Olathe, Kansas, to the Kansas state university foundation, all buildings and improvements thereafter erected and located on such property, and all tangible personal property, which is held, used or operated for educational and research purposes at the Kansas state university Olathe innovation campus located in the city of Olathe, Kansas.

Twenty-Second. All real property, and all tangible personal property, owned by postsecondary educational institutions, as that term is defined in K.S.A. 74-3201b, and amendments thereto, or by the board of regents on behalf of the postsecondary educational institutions, which is leased by a for profit company and is actually and regularly used exclusively for research and development purposes so long as any rental income received by such postsecondary educational institution or the board of regents from such a company is used exclusively for educational or scientific purposes. Any such lease or occupancy described in this section shall be for a term of no more than five years.

Twenty-Third. For all taxable years commencing after December 31, 2005, any and all housing developments and related improvements located on United States department of defense military installations in the state of Kansas, which are developed pursuant to the military housing privatization initiative, 10 U.S.C. § 2871 et seq., or any successor thereto, and which are provided exclusively or primarily for use by military personnel of the United States and their families.

Twenty-Fourth. For all taxable years commencing after December 31, 2012, except as hereinafter provided, any property constructed or purchased in part with the proceeds of revenue bonds issued on or after July 1, 2013, under the authority of K.S.A. 12-1740 to 12-1749a, inclusive, and amendments thereto, shall be exempt from taxation to the extent of the value of that portion of the property financed by the revenue bonds and only for a period of 10 calendar years after the calendar year in which the bonds were issued. The exemption of that portion of the property constructed or purchased with the proceeds of revenue bonds shall terminate upon the failure to pay all taxes levied on that portion of the property which is not exempt and the entire property shall be subject to sale in the manner prescribed by K.S.A. 79-2301 et seq., and amendments thereto. Property constructed or purchased in whole or in part with the proceeds of revenue bonds issued on or after January 1, 1995, under the authority of K.S.A. 12-1740 to 12-1749a, inclusive, and amendments thereto, and used in any retail enterprise identified under NAICS sectors 44 and 45, except facilities used exclusively to house the headquarters or back office operations of such retail enterprises identified thereunder, shall not be exempt from taxation. For the purposes of the preceding provision "NAICS" means the North American industry classification system, as developed under the authority of the office of management and budget of the office of the president of the United States. "Headquarters or back office operations" means a facility from which the enterprise is provided direction, management, administrative services, or distribution or warehousing functions in support of transactions made by the enterprise. Property purchased, constructed, reconstructed, equipped, maintained or repaired with the proceeds of industrial revenue bonds issued under the authority of K.S.A. 12-1740 et seq., and amendments thereto, which is located in a redevelopment project area established under the authority of K.S.A. 12-1770 et seq., and amendments thereto, shall not be exempt from taxation. Property purchased, acquired, constructed, reconstructed, improved, equipped, furnished, repaired, enlarged or remodeled with all or any part of the proceeds of revenue bonds issued under authority of K.S.A. 12-1740 to 12-1749a, inclusive, and amendments thereto, for any poultry confinement facility on agricultural land which is owned, acquired, obtained or leased by a corporation, as such terms are defined by K.S.A. 17-5903, and amendments thereto, shall not be exempt from such taxation. Property purchased, acquired, constructed, reconstructed, improved, equipped, furnished, repaired, enlarged or remodeled with all or any part of the proceeds of revenue bonds issued under the authority of K.S.A. 12-1740 to 12-1749a, inclusive, and amendments thereto, for a rabbit confinement facility on agricultural land which is owned, acquired, obtained or leased by a corporation, as such terms are defined by K.S.A. 17-5903, and amendments thereto, shall not be exempt from such taxation.

Twenty-Fifth. For all taxable years commencing after December 31, 2013, any and all utility systems and appurtenances located on United States department of defense military installations in the state of Kansas, which have been acquired after December 31, 2013, pursuant to the military utilities privatization initiative, 10 U.S.C. § 2688 et seq., or any successor thereto, or which have been installed after December 31, 2013, and which are provided exclusively or primarily for use by the military of the United States.

Twenty-Sixth. All land owned by a municipality that is a part of a public levee that is leased pursuant to K.S.A. 13-1243, and amendments thereto.

Except as otherwise specifically provided, the provisions of this section shall apply to all taxable years commencing after December 31, 2010.

History: L. 1975, ch. 495, § 2; L. 1977, ch. 323, § 1; L. 1978, ch. 390, § 1; L. 1979, ch. 307, § 1; L. 1980, ch. 68, § 5; L. 1981, ch. 370, § 1; L. 1982, ch. 389, § 1; L. 1987, ch. 395, § 1; L. 1987, ch. 368, § 4; L. 1989, ch. 118, § 190; L. 1989, ch. 288, § 2; L. 1989, ch. 274, § 6; L. 1992, ch. 287, § 1; L. 1994, ch. 193, § 1; L. 1994, ch. 357, § 1; L. 1995, ch. 254, § 3; L. 1997, ch. 126, § 36; L. 1997, ch. 187, § 2; L. 1998, ch. 146, § 1; L. 1999, ch. 154, § 73; L. 2001, ch. 214, § 1; L. 2005, ch. 152, § 42; L. 2005, ch. 199, § 5; L. 2007, ch. 152, § 6; L. 2008, ch. 182, § 14; L. 2009, ch. 69, § 2; L. 2010, ch. 97, § 3; L. 2012, ch. 82, § 1; L. 2012, ch. 166, § 22; L. 2013, ch. 56, § 1; L. 2013, ch. 135, § 10;  L. 2014, ch. 38, § 1; L. 2014, ch. 119, § 4; July 1.

Section was also amended by L. 2012, ch. 47, § 124, but that version was repealed by L. 2012, ch. 166, § 24.



79-201b Property exempt from taxation; hospitals, public hospital authority, adult care homes, children's homes, group housing of certain handicapped persons, housing for elderly persons and single-parent families.

79-201b. Property exempt from taxation; hospitals, public hospital authority, adult care homes, children's homes, group housing of certain handicapped persons, housing for elderly persons and single-parent families. The following described property, to the extent herein specified, shall be and is hereby exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

First. All real property, and tangible personal property, actually and regularly used exclusively for hospital purposes by a hospital as the same is defined by K.S.A. 65-425, and amendments thereto, or a psychiatric hospital as the same was defined by K.S.A. 59-2902, and amendments thereto, as in effect on January 1, 1976, which hospital or psychiatric hospital is operated by a corporation organized not for profit under the laws of the state of Kansas or by a corporation organized not for profit under the laws of another state and duly admitted to engage in business in this state as a foreign, not-for-profit corporation, or a public hospital authority; and all intangible property including moneys, notes and other evidences of debt, and the income therefrom, belonging exclusively to such a corporation and used exclusively for hospital, psychiatric hospital or public hospital authority purposes. This exemption shall not be deemed inapplicable to property which would otherwise be exempt pursuant to this paragraph because any such hospital, psychiatric hospital or public hospital authority: (a) Uses such property for a nonexempt purpose which is minimal in scope and insubstantial in nature if such use is incidental to the exempt purpose enumerated in this paragraph; or (b) is reimbursed for the actual expense of using such property for the exempt purposes enumerated in this paragraph or paragraph second of K.S.A. 79-201, and amendments thereto; or (c) permits the use of such property for the exempt purposes enumerated in this paragraph or paragraph second of K.S.A. 79-201, and amendments thereto, by more than one agency or organization for one or more of such purposes.

Second. All real property, and tangible personal property, actually and regularly used exclusively for adult care home purposes by an adult care home as the same is defined by K.S.A. 39-923, and amendments thereto, which is operated by a corporation organized not for profit under the laws of the state of Kansas or by a corporation organized not for profit under the laws of another state and duly admitted to engage in business in this state as a foreign, not-for-profit corporation, charges to residents for services of which produce an amount which in the aggregate is less than the actual cost of operation of the home or the services of which are provided to residents at the lowest feasible cost, taking into consideration such items as reasonable depreciation, interest on indebtedness, acquisition costs, interest and other expenses of financing acquisition costs, lease expenses and costs of services provided by a parent corporation at its costs and contributions to which are deductible under the Kansas income tax act; and all intangible property including moneys, notes and other evidences of debt, and the income therefrom, belonging exclusively to such corporation and used exclusively for adult care home purposes. For purposes of this paragraph and for all taxable years commencing after December 31, 1976, an adult care home which uses its property in a manner which is consistent with the federal internal revenue service ruling 72-124 issued pursuant to section 501(c)(3) of the federal internal revenue code, shall be deemed to be operating at the lowest feasible cost. The fact that real property or real or tangible personal property may be leased from a not-for-profit corporation, which is exempt from federal income taxation pursuant to section 501(c)(3) of the internal revenue code of 1986, and amendments thereto, and which is the parent corporation to the not-for-profit operator of an adult care home, shall not be grounds to deny exemption or deny that such property is actually and regularly used exclusively for adult care home purposes by an adult care home, nor shall the terms of any such lease be grounds for any such denial. For all taxable years commencing after December 31, 1995, such property shall be deemed to be used exclusively for adult care home purposes when used as a not-for-profit day care center for children which is licensed pursuant to K.S.A. 65-501 et seq., and amendments thereto.

Third. All real property, and tangible personal property, actually and regularly used exclusively for private children's home purposes by a private children's home as the same is defined by K.S.A. 75-3329, and amendments thereto, which is operated by a corporation organized not for profit under the laws of the state of Kansas or by a corporation organized not for profit under the laws of another state and duly admitted to engage in business in this state as a foreign, not-for-profit corporation, charges to residents for services of which produce an amount which in the aggregate is less than the actual cost of operation of the home or the services of which are provided to residents at the lowest feasible cost, taking into consideration such items as reasonable depreciation and interest on indebtedness, and contributions to which are deductible under the Kansas income tax act; and all intangible property including moneys, notes and other evidences of debt, and the income therefrom, belonging exclusively to such a corporation and used exclusively for children's home purposes.

Fourth. All real property and tangible personal property, actually and regularly used exclusively for: (a) Housing for elderly and handicapped persons having a limited or lower income, or used exclusively for cooperative housing for persons having a limited or low income, assistance for the financing of which was received under 12 U.S.C.A. § 1701 et seq., or under 42 U.S.C.A. § 1437 et seq., which is operated by a corporation organized not for profit under the laws of the state of Kansas or by a corporation organized not for profit under the laws of another state and duly admitted to engage in business in this state as a foreign, not-for-profit corporation; and (b) for all taxable years commencing after December 31, 2006, temporary housing of 24 months or less for limited or low income, single-parent families in need of financial assistance who are enrolled in a program to receive life training skills, which is operated by a charitable or religious organization; and all intangible property including moneys, notes and other evidences of debt, and the income therefrom, belonging exclusively to such a corporation and used exclusively for the purposes of such housing. For the purposes of this subsection, cooperative housing means those not-for-profit cooperative housing projects operating or established pursuant to sections 236 or 221(d)(3), or both, of the national housing act and which have been approved as a cooperative housing project pursuant to applicable federal housing administration and U.S. Department of Housing and Urban Development statutes, and rules and regulations, during such time as the use of such properties are: (1) Restricted pursuant to such act, or rules and regulations thereof; or (2) subject to affordability financing standards established pursuant to the national housing act during such time that such not-for-profit corporation has adopted articles of incorporation or by-laws, or both, requiring such corporation to continue to operate in compliance with the United States department of housing and urban development affordability income guidelines established pursuant to sections 236 or 221(d)(3) of the national housing act or rules and regulations thereof.

Fifth. All real property and tangible personal property, actually and regularly used exclusively for housing for elderly persons, which is operated by a corporation organized not for profit under the laws of the state of Kansas or by a corporation organized not for profit under the laws of another state and duly admitted to engage in business in this state as a foreign, not-for-profit corporation, in which charges to residents produce an amount which in the aggregate is less than the actual cost of operation of the housing facility or the services of which are provided to residents at the lowest feasible cost, taking into consideration such items as reasonable depreciation and interest on indebtedness and contributions to which are deductible under the Kansas income tax act; and all intangible property including moneys, notes and other evidences of debt, and the income therefrom, belonging exclusively to such corporation and used exclusively for the purpose of such housing. For purposes of this paragraph and for all taxable years commencing after December 31, 1976, an adult care home which uses its property in a manner which is consistent with the federal internal revenue service ruling 72-124 issued pursuant to section 501(c)(3) of the federal internal revenue code, shall be deemed to be operating at the lowest feasible cost. For all taxable years commencing after December 31, 1995, such property shall be deemed to be used exclusively for housing for elderly persons purposes when used as a not-for-profit day care center for children which is licensed pursuant to K.S.A. 65-501 et seq., and amendments thereto.

Sixth. All real property and tangible personal property actually and regularly used exclusively for the purpose of group housing of mentally ill or retarded and other handicapped persons which is operated by a corporation organized not for profit under the laws of the state of Kansas or by a corporation organized not for profit under the laws of another state and duly admitted to engage in business in this state as a foreign, not-for-profit corporation, in which charges to residents produce an amount which in the aggregate is less than the actual cost of operation of the housing facility or the services of which are provided to residents at the lowest feasible cost, taking into consideration such items as reasonable depreciation and interest on indebtedness and contributions to which are deductible under the Kansas income tax act, and which is licensed as a facility for the housing of mentally ill or retarded and other handicapped persons under the provisions of K.S.A. 75-3307b, and amendments thereto, or as a rooming or boarding house used as a facility for the housing of mentally retarded and other handicapped persons which is licensed as a lodging establishment under the provisions of K.S.A. 36-501 et seq., and amendments thereto.

The provisions of this section, except as otherwise specifically provided, shall apply to all taxable years commencing after December 31, 1998.

History: L. 1975, ch. 495, § 3; L. 1976, ch. 421, § 1; L. 1977, ch. 324, § 1; L. 1985, ch. 311, § 2; L. 1986, ch. 369, § 2; L. 1988, ch. 372, § 2; L. 1988, ch. 373, § 2; L. 1996, ch. 264, § 6; L. 1998, ch. 12, § 26; L. 1999, ch. 154, § 74; L. 2004, ch. 173, § 6; L. 2008, ch. 182, § 15; July 1.



79-201c Same; wearing apparel; household goods and personal effects; graveyards.

79-201c. Same; wearing apparel; household goods and personal effects; graveyards. The following described property, to the extent herein specified, shall be and is hereby exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

First. The wearing apparel of every person.

Second. All household goods and personal effects not used for the production of income. The terms household goods and personal effects when used in this act, except as otherwise specifically provided, shall include all items of furniture, cooking utensils, refrigerators, deep freezers, washing and drying machines, dishwashers, stoves, ranges, ironers, vacuum cleaners, sewing machines, radios, record players, television sets, shop and hobby equipment used in or about the home, fishing equipment (not including boats), bicycles, yard and garden equipment, firearms, golf clubs, photographic equipment, jewelry, luggage, musical instruments, air conditioners if not a part of the central heating and air conditioning system, sailboards and pick-up truck shells. For the purposes of this paragraph, household goods and personal effects shall not be deemed to be used for the production of income when used in the home for day care home purposes if such home has been registered or licensed pursuant to K.S.A. 65-501 et seq., and amendments thereto, or when used in the home for bed and breakfast home purposes as defined in K.S.A. 79-1439, and amendments thereto.

Third. All lands used exclusively as graveyards.

The provisions of this section shall apply to all taxable years commencing after December 31, 2003.

History: L. 1975, ch. 495, § 4; L. 1977, ch. 325, § 1; L. 1988, ch. 374, § 4; L. 1999, ch. 123, § 1; L. 2004, ch. 173, § 7; July 1.



79-201d Property exempt from taxation; hay and silage; farm storage and drying equipment; hay storage structures; structures for storing materials for producing cellulosic alcohol and by products.

79-201d. Property exempt from taxation; hay and silage; farm storage and drying equipment; hay storage structures; structures for storing materials for producing cellulosic alcohol and by products. The following described property, to the extent herein specified, shall be and is hereby exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

First. All hay and silage. The term "hay" shall include alfalfa, brome, clover, and prairie hays and all other grasses and plants which are harvested for forage. The term "silage" shall include corn, milo, sorghum and all other plants, cut, compressed and preserved by its own fermentation for fodder.

Second. All farm storage and drying equipment meeting eligibility requirements, as provided in Title 7, Chapter XIV, Subchapter B, Part 1474 of the Code of Federal Regulations and as in effect on December 31, 1977, for loans under the federal farm storage and drying equipment loan program, whether financed or not, and all used farm storage and drying equipment meeting such eligibility requirements but for the fact that the same was not purchased from the commodity credit corporation, which equipment is used for the storage or drying of haylage, silage, corn, oats, barley, grain sorghum, wheat, rye, soybeans, flaxseed, rice, dry edible beans or sunflower seed, for any eight of the 10 calendar years next following the calendar year in which such equipment is acquired or construction thereof is completed. The exemption provided for in this paragraph shall be limited to a total of eight years for each individual farm storage and drying equipment. The provisions of this subsection shall apply to equipment acquired or the construction of which was completed during the calendar year 1977, or any year thereafter.

Third. All farm storage structures designed and predominantly used for the storage of hay, for any eight of the 10 calendar years next following the calendar year in which such farm storage structure was newly constructed or first assembled. The exemption provided for in this paragraph shall be limited to a total of eight years for each individual farm storage structure. The provisions of this paragraph shall apply to farm storage structures newly constructed or first assembled after December 31, 2004.

Fourth. All storage structures designed and predominantly used for the storage of cellulose matter or other related agriculturally derived material to be used in the production of cellulosic alcohol and coproducts, for any eight of the 10 calendar years next following the calendar year in which such storage structure was newly constructed or first assembled. The exemption provided for in this paragraph shall be limited to a total of eight years for each such individual storage structure. The provisions of this paragraph shall apply to such storage structures newly constructed or first assembled after December 31, 2006.

The provisions of this section shall apply to all taxable years commencing after December 31, 2006.

History: L. 1975, ch. 495, § 5; L. 1978, ch. 391, § 1; L. 1978, ch. 392, § 3; L. 1982, ch. 390, § 1; L. 1985, ch. 311, § 3; L. 1988, ch. 375, § 1; L. 2001, ch. 192, § 1; L. 2005, ch. 73, § 1; L. 2007, ch. 152, § 7; April 26.



79-201e Same; mined land; reclaimed surface mining operations.

79-201e. Same; mined land; reclaimed surface mining operations. The following described property, to the extent herein specified, shall be and is hereby exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

All real property upon which surface mining operations were conducted prior to January 1, 1969, but which has been reclaimed and returned to productive use, to the extent of the increase in the valuation of such property resulting from reclamation and conservation practices performed upon such property by the owner thereof, for a period of five (5) years from and after the calendar year in which such property is reclaimed and returned to productive use shall be exempt from taxation. Before such exemption may be granted, the taxpayer shall file a claim for such exemption with the county clerk or county assessor, as the case may be, and no exemption shall be allowed if the reclamation work commenced is discontinued before completion of the work.

The provisions of this section shall apply to all taxable years commencing after December 31, 1974.

History: L. 1975, ch. 495, § 6; July 1.



79-201f Property exempt from taxation; personal property moving in interstate commerce or stored in warehouses or storage areas prior to shipment out of state.

79-201f. Property exempt from taxation; personal property moving in interstate commerce or stored in warehouses or storage areas prior to shipment out of state. The following described property, to the extent herein specified, shall be and is hereby exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

(a) Personal property which is moving in interstate commerce through or over the territory of the state of Kansas, except public utility inventories subject to taxation pursuant to K.S.A. 79-5a01 et seq., and amendments thereto;

(b) Personal property which has been shipped into the state of Kansas from outside the state which is stored in a warehouse or storage area operated by a warehouseman if such warehouseman keeps records of such property showing point of origin, date of receipt, type and quantity, date of withdrawal and ultimate destination notwithstanding (1) that the final destination of such personal property is unknown at the time of storage in Kansas or (2) that the interstate movement of such personal property has been interrupted for not more than five years by such storage in Kansas for reasons relating to the convenience, pleasure or business of the shipper or owner of the property unless the ultimate destination of the property is within the state of Kansas; and

(c) goods, wares and merchandise which are manufactured, assembled, joined, processed, packaged or labeled within this state, during the period of time in which they are stored in a warehouse or storage area operated by a warehouseman if such warehouseman keeps records of such property showing point of origin, date of receipt, type and quantity, date of withdrawal and ultimate destination. In order to qualify goods, wares and merchandise in any such warehouse or storage area for the exemption from taxation under this subsection, the owner of such goods, wares and merchandise must show by verified statement that the final destination of at least 30% of the sale or shipments from such warehouse or storage area during the previous calendar year were shipped in interstate commerce to a point outside the state of Kansas, and the amount of exempt property shall be computed as follows: The owner shall furnish the county appraiser with a report of the monthly average inventory for the preceding calendar year and a report of the value of shipments for final destination outside the state for each month of the previous calendar year. The owner shall be entitled to exemption of a percent of the average monthly inventory equivalent to the percent of value of total shipments to the value of shipments that were made in interstate commerce to points outside the state.

(d) For the purposes of this section, "warehouseman" means any person, except a public utility as defined in K.S.A. 79-5a01, and amendments thereto, who is engaged in the business of storing goods for hire or who stores such person's own goods.

The provisions of this section shall apply to all taxable years commencing after December 31, 1983.

History: L. 1975, ch. 495, § 7; L. 1979, ch. 308, § 1; L. 1984, ch. 350, § 1; L. 1987, ch. 369, § 1; L. 2004, ch. 171, § 3; July 1.



79-201g Same; lands contiguous to or donated in connection with erection or maintenance of dam or reservoir.

79-201g. Same; lands contiguous to or donated in connection with erection or maintenance of dam or reservoir. The following described property, to the extent herein specified, shall be and is hereby exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

(a) All real property which is contiguous to and a part of the same tract of land upon which a dam or reservoir has been constructed and certified by the chief engineer of the division of water resources in compliance with requirements and specifications prescribed by K.S.A. 82a-405 et seq., and amendments thereto, in an amount equal to the increase in the value of such real estate resulting from the construction of such dam or reservoir and in addition thereto an amount computed according to the following schedule:

First ten acre-feet of storage capacity    $100 per acre-foot

Next five acre-feet of storage capacity     300 per acre-foot

Next five acre-feet of storage capacity     200 per acre-foot

Next five acre-feet of storage capacity     100 per acre-foot

Remaining acre-feet of storage capacity      50 per acre-foot

The total amount of the exemption for any single tract of land shall not exceed five thousand dollars ($5,000) or forty percent (40%) of the assessed value thereof whichever is the lesser. No exemption shall be granted hereunder unless the landowner shall apply to the chief engineer of the division of water resources for certification of any dam or reservoir within one year after actual completion thereof. Such exemption shall be applicable to such property for a period of ten (10) years after the original certification of the dam or reservoir; and

(b) All real property which is contiguous to and a part of the same tract of land upon which a dam or reservoir has been constructed and certified by the chief engineer of the division of water resources in compliance with requirements and specifications prescribed by K.S.A. 82a-405 et seq., and amendments thereto, the owner of which at the time of such certification donated to the state or to any of its agencies or subdivisions land or easements or right-of-way for such erection or maintenance of such dam or reservoir in an amount equal to twice the assessed value of the land or easements or right-of-way donated. Such exemption shall be based upon a specific description of the land donated, excluding any land the elevation of which is higher than the top of the dam, as prepared and provided by the chief engineer and the assessed value thereof, as determined by the county assessor, for the year in which the exemption is first granted. No exemption shall be granted hereunder unless the landowner shall apply to the chief engineer of the division of water resources for certification of such dam or reservoir and a description of the land donated within five (5) years after actual completion of the dam or reservoir or within two (2) years after such land is listed for taxation if such land was exempt from taxation under the laws of the state of Kansas at the time of the completion of the dam or reservoir whichever is later. Such exemption shall be applicable to such property for a period of twenty (20) years after the original certification of such dam or reservoir by the chief engineer except that if the landowner shall apply for such exemption more than two (2) years after the actual completion of the dam or reservoir such exemption shall be applicable to such property for a period of twenty (20) years after the date of the actual completion of the dam or reservoir.

The provisions of this section shall apply to all taxable years commencing after December 31, 1974.

History: L. 1975, ch. 495, § 8; July 1.



79-201h Same; solar energy systems.

79-201h. Same; solar energy systems. Any solar energy system shall be and is hereby exempt from all property or ad valorem taxes levied under the laws of the state of Kansas. For the purposes of this section, the term "solar energy system" shall have the meaning ascribed thereto by K.S.A. 79-32,169 as in effect on June 30, 1980. The provisions of this section shall be applicable to all taxable years commencing after December 31, 1979, through December 31, 1985.

History: L. 1980, ch. 310, § 11; July 1.



79-201i Purpose for farm machinery and equipment property tax exemption.

79-201i. Purpose for farm machinery and equipment property tax exemption. It is the purpose of K.S.A. 79-201j of this act to promote, stimulate and develop the general welfare, economic development and prosperity of the state of Kansas by fostering the growth and development of agricultural endeavors within the state. Agriculture, as conducted in farming and ranching operations throughout the state, is the primary basis of the Kansas economy. Communities, regions, and the state as a whole are materially dependent upon agricultural endeavors and derive substantial financial benefit from the success of Kansas agriculture. Farming and ranching operations require the investment of large sums of capital for the purpose of providing the land on which the operations are conducted, and the farm machinery and equipment necessary to satisfactorily carry out such endeavors. Because of agriculture's unique requirements of substantial capital investment, the property tax burden becomes a deterrent to such investment and, in some instances, an encouragement to farm and ranch abandonment. Kansas, and all its citizens, will benefit from any improvement in the economic environment of Kansas agriculture. The exemption from the ad valorem property tax of farm machinery and equipment actually and regularly used in farming and ranching operations will constitute an incentive to agriculture and will improve the general economy of the state. Considering this state's heavy reliance on agriculture, the enhancement of agricultural endeavors is deemed to be a public purpose which will promote the general welfare of the state and be for the benefit of the people of the state.

History: L. 1982, ch. 390, § 2; May 20.



79-201j Property exempt from taxation; farm machinery and equipment; aquaculture machinery and equipment; Christmas tree machinery and equipment.

79-201j. Property exempt from taxation; farm machinery and equipment; aquaculture machinery and equipment; Christmas tree machinery and equipment. The following described property, to the extent specified by this section, shall be exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

(a) All farm machinery and equipment. The term "farm machinery and equipment" means that personal property actually and regularly used in any farming or ranching operation. The term "farm machinery and equipment" shall include: (1) Machinery and equipment comprising a natural gas distribution system which is owned and operated by a nonprofit public utility described by K.S.A. 66-104c, and amendments thereto, and which is operated predominantly for the purpose of providing fuel for the irrigation of land devoted to agricultural use; (2) any bed, body or box that is attached to a motor vehicle and is actually and regularly used in any farming or ranching operation, except for a bed, body or box that is attached to the motor vehicle by the motor vehicle manufacturer; and (3) any greenhouse which is not permanently affixed to real estate and which is used for a farming or ranching operation. The term "farming or ranching operation" shall include the operation of a feedlot, the performing of farm or ranch work for hire and the planting, cultivating and harvesting of nursery or greenhouse products, or both, for sale or resale. The term "farm machinery and equipment" shall not include any passenger vehicle, truck, truck tractor, trailer, semitrailer or pole trailer, other than a farm trailer, as the terms are defined by K.S.A. 8-126, and amendments thereto.

The provisions of this subsection shall apply to all taxable years commencing after December 31, 2007.

(b) (1) All aquaculture machinery and equipment. The term "aquaculture machinery and equipment" means that personal property actually and regularly used in any aquaculture operation. The term "aquaculture operation" shall include the feeding out of aquatic plants and animals; breeding, growing or rearing aquatic plants and animals; and selling or transporting aquatic plants and animals. The term "aquaculture machinery and equipment" shall not include any passenger vehicle, truck, truck tractor, trailer, semitrailer or pole trailer.

(2) All Christmas tree machinery and equipment. The term "Christmas tree machinery and equipment" means that personal property actually and regularly used in any Christmas tree operation. The term "Christmas tree operation" shall include the planting, cultivating and harvesting of Christmas trees; and selling or transporting Christmas trees. The term "Christmas tree machinery and equipment" shall not include any passenger vehicle, truck, truck tractor, trailer, semitrailer or pole trailer.

The provisions of this subsection shall apply to all taxable years commencing after December 31, 1992.

History: L. 1982, ch. 390, § 3; L. 1985, ch. 311, § 4; L. 1992, ch. 102, § 4; L. 1997, ch. 122, § 1; L. 1999, ch. 126, § 2; L. 2000, ch. 139, § 4; L. 2008, ch. 182, § 16; July 1.



79-201k Property exempt from taxation; purpose; business aircraft.

79-201k. Property exempt from taxation; purpose; business aircraft. (a) It is the purpose of this section to promote, stimulate and develop the general welfare, economic development and prosperity of the state of Kansas by fostering the growth of commerce within the state; to encourage the location of new business and industry in this state and the expansion, relocation or retention of existing business and industry when so doing will help maintain or increase the level of commerce within the state; and to promote the economic stability of the state by maintaining and providing employment opportunities, thus promoting the general welfare of the citizens of this state, by exempting aircraft used in business and industry, from imposition of the property tax or other ad valorem tax imposed by this state or its taxing subdivisions. Kansas has long been a leader in the manufacture and use of aircraft and the use of aircraft in business and industry is vital to the continued economic growth of the state.

(b) The following described property, to the extent herein specified, is hereby exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

First. For all taxable years commencing after December 31, 2002, all aircraft used predominantly to earn income for the owner in the conduct of the owner's business or industry. If the owner's business or industry is the leasing of aircraft, the lessee's use of the aircraft shall not be considered in determining this exemption. The term "predominantly" means: (1) At least 80% of the total use of the aircraft; or (2) utilization of the aircraft such that all of the aircraft costs are deductible for federal income tax purposes. The term "aircraft" shall not include lightweight roadable vehicles, as defined by K.S.A. 8-126, and amendments thereto.

History: L. 1982, ch. 390, § 4; L. 1988, ch. 374, § 3; L. 2004, ch. 171, § 2; L. 2011, ch. 66, § 4; July 1.



79-201l Severability clause.

79-201l. Severability clause. If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1982, ch. 390, § 5; May 20.



79-201m Property exempt from taxation; merchants' and manufacturers' inventory.

79-201m. Property exempt from taxation; merchants' and manufacturers' inventory. To the extent herein specified, merchants' and manufacturers' inventory shall be and is hereby exempt from all property or ad valorem taxes levied under the laws of the state of Kansas.

(a) As used in this section:

(1) "Merchant" means and includes every person, company or corporation who shall own or hold, subject to their control, any tangible personal property within this state  which shall have been purchased primarily for resale in the ordinary course of business without modification or change in form or substance, and without any intervening use, except that, an incidental use, including but not limited to the rental or lease of any such property, shall not be deemed to be an intervening use;

(2) "manufacturer" means and includes every person, company or corporation who is engaged in the business of transforming, refining or combining materials and labor to convert tangible personal property from one form to another including packaging; and

(3) "inventory" means and includes those items of tangible personal property that: (1) Are primarily held for sale in the ordinary course of business (finished goods); (2) are in process of production for such sale (work in process); or (3) are to be consumed either directly or indirectly in the production of finished goods (raw materials and supplies).  A capital asset subject to depreciation or cost recovery accounting for federal income tax purposes that is retired from regular use by its owner and held for sale or as standby or surplus equipment by such owner shall not be classified as inventory.

(b) The provisions of this section shall not apply to any tangible personal property of a public utility as defined by K.S.A. 79-5a01, and amendments thereto.

The provisions of this section shall apply to all taxable years commencing after December 31, 1988.

History: L. 1988, ch. 375, § 2; L. 1989, ch. 289, § 1; L. 1989, ch. 1, § 1 (Special Session); Dec. 14.



79-201n Property exempt from taxation; grain.

79-201n. Property exempt from taxation; grain. The following described property, to the extent herein specified, shall be and is hereby exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

All grain. As used in this section: "Grain" includes soybeans, cowpeas, wheat, corn, oats, barley, kafir, rye, flax and all other grains, but shall not include any such grain after it has been milled or processed.

The provisions of this section shall be applicable to all taxable years commencing after December 31, 1988.

History: L. 1988, ch. 391, § 1; July 1.



79-201o Property exempt from taxation; construction hand tools.

79-201o. Property exempt from taxation; construction hand tools. (a) It is the purpose of this section to promote, stimulate and develop the general welfare, economic development and prosperity of the state of Kansas by fostering the growth and development of the construction industry within the state.  The exemption from the ad valorem property tax of hand tools used in the construction industry will constitute an incentive to economic development within the state and will improve the general economy of the state.  Such an exemption will also further fairness in the state's current taxing structure.

(b) The following described property, to the extent herein specified, shall be and is hereby exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

For all taxable years commencing after December 31, 1987, all hand tools and hand tool boxes actually and regularly used exclusively by a mechanic or tradesperson in the construction industry in the course of such business.

History: L. 1988, ch. 374, § 1; July 1.



79-201p Property exempt from taxation; motor vehicle inventories.

79-201p. Property exempt from taxation; motor vehicle inventories. The following described property, to the extent herein specified, shall be exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

All motor vehicles held as inventory for sale by any motor vehicle dealer.  As used in this section, "motor vehicle" means and includes all motor vehicles required to be registered under the provisions of article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, and "motor vehicle dealer" means and includes a new vehicle dealer and a used vehicle dealer as the same are defined by K.S.A. 8-126, and amendments thereto.

The provisions of this section shall apply to all taxable years commencing after December 31, 1988.

History: L. 1988, ch. 374, § 5; July 1.



79-201q Property exempt from taxation; municipal airports, airport authorities; valuation of land and improvements.

79-201q. Property exempt from taxation; municipal airports, airport authorities; valuation of land and improvements. The following described property, to the extent herein specified, shall be and is hereby exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

(a) (1) All property owned and primarily operated as an airport by a political subdivision, including property leased by the political subdivision for purposes not essential to the operation of an airport, for all taxable years commencing before January 1, 1993.

(2) For all taxable years commencing after December 31, 1992, all property owned and primarily operated as an airport by a political subdivision, including property leased by the political subdivision for purposes essential to the operation of an airport. Payments in lieu of property taxes may be required for any or all of such years for such leased property, and such payments shall be apportioned and distributed in the same manner as general property taxes.

(b) If the term of any lease existing on April 15, 1991, of any such property for purposes not essential to the operation of an airport extends beyond tax year 1992, the expiration date of the exemption provided by subsection (a) shall be the tax year next following the tax year during which such lease expires. Payments in lieu of taxes may be required for taxable years commencing after December 31, 1992, for any such property for the duration of any such lease, and all such payments shall be apportioned and distributed in the same manner as general property taxes.

(c) Nothing in this section shall be deemed to apply to or limit the operation of K.S.A. 27-319, 27-330 or 79-201a Second, and amendments thereto.

(d) All property taxes, including any penalties and interest accrued thereon, imposed upon any property described in subsection (a) and (b) for all taxable years to which such subsections apply are hereby declared to be canceled but any such amounts paid in any such year shall not be refunded except that with respect to Liberal municipal airport such amounts shall be refunded.

(e) The county or district appraiser shall value the land and improvements, and the value of the land and improvements may be entered on the assessment rolls in separate entries and descriptions. The provisions of this subsection shall be applicable to all taxable years commencing after December 31, 1992.

History: L. 1991, ch. 7, § 2; L. 1992, ch. 171, § 1; L. 2003, ch. 156, § 1; July 1.



79-201r Property exempt from taxation; Strother Field airport.

79-201r. Property exempt from taxation; Strother Field airport. For all taxable years commencing after December 31, 1991, the Strother field airport commission shall be exempt from the payment of ad valorem taxes levied by the state and any other political or taxing subdivision of the state on property owned by it prior to and on January 1, 1992.  All property taxes, including any penalties and interest accrued thereon, imposed upon any property herein described for all taxable years commencing prior to January 1, 1992, are hereby declared to be cancelled but any such amounts paid in any such year shall not be refunded.

History: L. 1992, ch. 171, § 3; July 1.



79-201s Property exempt from taxation; certain municipal airports; valuation of land and improvements.

79-201s. Property exempt from taxation; certain municipal airports; valuation of land and improvements. (a) For all taxable years commencing after December 31, 1991, all property owned and primarily operated as an airport by an airport authority established under K.S.A. 3-162 et seq., and amendments thereto, including property leased by the airport authority for aviation related purposes, shall be exempt from all property or ad valorem taxes levied under the laws of this state.  If the term of any lease existing on April 15, 1991, of any property for purposes not aviation related extends beyond tax year 1991, such property shall be exempt from all property or ad valorem taxes levied under the laws of this state until the tax year next following the tax year during which such lease expires.

(b) All property or ad valorem taxes, including any penalties and interest accrued thereon, imposed upon any property described by subsection (a) for all taxable years commencing prior to January 1, 1992, are hereby declared to be canceled.

(c) The county or district appraiser shall value the land and improvements, and the value of the land and improvements may be entered on the assessment rolls in separate entries and descriptions. The provisions of this subsection shall be applicable to all taxable years commencing after December 31, 1991.

History: L. 1992, ch. 171, § 4; L. 2003, ch. 156, § 2; July 1.



79-201t Property exempt from taxation; oil leases.

79-201t. Property exempt from taxation; oil leases. The following described property, to the extent herein specified, shall be and is hereby exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

(a) All oil leases, other than royalty interests therein, the average daily production from which is three barrels or less per producing well, or five barrels or less per producing well which has a completion depth of 2,000 feet or more.

(b) The provisions of this section shall apply to all taxable years commencing after December 31, 1997.

History: L. 1992, ch. 282, § 20; L. 1998, ch. 130, § 27; July 1.



79-201u Property exempt from taxation; motor vehicles donated for charitable auctions.

79-201u. Property exempt from taxation; motor vehicles donated for charitable auctions. The following described property, to the extent herein specified, shall be and is hereby exempt from all property or ad valorem taxes levied under the laws of the state of Kansas: (a) All motor vehicles donated to any charitable organization, which is exempt from federal income taxation pursuant to section 501(c)(3) and is an eligible recipient of a charitable contribution pursuant to section 170(c)(2) of the federal internal revenue code, for the purpose of selling such motor vehicles at a charitable auction, the proceeds of which are to be used for the benefit of such charitable organization.

(b) The provisions of this section shall apply to all taxable years commencing after December 31, 1993.

History: L. 1994, ch. 299, § 2; July 1.



79-201w Property exempt from taxation; machinery, equipment, materials and supplies.

79-201w. Property exempt from taxation; machinery, equipment, materials and supplies. The following described property, to the extent specified by this section, shall be exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

Any item of machinery, equipment, materials and supplies which, except for the operation of the provisions of this section, would be required to be listed for the purpose of taxation pursuant to K.S.A. 79-306, and amendments thereto, and which is used or to be used in the conduct of the owner's business, or in the conduct of activities by an entity not subject to Kansas income taxation pursuant to K.S.A. 79-32,113, and amendments thereto, whose original retail cost when new is $400 or less for tax years 2005 and 2006, and $1,500 or less for tax year 2007, and all tax years thereafter.

History: L. 1995, ch. 254, § 1; L. 1998, ch. 130, § 24; L. 2002, ch. 185, § 19; L. 2006, ch. 205, § 8; July 1.



79-201x Property exempt from taxation; residential property exempt from statewide school levy.

79-201x. Property exempt from taxation; residential property exempt from statewide school levy. For taxable years 2015 and 2016, the following described property, to the extent herein specified, shall be and is hereby exempt from the property tax levied pursuant to the provisions of K.S.A. 2015 Supp. 72-6470, and amendments thereto: Property used for residential purposes to the extent of $20,000 of its appraised valuation.

History: L. 1997, ch. 42, § 1; L. 1998, ch. 130, § 26; L. 1999, ch. 165, § 9; L. 2001, ch. 215, § 9; L. 2003, ch. 147, § 36; L. 2005, ch. 152, § 43; L. 2007, ch. 152, § 8; L. 2009, ch. 97, § 2; L. 2011, ch. 110, § 3; L. 2013, ch. 99, § 9; L. 2015, ch. 4, § 73; July 1.

Revisor's Note:

Section was amended twice in the 2003 session, see also 79-201y.



79-201z Property exempt from taxation; housing for the elderly, persons with disabilities or persons with limited or low income owned solely and operated by community housing development organization.

79-201z. Property exempt from taxation; housing for the elderly, persons with disabilities or persons with limited or low income owned solely and operated by community housing development organization. The following described property, to the extent herein specified, shall be and is exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

(a) All real property and tangible personal property actually and primarily used for housing for the elderly, persons with disabilities or persons with limited or low income, which is owned solely and operated by an organization recognized as a community housing development organization by the Kansas housing resource corporation and organized not-for-profit under the laws of the state of Kansas or by a corporation organized not-for-profit under the laws of another state and duly admitted to engage in business in this state as a foreign, not-for-profit corporation. For purposes of this subsection, such property shall meet housing quality standards as defined by the United States department of housing and urban development and shall be low cost housing at or below fair market rent.

(b) The provisions of subsection (a) shall apply to all taxable years commencing after December 31, 2004.

History: L. 2005, ch. 103, § 1; July 1.



79-205 Waterworks plants at Kansas City exempted from taxation.

79-205. Waterworks plants at Kansas City exempted from taxation. Laws 1921, chapter 304, included by reference. [Exempts from taxation of any kind the portion of the waterworks plant of the municipality of Kansas City, Missouri, located in this state; also grants the right of eminent domain to the state of Missouri and this state for the purpose of acquiring property rights for waterworks plants. This is a mutual arrangement between the two states and the two cities.]

History: R.S. 1923, 79-205.



79-207 Cemeteries and mausoleums; funeral homes and mortuaries prohibited unless listed for taxation; injunction.

79-207. Cemeteries and mausoleums; funeral homes and mortuaries prohibited unless listed for taxation; injunction. No person, firm, association, partnership or corporation engaged in the ownership, operation or management of a cemetery or mausoleum in this state which is exempt from payment of general property taxes shall, either directly or indirectly, own, manage, conduct or operate a funeral home or mortuary in such cemetery or mausoleum or adjacent thereto and in connection therewith, unless said cemetery or mausoleum and funeral home or mortuary is listed for assessment purposes. The attorney general, county attorney or any interested party may maintain injunction proceedings to prevent any violation of this act.

History: L. 1945, ch. 157, § 1; June 28.



79-210 Property exempt from taxation; claim to be filed each year; forms, content and filing of claims; rules and regulations.

79-210. Property exempt from taxation; claim to be filed each year; forms, content and filing of claims; rules and regulations. The owner or owners of all property which is exempt from the payment of property taxes under the laws of the state of Kansas for a specified period of years, other than property exempt under K.S.A. 79-201d and 79-201g, and amendments thereto, shall in each year after approval thereof by the state board of tax appeals claim such exemption on or before March 1 of each year in which such exemption is claimed in the manner hereinafter provided. All claims for exemption from the payment of property taxes shall be made upon forms prescribed by the director of property valuation and shall identify the property sought to be exempt, state the basis for the exemption claimed and shall be filed in the office of the assessing officer of the county in which such property is located. The assessing officers of the several counties shall list and value for assessment, all property located within the county for which no claim for exemption has been filed in the manner hereinbefore provided. The secretary of revenue shall adopt rules and regulations necessary to administer the provisions of this section. The provisions of this section shall apply to property exempted pursuant to the provisions of section 13 of article 11 of the constitution of the state of Kansas. The claim for exemption annually filed by the owner of such property with the assessing officer shall include a written statement, signed by the clerk of the city or county granting the exemption, that the property continues to meet all the terms and conditions established as a condition of granting the exemption.

History: L. 1969, ch. 429, § 2; L. 1970, ch. 380, § 1; L. 1972, ch. 342, § 85; L. 1978, ch. 391, § 2; L. 1980, ch. 307, § 2; L. 1984, ch. 349, § 2; L. 1990, ch. 344, § 1; L. 1994, ch. 187, § 2; L. 2006, ch. 205, § 9; L. 2008, ch. 109, § 73; L. 2014, ch. 141, § 81; July 1.



79-213 Property exempt from taxation; initial request for exemption; forms, content and filing of request for exemption; recommendations by county appraiser; determination and order by state court of tax appeals; tax not required to be paid during pendency of application; abatement or refund of taxes by court; nonapplicability of provisions to certain exempt property.

79-213. Property exempt from taxation; initial request for exemption; forms, content and filing of request for exemption; recommendations by county appraiser; determination and order by state court of tax appeals; tax not required to be paid during pendency of application; abatement or refund of taxes by court; nonapplicability of provisions to certain exempt property. (a) Any property owner requesting an exemption from the payment of ad valorem property taxes assessed, or to be assessed, against their property shall be required to file an initial request for exemption, on forms approved by the state board of tax appeals and provided by the county appraiser.

(b) The initial exemption request shall identify the property for which the exemption is requested and state, in detail, the legal and factual basis for the exemption claimed.

(c) The request for exemption shall be filed with the county appraiser of the county where such property is principally located.

(d) After a review of the exemption request, and after a preliminary examination of the facts as alleged, the county appraiser shall recommend that the exemption request either be granted or denied, and, if necessary, that a hearing be held. If a denial is recommended, a statement of the controlling facts and law relied upon shall be included on the form.

(e) The county appraiser, after making such written recommendation, shall file the request for exemption and the recommendations of the county appraiser with the state board of tax appeals. With regard to a request for exemption from property tax pursuant to the provisions of K.S.A. 79-201g and 82a-409, and amendments thereto, not filed with the board of tax appeals by the county appraiser on or before the effective date of this act, if the county appraiser recommends the exemption request be granted, the exemption shall be provided in the amount recommended by the county appraiser and the county appraiser shall not file the request for exemption and recommendations of the county appraiser with the state board of tax appeals. The county clerk or county assessor shall annually make such adjustment in the taxes levied against the real property as the owner may be entitled to receive under the provisions of K.S.A. 79-201g, and amendments thereto, as recommended by the county appraiser, beginning with the first period, following the date of issue of the certificate of completion on which taxes are regularly levied, and during the years which the landowner is entitled to such adjustment.

(f) Upon receipt of the request for exemption, the board shall docket the same and notify the applicant and the county appraiser of such fact.

(g) After examination of the request for exemption and the county appraiser's recommendation related thereto, the board may fix a time and place for hearing, and shall notify the applicant and the county appraiser of the time and place so fixed. A request for exemption pursuant to: (1) Section 13 of article 11 of the constitution of the state of Kansas; or (2) K.S.A. 79-201a Second, and amendments thereto, for property constructed or purchased, in whole or in part, with the proceeds of revenue bonds under the authority of K.S.A. 12-1740 to 12-1749, inclusive, and amendments thereto, prepared in accordance with instructions and assistance which shall be provided by the department of commerce, shall be deemed approved unless scheduled for hearing within 30 days after the date of receipt of all required information and data relating to the request for exemption, and such hearing shall be conducted within 90 days after such date. Such time periods shall be determined without regard to any extension or continuance allowed to either party to such request. In any case where a party to such request for exemption requests a hearing thereon, the same shall be granted. Hearings shall be conducted in accordance with the provisions of the Kansas administrative procedure act. In all instances where the board sets a request for exemption for hearing, the county shall be represented by its county attorney or county counselor.

(h) Except as otherwise provided by subsection (g), in the event of a hearing, the same shall be originally set not later than 90 days after the filing of the request for exemption with the board.

(i) During the pendency of a request for exemption, no person, firm, unincorporated association, company or corporation charged with real estate or personal property taxes pursuant to K.S.A. 79-2004 and 79-2004a, and amendments thereto, on the tax books in the hands of the county treasurer shall be required to pay the tax from the date the request is filed with the county appraiser until the expiration of 30 days after the board issued its order thereon and the same becomes a final order. In the event that taxes have been assessed against the subject property, no interest shall accrue on any unpaid tax for the year or years in question nor shall the unpaid tax be considered delinquent from the date the request is filed with the county appraiser until the expiration of 30 days after the board issued its order thereon. In the event the board determines an application for exemption is without merit and filed in bad faith to delay the due date of the tax, the tax shall be considered delinquent as of the date the tax would have been due pursuant to K.S.A. 79-2004 and 79-2004a, and amendments thereto, and interest shall accrue as prescribed therein.

(j) In the event the board grants the initial request for exemption, the same shall be effective beginning with the date of first exempt use except that, with respect to property the construction of which commenced not to exceed 24 months prior to the date of first exempt use, the same shall be effective beginning with the date of commencement of construction.

(k) In conjunction with its authority to grant exemptions, the board shall have the authority to abate all unpaid taxes that have accrued from and since the effective date of the exemption. In the event that taxes have been paid during the period where the subject property has been determined to be exempt, the board shall have the authority to order a refund of taxes for the year immediately preceding the year in which the exemption application is filed in accordance with subsection (a).

(l) The provisions of this section shall not apply to: (1) Farm machinery and equipment exempted from ad valorem taxation by K.S.A. 79-201j, and amendments thereto; (2) personal property exempted from ad valorem taxation by K.S.A. 79-215, and amendments thereto; (3) wearing apparel, household goods and personal effects exempted from ad valorem taxation by K.S.A. 79-201c, and amendments thereto; (4) livestock; (5) all property exempted from ad valorem taxation by K.S.A. 79-201d, and amendments thereto; (6) merchants' and manufacturers' inventories exempted from ad valorem taxation by K.S.A. 79-201m, and amendments thereto; (7) grain exempted from ad valorem taxation by K.S.A. 79-201n, and amendments thereto; (8) property exempted from ad valorem taxation by K.S.A. 79-201a Seventeenth, and amendments thereto, including all property previously acquired by the secretary of transportation or a predecessor in interest, which is used in the administration, construction, maintenance or operation of the state system of highways. The secretary of transportation shall at the time of acquisition of property notify the county appraiser in the county in which the property is located that the acquisition occurred and provide a legal description of the property acquired; (9) property exempted from ad valorem taxation by K.S.A. 79-201a Ninth, and amendments thereto, including all property previously acquired by the Kansas turnpike authority which is used in the administration, construction, maintenance or operation of the Kansas turnpike. The Kansas turnpike authority shall at the time of acquisition of property notify the county appraiser in the county in which the property is located that the acquisition occurred and provide a legal description of the property acquired; (10) aquaculture machinery and equipment exempted from ad valorem taxation by K.S.A. 79-201j, and amendments thereto. As used in this section, "aquaculture" has the same meaning ascribed thereto by K.S.A. 47-1901, and amendments thereto; (11) Christmas tree machinery and equipment exempted from ad valorem taxation by K.S.A. 79-201j, and amendments thereto; (12) property used exclusively by the state or any municipality or political subdivision of the state for right-of-way purposes. The state agency or the governing body of the municipality or political subdivision shall at the time of acquisition of property for right-of-way purposes notify the county appraiser in the county in which the property is located that the acquisition occurred and provide a legal description of the property acquired; (13) machinery, equipment, materials and supplies exempted from ad valorem taxation by K.S.A. 79-201w, and amendments thereto; (14) vehicles owned by the state or by any political or taxing subdivision thereof and used exclusively for governmental purposes; (15) property used for residential purposes which is exempted pursuant to K.S.A. 79-201x, and amendments thereto, from the property tax levied pursuant to K.S.A. 2015 Supp. 72-6470, and amendments thereto; (16) from and after July 1, 1998, vehicles which are owned by an organization having as one of its purposes the assistance by the provision of transit services to the elderly and to disabled persons and which are exempted pursuant to K.S.A. 79-201 Ninth, and amendments thereto; (17) from and after July 1, 1998, motor vehicles exempted from taxation by K.S.A. 79-5107(e), and amendments thereto; (18) commercial and industrial machinery and equipment exempted from property or ad valorem taxation by K.S.A. 2015 Supp. 79-223, and amendments thereto; (19) telecommunications machinery and equipment and railroad machinery and equipment exempted from property or ad valorem taxation by K.S.A. 2015 Supp. 79-224, and amendments thereto; and (20) property exempted from property or ad valorem taxation by K.S.A. 2015 Supp. 79-234, and amendments thereto.

(m) The provisions of this section shall apply to property exempt pursuant to the provisions of section 13 of article 11 of the constitution of the state of Kansas.

(n) The provisions of subsection (k) as amended by this act shall be applicable to all exemption applications filed in accordance with subsection (a) after December 31, 2001.

History: L. 1980, ch. 307, § 1; L. 1984, ch. 349, § 3; L. 1986, ch. 370, § 2; L. 1988, ch. 375, § 3; L. 1988, ch. 356, § 313; L. 1989, ch. 288, § 3; L. 1990, ch. 345, § 4; L. 1992, ch. 287, § 2; L. 1994, ch. 23, § 1; L. 1995, ch. 254, § 4; L. 1997, ch. 126, § 35; L. 1997, ch. 187, § 3; L. 1998, ch. 130, § 36; L. 1998, ch. 146, § 5; L. 1999, ch. 126, § 13; L. 2003, ch. 156, § 3; L. 2004, ch. 180, § 13; L. 2006, ch. 205, § 10; L. 2008, ch. 182, § 17; L. 2009, ch. 143, § 32; L. 2014, ch. 132, § 4; L. 2015, ch. 4, § 74; July 1.

Revisor's Note:

Section was amended twice in the 2003 session, see also 79-213c.

Section was amended twice in the 2008 session, see also 79-213e.

Section was amended twice in the 2014 session, see also 79-213f.



79-213a Property exempt from taxation; alternative procedure for claiming exemption for property described by K.S.A. 79-201 Second.

79-213a. Property exempt from taxation; alternative procedure for claiming exemption for property described by K.S.A. 79-201 Second. Any group, association, corporation or individual who has not been assessed or levied a tax on its personal or real property prior to July 1, 1985, and who has applied for exemption from ad valorem taxation on such property premised upon use for purposes described in K.S.A. 79-201 Second, and amendments thereto, between July 1, 1986, and January 1, 1990, shall not be liable for any taxes prior to January 1, 1987, if such group, association, corporation or individual had a reasonable basis to believe that it would not be assessed or taxed under the laws of the state of Kansas, and did not deceive or otherwise mislead, by affirmative misrepresentation, the county appraiser or other taxing authority in relationship to the use or ownership of such property. The burden of proof shall rest with the party claiming exemption. Relief may be granted under this section by a court in any pending tax appeal, by remand to the state board of tax appeals or upon the filing of an initial application pursuant to K.S.A. 79-213, and amendments thereto.

History: L. 1988, ch. 371, § 1; L. 2008, ch. 109, § 75; L. 2014, ch. 141, § 83; July 1.



79-213d Same; procedure; inclusion of assessed valuation of certain property in taxing districts during exemption determination.

79-213d. Same; procedure; inclusion of assessed valuation of certain property in taxing districts during exemption determination. When any taxpayer has filed an application requesting an exemption from the payment of all or a portion of the ad valorem property taxes assessed, or to be assessed, against such taxpayer's property, the county appraiser shall notify the county clerk that the exemption application has been filed and the county clerk shall not be required to include the assessed valuation of such property in the applicable taxing districts until such time as the application is denied by the state board of tax appeals or, if judicial review of the board's order is sought, until such time as judicial review is finalized. The provisions of this section shall be effective on and after July 1, 2008.

History: L. 2008, ch. 182, § 3; L. 2014, ch. 141, § 84; July 1.



79-214 Property exempt from taxation; statement required upon cessation of exempt use; failure to file, penalty.

79-214. Property exempt from taxation; statement required upon cessation of exempt use; failure to file, penalty. Within 30 days after any property exempted from property taxation ceases to be used exclusively for an exempt purpose, the owner thereof shall file with the county appraiser of the county where such property is located a statement that the property has ceased to be used for an exempt purpose.  Any person required to file a statement pursuant to this section who fails to timely file such statement shall be subject to the same penalties prescribed by K.S.A. 79-1422, and amendments thereto, for the late filing of statements listing property for taxation purposes.

History: L. 1984, ch. 349, § 4; July 1.



79-215 Property exempt from taxation; personal property held for sale or display at certain functions.

79-215. Property exempt from taxation; personal property held for sale or display at certain functions. (a) The following personal property is exempt from all property or ad valorem taxes levied under the laws of this state: Personal property held for sale or display at, and in connection with, a fair, exposition, trade show, auction, bazaar, flea market or convention.

(b) The provisions of K.S.A. 79-213, and amendments thereto, shall not be applicable to property exempted under this section.

(c) Any dispute or grievance arising under this section shall be heard and determined by the board of county commissioners of the county wherein the property subject to the dispute or grievance is located.

(d) The provisions of this section shall apply to all taxable years commencing after December 31, 1986.

History: L. 1986, ch. 370, § 1; L. 1987, ch. 370, § 1; March 26.



79-219 Property exempt from taxation; mechanic's hand tools.

79-219. Property exempt from taxation; mechanic's hand tools. The following described property, to the extent herein specified, shall be and is hereby exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

All hand tools and hand tool boxes actually and regularly used exclusively by a mechanic in the construction or repair of machinery and equipment, including motor vehicles.

The provisions of this section shall apply to all taxable years commencing after December 31, 1985.

History: L. 1986, ch. 364, § 3; L. 1988, ch. 374, § 2; July 1.



79-220 Property exempt from taxation; antique and amateur-built aircraft.

79-220. Property exempt from taxation; antique and amateur-built aircraft. The following described property, to the extent herein specified, is hereby exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

Any antique aircraft and amateur-built aircraft used exclusively for recreational or display purposes, or any combination thereof. The term "antique aircraft" means all aircraft 30 years or older as determined by the date of manufacture. The term "amateur-built aircraft" means an aircraft, manned or unmanned, the major portion of which has been fabricated and assembled by a person or persons who undertook the construction project solely for their own education or recreation.

The provisions of this section shall apply to all taxable years commencing after December 31, 2013.

History: L. 1987, ch. 363, § 1; L. 1987, ch. 367, § 1; L. 2014, ch. 132, § 5; July 1.



79-221 Property exempt from taxation; leased real and personal property of certain economic development corporations.

79-221. Property exempt from taxation; leased real and personal property of certain economic development corporations. The following described property, to the extent herein specified, shall be exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

(a) All buildings, together with the land upon which such buildings are located, and all tangible personal property rented or leased from a lessor having a 51% or more ownership interest in the lessee, from a lessor in which the lessee has a 51% or more ownership interest or from a lessor which is a community based not-for-profit economic development corporation organized under the laws of this state which is exempt from federal income taxation pursuant to paragraphs (4) and (6) of subsection (c) of section 501 of the federal internal revenue code of 1986 as in effect on January 1, 1990, if: (1) Such rented or leased property is integrally associated with other property which has been exempted pursuant to section 13 of article 11 of the Kansas constitution, and (2) such leased property is otherwise used exclusively for the same exempt purpose for which the exemption was granted pursuant to section 13 of article 11 of the Kansas constitution.

(b) For the purposes of this section, a community based not-for-profit economic development corporation shall mean a corporation organized and existing solely for the purpose of engaging in economic development activities and improving the economic climate of the county wherein lies the principal office of the corporation.

(c) The exemption granted pursuant to this section shall expire at the expiration of the same period of years for which the exemption was granted by the county or city for property owned by such lessee.

(d) The provisions of this section shall apply to all taxable years commencing after December 31, 1993.

History: L. 1990, ch. 345, § 5; L. 1994, ch. 268, § 5; May 5.



79-222 Property exempt from taxation; certain buildings constructed on property of state educational institutions and operated by Kansas not-for-profit entity.

79-222. Property exempt from taxation; certain buildings constructed on property of state educational institutions and operated by Kansas not-for-profit entity. (a) The following described property, to the extent specified, shall be and is hereby exempt from all property or ad valorem taxes levied under the laws of Kansas:

Any building constructed on property of a state educational institution under the supervision of the state board of regents, owned by a municipality and operated by a Kansas not-for-profit entity comprised of one or more state universities and municipalities for the purpose of strategic technology acquisition and commercialization, and any personal property located therein.

(b) The provisions of this section shall apply to all taxable years commencing after December 31, 2004.

History: L. 2005, ch. 161, § 3; July 1.



79-223 Same; certain commercial and industrial machinery and equipment.

79-223. Same; certain commercial and industrial machinery and equipment. (a) It is the purpose of this section to promote, stimulate, foster and encourage new investments in commercial and industrial machinery and equipment in the state of Kansas, to contribute to the economic recovery of the state, to enhance business opportunities in the state, to encourage the location of new businesses and industries in the state as well as the retention and expansion of existing businesses and industries and to promote the economic stability of the state by maintaining and providing employment opportunities, thereby contributing to the general welfare of the citizens of the state, by exempting from property taxation all newly purchased or leased commercial and industrial machinery and equipment, including machinery and equipment transferred into this state for the purpose of expanding an existing business or for the creation of a new business.

(b) The following described property, to the extent specified by this section, shall be and is hereby exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

First. Commercial and industrial machinery and equipment acquired by qualified purchase or lease made or entered into after June 30, 2006, as the result of a bona fide transaction not consummated for the purpose of avoiding taxation.

Second. Commercial and industrial machinery and equipment transported into this state after June 30, 2006, for the purpose of expanding an existing business or creation of a new business.

(c) Any purchase, lease or transportation of commercial and industrial machinery and equipment consummated for the purpose of avoiding taxation shall subject the property to the penalty provisions of K.S.A. 79-1422 and 79-1427a, and amendments thereto. The county appraiser shall not reclassify any property that is properly classified for property tax purposes within subclass (5) of class 2 of section 1 of article 11 of the constitution of the state of Kansas.

(d) As used in this section:

(1) "Acquired" shall not include the transfer of property pursuant to an exchange for stock securities, or the transfer of assets from one going concern to another due to a merger, reorganization or other consolidation;

(2) "commercial and industrial machinery and equipment" means property classified for property tax purposes within subclass (5) of class 2 of section 1 of article 11 of the constitution of the state of Kansas, but shall not include any electric generation facility or addition to an electric generation facility that is used predominately to produce and generate electricity utilizing renewable energy resources or technologies as defined in K.S.A. 79-201, and amendments thereto;

(3) "qualified lease" means a lease of commercial and industrial machinery and equipment for not less than 30 days for fair and valuable consideration where such machinery and equipment is physically transferred to the lessee to be used in the lessee's business or trade; and

(4) "qualified purchase" means a purchase of commercial and industrial machinery and equipment for fair and valuable consideration where such machinery and equipment is physically transferred to the purchaser to be used in the purchaser's business or trade.

(e) The secretary of revenue is hereby authorized to adopt rules and regulations to administer the provisions of this section.

History: L. 2006, ch. 205, § 1; L. 2008, ch. 182, § 18; L. 2015, ch. 75, § 5; July 1.



79-224 Same; certain telecommunications machinery and equipment and railroad machinery and equipment.

79-224. Same; certain telecommunications machinery and equipment and railroad machinery and equipment. (a) It is the purpose of this section to promote, stimulate, foster and encourage new investments in telecommunications machinery and equipment and railroad machinery and equipment in the state of Kansas, to recognize the dramatic changes within the telecommunications industry, to contribute to the economic recovery of the state, to enhance business opportunities in the state, to encourage the location of new businesses and industries in the state as well as the retention and expansion of existing businesses and industries and to promote the economic stability of the state by maintaining and providing employment opportunities, thereby contributing to the general welfare of the citizens of the state, by exempting from property taxation certain newly purchased or leased telecommunications machinery and equipment and railroad machinery and equipment, including all such machinery and equipment transferred into this state for the purpose of expanding an existing business or for the creation of a new business.

(b) The following described property, to the extent specified by this section, shall be and is hereby exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

First. Telecommunications machinery and equipment and railroad machinery and equipment acquired by qualified purchase or lease made or entered into after June 30, 2006, as the result of a bona fide transaction not consummated for the purpose of avoiding taxation.

Second. Telecommunications machinery and equipment and railroad machinery and equipment transported into this state after June 30, 2006, for the purpose of expanding an existing business or creation of a new business.

(c) As used in this section:

(1) "Acquired" shall not include the transfer of property pursuant to an exchange for stock securities, or the transfer of assets from one going concern to another due to a merger, reorganization or other consolidation;

(2) "qualified lease" means a lease of telecommunications machinery and equipment or railroad machinery and equipment for not less than 30 days for fair and valuable consideration where such machinery and equipment is physically transferred to the lessee to be used in the lessee's business or trade;

(3) "qualified purchase" means a purchase of telecommunications machinery and equipment or railroad machinery and equipment for fair and valuable consideration where such machinery and equipment is physically transferred to the purchaser to be used in the purchaser's business or trade;

(4) "railroad machinery and equipment" means railroad machinery and equipment classified for property tax purposes within subclass (3) of class 2 of section 1 of article 11 of the constitution of the state of Kansas; and

(5) "telecommunications machinery and equipment" means network administrative assets; central office equipment; information, station and customer equipment; and outside plant equipment of a telecommunication company.

(d) The secretary of revenue is hereby authorized to adopt rules and regulations to administer the provisions of this section.

History: L. 2006, ch. 205, § 3; July 1.



79-225 Property exempt from taxation; certain integrated coal gasification power plant property.

79-225. Property exempt from taxation; certain integrated coal gasification power plant property. (a) The following described property, to the extent herein specified, shall be exempt from all property taxes levied under the laws of the state of Kansas:

(1) Any new integrated coal gasification power plant property or any expanded integrated coal gasification power plant property.

(2) All property purchased for or constructed or installed at an integrated coal gasification power plant to comply with air emission standards imposed by state or federal law.

(b) The provisions of subsection (a) shall apply from and after purchase or commencement of construction or installation of such property and for the 12 taxable years immediately following the taxable year in which construction or installation of such property is completed.

(c) The provisions of this section shall apply to all taxable years commencing after December 31, 2005.

(d) As used in this section:

(1) "Expanded integrated coal gasification power plant property" means any real or tangible personal property purchased, constructed or installed for incorporation in and use as part of an expansion of an existing integrated coal gasification power plant, construction of which expansion begins after December 31, 2005.

(2) "Expansion of an existing integrated coal gasification power plant" means expansion of the capacity of an existing integrated coal gasification power plant by at least 10% of such capacity.

(3) "Integrated coal gasification power plant" has the meaning provided by K.S.A. 2015 Supp. 79-32,238, and amendments thereto.

(4) "New integrated coal gasification power plant property" means any real or tangible personal property purchased, constructed or installed for incorporation in and use as part of an integrated coal gasification power plant, construction of which begins after December 31, 2005.

History: L. 2006, ch. 209, § 26; July 1.



79-226 Property exempt from taxation; certain refinery property.

79-226. Property exempt from taxation; certain refinery property. (a) The following described property, to the extent herein specified, shall be exempt from all property taxes levied under the laws of the state of Kansas: Any new refinery property, any expanded refinery property or any restored refinery property.

(b) The provisions of subsection (a) shall apply from and after purchase or commencement of construction or installation of such property and for the 10 taxable years immediately following the taxable year in which construction or installation of such property is completed.

(c) The provisions of this section shall apply to all taxable years commencing after December 31, 2005.

(d) As used in this section:

(1) "Expanded refinery property" means any real or tangible personal property purchased, constructed or installed for incorporation in and use as part of an expansion of an existing refinery, construction of which expansion begins after December 31, 2005.

(2) "Expansion of an existing refinery" means expansion of the capacity of an existing refinery by at least 10% of such capacity.

(3) "New refinery property" means any real or tangible personal property purchased, constructed or installed for incorporation in and use as part of a refinery, construction of which begins after December 31, 2005.

(4) "Refinery" has the meaning provided by K.S.A. 2015 Supp. 79-32,217, and amendments thereto.

(5) "Restored refinery property" means any real or tangible personal property purchased, constructed or installed for incorporation in and use as part of restoration of production of a refinery which has been out of production for five or more years.

History: L. 2006, ch. 209, § 31; July 1.



79-227 Property exempt from taxation; certain crude oil or natural gas pipeline property.

79-227. Property exempt from taxation; certain crude oil or natural gas pipeline property. (a) The following described property, to the extent herein specified, shall be exempt from all property taxes levied under the laws of the state of Kansas: Any new qualifying pipeline property.

(b) The provisions of subsection (a) shall apply from and after purchase or commencement of construction or installation of such property and for the 10 taxable years immediately following the taxable year in which construction or installation of such property is completed.

(c) The provisions of this section shall apply to all taxable years commencing after December 31, 2005.

(d) As used in this section:

(1) "New qualifying pipeline property" means any real or tangible personal property purchased, constructed or installed for incorporation in and use as part of a new qualifying pipeline, construction of which begins after December 31, 2005.

(2) "Qualifying pipeline" has the meaning provided by K.S.A. 2015 Supp. 79-32,223, and amendments thereto.

History: L. 2006, ch. 209, § 34; July 1.



79-228 Property exempt from taxation; certain integrated coal or coke gasification nitrogen fertilizer plant property.

79-228. Property exempt from taxation; certain integrated coal or coke gasification nitrogen fertilizer plant property. (a) The following described property, to the extent herein specified, shall be exempt from all property taxes levied under the laws of the state of Kansas: Any new integrated coal or coke gasification nitrogen fertilizer plant property or any expanded integrated coal or coke gasification nitrogen fertilizer plant property.

(b) The provisions of subsection (a) shall apply from and after purchase or commencement of construction or installation of such property and for the 10 taxable years immediately following the taxable year in which construction or installation of such property is completed.

(c) The provisions of this section shall apply to all taxable years commencing after December 31, 2005.

(d) As used in this section:

(1) "Expanded integrated coal or coke gasification nitrogen fertilizer plant property" means any real or tangible personal property purchased, constructed or installed for incorporation in and use as part of an expansion of an existing integrated coal or coke gasification nitrogen fertilizer plant, construction of which expansion begins after December 31, 2005.

(2) "Expansion of an existing integrated coal or coke gasification nitrogen fertilizer plant" means expansion of the capacity of an existing integrated coal or coke gasification nitrogen fertilizer plant by at least 20% of such capacity.

(3) "Integrated coal or coke gasification nitrogen fertilizer plant" has the meaning provided by K.S.A. 2015 Supp. 79-32,228, and amendments thereto.

(4) "New integrated coal or coke gasification nitrogen fertilizer plant property" means any real or tangible personal property purchased, constructed or installed for incorporation in and use as part of an integrated coal or coke gasification nitrogen fertilizer plant, construction of which begins after December 31, 2005.

History: L. 2006, ch. 209, § 36; July 1.



79-229 Property exempt from taxation; certain biomass-to-energy plant property.

79-229. Property exempt from taxation; certain biomass-to-energy plant property. (a) The following described property, to the extent herein specified, shall be exempt from all property taxes levied under the laws of the state of Kansas: Any new biomass-to-energy plant property or any expanded biomass-to-energy plant property.

(b) The provisions of subsection (a) shall apply from and after purchase or commencement of construction or installation of such property and for the 10 taxable years immediately following the taxable year in which construction or installation of such property is completed.

(c) The provisions of this section shall apply to all taxable years commencing after December 31, 2005.

(d) As used in this section:

(1) "Biomass-to-energy plant" has the meaning provided by K.S.A. 2015 Supp. 79-32,233, and amendments thereto.

(2) "Expanded biomass-to-energy plant property" means any real or tangible personal property purchased, constructed or installed for incorporation in and use as part of an expansion of an existing biomass-to-energy plant, construction of which expansion begins after December 31, 2005.

(3) "Expansion of an existing biomass-to-energy plant" means expansion of the capacity of an existing biomass-to-energy plant by at least 10% of such capacity.

(4) "New biomass-to-energy plant property" means any real or tangible personal property purchased, constructed or installed for incorporation in and use as part of a biomass-to-energy plant, construction of which begins after December 31, 2005.

History: L. 2006, ch. 209, § 38; L. 2007, ch. 113, § 20; July 1.



79-230 Property exempt from taxation; nuclear generation facility property.

79-230. Property exempt from taxation; nuclear generation facility property. (a) The following described property, to the extent herein specified, shall be exempt from all property taxes levied under the laws of the state of Kansas:

Any new nuclear generation facility property.

(b) The provisions of subsection (a) shall apply from and after purchase or commencement of construction or installation of such property and for the 10 taxable years immediately following the taxable year in which construction or installation of such property is completed.

(c) The provisions of this section shall apply to all taxable years commencing after December 31, 2006.

(d) The owner or owners of any new nuclear generation facility property shall pay to the appropriate taxing subdivisions of the state a payment in lieu of taxes in an amount equal to the amount which would have been levied upon the real property portion of such property if such real property were subject to ad valorem taxes as long as any exemption granted pursuant to this section is still in effect, and such taxing subdivision is authorized to receive and expend revenue resulting therefrom in the manner as otherwise provided by law.

(e) As used in this section:

(1) "Existing nuclear generation facility" means a nuclear generation facility which is in existence on January 1, 2007.

(2) "New nuclear generation facility property" means any real or tangible personal property purchased, constructed or installed for incorporation in and use as part of a nuclear generation facility, of which construction begins after December 31, 2006, and which is within three miles of the reactor of an existing nuclear generation facility.

(3) "Nuclear generation facility" means any physical plant utilizing nuclear energy as the primary fuel for the production or generation of electricity or electric power.

History: L. 2007, ch. 113, § 1; July 1.



79-231 Property exempt from taxation; waste heat utilization system property at electric generation facility.

79-231. Property exempt from taxation; waste heat utilization system property at electric generation facility. (a) The following described property, to the extent herein specified, shall be exempt from all property taxes levied under the laws of the state of Kansas: Any waste heat utilization system property.

(b) The provisions of subsection (a) shall apply from and after purchase or commencement of construction or installation of such property and for the 10 taxable years immediately following the taxable year in which construction or installation of such property is completed.

(c) The provisions of this section shall apply to all taxable years commencing after December 31, 2006.

(d) As used in this section:

(1) "Waste heat utilization system" has the meaning provided in K.S.A. 2015 Supp. 74-8949d, and amendments thereto.

(2) "Waste heat utilization system property" means any real or tangible personal property purchased, constructed or installed for incorporation in and use as part of a waste heat utilization system.

History: L. 2007, ch. 113, § 17; July 1.



79-232 Property exempt from taxation; biofuel storage and blending equipment.

79-232. Property exempt from taxation; biofuel storage and blending equipment. (a) The following described property, to the extent herein specified, shall be exempt from all property taxes levied under the laws of the state of Kansas: Any storage and blending equipment.

(b) The provisions of subsection (a) shall apply from and after installation of such equipment and for the 10 taxable years immediately following the taxable year in which installation of such equipment is completed.

(c) The provisions of this section shall apply to all taxable years commencing after December 31, 2006.

(d) As used in this section, "storage and blending equipment" has the meaning provided in K.S.A. 2015 Supp. 79-32,251, and amendments thereto.

History: L. 2007, ch. 113, § 37; July 1.



79-233 Property exempt from taxation; carbon dioxide capture, sequestration or utilization property.

79-233. Property exempt from taxation; carbon dioxide capture, sequestration or utilization property. (a) The following described property, to the extent herein specified, shall be exempt from all property taxes levied under the laws of the state of Kansas: Any carbon dioxide capture, sequestration or utilization property; and any electric generation unit which captures and sequesters all carbon dioxide and other emissions.

(b) The provisions of subsection (a) shall apply from and after purchase or commencement of construction or installation of such property and for the five taxable years immediately following the taxable year in which construction or installation of such property is completed.

(c) The provisions of this section shall apply to all taxable years commencing after December 31, 2007.

(d) As used in this section, "carbon dioxide capture, sequestration or utilization property" means: (1) Any machinery and equipment used to capture carbon dioxide from industrial and other anthropogenic sources or to convert such carbon dioxide into one or more products; (2) any carbon dioxide injection well, as defined in K.S.A. 2015 Supp. 55-1637, and amendments thereto; and (3) any machinery and equipment used to recover carbon dioxide from sequestration.

History: L. 2007, ch. 73, § 6; July 1.



79-234 Same; certain tangible personal property.

79-234. Same; certain tangible personal property. (a) The following described property, to the extent specified by this section, shall be and is hereby exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

First. Any property classified for property tax purposes pursuant to section 1 of article 11 of the constitution of the state of Kansas in subclass (6) of class 2 which, except for the operation of the provisions of this section, would be required to be listed for the purpose of taxation pursuant to K.S.A. 79-306, and amendments thereto, whose purchase price is $750 or less.

(b) The provisions of this section shall apply to all taxable years commencing after December 31, 2008.

History: L. 2008, ch. 182, § 6; June 5.



79-235 Same; certain buildings constructed on property of university of Kansas or related endowment association owned or operated by Kansas not-for-profit entity for strategic technology acquisition and commercialization incubator purposes.

79-235. Same; certain buildings constructed on property of university of Kansas or related endowment association owned or operated by Kansas not-for-profit entity for strategic technology acquisition and commercialization incubator purposes. (a) The following described property, to the extent specified by this section, shall be and is hereby exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

First. Any building constructed on property of the university of Kansas or a related endowment association, or both, owned or operated, or both, by a Kansas not-for-profit entity, for the purpose of a strategic technology acquisition and commercialization incubator, and any personal property located therein.

(b) The provisions of this section shall apply to all tax years commencing after December 31, 2008.

History: L. 2008, ch. 182, § 7; June 5.



79-250 Poultry and rabbit confinement facilities and swine production facilities not allowed to be exempt from ad valorem taxation.

79-250. Poultry and rabbit confinement facilities and swine production facilities not allowed to be exempt from ad valorem taxation. No city or county may grant any exemption from ad valorem taxation under section 13 of article 11 of the Constitution of the state of Kansas for all or any portion of the appraised valuation of all or any part of the buildings, improvements, tangible personal property and land of any poultry confinement facility, rabbit confinement facility or swine production facility which is on agricultural land and which is owned or operated by a corporation or limited liability company. As used in this section, "corporation," "limited liability company," "agricultural land," "poultry confinement facility," "rabbit confinement facility" and "swine production facility" have the meanings respectively ascribed thereto by K.S.A. 17-5903, and amendments thereto.

History: L. 1987, ch. 368, § 3; L. 1988, ch. 99, § 57; L. 1994, ch. 130, § 5; April 14.



79-251 Procedure governing grant of property tax exemptions pursuant to section 13 of article 11 of constitution.

79-251. Procedure governing grant of property tax exemptions pursuant to section 13 of article 11 of constitution. Prior to the granting of an exemption for any property from ad valorem taxation pursuant to the provisions of section 13 of article 11 of the constitution of the state of Kansas, the board of county commissioners of any county or the governing body of any city, as the case requires, shall be required to do the following:

(a) Develop and adopt official policies and procedures for the granting of such exemptions including:

(1) The required preparation of an analysis of the costs and benefits of each exemption, including the effect of the exemption on state revenues, prior to the granting of such exemption;

(2) a procedure for monitoring the compliance of a business receiving an exemption with any terms or conditions established by the governing body for the granting of the exemption;

(b) conduct a public hearing on the granting of such exemption. Notice of the public hearing shall be published at least once seven days prior to the hearing in the official city or county newspaper, as the case requires, and shall indicate the purpose, time and place thereof. In addition to such publication notice, the city or county clerk, as the case requires, shall notify in writing the governing body of the city or county and unified school district within which the property proposed for exemption is located; and

(c) adopt a resolution containing the following findings of fact:

(1) That the property for which the exemption is to be granted will be used exclusively for the purposes specified in section 13 of article 11 of the constitution of the state of Kansas; and

(2) if the business using the property is relocating from one city or county to another within this state, that the business has received approval of the secretary of commerce prior to qualifying for the exemption upon a finding by the secretary that such relocation is necessary to prevent the business from relocating outside this state.

(d) Any listing of property submitted by the business as part of the exemption process shall not constitute a classification of the property. Classification of any property acquired during the tax exemption shall be determined at the end of the exemption period in accordance with K.S.A. 2015 Supp. 79-262, and amendments thereto.

History: L. 1990, ch. 345, § 1; L. 1994, ch. 187, § 3; L. 1998, ch. 146, § 6; L. 2003, ch. 154, § 92; L. 2014, ch. 140, § 10; July 1.



79-252a Exemption of certain property pursuant to section 13 of article 11 of constitution not applicable to school district taxation.

79-252a. Exemption of certain property pursuant to section 13 of article 11 of constitution not applicable to school district taxation. No ad valorem tax exemption for real or personal property, located within a redevelopment district established pursuant to K.S.A. 74-8921, and amendments thereto, granted after the effective date of this act by the governing body of any city or the board of county commissioners of any county pursuant to the provisions of section 13 of article 11 of the Kansas constitution shall be deemed to exempt any such property from the ad valorem property tax levied by or on behalf of a school district.

History: L. 1999, ch. 158, § 14; July 1.



79-253 Applicability of amendments to 79-201, 79-251 and 12-1749d.

79-253. Applicability of amendments to 79-201, 79-251 and 12-1749d. Provisions added by amendments of this act to K.S.A. 79-201a and K.S.A. 79-251 and amendments thereto, and K.S.A. 1997 Supp. 12-1749d, and amendments thereto, shall not be applicable with respect to the exemption of property constructed or purchased by revenue bonds for which a city or county has issued a letter of intent, resolution of intent or inducement resolution prior to the effective date of this act or with respect to property exempted pursuant to section 13 of article 11 of the Kansas constitution by resolution or ordinance of a board of county commissioners of any county or a governing body of any city enacted prior to the effective date of this act.

History: L. 1994, ch. 187, § 6; Jan. 1, 1995.



79-254 Exempt property deemed used exclusively, when.

79-254. Exempt property deemed used exclusively, when. (a) Any real property, or portion thereof, which is otherwise exempt from property taxation pursuant to the provisions of K.S.A. 79-201, 79-201a, 79-201b, 79-201g and amendments thereto, and which is leased or otherwise used for the location of a wireless communications tower, antenna or relay site, shall be deemed to be used exclusively for the purposes of such sections.

(b) The provisions of this section shall be applicable to all taxable years commencing after December 31, 1995.

History: L. 1997, ch. 126, § 38; July 1.



79-255 Property tax refund for oil lease property; claim procedures.

79-255. Property tax refund for oil lease property; claim procedures. (a) For all taxable years commencing after December 31, 1999, and subject to the provisions of this section, there shall be allowed as a property tax refund to the operator of an oil lease an amount equal to 50% of the total amount of property tax levied and actually and timely paid by the operator for a property tax year which is attributable to the working interest of an oil lease the average daily production per well from which is 15 barrels or less when the price per barrel of oil is $16 or less, as prescribed in the oil and gas appraisal guide by the director of property valuation for the applicable tax year. No refund shall be allowed for property tax paid upon machinery and equipment for which a credit is claimed pursuant to K.S.A. 2015 Supp. 79-32,206, and amendments thereto.

(b) No claim for a refund allowable pursuant to subsection (a) shall be paid unless filed with and in possession of the department of revenue on or before April 15 of the year next succeeding the year in which such taxes were paid, except that the director of taxation may extend the time for filing any claim or accept a claim filed after the deadline for filing when good cause exists therefor if the claim has been filed within three years of the deadline.

(c) The allowable amount of such claim shall be paid to the operator from the income tax refund fund upon warrants of the director of accounts and reports pursuant to vouchers approved by the director of taxation or by any person designated by the claimant, but no warrant issued hereunder shall be drawn in an amount of less than $5. No interest shall be allowed on any payment made to an operator pursuant to this section.

(d) Insofar as the same may be made applicable, the provisions of K.S.A. 79-3226, and amendments thereto, shall apply to claims for refunds allowable pursuant to this section which may become in dispute.

(e) The department of revenue shall devise and provide forms and instructions necessary to administer this section, and the secretary of revenue may adopt rules and regulations for such purpose.

History: L. 2000, ch. 184, § 29; L. 2001, ch. 57, § 5; April 12.



79-256 Independent power producer property and pollution control devices; definitions.

79-256. Independent power producer property and pollution control devices; definitions. As used in K.S.A. 2015 Supp. 79-256 and 79-257, and amendments thereto:

(a) "Independent power producer property" means all or any portion of property used solely in the generation, marketing and sale of electricity generated by an electric generation facility described in subsection (e) of K.S.A. 66-104, and amendments thereto. Independent power producer property shall not include property used in generating electricity by nuclear resources or technologies or by renewable energy resources or technologies, as defined in K.S.A. 79-201, and amendments thereto;

(b) "peak load plant" means an independent power plant used during maximum load periods.

History: L. 2001, ch. 206, § 2; July 1.



79-257 Same; exemption from taxation.

79-257. Same; exemption from taxation. The following described property, to the extent herein specified, shall be exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

(a) All electric generation facilities described in subsection (e) of K.S.A. 66-104, and amendments thereto.

(b) The provisions of subsection (a) shall apply:

(1) Except as provided in paragraph (2), from and after commencement of construction of such property and for the 12 taxable years immediately following the taxable year in which construction of such property is completed; or

(2) for peak load plants, from and after commencement of construction of such property and for the six taxable years immediately following the taxable year in which construction of such property is completed.

(c) All pollution control devices purchased for or constructed or installed at electric generation facilities described in subsection (e) of K.S.A. 66-104, and amendments thereto.

(d) The provisions of subsection (c) shall apply:

(1) Except as provided in paragraph (2), from and after purchase or commencement of construction or installation of such property and for the 12 taxable years immediately following the taxable year in which such property is purchased or construction or installation of such property is completed; or

(2) for a peak load plant, from and after purchase or commencement of construction or installation of such property and for the six taxable years immediately following the taxable year in which such property is purchased or construction or installation of such property is completed.

(e) The provisions of this section shall apply to all taxable years commencing after December 31, 2000.

History: L. 2001, ch. 206, § 3; July 1.



79-258 Property exempt from taxation; certain electric public utility property and pollution control devices.

79-258. Property exempt from taxation; certain electric public utility property and pollution control devices. The following described property, to the extent herein specified, shall be exempt from all property taxes levied under the laws of the state of Kansas:

(a) All electric generation facilities and additions to electric generation facilities described in subsection (b)(2)(C) of K.S.A. 66-128, and amendments thereto.

(b) The provisions of subsection (a) shall apply: (1) Except as provided in paragraph (2), from and after commencement of construction of such property and for the 10 taxable years immediately following the taxable year in which construction of such property is completed; or (2) for a peak load plant, from and after commencement of construction of such peak load plant and for the four taxable years immediately following the taxable year in which construction of such property is completed.

(c) All pollution control devices purchased for or constructed or installed at electric generation facilities described in subsection (b)(2)(C) of K.S.A. 66-128, and amendments thereto.

(d) The provisions of subsection (c) shall apply: (1) Except as provided in paragraph (2), from and after purchase or commencement of construction or installation of such property and for the 10 taxable years immediately following the taxable year in which such property is purchased or construction or installation of such property is completed; or (2) for a peak load plant, from and after purchase or commencement of construction or installation of such property and for the four taxable years immediately following the taxable year in which such property is purchased or construction or installation of such property is completed.

(e) As used in this section, "peak load plant" means an electric generation facility used during maximum load periods.

(f) The provisions of this section shall apply to all taxable years commencing after December 31, 2000.

History: L. 2001, ch. 207, § 2; L. 2008, ch. 174, § 6; July 1.



79-259 Property exempt from taxation; certain electric transmission lines and appurtenances.

79-259. Property exempt from taxation; certain electric transmission lines and appurtenances. The following described property, to the extent herein specified, shall be exempt from all property or ad valorem taxes levied under the laws of the state of Kansas:

(a) All electric transmission lines and appurtenances described in subsection (b)(2)(D) of K.S.A. 66-128, and amendments thereto, and the right-of-way on which such lines are located.

(b) The provisions of this section shall apply to property the construction of which is completed after December 31, 2000, and for the 10 taxable years immediately following the taxable year in which construction of such property is completed.

(c) The provisions of this section shall apply to all taxable years commencing after December 31, 2000.

History: L. 2001, ch. 207, § 4; L. 2008, ch. 174, § 7; July 1.



79-260 Property exempt from taxation; new automobile manufacturing property.

79-260. Property exempt from taxation; new automobile manufacturing property. (a) The following described property, to the extent herein specified, shall be exempt from all property taxes levied under the laws of Kansas:

Any new automobile manufacturing property.

(b) The provisions of subsection (a) shall apply from and after the later of the purchase or commencement of construction of such property and continue only for a period thereafter until 10 calendar years following the calendar year in which construction of such property is completed.

(c) The provisions of this section shall apply to all taxable years beginning after December 31, 2011.

(d) The owner of any new automobile manufacturing property shall pay in lieu of taxes in an amount mutually agreed to by the governing body of the appropriate taxing subdivisions and the owners as long as this exemption is in effect. The in lieu of taxes shall be paid at the same time taxes are required to be paid pursuant to K.S.A. 79-2004 and 79-2004a, and amendments thereto. The county treasurer shall apportion such in lieu of tax payments among the taxing subdivisions of this state in the territory in which the facility is located. Any payment in lieu of taxes shall be divided by the county treasurer among such taxing subdivisions in the same proportion that the amount of the total mill levy of each individual taxing subdivision bears to the aggregate of such levies of all the taxing subdivisions among which the division is to be made. The county treasurer shall pay such amounts to the taxing subdivisions at the same time or times as their regular operating tax rate mill levy is paid to them. Based upon the assessed valuation which such facility would have if it were upon the tax rolls of the county, the county clerk shall compute the total of the property taxes which would be levied upon such facility by all taxing subdivisions within which the facility is located if such property were taxable.

(e) As used in this section:

(1) "Appropriate taxing subdivisions" means the county, city or unified government jurisdiction in which the new automobile property is located; and

(2) "new automobile manufacturing property" means any real property purchased or constructed after December 31, 2011, owned by a business with an NAICS code of 336111, provided such property:

(A) Includes a building or addition to a building constructed after December 31, 2011, having not less than 50,000 square feet of floorspace; and

(B) was purchased or constructed after December 31, 2011, for a total cost of not less than $10,000,000 including the cost of both the land and buildings.

History: L. 2013, ch. 87, § 8; Apr. 25.



79-261 Procedure governing classification of property for purposes of exemption under 79-223.

79-261. Procedure governing classification of property for purposes of exemption under 79-223. (a) (1) The provisions of this section are intended to codify the original legislative intent of the 2006 law exempting from ad valorem taxation commercial and industrial machinery and equipment purchased, leased or transported into the state after June 30, 2006, pursuant to K.S.A. 2015 Supp. 79-223, and amendments thereto.

(2) As used in this section, "commercial and industrial machinery and equipment" means property classified within subclass (5) of class 2 of section 1 of article 11 of the constitution of the state of Kansas.

(b) (1) In determining the classification of property for ad valorem tax purposes, the county appraiser shall conform to the definitions of real and personal property in Kansas law and to the factors set forth in the personal property guide devised or prescribed by the director of property valuation pursuant to K.S.A. 75-5105a(b), and amendments thereto.

(2) Where the proper classification of commercial and industrial machinery and equipment is not clearly determined from the definitions of real and personal property provided in Kansas law, the appraiser shall use the three part fixture law test as set forth in the personal property guide prescribed by the director of property valuation pursuant to K.S.A. 75-5105a(b), and amendments thereto, and shall consider the following:

(A) The annexation of the machinery and equipment to the real estate;

(B) the adaptation to the use of the realty to which it is attached and determination whether the property at issue serves the real estate; and

(C) the intention of the party making the annexation, based on the nature of the item affixed; the relation and situation of the party making the annexation; the structure and mode of annexation; and the purpose or use for which the annexation was made.

(3) The basic factors for clarifying items as real or personal property are their designated use and purpose. The determination of whether property is real or personal must be made on a case-by-case basis. All three parts of the three-part fixture test must be satisfied for the item to be classified as real property.

History: L. 2014, ch. 140, § 1; July 1.



79-262 Classification of property constructed with proceeds of industrial revenue bonds; notification to county appraiser; appeals; reclassification.

79-262. Classification of property constructed with proceeds of industrial revenue bonds; notification to county appraiser; appeals; reclassification. (a) After July 1, 2014, the owner of any project being constructed with the proceeds of industrial revenue bonds which has been exempted from ad valorem taxation pursuant to K.S.A. 79-201a Second, and amendments thereto, or the owner of any property exempted from ad valorem taxation pursuant to section 13 of article 11 of the constitution of the state of Kansas, shall within 30 days of the completion of any improvement on the project, notify the county appraiser of such completion and the county appraiser upon receipt of such notification shall classify such improvement as real property, personal property or a combination of both real and personal property within 180 days of receipt of the notice, and shall notify the owner of such classification. The owner, if aggrieved by the county appraiser's classification, may appeal such classification to the court of tax appeals pursuant to K.S.A. 79-1409, and amendments thereto. For property described in K.S.A. 2015 Supp.79-5b01, and amendments thereto, the county appraiser appraising such property or the taxpayer may request that the director of property valuation contract with an independent appraiser pursuant to the provisions of K.S.A. 2015 Supp. 79-5b01 through 79-5b03, and amendments thereto, to determine classification of such property.

(b) Any property classified in accordance with subsection (a) shall not be reclassified within two years after the expiration of the tax exemption period absent the approval of the court of tax appeals upon a hearing in a decision upheld upon appeal, if any, and:

(1) A material physical change to such property has occurred;

(2) a material change in the use of such property has occurred; or

(3) a substantial change in directly applicable law has occurred.

(c) After the expiration of the two years, the appraiser shall classify such property as required by K.S.A. 79-1459, and amendments thereto.

History: L. 2014, ch. 140, § 2; July 1.






Article 3 LISTING PROPERTY FOR TAXATION

79-301 Personal property to be listed and assessed.

79-301. Personal property to be listed and assessed. All tangible personal property subject to taxation shall be listed and assessed as of the first day of January each year in the name of the owner thereof. Such listing and assessment shall be made as hereinafter provided.

History: L. 1876, ch. 34, § 4; L. 1909, ch. 251, § 1; R.S. 1923, 79-301; L. 1965, ch. 511, § 1; June 30.



79-303 Who to list property.

79-303. Who to list property. Every person, association, company or corporation who shall own or hold, subject to his or her control, any tangible personal property shall list said property for assessment. The property of every ward shall be listed by his or her guardian; of every minor by his or her father, if living and of sound mind; but if his or her father be not living, or be of unsound mind, by his or her mother; and if neither father nor mother is living, by the person having such property in charge. Any property held in trust for the benefit of another shall be listed by the trustee. The property of the estate of every deceased person shall be listed by the executor or administrator.

The property of persons, associations, companies or corporations whose assets are in the hands of receivers shall be listed by such receivers, and the property of every other corporation subject to taxation under this act shall be listed by some person designated by said corporation; and the property of any company or firm shall be listed by an agent or partner thereof.

If any person, association, company or corporation shall have in their possession or custody any tangible personal property belonging to others not specifically included in the foregoing, it shall be their duty to list such property with the assessor in the name of the owner thereof.

History: L. 1876, ch. 34, § 6; R.S. 1923, 79-303; L. 1965, ch. 511, § 2; June 30.



79-304 Place of listing of certain property for taxation purposes.

79-304. Place of listing of certain property for taxation purposes. Every person required to list property on behalf of others shall list such property in the taxing districts in which the property is located and such person shall list such property separate and apart from such person's own property, specifying the name of the person, estate, company or corporation to which the same may belong.

All tangible personal property stationed, located, or stored on any municipal airport or airfield shall be listed and taxed in the township, school district, city or taxing district in which the owner resides, but if the owner is a nonresident of this state or of the county in which such tangible personal property is located, then such property shall be listed and taxed in the same township, school district, city, or taxing district in which the property is located. All personal property shall be listed and taxed each year in the taxing district in which the property was located on the first day of January, but all moneys and credits not pertaining to a business located shall be listed in township or city and school district in which the owner resided on the first day of January, except that, a motor vehicle which is being used by and is in the possession of a student who is attending a university or college and which is owned by such student or by another person shall be listed and taxed in the township, school district, city or taxing district in which the owner of the motor vehicle resided on the first day of January.  Whenever any person, association or corporation removes tangible personal property from this state between November 1 and the next succeeding January 1 and returns such property to this state prior to the next succeeding March 1, such person, association or corporation shall list such property for taxation with the county appraiser of the county to which such property is returned as required by K.S.A. 79-306, and amendments thereto unless the owner of such property submits proof to the county appraiser under oath that such property was removed from the state for legitimate business purposes, and has been listed for taxation for the appropriate tax year in some other state or territory.

The property of banks, bankers, brokers, merchants, and of insurance or other companies, except of mutual fire insurance companies, shall be listed and taxed in the taxing district where their business is usually done, and manufactories and mines in the taxing district where the manufactories or mines are located.

Personal property in transit shall be listed in the taxing district where the owner resides except that, if such property is intended for a particular business, it shall be listed at the place where the business is to be transacted.

History: L. 1881, ch. 34, § 1; L. 1919, ch. 302, § 1; R.S. 1923, 79-304; L. 1927, ch. 322, § 1; L. 1935, ch. 299, § 1; L. 1947, ch. 442, § 1; L. 1955, ch. 397, § 1; L. 1959, ch. 365, § 1; L. 1963, ch. 456, § 7; L. 1965, ch. 512, § 1; L. 1975, ch. 495, § 22; L. 1988, ch. 375, § 4; L. 1989, ch. 290, § 1; July 1.



79-305a Rendition preparers; definitions.

79-305a. Rendition preparers; definitions. As used in this act:

(a) "Person" means any individual, firm, partnership, joint adventure, association or corporation.

(b) "Personal property tax rendition form" means any list, schedule or statement required to be furnished pursuant to article 3 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, disclosing personal property of a taxpayer.

(c) "Personal property tax rendition form preparer" means any person who prepares or assists in preparation for compensation, or who employs one or more persons to prepare or assist in preparation for compensation, any personal property tax rendition form.  A person shall not be a personal property tax rendition form preparer merely because such person: (1) Furnishes typing, reproducing or other mechanical assistance, or (2) prepares a rendition of the employer by whom such person is regularly and continuously employed.

(d) "Taxpayer" means any person contracting with a personal property tax rendition form preparer to prepare a personal property tax rendition form on[such person's behalf or to assist in the preparation of such form.]*

History: L. 1992, ch. 165, § 1; July 1.

* Bracketed wording inadvertently omitted.



79-306 Listing of tangible personal property for taxation; time of filing; certification by preparer.

79-306. Listing of tangible personal property for taxation; time of filing; certification by preparer. On or before March 15 of each year, or the next following business day if such date falls on a day other than a regular business day, every person, association, company or corporation required by this act to list property shall make and personally sign a statement listing all tangible personal property which by this act such person is required to list, either as the owner thereof, or as parent, guardian, trustee, executor, administrator, receiver, accounting officer, partner or agent, as the case may be, and deliver the same to the county appraiser of the county where such property has its situs for the purpose of taxation. In addition to the foregoing requirements, any such statement prepared by a personal property tax rendition form preparer shall be certified as true and correct by such preparer's signature.

History: L. 1876, ch. 34, § 9; L. 1909, ch. 243, § 1; R.S. 1923, 79-306; L. 1957, ch. 488, § 1; L. 1965, ch. 511, § 3; L. 1968, ch. 95, § 1; L. 1972, ch. 355, § 1; L. 1988, ch. 375, § 5; L. 1992, ch. 165, § 2; July 1.



79-306d Valuation and listing of certain motor vehicles; motor vehicles excluded; determination of value of motor vehicles; replacement vehicle, defined; duties of county appraiser, county treasurer and director of property valuation.

79-306d. Valuation and listing of certain motor vehicles; motor vehicles excluded; determination of value of motor vehicles; replacement vehicle, defined; duties of county appraiser, county treasurer and director of property valuation. (a) This section shall not apply: (1) To motor vehicles which are assessed and taxed by the director of property valuation under the provisions of chapter 79, article 6a, of the Kansas Statutes Annotated, and amendments thereto; (2) to motor vehicles of a public utility whose property is assessed by the director of property valuation under the provisions of chapter 79, article 5a, of the Kansas Statutes Annotated; (3) to motor vehicles valued and taxed under the provisions of article 51 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto; and (4) commercial vehicles required to be annually registered pursuant to K.S.A. 2015 Supp. 8-143m, and amendments thereto.

(b) It shall be the duty of the county appraiser to value each vehicle and place it on the tax roll for taxation purposes. In making such valuation the county appraiser shall use the valuation schedules furnished by the director of property valuation except that said appraiser may deviate from such valuation schedules if the vehicle being valued should be assessed at a lower amount than that shown in the schedule because it has been damaged.

(c) Motor vehicles acquired, purchased, traded or sold after January 1 and prior to September 1 of any year shall be valued in the following manner: In each case the tentative value shall be determined pursuant to the provisions of subsection (b) hereof, and such tentative value divided by twelve to arrive at the monthly value. The value of the motor vehicle shall then be determined as follows: (1) In the case where the vehicle acquired is not a replacement vehicle, the monthly value as defined above shall be multiplied by the number of months or fractions thereof remaining in the calendar year. The value thus determined shall constitute the value of the motor vehicle for said calendar year. (2) In the case where the vehicle acquired is a replacement vehicle, the newly acquired vehicle shall be valued as in subsection (c)(1) above and the vehicle replaced shall be valued by multiplying the monthly value as defined above times the number of full calendar months in the calendar year that the vehicle was owned and for which assessment is being made. The values of the vehicles thus ascertained shall be added together and the sum of the values shall constitute the valuation of the motor vehicles for said calendar year. Motor vehicles acquired, or purchased, after September 1 of any year shall not be subject to assessment and taxation for the year in which they are acquired. As used in this subsection, the term "replacement vehicle" means the vehicle which replaces a motor vehicle previously listed for assessment and taxation for the calendar year in which such vehicle is acquired.

(d) The county treasurer, upon accepting an application for title of a vehicle, shall forthwith furnish the county appraiser with such information as is shown on the title application.

(e) The director of property valuation shall prescribe such forms as are necessary to administer this section.

(f) Whenever any motor vehicle assessed and taxed under the provisions of this section is sold or becomes subject to taxation under the provisions of article 51 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, prior to the end of the tax year, such vehicle shall be valued by multiplying the monthly value as determined in the manner provided by subsection (c) by the number of months or fractions thereof in the calendar year that such vehicle is owned and not subject to taxation under article 51 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1980, ch. 325, § 6; L. 2012, ch. 87, § 4; July 1.



79-306e Valuation of watercraft, proration.

79-306e. Valuation of watercraft, proration. (a) The value for property tax purposes of any watercraft, as defined by K.S.A. 2015 Supp. 79-5501, and amendments thereto, which is acquired or sold after January 1 and prior to September 1 of any taxable year shall be equal to the value determined therefor pursuant to K.S.A. 2015 Supp. 79-5501, and amendments thereto, multiplied by: (1) In the case of a sale, a fraction the numerator of which is the number of months, or major portion thereof, such watercraft was owned by the record owner thereof during the taxable year in which such watercraft was sold, and the denominator of which is 12; and (2) in the case of an acquisition, a fraction the numerator of which is the number of months, or major portion thereof, remaining in the taxable year after the date of acquisition by the record owner thereof, and the denominator of which is 12.

(b) On or after July 1, 2007, notice of the acquisition or sale of any such watercraft shall be provided by the record owner thereof to the appropriate county appraiser on or before December 20 of the year of such acquisition or sale. Upon receipt of such notice, and after computation of the value of any such watercraft in accordance with the provision of subsection (a), a notification or revised notification of value shall be mailed to the taxpayer.

(c) Watercraft acquired after September 1 of a taxable year shall not be subject to assessment and taxation for such year, except as provided by paragraph (1) of subsection (a).

(d) The provisions of this section shall apply to all taxable years commencing after December 31, 2013.

History: L. 2002, ch. 185, § 33; L. 2007, ch. 152, § 9; L. 2013, ch. 87, § 12; July 1.



79-308 Statements to include tax situs information.

79-308. Statements to include tax situs information. The personal property statements required by this act shall set forth the name of the township, city and school district in which such property is located, the residence address of the owner and such other information as required to establish the proper tax situs of all property.

History: L. 1885, ch. 198, § 1; R.S. 1923, 79-308; L. 1965, ch. 511, § 7; June 30.



79-309 Time of listing and valuation; sale or transfer after January 1 and tax-exempt investment prior thereto.

79-309. Time of listing and valuation; sale or transfer after January 1 and tax-exempt investment prior thereto. All property shall be listed and valued on the first day of January in the year in which the same is assessed, and the transfer and sale of any taxable personal property subsequently to the first day of January shall not authorize any person to omit the same from the list, although such list be not made until after the sale or transfer of such property; but all such property shall be listed for taxation in the same manner as if no sale or transfer thereof had been made. In case moneys or property shall come into the hands of any person, which he or she would be required to list for taxation, and which moneys or property was not taxed in this state for the year immediately preceding the first day of January in any year, and the said moneys or property shall have been prior to any such January first invested in tax-exempt bonds or securities, then any such moneys or property shall be listed for taxation on January first by dividing the value of any such moneys or property by three hundred sixty-five (365), and multiplying the quotient by the number of days which any such taxable moneys or property remained in the hands of such a person prior to the time of its investment in any such tax-exempt bonds or securities.

History: L. 1876, ch. 34, 11; R.S. 1923, 79-309; L. 1925, ch. 275, § 1; L. 1959, ch. 365, § 2; June 30.



79-310a Assessment and taxation of shares of stock of corporations classified as regulated investment companies; corporations not subject to certain acts.

79-310a. Assessment and taxation of shares of stock of corporations classified as regulated investment companies; corporations not subject to certain acts. Shares of stock issued by a corporation classified as a regulated investment company under the provisions of the federal internal revenue code of 1954, as amended, shall be assessed and taxed to each shareholder. The total gross earnings received by each shareholder from such shares shall be the ordinary income dividend paid by the corporation on such shares. The actual value of such shares shall be obtained by dividing the net asset value of the corporation by the number of outstanding shares of stock of the corporation. Such corporation shall not be subject to the provisions of K.S.A. 79-3108 through 79-3120 and acts amendatory thereof and supplemental thereto.

History: L. 1968, ch. 172, § 1; Dec. 31.



79-319 Collection of tax; removal of personalty from county before taxes paid.

79-319. Collection of tax; removal of personalty from county before taxes paid. When any person is about to remove his or her property from the county, after the same has been assessed and before the taxes thereon have been paid, without leaving sufficient remaining for the payment of the taxes thereon, the tax shall at once become due and payable, and the county treasurer shall forthwith issue a tax warrant for the collection of the same, and it shall be enforced as in other cases.

History: L. 1899, ch. 248, § 6; L. 1919, ch. 303, § 1; March 17; R.S. 1923, 79-319.



79-319a Same; removal of buildings from delinquent real estate; penalty.

79-319a. Same; removal of buildings from delinquent real estate; penalty. If the owner of any real property shall remove, or suffer or permit to be removed by others, any residence or mercantile building from said real estate without first having paid any taxes thereon, due and delinquent at the time of such removal, he or she shall upon conviction be adjudged guilty of a misdemeanor, and punished by fine not exceeding five hundred dollars ($500).

History: L. 1929, ch. 292, § 1; May 28.



79-320 Same; duty of public officers.

79-320. Same; duty of public officers. It shall be the duty of all township trustees, assessors, sheriffs and city councilmen to at once inform the county or district attorney of the making or attempted making of sales, levy of attachments or removals provided for in this act, and it shall be the duty of the county or district attorney to forthwith proceed with the collection of the tax as in this act [*] provided, when such facts become known to him or her in any manner.

History: L. 1899, ch. 248, § 7; R.S. 1923, 79-320; L. 1974, ch. 446, § 25; July 1.

* This act, see 79-315, 79-316, 79-319, 79-2110.



79-322 Highway or railway bridge on state line; listing and valuing.

79-322. Highway or railway bridge on state line; listing and valuing. All persons, companies or corporations owning, controlling or operating any highway or railroad bridge over any stream or river forming the boundary line between this and any other state shall be required to list the same for taxation, and the same shall be assessed and taxed at its true value in money, as personal property; and in arriving at such value, if such bridge is constructed over a navigable stream, the value of the same to the center of the channel of such stream, together with all rights, privileges and franchises connected therewith or belonging thereto, shall be taken into consideration in ascertaining the true value of such bridge property for taxation; and it shall be the duty of the president, vice-president or superintendent of such bridge to make return to the proper assessor, giving the dimensions of said bridge in the county where it is located and its earning capacity, together with a full statement of all of its rights, privileges, and franchises, and the same shall be returned by the assessor, as by law in such cases made and provided.

History: L. 1898, ch. 37, § 1; Jan. 11, 1899; R.S. 1923, 79-322.



79-329 Oil and gas property as personalty.

79-329. Oil and gas property as personalty. For the purpose of valuation and taxation, all oil and gas leases and all oil and gas wells, producing or capable of producing oil or gas in paying quantities, together with all casing, tubing or other material therein, and all other equipment and material used in operating the oil or gas wells are hereby declared to be personal property and shall be assessed and taxed as such.

History: L. 1917, ch. 323, § 1; March 13; R.S. 1923, 79-329.



79-330 Oil and gas properties; valuation and assessment; cancellation of taxes of less than $5.

79-330. Oil and gas properties; valuation and assessment; cancellation of taxes of less than $5. In valuing for taxation, oil or gas properties consisting of one or more leases and oil or gas wells, there shall, in addition to the value of all oil- or gas-well material in or upon the leasehold properties, be made such valuation of the oil or gas wells as would make a reasonable and fair value of the whole property.  Such portion of the valuation of the oil or gas wells as represents the lessor's interest, or royalty interest, therein shall be assessed to the owner thereof and the remaining portion or working interest therein shall be assessed to the owner of the lease, together with the other property assessed in connection therewith.  When the aggregate amount of tax owed by any taxpayer on any such royalty interest or royalty interests having a tax situs in the same taxing district is less than $5, such tax shall be cancelled and the amount shall not be included on the personal property list.  Upon the written request or consent submitted annually prior to April 1 by the owner of a gas lease where the gas is being delivered into interstate commerce, the entire valuation may be assessed to such owner.

History: L. 1917, ch. 323, § 2; R.S. 1923, 79-330; L. 1977, ch. 326, § 1; L. 1977, ch. 327, § 1; L. 1992, ch. 282, § 17; May 28.



79-331 Same; determination of value; changes in determination of value of production.

79-331. Same; determination of value; changes in determination of value of production. (a) Except as otherwise provided in subsection (b) of this section, in determining the value of oil and gas leases or properties the appraiser shall take into consideration the age of the wells, the quality of oil or gas being produced therefrom, the nearness of the wells to market, the cost of operation, the character, extent and permanency of the market, the probable life of the wells, the quantity of oil or gas produced from the lease or property, the number of wells being operated, and such other facts as may be known by the appraiser to affect the value of the lease or property.

Whenever a change in any of the factors or figures used in determining the 8/8ths valuation of the production for any oil or gas lease or property is made pursuant to the tax equalization, tax protest or tax grievance proceedings, such change shall apply to the working interest, royalty interest, overriding royalty interest and production payments and, if applicable, a refund of taxes shall be made in the manner prescribed by subsection (l)(1) of K.S.A. 79-2005, and amendments thereto.

(b) The valuation of the working interest and royalty interest, except valuation of equipment, of any original base lease or property producing oil or gas for the first time in economic quantities on and after July 1 of the calendar year preceding the year in which such property is first assessed shall be determined for the year in which such property is first assessed by determining the quantity of oil or gas such property would have produced during the entire year preceding the year in which such property is first assessed upon the basis of the actual production in such year and by multiplying the income and expenses that would have been attributable to such property at such production level, excluding equipment valuation thereof, if it had actually produced said entire year preceding the year in which such property is first assessed by 60%.

(c) The provisions of subsection (b) of this section shall not apply in the case of any production from any direct offset well or any subsequent well on the same lease.

(d) In order to clarify and express the intent of the legislature regarding the methodology utilized in the determination of fair market value of producing oil and gas leases for property tax purposes, it is hereby declared that the primary and predominant consideration in such determination is, has been and shall be the actual value of oil and gas production severed from the earth.

(e) The provisions of this act shall apply to all tax years commencing on and after December 31, 2003.

History: L. 1917, ch. 323, § 3; R.S. 1923, 79-331; L. 1969, ch. 432, § 1; L. 1979, ch. 310, § 1; L. 2000, ch. 47, § 1; L. 2005, ch. 204, § 1; July 1.



79-332a Listing of oil and gas property; penalty for late filing or failure to file; extension of time; distribution of taxes paid under protest; abatement of penalty.

79-332a. Listing of oil and gas property; penalty for late filing or failure to file; extension of time; distribution of taxes paid under protest; abatement of penalty. (a) Any person, corporation or association owning oil and gas leases or engaged in operating for oil or gas who fails to make and file a statement of assessment on or before April 1 shall be subject to a penalty as follows:

(1) The appraiser shall, after having ascertained the assessed value of the property of such taxpayer, add 5% thereto as a penalty for late filing if the failure is not for more than one month, with an additional 5% for each additional month or fraction thereof during which such failure continues, not exceeding 25% in the aggregate.

(2) If the statement of assessment is filed more than one year from April 1, the appraiser shall, after having ascertained the assessed value of the property of such taxpayer, add 50% thereto as a penalty for late filing. The county treasurer may not distribute any taxes assessed under this section and paid under protest by the taxpayer pursuant to K.S.A. 79-2005, and amendments thereto, until such time as the appeal is final.

(b) For good cause shown the county appraiser may extend the time in which to make and file such statement. Such request for extension of time shall be in writing and shall be received by the county appraiser prior to the due date of the statement of assessment.

(c) Whenever any person, corporation or association owning oil and gas leases or engaged in operating for oil or gas shall fail to make and deliver to the county appraiser of every county wherein the property to be assessed is located, a full and complete statement of assessment relative to such property as required by blank forms prepared or approved for the purpose by the director of property valuation to elicit the information necessary to fix the valuation of the property, the appraiser shall ascertain the assessed value of the property of such taxpayer, and shall add 50% thereto as a penalty for failing to file such statement.

(d) The state board of tax appeals shall have the authority to abate any penalty imposed under the provisions of this section and order the refund of the abated penalty, whenever excusable neglect on the part of the person, corporation or association required to make and file the statement of assessment is shown, or whenever the property for which a statement of assessment was not filed as required by law is repossessed, judicially or otherwise, by a secured creditor and such secured creditor pays the taxes and interest due.

History: L. 1983, ch. 309, § 1; L. 1987, ch. 372, § 1; L. 1992, ch. 282, § 2; L. 1994, ch. 275, § 15; L. 1995, ch. 39, § 1; L. 2004, ch. 173, § 8; L. 2008, ch. 109, § 76; L. 2014, ch. 141, § 85; July 1.



79-333 Listing of oil and gas property; false statement; fraudulent acts; misdemeanor; penalty.

79-333. Listing of oil and gas property; false statement; fraudulent acts; misdemeanor; penalty. If any person, corporation or association owning oil and gas leases or engaged in operating for oil or gas knowingly gives a false or fraudulent list, schedule or statement required by this act, or shall temporarily convert any part of such property into property not taxable, for the fraudulent purpose of preventing such property from being listed, or of evading the payment of taxes thereon, or shall transfer or transmit any property to any person with such intent, such owner, upon conviction thereof, shall be guilty of a misdemeanor and shall be subject to a fine of not less than $50 nor more than $5,000. Prosecutions under this act shall be brought by the county or district attorney in the district court of the proper county, upon complaint made by the director of property valuation, or the county appraiser. A fee of $25 shall be assessed as costs in each case in which there is a conviction. Executions may be issued for the collection of all fines and costs imposed under the provisions of this act.

History: L. 1917, ch. 323, § 5; R.S. 1923, 79-333; L. 1965, ch. 513; § 2; L. 1982, ch. 391, § 24; July 1.



79-335 Mobile and manufactured homes; listing for property taxation; forms; valuation and listing on rolls.

79-335. Mobile and manufactured homes; listing for property taxation; forms; valuation and listing on rolls. The owner of each mobile home or manufactured home shall on forms prescribed or approved by the director of property valuation furnish a listing of each mobile home or manufactured home owned or possessed by such owner for property taxation and any other information required by the director of property valuation. Such listing shall be furnished to the county appraiser of the county in which the mobile home or manufactured home is situated.

History: L. 1970, ch. 47, § 2; L. 1982, ch. 391, § 25; L. 1991, ch. 33, § 38; July 1.



79-336 Owner, lessee or operator of park or land to notify assessor of all mobile and manufactured homes located in park or on land; forms.

79-336. Owner, lessee or operator of park or land to notify assessor of all mobile and manufactured homes located in park or on land; forms. The owner, lessee or operator of any mobile home park, and the owner of any land which is not used as a mobile home park but where any one or more mobile homes or manufactured homes are located, shall furnish the county clerk or assessor of the county wherein said mobile home park or land is located a list of all mobile homes or manufactured homes located thereon as of January 1 of each year, and shall notify the county clerk or assessor of any mobile home or manufactured home moved onto such premises from any location outside the boundaries of such county after January 1 and before July 1 of each year. Such information shall be furnished in the manner and on forms prescribed by the director of property valuation.

History: L. 1970, ch. 47, § 3; L. 1991, ch. 33, § 39; July 1.



79-337 Same; failure of owner or operator of park or land to notify assessor; class C misdemeanor.

79-337. Same; failure of owner or operator of park or land to notify assessor; class C misdemeanor. The owner, lessee or operator of any mobile home park or the owner of any land which is not used as a mobile home park but where one or more mobile homes or manufactured homes are located who shall willfully and knowingly fail to submit a list of mobile homes or manufactured homes located or parked within such owner's, lessee's or operator's park or court in compliance with the provisions of K.S.A. 79-336, and amendments thereto, shall be guilty of a class C misdemeanor and upon conviction thereof shall be punished in the manner provided by law.

History: L. 1970, ch. 47, § 4; L. 1991, ch. 33, § 40; July 1.



79-338 Owner, lessee or operator of dock to notify assessor of watercraft and owners; information and forms; definitions.

79-338. Owner, lessee or operator of dock to notify assessor of watercraft and owners; information and forms; definitions. The owner, lessee or operator of any watercraft dock where any one or more watercraft are docked shall furnish the county clerk or assessor of the county wherein such watercraft dock is located a list of all watercraft docked thereat and a list of the names and addresses of the owners of said watercraft as of January 1 of each year and shall notify the county clerk or assessor of any watercraft docked at such premises after January 1 and before July 1 of each year. Such information shall be furnished in the manner and on forms prescribed by the director of property valuation.

As used in this section the term "watercraft" shall mean "vessel" as defined by K.S.A. 82a-802, and the term "watercraft dock" shall include marina, wharf, pier, landing place, or boathouse.

History: L. 1971, ch. 333, § 1; July 1.



79-339 Same; failure to notify, class C misdemeanor.

79-339. Same; failure to notify, class C misdemeanor. The owner, lessee or operator of any watercraft dock where any one or more watercraft are docked who shall willfully and knowingly fail to submit a list of such watercraft and a list of the names and addresses of the owners of said watercraft in compliance with the provisions of K.S.A. 79-338 shall be guilty of a class C misdemeanor.

History: L. 1971, ch. 333, § 2; July 1.



79-340 Mobile and manufactured homes as personal property; exception.

79-340. Mobile and manufactured homes as personal property; exception. Except as otherwise provided in this section, a mobile home or manufactured home, for purposes of taxation, shall be considered to be personal property, unless title to the mobile home or manufactured home is vested in the same person or the spouse of such person who holds title to the real property upon which such mobile home or manufactured home is located and such mobile home or manufactured home has a permanent foundation, such foundation being of a type not removable intact from such real property. Any mobile home or manufactured home used as a dwelling or residence shall be appraised for ad valorem tax purposes in the same manner as real property.  For the purposes of this section and K.S.A. 79-335, 79-336 and 79-337, and amendments thereto, the terms "mobile home" and "manufactured home" shall have the meanings respectively ascribed to such terms by K.S.A. 58-4202.

History: L. 1975, ch. 493, § 1; L. 1976, ch. 422, § 1; L. 1982, ch. 393, § 1; L. 1991, ch. 33, § 41; July 1.



79-344 Cancellation of personal property tax, when.

79-344. Cancellation of personal property tax, when. (a) Whenever the aggregate amount of tax owed upon tangible personal property by any taxpayer is less than $5, such tax shall be cancelled and no personal property tax statement shall be issued.

(b) The provisions of this section shall apply to all taxable years commencing after December 31, 1991.

History: L. 1992, ch. 282, § 16; May 28.






Article 4 LISTING AND VALUATION OF REAL ESTATE

79-401 How listed, valued and returned.

79-401. How listed, valued and returned. The real property of this state shall be listed, valued, returned and equalized in the manner provided in this act and in other laws applicable.

History: L. 1911, ch. 316, § 1; May 22; R.S. 1923, 79-401.



79-405 Plat of subdivisions.

79-405. Plat of subdivisions. Whenever any subdivision of land of forty acres or less, or any lot or subdivision, is owned by two or more persons in severalty, and the description of one or more of the different parts or parcels thereof cannot be made sufficiently certain and accurate for the purpose of assessment and taxation without noting the metes and bounds of the same, the county clerk shall cause to be made and recorded, a plat of such tract or lot, with its several subdivisions, as hereinbefore provided.

History: L. 1911, ch. 316, § 5; May 22; R.S. 1923, 79-405.



79-406 Same; notice to several owners upon failure to execute and record plat; duty of county clerk; assessment of cost.

79-406. Same; notice to several owners upon failure to execute and record plat; duty of county clerk; assessment of cost. Whenever any subdivision of land, as specified in the preceding section, shall have been divided and is owned in severalty by two or more persons, and the owners thereof have failed and neglected to execute and file for record a plat thereof, the county clerk shall by mail notify all of such owners residing within this state and demand the execution and recording of a plat. If such owners, when so notified, fail and neglect for thirty days after the issuance of such notice to execute and file a plat for record, the county clerk shall cause one to be made, making any survey necessary therefor. Said plat shall be signed and acknowledged by the county clerk, who shall certify that he or she executed it by reason of the failure of the owners named to do so, and file it for record, and when so filed it shall have the same effect as if executed, acknowledged and recorded by the owners.

A correct statement of the cost and expense of such plat, survey and record, verified by oath, shall be by the county clerk laid before the board of county commissioners, who shall allow the same and order the same paid out of the current expense fund of the county, and the county clerk shall at the same time assess the amount pro rata upon the several subdivisions of said tracts, lots or parcels so subdivided, which amounts shall become a lien upon the several tracts and shall be collected in the same manner as general taxes, and when paid shall go to the current expense fund of the county.

History: L. 1911, ch. 316, § 6; May 22; R.S. 1923, 79-406.



79-407 Same; appeal from action of county clerk; hearing by county commissioners.

79-407. Same; appeal from action of county clerk; hearing by county commissioners. Any person aggrieved by the action of the county clerk in ordering a survey and plat of any subdivision of land, as hereinbefore provided, may within ten days appeal therefrom to the board of county commissioners, by giving notice thereof in writing to the board and thereupon no further proceedings shall be taken by the county clerk. At its next regular session after the filing of the notice aforesaid the county commissioners shall hear and determine said matter, and direct whether the plat shall be executed and filed.

If the county commissioners shall upon hearing find that such plat should be executed and filed, the owner or owners thereof shall within thirty days execute and file for record a plat thereof; and upon failure of the owner or owners to make and record such plat, the county clerk shall proceed to have said subdivision surveyed and platted as hereinbefore directed. Such plat made by the county clerk or by the owners of any such subdivision shall describe said tract, and any other subdivisions or the smallest subdivision of which the same is part, numbering them by progressive numbers, setting forth the courses and distances, the number of acres, and such other memoranda as are necessary, and the description of such lots or subdivisions according to the number and designation thereon, and said plat shall be deemed sufficient for all purposes of assessment and taxation.

History: L. 1911, ch. 316, § 7; May 22; R.S. 1923, 79-407.



79-408 Real estate assessment rolls maintained by county clerk; contents.

79-408. Real estate assessment rolls maintained by county clerk; contents. The county clerk shall maintain all real estate assessment rolls that may be required for the assessment districts of the county. Such assessment rolls shall contain a correct and pertinent description of each piece, parcel or lot of real property in numerical order as to lots and blocks, sections or subdivisions, in the respective townships or cities, as the case may be. In making up such assessment rolls, the county clerk shall consult the real estate transfer record in the office of the clerk and the records and plats in the office of the register of deeds.

All such rolls and descriptions may be maintained electronically, as the county may find necessary and proper.

History: L. 1911, ch. 316, § 8; R.S. 1923, 79-408; L. 1959, ch. 365, § 8; L. 1971, ch. 293, § 1; L. 1982, ch. 391, § 26; L. 2012, ch. 53, § 1; July 1.



79-409 Same; survey of lot or tract, when.

79-409. Same; survey of lot or tract, when. If the owner or occupant of any lot or tract of land shall neglect or refuse to furnish the description required by K.S.A. 79-408, and amendments thereto, when demanded by the county clerk, a land surveyor shall ascertain the boundaries and quantity of such property, and such description shall be held to be valid for all purposes of taxation; and the expense of such survey shall be returned to the county clerk of the county in which such property is located and, by such county clerk, shall be added to the tax upon such property and made a part thereof, and when collected the county treasurer shall be required upon warrants drawn by the county clerk on the orders of the board of county commissioners to pay the expenses of said survey.

History: L. 1911, ch. 316, § 9; R.S. 1923, 79-409; L. 2011, ch. 49, § 29; July 1.



79-411 Determination of fair market value in money of real property; appraisal and assessment of real property.

79-411. Determination of fair market value in money of real property; appraisal and assessment of real property. The appraiser from actual view and inspection or from statistical methods prescribed by the director of property valuation, from consultation with the owner or agent thereof if expedient and from such other sources of information as are within the appraiser's reach, shall determine as nearly as is practicable the fair market value in money of all taxable real property within the county and assess the same as required in K.S.A. 79-1439, and amendments thereto.

History: L. 1911, ch. 316, § 11; R.S. 1923, 79-411; L. 1951, ch. 476,§ 1; L. 1963, ch. 460, § 2; L. 1969, ch. 433, § 1; L. 1994, ch. 275, § 6; July 1.



79-412 Valuation of buildings and improvements; recording or filing lease agreement, requirements.

79-412. Valuation of buildings and improvements; recording or filing lease agreement, requirements. It shall be the duty of the county or district appraiser to value the land and improvements. The value of the land and improvements shall be entered on the assessment roll in a single aggregate, except as hereinafter provided. Improvements owned by entities other than the owner of the land shall be assessed to the owners of such improvements, if the lease agreement has been recorded or filed in the office of the register of deeds. The words "building on leased ground" shall appear on the first page of the lease agreement. It shall be the responsibility of the person recording or filing the lease agreement to include such words as provided in this section. Failure to include such words as provided in this section may result in such improvements being assessed to the owner of the land. As used in this section, the term "person" means any individual, business, domestic or foreign corporation, partnership or association. Delinquent taxes imposed on such improvements may be collected by levy and sale of the interests of such owners the same as in cases of the collection of taxes on personal property.

History: L. 1911, ch. 316, § 12; R.S. 1923, 79-412; L. 1994, ch. 275, § 7; L. 1997, ch. 126, § 31; L. 1999, ch. 126, § 5; L. 2004, ch. 173, § 9; July 1.



79-414 Lands entered after January 1.

79-414. Lands entered after January 1. It shall be the duty of the county clerk to procure from the land office of the proper district, or districts, an abstract of the lands entered subsequently to the first day of January of the previous year, and all such lands as shown by said abstract not appearing on the tax rolls shall be entered upon said roll by the county clerk as soon as the abstracts shall be received.

History: L. 1911, ch. 316, § 14; R.S. 1923, 79-414; L. 1959, ch. 365, § 9; June 30.



79-419 Partitioned lands; certification by district court; entry upon tax roll by county clerk; valuation by county appraiser; apportionment of tax.

79-419. Partitioned lands; certification by district court; entry upon tax roll by county clerk; valuation by county appraiser; apportionment of tax. It shall be the duty of the clerk of the district court of each county of this state, when any lots or land have been partitioned by order of any such court, to certify to the county clerk a description of the lots or land partitioned, and also a description of each piece or parcel into which the same has been divided, together with the name of the owner. The county clerk shall enter on the tax roll the description of the several pieces of land into which any such lots or land have been partitioned, and such description shall be held to be valid for all purposes. The county clerk shall cause the county appraiser to value each piece or parcel of such lots or lands as divided. The county clerk shall apportion the tax originally charged to such lots or lands that have been divided in the proportion represented by the percent that the value of each piece or parcel shall represent of the total value of all pieces or parcels as appraised individually by the county appraiser. Whenever any lands held by tenants in common shall be sold upon proceedings in partition, or shall be taken by the election of any of the parties to such proceedings, or where any real estate shall be sold at judicial sale, or by administrators, executors, conservators, or trustees, the court shall order all taxes and penalties thereon against such lands to be discharged out of the proceeds of such sale.

History: L. 1911, ch. 316, § 19; R.S. 1923, 79-419; L. 1965, ch. 514, § 1; L. 1982, ch. 391, § 28; July 1.



79-420 Surface and mineral rights taxed separately, when; duties of register of deeds, county clerk and county appraiser.

79-420. Surface and mineral rights taxed separately, when; duties of register of deeds, county clerk and county appraiser. Whenever the fee to the surface of any tract, parcel or lot of land is in any person or persons, natural or artificial, and the right or title to any minerals therein is in another or in others, such mineral interest shall be listed and the market value, if any, determined separately from the fee of such land, in separate entries and descriptions. Such land and such mineral interest shall be separately taxed to the owners thereof respectively. In determining the market value, if any, of any such mineral interest, the appraiser shall consider every proper factor, including but not limited to, the size of the particular mineral interest, the fractional share of such interest and the number of fractional shares in existence for such interest. The register of deeds shall furnish to the county clerk where such mineral interest exists and are a matter of record, a certified description of all such interest. When such reserves or leases are not recorded within 90 days after execution, they shall become void if not listed for taxation.

History: L. 1911, ch. 316, § 20; R.S. 1923, 79-420; L. 1959, ch. 365, § 10; L. 1982, ch. 391, § 29; July 1.



79-421 Same; forfeiture of office upon failure.

79-421. Same; forfeiture of office upon failure. Any register of deeds or county clerk knowingly or willfully failing to perform the duty as prescribed in above section shall forfeit his or her office, and upon petition of the county attorney or the attorney general shall upon summary proceedings be removed therefrom.

History: L. 1911, ch. 316, § 21; May 22; R.S. 1923, 79-421.



79-422 Public utility property listed as real estate.

79-422. Public utility property listed as real estate. All fixed mains, flumes, aqueducts, reservoirs, receptacles, standpipes, purifiers, regulators, lamps, lampposts, meters, shackle-rods, plugs, tanks, wires and all other property, whether herein enumerated or not, used as part of a system and employed in leading, conducting or distributing heat, light, power, oil, gas, water or other commodity between the place of generation, production or supply and the place of distribution, consumption, use, manufacture, market, or further shipment shall be listed and taxed by the city, town, school district, township or county in which said property or any part thereof is located, and in the same manner returned as is provided by law for real estate.

History: L. 1911, ch. 316, § 22; May 22; R.S. 1923, 79-422.



79-425a Tracts of land divided after regular assessment; apportionment and levying of taxes; appeals.

79-425a. Tracts of land divided after regular assessment; apportionment and levying of taxes; appeals. (a) Whenever a tract of land which has been assessed shall thereafter be divided into tracts owned by different persons, any one or more of such persons, after giving 10 days' written notice to the other persons at their respective mailing addresses, may make application to the county appraiser for an apportionment of the assessed valuation of such tract among the several tracts, and the county appraiser is authorized to apportion such valuation among the owners of such tracts according to the value of their respective interests as shown by evidence available at a time designated by the county appraiser. Upon the apportionment of the assessed valuation among the several tracts and the levying of tax against each such tract, the county treasurer, upon payment of such tax on any such tract, shall issue a receipt therefor and, in any case where such tax is not paid on any of such tracts, it shall be sold for delinquent taxes in the same manner prescribed by law for sale of real estate for delinquent taxes. If taxes levied on a tract of land prior to its division are delinquent, the owner of any divided portion of such tract may have that portion released from the tax lien by paying to the county treasurer the share of the delinquent tax attributable to such divided portion as shown by the apportionment made of the whole tract's assessed valuation among the divided portions by the county appraiser.

(b) Any person aggrieved by the application of the provisions of subsection (a) may, within 10 days after the apportionment decision of the county appraiser, appeal to the state board of tax appeals, and the board shall have the power, upon a showing that such decision was erroneous, to substitute an apportionment of the assessed valuation of a tract of land for that of the county appraiser.

History: L. 1983, ch. 308, § 1; L. 2008, ch. 109, § 77; L. 2014, ch. 141, § 86; July 1.



79-426 Joint ownership; payment of taxes by one owner; lien.

79-426. Joint ownership; payment of taxes by one owner; lien. When land owned by two or more persons shall be assessed jointly, and any one or more of them shall not pay the proper portion of the tax due in such cases, any such owner paying the whole tax or who has redeemed the whole tract after it has been sold for delinquent taxes shall have a lien on the interest of the owner who was delinquent to the extent of the tax justly owing by such delinquent, and may sue and recover the amount advanced with interest and costs.

History: L. 1915, ch. 359, § 4; April 10; R.S. 1923, 79-426.



79-427 Apportionment of special tax or assessment on lot or tract in cities.

79-427. Apportionment of special tax or assessment on lot or tract in cities. On demand of the county clerk or of any owner of any part of a lot or tract, as herein stated, or any obligee of a bond or other contract to convey any part of a lot or tract within any city of the first, second and third class, it shall be the duty of the city clerk to divide any special tax or assessment on said lot or tract in such proportion as the value of each part, exclusive of buildings or improvements, shall bear to the value of the entire lot or tract, exclusive of buildings or improvements, and thereupon and thereafter such special tax or assessment shall be carried upon the books of the city clerk as apportioned, and be so certified to the county clerk for listing upon the tax rolls of the county.

History: L. 1911, ch. 114, § 1; R.S. 1923, 79-427; L. 1927, ch. 325, § 1; June 1.



79-430 Listing and taxation of certain leased portions of real property.

79-430. Listing and taxation of certain leased portions of real property. For all purposes associated with property taxation, the provisions of K.S.A. 79-412 notwithstanding, that portion of the fair market value of real property attributable to the leasing of real property, or the creation of any other interest of less than fee simple in real property, for the purpose of the placement of a wireless communication tower, antenna or relay site upon the real property, shall be entered on the assessment roll separate from the remaining fair market value.  Such portion of the fair market value shall be separately taxed to the owner of such wireless communication tower, antenna or relay site as real property at the same classification and same tax rate as the real property upon which the wireless communications tower, antenna or relay site is located except that, in the event the real property upon which the wireless communications tower, antenna or relay site is located is exempt from property taxation, such real property shall continue to be exempt from property taxation, except that portion of the fair market value of such tax-exempt real property attributable to the leasing of such tax-exempt real property, or the creation of any other interest of less than fee simple in such tax-exempt real property, for the purpose of the placement of a wireless communications tower, antenna or relay site upon such tax-exempt real property, shall be taxable and shall be assessed to the owner of such wireless communications tower, antenna or relay site as real property at 25% of value.  Such tax shall be a lien on the interest in the real property of such owner of the wireless communications tower, antenna or relay site and shall be collected in the same manner as the collection of other taxes on real property.

History: L. 1997, ch. 126, § 37; July 1.






Article 5 RULES FOR VALUING PROPERTY

79-501 Appraisal of real and tangible personal property at fair market value in money; exceptions; rate of assessment.

79-501. Appraisal of real and tangible personal property at fair market value in money; exceptions; rate of assessment. Each parcel of real property shall be appraised at its fair market value in money, the value thereof to be determined by the appraiser from actual view and inspection of the property. The price at which such real property would sell at forced sale may be taken as a criterion of such fair market value in money in the market place of such sale if the appraiser believes such price to be a reasonable factor in arriving at fair market value.  The price at which real property would sell at auction may be taken as the criterion of fair market value in money if the appraiser determines such sale to be an arms-length transaction between a willing buyer and seller. In addition, land devoted to agricultural use shall be valued as provided by K.S.A. 79-1476, and amendments thereto. Tangible personal property shall be appraised at its fair market value in money except as provided by K.S.A. 79-1439, and amendments thereto. All such real and tangible personal property shall be assessed at the rate prescribed by K.S.A. 79-1439, and amendments thereto.

History: L. 1876, ch. 34, § 15; R.S. 1923, 79-501; L. 1963, ch. 460, § 3; L. 1969, ch. 433, § 2; L. 1988, ch. 375, § 6; L. 1989, ch. 2, § 9 (Special Session); Dec. 14.



79-503a Fair market value defined; allowable variance; factors to be considered in determining fair market value; generally accepted appraisal procedures to be utilized.

79-503a. Fair market value defined; allowable variance; factors to be considered in determining fair market value; generally accepted appraisal procedures to be utilized. "Fair market value" means the amount in terms of money that a well informed buyer is justified in paying and a well informed seller is justified in accepting for property in an open and competitive market, assuming that the parties are acting without undue compulsion. In the determination of fair market value of any real property which is subject to any special assessment, such value shall not be determined by adding the present value of the special assessment to the sales price. For the purposes of this definition it will be assumed that consummation of a sale occurs as of January 1.

Sales in and of themselves shall not be the sole criteria of fair market value but shall be used in connection with cost, income and other factors including but not by way of exclusion:

(a) The proper classification of lands and improvements;

(b) the size thereof;

(c) the effect of location on value;

(d) depreciation, including physical deterioration or functional, economic or social obsolescence;

(e) cost of reproduction of improvements;

(f) productivity taking into account all restrictions imposed by the state or federal government and local governing bodies, including, but not limited to, restrictions on property rented or leased to low income individuals and families as authorized by section 42 of the federal internal revenue code of 1986, as amended;

(g) earning capacity as indicated by lease price, by capitalization of net income or by absorption or sell-out period;

(h) rental or reasonable rental values or rental values restricted by the state or federal government or local governing bodies, including, but not limited to, restrictions on property rented or leased to low income individuals and families, as authorized by section 42 of the federal internal revenue code of 1986, as amended;

(i) sale value on open market with due allowance to abnormal inflationary factors influencing such values;

(j) restrictions or requirements imposed upon the use of real estate by the state or federal government or local governing bodies, including zoning and planning boards or commissions, and including, but not limited to, restrictions or requirements imposed upon the use of real estate rented or leased to low income individuals and families, as authorized by section 42 of the federal internal revenue code of 1986, as amended; and

(k) comparison with values of other property of known or recognized value. The assessment-sales ratio study shall not be used as an appraisal for appraisal purposes.

The appraisal process utilized in the valuation of all real and tangible personal property for ad valorem tax purposes shall conform to generally accepted appraisal procedures which are adaptable to mass appraisal and consistent with the definition of fair market value unless otherwise specified by law.

History: L. 1982, ch. 391, § 2; L. 1990, ch. 346, § 3; L. 1995, ch. 254, § 5; L. 1997, ch. 126, § 42; L. 2003, ch. 156, § 4; L. 2009, ch. 97, § 3; July 1.



79-504 Appraisal standards; definitions.

79-504. Appraisal standards; definitions. For the purposes of this act:

(a) "Appraisal foundation" and "foundation" mean the appraisal foundation established on November 30, 1987, as a not-for-profit corporation under the laws of Illinois.

(b) "Written appraisal" means a written statement used in connection with the activities of the division of property valuation or a county appraiser that is independently and impartially prepared by a county appraiser setting forth an opinion of defined value of an adequately described property as of a specific date, supported by presentation and analysis of relevant market information. Appraisals produced by the computer assisted mass appraisal system prescribed or approved by the director of property valuation shall be deemed to be written appraisals for the purposes of this act.

History: L. 1992, ch. 249, § 3; July 1.



79-505 Same; adoption by director of property valuation; additional standards, when.

79-505. Same; adoption by director of property valuation; additional standards, when. (a) The director of property valuation shall adopt rules and regulations or appraiser directives prescribing appropriate standards for the performance of appraisals in connection with ad valorem taxation in this state. Such rules and regulations or appraiser directives shall require, at a minimum:

(1) That all appraisals be performed in accordance with generally accepted appraisal standards as evidenced by the appraisal standards promulgated by the appraisal standards board of the appraisal foundation; and

(2) that such appraisals shall be written appraisals.

(b) The director of property valuation or a county appraiser may require compliance with additional standards if a determination is made in writing that such additional standards are required in order to properly carry out statutory responsibilities.

History: L. 1992, ch. 249, § 1; L. 2014, ch. 141, § 9; July 1.



79-506 Same; interim standards; time for adoption of final standards.

79-506. Same; interim standards; time for adoption of final standards. (a) The uniform standards of professional appraisal practice as promulgated by the appraisal standards board of the appraisal foundation in effect on March 1, 1992, for all dates of valuation on or after January 1, 1993, are hereby adopted upon the effective date of this act as interim standards.

(b) Rules and regulations or appraiser directives promulgating appraisal standards adopted by the director of property valuation shall be proposed not later than six months and shall be adopted in final form and become effective not later than 12 months following the effective date of this act.

History: L. 1992, ch. 249, § 2; July 1.



79-507 Commercial and industrial machinery and equipment; definition; classification and valuation.

79-507. Commercial and industrial machinery and equipment; definition; classification and valuation. (a) In accordance with the provisions of section 1 of article 11 of the constitution of the state of Kansas, all commercial and industrial machinery used directly in the manufacture of cement, lime or similar products including: Kilns, pumps, lifts, process fans, bucket elevators, compressors, raw mills, hammer mills, grinders, conveyors, ball mills, mixers, storage tanks, scales, crushers, reclaimers, processing vessels, filters, electric motors, cement and clinker coolers, finish mills, separators, electric hoists, stackers, roller mills, clinker breakers, hydraulic and lubricating systems used directly in manufacturing and processing activities, analyzers, aeration systems, air pollution control equipment, bulk loading systems, material and gas flow distribution gates and handling and transport systems, except public utility property valued and assessed pursuant to K.S.A. 79-5a01 et seq., and amendments thereto, are hereby defined as commercial and industrial machinery and equipment, and shall be classified for property tax purposes as tangible personal property within subclass 5 of class 2 of section 1 of article 11 of the constitution of the state of Kansas. All such property shall be valued in accordance with the provisions of subsection (b)(2)(E) of K.S.A. 79-1439, and amendments thereto.

(b) The provisions of this section shall apply to all taxable years commencing after December 31, 2013.

History: L. 2014, ch. 140, § 11; July 1.






Article 5a PUBLIC UTILITIES

79-5a01 Public utility or public utilities; defined.

79-5a01. Public utility or public utilities; defined. (a) As used in this act, the terms "public utility" or "public utilities" means every individual, company, corporation, association of persons, brokers, marketers, lessees or receivers that now or hereafter own, broker or market natural gas inventories stored for resale in an underground formation in this state, or now or hereafter are in control, manage or operate a business of:

(1) A railroad or railroad corporation if such railroad or railroad corporation owns or holds, by deed or other instrument, an interest in right-of-way, track, franchise, roadbed or trackage in this state;

(2) transmitting to, from, through or in this state telegraphic messages;

(3) transmitting to, from, through or in this state telephonic messages;

(4) transporting or distributing to, from, through or in this state natural gas, oil or other commodities in pipes or pipelines, or engaging primarily in the business of storing natural gas in an underground formation;

(5) generating, conducting or distributing to, from, through or in this state electric power;

(6) transmitting to, from, through or in this state water if for profit or subject to regulation of the state corporation commission; and

(7) transporting to, from, through or in this state cargo or passengers by means of any vessel or boat used in navigating any of the navigable watercourses within or bordering upon this state.

(b) The terms "public utility" or "public utilities" shall not include: (1) Rural water districts established under the laws of the state of Kansas; or (2) any individual, company, corporation, association of persons, lessee or receiver owning or operating an oil or natural gas production gathering line which is situated within one county in this state and does not cross any state boundary line; (3) any individual, company, corporation, association of persons, lessee or receiver owning any vessel or boat operated upon the surface of any manmade waterway located entirely within one county in the state; (4) for all taxable years commencing after December 31, 1998, any natural gas distribution system which is owned and operated by a nonprofit public utility described by K.S.A. 66-104c, and amendments thereto, and which is operated predominantly for the purpose of providing fuel for the irrigation of land devoted to agricultural use; or (5) any individual, company, corporation, association of persons, lessees or receivers to the extent any activity or facility of such entity generates, markets or sells electricity at wholesale only, has no retail customers and is generated by an electric generation facility or addition to an electric generation facility that is actually and regularly used predominantly to produce and generate electricity utilizing renewable energy resources or technologies as defined in K.S.A. 79-201, and amendments thereto.

(c) The provisions of subsection (a) as amended by this act shall be applicable to all taxable years commencing after December 31, 2008.

History: L. 1969, ch. 434, § 1; L. 1971, ch. 294, § 1; L. 1981, ch. 375, § 1; L. 1982, ch. 395, § 1; L. 1983, ch. 314, § 1; L. 1986, ch. 371, § 1; L. 1999, ch. 126, § 3; L. 2004, ch. 171, § 4; L. 2009, ch. 97, § 5; L. 2015, ch. 75, § 6; July 1.

Revisor's Note:

Section was amended twice in the 1999 session, see also 79-5a01b.



79-5a01c Purpose of 2009 amendments to K.S.A. 79-5a01 related to underground storage of natural gas.

79-5a01c. Purpose of 2009 amendments to K.S.A. 79-5a01 related to underground storage of natural gas. It is the purpose of the amendments enacted in this legislation to K.S.A. 79-5a01 to carry out the mandate of the electorate of the state of Kansas who in 1992 amended section 1 of article 11 of the constitution of the state of Kansas to effectuate the taxation of public utility inventories, in response to an appellate decision holding that natural gas owned by public utilities and stored for resale comes within the exemption from ad valorem taxation afforded to merchants' and manufacturers' inventories. The legislature recognizes that the state has a number of underground formations that are ideal for the storage of natural gas and that the storage of natural gas in these formations by and on behalf of the owners, brokers and marketers of natural gas assures them a plentiful supply of natural gas during periods of peak demand and thereby contributes to their economic viability. The legislature further recognizes that the state and its political subdivisions provide valuable governmental services that protects the natural gas and its free flow to and from these formations for which such owners, brokers and marketers of natural gas should contribute through the property tax imposed by the amendments enacted in this legislation to K.S.A. 79-5a01.

History: L. 2009, ch. 97, § 4; July 1.



79-5a02 Same; report to director of property valuation of information necessary for appraisal and apportionment of value of property; enforcement by attorney general.

79-5a02. Same; report to director of property valuation of information necessary for appraisal and apportionment of value of property; enforcement by attorney general. Every public utility with property in this state shall through its owner, officer or agent having control of its affairs, before March 20 each year, make a return in writing to the director of property valuation on forms prescribed by the director showing all the information that the director shall require and deem necessary for the appraisal and apportionment of values of said property. If any public utility shall fail to provide the information as required, the director of property valuation shall advise the attorney general of such noncompliance and the attorney general shall proceed against such utility to enforce compliance herewith.

History: L. 1969, ch. 434, § 2; Jan. 1, 1970.



79-5a03 Same; contract by director for appraisal of property; annual determination of fair market value; records; investigations; unlawful acts.

79-5a03. Same; contract by director for appraisal of property; annual determination of fair market value; records; investigations; unlawful acts.    The director of property valuation shall contract with a qualified appraiser or appraisal company or companies to appraise the property of public utilities as defined in this act for the purpose of taxation for the year 1970. The contract for said appraisal shall include the training of property valuation utility appraisal personnel.

The director of property valuation shall annually determine the fair market value of the property of all public utilities and shall keep a complete record of how such valuations were determined. The director is authorized to make any investigations and findings to properly arrive at the fair market value of the property of each of the public utilities to be appraised. Any public utility or representative shall upon request of the director furnish any records or files of said utility material to such investigation. Any utility or representative who shall furnish false information shall be guilty of perjury.

History: L. 1969, ch. 434, § 3; Jan. 1, 1970.



79-5a04 Same; valuation of real and personal property.

79-5a04. Same; valuation of real and personal property. The director of property valuation shall annually determine the fair market value of public utility property, both real and personal, tangible and intangible, of every public utility as defined in subsection (a) of K.S.A. 79-5a01 and amendments thereto.

As used in this section, "fair market value" means the amount in terms of money that a well informed buyer is justified in paying and a well informed seller is justified in accepting for property in an open and competitive market, assuming that the parties are acting without undue compulsion.  For the purposes of this definition, it shall be assumed that consummation of a sale occurs as of January 1.

The division of property valuation in determining the fair market value of public utility property shall, where practicable, determine the unit valuation, allocated to Kansas, and in doing so shall use generally accepted appraisal procedures developed through the appraisal process and may consider, including but not by way of exclusion, the following factors:

(a) Original cost.

(b) Original cost less depreciation or reproduction cost less depreciation, or both, or replacement cost new less depreciation, except that where either method is used proper allowance and deduction shall be made for functional or economic obsolescence and for operation of nonprofitable facilities which necessitate regulatory body approval to eliminate.

(c) The market or actual value of all outstanding capital stock and debt.

(d) The utility operating income, capitalized in the manner and at such rate or rates as shall be just and reasonable.

(e) Such other information or evidence as to value as may be obtained that will enable the property valuation department to determine the fair market value of the property of such public utility.

The fair market value of affiliated properties separately assessed, or the nonoperating properties of such companies, or both, shall be ascertained and determined as nearly as possible and deducted from the total unit value of the properties of such companies if such properties are included in the unit value. Except for the property of any entity enumerated in subsection (b) of K.S.A. 79-5a01 and amendments thereto, and insofar as it is practicable to do so, the same method of evaluating the properties of the companies separately assessed or nonoperating properties, or both, shall be used as was used in determining the unit value of such companies. All property of any entity enumerated in subsection (b) of K.S.A. 79-5a01 and amendments thereto, shall be valued by the county or district appraiser in the same manner as provided by law for the valuation of the same type or class of property in the county.

History: L. 1969, ch. 434, § 4; L. 1971, ch. 295, § 1; L. 1973, ch. 390, § 1; L. 1981, ch. 375, § 2; L. 1982, ch. 395, §2; L. 1983, ch. 314, § 2; July 1.



79-5a05 Same; statement of appraised valuation; objection by utility, notice and informal conference; correction of valuation.

79-5a05. Same; statement of appraised valuation; objection by utility, notice and informal conference; correction of valuation. Before the assessed valuation of public utility property is finally determined, the director of property valuation shall cause to be sent to each public utility a statement of the appraised valuation of the utility's property. The determination contained in such statement shall not require an adjudicative proceeding under the Kansas administrative procedure act. The statement shall inform the public utility of the right to an informal conference as provided in this section. The failure to request an informal conference shall not preclude any appeal under K.S.A. 74-2438 and amendments thereto. If a public utility has any objection to the statement as issued, the public utility shall, within 15 days of the date of mailing of such statement, notify the director in writing of such objection. Within 30 days of the date of receipt by the director of such written objection, the director shall hold an informal conference with the public utility and shall issue a written finding, ruling, order, decision or other final action thereon, which finding, ruling, order, decision or other final action shall become effective for purposes of the appeal as provided by K.S.A. 74-2438 and amendments thereto, three days following the mailing of a copy thereof to the public utility. Informal conferences held pursuant to this section may be conducted by the director or the director's designee. The rules of evidence shall not apply to an informal conference and no record shall be made except at the request and expense of the director or the public utility.

At any time before certification of the assessed valuation to the counties, the director may correct any valuation that will make it more just and equal.

History: L. 1969, ch. 434, § 5; L. 1988, ch. 356, § 314; July 1, 1989.



79-5a08 Public utility or public utilities; acquisition of property of utility by another; public utility sales validation questionnaire required.

79-5a08. Public utility or public utilities; acquisition of property of utility by another; public utility sales validation questionnaire required. Any individual, partnership, corporation or public utility, which acquires by deed or other instrument all or any portion of another utility's property, shall forward a public utility sales validation questionnaire to the director of property valuation. The forms for the public utility sales validation questionnaire shall be prescribed and furnished by the director of property valuation.  For the purposes of this section, the phrase "acquires by deed or other instrument" includes, without limitation, sales, mergers, acquisitions, take-overs, consolidations and liquidations of all or any portion of a public utility operating in this state and, whenever such sales, mergers, acquisitions, take-overs, consolidations and liquidations concern property located both within and without this state, the entire transaction shall be reported.

History: L. 1969, ch. 434, § 8; L. 1983, ch. 314, § 3; L. 1993, ch. 8, § 1; July 1.



79-5a09 Same; failure to comply with act; penalties.

79-5a09. Same; failure to comply with act; penalties. Every public utility which shall fail or refuse to comply with any of the provisions of this act shall forfeit not less than one thousand dollars ($1,000) for each such offense, such penalty to be recovered in an action in the name of the state of Kansas and paid into the state treasury.

History: L. 1969, ch. 434, § 9; Jan. 1, 1970.



79-5a10 Application of 79-5a04.

79-5a10. Application of 79-5a04. The provisions of this act shall apply to all taxable years commencing after December 31, 1970.

History: L. 1971, ch. 295, § 2; April 19.



79-5a11 Administration and enforcement by secretary of revenue; rules and regulations.

79-5a11. Administration and enforcement by secretary of revenue; rules and regulations. The secretary of revenue is hereby authorized and empowered to administer and enforce the provisions of this act and the act of which this act is amendatory and to adopt such rules and regulations in pursuance thereof as he or her deems necessary to administer and enforce the same.

History: L. 1973, ch. 390, § 3; April 19.



79-5a12 Application of 79-5a01, 79-5a06a and 79-5a11.

79-5a12. Application of 79-5a01, 79-5a06a and 79-5a11. The provisions of this act shall apply to all taxable years commencing after December 31, 1972.

History: L. 1973, ch. 390, § 4; April 19.



79-5a13 Application of K.S.A. 79-5a01.

79-5a13. Application of K.S.A. 79-5a01. The provisions of this act shall be applicable to all taxable years commencing after December 31, 1985.

History: L. 1986, ch. 371, § 2; April 24.



79-5a14 Penalty for late filing of or failure to file statement listing property by public utility; abatement of penalty.

79-5a14. Penalty for late filing of or failure to file statement listing property by public utility; abatement of penalty. (a) Any public utility required to make a return in writing to the director of property valuation on forms prescribed by the director showing all the information that the director requires and deems necessary for the appraisal and apportionment of values of such public utility's property that fails to make such return on or before the date prescribed by K.S.A. 79-5a02, and amendments thereto, shall be subject to a penalty as follows:

The director, after having ascertained the assessed value of the property of such public utility, shall add 5%, or $100,000 of the assessed value, whichever is less, thereto as a penalty for late filing if the failure is not for more than one month, with an additional 5%, or $100,000 of the assessed value, whichever is less, for each additional month or fraction thereof during which such failure continues, not exceeding 25%, or $500,000 of the assessed value, whichever is less, in the aggregate.

For good cause shown the director may grant one or more extensions in time, not to exceed 30 days in aggregate, in which to make and file such return. Such request for extension of time must be in writing and shall state just and adequate reasons on which the request may be granted. The request must be received by the director on or prior to the due date of the return. In the event the extension is granted, no penalty shall accrue until the due date of such return. In the event the extension is denied, the public utility shall be notified in writing of such denial and shall file the return within ten days following receipt of such notice of denial. Penalties for late filing of such return shall accrue at the end of such ten-day period.

(b) If, within one year following the date prescribed by K.S.A. 79-5a02, and amendments thereto, any public utility that fails to make a return in writing to the director of property valuation on forms prescribed by the director showing all the information that the director requires and deems necessary for the appraisal and apportionment of values of such public utility's property or fails to make and file a full and complete return for such purposes, the director shall proceed to ascertain the assessed value of the property of such public utility, and for this purpose the director may examine under oath any person or persons whom the director deems to have knowledge of such assessed value of such property. The director, after having ascertained the assessed value of such property, shall add 50%, or $1,000,000 of the assessed value, whichever is less, thereto as a penalty for failure to file such statement or for failure to file a full and complete statement.

(c) The director of property valuation shall have the authority to abate or reduce any penalty imposed under the provisions of this section for just cause shown. Any public utility may appeal any such decision to the court of tax appeals as provided by K.S.A. 74-2438, and amendments thereto. Notice of such appeal shall be filed with the secretary of the court within 30 days after the director of property valuation has notified the public utility in writing of the director's decision, or within 30 days after the mailing of the notification of the results of the informal conference prescribed by K.S.A. 79-5a05, and amendments thereto, when an informal conference has been requested. The court of tax appeals shall have the authority to abate or reduce any penalty imposed under the provisions of this section and order the refund of the abated penalty, whenever excusable neglect on the part of the public utility required to make and file the statement listing property for assessment and taxation purposes is shown, or whenever the property for which a statement of assessment was not filed as required by law is repossessed, judicially or otherwise, by a secured creditor and such secured creditor pays the taxes and interest due.

(d) The provisions of this section shall be effective on and after July 1, 2008.

History: L. 2008, ch. 182, § 1; June 5.



79-5a15 Listing and appraisal of escaped public utility property; duties of director of property valuation; penalty; abatement or reduction.

79-5a15. Listing and appraisal of escaped public utility property; duties of director of property valuation; penalty; abatement or reduction. (a) If, the director of property valuation discovers, after the assessed valuation of any public utility's property has been certified to the county clerk, as provided by K.S.A. 79-5a27, and amendments thereto, that the assessed valuation of any real or personal, tangible or intangible property of a public utility subject to taxation was omitted from such certification, the director shall certify to the county clerk of each county the amount of assessed valuation apportioned to each taxing unit therein that was omitted from such certification, including any assessed valuation attributable to any penalties assessed pursuant to K.S.A. 2015 Supp. 79-5a14, and amendments thereto, and the county clerk shall place such property on the tax roll as an added tax, or if, after one year from the date prescribed by K.S.A. 79-5a02, and amendments thereto, the director discovers that any real or personal, tangible or intangible, property of a public utility which was subject to taxation in any year or years within two years next preceding January 1 of the calendar year in which it was discovered has not been listed or that any listing of such property is incomplete, such property shall be deemed to have escaped taxation. In the case of property which has not been listed, it shall be the duty of the director to list and appraise such property and, for an added tax, add penalties as prescribed in K.S.A. 2015 Supp. 79-5a14, and amendments thereto, and which shall be designated on the appraisal roll as an added appraisal for that year. In the case of property which has escaped taxation, it shall be the duty of the director to list and appraise such property and add 50%, or $1,000,000 of the assessed value, whichever is less, thereto as a penalty for escaping taxation for each such year during which such property was not listed, and it shall be designated on the appraisal roll as escaped appraisal for each such preceding year or years. In the case of property which has been listed but which such listing was incomplete, it shall be the duty of the director to list and appraise the property that was not listed and add 50%, or $1,000,000 of the assessed value, whichever is less, thereto as a penalty for escaping taxation for each such year during which such listing was incomplete, and it shall be designated on the appraisal roll as escaped appraisal for each such preceding year or years. The county clerk, upon receipt of the valuation for such property in either of the aforementioned cases, shall place such property on the tax rolls and compute the amount of tax due based upon the mill levy for the year or years in which such tax should have been levied, and shall certify such amount to the county treasurer as an added or escaped appraisal. The amount of such tax shall be due immediately and payable within 45 days after the issuance of an additional or escaped property tax bill by the county treasurer. Taxes levied pursuant to this section which remain unpaid after such 45-day period shall be deemed delinquent and the county treasurer shall collect and distribute such tax in the same manner as prescribed by law for the collection and distribution of other taxes levied upon property which are delinquent.

(b) The director of property valuation shall have the authority to abate or reduce any penalty imposed under the provisions of this section for just cause shown. Any public utility may appeal any such decision to the court of tax appeals as provided by K.S.A. 74-2438, and amendments thereto. Notice of such appeal shall be filed with the secretary of the court within 30 days after the director of property valuation has notified the public utility in writing of the director's decision, or within 30 days after the mailing of the notification of the results of the informal conference prescribed by K.S.A. 79-5a05, and amendments thereto, when an informal conference has been requested. The court of tax appeals shall have the authority to abate or reduce any penalty imposed under the provisions of this section and order the refund of the abated penalty, whenever excusable neglect on the part of the public utility required to make and file the statement listing property for assessment and taxation purposes is shown, or whenever the property for which a statement of assessment was not filed as required by law is repossessed, judicially or otherwise, by a secured creditor and such secured creditor pays the taxes and interest due.

(c) The provisions of this section shall be effective on and after July 1, 2008.

History: L. 2008, ch. 182, § 2; June 5.



79-5a25 Apportionment of assessed valuation of certain utilities to taxing districts.

79-5a25. Apportionment of assessed valuation of certain utilities to taxing districts. After the completion of the valuation of properties valued under K.S.A. 79-5a01 et seq., and amendments thereto, excepting railroad properties, the director of property valuation shall apportion the assessed valuation to the taxing units where property is located in the following manner:

First. There shall be assigned an assessed value, in proportion to original cost thereof, to land, other than rights-of-way, improvements, and equipment affixed thereto; vehicles; power operated equipment; materials and supplies; and

Second. All remaining assessed valuation shall be assigned in proportion to the length of lines according to the average original cost of the conjunctive properties and their appurtenances.

History: L. 1987, ch. 373, § 2; July 1.



79-5a26 Apportionment of assessed valuation of railroads to taxing districts.

79-5a26. Apportionment of assessed valuation of railroads to taxing districts. After the completion of the valuation of railroad properties the director of property valuation shall apportion the assessed valuation to taxing units in the following manner:

First. There shall be assigned an average assessed valuation per mile to first main track which shall include:  Track, trackage rights, right-of-way, franchise, roadbed, rolling stock, telegraph lines and instruments connected therewith, materials, tools, supplies and all other property used in the operation of the road other than structures and improvements on the rights-of-way and real estate off the rights-of-way located therein.

Second. There shall be assigned an average assessed valuation per mile in each taxing unit to all other track located therein.

Third. There shall be assigned an assessed valuation to structures and improvements on the rights-of-way and to real estate off the rights-of-way located therein.

History: L. 1987, ch. 373, § 3; July 1.



79-5a27 Certification of assessed valuations apportioned to taxing districts to county clerks; application for exemption, procedure.

79-5a27. Certification of assessed valuations apportioned to taxing districts to county clerks; application for exemption, procedure. On or before June 15, 1989, and on or before June 15 each year thereafter, the director of property valuation shall certify to the county clerk of each county the amount of assessed valuation apportioned to each taxing unit therein for properties valued and assessed under K.S.A. 79-5a01 et seq., and amendments thereto. The county clerk shall include such assessed valuations in the applicable taxing districts with all other assessed valuations in those taxing districts and on or before July 1 notify the appropriate officials of each taxing district within the county of the assessed valuation estimates to be utilized in the preparation of budgets for ad valorem tax purposes. If in any year the county clerk has not received the applicable valuations from the director of property valuation, the county clerk shall use the applicable assessed valuations of the preceding year as an estimate for such notification. If the public utility has filed an application for exemption of all or a portion of its property, the director shall notify the county clerk that the exemption application has been filed and the county clerk shall not be required to include such assessed valuation in the applicable taxing districts until such time as the application is denied by the state board of tax appeals or, if judicial review of the board's order is sought, until such time as judicial review is finalized.

History: L. 1987, ch. 373, § 4; L. 2005, ch. 199, § 2; L. 2008, ch. 182, § 4; L. 2009, ch. 143, § 33; L. 2014, ch. 141, § 87; July 1.

Revisor's Note:

Section was amended twice in the 2008 session, see also 79-5a27a.



79-5a28 Application of 79-5a25 to 79-5a27.

79-5a28. Application of 79-5a25 to 79-5a27. The provisions of K.S.A. 79-5a25 to 79-5a27, inclusive, shall be applicable to all tax years commencing after December 31, 1988.

History: L. 1987, ch. 373, § 5; July 1.






Article 5b COMPLEX INDUSTRIAL PROPERTY CLASSIFICATION AND APPRAISAL

79-5b01 Complex industrial property classification and appraisal; contract by director of property valuation; qualified appraisers; costs.

79-5b01. Complex industrial property classification and appraisal; contract by director of property valuation; qualified appraisers; costs. (a) Except as provided in article 5a of chapter 79 of the Kansas statutes annotated, and amendments thereto, on or before October 15 of the year preceding the tax year for which the property is to be classified and appraised, the county appraiser or the taxpayer may request that the director of property valuation contract with an independent appraiser to classify and appraise natural gas and helium processing facilities, ethanol facilities, crude oil refineries, fertilizer manufacturing facilities, cement manufacturing facilities, and such other complex industrial properties as otherwise requested by the county appraiser or the taxpayer. Before making such request, the county appraiser and the taxpayer shall be required to meet to discuss the property at issue, including the suitability of the property to be classified and appraised by an independent appraiser, as provided in this section. After such meeting and upon request by the county or the taxpayer, the director shall contract with an independent appraiser from the list of appraisers as provided in subsection (b) to conduct such determination of the property. Prior to entering into any contract with an independent appraiser to classify and appraise the property at issue, the director shall meet with the county appraiser to discuss the costs of an independent appraisal. The county shall be responsible for all reasonable and prior approved costs of the independent classification and appraisal.

(b) The director shall maintain a list of qualified appraisers who are certified real property appraisers and who have at least three years of experience in the classification and appraisal of the types of property described in this section.

(c) The final determination made by the independent appraiser pursuant to this section shall be admissible before the courts of this state and the Kansas court of tax appeals in any subsequent classification and valuation proceedings.

History: L. 2014, ch. 140, § 4; July 1.



79-5b02 Same; documentation; physical inspection of the property.

79-5b02. Same; documentation; physical inspection of the property. The director of property valuation may require the county appraiser and the taxpayer to submit such documentation to the independent appraiser described in K.S.A. 2015 Supp. 79-5b01, and amendments thereto, as necessary in order to classify and appraise the property. The taxpayer shall permit one or more physical inspections of the property, scheduled at mutually agreeable times so as not to delay the timely completion of the classification and appraisal of the property.

History: L. 2014, ch. 140, § 5; July 1.



79-5b03 Same; notification; objections; informal meeting.

79-5b03. Same; notification; objections; informal meeting. (a) The director of property valuation shall notify the taxpayer and the county appraiser on or before March 1 for real property and May 1 for personal property, of the classification and appraised valuation of the property described in K.S.A. 2015 Supp. 79-5b01, and amendments thereto. Such notification shall be mailed to the county appraiser and to the taxpayer at the taxpayer's last known address.

(b) Within 15 days of receipt of the notification required by subsection (a) of this section, if the taxpayer or the county appraiser has any objection to the notification as issued, the taxpayer or the county appraiser shall notify the director of property valuation in writing of such objection. Within 30 days of the receipt by the director of such objection, the director shall hold an informal meeting with the taxpayer and the county and shall issue a final determination, which shall become effective for purposes of appeal as provided in K.S.A. 79-1609, and amendments thereto. Informal meetings held pursuant to this section may be conducted by the director or the director's designee. An informal meeting with the director or the director's designee shall be a condition precedent to an appeal to the court of tax appeals.

History: L. 2014, ch. 140, § 6; July 1.



79-5b04 Same; rules and regulations.

79-5b04. Same; rules and regulations. Prior to January 1, 2015, the secretary of revenue shall adopt rules and regulations necessary to administer the provisions of K.S.A. 2015 Supp. 79-5b01 through 79-5b03, and amendments thereto.

History: L. 2014, ch. 140, § 7; July 1.



79-5b05 Severability.

79-5b05. Severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 2014, ch. 140, § 13; July 1.






Article 6a MOTOR CARRIERS

79-6a01 Over-the-road motor vehicles and rolling equipment of motor carriers; valuation and assessment locally assessed property; definitions.

79-6a01. Over-the-road motor vehicles and rolling equipment of motor carriers; valuation and assessment locally assessed property; definitions. Prior to January 1, 2014, the director of property valuation shall value and assess annually the over-the-road motor vehicles and rolling equipment of motor carriers described in this act. The local deputy assessor shall value and assess within the taxing district where located all other property, real and personal, belonging to such motor carriers.

As used in this act, "over-the-road motor vehicles and rolling equipment" shall include all motor-driven vehicles, trailers, semitrailers, buses and trucks owned, used or operated in the state of Kansas by such motor carriers in the transportation of persons or property other than motor vehicles and rolling equipment used solely or mainly for local transportation in a particular community or local area, or for local pickup and delivery, or passenger automobiles used for purposes other than transportation of persons or property for hire. "Motor carriers" as used in this act shall include every person, firm or corporation who or which holds a certificate of convenience and necessity, a certificate of public service, or an interstate license as a common or exempt carrier from the corporation commission of the state of Kansas or is required to register motor carrier equipment pursuant to 49 U.S.C. § 14504a.

History: L. 1929, ch. 288, § 1; L. 1955, ch. 399, § 1; L. 1959, ch. 369, § 1; L. 1993, ch. 263, § 10; L. 1995, ch. 98, § 21; L. 2003, ch. 124, § 33; L. 2012, ch. 87, § 5; July 1.



79-6a02 Same; statement or schedule; contents; failure to file, penalty; extension, waiver or reduction of penalty; recomputation, when.

79-6a02. Same; statement or schedule; contents; failure to file, penalty; extension, waiver or reduction of penalty; recomputation, when. On or before May 15, 2012 and 2013, every person, firm or corporation which was a motor carrier on January 1 of such year and who or which owned, used or operated any over-the-road motor vehicles or rolling equipment in the state of Kansas during the preceding year shall (if a firm or corporation by its president, secretary or principal acting officer or agent) return to the director of property valuation, upon forms furnished by the director, a sworn statement or schedule as follows:

1. A list of all certificates, licenses and permits which have been issued to the operator as a motor carrier by the Kansas state corporation commission.

2. The total number of miles for which all over-the-road motor vehicles used in the state of Kansas were operated in Kansas and everywhere during the calendar year prior to making such report.

3. The complete list of over-the-road vehicles and rolling equipment owned, used or operated in the state of Kansas by such motor carrier during the preceding calendar year and giving the name and number, model and value of the same, except that interchange equipment and trip-leased equipment shall be listed only by the owner.

4. In case any motor carrier holding a certificate of convenience and necessity, an interstate license as a common or exempt carrier from the corporation commission of the state of Kansas between January 1 and March 1 of 2012 and 2013 did not own, use or operate any over-the-road motor vehicle or rolling equipment in the state of Kansas during the preceding calendar year such motor carrier shall on or before March 20 of such year file with the director of property valuation a complete list and number of over-the-road motor vehicles and rolling equipment owned, used or operated by such motor carrier in the state of Kansas between January 1 and March 1 of 2012 and 2013, in which such list is filed together with a verified statement estimating the number of miles such motor carrier expects such equipment to be operated in the state of Kansas and everywhere during such year.

5. In case any motor carrier required to file a statement under the provisions of this act fails to make and file such statement on or before May 15, the director of property valuation shall, after the director has ascertained the value of the property, of such motor carrier from any other sources available to the director, add 50% additional value as a penalty for failure to file a report, but such assessment shall not relieve the motor carrier from the duty to file such report or statement, except that for good cause shown the director of property valuation may extend the time in which to make and file such statement, except that whenever, in the judgment of the director of property valuation the failure of any motor carrier to comply with this provision is due to a good and reasonable cause, the director of property valuation may at the director's discretion waive or reduce any of the penalty herein provided upon making a record of the director's reason therefor. In the event a motor carrier shall file a statement for any year within one year after such statement was due, the director of property valuation shall recompute the assessment, tax and penalty on the basis of such statement.

History: L. 1929, ch. 288, § 2; L. 1931, ch. 303, § 1; L. 1935, ch. 300, § 1; L. 1949, ch. 466, § 1; L. 1955, ch. 399, § 2; L. 1959, ch. 369, § 2; L. 2003, ch. 124, § 34; L. 2012, ch. 87, § 6; July 1.



79-6a03 Same; assessed valuation; computation.

79-6a03. Same; assessed valuation; computation. Prior to January 1, 2014, the director of property valuation shall value and assess all over-the-road motor vehicles owned, used and operated in the state of Kansas during the preceding calendar year by every motor carrier for the purpose of taxation by the state of Kansas in an amount to be determined in the following manner and according to the following method:

(1) The true value of all over-the-road motor vehicles and rolling equipment operated in the state of Kansas shall be determined;

(2) the ratio which the total number of miles of the equipment listed operated in the state of Kansas bears to the total number of miles operated everywhere by such equipment shall be determined;

(3) the assessed value of all over-the-road motor vehicles and rolling equipment owned, used or operated in the state of Kansas by such motor carrier shall be determined by multiplying the true value by the mileage ratio;

(4) the amount so determined shall be the value and assessment of all over-the-road motor vehicles and rolling equipment owned, used or operated in the state of Kansas by such motor carrier in the state of Kansas, except that if any motor carrier who or which holds a certificate of convenience and necessity, or an interstate license as a common or exempt carrier from the corporation commission of the state of Kansas between January 1 and March 1 of 2012 and 2013, did not own, use or operate any over-the-road motor vehicles or rolling equipment in Kansas during the preceding calendar year, the director of property valuation shall determine the mileage ratio of miles operated in the state of Kansas to miles operated everywhere by use of the estimate of mileage furnished by such motor carrier, and apply the same to the assessed valuation of the equipment listed by such motor carrier to determine the assessed value of such equipment and the tax due thereon; and in any such case, when the carrier files such carrier's return the following year, showing the actual mileage of such vehicles in the state of Kansas and everywhere during such year, the director of property valuation shall recompute the tax and refund any excess tax paid by such carrier, or if an additional amount of tax is determined to be due from the taxpayer, such additional amount shall become due upon mailing of notice of such additional tax to the motor carrier by the director of property valuation, which additional tax may be collected as provided in K.S.A. 79-6a07 and 79-6a11, and amendments thereto.

History: L. 1929, ch. 288, § 3; L. 1931, ch. 303, § 2; L. 1935, ch. 300, § 2; L. 1955, ch. 399, § 3; L. 1959, ch. 369, § 3; L. 2003, ch. 124, § 35; L. 2012, ch. 87, § 7; July 1.



79-6a04 Same; annual tax levy; rate; tax situs; statement, contents; informal conference; time for payment of tax; interest on delinquencies; disposition of proceeds.

79-6a04. Same; annual tax levy; rate; tax situs; statement, contents; informal conference; time for payment of tax; interest on delinquencies; disposition of proceeds. Prior to January 1, 2014, the director of property valuation each year, shall make a levy for purposes of taxation, against the value assessed and determined to exist in accordance with the manner and method set forth in article 6a of chapter 79 of Kansas Statutes Annotated, and amendments thereto, at a rate which shall equal the average rate of levy for all purposes in the several taxing districts of the state for the preceding year.

For the purposes of such valuation, assessment and taxation, the taxable situs of the over-the-road vehicles and other rolling equipment determined to be taxable under this act is hereby declared to be within this state whether owned, used or operated by a motor carrier who is a resident or nonresident of Kansas and irrespective of whether such motor carrier be domiciled in Kansas or otherwise.

The director of property valuation shall cause to be sent to each motor carrier on or before the first day of August a statement of the amount of the valuation or assessment, the rate of levy and the amount of the tax. The determination contained in such statement shall not require an adjudicative proceeding under the Kansas administrative procedure act. The statement shall inform the motor carrier of the right to an informal conference as provided in this section. The failure to request an informal conference shall not preclude any appeal under K.S.A. 74-2438, and amendments thereto. If a motor carrier has any objection to the statement as issued, the motor carrier must, within 15 days of the date of mailing of such notice, notify the director of property valuation in writing of such objection, setting forth the basis therefor and all facts relating thereto. Within 30 days of the date of receipt by the director of property valuation of such written objection, the director shall hold an informal conference with the motor carrier and shall issue a written finding, ruling, order, decision or other final action thereon, which finding, ruling, order, decision or other final action shall become effective for purposes of the appeal as provided by K.S.A. 74-2438, and amendments thereto, three days following the mailing of a copy thereof to the motor carrier. Informal conferences held pursuant to this section may be conducted by the director or the director's designee. The rules of evidence shall not apply to an informal conference and no record shall be made except at the request and expense of the director or the motor carrier.

The tax as finally determined shall be paid by the motor carrier to the director of property valuation. The motor carrier may, at its option, pay the full amount thereof on or before December 20 of each year, or ½ thereof on or before December 20 and the remaining ½ thereof on or before May 10 next ensuing, but in the event a motor carrier so charged with tax hereunder fails to pay the first ½ thereof, the full amount shall become immediately due and payable. If such motor carrier's taxes are less than $50, the amount thereof shall be paid on or before December 20 or be subject to the penalties herein provided. In case the first ½ of such taxes remains unpaid after December 20, the entire and full amount of taxes charged shall draw interest at the rate prescribed by K.S.A. 79-2004a, and amendments thereto, from December 20 to date of payment. All taxes levied hereunder of the preceding year and accrued interest thereon which shall remain due and unpaid on May 11 shall draw interest at the rate prescribed by K.S.A. 79-2004a, and amendments thereto, from May 10 until paid. All moneys collected under the provisions of this act, except as provided in K.S.A. 79-6a09, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1929, ch. 288, § 4; L. 1931, ch. 303, § 3; L. 1935, ch. 300, § 3; L. 1947, ch. 443, § 1; L. 1955, ch. 399, § 4; L. 1959, ch. 369, § 4; L. 1974, ch. 295, § 13; L. 1976, ch. 311, § 14; L. 1979, ch. 312, § 3; L. 1980, ch. 308, § 4; L. 1988, ch. 356, § 315; L. 1992, ch. 319, § 3; L. 2001, ch. 5, § 441; L. 2003, ch. 146, § 3; L. 2012, ch. 87, § 8; July 1.



79-6a07 Same; civil actions, when.

79-6a07. Same; civil actions, when. In lieu of, and in addition to, the method of collecting motor carrier taxes and interest as provided in K.S.A. 79-6a11, the director of property valuation may and is hereby empowered to bring a civil action against any motor carrier to recover judgment for the amount of such delinquent taxes and interest in any court of competent jurisdiction within or without the state of Kansas. Nothing in this act shall limit or restrict the jurisdiction of the state corporation commission under the provisions of K.S.A. 66-1,112c.

History: L. 1955, ch. 399, § 6; L. 1959, ch. 369, § 7; Dec. 31.



79-6a08 Same; records of carriers; inspections by director of property valuation.

79-6a08. Same; records of carriers; inspections by director of property valuation. Every motor carrier to which this act applies shall keep and preserve records and books of all over-the-road motor vehicles owned, used or operated in the state of Kansas, together with a record of all miles traveled by such over-the-road motor vehicles in Kansas and everywhere, and other pertinent records and papers as may be required by the director of property valuation for the reasonable administration of this act. Such books and records and other papers and documents shall, at all reasonable times, be available for and subject to inspection by the director of property valuation, or his or her duly authorized agents and employees. The director of property valuation, or his or her duly authorized agents and employees are hereby authorized to inspect all motor vehicles owned, used or operated in the state of Kansas by any motor carrier to which this act applies, to verify the accuracy of any report, statement, or payment made under the provisions of this act, or to ascertain whether or not all reports and tax payments required by this act have been made.

History: L. 1955, ch. 399, § 7; L. 1959, ch. 369, § 8; Dec. 31.



79-6a09 Same; revolving fund for payment of refunds.

79-6a09. Same; revolving fund for payment of refunds. A revolving fund designated as the motor carrier tax refund fund not to exceed five thousand dollars ($5,000) shall be set apart and maintained by the director of property valuation from the motor carrier tax collected under the provisions of the act, and held by the state treasurer for the payment of all refunds authorized by the director of property valuation to be made.

History: L. 1955, ch. 399, § 8; L. 1959, ch. 369, § 9; Dec. 31.



79-6a10 Same; payment of taxes under protest; requirements; disposition of tax moneys paid under protest; commencement of action; limitations.

79-6a10. Same; payment of taxes under protest; requirements; disposition of tax moneys paid under protest; commencement of action; limitations. Any motor carrier shall be entitled to pay taxes levied pursuant to this act under protest and in protesting the payment of such taxes, shall be required, at the time of paying such taxes, to make and file a written statement with the director of property valuation clearly stating the grounds on which the whole or any part of the taxes is protested, and shall further cite any law, statute or facts on which such motor carrier relies in protesting the whole or any part of such taxes and:

(A) If the grounds of such protest shall be that any tax levy or any part thereof is illegal shall further state the exact portion of the taxes which is being protested: or

(B) If the grounds of such protest shall be that the valuation or assessment of the property upon which the taxes so protested are levied is illegal or void, shall further state the amount of valuation or assessment which the motor carrier admits to be valid and the exact portion of the taxes which is being protested.

The director of property valuation shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. The state treasurer shall credit that portion which is protested into a separate impounded fund and that part which is not protested shall be credited to the state general fund. Every motor carrier protesting the payment of the tax herein provided for, within 30 days after filing the protest, shall commence an action for the recovery thereof in the district court of the county of residence of the motor carrier, or, if a nonresident, in the district court of Shawnee county, Kansas, naming the director of property valuation and the state treasurer as defendants. If any motor carrier protesting the taxes shall fail to commence an action in some court of competent jurisdiction for the recovery of the taxes protested within the time herein prescribed, such protest shall become null and void and of no effect whatsoever and upon any such failure the director of accounts and reports shall transfer such protested tax money from the impounded fund to the state general fund.

No action shall be brought or maintainable in any court for the recovery of the taxes paid under protest unless the same is commenced within 30 days after the filing of such protest with the director of property valuation.

History: L. 1959, ch. 369, § 5; L. 1974, ch. 295, §14; L. 1976, ch. 311, § 15; L. 2001, ch. 5, § 442; July 1.



79-6a11 Same; collection of unpaid taxes; tax lien.

79-6a11. Same; collection of unpaid taxes; tax lien. All motor carrier taxes levied by the director of property valuation, including the penalties and interest provided in K.S.A. 79-6a04 and amendments thereto, which remain due and unpaid on the first day of the month following the date the taxes became due may be collected in the following manner:

The director of property valuation shall, between the 1st and 10th day of the month following the date the taxes became due, send a notice by mail to the motor carrier to whom such taxes were assessed at its post office address as shown by the records in the office of the director of property valuation, stating the amount of the motor carrier tax charged against the motor carrier and notifying such motor carrier that it must pay the said tax together with interest at the rate prescribed by K.S.A. 79-2004a, and amendments thereto, from the date the tax became due. Failure to receive such notice shall not relieve the motor carrier from payment of said tax and interest. If the tax and interest remain unpaid for a period of 30 days after the mailing of such notice, the director of property valuation shall forthwith issue a tax warrant, returnable in not to exceed 60 days, directed to the sheriff of any county in which the motor carrier has or may have any property, real or personal, tangible or intangible, commanding the sheriff to levy the amount of such unpaid tax and interest together with such sheriff's fees for collecting it, upon any personal property, tangible or intangible, of the motor carrier to whom such taxes were assessed.

Such warrant shall be delivered to the sheriff to whom it is directed. Upon receipt of such tax warrant, the sheriff shall proceed to collect the taxes as upon the sheriff's execution. As soon as the sheriff collects the tax warrant, the sheriff shall make a return thereof to the director of property valuation. If the warrant so returned shows that such tax and interest has been collected in whole or in part, the sheriff shall pay the amount so collected to the director of property valuation. If such return shows that all or any part of the tax and interest has not been collected, the director of property valuation shall file with the clerk of the district court of the county from which the warrant was returned a true copy of the warrant and the sheriff's return on it, showing the amount of the tax and interest and fees of the sheriff due and unpaid. The clerk shall enter the total amount due and unpaid on such clerk's appearance docket as a judgment in favor of the state of Kansas and against the motor carrier, and the total amount shall become a judgment in the same manner and to the same extent as any other judgment and shall become a lien on real estate from and after the filing thereof under the code of civil procedure.

History: L. 1959, ch. 369, § 6; L. 1980, ch. 308, § 9; L. 1984, ch. 147, § 17; L. 1992, ch. 319, § 4; July 1.



79-6a12 Same; rules and regulations.

79-6a12. Same; rules and regulations. The secretary of revenue shall adopt rules and regulations for the administration of this act.

History: L. 1959, ch. 369, § 10; L. 1972, ch. 342,§ 86; July 1.



79-6a13 Uncollectable motor carrier taxes; abatement and removal from accounts of division.

79-6a13. Uncollectable motor carrier taxes; abatement and removal from accounts of division. Motor carrier ad valorem tax liabilities levied by the director of property valuation, including any penalty and interest thereon, which are determined to be uncollectable accounts under the provisions of K.S.A. 79-6a15, may be abated and removed from the accounts receivable file of the division of property valuation in the manner hereinafter provided.

History: L. 1974, ch. 422, § 1; July 1.



79-6a14 Same; determination by director; petition to state board of tax appeals, contents; determination by board; order of abatement; filing with secretary of state.

79-6a14. Same; determination by director; petition to state board of tax appeals, contents; determination by board; order of abatement; filing with secretary of state. Whenever the director of property valuation shall determine that it is advisable to abate motor carrier ad valorem tax liabilities determined to be uncollectable accounts the director shall file a petition with the state board of tax appeals setting forth: (a) The name of the debtor; (b) the year for which the tax is due; (c) the amount of the obligation; (d) a review or statement of actions taken to collect such taxes; and (e) one or more of the grounds for abatement as hereinafter set forth.

The state board of tax appeals, within 60 days after the petition is filed by the director of property valuation, may approve or disapprove of the abatement of any motor carrier ad valorem tax liability submitted by the director. The director shall prepare an order abating any tax liability, the abatement of which has been approved by the state board of tax appeals, upon receiving notice of such approval. The director shall prepare an order abating any tax liability submitted to and not specifically disapproved by the state board of tax appeals within 60 days of the filing of the petition to abate said tax liability. A list of all tax liabilities abated under the authority of this section shall be filed with the secretary of state and thereafter preserved by the secretary as a public record.

History: L. 1974, ch. 422, § 2; L. 2008, ch. 109, § 79; L. 2014, ch. 141, § 88; July 1.



79-6a15 Same; authorized reasons or basis for abatement.

79-6a15. Same; authorized reasons or basis for abatement. Any motor carrier ad valorem tax liability, including any penalty and interest thereon, levied by the director of property valuation which tax liability is determined by the director to be an uncollectable account after all reasonable efforts have been made to effect collection, may be abated in the manner aforesaid for any one or more of the following reasons:

(a) Death of the person owing the tax and leaving no estate or by the dissolution of a corporation having no net assets;

(b) Collection is barred by a statute of limitations;

(c) Lack of jurisdiction;

(d) Insolvency of the taxpayer;

(e) The taxpayer cannot be located;

(f) It is determined that the person is not liable for such tax; or

(g) The administration and collection costs involved would not warrant collection of the amount due, and it will be to the advantage of the state to grant abatement.

History: L. 1974, ch. 422, § 3; July 1.



79-6a16 Same; notice and record of abatement; abatement of court costs.

79-6a16. Same; notice and record of abatement; abatement of court costs. Within 60 days after the director of property valuation has issued an order abating any motor carrier ad valorem tax liability levied by the director, notice of the abatement shall be made by the director to the clerk of the district court of the various counties where a warrant for the tax liability has been filed. The clerk of the district court so notified shall mark the entry in the appearance docket as abated by order of the director of property valuation and the clerk in turn shall abate all court costs including sheriff's fees, if any.

History: L. 1974, ch. 422, § 4; L. 1984, ch. 147, § 18; July 1.






Article 9 CAR COMPANIES AND OWNERS

79-906 Definitions.

79-906. Definitions. As used in this act: (1) The words "organization" or "organizations" shall mean: Every foreign or domestic car or car line company, every foreign or domestic joint-stock company, every foreign or domestic mercantile company, every foreign or domestic corporation of any other class, every foreign organization classed as a New England, Massachusetts, or business trust, every association for profit, every partnership, and every individual who shall own any passenger, sleeping, parlor, refrigerator, oil or gas tank, observation, dining or freight cars, other than a railroad company operating its own or leased lines.

(2) The word "director" means the director of taxation.

History: L. 1937, ch. 356, § 1; L. 1943, ch. 289, § 1; L. 1972, ch. 358, § 1; July 1.



79-907 Rate of tax; situs; definition of gross earnings within state.

79-907. Rate of tax; situs; definition of gross earnings within state.    Every organization as hereinbefore defined, shall pay annually for each calendar year a sum in the nature of a tax at two and one-half percentum upon the total gross earnings received from all sources by reason of the use or operation of such cars by such organization within this state, which shall be in lieu of all other taxes upon such property of any organization so paying the same: Provided, For the purpose of taxation all cars used exclusively within the state or used partially within and partially without the state, are hereby declared to have situs within the state, the value of such property for the purpose of such taxation to be determined as provided for in this act. The term "gross earnings received from all sources by such organization from the use or operation of such cars within this state," is hereby declared and shall be construed to mean, all earnings on business beginning and ending within this state and a proportion based upon the proportion of mileage within the state, to the entire mileage over which such business is done of all earnings on interstate business passing through, into, or out of the state.

History: L. 1937, ch. 356, § 2; March 30.



79-908 Railroad companies to withhold tax, file statements annually and remit to state; receipts; investigations; ad valorem tax basis.

79-908. Railroad companies to withhold tax, file statements annually and remit to state; receipts; investigations; ad valorem tax basis. Every railroad company using or leasing the cars of any organization, upon making payment to such organization for the use or lease of such cars, shall withhold from such payment two and one-half percent of as much thereof as shall constitute gross earnings of such organization within this state as defined in K.S.A. 79-907.

On or before March 1 of each year such railroad company shall make and file with the director, a consolidated statement, in quadruplicate, in a form to be prescribed by the director, showing the amount of such payments for the next preceding twelve-months period ending December 31, and the amounts so withheld. Such railroad company at the time of filing such statement shall remit the amounts so withheld and due the state of Kansas. Upon receipt of such payment, the director shall issue its receipt, in quadruplicate, one copy of which shall be mailed to such railroad company, one to the organization for which such tax is paid, one to the director of accounts and reports and one to the state treasurer which shall be accompanied by the remittance so made, together with a copy of the consolidated statement filed by such railroad company. The mailing of such receipt to such organization shall constitute notice of the filing of said statement and payment of said tax.

If any railroad company shall fail to make or file such report, or if the director be dissatisfied with any report filed, the director shall have the power to conduct a hearing and investigation for the purpose of ascertaining, from whatever sources to which it has access, the gross earnings of such organization from the use or operation of such cars within the borders of this state, and in conducting such hearing and investigation, the director may issue subpoenas duces tecum, directed to the officials of such railroad company, or the officials of the organization whose cars were used or leased by such railroad company. The director shall assess against such railroad company the actual expenses attended upon such hearing and investigation if such railroad company has failed to make or file such report or has filed a fraudulent report.

Every organization as hereinbefore defined shall be liable for the payment of the difference, if any, between two and one-half percent of all gross earnings in this state and the amounts withheld and remitted to the state of Kansas by railroads, and shall be liable for the payment of any additional taxes which the director may find due under its authority to raise or lower the rate to conform to the taxes which would be payable if the cars were taxed on the ad valorem basis.

History: L. 1937, ch. 356, § 3; L. 1943, ch. 289, § 2; Feb. 23.



79-910 Notice of incorrectness of insufficiency; procedure upon failure to file report.

79-910. Notice of incorrectness of insufficiency; procedure upon failure to file report. Upon the filing of the reports herein provided for, the director shall inspect and verify the same, and on or before May 1, notify such railroad company and organization if such report or payment of tax be incorrect or insufficient and such railroad company shall be liable for any additional tax found to be owing the state of Kansas. If no report be filed as herein required, the director shall, on or before May 1, ascertain from whatever sources to which it has access the gross earnings of such organization within this state from the use or operation of such cars by such railroad company; or if the gross earnings are not capable of being ascertained, the director may estimate the gross earnings of such organization within this state from such railroad company and the railroad company which failed to make the report or pay the tax shall be liable for the same together with penalties as hereinafter provided.

History: L. 1937, ch. 356, § 5; L. 1943, ch. 289, § 3; Feb. 23.



79-911 Hearings; review of findings; refunds.

79-911. Hearings; review of findings; refunds. Any organization or railroad company affected by the provisions of this act, at any time on or before June 1 in any year after the payment of the tax by any railroad company may appear before the director at a hearing to be granted by the director. After evidence and argument shall have been heard on any matter concerning the correctness or validity of any tax or penalty paid or required by the director to be paid, the director shall review such director's findings as to such tax or penalty and shall make an order, confirming or modifying the same as the director shall deem just and equitable. If the director shall modify such findings as to the amount of tax or penalty due, the director shall refund the excess amount paid by issuing to the claimant a voucher to the director of accounts and reports for the refund of such illegally collected tax or penalty. Upon receipt of such voucher properly executed and endorsed, the director of accounts and reports shall issue a warrant to the state treasurer for the payment to the claimant out of the car company tax fund created by this act. Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1937, ch. 356, § 6; L. 1943, ch. 289, § 4; L. 1988, ch. 356, § 316; July 1, 1989.



79-911a Ad valorem tax basis; complaints as to rate; hearing; cost deposit; notice; testimony; refunds; valuation of cars as unit.

79-911a. Ad valorem tax basis; complaints as to rate; hearing; cost deposit; notice; testimony; refunds; valuation of cars as unit. It is hereby declared to be the intention of the legislature that the tax herein imposed to be not greater than the amount of tax such organizations would pay if their cars were taxed on an ad valorem basis, including any value inuring to such cars by reason of being a part of a going concern. No tax other than as provided in this act shall be assessed against the property of any such organization except in cases where any such organization shall make complaint in writing to the director on or before June 1 of the year in which the tax herein imposed is assessed, claiming that it is taxed at too great a rate hereunder. The organization filing such complaint shall at the time complaint is filed deposit with the director the sum of $25 to cover the estimated cost of the hearing, which deposit shall be refunded by the director if it shall be determined at such hearing that the taxes assessed against the complainant should be lowered.

Upon the filing of such complaint and the making of such cost deposit, the director shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act and shall give written notice of such hearing to the complainant at least 30 days before the date set for such hearing. Upon the hearing of any such complaint the director shall take testimony to determine whether the taxes herein imposed are greater than the general ad valorem tax for all purposes would be on the cars of such organization subject to taxation in Kansas, if taxed on an ad valorem basis. In such cases the director shall have the power, and it shall be the director's duty, to lower or raise the rates herein imposed to conform to the facts disclosed at said hearing.

If the director modifies a finding as to the amount of tax due, the director shall refund the excess amount paid by issuing to the claimant a voucher to the director of accounts and reports for the refund found to be due. Upon receipt of such voucher properly executed and endorsed, the director of accounts and reports shall issue a warrant to the state treasurer for the payment to the claimant out of the car company tax fund created by this act. In order to determine the amount of tax such organization would pay, the director may value all cars of any organization as a unit and allocate to Kansas that proportion of the total value which the Kansas car mileage bears to the total car mileage of the cars of any such company during the 12-month period ending December 31, of the preceding year and may then apply to such value, so ascertained, the average ad valorem tax rate applied to property throughout the state for that fiscal year.

History: L. 1943, ch. 289, § 5; L. 1988, ch. 356, § 317; July 1, 1989.



79-914 Penalty for nonpayment by railroad company.

79-914. Penalty for nonpayment by railroad company. If any such railroad company shall fail to pay such tax within the time specified in K.S.A. 79-908, a penalty of ten percent of the amount of such tax shall be added thereto and charged against such railroad company by the director.

History: L. 1937, ch. 356, § 9; L. 1943, ch. 289, § 7; Feb. 23.



79-915 Actions to recover delinquent taxes and penalties; additional taxes.

79-915. Actions to recover delinquent taxes and penalties; additional taxes. If the taxes and penalties provided for in this act to be paid by the railroad company on the property of such organization remain unpaid more than ninety days from the due date, the attorney for the director shall bring an action and to recover the amount of such delinquent taxes and penalties in the district court of any county within the state of Kansas in which service can be had on the railroad company which is liable for the payment of such taxes or penalties, or in which the property of such delinquent railroad company can be seized under attachment or garnishment proceedings in the manner prescribed by the code of civil procedure.

In the event the director under his or her authority to raise or lower the rate to the taxes which would be payable on the cars of such organization if taxes upon an ad valorem basis, shall, after a hearing as herein provided, find taxes due from any such organization in excess of the two and one-half percent of all gross revenue in this state which is required to be paid by the railroad companies, such additional tax as so determined shall be due and payable by the organization upon which the assessment is made and if such tax shall remain unpaid for more than ninety days after notification of such assessment by the director, the attorney for the director shall bring an action to recover the amount of such additional tax in the district court of any county within the state of Kansas in which service can be had on the organization liable for the tax or in which the property of such delinquent organization can be seized under attachment or garnishment proceedings in the manner prescribed by the code of civil procedure.

History: L. 1937, ch. 356, § 10; L. 1943, ch. 289, § 8; Feb. 23.



79-916 Invalidity of part.

79-916. Invalidity of part. If any part, portion, clause, paragraph, sentence or section of this act shall be declared unconstitutional by any court of competent jurisdiction, it is hereby declared that this act would have been passed without such part, portion, clause, paragraph, sentence or section, and such judgment or decree shall not affect the validity of any other part, portion, clause, paragraph, sentence or section hereof.

History: L. 1937, ch. 356, § 11; March 30.



79-917 Disposition of moneys; refund claims.

79-917. Disposition of moneys; refund claims. All taxes collected under the provisions of this act shall be credited by the state treasurer to a fund which shall be known as the car company tax fund and shall be held therein for a period of four months. Thereupon, the same shall be transferred to the general revenue fund for the use of the state: Provided, That if any claim for refund be pending before the director under the provisions of K.S.A. 79-911 and 79-911a the amount claimed as a refund shall be held in said car company tax fund until the director has determined whether a refund should be made. If the director shall determine that a refund should not be made then the amount so withheld shall be transferred to the general revenue fund. The director shall notify the state treasurer:

(a) When any claim for refund is filed, which notification shall show the amount claimed as a refund;

(b) when any claim for refund has been denied.

The treasurer of state shall, immediately upon making any transfer of funds as provided herein, forthwith notify the director of accounts and reports of such transfer and the director of accounts and reports shall forthwith make proper entries upon the books and records in his or her office to correspond with such transfer in the state treasury.

History: L. 1943, ch. 289, § 6; Feb. 23.



79-918 Estoppel, when.

79-918. Estoppel, when. If any railroad company or organization affected by this act shall refuse or neglect to make any report required by this act, or shall refuse or neglect to permit an examination of its books, records, accounts and papers upon demand of the director, or shall refuse or neglect to appear before the said director in obedience to his or her citation or summons, or shall fail to object to the tax imposed by this act within the time and in the manner prescribed by this act, it shall be estopped to question or impeach the action or determination of the said director or the validity of the tax imposed hereunder.

History: L. 1943, ch. 289, § 9; Feb. 23.



79-919 Transfer of administration to director of taxation.

79-919. Transfer of administration to director of taxation. (a) All of the powers, duties and functions of the director of property valuation relating to the act of which K.S.A. 79-906 is a part are hereby transferred to and conferred and imposed upon the director of taxation. The director of taxation shall be the successor in every way to the powers, duties and functions of the director of property valuation relating to said act of which K.S.A. 79-906 is a part.

(b) All rules and regulations of the director of property valuation in existence on the effective date of this act relating to said act of which K.S.A. 79-906 is a part, shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary of revenue, until revised, amended, revoked or nullified pursuant to law. All orders and directives of the director of property valuation relating to said act of which K.S.A. 79-906 is a part, shall continue to be effective and shall be deemed to be orders and directives of the director of taxation and, until revised, amended or nullified pursuant to law.

(c) The director of taxation shall succeed to all property and records which were used for, or pertain to, the performance of the powers, duties and functions relating to the act of which K.S.A. 79-906 is a part. When any conflict as to the proper disposition of such property or records arises under this section, and results from the provisions of this act, the same shall be determined by the governor, whose decision shall be final.

(d) When any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of the transfer made by this act, such conflict shall be resolved by the governor, and the decision of the governor shall be final.

History: L. 1972, ch. 358, § 2; July 1.



79-920 Preservation of actions and proceeding upon transfer of administration.

79-920. Preservation of actions and proceeding upon transfer of administration. (a) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against the director of property valuation in his or her official capacity or in relation to the discharge of his or her official duties, shall abate by reason of the taking effect of the provisions of this act.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1972, ch. 358, § 3; July 1.






Article 10 MERCHANTS, MANUFACTURERS, MOTOR VEHICLE DEALERS AND CERTAIN CONTRACTORS

79-1006 Tax situs of property; nonresidents; elevators.

79-1006. Tax situs of property; nonresidents; elevators. The tax situs of the property of merchants and manufacturers shall be the taxing district where such business or manufacturing is carried on and in case any such merchant or manufacturer shall have more than one place of business in the state of Kansas each such place of business shall be so taxed in the taxing district in which it is situated. All merchants or manufacturers who are nonresidents, or foreign corporations, shall be assessed upon the same basis as residents of this state or domestic corporations, and the situs for taxation of all personal property of such merchants and manufacturers used in connection with or created by the business is hereby declared to be in the place where such business is carried on.

The business of an elevator, whether individually or separately owned, or by a parent company owning several elevators located at different points, shall be considered as a merchandising business and all grain or other commodities purchased or handled by the owner or management of an elevator shall have their tax situs in the taxing district where the elevator is located through which the business is transacted:Provided, That the taxing situs of grain, owned by a resident of this state, held in storage by warehouse, on which warehouse receipt has been issued, shall be taxed at the place of residence of the owner of such receipt.

History: L. 1917, ch. 320, § 3; L. 1921, ch. 289, § 1; L. 1971, ch. 297, § 5; July 1.



79-1007 Manufacturer to list value of all engines, tools and machinery not forming part of real property used in manufacturing.

79-1007. Manufacturer to list value of all engines, tools and machinery not forming part of real property used in manufacturing. Every manufacturer shall list the value of all engines, tools and machinery of every description, not forming part of any parcel of the real property used or designated to be used in any process of manufacturing as defined in this act.

History: L. 1876, ch. 34, § 21; March 11; R.S. 1923, 79-1007.



79-1008 Collection of taxes from nonresident contractors; "contractor" defined.

79-1008. Collection of taxes from nonresident contractors; "contractor" defined. For the purpose of this act, "contractor" includes individuals, partnerships, firms or corporations, or other associations of persons engaged in the business of the construction, alteration, repairing, dismantling or demolition of buildings, roads, bridges, viaducts, sewers, water and gas mains, streets, disposal plants, water filters, tanks and towers, airports, dams, levees and canals, oil and gas wells, water wells, pipe lines, transmission and power lines, and every other type of structure, project, development or improvement coming within the definition of real property and personal property, including such construction, alteration, or repairing of such property to be held either for sale or rental, and further including all subcontractors.

History: L. 1957, ch. 515, § 1; L. 1959, ch. 370, § 1; June 30.



79-1009 Collection of taxes from non-resident contractors; registration for certain contracts.

79-1009. Collection of taxes from non-resident contractors; registration for certain contracts. To the end that the state of Kansas and the political subdivisions thereof may receive all taxes due in every instance, including contributions due under the employment security law, contractors, who are nonresidents of this state, desiring to engage in, prosecute, follow or carry on the business of contracting as defined in this act shall register with the secretary of revenue or the secretary's designee for each contract where the total contract price or compensation to be received amounts to more than $10,000, except that a foreign corporation authorized to do business in this state shall not be required to register under the provisions of this act.

History: L. 1957, ch. 515, § 2; L. 1968, ch. 289, § 1; L. 1989, ch. 291, § 12; L. 1992, ch. 53, § 1; L. 2000, ch. 184, § 22; July 1.



79-1010 Same; surety bonds for certain contractors; conditions; amount; increase, when; release; withholding moneys by certain contractors to guarantee payment of taxes; enforcement of act.

79-1010. Same; surety bonds for certain contractors; conditions; amount; increase, when; release; withholding moneys by certain contractors to guarantee payment of taxes; enforcement of act. Every contractor required to register any contract or contracts, as defined in this act, shall, before entering into the performance of such contract or contracts, execute and file with the secretary or the secretary's designee a good and valid bond in a surety company authorized to do business in this state, or with sufficient sureties to be approved by the secretary or the secretary's designee, conditioned that all taxes, including contributions due under the employment security law, which may accrue to the state of Kansas and all taxes which may accrue to the political subdivisions thereof on account of the execution and performance of such contract or contracts, will be paid when due, and the execution and filing of such bond shall be a condition precedent to commencing work on any contract in the state of Kansas. Such bond shall be conditioned as hereinabove provided with respect to all contracts to be performed during the current calendar year and shall be in a sum of not less than $1,000. If at any time during the current calendar year the secretary or the secretary's designee shall determine the amount of the bond is not sufficient to cover the tax liabilities accruing to the state of Kansas or the political subdivisions thereof for the current calendar year, or, upon written request of the secretary of labor, the secretary or the secretary's designee shall require such bond to be increased in such sum as the secretary or the secretary's designee may determine to be proper. When any contractor shall have fully performed all contracts registered during the current calendar year, the bond may be released by the secretary or the secretary's designee.

Any contractor who is or becomes subject to the provisions of this act and every contractor required to register any contract or contracts, as defined in this act, who contracts with any subcontractor, who also is or becomes subject to the provisions of this act or is required to register any contract or contracts as defined in this act, shall withhold sufficient moneys on such contract to guarantee that all taxes, including contributions due under the employment security law, which may accrue to the state of Kansas and all taxes which may accrue to the political subdivisions thereof on account of the execution and performance of such contract or contracts, will be paid when due. Failure to comply with the provisions of this section shall render the contractor directly liable for such taxes, contribution, penalties and interest due from the subcontractor and the secretary or the secretary's designee shall have all of the remedies of collection against the contractor under the provisions of this act as though the services in question were performed directly for such contractor.

Every person failing to register as required by this act, or to execute the bond herein provided before beginning the performance of any contract, shall be denied the right to perform such contract until such person complies with such requirements, and the county attorney of any county in which the contract is to be performed, general counsel of the department of labor when requested by the secretary of labor, or the attorney for the secretary of revenue, when requested by the secretary or the secretary's designee is hereby authorized to proceed by injunction to prevent any activity in the performance of such contract until such registration is made and such bond is executed and filed, and any temporary injunction enjoining the execution of such contract shall be granted without notice by any judge now authorized by law to grant injunctions.

History: L. 1957, ch. 515, § 3; L. 1959, ch. 371, § 1; L. 1963, ch. 462, § 1; L. 1968, ch. 289, § 2; L. 1989, ch. 291, § 13; L. 2004, ch. 179, § 145; July 1.



79-1011 Same; secretary of state as agent for service of process, appointment; effect.

79-1011. Same; secretary of state as agent for service of process, appointment; effect. At the time such contractor registers with the secretary or the secretary's designee, the contractor shall make an appointment, in writing, of the secretary of state of the state of Kansas, or the secretary's successor in office, to be the true and lawful agent of the contractor, upon whom may be served all lawful process in any action or proceeding against the nonresident contractor for state and local taxes growing out of any contract executed, or being executed, in this state. Such appointment, in writing, shall be evidence of such contractor's agreement that any such process against the contractor which is so served on the secretary of state shall be of the same legal force and validity as if served upon the contractor personally within the state.

History: L. 1957, ch. 515, § 4; L. 1989, ch. 291, § 14; April 27.



79-1012 Same; actions against contractors; procedure.

79-1012. Same; actions against contractors; procedure. An action against any contractor coming within the provisions of this act may be brought by the attorney for the secretary of revenue or the general counsel of the department of labor in Shawnee county or in any county in which any work under any such contract is performed. The summons shall be directed to the secretary of state, and shall require the defendant to answer by a certain day, not less than 40 days nor more than 60 days from such date. The summons shall be forthwith forwarded by the clerk of the court to the secretary of state, who shall immediately forward a copy thereof to the contractor at the address given by such contractor and thereupon the secretary of state shall make return of the summons to the court whence it issued, showing the date of its receipt by the secretary, the date of forwarding such copy and the name and address of the person to whom the secretary forwarded such copy. Such return shall be under the secretary's hand and seal of office, and shall have the same force and effect as a due and sufficient return made by the sheriff on process directed to the sheriff.

The secretary of state shall keep a suitable record book, in which the secretary shall docket every action commenced against any such contractor. This record shall show the court in which the suit is brought, the title of the case, the time when commenced, and the date and manner of service.

History: L. 1957, ch. 515, § 5; L. 1989, ch. 291, § 15; L. 2004, ch. 179, § 146; July 1.



79-1013 Same; failure to comply with act; effect.

79-1013. Same; failure to comply with act; effect. Any contractor who fails to register with the secretary or the secretary's designee as required by this act, or who fails to comply with any of the provisions of this act, shall not be entitled to maintain an action to recover payment for performance in the courts of this state on such contract.

History: L. 1957, ch. 515, § 6; L. 1989, ch. 291, § 16; April 27.



79-1014 Same; administration of act; rules and regulations; release of bond.

79-1014. Same; administration of act; rules and regulations; release of bond. The secretary of revenue or the secretary's designee shall administer this act. The secretary shall adopt rules and regulations for the administration of this act. No bonds required under this act shall be released until the contract for which any such bond is given shall be fully performed, nor until the secretary or the secretary's designee shall obtain a written release from the secretary of labor certifying that all contributions and interest due by the principal on such bond, under the employment security law, have been paid in full.

History: L. 1957, ch. 515, § 7; L. 1972, ch. 342, §88; L. 1989, ch. 291, § 17; L. 2004, ch. 179, § 147; July 1.



79-1015 Same; penalties for violations.

79-1015. Same; penalties for violations. Every person failing to register as required by this act, or to execute the bond herein provided, before beginning the performance of any contract, or who violates any other provision of this act, shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be fined not less than one hundred dollars ($100) nor more than five thousand dollars ($5,000).

History: L. 1957, ch. 515, § 8; July 1.






Article 11 BANKS, BANKING BUSINESSES, TRUST COMPANIES AND SAVINGS AND LOAN ASSOCIATIONS

79-1105c Taxation of the business of banking; prohibiting certain taxes; right to protest payment of taxes.

79-1105c. Taxation of the business of banking; prohibiting certain taxes; right to protest payment of taxes. (a) No taxes shall be levied under the provisions of K.S.A. 79-1103 and 79-1105a, and amendments thereto, for taxable year 1995 and any year thereafter.

(b) No county appraiser shall initiate, open, reopen or continue any audit, investigation or  examination of the assessment of any taxes under the provisions of K.S.A. 79-1103 or 79-1105a, and amendments thereto, for any taxable year prior to January 1, 1995.

(c) No county appraiser shall adjust, alter, modify or otherwise change the amount of taxes assessed under the provisions of K.S.A. 79-1103 or 79-1105a, and amendments thereto, against any person or entity for any taxable year prior to January 1, 1995.

(d) Nothing herein shall affect the rights of any taxpayer to protest the payment of taxes assessed pursuant to K.S.A. 79-1103 or 79-1105a, and amendments thereto, in accordance with K.S.A. 79-2005, and amendments thereto.

History: L. 1995, ch. 130, § 1; Apr. 20.



79-1106 Taxation of national banking associations, banks, trust companies and savings and loan associations; purpose of act.

79-1106. Taxation of national banking associations, banks, trust companies and savings and loan associations; purpose of act. It is hereby declared to be the intention of the legislature to levy a tax on national banking associations, banks, trust companies, federally chartered savings banks and savings and loan associations, which tax shall be in lieu of ad valorem taxes which might otherwise be imposed upon the intangible assets of such national banking associations, banks, trust companies, federally chartered savings banks and savings and loan associations.

History: L. 1963, ch. 463, § 1; L. 1996, ch. 270, § 7; July 1.



79-1107 National banking associations and state banks; tax imposed; rate.

79-1107. National banking associations and state banks; tax imposed; rate. Every national banking association and state bank located or doing business within the state shall pay to the state for the privilege of doing business within the state a tax according to or measured by its net income for the next preceding taxable year to be computed as provided in this act. Such tax shall consist of a normal tax and a surtax and shall be computed as follows:

(a) The normal tax shall be an amount equal to 2 1/4% of such net income; and

(b) the surtax shall be an amount equal to 2 1/8% of such net income in excess of $25,000.

The tax levied shall be in lieu of ad valorem taxes which might otherwise be imposed by the state or political subdivisions thereof upon shares of capital stock or the intangible assets of national banking associations and state banks.

History: L. 1963, ch. 463, § 2; L. 1968, ch. 142, § 1; L. 1970, ch. 382, § 1; L. 1972, ch. 359, § 1; L. 1979, ch. 314, § 1; L. 1987, ch. 374, § 1; L. 1996, ch. 270, § 9; L. 1998, ch. 194, § 2; July 1.



79-1108 Trust companies and savings and loan associations; tax imposed; rate.

79-1108. Trust companies and savings and loan associations; tax imposed; rate. Every trust company and savings and loan association located or doing business within the state shall pay to the state for the privilege of doing business within the state a tax according to or measured by its net income for the next preceding taxable year to be computed as provided in this act. Such tax shall consist of a normal tax and a surtax and shall be computed as follows:

(a) The normal tax on every trust company and savings and loan association shall be an amount equal to 2 1/4% of such net income; and

(b) the surtax on every trust company and savings and loan association shall be an amount equal to 2 1/4% of such net income in excess of $25,000.

The tax levied shall be in lieu of ad valorem taxes which might otherwise be imposed by the state or political subdivision thereof upon shares of capital stock or other intangible assets of trust companies and savings and loan associations.

History: L. 1963, ch. 463, § 3; L. 1968, ch. 142, § 2; L. 1970, ch. 382, § 2; L. 1972, ch. 359, § 2; L. 1987, ch. 374, § 2; L. 1998, ch. 194, § 3; July 1.



79-1109 "Net income" defined; deductions.

79-1109. "Net income" defined; deductions. As used in this act "net income" shall mean the Kansas taxable income of corporations as defined in K.S.A. 79-32,138, and amendments thereto, determined without regard to the provisions of K.S.A. 79-32,139, and amendments thereto, and the provisions of paragraph (xiv) of subsection (c) of K.S.A. 79-32,117, and amendments thereto, plus income received from obligations or securities of the United States or any authority, commission or instrumentality of the United States and its possessions to the extent not included in Kansas taxable income of a corporation and income received from obligations of this state or a political subdivision thereof which is exempt from income tax under the laws of this state; less dividends received from stock issued by Kansas Venture Capital, Inc. to the extent such dividends are included in the Kansas taxable income of a corporation, interest paid on time deposits or borrowed money and dividends paid on withdrawable shares of savings and loan associations to the extent not deducted in arriving at Kansas taxable income of a corporation.

Savings and loan associations shall be allowed as a deduction from net income, as hereinbefore defined, a reserve established for the sole purpose of meeting or absorbing losses, in the amount of 5% of such net income determined without benefit of such deduction, but no further deduction shall be allowed for losses when actually sustained and charged against such reserve, unless such reserve shall have been fully absorbed thereby; or, in the alternative, a reasonable addition to a reserve for losses based on past experience, under such rules and regulations as the secretary of revenue may prescribe.

History: L. 1963, ch. 463, § 4; L. 1967, ch. 488, § 1; L. 1972, ch. 359, § 3; L. 1979, ch. 314, § 2; L. 1986, ch. 332, § 7; L. 1987, ch. 374, § 3; L. 1997, ch. 120, § 1; July 1.



79-1109a Application of 79-1107 and 79-1109.

79-1109a. Application of 79-1107 and 79-1109. The provisions of K.S.A. 79-1107 and 79-1109 shall be applicable to all taxable years commencing after December 31, 1979.

History: L. 1979, ch. 314, § 10; July 1.



79-1110 Taxation of national banking associations, banks, trust companies and savings and loan associations; procedure for returns; tax payment; laws applicable.

79-1110. Taxation of national banking associations, banks, trust companies and savings and loan associations; procedure for returns; tax payment; laws applicable. Every national banking association, bank, trust company, and savings and loan association subject to taxation under this act shall make its return and pay the tax imposed to the director of taxation on or before the 15th day of the fourth month following the close of its federal taxable year, in the same manner, except for computing the net income subject to tax, as corporations are required to make their returns and pay their taxes under the Kansas income tax act.  Every such national banking association, bank, trust company and savings and loan association shall be subject to other provisions of the Kansas income tax act applicable to other corporations and shall be subject to the penalties imposed on corporations by K.S.A. 79-3222, 79-3228 and 79-3234 insofar as the same can be made applicable.

History: L. 1963, ch. 463, § 5; L. 1980, ch. 309, § 1; L. 1981, ch. 377, § 1; April 16.



79-1110a Application of 79-1110.

79-1110a. Application of 79-1110. The provisions of this act shall be applicable to all taxable years commencing after December 31, 1979.

History: L. 1980, ch. 309, § 2; July 1.



79-1111 Same; administration of act; rules and regulations.

79-1111. Same; administration of act; rules and regulations. The director of taxation shall administer this act. The secretary of revenue shall adopt rules and regulations for the administration of this act.

History: L. 1963, ch. 463, § 6; L. 1972, ch. 342, § 90; July 1.



79-1112 Disposition of tax moneys; privilege tax refund fund established; refunds.

79-1112. Disposition of tax moneys; privilege tax refund fund established; refunds. (a) The director of taxation shall remit all tax moneys collected under the provisions of this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, less amounts set apart in the privilege tax refund fund in the manner provided in subsection (b). Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(b) A fund designated as the privilege tax refund fund shall be set apart and maintained by the director from the tax moneys collected under the provisions of this act and held by the state treasurer for prompt payment of all "privilege tax" refunds. The fund shall be in such amount as the director determines is necessary to meet current refunding requirements under this act. In the event such fund is at any time insufficient to provide for the payment of refunds due claimants thereof, the director shall certify the amount of additional funds required to the director of accounts and reports, who shall promptly transfer the required amount from the state general fund to the privilege tax refund fund and notify the state treasurer, who shall make proper entry in the records.

(c) If the director discovers from the examination of the return, or upon claim duly filed by the taxpayer or upon final judgment of the court that the tax imposed by this act, or any penalty or interest paid by or credited to any taxpayer is in excess of the amount legally due, the director shall certify to the director of accounts and reports the name of the taxpayer, the amount of refund and such other information as the director may require. Upon receipt of such certification, the director of accounts and reports shall issue a warrant on the state treasurer for the payment to the taxpayer out of the fund provided in subsection (b), except that no refund shall be made for a sum less than $5, but such amount may be claimed by the taxpayer as a credit against the taxpayer's tax liability in the taxpayer's next succeeding year.

History: L. 1963, ch. 463, § 7; L. 1972, ch. 361, § 1; L. 1979, ch. 315, § 1; L. 1983, ch. 315, § 1; L. 1984, ch. 351, § 5; L. 2001, ch. 5, § 443; July 1.



79-1113 National banking associations and banks and corporations holding stock therein; exemption from intangibles tax.

79-1113. National banking associations and banks and corporations holding stock therein; exemption from intangibles tax. Shares, shares of stock or other evidence of ownership of national banking associations and banks located or doing business within the state, and all income therefrom and the shares, shares of stock or other evidence of ownership of corporations holding stock of a national banking association or bank located or doing business in Kansas, to the extent the income of such corporation is attributable to dividends received on such stock, and all income therefrom, shall be exempt from the tax imposed on moneys, notes and other evidences of debt by K.S.A. 79-3109 and any amendments thereof.

History: L. 1963, ch. 463, § 8; L. 1970, ch. 390, § 2; July 1.



79-1115 Application of 79-1107 and 79-1108.

79-1115. Application of 79-1107 and 79-1108. The provisions of this act shall be applicable to all taxable years commencing after December 31, 1970.

History: L. 1970, ch. 382, § 3; July 1.



79-1116 Application of 79-1107, 79-1108 and 79-1109.

79-1116. Application of 79-1107, 79-1108 and 79-1109. The provisions of this act shall be applicable to all taxable years commencing after December 31, 1972.

History: L. 1972, ch. 360, § 1; July 1.



79-1117 Credit against tax for making certain property used in trade or business or held for production of income accessible to persons with a disability; amount; carryover to subsequent taxable years.

79-1117. Credit against tax for making certain property used in trade or business or held for production of income accessible to persons with a disability; amount; carryover to subsequent taxable years. Any taxpayer who makes expenditures for the purpose of making all or any portion of an existing building or facility accessible to persons with a disability, which building or facility is on real property located in this state and used in a trade or business or held for the production of income, shall be entitled to claim a tax credit in an amount equal to 50% of such expenditures or, the amount of $10,000, whichever is less, against the tax liability imposed against such taxpayer pursuant to K.S.A. 79-1106 to 79-1116, inclusive, and amendments thereto. Such tax credit shall be deducted from the taxpayer's tax liability for the taxable year following the year in which the expenditures are made by the taxpayer. If the amount of such tax credit exceeds the taxpayer's tax liability for such taxable year, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the fourth taxable year succeeding the taxable year in which the expenditures are made.

History: L. 1978, ch. 409, § 5; L. 1994, ch. 173, § 2; July 1.



79-1119 Reports, statements, lists and returns; preservation; confidentiality, exceptions; performance of certain activities by administrative personnel unlawful; penalties for violations.

79-1119. Reports, statements, lists and returns; preservation; confidentiality, exceptions; performance of certain activities by administrative personnel unlawful; penalties for violations. (a) All reports, statements, lists and returns required under the provisions of article 11 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, shall be preserved for three years and thereafter until the director of taxation orders them to be destroyed.

(b) Except in accordance with proper judicial order, or as provided in subsection (c) of this section, subsection (g) of K.S.A. 17-7511 or 46-1106, and amendments thereto, it shall be unlawful for the director of taxation, or any deputy, agent, clerk or other officer, employee or former employee of the department of revenue or any other state officer or employee or former state officer or employee to divulge, or to make known in any way, the amount of income or any particulars set forth or disclosed in any report, statement, list, return, federal return or federal return information required under the provisions of article 11 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto; and it shall be unlawful for the director of taxation, or any deputy, agent, clerk or other officer or employee of the department of revenue engaged in the administration of the tax imposed under the provisions of article 11 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, to engage in the business or profession of tax accounting or to accept employment, with or without consideration, for any person, firm or corporation for the purpose, directly or indirectly, or preparing tax returns or reports required by the laws of the state of Kansas, by any other state or by the United States government, or to accept any employment for the purpose of advising, preparing material or data, or the auditing of books or records to be used in an effort to defeat or cancel any tax or part thereof that has been assessed by the state of Kansas, any other state or by the United States government.

(c) The secretary or the secretary's designee may: (1) Publish statistics, so classified as to prevent the identification of particular reports or returns and the items thereof;

(2) allow the inspection of returns by the attorney general or other legal representatives of the state;

(3) provide the post auditor access to all statements, lists, reports or returns in accordance with and subject to the provisions of subsection (g) of K.S.A. 46-1106, and amendments thereto; or

(4) disclose to the secretary of commerce specific taxpayer information related to financial information previously submitted by the taxpayer to the secretary of commerce concerning or relevant to any privilege tax credits, for purposes of verification of such information or evaluating the effectiveness of any tax credit program administered by the secretary of commerce.

(d) Any person receiving information under the provisions of subsection (c) shall be subject to the confidentiality provisions of subsection (b) and to the penalty provisions of subsection (e).

(e) Any violation of subsections (b) or (c) of this section shall be a class A misdemeanor; and if the offender be an officer or employee of the state, such officer or employee shall be dismissed from office.

(f) Notwithstanding the provisions of this section, the secretary of revenue may, in his or her discretion, permit the commissioner of internal revenue of the United States, or the proper official of any state imposing an income tax or privilege tax on financial institutions, or the authorized representative of either, to inspect the reports, statements, lists or returns made under the provisions of article 11 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, and the secretary of revenue may make available or furnish to the taxing officials of any other state or the commissioner of internal revenue of the United States or other taxing officials of the federal government, or their authorized representatives, information contained in statements, lists, reports, or returns or any audit thereof or the report of any investigation made with respect thereto, filed pursuant to any of the provisions of article 11 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, as the secretary may consider proper, but such information shall not be used for any other purpose than that of the administration of tax laws of such state or of the United States.

History: L. 1979, ch. 314, § 9; L. 1994, ch. 188, § 2; L. 2005, ch. 110, § 3; July 1.



79-1120 Recapture tax; definitions.

79-1120. Recapture tax; definitions. As used in K.S.A. 79-1120 to 79-1125, unless the context otherwise requires: (a) "Refund" means a reimbursement by the director of taxation of taxes paid pursuant to the provisions of K.S.A. 79-1106et seq., including any interest accrued thereon, which reimbursement is made pursuant to a judicial order of any court of competent jurisdiction finding that: (1) Any of the provisions of K.S.A. 79-1106 et seq. is discriminatory in a manner prohibited under 31 U.S.C. § 742; or (2) any of the provisions of K.S.A. 79-1106 et seq.is unconstitutional; or (3) that the tax imposed under K.S.A. 79-1107 or K.S.A. 79-1108 is otherwise invalid;

(b) "Aggregate recapture rate" means one hundred percent (100%) plus the percentage determined by the director of taxation to equal the proportion that income received from securities and obligations of the United States or authorities, commissions or instrumentalities thereof by all institutions subject to taxation under the provisions of K.S.A. 79-1106 et seq. bears to the total federal income received by all such institutions during the period or periods for which refunds are paid;

(c) "Claimant's adjustment factor" means a percentage determined by the director of taxation to equal the proportion that income received from securities and obligations of the United States or authorities, commissions or instrumentalities thereof by the institution receiving the refund bears to the total federal income of such institution during the period or periods for which the refund was received.

History: L. 1979, ch. 314, § 3; July 1.



79-1121 Same; imposition; computation of amount.

79-1121. Same; imposition; computation of amount. A recapture tax, in an amount computed as herein provided, shall be imposed on any refund, as defined in K.S.A. 79-1120, received by any national banking association, state bank, trust company or savings and loan association, in the year in which such refund is received. The amount of such tax shall be computed as follows:

(a) Multiply the amount of the refund received by the aggregate recapture rate;

(b) Multiply the amount of the refund received by the claimant's adjustment factor;

(c) Subtract the product obtained under subsection (b) from the product obtained under subsection (a);

(d) The tax shall be in an amount equal to the lesser of the amount determined in subsection (c) or the amount of the refund.

History: L. 1979, ch. 314, § 4; July 1.



79-1122 Same; time for assessment and payment; penalties.

79-1122. Same; time for assessment and payment; penalties. The tax imposed under K.S.A. 79-1121 shall be assessed by the director of taxation within sixty (60) days of the payment of a refund. Every national banking association, state bank, trust company or savings and loan association liable for the payment of the tax imposed in K.S.A. 79-1121, shall make payment thereof within thirty (30) days of the date of assessment; and each shall be subject to the penalties imposed on corporations by K.S.A. 79-3228 and K.S.A. 79-3234 insofar as the same can be made applicable.

History: L. 1979, ch. 314, § 5; July 1.



79-1123 Administration of act; rules and regulations.

79-1123. Administration of act; rules and regulations. The director of taxation shall administer this act. The secretary of revenue may adopt rules and regulations for the administration of this act.

History: L. 1979, ch. 314, § 6; July 1.



79-1124 Same; disposition of moneys; refunds.

79-1124. Same; disposition of moneys; refunds. (a) The director of taxation shall remit all tax moneys collected under the provisions of K.S.A. 79-1120 to 79-1125, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(b) Any refunds of tax paid pursuant to K.S.A. 79-1121, and amendments thereto, shall be made from the privilege tax refund fund created in K.S.A. 79-1112, and amendments thereto.

History: L. 1979, ch. 314, § 7; L. 2001, ch. 5, § 444; July 1.



79-1126 Credit against tax for interest rate reduction for agricultural production loan.

79-1126. Credit against tax for interest rate reduction for agricultural production loan. (a) On and after the effective date of this act and prior to July 1, 1990, a state bank or national banking association which extends or renews an agricultural production loan under the provisions of this act to an eligible agricultural borrower at an interest rate which is at least one whole percentage point less than the prime interest rate then specified by the bank on such loans with equivalent collateral, and a state bank or national banking association which reduces the rate of interest being charged on any outstanding agricultural production loan to an eligible agricultural borrower by at least one whole percentage point shall receive a credit against its tax liability pursuant to K.S.A. 79-1106 et seq., for taxable years commencing after December 31, 1987, to the extent hereinafter provided. Such tax credit shall be allowed for such interest rate reductions upon agricultural production loans having a total principal amount not exceeding 15% of the amount of such loans reflected in the bank's report of condition filed with the federal deposit insurance corporation as of December 31, 1985.

(b) For the purposes of this section, the term "eligible agricultural borrower" means any person, partnership or family farm corporation, as defined in K.S.A. 17-5903, and amendments thereto, located in the state of Kansas, having an agricultural production loan which has been classified as substandard or doubtful by any banking regulator, the farm credit administration or a district farm credit system institution which is subject to review by the farm credit administration.

(c) An interest rate reduction may be applied under the provisions of this section only when the eligible borrower can be reasonably expected to service the principal and interest for the term of such person's loan.

(d) The total credit against tax liability shall be the amount by which the interest income to the state bank or national banking association on and after the effective date of this act and prior to July 1, 1990, has been reduced on such loans because of such reductions in rates of interest, except that the credit allowed as a result of an interest rate reduction on any one agricultural production loan shall not exceed an amount equal to 3% per annum on the unpaid principal balance of the loan. The tax credit allowed for any taxable year shall not exceed 1/5 of the total tax credit of the bank allowed under this act. Unused tax credit shall be carried forward as a credit to the bank's tax liability in each subsequent taxable year and shall then be taken into account, subject to the limitation that the credit in any one taxable year may not exceed 1/5 of the total tax credit.

History: L. 1986, ch. 367, § 1; L. 1987, ch. 54, § 15; L. 1988, ch. 376, § 1; L. 1989, ch. 292, § 1; April 18.



79-1126a Credit against tax for interest rate reductions on certain agricultural production loans.

79-1126a. Credit against tax for interest rate reductions on certain agricultural production loans. (a) On and after the effective date of this act and prior to July 1, 2004, a state bank or national banking association which extends or renews an agricultural production loan under the provisions of this section to an eligible agricultural borrower at an interest rate which is at least one whole percentage point less than the prime interest rate then specified by the bank on such loans with equivalent collateral, and a state bank or national banking association which reduces the rate of interest being charged on any outstanding agricultural production loan to an eligible agricultural borrower by at least one whole percentage point shall receive a credit against its tax liability pursuant to K.S.A. 79-1106 et seq., and amendments thereto, for taxable years commencing after December 31, 1999, to the extent hereinafter provided. Such tax credit shall be allowed for such interest rate reductions upon agricultural production loans having a total principal amount not exceeding 15% of the amount of such loans reflected in the bank's report of condition filed with the federal deposit insurance corporation as of December 31, 1999.

(b) For the purposes of this section, the term "eligible agricultural borrower" means any person, limited agricultural partnership, limited liability agricultural company or family farm corporation, as defined in K.S.A. 17-5903, and amendments thereto, located in the state of Kansas, having an agricultural production loan which has been classified as substandard or doubtful: (1) By any banking regulator, the farm credit administration or a district farm credit system institution which is subject to review by the farm credit administration; or (2) by the designated loan committee of such banking association prior to examination for classification eligibility by the banking regulator, the farm credit administration or a district farm credit system institution which is subject to review by the farm credit administration.

(c) An interest rate reduction may be applied under the provisions of this section only when the eligible borrower can be reasonably expected to service the principal and interest for the term of such person's loan.

(d) The total credit against tax liability shall be the amount by which the interest income to the state bank or national banking association on and after the effective date of this act and prior to July 1, 2004, has been reduced on such loans because of such reductions in rates of interest, except that the credit allowed as a result of an interest rate reduction on any one agricultural production loan shall not exceed an amount equal to 3% per annum on the unpaid principal balance of the loan. The tax credit allowed for any taxable year shall not exceed 1/5 of the total tax credit of the bank allowed under this section. Unused tax credit shall be carried forward as a credit to the bank's tax liability in each subsequent taxable year and shall then be taken into account, subject to the limitation that the credit in any one taxable year may not exceed 1/5 of the total tax credit.

History: L. 2000, ch. 101, § 10; Apr. 27.



79-1127 Estimated tax; manner of payment; penalties.

79-1127. Estimated tax; manner of payment; penalties. (a) Every national banking association, bank, trust company, and savings and loan association subject to taxation under article 11 of chapter 79 of the Kansas Statutes Annotated whose tax liability can reasonably be expected to exceed $500 shall pay estimated tax in the same manner as a corporation subject to the provisions of K.S.A. 79-32,101et seq.  Such payment shall be made in the manner provided in K.S.A. 79-32,103 and shall be allowed as a credit against the tax imposed by this act.

(b) A penalty at the same rate per annum prescribed by subsection (b) of K.S.A. 79-2968, and amendments thereto, for interest upon delinquent or unpaid taxes shall be applied and added to a taxpayer's amount of underpayment of estimated tax due from the date the estimated tax payment was due until the same is paid or until the 15th day of the fourth month following the close of the taxable year for which such estimated tax is a credit, whichever date is earlier, but such penalty shall not be added if the total amount thereof does not exceed $5.  For purposes of this subsection, the amount of underpayment of estimated tax shall be the excess of the amount of the installment which would be required to be paid if the estimated tax were equal to 90% of the tax shown on the return for the taxable year or, if no return was filed, 90% of the tax for such year, over the amount, if any, of the installment paid on or before the last date prescribed for payment.

(c) No penalty shall be imposed upon any taxpayer subject to the provisions hereof if the total amount of all payments of estimated tax made on or before the last date prescribed for payment of such installment equals or exceeds the amount which would have been required to be paid on or before such date if the estimated tax were whichever of the following is the least:

(1) The tax shown on the return of the taxpayer for the preceding taxable year, if a return was filed by the taxpayer for the preceding taxable year and such preceding year was a taxable year of 12 months; or

(2)(A) an amount equal to 90% of the tax for the taxable year computed by placing on an annualized basis the taxable income: (i) For the first three months of the taxable year, in the case of the installment required to be paid in the fourth month; (ii) for the first three months or for the first five months of the taxable year, in the case of the installment required to be paid in the sixth month; (iii) for the first six months or for the first eight months of the taxable year in the case of the installment required to be paid in the ninth month; and (iv) for the first nine months or for the first 11 months of the taxable year, in the case of the installment required to be paid in the 12th month of the taxable year.

(B) For purposes of this subsection (2), the taxable income shall be placed on an annualized basis by (i) multiplying by 12 the taxable income referred to in subsection (2)(A), and (ii) dividing the resulting amount by the number of months in the taxable year (three, five, six, eight, nine, or 11, as the case may be) referred to in subsection (2)(A).

(d) The provisions of this section shall be applicable to all taxable years commencing after December 31, 1992.

History: L. 1992, ch. 295, § 4; May 28.



79-1128 Allocation and apportionment of income of financial institutions engaged in multi-state business activities; definitions.

79-1128. Allocation and apportionment of income of financial institutions engaged in multi-state business activities; definitions. As used in K.S.A. 79-1128 through 79-1132, unless the context otherwise requires:

(a) "Billing address" means the location indicated in the books and records of the taxpayer on the first day of the taxable year, or on such later date in the taxable year when the customer relationship began, as the address where any notice, statement or bill relating to a customer's account is mailed.

(b) "Borrower or credit card holder located in this state" means:

(1) A borrower, other than a credit card holder, that is engaged in a trade or business which maintains its commercial domicile in this state; or

(2) a borrower that is not engaged in a trade or business or a credit card holder whose billing address is in this state.

(c) "Business income" means all income to the extent that it may be treated as apportionable business income under the constitution of the United States.

(d) "Commercial domicile" means:

(1) The headquarters of the trade or business, that is, the place from which the trade or business is principally managed and directed; or

(2) if a taxpayer is organized under the laws of a foreign country, or of the commonwealth of Puerto Rico, or any territory or possession of the United States, such taxpayer's commercial domicile shall be deemed for the purposes of this act to be the state of the United States or the District of Columbia from which such taxpayer's trade or business in the United States is principally managed and directed.  It shall be presumed, subject to rebuttal, that the location from which the taxpayer's trade or business is principally managed and directed is the state of the United States or the District of Columbia to which the greatest number of employees are regularly connected or out of which they are working, irrespective of where the services of such employees are performed, as of the last day of the taxable year.

(e) "Compensation" means wages, salaries, commissions and any other form of remuneration paid to employees for personal services that are included in such employee's gross income under the federal internal revenue code.  In the case of employees not subject to the federal internal revenue code, such as those employed in foreign countries, the determination of whether such payments would constitute gross income to such employees under the federal internal revenue code shall be made as though such employees were subject to the federal internal revenue code.

(f) "Credit card" means credit, travel or entertainment card.

(g) "Credit card issuer's reimbursement fee" means the fee a taxpayer receives from a merchant's bank because one of the persons to whom the taxpayer has issued a credit card has charged merchandise or services to the credit card.

(h) "Employee" means, with respect to a particular taxpayer, any individual who, under the usual common-law rules applicable in determining the employer-employee relationship, has the status of an employee of that taxpayer.

(i) "Financial institution" means: a national banking association, federally chartered savings bank, state bank, trust company or savings and loan association.

(j) "Gross rents" means the actual sum of money or other consideration payable for the use or possession of property.

(1) "Gross rents" shall include, but not be limited to:

(A) Any amount payable for the use or possession of real property or tangible property whether designated as a fixed sum of money or as a percentage of receipts, profits or otherwise;

(B) any amount payable as additional rent or in lieu of rent, such as interest, taxes, insurance, repairs or any other amount required to be paid by the terms of a lease or other arrangement; or

(C) a proportionate part of the cost of any improvement to real property made by or on behalf of the taxpayer which reverts to the owner or lessor upon termination of a lease or other arrangement.  The amount to be included in gross rents is the amount of amortization or depreciation allowed in computing the taxable income base for the taxable year, except that, where a building is erected on leased land by or on behalf of the taxpayer, the value of the land is determined by multiplying the gross rent by eight and the value of the building is determined in the same manner as if owned by the taxpayer.

(2) The following are not included in the term "gross rents":

(A) Reasonable amounts payable as separate charges for water and electric service furnished by the lessor;

(B) reasonable amounts payable as service charges for janitorial services furnished by the lessor;

(C) reasonable amounts payable for storage, provided such amounts are payable for space not designated and not under the control of the taxpayer; or

(D) that portion of any rental payment which is applicable to the space subleased from the taxpayer and not used by it.

(k) "Loan" means any extension of credit resulting from direct negotiations between the taxpayer and its customer, or the purchase, or both, in whole or in part, of such extension of credit from another.  Loans include participations, syndications, and leases treated as loans for federal income tax purposes.  Loans shall not include:  properties treated as loans under section 595 of the federal internal revenue code; futures or forward contracts; options; notional principal contracts such as swaps; credit card receivables, including purchased credit card relationships; noninterest bearing balances due from depository institutions; cash items in the process of collection; federal funds sold; securities purchased under agreements to resell; assets held in a trading account; securities; interests in a REMIC, or other mortgage-backed or asset-backed security; and other similar items.

(l) "Loan secured by real property" means that 50% or more of the aggregate value of the collateral used to secure a loan or other obligation, when valued at fair market value as of the time the original loan or obligation was incurred, was real property.

(m) "Merchant discount" means the fee or negotiated discount charged to a merchant by the taxpayer for the privilege of participating in a program whereby a credit card is accepted in payment for merchandise or services sold to the card holder.

(n) "Nonbusiness income" means all income which is not business income.

(o) "Participation" means an extension of credit in which an undivided ownership interest is held on a pro rata basis in a single loan or pool of loans and related collateral.  In a loan participation, the credit originator initially makes the loan and then subsequently resells all or a portion of it to other lenders.  The participation may or may not be known to the borrower.

(p) "Person" means an individual, estate, trust, partnership, corporation and any other business entity.

(q) "Principal base of operations" with respect to transportation property means the place of more or less permanent nature from which such property is regularly directed or controlled.  With respect to an employee, the "principal base of operations" means the place of more or less permanent nature from which the employee regularly: (1) Starts such employee's work and to which such employee customarily returns in order to receive instructions from such employee's employer; or (2) communicates with such employee's customers or other persons; or (3) performs any other function necessary to the exercise of such employee's trade or profession at some other point or points.

(r) "Real property owned" and "tangible personal property owned" means real and tangible personal property, respectively: (1) On which the taxpayer may claim depreciation for federal income tax purposes; or (2) property to which the taxpayer holds legal title and on which no other person may claim depreciation for federal income tax purposes or could claim depreciation if subject to federal income tax.  Real and tangible personal property do not include coin, currency or property acquired in lieu of or pursuant to a foreclosure.

(s) "Regular place of business" means an office at which the taxpayer carries on its business in a regular and systematic manner and which is continuously maintained, occupied and used by employees of the taxpayer.

(t) "State" means a state of the United States, the District of Columbia, the commonwealth of Puerto Rico, any territory or possession of the United States or any foreign country.

(u) "Syndication" means an extension of credit in which two or more persons fund and each person is at risk only up to a specified percentage of the total extension of credit or up to a specified dollar amount.

(v) "Taxable" means either:

(1) That a taxpayer is subject in another state to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, a corporate stock tax, including a bank shares tax, a single business tax, or an earned surplus tax, or any tax which is imposed upon or measured by net income; or

(2) that another state has jurisdiction to subject the taxpayer to any of such taxes regardless of whether, in fact, the state does or does not.

(w) "Transportation property" means vehicles and vessels capable of moving under their own power, such as aircraft, trains, water vessels and motor vehicles, as well as any equipment or containers attached to such property, such as rolling stock, barges, trailers or the like.

History: L. 1996, ch. 270, § 2; July 1.



79-1129 Same; procedures and methodology in determining allocable and apportionable income.

79-1129. Same; procedures and methodology in determining allocable and apportionable income. (a) Except as otherwise specifically provided, a financial institution whose business activity is taxable both within and without this state shall allocate and apportion its net income as provided in this act.  All items of nonbusiness income, income which is not includable in the apportionable income tax base, shall be allocated pursuant to the provisions of K.S.A. 79-3274 through 79-3278 and amendments thereto.  A financial institution organized under the laws of a foreign country, the commonwealth of Puerto Rico, or a territory or possession of the United States whose effectively connected income, as defined under the federal internal revenue code, is taxable both within this state and within another state, other than the state in which it is organized, shall allocate and apportion its net income as provided in this act and its apportionment factors shall include the part of its property, payroll and receipts that is related to its apportionable income.

(b) All business income, income which is includable in the apportionable income tax base, shall be apportioned to this state by multiplying such income by the apportionment percentage.  The apportionment percentage is determined by adding the taxpayer's receipts factor, as described in K.S.A. 79-1130, property factor, as described in K.S.A. 79-1131, and payroll factor, as described in K.S.A. 79-1132, together and dividing the sum by three.  If one of the factors is missing, the two remaining factors are added and the sum is divided by two.  If two of the factors are missing, the remaining factor is the apportionment percentage.  A factor is missing if both its numerator and denominator are zero, but it is not missing merely because its numerator is zero.

(c) Each factor shall be computed according to the method of accounting, cash or accrual basis, used by the taxpayer for the taxable year.

(d) If the allocation and apportionment provisions of this act do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may petition for or the secretary of revenue may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(1) Separate accounting;

(2) the exclusion of any one or more of the factors;

(3) the inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in this state; or

(4) the employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income.

(e) In the event a combined report is utilized to determine the Kansas income attributable to a unitary group of financial institutions, the financial institutions in the combined group shall include only those institutions which have a branch or office in Kansas.

History: L. 1996, ch. 270, § 1; July 1.



79-1130 Same; receipts factor defined and described.

79-1130. Same; receipts factor defined and described. (a) General.  The receipts factor is a fraction, the numerator of which is the receipts of the taxpayer in this state during the taxable year and the denominator of which is the receipts of the taxpayer within and without this state during the taxable year.  The method of calculating receipts for purposes of the denominator is the same as the method used in determining receipts for purposes of the numerator.  The receipts factor shall include only those receipts described herein which constitute business income and are included in the computation of the apportionable income base for the taxable year.

(b) Receipts from the lease of real property. The numerator of the receipts factor includes receipts from the lease or rental of real property owned by the taxpayer if the property is located within this state or receipts from the sublease of real property if the property is located within this state.

(c) Receipts from the lease of tangible personal property.

(1) Except as described in paragraph (2) of this subsection, the numerator of the receipts factor includes receipts from the lease or rental of tangible personal property owned by the taxpayer if the property is located within this state when it is first placed in service by the lessee.

(2) Receipts from the lease or rental of transportation property owned by the taxpayer are included in the numerator of the receipts factor to the extent that the property is used in this state.  The extent an aircraft will be deemed to be used in this state and the amount of receipts that is to be included in the numerator of this state's receipts factor is determined by multiplying all the receipts from the lease or rental of the aircraft by a fraction, the numerator of which is the number of landings of the aircraft in this state and the denominator of which is the total number of landings of the aircraft.  If the extent of the use of any transportation property within this state cannot be determined, then the property will be deemed to be used wholly in the state in which the property has its principal base of operations.  A motor vehicle will be deemed to be used wholly in the state in which it is registered.

(d) Interest from loans secured by real property.

(1) The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from loans secured by real property if the property is located within this state.  If the property is located both within this state and one or more other states, the receipts described in this subsection are included in the numerator of the receipts factor if more than 50% of the fair market value of the real property is located within this state.  If more than 50% of the fair market value of the real property is not located within any one state, then the receipts described in this subsection shall be included in the numerator of the receipts factor if the borrower is located in this state.

(2) The determination of whether the real property securing a loan is located within this state shall be made as of the time the original agreement was made and any and all subsequent substitutions of collateral shall be disregarded.

(e) Interest from loans not secured by real property.  The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from loans not secured by real property if the borrower is located in this state.

(f) Net gains from the sale of loans.  The numerator of the receipts factor includes net gains from the sale of loans.  Net gains from the sale of loans includes income recorded under the coupon stripping rules of section 1286 of the internal revenue code.

(1) The amount of net gains, but not less than zero, from the sale of loans secured by real property included in the numerator is determined by multiplying such net gains by a fraction the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (d) and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans secured by real property.

(2) The amount of net gains, but not less than zero, from the sale of loans not secured by real property included in the numerator is determined by multiplying such net gains by a fraction the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (e) and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans not secured by real property.

(g) Receipts from credit card receivables.  The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from credit card receivables and receipts from fees charged to card holders, such as annual fees, if the billing address of the card holder is in this state.

(h) Net gains from the sale of credit card receivables.  The numerator of the receipts factor includes net gains, but not less than zero, from the sale of credit card receivables multiplied by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (g) and the denominator of which is the taxpayer's total amount of interest and fees or penalties in the nature of interest from credit card receivables and fees charged to card holders.

(i) Credit card issuer's reimbursement fees.  The numerator of the receipts factor includes all credit card issuer's reimbursement fees multiplied by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (g) and the denominator of which is the taxpayer's total amount of interest and fees or penalties in the nature of interest from credit card receivables and fees charged to card holders.

(j) Receipts from merchant discount.  The numerator of the receipts factor includes receipts from merchant discount if the commercial domicile of the merchant is in this state.  Such receipts shall be computed net of any cardholder charge backs, but shall not be reduced by any interchange transaction fees or by any issuer's reimbursement fees paid to another for charges made by its card holders.

(k) Loan servicing fees.

(1) (A) The numerator of the receipts factor includes loan servicing fees derived from loans secured by real property multiplied by a fraction the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (d) and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans secured by real property.

(B) The numerator of the receipts factor includes loan servicing fees derived from loans not secured by real property multiplied by a fraction the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (e) and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans not secured by real property.

(2) In circumstances in which the taxpayer receives loan servicing fees for servicing either the secured or the unsecured loans of another, the numerator of the receipts factor shall include such fees if the borrower is located in this state.

(l) Receipts from services.  The numerator of the receipts factor includes receipts from services not otherwise apportioned under this section if the service is performed in this state.  If the service is performed both within and without this state, the numerator of the receipts factor includes receipts from services not otherwise apportioned under this section, if a greater proportion of the income-producing activity is performed in this state based on cost of performance.

(m) Receipts from investment assets and activities and trading assets and activities.

(1) Interest, dividends, net gains, but not less than zero, and other income from investment assets and activities and from trading assets and activities shall be included in the receipts factor.  Investment assets and activities and trading assets and activities include but are not limited to: Investment securities; trading account assets; federal funds; securities purchased and sold under agreements to resell or repurchase; options; futures contracts; forward contracts; notional principal contracts such as swaps; equities; and foreign currency transactions.  With respect to the investment and trading assets and activities described in subparagraphs (A) and (B) of this paragraph, the receipts factor shall include the amounts described in such subparagraphs.

(A) The receipts factor shall include the amount by which interest from federal funds sold and securities purchased under resale agreements exceeds interest expense on federal funds purchased and securities sold under repurchase agreements.

(B) The receipts factor shall include the amount by which interest, dividends, gains and other income from trading assets and activities, including but not limited to assets and activities in the matched book, in the arbitrage book, and foreign currency transactions, exceed amounts paid in lieu of interest, amounts paid in lieu of dividends, and losses from such assets and activities.

(2) The numerator of the receipts factor includes interest, dividends, net gains, but not less than zero, and other income from investment assets and activities and from trading assets and activities described in paragraph (1) of this subsection that are attributable to this state.

(A) The amount of interest, dividends, net gains, but not less than zero, and other income from investment assets and activities in the investment account to be attributed to this state and included in the numerator is determined by multiplying all such income from such assets and activities by a fraction, the numerator of which is the average value of such assets which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such assets.

(B) The amount of interest from federal funds sold and purchased and from securities purchased under resale agreements and securities sold under repurchase agreements attributable to this state and included in the numerator is determined by multiplying the amount described in subparagraph (A) of paragraph (1) of this subsection from such funds and such securities by a fraction, the numerator of which is the average value of federal funds sold and securities purchased under agreements to resell which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such funds and such securities.

(C) The amount of interest, dividends, gains and other income from trading assets and activities, including but not limited to assets and activities in the matched book, in the arbitrage book and foreign currency transactions, but excluding amounts described in subparagraphs (A) or (B) of this paragraph, attributable to this state and included in the numerator is determined by multiplying the amount described in subparagraph (B) of paragraph (1) of this subsection by a fraction, the numerator of which is the average value of such training assets which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such assets.

(D) For purposes of this paragraph, average value shall be determined using the rules for determining the average value of tangible personal property set forth in subsections (c) and (d) of K.S.A. 79-1131.

(3) In lieu of using the method set forth in paragraph (2) of this subsection, the secretary of revenue may permit or require in order to fairly represent the business activity of the taxpayer in this state, the use of the method set forth in this paragraph.

(A) The amount of interest, dividends, net gain, but not less than zero, and other income from investment assets and activities in the investment account to be attributed to this state and included in the numerator is determined by multiplying all such income from such assets and activities by a fraction, the numerator of which is the gross income from such assets and activities which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the gross income from all such assets and activities.

(B) The amount of interest from federal funds sold and purchased and from securities purchased under resale agreements and securities sold under repurchase agreements attributable to this state and included in the numerator is determined by multiplying the amount described in subparagraph (A) of paragraph (1) of this subsection from such funds and such securities by a fraction, the numerator of which is the gross income from such funds and such securities which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the gross income from all such funds and such securities.

(C) The amount of interest, dividends, gains and other income from trading assets and activities, including but not limited to assets and activities in the matched book, in the arbitrage book and foreign currency transactions, but excluding amounts described in subparagraphs (A) or (B) of this paragraph, attributable to this state and included in the numerator is determined by multiplying the amount described in subparagraph (B) of paragraph (1) of this subsection by a fraction, the numerator of which is the gross income from such trading assets and activities which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the gross income from all such assets and activities.

(4) If the taxpayer elects or is required by the secretary of revenue to use the method set forth in paragraph (3) of this subsection, it shall use this method on all subsequent returns unless the taxpayer receives prior permission from the secretary of revenue to use, or the secretary of revenue requires a different method.

(5) The taxpayer shall have the burden of proving that an investment asset or activity or trading asset or activity was properly assigned to a regular place of business outside of this state by demonstrating that the day-to-day decisions regarding the asset or activity occurred at a regular place of business outside this state.  Where the day-to-day decisions regarding an investment asset or activity or trading asset or activity occur at more than one regular place of business and one such regular place of business is in this state and one such regular place of business is outside this state, such asset or activity shall be considered to be located at the regular place of business of the taxpayer where the investment or trading policies or guidelines with respect to the asset or activity are established.  Unless the taxpayer demonstrates to the contrary, such policies and guidelines shall be presumed to be established at the commercial domicile of the taxpayer.

(n) Other receipts.  To the extent not inconsistent with this act, the numerator of the receipts factor includes other receipts pursuant to the rules set forth in K.S.A. 79-3286, 79-3287, and 79-3288, and amendments thereto.

(o) Attribution of certain receipts to commercial domicile.  All receipts which would be assigned under this section to a state in which the taxpayer is not taxable shall be included in the numerator of the receipts factor, if the taxpayer's commercial domicile is in this state.

History: L. 1996, ch. 270, § 3; July 1.



79-1131 Same; property factor defined and described.

79-1131. Same; property factor defined and described. (a) General.  The property factor is a fraction, the numerator of which is the average value of real property and tangible personal property rented to the taxpayer that is located or used within this state during the taxable year, the average value of the taxpayer's real and tangible personal property owned that is located or used within this state during the taxable year, and the average value of the taxpayer's loans and credit card receivables that are located within this state during the taxable year, and the denominator of which is the average value of all such property located or used within and without this state during the taxable year.

(b) Property included.  The property factor shall include only property the income or expenses of which are included or would have been included if not fully depreciated or expensed, or depreciated or expensed to a nominal amount in the computation of the apportionable income base for the taxable year.

(c) Value of property owned by the taxpayer.

(1) The value of real property and tangible personal property owned by the taxpayer is the original cost or other basis of such property for federal income tax purposes without regard to depletion, depreciation or amortization.

(2) Loans are valued at their outstanding principal balance, without regard to any reserve for bad debts.  If a loan is charged off in whole or in part for federal income tax purposes, the portion of the loan charged off is not outstanding.  A specifically allocated reserve established pursuant to regulatory or financial accounting guidelines which is treated as charged off for federal income tax purposes shall be treated as charged off for purposes of this section.

(3) Credit card receivables are valued at their outstanding principal balance, without regard to any reserve for bad debts.  If a credit card receivable is charged off in whole or in part for federal income tax purposes, the portion of the receivable charged off is not outstanding.

(d) Average value of property owned by the taxpayer.  The average value of property owned by the taxpayer is computed on an annual basis by adding the value of the property on the first day of the taxable year and the value on the last day of the taxable year and dividing the sum by two.  If averaging on this basis does not properly reflect average value, the secretary of revenue may require averaging on a more frequent basis.  The taxpayer may elect to average on a more frequent basis.  When averaging on a more frequent basis is required by the secretary of revenue or is elected by the taxpayer, the same method of valuation must be used consistently by the taxpayer with respect to property within and without this state and on all subsequent returns unless the taxpayer receives prior permission from the secretary of revenue or the secretary of revenue requires a different method of determining average value.

(e) Average value of real property and tangible personal property rented to the taxpayer.

(1) The average value of real property and tangible personal property that the taxpayer has rented from another and which is not treated as property owned by the taxpayer for federal income tax purposes, shall be determined annually by multiplying the gross rents payable during the taxable year by eight.

(2) Where the use of the general method described in this subsection results in inaccurate valuations of rented property, any other method which properly reflects the value may be adopted by the secretary of revenue or by the taxpayer when approved in writing by the secretary of revenue.  Once approved, such other method of valuation must be used on all subsequent returns unless the taxpayer receives prior approval from the secretary of revenue or the secretary of revenue requires a different method of valuation.

(f) Location of real property and tangible personal property owned by or rented to the taxpayer.

(1) Except as described in paragraph (2) of this subsection, real property and tangible personal property owned by or rented to the taxpayer is considered to be located within this state if it is physically located, situated or used within this state.

(2) Transportation property is included in the numerator of the property factor to the extent that the property is used in this state.  The extent an aircraft will be deemed to be used in this state and the amount of value that is to be included in the numerator of this state's property factor is determined by multiplying the average value of the aircraft by a fraction, the numerator of which is the number of landings of the aircraft in this state and the denominator of which is the total number of landings of the aircraft everywhere.  If the extent of the use of any transportation property within this state cannot be determined, then the property will be deemed to be used wholly in the state in which the property has its principal base of operations.  A motor vehicle will be deemed to be used wholly in the state in which it is registered.

(g) Location of loans.

(1) (A) A loan is considered to be located within this state if it is properly assigned to a regular place of business of the taxpayer within this state.

(B) A loan is properly assigned to the regular place of business with which it has a preponderance of substantive contacts.  A loan assigned by the taxpayer to a regular place of business without the state shall be presumed to have been properly assigned if:

(i) The taxpayer has assigned, in the regular course of its business, such loan on its records to a regular place of business consistent with federal or state regulatory requirements;

(ii) such assignment on its records is based upon substantive contacts of the loan to such regular place of business; and

(iii) the taxpayer uses such records reflecting assignment of loans for the filing of all state and local tax returns for which an assignment of loans to a regular place of business is required.

(C) The presumption of proper assignment of a loan provided in subparagraph (B) of paragraph (1) of this subsection may be rebutted upon a showing by the secretary of revenue, supported by a preponderance of the evidence, that the preponderance of substantive contacts regarding such loan did not occur at the regular place of business to which it was assigned on the taxpayer's records.  When such presumption has been rebutted, the loan shall then be located within this state if:

(i) The taxpayer had a regular place of business within this state at the time the loan was made; and

(ii) the taxpayer fails to show, by a preponderance of the evidence, that the preponderance of substantive contacts regarding such loan did not occur within this state.

(2) In the case of a loan which is assigned by the taxpayer to a place without this state which is not a regular place of business, it shall be presumed, subject to rebuttal by the taxpayer on a showing supported by the preponderance of evidence, that the preponderance of substantive contacts regarding the loan occurred within this state if, at the time the loan was made the taxpayer's commercial domicile was within this state.

(3) To determine the state in which the preponderance of substantive contacts relating to a loan have occurred, the facts and circumstances regarding the loan at issue shall be reviewed on a case-by-case basis and consideration shall be given to such activities as the solicitation, investigation, negotiation, approval and administration of the loan.

As used in this paragraph:

(A) "Solicitation" may be either active or passive.  Active solicitation occurs when an employee of the taxpayer initiates the contact with the customer.  Such activity is located at the regular place of business which the taxpayer's employee is regularly connected with or working out of, regardless of where the services of such employee were actually performed.  Passive solicitation occurs when the customer initiates the contact with the taxpayer.  If the customer's initial contact was not at a regular place of business of the taxpayer, the regular place of business, if any, where the passive solicitation occurred is determined by the facts in each case.

(B) "Investigation" means the procedure whereby employees of the taxpayer determine the credit worthiness of the customer as well as the degree of risk involved in making a particular agreement.  Such activity is located at the regular place of business which the taxpayer's employees are regularly connected with or working out of, regardless of where the services of such employees were actually performed.

(C) "Negotiation" means the procedure whereby employees of the taxpayer and its customer determine the terms of the agreement such as the amount, duration, interest rate, frequency of repayment, currency denomination and security required.  Such activity is located at the regular place of business which the taxpayer's employees are regularly connected with or working out of, regardless of where the services of such employees were actually performed.

(D) "Approval" means the procedure whereby employees or the board of directors of the taxpayer make the final determination whether to enter into the agreement.  Such activity is located at the regular place of business which the taxpayer's employees are regularly connected with or working out of, regardless of where the services of such employees were actually performed.  If the board of directors makes the final determination, such activity is located at the commercial domicile of the taxpayer.

(E) "Administration" means the process of managing the account.  This process includes bookkeeping, collecting the payments, corresponding with the customer, reporting to management regarding the status of the agreement and proceeding against the borrower or the security interest if the borrower is in default.  Such activity is located at the regular place of business which oversees this activity.

(h) Location of credit card receivables.  For purposes of determining the location of credit card receivables, credit card receivables shall be treated as loans and shall be subject to the provisions of subsection (g) of this section.

(i) Period for which properly assigned loan remains assigned.  A loan that has been properly assigned to a state shall, absent any change of material fact, remain assigned to such state for the length of the original term of the loan.  Thereafter, such loan may be properly assigned to another state if such loan has a preponderance of substantive contact to a regular place of business there.

History: L. 1996, ch. 270, § 4; July 1.



79-1132 Same; payroll factor defined and described.

79-1132. Same; payroll factor defined and described. (a) General.  The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the taxable year by the taxpayer for compensation and the denominator of which is the total compensation paid for both within and without this state during the taxable year.  The payroll factor shall include only that compensation which is included in the computation of the apportionable income tax base for the taxable year.

(b) Compensation relating to nonbusiness income and independent contractors.  The compensation of any employee for services or activities which are connected with the production of nonbusiness income, income which is not includable in the apportionable income base, and payments made to any independent contractor or any other person not properly classifiable as an employee shall be excluded from both the numerator and denominator of the factor.

(c) When compensation paid in this state.  Compensation is paid in this state if any one of the following tests, applied consecutively, is met:

(1) The employee's services are performed entirely within this state;

(2) the employee's services are performed both within and without the state, but the service performed without the state is incidental to the employee's service within the state.  The term "incidental" means any service which is temporary or transitory in nature, or which is rendered in connection with an isolated transaction;

(3) if the employee's services are performed both within and without this state, the employee's compensation will be attributed to this state:

(A) If the employee's principal base of operations is within this state; or

(B) if there is no principal base of operations in any state in which some part of the services are performed, but the place from which the services are directed or controlled is in this state; or

(C) if the principal base of operations and the place from which the services are directed or controlled are not in any state in which some part of the service is performed but the employee's residence is in this state.

History: L. 1996, ch. 270, § 5; July 1.



79-1133 Tax upon cessation of business as financial institution; computation.

79-1133. Tax upon cessation of business as financial institution; computation. For taxpayers described in K.S.A. 79-1106, and amendments thereto, a tax is hereby imposed for the privilege of engaging in transactions or activity incidental or related to the cessation of doing business in this state, including cessation due to merger, consolidation, other combination, dissolution, liquidation or any other event.  Such tax shall be measured by the net income for the tax year in which the taxpayer ceases to do business and shall be computed using the same applicable rates provided by K.S.A. 79-1107 or 79-1108, and amendments thereto.  Such tax shall be due and owing within six months of the date on which the taxpayer ceases to do business.  This section shall apply to all such privileges occurring on or after July 1, 1996.

History: L. 1996, ch. 270, § 6; July 1.



79-1134 Supplemental to 79-1106 et seq.

79-1134. Supplemental to 79-1106 et seq. K.S.A. 79-1128 through 79-1133 shall be and constitute a part of and shall be supplemental to the privilege tax statutes enacted at K.S.A. 79-1106et seq., and amendments thereto.

History: L. 1996, ch. 270, § 8; July 1.



79-1135 Consolidated returns or combined reports required, when.

79-1135. Consolidated returns or combined reports required, when. (a) Any taxpayer described in K.S.A. 79-1106, and amendments thereto, which owns, capitalizes or utilizes an affiliate with one of the affiliate's purposes being to make, hold or manage for, or on behalf of, the taxpayer, investments in securities which the taxpayer would be permitted to make for its own account may be required to file consolidated returns or combined reports for purposes of determining the tax liability under article 11 of chapter 79 of the Kansas Statutes Annotated as if such taxpayer and affiliate were one entity.

(b) (1) Any taxpayer required to file a consolidated return or combined report under K.S.A. 2015 Supp. 79-1135, and amendments thereto, and required to determine an apportionment percentage under K.S.A. 79-1129, and amendments thereto, shall not include in either the numerator or the denominator of the receipts factor described in K.S.A. 79-1130, and amendments thereto, amounts received from or provided to an affiliate described in subsection (a) as consideration from investment assets and activities and trading assets and activities that represent inter-company transactions between the taxpayer and such affiliate; and

(2) receipts as described in subsection (m) of K.S.A. 79-1130, and amendments thereto, received by an affiliate described in subsection (a) shall be treated by a taxpayer required to file a consolidated return or combined report under K.S.A. 2015 Supp. 79-1135, and amendments thereto, as receipts of the taxpayer.

(c) For taxpayers described in K.S.A. 79-1106, and amendments thereto, the secretary of revenue may require returns on a consolidated basis or combined reporting and may distribute or allocate gross income, deductions, credits, or allowances between two or more organizations, trades or businesses, whether or not incorporated, or organized in the United States or Kansas or affiliated, owned or controlled directly or indirectly by the same interests, if the secretary of revenue determines such allocation is necessary to prevent evasion of taxes or to clearly reflect income of the organizations, trades or businesses.

(d) This section shall be and constitute a part of and shall be supplemental to the privilege tax statutes enacted at K.S.A. 79-1106 et seq., and amendments thereto.

History: L. 1998, ch. 194, § 1; July 1.



79-1136 Application of act.

79-1136. Application of act. The provisions of this act shall apply to all taxable years commencing after December 31, 1997.

History: L. 1998, ch. 194, § 4; July 1.






Article 13 ENUMERATION AND TAXATION OF DOGS

79-1301 Dogs as personalty; rights and restraints.

79-1301. Dogs as personalty; rights and restraints. A dog shall be considered as personal property and have all the rights and privileges and be subject to like lawful restraints as other livestock.

History: L. 1913, ch. 331, § 1; R.S. 1923, 79-1301; L. 1963, ch. 465, § 1; April 18.






Article 14 PROPERTY VALUATION, EQUALIZING ASSESSMENTS, APPRAISERS AND ASSESSMENT OF PROPERTY

79-1401 Powers and duties of director of property valuation; meetings of county assessors, expenses.

79-1401. Powers and duties of director of property valuation; meetings of county assessors, expenses. The said director of property valuation shall provide a uniform method of keeping the tax rolls and books relating to taxation in each county of the state and in the office of the director of accounts and reports and state treasurer. He or she shall formulate and send to the proper officer in each county all necessary forms not herein provided for, to be used in the listing, assessment, return of property, and collection of taxes. Said director of property valuation, shall from time to time, as often as may be necessary, visit each county in the state for the purpose of requiring the proper assessment and return of property, a uniform value thereof, and the use of forms and system of keeping accounts provided by law or by the director of property valuation.

The director of property valuation shall have general supervision and direction of the county assessors in the performance of their duties, and shall regulate and supervise the due performance thereof. The director of property valuation shall, at least once in two years, require the county assessors of the state to meet with the director of property valuation at the state capitol, upon a day designated, for the purpose of considering matters relating to taxation, to secure a uniform valuation throughout the state, and to discuss and formulate any needed changes in the laws relating to taxation or the forms or methods of keeping the books and accounts thereof. The actual and necessary expenses of county assessors in attending said meeting shall be paid by their respective counties.

History: L. 1907, ch. 408, § 8; July 1; R.S. 1923, 79-1401.



79-1402 General supervision of taxation by director of property valuation; legislative recommendations; records and publications.

79-1402. General supervision of taxation by director of property valuation; legislative recommendations; records and publications. The state director of property valuation shall have general supervision of the system of taxation throughout the state, shall have power to make a thorough investigation thereof, and shall formulate and recommend legislation for the improvement of the system and for the equalization of the taxation of the state. He or she shall keep in his or her office a public record of his or her acts and orders, and print from time to time such information as he or she may deem proper and as provided in K.S.A. 75-3048.

History: L. 1907, ch. 408, § 9; R.S. 1923, 79-1402; L. 1943, ch. 269, § 27; June 30.



79-1403 Investigations; reports by local officers; testimony and production of books; witness fees; perjury.

79-1403. Investigations; reports by local officers; testimony and production of books; witness fees; perjury. In making any investigation, the director of property valuation shall have power to require local officers whose duties pertain to the assessment and collection of taxes, or to the disbursement of public funds, to report to it in form as by him prescribed; to call upon individuals and corporations for information bearing upon the subject of taxation; to examine books and papers; to summon witnesses to appear and testify, and to produce books and papers before him at a time and place to be appointed by him; and, in case of the refusal of any person to obey his summons, to report the same to the attorney general, who shall thereupon institute proceedings in the proper court, to compel such obedience. In the discretion of the director of property valuation, fees may be allowed to witnesses, and, on the certificate of the director of property valuation, duly audited, paid by the state treasury for attendance and traveling. And any person testifying falsely shall be guilty of and be punished for perjury.

History: L. 1907, ch. 408, § 10; July 1; R.S. 1923, 79-1403.



79-1404 General duties and powers of director of property valuation.

79-1404. General duties and powers of director of property valuation. It shall be the duty of the director of property valuation, and the director shall have the power and authority:

First. To have and exercise general supervision over the administration of the assessment and tax laws of the state, over the county and district appraisers, boards of county commissioners, county boards of equalization, and all other boards of levy and assessment, to the end that all assessments of property, real, personal, and mixed, be made relatively just and uniform and at its true and full cash market value; to require all county and district appraisers, county commissioners and county boards of equalization, under penalty of forfeiture and removal from office as such appraisers or boards, to assess all property of every kind and character at its actual and full cash market value.

Second. To confer with, advise and direct county and district appraisers, boards of commissioners, boards of equalization and others obligated under the law to make levies and assessments, as to their duties under the statutes of the state.

Third. To direct proceedings, actions and prosecutions to be instituted to enforce the laws relating to the penalties, liabilities and punishment of public officers, persons and officers or agents of corporations for failure or neglect to comply with orders of the director of property valuation, or with the provisions of the statutes governing the return, assessment and taxation of property; and to cause complaints to be made against county and district appraisers, county commissioners, county boards of equalization, or other assessing or taxing officers, in the courts of proper jurisdiction, for their removal from office for official misconduct or neglect of duty.

Fourth. To require the attorney general, or county attorneys in their respective counties, to assist in the commencement and prosecution of actions and proceedings for penalties, forfeitures, removals and punishments for violations of the laws of the state in respect to the assessment and taxation of property, or to represent the director of property valuation in any litigation in which the director may become involved in the discharge of the director's duties.

Fifth. To require township, city, county, state or other public officers to report information as to the assessment of property, collection of taxes, receipts from licenses and other sources, the expenditure of public funds for all purposes, and such other information as may be needful or desirable in the work of the director of property valuation, in such form and upon such blanks as the director of property valuation may prescribe. Also, to make and prosecute such research and investigation as to the detailed properties of corporations, the business, income, reasonable expenditures and true values of the franchise and properties of all public service corporations doing business in this state, as will enable the director of property valuation to ascertain a fair and equitable basis of assessing the same and of making and recommending proper legislation to the legislature, from time to time, and to direct the local assessing and taxing officers in making such assessments.

Sixth. To require individuals, partnerships, companies, associations, joint-stock companies and corporations to furnish information concerning their capital, funded or other debts, current assets and liabilities, value of property, earnings, operating and other expenses, taxes and other charges, and all other facts which may be needful or desirable to enable the director of property valuation to ascertain the value and relative burdens borne by all kinds of property in the state.

Seventh. To summon witnesses from any part of the state to appear and give testimony, and to compel said witnesses to produce records, books, papers and documents relating to any subject or matter which the director of property valuation shall have authority to investigate or determine, subject to the restrictions of K.S.A. 79-1424 and amendments thereto.

Eighth. To cause the deposition of witnesses residing within or without the state, or absent therefrom, to be taken, upon notice to the interested parties, if any, in like manner that depositions of witnesses are taken in civil actions pending in the district court, in any matter which the director of property valuation shall have authority to investigate and determine.

Ninth. To investigate the work and methods of county and district appraisers, boards of county commissions and county boards of equalization in the assessment, equalization and taxation of all kinds of property, by visiting the counties of the state.

Tenth. To carefully examine into all cases where evasion or violation of the laws for assessment and taxation of property is alleged, complained of, or discovered, and to ascertain wherein existing laws are defective, or are improperly or negligently administered, and to prepare and recommend measures best calculated to remedy the defects discovered.

Eleventh. To investigate the tax systems of other states and countries, and to formulate and recommend such legislation as may be deemed expedient to prevent evasion of assessment and tax laws, and to secure just and equal taxation and improvement in the system of taxation in the state.

Twelfth. To inquire into the system of accounting and auditing public funds in use in townships, cities, counties and state, and to devise and prescribe a uniform system of auditing and accounting of the receipts and disbursements of public funds in the municipalities of the state.

Thirteenth. To consult and confer with the governor and attorney general of the state upon the subject of taxation, the administration of the laws in relation thereto, and the progress of the work of the director of property valuation, and to furnish the governor, from time to time, such assistance and information as the director may require.

Fourteenth. To transmit to the governor and to each member of the legislature, 30 days before the meeting of the legislature, the report of the director of property valuation, covering the subject of assessment and taxation, the results of the investigations of the director of property valuation, the director's recommendations for improvement in the system of taxation in the state, together with such measures as may be formulated for the consideration of the legislature.

Fifteenth. To make appraisement and assessment of all railroads and the property of railroad corporations, excepting such real estate as is not used in the daily operation of its railroad, of all telegraph lines and property, of all telephone lines and property, the property of all express companies, sleeping car companies, and private car lines, doing business within the state of Kansas, of gas pipe lines and property, of all oil pipe lines and property, of all street railroads, electric lines and property, and all express company property, within and without corporate limits of cities, doing business in the state.

Sixteenth. To require any county board of equalization, at any time after its adjournment, to reconvene and to make such orders as the director of property valuation shall determine are just and necessary, and to direct and order such county boards of equalization to raise or lower the valuation of the property, real or personal, in any township or city, and to raise or lower the valuation of the property of any person, company, or corporation; and to order and direct any county board of equalization to raise or lower the valuation of any class or classes of property; and generally to do and perform any act or to make any order or direction to any county board of equalization or any county or district appraiser as to the valuation of any property or any class of property in any township, city or county which, in the judgment of said director of property valuation, may seem just and necessary, to the end that all property shall be valued and assessed in the same manner and to the same extent as any and all other property, real or personal, required to be listed for taxation.

Seventeenth. To extend all statutory deadlines prescribed for the mailing of valuation notices, certification of appraisal rolls and the completion of valuation and classification hearings which, in the judgment of the director of property valuation, may seem just and necessary to secure the orderly operation of the system of property taxation within the state, except that the director shall not have the authority to extend the deadlines prescribed by K.S.A. 79-2005 and amendments thereto.

History: L. 1907, ch. 408, § 12; R.S. 1923, 79-1404; L. 1991, ch. 278, § 1; April 18.



79-1404a Review of valuation changes of appraiser by director of property valuation.

79-1404a. Review of valuation changes of appraiser by director of property valuation. The director of property valuation shall have authority to review any valuation change made by a county or district appraiser pursuant to K.S.A. 79-1448 and 79-2005, and amendments thereto, or a hearing officer or panel pursuant to K.S.A. 79-1606, and amendments thereto, and may rescind such change upon written findings that such change has caused property not to be valued according to law, provided however, no valuation change shall be rescinded more than 60 days after the date of such change. Any party aggrieved by an order of the director of property valuation rescinding a valuation change may appeal such order to the state board of tax appeals as provided in K.S.A. 74-2438, and amendments thereto.

History: L. 1994, ch. 275, § 16; L. 2008, ch. 109, § 80; L. 2014, ch. 141, § 89; July 1.



79-1405 Violation of laws and regulations by officers.

79-1405. Violation of laws and regulations by officers. The director of property valuation shall have the power and authority to prosecute any member of any board of county commissioners and any county, township or city assessor for a violation of any of the rules and regulations which may be prescribed, or the violation of any statute of this state relating to the assessment and valuation of property and the collection of taxes.

History: L. 1907, ch. 408, § 13; July 1; R.S. 1923, 79-1405.



79-1407 Tax exempt bonds.

79-1407. Tax exempt bonds. No person shall be required to list for taxation any state, county, city, school district and municipal bonds of the state of Kansas, or other evidences of indebtedness issued by municipal corporations of this state.

History: L. 1925, ch. 279, § 1; L. 1930, ch. 17, § 1; March 11.



79-1408 Interrogatories and questions for taxpayers; penalties.

79-1408. Interrogatories and questions for taxpayers; penalties. The director of property valuation shall prepare all necessary interrogatories and questions to be answered by the taxpayers and persons of each county, and the form of the same, and the oath to be annexed thereto, and the same shall be correctly and duly answered by each and every person required to list property for taxation; and if any person shall knowingly answer falsely any question or interrogatory so prepared and submitted to such person, such person shall be deemed guilty of perjury, and upon conviction shall be sentenced to the custody of the secretary of corrections for not less than one nor more than five years; and if any person shall willfully refuse to answer such questions and interrogatories and take and subscribe the oath annexed thereto, the person shall be deemed guilty of a misdemeanor, and upon conviction shall be fined not less than $100 nor more than $1,000, or by imprisonment in the county jail of not less than six months nor more than 12 months, or by both such fine and imprisonment, at the discretion of the court.

History: L. 1907, ch. 408, § 16; R.S. 1923, 79-1408; L. 1990, ch. 309, § 83; May 24.



79-1409 Board of equalization; powers; appeals; meetings; changes in valuation, effect; certifications of equalized values; apportionment of state taxes.

79-1409. Board of equalization; powers; appeals; meetings; changes in valuation, effect; certifications of equalized values; apportionment of state taxes. The state board of tax appeals shall constitute a state board of equalization, and shall equalize the valuation and assessment of property throughout the state; and shall have power to equalize the assessment of all property in this state between persons, firms or corporations of the same assessment district, between cities and townships of the same county, and between the different counties of the state, and the property assessed by the director of property valuation in the first instance. And any person feeling aggrieved by the action of the county board of equalization may, within 45 days after the decision of such board, appeal to the state board of equalization for a determination of such grievance.

It shall be the duty of the state board of equalization to meet in its office, or such other place within any county of the state as the board shall deem advisable, to perform the work of equalization as hereinbefore provided. Such board may meet at any time on and after January 15 of each year as it may deem necessary and shall meet from the 11th day of July, or the next following business day if such date shall fall on a day other than a regular business day, until the 25th day of August as the business of the board shall require. Whenever the valuation of any taxing district, whether it be a county, township, city, school district, or otherwise, is changed by the state board of equalization, the officers of such taxing district who have authority to levy taxes are required to use the valuation so fixed by the state board as a basis for making their levies for all purposes. In case a change is made in such valuation, the state board of tax appeals shall certify the equalized values to the director of property valuation who shall forthwith certify the same to the county clerks of the several counties of the state or to the counties affected by such equalization; and such county clerks shall carry the real estate and tangible personal property on the tax rolls of their respective counties at the valuations so certified, and shall use such valuations as the basis of all tax levies, except that any certification received by a county clerk after August 25 may be handled as an abatement, refund, or added tax as the certification warrants.

The director of property valuation shall apportion the amount of tax for state purposes as required by law to be raised in the state among the several counties therein, in proportion to the valuation of the taxable property therein for the year as equalized by the state board of equalization.

History: L. 1933, ch. 117, § 1 (Special Session); L. 1959, ch. 374, § 1; L. 1963, ch. 466, § 1; L. 1969, ch. 368, § 2; L. 2008, ch. 109, § 81; L. 2014, ch. 141, § 90; July 1.



79-1410 Abstracts of assessments, tabulations.

79-1410. Abstracts of assessments, tabulations. It shall be the duty of the director of property valuation to compile the abstracts of assessments received from county clerks into tabular statements convenient for the use of the state board of tax appeals.

History: L. 1876, ch. 34, § 80; L. 1909, ch. 243, § 10; R.S. 1923, 79-1410; L. 1959, ch. 372, § 2; L. 2008, ch. 109, § 82; L. 2014, ch. 141, § 91; July 1.



79-1411a County as assessment administration unit.

79-1411a. County as assessment administration unit. Beginning with the year 1956 the county is hereby declared to be the governmental unit charged with the primary responsibility for the administration of all laws relating to the assessment, review, equalization, extension and collection of real and personal property taxes, except as hereinafter provided.

History: L. 1955, ch. 398, § 1; January 1, 1956.



79-1411b County separate assessment district; appraiser to list and appraise property; appointment of employees; education requirements.

79-1411b. County separate assessment district; appraiser to list and appraise property; appointment of employees; education requirements. Each county shall comprise a separate assessment district, and the county or district appraiser shall have the duty of appraising all tangible property in this county.

Notwithstanding the provisions of this act which require persons, associations, companies or corporations to list tangible personal property for assessment, the county or district appraiser also shall have the duty of listing and appraising all taxable tangible personal property in his or her county used in, owned by, held, or in possession of a business. The board of county commissioners of each county, after consultation with the county or district appraiser, shall determine the most practical method of providing for the listing and appraising of all tangible property as provided herein.

The county or district appraiser shall with the consent of the board of county commissioners appoint such township trustees, assistants, appraisers, and other employees as are required to carry out the provisions of this act and to give such assistance to taxpayers as is necessary.

The county commissioners shall require every employee performing appraisal analysis functions to attend appraisal schools conducted or approved by the director of property valuation or to establish to the satisfaction of the director of property valuation that such employee has received the necessary training to perform such functions.

History: L. 1965, ch. 511, § 8; L. 1992, ch. 178, § 1; July 1.



79-1412a Powers and duties of county and district appraisers.

79-1412a. Powers and duties of county and district appraisers. (a) County appraisers and district appraisers shall perform the following duties:

First. Install and maintain such records and data relating to all property in the county, taxable and exempt, as may be required by the director of property valuation.

Second. Annually, as of January 1, supervise the listing and appraisal of all real estate and personal property in the county subject to taxation except state-appraised property.

Third.Attend meetings of the county board of equalization for the purpose of aiding such board in the proper discharge of its duties, making all records available to the county board of equalization.

Fourth. Prepare the appraisal roll and certify such rolls to the county clerk.

Fifth. Supervise the township trustees, assistants, appraisers and other employees appointed by the appraiser in the performance of their duties.

Sixth. The county appraiser or district appraiser in setting values for various types of personal property, shall conform to the values for such property as shown in the personal property appraisal guides devised or prescribed by the director of property valuation.

Seventh. Carry on continuously throughout the year the process of appraising real property.

Eighth. If the county  appraiser or district appraiser deems it advisable, such appraiser may appoint one or more advisory committees of not less than five persons representative of the various economic interests and geographic areas of the county to assist the appraiser in establishing unit land values, unit values for structures, productivity, classifications for agricultural lands, adjustments for location factors, and generally to advise on assessment procedures and methods.

Ninth. Perform such other duties as may be required by law.

(b) The director of property valuation shall give notice to county and district appraisers and county boards of equalization of any proposed changes in the guides, schedules or methodology for use in valuing property prescribed to the county and district appraisers for use in setting values for property within the county or district.  Such notice shall also be published in the Kansas register and shall provide that such changes are available for public inspection. Changes and modifications in guides, schedules or methodology for use in valuing property which are prescribed by the director of property valuation for use by county and district appraisers on or after July 1 in any year shall not be utilized in establishing the value, for the current tax year, of any property, the value of which has previously been established for such year.

History: L. 1955, ch. 398, § 3; L. 1959, ch. 365, § 24; L. 1965, ch. 511, § 9; L. 1971, ch. 293, § 2; L. 1977, ch. 328, § 2; L. 1985, ch. 313, § 1; L. 1987, ch. 375, § 1; July 1.



79-1412d Application of 79-1412a.

79-1412d. Application of 79-1412a. The provisions of this act shall apply to all tax years commencing after December 31, 1984.

History: L. 1985, ch. 313, § 2; July 1.



79-1413a Reappraisal of property within county, when; designation of appraisers; costs, how paid; accessibility of records; forms, approval, filing; written agreements, requirements; restrictions on use of valuations of appraisers; bond, conditions.

79-1413a. Reappraisal of property within county, when; designation of appraisers; costs, how paid; accessibility of records; forms, approval, filing; written agreements, requirements; restrictions on use of valuations of appraisers; bond, conditions. Whenever upon complaint made to the state board of tax appeals by the county or district appraiser, the director of property valuation, the board of county commissioners, any property taxpayer or any aggrieved party, and a summary proceeding in that behalf had, it shall be made to appear to the satisfaction of the board that the appraisal of real property or tangible personal property in any county is not in substantial compliance with law and the guidelines and timetables prescribed by the director of property valuation, and that the interest of the public will be promoted by a reappraisal of such property, the state board of tax appeals shall order a reappraisal of all or any part of the property in such county to be made by one or more persons, to be appointed by the state board of tax appeals for that purpose, the expense of any such reappraisal to be borne by the county in which is situated the property to be reappraised. The state board of tax appeals shall, upon its own motion, after a hearing, order any such reappraisal if it shall clearly appear that the public would be benefited thereby. Due notice of the time and place fixed for such summary proceeding or hearing shall be mailed to the county clerk and the county appraiser of the county involved, the director of property valuation, who shall be made a party to the proceeding, and to the party filing any such complaint. Upon ordering such a reappraisal the state board of tax appeals may order all or any part of the taxable real property and tangible personal property in such county to be reappraised, and shall either designate the person or persons to make such reappraisal or permit the board of county commissioners to designate such persons with the approval of the state board of tax appeals. The cost of such reappraisal shall be paid from the county general fund, the special countywide reappraisal fund established by K.S.A. 79-1482, and amendments thereto, the issuance of no-fund warrants, or from a special assessment equalization fund in the same manner as provided in K.S.A. 79-1607 and 79-1608, and amendments thereto, for the payment of the cost of appraisals.

The persons designated shall have access to all official records in the office of the county clerk, county treasurer, county or district appraiser and register of deeds pertaining to listing, assessment, and records of the ownership of real property and tangible personal property in such county and all powers of the assessing officials in the county pertaining to discovery of taxable property in the county. They shall reappraise all such taxable real property and tangible personal property in the county as shall be ordered by the state board of tax appeals, except that which is state assessed. They shall make such reappraisals on forms approved by the state director of property valuation, and shall deliver the same upon completion to the county or district appraiser who shall retain the same for use of the county or district appraisers, the county board of equalization and the state board of tax appeals.

No person, firm, corporation, partnership, or association, other than the county or district appraiser, shall commence any contracted reappraisal in any county until a written agreement has been entered into between the board of county commissioners and such contractors. Such agreement shall specifically set out the duties of the reappraisers, and shall contain a stipulation that upon completion of the reappraisal and before final payment to the reappraisers under the agreement, the reappraisers will notify each taxpayer of its recommendations as to the valuation of such taxpayer's property, by mailing such information to the taxpayer's last known address. Pursuant to K.S.A. 79-1460, and amendments thereto, the county or district appraiser shall not be authorized to use the valuations submitted by the reappraisers in the year the reappraisal was completed unless the reappraisal was completed and delivered to such appraiser on or before March 1 of the year in which the valuations established are used as a basis for the levy of taxes. Before entering into any contracts with the county commissioners for reappraisals of property, every reappraiser shall give and file with the board of county commissioners a good and sufficient surety bond by a surety company authorized to do business in this state, approved by the county attorney, in such sum as the county commissioners shall fix, but not less than the amount to be received by the reappraisers under the terms of the contract and conditioned for the faithful performance of all duties required of such reappraisers under the terms of the contract entered into, and the execution and filing of such a bond shall be a condition precedent to entering into such an agreement and to commencing work on the contract of reappraisal. Such bond shall be further conditioned to remain in full force and effect for one year subsequent to the date of the printing of the change of value notices for the reappraisal and the delivery thereof to the county or district appraiser.

History: L. 1959, ch. 375, § 1; L. 1961, ch. 439, § 1; L. 1991, ch. 162, § 1; L. 2008, ch. 109, § 83; L. 2014, ch. 141, § 92; July 1.



79-1420 Fraudulent listing or evasion by taxpayer; penalty; prosecution.

79-1420. Fraudulent listing or evasion by taxpayer; penalty; prosecution. If any person, association, company, corporation or personal property tax rendition form preparer shall knowingly give a false or fraudulent list, schedule or statement, or shall willfully fail to disclose any personal property taxable under the laws of this state, or shall understate the value of any property taxable under the laws of this state, or shall fail or refuse to deliver to the county or district appraiser, when called upon to do so by a certified letter from such appraiser, a list of the taxable property which under the laws of this state is required to be listed, or shall temporarily convert any part of such property into property not taxable or shall remove such property from the county or state for the fraudulent purpose of preventing such property from being listed, or of evading the payment of taxes thereon, or shall transfer or transmit any property to any person with such intent, he or she or it shall be guilty of a misdemeanor, and subject to a fine of not less than $1,000 nor more than $5,000. Prosecutions under this act shall be brought by the county or district attorney in the district court of the proper county, upon the verified complaint of the director of property valuation or the county or district appraiser.

History: L. 1907, ch. 408, § 27; R.S. 1923, 79-1420; L. 1965, ch. 511, § 10; L. 1992, ch. 165, § 3; July 1.



79-1422 Penalty for late filing of or failure to file statement listing property; abatement of penalty.

79-1422. Penalty for late filing of or failure to file statement listing property; abatement of penalty. (a) Any person required to file a statement listing property for assessment and taxation purposes under the provisions of this act who fails to make and file such statement on or before the date prescribed by K.S.A. 79-306, and amendments thereto, shall be subject to a penalty as follows:

The appraiser shall, after having ascertained the assessed value of the property of such taxpayer, add 5% thereto as a penalty for late filing if the failure is not for more than one month, with an additional 5% for each additional month or fraction thereof during which such failure continues, not exceeding 25% in the aggregate.

For good cause shown the appraiser may extend the time in which to make and file such statement. Such request for extension of time must be in writing and shall state just and adequate reasons on which the request may be granted. The request must be received by the appraiser prior to the due date of the statement.

(b) If, within one year following the date prescribed by K.S.A. 79-306, and amendments thereto, any person shall fail to make and file the statement listing property for assessment and taxation purposes or shall fail to make and file a full and complete statement listing property for such purposes, the appraiser shall proceed to ascertain the assessed value of the property of such taxpayer, and for this purpose the appraiser may examine under oath any person or persons whom the appraiser deems to have knowledge thereof. The appraiser shall, after having ascertained the assessed value of such property, add 50% thereto as a penalty for failure to file such statement or for failure to file a full and complete statement.

(c) The state board of tax appeals shall have the authority to abate any penalty imposed under the provisions of this section and order the refund of the abated penalty, whenever excusable neglect on the part of the person required to make and file the statement listing property for assessment and taxation purposes is shown, or whenever the property for which a statement of assessment was not filed as required by law is repossessed, judicially or otherwise, by a secured creditor and such secured creditor pays the taxes and interest due.

History: L. 1907, ch. 408, § 29; R.S. 1923, 79-1422; L. 1965, ch. 511, § 11; L. 1968, ch. 95, § 3; L. 1972, ch. 355, § 2; L. 1980, ch. 311, § 1; L. 1981, ch. 378, § 1; L. 1985, ch. 315, § 1; L. 1987, ch. 372, § 2; L. 1995, ch. 39, § 2; L. 2008, ch. 109, § 84; L. 2014, ch. 141, § 93; July 1.



79-1424 Bank records not to be produced or examined.

79-1424. Bank records not to be produced or examined. No director of property valuation, assessor or deputy assessor shall have the power to compel the production of the books of any bank or to examine the same; nor shall any officer of any bank be compelled to testify as to the contents of any of the records of such bank, or produce the same for the purpose of examination in any matter relating to assessment or taxation.

History: L. 1907, ch. 408, § 31; July 1; R.S. 1923, 79-1424.



79-1426 Failure of officer to list or properly value, assess or equalize property for taxation unlawful; penalties; variance in appraisal permitted.

79-1426. Failure of officer to list or properly value, assess or equalize property for taxation unlawful; penalties; variance in appraisal permitted. Any county assessor, deputy assessor, member of the state board of tax appeals, director of property valuation, or member of any county board of equalization, and every other person whose duty it is to list, value, assess or equalize real estate or tangible personal property for taxation, who shall knowingly or willfully fail to list or return for assessment or valuation any real estate or personal property, or who shall knowingly or willfully list or return for assessment or valuation any real estate or personal property at other than as provided for by law, or any assessing officer who shall willfully or knowingly fail to appraise, assess or to equalize the values of any real estate or tangible personal property, which is subject to general property taxes as required in K.S.A. 79-1439, and amendments thereto, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in any sum not exceeding $500 or imprisonment in the county jail for a period not exceeding 90 days, and in addition thereto shall forfeit his or her office if an officer mentioned herein. A variance of 10% in the appraisal at fair market value in money shall not be considered a violation of this section.

History: L. 1907, ch. 408, § 39; L. 1909, ch. 251, § 8; R.S. 1923, 79-1426; L. 1963, ch. 460, § 6; L. 1969, ch. 433, § 4; L. 2008, ch. 109, § 85; L. 2014, ch. 141, § 94; July 1.



79-1427a Listing and appraisal of escaped personal property; duties of county appraisers; penalty; distribution of taxes paid under protest; grievances, procedure.

79-1427a. Listing and appraisal of escaped personal property; duties of county appraisers; penalty; distribution of taxes paid under protest; grievances, procedure. (a) If, the county appraiser discovers, after the tax roll has been certified to the county clerk, that any tangible personal property subject to taxation has been omitted from the tax rolls, the county clerk shall place such property on the tax roll as an added tax, or if, after one year from the date prescribed by K.S.A. 79-306, and amendments thereto, for the listing of tangible personal property, the county appraiser discovers that any tangible personal property which was subject to taxation in any year or years within two years next preceding January 1 of the calendar year in which it was discovered has not been listed or has been underreported for whatever reason, such property shall be deemed to have escaped taxation. In the case of property which has not been listed, it shall be the duty of the county appraiser to list and appraise such property and, for an added tax, add penalties as prescribed in K.S.A. 79-1422, and amendments thereto, and which shall be designated on the appraisal roll as an added appraisal for that year. In the case of property which has escaped taxation, it shall be the duty of the county appraiser to list and appraise such property and add 50% thereto as a penalty for escaping taxation for each such year during which such property was not listed, and it shall be designated on the appraisal roll as "escaped appraisal" for each such preceding year or years. In the case of property which has been listed but underreported, it shall be the duty of the county appraiser to list and appraise the underreported portion of such property and add 50% thereto as a penalty for escaping taxation for each such year during which such property was underreported, and it shall be designated on the appraisal roll as "escaped appraisal" for each such preceding year or years. The county clerk, upon receipt of the valuation for such property in either of the aforementioned cases, shall place such property on the tax rolls and compute the amount of tax due based upon the mill levy for the year or years in which such tax should have been levied, and shall certify such amount to the county treasurer as an added or escaped appraisal. The amount of such tax shall be due immediately and payable within 45 days after the issuance of an additional or escaped property tax bill by the county treasurer. The county treasurer may not distribute any taxes assessed under this section and paid under protest by the taxpayer pursuant to K.S.A. 79-2005, and amendments thereto, until such time as the appeal is final. No interest shall be imposed unless the tax remains unpaid after such 45-day period. Taxes levied pursuant to this section which remain unpaid after such 45-day period shall be deemed delinquent and the county treasurer shall collect and distribute such tax in the same manner as prescribed by law for the collection and distribution of other taxes levied upon property which are delinquent. If the owner of such property is deceased, taxes charged as herein provided shall be levied against the estate of such deceased person for only two calendar years preceding death and shall be paid by the legal representative or representatives of such estate. In the event that such escaped appraisal is due to any willful or clerical error of the county appraiser, such property shall be appraised at its fair market value and no penalty shall be added.

(b) A taxpayer with a grievance as to any penalty applied pursuant to the provisions of this section, may appeal to the state board of tax appeals on forms prepared by the state board of tax appeals and provided by the county appraiser. The state board of tax appeals shall have the authority to abate any penalty imposed under the provisions of this section and order the refund of the abated penalty, whenever excusable neglect on the part of the person required to make and file the statement listing property for assessment and taxation purposes is shown, or whenever the property which has been deemed to have escaped taxation is repossessed, judicially or otherwise, by a secured creditor and such creditor pays the taxes and interest due. No interest shall be assessed during the pendency of this appeal.

(c) The provisions of this section shall apply to any tangible personal property discovered during the calendar years 1982, 1983, 1984 and any year thereafter to have escaped appraisal and taxation during any such year or any year within two years next preceding any such year.

History: L. 1985, ch. 309, § 1; L. 1987, ch. 372, § 3; L. 1990, ch. 346, § 1; L. 1995, ch. 38, § 1; L. 2004, ch. 173, § 10; L. 2008, ch. 109, § 86; L. 2014, ch. 141, § 95; July 1.



79-1427b Waiver of penalties on certain escaped personal property.

79-1427b. Waiver of penalties on certain escaped personal property. The board of county commissioners of any county may waive any penalty imposed pursuant to the provisions of K.S.A. 79-1422 and 79-1427a, and amendments thereto, with respect to the discovery in 1993 or 1994 of tangible personal property which has been omitted from the tax rolls or the value of which has been underreported, and any interest that may have accrued thereon, in all cases where the appropriate total amount of tax due on such property as a result of such omission or underreporting is paid in 1994.

History: L. 1994, ch. 219, § 2; April 21.



79-1427c Escaped personal property discovered between January 1, 1994, and March 14, 1995; duties of appraisers; penalty waived, when.

79-1427c. Escaped personal property discovered between January 1, 1994, and March 14, 1995; duties of appraisers; penalty waived, when. If, from and after January 1, 1994, and on or before March 14, 1995, the county or district appraiser discovers any taxable tangible personal property which would be subject to a penalty pursuant to the provisions of K.S.A. 79-1427a, and amendments thereto, such property shall be listed and appraised and taxes collected thereon as provided in K.S.A. 79-1427a, and amendments thereto; however, such property shall not be liable for any taxes that would have been levied against such property for any year prior to the 1992 tax year and no penalty shall be added. Notwithstanding the foregoing, the penalties prescribed by K.S.A. 79-1427a, and amendments thereto, shall be added whenever any person, association, company or corporation that has fraudulently failed to list or has fraudulently underreported tangible property required to be listed for taxation as provided in K.S.A. 79-306, and amendments thereto.  Such fraud shall be proven by clear and convincing evidence.

History: L. 1994, ch. 275, § 14; July 1.



79-1434 Merchandise of transient dealers; notification of county appraiser; valuation of property; payment of tax due; penalties.

79-1434. Merchandise of transient dealers; notification of county appraiser; valuation of property; payment of tax due; penalties. (a) Whenever, subsequent to January 1 of any year, any person, firm or corporation brings or sends into any county from outside of the state any stock of goods or merchandise which is subject to taxation and which is to be sold or disposed of in a place of business temporarily occupied for their sale, without the intention of engaging in permanent trade in such place, the owner, consignee or person in charge of such goods or merchandise shall immediately notify the city, township or county appraiser. The appraiser shall at once proceed to value the stock of goods or merchandise at its fair market value. Upon the valuation, the owner, consignee or person in charge of such goods or merchandise shall pay to the county treasurer a tax at the rate assessed for state, county, local and other municipal purposes in the taxing district in the current year if the levies have all been determined. If the levies have not been determined, the rate of tax chargeable shall be the rate in such district for all purposes for the preceding year.

(b) It shall not be lawful to sell or dispose of any goods or merchandise referred to in subsection (a) in such taxing district until the appraiser has been notified as provided by subsection (a) and the tax assessed thereon paid to the county treasurer. If owner, consignee or person in charge of the stock of such goods or merchandise fails to notify the appraiser or to pay the tax as herein required or proceeds to sell or dispose [of] all or part of such stock before the payment of any tax levied on account thereof, the owner of such goods or merchandise shall forfeit to the county for the use of the taxing district entitled to such tax a sum equal to twice the amount of tax levied as provided in subsection (a) on account of such stock.

(c) If the person, firm or corporation owning or managing a stock of goods or merchandise referred to in subsection (a) refuses to pay the tax levied as provided in subsection (a) upon demand by the appraiser, the county treasurer shall at once issue a tax warrant to the sheriff of the county, which warrant shall include as the amount to be collected both tax and penalty and the sheriff shall immediately upon receipt of such warrant proceed to collect the taxes and penalty the same as upon execution and shall return such warrant within 60 days from the date thereof.

(d) Every person, firm or corporation bringing into any county of this state from outside of the state goods or merchandise after January 1 shall be deemed subject to the provisions of this section unless such goods or merchandise is exempt from taxation.

(e) No mistake in the name of the owner of the goods or merchandise shall affect the right to recover the penalty provided by this section.

History: L. 1915, ch. 367, § 1; R.S. 1923, 79-1434; L. 1959, ch. 365, § 27; L. 1986, ch. 370, § 3; March 27.



79-1437c Real estate sales validation questionnaires; required to accompany transfers of title; retention time; use of information.

79-1437c. Real estate sales validation questionnaires; required to accompany transfers of title; retention time; use of information. No deed or instrument providing for the transfer of title to real estate or affidavit of equitable interest in real estate shall be recorded in the office of the register of deeds unless such deed, instrument or affidavit shall be accompanied by a real estate sales validation questionnaire completed by the grantor or grantee or the agent of such grantor or grantee concerning the property transferred. Such questionnaire shall not be filed of record by the register of deeds but shall be retained for a period of five years at which time they shall be destroyed. The register of deeds shall in conjunction with the county clerk use the information derived from such questionnaires in cooperating with and assisting the director of property valuation in developing the information as provided for in K.S.A. 79-1487, and amendments thereto.

History: L. 1991, ch. 162, § 3; L. 1992, ch. 159, § 1; L. 1992, ch. 282, § 18; L. 1995, ch. 252, § 25; Jan. 1, 1996.



79-1437d Same; devised by director of property valuation; approval by legislature; information to be contained therein.

79-1437d. Same; devised by director of property valuation; approval by legislature; information to be contained therein. The real estate sales questionnaire shall be devised by the director of property valuation, and the director shall furnish copies thereof to the register of deeds. Upon proposing modifications or changes to the real estate sales validation questionnaire devised and used prior to 1992 or any validation questionnaire approved by the legislature in 1992 or thereafter, the director of property valuation shall submit such proposal to the legislature.  Upon the failure of the legislature to enact legislation modifying the director's proposal within 60 days of submission thereof, such proposal shall be deemed to be approved, and the director's modified questionnaire may be utilized at anytime thereafter. The questionnaire shall be devised to obtain information regarding the identification and location of the property, name and address of the purchaser, sales price, date of sale, the classification and subclassification to which such property belongs, nature and circumstances peculiar to the sale, whether any personal property was included in the sales price, whether the purchaser assumed any mortgages or liens, loans, leases or taxes, the method of financing, whether any special assessments are levied against the property and such other information as the director of property valuation shall require. No information shall be requested in such questionnaire which would require the disclosure of the interest rate paid by the purchaser or the specific term of any mortgage.

History: L. 1991, ch. 162, § 4; July 1.



79-1437e Same; inapplicability to certain transfers of title.

79-1437e. Same; inapplicability to certain transfers of title. (a) The real estate sales validation questionnaire required by this act shall not apply to transfers of title:

(1) Recorded prior to the effective date of this act;

(2) made solely for the purpose of securing or releasing security for a debt or other obligation;

(3) made for the purpose of confirming, correcting, modifying or supplementing a deed previously recorded, and without additional consideration;

(4) by way of gift, donation or contribution stated in the deed or other instrument;

(5) to cemetery lots;

(6) by leases and transfers of severed mineral interests;

(7) to or from a trust, and without consideration;

(8) resulting from a divorce settlement where one party transfers interest in property to the other;

(9) made solely for the purpose of creating a joint tenancy or tenancy in common;

(10) by way of a sheriff's deed;

(11) by way of a deed which has been in escrow for longer than five years;

(12) by way of a quit claim deed filed for the purpose of clearing title encumbrances;

(13) when title is transferred to convey right-of-way or pursuant to eminent domain;

(14) made by a guardian, executor, administrator, conservator or trustee of an estate pursuant to judicial order;

(15) when title is transferred due to repossession; or

(16) made for the purpose of releasing an equitable lien on a previously recorded affidavit of equitable interest, and without additional consideration.

(b) When a real estate sales validation questionnaire is not required due to one or more of the exemptions provided in subsection (a), the exemption shall be clearly stated on the document being filed.

History: L. 1991, ch. 162, § 5; L. 1992, ch. 159, § 2; L. 1994, ch. 275, § 12; L. 2002, ch. 22, § 1; July 1.



79-1437f Same; disposition and use of contents thereof, to and by whom.

79-1437f. Same; disposition and use of contents thereof, to and by whom. Except as otherwise provided by K.S.A. 79-1460, and amendments thereto, contents of the real estate sales validation questionnaire shall be made available only to the following people for the purposes listed hereafter:

(a) County officials for cooperating with and assisting the director of property valuation in developing the information as provided for in K.S.A. 79-1487, and amendments thereto;

(b) any property owner, or the owner's representative, for prosecuting an appeal of the valuation of such owner's property or for determining whether to make such an appeal, but access shall be limited to the contents of those questionnaires concerning the same constitutionally prescribed subclass of property as that of such owner's property;

(c) the county appraiser and appraisers employed by the county for the appraisal of property located within the county;

(d) appraisers licensed or certified pursuant to K.S.A. 58-4101 et seq., and amendments thereto, for appraisal of property and preparation of appraisal reports;

(e) financial institutions for conducting appraisals and evaluations as required by federal and state regulators;

(f) the county appraiser or the appraiser's designee, hearing officers or panels appointed pursuant to K.S.A. 79-1602 or 79-1611, and amendments thereto, and the state board of tax appeals for conducting valuation appeal proceedings;

(g) the board of county commissioners for conducting any of the board's statutorily prescribed duties;

(h) the director of property valuation for conducting any of the director's statutorily prescribed duties; and

(i) a person licensed pursuant to the real estate brokers' and salespersons' act for purposes of fulfilling such person's statutory duties and providing information on market value of property to clients and customers.

History: L. 1991, ch. 162, § 6; L. 1992, ch. 282, § 19; L. 1999, ch. 123, § 2; L. 2002, ch. 23, § 1; L. 2006, ch. 151, § 3; L. 2007, ch. 63, § 1; L. 2008, ch. 109, § 87; L. 2014, ch. 141, § 96; July 1.



79-1437g Same; penalty for violations.

79-1437g. Same; penalty for violations. Any person who shall falsify the value of real estate transferred shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined not more than $500.

History: L. 1991, ch. 162, § 7; L. 1992, ch. 159, § 3; April 30.



79-1439 Appraisal of real and tangible personal property at fair market value in money; exceptions; rate of assessment.

79-1439. Appraisal of real and tangible personal property at fair market value in money; exceptions; rate of assessment. (a) All real and tangible personal property which is subject to general ad valorem taxation shall be appraised uniformly and equally as to class and, unless otherwise specified herein, shall be appraised at its fair market value, as defined in K.S.A. 79-503a, and amendments thereto.

(b) Property shall be classified into the following classes and assessed at the percentage of value prescribed therefor:

(1) Real property shall be assessed as to subclass at the following percentages of value:

(A) Real property used for residential purposes including multi-family residential real property, real property necessary to accommodate a residential community of mobile or manufactured homes including the real property upon which such homes are located, residential real property used partially for day care home purposes if such home has been registered or licensed pursuant to K.S.A. 65-501 et seq., and amendments thereto, and residential real property used partially for bed and breakfast home purposes at 11.5%. As used in this paragraph "bed and breakfast home" means a residence with five or fewer bedrooms available for overnight guests who stay for not more than 28 consecutive days for which there is compliance with all zoning or other applicable ordinances or laws which pertain to facilities which lodge and feed guests;

(B) land devoted to agricultural use valued pursuant to K.S.A. 79-1476, and amendments thereto, at 30%;

(C) vacant lots at 12%;

(D) real property which is owned and operated by a not-for-profit organization not subject to federal income taxation pursuant to section 501 of the federal internal revenue code and included herein pursuant to K.S.A. 79-1439a, and amendments thereto, at 12%;

(E) public utility real property, except railroad property which shall be assessed at the average rate all other commercial and industrial property is assessed, at 33%. As used in this paragraph, "public utility" shall have the meaning ascribed thereto by K.S.A. 79-5a01, and amendments thereto;

(F) real property used for commercial and industrial purposes and buildings and other improvements located upon land devoted to agricultural use at 25%; and

(G) all other urban and rural real property not otherwise specifically subclassed at 30%.

(2) Personal property shall be classified into the following classes and assessed at the percentage of value prescribed therefor:

(A) Mobile homes used for residential purposes at 11.5%;

(B) mineral leasehold interests, except oil leasehold interests the average daily production from which is five barrels or less, and natural gas leasehold interests, the average daily production from which is 100 mcf or less, which shall be assessed at 25%, at 30%;

(C) public utility tangible personal property including inventories thereof, except railroad personal property including inventories thereof, which shall be assessed at the average rate all other commercial and industrial property is assessed, at 33%. As used in this paragraph, "public utility" shall have the meaning ascribed thereto by K.S.A. 79-5a01, and amendments thereto;

(D) all categories of motor vehicles listed and taxed pursuant to K.S.A. 79-306d, and amendments thereto, and, prior to January 1, 2014, over-the-road motor vehicles defined pursuant to K.S.A. 79-6a01, and amendments thereto, at 30%;

(E) commercial and industrial machinery and equipment, including rolling equipment defined pursuant to K.S.A. 79-6a01, and amendments thereto, which, if its economic life is seven years or more, shall be valued at its retail cost when new less seven-year straight-line depreciation, or which, if its economic life is less than seven years, shall be valued at its retail cost when new less straight-line depreciation over its economic life, except that, the value so obtained for such property as long as it is being used shall not be less than 20% of the retail cost when new of such property at 25%; and

(F) all other tangible personal property not otherwise specifically classified at 30%.

History: L. 1963, ch. 460, § 1; L. 1969, ch. 433, § 6; L. 1982, ch. 391, § 33; L. 1988, ch. 375, § 7; L. 1992, ch. 107, § 1; L. 1997, ch. 126, § 41; L. 2004, ch. 173, § 11; L. 2012, ch. 87, § 9; July 1.



79-1439a Classification of certain not-for-profit organization real property; assessment rate.

79-1439a. Classification of certain not-for-profit organization real property; assessment rate. (a) In accordance with and for the purposes of section 1 of article 11 of the Kansas constitution, real property, to the extent herein specified, which is owned and operated by a not-for-profit organization not subject to federal income taxation pursuant to paragraphs (2), (3), (4), (7), (8) or (10) of subsection (c) of section 501 of the federal internal revenue code, as in effect on January 1, 1994, is hereby included in subclass (4) of class 1 for property tax classification purposes, and shall be assessed at the rate of 12% of its fair market value.  With respect to real property owned and operated by a not-for-profit organization not subject to federal income taxation pursuant to paragraph (2) of subsection (c) of section 501 of such code, this section shall only apply to real property leased to a not-for-profit organization not subject to federal income taxation pursuant to paragraph (8) of subsection (c) of section 501 of such code. With respect to real property owned and operated by a not-for-profit organization not subject to federal income taxation pursuant to paragraph (7) of subsection (c) of section 501 of such code, this section shall only apply to land which is actually and regularly used for recreational purposes, other than land accommodating buildings or other improvements associated with such recreational land. Nothing in this subsection shall be deemed to affect the exemption of property by law or the Kansas constitution.

(b) The provisions of this section shall apply to all taxable years commencing after December 31, 1993.

History: L. 1994, ch. 333, § 1; May 19.



79-1439b Recoupment of tax when property classified under 79-1439a changes use; procedures.

79-1439b. Recoupment of tax when property classified under 79-1439a changes use; procedures. (a) Whenever land owned and operated by a not-for-profit organization not subject to federal income taxation pursuant to paragraph (7) of subsection (c) of section 501 of the federal internal revenue code, as in effect on January 1, 1994, which has been assessed at the rate of 12%, is devoted to a use other than recreational, there shall be a recoupment of property taxes which were not levied upon such land by reason of the assessment thereof at the rate of 12% pursuant to K.S.A. 79-1439a in the amount and manner hereinafter provided.  Land which has been assessed at the rate of 12% pursuant to K.S.A. 79-1439a shall be assessed at the rate required by section 1 of article 11 of the Kansas constitution as of January 1 of the year next following its change to a use other than recreational.  Property taxes in the amount of the difference between the amount of taxes actually levied upon such land for the two years next preceding the year of such change in assessment rate, and the amount of taxes which would have been levied upon such land for such years had it been assessed at the rate required by section 1 of article 11 of the Kansas constitution shall be determined as of such date and shall become due and payable in such year as provided by K.S.A. 79-2004, and amendments thereto.  A lien for such taxes shall attach to the land subject to the same on November 1 in the year such taxes become due and all such taxes remaining due and unpaid after the date prescribed for the payment thereof shall be collected in the manner provided by law for the collection of delinquent taxes.  Moneys collected from the recoupment tax hereunder shall be credited by the county treasurer to the several taxing subdivisions within which such land is located in the proportion that the total tangible property tax levies made in the preceding year for each such taxing subdivision bear to the total of all such levies made in that year by all such taxing subdivisions.  Such moneys shall be credited to the general fund of the taxing subdivision or if such taxing subdivision is making no property tax levy for the support of a general fund such moneys may be credited to any other tangible property tax fund of general application of such subdivision.

(b) Whenever the use of any such land which is changed to a use other than recreational, the owner thereof shall give written notice of such change to the county appraiser within 60 days after such change in use.  Such written notice shall specify the date of such change in use.  Failure to give such notice within the time prescribed shall subject the owner of such land to a penalty equal to 10% of the recoupment tax herein provided.

(c) Whenever the use of land is changed from a recreational use to another use as a result of an exercise by the state of Kansas or any political or taxing subdivision thereof of the power of eminent domain or the threat or imminence thereof, no recoupment tax shall be levied and collected upon such land under the provisions of this section.

(d) The county treasurer shall each year include a notice with the tax statement for all land assessed under the provisions of this act, which shall inform the taxpayer that such land has been valued under the provisions of this act and that a recoupment of additional property taxes shall be made if the use of such land is changed to a use other than recreational.  Such notice also shall inform the taxpayer of the duty to report any such change in use and of the penalty prescribed for failure to make such report.

History: L. 1994, ch. 333, § 2; May 19.



79-1439c Classification of certain commercial and industrial machinery and equipment.

79-1439c. Classification of certain commercial and industrial machinery and equipment. (a) In accordance with the provisions of section 1 of article 11 of the Kansas constitution, all commercial and industrial machinery and equipment which is not classified for property tax purposes within subclass (5) of class 2 of section 1 of article 11 of the Kansas constitution, and which is not being used for the production of income by the owner thereof, is hereby defined as all other tangible personal property not otherwise specifically classified, and shall be classified for property tax purposes within subclass 6 of class 2 of section 1 of article 11 of the Kansas constitution.  All such property shall be valued in accordance with the provisions of K.S.A. 79-503a, and amendments thereto.

(b) The provisions of this section shall apply to all taxable years commencing after December 31, 1994.

History: L. 1995, ch. 254, § 2; July 1.



79-1439d Classification for property tax purposes of wireless communication towers, broadcast towers and antenna and relay sites.

79-1439d. Classification for property tax purposes of wireless communication towers, broadcast towers and antenna and relay sites. (a) In accordance with the provisions of section 1 of article 11 of the Kansas constitution, all wireless communication towers, broadcast towers, antenna and relay sites, except public utility property valued and assessed pursuant to K.S.A. 79-5a01 et seq., and amendments thereto, are hereby defined as commercial and industrial machinery and equipment, and shall be classified for property tax purposes as tangible personal property within subclass 5 of class 2 of section 1 of article 11 of the Kansas constitution. All such property shall be valued in accordance with the provisions of subsection (b)(2)(E) of K.S.A. 79-1439, and amendments thereto.

(b) The provisions of this section shall apply to all taxable years commencing after December 31, 2002.

History: L. 2004, ch. 171, § 12; July 1.



79-1439e Classification for property tax purposes of a bed, body or box that is used in business and is attached to a motor vehicle by the motor vehicle manufacturer.

79-1439e. Classification for property tax purposes of a bed, body or box that is used in business and is attached to a motor vehicle by the motor vehicle manufacturer. In accordance with the provisions of section 1 of article 11 of the Constitution of the State of Kansas, a bed, body or box that is regularly used predominantly in a business or industry and is attached to a motor vehicle, except for a bed, body or box that is attached to the motor vehicle by the motor vehicle manufacturer, shall be classified for property tax purposes within subclass 5 of class 2 of section 1 of article 11 of the Constitution of the State of Kansas. All such property shall be valued in accordance with the provisions of subsection (b)(2)(E) of K.S.A. 79-1439, and amendments thereto. The provisions of this section shall be effective on and after July 1, 2008.

History: L. 2008, ch. 182, § 10; June 5.



79-1444 Same; technical advisory committee; membership; qualifications; compensation and allowances; duties; additional advisory committee, appointment.

79-1444. Same; technical advisory committee; membership; qualifications; compensation and allowances; duties; additional advisory committee, appointment. There is hereby established a technical advisory committee on the assessment-sales ratio study. The committee shall consist of three (3) members, appointed by and serving at the pleasure of the secretary of revenue. Members of the committee shall have such education and training as may be necessary to advise the director in the methodology of conducting studies of the type required under the provisions of this act. Members of the advisory committee on assessment-sales ratio study attending meetings of such committee, or attending a subcommittee meeting thereof authorized by such committee, shall be paid amounts provided in subsection (e) of K.S.A. 75-3223 and amendments thereto. The same shall be paid from appropriations to the secretary of revenue upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of revenue or a person or persons designated by him or her.

It shall be the duty of the committee to advise and consult with and assist the director in the review and evaluation of the procedures used by the director of property valuation in making the assessment-sales ratio study and to make recommendations for any changes deemed necessary. It shall be the duty of the board of regents and the administration of each of the state institutions thereunder to authorize any staff members so selected to participate as members in the activities of such committee. The secretary of revenue may appoint an additional advisory committee of not to exceed seven (7) members to serve at his or her pleasure.

History: L. 1965, ch. 516, § 6; L. 1968, ch. 208, § 14; L. 1972, ch. 362, § 7; L. 1974, ch. 348, § 99; L. 1974, ch. 428,§ 7; L. 1975, ch. 416, § 27; July 1.



79-1445 County appraisal and assessment; annual determination of compliance; publication of list of counties; redetermination; rules and regulations; limitation on requirement to reappraise.

79-1445. County appraisal and assessment; annual determination of compliance; publication of list of counties; redetermination; rules and regulations; limitation on requirement to reappraise. The director of property valuation shall examine the tax assessment and appraisal of taxable property of the various counties prior to September 15 each year. On or before such date, the director shall publish a list of those counties which the director finds to be in substantial compliance with the requirements of law to appraise taxable property of all counties at fair market value in money as defined by K.S.A. 79-503a, and amendments thereto. Such list shall also specify those counties which are not in substantial compliance with the law and every county shall be named in one or the other parts of such list. After such list has been initially published, the board of county commissioners of any county may petition the director of property valuation to reconsider the determination as published in such list. Such petition shall be made in compliance with rules and regulations adopted by the secretary of revenue as to the form and contents of any such petition. Such rules and regulations shall provide for a redetermination, in every case, after the final completion of any countywide reappraisement. The director of property valuation may make a redetermination as to any county whether the same is petitioned for or not.

History: L. 1968, ch. 223, § 1; L. 1969, ch. 433, § 11; L. 1972, ch. 342, § 92; L. 1985, ch. 311, § 7; July 1.



79-1448 Appeals by taxpayers from classification or valuation of property; adjustments in classification or valuations by hearing officers or panels.

79-1448. Appeals by taxpayers from classification or valuation of property; adjustments in classification or valuations by hearing officers or panels. Any taxpayer may complain or appeal to the county appraiser from the classification or appraisal of the taxpayer's property by giving notice to the county appraiser within 30 days subsequent to the date of mailing of the valuation notice required by K.S.A. 79-1460, and amendments thereto, for real property, and on or before May 15 for personal property. The county appraiser or the appraiser's designee shall arrange to hold an informal meeting with the aggrieved taxpayer with reference to the property in question. At such meeting it shall be the duty of the county appraiser or the county appraiser's designee to initiate production of evidence to substantiate the valuation of such property, including the affording to the taxpayer of the opportunity to review the data sheet of comparable sales utilized in the determination of such valuation. In any appeal from the appraisal of leased commercial and industrial property, the county or district appraiser's appraised value shall be presumed to be valid and correct and may only be rebutted by a preponderance of the evidence, unless the property owner furnishes the county or district appraiser a complete income and expense statement for the property for the three years next preceding the year of appeal within 30 calendar days following the informal meeting. The county appraiser may extend the time in which the taxpayer may informally appeal from the classification or appraisal of the taxpayer's property for just and adequate reasons. Except as provided in K.S.A. 79-1404, and amendments thereto, no informal meeting regarding real property shall be scheduled to take place after May 15, nor shall a final determination be given by the appraiser after May 20. Any final determination shall be accompanied by a written explanation of the reasoning upon which such determination is based when such determination is not in favor of the taxpayer. Any taxpayer who is aggrieved by the final determination of the county appraiser may appeal to the hearing officer or panel appointed pursuant to K.S.A. 79-1611, and amendments thereto, and such hearing officer, or panel, for just cause shown and recorded, is authorized to change the classification or valuation of specific tracts or individual items of real or personal property in the same manner provided for in K.S.A. 79-1606, and amendments thereto. In lieu of appealing to a hearing officer or panel appointed pursuant to K.S.A. 79-1611, and amendments thereto, any taxpayer aggrieved by the final determination of the county appraiser, except with regard to land devoted to agricultural use, wherein the value of the property, is less than $3,000,000, as reflected on the valuation notice, or the property constitutes single family residential property, may appeal to the small claims and expedited hearings division of the state board of tax appeals within the time period prescribed by K.S.A. 79-1606, and amendments thereto. Any taxpayer who is aggrieved by the final determination of a hearing officer or panel may appeal to the state board of tax appeals as provided in K.S.A. 79-1609, and amendments thereto. An informal meeting with the county appraiser or the appraiser's designee shall be a condition precedent to an appeal to the county or district hearing panel.

History: L. 1969, ch. 433, § 13; L. 1982, ch. 391, § 34; L. 1988, ch. 377, § 1; L. 1989, ch. 293, § 1; L. 1990, ch. 90, § 4; L. 1991, ch. 279, § 4; L. 1992, ch. 282, § 3; L. 1997, ch. 126, § 43; L. 1998, ch. 146, § 9; L. 1999, ch. 123, § 3; L. 2000, ch. 139, § 5; L. 2008, ch. 109, § 88; L. 2013, ch. 87, § 13; L. 2014, ch. 141, § 10; July 1.



79-1450 Construction of certain terms.

79-1450. Construction of certain terms. If the words "justifiable value" or "fair market value" appear elsewhere in the statutes of the state, they shall be construed to mean "fair market value" as defined in K.S.A. 79-503a.

History: L. 1969, ch. 433, § 15; L. 1982, ch. 391, § 35; July 1.



79-1455 County as separate appraisal district; duty to appraise annually.

79-1455. County as separate appraisal district; duty to appraise annually. Except for counties which have formed appraisal districts pursuant to K.S.A. 19-425 et seq., each county shall comprise a separate appraisal unit, and the county appraiser shall have the duty of appraising all real and tangible personal property in the county.

District appraisers shall have the powers and duties vested in and imposed upon county appraisers. The term "county appraiser" shall be construed to include "district appraiser."

Each year all taxable and exempt real and tangible personal property shall be appraised by the county appraiser at its fair market value as of January 1 in accordance with K.S.A. 79-503a unless otherwise specified by law.

History: L. 1982, ch. 391, § 1; July 1.



79-1456 Duty of county appraiser to follow guidelines and procedures of director of property valuation; deviation from appraisal guides, when.

79-1456. Duty of county appraiser to follow guidelines and procedures of director of property valuation; deviation from appraisal guides, when. The county appraiser shall follow the policies, procedures and guidelines of the director of property valuation in the performance of the duties of the office of county appraiser.

The county appraiser in establishing values for various types of personal property, shall conform to the values for such property as shown in the personal property appraisal guides prescribed or furnished by the director of property valuation. The county appraiser may deviate from the values shown in such guides on an individual piece of property for just cause shown and in a manner consistent with achieving fair market value.

History: L. 1982, ch. 391, § 3; July 1.



79-1457 Availability of forms to general public; extensions of time for filing, when; use of approved forms.

79-1457. Availability of forms to general public; extensions of time for filing, when; use of approved forms. On or before January 1 of each year, the county appraiser shall make available to the general public all necessary blank forms prescribed or approved by the director of property valuation which are required to be completed and returned by the public to the county appraiser. The county appraiser may extend the time in which the taxpayer shall complete and file such forms. A request for extension of time shall be in writing, state just and adequate reasons on which the request may be granted, and be received by the county appraiser on or before the date on which such forms are required to be filed.

The county appraiser shall utilize those forms prescribed or approved by the director of property valuation in making the appraisal of all real and tangible personal property.

History: L. 1982, ch. 391, § 4; July 1.



79-1458 Installation and maintenance of records and data; open to public inspection.

79-1458. Installation and maintenance of records and data; open to public inspection. The county appraiser shall install and maintain such records and data relating to the identification and appraisal of all property in the county, taxable and exempt, required by the director of property valuation.

Except as specifically provided by law, all records of the county appraiser, the county board of equalization and the director of property valuation relating to the identification and appraisal of real and personal property shall be open at all reasonable times to public inspection.

History: L. 1982, ch. 391, § 5; July 1.



79-1459 Preparation of appraisal maps, contents; preparation of appraisal records for improvements and land parcels, contents; classification of property.

79-1459. Preparation of appraisal maps, contents; preparation of appraisal records for improvements and land parcels, contents; classification of property. The county appraiser shall:

(a) Prepare an accurate appraisal map or maps of all real estate located within the county showing: (1) All property or lot lines; (2) the names of all subdivisions; (3) block and lot numbers in urban areas; (4) township, range and government lot numbers in rural areas; (5) street names; (6) rights-of-way; (7) recorded easements; and (8) any other information which may be deemed useful to the county appraiser or may be prescribed by the director of property valuation. Such map or maps shall be kept current.

(b) Utilizing the format prescribed or approved by the director of property valuation, prepare an appraisal record for each improvement or group of buildings which constitute an improvement showing: (1) Name and address of the property owner, the property classification and subclassification, taxing unit number and the city or township in which the property is located; (2) a description of the parcel of real estate adequate to locate it upon the appraisal map; (3) a sketch of the improvements showing dimensions and, if found advisable, a photograph thereof; (4) the building classification category as provided for by law; (5) the major building specifications of each improvement; (6) the exact or approximate date of construction of each building; (7) the value indicators of the improvements; (8) the appraised valuation of the improvements and of the land and of their total; and (9) any other information which may be deemed useful to the county appraiser or may be prescribed by the director of property valuation. If the appraisal record is contained on a card, the card shall have enough columns to show changes and appraised value of five or more successive years.

(c) Utilizing the format prescribed or approved by the director of property valuation, prepare an appraisal record for each parcel of land showing: (1) The name and address of the property owner, the property classification and subclassification, taxing unit number and city or township in which the property is located; (2) a description of the parcel of land adequate to locate it upon the appraisal map; (3) a sketch of the dimension of the land and the total number of acres; (4) the general classification of land as provided for by law and, if agricultural, the number of acres in each capability classification; (5) the value indicators of the appraised land; (6) the appraisal of the land and of the improvements and of their total; and (7) any other information which may be deemed useful to the county appraiser or may be prescribed by the director of property valuation. If the appraisal record is contained on a card, the card shall have enough columns to show changes and appraised value of five or more successive years.

(d) If it is found advisable, combine the land appraisal record and the improvements appraisal record provided for in subsections (b) and (c) showing all information required therein.

(e) Annually, as of January 1, classify all taxable and exempt real and personal property into one of the following classifications:

Residential. Residential property shall include all land and improvements utilized or intended to be utilized as a dwelling or home, including all land and improvements whether or not contiguous to the land accommodating a dwelling or home used to store household goods and personal effects not used for the production of income.

Commercial. Commercial property shall include all land and improvements utilized or intended to be utilized as a business or income producing enterprise and all personal property subject to ad valorem taxation listed on commercial personal property statements.

Agricultural. Agricultural property shall include all land and improvements utilized or intended to be utilized for the production of livestock or crops and all personal property listed on agricultural personal property statements.

State Appraised. State appraised property shall include all property designated by statute to be appraised by the director of the division of property valuation.

Public Service. Public service property shall include all land and improvements utilized for benevolent, charitable, religious or governmental purposes and all personal property listed on public service personal property statements.

The county appraiser shall, annually, as of January 1, subclassify each major classification of all taxable and exempt, real and personal property in a manner prescribed by the director of the division of property valuation.

History: L. 1982, ch. 391, § 6; L. 2004, ch. 173, § 12; July 1.



79-1460 Notification of taxpayer of change in classification or appraised valuation of property, contents; duties of appraiser regarding valuation increase of real property; amendment of appraisal rolls by county appraiser; guide to the property tax appeals process.

79-1460. Notification of taxpayer of change in classification or appraised valuation of property, contents; duties of appraiser regarding valuation increase of real property; amendment of appraisal rolls by county appraiser; guide to the property tax appeals process. (a) The county appraiser shall notify each taxpayer in the county annually on or before March 1 for real property and May 1 for personal property, by mail directed to the taxpayer's last known address, of the classification and appraised valuation of the taxpayer's property, except that, the valuation for all real property shall not be increased unless: (1) The record of the latest physical inspection was reviewed by the county or district appraiser, and documentation exists to support such increase in valuation in compliance with the directives and specifications of the director of property valuation, and such record and documentation is available to the affected taxpayer; and (2) for the next two taxable years following the taxable year that the valuation for real property has been reduced due to a final determination made pursuant to the valuation appeals process, documented substantial and compelling reasons exist therefor and are provided by the county appraiser. When the valuation for real property has been reduced due to a final determination made pursuant to the valuation appeals process for the prior year, and the county appraiser has already certified the appraisal rolls for the current year to the county clerk pursuant to K.S.A. 79-1466, and amendments thereto, the county appraiser may amend the appraisal rolls and certify the changes to the county clerk to implement the provisions of this subsection and reduce the valuation of the real property to the prior year's final determination, except that such changes shall not be made after October 31 of the current year. For the purposes of this section and in the case of real property, the term "taxpayer" shall be deemed to be the person in ownership of the property as indicated on the records of the office of register of deeds or county clerk and, in the case where the real property or improvement thereon is the subject of a lease agreement, such term shall also be deemed to include the lessee of such property if the lease agreement has been recorded or filed in the office of the register of deeds. Such notice shall specify separately both the previous and current appraised and assessed values for each property class identified on the parcel. Such notice shall also contain the uniform parcel identification number prescribed by the director of property valuation. Such notice shall also contain a statement of the taxpayer's right to appeal, the procedure to be followed in making such appeal and the availability without charge of the guide devised pursuant to subsection (b). Such notice may, and if the board of county commissioners so require, shall provide the parcel identification number, address and the sale date and amount of any or all sales utilized in the determination of appraised value of residential real property. In any year in which no change in appraised valuation of any real property from its appraised valuation in the next preceding year is determined, an alternative form of notification which has been approved by the director of property valuation may be utilized by a county. Failure to timely mail or receive such notice shall in no way invalidate the classification or appraised valuation as changed. The secretary of revenue shall adopt rules and regulations necessary to implement the provisions of this section.

(b) For all taxable years commencing after December 31, 1999, there shall be provided to each taxpayer, upon request, a guide to the property tax appeals process. The director of the division of property valuation shall devise and publish such guide, and shall provide sufficient copies thereof to all county appraisers. Such guide shall include but not be limited to: (1) A restatement of the law which pertains to the process and practice of property appraisal methodology, including the contents of K.S.A. 79-503a and 79-1460, and amendments thereto; (2) the procedures of the appeals process, including the order and burden of proof of each party and time frames required by law; and (3) such other information deemed necessary to educate and enable a taxpayer to properly and competently pursue an appraisal appeal.

(c) For purposes of this section:

(1) The term "substantial and compelling reasons" means a change in the character of the use of the property or a substantial addition or improvement to the property;

(2) the term "substantial addition or improvement to the property" means the construction of any new structures or improvements on the property or the renovation of any existing structures or improvements on the property. The term "substantial addition or improvement to the property" shall not include:

(A) Any maintenance or repair of any existing structures, equipment or improvements on the property; or

(B) reconstruction or replacement of any existing equipment or components of any existing structures or improvements on the property.

History: L. 1982, ch. 391, § 7; L. 1985, ch. 314, § 9; L. 1987, ch. 376, § 1; L. 1988, ch. 377, § 2; L. 1990, ch. 90, § 5; L. 1991, ch. 279, § 1; L. 1992, ch. 282, § 4; L. 1994, ch. 275, § 1; L. 1997, ch. 126, § 28; L. 1999, ch. 123, § 4; L. 1999, ch. 126, § 6; L. 2005, ch. 161, § 1; L. 2014, ch. 141, § 11; July 1.



79-1460a Publication of results of market study analysis.

79-1460a. Publication of results of market study analysis. Annually, at least five business days prior to the mailing of change of valuation notices pursuant to K.S.A. 79-1460, and amendments thereto, the county or district appraiser shall cause to be published in the official county newspaper the results of the market study analysis as prescribed by the director of the division of property valuation of the department of revenue.

History: L. 1991, ch. 279, § 2; July 1.



79-1461 Investigation of property when no statement filed; listing by appraiser and notice to taxpayer; assistance of county attorney.

79-1461. Investigation of property when no statement filed; listing by appraiser and notice to taxpayer; assistance of county attorney. If any person refuses or fails to complete and deliver to the county appraiser a form of such person's property as required by law, or if the county appraiser shall be of the opinion that any form filed is not adequate or does not truly represent the property to be appraised, the county appraiser shall investigate, identify, list and value such property.

The county appraiser shall list such property in the name of the owner and within five days of ascertaining the fair market value of such property shall provide a notice of such listing and value to the owner.

The appraiser may request the county or district attorney or county counselor to subpoena and examine under oath any person or persons, records or documents that it is reasonable to believe would be useful in identifying and determining the value of the property located within the county.

History: L. 1982, ch. 391, § 8; July 1.



79-1462 Same; refusal to give evidence; penalty.

79-1462. Same; refusal to give evidence; penalty. If any person required by the county appraiser to give evidence as to any property, real or personal, refuses to be sworn or affirmed, or if having been sworn or affirmed, refuses to answer the questions or answers falsely or refuses to produce the records or documents touching the subject of inquiry, such person, upon conviction thereof, shall be fined in any sum not more than $500 nor less than $10, or imprisoned in the county jail not exceeding six months, or both.

History: L. 1982, ch. 391, § 9; July 1.



79-1463 Notice of violations to county attorney.

79-1463. Notice of violations to county attorney. The county appraiser shall notify the county or district attorney or the county counselor of all violations by any taxpayer of any provisions of the law relating to the appraisal of property and to sign and verify the complaints or information with respect thereto when prepared by such officer. The county or district attorney shall prosecute all such violations brought to such officer's attention.

History: L. 1982, ch. 391, § 10; July 1.



79-1465 Duty to make changes in classification and value of property, when.

79-1465. Duty to make changes in classification and value of property, when. The county appraiser shall have the authority and duty to make any necessary changes to the classification or appraised value of property that has been transmitted to the county clerk prior to certification of the appraisal rolls.

History: L. 1982, ch. 391, § 12; July 1.



79-1466 Transmission of completed real property appraisals to county clerk, when; contents.

79-1466. Transmission of completed real property appraisals to county clerk, when; contents. Commencing on January 1 of each year, the county or district appraiser shall transmit the taxable real property appraisals and the exempt real property appraisals to the county clerk continually upon the completion thereof.

Upon completion of transmission of such appraisals to the county clerk, on or before June 15 of each year, the county or district appraiser shall deliver a document certifying that such appraisals constitute the complete appraisal rolls for real property.

The taxable real property appraisal roll shall consist of all real property appraisals which in aggregate list all taxable land and improvements located within the county.

The exempt real property appraisal roll shall consist of all real property appraisals which in aggregate list all exempt land and improvements located within the county.

All transmissions required by this section may be made electronically.

History: L. 1982, ch. 391, § 13; L. 1992, ch. 282, § 5; L. 1994, ch. 71, § 1; April 7.



79-1467 Transmission of completed personal property appraisals to county clerk, when; contents.

79-1467. Transmission of completed personal property appraisals to county clerk, when; contents. Commencing on January 1 of each year, the county or district appraiser shall transmit the taxable personal property appraisals to the county clerk continually upon the completion thereof. Upon completion of transmission of such appraisals to the county clerk, on or before June 15 each year, the county or district appraiser shall deliver a document certifying that such appraisals constitute the complete appraisal rolls for personal property except for personal property which may be subject to investigation and valuation pursuant to law or personal property which may have escaped appraisal in any year, in which cases the appraiser shall transmit to the clerk, upon completion, the appraisals of such property and the clerk shall add the same to the taxable personal property roll at such time.

The taxable personal property roll shall consist of all personal property appraisals completed by the county or district appraiser.

The exempt personal property roll shall include all personal property appraisals completed by the county or district appraiser on personal property that is exempt from ad valorem taxation and is required to be listed with the county or district appraiser.

All transmissions required by this section may be made electronically.

History: L. 1982, ch. 391, § 14; L. 1985, ch. 315, § 2; L. 1987, ch. 377, § 1; L. 1992, ch. 282, § 6; L. 1994, ch. 71, § 2; April 7.



79-1467b Transmission of exempt property rolls to director of property valuation; annual report, submission to legislature.

79-1467b. Transmission of exempt property rolls to director of property valuation; annual report, submission to legislature. On or before July 1 of each year the county clerk of each county shall transmit copies of the current year's exempt real property appraisal and exempt personal property rolls as certified pursuant to K.S.A. 79-1466 and 79-1467, and amendments thereto, and copies of all property exemption claim forms claiming K.S.A. 79-201a Second or section 13 of article 11 of the Kansas constitution as the basis for such exemption for the current year filed pursuant to K.S.A. 79-210, and amendments thereto, to the director of property valuation in the manner prescribed by the director.  It shall be the duty of the director to prepare an annual report compiling the valuations of property exempted pursuant to K.S.A. 79-201a Second and section 13 of article 11 of the Kansas constitution and submit it to the standing committee on taxation of the house and the standing committee on assessment and taxation of the senate, or their successors, at the beginning of each regular session of the legislature.

History: L. 1994, ch. 187, § 5; Jan. 1, 1995.



79-1468 Preparation and furnishing of taxing unit map by county clerk to county appraiser; contents.

79-1468. Preparation and furnishing of taxing unit map by county clerk to county appraiser; contents. On or before July 15, 1987, and on or before January 15 of each year thereafter, the county clerk shall prepare and forward to the county appraiser, director of property valuation and the state-assessed public utilities  located in the county which are valued and assessed pursuant to K.S.A. 79-5a01 et seq., and amendments thereto, a taxing unit map showing the number and metes and bounds of every taxing unit or any portion of a taxing unit located within the county as the same exists on December 31 of the preceding year.  In any year that such map would be identical to the most recently furnished map, the county clerk shall so certify in writing on or before January 15 in lieu of forwarding such map.

History: L. 1982, ch. 391, § 15; L. 1987, ch. 373, § 1; July 1.



79-1469 Showing by taxing unit number on appraisal record of property location.

79-1469. Showing by taxing unit number on appraisal record of property location. The county appraiser shall show on each appraisal record, the aggregate of which constitutes the appraisal roll, the taxing unit number corresponding to the location of the property appraised. In determining such taxing unit numbers, the county appraiser shall use the taxing unit map or maps furnished and constructed for the current taxing year by the county clerk.

History: L. 1982, ch. 391, § 16; July 1.



79-1470 Request of county board of equalization for changes in classification or valuation of property, when.

79-1470. Request of county board of equalization for changes in classification or valuation of property, when. In any year during the month of April for real property and the month of May for personal property, the county appraiser may request the hearing officer or panel or the county board of equalization to order a change in the classification or the appraised valuation of property on the certified appraisal rolls. Any such request shall be made to the hearing officer or panel, if any, otherwise to the county board of equalization.  The county appraiser shall utilize the appraised value appeal form when making such requests.

History: L. 1982, ch. 391, § 17; L. 1988, ch. 377, § 3; July 1.



79-1471 Submission of budget; appointment of assistants; attendance at appraisal schools.

79-1471. Submission of budget; appointment of assistants; attendance at appraisal schools. The county appraiser shall submit a budget to the board of county commissioners for their approval.

The county appraiser shall appoint and dismiss any assistants necessary to carry out the duties of the office. The county appraiser shall supervise all such appointees in the performance of their duties.

The county appraiser shall be required to attend and may require others under such appraiser's supervision to attend appraisal schools conducted or prescribed by the director of property valuation.

History: L. 1982, ch. 391, § 18; July 1.



79-1472 Attendance of county appraiser or designee at meetings of board of equalization.

79-1472. Attendance of county appraiser or designee at meetings of board of equalization. The county appraiser or the appraiser's designee shall attend meetings of the hearing officer or panel or the county board of equalization for the purpose of aiding such hearing officer or panel or board in matters involving the appraisal of property, and the county appraiser shall make all records concerned therewith available to the hearing officer or panel or the county board of equalization. The absence of the county appraiser or the appraiser's designee from any such meeting shall not affect the authority to meet and conduct the business of the hearing officer or panel or the board.

History: L. 1982, ch. 391, § 19; L. 1988, ch. 377, § 4; July 1.



79-1473 Penalty for neglect of duty by county appraiser or employee.

79-1473. Penalty for neglect of duty by county appraiser or employee. Any county appraiser and any employee acting in the name of the county appraiser who willfully neglects or refuses in whole or in part to perform the duties of the office as required by law shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined in a sum not exceeding $500. In addition thereto the appraiser or employee shall forfeit the office or position held by such person.

History: L. 1982, ch. 391, § 20; July 1.



79-1474 Waiver of taxes and penalties upon certain personal property if timely reporting made.

79-1474. Waiver of taxes and penalties upon certain personal property if timely reporting made. Any person or the legal representative of the estate of any person who has not listed taxable tangible personal property or has underreported the same for property tax purposes which, if discovered by the county appraiser, would be deemed to have escaped taxation pursuant to the provisions of subsection (a) of K.S.A. 79-1427a or would be subject to late filing penalties provided by law, and who makes and delivers a full and complete statement of appraisal relative to such property to the county appraiser wherein such property is located within the time period commencing with the effective date of this act, and ending on January 31, 1986, shall not be liable for any taxes or penalties which would have been levied upon any such property for any year prior to the 1984 taxable year.

History: L. 1985, ch. 309, § 2; July 1.



79-1475 Duties of county appraiser and clerk regarding property discovered to have been omitted from tax rolls.

79-1475. Duties of county appraiser and clerk regarding property discovered to have been omitted from tax rolls. Whenever the county appraiser discovers that any real property subject to taxation has been omitted from the tax rolls, such property shall immediately be listed and valued by the appraiser, and returned to the county clerk.  The county clerk, upon receipt of the valuation for such property, shall place such property on the tax rolls and compute the amount of tax due based upon the mill levy for the year or years, not to exceed two calendar years preceding January 1 of the calendar year in which the property is discovered, in which such tax should have been levied, and shall certify such amount to the county treasurer as an added or escaped appraisal.  The amount of such tax shall be due immediately and payable within 45 days after the issuance of an added or escaped property tax bill by the county treasurer.  No interest shall be imposed unless the tax remains unpaid after such 45-day period. Taxes levied pursuant to this section which remain unpaid after such 45 day period shall be deemed delinquent and the county treasurer shall proceed to collect and distribute such tax in the same manner as prescribed by law for the collection and distribution of other taxes levied on property which are delinquent. No property tax levied pursuant to this section shall be payable by any person other than the current owner of the property unless such property was acquired by will, inheritance or gift. Notwithstanding the foregoing, if the current owner of any such property purchased in the tax year in which such property was discovered to have been omitted from the tax rolls pays the property tax which would have been levied upon such property for such year within 45 days after the issuance of an added or escaped property tax bill by the county treasurer, such owner shall not be liable for any property tax which would have been levied upon such property for any prior taxable year.

History: L. 1985, ch. 315, § 3; L. 1990, ch. 346, § 2; L. 1994, ch. 124, § 1; L. 1995, ch. 38, § 2; July 1.



79-1476 Statewide reappraisal of real property; duties and authorities of state director of property valuation and county and district appraisers; methods of establishing valuations; time of application of valuations.

79-1476. Statewide reappraisal of real property; duties and authorities of state director of property valuation and county and district appraisers; methods of establishing valuations; time of application of valuations. The director of property valuation is hereby directed and empowered to administer and supervise a statewide program of reappraisal of all real property located within the state. Except as otherwise authorized by K.S.A. 19-428, and amendments thereto, each county shall comprise a separate appraisal district under such program, and the county appraiser shall have the duty of reappraising all of the real property in the county pursuant to guidelines and timetables prescribed by the director of property valuation and of updating the same on an annual basis. In the case of multi-county appraisal districts, the district appraiser shall have the duty of reappraising all of the real property in each of the counties comprising the district pursuant to such guidelines and timetables and of updating the same on an annual basis. Commencing in 2000, every parcel of real property shall be actually viewed and inspected by the county or district appraiser once every six years. Any county or district appraiser shall be deemed to be in compliance with the foregoing requirement in any year if 17% or more of the parcels in such county or district are actually viewed and inspected.

Compilation of data for the initial preparation or updating of inventories for each parcel of real property and entry thereof into the state computer system as provided for in K.S.A. 79-1477, and amendments thereto, shall be completed not later than January 1, 1989. Whenever the director determines that reappraisal of all real property within a county is complete, notification thereof shall be given to the governor and to the state board of tax appeals.

Valuations shall be established for each parcel of real property at its fair market value in money in accordance with the provisions of K.S.A. 79-503a, and amendments thereto.

In addition thereto valuations shall be established for each parcel of land devoted to agricultural use upon the basis of the agricultural income or productivity attributable to the inherent capabilities of such land in its current usage under a degree of management reflecting median production levels in the manner hereinafter provided. A classification system for all land devoted to agricultural use shall be adopted by the director of property valuation using criteria established by the United States department of agriculture soil conservation service. For all taxable years commencing after December 31, 1989, all land devoted to agricultural use which is subject to the federal conservation reserve program shall be classified as cultivated dry land for the purpose of valuation for property tax purposes pursuant to this section. For all taxable years commencing after December 31, 1999, all land devoted to agricultural use which is subject to the federal wetlands reserve program shall be classified as native grassland for the purpose of valuation for property tax purposes pursuant to this section. Productivity of land devoted to agricultural use shall be determined for all land classes within each county or homogeneous region based on an average of the eight calendar years immediately preceding the calendar year which immediately precedes the year of valuation, at a degree of management reflecting median production levels. The director of property valuation shall determine median production levels based on information available from state and federal crop and livestock reporting services, the soil conservation service, and any other sources of data that the director considers appropriate.

The share of net income from land in the various land classes within each county or homogeneous region which is normally received by the landlord shall be used as the basis for determining agricultural income for all land devoted to agricultural use except pasture or rangeland. The net income normally received by the landlord from such land shall be determined by deducting expenses normally incurred by the landlord from the share of the gross income normally received by the landlord. The net rental income normally received by the landlord from pasture or rangeland within each county or homogeneous region shall be used as the basis for determining agricultural income from such land. The net rental income from pasture and rangeland which is normally received by the landlord shall be determined by deducting expenses normally incurred from the gross income normally received by the landlord. Commodity prices, crop yields and pasture and rangeland rental rates and expenses shall be based on an average of the eight calendar years immediately preceding the calendar year which immediately precedes the year of valuation. Net income for every land class within each county or homogeneous region shall be capitalized at a rate determined to be the sum of the contract rate of interest on new federal land bank loans in Kansas on July 1 of each year averaged over a five-year period which includes the five years immediately preceding the calendar year which immediately precedes the year of valuation, plus a percentage not less than 0.75% nor more than 2.75%, as determined by the director of property valuation, except that the capitalization rate calculated for property tax year 2003, and all such years thereafter, shall not be less than 11% nor more than 12%.

Based on the foregoing procedures the director of property valuation shall make an annual determination of the value of land within each of the various classes of land devoted to agricultural use within each county or homogeneous region and furnish the same to the several county appraisers who shall classify such land according to its current usage and apply the value applicable to such class of land according to the valuation schedules prepared and adopted by the director of property valuation under the provisions of this section.

It is the intent of the legislature that appraisal judgment and appraisal standards be followed and incorporated throughout the process of data collection and analysis and establishment of values pursuant to this section.

For the purpose of the foregoing provisions of this section the phrase "land devoted to agricultural use" shall mean and include land, regardless of whether it is located in the unincorporated area of the county or within the corporate limits of a city, which is devoted to the production of plants, animals or horticultural products, including, but not limited to: Forages; grains and feed crops; dairy animals and dairy products; poultry and poultry products; beef cattle, sheep, swine and horses; bees and apiary products; trees and forest products; fruits, nuts and berries; vegetables; nursery, floral, ornamental and greenhouse products. Land devoted to agricultural use shall not include those lands which are used for recreational purposes, other than that land established as a controlled shooting area pursuant to K.S.A. 32-943, and amendments thereto, which shall be deemed to be land devoted to agricultural use, suburban residential acreages, rural home sites or farm home sites and yard plots whose primary function is for residential or recreational purposes even though such properties may produce or maintain some of those plants or animals listed in the foregoing definition.

The term "expenses" shall mean those expenses typically incurred in producing the plants, animals and horticultural products described above including management fees, production costs, maintenance and depreciation of fences, irrigation wells, irrigation laterals and real estate taxes, but the term shall not include those expenses incurred in providing temporary or permanent buildings used in the production of such plants, animals and horticultural products.

The provisions of this act shall not be construed to conflict with any other provisions of law relating to the appraisal of tangible property for taxation purposes including the equalization processes of the county and state board of tax appeals.

History: L. 1985, ch. 314, § 1; L. 1987, ch. 378, § 1; L. 1988, ch. 377, § 14; L. 1990, ch. 347, § 1; L. 1994, ch. 275, § 2; L. 1995, ch. 254, § 6; L. 1997, ch. 126, § 40; L. 1997, ch. 187, § 4; L. 1999, ch. 123, § 5; L. 2000, ch. 139, § 7; L. 2002, ch. 194, § 2; L. 2008, ch. 109, § 89; L. 2014, ch. 141, § 97; July 1.

Revisor's Note:

Identical amendments to section enacted in the 2002 session, see also 79-1476b.



79-1476a Application of 79-1476.

79-1476a. Application of 79-1476. The provisions of K.S.A. 79-1476, as amended by section 6 of chapter 254 of the Laws of 1995 shall be applicable to all taxable years commencing after December 31, 1994.

History: L. 1995, ch. 254, § 9; July 1.



79-1477 Same; computer system development; duties of secretary of revenue; advisory committee, composition.

79-1477. Same; computer system development; duties of secretary of revenue; advisory committee, composition. (a) The secretary of revenue, with the assistance of the advisory committee established pursuant to subsection (b), shall provide for the development of a computer system providing for the processing of such data on tangible property located in this state as deemed necessary for the effective and efficient administration of the appraisal, assessment and equalization laws of the state of Kansas, methods for updating such data on an annual basis, and such other functions as determined necessary for the efficient administration of the property tax laws of this state, including but not limited to the preparation and publishing of annual statistical reports and ratio studies.

(b) The secretary of revenue shall establish an advisory committee, the chairperson of which shall be the director of property valuation, to assist the secretary in the performance of the duties prescribed in subsection (a).  Members shall be selected from nominees of the Kansas association of counties, the Kansas association of county commissioners and the Kansas appraisers association.

History: L. 1985, ch. 314, § 2; July 1.



79-1478 Same; payment of costs by state, schedule; assistance of state division of property valuation upon request; contracts with private appraisal firms.

79-1478. Same; payment of costs by state, schedule; assistance of state division of property valuation upon request; contracts with private appraisal firms. The state shall assume a portion of the costs incurred by any county in complying with the provisions of this act. The portion of the cost to be paid to each such county by the state shall be determined in accordance with a statewide payment schedule adopted by the secretary of revenue. Such schedule shall contain a specified amount according to class or subclass of property as specified in K.S.A. 79-1459, and amendments thereto, to be paid by the state to each county on a per parcel basis. Payments shall be made to counties as authorized under the provisions of this section in accordance with appropriation acts of the legislature. No county for which the state board of tax appeals has issued an order pursuant to K.S.A. 79-1479, and amendments thereto, shall be entitled to receive any payment from the state under the provisions of this section for the period of time such an order is in effect.

The state division of property valuation shall make assistance available to any county in the reappraisal of property located in such county upon such county's request. Any county requesting such assistance shall make reimbursement for the costs incurred by the state in providing the same. Counties are hereby authorized to contract with private appraisal firms to conduct the reappraisal of property within the county. Selection of a private firm whose products or services are necessary to conduct a reappraisal must be made from a list of approved firms supplied by the director of property valuation. Contracts executed between counties and such firms must meet the specifications of the director of property valuation.

History: L. 1985, ch. 314, § 3; L. 2008, ch. 109, § 90; L. 2014, ch. 141, § 98; July 1.



79-1478a Withholding of appraisal maintenance cost moneys, when; duties and authorities of director of property valuation.

79-1478a. Withholding of appraisal maintenance cost moneys, when; duties and authorities of director of property valuation. The director of property valuation shall order the state treasurer to withhold all or a portion of funds appropriated by the legislature pursuant to K.S.A. 79-1478, and amendments thereto, upon a finding by the director that a county is not in compliance with statutes, rules and regulations or directives governing property taxation. The order of the director shall be served on the county as provided in K.S.A. 60-304, and amendments thereto. Any county aggrieved by such order may appeal to the state board of tax appeals as provided in K.S.A. 74-2438, and amendments thereto, which shall conduct a summary proceeding thereon pursuant to the Kansas administrative procedure act.

Unless the funds withheld under this section are restored by the state board of tax appeals, such funds shall be deposited in a special training fund to be utilized by the director of property valuation to correct the problem resulting in the withholding of the funds and to provide training for county officials.

History: L. 1992, ch. 48, § 1; L. 2008, ch. 109, § 91; L. 2014, ch. 141, § 99; July 1.



79-1479 Appraisal of property; submission of progress reports; duties and authorities of director of property valuation and state board of tax appeals relating to compliance with reappraisal guidelines and timetables; complaint procedure; review of valuations after completion of reappraisal; compliance plans, approval and enforcement.

79-1479. Appraisal of property; submission of progress reports; duties and authorities of director of property valuation and state board of tax appeals relating to compliance with reappraisal guidelines and timetables; complaint procedure; review of valuations after completion of reappraisal; compliance plans, approval and enforcement. (a) On or before January 15, 1992, and quarterly thereafter, the county or district appraiser shall submit to the director of property valuation a progress report indicating actions taken during the preceding quarter calendar year to implement the appraisal of property in the county or district. Whenever the director of property valuation shall determine that any county has failed, neglected or refused to properly provide for the appraisal of property or the updating of the appraisals on an annual basis in substantial compliance with the provisions of law and the guidelines and timetables prescribed by the director, the director shall file with the state board of tax appeals a complaint stating the facts upon which the director has made the determination of noncompliance as provided by K.S.A. 79-1413a, and amendments thereto. If, as a result of such proceeding, the state board of tax appeals finds that the county is not in substantial compliance with the provisions of law and the guidelines and timetables of the director of property valuation providing for the appraisal of all property in the county or the updating of the appraisals on an annual basis, it shall order the immediate assumption of the duties of the office of county appraiser by the director of the division of property valuation until such time as the director of property valuation determines that the county is in substantial compliance with the provisions of law. In addition, the board shall order the state treasurer to withhold all or a portion of the county's entitlement to moneys from either or both of the local ad valorem tax reduction fund and the city and county revenue sharing fund for the year following the year in which the order is issued. Upon service of any such order on the board of county commissioners, the appraiser shall immediately deliver to the director of property valuation, or the director's designee, all books, records and papers pertaining to the appraiser's office.

Any county for which the director of the division of property valuation is ordered by the state board of tax appeals to assume the responsibility and duties of the office of county appraiser shall reimburse the state for the actual costs incurred by the director of the division of property valuation in the assumption and carrying out of such responsibility and duties, including any contracting costs in the event it is necessary for the director of property valuation to contract with private appraisal firms to carry out such responsibilities and duties.

(b) On or before June 1 of each year, the director of property valuation shall review the appraisal of property in each county or district to determine if property within the county or district is being appraised or valued in accordance with the requirements of law. If the director determines the property in any county or district is not being appraised in accordance with the requirements of law, the director of property valuation shall notify the county or district appraiser and the board of county commissioners of any county or counties affected that the county has 30 days within which to submit to the director a plan for bringing the appraisal of property within the county into compliance.

If a plan is submitted and approved by the director the county or district shall proceed to implement the plan as submitted. The director shall continue to monitor the program to insure that the plan is implemented as submitted. If no plan is submitted or if the director does not approve the plan, the director shall petition the state board of tax appeals for a review of the plan or, if no plan is submitted, for authority for the division of property valuation to assume control of the appraisal program of the county and to proceed to bring the same into compliance with the requirements of law.

If the state board of tax appeals approves the plan, the county or district appraiser shall proceed to implement the plan as submitted. If no plan has been submitted or the plan submitted is not approved, the board shall fix a time within which the county may submit a plan or an amended plan for approval. If no plan is submitted and approved within the time prescribed by the board, the board shall order the division of property valuation to assume control of the appraisal program of the county and shall certify its order to the state treasurer who shall withhold distributions of the county's share of moneys from the county and city revenue sharing fund and the local ad valorem tax reduction fund and credit the same to the general fund of the state for the year following the year in which the board's order is made. The director of property valuation shall certify the amount of the cost incurred by the division in bringing the program in compliance to the state board of tax appeals. The board shall order the county commissioners to reimburse the state for such costs.

(c) The state board of tax appeals shall within 60 days after the publication of the Kansas assessment/sales ratio study review such publication to determine county compliance with K.S.A. 79-1439, and amendments thereto. If in the determination of the board one or more counties are not in substantial compliance and the director of property valuation has not acted under subsection (b), the board shall order the director of property valuation to take such corrective action as is necessary or to show cause for noncompliance.

History: L. 1985, ch. 314, § 4; L. 1991, ch. 162, § 2; L. 2008, ch. 109, § 92; L. 2014, ch. 141, § 100; July 1.



79-1480 Same; maintenance of valuation listings, contents; public inspection.

79-1480. Same; maintenance of valuation listings, contents; public inspection. From and after January 1 of the year in which valuations for real property determined under the program of statewide reappraisal are implemented, each county shall maintain in the office of the county clerk multiple copies of a listing of the assessed valuations of each parcel of real property located within the county.  Such listing shall contain separate valuations for the land and for the buildings located thereon.  Such listing shall be arranged alphabetically by city and street name and prepared in a manner that each parcel of real property is listed in progressive order by numerical street address for property located within the corporate limits of cities and so far as possible for property located outside of the corporate limits of cities within the county.  Property for which no street addresses exist shall be listed separately from property with street addresses and arranged in alphabetical order by township or city and owner's name with information sufficient to disclose the location thereof.  Such listings shall be open to public inspection during all normal working hours of the office of the county clerk.

History: L. 1985, ch. 314, § 5; July 1.



79-1481 Statewide reappraisal of real property; class assessment changes prohibited unless approved by state board of tax appeals; procedure.

79-1481. Statewide reappraisal of real property; class assessment changes prohibited unless approved by state board of tax appeals; procedure. No hearing officer or panel shall issue an order applicable uniformly to all property in any class in any area or areas of the county, which order changes the assessment of such class of property in such area or areas, without the approval of the state board of tax appeals. Whenever any hearing officer or panel proposes to issue any such order, it shall make written application to the state board of tax appeals for a hearing on such matter if such change constitutes the final decision of the county. The state board of tax appeals shall set a time and place for a hearing thereon within five days of receipt of such application. The hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act. The time set for hearing such matter shall in no event be more than 30 days following the date of receipt of such application. The state board of tax appeals shall notify the hearing officer or panel, the county or district appraiser and the director of property valuation, of the time and place set for hearing. The director of property valuation shall be made a party to such hearing.

History: L. 1985, ch. 314, § 6; L. 1988, ch. 377, § 5; L. 1992, ch. 54, § 1; L. 1994, ch. 275, § 4; L. 2008, ch. 109, § 93; L. 2014, ch. 141, § 101; July 1.



79-1482 Statewide reappraisal of real property; tax levy to pay costs of reappraisal.

79-1482. Statewide reappraisal of real property; tax levy to pay costs of reappraisal. The board of county commissioners of each county is hereby authorized to levy a tax upon all taxable tangible property in the county in an amount necessary to pay all costs incurred in conducting programs of countywide reappraisal and complying with the provisions of this act.   The proceeds of such tax levies shall be credited to a special countywide reappraisal fund and shall be used only for the purposes of implementing the provisions of this act.  Such countywide reappraisal fund shall not be subject to the provisions of K.S.A. 79-2925 to 79-2937, and amendments thereto, except that in making the budgets of such counties the amounts credited to, the amount on hand in such special fund, and the amount expended therefrom shall be shown thereon for the information of the taxpayers of the county.

History: L. 1985, ch. 314, § 7; L. 1990, ch. 66, § 54; May 31.



79-1483 Same; rules and regulations; forms.

79-1483. Same; rules and regulations; forms. The secretary of revenue shall adopt rules and regulations providing for the administration of this act. The director of property valuation shall prescribe and furnish forms to the county appraisers necessary to their duties hereunder.

History: L. 1985, ch. 314, § 28; July 1.



79-1484 Severability.

79-1484. Severability. If any sentence, clause, subsection or section of this act is held unconstitutional or invalid by any court of competent jurisdiction, it shall be conclusively presumed that the legislature would have enacted the remainder of the act not so held unconstitutional or invalid.

History: L. 1985, ch. 314, § 29; July 1.



79-1485 Kansas real estate ratio study act; purposes.

79-1485. Kansas real estate ratio study act; purposes. (a) This act shall be known and may be cited as the Kansas real estate ratio study act.

(b) The purpose of this act is to provide statistical information regarding the relationship of the appraised value to the selling price of real estate which has sold during the study year and the relative level of uniformity of appraisal within and among counties and to report such information in convenient form to the legislature and other interested parties. The statistical information determined pursuant to this act may be used by the director in carrying out such director's duties, including, but not limited to, assisting such director in the determination of substantial compliance under K.S.A. 79-1445, and amendments thereto.

History: L. 1992, ch. 131, § 1; L. 1994, ch. 275, § 8; July 1.



79-1486 Same; definitions.

79-1486. Same; definitions. As used in this act:

(a) "Sale" or "sales" shall include all transfers of real estate for which a real estate sales validation questionnaire is required by K.S.A. 79-1437c, and amendments thereto; however, all sales for which a real estate sales validation questionnaire is required by K.S.A. 79-1437c, and amendments thereto, need not be included in the final ratios determined;

(b) "valid sale" is a sale that is an indicator of fair market value as defined in K.S.A. 79-503a, and amendments thereto;

(c) "invalid sale" is a sale that is not an indicator of fair market value as defined in K.S.A. 79-503a, and amendments thereto;

(d) "unvalidated sale" is a residential subclass sale that was not selected through a random sampling process and has not been determined to be either a valid sale or an invalid sale;

(e) "real estate" shall include land, improvements and structures which are appraised as real property;

(f) "director" shall mean the director of property valuation;

(g) "classification" shall mean those classifications which apply to real property contained in K.S.A. 79-1439, and amendments thereto, or any stratification which may be prescribed by the director;

(h) "average" shall mean that measure or measures of central tendency which the director shall determine best describes a group of individual ratios;

(i) "ratio" shall mean the numerical relationship between the appraised or assessed value and the selling price; and

(j) "study year" shall mean that twelve-month period beginning annually on January 1.

History: L. 1992, ch. 131, § 2; L. 1994, ch. 275, § 9; July 1.



79-1487 Same; duties of local officials; access of records by director.

79-1487. Same; duties of local officials; access of records by director. It shall be the duty of all county officials to cooperate with and assist the director in the development of the information required by this act.  Such county officials shall exchange such information as may be necessary to carry out the intent and purposes of this act.  The director or the director's agents shall have access to all county records for the purpose of carrying out the intent and purposes of this act.

History: L. 1992, ch. 131, § 3; July 1.



79-1488 Same; authorities and duties of director.

79-1488. Same; authorities and duties of director. It shall be the duty of the director to obtain all information relating to each sale of real estate as the director shall deem necessary to carry out the intent and purposes of this act.  The director shall prescribe the form in which the data is obtained.  The director shall assign agents who shall verify and categorize each sale as valid, invalid or unvalidated.  The director shall determine the median ratio in relation to the county's certified value, the price related differential, and the coefficient of dispersion for each classification of property in each county.  If, in the director's opinion, sales from the study year are insufficient to determine reliable ratios for any classification of property in any county, sales from the four-year period preceding the study year may be used to supplement study year sales or the director may obtain or conduct appraisals for the purpose of supplementing, verifying or correcting ratios for the study year.  The director may select random samples of residential subclass sales from counties having a total parcel count in excess of 15,000 to determine reliable residential subclass ratios for any such county. The random sample shall be selected prior to any validation process. Data from deeds, other instruments of conveyance and real estate sales validation questionnaires recorded or filed with the register of deeds on or after the first day of February following the study year shall not be used in determining the ratios for any county.

History: L. 1992, ch. 131, § 4; L. 1994, ch. 275, § 10; July 1.



79-1489 Same; notification of ratios to county by the director; appeals, procedure.

79-1489. Same; notification of ratios to county by the director; appeals, procedure. The director shall determine the mid-year ratios for each county and notify the board of county commissioners thereof. When the final ratios are determined, the director shall notify the board of county commissioners of each county of the ratios determined for such county. If the board of county commissioners disagrees with the ratios determined for the county, such board, within 15 days after receipt of such notice, may appeal such determination to the state board of tax appeals. Written notice of appeal shall be served on the state board of tax appeals and the director by certified mail. The notice of appeal shall clearly and specifically state the facts upon which the appeal is based. The state board of tax appeals shall conduct a summary proceeding in accordance with the provisions of the Kansas administrative procedure act within 30 days of receipt of the written notice of appeal and shall issue findings and a final order within 30 days after the conclusion of such summary proceeding. If the state board of tax appeals finds that corrections in the ratios are necessary, it shall order the director to make necessary corrections consistent with such findings prior to the publication of the study.

History: L. 1992, ch. 131, § 5; L. 1994, ch. 275, § 11; L. 2008, ch. 109, § 94; L. 2014, ch. 141, § 102; July 1.



79-1490 Same; publishing of study, when.

79-1490. Same; publishing of study, when. The director shall publish the ratio study after the procedures prescribed in K.S.A. 79-1489 have been concluded.  If it is determined that the ratio study cannot be published by April 1, the director shall provide a preliminary ratio study to the governor, the speaker of the house and the president of the senate and their respective tax committees on or before March 15.

History: L. 1992, ch. 131, § 6; July 1.



79-1491 Same; rules and regulations.

79-1491. Same; rules and regulations. The secretary of revenue shall adopt rules and regulations providing for the administration of this act.

History: L. 1992, ch. 131, § 7; July 1.



79-1492 Same; application of act.

79-1492. Same; application of act. The provisions of K.S.A. 79-1437e, 79-1485, 79-1486, 79-1488 and 79-1489 shall apply to all taxable years commencing after December 31, 1993.

History: L. 1992, ch. 131, § 8; L. 1994, ch. 275, § 13; July 1.



79-1493 Same; authority to compile and publish other statistics not affected.

79-1493. Same; authority to compile and publish other statistics not affected. Nothing in this act shall preclude the director from gathering, compiling or publishing any information or statistics in addition to those required by this act.

History: L. 1992, ch. 131, § 9; July 1.



79-1494 Binding arbitration process in certain counties for property valuation disputes; procedure; duties and authorities of the director of property valuation.

79-1494. Binding arbitration process in certain counties for property valuation disputes; procedure; duties and authorities of the director of property valuation. A binding arbitration process is hereby established in Lyon, Ellis, Saline and Shawnee counties. The director of property valuation shall develop a list of persons qualified by virtue of experience and training in the field of property appraisal and tax administration to act as arbitrators of property valuation disputes. The board of county commissioners of such counties shall, on or before August 25, 1992, and on or before August 25 of each ensuing year, by resolution fix the salary to be paid each arbitrator who shall serve in such county and notify the director of property valuation of the amount thereof.  The state shall assume a portion of the cost of such arbitration process in accordance with appropriation acts of the legislature.

The county clerk shall furnish an arbitration request form together with a statement of explanation of the consequences of a request for binding arbitration to any property owner who desires to submit the final determination of classification or appraised valuation by the county appraiser to binding arbitration.  Such form and statement shall be prescribed by the director of property valuation.  The arbitration request form shall be completed and filed with the county clerk within 18 days of the date that a final determination of classification or appraised valuation was mailed to the property owner as provided in K.S.A. 79-1448, and amendments thereto. The property owner may rescind such request by notifying the county clerk prior to the expiration of such 18-day period provided that no hearing has already been conducted thereon, and in such case, the date upon which such notice was received by the county clerk shall be deemed to be the date that an appeal was made to a hearing officer or panel pursuant to K.S.A. 79-1606, and amendments thereto.  A request for binding arbitration shall be in lieu of an appeal to the hearing officer or panel as provided in K.S.A. 79-1606, and amendments thereto.

Every request for binding arbitration shall be promptly set for hearing by the county clerk.  The property owner and the board of county commissioners shall select an arbitrator to conduct the hearing from the list prepared by the director of property valuation.  In the absence of agreement by the property owner and the board of county commissioners, the chief judge of the judicial district in which the property is located shall select the arbitrator from the list.  All such hearings shall be completed on or before the last business day in June.  The county clerk shall notify the property owner and the county appraiser of the date for hearing at least 10 days in advance of such hearing.  Every request for arbitration shall be determined by order of the arbitrator on or before July 5, and the arbitrator shall have no authority to be in session thereafter.  Such order may affirm the final determination of the county appraiser, adopt the contentions of the property owner or make any other decision supported by the preponderance of the evidence submitted.  Such recorded orders shall be open to public inspection.  Notice of the decision of the arbitrator shall be mailed by the county clerk to the property owner and the county appraiser within 15 days of the hearing. The decision of the arbitrator shall be final and not subject to appeal, and the property owner shall be precluded from protesting the valuation of the same property pursuant to K.S.A. 79-2005, and amendments thereto.

The director of property valuation shall prescribe guidelines governing the duties of arbitrators under this section.

The provisions of this section shall apply to all taxable years commencing after December 31, 1992, through December 31, 1995.

History: L. 1992, ch. 282, § 14; L. 1999, ch. 57, § 71; July 1.






Article 15 DEATH TAXES

79-1584d Application of act.

79-1584d. Application of act. The provisions of this act shall be applicable to the estates of all decedents dying after December 31, 1993.

History: L. 1993, ch. 38, § 48; Jan 1, 1994.



79-15,126 Kansas estate tax apportionment act; definitions; apportionment of estate taxes; deduction, exemption or credit; duties and powers of representative; apportionment of interest and penalties and expenses.

79-15,126. Kansas estate tax apportionment act; definitions; apportionment of estate taxes; deduction, exemption or credit; duties and powers of representative; apportionment of interest and penalties and expenses. (a) As used in this act:

(1) "Court" means a court in which proceedings for administration of an estate are pending or have been completed or, if no proceedings are pending or have been completed, a court in which venue lies for the administration of the estate of the decedent;

(2) "estate" means the gross estate of a decedent as determined for the purpose of estate taxes;

(3) "estate tax" means any estate, inheritance or death tax levied or assessed on the property of a decedent's estate, because of the death of a person, imposed by federal, state, local or foreign law, including the federal estate tax and including interest and penalties imposed in addition to those taxes. Estate tax does not include a tax imposed under section 2701 (d)(1)(A) of the federal internal revenue code of 1986;

(4) "person" includes a trust, natural person, partnership, association, joint stock company, corporation, limited liability company, government, political subdivision or governmental agency;

(5) "person interested in the estate" means a person, or a fiduciary on behalf of that person, who is entitled to receive, or who has received, from a decedent or because of the death of the decedent, property included in the decedent's estate for purposes of the estate tax, but does not include a creditor of the decedent or of the decedent's estate; and

(6) "representative" means the representative, executor or administrator of an estate or any other person who is required to pay estate taxes assessed against the estate.

(b) (1) The representative shall charge each person interested in the estate the fraction of the total estate tax assessed against the estate, that the taxable value of that person's interest in the estate included in determining the amount of the tax bears to the total taxable value of all the interests of all persons interested in the estate included in determining the amount of the tax. The representative shall not apportion estate taxes under this subsection that are otherwise apportioned by federal law.

(2) Subsection (b)(1) shall apply unless the decedent in a written inter vivos or testamentary instrument disposing of or creating an interest in property specifically directs the manner of apportionment of estate tax or grants a discretionary power of apportionment to another person. A direction for the apportionment or nonapportionment of estate tax is limited to the estate tax on the property passing under the instrument unless the instrument specifically provides that such direction is to apply to property passing outside the provisions of the instrument.

(3) If under subsection (b)(2) directions for the apportionment of an estate tax in two or more instruments executed by the same person conflict, the instrument disposing of or creating an interest in the property to be taxed controls. If directions for the apportionment of estate tax in two or more instruments executed by the same person conflicts with respect to an interest in property disposed of or created by neither instrument, the instrument executed or amended most recently controls. If the most recent instruments were executed or amended contemporaneously, and one of the instruments is a last will and testament or codicil, the last will and testament or codicil controls. If directions for the apportionment of estate tax in two or more instruments executed by different persons conflict, the direction of the person in whose estate the property is included controls.

(4) Subsections (b)(2) and (b)(3) do not grant or enlarge the power of a person to apportion estate tax to property passing under an instrument created by another person in excess of the estate tax attributable to the property. Subsections (b)(2) and (b)(3) do not apply to the extent federal law directs a different manner of apportionment.

(c) Any deduction, exemption or credit allowed by law in connection with the estate tax inures to a person interested in the estate as provided by subsections (d), (e) and (f).

(d) If the deduction, exemption or credit is allowed because of the relationship of the person interested in the estate to the decedent, or because of the purpose of the gift, the deduction, exemption or credit inures to the person having the relationship or receiving the gift, unless that person's interest in the estate is subject to a prior present interest that is not allowable as a deduction. The estate tax apportionable to the person having the present interest shall be paid from the corpus of the gift or the interest of the person having the relationship.

(e) A deduction for property of the estate that was previously taxed and a credit for gift taxes or death taxes of a foreign country that were paid by the decedent or the decedent's estate inures proportionally to all persons interested in the estate who are liable for a share of the estate tax.

(f) A credit for inheritance, succession or estate taxes, or taxes of a similar nature applicable to property or interests includable in the estate, inures to the persons interested in the estate who are chargeable with payment of a portion of those taxes to the extent that the credit reduces proportionately those taxes.

(g) To the extent that property passing to or in trust for a surviving spouse or a charitable, public or similar gift or devise is not an allowable deduction for purposes of the estate tax solely because of an inheritance tax or other death tax imposed on and deductible from the property, the property is not included in the computation provided for by subsection (b), and to that extent no apportionment is made against the property. The exclusion provided by this subsection does not apply if the result would be to deprive the estate of a deduction otherwise allowable under section 2053(d) of the federal internal revenue code of 1986, relating to deductions for state death taxes on transfers for public, charitable or religious uses.

(h) The estate tax attributable to an interest in income, an estate for years or for life or another temporary interest in any property or fund, and the remainder interest and any other split interest, is chargeable against the corpus of the property or the funds that are subject to the temporary interest and remainder.

(i) (1) In this subsection, "qualified real property" has the meaning assigned by section 2032A of the federal internal revenue code of 1986.

(2) If an election is made under section 2032A of the federal internal revenue code of 1986, the representative shall apportion estate taxes according to the amount of federal estate tax that would be payable if the election were not made. The amount of the reduction of the estate tax resulting from the election shall be applied to reduce the amount of estate tax allocated to those persons who receive real estate subject to the special use value election is allocated based on the value of the qualified real property that each receives. If the amount applied to reduce the taxes allocated based on the value of the qualified real property is greater than the amount of those taxes, the excess shall be applied to the portion of the taxes allocated for all other property. This amount is to be apportioned under subsection (b)(1).

(3) If additional federal estate tax is imposed under section 2032A(c) of the federal internal revenue code of 1986 because of an early disposition or cessation of a qualified use, the additional tax shall be equitable apportioned among the persons who have an interest in the portion of the qualified real property to which the additional tax is attributable in proportion to their interests. If the qualified real property is split between one or more life or term interests and remainder interests, the additional tax shall be apportioned to each person whose action or cessation of use caused the imposition of additional tax, unless all persons with an interest in the qualified real property agree in writing to dispose of the property, in which case the additional tax shall be apportioned among the remainder interests.

(j) (1) In this subsection, "qualified family-owned business interest" has the meaning assigned by section 2057 of the federal internal revenue code of 1986.

(2) If an election is made under section 2057 of the federal internal revenue code of 1986, the representative shall apportion estate taxes according to the amount of federal estate tax that would be payable if the election were not made. The amount of the reduction of the estate tax resulting from the election shall be applied to reduce the amount of the estate tax allocated to those persons who receive property on which the election is allocated based on the value of the qualified family-owned business interest that each receives. If the amount applied to reduce the taxes allocated based on the value of the qualified family-owned business interest is greater than the amount of those taxes, the excess shall be applied to the portion of the taxes allocated for all other property. This amount is to be apportioned under subsection (b)(1).

(3) If additional federal estate tax is imposed under section 2057(f) of the federal internal revenue code of 1986 because of an early disposition or cessation of a qualified use, the additional tax shall be equitably apportioned among the persons who have an interest in the portion of the qualified family-owned business interest to which the additional tax is attributable in proportion to their interest.

(k) If the date for the payment of any portion of an estate tax is extended, the amount of the extended tax and interest and penalties on such extended tax shall be apportioned to the persons who receive the specific property that gives rise to the extension, except to the extent caused by breach of fiduciary duty of a representative.

(l) If federal law directs the apportionment of the federal estate tax, a similar state tax shall be apportioned in the same manner.

(m) If property includable in an estate does not come into possession of the representative, the representative shall recover from each person interested in the estate the amount of the estate tax apportioned to the person under this act. A representative required to recover unpaid amounts of estate tax apportioned to persons interested in the estate under this act may initiate an action at any time to recover unpaid amounts, or reasonable estimates of such amounts, but is not required to initiate the action until the expiration of 90 days after the date of the final determination of the amount of the estate tax. A representative who initiates an action under this act within a reasonable time after the 90 day period is not subject to any liability or surcharge because any portion of the estate tax apportioned to any person interested in the estate was collectible at a time following the death of the decedent but thereafter became uncollectible. The obligation to recover a tax under this subsection does not apply if:

(1) The duty is waived by the parties who would benefit from such recovery or by the instrument under which the representative derives powers; or

(2) in the reasonable judgment of the representative, proceeding to recover the tax is not cost effective.

(n) If, after complying with the provisions of subsection (m), a representative does not collect from a person interested in the estate an unpaid amount of estate tax apportioned to the person, the amount not collected shall be apportioned among the other persons interested in the estate who are subject to apportionment in the same manner as provided by subsection (b)(1). A person who is charged with or who pays an apportioned amount under this subsection because another person failed to pay an amount of estate tax apportioned to the person charged with the tax has a right of reimbursement for that amount from the person who failed to pay the tax. The representative may enforce the right of reimbursement. The person charged with the tax may also enforce such right of reimbursement provided the representative has either assigned the representative's right to seek reimbursement to the person charged with the tax or six months have expired since the person charged with the tax has paid such tax and there are no pending judicial proceedings in which the representative is pursuing such right of reimbursement.

(o) This section shall be applied after giving effect to any valid disclaimers.

(p) Except as otherwise provided in this act, interest and penalties assessed against the estate by a taxing authority shall be apportioned among and charged to the persons interested in the estate in the manner provided by subsection (b), unless, on application by any person interested in the estate, the court determines that the proposed apportionment is not equitable or that the assessment of interest or penalties was caused by a breach of fiduciary duty of a representative. If the apportionment is not equitable, the court may apportion interest and penalties in an equitable manner. If the assessment of interest or penalties was caused by a breach of fiduciary duty of a representative, the court may charge the representative with the amount of the interest and penalties assessed attributable to such representative's conduct.

(q) Expenses, including attorney and representative fees, reasonably incurred by a representative in determination of the amount, apportionment or collection of the estate tax shall be apportioned among and charged to persons interested in the estate in the manner provided by subsection (b) unless, on application by any person interested in the estate, the court determines that the proposed apportionment is not equitable. If the court determines that the assessment is not equitable, the court may apportion the expenses in an equitable manner.

(r) A representative who has possession of any property of an estate that is distributable to a person interested in the estate may withhold from that property an amount equal to the person's apportioned share of the estate tax.

(s) A representative shall recover from any person interested in the estate the unpaid amount of the estate tax apportioned and charged to the person under this section, unless the representative determines in good faith that an attempt to recover this amount would be economically impractical.

(t) A representative acting in another state may initiate an action in a court of this state to recover a proportionate amount of the federal estate tax, of an estate tax payable to another state, or of a death duty due by a decedent's estate to another state, from a person interested in the estate who is domiciled in this state or owns property in this state subject to attachment or execution. In the action, a determination of apportionment by the court having jurisdiction of the administration of the decedent's estate in the other state is prima facie correct. This act applies only if the state in which the determination of apportionment was made affords a substantially similar remedy.

(u) The prevailing party in an action initiated by a person for the collection of estate taxes from a person interested in the estate to whom estate taxes were apportioned and charged under subsection (b) may be awarded necessary expenses, including reasonable attorney fees.

(v) Nothing in this act shall be construed as creating a lien on real estate.

(w) This act is named and may be cited as the Kansas estate tax apportionment act.

History: L. 2001, ch. 77, § 1; July 1.



79-15,146 Applicability of sections; limitation of liability.

79-15,146. Applicability of sections; limitation of liability. The provisions of K.S.A. 79-15,100 through 79-15,125 and K.S.A. 79-15,127 through 79-15,145, and amendments thereto, applicable to the estates of all decedents dying after June 30, 1998 and before January 1, 2007, shall only apply to estates for which an estate tax return was filed before January 1, 2017. In the event no estate tax return has been filed with the director before January 1, 2017, no liability which may have been imposed if the return was filed by such date shall accrue to either the estate or the distributees of the estate.

History: L. 2010, ch. 44, § 1; July 1.



79-15,254 Applicability of act; limitation of liability.

79-15,254. Applicability of act; limitation of liability. The provisions of K.S.A. 79-15,201 through 79-15,253, and amendments thereto, applicable to the estates of all decedents dying after December 31, 2006 and before January 1, 2010, shall only apply to estates for which an estate tax return was filed before January 1, 2020. In the event no estate tax return has been filed with the director before January 1, 2020, no liability which may have been imposed if the return was filed by such date shall accrue to either the estate or the distributees of the estate.

History: L. 2010, ch. 44, § 2; July 1.






Article 16 MISCELLANEOUS PROPERTY TAX PROVISIONS

79-1604 Abstract of assessment rolls for state director of property valuation; forms; valuation of certain motor vehicles credited as supplementary assessments.

79-1604. Abstract of assessment rolls for state director of property valuation; forms; valuation of certain motor vehicles credited as supplementary assessments. Immediately after the completion of the labors of the hearing officer or county or district hearing panel, the county clerk shall prepare an abstract of the assessment rolls of the county and forward it to the director of property valuation on or before July 15. Said abstract shall be made in the form prescribed by the director of property valuation and shall give the information asked by the director of property valuation under the various subjects fully and completely as required. The director shall have authority to prescribe a statewide database format. The abstract on motor vehicles will include only those motor vehicles assessed as of the date the abstract is prepared previous to mailing to the director of property valuation. Any motor vehicles acquired, purchased, traded or sold during the time the abstract is being prepared and until September 1, will be assessed and added or subtracted from the original assessment allowing an additional valuation to the abstracted figure on motor vehicles. After the levy is set according to law, valuations of motor vehicles would be credited as supplementary assessments are now credited.

History: L. 1876, ch. 34, § 76; L. 1877, ch. 40, § 1; L. 1909, ch. 243, § 8; R.S. 1923, § 79-1604; L. 1971, ch. 292, § 2; L. 1992, ch. 282, § 8; Jan. 1, 1993.



79-1605 Abstract of assessment rolls; penalty for failure of county clerk to comply.

79-1605. Abstract of assessment rolls; penalty for failure of county clerk to comply. If any county clerk shall refuse or neglect to properly prepare an abstract of the assessment roll of the county and forward the same to the director of property valuation, as required by law, he or she shall forfeit to the state the sum of five hundred dollars, to be recovered in the name of the county commissioners by civil action before any court of competent jurisdiction; and the verified certificate of the director of property valuation setting forth the failure of the clerk to comply with the provisions of said section, shall be prima facie evidence of such refusal or neglect, on the trial of such action.

History: L. 1876, ch. 34, § 77; L. 1909, ch. 243, § 9; R.S. 1923, 79-1605; L. 1992, ch. 282, § 9; Jan. 1, 1993.



79-1606 Appeals to hearing panels or officers; procedure and forms; hearings and disposition; duties of county clerk.

79-1606. Appeals to hearing panels or officers; procedure and forms; hearings and disposition; duties of county clerk. (a) The county or district appraiser, hearing officer or panel and arbitrator shall adopt, use and maintain the following records, the form and method of use of which shall be prescribed by the director of property valuation: (1) Appeal form, (2) hearing docket, and (3) record of cases, including the disposition thereof.

(b) The county clerk shall furnish appeal forms to any taxpayer who desires to appeal the final determination of the county or district appraiser as provided in K.S.A. 79-1448, and amendments thereto. Any such appeal shall be in writing and filed with the county clerk within 18 days of the date that the final determination of the appraiser was mailed to the taxpayer.

(c) The hearing officer or panel shall hear and determine any appeal made by any taxpayer or such taxpayer's agent or attorney. All such hearings shall be held in a suitable place in the county or district. Sufficient evening and Saturday hearings shall be provided as shall be necessary to hear all parties making requests for hearings at such times.

(d) Every appeal so filed shall be set for hearing by the hearing officer or panel, which hearing shall be held on or before July 1, and the hearing officer or panel shall have no authority to be in session thereafter, except as provided in K.S.A. 79-1404, and amendments thereto. The county clerk shall notify each appellant and the county or district appraiser of the date for hearing of the taxpayer's appeal at least 10 days in advance of such hearing. It shall be the duty of the county or district appraiser to initiate the production of evidence to demonstrate, by a preponderance of the evidence, the validity and correctness of the classification or appraisal of residential property or real property used for commercial and industrial purposes, except that no such duty shall accrue with regard to leased commercial and industrial property unless the property owner has furnished to the county or district appraiser a complete income and expense statement for the property for the three years next proceeding [preceding] the year of appeal. No presumption shall exist in favor of the county or district appraiser with respect to the validity or correctness of any such classification or valuation. Every such appeal shall be determined by order of the hearing officer or panel which shall be accompanied by a written explanation of the reasoning upon which such order is based. Such order shall be recorded in the minutes of such hearing officer or panel on or before July 5. Such recorded orders and minutes shall be open to public inspection. Notice as to disposition of the appeal shall be mailed by the county clerk to the taxpayer and the county or district appraiser within five days after the determination.

History: L. 1955, ch. 398, § 4; L. 1959, ch. 376, § 3; L. 1969, ch. 438, § 1; L. 1971, ch. 293, § 5; L. 1982, ch. 391, § 36; L. 1988, ch. 377, § 8; L. 1990, ch. 90, § 8; L. 1992, ch. 282, § 10; L. 1996, ch. 264, § 8; L. 1999, ch. 126, § 9; L. 2000, ch. 139, § 6; July 1.



79-1608 Transfer of general fund moneys to special assessment equalization fund; use of moneys; retransfers, when.

79-1608. Transfer of general fund moneys to special assessment equalization fund; use of moneys; retransfers, when. The board of county commissioners of any county by resolution is hereby authorized and empowered to transfer at the close of any budget year all or any part of the balance of the money in the county general fund, and subject to legal expenditure in such year, to a special appraisal fund. Upon the adoption of such resolution, a copy thereof shall be delivered to the county treasurer and the treasurer shall credit the amount provided in such resolution to such special fund and shall debit the general fund.

Such transfers may be made notwithstanding the provisions of K.S.A. 79-2925 to 79-2937, and amendments thereto. All moneys credited to such special fund shall be used by the county for the purpose of assuring that all property in the county is classified and appraised according to law and for the purpose of the employment of or contracting for appraisal assistance, hearing officers or panels and arbitrators.  Such special appraisal fund shall not be subject to the provisions of K.S.A. 79-2925 to 79-2937, and amendments thereto, except that in making the budgets of such counties the amounts credited to, and the amount on hand in such special fund, and the amount expended therefrom shall be shown thereon for the information of the taxpayers of the county.

If the board of county commissioners shall determine at any time that all or any part of the money which has been transferred to such special fund is not needed for the purposes for which so transferred, the board of county commissioners is hereby authorized and empowered by resolution to retransfer such amount not needed to the general fund of the county, and such retransfer and expenditure thereof shall be subject to the provisions of K.S.A. 79-2925 to 79-2937, and amendments thereto.

History: L. 1958, ch. 29, § 2 (Special Session); L. 1988, ch. 377, § 10; L. 1992, ch. 282, § 11; Jan. 1, 1993.



79-1609 Appeals to state board of tax appeals; notice, requirements; procedure.

79-1609. Appeals to state board of tax appeals; notice, requirements; procedure. Any person aggrieved by any order of the hearing officer or panel, or by the classification and appraisal of an independent appraiser, as provided in K.S.A. 2015 Supp. 79-5b03, and amendments thereto, may appeal to the state board of tax appeals by filing a written notice of appeal, on forms approved by the state board of tax appeals and provided by the county clerk for such purpose, stating the grounds thereof and a description of any comparable property or properties and the appraisal thereof upon which they rely as evidence of inequality of the appraisal of their property, if that be a ground of the appeal, with the state board of tax appeals and by filing a copy thereof with the county clerk within 30 days after the date of the order from which the appeal is taken. The notice of appeal may be signed by the taxpayer, any person with an executed declaration of representative form from the property valuation division of the department of revenue or any person authorized to represent the taxpayer in K.S.A. 74-2433f(f), and amendments thereto. A county or district appraiser may appeal to the state board of tax appeals from any order of the hearing officer or panel. With regard to any matter properly submitted to the board relating to the determination of valuation of residential property or real property used for commercial and industrial purposes for taxation purposes, it shall be the duty of the county appraiser to initiate the production of evidence to demonstrate, by a preponderance of the evidence, the validity and correctness of such determination. With regard to leased commercial and industrial property, the burden of proof shall be on the taxpayer unless, within 30 calendar days following the informal meeting required by K.S.A. 79-1448, and amendments thereto, the taxpayer furnished to the county or district appraiser a complete income and expense statement for the property for the three years next preceding the year of appeal. Such income and expense statement shall be in such format that is regularly maintained by the taxpayer in the ordinary course of the taxpayer's business. If the taxpayer submits a single property appraisal with an effective date of January 1 of the year appealed, the burden of proof shall return to the county appraiser.

History: L. 1959, ch. 376, § 4; L. 1971, ch. 300, § 1; L. 1972, ch. 365, § 1; L. 1988, ch. 377, § 11; L. 1992, ch. 282, § 12; L. 1996, ch. 264, § 9; L. 1999, ch. 126, § 10; L. 2008, ch. 109, § 95; L. 2013, ch. 87, § 14; L. 2014, ch. 141, § 12; L. 2015, ch. 100, § 15; July 1.

Section was amended twice in the 2014 session, see also 79-1609a.



79-1610 Decision of hearing officer or panel; notice to taxpayer; change in assessment of class of property; appeal not heard is denied.

79-1610. Decision of hearing officer or panel; notice to taxpayer; change in assessment of class of property; appeal not heard is denied. Notice of the decision of the hearing officer or panel on any appeal shall be mailed to the taxpayer and the county appraiser within five days after the date of the making of such decision. Any appeal duly perfected not heard by the hearing officer or panel on or before the date of final adjournment of the hearing officer or panel, shall be deemed to have been denied as of the date of final adjournment and the hearing officer or panel shall mail a notice of such denial to the taxpayer within five days after the date of such final adjournment.

History: L. 1969, ch. 437, § 2; L. 1985, ch. 311, § 9; L. 1988, ch. 377, § 12; L. 1992, ch. 282, § 13; L. 1994, ch. 275, § 5; July 1.



79-1611 Appointment of hearing officers and panels to hear appeals from valuation and classification of property; qualifications and salary; removal of appointees, when.

79-1611. Appointment of hearing officers and panels to hear appeals from valuation and classification of property; qualifications and salary; removal of appointees, when. The board of county commissioners of each county may appoint at least one hearing officer or county hearing panel of not fewer than three individuals to hear and determine appeals from the final determination of classification and appraised valuation of real or personal property by the county appraiser. The board of county commissioners, with the approval of the director of property valuation, may unite with the board of county commissioners of one or more counties to form a district for the purpose of appointing at least one hearing officer or district hearing panel of not fewer than three individuals. In any county wherein a hearing officer or county or district hearing panel is not appointed pursuant to this section any appeal from the final determination of the county appraiser shall be filed directly with the state board of tax appeals as provided in K.S.A. 79-1609, and amendments thereto.

The board of county commissioners shall fix the salary to be paid the hearing officer or each member of the county hearing panel. In the case of a district hearing officer or district hearing panel, the salary to be paid shall be fixed by joint resolution by the boards of county commissioners published in the official county newspaper of each county. The board of county commissioners of each county is hereby authorized to levy a tax upon all taxable tangible property in the county in an amount necessary to pay all costs incurred in complying with this section and K.S.A. 79-1494, and amendments thereto.

No person may serve as a hearing officer or on a county or district hearing panel who is not qualified by virtue of experience and training in the field of property appraisal and property tax administration, such qualifications to be determined by the director of property valuation who shall prescribe guidelines governing the duties of the hearing officers or county and district hearing panels. Each hearing officer and member of a county or district hearing panel shall attend and complete a training program conducted by the director of property valuation or the director's designee. Any person who has performed an appraisal of any property the appraised valuation of which is appealed to a hearing officer or the county or district hearing panel shall not hear such appeal and may not participate in any deliberations on such appeal. The board of county commissioners, or individual members thereof, may serve as a hearing officer or as members of the county or district hearing panel provided they meet the foregoing requirements.

Whenever the director of property valuation shall conclude that any person appointed as a hearing officer or to a county or district hearing panel has failed or neglected to discharge such person's duties as required by law and that the interest of the public will be promoted by the removal of such person, the director of property valuation shall issue an order suspending or terminating such person as a hearing officer or member of the hearing panel in the same manner and subject to the same conditions provided in subsection (b) of K.S.A. 19-431, and amendments thereto.

The provisions of this section shall apply to all taxable years commencing after December 31, 1997.

History: L. 1992, ch. 282, § 7; L. 1998, ch. 146, § 10; L. 2008, ch. 109, § 96; L. 2014, ch. 141, § 103; July 1.



79-1612 Military service, deployment outside United States; property tax deferral; rules and regulations.

79-1612. Military service, deployment outside United States; property tax deferral; rules and regulations. (a) A person who is in full-time military service of the United States and is or soon to be mobilized or deployed outside of the United States for a period of at least six months solely by reason of military orders, on or before December 1 of the year in which such person files a claim under this section, may elect to defer all or part of such person's real property taxes for such person's principal place of residence for any year in which such person is serving in active military duty for a period not to exceed two years. To exercise such election to defer, such person shall obtain a claim for deferral from the county clerk and file such claim with the county treasurer of the county in which the property is located. A person who is a family member or an attorney-in-fact of such person otherwise qualified to claim this deferral, may act for such person in claiming such deferral when such person's military service prevents such person from making such claim for deferral. The claim shall be accompanied by proof of military status in a form as provided by the secretary of revenue.

(b) Such deferral shall have the effect of deferring all or part of such person's real property taxes as provided in subsection (a) for a period not to exceed two years, and to waive any interest or penalties related to such deferred real property taxes.

(c) All such deferred real property taxes shall become payable when the deferral period ends, or the property is sold or title of such property is transferred to someone other than the person who made the election pursuant to subsection (a).

(d) The secretary of revenue shall adopt rules and regulations regarding the forms that support the deferral claimed pursuant to this section and such other matters necessary to administer the provisions of this section.

History: L. 2008, ch. 156, § 4; July 1.



79-1613 Homestead destroyed or substantially destroyed by natural disaster; abatement of tax.

79-1613. Homestead destroyed or substantially destroyed by natural disaster; abatement of tax.  (a) As used in this section:

(1) "Destroyed or substantially destroyed" means damage of any origin sustained by a homestead as the direct result of: (A) An earthquake, flood, tornado, fire or storm; or (B) an event or occurrence which the governor of the state of Kansas has declared a disaster, whereby the cost of restoring the structure to its before-damaged condition would equal or exceed 50% of the market value of the structure before the damage occurred.

(2) "Homestead" means the dwelling, or any part thereof, whether owned or rented, which is occupied as a residence by the household and so much of the land surrounding it, as defined as a home site for ad valorem tax purposes, and may consist of a part of a multi-dwelling or multi-purpose building and a part of the land upon which it is built or a manufactured home or mobile home and the land upon which it is situated. "Owned" includes a vendee in possession under a land contract, a life tenant, a beneficiary under a trust and one or more joint tenants or tenants in common.

(3) "Public or private buyout" means any buyout from a local, state or federal governmental entity or any non-governmental entity, including, but not limited to, an individual, foundation, trust, association, corporation, limited liability company or partnership.

(b) The owner of any homestead listed and assessed for property taxation purposes which was destroyed or substantially destroyed due to an earthquake, flood, tornado, fire, storm, or other event or occurrence which the governor of the state of Kansas has declared a disaster may make application to the board of county commissioners of the county in which such property is located for the abatement of property taxes levied upon such homestead or for a credit against property taxes payable by such owner, as permitted by this section.

(1) If such homestead has been so destroyed or substantially destroyed after January 1 of a particular year but prior to August 15 of such year, the owner of such homestead may make application to such board of county commissioners for the abatement of property taxes levied upon such homestead, or if such property taxes have been paid or partially paid, may make application for the granting of a credit against property taxes payable by such owner during any or all of the next succeeding three taxable years.

(2) If such homestead has been so destroyed or substantially destroyed on or after August 15 of a particular year but prior to January 1 of the next succeeding year, the owner of such homestead may make application to such board of county commissioners for the granting of a credit against property taxes payable by such owner during any or all of the next succeeding three taxable years.

(c) An application for relief as permitted by subsection (b) may be made for abatement of property taxes assessed but not yet paid, or for a grant of a credit for assessed property taxes paid or for both, as the case may be, and may be made on or before December 20 of the year next succeeding the year for which such taxes have been assessed.

(d) Upon receipt of any such application, subject to budgetary restraints of the county or taxing subdivision arising from the event or occurrence declared a disaster by the governor, the board of county commissioners shall inquire into and make findings regarding, among other things, whether the property is a homestead, as defined in subsection (a), whether the homestead was destroyed or substantially destroyed, as defined in subsection (a) and the assessed valuation thereof. If it is determined that an owner of such homestead is entitled to an abatement of all or any portion of the property taxes levied against such homestead or is entitled to a credit against property taxes payable by such owner in any or all of the next succeeding three years, the board may issue an order so providing.

(e) The county clerk and county treasurer shall in each case of abatement or credit correct their records in accordance therewith and the county clerk shall notify the governing body of any taxing district affected thereby.

(f) The provisions of this section shall be applicable to all taxable years commencing after December 31, 2011, and all taxable years thereafter.

History: L. 2013, ch. 135, § 8; L. 2014, ch. 81, § 3; July 1.






Article 17 CORRECTION OF IRREGULARITIES

79-1701 Correction of clerical errors by county clerk.

79-1701. Correction of clerical errors by county clerk. The county clerk shall, prior to November 1, correct the following clerical errors in the assessment and tax rolls for the current year, which are discovered prior to such date:

(a) Errors in the description or quantity of real estate listed;

(b) errors which have caused improvements to be assessed upon real estate when no such improvements were in existence;

(c) errors whereby improvements located upon one tract or lot of real estate have been assessed as being upon another tract or lot;

(d) errors whereby taxes have been charged upon property which the state board of tax appeals has specifically declared to be exempt from taxation under the constitution or laws of the state;

(e) errors whereby the taxpayer has been assessed twice in the same year for the same property in one or more taxing districts in the county;

(f) errors whereby the assessment of either real or personal property has been assigned to a taxing district in which the property did not have its taxable situs; and

(g) errors whereby the values or taxes are understated or overstated as a result of a mathematical miscomputation on the part of the county.

History: L. 1913, ch. 322, § 1; L. 1917, ch. 321, § 1; R.S. 1923, 79-1701; L. 1939, ch. 319, § 1; L. 1943, ch. 291, § 1; L. 1975, ch. 496, § 1; L. 1985, ch. 317, § 1; L. 1999, ch. 123, § 6; L. 2008, ch. 109, § 97; L. 2014, ch. 141, § 104; July 1.



79-1701a Correction of clerical errors by board of county commissioners; refund, cancellation or credit of overpayments of taxes based on errors.

79-1701a. Correction of clerical errors by board of county commissioners; refund, cancellation or credit of overpayments of taxes based on errors. Any taxpayer, the county appraiser or the county clerk shall, on their own motion, request the board of county commissioners to order the correction of the clerical errors in the appraisal, assessment or tax rolls as described in K.S.A. 79-1701, and amendments thereto. The board of county commissioners of the several counties are hereby authorized to order the correction of clerical errors, specified in K.S.A. 79-1701, and amendments thereto, in the appraisal, assessment or tax rolls for the current year and the immediately preceding two years during the period on and after November 1 of each year. If a county treasurer has collected and distributed the property taxes of a taxpayer and it shall thereafter be determined that the tax computed and paid was based on an erroneous assessment due to a clerical error which resulted in an overpayment of taxes by the taxpayer, and such error is corrected under the provisions hereof then the county commissioners may direct a refund in the amount of the overpayment plus interest at the rate prescribed by K.S.A. 79-2968, and amendments thereto, plus two percentage points, per annum, from the date of payment from tax moneys collected during the current year and approve a claim therefor. If all or any portion of the taxes on such property remain unpaid, the board of county commissioners shall cancel that portion of such unpaid taxes which were assessed on the basis of the error which is being corrected. In lieu of taking such a refund the taxpayer may, at the taxpayer's option, be allowed a credit on the current year's taxes in the amount of the overpayment plus interest at the rate prescribed by K.S.A. 79-2968, and amendments thereto, from the date of payment for the previous year. In the event the error results in an understatement of value or taxes as a result of the correction of the clerical errors listed in subsection (a), (c), (f) or (g) of K.S.A. 79-1701, and amendments thereto, and the board of county commissioners of the several counties are hereby authorized to correct such error and order an additional assessment or tax bill, or both, to be issued, except that, in no such case shall the taxpayer be assessed interest or penalties on any tax which may be assessed. If such error applies to property which has been sold or otherwise transferred subsequent to the time the error was made, no such additional assessment or tax bill shall be issued.

History: L. 1968, ch. 261, § 1; L. 1975, ch. 496, § 2; L. 1982, ch. 391, § 37; L. 1985, ch. 317, § 2; L. 1997, ch. 126, § 21; L. 1999, ch. 123, § 7; L. 2011, ch. 88, § 4; L. 2011, ch. 88, § 4; L. 2013, ch. 87, § 15; July 1.



79-1702 Cancellation or refund of taxes by state board of tax appeals, when; cancellation and abatement of certain taxes on property of the state, municipalities or exempt institutions; property assessed in more than one county; powers of court.

79-1702. Cancellation or refund of taxes by state board of tax appeals, when; cancellation and abatement of certain taxes on property of the state, municipalities or exempt institutions; property assessed in more than one county; powers of court. If any taxpayer, municipality or taxing district shall have a grievance described under the provisions of K.S.A. 79-1701 or 79-1701a, and amendments thereto, which is not remediable thereunder solely because not reported within the time prescribed therein, or which was remediable thereunder and reported to the proper official or officials within the time prescribed but which has not been remedied by such official or officials, such grievance may be presented to the state board of tax appeals and if it shall be satisfied from competent evidence produced that there is a real grievance, it may direct that the same be remedied either by canceling the tax, if uncollected, together with all penalties charged thereon, or if the tax has been paid, by ordering a refund of the amount found to have been unlawfully charged and collected and interest at the rate prescribed by K.S.A. 79-2968, and amendments thereto, minus two percentage points.

In all cases where the identical property owned by any taxpayer has been assessed for the current tax year in more than one county in the state, the board is hereby given authority to determine which county is entitled to the assessment of the property and to charge legal taxes thereon, and if the taxes have been paid in a county not entitled thereto, the board is hereby empowered to direct the authorities of the county which has so unlawfully collected the taxes to refund the same to the taxpayer with all penalties charged thereon.

No tax grievance shall be considered by the state board of tax appeals unless the same is filed within four years from the date the tax would have become a lien on real estate.

In all cases where an error results in an understatement of values or taxes as a result of the correction of the clerical errors listed in subsection (a), (c), (f) or (g) of K.S.A. 79-1701, and amendments thereto, the state board of tax appeals, if it shall be satisfied from competent evidence produced that there is an understatement as a result of a clerical error, may order an additional assessment or tax bill, or both, to be issued so that the proper value of the property in question is reflected, except that, in no such case shall the taxpayer be assessed interest or penalties on any tax which may be assessed. No increase shall be ordered to correct such error that extends back more than two years from the date of the most recent tax year. If such error applies to property which has been sold or otherwise transferred subsequent to the time the error was made, no such additional assessment or tax bill shall be issued.

Errors committed in the valuation and assessment process that are not specifically described in K.S.A. 79-1701, and amendments thereto, shall be remediable only under the provisions of K.S.A. 79-2005, and amendments thereto.

History: L. 1913, ch. 322, § 2; L. 1917, ch. 321, § 2; R.S. 1923, 79-1702; L. 1943, ch. 291, § 2; L. 1961, ch. 440, § 1; L. 1970, ch. 384, § 1; L. 1975, ch. 496, § 3; L. 1980, ch. 311, § 2; L. 1985, ch. 317, § 3; L. 1997, ch. 126, § 22; L. 1999, ch. 123, § 8; L. 2008, ch. 109, § 98; L. 2013, ch. 87, § 16; L. 2014, ch. 141, § 105; July 1.



79-1703 Unlawful release, discharge, remission or commutation of taxes; civil action authorized thereon; disposition of funds recovered; settlement of taxes, when.

79-1703. Unlawful release, discharge, remission or commutation of taxes; civil action authorized thereon; disposition of funds recovered; settlement of taxes, when. (a) Except as provided in subsection (b) or as otherwise provided by law, no board of county commissioners or other officer of any county shall have power to release, discharge or remit any portion of the taxes assessed or levied against any person or property within their respective jurisdictions for any reason whatever. Any taxes so discharged, released or remitted may be recovered by civil action from the members of the board of county commissioners or such other officer and the sureties of their official bonds at the suit of the attorney general, the county attorney, or of any citizen of the county or the board of education of any school district a part of the territory of which is in such county, as the case may be, and when collected shall be paid into the county treasury to be properly apportioned and paid to the county, municipalities, school districts and other taxing subdivisions entitled thereto. Nothing in this subsection shall be construed to prohibit a board of county commissioners from entering into an agreement whereby the board agrees to pay the full amount of the taxes assessed or levied against any person or property on behalf of such person, as long as such amount is properly apportioned and paid to the county, municipalities, school districts and other taxing subdivisions entitled to a portion of such amount.

(b) In the event a person, partnership or corporation has failed to pay any portion of the taxes assessed or levied against its property located within any county and such person, partnership or corporation is a debtor in an action filed pursuant to the United States bankruptcy code, the county commissioners of any such county may compromise, assign, transfer or otherwise settle such tax claim in such fashion as the commissioners deem to be in the best interest of the state and all taxing subdivisions affected thereby, subject to approval by the state board of tax appeals; except that, the state and each other taxing subdivision affected by any such settlement shall receive the same proportional share of its respective tax claim. The state board of tax appeals shall respond to such settlement request within 30 days from the date of receiving such request or such request shall be deemed approved.

History: L. 1913, ch. 322, § 3; R.S. 1923, 79-1703; L. 1943, ch. 291, § 4; L. 1969, ch. 334, § 6; L. 1982, ch. 401, § 1; L. 1991, ch. 280, § 1; L. 2008, ch. 109, § 99; L. 2014, ch. 81, § 4; L. 2015, ch. 100, § 16; July 1.

Section was amended twice in the 2014 session, see also 79-1703a.



79-1704 Cities between 20,000 and 24,000; compromise, abatement or cancellation, when.

79-1704. Cities between 20,000 and 24,000; compromise, abatement or cancellation, when. Whenever in any city of the first class having a population of more than 20,000 and less than 24,000 inhabitants, the title to any real property, upon which taxes may be due and delinquent, may be vested in such city, then the state board of tax appeals is hereby authorized upon application of such city, and for good reason shown, to compromise, abate or cancel all such taxes or any part thereof.

History: L. 1949, ch. 492, § 1; L. 2008, ch. 109, § 100; L. 2014, ch. 141, § 107; July 1.



79-1705 Erroneous reporting of cost of personal property for tax purposes; correction and refund; procedure.

79-1705. Erroneous reporting of cost of personal property for tax purposes; correction and refund; procedure. Notwithstanding any provision of law to the contrary, if a taxpayer discovers that, the retail cost when new of personal property reported to the county appraiser pursuant to K.S.A. 79-306, and amendments thereto, for tax year 1999, is erroneous and the statutory time for requesting the correction of such error has expired, within 60 days of the effective date of this act, the taxpayer may petition the board of county commissioners, who upon a majority vote, may order the correction of such error and order the refund of that portion of the taxes that were collected on the basis of such error. No interest shall be paid on any refund made as a result of the provisions of this section. A board of county commissioners which orders a correction and refund of taxes pursuant to this section, shall notify the secretary of revenue of the Kansas department of revenue of such action of the board within 30 days of taking such action.

History: L. 2005, ch. 199, § 3; May 19.






Article 18 LEVY OF TAXES

79-1801 Certification of city, township and school levies, time; payments by county treasurer.

79-1801. Certification of city, township and school levies, time; payments by county treasurer. (a) Except as provided by subsection (b), each year the governing body of any city, the trustees of any township, the board of education of any school district and the governing bodies of all other taxing subdivisions shall certify, on or before August 25, to the proper county clerk the amount of ad valorem tax to be levied. Thereupon, the county clerk shall place the tax upon the tax roll of the county, in the manner prescribed by law, and the tax shall be collected by the county treasurer. The county treasurer shall distribute the proceeds of the taxes levied by each taxing subdivision in the manner provided by K.S.A. 12-1678a, and amendments thereto.

(b) In 2005, the board of education of any school district shall certify, on or before September 7, to the proper county clerk the amount of ad valorem tax to be levied.

History: L. 1876, ch. 34, § 82; R.S. 1923, 79-1801; L. 1969, ch. 334, § 7; L. 1981, ch. 379, § 1; L. 1981, ch. 380, §2; L. 1983, ch. 319, § 2; L. 2005, ch. 2, § 16 (Special Session); July 28.



79-1802 Levies by county commissioners.

79-1802. Levies by county commissioners. The county commissioners shall meet on the first Monday of August in each year, and shall estimate and determine the amount of money to be raised by tax for all county purposes, and all other taxes which they shall be required by law to levy.

History: L. 1876, ch. 34, § 83; March 11; R.S. 1923, 79-1802.



79-1803 Computation of tax levy rates by county clerk, when; delivery of tax rolls to county treasurer.

79-1803. Computation of tax levy rates by county clerk, when; delivery of tax rolls to county treasurer. As soon as the action of the state board of equalization is certified to the county clerk, the county clerk shall change the valuations as directed and shall notify the county appraiser of such change. After all amounts of ad valorem tax levies have been certified to the county clerk, the county clerk shall compute the final tax levy rate to be applied to each tract or lot of real property, in the name of the owner, if known, and upon the amount of personal property in the name of each person, company or corporation, which shall be levied equally upon all real and personal property subject to the same tax, and set down all taxes on the tax roll. The amount of penalties imposed pursuant to K.S.A. 79-332a, 79-1422 and 79-1427a, K.S.A. 2015 Supp. 79-5a14 and 79-5a15, and amendments thereto, shall not be considered in computing the final tax levy rate. The clerk shall complete the same, and attach a certificate thereto, and deliver it to the county treasurer on or before November 1, and shall charge the treasurer with the amount of the respective taxes assessed on the tax roll.

History: L. 1876, ch. 34, § 84; L. 1909, ch. 244, § 1; R.S. 1923, 79-1803; L. 1960, ch. 57, § 1; L. 1961, ch. 441, § 1; L. 1981, ch. 379, § 2; L. 1982, ch. 391, § 38; L. 1994, ch. 219, § 1; L. 2008, ch. 182, § 5; July 1.



79-1804 When tax due; lien on real property.

79-1804. When tax due; lien on real property. All taxes shall be due on the first day of November of each year. A lien for all taxes shall attach to the real property subject to the same on the first day of November in the year in which such tax is levied, and such lien shall continue until such taxes and penalty, charges and interest which may have accrued thereon, shall be paid by the owner of the property or other person liable to pay the same: Provided, That in the event fee title to such property shall be acquired on or after the first day of January in any year and before the first day of November in such year by the United States government by purchase, condemnation or otherwise or shall be acquired by purchase, condemnation or otherwise for use exclusively for state, county, municipal, literary, educational, scientific, religious, benevolent or charitable purposes, then the taxes shall become due immediately upon such property and a lien for such taxes shall attach to all such real estate prior to its being so conveyed or acquired, said taxes to be computed upon the basis of the levy for the year last preceding in which such property is so conveyed or acquired, and the amount of tax due shall be that proportion of the full year's tax as the period of the year to the date of the possession of such real property is taken under such condemnation proceedings or conveyance bears to the full year.

The county clerk shall immediately compute such taxes and certify the same to the county treasurer who shall proceed to collect such taxes as provided by law: Provided further, however, When property is acquired by condemnation proceedings the county treasurer shall certify the amount of the taxes to the court having jurisdiction of the condemnation proceedings in order that the notice may be served upon the lien holders as provided by law; the county attorney may also collect the amount of such taxes by civil action against the persons liable therefor.

History: L. 1876, ch. 34, § 85; R.S. 1923, 79-1804; L. 1949, ch. 467, § 1; L. 1959, ch. 365, § 28; June 30.



79-1805 Payment of tax as between grantor and grantee.

79-1805. Payment of tax as between grantor and grantee. As between grantor and grantee of any land, where there is no express agreement as to which shall pay the taxes that may be assessed thereon, if such land is conveyed on or after the first day of January and before the first day of November, then the grantee shall pay the same; if conveyed on or after the first day of November and before the first day of the next ensuing January, then the grantor shall pay them: Provided, That in the event the real estate shall be acquired on or after the first day of January in any year by the United States by purchase, condemnation or otherwise or shall be acquired by purchase, condemnation or otherwise and used exclusively for state, county, municipal, literary, educational, scientific, religious, benevolent or charitable purposes, then the grantor shall pay the taxes as provided in K.S.A. 79-1804.

History: R.S. 1923, 79-1805; L. 1949, ch. 467, § 2; L. 1959, ch. 365, § 29; June 30.



79-1806 County clerk to transmit statement of levies to state director of property valuation; report and statement by director; report of taxes levied on and values of motor vehicles.

79-1806. County clerk to transmit statement of levies to state director of property valuation; report and statement by director; report of taxes levied on and values of motor vehicles. (a) The county clerk shall, on or before November 15 in each year, transmit to the director of property valuation, on forms to be prepared and supplied by the director of property valuation, a statement showing the total amount of taxes, other than motor vehicle taxes collected pursuant to article 51 of chapter 79 of the Kansas Statutes Annotated, levied in the county for all purposes in such year, and the rate percent. The director of property valuation shall include the statement in the director's report to the governor and the legislature.  On or before November 30, the director of property valuation shall transmit to the director of accounts and reports and to the state treasurer a statement showing the valuation, levy and amount of tax for state purposes in each county in the state.

(b) On or before January 15, 1982, and on or before January 15 of each year thereafter, the county clerk of each county shall report to the director of property valuation the total amount of taxes levied within the county upon motor vehicles under the provisions of article 51 of chapter 79 of the Kansas Statutes Annotated and the total of the taxable values utilized in the computation of such tax.

History: L. 1876, ch. 34, § 87; L. 1909, ch. 243, § 11; R.S. 1923, 79-1806; L. 1937, ch. 359, § 2; L. 1979, ch. 309, § 16; L. 1981, ch. 381, § 1; July 1.



79-1807 Change in boundary of taxing district; effective for tax purposes, when.

79-1807. Change in boundary of taxing district; effective for tax purposes, when. (a) Except as provided in subsection (b) of this section, whenever any of the territory of a municipality or other taxing district is annexed, attached, or transferred to another municipality or other taxing district on or before April 1 of any year, or whenever an entire municipality or other taxing district is merged or consolidated with another municipality or taxing district on or before April 1 of any year, such annexation, attachment, transfer, merger, or consolidation shall take effect for tax purposes as of the last day of December preceding such annexation, attachment, transfer, merger or consolidation: Provided, That the taxes due on November 1 next preceding the date said organization, incorporation, or change takes effect for taxation purposes shall be collected and distributed as before assessed and levied;

(b) Whenever any of the territory of a school district or community junior college district is attached or transferred to another school district or community junior college district on or before July 1 of any year, or whenever any school district or community junior college district is organized on or before July 1 of any year, or whenever any entire school district or community junior college district is attached to or consolidated with one or more other school districts or community junior college districts on or before July 1 of any year, such attachment, transfer, consolidation or organization shall take effect for tax purposes as of the last day of December preceding the effective date of such attachment, transfer, consolidation or organization: Provided, That the taxes due on November 1 next preceding the date said attachment, transfer, consolidation or organization takes effect for taxation purposes shall be collected and distributed as before assessed and levied.

History: L. 1927, ch. 324, § 1; L. 1957, ch. 489, § 1; L. 1959, ch. 365, §30; L. 1963, ch. 461, § 1; L. 1965, ch. 517, § 1; L. 1969, ch. 334, § 8; April 28.



79-1808 Special fund to pay special assessments on real estate owned by taxing unit or municipality; tax levy, use of proceeds.

79-1808. Special fund to pay special assessments on real estate owned by taxing unit or municipality; tax levy, use of proceeds. Whenever any taxing subdivision or municipality of the state of Kansas is the owner of real estate against which special assessments are levied by any other taxing subdivision or municipality to pay for public improvements benefiting such real estate, the governing body or officer authorized to levy taxes for the taxing subdivision or municipality owning such real estate shall have authority to make such levies as may be necessary to provide funds to pay such special assessments against its property, and interest thereon, and, in the case of cities and counties, to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county and the proceeds thereof shall be placed in a special assessment fund. Said tax levy shall be separate and in addition to all other levies authorized or limited by law and shall not be subject to the aggregate tax levy limitation prescribed by article 19 of chapter 79 of the Kansas Statutes Annotated, or acts amendatory thereof or supplemental thereto.

Such special assessment fund shall not be subject to the provisions of K.S.A. 79-2925 to 79-2936, inclusive, or acts amendatory thereof or supplemental thereto, except that in making the budgets of such taxing subdivisions or municipalities the amounts credited to and the amount on hand in, such special assessment fund and the amount expended therefrom shall be shown thereon for the information of the taxpayers of such taxing subdivisions or municipalities.

History: L. 1949, ch. 479, § 1; L. 1951, ch. 480, § 1; L. 1979, ch. 52, § 196; July 1.






Article 19 LIMITATIONS ON TAX LEVIES

79-1945 Authority for counties to levy taxes.

79-1945. Authority for counties to levy taxes. The board of county commissioners of any county is hereby authorized and empowered to levy taxes in each year for the general fund and other county purposes. Revenues derived from property taxes levied for mental health programs or for programs for people with disabilities, whether deposited in special funds or in the general funds of the several counties, shall be expended exclusively for such purposes.

History: L. 1933, ch. 309, § 1; L. 1941, ch. 370, § 1; L. 1981, ch. 379, § 3; L. 1999, ch. 154, § 23; May 27.



79-1946 Limit on levy for county general expenses and payment on bonds issued under 12-1774; increase by certain counties.

79-1946. Limit on levy for county general expenses and payment on bonds issued under 12-1774; increase by certain counties. The board of county commissioners of each of the several counties is hereby authorized to fix a rate of levy annually for current expenses of the county and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by any city located in such county.

History: L. 1933, ch. 309, § 2; L. 1935, ch. 302, § 1; L. 1939, ch. 320, § 1; L. 1941, ch. 370, § 2; L. 1945, ch. 348, § 1; L. 1951, ch. 481, § 1; L. 1955, ch. 402, § 1; L. 1957, ch. 490, § 1; L. 1965, ch. 518, § 1; L. 1967, ch. 491, § 1; L. 1971, ch. 301, § 1; L. 1973, ch. 393, § 29; L. 1974, ch. 431, § 1; L. 1979, ch. 52, § 197; L. 1990, ch. 66, § 56; L. 1999, ch. 154, § 24; May 27.



79-1950a General and special improvement levies in lieu of bond issues in certain cities of first-class.

79-1950a. General and special improvement levies in lieu of bond issues in certain cities of first-class. In order to enable cities of the first class having a population by the official state census of more than sixty-five thousand (65,000) and less than one hundred thirty-five thousand (135,000) and any city of the first class having a population of not less than ten thousand (10,000) and not more than fifty-five thousand (55,000) and operating under the city manager form of government and any city of the first class operating under the mayor-council form of government to pay cash in lieu of issuing bonds for the cost of general improvements or the city's share of the cost of special improvements, the governing bodies of said cities are hereby authorized to levy annually not to exceed three (3) mills on each dollar of assessed tangible valuation of such city for such purposes and such tax levy may be levied outside of the aggregate limit prescribed by article 19 of chapter 79 of the Kansas Statutes Annotated.

History: L. 1941, ch. 370, § 8; L. 1943, ch. 294, § 1; L. 1945, ch. 351, § 1; L. 1947, ch. 448, § 1; L. 1949, ch. 470, § 1; L. 1957, ch. 88, § 17; L. 1963, ch. 470, § 1; L. 1967, ch. 492, § 1; July 1.



79-1950b Special improvement fund in cities of more than 200,000; tax levies; reimbursement; budget requirements.

79-1950b. Special improvement fund in cities of more than 200,000; tax levies; reimbursement; budget requirements. Any city of the first class having a population of more than two hundred thousand (200,000) proposing to make any improvement the cost of which will be paid by the issuance of temporary notes or improvement bonds may by ordinance establish a "special improvement fund" in the city treasury and levy annually not to exceed one-tenth (1/10) mill on the assessed taxable tangible property of the city for the purposes of such fund. The levy herein authorized shall be in addition to and not limited by any other act authorizing or limiting the tax levies of any such city. Such fund may be used to pay the preliminary costs of preparing plans, studies, engineering reports, publication costs and other miscellaneous costs of such improvements when ordered by the governing body and until temporary notes or improvement bonds shall have been issued and sold: Provided, That such fund shall be reimbursed from the proceeds of such improvement bond funds or temporary notes: Provided further, The special improvement fund shall not exceed an amount equal to that which may be raised by such levy during a period of two (2) years. Such fund need not be budgeted for expenditure during the year but the amount thereof shall be stated in the published budget of expenditure.

History: L. 1967, ch. 492, § 2; July 1.



79-1962 Authority for townships to levy taxes.

79-1962. Authority for townships to levy taxes. The governing body of any township is hereby authorized and empowered to levy taxes in each year for the general fund and other township purposes, except that levies of taxes for road and noxious weed purposes shall only be levied on all taxable tangible property located outside of incorporated cities.

History: L. 1933, ch. 309, § 18; L. 1938, ch. 75, § 1; L. 1939, ch. 323, § 1; L. 1941, ch. 370, § 20; L. 1943, ch. 298, § 1; L. 1945, ch. 358, § 1; L. 1947, ch. 453, § 1; L. 1949, ch. 475, § 2; L. 1951, ch. 491, § 1; L. 1951, ch. 485, § 23; L. 1951, ch. 484, § 5; L. 1963, ch. 478, § 3; L. 1970, ch. 385, § 13; L. 1977, ch. 334, § 1; L. 1984, ch. 353, § 1; L. 1985, ch. 318, § 1; L. 1986, ch. 388, § 1; L. 1986, ch. 376, § 1; L. 1986, ch. 377, § 1; L. 1987, ch. 394, § 1; L. 1999, ch. 154, § 25; May 27.



79-1963 Sinking fund levies, special city levies or road levies; limitations do not apply.

79-1963. Sinking fund levies, special city levies or road levies; limitations do not apply. No limitation imposed by this act shall in any wise apply to or in any way limit any levy which is authorized by statute for the purpose of creating sinking and interest funds necessary to liquidate at maturity the principal and interest of any indebtedness authorized by law or for the payment of any final judgment; nor shall any provision of this act apply to or in any way limit special taxes levied by ordinance in any city. And nothing in this act shall be construed to limit the levy provided by any special act heretofore passed for the construction of roads, and under which any county is now operating.

History: L. 1933, ch. 309, § 19; April 3.



79-1964 Election for increase in levy or budget; limitation; section inapplicable to certain taxing subdivisions.

79-1964. Election for increase in levy or budget; limitation; section inapplicable to certain taxing subdivisions. If any board of levy, or any officer that is charged with the duty of levying taxes in any taxing district other than a city, county or community junior college, or if the district board of any school district shall be of the opinion that the amount of tax will be insufficient for the needs of such taxing district for the current year, the question of an increased levy or budget may be submitted to the voters of such taxing district at a general election or at a special election called for the purpose in the manner provided by law for calling special elections in such taxing district. If any question of increasing the levy or budget shall be submitted at any election as above set forth, due notice thereof shall be given for at least thirty days in advance of such election by publication in the official county paper for all taxing districts, except school districts, by posting a notice in the manner provided by law for other elections or meetings; said notice shall also give the proposed increase in levy or budget. If three-fourths of the votes cast at any such election shall be in favor of the increased levy as named in said election notice, or shall vote a budget that requires an increased levy to raise it, then the officers charged with levying taxes shall make such increased levy for the year voted upon, and thereafter the limitation of this act shall apply unless an increased levy for a particular year shall be voted at another election in like manner: Provided, however, That the increased levy or budget voted in accordance with this section shall in no event exceed twenty-five percent of the maximum levies authorized by law in any taxing district.

History: L. 1933, ch. 309, § 20; L. 1941, ch. 370, § 21; L. 1945, ch. 359, §1; L. 1949, ch. 377, § 3; L. 1973, ch. 393, §36; April 30.



79-1964a State board of tax appeals may authorize increase of specific levy, when; procedure; limitation; section inapplicable to certain taxing subdivisions.

79-1964a. State board of tax appeals may authorize increase of specific levy, when; procedure; limitation; section inapplicable to certain taxing subdivisions. When it is apparent to the governing body of any taxing district except cities, counties, community colleges, and school districts at tax levying time that the rate of levy, for any individual fund for which the board desires to make a levy, is so limited by the maximum levy limit for the individual fund or by the aggregate limit, that it is impossible to raise sufficient tax plus receipts from all other sources, to finance the proposed budget of expenditures for such fund for the ensuing budget year, the governing body may make application to the state board of tax appeals for authority to increase such rate of levy. The application shall be signed and sworn to, and shall have a majority approval of any governing body composed of three members or less, and a 3/4 majority of any governing body composed of more than three members. The application shall reveal the following:

(1) A copy of the proposed budget for the ensuing budget year;

(2) a detailed statement showing why the proposed budget of expenditures cannot be reduced so that the amount to be raised by taxation for such fund will not exceed the individual fund limit of levy, or the limitation placed upon such fund by reason of the aggregate limit; and

(3) the proposed rate of levy for each fund of such taxing district, such rates to be computed so that the total, except those specifically exempted, does not exceed the aggregate limit.

If the state board of tax appeals finds that evidence submitted in support of the application shows that the rate of levy for any fund is so limited that it will be impossible for the taxing district to pay for the imperative governmental functions payable from such fund, the state board of tax appeals is empowered to authorize such taxing district to increase the rate of levy for such fund for that particular year. The order of the state board of tax appeals shall state definitely the exact increase (in mills) in the rate of levy authorized for such fund. The amount of increases in the rate of levy for any fund of any taxing district shall not exceed 25% of the maximum limit of levy for such fund. The amount of increase in the rate of levy for any fund of any taxing district shall not exceed 25% of the amount of levy for such fund which can be made within the aggregate limit. Such tax levy may be levied outside of the aggregate limit prescribed by this article or any amendments thereto.

No order for an increased levy for any fund of any taxing district shall be made without a public hearing before the state board of tax appeals conducted in accordance with the provisions of the Kansas administrative procedure act. In addition to notice to the parties, notice of such hearing shall be published in two issues of a paper of general circulation within the district applying for such authority at least 10 days prior to such hearing. The notice shall be in such form as the state board of tax appeals prescribes, and the expense of such publication shall be borne by the taxing district making application. Any taxpayer interested may file a written protest against such application. All records and findings of such hearings shall be subject to public inspection.

History: L. 1941, ch. 370, § 22; L. 1973, ch. 393, § 37; L. 1988, ch. 356, § 322; L. 2008, ch. 109, § 101; L. 2014, ch. 141, § 108; July 1.



79-1964b Increased levy in taxing districts in counties adjoining regular army post or military reservation; procedure; limitation; section inapplicable to certain taxing subdivisions.

79-1964b. Increased levy in taxing districts in counties adjoining regular army post or military reservation; procedure; limitation; section inapplicable to certain taxing subdivisions. Whenever it shall be the opinion of the majority of the members of any body authorized to levy taxes in any taxing district other than a city, county or community college located in any county adjoining a regular army post or military reservation, or of any officer solely charged with that duty therein, that the rates of levy in the particular taxing district under consideration are so limited as to be insufficient for the raising of the funds necessary to supply the needs of such taxing district for general or maintenance expenses for the current tax year, such levying officers or officer shall have authority to fix rates of levy in such district which will raise an amount of money for such taxing district not exceeding by 50% the amount of money which can be raised in such taxing district for the current tax year by using the rates limited by law. No such authority shall be exercised until an application for its exercise shall be made to the state board of tax appeals, which body, if the evidence submitted in support of the application shall show an emergency need for the additional amount hereby authorized or any part thereof, is hereby empowered to order such increase as may have been shown to be necessary, but no order for the making of such increased levy shall be made without a public hearing before the state board of tax appeals conducted in accordance with the provisions of the Kansas administrative procedure act. In addition to notice to the parties, notice of such hearing shall be published in two issues of a paper of general circulation within the district applying for such authority at least 10 days prior to such hearing. The notice shall be in such form as the state board of tax appeals may prescribe, and the expense of such publication shall be borne by the district making application. At no time shall any increase authorized by the state board of tax appeals in any such taxing district exceed by more than 50% the amount of money that can be raised by taxation in any such district for the current tax year.

History: L. 1941, ch. 371, § 3; L. 1973, ch. 393, § 38; L. 1988, ch. 356, § 323; L. 2008, ch. 109, § 102; L. 2014, ch. 141, § 109; July 1.



79-1965 Levies in excess of limitation unlawful; duty of county clerk to reduce levy and give notice thereof to taxing subdivision.

79-1965. Levies in excess of limitation unlawful; duty of county clerk to reduce levy and give notice thereof to taxing subdivision. Any amount of ad valorem tax to be levied for a fund of any taxing subdivision which is certified to the county clerk and produces a tax levy rate or amount that is in violation of the provisions of existing statutes, shall be unlawful, and in any such case it shall be unlawful for the county clerk of any county within the state to enter upon the tax roll of the county any such excessive levy. In case of any such excess in any levy the county clerk shall reduce the levy and extend upon the tax roll only the part thereof as will comply with the provisions of existing statutes. In the event the county clerk determines it is necessary to change any amount of ad valorem tax to be levied in a budget so certified, the county clerk shall give notice to the taxing subdivision affected at least seven days prior to making the change.

History: L. 1933, ch. 309, § 21; L. 1973, ch. 394, § 1; L. 1981, ch. 379, § 4; July 1.



79-1966 Penalty for violation of act by officer.

79-1966. Penalty for violation of act by officer. Any officer of any taxing district or any county clerk who shall violate any provision of this act shall be guilty of a misdemeanor, and upon conviction thereof shall be fined in any sum not less than one hundred dollars nor more than five hundred dollars, and shall also be subject to removal from office by a civil action.

History: L. 1933, ch. 309, § 22; April 3.



79-1970 Effect of act.

79-1970. Effect of act. The levy limitations herein fixed shall supersede and take the places of all other tax-levy limitations heretofore fixed by statutes for the same purposes for which levies are herein authorized and fixed.

History: L. 1933, ch. 309, § 26; April 3.



79-1971 Effect of 79-1964b.

79-1971. Effect of 79-1964b. The levy limitations herein fixed shall supersede and take the place of all other tax levy limitations heretofore fixed by statutes for the same purposes for which levies are herein authorized and fixed.

History: L. 1941, ch. 371, § 4; June 30.



79-1972 Certain acts of 1941 legislature saved from repeal.

79-1972. Certain acts of 1941 legislature saved from repeal. This act [*] shall not be construed as repealing any acts relating to limitation of tax levies passed by the 1941 regular session of the legislature.

History: L. 1941, ch. 370, § 23; June 30.

* For location of sections in L. 1941, ch. 370, see Table of sections, Constitutions volume.



79-1974 Expiration of act.

79-1974. Expiration of act. The provisions of K.S.A. 79-1973, and amendments thereto, shall expire on December 31, 1988.

History: L. 1983, ch. 312, § 2; L. 1986, ch. 378, § 2; July 1.






Article 20 COLLECTION AND CANCELLATION OF TAXES

79-2001 Entry of unpaid real property taxes; publication notice of all taxes; mailing of tax statements; contents of statements.

79-2001. Entry of unpaid real property taxes; publication notice of all taxes; mailing of tax statements; contents of statements. (a) As soon as the county treasurer receives the tax roll of the county, the treasurer shall enter in a column opposite the description of each tract or parcel of land the amount of unpaid taxes and the date of unredeemed sales, if any, for previous years on such land. The treasurer shall cause a notice to be published in the official county paper once each week for three consecutive weeks, stating in the notice the amount of taxes charged for state, county, township, school, city or other purposes for that year, on each $1,000 of valuation.

(b) Each year after receipt of the tax roll from the county clerk and before December 15, the treasurer shall mail to each taxpayer, as shown by the rolls, a tax statement which indicates the taxing unit, assessed value of real and personal property, the mill levy and tax due. In addition, with respect to land devoted to agricultural use, such statement shall indicate the acreage and description of each parcel of such land. The tax statement shall also indicate separately each parcel of real property which is separately classified for property tax purposes. The county appraiser shall provide the information necessary for the county treasurer to comply with the provisions of this section. The tax statement also may include the intangible tax due the county. All items may be on one statement or may be shown on separate statements and may be on a form prescribed by the county treasurer. The statement shall be mailed to the last known address of the taxpayer or to a designee authorized by the taxpayer to accept the tax statement, if the designee has an interest in receiving the statement. When any statement is returned to the county treasurer for failure to find the addressee, the treasurer shall make a diligent effort to find a forwarding address of the taxpayer and mail the statement to the new address. All tax statements mailed pursuant to this section shall be mailed by first-class mail. The requirement for mailing a tax statement shall extend only to the initial statement required to be mailed in each year and to any follow-up required by this section.

(c) For tax year 1998, and all tax years thereafter, after receipt of the tax roll from the county clerk and before December 15, the treasurer shall mail to each taxpayer, as shown by the tax rolls, a tax information form which indicates the taxing unit, assessed value of real property for the current and next preceding taxable year, the mill levy for the current and next preceding taxable year and, in the case of unified school districts, the mill levy required by K.S.A. 2015 Supp. 72-6470, and amendments thereto, shall be separately indicated, the tax due and an itemization of each taxing unit's mill levy for the current and next preceding taxable year and the percentage change in the amount of revenue produced therefrom, if any. In addition, with respect to land devoted to agricultural use, such form shall indicate the acreage and description of each parcel of such land. The tax information form shall also indicate separately each parcel of real property which is separately classified for property tax purposes. The county appraiser shall provide the information necessary for the county treasurer to comply with the provisions of this section. The tax information form may be separate from the tax statement or a part of the tax statement. The tax information form shall be in a format prescribed by the director of property valuation. The tax information form shall be mailed to the last known address of the taxpayer. When a tax information form is returned to the county treasurer for failure to find the addressee, the treasurer shall make a diligent effort to find a forwarding address of the taxpayer and mail the tax information form to the new address. All tax information forms mailed pursuant to this section shall be mailed by first class mail.

History: L. 1876, ch. 34, § 88; L. 1886, ch. 30, § 1; R.S. 1923, 79-2001; L. 1972, ch. 366, § 1; L. 1981, ch. 173, § 78; L. 1982, ch. 166, § 1; L. 1984, ch. 354, § 1; L. 1986, ch. 80, § 5; L. 1987, ch. 71, § 14; L. 1990, ch. 90, § 6; L. 1997, ch. 126, § 26; L. 2015, ch. 4, § 75; July 1.



79-2002 Tax receipts by county treasurer; contents.

79-2002. Tax receipts by county treasurer; contents. Receipts shall be given for all taxes received by the county treasurer, except that with respect to payments received by mail, receipts shall be given only upon request of the taxpayer.  Payment of current ad valorem property taxes shall be validated by a statement indicating the date received and the amount paid on all copies of such receipts.

History: L. 1876, ch. 34, § 89; L. 1886, ch. 30, § 2; R.S. 1923, 79-2002; L. 1943, ch. 299, § 1; L. 1982, ch. 405, § 1; L. 1997, ch. 126, § 34; July 1.



79-2003 Warrants to be received in payment of taxes, when.

79-2003. Warrants to be received in payment of taxes, when. The county treasurer shall accept in payment of taxes state warrants and any matured coupons of the state bonds in payment of state taxes, county warrants in payment of county tax, township warrants in payment of the tax of the proper township, city warrants in payment of the proper city tax, or other such evidence of indebtedness as the city may authorize the treasurer to receive. Warrants shall be received only in payment of the tax for the fund to which such warrants may be drawn.

History: L. 1876, ch. 34, § 90; R.S. 1923, 79-2003; L. 1983, ch. 49, § 98; May 12.



79-2004 Time for payment of real estate taxes; interest, when; distribution of interest to city, when.

79-2004. Time for payment of real estate taxes; interest, when; distribution of interest to city, when. (a) Except as provided by K.S.A. 79-4521, and amendments thereto, any person charged with real property taxes on the tax books in the hands of the county treasurer may pay, at such person's option, the full amount thereof on or before December 20 of each year, or 1/2 thereof on or before December 20 and the remaining 1/2 on or before May 10 next ensuing. If the full amount of the real property taxes listed upon any tax statement is $10 or less the entire amount of such tax shall be due and payable on or before December 20.

In case the first half of the real property taxes remains unpaid after December 20, the first half of the tax shall draw interest at the rate prescribed by K.S.A. 79-2968, and amendments thereto, per annum and may be paid at any time prior to May 10 following by paying 1/2 of the tax together with interest at such rate from December 20 to date of payment. Subject to the provisions of subsection (d), all real property taxes of the preceding year and accrued interest thereon which remain due and unpaid on May 11 shall accrue interest at the rate prescribed by K.S.A. 79-2968, and amendments thereto, per annum from May 10 until paid, or until the real property is sold for taxes by foreclosure as provided by law. Except as provided by subsection (c), all interest herein provided shall be credited to the county general fund, and whenever any such interest is paid the county treasurer shall enter the amount of interest so paid on the tax rolls in the proper column and account for such sum.

(b) Whenever any date prescribed in subsection (a) for the payment of real property taxes occurs on a Saturday or Sunday, such date for payment shall be extended until the next-following regular business day of the office of the county treasurer.

(c) The board of county commissioners may enter into an agreement with the governing body of any city located in the county for the distribution of part or all of the interest paid on special assessments levied by the city which remain unpaid.

(d) All real property taxes of any year past due and unpaid on the effective date of this section and interest accrued thereon pursuant to this section prior to its amendment by this act shall draw interest at the rate prescribed by K.S.A. 79-2968, and amendments thereto, per annum from the effective date of this section until paid or until the real property is sold for taxes by foreclosure as provided by law.

History: L. 1876, ch. 34, § 91; L. 1893, ch. 110, § 1; L. 1919, ch. 309, § 1; R.S. 1923, 79-2004; L. 1933, ch. 310, § 1; L. 1933, ch. 119, § 1 (Special Session); L. 1937, ch. 364, § 1; L. 1943, ch. 300, § 1; L. 1943, ch. 301, § 1; L. 1957, ch. 499, § 1; L. 1972, ch. 367, § 1; L. 1979, ch. 312, § 1; L. 1980, ch. 308, § 2; L. 1984, ch. 355, § 1; L. 1987, ch. 382, § 1; L. 1989, ch. 2, § 1 (Special Session); L. 1992, ch. 319, § 1; L. 1994, ch. 9, § 1; L. 1997, ch. 126, § 23; L. 2003, ch. 146, § 4; L. 2014, ch. 141, § 13; July 1.



79-2004a Time for payment of personal property taxes; interest, when.

79-2004a. Time for payment of personal property taxes; interest, when. (a) Any taxpayer charged with personal property taxes on the tax books in the hands of the county treasurer may at such taxpayer's option pay the full amount thereof on or before December 20 of each year, or 1/2 thereof on or before December 20 and the remaining 1/2 thereof on or before May 10 next ensuing, except that: (1) All unpaid personal property taxes of the preceding year must first be paid; and (2) if the full amount of the personal property taxes listed upon any tax statement shall be $10 or less the entire amount of such taxes shall be due and payable on or before December 20.

In the event anyone charged with personal property taxes shall fail to pay the first half thereof on or before December 20, the full amount thereof shall become immediately due and payable.

In case the first half of the taxes remains unpaid after December 20, the entire and full amount of personal property taxes charged shall draw interest at the rate prescribed by K.S.A. 79-2968, and amendments thereto, per annum from December 20 to date of payment. Subject to the provisions of subsection (c) all personal property taxes of the preceding year and interest thereon which shall remain due and unpaid on May 11 shall draw interest at the rate prescribed by K.S.A. 79-2968, and amendments thereto, per annum from May 10 until paid. All interest herein provided for shall be credited to the county general fund and retained by the county, and whenever any such interest is paid, the county treasurer shall enter the amount of interest so paid on the tax rolls in the proper column and account for such sum.

(b) Whenever any date prescribed in subsection (a) for the payment of personal property taxes occurs on a Saturday or Sunday, such date for payment shall be extended until the next-following regular business day of the office of the county treasurer.

(c) All personal property taxes of any year past due and unpaid on the effective date of this section and interest accrued thereon pursuant to this section prior to its amendment by this act shall draw interest at the rate prescribed by K.S.A. 79-2968, and amendments thereto, per annum from the effective date of this section until paid.

History: L. 1943, ch. 301, § 2; L. 1945, ch. 360, § 1; L. 1957, ch. 499, § 2; L. 1959, ch. 384, § 1; L. 1972, ch. 367, § 2; L. 1979, ch. 312, § 2; L. 1980, ch. 308, § 3; L. 1981, ch. 382, § 1; L. 1987, ch. 382, § 2; L. 1989, ch. 2, § 2 (Special Session); L. 1992, ch. 319, § 2; L. 1997, ch. 126, § 24; L. 2003, ch. 146, § 5; L. 2014, ch. 141, § 14; July 1.



79-2005 Protesting payment of taxes; written statement of grounds; distribution of taxes paid under protest; proceedings for recovery of protested taxes, limitations; refund of protested taxes; taxing districts authorized to issue no-fund warrants; loans by pooled money investment board to counties or taxing subdivisions to pay such refund of taxes, requirements and procedures; levy of taxes for payment of no-fund warrants and PMIB loans.

79-2005. Protesting payment of taxes; written statement of grounds; distribution of taxes paid under protest; proceedings for recovery of protested taxes, limitations; refund of protested taxes; taxing districts authorized to issue no-fund warrants; loans by pooled money investment board to counties or taxing subdivisions to pay such refund of taxes, requirements and procedures; levy of taxes for payment of no-fund warrants and PMIB loans. (a) Any taxpayer, before protesting the payment of such taxpayer's taxes, shall be required, either at the time of paying such taxes, or, if the whole or part of the taxes are paid prior to December 20, no later than December 20, or, with respect to taxes paid in whole or in part in an amount equal to at least 1/2 of such taxes on or before December 20 by an escrow or tax service agent, no later than January 31 of the next year, to file a written statement with the county treasurer, on forms approved by the state board of tax appeals and provided by the county treasurer, clearly stating the grounds on which the whole or any part of such taxes are protested and citing any law, statute or facts on which such taxpayer relies in protesting the whole or any part of such taxes. When the grounds of such protest is an assessment of taxes made pursuant to K.S.A. 79-332a and 79-1427a, and amendments thereto, the county treasurer may not distribute the taxes paid under protest until such time as the appeal is final. When the grounds of such protest is that the valuation or assessment of the property upon which the taxes are levied is illegal or void, the county treasurer shall forward a copy of the written statement of protest to the county appraiser who shall within 15 days of the receipt thereof, schedule an informal meeting with the taxpayer or such taxpayer's agent or attorney with reference to the property in question. The county appraiser shall review the appraisal of the taxpayer's property with the taxpayer or such taxpayer's agent or attorney and may change the valuation of the taxpayer's property, if in the county appraiser's opinion a change in the valuation of the taxpayer's property is required to assure that the taxpayer's property is valued according to law, and shall, within 15 business days thereof, notify the taxpayer in the event the valuation of the taxpayer's property is changed, in writing of the results of the meeting. In the event the valuation of the taxpayer's property is changed and such change requires a refund of taxes and interest thereon, the county treasurer shall process the refund in the manner provided by subsection (l).

(b) No protest appealing the valuation or assessment of property shall be filed pertaining to any year's valuation or assessment when an appeal of such valuation or assessment was commenced pursuant to K.S.A. 79-1448, and amendments thereto, nor shall the second half payment of taxes be protested when the first half payment of taxes has been protested. Notwithstanding the foregoing, this provision shall not prevent any subsequent owner from protesting taxes levied for the year in which such property was acquired, nor shall it prevent any taxpayer from protesting taxes when the valuation or assessment of such taxpayer's property has been changed pursuant to an order of the director of property valuation.

(c) A protest shall not be necessary to protect the right to a refund of taxes in the event a refund is required because the final resolution of an appeal commenced pursuant to K.S.A. 79-1448, and amendments thereto, occurs after the final date prescribed for the protest of taxes.

(d) If the grounds of such protest shall be that the valuation or assessment of the property upon which the taxes so protested are levied is illegal or void, such statement shall further state the exact amount of valuation or assessment which the taxpayer admits to be valid and the exact portion of such taxes which is being protested.

(e) If the grounds of such protest shall be that any tax levy, or any part thereof, is illegal, such statement shall further state the exact portion of such tax which is being protested.

(f) Upon the filing of a written statement of protest, the grounds of which shall be that any tax levied, or any part thereof, is illegal, the county treasurer shall mail a copy of such written statement of protest to the state board of tax appeals and the governing body of the taxing district making the levy being protested.

(g) Within 30 days after notification of the results of the informal meeting with the county appraiser pursuant to subsection (a), the protesting taxpayer may, if aggrieved by the results of the informal meeting with the county appraiser, appeal such results to the state board of tax appeals.

(h) After examination of the copy of the written statement of protest and a copy of the written notification of the results of the informal meeting with the county appraiser in cases where the grounds of such protest is that the valuation or assessment of the property upon which the taxes are levied is illegal or void, the board shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act, unless waived by the interested parties in writing. If the grounds of such protest is that the valuation or assessment of the property is illegal or void the board shall notify the county appraiser thereof.

(i) In the event of a hearing, the same shall be originally set not later than 90 days after the filing of the copy of the written statement of protest and a copy, when applicable, of the written notification of the results of the informal meeting with the county appraiser with the board. With regard to any matter properly submitted to the board relating to the determination of valuation of residential property or real property used for commercial and industrial purposes for taxation purposes, it shall be the duty of the county appraiser to initiate the production of evidence to demonstrate, by a preponderance of the evidence, the validity and correctness of such determination except that no such duty shall accrue to the county or district appraiser with regard to leased commercial and industrial property unless the property owner has furnished to the county or district appraiser a complete income and expense statement for the property for the three years next preceding the year of appeal. No presumption shall exist in favor of the county appraiser with respect to the validity and correctness of such determination. In all instances where the board sets a request for hearing and requires the representation of the county by its attorney or counselor at such hearing, the county shall be represented by its county attorney or counselor.

(j) When a determination is made as to the merits of the tax protest, the board shall render and serve its order thereon. The county treasurer shall notify all affected taxing districts of the amount by which tax revenues will be reduced as a result of a refund.

(k) If a protesting taxpayer fails to file a copy of the written statement of protest and a copy, when applicable, of the written notification of the results of the informal meeting with the county appraiser with the board within the time limit prescribed, such protest shall become null and void and of no effect whatsoever.

(l) (1) In the event the board orders that a refund be made pursuant to this section or the provisions of K.S.A. 79-1609, and amendments thereto, or a court of competent jurisdiction orders that a refund be made, and no appeal is taken from such order, or in the event a change in valuation which results in a refund pursuant to subsection (a), the county treasurer shall, as soon thereafter as reasonably practicable, refund to the taxpayer such protested taxes and, with respect to protests or appeals commenced after the effective date of this act, interest computed at the rate prescribed by K.S.A. 79-2968, and amendments thereto, minus two percentage points, per annum from the date of payment of such taxes from tax moneys collected but not distributed. Upon making such refund, the county treasurer shall charge the fund or funds having received such protested taxes, except that, with respect to that portion of any such refund attributable to interest the county treasurer shall charge the county general fund. In the event that the state board of tax appeals or a court of competent jurisdiction finds that any time delay in making its decision is unreasonable and is attributable to the taxpayer, it may order that no interest or only a portion thereof be added to such refund of taxes.

(2) No interest shall be allowed pursuant to paragraph (1) in any case where the tax paid under protest was inclusive of delinquent taxes.

(m) Whenever, by reason of the refund of taxes previously received or the reduction of taxes levied but not received as a result of decreases in assessed valuation, it will be impossible to pay for imperative functions for the current budget year, the governing body of the taxing district affected may issue no-fund warrants in the amount necessary. Such warrants shall conform to the requirements prescribed by K.S.A. 79-2940, and amendments thereto, except they shall not bear the notation required by such section and may be issued without the approval of the state board of tax appeals. The governing body of such taxing district shall make a tax levy at the time fixed for the certification of tax levies to the county clerk next following the issuance of such warrants sufficient to pay such warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized by law.

(n) Whenever a taxpayer appeals to the board of tax appeals pursuant to the provisions of K.S.A. 79-1609, and amendments thereto, or pays taxes under protest related to one property whereby the assessed valuation of such property exceeds 5% of the total county assessed valuation of all property located within such county and the taxpayer receives a refund of such taxes paid under protest or a refund made pursuant to the provisions of K.S.A. 79-1609, and amendments thereto, the county treasurer or the governing body of any taxing subdivision within a county may request the pooled money investment board to make a loan to such county or taxing subdivision as provided in this section. The pooled money investment board is authorized and directed to loan to such county or taxing subdivision sufficient funds to enable the county or taxing subdivision to refund such taxes to the taxpayer. The pooled money investment board is authorized and directed to use any moneys in the operating accounts, investment accounts or other investments of the state of Kansas to provide the funds for such loan. Each loan shall bear interest at a rate equal to the net earnings rate of the pooled money investment portfolio at the time of the making of such loan. The total aggregate amount of loans under this program shall not exceed $50,000,000 of unencumbered funds pursuant to article 42 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto. Such loan shall not be deemed to be an indebtedness or debt of the state of Kansas within the meaning of section 6 of article 11 of the constitution of the state of Kansas. Upon certification to the pooled money investment board by the county treasurer or governing body of the amount of each loan authorized pursuant to this subsection, the pooled money investment board shall transfer each such amount certified by the county treasurer or governing body from the state bank account or accounts prescribed in this subsection to the county treasurer who shall deposit such amount in the county treasury. Any such loan authorized pursuant to this subsection shall be repaid within four years. The county or taxing subdivision shall make not more than four equal annual tax levies at the time fixed for the certification of tax levies to the county clerk following the making of such loan sufficient to pay such loan within the time period required under such loan. All such tax levies shall be in addition to all other levies authorized by law.

(o) The county treasurer shall disburse to the proper funds all portions of taxes paid under protest and shall maintain a record of all portions of such taxes which are so protested and shall notify the governing body of the taxing district levying such taxes thereof and the director of accounts and reports if any tax protested was levied by the state.

(p) This statute shall not apply to the valuation and assessment of property assessed by the director of property valuation and it shall not be necessary for any owner of state assessed property, who has an appeal pending before the state board of tax appeals, to protest the payment of taxes under this statute solely for the purpose of protecting the right to a refund of taxes paid under protest should that owner be successful in that appeal.

History: L. 1929, ch. 291, § 1; L. 1941, ch. 374, § 1; L. 1971, ch. 302, § 1; L. 1971, ch. 303, § 1; L. 1972, ch. 368, § 1; L. 1974, ch. 434, § 1; L. 1980, ch. 315, § 1; L. 1982, ch. 406, § 1; L. 1985, ch. 311, § 10; L. 1988, ch. 377, § 13; L. 1989, ch. 2, § 3 (Special Session); L. 1990, ch. 348, § 1; L. 1990, ch. 66, § 58; L. 1991, ch. 279, § 5; L. 1993, ch. 239, § 1; L. 1994, ch. 275, § 3; L. 1996, ch. 264, § 11; L. 1997, ch. 126, § 25; L. 1999, ch. 126, § 11; L. 2004, ch. 173, § 13; L. 2005, ch. 161, § 2; L. 2008, ch. 109, § 103; L. 2010, ch. 84, § 1; L. 2013, ch. 87, § 17; L. 2014, ch. 141, § 110; July 1.



79-2005a Same; invalidity of part.

79-2005a. Same; invalidity of part. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application and to this end the provisions of this act are severable.

History: L. 1971, ch. 303, § 2; April 30.



79-2005b Taxes paid under protest; disorganization of taxing district; no-fund warrants; tax levies.

79-2005b. Taxes paid under protest; disorganization of taxing district; no-fund warrants; tax levies. Whenever any taxpayer shall be entitled to recover any taxes which were paid under protest and any portion of the proceeds thereof were distributed to a taxing district which has been disorganized, the board of county commissioners shall issue no-fund warrants in an amount necessary to refund that portion of the taxes distributed to the taxing district which was disorganized and shall at the time next prescribed by law for the certification of tax levies provide for the levy of taxes upon all taxable property in the territory comprising the disorganized taxing district at the time of its disorganization in an amount necessary for the payment of such warrants together with the interest thereon.

History: L. 1971, ch. 302, § 2; April 3.



79-2009 Highway or railroad bridge; appointment of receiver upon failure to pay tax.

79-2009. Highway or railroad bridge; appointment of receiver upon failure to pay tax. If any person, company or corporation owning, controlling or operating any highway or railroad bridge over any stream or river which forms the boundary line between this and any other state shall neglect, fail or refuse to pay the tax assessed against such property within thirty days after the same shall become due and payable, on application to the district court by petition, in the name of the state of Kansas, of the board of county commissioners, or of the governing body of any city, or the officer of any municipal township interested in such tax, it shall be the duty of the district court to appoint a receiver of such bridge property, rights, privileges, and franchises; and such receiver shall hold, possess, manage and control such bridge property under the orders of the court until the termination of the litigation in relation to such taxes, or until such tax is paid, by proper decree to declare a forfeiture of its charter.

History: L. 1943, ch. 301, § 8; June 28.



79-2010 County commissioners to certify list of claims allowed.

79-2010. County commissioners to certify list of claims allowed. The board of county commissioners of the several counties shall certify to the county treasurer and the county attorney of their respective counties a list of claims allowed by said board of county commissioners within two days after the said claims have been allowed, setting forth the names of claimants and the amounts of said claims allowed.

History: L. 1943, ch. 301, § 9; June 28.



79-2011 County treasurer to check claims against delinquent tax lists; certification to county commissioners and county attorney.

79-2011. County treasurer to check claims against delinquent tax lists; certification to county commissioners and county attorney. Upon the receipt of the certification of claims allowed as provided in K.S.A. 79-2010, the county treasurer shall carefully check said claims against the delinquent personal property tax of the current year and for seven (7) years preceding the current year, and within two (2) days of the receipt of said list of claims as provided for in said K.S.A. 79-2010, said county treasurer shall certify to the board of county commissioners and the county attorney a list of all claimants whose claims are allowed, and whose personal property tax is delinquent, setting forth the name of the claimant and the amount of tax together with any penalties or interest due, and setting forth the year or years for which said tax was levied. Although the name of the claimant as appearing upon the claim filed is not the same as appearing upon the tax roll, if it is known that they are one and the same, said claim shall be handled in the same manner as though the names were identical on the claim and the tax roll.

History: L. 1943, ch. 301, § 10; L. 1963, ch. 479, § 1; June 30.



79-2012 County commissioners to authorize county treasurer to credit delinquent taxpayer for the amount of claim; receipt; warrant issued where claim exceeds delinquent tax.

79-2012. County commissioners to authorize county treasurer to credit delinquent taxpayer for the amount of claim; receipt; warrant issued where claim exceeds delinquent tax. Upon receipt of the certification from the county treasurer as provided for in K.S.A. 79-2011, the county commissioners shall forthwith authorize the county treasurer in writing under the seal of the county to credit said delinquent taxpayer with the amount of said claim, and the county treasurer shall issue a receipt to claimant in the amount of the claim, noting thereon the amount of tax and penalties and interest remaining unpaid, if any, or in the event that the claim allowed is in excess of the delinquent tax and penalties and interest, the county commissioners shall issue a warrant in payment of the difference between the tax and penalties and interest for which the county treasurer's receipt was issued, and the county treasurer's receipt or the county treasurer's receipt and the warrant issued by the board of county commissioners shall constitute full payment of said claim.

History: L. 1943, ch. 301, § 11; June 28.



79-2013 County commissioners to issue warrants to county treasurer for amount of claims credited on delinquent tax.

79-2013. County commissioners to issue warrants to county treasurer for amount of claims credited on delinquent tax. After all claims for the month have been settled and the county treasurer has issued receipts covering the claims of claimants whose personal property tax was delinquent, it shall be the duty of the board of county commissioners to issue warrants against the proper funds of the county (being the funds from which the claim would have been paid) in favor of the county treasurer. The county treasurer shall credit such warrants to the county tax account, and at the time for distributing taxes shall distribute these collections to the proper municipalities or taxing bodies and funds for which the original tax was levied.

History: L. 1943, ch. 301, § 12; June 28.



79-2014 Abatement and cancellation of unpaid taxes upon certain mineral interests or royalties.

79-2014. Abatement and cancellation of unpaid taxes upon certain mineral interests or royalties. All unpaid taxes upon any mineral interest or mineral royalty in real estate, the title to which has merged with the title to the surface interests in a single ownership or any interest or royalty given or granted for any term, and the term of which interest or royalty has expired or terminated, together with the penalties and interest on such unpaid taxes, shall by resolution of the board of county commissioners, be ordered abated, canceled and stricken from the tax rolls.

History: L. 1945, ch. 373, § 1; L. 1955, ch. 415, § 1; L. 1969, ch. 442, § 1; April 10.



79-2015 Actions for debt to collect taxes, fees, interest and penalties, when; remedies.

79-2015. Actions for debt to collect taxes, fees, interest and penalties, when; remedies. The taxes, fees, interest and penalties, levied and assessed by any state law administered by the secretary of revenue may be collected in the same manner as a personal debt of the taxpayer to the state of Kansas from the time the same shall become due, and shall be recoverable in any court of competent jurisdiction in any action in the name of the state of Kansas, on relation of the secretary of revenue or the secretary's designee. Such suit may be maintained, prosecuted, and all proceedings taken to the same effect and extent as for the enforcement of a right of action for debt. All provisional remedies available in such actions shall be, and are hereby made available to the state of Kansas in the enforcement of the payment of any state tax, except that the remedy herein provided shall be in addition to the various warrant and lien procedures now provided by law for the collection of delinquent taxes.

History: L. 1959, ch. 402, § 1; L. 2002, ch. 186, § 8; July 1.



79-2016 Same; liabilities imposed by other states; comity.

79-2016. Same; liabilities imposed by other states; comity. The courts of this state shall recognize and enforce liability for taxes lawfully imposed by other states which extend a like comity to this state.

History: L. 1959, ch. 402, § 2; April 1.



79-2017 Collection of delinquent taxes in certain counties; tax lien.

79-2017. Collection of delinquent taxes in certain counties; tax lien. In Douglas, Sedgwick, Johnson and Shawnee counties, all taxes on personal property that remain due and unpaid on February 16 or June 1 shall be collected in the following manner:

The county treasurer on or before March 25 shall send a notice by mail to the person, firm, unincorporated association, company or corporation to whom such taxes were assessed, and which remain unpaid on February 16 of any year, to its post office address as shown by the current tax roll.

The county treasurer on or before June 27 shall send a notice by mail to the person, firm, unincorporated association, company or corporation to whom such taxes were assessed, and which remain unpaid on June 1 of any year, to its post office address as shown by the current tax roll.

Failure to receive any such tax notice shall not relieve such person, firm, unincorporated association, company or corporation defaulting in payment of personal taxes from any interest and costs attached thereto. Such notice shall state the amount of personal tax charged against the party, and notify the party that the tax may be paid by paying the amount of the tax as assessed and interest the amount of which shall be computed in accordance with the provisions of K.S.A. 79-2004a, and amendments thereto, on the delinquent tax.

The county treasurer is hereby authorized to accept payment of delinquent taxes in full without payment of the interest due upon such delinquent taxes if the amount of the interest due is less than $5 and is further authorized to accept as payment in full, any interest payment in an amount not less than $5 less than the full amount of the interest due.

Should such taxes, due and unpaid on February 16 remain unpaid for a period of 25 days after the mailing of such notice, or taxes due and unpaid on June 1 remain unpaid for a period of 14 days after the mailing of such notice, the county treasurer shall issue a warrant signed by the treasurer directed to the sheriff of the county, commanding the sheriff to levy the amount of such unpaid taxes and the amount of the interest thereon, together with the sheriff's fees for collecting the taxes, upon any personal property, tangible or intangible, of the person, firm, unincorporated association, company or corporation to whom such taxes were assessed.

To allow the time necessary for preparation of such warrants, the county treasurer shall not receive any payment of delinquent personal property taxes or interest thereon, due and unpaid on February 16, during a period beginning the 26th day after mailing of notices and extending through the last regular business day of April in any year or taxes or interest due and unpaid on June 1, during a period beginning the 15th day after mailing of such notices and extending through the regular business day of July 15 in any year. Such warrant shall be delivered to the sheriff by the county treasurer before the first regular business day in May and the 15th regular business day in July in each year. Upon receipt of such tax warrant, the sheriff shall proceed to collect such taxes the same as upon execution, except that where such taxes were levied and assessed pursuant to K.S.A. 79-329 through 79-334, and amendments thereto, they shall be collected as follows:

The sheriff shall cause notice to be given by registered mail to the purchaser of the oil and gas from such lease of the amount of such delinquent taxes and the name of the person against whom they were assessed and from and after the receipt of such notice such purchaser shall not pay to the person owing the taxes any of the proceeds of the sale of any oil or gas from such lease, but shall pay them to the sheriff until the full amount of such taxes and costs are paid after which the purchaser may resume the payments for such oil or gas to such person, but this exception shall not prevent the levy of an execution and sale of the leasehold interest or the physical personal property on any such lease for the payment of delinquent taxes owed by the owner thereof.

The sheriff, as soon as the sheriff collects the tax warrant, shall make a return thereof and shall make a return of all tax warrants delivered to the sheriff on or before October 1 of the year following the year in which the tax was levied. If the warrant so returned shows that the tax has been collected, the sheriff shall pay the tax to the county treasurer. If such return shows that such tax has not been collected, then the county treasurer shall file with the clerk of the district court of the treasurer's county an abstract of the total amount of unpaid taxes and interest due plus penalties and costs. The clerk shall enter the total amount of the unpaid taxes in the appearance docket and note the entry in the general index. No fee shall be charged for either such entry. The total amount shall become a judgment in the same manner and to the same extent as any other judgment under the code of civil procedure and shall become a lien on real estate from and after the time of the filing thereof. A transcript of the judgment may be filed with the clerk of the district court in any other county and when the judgment is entered in the manner provided above, the judgment shall become a lien upon real estate located in such county in the same manner as is provided in case of other judgments. No fee shall be made for making the entry. Execution, garnishment or other proceedings in aid of execution may issue within the county or to any other county on the judgment in the same manner as on judgments under the code of civil procedure except that any real estate taken upon execution for the collection of such taxes shall be sold without appraisement. None of the exemptions provided for in the code of civil procedure shall apply to any such judgment but no such judgment secured for taxes on personal property shall be levied against a homestead.

At the time of filing the abstract of the taxes, interest, penalties and costs with the clerk of the district court, the county treasurer shall serve notice, in writing, on the county counselor of such filing. It shall be the duty of the county counselor to commence such proceedings as are necessary for the collection of such judgment. If execution is not issued within five years from the date of the entry of any such judgment, or if five years shall have intervened between the date of the last execution issued on such judgment and the time of issuing another writ of execution thereon, such judgment shall become dormant, and shall cease to operate as a lien on the real estate of the delinquent taxpayer. Such dormant judgment may be revived in like manner as dormant judgments under the code of civil procedure. Any such judgment remaining uncollected after seven years may be allowed to become dormant if the county commissioners determine, after consideration of all relevant facts, that it is not reasonable to expect that such judgment will be collected. The board of county commissioners may allow such judgments to become dormant at any time if the original amount of the judgment was less than $50.

History: L. 1968, ch. 396, § 1; L. 1969, ch. 441, § 2; L. 1971, ch. 304, § 1; L. 1976, ch. 145, § 242; L. 1977, ch. 109, § 39; L. 1979, ch. 312, § 4; L. 1980, ch. 308, § 5; L. 1984, ch. 147, § 20; L. 1985, ch. 319, § 1; L. 1990, ch. 349, § 1; L. 2003, ch. 146, § 8; L. 2004, ch. 171, § 1; July 1.



79-2018 Employment of persons to assist collection of unpaid personal property taxes in counties; contingency fee compensation; disposition of taxes; costs.

79-2018. Employment of persons to assist collection of unpaid personal property taxes in counties; contingency fee compensation; disposition of taxes; costs. The board of county commissioners of any county may employ attorneys or other persons to assist the county in the collection of personal property taxes remaining unpaid from and after the date the same became a judgment. The employment of such attorney or other persons shall be in writing and shall be on a contingent fee basis, but in no event shall the fees and charges for such collections exceed the sum of 50% of the amount collected. Any taxes so collected shall be credited ratably to the funds for which such taxes were levied and the cost of collecting shall be apportioned and charged ratably against the funds for which such taxes were collected.

History: L. 1972, ch. 369, § 1; L. 1994, ch. 200, § 1; July 1.



79-2019 Same; bond of contract collectors; report and accounting of taxes collected.

79-2019. Same; bond of contract collectors; report and accounting of taxes collected. Any attorney or collector, other than the sheriff, with whom the county has contracted for the collection of personal property taxes, shall furnish a good and sufficient bond, in an amount to be fixed by the board of county commissioners, for the faithful discharge of his or her duties and for the payment to the county of all moneys collected pursuant to time of the agreement. Each contract collector shall, on the tenth day of each month, file with the county treasurer a verified report and account of the taxes collected by him or her the preceding month, showing the name of each person from whom taxes were collected, the amount collected, and at the same time, he or she shall pay to the county treasurer the full amount collected.

History: L. 1972, ch. 369, § 2; July 1.



79-2020 Voluntary transfer of personal property before tax paid; lien, exception; collection.

79-2020. Voluntary transfer of personal property before tax paid; lien, exception; collection. If any owner of personal property surrenders or transfers such property to another after the date such property is assessed and before the tax thereon is paid, whether by voluntary repossession or any other voluntary act in reduction or satisfaction of indebtedness, then the taxes on the personal property of such taxpayer shall fall due immediately, and a lien shall attach to the property so surrendered or transferred, and shall become due and payable immediately.  Such lien shall be in preference to all other claims against such property.  The county treasurer, after receiving knowledge of any such surrender or transfer, shall issue immediately a tax warrant for the collection thereof and the sheriff shall collect it as in other cases.  The lien shall remain on the property and any person taking possession of the property does so subject to the lien.  The one owing such tax shall be liable civilly to any person taking possession of such property for any taxes owing thereon, but the property shall be liable in the hands of the person taking possession thereof for such tax.  If the property is sold in the ordinary course of retail trade it shall not be liable in the hands of the purchasers.  No personal property which has been transferred in any manner after it has been assessed shall be liable for the tax in the hands of the transferee after the expiration of three years from the time such tax originally became due and payable.

History: L. 1985, ch. 184, § 1; July 1.



79-2022 Contingent fee based employment to audit personal property tax returns prohibited, when.

79-2022. Contingent fee based employment to audit personal property tax returns prohibited, when. The board of county commissioners of any county shall not employ on a contingent fee basis any person to audit personal property tax returns for the purpose of discovering property that has escaped taxation or been undervalued.

History: L. 1994, ch. 200, § 2; July 1.



79-2023 Wyandotte county accumulated interest amnesty program.

79-2023. Wyandotte county accumulated interest amnesty program. (a) In accordance with the provisions of this section, the board of county commissioners of Wyandotte county may institute and administer a property tax accumulated interest amnesty program.  Such program shall only be in effect for a 60-day period as specified by such board, and shall be instituted and completed prior to July 1, 1995.  Notice of the institution and time period of such program shall be by publication in a newspaper having general circulation in the county.  Also, notices shall be mailed to the owner of any homestead or other property who may qualify to participate in the program.

(b) Upon completion and execution of an application affidavit for eligibility for participation in the amnesty program by a qualified person, and payment of all or a portion of delinquent property tax, the county treasurer shall cancel all accumulated interest which has accrued upon the amount of such tax paid.

(c) As used in this section: (1) "Qualified person" means an individual or such individual's heirs who own and reside in a homestead upon which is owed delinquent property tax, or a person, corporation or other association of persons who own real property upon which is owed delinquent property tax; (2) "homestead" shall have the meaning ascribed thereto by section 9 of article 15 of the Kansas constitution; and (3) "delinquent property tax" means property tax, including any special assessments, levied upon a homestead or other real property which has remained unpaid for at least two years after it became due.

(d) The provisions of this section shall not be construed to conflict or otherwise affect any other provisions of law relating to the redemption, sale or foreclosure of real estate resulting from delinquent property tax.

History: L. 1994, ch. 267, § 1; May 5.



79-2024 Partial payment of delinquent real and personal property taxes authorized.

79-2024. Partial payment of delinquent real and personal property taxes authorized. Notwithstanding any other provision of law to the contrary, the county treasurer of every county may accept partial payment of delinquent real property tax or personal property tax in accordance with payment guidelines established therefor by the county treasurer. Nothing in this section shall be construed to modify any consequences of untimely payment.

History: L. 1994, ch. 267, § 2; L. 2012, ch. 126, § 3; July 1.



79-2025 Cancellation of taxes and penalties on certain property in Johnson county by county commissioners.

79-2025. Cancellation of taxes and penalties on certain property in Johnson county by county commissioners. Notwithstanding any provision of law to the contrary, for the purpose of facilitating the sale or transfer of the Kuhlman Diecasting property located at 16400 Mission Road, Johnson county, Kansas, the board of county commissioners of Johnson county, upon a majority vote, may cancel all or a part thereof, of any uncollected real estate taxes and penalties on such property. Such property is legally described as:

THAT PART OF THE EAST HALF OF THE SOUTHEAST QUARTER OF SECTION 16, TOWNSHIP 14, RANGE 25, IN JOHNSON COUNTY, KANSAS, DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHEAST CORNER OF SAID SOUTHEAST QUARTER; THENCE WEST ALONG THE NORTH LINE OF SAID SOUTHEAST QUARTER TO THE NORTHWEST CORNER OF THE EAST HALF OF SAID SOUTHEAST QUARTER; THENCE SOUTH ON THE LINE RUNNING NORTH AND SOUTH THROUGH THE CENTER OF SAID QUARTER SECTION 441 FEET, CROSSING THE BIG BLUE RIVER, TO A POINT 6 FEET SOUTH OF THE SOUTH BANK OF SAID RIVER; THENCE SOUTHERLY AND FOLLOWING THE SOUTHERLY AND WESTERLY BANK OF SAID RIVER AND 6 FEET DISTANT THEREFROM TO THE CENTER OF WHAT IS KNOWN AS CAMP BRANCH; THENCE DOWN THE CENTER OF SAID BRANCH TO THE CENTER OF SAID BIG BLUE RIVER; THENCE FOLLOWING DOWN THE CENTER OF SAID RIVER TO THE EAST LINE OF SAID SECTION 16; THENCE NORTH ALONG THE EAST LINE OF SAID SECTION TO THE PLACE OF BEGINNING; BUT EXCEPTING THEREFROM THE RIGHT OF WAY OF THE MISSOURI PACIFIC RAILROAD; AND ALSO EXCEPTING THEREFROM ALL THAT PART OF THE NORTH 154 FEET OF SAID SOUTHEAST QUARTER WHICH LIES EAST OF SAID MISSOURI PACIFIC RAILROAD RIGHT OF WAY.

History: L. 2007, ch. 152, § 4; April 26.



79-2026 Liability for unpaid taxes on personal property abandoned or repossessed.

79-2026. Liability for unpaid taxes on personal property abandoned or repossessed. Whenever personal property in this state is abandoned or repossessed after it is assessed and before the taxes are paid, the owner or lessee of any real property upon which such property was situated at the time of abandonment or repossession shall not be liable for such taxes where lawful title to such property is acquired by such landowner or lessee within 12 months of the time such property is deemed abandoned or within 12 months of the time legal proceedings are commenced to effect a repossession.

History: L. 2014, ch. 81, § 2; July 1.






Article 21 SALE OF PERSONAL PROPERTY FOR TAXES

79-2101 Collection of delinquent taxes; tax lien.

79-2101. Collection of delinquent taxes; tax lien. Except as provided by K.S.A. 79-2017, and amendments thereto, all the taxes on personal property that remain due and unpaid on January 1 or June 1 shall be collected in the following manner:

The county treasurer, on or before February 20, shall send a notice by mail to the person, firm, unincorporated association, company or corporation to whom such taxes were assessed, and which remain unpaid on January 1 of any year, to its post office address as shown by the records in the office of the county treasurer. The county treasurer, on or before June 10, shall send a notice by mail to the person, firm, unincorporated association, company or corporation to whom such taxes were assessed, and which remain unpaid on June 1 of any year, to its post office address as shown by the records in the office of the county treasurer. Failure to receive any such notice shall not relieve such person, firm, unincorporated association, company or corporation defaulting in payment of personal taxes from any interest and costs attached thereto. Such notice shall state the amount of personal tax charged against the party, and notify the party that the tax may be paid by paying interest thereon from the date it became due and payable to date of payment computed under the provisions of K.S.A. 79-2004a, and amendments thereto.

If such taxes remain unpaid for a period of 14 days after mailing such notice, the county treasurer shall issue a warrant signed by the treasurer directed to the sheriff of the county, commanding the sheriff to levy the amount of such unpaid taxes and the interest thereon, together with the costs of executing the warrant and the sheriff's fees for collecting the same, upon any personal property, tangible or intangible, of the person, firm, unincorporated association, company or corporation to whom such taxes were assessed. Such warrant shall be delivered to the sheriff. Upon receipt of such tax warrant, the sheriff shall proceed to collect the taxes the same as upon execution, except that taxes levied and assessed pursuant to K.S.A. 79-329 through 79-334, and amendments thereto, shall be collected as follows:

The sheriff or county treasurer shall cause notice to be given by registered mail to the purchaser of the oil and gas from such lease of the amount of such delinquent taxes and the name of the person against whom they were assessed. From and after the receipt of such notice such purchaser shall not pay to the person owing the taxes or any of the proceeds of the sale of any oil or gas from such lease, but shall pay the proceeds to the sheriff until the full amount of such taxes and costs are paid after which the purchaser may resume the payments for such oil or gas to such person, but this exception shall not prevent the levy of an execution and sale of the leasehold interest or the physical personal property on any such lease for the payment of delinquent taxes owed by its owner. Tax warrants issued pursuant to K.S.A. 79-329 through 79-334, and amendments thereto, shall not be required to be returned prior to 24 months after issuance.

The sheriff, as soon as collecting the tax warrant, shall make a return thereof and shall make a return of all tax warrants delivered to the sheriff on or before October 1 of the year following the year in which the tax was levied except as otherwise provided by the preceding paragraph. If the warrant so returned shows that the tax has been collected, the sheriff shall pay the tax to the county treasurer. If such return shows that such tax has not been collected, the county treasurer shall file with the clerk of the district court of the treasurer's county an abstract of the total amount of unpaid taxes and interest due plus penalties and costs of executing the warrant. The clerk shall enter the total amount in the appearance docket and note the entry in general index. No fee shall be charged for making the entry. The total amount shall become a judgment in the same manner and to the same extent as any other judgment under the code of civil procedure and shall become a lien on real estate from and after the time of the filing thereof. A transcript of the judgment may be filed with the clerk of the district court in any other county and when it is entered in the manner provided above it shall become a lien upon real estate located in such county in the same manner as is provided in case of other judgments, except that no fee shall be charged for making the entry. Execution, garnishment or other proceedings in aid of execution may issue within the county or to any other county on the judgment in the same manner as on judgments under the code of civil procedure except that any real estate taken upon execution for the collection of such taxes shall be sold without appraisement. None of the exemptions provided for in the code of civil procedure shall apply to any such judgment but no such judgment secured for taxes on personal property shall be levied against a homestead.

At the time of filing the abstract of the taxes, interest, penalties and costs of executing the warrant with the clerk of the district court, the county treasurer shall serve notice, in writing, on the county attorney of such filing. It shall be the duty of the county attorney to commence such proceedings as are necessary for the collection of such judgment. If execution is not issued within five years from the date of the entry of any such judgment, or if five years shall have intervened between the date of the last execution issued on such judgment, and the time of issuing another writ of execution thereon, such judgment shall become dormant, and shall cease to operate as a lien on the real estate of the delinquent taxpayer. Such dormant judgment may be revived in like manner as dormant judgments under the code of civil procedure. Any such judgment remaining uncollected after 20 years may be allowed to become dormant if the county commissioners determine, after consideration of all relevant facts, that it is not reasonable to expect such judgment will be collected. The board of county commissioners may allow such judgment to become dormant at any time if the original amount of the judgment was less than $50.

History: L. 1876, ch. 34, § 92; L. 1895, ch. 256, § 1; L. 1913, ch. 325, § 1; R.S. 1923, 79-2101; L. 1929, ch. 286, § 1; L. 1933, ch. 310, § 2; L. 1943, ch. 301, § 3; L. 1945, ch. 360, § 2; L. 1947, ch. 454, § 1; L. 1947, ch. 455, § 1; L. 1961, ch. 451, § 1; L. 1976, ch. 145, § 243; L. 1977, ch. 109, § 40; L. 1979, ch. 312, § 5; L. 1980, ch. 308, § 6; L. 1984, ch. 147, § 21; L. 1985, ch. 319, § 2; L. 1990, ch. 349, § 2; L. 1998, ch. 188, § 9; L. 2003, ch. 146, § 9; Jan. 1, 2004.



79-2103 Sheriff to note removal of taxpayer.

79-2103. Sheriff to note removal of taxpayer. It shall be the duty of the several sheriffs of this state, in making their returns of the delinquent tax warrants to the treasurers of their respective counties, to note in their return the county to which any such delinquent taxpayer may have removed or resides, with the date of his or her removal, if he or she shall be able to ascertain such fact; and it is hereby made his or her duty to make diligent inquiry therefor.

History: L. 1876, ch. 34, § 94; March 11; R.S. 1923, 79-2103.



79-2104 Alias tax warrants to sheriff of county to which taxpayer has removed.

79-2104. Alias tax warrants to sheriff of county to which taxpayer has removed. It shall be the duty of the several county treasurers in the state, immediately after their receiving said warrants returned as provided in the preceding section, to issue an alias tax warrant, directed to the sheriff of any county in this state into which any such taxpayer may have removed or may reside, or in which his or her personal property may be found, who shall proceed to collect said taxes the same as upon execution, together with his or her costs upon the same, and after collecting the said taxes to forward the same to the treasurer of the county who issued said warrant, together with the warrant, and his or her return endorsed thereon: Provided, That if said warrant be returned unsatisfied, in whole or in part, the county treasurer may issue further alias tax warrants to the sheriff of his or her county or to the sheriff of any county in this state in which the taxpayer has personal property.

History: L. 1876, ch. 34, § 95; R.S. 1923, 79-2104; L. 1931, ch. 305, § 1; Feb. 26.



79-2106 Fees of sheriffs and treasurers.

79-2106. Fees of sheriffs and treasurers. For the services specified in the preceding sections the sheriffs shall be entitled to the same fees as they are allowed by law on executions, and the treasurers to receive for furnishing the clerk of the district court with such abstract the same fee as is provided by law for issuing tax warrants.

History: L. 1876, ch. 34, § 97; March 11; R.S. 1923, 79-2106.



79-2107 Sheriff's return of tax warrants; liability of treasurer and sheriff.

79-2107. Sheriff's return of tax warrants; liability of treasurer and sheriff. All warrants returned by the sheriff shall be endorsed with date of service, date of collection, and amount collected, and if no property is found, so state; and if any treasurer or sheriff shall fail to issue or serve and return the warrants as provided by this act, such treasurer or sheriff shall be held liable for the amount of tax upon which warrants have so failed to be issued, served or returned. The board of county commissioners shall not allow the claim for the salary of any sheriff for any month after the month of October in any year unless and until said sheriff has made return of each and every personal property tax warrant which has been issued at any time during said year.

History: L. 1876, ch. 34, § 98; R.S. 1923, 79-2107; L. 1943, ch. 301, § 4; June 28.



79-2108 Penalties and interest where injunction restraining collection dissolved.

79-2108. Penalties and interest where injunction restraining collection dissolved. In cases where the county treasurer or sheriff shall by injunction be restrained from the collection of taxes due upon personal property, and the injunction be dissolved, the county treasurer or sheriff shall collect the original taxes and penalties, with interest from the date of the injunction at the rate prescribed by K.S.A. 79-2004a, and amendments thereto.

History: L. 1941, ch. 375, § 34; L. 1980, ch. 308, § 13; L. 1992, ch. 319, § 5; July 1.



79-2109 Sale of personalty before tax paid; liens; liability.

79-2109. Sale of personalty before tax paid; liens; liability. (a) On and after January 1, 2015, if any owner of personal property sells or transfers such property to another after the date such property is assessed and before the tax thereon is paid, then the taxes on the personal property of such taxpayer which is being sold or transferred shall fall due immediately, and a lien shall attach to the property so sold or transferred. The lien shall be for an amount equal to the tax assessment for the year in which the sale or transfer is made and shall become due and payable immediately. The lien shall attach to the property and is not a personal debt of the purchaser or transferee. In no circumstance shall the purchaser or transferee be liable for any taxes owed by the seller or transferor prior to the year in which the sale or transfer occurred. Such lien shall be in preference to all other claims against such property. The county treasurer, after receiving knowledge of any such surrender or transfer, shall issue immediately a tax warrant for the collection thereof and the sheriff shall collect it as in other cases. The lien shall remain on the property and any person taking possession of the property does so subject to the lien. The one owing such tax shall be liable civilly to any person taking possession of such property for any taxes owing thereon, but the property shall be liable in the hands of the person taking possession thereof for such tax. If the property is sold in the ordinary course of retail trade it shall not be liable in the hands of the purchasers. No personal property which has been transferred in any manner after it has been assessed shall be liable for the tax in the hands of the transferee after the expiration of three years from the time such tax originally became due and payable.

(b) If, at the time of the sale, taxes on the personal property remain due and unpaid for any tax year or years prior to the year of the sale, then such unpaid taxes shall be a personal debt of the seller, subject to collection under K.S.A. 79-2017 or 79-2101, and amendments thereto, as the case may be. The county treasurer of the county where such personal property taxes remain due and unpaid shall update the records of the county treasurer to show that the seller or transferor is delinquent and owes personal property taxes levied against the seller or transferor for such previous year or years for the purposes of vehicle registration under K.S.A. 8-173, and amendments thereto.

History: L. 1943, ch. 301, § 5; L. 2014, ch. 81, § 5; July 1.



79-2111 Personalty seized by legal process; taxes as preference over other claims.

79-2111. Personalty seized by legal process; taxes as preference over other claims. If the personal property of any taxpayer be seized by any legal process and if the taxpayer does not have a sufficient amount of other property to pay the taxes which is exempt from levy and sale under such legal process, then the taxes on the personal property of such taxpayer shall at once fall due, and be paid from the proceeds of the sale of the property so taken on such legal process, in preference to all other claims against it.

History: L. 1943, ch. 301, § 6; June 28.



79-2112 Same; proceedings when property sold, seized, or attempted to be removed or sold.

79-2112. Same; proceedings when property sold, seized, or attempted to be removed or sold. If property subject to taxation be sold, seized, or attempted to be removed or sold, as described in sections 3, 4 and 5 [*] of this act before the sheriff has made his or her return thereof, or before the county clerk has turned over the tax rolls for that year to the county treasurer, then, the county assessor shall furnish the county treasurer the assessment of that person. The county treasurer shall at once levy upon the property so returned to him or her the percentage of tax levied in that county for the previous year, and collect the same as in this act provided. Should the percentage thus collected exceed the rate levied for the current year, such excess shall be returned to the person entitled thereto by the county treasurer, upon the order of the board of county commissioners. If the tax books for that year have come into the possession of the county treasurer, then, if such property be not listed therein, the county assessor shall enter the same on the tax books, and levy thereon the same percentage of tax that is levied in that county for that year, and the county treasurer shall then collect the taxes so levied as in other cases.

History: L. 1943, ch. 301, § 7; June 28.

* Sections 3, 4, and 5, evidently intended as §§ 5 and 6, see 79-2109, 79-2111.






Article 22 STATE AD VALOREM PROPERTY TAX LEVIES

79-2201 Remittance of proceeds of state property tax levies, when; disposition of same.

79-2201. Remittance of proceeds of state property tax levies, when; disposition of same. The county treasurer shall remit all moneys allocated to the state from the proceeds of tax levies imposed by K.S.A. 76-6b01, 76-6b04 and 76-6b09, and amendments thereto, except the proceeds of such tax levies imposed upon motor vehicles, to the state treasurer as provided in this section. The county treasurer, on or before October 31, January 20, March 20, June 5 and September 20 of each year, shall remit to the state treasurer the estimated amount collected for and owed to the state, except that the amount so determined and remitted shall not be less than the actual amount collected for the state as of the date which is 20 days prior to the date of remittance. Each such remittance shall be accompanied by certification which specifies the amount for each year for which the taxes were collected and are remitted. Upon receipt of such moneys, the state treasurer shall deposit the same in the state treasury and shall credit the appropriate portions of each such deposit to the Kansas educational building fund, to the state institutions building fund and to the correctional institutions building fund in accordance with the tax levies in effect under K.S.A. 76-6b01, 76-6b04 and 76-6b09, and amendments thereto, for the period for which the taxes were collected.

History: L. 1876, ch. 34, § 99; L. 1891, ch. 41, § 1; L. 1905, ch. 471, § 1; L. 1923, ch. 224, § 1; R.S. 1923, 79-2201; L. 1937, ch. 359, § 3; L. 1967, ch. 493, § 1; L. 1974, ch. 414, § 7; L. 1984, ch. 356, § 1; L. 1986, ch. 360, § 3; L. 2003, ch. 146, § 6; Jan. 1, 2004.



79-2202 Forfeiture by county treasurer for failure to pay money into state treasury.

79-2202. Forfeiture by county treasurer for failure to pay money into state treasury. If any county treasurer shall fail to pay into the state treasury any moneys in his or her hands for that purpose within the time prescribed by law, he or she shall in addition to other penalties be liable to the following: If he or she fail for the space of ten days, he or she shall forfeit to the state ten percent of the amount withheld; and if he or she fail for thirty days after such specified time, he or she shall forfeit his or her office as treasurer and be deemed guilty of embezzlement, and shall be punished in the same manner as for the larceny of the amount withheld: Provided,That if he or she can show sufficient reason for such delay he or she shall not be subject to any penalty.

History: L. 1876, ch. 34, § 101; March 11; R.S. 1923, 79-2202.



79-2203 County clerk's statement to director of accounts and reports, contents; county responsible to state for levies after making adjustments.

79-2203. County clerk's statement to director of accounts and reports, contents; county responsible to state for levies after making adjustments. On or before June 30 of each year, the county clerk shall send to the director of accounts and reports a statement showing tax information prescribed by the director of accounts and reports. Such information may include, but shall not be limited to: (1) all double and erroneous assessments abated, (2) taxes refunded, (3) additions to the tax rolls made subsequent to the certification thereof to the director of property valuation, (4) the amount of tax warrants uncollected and returned by the sheriff "not found" and "no property." Also a showing of the valuations and levy rates of personal tax warrants of prior years for which credit has been taken in previous settlements with the state, and which have been subsequently collected, and the state's share of the tax warrants thus collected. Such statement shall be signed by the county clerk and countersigned by the county treasurer. Each county is responsible to the state for the full amount of the taxes levied by law for state and other purposes, after making adjustment for the credits and additions as shown on said statement.

History: L. 1876, ch. 34, § 102; R.S. 1923, 79-2203; L. 1937, ch. 359, § 4; L. 1981, ch. 381, § 2; July 1.



79-2204 County treasurers not required to pay more than taxes collected.

79-2204. County treasurers not required to pay more than taxes collected. County treasurers shall not be required to pay into the state treasury more state taxes than shall have been actually collected by them in their respective counties.

History: L. 1876, ch. 34, § 104; March 11; R.S. 1923, 79-2204.






Article 23 SALE OF REAL ESTATE FOR TAXES

79-2301 Real estate subject to sale.

79-2301. Real estate subject to sale. All real estate on which the taxes shall not have been paid as provided by law on or before May 10 in each year, commencing with the year 1941, shall be subject to sale as hereinafter provided.

History: L. 1876, ch. 34, § 105; R.S. 1923, 79-2301; L. 1941, ch. 375, § 1; L. 2010, ch. 26, § 3; July 1.



79-2302 Listing of real estate subject to sale, contents; notice of sale, contents.

79-2302. Listing of real estate subject to sale, contents; notice of sale, contents. Between July 1 and July 10 of each year, the county treasurer shall prepare a list of all real estate subject to sale, describing the real estate in the same manner as described of record in the office of the county clerk or the register of deeds of the county in which the real estate is located. The county treasurer also shall prepare an accompanying notice stating that the county treasurer will sell the real estate described in the list to the county for the amount of the delinquent taxes and legal charges due on the real estate and that the sale will be on or after the first Tuesday of September following publication of the notice under K.S.A. 79-2303, and amendments thereto. The list shall show the names of the owners of the real estate, as shown of record in the office of the county clerk or the register of deeds of the county in which the real estate is located, the description and address, if available, of each tract or parcel of land and the total of the amount of unpaid taxes upon each tract or parcel. If any county treasurer at any time discovers that any tract or lot of real estate has not been put on the list of delinquent taxes and not sold for any preceding year, the treasurer shall be required to place the omitted tract or lot on the list of delinquent taxes for the current year, and sell the tract or lot as directed by this act in other cases.

History: L. 1876, ch. 34, § 106; R.S. 1923, 79-2302; L. 1941, ch. 375, § 2; L. 1959, ch. 385, § 1; L. 1961, ch. 452, § 1; L. 1974, ch. 435, § 1; L. 1982, ch. 166, § 2; L. 1983, ch. 321, § 1; July 1.



79-2302a Same; errors or irregularities in notices not to affect sale or title.

79-2302a. Same; errors or irregularities in notices not to affect sale or title. No irregularity or informality in the advertisement nor any error or omission in the listing of the names shall affect the legality of the sale or the title to any real estate subject to sale or sold for taxes under the act of which K.S.A. 79-2302 is amendatory, or under the act providing for judicial foreclosure and sale of realty by county.

History: L. 1959, ch. 385, § 2; June 30.



79-2303 Publication of listing of real estate subject to sale; costs.

79-2303. Publication of listing of real estate subject to sale; costs. (a) The county treasurer shall cause the notice and list prepared under K.S.A. 79-2302, and amendments thereto, to be published in the official county newspaper or in a newspaper of general circulation in the county in accordance with the provisions of K.S.A. 64-101, and amendments thereto. The notice and list shall be submitted to the newspaper on or before August 1 of each year and shall be published once each week for three consecutive weeks immediately prior to the week when the day of sale will occur. The county treasurer also shall cause a copy of the list and notice to be posted in some conspicuous place in the county treasurer's office. The cost of publication of the notice and list shall be paid from the general fund of the county, and a $15 fee for each tract or lot shall be added to the tax due for the tract or lot as part of the costs of collection. The fee shall be collected in the manner provided for the collection of the unpaid taxes.

History: L. 1876, ch. 34, § 107; R.S. 1923, 79-2303; L. 1941, ch. 375, § 3; L. 1982, ch. 166, § 3; L. 1989, ch. 294, § 2; L. 1994, ch. 68, § 4; July 1.



79-2304 Same; affidavit of publication.

79-2304. Same; affidavit of publication. Every printer who shall publish such list and notice shall immediately after the last publication thereof transmit to the treasurer of the proper county an affidavit of such publication, made by such person to whom the fact of publication shall be known. No printer shall be paid for such publication who shall fail to transmit such affidavit before the date of the sale. The county treasurer shall also make, or cause to be made, an affidavit or affidavits of the printing of such list and notice as above required; all of which shall be carefully preserved by him or her, and deposited as hereinafter specified.

History: L. 1876, ch. 34, § 108; R.S. 1923, 79-2304; L. 1941, ch. 375, § 4; Sept. 1.



79-2305 Publication of lists during years 1909 and 1910.

79-2305. Publication of lists during years 1909 and 1910. Laws 1913, chapter 221, section 1, included by reference. [Provides for payment for publication of tax-sale notice during the years 1909 and 1910 within five years after such publication. Validates all deeds issued based upon such tax-sale notice with relation to proof of publication.]

History: R.S. 1923, 79-2305.



79-2306 Time of sale; county treasurer to bid off in name of county.

79-2306. Time of sale; county treasurer to bid off in name of county.    On the day designated in the notice of sale the county treasurer shall sell the real estate on which the taxes and legal charges have not been paid, and it shall be the duty of the county treasurer of such county, to bid off in the name of the county all real estate advertised for sale for delinquent taxes for the amount of the delinquent taxes and the legal charges due thereon, including the costs of advertising and the fees for selling, and no bid shall be received by said county treasurer from any other person for the real estate so sold.

History: L. 1876, ch. 34, § 109; R.S. 1923, 79-2306; L. 1941, ch. 375, § 5; Sept. 1.



79-2315 Name in which real estate sold.

79-2315. Name in which real estate sold. When any real estate is sold for taxes, it shall not be necessary to sell it as the property of any person or persons; and no sale of any real estate for taxes shall be considered invalid on account of its having been charged on the tax roll in any other name than that of the rightful owner, but such real estate must be in other respects described on the tax roll as provided by K.S.A. 79-2316, and the taxes for which it is sold must be due and unpaid at the time of such sale.

History: L. 1876, ch. 34, § 118; R.S. 1923, 79-2315; L. 1941, ch. 375, § 6; Sept. 1.



79-2316 Description of real estate in tax proceedings.

79-2316. Description of real estate in tax proceedings. It shall be sufficient to describe real estate in all proceedings relative to assessing, advertising, selling or foreclosing the same for taxes by initial letter, abbreviations and figures, to designate the township, range, section or parts of section, and also the number of lots and blocks. All of such descriptions which shall indicate the real estate intended with ordinary and reasonable certainty and which would be sufficient between grantor and grantee in an ordinary conveyance, shall be sufficient.

History: L. 1876, ch. 34, § 119; R.S. 1923, 79-2316; L. 1941, ch. 375, § 7; Sept. 1.



79-2317 Record of sales; contents of list; duty of county treasurer in counties of less than 100,000 to furnish duplicate to county clerk; exception.

79-2317. Record of sales; contents of list; duty of county treasurer in counties of less than 100,000 to furnish duplicate to county clerk; exception. The county treasurer shall immediately after the close of the sale of real estate for taxes record a list of all real estate in a book prepared for that purpose. Said list shall contain: (1) The date of sale thereof. (2) The name of the owner or owners, if known. (3) The description of each tract or lot. (4) The name of the county as purchaser. (5) The total amount of taxes at the time of sale. (6) Columns for showing the name of person redeeming, and date of redemption. (7) Columns for showing total amount paid for redemption. (8) Columns for showing date of foreclosing and name of person to whom sold on foreclosure sale. The county treasurer of all counties having a population of less than one hundred thousand (100,000) except the county treasurer of any county having a population of more than forty thousand (40,000) and less than fifty thousand (50,000), and having an assessed tangible valuation of more than one hundred million dollars ($100,000,000), shall furnish the county clerk with a duplicate of the record of sales herein provided for.

History: L. 1876, ch. 34, § 120; R.S. 1923, 79-2317; L. 1941, ch. 375, § 8; L. 1968, ch. 86, § 1; July 1.



79-2318 Sale papers filed with county clerk.

79-2318. Sale papers filed with county clerk. The county treasurer shall file with the county clerk all affidavits, notices and papers having reference to such tax sale, to be preserved by him or her.

History: L. 1876, ch. 34, § 121; R.S. 1923, 79-2318; L. 1941, ch. 375, § 9; Sept. 1.



79-2319 Taxation and sale of real estate bid off by county; subsequent taxes and additional lien.

79-2319. Taxation and sale of real estate bid off by county; subsequent taxes and additional lien. All real estate bid off for the county at any tax sale shall continue liable to be taxed in the same manner as if they were property of individuals, and such taxes and charges shall be a lien upon such real estate; but no real estate so bid off for the county shall be sold for any taxes levied subsequent to such bid until they have been redeemed, or shall be foreclosed by the county and sold at foreclosure sale. If the subsequent taxes shall not be paid such real estate shall be advertised with, and in the same manner as, the other real estate on which the taxes are not paid, and shall be subject to the same charges as if they should be sold. The treasurer shall enter such taxes and charges in the book of tax sales of the year in which said real estate was sold to the county, opposite such real estate, and such taxes and charges shall constitute an additional lien.

History: L. 1876, ch. 34, § 122; L. 1911, ch. 327, § 1; R.S. 1923, 79-2319; L. 1941, ch. 375, § 10; Sept. 1.



79-2322 Sale in October when not sold in September; sale after injunction enjoining sale dissolved; publication notice.

79-2322. Sale in October when not sold in September; sale after injunction enjoining sale dissolved; publication notice. If any county treasurer shall unavoidably omit or fail to sell any real estate for unpaid taxes on the first Tuesday of September, he or she shall advertise and sell such real estate on the fourth Monday of October next ensuing, and such advertisement and sale shall conform in all respects to the provisions of this act, and shall be as binding and valid as if such sale had been made on the first Tuesday of September. If any real estate on which the taxes shall not have been paid has been advertised as provided by law, and has not been sold to the county by reason of any injunction or judicial proceeding, after such injunction shall have been dissolved it shall only be necessary for the county treasurer to cause to be published in some newspaper of general circulation in his or her county a notice stating that such real estate was not sold, by reason of such injunction; and such real estate shall be sold to the county at such time and place as shall therein be specified, which time shall not be less than ten days from the date of publication, said sale to be conducted in the same manner as herein provided for the sale of other real estate for delinquent taxes.

History: L. 1876, ch. 34, § 125; R.S. 1923, 79-2322; L. 1941, ch. 375, § 11; Sept. 1.



79-2323 Penalties and interest on sale after injunction dissolved.

79-2323. Penalties and interest on sale after injunction dissolved.    In case the county treasurer shall be restrained by reason of an injunction, and the injunction shall be dissolved, the treasurer, at the sale provided for in K.S.A. 79-2322, shall include all penalties and interest that would have accrued had the sale taken place at the time fixed by law.

History: L. 1876, ch. 34, § 126; R.S. 1923, 79-2323; L. 1941, ch. 375, § 12; Sept. 1.



79-2323a Sale upon dissolution of injunction; publication notice.

79-2323a. Sale upon dissolution of injunction; publication notice. In all cases where the collection of any tax has been enjoined, prior to the publication of the notice of sale of real estate for delinquent taxes, and the injunction shall be dissolved, the county treasurer shall proceed to sell to the county the real estate upon which such tax was charged, first giving two weeks notice thereof by publishing once each week for two consecutive weeks immediately prior to the date fixed for the sale in some newspaper of general circulation in said county, a notice stating the time and place of the sale and the amount of said taxes; said sale and proceedings to be conducted in the same manner as prescribed by this act for the sale of real estate for delinquent taxes.

History: L. 1941, ch. 375, § 13; Sept. 1.






Article 24 REDEMPTION OF REAL ESTATE AND REMISSION, COMPROMISE OR RESPREAD OF REAL ESTATE TAXES

79-2401a Redemption of real estate bid off by county; partial redemption; period of redemption; interest; foreclosure on expiration of period.

79-2401a. Redemption of real estate bid off by county; partial redemption; period of redemption; interest; foreclosure on expiration of period. (a) (1) Except as provided by paragraph (2) and subsection (b), real estate bid off by the county for both delinquent taxes and special assessments, as defined by subsection (c), shall be held by the county until the expiration of two years from the date of the sale, subject only to the right of redemption as provided by this section. Any owner or holder of the record title, the owner's or holder's heirs, devisees, executors, administrators, assigns or any mortgagee or the owner's or holder's assigns may redeem the real estate sold in the sale at any time within two years after the sale by paying to the county treasurer the amount for which the real estate was sold plus the interest accrued, all delinquent taxes and special assessments and interest thereon that have accrued after the date of such sale which remain unpaid as of the date of redemption and costs and expenses of the sale and redemption, including, but not limited to, abstracting costs incurred in anticipation of a tax sale.

(2) Any abandoned building or structure and the land accommodating such building or structure bid off by the county for either delinquent taxes or special assessments, or both, as defined by subsection (c), shall be held by the county until the expiration of one year from the date of the sale, subject only to the right of redemption as provided by this section. Any owner or holder of the record title, the owner's or holder's heirs, devisees, executors, administrators, assigns or any mortgagee or the owner's or holder's assigns may redeem the real estate sold in the sale at any time within one year after the sale by paying to the county treasurer the amount for which the real estate was sold plus the interest accrued, all delinquent taxes and special assessments and interest thereon that have accrued after the date of such sale which remain unpaid as of the date of redemption and costs and expenses of the sale and redemption, including, but not limited to, abstracting costs incurred in anticipation of a tax sale.

When used in this subsection "abandoned building or structure and the land accommodating such building or structure" shall mean a building or structure which, for a period of at least one year, has been unoccupied and which there has been a failure to perform reasonable maintenance of such building or structure and the land accommodating such building or structure.

(b) (1) Except as provided by paragraph (2), real estate which is a homestead under section 9 of article 15 of the Kansas Constitution and all real estate not described in subsection (a) shall be held by the county until the expiration of three years from the date of the sale and may be redeemed partially by paying to the county treasurer the amount of taxes for which the real estate was sold for one or more years, beginning with the first year for which the real estate was carried on the tax-sale book of the county plus interest at the rate prescribed by K.S.A. 79-2004, and amendments thereto, on the amount from the date the same was carried on the sale book. Upon payment and partial redemption, the time when a tax foreclosure sale may be commenced shall be extended by the number of years paid in the partial redemption.

(2) In Johnson county, real estate which is a homestead under section 9 of article 15 of the Kansas constitution and all real estate not described in subsection (a) shall be held by the county until the expiration of three years from the date of the sale and may be redeemed partially by paying to the county treasurer the amount of taxes for which the real estate was sold for one or more years, beginning with the most recent year for which the real estate was carried on the tax-sale book of the county plus interest at the rate prescribed by K.S.A. 79-2004, and amendments thereto, on the amount from the date the same was carried on the sale book.

(c) For the purpose of this act, the terms "real estate bid off by the county for both delinquent taxes and special assessments" and "real estate bid off by the county for either delinquent taxes or special assessments," or both, shall include only real estate on which there are delinquent taxes of a general ad valorem property tax nature or delinquent special assessments, or both, or other special taxes levied by a city, county or other municipality in response to a petition or request of the landowners. Upon publication of the listing of real estate subject to sale under the provisions of K.S.A. 79-2302, and amendments thereto, the clerk of any city, county or other municipality which has levied special assessments during the past 10 years shall certify to the county treasurer those listed parcels of real estate which are located within a special assessment district, but no parcel shall be so certified unless the public improvement was constructed pursuant to a petition or request of one or more landowners sufficient to authorize the improvement under the applicable statutory special assessment procedure used by the city, county or other municipality.

(d) If at the expiration of the redemption period, the real estate has not been redeemed, the real estate shall be disposed of by foreclosure and sale in the manner provided by K.S.A. 79-2801 et seq., and amendments thereto.

History: L. 1941, ch. 375, § 14; L. 1980, ch. 308, § 28; L. 1984, ch. 355, § 2; L. 1992, ch. 319, § 6; L. 1993, ch. 257, § 1; L. 1995, ch. 254, § 7; L. 2002, ch. 185, § 22; L. 2007, ch. 126, § 2; July 1.



79-2403 Certificate of redemption; entries on tax sales book.

79-2403. Certificate of redemption; entries on tax sales book. Upon redemption or partial redemption as provided in K.S.A. 79-2401a of any real estate sold for taxes and bid off by the county, the treasurer shall execute to the person so redeeming, a certificate, specifying the name of such person, the real estate so redeemed, and the amount of redemption money paid, which said redemption money shall be paid in lawful money of the United States. The treasurer shall enter on the book of tax sales, opposite such real estate, the name of the person redeeming or partially redeeming, the date of redemption, and the amount paid therefor.

History: L. 1876, ch. 34, § 129; R.S. 1923, 79-2403; L. 1933, ch. 312, § 3; L. 1941, ch. 375, § 15; L. 1968, ch. 376, § 2; July 1.



79-2415 Temporary remission and cancellation of penalties, costs and expenses up to September 1, 1941; interest rate after September 1, 1939.

79-2415. Temporary remission and cancellation of penalties, costs and expenses up to September 1, 1941; interest rate after September 1, 1939.    With respect to all lands bid off for taxes in the name of the county at the tax sale of September, 1938, or prior years, and now held by said county, the owner, holder of record title, his or her heirs, executors, administrators, assigns or mortgagee may, at any time before September 1, 1939, the taxes due and payable November 1, 1938, having been paid, redeem said land or make partial redemption thereof by paying one or more half year's tax beginning with the first year for which said land was carried on the tax-sale book of the county, without the payment of any penalties, costs, expenses or interest which are hereby remitted.

At any time before September 1, 1941, the taxes due November 1, 1938, and for subsequent years having been paid, said persons may redeem said lands or make partial redemption thereof by paying one or more one half year's tax beginning with the first year for which said land was carried on the tax-sale book of the county without paying any penalties, costs, or expenses, which are hereby remitted and by paying interest on such back tax at the rate of six percent per annum from September 1, 1939.

In case redemption as provided herein is made by a mortgage holder, the mortgagor or his or her assigns may redeem from such mortgage holder or his or her assigns upon payment of the amount of taxes paid by such mortgage holder with interest at the rate of six percent per annum from the date of redemption by such mortgage holder.

History: L. 1939, ch. 326, § 1; March 1.



79-2415a Temporary remission and cancellation of penalties, costs, expenses and interest up to September 1, 1941.

79-2415a. Temporary remission and cancellation of penalties, costs, expenses and interest up to September 1, 1941. With respect to all lands bid off for taxes in the name of the county at the tax sale of September, 1940, or prior years, and now held by said county, the owners, holder of record title, his or her heirs, executors, administrators, assigns or mortgagees may, at any time before September 1, 1941, redeem said land by paying all of the delinquent taxes thereon without the payment of any penalties, costs, expenses or interest which are hereby remitted. In case redemption as provided herein is made by a mortgage holder, the mortgagor or his or her assigns may redeem from such mortgage holder or his or her assigns, upon payment of the amount of the taxes paid by such mortgage holder with interest at the rate of six percent per annum from the date of redemption by such mortgage holder.

History: L. 1941, ch. 376, § 1; April 15.



79-2416 No tax-sale certificates issued nor tax deeds executed prior to September 1, 1939; exceptions.

79-2416. No tax-sale certificates issued nor tax deeds executed prior to September 1, 1939; exceptions. The various county treasurers shall not issue any tax-sale certificates nor shall the various county clerks execute any tax deeds prior to September 1, 1939, for lands bid off for taxes in the name of the county:Provided, That with respect to all lands bid off for taxes in the name of the county at the tax sale of September, 1938, or prior years, no tax-sale certificates nor tax deeds shall be issued or executed so long as all the current taxes beginning with taxes due November 1, 1938, have been paid: Provided, That if such lands have not been redeemed prior to September 1, 1941, tax-sale certificates and tax deeds shall be issued and executed as provided by law: And provided further, That unless such current taxes had been paid, tax-sale certificates and tax deeds shall be issued as provided by law: Provided further, That tax deeds may be executed in those instances where compromise tax-sale certificates have been assigned prior to the effective date of this act [*].

History: L. 1939, ch. 326, § 2; March 1.

* "Act" see, also, 79-2415.



79-2416a No tax-sale certificates nor tax deeds executed prior to September 1, 1941; exceptions.

79-2416a. No tax-sale certificates nor tax deeds executed prior to September 1, 1941; exceptions. The various county treasurers shall not issue any tax-sale certificates nor shall the various county clerks execute any tax deeds prior to September 1, 1941, for lands bid off for taxes in the name of the county:Provided, That if such lands have not been redeemed prior to September 1, 1941, tax-sale certificates and tax deeds shall be issued and executed as provided by law: Provided further, That tax deeds may be executed in those instances where tax-sale certificates have been assigned prior to the effective date of this act [*].

History: L. 1941, ch. 376, § 2; April 1.

* "Act" see, also, 79-2415a, 79-2416b, 79-2416c.



79-2416b Same; stay of proceedings.

79-2416b. Same; stay of proceedings. All actions for the foreclosure and sale of property for taxes as provided in article 28, chapter 79, of the General Statutes of 1935, or any acts amendatory thereof or supplemental thereto, shall be stayed and no further proceedings had until September 1, 1941.

History: L. 1941, ch. 376, § 3; April 15.



79-2416c Same; act supplemental.

79-2416c. Same; act supplemental. This act shall be supplemental to, and not amendatory of, section 79-2415 of the General Statutes Supplement of 1939.

History: L. 1941, ch. 376, § 4; April 15.



79-2416d Cancellation of real estate tax penalties and interest incurred prior to 1910.

79-2416d. Cancellation of real estate tax penalties and interest incurred prior to 1910. The state board of tax appeals shall have the authority, upon such application and proper showing as the board may require, to cancel all penalties and accrued interest on real estate taxes where such real estate taxes were incurred prior to January 1, 1910.

History: L. 1951, ch. 504, § 1; L. 2008, ch. 109, § 104; L. 2014, ch. 141, § 111; July 1.



79-2431 Action for foreclosure and sale of property of Bourbon county fair association stayed.

79-2431. Action for foreclosure and sale of property of Bourbon county fair association stayed. All actions for the foreclosure and sale of property owned by the Bourbon county fair association described as lots 1 through 10 of block 27 of the South Side Park addition to the city of Fort Scott, Bourbon county, Kansas, for delinquent and unpaid special assessments levied by the city of Fort Scott for the financing of sewer improvements and certified to the county clerk of Bourbon county for collection commencing in the year 1971 and annually thereafter, shall be stayed and no further proceedings had.

History: L. 1984, ch. 56, § 1; April 5.



79-2432 Same; redetermination of assessments; penalties and interest canceled.

79-2432. Same; redetermination of assessments; penalties and interest canceled. The board of county commissioners of Bourbon county is hereby authorized to negotiate on behalf of the Bourbon county fair association with the city of Fort Scott for the redetermination of the benefit accruing to such property and the determination of the amount of the cost of such improvement together with accrued interest thereon which should be assessed against such property. Any portion of the cost of such improvement together with the interest thereon which it is determined should not be assessed against the property of the Bourbon county fair association and which has not been assessed against other property within the benefit district may be paid by the city of Fort Scott from general funds of the city legally available for such purpose. Upon the redetermination of the amount of the assessment chargeable against the property of the Bourbon county fair association, such amount together with a number of installments to be determined by the governing body of the city shall be certified to the county clerk of Bourbon county and the amount so certified shall be collected as other taxes are collected. All penalties and accrued interest assessed against the Bourbon county fair association for failure to pay special assessments upon the property described in K.S.A. 79-2431 for the sewer improvements hereinbefore described are hereby canceled.

History: L. 1984, ch. 56, § 2; April 5.






Article 26 FLOATING AND FEDERAL LIENS

79-2601 Period of lien of tax certificate; extension.

79-2601. Period of lien of tax certificate; extension. No tax certificate issued for the sale of real estate for delinquent taxes to an individual for which no tax deed shall have been taken out shall be a lien on such real estate after the expiration of five years from the date of such sale: Provided, That whenever any extension of the time for redemption of said property is secured as provided in sections 79-2326 and 79-2401 of the General Statutes of 1935 the lien of the tax certificate shall be extended a like period of time.

History: L. 1881, ch. 114, § 1; R.S. 1923, 79-2601; L. 1933, ch. 312, § 9; L. 1937, ch. 366, § 1; April 7.



79-2602 Same; period of lien of tax certificate on real estate bid off for taxes by cities and counties; extension.

79-2602. Same; period of lien of tax certificate on real estate bid off for taxes by cities and counties; extension. When any real estate is or has been bid off for delinquent taxes to cities or counties and the tax certificate assigned, the lien thereof shall not be valid without a tax deed taken thereon after the expiration of four years from the date of such sale to the city or county where such assignment is made, more than one year prior to the expiration of four years from the sale; and when such assignment is made three or more years from the expiration of said sale, the said lien shall expire in one year after the date of such assignment, unless a tax deed be taken on such tax certificate within such time: Provided, That whenever any extension of the time for redemption of said property is secured as provided in sections one [79-2326] and two [79-2401] hereof the lien of the tax certificate shall be extended a like period of time.

History: L. 1881, ch. 114, § 2; R.S. 1923, 79-2602; L. 1933, ch. 312, § 10; June 5.



79-2603 Same; prior certificates.

79-2603. Same; prior certificates. In all cases where real property has been heretofore sold to individuals or to counties or cities for delinquent taxes, and the tax certificates assigned, the provisions of the foregoing sections shall apply to them, except that such person holding such tax certificates shall have one year after the taking effect of this act in which to take out such tax deeds.

History: L. 1881, ch. 114, § 3; May 10; R.S. 1923, 79-2603.



79-2604 Same; lien not impaired when deed fails to pass title or when real property bid off to city or county.

79-2604. Same; lien not impaired when deed fails to pass title or when real property bid off to city or county. Nothing herein shall be construed to impair the lien for taxes on real estate deeded for delinquent taxes, in case the deed shall from any cause fail to pass a title to such property; nor to impair the lien on any real property bid off to any city or county, and unassigned.

History: L. 1881, ch. 114, § 4; May 10; R.S. 1923, 79-2604.



79-2613 Federal liens; application of act thereto.

79-2613. Federal liens; application of act thereto. This act applies only to federal tax liens and to other federal liens' notices of which under any act of congress or any regulation adopted pursuant thereto are required or permitted to be filed in the same manner as notices of federal tax liens.

History: L. 1988, ch. 379, § 1; April 7.



79-2614 Same; place of filing.

79-2614. Same; place of filing. (a) Notices of liens, certificates and other notices affecting federal tax liens or other federal liens must be filed in accordance with the provisions of this act.

(b) Notices of liens upon real property for obligations payable to the United States and certificates and notices affecting the liens shall be filed in the office of the register of deeds of the county in which the real property subject to the liens is situated.

(c) Notices of federal liens upon personal property, whether tangible or intangible, for obligations payable to the United States and certificates and notices affecting the liens shall be filed as follows:

(1) If the person against whose interest the lien applies is a corporation or a partnership whose principal executive office is in this state, as these entities are defined in the federal internal revenue code of 1986 as in effect on December 31, 1987, in the office of the secretary of state;

(2) if the person against whose interest the lien applies is a trust that is not covered by paragraph (1), in the office of the secretary of state;

(3) if the person against whose interest the lien applies is the estate of a decedent, in the office of the secretary of state; and

(4) in all other cases, in the office of the register of deeds of the county where the person against whose interest the lien applies resides at the time of filing of the notice of lien.

History: L. 1988, ch. 379, § 2; April 7.



79-2615 Same; entitlement of lien to be filed.

79-2615. Same; entitlement of lien to be filed. Certification of notices of liens, certificates or other notices affecting federal liens by the secretary of the treasury of the United States or the secretary's designee, or by any official or entity of the United States responsible for filing or certifying of notice of any other lien, entitles them to be filed and no other attestation, certification or acknowledgment is necessary.

History: L. 1988, ch. 379, § 3; April 7.



79-2616 Same; duties of filing officers; methods of filing; certificate of notices on file; copies of documents on file, fees.

79-2616. Same; duties of filing officers; methods of filing; certificate of notices on file; copies of documents on file, fees. (a) If a notice of federal lien, a refiling of a notice of federal lien or a notice of revocation of any certificate described in subsection (b) is presented to a filing officer who is:

(1) The secretary of state, the secretary shall cause the notice to be marked, held and indexed in accordance with part 5 of article 9 of the uniform commercial code, and amendments thereto, as if the notice were a financing statement within the meaning of the uniform commercial code, except the notice shall remain filed for 10 years from the date of filing, if the date of filing was on or after November 5, 1990, and liens filed prior to November 5, 1990, shall remain on file for a period of four years from the close of the preceding required refiling period; or

(2) any other officer described in K.S.A. 79-2614, and amendments thereto, the officer shall endorse thereon the officer's identification and the date and time of receipt and file it alphabetically or enter it in an alphabetical index showing the name and address of the person named in the notice; the date and time of receipt, the title and address of the official or entity certifying the lien and the total amount appearing on the notice of lien.

(b) If a certificate of release, nonattachment, discharge or subordination of any lien is presented to the secretary of state for filing, the secretary shall:

(1) Cause a certificate of release or nonattachment to be marked, held and indexed as if the certificate were a termination statement within the meaning of the uniform commercial code; and

(2) cause a certificate of discharge or subordination to be marked, held and indexed as if the certificate were a release of collateral within the meaning of the uniform commercial code.

(c) If a refiled notice of federal lien referred to in subsection (a) or any of the certificates or notices referred to in subsection (b) is presented for filing to any other filing officer specified in K.S.A. 79-2614, and amendments thereto, such officer shall enter the refiled notice or the certificate with the date of filing in any alphabetical lien index.

(d) Upon request of any person, the filing officer shall issue a certificate showing whether there is on file, on the date and hour stated therein, any notice of lien or certificate or notice affecting any lien filed pursuant to this act or pursuant to the uniform federal tax lien registration act, K.S.A. 79-2608 et seq., and amendments thereto, as it existed prior to the effective date of this act, naming a particular person, and if a notice or certificate is on file, giving the date and hour of filing of each notice or certificate. Upon request, the filing officer shall furnish a copy of any notice of federal lien, or notice or certificate affecting a federal lien.

History: L. 1988, ch. 379, § 4; L. 1994, ch. 35, § 1; L. 2002, ch. 159, § 5; May 23.



79-2617 Same; filing fees.

79-2617. Same; filing fees. The filing officer shall charge the same filing and information retrieval fees and credit the amounts in the same manner as financing statements filed under part 5 of article 9 of the uniform commercial code and amendments thereto.

History: L. 1988, ch. 379, § 5; L. 2002, ch. 159, § 6; May 23.



79-2618 Same; uniform application and construction.

79-2618. Same; uniform application and construction. This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

History: L. 1988, ch. 379, § 6; April 7.



79-2619 Same; citation of act.

79-2619. Same; citation of act. This act may be cited as the uniform federal lien registration act.

History: L. 1988, ch. 379, § 7; April 7.






Article 27 LEASING OF REAL ESTATE BID IN AT FORECLOSURE SALE BY COUNTY

79-2706 Lease of real estate bid in by county; period of lease.

79-2706. Lease of real estate bid in by county; period of lease. Where real estate is foreclosed and sold for taxes, and bid in at such foreclosure sale for the county and the board of county commissioners have been unable to sell the same for a price which they deem adequate, the board of county commissioners may lease such real estate for a period of not to exceed one year, and may continue to so lease the same until the board of county commissioners shall sell the same.

History: L. 1941, ch. 375, § 30; Sept. 1.



79-2707 Receipt upon payment of rental price; execution of lease.

79-2707. Receipt upon payment of rental price; execution of lease. Upon the payment by the lessee of any such real estate of the rental price therefor to the county treasurer, it shall be the duty of the county treasurer to issue his or her receipt in duplicate therefor, one of which shall be retained in his or her office and the other shall be delivered to the lessee, and upon presentation by him or her of said duplicate receipt to the county clerk, it shall be the duty of the county clerk to prepare a written lease of said real estate to such lessee, which lease shall be signed by the chairman of the board of county commissioners, and attested by the county clerk under the seal of his or her office.

History: L. 1941, ch. 375, § 31; Sept. 1.



79-2708 Credit of rental money to county general fund.

79-2708. Credit of rental money to county general fund. The county treasurer upon the payment to him or her of any such rental money, after deducting the costs and expenses incident thereto, shall enter the same upon the books of his or her office to the credit of the county general fund.

History: L. 1941, ch. 375, § 32; L. 1943, ch. 302, § 1; L. 1945, ch. 362, §9; April 1.



79-2709 List of real estate subject to lease.

79-2709. List of real estate subject to lease. The county treasurer, upon request by the board of county commissioners, shall furnish to the county clerk a list of the real estate in his or her county subject to lease under the provisions of this act.

History: L. 1941, ch. 375, § 33; Sept. 1.






Article 28 JUDICIAL FORECLOSURE AND SALE OF REAL ESTATE BY COUNTY

79-2801 Action to enforce lien for unredeemed real estate bid in by county; summons; service by publication; assistance by city in foreclosure proceedings, when.

79-2801. Action to enforce lien for unredeemed real estate bid in by county; summons; service by publication; assistance by city in foreclosure proceedings, when. (a) Except as provided by K.S.A. 79-2811, and amendments thereto, whenever real estate has been or shall be sold and bid in by the county at any delinquent tax sale and remains unredeemed on September 1 of the second year after the sale, or any extension thereof as provided by subsection (b) of K.S.A. 79-2401a, and amendments thereto, or whenever real estate described by subsection (a)(2) of K.S.A. 79-2401a, and amendments thereto, has been or shall be sold and bid in by the county at any delinquent tax sale and remains unredeemed on September 1 of the first year after the sale, the board of county commissioners shall order the county attorney or county counselor and it shall be the duty of the county attorney or county counselor to institute an action in the district court, in the name of the board of county commissioners, against the owners or supposed owners of the real estate and all persons having or claiming to have any interest therein or thereto, by filing a petition with the clerk of the court. The board of county commissioners may provide for special legal and other assistance necessary to secure the timely performance of duties required by this act. Whenever the real estate involved is a mineral interest in land which has been severed from the fee, the bringing of the action for the foreclosure of the mineral interest shall be within the discretion of the board of county commissioners. Whenever the aggregate assessed valuation of the real estate subject to sale is less than $300,000, or the aggregate amount of delinquent taxes, including special assessments, is less than $10,000, the bringing of the action shall be within the discretion of the board of county commissioners. The petition shall contain a description of each tract, lot or piece of real estate including, if in a city of the first or second class, the street number or location. The petition shall state, as far as practicable, the amount of taxes, charges, interest and penalties chargeable to each tract, lot or piece of real estate, the name of the owner, supposed owner and party having or claiming to have any interest therein or thereto, and giving the year the real estate was sold for delinquent taxes under the provisions of K.S.A. 79-2302, and amendments thereto. The petition shall request that the court determine the amount of taxes, charges, interest and penalties chargeable to each particular tract, lot or piece of real estate, the name of the owner or party having any interest therein. The petition also shall request that the court adjudge and decree the amount due to be a first and prior lien upon the real estate and that the same be sold at public sale for the satisfaction of the lien, costs, charges and expenses of the proceedings and sale and other necessary relief. The petition shall be filed in duplicate and a copy delivered by the clerk to the county treasurer, who thereafter shall accept no payments of taxes upon the real estate included in the petition except as provided by K.S.A. 79-2801 to 79-2810, inclusive, and amendments thereto.

A summons shall be issued and personally served or publication made as provided in other cases under the code of civil procedure. If service is made by publication, the notice, in addition to the requirements prescribed by the code of civil procedure, shall contain a description of the real estate. Any member of the board of county commissioners, county attorney or county counselor who fails to perform the duties required by this section shall forfeit the office held by the officer. Any person may secure enforcement of the provisions of this act through mandamus. Such proceeding shall be initiated by filing a petition in a court of competent jurisdiction.

(b) The governing body of any city may provide for the rendering of legal and other assistance to the county attorney or county counselor to secure the expeditious judicial foreclosure of real estate on which there is unredeemed delinquent tax liens, including delinquent special assessments. The provision of such services by the city shall not relieve any county officer of the requirement to perform the duties required by this act. The actual and necessary costs incurred by a city in providing such assistance shall be considered as costs incident to the sale of the real estate and the city may be reimbursed therefor from the proceeds of the sale in an amount apportioned pursuant to K.S.A. 79-2805, and amendments thereto.

(c) If the board of county commissioners fails to initiate proceedings for a judicial tax foreclosure sale on property located within the corporate limits of a city and if the taxes on such property have remained delinquent for at least three years after such property first becomes eligible for sale by the county at a judicial tax foreclosure sale pursuant to K.S.A. 79-2801 et seq., and amendments thereto, the governing body of the city in which such property is located may initiate a judicial tax foreclosure sale on such property. The governing body of such city shall have the same powers and duties of the board of county commissioners under K.S.A. 79-2801 et seq., and amendments thereto, which are necessary to effectuate the sale of such property. The city attorney of such city shall have the same powers and duties of the county attorney or county counselor under K.S.A. 79-2801 et seq., and amendments thereto, relating to the judicial tax foreclosure sale of such property. All other county officers shall perform the duties prescribed by law relating to the sale of such property in the same manner as if such sale had been initiated by the board of county commissioners.

History: L. 1901, ch. 392, § 1; R.S. 1923, 79-2801; L. 1931, ch. 306, § 1; L. 1933, ch. 312, § 11; L. 1941, ch. 375, § 16; L. 1945, ch. 362,§ 1; L. 1949, ch. 477, § 1; L. 1968, ch. 398, § 4; L. 1984, ch. 355,§ 3; L. 1985, ch. 320, § 1; L. 1986, ch. 379, § 1; L. 1992, ch. 320, § 4; L. 1993, ch. 257, § 2; L. 2001, ch. 214, § 2; July 1.



79-2802 Joinder of parties defendant; decree as to.

79-2802. Joinder of parties defendant; decree as to. In such action the county attorney or county counselor may join as many parties as defendants as there are parties interested in the real estate described in the petition, whether such defendants are jointly interested in the property described or not, and may unite in one action all persons having or claiming to have any interest in any of the real estate described; but the court in its decree shall ascertain and determine the amount of taxes, charges, penalties and interest to the date of the filing of the petition, chargeable to each particular tract, lot, or piece of real estate, and in the decree state the name or names of the particular defendant or defendants who has or who appears to have any interest in the tract, lot or piece of real estate upon which a lien is fixed by order of the court.

History: L. 1901, ch. 392, § 2; R.S. 1923, 79-2802; L. 1941, ch. 375, § 17; L. 1945, ch. 362, § 2; L. 1968, ch. 398, § 5; July 1.



79-2802a Receivership.

79-2802a. Receivership. If any tract, lot or piece of real estate mentioned and described in the petition filed as aforesaid has any rental or usable value, it shall be the duty of the court or judge, on application of the county attorney or county counselor, and such fact being made to appear by affidavit, to forthwith appoint a receiver, as in other cases, who shall take possession of such property and collect the rents and profits therefrom, and to care for such property under the order of the court or judge; and such rents and profits, after deducting necessary expenses and disbursements for repairs, insurance, and the expenses of the receiver, shall be applied in payment of the taxes on such property, as hereinbefore provided.

History: L. 1941, ch. 375, § 18; L. 1968, ch. 398, § 6; July 1.



79-2803 Joinder of issues; trial; judgment; redemption before day of sale; duties of clerk and sheriff; apportionment of costs, charges and expenses.

79-2803. Joinder of issues; trial; judgment; redemption before day of sale; duties of clerk and sheriff; apportionment of costs, charges and expenses. Issues may be joined in said action as in other civil actions, but after such issues are so joined said actions shall stand for trial and shall have precedence over all other actions except criminal cases and it shall be the duty of such district court, in as summary way as possible, to investigate and to decide what taxes, charges, interest, and penalty thereon, to the date of the filing of the petition, shall have been legally assessed and charged on such tract, lot, or piece of real estate, and to render judgment therefor, together with the interest, charges and penalty thereon, as provided by law, together with and including in such judgment any taxes, interest charges and penalties which became a lien on such tract, lot, or piece of real estate after the filing of the petition in the same manner as if set out in the petition, together with the cost and expenses of the proceeding and sale and to charge the same as a first and prior lien on said tract, lot, or piece of real estate, subject, however, to valid covenants running with the land and to valid easements of record or in use, whether the holder thereof appears or not, and to order the sale of the said real estate for the payment of such taxes, charges, interest and penalty and the costs, and expense of such proceedings and sale; which sale shall be made and conducted as hereinafter provided: Provided, That any person interested in any tract, lot or piece of real estate as owner or holder of the record title, his or her heirs, devisees, executors, administrators, assigns, or any mortgagee or his or her assigns may before the day of sale hereinafter provided for, make redemption in the following manner: Such redemptioner, his or her agent or attorney shall file with the clerk of the court an application to redeem, identifying the parcel to be redeemed, and paying to said clerk, to cover its equitable share of all costs and expenses of the proceedings and sale, such amount as the court may order, or if no order be made then an amount equal to five percent of the amount set forth in the petition as the lien for taxes, charges, interest and penalties chargeable to each tract, lot or piece of real estate plus such charges if any as may be chargeable separately against said parcel.

Upon receipt of such payment the clerk shall issue a receipt therefor which shall be forthwith exhibited to the county treasurer, who shall forthwith calculate the amount of taxes, charges, interest and penalties chargeable against said real estate as of such date, which amount shall be forthwith paid to said treasurer, who shall thereupon issue in triplicate a certificate showing such redemption, one copy of which he or she shall forthwith deliver to the clerk of the district court, the other to such redemptioner, and the third to the county attorney. Such payments shall be a full satisfaction and redemption of such tract, lot or piece of real estate from the lien and shall stay all further proceedings for the collection of such lien as against the particular tract, lot or piece of real estate so redeemed.

The clerk shall immediately upon receipt of such certificate make an entry upon the records in his or her office opposite such case showing that the lien as to such tract, lot or piece of real estate has been redeemed. If an order of sale has been issued the clerk shall thereupon issue and deliver to the sheriff a statement reciting such redemption specifically identifying the tract, lot or piece of real estate redeemed and thereupon the sheriff shall strike such lot, tract or piece of real estate from the execution or order of sale and shall not include it in the sale, and upon making return of the execution or order of sale he or she shall attach thereto such statement.

The court shall as soon as practicable after the sale equitably apportion the cost and charges, and the expenses of the proceedings and sale to each tract, lot or piece of real estate, and the total costs, charges and expenses of the proceedings and sale, less the amount thereof paid by redemptioners shall be deducted from the gross sum received from the sale of all of said lots, tracts, and pieces of real estate, and the balance shall be equitably apportioned to each tract, lot, or piece of real estate that sold for more than its share of the costs, charges, and expenses of the proceedings and sale, and tax liens on all real estate sold or redeemed in said action shall be satisfied and discharged of record.

If any lot, tract or piece of real estate sells for more than the judgment lien for the taxes, interest, penalty, and charges plus its share of the costs, charges and expenses of the proceedings and sale, such excess shall be ordered by the court paid upon due proof to the owner or party entitled thereto.

History: L. 1901, ch. 392, § 3; R.S. 1923, 79-2803; L. 1941, ch. 375, § 19; L. 1943, ch. 302, § 2; L. 1945, ch. 362, § 3; April 1.



79-2803a Sale of lots or tracts as unit.

79-2803a. Sale of lots or tracts as unit. Lots or tracts may be sold or transferred as a single group or unit or in more than one group or unit either:

(a) Upon the motion of any party to the action and the court grants such motion by order after making a finding that any two or more lots or tracts constitute a single unit for usual uses and will sell for a higher price if sold together; or

(b) by the county, without a court order, if such lots or tracts previously have been offered at public auction for delinquent property taxes, but which did not sell at the previous public auction.

History: L. 1943, ch. 302, § 3; L. 2002, ch. 185, § 20; June 6.



79-2803b Order and conduct of sale authorized by 79-2803a.

79-2803b. Order and conduct of sale authorized by 79-2803a. (a) As a part of an order issued pursuant to K.S.A. 79-2803a, and amendments thereto, and upon application of the county, a court may authorize the county to dispose of one or more lots or tracts by negotiated public or private sale or transfer if the court finds that such property or properties had been included as a part of a prior judgment and order of sale and had not been purchased at the sale.

(b) Any sale or transfer authorized pursuant to subsection (a), shall be conducted in accordance with this subsection. The county may negotiate the sale or transfer of the property on such terms and conditions it deems advisable and shall publish notice of the proposed sale or transfer in the official county newspaper. Such notice shall describe the property and shall state the name of the purchaser or recipient and the sales price or other consideration, or shall state the other manner of transfer. The notice also shall state the date, time, and general location of the hearing to confirm the sale or transfer of the property. The purchaser or recipient of the property shall execute an affidavit pursuant to the provisions of K.S.A. 79-2804h, and amendments thereto, and the county may not sell or transfer of the property to any person who is prohibited from purchasing the property under the provisions of K.S.A. 79-2812, and amendments thereto. Any sale or transfer of real estate by the county under this section shall be subject to a hearing upon and order of confirmation by the court and, thereafter, shall be conveyed to the purchaser or recipient by the sheriff of the county, who shall issue a sheriffs deed, in conformance with K.S.A. 79-2804, and amendments thereto, upon receipt of the courts order confirming the sale or transfer of the property. The deed shall convey the property with all rights provided by K.S.A. 79-2804, and amendments thereto.

History: L. 2002, ch. 185, § 21; June 6.



79-2804 Order of sale; publication notice; auctioneer may be employed; procedure for bidding in behalf of county; deed, execution and recordation.

79-2804. Order of sale; publication notice; auctioneer may be employed; procedure for bidding in behalf of county; deed, execution and recordation. After the rendition of such judgment there shall be issued by the clerk of the district court to the sheriff of the county an execution or order of sale, which shall describe each tract, lot or piece of real estate mentioned and described in such judgment or decree, on which the lien has not been paid, with the amount of lien charged to each tract, lot or piece of real estate and the costs, charges and expenses of the proceedings and sale chargeable to each piece, lot or tract, in such amount as the court may order. If no order is made, then a sum equal to 5% of the amount set forth in the petition as the lien for taxes, charges, interest and penalties chargeable to each tract, lot or piece of real estate, with the name of the ascertained owner thereof, as disclosed by the judgment or decree, with the command to advertise and sell the real estate described therein. Such order of sale shall be delivered to the sheriff of the county, who shall thereupon cause notice of sale to be published once each week for three consecutive weeks in some newspaper of general circulation in the county, in accordance with the provisions of K.S.A. 64-101, and amendments thereto. The notice shall describe each tract, lot or piece of real estate to be sold and the lien for which it is to be sold, as determined by the judgment of the court and fix the date of sale, which shall not be less than 30 days from the date of the first publication. The notice shall state that the sale will be held at the front door of the courthouse in the county or shall identify some other location in the county where the sale will be held, as selected by the chief judge of the judicial district in which the county is located.

On the day fixed for the sale by such notice, the sheriff shall offer each such tract, lot or piece of real estate for sale, separately, and the same shall be sold at public auction for the highest and best bid obtainable therefor. The sheriff may employ an auctioneer for such reasonable compensation as may be determined by the court, to be allowed as a part of the costs and expenses of the proceedings and sale. The sheriff or such other person as may be authorized by the board of county commissioners, if directed by the county commissioners, may bid at such sale in the name of the county such amount as the county commissioners authorize. No bid in behalf of such county shall be accepted in excess of the amount of the judgment lien and interest thereon, as provided by law, plus the costs, charges and expenses of the proceedings and sale as set forth in the execution or order of sale. If the county is the successful bidder the costs, charges and expenses of the proceeding and sale set forth in the execution and order of sale shall be paid by the county to the clerk of the district court and charged to the county general fund. If such sale, for want of time, cannot be completed on the day fixed by the notice, it may be adjourned from day to day until completed.

The sheriff shall make return to the clerk and the same, as soon as practicable, shall be examined by the court, and if found by the court to be regular, it shall be confirmed, and the sheriff ordered to forthwith execute to the purchasers at such sale a good and sufficient deed therefor.

If one person or the county purchases more than one tract, lot or piece of real estate, the same may be included in one deed. The deed shall be executed by the sheriff and acknowledged before the clerk of the district court. No particular form of deed shall be required. It shall be sufficient if it shows the date of sale, a description of the property conveyed, the amount for which each tract, lot or piece of real estate was sold, the name of the purchaser, the date such sale was confirmed by the court and the title of the suit in which the tax lien was foreclosed. The deed shall be filed for record, by the sheriff at the time the deed is executed, in the office of the register of deeds of the county where such real estate is situated.  Any fee or charge for such filing shall be collected from the successful bidder at the time of sale and deposited with the register of deeds at the time of recording. When the deed is filed it shall vest in the purchaser or grantee therein named, as against all persons, including, but not limited to, corporations and municipal corporations, parties to such proceedings, a fee simple title thereto, subject only to valid covenants running with the land and valid easement of record in use and subject to taxes and interest which have become a lien thereon, subsequent to the date upon which such judgment was rendered. Such deed shall be prima facie evidence of the regularity of all proceedings prior to the date of filing the same for record.

After the sale and confirmation thereof by the court, an execution shall issue, upon praecipe of the county attorney, county counselor or the purchaser, requiring the officer to deliver possession of the real estate, particularly describing it, to the parties entitled thereto, including the county. When the deed is executed to the county by the sheriff, it shall be filed for record forthwith in the office of the register of deeds. Thereupon the assessed valuation of such real estate shall be eliminated from the assessment and tax rolls until such time as such real estate is sold as provided by K.S.A. 79-2804f, and amendments thereto.

History: L. 1901, ch. 392, § 4; R.S. 1923, 79-2804; L. 1941, ch. 375, § 20; L. 1943, ch. 302, § 4; L. 1945, ch. 362, § 4; L. 1968, ch. 398, § 7; L. 1972, ch. 371, § 1; L. 1978, ch. 399, § 1; L. 1989, ch. 294, § 3; L. 1999, ch. 57, § 72; July 1.



79-2804a Sale of school lands; bond.

79-2804a. Sale of school lands; bond. When school lands are sold on foreclosure for taxes a deed shall not be given to the purchaser until he or she shall have paid all the installments and the interest due thereon at the time, and shall have given a bond as required from the purchaser in the first instance; and upon filing such bond with the county clerk a deed shall be given to the purchaser.

History: L. 1941, ch. 375, § 21; Sept. 1.



79-2804b Actions to open, vacate or modify foreclosure proceedings; time limitations.

79-2804b. Actions to open, vacate or modify foreclosure proceedings; time limitations. Legal or equitable actions or proceedings may be brought to open, vacate, modify or set aside any judgment rendered for taxes, interest and costs or any order of sale made under the provisions of K.S.A. 79-2803, or amendments thereto, or any sale made under the provisions of K.S.A. 79-2804, or any amendments thereof, but every such action or proceeding, including those brought to set aside judgments on the grounds and in the manner prescribed by the code of civil procedure, must be commenced within twelve months after the date the sale of the real estate, which was affected by such judgment, order of sale or sale, was confirmed by the court. The time limitation herein fixed for the bringing of any such action or proceeding shall be construed as a condition precedent to the bringing of any such action or proceeding and shall not be construed as a statute of limitations.

The petition in every such action or proceeding shall show that such action or proceeding was commenced within the time herein limited. If any such action or proceeding is not commenced within the time herein limited, or if the petition in any such action or proceeding shall not show that such action or proceeding was so commenced, the court shall have no jurisdiction of such action or proceeding. The provisions of this section shall apply to all judgments, orders of sale, and sales whether the purchaser at the foreclosure sale be the county or an individual.

History: L. 1941, ch. 375, § 22; L. 1945, ch. 362, § 5; L. 1949, ch. 478, §1; April 15.



79-2804c Refund of purchase money, taxes and charges when foreclosure sale adjudged to be invalid; interest; quitclaim deed.

79-2804c. Refund of purchase money, taxes and charges when foreclosure sale adjudged to be invalid; interest; quitclaim deed. If after the sale of real estate on foreclosure for taxes it shall be adjudged that the sale on foreclosure was invalid or void, the board of county commissioners shall by proper order cause the money paid therefor on the sale, together with such subsequent taxes and charges paid thereon by the purchaser or such purchaser's assigns to be refunded, with interest on such amount at the rate prescribed by K.S.A. 79-2004, and amendments thereto, upon the delivery of a quitclaim deed from the party holding under the sheriff's deed, executed to such person or persons as the commissioners shall direct in such order. In all such cases no interest shall be allowed after the person claiming under the sheriff's deed shall have received actual notice that such deed has been adjudged invalid or void.

History: L. 1941, ch. 375, § 23; L. 1980, ch. 308, § 29; L. 1992, ch. 319, § 7; July 1.



79-2804d Refund of amount paid to state, township, city or school district, when money so refunded by county.

79-2804d. Refund of amount paid to state, township, city or school district, when money so refunded by county. When any sale of real estate on foreclosure shall be set aside as invalid or void and money and interest have been refunded thereon, or when any refunding shall have been made under the provisions of law, the proportions thereof which have been paid as taxes to the state, township, city, school district, or other taxing districts, with interest as provided in K.S.A. 79-2804c, or amendments thereto, and costs thereon, shall be refunded to the county, and on the next settlement thereafter the county treasurer of such county shall be credited therewith, on the certificate of the board of the county commissioners.

History: L. 1941, ch. 375, § 24; L. 1945, ch. 362, § 6; April 1.



79-2804f Record of real estate acquired by county; sale by county; removal and sale of improvements, when; reduction of price and sale six months after confirmation of sale; advertisement; bids; deed; assessment and entry on tax rolls.

79-2804f. Record of real estate acquired by county; sale by county; removal and sale of improvements, when; reduction of price and sale six months after confirmation of sale; advertisement; bids; deed; assessment and entry on tax rolls. (a) The county commissioners shall keep a record of all real estate acquired by the county under the provisions of K.S.A. 79-2804, and amendments thereto, showing: The case by name, title and number, together with the date of filing of the petition and of the sale and identifying the tract, lot or piece of real estate described therein; the amount of judgment lien and the amount set forth in the order of sale of the charges, costs and expenses of the proceeding and sale paid by the county. Such record shall upon request be open to inspection at all reasonable times.

(b) Except as provided by subsection (c), such real estate shall be sold by the board of county commissioners of the county at private or public sale for cash in hand; the consideration for the purchase to be at least the original amount of the judgment lien and interest thereon as provided by law, plus the amount of costs set forth in the order of sale and plus any and all subsequent taxes and special assessments on  such real estate that were not included in such judgment. If in the discretion of the board of county commissioners it is deemed necessary to prevent a menace to the public health or welfare, or that repair or rehabilitation of any structures thereon would be economically unsound, the board may remove or cause to be removed any such improvements upon any property acquired by the county under the provisions of this act. The board of county commissioners may sell all or any of the salvaged materials therefrom at public or private sale, and after first deducting the cost of such removal, shall credit the remainder of such proceeds to the county general fund. Any deficiency shall be charged to such general fund.

If, at the end of six months from and after the confirmation of the sale to the county to any of the real estate, any of the real estate remains unsold, the board of county commissioners may reduce the price therefor and sell the same after first advertising the same once each week for three consecutive weeks in the county describing the real estate, giving the location thereof and requesting sealed bids therefor on or before a specified date and the board shall accept the highest cash bid received. The board of county commissioners may reject bids in an amount less than the current market value of the real estate and if no bid is accepted or received, such board may sell the same for such sum that, in the board's judgment, would be the market value thereof, but no such sale shall be made for an amount less than the best bid received, if any, and rejected. The board of county commissioners, at any time after the end of six months from and after the confirmation of the sale to the county and after advertising such real estate at least three times in the official county paper and such other papers as the board shall direct, describing the same, giving the general location thereof, and the time and place of sale, may sell such real estate at public auction for cash in hand to the highest bidder therefor.

All real estate sold by the county as provided in this subsection shall be conveyed to the purchaser by a good and sufficient deed by the county clerk of the county upon a written order from the board of county commissioners. Such order shall be deemed conclusive evidence of the compliance with this section in any action challenging the validity of such deed. Immediately upon the execution of any such deed, the county clerk shall assess the real estate so conveyed and enter the valuation thereof on the assessment and tax rolls.

(c) Any property acquired by the board of county commissioners pursuant to K.S.A. 79-2804, and amendments thereto, may be transferred to the county land bank as provided by K.S.A. 1997 Supp. 19-26,108.

History: L. 1941, ch. 375, § 26; L. 1943, ch. 302, § 5; L. 1945, ch. 362, §7; L. 1951, ch. 492, § 1; L. 1969, ch. 444, § 1; L. 1996, ch. 264, § 23; July 1.



79-2804g Sales of real estate to certain persons prohibited; exceptions.

79-2804g. Sales of real estate to certain persons prohibited; exceptions. (a) Whenever any tract, lot or piece of real estate is offered for sale at public auction pursuant to K.S.A. 79-2804, and amendments thereto, such tract, lot or piece of real estate shall not be sold, either directly or indirectly, to:

(1) Any person having a statutory right to redeem such real estate prior to such sale, pursuant to the provisions of K.S.A. 79-2803, and amendments thereto, except that this paragraph (1) shall not prohibit sale to any person or such person's assignee who held an interest in such real estate as mortgagee of record at the time of the sale;

(2) any parent, grandparent, child, grandchild, spouse, sibling, trustee or trust beneficiary who held an interest in a tract as owner or holder of the record title or who held an interest at any time when any tax constituting part of the county's judgment became due; or

(3) with respect to a title holding corporation, any current or former stockholder, current officer or director, or any person having a relationship enumerated in paragraph (2) to such stockholder, officer or director.

(b) If any such real estate is acquired by a county pursuant to K.S.A. 79-2804, and amendments thereto, and, at the end of six months from and after confirmation of such sale to the county, such real estate is advertised for sale at public auction, as provided in K.S.A. 79-2804f, and amendments thereto, such real estate shall not be sold, either prior to or at such auction, to any person having a statutory right to redeem such real estate, under the provisions of K.S.A. 79-2803, and amendments thereto, for an amount less than the original judgment lien and interest thereon, plus the costs, charges and expenses of the proceedings and sale, as set forth in the execution and order of sale issued pursuant to K.S.A. 79-2804, and amendments thereto.

(c) If any tract, lot or piece of real estate purchased at public auction pursuant to K.S.A. 79-2804, and amendments thereto, is transferred, sold, given or otherwise conveyed to any person who had a statutory right to redeem such real estate prior to such sale pursuant to K.S.A. 79-2803, and amendments thereto, within 10 years of the date of the public auction, such person shall be liable for an amount equal to the original judgment lien and interest thereon from the date of the public auction, except that this subsection shall not apply to any person or such person's assignee who held an interest in such real estate as mortgagee of record at the time of the sale.

(d) The provisions of this section shall apply to the sale or conveyance of any real estate by a county land bank established pursuant to K.S.A. 19-26,104, and amendments thereto.

History: L. 1971, ch. 305, § 1; L. 1989, ch. 294, § 4; L. 1994, ch. 200, § 3; L. 1995, ch. 254, § 8; L. 1998, ch. 188, § 5; L. 2003, ch. 156, § 7; July 1.



79-2804h Confirmation of sale of property under 79-2804; affidavit required.

79-2804h. Confirmation of sale of property under 79-2804; affidavit required. No sale of real estate as provided for in article 28 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, shall be confirmed as provided for in K.S.A. 79-2804, and amendments thereto, until the purchaser at the sale files with the clerk of the court, an affidavit stating that the purchase of the real estate was not made, either directly or indirectly, for any person having the statutory right to redeem, other than any person or such person's assignee who held an interest in such real estate as mortgagee of record at the time of the sale.

History: L. 1971, ch. 305, § 2; L. 2003, ch. 156, § 8; July 1.



79-2804i Purchase by city of property offered for sale under 79-2804.

79-2804i. Purchase by city of property offered for sale under 79-2804. Cities are hereby granted the authority to buy real estate offered for sale pursuant to K.S.A. 79-2804 if special assessments have been levied by the city on such real estate and remain due and unpaid at the time of such sale. Such authority shall be exercised by a representative of the city, as authorized and directed by the governing body thereof, who may bid at such sale an amount equal to any other bid received not to exceed the amount of the judgment lien, including the unpaid special assessments levied by the city, and interest thereon as provided by law plus the cost, charges and expenses of the proceedings and sale as set forth in the execution of order of sale. If the city is the successful bidder, it shall be required to pay the delinquent real estate taxes plus the costs and expenses of sale, but shall not be required to pay any delinquent special assessments which are a result of improvements made or work done by or on behalf of the city or any interest and penalties on said delinquent special assessments.

History: L. 1976, ch. 64, § 1; L. 1978, ch. 400, § 1; July 1.



79-2805 Apportionment of proceeds of sale.

79-2805. Apportionment of proceeds of sale. The proceedings so authorized by this act in the name of the board of county commissioners of the county shall be for the benefit of the state of Kansas, any city, township, school district or other taxing unit interested in such taxes to be recovered. The balance equitably apportioned to each tract, lot or piece of real estate as provided in K.S.A. 79-2803, and amendments thereto, shall be paid by the clerk of the district court to the county treasurer, who shall prorate to each fund, if practicable, its proportionate interest in the entire lien for taxes and interest included in the foreclosure action. If the court shall find such proration impracticable, distribution shall be made among the various funds in such proportion as the court shall direct. If the proceeds of the sale of any particular tract, lot or piece of real estate sold by the board of county commissioners after the county has bid the same in at the tax foreclosure sale shall not equal or shall exceed the amount necessary to pay the entire lien for taxes, interest and costs which were included in the foreclosure action plus any and all subsequent taxes and special assessments and interest on said real estate due and unpaid at the time of such sale, the amount collected shall be apportioned as follows:

(a) First in the payment of the advertising, commission and other costs incident to the sale;

(b) the balance prorated, if practicable to each fund, in proportion to its interest in the entire lien for taxes and interest which were included in the foreclosure action.

If such proration is impracticable such balance shall be prorated to each fund on the basis of the levy made for the year in which such sale is made by the county. Prorations and distributions shall be made only as and when the county receives said funds upon final sale, unless said county decides to use said real estate for county purposes; in that event it shall cause all taxes other than taxes levied by the county to be paid forthwith to the taxing unit that levied the same. The county treasurer at the time of making his or her proration and distribution shall cancel all taxes charged against such real estate which were due and unpaid at the time such sale or resale was made and shall issue his or her receipt therefor.

History: L. 1901, ch. 392, § 5; R.S. 1923, 79-2805; L. 1941, ch. 375, § 27; L. 1943, ch. 302, § 6; L. 1945, ch. 362, § 8; April 1.



79-2808 Amount of state tax uncollected certified to director of accounts and reports; credit; penalty for unlawful certification.

79-2808. Amount of state tax uncollected certified to director of accounts and reports; credit; penalty for unlawful certification. The county treasurer of any county in which any real estate has been sold for less than the full amount of the taxes, penalties, interest and costs under the provisions of K.S.A. 79-2804 or 79-2804f, shall certify to the director of accounts and reports the amount of the proper proportion of state tax thus uncollected and the county shall be entitled to credit therefor, and the director of accounts and reports and treasurer of state shall credit the county with the amounts of the same: Provided,That any county treasurer who shall willfully certify to the director of accounts and reports any amount for which the county is not entitled to credit shall be adjudged guilty of a misdemeanor, and, upon conviction, be punished by a fine in double the amount thus incorrectly certified.

History: L. 1941, ch. 375, § 28; Sept. 1.



79-2809 Sale, redemption, conveyance, foreclosure and sale of real estate begun under prior statutes.

79-2809. Sale, redemption, conveyance, foreclosure and sale of real estate begun under prior statutes. All tax foreclosure actions begun prior to the effective date of this act shall be completed in conformity with the laws in effect prior to such date, and in all cases where tax sale certificates are held by persons other than the county, the redemption and conveyance of lands governed thereby shall be governed by the law in force prior to the effective date of this act. In all other cases the provisions of this act shall govern, but no suit for the foreclosure of tax liens on lands first bid off by the county at the tax sale held in September, 1940, or any prior year, shall be filed until the expiration of four years from the date of the first sale from which said land has not been redeemed.

History: L. 1941, ch. 375, § 29; Sept. 1.



79-2810 Action to enforce lien for delinquent taxes upon real estate bid in by counties over 300,000; county counselor duties; employment and compensation of abstracters.

79-2810. Action to enforce lien for delinquent taxes upon real estate bid in by counties over 300,000; county counselor duties; employment and compensation of abstracters. In counties having a population of more than three hundred thousand (300,000) inhabitants the county counselor or his or her duly authorized deputy shall have the authority to institute an action in the name of the county commissioners against the owners, or supposed owners of real estate which has been or shall be sold and bid in by the county at any delinquent tax sale and shall remain unredeemed on the first day of September of the third year after such sale in the same manner as prescribed by statute to be done by the county attorney.

In connection therewith the county counselor is authorized to hire such person or persons as the volume of work dictates and as may be feasible, consistent with the money allowed to the county counselor by the county commissioners.

On and after the fifteenth day of September of each year, the county treasurer of said counties shall furnish to the county counselor a list of each tract, lot, parcel or piece of real estate which has been bid in by the county at any delinquent tax service and shall remain unredeemed on the first day of September of the third year after such sale and the name of the owner or supposed owner to whom the last tax statement or statements have been sent. The board of county commissioners of such county shall have the power to employ abstracters who are bonded and licensed under Kansas law to furnish title information necessary to bring such action and said county commissioners shall also be empowered to pay any bonded and licensed abstracters for any such services that have been furnished to the county from and after July 1, 1968.

History: L. 1968, ch. 398, § 1; L. 1969, ch. 445, § 1; July 1.



79-2811 County sale for affordable low-income housing; abatement of taxes.

79-2811. County sale for affordable low-income housing; abatement of taxes. (a) If real estate has been or shall be sold and bid by the county, and the redemption period has expired, the board may sell such real estate to provide affordable low-income housing or for community development or economic development purposes which are hereby declared to be public purposes.  Any such sale shall not be subject to the provisions of K.S.A. 79-2801 et seq., and amendments thereto.

(b) The board of county commissioners may abate any delinquent ad valorem property taxes, special assessments or other special taxes on any property sold pursuant to subsection (a).  If such taxes or assessments are not abated, any moneys received from the sale of such property shall be apportioned in the manner provided by K.S.A. 79-2805, and amendments thereto.

History: L. 1992, ch. 320, § 3; July 1.



79-2812 Persons not eligible to purchase real estate at tax sale.

79-2812. Persons not eligible to purchase real estate at tax sale. Except as otherwise provided by K.S.A. 79-2804g, and amendments thereto, no person shall be eligible to purchase real estate at any delinquent tax sale conducted pursuant to the provisions of K.S.A. 79-2801 et seq., and amendments thereto, if such person is the record owner of real estate upon which there are delinquent taxes of a general ad valorem tax nature or delinquent special assessments in existence as reflected by the records of the county treasurer.

History: L. 1994, ch. 124, § 2; July 1.






Article 29 MISCELLANEOUS PROVISIONS

79-2901 Payment of taxes or redemption of lands by mortgagee.

79-2901. Payment of taxes or redemption of lands by mortgagee. In cases where lands are mortgaged, if the mortgagor fails or neglects to pay the taxes, or in case said mortgagor permits any land so mortgaged to be sold for any taxes, the mortgagee may pay said taxes or redeem any land so sold for taxes. And on the payment of any such mortgage, or in the action to foreclose the same, such mortgagee may demand the taxes so paid, with interest thereon with interest at the rate per annum prescribed by K.S.A. 79-2004, and amendments thereto, unless a different rate is provided in the mortgage contract, or include them in any judgment rendered on the mortgage; and any taxes so paid by any mortgagee shall be a lien on such lands so mortgaged until the same be paid except that where the mortgage lien covers only a part of the land upon which taxes were levied or assessed, said mortgagee shall be required to pay only the taxes upon that part covered by said mortgage, and the county clerk shall be required to apportion the taxes due upon the whole of said tract as between said mortgaged portion and that not mortgaged to said mortgagee.

History: L. 1876, ch. 34, § 148; R.S. 1923, 79-2901; L. 1933, ch. 315, § 1; L. 1980, ch. 308, § 14; L. 1992, ch. 319, § 13; July 1.



79-2902 Lands in controversy; payment of taxes; recovery, when.

79-2902. Lands in controversy; payment of taxes; recovery, when. In case taxes are paid by any party whose lands are in controversy in any of the courts of this state, and the party so paying shall fail to recover such land, such party shall be entitled to collect from the parties recovering the taxes so paid, with interest thereon at the rate prescribed by K.S.A. 79-2004, and amendments thereto, and the taxes so paid shall be a lien on any such land.

History: L. 1876, ch. 34, § 149; L. 1980, ch. 308, § 15; L. 1992, ch. 319, § 8; July 1.



79-2903 Liability of executor or administrator for failure to list lands or pay taxes.

79-2903. Liability of executor or administrator for failure to list lands or pay taxes. Every person being seized or having the care of lands as executor or administrator, and who shall neglect or refuse either to list or pay the taxes on the same, shall be liable in an action to the devisee or devisees of the persons whose executor he or she is for any damage occasioned by such neglect.

History: L. 1876, ch. 34, § 150; March 11; R.S. 1923, 79-2903.



79-2904 Agent or attorney liable for failure to pay taxes on lands.

79-2904. Agent or attorney liable for failure to pay taxes on lands.    Every person having the care of land as agent or attorney, such agent or attorney having funds of the principal in his or her hands for that purpose, neglecting or refusing either to list or pay the taxes on such land, shall be liable in an action to his or her principal for any damage such principal may have sustained by such neglect or refusal.

History: L. 1876, ch. 34, § 151; March 11; R.S. 1923, 79-2904.



79-2905 Conservator liable for failure to list or pay taxes.

79-2905. Conservator liable for failure to list or pay taxes. Every person holding lands as conservator, and neglecting or refusing to list or pay the taxes on the same in manner aforesaid, shall be liable in an action to his or her conservatee for any damage such conservatee may have sustained by such neglect or refusal.

History: L. 1876, ch. 34, § 152; R.S. 1923, 79-2905; L. 1965, ch. 514, § 2; Jan. 1, 1966.



79-2907 Warrants received for taxes; endorsement.

79-2907. Warrants received for taxes; endorsement. It shall be the duty of every county treasurer who may receive any state, county, city, township or school-district order or warrant in payment of any taxes, or for lands sold for taxes, to endorse upon such order or warrant the date of its reception, the amount of interest allowed thereon; and no credit shall be allowed to any treasurer for any warrant or order, or any interest thereon, not so endorsed.

History: L. 1876, ch. 34, § 154; March 11; R.S. 1923, 79-2907.



79-2908 Sale and conveyance of lands for taxes under prior statutes.

79-2908. Sale and conveyance of lands for taxes under prior statutes. All matters relative to the sale and conveyance of lands for taxes under any prior statute shall be fully completed according to the laws under which they originated, the same as if such laws remained in force.

History: L. 1876, ch. 34, § 155; March 11; R.S. 1923, 79-2908.



79-2910 Limitations of actions for recovery of land under repealed statutes.

79-2910. Limitations of actions for recovery of land under repealed statutes. The limitation of actions for the recovery of lands sold for taxes, prescribed by any statute which has been repealed, shall not be affected by any such repeal if the same period of limitation is or has been continued or reenacted in the repealing statute.

History: L. 1876, ch. 34, § 157; March 11; R.S. 1923, 79-2910.



79-2910a Actions to recover tax by the U.S. and other states and subdivisions; rights.

79-2910a. Actions to recover tax by the U.S. and other states and subdivisions; rights. Any state of the United States of America or any political subdivision thereof shall have the right to sue in the courts of Kansas to recover any tax which may be owing to it when the like right is accorded to the state of Kansas and its political subdivisions by such state, whether such right is granted by statutory authority or as a matter of comity.

History: L. 1951, ch. 505, § 1; June 30.



79-2911 Repeals by act of 1876.

79-2911. Repeals by act of 1876. Laws 1876, chapter 34, section 158, included by reference. [This section provided for the repeal of acts relating to taxation which it amended and superseded, as follows: "That an act entitled 'An act to provide for the assessment and collection of taxes,' approved February twenty-seventh, eighteen hundred and sixty-eight, and all acts and parts of acts amendatory and supplemental thereto, together with section fifty-five of chapter twenty-five, Laws of eighteen hundred and sixty-eight; and also chapters one hundred and twenty, one hundred and twenty-one, one hundred and twenty-two, one hundred and twenty-three and one hundred and twenty-four, Session Laws of eighteen hundred and sixty-nine; also section two, chapter forty-three, and chapter one hundred and twenty, Session Laws of eighteen hundred and seventy; also chapters one hundred and forty-nine and one hundred and fifty, Session Laws of eighteen hundred and seventy-one; also chapters sixty-five and one hundred and eighty-four and one hundred and ninety-six, Session Laws of eighteen hundred and seventy-two; also chapters ninety-six and one hundred and thirty-one, Session Laws of eighteen hundred and seventy-four; also chapters one hundred and forty-five and one hundred and forty-seven, Session Laws of eighteen hundred and seventy-five, and all acts and parts of acts, either general or special, inconsistent with the provisions of this act, be and the same are hereby repealed, except so far as provided for in sections one hundred and twenty-three and one hundred and twenty-four."]

History: R.S. 1923, 79-2911.



79-2912 Loss of tax-sale certificate.

79-2912. Loss of tax-sale certificate. The owner of any tax-sale certificate which has been lost or which may hereafter be lost, and the land therein described shall not have been redeemed at the time a tax deed becomes due thereon, may exhibit to the treasurer evidence satisfactory to him or her of such loss, and upon his or her executing a bond to the treasurer, with sufficient surety to protect any person who should thereafter show his or her right thereto, then the treasurer shall issue to said owner a duplicate tax-sale certificate, which shall have the same effect in all respects as the original.

History: L. 1877, ch. 42, § 1; March 15; R.S. 1923, 79-2912.



79-2913 Credit by state of overpayment of taxes by county, when.

79-2913. Credit by state of overpayment of taxes by county, when. In all cases in which any county has heretofore or shall hereafter pay into the state treasury a greater amount of money than is or may be due from such county for the year in which such surplus money was paid, it shall be the duty of the director of accounts and reports and treasurer of state, at the close of each fiscal year, to credit such overpaid or surplus amount to the county paying the same as a credit upon the taxes due or thereafter to become due from such county to the state.

History: L. 1875, ch. 146, § 1; May 15; R.S. 1923, 79-2913.



79-2914 Apportionment of funds where lands sold for less than full amount of taxes.

79-2914. Apportionment of funds where lands sold for less than full amount of taxes. If any county lands or town lots have been sold under the provisions of law and the full amount of the tax charged against such lands or town lots has not been realized, the county treasurer and county clerk of such county are hereby directed to divide and charge the amount of such unrealized tax to the several funds in proper proportion, according to the tax levies of the years for the tax of which the said lands or town lots were sold.

History: L. 1885, ch. 199, § 1; March 14; R.S. 1923, 79-2914.



79-2915 Same; distribution of proceeds; amount uncollected charged to several funds.

79-2915. Same; distribution of proceeds; amount uncollected charged to several funds. The proceeds arising from such sale shall be distributed to the several funds entitled thereto in proper proportion, as shown upon the tax roll; and any portion of the tax that may remain uncollected by reason of the redemption or assignment herein provided for shall be divided among and charged to the several funds in proper proportion according to the tax levies of the various years for which the tax was delinquent.

History: L. 1879, ch. 43, § 3; L. 1885, ch. 199, § 2; March 14; R.S. 1923, 79-2915.



79-2918 Same; use of funds after full amount of state taxes paid into state treasury.

79-2918. Same; use of funds after full amount of state taxes paid into state treasury. When by virtue of the foregoing provisions any county shall have paid into the state treasury the full amount of state tax levied for any particular year, all moneys thereafter collected on such tax shall be applied to the payment of any state tax theretofore levied and unpaid, and any balance remaining shall be applied to the payment of the state tax for succeeding years.

History: L. 1885, ch. 199, § 7; R.S. 1923, 79-2918; L. 1937, ch. 359, § 6; L. 1957, ch. 502, § 1; L. 1974, ch. 414, § 9; July 1.



79-2919 Neglect of duties by officers; penalties.

79-2919. Neglect of duties by officers; penalties. If any officer charged by the statutes with any duty in relation to assessment and taxation, or who under the statutes may be required by other officers to perform certain duties, shall willfully fail or neglect to perform any of such duties when required to do so by the statute in terms or by any person thereunto authorized by the statute, and shall continue to so fail or neglect to perform such duties after having been notified of the default by the authority or authorities thereunto authorized, such officer so continuing in default shall forfeit a sum not less than fifty dollars ($50) nor more than five hundred dollars ($500), to be recovered in an action brought in the name of the state by the county attorney, or by the attorney general upon request of the director of property valuation, in the district court of the county of such officer, and may be removed from office at the discretion of the court. All moneys recovered under the provisions of this act shall be paid to the county treasurer.

History: L. 1915, ch. 364, § 1; R.S. 1923, 79-2919; L. 1973, ch. 106, § 28; June 1.



79-2925 Budgets of taxing bodies; application of act; exceptions; definitions.

79-2925. Budgets of taxing bodies; application of act; exceptions; definitions. (a) This act shall apply to all taxing subdivisions or municipalities of the state, except: (1) Townships in counties having the county road unit system which have an annual expenditure of less than two hundred dollars;

(2) any money received by such taxing subdivision or municipality as a gift or bequest;

(3) any revolving fund set up for the operation of a municipal airport.  Any city, board of park commissioners, or other agency designated and authorized to operate a municipal airport is hereby authorized to set up a revolving fund for use as an operating fund, either out of the budget or out of the receipts from the operation of such airport, in an amount as may be reasonable and necessary as an operating fund for the efficient and business-like operation of such airport. The financial transactions of said airport shall be audited in accordance with the minimum standard audit program prescribed by the director of accounts and reports as other municipal funds. Profits arising from the operation of the airport after the payment of all necessary operating expenses and the establishment of the revolving fund shall be applied to reduce the tax levy for the budgeted fund under which the operation of such airport is financed;

(4) any special recreation facilities reserve set up by the board of park commissioners in any city for the repair, replacement, or addition to the recreation facilities of such city.  The financial transactions of said recreation facilities shall be audited in accordance with the minimum standard audit program prescribed by the director of accounts and reports as other municipal funds. Profits arising from the coliseum events fund and the coliseum concessions, after the payment of all necessary expenses, and the establishment and maintenance of such special recreation facilities reserve shall be applied to reduce the tax levy for the budget fund under which the operation of such recreation facilities is financed; and

(5) any special recreation facilities fund set up by the board of county commissioners for the operation of a county coliseum. The financial transactions of the special recreation facilities fund shall be audited in accordance with the minimum standard audit program prescribed by the director of accounts and reports as other municipal funds. Moneys derived from the operation of a county coliseum and deposited in the special recreation facilities fund shall be applied to reduce the tax levy for the budget fund under which the operation of such county coliseum is financed.

(b) Whenever the term "fund" is used in this act it is intended to have reference to those funds which are authorized by statute to be established. "Fund" is not intended to mean the individual budgeted items of a fund, but is intended to have reference to the total of such individual items.

(c) Whenever the term "director" is used in this act it shall mean the state director of property valuation.

History: L. 1933, ch. 316, § 1; L. 1933, ch. 121, § 1 (Special Session); L. 1941, ch. 377, § 1; L. 1945, ch. 92, § 2; L. 1959, ch. 62, § 3; L. 1969, ch. 446, § 1; L. 1971, ch. 185, § 19; L. 1975, ch. 498, § 1; L. 1980, ch. 89, § 4; July 1.



79-2925a Budget of Shawnee county; budget period; no-fund warrants.

79-2925a. Budget of Shawnee county; budget period; no-fund warrants. On or before August 1, 1974, the board of county commissioners of Shawnee county shall prepare a budget for such county for the period commencing January 1, 1975, and ending December 31, 1975, and thereafter each budget prepared by the board for an ensuing budget year shall be prepared for a period commencing January 1 and ending December 31 of the succeeding calendar year. In order to provide moneys sufficient for the operation of such county during the period between November 1, 1974, and December 31, 1974, the board is hereby authorized to issue no-fund warrants in an amount not to exceed 1/6 of the amount of the budget of expenditures adopted for the 1975 budget year. Such warrants shall be issued, registered, redeemed and bear interest in the manner and in the form prescribed by K.S.A. 79-2940, and amendments thereto, except that they shall not bear the notation required by such section and may be issued without the approval of the state board of tax appeals. Moneys received from the issuance of such warrants may be expended during the period for which the warrants were issued, even though the same were not budgeted for, and any tax levied to redeem such warrants shall be exempt from the limitations imposed under the provisions of K.S.A. 79-5001 to 79-5016, inclusive, and amendments thereto.

History: L. 1974, ch. 109, § 1; L. 2008, ch. 109, § 105; L. 2014, ch. 141, § 112; July 1.



79-2925b Approval of budgets by taxing subdivisions; requirement of majority vote, when; publication; cities and counties, requiring elections to approve certain budget increases.

79-2925b. Approval of budgets by taxing subdivisions; requirement of majority vote, when; publication; cities and counties, requiring elections to approve certain budget increases. (a) Without a majority vote so providing, the governing body of any municipality shall not approve any appropriation or budget, as the case requires, which may be funded by revenue produced from property taxes, and which provides for funding with such revenue in an amount exceeding that of the next preceding year, adjusted to reflect changes in the consumer price index for all urban consumers as published by the United States department of labor for the preceding calendar year. If the total tangible property valuation in any municipality increases from the next preceding year due to increases in the assessed valuation of existing tangible property and such increase exceeds changes in the consumer price index, the governing body shall lower the amount of ad valorem tax to be levied to the amount of ad valorem tax levied in the next preceding year, adjusted to reflect changes in the consumer price index. This subsection shall not apply to ad valorem taxes levied under K.S.A. 76-6b01 and 76-6b04 and K.S.A. 2015 Supp. 72-6470, and amendments thereto, and any other ad valorem tax levy which was previously approved by the voters of such municipality. Except as provided in subsection (g), notwithstanding the requirements of this subsection, nothing herein shall prohibit a municipality from increasing the amount of ad valorem tax to be levied if the municipality approves the increase with a majority vote of the governing body by the adoption of a resolution and publishes such vote as provided in subsection (c).

(b) Revenue that, in the current year, is produced and attributable to the taxation of:

(1) New improvements to real property;

(2) increased personal property valuation, other than increased valuation of oil and gas leaseholds and mobile homes;

(3) property located within added jurisdictional territory; or

(4) property which has changed in use shall not be considered when determining whether revenue produced from property has increased from the next preceding year.

(c) In the event the governing body votes to approve any appropriation or budget, as the case requires, which may be funded by revenue produced from property taxes, and which provides for funding with such revenue in an amount exceeding that of the next preceding year as provided in subsection (a), notice of such vote shall be published in the official county newspaper of the county where such municipality is located.

(d) The provisions of this section shall be applicable to all fiscal and budget years commencing on and after the effective date of this act.

(e) The provisions of this section shall not apply to revenue received from property tax levied for the sole purpose of repayment of the principal of and interest upon bonded indebtedness, temporary notes and no-fund warrants.

(f) For purposes of this section, "municipality" means any political subdivision of the state which levies an ad valorem tax on property and includes, but is not limited to, any county, township, municipal university, school district, community college, drainage district or other taxing district. "Municipality" shall not include any such political subdivision or taxing district which receives $1,000 or less in revenue from property taxes in the current year.

(g) On and after January 1, 2018: (1) In the case of cities and counties, any resolution by the governing body otherwise required by this section to adopt any appropriation or budget which provides for funding by property tax revenue in an amount exceeding that of the next preceding year as adjusted pursuant to subsection (a) to reflect changes in the consumer price index, shall not become effective unless such resolution has been submitted to and approved by a majority of the qualified electors of the city or county voting at an election called and held thereon, except as otherwise provided. The election shall be called and held in the manner provided by K.S.A. 10-120, and amendments thereto, at the next regularly scheduled election to be held in August or November, or may be a mail ballot election, conducted in accordance with K.S.A. 25-431 et seq., and amendments thereto, or may be a special election called by the city or county. Nothing in this subsection shall prevent any city or county from holding more than one election in any year.

(2) A resolution by the governing body of a city or county otherwise required by the provisions of this section shall not be required to be approved by an election required by subsection (g)(1) under the following circumstances:

(A) The increase in the amount of ad valorem tax to be levied that is greater than the change in the consumer price index is due to:

(i) Costs for new infrastructure or improvements to existing infrastructure to support new improvements to property exempt from property taxation pursuant to the provisions of K.S.A. 79-201 et seq., and amendments thereto, such as hospitals, schools and churches, or exempt additions to or improvements to property so exempt from property taxation;

(ii) bond and interest payments;

(iii) an increase in property subject to taxation as the result of the expiration of any abatement of property from property tax;

(iv) increases in road construction costs when such construction has been once approved by a resolution of the governing body of the city or county;

(v) special assessments;

(vi) judgments levied against the city or county or expenses for legal counsel and for defense of legal actions against the city or county or officers of the city or county;

(vii) new expenditures that are specifically mandated by federal or state law; or

(viii) an increase in property subject to taxation as the result of new construction;

(B) the assessed valuation has declined in one or more of the next preceding three calendar years and the increase in the amount of funding for the budget or appropriation from revenue produced from property taxes does not exceed the average amount of funding from such revenue of the next preceding three calendar years, adjusted to reflect changes in the consumer price index for all urban consumers as published by the United States department of labor for the preceding calendar year; or

(C) the increase in the amount of ad valorem tax to be levied is less than the change in the consumer price index plus the loss of assessed property valuation that has occurred as the result of legislative action, judicial action or a ruling by the board of tax appeals.

History: L. 1999, ch. 154, § 21; L. 2014, ch. 37, § 1; L. 2015, ch. 4, § 76; L. 2015 , ch. 99, § 5; L. 2015, ch. 102, § 2; L. 2015, ch. 105, § 1; July 1.



79-2926 Budget forms prescribed; electronic format furnished by director of accounts and reports; duties of certain officers.

79-2926. Budget forms prescribed; electronic format furnished by director of accounts and reports; duties of certain officers. (a) Subject to the provisions of subsection (b), the director of accounts and reports shall prepare and prescribe forms for the annual budgets of all taxing subdivisions or municipalities of the state. Such forms shall show the information required by this act necessary and proper to disclose complete information as to the financial condition of such taxing subdivision or municipality, and the receipts and expenditures thereof, both past and anticipated.

(b) (1) From and after July 1, 2004 and based upon recommendations by the state department of education, the director shall prepare and prescribe forms for the annual budget and a summary of the proposed budget of school districts. The state department of education shall make such recommendations after considering the best practices and standards established by the government finance officers association and the association of school business officials.

(2) (A) The school district budget form shall include a separate table outlining the aggregate amount of expenditures for salaries and wages for the following categories:

(i) Certified and noncertified administrators;

(ii) persons employed full-time as teachers;

(iii) other certified employees who are not employed full-time as teachers;

(iv) classified employees;

(v) other positions designated by the state department of education; and

(vi) substitutes and other temporary employees.

(B) The school district budget form shall show the number of full-time employee positions specified in paragraph (A) of this subsection and the average salaries or wages for such positions.

(C) The school district budget form shall show any other information recommended by the state department of education.

(3) The summary of the proposed budget form shall include:

(A) An overview of the proposed budget of the school district and the budgetary process;

(B) a summary of the changes in the proposed budget from the previous budget year;

(C) a summary of the estimated expenditures to be made and revenues to be received in the ensuing budget year and the sources of such revenue;

(D) the internet website address for school building report cards compiled by the state department of education; and

(E) any other information specified by the state department of education.

(4) Nothing in this subsection (b) shall be construed as limiting the authority of school districts to develop and provide material or information in addition to that required by the state department of education.

(5) The state department of education shall provide technical advice and assistance to school districts to insure compliance with the provisions of this section.

(c) All such budget and tax levy forms shall be printed by the division of printing in such quantity as required by the director. The director shall deliver the forms for school districts to the clerk of the board of education of each school district. The forms for all other taxing subdivisions or municipalities of the state shall be delivered by the director to the county clerk of each county, who shall deliver the same to the presiding officer of the governing body of the respective taxing subdivisions or municipalities within the county.

(d) Beginning in 2009, all such forms required by this section, shall be in an electronic format to facilitate filing such forms electronically.

History: L. 1933, ch. 316, § 2; L. 1933, ch. 121, § 2 (Special Session); L. 1941, ch. 377, § 2; L. 1969, ch. 310, § 60; L. 1970, ch. 386, § 1; L. 1971, ch. 185, § 20; L. 1974, ch. 364, § 29; L. 2003, ch. 116, § 18; L. 2008, ch. 163, § 1; July 1.



79-2927 Itemized budget; parallel columns showing corresponding items and revenue; non-appropriated balances; balanced budget required, exception.

79-2927. Itemized budget; parallel columns showing corresponding items and revenue; non-appropriated balances; balanced budget required, exception. (a) The governing body of each taxing subdivision or municipality shall meet not later than the first day of August of each year, and shall prepare in writing on forms furnished by the director of accounts and reports a budget itemized and classified by funds and showing amounts to be raised by taxation and from other sources for the ensuing budget year. The budget shall show in parallel columns all amounts and items to be expended for the ensuing budget year and the amounts appropriated for corresponding or other items during the current budget year and amounts expended for corresponding or other items during the preceding budget year. The budget for each fund shall not include any item for sundry or miscellaneous purposes in excess of 10% of the total. Except for school districts, municipal universities and community colleges, the budget for each fund may include a non-appropriated balance of not to exceed 5% of the total of each fund.

(b) The budget shall show in parallel columns the amount of revenue actually received from taxation and from other sources, with the amount from each source separately stated for the preceding budget year and the amount actually received and estimated to be received from taxation and from sources other than direct taxation with the amount for each source separately stated for the current budget year and also the amount estimated to be received during the ensuing budget year, with the amount estimated to be received from each source separately stated. Except as provided by K.S.A. 2015 Supp. 79-2927a, and amendments thereto, the budget of expenditures for each fund shall balance with the budget of revenues for such fund and that portion of the budget of revenues to be derived from ad valorem property taxation shall not exceed the amount of tax which can be raised by any fund limit or aggregate limit placed upon such fund.

History: L. 1933, ch. 316, § 3; L. 1941, ch. 377, § 3; L. 1970, ch. 387, § 1; L. 1989, ch. 295, § 1; L. 2003, ch. 116, § 19; July 1.



79-2927a School districts; balanced budget not required; unexpended moneys.

79-2927a. School districts; balanced budget not required; unexpended moneys. (a) When preparing the budget for a school district, the board of education of the district shall budget to expend only the amount estimated to be spent from each fund of the school district.

(b) Except as provided by this subsection, any unexpended moneys remaining in a fund of a school district at the end of the budget year may be carried forward into such fund for succeeding budget years. The provisions of this subsection shall not apply to the general fund or the supplemental general fund of the school district.

(c) Whenever unexpended moneys in a school district fund are carried forward into such fund for the succeeding budget year, the budget of the school district shall reflect the ending balance in such fund which the school district estimates will be carried forward to the succeeding budget year.

(d) If the board of education determines it is necessary to expend moneys which had been budgeted to be carried forward into the next succeeding budget year, the board shall amend its previously adopted budget. Any amended budget shall be subject to the same publication, notice and public hearing requirements as is required by K.S.A. 79-2929, and amendments thereto, for the adoption of the original budget.

History: L. 2003, ch. 116, § 20; July 1.



79-2929 Proposed budget; amendments; public hearing; notice, publication and contents.

79-2929. Proposed budget; amendments; public hearing; notice, publication and contents. Prior to the filing of the adopted budget with the county clerk, the governing body of each taxing or political subdivision or municipality shall meet for the purpose of answering and hearing objections of taxpayers relating to the proposed budget and for the purpose of considering amendments to such proposed budget. The governing body shall give at least 10 days' notice of the time and place of the meeting by publication in a weekly or daily newspaper of the county having a general circulation therein.  Such notice shall include the proposed budget and shall set out all essential items in the budget except such groupings as designated by the director of accounts and reports on a special publication form prescribed by the director of accounts and reports and furnished with the regular budget form.  The notice of a governing body of any taxing subdivision or municipality having an annual expenditure of $500 or less shall specify the time and place of the meeting required by this section but shall not be required to include the proposed budget of such taxing subdivision or municipality.

History: L. 1933, ch. 316, § 5; L. 1941, ch. 377, § 4; L. 1970, ch. 387, § 2; L. 1978, ch. 402, § 1; L. 1981, ch. 173, § 79; July 1.



79-2929a Amended budget; publication; electronic filing; notice; public hearing; clerical errors.

79-2929a. Amended budget; publication; electronic filing; notice; public hearing; clerical errors. (a) The governing body of any taxing subdivision or municipality which is subject to the budget law provisions of K.S.A. 79-2925 through 79-2936, and amendments thereto, which proposes to amend its adopted current budget during the year in which such budget is in effect, shall be subject to the same publication, notice and public hearing requirements as required by K.S.A. 79-2929, and amendments thereto, for the adoption of the original budget. In addition, such published budget shall show any proposed changes in the amount of expenditures, by fund.  Any proposed increase in expenditures shall be balanced by previously unbudgeted increases in revenue other than ad valorem property taxes. A copy of the adopted amended budget shall be filed with the county clerk and with the director of accounts and reports. Beginning in 2009, all such budget information shall be filed electronically with the county clerk and with the director of accounts and reports.

(b) Whenever a clerical error in the calculation of the assessed valuation of any taxing subdivision or municipality which is subject to the provisions of K.S.A. 79-2925 through 79-2936, and amendments thereto, is discovered after the governing body has adopted the budget and prior to October 1, the governing body may amend such budget. Any budget amended pursuant to this subsection shall be subject to the same publication, notice and public hearing requirements as required by K.S.A. 79-2929, and amendments thereto, for the adoption of the original budget. A copy of such amended budget shall be filed with the county clerk and the director of the division of accounts and reports. Beginning in 2009, all such budget information shall be filed electronically with the county clerk and with the director of accounts and reports.

History: L. 1981, ch. 368, § 1; L. 1989, ch. 218, § 10; L. 1992, ch. 280, § 53; L. 2004, ch. 59, § 1; L. 2008, ch. 163, § 2; July 1.



79-2930 Submission of adopted budgets and additional information pertaining thereto to county clerk; electronic filing; duties of county clerk; limitation on taxes levied, exception.

79-2930. Submission of adopted budgets and additional information pertaining thereto to county clerk; electronic filing; duties of county clerk; limitation on taxes levied, exception. (a) Two copies of the budget certificate giving the amount of ad valorem tax to be levied and the total amount of the adopted budget of expenditures by fund, along with itemized budget forms for each and every fund and proof of publication of the notice of budget hearing containing the budget summary shall be presented to the county clerk within the time prescribed by K.S.A. 79-1801, and amendments thereto. Beginning in 2009, all such budget information shall be filed electronically with the county clerk. Where action has been taken under any statute to increase the amount of tax to be levied authorized by law, a statement showing the increased amount or tax levy rate voted, or a copy of the charter resolution or ordinance making the change, shall be attached to the budget each year the change is in effect.

(b) The county clerk shall make any reductions to the ad valorem tax to be levied, compute the tax levy rates based on the final equalized assessed valuation, and enter such on the budget certificate before attesting the budget, except that with regard to levies made under K.S.A. 75-2551, and amendments thereto, such levies shall be based upon the certified preliminary abstract of property values submitted to the director of property valuation pursuant to K.S.A. 79-1604, and amendments thereto. A copy of all budgets for taxing subdivisions of the county, properly attested, shall be filed with the director of accounts and reports, along with a copy of the tax levy rate summary required of the county treasurer by K.S.A. 79-2002, and amendments thereto. Beginning in 2009, all such budget information shall be filed electronically with the director of accounts and reports.

(c) Each fund of the adopted budget certified to the county clerk in no event shall exceed the amount of ad valorem tax to be levied and the proposed expenditures of such fund in the proposed budget as originally published. The governing body of each taxing subdivision shall not certify an amount of ad valorem taxes to be levied that is in excess of any tax levy rate or amount limitations or any aggregate tax levy limitations. The governing bodies, in fixing the amount may take into consideration and make allowance for the taxes which may not be paid, such allowance, however, shall not exceed by more than 5% the percentage of delinquency for the preceding tax year.

History: L. 1933, ch. 316, § 6; L. 1941, ch. 377, § 5; L. 1970, ch. 387, § 3; L. 1974, ch. 364, § 28; L. 1981, ch. 379, § 5; L. 2006, ch. 205, § 11; L. 2008, ch. 163, § 3; July 1.



79-2933 Time for budget hearing; adoption; validity of levies.

79-2933. Time for budget hearing; adoption; validity of levies. The hearing herein required to be held upon all budgets by all taxing subdivisions or municipalities of the state shall be held not less than ten (10) days prior to the date on which they shall certify their annual levies to the county clerk as required by law. After such hearing the budget shall be adopted or amended and adopted as amended, but no levy shall be made until and unless a budget is prepared, published and filed, but no levy of taxes shall be invalidated because of any insufficiency, informality, or delay in preparing, publishing and filing said budget.

History: L. 1933, ch. 316, § 9; L. 1941, ch. 377, § 8; L. 1970, ch. 387, § 4; March 13.



79-2934 Funds appropriated by budget; balances; duties of clerks and officers; distribution of tax proceeds.

79-2934. Funds appropriated by budget; balances; duties of clerks and officers; distribution of tax proceeds. The budget as approved and filed with the county clerk for each year shall constitute and shall hereafter be declared to be an appropriation for each fund, and the appropriation thus made shall not be used for any other purpose. No money in any fund shall be used to pay for any indebtedness created in excess of the total amount of the adopted budget of expenditures for such fund. Any balance remaining in such fund at the end of the current budget year shall be carried forward to the credit of the fund for the ensuing budget year. The clerk or secretary of each taxing subdivision or municipality shall open and keep an account of each fund, showing the total amount appropriated for each fund, and shall charge such appropriation with the amount of any indebtedness created at the time such indebtedness is incurred. If any indebtedness is reimbursed during the current budget year and the reimbursement is in excess of the amount which was shown as reimbursed expense in the budget of revenues for the current budget year, the charge made shall be reduced by the amount of the reimbursement.

No part of any fund shall be diverted to any other fund, whether before or after the distribution of taxes by the county treasurer, except as provided by law. The county treasurer shall distribute the proceeds of the taxes levied by each taxing subdivision in the manner provided by K.S.A. 12-1678a, and amendments thereto.

History: L. 1933, ch. 316, § 10; L. 1941, ch. 377, § 9; L. 1945, ch. 363, §1; L. 1970, ch. 387, § 5; L. 1983, ch. 319, § 3; July 1.



79-2935 Creation of indebtedness in excess of budget unlawful; exceptions.

79-2935. Creation of indebtedness in excess of budget unlawful; exceptions. It shall be unlawful for the governing body of any taxing subdivision or municipality in any budget year to create an indebtedness in any manner or in any fund after the total indebtedness created against such fund shall equal the total amount of the adopted budget of expenditures for such fund for that budget year. Any indebtedness incurred by the governing body or any officer or officers of such taxing subdivision or municipality in excess of said amount shall be void as against such taxing subdivision or municipality: Provided, That indebtedness may be created in excess of the total amount of the adopted budget of expenditures for the current budget year only when payment has been authorized by a vote of the municipality, or when provision has been made for payment by the issuance of bonds, or when provision has been made for payment by the issuance of warrants authorized by the commission in accordance with the provisions of K.S.A. 79-2938, 79-2939 and 79-2940.

History: L. 1933, ch. 316, § 11; L. 1941, ch. 377, § 10; June 30.



79-2936 Removal from office for violation.

79-2936. Removal from office for violation. Any member of the governing body, or any other officer of any taxing subdivision or municipality of the state, who violates any of the provisions of this act shall be subject to removal from office.

History: L. 1933, ch. 316, § 12; L. 1941, ch. 377, § 14; June 30.



79-2937 Invalidity of part.

79-2937. Invalidity of part. If any section, clause, sentence, paragraph, part or provision of this act shall be held invalid by any court it shall be conclusively presumed that this act would have been passed by the legislature without such invalid section, clause, sentence, paragraph, part or provision, and the act as a whole shall not be declared invalid by reason of the fact that one or more sections, clauses, sentences, paragraphs, parts or provisions may be held invalid by any court.

History: L. 1933, ch. 316, § 13; March 24.



79-2938 No-fund warrants for shortages in revenue, when; procedure; limitation of amount; notice and hearing; protests; tax levy to pay.

79-2938. No-fund warrants for shortages in revenue, when; procedure; limitation of amount; notice and hearing; protests; tax levy to pay. Whenever during the current budget year it becomes apparent to the governing body of any taxing district that because of unforeseen circumstances the revenues of the current budget year for any fund are insufficient to finance the adopted budget of expenditures for such fund for the current budget year, the governing body may make application to the state board of tax appeals for authority to issue warrants to pay for such budgeted expenditures. The application shall be signed and sworn to, and shall have a majority approval of any governing body composed of three members or less, and a 3/4 majority of any governing body composed of more than three members. The application shall reveal the following: (1) The circumstances which caused the shortage in revenues; (2) a copy of the budget adopted for the current budget year; and (3) a detailed statement showing why the budget of expenditures cannot be reduced during the remainder of the current budget year so that additional revenue will not be necessary. If the state board of tax appeals shall find that the evidence submitted in writing in support of the application shows:

(a) That the adopted budget of revenues balanced with the adopted budget of expenditures;

(b) that the governing body exercised prudent judgment at the time of preparing the budget of revenues; and

(c) that the budget of expenditures cannot be reduced during the remainder of the current budget year so that additional revenue will not be necessary, the state board of tax appeals is empowered to authorize the issuance of warrants for the payment of that portion, in dollars, of the unfinanced budget of expenditures which the state board of tax appeals deems necessary. The amount of such warrants for any fund of any taxing district shall not exceed 25% of the amount of money that could have been raised by levy for such fund under the individual fund limit for the payment of expenses for the current budget year, nor shall the amount of such warrants for any fund, of any taxing district exceed 25% of the amount of money that could have been raised by levy for such fund under the limitation placed upon such fund by reason of the aggregate limit, and in no case shall the total amount of such warrants for all funds exceed 25% of the amount of money that could have been raised by levy within the aggregate limit prescribed by law for such taxing district for the payment of expenses of the current budget year. The limitations of the foregoing provision shall have no application to funds for payment of general obligation bonds and interest thereon.

No order for the issuance of such warrants shall be made without a public hearing before the state board of tax appeals conducted in accordance with the provisions of the Kansas administrative procedure act. In addition to notice to the parties, notice of such hearing shall be published in two issues of a paper of general circulation within the district applying for such authority at least 10 days prior to such hearing. The notice shall be in such form as the state board of tax appeals prescribes, and the expense of such publication shall be borne by the taxing district making application. Any taxpayer interested may file a written protest against such application. Any member of the governing body of the taxing district making an application hereunder may appear and be heard in person at such hearing in support of the application. All records and findings of such hearings shall be subject to public inspection. Whenever the authority to issue warrants under this section is granted, the governing body of such taxing district shall make a tax levy, at the first tax-levying period after such authority is granted, sufficient to pay such warrants, and such tax levy may be levied outside of the aggregate tax levy limit prescribed by law.

History: L. 1941, ch. 377, § 11; L. 1963, ch. 480, § 1; L. 1976, ch. 424, § 2; L. 1988, ch. 356, § 325; L. 2008, ch. 109, § 106; L. 2014, ch. 141, § 113; July 1.



79-2939 No-fund warrants for emergencies, when; procedure; limitation of amount; notice and hearing; protests; tax levy to pay.

79-2939. No-fund warrants for emergencies, when; procedure; limitation of amount; notice and hearing; protests; tax levy to pay. Whenever there is an unforeseen occurrence which causes an expense in any fund of any municipality or other taxing district which could not have been anticipated at the time the budget for the current budget year was prepared, and by reason of such unforeseen occurrence the governing body of any such municipality or taxing district is of the opinion that it will be impossible to pay for such unforeseen expense and pay for the imperative functions of the fund without incurring indebtedness in excess of the adopted budget of expenditures for the current budget year, the governing body may make application to the state board of tax appeals for authority to issue no-fund warrants to pay for such unforeseen expense. The application shall be signed and sworn to, and shall have a majority approval of any governing body composed of three members or less, and a 3/4 majority of any governing body composed of more than three members. The application shall reveal: (1) The nature of the unforeseen occurrence; (2) a copy of the final budget adopted for the current budget year; and (3) a detailed statement showing why the budgeted expenditures for the current budget year cannot be reduced during the remainder of the current budget year so that the total expenditure for the current budget year, including the unforeseen expense, will not exceed the adopted budget. If the state board of tax appeals shall find that the evidence submitted in writing in support of the application shows:

(a) There was an occurrence which could not have been foreseen at the time the budget for the current budget year was prepared; and

(b) that from the time of such unforeseen occurrence to the end of the current budget year it will be impossible to reduce the expenditures of the adopted budget to the extent the total expenditure for the current budget year, including the unforeseen expense, will not exceed the adopted budget, the state board of tax appeals is empowered to authorize the issuance of warrants for the payment of that portion, in dollars, of such unforeseen expense which must be in excess of the adopted budget. The amount of such warrants for a public utility fund shall not exceed the amount of money on hand in the utility fund not required for budgeted expenses. The amount of such warrants for any fund, excepting public utility funds, of any municipality or other taxing district, other than a township, shall not exceed the amount of money that could have been raised by levy for such fund under the individual fund limit for the payment of expenses of the current budget year, nor shall the amount of such warrants for any fund, of any municipality or other taxing district, other than a township, exceed the amount of money that could have been raised by levy for such fund under the limitation placed upon such fund by reason of the aggregate limit, and in no case shall the total amount of such warrants for all such tax funds, other than warrants issued by a township, exceed the amount of money that would have been raised by levy within the aggregate limit prescribed by law for such municipality or other taxing district for the payment of expenses of the current budget year.

No order for the issuance of such warrants shall be made without a public hearing before the state board of tax appeals conducted in accordance with the provisions of the Kansas administrative procedure act. In addition to notice to the parties, notice of such hearing shall be published in two issues of a paper of general circulation within the district applying for such authority at least 10 days prior to such hearing. The notice shall be in such form as the state board of tax appeals prescribes, and the expense of such application shall be borne by the municipality or taxing district making application. Any taxpayer interested may file a written protest against such application. Any member of the governing body of the municipality or other taxing district making application hereunder may appear and be heard in person at such hearing in support of the application. All records and findings of such hearings shall be subject to public inspection.

Whenever the authority to issue warrants under this section is granted, the governing body of such municipality or other taxing district shall make not more than five equal annual tax levies, as determined by the state board of tax appeals, except as to any public utility funds, at the next succeeding tax-levying periods after such authority is granted, sufficient to pay such warrants, and such tax levy or levies may be levied outside of the aggregate tax levy limit prescribed by law. If there is money in the fund over and above the amount needed for the adopted budget, such money shall be used and the tax levy or levies shall be only for the difference, if any, between the money available and the amount of warrants issued. Any municipality having a surplus in any public utility fund may use such surplus to pay the warrants authorized by the state board of tax appeals under this section. When the money must be raised by a tax levy the taxing unit may issue and sell at par no-fund warrants in multiples of $100 and place the money in the fund and issue regular warrants in the usual manner. Whenever any municipality or taxing district receives insurance money in payment of damage occasioned by the unforeseen occurrence, and authority to issue warrants is authorized by the state board of tax appeals under this section, such insurance money shall be deposited with the county treasurer immediately and used by the county treasurer in lieu of ad valorem taxes as provided in K.S.A. 79-2940, and amendments thereto. This section shall not require a deposit of insurance money in excess of the total amount of such warrants and interest thereon.

History: L. 1941, ch. 377, § 12; L. 1947, ch. 456, § 1; L. 1975, ch. 499, § 1; L. 1976, ch. 424, § 3; L. 1981, ch. 383, § 1; L. 1988, ch. 356, § 326; L. 2008, ch. 109, § 107; L. 2014, ch. 141, § 114; July 1.



79-2939b No-fund warrants to cover the failure of receipt of motor vehicle tax.

79-2939b. No-fund warrants to cover the failure of receipt of motor vehicle tax. To finance needed expenditures and to avoid violations of the cash basis law resulting from the failure of receipts from the special tax on motor vehicles to equal the amount budgeted therefrom, the governing body of any city may, during the calendar year 1981, issue no-fund warrants. The amount of such warrants shall not exceed the difference between the amount budgeted as receipts from 1981 from the special tax on motor vehicles and the amount actually received from such tax in 1981. The resolution providing for the issuance of such no-fund warrants may authorize the city clerk or other finance officer of the city, subject to the approval of the mayor or city manager of such city, to sell such amounts of the authorized warrants as may be necessary. Moneys not immediately needed in any fund of the city may be invested in such no-fund warrants. Such resolution shall provide for the redemption during 1982 of any warrants which are actually sold, with the principal and interest thereon payable from receipts from the special motor vehicle tax revenue of the city.

History: L. 1981, ch. 60, § 1; July 1.



79-2940 No-fund warrants; issuance, interest, form, registration, redemption and transfer of surplus funds to general fund.

79-2940. No-fund warrants; issuance, interest, form, registration, redemption and transfer of surplus funds to general fund. A certified copy of orders issued by the state board of tax appeals authorizing the issuance of warrants in accordance with the provisions of K.S.A. 79-2938 and 79-2939, and amendments thereto, shall be delivered by the state board of tax appeals to the county treasurer, county clerk, and clerk of the municipality or other taxing district. Warrants issued thereunder shall be issued in like manner as other warrants, or such warrants in multiples of $100 not exceeding the amount authorized and to be raised by tax levy may be issued and sold at par and the money placed in the fund and paid out on regular warrants, and the warrants or single warrant issued under this section shall bear interest at the rate of not more than the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto, except that such warrants shall be made payable at the office of the county treasurer, shall be designated on their face as "no-fund warrants," and shall also bear the notation "issued pursuant to authority granted by order No. ______, dated ______________ of the state board of tax appeals."

Such warrants, when presented to the county treasurer, shall be registered in accordance with the provisions of K.S.A. 10-807 and 10-808, and amendments thereto. No warrants shall be registered in excess of the amount authorized by the state board of tax appeals. The county treasurer shall maintain a separate register for such warrants and all warrants issued under a particular order of the state board of tax appeals shall be registered under the particular order number in the register. When the tax levy to redeem warrants issued under K.S.A. 79-2938 and 79-2939, and amendments thereto, is made, the county treasurer shall keep the proceeds of such tax levy in a separate fund and charge the warrants against such fund when paid. In the event a surplus exists in any such fund at any tax levying time, the county treasurer shall certify the amount of such surplus to the county clerk and the county clerk shall deduct the levy equivalent of such surplus from the general fund tax levy of such district, and the maximum general fund levy and aggregate limit of such taxing district shall be reduced accordingly, and that amount of surplus shall be considered and used as revenue in lieu of ad valorem taxes for such taxing district.

On January 1 following such action by the county clerk, and in that event only, the county treasurer shall transfer to the general fund of such taxing district the amount of surplus as used by the county clerk in reducing ad valorem taxes, except that the governing body of any city may request, by resolution, that the county treasurer pay to the city treasurer all money collected from the levy for the payment of emergency warrants. Upon presentation of such resolution, the county treasurer shall pay to the city treasurer all moneys collected from the levy for the payment of such warrants and the city treasurer shall deposit the money in the bond and interest fund and redeem the emergency warrants for which such levy was made and shall forthwith exhibit such redeemed warrants to the county treasurer who shall record such redemption in the warrant register. The provisions of this act shall not apply to utilities managed, operated and controlled by a board of public utilities as provided for by chapter 126 of the Laws of Kansas for 1929.

History: L. 1941, ch. 377, § 13; L. 1943, ch. 303, § 1; L. 1947, ch. 456, § 2; L. 1970, ch. 64, § 90; L. 1985, ch. 321, § 1; L. 2008, ch. 109, § 108; L. 2014, ch. 141, § 115; July 1.



79-2941 Warrants for emergencies, when; procedure; limitation of amount; notice and hearing.

79-2941. Warrants for emergencies, when; procedure; limitation of amount; notice and hearing. Whenever it shall be apparent to a majority of the members of any board authorized to levy taxes in any taxing district in any county adjoining a United States army post or military reservation, or to any officer solely charged with that duty therein, that the rates of levy in the particular taxing district under consideration are so limited as to be insufficient for the raising of funds necessary to supply the needs of such taxing district for general maintenance expenses for the current tax year, such officers or officer shall have the authority to issue warrants to meet such general maintenance expenses for the current tax year to the amount of money not exceeding 50% of the amount of money which can be raised in such taxing district by using the rates limited by law. No such authority to issue warrants shall be exercised until an application for such exercise shall be made to the state board of tax appeals, which body, if the evidence submitted in support of the application shall show an emergency need for the issue of warrants for the additional amount hereby authorized or any part thereof, is hereby empowered to order the issuance of such warrants as may be shown to be necessary, but no order for the issuance of such warrants shall be made without a public hearing before the state board of tax appeals conducted in accordance with the provisions of the Kansas administrative procedure act. In addition to notice to the parties, notice of such hearing shall be published in two issues of a paper of general circulation within the district applying for such authority at least 10 days prior to such hearing.

The notice shall be in such form as the state board of tax appeals shall prescribe, and the expense of such publication shall be borne by the district making application. At no time shall the issuance of such warrants authorized by the state board of tax appeals in any such taxing district exceed in amount 50% of the amount of money that can be raised by taxation in any such district for the current tax year under the existing rates.

History: L. 1941, ch. 371, § 1; L. 1988, ch. 356, § 327; L. 2008, ch. 109, § 109; L. 2014, ch. 141, § 116; July 1.



79-2942 Same; tax levy to pay.

79-2942. Same; tax levy to pay. Whenever any board or officer shall issue warrants under the authority prescribed in K.S.A. 79-2941, the said board or officer is authorized and empowered to fix the rates of levy in such district which will raise an amount of money sufficient to pay and discharge such warrants. Such rate of levy shall be in addition to the rate authorized or limited by law at the time of making such levy:Provided, That the amount of such warrants shall not exceed by more than fifty percent the amount of money that could be raised by taxation in any such district for the year in which the indebtedness represented by the warrants was incurred.

History: L. 1941, ch. 371, § 2; June 30.



79-2951 No-fund warrants for emergencies in certain cities of second class, when; procedure; limitation of amount; notice and hearing; protests; tax levy to pay.

79-2951. No-fund warrants for emergencies in certain cities of second class, when; procedure; limitation of amount; notice and hearing; protests; tax levy to pay. Whenever there is an unforeseen occurrence which causes an expense in any fund of any city of the second class having a population over 3,000 and located in a county having a population of not less than 14,000 nor more than 16,000 with a total assessed tangible valuation under $30,000,000 which could not have been anticipated at the time the budget for the current budget year was prepared, and by reason of such unforeseen occurrence the governing body of any such city is of the opinion that it will be impossible to pay for such unforeseen expense and pay for the imperative functions of such fund without incurring indebtedness in excess of the adopted budget of expenditures for the current budget year, the governing body may make application to the state board of tax appeals for authority to issue warrants to pay for such unforeseen expense. The application shall be signed and sworn to, and shall have a majority approval of any governing body composed of three members or less, and a 3/4 majority of any governing body composed of more than three members. The application shall reveal: (1) The nature of the unforeseen occurrence; (2) a copy of the final budget adopted for the current budget year; and (3) a detailed statement showing why the budgeted expenditures for the current budget year cannot be reduced during the remainder of the current budget year so that the total expenditure for the current budget year, including the unforeseen expense, will not exceed the adopted budget. If the board shall find that the evidence submitted in writing in support of the application shows:

(a) There was an occurrence which could not have been foreseen at the time the budget for the current budget year was prepared; and

(b) that from the time of such unforeseen occurrence to the end of the current budget year it will be impossible to reduce the expenditures of the adopted budget to the extent the total expenditure for the current budget year, including the unforeseen expense, will not exceed the adopted budget, the board is empowered to authorize the issuance of warrants for the payment of that portion, in dollars, of such unforeseen expense which must be in excess of the adopted budget. The amount of such warrants for a public utility fund shall not exceed the amount of money on hand in the utility fund not required for budgeted expenses. The amount of such warrants for any fund, excepting public utility funds, of any such city shall not exceed 50% of the amount of money that could have been raised by levy for such fund under the individual fund limit for the payment of expenses of the current budget year nor shall the amount of such warrants for any fund, of any such city exceed 50% of the amount of money that could have been raised by levy for such fund under the limitation placed upon such fund by reason of the aggregate limit. In no case shall the total amount of such warrants for all such tax funds exceed 50% of the amount of money that could have been raised by levy within the aggregate limit prescribed by law for such city for the payment of expenses of the current budget year.

No order for the issuance of such warrants shall be made without a public hearing before the board conducted in accordance with the provisions of the Kansas administrative procedure act. In addition to notice to the parties, notice of such hearing shall be published in two issues of a paper of general circulation within the city applying for such authority at least 10 days prior to such hearing. The notice shall be in such form as the board shall prescribe, and the expense of such application shall be borne by the taxing district making application. Any taxpayer interested may file a written protest against such application. All records and findings of such hearings shall be subject to public inspection. That whenever the authority to issue warrants under this section is granted, the governing body of such city shall make a tax levy, except as to any public utility funds, at the first tax levying period after such authority is granted, sufficient to pay such warrants, and such tax levy may be levied outside of the aggregate tax levy limit prescribed by law. If there is money in the fund over and above the amount needed for the adopted budget such money shall be used and the tax levy shall be only for the difference, if any, between the money available and the amount of warrants issued. Any such city having a surplus in any public utility fund may use such surplus to pay the warrants authorized by the board under this section. When the money must be raised by a tax levy such city may issue and sell at par no-fund warrants in multiples of $100 as hereinafter provided and place the money in the fund and issue regular warrants in the usual manner. Whenever any such city receives insurance money in payment of damage occasioned by the unforeseen occurrence, and authority to issue warrants is authorized by the board under this section, such insurance money shall be deposited with the county treasurer immediately and used by the county treasurer in lieu of ad valorem taxes as provided in K.S.A. 79-2940, and amendments thereto. This section shall not require a deposit of insurance money in excess of the total amount of such warrants and interest thereon.

History: L. 1951, ch. 181, § 1; L. 1988, ch. 356, § 328; L. 2008, ch. 109, § 110; L. 2014, ch. 141, § 117; July 1.



79-2952 Same; application of 79-2940.

79-2952. Same; application of 79-2940. No-fund warrants issued under the authority conferred by K.S.A. 79-2951 shall be issued, registered, redeemed, and bear interest in the manner and in the form prescribed by K.S.A. 79-2940. Any surplus existing after the redemption of such warrants shall be handled in the manner prescribed by said K.S.A. 79-2940. None of the provisions of the budget law shall apply to any expenditures made, the payment of which has been provided for by the issuance of warrants under this act.

History: L. 1951, ch. 181, § 2; March 26.



79-2958 Transfer of certain unexpended balances of tax funds to general fund.

79-2958. Transfer of certain unexpended balances of tax funds to general fund. Whenever there shall remain in any fund of any taxing subdivision of the state moneys received from the levy of a tax and belonging to such fund, after all indebtedness and obligations of such fund have been fully paid and cancelled, it shall be the duty of the treasurer of such taxing subdivision to report such fact to the governing body thereof. If such governing body shall find and determine that the unexpended balance stating the amount in such fund is not presently and will not in the future be required for the purpose for which it was levied due to the fact that all indebtedness and obligations of such fund have been fully paid and cancelled and such purpose has been discontinued or for any reason no longer exists, such money shall belong to such taxing subdivision the same as if it had been levied and collected for general purposes. The clerk of the taxing subdivision shall, at the time of certifying the next budget and tax levies to the county clerk, certify a copy of the action of the governing body to the county clerk and the county clerk shall deduct the levy equivalent of the amount shown in the certification from the tax levy for general purposes of the taxing subdivision and the maximum levy for the general purposes fund and the aggregate limit of the taxing subdivision shall be reduced accordingly, and said amount shall be considered and used as revenue in lieu of ad valorem taxes for such taxing subdivision. The treasurer of the taxing subdivision shall, at the beginning of the budget year for which the levy was reduced, credit the fund for general purposes the amount as stated in the determination and close out the fund for which the discontinued levy had been made. Should any back taxes for such levy afterwards be received by the taxing subdivision, it shall be credited to the fund for general purposes.

History: L. 1965, ch. 162, § 1; June 30.



79-2959 Local ad valorem tax reduction fund; transfers from state general fund, reduction; apportionment and payment to county treasurers.

79-2959. Local ad valorem tax reduction fund; transfers from state general fund, reduction; apportionment and payment to county treasurers. (a) There is hereby created the local ad valorem tax reduction fund. All moneys transferred or credited to such fund under the provisions of this act or any other law shall be apportioned and distributed in the manner provided herein.

(b) On January 15 and on July 15 of each year, the director of accounts and reports shall make transfers in equal amounts which in the aggregate equal 3.63% of the total retail sales and compensating taxes credited to the state general fund pursuant to articles 36 and 37 of chapter 79 of Kansas Statutes Annotated, and amendments thereto, during the preceding calendar year from the state general fund to the local ad valorem tax reduction fund, except that: (1) No moneys shall be transferred from the state general fund to the local ad valorem tax reduction fund during state fiscal years, 2016, 2017 and 2018; and (2) the amount of the transfer on each such date shall be $27,000,000 during fiscal year 2019 and all fiscal years thereafter. All such transfers are subject to reduction under K.S.A. 75-6704, and amendments thereto. All transfers made in accordance with the provisions of this section shall be considered to be demand transfers from the state general fund, except that all such transfers during fiscal year 2019 shall be considered to be revenue transfers from the state general fund.

(c) The state treasurer shall apportion and pay the amounts transferred under subsection (b) to the several county treasurers on January 15 and on July 15 in each year as follows: (1) Sixty-five percent of the amount to be distributed shall be apportioned on the basis of the population figures of the counties certified to the secretary of state pursuant to K.S.A. 11-201, and amendments thereto, on July 1 of the preceding year; and (2) thirty-five percent of such amount shall be apportioned on the basis of the equalized assessed tangible valuations on the tax rolls of the counties on November 1 of the preceding year as certified by the director of property valuation.

History: L. 1965, ch. 530, § 6; L. 1970, ch. 389, § 5; L. 1971, ch. 306, § 1; L. 1973, ch. 292, § 53; L. 1974, ch. 436, § 1; L. 1976, ch. 311, § 16; L. 1978, ch. 401, § 6; L. 1983, ch. 322, § 1; L. 1983, ch. 323, § 1; L. 1987, ch. 383, § 1; L. 1988, ch. 380, § 3; L. 1990, ch. 350, § 8; L. 1992, ch. 280, § 62; L. 1993, ch. 292, § 72; L. 1995, ch. 222, § 17; L. 1996, ch. 191, § 152; L. 1997, ch. 123, § 113; L. 2000, ch. 130, § 103; L. 2001, ch. 144, § 167; L. 2001, ch. 216, § 65; L. 2002, ch. 204, § 161; L. 2003, ch. 3, § 21; L. 2003, ch. 138, § 126; L. 2004, ch. 123, § 172; L. 2005, ch. 174, § 182; L. 2006, ch. 142, § 160; L. 2006, ch. 205, § 12; L. 2007, ch. 167, § 196; L. 2008, ch. 131, § 168; L. 2009, ch. 124, § 140; L. 2010, ch. 165, § 150; L. 2011, ch. 118, § 185; L. 2013, ch. 136, § 274; L. 2015, ch. 104, § 244; July 1.



79-2960 Same; state treasurer to estimate and notify counties of respective allocations; county treasurer to estimate and notify political subdivisions of respective allocations; budgeted as item of income; budget form.

79-2960. Same; state treasurer to estimate and notify counties of respective allocations; county treasurer to estimate and notify political subdivisions of respective allocations; budgeted as item of income; budget form. Each year, the county treasurer shall estimate the amount of money each political subdivision in such county (including the county as one such political subdivision) will receive from the local ad valorem tax reduction fund. The state treasurer shall advise each county treasurer, prior to June 1 of each year, of the amount of the local ad valorem tax reduction fund of the state that the state treasurer estimates (using the most recent available information) will be paid to such county on January 15 and July 15 of the following year. The county treasurer shall before June 15 of each year, notify the treasurer of each political subdivision of the estimated amount in dollars of the distributions to be made from the local ad valorem tax reduction fund. Such estimate shall be made in accordance with K.S.A. 79-2961. Each tangible property tax levying political subdivision shall set out a local ad valorem tax reduction fund item of income for one or more tangible property tax funds of general application (excepting bond and interest funds), in its budget for the current year tax levies, the amount which the county treasurer has estimated as the share of such local ad valorem tax reduction funds to be so credited. The director of accounts and reports shall make suitable provision in the budget forms to be used by such subdivisions for listing local ad valorem tax reduction fund income items.

History: L. 1965, ch. 530, § 7; L. 1974, ch. 436, §2; L. 1983, ch. 322, § 2; Jan. 13.



79-2961 Same; distribution to political subdivisions except school districts; subdivisions failing to meet budget requirements excluded; distribution of amounts to community colleges and municipal universities apportioned under 79-2959(d).

79-2961. Same; distribution to political subdivisions except school districts; subdivisions failing to meet budget requirements excluded; distribution of amounts to community colleges and municipal universities apportioned under 79-2959(d). (a) The county clerk shall certify to the county treasurer when budgets are made pursuant to K.S.A. 79-2960 and amendments thereto and tax levies are filed with the county clerk. Prior to crediting the proper amounts under subsection (c) and except as provided in subsection (d), the county treasurer shall divide the amount paid by the state treasurer to the county treasurer among the county and all other taxing subdivisions of the county except school districts and any incorporated city within which any portion of the Fort Riley military reservation is located and which would otherwise be a participant in the Riley county allocation, which comply with the requirements of this act, in the proportion that the product of the last preceding total tangible tax rate of each subdivision, times its equalized tangible assessed valuation for the preceding year, is to the sum of such products of all the tangible tax-levying political subdivisions, except school districts and any incorporated city within which any portion of the Fort Riley military reservation is located and which would otherwise be a participant in the Riley county allocation, exclusive of the levy by the county for any deficiency for state purposes.

(b) No political subdivision shall be entitled to participate in the distribution of any money appropriated to carry out K.S.A. 79-2960 and amendments thereto and this section unless and until such political subdivision has adopted and certified a budget for the ensuing year which shows as a separate item the amount of the distribution to one or more tax levy funds of general application within such subdivision except bond and interest funds and has certified a tax levy for each such fund that will produce a sum of money less than the amount which a maximum levy would produce for each such fund, in an amount equal to or in excess of the amount of such distribution. The budget of each political subdivision also shall show that the aggregate levies made by such tangible property tax-levying political subdivisions will produce a sum less than the amount which the aggregate levy would produce in an amount equal to or in excess of the aggregate amount of the budget items of such distribution shown in the aggregate levy.

(c) In crediting the amount that has been divided pursuant to subsection (a) or subsection (d), the county treasurer shall proceed as follows: Upon receipt of the payment from the state treasurer each year, credit the appropriate fund or funds of each political subdivision complying with the provisions of this act with its proportionate share of such payment and the county treasurer shall notify such political subdivision of the amounts so credited. This section and K.S.A. 79-2960 and amendments thereto shall not apply to school districts.

(d) The amount paid by the state treasurer to the county treasurer of each county under subsection (d) of K.S.A. 79-2959 and amendments thereto, shall be divided only among the one or more community colleges or municipal universities, or both, which received amounts under this section from the payment made from the local ad valorem tax reduction fund on January 15, 1983. The amount received by each such community college or municipal university under this subsection shall bear the same proportion to the total amount paid to such county under subsection (d) of K.S.A. 79-2959 and amendments thereto, as the amount received by such community college or municipal university under this section from the payment made to such county from the local ad valorem tax reduction fund on January 15, 1983, bears to the total amount received by all such community colleges and municipal universities under this section from such payment.

History: L. 1965, ch. 530, § 8; L. 1973, ch. 292, §54; L. 1974, ch. 436, § 3; L. 1982, ch. 65, § 2; L. 1983, ch. 323,§ 2; March 17.



79-2962 Same; payment to county treasurers.

79-2962. Same; payment to county treasurers. The director of accounts and reports shall draw warrants on the state treasurer in favor of the several county treasurers on the dates and in the amounts appropriated and apportioned to the several counties as provided in K.S.A. 79-2959 and amendments thereto. Each such warrant shall be paid directly by the state treasurer to the county treasurer of the county in whose favor it is drawn.

History: L. 1965, ch. 530, § 9; L. 1974, ch. 436, §4; L. 1991, ch. 281, § 1; May 16.



79-2963 Notice of amount of tax levies to be expressed in dollars.

79-2963. Notice of amount of tax levies to be expressed in dollars. In addition to all other requirements now provided by law, whenever the amount of any ad valorem tax levy is required by law to be stated in any notice, upon any ballot, in any proposed budget or in any other form for the purpose of giving notice of the amount thereof to the electors or taxpayers of any taxing subdivision of the state of Kansas, the amount of such levy shall be expressed at a rate in dollars or fraction thereof upon each $1,000 of assessed valuation.

History: L. 1972, ch. 370, § 1; L. 1984, ch. 354, § 2; July 1.



79-2964 County and city revenue sharing fund; transfers from state general fund, reduction.

79-2964. County and city revenue sharing fund; transfers from state general fund, reduction. There is hereby created the county and city revenue sharing fund. All moneys transferred or credited to such fund under the provisions of this act or any other law shall be allocated and distributed in the manner provided herein. The director of accounts and reports in each year on July 15 and December 10, shall make transfers in equal amounts which in the aggregate equal 2.823% of the total retail sales and compensating taxes credited to the state general fund pursuant to articles 36 and 37 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, during the preceding calendar year from the state general fund to the county and city revenue sharing fund, except that no moneys shall be transferred from the state general fund to the county and city revenue sharing fund during state fiscal years 2016, 2017 and 2018. All such transfers are subject to reduction under K.S.A. 75-6704, and amendments thereto. All transfers made in accordance with the provisions of this section shall be considered to be demand transfers from the state general fund.

History: L. 1978, ch. 401, § 1; L. 1983, ch. 324, § 1; L. 1983, ch. 325, § 2; L. 1987, ch. 383, § 2; L. 1988, ch. 380, § 4; L. 1990, ch. 350, § 9; L. 1992, ch. 280, § 63; L. 1993, ch. 292, § 73; L. 1995, ch. 222, § 18; L. 1996, ch. 191, § 153; L. 1997, ch. 123, § 114; L. 1998, ch. 203, § 164; L. 1999, ch. 132, § 94; L. 1999, ch. 160, § 53; L. 2000, ch. 130, § 104; L. 2001, ch. 144, § 168; L. 2001, ch. 216, § 66; L. 2002, ch. 204, § 162; L. 2003, ch. 3, § 22; L. 2003, ch. 138, § 127; L. 2004, ch. 123, § 173; L. 2005, ch. 174, § 183; L. 2006, ch. 142, § 161; L. 2007, ch. 167, § 197; L. 2008, ch. 131, § 169; L. 2009, ch. 124, § 141; L. 2010, ch. 165, § 151; L. 2011, ch. 118, § 186; L. 2012, ch. 175, § 161; L. 2013, ch. 136, § 275; L. 2015, ch. 104, § 245; July 1.



79-2965 Same; allocation to counties.

79-2965. Same; allocation to counties. (a) The state treasurer shall make a determination of the total amount of each county's entitlement from the county and city revenue sharing fund for each year prior to the first distribution from the fund in that year.

(b) In making the determination, the state treasurer shall allocate the total amount to be transferred to the county and city revenue sharing fund for distribution in that year, exclusive of $600,000 which amount shall be designated as the deficiency equalization amount, in the following manner: (1) Sixty-five percent of such amount shall be allocated on the basis of the population figures of the counties certified to the secretary of state pursuant to K.S.A. 11-201 and amendments thereto on July 1 of the preceding year, and (2) the remaining 35% shall be allocated on the basis of the equalized assessed tangible valuations on the tax rolls of the counties on November 1 of the preceding year as certified by the director of property valuation.

(c) In any year when a county's portion determined under the formula in subsection (b) added to the amount that county receives from the local ad valorem tax reduction fund for such year is less than the total of each distribution made to that county in the state's fiscal year 1977 from the local ad valorem tax reduction fund, the alcoholic liquor control enforcement fund and revenue collected from the sale of cigarette tax indicia, the difference between such amounts shall be allocated to that county from the deficiency equalization amount.

(d) Any portion of the deficiency equalization amount not allocated as provided in subsection (c) shall be allocated among all of the counties according to the formula using population and equalized assessed tangible valuation as prescribed in subsection (b).

(e) The total amount allocated to a county under the provisions of this section for any year shall be deemed to be that county's entitlement from the county and city revenue sharing fund for that year.

History: L. 1978, ch. 401, § 2; L. 1983, ch. 325, § 1; July 1.



79-2966 Same; allocation of counties' entitlements to county and city governments; payment.

79-2966. Same; allocation of counties' entitlements to county and city governments; payment. Fifty percent of a county's entitlement from the county and city revenue sharing fund shall be the county government's share of such fund and the remaining 50% shall be allocated to each city in such county in the proportion that the population of each such city bears to the population of all such cities in the county. Persons residing within the Fort Riley military reservation shall not be included or considered in determining the population of any city located in Riley county or Geary county. The state treasurer shall make distributions from the county and city revenue sharing fund in accordance with the allocation formulas prescribed in the foregoing provisions of this act in installments on the dates prescribed in K.S.A. 79-2964 and amendments thereto. The director of accounts and reports shall draw warrants on the state treasurer in favor of the several county treasurers and city treasurers on the dates and in the amounts determined as provided. The distributions shall be paid directly to the several county treasurers and city treasurers who shall upon receipt of the moneys deposit the same in their respective county or city general funds.

History: L. 1978, ch. 401, § 3; L. 1982, ch. 65, § 3; L. 1983, ch. 324, § 2; L. 1991, ch. 281, § 2; May 16.



79-2967 Same; state treasurer to estimate and notify county treasurers of respective entitlements; county treasurer to estimate and notify city treasurers of respective allocations.

79-2967. Same; state treasurer to estimate and notify county treasurers of respective entitlements; county treasurer to estimate and notify city treasurers of respective allocations. Each year, the county treasurer shall estimate the amount of money his or her county and each city in his or her county will receive from the county and city revenue sharing fund. The state treasurer shall advise each county treasurer, prior to June 1 of each year of the amount of the county and city revenue sharing fund, that the state treasurer estimates, using the most recent available information, will be such county's entitlement in the following year.  The county treasurer shall before June 15 of each year, notify the treasurer of each city of the estimated amount in dollars of the distribution to be made from the county and city revenue sharing fund.

History: L. 1978, ch. 401, § 4; Jan. 1, 1979.



79-2968 Rate of interest on delinquent or unpaid taxes and overpayments of taxes.

79-2968. Rate of interest on delinquent or unpaid taxes and overpayments of taxes. Except as otherwise specifically provided by law, whenever interest is charged under any law of this state upon any delinquent or unpaid taxes levied or imposed by the state of Kansas or any taxing subdivision thereof, or whenever interest is allowed under any law of this state upon any overpayment of taxes levied or imposed by the state of Kansas or any taxing subdivision thereof, the rate thereof shall be the underpayment rate per annum prescribed and determined under paragraph (2) of subsection (a) of section 6621, without regard to subsection (c) thereof, of the federal internal revenue code, as in effect on September 1, 1996, and which rate is in effect thereunder on July 1 of the year immediately preceding the calendar year for which the rate is being annually fixed hereunder, plus one percentage point, if computed annually. Beginning on January 1, 2012, the rate for property tax delinquencies or underpayments of $10,000 or more shall be as provided for under this section or 10% per annum, whichever is greater.

In the event the interest rate prescribed under this section cannot be determined by reference to section 6621 of the federal internal revenue code, as in effect on September 1, 1996, the rate at which interest shall be collected on underpayments shall be the rate prescribed by K.S.A. 16-204, and amendments thereto, for interest on judgments for the applicable period.

History: L. 1980, ch. 308, § 1; L. 1994, ch. 85, § 1; L. 1997, ch. 126, § 1; L. 2011, ch. 88, § 5; July 1.



79-2969 Presumption of timely remittance of excise or income tax, when; allowance of delivery by private delivery services.

79-2969. Presumption of timely remittance of excise or income tax, when; allowance of delivery by private delivery services. From and after July 1, 1997, whenever any statute requiring the remittance of an excise or income tax prescribes a due date therefor, such due date shall be deemed to be complied with, and no penalties shall be imposed for late payment, if such payment is mailed on the statutorily prescribed due date as reflected by the postmark on the envelope containing the payment.  The use of private delivery services shall be allowed by the secretary of revenue, and the determination of timely filing regarding such services shall be made, in the same manner and to the same extent as provided by section 7502 of the federal internal revenue code of 1986, as in effect on September 1, 1996.

History: L. 1984, ch. 351, § 26; L. 1997, ch. 126, § 15; July 1.



79-2970 Interest tolled after hearings held by director of taxation.

79-2970. Interest tolled after hearings held by director of taxation. No interest shall accrue on the amount of the assessment of tax subject to a hearing held by the director of taxation pursuant to chapter 79 of the Kansas Statutes Annotated beyond 120 days after the date the matter was fully submitted, except that, if a final order is issued within such time period, interest shall continue to accrue until such time as the tax liability is fully satisfied, and if a final order is issued beyond such time period, interest shall recommence to accrue from the date of such order until such time as the tax liability is fully satisfied.

History: L. 1987, ch. 293, § 2; July 1.



79-2971 Responsibility for collection of certain excise taxes; personal liability imposed.

79-2971. Responsibility for collection of certain excise taxes; personal liability imposed. (a) Any individual who is responsible for collection or payment of excise taxes imposed under the provisions of K.S.A. 12-1692 et seq., 12-1696 et seq., 41-501 et seq., 79-3301 et seq., 79-3370 et seq., 79-3401 et seq., 79-3490 et seq., 79-34,108 et seq., 79-3817 et seq., 79-4101 et seq. or 79-41a01, and amendments thereto, or for control, receipt, custody or disposal of funds due and owing under such acts who willfully fails to collect such tax, or account for and pay over such tax, or attempts in any manner to evade or defeat such tax or the payment thereof shall be personally liable for the total amount of the tax evaded, or not collected, or not accounted for and paid over, together with any interest and penalty imposed thereon. The provisions of this section shall apply regardless of the: (1) Relationship with the taxpayer held by such individual; (2) form under which the taxpayer conducts business, whether a sole proprietorship, partnership or corporation; or (3) dissolution of the business. As used in this section, "willfully" has the same meaning as such term has for federal tax purposes in 26 U.S.C. § 6672.

(b) A notice of assessment issued to a responsible individual shall be considered to be a proceeding for the collection of the tax liability of the business. If the liability of the business is determined in a proceeding that has become final, any notice of assessment to a responsible individual must be issued within three years after the proceeding against the business became final.

(c) Within 60 days after the mailing of a notice of assessment to a responsible individual, the person assessed may request an informal conference with the secretary of revenue under K.S.A. 79-3226, and amendments thereto, for a determination of whether such person is a responsible individual under subsection (a), and for a determination of the tax liability of the business.

(d) If a notice of assessment and a warrant are issued to a responsible individual pursuant to a jeopardy provision of chapter 79 of the Kansas Statutes Annotated, the person assessed may request that the informal conference held pursuant to subsection (c) be expedited. When such a request is made, the secretary shall schedule the conference to be held within 21 days after receipt of the request and shall issue a written final determination within 21 days after the close of the conference.

History: L. 1989, ch. 284, § 1; L. 1992, ch. 106, § 4; L. 1999, ch. 94, § 9; L. 2010, ch. 123, § 7; Apr. 29.



79-2973 Payment of taxes and fees by credit card authorized.

79-2973. Payment of taxes and fees by credit card authorized. (a) The director of taxation, any county treasurer and any authorized employee or agent of the director or treasurer may accept credit cards in payment of any of the taxes or fees administered by the director or collected by the county treasurer.  The type of credit cards accepted shall be at the discretion of the director or the county treasurer.

(b) The director and the county treasurer may set a fee to be added to each credit card transaction equal to the charge paid by the state , county treasurer or the taxpayer for the use of the credit card by the taxpayer.  Except for the fees imposed under this section, no other fees may be imposed by the director or county treasurer.

(c) In no event shall the director or county treasurer discount or otherwise reduce the tax liability of a taxpayer who has elected to use a credit card for payment of the tax liability.

History: L. 1994, ch. 129, § 1; July 1.



79-2974 Publication of administrative rulings of the department of revenue.

79-2974. Publication of administrative rulings of the department of revenue. The secretary of revenue shall make available in a medium readily accessible to taxpayers all administrative rulings of the department of revenue which affect the duties and responsibilities of taxpayers pursuant to any law administered by the department of revenue. Private letter rulings and written final determinations of the secretary or the designee of the secretary shall be provided in such a manner as to conceal the identity of the specific taxpayer for whom the private letter ruling was issued. The secretary shall cause to be published in the Kansas register a description of each such administrative ruling within 30 days of such ruling together with specific instructions as to how the complete text of the administrative ruling may be obtained. As used in this section, administrative rulings shall include revenue notices, revenue rulings, information guides, policy directives, private letter rulings, written final determinations of the secretary or the designee of the secretary and directives of the division of property valuation or its director.

History: L. 1997, ch. 126, § 4; L. 2000, ch. 184, § 23; July 1.



79-2975 Pending appeals, date for final determination.

79-2975. Pending appeals, date for final determination. The secretary of revenue or the secretary's designee shall issue a written final determination for any appeal which is pending before the director on the effective date of this act on or before October 1, 1998. In the event a taxpayer has timely requested a hearing before the director of taxation pursuant to K.S.A. 79-3226, as in effect prior to the effective date of this act, and whether or not such hearing was conducted, the taxpayer shall be deemed to have requested an informal conference pursuant to K.S.A. 79-3226, and amendments thereto.

History: L. 1997, ch. 126, § 14; July 1.



79-2976 Property tax levied in 2003; state general fund; effective date.

79-2976. Property tax levied in 2003; state general fund; effective date. (a) There is hereby levied in the year 2003, a state tax of .6 mill upon all taxable tangible property in the state. Such tax levy shall be in addition to all other state tax levies authorized by law. Such tax levy shall be for the use and benefit of the state general fund.

(b) The county treasurer of each county shall make the proceeds of the tax levy provided for in this section available to the state treasurer immediately upon collection. When available the state treasurer shall withdraw from each county the proceeds of the taxes raised by such tax levy. Upon such withdrawal the state treasurer shall deposit the same in the state treasury.

(c) All moneys received by the state treasurer under this section shall be credited to the state general fund.

(d) The provisions of this section shall not take effect and no tax shall be levied under this section unless the notice prescribed by section 15 of this act has been published in the Kansas register on or before September 30, 2003. If the notice has been published as prescribed by section 15 of this act [L. 2003, ch. 146, § 15] in the Kansas register on or before September 30, 2003, then the provisions of this section shall take effect and be in force from and after October 1, 2003.

History: L. 2003, ch. 146, § 11; July 1.



79-2977 Amnesty from assessment or payment of penalties and interest with respect to specified taxes; requirements and procedures.

79-2977. Amnesty from assessment or payment of penalties and interest with respect to specified taxes; requirements and procedures. (a) (1) Notwithstanding the provisions of any other law to the contrary, with respect to the following taxes administered by the department of revenue, an amnesty from the assessment or payment of all penalties and interest with respect to unpaid taxes or taxes due and owing shall apply upon compliance with the provisions of this section and if such tax liability is paid in full within the amnesty period, from October 1, 2003, to November 30, 2003: (A) Privilege tax under K.S.A. 79-1106 et seq., and amendments thereto; (B) taxes under the Kansas estate tax act, K.S.A. 2015 Supp. 79-15,100 et seq., and amendments thereto; (C) taxes under the Kansas income tax act, K.S.A. 79-3201 et seq., and amendments thereto; (D) taxes under the Kansas withholding and declaration of estimated tax act, K.S.A. 79-3294 et seq., and amendments thereto; (E) taxes under the Kansas cigarette and tobacco products act, K.S.A. 79-3301 et seq., and amendments thereto; (F) taxes under the Kansas retailers' sales tax act, K.S.A. 79-3601 et seq., and amendments thereto and the Kansas compensating tax act, K.S.A. 79-3701 et seq., and amendments thereto; (G) local sales and use taxes under K.S.A. 12-187 et seq., and amendments thereto; (H) liquor enforcement tax under K.S.A. 79-4101 et seq., and amendments thereto; (I) liquor drink tax under K.S.A. 79-41a01 et seq., and amendments thereto; and (J) mineral severance tax under K.S.A. 79-4216 et seq., and amendments thereto.

(2) Except for the Kansas privilege tax and individual and corporate income tax, amnesty shall apply only to tax liabilities due and unpaid for tax periods ending on or before December 31, 2002. For the Kansas privilege tax and individual and corporate income tax, amnesty shall apply only to tax liabilities due and unpaid for tax periods ending on or before December 31, 2001. For the eligible taxes and tax periods, amnesty shall apply to the under-reporting of such tax liabilities, the nonpayment of such taxes and the nonreporting of such tax liabilities.

(3) Amnesty shall not apply to any matter or matters for which, on or after February 6, 2003, any one of the following circumstances exist: (A) The taxpayer has received notice of the commencement of an audit; (B) an audit is in progress; (C) the taxpayer has received notice of an assessment pursuant to K.S.A. 79-2971 or 79-3643, and amendments thereto; (D) as a result of an audit, the taxpayer has received notice of a proposed or estimated assessment or notice of an assessment; (E) the time to administratively appeal an issued assessment has not yet expired; or (F) an assessment resulting from an audit, or any portion of such assessment, is pending in the administrative appeals process before the secretary or secretary's designee pursuant to K.S.A. 79-3226 or 79-3610, and amendments thereto, or the state board of tax appeals, or is pending in the judicial review process before any state or federal district or appellate court. Amnesty shall not apply to any matter that is the subject of an assessment, or any portion of an assessment, which has been affirmed by a reviewing state or federal district or appellate court. Amnesty shall not apply to any party to any criminal investigation or to any civil or criminal litigation that is pending in any court of the United States or this state for nonpayment, delinquency or fraud in relation to any tax imposed by the state of Kansas.

(b) Upon written application by the taxpayer, on forms prescribed by the secretary of revenue, and upon compliance with the provisions of this section, the department of revenue shall not seek to collect any penalty or interest which may be applicable with respect to taxes eligible for amnesty.

(c) Amnesty for penalties and interest shall be granted only to those eligible taxpayers who, within the amnesty period of October 1, 2003, to November 30, 2003, and in accordance with rules and regulations established by the secretary of revenue, have properly filed a tax return for each taxable period for which amnesty is requested, paid the entire balance of tax due and obtained approval of such amnesty by the department of revenue.

(d) If a taxpayer elects to participate in the amnesty program established pursuant to this section as evidenced by full payment of the tax due as established by the secretary of revenue, that election shall constitute an express and absolute relinquishment of all administrative and judicial rights of appeal with respect to such tax liability. No tax payment received pursuant to this section shall be eligible for refund or credit. No payment of penalties or interest made prior to October 1, 2003, shall be eligible for amnesty.

(e) For tax returns for which amnesty has been requested, nothing in this section shall be interpreted to prohibit the department from adjusting such tax return as a result of a federal, department or other state agency audit.

(f) Fraud or intentional misrepresentation of a material fact in connection with an application for amnesty shall void such application and any waiver of penalties and interest from amnesty.

(g) Discovery of fraud relating to the underlying tax liability shall void the abatement of any liability as a result of any amnesty.

(h) The department may promulgate such rules and regulations or issue administrative guidelines as are necessary to administer the provisions of this section.

(i) The provisions of this section shall be effective on and after July 1, 2003.

History: L. 2003, ch. 147, § 68; L. 2008, ch. 109, § 111; L. 2014, ch. 141, § 118; July 1.

Revisor's Note:

Section was amended twice in the 2003 session, see also 79-2977a.



79-2978 Business machinery and equipment tax reduction assistance fund; distributions, procedures; duties of secretary of revenue.

79-2978. Business machinery and equipment tax reduction assistance fund; distributions, procedures; duties of secretary of revenue. (a) There is hereby established in the state treasury the business machinery and equipment tax reduction assistance fund which shall be administered by the state treasurer. All expenditures from the business machinery and equipment tax reduction assistance fund shall be for the payments to counties for distribution to taxing subdivisions levying ad valorem taxes within the county in accordance with this section.

(b) The secretary of revenue shall adopt a policy using the most current information that is available, and that is determined to be practicable by the secretary for this purpose and shall calculate the following:

(1) On January 31, 2008, the secretary shall calculate for each county an amount equal to the difference in total ad valorem taxes levied by the county on commercial and industrial machinery and equipment for all taxing subdivisions within the county imposing ad valorem taxes on commercial and industrial machinery and equipment for tax year 2005, and the total of such ad valorem taxes levied for tax year 2007 not including any such ad valorem taxes on commercial and industrial machinery and equipment that were abated or exempted prior to July 1, 2006, and which such abatement or exemption expired after July 1, 2006. On or before February 15, 2008, subject to the provisions of subsection (d), the state treasurer shall pay to the county treasurer of each county an amount equal to 90% of such difference for distribution as provided in subsection (e).

(2) On January 31, 2009, the secretary shall calculate for each county an amount equal to the difference in total ad valorem taxes levied by the county on commercial and industrial machinery and equipment for all taxing subdivisions within the county imposing ad valorem taxes on commercial and industrial machinery and equipment for tax year 2005, and the total of such ad valorem taxes levied for tax year 2008 not including any such ad valorem taxes on commercial and industrial machinery and equipment that were abated or exempted prior to July 1, 2006, and which such abatement or exemption expired after July 1, 2006. On March 2, 2009, subject to the provisions of subsection (d) and subsection (g), the state treasurer shall pay to the county treasurer of each county an amount equal to 70% of such difference for distribution as provided in subsection (e).

(3) On January 31, 2010, the secretary shall calculate for each county an amount equal to the difference in total ad valorem taxes levied by the county on commercial and industrial machinery and equipment for all taxing subdivisions within the county imposing ad valorem taxes on commercial and industrial machinery and equipment for tax year 2005, and the total of such ad valorem taxes levied for tax year 2009 not including any such ad valorem taxes on commercial and industrial machinery and equipment that were abated or exempted prior to July 1, 2006, and which such abatement or exemption expired after July 1, 2006. On or before February 15, 2010, subject to the provisions of subsection (d), the state treasurer shall pay to the county treasurer of each county an amount equal to 50% of such difference for distribution as provided in subsection (e).

(4) On January 31, 2011, the secretary shall calculate for each county an amount equal to the difference in total ad valorem taxes levied by the county on commercial and industrial machinery and equipment for all taxing subdivisions within the county imposing ad valorem taxes on commercial and industrial machinery and equipment for tax year 2005, and the total of such ad valorem taxes levied for tax year 2010 not including any such ad valorem taxes on commercial and industrial machinery and equipment that were abated or exempted prior to July 1, 2006, and which such abatement or exemption expired after July 1, 2006. On or before February 15, 2011, subject to the provisions of subsection (d), the state treasurer shall pay to the county treasurer of each county an amount equal to 30% of such difference for distribution as provided in subsection (e).

(5) On January 31, 2012, the secretary shall calculate for each county an amount equal to the difference in total ad valorem taxes levied by the county on commercial and industrial machinery and equipment for all taxing subdivisions within the county imposing ad valorem taxes on commercial and industrial machinery and equipment for tax year 2005, and the total of such ad valorem taxes levied for tax year 2011 not including any such ad valorem taxes on commercial and industrial machinery and equipment that were abated or exempted prior to July 1, 2006, and which such abatement or exemption expired after July 1, 2006. On or before February 15, 2012, subject to the provisions of subsection (d), the state treasurer shall pay to the county treasurer of each county an amount equal to 10% of such difference for distribution as provided in subsection (e).

(6) There shall be no payments made pursuant to this section after the payments made by the state treasurer on or before February 15, 2012, and the provisions of this section shall expire at such time.

(c) The calculations required by subsection (b) shall be based upon a certification made by the county clerk on or before November 15 of the tax year and submitted to the director of property valuation. Such certification shall be in a format devised and prescribed by the director of property valuation. Such certification shall report the total ad valorem taxes levied by the county on commercial and industrial machinery and equipment for all taxing subdivisions within the county imposing ad valorem taxes on commercial and industrial machinery and equipment. The county clerk shall provide a copy of such certification to the county treasurer for the purpose of determining the distribution of moneys pursuant to the provisions of subsection (e)(2) paid to the county pursuant to subsection (b) by the state treasurer.

(d) If the amount calculated for the difference in subsections (b)(1) through (b)(5) is negative, the amount calculated for such county for such year shall be deemed to be zero and no amount shall be paid to the county treasurer of such county as otherwise provided in subsection (b). Nothing in this section shall be construed to require the county to make any payments to the state in such event that the amount calculated for the difference is negative for the county for such year.

(e) (1) On January 31 of each year specified in this section, the secretary of revenue shall certify to the director of accounts and reports the aggregate of all amounts determined for counties pursuant to subsection (b). Upon receipt of such certification, the director of accounts and reports shall transfer the amount certified from the state general fund to the business machinery and equipment tax reduction assistance fund, except that (A) the aggregate amount of moneys transferred from the state general fund to the business machinery and equipment tax reduction assistance fund during the state fiscal year ending June 30, 2009, pursuant to this section shall not exceed the maximum amount determined pursuant to subsection (g), (B) an amount equal to 50% of the maximum amount determined pursuant to subsection (g) shall be transferred from the state general fund to the business machinery and equipment tax reduction assistance fund on March 2, 2009, (C) no moneys shall be transferred from the state general fund to the business machinery and equipment tax reduction assistance fund during the state fiscal year ending June 30, 2010, pursuant to this section, (D) no moneys shall be transferred from the state general fund to the business machinery and equipment tax reduction assistance fund during the state fiscal year ending June 30, 2011, pursuant to this section, (E) no moneys shall be transferred from the state general fund to the business machinery and equipment tax reduction assistance fund during the state fiscal year ending June 30, 2012, pursuant to this section, (F) no moneys shall be transferred from the state general fund to the business machinery and equipment tax reduction assistance fund during the state fiscal year ending June 30, 2013, pursuant to this section, and (G) no moneys shall be transferred from the state general fund to the business machinery and equipment tax reduction assistance fund during the state fiscal year ending June 30, 2014, pursuant to this section.

(2) The state treasurer shall apportion and distribute the moneys credited to the business machinery and equipment tax reduction assistance fund to the county treasurers in accordance with subsection (b). Upon receipt of each such amount, each county treasurer shall apportion such amount among the ad valorem taxing subdivisions imposing ad valorem taxes on commercial and industrial machinery and equipment in an amount equal to the difference between the total ad valorem taxes on commercial and industrial machinery and equipment levied by each such ad valorem taxing subdivision for the tax year 2005 and the total ad valorem taxes on commercial and industrial machinery and equipment levied by each such ad valorem taxing subdivision for the tax year of the apportionment, subject to the percentage reduction set forth in subsection (b) for the tax year of the apportionment of such moneys to that county. The county treasurer shall pay such amounts to the taxing subdivisions at the same time or times as their regular operating tax rate mill levy is paid to them.

(f) Before January 31 of 2007 through 2013, the secretary of revenue shall make a detailed report of amounts calculated as required pursuant to subsection (b) for each individual county and in aggregate for all the counties for the current year along with any projections for future years, amounts distributed to the counties pursuant to this section, the amount of ad valorem taxes on commercial and industrial machinery and equipment not included in the total ad valorem taxes for each tax year due to the fact that the tax liability of such machinery and equipment was abated or exempted prior to July 1, 2006, and such abatement or exemption expired after July 1, 2006, for each individual county and in aggregate for all counties and all other relevant information related to the provisions of this section, and shall present such report before such date to the house committee on taxation of the house of representatives and the senate committee on assessment and taxation of the senate for consideration by the legislature in making any appropriate adjustments to the provisions of this section.

(g) (1) The maximum amount that may be transferred during the fiscal year ending June 30, 2009, from the state general fund to the business machinery and equipment tax reduction assistance fund pursuant to this section shall be equal to (A) the amount equal to 93.5% of the aggregate amount determined under subsection (b)(2) plus the amount equal to 93.5% of the aggregate amount determined under subsection (b)(2) of K.S.A. 2015 Supp. 79-2979, and amendments thereto, multiplied by (B) the result obtained by dividing the amount equal to 93.5% of the aggregate amount determined under subsection (b)(2) by the aggregate of the amount equal to 93.5% of the aggregate amount determined under subsection (b)(2) plus the amount equal to 93.5% of the aggregate amount determined under subsection (b)(2) of K.S.A. 2015 Supp. 79-2979, and amendments thereto.

(2) If a maximum amount is imposed under this subsection and the aggregate amount transferred from the state general fund to the business machinery and equipment tax reduction assistance fund during state fiscal year 2009 pursuant to this section is reduced, then the amount allocated to each county by the state treasurer under subsection (b)(2) shall be reduced proportionately with respect to aggregate reduction in the amount of such transfer from the state general fund to the business machinery and equipment tax reduction assistance fund during state fiscal year 2009.

History: L. 2006, ch. 205, § 2; L. 2007, ch. 152, § 2; L. 2009, ch. 2, § 88; L. 2009, ch. 144, § 84; L. 2010, ch. 165, § 152; L. 2012, ch. 175, § 162; July 1.

Revisor's Note:

Section was also amended by L. 2009, ch. 124, § 142, but that version was repealed by L. 2009, ch. 144, § 91.



79-2979 Telecommunications and railroad machinery and equipment tax reduction assistance fund; distributions, procedures; duties of secretary of revenue.

79-2979. Telecommunications and railroad machinery and equipment tax reduction assistance fund; distributions, procedures; duties of secretary of revenue. (a) There is hereby established in the state treasury the telecommunications and railroad machinery and equipment tax reduction assistance fund which shall be administered by the state treasurer. All expenditures from the telecommunications and railroad machinery and equipment tax reduction assistance fund shall be for the payments to counties for distribution to taxing subdivisions levying ad valorem taxes within the county in accordance with this section.

(b) The secretary of revenue shall adopt a policy using the most current information that is available, and that is determined to be practicable by the secretary for this purpose and shall calculate the following:

(1) On January 31, 2008, the secretary shall calculate for each county an amount equal to the difference in total ad valorem taxes levied by the county on telecommunications machinery and equipment and railroad machinery and equipment for all taxing subdivisions within the county imposing ad valorem taxes on telecommunications machinery and equipment and railroad machinery and equipment for tax year 2005, and the total of such ad valorem taxes levied for tax year 2007 not including any such ad valorem taxes on telecommunications machinery and equipment and railroad machinery and equipment that were abated or exempted prior to July 1, 2006, and which such abatement or exemption expired after July 1, 2006. On or before February 15, 2008, subject to the provisions of subsection (c), the state treasurer shall pay to the county treasurer of each county an amount equal to 90% of such difference for distribution as provided in subsection (d).

(2) On January 31, 2009, the secretary shall calculate for each county an amount equal to the difference in total ad valorem taxes levied by the county on telecommunications machinery and equipment and railroad machinery and equipment for all taxing subdivisions within the county imposing ad valorem taxes on telecommunications machinery and equipment and railroad machinery and equipment for tax year 2005, and the total of such ad valorem taxes levied for tax year 2008 not including any such ad valorem taxes on telecommunications machinery and equipment and railroad machinery and equipment that were abated or exempted prior to July 1, 2006, and which such abatement or exemption expired after July 1, 2006. On March 2, 2009, subject to the provisions of subsection (c) and subsection (f), the state treasurer shall pay to the county treasurer of each county an amount equal to 70% of such difference for distribution as provided in subsection (d).

(3) On January 31, 2010, the secretary shall calculate for each county an amount equal to the difference in total ad valorem taxes levied by the county on telecommunications machinery and equipment and railroad machinery and equipment for all taxing subdivisions within the county imposing ad valorem taxes on telecommunications machinery and equipment and railroad machinery and equipment for tax year 2005, and the total of such ad valorem taxes levied for tax year 2009 not including any such ad valorem taxes on telecommunications machinery and equipment and railroad machinery and equipment that were abated or exempted prior to July 1, 2006, and which such abatement or exemption expired after July 1, 2006. On or before February 15, 2010, subject to the provisions of subsection (c), the state treasurer shall pay to the county treasurer of each county an amount equal to 50% of such difference for distribution as provided in subsection (d).

(4) On January 31, 2011, the secretary shall calculate for each county an amount equal to the difference in total ad valorem taxes levied by the county on telecommunications machinery and equipment and railroad machinery and equipment for all taxing subdivisions within the county imposing ad valorem taxes on telecommunications machinery and equipment and railroad machinery and equipment for tax year 2005, and the total of such ad valorem taxes levied for tax year 2010 not including any such ad valorem taxes on telecommunications machinery and equipment and railroad machinery and equipment that were abated or exempted prior to July 1, 2006, and which such abatement or exemption expired after July 1, 2006. On or before February 15, 2011, subject to the provisions of subsection (c), the state treasurer shall pay to the county treasurer of each county an amount equal to 30% of such difference for distribution as provided in subsection (d).

(5) On January 31, 2012, the secretary shall calculate for each county an amount equal to the difference in total ad valorem taxes levied by the county on telecommunications machinery and equipment and railroad machinery and equipment for all taxing subdivisions within the county imposing ad valorem taxes on telecommunications machinery and equipment and railroad machinery and equipment for tax year 2005, and the total of such ad valorem taxes levied for tax year 2011 not including any such ad valorem taxes on telecommunications machinery and equipment and railroad machinery and equipment that were abated or exempted prior to July 1, 2006, and which such abatement or exemption expired after July 1, 2006. On or before February 15, 2012, subject to the provisions of subsection (c), the state treasurer shall pay to the county treasurer of each county an amount equal to 10% of such difference for distribution as provided in subsection (d).

(6) There shall be no payments made pursuant to this section after the payments made by the state treasurer on or before February 15, 2012, and the provisions of this section shall expire at such time.

(c) If the amount calculated for the difference in subsections (b)(1) through (b)(5) is negative, the amount calculated for such county for such year shall be deemed to be zero and no amount shall be paid to the county treasurer of such county as otherwise provided in subsection (b). Nothing in this section shall be construed to require the county to make any payments to the state in such event that the amount calculated for the difference is negative for the county for such year.

(d) (1) On January 31 of each year specified in this section, the secretary of revenue shall certify to the director of accounts and reports the aggregate of all amounts determined for counties pursuant to subsection (b). Upon receipt of such certification, the director of accounts and reports shall transfer the amount certified from the state general fund to the telecommunications and railroad machinery and equipment tax reduction assistance fund, except that (A) the aggregate amount of moneys transferred from the state general fund to the telecommunications and railroad machinery and equipment tax reduction assistance fund during the state fiscal year ending June 30, 2009, pursuant to this section shall not exceed the maximum amount determined pursuant to subsection (f), (B) an amount equal to 50% of the maximum amount determined pursuant to subsection (f) shall be transferred from the state general fund to the telecommunications and railroad machinery and equipment tax reduction assistance fund on March 2, 2009, (C) no moneys shall be transferred from the state general fund to the telecommunications and railroad machinery and equipment tax reduction assistance fund during the state fiscal year ending June 30, 2010, pursuant to this section, (D) no moneys shall be transferred from the state general fund to the telecommunications and railroad machinery and equipment tax reduction assistance fund during the state fiscal year ending June 30, 2011, pursuant to this section, (E) no moneys shall be transferred from the state general fund to the telecommunications and railroad machinery and equipment tax reduction assistance fund during the state fiscal year ending June 30, 2012, pursuant to this section, (F) no moneys shall be transferred from the state general fund to the telecommunications and railroad machinery and equipment tax reduction assistance fund during the state fiscal year ending June 30, 2013, pursuant to this section, and (G) no moneys shall be transferred from the state general fund to the telecommunications and railroad machinery and equipment tax reduction assistance fund during the state fiscal year ending June 30, 2014, pursuant to this section.

(2) The state treasurer shall apportion and distribute the moneys credited to the telecommunications and railroad machinery and equipment tax reduction assistance fund to the county treasurers in accordance with subsection (b). Upon receipt of each such amount, each county treasurer shall apportion such amount among the ad valorem taxing subdivisions imposing ad valorem taxes on telecommunications machinery and equipment and railroad machinery and equipment in an amount equal to the difference between the total ad valorem taxes on telecommunications machinery and equipment and railroad machinery and equipment levied by each such ad valorem taxing subdivision for the tax year 2005 and the total ad valorem taxes on telecommunications machinery and equipment and railroad machinery and equipment levied by each such ad valorem taxing subdivision for the tax year of the apportionment, subject to the percentage reduction set forth in subsection (b) for the tax year of the apportionment of such moneys to that county. The county treasurer shall pay such amounts to the taxing subdivisions at the same time or times as their regular operating tax rate mill levy is paid to them.

(e) Before January 31 of 2007 through 2013, the secretary of revenue shall make a detailed report of amounts calculated as required pursuant to subsection (b) for each individual county and in aggregate for all the counties for the current year along with any projections for future years, amounts distributed to the counties pursuant to this section, the amount of ad valorem taxes on telecommunications machinery and equipment and railroad machinery and equipment not included in the total of ad valorem taxes for each tax year due to the fact that the tax liability of such machinery and equipment was abated or exempted prior to July 1, 2006, and the abatement or exemption expired after July 1, 2006, for each individual county and in aggregate for all counties and all other relevant information related to the provisions of this section, and shall present such report before such date to the house committee on taxation of the house of representatives and the senate committee on assessment and taxation of the senate for consideration by the legislature in making any appropriate adjustments to the provisions of this section.

(f) (1) The maximum amount that may be transferred during the fiscal year ending June 30, 2009, from the state general fund to the telecommunications and railroad machinery and equipment tax reduction assistance fund pursuant to this section shall be equal to (A) the amount equal to 93.5% of the aggregate amount determined under subsection (b)(2) plus the amount equal to 93.5% of the aggregate amount determined under subsection (b)(2) of K.S.A. 2015 Supp. 79-2978, and amendments thereto, multiplied by (B) the result obtained by dividing the amount equal to 93.5% of the aggregate amount determined under subsection (b)(2) by the aggregate of the amount equal to 93.5% of the aggregate amount determined under subsection (b)(2) plus the amount equal to 93.5% of the aggregate amount determined under subsection (b)(2) of K.S.A. 2015 Supp. 79-2978, and amendments thereto.

(2) If a maximum amount is imposed under this subsection and the aggregate amount transferred from the state general fund to the telecommunications and railroad machinery and equipment tax reduction assistance fund during state fiscal year 2009 pursuant to this section is reduced, then the amount allocated to each county by the state treasurer under subsection (b)(2) shall be reduced proportionately with respect to aggregate reduction in the amount of such transfer from the state general fund to the telecommunications and railroad machinery and equipment tax reduction assistance fund during state fiscal year 2009.

History: L. 2006, ch. 205, § 4; L. 2007, ch. 152, § 3; L. 2009, ch. 2, § 89; L. 2009, ch. 144, § 85; L. 2010, ch. 165, § 153; L. 2012, ch. 175, § 163; July 1.

Revisor's Note:

Section was also amended by L. 2009, ch. 124, § 143, but that version was repealed by L. 2009, ch. 144, § 91.



79-2980 Credit towards payment of taxes on certain property of television broadcasters; determination of amount of credit; limitations.

79-2980. Credit towards payment of taxes on certain property of television broadcasters; determination of amount of credit; limitations. (a) Television broadcasters shall receive a credit from the county treasurer of the county in which digital television equipment is located, to apply only towards payment of the broadcaster's personal property taxes, in an amount equal to the broadcaster's personal property taxes on digital television equipment acquired prior to July 1, 2006, multiplied by one minus the digital television fraction. The digital television fraction shall be a fraction the numerator of which is the total number of digital television sets in the United States and the denominator of which is an amount representing the total television sets in the United States as of the assessment date. The digital television fraction will be determined on an annual basis based upon sales data reported by the consumer electronics association or other national organization acceptable to the department of revenue. The Kansas association of broadcasters shall provide, by July 1 of each year, to the department an estimate of the digital television fraction as of the preceding January 1. The department shall communicate such estimate to each county appraiser. The credit shall not be applicable to years after the federal communications commission has ended the broadcast of analog television signals by all full power commercial television stations in Kansas.

(b) As used in this section, "digital television equipment" means all items of tangible personal property that are used directly or indirectly in broadcasting television shows or commercials through the use of digital technology including studio broadcast equipment, transmitter and antenna equipment and broadcast towers.

History: L. 2006, ch. 205, § 5; July 1.



79-2981 Credit towards payment of taxes on certain property of radio broadcasters; determination of amount of credit; limitations.

79-2981. Credit towards payment of taxes on certain property of radio broadcasters; determination of amount of credit; limitations. (a) Radio broadcasters shall receive a credit from the county treasurer of the county in which digital radio equipment is located, to apply only towards payment of the radio broadcaster's personal property taxes in an amount equal to the personal property taxes on the radio broadcaster's digital radio equipment acquired prior to July 1, 2006, multiplied by one minus the digital radio fraction. The digital radio fraction shall be a fraction, the numerator of which is the total number of digital radio sets in the United States and the denominator of which is an amount representing the total radio sets in the United States as of the assessment date. The digital radio fraction shall be determined on an annual basis based upon sales data reported by the consumer electronics association or other national organization acceptable to the department of revenue. The Kansas association of broadcasters shall provide, by July 1 of each year, to the department an estimate of the digital radio fraction as of the preceding January 1. The department shall communicate such estimate to each county appraiser. The credit shall not be applicable to years after December 31, 2013, or until more than 50% of the radio sets in the United States are capable of receiving the digital radio signal, whichever comes first.

(b) As used in this section, "digital radio equipment" means all items of tangible personal property that are used directly or indirectly in broadcasting radio shows or commercials through the use of digital technology including studio broadcast equipment, transmitter and antenna equipment and broadcast towers.

History: L. 2006, ch. 205, § 6; July 1.



79-2982 Report to legislature on certain income tax credits and sales tax exemptions.

79-2982. Report to legislature on certain income tax credits and sales tax exemptions. Prior to January 1, 2017, the standing committee on assessment and taxation of the senate and the standing committee on taxation of the house of representatives shall review the income tax credit cost effectiveness report prepared by the department of revenue as required pursuant to K.S.A. 74-99b35, and amendments thereto, and other relevant information to determine whether the credits provided in K.S.A. 74-50,132 and subsection (e) of K.S.A. 79-32,160a, and amendments thereto, and the exemption provided in subsection (cc) of K.S.A. 79-3606, and amendments thereto, shall continue in effect or be repealed.

History: L. 2011, ch. 116, § 13; July 1.



79-2983 Amnesty from assessment or payment of penalties and interest with respect to specified taxes; requirements and procedures.

79-2983. Amnesty from assessment or payment of penalties and interest with respect to specified taxes; requirements and procedures. (a) (1) Notwithstanding the provisions of any other law to the contrary, with respect to the following taxes administered by the department of revenue, an amnesty from the assessment or payment of all penalties and interest with respect to unpaid taxes or taxes due and owing shall apply upon compliance with the provisions of this section and if such tax liability is paid in full within the amnesty period, from September 1, 2015, to October 15, 2015: (A) Privilege tax under K.S.A. 79-1106 et seq., and amendments thereto; (B) taxes under the Kansas estate tax act, K.S.A. 2006 Supp. 79-15,100 et seq., prior to their repeal; (C) taxes under the Kansas income tax act, K.S.A. 79-3201 et seq., and amendments thereto; (D) taxes under the Kansas withholding and declaration of estimated tax act, K.S.A. 79-3294 et seq., and amendments thereto; (E) taxes under the Kansas cigarette and tobacco products act, K.S.A. 79-3301 et seq., and amendments thereto; (F) taxes under the Kansas retailers' sales tax act, K.S.A. 79-3601 et seq., and amendments thereto, and the Kansas compensating tax act, K.S.A. 79-3701 et seq., and amendments thereto; (G) local sales and use taxes under K.S.A. 12-187 et seq., and amendments thereto; (H) liquor enforcement tax under K.S.A. 79-4101 et seq., and amendments thereto; (I) liquor drink tax under K.S.A. 79-74a01 et seq., and amendments thereto; and (J) mineral severance tax under K.S.A. 79-4216 et seq., and amendments thereto.

(2) Amnesty under this section shall apply only to tax liabilities due and unpaid for tax periods ending on or before December 31, 2013. For the eligible taxes and tax periods, amnesty shall apply to the under-reporting of such tax liabilities, the nonpayment of such taxes and the nonreporting of such tax liabilities.

(3) Amnesty shall not apply to any matter or matters for which, on or after September 1, 2015, any one of the following circumstances exist: (A) The taxpayer has received notice of the commencement of an audit; (B) an audit is in progress; (C) the taxpayer has received notice of an assessment pursuant to K.S.A. 79-2971 or 79-3643, and amendments thereto; (D) as a result of an audit, the taxpayer has received notice of a proposed or estimated assessment or notice of an assessment; (E) the time to administratively appeal an issued assessment has not yet expired; or (F) an assessment resulting from an audit, or any portion of such assessment, is pending in the administrative appeals process before the secretary or the secretary's designee pursuant to K.S.A. 79-3226 or 79-3610, and amendments thereto, or the state board of tax appeals, or is pending in the judicial review process before any state or federal district or appellate court. Amnesty shall not apply to any matter that is the subject of an assessment, or any portion of an assessment, which has been affirmed by a reviewing state or federal district or appellate court. Amnesty shall not apply to any party to any criminal investigation or to any civil or criminal litigation that is pending in any court of the United States or this state for nonpayment, delinquency or fraud in relation to any tax imposed by the state of Kansas. Amnesty shall not apply to any matter involving individual or corporate income tax liability resulting from an audit or adjustment by the federal internal revenue service and reported to the Kansas department of revenue pursuant to K.S.A. 79-3230(f), and amendments thereto.

(b) Upon written application by the taxpayer, on forms prescribed by the secretary of revenue, and upon compliance with the provisions of this section, the department of revenue may waive the imposition and collection of any penalty or interest which may be applicable with respect to taxes eligible for amnesty. The department of revenue may require all applications for amnesty pursuant to this section be submitted electronically.

(c) Amnesty for penalties and interest shall be granted only to those eligible taxpayers who, within the amnesty period of September 1, 2015, to October 15, 2015, and in accordance with rules and regulations established by the secretary of revenue, have properly filed a tax return for each taxable period for which amnesty is requested, paid the entire balance of tax due and obtained approval of such amnesty by the department of revenue.

(d) If a taxpayer elects to participate in the amnesty program established pursuant to this section as evidenced by full payment of the tax due as established by the secretary of revenue, that election shall constitute an express and absolute relinquishment of all administrative and judicial rights of appeal with respect to such tax liability. No tax payment received pursuant to this section shall be eligible for refund or credit. No payment of penalties or interest made prior to September 1, 2015, shall be eligible for amnesty.

(e) For such tax returns for which amnesty has been requested, nothing in this section shall be interpreted to prohibit the department from adjusting such tax return as a result of a federal, department or other state agency audit.

(f) Fraud or intentional misrepresentation of a material fact in connection with an application for amnesty shall void such application and any waiver of penalties and interest from amnesty.

(g) The department may promulgate such rules and regulations or issue administrative guidelines as are necessary to administer the provisions of this section.

History: L. 2015, ch. 99, § 1; July 1.






Article 30 EXCISE AND SALES TAXES

79-3093 Act supplemental to motor fuel or special fuel tax laws.

79-3093. Act supplemental to motor fuel or special fuel tax laws. The terms and provisions of this act shall be wholly supplemental and in addition to any motor fuel or special fuel tax which has been heretofore or may hereafter be enacted, and said act shall and is hereby declared to be wholly self-contained and effective in all matters, except as may be specifically provided herein.

History: L. 1953, ch. 444, § 1; June 30.



79-3094 Same; rate of tax; computation; allowances; exempt transactions; reports; extent and effective date of tax.

79-3094. Same; rate of tax; computation; allowances; exempt transactions; reports; extent and effective date of tax. There is hereby levied upon all motor fuels used, sold or delivered in this state for any purpose whatsoever a tax of two cents (2¢) per gallon or fraction thereof. Said tax shall be paid but once. Said tax shall be computed on all motor fuels received by each distributor, manufacturer or importer in this state and paid in the manner provided for herein:Provided, That an allowance of three and one-half percentum (3 1/2%) of the total gallonage received during each calendar month shall be made and deducted by the distributor to cover all ordinary losses in handling such motor fuels: Provided, however, That no allowance shall be made on any motor vehicle fuel exported from the state or sold to the United States of America or any of its agencies or instrumentalities as are now or hereinafter exempt by law from liability to state taxation: Provided further, That a distributor shall not be entitled to such allowance unless the principal business in which he or she is engaged is the business of marketing motor-vehicle fuels or petroleum products: And provided further, That no such allowance shall be made for any motor-vehicle fuel sold or disposed of to a consumer in tank car, transport, or pipe-line lots. No tax is hereby imposed upon or with respect to the following transactions:

(a) The sale or delivery of motor-vehicle fuel by a duly licensed distributor, manufacturer or importer to another duly licensed distributor, manufacturer or importer.

(b) The sale or delivery of motor-vehicle fuel for export from the state of Kansas to any other state or territory or to any foreign country.

(c) The sale or delivery of motor-vehicle fuel to the United States of America and such of its agencies as are now or hereafter exempt by law from liability to state taxation.

(d) The sale or delivery of motor-vehicle fuel to a contractor for use in performing work for the United States or those agencies of the United States above mentioned, provided such contractor has in effect with the United States or any such agency a cost-plus-a-fixed-fee contract covering the work.

Each distributor, manufacturer or importer shall make full reports and furnish such further information as the director may require with reference to all transactions upon which no tax is to be paid. Each distributor, manufacturer or importer shall make full reports and furnish such further information as the director of taxation, or his or her duly authorized deputy, agent or representative may require with reference to all transactions upon which no tax is to be paid: Provided further, That the effective date and total extent of the tax herein levied shall be as follows: In the event the existing tax of two cents (2¢) per gallon now levied on gasoline (motor fuel) by the federal government as set out and provided in 26 U.S.C., section 3412, or any amendment thereto, shall expire, be reduced or otherwise be determined at a rate of less than two cents (2¢) per gallon, then the tax here levied shall, at the time of said expiration, reduction or other determination, and upon the issuance by the governor of a proclamation stating the fact of said expiration, reduction or other determination and the date thereof, said proclamation to be published, filed and recorded as provided by law, become effective and in full force only to the extent said federal tax may expire or be reduced: Provided further, That said tax shall not become in force and effect in an amount less than one-half cent (1/2¢) per gallon or multiples thereof.

History: L. 1953, ch. 444, § 2; June 30.



79-3095 Same; disposition of tax collected.

79-3095. Same; disposition of tax collected. All of the tax collected under the provisions of this act shall be remitted by the director of taxation to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury, and the state treasurer shall credit 2% of all taxes so collected in the revenue administration fee fund. The remainder of such tax so collected shall be credited to the highway fund. All proper expenses of the enforcement and administration of this act by the director of taxation shall be paid out of such revenue administration fee fund upon vouchers as provided by law.

History: L. 1953, ch. 444, § 3; L. 2001, ch. 5, § 447; July 1.



79-3096 Same; allocations to counties from highway fund, when; limitations.

79-3096. Same; allocations to counties from highway fund, when; limitations. In the event of and as of the date of the discontinuance by the federal government of the distribution of moneys to the state of Kansas for use, after matching, upon federal aid secondary roads, then and to the extent such moneys may be discontinued up to but not to exceeding three million five hundred thousand dollars ($3,500,000) per year, the state treasurer shall allocate to the various counties of the state moneys from the highway fund to guarantee to said counties either from federal aid secondary funds or from the tax here levied, or both, the total sum of three million five hundred thousand dollars ($3,500,000) per year, said moneys from said allocation to be made, used and expended by said counties in the manner provided by section 79-3425b of the General Statutes Supplement of 1961, and amendments thereto. In the event the moneys provided said counties by said section 79-3425b shall cease to be available to said counties, then this section shall be of no force or effect, it being the purpose of this section to provide continuity of what is now known as the county federal aid secondary road program at a rate of seven million dollars ($7,000,000) per year, so long as section 79-3425b is in effect.

History: L. 1953, ch. 444, § 4; L. 1963, ch. 481, § 1; June 30.



79-3097 Same; administration and enforcement; application of ch. 79, art. 34.

79-3097. Same; administration and enforcement; application of ch. 79, art. 34. For the purposes of administration and enforcement of this act the law as set out in sections 79-3401 to 79-3407, inclusive; 79-3409 to 79-3424, inclusive; 79-3426 and 79-3453 to 79-3463, inclusive, of the General Statutes of 1949, or amendments thereto, shall be applicable hereto.

History: L. 1953, ch. 444, § 5; June 30.






Article 31 MORTGAGE REGISTRATION AND INTANGIBLES

79-3101 Words and phrases defined.

79-3101. Words and phrases defined. The words "real property" and "real estate" as used in this act, in addition to the definition thereof contained in the Revised Statutes of 1923, shall include all property a conveyance or mortgage of which is entitled to record as real property or interest therein under the laws of this state. The words "mortgage of real property" shall include every instrument by which a lien is created or imposed upon real property, notwithstanding that the debt secured thereby may also be secured by a lien upon personal property. An executory contract for the sale of real estate, or a bond for a deed, the complete performance of which is deferred for a longer period than ninety days from its execution, under which the grantee or vendee is entitled to the possession of such real estate, by the terms of which the grantor holds the legal title as security for the unpaid purchase money, shall for the purpose of this act be treated as a mortgage of real property to secure the balance of the unpaid purchase price.

History: L. 1925, ch. 273, § 1; Feb. 23.

CAUTION: Section was repealed effective January 1, 2019, see L. 2014, ch. 140, § 22.



79-3102 Mortgage registration; fee; exemptions; registered mortgage and note secured, exempt from additional taxation. [See Revisor's Note]

79-3102. Mortgage registration; fee; exemptions; registered mortgage and note secured, exempt from additional taxation. [See Revisor's Note] (a) Before any mortgage of real property, or renewal or extension of such a mortgage, is received and filed for record, there shall be paid to the register of deeds of the county in which such property or any part thereof is situated a registration tax of the principal debt or obligation which is secured by such mortgage, which tax shall be computed in accordance with the following schedules. In the event the mortgage states that an amount less than the entire principal debt or obligation will be secured thereby, the registration fee shall be paid on such lesser amount.

(1) For all mortgages of real property, or renewal or extension of such a mortgage, received and filed for record prior to January 1, 2015, the tax shall be 0.26% of the principal debt or obligation which is secured by such mortgage.

(2) For all mortgages of real property, or renewal or extension of such a mortgage, received and filed for record on and after January 1, 2015, but prior to January 1, 2016, the tax shall be 0.2% of the principal debt or obligation which is secured by such mortgage.

(3) For all mortgages of real property, or renewal or extension of such a mortgage, received and filed for record on and after January 1, 2016, but prior to January 1, 2017, the tax shall be 0.15% of the principal debt or obligation which is secured by such mortgage.

(4) For all mortgages of real property, or renewal or extension of such a mortgage, received and filed for record on and after January 1, 2017, but prior to January 1, 2018, the tax shall be 0.1% of the principal debt or obligation which is secured by such mortgage.

(5) For all mortgages of real property, or renewal or extension of such a mortgage, received and filed for record on and after January 1, 2018, but prior to January 1, 2019, the tax shall be 0.05% of the principal debt or obligation which is secured by such mortgage.

(6) For all mortgages of real property, or renewal or extension of such a mortgage, received and filed for record on and after January 1, 2019, the tax shall be 0.0% of the principal debt or obligation which is secured by such mortgage.

(b) As used herein, "principal debt or obligation" shall not include any finance charges or interest.

(c) In any case where interest has been precomputed, the register of deeds may require the person filing the mortgage to state the amount of the debt or obligation owed before computation of interest.

(d) No registration fee whatsoever shall be paid, collected or required for or on: (1) Any mortgage or other instrument given solely for the purpose of correcting or perfecting a previously recorded mortgage or other instrument; (2) any mortgage or other instrument given for the purpose of providing additional security for the same indebtedness, where the registration fee herein provided for has been paid on the original mortgage or instrument; (3) any mortgage or other instrument upon that portion of the consideration stated in the mortgage tendered for filing which is verified by affidavit to be principal indebtedness covered or included in a previously recorded mortgage or other instrument with the same lender or their assigns upon which the registration fee herein provided for has been paid; (4) any lien, indenture, mortgage, bond or other instrument or encumbrance nor for the note or other promise to pay thereby secured, all as may be assigned, continued, transferred, reissued or otherwise changed by reason of, incident to or having to do with the migration to this state of any corporation, by merger or consolidation with a domestic corporation as survivor, or by other means, where the original secured transaction, for which the registration fee has once been paid, is thereby continued or otherwise acknowledged or validated; (5) any mortgage or other instrument given in the form of an affidavit of equitable interest solely for the purpose of providing notification by the purchaser of real property of the purchaser's interest therein; (6) any mortgage in which a certified development corporation certified by the United States small business administration participates pursuant to its community economic development program; (7) any mortgage or other instrument given for the sole purpose of changing the trustee; or (8) any mortgage for which the registration fee is otherwise not required by law.

(e) The register of deeds shall receive no additional fees or salary by reason of the receipt of fees as herein provided. After the payment of the registration fees as aforesaid the mortgage and the note thereby secured shall not otherwise be taxable.

History: L. 1925, ch. 273, § 2; L. 1973, ch. 395, § 1; L. 1979, ch. 317, § 1; L. 1985, ch. 322, § 1; L. 1990, ch. 351, § 3; L. 1992, ch. 265, § 4; L. 1994, ch. 250, § 3; L. 2014, ch. 140, § 15; July 1.



79-3103 Mortgages recorded prior to March 1, 1925; payment of fee; exemption from other taxes and penalties.

79-3103. Mortgages recorded prior to March 1, 1925; payment of fee; exemption from other taxes and penalties. The holder of any mortgage of real estate recorded prior to March 1, 1925, may pay to the register of deeds of the proper county the tax herein prescribed, upon the amount of debt secured by the mortgage at the time of such payment, as shown by the affidavit of the owner of such mortgage, filed with said register of deeds, for the unexpired term of such mortgage. The register of deeds upon such payment shall endorse upon the said instrument a receipt for the payment of such registration fee, together with the unpaid amount of the secured indebtedness at the date of such payment. Thereafter such mortgage and the note secured thereby shall not be otherwise taxable, and no penalties or back taxes shall be imposed or collected upon any such mortgage or debt by reason of such mortgage having theretofore been withheld or omitted from the assessment rolls.

History: L. 1925, ch. 273, § 3; Feb. 23.

CAUTION: Section was repealed effective January 1, 2019, see L. 2014, ch. 140, § 22.



79-3104 Duties of register of deeds.

79-3104. Duties of register of deeds. The registration fees herein provided for shall be in addition to the fees fixed by law for filing and recording such instruments. Upon payment of the registration fee to the register of deeds, it shall be his or her duty to endorse upon the instrument presented a receipt for the payment of such fee, which shall be substantially in the following terms:

Registration Fee:    Amount of indebtedness, $________.

Fees, $________.     Paid this ____ day of _________, 19__.

No. ________.    ___________________________

Register of deeds, ____________________ county, Kansas.

The register of deeds shall number each instrument on which a registration fee has been paid, and keep in a book provided for that purpose a record of such number, description of such mortgage, and the amount of the registration fee collected. The register of deeds shall file with the county treasurer of the county where paid, at least once each day, a report showing the amount of each mortgage, the fees collected thereon, and a description of the real estate mortgaged, and therewith pay to said treasurer the fees collected thereon, who shall keep an account of same and shall credit such fees to the county general fund.

History: L. 1925, ch. 273, § 4; L. 1927, ch. 335, § 1; March 21.

CAUTION: Section was repealed effective January 1, 2019, see L. 2014, ch. 140, § 22.



79-3105 Property in two or more counties; apportionment.

79-3105. Property in two or more counties; apportionment. When a mortgage covers property situated in two or more counties, the registration fee herein provided for shall be paid to the register of deeds and county treasurer as hereinbefore provided, of the county where it is first presented for record, and the county treasurer so receiving such fee shall apportion the same among the counties in which the real property is situated, based upon the respective county appraised valuations, and promptly pay over such proportionate amounts to the respective county treasurers. Should any contention arise as to the division and distribution of such registration fees, the same shall be referred to the state director of property valuation, who is hereby authorized and directed to decide the same, which decision shall be final.

History: L. 1925, ch. 273, § 5; L. 1992, ch. 265, § 1; July 1.

CAUTION: Section was repealed effective January 1, 2019, see L. 2014, ch. 140, § 22.



79-3106 Property located partly within and partly without state.

79-3106. Property located partly within and partly without state. Where the real property covered by a mortgage presented for registration is located partly within and partly without this state, the register of deeds shall require an affidavit setting forth the fair market or appraised value of such property.  The registration fee collected shall be calculated by applying the relative values of the real property located within and without this state to the indebtedness secured by the mortgage.  In the event the real property within this state is situated in more than one county, apportionment of the registration fee among counties shall be governed by K.S.A. 79-3105.

History: L. 1925, ch. 273, § 6; L. 1992, ch. 265, § 2; July 1.

CAUTION: Section was repealed effective January 1, 2019, see L. 2014, ch. 140, § 22.



79-3107 Mortgage not to be recorded until registration fee paid.

79-3107. Mortgage not to be recorded until registration fee paid. Any mortgage of real property executed on or after March 1, 1925, on which the registration fee as herein provided has not been paid, shall not be filed for record by any register of deeds, and such mortgage shall not be received in evidence in any suit, action or proceeding, and no judgment, decree or order for the enforcement thereof shall be rendered, made or entered in or by any court in this state.

History: L. 1925, ch. 273, § 7; Feb. 23.

CAUTION: Section was repealed effective January 1, 2019, see L. 2014, ch. 140, § 22.



79-3107a Invalidity of 79-3101 to 79-3107.

79-3107a. Invalidity of 79-3101 to 79-3107. If for any reason any part of this act shall be held unconstitutional or invalid such holding shall not invalidate any other portion of this act.

History: L. 1925, ch. 273, § 8; Feb. 23.

CAUTION: Section was repealed effective January 1, 2019, see L. 2014, ch. 140, § 22.



79-3107c Mortgage registration fees; protest of payment, procedure. [See Revisor's Note]

79-3107c. Mortgage registration fees; protest of payment, procedure. [See Revisor's Note] (a) Any person, before protesting the payment of mortgage registration fees, shall be required, within 30 days after the time of paying such fees, to file a written protest statement with the register of deeds, on forms approved by the director of property valuation and provided by the register of deeds, clearly stating the grounds on which the whole or any part of such fees are protested and citing any law, statute or facts upon which such person relies in protesting the whole or any part of such fees. The register of deeds shall forward a copy of the written statement of protest to the county treasurer and to the state board of tax appeals within 15 days of the receipt thereof.

(b) Upon receipt of the protest statement, the board shall docket the same and notify the protestant and the county register of deeds of such fact.

(c) After examination of the protest statement, the board shall fix a time and place for hearing, unless waived by the interested parties in writing, and shall notify the protestant and the county register of deeds of the time and place so fixed.

(d) In the event of a hearing, the same shall be originally set not later than 90 days after the filing of the protest statement with the board and shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(e) When a determination is made as to the merits of a protest statement, the board shall enter its order thereon and give notice of the same to the protestant, county treasurer, county register of deeds and other interested parties as determined by the board by mailing to each a certified copy of its order. The date of an order, for purposes of filing an appeal to the district court, shall be the date of certification.

(f) In the event the board orders that a refund be made and no appeal is taken from such order, the county treasurer shall, as soon thereafter as reasonably practicable, refund to the protestant such protested mortgage registration fees. Upon making such refund, the county treasurer shall charge the fund or funds having received such protested fees.

History: L. 1993, ch. 178, § 1; L. 2008, ch. 109, § 112; L. 2014, ch. 141, § 119; July 1.

CAUTION: Section was repealed effective January 1, 2019, see L. 2014, ch. 140, § 22.



79-3109b Purpose for intangible property tax exemption.

79-3109b. Purpose for intangible property tax exemption. In recognition that relief from the burden of property taxation upon money, notes and other evidence of debt will promote saving and encourage the development of individual initiative in providing for one's own current and long-term means of support, and that such savings will provide investment capital which is vital to agriculture, commerce and industry and to the general economic welfare and prosperity of the state, the legislature hereby determines that such relief from property taxation is for a public purpose and will promote the general welfare of the state.

History: L. 1982, ch. 407, § 1; May 13.



79-3109c Property exempt from taxation; money, notes and other evidence of debt.

79-3109c. Property exempt from taxation; money, notes and other evidence of debt. Money, notes and other evidence of debt are hereby exempt from all ad valorem and other property taxes levied under the laws of the state of Kansas.

History: L. 1982, ch. 407, § 2; May 13.



79-3109d Definitions.

79-3109d. Definitions. When used in this act the following terms shall have the meanings ascribed to them in this section:

(a) "Money" means gold and silver coin, United States treasury notes, and other forms of currency in common use;

(b) "notes and other evidence of debt" means certificates evidencing shares of stock otherwise taxable to the owner or holder, notes, bonds, debentures, claims secured by deed, liquidated claims and demands for money, accounts receivable, and all written instruments, contracts or other writings evidencing, calling for, fixing or showing a fixed obligation, determined or determinable, at present or in the future, in favor of the holder thereof. Notes and other evidence of debt shall not mean oil or gas leases or any interests created thereby or arising therefrom, any royalty interests in oil or gas or notes secured by mortgages on real estate.

History: L. 1982, ch. 407, § 3; May 13.



79-3109e Application of 79-3109b to 79-3109e, inclusive.

79-3109e. Application of 79-3109b to 79-3109e, inclusive. The provisions of this act shall apply to all taxable years commencing after December 31, 1981.

History: L. 1982, ch. 407, § 4; May 13.



79-3121 Exemption of refunded stamped secured debts from further taxation.

79-3121. Exemption of refunded stamped secured debts from further taxation. Any and all bonds, debentures or obligations for the payment of money issued by any state, foreign government, or political subdivision thereof, which have heretofore been stamped and rendered exempt from taxation under the provisions of chapter 327 [*], Laws of Kansas 1927, which have been or may be refunded, shall be entitled to be made exempt from further taxation for the period for which the tax was paid on the original secured debts stamped under the provisions of said act, regardless of such refunding, as hereinafter provided.

History: L. 1933, ch. 324, § 1; March 27.

* "Chapter 327," repealed by L. 1930, ch. 19 (Special Session).



79-3122 Certification and registration by county treasurer.

79-3122. Certification and registration by county treasurer. Any person owning or holding as trustee, agent or other legal representative any such secured debt, which has heretofore been stamped under the provisions of said chapter 327, Laws of Kansas 1927, may present in person, or send to the office of the county treasurer of the county in the state of Kansas wherein such original debt was registered and stamped, a statement on oath to the effect that such secured debt has been refunded, together with the fee hereinafter provided, and the county treasurer of such county shall certify on the back or on the margin thereof, under the seal of his or her office, a legend substantially as follows: "All taxes on this refunded secured debt have been paid to the ____ day of _________ 19__ (indicating the date of the maturity of the original secured debt which was stamped) and thereafter said secured debt shall not be subject to further taxation to the date named in such certificate by any taxing power under the laws of the state of Kansas: Provided, That nothing in this act shall be construed to be a limitation upon or in any manner to affect the power of the state to levy and collect estate taxes or taxes upon income.

History: L. 1933, ch. 324, § 2; L. 2010, ch. 44, § 35; July 1.



79-3123 Notation; certification and registration fee.

79-3123. Notation; certification and registration fee. At the time of such certification and registration such county treasurer shall thereupon make a notation in the proper place in the book in his or her office which shows the original registration of such secured debt, to the effect that the same has been refunded and that such refunded secured debt has been registered by him or her. The county treasurer shall charge and collect a certification and registration fee of fifty cents for every such refunded secured debt so certified and registered.

History: L. 1933, ch. 324, § 3; March 27.



79-3124 "Refunded" defined.

79-3124. "Refunded" defined. The term "refunded" as used in this act shall be construed to include refunding, refinancing, extending the time of payment, or the issuance of securities in lieu of or in substitution of the original bond, debenture or obligation for the payment of money for any person heretofore stamped.

History: L. 1933, ch. 324, § 4; March 27.



79-3125 Perjury, penalty.

79-3125. Perjury, penalty. Any person who shall file with any county treasurer any false statement for the purpose of obtaining the registration of any secured debt not entitled to registration as provided by the above act shall be guilty of perjury, and upon conviction thereof shall be punished by the criminal laws of the state of Kansas.

History: L. 1933, ch. 324, § 5; March 27.






Article 32 INCOME TAX

79-3201 Title.

79-3201. Title. The title of this act shall be "Kansas income tax act."

History: L. 1933, ch. 320, § 1; March 29.



79-3220 Requirements for individuals, corporations, fiduciaries and partnerships with regard to returns.

79-3220. Requirements for individuals, corporations, fiduciaries and partnerships with regard to returns. (a) (1) Each individual required to file a federal income tax return and any other individual whose gross income exceeds the sum of such individual's applicable Kansas standard deduction amount and Kansas personal exemption amount shall each make and sign a return or statement stating specifically such items as are required by the forms and rules and regulations of the secretary of revenue. If any individual is unable to make a return, the return shall be made by a duly authorized agent or by the guardian or other person charged with the care of the person or property of such taxpayer. Notwithstanding any provision of the Kansas income tax act to the contrary, all individuals not required to file a Kansas income tax return hereunder shall not be liable for any tax imposed pursuant to such act.

(2) In accordance with the provisions of K.S.A. 2015 Supp. 75-5151a, and amendments thereto, an individual who is required to file a return may file such return by electronic means in a manner approved by the secretary of revenue. A paid preparer who prepares 50 or more returns per year shall file by electronic means not less than 90% of such returns eligible for electronic filing. The requirements of this subsection may be waived by the secretary of revenue for a paid preparer if the paid preparer demonstrates a hardship in complying with the requirements of this subsection.

(b) Every corporation subject to taxation under this act, including, but not limited to, all farmers, fruit growers, or like associations organized and operated on a cooperative basis, except electric cooperative exclusively engaged in the manufacture or distribution of electric power for their members, shall make a return, or statement stating specifically such items as may be required by the forms and regulations of the secretary of revenue. The return shall be signed by the president, vice-president, treasurer, assistant treasurer, chief accounting officer, or any other officer so authorized to act. The fact that an individual's name is signed on a return shall be prima facie evidence that such individual is authorized to sign such return on behalf of such corporation. In cases where receivers, trustees in bankruptcy or assignees are operating the property or business of corporations, such receivers, trustees, or assignees shall make returns for such corporations in the same manner and form as corporations are required to make returns. Any tax due on the basis of such returns shall be collected in the same manner as if collected from the corporation for which the return is made.

(c) Every fiduciary, except a receiver appointed by authority of law in possession of part only of the property of an individual shall make and sign a return for each of the individuals, estates, or trusts for which the fiduciary acts, when such returns are required by the provisions of this act, stating specifically such items as may be required by the forms and regulations of the secretary of revenue. In the case of joint fiduciaries, whether residents or nonresidents, a return may be made by any one and shall be sufficient compliance with the above requirements. Any fiduciary required to make a return under this act shall be subject to all of the provisions of law which apply to individuals.

(d) Every partnership shall make a return for each taxable year, stating specifically such items as may be required by the forms and regulations of the secretary of revenue. The returns shall be signed by any one of the partners.

History: L. 1933, ch. 320, § 20; L. 1935, ch. 312, § 11; L. 1937, ch. 370, § 4; L. 1943, ch. 304, § 1; L. 1947, ch. 458, § 1; L. 1949, ch. 480, § 4; L. 1958, ch. 64, § 1 (Budget Session); L. 1963, ch. 486, § 1; L. 1968, ch. 233, § 1; L. 1971, ch. 307, § 1; L. 1978, ch. 405, § 1; L. 1980, ch. 316, § 1; L. 1988, ch. 381, § 1; L. 1992, ch. 113, § 1; L. 2008, ch. 182, § 19; July 1.



79-3221 Returns; form, place and time of filing; identifying number, social security numbers; tentative returns; extension of time; certain actions or proceedings authorized; definitions.

79-3221. Returns; form, place and time of filing; identifying number, social security numbers; tentative returns; extension of time; certain actions or proceedings authorized; definitions. (a) All returns required by this act shall be made as nearly as practical in the same form as the corresponding form of income tax return by the United States. Unless another identifying number has been assigned to an individual by the internal revenue service for purposes of filing such individual's federal income tax return, the social security number issued to an individual, the individual's spouse, and all dependents of such individual for purposes of section 205 (c)(2)(A) of the social security act shall be used as the identifying number and included on the return when filing such return.

(b) All returns shall be filed in the office of the director of taxation on or before the 15th day of the fourth month following the close of the taxable year, except as provided in subsection (c) hereof. Tentative returns may be filed before the close of the taxable year and the estimated tax computed on such return, paid, but no interest will be paid on any overpayment of tax liability, computed on such tentative return.

(c) The director of taxation may grant a reasonable extension of time for filing returns in accordance with rules and regulations of the secretary of revenue. Whenever any such extension of time to file is requested by a taxpayer and granted by the director with respect to any tax year commencing after December 31, 1992, no penalty authorized by K.S.A. 79-3228, and amendments thereto, shall be imposed if 90% of the liability is paid on or before the original due date.

(d) In the case of an individual serving in the armed forces of the United States, or serving in support of such armed forces, in an area designated by the president of the United States by executive order as a "combat zone" as defined under 26 U.S.C. § 112 at any time during the period designated by the president by executive order as the period of combatant activities in such zone for the purposes of such section, or hospitalized as a result of injury received or sickness incurred while serving in such an area during such time, the period of service in such area, plus the period of continuous qualified hospitalization attributable to such injury or sickness, and the next 180 days thereafter, shall be disregarded in determining, under article 32 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, in respect to any tax liability, including any interest, penalty, additional amount, or addition to the tax, of such individual:

(1) Whether any of the following acts was performed within the time prescribed therefor: (A) Filing any return of income tax; (B) payment of any income tax or installment thereof; (C) filing a notice of appeal with the director of taxation or the state board of tax appeals for redetermination of a deficiency or for a review of a decision rendered by either the director or the state board of tax appeals; (D) allowance of a credit or refund of any income tax; (E) filing a claim for credit or refund of any income tax; (F) bringing suit upon any such claim for credit or refund; (G) assessment of any income tax; (H) giving or making any notice or demand for the payment of any income tax, or with respect to any liability to the state of Kansas in respect of any income tax; (I) collection, by the director of taxation or the director's agent, by warrant, levy or otherwise, of the amount of any liability in respect to any income tax; (J) bringing suit by the state of Kansas, or any officer on its behalf, in respect to any liability in respect of any income tax; and (K) any other act required or permitted under the Kansas income tax act specified in rules and regulations adopted by the secretary of revenue under this section;

(2) the amount of any credit or refund.

(e) (1) Subsection (d) shall not apply for purposes of determining the amount of interest on any overpayment of tax.

(2) If an individual is entitled to the benefits of subsection (d) with respect to any return and such return is timely filed, determined after the application of subsection (d), subsections (e)(5) and (e)(7) of K.S.A. 79-32,105, and amendments thereto, shall not apply.

(f) The provisions of subsections (d) through (j) shall apply to the spouse of any individual entitled to the benefits of subsection (d). Except in the case of the combat zone designated for purposes of the Vietnam conflict, this subsection shall not cause subsections (d) through (j) to apply for any spouse for any taxable year beginning more than two years after the date designated under 26 U.S.C. § 112, and amendments thereto, as the date of termination of combatant activities in a combat zone.

(g) The period of service in the area referred to in subsection (d) shall include the period during which an individual entitled to benefits under subsection (d) is in a missing status, within the meaning of 26 U.S.C. § 6013(f)(3).

(h) (1) Notwithstanding the provisions of subsection (d), any action or proceeding authorized by K.S.A. 79-3229, and amendments thereto, as well as any other action or proceeding authorized by law in connection therewith, may be taken, begun or prosecuted. In any other case in which the secretary determines that collection of the amount of any assessment would be jeopardized by delay, the provisions of subsection (d) shall not operate to stay collection of such amount by levy or otherwise as authorized by law. There shall be excluded from any amount assessed or collected pursuant to this subsection the amount of interest, penalty, additional amount, and addition to the tax, if any, in respect of the period disregarded under subsection (d). In any case to which this subsections [subsection] relates, if the secretary is required to give any notice to or make any demand upon any person, such requirement shall be deemed to be satisfied if the notice or demand is prepared and signed, in any case in which the address of such person last known to the secretary is in an area for which United States post offices under instructions of the postmaster general are not, by reason of the combatant activities, accepting mail for delivery at the time the notice or demand is signed. In such case the notice or demand shall be deemed to have been given or made upon the date it is signed.

(2) The assessment or collection of any tax under the provisions of article 32 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, or any action or proceeding by or on behalf of the state in connection therewith, may be made, taken, begun or prosecuted in accordance with law, without regard to the provisions of subsection (d), unless prior to such assessment, collection, action or proceeding it is ascertained that the person concerned is entitled to the benefits of subsection (d).

(i) (1) Any individual who performed Desert Shield services, and the spouse of such individual, shall be entitled to the benefits of subsections (d) through (j) in the same manner as if such services were services referred to in subsection (d).

(2) For purposes of this subsection, the term "Desert Shield services" means any services in the armed forces of the United States or in support of such armed forces if:

(A) Such services are performed in the area designated by the president as the "Persian Gulf Desert Shield area"; and

(B) such services are performed during the period beginning on August 2, 1990, and ending on the date on which any portion of the area referred to in subsection (i)(2)(A) is designated by the president as a combat zone pursuant to 26 U.S.C. § 112.

(j) For purposes of subsection (d), the term "qualified hospitalization" means:

(1) Any hospitalization outside the United States; and

(2) any hospitalization inside the United States, except that not more than five years of hospitalization may be taken into account under this subsection. This subsection shall not apply for purposes of applying subsections (d) through (j) with respect to the spouse of an individual entitled to the benefits of subsection (d).

History: L. 1933, ch. 320, § 21; L. 1945, ch. 364, § 3; L. 1951, ch. 493, § 2; L. 1966, ch. 43, § 2 (Budget Session); L. 1972, ch. 342, § 94; L. 1991, ch. 282, § 7; L. 1994, ch. 95, § 9; L. 2008, ch. 109, § 113; L. 2011, ch. 115, § 2; L. 2014, ch. 141, § 120; July 1.



79-3221d Designation of income tax refund for nongame wildlife improvement program; form.

79-3221d. Designation of income tax refund for nongame wildlife improvement program; form. Each Kansas state individual income tax return form shall contain a designation as follows:

Kansas nongame wildlife improvement program. Check if you wish to donate, in addition to your tax liability, or designate from your refund, ☐[ ]$1, ☐[ ] $5, ☐[ ] $10 or ☐[ ] $ ____.

History: L. 1980, ch. 305, § 1; L. 1984, ch. 351, § 8; July 1.



79-3221e Disposition of moneys received pursuant to 79-3221d; limitation on expenditures.

79-3221e. Disposition of moneys received pursuant to 79-3221d; limitation on expenditures. (a) The director of taxation of the department of revenue shall determine annually the total amount designated for use in the Kansas nongame wildlife improvement program pursuant to K.S.A. 79-3221d, and amendments thereto, and shall report such amount to the state treasurer who shall credit the entire amount thereof to the nongame wildlife improvement fund which fund is hereby established in the state treasury. In the case where donations are made pursuant to K.S.A. 79-3221d, and amendments thereto, the director shall remit the entire amount thereof to the state treasurer who shall credit the same to such fund. All moneys deposited in such fund shall be used solely for the purpose of preserving, protecting, perpetuating and enhancing nongame wildlife in this state. All expenditures from such fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of wildlife, parks and tourism or the secretary's designee.

(b) As used in K.S.A. 79-3221d, and amendments thereto, and this section, "nongame wildlife" means any species of wildlife not legally classified as a game species or furbearer by statute or by rules and regulations adopted pursuant to statute.

History: L. 1980, ch. 305, § 2; L. 1989, ch. 118, § 191; L. 2012, ch. 47, § 125; July 1.



79-3221f Kansas World War II Memorial Fund income tax checkoff; disposition of proceeds.

79-3221f. Kansas World War II Memorial Fund income tax checkoff; disposition of proceeds. (a) For tax years 2000 and 2001, each Kansas state individual income tax return form shall contain a designation as follows:

Kansas World War II Memorial Fund. Check if you wish to donate, in addition to your tax liability, or designate from your refund, ___$1, ___$5, ___$10, or $_____.

(b) The director of taxation of the department of revenue shall determine annually the total amount designated for contribution to the Kansas World War II Memorial Fund pursuant to subsection (a) and shall report such amount to the state treasurer who shall credit the entire amount thereof to the Kansas World War II Memorial Fund which fund is hereby established in the state treasury. In the case where donations are made pursuant to subsection (a), the director shall remit the entire amount thereof to the state treasurer who shall credit the same to such fund. All moneys deposited in such fund shall be used solely for the purpose of providing contributions to the World War II Memorial Society on behalf of Kansas for the benefit of the World War II memorial to be located in Washington, D.C. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports payable to the World War II Memorial Society issued pursuant to vouchers approved by the state treasurer.

History: L. 2000, ch. 184, § 28; July 1.



79-3221g Senior Citizens Meals on Wheels Contribution Program income tax check-off; disposition of proceeds.

79-3221g. Senior Citizens Meals on Wheels Contribution Program income tax check-off; disposition of proceeds.  (a) For all tax years commencing after December 31, 2001, each Kansas state individual income tax return form shall contain a designation as follows:

Senior Citizen Meals on Wheels Contribution Program. Check if you wish to donate, in addition to your tax liability, or designate from your refund, ___$1, ___$5, ___$10, or $_____.

(b) The director of taxation of the department of revenue shall determine annually the total amount designated for contribution to the senior citizen meals on wheels contribution program pursuant to subsection (a) and shall report such amount to the state treasurer who shall credit the entire amount thereof to the senior citizen nutrition check-off fund to be administered by the Kansas department for aging and disability services to provide financial assistance under the senior nutritional program. In the case where donations are made pursuant to subsection (a), the director shall remit the entire amount thereof to the state treasurer who shall credit the same to such fund. All expenditures from such fund shall be made in accordance with appropriation acts.

History: L. 2001, ch. 176, § 15; L. 2014, ch. 115, § 432; July 1.



79-3221h Plant and animal disease and pest control fund.

79-3221h.  Plant and animal disease and pest control fund. (a) All federal moneys received pursuant to federal assistance, federal-aid funds and federal-aid grant reimbursements related to the nongame wildlife improvement fund under the control, authorities and duties of the Kansas department of wildlife, parks and tourism, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of the remittance, the state treasurer shall deposit the entire amount in the state treasury and credit it to the nongame wildlife improvement fund – federal, which is hereby created. The nongame wildlife improvement fund – federal is hereby redesignated as the plant and animal disease and pest control fund.

(b) No moneys derived from sources described in subsection (a) shall be used for any purpose other than the administration of matters which relate to purposes authorized under K.S.A. 79-3221e, and amendments thereto, and which are under the control, authorities and duties of the secretary of wildlife, parks and tourism and the Kansas department of wildlife, parks and tourism as provided by law.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the plant and animal disease and pest control fund, interest earnings based on:

(1) The average daily balance of moneys in the plant and animal disease and pest control fund; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) All expenditures from the plant and animal disease and pest control fund, shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of wildlife, parks and tourism.

History: L. 2005, ch. 181, § 4; L. 2012, ch. 47, § 126; July 1.



79-3221i Kansas military emergency relief fund checkoff; disposition of moneys.

79-3221i. Kansas military emergency relief fund checkoff; disposition of moneys. (a) For all tax years commencing after December 31, 2005, each Kansas state individual income tax return form shall contain a designation as follows:

Kansas Military Emergency Relief Fund. Check if you wish to donate, in addition to your tax liability, or designate from your refund, ___$1, ___$5, ___$10 or $_____.

(b) The director of taxation of the department of revenue shall determine annually the total amount designated for contribution to the Kansas military emergency relief fund pursuant to subsection (a) and shall report such amount to the state treasurer who shall credit the entire amount thereof to the Kansas military emergency relief fund which fund is hereby established in the state treasury. All moneys deposited in such fund shall be used for the purpose of helping military families defray the costs of food, housing, utilities and medical services incurred while a member of the family is on active military duty or for other services associated with support of Kansas military personnel and military families. In the case where donations are made pursuant to subsection (a), the director shall remit the entire amount thereof to the state treasurer who shall credit the same to such fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the adjutant general's office.

History: L. 2006, ch. 203, § 1; July 1.



79-3221j Kansas breast cancer research fund checkoff; disposition of moneys; required report.

79-3221j. Kansas breast cancer research fund checkoff; disposition of moneys; required report. (a) For all tax years commencing after December 31, 2005, each Kansas individual income tax return form shall contain a designation as follows:

Kansas Breast Cancer Research Fund. Check if you wish to donate, in addition to your tax liability, or designate from your refund, ___$1, ___$5, ___$10 or $_____.

(b) The director of taxation of the department of revenue shall determine annually the total amount designated for contribution to the Kansas breast cancer research fund pursuant to subsection (a) and shall report such amount to the state treasurer who shall credit the entire amount thereof to the Kansas breast cancer research fund. Such fund is hereby established in the state treasury and shall be administered by the university of Kansas cancer center. In the case where donations are made pursuant to subsection (a), the director shall remit the entire amount thereof to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of such fund. All expenditures from such fund shall be for the university of Kansas cancer center.

(c) The instructions accompanying the individual income tax return shall include a description of the Kansas breast cancer research fund, the purpose for which the fund was created and a statement specifying that such moneys shall be used to conduct research relating to the prevention, treatment and cure of breast cancer. Such description and statement shall be approved by the university of Kansas cancer center.

(d) All moneys deposited in such fund shall be used by the university of Kansas cancer center to conduct research relating to the prevention, treatment and cure of breast cancer. Moneys in such fund shall not be used for the funding of administrative personnel or positions. Moneys deposited in such fund shall be used in collaboration with other research institutions including, but not limited to, members of the midwest cancer alliance and faculty at state educational institutions. Contributions to the Kansas breast cancer research fund shall be deemed in addition and supplemental to any funding that would otherwise be appropriated to the university of Kansas cancer center for the purposes specified in this act.

(e) On or before February 1 of each year, the university of Kansas cancer center shall submit a report to the committee on assessment and taxation and committee on ways and means of the senate of the state of Kansas and the committee on taxation and committee on appropriations of the house of representatives of the state of Kansas reviewing and evaluating all expended moneys expended from the Kansas breast cancer research fund to conduct research relating to the purposes specified in this act. Representatives of the cancer center shall appear before the committees specified in this section if so requested.

History: L. 2006, ch. 203, § 2; July 1.



79-3221k Kansas hometown heroes fund checkoff; disposition of moneys.

79-3221k. Kansas hometown heroes fund checkoff; disposition of moneys. (a) For all tax years commencing after December 31, 2011, each Kansas state individual income tax return form shall contain a designation as follows:

Kansas Hometown Heroes Fund. Check if you wish to donate, in addition to your tax liability, or designate from your refund, ______$1, ______$5, ______$10 or $______.

(b) The director of taxation of the department of revenue shall determine annually the total amount designated for contribution to the Kansas hometown heroes fund pursuant to subsection (a) and shall report such amount to the state treasurer who shall credit the entire amount thereof to the Kansas hometown heroes fund which fund is hereby established in the state treasury. All moneys deposited in such fund shall be used solely for the purpose of funding the continued operations of the veteran services program of the Kansas commission on veterans affairs office. In the case where donations are made pursuant to subsection (a), the director shall remit the entire amount thereof to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of such fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the director of the Kansas commission on veterans affairs office.

History: L. 2011, ch. 116, § 4; L. 2014, ch. 83, § 59; July 1.



79-3221m Kansas creative arts industries commission checkoff fund; disposition of moneys.

79-3221m. Kansas creative arts industries commission checkoff fund; disposition of moneys. (a) For the taxable years commencing after December 31, 2012, each Kansas state individual income tax return form shall contain a designation as follows:

Kansas Creative Arts Industries Commission Checkoff Fund. Check if you wish to donate, in addition to your tax liability, or designate from your refund, _____$1, _____$5, _____$10 or $_____.

(b) The director of taxation of the department of revenue shall determine annually the total amount designated for contribution to the Kansas creative arts industries commission checkoff fund pursuant to subsection (a) and shall report such amount to the state treasurer who shall credit the entire amount thereof to the Kansas creative arts industries commission checkoff fund which fund is hereby established in the state treasury. All moneys deposited in such fund shall be used solely for the purpose of funding the Kansas creative arts industries commission. In the case where donations are made pursuant to subsection (a), the director shall remit the entire amount thereof to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of such fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the Kansas creative arts industries commission.

History: L. 2012, ch. 111, § 1; July 1.



79-3222 Report of moneys paid or payable during taxable year; who to make return; failure to report, penalties.

79-3222. Report of moneys paid or payable during taxable year; who to make return; failure to report, penalties. Every individual, partnership, corporation, joint stock company or association, or any other entity which does business in this state, which makes payments of income to any residents of this state or other persons and entities subject to taxation under the Kansas income tax act, and which is required to file an information return with respect to such payment with the internal revenue service, shall file a copy of such information return with the director of taxation at or before the time such return is required to be filed with the internal revenue service.  Unless such income is so reported, the director may disallow the payments as deductions or credits in computing the tax of the payer or impose a penalty of $50 for each such failure.

History: L. 1933, ch. 320, § 22; L. 1953, ch. 437, § 2; L. 1972, ch. 342, § 95; L. 1973, ch. 396, § 1; L. 1984, ch. 351, § 9; July 1.



79-3222a Mining production payment reports required; withholding of production payments, procedures; penalties.

79-3222a. Mining production payment reports required; withholding of production payments, procedures; penalties. (a) In addition to the reporting requirement prescribed by K.S.A. 79-3222, and amendments thereto, complete reports shall be required to be filed with the director of taxation for all oil, gas or mining production payments paid or payable during any year to any person or entity subject to taxation under the Kansas income tax act.  Such reports shall be filed at or before the time the information returns prescribed by K.S.A. 79-3222, and amendments thereto, are required to be filed with the director. The director may require any person or entity making such production payments to report the total production payments made to any person during any calendar year, in addition to any other information necessary to calculate Kansas income tax upon such production payments.  The director may require such reports from any person or entity making production payments for any time period prior to the effective date of this act based on payment records that such person or entity is required to maintain by state or federal law.  For purposes of this section, the term "production payment" means payments of proceeds generated from mineral interests in this state including, but not limited to, a lease bonus, delay rental, royalty and working interest payment and overriding royalty interest payment.

(b) The director is authorized and empowered to issue orders to withhold all production payments to any person upon a determination that the person has failed to file a state income tax return as required by law reporting production payment income or has failed to pay state income tax.  The order to withhold production payments shall be directed to the person or entity making production payments and shall apply to all production payments that the person named within such order is entitled to until the return is filed and the income tax, penalty and interest are paid.  Release of the order to withhold shall be mailed by the director to the person or entity withholding production payments upon the filing of the return and payment of the tax, penalty and interest by the person named within such order or upon payment of the tax, penalty and interest by the person or entity withholding the production payment.

(c) Upon receipt of the order of the director to withhold production payments, the person or entity making production payments, within 60 days of receiving such order, shall:

(1) Withhold payments for all production of the person named within such order until such order is released by the director;

(2) hold in suspense all production payments subject to such order to withhold; and

(3) in the case of established delinquent income tax, upon receiving such order from the director of such established delinquency, pay the tax, penalty and interest out of the withheld production payments and receipt such tax payment to the taxpayer in lieu of cash in settlement for such production.

The order to withhold shall apply to production payments in any case where a successor person or entity is required to make production payments and to production payments of subsequent production of minerals in this state.  Any person or corporation that withholds production payments or pays same to the director pursuant to such order is hereby relieved of all liability for such acts.

(d) The director shall mail notice to each delinquent taxpayer at the last known address reported by the person or entity making production payments prior to issuance of an order to withhold production payments.  The notice shall contain a statement that the taxpayer has failed to file an income tax return as required by law or has failed to pay delinquent income tax. Within 15 days after the mailing of such notice, the taxpayer may request a hearing of the director relating to taxpayer's failure to file an income tax return as required by law or failure to pay delinquent income tax.  Based on the evidence presented at such hearing, the director shall make a final determination and shall notify the taxpayer of such decision. An order to withhold production payments may be issued by the director for collection of any delinquent income tax, penalty and interest owed by the taxpayer entitled to production payments.

(e) Any person or entity making production payments who refuses or fails to file the reports required by this section, in the manner and at the time prescribed by the director, shall be subject to a penalty in the amount of $50 for each such refusal or failure.  Any person or entity making production payments who refuses to withhold payments shall be subject to a penalty in the amount of $100 for each payment made which was ordered to be withheld.

History: L. 1987, ch. 364, § 1; July 1.



79-3223 Records and special returns.

79-3223. Records and special returns. If, in the judgment of the director, any taxpayer has failed to make returns and comply with such rules and regulations, as may from time to time be prescribed, the director may require such taxpayer to make return or keep such records as the director may deem sufficient to show, whether or not, such person is liable to tax under this act.

History: L. 1933, ch. 320, § 23; March 29.



79-3225 Time for payment of tax; cancellation of tax; extension of time; interest.

79-3225. Time for payment of tax; cancellation of tax; extension of time; interest. (a) All taxes imposed under the provisions of the "Kansas income tax act" shall be paid on the 15th day of the fourth month following the close of the taxable year. When the tax as shown to be due on a return is less than $5, such tax shall be canceled and no payment need be remitted by the taxpayer.

(b) The director of taxation may extend the time for payment of the tax, or any installment thereof, for a reasonable period of time not to exceed six months from the date fixed for payment thereof. Such extension may exceed six months in the case of a taxpayer who is abroad. Interest shall be charged at the rate prescribed by K.S.A. 79-2968(a) and amendments thereto for the period of such extension.

History: L. 1933, ch. 320, § 25; L. 1945, ch. 364, § 4; L. 1951, ch. 493, § 3; L. 1958, ch. 65, § 1 (Budget Session); L. 1965, ch. 525, § 15; L. 1968, ch. 107, § 1; L. 1980, ch. 316, § 2; L. 1980, ch. 308, § 16; L. 1984, ch. 351, § 10; Jan. 1, 1985.



79-3226 Examination of returns; notice of additional tax; informal conference; final determination and notice; appeals; tax and interest due and payable, when.

79-3226. Examination of returns; notice of additional tax; informal conference; final determination and notice; appeals; tax and interest due and payable, when. (a) As soon as practicable after the return is filed, the director of taxation shall examine it and shall determine the correct amount of the tax. If the tax found due shall be greater than the amount theretofore paid, or if a claim for a refund is denied, notice shall be mailed to the taxpayer. Within 60 days after the mailing of such notice the taxpayer may request an informal conference with the secretary of revenue or the secretary's designee relating to the tax liability or denial of refund by filing a written request with the secretary of revenue or the secretary's designee which sets forth the objections to the proposed liability or proposed denial of refund. The purpose of such conference shall be to review and reconsider all facts and issues that underlie the proposed liability or proposed denial of refund. The secretary of revenue or the secretary's designee shall hold an informal conference with the taxpayer and shall issue a written final determination thereon. The informal conference shall not constitute an adjudicative proceeding under the Kansas administrative procedure act. Informal conferences held pursuant to this section may be conducted by the secretary of revenue or the secretary's designee. The rules of evidence shall not apply to an informal conference and no record shall be made, except at the request and expense of the secretary of revenue or the secretary's designee or taxpayer. The taxpayer may bring to the informal conference an attorney, certified public accountant and any other person to represent the taxpayer or to provide information. Because the purpose of the department staff is to aid the secretary or secretary's designee in the proper discharge of the secretary's or secretary's designee's duties, the secretary or secretary's designee may confer at any time with any staff member with respect to the case under reconsideration. The secretary of revenue or the secretary's designee shall issue a written final determination within 270 days of the date of the request for informal conference unless the parties agree in writing to extend the time for issuing such final determination. A final determination issued within or after 270 days, with or without extension, constitutes final agency action subject to administrative review by the state board of tax appeals. In the event that a written final determination is not rendered within 270 days, the taxpayer may appeal to the state board of tax appeals at any time provided that a written extension of time is not in effect.

(b) A final determination finding additional tax shall be accompanied by a notice and demand for payment. Notice under this section shall be sent by first-class mail in the case of individual taxpayers and by registered or certified mail in the case of all other taxpayers. The tax shall be paid within 20 days thereafter, together with interest at the rate per month prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, on the additional tax from the date the tax was due unless an appeal is taken in the manner provided by K.S.A. 74-2438, and amendments thereto, but no additional tax shall be assessed for less than $5 unless the secretary or the secretary's designee determines the administration and collection cost involved in collecting an amount over $5 but less than $100 would not warrant collection of the amount due. Interest at such rate shall continue to accrue on any additional tax liability during the course of any appeal.

History: L. 1933, ch. 320, § 26; L. 1943, ch. 290, § 3; L. 1957, ch. 429, § 18; L. 1980, ch. 316, § 3; L. 1980, ch. 308, § 17; L. 1984, ch. 351, § 11; L. 1988, ch. 356, § 329; L. 1992, ch. 65, § 1; L. 1997, ch. 126, § 10; L. 2002, ch. 186, § 4; L. 2008, ch. 109, § 114; L. 2014, ch. 141, § 121; July 1.

Revisor's Note:

Section was amended twice in the 2002 session, see also 79-3226c.



79-3228 Penalties and interest.

79-3228. Penalties and interest. (a) For all taxable years ending prior to January 1, 2002, if any taxpayer, without intent to evade the tax imposed by this act, shall fail to file a return or pay the tax, if one is due, at the time required by or under the provisions of this act, but shall voluntarily file a correct return of income or pay the tax due within six months thereafter, there shall be added to the tax an additional amount equal to 10% of the unpaid balance of tax due plus interest at the rate prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the tax was due until paid.

(b) For all taxable years ending prior to January 1, 2002, if any taxpayer fails voluntarily to file a return or pay the tax, if one is due, within six months after the time required by or under the provisions of this act, there shall be added to the tax an additional amount equal to 25% of the unpaid balance of tax due plus interest at the rate prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the tax was due until paid. Notwithstanding the foregoing, in the event an assessment is issued following a field audit for any period for which a return was filed by the taxpayer and all of the tax was paid pursuant to such return, a penalty shall be imposed for the period included in the assessment in the amount of 10% of the unpaid balance of tax due shown in the notice of assessment. If after review of a return for any period included in the assessment, the secretary or secretary's designee determines that the underpayment of tax was due to the failure of the taxpayer to make a reasonable attempt to comply with the provisions of this act, such penalty shall be imposed for the period included in the assessment in the amount of 25% of the unpaid balance of tax due.

(c) For all taxable years ending after December 31, 2001, if any taxpayer fails to file a return or pay the tax if one is due, at the time required by or under the provisions of this act, there shall be added to the tax an additional amount equal to 1% of the unpaid balance of the tax due for each month or fraction thereof during which such failure continues, not exceeding 24% in the aggregate, plus interest at the rate prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the tax was due until paid. Notwithstanding the foregoing, in the event an assessment is issued following a field audit for any period for which a return was filed by the taxpayer and all of the tax was paid pursuant to such return, a penalty shall be imposed for the period included in the assessment in an amount of 1% per month not exceeding 10% of the unpaid balance of tax due shown in the notice of assessment. If after review of a return for any period included in the assessment, the secretary or secretary's designee determines that the underpayment of tax was due to the failure of the taxpayer to make a reasonable attempt to comply with the provisions of this act, such penalty shall be imposed for the period included in the assessment in the amount of 25% of the unpaid balance of tax due.

(d) For all taxable years ending after December 31, 2013, if any taxpayer who has failed to file a return, and after notice from the director refuses or neglects within 20 days to file a proper return, the director shall determine the income of such taxpayer according to the best available information and assess the tax together with a penalty of 50% of the unpaid balance of tax due plus interest at the rate prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the tax was originally due to the date of payment. If, at any time, a taxpayer filed a return and paid in full the tax due as stated on the return, at the time required by or under the provisions of this act and subsequently is adjusted by the director, and a notice of liability is sent to the taxpayer, no penalty shall be assessed under the provisions of this subsection with respect to any underpayment of income tax liability due to the adjustment if any such tax is paid within 30 days of such notice of liability. If any such tax is not paid within 30 days of original notice, the penalty provided under the provisions of this subsection shall apply.

(e) Any person, who with fraudulent intent, fails to pay any tax or to make, render or sign any return, or to supply any information, within the time required by or under the provisions of this act, shall be assessed a penalty equal to the amount of the unpaid balance of tax due plus interest at the rate prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the tax was originally due to the date of payment. Such person shall also be guilty of a misdemeanor and shall, upon conviction, be fined not more than $1,000 or be imprisoned in the county jail not less than 30 days nor more than one year, or both such fine and imprisonment.

(f) Any person who willfully signs a fraudulent return shall be guilty of a felony, and upon conviction thereof shall be punished by imprisonment for a term not exceeding five years. The term "person" as used in this section includes any agent of the taxpayer, and officer or employee of a corporation or a member or employee of a partnership, who as such officer, employee or member is under a duty to perform the act in respect of which the violation occurs.

(g) (1) Whenever the secretary or the secretary's designee determines that the failure of the taxpayer to comply with the provisions of subsections (a), (b), (c) and (d) of this section was due to reasonable causes, the secretary or the secretary's designee may waive or reduce any of the penalties and may reduce the interest rate to the underpayment rate prescribed and determined for the applicable period under section 6621 of the federal internal revenue code as in effect on January 1, 1994, upon making a record of the reasons therefor.

(2) No penalty shall be assessed hereunder with respect to any underpayment of income tax liability reported on any amended return filed by any taxpayer who at the time of filing pays such underpayment and whose return is not being examined at the time of filing.

(3) No penalty assessed hereunder shall be collected if the taxpayer has had the tax abated on appeal, and any penalty collected upon such tax shall be refunded.

(h) In case of a nonresident or any officer or employee of a corporation, the failure to do any act required by or under the provisions of this act shall be deemed an act committed in part at the office of the director.

(i) In the case of a nonresident individual, partnership or corporation, the failure to do any act required by or under the provision of this act shall prohibit such nonresident from being awarded any contract for construction, reconstruction or maintenance or for the sale of materials and supplies to the state of Kansas or any political subdivision thereof until such time as such nonresident has fully complied with this act.

History: L. 1933, ch. 320, § 28; L. 1937, ch. 370, § 5; L. 1943, ch. 304, § 2; L. 1968, ch. 338, § 1; L. 1970, ch. 391, § 1; L. 1980, ch. 316, § 4; L. 1980, ch. 308, § 18; L. 1984, ch. 351, § 12; L. 1988, ch. 383, § 1; L. 1994, ch. 95, § 1; L. 2000, ch. 184, § 18; L. 2014, ch. 140, § 18; July 1.



79-3228a Failure to file or filing of insufficient return, mandamus action permitted.

79-3228a. Failure to file or filing of insufficient return, mandamus action permitted. If any taxpayer fails to file a return or files an insufficient return under the provisions of the Kansas income tax act, and after notice from the director of taxation, refuses or neglects within 20 days to file a proper return, the director may file an application for a writ of mandamus in the district court of Shawnee county to require such taxpayer to file a proper return.  If the court finds that the taxpayer has unreasonably failed to file a return or has filed an insufficient return, the court shall order the taxpayer to file a proper return and shall assess all costs of the action against the taxpayer. In the event the court finds that the failure to file a return or that the insufficiency of a return was reasonable, costs of the action, including taxpayer's reasonable attorney fees, shall be assessed against the department of revenue. Failure to obey the order of the court shall be punishable by the court as contempt.

History: L. 1983, ch. 310, § 1; July 1.



79-3229 Jeopardy assessments, when; procedures; closing of taxable period.

79-3229. Jeopardy assessments, when; procedures; closing of taxable period. Whenever the director of taxation has reason to believe that a taxpayer liable for tax under any provisions of article 32 of chapter 79 of the Kansas Statutes Annotated is about to depart from the state or to remove such taxpayer's property therefrom, or to conceal oneself or such taxpayer's property therein, or to do any other act tending to prejudice, jeopardize or render wholly or partly ineffectual the collection of such tax unless proceedings are brought without delay, the director shall immediately make an assessment for all such taxes due from such taxpayer, noting such finding on the assessment. Thereupon a warrant shall be issued for the collection of the tax as provided in K.S.A. 79-3235 and amendments thereto. The taxpayer may within 15 days from the date of filing of such warrant request a hearing by the director on the correctness of the jeopardy assessment. If the director finds that in certain cases, collection of the tax for the current year will be jeopardized by delay, the director may, in the exercise of discretion, declare the taxable period closed, and immediately issue notice and demand for payment of the tax found to be due. In such cases, collection may be stayed by giving such security as the director may consider adequate.

Orders under this section shall be rendered in accordance with the procedures for emergency adjudicative proceedings contained in K.S.A. 77-536 and amendments thereto. Hearings required under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1933, ch. 320, § 29; L. 1980, ch. 317, § 1; L. 1988, ch. 356, § 330; July 1, 1989.



79-3230 Periods of limitation; extension agreements; notice of agreement with internal revenue service.

79-3230. Periods of limitation; extension agreements; notice of agreement with internal revenue service. (a) The amount of income taxes imposed by this act shall be assessed within three years after the original return was filed, the tax as shown to be due on the return was paid or within one year after an amended return is filed, whichever is the later date, and no proceedings in court for the collection of such taxes shall be begun after the expiration of such period. For purposes of this act any return filed before the 15th day of the fourth month following the close of the taxable year shall be considered as being filed on the 15th day of the fourth month following the close of the taxable year, and any tax shown to be due on the return and paid before the 15th day of the fourth month following the close of the taxable year shall be deemed to have been paid on the 15th day of the fourth month following the close of the taxable year.

(b) In the case of a false or fraudulent return with intent to evade tax, the tax may be assessed, or a proceeding in court for collection of such tax may be begun at any time.

(c) No claim shall be allowed for credit or refund of overpayment of any tax imposed by this act unless filed by the taxpayer within three years from the date the original return was due, including any extension allowed pursuant to law, or two years from the date the tax claimed to be refunded or against which the credit is claimed was paid, whichever of such periods expires later.

(d) In case a taxpayer has made claim for a refund, the taxpayer shall have the right to commence a suit for the recovery of the refund at the expiration of six months after the filing of the claim for refund, if no action has been taken by the director of taxation.

(e) Before the expiration of time prescribed in this section for the assessment of additional tax or the filing of a claim for a refund, the director of taxation is authorized to enter into an agreement in writing with the taxpayer consenting to the extension of the periods of limitations as defined in this act for the assessment of tax or for the filing of a claim for refund, at any time prior to the expiration of the period of limitations. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. A copy of all such agreements and extensions thereof shall be filed with the director of taxation within 30 days after their execution.

(f) Any taxpayer whose income has been adjusted by the federal internal revenue service or by the income tax collection agency of another state is required to report such adjustments to the Kansas department of revenue by mail within 180 days of the date the federal or other state adjustments are paid, agreed to or become final, whichever is earlier. Such adjustments shall be reported by filing an amended return for the applicable taxable year and a copy of the federal or state revenue agent's report detailing such adjustments. In the event such taxpayer is a corporation, such report shall be by certified or registered mail.

Notwithstanding the provisions of subsection (a) or (c) of this section, additional income taxes may be assessed and proceedings in court for collection of such taxes may be commenced and any refund or credit may be allowed by the director of taxation within 180 days following receipt of any such report of adjustments by the Kansas department of revenue, or within two years from the date the tax claimed to be refunded or, against which the credit is claimed was paid, whichever period expires later. No assessment shall be made nor any refund or credit shall be allowable under the provisions of this subsection except to the extent the same is attributable to changes in the taxpayer's income due to adjustments indicated by such report. Failure by the taxpayer to comply with the provisions of this subsection shall not bar the Kansas department of revenue from assessing additional taxes or proceeding in court to collect such taxes.

(g) Failure by the taxpayer to comply with the requirements for filing returns shall toll the periods of limitation for the Kansas department of revenue to assess or collect taxes.

History: L. 1933, ch. 320, § 30; L. 1935, ch. 312, § 12; L. 1949, ch. 480, § 5; L. 1953, ch. 437, § 3; L. 1961, ch. 454, § 1; L. 1965, ch. 523, § 3; L. 1980, ch. 316, § 5; L. 1981, ch. 384, § 1; L. 1984, ch. 351, § 13; L. 1989, ch. 296, § 1; L. 1997, ch. 126, § 17; L. 1998, ch. 188, § 8; L. 2001, ch. 176, § 8; L. 2009, ch. 142, § 5; May 28.



79-3233 Powers of secretary or designee.

79-3233. Powers of secretary or designee. (a) This act shall be administered by the secretary of revenue. For the purpose of ascertaining the correctness of any return or for the purpose of making an estimate of the taxable income of any taxpayer, the secretary shall have power to examine, or cause to be examined by any agent or representative designated by the secretary for that purpose, any books, papers, records or memoranda, bearing upon the matters required to be included in the return, and may require the attendance of the taxpayer in the county where the taxpayer resides, or where the source of the major portion of the taxpayer's income in question is derived, or of any person having knowledge in the premises, and may take testimony and require proof of such person or persons.

The secretary may issue subpoenas to compel access to or for the production of such books, papers, records or memoranda in the custody of or to which the taxpayer has access, or to compel the appearance of such persons, and may issue interrogatories to any such person to the same extent and subject to the same limitations as would apply if the subpoena or interrogatories were issued or served in aid of a civil action in the district court. The secretary may administer oaths and take depositions to the same extent and subject to the same limitations as would apply if the deposition was in aid of a civil action in the district court. In case of the refusal of any person to comply with any subpoena or interrogatory or to testify to any matter regarding which such person may be lawfully questioned, the district court of any county may, upon application of the secretary, order such person to comply with such subpoena or interrogatory or to testify. Failure to obey the court's order may be punished by the court as contempt. Subpoenas or interrogatories issued under the provisions of this section may be served upon individuals and corporations in the manner provided in K.S.A. 60-304, and amendments thereto, for the service of process by any officer authorized to serve subpoenas in civil actions or by the secretary.

(b) As used in this section and in K.S.A. 79-3233a, 79-3233b, 79-3233g, 79-3233h and 79-3233i, and amendments thereto, "secretary" means the secretary of revenue or the designee of such secretary.

History: L. 1933, ch. 320, § 33; L. 1980, ch. 317, § 2; L. 1989, ch. 291, § 2; L. 1999, ch. 94, § 1; July 1.



79-3233a Compromise of delinquent income taxes of taxpayers; procedure; rules and regulations.

79-3233a. Compromise of delinquent income taxes of taxpayers; procedure; rules and regulations. (a) (1) Any taxpayer, such taxpayer's heirs, or legal representative may petition the secretary  to abate all or part of any final income tax liability of the taxpayer.  As used in this section, "tax liability," "tax," or "liability" shall include the amount of tax due and the penalties and interest thereon.  The petition shall be in writing and shall set forth: (A) The reasons why all or part of the liability should be abated; (B) the facts that support such an abatement; and (C) a waiver of the taxpayer's right to confidentiality under the confidentiality provisions of chapter 79 of the Kansas Statutes Annotated, conditioned on the secretary's abatement of all or part of the liability.  A petition shall be accompanied by a sworn statement of the taxpayer's assets and liabilities, whenever the petition is based on insolvency or inability to pay.  The petition shall be signed under penalty of perjury by the petitioner and by the taxpayer, if available.  A petition for the abatement of a final liability shall not operate to stay the collection of any tax.

(2) The secretary shall review each petition and may: (A) Issue a determination that rejects the petition without further comment; (B) require the petitioner to submit additional verified documentation in support of the abatement; or (C) require the petitioner and the taxpayer to appear and testify under oath concerning the abatement.  If the secretary finds that there is serious doubt as to the either the collectability of the tax due or the taxpayer's liability, the secretary may abate all or part of the tax liability.  If the secretary abates any tax liability, the secretary shall make a written finding that determines the tax amount the taxpayer should reasonably be required to pay, and sets forth the reasons for the abatement being made.  Such a finding may require payment to be made as directed within 30 days as a condition for the abatement.  If at any time within four years following the entry of such a finding, the secretary finds that the petition is fraudulent, the matter may be reopened by the secretary and the taxpayer shall be subject to the tax liability to the same extent as if such abatement had not been made.

(3) No taxpayer shall have a right to the abatement of any tax liability under this section.  Any decision by the secretary regarding the abatement of a final tax liability shall be discretionary and may only be made upon finding there is serious doubt either as to the collectability of the tax due or the taxpayer's liability.  Any order or finding shall be final and conclusive and shall not be subject to review under K.S.A. 74-2438, K.S.A. 77-501 et seq., or K.S.A. 79-3226, and amendments thereto.

(b) This section shall be construed as a part of and supplemental to the Kansas income tax act.

History: L. 1965, ch. 527, § 1; L. 1972, ch. 342, § 96; L. 1988, ch. 383, § 2; L. 1999, ch. 94, § 2; July 1.



79-3233b Same; annual report by director; filing.

79-3233b. Same; annual report by director; filing. (a) The secretary shall maintain a record of each abatement that reduces a final tax liability by $5,000 or more. Such record shall contain: (1) The name and address of the taxpayer, and the petitioner, if different; (2) the disputed tax liability including penalty and interest; (3) the taxpayer's grounds for contesting the liability together with all supporting evidence; (4) all staff recommendations, reports and audits; (5) the reasons for, conditions to, and the amount of the abatement; and (6) the payment made, if any. Such records shall be maintained by the department for nine years.

(b) The secretary shall make an annual report that identifies the taxpayer, summarizes the issues and the reasons for abatement, and states the amount of liability that was abated pursuant to this section for each abatement that reduced a final tax liability by $5,000 or more. The secretary shall file the report with the secretary of state, the division of post audit of the legislature and the attorney general on or before September 30 of each year. Any other provision of law notwithstanding, the secretary shall make the annual report available for public inspection upon written request.

(c) In order to express the intent of the legislature upon first enactment of this section, the provisions of this section and amendments enacted herein shall be effective retroactively to the original enactment of this section on and after July 1, 1999.

History: L. 1965, ch. 527, § 2; L. 1967, ch. 496, § 1; L. 1974, ch. 439, § 1; L. 1999, ch. 94, § 3; L. 2005, ch. 37, § 1; L. 2011, ch. 20, § 1; Apr. 7.



79-3233e Abatement of certain income tax liabilities.

79-3233e. Abatement of certain income tax liabilities. Delinquent individual or corporate tax indebtedness, including the penalty and interest thereon, arising under the Kansas income tax act, may be abated and removed from the accounts receivable file of the division of taxation in the manner hereinafter provided in this act.

History: L. 1969, ch. 450, § 2; July 1.



79-3233g Same; petition to state board of tax appeals for approval or disapproval of abatement; abatement by director; list of indebtedness abated filed with secretary of state; public record.

79-3233g. Same; petition to state board of tax appeals for approval or disapproval of abatement; abatement by director; list of indebtedness abated filed with secretary of state; public record. In all cases where the income tax liability exceeds the sum of $100 including penalties and interest, the secretary shall petition the state board of tax appeals to abate such income tax liability setting forth the name of the debtor, the year for which the tax is due, and the grounds for abatement as set forth in K.S.A. 79-3233i, and amendments thereto.

The state board of tax appeals may, within 60 days after the petition is filed by the secretary, approve or disapprove the requested abatement. The secretary shall prepare an order abating any tax indebtedness that has been approved by the board or that has been submitted to and not specifically disapproved by the board within 60 days of the filing of the petition. Notwithstanding any other contrary provision of law, a list of all tax indebtedness abated under the authority of this section shall be filed with the secretary of state and thereafter preserved as a public record.

History: L. 1969, ch. 450, § 4; L. 1999, ch. 94, § 4; L. 2008, ch. 109, § 115; L. 2014, ch. 141, § 122; July 1.



79-3233h Same; uncollectible accounts; death of individual or dissolution of corporation.

79-3233h. Same; uncollectible accounts; death of individual or dissolution of corporation. Any individual and corporate tax indebtedness, including the penalty and interest thereon which is determined by the secretary to be an uncollectible account by reason of the death of the person owing the tax and leaving no estate or by the dissolution of a corporation may be abated in the manner and subject to the limitations prescribed by K.S.A. 79-3233g.

History: L. 1969, ch. 450, § 5; L. 1999, ch. 94, § 5; July 1.



79-3233i Same; uncollectible accounts; account $25 or less or delinquent more than 7 years; basis for determination.

79-3233i. Same; uncollectible accounts; account $25 or less or delinquent more than 7 years; basis for determination. Any individual and corporate tax indebtedness, including the penalty and interest thereon which has: (a) Been delinquent for more than five years, or (b) is in the amount of $100 or less, and is determined by the secretary to be an uncollectible account after all reasonable efforts have been made to effect collection, may be abated in the manner and subject to the limitations prescribed by K.S.A. 79-3233g for any one of the following reasons:

(1) The statute of limitations bars collection;

(2) lack of jurisdiction;

(3) the domicile of the taxpayer is located outside of the state, and the taxpayer has no assets within the state of Kansas upon which the division of taxation may levy;

(4) insolvency of taxpayer;

(5) the taxpayer cannot be located;

(6) the taxpayer is receiving social security benefits, or social welfare payments and the taxpayer has no other assets upon which the division of taxation may levy;

(7) the taxpayer is mentally ill or physically incapacitated and circumstances indicate that the taxpayer will not be economically productive in the foreseeable future;

(8) the administration and collection cost involved would not warrant collection of the amount due, and it will be to the advantage of the state to grant abatement of taxpayer's indebtedness.

History: L. 1969, ch. 450, § 6; L. 1999, ch. 94, § 6; July 1.



79-3233j Offset of tax overpayments against tax underpayments.

79-3233j. Offset of tax overpayments against tax underpayments. If the amount of any tax payment, estimated or otherwise, made during any calendar year or other taxable period exceeds the taxpayer's liability for which such payment was made, any excess shall be applied to any other tax then owed the state of Kansas by such taxpayer, including fines, penalties and interests, if any, and the balance of such excess, if any, shall be refunded to the taxpayer.

History: L. 2002, ch. 186, § 7; July 1.



79-3234 Tax information; preservation; limits on dissemination and use; penalty for violations.

79-3234. Tax information; preservation; limits on dissemination and use; penalty for violations. (a) All reports and returns required by this act shall be preserved for three years and thereafter until the director orders them to be destroyed.

(b) Except in accordance with proper judicial order, or as provided in subsection (c) or in K.S.A. 17-7511, subsection (g) of K.S.A. 46-1106, K.S.A. 46-1114, or K.S.A. 79-32,153a, and amendments thereto, it shall be unlawful for the secretary, the director, any deputy, agent, clerk or other officer, employee or former employee of the department of revenue or any other state officer or employee or former state officer or employee to divulge, or to make known in any way, the amount of income or any particulars set forth or disclosed in any report, return, federal return or federal return information required under this act; and it shall be unlawful for the secretary, the director, any deputy, agent, clerk or other officer or employee engaged in the administration of this act to engage in the business or profession of tax accounting or to accept employment, with or without consideration, from any person, firm or corporation for the purpose, directly or indirectly, of preparing tax returns or reports required by the laws of the state of Kansas, by any other state or by the United States government, or to accept any employment for the purpose of advising, preparing material or data, or the auditing of books or records to be used in an effort to defeat or cancel any tax or part thereof that has been assessed by the state of Kansas, any other state or by the United States government.

(c) The secretary or the secretary's designee may: (1) Publish statistics, so classified as to prevent the identification of particular reports or returns and the items thereof;

(2) allow the inspection of returns by the attorney general or other legal representatives of the state;

(3) provide the post auditor access to all income tax reports or returns in accordance with and subject to the provisions of subsection (g) of K.S.A. 46-1106 or K.S.A. 46-1114, and amendments thereto;

(4) disclose taxpayer information from income tax returns to persons or entities contracting with the secretary of revenue where the secretary has determined disclosure of such information is essential for completion of the contract and has taken appropriate steps to preserve confidentiality;

(5) disclose to the secretary of commerce the following: (A) Specific taxpayer information related to financial information previously submitted by the taxpayer to the secretary of commerce concerning or relevant to any income tax credits, for purposes of verification of such information or evaluating the effectiveness of any tax credit or economic incentive program administered by the secretary of commerce; (B) the amount of payroll withholding taxes an employer is retaining pursuant to K.S.A. 2015 Supp. 74-50,212, and amendments thereto; (C) information received from businesses completing the form required by K.S.A. 2015 Supp. 74-50,217, and amendments thereto; and (D) findings related to a compliance audit conducted by the department of revenue upon the request of the secretary of commerce pursuant to K.S.A. 2015 Supp. 74-50,215, and amendments thereto;

(6) disclose income tax returns to the state gaming agency to be used solely for the purpose of determining qualifications of licensees of and applicants for licensure in tribal gaming. Any information received by the state gaming agency shall be confidential and shall not be disclosed except to the executive director, employees of the state gaming agency and members and employees of the tribal gaming commission;

(7) disclose the taxpayer's name, last known address and residency status to the Kansas department of wildlife, parks and tourism to be used solely in its license fraud investigations;

(8) disclose the name, residence address, employer or Kansas adjusted gross income of a taxpayer who may have a duty of support in a title IV-D case to the secretary of the Kansas department for children and families for use solely in administrative or judicial proceedings to establish, modify or enforce such support obligation in a title IV-D case. In addition to any other limits on use, such use shall be allowed only where subject to a protective order which prohibits disclosure outside of the title IV-D proceeding. As used in this section, "title IV-D case" means a case being administered pursuant to part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., and amendments thereto. Any person receiving any information under the provisions of this subsection shall be subject to the confidentiality provisions of subsection (b) and to the penalty provisions of subsection (e);

(9) permit the commissioner of internal revenue of the United States, or the proper official of any state imposing an income tax, or the authorized representative of either, to inspect the income tax returns made under this act and the secretary of revenue may make available or furnish to the taxing officials of any other state or the commissioner of internal revenue of the United States or other taxing officials of the federal government, or their authorized representatives, information contained in income tax reports or returns or any audit thereof or the report of any investigation made with respect thereto, filed pursuant to the income tax laws, as the secretary may consider proper, but such information shall not be used for any other purpose than that of the administration of tax laws of such state, the state of Kansas or of the United States;

(10) communicate to the executive director of the Kansas lottery information as to whether a person, partnership or corporation is current in the filing of all applicable tax returns and in the payment of all taxes, interest and penalties to the state of Kansas, excluding items under formal appeal, for the purpose of determining whether such person, partnership or corporation is eligible to be selected as a lottery retailer;

(11) communicate to the executive director of the Kansas racing commission as to whether a person, partnership or corporation has failed to meet any tax obligation to the state of Kansas for the purpose of determining whether such person, partnership or corporation is eligible for a facility owner license or facility manager license pursuant to the Kansas parimutuel racing act;

(12) provide such information to the executive director of the Kansas public employees retirement system for the purpose of determining that certain individuals' reported compensation is in compliance with the Kansas public employees retirement act, K.S.A. 74-4901 et seq., and amendments thereto;

(13) (i) provide taxpayer information of persons suspected of violating K.S.A. 2015 Supp. 44-766, and amendments thereto, to the secretary of labor or such secretary's designee for the purpose of determining compliance by any person with the provisions of subsection (i)(3)(D) of K.S.A. 44-703 and K.S.A. 2015 Supp. 44-766, and amendments thereto. The information to be provided shall include all relevant information in the possession of the department of revenue necessary for the secretary of labor to make a proper determination of compliance with the provisions of subsection (i)(3)(D) of K.S.A. 44-703 and K.S.A. 2015 Supp. 44-766, and amendments thereto, and to calculate any unemployment contribution taxes due. Such information to be provided by the department of revenue shall include, but not be limited to, withholding tax and payroll information, the identity of any person that has been or is currently being audited or investigated in connection with the administration and enforcement of the withholding and declaration of estimated tax act, K.S.A. 79-3294 et seq., and amendments thereto, and the results or status of such audit or investigation;

(ii) any person receiving tax information under the provisions of this paragraph shall be subject to the same duty of confidentiality imposed by law upon the personnel of the department of revenue and shall be subject to any civil or criminal penalties imposed by law for violations of such duty of confidentiality; and

(iii) each of the secretary of labor and the secretary of revenue may adopt rules and regulations necessary to effect the provisions of this paragraph;

(14) provide such information to the state treasurer for the sole purpose of carrying out the provisions of K.S.A. 58-3934, and amendments thereto. Such information shall be limited to current and prior addresses of taxpayers or associated persons who may have knowledge as to the location of an owner of unclaimed property. For the purposes of this paragraph, "associated persons" includes spouses or dependents listed on income tax returns; and

(15)  after receipt of information pursuant to subsection (f), forward such information and provide the following reported Kansas individual income tax information for each listed defendant, if available, to the state board of indigents' defense services in an electronic format and in the manner determined by the secretary: (A) The defendant's name; (B) social security number; (C) Kansas adjusted gross income; (D) number of exemptions claimed; and (E) the relevant tax year of such records. Any social security number provided to the secretary and the state board of indigents' defense services pursuant to this section shall remain confidential.

(d) Any person receiving information under the provisions of subsection (c) shall be subject to the confidentiality provisions of subsection (b) and to the penalty provisions of subsection (e).

(e) Any violation of subsection (b) or (c) is a class A nonperson misdemeanor and, if the offender is an officer or employee of the state, such officer or employee shall be dismissed from office.

(f) For the purpose of determining whether a defendant is financially able to employ legal counsel under the provisions of K.S.A. 22-4504, and amendments thereto, in all felony cases with appointed counsel where the defendant's social security number is accessible from the records of the district court, the court shall electronically provide the defendant's name, social security number, district court case number and county to the secretary of revenue in the manner and format agreed to by the office of judicial administration and the secretary.

(g) Nothing in this section shall be construed to allow disclosure of the amount of income or any particulars set forth or disclosed in any report, return, federal return or federal return information, where such disclosure is prohibited by the federal internal revenue code as in effect on September 1, 1996, and amendments thereto, related federal internal revenue rules or regulations, or other federal law.

History: L. 1933, ch. 320, § 34; L. 1935, ch. 312, § 13; L. 1943, ch. 307, § 2; L. 1972, ch. 342, § 97; L. 1977, ch. 186, § 9; L. 1978, ch. 406, § 1; L. 1979, ch. 319, § 1; L. 1983, ch. 289, § 13; L. 1984, ch. 192, § 3; L. 1987, ch. 292, § 30; L. 1987, ch. 112, § 40; L. 1989, ch. 297, § 3; L. 1992, ch. 202, § 14; L. 1993, ch. 192, § 2; L. 1994, ch. 188, § 3; L. 1997, ch. 126, § 46; L. 1998, ch. 188, § 6; L. 2000, ch. 184, § 27; L. 2005, ch. 110, § 4; L. 2006, ch. 118, § 3; L. 2009, ch. 104, § 8; L. 2010, ch. 144, § 8; L. 2011, ch. 81, § 5; L. 2012, ch. 146, § 1; L. 2013, ch. 133, § 34; L. 2014, ch. 115, § 433; July 1.

Section was amended twice in the 2011 session, see also 79-3234b.

Section was amended twice in the 2012 session, see also 79-3234c.



79-3235 Collection of delinquent taxes; tax lien.

79-3235. Collection of delinquent taxes; tax lien. If any tax imposed by this act or any portion of such tax is not paid within 60 days after it becomes due, the secretary or the secretary's designee shall issue a warrant under the secretary's or the secretary's designee's hand and official seal, directed to the sheriff of any county of the state, commanding the sheriff to levy upon and sell the real and personal property of the taxpayer found within the sheriff's county for the payment of the amount thereof, with the added penalties, interest and the cost of executing the warrant and to return the warrant to the secretary or the secretary's designee and pay to the secretary or the secretary's designee the money collected by virtue of it not more than 60 days from the date of the warrant. Firearms seized may be appraised and disposed of in the same manner prescribed in K.S.A. 79-5212, and amendments thereto. The sheriff, within five days after the receipt of the warrant, shall file with the clerk of the district court of the county a copy thereof, and thereupon the clerk shall either enter in the appearance docket the name of the taxpayer mentioned in the warrant, the amount of the tax or portion of it, interest and penalties for which the warrant is issued and the date such copy is filed and note the taxpayer's name in the general index. No fee shall be charged for either entry. The amount of such warrant so docketed shall thereupon become a lien upon the title to and interest in the real property of the taxpayer against whom it is issued. The sheriff shall proceed in the same manner and with the same effect as prescribed by law with respect to executions issued against property upon judgments of a court of record and shall be entitled to the same fees for services to be collected in the same manner.

The court in which the warrant is docketed shall have jurisdiction over all subsequent proceedings as fully as though a judgment had been rendered in the court. In the discretion of the secretary or the secretary's designee a warrant of like terms, force and effect may be issued and directed to any officer or employee of the secretary, and in the execution thereof such officer or employee shall have all the powers conferred by law upon sheriffs, and the subsequent proceedings thereunder shall be the same as provided where the warrant is issued directly to the sheriff. The taxpayer shall have the right to redeem the real estate within a period of 18 months from the date of such sale. If a warrant is returned, unsatisfied in full, the secretary or the secretary's designee shall have the same remedies to enforce the claim for taxes as if the state of Kansas had recovered judgment against the taxpayer for the amount of the tax. No law exempting any goods and chattels, lands and tenements from forced sale under execution shall apply to a levy and sale under any such warrant or upon any execution issued upon any judgment rendered in any action for income taxes. Except as provided further, the secretary or the secretary's designee shall have the right after a warrant has been returned unsatisfied or satisfied only in part, to issue alias warrants until the full amount of the tax is collected.

If execution is not issued within 10 years from the date of the docketing of any such warrant, or if 10 years shall have intervened between the date of the last execution issued on such warrant, and the time of issuing another writ of execution thereon, such warrant shall become dormant, and shall cease to operate as a lien on the real estate of the delinquent taxpayer.  Such dormant warrant may be revived in like manner as dormant judgment under the code of civil procedure.

History: L. 1933, ch. 320, § 35; L. 1937, ch. 370, § 7; L. 1976, ch. 145, § 244; L. 1977, ch. 109, § 41; L. 1984, ch. 147, § 22; L. 1988, ch. 383, § 3; L. 1998, ch. 130, § 34; L. 2005, ch. 141, § 5; July 1.



79-3235a Procedures for the issuance of warrants and the levy upon property resulting from tax delinquency.

79-3235a. Procedures for the issuance of warrants and the levy upon property resulting from tax delinquency. (a) Notwithstanding any provision of K.S.A. 79-3235, and amendments thereto, to the contrary, the procedures set forth by this section shall apply to the issuance of any warrant and the levy upon property pursuant to such provisions.

(b) The secretary or the secretary's designee shall notify in writing the person who is the subject of the warrant of the filing of a warrant under K.S.A. 79-3235, and amendments thereto. The notice required shall be given in person, left at the dwelling or usual place of business of such person or sent by certified or registered mail to such person's last known dwelling address, not more than five business days after the day of the filing of the notice of lien. The notice shall include in simple and nontechnical terms the amount of unpaid taxes, the administrative appeals available to the taxpayer with respect to such warrant and the procedures relating to such appeals, and the provisions of law and procedures relating to the release of warrants on property.

History: L. 2002, ch. 186, § 17; July 1.

Revisor's Note:

Identical sections enacted in the 2002 session, see also 79-3235b.



79-3235b Procedures for the issuance of warrants and the levy upon property resulting from tax delinquency.

79-3235b. Procedures for the issuance of warrants and the levy upon property resulting from tax delinquency. (a) Notwithstanding any provision of K.S.A. 79-3235, and amendments thereto, to the contrary, the procedures set forth by this section shall apply to the issuance of any warrant and the levy upon property pursuant to such provisions.

(b) The secretary or the secretary's designee shall notify in writing the person who is the subject of the warrant of the filing of a warrant under K.S.A. 79-3235, and amendments thereto. The notice required shall be given in person, left at the dwelling or usual place of business of such person or sent by certified or registered mail to such person's last known dwelling address, not more than five business days after the day of the filing of the notice of lien. The notice shall include in simple and nontechnical terms the amount of unpaid taxes, the administrative appeals available to the taxpayer with respect to such warrant and the procedures relating to such appeals, and the provisions of law and procedures relating to the release of warrants on property.

History: L. 2002, ch. 185, § 27; June 6.

Revisor's Note:

Identical sections enacted in the 2002 session, see also 79-3235a.



79-3236 Rules and regulations.

79-3236. Rules and regulations. The secretary of revenue shall adopt rules and regulations not inconsistent with the provisions of this act, as necessary.

History: L. 1933, ch. 320, § 36; L. 1972, ch. 342,§ 98; July 1.



79-3239 Severability.

79-3239. Severability. If any section, subsection or clause of this act shall for any reason be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder of this act, but shall be confined in its operation to the section, subsection or clause involved in the controversy in which such judgment shall have been rendered, and it shall be presumed that the legislature would have enacted this law with the section, subsection or clause held to be invalid omitted. No caption of any section or set of sections shall in any way affect the interpretation of this act or any part thereof.

History: L. 1933, ch. 320, § 39; March 29.



79-3240 Application of act.

79-3240. Application of act. This act shall apply to all incomes received on and after January 1, 1933, and shall take effect and be in force from and after its publication in the official state paper.

History: L. 1933, ch. 320, § 40; March 29.



79-3268 Taxpayer bill of rights and privileges.

79-3268. Taxpayer bill of rights and privileges. Any taxpayer subject to the provisions of Chapter 79 of the Kansas Statutes Annotated shall be afforded the rights and privileges set forth in this section.  Unless specifically provided otherwise, the provisions of this section shall apply to all taxes administered by the director of taxation.

(a) The director shall inform all taxpayers against whom an assessment of additional tax has been issued of the taxpayer's right to appeal.  Such written notification shall accompany each notice of assessment and shall set forth the time period within which the taxpayer must file an appeal.

(b) Any taxpayer who has received written advice from the department of revenue concerning the taxability of transactions shall be allowed to rely on such advice when filing tax returns.  The department shall not maintain a position against a taxpayer which is inconsistent with a prior written opinion issued to the same taxpayer which has not been rescinded.

(c) It shall be unlawful to base a performance evaluation for any employee of the department of revenue on a production quota system based on the total amount of assessments issued by such employee or on the total amount or percentage of taxes collected from a taxpayer through settlements or other means made by such employee prior to final judgment.

(d) The director shall waive any interest assessed against a taxpayer when it is determined by the director that the negligence of an employee of the department resulted in undue delay in either assessing tax or notifying the taxpayer of the liability owed.

(e) The department shall release any lien upon the property of a taxpayer upon payment of all tax, penalty and interest within 30 days of payment.  Liens filed in error shall be so noted on the satisfaction of judgment.  The department shall be liable for any court costs associated with the release of such erroneous liens.

(f) Attorney fees and related expenses may be awarded to a taxpayer if it can be proved that an assessment or claim asserted by the department is without a reasonable basis in law or fact.  A taxpayer must first exhaust its administrative remedies before an award of attorney fees may be made under this section.

History: L. 1989, ch. 286, § 1; L. 1997, ch. 126, § 16; July 1.



79-3268a Taxpayer bill of rights; department of revenue correspondence with taxpayer; requirements.

79-3268a. Taxpayer bill of rights; department of revenue correspondence with taxpayer; requirements. (a) Any correspondence issued by the department of revenue to a taxpayer or the taxpayer's representative demanding payment of an assessment of any tax the imposition and collection of which is administered by the department shall consist of a detailed, clear and accurate explanation of the assessment demand including, but not limited to, the specific tax and tax year to which such assessment applies and penalties and interest which apply thereto. If the department proposes to change the tax or refund due on a return filed by a taxpayer, correspondence detailing the change shall be sent to the taxpayer. The correspondence shall specifically identify the proposed change and explain in simple and nontechnical terms the reasons for the change.

(b) Any such correspondence demanding the payment of an assessment of tax, penalties and interest in an amount in excess of $750 for individual accounts and in excess of $2,000 for business accounts shall be reviewed prior to issuance for accuracy by an employee of the department and shall provide the employer identification number and contact telephone number of the employee performing any such review.

History: L. 2002, ch. 186, § 13; July 1.

Revisor's Note:

Identical sections enacted in the 2002 session, see also 79-3268e.



79-3268b Same; duty of department to comply with taxpayer's designation of representative.

79-3268b. Same; duty of department to comply with taxpayer's designation of representative. In the event a taxpayer has designated a third party or other representative to discuss an income tax return upon the taxpayer's Kansas return, the department shall adhere and comply with such designation, and shall discuss or correspond with such designee or representative regarding matters concerning the return, including collection matters.

History: L. 2002, ch. 186, § 14; July 1.

Revisor's Note:

Identical sections enacted in the 2002 session, see also 79-3268f.



79-3268c Same; waiver of penalties.

79-3268c. Same; waiver of penalties. In addition to the authority to waive any civil penalty imposed by law for the violation of any law pertaining to any tax administered by the department of revenue, the secretary or the secretary's designee shall waive any such penalty upon the finding of any circumstance allowing waiver of civil penalties pursuant to the federal internal revenue code, as in effect on January 1, 2002.

History: L. 2002, ch. 186, § 15; July 1.

Revisor's Note:

Identical sections enacted in the 2002 session, see also 79-3268g.



79-3268d Same; closing letters.

79-3268d. Same; closing letters. Upon a resolution of any assessment of tax, penalties and interest of any tax the imposition and collection of which is administered by the department, a closing letter evidencing such resolution shall be issued to the affected taxpayer or the taxpayer's representative, as the case may require, within 30 days of the date upon which such resolution is agreed to. The taxpayer shall be entitled to rely on such closing letter as it relates to the issues resolved.

History: L. 2002, ch. 186, § 16; July 1.

Revisor's Note:

Identical sections enacted in the 2002 session, see also 79-3268h.



79-3268e Same; department of revenue correspondence with taxpayer; requirements.

79-3268e. Same; department of revenue correspondence with taxpayer; requirements. (a) Any correspondence issued by the department of revenue to a taxpayer or the taxpayer's representative demanding payment of an assessment of any tax the imposition and collection of which is administered by the department shall consist of a detailed, clear and accurate explanation of the assessment demand including, but not limited to, the specific tax and tax year to which such assessment applies and penalties and interest which apply thereto. If the department proposes to change the tax or refund due on a return filed by a taxpayer, correspondence detailing the change shall be sent to the taxpayer. The correspondence shall specifically identify the proposed change and explain in simple and nontechnical terms the reasons for the change.

(b) Any such correspondence demanding the payment of an assessment of tax, penalties and interest in an amount in excess of $750 for individual accounts and in excess of $2,000 for business accounts shall be reviewed prior to issuance for accuracy by an employee of the department and shall provide the employer identification number and contact telephone number of the employee performing any such review.

History: L. 2002, ch. 185, § 23; June 6.

Revisor's Note:

Identical sections enacted in the 2002 session, see also 79-3268a.



79-3268f Same; duty of department to comply with taxpayer's designation of representative.

79-3268f. Same; duty of department to comply with taxpayer's designation of representative. In the event a taxpayer has designated a third party or other representative to discuss an income tax return upon the taxpayer's Kansas return, the department shall adhere and comply with such designation, and shall discuss or correspond with such designee or representative regarding matters concerning the return, including collection matters.

History: L. 2002, ch. 185, § 24; June 6.

Revisor's Note:

Identical sections enacted in the 2002 session, see also 79-3268b.



79-3268g Same; waiver of penalties.

79-3268g. Same; waiver of penalties. In addition to the authority to waive any civil penalty imposed by law for the violation of any law pertaining to any tax administered by the department of revenue, the secretary or the secretary's designee shall waive any such penalty upon the finding of any circumstance allowing waiver of civil penalties pursuant to the federal internal revenue code, as in effect on January 1, 2002.

History: L. 2002, ch. 185, § 25; June 6.

Revisor's Note:

Identical sections enacted in the 2002 session, see also 79-3268c.



79-3268h Same; closing letters.

79-3268h. Same; closing letters. Upon a resolution of any assessment of tax, penalties and interest of any tax the imposition and collection of which is administered by the department, a closing letter evidencing such resolution shall be issued to the affected taxpayer or the taxpayer's representative, as the case may require, within 30 days of the date upon which such resolution is agreed to. The taxpayer shall be entitled to rely on such closing letter as it relates to the issues resolved.

History: L. 2002, ch. 185, § 26; June 6.

Revisor's Note:

Identical sections enacted in the 2002 session, see also 79-3268d.



79-3269 Tax treatment of professional employer organizations; definitions.

79-3269. Tax treatment of professional employer organizations; definitions. (a) As used in this section:

(1) "Administrative fee" means those amounts charged by the professional employer organization to the client over and above amounts applied to the mandatory state and federal taxes, wages of assigned workers and amounts applied to premiums or contributions for benefits provided for assigned workers.

(2) "Assigned worker" means a person having an employment relationship with both the professional employer organization and the client.

(3) "Client" means a person who contracts with a professional employer organization to obtain employer services from another person through a professional employer arrangement.

(4) "Person" means an individual, an association, a company, a firm, a partnership, a corporation or any other form of legally recognized entity.

(5) "Professional employer arrangement" means an arrangement, under contract or whereby:

(A) A professional employer organization agrees to employ all or a majority of a client's workforce;

(B) the arrangement is intended to be, or is, ongoing rather than temporary in nature;

(C) employer responsibilities for workers under the arrangement are in fact shared by the professional employer organization and the client; and

(D) for the purposes of this act, a professional employer arrangement shall not include:

(i) Arrangements wherein a person, whose principal business activity is not entering into professional employer arrangements, shares employees with a commonly owned company within the meaning of section 414(b) and (c) of the federal internal revenue code of 1986, as amended, and which does not hold itself out as a professional employer organization.

(ii) Arrangements in which a person assumes full responsibility for the product or service performed by such person or such person's agents and retains and exercises, both legally and in fact, a right of direction and control over the individuals whose services are supplied under such contractual arrangements, and such person and such person's agents perform a specified function for the client which is separate and divisible from the primary business or operations of the client.

(iii) Any person otherwise subject to this act if, during any fiscal year of the person commencing after July 1, 2000, the person pays total gross wages to employees employed by the person in the state under one or more professional employer arrangements which do not exceed 5% of the total gross wages paid to all employees employed by the person in the state during the same fiscal year under all arrangements described in paragraph (4) and that each person does not advertise or hold itself out to the public as providing services as a professional employer organization.

(6) "Professional employer organization" means any person engaged in providing the services of employees pursuant to one or more professional employer arrangements or any person that represents itself to the public as providing services pursuant to a professional employer arrangement.

(b) A professional employer organization shall be considered an employer for the purposes of withholding state income tax of the assigned workers pursuant to the Kansas income tax act. Commencing after December 31, 1999, the client shall be considered as the employer of an assigned worker under the terms of the professional employer arrangement between the client and the professional employer organization, for purposes of: (1) subsection (d) of K.S.A. 79-32,154, subsection (d) of K.S.A. 74-50,114, K.S.A. 79-32,160a or K.S.A. 74-50,131, and amendments thereto; and (2) calculating the client's payroll factor under K.S.A. 79-3283. The client shall provide to the department of revenue the payroll information for assigned workers needed for purposes of administering the above provisions.

History: L. 2002, ch. 185, § 32; June 6.



79-3271 Apportionment of net income; definitions.

79-3271. Apportionment of net income; definitions. As used in this act, unless the context otherwise requires: (a) For tax years commencing prior to January 1, 2008, "business income" means income arising from transactions and activity in the regular course of the taxpayer's trade or business and includes income from tangible and intangible property if the acquisition, management, and disposition of the property constitute integral parts of the taxpayer's regular trade or business operations, except that a taxpayer may elect that all income constitutes business income. For tax years commencing after December 31, 2007, "business income" means: (1) Income arising from transactions and activity in the regular course of the taxpayer's trade or business; (2) income arising from transactions and activity involving tangible and intangible property or assets used in the operation of the taxpayer's trade or business; or (3) income of the taxpayer that may be apportioned to this state under the provisions of the Constitution of the United States and laws thereof, except that a taxpayer may elect that all income constitutes business income. Any election made under this subsection shall be effective and irrevocable for the tax year in which the election is made and the following nine tax years and shall be binding on all members of a unitary group of corporations.

(b) "Commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed.

(c) "Compensation" means wages, salaries, commissions and any other form of remuneration paid to employees for personal services.

(d) "Financial organization" means any bank, trust company, savings bank, industrial bank, land bank, safe deposit company, private banker, savings and loan association, credit union, cooperative bank, or any type of insurance company, but such term shall not be deemed to include any business entity, other than those hereinbefore enumerated, whose primary business activity is making consumer loans or purchasing retail installment contracts from one or more sellers.

(e) "Nonbusiness income" means all income other than business income.

(f) "Public utility" means any business entity which owns or operates for public use any plant, equipment, property, franchise, or license for the transmission of communications, transportation of goods or persons, or the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, oil, oil products or gas.

(g) "Original return" means the first return filed to report the income of a taxpayer for a taxable year or period, irrespective of whether such return is filed on a single entity basis or a combined basis.

(h) "Sales" means, except as otherwise provided in K.S.A. 79-3285, and amendments thereto, all gross receipts of the taxpayer not allocated under K.S.A. 79-3274 through 79-3278, and amendments thereto.

(i) "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof.

(j) "Telecommunications company" means any business entity or unitary group of entities whose primary business activity is the transmission of communications in the form of voice, data, signals or facsimile communications by wire or fiber optic cable.

(k) "Distressed area taxpayer" means a corporation which: (1) Is located in a county which has a population of not more than 45,000 persons and which, as certified by the department of commerce, has sustained an adverse economic impact due to the closure of a state hospital in such county pursuant to the recommendations of the hospital closure commission; and (2) which has a total annual payroll of $20,000,000 or more for employees employed within such county.

(l) For the purposes of this subsection and subsection (b)(5) of K.S.A. 79-3279, and amendments thereto, the following terms are defined:

(1) "Administration services" include clerical, fund or shareholder accounting, participant record keeping, transfer agency, bookkeeping, data processing, custodial, internal auditing, legal and tax services performed for an investment company;

(2) "distribution services" include the services of advertising, servicing, marketing, underwriting or selling shares of an investment company, but, in the case of advertising, servicing or marketing shares, only where such service is performed by a person who is, or in the case of a closed end company, was, either engaged in the services of underwriting or selling investment company shares or affiliated with a person who is engaged in the service of underwriting or selling investment company shares. In the case of an open end company, such service of underwriting or selling shares must be performed pursuant to a contract entered into pursuant to 15 U.S.C. § 80a-15(b), as in effect on the effective date of this act;

(3) "investment company", means any person registered under the federal Investment Company Act of 1940, as in effect on the effective date of this act, or a company which would be required to register as an investment company under such act except that such person is exempt to such registration pursuant to § 80a-3(c)(1) of such act;

(4) "investment funds service corporation" includes any corporation or S corporation headquartered in and doing business in this state which derives more than 50% of its gross income from the provision of management, distribution or administration services to or on behalf of an investment company or from trustees, sponsors and participants of employee benefit plans which have accounts in an investment company;

(5) "management services" include the rendering of investment advice to an investment company making determinations as to when sales and purchases of securities are to be made on behalf of the investment company, or the selling or purchasing of securities constituting assets of an investment company, and related activities, but only where such activity or activities are performed:

(A) Pursuant to a contract with the investment company entered into pursuant to 15 U.S.C. § 80a-15(a), in effect on the effective date of this act; or

(B) for a person that has entered into such contract with the investment company;

(6) "qualifying business income" is business income derived from the provision of management, distribution or administration services to or on behalf of an investment company or from trustees, sponsors and participants of employee benefit plans which have accounts in an investment company; and

(7) "residence" is the fund shareholder's primary residence address.

History: L. 1963, ch. 485, § 1; L. 1980, ch. 316, § 6; L. 1991, ch. 283, § 1; L. 1996, ch. 264, § 1; L. 2002, ch. 185, § 12; L. 2003, ch. 158, § 10; L. 2004, ch. 180, § 14; L. 2008, ch. 182, § 20; July 1.

Revisor's Note:

Section was amended twice in the 2002 session, see also 79-3271a.

Section was amended twice in the 2003 session, see also 79-3271b.



79-3272 Same; allocation and apportionment.

79-3272. Same; allocation and apportionment. Any taxpayer having income from business activity which is taxable both within and without this state, other than activity as a financial organization or the rendering of purely personal services by an individual, shall allocate and apportion net income as provided in this act.

History: L. 1963, ch. 485, § 2; L. 1980, ch. 318, § 1; July 1.



79-3273 Same; taxpayer taxable in another state.

79-3273. Same; taxpayer taxable in another state. For purposes of allocation and apportionment of income under this act, a taxpayer is taxable in another state if (1) in that state he or she is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax, or (2) that state has jurisdiction to subject the taxpayer to a net income tax regardless of whether, in fact, the state does or does not.

History: L. 1963, ch. 485, § 3; April 25.



79-3274 Apportionment of net income; nonbusiness income allocation.

79-3274. Apportionment of net income; nonbusiness income allocation. Rents and royalties from real or tangible personal property, capital gains, interest, dividends, or patent or copyright royalties, to the extent that they constitute nonbusiness income, shall be allocated as provided in K.S.A. 79-3275 to 79-3278, inclusive, and amendments thereto.  Allocable nonbusiness income shall be limited to the total nonbusiness income received which is in excess of any related expenses which have been allowed as a deduction during the income year.

History: L. 1963, ch. 485, § 4; L. 1984, ch. 351, § 14; July 1.



79-3275 Same; rents and royalties; extent of utilization of tangible personal property.

79-3275. Same; rents and royalties; extent of utilization of tangible personal property. (a) Net rents and royalties from real property located in this state are allocable to this state.

(b) Net rents and royalties from tangible personal property are allocable to this state:

(1) if and to the extent that the property is utilized in this state, or

(2) in their entirety if the taxpayer's commercial domicile is in this state and the taxpayer is not organized under the laws of or taxable in the state in which the property is utilized.

(c) The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession.

History: L. 1963, ch. 485, § 5; April 25.



79-3276 Same; capital gains and losses from sales of property.

79-3276. Same; capital gains and losses from sales of property. (a) Capital gains and losses from sales of real property located in this state are allocable to this state.

(b) Capital gains and losses from sales of tangible personal property are allocable to this state if

(1) the property had a situs in this state at the time of the sale, or

(2) the taxpayer's commercial domicile is in this state and the taxpayer is not taxable in the state in which the property had a situs.

(c) Capital gains and losses from sales of intangible personal property are allocable to this state if the taxpayer's commercial domicile is in this state.

History: L. 1963, ch. 485, § 6; April 25.



79-3277 Same; interest and dividends.

79-3277. Same; interest and dividends. Interest and dividends are allocable to this state if the taxpayer's commercial domicile is in this state.

History: L. 1963, ch. 485, § 7; April 25.



79-3278 Same; patent and copyright royalties.

79-3278. Same; patent and copyright royalties. (a) Patent and copyright royalties are allocable to this state:

(1) if and to the extent that the patent or copyright is utilized by the payer in this state, or

(2) if and to the extent that the patent or copyright is utilized by the payer in a state in which the taxpayer is not taxable and the taxpayer's commercial domicile is in this state.

(b) A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, or other processing in the state or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in the state in which the taxpayer's commercial domicile is located.

(c) A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in the state in which the taxpayer's commercial domicile is located.

History: L. 1963, ch. 485, § 8; April 25.



79-3279 Apportionment of net income; apportionment of business income; requirements; procedures.

79-3279. Apportionment of net income; apportionment of business income; requirements; procedures. (a) All business income of railroads and interstate motor carriers of persons or property for-hire shall be apportioned to this state by multiplying the business income by a fraction, in the case of railroads, the numerator of which is the freight car miles in this state and the denominator of which is the freight car miles everywhere, and, in the case of interstate motor carriers, the numerator of which is the total number of miles operated in this state and the denominator of which is the total number of miles operated everywhere.

(b) All business income of any other taxpayer shall be apportioned to this state by one of the following methods:

(1) By multiplying the business income by a fraction, the numerator of which is the property factor plus the payroll factor plus the sales factor, and the denominator of which is three; or

(2) at the election of a qualifying taxpayer, by multiplying the business income by a fraction, the numerator of which is the property factor plus the sales factor, and the denominator of which is two.

(A) For purposes of this subsection (b)(2), a qualifying taxpayer is any taxpayer whose payroll factor for a taxable year exceeds 200% of the average of the property factor and the sales factor. Whenever two or more corporations are engaged in a unitary business and required to file a combined report, the fraction comparison provided by this subsection (b)(2) shall be calculated by using the payroll factor, property factor and sales factor of the combined group of unitary corporations.

(B) An election under this subsection (b)(2) shall be made by including a statement with the original tax return indicating that the taxpayer elects to apply the apportionment method under this subsection (b)(2). The election shall be effective and irrevocable for the taxable year of the election and the following nine taxable years. The election shall be binding on all members of a unitary group of corporations. Notwithstanding the above, the secretary of revenue may upon the request of the taxpayer, grant permission to terminate the election under this subsection (b)(2) prior to expiration of the ten-year period.

(3) At the election of a qualifying telecommunications company, by multiplying the business income by a fraction, the numerator of which is the information carrying capacity of wire and fiber optic cable available for use in this state, and the denominator of which is the information carrying capacity of wire and fiber optic cable available for use everywhere during the tax year.

(A) For purposes of this subsection (b)(3), a qualifying telecommunications company is a telecommunications company that is a qualifying taxpayer under paragraph (A) of subsection (b)(2).

(B) A qualifying telecommunications company shall make the election under this subsection (b)(3) in the same manner as provided under paragraph (B) of subsection (b)(2).

(4) At the election of a distressed area taxpayer, by multiplying the business income by the sales factor. The election shall be made by including a statement with the original tax return indicating that the taxpayer elects to apply this apportionment method. The election may be made only once, it must be made on or before December 31, 1999 and it shall be effective for the taxable year of the election and the following nine taxable years for so long as the taxpayer maintains the payroll amount prescribed by subsection (j) of K.S.A. 79-3271, and amendments thereto.

(5) At the election of the taxpayer made at the time of filing of the original return, the qualifying business income of any investment funds service corporation organized as a corporation or S corporation which maintains its primary headquarters and operations or is a branch facility that employs at least 100 individuals on a full-time equivalent basis in this state and has any investment company fund shareholders residenced in this state shall be apportioned to this state as provided in this subsection, as follows:

(A) By multiplying the investment funds service corporation's qualifying business income from administration, distribution and management services provided to each investment company by a fraction, the numerator of which shall be the average of the number of shares owned by the investment company's fund shareholders residenced in this state at the beginning of and at the end of the investment company's taxable year that ends with or within the investment funds service corporation's taxable year, and the denominator of which shall be the average of the number of shares owned by the investment company's fund shareholders everywhere at the beginning of and at the end of the investment company's taxable year that ends with or within the investment funds service corporation's taxable year.

(B) A separate computation shall be made to determine the qualifying business income from each fund of each investment company. The qualifying business income from each investment company shall be multiplied by the fraction calculated pursuant to paragraph (A) for each fund of such investment company.

(C) The qualifying portion of total business income of an investment funds service corporation shall be determined by multiplying such total business income by a fraction, the numerator of which is the gross receipts from the provision of management, distribution and administration services to or on behalf of an investment company, and the denominator of which is the gross receipts of the investment funds service company. To the extent an investment funds service corporation has business income that is not qualifying business income, such business income shall be apportioned to this state pursuant to subsection (b)(1).

(D) For tax year 2002, the tax liability of an investment funds service corporation that has elected to apportion its business income pursuant to paragraph (5) shall be increased by an amount equal to 50% of the difference of the amount of such tax liability if determined pursuant to subsection (b)(1) less the amount of such tax liability determined with regard to paragraph (5).

(E) When an investment funds service corporation is part of a unitary group, the business income of the unitary group attributable to the investment funds service corporation shall be determined by multiplying the business income of the unitary group by a fraction, the numerator of which is the property factor plus the payroll factor plus the sales factor, and the denominator of which is three. The property factor is a fraction, the numerator of which is the average value of the investment funds service corporation's real and tangible personal property owned or rented and used during the tax period and the denominator of which is the average value of the unitary group's real and tangible personal property owned or rented and used during the tax period. The payroll factor is a fraction, the numerator of which is the total amount paid during the tax period by the investment funds service corporation for compensation, and the denominator of which is the total compensation paid by the unitary group during the tax period. The sales factor is a fraction, the numerator of which is the total sales of the investment funds service corporation during the tax period, and the denominator of which is the total sales of the unitary group during the tax period.

(F) A taxpayer seeking to make the election available pursuant to subsection (b)(5) of K.S.A. 79-3279, and amendments thereto, shall only be eligible to continue to make such election if the taxpayer maintains at least 95% of the Kansas employees in existence at the time the taxpayer first makes such an election.

(6) At the election of a qualifying taxpayer, by multiplying such taxpayer's business income by the sales factor. The election shall be made by including a statement with the original tax return indicating that the taxpayer elects to apply this apportionment method. The election may be made only once and must be made on or before the last day of the taxable year during which the investment described in paragraph (A) is placed in service, but not later than December 31, 2009, and it shall be effective for the taxable year of the election and the following nine taxable years or for so long as the taxpayer maintains the wage requirements set forth in paragraph (A). If the qualifying taxpayer is a member of a unitary group of corporations, all other members of the unitary group doing business within this state shall apportion their business income to this state pursuant to subsection (b)(1).

(A) For purposes of this subsection, a qualifying taxpayer is any taxpayer making an investment of $100,000,000 for construction in Kansas of a new business facility identified under the North American industry classification system (NAICS) subsectors of 31-33, as assigned by the secretary of the department of labor, employing 100 or more new employees at such facility after July 1, 2007, and prior to December 31, 2009, and meeting the following requirements for paying such employees higher-than-average wages within the wage region for such facility:

(i) The taxpayer's new Kansas business facility with 500 or fewer full-time equivalent employees will provide an average wage that is above the average wage paid by all Kansas business facilities that share the same assigned NAICS category used to develop wage thresholds and that have reported 500 or fewer employees to the Kansas department of labor on the quarterly wage reports;

(ii) the taxpayer's new Kansas business facility with 500 or fewer full-time equivalent employees is the sole facility within its assigned NAICS category that has reported wages for 500 or fewer employees to the Kansas department of labor on the quarterly wage reports;

(iii) the taxpayer's new Kansas business facility with more than 500 full-time equivalent employees will provide an average wage that is above the average wage paid by all Kansas business facilities that share the same assigned NAICS category used to develop wage thresholds and that have reported more than 500 employees to the Kansas department of labor on the quarterly wage reports;

(iv) the taxpayer's new Kansas business facility with more than 500 full-time equivalent employees is the sole facility within its assigned NAICS category that has reported wages for more than 500 employees to the Kansas department of labor on the quarterly wage reports, in which event it shall either provide an average wage that is above the average wage paid by all Kansas business facilities that share the same assigned NAICS category and that have reported wages for 500 or fewer employees to the Kansas department of labor on the quarterly wage reports, or be the sole Kansas business facility within its assigned NAICS category that has reported wages to the Kansas department of labor on the quarterly wage reports;

(v) the number of NAICS digits to use in developing each set of wage thresholds for comparison purposes shall be determined by the secretary of commerce;

(vi) the composition of wage regions used in connection with each set of wage thresholds shall be determined by the secretary of commerce; and

(vii) alternatively, a taxpayer may wage-qualify its new Kansas business facility if, after excluding the headcount and wages reported on the quarterly wage reports to the Kansas department of labor for employees at that new Kansas business facility who own five percent or more equity in the taxpayer, the average wage calculated for the taxpayer's new Kansas business facility is greater than or equal to 1.5 times the aggregate state-wide average wage paid by industries covered by the employment security law based on data maintained by the secretary of labor.

(B) For the purposes of the wage requirements in paragraph (A), the number of full-time equivalent employees shall be determined by dividing the number of hours worked by part-time employees during the pertinent measurement interval by an amount equal to the corresponding multiple of a 40-hour work week and adding the quotient to the average number of full-time employees.

(C) When the qualifying taxpayer is part of a unitary group, the business income of the unitary group attributable to the qualifying taxpayer shall be determined by multiplying the business income of the unitary group by a fraction, the numerator of which is the property factor plus the payroll factor plus the sales factor, and the denominator of which is three. The property factor is a fraction, the numerator of which is the average value of the qualifying taxpayer's real and tangible personal property owned or rented and used during the tax period and the denominator of which is the average value of the unitary group's real and tangible personal property owned or rented and used during the tax period. The payroll factor is a fraction, the numerator of which is the total amount paid during the tax period by the qualifying taxpayer for compensation, and the denominator of which is the total compensation paid by the unitary group during the tax period. The sales factor is a fraction, the numerator of which is the total sales of the qualifying taxpayer during the tax period, and the denominator of which is the total sales of the unitary group during the tax period.

(D) For purposes of this subsection, the secretary of revenue, upon a showing of good cause and after receiving a certification by the secretary of commerce of substantial compliance with provisions of this subsection (b)(6), may extend any required performance date provided in this subsection (b)(6) for a period not to exceed six months.

History: L. 1963, ch. 485, § 9; L. 1980, ch. 318, § 2; L. 1988, ch. 381, § 9; L. 1991, ch. 283, § 2; L. 1996, ch. 264, § 2; L. 2002, ch. 185, § 13; L. 2007, ch. 21, § 1; L. 2009, ch. 39, § 1; July 1.



79-3280 Same; property factor defined.

79-3280. Same; property factor defined. The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this state during the tax period and the denominator of which is the average value of all the taxpayer's real and tangible personal property owned or rented and used during the tax period.

History: L. 1963, ch. 485, § 10; April 25.



79-3281 Same; property owned or rented, value; net annual rate.

79-3281. Same; property owned or rented, value; net annual rate. Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from sub-rentals.

History: L. 1963, ch. 485, § 11; April 25.



79-3282 Same; average value of property.

79-3282. Same; average value of property. The average value of property shall be determined by averaging the values at the beginning and ending of the tax period but the director of taxation may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayer's property.

History: L. 1963, ch. 485, § 12; April 25.



79-3283 Same; payroll factor.

79-3283. Same; payroll factor. The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation, and the denominator of which is the total compensation paid everywhere during the tax period.

History: L. 1963, ch. 485, § 13; April 25.



79-3284 Same; compensation for services; when payment in state.

79-3284. Same; compensation for services; when payment in state. Compensation is paid in this state if:

(a) the individual's service is performed entirely within the state; or

(b) the individual's service is performed both within and without the state, but the service performed without the state is incidental to the individual's service within the state; or

(c) some of the service is performed in the state and (1) the base of operations or, the place from which the service is directed or controlled is in the state, or (2) the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this state.

History: L. 1963, ch. 485, § 14; April 25.



79-3285 Same; sales factor.

79-3285. Same; sales factor. The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the tax period, and the denominator of which is the total sales of the taxpayer everywhere during the tax period. For taxable years commencing after December 31, 2007, in the case of sales of business assets, other than sales of tangible personal property sold in the ordinary course of the taxpayer's trade or business, only the net gain from such sales shall be included in the sales factor.

History: L. 1963, ch. 485, § 15; L. 2008, ch. 182, § 21; July 1.



79-3286 Same; sales of tangible personal property in state.

79-3286. Same; sales of tangible personal property in state. Sales of tangible personal property are in this state if:

(a) the property is delivered or shipped to a purchaser, other than the United States government, within this state regardless of the f.o.b. point or other conditions of the sale; or

(b) the property is shipped from an office, store, warehouse, factory, or other place of storage in this state and (1) the purchaser is the United States government or (2) the taxpayer is not taxable in the state of the purchaser.

History: L. 1963, ch. 485, § 16; April 25.



79-3287 Same; sales in state; income-producing activity.

79-3287. Same; sales in state; income-producing activity. Sales, other than sales of tangible personal property, are in this state if:

(a) the income-producing activity is performed in this state; or

(b) the income-producing activity is performed both in and outside this state and a greater proportion of the income-producing activity is performed in this state than in any other state, based on costs of performance.

History: L. 1963, ch. 485, § 17; April 25.



79-3288 Procedure where allocation does not fairly represent taxpayer's business activity; burden of proof of tax evasion.

79-3288. Procedure where allocation does not fairly represent taxpayer's business activity; burden of proof of tax evasion. If the allocation and apportionment provisions of this act including the provisions of K.S.A. 79-3279, do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may petition for or the secretary of revenue may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(a) Separate accounting;

(b) the exclusion of any one or more of the factors;

(c) the inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in this state; or

(d) the employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income; or

(e) in the case of two or more businesses, whether or not incorporated and whether or not organized in Kansas, owned or controlled directly or indirectly by the same interests, which contrive through inter-company transactions to evade taxes imposed under this act, the secretary of revenue may distribute or allocate the gross income and deductions between or among such businesses or may require returns on a consolidated basis. The burden of proof of any contrivance to evade taxes under this act shall rest upon the director of taxation or secretary of revenue.

History: L. 1963, ch. 485, § 18; L. 1965, ch. 526, § 1; L. 1972, ch. 342, § 99; L. 1980, ch. 318, § 3; July 1.



79-3288a Procedure for transitional adjustment for change of accounting methods of certain taxpayers.

79-3288a. Procedure for transitional adjustment for change of accounting methods of certain taxpayers. (a) The secretary of revenue shall allow a transitional adjustment for change of methods of determining Kansas net income that shall apply only for those years a taxpayer determined Kansas net income in accordance with  K.S.A. 79-3290 or 79-3291 as in effect on December 31, 1979. In computing taxable income for any year when such computation is under a method different from the method prescribed under K.S.A. 79-3290 or 79-3291 as in effect on December 31, 1979, there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in such method of computation in order to prevent amounts from being duplicated or omitted. Adjustments shall be made ratably over a period not less than five years nor more than ten years commencing with the year of change of method of computing Kansas net income, except that if the net adjustments result in a tax amount of fifty thousand dollars or less, the total amount of adjustments shall be made in the year of change of method of computing Kansas net income. The taxpayer shall make an election in the year of change of method of determining Kansas net income of the number of years in the period over which said adjustments will be claimed subject to the provisions of the preceding sentence. Adjustments shall not be allowed for differences arising under a change in methods of computing Kansas net income for any years the taxpayer did not compute Kansas net income under the provisions of K.S.A. 79-3290 or 79-3291 as in effect on December 31, 1979.

(b) No assessment of additional tax for any taxable years, or penalties or interest thereon, shall be made against any taxpayer required to compute Kansas net income for such years under the provisions of K.S.A. 79-3290 or 79-3291, as in effect on December 31, 1979 when, in the determination of the secretary of revenue, the amount of such assessment would be substantially offset by application of the transitional adjustment authorized by subsection (a) of this section if net income for such taxable years had been computed in compliance with the provisions of K.S.A. 79-3290 or 79-3291 as in effect on December 31, 1979.

History: L. 1980, ch. 318, § 4; July 1.



79-3288b Election of treatment of income; timing; duration.

79-3288b. Election of treatment of income; timing; duration. (a) Except as otherwise provided by subsections (b) and (c), the election allowed by subsection (a) of K.S.A. 79-3271, and amendments thereto, shall be filed by the taxpayer on or before the last day of the tax year immediately preceding the tax year for which such election is made.

(b) Any taxpayer currently doing business in the state which has a tax year commencing during calendar year 1996, and which intends to make the election allowed by subsection (a) of K.S.A. 79-3271, and amendments thereto, for such taxable year shall file such election within 60 days after the effective date of this act or on or before the last day of the tax year immediately preceding, whichever date is later.

(c) Any taxpayer which is a domestic or foreign corporation doing business in the state for the first time and which intends to make the election allowed by subsection (a) of K.S.A. 79-3271, and amendments thereto, for its initial tax year shall file such election within 60 days after filing the taxpayer's articles of incorporation or application for authority to engage in business as a foreign corporation with the secretary of state or otherwise becomes subject to taxation under article 32 of chapter 79 of the Kansas Statutes Annotated.

(d) The election allowed by subsection (a) of K.S.A. 79-3271, and amendments thereto, shall be made by filing a written statement with the director clearly identifying the tax year for which such election is made.

History: L. 1996, ch. 264, § 3; July 1.



79-3289 Same; construction of act.

79-3289. Same; construction of act. This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

History: L. 1963, ch. 485, § 19; April 25.



79-3292 Same; act supplemental to income tax act.

79-3292. Same; act supplemental to income tax act. This act shall be and constitute a part of and shall be supplemental to the Kansas income tax act.

History: L. 1963, ch. 485, § 22; April 25.



79-3293 Same; application of 79-3271 to 79-3292.

79-3293. Same; application of 79-3271 to 79-3292. The provisions of this act shall be applicable to all taxable years commencing after December 31, 1962.

History: L. 1963, ch. 485, § 23; April 25.



79-3293a Application of 79-3271, 79-3279 and 79-3288b.

79-3293a. Application of 79-3271, 79-3279 and 79-3288b. The provisions of K.S.A. 79-3271, 79-3279 and 79-3288b shall be applicable to all taxable years beginning after December 31, 1995.

History: L. 1996, ch. 264, § 25; July 1.



79-3293b Application of 79-3271 and 79-3279.

79-3293b. Application of 79-3271 and 79-3279. The provisions of K.S.A. 79-3271 and 79-3279, and amendments thereto shall be applicable to all taxable years commencing after December 31, 2001.

History: L. 2002, ch. 185, § 14; June 6.



79-3294 Withholding tax; title; relationship to Kansas income tax act.

79-3294. Withholding tax; title; relationship to Kansas income tax act. The title of this act shall be the "Kansas withholding and declaration of estimated tax act." All of the provisions of the Kansas income tax act shall apply to and be effective to the provisions of this act to the extent to which they are not inconsistent herewith, and all remedies available to the secretary of revenue or the secretary's designee for the administration, assessment, enforcement and collection of tax under the Kansas income tax act shall be available to the secretary or the secretary's designee and shall apply to the amounts to be deducted and withheld under the provisions of this act.

History: L. 1965, ch. 525, § 1; L. 1989, ch. 291, § 3; April 27.



79-3294a Withholding tax; injunctions.

79-3294a. Withholding tax; injunctions. The secretary of revenue or the secretary's designee is hereby authorized to bring an action to enjoin any employer from engaging in business who, in violation of any of the provisions of K.S.A. 79-3294 et seq. and amendments thereto, fails to truthfully account for and pay over withholding tax or attempts in any manner to evade or defeat such tax or the payment thereof, and the secretary or the secretary's designee, upon proof thereof, shall be entitled in any proceeding brought for such purpose to have an order restraining such employer from engaging in such business.  No bond shall be required for any such restraining order nor for any temporary or permanent injunction issued in such proceedings. The secretary or the secretary's designee shall move to dismiss any such injunction where an employer has become current in payments of withholding tax liability, including penalties and interest thereon, or has entered into an agreement with the secretary or the secretary's designee for the payment thereof.

History: L. 1980, ch. 316, § 10; L. 1989, ch. 291, § 4; April 27.



79-3294b Same; bond to secure collection.

79-3294b. Same; bond to secure collection. The director may require a bond to secure the collection of any withholding tax, penalties or interest due or to become due under the provisions of K.S.A. 79-3294 et seq. and amendments thereto, whenever any employer has failed to pay over withholding tax, including penalties and interest thereon, due for more than one reporting period. Such bond shall be in an amount determined by the director to be necessary to secure the collection of withholding tax for not to exceed the tax estimated to be due and payable for two quarterly payment periods.

History: L. 1980, ch. 316, § 11; July 15.



79-3295 Withholding tax; definitions.

79-3295. Withholding tax; definitions. (a) The term "employee" means a resident of this state as defined by subsection (b) of K.S.A. 79-32,109, and amendments thereto, performing services for an employer either within or without the state and a nonresident performing services within this state, and includes an officer, employee or elected official of the United States, a state, territory, or any political subdivision thereof or any agency or instrumentality thereof, and an officer of a corporation.

(b) The term "employer" means any person, firm, partnership, limited liability company, corporation, association, trust or fiduciary of any kind or other type organization qualifying as an employer for federal income tax withholding purposes and who maintains an office, transacts business in or derives any income from sources within the state of Kansas for whom an individual performs or performed any services, of whatever nature, as the employee of such employer, and who has control of the payment of wages for such services, or is the officer, agent or employee of the person having control of the payment of wages. It also includes the United States, the state and all political subdivisions thereof, and all agencies or instrumentalities of any of them.

(c) The term "distributee" means any person or organization who receives a distribution which is subject to withholding of income tax pursuant to this act.

(d) The term "distribution" means a distribution from a corporation for which an election as an S corporation under subchapter S of the federal internal revenue code is in effect, from a limited liability company formed under the laws of the state of Kansas, or from a partnership.

(e) The term "nonresident" means an individual domiciled outside of this state and an entity whose commercial domicile is outside of this state. For corporations, commercial domicile is as defined in K.S.A. 79-3271, and amendments thereto.

(f) The term "payee" means any person or organization who receives a payment other than wages, or a payment of a pension, annuity or deferred income, which is subject to withholding of income tax pursuant to this act.

(g) The term "payer" means any person or organization, other than an employer, who makes a payment other than wages, or a payment of a pension, annuity or deferred income, which is subject to withholding of income tax pursuant to this act.

(h) The term "payment other than wages" means a payment that is taxable under the Kansas income tax act, and that is a payment:

(1) For any supplemental unemployment compensation, annuity, or sick pay;

(2) pursuant to a voluntary withholding agreement;

(3) of gambling winnings;

(4) of taxable payments of Indian casino profits;

(5) for any vehicle fringe benefit; or

(6) of a management or consulting fee paid in the ordinary course of a trade, business or other for profit venture.

(i) The term "pension, annuity or other deferred income" means a payment that is taxable under the Kansas income tax act, and that is a payment:

(1) Of periodic payments of pensions, annuities and other deferred income;

(2) of nonperiodic distributions of pensions, annuities and other deferred income; or

(3) of eligible rollover distributions of pensions, annuities and other deferred income.

(j) The term "wages" means wages as defined by section 3401(a) of the federal internal revenue code which are taxable under the Kansas income tax act.

History: L. 1965, ch. 525, § 2; L. 1967, ch. 497, § 37; L. 1987, ch. 384, § 1; L. 2000, ch. 184, § 8; L. 2002, ch. 185, § 29; L. 2003, ch. 147, § 37; July 1.



79-3296 Withholding tax; employer's requirement to withhold; agreements of the secretary.

79-3296. Withholding tax; employer's requirement to withhold; agreements of the secretary. (a) Every employer who is required under federal law to withhold upon wages pursuant to the federal internal revenue code shall, whenever the wage recipient is a resident of Kansas or the wages shall be paid on account of personal service performed in Kansas, withhold and deduct from such wages an amount to be determined in accordance with K.S.A. 2015 Supp. 79-32,100d, and amendments thereto.

(b) Notwithstanding the requirements of subsection (a), an employer shall not withhold from the wages of an individual who performs services as an extra in connection with any phase of motion picture or television production or television commercials for less than 14 days during any calendar year. As used in this subsection, the term "extra" means an individual who pantomimes in the background, adds atmosphere to the set and performs such actions without speaking.

(c) A determination by the internal revenue service which relieves an employer or payor from withholding responsibility with respect to payments to an employee or payee shall also apply for Kansas income tax withholding purposes. Where an employer or payor is required to reinstate withholding for federal income tax with regard to any employee or payee, such obligation shall be equally applicable for Kansas withholding purposes.

History: L. 1965, ch. 525, § 3; L. 1967, ch. 497, § 38; L. 1971, ch. 309, § 1; L. 1985, ch. 323, § 2; L. 1987, ch. 385, § 2; L. 2000, ch. 184, § 9; July 1.



79-3298 Withholding tax from wages; employers' return filing requirements; remittance of tax, when.

79-3298. Withholding tax from wages; employers' return filing requirements; remittance of tax, when. (a) Every employer, payer, person or organization deducting and withholding tax shall remit the taxes and file returns in accordance with the following provisions:

(1) Whenever the total amount withheld exceeds $100,000 in any calendar year, the employer, payer, person or organization deducting and withholding tax shall remit the taxes withheld in accordance with the following schedule: Each calendar month shall be divided into four remittance periods that end on the 7th, 15th, 21st and the last day of such month. If at the end of any one or all of such remittance periods the total undeposited taxes equal or exceed $667, the taxes shall be remitted within three banking days. Saturdays, Sundays and legal holidays shall not be treated as banking days.

(2) Whenever the total amount withheld exceeds $8,000 but does not exceed $100,000 in any calendar year, the employer, payer, person or organization deducting and withholding tax shall remit the taxes withheld for wages paid during the first 15 days of any month on or before the 25th day of the month. The employer, payer, person or organization deducting and withholding tax shall remit the taxes withheld for wages paid during the remainder of that month on or before the 10th day of the following month.

(3) Whenever the total amount withheld exceeds $1,200 but does not exceed $8,000 in any calendar year, the employer, payer, person or organization deducting and withholding tax shall remit the taxes withheld during any month on or before the 15th day of the following month.

(4) Whenever the total amount withheld exceeds $200 but does not exceed $1,200 in any calendar year, the employer, payer, person or organization deducting and withholding tax shall remit the taxes withheld in any calendar quarter on or before the 25th day of the first month following the end of that calendar quarter.

(5) Whenever the total amount withheld does not exceed $200 in any calendar year, the employer, payer, person or organization deducting and withholding tax shall remit the taxes withheld during that year on or before January 25 of the following year.

(b) Each remittance required under the provisions of subsection (a) shall be accompanied by a Kansas withholding tax remittance form and shall be filed in the manner prescribed by the director, including electronic filing.

(c) Every employer, payer, person or organization deducting and withholding tax and making remittances pursuant to subsection (a) shall file a return on a form or in the format and shall file in the manner prescribed by the director, including electronic filing, for each calendar year on or before the last day of February of the following year.

(d) The excess of any remittance over the actual taxes withheld in any withholding period shall be credited against the liability for following withholding periods until exhausted. A refund shall be allowed in accordance with K.S.A. 79-32,105, and amendments thereto, where an overpayment cannot be adjusted by an offset against the liability for a subsequent withholding period.

(e) For purposes of determining filing requirements, determinations of amounts withheld during a calendar year by employers, payers, persons or organizations deducting and withholding tax shall be made by the director upon the basis of amounts withheld by those employers, payers, persons or organizations during the preceding calendar year or by estimates in cases of employers, payers, persons or organizations having no previous withholding histories. The director is hereby authorized to modify the filing schedule for any employer, payer, person or organization deducting and withholding tax when it is apparent that the original determination was inaccurate.

(f) Whenever the director has cause to believe that money withheld by an employer, payer, person or organization deducting and withholding tax pursuant to this act may be converted, diverted, lost, or otherwise not timely paid in accordance with this section, the director shall have the power to require returns and payment from any such employer, payer, person or organization at any time at more frequent intervals than prescribed by this section in order to secure full payment to the state of all amounts withheld by such employer, payer, person or organization in accordance with this act.

History: L. 1965, ch. 525, § 5; L. 1982, ch. 408, § 1; L. 1983, ch. 326, § 1; L. 1985, ch. 323, § 1; L. 1992, ch. 295, § 1; L. 2000, ch. 184, § 14; L. 2003, ch. 147, § 38; L. 2010, ch. 123, § 8; Apr. 29.



79-3299 Same; employers' annual statement; furnishing to employee; penalty for failure to furnish such statement.

79-3299. Same; employers' annual statement; furnishing to employee; penalty for failure to furnish such statement. (a) Every employer, payer, person or organization deducting and withholding tax, on or before January 31 of each year, shall prepare a statement for each employee or payee on a form prescribed by the director stating the amount of wages or payments other than wages subject to Kansas income tax paid during the preceding year, the total amount of tax withheld, if any, from such wages or payments other than wages by the employer, payer, person or organization pursuant to this act and such other information as may be prescribed by the director. One copy of such statement shall be filed by the employer, payer, person or organization with the division of taxation on or before the last day of February of each year. Except as otherwise provided, if the employer, payer, person or organization files statements which report such withholding information for 51 or more employees or payees, the statements shall be filed by electronic means. If filing such statements by electronic means would be a hardship for any such employer, payer, person or organization, the secretary may permit such statements to be filed other than by electronic means. Two copies of such statement shall be given to the employee or payee concerned, one of which will be filed by the employee or payee with the tax return required by this chapter.

(b) In the case of an employee whose employment is terminated before the end of a calendar year, the statement required by subsection (a) may be mailed at the time provided in that subsection to the last known address of the employee, or issued at the time of the last payment to the employee, at the employer's option.

(c) Any employer, payer, person or organization deducting and withholding tax who intentionally fails to furnish a statement to an employee or payee as required under the provisions of subsections (a) and (b) shall be guilty of a nonperson misdemeanor and upon conviction thereof shall be punished by a fine not exceeding $100 for each such offense.

(d) The annual statement of wages and salaries paid and amount withheld required by this section shall be in lieu of the annual information return required under K.S.A. 79-3222, and amendments thereto.

History: L. 1965, ch. 525, § 6; L. 1982, ch. 408, § 2; L. 2000, ch. 184, § 15; L. 2003, ch. 147, § 39; L. 2006, ch. 203, § 7; L. 2007, ch. 154, § 1; July 1.



79-32,100 Same; nondeductibility of withholding; credit allowed; refunds.

79-32,100. Same; nondeductibility of withholding; credit allowed; refunds. (a) The tax deducted and withheld under this act shall not be allowed as a deduction to the employer, payer, person or organization deducting and withholding tax or to the employee or payee in computing taxable income under the "Kansas income tax act."

(b) The full amount of wages and salaries or payments other than wages from which an amount was withheld in accordance with this act shall be included in the gross income of the employee or payee unless such wages and salaries or payments other than wages or a portion thereof are otherwise excludable under the provisions of the "Kansas income tax act."

(c) The amount deducted and withheld under this act during any calendar year from the wages or payments other than wages of an individual taxpayer shall be allowed as a credit against the income tax otherwise imposed on such taxpayer by the "Kansas income tax act," whether or not such amount was remitted to the division of taxation by the employer, payer, person or organization deducting and withholding tax in accordance with the terms of this act.

(d) If the amount withheld under this act during any calendar year exceeds the individual income tax liability of the employee-payee-taxpayer any excess shall be applied to any other income tax owed the state of Kansas by such individual, including fines, penalties and interest, if any, and the balance of such excess, if any, refunded to the taxpayer as provided in subsection (c) of K.S.A. 79-32,105, and amendments thereto.

History: L. 1965, ch. 525, § 7; L. 1966, ch. 45, § 1 (Budget Session); L. 2000, ch. 184, § 16; L. 2003, ch. 147, § 40; July 1.



79-32,100a Withholding tax; deduction by payer required.

79-32,100a. Withholding tax; deduction by payer required. (a) Every payer who is required under federal law to withhold upon payments other than wages as defined by K.S.A. 79-3295, and amendments thereto, shall deduct and withhold an amount to be determined in accordance with K.S.A. 2015 Supp. 79-32,100d, and amendments thereto.

(b) A determination by the internal revenue service that relieves a payer from withholding responsibility with respect to payments other than wages to a payee shall also apply for Kansas income tax withholding purposes. Whenever a payer is required to reinstate withholding for federal income tax with regard to any payee, such obligation shall be equally applicable for Kansas withholding purposes.

(c) Every payer who is required under federal law to withhold upon payments of a pension, annuity or other deferred income, as defined by K.S.A. 79-3295, and amendments thereto, shall deduct and withhold an amount to be determined in accordance with K.S.A. 2015 Supp. 79-32,100d, and amendments thereto, whenever the payee is a resident of the state of Kansas.

(d) Every payer who makes a payment of a management fee or a consulting fee to a nonresident shall deduct and withhold an amount to be determined in accordance with K.S.A. 2015 Supp. 79-32,100d, and amendments thereto.

History: L. 2000, ch. 184, § 10; L. 2002, ch. 185, § 30; L. 2003, ch. 147, § 41; July 1.



79-32,100b Same; liability of employer or payer for payment; employee action prohibited.

79-32,100b. Same; liability of employer or payer for payment; employee action prohibited. (a) Every employer, payer, person or organization required to deduct and withhold tax from wages of an employee, payments other than wages of a payee or from a distribution, under this act shall be liable for the payment of such tax whether or not it is collected from the employee, payee or distributee by the employer, payer, person or organization. For purposes of assessment and collection, any amount required to be withheld and paid over to the department of revenue, and any additions to tax, penalties and interest with respect thereto, shall be considered the tax of the employer.

(b) Any amount of tax withheld shall constitute a special fund in trust for the department of revenue.

(c) No employee, payee or distributee shall have any right of action against their employer, payer, person or organization deducting and withholding tax in respect to any moneys deducted and withheld from wages, payments other than wages or distributions and paid over to the department of revenue in compliance or in intended compliance with this act.

History: L. 2000, ch. 184, § 11; L. 2003, ch. 147, § 43; July 1.



79-32,100c Same; failure to withhold, consequences; persons designated as employers.

79-32,100c. Same; failure to withhold, consequences; persons designated as employers. (a) If an employer, payer, person or organization deducting and withholding tax fails to deduct and withhold the tax as required under this act, and thereafter, the income tax against which the tax may be credited is paid, the tax required to be deducted and withheld shall not be collected from the employer, payer, person or organization. The payment of such tax does not, however, operate to relieve the employer, payer, person or organization from liability for penalties, interest or additions to the tax applicable with respect to such failure to deduct and withhold. The employer, payer, person or organization shall not be relieved under this provision from liability for payment of the tax required to be withheld unless it can be shown that the income tax against which the tax required to be withheld under this act may be credited has been paid.

(b) Every agent or other person having control, receipt, custody or disposal of, or paying the wages of an employee or group of employees employed by one or more employers, is for the purpose of this act designated to be an employer. In the case of the corporation, the officers and board of directors are likewise considered employers. Employers of classes named in this section shall be subject to all the provisions of law including penalties as is their principal. Any employer who willfully fails to collect the tax imposed by the Kansas withholding tax act or truthfully account for any pay over such tax, or willfully attempts in any manner to evade or defeat any tax or the payment thereof, shall be subject to a penalty equal to the total amount of the tax evaded, or not collected, or not accounted for and paid over in addition to other penalties provided by law. As used in this section, "willfully" has the same meaning as such term has for federal tax purposes in 26 U.S.C. § 6672.

History: L. 2000, ch. 184, § 12; L. 2003, ch. 147, § 44; L. 2010, ch. 123, § 9; Apr. 29.



79-32,100d Same; withholding amounts method of calculation; agreements with other states and the federal government.

79-32,100d. Same; withholding amounts method of calculation; agreements with other states and the federal government. (a) The amount to be withheld from wages as required by K.S.A. 79-3296, and amendments thereto, or from payments other than wages as required by K.S.A. 2015 Supp. 79-32,100a, and amendments thereto, shall be an amount which will approximate the employee's or payee's annual tax liability on a calendar year basis, calculated on the basis of tables to be prepared by the secretary, and schedules or percentage rates to be prescribed by the secretary, based on the wages, payments other than wages, or adjusted gross income of the taxpayer.

(b) The state withholding rate shall be in proper proportion to the tax rates imposed under K.S.A. 79-32,110, and amendments thereto, and the tax base, so that the withholding rate corresponds to the employee's or payee's expected income tax liability. Such rate may be fixed for all adjusted gross income classes, or variable rates may be established, based upon adjusted gross income class, to insure proper withholding consistent with the taxpayer's expected tax liability.

(c) In the event a resident individual of this state is employed in another state, and such other state requires a withholding of income tax on wages earned by such resident in such other state, the secretary may enter into an agreement with such other state or the employer of such resident as to the manner and amount of withholding required by this act on the wages of such resident earned in such other state.

(d) The secretary is hereby authorized to enter into an agreement pursuant to 10 U.S.C. § 1045 providing for the withholding of state income tax from monthly retired or retainer pay of any member or former member of the United States armed forces.

History: L. 2000, ch. 184, § 13; July 1.



79-32,101 Declaration of estimated tax, when; procedure.

79-32,101. Declaration of estimated tax, when; procedure. (a) At the time prescribed in this section: (1) Every individual shall pay estimated tax who can reasonably expect to owe, after withholding and credits, tax of at least $500 and who expects their withholding and credits to be less than (A) 90% of the tax shown on the return for the current year or (B) 100% of the tax shown for the preceding tax year; and

(2) every corporation shall pay estimated tax if its Kansas income tax liability can reasonably be expected to exceed $500.

(b) In the case of a husband and wife, single payments under this section may be made by them jointly. If a joint payment is made, but a joint return is not made for the taxable year, the estimated tax for such year may be divided between them. Notification of the division of such payments shall be made at such time and in such manner as the director of taxation may provide, on forms issued by the director of taxation.

(c) If on or before January 31, or March 1, in the case of an individual referred to in subsection (b) of K.S.A. 79-32,102, and amendments thereto, relating to income from farming or fishing, of the succeeding year, the taxpayer files a return for the taxable year, and pays in full the amount of tax computed on the return, then, under rules and regulations of the secretary of revenue no payment otherwise required to be made under this section on January 15, or at any time during the preceding year, in the case of an individual referred to in subsection (b) of K.S.A. 79-32,102, and amendments thereto, relating to income from farming or fishing, is required to be made.

(d) An individual or corporation with a taxable year of less than 12 months shall make a declaration for less than 12 months as prescribed by rules and regulations of the secretary of revenue.

(e) The provisions of this section shall not apply to an estate or trust.

History: L. 1965, ch. 525, § 8; L. 1968, ch. 192, § 1; L. 1969, ch. 451, § 1; L. 1970, ch. 392, § 1; L. 1972, ch. 342, § 102; L. 1980, ch. 316, § 7; L. 1981, ch. 385, § 1; L. 1989, ch. 296, § 2; L. 2000, ch. 184, § 7; L. 2004, ch. 171, § 5; July 1.



79-32,102 Same; time of filing of certain declarations.

79-32,102. Same; time of filing of certain declarations. (a) "Corporations or individuals other than farmers or fishermen." Declarations of estimated tax required by K.S.A. 79-32,101 from corporations or individuals regarded as neither farmers nor fishermen for the purpose of that section shall be filed on or before April 15 of the taxable year except that if the requirements of K.S.A. 79-32,101 are first met, (1) after April 1 and before June 2 of the taxable year, the declaration shall be filed on or before June 15 of the taxable year, or (2) after June 1 and before September 2 of the taxable year, the declaration shall be filed on or before September 15, or (3) after September 1 of the taxable year the declaration shall be filed on or before January 15 of the subsequent taxable year, except corporations meeting the requirements after September 1 and before December 1 shall file their declaration on or before December 15 of the taxable year.

(b) "Farmers or fishermen." Declarations of estimated tax required by K.S.A. 79-32,101 from individuals whose estimated gross income from farming or fishing for the taxable year is at least 2/3 of the total estimated gross income from all sources for the taxable year may, in lieu of the time prescribed in subsection (a), be filed at any time on or before January 15 of the succeeding taxable year.

(c) "Amendment." Amendment of a declaration may be filed at any interval between installment dates prescribed for that taxable year.

(d) "Short taxable years." The applicability of this section of taxable years of less than 12 months shall be in accordance with regulations prescribed by the secretary of revenue.

(e) "Fiscal years." In application of this section to the case of the taxable year beginning on a date other than January 1, there shall be substituted for the months specified in this section the months which correspond thereto.

History: L. 1965, ch. 525, § 9; L. 1966, ch. 45, § 2 (Budget Session); L. 1971, ch. 310, § 1; L. 1981, ch. 385, § 2; Jan. 1, 1982.



79-32,103 Time of payment of estimated tax.

79-32,103. Time of payment of estimated tax. (a) "General rule." The amount of estimated tax (as defined in K.S.A. 79-32,101(c)) with respect to a declaration required under K.S.A. 79-32,101 shall be paid, without any regard to an extension of time to file the prior year income tax return, as follows:

(1) If the declaration is filed on or before April 15 of the taxable year, the estimated tax shall be paid in four equal installments. The first installment shall be paid at the time of filing the declaration, the second and third on June 15 and September 15, respectively, of the taxable year, and the fourth on January 15 of the succeeding taxable year, except corporations, who shall pay the fourth installment on December 15 of the taxable year.

(2) If the declaration is filed after April 15 and not after June 15 of the taxable year, and is not required by K.S.A. 79-32,102(a) to be filed on or before April 15 of the taxable year, the estimated tax shall be paid in three equal installments. The first installment shall be paid at the time of filing the declaration, the second on September 15 of the taxable year, and the third on January 15 of the succeeding taxable year except corporations, who shall pay the third installment on December 15 of the taxable year.

(3) If the declaration is filed after June 15 and not after September 15 of the taxable year, and is not required by K.S.A. 79-32,102(a) to be filed on or before June 15 of the taxable year, the estimated tax shall be paid in two equal installments. The first installment shall be paid at the time of the filing of the declaration, and the second on January 15 of the succeeding taxable year, except corporations, who shall pay the second installment on December 15 of the taxable year.

(4) If the declaration is filed after September 15 of the taxable year, and is not required by K.S.A. 79-32,102(a) to be filed on or before September 15 of the taxable year, the estimated tax shall be paid in full at the time of filing the declaration.

(5) If the declaration is filed after the time prescribed by K.S.A. 79-32,102(a) paragraphs (2), (3) and (4) of this subsection shall not apply and there shall be paid at the time of such filing all installments of estimated tax which would have been payable on or before such time if the declaration had been filed within the time prescribed by K.S.A. 79-32,102(a) and the remaining installments shall be paid at the times at which, and in the amounts in which, they would have been payable if the declaration had so been filed.

(b) "Farmers and fishermen." If an individual referred to in K.S.A. 79-32,102(b) (relating to income from farming or fishing) makes a declaration of estimated tax after September 15 of the taxable year and on or before January 15 of the succeeding taxable year, the estimated tax shall be paid in full at the time of filing the declaration.

(c) "Amendments of declaration." If any amendment of declaration is filed, the remaining installments, if any, shall be ratably increased or decreased as the case may be, to reflect the increase or decrease, as the case may be, in the estimated tax by reason of such amendment, and if any amendment is made after the 15th day of the ninth month of the taxable year, any increase in the estimated tax by reason thereof shall be paid at the time of making such amendment. Amendment of a declaration shall not preclude imposition of a penalty due on any installment.

(d) "Short taxable years." The applicability of this section of taxable years of less than 12 months shall be in accordance with regulations prescribed by the secretary of revenue.

(e) "Fiscal years." In application of this section to the case of the taxable year beginning on a date other than January 1, there shall be substituted for the months specified in this section the months which correspond thereto.

(f) "Installments paid in advance." At the election of the individual or corporation, an installment of estimated tax may be paid prior to the date prescribed for its payment.

History: L. 1965, ch. 525, § 10; L. 1966, ch. 45, § 3 (Budget Session); L. 1969, ch. 452, § 1; L. 1981, ch. 385, § 3; Jan. 1, 1982.



79-32,104 Amount paid upon declarations of estimated tax; payments as credit against income tax.

79-32,104. Amount paid upon declarations of estimated tax; payments as credit against income tax. (a) The amount paid upon declarations of estimated tax under this act during any calendar year shall be allowed as a credit against the income tax otherwise imposed on the taxpayer by the "Kansas income tax act."

(b) If the amount paid on the declaration of estimated tax during any calendar year exceeds the income tax liability of the taxpayer, any excess shall be applied to any other tax then owed the state of Kansas by such taxpayer, including fines, penalties and interest, if any, as provided by K.S.A. 2015 Supp. 79-3233j, and amendments thereto, and the balance of such excess, if any, refunded to the taxpayer as provided in K.S.A. 79-32,105 (c), and amendments thereto, or at the taxpayer's option credited to the taxpayer's declaration of estimated tax liability for the succeeding year.

History: L. 1965, ch. 525, § 11; L. 1966, ch. 45, § 4 (Budget Session); L. 2002, ch. 186, § 9; July 1.



79-32,105 Withholding tax; moneys paid to state treasurer; amounts credited to IMPACT program funds, income tax refund fund and state general fund; refunds, payment; interest, computation.

79-32,105. Withholding tax; moneys paid to state treasurer; amounts credited to IMPACT program funds, income tax refund fund and state general fund; refunds, payment; interest, computation. (a) The director shall remit the entire amount collected under the provisions of this act and from the income tax imposed upon individuals, corporations, estates or trusts pursuant to the "Kansas income tax act" less amounts withheld as provided in subsection (b) and any amounts credited to the IMPACT program repayment fund or the IMPACT program services fund under K.S.A. 74-50,107, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(b) A revolving fund, designated as "income tax refund fund" not to exceed $4,000,000 shall be set apart and maintained by the director from income tax collections, franchise tax collections, withholding tax collections, and estimated tax collections and held by the state treasurer for prompt payment of all income tax refunds and franchise tax refunds, for the payment of interest as provided in subsection (e), for payment of homestead property tax refunds in accordance with the homestead property tax refund act and for payment of property tax refunds allowed pursuant to the provisions of K.S.A. 2015 Supp. 79-255, and amendments thereto. The fund shall be in such amount, within the limit set by this section, as the director determines is necessary to meet current refunding requirements under this act.

(c) If the director discovers from the examination of the return, or upon claim duly filed by the taxpayer or upon final judgment of the court that the income tax, withholding tax, declaration of estimated tax or any penalty or interest paid by or credited to any taxpayer is in excess of the amount legally due for such tax or any other tax owed the state of Kansas, the director shall certify to the director of accounts and reports the name of the taxpayer, the amount of refund and such other information as the director may require. Upon receipt of such certification the director of accounts and reports shall issue a warrant on the state treasurer for the payment to the taxpayer out of the fund provided in subsection (b), except that no refund shall be made for a sum less than $5, but such amount may be claimed by the taxpayer as a credit against the taxpayer's tax liability in the taxpayer's next succeeding taxable year.

(d) When a resident taxpayer dies, and the director determines that a refund is due the claimant not in excess of $100, the director shall certify to the director of accounts and reports the name and address of the claimant entitled to the refund and the amount of the refund. A refund may be made upon a claim duly made on behalf of the estate of the deceased or in the absence of any such claim upon a claim by a surviving spouse and if none upon the claim by any heir at law. Upon receipt of such certification the director of accounts and reports shall issue a warrant on the state treasurer for the payment to the claimant out of the fund provided in subsection (b).

(e) Interest shall be allowed and paid at the rate of 12% per annum upon any overpayment of the income tax imposed upon individuals, corporations, estates or trusts pursuant to the Kansas income tax act for any period prior to January 1, 1995, 6% per annum for the period commencing on January 1, 1995, and ending on December 31, 1997, and at the rate prescribed and determined pursuant to K.S.A. 79-2968, and amendments thereto, for any period thereafter.

For the purposes of this subsection:

(1) Any return filed before the last day prescribed for the filing thereof shall be considered as filed on such last day, determined without regard to any extension of time granted the taxpayer;

(2) any tax paid by the taxpayer before the last day prescribed for its payment, any income tax withheld from the taxpayer during any calendar year and any amount paid by the taxpayer as estimated income tax for a taxable year shall be deemed to have been paid on the last day prescribed for filing the return for the taxable year to which such amount constitutes a credit or payment, determined without regard to any extension of time granted the taxpayer;

(3) if any overpayment of tax results from a carryback of a net operating loss or net capital loss, such overpayment shall be deemed not to have been made prior to the close of the taxable year in which such net operating loss or net capital loss arises. For purposes of this paragraph, the return for the loss year shall not be deemed to be filed before claim for such overpayment is filed;

(4) in the case of a credit, interest shall be allowed and paid from the date of the overpayment to the due date of the amount against which the credit is taken, except that if any overpayment of income tax is claimed as a credit against estimated tax for the succeeding taxable year, such amount shall be considered as a payment of the income tax for the succeeding taxable year, whether or not claimed as a credit in the return of estimated tax for such succeeding taxable year, and no interest shall be allowed or paid in such overpayment for the taxable year in which the overpayment arises;

(5) in the case of a tax return which is filed after the last date prescribed for filing such return, determined with regard to extensions, no interest shall be allowed or paid for any period before the date on which the return is filed;

(6) in the case of a refund, interest shall be allowed and paid from the date of the overpayment to a date preceding the date of the refund check by not more than 30 days, as determined by the director, whether or not such refund check is accepted by the taxpayer after tender of such check to the taxpayer, but acceptance of such check shall be without prejudice to any right of the taxpayer to claim any additional overpayment and interest thereon; and

(7) if any overpayment is refunded within two months after the last date prescribed, or permitted by extension of time, for filing the return of such tax, or within two months after the return was filed, whichever is later, no interest shall be allowed or paid. For the purposes of this section, an overpayment shall be deemed to have been refunded at the time the refund check in the amount of the overpayment, plus any interest due thereon, is deposited in the United States mail.

History: L. 1965, ch. 525, § 12; L. 1968, ch. 302, § 1; L. 1974, ch. 440, § 1; L. 1980, ch. 316, § 8; L. 1984, ch. 351, § 15; L. 1985, ch. 324, § 1; L. 1991, ch. 284, § 12; L. 1994, ch. 85, § 2; L. 1996, ch. 206, § 10; L. 1997, ch. 126, § 3; L. 2001, ch. 57, § 4; L. 2001, ch. 167, § 8; L. 2002, ch. 186, § 10; L. 2004, ch. 171, § 38; July 1.

Revisor's Note:

Section was also amended by L. 2001, ch. 5, § 448, but that version was repealed by L. 2001, ch. 167, § 16.



79-32,106 Employers' and fiduciaries' liability for tax required to be withheld.

79-32,106. Employers' and fiduciaries' liability for tax required to be withheld. (a) The employer shall be liable to the state for the payment of the amount required to be deducted and withheld under this act but shall not be otherwise liable for the amount of any such payments.

(b) If the employer is the United States or any agency or instrumentality thereof, the return of the amount deducted and withheld upon any wages or payments other than wages may be made by any officer or employee of the United States or of such agency or instrumentality, as the case may be, having control of the payment of such wages or payments other than wages, or appropriately designated for that purpose. Such withholding shall, in accordance with 5 U.S.C. § 84c, be exempt from penalties otherwise provided by law for noncompliance with this act.

(c) In case a fiduciary, agent, or other person has the control, receipt, custody or disposal of, or pays the wages of an employee or group of employees, employed by one or more employers, the director, under rules and regulations of the secretary of revenue, is authorized to designate such fiduciary, agent, or other person to perform such acts as are required of employers under this act and as the director may specify. Except as may be otherwise prescribed by the director, all provisions of law (including penalties) applicable in respect of any employer shall be applicable to a fiduciary, agent, or other person so designated, but, except as so provided, the employer for whom such fiduciary, agent, or other persons acts shall remain subject to the provisions of law (including penalties) applicable in respect of employers.

History: L. 1965, ch. 525, § 13; L. 1972, ch. 342, § 103; L. 2000, ch. 184, § 17; July 1.



79-32,107 Penalties and interest for noncompliance, exception to penalty imposition for certain underpayments; failure of employer to deduct and withhold; failure to collect, account for and pay tax; attempts to evade or defeat tax.

79-32,107. Penalties and interest for noncompliance, exception to penalty imposition for certain underpayments; failure of employer to deduct and withhold; failure to collect, account for and pay tax; attempts to evade or defeat tax. (a) All penalties and interest prescribed by K.S.A. 79-3228, and amendments thereto, for noncompliance with the income tax laws of Kansas shall be applicable for noncompliance with the provisions of the Kansas withholding and declaration of estimated tax act relating to withholding tax which shall be enforced in the same manner as the Kansas income tax act. A penalty at the same rate per annum prescribed by subsection (b) of K.S.A. 79-2968, and amendments thereto, for interest upon delinquent or unpaid taxes shall be applied and added to a taxpayer's amount of underpayment of estimated tax due from the date the estimated tax payment was due until the same is paid or until the 15th day of the fourth month following the close of the taxable year for which such estimated tax is a credit, whichever date is earlier, but such penalty shall not be added if the total amount thereof does not exceed $1. For purposes of this subsection, the amount of underpayment of estimated tax shall be the excess of the amount of the installment which would be required to be paid if the estimated tax were equal to 90% of the tax shown on the return for the taxable year or, if no return was filed, 90% of the tax for such year, over the amount, if any, of the installment paid on or before the last date prescribed for payment. Amounts due from any employer on account of withholding or from any taxpayer for estimated tax may be collected by the director in the manner provided for the collection of state income tax in K.S.A. 79-3235, and amendments thereto. For purposes of this subsection, "underpayment of tax" means the difference between the amount of tax actually paid and the amount of tax which would have been required to be paid to avoid penalty pursuant to subsection (b) or (c).

(b) No penalty or interest shall be imposed upon any individual with respect to any underpayment of any installment if the total amount of all payments of estimated tax made on or before the last date prescribed for the payment of such installment equals or exceeds the amount which would have been required to be paid on or before such date if the estimated tax were whichever of the following is the least:

(1) The tax shown on the return of the individual for the preceding taxable year, if a return showing a liability for tax was filed by the individual for the preceding taxable year;

(2) zero if no return was required to be filed or if the tax liability on the individual's return was less than $200 for the preceding taxable year;

(3) an amount equal to 66 2/3%, in the case of individuals referred to in subsection (b) of K.S.A. 79-32,102, and amendments thereto, and 90%, in the case of all other individuals, of the tax for the taxable year computed by placing on an annualized basis, pursuant to rules and regulations adopted by the secretary of revenue, the taxable income for the months in the taxable year ending before the month in which the installment is required to be made.

(c) No penalty or interest shall be imposed upon any corporation with respect to any underpayment of any installment of estimated tax if the total amount of all payments of estimated tax made on or before the last date prescribed for the payment of such installment equals or exceeds the amount which would have been required to be paid on or before such date if the estimated tax were whichever of the following is the least:

(1) The tax shown on the return of the corporation for the preceding taxable year, if a return showing a liability for tax was filed by the corporation for the preceding taxable year, or zero if no return was required to be filed, or if the tax liability on the corporation's return was less than $500 for the preceding taxable year; or

(2) (A) an amount equal to 90% of the tax for the taxable year computed by placing on an annualized basis the taxable income: (i) For the first three months of the taxable year, in the case of the installment required to be paid in the fourth month; (ii) for the first three months or for the first five months of the taxable year, in the case of the installment required to be paid in the sixth month; (iii) for the first six months or for the first eight months of the taxable year in the case of the installment required to be paid in the ninth month; and (iv) for the first nine months or for the first 11 months of the taxable year, in the case of the installment required to be paid in the 12th month of the taxable year.

(B) For purposes of this subsection (2), the taxable income shall be placed on an annualized basis by (i) multiplying by 12 the taxable income referred to in subsection (2)(A), and (ii) dividing the resulting amount by the number of months in the taxable year (three, five, six, eight, nine, or 11, as the case may be) referred to in subsection (2)(A).

(d) If the employer, in violation of the provisions of this act, fails to deduct and withhold under this chapter, and thereafter the tax against which such withholding may be credited is paid, the amount otherwise required to be deducted and withheld shall not be collected from the employer. This subsection shall in no case relieve the employer from liability for any penalties or additions to the tax otherwise applicable in respect of such failure to deduct and withhold.

(e) Any person required to collect, truthfully account for, and pay over any tax imposed by this act, who willfully fails to collect such tax, or truthfully account for and pay over such tax, or willfully attempts in any manner to evade or defeat any such tax or the payment thereof, shall in addition to the other penalties of this section be liable to a penalty equal to the total amount of the tax evaded, or not collected, or not accounted for and paid over. As used in this section, "willfully" has the same meaning as such term has for federal tax purposes in 26 U.S.C. § 6672.

(f) In case of failure by any employer required by subsection (b) of K.S.A. 79-3298, and amendments thereto, to remit any amount of withheld taxes by the date prescribed therefor, unless it is shown that such failure is due to reasonable cause and not due to willful neglect, there shall be imposed upon such person a penalty of 15% of the amount of the underpayment. For purposes of this subsection, the term "underpayment" means the excess of the amount of the tax required to be withheld and remitted over the amount, if any, remitted on or before the date prescribed therefor. The failure to remit for any withholding period shall be deemed not to continue beyond the last date prescribed for filing the annual return as required by subsection (d) of K.S.A. 79-3298, and amendments thereto. Penalty and interest as prescribed by K.S.A. 79-3228, and amendments thereto, shall not begin to accrue under subsection (a) of this section on the amount of any such underpayment until the due date of the annual return for the calendar year in which such failure to remit occurs.

(g) Whenever the secretary or the secretary's designee determines that the failure of the taxpayer to comply with the provisions of subsections (a), (e), or (f) of this section was due to reasonable causes, the secretary or the secretary's designee may waive or reduce any of said penalties and may reduce the interest rate to the underpayment rate prescribed and determined for the applicable period under section 6621 of the federal internal revenue code as in effect on January 1, 1994, upon making a record of the reasons therefor.

History: L. 1965, ch. 525, § 14; L. 1977, ch. 343, § 1; L. 1979, ch. 320, § 1; L. 1980, ch. 316, § 9; L. 1981, ch. 385, §4; L. 1983, ch. 326, § 2; L. 1984, ch. 351, § 16; L. 1989, ch. 296, § 3; L. 1993, ch. 22, § 1; L. 1994, ch. 95, § 2; L. 1997, ch. 126, § 27; L. 2010, ch. 123, § 10; Apr. 29.



79-32,107a Application of 79-32,107.

79-32,107a. Application of 79-32,107. The provisions of this act shall be applicable to all taxable years commencing after December 31, 1979.

History: L. 1979, ch. 320, § 2; Jan. 1, 1980.



79-32,107b Application of 79-32,101, 79-32,102, 79-32,103 and 79-32,107.

79-32,107b. Application of 79-32,101, 79-32,102, 79-32,103 and 79-32,107. The provisions of this act shall be applicable to all taxable years commencing after December 31, 1981.

History: L. 1981, ch. 385, § 5; Jan. 1, 1982.



79-32,108 Severability; captions.

79-32,108. Severability; captions. If any section, subsection or clause of this act shall, for any reason, be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder of this act, but shall be confined in its operation to the section, subsection or clause involved in the controversy in which such judgment shall have been rendered, and it shall be presumed that the legislature would have enacted this law with the section, subsection or clause held to be invalid omitted. No caption of any section or set of sections shall in any way affect the interpretation of this act, or any part thereof.

History: L. 1965, ch. 525, § 16; Jan. 1, 1966.



79-32,108a Withholding registration certificate required; procedure.

79-32,108a. Withholding registration certificate required; procedure. It shall be unlawful for any employer to engage in business in this state without an income tax withholding registration certificate issued by the director of taxation.  Application for such certificate shall be made upon forms furnished by the director.  Upon approval of the application, the director shall issue an income tax withholding registration certificate to engage in the business for which application is made.  If the applicant does at the time of making the application owe any withholding tax, interest or penalty, then before an income tax withholding registration certificate is issued the director shall require the applicant to pay the amount owed.

History: L. 1989, ch. 296, § 5; July 1.



79-32,109 Definitions.

79-32,109. Definitions. As used in this act, unless the context otherwise requires:

(a) (1) Any term used in this act shall have the same meaning as when used in a comparable context in the federal internal revenue code. Any reference in this act to the "federal internal revenue code" shall mean the provisions of the federal internal revenue code of 1986, and amendments thereto, and other provisions of the laws of the United States relating to federal income taxes, as the same may be or become effective at any time, or from time to time, for the taxable year.

(2) Any reference in this act to a federal form or schedule, or to a line number on a federal form or schedule, shall be to such form, schedule and line number as they existed for tax year 2011 and as revised thereafter by the internal revenue service. Any such reference shall include comparable federal forms, schedules, and line numbers used by non-United States residents when filing their federal income tax return with the internal revenue service.

(b) "Resident individual" means a natural person who is domiciled in this state. A natural person who spends in the aggregate more than six months of the taxable year within this state shall be presumed to be a resident for purposes of this act in absence of proof to the contrary. A nonresident individual means an individual other than a resident individual.

(c) "Resident estate" means the estate of a deceased person whose domicile was in this state at the time of such person's death. "Nonresident estate" means an estate other than a resident estate.

(d) "Resident trust" means a trust which is administered in this state. A trust shall not be deemed to be administered in this state solely because it is subject to the jurisdiction of a district court within this state. "Nonresident trust" means a trust other than a resident trust.

(e) "Resident partner" means a partner who is a resident individual, a resident estate, or a resident trust. "Nonresident partner" means a partner other than a resident partner.

(f) "Resident beneficiary" means a beneficiary of an estate or trust which beneficiary is a resident individual, a resident estate, or a resident trust. "Nonresident beneficiary" means a beneficiary other than a resident beneficiary.

(g) "Director" means the director of taxation.

(h) "Modified Kansas source income" means that part of a nonresident individual's Kansas adjusted gross income as set forth in K.S.A. 79-32,117, and amendments thereto, derived from sources in Kansas. Items of income including unemployment compensation, gain, loss or deduction reflected in Kansas adjusted gross income shall be considered derived from sources in Kansas to the extent that they are attributable to: (1) The ownership of any interest in real or tangible personal property in this state; (2) a business, trade, profession or occupation carried on in this state; (3) a business, trade, profession or occupation carried on partly within and partly without this state as determined by the uniform division of income for tax purposes act as set forth in K.S.A. 79-3271 through K.S.A. 79-3293, and amendments thereto; (4) the distributive share of partnership income, gain, loss and deduction determined under this section as if the partnership were a nonresident individual; (5) the share of estate or trust income, gain, loss and deduction determined under K.S.A. 79-32,137, and amendments thereto; (6) prizes won from lottery games conducted by the Kansas lottery; (7) any winnings from parimutuel wagering derived from the conduct of parimutuel activities within this state; or (8) income from intangible personal property, including annuities, dividends, interest, and gains from the disposition of intangible personal property to the extent that such income is from property employed in a trade, business, profession or occupation carried on in Kansas. A nonresident, other than a dealer holding property primarily for sale to customers in the ordinary course of such dealer's trade or business, shall not be deemed to carry on a business, trade, profession or occupation in Kansas solely by reason of the purchase and sale of property for such nonresident's own account.

"Modified Kansas source income" shall not include: (1) Compensation paid by the United States for service in the armed forces of the United States, performed during an induction period by an individual not domiciled in this state; or (2) such individual's share of distributed or undistributed taxable income or net operating loss of a corporation which is an electing small business corporation unless an agreement is filed as provided in K.S.A. 79-32,139, and amendments thereto, in which event, the "modified Kansas source income" of such nonresident individual shall include such individual's share of such corporation's distributed and undistributed taxable income or net operating loss as such share is determined under the internal revenue code only to the extent, however, that such income, gain or loss is at the corporate level, derived from sources within Kansas.

History: L. 1967, ch. 497, § 2; L. 1968, ch. 233, § 2; L. 1969, ch. 453, § 1; L. 1970, ch. 393, § 1; L. 1971, ch. 311, § 1; L. 1977, ch. 105, § 43; L. 1978, ch. 407, § 1; L. 1984, ch. 351, § 17; L. 1987, ch. 385, § 1; L. 1988, ch. 381, § 16; L. 1989, ch. 296, § 4; L. 2013, ch. 87, § 2; Apr. 25.



79-32,110 Tax imposed; classes of taxpayers; rates.

79-32,110. Tax imposed; classes of taxpayers; rates. (a) Resident Individuals. Except as otherwise provided by K.S.A. 79-3220(a), and amendments thereto, a tax is hereby imposed upon the Kansas taxable income of every resident individual, which tax shall be computed in accordance with the following tax schedules:

(1) Married individuals filing joint returns.

(A) For tax year 2012:

If the taxable income is:  The tax is:

Not over $30,000  3.5% of Kansas taxable income

Over $30,000 but not over $60,000  $1,050 plus 6.25% of excess

over $30,000

Over $60,000  $2,925 plus 6.45% of excess

over $60,000

(B) For tax year 2013:

If the taxable income is:  The tax is:

Not over $30,000  3.0% of Kansas taxable income

Over $30,000  $900 plus 4.9% of excess over

$30,000

(C) For tax year 2014:

If the taxable income is:  The tax is:

Not over $30,000  2.7% of Kansas taxable income

Over $30,000  $810 plus 4.8% of excess over

$30,000

(D) For tax  years 2015, 2016 and 2017:

If the taxable income is:  The tax is:

Not over $30,000  2.7% of Kansas taxable income

Over $30,000  $810 plus 4.6% of excess over

$30,000

(E) For tax year 2018, and all tax years thereafter:

If the taxable income is:  The tax is:

Not over $30,000   2.6% of Kansas taxable income

Over $30,000   $780 plus 4.6% of excess over

$30,000

(2) All other individuals.

(A) For tax year 2012:

If the taxable income is:  The tax is:

Not over $15,000  3.5% of Kansas taxable income

Over $15,000 but not over $30,000  $525 plus 6.25% of excess

over $15,000

Over $30,000  $1,462.50 plus 6.45% of excess

over $30,000

(B) For tax year 2013:

If the taxable income is:  The tax is:

Not over $15,000  3.0% of Kansas taxable income

Over $15,000  $450 plus 4.9% of excess over

$15,000

(C) For tax year 2014:

If the taxable income is:  The tax is:

Not over $15,000  2.7% of Kansas taxable income

Over $15,000  $405 plus 4.8% of excess over

$15,000

(D) For tax years 2015, 2016 and 2017:

If the taxable income is:  The tax is:

Not over $15,000  2.7% of Kansas taxable income

Over $15,000  $405 plus 4.6% of excess over

$15,000

(E) For tax year 2018, and all tax years thereafter:

If the taxable income is:  The tax is:

Not over $15,000  2.6% of Kansas taxable income

Over $15,000  $390 plus 4.6% of excess over

$15,000

(b) Nonresident Individuals. A tax is hereby imposed upon the Kansas taxable income of every nonresident individual, which tax shall be an amount equal to the tax computed under subsection (a) as if the nonresident were a resident multiplied by the ratio of modified Kansas source income to Kansas adjusted gross income.

(c) Corporations. A tax is hereby imposed upon the Kansas taxable income of every corporation doing business within this state or deriving income from sources within this state. Such tax shall consist of a normal tax and a surtax and shall be computed as follows:

(1) The normal tax shall be in an amount equal to 4% of the Kansas taxable income of such corporation; and

(2) (A) for tax year 2008, the surtax shall be in an amount equal to 3.1% of the Kansas taxable income of such corporation in excess of $50,000;

(B) for tax years 2009 and 2010, the surtax shall be in an amount equal to 3.05% of the Kansas taxable income of such corporation in excess of $50,000; and

(C) for tax year 2011, and all tax years thereafter, the surtax shall be in an amount equal to 3% of the Kansas taxable income of such corporation in excess of $50,000.

(d) Fiduciaries. A tax is hereby imposed upon the Kansas taxable income of estates and trusts at the rates provided in subsection (a)(2) hereof.

(e) Tax rates provided in this section shall be adjusted pursuant to the provisions of K.S.A. 2015 Supp. 79-32,269, and amendments thereto.

(f) Notwithstanding the provisions of subsections (a) and (b), for tax year 2016, and all tax years thereafter, married individuals filing joint returns with taxable income of $12,500 or less, and all other individuals with taxable income of $5,000 or less, shall have a tax liability of zero.

History: L. 1967, ch. 497, § 3; L. 1969, ch. 454, § 1; L. 1970, ch. 394, § 1; L. 1977, ch. 344, § 3; L. 1978, ch. 407, § 2; L. 1979, ch. 321, § 1; L. 1988, ch. 381, § 2; L. 1989, ch. 303, § 1; L. 1992, ch. 280, § 55; L. 1997, ch. 41, § 13; L. 1998, ch. 130, § 19; L. 2008, ch. 182, § 22; L. 2012, ch. 135, § 10; L. 2013, ch. 135, § 1; L. 2015, ch. 99, § 25; L. 2015, ch. 102, § 3; July 1.



79-32,110a Tax imposed on ordinary income portions of lump sum distributions from pension and other plans.

79-32,110a. Tax imposed on ordinary income portions of lump sum distributions from pension and other plans. In addition to the tax imposed by K.S.A. 79-32,110, and amendments thereto, there is hereby imposed for each taxable year, with respect to the income of every taxpayer, a tax equal to thirteen percent (13%) of the tax liability imposed upon said taxpayer for said taxable year under 26 U.S.C. 402(e). Any taxpayer filing a nonresident return shall be liable for said tax only on that portion of the income allocable to the state of Kansas.

History: L. 1978, ch. 405, § 7; July 1.



79-32,111 Credits against tax.

79-32,111. Credits against tax. (a) The amount of income tax paid to another state by a resident individual, resident estate or resident trust on income derived from sources in another state, and included in Kansas adjusted gross income, shall be allowed as a credit against the tax computed under the provisions of this act. Such credit shall not be greater in proportion to the tax computed under this act than the Kansas adjusted gross income for such year derived in another state while such taxpayer is a resident of this state is to the total Kansas adjusted gross income of the taxpayer. As used in this subsection, "state" shall have the meaning ascribed thereto by subsection (h) of K.S.A. 79-3271, and amendments thereto. The credit allowable hereunder for income tax paid to a foreign country or political subdivision thereof shall not exceed the difference of such income tax paid less the credit allowable for such income tax paid by the federal internal revenue code. No redetermination of income tax paid for the purposes of determining the credit allowed by this subsection shall be required for the taxable year for which an income tax refund payment pursuant to the provisions of section 18 of article 10 of the Missouri constitution is made, but the income tax paid allowable for credit in the next following taxable year shall be reduced by the amount of such refund amount, except that, for tax year 1998, the income tax paid allowable for credit shall be reduced by the amount of such refunds made for all taxable years prior to tax year 1998.

(b) There shall be allowed as a credit against the tax computed under the provisions of the Kansas income tax act, and amendments thereto, on the Kansas taxable income of an individual, corporation or fiduciary the amount determined under the provisions of K.S.A. 79-32,153 to 79-32,158, and amendments thereto.

History: L. 1967, ch. 497, § 4; L. 1976, ch. 431, § 7; L. 1997, ch. 126, § 48; L. 1998, ch. 181, § 4; L. 2012, ch. 135, § 11;  Jan. 1, 2013.



79-32,112a Secretary of revenue authorized to promulgate tax tables for use by individuals; use of tables optional.

79-32,112a. Secretary of revenue authorized to promulgate tax tables for use by individuals; use of tables optional. (a) The secretary of revenue is hereby authorized to promulgate tax tables for use by resident individuals or resident husbands and wives filing joint Kansas returns in computing Kansas income tax liability. Such tables may be limited to classes of taxpayers upon the basis of the particular federal income tax return filed by such taxpayers, Kansas adjusted gross income of such taxpayers or any other standard determined applicable by the secretary of revenue.

(b) Any tables promulgated under this section shall set forth the tax consistent with K.S.A. 79-32,110, and amendments thereto, to the nearest $5, or such smaller amount as the secretary may establish.

(c) The use of the tables promulgated by the secretary of revenue pursuant to this section shall be at the sole option of the taxpayer, and no deficiency in Kansas income tax may be assessed against such individual solely by reason of the fact that the use of such tables produces a smaller Kansas tax liability than the liability which would have resulted from an actual computation of Kansas taxable income. A taxpayer's election to compute Kansas income tax liability by use of the tax tables shall be irrevocable upon the filing of a return computing tax by use of such tables, and no refund may be claimed or granted to any taxpayer solely by reason of the fact that such tables produce a greater Kansas tax liability than the liability which would have resulted from an actual computation of Kansas taxable income. In the event it is subsequently determined that a taxpayer underreported or overreported Kansas adjusted gross income, number of exemptions or misstated marital status or made any other error which would affect the computation of the Kansas income tax liability, the taxpayer shall have a new election to either use the tax tables for computing the deficiency or refund or to compute tax liability by computation of Kansas taxable income as provided otherwise. If the taxpayer makes no affirmative election, the deficiency or refund shall be computed on the basis of the tax tables if such taxpayer is still eligible to use the same.

History: L. 1978, ch. 405, § 8; L. 1985, ch. 325, § 1; July 1.



79-32,113 Exempted organizations.

79-32,113. Exempted organizations. (a) A person or organization exempt from federal income taxation under the provisions of the federal internal revenue code shall also be exempt from the tax imposed by this act in each year in which such person or organization satisfies the requirements of the federal internal revenue code for exemption from federal income taxation. If the exemption applicable to any person or organization under the provisions of the federal internal revenue code is limited or qualified in any manner, the exemption from taxes imposed by this article shall be limited or qualified in a similar manner.

(b) Notwithstanding the provisions of subsection (a) of this section, the unrelated business taxable income, as computed under the provisions of the federal internal revenue code, of any person or organization otherwise exempt from the tax imposed by this act and subject to the tax imposed on unrelated business income by the federal internal revenue code shall be subject to the tax which would have been imposed by this act but for the provisions of subsection (a) of this section.

(c) In addition to the persons or organizations exempt from federal income taxation under the provision of the federal internal revenue code, there shall also be exempt from the tax imposed by this act, insurance companies, banks, trust companies, savings and loan associations, credit unions and any other organizations, entities or persons specifically exempt from Kansas income taxation under the laws of the state of Kansas.

History: L. 1967, ch. 497, § 6; L. 1978, ch. 403, § 2; L. 1988, ch. 381, § 17; July 1.



79-32,114 Accounting periods and methods.

79-32,114. Accounting periods and methods. (a) The taxpayer's taxable year under this act shall be the same as his or her taxable year for federal income tax purposes. If, on the effective date of this act, the taxpayer's taxable year for Kansas income tax purposes is different than his or her taxable year for federal income tax purposes, the taxpayer shall file a return for the short period ending on the day for which his or her taxable year for federal income tax purposes ends. If such taxpayer's taxable year for federal income tax purposes ends after his or her taxable year for Kansas income tax purposes, then the taxpayer shall also file a return for such taxable year for Kansas income tax purposes. Exemptions shall be prorated for such short period return under regulations of the director. The taxable income of such short period, at the option of the taxpayer, may be determined:

(i) By taking inventories as of the beginning of such period and as of the end of such period, or using such other accounting methods as will clearly reflect the actual taxable income realized during such short period, with all computations under this option being made under the provisions of the laws of the state of Kansas pertaining to taxation of income in effect prior to the effective date of this act; or

(ii) By computing the taxable income for the taxpayer's federal accounting period ending on the date on which such short period ends under the provisions of this act, and allocating the portion of such taxable income subject to tax for such short period as being such portion of the total taxable income for the entire federal taxable year then ended as the number of months within such short period is of the total months in the federal accounting period.

(b) If a taxpayer's taxable year is changed for federal income tax purposes, his or her taxable year for purposes of this act shall be similarly changed. If a taxable year of less than twelve (12) months results from a change of taxable year, the Kansas standard deduction and the Kansas personal exemption shall be prorated under regulations of the director.

(c) The taxpayer's method of accounting under this act shall be the same as his or her method of accounting for federal income tax purposes.

(d) (i) If a taxpayer's method of accounting is changed for federal income tax purposes, his or her method of accounting for purposes of this act shall be similarly changed.

(ii) If a taxpayer's method of accounting is changed in compliance with subsections (c) and (d) (i) of this section, other than from an accrual to an installment method, any additional tax which results from adjustments determined to be necessary solely by reason of the change shall not be greater than if such adjustments were ratably allocated and included for the taxable year of change and the preceding taxable years, not in excess of two, during which the taxpayer used the method of accounting from which the change is made.

(iii) If the taxpayer's method of accounting is changed from an accrual to an installment method, any additional tax for the year of such change of method and for any subsequent year which is attributable to the receipt of installment payments properly accrued in a prior year shall be reduced by the portion of tax for any prior taxable year attributable to the accrual of such installment payments, in accordance with regulations of the director.

History: L. 1967, ch. 497, § 7; May 12.



79-32,115 Rules pertaining to husbands and wives.

79-32,115. Rules pertaining to husbands and wives. (a) In all cases where husband and wife file a joint Kansas income tax return, the determination of Kansas taxable income shall, unless otherwise provided, be made as if husband and wife were one individual taxpayer.

(b) If the federal taxable income of a husband and wife are determined on separate federal returns, their Kansas taxable income shall be separately reported and taxed.

(c) If both husband and wife are residents, and if their federal taxable income is determined on a joint federal return, their Kansas taxable income shall be reported and taxed on the basis of a joint Kansas income tax return.

(d) If both husband and wife are nonresidents, and if their federal taxable income is determined on a joint federal return, their Kansas taxable income shall be reported and taxed on the basis of a joint Kansas income tax return.

(e) If either husband or wife is a resident and the other is a nonresident, and if their federal taxable income is determined on a joint federal return, their Kansas taxable income shall be reported and taxed on the basis of a joint Kansas return as provided under K.S.A. 79-32,110(b).

(f) If neither husband or wife files a federal return, their Kansas taxable income shall be determined on a separate basis unless both elect to have their Kansas taxable income determined on the basis of a joint Kansas tax return.

(g) If Kansas taxable income of a husband and wife is determined on a separate basis, and if both are required to file returns under the provisions of this act, neither spouse shall be allowed to use any tax table promulgated by the secretary pursuant to K.S.A. 79-32,112a unless both use such tax table, and neither shall be allowed the Kansas itemized deductions authorized by K.S.A. 79-32,120, unless both itemize their deductions.

History: L. 1967, ch. 497, § 8; L. 1977, ch. 344, § 4; L. 1978, ch. 405, § 2; L. 1979, ch. 321, § 2; July 1.



79-32,116 Kansas taxable income of an individual.

79-32,116. Kansas taxable income of an individual. The Kansas taxable income of an individual shall be his or her Kansas adjusted gross income less his or her Kansas deductions and Kansas personal exemptions.

History: L. 1967, ch. 497, § 9; L. 1978, ch. 407, § 4; July 1.



79-32,117 Kansas adjusted gross income of an individual; addition and subtraction modification.

79-32,117. Kansas adjusted gross income of an individual; addition and subtraction modification. (a) The Kansas adjusted gross income of an individual means such individual's federal adjusted gross income for the taxable year, with the modifications specified in this section.

(b) There shall be added to federal adjusted gross income:

(i) Interest income less any related expenses directly incurred in the purchase of state or political subdivision obligations, to the extent that the same is not included in federal adjusted gross income, on obligations of any state or political subdivision thereof, but to the extent that interest income on obligations of this state or a political subdivision thereof issued prior to January 1, 1988, is specifically exempt from income tax under the laws of this state authorizing the issuance of such obligations, it shall be excluded from computation of Kansas adjusted gross income whether or not included in federal adjusted gross income. Interest income on obligations of this state or a political subdivision thereof issued after December 31, 1987, shall be excluded from computation of Kansas adjusted gross income whether or not included in federal adjusted gross income.

(ii) Taxes on or measured by income or fees or payments in lieu of income taxes imposed by this state or any other taxing jurisdiction to the extent deductible in determining federal adjusted gross income and not credited against federal income tax. This paragraph shall not apply to taxes imposed under the provisions of K.S.A. 79-1107 or 79-1108, and amendments thereto, for privilege tax year 1995, and all such years thereafter.

(iii) The federal net operating loss deduction.

(iv) Federal income tax refunds received by the taxpayer if the deduction of the taxes being refunded resulted in a tax benefit for Kansas income tax purposes during a prior taxable year. Such refunds shall be included in income in the year actually received regardless of the method of accounting used by the taxpayer. For purposes hereof, a tax benefit shall be deemed to have resulted if the amount of the tax had been deducted in determining income subject to a Kansas income tax for a prior year regardless of the rate of taxation applied in such prior year to the Kansas taxable income, but only that portion of the refund shall be included as bears the same proportion to the total refund received as the federal taxes deducted in the year to which such refund is attributable bears to the total federal income taxes paid for such year. For purposes of the foregoing sentence, federal taxes shall be considered to have been deducted only to the extent such deduction does not reduce Kansas taxable income below zero.

(v) The amount of any depreciation deduction or business expense deduction claimed on the taxpayer's federal income tax return for any capital expenditure in making any building or facility accessible to the handicapped, for which expenditure the taxpayer claimed the credit allowed by K.S.A. 79-32,177, and amendments thereto.

(vi) Any amount of designated employee contributions picked up by an employer pursuant to K.S.A. 12-5005, 20-2603, 74-4919 and 74-4965, and amendments thereto.

(vii) The amount of any charitable contribution made to the extent the same is claimed as the basis for the credit allowed pursuant to K.S.A. 79-32,196, and amendments thereto.

(viii) The amount of any costs incurred for improvements to a swine facility, claimed for deduction in determining federal adjusted gross income, to the extent the same is claimed as the basis for any credit allowed pursuant to K.S.A. 2015 Supp. 79-32,204, and amendments thereto.

(ix) The amount of any ad valorem taxes and assessments paid and the amount of any costs incurred for habitat management or construction and maintenance of improvements on real property, claimed for deduction in determining federal adjusted gross income, to the extent the same is claimed as the basis for any credit allowed pursuant to K.S.A. 79-32,203, and amendments thereto.

(x) Amounts received as nonqualified withdrawals, as defined by K.S.A. 2015 Supp. 75-643, and amendments thereto, if, at the time of contribution to a family postsecondary education savings account, such amounts were subtracted from the federal adjusted gross income pursuant to K.S.A. 79-32,117(c)(xv), and amendments thereto, or if such amounts are not already included in the federal adjusted gross income.

(xi) The amount of any contribution made to the same extent the same is claimed as the basis for the credit allowed pursuant to K.S.A. 2015 Supp. 74-50,154, and amendments thereto.

(xii) For taxable years commencing after December 31, 2004, amounts received as withdrawals not in accordance with the provisions of K.S.A. 2015 Supp. 74-50,204, and amendments thereto, if, at the time of contribution to an individual development account, such amounts were subtracted from the federal adjusted gross income pursuant to subsection (c)(xiii), or if such amounts are not already included in the federal adjusted gross income.

(xiii) The amount of any expenditures claimed for deduction in determining federal adjusted gross income, to the extent the same is claimed as the basis for any credit allowed pursuant to K.S.A. 2015 Supp. 79-32,217 through 79-32,220 or 79-32,222, and amendments thereto.

(xiv) The amount of any amortization deduction claimed in determining federal adjusted gross income to the extent the same is claimed for deduction pursuant to K.S.A. 2015 Supp. 79-32,221, and amendments thereto.

(xv) The amount of any expenditures claimed for deduction in determining federal adjusted gross income, to the extent the same is claimed as the basis for any credit allowed pursuant to K.S.A. 2015 Supp. 79-32,223 through 79-32,226, 79-32,228 through 79-32,231, 79-32,233 through 79-32,236, 79-32,238 through 79-32,241, 79-32,245 through 79-32,248 or 79-32,251 through 79-32,254, and amendments thereto.

(xvi) The amount of any amortization deduction claimed in determining federal adjusted gross income to the extent the same is claimed for deduction pursuant to K.S.A. 2015 Supp. 79-32,227, 79-32,232, 79-32,237, 79-32,249, 79-32,250 or 79-32,255, and amendments thereto.

(xvii) The amount of any amortization deduction claimed in determining federal adjusted gross income to the extent the same is claimed for deduction pursuant to K.S.A. 2015 Supp. 79-32,256, and amendments thereto.

(xviii) For taxable years commencing after December 31, 2006, the amount of any ad valorem or property taxes and assessments paid to a state other than Kansas or local government located in a state other than Kansas by a taxpayer who resides in a state other than Kansas, when the law of such state does not allow a resident of Kansas who earns income in such other state to claim a deduction for ad valorem or property taxes or assessments paid to a political subdivision of the state of Kansas in determining taxable income for income tax purposes in such other state, to the extent that such taxes and assessments are claimed as an itemized deduction for federal income tax purposes.

(xix) For all taxable years beginning after December 31, 2012, the amount of any: (1) Loss from business as determined under the federal internal revenue code and reported from schedule C and on line 12 of the taxpayer's form 1040 federal individual income tax return; (2) loss from rental real estate, royalties, partnerships, S corporations, except those with wholly owned subsidiaries subject to the Kansas privilege tax, estates, trusts, residual interest in real estate mortgage investment conduits and net farm rental as determined under the federal internal revenue code and reported from schedule E and on line 17 of the taxpayer's form 1040 federal individual income tax return; and (3) farm loss as determined under the federal internal revenue code and reported from schedule F and on line 18 of the taxpayer's form 1040 federal income tax return; all to the extent deducted or subtracted in determining the taxpayer's federal adjusted gross income. For purposes of this subsection, references to the federal form 1040 and federal schedule C, schedule E, and schedule F, shall be to such form and schedules as they existed for tax year 2011, and as revised thereafter by the internal revenue service.

(xx) For all taxable years beginning after December 31, 2012, the amount of any deduction for self-employment taxes under section 164(f) of the federal internal revenue code as in effect on January 1, 2012, and amendments thereto, in determining the federal adjusted gross income of an individual taxpayer, to the extent the deduction is attributable to income reported on schedule C, E or F and on line 12, 17 or 18 of the taxpayer's form 1040 federal income tax return.

(xxi) For all taxable years beginning after December 31, 2012, the amount of any deduction for pension, profit sharing, and annuity plans of self-employed individuals under section 62(a)(6) of the federal internal revenue code as in effect on January 1, 2012, and amendments thereto, in determining the federal adjusted gross income of an individual taxpayer.

(xxii) For all taxable years beginning after December 31, 2012, the amount of any deduction for health insurance under section 162(l) of the federal internal revenue code as in effect on January 1, 2012, and amendments thereto, in determining the federal adjusted gross income of an individual taxpayer.

(xxiii) For all taxable years beginning after December 31, 2012, the amount of any deduction for domestic production activities under section 199 of the federal internal revenue code as in effect on January 1, 2012, and amendments thereto, in determining the federal adjusted gross income of an individual taxpayer.

(xxiv) For taxable years commencing after December 31, 2013, that portion of the amount of any expenditure deduction claimed in determining federal adjusted gross income for expenses paid for medical care of the taxpayer or the taxpayer's spouse or dependents when such expenses were paid or incurred for an abortion, or for a health benefit plan, as defined in K.S.A. 2015 Supp. 65-6731, and amendments thereto, for the purchase of an optional rider for coverage of abortion in accordance with K.S.A. 2015 Supp. 40-2,190, and amendments thereto, to the extent that such taxes and assessments are claimed as an itemized deduction for federal income tax purposes.

(xxv) For taxable years commencing after December 31, 2013, that portion of the amount of any expenditure deduction claimed in determining federal adjusted gross income for expenses paid by a taxpayer for health care when such expenses were paid or incurred for abortion coverage, a health benefit plan, as defined in K.S.A. 2015 Supp. 65-6731, and amendments thereto, when such expenses were paid or incurred for abortion coverage or amounts contributed to health savings accounts for such taxpayer's employees for the purchase of an optional rider for coverage of abortion in accordance with K.S.A. 2015 Supp. 40-2,190, and amendments thereto, to the extent that such taxes and assessments are claimed as a deduction for federal income tax purposes.

(c) There shall be subtracted from federal adjusted gross income:

(i) Interest or dividend income on obligations or securities of any authority, commission or instrumentality of the United States and its possessions less any related expenses directly incurred in the purchase of such obligations or securities, to the extent included in federal adjusted gross income but exempt from state income taxes under the laws of the United States.

(ii) Any amounts received which are included in federal adjusted gross income but which are specifically exempt from Kansas income taxation under the laws of the state of Kansas.

(iii) The portion of any gain or loss from the sale or other disposition of property having a higher adjusted basis for Kansas income tax purposes than for federal income tax purposes on the date such property was sold or disposed of in a transaction in which gain or loss was recognized for purposes of federal income tax that does not exceed such difference in basis, but if a gain is considered a long-term capital gain for federal income tax purposes, the modification shall be limited to that portion of such gain which is included in federal adjusted gross income.

(iv) The amount necessary to prevent the taxation under this act of any annuity or other amount of income or gain which was properly included in income or gain and was taxed under the laws of this state for a taxable year prior to the effective date of this act, as amended, to the taxpayer, or to a decedent by reason of whose death the taxpayer acquired the right to receive the income or gain, or to a trust or estate from which the taxpayer received the income or gain.

(v) The amount of any refund or credit for overpayment of taxes on or measured by income or fees or payments in lieu of income taxes imposed by this state, or any taxing jurisdiction, to the extent included in gross income for federal income tax purposes.

(vi) Accumulation distributions received by a taxpayer as a beneficiary of a trust to the extent that the same are included in federal adjusted gross income.

(vii) Amounts received as annuities under the federal civil service retirement system from the civil service retirement and disability fund and other amounts received as retirement benefits in whatever form which were earned for being employed by the federal government or for service in the armed forces of the United States.

(viii) Amounts received by retired railroad employees as a supplemental annuity under the provisions of 45 U.S.C. §§ 228b (a) and 228c (a)(1) et seq.

(ix) Amounts received by retired employees of a city and by retired employees of any board of such city as retirement allowances pursuant to K.S.A. 13-14,106, and amendments thereto, or pursuant to any charter ordinance exempting a city from the provisions of K.S.A. 13-14,106, and amendments thereto.

(x) For taxable years beginning after December 31, 1976, the amount of the federal tentative jobs tax credit disallowance under the provisions of 26 U.S.C. § 280 C. For taxable years ending after December 31, 1978, the amount of the targeted jobs tax credit and work incentive credit disallowances under 26 U.S.C. § 280 C.

(xi) For taxable years beginning after December 31, 1986, dividend income on stock issued by Kansas venture capital, inc.

(xii) For taxable years beginning after December 31, 1989, amounts received by retired employees of a board of public utilities as pension and retirement benefits pursuant to K.S.A. 13-1246, 13-1246a and 13-1249, and amendments thereto.

(xiii) For taxable years beginning after December 31, 2004, amounts contributed to and the amount of income earned on contributions deposited to an individual development account under K.S.A. 2015 Supp. 74-50,201 et seq., and amendments thereto.

(xiv) For all taxable years commencing after December 31, 1996, that portion of any income of a bank organized under the laws of this state or any other state, a national banking association organized under the laws of the United States, an association organized under the savings and loan code of this state or any other state, or a federal savings association organized under the laws of the United States, for which an election as an S corporation under subchapter S of the federal internal revenue code is in effect, which accrues to the taxpayer who is a stockholder of such corporation and which is not distributed to the stockholders as dividends of the corporation. For all taxable years beginning after December 31, 2012, the amount of modification under this subsection shall exclude the portion of income or loss reported on schedule E and included on line 17 of the taxpayer's form 1040 federal individual income tax return.

(xv) For all taxable years beginning after December 31, 2006, amounts not exceeding $3,000, or $6,000 for a married couple filing a joint return, for each designated beneficiary which are contributed to a family postsecondary education savings account established under the Kansas postsecondary education savings program or a qualified tuition program established and maintained by another state or agency or instrumentality thereof pursuant to section 529 of the internal revenue code of 1986, as amended, for the purpose of paying the qualified higher education expenses of a designated beneficiary at an institution of postsecondary education. The terms and phrases used in this paragraph shall have the meaning respectively ascribed thereto by the provisions of K.S.A. 2015 Supp. 75-643, and amendments thereto, and the provisions of such section are hereby incorporated by reference for all purposes thereof.

(xvi) For all taxable years beginning after December 31, 2004, amounts received by taxpayers who are or were members of the armed forces of the United States, including service in the Kansas army and air national guard, as a recruitment, sign up or retention bonus received by such taxpayer as an incentive to join, enlist or remain in the armed services of the United States, including service in the Kansas army and air national guard, and amounts received for repayment of educational or student loans incurred by or obligated to such taxpayer and received by such taxpayer as a result of such taxpayer's service in the armed forces of the United States, including service in the Kansas army and air national guard.

(xvii) For all taxable years beginning after December 31, 2004, amounts received by taxpayers who are eligible members of the Kansas army and air national guard as a reimbursement pursuant to K.S.A. 48-281, and amendments thereto, and amounts received for death benefits pursuant to K.S.A. 48-282, and amendments thereto, or pursuant to section 1 or section 2 of chapter 207 of the 2005 Session Laws of Kansas, and amendments thereto, to the extent that such death benefits are included in federal adjusted gross income of the taxpayer.

(xviii) For the taxable year beginning after December 31, 2006, amounts received as benefits under the federal social security act which are included in federal adjusted gross income of a taxpayer with federal adjusted gross income of $50,000 or less, whether such taxpayer's filing status is single, head of household, married filing separate or married filing jointly; and for all taxable years beginning after December 31, 2007, amounts received as benefits under the federal social security act which are included in federal adjusted gross income of a taxpayer with federal adjusted gross income of $75,000 or less, whether such taxpayer's filing status is single, head of household, married filing separate or married filing jointly.

(xix) Amounts received by retired employees of Washburn university as retirement and pension benefits under the university's retirement plan.

(xx) For all taxable years beginning after December 31, 2012, the amount of any: (1) Net profit from business as determined under the federal internal revenue code and reported from schedule C and on line 12 of the taxpayer's form 1040 federal individual income tax return; (2) net income, not including guaranteed payments as defined in section 707(c) of the federal internal revenue code and as reported to the taxpayer from federal schedule K-1, (form 1065-B), in box 9, code F or as reported to the taxpayer from federal schedule K-1, (form 1065) in box 4, from rental real estate, royalties, partnerships, S corporations, estates, trusts, residual interest in real estate mortgage investment conduits and net farm rental as determined under the federal internal revenue code and reported from schedule E and on line 17 of the taxpayer's form 1040 federal individual income tax return; and (3) net farm profit as determined under the federal internal revenue code and reported from schedule F and on line 18 of the taxpayer's form 1040 federal income tax return; all to the extent included in the taxpayer's federal adjusted gross income. For purposes of this subsection, references to the federal form 1040 and federal schedule C, schedule E, and schedule F, shall be to such form and schedules as they existed for tax year 2011 and as revised thereafter by the internal revenue service.

(xxi) For all taxable years beginning after December 31, 2013, amounts equal to the unreimbursed travel, lodging and medical expenditures directly incurred by a taxpayer while living, or a dependent of the taxpayer while living, for the donation of one or more human organs of the taxpayer, or a dependent of the taxpayer, to another person for human organ transplantation. The expenses may be claimed as a subtraction modification provided for in this section to the extent the expenses are not already subtracted from the taxpayer's federal adjusted gross income. In no circumstances shall the subtraction modification provided for in this section for any individual, or a dependent, exceed $5,000. As used in this section, "human organ" means all or part of a liver, pancreas, kidney, intestine, lung or bone marrow. The provisions of this paragraph shall take effect on the day the secretary of revenue certifies to the director of the budget that the cost for the department of revenue of modifications to the automated tax system for the purpose of implementing this paragraph will not exceed $20,000.

(xxii) For all taxable years beginning after December 31, 2012, the amount of net gain from the sale of: (1) Cattle and horses, regardless of age, held by the taxpayer for draft, breeding, dairy or sporting purposes, and held by such taxpayer for 24 months or more from the date of acquisition; and (2) other livestock, regardless of age, held by the taxpayer for draft, breeding, dairy or sporting purposes, and held by such taxpayer for 12 months or more from the date of acquisition. The subtraction from federal adjusted gross income shall be limited to the amount of the additions recognized under the provisions of subsection (b)(xix) attributable to the business in which the livestock sold had been used. As used in this paragraph, the term "livestock" shall not include poultry.

(xxiii) For all taxable years beginning after December 31, 2012, amounts received under either the Overland Park, Kansas police department retirement plan or the Overland Park, Kansas fire department retirement plan, both as established by the city of Overland Park, pursuant to the city's home rule authority.

(xxiv) For all taxable years beginning after December 31, 2013, the net gain from the sale from Christmas trees grown in Kansas and held by the taxpayer for six years or more.

(d) There shall be added to or subtracted from federal adjusted gross income the taxpayer's share, as beneficiary of an estate or trust, of the Kansas fiduciary adjustment determined under K.S.A. 79-32,135, and amendments thereto.

(e) The amount of modifications required to be made under this section by a partner which relates to items of income, gain, loss, deduction or credit of a partnership shall be determined under K.S.A. 79-32,131, and amendments thereto, to the extent that such items affect federal adjusted gross income of the partner.

History: L. 1967, ch. 497, § 10; L. 1968, ch. 233, § 3; L. 1970, ch. 395, § 1; L. 1973, ch. 398, § 1; L. 1976, ch. 432, § 1; L. 1977, ch. 345, § 3; L. 1978, ch. 408, § 1; L. 1978, ch. 405, § 3; L. 1978, ch. 409, § 4; L. 1978, ch. 410, § 1; L. 1980, ch. 316, § 12; L. 1982, ch. 409, § 1; L. 1984, ch. 289, § 26; L. 1986, ch. 380, § 1; L. 1986, ch. 332, § 13; L. 1988, ch. 381, § 4; L. 1990, ch. 352, § 1; L. 1990, ch. 282, § 30; L. 1992, ch. 247, § 1; L. 1993, ch. 23, § 1; L. 1994, ch. 38, § 8; L. 1994, ch. 265, § 19; L. 1995, ch. 154, § 1; L. 1997, ch. 120, § 2; L. 1998, ch. 143, § 29; L. 1999, ch. 154, § 20; L. 2000, ch. 23, § 3; L. 2004, ch. 128, § 17; L. 2005, ch. 104, § 10; L. 2005, ch. 186, § 21; L. 2005, ch. 1, § 4 (Special Session); L. 2006, ch. 209, § 28; L. 2007, ch. 113, § 21; L. 2007, ch. 195, § 55; L. 2008, ch. 182, § 23; L. 2009, ch. 143, § 34; L. 2012, ch. 135, § 12; L. 2013, ch. 87, § 3; L. 2013, ch. 133, § 35; L. 2014, ch. 86, § 3; L. 2014, ch. 117, § 9; L. 2015, ch. 99, § 3; July 1.

Revisor's Note:

Section was amended three times in the 2004 session, see also 79-32,117j and 79-32,117k.

Section also amended by L. 2005, ch. 74, § 1, but that version was repealed by L. 2005, ch. 186, § 22.

Section was amended twice in the 2006 session, see also 79-32,117l.

Section was also amended by L. 2007, ch. 73, § 8 and amended further by L. 2007, ch. 154, § 3, but that version was repealed by L. 2007, ch. 195, § 59.

Section was amended twice in the 2008 session, see also 79-32,117m.

Section was also amended by L. 2013, ch. 119, § 17, but that version was repealed by L. 2013, ch. 133, § 37.

Section was amended by L. 2014, ch. 81, § 6, but that version was repealed by L. 2014, ch. 117, § 10.



79-32,117a Compensation of persons missing in action or prisoners of war during Vietnam conflict exempt from Kansas income tax.

79-32,117a. Compensation of persons missing in action or prisoners of war during Vietnam conflict exempt from Kansas income tax. Notwithstanding any other section of the Kansas income tax act, any individual who was or is presently in active service as a member of the armed forces of the United States or as an employee in a support capacity to the armed forces of the United States in the geographical area of the Vietnam conflict, and for any month or part of a month on or after February 28, 1961, missing in action or prisoner of war during the Vietnam conflict as a result of such conflict, any compensation without any limitation received during this period or compensation received on account of such missing in action or prisoner of war shall not be considered gross income and shall not be taxable for Kansas income tax purposes.

History: L. 1973, ch. 397, § 1; April 16.



79-32,117b Same; abatement and refund of taxes paid; claims.

79-32,117b. Same; abatement and refund of taxes paid; claims. Whenever any of the above stated compensation has been included in a Kansas income tax return or whenever an assessment was made based upon any of the compensation set out above, said assessment shall be abated by the division of taxation and any payment that has been made shall be credited or refunded by the division of taxation out of the income tax refund fund established by K.S.A. 79-32,105. The division of taxation shall immediately review the official listing of individuals as missing in action or prisoners of war and all income tax returns of said individuals and their spouses or their estates for all years covered by this act and if it is determined that a tax has been paid by a Kansas resident on any compensation received as a result of being missing in action or a prisoner of war the division of taxation shall allow a credit or refund to those eligible individuals: Provided, however, Nothing hereinbefore shall prevent any claim for credit or refund being filed. The division of taxation shall make available suitable forms with instructions for claims for credit or refund hereunder. If a credit or refund of any overpayment for a taxable year, resulting from the application of this act, is barred by any statute of limitations at any time before the expiration of one (1) year after the date of enactment of this act, or two (2) years after the date on which the individual's status of missing in action or prisoner of war is terminated (whichever is later) a credit or refund shall nevertheless be made by the division of taxtion. The above tolling of the statute of limitations is applicable to the division of taxation and to any claim which may be filed pursuant to this act.

History: L. 1973, ch. 397, § 2; April 16.



79-32,117c Same; compensation defined.

79-32,117c. Same; compensation defined. The term "compensation" as used in this act shall include but not be limited to all pay, allowances, bonuses, any accrued interest earned from any special account opened for the benefit of an individual missing in action or a prisoner of war, or any compensation of any kind from any source which is received by any individual as a result of being missing in action or a prisoner of war.

History: L. 1973, ch. 397, § 3; April 16.



79-32,117d Compensation of persons missing in action or prisoners of war; tax exemption; liberal construction of act; meaning of terms.

79-32,117d. Compensation of persons missing in action or prisoners of war; tax exemption; liberal construction of act; meaning of terms. A liberal construction shall be given to this act and any term used in the act shall have the same meaning as when used in a comparable context in the federal internal revenue code.

History: L. 1973, ch. 397, § 4; L. 1987, ch. 385, § 3; July 1.



79-32,117e Federal income tax rebate exempt from Kansas income tax.

79-32,117e. Federal income tax rebate exempt from Kansas income tax.    Any payment, which may be authorized by enactment of the federal congress as a measure to stimulate the general economy of the United States, made to any resident or nonresident individual as a refund or rebate of federal income tax levied for the calendar year 1974, or for any fiscal year beginning in 1974, shall not be added to federal adjusted gross income to arrive at Kansas adjusted gross income, pursuant to K.S.A. 79-32,117(b)(iv), for the year in which the payment is received, and any such payment is hereby declared to be exempt from taxation under the provisions of article 32 of chapter 79 of the Kansas Statutes Annotated.

History: L. 1975, ch. 492, § 1; July 1.



79-32,118 Kansas deduction of an individual.

79-32,118. Kansas deduction of an individual. The Kansas deduction of an individual shall be such individual's Kansas standard deduction unless such individual elects to deduct such individual's Kansas itemized deductions under the conditions set forth in K.S.A. 79-32,120, and amendments thereto.

History: L. 1967, ch. 497, § 11; L. 1978, ch. 407, § 6; L. 2012, ch. 135, § 13; L. 2013, ch. 87, § 4; Apr. 25.



79-32,119 Kansas standard deduction of an individual.

79-32,119. Kansas standard deduction of an individual. The Kansas standard deduction of an individual, including a husband and wife who are either both residents or who file a joint return as if both were residents, shall be equal to the sum of the standard deduction amount allowed pursuant to this section, and the additional standard deduction amount allowed pursuant to this section for each such deduction allowable to such individual or to such husband and wife under the federal internal revenue code. For tax year 1998 through tax year 2012, the standard deduction amount shall be as follows: Single individual filing status, $3,000; married filing status, $6,000; and head of household filing status, $4,500. For tax year 1998, and all tax years thereafter, the additional standard deduction amount shall be as follows: Single individual and head of household filing status, $850; and married filing status, $700. For tax year 2013, and all tax years thereafter, the standard deduction amount of an individual, including husband and wife who are either both residents or who file a joint return as if both were residents, shall be as follows: Single individual filing status, $3,000; married filing status, $7,500; and head of household filing status, $5,500. For purposes of the foregoing, the federal standard deduction allowable to a husband and wife filing separate Kansas income tax returns shall be determined on the basis that separate federal returns were filed, and the federal standard deduction of a husband and wife filing a joint Kansas income tax return shall be determined on the basis that a joint federal income tax return was filed.

History: L. 1967, ch. 497, § 12; L. 1977, ch. 344, § 1; L. 1978, ch. 405, § 4; L. 1988, ch. 381, § 5; L. 1989, ch. 303, § 2; L. 1992, ch. 280, § 56; L. 1998, ch. 130, § 20; L. 2012, ch. 135, § 14; L. 2013, ch. 135, § 11; July 1.



79-32,120 Kansas itemized deductions of an individual.

79-32,120. Kansas itemized deductions of an individual. (a) (1) If federal taxable income of an individual is determined by itemizing deductions from such individual's federal adjusted gross income, such individual may elect to deduct the Kansas itemized deduction in lieu of the Kansas standard deduction.

(2) For the tax year commencing on January 1, 2013, the Kansas itemized deduction of an individual means 70% of the total amount of deductions from federal adjusted gross income, other than federal deductions for personal exemptions, as provided in the federal internal revenue code with the modifications specified in this section.

(3) For the tax year commencing on January 1, 2014, the Kansas itemized deduction of an individual means 65% of the total amount of deductions from federal adjusted gross income, other than federal deductions for personal exemptions, as provided in the federal internal revenue code with the modifications specified in this section.

(4) For the tax years commencing on and after January 1, 2015, the Kansas itemized deduction of an individual means the following deductions from federal adjusted gross income, other than federal deductions for personal exemptions, as provided in the federal internal revenue code with the modifications specified in this section: (A) 100% of charitable contributions that qualify as charitable contributions allowable as deductions in section 170 of the federal internal revenue code; (B) 50% of the amount of qualified residence interest as provided in section 163(h) of the federal internal revenue code; and (C) 50% of the amount of taxes on real and personal property as provided in section 164(a) of the federal internal revenue code.

(b) The total amount of deductions from federal adjusted gross income shall be reduced by the total amount of income taxes imposed by or paid to this state or any other taxing jurisdiction to the extent that the same are deducted in determining the federal itemized deductions and by the amount of all depreciation deductions claimed for any real or tangible personal property upon which the deduction allowed by K.S.A. 2015 Supp. 79-32,221, 79-32,227, 79-32,232, 79-32,237, 79-32,249, 79-32,250, 79-32,255 or 79-32,256, and amendments thereto, is or has been claimed.

History: L. 1967, ch. 497, § 13; L. 1968, ch. 233, § 4; L. 1970, ch. 395, § 2; L. 1976, ch. 433, § 4; L. 1976, ch. 434, § 5; L. 1977, ch. 344, § 2; L. 1978, ch. 405, § 5; L. 1979, ch. 321, § 3; L. 1982, ch. 410, § 1; L. 1983, ch. 327, § 1; L. 1988, ch. 381, § 6; L. 1989, ch. 303, § 3; L. 1992, ch. 280, § 57; L. 2006, ch. 209, § 29; L. 2007, ch. 113, § 22; L. 2007, ch. 195, § 56; L. 2013, ch. 135, § 2; L. 2015, ch. 99, § 26; July 1.

Revisor's Note:

Section was also amended by L. 2007, ch. 73, § 9, but that version was repealed by L. 2007, ch. 195, § 59.



79-32,121 Kansas personal exemption of an individual.

79-32,121. Kansas personal exemption of an individual. An individual shall be allowed a Kansas exemption of $2,250 for tax year 1998, and all tax years thereafter, for each exemption for which such individual is entitled to a deduction for the taxable year for federal income tax purposes.  In addition to the exemptions authorized in the foregoing provision, an individual filing a federal income tax return under the status of head of household, as the same is defined by 26 U.S.C. § 2(b), shall be allowed an additional Kansas exemption of $2,250 for tax year 1998.

History: L. 1967, ch. 497, § 14; L. 1977, ch. 344, § 5; L. 1978, ch. 407, § 9; L. 1979, ch. 322, § 1; L. 1988, ch. 381, § 7; L. 1998, ch. 130, § 21; July 1.



79-32,121a Application of 79-32,121.

79-32,121a. Application of 79-32,121. The provisions of this act shall apply to all taxable years commencing after December 31, 1978.

History: L. 1979, ch. 322, § 2; July 1.



79-32,128 Individual who is Kansas resident for part of year, election; computation of tax; modifications.

79-32,128. Individual who is Kansas resident for part of year, election; computation of tax; modifications. An individual who is a resident of Kansas for part of a year shall have the election to:

(a) Report and compute such individual's Kansas tax as if such individual was a resident for the entire year and take the applicable credit as provided in K.S.A. 79-32,111, and amendments thereto; or

(b) report and compute such individual's Kansas tax as if such individual was a nonresident for the entire year, except, however, that for purposes of this computation the following modifications shall be made: (i) Modified Kansas source income for that period during which such individual was a resident shall include all items of income, gain, loss or deductions as set forth in K.S.A. 79-32,117, and amendments thereto, whether or not derived from sources within Kansas; and (ii) the credit provided by K.S.A. 79-32,111, and amendments thereto, shall be allowed. For purposes of computing such credit, the amount of income taxes paid to another state shall be deemed to be limited by an amount which bears the same proportion to the total taxes paid to such other state for such year as the amount of Kansas adjusted gross income derived from sources within that state while such individual was a resident bears to the total Kansas adjusted gross income derived from sources within such state for such year.

History: L. 1967, ch. 497, § 21; L. 2012, ch. 135, § 15;  Jan. 1, 2013.



79-32,129 Partners, not partnership, subject to tax.

79-32,129. Partners, not partnership, subject to tax. (a) A partnership as such shall not be subject to tax under this act. Persons carrying on business as partners shall be liable for the tax under this act only in their separate or individual capacities.

(b) Any partnership which elects under the internal revenue code to be taxed as a corporation shall not be considered as a partnership for purposes of this act but shall be taxed under the provisions of this act relating to corporations and the partners thereof shall not be considered as partners for purposes of this act, but shall be taxed as shareholders.

History: L. 1967, ch. 497, § 22; May 12.



79-32,130 Partners and partnerships; federal income tax provisions applicable in determining Kansas taxable income; exceptions.

79-32,130. Partners and partnerships; federal income tax provisions applicable in determining Kansas taxable income; exceptions. The provisions of the internal revenue code relating to the determination of taxable income of partners and partnerships shall apply with equal force in determining Kansas taxable income of each partner except, however, for the modifications provided in K.S.A. 79-32,131.

History: L. 1967, ch. 497, § 23; L. 1978, ch. 407, § 11; July 1.



79-32,131 Partnership modification for a partner.

79-32,131. Partnership modification for a partner. The partnership modification referred to in K.S.A. 79-32,117 for a partner shall be the difference between such partner's distributive share of partnership income as determined under the internal revenue code for purposes of the federal income tax and the amount of such partner's distributive share of partnership income after the adjustments referred to in K.S.A. 79-32,117 are applied in computing partnership income the same as if the partnership were an individual. If the distributive share recomputed as aforesaid is more than the distributive share as determined under the internal revenue code, then the modification shall be an addition to federal adjusted gross income under K.S.A. 79-32,117. If the distributive share recomputed as aforesaid is less than the distributive share as determined under the internal revenue code, then the modification shall be a subtraction from federal adjusted gross income under K.S.A. 79-32,117. Where a partner's distributive share of any item of income, gain, loss or deduction is required to be taken into account separately for federal income tax purposes, the adjustments referred to in K.S.A. 79-32,117 shall be separately applied to such items in accordance with such partner's distributive share.

History: L. 1967, ch. 497, § 24; L. 1978, ch. 407, § 12; July 1.



79-32,133 Determination of distributive share.

79-32,133. Determination of distributive share. For purposes of this act, a partner's distributive share of partnership income or of any item of income, gain, loss or deduction shall be determined in accordance with his or her distributive share of such item or items as determined for federal income tax purposes: Provided, however, That where a partner's distributive share of an item of partnership income, gain, loss, deduction, or credit is determined for federal income tax purposes by special provision of the partnership agreement with respect to such item, and where the principal purpose of such provision is the avoidance or evasion of tax under this act, the partner's distributive share of such item, and any modification required with respect thereto, shall be determined as if the partnership agreement made no special provision with respect to such item.

History: L. 1967, ch. 497, § 26; May 12.



79-32,134 Kansas taxable income of a resident estate or trust.

79-32,134. Kansas taxable income of a resident estate or trust. The Kansas taxable income of a resident estate or trust means its federal taxable income as defined in the internal revenue code for the taxable year, with the following modifications:

(a) There shall be subtracted an amount equal to the Kansas exemption of the estate or trust, and there shall be added the amount of its federal deduction for a personal exemption. The Kansas exemption shall be an amount equal to the personal exemption allowable to such estate or trust for federal income tax purposes.

(b) There shall be added or subtracted, as the case may be, the modifications described in K.S.A. 79-32,117 (b), (c), (e), K.S.A. 79-32,120 (b) and (c), to the extent such items are excluded from federal distributable net income of the estate or trust.

(c) There shall be added or subtracted, as the case may be, the share of the estate or trust in the Kansas fiduciary adjustment determined under K.S.A. 79-32,135.

History: L. 1967, ch. 497, § 27; May 12.



79-32,135 Share of a resident estate, trust, or beneficiary in Kansas fiduciary adjustments.

79-32,135. Share of a resident estate, trust, or beneficiary in Kansas fiduciary adjustments. (a) An adjustment shall be made in determining the Kansas taxable income of a resident estate or trust under K.S.A. 79-32,134, or the Kansas adjusted gross income of a resident beneficiary or any estate or trust under K.S.A. 79-32,117 (d), in the amount of the share of each in the Kansas fiduciary adjustment as determined in this section.

(b) The Kansas fiduciary adjustment shall be the net amount of the modifications described in K.S.A. 79-32,117 (b), (c), (d), (if the estate or trust is a beneficiary of another estate or trust), and 79-32,117  (e), and in K.S.A. 79-32,120 (b) and (c). The net amount of such modifications shall not include any modification described in K.S.A. 79-32,117 or 79-32,120 to the extent such items are excluded from federal distributable net income of the estate or trust.

(c) (i) The respective shares of an estate or trust and its beneficiaries (including, solely for the purpose of this allocation, nonresident and charitable beneficiaries) in the Kansas fiduciary adjustment shall be in proportion to their respective shares of the sum of federal distributable net income of the estate or trust and the amount paid or required to be paid to a charitable organization to the extent such amount is attributable to income for the current year.

(ii) If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary in the Kansas fiduciary adjustment shall be in proportion to his or her share of the estate or trust income for such year, under local law or the governing instrument, which is required to be distributed currently and any other amounts of such income distributed in such year. Any balance of the Kansas fiduciary adjustment shall be allocated to the estate or trust.

(d) The director may, by regulation, establish such other method or methods of determining to whom the items comprising the fiduciary adjustment shall be attributed, as may be appropriate and equitable. Such method may be used by the fiduciary in his or her discretion whenever the allocation of the fiduciary adjustment, pursuant to K.S.A. 79-32,135 (c), would result in an inequity which is substantial both in amount and in relation to the amount of the fiduciary adjustment.

History: L. 1967, ch. 497, § 28; May 12.



79-32,136 Kansas taxable income of a nonresident estate or trust.

79-32,136. Kansas taxable income of a nonresident estate or trust. The Kansas taxable income of a nonresident estate or trust shall be determined as follows:

(a) There shall be determined its share of income, gain, loss, deduction, and credit from sources within Kansas under K.S.A. 79-32,137 of items entering into the definition of federal distributable net income.

(b) There shall be added or subtracted, as the case may be, the amount derived from sources within Kansas of any income, gain, loss, deduction, and credit recognized for federal income tax purposes but excluded from the definition of federal distributable net income of the estate or trust. The source of such income, gain, loss, deduction, and credit shall be determined in accordance with the applicable rules of K.S.A. 79-32,109(h), as in the case of a nonresident individual.

(c) There shall be added or subtracted, as the case may be, the amount of any modifications described in K.S.A. 79-32,117(b), (c), (d), (e), 79-32,120(b) and (c) to the extent relating to income or gain referred to in subsection (b) of this section.

(d) There shall be subtracted a fractional share of the exemption to which such nonresident estate or trust is entitled the numerator of which shall be the amount determined under subsection (a) of this section and the denominator of which shall be the federal distributable net income.

History: L. 1967, ch. 497, § 29; L. 1978, ch. 407, § 13; July 1.



79-32,137 Share of a nonresident estate, trust or beneficiary in income from sources within Kansas.

79-32,137. Share of a nonresident estate, trust or beneficiary in income from sources within Kansas. (a) The share of a nonresident estate or trust under K.S.A. 79-32,136(a) and the share of a nonresident beneficiary of any estate or trust under K.S.A. 79-32,109(h)(v) in estate or trust income, gain, loss, deduction, and credit from sources within Kansas shall be determined as follows:

(i) There shall be determined the items of income, gain, loss, deduction, and credit derived from sources within Kansas which enter into the definition of federal distributable net income of the estate or trust for the taxable year (including such items from another estate or trust of which the first estate or trust is a beneficiary). Such determination of source shall be made in accordance with the applicable rules of K.S.A. 79-32,109(h) as in the case of a nonresident individual.

(ii) There shall be added or subtracted, as the case may be, the modifications described in K.S.A. 79-32,117(b), (c), (d), (e), 79-32,120(b) and (c), to the extent relating to items of income, gain, loss, deduction, and credit derived from sources within Kansas, which enter into the definition of federal distributable net income (including such items from another estate or trust of which the first estate or trust is a beneficiary). No modification shall be made under this paragraph (ii) which has the effect of duplicating an item already reflected in the definition of federal distributable net income.

(iii) (A) The sum of the amounts determined under subsections (a) (i) and (a) (ii) of this section shall be allocated among the estate or trust and its beneficiaries (including, solely for the purpose of this allocation, resident and charitable beneficiaries) in proportion to their respective shares of the sum of federal distributable net income of the estate or trust and the amount paid or required to be paid to a charitable organization to the extent such amount is attributable to income for the current year.

(B) The amounts so allocated shall have the same character under this section as for federal income tax purposes. Where an item entering into the computation of such amounts is not characterized for federal income tax purposes, it shall have the same character as if realized directly from the source from which realized by the estate or trust, or incurred in the same manner as incurred by the estate or trust.

(b) (i) If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary (including, solely for the purpose of this allocation, resident beneficiaries) in the net amount, determined under subsections (a)(i) and (a)(ii) of this section, shall be in proportion to his or her share of the estate or trust income for such year, under local law or the governing instrument, which is required to be distributed currently and any other amounts of such income distributed in such year. Any balance of such net amount shall be allocated to the estate or trust.

(ii) The director may, by regulation, establish such other method or methods of determining the respective shares of the beneficiaries and of the estate or trust in its income derived from sources within Kansas and in the modifications related thereto as may be appropriate and equitable. Such method may be used by the fiduciary in his or her discretion whenever the allocation of such respective shares under subsections (a) or (b)(i) of this section would result in an inequity which is substantial both in amount and in relation to the total amount of the amount of the modifications referred to in subsection (a)(ii) of this section.

(c) The fiduciary of a resident estate or trust shall withhold and deduct from amounts distributed or distributable to each nonresident beneficiary an amount equal to two and one-half percent (2 1/2%) of that portion of the Kansas nonresident adjusted gross income of such nonresident beneficiary which is derived from such estate or trust. Such fiduciary shall pay to the director the amounts so withheld and deducted concurrently with the filing of the Kansas income tax return of the estate or trust and shall furnish or mail to the last known address of each such nonresident beneficiary two copies of a statement on a form prescribed by the director showing the amount so withheld and deducted from the amounts distributed or distributable to such nonresident beneficiary and such other information as may be prescribed by the director. The amount withheld and deducted shall be allowed as a credit against the income tax otherwise imposed on such nonresident beneficiary under this act, and if the amount withheld and deducted exceeds the income tax liability of such nonresident beneficiary, any excess shall be applied to any other tax owed the state of Kansas by such nonresident beneficiary (including fines, penalties and interest, if any) and the balance of such excess, if any, refunded to such nonresident beneficiary as provided in K.S.A. 79-32,105(c).

History: L. 1967, ch. 497, § 30; L. 1978, ch. 407, § 14; July 1.



79-32,138 Kansas taxable income of corporations; addition and subtraction modifications.

79-32,138. Kansas taxable income of corporations; addition and subtraction modifications. (a) Kansas taxable income of a corporation taxable under this act shall be the corporation's federal taxable income for the taxable year with the modifications specified in this section.

(b) There shall be added to federal taxable income: (i) The same modifications as are set forth in subsection (b) of K.S.A. 79-32,117, and amendments thereto, with respect to resident individuals, except subsections (b)(xix), (b)(xx), (b)(xxi), (b)(xxii) and (b)(xxiii).

(ii) The amount of all depreciation deductions claimed for any property upon which the deduction allowed by K.S.A. 2015 Supp. 79-32,221, 79-32,227, 79-32,232, 79-32,237, 79-32,249, 79-32,250, 79-32,255 or 79-32,256, and amendments thereto, is claimed.

(iii) The amount of any charitable contribution deduction claimed for any contribution or gift to or for the use of any racially segregated educational institution.

(iv) For taxable years commencing December 31, 2013, that portion of the amount of any expenditure deduction claimed in determining federal adjusted gross income for expenses paid by a taxpayer for health care when such expenses were paid or incurred for abortion coverage, a health benefit plan, as defined in K.S.A. 2015 Supp. 65-6731, and amendments thereto, when such expenses were paid or incurred for abortion coverage or amounts contributed to health savings accounts for such taxpayer's employees for the purchase of an optional rider for coverage of abortion in accordance with K.S.A. 2015 Supp. 40-2,190, and amendments thereto.

(v) The amount of any charitable contribution deduction claimed for any contribution or gift made to a scholarship granting organization to the extent the same is claimed as the basis for the credit allowed pursuant to K.S.A. 2015 Supp. 72-99a07, and amendments thereto.

(c) There shall be subtracted from federal taxable income: (i) The same modifications as are set forth in subsection (c) of K.S.A. 79-32,117, and amendments thereto, with respect to resident individuals, except subsection (c)(xx).

(ii) The federal income tax liability for any taxable year commencing prior to December 31, 1971, for which a Kansas return was filed after reduction for all credits thereon, except credits for payments on estimates of federal income tax, credits for gasoline and lubricating oil tax, and for foreign tax credits if, on the Kansas income tax return for such prior year, the federal income tax deduction was computed on the basis of the federal income tax paid in such prior year, rather than as accrued. Notwithstanding the foregoing, the deduction for federal income tax liability for any year shall not exceed that portion of the total federal income tax liability for such year which bears the same ratio to the total federal income tax liability for such year as the Kansas taxable income, as computed before any deductions for federal income taxes and after application of subsections (d) and (e) of this section as existing for such year, bears to the federal taxable income for the same year.

(iii) An amount for the amortization deduction allowed pursuant to K.S.A. 2015 Supp. 79-32,221, 79-32,227, 79-32,232, 79-32,237, 79-32,249, 79-32,250, 79-32,255 or 79-32,256, and amendments thereto.

(iv) For all taxable years commencing after December 31, 1987, the amount included in federal taxable income pursuant to the provisions of section 78 of the internal revenue code.

(v) For all taxable years commencing after December 31, 1987, 80% of dividends from corporations incorporated outside of the United States or the District of Columbia which are included in federal taxable income.

(d) If any corporation derives all of its income from sources within Kansas in any taxable year commencing after December 31, 1979, its Kansas taxable income shall be the sum resulting after application of subsections (a) through (c) hereof. Otherwise, such corporation's Kansas taxable income in any such taxable year, after excluding any refunds of federal income tax and before the deduction of federal income taxes provided by subsection (c)(ii) shall be allocated as provided in K.S.A. 79-3271 to K.S.A. 79-3293, inclusive, and amendments thereto, plus any refund of federal income tax as determined under paragraph (iv) of subsection (b) of K.S.A. 79-32,117, and amendments thereto, and minus the deduction for federal income taxes as provided by subsection (c)(ii) shall be such corporation's Kansas taxable income.

(e) A corporation may make an election with respect to its first taxable year commencing after December 31, 1982, whereby no addition modifications as provided for in subsection (b)(ii) of K.S.A. 79-32,138, and amendments thereto, and subtraction modifications as provided for in subsection (c)(iii) of K.S.A. 79-32,138, and amendments thereto, as those subsections existed prior to their amendment by this act, shall be required to be made for such taxable year.

History: L. 1967, ch. 497, § 31; L. 1972, ch. 374, § 1; L. 1973, ch. 399, § 1; L. 1976, ch. 433, § 5; L. 1976, ch. 434, § 6; L. 1978, ch. 408, § 2; L. 1980, ch. 316, § 13; L. 1981, ch. 386, § 1; L. 1982, ch. 411, § 1; L. 1982, ch. 410, § 2; L. 1984, ch. 351, § 19; L. 1987, ch. 386, § 1; L. 1988, ch. 381, § 18; L. 2006, ch. 209, § 30; L. 2007, ch. 113, § 23; L. 2007, ch. 195, § 57; L. 2012, ch. 135, § 16; L. 2013, ch. 119, § 18; L. 2014, ch. 93, § 62; May 1.

Revisor's Note:

Section was also amended by L. 2007, ch. 73, § 10, but that version was repealed by L. 2007, ch. 195, § 59.



79-32,139 Taxation of subchapter S corporate income.

79-32,139. Taxation of subchapter S corporate income. A corporation having an election in effect under subchapter S of the internal revenue code shall not be subject to the Kansas income tax on corporations, and the shareholders of such corporation shall include in their taxable incomes their proportionate part of such corporation's federal taxable income, subject to the modifications as set forth in K.S.A. 79-32,117, and amendments thereto, in the same manner and to the same extent as provided by the internal revenue code.

History: L. 1967, ch. 497, § 32; L. 1978, ch. 407, § 15; L. 1984, ch. 351, § 20; July 1.



79-32,140 Credit for taxes paid in section 337 liquidation.

79-32,140. Credit for taxes paid in section 337 liquidation. (a) For corporate liquidations occurring in taxable years commencing prior to January 1, 1984, to the extent that a corporation incurs a Kansas income tax liability by reason of gains realized in a sale or sales which qualify as being exempt from federal income taxation under section 337 of the internal revenue code, such Kansas income tax liability so attributable to such gains shall be allowed as a credit against the Kansas income tax liability of each common stockholder of such corporation in an amount which bears the same ratio to such Kansas income tax liability as the liquidation distribution received or receivable by such common stockholder bears to the liquidation distribution received or receivable by all common stockholders.

(b) (1) Except as otherwise provided in paragraph (2) of this subsection, such credit shall be allowable only in the taxable year or years of each stockholder in which such liquidation distribution is received and taxable years in which payments are received on an installment obligation received by the stockholder as part of the liquidation distribution and shall be limited to the amount of Kansas income tax liability, if any, of such stockholder for such year or years as computed before application of the credit provided by this section and before any credits for withholding or estimated tax payments.

(2) For corporate liquidations occurring after December 31, 1979, such credit shall be deducted from the stockholder's income tax liability in the taxable year or years of each stockholder in which such liquidation distribution is received and taxable years in which payments are received on an installment obligation received by the stockholder as part of the liquidation distribution as computed before application of the credit allowed by this section and before any credits for withholding or estimated tax payments.  If the amount of such tax credit exceeds the stockholder's income tax liability for any such taxable year, the amount thereof which exceeds such tax liability may be carried over for deduction from the stockholder's income tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability.

History: L. 1967, ch. 497, § 33; L. 1982, ch. 411, § 2; L. 1984, ch. 351, § 21; May 3.



79-32,140a Accrual of interest and penalties on underpayment or overpayment of income tax.

79-32,140a. Accrual of interest and penalties on underpayment or overpayment of income tax. (a) Whenever, as a result of the provisions of K.S.A. 79-32,138 or 79-32,140, an assessment of additional income tax is required to be made, no interest or penalties shall begin to accrue upon such assessment until July 1, 1984.

(b) Whenever, as a result of the provisions of K.S.A. 79-32,138 or 79-32,140, an overpayment of income tax was incurred, interest shall not accrue on such overpayment until 90 days after the date of receipt of the taxpayer's claim of overpayment of tax.

History: L. 1984, ch. 351, § 22; May 3.



79-32,141 Allocation of income and deductions.

79-32,141. Allocation of income and deductions. The director may allocate gross income, deductions, credits, or allowances between two or more organizations, trades or businesses (whether or not incorporated, or organized in the United States or affiliated) owned or controlled directly or indirectly by the same interests, if the director determines such allocation is necessary to prevent evasion of taxes or to clearly reflect income of the organizations, trades or businesses.

History: L. 1967, ch. 497, § 34; May 12.



79-32,142 Consolidated returns.

79-32,142. Consolidated returns. (a) In the event two or more corporations file federal income tax returns on a consolidated basis, and in the event that all of such corporations derive all of their income and expenses from sources within Kansas, then, and in such events, such corporations shall file consolidated returns for purposes of determining their Kansas income tax liability the same as if such corporations were one corporation.

(b) The director may permit or require any group of affiliated corporations to file consolidated returns under regulations to be promulgated by the director where the director determines, that the filing of such consolidated returns is necessary to clearly reflect the Kansas taxable income of the affiliated group. For purposes hereof, any affiliated group means any group of corporations permitted to file a consolidated return for federal income tax purposes.

History: L. 1967, ch. 497, § 35; L. 1980, ch. 316, § 14; July 15.



79-32,143 Kansas net operating loss for corporations.

79-32,143. Kansas net operating loss for corporations. (a) For net operating losses incurred in taxable years beginning after December 31, 1987, a net operating loss deduction shall be allowed in the same manner that it is allowed under the federal internal revenue code except that such net operating loss may only be carried forward to each of the 10 taxable years following the taxable year of the net operating loss. For net operating farm losses, as defined by subsection (i) of section 172 of the federal internal revenue code, incurred in taxable years beginning after December 31, 1999, a net operating loss deduction shall be allowed in the same manner that it is allowed under the federal internal revenue code except that such net operating loss may be carried forward to each of the 10 taxable years following the taxable year of the net operating loss. The amount of the net operating loss that may be carried back or forward for Kansas income tax purposes shall be that portion of the federal net operating loss allocated to Kansas under this act in the taxable year that the net operating loss is sustained.

(b) The amount of the loss to be carried back or forward will be the federal net operating loss after: (1) All modifications required under this act applicable to the net loss in the year the loss was incurred; and (2) after apportionment as to source in the case of corporations, nonresident individuals for losses incurred in taxable years beginning prior to January 1, 1978, and nonresident estates and trusts in the same manner that income for such corporations, nonresident individuals, estates and trusts is required to be apportioned.

(c) If a net operating loss was incurred in a taxable year beginning prior to January 1, 1988, the amount of the net operating loss that may be carried back and carried forward and the period for which it may be carried back and carried forward shall be determined under the provisions of the Kansas income tax laws which were in effect during the year that such net operating loss was incurred.

(d) If any portion of a net operating loss described in subsections (a) and (b) is not utilized prior to the final year of the carryforward period provided in subsection (a), a refund shall be allowable in such final year in an amount equal to the refund which would have been allowable in the taxable year the loss was incurred by utilizing the three year carryback provided under K.S.A. 79-32,143, as in effect on December 31, 1987, multiplied by a fraction, the numerator of which is the unused portion of such net operating loss in the final year, and the denominator of which is the amount of such net operating loss which could have been carried back to the three years immediately preceding the year in which the loss was incurred. In no event may such fraction exceed 1.

(e) Notwithstanding any other provisions of the Kansas income tax act, the net operating loss as computed under subsections (a), (b) and (c) of this section shall be allowed in full in determining Kansas taxable income or at the option of the taxpayer allowed in full in determining Kansas adjusted gross income.

(f) No refund of income tax which results from a net operating farm loss carry back shall be allowed in an amount exceeding $1,500 in any year. Any overpayment in excess of $1,500 may be carried forward to any year or years after the year of the loss and may be claimed as a credit against the tax. The refundable portion of such credit shall not exceed $1,500 in any year.

(g) For tax year 2013, and all tax years thereafter, a net operating loss allowed by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and used only to determine such taxpayer's corporate income tax liability.

History: L. 1967, ch. 497, § 36; L. 1968, ch. 241, § 1; L. 1979, ch. 63, § 3; L. 1988, ch. 381, § 10; L. 2000, ch. 184, § 32; L. 2006, ch. 203, § 9; L. 2012, ch. 135, § 17;  Jan. 1, 2013.



79-32,143a Expense deduction for certain depreciable property of corporations; calculation of amount; sale of property, procedure; limitation on other credits.

79-32,143a. Expense deduction for certain depreciable property of corporations; calculation of amount; sale of property, procedure; limitation on other credits. (a) For taxable years beginning after December 31, 2011, a taxpayer may elect to take an expense deduction from Kansas net income before expensing or recapture allocated or apportioned to this state for the cost of the following property placed in service in this state during the taxable year: (1) Tangible property eligible for depreciation under the modified accelerated cost recovery system in section 168 of the internal revenue code, as amended, but not including residential rental property, nonresidential real property, any railroad grading or tunnel bore or any other property with an applicable recovery period in excess of 25 years as defined under section 168(c) or (g) of the internal revenue code, as amended; and (2) computer software as defined in section 197(e)(3)(B) of the internal revenue code, as amended, and as described in section 197(e)(3)(A)(i) of the internal revenue code, as amended, to which section 167 of the internal revenue code, as amended, applies. If such election is made, the amount of expense deduction for such cost shall equal the difference between the depreciable cost of such property for federal income tax purposes and the amount of bonus depreciation being claimed for such property pursuant to section 168(k) of the internal revenue code, as amended, for federal income tax purposes in such tax year, but without regard to any expense deduction being claimed for such property under section 179 of the internal revenue code, as amended, multiplied by the applicable factor, determined by using, the table provided in subsection (f), based on the method of depreciation selected pursuant to section 168(b)(1), (2), or (3) or (g) of the internal revenue code, as amended, and the applicable recovery period for such property as defined under section 168(c) or (g) of the internal revenue code, as amended. This election shall be made by the due date of the original return, including any extensions, and may be made only for the taxable year in which the property is placed in service, and once made, shall be irrevocable. If the section 179 expense deduction election has been made for federal income tax purposes for any asset, the applicable factor to be utilized is in the IRC § 168 (b)(1) column of the table provided in subsection (f) for the applicable recovery period of the respective assets.

(b) If the amount of expense deduction calculated pursuant to subsection (a) exceeds the taxpayer's Kansas net income before expensing or recapture allocated or apportioned to this state, such excess amount shall be treated as a Kansas net operating loss as provided in K.S.A. 79-32,143, and amendments thereto.

(c) If the property for which an expense deduction is taken pursuant to subsection (a) is subsequently sold during the applicable recovery period for such property as defined under section 168(c) of the internal revenue code, as amended, and in a manner that would cause recapture of any previously taken expense or depreciation deductions for federal income tax purposes, or if the situs of such property is otherwise changed such that the property is relocated outside the state of Kansas during such applicable recovery period, then the expense deduction determined pursuant to subsection (a) shall be subject to recapture and treated as Kansas taxable income allocated to this state. The amount of recapture shall be the Kansas expense deduction determined pursuant to subsection (a) multiplied by a fraction, the numerator of which is the number of years remaining in the applicable recovery period for such property as defined under section 168(c) or (g) of the internal revenue code, as amended, after such property is sold or removed from the state including the year of such disposition, and the denominator of which is the total number of years in such applicable recovery period.

(d) The situs of tangible property for purposes of claiming and recapture of the expense deduction shall be the physical location of such property. If such property is mobile, the situs shall be the physical location of the business operations from where such property is used or based. The situs of computer software shall be apportioned to Kansas based on the fraction, the numerator of which is the number of the taxpayer's users located in Kansas of licenses for such computer software used in the active conduct of the taxpayer's business operations, and the denominator of which is the total number of the taxpayer's users of the licenses for such computer software used in the active conduct of the taxpayer's business operations everywhere.

(e) Any member of a unitary group filing a combined report may elect to take an expense deduction pursuant to subsection (a) for an investment in property made by any member of the combined group, provided that the amount calculated pursuant to subsection (a) may only be deducted from the Kansas net income before expensing or recapture allocated to or apportioned to this state by such member making the election.

(f) The following table shall be used in determining the expense deduction calculated pursuant to subsection (a):

Factors

IRC§168  IRC§168(b)(1)  IRC§168(b)(2)  IRC§168(b)(3) or (g)  Recover Period  Depreciation  Depreciation  Depreciation  (year)  Method  Method  Method

2.5  *  .077  .092

3  .075  .091  .106

3.5  *  .102  .116

4  *  .114  .129

5  .116  .135  .150

6  *  .154  .170

6.5  *  .163  .179

7  .151  .173  .190

7.5  *  .181  .199

8  *  .191  .208

8.5  *  .199  .217

9  *  .208  .226

9.5  *  .216  .235

10  .198  .224  .244

10.5  *  .232  .252

11  *  .240  .261

11.5  *  .248  .269

12  *  .256  .277

12.5  *  .263  .285

13  *  .271  .293

13.5  *  .278  .300

14  *  .285  .308

15  *  .299  .323

16  *  .313  .337

16.5  *  .319  .344

17  *  .326  .351

18  *  .339  .365

19  *  .351  .378

20  *  .363  .391

22  *  .386  .415

24  *  .408  .438

25  *  .419  .449

*Not Applicable

(g) If a taxpayer elects to expense any investment pursuant to subsection (a), such taxpayer shall not be eligible for any tax credit, accelerated depreciation, or deduction for such investment allowed pursuant to K.S.A. 2015 Supp. 79-32,160a(e), 79-32,182b, 79-32,201, 79-32,204, 79-32,211, 79-32,218, 79-32,221, 79-32,222, 79-32,224, 79-32,227, 79-32,229, 79-32,232, 79-32,234, 79-32,237, 79-32,239, 79-32,246, 79-32,249, 79-32,252, 79-32,255, 79-32,256 and 79-32,258, and amendments thereto.

(h) (1) For tax year 2013, the deduction allowed by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and used only to determine such taxpayer's corporate income tax liability.

(2) For tax year 2014, and all tax years thereafter, the deduction allowed by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, or the privilege tax imposed upon any national banking association, state bank, savings bank, trust company or savings and loan association pursuant to article 11 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, and used only to determine such taxpayer's corporate income or privilege tax liability.

History: L. 2011, ch. 116, § 2; L. 2012, ch. 135, § 18; L. 2014, ch. 81, § 7; July 1.



79-32,152l Application of act.

79-32,152l. Application of act. Except as otherwise more specifically provided, the provisions of this act shall be applicable to all taxable years commencing after December 31, 1987.

History: L. 1988, ch. 381, § 20; July 1.



79-32,152m Application of 79-3230, 79-32,101 and 79-32,107.

79-32,152m. Application of 79-3230, 79-32,101 and 79-32,107. The provisions of K.S.A. 79-3230, 79-32,101 and 79-32,107 shall be applicable to all taxable years commencing after December 31, 1988.

History: L. 1989, ch. 296, § 6; July 1.



79-32,152n Application of 79-32,176.

79-32,152n. Application of 79-32,176. The provisions of this act shall be applicable to all taxable years commencing after December 31, 1988.

History: L. 1989, ch. 298, § 2; July 1.



79-32,152o Application of 79-32,117.

79-32,152o. Application of 79-32,117. The provisions of this act shall be applicable to all taxable years commencing after December 31, 1989.

History: L. 1990, ch. 352, § 2; July 1.



79-32,152p Application of 79-32,110, 79-32,119 and 79-32,120.

79-32,152p. Application of 79-32,110, 79-32,119 and 79-32,120. The provisions of the amendments to K.S.A. 79-32,110, 79-32,119 and 79-32,120 shall apply to all taxable years commencing after December 31, 1991.

History: L. 1992, ch. 280, § 65; May 28.



79-32,152q Application of 79-32,117.

79-32,152q. Application of 79-32,117. The provisions of this act shall be applicable to all taxable years commencing after December 31, 1991.

History: L. 1992, ch. 247, § 2; July 1.



79-32,152r Application of 79-1117 and 79-32,176.

79-32,152r. Application of 79-1117 and 79-32,176. The provisions of this act shall be applicable to all taxable years commencing after December 31, 1993.

History: L. 1994, ch. 173, § 4; July 1.



79-32,153 Credit against tax for establishment of qualified business facility; conditions; amount; limitations.

79-32,153. Credit against tax for establishment of qualified business facility; conditions; amount; limitations. (a) For taxable years commencing after December 31, 1997, any taxpayer who shall invest in a qualified business facility, as defined in subsection (b) of K.S.A. 79-32,154, and amendments thereto, and effective for tax years commencing after December 31, 2010, located in an area other than a metropolitan county as defined in either K.S.A. 2015 Supp. 74-50,114 or 74-50,211, and amendments thereto, shall be allowed a credit for such investment, in an amount determined under subsection (b) against the tax imposed by the Kansas income tax act, the premium tax or privilege fees imposed pursuant to K.S.A. 40-252, and amendments thereto, or the privilege tax as measured by net income of financial institutions imposed pursuant to chapter 79, article 11 of the Kansas Statutes Annotated for the taxable year during which commencement of commercial operations, as defined in subsection (f) of K.S.A. 79-32,154, and amendments thereto, occurs at such qualified business facility, and for each of the nine succeeding taxable years. No credit shall be allowed under this section unless the number of qualified business facility employees, as determined under subsection (d) of K.S.A. 79-32,154, and amendments thereto, engaged or maintained in employment at the qualified business facility as a direct result of the investment by the taxpayer for the taxable year for which the credit is claimed equals or exceeds two. Where an employee performs services for the taxpayer outside the qualified business facility, the employee shall be considered engaged or maintained in employment at the qualified business facility if (1) the employee's service performed outside the qualified business facility is incidental to the employee's service inside the qualified business facility, or (2) the base of operations or, the place from which the service is directed or controlled, is at the qualified business facility.

(b) The credit allowed by subsection (a) for any taxpayer who invests in a qualified business facility shall be a portion of the tax, but not in excess of 50% of such tax, otherwise imposed on or measured by the taxpayer's qualified business facility income, as defined in subsection (g) of K.S.A. 79-32,154, and amendments thereto, for the taxable year for which such credit is allowed.  Such portion shall be an amount equal to the sum of the following:

(1) One hundred dollars for each qualified business facility employee determined under K.S.A. 79-32,154, and amendments thereto; plus

(2) one hundred dollars for each $100,000, or major fraction thereof (which shall be deemed to be 51% or more), in qualified business facility investment as determined under K.S.A. 79-32,154, and amendments thereto.

(c) For tax years commencing after December 31, 2005, any taxpayer claiming credits pursuant to this section, as a condition for claiming and qualifying for such credits, shall provide information pursuant to K.S.A. 2015 Supp. 79-32,243, and amendments thereto, as part of the tax return in which such credits are claimed. Such credits shall not be denied solely on the basis of the contents of the information provided by the taxpayer pursuant to K.S.A. 2015 Supp. 79-32,243, and amendments thereto.

(d) No credit shall be allowed under this section for investment in a public utility, as such term is defined in K.S.A. 66-104, and amendments thereto.

History: L. 1976, ch. 431, § 1; L. 1978, ch. 411, § 1; L. 1982, ch. 412, § 1; L. 1982, ch. 75, § 12; L. 1983, ch. 67, § 3; L. 1986, ch. 385, § 1; L. 1992, ch. 202, § 12; L. 1996, ch. 207, § 2; L. 1998, ch. 136, § 4; L. 2006, ch. 203, § 10; L. 2010, ch. 144, § 9; July 1.



79-32,154 Same; definitions.

79-32,154. Same; definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Facility" shall mean any factory, mill, plant, refinery, warehouse, feedlot, building or complex of buildings located within the state, including the land on which such facility is located and all machinery, equipment and other real and tangible personal property located at or within such facility used in connection with the operation of such facility.  The word "building" shall include only structures within which individuals are customarily employed or which are customarily used to house machinery, equipment or other property.

(b) "Qualified business facility" shall mean a facility which satisfies the requirements of paragraphs (1) and (2) of this subsection.

(1) Such facility is employed by the taxpayer in the operation of a revenue producing enterprise, as defined in subsection (c).  Such facility shall not be considered a qualified business facility in the hands of the taxpayer if the taxpayer's only activity with respect to such facility is to lease it to another person or persons.  If the taxpayer employs only a portion of such facility in the operation of a revenue producing enterprise, and leases another portion of such facility to another person or persons or does not otherwise use such other portions in the operation of a revenue producing enterprise, the portion employed by the taxpayer in the operation of a revenue producing enterprise shall be considered a qualified business facility, if the requirements of paragraph (2) of this subsection are satisfied.

(2) If such facility was acquired by the taxpayer from another person or persons, such facility was not employed, immediately prior to the transfer of title to such facility to the taxpayer, or to the commencement of the term of the lease of such facility to the taxpayer, by any other person or persons in the operation of a revenue producing enterprise and the taxpayer continues the operation of the same or substantially identical revenue producing enterprise, as defined in subsection (i), at such facility.

(c) "Revenue producing enterprise" shall mean:

(1) The assembly, fabrication, manufacture or processing of any agricultural, mineral or manufactured product;

(2) the storage, warehousing, distribution or sale of any products of agriculture, aquaculture, mining or manufacturing;

(3) the feeding of livestock at a feedlot;

(4) the operation of laboratories or other facilities for scientific, agricultural, aquacultural, animal husbandry or industrial research, development or testing;

(5) the performance of services of any type;

(6) the feeding of aquatic plants and animals at an aquaculture operation;

(7) the administrative management of any of the foregoing activities; or

(8) any combination of any of the foregoing activities.

"Revenue producing enterprise" shall not mean a swine production facility as defined in K.S.A. 17-5903, and amendments thereto, that is owned or leased by a corporation or limited liability company.

(d) "Qualified business facility employee" shall mean a person employed by the taxpayer in the operation of a qualified business facility during the taxable year for which the credit allowed by K.S.A. 79-32,153, and amendments thereto, is claimed:

(1) A person shall be deemed to be so engaged if such person performs duties in connection with the operation of the qualified business facility on: (A) A regular, full-time basis; (B) a part-time basis, provided such person is customarily performing such duties at least 20 hours per week throughout the taxable year; or (C) a seasonal basis, provided such person performs such duties for substantially all of the season customary for the position in which such person is employed.  The number of qualified business facility employees during any taxable year shall be determined by dividing by 12 the sum of the number of qualified business facility employees on the last business day of each month of such taxable year.  If the qualified business facility is in operation for less than the entire taxable year, the number of qualified business facility employees shall be determined by dividing the sum of the number of qualified business facility employees on the last business day of each full calendar month during the portion of such taxable year during which the qualified business facility was in operation by the number of full calendar months during such period. Notwithstanding the provisions of this subsection, for the purpose of computing the credit allowed by K.S.A. 79-32,153, and amendments thereto, in the case of an investment in a qualified business facility, which facility existed and was operated by the taxpayer or related taxpayer prior to such investment, the number of qualified business facility employees employed in the operation of such facility shall be reduced by the average number, computed as provided in this subsection, of individuals employed in the operation of the facility during the taxable year preceding the taxable year in which the qualified business facility investment was made at the facility.

(2) For taxable years commencing after December 31, 1997, in the case of a taxpayer claiming a credit against the premium tax and privilege fees imposed pursuant to K.S.A. 40-252, and amendments thereto or the privilege tax as measured by net income of financial institutions imposed pursuant to chapter 79 article 11 of the Kansas Statutes Annotated, "qualified business employee" shall not mean any person who is employed in the operation of a qualified business facility in the state due to the merger, acquisition or other reconfiguration of the taxpayer unless such employee's position represents a net gain of total positions created by the taxpayer and the employee's position was not in existence at the time of the merger acquisition or other reconfiguration of the taxpayer.

(e) "Qualified business facility investment" shall mean the value of the real and tangible personal property, except inventory or property held for sale to customers in the ordinary course of the taxpayer's business, which constitutes the qualified business facility, or which is used by the taxpayer in the operation of the qualified business facility, during the taxable year for which the credit allowed by K.S.A. 79-32,153, and amendments thereto, is claimed.  The value of such property during such taxable year shall be: (1) Its original cost if owned by the taxpayer; or (2) eight times the net annual rental rate, if leased by the taxpayer.  The net annual rental rate shall be the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals. The qualified business facility investment shall be determined by dividing by 12 the sum of the total value of such property on the last business day of each calendar month of the taxable year.  If the qualified business facility is in operation for less than an entire taxable year, the qualified business facility investment shall be determined by dividing the sum of the total value of such property on the last business day of each full calendar month during the portion of such taxable year during which the qualified business facility was in operation by the number of full calendar months during such period. Notwithstanding the provisions of this subsection, for the purpose of computing the credit allowed by K.S.A. 79-32,153, and amendments thereto, in the case of an investment in a qualified business facility, which facility existed and was operated by the taxpayer or related taxpayer prior to such investment the amount of the taxpayer's qualified business facility investment in such facility shall be reduced by the average amount, computed as provided in this subsection, of the investment of the taxpayer or a related taxpayer in the facility for the taxable year preceding the taxable year in which the qualified business facility investment was made at the facility.

(f) "Commencement of commercial operations" shall be deemed to occur during the first taxable year for which the qualified business facility is first available for use by the taxpayer, or first capable of being used by the taxpayer, in the revenue producing enterprise in which the taxpayer intends to use the qualified business facility.

(g) "Qualified business facility income" shall mean the Kansas taxable income derived by the taxpayer from the operation of the qualified business facility. If a taxpayer has income derived from the operation of a qualified business facility as well as from other activities conducted within this state, the Kansas taxable income derived by the taxpayer from the operation of the qualified business facility shall be determined by multiplying the taxpayer's Kansas taxable income by a fraction, the numerator of which is the property factor, as defined in paragraph (1), plus the payroll factor, as defined in paragraph (2), and the denominator of which is two. In the case of financial institutions, the property and payroll factors shall be computed utilizing the specific provisions of the apportionment method applicable to financial institutions, if enacted, and the qualified business facility income shall be based upon net income.

(1) The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in connection with the operation of the qualified business facility during the tax period, and the denominator of which is the average value of all the taxpayer's real and tangible personal property owned or rented and used in this state during the tax period. The average value of all such property shall be determined as provided in K.S.A. 79-3281 and 79-3282, and amendments thereto.

(2) The payroll factor is a fraction, the numerator of which is the total amount paid during the tax period by the taxpayer for compensation to persons qualifying as qualified business facility employees, as determined under subsection (d), at the qualified business facility, and the denominator of which is the total amount paid in this state during the tax period by the taxpayer for compensation.  The compensation paid in this state shall be determined as provided in K.S.A. 79-3283, and amendments thereto.

The formula set forth in this subsection (g) shall not be used for any purpose other than determining the qualified business facility income attributable to a qualified business facility.

(h) "Related taxpayer" shall mean: (1) A corporation, partnership, trust or association controlled by the taxpayer; (2) an individual, corporation, partnership, trust or association in control of the taxpayer; or (3) a corporation, partnership, trust or association controlled by an individual, corporation, partnership, trust or association in control of the taxpayer.  For the purposes of this act, "control of a corporation" shall mean ownership, directly or indirectly, of stock possessing at least 80% of the total combined voting power of all classes of stock entitled to vote and at least 80% of all other classes of stock of the corporation; "control of a partnership or association" shall mean ownership of at least 80% of the capital or profits interest in such partnership or association; and "control of a trust" shall mean ownership, directly or indirectly, of at least 80% of the beneficial interest in the principal or income of such trust.

(i) "Same or substantially identical revenue producing enterprise" shall mean a revenue producing enterprise in which the products produced or sold, services performed or activities conducted are the same in character and use, are produced, sold, performed or conducted in the same manner and to or for the same type of customers as the products, services or activities produced, sold, performed or conducted in another revenue producing enterprise.

History: L. 1976, ch. 431, § 2; L. 1978, ch. 411, § 2; L. 1982, ch. 412, § 2; L. 1986, ch. 385, § 2; L. 1988, ch. 99, § 60; L. 1992, ch. 102, § 6; L. 1994, ch. 130, § 6; L. 1996, ch. 207, § 3; L. 1998, ch. 136, § 5; L. 2012, ch. 141, § 5; July 1.



79-32,155 Same; election to defer credit.

79-32,155. Same; election to defer credit. A taxpayer entitled to the credit allowed by K.S.A. 79-32,153, and amendments thereto, may elect to defer the commencement of the ten-year period during which such credit is allowed to any taxable year not later than the third taxable year following the taxable year in which commencement of commercial operations at the qualified business facility occurs.  The taxpayer shall perfect such election by notifying the secretary of revenue, by a written statement attached to the return for the taxable year in which commencement of commercial operations at the qualified business facility occurs, of the intention to make such election.  Once said election has been perfected, the credit shall be allowed for the taxable year specified in such election and for each of the nine succeeding taxable years.

History: L. 1976, ch. 431, § 3; L. 1986, ch. 385, § 3; July 1.



79-32,156 Same; claiming credit upon acquisition or lease of qualified business facility by related taxpayer; election; estate entitled to credit upon death of taxpayer.

79-32,156. Same; claiming credit upon acquisition or lease of qualified business facility by related taxpayer; election; estate entitled to credit upon death of taxpayer. (a) If a taxpayer, hereafter referred to in this section as "transferor," shall have established a qualified business facility and, prior to the expiration of the ten-year period during which the credit allowed by K.S.A. 79-32,153, and amendments thereto, may be claimed by the transferor, all or a portion of such qualified business facility, is acquired by, or leased to, a related taxpayer, as defined in subsection (h) of K.S.A. 79-32,154, and amendments thereto, and hereafter referred to in this section as "transferee," the transferor shall elect either to allow the transferee to claim such credit as provided in subsection (b), or to retain such credit as provided in subsection (c).

(b) If all or a portion of the qualified business facility is acquired by, or leased to, the transferee, the portion thereof so acquired by, or leased to, the transferee shall be considered a qualified business facility in the hands of the transferee.  In such event, the transferee shall be entitled to a credit, computed in accordance with K.S.A. 79-32,153, and amendments thereto, with respect to the portion of the qualified business facility held by it.  Such credit shall be allowed for the remaining portion of the ten-year period during which the transferor could have claimed such credit if all or a portion of the qualified business facility had not been acquired by, or leased to, the transferee.  The portion, if any, of the qualified business facility retained by the transferor shall continue to be a qualified business facility in the hands of the transferor and it shall be entitled to the credit allowed by K.S.A. 79-32,153, and amendments thereto, for the remaining portion of such ten-year period.

(c) If a portion of the qualified business facility is acquired by, or leased to, the transferee, the transferor may, notwithstanding such acquisition or lease, treat the portion of the qualified business facility acquired by, or leased to, the transferee as a qualified business facility held by the transferor.  In such event, the transferor shall be entitled to the credit allowed by K.S.A. 79-32,153, and amendments thereto, for the remaining portion of such ten-year period, but the transferee shall not be entitled to any such credit.  For the purpose of computing such credit, the transferor may take into account such number of employees of the transferee as would constitute qualified business facility employees, and such amount of the transferee's investment as would constitute qualified business facility investment, if the qualified business facility were considered held by the transferee, but shall not take into account the income of the transferee which would constitute qualified business facility income if the qualified business facility were considered held by the transferee.

(d) The transferor shall perfect the election authorized by subsection (a) by notifying the secretary of revenue, by a written statement attached to the return for the taxable year in which the qualified business facility is acquired by, or leased to, the transferee, of the election made and setting forth such other information as the secretary of revenue may, by rules and regulations, require.  If the transferor fails to make such election, the transferee shall be deemed entitled to the credit in accordance with subsection (b) of this section.

(e) If an individual taxpayer entitled to the credit allowed by K.S.A. 79-32,153, and amendments thereto, shall die prior to the expiration of the ten-year period during which such taxpayer is entitled to such credit and the qualified business facility with respect to which such credit was claimed passes to the estate of the deceased taxpayer, such estate shall be entitled to a credit with respect to such qualified business facility.  Upon distribution of the qualified business facility, or a portion thereof, to a distributee of such estate, the distributee shall be entitled to a credit with respect to such qualified business facility, or portion thereof, distributed to it.  The amount and period of the credit to which such estate or distributee shall be entitled shall be determined in accordance with K.S.A. 79-32,153, and amendments thereto, but in no event shall:  (1) The qualified business facility investment of the estate or distributee for the portion of the qualified business facility acquired by it from the deceased taxpayer exceed the deceased taxpayer's qualified business facility investment for such portion; and (2) the aggregate number of taxable years for which the estate and the distributee may claim such credit exceed 10 taxable years reduced by the number of taxable years for which the deceased taxpayer claimed the credit.

History: L. 1976, ch. 431, § 4; L. 1986, ch. 385, § 4; July 1.



79-32,157 Same; termination and resumption of operation of qualified business facility; credit allowable, when.

79-32,157. Same; termination and resumption of operation of qualified business facility; credit allowable, when. If a taxpayer has terminated the operation of a revenue producing enterprise at a qualified business facility prior to the expiration of the ten-year period during which a credit is allowed under K.S.A. 79-32,153, 79-32,155 or 79-32,156, or amendments thereto, and later resumes the operation of the same or a different revenue producing enterprise at such qualified business facility, the taxpayer may, with the consent of the secretary of revenue, elect to claim a credit, upon resuming the operation of a revenue producing enterprise at such qualified business facility, computed in accordance with K.S.A. 79-32,153, or amendments thereto, but for a number of years following resumption of such operations equal to 10 reduced by the number of years for which the credit was claimed prior to termination of operation of such revenue producing enterprise.  The secretary of revenue shall grant such consent if it is determined that the termination of operations was due to reasonable cause and that the resumption of operations of a revenue producing enterprise at such qualified business facility will provide increased opportunities for employment and result in a substantial contribution to the economy of the state.

History: L. 1976, ch. 431, § 5; L. 1986, ch. 385, § 5; July 1.



79-32,158 Same; rules and regulations.

79-32,158. Same; rules and regulations. The secretary of revenue shall prescribe such rules and regulations as may be deemed necessary to carry out the purposes of this act.

History: L. 1976, ch. 431, § 6; July 1.



79-32,159 Application of 79-32,111 and 79-32,153 to 79-32,158.

79-32,159. Application of 79-32,111 and 79-32,153 to 79-32,158. The provisions of this act shall apply to all taxable years commencing after December 31, 1975.

History: L. 1976, ch. 431, § 8; July 1.



79-32,159a Application of 79-32,153 and 79-32,154.

79-32,159a. Application of 79-32,153 and 79-32,154. The provisions of this act shall be applicable to all taxable years commencing after December 31, 1977.

History: L. 1978, ch. 411, § 3; July 1.



79-32,159b Applicability of 1986 amendments.

79-32,159b. Applicability of 1986 amendments. Any taxpayer who has invested in a qualified business facility and commenced commercial operations at such facility prior to the effective date of this act, shall be subject to the provisions of the acts of which this act is amendatory which were in effect at the time commercial operations commenced at such facility.  Any taxpayer who has qualified for and claimed credits under the acts of which this act is amendatory prior to the effective date of this act shall continue to be subject to the provisions of the acts of which this act is amendatory which were in effect at the time the taxpayer qualified for such credits for the entire period for which the credits may be claimed.

History: L. 1986, ch. 385, § 7; July 1.



79-32,159c Application of 79-32,153, 79-32,154, 79-32,155, 79-32,156, 79-32,157 and 79-32,159b.

79-32,159c. Application of 79-32,153, 79-32,154, 79-32,155, 79-32,156, 79-32,157 and 79-32,159b. The provisions of this act shall be applicable to all taxable years commencing after December 31, 1985.

History: L. 1986, ch. 385, § 8; July 1.



79-32,160 Title of act.

79-32,160. Title of act. This act shall be known as and may be cited as "the job expansion and investment credit act of 1976."

History: L. 1976, ch. 431, § 9; July 1.



79-32,160a Tax credits for establishment of qualified business facility; conditions; amount; limitations; investment in certain counties.

79-32,160a. Tax credits for establishment of qualified business facility; conditions; amount; limitations; investment in certain counties. (a) For taxable years commencing after December 31, 1999, and before January 1, 2012, any taxpayer who shall invest in a qualified business facility, as defined in subsection (b) of K.S.A. 79-32,154, and amendments thereto, and effective for tax years commencing after December 31, 2010, and before January 1, 2012, located in an area other than a metropolitan county as defined in either K.S.A. 2015 Supp. 74-50,114 or 74-50,211, and amendments thereto, and also meets the definition of a business in subsection (b) of K.S.A. 74-50,114, and amendments thereto, shall be allowed a credit for such investment, in an amount determined under subsection (b) or (c), as the case requires, against the tax imposed by the Kansas income tax act or where the qualified business facility is the principal place from which the trade or business of the taxpayer is directed or managed and the facility has facilitated the creation of at least 20 new full-time positions, against the premium tax or privilege fees imposed pursuant to K.S.A. 40-252, and amendments thereto, or as measured by the net income of financial institutions imposed pursuant to article 11 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, for the taxable year during which commencement of commercial operations, as defined in subsection (f) of K.S.A. 79-32,154, and amendments thereto, occurs at such qualified business facility. In the case of a taxpayer who meets the definition of a manufacturing business in subsection (d) of K.S.A. 74-50,114, and amendments thereto, no credit shall be allowed under this section unless the number of qualified business facility employees, as determined under subsection (d) of K.S.A. 79-32,154, and amendments thereto, engaged or maintained in employment at the qualified business facility as a direct result of the investment by the taxpayer for the taxable year for which the credit is claimed equals or exceeds two. In the case of a taxpayer who meets the definition of a nonmanufacturing business in subsection (f) of K.S.A. 74-50,114, and amendments thereto, no credit shall be allowed under this section unless the number of qualified business facility employees, as determined under subsection (d) of K.S.A. 79-32,154, and amendments thereto, engaged or maintained in employment at the qualified business facility as a direct result of the investment by the taxpayer for the taxable year for which the credit is claimed equals or exceeds five. Where an employee performs services for the taxpayer outside the qualified business facility, the employee shall be considered engaged or maintained in employment at the qualified business facility if: (1) The employee's service performed outside the qualified business facility is incidental to the employee's service inside the qualified business facility; or (2) the base of operations or, the place from which the service is directed or controlled, is at the qualified business facility.

(b) The credit allowed by subsection (a) for any taxpayer who invests in a qualified business facility which is located in a designated nonmetropolitan region established under K.S.A. 74-50,116, and amendments thereto, on or after the effective date of this act, shall be a portion of the income tax imposed by the Kansas income tax act on the taxpayer's Kansas taxable income, the premium tax or privilege fees imposed pursuant to K.S.A. 40-252, and amendments thereto, or the privilege tax as measured by the net income of financial institutions imposed pursuant to article 11 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, for the taxable year for which such credit is allowed, but in the case where the qualified business facility investment was made prior to January 1, 1996, not in excess of 50% of such tax. Such portion shall be an amount equal to the sum of the following:

(1) Two thousand five hundred dollars for each qualified business facility employee determined under K.S.A. 79-32,154, and amendments thereto; plus

(2) one thousand dollars for each $100,000, or major fraction thereof, which shall be deemed to be 51% or more, in qualified business facility investment, as determined under K.S.A. 79-32,154, and amendments thereto.

(c) The credit allowed by subsection (a) for any taxpayer who invests in a qualified business facility, which is not located in a nonmetropolitan region established under K.S.A. 74-50,116, and amendments thereto, and effective for tax years commencing after December 31, 2010, and before January 1, 2012, located in an area other than a metropolitan county as defined in either K.S.A. 2015 Supp. 74-50,114 or 74-50,211, and amendments thereto, and which also meets the definition of business in subsection (b) of K.S.A. 74-50,114, and amendments thereto, on or after the effective date of this act, shall be a portion of the income tax imposed by the Kansas income tax act on the taxpayer's Kansas taxable income, the premium tax or privilege fees imposed pursuant to K.S.A. 40-252, and amendments thereto, or the privilege tax as measured by the net income of financial institutions imposed pursuant to article 11 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, for the taxable year for which such credit is allowed, but in the case where the qualified business facility investment was made prior to January 1, 1996, not in excess of 50% of such tax. Such portion shall be an amount equal to the sum of the following:

(1) One thousand five hundred dollars for each qualified business facility employee as determined under K.S.A. 79-32,154, and amendments thereto; and

(2) one thousand dollars for each $100,000, or major fraction thereof, which shall be deemed to be 51% or more, in qualified business facility investment as determined under K.S.A. 79-32,154, and amendments thereto.

(d) The credit allowed by subsection (a) for each qualified business facility employee and for qualified business facility investment shall be a one-time credit. If the amount of the credit allowed under subsection (a) exceeds the tax imposed by the Kansas income tax act on the taxpayer's Kansas taxable income, the premium tax and privilege fees imposed pursuant to K.S.A. 40-252, and amendments thereto, or the privilege tax as measured by the net income of financial institutions imposed pursuant to article 11 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, for the taxable year, or in the case where the qualified business facility investment was made prior to January 1, 1996, 50% of such tax imposed upon the amount which exceeds such tax liability or such portion thereof may be carried over for credit in the same manner in the succeeding taxable years until the total amount of such credit is used. Except that, before the credit is allowed, a taxpayer, who meets the definition of a manufacturing business in subsection (d) of K.S.A. 74-50,114, and amendments thereto, shall recertify annually that the net increase of a minimum of two qualified business facility employees has continued to be maintained and a taxpayer, who meets the definition of a nonmanufacturing business in subsection (f) of K.S.A. 74-50,114, and amendments thereto, shall recertify annually that the net increase of a minimum of five qualified business employees has continued to be maintained.

(e) Notwithstanding the foregoing provisions of this section, and except as otherwise provided in this subsection, any taxpayer qualified and certified under the provisions of K.S.A. 74-50,131, and amendments thereto; which, prior to making a commitment to invest in a qualified Kansas business, has filed a certificate of intent to invest in a qualified business facility in a form satisfactory to the secretary of commerce; and that has received written approval from the secretary of commerce for participation and has participated, during the tax year for which the exemption is claimed, in the Kansas industrial training, Kansas industrial retraining or the state of Kansas investments in lifelong learning program or is eligible for the tax credit established in K.S.A. 74-50,132, and amendments thereto, shall be entitled to a credit in an amount equal to 10% of that portion of the qualified business facility investment which exceeds $50,000 in lieu of the credit provided in subsection (b)(2) or (c)(2) without regard to the number of qualified business facility employees engaged or maintained in employment at the qualified business facility. For tax years beginning on or after January 1, 2012, for a qualified business facility investment in Douglas, Johnson, Sedgwick, Shawnee or Wyandotte counties, such credit shall be in an amount equal to 10% of that portion of the qualified business facility investment which exceeds $1,000,000. Any taxpayer who has filed a certificate of intent to invest in a qualified business facility pursuant to this subsection in Douglas, Johnson, Sedgwick, Shawnee or Wyandotte county prior to December 31, 2011, and commences investments in a qualified business facility prior to December 31, 2013, may claim credits under K.S.A. 74-50,131, 74-50,132 and subsection (e) of 79-32,160a, and amendments thereto, in an amount equal to 10% of that portion of the qualified business facility investment which exceeds $50,000. Timing modifications may be authorized at the discretion of the secretary of commerce and the secretary of revenue during the transition period. The credit allowed by this subsection shall be a one-time credit. If the amount thereof exceeds the tax imposed by the Kansas income tax act on the taxpayer's Kansas taxable income or the premium tax or privilege fees imposed pursuant to K.S.A. 40-252, and amendments thereto, or the privilege tax as measured by net income of financial institutions imposed pursuant to article 11 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, for the taxable year, the amount thereof which exceeds such tax liability may be carried forward for credit in the succeeding taxable year or years until the total amount of the tax credit is used, except that no such tax credit shall be carried forward for deduction after the 16th taxable year succeeding the taxable year in which such credit initially was claimed, and no carryforward shall be allowed for deduction in any succeeding taxable year unless the taxpayer certifies under oath that the taxpayer continues to meet the requirements of K.S.A. 74-50,131, and amendments thereto, and this act. In no event shall any credit allowed under this section that expired during any taxable year prior to the taxable year commencing January 1, 2011, be revived under the provisions of this act.

(f) For tax years commencing after December 31, 2005, any taxpayer claiming credits pursuant to this section, as a condition for claiming and qualifying for such credits, shall provide information pursuant to K.S.A. 2015 Supp. 79-32,243, and amendments thereto, as part of the tax return in which such credits are claimed. Such credits shall not be denied solely on the basis of the contents of the information provided by the taxpayer pursuant to K.S.A. 2015 Supp. 79-32,243, and amendments thereto.

(g) This section and K.S.A. 79-32,160b, and amendments thereto, shall be part of and supplemental to the job expansion and investment credit act of 1976, and amendments thereto.

History: L. 1992, ch. 202, § 8; L. 1993, ch. 172, § 4; L. 1996, ch. 207, § 4; L. 1998, ch. 136, § 6; L. 2000, ch. 157, § 9; L. 2003, ch. 154, § 95; L. 2006, ch. 203, § 11; L. 2010, ch. 144, § 10; L. 2011, ch. 115, § 14; L. 2013, ch. 133, § 36; July 1.

Section was amended twice in the 2011 session, see also 79-32,160f.



79-32,160b Planned project within existing enterprise zone; tax election; prior act.

79-32,160b. Planned project within existing enterprise zone; tax election; prior act. Any taxpayer who has developed plans for the construction, reconstruction, enlarging or remodeling of a qualified business facility located within an enterprise zone or who has developed plans for the purchase of machinery or equipment for installation at a qualified business facility located within an enterprise zone may elect to claim the income tax credits and sales tax exemption available prior to the effective date of this act. In order to make such an election, the taxpayer shall submit to the department of revenue by certified mail, a form provided by the department, which shall identify the planned project prior to January 1, 1993.

History: L. 1992, ch. 202, § 9; July 1.



79-32,160c Application of act.

79-32,160c. Application of act. The provisions of this act affecting tax liability shall be applicable to all taxable years commencing after December 31, 1992.

History: L. 1992, ch. 202, § 10; July 1.



79-32,160e Application of act.

79-32,160e. Application of act. The provisions of this act shall be applicable to all taxable years commencing after December 31, 1995.

History: L. 1996, ch. 207, § 5; July 1.



79-32,160g Limitation on credits earned through Kansas enterprise zone act and the job expansion and investment tax credit act.

79-32,160g. Limitation on credits earned through Kansas enterprise zone act and the job expansion and investment tax credit act. Except as otherwise provided, for taxable years commencing after December 31, 2011, no credits may be earned through the Kansas enterprise zone act, K.S.A. 79-32,160a; or the job expansion and investment tax credit act, K.S.A. 79-32,153. Any carry forward credit that has been earned through the Kansas enterprise zone act, K.S.A. 79-32,160a, and is remaining after December 31, 2011, may be carried forward to succeeding taxable years as long as all requirements continue to be met. Any credit that has been earned through the job expansion and investment tax credit act, K.S.A. 79-32,153, with years left in recomputing the credit after December 31, 2011, may continue for the remainder of the nine-year period as long as all requirements continue to be met.

History: L. 2011, ch. 116, § 3; July 1.



79-32,175 Credit against tax for making taxpayer's principal dwelling or property accessible to persons with a disability; definitions.

79-32,175. Credit against tax for making taxpayer's principal dwelling or property accessible to persons with a disability; definitions. As used in this act:

(a) "Accessible to individuals with a disability" means in conformance with Title I and Title III of the Americans with disabilities act of 1990, 42 USCA 12101 et seq. and 28 CFR Part 36 and 29 CFR 1630 et seq.

(b) "Facility" means facility as such term is defined in 28 CFR Part 36.104, but shall not mean new construction or any addition made to an existing facility except with regard to a facility described by K.S.A. 79-32,176, and amendments thereto.

(c) "Expenditures for the purpose of making all or any portion of an existing facility accessible to individuals with a disability" includes only those expenditures specifically attributable to the: (1) Removal or equivalent facilitation of an existing architectural barrier, when removal or equivalent facilitation is for the purpose of making an existing facility accessible to individuals with a disability; or (2) new construction of a facility described by K.S.A. 79-32,176, and amendments thereto which will facilitate its accessibility to individuals with a disability.  Such term shall not include any part of any expense paid or incurred in connection with the new construction or substantial alteration of a facility, except with regard to a facility described by K.S.A. 79-32,176, or the normal replacement of depreciable property.

(d) "Expenditures for the purpose of making all or any portion of an existing facility or of equipment usable for the employment of persons with a disability" includes only those expenditures specifically attributable to the modification or adaptation of an existing facility or of equipment, which modification or adaptation is for the purpose of employing individuals with a disability.

History: L. 1978, ch. 409, § 1; L. 1981, ch. 388, § 1; L. 1992, ch. 208, § 19; L. 1994, ch. 195, § 11; L. 1997, ch. 120, § 3; July 1.



79-32,176a Same; amount; carryover to subsequent taxable years; credit refundable, when.

79-32,176a. Same; amount; carryover to subsequent taxable years; credit refundable, when. (a) Any resident individual taxpayer who makes expenditures for the purpose of making all or any portion of an existing facility accessible to individuals with a disability, which facility is used as, or in connection with, such taxpayer's principal dwelling or the principal dwelling of a lineal ascendant or descendant, including construction of a small barrier-free living unit attached to such principal dwelling, shall be entitled to claim a tax credit in an amount equal to the applicable percentage of such expenditures or $9,000, whichever is less, against the income tax liability imposed against such taxpayer pursuant to article 32 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto. Nothing in this subsection shall be deemed to prevent any such taxpayer from claiming such credit: (1) For each principal dwelling in which the taxpayer or lineal ascendant or descendant may reside, or facility used in connection therewith; or (2) more than once, but not more often than once every four-year period of time. The applicable percentage of such expenditures eligible for credit shall be as set forth in the following schedule:

% of   Taxpayers  expenditures   Federal Adjusted  eligible for   Gross Income  credit

$0 to $25,000  100%

Over $25,000 but not over $30,000  90%

Over $30,000 but not over $35,000  80%

Over $35,000 but not over $40,000  70%

Over $40,000 but not over $45,000  60%

Over $45,000 but not over $55,000  50%

Over $55,000  0

Such tax credit shall be deducted from the taxpayer's income tax liability for the taxable year in which the expenditures are made by the taxpayer. If the amount of such tax credit exceeds the taxpayer's income tax liability for such taxable year, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the fourth taxable year succeeding the taxable year in which the expenditures are made.

(b) Notwithstanding the provisions of subsection (a), if the amount of the taxpayer's tax liability is less than $2,250 in the first year in which the credit is claimed under this section, an amount equal to the amount by which 1/4 of the credit allowable under this section exceeds such tax liability shall be refunded to the taxpayer and the amount by which such credit exceeds such tax liability less the amount of such refund may be carried over for the next three succeeding taxable years. If the amount of the taxpayer's tax liability is less than $2,250 in the second year in which the credit is claimed under this section, an amount equal to the amount by which 1/3 of the amount of the credit carried over from the first taxable year exceeds such tax liability shall be refunded to the taxpayer and the amount by which the amount of the credit carried over from the first taxable year exceeds such tax liability less the amount of such refund may be carried over for the next two succeeding taxable years. If the amount of the taxpayer's tax liability is less than $2,250 in the third year in which the credit is claimed under this section, an amount equal to the amount by which ½ of the amount carried over from the second taxable year exceeds such tax liability shall be refunded to the taxpayer and the amount by which the amount of the credit carried over from the second taxable year exceeds such tax liability less the amount of such refund may be carried over to the next succeeding taxable year. If the amount of the credit carried over from the third taxable year exceeds the taxpayer's income tax liability for such year, the amount thereof which exceeds such tax liability shall be refunded to the taxpayer.

(c) The provisions of this section are applicable to tax year 2013, and all tax years thereafter.

History: L. 2014, ch. 86, § 5; July 1.



79-32,177 Credit against tax for making certain property used in trade or business or held for production of income accessible to or usable in the employment of persons with a disability; amount; carryover to subsequent taxable years.

79-32,177. Credit against tax for making certain property used in trade or business or held for production of income accessible to or usable in the employment of persons with a disability; amount; carryover to subsequent taxable years. Any taxpayer who makes expenditures for the purpose of making all or any portion of an existing facility accessible to individuals with a disability, or who makes expenditures for the purpose of making all or any portion of a facility or of equipment usable for the employment of individuals with a disability, which facility or equipment is on real property located in this state and used in a trade or business or held for the production of income, shall be entitled to claim an income tax credit in an amount equal to 50% of such expenditures or, the amount of $10,000, whichever is less, against the income tax liability imposed against such taxpayer pursuant to article 32 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto. Such tax credit shall be deducted from the taxpayer's income tax liability for the taxable year in which the expenditures are made by the taxpayer. If the amount of such tax credit exceeds the taxpayer's income tax liability for such taxable year, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the fourth taxable year succeeding the taxable year in which the expenditures are made.

History: L. 1978, ch. 409, § 3; L. 1981, ch. 388, § 3; L. 1992, ch. 208, § 21; L. 1994, ch. 195, § 13; L. 2012, ch. 135, § 19; L. 2014, ch. 86, § 7; July 1.



79-32,178 Rules and regulations.

79-32,178. Rules and regulations. The secretary of revenue shall adopt such rules and regulations as may be deemed necessary to carry out the purposes of this act.

History: L. 1978, ch. 409, § 7; July 1.



79-32,179 Application of 79-1117, 79-1118, 79-32,117 and 79-32,175 to 79-32,178.

79-32,179. Application of 79-1117, 79-1118, 79-32,117 and 79-32,175 to 79-32,178. The provisions of this act shall apply to all taxable years commencing after December 31, 1977.

History: L. 1978, ch. 409, § 8; July 1.



79-32,180 Application of 79-32,175 to 79-32,177, inclusive.

79-32,180. Application of 79-32,175 to 79-32,177, inclusive. The provisions of this act shall be applicable to all taxable years commencing after December 31, 1980.

History: L. 1981, ch. 388, § 4; July 1.



79-32,181 Credit against tax for interest rate reduction for agricultural production loan by production credit association.

79-32,181. Credit against tax for interest rate reduction for agricultural production loan by production credit association. (a) On and after the effective date of this act and prior to July 1, 1990, any production credit association or agricultural credit association chartered by the farm credit administration under the federal farm credit act, as amended (12 U.S.C. 2001 et seq.), which extends or renews an agricultural production loan under the provisions of this act to an eligible agricultural borrower at an interest rate which is at least one whole percentage point less than the lowest rate at which the association is making agricultural production loans to agricultural loan customers with equivalent collateral, and any such association which reduces the rate of interest being charged on any outstanding agricultural production loan to an eligible agricultural borrower by at least one whole percentage point shall receive a credit against its income tax liability pursuant to article 32 of chapter 79 of the Kansas Statutes Annotated, for taxable years commencing after December 31, 1988, to the extent hereinafter provided. Such tax credit shall be allowed for such interest rate reductions by an association upon agricultural production loans having a total principal amount not exceeding 15% of the amount of such loans reflected in the association's report filed with the farm credit administration for calendar year 1985.

(b) For the purposes of this section, the term "eligible agricultural borrower" means any person, partnership or family farm corporation, as defined in K.S.A. 17-5903, and amendments thereto, located in the state of Kansas, having an agricultural production loan which has been classified as substandard or doubtful by any banking regulator, the farm credit administration or a district farm credit system institution which is subject to review by the farm credit administration.

(c) An interest rate reduction may be applied under the provisions of this section only when the eligible borrower can be reasonably expected to service the principal and interest of such person's loan.

(d) The total credit against tax liability shall be the amount by which the interest income to the association on and after the effective date of this act and prior to July 1, 1990, has been reduced on such loans because of such reductions in rates of interest, except that the credit allowed as a result of an interest rate reduction on any one agricultural production loan shall not exceed an amount equal to 3% per annum on the unpaid principal balance of the loan. The tax credit allowed for any taxable year shall not exceed 1/5 of the total tax credit of the association allowed under this act. Unused tax credit shall be carried forward as a credit to the association's tax liability in each subsequent taxable year and shall then be taken into account, subject to the limitation that the credit in any one taxable year may not exceed 1/5 of the total tax credit.

(e) Any taxpayer who qualified for and claimed credit under this section prior to its amendment by this act shall continue to be subject to this section as in effect at the time the taxpayer qualified for such credits for the entire period for which the credits were claimed.

History: L. 1986, ch. 367, § 2; L. 1989, ch. 292, § 2; April 18.



79-32,181a Credit against tax for interest rate reductions on certain agricultural production loans.

79-32,181a. Credit against tax for interest rate reductions on certain agricultural production loans. (a) On and after the effective date of this act and prior to July 1, 2004, any production credit association or agricultural credit association chartered by the farm credit administration under the federal farm credit act, as amended (12 U.S.C. § 2001 et seq.), which extends or renews an agricultural production loan under the provisions of this section to an eligible agricultural borrower at an interest rate which is at least one whole percentage point less than the lowest rate at which the association is making agricultural production loans to agricultural loan customers with equivalent collateral, and any such association which reduces the rate of interest being charged on any outstanding agricultural production loan to an eligible agricultural borrower by at least one whole percentage point shall receive a credit against its income tax liability pursuant to article 32 of chapter 79 of the Kansas Statutes Annotated, for taxable years commencing after December 31, 1999, to the extent hereinafter provided. Such tax credit shall be allowed for such interest rate reductions by an association upon agricultural production loans having a total principal amount not exceeding 15% of the amount of such loans reflected in the association's report filed with the farm credit administration for calendar year 1999.

(b) For the purposes of this section, the term "eligible agricultural borrower" means any person, limited agricultural partnership, limited liability agricultural company or family farm corporation, as defined in K.S.A. 17-5903, and amendments thereto, located in the state of Kansas, having an agricultural production loan which has been classified as substandard or doubtful: (1) By any banking regulator, the farm credit administration or a district farm credit system institution which is subject to review by the farm credit administration; or (2) by the designated loan committee of such association prior to examination for classification eligibility by the banking regulator, the farm credit administration or a district farm credit system institution which is subject to review by the farm credit administration.

(c) An interest rate reduction may be applied under the provisions of this section only when the eligible borrower can be reasonably expected to service the principal and interest of such person's loan.

(d) The total credit against tax liability shall be the amount by which the interest income to the association on and after the effective date of this act and prior to July 1, 2004, has been reduced on such loans because of such reductions in rates of interest, except that the credit allowed as a result of an interest rate reduction on any one agricultural production loan shall not exceed an amount equal to 3% per annum on the unpaid principal balance of the loan. The tax credit allowed for any taxable year shall not exceed 1/5 of the total tax credit of the association allowed under this section. Unused tax credit shall be carried forward as a credit to the association's tax liability in each subsequent taxable year and shall then be taken into account, subject to the limitation that the credit in any one taxable year may not exceed 1/5 of the total tax credit.

(e) Any taxpayer who qualified for and claimed credit under this section prior to its amendment by this section shall continue to be subject to this section as in effect at the time the taxpayer qualified for such credits for the entire period for which the credits were claimed.

History: L. 2000, ch. 101, § 11; Apr. 27.



79-32,182b Credit against tax for corporations for certain research and development activity expenditures.

79-32,182b. Credit against tax for corporations for certain research and development activity expenditures. (a) For all taxable years commencing after December 31, 2000, a credit shall be allowed against the tax imposed by the Kansas income tax act on the Kansas taxable income of a taxpayer for expenditures in research and development activities conducted within this state in an amount equal to 61/2% of the amount by which the amount expended for such activities in the taxable year of the taxpayer exceeds the taxpayer's average of the actual expenditures for such purposes made in such taxable year and the next preceding two taxable years.

(b) In any one taxable year, the amount of such credit allowable for deduction from the taxpayer's tax liability shall not exceed 25% of the total amount of such credit plus any applicable carry forward amount. The amount by which that portion of the credit allowed by subsections (a) and (b) to be claimed in any one taxable year exceeds the taxpayer's tax liability in such year may be carried forward until the total amount of the credit is used.

(c) As used in this section, the term "expenditures in research and development activities" means expenditures made for such purposes, other than expenditures of moneys made available to the taxpayer pursuant to federal or state law, which are treated as expenses allowable for deduction under the provisions of the federal internal revenue code of 1986, as amended, except that for taxable years commencing after December 31, 2013, expenditures in research and development activities shall not include any expenditures for the performance of any abortion, as defined in K.S.A. 65-6701, and amendments thereto.

(d) For tax year 2013 and all tax years thereafter, the income tax credit provided by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and shall be applied only against such taxpayer's corporate income tax liability.

History: L. 2001, ch. 130, § 1; L. 2012, ch. 135, § 20; L. 2013, ch. 119, § 19; July 1.



79-32,188 Severability of provisions of act.

79-32,188. Severability of provisions of act. If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1989, ch. 303, § 7; July 1.



79-32,189 Application of act.

79-32,189. Application of act. Except as otherwise more specifically provided, the provisions of this act shall be applicable to all taxable years commencing after December 31, 1988.

History: L. 1989, ch. 303, § 8; July 1.



79-32,190 Child day care assistance tax credit for corporations; amount.

79-32,190. Child day care assistance tax credit for corporations; amount. (a) Any taxpayer that pays for or provides child day care services, including the provision of the service of locating such services, to its employees or that provides facilities and necessary equipment for child day care services shall be allowed a credit against the privilege or income tax imposed by articles 11 and 32 of chapter 79 of the Kansas Statutes Annotated as follows:

(1) Thirty percent of the total amount expended in the state during the taxable year by a taxpayer for child day care services purchased to provide care for the dependent children of the taxpayer's employees or for the provision of the service of locating such services for such children;

(2) (A) in the taxable year in which a facility providing child day care services in the state for use primarily by the dependent children of the taxpayer's employees is established, 50% of the total amount expended during such year by a taxpayer in the establishment and operation of such facility;

(B) in the taxable years other than the taxable year to which paragraph (2)(A) applies, 30% of the amount equal to the total amount expended during the taxable year by a taxpayer for the operation of a facility described in paragraph (2)(A) less the amount of moneys received by the taxpayer for use of such facility for child day care services;

(3) (A) in the taxable year in which a facility providing child day care services in the state for use primarily by the dependent children of the taxpayers' employees is established in conjunction with one or more other taxpayers, 50% of the total amount expended during such year by a taxpayer in the establishment and operation of such facility;

(B) in the taxable years other than the taxable year to which paragraph (3)(A) applies, 30% of the amount equal to the total amount expended during the taxable year by a taxpayer for the operation of a facility described in paragraph (3)(A) less the amount of moneys received by the taxpayer for use of such facility for child day care services.

(b) No credit shall be allowed under this section unless the child day care facility or provider is licensed or registered pursuant to Kansas law.

(c) The credit allowed by paragraphs (1), (2)(B) and (3)(B) of subsection (a) shall not exceed $30,000 for any taxpayer during any taxable year. The credit allowed by paragraphs (2)(A) and (3)(A) of subsection (a) shall not exceed $45,000 for any taxpayer during any taxable year. The amount of the credit which exceeds the tax liability for a taxable year shall be refunded to the taxpayer. If the taxpayer is a corporation having an election in effect under subchapter S of the federal internal revenue code or a partnership, the credit provided by this section shall be claimed by the shareholders of such corporation or the partners of such partnership in the same manner as such shareholders or partners account for their proportionate shares of the income or loss of the corporation or partnership.

(d) The aggregate amount of credits claimed under this act for any fiscal year shall not exceed $3,000,000.

(e) For tax year 2013 and all tax years thereafter, the income tax credit provided by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and shall be applied only against such taxpayer's corporate income tax liability.

History: L. 1989, ch. 285, § 1; L. 1992, ch. 124, § 1; L. 2012, ch. 135, § 21;  Jan. 1, 2013.



79-32,191 Application of 79-32,190.

79-32,191. Application of 79-32,190. The provisions of this act shall apply to all taxable years commencing after December 31, 1991.

History: L. 1989, ch. 285, § 2; L. 1992, ch. 124, § 2; July 1.



79-32,192 Credit against tax for purchase costs of equipment used in manufacture of products from postconsumer waste; limitations.

79-32,192. Credit against tax for purchase costs of equipment used in manufacture of products from postconsumer waste; limitations. (a) There shall be allowed as a credit against the tax liability of a taxpayer imposed under the Kansas income tax act an amount equal to 20% of the costs incurred by the taxpayer for purchases of qualified equipment if the total capacity of qualified equipment owned by the taxpayer on the last day of the taxable year in which such credit is claimed exceeds the total capacity of qualified equipment owned by the taxpayer on the last day of the base year. Such credit shall be claimed in the taxable year in which at least 70% of the total production capacity of the qualified equipment is used by the taxpayer to manufacture products.  If the amount of such tax credit exceeds the taxpayer's income tax liability for such taxable year, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the seventh taxable year succeeding the taxable year in which the tax credit is claimed. In no event shall the aggregate of any such credit for a taxpayer exceed $100,000.

(b) If qualified equipment which is purchased by any taxpayer who has claimed the credit allowable pursuant to this section is disposed of or otherwise ceases to be qualified equipment within three years of the taxable year for which such credit is allowed, the taxpayer shall refund the amount of the tax credit which was deducted from income tax liability which exceeds the following amounts: (1) Within the first year, zero; (2) within the second year, an amount equal to 33% of the amount of the credit allowed; (3) within the third year, an amount equal to 67% of the amount of the credit allowed.  Any taxpayer who has refunded an amount pursuant to this subsection shall no longer be eligible to carry forward any amount of the credit which had not been used as of the date such refund is made.

(c) (1) The department of revenue shall prepare a report on the effectiveness of the tax credit allowed pursuant to the provisions of this section.  Such report shall include the following information based upon the most current information available at the time of preparation:

(A) The number of taxpayers who were allowed the tax credit and the aggregate dollar amount of tax credits allowed;

(B) the volume of postconsumer waste utilized by qualified equipment for which the tax credit was allowed which would have otherwise been disposed of as waste and the percentage that the volume of postconsumer waste constitutes of the total volume of materials utilized in the manufacture of products;

(C) the number of new employees resulting from the use of qualified equipment for which the tax credit was allowed;

(D) the amount of property tax revenues attributable to qualified equipment for which the tax credit was allowed; and

(E) the types and quantity of products produced from qualified equipment for which the tax credit was allowed.

(2) Any taxpayer who is allowed the credit pursuant to the provisions of this section shall make available, upon request of the department of revenue, such information as is necessary for the department to prepare the report required by this subsection.

(3) The report shall be submitted to the legislature no later than January 1, 1994.

(d) As used in this section, unless the context otherwise requires:

(1) "Base year" means the income tax year immediately preceding the income tax year for which the credit allowed pursuant to the provisions of this section is claimed.

(2) "Capacity" means the volume of postconsumer waste which qualified equipment is capable of processing or handling.

(3) "Collection" means:

(A) The acquisition of materials from businesses or the general public through purchase or donation, including the organization of systems for such acquisition;

(B) the preparation of materials for over-the-road transportation through cleaning, densification by shredding, baling, or any other method, or coalescence, including the organization of systems for such preparation; or

(C) the transportation of postconsumer waste between separate geographical locations.

(4) "Cost" means the amount of the purchase price or the amount of the annual lease payment.

(5) "Energy conversion" means the use of postconsumer waste for the transformation of materials into heat to be converted into steam, electrical power, or other forms of energy which results in a corresponding decrease in the use of coal, natural gas, or other naturally occurring fuel for such purposes.  Energy conversion includes, but is not limited to, methods by which gases generated by the decomposition of organic waste are captured in order to be sold in lieu of other energy-producing gas.  Energy conversion does not include any incineration of solid waste for the primary purpose of reducing the quantity of such solid waste.

(6) "Postconsumer waste" means only those products and materials generated by businesses or consumers which have served their intended end use or usefulness and either have been or would normally be disposed of as solid waste except for the fact that they are separated from solid waste for purposes of collection, recycling or reuse.  Postconsumer waste shall not include hazardous waste, as defined in K.S.A. 65-3430, and amendments thereto.

(7) "Product" means any material resulting from a manufacturing process and offered for sale to the private or public sector which is composed of at least 25% postconsumer waste, including energy conversion occurring in such manufacturing process, and which is used exclusively for any purpose other than as virgin material in a separate manufacturing process.  Product does not include any shredded material unless such shredded material is incorporated directly into the manufacturing process, is to be used for energy conversion, or is to be used as compost.

(8) "Purchase" means:

(A) Any transaction under which title to qualified equipment is transferred for consideration; or

(B) any lease contract for qualified equipment for a period of at least three years regardless of whether title to qualified equipment is transferred at the end of such period.

(9) (A) "Qualified equipment" means machinery or equipment located within Kansas which has at least an estimated three-year useful life and which at least 70% of the total production capacity thereof is used by the taxpayer to manufacture products within three years of the date of purchase.

(B) Qualified equipment shall not include any machinery or equipment which is used for the collection of postconsumer waste.

(e) The provisions of this section shall be applicable to all taxable years commencing after December 31, 1991, but prior to January 1, 1996.

History: L. 1992, ch. 316, § 13; July 1.



79-32,193 Military retired personnel income tax settlement; refund amount calculation; military retirees income tax refund fund established; transfers to and expenditures from fund, when.

79-32,193. Military retired personnel income tax settlement; refund amount calculation; military retirees income tax refund fund established; transfers to and expenditures from fund, when. (a) The secretary of revenue is hereby authorized and directed to promptly negotiate, approve and recommend judicial approval of a settlement agreement to resolve all tax refund claims pending in the Barker class action for the amounts set forth in subsection (d). As used in this section, "Barker class action" means the consolidated class action styled Keyton E. Barker, et al. v. State of Kansas, et al., Nos. 89-CV-666 and 89-CV-1100, filed in the district court of Shawnee county, Kansas. The settlement agreement shall include:

(1) Any stipulations, terms and conditions which may be necessary to effectuate the prompt and final disposition of the Barker class action;

(2) stipulations that the plaintiffs in the Barker class action shall dismiss, with prejudice, their pending motion for an award of attorney's fees under 42 U.S.C. § 1988, and that class counsel in the Barker class action may submit one or more applications with the district court of Shawnee county, Kansas, for an award of reasonable litigation costs and expenses, including reasonable attorney's fees; and

(3) provisions for joint administration under the supervision of the secretary of revenue and class counsel or their respective designees in accordance with methodologies for the calculation and payment of refund claims to eligible persons. The settlement agreement shall be submitted to the district court of Shawnee county, Kansas, no later than June 15, 1994, and such court shall have all necessary jurisdiction to fully implement the provisions of this act.

(b) Subject to the provisions of subsection (c), any person who paid Kansas individual income tax on or on account of federal military retirement benefits for any or all of the tax years from 1984 through 1991 shall be entitled to receive refund payments in an aggregate amount equal to that portion of the tax actually paid pursuant to the Kansas income tax act which is attributable to federal military retirement benefits, plus interest on the amount of overpayment at the rate of 5% per annum from the date of overpayment through December 31, 1991, in accordance with the terms of the settlement agreement referenced in subsection (a) and the provisions of this act. Refund payments of such aggregate amount shall be made in three equal annual installments. As used in this section, "federal military retirement benefits" shall include all benefits calculated and paid by the United States in accordance with applicable provisions of title 10 and 14 of the United States code as retired pay, retainer pay or survivor's benefits. Where any person otherwise entitled to receive a refund payment under this section is deceased, such refund shall be paid upon a claim duly made on behalf of the estate of the deceased or in the absence of any such claim upon a claim by or on behalf of a surviving spouse and if none upon the claim of any heir at law.

(c) There is hereby created a military retirees income tax refund fund in the state treasury which shall be administered by the secretary of revenue in accordance with this section and appropriation acts. No expenditures from the military retirees income tax refund fund shall be made until and unless the settlement agreement referenced in subsection (a) is approved by the district court of Shawnee county, Kansas, after eligible persons have been afforded reasonable notice and an opportunity to be heard.

(1) In the event of judicial approval, administration of the military retirees income tax refund fund shall be subject to the jurisdiction and supervisory control of the district court of Shawnee county, Kansas, until such time as all refund payments have been made to eligible persons in accordance with the terms of the settlement agreement. The payment of refunds as provided in the settlement agreement shall represent a final and complete settlement of all claims, including any appeal or administrative process perfected pursuant to law for the purpose of obtaining a refund of income tax imposed upon federal military retirement benefits, of all federal military retired personnel for taxable years 1984 through 1991 against the state of Kansas, its departments, agencies, officials, employees and agents regarding the taxation of federal military retirement benefits for the taxable years 1984 through 1991. No claim for refund submitted by a federal military retired individual or, if such individual is deceased, on behalf of the estate of the deceased or, in the absence of any such claim, upon a claim by or on behalf of a surviving spouse and, if none, upon the claim of any heir-at-law, after 18 months from the date of judicial approval of the settlement agreement shall be allowed if due diligence has been exercised in attempting to locate any such individual. For so long as the judicial process is active in regard to the settlement agreement described herein, all administrative appeals or related activity by the director of taxation or the state board of tax appeals concerning claims for refunds of income tax imposed upon federal military retirement benefits for taxable years 1984 through 1991 shall be held in abeyance. Upon final judicial approval of the settlement agreement, all such administrative appeals shall be deemed dismissed with prejudice to all parties.

(2) In the event that the settlement agreement does not receive judicial approval, no expenditures or refund payments shall be made pursuant to this section, and all pending administrative appeals or related activities shall proceed in accordance with applicable law.

(d) (1) The aggregate amount, including interest thereon as provided by subsection (b), equal to that portion of Kansas individual income tax actually paid by all individuals for any or all of the taxable years 1984 through 1991, pursuant to the Kansas income tax act which is attributable to federal military retirement benefits, as calculated and determined pursuant to subsection (b), shall be certified on or before December 15, 1994, by the secretary of revenue to the director of accounts and reports.

(2) On December 20, 1994, the director of accounts and reports shall transfer the amount equal to 1/3 of the amount certified pursuant to paragraph (1) from the state budget stabilization fund to the military retirees income tax refund fund. On April 29, 1995, the director of accounts and reports shall transfer the amount equal to 1/3 of the amount certified pursuant to paragraph (1) from the state general fund to the military retirees income tax refund fund. On June 30, 1995, the director of accounts and reports shall transfer the amount equal to 1/3 of the amount certified pursuant to paragraph (1) from the state general fund to the military retirees income tax refund fund.

(3) Expenditures from the military retirees income tax refund fund shall be made upon warrants of the director of accounts and reports pursuant to vouchers approved by the secretary of revenue or by the secretary's designee in accordance with the settlement agreement referenced in subsection (a) as approved by the district court of Shawnee county, Kansas.

(e) If any subparagraph, paragraph or subsection of this act shall be held invalid or unconstitutional, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional subparagraph, paragraph or subsection.

History: L. 1994, ch. 345, § 1; L. 1995, ch. 226, § 35; L. 2008, ch. 109, § 116; L. 2014, ch. 141, § 123; July 1.



79-32,194 Community services contribution income and privilege tax credit; citation of act.

79-32,194. Community services contribution income and privilege tax credit; citation of act. This act shall be known and may be cited as the "Kansas community services program act."

History: L. 1994, ch. 38, § 1; July 1.



79-32,195 Tax credits for community services contributions; definitions.

79-32,195. Tax credits for community services contributions; definitions. As used in this act, the following words and phrases shall have the meanings ascribed to them herein: (a) "Business firm" means any business entity authorized to do business in the state of Kansas which is subject to the state income tax imposed by the provisions of the Kansas income tax act, any individual subject to the state income tax imposed by the provisions of the Kansas income tax act, any national banking association, state bank, trust company or savings and loan association paying an annual tax on its net income pursuant to article 11 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, or any insurance company paying the premium tax and privilege fees imposed pursuant to K.S.A. 40-252, and amendments thereto;

(b) "Community services" means:

(1) The conduct of activities which meet a demonstrated community need and which are designed to achieve improved educational and social services for Kansas children and their families, and which are coordinated with communities including, but not limited to, social and human services organizations that address the causes of poverty through programs and services that assist low income persons in the areas of employment, food, housing, emergency assistance and health care;

(2) crime prevention;

(3) health care services; and

(4) youth apprenticeship and technical training.

(c) "Crime prevention" means any nongovernmental activity which aids in the prevention of crime.

(d) "Youth apprenticeship and technical training" means conduct of activities which are designed to improve the access to and quality of apprenticeship and technical training which support an emphasis on rural construction projects as well as the necessary equipment, facilities and supportive mentorship for youth apprenticeships and technical training.

(e) "Community service organization" means any organization performing community services in Kansas and which:

(1) Has obtained a ruling from the internal revenue service of the United States department of the treasury that such organization is exempt from income taxation under the provisions of section 501(c)(3) of the federal internal revenue code; or

(2) is incorporated in the state of Kansas or another state as a nonstock, nonprofit corporation; or

(3) has been designated as a community development corporation by the United States government under the provisions of title VII of the economic opportunity act of 1964; or

(4) is chartered by the United States congress.

(f) "Contributions" shall mean and include the donation of cash, services or property other than used clothing in an amount or value of $250 or more. Stocks and bonds contributed shall be valued at the stock market price on the date of transfer. Services contributed shall be valued at the standard billing rate for not-for-profit clients. Personal property items contributed shall be valued at the lesser of its fair market value or cost to the donor and may be inclusive of costs incurred in making the contribution, but shall not include sales tax. Contributions of real estate are allowable for credit only when title thereto is in fee simple absolute and is clear of any encumbrances. The amount of credit allowable shall be based upon the lesser of two current independent appraisals conducted by state licensed appraisers.

(g) "Health care services" shall include, but not be limited to, the following: Services provided by local health departments, city, county or district hospitals, city or county nursing homes, or other residential institutions, preventive health care services offered by a community service organization including immunizations, prenatal care, the postponement of entry into nursing homes by home health care services, and community based services for persons with a disability, mental health services, indigent health care, physician or health care worker recruitment, health education, emergency medical services, services provided by rural health clinics, integration of health care services, home health services and services provided by rural health networks, except that for taxable years commencing after December 31, 2013, health care services shall not include any service involving the performance of any abortion, as defined in K.S.A. 65-6701, and amendments thereto.

(h) "Rural community" means any city having a population of fewer than 15,000 located in a county that is not part of a standard metropolitan statistical area as defined by the United States department of commerce or its successor agency. However, any such city located in a county defined as a standard metropolitan statistical area shall be deemed a rural community if a substantial number of persons in such county derive their income from agriculture and, in any county where there is only one city within the county which has a population of more than 15,000 and which classifies as a standard metropolitan statistical area, all other cities in that county having a population of less than 15,000 shall be deemed a rural community.

History: L. 1994, ch. 38, § 2; L. 1998, ch. 136, § 7; L. 1999, ch. 154, § 7; L. 2001, ch. 176, § 10; L. 2013, ch. 119, § 20; L. 2014, ch. 81, § 8; July 1.



79-32,196 Same; eligibility criteria for credit; limited retroactivity.

79-32,196. Same; eligibility criteria for credit; limited retroactivity. For taxable years commencing after December 31, 1997, any business firm which contributes to a community service organization or governmental entity which engages in the activities of providing community services, shall be allowed a credit, as provided in K.S.A. 79-32,197, against the tax imposed by the Kansas income tax act, the tax on net income of national banking associations, state banks, trust companies or savings and loan associations imposed under article 11 of chapter 79 of the Kansas Statutes Annotated, or the premium tax or privilege fees imposed pursuant to K.S.A. 40-252, and amendments thereto, if the proposal of the provider of community services is approved pursuant to K.S.A. 79-32,198.  Any business firm which makes such a contribution after the effective date of this act and prior to July 1, 1998, shall be allowed a credit in accordance with this act, as if the contribution had been made in calendar year 1997, for the firm's tax liability for taxable years commencing after December 31, 1996.  Notwithstanding any other provisions of this section, no business firm shall claim more than one credit for the same contribution.

History: L. 1994, ch. 38, § 3; L. 1998, ch. 136, § 8; Apr. 30.



79-32,197 Same; amount of credit, carryover.

79-32,197. Same; amount of credit, carryover. The amount of credit allowed pursuant to K.S.A. 79-32,196, and amendments thereto, shall not exceed 50% of the total amount contributed during the taxable year by the business firm to a community service organization or governmental entity for programs approved pursuant to K.S.A. 79-32,198, and amendments thereto. The amount of credit allowed pursuant to K.S.A. 79-32,196, and amendments thereto, shall not exceed 70% of the total amount contributed during the taxable year by the business firm in a rural community to a community service organization or governmental entity located therein for programs approved pursuant to K.S.A. 79-32,198, and amendments thereto. If the amount of the credit allowed by K.S.A. 79-32,196, and amendments thereto, exceeds the taxpayer's income tax liability imposed under the Kansas income tax act, such excess amount shall be refunded to the taxpayer. In no event shall the total amount of credits allowed under this section exceed $4,130,000 for any one fiscal year.

History: L. 1994, ch. 38, § 4; L. 1999, ch. 154, § 9; L. 2001, ch. 176, § 11; July 1.



79-32,197a Same; assignability of credits.

79-32,197a. Same; assignability of credits. Any business firm or business entity not subject to Kansas income, privilege or premiums tax, hereinafter designated the assignor, may sell, assign, convey or otherwise transfer tax credits allowed and earned pursuant to K.S.A. 79-32,196, and amendments thereto, for an amount not less than 50% of the value of any such credit. Such credits shall be deemed to be allowed and earned by any such business entity which is only disqualified therefrom by reason of not being subject to such Kansas taxes. The business firm acquiring earned credits, hereinafter designated the assignee, may use the amount of the acquired credits to offset up to 100% of its income, privilege or premiums tax liability for the taxable year in which such acquisition was made. Only the full credit amount for any one contribution may be transferred and such credit may be transferred one time. Unused credit amounts claimed by the assignee may be carried forward for up to five years, except that all such amounts shall be claimed within 10 years following the tax year in which the contribution was made. The assignor shall enter into a written agreement with the assignee establishing the terms and conditions of the agreement and shall perfect such transfer by notifying the director of community development of the department of commerce in writing within 30 calendar days following the effective date of the transfer and shall provide any information as may be required by the director of community development of the department of commerce to administer and carry out the provisions of this section. The amount received by the assignor of such tax credit shall be taxable as income of the assignor, and the excess of the value of such credit over the amount paid by the assignee for such credit shall be taxable as income of the assignee.

History: L. 1999, ch. 154, § 8; L. 2001, ch. 176, § 12; L. 2003, ch. 154, § 96; July 1.



79-32,198 Same; duties of director of community development of department of commerce; rules and regulations.

79-32,198. Same; duties of director of community development of department of commerce; rules and regulations. The director of community development of the department of commerce shall annually review and approve or disapprove the proposal of the provider of community services, except that, no proposal for crime prevention shall be approved without the endorsement of the agency of local government within the area in which crime prevention is to be provided. The proposal shall set forth the program to be conducted, why the program is needed, the estimated amount to be invested in the program and the plans for implementing the program. The director is hereby authorized to promulgate rules and regulations for establishing criteria for evaluating such proposals by the provider of community services for approval or disapproval and for establishing priorities for approval or disapproval of such proposals by the provider of community services with the assistance and approval of the secretary of the department of revenue.

History: L. 1994, ch. 38, § 5; L. 2003, ch. 154, § 97; July 1.



79-32,199 Application of 79-32,194 through 79-32,198.

79-32,199. Application of 79-32,194 through 79-32,198. The provisions of this act shall be applicable to all taxable years beginning after December 31, 1993.

History: L. 1994, ch. 38, § 9; July 1.



79-32,199a Application of 79-32,195, 79-32,197 and 79-32,197a.

79-32,199a. Application of 79-32,195, 79-32,197 and 79-32,197a. The provisions of K.S.A. 2015 Supp. 79-32,195, 79-32,197 and 79-32,197a shall be applicable to all taxable years commencing after December 31, 1998.

History: L. 1999, ch. 154, § 10; May 27.



79-32,199b Application of 79-32,195, 79-32,197 and 79-32,197a.

79-32,199b. Application of 79-32,195, 79-32,197 and 79-32,197a. The provisions of K.S.A. 2015 Supp. 79-32,195, 79-32,197 and 79-32,197a shall be applicable to all taxable years commencing after December 31, 2000.

History: L. 2001, ch. 176, § 13; July 1.



79-32,200 Kansas income tax credit for corporations for financial support to persons otherwise eligible and to families with dependent children; conditions and limitations.

79-32,200. Kansas income tax credit for corporations for financial support to persons otherwise eligible and to families with dependent children; conditions and limitations. (a) There shall be allowed as a credit against the tax liability imposed under the Kansas income tax act of a person who has entered into an agreement with the secretary for children and families under K.S.A. 39-7,132, and amendments thereto, an amount equal to 70% of the amount of financial assistance paid by such person under K.S.A. 39-7,132, and amendments thereto, as certified by the secretary for children and families, of not to exceed the amount of financial assistance which would have been paid under the aid to families with dependent children program from state matching contributions, as certified by the secretary for children and families, if such person had not agreed to assume some financial support.

(b) An individual may not claim a tax credit under this section if a credit for child care and dependent care expenses was claimed on either the state or federal tax return, or if the individual receives payment for care of the person provided financial assistance.

(c) The credit allowed by this section shall not exceed the amount of tax imposed under the Kansas income tax act reduced by the sum of any other credits allowable pursuant to law.

(d) The provisions of this section shall be applicable to all taxable years commencing after December 31, 1993.

(e) For tax year 2014 and all tax years thereafter, the income tax credit provided by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and shall be applied only against such taxpayer's corporate income tax liability.

History: L. 1994, ch. 265, § 3; L. 2012, ch. 135, § 22; L. 2014, ch. 115, § 434; July 1.



79-32,201 Kansas income tax credit for corporations for alternative-fueled motor vehicle property expenditures.

79-32,201. Kansas income tax credit for corporations for alternative-fueled motor vehicle property expenditures. (a) Any taxpayer who makes expenditures for a qualified alternative-fueled motor vehicle or alternative-fuel fueling station shall be allowed a credit against the income tax imposed by article 32 of chapter 79 of the Kansas Statutes Annotated, as follows:

(1) For any qualified alternative-fueled motor vehicle placed in service on or after January 1, 1996, and before January 1, 2005, an amount equal to 50% of the incremental cost or conversion cost for each qualified alternative-fueled motor vehicle but not to exceed $3,000 for each such motor vehicle with a gross vehicle weight of less than 10,000 lbs.; $5,000 for a heavy duty motor vehicle with a gross vehicle weight of greater than 10,000 lbs. but less than 26,000 lbs.; and $50,000 for motor vehicles having a gross vehicle weight of greater than 26,000 lbs.;

(2) for any qualified alternative-fueled motor vehicle placed in service on or after January 1, 2005, an amount equal to 40% of the incremental cost or conversion cost for each qualified alternative-fueled motor vehicle, but not to exceed $2,400 for each such motor vehicle with a gross vehicle weight of less than 10,000 lbs.; $4,000 for a heavy duty motor vehicle with a gross vehicle weight of greater than 10,000 lbs. but less than 26,000 lbs.; and $40,000 for motor vehicles having a gross vehicle weight of greater than 26,000 lbs.;

(3) for any qualified alternative-fuel fueling station placed in service on or after January 1, 1996, and before January 1, 2005, an amount equal to 50% of the total amount expended for each qualified alternative-fuel fueling station but not to exceed $200,000 for each fueling station;

(4) for any qualified alternative-fuel fueling station placed in service on or after January 1, 2005, and before January 1, 2009, an amount equal to 40% of the total amount expended for each qualified alternative-fuel fueling station, but not to exceed $160,000 for each fueling station;

(5) for any qualified alternative-fuel fueling station placed in service on or after January 1, 2009, an amount equal to 40% of the total amount expended for each qualified alternative-fuel fueling station, but not to exceed $100,000 for each fueling station.

(b) If no credit has been claimed pursuant to subsection (a), a credit in an amount not exceeding the lesser of 5% of the cost of the vehicle or $750 shall be allowed to a taxpayer who purchases a motor vehicle equipped by the vehicle manufacturer with an alternative fuel system and who is unable or elects not to determine the exact basis attributable to such property. The credit under this subsection shall be allowed only to the first individual to take title to such motor vehicle, other than for resale. The credit under this subsection for motor vehicles which are capable of operating on a blend of 85% ethanol and 15% gasoline shall be allowed for taxable years commencing after December 31, 1999, only if the individual claiming the credit furnishes evidence of the purchase, during the period of time beginning with the date of purchase of such vehicle and ending on December 31 of the next succeeding calendar year, of 500 gallons of such ethanol and gasoline blend as may be required or is satisfactory to the secretary of revenue.

(c) The tax credit under subsection (a)(1) through (a)(4) or (b) shall be deducted from the taxpayer's income tax liability for the taxable year in which the expenditures are made by the taxpayer. If the amount of the tax credit exceeds the taxpayer's income tax liability for the taxable year, the amount which exceeds the tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the third taxable year succeeding the taxable year in which the expenditures are made.

(d) The tax credit under subsection (a)(5) shall be deducted from the taxpayer's income tax liability for the taxable year in which the expenditures are made by the taxpayer. If the amount of the tax credit exceeds the taxpayer's income tax liability for the taxable year, the amount which exceeds the tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the fourth taxable year in which the expenditures are made.

(e) As used in this section:

(1) "Alternative fuel" means a combustible liquid derived from grain starch, oil seed, animal fat or other biomass; or produced from biogas source, including any nonfossilized, decaying, organic matter.

(2) "Qualified alternative-fueled motor vehicle" means a motor vehicle that operates on an alternative fuel, meets or exceeds the clean fuel vehicle standards in the federal clean air act amendments of 1990, Title II and meets one of the following categories:

(A) Bi-fuel motor vehicle: A motor vehicle with two separate fuel systems designed to run on either an alternative fuel or conventional fuel, using only one fuel at a time;

(B) dedicated motor vehicle: A motor vehicle with an engine designed to operate on a single alternative fuel only; or

(C) flexible fuel motor vehicle: A motor vehicle that may operate on a blend of an alternative fuel with a conventional fuel, such as E-85 (85% ethanol and 15% gasoline) or M-85 (85% methanol and 15% gasoline), as long as such motor vehicle is capable of operating on at least an 85% alternative fuel blend.

(3) "Qualified alternative-fuel fueling station" means the property which is directly related to the delivery of alternative fuel into the fuel tank of a motor vehicle propelled by such fuel, including the compression equipment, storage vessels and dispensers for such fuel at the point where such fuel is delivered but only if such property is primarily used to deliver such fuel for use in a qualified alternative-fueled motor vehicle.

(4) "Incremental cost" means the cost that results from subtracting the manufacturer's list price of the motor vehicle operating on conventional gasoline or diesel fuel from the manufacturer's list price of the same model motor vehicle designed to operate on an alternative fuel.

(5) "Conversion cost" means the cost that results from modifying a motor vehicle which is propelled by gasoline or diesel to be propelled by an alternative fuel.

(6) "Taxpayer" means any person who owns and operates a qualified alternative-fueled vehicle licensed in the state of Kansas or who makes an expenditure for a qualified alternative-fuel fueling station.

(7) "Person" means every natural person, association, partnership, limited liability company, limited partnership or corporation.

(f) Except as otherwise more specifically provided, the provisions of this section shall apply to all taxable years commencing after December 31, 1995.

(g) For tax year 2013 and all tax years thereafter, the income tax credit provided by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and shall be applied only against such taxpayer's corporate income tax liability.

History: L. 1995, ch. 262, § 6; L. 1999, ch. 154, § 5; L. 2001, ch. 176, § 14; L. 2007, ch. 180, § 14; L. 2012, ch. 135, § 23;  Jan. 1, 2013.



79-32,202a Tax credit for adoption expenses.

79-32,202a. Tax credit for adoption expenses. (a) Commencing in tax year 2014, and all tax years thereafter, and in addition to the credit provided in subsection (b), there shall be allowed as a credit against the tax liability of a resident individual imposed under the Kansas income tax act an amount equal to: (1) 25% of the amount of the credit allowed against such taxpayer's federal income tax liability pursuant to section 23 of the federal internal revenue code determined without regard to subsection (c) of such section; (2) in addition to subsection (a)(1), 25% of the amount of such federal income tax credit, if the child adopted by the taxpayer was a resident of Kansas prior to such lawful adoption; and (3) in addition to subsections (a)(1) and (a)(2), 25% of the amount of such federal income tax credit, if the child adopted by the taxpayer is a child with special needs, as defined in section 23 of the federal internal revenue code, and the child was a resident of Kansas prior to such lawful adoption, for the taxable year in which such credit was claimed against the taxpayer's federal income tax liability.

(b) Commencing in tax year 2014, and all tax years thereafter, there shall be allowed as a credit against the tax liability of a resident individual imposed under the Kansas income tax act an amount equal to $1,500 for the taxable year in which occurs the lawful adoption of a child in the custody of the secretary for children and families or a child with special needs, whether or not such individual is reimbursed for all or part of qualified adoption expenses or has received a public or private grant therefor. As used in this subsection, terms and phrases shall have the meanings ascribed thereto by the provisions of section 23 of the federal internal revenue code.

(c) The credit allowed by subsections (a) and (b) shall not exceed the amount of the tax imposed by K.S.A. 79-32,110, and amendments thereto, reduced by the sum of any other credits allowable pursuant to law. If the amount of such tax credit exceeds the taxpayer's income tax liability for such taxable year, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the tax credits has been deducted from tax liability.

History: L. 2014, ch. 86, § 4; July 1.



79-32,203 Tax credits for expenditures related to nongame and endangered species.

79-32,203. Tax credits for expenditures related to nongame and endangered species. (a) There shall be allowed two types of credits against the tax liability of a taxpayer imposed under the Kansas income tax act related to real property that is both:

(1) Designated by the secretary of wildlife, parks and tourism pursuant to the nongame and endangered species conservation act as critical habitat for a threatened or endangered species or certified by the secretary of wildlife, parks and tourism as land known to support populations of species in need of conservation; and

(2) included in management activities as part of a recovery plan, or an agreement identified in subsection (b) of K.S.A. 32-962, and amendments thereto, as approved by the secretary of wildlife, parks and tourism for a species listed as threatened, endangered or in need of conservation pursuant to the nongame and endangered species conservation act.

(b) There shall be allowed as an annual credit against the tax liability of a taxpayer imposed an amount equal to the total amount paid by the taxpayer during the taxable year for ad valorem taxes and assessments that are imposed by the state or by any political or taxing subdivision of the state or related to real property described in subsection (a) for each year that the management activities specified in the recovery plan or agreement described in subsection (a)(2) remain in effect and apply to such real property. The credit allowed by this subsection shall not exceed the amount of tax imposed under the Kansas income tax act reduced by the sum of any other credits allowable pursuant to law.

(c) There shall be allowed as a credit against the tax liability of a taxpayer imposed under the Kansas income tax act an amount equal to costs incurred by the taxpayer for habitat management or construction and maintenance of improvements on real property described in subsection (a). Such costs shall be for management or improvements in accordance with management activities as a part of a recovery plan or conservation agreement identified in subsection (b) of K.S.A. 32-962, and amendments thereto, as approved by the secretary of wildlife, parks and tourism, for a species listed as threatened, endangered or in need of conservation pursuant to the nongame and endangered species conservation act. The tax credit allowed by this subsection shall be deducted from the taxpayer's income tax liability for the taxable year in which the expenditures are made by the taxpayer. If the amount of such tax credit exceeds the taxpayer's income tax liability for such taxable year, the taxpayer may elect, at the time of filing the initial return upon which the credit is claimed, to: (1) Carry over the amount thereof that exceeds such tax liability for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability; or (2) receive reimbursement of the amount thereof that exceeds such tax liability, to be paid from amounts appropriated to the secretary of revenue for that purpose upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or a person or persons designated by the secretary.

(d) The provisions of this section shall be applicable to all taxable years commencing after December 31, 1997, but before January 1, 2003.

History: L. 1997, ch. 113, § 6; L. 2012, ch. 47, § 129; July 1.



79-32,204 Kansas income tax credit for corporations for required improvements to qualified swine facility.

79-32,204. Kansas income tax credit for corporations for required improvements to qualified swine facility. (a) As used in this section:

(1) Terms have the meanings provided by K.S.A. 65-1,178, and amendments thereto;

(2) "qualified swine facility" means a swine facility that: (A) Is owned and operated by a sole proprietorship or partnership or by a family farm corporation, authorized farm corporation, limited liability agricultural company, family farm limited liability agricultural company, limited agricultural partnership, family trust, authorized trust or testamentary trust, as defined by K.S.A. 17-5903, and amendments thereto; and (B) is utilizing its swine waste management system on January 1, 1998; and

(3) "required improvements to a qualified swine facility" means capital improvements that the secretary of health and environment certifies to the director of taxation: (A) Are required for a qualified swine facility to comply with the standards and requirements established pursuant to K.S.A. 65-1,178 through 65-1,198, and amendments thereto, or pursuant to the amendments made by this act to K.S.A. 65-171d, and amendments thereto; and (B) are not required because of expansion for which a permit has not been issued or applied for before the effective date of this act.

(b) There shall be allowed as a credit against the tax liability of a taxpayer imposed under the Kansas income tax act an amount equal to not more than 50% of the costs incurred by the taxpayer for required improvements to a qualified swine facility. The tax credit allowed by this subsection shall be deducted from the taxpayer's income tax liability for the taxable year in which the expenditures are made by the taxpayer. If the amount of such tax credit exceeds the taxpayer's income tax liability for such taxable year, the taxpayer may carry over the amount thereof that exceeds such tax liability for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the fourth taxable year succeeding the year in which the costs are incurred.

(c) The provisions of this section shall be applicable to all taxable years commencing after December 31, 1997.

(d)  For tax year 2013 and all tax years thereafter, the income tax credit provided by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and shall be applied only against such taxpayer's corporate income tax liability.

History: L. 1998, ch. 143, § 28; L. 2012, ch. 135, § 24; Jan. 1, 2013.



79-32,205 Earned income tax credit.

79-32,205. Earned income tax credit. (a) There shall be allowed as a credit against the tax liability of a resident individual imposed under the Kansas income tax act an amount equal to 18% for tax years 2010 through 2012, and an amount equal to 17% for tax year 2013, and all tax years thereafter, of the amount of the earned income credit allowed against such taxpayer's federal income tax liability pursuant to section 32 of the federal internal revenue code for the taxable year in which such credit was claimed against the taxpayer's federal income tax liability.

(b) If the amount of the credit allowed by subsection (a) exceeds the taxpayer's income tax liability imposed under the Kansas income tax act, such excess amount shall be refunded to the taxpayer.

History: L. 1998, ch. 130, § 22; L. 2002, ch. 185, § 38; L. 2007, ch. 154, § 4; L. 2010, ch. 160, § 10; July 1.



79-32,206 Credit for property tax paid on commercial and industrial machinery and equipment.

79-32,206. Credit for property tax paid on commercial and industrial machinery and equipment. For all taxable years commencing after December 31, 2001, and before January 1, 2012, there shall be allowed as a credit against the tax liability of a taxpayer imposed under the Kansas income tax act, the premiums tax upon insurance companies imposed pursuant to K.S.A. 40-252, and amendments thereto, and the privilege tax as measured by net income of financial institutions imposed pursuant to article 11 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, an amount equal to 15% of the property tax levied for property tax years 2002, 2003 and 2004, 20% of the property tax levied for property tax years 2005 and 2006, and 25% of the property tax levied for property tax year 2007, and all such years thereafter, actually and timely paid during an income or privilege taxable year upon commercial and industrial machinery and equipment classified for property taxation purposes pursuant to section 1 of article 11 of the Kansas constitution in subclass (5) or (6) of class 2, machinery and equipment classified for such purposes in subclass (2) of class 2. For all taxable years commencing after December 31, 2004, and before January 1, 2012, there shall be allowed as a credit against the tax liability of a taxpayer imposed under the Kansas income tax act an amount equal to 20% of the property tax levied for property tax years 2005 and 2006, and 25% of the property tax levied for property tax year 2007 and all such years thereafter, actually and timely paid during an income taxable year upon railroad machinery and equipment classified for property tax purposes pursuant to section 1 of article 11 of the Kansas constitution in subclass (3) of class 2. If the amount of such tax credit exceeds the taxpayer's income tax liability for the taxable year, the amount thereof which exceeds such tax liability shall be refunded to the taxpayer. If the taxpayer is a corporation having an election in effect under subchapter S of the federal internal revenue code, a partnership or a limited liability company, the credit provided by this section shall be claimed by the shareholders of such corporation, the partners of such partnership or the members of such limited liability company in the same manner as such shareholders, partners or members account for their proportionate shares of the income or loss of the corporation, partnership or limited liability company. The secretary of revenue shall adopt rules and regulations regarding the filing of documents that support the amount of credit claimed pursuant to this section.

History: L. 1998, ch. 130, § 23; L. 2002, ch. 185, § 11; L. 2003, ch. 147, § 30; L. 2004, ch. 171, § 6; L. 2011, ch. 116, § 11; July 1.



79-32,207 Kansas income tax credit for corporations for plugging abandoned oil or gas well.

79-32,207. Kansas income tax credit for corporations for plugging abandoned oil or gas well. (a) As used in this section, "abandoned oil or gas well" means an abandoned well, as defined by K.S.A. 55-191, and amendments thereto:

(1) The drilling of which was commenced before January 1, 1970; and

(2) which is located on land owned by the taxpayer claiming the tax credit allowed by this section.

(b) For any taxable year commencing after December 31, 2000, a credit shall be allowed against the tax imposed by the Kansas income tax act on the Kansas taxable income of a taxpayer for expenditures made for the purpose of plugging any abandoned oil or gas well in accordance with rules and regulations of the state corporation commission applicable thereto, in an amount equal to 50% of such expenditures made in the taxable year.

(c) If the amount of the tax credit allowed by this section exceeds the taxpayer's income tax liability for such taxable year, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability.

(d) The total amount of credits allowed taxpayers pursuant to this section, including the amount of credits carried over under subsection (c), shall not exceed $250,000 for any one fiscal year.

(e) The secretary of revenue shall adopt such rules and regulations as necessary to carry out the purposes of this section.

(f) For tax year 2013 and all tax years thereafter, the income tax credit provided by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and shall be applied only against such taxpayer's corporate income tax liability.

History: L. 1998, ch. 122, § 6; L. 2001, ch. 176, § 9; L. 2012, ch. 135, § 25;  Jan. 1, 2013.



79-32,209 Federal innocent spouse rule conformity.

79-32,209. Federal innocent spouse rule conformity. In all cases where husband and wife file a joint Kansas income tax return and one spouse is relieved of liability under section 6013(e) or section 6015 of the federal internal revenue code, or would have otherwise been relieved of liability under either such section had there been a liability, such spouse shall be relieved of liability for tax, including interest and penalties, imposed under the Kansas income tax act for such taxable year.

History: L. 2000, ch. 184, § 6; July 1.



79-32,210 Kansas income tax credit for property tax paid by telecommunication companies which are corporations.

79-32,210. Kansas income tax credit for property tax paid by telecommunication companies which are corporations. (a) For all taxable years commencing after December 31, 2000, and with respect to property initially acquired and first placed into service in this state on and after January 1, 2001, there shall be allowed as a credit against the tax liability imposed by the Kansas income tax act of a telecommunications company, as defined in K.S.A. 79-3271, and amendments thereto, an amount equal to the difference between the property tax levied for property tax year 2001, and all such years thereafter, and actually and timely paid during the appropriate income taxable year upon property assessed at the 33% assessment rate and the property tax which would be levied and paid on such property if assessed at a 25% assessment rate.

(b) If the amount of the tax credit determined under subsection (a) exceeds the tax liability for the telecommunications company for any taxable year, the amount thereof which exceeds such tax liability shall be refunded to the telecommunications company. If the telecommunications company is a corporation having an election in effect under subchapter S of the federal internal revenue code, a partnership or a limited liability company, the credit provided by this section shall be claimed by the shareholders of such corporation, the partners of such partnership or the members of such limited liability company in the same manner as such shareholders, partners or members account for their proportionate shares of income or loss of the corporation, partnership or limited liability company.

(c) As used in this section, the term "acquired" shall not include the transfer of property pursuant to an exchange for stock securities, or the transfer of assets of one business entity to another due to a merger or other consolidation.

(d) For tax year 2013 and all tax years thereafter, the income tax credit provided by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and shall be applied only against such taxpayer's corporate income tax liability.

History: L. 2000, ch. 184, § 30; L. 2012, ch. 135, § 26;  Jan. 1, 2013.



79-32,211 Credit against tax for certain historic structure rehabilitation expenditures; limitations; definitions; sale or assignment.

79-32,211. Credit against tax for certain historic structure rehabilitation expenditures; limitations; definitions; sale or assignment. (a) For all taxable years commencing after December 31, 2006, there shall be allowed a tax credit against the income, privilege or premium tax liability imposed upon a taxpayer pursuant to the Kansas income tax act, the privilege tax imposed upon any national banking association, state bank, trust company or savings and loan association pursuant to article 11 of chapter 79 of the Kansas Statutes Annotated, or the premiums tax and privilege fees imposed upon an insurance company pursuant to K.S.A. 40-252, and amendments thereto, in an amount equal to 25% of qualified expenditures incurred in the restoration and preservation of a qualified historic structure pursuant to a qualified rehabilitation plan by a qualified taxpayer if the total amount of such expenditures equal $5,000 or more; or in an amount equal to 30% of qualified expenditures incurred in the restoration and preservation of a qualified historic structure which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code and which is not income producing pursuant to a qualified rehabilitation plan by a qualified taxpayer if the total amount of such expenditures equals $5,000 or more. In no event shall the total amount of credits allowed under this section exceed $3,750,000 for fiscal year 2010. If the amount of such tax credit exceeds the qualified taxpayer's income, privilege or premium tax liability for the year in which the qualified rehabilitation plan was placed in service, as defined by section 47(b)(1) of the federal internal revenue code and federal regulation section 1.48-12(f)(2), such excess amount may be carried over for deduction from such taxpayer's income, privilege or premium tax liability in the next succeeding year or years until the total amount of the credit has been deducted from tax liability, except that no such credit shall be carried over for deduction after the 10th taxable year succeeding the taxable year in which the qualified rehabilitation plan was placed in service.

(b) As used in this section, unless the context clearly indicates otherwise:

(1) "Qualified expenditures" means the costs and expenses incurred by a qualified taxpayer in the restoration and preservation of a qualified historic structure pursuant to a qualified rehabilitation plan which are defined as a qualified rehabilitation expenditure by section 47(c)(2) of the federal internal revenue code;

(2) "qualified historic structure" means any building, whether or not income producing, which is defined as a certified historic structure by section 47(c)(3) of the federal internal revenue code, is individually listed on the register of Kansas historic places, or is located and contributes to a district listed on the register of Kansas historic places;

(3) "qualified rehabilitation plan" means a project which is approved by the cultural resources division of the state historical society, or by a local government certified by the division to so approve, as being consistent with the standards for rehabilitation and guidelines for rehabilitation of historic buildings as adopted by the federal secretary of interior and in effect on the effective date of this act. The society shall adopt rules and regulations providing application and approval procedures necessary to effectively and efficiently provide compliance with this act, and may collect fees in order to defray its approval costs in accordance with rules and regulations adopted therefor; and

(4) "qualified taxpayer" means the owner of the qualified historic structure or any other person who may qualify for the federal rehabilitation credit allowed by section 47 of the federal internal revenue code.

If the taxpayer is a corporation having an election in effect under subchapter S of the federal internal revenue code, a partnership or a limited liability company, the credit provided by this section shall be claimed by the shareholders of such corporation, the partners of such partnership or the members of such limited liability company in the same manner as such shareholders, partners or members account for their proportionate shares of the income or loss of the corporation, partnership or limited liability company, or as the corporation, partnership or limited liability company mutually agree as provided in the bylaws or other executed agreement. Credits granted to a partnership, a limited liability company taxed as a partnership or other multiple owners of property shall be passed through to the partners, members or owners respectively pro rata or pursuant to an executed agreement among the partners, members or owners documenting any alternate distribution method.

(c) Any person, hereinafter designated the assignor, may sell, assign, convey or otherwise transfer tax credits allowed and earned pursuant to subsection (a). The taxpayer acquiring credits, hereinafter designated the assignee, may use the amount of the acquired credits to offset up to 100% of its income, privilege or premiums tax liability for either the taxable year in which the qualified rehabilitation plan was first placed into service or the taxable year in which such acquisition was made. Unused credit amounts claimed by the assignee may be carried forward for up to five years, except that all such amounts shall be claimed within 10 years following the tax year in which the qualified rehabilitation plan was first placed into service. The assignor shall enter into a written agreement with the assignee establishing the terms and conditions of the agreement and shall perfect such transfer by notifying the cultural resources division of the state historical society in writing within 90 calendar days following the effective date of the transfer and shall provide any information as may be required by such division to administer and carry out the provisions of this section. The amount received by the assignor of such tax credit shall be taxable as income of the assignor, and the excess of the value of such credit over the amount paid by the assignee for such credit shall be taxable as income of the assignee.

History: L. 2001, ch. 108, § 1; L. 2002, ch. 185, § 31; L. 2007, ch. 156, § 3; L. 2009, ch. 142, § 6; L. 2010, ch. 123, § 4; Apr. 29.



79-32,212 Kansas income tax credit for single city port authority.

79-32,212. Kansas income tax credit for single city port authority. (a) For taxable years 2002 through 2021, there shall be allowed as a credit against the tax liability of a taxpayer imposed under the Kansas income tax act, an amount equal to 100% of the amount attributable to the retirement of indebtedness authorized by a single city port authority established before January 1, 2002. In no event shall the total amount of the credits allowed under this section exceed $500,000 for any one fiscal year.

(b) Upon certification by the secretary of revenue of the amount of any such credit, the director of accounts and reports shall issue to such taxpayer a warrant for such amount which shall be deemed to be a capital contribution.

(c) For tax year 2013 and all tax years thereafter, the income tax credit provided by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and shall be applied only against such taxpayer's corporate income tax liability.

History: L. 2002, ch. 109, § 1; L. 2012, ch. 135, § 27; Jan. 1, 2013.



79-32,214 Amended returns to be filed by taxpayers receiving certain refund of property taxes.

79-32,214. Amended returns to be filed by taxpayers receiving certain refund of property taxes. Notwithstanding the statute of limitations provisions in K.S.A. 79-3230, and amendments thereto, any taxpayer receiving a refund of property taxes pursuant to K.S.A. 2015 Supp. 79-1705, after having claimed any income tax business expense deductions or income tax credits with respect to any amount of such refunded property taxes, shall file amended returns for any tax years in which such deductions or credits were claimed. Such taxpayer shall be liable for any additional income tax owed on such amended returns. Nothing in this section shall allow the filing of an amended return for any purpose other than that specifically provided for in this section.

History: L. 2005, ch. 199, § 4; May 19.



79-32,215 Credit for business firms paying salary to teachers employed pursuant to a partnership agreement with school district.

79-32,215. Credit for business firms paying salary to teachers employed pursuant to a partnership agreement with school district. (a) For taxable years 2005, 2006 and 2007, any business firm which has entered into a partnership agreement pursuant to subsection (f) shall be allowed a credit against the income tax imposed by the Kansas income tax act as follows:

(1) An amount equal to 25% of the amount paid during the taxable year by such business firm to teachers as salary pursuant to the partnership agreement; or

(2) an amount equal to 30% of the amount paid during the taxable year by such business firm to teachers as salary pursuant to the partnership agreement if the teacher is teaching in a school district located in a rural community, underserved area, or underperforming urban area.

(b) In no event shall the total amount of credits allowed under this section exceed $500,000 for any one fiscal year, and of that amount, except as otherwise provided, no more than $125,000 of credits shall be allowed for business firms located in any one congressional district per fiscal year. The secretary of revenue shall establish by the adoption of rules and regulations a procedure to allow reallocation of unused tax credits by one congressional district to a congressional district which has or will use all of its allocated tax credits in that fiscal year and has additional tax credit allowance requests pending. The secretary of revenue shall approve all such credits in advance on a first-come, first-serve basis pursuant to subsection (d). No credit shall be allowed pursuant to this section to a business firm that enters into a partnership agreement with a school district in which the teacher employed by the business firm is a household or family member of any owner, director, officer or employee of such business firm.

(c) The credit allowed by this section shall not exceed the amount of tax imposed under the Kansas income tax act reduced by the sum of any other credits allowable pursuant to law. Such credit shall be deducted from the taxpayer's income tax liability for the taxable year in which the expenditures are made by the taxpayer. The taxpayer shall not be allowed to carry over any amount of such credit exceeding the taxpayer's income tax liability. No credit shall be allowed pursuant to this section to a business firm that enters into a partnership agreement with a school district in which the teacher employed by the business firm is a household or family member of any owner, director, officer or employee of such business firm.

(d) Prior to a business firm claiming this tax credit, the secretary of revenue shall require each business firm to submit for approval the following information on forms as prescribed by the secretary: (1) Each partnership agreement; (2) the salary amount paid to each teacher during the taxable year by such business firm pursuant to such partnership agreement and for which the tax credit is sought; and (3) such further information as the secretary may require to administer this provision.

(e) As used in this section:

(1) "Business firm" means any business entity authorized to do business in the state of Kansas which is subject to the state income tax imposed by the provisions of the Kansas income tax act and any individual subject to the state income tax imposed by the provisions of the Kansas income tax act.

(2) "Underserved area" shall have the meaning ascribed thereto by K.S.A. 74-32,101, and amendments thereto.

(3) "Teacher" means a person who holds a certificate to teach in Kansas with an endorsement in the areas of mathematics, science, physics, chemistry or biology and has entered into a partnership agreement.

(4) "Partnership agreement" means an agreement entered into pursuant to subsection (f). Such agreement shall contain a description of the duties of the position the teacher shall be performing, sufficient to establish that such position satisfies the criteria set forth in subsection (f).

(5) "Rural community" shall have the meaning ascribed thereto by K.S.A. 79-32,195, and amendments thereto.

(6) "Underperforming urban area" means an area of the state in which low academic performance by pupils in school districts in such area as determined and specified by the state board of education.

(f) The board of education of any school district, teacher and business firm may enter a partnership agreement under which such business firm agrees to employ such teacher in a position that requires mathematics or science skills commensurate with the classes that the teacher regularly teaches during the times in which school is not regularly in session. If a teacher entering into a partnership agreement voluntarily leaves the employ of the school district to be employed by the business firm during the term of the agreement or within one year after the agreement is completed or terminated, the business firm shall repay to the state all credits claimed pursuant to this section. Such payment shall be due as part of the tax liability of the business entity for the tax year in which the teacher is no longer employed by the school district.

History: L. 2005, ch. 129, § 1; L. 2013, ch. 134, § 27; July 1.



79-32,216 Citation of act.

79-32,216. Citation of act. This act[*] shall be known and may be cited as the Kansas energy development act.

History: L. 2006, ch. 209, § 40; July 1.

* This act, see L. 2006, ch. 209 in the Comparative Table of Sections contained in the Constitutions volume of the Kansas Statutes Annotated.



79-32,217 Refineries; credit for certain investments; definitions.

79-32,217. Refineries; credit for certain investments; definitions. As used in K.S.A. 2015 Supp. 79-32,217 through 79-32,220, and amendments thereto:

(a) "Expansion of an existing refinery" means expansion which begins after December 31, 2005, of the capacity of an existing refinery by at least 10% of such capacity.

(b) "New refinery" means a refinery, construction of which begins after December 31, 2005.

(c) "Pass-through entity" means any: (1) Corporation which is exempt from income tax under section 1363 of the federal internal revenue code and which complies with the requirements of K.S.A. 2015 Supp. 79-32,100e, and amendments thereto; (2) limited liability company; (3) partnership; or (4) limited liability partnership.

(d) "Qualified investment" means expenditures made in construction of a new refinery, expansion of an existing refinery or restoration of production of a refinery, for real and tangible personal property incorporated in and used as part of such refinery.

(e) "Refinery" means an industrial process plant, located in this state, where crude oil is processed and refined into petroleum products.

(f) "Restoration of production of a refinery" means restoration which begins after December 31, 2005, of production of a refinery which has been out of production for five or more years.

History: L. 2006, ch. 209, § 1; July 1.



79-32,218 Same; amount of credit; requirements.

79-32,218. Same; amount of credit; requirements. (a) For taxable years commencing after December 31, 2005, and before January 1, 2011, any taxpayer who is awarded a tax credit under this act by the secretary of commerce and complies with the conditions set forth in this act and the agreement entered into by the secretary and the taxpayer under this act shall be allowed a credit against the taxpayer's tax liability under the Kansas income tax act as provided in subsection (b). Expenditures used to qualify for this credit shall not be used to qualify for any other type of Kansas income tax credit.

(b) The amount of the credit to which a taxpayer is entitled shall be equal to the sum of: (1) An amount equal to 10% of the taxpayer's qualified investment for the first $250,000,000 invested and (2) an amount equal to 5% of the amount of the taxpayer's qualified investment that exceeds $250,000,000. Such credit shall be taken in 10 equal, annual installments, beginning with the year in which the taxpayer places into service the new refinery, the expansion of an existing refinery or the restoration of production of a refinery as provided in this section.

(c) If the amount of an annual installment of a tax credit allowed under this section exceeds the taxpayer's income tax liability for the taxable year in which the annual installment is allowed, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the annual installment of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the 14th taxable year succeeding the taxable year in which the first annual installment is allowed.

(d) (1) Before making a qualified investment, a taxpayer shall apply to the secretary of commerce to enter into an agreement for a tax credit under this act. The secretary shall prescribe the form of the application. After receipt of such application, the secretary may enter into an agreement with the applicant for a credit under this act if the secretary determines that the taxpayer's proposed investment satisfies the requirements of this act. The secretary shall enter into an agreement with an applicant which is awarded a credit under this act. The agreement shall include: (A) A detailed description of the refinery project that is the subject of the agreement, (B) the first taxable year for which the credit may be claimed, (C) the maximum amount of tax credit that will be allowed for each taxable year and (D) a requirement that the taxpayer shall maintain operation of the new, expanded or restored refinery for at least 10 years during the term that the tax credit is available.

(2) A taxpayer must comply with the terms of the agreement described in subsection (d)(1) to receive an annual installment of the tax credit awarded under this act. The secretary of commerce, in accordance with rules and regulations of the secretary, shall annually determine whether the taxpayer is in compliance with the agreement. Such determination of compliance shall include, but not be limited to, operation of the new, expanded or restored refinery during the tax years when any installments of tax credits are claimed by the taxpayer. If the secretary determines that the taxpayer is in compliance, the secretary shall issue a certificate of compliance to the taxpayer. If the secretary determines that the taxpayer is not in compliance with the agreement, the secretary shall notify the taxpayer and the secretary of revenue of such determination of noncompliance, and any tax credits claimed pursuant to this section for any tax year shall be forfeited.

(3) The secretary of commerce may adopt rules and regulations to administer the provisions of this subsection.

History: L. 2006, ch. 209, § 2; L. 2007, ch. 113, § 24; July 1.



79-32,219 Same; pass-through entities.

79-32,219. Same; pass-through entities. (a) If a qualified investment is made by or transferred to a pass-through entity and the credit allowed by this act for a taxable year is greater than the entity's tax liability against which the tax credit may be applied, a shareholder, partner or member of the entity is entitled to a tax credit equal to the tax credit determined for the entity for the taxable year in excess of the entity's tax liability under the Kansas income tax act for the taxable year multiplied by the percentage of the entity's distributive income to which the shareholder, partner or member is entitled.

(b) If a refinery is co-owned by two or more taxpayers, the amount of the credit that may be allowed to a co-owner in a taxable year is equal to the tax credit determined under K.S.A. 2015 Supp. 79-32,218, and amendments thereto, with respect to the total qualified investment in such refinery multiplied by the co-owner's percentage of ownership in such refinery.

(c) Such credit shall be taken in 10 equal, annual installments, beginning with the year in which the entity places into service the new refinery, the expansion of an existing refinery or the restoration of production of a refinery which has been out of production for five or more years.

(d) If the amount of an annual installment of a tax credit allowed a shareholder, partner, member or co-owner under this section exceeds the taxpayer's income tax liability for the taxable year in which the annual installment is allowed, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the 14th taxable year succeeding the taxable year in which the first annual installment is allowed.

History: L. 2006, ch. 209, § 3; July 1.



79-32,220 Same; claim for credit.

79-32,220. Same; claim for credit. To receive the credit awarded by this act, a taxpayer must claim the credit on the taxpayer's annual state income tax return or returns in the manner prescribed by the director of taxation. The taxpayer shall submit to the director a copy of the taxpayer's agreement for a tax credit entered into with the secretary of commerce pursuant to K.S.A. 2015 Supp. 79-32,218, and amendments thereto, and all information that the director determines necessary for the calculation of the credit provided by this act.

History: L. 2006, ch. 209, § 4; July 1.



79-32,221 Same; accelerated depreciation, deduction.

79-32,221. Same; accelerated depreciation, deduction. (a) In addition to the income tax credit allowable pursuant to K.S.A. 2015 Supp. 79-32,217 through 79-32,220, and amendments thereto, a taxpayer shall be entitled to a deduction from Kansas adjusted gross income with respect to the amortization of the amortizable costs of a new refinery, an expansion of an existing refinery or restoration of production of a refinery which has been out of production for five or more years based upon a period of 10 years. Such amortization deduction shall be an amount equal to 55% of the amortizable costs of such new refinery, such expansion of an existing refinery or such restoration of production of a refinery for the first taxable year in which such refinery, such expansion of an existing refinery or such restoration of production of a refinery is in production and 5% of the amortizable costs of such new refinery, such expansion of an existing refinery or such restoration of production of a refinery for each of the next nine taxable years.

(b) The election of the taxpayer to claim the deduction allowed by subsection (a) shall be made by filing a statement of such election with the secretary of revenue in the manner and form and within the time prescribed by rules and regulations adopted by the secretary.

(c) The provisions of this section shall apply to all taxable years commencing after December 31, 2005.

(d) The secretary of revenue shall adopt such rules and regulations as deemed necessary to carry out the provisions of this section.

(e) As used in this section, terms have the meanings provided by K.S.A. 2015 Supp. 79-32,217, and amendments thereto.

History: L. 2006, ch. 209, § 5; July 1.



79-32,222 Same; credit for certain environmental compliance expenditures.

79-32,222. Same; credit for certain environmental compliance expenditures. (a) As used in this section:

(1) "Refinery" has the meaning provided by K.S.A. 2015 Supp. 79-32,217, and amendments thereto.

(2) "Qualified expenditures" means expenditures which the secretary of health and environment certifies to the director of taxation are required for an existing refinery to comply with environmental standards or requirements established pursuant to federal statute or regulation, or state statute or rules and regulation, adopted after December 31, 2006.

(b) There shall be allowed as a credit against the tax liability of a taxpayer imposed under the Kansas income tax act an amount equal to the taxpayer's qualified expenditures. The tax credit allowed by this subsection shall be deducted from the taxpayer's income tax liability for the taxable year in which the expenditures are made by the taxpayer. If the amount of such tax credit exceeds the taxpayer's income tax liability for such taxable year, the taxpayer may carry over the amount thereof that exceeds such tax liability for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the fourth taxable year succeeding the year in which the costs are incurred.

(c) (1) To qualify the expenditures of the tax credit allowed by this section, a taxpayer shall apply to the secretary of health and environment for a certification that the costs were incurred to comply with environmental standards or requirements as specified in subsection (a). The secretary shall prescribe the form of the application, which shall include, but not be limited to, the following information: (A) A detailed description of the refinery project that is the subject of the expenditure; (B) a citation to the applicable federal or state statutes, regulations or rules and regulations which require the environmental compliance; (C) a detailed accounting of the costs incurred for the environmental compliance; and (D) a certification by a responsible official that, based on information and belief formed after reasonable inquiry, the statements and information in the application are true, accurate and complete.

(2) If the secretary of health and environment determines that the expenditures were incurred to comply with environmental standards or requirements as specified in subsection (a), the secretary shall issue a certificate of compliance to the director of taxation.

(3) The secretary of health and environment may adopt rules and regulations to administer the provisions of this subsection, including rules and regulations to fix, charge and collect an application fee to cover all or any part of the department of health and environment's cost of certifying the taxpayer's qualified expenditures under this subsection.

(d) The provisions of this section shall be applicable to all taxable years commencing after December 31, 2006.

(e) For tax year 2013 and all tax years thereafter, the income tax credit provided by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and shall be applied only against such taxpayer's corporate income tax liability.

History: L. 2006, ch. 209, § 6; L. 2012, ch. 135, § 28;  Jan. 1, 2013.



79-32,223 Crude oil or natural gas pipelines; credits for certain investments; definitions.

79-32,223. Crude oil or natural gas pipelines; credits for certain investments; definitions. As used in K.S.A. 2015 Supp. 79-32,223 through 79-32,226, and amendments thereto:

(a) "New qualifying pipeline" means a qualifying pipeline, construction of which begins after December 31, 2005.

(b) "Pass-through entity" means any: (1) Corporation which is exempt from income tax under section 1363 of the federal internal revenue code and which complies with the requirements of K.S.A. 2015 Supp. 79-32,100e, and amendments thereto; (2) limited liability company; (3) partnership; or (4) limited liability partnership.

(c) "Qualified investment" means expenditures made in construction of a new qualifying pipeline for real and tangible personal property incorporated in and used as part of such pipeline.

(d) "Qualifying pipeline" means a pipeline which is located in this state, is used primarily for transportation of crude oil or natural gas liquids and has a length of more than 190 miles in this state and to which refineries or natural gas liquid processing facilities in this state have access.

History: L. 2006, ch. 209, § 7; July 1.



79-32,224 Same; amount of credit; requirements.

79-32,224. Same; amount of credit; requirements. (a) For taxable years commencing after December 31, 2005, and before January 1, 2011, any taxpayer who is awarded a tax credit under this act by the secretary of commerce and complies with the conditions set forth in this act and the agreement entered into by the secretary and the taxpayer under this act shall be allowed a credit against the taxpayer's tax liability under the Kansas income tax act as provided in subsection (b). Expenditures used to qualify for this credit shall not be used to qualify for any other type of Kansas income tax credit.

(b) The amount of the credit to which a taxpayer is entitled shall be equal to the sum of: (1) An amount equal to 10% of the taxpayer's qualified investment for the first $250,000,000 invested and (2) an amount equal to 5% of the amount of the taxpayer's qualified investment that exceeds $250,000,000. Such credit shall be taken in 10 equal, annual installments, beginning with the year in which the taxpayer places into service the new qualifying pipeline.

(c) If the amount of an annual installment of a tax credit allowed under this section exceeds the taxpayer's income tax liability for the taxable year in which the annual installment is allowed, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the annual installment of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the 14th taxable year succeeding the taxable year in which the first annual installment is allowed.

(d) (1) Before making a qualified investment, a taxpayer shall apply to the secretary of commerce to enter into an agreement for a tax credit under this act. The secretary shall prescribe the form of the application. After receipt of such application, the secretary may enter into an agreement with the applicant for a credit under this act if the secretary determines that the taxpayer's proposed investment satisfies the requirements of this act. The secretary shall enter into an agreement with an applicant which is awarded a credit under this act. The agreement shall include: (A) A detailed description of the qualifying pipeline project that is the subject of the agreement, (B) the first taxable year for which the credit may be claimed, (C) the maximum amount of tax credit that will be allowed for each taxable year and (D) a requirement that the taxpayer shall maintain operation of the new qualifying pipeline for at least 10 years during the term that the tax credit is available.

(2) A taxpayer must comply with the terms of the agreement described in subsection (d)(1) to receive an annual installment of the tax credit awarded under this act. The secretary of commerce, in accordance with rules and regulations of the secretary, shall annually determine whether the taxpayer is in compliance with the agreement. Such agreement shall include, but not be limited to, operation of the new qualifying pipeline during the tax years when any installments of tax credits are claimed by the taxpayer. If the secretary determines that the taxpayer is in compliance, the secretary shall issue a certificate of compliance to the taxpayer. If the secretary determines that the taxpayer is not in compliance with the agreement, the secretary shall notify the taxpayer and the secretary of revenue of such determination of noncompliance, and any tax credits claimed pursuant to this section for any tax year shall be forfeited.

(3) The secretary of commerce may adopt rules and regulations to administer the provisions of this subsection.

History: L. 2006, ch. 209, § 8; L. 2007, ch. 113, § 25; July 1.



79-32,225 Same; pass-through entities.

79-32,225. Same; pass-through entities. (a) If a qualified investment is made by or transferred to a pass-through entity and the credit allowed by this act for a taxable year is greater than the entity's tax liability against which the tax credit may be applied, a shareholder, partner or member of the entity is entitled to a tax credit equal to the tax credit determined for the entity for the taxable year in excess of the entity's tax liability under the Kansas income tax act for the taxable year multiplied by the percentage of the entity's distributive income to which the shareholder, partner or member is entitled.

(b) If a new qualifying pipeline is co-owned by two or more taxpayers, the amount of the credit that may be allowed to a co-owner in a taxable year is equal to the tax credit determined under K.S.A. 2015 Supp. 79-32,224, and amendments thereto, with respect to the total qualified investment in such pipeline multiplied by the co-owner's percentage of ownership in such pipeline.

(c) Such credit shall be taken in 10 equal, annual installments, beginning with the year in which the entity places into service the new qualifying pipeline.

(d) If the amount of an annual installment of a tax credit allowed a shareholder, partner, member or co-owner under this section exceeds the taxpayer's income tax liability for the taxable year in which the annual installment is allowed, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the 14th taxable year succeeding the taxable year in which the first annual installment is allowed.

History: L. 2006, ch. 209, § 9; July 1.



79-32,226 Same; claim for credit.

79-32,226. Same; claim for credit. To receive the credit awarded by this act, a taxpayer must claim the credit on the taxpayer's annual state income tax return or returns in the manner prescribed by the director of taxation. The taxpayer shall submit to the director a copy of the taxpayer's agreement for a tax credit entered into with the secretary of commerce pursuant to K.S.A. 2015 Supp. 79-32,224, and amendments thereto, and all information that the director determines necessary for the calculation of the credit provided by this act.

History: L. 2006, ch. 209, § 10; July 1.



79-32,227 Same; accelerated depreciation, deduction.

79-32,227. Same; accelerated depreciation, deduction. (a) In addition to the income tax credit allowable pursuant to K.S.A. 2015 Supp. 79-32,223 through 79-32,226, and amendments thereto, a taxpayer shall be entitled to a deduction from Kansas adjusted gross income with respect to the amortization of the amortizable costs of a new qualifying pipeline based upon a period of 10 years. Such amortization deduction shall be an amount equal to 55% of the amortizable costs of such new qualifying pipeline for the first taxable year in which such new qualifying pipeline is in production and 5% of the amortizable costs of such new qualifying pipeline for each of the next nine taxable years.

(b) The election of the taxpayer to claim the deduction allowed by subsection (a) shall be made by filing a statement of such election with the secretary of revenue in the manner and form and within the time prescribed by rules and regulations adopted by the secretary.

(c) The provisions of this section shall apply to all taxable years commencing after December 31, 2005.

(d) The secretary of revenue shall adopt such rules and regulations as deemed necessary to carry out the provisions of this section.

(e) As used in this section, terms have the meanings provided by K.S.A. 2015 Supp. 79-32,223, and amendments thereto.

History: L. 2006, ch. 209, § 11; July 1.



79-32,228 Integrated coal or coke gasification nitrogen fertilizer plants; credits for certain investments; definitions.

79-32,228. Integrated coal or coke gasification nitrogen fertilizer plants; credits for certain investments; definitions. As used in K.S.A. 2015 Supp. 79-32,228 through 79-32,231, and amendments thereto:

(a) "Expansion of an existing coal or coke gasification nitrogen fertilizer plant" means expansion which begins after December 31, 2005, of the capacity of an existing coal or coke gasification nitrogen fertilizer plant by at least 20% of such capacity.

(b) "Integrated coal or coke gasification nitrogen fertilizer plant" means a facility which: (1) Is located in Kansas, (2) converts coal or petroleum coke into synthesis gas and (3) uses the synthesis gas to produce nitrogen fertilizer.

(c) "Kansas coal" means coal from a mine whose coal deposits are located in the ground wholly or partially in Kansas regardless of the location of the mine's tipple.

(d) "New coal or coke gasification nitrogen fertilizer plant" means a coal or coke gasification nitrogen fertilizer plant, construction of which begins after December 31, 2005.

(e) "Pass-through entity" means any: (1) Corporation which is exempt from income tax under section 1363 of the federal internal revenue code and which complies with the requirements of K.S.A. 2015 Supp. 79-32,100e, and amendments thereto; (2) limited liability company; (3) partnership; or (4) limited liability partnership.

(f) "Qualified investment" means expenditures made in construction of a new integrated coal or coke gasification nitrogen fertilizer plant or expansion of an existing integrated coal or coke gasification nitrogen fertilizer plant, for real and tangible personal property incorporated in and used as part of such plant.

History: L. 2006, ch. 209, § 12; July 1.



79-32,229 Same; amount of credit; requirements.

79-32,229. Same; amount of credit; requirements. (a) For taxable years commencing after December 31, 2005, and before January 1, 2011, any taxpayer who is awarded a tax credit under this act by the secretary of commerce and complies with the conditions set forth in this act and the agreement entered into by the secretary and the taxpayer under this act shall be allowed a credit against the taxpayer's tax liability under the Kansas income tax act as provided in subsection (b). Expenditures used to qualify for this credit shall not be used to qualify for any other type of Kansas income tax credit.

(b) The amount of the credit to which a taxpayer is entitled shall be equal to the sum of: (1) An amount equal to 10% of the taxpayer's qualified investment for the first $250,000,000 invested and (2) an amount equal to 5% of the amount of the taxpayer's qualified investment that exceeds $250,000,000. Such credit shall be taken in 10 equal, annual installments, beginning with the year in which the taxpayer places into service the new integrated coal or coke gasification nitrogen fertilizer plant or the expansion of an existing integrated coal or coke gasification nitrogen fertilizer plant.

(c) If the amount of an annual installment of a tax credit allowed under this section exceeds the taxpayer's income tax liability for the taxable year in which the annual installment is allowed, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the annual installment of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the 14th taxable year succeeding the taxable year in which the first annual installment is allowed.

(d) (1) Before making a qualified investment, a taxpayer shall apply to the secretary of commerce to enter into an agreement for a tax credit under this act. The secretary shall prescribe the form of the application. After receipt of such application, the secretary may enter into an agreement with the applicant for a credit under this act if the secretary determines that the taxpayer's proposed investment satisfies the requirements of this act. The secretary shall enter into an agreement with an applicant which is awarded a credit under this act. The agreement shall include: (A) A detailed description of the nitrogen fertilizer plant project that is the subject of the agreement, (B) the first taxable year for which the credit may be claimed, (C) the maximum amount of tax credit that will be allowed for each taxable year, (D) a requirement that the taxpayer shall maintain operation of the new or expanded nitrogen fertilizer plant for at least 10 years during the term that the tax credit is available and (E) if the taxpayer's nitrogen fertilizer plant uses a coal gasification process, a requirement that the taxpayer shall use at the taxpayer's integrated coal gasification nitrogen fertilizer plant in any taxable year for which an annual installment of the credit is allowed that percentage of Kansas coal which the secretary determines practicable, based on availability and cost of Kansas coal, in such year.

(2) A taxpayer must comply with the terms of the agreement described in subsection (d)(1) to receive an annual installment of the tax credit awarded under this act. The secretary of commerce, in accordance with rules and regulations of the secretary, shall annually determine whether the taxpayer is in compliance with the agreement. Such determination of compliance shall include, but not be limited to, operation of the new or expanded integrated coal or coke gasification nitrogen fertilizer plant during the tax years when any installments of tax credits are claimed by the taxpayer. If the secretary determines that the taxpayer is in compliance, the secretary shall issue a certificate of compliance to the taxpayer. If the secretary determines that the taxpayer is not in compliance with the agreement, the secretary shall notify the taxpayer and the secretary of revenue of such determination of noncompliance, and any tax credits claimed pursuant to this section for any tax year shall be forfeited.

(3) The secretary of commerce may adopt rules and regulations to administer the provisions of this subsection.

History: L. 2006, ch. 209, § 13; L. 2007, ch. 113, § 26; July 1.



79-32,230 Same; pass-through entities.

79-32,230. Same; pass-through entities. (a) If a qualified investment is made by or transferred to a pass-through entity and the credit allowed by this act for a taxable year is greater than the entity's tax liability against which the tax credit may be applied, a shareholder, partner or member of the entity is entitled to a tax credit equal to the tax credit determined for the entity for the taxable year in excess of the entity's tax liability under the Kansas income tax act for the taxable year multiplied by the percentage of the entity's distributive income to which the shareholder, partner or member is entitled.

(b) If an integrated coal or coke gasification nitrogen fertilizer plant is co-owned by two or more taxpayers, the amount of the credit that may be allowed to a co-owner in a taxable year is equal to the tax credit determined under K.S.A. 2015 Supp. 79-32,229, and amendments thereto, with respect to the total qualified investment in such plant multiplied by the co-owner's percentage of ownership in such plant.

(c) Such credit shall be taken in 10 equal, annual installments, beginning with the year in which the entity places into service the new coal or coke gasification nitrogen fertilizer plant or the expansion of the existing coal or coke gasification nitrogen fertilizer plant.

(d) If the amount of an annual installment of a tax credit allowed a shareholder, partner, member or co-owner under this section exceeds the taxpayer's income tax liability for the taxable year in which the annual installment is allowed, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the 14th taxable year succeeding the taxable year in which the first annual installment is allowed.

History: L. 2006, ch. 209, § 14; July 1.



79-32,231 Same; claim for credit.

79-32,231. Same; claim for credit. To receive the credit awarded by this act, a taxpayer must claim the credit on the taxpayer's annual state income tax return or returns in the manner prescribed by the director of taxation. The taxpayer shall submit to the director a copy of the taxpayer's agreement for a tax credit entered into with the secretary of commerce pursuant to K.S.A. 2015 Supp. 79-32,229, and amendments thereto, and all information that the director determines necessary for the calculation of the credit provided by this act.

History: L. 2006, ch. 209, § 15; July 1.



79-32,232 Same; accelerated depreciation, deduction.

79-32,232. Same; accelerated depreciation, deduction. (a) In addition to the income tax credit allowable pursuant to K.S.A. 2015 Supp. 79-32,228 through 79-32,231, and amendments thereto, a taxpayer shall be entitled to a deduction from Kansas adjusted gross income with respect to the amortization of the amortizable costs of a new integrated coal or coke gasification nitrogen fertilizer plant or an expansion of an existing integrated coal or coke gasification nitrogen fertilizer plant based upon a period of 10 years. Such amortization deduction shall be an amount equal to 55% of the amortizable costs of such new plant or expansion of an existing plant for the first taxable year in which such plant or expansion of an existing plant is in production and 5% of the amortizable costs of such new plant or expansion of an existing plant for each of the next nine taxable years.

(b) The election of the taxpayer to claim the deduction allowed by subsection (a) shall be made by filing a statement of such election with the secretary of revenue in the manner and form and within the time prescribed by rules and regulations adopted by the secretary.

(c) The provisions of this section shall apply to all taxable years commencing after December 31, 2005.

(d) The secretary of revenue shall adopt such rules and regulations as deemed necessary to carry out the provisions of this section.

(e) As used in this section, terms have the meanings provided by K.S.A. 2015 Supp. 79-32,228, and amendments thereto.

History: L. 2006, ch. 209, § 16; July 1.



79-32,233 Biomass-to-energy plants; credits for certain investments; definitions.

79-32,233. Biomass-to-energy plants; credits for certain investments; definitions. As used in K.S.A. 2015 Supp. 79-32,233 through 79-32,236, and amendments thereto:

(a) "Biomass" means any organic matter available on a renewable or recurring basis, including solid and liquid organic waste, but excluding: (1) Petroleum oil, natural gas, coal and lignite, and any products thereof; and (2) corn or grain sorghum suitable for human consumption.

(b) "Biomass-to-energy plant" means an industrial process plant, located in this state, where biomass is processed to produce annually any of the following, and coproducts: (1) Not less than 500,000 gallons of cellulosic alcohol; (2) liquid or gaseous fuel or energy in a quantity having BTU value equal to or greater than 500,000 gallons of cellulosic alcohol; or (3) oil produced for direct conversion into fuel in a quantity having BTU value equal to or greater than 500,000 gallons of cellulosic alcohol.

(c) "Expansion of an existing biomass-to-energy plant" means expansion which begins after December 31, 2005, of the capacity of an existing biomass-to-energy plant by at least 10% of such capacity.

(d) "New biomass-to-energy plant" means a biomass-to-energy plant, construction of which begins after December 31, 2005.

(e) "Pass-through entity" means any: (1) Corporation which is exempt from income tax under section 1363 of the federal internal revenue code and which complies with the requirements of K.S.A. 2015 Supp. 79-32,100e, and amendments thereto; (2) limited liability company; (3) partnership; or (4) limited liability partnership.

(f) "Qualified investment" means expenditures made in construction of a new biomass-to-energy plant or in expansion of the capacity of an existing biomass-to-energy plant, for real and tangible personal property incorporated in and used as part of such plant.

History: L. 2006, ch. 209, § 17; L. 2007, ch. 113, § 27; July 1.



79-32,234 Same; amount of credit; requirements.

79-32,234. Same; amount of credit; requirements. (a) For taxable years commencing after December 31, 2005, and before January 1, 2011, any taxpayer who is awarded a tax credit under this act by the secretary of commerce and complies with the conditions set forth in this act and the agreement entered into by the secretary and the taxpayer under this act shall be allowed a credit against the taxpayer's tax liability under the Kansas income tax act as provided in subsection (b). Expenditures used to qualify for this credit shall not be used to qualify for any other type of Kansas income tax credit.

(b) The amount of the credit to which a taxpayer is entitled shall be equal to the sum of: (1) An amount equal to 10% of the taxpayer's qualified investment for the first $250,000,000 invested and (2) an amount equal to 5% of the amount of the taxpayer's qualified investment that exceeds $250,000,000. Such credit shall be taken in 10 equal, annual installments, beginning with the year in which the taxpayer places into service the new biomass-to-energy plant or the expansion of an existing biomass-to-energy plant.

(c) If the amount of an annual installment of a tax credit allowed under this section exceeds the taxpayer's income tax liability for the taxable year in which the annual installment is allowed, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the annual installment of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the 14th taxable year succeeding the taxable year in which the first annual installment is allowed.

(d) (1) Before making a qualified investment, a taxpayer shall apply to the secretary of commerce to enter into an agreement for a tax credit under this act. The secretary shall prescribe the form of the application. After receipt of such application, the secretary may enter into an agreement with the applicant for a credit under this act if the secretary determines that the taxpayer's proposed investment satisfies the requirements of this act. The secretary shall enter into an agreement with an applicant which is awarded a credit under this act. The agreement shall include: (A) A detailed description of the biomass-to-energy plant project that is the subject of the agreement, (B) the first taxable year for which the credit may be claimed, (C) the maximum amount of tax credit that will be allowed for each taxable year and (D) a requirement that the taxpayer shall maintain operation of the new or expanded biomass-to-energy plant for at least 10 years during the term that the tax credit is available.

(2) A taxpayer must comply with the terms of the agreement described in subsection (d)(1) to receive an annual installment of the tax credit awarded under this act. The secretary of commerce, in accordance with rules and regulations of the secretary, shall annually determine whether the taxpayer is in compliance with the agreement. Such determination of compliance shall include, but not be limited to, operation of the new or expanded biomass-to-energy plant during the tax years when any installments of tax credits are claimed by the taxpayer. If the secretary determines that the taxpayer is in compliance, the secretary shall issue a certificate of compliance to the taxpayer. If the secretary determines that the taxpayer is not in compliance with the agreement, the secretary shall notify the taxpayer and the secretary of revenue of such determination of noncompliance, and any tax credits claimed pursuant to this section for any tax year shall be forfeited.

(3) The secretary of commerce may adopt rules and regulations to administer this subsection.

History: L. 2006, ch. 209, § 18; L. 2007, ch. 113, § 28; July 1.



79-32,235 Same; pass-through entities.

79-32,235. Same; pass-through entities. (a) If a qualified investment is made by or transferred to a pass-through entity and the credit allowed by this act for a taxable year is greater than the entity's tax liability against which the tax credit may be applied, a shareholder, partner or member of the entity is entitled to a tax credit equal to the tax credit determined for the entity for the taxable year in excess of the entity's tax liability under the Kansas income tax act for the taxable year multiplied by the percentage of the entity's distributive income to which the shareholder, partner or member is entitled.

(b) If a biomass-to-energy plant is co-owned by two or more taxpayers, the amount of the credit that may be allowed to a co-owner in a taxable year is equal to the tax credit determined under K.S.A. 2015 Supp. 79-32,234, and amendments thereto, with respect to the total qualified investment in such plant multiplied by the co-owner's percentage of ownership in such plant.

(c) Such credit shall be taken in 10 equal, annual installments, beginning with the year in which the entity places into service the new biomass-to-energy plant or the expansion of an existing biomass-to-energy plant.

(d) If the amount of an annual installment of a tax credit allowed a shareholder, partner, member or co-owner under this section exceeds the taxpayer's income tax liability for the taxable year in which the annual installment is allowed, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the 14th taxable year succeeding the taxable year in which the first annual installment is allowed.

History: L. 2006, ch. 209, § 19; L. 2007, ch. 113, § 29; July 1.



79-32,236 Same; claim for credit.

79-32,236. Same; claim for credit. To receive the credit awarded by this act, a taxpayer must claim the credit on the taxpayer's annual state income tax return or returns in the manner prescribed by the director of taxation. The taxpayer shall submit to the director a copy of the taxpayer's agreement for a tax credit entered into with the secretary of commerce pursuant to K.S.A. 2015 Supp. 79-32,234, and amendments thereto, and all information that the director determines necessary for the calculation of the credit provided by this act.

History: L. 2006, ch. 209, § 20; July 1.



79-32,237 Same; accelerated depreciation, deduction.

79-32,237. Same; accelerated depreciation, deduction. (a) In addition to the income tax credit allowable pursuant to K.S.A. 2015 Supp. 79-32,233 through 79-32,236, and amendments thereto, a taxpayer shall be entitled to a deduction from Kansas adjusted gross income with respect to the amortization of the amortizable costs of a new biomass-to-energy plant or an expansion of an existing biomass-to-energy plant based upon a period of 10 years. Such amortization deduction shall be an amount equal to 55% of the amortizable costs of such new plant or expansion of an existing plant for the first taxable year in which such new plant or expansion of an existing plant is in production and 5% of the amortizable costs of such new plant or expansion of an existing plant for each of the next nine taxable years.

(b) The election of the taxpayer to claim the deduction allowed by subsection (a) shall be made by filing a statement of such election with the secretary of revenue in the manner and form and within the time prescribed by rules and regulations adopted by the secretary.

(c) The provisions of this section shall apply to all taxable years commencing after December 31, 2005.

(d) The secretary of revenue shall adopt such rules and regulations as deemed necessary to carry out the provisions of this section.

(e) As used in this section, terms have the meanings provided by K.S.A. 2015 Supp. 79-32,233, and amendments thereto.

History: L. 2006, ch. 209, § 21; L. 2007, ch. 113, § 30; July 1.



79-32,238 Integrated coal gasification power plants; credits for certain investments; definitions.

79-32,238. Integrated coal gasification power plants; credits for certain investments; definitions. As used in K.S.A. 2015 Supp. 79-32,238 through 79-32,241, and amendments thereto:

(a) "Commission" means the state corporation commission.

(b) "Expansion of an existing integrated coal gasification power plant" means expansion which begins after December 31, 2005, of the capacity of an existing integrated coal gasification power plant by at least 10% of such capacity.

(c) "Integrated coal gasification power plant" means a facility which: (1) Is located in Kansas, (2) converts coal into synthesis gas that can be used as a fuel to generate energy and (3) uses the synthesis gas as a fuel to generate electric energy.

(d) "Kansas coal" means coal from a mine whose coal deposits are located in the ground wholly or partially in Kansas regardless of the location of the mine's tipple.

(e) "New integrated coal gasification power plant" means an integrated coal gasification power plant, construction of which begins after December 31, 2005.

(f) "Pass-through entity" means any: (1) Corporation which is exempt from income tax under section 1363 of the federal internal revenue code and which complies with the requirements of K.S.A. 2015 Supp. 79-32,100e, and amendments thereto; (2) limited liability company; (3) partnership; (4) limited liability partnership; (5) corporation organized under the electric cooperative act; or (6) nonstock member-owned electric cooperative corporation incorporated in this state.

(g) "Qualified investment" means expenditures made in construction of a new integrated coal gasification power plant or in expansion of an existing integrated coal gasification power plant, for real and tangible personal property incorporated in and used as part of such plant.

History: L. 2006, ch. 209, § 22; July 1.



79-32,239 Same; amount of credit; requirements.

79-32,239. Same; amount of credit; requirements. (a) For taxable years commencing after December 31, 2005, and before January 1, 2011, any taxpayer who is awarded a tax credit under this act by the commission and complies with the conditions set forth in this act and the agreement entered into by the commission and the taxpayer under this act shall be allowed a credit against the taxpayer's tax liability under the Kansas income tax act as provided in subsection (b). Expenditures used to qualify for this credit shall not be used to qualify for any other type of Kansas income tax credit.

(b) The amount of the credit to which a taxpayer is entitled shall be equal to the sum of: (1) An amount equal to 10% of the taxpayer's qualified investment for the first $250,000,000 invested and (2) an amount equal to 5% of the amount of the taxpayer's qualified investment that exceeds $250,000,000. Such credit shall be taken in 10 equal, annual installments, beginning with the year in which the taxpayer places into service the new integrated coal gasification power plant or the expansion of an existing integrated coal gasification power plant.

(c) If the amount of an annual installment of a tax credit allowed under this section exceeds the taxpayer's income tax liability for the taxable year in which the annual installment is allowed, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the annual installment of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the 14th taxable year succeeding the taxable year in which the first annual installment is allowed.

(d) (1) Before making a qualified investment, a taxpayer shall apply to the commission to enter into an agreement for a tax credit under this act. The commission shall prescribe the form of the application. After receipt of such application, the commission may enter into an agreement with the applicant for a credit under this act if the commission determines that the taxpayer's proposed investment satisfies the requirements of this act. The commission shall enter into an agreement with an applicant which is awarded a credit under this act. The agreement shall include: (A) A detailed description of the power plant project that is the subject of the agreement, (B) the first taxable year for which the credit may be claimed, (C) the maximum amount of tax credit that will be allowed for each taxable year, (D) a requirement that the taxpayer shall maintain operation of the new or expanded power plant for at least 10 years during the term that the tax credit is available, (E) a requirement that the taxpayer shall use at the taxpayer's integrated coal gasification power plant in any taxable year for which an annual installment of the credit is allowed that percentage of Kansas coal which the commission determines is prudent, based on availability and cost of Kansas coal, in such year and (F) a requirement that the taxpayer obtain from the commission a determination that the public necessity and convenience require, or will require, construction of the taxpayer's integrated coal gasification power plant.

(2) A taxpayer must comply with the terms of the agreement described in subsection (d)(1) to receive an annual installment of the tax credit awarded under this act. The commission, in accordance with rules and regulations of the commission, shall annually determine whether the taxpayer is in compliance with the agreement. Such determination of compliance shall include, but not be limited to, operation of the new or expanded integrated coal gasification power plant during the tax years when any installments of tax credits are claimed by the taxpayer. If the commission determines that the taxpayer is in compliance, the commission shall issue a certificate of compliance to the taxpayer. If the secretary determines that the taxpayer is not in compliance with the agreement, the secretary shall notify the taxpayer and the secretary of revenue of such determination of noncompliance, and any tax credits claimed pursuant to this section for any tax year shall be forfeited.

(3) The state corporation commission may adopt rules and regulations to administer the provisions of this subsection.

History: L. 2006, ch. 209, § 23; L. 2007, ch. 113, § 31; July 1.



79-32,240 Same; pass-through entities.

79-32,240. Same; pass-through entities. (a) If a qualified investment is made by or transferred to a pass-through entity and the credit allowed by this act for a taxable year is greater than the entity's tax liability against which the tax credit may be applied, a shareholder, partner or member of the entity is entitled to a tax credit equal to the tax credit determined for the entity for the taxable year in excess of the entity's tax liability under the Kansas income tax act for the taxable year multiplied by the percentage of the entity's distributive income to which the shareholder, partner or member is entitled.

(b) If an integrated coal gasification power plant is co-owned by two or more taxpayers, the amount of the credit that may be allowed to a co-owner in a taxable year is equal to the tax credit determined under K.S.A. 2015 Supp. 79-32,239, and amendments thereto, with respect to the total qualified investment in such plant multiplied by the co-owner's percentage of ownership in such plant.

(c) Such credit shall be taken in 10 equal, annual installments, beginning with the year in which the entity places into service the new integrated coal gasification power plant or the expansion of an existing integrated coal gasification power plant.

(d) If the amount of an annual installment of a tax credit allowed a shareholder, partner, member or co-owner under this section exceeds the taxpayer's income tax liability for the taxable year in which the annual installment is allowed, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the 14th taxable year succeeding the taxable year in which the first annual installment is allowed.

History: L. 2006, ch. 209, § 24; July 1.



79-32,241 Same; claim for credit.

79-32,241. Same; claim for credit. To receive the credit awarded by this act, a taxpayer must claim the credit on the taxpayer's annual state income tax return or returns in the manner prescribed by the director of taxation. The taxpayer shall submit to the director a copy of the taxpayer's agreement for a tax credit entered into with the commission pursuant to K.S.A. 2015 Supp. 79-32,239, and amendments thereto, and all information that the director determines necessary for the calculation of the credit provided by this act.

History: L. 2006, ch. 209, § 25; July 1.



79-32,243 Information required by taxpayer to claim income tax credits.

79-32,243. Information required by taxpayer to claim income tax credits. (a) For tax years commencing after December 31, 2005, any taxpayer claiming credits pursuant to K.S.A. 74-50,132, 79-32,153 or 79-32,160a, and amendments thereto, as a condition for claiming and qualifying for such credits, shall provide the following information as part of the tax return, in which such credits are claimed, which shall be used by the department of revenue in evaluating the effectiveness of such tax credit programs, pursuant to K.S.A. 2015 Supp. 74-99b35, and amendments thereto:

(1) Actual jobs created as a direct result of the expenditures on which such credit claim is based, if the taxpayer has previously submitted an estimate of such number of actual jobs created to the department of commerce as a part of applying for certification for such program participation;

(2) additional payroll generated as a direct result of the expenditures on which such credit claim is based, if the taxpayer has previously submitted an estimate of such amount of additional payroll generated to the department of commerce as a part of applying for certification for such program participation;

(3) actual jobs retained as a direct result of the expenditures on which such credit claim is based, if the taxpayer has previously submitted an estimate of actual jobs retained to the department of commerce as a part of applying for certification for such program participation;

(4) additional revenue generated as a direct result of the expenditures on which such credit claim is based, if the taxpayer has previously submitted an estimate of such amount of additional revenue generated to the department of commerce as a part of applying for certification for such program participation;

(5) additional sales generated as a direct result of the expenditures on which such credit claim is based, if the taxpayer has previously submitted an estimate of additional sales generated to the department of commerce as a part of applying for certification for program participation;

(6) total employment and payroll at the end of the tax year in which the credits are claimed; and

(7) such further information as shall be required by the secretary of revenue.

(b) Such credits specified in subsection (a) shall not be denied solely on the basis of the information provided by the taxpayer pursuant to subsections (a)(1) through (a)(7).

History: L. 2006, ch. 203, § 3; L. 2010, ch. 144, § 11; July 1.



79-32,244 Credit for compensation paid by employers to employees who are members of national guard and reserved forces.

79-32,244. Credit for compensation paid by employers to employees who are members of national guard and reserved forces. (a) For taxable years 2006, 2007 and 2008, an employer who employs a member of the Kansas army and air national guard or a member of a Kansas unit of the reserved forces of the United States who was federally activated and deployed on or after August 7, 1990, that such employer did not employ prior to such activation and deployment and who is unemployed at the time of such employment shall be allowed a credit against the income tax imposed by the Kansas income tax act in an amount equal to 25% of the amount paid during the taxable year by such employer to such member as salary or compensation. Such credit shall not exceed $7,000 for each member employed by such employer. The credit provided in this section shall be limited to salary or compensation paid to such member for one year for each member employed by such employer.

(b) The credit allowed by this section shall not exceed the amount of tax imposed under the Kansas income tax act reduced by the sum of any other credits allowable pursuant to law. If the amount of the credit allowed by subsection (a) of this section exceeds the taxpayer's income tax liability imposed under the Kansas income tax act, such excess amount may be carried over for credit in the same manner in the succeeding taxable years until the total amount of such credit is used.

History: L. 2006, ch. 203, § 4; July 1.



79-32,245 Renewable electric cogeneration facilities; credits for certain investments; definitions.

79-32,245. Renewable electric cogeneration facilities; credits for certain investments; definitions. As used in K.S.A. 2015 Supp. 79-32,245 through 79-32,249, and amendments thereto:

(a) "New renewable electric cogeneration facility" means a renewable electric cogeneration facility which is located in this state and construction of which begins after December 31, 2006.

(b) "Pass-through entity" means any: (1) Corporation which is exempt from income tax under section 1363 of the federal internal revenue code and which complies with the requirements of K.S.A. 2015 Supp. 79-32,100e, and amendments thereto; (2) limited liability company; (3) partnership; or (4) limited liability partnership.

(c) "Qualified investment" means expenditures made in construction of a new renewable electric cogeneration facility, for real and tangible personal property incorporated in and used as part of such facility.

(d) "Renewable electric cogeneration facility" means a facility which generates electricity utilizing renewable energy resources or technologies, as defined in K.S.A. 79-201, and amendments thereto, and which is owned and operated by the owner of an industrial, commercial or agricultural process to generate electricity for use in such process to displace current or provide for future electricity use.

History: L. 2007, ch. 113, § 10; July 1.



79-32,246 Same; amount of credit; requirements.

79-32,246. Same; amount of credit; requirements. (a) For taxable years commencing after December 31, 2006, and before January 1, 2012, any taxpayer who is awarded a tax credit under this act by the secretary of commerce and complies with the conditions set forth in this act and the agreement entered into by the secretary and the taxpayer under this act shall be allowed a credit against the taxpayer's tax liability under the Kansas income tax act as provided in subsection (b). Expenditures used to qualify for this credit shall not be used to qualify for any other type of Kansas income tax credit.

(b) The amount of the credit to which a taxpayer is entitled shall be equal to the sum of: (1) An amount equal to 10% of the taxpayer's qualified investment for the first $50,000,000 invested and (2) an amount equal to 5% of the amount of the taxpayer's qualified investment that exceeds $50,000,000. Such credit shall be taken in 10 equal, annual installments, beginning with the year in which the taxpayer places into service the new renewable electric cogeneration facility.

(c) If the amount of an annual installment of a tax credit allowed under this section exceeds the taxpayer's income tax liability for the taxable year in which the annual installment is allowed, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the annual installment of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the 14th taxable year succeeding the taxable year in which the first annual installment is allowed.

(d) (1) Before making a qualified investment, a taxpayer shall apply to the secretary of commerce to enter into an agreement for a tax credit under this act. The secretary shall prescribe the form of the application. After receipt of such application, the secretary may enter into an agreement with the applicant for a credit under this act if the secretary determines that the taxpayer's proposed investment satisfies the requirements of this act. The secretary shall enter into an agreement with an applicant which is awarded a credit under this act. The agreement shall include: (A) A detailed description of the renewable electric cogeneration facility project that is the subject of the agreement, (B) the first taxable year for which the credit may be claimed, (C) the maximum amount of tax credit that will be allowed for each taxable year and (D) a requirement that the taxpayer shall maintain operation of the new renewable electric cogeneration facility for at least 10 years during the term that the tax credit is available.

(2) A taxpayer must comply with the terms of the agreement described in subsection (d)(1) to receive an annual installment of the tax credit awarded under this act. The secretary of commerce, in accordance with rules and regulations of the secretary, shall annually determine whether the taxpayer is in compliance with the agreement. Such agreement shall include, but not be limited to, operation of the new renewable electric cogeneration facility during the tax years when any installments of tax credits are claimed by the taxpayer. If the secretary determines that the taxpayer is in compliance, the secretary shall issue a certificate of compliance to the taxpayer. If the secretary determines that the taxpayer is not in compliance with the agreement, the secretary shall notify the taxpayer and the secretary of revenue of such determination of noncompliance, and any tax credits claimed pursuant to this section for any tax year shall be forfeited.

(3) The secretary of commerce may adopt rules and regulations to administer the provisions of this subsection.

History: L. 2007, ch. 113, § 11; July 1.



79-32,247 Same; pass-through entities.

79-32,247. Same; pass-through entities. (a) If a qualified investment is made by or transferred to a pass-through entity and the credit allowed by this act for a taxable year is greater than the entity's tax liability against which the tax credit may be applied, a shareholder, partner or member of the entity is entitled to a tax credit equal to the tax credit determined for the entity for the taxable year in excess of the entity's tax liability under the Kansas income tax act for the taxable year multiplied by the percentage of the entity's distributive income to which the shareholder, partner or member is entitled.

(b) If a new renewable electric cogeneration facility is co-owned by two or more taxpayers, the amount of the credit that may be allowed to a co-owner in a taxable year is equal to the tax credit determined under K.S.A. 2015 Supp. 79-32,246, and amendments thereto, with respect to the total qualified investment in such facility multiplied by the co-owner's percentage of ownership in such facility.

(c) Such credit shall be taken in 10 equal, annual installments, beginning with the year in which the entity places into service the new renewable electric cogeneration facility.

(d) If the amount of an annual installment of a tax credit allowed a shareholder, partner, member or co-owner under this section exceeds the taxpayer's income tax liability for the taxable year in which the annual installment is allowed, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the 14th taxable year succeeding the taxable year in which the first annual installment is allowed.

History: L. 2007, ch. 113, § 12; July 1.



79-32,248 Same; claim for credit.

79-32,248. Same; claim for credit. To receive the credit awarded by this act, a taxpayer must claim the credit on the taxpayer's annual state income tax return or returns in the manner prescribed by the director of taxation. The taxpayer shall submit to the director a copy of the taxpayer's agreement for a tax credit entered into with the secretary of commerce pursuant to K.S.A. 2015 Supp. 79-32,246, and amendments thereto, and all information that the director determines necessary for the calculation of the credit provided by this act.

History: L. 2007, ch. 113, § 13; July 1.



79-32,249 Same; accelerated depreciation, deduction.

79-32,249. Same; accelerated depreciation, deduction. (a) In addition to the income tax credit allowable pursuant to K.S.A. 2015 Supp. 79-32,245 through 79-32,248, and amendments thereto, a taxpayer shall be entitled to a deduction from Kansas adjusted gross income with respect to the amortization of the amortizable costs of a new renewable electric cogeneration facility based upon a period of 10 years. Such amortization deduction shall be an amount equal to 55% of the amortizable costs of such new renewable electric cogeneration facility for the first taxable year in which such new renewable electric cogeneration facility is in production and 5% of the amortizable costs of such new renewable electric cogeneration facility for each of the next nine taxable years.

(b) The election of the taxpayer to claim the deduction allowed by subsection (a) shall be made by filing a statement of such election with the secretary of revenue in the manner and form and within the time prescribed by rules and regulations adopted by the secretary.

(c) The provisions of this section shall apply to all taxable years commencing after December 31, 2006.

(d) The secretary of revenue shall adopt such rules and regulations as deemed necessary to carry out the provisions of this section.

History: L. 2007, ch. 113, § 14; July 1.



79-32,250 Waste heat utilization system at electric generation facility; accelerated depreciation, deduction.

79-32,250. Waste heat utilization system at electric generation facility; accelerated depreciation, deduction. (a) A taxpayer shall be entitled to a deduction from Kansas adjusted gross income with respect to the amortization of the amortizable costs of a waste heat utilization system based upon a period of 10 years. Such amortization deduction shall be an amount equal to 55% of the amortizable costs of such system for the first taxable year in which such system is in operation and 5% of the amortizable costs of such system for each of the next nine taxable years.

(b) The election of the taxpayer to claim the deduction allowed by subsection (a) shall be made by filing a statement of such election with the secretary of revenue in the manner and form and within the time prescribed by rules and regulations adopted by the secretary.

(c) The provisions of this section shall apply to all taxable years commencing after December 31, 2006.

(d) The secretary of revenue shall adopt such rules and regulations as deemed necessary to carry out the provisions of this section.

(e) As used in this section, "waste heat utilization system" has the meaning provided by K.S.A. 2015 Supp. 74-8949d, and amendments thereto.

History: L. 2007, ch. 113, § 18; July 1.



79-32,251 Biofuel storage and blending equipment; credits for certain investments; definitions.

79-32,251. Biofuel storage and blending equipment; credits for certain investments; definitions. As used in K.S.A. 2015 Supp. 79-32,251 through 79-32,255, and amendments thereto:

(a) "Biofuel" means fuel made from organic matter, including solid and liquid organic waste, but excluding fuel made from oil, natural gas, coal or lignite, or any product thereof.

(b) "Fuel terminal" means a fuel storage and distribution facility which is supplied by motor vehicle, pipeline or marine vessel and from which motor fuels may be removed at a rack. "Fuel terminal" does not include any facility at which motor fuel blend stocks and additives are used in the manufacture of products other than motor fuels and from which no motor fuels are removed.

(c) "Qualified investment" means expenditures made for purchase, construction or installation of storage and blending equipment.

(d) "Refinery" means an industrial process plant, located in this state, where crude oil is processed and refined into petroleum products.

(e) "Storage and blending equipment" means any equipment which is used for storing and blending petroleum-based fuel and biodiesel, ethanol or other biofuel and is installed at a fuel terminal, refinery or biofuel production plant. "Storage and blending equipment" does not include equipment used only for denaturing ethyl alcohol.

History: L. 2007, ch. 113, § 32; July 1.



79-32,252 Same; amount of credit; requirements.

79-32,252. Same; amount of credit; requirements. (a) For taxable years commencing after December 31, 2006, and before January 1, 2012, any taxpayer who is awarded a tax credit under this act by the secretary of commerce and complies with the conditions set forth in this act and the agreement entered into by the secretary and the taxpayer under this act shall be allowed a credit against the taxpayer's tax liability under the Kansas income tax act as provided in subsection (b). Expenditures used to qualify for this credit shall not be used to qualify for any other type of Kansas income tax credit.

(b) The amount of the credit to which a taxpayer is entitled shall be equal to the sum of: (1) An amount equal to 10% of the taxpayer's qualified investment for the first $10,000,000 invested and (2) an amount equal to 5% of the amount of the taxpayer's qualified investment that exceeds $10,000,000. Such credit shall be taken in 10 equal, annual installments, beginning with the year in which the taxpayer places into service the storage and blending equipment.

(c) If the amount of an annual installment of a tax credit allowed under this section exceeds the taxpayer's income tax liability for the taxable year in which the annual installment is allowed, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the annual installment of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the 14th taxable year succeeding the taxable year in which the first annual installment is allowed.

(d) (1) Before making a qualified investment, a taxpayer shall apply to the secretary of commerce to enter into an agreement for a tax credit under this act. The secretary shall prescribe the form of the application. After receipt of such application, the secretary may enter into an agreement with the applicant for a credit under this act if the secretary determines that the taxpayer's proposed investment satisfies the requirements of this act. The secretary shall enter into an agreement with an applicant which is awarded a credit under this act. The agreement shall include: (A) A detailed description of the storage and blending equipment that is the subject of the agreement, (B) the first taxable year for which the credit may be claimed, (C) the maximum amount of tax credit that will be allowed for each taxable year and (D) a requirement that the taxpayer shall maintain operation of the equipment for at least 10 years during the term that the tax credit is available.

(2) A taxpayer must comply with the terms of the agreement described in subsection (d)(1) to receive an annual installment of the tax credit awarded under this act. The secretary of commerce, in accordance with rules and regulations of the secretary, shall annually determine whether the taxpayer is in compliance with the agreement. Such agreement shall include, but not be limited to, operation of the storage and blending equipment during the tax years when any installments of tax credits are claimed by the taxpayer. If the secretary determines that the taxpayer is in compliance, the secretary shall issue a certificate of compliance to the taxpayer. If the secretary determines that the taxpayer is not in compliance with the agreement, the secretary shall notify the taxpayer and the secretary of revenue of such determination of noncompliance, and any tax credits claimed pursuant to this section for any tax year shall be forfeited.

(3) The secretary of commerce may adopt rules and regulations to administer the provisions of this subsection.

History: L. 2007, ch. 113, § 33; July 1.



79-32,253 Same; pass-through entities.

79-32,253. Same; pass-through entities. (a) If a qualified investment is made by or transferred to a pass-through entity and the credit allowed by this act for a taxable year is greater than the entity's tax liability against which the tax credit may be applied, a shareholder, partner or member of the entity is entitled to a tax credit equal to the tax credit determined for the entity for the taxable year in excess of the entity's tax liability under the Kansas income tax act for the taxable year multiplied by the percentage of the entity's distributive income to which the shareholder, partner or member is entitled.

(b) If the storage and blending equipment is co-owned by two or more taxpayers, the amount of the credit that may be allowed to a co-owner in a taxable year is equal to the tax credit determined under K.S.A. 2015 Supp. 79-32,252, and amendments thereto, with respect to the total qualified investment in such equipment multiplied by the co-owner's percentage of ownership in such equipment.

(c) Such credit shall be taken in 10 equal, annual installments, beginning with the year in which the entity places into service the storage and blending equipment.

(d) If the amount of an annual installment of a tax credit allowed a shareholder, partner, member or co-owner under this section exceeds the taxpayer's income tax liability for the taxable year in which the annual installment is allowed, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the 14th taxable year succeeding the taxable year in which the first annual installment is allowed.

History: L. 2007, ch. 113, § 34; July 1.



79-32,254 Same; claim for credit.

79-32,254. Same; claim for credit. To receive the credit awarded by this act, a taxpayer must claim the credit on the taxpayer's annual state income tax return or returns in the manner prescribed by the director of taxation. The taxpayer shall submit to the director a copy of the taxpayer's agreement for a tax credit entered into with the secretary of commerce pursuant to K.S.A. 2015 Supp. 79-32,252, and amendments thereto, and all information that the director determines necessary for the calculation of the credit provided by this act.

History: L. 2007, ch. 113, § 35; July 1.



79-32,255 Same; accelerated depreciation; deduction.

79-32,255. Same; accelerated depreciation; deduction. (a) In addition to the income tax credit allowable pursuant to K.S.A. 2015 Supp. 79-32,251 through 79-32,254, and amendments thereto, a taxpayer shall be entitled to a deduction from Kansas adjusted gross income with respect to the amortization of the amortizable costs of storage and blending equipment based upon a period of 10 years. Such amortization deduction shall be an amount equal to 55% of the amortizable costs of such equipment for the first taxable year in which such equipment is in production and 5% of the amortizable costs of such equipment for each of the next nine taxable years.

(b) The election of the taxpayer to claim the deduction allowed by subsection (a) shall be made by filing a statement of such election with the secretary of revenue in the manner and form and within the time prescribed by rules and regulations adopted by the secretary.

(c) The provisions of this section shall apply to all taxable years commencing after December 31, 2006.

(d) The secretary of revenue shall adopt such rules and regulations as deemed necessary to carry out the provisions of this section.

History: L. 2007, ch. 113, § 36; July 1.



79-32,256 Carbon dioxide capture, sequestration or utilization machinery or equipment; accelerated depreciation, deduction.

79-32,256. Carbon dioxide capture, sequestration or utilization machinery or equipment; accelerated depreciation, deduction. (a) A taxpayer shall be entitled to a deduction from Kansas adjusted gross income with respect to the amortization of the amortizable costs of carbon dioxide capture, sequestration or utilization machinery and equipment based upon a period of 10 years. Such amortization deduction shall be an amount equal to 55% of the amortizable costs of such machinery and equipment for the first taxable year in which such machinery and equipment are in operation and 5% of the amortizable costs of such machinery and equipment for each of the next nine taxable years.

(b) The election of the taxpayer to claim the deduction allowed by subsection (a) shall be made by filing a statement of such election with the secretary of revenue in the manner and form and within the time prescribed by rules and regulations adopted by the secretary.

(c) The provisions of this section shall apply to all taxable years commencing after December 31, 2007.

(d) The secretary of revenue shall adopt such rules and regulations as deemed necessary to carry out the provisions of this section.

(e) As used in this section, "carbon dioxide capture, sequestration or utilization machinery and equipment" means any machinery and equipment which is located in this state and is: (1) Used to capture carbon dioxide from industrial and other anthropogenic sources, or to convert such carbon dioxide into one or more products; (2) used to inject carbon dioxide into a carbon dioxide injection well, as defined in K.S.A. 2015 Supp. 55-1637, and amendments thereto; or (3) used to recover carbon dioxide from sequestration.

History: L. 2007, ch. 73, § 7; July 1.



79-32,257 Citation of act.

79-32,257. Citation of act. K.S.A. 2015 Supp. 79-32,257 through 79-32,259, and amendments thereto, shall be known and may be cited as the Kansas film production tax credit act.

History: L. 2007, ch. 184, § 3; July 1.



79-32,258 Film production; credit for certain eligible production expenses; eligibility requirements; application.

79-32,258. Film production; credit for certain eligible production expenses; eligibility requirements; application. (a) Except as otherwise provided, for all taxable years commencing after December 31, 2006, a credit against the tax imposed by the Kansas income tax act shall be allowed for direct production expenditures made by an eligible film production company, except that such provisions shall not be applicable for tax years 2009 and 2010. Such credit shall be in an amount equal to 30% of direct production expenditures made in Kansas that are directly attributable to the production of a film in Kansas and that have been awarded by the department of revenue. The tax credit shall be deducted from the eligible film production company's income tax liability for the taxable year in which the expenditures are made by the eligible film production company. If the amount of the film production tax credit allowed exceeds the film production company's income tax liability for the taxable year, the taxpayer may carry over the amount thereof that exceeds such tax liability for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the third taxable year succeeding the year in which the costs are incurred. If the eligible film production company is a corporation having an election in effect under subchapter S of the federal internal revenue code, a partnership or a limited liability entity, the credit provided by this section shall be claimed by the shareholders of such corporation, the partners of such partnership or the member of such limited liability entity in the same manner as such shareholder, partners or members account for their proportionate shares of the income or loss of the corporation, partnership or limited liability entity.

(b) A long-form narrative film production for which the film production tax credit is claimed shall contain an acknowledgment that the production was filmed in Kansas.

(c) To be eligible for the film production tax credit, a film production company shall submit to the department of commerce information required by the department to demonstrate conformity with the requirements of this act. Information supplied shall include expected direct production expenditures to be made in Kansas with respect to the film production for which the film production company is seeking the film production tax credit. The department of commerce may reserve a tax credit amount based upon the expected direct production expenditures. The department of commerce shall determine the eligibility of the company and shall certify this information to the department of revenue in a manner and at times the department of commerce and department of revenue shall agree upon.

(d) To receive a film production tax credit, a film production company shall apply to the department of revenue on forms and in the manner the department may prescribe. The application shall include a certification of the amount of direct production expenditures made in Kansas with respect to the film production for which the film production company is seeking the film production tax credit. The department of revenue may award a film production tax credit based on the application submitted and the amount of tax credit reserved by the department of commerce. Upon approval of the application and the awarding of the tax credit the department of revenue shall certify to the film production company and the department of commerce the amount of the tax credit awarded.

(e) The secretary of commerce and the secretary of revenue are hereby authorized to adopt rules and regulations to implement and administer the provisions of this act.

History: L. 2007, ch. 184, § 4; L. 2009, ch. 142, § 7; May 28.



79-32,259 Same; definitions.

79-32,259. Same; definitions. As used in K.S.A. 2015 Supp. 79-32,257 through 79-32,259, and amendments thereto:

(a) "Direct production expenditure" means an expenditure incurred in the state of Kansas in the production of a Kansas film including:

(1) Payment of wages, fringe benefits or fees for talent, management or labor to a person who is a Kansas resident for purposes of the Kansas income tax act;

(2) payment to a personal services corporation for the services of a performing artist, if:

(A) The personal services corporation is subject to taxation under the provisions of the Kansas income tax act; or

(B) the performing artist receiving payment from the personal services corporation pays Kansas income tax; and

(3) any of the following provided by a vendor:

(A) The story and scenario to be used for a film;

(B) set construction and operations, wardrobe, accessories and related services;

(C) photography, sound synchronization, lighting and related services;

(D) editing and related services;

(E) rental of facilities and equipment;

(F) leasing of vehicles;

(G) food or lodging;

(H) airfare if purchased through a Kansas-based travel agency or travel company;

(I) insurance coverage and bonding if purchased through a Kansas-based insurance agent; and

(J) other direct costs of producing a film in accordance with generally accepted entertainment industry practice.

(b) "Eligible film production company" means a film production company that has received certification from the department of commerce.

(c) "Film" means any film, video, commercial or television production, as approved by the department of commerce, that is 30 minutes or less in length with an expected in-state expenditure budget in excess of $50,000, or that is over 30 minutes in length with an expected in-state expenditure budget in excess of $100,000. Film shall not include the following:

(1) News or current events programming;

(2) talk show;

(3) production produced primarily for industrial, corporate or institutional purposes, and for internal use;

(4) sports event or sports programming;

(5) gala presentation or awards programming;

(6) infomercial or any production that directly solicits funds;

(7) political advertisement; or

(8) production that is considered obscene.

(d) "Film production company" means a person that produces one or more films.

History: L. 2007, ch. 184, § 5; July 1.



79-32,260 Same; expiration of act; amount, limitations.

79-32,260. Same; expiration of act; amount, limitations. (a) No tax credits authorized by K.S.A. 2015 Supp. 79-32,257 through 79-32,259, and amendments thereto, shall be allowed for any tax year commencing on or after January 1, 2013.

(b) The total amount of tax credits which may be allowed under K.S.A. 2015 Supp. 79-32,257 through 79-32,259, and amendments thereto, shall not exceed $2,000,000 per tax year.

History: L. 2007, ch. 184, § 6; July 1.



79-32,261 Tax credit for certain contributions to community college, technical college or postsecondary educational institution.

79-32,261. Tax credit for certain contributions to community college, technical college or postsecondary educational institution. (a) On and after July 1, 2008, any taxpayer who contributes in the manner prescribed by this section to a community college located in Kansas for capital improvements, to a technical college for deferred maintenance or the purchase of technology or equipment or to a postsecondary educational institution located in Kansas for deferred maintenance, shall be allowed a credit against the tax imposed by the Kansas income tax act, the premium tax or privilege fees imposed pursuant to K.S.A. 40-252, and amendments thereto, or the privilege tax as measured by net income of financial institutions imposed pursuant to article 11 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto. The tax credit allowed by this section is applicable for the tax year 2008 for any contributions made on and after July 1, 2008, and for the tax years 2009, 2010, 2011 and 2012 for any contributions made during the entire tax year. The amount of the credit allowed by this section shall not exceed 60% of the total amount contributed during the taxable year by the taxpayer to a community college or a technical college located in Kansas for such purposes. The amount of the credit allowed by this section shall not exceed 50% of the total amount contributed during the taxable year by the taxpayer to a postsecondary educational institution for such purposes. If the amount of the credit allowed by this section for a taxpayer who contributes to a community college or a technical college exceeds the taxpayer's income tax liability imposed by the Kansas income tax act, such excess amount shall be refunded to the taxpayer. If the amount of the tax credit for a taxpayer who contributes to a postsecondary educational institution exceeds the taxpayer's income tax liability for the taxable year, the amount which exceeds the tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability, except that no such tax credit shall be carried over for deduction after the third taxable year succeeding the taxable year in which the contribution is made. Prior to the issuance of any tax credits pursuant to this section, the structure of the process in which contributions received by a community college, a technical college or a postsecondary educational institution qualify as tax credits allowed and issued pursuant to this section shall be developed by a community college, a technical college and a postsecondary educational institution in consultation with the secretary of revenue and the foundation or endowment association of any such community college, technical college or postsecondary educational institution in a manner that complies with requirements specified in the federal internal revenue code of 1986, as amended, so that contributions qualify as charitable contributions allowable as deductions from federal adjusted gross income.

(b) (1) Upon receipt of any such contributions to a community college made pursuant to the provisions of this section, the treasurer of the community college shall deposit such contributions to the credit of the capital outlay fund of such community college established as provided by K.S.A. 71-501a, and amendments thereto. Expenditures from such fund shall be made for the purposes described in subsection (a) of K.S.A. 71-501, and amendments thereto, except that expenditures shall not be made from such fund for new construction or the acquisition of real property for use as building sites or for educational programs.

(2) Upon receipt of any such contributions to a technical college made pursuant to the provisions of this section, such contributions shall be deposited to the credit of a deferred maintenance fund or a technology and equipment fund established by the technical college which received the contribution. Expenditures from such fund shall be made only for the purpose as provided in this subsection.

(3) Upon receipt of any such contributions to a postsecondary educational institution made pursuant to the provisions of this section, such contributions shall be deposited to the credit of the appropriate deferred maintenance support fund of the postsecondary educational institution which received the contribution. Expenditures from such fund shall be made only for the purposes designated for such fund pursuant to law.

(c) (1) In no event shall the total amount of credits allowed under this section for taxpayers who contribute to any one such community college or technical college exceed the following amounts: For the tax year 2008, an amount not to exceed $78,125; for the tax year 2009, an amount not to exceed $156,250; and for the tax years 2010, 2011 and 2012, an amount not to exceed $208,233.33.

(2) In no event shall the total of credits allowed under this section for taxpayers who contribute to postsecondary educational institutions exceed the following amounts: For the tax year 2008, an amount not to exceed $5,625,000; for the tax year 2009, an amount not to exceed $11,250,000; and for the tax years 2010, 2011 and 2012, an amount not to exceed $15,000,000. Except as otherwise provided, the allocation of such tax credits for each individual state educational institution shall be determined by the state board of regents in consultation with the secretary of revenue and the university foundation or endowment association of each postsecondary educational institution, and such determination shall be completed prior to the issuance of any tax credits pursuant to this section. Not more than 40% of the total of credits allowed under this section shall be allocated to any one postsecondary educational institution unless all such postsecondary educational institutions approve an allocation to any one such postsecondary educational institution which exceeds 40% of the total of such credits allowed under this section.

(d) As used in this section: (1) "Community college" means a community college established under the provisions of the community college act;

(2) "deferred maintenance" means the maintenance, repair, reconstruction or rehabilitation of a building located at a technical college or a postsecondary educational institution which has been deferred, any utility systems relating to such building, any life-safety upgrades to such building and any improvements necessary to be made to such building in order to comply with the requirements of the Americans with disabilities act or other federal or state law, except that for taxable years commencing after December 31, 2013, deferred maintenance shall not include any maintenance, repair, reconstruction or rehabilitation of any building in which any abortion, as defined in K.S.A. 65-6701, and amendments thereto, is performed;

(3) "postsecondary educational institution" means the university of Kansas, Kansas state university of agriculture and applied science, Wichita state university, Emporia state university, Pittsburg state university, Fort Hays state university and Washburn university of Topeka; and

(4) "technical college" means a technical college as designated pursuant to K.S.A. 72-4472, 72-4473, 72-4474, 72-4475 and 72-4477, and amendments thereto.

(e) Any taxpayer not subject to Kansas income, privilege or premiums tax who contributes to a community college, technical college or postsecondary educational institution, hereinafter designated the transferor, may sell, assign, convey or otherwise transfer tax credits allowed and earned pursuant to this section. The sale price of a tax credit shall be at least 50% of the full value of the credit. Such credit shall be deemed to be allowed and earned by any such taxpayer which is only disqualified therefrom by reason of not being subject to such Kansas taxes. The taxpayer acquiring earned credits, hereinafter designated the transferee, may use the amount of the acquired credits to offset up to 100% of the taxpayer's income, privilege or premiums tax liability for the taxable year in which such acquisition was made. Such credits may be sold or transferred only one time and, if sold or transferred, shall be transferred in the tax year such credit is earned or the two successive tax years. A transferred credit shall be claimed in the year purchased. The transferor shall enter into a written agreement with the transferee establishing the terms and conditions of the sale or transfer and shall perfect such transfer by notifying the secretary of revenue in writing within 30 calendar days following the effective date of the transfer, subject to the review and approval or denial of such transfer by the secretary of revenue. The transferor and transferee shall provide any information pertaining to the sale or transfer as may be required by the secretary of revenue to administer and carry out the provisions of this section. The amount received by the transferor of such tax credit shall be taxable as income of the transferor, and the excess of the value of such credit over the amount paid by the transferee for such credit shall be taxable as income of the transferee.

(f) The secretary of revenue shall submit an annual report to the legislature to assist the legislature in the evaluation of the utilization of any credits claimed pursuant to this act, including information specific as to each community college, technical college or postsecondary educational institution. Such report shall be due on or before the first day of the legislative session following the tax year in which the credits were claimed.

(g) The secretary of revenue shall adopt rules and regulations necessary to administer the provisions of this section.

History: L. 2007, ch. 200, § 16; L. 2013, ch. 119, § 21; July 1.



79-32,262 Tax credit for certain capital investments in a business located in or near certain cities made within three years of occurrence of certain major disasters.

79-32,262. Tax credit for certain capital investments in a business located in or near certain cities made within three years of occurrence of certain major disasters. (a) Subject to limitations contained herein, for tax years 2008, 2009 and 2010, any taxpayer who makes a capital investment in a business which is located in the city of Chanute, Coffeyville, Erie, Fredonia, Greensburg, Independence, Iola, Neodesha or Osawatomie, Kansas, or within one mile of the city limits of any such city as long as such business is located in Kansas, when such investment is made within three years of the date of the occurrence of the disaster which is the subject of major disaster declaration DR 1699 or DR 1711 as the case may be shall be allowed a credit not to exceed 10% of such investment against the tax imposed by the Kansas income tax act, the premium tax or privilege fees imposed pursuant to K.S.A. 40-252, and amendments thereto, or the privilege tax as measured by the net income of financial institutions imposed pursuant to article 11 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto. The total amount of credit allowed pursuant to this section for any one taxpayer shall not exceed $100,000. In no event shall the total amount of credits or refunds allowed under this section exceed $5,000,000 for any one fiscal year. The amount of credit allowed under this section shall be reduced by an amount equal to any assistance payment received by the taxpayer pursuant to the provisions of K.S.A. 75-3713e, and amendments thereto, or an assistance payment received by the taxpayer pursuant to the southeast Kansas business restoration assistance program as approved by the state finance council for the same investment as provided in this section. Notwithstanding any other provision of law, no taxpayer shall claim more than one credit allowed under this subsection for the same investment as provided in this section, except that nothing contained in this provision shall prevent a taxpayer from making a claim for and being allowed credit pursuant to this subsection in a subsequent tax year when such taxpayer was not allowed the credit in a previous tax year. If the amount of the tax credit determined under this section exceeds the income, privilege or premium tax liability for the taxpayer for any taxable year in which the qualified investment is made, the amount thereof which exceeds such tax liability may be carried over for deduction from such taxpayer's income, privilege or premium tax liability in the next succeeding year or years until the total amount of the credit has been deducted from tax liability, except that no such credit shall be carried over for deduction after the 10th taxable year succeeding the taxable year in which the qualified investment was made.

(b) (1) For tax years 2008, 2009 and 2010, a taxpayer may receive a refund of tax liability in lieu of the credit provided in this act. The refund shall be in an amount up to 50% of the credit earned by the taxpayer. The amount of refund allowed under this subsection shall be reduced by an amount equal to any assistance payment received by the taxpayer pursuant to the provisions of K.S.A. 75-3713e, and amendments thereto, or an assistance payment received by the taxpayer pursuant to the southeast Kansas business restoration assistance program as approved by the state finance council for the same investment as provided in this section. Notwithstanding any other provision of law, no taxpayer shall claim more than one refund allowed under this subsection for the same investment, except that nothing contained in this provision shall prevent a taxpayer from electing to receive a refund and receiving such refund in a subsequent tax year when such taxpayer was not allowed such refund in a previous tax year.

(2) A claim for refund shall be made prior to the taxpayer claiming any credit on which the refund is based. Should the taxpayer elect to receive the cash in lieu of the credit, the remaining portion of the tax credit shall be lost. Any refund pursuant to this subsection shall be allowed against the tax liability imposed under the Kansas income tax act, the premium tax or privilege fees imposed pursuant to K.S.A. 40-252, and amendments thereto, and the privilege tax as measured by net income of financial institutions imposed pursuant to article 11 of chapter 79 of the Kansas Statutes Annotated in the tax year the qualified investment is placed into service. The amount of such refund which exceeds such tax liability shall be refunded to the taxpayer.

(3) The secretary of revenue shall submit an annual report to the legislature detailing taxpayers that have been allowed a credit and that have made the election to receive a refund in lieu of the credit. The annual report shall provide the aggregate amount of such credits and refunds. Such report shall be due during the legislative session, commencing with the 2009 legislative session.

(c) As used in this section, "capital investment" means an investment in the construction, equipment, reconstruction, maintenance, repair, enlargement, furnishing or remodeling of real property, and the purchase, lease or repair of tangible personal property. A "capital investment" shall not include inventory or property held for sale in the ordinary course of business.

(d) The secretary of revenue shall adopt rules and regulations to carry out the provisions of this act.

History: L. 2008, ch. 182, § 8; June 5.



79-32,263 Tax credit for property taxes paid by certain senior citizens; selective assistance for effective senior relief (SAFESR).

79-32,263. Tax credit for property taxes paid by certain senior citizens; selective assistance for effective senior relief (SAFESR). This act shall be known and may be cited as the selective assistance for effective senior relief (SAFESR). There shall be allowed as a credit against the tax liability of a taxpayer imposed under the Kansas income tax act, the following: (a) For tax years 2008, 2009 and 2010, an amount equal to 45% of the amount of property and ad valorem taxes actually and timely paid as described in this section; and (b) for tax year 2011 and all tax years thereafter, an amount equal to 75% of the amount of property and ad valorem taxes actually and timely paid by a taxpayer who is 65 years of age or older and who has household income equal to or less than 120% of the federal poverty level for two persons if such taxes were paid upon real or personal property used for residential purposes of such taxpayer which is the taxpayer's principal place of residence for the tax year in which the tax credit is claimed. The amount of any such credit for any such taxpayer shall not exceed the amount of property and ad valorem taxes paid by such taxpayer as specified in this section. A taxpayer shall not take the credit pursuant to this section if such taxpayer has received a homestead property tax refund pursuant to K.S.A. 79-4501 et seq., and amendments thereto, for such property for such tax year. Subject to the provisions of this section, if the amount of such tax credit exceeds the taxpayer's income tax liability for the taxable year, the amount of such excess credit which exceeds such tax liability shall be refunded to the taxpayer. The secretary of revenue shall adopt rules and regulations regarding the filing of documents that support the amount of the credit claimed pursuant to this section. For purposes of this section, "household income" means all income as defined in K.S.A. 79-4502(a), and amendments thereto, including any payments received under the federal social security act, received by persons of a household in a calendar year while members of such household. The provisions of this act shall be part of and supplemental to the homestead property tax refund act.

History: L. 2008, ch. 182, § 12; L. 2014, ch. 86, § 1; July 1.



79-32,264 Limitations on tax credits; credits allowed and amounts to be carried forward.

79-32,264. Limitations on tax credits; credits allowed and amounts to be carried forward. (a) For tax years 2009 and 2010, for any tax credit provided under the following: K.S.A. 65-7107, 79-1117, 79-32,176, 79-32,177 and 79-32,200 and K.S.A. 2015 Supp. 74-50,173, 74-8133, 74-8205, 79-32,153, 79-32,160a, 79-32,181a, 79-32,182b, 79-32,196, 79-32,197, 79-32,201, 79-32,202, 79-32,204, 79-32,207, 79-32,212, 79-32,213, 79-32,215, 79-32,218, 79-32,222, 79-32,224, 79-32,229, 79-32,234, 79-32,239, 79-32,242, 79-32,244, 79-32,246 and 79-32,252, and amendments thereto, and if nonrefundable, K.S.A. 79-32,261 and 79-32,262, and amendments thereto, and for tax year 2009, for the tax credit provided under K.S.A. 2015 Supp. 74-99c09, and amendments thereto, the total of any such credit or credits allowed against the tax imposed by the Kansas income tax act, the premium tax or privilege fees imposed pursuant to K.S.A. 40-252, and amendments thereto, or the privilege tax as measured by net income of financial institutions imposed pursuant to chapter 79, article 11 of the Kansas Statutes Annotated, shall not exceed the lesser of 90% of the total amount of such credit or credits earned in a current tax year or claimed in a current tax year as a carry forward from a prior tax year, or 90% of the tax as computed prior to the allowance of any such credit or credits. Except as otherwise provided by subsections (c) and (d), the amount of such credit or credits that may be carried forward in any succeeding taxable year shall be reduced by an amount equal to the lesser of 10% of the total amount of such credit or credits earned in a current tax year or claimed in a current tax year as a carry forward from a prior tax year, or 10% of the tax as computed prior to the allowance of any such credits.

(b) For tax years 2009 and 2010, for any tax credit provided under K.S.A. 40-2246 and 79-32,190 and K.S.A. 2015 Supp. 74-50,208, 79-32,206, 79-32,210 and 79-32,211a, and amendments thereto, and if refundable, K.S.A. 79-32,261 and 79-32,262, and amendments thereto, and for tax year 2009, for the tax credit provided under K.S.A. 2015 Supp. 74-50,154, and amendments thereto, the total amount of any credits refunded or allowed against the tax imposed by the Kansas income tax act, the premium tax or privilege fees imposed pursuant to K.S.A. 40-252, and amendments thereto, or the privilege tax as measured by net income of financial institutions imposed pursuant to chapter 79, article 11 of the Kansas Statutes Annotated, shall not exceed 90% of the total amount of tax credit or credits earned, and the remaining portion of such tax credit or credits shall be lost.

(c) For any tax credit or credits earned pursuant to K.S.A. 79-32,160a, and amendments thereto, other than tax credits earned pursuant to subsection (e) of K.S.A. 79-32,160a, and amendments thereto, in a tax year prior to 2009 and carried forward from such prior tax year and claimed in tax years 2009 or 2010, any reduction in the amount of credit or credits that may be carried forward to any succeeding tax year determined pursuant to subsection (a), may be carried forward to any tax year after 2010, pursuant to the applicable carry-forward period provided in K.S.A. 79-32,160a, and amendments thereto.

(d) For any tax credit earned pursuant to subsection (e) of K.S.A. 79-32,160a, and amendments thereto, by a taxpayer qualified and certified under the provisions of K.S.A. 74-50,131, and amendments thereto, who has received prior to June 1, 2009, written approval from the secretary of commerce of a certificate of intent to invest in a qualified business facility, any reduction in the amount of credit or credits that may be carried forward to any succeeding tax year determined pursuant to subsection (a), may be carried forward to any tax year after 2010, pursuant to the applicable carry-forward period provided in K.S.A. 79-32,160a, and amendments thereto.

(e) For any tax credit or credits earned pursuant to K.S.A. 74-8133, and amendments thereto, any reduction in the amount of credit or credits that may be carried forward to any succeeding tax year determined pursuant to subsection (a) from tax years 2009 or 2010, may be carried forward to any tax year after 2010, pursuant to the applicable carry-forward period provided in K.S.A. 74-8133, and amendments thereto.

History: L. 2009, ch. 142, § 2; L. 2010, ch. 123, § 5; Apr. 29.



79-32,265 Limitation on income tax credits allowed; valid social security numbers required.

79-32,265. Limitation on income tax credits allowed; valid social security numbers required. Except as otherwise provided, no credit provided under the Kansas income tax act, and amendments thereto, shall be allowed for: (a) Any individual who fails to provide a valid social security number issued to such individual, the individual's spouse and dependents of the individual for purposes of section 205(c)(2)(A) of the social security act on such individual's Kansas income tax return as the identifying number for such individual for tax purposes; or (b) or any individual who has not been issued a valid social security number for the entire taxable year in which such credit is claimed, except that this provision shall not apply for an individual whose spouse possesses a valid social security number for the entire taxable year and whose filing status for income tax purposes is married filing jointly. The provisions of this section shall not apply to the credit provided by K.S.A. 79-32,111, and amendments thereto.

History: L. 2011, ch. 115, § 1; L. 2015, ch. 99, § 2; July 1.



79-32,266 Tax credit for taxpayers who receive income from business activities of certain qualified companies.

79-32,266. Tax credit for taxpayers who receive income from business activities of certain qualified companies. (a) For taxable years commencing after December 31, 2010, there shall be allowed as a credit against the tax liability of a resident individual taxpayer an amount equal to 95% of the resident individual's income tax liability under the provisions of the Kansas income tax act for Kansas source income received from a qualified company that is business income attributable to business activities conducted at the business facility, office, department or other operation relocated to Kansas when the taxpayer owns such qualified company and materially participates in such business activities conducted at such relocated business facility, office, department or other operation of such qualified company which qualified for benefits under the provisions of subsection (a)(1) of K.S.A. 74-50,212, and amendments thereto. A taxpayer shall be treated as materially participating in such qualified company's business activities conducted at such business facility, office, department or other operation relocated to Kansas only if the taxpayer is involved in such business activities of such qualified company on a basis which is regular, continuous and substantial. A taxpayer may claim the credit authorized by this section during any tax year in which the qualified company owned by the taxpayer qualifies for benefits under provisions of K.S.A. 74-50,212, and amendments thereto.

(b) Business income attributable to the business activities conducted at the business facility, office, department or other operation relocated to Kansas of a qualified company which qualified for benefits under the provisions of subsection (a)(1) of K.S.A. 74-50,212, and amendments thereto, shall be determined by multiplying the business income of the company apportioned to this state by a fraction, the numerator of which is the property factor plus the payroll factor plus the sales factor, and the denominator of which is three. For purposes of this subsection, the property factor is a fraction, the numerator of which is the average value of the company's real and tangible personal property owned or rented and used during the tax period at such relocated facility, office, department or other relocated operation in Kansas, and the denominator of which is the average value of the company's real and tangible personal property owned or rented and used within this state during the tax period. The payroll factor is a fraction, the numerator of which is the total amount paid during the tax period by the company for compensation at such relocated facility, office, department or other relocated operation in Kansas, and the denominator of which is the total compensation paid by the company in this state during the tax period. The sales factor is a fraction, the numerator of which is the total sales of the relocated facility, office, department or other relocated operation in this state during the tax period, and the denominator of which is the total sales of the company in this state during the tax period.

(c) This credit shall not be available to any taxpayer making a modification under (b)(xix) or (c)(xx) of K.S.A. 79-32,117, and amendments thereto.

(d) The secretary of revenue shall adopt rules and regulations regarding the filing of documents that support the qualifications of the taxpayer for the credit claimed pursuant to this section.

History: L. 2011, ch. 115, § 13; L. 2012, ch. 135, § 38; L. 2013, ch. 87, § 5; Apr. 25.



79-32,267 Tax credit for taxpayers domiciled in a rural opportunity zone.

79-32,267. Tax credit for taxpayers domiciled in a rural opportunity zone. (a) For taxable years commencing after December 31, 2011, and before January 1, 2022, there shall be allowed as a credit against the tax liability of a resident individual taxpayer an amount equal to the resident individual's income tax liability under the provisions of the Kansas income tax act, when the resident individual:

(1) Establishes domicile in a rural opportunity zone on or after July 1, 2011, and prior to January 1, 2021 and was domiciled outside this state for five or more years immediately prior to establishing their domicile in a rural opportunity zone in this state;

(2) had Kansas source income less than $10,000 in any one year for five or more years immediately prior to establishing their domicile in a rural opportunity zone in this state; and

(3) was domiciled in a rural opportunity zone during the entire taxable year for which such credit is claimed.

(b) A resident individual may claim the credit authorized by this section for not more than five consecutive years following establishment of their domicile in a rural opportunity zone.

(c) The maximum amount of any refund under this section shall be equal to the amount withheld from the resident individual's wages or payments other than wages pursuant to K.S.A. 79-3294 et seq., and amendments thereto, or paid by the resident individual as estimated taxes pursuant to K.S.A. 79-32,101 et seq., and amendments thereto.

(d) No credit shall be allowed under this section if:

(1) The resident individual's income tax return on which the credit is claimed is not timely filed, including any extension; or

(2) the resident individual is delinquent in filing any return with, or paying any tax due to, the state of Kansas or any political subdivision thereof.

(e) This section shall be part of and supplemental to the Kansas income tax act.

History: L. 2011, ch. 22, § 2; L. 2015, ch. 99, § 27; July 1.



79-32,268 Continuation of certain nonrefundable credits pursuant to the law at the time such credit was earned.

79-32,268. Continuation of certain nonrefundable credits pursuant to the law at the time such credit was earned. Any nonrefundable credits applicable to the Kansas income tax imposed on individuals that are no longer available commencing in tax year 2013 pursuant to this act and earned in any tax year prior to 2013 which are unused may continue to be claimed, subject to the limitations applicable to any such credit pursuant to law at the time such credit was earned.

History: L. 2012, ch. 135, § 36; July 1.



79-32,269 Tax rate reductions; procedures.

79-32,269. Tax rate reductions; procedures. (a) (1) (A) Except as provided in subsection (a)(2), commencing with fiscal year 2020, in any fiscal year in which the amount of selected actual state general fund receipts less increases in payments to the Kansas public employees retirement system required pursuant to K.S.A. 74-4914d, 74-4920, 74-4939 and 74-4967, and amendments thereto, or any other statute from such fiscal year exceeds the selected actual state general fund receipts for the immediately preceding fiscal year by more than 2.5%, the director of legislative research shall certify such excess amount, in dollars, to the secretary of revenue and the director of the budget. Upon receipt of such certified amount, the secretary shall compute the income tax rate reductions to go into effect for the next tax year that would reduce by such certified amount, in dollars, the tax rates during the next tax year according to the provisions of this section. The secretary shall compute any income tax rate reductions so that any excess amount is applied such that an equal number of dollars are used to lower all individual income tax rates in K.S.A. 79-32,110, and amendments thereto. In any such computation by the secretary pursuant to this subsection the resulting income tax rate shall be rounded down to the nearest 0.01%. Based on all such determinations, the secretary shall reduce individual income tax rates prescribed by K.S.A. 79-32,110, and amendments thereto, as required by this section;

(B) upon all individual marginal income tax rates being reduced to 0% pursuant to the provisions of subsection (a)(1)(A), rate reduction next shall be applied for the surtax on corporations applicable to the current tax year by such excess amount. Based on such determination, the secretary shall reduce the surtax on corporations prescribed by K.S.A. 79-32,110, and amendments thereto, as required by this section; and

(C) upon the surtax on corporations being reduced to a rate which when combined with the normal tax rate on corporations is equal to or below the combined surtax and normal tax imposed on national banking associations and state banks or is equal to or below the combined surtax and normal tax imposed on trust companies and savings and loan associations, rate reductions shall be proportionately applied for the tax on corporations, the tax on national banking associations and state banks, and the tax on trust companies and savings and loan associations. Such rate reductions shall be first applied to the surtax until reduced to 0% and then applied to the normal tax for each such tax. Based on such determination, the secretary shall reduce the surtax and the normal tax on corporations prescribed by K.S.A. 79-32,110, and amendments thereto, the surtax and normal tax on national banking associations and state banks prescribed by K.S.A. 79-1107, and amendments thereto, and the surtax and normal tax on trust companies and savings and loan associations prescribed by K.S.A. 79-1108, and amendments thereto, as required by this section.

(2) In any fiscal year in which the amount of selected actual state general fund receipts less increases in payments to the Kansas public employees retirement system required pursuant to K.S.A. 74-4914d, 74-4920, 74-4939 and 74-4967, and amendments thereto, or any other statute for such fiscal year are 102.5% or less than the selected actual state general fund receipts from the immediately preceding fiscal year, the director of legislative research shall certify such amount and fact to the secretary of revenue and the director of the budget. Upon receipt of such amount and fact, the secretary of revenue shall not make any adjustment to the income tax rates for that tax year.

(b) The secretary of revenue shall report any reduction in income tax rates prescribed by this section to the chairperson of the assessment and taxation committee of the senate, the chairperson of the taxation committee of the house of representatives and the governor, and shall cause notice of any such reduction to be published in the Kansas register prior to September 15 of the calendar year immediately preceding the tax year in which such reduction takes effect.

(c) As used in this section, "selected actual state general fund receipts" means receipts from the following taxes and fees: Individual and corporation income taxes imposed under K.S.A. 79-32,110, and amendments thereto, financial institutions privilege taxes imposed under article 11 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, retail sales taxes imposed under K.S.A. 79-3601 et seq., and amendments thereto, compensating use taxes imposed under K.S.A. 79-3701 et seq., and amendments thereto, cigarette and tobacco product taxes imposed under K.S.A. 79-3301 et seq., and amendments thereto, cereal malt beverage and liquor gallonage taxes imposed under K.S.A. 41-501 et seq., and amendments thereto, liquor enforcement taxes imposed under K.S.A. 79-4101 et seq., and amendments thereto, liquor drink taxes imposed under K.S.A. 79-41a01 et seq., and amendments thereto, corporation franchise taxes imposed under K.S.A. 79-5401, and amendments thereto, annual franchise fees charged pursuant to law and mineral severance taxes imposed under K.S.A. 79-4216 et seq., and amendments thereto.

History: L. 2013, ch. 135, § 6; L. 2015, ch. 99, § 28; L. 2015, ch. 102, § 4; July 1.



79-32,271 Tax credit for certain taxpayers who purchased food in this state.

79-32,271. Tax credit for certain taxpayers who purchased food in this state. (a) For any taxable year commencing after December 31, 2014, a credit shall be allowed against the tax imposed by the Kansas income tax act on the Kansas taxable income of an individual income taxpayer who purchased food in this state, had federal adjusted gross income for the tax year that did not exceed $30,615, and meets the qualifications in subsections (b) and (c).

(b) During the entire tax year a taxpayer filing single, head of household, or married filing separate, or the taxpayer and the taxpayer's spouse if married filing jointly, must be domiciled in this state. For purposes of this credit, "domicile" shall not include any correctional facility, or portion thereof, as defined in K.S.A. 75-5202, and amendments thereto, any juvenile correctional facility, or portion thereof, as defined in K.S.A. 38-2302, and amendments thereto, any correctional facility of the federal bureau of prisons located in the state of Kansas, or any city or county jail facility in the state of Kansas.

(c) During the entire tax year a taxpayer filing single, head of household, or married filing separate, or the taxpayer or the taxpayer's spouse if married filing jointly, must be either: (1) A person having a disability, regardless of age; (2) a person without a disability who is 55 years of age or older; or (3) a person without a disability who is younger than 55 years of age who claims an exemption for one or more dependent children under 18 years of age.

(d) The amount of the credit shall be $125 for every exemption claimed on the taxpayer's federal income tax return, except that no exemption shall be counted for a dependent unless the dependent is a child under 18 years of age.

(e) The credit allowed under this provision shall be applied against the taxpayer's income tax liability after all other credits allowed under the income tax act. It shall not be refundable and may not be carried forward.

(f) (1) Every taxpayer claiming the credit shall supply the division in support of a claim, reasonable proof of domicile, age and disability.

(2) A claim alleging disability shall be supported by a report of the examining physician of the claimant with a statement or certificate that the applicant has a disability as defined in subsection (g).

(g) "Disability" means: (1) Inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or has lasted or can be expected to last for a continuous period of not less than 12 months, and an individual shall be determined to be under a disability only if the physical or mental impairment or impairments are of such severity that the individual is not only unable to do the individual's previous work but cannot, considering age, education and work experience, engage in any other kind of substantial gainful work which exists in the national economy, regardless of whether such work exists in the immediate area in which the individual lives or whether a specific job vacancy exists for the individual, or whether the individual would be hired if application was made for work. For purposes of this paragraph, with respect to any individual, "work which exists in the national economy" means work which exists in significant numbers either in the region where the individual lives or in several regions of the country; and "physical or mental impairment" means an impairment that results from anatomical, physiological or psychological abnormalities which are demonstrable by medically acceptable clinical and laboratory diagnostic techniques; or

(2) blindness and inability by reason of blindness to engage in substantial gainful activity requiring skills or abilities comparable to those of any gainful activity in which the individual has previously engaged with some regularity and over a substantial period of time. For purposes of this paragraph, "blindness" means central visual acuity of 20/200 or less in the better eye with the use of a correcting lens. An eye which is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than 20 degrees shall be considered for the purpose of this paragraph as having a central visual acuity of 20/200 or less.

(h) The secretary of revenue is hereby authorized to adopt such rules and regulations as may be necessary for the administration of the provisions of this section.

History: L. 2015, ch. 102, § 1; July 1.






Article 33 CIGARETTES AND TOBACCO PRODUCTS

79-3301 Definitions.

79-3301. Definitions. As used in K.S.A. 79-3301 et seq., and amendments thereto:

(a) "Carrier" means one who transports cigarettes from a manufacturer to a wholesale dealer or from one wholesale dealer to another.

(b) "Carton" means the container used by the manufacturer of cigarettes in which no more than 10 packages of cigarettes are placed prior to shipment from such manufacturer.

(c) "Cigarette" means any roll for smoking, made wholly or in part of tobacco, irrespective of size or shape, and irrespective of tobacco being flavored, adulterated or mixed with any other ingredient if the wrapper is in greater part made of any material except tobacco.

(d) "Consumer" means the person purchasing or receiving cigarettes or tobacco products for final use.

(e) "Dealer" means any person who engages in the sale or manufacture of cigarettes in the state of Kansas, and who is required to be licensed under the provisions of this act.

(f) "Dealer establishment" means any location or premises, other than vending machine locations, at or from which cigarettes are sold, and where records are kept.

(g) "Director" means the director of taxation.

(h) "Distributor" means: (1) Any person engaged in the business of selling tobacco products in this state who brings, or causes to be brought, into this state from outside the state any tobacco products for sale;

(2) any person who makes, manufactures, fabricates or stores tobacco products in this state for sale in this state; or

(3) any person engaged in the business of selling tobacco products outside this state who ships or transports tobacco products to any person in the business of selling tobacco products in this state.

(i) "Division" means the division of taxation.

(j) "License" means the privilege of a licensee to sell cigarettes or tobacco products in the state of Kansas, and the written evidence of such authority or privilege as issued by the director.

(k) "Licensee" means any person holding a current license issued pursuant to this act.

(l) "Manufacturer's salesperson" means a person employed by a cigarette manufacturer who sells cigarettes, manufactured by such employer and procured from wholesale dealers.

(m) "Meter imprints" means tax indicia applied by means of ink printing machines.

(n) (1) "Package" means a container in which no more than 25 individual cigarettes are wrapped and sealed by the manufacturer of cigarettes prior to shipment to a wholesale dealer;

(2) for the purposes of subsections (u), (v) and (w) of K.S.A. 79-3321, and amendments thereto, "package" means the same as provided in 15 U.S.C. § 1332(4).

(o) "Person" means any individual, partnership, society, association, joint-stock company, corporation, estate, receiver, trustee, assignee, referee or any other person acting in a fiduciary or representative capacity whether appointed by a court or otherwise and any combination of individuals.

(p) "Received" means the coming to rest of cigarettes for sale by any dealer in the state of Kansas.

(q) "Retail dealer" means a person, other than a vending machine operator, in possession of cigarettes or electronic cigarettes for the purpose of sale to a consumer.

(r) "Sale" means any transfer of title or possession or both, exchange, barter, distribution or gift of cigarettes or tobacco products, with or without consideration.

(s) "Sample" means cigarettes or tobacco products distributed to members of the general public at no cost for purposes of promoting the product.

(t) "Self-service display" means a display that contains cigarettes or tobacco products and is located in an area openly accessible to a retail dealer's consumers, and from which such consumers can readily access cigarettes or tobacco products without the assistance of a salesperson. A display case that holds cigarettes or tobacco products behind locked doors does not constitute a self-service display.

(u) "Stamps" means tax indicia applied either by means of water applied gummed paper or heat process.

(v) "Tax indicia" means visible evidence of tax payment in the form of stamps or meter imprints.

(w) "Tobacco products" means cigars, cheroots, stogies, periques; granulated, plug cut, crimp cut, ready rubbed and other smoking tobacco; snuff, snuff flour; cavendish; plug and twist tobacco; fine cut and other chewing tobaccos; shorts; refuse scraps, clippings, cuttings and sweepings of tobacco, and other kinds and forms of tobacco, prepared in such manner as to be suitable for chewing or smoking in a pipe or otherwise, or both for chewing and smoking. Tobacco products do not include cigarettes.

(x) "Tobacco speciality store" means a dealer establishment that derives at least 75% of such dealer establishment's revenue from cigarettes or tobacco products.

(y) "Vending machine" means any coin operated machine, contrivance or device, by means of which merchandise may be sold.

(z) "Vending machine distributor" means any person who sells cigarette vending machines to a vending machine operator operating vending machines in the state of Kansas.

(aa) "Vending machine operator" means any person who places a vending machine, owned, leased or operated by such person, at locations where cigarettes are sold from such vending machine. The owner or lessee of the premises upon which a vending machine is placed shall not be considered the operator of the machine, nor shall the owner or lessee, or any employee or agent of the owner or lessee be considered an authorized agent of the vending machine operator, if the owner or lessee does not own or lease the machine and the owner's or lessee's sole remuneration from the machine is a flat rental fee or commission based upon the number or value of cigarettes sold from the machine, or a combination of both.

(bb) "Wholesale dealer" means any person who sells cigarettes to other wholesale dealers, retail dealers, vending machine operators and manufacturer's salespersons for the purpose of resale in the state of Kansas.

(cc) "Wholesale sales price" means the original net invoice price for which a manufacturer sells a tobacco product to a distributor, as shown by the manufacturer's original invoice.

(dd) "Importer" means the same as provided in 26 U.S.C. § 5702(l).

(ee) "Manufacturer" means the same as provided in 26 U.S.C. § 5702(d).

(ff) "Electronic cigarette" means a battery-powered device, whether or not such device is shaped like a cigarette, that can provide inhaled doses of nicotine by delivering a vaporized solution by means of cartridges or other chemical delivery systems.

History: L. 1933, ch. 122, § 1 (Special Session); L. 1939, ch. 329, § 1; L. 1966, ch. 46, § 1 (Budget Session); L. 1967, ch. 498, § 1; L. 1969, ch. 456, § 1; L. 1984, ch. 357, § 1; L. 1996, ch. 214, § 1; L. 2000, ch. 92, § 1; L. 2010, ch. 8, § 9; L. 2012, ch. 127, § 2; July 1.



79-3302 Title and purpose of act.

79-3302. Title and purpose of act. (a) K.S.A. 79-3301 through 79-3304, 79-3306, 79-3309, 79-3310, 79-3311, 79-3312, 79-3312a, 79-3313, 79-3316, 79-3321, 79-3322, 79-3323, 79-3324a, 79-3326, 79-3328, 79-3329, 79-3371, 79-3373, 79-3374, 79-3375, 79-3377, 79-3378, 79-3379, 79-3387, 79-3388, 79-3391, 79-3392, 79-3393, 79-3394 and K.S.A. 2015 Supp. 79-3395 through 79-3398, and amendments thereto, shall be known and may be cited as the Kansas cigarette and tobacco products act.

(b) It is the purpose and intent of this act to regulate the sale of cigarettes and tobacco products in this state and to impose a tax thereon.

History: L. 1933, ch. 122, § 2 (Special Session); L. 1939, ch. 329, § 2; L. 1972, ch. 342, § 105; L. 1984, ch. 358, § 1; L. 1996, ch. 214, § 2; L. 2000, ch. 92, § 2; July 1.



79-3303 Licenses and permits; requirements relating to vending machines.

79-3303. Licenses and permits; requirements relating to vending machines. (a) Each person engaged in the business of selling cigarettes or electronic cigarettes in the state of Kansas and each vending machine distributor shall obtain a license as provided by this act. A separate application, license and fee is required for each dealer establishment owned or operated by a dealer. A vending machine operator is required to obtain a vending machine operator's master license and, in addition, a separate permit for each vending machine operated by the operator. A vending machine operator may submit one application for the vending machine operator's master license and all permits for vending machines operated by the operator. The license shall be displayed in the dealer establishment and the vending machine permit shall remain securely and visibly attached to the vending machine and contain such information as the director may require. Any vending machine found without such permit attached to the machine shall be sealed by an agent of the director and such seal shall be removed only by an agent of the director after payment of the permit fee and the penalties provided by this act.

(b) The application for a vending machine operator's master license and vending machine permits shall list the brand name and serial number of each machine and such other information as required by the director. Except in accordance with proper judicial order or as otherwise provided by law, it shall be unlawful for any officer or employee of the division to divulge or make known in any way the location of any vending machine to any person not an officer or employee of the division, except that such information may be divulged to any law enforcement officer for use in the officer's official duties. Any officer or employee revealing any such location in violation of this provision, in addition to the penalties otherwise provided in this act, shall be dismissed from office.

(c) A vending machine operator, in the course of business as a vending machine operator, may dispose of or sell vending machines without securing a license to sell vending machines. The vending machine operator may move vending machines from one location to another and, if a vending machine becomes inoperative or is disposed of, the permit for such machine may be transferred to another machine. A vending machine operator, within 10 days, shall notify the director of the brand name and serial number of vending machines that become inoperative or that the operator disposes of, sells, acquires or brings into service in this state as additional machines.

(d) The key to the lower or storage compartment of a vending machine shall remain only in the possession of the vending machine operator or the operator's authorized agent. All services connected with the operation of a vending machine shall be performed by the vending machine operator or the operator's authorized agent. All vending machines shall be subject to inspection by the director or the director's authorized agents. No permit shall be issued for a vending machine unless it is constructed so that at least one package of each vertical column of cigarettes located therein is visible showing tax indicia.

(e) All vending machines operated on military installations shall have a permit affixed to the machines and the cigarettes shall show tax indicia of the Kansas tax.

(f) On or before the 10th day of each month, each vending machine distributor shall report to the director, on forms provided by the director, all sales of cigarette vending machines by the distributor to persons in the state of Kansas during the preceding month; the name and address of the purchaser; and the brand name, serial number and sale price of the machines.

(g) Concurrently with a change in ownership of a dealer establishment the license applicable to the establishment is void and shall be surrendered to the director and shall not be transferred. On removal of a dealer establishment from one location to another, the owner of the establishment shall notify the director and surrender the owner's license. The director shall issue a new license for the unexpired term of the surrendered license on payment of a fee of $2. If a dealer's license is lost, stolen or destroyed, the director may issue a new license on proof of loss, theft or destruction, at a cost of $2. The director shall remit all moneys received under this subsection to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1933, ch. 122, § 3 (Special Session); L. 1939, ch. 329, § 3; L. 1953, ch. 438, § 1; L. 1967, ch. 498, § 2; L. 1969, ch. 457, § 1; L. 1996, ch. 214, § 3; L. 2001, ch. 5, § 449; L. 2012, ch. 127, § 3; July 1.



79-3304 License and permit fees and bond; qualifications for license.

79-3304. License and permit fees and bond; qualifications for license. (a) The license fee for each biennium or portion thereof shall be as follows:

(1) For retail dealer's license, $25 for each dealer establishment.

(2) For retailer's license on railroad or sleeping cars, $50. Only one retail license need be obtained by each railroad or sleeping car company to permit the sale of cigarettes on any or all of its cars within the state.

(3) For show, carnival or catering license, $50 for each concession.

(4) For resident retail dealer's temporary license for a place of business of a temporary nature, $2 for each seven days or portion thereof.

(5) For wholesale dealer's license, $50 for each dealer establishment. No wholesale dealer's license shall be issued until the person applying therefor has filed with the director a bond payable to the state of Kansas in such an amount as shall be fixed by the director, but in no event less than $1,000, with a corporate surety authorized to do business in the state of Kansas, and approved by the director. If a wholesale dealer is unable to secure a corporate surety bond, the director may issue a license to such wholesale dealer, upon the wholesale dealer furnishing a personal bond meeting the approval of the director. Such bond shall be conditioned on the wholesale dealer's compliance with all the provisions of this act during the license period.

(6) For vending machine distributor's license, $50.

(7) For manufacturer's salesperson license, $20 for each salesperson. The manufacturer's salesperson shall, with respect to each sale made to a retail dealer, make and deliver to the retail dealer a true invoice wherein such salesperson shall insert the name of the wholesale dealer from whom such salesperson secured such cigarettes, together with such salesperson's own name and the name of the retail dealer purchasing the cigarettes.

(8) For vending machine operator's license, no fee.

(9) For vending machine permit, $25 for each permit.

(b) An application for any license required under the provisions of this act may be refused to: (1) A person who is not of good character and reputation in the community in which such person resides; or (2) a person who has been convicted of a felony or of any crime involving moral turpitude or of the violation of any law of any state or the United States pertaining to cigarettes or tobacco products and who has not completed the sentence, parole, probation or assignment to a community correctional services program imposed for any such conviction within two years immediately preceding the date of making application for any of such licenses.

History: L. 1933, ch. 122, § 4 (Special Session); L. 1939, ch. 329, § 4; L. 1949, ch. 482, § 1; L. 1959, ch. 394, § 1; L. 1966, ch. 46, § 2 (Budget Session); L. 1967, ch. 498, § 3; L. 1980, ch. 319, § 1; L. 1985, ch. 326, § 1; L. 1986, ch. 123, § 30; L. 1996, ch. 214, § 4; July 1.



79-3306 License; application forms; issuance.

79-3306. License; application forms; issuance. Licenses shall be issued by the director for a biennium or portion thereof upon application for the license made on forms furnished by the director containing such information as the director may require subscribed to by the applicant or the applicant's authorized representative.

History: L. 1933, ch. 122, § 6 (Special Session); L. 1939, ch. 329, § 6; L. 1967, ch. 498, § 5; L. 1985, ch. 326, § 2; April 25.



79-3309 Suspension or revocation of license.

79-3309. Suspension or revocation of license. (a) Whenever the director has reason to believe that any person licensed under this act has violated any of the provisions of this act, the director shall notify the person by certified mail of the director's intention to suspend or revoke the person's license or licenses[.]  Within 10 days after the mailing of the notice, the person may request a hearing in writing before the director. The hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act. If, after such hearing, it appears to the satisfaction of the director that the person has violated any of the provisions of this act, the director is hereby authorized and empowered to suspend or revoke the person's license or licenses and may in addition deny the application of the person for a license or licenses for a portion of the succeeding calendar year for such period as the director determines is necessary but in no case for a period ending more than one year following the date upon which the license or licenses were suspended or revoked. The suspension or revocation of a vending machine operator's master license shall suspend or revoke all vending machine permits issued to the vending machine operator for the term of the license suspension or revocation.

(b) If a person continues to engage in activities requiring a license under this act after having notice or knowledge of the suspension or revocation of the person's license or licenses or after becoming more than 10 days delinquent in the payment of any tax, penalty or interest imposed pursuant to this act, the state shall be entitled, in any proceedings brought for such purposes, to have an order and judgment restraining and enjoining such unlawful sale and no bond shall be required for the issuance of any such restraining order or injunction.

History: L. 1933, ch. 122, § 9 (Special Session); L. 1935, ch. 309, § 1; L. 1939, ch. 329, § 8; L. 1943, ch. 290, § 4; L. 1949, ch. 483, § 1; L. 1957, ch. 429, § 19; L. 1966, ch. 46, § 3 (Budget Session); L. 1967, ch. 498, § 6; L. 1988, ch. 356, § 331; L. 1996, ch. 214, § 5; July 1.



79-3310 Tax on cigarettes imposed; rates.

79-3310. Tax on cigarettes imposed; rates. There is imposed a tax upon all cigarettes sold, distributed or given away within the state of Kansas. On and after July 1, 2015, the rate of such tax shall be $1.29 on each 20 cigarettes or fractional part thereof or $1.61 on each 25 cigarettes, as the case requires. Such tax shall be collected and paid to the director as provided in this act. Such tax shall be paid only once and shall be paid by the wholesale dealer first receiving the cigarettes as herein provided.

The taxes imposed by this act are hereby levied upon all sales of cigarettes made to any department, institution or agency of the state of Kansas, and to the political subdivisions thereof and their departments, institutions and agencies.

History: L. 1933, ch. 122, § 10 (Special Session); L. 1935, ch. 309, § 2; L. 1939, ch. 329, § 9; L. 1947, ch. 459, § 1; L. 1957, ch. 505, § 1; L. 1964, ch. 37, § 1 (Budget Session); L. 1965, ch. 529, § 1; L. 1967, ch. 498, § 7; L. 1970, ch. 396, § 1; L. 1983, ch. 329, § 1; L. 1984, ch. 357, § 2; L. 1985, ch. 327, § 1; L. 2002, ch. 185, § 1; L. 2015, ch. 99, § 29; July 1.



79-3310c Inventory tax on cigarettes; procedures for payment.

79-3310c. Inventory tax on cigarettes; procedures for payment. On or before July 31, 2015, each wholesale dealer, retail dealer and vending machine operator shall file a report with the director in such form as the director may prescribe showing cigarettes, cigarette stamps and meter imprints on hand at 12:01 a.m. on July 1, 2015. A tax of $.50 on each 20 cigarettes or fractional part thereof or $.62 on each 25 cigarettes, as the case requires and $.50 or $.62, as the case requires upon all tax stamps and all meter imprints purchased from the director and not affixed to cigarettes prior to July 1, 2015, is hereby imposed and shall be due and payable on or before October 31, 2015. The tax imposed upon such cigarettes, tax stamps and meter imprints shall be imposed only once under this act. The director shall remit all moneys collected pursuant to this section to the state treasurer who shall credit the entire amount thereof to the state general fund.

History: L. 2002, ch. 185, § 2; L. 2015, ch. 99, § 30; July 1.



79-3311 Stamps and meter imprints; sale; discount; corporate surety bond; tax meter, use and bond; cigarette tax refund fund established; transportation for out-of-state sale.

79-3311. Stamps and meter imprints; sale; discount; corporate surety bond; tax meter, use and bond; cigarette tax refund fund established; transportation for out-of-state sale. The director shall design and designate indicia of tax payment to be affixed to each package of cigarettes as provided by this act. The director shall sell water applied stamps only to licensed wholesale dealers in the amounts of 1,000 or multiples thereof. Stamps applied by the heat process shall be sold only in amounts of 30,000 or multiples thereof, except that such stamps which are suitable for packages containing 25 cigarettes each shall be sold in amounts prescribed by the director. Meter imprints shall be sold only in amounts of 10,000 or multiples thereof. Water applied stamps in amounts of 10,000 or multiples thereof and stamps applied by the heat process and meter imprints shall be supplied to wholesale dealers at a discount of 0.55% on and after July 1, 2015, and thereafter, from the face value thereof, and shall be deducted at the time of purchase or from the remittance therefor as hereinafter provided. Any wholesale cigarette dealer who shall file with the director a bond, of acceptable form, payable to the state of Kansas with a corporate surety authorized to do business in Kansas, shall be permitted to purchase stamps, and remit therefor to the director within 30 days after each such purchase, up to a maximum outstanding at any one time of 85% of the amount of the bond. Failure on the part of any wholesale dealer to remit as herein specified shall be cause for forfeiture of such dealer's bond. All revenue received from the sale of such stamps or meter imprints shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. The state treasurer shall first credit such amount as the director shall order to the cigarette tax refund fund and shall credit the remaining balance to the state general fund. A refund fund designated the cigarette tax refund fund not to exceed $10,000 at any time shall be set apart and maintained by the director from taxes collected under this act and held by the state treasurer for prompt payment of all refunds authorized by this act. Such cigarette tax refund fund shall be in such amount as the director shall determine is necessary to meet current refunding requirements under this act.

The wholesale cigarette dealer shall affix to each package of cigarettes stamps or tax meter imprints required by this act prior to the sale of cigarettes to any person, by such dealer or such dealer's agent or agents, within the state of Kansas. The director is empowered to authorize wholesale dealers to affix revenue tax meter imprints upon original packages of cigarettes and is charged with the duty of regulating the use of tax meters to secure payment of the proper taxes. No wholesale dealer shall affix revenue tax meter imprints to original packages of cigarettes without first having obtained permission from the director to employ this method of affixation. If the director approves the wholesale dealer's application for permission to affix revenue tax meter imprints to original packages of cigarettes, the director shall require such dealer to file a suitable bond payable to the state of Kansas executed by a corporate surety authorized to do business in Kansas. The director may, to assure the proper collection of taxes imposed by the act, revoke or suspend the privilege of imprinting tax meter imprints upon original packages of cigarettes. All meters shall be under the direct control of the director, and all transfer assignments or anything pertaining thereto must first be authorized by the director. All inks used in the stamping of cigarettes must be of a special type devised for use in connection with the machine employed and approved by the director. All repairs to the meter are strictly prohibited except by a duly authorized representative of the director. Requests for service shall be directed to the director. Meter machine ink imprints on all packages shall be clear and legible. If a wholesale dealer continuously issues illegible cigarette tax meter imprints, it shall be considered sufficient cause for revocation of such dealer's permit to use a cigarette tax meter.

A licensed wholesale dealer may, for the purpose of sale in another state, transport cigarettes not bearing Kansas indicia of tax payment through the state of Kansas provided such cigarettes are contained in sealed and original cartons.

History: L. 1933, ch. 122, § 11 (Special Session); L. 1935, ch. 309, § 3; L. 1939, ch. 329, § 10; L. 1957, ch. 505, § 2; L. 1964, ch. 37, § 2 (Budget Session); L. 1965, ch. 529, § 2; L. 1967, ch. 498, § 8; L. 1970, ch. 396, § 2; L. 1971, ch. 315, § 1; L. 1983, ch. 329, § 4; L. 1985, ch. 327, § 2; L. 1986, ch. 381, § 1; L. 2001, ch. 5, § 450; L. 2002, ch. 185, § 3; L. 2015, ch. 99, § 31; July 1.



79-3312 Redemption of stamps and meter imprints.

79-3312. Redemption of stamps and meter imprints. The director shall redeem any unused stamps or meter imprints that any wholesale dealer presents for redemption within six months after the purchase thereof, at the face value less 0.55% thereof if such stamps or meter imprints have been purchased from the director. The director shall prepare a voucher showing the net amount of such refund due, and the director of accounts and reports shall draw a warrant on the state treasurer for the same. Wholesale dealers shall be entitled to a refund of the tax paid on cigarettes which have become unfit for sale upon proof thereof less 0.55% of such tax.

History: L. 1935, ch. 309, § 4; L. 1939, ch. 329, § 11; L. 1957, ch. 505, §3; L. 1964, ch. 37, § 3 (Budget Session); L. 1967, ch. 498, § 9; L. 1970, ch. 396, § 3; L. 1971, ch. 315, § 2; L. 1983, ch. 329, § 5; L. 1985, ch. 327, § 3; L. 2002, ch. 185, § 4; L. 2015, ch. 99, § 32; July 1.



79-3312a Cigarettes refused by consignee; duty of carrier; liability for tax; damaged or missing cigarettes.

79-3312a. Cigarettes refused by consignee; duty of carrier; liability for tax; damaged or missing cigarettes. Carriers are hereby required to report to the director the amount of cigarettes refused by any consignee and all such cigarettes returned to the manufacturer on forms and in the manner and time provided by the director. Failure of carriers to file such reports shall make the carrier liable for unpaid tax on such cigarettes. Carriers may sell cigarettes damaged in transit when refused by the consignee if the carrier first obtains written authority of the director for such sale and pays the tax due thereon. Cigarettes damaged in transit, refused by the consignee and not returned to the manufacturer or sold as herein provided shall be destroyed in the presence of an agent of the director and in such case the tax shall be waived. Any consignee signing receipt of delivery and then discovering shortage in transit shall be responsible for the tax on the amount of cigarettes shown in the said receipt of delivery. In all other cases of shortage in shipment of cigarettes as evidenced by waybill or invoice the carrier shall be liable for the tax due on the missing cigarettes unless the said carrier shall furnish to the director on forms and in the manner and time provided by the director proof satisfactory to the director that such shortage was occasioned by the theft of said cigarettes by a person or persons outside of the employment of said carrier. In the event that said proof is satisfactory to the director, the tax on said missing cigarettes shall be waived.

History: L. 1967, ch. 498, § 10; L. 1969, ch. 458, § 1; July 1.



79-3313 Cigarettes required to be sold in packages; distribution of free sample packages; violations and sanctions; hearing.

79-3313. Cigarettes required to be sold in packages; distribution of free sample packages; violations and sanctions; hearing. All cigarettes sold in this state shall be in packages, and each of the packages shall bear evidence of payment of the tax thereon except that any railroad or sleeping car company licensed as a retailer is hereby authorized to sell cigarettes upon its cars without affixing stamps to the packages of cigarettes provided that monthly reports and payment of the tax due is made directly to the director in the manner and under the terms provided for by the director.  In addition, manufacturers are hereby authorized to distribute in the state, through their authorized representatives or wholesale dealers, free sample packages of cigarettes containing less than 20 cigarettes without affixing stamps to the packages provided that monthly reports and payment of a tax at the rates prescribed by law are made directly to the director. No wholesale dealer or manufacturers' authorized representatives shall sell or distribute cigarettes, except free sample packages, to any person in the state of Kansas not holding a dealer's license as provided in this act. Such packages of sample cigarettes shall bear the word "sample" or "not for sale" and "state tax paid" in letters easily read.

Whenever the director shall have reason to believe that any manufacturer has violated the provisions of this section or the conditions provided by the director, the director shall conduct a hearing thereon in accordance with the provisions of the Kansas administrative procedure act. If upon the basis of such hearing it appears to the satisfaction of the director that such manufacturer has violated any of the provisions of this section or the conditions provided by the director, the director is hereby authorized to suspend or revoke the authorization to the manufacturer for such period as the director determines is necessary but in no case for more than one year.

History: L. 1933, ch. 122, § 12 (Special Session); L. 1935, ch. 309, § 5; L. 1939, ch. 329, § 12; L. 1953, ch. 439, § 1; L. 1957, ch. 429, § 20; L. 1967, ch. 498, § 11; L. 1969, ch. 459, § 1; L. 1984, ch. 358, § 2; L. 1988, ch. 356, § 332; L. 2004, ch. 145, § 44; July 1, 2007.



79-3316 Certain records required of dealer; restrictions on purchase by dealer; tax exemption forms.

79-3316. Certain records required of dealer; restrictions on purchase by dealer; tax exemption forms. (a) All purchases of cigarettes by any dealer shall be evidenced by an invoice, a duplicate of which shall be furnished the party receiving the cigarettes from any dealer.

(b) Purchases of cigarettes by wholesale dealers shall be made from the manufacturers of cigarettes or from other Kansas licensed wholesale dealers. Purchases of cigarettes by retail dealers or vending machine operators shall be from wholesale dealers.

(c) All invoices issued by wholesale dealers shall be in duplicate and a copy must accompany the consigned cigarettes. Cigarettes sold by a wholesale dealer to any other dealer shall be evidenced by invoices bearing the vendee's name and license number. A wholesale dealer selling cigarettes to a manufacturer's salesperson shall at the time of delivery of same make a true duplicate invoice inserting therein the name of the salesman together with the name of such salesperson's employer.

(d) All records pertaining to sales of cigarettes by dealers in the state of Kansas shall be preserved for a period of three years and shall be available for inspection by the director or the director's designee at the dealer's place of business or, if the dealer has more than one place of business in the state, at a central location of the dealer.

(e) Every wholesale dealer shall report to the director on or before the 10th day of each month, stating the amount of cigarettes sold during the preceding month and the amount of all cigarettes returned to the manufacturer. Any wholesale dealer who refuses any shipment or part of a shipment of unstamped cigarettes or has a shortage in the shipment of cigarettes consigned to such dealer shall in the monthly report next following the refusal or shortage report to the director the number of packages or cartons of cigarettes refused or short and the name of the carrier from whom the cigarettes were refused or shortage occurred. Such report shall be made on forms provided by the director and shall contain such other information as the director may require.

(f) Exemption from payment of cigarette tax on sale of cigarettes made outside the state by any wholesale dealer shall be filed on forms provided by the director.

History: L. 1933, ch. 122, § 15 (Special Session); L. 1935, ch. 309, § 7; L. 1939, ch. 329, § 14; L. 1955, ch. 418, § 1; L. 1967, ch. 498, § 12; L. 1996, ch. 214, § 6; L. 1998, ch. 192, § 10; May 28.



79-3321 Unlawful acts.

79-3321. Unlawful acts. It shall be unlawful for any person:

(a) To possess, except as otherwise specifically provided by this act, more than 200 cigarettes without the required tax indicia being affixed as herein provided.

(b) To mutilate or attach to any individual package of cigarettes any stamp that has in any manner been mutilated or that has been heretofore attached to a different individual package of cigarettes or to have in possession any stamps so mutilated.

(c) To prevent the director or any officer or agent authorized by law, to make a full inspection for the purpose of this act, of any place of business and all premises connected thereto where cigarettes are or may be manufactured, sold, distributed, or given away.

(d) To use any artful device or deceptive practice to conceal any violation of this act or to mislead the director or officer or agent authorized by law in the enforcement of this act.

(e) Who is a dealer to fail to produce on demand of the director or any officer or agent authorized by law any records or invoices required to be kept by such person.

(f) Knowingly to make, use, or present to the director or agent thereof any falsified invoice or falsely state the nature or quantity of the goods invoiced.

(g) Who is a dealer to fail or refuse to keep and preserve for the time and in the manner required by this act all the records required by this act to be kept and preserved.

(h) To wholesale cigarettes to any person, other than a manufacturer's salesperson, retail dealer or wholesaler who is:

(1) Duly licensed by the state where such manufacturer's salesperson, retail dealer or wholesaler is located; or

(2) exempt from state licensing under applicable state or federal laws or court decisions including any such person operating as a retail dealer upon land allotted to or held in trust for an Indian tribe recognized by the United States bureau of Indian affairs.

(i) To have in possession any evidence of tax indicia provided for herein not purchased from the director.

(j) To fail or refuse to permit the director or any officer or agent authorized by law to inspect a carrier transporting cigarettes.

(k) To vend small cigars, or any products so wrapped as to be confused with cigarettes, from a machine vending cigarettes, nor shall a vending machine be so built to vend cigars or products that may be confused with cigarettes, be attached to a cigarette vending machine.

(l) To sell, furnish or distribute cigarettes, electronic cigarettes or tobacco products to any person under 18 years of age.

(m) Who is under 18 years of age to purchase or attempt to purchase cigarettes, electronic cigarettes or tobacco products.

(n) Who is under 18 years of age to possess or attempt to possess cigarettes, electronic cigarettes or tobacco products.

(o) To sell cigarettes to a retailer or at retail that do not bear Kansas tax indicia or upon which the Kansas cigarette tax has not been paid.

(p) To sell cigarettes without having a license for such sale as provided herein.

(q) To sell a vending machine without having a vending machine distributor's license.

(r) Who is a retail dealer to fail to post and maintain in a conspicuous place in the dealer's establishment the following notice: "By law, cigarettes, electronic cigarettes and tobacco products may be sold only to persons 18 years of age and older."

(s) To distribute samples within 500 feet of any school when such facility is being used primarily by persons under 18 years of age unless the sampling is:

(1) In an area to which persons under 18 years of age are denied access;

(2) in or at a retail location where cigarettes and tobacco products are the primary commodity offered for sale at retail; or

(3) at or adjacent to an outdoor production, repair or construction site or facility.

(t) To sell cigarettes, electronic cigarettes or tobacco products by means of a vending machine in any establishment, or portion of an establishment, which is open to minors, except that this subsection shall not apply to:

(1) The installation and use by the proprietor of the establishment, or by the proprietor's agents or employees, of vending machines behind a counter, or in some place in such establishment, or portion thereof, to which minors are prohibited by law from having access;

(2) the installation and use of a vending machine in a commercial building or industrial plant, or portions thereof, where the public is not customarily admitted and where machines are intended for the sole use of adult employees employed in the building or plant; or

(3) a vending machine which has a lock-out device which is inoperable in the continuous standby mode and which requires manual activation by the person supervising the operation of the machine each time cigarettes or tobacco products are purchased from the machine.

(u) To sell cigarettes, electronic cigarettes or tobacco products by means of a self-service display in any establishment, except that the provisions of this subsection shall not apply to:

(1) A vending machine that is permitted under subsection (t); or

(2) a self-service display that is located in a tobacco specialty store.

(v) To sell or distribute in this state; to acquire, hold, own, possess or transport for sale or distribution in this state; or to import or cause to be imported, into this state for sale or distribution in this state:

(1) Any cigarettes the package of which (A) bears any statement, label, stamp, sticker or notice indicating that the manufacturer did not intend the cigarettes to be sold, distributed or used in the United States, including but not limited to, labels stating "For Export Only," "U.S. Tax-Exempt," "For Use Outside U.S." or similar wording; or (B) does not comply with (i) all requirements imposed by or pursuant to federal law regarding warnings and other information on packages of cigarettes manufactured, packaged or imported for sale, distribution or use in the United States, including but not limited to the precise warning labels specified in the federal cigarette labeling and advertising act, 15 U.S.C. § 1333; and (ii) all federal trademark and copyright laws;

(2) any cigarettes imported into the United States in violation of 26 U.S.C. § 5754 or any other federal law, or federal regulations implementing such laws;

(3) any cigarettes that such person otherwise knows or has reason to know the manufacturer did not intend to be sold, distributed or used in the United States; or

(4) any cigarettes for which there has not been submitted to the secretary of the U.S. department of health and human services the list or lists of the ingredients added to tobacco in the manufacture of such cigarettes required by the federal cigarette labeling and advertising act, 15 U.S.C. § 1335a.

(w) To alter the package of any cigarettes, prior to sale or distribution to the ultimate consumer, so as to remove, conceal or obscure:

(1) Any statement, label, stamp, sticker or notice described in subsection (v); or

(2) any health warning that is not specified in, or does not conform with, the requirements of, the federal cigarette labeling and advertising act, 15 U.S.C. § 1333.

(x) To affix any stamp required pursuant to K.S.A. 79-3311, and amendments thereto, to the package of any cigarettes described in subsection (v) or altered in violation of subsection (w).

History: L. 1933, ch. 122, § 18 (Special Session); L. 1939, ch. 329, § 18; L. 1967, ch. 498, § 14; L. 1969, ch. 460, § 1; L. 1988, ch. 384, § 1; L. 1996, ch. 214, § 7; L. 2000, ch. 92, § 3; L. 2010, ch. 8, § 10; L. 2012, ch. 127, § 1; July 1.



79-3322 Penalties.

79-3322. Penalties. (a) Any person who violates any of the provisions of the Kansas cigarette and tobacco products act, except as otherwise provided in this act, shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than $1,000 or imprisonment for not more than one year, or by both. In addition thereto any person found liable for any license fee or tax imposed under the provisions of this act shall be personally liable for such license fee or tax plus a penalty in an amount equal to 100% thereof.

(b) (1) It is a class B person misdemeanor punishable by a minimum fine of $200 for any person to:  (A) Sell, give or furnish any cigarettes or tobacco products to any person under 18 years of age; or (B) buy any cigarettes or tobacco products for any person under 18 years of age.

(2) It shall be a defense to a prosecution under this subsection if: (A) The defendant is a licensed retail dealer, or employee thereof, or a person authorized by law to distribute samples; (B) the defendant sold, furnished or distributed the cigarettes or tobacco products to the person under 18 years of age with reasonable cause to believe the person was of legal age to purchase or receive cigarettes or tobacco products; and (C) to purchase or receive the cigarettes or tobacco products, the person under 18 years of age exhibited to the defendant a driver's license, Kansas nondriver's identification card or other official or apparently official document containing a photograph of the person and purporting to establish that the person was of legal age to purchase or receive cigarettes or tobacco products.

(3) It shall be a defense to a prosecution under this subsection if: (A) The defendant engages in the lawful sale, furnishing or distribution of cigarettes or tobacco products by mail; and (B) the defendant sold, furnished or distributed the cigarettes or tobacco products to the person by mail only after the person had provided to the defendant an unsworn declaration, conforming to K.S.A. 53-601, and amendments thereto, that the person was 18 or more years of age.

(4) For purposes of this subsection the person who violates this subsection shall be the individual directly selling, furnishing or distributing the cigarettes or tobacco products to any person under 18 years of age or the retail dealer who has actual knowledge of such selling, furnishing or distributing by such individual or both.

(c) Violation of subsection (m) or (n) of K.S.A. 79-3321, and amendments thereto, is a cigarette or tobacco infraction for which the fine is $25.  In addition, the judge may require the juvenile to appear in court with a parent or legal guardian.

(d) Any agent, employees or others who aid, abet or otherwise participate in any way in the violation of the Kansas cigarette and tobacco products act or in any of the offenses hereunder punishable shall be guilty and punished as principals to the same extent as any person violating this act.

History: L. 1933, ch. 122, § 19 (Special Session); L. 1939, ch. 329, § 19; L. 1967, ch. 498, § 15; L. 1984, ch. 358, § 4; L. 1996, ch. 214, § 8; L. 1998, ch. 192, § 11; L. 2000, ch. 92, § 4; July 1.



79-3323 Contraband goods; seizure.

79-3323. Contraband goods; seizure. (a) The following are declared to be common nuisances and contraband:

(1) All packages of cigarettes, in quantities of 20 packages or more, not bearing indicia of tax payment as required in this act and all devices for vending cigarettes in which unstamped packages are found;

(2) all cigarettes or tobacco products in the possession of a minor; and

(3) all property, other than vehicles, used in the retail sale of unstamped packages of cigarettes.

Cigarettes in vending machines and exposed to view not showing indicia of tax payment required by this act to be visible from the outside of the vending machine shall be presumed to be unstamped.

(b) Any cigarettes or property constituting a common nuisance and contraband as provided by this section may be seized by the director or the director's authorized agent or any duly constituted peace officer with or without process or warrant and shall be subject to forfeiture as provided in this act. The party making the seizure shall deliver to the owner of the property and to the person or persons found in possession of the property a receipt stating from whom the property was seized, the place of seizure and a description and the brand of the property seized. A duplicate of the receipt shall be filed in the office of the director and shall be open for public inspection.

History: L. 1933, ch. 122, § 20 (Special Session); L. 1939, ch. 329, § 20; L. 1953, ch. 440, § 1; L. 1967, ch. 498, § 16; L. 1980, ch. 319, § 2; L. 1996, ch. 214, § 10; July 1.



79-3324a Contraband goods; seizure and sale; disposition of proceeds.

79-3324a. Contraband goods; seizure and sale; disposition of proceeds. (a) All of the cigarettes and property seized shall first be listed and appraised by the officer making the seizure, and turned over to the county sheriff of the county in which the seizure  is made and a receipt therefor taken. The person making the seizure shall immediately make and file a written report thereof showing the name of the person making the seizure, the place where, and the person from whom the property was seized, and inventory and appraisement thereof, at the usual and ordinary wholesale price of the articles received to the director of taxation. The county or district attorney of the county in which the seizures are made may, at the request of the director, file in the  district court forfeiture proceedings in the name of the state of Kansas, as plaintiff, and in the name of the owner or person in possession, as defendant, if known, and if unknown in the name of the  property seized. The clerk of the court shall issue summons to the owner or person in whose possession such property was found, directing him or her to answer within ten (10) days. If the property is declared forfeited and ordered sold, notice of the sale shall be posted in five (5) public places in the county not less than ten (10) days before the date of the sale, except that cigarettes shall be withheld from public sale and shall be sold by the director of taxation to the manufacturer of such cigarettes or to a licensed distributor and the purchase price shall be paid to the director of taxation and treated as cigarette tax collected. The proceeds of any public sale shall be deposited with the clerk of the court, who shall after deducting costs, including the costs of the sale, pay the balance to the treasurer of the county wherein said sale is constructed. Said treasurer shall credit the entire amount thereof to the county general fund.

(b) The seizure and sale of the cigarettes shall not relieve the person from whom the cigarettes were seized from any prosecution on the payment of any penalties provided for under the provisions of K.S.A. 79-3301 et seq., and amendments thereto; nor shall it relieve the purchaser thereof from any payment of the regular cigarette tax and the placing of proper stamps thereon before making any sale of the cigarettes or the personal consumption of the same.

(c) The forfeiture provisions of this act shall only apply to persons having possession of or transporting cigarettes with intent to barter, sell or give away the same. The possession of  cigarettes in any quantity of more than two (2) cartons, twenty (20) packages or four hundred (400) cigarettes, not bearing indicia of tax payment as required by the provisions of K.S.A. 79-3301 et seq., and amendments thereto, shall be prima facie evidence of intent to barter, sell or give away the cigarettes in violation of the provisions of K.S.A. 79-3301 et seq., and amendments thereto.

History: L. 1980, ch. 319, § 3; July 1.



79-3326 Duties of director; enforcement of act.

79-3326. Duties of director; enforcement of act. The director of taxation shall administer and enforce the provisions of this act. The secretary of revenue shall adopt rules and regulations for the administration of this act. For the purpose of enforcing this act the director may call to the director's aid any law enforcement officer of this state to prosecute all violators of any of the provisions of this act. The police of any city shall have the right to inspect all premises, records and invoices pertaining to the wholesale distribution, retail sale or sampling of cigarettes or tobacco products within the city at all reasonable times. All agents and representatives designated by the director are hereby invested with all the powers of peace and police officers within the state of Kansas in the enforcement of the provisions of this act throughout the state.

History: L. 1933, ch. 122, § 23 (Special Session); L. 1935, ch. 309, § 10; L. 1939, ch. 329, § 22; L. 1967, ch. 498, § 18; L. 1972, ch. 342, § 106; L. 1996, ch. 214, § 11; July 1.



79-3328 Expenses of enforcement.

79-3328. Expenses of enforcement. The director is hereby authorized and instructed to pay all proper expenses incurred in the enforcement of this act and for that purpose shall present the necessary vouchers approved by him or her to the director of accounts and reports, who shall issue his or her warrants upon the state treasurer for the amount due upon such vouchers and such warrants shall be paid by the state treasurer as by law provided.

History: L. 1933, ch. 122, § 25 (Special Session); Jan. 1, 1934.



79-3329 Unconstitutionality of part.

79-3329. Unconstitutionality of part. If any part or parts of this act are held to be unconstitutional the remaining part thereof shall be unaffected thereby.

History: L. 1933, ch. 122, § 26 (Special Session); Jan. 1, 1934.



79-3333 Sale of cigarettes; requirements; internet, telephone or mail order transactions, requirements; packages of cigarettes; penalties.

79-3333. Sale of cigarettes; requirements; internet, telephone or mail order transactions, requirements; packages of cigarettes; penalties. (a) Each person engaged in the business of selling cigarettes to persons who reside in Kansas shall obtain a license as provided by the Kansas cigarette and tobacco products act.

(b) All cigarettes sold to persons who reside in Kansas shall have a valid Kansas cigarette tax stamp affixed to each package.

(c) All retail cigarette dealers, whether located in or outside the state of Kansas, shall have a registration certificate as provided in K.S.A. 79-3608, and amendments thereto, and be subject to the provisions of the Kansas retailers' sales tax act. Each licensed retail cigarette dealer selling cigarettes over the internet, telephone or other mail order transaction shall file all sales tax returns and remit taxes owed pursuant to K.S.A. 79-3607, and amendments thereto.

(d) All sales transactions over the internet, telephone or other mail order transaction shall not be completed, unless, before each delivery of cigarettes is made, whether through the mail, through a transportation company or any other delivery system, the seller has obtained from the purchaser a certification that includes a reliable confirmation that the purchaser is at least the legal minimum age to purchase cigarettes; that the cigarettes purchased are not intended for consumption by an individual who is younger than the legal minimum age to purchase cigarettes; and a written statement signed by the purchaser that certifies the purchaser's address and that the purchaser is at least the minimum legal age to purchase cigarettes. Such statement shall also confirm: (1) That the purchaser understands that signing another person's name to such certification is illegal; (2) that the sale of cigarettes to individuals under the legal minimum purchase age is illegal; and (3) that the purchase of cigarettes by individuals under the legal minimum purchase age is illegal under the laws of Kansas.

(e) The retail cigarette dealer shall verify the information contained in the certification provided by the purchaser against a commercially available database of governmental records, or obtain a photocopy or other image of the valid, government-issued identification stating the date of birth or age of the purchaser.

(f) All invoices, bills of lading, sales receipts and any other document related to the sale of cigarettes through the internet or other mail order transaction shall contain the current, valid retailer Kansas cigarette dealer license number, Kansas sales tax registration number, business name and address of the seller.

(g) All packages of cigarettes shipped from a cigarette dealer to purchasers who reside in Kansas shall clearly print the package with the word "CIGARETTES" on all sides of the package. In addition, such package shall contain an externally visible and easily legible notice located on the same side of the package as the address to which the package is delivered as follows:

"IF THESE CIGARETTES HAVE BEEN SHIPPED TO YOU FROM A SELLER LOCATED OUTSIDE OF THE STATE IN WHICH YOU RESIDE, THE SELLER HAS REPORTED PURSUANT TO FEDERAL LAW THE SALE OF THESE CIGARETTES TO YOUR STATE TAX COLLECTION AGENCY, INCLUDING YOUR NAME AND ADDRESS. YOU ARE LEGALLY RESPONSIBLE FOR ALL APPLICABLE UNPAID STATE TAXES ON THESE CIGARETTES."

(h) The provisions of this section shall not apply to tobacco products, as defined in K.S.A. 79-3301, and amendments thereto.

(i) Violation of the provisions of subsection (a), (d) or (e) is a severity level 8, nonperson felony. Violation of any provision of this section other than the provisions of subsection (a), (d) or (e) is a misdemeanor and upon conviction shall be punishable by a fine of not more than $1,000 or imprisonment for not more than one year, or both.

(j) The provisions of this section shall be part of and supplemental to the Kansas cigarette and tobacco products act.

History: L. 2004, ch. 140, § 1; July 1.



79-3334 Active cigarette and tobacco licensees, list.

79-3334. Active cigarette and tobacco licensees, list. (a) The Kansas department of revenue shall publish a list of active cigarette and tobacco licensees and shall update such list monthly.

(b) The list of active cigarette and tobacco licensees published as provided in subsection (a) shall contain the following information: County name, owner, business name, address, license type and license number.

(c) The provisions of this section shall be part of and supplemental to the Kansas cigarette and tobacco products act.

History: L. 2004, ch. 140, § 2; July 1.



79-3335 Counterfeit cigarettes; seizure.

79-3335. Counterfeit cigarettes; seizure. (a) Counterfeit cigarettes shall be seized by the director. For purposes of this section, counterfeit cigarettes includes cigarettes that have false manufacturing labels or packages of cigarettes bearing counterfeit tax stamps.

(b) The provisions of this section shall be part of and supplemental to the Kansas cigarette and tobacco products act.

History: L. 2004, ch. 140, § 3; July 1.



79-3371 Tax on privilege of selling tobacco products.

79-3371. Tax on privilege of selling tobacco products. A tax is hereby imposed upon the privilege of selling or dealing in tobacco products in this state by any person engaged in business as a distributor thereof, at the rate of ten percent (10%) of the wholesale sales price of such tobacco products. Such tax shall be imposed at the time the distributor (a) brings or causes to be brought into this state from without the state tobacco products for sale; (b) makes, manufactures, or fabricates tobacco products in this state for sale in this state; or (c) ships or transports tobacco products to retailers in this state to be sold by those retailers.

History: L. 1972, ch. 375, § 2; July 1.



79-3373 Distributor's license.

79-3373. Distributor's license. No person shall engage in the business of selling or dealing in tobacco products as a distributor in this state without first having received a license from the director. Every application for such license shall be made on a form prescribed by the director and shall state the name and address of the applicant; if the applicant is a firm, partnership or association, the name and address of each of its members; if the applicant is a corporation, the name and address of each of its officers; the address of its principal place of business; the place where the business to be licensed is to be conducted; and such other information as the director may require for the purpose of the administration of this act. A person outside this state who ships or transports tobacco products to retailers in this state, to be sold by those retailers, may make application for license as a distributor, be granted such a license by the director and thereafter be subject to all the provisions of this act and entitled to act as a licensed distributor if the person files with the application proof that the person has appointed the secretary of state as the person's agent for service of process relating to any matter or issue arising under this act.

History: L. 1972, ch. 375, § 4; L. 1996, ch. 214, § 12; July 1.



79-3374 License fees; surety bond; application for each place of business.

79-3374. License fees; surety bond; application for each place of business. Each application for a distributor's license shall be accompanied by a fee of twenty-five dollars ($25). The application shall also be accompanied by a corporate surety bond issued by a surety company authorized to do business in this state, conditioned for the payment when due of all taxes, penalties and accrued interest which may be due the state. The bond shall be in an amount to be determined by the director and in a form prescribed by the director. Whenever it is the opinion of the director that the bond given by a licensee is inadequate in amount to fully protect the state, he or she shall require an additional bond in such amount as he or she deems sufficient. A separate application for a license shall be made for each place of business at which a distributor proposes to engage in business as such under this act, but an applicant may provide one bond in an amount determined by the director for all applications made by him or her. A distributor applying for a license between June thirtieth and December thirty-first of any year shall be required to pay only one-half of the license fee provided for herein.

History: L. 1972, ch. 375, § 5; July 1.



79-3375 Issuance, expiration and display of licenses; license not transferable.

79-3375. Issuance, expiration and display of licenses; license not transferable. Upon receipt of an application in proper form and payment of the license fee required hereunder, the director shall, unless otherwise provided by this act, issue to applicant a license hereunder, which license shall permit the applicant to whom it is issued to engage in business as a distributor at the place of business shown on the license. Each license shall expire on December thirty-first following its date of issue unless sooner revoked by the director, or unless the business for which the license was issued is transferred. In either case the holder of the license shall immediately surrender it to the director. Each license shall be prominently displayed on the premises covered by the license. No license shall be transferable to any other person.

History: L. 1972, ch. 375, § 6; July 1.



79-3377 Certain records required of distributor; access to premises.

79-3377. Certain records required of distributor; access to premises. (a) Each distributor shall keep in each licensed place of business complete and accurate records for that place of business, including itemized invoices of: (1) Tobacco products held, purchased, manufactured, brought in or caused to be brought in from outside the state or shipped or transported to retailers in this state; and (2) all sales of tobacco products made, except sales to an ultimate consumer. Such records shall show the names and addresses of purchasers and other pertinent papers and documents relating to the purchase, sale or disposition of tobacco products. When a licensed distributor sells tobacco products exclusively to ultimate consumers at the addresses given in the license, no invoice of those sales shall be required, but itemized invoices shall be made of all tobacco products transferred to other retail outlets owned or controlled by that licensed distributor. All books, records and other papers and documents required by this subsection to be kept shall be preserved for a period of at least three years after the date of the documents or the date of the entries thereof appearing in the records, unless the director, in writing, authorizes their destruction or disposal at an earlier date.

(b) At any time during usual business hours duly authorized agents or employees of the director may enter any place of business of a distributor and inspect the premises, the records required to be kept under this act and the tobacco products contained therein, to determine whether or not all the provisions of this act are being fully complied with. Refusal to permit such inspection by a duly authorized agent or employee of the director shall be grounds for revocation of the license.

(c) Each person who sells tobacco products to persons other than an ultimate consumer shall render with each sale itemized invoices showing the seller's name and address, the purchaser's name and address, the date of sale and all prices and discounts. Such person shall preserve legible copies of all such invoices for three years after the date of sale.

(d) Each distributor shall procure itemized invoices of all tobacco products purchased. The invoices shall show the name and address of the seller and the date of purchase. The distributor shall preserve a legible copy of each such invoice for three years after the date of purchase. Invoices shall be available for inspection by authorized agents or employees of the director at the distributor's place of business.

History: L. 1972, ch. 375, § 8; L. 1996, ch. 214, § 13; July 1.



79-3378 Monthly tax returns; remittance of tax; deficiencies.

79-3378. Monthly tax returns; remittance of tax; deficiencies. On or before the twentieth day of each calendar month every distributor with a place of business in this state shall file a return with the director showing the quantity and wholesale sales price of each tobacco product (1) brought, or caused to be brought, into this state for sale; and (2) made, manufactured, or fabricated in this state for sale in this state during the preceding calendar month. Every licensed distributor outside this state shall in like manner file a return showing the quantity and wholesale sales price of each tobacco product shipped or transported to retailers in this state to be sold by those retailers, during the preceding calendar month. Returns shall be made upon forms furnished and prescribed by the director. Each return shall be accompanied by a remittance for the full tax liability shown therein, less four percent (4%) of such liability as compensation to reimburse the distributor for his or her expenses incurred in the administration of this act. As soon as practicable after any return is filed, the director shall examine the return. If the director finds that, in his or her judgment, the return is incorrect and any amount of tax is due from the distributor and unpaid, he or she shall notify the distributor of the deficiency. If a deficiency disclosed by the director's examination cannot be allocated by him to a particular month or months, he or she may nevertheless notify the distributor that a deficiency exists and state the amount of tax due. Such notice shall be given to the distributor by registered or certified mail.

History: L. 1972, ch. 375, § 9; July 1.



79-3379 Refunds and credits of tax.

79-3379. Refunds and credits of tax. Where tobacco products, on which the tax imposed by this act has been reported and paid, or which have been reported for the purpose of determining and imposing the tax for the privilege of doing business under the provisions of this act and on which the tax has been paid, are sold, shipped or transported by the distributor to retailers, distributors or ultimate consumers without the state, or are returned to the manufacturer by the distributor, or destroyed by the distributor, a refund or credit of such tax shall be made to the distributor. For the purpose of making such credit or refund, or any combination thereof, the director may issue a tax credit memoranda or may prepare a voucher showing the net amount of such refund due and the director of accounts and reports shall draw a warrant upon the state treasurer for the amount of any such refund certified by the director.

History: L. 1972, ch. 375, § 10; L. 1975, ch. 503, § 1; July 1.



79-3387 Disposition of revenues.

79-3387. Disposition of revenues. (a) All revenue collected or received by the director from taxes imposed by this act shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(b) All moneys received from license fees imposed by this act shall be collected by the director and shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the cigarette and tobacco products regulation fund created by K.S.A. 79-3391, and amendments thereto.

History: L. 1972, ch. 375, § 18; L. 1996, ch. 214, § 14; L. 2001, ch. 5, § 451; July 1.



79-3388 Tobacco products not exempt from sales tax.

79-3388. Tobacco products not exempt from sales tax. The imposition of the tax as provided in this act shall not render tobacco products exempt from the retailers' sales tax act under the provisions of K.S.A. 79-3606 (a).

History: L. 1972, ch. 375, § 19; July 1.



79-3391 Administrative fines; cigarette and tobacco products regulation fund created.

79-3391. Administrative fines; cigarette and tobacco products regulation fund created. (a) In addition to or in lieu of any other civil or criminal penalty provided by law, the secretary of revenue or the secretary's designee, upon a finding that a licensee under this act has violated any provision of this act or any provision of any rule and regulation of the secretary of revenue adopted pursuant to this act shall impose on such licensee a civil fine not exceeding $1,000 for each violation.

(b) It shall be unlawful for any person, directly or indirectly, to: (1) Sell, give or furnish any cigarettes or tobacco products to any person under 18 years of age; or (2) buy any cigarettes or tobacco products for any person under 18 years of age. In determining the fine to be imposed under this subsection by a licensed retail dealer whose employee sold, furnished or distributed the cigarettes or tobacco products, the secretary of revenue or the secretary's designee shall consider it to be a mitigating circumstance if the employee had completed a training program, approved by the secretary of revenue or the secretary's designee, in avoiding sale, furnishing or distributing of cigarettes and tobacco products to persons under 18 years of age.

(c) No fine shall be imposed pursuant to this section except upon the written order of the secretary of revenue or the secretary's designee to the licensee who committed the violation. Such order shall state the violation, the fine to be imposed and the right of the licensee to appeal the order. Such order shall be subject to appeal and review in the manner provided by the Kansas administrative procedure act.

(d) Any fine collected pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the cigarette and tobacco products regulation fund.

(e) There is hereby created, in the state treasury, the cigarette and tobacco products regulation fund. Moneys in the fund shall be expended only for the enforcement of this act and rules and regulations adopted pursuant to this act. Such expenditures shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of revenue or a person designated by the secretary.

(f) If a person violates subsection (b) for a second or subsequent occurrence within a three-year period, the secretary may impose a graduated fine upon such person for the second or subsequent occurrence. For the purposes of imposing a fine under this section, if three or more years have elapsed since a person has been found to have violated the provisions of subsection (b), such person shall be treated as never having violated subsection (b).

History: L. 1996, ch. 214, § 15; L. 1998, ch. 192, § 12; L. 2000, ch. 92, § 10; L. 2001, ch. 5, § 452; July 1.



79-3392 Application of certain laws to taxes under act.

79-3392. Application of certain laws to taxes under act. The provisions of K.S.A. 75-5133, 79-3610, 79-3611, 79-3612, 79-3613, 79-3615 and 79-3617, and amendments thereto, relating to the assessment, collection, appeal and administration of the retailers' sales tax, insofar as practical, shall have full force and effect with respect to taxes imposed by this act.

History: L. 1996, ch. 214, § 16; L. 2005, ch. 110, § 5; July 1.



79-3393 Cigarette or tobacco infraction; procedure.

79-3393. Cigarette or tobacco infraction; procedure. (a) When a person is stopped by a law enforcement officer for a cigarette or tobacco infraction, the law enforcement officer shall prepare and deliver to the person a written cigarette or tobacco citation on a form approved by the secretary of revenue or the secretary's designee.  The citation shall contain a notice to appear in court, the name and address of the person, the offense or offenses charged, the time and place when and where the person shall appear in court, the signature of the law enforcement officer and any other pertinent information.  The time specified in the notice to appear shall be at least five days after the alleged infraction unless the person charged with the infraction demands an earlier hearing.  The place specified in the notice to appear shall be before a judge of the district court within the county where the infraction is alleged to have been committed or before a judge of the municipal court where the infraction is alleged to have been committed in a city which has adopted an ordinance which prohibits the same acts.

(b) The notice to appear may provide that the person charged with the infraction shall appear in court with a parent or legal guardian and shall provide that the person charged has a right to trial.

(c) Acts classified as cigarette or tobacco infractions by subsection (c) of K.S.A. 79-3322, and amendments thereto, shall be classified as ordinance cigarette or tobacco infractions by those cities adopting ordinances prohibiting the same acts.  The fine for an ordinance cigarette or tobacco infraction shall be $25.

History: L. 1996, ch. 214, § 9; L. 1998, ch. 192, § 13; May 28.



79-3394 Use of minors to determine compliance, limitations.

79-3394. Use of minors to determine compliance, limitations. No person shall engage or direct a minor to violate any provision of this act for purposes of determining compliance with provisions of this act or the Kansas consumer protection act unless such person has procured the written consent of a parent or guardian of the minor to so engage or direct the minor and such person is:

(a) An officer having authority to enforce the provisions of this act;

(b) an authorized representative of the attorney general, a county attorney or a district attorney; or

(c) an authorized representative of a business acting pursuant to a self-compliance program designed to increase compliance with the provisions of this act.

History: L. 1996, ch. 214, § 17; July 1.



79-3395 Cigarettes imported into the United States; certain information to be filed with the director.

79-3395. Cigarettes imported into the United States; certain information to be filed with the director. On the first business day of each month, each person licensed to affix the state tax stamp to cigarettes shall file with the director, for all cigarettes imported into the United States to which such person has affixed the tax stamp in the preceding month:

(a) A copy of (1) the permit issued pursuant to the internal revenue code, 26 U.S.C. § 5713, to the person importing such cigarettes into the United States allowing such person to import such cigarettes; and (2) the customs form containing, with respect to such cigarettes, the internal revenue tax information required by the U.S. bureau of alcohol, tobacco and firearms;

(b) a statement, signed by such person under penalty of perjury, which shall be treated as confidential by the commissioner and exempt from disclosure under the open records act, K.S.A. 45-215 through 45-223, and amendments thereto, identifying the brand and brand styles of all such cigarettes, the quantity of each brand style of such cigarettes, the supplier of such cigarettes, and the person or persons, if any, to whom such cigarettes have been conveyed for resale; and

(c) a statement, signed by an officer of the manufacturer or importer under penalty of perjury, certifying that the manufacturer or importer has complied with (1) the package health warning and ingredient reporting requirements of the federal cigarette labeling and advertising act, 15 U.S.C. §§ 1333 and 1335a, with respect to such cigarettes; and (2) the provisions of K.S.A. 50-6a01 et seq., and amendments thereto, including a statement indicating whether the manufacturer is, or is not, a participating tobacco product manufacturer within the meaning of K.S.A. 50-6a01 et seq., and amendments thereto.

History: L. 2000, ch. 92, § 5; July 1.



79-3396 Failure to file; penalty.

79-3396. Failure to file; penalty. (a) In addition to or in lieu of any other civil or criminal penalty provided by law, the director, upon a finding that a licensee has violated the provisions of subsection (u), (v) or (w) of K.S.A. 79-3321, and amendments thereto, or has failed to comply with the provisions of K.S.A. 2015 Supp. 79-3395, and amendments thereto, or any rule and regulation adopted pursuant thereto, may revoke or suspend the license of any licensee in the manner provided by K.S.A. 79-3309, and amendments thereto; the director also may impose a civil fine in an amount not to exceed the greater of 500% of the retail value of the cigarettes involved or $5,000. Such fine shall be imposed in the manner provided by K.S.A. 79-3391, and amendments thereto.

(b) Any cigarettes that are acquired, held, owned, possessed, transported, imported, sold or distributed in this state in violation of subsection (u), (v) or (w) of K.S.A. 79-3321, and amendments thereto, or has failed to comply with the provisions of K.S.A. 2015 Supp. 79-3395, and amendments thereto, shall be deemed contraband under K.S.A. 79-3323, and amendments thereto, and shall be subject to seizure and forfeiture as provided therein and in K.S.A. 79-3324a, and amendments thereto. All such cigarettes seized and forfeited shall be destroyed. Such cigarettes shall be deemed contraband whether the violation of this act is knowing or otherwise.

History: L. 2000, ch. 92, § 6; July 1.



79-3397 Enforcement of act; civil liability for violation of act.

79-3397. Enforcement of act; civil liability for violation of act. (a) The provisions of subsection (u), (v) or (w) of K.S.A. 79-3321 and K.S.A. 2015 Supp. 79-3395, and amendments thereto, shall be enforced by the director. At the request of the director or the director's duly authorized agent, the Kansas bureau of investigation and all local law enforcement agencies shall enforce such provisions. The attorney general shall have concurrent power with the district and county attorneys of the state to enforce such provisions.

(b) For the purpose of enforcing the provisions of subsection (u), (v) or (w) of K.S.A. 79-3321 and K.S.A. 2015 Supp. 79-3395, and amendments thereto, the director and any agency to which the director shall have delegated enforcement responsibility pursuant to subsection (a) may request information from any state or local agency, and may share information with, and request information from, any federal agency and any agency of any other state or any local agency thereof.

(c) Any person who may be damaged or injured by a violation of the provisions of subsection (u), (v) or (w) of K.S.A. 79-3321 or K.S.A. 2015 Supp. 79-3395, and amendments thereto, shall have a cause of action against any person causing such damage or injury. Such action may be brought by any person who is injured in such person's business or property by reason of any violation of such provisions, regardless of whether such injured person dealt directly or indirectly with the defendant. The plaintiff in any action commenced hereunder in the district court of the county wherein such plaintiff resides, or the district court of the county of the defendant's principal place of business, may sue for and recover treble the damages sustained. In addition, any person who is threatened with injury or additional injury by reason of any person's violation may commence an action in such district court to enjoin any such violation, and any damages suffered may be sued for and recovered in the same action in addition to injunctive relief. In any action commenced under this act, the plaintiff may be allowed reasonable attorney fees and costs. The remedies provided herein shall be alternative and in addition to any other remedies provided by law.

History: L. 2000, ch. 92, § 7; July 1.



79-3398 Exceptions to applicability of act.

79-3398. Exceptions to applicability of act. The provisions of subsection (u), (v) or (w) of K.S.A. 79-3321 and K.S.A. 2015 Supp. 79-3395, and amendments thereto, shall not apply to:

(a) Cigarettes allowed to be imported or brought into the United States for personal use; and

(b) cigarettes sold or intended to be sold as duty-free merchandise by a duty-free sales enterprise in accordance with the provisions of 19 U.S.C. § 1555(b) and any implementing regulations, except that this act shall apply to any such cigarettes that are brought back into the customs territory for resale within the customs territory.

History: L. 2000, ch. 92, § 8; July 1.



79-3399 Tax on electronic cigarettes imposed; rates; inventory tax.

79-3399. Tax on electronic cigarettes imposed; rates; inventory tax. (a) On and after July 1, 2016, a tax is hereby imposed upon the privilege of selling or dealing in electronic cigarettes in this state by any person engaged in business as a distributor thereof, at the rate of $.20 per milliliter of consumable material for electronic cigarettes and a proportionate tax at the like rate on all fractional parts thereof. For electronic cigarettes in the possession of retail dealers for which tax has not been paid, tax shall be imposed under this subsection at the earliest time the retail dealer: (1) Brings or causes to be brought into this state from without the state electronic cigarettes for sale; (2) makes, manufactures or fabricates electronic cigarettes in this state for sale in this state; or (3) sells electronic cigarettes to consumers within this state.

(b) The secretary of revenue shall adopt rules and regulations to implement the provisions of this section.

History: L. 2015, ch. 99, § 12; July 1.






Article 34 MOTOR VEHICLE FUEL TAXES

79-3401 Citation of act; definitions.

79-3401. Citation of act; definitions. This act, and amendments thereto, shall be known and may be cited as the "motor-fuel tax law," and as so constituted is hereinafter referred to as "this act." The following words, terms and phrases, when used in this act, shall have the meanings ascribed to them in this section, except in those instances clearly indicating a different meaning:

(a) "Aviation fuel" means motor fuels for use as fuel for aircraft;

(b) "agricultural ethyl alcohol" means a motor-vehicle fuel component with a purity of at least 99%, exclusive of any added denaturants, denatured in conformity with one of the methods approved by the United States department of the treasury, bureau of alcohol, tobacco and firearms, and distilled in the United States of America from grain produced in the United States of America;

(c) "bulk plant" means a motor fuels storage facility, other than a terminal, that is primarily used to redistribute motor fuels;

(d) "dealer" means any person engaged in the retail sale of motor-vehicle fuels or special fuels;

(e) "director" means the director of taxation, a duly authorized deputy, agent or representative;

(f) "distributor" means any person, who:

(1) Imports or causes to be imported from any other state or territory of the United States motor-vehicle fuels or special fuels for such person's own use in the state of Kansas, or for sale and delivery therein, after the same shall have come to rest or storage therein, whether or not in the original package, receptacle or container; or

(2) imports or causes to be imported, from a foreign country, motor-vehicle fuels or special fuels for such person's own use in the state of Kansas, or for sale and delivery therein, after the same shall have come to rest or storage, whether or not in the original package, receptacle or container;

(3) purchases or receives motor-vehicle fuels or special fuels in the original package, receptacle or container in the state of Kansas for such person's own use therein, or for sale and delivery therein, from any person who has imported the same from any other state or territory of the United States, or any other nation, in case such motor-vehicle fuels or special fuels have not, prior to such purchase or receipt, come to rest or storage in the state of Kansas; or

(4) received and, in any manner, uses, sells or delivers motor-vehicle fuels or special fuels in the state of Kansas on which the tax provided for in this act has not been previously paid;

(g) "exporter" means any person who exports or causes to be exported motor vehicle fuels or special fuels from Kansas to any other state or territory of the United States or to a foreign country, for such person's own use or for sale or delivery therein, whether or not in the original package, receptacle or container;

(h) "importer" means any person who imports or causes to be imported motor-vehicle fuels or special fuels from any other state or territory of the United States or from a foreign country, for such person's own use in the state of Kansas or for sale or delivery therein, whether or not in the original package, receptacle or container;

(i) "liquid fuels" or "motor fuels" means any inflammable liquid by whatever name such liquid shall be known or sold, which is used, or practically or commercially usable, either alone or when mixed or combined in an internal-combustion engine for the generation of power;

(j) "manufacturer" or "refiner" means any person who or which produces, refines, prepares, blends, distills, manufactures or compounds motor-vehicle fuels or special fuels in the state of Kansas for such person's own use therein, or for sale or delivery therein. The term "manufacturer" shall not include any person who or which mechanically separates liquids from natural gas at production facilities or gathering system pipelines on the lease. No person who produces, refines, prepares, blends, distills, manufactures, or compounds motor-vehicle fuels or special fuels shall be required to render a distributor's (manufacturer's) report as to any particular lot or lots of motor-vehicle fuels or special fuels until such motor-vehicle fuels or special fuels have been loaded at a refinery or other place of production into tank cars, or placed in any tank at such refinery or other place of production from which any withdrawals are made direct into tanks, tank wagons or other types of transportation equipment, containers or facilities;

(k) "motor vehicle" means a motor vehicle as defined by K.S.A. 8-126, and amendments thereto, and which is required to be registered pursuant to K.S.A. 8-126 et seq., and amendments thereto;

(l) "motor-vehicle fuels" means gasoline, casinghead gasoline, natural gasoline, drip gasoline, aviation gasoline, gasohol, gasoline-oxygenate blend and any other spark-ignition motor fuel as defined by the 1995 United States department of commerce, national institute of standards and technology handbook 130 issued December of 1994, and as may subsequently be defined in rules and regulations which the director may adopt pursuant to K.S.A. 79-3419, and amendments thereto;

(m) "oil inspector" means the director of taxation, a duly authorized deputy, agent or representative;

(n) "person" means every natural person, association, partnership, limited partnership, limited liability company or corporation. When used in any statute, prescribing and imposing a fine or imprisonment, or both, the term "person" as applied to firms and associations means the partners or members thereof and, as applied to corporations, the corporation and the officers thereof;

(o) "public highways" means and includes every way or place, of whatever nature, generally open to the use of the public as a matter of right, for the purposes of vehicular travel and notwithstanding that the same shall have been temporarily closed for the purpose of construction, reconstruction or repair;

(p) "received" means motor-vehicle fuel or special fuel produced, refined, prepared, distilled, manufactured, blended or compounded at any refinery or other place, in the state of Kansas by any person, or imported into this state from any other state, territory, or foreign country by pipeline or connecting pipeline at a pipeline terminal or pipeline tank farm for storage, shall be deemed to be "received" by such person thereat when the same shall have been loaded at such refinery, pipeline terminal, pipeline tank farm or other place, into tank cars, tank trucks or other container, or placed in any tank from which any withdrawals are made direct into tank cars, tank trucks or other types of transportation equipment, containers or facilities;

(q) "retailer" means a person that engages in the business of selling or distributing motor fuels to the end user;

(r) "school bus" means every bus, as defined by K.S.A. 8-1406, and amendments thereto, which is: (1) Privately owned and contracted for, leased or hired by a school district or nonpublic school for the transportation of pupils, students or school personnel to or from school or to or from school-related functions or activities; or (2) owned and operated by a school district or nonpublic school which is registered under the provisions of K.S.A. 8-126 et seq., and amendments thereto, used for the transportation of pupils, students or school personnel to or from school or to or from school-related functions or activities;

(s) "special fuels" means all combustible liquids suitable for the generation of power for the propulsion of motor vehicles including, but not limited to, diesel fuel, alcohol and such fuels not defined under the motor-vehicle fuels definition, hereinafter referred to as motor-vehicle fuel;

(t) "terminal" means a fuel storage and distribution facility that is supplied by motor vehicle, pipeline or marine vessel, and from which motor fuels may be removed at a rack. "Terminal" does not include any facility at which motor fuel blend stocks and additives are used in the manufacture of products other than motor fuels and from which no motor fuels are removed;

(u) "terminal operator" means the person who by ownership or contractual agreement is charged with the responsibility for, or physical control over, and operation of a terminal;

(v) "transporter" means a person who has been issued a liquid-fuels carrier's license pursuant to K.S.A. 55-506 et seq., and amendments thereto; and

(w) "E85 fuels" means an alternative fuel that is a blend of denatured ethanol and hydrocarbon that typically contains 85% ethanol by volume, but at a minimum must contain 70% ethanol by volume, and complies with ASTM specification D5798-99.

History: L. 1933, ch. 317, § 1; L. 1939, ch. 330, § 1; L. 1941, ch. 378, § 1; L. 1943, ch. 306, § 1; L. 1971, ch. 316, § 1; L. 1978, ch. 412, § 1; L. 1982, ch. 413, § 1; L. 1984, ch. 359, § 1; L. 1992, ch. 106, § 5; L. 1995, ch. 262, § 24; L. 2006, ch. 81, § 1; Jan. 1, 2007.



79-3402 Purpose of tax.

79-3402. Purpose of tax. The tax imposed by this act is levied for the purpose of producing revenue to be used by the state of Kansas to defray in whole, or in part, the cost of constructing, widening, purchasing of right-of-way, reconstructing, maintaining, surfacing, resurfacing and repairing the public highways, including the payment of bonds issued for highways included in the state system of this state, and the cost and expenses of the director of taxation and the director's agents and employees incurred in administration and enforcement of this act and for no other purpose whatever.

History: L. 1933, ch. 317, § 2; L. 1995, ch. 262, § 25; July 1.



79-3403 Licenses required under act; applications; fees; bonds; unlawful acts.

79-3403. Licenses required under act; applications; fees; bonds; unlawful acts. It shall be unlawful for any distributor to use, sell or deliver any motor-vehicle fuels or special fuels within this state unless such distributor at the time of such use, sale, or delivery, is the holder of a valid, unrevoked motor-vehicle-fuels distributor's license or special fuels distributor's license issued to such distributor in accordance with the provisions of this act for each particular place of business at which such distributor shall use, sell or deliver motor-vehicle fuels or special fuels. Every person desiring to operate as a distributor shall have a physical location in this state for doing business and shall file an application for a motor-vehicle-fuels or special fuels license or licenses with the director. The application for the motor-vehicle-fuels or special fuels distributor's license shall be made upon a form prescribed, prepared and furnished by the director, and shall set forth the name under which the applicant transacts or intends to transact business, the exact location of each place of business within the state where the applicant transacts or intends to transact the business of using, selling or delivering motor-vehicle fuels or special fuels, and such other information as the director may require. If the applicant is other than a natural person, the application shall set forth the name and address of each partner or person constituting the association, and if a corporation the names and addresses of the principal officers, and any other information prescribed by the director for purposes of identification.

The application shall be signed and verified by oath or affirmation by the owner, if a natural person. For any other business form the application shall be signed and verified by oath or affirmation by a member or partner, and in case of a corporation, by an executive officer or some person specifically authorized by the corporation to sign the application, to which shall be attached written evidence of such person's authority. The director has the authority to deny a distributor's license to any applicant. Upon approval of the application and the bond required, the director shall grant and issue to such distributor a motor-vehicle-fuels distributor's or special fuels distributor's license for each place of business, within the state as set forth in such person's application. Motor-vehicle-fuels distributor's licenses or special fuels distributor's licenses shall not be assignable and shall be valid only for the distributor in whose name issued and for the transaction of business at the place specifically designated therein, and shall at all times be conspicuously displayed at the place for which issued. All licenses issued by the director shall be in force, so long as the holder has in force a bond, as required by this act, deposited with the director, or until such license is surrendered or revoked for cause by the director. No motor-vehicle-fuels distributor's license or special fuels distributor's license shall be granted and issued until the person applying has filed with the director a bond, payable to the state of Kansas, in such amount as shall be fixed by the director, but in no event less than $1,000, with a corporate surety authorized to do business in the state of Kansas and approved by the director, except that should a distributor be unable to secure a corporate surety bond, the director shall issue a license to such distributor upon the distributor furnishing a personal bond meeting the approval of the director, such bond to be conditioned that the distributor named will faithfully comply with all the provisions of this act during the period of the license or licenses issued to such distributor under such application.

It shall be unlawful for any manufacturer to use, sell or deliver any motor-vehicle fuels or special fuels within this state unless such manufacturer at the time of such use, sale, or delivery is the holder of a valid, unsuspended and unrevoked motor-vehicle fuel manufacturer's license or special fuel manufacturer's license issued to such manufacturer in accordance with the provisions of this act for each particular place of business at which such manufacturer shall use, sell or deliver motor-vehicle fuels or special fuels. No special fuel manufacturer's license will be required for any manufacturer who is blending products for winterization purposes if the manufacturer at the time of the blending is the holder of a valid, unsuspended and unrevoked motor-vehicle fuels or special fuels distributor's license. No motor-vehicle fuels or special fuel manufacturer's license shall be required for any consumer who is blending motor-vehicle fuel or special fuel purchased for such consumer's own use, and not for resale, from a distributor or retailer who is the holder of a valid, unsuspended and unrevoked motor-vehicle fuels or special fuels distributor's or retailer's license. Every person desiring to operate as a manufacturer shall file an application for a motor-vehicle fuel manufacturer's license or licenses or special fuel manufacturer's license or licenses with the director. The application for the motor-vehicle fuel manufacturer's license or special fuel manufacturer's license shall be made on a form prescribed, prepared, and furnished by the director, and shall set forth the name under which the applicant transacts or intends to transact business, the exact location of each place of business within the state where the applicant transacts or intends to transact the business of using, selling or delivering motor-vehicle fuels or special fuels, and such other information as the director may require. If the applicant is other than a natural person, the application shall set forth the name and address of each partner or person constituting the association, and if a corporation the names and addresses of the principal officers, and any other information prescribed by the director for purposes of identification.

The application shall be signed and verified by oath or affirmation by the owner, if a natural person. For any other business form, the application shall be signed and verified by oath or affirmation by a member or a partner, and in case of a corporation, by an executive officer or some person specifically authorized by the corporation to sign the application, to which shall be attached written evidence of such person's authority. The director has the authority to deny a manufacturer's license to any applicant. Upon approval of the application and the bond required, the director shall grant and issue to manufacturer a motor-vehicle fuels or special fuels manufacturer's license for each place of business, within the state as set forth in such person's application. Motor-vehicle fuels manufacturer's licenses or special fuels manufacturer's licenses shall not be assignable and shall be valid only for the manufacturer in whose name and issued for the transaction of business at the place specifically designated therein, and shall at all times be conspicuously displayed at the place for which issued. All licenses issued by the director shall be in force, so long as the holder has in force a bond, as required by this act, deposited with the director, or until such license is surrendered or revoked by the director.

Any person not licensed as a motor-vehicle fuels or special fuels distributor under this act, desiring to import motor-vehicle fuels or special fuels from any other state or territory of the United States, or from a foreign country for such person's own use in the state of Kansas, or for sale or delivery therein, or desiring to export motor-vehicle fuels or special fuels from Kansas to any other state or territory of the United States, or to a foreign country for such person's own use or for sale or delivery therein, shall file application for a motor-vehicle fuel or special fuel importer's or exporter's license with the director. The application shall be made upon a form prescribed, prepared, and furnished by the director, and shall set forth the name under which the applicant transacts, or intends to transact, business of using, selling or delivering motor-vehicle fuels or special fuels and such other information as the director may require. If the applicant is other than a natural person, the application shall set forth the name and address of each partner or person constituting the association, and if a corporation the names and address of the principal officers, and any other information prescribed by the director for purposes of identification.

The application shall be signed and verified by oath or affirmation by the owner, if a natural person. For any other business form the application shall be signed and verified by oath or affirmation by a member or partner, and in case of a corporation, by an executive officer or some person specifically authorized by the corporation to sign the application, to which shall be attached written evidence of such person's authority. The director has the authority to deny an importer's or exporter's license to any applicant. Upon approval of the application and the bond required, the director shall grant and issue to an importer or exporter a motor-vehicle fuels or special fuels importer's or exporter's license. The written consent of the applicant, irrevocable, that actions may be commenced against it in the proper court of any county in this state in which a cause of action may arise or in which the plaintiff may reside, by the service of process on the secretary of state, and stipulating and agreeing that such service shall be taken and held, in all courts, to be as valid and binding as if due service had been made upon the applicant personally, or upon the president and secretary, if a corporation. The secretary of state shall notify the applicant of any action started against such applicant by mailing a copy of the summons to the address set out in the application by registered mail. Motor-vehicle fuels importer's or exporter's licenses or special fuels importer's or exporter's licenses shall not be assignable and shall be valid only for the importer or exporter in whose name such license is issued. All licenses issued by the director shall be in force, so long as the holder has in force a bond, as required by this act, deposited with the director or until such license is surrendered by the director.

No motor-vehicle fuel or special fuel manufacturer's license shall be granted and issued until the person applying has filed with the director a bond payable to the state of Kansas, in such amount as shall be fixed by the director, but in no event less than $5,000, with a corporate surety authorized to do business in the state of Kansas and approved by the director.

No motor-vehicle fuel or special fuel importer's or exporter's license shall be granted and issued until the person applying has filed with the director a bond, payable to the state of Kansas, in such amount as shall be fixed by the director, but in no event less than $5,000, with a corporate surety authorized to do business in the state of Kansas and approved by the director.

It shall be unlawful for any retailer to sell or deliver any motor-vehicle fuels or special fuels within this state unless such retailer at the time of such sale or delivery, is the holder of a valid, unrevoked retailer's license issued to such retailer in accordance with the provisions of this act for each particular place of business at which such retailer shall sell or deliver motor-vehicle fuels or special fuels. Every person desiring to operate as a retailer shall have a physical location in this state for doing business and shall file an application for a retailer's license with the director. The application for the retailer's license shall be made upon a form prescribed, prepared and furnished by the director, and shall set forth the name under which the applicant transacts or intends to transact business, the exact location of the place of business within the state where the applicant transacts or intends to transact the business of selling or delivering motor-vehicle fuels or special fuels, and such other information as the director may require. If the applicant is other than a natural person, the application shall set forth the name and address of each partner or person constituting the association, and if a corporation the names and addresses of the principal officers, and any other information prescribed by the director for purposes of identification.

The application shall be signed and verified by oath or affirmation by the owner, if a natural person. For any other business form the application shall be signed and verified by oath or affirmation by a member or partner, and in case of a corporation, by an executive officer or some person specifically authorized by the corporation to sign the application, to which shall be attached written evidence of such person's authority. The director has the authority to deny a retailer's license to any applicant. Upon approval of the application, the director shall grant and issue to such retailer a motor-vehicle fuels or special fuels retailers' license. Retailers licenses shall not be assignable and shall be valid only for the retailer in whose name and issued for the transaction of business at the place specifically designated therein, and shall at all times be conspicuously displayed at the place for which issued. All licenses issued by the director shall be in force until such license is surrendered or revoked by the director.

Each licensee licensed under this act shall furnish annually to the director any changes occurring in the members, corporate or company officers, directors and stock ownership of those owning more than 5% of total outstanding shares of the licensee.

History: L. 1933, ch. 317, § 3; L. 1939, ch. 330, § 2; L. 1943, ch. 306, § 2; L. 1992, ch. 106, § 6; L. 1995, ch. 262, § 26; L. 2007, ch. 15, § 1; March 22.



79-3405 Additional bond; financial statements; revocation of license; release of sureties; renewal of license; interstate commerce exempt.

79-3405. Additional bond; financial statements; revocation of license; release of sureties; renewal of license; interstate commerce exempt. The director may at any time require any distributor, manufacturer, importer or exporter to furnish such additional bond with authorized corporate surety, as shall be necessary to secure at all times the payment by such person to the state of all taxes, penalties and interest due under the provisions of this act. If any distributor, manufacturer, importer or exporter shall fail to file such additional bond within 10 days after receipt of written notice mailed or otherwise delivered to such person by the director, the director may suspend or revoke the license or licenses issued to such person, and collect all taxes, penalties and interest accrued against such distributor, manufacturer, importer or exporter. For the purpose of determining whether an existing bond or bonds are sufficient, the director may at any time, by mailed written notice, or otherwise delivered, require any distributor, manufacturer, importer or exporter to furnish a financial statement in such form as the director may prescribe. Upon failure of any distributor, manufacturer, importer or exporter to furnish a sworn financial statement within 20 days after receipt of such written notice, the director may suspend or revoke any or all licenses issued to such person, and shall collect all taxes, penalties, and interest accrued against such distributor, manufacturer, importer or exporter.

Any surety on a bond furnished by a distributor, manufacturer, importer or exporter as provided shall be released and discharged from any and all liability to the state accruing on such bond after the expiration of 60 days from the date upon which such surety shall have lodged with the director a written request to be released and discharged, but this provision shall not operate to relieve, release, or discharge the surety from any liability already accrued or which shall accrue before the expiration of the sixty-day period. The director shall promptly, upon receiving any such request, notify the distributor, manufacturer, importer or exporter who furnished the bond and unless the distributor, manufacturer, importer or exporter shall, on or before the expiration of such sixty-day period, file with the director a new bond fully complying with the provisions of this act, the director shall revoke and cancel such distributor's, manufacturer's, importer's or exporter's license or licenses and notify the distributor, manufacturer, importer or exporter by registered mail or otherwise.

Licenses issued under the provisions of this act may be renewed annually before the first day of November upon an application to the director, but no licenses shall be renewed until the applicant shall file with the director a bond in such amounts as shall be fixed by the director and fully complying with the provisions of this act. Nothing contained in this act shall require the filing of an application or bond, or the possession or display of a motor-vehicle-fuels or special fuels license, for the use, sale and delivery of motor-vehicle fuels or special fuels exclusively in interstate or foreign commerce not within the taxing power of the state, or for use by, or sale or delivery to, the United States government.

History: L. 1933, ch. 317, § 5; L. 1939, ch. 330, § 3; L. 1992, ch. 106, § 7; L. 1995, ch. 262, § 27; July 1.



79-3406 Licenses for additional places or stations.

79-3406. Licenses for additional places or stations. Any distributor, manufacturer or retailer who is the holder of any valid and unrevoked license or licenses and who shall subsequent to the issuance procure or propose to procure or operate additional places or stations for using, selling or delivering motor-vehicle fuels or special fuels, upon making application to the director, showing as to each proposed new place or station the same information as required for an original application, may secure from the director a license or licenses for each of such new or proposed places or stations, which new license or licenses shall be in the same form and contain the same statements as the original license or licenses.

History: L. 1933, ch. 317, § 6; L. 1939, ch. 330, § 4; L. 1992, ch. 106, § 8; L. 1995, ch. 262, § 28; July 1.



79-3407 Suspension or revocation of licenses; hearing.

79-3407. Suspension or revocation of licenses; hearing. Whenever any distributor, manufacturer, importer or exporter is 10 days delinquent in the payment of any such tax, penalty or interest, or any distributor, manufacturer, importer, exporter or retailer is 10 days delinquent in the making of any such report, or shall make any false report or statement or application purporting to be under the provisions of this act, or shall make any false statement in any application, report or statement required by or purporting to be under the provisions of this act, or purporting to be under the rules and regulations promulgated by the director under such provisions, or shall have willfully or persistently violated any of the provisions of this act or of any rules and regulations made thereunder, the director upon conducting a hearing as provided in this section and upon finding to the director's satisfaction upon such hearing, that such distributor, manufacturer, importer, exporter or retailer has been delinquent, or has violated provisions of this act, may revoke any or all licenses issued to such distributor, manufacturer, importer, exporter or retailer.

Hearings under this section shall be conducted in accordance with the Kansas administrative procedure act. In the event that the director revokes any license or licenses the distributor, manufacturer, importer, exporter or retailer to whom such license or licenses were issued shall immediately, upon service of the director's order, surrender the same to the director and cease using, selling, delivering or manufacturing any motor-vehicle fuels or special fuels at or from any places of business or stations for which the license or licenses have been revoked.

History: L. 1933, ch. 317, § 7; L. 1939, ch. 330, § 5; L. 1943, ch. 290, § 5; L. 1957, ch. 429, § 22; L. 1963, ch. 487, § 1; L. 1988, ch. 356, § 335; L. 1992, ch. 106, § 9; L. 1995, ch. 262, § 29; L. 1998, ch. 96, § 1; July 1.



79-3408 Tax imposed on use, sale or delivery of motor-vehicle fuels or special fuels; importation of motor-vehicle fuels or special fuels; incidence of tax imposed on distributor; allowance for certain losses; exempt transactions; reports required.

79-3408. Tax imposed on use, sale or delivery of motor-vehicle fuels or special fuels; importation of motor-vehicle fuels or special fuels; incidence of tax imposed on distributor; allowance for certain losses; exempt transactions; reports required. (a) A tax per gallon or fraction thereof, at the rate computed as prescribed in K.S.A. 79-34,141, and amendments thereto, is hereby imposed on the use, sale or delivery of all motor-vehicle fuels or special fuels which are used, sold or delivered in this state for any purpose whatsoever.

(b) Unless otherwise specified in K.S.A. 79-3408c, and amendments thereto, the incidence of this tax is imposed on the distributor of the first receipt of the motor fuel and such taxes shall be paid but once. Such tax shall be computed on all motor-vehicle fuels or special fuels received by each distributor, manufacturer or importer in this state or imported by any distributor, manufacturer or importer into this state and paid in the manner provided for herein, except that an allowance of 2.5% shall be made and deducted by the distributor to cover all ordinary losses which may have resulted from physical loss while handling such motor-vehicle fuels or special fuels. No such allowance shall be made on any motor-vehicle fuel or special fuel exported from the state or sold to the United States of America or any of its agencies or instrumentalities as are now or hereinafter exempt by law from liability to state taxation. No such allowance shall be made for any motor-vehicle fuel or special fuel sold or disposed of to a consumer in tank car, transport or pipeline lots. As used in this subsection, the term "distributor of the first receipt" shall include distributors, manufacturers and importers that import motor-vehicle fuels or special fuels into Kansas.

(c) No tax is hereby imposed upon or with respect to the following transactions:

(1) The sale or delivery of motor-vehicle fuel or special fuel for export from the state of Kansas to any other state or territory or to any foreign country.

(2) The sale or delivery of motor-vehicle fuel or special fuel to the United States of America and such of its agencies as are now or hereafter exempt by law from liability to state taxation.

(3) The sale or delivery of motor-vehicle fuel or special fuel to a contractor for use in performing work for the United States or those agencies of the United States above mentioned, provided such contractor has in effect with the United States or any such agency a cost-plus-a-fixed-fee contract covering the work.

(4) The sale or delivery of motor-vehicle fuel or special fuel which is aviation fuel.

(5) The first sale or delivery of motor-vehicle fuel or special fuel from a refinery, pipeline terminal, pipeline tank farm or other place to a duly licensed distributor who in turn resells to another duly licensed distributor.

(6) The sale or delivery of special fuel which is indelibly dyed in accordance with regulations prescribed pursuant to 26 U.S.C. § 4082 and such special fuel is only used for nonhighway purposes.

(7) The sale of kerosene used as a fuel only to power antique steam motor vehicles first manufactured prior to 1940.

(d) Each distributor, manufacturer, importer, exporter or retailer shall make full reports and furnish such further information as the director may require with reference to all transactions upon which no tax is to be paid.

History: L. 1933, ch. 317, § 8; L. 1939, ch. 330, § 6; L. 1941, ch. 379, § 1; L. 1949, ch. 484, § 1; L. 1951, ch. 495, § 1; L. 1953, ch. 441, § 1; L. 1955, ch. 419, § 1; L. 1969, ch. 462, § 1; L. 1970, ch. 397, § 5; L. 1970, ch. 398, § 2; L. 1976, ch. 426, § 1; L. 1979, ch. 323, § 1; L. 1979, ch. 324, § 1; L. 1982, ch. 413, § 2; L. 1983, ch. 320, § 1; L. 1984, ch. 359, § 2; L. 1985, ch. 328, § 1; L. 1986, ch. 382, § 1; L. 1987, ch. 388, § 6; L. 1989, ch. 209, § 31; L. 1990, ch. 353, § 1; L. 1992, ch. 106, § 10; L. 1994, ch. 226, § 1; L. 1995, ch. 262, § 30; L. 1998, ch. 96, § 2; L. 2004, ch. 173, § 14; L. 2005, ch. 46, § 1; L. 2006, ch. 81, § 3; April 13.



79-3408c Fuel owned on date rate of tax changed; inventory tax or refund; native American licensed retailer exempt, when.

79-3408c. Fuel owned on date rate of tax changed; inventory tax or refund; native American licensed retailer exempt, when. (a) A tax is hereby imposed on the use, sale or delivery of all motor-vehicle fuel or special fuel owned at 12:01 a.m. July 1, 1999, and on July 1 of each year thereafter, by any licensed distributor or licensed retailer at a rate per gallon, or fraction thereof, equal to the amount, if any, by which the tax per gallon, or fraction thereof, in effect on such date as prescribed by K.S.A. 79-3408, and amendments thereto, exceeds the rate of tax upon such motor-vehicle fuel or special fuel which was in effect on the preceding day. Such tax shall be paid by the licensed distributor or licensed retailer owning such motor-vehicle fuel or special fuel at such time and date. On or before the 25th day of the month in which a tax is imposed under this section, every such distributor and retail dealer shall make a report to the director on a form prescribed and furnished by the director showing the total number of gallons, or fraction thereof, of such motor-vehicle fuel or special fuel owned at the time the tax is imposed under this section and such report shall be accompanied by a remittance of the tax due.

Any licensed distributor or licensed retailer who shall fail to make such report or pay such tax, within the time prescribed, shall be subject to the same penalties and interest charges prescribed by the motor-vehicle fuel or special fuel tax law for failure of a licensed distributor to make monthly reports and payments of motor-vehicle fuel or special fuel tax. The provisions of the motor-fuel tax law relating to remedies for the collection of delinquent motor-fuel taxes from distributors shall apply to the collection of taxes imposed by this section which have become delinquent from licensed distributors and licensed retailers. All taxes, penalties and interest collected by the director under the tax imposed by this section shall be remitted by the director to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the funds and in the amounts specified in K.S.A. 79-34,142, and amendments thereto.

(b) Whenever the rate of tax upon motor-vehicle fuels or special fuels fixed pursuant to K.S.A. 79-3408, and amendments thereto, which become effective on July 1, 1999, or on July 1 in any year thereafter is less than the rate of tax upon such fuel in effect on the preceding day, the licensed distributor or licensed retailer owning such fuel at 12:01 a.m. on the date such reduction in taxes becomes effective shall be entitled to a refund of taxes paid upon such fuel in an amount equal to the amount by which taxes were reduced from the amount of motor-vehicle fuels or special fuels taxes per gallon, or fraction thereof, actually paid upon each gallon, or fraction thereof, of motor-vehicle fuels or special fuels multiplied by the number of gallons of motor-vehicle fuels or special fuels owned by the distributor or dealer on such date. On or before the 25th day of the month in which such tax is reduced, every such distributor and retailer shall make a report to the director on a form prescribed and furnished by the director showing the total number of gallons of such motor-vehicle fuel or special fuel owned by such distributor or retailer at 12:01 a.m. on the date upon which such tax was reduced. It shall be the duty of the director of taxation to examine all such claims and determine the amount to which each claimant is entitled. In the event any distributor or retailer entitled to such refund shall owe the state any motor-vehicle fuel or special fuel tax, penalties, or interest, the refund authorized by this section shall upon being determined by the director be credited upon the amount of such taxes, penalties and interest. Whenever the director shall determine that any distributor or retailer shall be entitled to a refund under any of the provisions of this section, and such refund cannot be effected by giving credit therefor, as hereinbefore provided, or against the future motor-vehicle fuel or special fuel tax liability of such taxpayer the director shall certify the amount of the refund to the state director of accounts and reports, who shall draw a warrant for the amount so certified on the state treasurer in favor of the distributor or retailer entitled to such refund, and mail, or otherwise deliver, the same to the distributor entitled thereto. Such warrant shall be paid by the state treasurer to such distributor or retailer from the motor-vehicle fuel or special fuel tax refund fund.

(c) The provisions of this section shall not apply to any licensed retailer who is a native American whose licensed place of business or businesses are located on such retailer's reservation, nor to any native American tribes having licensed places of business or businesses located on such tribe's reservation.

History: L. 1969, ch. 462, § 2; L. 1976, ch. 426, § 2; L. 1983, ch. 320, § 2; L. 1989, ch. 209, § 32; L. 1992, ch. 106, § 11; L. 1995, ch. 262, § 31; L. 1998, ch. 96, § 3; L. 1999, ch. 137, § 28; L. 2001, ch. 5, § 453; July 1.



79-3409 Distributor to collect tax; price sign requirements.

79-3409. Distributor to collect tax; price sign requirements. Every distributor paying such tax or being liable for the payment shall be entitled to charge and collect an amount, including the cost of doing business that could include such tax on motor-vehicle fuels or special fuels sold or delivered by such distributor, as a part of the selling price. When the price of motor-vehicle fuels or special fuels posted on a price sign does not include the state and federal tax which such retail dealer's distributor paid or for which the distributor was liable, the total of the taxes must be shown in numbers the same size as the price of the motor fuel. Any deviation from the maximum price charged for a given grade of motor-vehicle fuels or special fuels must be stated in letters at least six inches high and legible. Fractions of cents must be posted in numbers at least 1/5 the height of the whole number.

History: L. 1933, ch. 317, § 9; L. 1941, ch. 379, § 2; L. 1949, ch. 484, § 4; L. 1955, ch. 420, § 1; L. 1957, ch. 506, § 1; L. 1959, ch. 395, § 1; L. 1992, ch. 106, § 12; L. 1998, ch. 96, § 4; July 1.



79-3410 Monthly reports to state director; waiver, when; payment of tax; interest and penalty; waiver; manufacturer's daily report; exemption from reporting requirements, when.

79-3410. Monthly reports to state director; waiver, when; payment of tax; interest and penalty; waiver; manufacturer's daily report; exemption from reporting requirements, when. (a) Except as hereinafter provided, every distributor, manufacturer, importer, exporter or retailer of motor-vehicle fuels or special fuels, on or before the 25th day of each month, shall render to the director at the director's office in Topeka, Kansas, upon a form prescribed, prepared and furnished by the director a report certified to be true and correct showing the number of gallons of motor-vehicle fuels or special fuels received or imported by such distributor, manufacturer, importer, exporter or retailer during the preceding calendar month, and such further information as the director shall require. Every distributor and importer shall be exempt from reporting to the director exempt sales to the end user of special fuel which is indelibly dyed in accordance with regulations prescribed pursuant to 26 U.S.C. § 4082. Every distributor, manufacturer or importer within the time herein fixed for the rendering of such reports, shall compute and shall pay to the director at the director's office the amount of taxes due to the state on all motor-vehicle fuels or special fuels received or imported by such distributor, manufacturer or importer during the preceding calendar month.

(b) The director may waive the requirement for monthly reports from licensed manufacturers, who are also licensed distributors, when all taxes accrued under either or both licenses or which might accrue are paid under the distributor license. All taxes imposed under the provisions of this act not paid on or before the 25th day of the month succeeding the calendar month in which the motor-vehicle fuels or special fuels were received or imported by the distributor, manufacturer or importer shall be deemed delinquent and shall bear interest at the rate per month, or fraction thereof, prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from such due date until paid, and in addition thereto there is hereby imposed upon all amounts of such taxes remaining due and unpaid after such due date a penalty in the amount of 5%, and the penalty shall be by the director added to and collected as a part of the taxes. If the distributor, manufacturer or importer furnishes evidence to the director that the delinquency was due to causes beyond such person's reasonable control, and if in the opinion of the director the delinquency was not the result of willful negligence of the distributor, manufacturer or importer the penalty or interest or both may be waived or reduced by the director.

If any person shall file a false or fraudulent return or fail to file a return with intent to evade the tax imposed by this act, there shall be added to the amount of deficiency determined by the director a penalty equal to 100% of the deficiency together with the interest at the rate per month or fraction thereof, prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, on such deficiency from the date such tax was due to the date of payment, in addition to all other penalties prescribed by law. Every manufacturer, refiner or terminal operator of motor-vehicle fuels or special fuels shall daily send reports to the director of all sales of liquid fuels. The reports are to be made on forms prescribed, prepared and furnished by the director or on forms furnished by the manufacturer and approved by the director.

(c) Whenever the secretary or the secretary's designee determines that the failure of the taxpayer to comply with the provisions of subsection (b) was due to reasonable causes, the secretary or the secretary's designee may waive or reduce any of the penalties and may reduce the interest rate to the underpayment rate prescribed and determined for the applicable period under section 6621 of the federal internal revenue code as in effect on January 1, 1994, upon making a record of the reasons therefor.

History: L. 1933, ch. 317, § 10; L. 1939, ch. 330, § 7; L. 1947, ch. 461, § 1; L. 1949, ch. 485, § 1; L. 1955, ch. 420, § 2; L. 1977, ch. 336, § 1; L. 1980, ch. 308, § 20; L. 1992, ch. 106, § 13; L. 1994, ch. 95, § 3; L. 1995, ch. 262, § 32; L. 2006, ch. 81, § 4; April 13.



79-3411 Determination of amount due; statement; collection.

79-3411. Determination of amount due; statement; collection. If any distributor, manufacturer, importer, exporter or retailer shall fail, neglect or refuse to render any report required by the provisions of this act within the period specified, or if the director is not satisfied of the correctness of any report or tax payment made by any distributor, manufacturer, importer, exporter or retailer, the director is hereby authorized and empowered to determine from any information in the director's possession the true amount of taxes, penalties and interest due the state from such distributor, manufacturer, importer, exporter or retailer and such determination shall, in all actions or proceedings, be taken as prima facie correct. Promptly after making such determination the director shall send, or deliver, by registered mail or otherwise, a statement to such distributor, manufacturer, importer, exporter or retailer and shall proceed to collect the amounts so determined.

History: L. 1933, ch. 317, § 11; L. 1939, ch. 330, § 8; L. 1995, ch. 262, § 33; July 1.



79-3412 Levy of executions on property of delinquents.

79-3412. Levy of executions on property of delinquents. Whenever any person shall be in default for more than 10 days in payment of any taxes, penalties or interest accruing or accrued under the provisions of this act, and no seizure of property of such person has been made under any other provisions of this act, the director shall, unless the director has good reason to the contrary, issue a warrant under the secretary's or the secretary's designee's hand and official seal, directed to the sheriff of any county of the state, commanding the sheriff to levy upon and sell the real and personal property of the taxpayer found within the sheriff's county for the payment of the amount thereof with the added penalties, interest and cost of executing the warrant and to return the warrant to the secretary or the secretary's designee and to pay to the secretary or the secretary's designee the money collected by virtue of it not more than 60 days from the date of the warrant. The sheriff, within five days after the receipt of the warrant, shall file with the clerk of the district court of the county a copy thereof, and thereupon the clerk shall enter in the appearance docket the name of the person specified in the warrant, the amount of the tax or portion of it, interest and penalties for which the warrant is issued and the date such copy is filed and note the taxpayer's name in the general index. No fee shall be charged for either entry. The amount of such warrant so docketed shall thereupon become a lien upon the title to and interest in the real property of the taxpayer against whom it is issued. The sheriff shall proceed in the same manner and with the same effect as prescribed by law with respect to executions issued against property upon judgments of a court of record and shall be entitled to the same fees for services to be collected in the same manner.

The court in which the warrant is docketed shall have jurisdiction over all subsequent proceedings as fully as though a judgment had been rendered in the court. At the discretion of the secretary or the secretary's designee, a warrant of like terms, force and effect may be issued and directed to any officer or employee of the secretary, and in the execution thereof, such officer or employee shall have all the powers conferred by law upon sheriffs, with respect to executions issued against property upon judgments of a court of record, and the subsequent proceedings thereunder shall be the same as provided where the warrant is issued directly to the sheriff. The taxpayer shall have the right to redeem the real estate within a period of 18 months from the date of such sale. If a warrant is returned, unsatisfied in full, the secretary or the secretary's designee shall have the same remedies to enforce the claim for taxes as if the state of Kansas had recovered judgment against the taxpayer for the amount of the tax. No law exempting any goods and chattels, lands and tenements from forced sale under execution shall apply to a levy and sale under any such warrant or upon any execution issued upon any judgment rendered in any action for motor fuel taxes. The secretary or the secretary's designee shall have the right at any time after a warrant has been returned unsatisfied or satisfied only in part, to issue alias warrants until the full amount of the tax is collected.

History: L. 1933, ch. 317, § 12; L. 1939, ch. 330, § 9; L. 1995, ch. 262, § 34; L. 1998, ch. 96, § 5; July 1.



79-3413 Lien for taxes; interest and penalties; notice; recordation; sale of personal property; duties of officers and others.

79-3413. Lien for taxes; interest and penalties; notice; recordation; sale of personal property; duties of officers and others. Whenever any person, liable to this state for any taxes, penalties and interest imposed by, or accumulated under, the provisions of this act, shall fail, neglect or refuse to pay the full amount of such taxes, penalties and interest when the same is due, the director shall deliver by mail or otherwise to the register of deeds of the county in which such person resides, or has its principal place of business in this state, a certified notice of lien setting forth the name and address of the person so liable, the amount of all taxes, penalties and interest due from such person to the state, and that such sums are due under the provisions of this act.

The director may also deliver such notice of lien as aforesaid to the register of deeds of any county in this state in which the person liable for such taxes, interest or penalties has any property, real or personal. All such taxes, interest and penalties shall be and constitute a lien upon all the personal property of the person so liable located in this state and upon all real estate belonging to such person and located in the county in which such notice of lien shall be filed, from the time of the filing of such notice of lien and until all said taxes, interest and penalties are paid in full. It shall be the duty of each register of deeds in this state to index and file immediately all such notices of lien in the manner provided in cases of chattel mortgages, and no fee shall be charged for such filing and indexing. The director may issue a certificate of release of lien upon request whenever all taxes, interest and penalties for which such person is liable, whether set forth in such notice of lien or not, have been fully paid and satisfied, and such person may file the same with the register of deeds of any county in which such notice of lien has been filed. The lien provided in favor of the state by this section shall be superior to all other liens which shall accrue or attach on the property of the person liable subsequent to the filing of such notice of lien.

The state director or his or her deputy or agent may, or any sheriff or constable, in his or her jurisdiction, upon written instruction of the director, shall, at any time after such lien accrues, seize and hold all personal property subject thereto and proceed to advertise and sell the same, or so much thereof as shall be necessary to satisfy the amount of the state's lien, together with all expenses of selling, at public sale for cash, upon such notice as is provided by law in the case of a chattel-mortgage sale. Any surplus of the proceeds of such sale, after paying the amount of the lien of the state thereon and the costs of the officers in giving notice of and holding such sale, and securing and preserving the property pending such sale, shall be delivered to the person or persons lawfully entitled thereto.

Every assignee, sheriff, receiver, trustee or other officer who shall seize or take possession of any property or estate of any distributor, manufacturer or importer or of any person liable to the state for any taxes, interest or penalties accruing under the provisions of this act, shall promptly, upon so doing, notify the director in writing of the title of the cause or proceeding in which such officer was appointed or is acting, and the property which has been seized or taken into possession, with the purpose for which same was taken; and in case of an order on creditors to file claims, shall furnish notice thereof to the director. It shall be the duty of the director to furnish to any person having an interest therein, and applying therefor, a true statement of the amount of taxes, penalties and interest shown in the records of said director to be due from any distributor, manufacturer or importer but such statement shall not preclude the director from asserting any claim or lien for taxes, interest or penalties which shall subsequently accrue or be discovered.

History: L. 1933, ch. 317, § 13; L. 1939, ch. 330, § 10; Sept. 2.



79-3414 Discontinuance as distributor, manufacturer, importer, exporter or retailer; notice; taxes, penalties and interest due.

79-3414. Discontinuance as distributor, manufacturer, importer, exporter or retailer; notice; taxes, penalties and interest due. Whenever a distributor, manufacturer, importer, exporter or retailer ceases to engage in business as a distributor, manufacturer, importer, exporter or retailer at any place or station within the state of Kansas by reason of the discontinuance, sale or transfer of the business of such distributor, manufacturer, importer, exporter or retailer it shall be the duty of such distributor, manufacturer, importer, exporter or retailer to notify the director in writing at least five days prior to the time the discontinuance, sale or transfer takes effect. The notice, as to each such place or station, shall give the date of discontinuance and, in the event of a sale or transfer of the business, the date thereof and the name and address of the purchaser or transferee.

All taxes, penalties, and interest accrued under the provisions of this act, whether or not due and payable under other provisions of this act, shall become due and payable concurrently with such discontinuance, sale or transfer, and it shall be the duty of any such distributor, manufacturer, importer, exporter or retailer to render to the director the report herein required, and pay all such taxes, interest and penalties, and to surrender to the director all licenses issued to the distributor, manufacturer, importer, exporter or retailer for such places or stations.  Unless all taxes, penalties and interest accrued and due under the provisions of this act from a distributor, manufacturer, importer, exporter or retailer making such sale or transfer have been paid at the time such sale or transfer becomes effective, the purchaser or transferee shall be liable to the state of Kansas for the amount of all such taxes, penalties and interest, but only to the extent of the value of the property and business acquired from such distributor, manufacturer, importer, exporter or retailer.

History: L. 1933, ch. 317, § 14; L. 1939, ch. 330, § 11; L. 1995, ch. 262, § 35; July 1.



79-3415 Records, invoices and bills of lading.

79-3415. Records, invoices and bills of lading. Each distributor, manufacturer, importer, exporter, retailer or user shall maintain and keep, for a period of three years, a full record or records of all motor-vehicle fuels or special fuels received, imported, used or sold and delivered within this state by such distributor, manufacturer, importer, exporter, retailer or user, together with invoices and bills of lading thereof, and such other pertinent papers as may be required by the director.

History: L. 1933, ch. 317, § 15; L. 1939, ch. 330, § 12; L. 1992, ch. 106, § 14; L. 1995, ch. 262, § 36; L. 2006, ch. 81, § 5; April 13.



79-3416 Transportation of fuels; report; manifest; required statement.

79-3416. Transportation of fuels; report; manifest; required statement. Every railroad, street railroad, interurban railroad or suburban railroad, every pipeline company, every common carrier, and every carrier for hire, who shall transport any liquid fuels, motor-vehicle fuels or special fuels, from any point outside of this state into this state, or between any two points in this state, or from any point in this state to any point outside this state, and every private carrier or other person who shall transport any liquid fuels, motor-vehicle fuels or special fuels from any other state into this state, or from this state into another state, or shall transport any liquid fuels, motor-vehicle fuels or special fuels exceeding 500 gallons in amount, for any distance exceeding 25 miles within this state, shall render a written report, under oath, to the director, on forms prescribed and furnished by the director, of all such transportation of liquid fuels, motor-vehicle fuels or special fuels so made to or from points within this state. Every such report shall cover a period of one calendar month and shall be rendered to the director on or before the 15th day of the month succeeding the month covered by such report, and shall show the true name and address of the consignor and the consignee, and if delivery has been to some person other than the original consignee, the name and address of the person to whom delivery was actually made, the date and the point of delivery, and the name and the number of gallons of the liquid fuels, the motor-vehicle fuels or the special fuels delivered. If such transportation was by tank car, such report shall also show the number and initials of each tank car, if such transportation was by motor truck such report shall show the motor and license number of each truck, and if such delivery was made by any other means the report shall show the manner in which such transportation and delivery was made; such records and reports are required pursuant to the police and taxing powers of this state for the purpose of promoting the public health and safety and of aiding in the administration of the tax on motor-vehicle fuels or special fuels.

Every carrier or other person transporting motor-vehicle fuel or special fuel by tank car, tank truck or trailer from a refinery, place of manufacture or production, or pipeline terminal, or importing motor-vehicle fuel or special fuel into this state by tank car, tank truck or trailer for use, sale, or delivery in the state of Kansas shall carry a manifest on forms prescribed, prepared and furnished by the director or on forms furnished by the manufacturer, refiner or terminal operator and approved by the director showing the date of the use, sale, or delivery, the purchaser and the purchaser's address, the point of delivery, the product type or types and the quantity sold corrected to 60 degrees Fahrenheit, the means of delivering, including the license number, if any, liquid-fuels carrier's license number, and other number and description of such tank car, tank truck or trailer. Any manifest, bill of lading, shipping paper or invoice for special fuel which is indelibly dyed in accordance with regulations prescribed pursuant to 26 U.S.C. § 4082 shall include the statement "DYED DIESEL FUEL, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE." Every person receiving or importing motor-vehicle fuel or special fuel or any part of the same shall receipt at the place provided on such manifest for the quantity received or imported by such person. The director may prescribe the number of copies of such manifest and the manner and time of delivering the same to the director, ports of entry, or other disposition of copy by the carrier, consignor, consignee, distributor, or other person in any manner connected with or dealing with such shipment.

For the period July 1, 1995 through June 30, 1996, the point of delivery referred to in this section shall include at a minimum the city and state of actual delivery. On and after July 1, 1996, the point of delivery referred to in this section shall include at a minimum the address, city and state of actual delivery. The facility number issued by the Kansas department of health and environment, authorized under K.S.A. 65-34,100 et seq., and amendments thereto, may be substituted in lieu of the point of delivery.

History: L. 1933, ch. 317, § 16; L. 1939, ch. 330, § 13; L. 1992, ch. 106, § 15; L. 1995, ch. 262, § 37; L. 2006, ch. 81, § 6; April 13.



79-3417 Refunds for lost or destroyed fuels; procedure.

79-3417. Refunds for lost or destroyed fuels; procedure. Every distributor shall be entitled to a refund from the state of the amount of motor-vehicle fuels or special fuels tax paid on any motor-vehicle fuels or special fuels of 100 gallons or more in quantity, which are lost or destroyed at any one time while such distributor is the owner thereof, through theft, leakage, fire, explosion, lightning, flood, storm or other cause beyond the control of the distributor. Such distributor shall notify the director in writing of such loss or destruction, the specific cause thereof, and the amount of motor-vehicle fuel or special fuel so lost or destroyed, within 60 days from the date of such loss or destruction.  Within 30 days after notifying the director of such loss or destruction such distributor shall file with the director an affidavit on oath, stating the full circumstances and amount of the loss or destruction and other information requested by the director.

The director shall examine all such claims and determine the amount to which the claimant is entitled. If any distributor entitled to a refund owes the state any motor-vehicle fuel or special fuel tax, penalties, or interest, the refund authorized by this section shall be credited upon such taxes, penalties and interest. When the director determines that any distributor is entitled to a refund under this section, and such refund cannot be effected by giving credit therefor, the director shall sign a voucher for the refund. Such amount shall be paid to the distributor from the revenue administration fee fund.

History: L. 1933, ch. 317, § 17; L. 1984, ch. 360, § 1; L. 1992, ch. 106, § 16; July 1, 1993.



79-3419 Enforcement of act; rules and regulations.

79-3419. Enforcement of act; rules and regulations. The director of taxation shall enforce the provisions of this act. The secretary of revenue shall adopt rules and regulations for the administration of this act. In the performance of the director's duties, the director of taxation may call upon the law enforcement officers of this state to perform their several duties within their respective jurisdiction, and it shall be the duty of each such law enforcement officer to render aid in the enforcement of the provisions of this act.

The county attorneys of the several counties of this state shall prosecute all violations of the provisions of this act, and all civil proceedings arising or pending in their respective counties for recovery of taxes, penalties or interest, arising under the provisions of this act. The director of taxation may request of the attorney general the aid and assistance of the Kansas bureau of investigation for investigation of special cases. The director of taxation, the director of vehicles and the attorney general shall communicate to each other all information received concerning violations of the provisions of the motor-fuel tax law and also all information concerning suspected violations which in the opinion of any one of them requires investigation.

The director of taxation shall designate auditors, appointed in writing by the director, to engage in the enforcement of the provisions hereof. Such auditors shall check distributors, retailers, refund permit holders or any person who uses, stores, transports, sells or delivers liquid fuels, motor-vehicle fuels or special fuels to insure strict compliance with the provisions of the motor-fuel tax law. The director or such auditor shall have authority to administer oaths, issue subpoenas, compel the attendance of witnesses and the production of books, papers, accounts, documents and testimony.

In case of disobedience on the part of any person to comply with any subpoena issued hereunder, or the refusal of any witness to testify to any matter regarding which such person may be lawfully interrogated, it shall be the duty of the district court of the proper county, or the judge thereof on application of such director or auditor to compel obedience by proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein.

History: L. 1933, ch. 317, § 19; L. 1941, ch. 380, § 2; L. 1949, ch. 484, §5; L. 1972, ch. 342, § 107; L. 1992, ch. 106, § 17; L. 1995, ch. 262, § 38; July 1.



79-3420 Examination of books, records, returns, property and equipment; secrecy required; exceptions.

79-3420. Examination of books, records, returns, property and equipment; secrecy required; exceptions. The director, or any deputy or agent appointed in writing by the director, is hereby authorized to examine the books, papers, records, storage tanks, tank wagons, trucks and any other equipment of any distributor, dealer, transporter, manufacturer, importer, exporter, retailer, user or any other person, pertaining to the use, storage, transportation or sale and delivery of liquid fuels, motor-vehicle fuels or special fuels, to verify the accuracy of any report, statement or payment made under the provisions of this act, or to ascertain whether or not all reports and tax payments required by this act have been made. Any information gained by the director, the director's deputies or agents, as the result of the reports, investigations and verifications herein required to be made, shall be confidential, and shall not be divulged by any person except as herein provided. Every distributor, dealer, transporter, manufacturer, importer, exporter, retailer or user and every person handling or possessing any liquid fuels, motor-vehicle fuels or special fuels shall give the director, or the director's deputy or agent appointed in writing, full and free access during reasonable business hours to all the papers, records and property mentioned, with full opportunity to examine the same. The director, or any deputy or agent appointed in writing by the director, shall examine returns and shall determine the correct amount of the tax. If the tax found due shall be greater than the amount paid, or if a claim for a refund is denied, notice shall be mailed to the taxpayer. Within 60 days after the mailing of such notice, the taxpayer may request an informal conference with the secretary of revenue or the secretary's designee relating to the tax liability by filing a written request with the secretary of revenue or the secretary's designee. Based on the evidence presented at such informal conference, the secretary of revenue or the secretary's designee shall make a final determination within the period prescribed by K.S.A. 79-3226, and amendments thereto, and shall notify the taxpayer of such decision and, if additional amounts are found to be due, such decision shall be accompanied by a notice and demand for payment. Notice under this section shall be sent by first-class mail. The tax shall be paid within 20 days thereafter, together with interest at the rate per month prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, on the additional tax from the date the tax was due unless an appeal is taken in the manner provided by law, but no additional tax shall be assessed for less than $5. Interest at such rate shall continue to accrue on any additional tax liability during the course of any appeal.

Whenever the director of taxation has reason to believe that a person liable for tax under any provisions of the motor-fuel tax law is about to depart from the state or to remove such person's property therefrom, or to conceal oneself or such person's property therein, or to do any other act tending to prejudice, jeopardize or render wholly or partly ineffectual the collection of such motor-fuel tax unless proceedings be brought without delay, the director shall immediately make an assessment for all motor-fuel tax due from such taxpayer, noting such finding on the assessment. The assessment shall be made on the basis of emergency proceedings in accordance with the provisions of K.S.A. 77-536, and amendments thereto. Thereupon, a warrant shall be issued for the collection of the tax as provided in K.S.A. 79-3412, and amendments thereto, except that there shall be no 10-day waiting period before assessment is issued. The taxpayer, within 15 days from the date of filing of such warrant, may request an informal conference with the secretary of revenue or the secretary's designee on the correctness of the assessment. The director may publish the gallons received or imported by each licensed motor-vehicle fuel or special fuel distributor and the deductions claimed by such distributor and such publication shall be an exception to the confidentiality provisions of K.S.A. 75-5133, and amendments thereto. The director may also make available or furnish information to the taxing officials of any other state or of the federal government, or the director of property valuation, in the manner as provided in K.S.A. 74-2424, and amendments thereto.

History: L. 1933, ch. 317, § 20; L. 1939, ch. 330, § 14; L. 1943, ch. 307, § 3; L. 1971, ch. 317, § 1; L. 1990, ch. 354, § 1; L. 1992, ch. 106, § 18; L. 1995, ch. 262, § 39; L. 1997, ch. 126, § 11; L. 2006, ch. 81, § 7; April 13.



79-3421 Rewards for information of unlawful evasion of tax.

79-3421. Rewards for information of unlawful evasion of tax. The director is hereby authorized to pay out of any available funds in the revenue administration fee fund, hereinafter provided, to any person, other than a public officer or employee, who shall first furnish the director information of violation by any person of any of the provisions of this act, involving unlawful evasion of any motor-vehicle-fuels or special fuels tax, such sum as the director may deem proper, not exceeding 10% of the amount of tax so evaded or sought to be evaded; but such amount shall only be paid upon the sworn voucher of the claimant therefor and after collection of delinquent tax shall have been effected, or the person complained against shall have been convicted of violation of some provision of this act.

History: L. 1933, ch. 317, § 21; L. 1992, ch. 106, § 19; July 1, 1993.



79-3424 Exempt from other taxes.

79-3424. Exempt from other taxes. The business of using, manufacturing or selling of motor-vehicle fuels or special fuels shall not be subject to any excise, license, privilege or occupation tax other than the one herein imposed, whether such tax be imposed by the state of Kansas or by any municipal corporation or other political subdivision of this state; and no municipal corporation, or other political subdivision of this state, shall levy or collect any tax upon, or measured by, the sale, receipt, importation, distribution or use of motor-vehicle fuel or special fuel, or any excise, license, privilege, or occupational tax upon the business of manufacturing, using, selling or delivering motor-vehicle fuels or special fuels.

History: L. 1933, ch. 317, § 24; L. 1992, ch. 106, § 21; L. 2006, ch. 81, § 8; April 13.



79-3425 Payment into state treasury; distribution of proceeds of tax.

79-3425. Payment into state treasury; distribution of proceeds of tax. All of the amounts collected under the motor-fuel tax law and amendments thereto, except amounts collected pursuant to K.S.A. 79-3408c, and amendments thereto, shall be remitted by the director to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. The state treasurer shall credit such amount as the director shall order in the motor-vehicle fuel tax refund fund to be used for the purpose of paying motor-vehicle fuel tax refunds as provided by law. The state treasurer shall credit the remainder of such amounts as follows: To the state highway fund amounts specified in K.S.A. 79-34,142, and amendments thereto, to a special city and county highway fund which is hereby created, amounts specified in K.S.A. 79-34,142, and amendments thereto, to be apportioned and distributed in the manner provided in K.S.A. 79-3425c, and amendments thereto, and to the current production account and the new production account of the Kansas qualified agricultural ethyl alcohol producer incentive fund, which is hereby created in the state treasury, in the amount and in the manner specified in K.S.A. 79-34,161, and amendments thereto, to be expended in the manner provided in K.S.A. 79-34,162, and amendments thereto.

History: L. 1933, ch. 317, § 25; L. 1949, ch. 484, § 6; L. 1957, ch. 429, § 23; L. 1969, ch. 462, § 3; L. 1970, ch. 397, § 6; L. 1970, ch. 398, § 3; L. 1972, ch. 252, § 13; L. 1974, ch. 441, § 1; L. 1975, ch. 427, § 249; L. 1976, ch. 426, § 3; L. 1979, ch. 325, § 5; L. 1979, ch. 323, § 5; L. 1983, ch. 320, § 3; L. 1987, ch. 388, § 7; L. 1999, ch. 137, § 29; L. 2001, ch. 5, § 454; L. 2001, ch. 167, § 9; July 1.

Revisor's Note:

Section was also amended by L. 2001, ch. 53, § 1, but that version was repealed by L. 2001, ch. 167, § 16.



79-3425c Apportionment of special city and county highway fund; apportionment of county equalization and adjustment fund; credit and use.

79-3425c. Apportionment of special city and county highway fund; apportionment of county equalization and adjustment fund; credit and use. (a) On each January 15, April 15, July 15 and October 15 of each year, the director of accounts and reports shall transfer $625,000 to the county equalization and adjustment fund from the special city and county highway fund and on such dates the state treasurer shall apportion and pay to the several counties of the state 57% of the moneys in the special city and county highway fund, created by K.S.A. 79-3425, and amendments thereto, and shall apportion and pay to the several cities of the state the remaining 43% of such moneys.

(b) The allocation and payment to each county under the provisions of this section shall be made in the following manner:

First, Each county of the state shall receive a payment of $5,000;

Second, of the balance remaining, 44.06% thereof shall be apportioned and paid to each county on each January 15 and April 15 of each year in the proportion that the total amount of money collected in such county from motor vehicle registration fees for the second preceding calendar year bears to the total amount of money collected in all counties from motor vehicle registration fees for the second preceding calendar year, and on July 15 and October 15 of each year in the proportion that the total amount of money collected in such county from motor vehicle registration fees for the preceding calendar year bears to the total amount of money collected in all counties from motor vehicle registration fees for the preceding calendar year;

Third, 44.06% of such balance shall be apportioned and paid to each county on each January 15 and April 15 of each year in the proportion that the average daily vehicle miles traveled in such county for the second preceding calendar year bears to the average daily vehicle miles traveled in all counties of the state for the second preceding calendar year, and on July 15 and October 15 of each year in the proportion that the average daily vehicle miles traveled in such county for the preceding calendar year bears to the average daily vehicle miles traveled in all counties of the state for the preceding calendar year; and

Fourth, the remaining 11.88% of such balance shall be apportioned and paid to each county on each January 15 and April 15 of each year in the proportion that the total road miles in such county for the second preceding calendar year bears to the total road miles in all counties of the state for the second preceding calendar year; and on July 15 and October 15 of each year in the proportion that the total road miles in such county for the preceding calendar year bears to the total road miles in all counties of the state for the preceding calendar year.

If the total amount of money received by any county pursuant to the foregoing distribution formula during the period from July 15 of any year to April 15 of the next succeeding year is less than the total amount received by such county from the special city and county highway fund and the county equalization and adjustment fund for fiscal year 1999, the state treasurer shall apportion and pay to each such county from the county equalization and adjustment fund an amount which together with the amount received pursuant to the foregoing distribution formula will equal the total amount received from the two aforementioned funds during such period of time. In the event that there is insufficient funds in the county equalization and adjustment fund to pay each county the amount to which it is entitled, each county shall receive a payment in the proportion that the amount to which such county is entitled bears to the amount to which all such counties are entitled. If there is money remaining in such fund after such distribution, the state treasurer shall distribute the balance to the several counties in the manner provided in the second and third clauses of the foregoing formula for distributing moneys to counties from the special city and county highway fund.

All payments shall be made to the county treasurers of the respective counties, and upon receipt of the same:

(1) The county treasurers of Sedgwick and Shawnee counties shall credit 50% of the moneys received to the road and bridge fund of such counties and apportion and pay the remainder of such moneys to the several cities located in such counties;

(2) the county treasurer of Wyandotte county shall credit 10% of the moneys received to the road and bridge fund of such county and apportion and pay the remainder of such moneys to the several cities located in such county;

(3) the county treasurers of Lyon, Cowley, Crawford, Montgomery, Butler, Saline, Leavenworth, Riley, Reno and Douglas counties shall credit 90% of the moneys so received to the road and bridge fund of such counties and apportion and pay the remainder of such moneys to the several cities located in such counties except that no persons residing within the Fort Riley military reservation shall be included or considered in determining the population of any city located within Geary or Riley county; and

(4) the county treasurers of Johnson county and all other counties not listed in paragraphs (1), (2) or (3) shall credit all of the moneys received to the road and bridge fund of such counties.

Not less than 25% of the amount received by each county and credited to the county road and bridge fund under the provisions of this section shall be expended by the county on mail and school bus routes on county roads as defined in K.S.A. 68-101, and amendments thereto. Payments to the cities under the provisions of this subsection shall be in the proportion that the population of each city bears to the total population of all cities located in the same county as such city.

In counties which have not adopted the county-unit road system, the amount of money retained by such counties after distribution to the cities within such county pursuant to this subsection shall be distributed to each township within such county in not less than the proportion that the amount of money received by each township from the county and township road fund during the period from July 1, 1969, to June 30, 1970, bears to the total amount of money received by such county from the county and township road fund, the county road and city street funds, the special motor carrier fee county road fund and the special city and county highway fund during the period from July 1, 1969, to June 30, 1970, plus the amount such county would have received on July 15, 1970, from the special city and county highway fund based on the formula for distributing such fund in effect on June 30, 1970. All payments to townships hereunder shall be made to the treasurers thereof, and all moneys so received shall be deposited in the general road fund of such township.

(c) The allocation and payment of moneys to the several cities of the state from the special city and county highway fund shall be in the proportion that the population of each city bears to the total population of all cities in the state except that the population of any military reservation which has been annexed to a city after the date of December 31, 1981, shall not be included in the population of such city for the purpose of this allocation. All such payments shall be to the city treasurers of the respective cities. Upon receipt of same unless a consolidated street and highway fund is established pursuant to K.S.A. 12-1,119, and amendments thereto, the city treasurer of each city shall credit the same to a separate fund to be used for the construction, reconstruction, alteration, repair and maintenance of the streets and highways of such city and for the payment of bonds, and interest thereon, issued pursuant to K.S.A. 79-3425g, and amendments thereto.

(d) For the purposes of this section, the average daily vehicle miles traveled in each county shall be determined by the secretary of transportation, but it shall not include miles traveled on interstate highways, and the population of each city shall be reported in the annual enumeration by the secretary of agriculture for the preceding calendar year.

(e) In order to reduce vehicular traffic and congestion on its streets and highways, the board of county commissioners of any county, the governing body of any city or the township board of any township may use for the purpose of constructing, repairing and maintaining footpaths and bicycle paths not to exceed 10% of the moneys such government receives under K.S.A. 79-3425c, and amendments thereto, except that such limitation shall not apply to moneys received by a county that the county is required to distribute to a city or a township. Such moneys shall not be expended on any recreational trail, as defined in subsection (b) of K.S.A. 58-3211, and amendments thereto.

History: L. 1969, ch. 462, § 17; L. 1970, ch. 397, § 7; L. 1970, ch. 398, § 4; L. 1972, ch. 376, § 1; L. 1975, ch. 504, § 1; L. 1975, ch. 427, § 250; L. 1976, ch. 427, § 1; L. 1978, ch. 413, § 1; L. 1980, ch. 320, § 1; L. 1982, ch. 414, § 1; L. 1983, ch. 320, § 4; L. 1987, ch. 260, § 3; L. 1989, ch. 209, § 33; L. 1999, ch. 137, § 30; L. 2003, ch. 160, § 87; L. 2004, ch. 180, § 15; L. 2005, ch. 174, § 184; L. 2006, ch. 142, § 162; L. 2007, ch. 167, § 198; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 101, § 134 and L. 2004, ch. 123, § 174, but those versions were repealed by L. 2004, ch. 180, § 18.



79-3425f Special city and county highway fund; revenue for public transportation.

79-3425f. Special city and county highway fund; revenue for public transportation. (a) The board of county commissioners of any county may use for the purpose of public transportation not to exceed 10% of the moneys such county receives under K.S.A. 79-3425c, and amendments thereto, except that such limitation shall not apply to moneys received by a county that the county is required to distribute to a city or a township.

(b) The governing body of any city may use for the purpose of public transportation not to exceed 10% of the moneys such city receives under K.S.A. 79-3425c, and amendments thereto.

(c) The township board of any township may use for the purpose of public transportation not to exceed 10% of the moneys such township receives under K.S.A. 79-3425c, and amendments thereto.

(d) This section shall be supplemental to K.S.A. 79-3425c, and amendments thereto.

History: L. 1982, ch. 387, § 1; July 1.



79-3425g Same; street and highway construction, reconstruction, alteration, repair and maintenance; revenue bonds payable from revenues allocated from fund.

79-3425g. Same; street and highway construction, reconstruction, alteration, repair and maintenance; revenue bonds payable from revenues allocated from fund. The governing body of any city is hereby authorized to issue revenue bonds to finance the cost of construction, reconstruction, alteration, repair and maintenance of the streets and highways of such city. Such bonds shall be payable solely from the revenue allocated to the city from the special city and county highway fund pursuant to K.S.A. 79-3425c, and amendments thereto. Such bonds shall not constitute a general obligation of the city and shall not be subject to any debt limitations of the city. Such bonds shall be negotiable instruments and shall be registered, executed and subject to all other terms as provided by ordinance of the city and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009. The provisions of K.S.A. 10-113 shall not apply to any bonds issued pursuant to this section.

All bonds issued pursuant to this section and all income or interest therefrom shall be exempt from all state taxes.

History: L. 1982, ch. 414, § 2; L. 2010, ch. 44, § 36; July 1.



79-3425i Transfers from state general fund to special city and county highway fund, limitation.

79-3425i. Transfers from state general fund to special city and county highway fund, limitation. On January 15 and July 15 of each year, the director of accounts and reports shall transfer a sum equal to the total taxes collected under the provisions of K.S.A. 79-6a04 and 79-6a10, and amendments thereto, and annual commercial vehicle fees collected pursuant to K.S.A. 2015 Supp. 8-143m, and amendments thereto, and credited to the state general fund during the six months next preceding the date of transfer, from the state general fund to the special city and county highway fund, created by K.S.A. 79-3425, and amendments thereto, except that: (1) Such transfers are subject to reduction under K.S.A. 75-6704, and amendments thereto; (2) no moneys shall be transferred from the state general fund to the special city and county highway fund during state fiscal year 2016, state fiscal year 2017, or state fiscal year 2018; (3) all transfers under this section shall be considered to be demand transfers from the state general fund; and (4) (A) on each January 14, April 14, July 14 and October 14 of state fiscal years 2016, 2017 and 2018 the state treasurer shall determine the amount of money to be paid the counties and cities on such dates of such year, pursuant to K.S.A. 79-3425c, and amendments thereto, and make the following adjustments prior to the apportionment and payment specified in K.S.A. 79-3425c, and amendments thereto: (i) The following amounts shall be added to the apportionment and payment to be paid to the following counties: Barton county, $7,984.99; Butler county, $96,937.27; Douglas county, $128,245.99; Leavenworth county, $55,766.22; Shawnee county, $267,356.20; and (ii) the following amounts shall be deducted from the apportionment and payment to the following counties: Allen county, $3,839.12; Anderson county, $2,957.98; Atchison county, $4,345.79; Barber county, $1,813.76; Bourbon county, $2,945.98; Brown county, $1,590.14; Chase county, $1,364.54; Chautauqua county, $539.42; Cherokee county, $5,874.25; Cheyenne county, $1,317.84; Clark county, $757.32; Clay county, $968.54; Cloud county, $2,774.68; Coffey county, $2,894.76; Comanche county, $446.63; Cowley county, $2,116.31; Crawford county, $5,558.19; Decatur county, $1,615.15; Dickinson county, $6,024.00; Doniphan county, $2,626.24; Edwards county, $1,580.33; Elk county, $525.08; Ellis county, $8,774.46; Ellsworth county, $2,334.37; Finney county, $5,837.57; Ford county, $7,048.03; Franklin county, $6,898.28; Geary county, $976.57; Gove county, $1,058.76; Graham county, $1,409.48; Grant county, $1,936.03; Gray county, $2,355.25; Greeley county, $941.53; Greenwood county, $2,701.29; Hamilton county, $1,060.71; Harper county, $1,466.35; Harvey county, $7,863.46; Haskell county, $1,335.39; Hodgeman county, $959.20; Jackson county, $4,647.68; Jefferson county, $6,701.43; Jewell county, $1,211.66; Johnson county, $115,947.72; Kearny county, $1,160.82; Kingman county, $2,801.87; Kiowa county, $1,441.36; Labette county, $5,563.25; Lane county, $652.48; Lincoln county, $1,203.05; Linn county, $3,772.22; Logan county, $1,169.58; Lyon county, $8,236.73; Marion county, $3,681.52; Marshall county, $3,878.17; McPherson county, $8,652.66; Meade county, $1,048.56; Miami county, $10,701.45; Mitchell county, $3,466.79; Montgomery county, $8,377.29; Morris county, $1,955.91; Morton county, $1,200.61; Nemaha county, $3,774.74; Neosho county, $5,507.28; Ness county, $991.77; Norton county, $1,800.14; Osage county, $2,327.93; Osborne county, $1,882.73; Ottawa county, $2,063.91; Pawnee county, $1,802.09; Phillips county, $2,622.20; Pottawatomie county, $6,512.08; Pratt county, $2,187.16; Rawlins county, $1,119.60; Reno county, $12,935.71; Republic county, $2,272.31; Rice county, $1,722.51; Riley county, $11,149.53; Rooks county, $2,252.51; Rush county, $1,235.76; Russell county, $577.59; Saline county, $14,049.86; Scott county, $1,340.37; Sedgwick county, $117,126.91; Seward county, $4,488.67; Sheridan county, $1,786.11; Sherman county, $194.37; Smith county, $1,993.99; Stafford county, $2,029.27; Stanton county, $991.97; Stevens county, $638.08; Sumner county, $5,908.68; Thomas county, $3,388.44; Trego county, $1,781.87; Wabaunsee county, $2,354.10; Wallace county, $994.33; Washington county, $2,554.75; Wichita county, $1,333.92; Wilson county, $3,659.10; Woodson county, $1,214.90; Wyandotte county, $16,818.00; (B) after determining and including such additions and deductions, the resulting apportionment and payment shall be paid by the state treasurer to the counties and cities prescribed therefor, notwithstanding the provisions of K.S.A. 79-3425c, and amendments thereto, or any other statute, each January 14, April 14, July 14 and October 14 of state fiscal years 2012, 2013, 2014, 2015 and 2016, with the requirement that the additional moneys received by each such county shall be deposited and administered in accordance with K.S.A. 79-3425c, and amendments thereto, including any redistributions provided for by that statute, except that the state treasurer shall calculate the annual equalization payment to each county without considering the deductions or additions to quarterly distributions required by subsection (a)(4)(A); and (C) acceptance of the payments made pursuant to this subsection (a)(4) shall be deemed as payment in full and a release of any liability from the county to the state treasurer for payments from the special city and county highway fund for state fiscal years 2000 through 2009.

History: L. 1979, ch. 325, § 4; L. 1988, ch. 380, § 5; L. 1990, ch. 28, § 17; L. 1990, ch. 350, § 10; L. 1993, ch. 292, § 74; L. 1994, ch. 239, § 8; L. 1995, ch. 199, § 9; L. 1996, ch. 191, § 154; L. 1997, ch. 123, § 115; L. 1998, ch. 203, § 165; L. 1999, ch. 132, § 95; L. 2000, ch. 130, § 105; L. 2001, ch. 144, § 169; L. 2001, ch. 216, § 67; L. 2002, ch. 204, § 163; L. 2003, ch. 3, § 23; L. 2003, ch. 138, § 128; L. 2004, ch. 123, § 175; L. 2005, ch. 174, § 185; L. 2006, ch. 142, § 163; L. 2007, ch. 167, § 199; L. 2008, ch. 131, § 170; L. 2009, ch. 2, § 90; L. 2009, ch. 124, § 144; L. 2009, ch. 144, § 86; L. 2010, ch. 165, § 154; L. 2011, ch. 118, § 187; L. 2012 ch. 87, § 10; L. 2012, ch. 175, § 164; L. 2013, ch. 136, § 276; L. 2015, ch. 104, § 246; July 1.



79-3426 Information to other states.

79-3426. Information to other states. (a) The director, upon the request of the official of any other state entrusted with the enforcement of the motor-vehicle-fuels tax law of such other state, may forward to such official any information which the director may have in the director's possession relative to the manufacture, receipt, sale, delivery, use, transportation or shipment by any person of liquid fuels, and the director, upon request of any distributor, importer, exporter or retailer holding a valid license, shall furnish to such distributor, importer, exporter or retailer a list of the names and addresses of all the persons holding distributor's, importer's, exporter's or retailer's licenses issued and outstanding in this state.

(b) The director, upon the request of the official entrusted with the enforcement of the fuel tax laws of any other state, the District of Columbia, the United States, its territories and possessions, the provinces of the Dominion of Canada, may forward to such official any information which the director may have in the director's possession relative to the manufacture, receipt, importation, sale, delivery, use, transportation or shipment by any person of special fuel as defined in this act.

History: L. 1933, ch. 317, § 26; L. 1992, ch. 106, § 22; L. 1995, ch. 262, § 40; L. 2006, ch. 81, § 9; April 13.



79-3428 Invalidity of part.

79-3428. Invalidity of part. If any provisions of this act or the application thereof to any person or circumstances is held invalid, the remainder of the act and the application of such provision to other persons or circumstances shall not be affected thereby.

History: L. 1933, ch. 317, § 28; May 1.



79-3453 Refund of tax paid on motor-vehicle fuels or special fuels not used on highways, when.

79-3453. Refund of tax paid on motor-vehicle fuels or special fuels not used on highways, when. Any person who uses any motor-vehicle fuels or special fuels on which the motor-fuel or special fuel tax has been paid for use in school buses or for any purpose other than operating motor vehicles on the public highways, such person shall be entitled to be refunded the tax paid upon complying with the requirements of this act. Such person shall not be entitled to a refund of such tax unless the amount of the refund exceeds $25. The words "licensed distributor," as used in this act, shall also include a licensed importer.

History: L. 1949, ch. 486, § 1; L. 1984, ch. 360, § 2; L. 1992, ch. 106, § 23; L. 1993, ch. 182, § 2; L. 1995, ch. 262, § 41; July 1.



79-3454 Refund permit; application; contents; fee; duties of director.

79-3454. Refund permit; application; contents; fee; duties of director. Every person who desires to be eligible to receive motor-vehicle-fuels or special fuels tax refund, before making any claim for a refund, shall make written application, upon a form furnished by the director, for a permit to obtain such refunds. Such application shall be filed with the director and shall be signed by the applicant or an agent of the applicant, if such agent is authorized to do so in writing by the applicant and in such event the written authorization of the applicant shall be filed with and attached to the application. The application shall contain the name of the applicant and show whether applicant is an individual, corporation, partnership or association, applicant's address and occupation, the uses to which the applicant intends to put such motor-vehicle fuel or special fuel upon which a refund will be claimed, the make and model and other mechanical description of machinery in which motor fuels upon which a refund will be claimed are to be used, and, if the applicant is engaged in farming, the location of the farm and the number of acres under cultivation or to be cultivated, and if such motor-vehicle fuels or special fuels are to be used in a manufacturing or industrial process, the application shall state the nature and kind of process. Such application shall also include the storage capacity for motor-vehicle fuels or special fuels subject to claim for tax refunds, storage capacity for motor-vehicle fuels or special fuels used on public highways, and a list of the cars and trucks, including make and model, owned and operated by the applicant in which is used motor-vehicle fuel or special fuel on which refunds may not be claimed when used on the highway.

The application shall be accompanied by a fee of $6. The director shall remit all such fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund. Upon investigation by the director, if the statements contained in the application shall be found to be true, and if the director shall be satisfied that the application is made in good faith, the director shall issue to the applicant a refund permit specifying the terms and conditions under which refunds shall be made. The permit so issued shall contain a number to be given to each applicant and shall be in such form as may be prescribed by the director. Such permit shall not be transferable and shall be issued for a period of three years and shall be good for purchases and deliveries made either prior to or during the period for which issued.

History: L. 1949, ch. 486, § 2; L. 1953, ch. 445, § 3; L. 1957, ch. 429, §28; L. 1959, ch. 398, § 1; L. 1975, ch. 505, §1; L. 1991, ch. 285, § 1; L. 1992, ch. 106, § 24; L. 1993, ch. 182, § 3; L. 2001, ch. 5, § 455; July 1.



79-3455 Cancellation of refund permit, when.

79-3455. Cancellation of refund permit, when. If any claimant for refund makes any false statement on any application for a permit or upon any claim for a refund, or if any recipient of a permit to obtain motor-vehicle tax refunds, uses refund tax motor-vehicle fuels or special fuels in any motor vehicle, except for a school bus, upon the public highways of the state of Kansas, the director shall forthwith cancel the permit of such person.

History: L. 1949, ch. 486, § 3; L. 1992, ch. 106, § 25; L. 1995, ch. 262, § 42; July 1.



79-3456 Invoice by licensed distributors or retailers; contents; copies.

79-3456. Invoice by licensed distributors or retailers; contents; copies. (a) At the time of making each delivery of motor-vehicle fuel or special fuel upon which a refund of the tax may be claimed, the licensed distributor or licensed retailer delivering the same shall make out an invoice which shall contain a serial number which shall not be repeated through any one calendar year, and which shall state the following:

(1) The name of the distributor or retailer (printed or rubber stamped) selling the refund motor fuel;

(2) the name of the purchaser;

(3) the number of gallons of motor-vehicle fuel containing less than 10% agricultural ethyl alcohol thus purchased and delivered;

(4) the number of gallons of motor-vehicle fuels containing 10% or more of agricultural ethyl alcohol thus purchased and delivered;

(5) the date and place of delivery;

(6) the number of gallons of special fuel purchased and delivered; and

(7) the price paid for such motor-vehicle fuel or special fuel.

(b) The invoice prepared by a distributor or retailer shall be made out in triplicate unless the invoice is generated by automated procedures approved by the director.  One copy of each invoice made out in triplicate shall be delivered to the purchaser at the time of purchase. Upon receiving payment in full for such motor-vehicle fuel or special fuel the distributor or retailer shall receipt for payment on the original invoices. A duplicate shall be retained by the distributor or retailer for a period of three years and shall be subject to examination by the director. Carbon or contact-type paper shall be used in making the first and second duplicate invoices unless the invoice is generated by automated procedures approved by the director.

(c) Invoices generated by automated procedures approved by the director shall be made out in duplicate.  The original of each such invoice shall be delivered to the purchaser and upon receiving payment for such motor-vehicle fuel or special fuel the distributor or retailer shall receipt for payment on another original invoice.  Duplicates of all such invoices shall be retained by the distributor or retailer for a period of three years.

(d) If the invoice of any distributor or retailer is not printed in triplicate or does not meet the requirements of this section then such distributor or retailer shall use the uniform invoice prepared and furnished free of cost by the director as provided in this act.

History: L. 1949, ch. 486, § 4; L. 1959, ch. 398, § 2; L. 1979, ch. 324, § 4; L. 1984, ch. 360, § 3; L. 1992, ch. 106, § 26; L. 1993, ch. 182, § 4; L. 1995, ch. 262, § 43; July 1.



79-3457 Same; invoice blanks; records by director.

79-3457. Same; invoice blanks; records by director. The director shall issue free of cost the blank invoices required by this act to those distributors or retailers who do not provide their own invoices approved by the director. The director shall keep accurate records of all invoices issued and furnished to each licensed distributor or licensed retailer, and the licensed distributor or retailer shall, at all times, account for all such invoices received by such distributor or retailer. The director shall not issue any additional invoices to a licensed distributor or licensed retailer until such distributor or retailer has made proper accounting for such invoices issued to such distributor or retailer. The invoices shall not be transferable or assignable unless such transfer or assignment is authorized by the director.

History: L. 1949, ch. 486, § 5; L. 1995, ch. 262, § 44; July 1.



79-3458 Claim for refund; time for filing; contents; signature.

79-3458. Claim for refund; time for filing; contents; signature. After purchasing or acquiring for use motor-vehicle fuel or special fuel upon which refund of the tax may be due, a purchaser and claimant may file with the director a claim on a form furnished by the director. Such claim for refund must be filed within one year after the date of purchase of the motor-vehicle fuels or special fuels on which a tax refund is claimed. The claim shall show or include the following:

(1) The name, post office address and the refund permit number of the claimant;

(2) the total number of gallons of motor-vehicle fuel or special fuel purchased as supported by original invoices or automated invoices or self-generated lists approved by the director that show the price of such motor-vehicle fuel or special fuel in full, including the motor-vehicle fuel or special fuel tax. If an original invoice is lost or destroyed, a statement to that effect shall accompany the claim for refund and such statement shall also set forth the date of delivery, the serial number of the invoice, number of gallons of motor-vehicle fuel or special fuel purchased and the name of the distributor or retailer from whom purchased; and if the director finds that the invoice was originally properly issued and that the claim is otherwise regular, the director shall allow such claim for refund;

(3) the amount of the claim; and

(4) if motor-vehicle fuel or special fuel for motor vehicles using the public highways is generally purchased for delivery directly to the fuel tank of such vehicles, the name of the dealer from whom the greater portion of such purchases are made.

All applications for refunds furnished by the director shall contain a printed warning clause. Every such application for refund if made by an individual shall be signed by the claimant and if the claimant is a corporation or association it shall be signed by one of the principal officers of the corporation or association and in the case of a partnership, by one of the partners.

History: L. 1949, ch. 486, § 6; L. 1959, ch. 398, § 3; L. 1972, ch. 377, § 1; L. 1975, ch. 505, § 2; L. 1992, ch. 106, § 27; L. 1995, ch. 262, § 45; L. 2004, ch. 173, § 15; July 1.



79-3459 Payment of refunds; notice of denial or delay.

79-3459. Payment of refunds; notice of denial or delay. Upon receipt of a claim for refund by the director if the director shall find that the same is complete and as required by law, and is satisfied that such refund is due, the director, within 20 days after receiving the same, shall certify to the director of accounts and reports the name and address of the claimant and the amount of the refund due, and within 10 days thereafter the director of accounts and reports shall draw a warrant so certified on the treasurer of state and against the motor-vehicle fuel or special fuel tax refund fund to the claimant of such refund, except that if the director, director of accounts and reports and state treasurer shall agree that payments of refunds could be made more expeditiously if the warrants on the state treasurer were written in the office of the director, then the director may draw such warrants and the signatures of the director of accounts and reports and state treasurer required thereon shall be placed thereon by an employee or agent appointed by the director of accounts and reports and state treasurer but whose compensation shall be paid by the director of taxation from the revenue administration fee fund.

All such warrants shall be mailed by the director to the claimant within 30 days after the receipt of the claim for refund in payment of which such warrant is issued. In the event a claim for refund be denied, the director shall notify the claimant by mail within 20 days after the claim is received in the director's office, except that in the event the claim for refund is insufficient or the director shall be of the opinion that additional information is required before approving or rejecting such claim for refund, the director, within 20 days, shall notify the claimant the reason for the delay but the director in such cases shall either approve or reject the claim for refund within 50 days after the date the original claim for refund was received by the director.

History: L. 1949, ch. 486, § 7; L. 1992, ch. 106, § 28; July 1, 1993.



79-3460 Assignments prohibited; payment in case of death.

79-3460. Assignments prohibited; payment in case of death. No permit, invoice, or claim for refund shall be assigned. A permit may continue to be valid, in case of the death of the original permit holder, for the unexpired term of such permit. In case of death of the applicant or purchaser, refund payment shall be made to his or her spouse, heirs, or estate. Personal representatives of any deceased permit holder may apply for and receive refund payments on purchases made prior to the death of such permit holder or upon purchases made during the remainder of the term of the permit.

History: L. 1949, ch. 486, § 8; Jan. 1, 1950.



79-3461 Refund revolving fund.

79-3461. Refund revolving fund. A revolving fund designated as the motor-vehicle fuel tax refund fund not to exceed one million dollars ($1,000,000) shall be set apart and maintained by the director from the motor-vehicle fuel tax collected under the provisions of article 34 of chapter 79 of the General Statutes of 1935 and the 1947 Supplement thereto and acts amendatory thereof or supplemental thereto, and held by the state treasurer for the payment of all refunds authorized by this act.

History: L. 1949, ch. 486, § 9; Jan. 1, 1950.



79-3462 Actions to recover refunds.

79-3462. Actions to recover refunds. The director, in the name of the state of Kansas, may bring and maintain a civil action to recover from any person illegally obtaining the payment of a refund claim the amount of such payment.

History: L. 1949, ch. 486, § 12; Jan. 1, 1950.



79-3462a Importers of motor-vehicle fuels or special fuels; claim for refund; limitations.

79-3462a. Importers of motor-vehicle fuels or special fuels; claim for refund; limitations. No claim for refund of tax imposed by the Kansas motor-fuel tax law based upon any decision of the Kansas supreme court or any federal court that importers are not subject to any provision of the motor-fuel tax law, including, but not limited to, the remittance and payment provisions of the motor-fuel tax law, shall be allowed for tax paid prior to the date of such decision.

History: L. 2006, ch. 81, § 12; April 13.



79-3463 Operating nonhighway vehicles on highways, when.

79-3463. Operating nonhighway vehicles on highways, when. For the purpose of this act the movement on the highways of motor vehicles primarily designed or operated for nonhighway use from one location where motor-vehicle fuels or special fuels will be used for nonhighway purposes to another such location shall not be construed to be operating or propelling motor vehicles on the public highways.

History: L. 1949, ch. 486, § 13; L. 1992, ch. 106, § 29; July 1, 1993.



79-3464 Act supplemental.

79-3464. Act supplemental. This act shall be construed as supplemental to and as part of the motor-fuel tax law of this state.

History: L. 1949, ch. 486, § 14; Jan. 1, 1950.



79-3464a Dyed special fuels; unlawful use; exceptions; penalties.

79-3464a. Dyed special fuels; unlawful use; exceptions; penalties. (a) It shall be unlawful to operate or cause to be operated in this state a motor vehicle with special fuel that contains any quantity of dye or marker as prescribed pursuant to 26 U.S.C. 4082 in the fuel supply tank of the motor vehicle.  This subsection does not apply to persons operating or causing to be operated motor vehicles that have received fuel into the fuel supply tanks outside of this state in a jurisdiction that does not prohibit dyed special fuel of that color and type in the fuel supply tank of motor vehicles.

(b) In addition to penalties prescribed under K.S.A. 79-3464e, the director shall collect or cause to be collected from the owners or operators of motor vehicles the tax as provided in K.S.A. 79-3408, and amendments thereto, for each gallon of dyed special fuel delivered into the fuel supply tank of a motor vehicle while in this state.  In addition, the seller of the special fuel is jointly and severally liable for the tax if the seller knows or has reason to know that the fuel will be used for a taxable purpose.

(c) In addition to those persons and agencies responsible for the enforcement of the criminal laws of this state, the director, any deputy or agent appointed in writing by the director, may conduct inspections to determine compliance with this section.  The director, any deputy or agent shall have the same power and authority as provided in K.S.A. 79-3420, and amendments thereto.

(d) The director shall approve all equipment and facilities used to test dyes, markers and the chemical composition of fuel inspected under this section.

(e) The secretary shall adopt rules and regulations for the enforcement of this section.

History: L. 1995, ch. 262, § 7; July 1.



79-3464b Denial or revocation of licenses under motor-fuel tax law, when; application.

79-3464b. Denial or revocation of licenses under motor-fuel tax law, when; application. (a) Licenses under this act may be denied or revoked to any person:

(1) Who is not at least 18 years of age;

(2) who has not filed all applicable tax returns and paid all taxes, interest and penalties owed to the state of Kansas, excluding items under formal appeal pursuant to applicable statutes;

(3) who has not paid all motor fuel taxes, interest and penalties owed to a taxing agency in any state or the federal government;

(4) who has been convicted of a felony involving theft within five years immediately preceding the date of making application in this or any other jurisdiction;

(5) who has been convicted of a felony involving fraud or tax evasion in this or any other jurisdiction;

(6) who has had a motor fuel tax license revoked for cause under the provisions of this act;

(7) who has had a motor fuel tax license revoked for cause in another state;

(8) who intends to carry on the business authorized by the license as agent of another;

(9) who is a limited liability company when any member of the limited liability company would be denied a license for any reason;

(10) who is a corporation when any officer or director thereof, or any stockholder owning more than 5% of the stock of the corporation would be denied a license for any reason;

(11) who is a partnership or limited partnership when any partner would be denied a license for any reason.

(b) Each applicant will make application upon forms prescribed by the director.  The director may require names, dates of birth, social security numbers and addresses of all members, directors, corporate or company officers and stock ownership of those owning more than 5% of total issued shares, or any other information the director deems necessary to determine eligibility.

(c) The director may revoke the license of any person who fails to meet any of the applicable qualifying standards for selection as a licensee provided for in this act.

History: L. 1995, ch. 262, § 8; July 1.



79-3464c Filing by electronic or magnetic media, when; tax credit, when; rules and regulations.

79-3464c. Filing by electronic or magnetic media, when; tax credit, when; rules and regulations. (a) The director may require a licensed distributor receiving or importing 50,000 gallons of motor fuel or more in a calendar month to file by electronic or magnetic media, in a standard format, such information as specified by the director. A licensed distributor, that can show just cause, may request a waiver from these requirements.

(b) Any distributor filing information prescribed by the director in accordance with subsection (a), who continues to file in accordance with subsection (a), shall be entitled to a onetime tax credit against the motor fuel tax imposed by article 34 of chapter 79 of the Kansas Statutes Annotated. Distributors filing in accordance with subsection (a):

(1) On or before July 1, 1999, shall be entitled to an amount equal to $8,000;

(2) after July 1, 1999, but on or before July 1, 2000, shall be entitled to an amount equal to $6,400; and

(3) after July 1, 2000, but on or before June 30, 2001, shall be entitled to an amount equal to $4,000.

(c) Any distributor electing to cease filing in accordance with subsection (a) within 10 years of the taxable year in which the taxpayer claimed the credit pursuant to subsection (b), shall be liable to reimburse the state for the amount of any such credit claimed.

(d) The secretary of revenue shall adopt rules and regulations establishing the criteria and procedures for claiming the tax credit under subsection (b).

History: L. 1995, ch. 262, § 9; L. 1998, ch. 137, § 1; L. 2006, ch. 81, § 10; April 13.



79-3464d Liability for the collection or payment of motor vehicle fuel or special fuel taxes.

79-3464d. Liability for the collection or payment of motor vehicle fuel or special fuel taxes. (a) Any person who is responsible for the collection or payment of motor vehicle fuel or special fuel tax or control, receipt, custody or disposal of funds due and owing under the Kansas motor fuel tax law who fails to collect such tax, or account for and pay over such tax or attempts in any manner to evade or defeat such tax or the payment thereof, shall be personally liable for the total amount of the tax evaded, or not collected, or not accounted for and paid over, together with any interest and penalty imposed thereon.  The provisions of this section shall apply regardless of the relationship with the licensee held by such person and regardless of the business form of the licensee.

(b) Any person having control or supervision of or supervising employees having control or supervision of the collection, filing of returns, accounting or payment of motor vehicle fuel or special fuel taxes of a licensee shall be personally liable for the tax, penalty and interest thereon, if the licensee fails to collect the tax, file returns, pay the tax or attempts in any manner to evade or defeat the tax.

(c) The liability of each officer, director, shareholder or employee for a corporation's failure to collect the tax, file returns or pay any liability due survives the dissolution of the corporation.

(d) The liability of each member for a limited liability company's failure to collect the tax, file returns or pay any liability due survives the dissolution of the limited liability company.

(e) Evidence of personal or individual responsibility for the collection or payment of taxes, filing return, control, receipt, custody or disposal of funds may include any one or more of the following:

(1) Signatory on any tax registration form;

(2) signatory on any tax return;

(3) authorization to sign tax registration forms or tax returns;

(4) authorization to draw on the licensee's funds;

(5) authorization to pledge licensee's assets as collateral to receive loans, advances or lines of credit from thrift institutions on behalf of the corporations;

(6) authorization to bind the licensee to contracts for sales or purchases in day-to-day business operations; or

(7) authorization to directly supervise employees who are authorized to perform any one or all of the above.

History: L. 1995, ch. 262, § 10; July 1.



79-3464e Unlawful acts; penalties.

79-3464e. Unlawful acts; penalties. (a) It shall be unlawful for any distributor, importer, exporter, manufacturer, retailer, user, carrier, transporter or any other person to:

(1) Use, sell, manufacture or deliver any motor-vehicle fuels or special fuels at any place without having a valid, unsuspended and unrevoked license as required by this act;

(2) fail, neglect or refuse to render to the director at the director's office, within the time required by the provisions of this act, any report or statement required by or purporting to be under the provisions of this act, or purporting to be under the rules and regulations promulgated by the director under such provisions;

(3) fail, neglect or refuse to pay the director, within the time required by this act, any tax, taxes, interest or penalties for which such person is liable under the provisions of this act;

(4) fail, neglect or refuse to keep and maintain for a period of three years, or fail to make fully and freely accessible during business hours to the director, the director's deputy or agent, all books, papers and records required by this act to be kept and maintained and so made accessible;

(5) use any motor fuels purchased as exempt in a taxable manner;

(6) sell, receive, import or transport motor fuels without proper and correct manifests;

(7) sell or hold for sale dyed fuel that such person knows or has reason to know will not be used for a nontaxable purpose;

(8) violate any other provision of this act not specified in this section;

(9) aid and abet in violations contained in paragraphs (1) through (8);

(10) falsify, forge or willfully conceal from the director or director's agent, any books, papers and records required by this act;

(11) knowingly submit a false or forged application for licensure under this act;

(12) knowingly make any false or forged application for a refund permit or claim for refund or to knowingly make any false statement in any application for a refund permit, or in any claim for a refund;

(13) present, or cause to be presented, to the director for credit, or for refund, any false, forged or altered invoice of refund;

(14) falsify, forge or alter any documents associated with the use, sale, manufacture or delivery of any motor fuels;

(15) deliver or accept delivery, with the intent to evade the obligation of collecting, remitting or accounting for motor fuel tax to this state, any motor fuel, knowing that the manifest or bill of lading indicates that the motor fuel was intended to be delivered to a tax exempt entity or intended to be delivered to a location outside the state of Kansas;

(16) use dyed fuel other than for a nontaxable use;

(17) willfully alters or attempts to alter, the strength or composition of any dye in any dyed fuel; or

(18) aid and abet in violations contained in paragraphs (10) through (17).

(b) Violation of paragraphs (1) through (9) is a misdemeanor. Any person convicted of such violation shall be punished by a fine of not less than $1,000 nor more than $10,000, or imprisoned in the county jail for not less than 30 days nor more than one year, or by both such fine and imprisonment. Upon a second or subsequent conviction, such person shall be punished by a fine of not less than $5,000 nor more than $50,000, or by imprisonment in the county jail for not less than 60 days nor more than two years, or by both such fine and imprisonment.

(c) Violation of paragraphs (10) through (18) is a severity level 10, nonperson felony.

(d) For any violations of this section, the director may suspend or revoke any license issued to any person found to be in violation and assess an administrative penalty of $10 per gallon of motor fuels involved, or a penalty of not less than $1,000 nor more than $10,000; and upon a second or subsequent violation, a penalty of $25 per gallon of motor fuels involved or a penalty of not less than $5,000 nor more than $50,000.

History: L. 1995, ch. 262, § 11; L. 2006, ch. 81, § 11; April 13.



79-3464f Certain sections part of motor-fuel tax law.

79-3464f. Certain sections part of motor-fuel tax law. K.S.A. 79-3464a through 79-3464e shall be a part of and supplemental to, the motor-fuel tax law, K.S.A. 79-3401 et seq., and amendments thereto.

History: L. 1995, ch. 262, § 12; July 1.



79-3490 Citation of act; definitions.

79-3490. Citation of act; definitions. This act shall be known and may be cited as the "liquefied petroleum motor fuel tax law" and as so constituted shall be supplemental to the motor fuel tax law. The following words, terms and phrases, when used in this act shall have the meanings respectively ascribed to them herein:

(a) "Motor vehicle" means any self-propelled vehicle licensed for operation and operated upon the public highways, except for municipally owned vehicles used primarily for law enforcement purposes.

(b) "LP-gas" means liquefied gasses, including liquefied natural gas and compressed natural gas, composed predominantly of the hydrocarbons which exist in the gaseous state at a temperature of 60° Fahrenheit and at a pressure of 14.7 pounds per square inch absolute and which may be used for the purpose of operating or propelling motor vehicles upon the public roads, state highways, streets or alleys.

(c) "Public highways" means and includes every way or place of whatever nature generally open to the use of the public as a matter of right for the purposes of vehicular travel, including a toll highway and notwithstanding that the same shall have been temporarily closed for the purpose of construction, reconstruction, or repair.

(d) "Person" means any natural person, partnership, firm, association, joint stock company, syndicate or corporation, or any receiver, trustee, conservator or other officer appointed pursuant to law or by any court, state or federal.

(e) "Use" means the placing of LP-gas by an LP-gas dealer or LP-gas user into the fuel supply tank or tanks of any motor vehicle while such vehicle is within this state.

(f) "LP-gas dealer" means any person in the business of handling LP-gas who delivers any part thereof into the fuel supply tank or tanks of a motor vehicle not then owned or controlled by such person.

(g) "LP-gas user" means the person who is the owner or operator of a motor vehicle at the time LP-gas is placed in the fuel supply tank or tanks thereof while such vehicle is within this state.

(h) "Gallon" means one United States standard gallon.

(i) "Director" means the director of taxation or the director's duly authorized deputy, agent or representative.

(j) "Special LP-gas permit user" means any person causing the operation of one or more LP-gas motor vehicles in Kansas and who holds a special LP-gas user permit.

History: L. 1959, ch. 405, § 1; L. 1973, ch. 402, §1; L. 1983, ch. 330, § 1; L. 1989, ch. 300, § 1; July 1.



79-3491 Purpose of tax.

79-3491. Purpose of tax. The tax imposed by this act is levied for the purpose of producing revenue to be used by the state of Kansas to defray in whole, or in part, the cost of constructing, widening, purchasing of right-of-way, reconstructing, maintaining, surfacing, resurfacing and repairing the public highways, including the payment of bonds heretofore issued for highways included in the state system of the state, and the cost and expenses of the department of revenue of this state and its agents and employees incurred in administration and enforcement of this act and for no other purpose whatever.

History: L. 1959, ch. 405, § 2; L. 1973, ch. 402, §2; July 1.



79-3491a LP-gas owned on date rate of tax changed; inventory tax or refund.

79-3491a. LP-gas owned on date rate of tax changed; inventory tax or refund. (a) A tax is hereby imposed on all LP-gas motor fuels owned at 12:01 a.m. July 1, 1999, and on July 1 of each year thereafter, by any LP-gas motor fuels user or LP-gas motor fuels dealer at a rate per gallon, or fraction thereof, equal to the amount, if any, by which the tax per gallon, or fraction thereof, in effect on such date as prescribed by K.S.A. 79-3492, and amendments thereto, exceeds the rate of tax per gallon actually paid upon such fuel. Such tax shall be paid by the LP-gas motor fuel user or LP-gas motor fuel dealer owning such LP-gas motor fuels at such time and date. On or before the 25th day of the month in which such tax is imposed under this section, every such LP-gas motor fuel user and LP-gas motor fuel dealer shall make a report to the director on a form prescribed and furnished by the director showing the total number of gallons, or fraction thereof, of such LP-gas motor fuels owned by the user or dealer at the time the tax is imposed under this section, and such report shall be accompanied by a remittance of the tax due.

Any LP-gas motor fuels user or LP-gas motor fuels dealer who shall fail to make such report or pay such tax, within the time prescribed, shall be subject to the same penalties and interest charges prescribed by the liquefied petroleum motor fuel tax law for failure of a licensed distributor to make monthly reports and payments of LP-gas motor fuel tax. The provisions of the liquefied petroleum motor fuel tax law relating to remedies for the collection of delinquent LP-motor fuel taxes from distributors shall apply to the collection of taxes imposed by this section which have become delinquent from LP-gas motor fuels users and LP-gas motor fuels dealers. All taxes, penalties and interest collected by the director under the tax imposed by this section shall be remitted by the director to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the funds and in the amounts specified in K.S.A. 79-34,142, and amendments thereto.

The words and phrases used in this section shall have the meanings ascribed to them in K.S.A. 79-3490, and amendments thereto.

(b) Whenever the rate of tax upon LP-gas motor fuels fixed pursuant to K.S.A. 79-3492, and amendments thereto, which becomes effective on July 1, 1999, or on July 1 in any year thereafter, is less than the rate of tax upon such fuels in effect on the preceding day, the user or dealer owning such fuels at 12:01 a.m. on the date such reduction in taxes becomes effective shall be entitled to a refund of taxes paid upon such fuels in an amount equal to the amount by which taxes were reduced from the amount of tax per gallon, or fraction thereof, actually paid upon each gallon, or fraction thereof, of LP-gas motor fuels multiplied by the number of gallons of fuel owned by the user or dealer on such date. On or before the 25th day of the month in which such tax is reduced, every such user or dealer shall make a report to the director on a form prescribed and furnished by the director showing the total number of gallons of such LP-gas motor fuels owned by such user or dealer at 12:01 a.m. on the date upon which such tax was reduced. It shall be the duty of the director of taxation to examine all such claims and determine the amount to which any claimant is entitled. In the event any user or dealer entitled to such refund shall owe the state any LP-gas motor fuels tax, penalties or interest, the refund authorized by this section shall upon being determined by the director be credited upon the amount of such taxes, penalties and interest. Whenever the director shall determine that any user or dealer shall be entitled to a refund under any of the provisions of this section, and such refund cannot be effected by giving credit therefor, as hereinbefore provided, or against the future LP-gas motor fuel tax liability of such taxpayer the director shall certify the amount of the refund to the state director of accounts and reports, who shall draw a warrant for the amount so certified on the state treasurer in favor of the user or dealer entitled to such refund, and mail, or otherwise deliver, the same to the user or dealer entitled thereto. Such warrant shall be paid by the state treasurer to such user or dealer from the LP-gas motor fuels tax refund fund which is hereby established in the state treasury.

(c) A fund designated as the LP-gas motor fuels tax refund fund not to exceed $1,000,000 shall be set apart and maintained by the director of taxation from the LP-gas motor fuels tax collected under the provisions of article 34 of chapter 79 of Kansas Statutes Annotated, and amendments thereto, and held by the state treasurer for the payment of all refunds authorized by this section.

History: L. 1983, ch. 320, § 9; L. 1989, ch. 209, § 37; L. 1999, ch. 137, § 31; L. 2001, ch. 5, § 456; July 1.



79-3492 LP-gas motor fuel tax; rate of tax; computation; tax imposed upon user or dealer.

79-3492. LP-gas motor fuel tax; rate of tax; computation; tax imposed upon user or dealer. (a) Except as otherwise provided in this act, a tax per gallon, or fraction thereof, at the rate computed as prescribed in K.S.A. 79-34,141, and amendments thereto, is hereby imposed on the LP-gas user or LP-gas dealer who places such LP-gas fuel into the fuel supply tank or tanks of any motor vehicle while such vehicle is within this state except that in those instances in which LP-gas is withdrawn from the cargo tank of a motor vehicle for the operation thereof upon the public highways of the state, the tax shall be imposed upon and measured only by that volume of LP-gas so withdrawn and used multiplied by the tax rate per gallon provided in this act.

(b) The conversion formula to be used to convert compressed natural gas and liquefied natural gas per gallon for the tax imposed pursuant to K.S.A. 79-34,141, and amendments thereto, shall be as follows:

(1) For purposes of converting the energy equivalent of compressed natural gas to a gasoline gallon energy equivalent, 126.67 cubic feet or 5.66 pounds of compressed natural gas shall equal one gasoline gallon; or

(2) for purposes of converting the energy equivalent of liquefied natural gas to a diesel gallon energy equivalent, 6.06 pounds of liquefied natural gas shall equal one diesel gallon.

History: L. 1959, ch. 405, § 3; L. 1973, ch. 402, § 3; L. 1976, ch. 426, § 7; L. 1983, ch. 320, § 8; L. 1989, ch. 209, § 38; L. 2014, ch. 81, § 9; July 1.



79-3492a Same; alternative method of computing tax; mileage basis; special permit decals.

79-3492a. Same; alternative method of computing tax; mileage basis; special permit decals. Alternatively to the methods otherwise set forth in this act, upon application to the director on forms prescribed by the director, the tax may be computed on a mileage basis by an LP-gas user. For the purpose of determining the amount of the tax computed on such basis, the number of gallons of LP-gas used on the highways of this state shall be determined by using the following schedule for calculating the number of miles per gallon which a gallon of LP-gas would propel motor vehicles:

Gross weight

6,000 pounds or less    12 miles per gallon

More than 6,000 pounds and not more than 12,000 pounds    10 miles per gallon

More than 12,000 pounds and not more than 24,000 pounds    7 miles per gallon

More than 24,000 pounds and not more than 42,000 pounds    6 miles per gallon

More than 42,000 pounds and not more than 66,000 pounds    4 miles per gallon

More than 66,000 pounds    3 miles per gallon

The director shall issue special permit decals for each motor vehicle authorized to pay the tax on a mileage basis.

History: L. 1973, ch. 402, § 4; July 1.



79-3492b LP-gas motor fuel tax; alternative method of computation and payment of tax.

79-3492b. LP-gas motor fuel tax; alternative method of computation and payment of tax. Alternatively to the methods otherwise set forth in this act, special LP-gas permit users operating motor vehicles on the public highways of this state may upon application to the director on forms prescribed by the director elect to pay taxes in advance on LP-gas for each and every motor vehicle owned or operated by them and propelled in whole or in part with LP-gas during the calendar year and thereafter to purchase LP-gas tax free in lieu of securing a bonded user's permit and filing monthly reports and tax payments and keeping the records otherwise provided for in this act. The amount of such tax for each motor vehicle shall, except as otherwise provided, be based upon the gross weight of the motor vehicle and the number of miles it was operated on the public highways of this state during the previous year pursuant to the following schedules:

less than5,000 miles

5,000 to10,000 miles

10,001 to15,000 miles

15,001 to19,999 miles

20,000 to29,999 miles

30,000 to39,999 miles

40,000 to49,999 miles

50,000 to59,999 miles

60,000and over

Class A: 3,000 pounds or less

$46.00

$92.00

$138.00

$184.00

$276.00

$368.00

$460.00

$552.00

$644.00

Class B: more than 3,000 pounds and not more than 4,500 pounds

$78.00

$156.00

$234.00

$312.00

$468.00

$624.00

$780.00

$936.00

$1,092.00

Class C: more than 4,500 pounds and not more than 12,000 pounds

$95.00

$189.00

$285.00

$380.00

$570.00

$760.00

$950.00

$1,140.00

$1,330.00

Class D: more than 12,000 pounds and not more than 16,000 pounds

$129.00

$258.00

$387.00

$516.00

$774.00

$1,032.00

$1,290.00

$1,548.00

$1,806.00

Class E:  more than 16,000 pounds and not more than 24,000 pounds

$165.00

$330.00

$495.00

$660.00

$990.00

$1,320.00

$1,650.00

$1,980.00

$2,310.00

Class F: more than 24,000 pounds and not more than 36,000 pounds

$230.00

$460.00

$690.00

$920.00

$1,380.00

$1,840.00

$2,300.00

$2,760.00

$3,220.00

Class G: more than 36,000 pounds and not more than 48,000 pounds

$285.00

$570.00

$855.00

$1,140.00

$1,710.00

$2,280.00

$2,850.00

$3,420.00

$3,990.00

Class H: more than 48,000 pounds

$384.00

$768.00

$1,152.00

$1,536.00

$2,304.00

$3,072.00

$3,840.00

$4,608.00

$5,376.00

Class I: transit carrier vehicles operated by transit companies

$1,808.00

Class J: motor vehicles designed for carrying fewer than 10 passengers and used for the transportation of persons for compensation.

$939.00

In the event any additional motor vehicles equipped to use LP-gas as a fuel are placed in operation by a special LP-gas permit user after the first month of any calendar year, a tax shall become due and payable to this state and is hereby imposed at the tax rate prescribed herein prorated on the basis of the weight and mileage for the months operated in the calendar year. The director shall issue special permit decals for each motor vehicle on which taxes have been paid in advance as provided herein, which shall be affixed on each such vehicle in the manner prescribed by the director.

History: L. 1973, ch. 402, § 5; L. 1983, ch. 330, § 2; L. 1984, ch. 361, § 1; L. 1987, ch. 389, § 1; L. 1989, ch. 209, § 39; L. 1989, ch. 209, § 40; L. 1989, ch. 209, § 41; L. 1989, ch. 209, § 42; L. 1999, ch. 137, § 32; L. 2002, ch. 201, § 3; L. 2010, ch. 156, § 35; June 3.



79-3492c Same; director may require higher mileage rate for a taxpayer.

79-3492c. Same; director may require higher mileage rate for a taxpayer. In authorizing a special LP-gas permit user to pay taxes in advance for the privilege of thereafter purchasing such product tax free without securing another user's permit and performing the functions required of each user, it is expressly provided that if the director determines that taxes paid in advance for a special LP-gas permit user's permit are wholly inadequate to compensate for the taxable gallons being used by the permittee on the public highways, the director may require such permittee to pay taxes based upon a higher mileage rate in the permit user's weight class which if not paid will be cause for revocation of the permit.

History: L. 1973, ch. 402, § 6; L. 1983, ch. 330, § 3; Jan. 1, 1984.



79-3492d Same; destruction or disposal of vehicle; notice to director; removal or transfer of decal.

79-3492d. Same; destruction or disposal of vehicle; notice to director; removal or transfer of decal. If any motor vehicle on which taxes have been paid in advance by a special LP-gas permit user for which a permit decal has been issued shall, prior to the end of the calendar year, be destroyed, sold, traded or otherwise disposed of, or for any reason the permittee ceases to be the owner or operator thereof, the permittee shall be required to remove such decal and immediately give notice in writing to the director of such destruction, sale or other disposition thereof. Failure to remove such permit decals and to notify the director in writing of such removals as above provided shall be grounds for cancellation of the special LP-gas user permit or for requiring such person to secure a user's license, except that when a motor vehicle upon which the tax has been paid in advance is sold or transferred by one special LP-gas permit user to another special LP-gas permit user or to a person who shall qualify for and obtain a special LP-gas user permit, the director may issue written authority to transfer the decal issued and attached to said motor vehicle and all rights and obligations thereunder to the purchasing special LP-gas permit user in such manner and form as may be required by the director.

History: L. 1973, ch. 402, § 7; L. 1983, ch. 330, § 4; Jan. 1, 1984.



79-3492e Same; refund of unused portion of advance taxes; affidavit to director.

79-3492e. Same; refund of unused portion of advance taxes; affidavit to director. If a motor vehicle shall be destroyed or sold or transferred so that it shall no longer qualify for the special LP-gas user permit decal, then in that event the owner or operator shall be entitled to a return of the unused portion of the advance taxes theretofore paid to the director for that calendar year. The owner or operator shall submit to the director an affidavit identifying the vehicle, and stating the circumstances entitling him or her to a refund, the initial date of disuse or conversion, the permit and decal number assigned, mileage for the calendar year and all other information reasonably required by the director. Upon receipt of the affidavit and when satisfied as to the circumstances, the director shall cause to be refunded to the owner or operator that portion of his or her tax payment that corresponds to the number of complete months remaining in the calendar year for which the tax has been paid, beginning with the month following the date on which the vehicle was no longer utilized. No refund shall be made if the use of the vehicle ceased within the last month of the calendar year.

History: L. 1973, ch. 402, § 8; L. 1983, ch. 330, § 5; Jan. 1, 1984.



79-3493 Unlawful sales; signed statement of exclusive nonhighway use.

79-3493. Unlawful sales; signed statement of exclusive nonhighway use. Except in the case of tax-paid deliveries into the fuel supply tanks of motor vehicles, it shall be unlawful to make bulk sales of LP-gas to any person who: (a) Is not licensed as a dealer or user of LP-gas; (b) is not the holder of a valid special LP-gas user permit; or (c) who has not first furnished the seller a signed statement that such gas is purchased exclusively for nonhighway use or for use by municipally owned vehicles used primarily for law enforcement purposes and none of the LP-gas purchased or acquired in Kansas on which the Kansas tax has not been paid by the purchaser will be delivered by the purchaser into the fuel supply tanks of motor vehicles. Except as otherwise prescribed by rules and regulations of the secretary of revenue, such statement, when furnished to a licensed dealer, shall be effective as long as the licensed dealer continues to sell and deliver LP-gas to the purchaser, unless the statement is revoked in writing by the purchaser, dealer or director, or unless the dealer has knowledge that some of such fuel is used in a manner contrary to the signed statement. The provisions of this act shall not apply to deliveries made into storage facilities that do not have hoses and transfer equipment capable of filling the supply tank or tanks of a motor vehicle.

History: L. 1959, ch. 405, § 4; L. 1973, ch. 402, §9; L. 1983, ch. 330, § 6; L. 1989, ch. 300, § 2; July 1.



79-3494 Dual carburetion; presumption of exclusive use of LP-gas, when.

79-3494. Dual carburetion; presumption of exclusive use of LP-gas, when. Any person who operates a motor vehicle that is equipped to use motor-vehicle fuel and LP-gas interchangeably is presumed to have used LP-gas exclusively in the operation of said vehicle unless proof of the amount of motor-vehicle fuel used is maintained in such form as the director may reasonably require.

History: L. 1959, ch. 405, § 5; L. 1973, ch. 402, §10; July 1.



79-3495 User and dealer reports, monthly or annual; payment of tax, monthly or annual; interest and penalties; LP-gas user and dealer licenses; application; refusal of license; filing fee.

79-3495. User and dealer reports, monthly or annual; payment of tax, monthly or annual; interest and penalties; LP-gas user and dealer licenses; application; refusal of license; filing fee. (a) Each LP-gas user or LP-gas dealer subject to the provisions of this act must, on or before the 25th day of each calendar month, file with the director a report, certified to be true and correct, on a form prescribed and furnished by the director, showing the total number of gallons of LP-gas placed into fuel supply tank or tanks of any motor vehicle while such vehicle is within this state during the preceding calendar month, including the number of gallons on hand at the beginning and end of each month, the number of gallons received from any and all sources supported by detailed schedules of receipts, purchases and withdrawals for sale or use, and such other information as the director may require. Each LP-gas user or LP-gas dealer at the time of filing each monthly report must pay to the director the full amount of tax due for the preceding calendar month at the rate provided for in this act.

(b) Any tax imposed under the provisions of this act not paid on or before the 25th of the month succeeding the calendar month in which the LP-gas was used shall be deemed delinquent and shall bear interest at the rate per month, or fraction thereof prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from such due date until paid, and in addition thereto there is hereby imposed upon all amounts of such tax remaining due and unpaid after such due date a penalty in the amount of 5% thereof, and such penalty shall be by the director added to and collected as a part of such tax. If the LP-gas user or LP-gas dealer furnishes evidence to the director that the delinquency was due to causes beyond such user's or dealer's reasonable control, and if in the opinion of the director the delinquency was not the result of willful negligence of the LP-gas user or LP-gas dealer the penalty or interest or both may be waived or reduced by the director.

(c) The director, if satisfied that the enforcement of the act is not adversely affected, may exempt any LP-gas user or LP-gas dealer from the monthly reporting and payment requirements of this act and require in lieu thereof annual payment of the tax due hereunder and annual reporting on forms provided by the director.

(d) Whenever the secretary or the secretary's designee determines that the failure of the taxpayer to comply with the provisions of subsection (b) was due to reasonable causes, the secretary or the secretary's designee may waive or reduce any of the penalties and may reduce the interest rate to the underpayment rate prescribed and determined for the applicable period under section 6621 of the federal internal revenue code as in effect on January 1, 1994, upon making a record of the reasons therefor.

(e) It shall be unlawful for any LP-gas user or LP-gas dealer to use or sell any LP-gas within this state unless such LP-gas user or LP-gas dealer is a holder of an uncanceled, unsuspended or unrevoked license issued by the director, unless such user has remitted the tax to a licensed LP-gas dealer. To procure such license every applicant shall file with the director an application upon oath and in such form as the director may prescribe, setting forth the name and addresses, the kind of business, and the designation of the exact locations or places of business where LP-gas is delivered or placed into the fuel supply tank or tanks of a motor vehicle, and such other information as the director may require. Such application must also contain, as a condition to the issuance of the license, an agreement by the applicant to comply with the provisions and requirements of this act and the rules and regulations promulgated by the director. If the applicant is a partnership or association, the application shall set forth the name and address of each partner or person constituting the partnership, or association, and if a corporation, the names and addresses of the principal officers thereof, and any other information prescribed by the director for the purposes of identification. The application shall be signed and verified by oath or affirmation by the owner, if a natural person, and in case of partnership or association, by a partner or member thereof, and in case of a corporation, by an executive officer thereof or some person specifically authorized by the corporation to sign the application, to which shall be attached written evidence of such person's authority. Any valid LP-gas user's or LP-gas dealer's license in effect on the effective date of this act shall remain in full force and effect and no new application need be made under this act.

(f) In the event that any application for a license to use LP-gas as an LP-gas user or LP-gas dealer in this state shall be filed by any person whose license shall at any time theretofore have been canceled for cause, or in case the director shall be of the opinion that such application is not filed in good faith, or that such application is filed by some person as a subterfuge for the real person in interest whose license or registration shall theretofore have been canceled for cause, then and in any of such events, the director may refuse to issue to such person a license in this state. Notice of such refusal shall be mailed to the applicant. Any applicant aggrieved by the order of the director refusing to issue a license may request a hearing of the director on such application by filing with the director a written request therefor. Upon such filing the director shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act. If the director finds upon such hearing that [the] applicant is entitled to a license, the director shall order its issuance, but if the director finds that such applicant is not entitled to a license, such director shall enter an order refusing issuance.

(g) Upon the filing of the application for a license, a filing fee of $5 shall be paid to the director. All such fees collected by the director shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund. The application in proper form having been accepted for filing, the bond hereafter provided for having been accepted and approved by the director and the other conditions and requirements of this act having been complied with, the director shall issue to such applicant a license and such license shall be in force so long as the holder thereof has in force a bond as required by this act deposited with the director, or until such license is suspended, surrendered, or revoked for cause by the director. The license issued by the director shall not be assignable and shall be valid only for the LP-gas user or LP-gas dealer in whose name issued, and shall be displayed conspicuously by the LP-gas user or LP-gas dealer at the user's or dealer's principal place of business as set forth in the application.

(h) In the event a person qualifies for both a user's and dealer's license, only one license shall be required. A copy of such user's or dealer's license shall be required for each place of business of the licensee where LP-gas is sold or dispensed. No charge shall be made for additional copies of such user's or dealer's license when such copies are required for multiple business locations.

History: L. 1959, ch. 405, § 6; L. 1973, ch. 402, § 11; L. 1980, ch. 308, § 22; L. 1988, ch. 356, § 339; L. 1994, ch. 95, § 4; L. 2001, ch. 5, § 457; L. 2014, ch. 81, § 10; July 1.



79-3495a Sales by licensed dealer to dealer or user; returns and payment of tax.

79-3495a. Sales by licensed dealer to dealer or user; returns and payment of tax. Any LP-gas dealer or LP-gas user, upon application in writing to the director, and at the discretion of the director, with or without the requirement of a bond, may be authorized to purchase on a tax-paid basis from any licensed LP-gas dealer all LP-gas acquired by such dealer or user. Every LP-gas dealer who sells or delivers LP-gas on such basis to LP-gas dealers or LP-gas users, authorized as aforesaid, shall make a return of such tax-paid sales to the director, accompanied by payment of the LP-gas fuel tax on the tax-paid gallonage so sold or delivered. The return and payment shall be made at the same time as the dealer's LP-gas fuel tax return for the month in which the covered sales or deliveries were made.

History: L. 1973, ch. 402, § 12; July 1.



79-3496 Bond of licensee; additional bonds; financial statements; release of surety, when; suspension or revocation of license; hearing.

79-3496. Bond of licensee; additional bonds; financial statements; release of surety, when; suspension or revocation of license; hearing. No license shall be granted and issued until the person applying therefor has filed with the director a bond, payable to the state of Kansas in such amount as shall be fixed by the director, but in no event less than $1,000, in such form as the director may prescribe. The director may at any time require any LP-gas user or LP-gas dealer to furnish such additional bond as shall be necessary to secure at all times the payment by such user or dealer to the state of all tax, penalties and interest due under the provisions of this act. If any LP-gas user or LP-gas dealer fails to file such additional bond within 10 days after receipt of written notice mailed or otherwise delivered to such dealer by the director, the director may suspend or revoke the license, issued to such dealer, and collect all tax, penalties and interest accrued against such LP-gas user or LP-gas dealer. Any person who is licensed as an LP-gas user or LP-gas dealer shall be required to file with the director a bond payable to the state of Kansas in such amount as shall be fixed by the director, but in no event less than $1,000. Such bond shall cover any LP-gas tax payable or accrued. Such bond shall be in such form as the director may prescribe. For the purpose of determining whether or not an existing bond is sufficient, the director may at any time, by written notice, mailed or otherwise delivered, require any LP-gas user or LP-gas dealer to furnish a financial statement in such form as the director may prescribe.

Upon failure of any LP-gas user or LP-gas dealer to furnish a sworn financial statement within 20 days after receipt of such written notice, the director may suspend or revoke any or all licenses issued to such dealer, and shall collect all tax, penalties, and interest accrued against such LP-gas user or LP-gas dealer. Any surety on a bond furnished by an LP-gas user or LP-gas dealer as provided herein shall be released and discharged from any and all liability to the state accruing on such bond after the expiration of 60 days from the date upon which such surety shall have lodged with the director a written request to be released and discharged, but this provision shall not operate to relieve, release, or discharge the surety from any liability already accrued or which shall accrue before the expiration of the 60-day period. Upon receiving any such request, the director shall promptly notify the LP-gas user or LP-gas dealer who furnished the bond; and unless the LP-gas user or LP-gas dealer shall on or before the expiration of such 60-day period, file with the director a new bond fully complying with the provisions of this act, the director shall forthwith revoke and cancel such LP-gas user's or LP-gas dealer's license and notify the LP-gas user or LP-gas dealer thereof by registered mail or otherwise.

Whenever any LP-gas user or LP-gas dealer is 10 days delinquent in the making of any report, or the payment of any tax, penalty or interest, or makes any false report or statement or application purporting to be under the provisions of this act, or makes any false statement in any application, report or statement required by or purporting to be under the provisions of this act, or purporting to be under the rules and regulations promulgated by the secretary of revenue under such provisions, or the director has reason to believe that any LP-gas user or LP-gas dealer shall have willfully or persistently violated any of the provisions of this act or of any regulation made thereunder, the director may upon conducting a hearing as provided in this section and upon finding to the director's satisfaction upon such hearing that the LP-gas user or LP-gas dealer has been delinquent, or has violated provisions of this act, suspend the license issued to the LP-gas user or LP-gas dealer for a fixed time or until such LP-gas user or LP-gas dealer shall fully comply with such provisions of law. If such LP-gas user or LP-gas dealer remains delinquent, or fails or refuses to comply with, or violates, such requirements for a period of 10 days following the suspension of such license, the director may, upon conducting a hearing as provided in this section, if such a hearing be requested in writing by the LP-gas user or LP-gas dealer, revoke such license. All requests for hearing shall be filed with the director. Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

Upon any such hearing for revocation or suspension, the director may suspend the license of such LP-gas user or LP-gas dealer for such period as the director deems proper, or revoke such license. In the event that such director either suspends or revokes any license, the LP-gas user or LP-gas dealer to whom such license was issued shall immediately, upon service of the director's order, surrender the same to the director and cease using any LP-gas. Nothing in K.S.A. 79-34,103 and amendments thereto shall be construed to prevent the director from suspending or revoking any license issued under authority of the liquefied petroleum motor fuel tax law in the manner provided in this section, and conviction of a misdemeanor under K.S.A. 79-34,103 and amendments thereto or any other law shall not be a condition to or prerequisite to suspension or revocation of any license.

History: L. 1959, ch. 405, § 7; L. 1963, ch. 489, § 1; L. 1973, ch. 402, § 13; L. 1978, ch. 414, § 3; L. 1988, ch. 356, § 340; July 1, 1989.



79-3497 Failure to file report; fraudulent report; investigations; determination of amount due; collection.

79-3497. Failure to file report; fraudulent report; investigations; determination of amount due; collection. Whenever any LP-gas user or LP-gas dealer shall neglect or refuse to make and file any report for any calendar month as required by this act, or shall file an incorrect or fraudulent report, the director shall determine, after an investigation, the number of gallons of LP-gas with respect to which the LP-gas user or LP-gas dealer has incurred liability under this act, for any particular month, months, year or years, and fix the amount of tax and penalties payable by the LP-gas user or LP-gas dealer under this act accordingly. The director shall forthwith take such steps as are necessary for the collection of the amount of tax, penalties and interest due as determined by such investigation. In any action or proceeding for the collection of the tax and any penalties or interest imposed in connection therewith, as assessment by the director of the amount of the tax due and the interest or penalties due to the state shall constitute prima facie evidence of the correctness of the claim of the state and the burden of proof shall be upon the LP-gas user or LP-gas dealer to show the assessment was incorrect and contrary to law.

History: L. 1959, ch. 405, § 8; L. 1973, ch. 402, §14; July 1.



79-3498 Discontinuance of operation as user or dealer; notice; tax; penalties and interest.

79-3498. Discontinuance of operation as user or dealer; notice; tax; penalties and interest. Whenever any person to whom a license has been issued ceases operation as an LP-gas user or LP-gas dealer within this state, such person must notify the director in writing of such fact five (5) days prior to such discontinuance and surrender his or her license. All tax, penalties and interest on LP-gas on which the tax may be due shall become due and payable concurrently with such discontinuance.

History: L. 1959, ch. 405, § 9; L. 1973, ch. 402, §15; July 1.



79-3499 Records, invoices, bills of lading; preservation; examination of records and equipment; confidentiality required; extension of time limits.

79-3499. Records, invoices, bills of lading; preservation; examination of records and equipment; confidentiality required; extension of time limits. Each LP-gas user or LP-gas dealer shall maintain and keep for a period of three years, such record or records of LP-gas purchased, sold or placed into the fuel supply tank or tanks of motor vehicles within this state by such LP-gas user or LP-gas dealer, together with invoices, bills of lading and other pertinent records and papers as may be required by the director for the reasonable administration of the act.

Every person who sells LP-gas to any person must, at the time of such sale and delivery, make and deliver to the purchaser, consignee or an agent thereof, an invoice covering each such delivery showing the date, the name and address of the seller, the number of gallons of LP-gas, the place of delivery, the name and address of the buyer, and such other information as the director may require. Each invoice must be identified by consecutive numbers printed thereon, and each seller or consignor must be able to account for each numbered delivery invoice and each copy thereof.

Every person who purchases, accepts or receives any LP-gas must, at the time of delivery or acceptance of such LP-gas demand and receive an invoice as required by this section covering such LP-gas. All invoices required by this section must be furnished by the respective sellers and persons distributing such fuel.

The director or secretary of revenue, or any deputy or agent appointed in writing by either of them, is hereby authorized to examine the books, papers, records, storage tanks, and any other equipment of any LP-gas user or LP-gas dealer, or any other person, pertaining to the use, storage, transportation, or sale and delivery of LP-gas, to verify the accuracy of any report, statement, or payment made under the provisions of this act, or to ascertain whether or not all reports and tax payments required by this act have been made. Any information gained by the director, the secretary of revenue, their deputies or agents, as the result of the reports, investigation, and verifications required to be made, shall be confidential, and shall not be divulged by any person, except as shall be necessary in the administration and enforcement of this act or any rules and regulations promulgated by the director, pursuant thereto, or as provided in this act. Every LP-gas user or LP-gas dealer, and every person handling or possessing any such LP-gas shall give the director, the secretary of revenue, or their deputies or agents appointed in writing, full and free access during reasonable business hours to all the papers, records, and property mentioned, with full opportunity to examine the same.

Before the expiration of time prescribed in this section for the assessment of additional tax or the filing of a claim for a refund, the director of taxation is authorized to enter into an agreement in writing with the LP-gas user or LP-gas dealer consenting to the extension of the periods of limitations as defined in this act for the assessment of tax or for the filing of a claim for refund, at any time prior to the expiration of the period of limitations. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

History: L. 1959, ch. 405, § 10; L. 1973, ch. 402, §16; L. 1990, ch. 353, § 3; July 1.



79-34,100 Collection of delinquent LP-gas motor fuel taxes.

79-34,100. Collection of delinquent LP-gas motor fuel taxes. The provisions of K.S.A. 79-3412 and 79-3413, and amendments thereto, shall apply to efforts of the director or the director's designee to make collections of taxes which are delinquent under the liquefied petroleum motor fuel tax law, K.S.A. 79-3490 et seq., and amendments thereto.

History: L. 1959, ch. 405, § 11; L. 1973, ch. 402,§ 17; L. 1995, ch. 262, § 46; July 1.



79-34,101 Measurement, calibration and marking of containers.

79-34,101. Measurement, calibration and marking of containers. The director may require that all tanks or other containers in which L-P gas, as defined by this act, is transported be accurately measured, calibrated and marked.

History: L. 1959, ch. 405, § 12; July 1.



79-34,102 Enforcement of act; rules and regulations; duties of county attorneys.

79-34,102. Enforcement of act; rules and regulations; duties of county attorneys. The director of taxation shall enforce the provisions of this act. The secretary of revenue shall adopt rules and regulations for the administration of this act. The director of taxation may call upon the peace officers of this state to perform their several duties within their respective jurisdiction, and it shall be the duty of each such peace officer to render aid in the enforcement of the provisions of this act. The county attorneys of the several counties of this state shall prosecute all violations of the provisions of this act, and all civil proceedings arising or pending in their respective counties for recovery of tax, penalties or interest, arising under the provisions of this act.

History: L. 1959, ch. 405, § 13; L. 1972, ch. 342,§ 110; July 1.



79-34,103 Unlawful acts; penalties; revocation of licenses and permits.

79-34,103. Unlawful acts; penalties; revocation of licenses and permits. Any person who shall fail, neglect or refuse to render to the director at his or her office, within the time required by the provisions of this act, any report or statement required by the provisions of this act, or shall make any false report or statement of application purporting to be under the provisions of this act, or shall make any false statements in any application, report or statement required by or purporting to be under the provisions of this act, or purporting to be under the rules and regulations promulgated by the secretary of revenue under such provisions; and any person who shall neglect or refuse to surrender to the director any license held by him or her, upon being notified that such license has been suspended or revoked; and any person who shall fail, neglect or refuse to pay the said director as aforesaid, within the time by this act provided, any tax, interest or penalties for which such person is liable under the provisions of this act; and every person required to keep records, who shall fail, neglect or refuse to keep and maintain for a period of three (3) years, or to make fully and freely accessible during business hours to said director, secretary of revenue, their deputies or agents appointed as such by either of them in writing, all books, papers and records, required by this act to be kept and maintained and so made accessible; and every person who shall violate any other provision of this act not mentioned in this section, shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500), or by imprisonment in the county jail for not less than ten (10) days nor more than six (6) months, or by both such fine and imprisonment; and upon a second or subsequent conviction of a violation of the provisions of this act shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or by imprisonment in the county jail for not less than sixty (60) days nor more than one (1) year or by both such fine and imprisonment, and in addition thereto the license held under the provisions of this act by any person so convicted shall be revoked by the director and shall not be renewed nor shall a new license be issued to any such person until the expiration of a period of at least two (2) years after the date of such conviction. Each day or part thereof during which any person shall engage in business as an LP-gas user or LP-gas dealer without being the holder of an uncanceled, unsuspended or unrevoked license shall constitute a separate violation within the meaning of this section.

History: L. 1959, ch. 405, § 14; L. 1973, ch. 402,§ 18; July 1.



79-34,104 Disposition of proceeds of tax.

79-34,104. Disposition of proceeds of tax. All amounts collected under the liquefied petroleum motor-fuel tax law, except amounts collected pursuant to K.S.A. 79-3491a, and amendments thereto, shall be remitted by the director to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury. The state treasurer shall credit such amounts as follows: To the state highway fund amounts specified in K.S.A. 79-34,142, and amendments thereto, and amounts specified in K.S.A. 79-34,142, and amendments thereto, to a special city and county highway fund to be apportioned and distributed in the manner provided in K.S.A. 79-3425c, and amendments thereto.

History: L. 1959, ch. 405, § 15; L. 1970, ch. 397, § 9; L. 1973, ch. 402, § 19; L. 1976, ch. 426, § 8; L. 1979, ch. 325, § 7; L. 1979, ch. 323, § 7; L. 1979, ch. 324, § 3; L. 1983, ch. 320, § 10; L. 1989, ch. 209, § 43; L. 1999, ch. 137, § 33; L. 2001, ch. 5, § 458; July 1.



79-34,105 Information to officials of other states.

79-34,105. Information to officials of other states. The director may, upon the request of the official of any other state entrusted with the enforcement of the fuel tax laws of such other state, forward to such official any information which he or she may have in his or her possession relative to the manufacture, receipt, sale, delivery, use, transportation or shipment by any person of LP-gas as defined in this act.

History: L. 1959, ch. 405, § 16; L. 1973, ch. 402,§ 20; July 1.



79-34,106 Accrued liabilities not affected.

79-34,106. Accrued liabilities not affected. Nothing contained in this act shall be deemed or construed to affect in any manner any tax on motor-vehicle fuel or other civil or criminal liabilities which have heretofore accrued or shall hereafter accrue or be discovered under any law.

History: L. 1959, ch. 405, § 17; July 1.



79-34,107 Invalidity of part.

79-34,107. Invalidity of part. If any provision of this act or the application thereof to any person or circumstances is held invalid, the remainder of the act and the application of such provision to any other persons or circumstances shall not be affected thereby.

History: L. 1959, ch. 405, § 18; July 1.



79-34,108 Definitions.

79-34,108. Definitions. As used in this act, unless the context otherwise requires:

(a) "Motor fuel" means any liquid, regardless of its composition or properties, used to propel a motor vehicle, and includes the following types: Motor-vehicle fuels as defined in K.S.A. 79-3401, and amendments thereto, special fuels as defined in K.S.A. 79-3401, and amendments thereto, or liquefied petroleum gas as defined in K.S.A. 79-3490, and amendments thereto.

(b) "Commercial motor vehicle" means any of the following motor vehicles or combinations, if propelled by motor fuel and used, designed or maintained for the transportation of persons or property, and:

(1) Has two axles and a gross vehicle weight or registered gross weight exceeding 26,000 pounds or 12,000 kilograms;

(2) has three or more axles regardless of weight; or

(3) is used in combination when the weight of such combination exceeds 26,000 pounds or 12,000 kilograms gross vehicle weight or registered gross weight.

(c) "Interstate motor fuel user" means any person who operates or causes to be operated on highways within and without this state any commercial motor vehicle.

(d) "Highways" means the entire width between the boundary of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel, including a toll highway, and notwithstanding that the same may be temporarily closed for the purpose of construction, reconstruction, maintenance or repair.

(e) "Operations" means the operation on any highway of one or more commercial motor vehicles, whether loaded or empty, whether for compensation or not for compensation, and whether owned by or leased to the operator thereof.

(f) "Person" means every natural person, firm, association or corporation.

(g) "Director" means the director of taxation of this state.

History: L. 1971, ch. 319, § 1; L. 1972, ch. 378, § 1; L. 1982, ch. 416, § 1; L. 1986, ch. 383, § 1; L. 1992, ch. 106, § 30; July 1, 1993.



79-34,109 Imposition of tax; rate; apportionment of tax liability.

79-34,109. Imposition of tax; rate; apportionment of tax liability.    (a) There is hereby imposed on each interstate motor fuel user a tax on motor fuel used in operations on highways within this state by such interstate motor fuel user. Such tax shall be at the same rate as the current rate of tax applicable to the use or sale of the same motor fuel within this state. The number of gallons of motor fuel used in the operations of any interstate motor fuel user on highways within this state shall be deemed to be such proportion of the total number of gallons of such motor fuel used in its entire operations within and without this state, as the number of miles traveled on highways within this state bears to the total number of miles traveled within and without this state.

(b) Whenever an interstate motor fuel user uses more than one type of motor fuel upon which different rates of tax are imposed, the tax imposed by this section shall be computed separately for each type of motor fuel, and the sum of the amounts so obtained shall be the amount of the tax imposed by this section. For each type of motor fuel, only the gallons thereof used and the miles traveled therewith shall be counted in making the separate computations for such type of motor fuel.

(c) If the apportionment provisions of this section do not fairly represent the extent of an interstate motor fuel user's motor fuel use in this state, the interstate motor fuel user may petition for or the director may require in respect to all or any part of such interstate motor fuel user's operations, if reasonable, the employment of any other method to effectuate adequate apportionment of the interstate motor fuel user's tax liability under this act.

History: L. 1971, ch. 319, § 2; Jan. 1, 1972.



79-34,110 Users' quarterly report; form and content; separate report for each type of motor fuel; annual report, when.

79-34,110. Users' quarterly report; form and content; separate report for each type of motor fuel; annual report, when. (a) Except as hereinafter provided, every interstate motor fuel user shall on or before the last day of January, April, July and October of each year render to the director at the director's office in Topeka, upon a form prescribed and furnished by the director, a report certified to be true and correct showing for the quarter ending on the last day of the preceding month:

(1) The total number of miles that such interstate motor fuel user operates commercial motor vehicles within and without this state;

(2) the total number of gallons of motor fuel used by such interstate motor fuel user in operations of such commercial motor vehicles;

(3) the total number of miles that such interstate motor fuel user operates commercial motor vehicles within this state; and

(4) such further information as the director shall require.

(b) Whenever an interstate motor fuel user uses more than one type of motor fuel upon which different rates of tax are imposed, the reports required by this section shall be tabulated separately for each type of motor fuel. For each such type of motor fuel, the gallons used and the miles traveled shall be utilized in making the separate tabulation for such type of motor fuel.

(c) The director, if satisfied that the enforcement of the act and the revenues of this state will not be adversely affected, may exempt from the reporting requirements of subsection (a) any interstate motor fuel user whose operations during the current year are substantially within this state, whose operations into this state do not extend to a distance greater than 20 miles from the state boundary line, or whose tax liability under the act of which this section is amendatory for the preceding two years has been less than $100 in each year and allow in lieu thereof an annual report to be made on forms provided by the director. A fee of $10 may be charged for such annual report authorization forms, and any fee so charged shall be credited against any tax liability of the user shown by such annual report.

History: L. 1971, ch. 319, § 3; L. 1972, ch. 378, § 2; L. 1977, ch. 336, § 2; L. 1986, ch. 383, § 2; July 1.



79-34,111 Quarters established; payment of tax; delinquent taxes, interest and penalties; waiver.

79-34,111. Quarters established; payment of tax; delinquent taxes, interest and penalties; waiver. (a) For the purposes of making payment of taxes and making reports required by this act, the calendar year is divided into four quarters having three consecutive months each, and the first quarter shall consist of the months of January, February and March.

(b) The tax imposed by this act shall be paid by each interstate motor fuel user by payment to the director which shall accompany each report required under K.S.A. 79-34,110, and amendments thereto, in the amount of the tax liability accrued for the quarter or year being reported.

(c) All taxes imposed under this act which are not paid as provided in this section shall be delinquent and shall bear interest at the rate per month or fraction thereof prescribed by K.S.A. 79-2968(a), from the date due until paid, and in addition thereto there is hereby imposed upon all amounts of such taxes remaining due and unpaid after the due date a penalty in the amount of 5% thereof, and such interest and penalty shall be added to and collected as a part of such taxes.

(d) Whenever the secretary or the secretary's designee determines that the failure to file a report and pay the tax, within the time prescribed, was due to reasonable causes, the secretary or the secretary's designee may waive or reduce the penalty and interest provided for by subsection (c).

History: L. 1971, ch. 319, § 4; L. 1980, ch. 308, § 23; L. 1994, ch. 95, § 5; April 7.



79-34,112 Credit for motor fuel tax paid; evidence of payment; refunds; rules and regulations.

79-34,112. Credit for motor fuel tax paid; evidence of payment; refunds; rules and regulations. Every interstate motor fuel user subject to the tax imposed by this act shall be entitled to a credit on such tax equivalent to the statutory gallon rate at the time purchased on all motor fuel purchased within this state by such interstate motor fuel user for operations within and without this state and upon which the tax imposed by this state has been paid by such interstate motor fuel user. Such evidence of the payment of such tax as may be required by or is satisfactory to the director shall be furnished by any interstate motor fuel user claiming the credit authorized by this section. When the amount of the credit under this section to which any interstate motor fuel user is entitled for any reporting period exceeds the amount of the tax for which such interstate motor fuel user is liable for the same period, such excess, under rules and regulations adopted by the secretary of revenue, shall be allowed as a credit on the tax for which such interstate motor fuel user would be otherwise liable for the current quarter or any of the seven consecutive succeeding quarters, or for the current year if the interstate motor fuel user is reporting annually. When the amount of credit under this section exceeds $10, the interstate motor fuel user may elect to have refunded to it the amount of such credit. The secretary of revenue shall adopt rules and regulations governing the application for credits and refunds under this section. Refunds shall be paid to the interstate motor fuel user entitled thereto from the motor vehicle fuel tax refund fund.

History: L. 1971, ch. 319, § 5; L. 1986, ch. 383, § 3; July 1.



79-34,113 Records or returns; inspection; destruction; information confidential, exceptions; extension of time limits.

79-34,113. Records or returns; inspection; destruction; information confidential, exceptions; extension of time limits. (a) Every interstate motor fuel user shall keep true and accurate records of all miles operated within this state and of all miles operated within and without this state, and of all motor fuel purchased by such user. All such records shall be safely preserved for a period of three years in such manner as to insure their security and availability for inspection by the authorized agents and representatives of the director. Upon application in writing stating the reasons therefor, the director may consent to the destruction of such records at an earlier time, provided an audit of the interstate motor fuel user's records has been made.

Before the expiration of time prescribed in this section for the assessment of additional tax or the filing of a claim for a refund, the director of taxation is authorized to enter into an agreement in writing with the interstate motor fuel user consenting to the extension of the periods of limitations as defined in this act for the assessment of tax or for the filing of a claim for refund, at any time prior to the expiration of the period of limitations. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(b) The director and the director's authorized agents and representatives shall have the right during regular business hours to inspect the books and records of any interstate motor fuel user.

(c) Information gained by the director, or the director's representatives or agents, as the result of any audit or inspection or from reports filed in compliance with this act, shall be confidential, and shall not be divulged by any person, except as shall be necessary in the administration and enforcement of this act or any rules and regulations adopted hereunder, or as otherwise provided in this act.  The director, or any deputy or agent appointed in writing by the director, shall examine returns and shall determine the correct amount of the tax. If the tax found due shall be greater than the amount paid, or if a claim for a refund is denied, notice shall be mailed to the taxpayer. Within 60 days after the mailing of such notice, the taxpayer may request a hearing of the director relating to the tax liability by filing a written request with the director. Based on the evidence presented at such hearing, the director shall make a final determination within a reasonable time and shall notify the taxpayer of such decision and, if additional amounts are found to be due, such decision shall be accompanied by a notice and demand for payment. Notice under this section shall be sent by first-class mail. The tax shall be paid within 20 days thereafter, together with interest at the rate per month prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, on the additional tax from the date the tax was due unless an appeal is taken in the manner provided by law, but no additional tax shall be assessed for less than $5. Interest at such rate shall continue to accrue on any additional tax liability during the course of any appeal.

Whenever the director of taxation has reason to believe that a person liable for tax under any provisions of the motor-fuel tax law is about to depart from the state or to remove such person's property therefrom, or to conceal oneself or such person's property therein, or to do any other act tending to prejudice, jeopardize or render wholly or partly ineffectual the collection of such motor-fuel tax unless proceedings be brought without delay, the director shall immediately make an assessment for all motor-fuel tax due from such taxpayer, noting such finding on the assessment. The assessment shall be made on the basis of emergency proceedings in accordance with the provisions of K.S.A. 77-536, and amendments thereto. Thereupon a warrant shall be issued for the collection of the tax as provided in K.S.A. 79-3412, and amendments thereto. The taxpayer, within 15 days from the date of filing of such warrant, may request a hearing by the director on the correctness of the jeopardy assessment. Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act. Nothing in this act shall be construed to prohibit the publication of statistics. Nothing in this act shall be construed to prohibit the inspection of records or reports with the approval of the attorney general.

History: L. 1971, ch. 319, § 6; L. 1990, ch. 353, § 4; L. 1995, ch. 262, § 47; July 1.



79-34,114 Agreements with other states and federal government for cooperative audit; exchange of information and enforcement of act.

79-34,114. Agreements with other states and federal government for cooperative audit; exchange of information and enforcement of act. The secretary of revenue may enter into agreements with the appropriate authorities of other states having statutes similar to this act, or with the federal government, for the cooperative audit of interstate motor fuel users' records, reports or returns, or for exchange of information contained in any such records, reports or returns. Officers and employees of other states or the federal government shall be deemed authorized agents of this state when auditing returns and reports under an agreement entered into by the secretary with any such state or the federal government, and such audits or parts thereof shall have the same effect as similar audits or parts thereof made by this state. The secretary may also enter into agreements with the appropriate authorities of other states having statutes similar to this act for the administration and enforcement of this act provided such agreements are not contradictory to this act. The secretary shall report to the governor and the legislature when the secretary enters into such agreements.

History: L. 1971, ch. 319, § 7; L. 1986, ch. 383, § 4; July 1.



79-34,115 License required; rules and regulations; fuel cards, number and information.

79-34,115. License required; rules and regulations; fuel cards, number and information. (a) Except as otherwise provided in this act, no interstate motor fuel user shall conduct operations within this state without first having secured a license for such operation from the director: Provided,Interstate motor fuel users who are licensed under article 34 of chapter 79 of Kansas Statutes Annotated on the effective date of this act shall not be required to renew such licenses so long as the same remain valid and such licenses shall be sufficient under the provisions of this section. Such licenses shall be issued under rules and regulations adopted by the secretary of revenue and shall be in full force and effect at the time of every operation within this state.

(b) The director shall annually issue to each licensed interstate motor fuel user a fuel card upon which appears an identifying number specified by the director and such other information as the director shall require by rules and regulations. One of such fuel cards shall be carried in the passenger compartment of each commercial motor vehicle operated by such interstate motor fuel user at all times when such vehicle is within this state.

History: L. 1971, ch. 319, § 8; Jan. 1, 1972.



79-34,116 Bond of licensee; release of surety.

79-34,116. Bond of licensee; release of surety. As a condition for the issuance of any license under K.S.A. 79-34,115, the director may require any interstate motor fuel user to file with the director a bond, payable to this state in such amount as may be fixed by the director, but in no event less than one thousand dollars ($1,000) in such form as the director may prescribe, conditioned that said interstate motor fuel user will pay all taxes, penalties and interest due and to become due under this act from the date of the bond until the bond is canceled as provided herein. Any surety on a bond given under this section shall be released and discharged from any and all liability due this state accruing on such bond after the expiration of sixty (60) days from the date upon which such surety shall have notified the director in writing that it wishes to be released and discharged, but this provision shall not operate to relieve, release or discharge the surety from any liability already accrued or which shall accrue before the expiration of the sixty-day period.

History: L. 1971, ch. 319, § 9; L. 1978, ch. 414, § 4; July 1.



79-34,117 Leased vehicles, application of law and regulations; waiver of license requirements; payment of taxes in a different manner; approval required.

79-34,117. Leased vehicles, application of law and regulations; waiver of license requirements; payment of taxes in a different manner; approval required. (a) Except as otherwise provided in this section every commercial motor vehicle leased to an interstate motor fuel user shall be subject to the provisions of this act and rules and regulations in force pursuant thereto, to the same extent and in the same manner as a commercial motor vehicle owned by such interstate motor fuel user.

(b) As to any commercial motor vehicle leased to a licensed interstate motor fuel user for 30 days or more and as to motor fuel used and miles traveled, the lessor shall exclude from its reports and liabilities under this act any such commercial motor vehicle and motor fuel used and miles traveled, and any such commercial motor vehicle and motor fuel used and miles traveled shall be included in the reports and liabilities of the lessee.

(c) Any commercial motor vehicle owned by a licensed interstate motor fuel user leased for less than 30 days to a licensed interstate motor fuel user, as to such commercial motor vehicle and as to motor fuel used and miles traveled, the lessee shall exclude from its reports and liabilities under this act such commercial motor vehicle and motor fuel used and miles traveled, and any such commercial motor vehicle and motor fuel used and miles traveled shall be included in the reports and liabilities of the lessor.

(d) The director may waive the licensing requirements of this act as to any person who has no tax liabilities under this act. Any such waiver shall immediately terminate if the circumstances of such person change in such a way that such person incurs any tax liability under this act. Nothing in this section shall be construed to exempt any interstate motor fuel user from the provisions of K.S.A. 79-34,112, 79-34,113 and 79-34,114, and amendments thereto.

(e) A lessor who is regularly engaged in the business of leasing commercial motor vehicles without drivers to others, may elect to be deemed an interstate motor fuel user when such lessor supplies or pays for the motor fuel consumed by such vehicles or makes rentals or other charges calculated to include the cost of fuel used, provided the lessor files proper application with the director.  Such lessor shall file a copy of each lease agreement with the director.

(f) Any lessee may exclude from fuel use reports, motor vehicles such lessee leases from a lessor who has been deemed an interstate motor fuel user pursuant to this act or amendments thereto.

(g) Upon application made by a licensed interstate motor fuel user, the director may approve an agreement between a lessor and lessee which assigns responsibility for paying the tax imposed by this act in a manner different from that established in this section.

History: L. 1971, ch. 319, § 10; L. 1982, ch. 417, § 1; L. 1986, ch. 383, § 5; July 1.



79-34,118 24-hour or 72-hour motor fuel permits; fees; rules and regulations; contracts with private issuing agents.

79-34,118. 24-hour or 72-hour motor fuel permits; fees; rules and regulations; contracts with private issuing agents. Upon application to the director of taxation and payment of the fee prescribed under this section any interstate motor fuel user may obtain a 24-hour motor fuel permit or a 72-hour motor fuel permit which shall authorize one commercial motor vehicle to be operated for a period of 24-hours or 72-hours, respectively, without compliance with the other provisions of the interstate motor fuel use act and in lieu of the tax imposed by K.S.A. 79-34,109, and amendments thereto. The fee for each 24-hour motor fuel permit issued under this section shall be $13. The fee for each 72-hour motor fuel permit issued under this section shall be $25. Motor fuel permits may be purchased in multiples of three upon making proper application and payment of the required fees. The secretary of revenue shall adopt rules and regulations specifying the conditions under which motor fuel permits will be issued and providing for the issuance thereof. The secretary may designate agents or contract with private individuals, firms or corporations to issue such motor fuel permits so that such permits will be obtainable at convenient locations.

History: L. 1971, ch. 319, § 11; L. 1977, ch. 304, § 10; L. 1983, ch. 320, § 12; L. 1989, ch. 209, § 44; L. 1989, ch. 209, § 45; L. 1989, ch. 209, § 46; L. 1989, ch. 209, § 47; L. 1999, ch. 137, § 34; L. 2002, ch. 201, § 4; L. 2006, ch. 119, § 1; July 1.



79-34,119 Temporary authorization; emergency; rules and regulations.

79-34,119. Temporary authorization; emergency; rules and regulations. Whenever the director is satisfied that unforeseen circumstances of an emergency nature have arisen which require an interstate motor fuel user to operate a commercial motor vehicle in this state and a permit has not been obtained therefor, and if the director is satisfied that prohibition of such operation would cause undue hardship, the director may provide the interstate motor fuel user with temporary authorization for the operation of such commercial motor vehicle. The conditions for the issuance of any such temporary authorization shall be established by rules and regulations adopted by the secretary of revenue.

History: L. 1971, ch. 319, § 12; Jan. 1, 1972.



79-34,120 Vehicles not subject to provisions of act.

79-34,120. Vehicles not subject to provisions of act. Nothing in this act shall apply to any vehicle operated by or for: (a) This state or any of its agencies or subdivisions, or (b) the United States or any of its agencies, or (c) any agency of two or more states, or (d) any agency of one or more states and the United States. Nothing in this act shall apply to any school bus as defined by the laws of this state operated by, for or on behalf of a state, any subdivision thereof, or any private or privately operated school or schools. Nothing in this act shall apply to any vehicle having farm registration issued under authority of K.S.A. 8-143, and amendments thereto.

History: L. 1971, ch. 319, § 13; L. 1980, ch. 321, § 1; L. 1985, ch. 44, § 2; L. 2005, ch. 16, § 1; July 1.



79-34,121 Suspension or revocation of registration, permit or other evidence of right; hearing.

79-34,121. Suspension or revocation of registration, permit or other evidence of right; hearing. In addition to any one or more other penalties imposed under this act, the director, after notice and hearing in accordance with the provisions of the Kansas administrative procedure act, may suspend or revoke any registration, permit or other evidence of right issued by the director under this act, of any interstate motor fuel user guilty of violation of any provision of this act or any rule or regulation adopted under authority thereof.

History: L. 1971, ch. 319, § 14; L. 1988, ch. 356, § 341; July 1, 1989.



79-34,122 Unlawful acts by interstate motor fuel users; penalties.

79-34,122. Unlawful acts by interstate motor fuel users; penalties. (a) Any person who willfully makes a false statement orally, or in writing, or knowingly presents a fraudulent receipt for the sale of motor fuel, for the purpose of obtaining or attempting to obtain or to assist any other person, partnership or corporation to obtain or attempt to obtain a credit or refund or reduction of liability for taxes under this act shall be guilty of a misdemeanor, and: (1) For a first conviction thereof shall be fined not more than $500 or imprisoned in the county jail for not more than 30 days, or by both such fine and imprisonment; and (2) for a second or subsequent conviction thereof, within two years thereafter, shall be fined not more than $1,000 or imprisoned in the county jail for not more than 30 days, or by both such fine and imprisonment.

(b) Any interstate motor fuel user who engages in operations within this state without a valid license, motor fuel permit or temporary authorization issued by the director shall pay a fine in accordance with K.S.A. 8-2118, and amendments thereto.

History: L. 1971, ch. 319, § 15; L. 1980, ch. 44, § 4; L. 2004, ch. 114, § 9; L. 2006, ch. 119, § 2; July 1.



79-34,123 Administration and enforcement of act; rules and regulations.

79-34,123. Administration and enforcement of act; rules and regulations. The director shall administer and enforce the provisions of this act. The secretary of revenue shall adopt rules and regulations for the administration of this act. In the performance of his or her duties under this act, the director may call upon the peace officers of this state to perform their several duties within their respective jurisdictions.

History: L. 1971, ch. 319, § 16; L. 1972, ch. 342, § 111; July 1.



79-34,124 Tax liability determined in absence of records; assessment.

79-34,124. Tax liability determined in absence of records; assessment. In the absence of adequate records of any interstate motor fuel user showing the number of miles operated in this state, the number of miles operated in all states and the total number of gallons of motor fuel used, the director shall determine, from all relevant information available to him or her, the tax liability under this act of such interstate motor fuel user, and shall assess the amount so determined against such interstate motor fuel user, and the amount so assessed, together with penalties and interest, shall be the tax liability under this act of such interstate motor fuel user.

History: L. 1971, ch. 319, § 17; Jan. 1, 1972.



79-34,125 Citation of act.

79-34,125. Citation of act. This act may be cited as the "interstate motor fuel use act."

History: L. 1971, ch. 319, § 18; Jan. 1, 1972.



79-34,126 Disposition of moneys; international fuel tax agreement clearing fund.

79-34,126. Disposition of moneys; international fuel tax agreement clearing fund. (a) All amounts collected under the interstate motor fuel use act shall be remitted by the director to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. The state treasurer shall credit such amounts as follows: To the state highway fund amounts specified in K.S.A. 79-34,142, and amendments thereto, and amounts specified in K.S.A. 79-34,142, and amendments thereto, to a special city and county highway fund to be apportioned and distributed in the manner provided in K.S.A. 79-3425c, and amendments thereto.

(b) All amounts collected under the international fuel tax agreement shall be remitted by the director to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the international fuel tax agreement clearing fund which is hereby created. Payments due and owing to member jurisdictions under the international fuel tax agreement and refunds for overpayment of tax shall be made from such fund. The director shall reconcile such clearing fund monthly with balances remitted monthly in accordance with the provisions of subsection (a). The funds in the international fuel tax agreement clearing fund shall be invested in the same manner as provided in K.S.A. 68-2324, and amendments thereto, and all earnings shall be deposited in the state treasury and credited to the state highway fund.

History: L. 1971, ch. 319, § 19; L. 1983, ch. 320, § 13; L. 1989, ch. 209, § 48; L. 1992, ch. 93, § 1; L. 1999, ch. 137, § 35; L. 2001, ch. 5, § 459; July 1.



79-34,127 Invalidity of part.

79-34,127. Invalidity of part. If any provisions of this act or the application thereof to any person or circumstances is held invalid, the remainder of the act and the application of such provision to any other persons or circumstances shall not be affected thereby.

History: L. 1971, ch. 319, § 20; Jan. 1, 1972.



79-34,128 Delinquent tax; lien.

79-34,128. Delinquent tax; lien. Whenever the tax imposed by this act has been delinquent for a period of more than 30 days, the director may file a lien as provided for in K.S.A. 79-3413, and amendments thereto, in an amount equal to all tax, penalties and interest owing under this act.

History: L. 1986, ch. 383, § 6; July 1.



79-34,129 Collection of delinquent taxes under interstate motor fuel use act.

79-34,129. Collection of delinquent taxes under interstate motor fuel use act. (a) The provisions of K.S.A. 79-3412 and 79-3413, and amendments thereto, shall apply to efforts of the director or the director's designee to make collections of taxes which are delinquent under the interstate motor fuel use act, K.S.A. 79-34,108 et seq., and amendments thereto.

(b) This section shall be a part of and supplemental to, the interstate motor fuel use act, K.S.A. 79-34,1,108 [79-34,108] et seq., and amendments thereto.

History: L. 1995, ch. 262, § 13; July 1.



79-34,141 Rates of tax per gallon on vehicle fuels.

79-34,141. Rates of tax per gallon on vehicle fuels. The tax imposed under this act shall be not less than:

(1) On motor-vehicle fuels other than E85 fuels, $.24 per gallon, or fraction thereof;

(2) on special fuels, $.26 per gallon, or fraction thereof;

(3) on LP-gas, other than compressed natural gas and liquefied natural gas, $.23 per gallon, or fraction thereof;

(4) on E85 fuels, $.17 per gallon, or fraction thereof;

(5) on compressed natural gas, $.24 per gallon, or fraction thereof; and

(6) on liquefied natural gas, $.26 per gallon, or fraction thereof.

History: L. 1983, ch. 320, § 11; L. 1985, ch. 329, § 1; L. 1989, ch. 209, § 49; L. 1989, ch. 209, § 50; L. 1989, ch. 209, § 51; L. 1989, ch. 209, § 52; L. 1999, ch. 137, § 36; L. 2002, ch. 201, § 5; L. 2006, ch. 81, § 2; L. 2010, ch. 156, § 36; L. 2014, ch. 81, § 11; July 1.



79-34,142 Distribution of proceeds of vehicle fuel taxes.

79-34,142. Distribution of proceeds of vehicle fuel taxes. The state treasurer shall credit amounts received pursuant to K.S.A. 79-3408, 79-3408c, 79-3491a, 79-3492 and 79-34,118, and amendments thereto, as follows: To the state highway fund 66.37% and to the special city and county highway fund 33.63%.

History: L. 1983, ch. 320, § 14; L. 1989, ch. 209, § 53; L. 1992, ch. 106, § 31; L. 1999, ch. 137, § 37; L. 2002, ch. 201, § 6; L. 2010, ch. 156, § 37; June 3.



79-34,155 Biodiesel fuel; definitions.

79-34,155. Biodiesel fuel; definitions. As used in K.S.A. 2015 Supp. 79-34,155 through 79-34,158, and amendments thereto:

(a) "Biodiesel fuel" means a renewable, biodegradable, mono alkyl ester combustible liquid fuel derived from vegetable oils or animal fats and that meets the specifications adopted by rules and regulations of the secretary of agriculture pursuant to K.S.A. 55-442, and amendments thereto. Such specification shall meet American society for testing and materials specification D6751-07 for biodiesel fuel (B100) blend stock for distillate fuels, but may be more stringent regarding biodiesel quality and usability than specification D6751-07.

(b) "Kansas qualified biodiesel fuel producer" means any producer of biodiesel fuel whose principal place of business and facility for the production of biodiesel fuel are located within the state of Kansas and who has made formal application to and conformed to the requirements by the department of revenue pursuant to this act.

(c) "Secretary" means the secretary of the department of revenue of the state of Kansas.

(d) "Kansas qualified biodiesel fuel producer incentive fund" means a fund created in K.S.A. 2015 Supp. 79-34,157, and amendments thereto, from which producer incentives shall be provided pursuant to this act to Kansas qualified biodiesel fuel producers.

History: L. 2006, ch. 137, § 1; L. 2007, ch. 180, § 15; July 1.



79-34,156 Kansas qualified biodiesel fuel producer incentive fund; transfers from state highway fund.

79-34,156. Kansas qualified biodiesel fuel producer incentive fund; transfers from state highway fund. On July 1, 2015, and quarterly thereafter, the director of accounts and reports shall transfer $50,000 from the state highway fund to the Kansas qualified biodiesel fuel producer incentive fund.

History: L. 2006, ch. 137, § 2; L. 2009, ch. 2, § 91; L. 2009, ch. 144, § 87; L. 2010, ch. 165, § 155; L. 2011, ch. 118, § 188; L. 2012, ch. 175, § 165; L. 2013, ch. 136, § 277; L. 2014, ch. 142, § 114; L. 2015, ch. 104, § 247; July 1.



79-34,157 Kansas qualified biodiesel fuel producer incentive fund.

79-34,157. Kansas qualified biodiesel fuel producer incentive fund. (a) There is hereby created in the state treasury the Kansas qualified biodiesel fuel producer incentive fund.

(b) All moneys in the Kansas qualified biodiesel fuel producer incentive fund shall be expended by the secretary of the department of revenue for the payment of producer incentives for the production of biodiesel fuel under the provisions of this act.

(c) All moneys remaining in the Kansas qualified biodiesel fuel producer incentive fund upon the expiration of this act shall be credited by the state treasurer to the state economic development initiatives fund.

History: L. 2006, ch. 137, § 3; July 1.



79-34,158 Biodiesel fuel; production incentives; rules and regulations.

79-34,158. Biodiesel fuel; production incentives; rules and regulations. (a) A Kansas qualified biodiesel fuel producer shall be paid a production incentive for the production of biodiesel fuel in the amount of $.30 for each gallon of biodiesel fuel sold by the producer. The incentive shall be payable to the Kansas qualified biodiesel fuel producer from the Kansas qualified biodiesel fuel producer incentive fund.

(b) The Kansas qualified biodiesel fuel producer shall file for the production incentive beginning July 1, 2007, and quarterly thereafter, on a form furnished by the department of revenue. The form shall require the producer to file such information as the secretary of revenue may require by rules and regulations, but shall include information relating to the original production records and invoices issued to the biodiesel fuel blender at the time of delivery, showing the total number of gallons of biodiesel fuel sold to the biodiesel fuel blender for the previous three months.

(c) The secretary of revenue may adopt such rules and regulations necessary to administer the provisions of this act, including the development of a procedure for the payment of the production incentive. Such payment procedure shall include the development procedure for the payment of the production incentive on a pro rata basis.

History: L. 2006, ch. 137, § 4; July 1.



79-34,159 Expiration date of incentives.

79-34,159. Expiration date of incentives. The provisions of K.S.A. 2015 Supp. 79-34,155 through 79-34,158, and amendments thereto, shall expire on July 1, 2016.

History: L. 2006, ch. 137, § 5; July 1.



79-34,160 Agricultural ethyl alcohol; definitions.

79-34,160. Agricultural ethyl alcohol; definitions. As used in K.S.A. 79-34,160 through 79-34,163:

(a) "Agricultural ethyl alcohol" means a motor vehicle fuel component with a purity of at least 99%, exclusive of any added denaturants, denatured in conformity with one of the methods approved by the United States department of the treasury or the bureau of alcohol, tobacco and firearms, and produced in the state of Kansas wholly from the fermentation and distillation of agricultural commodities.

(b) "Kansas qualified agricultural ethyl alcohol producer" means any producer of agricultural ethyl alcohol whose principal place of business and facility for the production of agricultural ethyl alcohol are located within the state of Kansas and who has made formal application to and conformed to the requirements by the department of revenue pursuant to this act.

(c) "Secretary" means the secretary of the department of revenue of the state of Kansas.

(d) "Kansas qualified agricultural ethyl alcohol producer incentive fund" means a fund created in K.S.A. 79-3425, and amendments thereto, from which producer incentives shall be provided pursuant to this act to Kansas qualified ethyl alcohol producers.

(e) "Alcohol blender" means any person who blends agricultural ethyl alcohol with gasoline to produce gasohol for sale, use or distribution as a motor fuel.

History: L. 1987, ch. 388, § 1; July 1.



79-34,161 Kansas qualified agricultural ethyl alcohol producer incentive fund.

79-34,161. Kansas qualified agricultural ethyl alcohol producer incentive fund. On July 1, 2001, and quarterly thereafter, the state treasurer shall credit amounts as provided in this subsection from the amounts remaining after the state treasurer credits an amount to the motor vehicle fuel tax refund fund as provided in K.S.A. 79-3425, and amendments thereto, to the Kansas qualified agricultural ethyl alcohol producer incentive fund. The current production account and the new production account are hereby created in the Kansas qualified agricultural ethyl alcohol producer incentive fund. During fiscal years 2002, 2003 and 2004, the state treasurer (a) shall credit $500,000 each calendar quarter to the current production account of the Kansas qualified agricultural ethyl alcohol producer incentive fund, and (b) shall credit $375,000 each calendar quarter to the new production account of the Kansas qualified agricultural ethyl alcohol producer incentive fund. During fiscal years 2005 through 2018, the state treasurer shall credit $875,000 each calendar quarter to the new production account of the Kansas qualified agricultural ethyl alcohol producer incentive fund. On July 1 of each fiscal year through fiscal year 2018, or as soon after each such date as information is available, the secretary of revenue shall certify to the director of accounts and reports the amount of any unencumbered balance as of June 30 of the preceding fiscal year in the current production account of such fund and the director of accounts and reports shall transfer the amount certified from the current producer account to the new production account of the Kansas qualified agricultural ethyl alcohol producer incentive fund. After all amounts have been paid pursuant to certifications for the fiscal year ending on June 30, any unencumbered balance as of June 30 of any fiscal year in the new production account of such fund shall be transferred by the director of accounts and reports to the motor vehicle fuel tax refund fund. If the aggregate of outstanding claims made on the current production account of such fund is greater than the amount credited to such account, then such claims shall be paid on a pro rata basis. Each claim may be paid regardless of the fiscal year during which the claim was submitted.

History: L. 1987, ch. 388, § 2; L. 1999, ch. 137, § 39; L. 2001, ch. 53, § 2; L. 2011, ch. 23, § 1; July 1.



79-34,162 Payment of producer incentives for production of ethyl alcohol.

79-34,162. Payment of producer incentives for production of ethyl alcohol. (a) All moneys in the Kansas qualified agricultural ethyl alcohol producer incentive fund shall be expended by the secretary of the department of revenue for the payment of producer incentives for the production of agricultural ethyl alcohol under the provisions of this act.

(b) All moneys remaining in the Kansas qualified agricultural ethyl alcohol producer incentive fund upon the expiration of this act shall be credited by the state treasurer in the manner provided by K.S.A. 79-3425, and amendments thereto.

History: L. 1987, ch. 388, § 3; L. 1999, ch. 137, § 40; July 1.



79-34,163 Production incentives; rules and regulations.

79-34,163. Production incentives; rules and regulations. (a) A Kansas qualified agricultural ethyl alcohol producer shall be paid a production incentive for distilling agricultural ethyl alcohol. The incentive shall be payable to the Kansas qualified agricultural ethyl alcohol producer from the Kansas qualified agricultural ethyl alcohol producer incentive fund. The amount of the production incentive shall be as follows:

(1) During fiscal years 2002, 2003 and 2004, the amount shall be $.05 for each gallon of agricultural ethyl alcohol sold by the producer who is in production prior to July 1, 2001, to an alcohol blender. Any such amounts pursuant to this subsection shall be paid from the current production account of the Kansas qualified agricultural ethyl alcohol producer incentive fund;

(2) If the producer who is in production prior to July 1, 2001, increases the producer's agricultural ethyl alcohol production capacity on or after July 1, 2001, by an amount of 5,000,000 gallons over the producer's base sales, such producer shall receive an amount equal to $.035 for each gallon of agricultural ethyl alcohol sold by the producer to an alcohol blender that is in excess of the producer's base sales. No producer shall receive the production incentive pursuant to this subsection for more than 15,000,000 gallons sold. Any such amount shall be paid from the new production account of the fund;

(3) any producer who commences production on or after July 1, 2001, but prior to July 1, 2012, the amount shall be $.035 for each gallon of agricultural ethyl alcohol sold by such producer to an alcohol blender, if such producer has sold at least 5,000,000 gallons. No producer shall receive the production incentive pursuant to this subsection for more than 15,000,000 gallons sold. Any such amounts shall be paid from the new production account of the fund; and

(4) any producer who commences cellulosic alcohol production on or after July 1, 2012, the amount shall be $.035 for each gallon of agricultural ethyl alcohol sold by such producer to an alcohol blender, if such producer has sold at least 5,000,000 gallons. No producer shall receive the production incentive pursuant to this subsection for more than 15,000,000 gallons sold. Any such amounts shall be paid from the new production account of the fund. This provision shall not apply to producers who commence alcohol production from grain.

(b) For the purposes of subsection (a), a producer's base sales shall be the number of gallons of agricultural ethyl alcohol sold by the producer to an alcohol blender in calendar year 2000. All new production incentives pursuant to this section for a producer who is in production prior to July 1, 2001, shall be based on such producer's base sales.

(c) The amounts payable to a producer as provided in subsections (a)(2) and (a)(3) shall be payable for no more than seven years to any one producer.

(d) The Kansas qualified agricultural ethyl alcohol producer shall file for the production incentive beginning July 1, 2001, and quarterly thereafter, on a form furnished by the department of revenue. The form shall require the producer to file such information as the secretary of revenue may require by rules and regulations, but shall include information relating to the original production records and invoices issued to the alcohol blender at the time of delivery, showing the total number of gallons of agricultural ethyl alcohol sold to the alcohol blender for the previous three months.

(e) The secretary of revenue may adopt such rules and regulations necessary to administer the provisions of this act, including the development of a procedure for the payment of the production incentive.

History: L. 1987, ch. 388, § 4; L. 1988, ch. 385, § 1; L. 2001, ch. 53, § 3; L. 2011, ch. 23, § 2; July 1.



79-34,164 Expiration date of incentives.

79-34,164. Expiration date of incentives. The provisions of K.S.A. 79-34,160 through 79-34,163, and amendments thereto, shall expire on July 1, 2018.

History: L. 1987, ch. 388, § 5; L. 1990, ch. 356, § 1; L. 1993, ch. 50, § 1; L. 1997, ch. 4, § 1; L. 2001, ch. 53, § 4; L. 2011, ch. 23, § 3; July 1.



79-34,165 International fuel tax agreements; rules and regulations.

79-34,165. International fuel tax agreements; rules and regulations. (a) The secretary of revenue may enter into international fuel tax agreements on behalf of the state of Kansas with the appropriate authorities of other states for the collection and refund of interstate fuel taxes levied pursuant to K.S.A. 79-34,108 through 79-34,128, and amendments thereto.

(b) The reporting requirements provided in the international fuel tax agreement shall take precedence over the reporting requirements provided in K.S.A. 79-34,108 through 79-34,128, and amendments thereto.

(c) Where the international fuel tax agreement and the provisions of K.S.A. 79-34,108 through 79-34,128, and amendments thereto, address the same matters, the provisions of the agreement shall take precedence.

(d) The secretary of revenue may adopt rules and regulations to implement the provisions of the international fuel tax agreement.

(e) A current copy of the international fuel tax agreement shall be maintained by the Kansas department of revenue.

(f) Interstate motor fuel users of a nonmember of the international fuel tax agreement shall be subject to the provisions of K.S.A. 79-34,108 through 79-34,128, and amendments thereto.

History: L. 1990, ch. 341, § 1; Jan. 1, 1991.



79-34,170 Definitions.

79-34,170. Definitions. As used in K.S.A. 2015 Supp. 79-34,170 through 79-34,175, and amendments thereto:

(a) "Biodiesel" means a renewable, biodegradable, mono alkyl ester combustible liquid fuel derived from vegetable oils or animal fats and that meets the specifications adopted by rules and regulations of the secretary of agriculture pursuant to K.S.A. 55-442, and amendments thereto. Such specification shall meet American society for testing and materials specification D6751-07 for biodiesel fuel (B100) blend stock for distillate fuels, but may be more stringent regarding biodiesel quality and usability than specification D6751-07;

(b) "diesel" means any liquid, other than gasoline and biodiesel, which is used as fuel for use in an internal combustion engine and ignited by pressure without the presence of an electric spark;

(c) "gasoline" means any liquid product sold as motor fuel for use in a spark-ignition internal combustion engine;

(d) "motor fuel" means any inflammable liquid by whatever name such liquid shall be known or sold, which is used, or practically or commercially usable, either alone or when mixed or combined in an internal combustion engine for the generation of power;

(e) "motor fuel pump" means a commercial measuring device used to measure and dispense motor fuel or special fuels on a retail basis at a fixed retail motor fuel site;

(f) "renewable fuels" means a combustible liquid derived from grain starch, oil seed, animal fat or other biomass; or produced from biogas source, including any nonfossilized, decaying, organic matter which is capable of powering spark-ignition machinery; and

(g) "retail dealer" means a licensed seller of motor fuel or special fuels at retail at a fixed retail motor fuel site.

History: L. 2007, ch. 180, § 7; July 1.



79-34,171 Retail dealer incentive fund; transfers from state general fund; purposes.

79-34,171. Retail dealer incentive fund; transfers from state general fund; purposes. (a) On January 1, 2009, and quarterly thereafter, the director of accounts and reports shall transfer $400,000 from the state general fund to the Kansas retail dealer incentive fund, except that no moneys shall be transferred pursuant to this section from the state general fund to the Kansas retail dealer incentive fund during the fiscal years ending June 30, 2016, June 30, 2017, or June 30, 2018. On and after July 1, 2009, the unobligated balance in the Kansas retail dealer incentive fund shall not exceed $1.5 million. If the unobligated balance of the fund exceeds $1.1 million at the time of a quarterly transfer, the transfer shall be limited to the amount necessary for the fund to reach a total of $1.5 million.

(b) There is hereby created in the state treasury the Kansas retail dealer incentive fund. All moneys in the Kansas retail dealer incentive fund shall be expended by the secretary of the department of revenue for the payment of incentives to Kansas retail dealers who sell and dispense renewable fuels or biodiesel through a motor fuel pump in accordance with the provisions of K.S.A. 2015 Supp. 79-34,170 through 79-34,175, and amendments thereto.

(c) All moneys remaining in the Kansas retail dealer incentive fund upon the expiration of K.S.A. 2015 Supp. 79-34,170 through 79-34,175, and amendments thereto, shall be credited by the state treasurer to the state general fund.

History: L. 2007, ch. 180, § 8; L. 2010, ch. 165, § 156; L. 2011, ch. 118, § 189; L. 2012, ch. 175, § 166; L. 2013, ch. 136, § 278; L. 2015, ch. 104, § 248; July 1.



79-34,172 Incentive for retail dealer selling or dispensing renewable fuels; eligibility and requirements; incentive calculation.

79-34,172. Incentive for retail dealer selling or dispensing renewable fuels; eligibility and requirements; incentive calculation. (a) A retail dealer of motor fuel shall be paid an incentive for the selling or dispensing of renewable fuels through a motor fuel pump as provided in this section.

(b) In order to be eligible for such incentive all of the following must apply:

(1) The retail dealer sells and dispenses renewable fuels through a motor fuel pump in the quarter in which the incentive is claimed.

(2) The retail dealer complies with requirements of the department of revenue to administer this section.

(c) In order to receive the incentive, the retail dealer must calculate all of the following:

(1) The retail dealer's renewable fuels distribution percentage which is the sum of the retail dealer's total renewable fuels blended into gasoline expressed as a percentage of the retail dealer's total gasoline gallonage, in the retail dealer's applicable determination period.

(2) The retail dealer's renewable fuels threshold percentage is as follows:

(A) Ten percent for any quarter of the determination period beginning on January 1, 2009, and ending December 31, 2009;

(B) eleven percent for any quarter of the determination period beginning on January 1, 2010, and ending December 31, 2010;

(C) twelve percent for any quarter of the determination period beginning on January 1, 2011, and ending December 31, 2011;

(D) thirteen percent for any quarter of the determination period beginning on January 1, 2012, and ending December 31, 2012;

(E) fourteen percent for any quarter of the determination period beginning on January 1, 2013, and ending December 31, 2013;

(F) fifteen percent for any quarter of the determination period beginning on January 1, 2014, and ending December 31, 2014;

(G) sixteen percent for any quarter of the determination period beginning on January 1, 2015, and ending December 31, 2015;

(H) seventeen percent for any quarter of the determination period beginning on January 1, 2016, and ending December 31, 2016;

(I) eighteen percent for any quarter of the determination period beginning on January 1, 2017, and ending December 31, 2017;

(J) nineteen percent for any quarter of the determination period beginning on January 1, 2018, and ending December 31, 2018;

(K) twenty percent for any quarter of the determination period beginning on January 1, 2019, and ending December 31, 2019;

(L) twenty-one percent for any quarter of the determination period beginning on January 1, 2020, and ending December 31, 2020;

(M) twenty-two percent for any quarter of the determination period beginning on January 1, 2021, and ending December 31, 2021;

(N) twenty-three percent for any quarter of the determination period beginning on January 1, 2022, and ending December 31, 2022;

(O) twenty-four percent for any quarter of the determination period beginning on January 1, 2023, and ending December 31, 2023;

(P) twenty-five percent for any quarter of the determination period beginning on January 1, 2024, and ending December 31, 2024; and

(Q) twenty-five percent for any quarter of the determination period beginning on and after January 1, 2025.

(d) The incentive may be calculated separately for each retail motor fuel site from which the retail dealer sells and dispenses renewable fuel or may be calculated for all retail motor fuel sites which the retail dealer has in Kansas that sells and dispenses renewable fuels.

(e) The retail dealer's incentive is calculated by multiplying the retail dealer's total renewable fuel gallonage by an incentive rate, which may be adjusted based on the retail dealer's renewable fuels threshold percentage disparity. The incentive rate is as follows:

(1) For any quarter in which the retail dealer has attained a renewable fuels threshold percentage for the determination period, the incentive rate is 6½ cents.

(2) For any quarter in which the retail dealer has not attained a renewable fuels threshold percentage for the determination period, the incentive rate shall be adjusted based on the retail dealer's renewable fuels threshold percentage disparity. The amount of the adjusted incentive rate is as follows:

(A) If the retail dealer's renewable fuels threshold percentage disparity equals 2% or less, the incentive rate is 4½ cents.

(B) A retail dealer is not eligible for an incentive if the retail dealer's renewable fuels threshold percentage disparity equals more than 2%.

History: L. 2007, ch. 180, § 9; July 1.



79-34,173 Incentive for retail dealer selling or dispensing biodiesel; eligibility and requirements; incentive calculation.

79-34,173. Incentive for retail dealer selling or dispensing biodiesel; eligibility and requirements; incentive calculation. (a) A retail dealer of biodiesel shall be paid an incentive for the selling or dispensing of biodiesel as provided in this section.

(b) In order to be eligible for such incentive all of the following must apply:

(1) The retail dealer sells and dispenses biodiesel in the quarter in which the incentive is claimed.

(2) The retail dealer complies with requirements of the department of revenue to administer this section.

(c) In order to receive the incentive, the retail dealer must calculate the following:

(1) The retail dealer's biodiesel distribution percentage which is the sum of the retail dealer's total biodiesel gallonage expressed as a percentage of the retail dealer's total diesel and biodiesel gallonage, in the retail dealer's applicable determination period.

(2) The retail dealer's biodiesel threshold percentage is as follows:

(A) Two percent for any quarter of the determination period beginning on January 1, 2009, and ending December 31, 2009;

(B) four percent for any quarter of the determination period beginning on January 1, 2010, and ending December 31, 2010;

(C) six percent for any quarter of the determination period beginning on January 1, 2011, and ending December 31, 2011;

(D) eight percent for any quarter of the determination period beginning on January 1, 2012, and ending July [December] 1, 2012;

(E) ten percent for any quarter of the determination period beginning on January 1, 2013, and ending on December 31, 2013;

(F) twelve percent for any quarter of the determination period beginning on January 1, 2014, and ending on December 31, 2014;

(G) fourteen percent for any quarter of the determination period beginning on January 1, 2015, and ending on December 31, 2015;

(H) sixteen percent for any quarter of the determination period beginning on January 1, 2016, and ending on December 31, 2016;

(I) seventeen percent for any quarter of the determination period beginning on January 1, 2017, and ending on December 31, 2017;

(J) eighteen percent for any quarter of the determination period beginning on January 1, 2018, and ending on December 31, 2018;

(K) nineteen percent for any quarter of the determination period beginning on January 1, 2019, and ending on December 31, 2019;

(L) twenty percent for any quarter of the determination period beginning on January 1, 2020, and ending on December 31, 2020;

(M) twenty-one percent for any quarter of the determination period beginning on January 1, 2021, and ending on December 31, 2021;

(N) twenty-two percent for any quarter of the determination period beginning on January 1, 2022, and ending on December 31, 2022;

(O) twenty-three percent for any quarter of the determination period beginning on January 1, 2023, and ending on December 31, 2023;

(P) twenty-four percent for any quarter of the determination period beginning on January 1, 2024, and ending on December 31, 2024; and

(Q) twenty-five percent for any quarter of the determination period beginning on January 1, 2025, and ending on December 31, 2025.

(d) The incentive may be calculated separately for each retail motor fuel site from which the retail dealer sells and dispenses biodiesel or may be calculated for all retail motor fuel sites which the retail dealer has in Kansas that sells and dispenses biodiesel.

(e) The retail dealer's incentive is calculated by multiplying the retail dealer's biodiesel gallonage by the incentive rate for any quarter in which the retail dealer has attained a biodiesel threshold percentage for the determination period, the incentive rate is three cents.

History: L. 2007, ch. 180, § 10; July 1.



79-34,174 Electronic filing for incentive; rules and regulations.

79-34,174. Electronic filing for incentive; rules and regulations. (a) The retail dealer shall file electronically for the incentive for selling or dispensing of renewable fuels or biodiesel beginning January 1, 2009, and quarterly thereafter in the manner required by the department of revenue. The retail dealer shall file such information as the secretary of revenue may require by rules and regulations, but shall include the total number of gallons of renewable fuels or biodiesel sold.

(b) The secretary of revenue may adopt rules and regulations necessary to administer the provisions of K.S.A. 2015 Supp. 79-34,170 through 79-34,175, and amendments thereto, including the development of a procedure for the payment of the incentive on a pro rata basis if the unobligated balance in the fund is insufficient to pay all incentives.

History: L. 2007, ch. 180, § 11; July 1.



79-34,175 Annual report to legislature of incentives claimed and fuels sold.

79-34,175. Annual report to legislature of incentives claimed and fuels sold. The secretary of revenue shall annually submit a written report to the house appropriations and energy and utilities committees and to the senate ways and means and agriculture committees, or the successors to those committees, beginning with the 2010 legislative session. The report shall contain information regarding the amount of incentives claimed and paid pursuant to K.S.A. 2015 Supp. 79-34,170 through 79-34,175, and amendments thereto, and information regarding the amount of renewable fuels and biodiesel sold in the state. The secretary also may include in the report any recommendations for changes to law necessary to implement K.S.A. 2015 Supp. 79-34,170 through 79-34,175, and amendments thereto.

History: L. 2007, ch. 180, § 12; July 1.



79-34,176 79-34,176.Expiration date of renewable fuels and biodiesel incentives.

79-34,176. Expiration date of renewable fuels and biodiesel incentives. The provisions of K.S.A. 2015 Supp. 79-34,170 through 79-34,175, and amendments thereto, shall expire on January 1, 2026.

History: L. 2007, ch. 180, § 13; July 1.






Article 36 KANSAS RETAILERS' SALES TAX

79-3601 Title of act; additional to certain other taxes.

79-3601. Title of act; additional to certain other taxes. This act shall be known as the "Kansas retailers' sales tax act" and the tax herein imposed shall be in addition to all other occupation or privilege taxes imposed by the state of Kansas or by any municipal corporation or by any political subdivision thereof.

History: L. 1937, ch. 374, § 1; April 9.



79-3602 Definitions.

79-3602. Definitions. Except as otherwise provided, as used in the Kansas retailers' sales tax act:

(a) "Agent" means a person appointed by a seller to represent the seller before the member states.

(b) "Agreement" means the multistate agreement entitled the streamlined sales and use tax agreement approved by the streamlined sales tax implementing states at Chicago, Illinois on November 12, 2002.

(c) "Alcoholic beverages" means beverages that are suitable for human consumption and contain 0.05% or more of alcohol by volume.

(d) "Certified automated system (CAS)" means software certified under the agreement to calculate the tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state and maintain a record of the transaction.

(e) "Certified service provider (CSP)" means an agent certified under the agreement to perform all the seller's sales and use tax functions, other than the seller's obligation to remit tax on its own purchases.

(f) "Computer" means an electronic device that accepts information in digital or similar form and manipulates it for a result based on a sequence of instructions.

(g) "Computer software" means a set of coded instructions designed to cause a computer or automatic data processing equipment to perform a task.

(h) "Delivered electronically" means delivered to the purchaser by means other than tangible storage media.

(i) "Delivery charges" means charges by the seller of personal property or services for preparation and delivery to a location designated by the purchaser of personal property or services including, but not limited to, transportation, shipping, postage, handling, crating and packing. Delivery charges shall not include charges for delivery of direct mail if the charges are separately stated on an invoice or similar billing document given to the purchaser.

(j) "Direct mail" means printed material delivered or distributed by United States mail or other delivery services to a mass audience or to addressees on a mailing list provided by the purchaser or at the direction of the purchaser when the cost of the items are not billed directly to the recipients. Direct mail includes tangible personal property supplied directly or indirectly by the purchaser to the direct mail seller for inclusion in the package containing the printed material. Direct mail does not include multiple items of printed material delivered to a single address.

(k) "Director" means the state director of taxation.

(l) "Educational institution" means any nonprofit school, college and university that offers education at a level above the 12th grade, and conducts regular classes and courses of study required for accreditation by, or membership in, the North Central Association of Colleges and Schools, the state board of education, or that otherwise qualify as an "educational institution," as defined by K.S.A. 74-50,103, and amendments thereto. Such phrase shall include: (1) A group of educational institutions that operates exclusively for an educational purpose; (2) nonprofit endowment associations and foundations organized and operated exclusively to receive, hold, invest and administer moneys and property as a permanent fund for the support and sole benefit of an educational institution; (3) nonprofit trusts, foundations and other entities organized and operated principally to hold and own receipts from intercollegiate sporting events and to disburse such receipts, as well as grants and gifts, in the interest of collegiate and intercollegiate athletic programs for the support and sole benefit of an educational institution; and (4) nonprofit trusts, foundations and other entities organized and operated for the primary purpose of encouraging, fostering and conducting scholarly investigations and industrial and other types of research for the support and sole benefit of an educational institution.

(m) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

(n) "Food and food ingredients" means substances, whether in liquid, concentrated, solid, frozen, dried or dehydrated form, that are sold for ingestion or chewing by humans and are consumed for their taste or nutritional value. "Food and food ingredients" does not include alcoholic beverages or tobacco.

(o) "Gross receipts" means the total selling price or the amount received as defined in this act, in money, credits, property or other consideration valued in money from sales at retail within this state; and embraced within the provisions of this act. The taxpayer, may take credit in the report of gross receipts for: (1) An amount equal to the selling price of property returned by the purchaser when the full sale price thereof, including the tax collected, is refunded in cash or by credit; and (2) an amount equal to the allowance given for the trade-in of property.

(p) "Ingredient or component part" means tangible personal property which is necessary or essential to, and which is actually used in and becomes an integral and material part of tangible personal property or services produced, manufactured or compounded for sale by the producer, manufacturer or compounder in its regular course of business. The following items of tangible personal property are hereby declared to be ingredients or component parts, but the listing of such property shall not be deemed to be exclusive nor shall such listing be construed to be a restriction upon, or an indication of, the type or types of property to be included within the definition of "ingredient or component part" as herein set forth:

(1) Containers, labels and shipping cases used in the distribution of property produced, manufactured or compounded for sale which are not to be returned to the producer, manufacturer or compounder for reuse.

(2) Containers, labels, shipping cases, paper bags, drinking straws, paper plates, paper cups, twine and wrapping paper used in the distribution and sale of property taxable under the provisions of this act by wholesalers and retailers and which is not to be returned to such wholesaler or retailer for reuse.

(3) Seeds and seedlings for the production of plants and plant products produced for resale.

(4) Paper and ink used in the publication of newspapers.

(5) Fertilizer used in the production of plants and plant products produced for resale.

(6) Feed for animals, fowl and aquatic plants and animals, the primary purpose of which is use in agriculture or aquaculture, as defined in K.S.A. 47-1901, and amendments thereto, the production of food for human consumption, the production of animal, dairy, poultry or aquatic plant and animal products, fiber, fur, or the production of offspring for use for any such purpose or purposes.

(q) "Isolated or occasional sale" means the nonrecurring sale of tangible personal property, or services taxable hereunder by a person not engaged at the time of such sale in the business of selling such property or services. Any religious organization which makes a nonrecurring sale of tangible personal property acquired for the purpose of resale shall be deemed to be not engaged at the time of such sale in the business of selling such property. Such term shall include: (1) Any sale by a bank, savings and loan institution, credit union or any finance company licensed under the provisions of the Kansas uniform consumer credit code of tangible personal property which has been repossessed by any such entity; and (2) any sale of tangible personal property made by an auctioneer or agent on behalf of not more than two principals or households if such sale is nonrecurring and any such principal or household is not engaged at the time of such sale in the business of selling tangible personal property.

(r) "Lease or rental" means any transfer of possession or control of tangible personal property for a fixed or indeterminate term for consideration. A lease or rental may include future options to purchase or extend.

(1) Lease or rental does not include: (A) A transfer of possession or control of property under a security agreement or deferred payment plan that requires the transfer of title upon completion of the required payments;

(B) a transfer or possession or control of property under an agreement that requires the transfer of title upon completion of required payments and payment of an option price does not exceed the greater of $100 or 1% of the total required payments; or

(C) providing tangible personal property along with an operator for a fixed or indeterminate period of time. A condition of this exclusion is that the operator is necessary for the equipment to perform as designed. For the purpose of this subsection, an operator must do more than maintain, inspect or set-up the tangible personal property.

(2) Lease or rental does include agreements covering motor vehicles and trailers where the amount of consideration may be increased or decreased by reference to the amount realized upon sale or disposition of the property as defined in 26 U.S.C. § 7701(h)(1).

(3) This definition shall be used for sales and use tax purposes regardless if a transaction is characterized as a lease or rental under generally accepted accounting principles, the internal revenue code, the uniform commercial code, K.S.A. 84-1-101 et seq., and amendments thereto, or other provisions of federal, state or local law.

(4) This definition will be applied only prospectively from the effective date of this act and will have no retroactive impact on existing leases or rentals.

(s) "Load and leave" means delivery to the purchaser by use of a tangible storage media where the tangible storage media is not physically transferred to the purchaser.

(t) "Member state" means a state that has entered in the agreement, pursuant to provisions of article VIII of the agreement.

(u) "Model 1 seller" means a seller that has selected a CSP as its agent to perform all the seller's sales and use tax functions, other than the seller's obligation to remit tax on its own purchases.

(v) "Model 2 seller" means a seller that has selected a CAS to perform part of its sales and use tax functions, but retains responsibility for remitting the tax.

(w) "Model 3 seller" means a seller that has sales in at least five member states, has total annual sales revenue of at least $500,000,000, has a proprietary system that calculates the amount of tax due each jurisdiction and has entered into a performance agreement with the member states that establishes a tax performance standard for the seller. As used in this subsection a seller includes an affiliated group of sellers using the same proprietary system.

(x) "Municipal corporation" means any city incorporated under the laws of Kansas.

(y) "Nonprofit blood bank" means any nonprofit place, organization, institution or establishment that is operated wholly or in part for the purpose of obtaining, storing, processing, preparing for transfusing, furnishing, donating or distributing human blood or parts or fractions of single blood units or products derived from single blood units, whether or not any remuneration is paid therefor, or whether such procedures are done for direct therapeutic use or for storage for future use of such products.

(z) "Persons" means any individual, firm, copartnership, joint adventure, association, corporation, estate or trust, receiver or trustee, or any group or combination acting as a unit, and the plural as well as the singular number; and shall specifically mean any city or other political subdivision of the state of Kansas engaging in a business or providing a service specifically taxable under the provisions of this act.

(aa) "Political subdivision" means any municipality, agency or subdivision of the state which is, or shall hereafter be, authorized to levy taxes upon tangible property within the state or which certifies a levy to a municipality, agency or subdivision of the state which is, or shall hereafter be, authorized to levy taxes upon tangible property within the state. Such term also shall include any public building commission, housing, airport, port, metropolitan transit or similar authority established pursuant to law and the horsethief reservoir benefit district established pursuant to K.S.A. 82a-2201, and amendments thereto.

(bb) "Prescription" means an order, formula or recipe issued in any form of oral, written, electronic or other means of transmission by a duly licensed practitioner authorized by the laws of this state.

(cc) "Prewritten computer software" means computer software, including prewritten upgrades, which is not designed and developed by the author or other creator to the specifications of a specific purchaser. The combining of two or more prewritten computer software programs or prewritten portions thereof does not cause the combination to be other than prewritten computer software. Prewritten computer software includes software designed and developed by the author or other creator to the specifications of a specific purchaser when it is sold to a person other than the purchaser. Where a person modifies or enhances computer software of which the person is not the author or creator, the person shall be deemed to be the author or creator only of such person's modifications or enhancements. Prewritten computer software or a prewritten portion thereof that is modified or enhanced to any degree, where such modification or enhancement is designed and developed to the specifications of a specific purchaser, remains prewritten computer software, except that where there is a reasonable, separately stated charge or an invoice or other statement of the price given to the purchaser for such modification or enhancement, such modification or enhancement shall not constitute prewritten computer software.

(dd) "Property which is consumed" means tangible personal property which is essential or necessary to and which is used in the actual process of and consumed, depleted or dissipated within one year in: (1) The production, manufacture, processing, mining, drilling, refining or compounding of tangible personal property; (2) the providing of services; (3) the irrigation of crops, for sale in the regular course of business; or (4) the storage or processing of grain by a public grain warehouse or other grain storage facility, and which is not reusable for such purpose. The following is a listing of tangible personal property, included by way of illustration but not of limitation, which qualifies as property which is consumed:

(A) Insecticides, herbicides, germicides, pesticides, fungicides, fumigants, antibiotics, biologicals, pharmaceuticals, vitamins and chemicals for use in commercial or agricultural production, processing or storage of fruit, vegetables, feeds, seeds, grains, animals or animal products whether fed, injected, applied, combined with or otherwise used;

(B) electricity, gas and water; and

(C) petroleum products, lubricants, chemicals, solvents, reagents and catalysts.

(ee) "Purchase price" applies to the measure subject to use tax and has the same meaning as sales price.

(ff) "Purchaser" means a person to whom a sale of personal property is made or to whom a service is furnished.

(gg) "Quasi-municipal corporation" means any county, township, school district, drainage district or any other governmental subdivision in the state of Kansas having authority to receive or hold moneys or funds.

(hh) "Registered under this agreement" means registration by a seller with the member states under the central registration system provided in article IV of the agreement.

(ii) "Retailer" means a seller regularly engaged in the business of selling, leasing or renting tangible personal property at retail or furnishing electrical energy, gas, water, services or entertainment, and selling only to the user or consumer and not for resale.

(jj) "Retail sale" or "sale at retail" means any sale, lease or rental for any purpose other than for resale, sublease or subrent.

(kk) "Sale" or "sales" means the exchange of tangible personal property, as well as the sale thereof for money, and every transaction, conditional or otherwise, for a consideration, constituting a sale, including the sale or furnishing of electrical energy, gas, water, services or entertainment taxable under the terms of this act and including, except as provided in the following provision, the sale of the use of tangible personal property by way of a lease, license to use or the rental thereof regardless of the method by which the title, possession or right to use the tangible personal property is transferred. The term "sale" or "sales" shall not mean the sale of the use of any tangible personal property used as a dwelling by way of a lease or rental thereof for a term of more than 28 consecutive days.

(ll) (1) "Sales or selling price" applies to the measure subject to sales tax and means the total amount of consideration, including cash, credit, property and services, for which personal property or services are sold, leased or rented, valued in money, whether received in money or otherwise, without any deduction for the following:

(A) The seller's cost of the property sold;

(B) the cost of materials used, labor or service cost, interest, losses, all costs of transportation to the seller, all taxes imposed on the seller and any other expense of the seller;

(C) charges by the seller for any services necessary to complete the sale, other than delivery and installation charges;

(D) delivery charges; and

(E) installation charges.

(2) "Sales or selling price" includes consideration received by the seller from third parties if:

(A) The seller actually receives consideration from a party other than the purchaser and the consideration is directly related to a price reduction or discount on the sale;

(B) the seller has an obligation to pass the price reduction or discount through to the purchaser;

(C) the amount of the consideration attributable to the sale is fixed and determinable by the seller at the time of the sale of the item to the purchaser; and

(D) one of the following criteria is met:

(i) The purchaser presents a coupon, certificate or other documentation to the seller to claim a price reduction or discount where the coupon, certificate or documentation is authorized, distributed or granted by a third party with the understanding that the third party will reimburse any seller to whom the coupon, certificate or documentation is presented;

(ii) the purchaser identifies to the seller that the purchaser is a member of a group or organization entitled to a price reduction or discount. A preferred customer card that is available to any patron does not constitute membership in such a group; or

(iii) the price reduction or discount is identified as a third party price reduction or discount on the invoice received by the purchaser or on a coupon, certificate or other documentation presented by the purchaser.

(3) "Sales or selling price" shall not include:

(A) Discounts, including cash, term or coupons that are not reimbursed by a third party that are allowed by a seller and taken by a purchaser on a sale;

(B) interest, financing and carrying charges from credit extended on the sale of personal property or services, if the amount is separately stated on the invoice, bill of sale or similar document given to the purchaser;

(C) any taxes legally imposed directly on the consumer that are separately stated on the invoice, bill of sale or similar document given to the purchaser;

(D) the amount equal to the allowance given for the trade-in of property, if separately stated on the invoice, billing or similar document given to the purchaser; and

(E) commencing on July 1, 2006, and ending on June 30, 2009, cash rebates granted by a manufacturer to a purchaser or lessee of a new motor vehicle if paid directly to the retailer as a result of the original sale.

(mm) "Seller" means a person making sales, leases or rentals of personal property or services.

(nn) "Service" means those services described in and taxed under the provisions of K.S.A. 79-3603, and amendments thereto.

(oo) "Sourcing rules" means the rules set forth in K.S.A. 2015 Supp. 79-3670 through 79-3673, K.S.A. 12-191 and 12-191a, and amendments thereto, which shall apply to identify and determine the state and local taxing jurisdiction sales or use taxes to pay, or collect and remit on a particular retail sale.

(pp) "Tangible personal property" means personal property that can be seen, weighed, measured, felt or touched, or that is in any other manner perceptible to the senses. Tangible personal property includes electricity, water, gas, steam and prewritten computer software.

(qq) "Taxpayer" means any person obligated to account to the director for taxes collected under the terms of this act.

(rr) "Tobacco" means cigarettes, cigars, chewing or pipe tobacco or any other item that contains tobacco.

(ss) "Entity-based exemption" means an exemption based on who purchases the product or who sells the product. An exemption that is available to all individuals shall not be considered an entity-based exemption.

(tt) "Over-the-counter" drug means a drug that contains a label that identifies the product as a drug as required by 21 C.F.R. § 201.66. The over-the-counter drug label includes: (1) A drug facts panel; or (2) a statement of the active ingredients with a list of those ingredients contained in the compound, substance or preparation. Over-the-counter drugs do not include grooming and hygiene products such as soaps, cleaning solutions, shampoo, toothpaste, antiperspirants and sun tan lotions and screens.

(uu) "Ancillary services" means services that are associated with or incidental to the provision of telecommunications services, including, but not limited to, detailed telecommunications billing, directory assistance, vertical service and voice mail services.

(vv) "Conference bridging service" means an ancillary service that links two or more participants of an audio or video conference call and may include the provision of a telephone number. Conference bridging service does not include the telecommunications services used to reach the conference bridge.

(ww) "Detailed telecommunications billing service" means an ancillary service of separately stating information pertaining to individual calls on a customer's billing statement.

(xx) "Directory assistance" means an ancillary service of providing telephone number information or address information, or both.

(yy) "Vertical service" means an ancillary service that is offered in connection with one or more telecommunications services, which offers advanced calling features that allow customers to identify callers and to manage multiple calls and call connections, including conference bridging services.

(zz) "Voice mail service" means an ancillary service that enables the customer to store, send or receive recorded messages. Voice mail service does not include any vertical services that the customer may be required to have in order to utilize the voice mail service.

(aaa) "Telecommunications service" means the electronic transmission, conveyance or routing of voice, data, audio, video or any other information or signals to a point, or between or among points. The term telecommunications service includes such transmission, conveyance or routing in which computer processing applications are used to act on the form, code or protocol of the content for purposes of transmissions, conveyance or routing without regard to whether such service is referred to as voice over internet protocol services or is classified by the federal communications commission as enhanced or value added. Telecommunications service does not include:

(1) Data processing and information services that allow data to be generated, acquired, stored, processed or retrieved and delivered by an electronic transmission to a purchaser where such purchaser's primary purpose for the underlying transaction is the processed data or information;

(2) installation or maintenance of wiring or equipment on a customer's premises;

(3) tangible personal property;

(4) advertising, including, but not limited to, directory advertising;

(5) billing and collection services provided to third parties;

(6) internet access service;

(7) radio and television audio and video programming services, regardless of the medium, including the furnishing of transmission, conveyance and routing of such services by the programming service provider. Radio and television audio and video programming services shall include, but not be limited to, cable service as defined in 47 U.S.C. § 522(6) and audio and video programming services delivered by commercial mobile radio service providers, as defined in 47 C.F.R. § 20.3;

(8) ancillary services; or

(9) digital products delivered electronically, including, but not limited to, software, music, video, reading materials or ring tones.

(bbb) "800 service" means a telecommunications service that allows a caller to dial a toll-free number without incurring a charge for the call. The service is typically marketed under the name 800, 855, 866, 877 and 888 toll-free calling, and any subsequent numbers designated by the federal communications commission.

(ccc) "900 service" means an inbound toll telecommunications service purchased by a subscriber that allows the subscriber's customers to call in to the subscriber's prerecorded announcement or live service. 900 service does not include the charge for collection services provided by the seller of the telecommunications services to the subscriber, or service or product sold by the subscriber to the subscriber's customer. The service is typically marketed under the name 900 service, and any subsequent numbers designated by the federal communications commission.

(ddd) "Value-added non-voice data service" means a service that otherwise meets the definition of telecommunications services in which computer processing applications are used to act on the form, content, code or protocol of the information or data primarily for a purpose other than transmission, conveyance or routing.

(eee) "International" means a telecommunications service that originates or terminates in the United States and terminates or originates outside the United States, respectively. United States includes the District of Columbia or a U.S. territory or possession.

(fff) "Interstate" means a telecommunications service that originates in one United States state, or a United States territory or possession, and terminates in a different United States state or a United States territory or possession.

(ggg) "Intrastate" means a telecommunications service that originates in one United States state or a United States territory or possession, and terminates in the same United States state or a United States territory or possession.

History: L. 1937, ch. 374, § 2; L. 1941, ch. 382, § 1; L. 1947, ch. 463, § 1; L. 1953, ch. 447, § 1; L. 1957, ch. 509, § 1; L. 1960, ch. 58, § 1; L. 1963, ch. 493, § 1; L. 1967, ch. 499, § 1; L. 1968, ch. 383, § 1; L. 1970, ch. 389, § 1; L. 1971, ch. 321, § 1; L. 1977, ch. 337, § 1; L. 1978, ch. 415, § 1; L. 1980, ch. 322, § 1; L. 1981, ch. 389, § 1; L. 1982, ch. 418, § 1; L. 1985, ch. 330, § 1; L. 1988, ch. 386, § 1; L. 1989, ch. 301, § 1; L. 1992, ch. 280, § 58; L. 1994, ch. 2, § 1; L. 1995, ch. 118, § 1; L. 1995, ch. 242, § 2; L. 1998, ch. 130, § 29; L. 1998, ch. 181, § 1; L. 1999, ch. 154, § 1; L. 2000, ch. 140, § 8; L. 2003, ch. 147, § 5; L. 2006, ch. 202, § 1; L. 2007, ch. 155, § 3; L. 2009, ch. 41, § 1; L. 2015, ch. 99, § 6; L. 2015, ch. 102, § 5;  July 1.



79-3603 Retailers' sales tax imposed; rate.

79-3603. Retailers' sales tax imposed; rate. For the privilege of engaging in the business of selling tangible personal property at retail in this state or rendering or furnishing any of the services taxable under this act, there is hereby levied and there shall be collected and paid a tax at the rate of 6.15%, and commencing July 1, 2015, at the rate of 6.5%. Within a redevelopment district established pursuant to K.S.A. 74-8921, and amendments thereto, there is hereby levied and there shall be collected and paid an additional tax at the rate of 2% until the earlier of the date the bonds issued to finance or refinance the redevelopment project have been paid in full or the final scheduled maturity of the first series of bonds issued to finance any part of the project upon:

(a) The gross receipts received from the sale of tangible personal property at retail within this state;

(b) the gross receipts from intrastate, interstate or international telecommunications services and any ancillary services sourced to this state in accordance with K.S.A. 2015 Supp. 79-3673, and amendments thereto, except that telecommunications service does not include: (1) Any interstate or international 800 or 900 service; (2) any interstate or international private communications service as defined in K.S.A. 2015 Supp. 79-3673, and amendments thereto; (3) any value-added nonvoice data service; (4) any telecommunication service to a provider of telecommunication services which will be used to render telecommunications services, including carrier access services; or (5) any service or transaction defined in this section among entities classified as members of an affiliated group as provided by section 1504 of the federal internal revenue code of 1986, as in effect on January 1, 2001;

(c) the gross receipts from the sale or furnishing of gas, water, electricity and heat, which sale is not otherwise exempt from taxation under the provisions of this act, and whether furnished by municipally or privately owned utilities, except that, on and after January 1, 2006, for sales of gas, electricity and heat delivered through mains, lines or pipes to residential premises for noncommercial use by the occupant of such premises, and for agricultural use and also, for such use, all sales of propane gas, the state rate shall be 0%; and for all sales of propane gas, LP gas, coal, wood and other fuel sources for the production of heat or lighting for noncommercial use of an occupant of residential premises, the state rate shall be 0%, but such tax shall not be levied and collected upon the gross receipts from: (1) The sale of a rural water district benefit unit; (2) a water system impact fee, system enhancement fee or similar fee collected by a water supplier as a condition for establishing service; or (3) connection or reconnection fees collected by a water supplier;

(d) the gross receipts from the sale of meals or drinks furnished at any private club, drinking establishment, catered event, restaurant, eating house, dining car, hotel, drugstore or other place where meals or drinks are regularly sold to the public;

(e) the gross receipts from the sale of admissions to  any place providing amusement, entertainment or recreation services including admissions to state, county, district and local fairs, but such tax shall not be levied and collected upon the gross receipts received from sales of admissions to any cultural and historical event which occurs triennially;

(f) the gross receiptsfrom the operation of any coin-operated device dispensing or providing tangible personal property, amusement or other services except laundry services, whether automatic or manually operated;

(g) the gross receipts from the service of renting of rooms by hotels, as defined by K.S.A. 36-501, and amendments thereto, or by accommodation brokers, as defined by K.S.A. 12-1692, and amendments thereto, but such tax shall not be levied and collected upon the gross receipts received from sales of such service to the federal government and any agency, officer or employee thereof in association with the performance of official government duties;

(h) the gross receipts from the service of renting or leasing of tangible personal property except such tax shall not apply to the renting or leasing of machinery, equipment or other personal property owned by a city and purchased from the proceeds of industrial revenue bonds issued prior to July 1, 1973, in accordance with the provisions of K.S.A. 12-1740 through 12-1749, and amendments thereto, and any city or lessee renting or leasing such machinery, equipment or other personal property purchased with the proceeds of such bonds who shall have paid a tax under the provisions of this section upon sales made prior to July 1, 1973, shall be entitled to a refund from the sales tax refund fund of all taxes paid thereon;

(i) the gross receipts from the rendering of dry cleaning, pressing, dyeing and laundry services except laundry services rendered through a coin-operated device whether automatic or manually operated;

(j) the gross receipts from the rendering of the services of washing and washing and waxing of vehicles;

(k) the gross receipts from cable, community antennae and other subscriber radio and television services;

(l) (1) except as otherwise provided by paragraph (2), the gross receipts received from the sales of tangible personal property to all contractors, subcontractors or repairmen for use by them in erecting structures, or building on, or otherwise improving, altering, or repairing real or personal property.

(2) Any such contractor, subcontractor or repairman who maintains an inventory of such property both for sale at retail and for use by them for the purposes described by paragraph (1) shall be deemed a retailer with respect to purchases for and sales from such inventory, except that the gross receipts received from any such sale, other than a sale at retail, shall be equal to the total purchase price paid for such property and the tax imposed thereon shall be paid by the deemed retailer;

(m) the gross receipts received from fees and charges by public and private clubs, drinking establishments, organizations and businesses for participation in sports, games and other recreational activities, but such tax shall not be levied and collected upon the gross receipts received from: (1) Fees and charges by any political subdivision, by any organization exempt from property taxation pursuant to K.S.A. 79-201 Ninth, and amendments thereto, or by any youth recreation organization exclusively providing services to persons 18 years of age or younger which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986, for participation in sports, games and other recreational activities; and (2) entry fees and charges for participation in a special event or tournament sanctioned by a national sporting association to which spectators are charged an admission which is taxable pursuant to subsection (e);

(n) the gross receipts received from dues charged by  public and private clubs, drinking establishments, organizations and businesses, payment of which entitles a member to the use of facilities for recreation or entertainment, but such tax shall not be levied and collected upon the gross receipts received from: (1) Dues charged by any organization exempt from property taxation pursuant to K.S.A. 79-201 Eighth and Ninth, and amendments thereto; and (2) sales of memberships in a nonprofit organization which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986, and whose purpose is to support the operation of a nonprofit zoo;

(o) the gross receipts received from the isolated or occasional sale of motor vehicles or trailers but not including: (1) The transfer of motor vehicles or trailers by a person to a corporation or limited liability company solely in exchange for stock securities or membership interest in such corporation or limited liability company; (2) the transfer of motor vehicles or trailers by one corporation or limited liability company to another when all of the assets of such corporation or limited liability company are transferred to such other corporation or limited liability company; or (3) the sale of motor vehicles or trailers which are subject to taxation pursuant to the provisions of K.S.A. 79-5101 et seq., and amendments thereto, by an immediate family member to another immediate family member. For the purposes of paragraph (3), immediate family member means lineal ascendants or descendants, and their spouses. Any amount of sales tax paid pursuant to the Kansas retailers sales tax act on the isolated or occasional sale of motor vehicles or trailers on and after July 1, 2004, which the base for computing the tax was the value pursuant to K.S.A. 79-5105(a), (b)(1) and (b)(2), and amendments thereto, when such amount was higher than the amount of sales tax which would have been paid under the law as it existed on June 30, 2004, shall be refunded to the taxpayer pursuant to the procedure prescribed by this section. Such refund shall be in an amount equal to the difference between the amount of sales tax paid by the taxpayer and the amount of sales tax which would have been paid by the taxpayer under the law as it existed on June 30, 2004. Each claim for a sales tax refund shall be verified and submitted not later than six months from the effective date of this act to the director of taxation upon forms furnished by the director and shall be accompanied by any additional documentation required by the director. The director shall review each claim and shall refund that amount of tax paid as provided by this act. All such refunds shall be paid from the sales tax refund fund, upon warrants of the director of accounts and reports pursuant to vouchers approved by the director of taxation or the director's designee. No refund for an amount less than $10 shall be paid pursuant to this act. In determining the base for computing the tax on such isolated or occasional sale, the fair market value of any motor vehicle or trailer traded in by the purchaser to the seller may be deducted from the selling price;

(p) the gross receipts received for the service of installing or applying tangible personal property which when installed or applied is not being held for sale in the regular course of business, and whether or not such tangible personal property when installed or applied remains tangible personal property or becomes a part of real estate, except that no tax shall be imposed  upon the service of installing or applying tangible personal property in connection with the original construction of a building or facility, the original construction, reconstruction, restoration, remodeling, renovation, repair or replacement of a residence or the construction, reconstruction, restoration, replacement or repair of a bridge or highway.

For the purposes of this subsection:

(1) "Original construction" shall mean the first or initial construction of a new building or facility. The term "original construction" shall include the addition of an entire room or floor to any existing building or facility, the completion of any unfinished portion of any existing building or facility and the restoration, reconstruction or replacement of a building, facility or utility structure damaged or destroyed by fire, flood, tornado, lightning, explosion, windstorm, ice loading and attendant winds, terrorism or earthquake, but such term, except with regard to a residence, shall not include replacement, remodeling, restoration, renovation or reconstruction under any other circumstances;

(2) "building" shall mean only those enclosures within which individuals customarily are employed, or which are customarily used to house machinery, equipment or other property, and including the land improvements immediately surrounding such building;

(3) "facility" shall mean a mill, plant, refinery, oil or gas well, water well, feedlot or any conveyance, transmission or distribution line of any cooperative, nonprofit, membership corporation organized under or subject to the provisions of K.S.A. 17-4601 et seq., and amendments thereto, or municipal or quasi-municipal corporation, including the land improvements immediately surrounding such facility;

(4) "residence" shall mean only those enclosures within which individuals customarily live;

(5) "utility structure" shall mean transmission and distribution lines owned by an independent transmission company or cooperative, the Kansas electric transmission authority or natural gas or electric public utility; and

(6) "windstorm" shall mean straight line winds of at least 80 miles per hour as determined by a recognized meteorological reporting agency or organization;

(q) the gross receipts received for the service of repairing, servicing, altering or maintaining tangible personal property which when such services are rendered is not being held for sale in the regular course of business, and whether or not any tangible personal property is transferred in connection therewith. The tax imposed by this subsection shall be applicable to the services of repairing, servicing, altering or maintaining an item of tangible personal property which has been and is fastened to, connected with or built into real property;

(r) the gross receipts from fees or charges made under service or maintenance agreement contracts for services, charges for the providing of which are taxable under the provisions of subsection (p) or (q);

(s) on and after January 1, 2005, the gross receipts received from the sale of prewritten computer software and the sale of the services of modifying, altering, updating or maintaining prewritten computer software, whether the prewritten computer software is installed or delivered electronically by tangible storage media physically transferred to the purchaser or by load and leave;

(t) the gross receipts received for telephone answering services;

(u) the gross receipts received from the sale of prepaid calling service and prepaid wireless calling service as defined in K.S.A. 2015 Supp. 79-3673, and amendments thereto;

(v) all sales of bingo cards, bingo faces and instant bingo tickets by licensees under K.S.A. 2015 Supp. 75-5171 et seq., and amendments thereto, shall be exempt from taxes imposed pursuant to this section; and

(w) all sales of charitable raffle tickets in accordance with K.S.A. 2015 Supp. 75-5171 et seq., and amendments thereto, shall be exempt from taxes imposed pursuant to this section.

History: L. 1937, ch. 374, § 3; L. 1947, ch. 463, § 2; L. 1951, ch. 497, § 1; L. 1957, ch. 509, § 2; L. 1958, ch. 31, § 1 (Special Session); L. 1964, ch. 38, § 1 (Budget Session); L. 1965, ch. 533, § 1; L. 1970, ch. 389, § 2; L. 1971, ch. 321, § 2; L. 1973, ch. 403, § 1; L. 1977, ch. 337, § 2; L. 1978, ch. 416, § 2; L. 1979, ch. 326, § 1; L. 1981, ch. 390, § 1; L. 1986, ch. 386, § 1; L. 1987, ch. 182, § 108; L. 1988, ch. 386, § 2; L. 1989, ch. 209, § 59; L. 1992, ch. 280, § 59; L. 1994, ch. 2, § 2; L. 1994, ch. 198, § 1; L. 1995, ch. 118, § 2; L. 1995, ch. 118, § 3; L. 1995, ch. 242, § 3; L. 1997, ch. 185, § 6; L. 1998, ch. 130, § 30; L. 1998, ch. 181, § 2; L. 1999, ch. 158, § 11; L. 2000, ch. 140, § 9; L. 2001, ch. 96, § 1; L. 2001, ch. 199, § 2; L. 2002, ch. 185, § 6; L. 2003, ch. 147, § 6; L. 2004, ch. 90, § 2; L. 2004, ch. 171, § 7; L. 2005, ch. 2, § 2; L. 2007, ch. 155, § 4; L. 2007, ch. 195, § 58; L. 2010, ch. 160, § 1; L. 2013, ch. 135, § 3; L. 2015, ch. 62, § 20; L. 2015, ch. 99, § 7; L. 2015, ch. 102, § 6; July 1.

Revisor's Note:

Section was amended twice in the 1998 session, see also 79-3603a.

Section was amended twice in the 2000 session, see also 79-3603b.

Section was amended twice in the 2003 session, see also 79-3603c.

Section was also amended by L. 2007, ch. 124, § 1, but that version was repealed by L. 2007, ch. 195, § 59.



79-3604 Tax paid by consumer and collected by retailer; exceptions; fee.

79-3604. Tax paid by consumer and collected by retailer; exceptions; fee. The tax levied under the Kansas retailers' sales tax act shall be paid by the consumer or user to the retailer and it shall be the duty of each and every retailer in this state to collect from the consumer or user, the full amount of the tax imposed or an amount equal as nearly as possible or practicable to the average equivalent thereof.  Such tax shall be a debt from the consumer or user to the retailer, when so added to the original purchase price, and shall be recoverable at law in the same manner as other debts, except that the tax levied on isolated or occasional sales of motor vehicles or trailers within the state and upon the sales of taxable tangible personal property or services when the director shall determine the same to be necessary as hereinafter provided shall be paid and collected as herein provided for.

The tax on such isolated or occasional sales shall be paid to the director of taxation by the purchaser of the motor vehicle or trailer or to the county treasurer upon application for certificate of registration or ownership. The purchaser shall sign and present to the county treasurer or director of taxation a statement specifying the true and correct selling price of the motor vehicle or trailer and containing a warning to the purchaser of the consequences of making false statements or information or presenting falsified documents related thereto. Such statement shall be in a form promulgated by the director of taxation. If payment is made to the director of taxation, the director shall issue a receipt therefor. If the sales tax is not paid to the director of taxation, the county treasurer, upon application for certificate of registration or ownership, shall collect such sales tax payment from the applicant. The county treasurer shall charge the applicant a collection service fee of $.50, and shall give the applicant a receipt showing the tax and fee paid in full. The county treasurer shall transmit monthly all such sales tax moneys collected to the director of taxation and shall place the fees collected in the special fund provided in K.S.A. 8-145, and amendments thereto, to be used for the purpose of paying necessary extra help and expenses.

Whenever the director of taxation determines that in the retail sale of any tangible personal property or services because of the nature of the operation of the business including the turnover of independent contractors, the lack of a place of business in which to display a registration certificate or keep records, the lack of adequate records or because such retailers are minors or transients there is a likelihood that the state will lose tax funds due to the difficulty of policing such business operations, it shall be the duty of the vendor to such person to collect the full amount of the tax imposed by this act and to make a return and payment of the tax to the director of taxation in like manner as that provided for the making of returns and the payment of taxes by retailers under the provisions of this act. The director shall notify the vendor or vendors to such retailer of the duty to collect and make a return and payment of the tax.

In the event the full amount of the tax provided by this act is not paid to the retailer by the consumer or user, the director of taxation may proceed directly against the consumer or user to collect the full amount of the tax due on the retail sale.

History: L. 1937, ch. 374, § 4; L. 1957, ch. 509, § 3; L. 1960, ch. 58, § 2; L. 1961, ch. 50, § 2; L. 1970, ch. 389, § 3; L. 1988, ch. 388, § 1; L. 1994, ch. 2, § 3; L. 2005, ch. 2, § 3; Mar. 3.



79-3605 Assumption of tax by retailer unlawful.

79-3605. Assumption of tax by retailer unlawful. It shall be unlawful for any retailer to advertise or hold out, or state to the public, or to any consumer, directly or indirectly, that the tax, or any part thereof, imposed by this act will be assumed or absorbed by the retailer, or that it will not be considered as an element in the price to the consumer, or if added, that it, or any part thereof, will be refunded.

History: L. 1937, ch. 374, § 5; April 9.



79-3606 Exempt sales.

79-3606. Exempt sales. The following shall be exempt from the tax imposed by this act:

(a) All sales of motor-vehicle fuel or other articles upon which a sales or excise tax has been paid, not subject to refund, under the laws of this state except cigarettes and electronic cigarettes as defined by K.S.A. 79-3301, and amendments thereto, including consumable material for such electronic cigarettes, cereal malt beverages and malt products as defined by K.S.A. 79-3817, and amendments thereto, including wort, liquid malt, malt syrup and malt extract, which is not subject to taxation under the provisions of K.S.A. 79-41a02, and amendments thereto, motor vehicles taxed pursuant to K.S.A. 79-5117, and amendments thereto, tires taxed pursuant to K.S.A. 65-3424d, and amendments thereto, drycleaning and laundry services taxed pursuant to K.S.A. 65-34,150, and amendments thereto, and gross receipts from regulated sports contests taxed pursuant to the Kansas professional regulated sports act, and amendments thereto;

(b) all sales of tangible personal property or service, including the renting and leasing of tangible personal property, purchased directly by the state of Kansas, a political subdivision thereof, other than a school or educational institution, or purchased by a public or private nonprofit hospital or public hospital authority or nonprofit blood, tissue or organ bank and used exclusively for state, political subdivision, hospital or public hospital authority or nonprofit blood, tissue or organ bank purposes, except when: (1) Such state, hospital or public hospital authority is engaged or proposes to engage in any business specifically taxable under the provisions of this act and such items of tangible personal property or service are used or proposed to be used in such business; or (2) such political subdivision is engaged or proposes to engage in the business of furnishing gas, electricity or heat to others and such items of personal property or service are used or proposed to be used in such business;

(c) all sales of tangible personal property or services, including the renting and leasing of tangible personal property, purchased directly by a public or private elementary or secondary school or public or private nonprofit educational institution and used primarily by such school or institution for nonsectarian programs and activities provided or sponsored by such school or institution or in the erection, repair or enlargement of buildings to be used for such purposes. The exemption herein provided shall not apply to erection, construction, repair, enlargement or equipment of buildings used primarily for human habitation;

(d) all sales of tangible personal property or services purchased by a contractor for the purpose of constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling facilities for any public or private nonprofit hospital or public hospital authority, public or private elementary or secondary school, a public or private nonprofit educational institution, state correctional institution including a privately constructed correctional institution contracted for state use and ownership, which would be exempt from taxation under the provisions of this act if purchased directly by such hospital or public hospital authority, school, educational institution or a state correctional institution; and all sales of tangible personal property or services purchased by a contractor for the purpose of constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling facilities for any political subdivision of the state or district described in subsection (s), the total cost of which is paid from funds of such political subdivision or district and which would be exempt from taxation under the provisions of this act if purchased directly by such political subdivision or district. Nothing in this subsection or in the provisions of K.S.A. 12-3418, and amendments thereto, shall be deemed to exempt the purchase of any construction machinery, equipment or tools used in the constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling facilities for any political subdivision of the state or any such district. As used in this subsection, K.S.A. 12-3418 and 79-3640, and amendments thereto, "funds of a political subdivision" shall mean general tax revenues, the proceeds of any bonds and gifts or grants-in-aid. Gifts shall not mean funds used for the purpose of constructing, equipping, reconstructing, repairing, enlarging, furnishing or remodeling facilities which are to be leased to the donor. When any political subdivision of the state, district described in subsection (s), public or private nonprofit hospital or public hospital authority, public or private elementary or secondary school, public or private nonprofit educational institution, state correctional institution including a privately constructed correctional institution contracted for state use and ownership shall contract for the purpose of constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling facilities, it shall obtain from the state and furnish to the contractor an exemption certificate for the project involved, and the contractor may purchase materials for incorporation in such project. The contractor shall furnish the number of such certificate to all suppliers from whom such purchases are made, and such suppliers shall execute invoices covering the same bearing the number of such certificate. Upon completion of the project the contractor shall furnish to the political subdivision, district described in subsection (s), hospital or public hospital authority, school, educational institution or department of corrections concerned a sworn statement, on a form to be provided by the director of taxation, that all purchases so made were entitled to exemption under this subsection. As an alternative to the foregoing procedure, any such contracting entity may apply to the secretary of revenue for agent status for the sole purpose of issuing and furnishing project exemption certificates to contractors pursuant to rules and regulations adopted by the secretary establishing conditions and standards for the granting and maintaining of such status. All invoices shall be held by the contractor for a period of five years and shall be subject to audit by the director of taxation. If any materials purchased under such a certificate are found not to have been incorporated in the building or other project or not to have been returned for credit or the sales or compensating tax otherwise imposed upon such materials which will not be so incorporated in the building or other project reported and paid by such contractor to the director of taxation not later than the 20th day of the month following the close of the month in which it shall be determined that such materials will not be used for the purpose for which such certificate was issued, the political subdivision, district described in subsection (s), hospital or public hospital authority, school, educational institution or the contractor contracting with the department of corrections for a correctional institution concerned shall be liable for tax on all materials purchased for the project, and upon payment thereof it may recover the same from the contractor together with reasonable attorney fees. Any contractor or any agent, employee or subcontractor thereof, who shall use or otherwise dispose of any materials purchased under such a certificate for any purpose other than that for which such a certificate is issued without the payment of the sales or compensating tax otherwise imposed upon such materials, shall be guilty of a misdemeanor and, upon conviction therefor, shall be subject to the penalties provided for in K.S.A. 79-3615(h), and amendments thereto;

(e) all sales of tangible personal property or services purchased by a contractor for the erection, repair or enlargement of buildings or other projects for the government of the United States, its agencies or instrumentalities, which would be exempt from taxation if purchased directly by the government of the United States, its agencies or instrumentalities. When the government of the United States, its agencies or instrumentalities shall contract for the erection, repair, or enlargement of any building or other project, it shall obtain from the state and furnish to the contractor an exemption certificate for the project involved, and the contractor may purchase materials for incorporation in such project. The contractor shall furnish the number of such certificates to all suppliers from whom such purchases are made, and such suppliers shall execute invoices covering the same bearing the number of such certificate. Upon completion of the project the contractor shall furnish to the government of the United States, its agencies or instrumentalities concerned a sworn statement, on a form to be provided by the director of taxation, that all purchases so made were entitled to exemption under this subsection. As an alternative to the foregoing procedure, any such contracting entity may apply to the secretary of revenue for agent status for the sole purpose of issuing and furnishing project exemption certificates to contractors pursuant to rules and regulations adopted by the secretary establishing conditions and standards for the granting and maintaining of such status. All invoices shall be held by the contractor for a period of five years and shall be subject to audit by the director of taxation. Any contractor or any agent, employee or subcontractor thereof, who shall use or otherwise dispose of any materials purchased under such a certificate for any purpose other than that for which such a certificate is issued without the payment of the sales or compensating tax otherwise imposed upon such materials, shall be guilty of a misdemeanor and, upon conviction therefor, shall be subject to the penalties provided for in K.S.A. 79-3615(h), and amendments thereto;

(f) tangible personal property purchased by a railroad or public utility for consumption or movement directly and immediately in interstate commerce;

(g) sales of aircraft including remanufactured and modified aircraft sold to persons using directly or through an authorized agent such aircraft as certified or licensed carriers of persons or property in interstate or foreign commerce under authority of the laws of the United States or any foreign government or sold to any foreign government or agency or instrumentality of such foreign government and all sales of aircraft for use outside of the United States and sales of aircraft repair, modification and replacement parts and sales of services employed in the remanufacture, modification and repair of aircraft;

(h) all rentals of nonsectarian textbooks by public or private elementary or secondary schools;

(i) the lease or rental of all films, records, tapes, or any type of sound or picture transcriptions used by motion picture exhibitors;

(j) meals served without charge or food used in the preparation of such meals to employees of any restaurant, eating house, dining car, hotel, drugstore or other place where meals or drinks are regularly sold to the public if such employees' duties are related to the furnishing or sale of such meals or drinks;

(k) any motor vehicle, semitrailer or pole trailer, as such terms are defined by K.S.A. 8-126, and amendments thereto, or aircraft sold and delivered in this state to a bona fide resident of another state, which motor vehicle, semitrailer, pole trailer or aircraft is not to be registered or based in this state and which vehicle, semitrailer, pole trailer or aircraft will not remain in this state more than 10 days;

(l) all isolated or occasional sales of tangible personal property, services, substances or things, except isolated or occasional sale of motor vehicles specifically taxed under the provisions of K.S.A. 79-3603(o), and amendments thereto;

(m) all sales of tangible personal property which become an ingredient or component part of tangible personal property or services produced, manufactured or compounded for ultimate sale at retail within or without the state of Kansas; and any such producer, manufacturer or compounder may obtain from the director of taxation and furnish to the supplier an exemption certificate number for tangible personal property for use as an ingredient or component part of the property or services produced, manufactured or compounded;

(n) all sales of tangible personal property which is consumed in the production, manufacture, processing, mining, drilling, refining or compounding of tangible personal property, the treating of by-products or wastes derived from any such production process, the providing of services or the irrigation of crops for ultimate sale at retail within or without the state of Kansas; and any purchaser of such property may obtain from the director of taxation and furnish to the supplier an exemption certificate number for tangible personal property for consumption in such production, manufacture, processing, mining, drilling, refining, compounding, treating, irrigation and in providing such services;

(o) all sales of animals, fowl and aquatic plants and animals, the primary purpose of which is use in agriculture or aquaculture, as defined in K.S.A. 47-1901, and amendments thereto, the production of food for human consumption, the production of animal, dairy, poultry or aquatic plant and animal products, fiber or fur, or the production of offspring for use for any such purpose or purposes;

(p) all sales of drugs dispensed pursuant to a prescription order by a licensed practitioner or a mid-level practitioner as defined by K.S.A. 65-1626, and amendments thereto. As used in this subsection, "drug" means a compound, substance or preparation and any component of a compound, substance or preparation, other than food and food ingredients, dietary supplements or alcoholic beverages, recognized in the official United States pharmacopoeia, official homeopathic pharmacopoeia of the United States or official national formulary, and supplement to any of them, intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease or intended to affect the structure or any function of the body, except that for taxable years commencing after December 31, 2013, this subsection shall not apply to any sales of drugs used in the performance or induction of an abortion, as defined in K.S.A. 65-6701, and amendments thereto;

(q) all sales of insulin dispensed by a person licensed by the state board of pharmacy to a person for treatment of diabetes at the direction of a person licensed to practice medicine by the board of healing arts;

(r) all sales of oxygen delivery equipment, kidney dialysis equipment, enteral feeding systems, prosthetic devices and mobility enhancing equipment prescribed in writing by a person licensed to practice the healing arts, dentistry or optometry, and in addition to such sales, all sales of hearing aids, as defined by K.S.A. 74-5807(c), and amendments thereto, and repair and replacement parts therefor, including batteries, by a person licensed in the practice of dispensing and fitting hearing aids pursuant to the provisions of K.S.A. 74-5808, and amendments thereto. For the purposes of this subsection: (1) "Mobility enhancing equipment" means equipment including repair and replacement parts to same, but does not include durable medical equipment, which is primarily and customarily used to provide or increase the ability to move from one place to another and which is appropriate for use either in a home or a motor vehicle; is not generally used by persons with normal mobility; and does not include any motor vehicle or equipment on a motor vehicle normally provided by a motor vehicle manufacturer; and (2) "prosthetic device" means a replacement, corrective or supportive device including repair and replacement parts for same worn on or in the body to artificially replace a missing portion of the body, prevent or correct physical deformity or malfunction or support a weak or deformed portion of the body;

(s) except as provided in K.S.A. 2015 Supp. 82a-2101, and amendments thereto, all sales of tangible personal property or services purchased directly or indirectly by a groundwater management district organized or operating under the authority of K.S.A. 82a-1020 et seq., and amendments thereto, by a rural water district organized or operating under the authority of K.S.A. 82a-612, and amendments thereto, or by a water supply district organized or operating under the authority of K.S.A. 19-3501 et seq., 19-3522 et seq., or 19-3545, and amendments thereto, which property or services are used in the construction activities, operation or maintenance of the district;

(t) all sales of farm machinery and equipment or aquaculture machinery and equipment, repair and replacement parts therefor and services performed in the repair and maintenance of such machinery and equipment. For the purposes of this subsection the term "farm machinery and equipment or aquaculture machinery and equipment" shall include a work-site utility vehicle, as defined in K.S.A. 8-126, and amendments thereto, and is equipped with a bed or cargo box for hauling materials, and shall also include machinery and equipment used in the operation of Christmas tree farming but shall not include any passenger vehicle, truck, truck tractor, trailer, semitrailer or pole trailer, other than a farm trailer, as such terms are defined by K.S.A. 8-126, and amendments thereto. "Farm machinery and equipment" includes precision farming equipment that is portable or is installed or purchased to be installed on farm machinery and equipment. "Precision farming equipment" includes the following items used only in computer-assisted farming, ranching or aquaculture production operations: Soil testing sensors, yield monitors, computers, monitors, software, global positioning and mapping systems, guiding systems, modems, data communications equipment and any necessary mounting hardware, wiring and antennas. Each purchaser of farm machinery and equipment or aquaculture machinery and equipment exempted herein must certify in writing on the copy of the invoice or sales ticket to be retained by the seller that the farm machinery and equipment or aquaculture machinery and equipment purchased will be used only in farming, ranching or aquaculture production. Farming or ranching shall include the operation of a feedlot and farm and ranch work for hire and the operation of a nursery;

(u) all leases or rentals of tangible personal property used as a dwelling if such tangible personal property is leased or rented for a period of more than 28 consecutive days;

(v) all sales of tangible personal property to any contractor for use in preparing meals for delivery to homebound elderly persons over 60 years of age and to homebound disabled persons or to be served at a group-sitting at a location outside of the home to otherwise homebound elderly persons over 60 years of age and to otherwise homebound disabled persons, as all or part of any food service project funded in whole or in part by government or as part of a private nonprofit food service project available to all such elderly or disabled persons residing within an area of service designated by the private nonprofit organization, and all sales of tangible personal property for use in preparing meals for consumption by indigent or homeless individuals whether or not such meals are consumed at a place designated for such purpose, and all sales of food products by or on behalf of any such contractor or organization for any such purpose;

(w) all sales of natural gas, electricity, heat and water delivered through mains, lines or pipes: (1) To residential premises for noncommercial use by the occupant of such premises; (2) for agricultural use and also, for such use, all sales of propane gas; (3) for use in the severing of oil; and (4) to any property which is exempt from property taxation pursuant to K.S.A. 79-201b, Second through Sixth. As used in this paragraph, "severing" shall have the meaning ascribed thereto by K.S.A. 79-4216(k), and amendments thereto. For all sales of natural gas, electricity and heat delivered through mains, lines or pipes pursuant to the provisions of subsection (w)(1) and (w)(2), the provisions of this subsection shall expire on December 31, 2005;

(x) all sales of propane gas, LP-gas, coal, wood and other fuel sources for the production of heat or lighting for noncommercial use of an occupant of residential premises occurring prior to January 1, 2006;

(y) all sales of materials and services used in the repairing, servicing, altering, maintaining, manufacturing, remanufacturing, or modification of railroad rolling stock for use in interstate or foreign commerce under authority of the laws of the United States;

(z) all sales of tangible personal property and services purchased directly by a port authority or by a contractor therefor as provided by the provisions of K.S.A. 12-3418, and amendments thereto;

(aa) all sales of materials and services applied to equipment which is transported into the state from without the state for repair, service, alteration, maintenance, remanufacture or modification and which is subsequently transported outside the state for use in the transmission of liquids or natural gas by means of pipeline in interstate or foreign commerce under authority of the laws of the United States;

(bb) all sales of used mobile homes or manufactured homes. As used in this subsection: (1) "Mobile homes" and "manufactured homes" shall have the meanings ascribed thereto by K.S.A. 58-4202, and amendments thereto; and (2) "sales of used mobile homes or manufactured homes" means sales other than the original retail sale thereof;

(cc) all sales of tangible personal property or services purchased prior to January 1, 2012, except as otherwise provided, for the purpose of and in conjunction with constructing, reconstructing, enlarging or remodeling a business or retail business which meets the requirements established in K.S.A. 74-50,115, and amendments thereto, and the sale and installation of machinery and equipment purchased for installation at any such business or retail business, and all sales of tangible personal property or services purchased on or after January 1, 2012, for the purpose of and in conjunction with constructing, reconstructing, enlarging or remodeling a business which meets the requirements established in K.S.A. 74-50,115(e), and amendments thereto, and the sale and installation of machinery and equipment purchased for installation at any such business. When a person shall contract for the construction, reconstruction, enlargement or remodeling of any such business or retail business, such person shall obtain from the state and furnish to the contractor an exemption certificate for the project involved, and the contractor may purchase materials, machinery and equipment for incorporation in such project. The contractor shall furnish the number of such certificates to all suppliers from whom such purchases are made, and such suppliers shall execute invoices covering the same bearing the number of such certificate. Upon completion of the project the contractor shall furnish to the owner of the business or retail business a sworn statement, on a form to be provided by the director of taxation, that all purchases so made were entitled to exemption under this subsection. All invoices shall be held by the contractor for a period of five years and shall be subject to audit by the director of taxation. Any contractor or any agent, employee or subcontractor thereof, who shall use or otherwise dispose of any materials, machinery or equipment purchased under such a certificate for any purpose other than that for which such a certificate is issued without the payment of the sales or compensating tax otherwise imposed thereon, shall be guilty of a misdemeanor and, upon conviction therefor, shall be subject to the penalties provided for in K.S.A. 79-3615(h), and amendments thereto. As used in this subsection, "business" and "retail business" have the meanings respectively ascribed thereto by K.S.A. 74-50,114, and amendments thereto. Project exemption certificates that have been previously issued under this subsection by the department of revenue pursuant to K.S.A. 74-50,115, and amendments thereto, but not including K.S.A. 74-50,115(e), and amendments thereto, prior to January 1, 2012, and have not expired will be effective for the term of the project or two years from the effective date of the certificate, whichever occurs earlier. Project exemption certificates that are submitted to the department of revenue prior to January 1, 2012, and are found to qualify will be issued a project exemption certificate that will be effective for a two-year period or for the term of the project, whichever occurs earlier;

(dd) all sales of tangible personal property purchased with food stamps issued by the United States department of agriculture;

(ee) all sales of lottery tickets and shares made as part of a lottery operated by the state of Kansas;

(ff) on and after July 1, 1988, all sales of new mobile homes or manufactured homes to the extent of 40% of the gross receipts, determined without regard to any trade-in allowance, received from such sale. As used in this subsection, "mobile homes" and "manufactured homes" shall have the meanings ascribed thereto by K.S.A. 58-4202, and amendments thereto;

(gg) all sales of tangible personal property purchased in accordance with vouchers issued pursuant to the federal special supplemental food program for women, infants and children;

(hh) all sales of medical supplies and equipment, including durable medical equipment, purchased directly by a nonprofit skilled nursing home or nonprofit intermediate nursing care home, as defined by K.S.A. 39-923, and amendments thereto, for the purpose of providing medical services to residents thereof. This exemption shall not apply to tangible personal property customarily used for human habitation purposes. As used in this subsection, "durable medical equipment" means equipment including repair and replacement parts for such equipment, which can withstand repeated use, is primarily and customarily used to serve a medical purpose, generally is not useful to a person in the absence of illness or injury and is not worn in or on the body, but does not include mobility enhancing equipment as defined in subsection (r), oxygen delivery equipment, kidney dialysis equipment or enteral feeding systems;

(ii) all sales of tangible personal property purchased directly by a nonprofit organization for nonsectarian comprehensive multidiscipline youth development programs and activities provided or sponsored by such organization, and all sales of tangible personal property by or on behalf of any such organization. This exemption shall not apply to tangible personal property customarily used for human habitation purposes;

(jj) all sales of tangible personal property or services, including the renting and leasing of tangible personal property, purchased directly on behalf of a community-based facility for people with intellectual disability or mental health center organized pursuant to K.S.A. 19-4001 et seq., and amendments thereto, and licensed in accordance with the provisions of K.S.A. 75-3307b, and amendments thereto, and all sales of tangible personal property or services purchased by contractors during the time period from July, 2003, through June, 2006, for the purpose of constructing, equipping, maintaining or furnishing a new facility for a community-based facility for people with intellectual disability or mental health center located in Riverton, Cherokee County, Kansas, which would have been eligible for sales tax exemption pursuant to this subsection if purchased directly by such facility or center. This exemption shall not apply to tangible personal property customarily used for human habitation purposes;

(kk) (1) (A) all sales of machinery and equipment which are used in this state as an integral or essential part of an integrated production operation by a manufacturing or processing plant or facility;

(B) all sales of installation, repair and maintenance services performed on such machinery and equipment; and

(C) all sales of repair and replacement parts and accessories purchased for such machinery and equipment.

(2) For purposes of this subsection:

(A) "Integrated production operation" means an integrated series of operations engaged in at a manufacturing or processing plant or facility to process, transform or convert tangible personal property by physical, chemical or other means into a different form, composition or character from that in which it originally existed. Integrated production operations shall include: (i) Production line operations, including packaging operations; (ii) preproduction operations to handle, store and treat raw materials; (iii) post production handling, storage, warehousing and distribution operations; and (iv) waste, pollution and environmental control operations, if any;

(B) "production line" means the assemblage of machinery and equipment at a manufacturing or processing plant or facility where the actual transformation or processing of tangible personal property occurs;

(C) "manufacturing or processing plant or facility" means a single, fixed location owned or controlled by a manufacturing or processing business that consists of one or more structures or buildings in a contiguous area where integrated production operations are conducted to manufacture or process tangible personal property to be ultimately sold at retail. Such term shall not include any facility primarily operated for the purpose of conveying or assisting in the conveyance of natural gas, electricity, oil or water. A business may operate one or more manufacturing or processing plants or facilities at different locations to manufacture or process a single product of tangible personal property to be ultimately sold at retail;

(D) "manufacturing or processing business" means a business that utilizes an integrated production operation to manufacture, process, fabricate, finish, or assemble items for wholesale and retail distribution as part of what is commonly regarded by the general public as an industrial manufacturing or processing operation or an agricultural commodity processing operation. (i) Industrial manufacturing or processing operations include, by way of illustration but not of limitation, the fabrication of automobiles, airplanes, machinery or transportation equipment, the fabrication of metal, plastic, wood, or paper products, electricity power generation, water treatment, petroleum refining, chemical production, wholesale bottling, newspaper printing, ready mixed concrete production, and the remanufacturing of used parts for wholesale or retail sale. Such processing operations shall include operations at an oil well, gas well, mine or other excavation site where the oil, gas, minerals, coal, clay, stone, sand or gravel that has been extracted from the earth is cleaned, separated, crushed, ground, milled, screened, washed, or otherwise treated or prepared before its transmission to a refinery or before any other wholesale or retail distribution. (ii) Agricultural commodity processing operations include, by way of illustration but not of limitation, meat packing, poultry slaughtering and dressing, processing and packaging farm and dairy products in sealed containers for wholesale and retail distribution, feed grinding, grain milling, frozen food processing, and grain handling, cleaning, blending, fumigation, drying and aeration operations engaged in by grain elevators or other grain storage facilities. (iii) Manufacturing or processing businesses do not include, by way of illustration but not of limitation, nonindustrial businesses whose operations are primarily retail and that produce or process tangible personal property as an incidental part of conducting the retail business, such as retailers who bake, cook or prepare food products in the regular course of their retail trade, grocery stores, meat lockers and meat markets that butcher or dress livestock or poultry in the regular course of their retail trade, contractors who alter, service, repair or improve real property, and retail businesses that clean, service or refurbish and repair tangible personal property for its owner;

(E) "repair and replacement parts and accessories" means all parts and accessories for exempt machinery and equipment, including, but not limited to, dies, jigs, molds, patterns and safety devices that are attached to exempt machinery or that are otherwise used in production, and parts and accessories that require periodic replacement such as belts, drill bits, grinding wheels, grinding balls, cutting bars, saws, refractory brick and other refractory items for exempt kiln equipment used in production operations;

(F) "primary" or "primarily" mean more than 50% of the time.

(3) For purposes of this subsection, machinery and equipment shall be deemed to be used as an integral or essential part of an integrated production operation when used:

(A) To receive, transport, convey, handle, treat or store raw materials in preparation of its placement on the production line;

(B) to transport, convey, handle or store the property undergoing manufacturing or processing at any point from the beginning of the production line through any warehousing or distribution operation of the final product that occurs at the plant or facility;

(C) to act upon, effect, promote or otherwise facilitate a physical change to the property undergoing manufacturing or processing;

(D) to guide, control or direct the movement of property undergoing manufacturing or processing;

(E) to test or measure raw materials, the property undergoing manufacturing or processing or the finished product, as a necessary part of the manufacturer's integrated production operations;

(F) to plan, manage, control or record the receipt and flow of inventories of raw materials, consumables and component parts, the flow of the property undergoing manufacturing or processing and the management of inventories of the finished product;

(G) to produce energy for, lubricate, control the operating of or otherwise enable the functioning of other production machinery and equipment and the continuation of production operations;

(H) to package the property being manufactured or processed in a container or wrapping in which such property is normally sold or transported;

(I) to transmit or transport electricity, coke, gas, water, steam or similar substances used in production operations from the point of generation, if produced by the manufacturer or processor at the plant site, to that manufacturer's production operation; or, if purchased or delivered from off-site, from the point where the substance enters the site of the plant or facility to that manufacturer's production operations;

(J) to cool, heat, filter, refine or otherwise treat water, steam, acid, oil, solvents or other substances that are used in production operations;

(K) to provide and control an environment required to maintain certain levels of air quality, humidity or temperature in special and limited areas of the plant or facility, where such regulation of temperature or humidity is part of and essential to the production process;

(L) to treat, transport or store waste or other byproducts of production operations at the plant or facility; or

(M) to control pollution at the plant or facility where the pollution is produced by the manufacturing or processing operation.

(4) The following machinery, equipment and materials shall be deemed to be exempt even though it may not otherwise qualify as machinery and equipment used as an integral or essential part of an integrated production operation: (A) Computers and related peripheral equipment that are utilized by a manufacturing or processing business for engineering of the finished product or for research and development or product design; (B) machinery and equipment that is utilized by a manufacturing or processing business to manufacture or rebuild tangible personal property that is used in manufacturing or processing operations, including tools, dies, molds, forms and other parts of qualifying machinery and equipment; (C) portable plants for aggregate concrete, bulk cement and asphalt including cement mixing drums to be attached to a motor vehicle; (D) industrial fixtures, devices, support facilities and special foundations necessary for manufacturing and production operations, and materials and other tangible personal property sold for the purpose of fabricating such fixtures, devices, facilities and foundations. An exemption certificate for such purchases shall be signed by the manufacturer or processor. If the fabricator purchases such material, the fabricator shall also sign the exemption certificate; (E) a manufacturing or processing business' laboratory equipment that is not located at the plant or facility, but that would otherwise qualify for exemption under subsection (3)(E); (F) all machinery and equipment used in surface mining activities as described in K.S.A. 49-601 et seq., and amendments thereto, beginning from the time a reclamation plan is filed to the acceptance of the completed final site reclamation.

(5) "Machinery and equipment used as an integral or essential part of an integrated production operation" shall not include:

(A) Machinery and equipment used for nonproduction purposes, including, but not limited to, machinery and equipment used for plant security, fire prevention, first aid, accounting, administration, record keeping, advertising, marketing, sales or other related activities, plant cleaning, plant communications, and employee work scheduling;

(B) machinery, equipment and tools used primarily in maintaining and repairing any type of machinery and equipment or the building and plant;

(C) transportation, transmission and distribution equipment not primarily used in a production, warehousing or material handling operation at the plant or facility, including the means of conveyance of natural gas, electricity, oil or water, and equipment related thereto, located outside the plant or facility;

(D) office machines and equipment including computers and related peripheral equipment not used directly and primarily to control or measure the manufacturing process;

(E) furniture and other furnishings;

(F) buildings, other than exempt machinery and equipment that is permanently affixed to or becomes a physical part of the building, and any other part of real estate that is not otherwise exempt;

(G) building fixtures that are not integral to the manufacturing operation, such as utility systems for heating, ventilation, air conditioning, communications, plumbing or electrical;

(H) machinery and equipment used for general plant heating, cooling and lighting;

(I) motor vehicles that are registered for operation on public highways; or

(J) employee apparel, except safety and protective apparel that is purchased by an employer and furnished gratuitously to employees who are involved in production or research activities.

(6) Subsections (3) and (5) shall not be construed as exclusive listings of the machinery and equipment that qualify or do not qualify as an integral or essential part of an integrated production operation. When machinery or equipment is used as an integral or essential part of production operations part of the time and for nonproduction purposes at other times, the primary use of the machinery or equipment shall determine whether or not such machinery or equipment qualifies for exemption.

(7) The secretary of revenue shall adopt rules and regulations necessary to administer the provisions of this subsection;

(ll) all sales of educational materials purchased for distribution to the public at no charge by a nonprofit corporation organized for the purpose of encouraging, fostering and conducting programs for the improvement of public health, except that for taxable years commencing after December 31, 2013, this subsection shall not apply to any sales of such materials purchased by a nonprofit corporation which performs any abortion, as defined in K.S.A. 65-6701, and amendments thereto;

(mm) all sales of seeds and tree seedlings; fertilizers, insecticides, herbicides, germicides, pesticides and fungicides; and services, purchased and used for the purpose of producing plants in order to prevent soil erosion on land devoted to agricultural use;

(nn) except as otherwise provided in this act, all sales of services rendered by an advertising agency or licensed broadcast station or any member, agent or employee thereof;

(oo) all sales of tangible personal property purchased by a community action group or agency for the exclusive purpose of repairing or weatherizing housing occupied by low income individuals;

(pp) all sales of drill bits and explosives actually utilized in the exploration and production of oil or gas;

(qq) all sales of tangible personal property and services purchased by a nonprofit museum or historical society or any combination thereof, including a nonprofit organization which is organized for the purpose of stimulating public interest in the exploration of space by providing educational information, exhibits and experiences, which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986;

(rr) all sales of tangible personal property which will admit the purchaser thereof to any annual event sponsored by a nonprofit organization which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986, except that for taxable years commencing after December 31, 2013, this subsection shall not apply to any sales of such tangible personal property purchased by a nonprofit organization which performs any abortion, as defined in K.S.A. 65-6701, and amendments thereto;

(ss) all sales of tangible personal property and services purchased by a public broadcasting station licensed by the federal communications commission as a noncommercial educational television or radio station;

(tt) all sales of tangible personal property and services purchased by or on behalf of a not-for-profit corporation which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986, for the sole purpose of constructing a Kansas Korean War memorial;

(uu) all sales of tangible personal property and services purchased by or on behalf of any rural volunteer fire-fighting organization for use exclusively in the performance of its duties and functions;

(vv) all sales of tangible personal property purchased by any of the following organizations which are exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986, for the following purposes, and all sales of any such property by or on behalf of any such organization for any such purpose:

(1) The American heart association, Kansas affiliate, inc. for the purposes of providing education, training, certification in emergency cardiac care, research and other related services to reduce disability and death from cardiovascular diseases and stroke;

(2) the Kansas alliance for the mentally ill, inc. for the purpose of advocacy for persons with mental illness and to education, research and support for their families;

(3) the Kansas mental illness awareness council for the purposes of advocacy for persons who are mentally ill and for education, research and support for them and their families;

(4) the American diabetes association Kansas affiliate, inc. for the purpose of eliminating diabetes through medical research, public education focusing on disease prevention and education, patient education including information on coping with diabetes, and professional education and training;

(5) the American lung association of Kansas, inc. for the purpose of eliminating all lung diseases through medical research, public education including information on coping with lung diseases, professional education and training related to lung disease and other related services to reduce the incidence of disability and death due to lung disease;

(6) the Kansas chapters of the Alzheimer's disease and related disorders association, inc. for the purpose of providing assistance and support to persons in Kansas with Alzheimer's disease, and their families and caregivers;

(7) the Kansas chapters of the Parkinson's disease association for the purpose of eliminating Parkinson's disease through medical research and public and professional education related to such disease;

(8) the national kidney foundation of Kansas and western Missouri for the purpose of eliminating kidney disease through medical research and public and private education related to such disease;

(9) the heartstrings community foundation for the purpose of providing training, employment and activities for adults with developmental disabilities;

(10) the cystic fibrosis foundation, heart of America chapter, for the purposes of assuring the development of the means to cure and control cystic fibrosis and improving the quality of life for those with the disease;

(11) the spina bifida association of Kansas for the purpose of providing financial, educational and practical aid to families and individuals with spina bifida. Such aid includes, but is not limited to, funding for medical devices, counseling and medical educational opportunities;

(12) the CHWC, Inc., for the purpose of rebuilding urban core neighborhoods through the construction of new homes, acquiring and renovating existing homes and other related activities, and promoting economic development in such neighborhoods;

(13) the cross-lines cooperative council for the purpose of providing social services to low income individuals and families;

(14) the dreams work, inc., for the purpose of providing young adult day services to individuals with developmental disabilities and assisting families in avoiding institutional or nursing home care for a developmentally disabled member of their family;

(15) the KSDS, Inc., for the purpose of promoting the independence and inclusion of people with disabilities as fully participating and contributing members of their communities and society through the training and providing of guide and service dogs to people with disabilities, and providing disability education and awareness to the general public;

(16) the lyme association of greater Kansas City, Inc., for the purpose of providing support to persons with lyme disease and public education relating to the prevention, treatment and cure of lyme disease;

(17) the dream factory, inc., for the purpose of granting the dreams of children with critical and chronic illnesses;

(18) the Ottawa Suzuki strings, inc., for the purpose of providing students and families with education and resources necessary to enable each child to develop fine character and musical ability to the fullest potential;

(19) the international association of lions clubs for the purpose of creating and fostering a spirit of understanding among all people for humanitarian needs by providing voluntary services through community involvement and international cooperation;

(20) the Johnson county young matrons, inc., for the purpose of promoting a positive future for members of the community through volunteerism, financial support and education through the efforts of an all volunteer organization;

(21) the American cancer society, inc., for the purpose of eliminating cancer as a major health problem by preventing cancer, saving lives and diminishing suffering from cancer, through research, education, advocacy and service;

(22) the community services of Shawnee, inc., for the purpose of providing food and clothing to those in need;

(23) the angel babies association, for the purpose of providing assistance, support and items of necessity to teenage mothers and their babies; and

(24) the Kansas fairgrounds foundation for the purpose of the preservation, renovation and beautification of the Kansas state fairgrounds;

(ww) all sales of tangible personal property purchased by the habitat for humanity for the exclusive use of being incorporated within a housing project constructed by such organization;

(xx) all sales of tangible personal property and services purchased by a nonprofit zoo which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986, or on behalf of such zoo by an entity itself exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986 contracted with to operate such zoo and all sales of tangible personal property or services purchased by a contractor for the purpose of constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling facilities for any nonprofit zoo which would be exempt from taxation under the provisions of this section if purchased directly by such nonprofit zoo or the entity operating such zoo. Nothing in this subsection shall be deemed to exempt the purchase of any construction machinery, equipment or tools used in the constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling facilities for any nonprofit zoo. When any nonprofit zoo shall contract for the purpose of constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling facilities, it shall obtain from the state and furnish to the contractor an exemption certificate for the project involved, and the contractor may purchase materials for incorporation in such project. The contractor shall furnish the number of such certificate to all suppliers from whom such purchases are made, and such suppliers shall execute invoices covering the same bearing the number of such certificate. Upon completion of the project the contractor shall furnish to the nonprofit zoo concerned a sworn statement, on a form to be provided by the director of taxation, that all purchases so made were entitled to exemption under this subsection. All invoices shall be held by the contractor for a period of five years and shall be subject to audit by the director of taxation. If any materials purchased under such a certificate are found not to have been incorporated in the building or other project or not to have been returned for credit or the sales or compensating tax otherwise imposed upon such materials which will not be so incorporated in the building or other project reported and paid by such contractor to the director of taxation not later than the 20th day of the month following the close of the month in which it shall be determined that such materials will not be used for the purpose for which such certificate was issued, the nonprofit zoo concerned shall be liable for tax on all materials purchased for the project, and upon payment thereof it may recover the same from the contractor together with reasonable attorney fees. Any contractor or any agent, employee or subcontractor thereof, who shall use or otherwise dispose of any materials purchased under such a certificate for any purpose other than that for which such a certificate is issued without the payment of the sales or compensating tax otherwise imposed upon such materials, shall be guilty of a misdemeanor and, upon conviction therefor, shall be subject to the penalties provided for in K.S.A. 79-3615(h), and amendments thereto;

(yy) all sales of tangible personal property and services purchased by a parent-teacher association or organization, and all sales of tangible personal property by or on behalf of such association or organization;

(zz) all sales of machinery and equipment purchased by over-the-air, free access radio or television station which is used directly and primarily for the purpose of producing a broadcast signal or is such that the failure of the machinery or equipment to operate would cause broadcasting to cease. For purposes of this subsection, machinery and equipment shall include, but not be limited to, that required by rules and regulations of the federal communications commission, and all sales of electricity which are essential or necessary for the purpose of producing a broadcast signal or is such that the failure of the electricity would cause broadcasting to cease;

(aaa) all sales of tangible personal property and services purchased by a religious organization which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code, and used exclusively for religious purposes, and all sales of tangible personal property or services purchased by a contractor for the purpose of constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling facilities for any such organization which would be exempt from taxation under the provisions of this section if purchased directly by such organization. Nothing in this subsection shall be deemed to exempt the purchase of any construction machinery, equipment or tools used in the constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling facilities for any such organization. When any such organization shall contract for the purpose of constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling facilities, it shall obtain from the state and furnish to the contractor an exemption certificate for the project involved, and the contractor may purchase materials for incorporation in such project. The contractor shall furnish the number of such certificate to all suppliers from whom such purchases are made, and such suppliers shall execute invoices covering the same bearing the number of such certificate. Upon completion of the project the contractor shall furnish to such organization concerned a sworn statement, on a form to be provided by the director of taxation, that all purchases so made were entitled to exemption under this subsection. All invoices shall be held by the contractor for a period of five years and shall be subject to audit by the director of taxation. If any materials purchased under such a certificate are found not to have been incorporated in the building or other project or not to have been returned for credit or the sales or compensating tax otherwise imposed upon such materials which will not be so incorporated in the building or other project reported and paid by such contractor to the director of taxation not later than the 20th day of the month following the close of the month in which it shall be determined that such materials will not be used for the purpose for which such certificate was issued, such organization concerned shall be liable for tax on all materials purchased for the project, and upon payment thereof it may recover the same from the contractor together with reasonable attorney fees. Any contractor or any agent, employee or subcontractor thereof, who shall use or otherwise dispose of any materials purchased under such a certificate for any purpose other than that for which such a certificate is issued without the payment of the sales or compensating tax otherwise imposed upon such materials, shall be guilty of a misdemeanor and, upon conviction therefor, shall be subject to the penalties provided for in K.S.A. 79-3615(h), and amendments thereto. Sales tax paid on and after July 1, 1998, but prior to the effective date of this act upon the gross receipts received from any sale exempted by the amendatory provisions of this subsection shall be refunded. Each claim for a sales tax refund shall be verified and submitted to the director of taxation upon forms furnished by the director and shall be accompanied by any additional documentation required by the director. The director shall review each claim and shall refund that amount of sales tax paid as determined under the provisions of this subsection. All refunds shall be paid from the sales tax refund fund upon warrants of the director of accounts and reports pursuant to vouchers approved by the director or the director's designee;

(bbb) all sales of food for human consumption by an organization which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986, pursuant to a food distribution program which offers such food at a price below cost in exchange for the performance of community service by the purchaser thereof;

(ccc) on and after July 1, 1999, all sales of tangible personal property and services purchased by a primary care clinic or health center the primary purpose of which is to provide services to medically underserved individuals and families, and which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code, and all sales of tangible personal property or services purchased by a contractor for the purpose of constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling facilities for any such clinic or center which would be exempt from taxation under the provisions of this section if purchased directly by such clinic or center, except that for taxable years commencing after December 31, 2013, this subsection shall not apply to any sales of such tangible personal property and services purchased by a primary care clinic or health center which performs any abortion, as defined in K.S.A. 65-6701, and amendments thereto. Nothing in this subsection shall be deemed to exempt the purchase of any construction machinery, equipment or tools used in the constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling facilities for any such clinic or center. When any such clinic or center shall contract for the purpose of constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling facilities, it shall obtain from the state and furnish to the contractor an exemption certificate for the project involved, and the contractor may purchase materials for incorporation in such project. The contractor shall furnish the number of such certificate to all suppliers from whom such purchases are made, and such suppliers shall execute invoices covering the same bearing the number of such certificate. Upon completion of the project the contractor shall furnish to such clinic or center concerned a sworn statement, on a form to be provided by the director of taxation, that all purchases so made were entitled to exemption under this subsection. All invoices shall be held by the contractor for a period of five years and shall be subject to audit by the director of taxation. If any materials purchased under such a certificate are found not to have been incorporated in the building or other project or not to have been returned for credit or the sales or compensating tax otherwise imposed upon such materials which will not be so incorporated in the building or other project reported and paid by such contractor to the director of taxation not later than the 20th day of the month following the close of the month in which it shall be determined that such materials will not be used for the purpose for which such certificate was issued, such clinic or center concerned shall be liable for tax on all materials purchased for the project, and upon payment thereof it may recover the same from the contractor together with reasonable attorney fees. Any contractor or any agent, employee or subcontractor thereof, who shall use or otherwise dispose of any materials purchased under such a certificate for any purpose other than that for which such a certificate is issued without the payment of the sales or compensating tax otherwise imposed upon such materials, shall be guilty of a misdemeanor and, upon conviction therefor, shall be subject to the penalties provided for in K.S.A. 79-3615(h), and amendments thereto;

(ddd) on and after January 1, 1999, and before January 1, 2000, all sales of materials and services purchased by any class II or III railroad as classified by the federal surface transportation board for the construction, renovation, repair or replacement of class II or III railroad track and facilities used directly in interstate commerce. In the event any such track or facility for which materials and services were purchased sales tax exempt is not operational for five years succeeding the allowance of such exemption, the total amount of sales tax which would have been payable except for the operation of this subsection shall be recouped in accordance with rules and regulations adopted for such purpose by the secretary of revenue;

(eee) on and after January 1, 1999, and before January 1, 2001, all sales of materials and services purchased for the original construction, reconstruction, repair or replacement of grain storage facilities, including railroad sidings providing access thereto;

(fff) all sales of material handling equipment, racking systems and other related machinery and equipment that is used for the handling, movement or storage of tangible personal property in a warehouse or distribution facility in this state; all sales of installation, repair and maintenance services performed on such machinery and equipment; and all sales of repair and replacement parts for such machinery and equipment. For purposes of this subsection, a warehouse or distribution facility means a single, fixed location that consists of buildings or structures in a contiguous area where storage or distribution operations are conducted that are separate and apart from the business' retail operations, if any, and which do not otherwise qualify for exemption as occurring at a manufacturing or processing plant or facility. Material handling and storage equipment shall include aeration, dust control, cleaning, handling and other such equipment that is used in a public grain warehouse or other commercial grain storage facility, whether used for grain handling, grain storage, grain refining or processing, or other grain treatment operation;

(ggg) all sales of tangible personal property and services purchased by or on behalf of the Kansas academy of science which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986, and used solely by such academy for the preparation, publication and dissemination of education materials;

(hhh) all sales of tangible personal property and services purchased by or on behalf of all domestic violence shelters that are member agencies of the Kansas coalition against sexual and domestic violence;

(iii) all sales of personal property and services purchased by an organization which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986, and which such personal property and services are used by any such organization in the collection, storage and distribution of food products to nonprofit organizations which distribute such food products to persons pursuant to a food distribution program on a charitable basis without fee or charge, and all sales of tangible personal property or services purchased by a contractor for the purpose of constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling facilities used for the collection and storage of such food products for any such organization which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986, which would be exempt from taxation under the provisions of this section if purchased directly by such organization. Nothing in this subsection shall be deemed to exempt the purchase of any construction machinery, equipment or tools used in the constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling facilities for any such organization. When any such organization shall contract for the purpose of constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling facilities, it shall obtain from the state and furnish to the contractor an exemption certificate for the project involved, and the contractor may purchase materials for incorporation in such project. The contractor shall furnish the number of such certificate to all suppliers from whom such purchases are made, and such suppliers shall execute invoices covering the same bearing the number of such certificate. Upon completion of the project the contractor shall furnish to such organization concerned a sworn statement, on a form to be provided by the director of taxation, that all purchases so made were entitled to exemption under this subsection. All invoices shall be held by the contractor for a period of five years and shall be subject to audit by the director of taxation. If any materials purchased under such a certificate are found not to have been incorporated in such facilities or not to have been returned for credit or the sales or compensating tax otherwise imposed upon such materials which will not be so incorporated in such facilities reported and paid by such contractor to the director of taxation not later than the 20th day of the month following the close of the month in which it shall be determined that such materials will not be used for the purpose for which such certificate was issued, such organization concerned shall be liable for tax on all materials purchased for the project, and upon payment thereof it may recover the same from the contractor together with reasonable attorney fees. Any contractor or any agent, employee or subcontractor thereof, who shall use or otherwise dispose of any materials purchased under such a certificate for any purpose other than that for which such a certificate is issued without the payment of the sales or compensating tax otherwise imposed upon such materials, shall be guilty of a misdemeanor and, upon conviction therefor, shall be subject to the penalties provided for in  K.S.A. 79-3615(h), and amendments thereto. Sales tax paid on and after July 1, 2005, but prior to the effective date of this act upon the gross receipts received from any sale exempted by the amendatory provisions of this subsection shall be refunded. Each claim for a sales tax refund shall be verified and submitted to the director of taxation upon forms furnished by the director and shall be accompanied by any additional documentation required by the director. The director shall review each claim and shall refund that amount of sales tax paid as determined under the provisions of this subsection. All refunds shall be paid from the sales tax refund fund upon warrants of the director of accounts and reports pursuant to vouchers approved by the director or the director's designee;

(jjj) all sales of dietary supplements dispensed pursuant to a prescription order by a licensed practitioner or a mid-level practitioner as defined by K.S.A. 65-1626, and amendments thereto. As used in this subsection, "dietary supplement" means any product, other than tobacco, intended to supplement the diet that: (1) Contains one or more of the following dietary ingredients: A vitamin, a mineral, an herb or other botanical, an amino acid, a dietary substance for use by humans to supplement the diet by increasing the total dietary intake or a concentrate, metabolite, constituent, extract or combination of any such ingredient; (2) is intended for ingestion in tablet, capsule, powder, softgel, gelcap or liquid form, or if not intended for ingestion, in such a form, is not represented as conventional food and is not represented for use as a sole item of a meal or of the diet; and (3) is required to be labeled as a dietary supplement, identifiable by the supplemental facts box found on the label and as required pursuant to 21 C.F.R. § 101.36;

(lll) all sales of tangible personal property and services purchased by special olympics Kansas, inc. for the purpose of providing year-round sports training and athletic competition in a variety of olympic-type sports for individuals with intellectual disabilities by giving them continuing opportunities to develop physical fitness, demonstrate courage, experience joy and participate in a sharing of gifts, skills and friendship with their families, other special olympics athletes and the community, and activities provided or sponsored by such organization, and all sales of tangible personal property by or on behalf of any such organization;

(mmm) all sales of tangible personal property purchased by or on behalf of the Marillac center, inc., which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code, for the purpose of providing psycho-social-biological and special education services to children, and all sales of any such property by or on behalf of such organization for such purpose;

(nnn) all sales of tangible personal property and services purchased by the west Sedgwick county-sunrise rotary club and sunrise charitable fund for the purpose of constructing a boundless playground which is an integrated, barrier free and developmentally advantageous play environment for children of all abilities and disabilities;

(ooo) all sales of tangible personal property by or on behalf of a public library serving the general public and supported in whole or in part with tax money or a not-for-profit organization whose purpose is to raise funds for or provide services or other benefits to any such public library;

(ppp) all sales of tangible personal property and services purchased by or on behalf of a homeless shelter which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal income tax code of 1986, and used by any such homeless shelter to provide emergency and transitional housing for individuals and families experiencing homelessness, and all sales of any such property by or on behalf of any such homeless shelter for any such purpose;

(qqq) all sales of tangible personal property and services purchased by TLC for children and families, inc., hereinafter referred to as TLC, which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986, and which such property and services are used for the purpose of providing emergency shelter and treatment for abused and neglected children as well as meeting additional critical needs for children, juveniles and family, and all sales of any such property by or on behalf of TLC for any such purpose; and all sales of tangible personal property or services purchased by a contractor for the purpose of constructing, maintaining, repairing, enlarging, furnishing or remodeling facilities for the operation of services for TLC for any such purpose which would be exempt from taxation under the provisions of this section if purchased directly by TLC. Nothing in this subsection shall be deemed to exempt the purchase of any construction machinery, equipment or tools used in the constructing, maintaining, repairing, enlarging, furnishing or remodeling such facilities for TLC. When TLC contracts for the purpose of constructing, maintaining, repairing, enlarging, furnishing or remodeling such facilities, it shall obtain from the state and furnish to the contractor an exemption certificate for the project involved, and the contractor may purchase materials for incorporation in such project. The contractor shall furnish the number of such certificate to all suppliers from whom such purchases are made, and such suppliers shall execute invoices covering the same bearing the number of such certificate. Upon completion of the project the contractor shall furnish to TLC a sworn statement, on a form to be provided by the director of taxation, that all purchases so made were entitled to exemption under this subsection. All invoices shall be held by the contractor for a period of five years and shall be subject to audit by the director of taxation. If any materials purchased under such a certificate are found not to have been incorporated in the building or other project or not to have been returned for credit or the sales or compensating tax otherwise imposed upon such materials which will not be so incorporated in the building or other project reported and paid by such contractor to the director of taxation not later than the 20th day of the month following the close of the month in which it shall be determined that such materials will not be used for the purpose for which such certificate was issued, TLC shall be liable for tax on all materials purchased for the project, and upon payment thereof it may recover the same from the contractor together with reasonable attorney fees. Any contractor or any agent, employee or subcontractor thereof, who shall use or otherwise dispose of any materials purchased under such a certificate for any purpose other than that for which such a certificate is issued without the payment of the sales or compensating tax otherwise imposed upon such materials, shall be guilty of a misdemeanor and, upon conviction therefor, shall be subject to the penalties provided for in K.S.A. 79-3615(h), and amendments thereto;

(rrr) all sales of tangible personal property and services purchased by any county law library maintained pursuant to law and sales of tangible personal property and services purchased by an organization which would have been exempt from taxation under the provisions of this subsection if purchased directly by the county law library for the purpose of providing legal resources to attorneys, judges, students and the general public, and all sales of any such property by or on behalf of any such county law library;

(sss) all sales of tangible personal property and services purchased by catholic charities or youthville, hereinafter referred to as charitable family providers, which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986, and which such property and services are used for the purpose of providing emergency shelter and treatment for abused and neglected children as well as meeting additional critical needs for children, juveniles and family, and all sales of any such property by or on behalf of charitable family providers for any such purpose; and all sales of tangible personal property or services purchased by a contractor for the purpose of constructing, maintaining, repairing, enlarging, furnishing or remodeling facilities for the operation of services for charitable family providers for any such purpose which would be exempt from taxation under the provisions of this section if purchased directly by charitable family providers. Nothing in this subsection shall be deemed to exempt the purchase of any construction machinery, equipment or tools used in the constructing, maintaining, repairing, enlarging, furnishing or remodeling such facilities for charitable family providers. When charitable family providers contracts for the purpose of constructing, maintaining, repairing, enlarging, furnishing or remodeling such facilities, it shall obtain from the state and furnish to the contractor an exemption certificate for the project involved, and the contractor may purchase materials for incorporation in such project. The contractor shall furnish the number of such certificate to all suppliers from whom such purchases are made, and such suppliers shall execute invoices covering the same bearing the number of such certificate. Upon completion of the project the contractor shall furnish to charitable family providers a sworn statement, on a form to be provided by the director of taxation, that all purchases so made were entitled to exemption under this subsection. All invoices shall be held by the contractor for a period of five years and shall be subject to audit by the director of taxation. If any materials purchased under such a certificate are found not to have been incorporated in the building or other project or not to have been returned for credit or the sales or compensating tax otherwise imposed upon such materials which will not be so incorporated in the building or other project reported and paid by such contractor to the director of taxation not later than the 20th day of the month following the close of the month in which it shall be determined that such materials will not be used for the purpose for which such certificate was issued, charitable family providers shall be liable for tax on all materials purchased for the project, and upon payment thereof it may recover the same from the contractor together with reasonable attorney fees. Any contractor or any agent, employee or subcontractor thereof, who shall use or otherwise dispose of any materials purchased under such a certificate for any purpose other than that for which such a certificate is issued without the payment of the sales or compensating tax otherwise imposed upon such materials, shall be guilty of a misdemeanor and, upon conviction therefor, shall be subject to the penalties provided for in K.S.A. 79-3615(h), and amendments thereto;

(ttt) all sales of tangible personal property or services purchased by a contractor for a project for the purpose of restoring, constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling a home or facility owned by a nonprofit museum which has been granted an exemption pursuant to subsection (qq), which such home or facility is located in a city which has been designated as a qualified hometown pursuant to the provisions of K.S.A. 75-5071 et seq., and amendments thereto, and which such project is related to the purposes of K.S.A. 75-5071 et seq., and amendments thereto, and which would be exempt from taxation under the provisions of this section if purchased directly by such nonprofit museum. Nothing in this subsection shall be deemed to exempt the purchase of any construction machinery, equipment or tools used in the restoring, constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling a home or facility for any such nonprofit museum. When any such nonprofit museum shall contract for the purpose of restoring, constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling a home or facility, it shall obtain from the state and furnish to the contractor an exemption certificate for the project involved, and the contractor may purchase materials for incorporation in such project. The contractor shall furnish the number of such certificates to all suppliers from whom such purchases are made, and such suppliers shall execute invoices covering the same bearing the number of such certificate. Upon completion of the project, the contractor shall furnish to such nonprofit museum a sworn statement on a form to be provided by the director of taxation that all purchases so made were entitled to exemption under this subsection. All invoices shall be held by the contractor for a period of five years and shall be subject to audit by the director of taxation. If any materials purchased under such a certificate are found not to have been incorporated in the building or other project or not to have been returned for credit or the sales or compensating tax otherwise imposed upon such materials which will not be so incorporated in a home or facility or other project reported and paid by such contractor to the director of taxation not later than the 20th day of the month following the close of the month in which it shall be determined that such materials will not be used for the purpose for which such certificate was issued, such nonprofit museum shall be liable for tax on all materials purchased for the project, and upon payment thereof it may recover the same from the contractor together with reasonable attorney fees. Any contractor or any agent, employee or subcontractor thereof, who shall use or otherwise dispose of any materials purchased under such a certificate for any purpose other than that for which such a certificate is issued without the payment of the sales or compensating tax otherwise imposed upon such materials, shall be guilty of a misdemeanor and, upon conviction therefor, shall be subject to the penalties provided for in  K.S.A. 79-3615(h), and amendments thereto;

(uuu) all sales of tangible personal property and services purchased by Kansas children's service league, hereinafter referred to as KCSL, which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986, and which such property and services are used for the purpose of providing for the prevention and treatment of child abuse and maltreatment as well as meeting additional critical needs for children, juveniles and family, and all sales of any such property by or on behalf of KCSL for any such purpose; and all sales of tangible personal property or services purchased by a contractor for the purpose of constructing, maintaining, repairing, enlarging, furnishing or remodeling facilities for the operation of services for KCSL for any such purpose which would be exempt from taxation under the provisions of this section if purchased directly by KCSL. Nothing in this subsection shall be deemed to exempt the purchase of any construction machinery, equipment or tools used in the constructing, maintaining, repairing, enlarging, furnishing or remodeling such facilities for KCSL. When KCSL contracts for the purpose of constructing, maintaining, repairing, enlarging, furnishing or remodeling such facilities, it shall obtain from the state and furnish to the contractor an exemption certificate for the project involved, and the contractor may purchase materials for incorporation in such project. The contractor shall furnish the number of such certificate to all suppliers from whom such purchases are made, and such suppliers shall execute invoices covering the same bearing the number of such certificate. Upon completion of the project the contractor shall furnish to KCSL a sworn statement, on a form to be provided by the director of taxation, that all purchases so made were entitled to exemption under this subsection. All invoices shall be held by the contractor for a period of five years and shall be subject to audit by the director of taxation. If any materials purchased under such a certificate are found not to have been incorporated in the building or other project or not to have been returned for credit or the sales or compensating tax otherwise imposed upon such materials which will not be so incorporated in the building or other project reported and paid by such contractor to the director of taxation not later than the 20th day of the month following the close of the month in which it shall be determined that such materials will not be used for the purpose for which such certificate was issued, KCSL shall be liable for tax on all materials purchased for the project, and upon payment thereof it may recover the same from the contractor together with reasonable attorney fees. Any contractor or any agent, employee or subcontractor thereof, who shall use or otherwise dispose of any materials purchased under such a certificate for any purpose other than that for which such a certificate is issued without the payment of the sales or compensating tax otherwise imposed upon such materials, shall be guilty of a misdemeanor and, upon conviction therefor, shall be subject to the penalties provided for in K.S.A. 79-3615(h), and amendments thereto;

(vvv) all sales of tangible personal property or services, including the renting and leasing of tangible personal property or services, purchased by jazz in the woods, inc., a Kansas corporation which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code, for the purpose of providing jazz in the woods, an event benefiting children-in-need and other nonprofit charities assisting such children, and all sales of any such property by or on behalf of such organization for such purpose;

(www) all sales of tangible personal property purchased by or on behalf of the Frontenac education foundation, which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code, for the purpose of providing education support for students, and all sales of any such property by or on behalf of such organization for such purpose;

(xxx) all sales of personal property and services purchased by the booth theatre foundation, inc., an organization which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986, and which such personal property and services are used by any such organization in the constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling of the booth theatre, and all sales of tangible personal property or services purchased by a contractor for the purpose of constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling the booth theatre for such organization, which would be exempt from taxation under the provisions of this section if purchased directly by such organization. Nothing in this subsection shall be deemed to exempt the purchase of any construction machinery, equipment or tools used in the constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling facilities for any such organization. When any such organization shall contract for the purpose of constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling facilities, it shall obtain from the state and furnish to the contractor an exemption certificate for the project involved, and the contractor may purchase materials for incorporation in such project. The contractor shall furnish the number of such certificate to all suppliers from whom such purchases are made, and such suppliers shall execute invoices covering the same bearing the number of such certificate. Upon completion of the project the contractor shall furnish to such organization concerned a sworn statement, on a form to be provided by the director of taxation, that all purchases so made were entitled to exemption under this subsection. All invoices shall be held by the contractor for a period of five years and shall be subject to audit by the director of taxation. If any materials purchased under such a certificate are found not to have been incorporated in such facilities or not to have been returned for credit or the sales or compensating tax otherwise imposed upon such materials which will not be so incorporated in such facilities reported and paid by such contractor to the director of taxation not later than the 20th day of the month following the close of the month in which it shall be determined that such materials will not be used for the purpose for which such certificate was issued, such organization concerned shall be liable for tax on all materials purchased for the project, and upon payment thereof it may recover the same from the contractor together with reasonable attorney fees. Any contractor or any agent, employee or subcontractor thereof, who shall use or otherwise dispose of any materials purchased under such a certificate for any purpose other than that for which such a certificate is issued without the payment of the sales or compensating tax otherwise imposed upon such materials, shall be guilty of a misdemeanor and, upon conviction therefor, shall be subject to the penalties provided for in K.S.A. 79-3615(h), and amendments thereto. Sales tax paid on and after January 1, 2007, but prior to the effective date of this act upon the gross receipts received from any sale which would have been exempted by the provisions of this subsection had such sale occurred after the effective date of this act shall be refunded. Each claim for a sales tax refund shall be verified and submitted to the director of taxation upon forms furnished by the director and shall be accompanied by any additional documentation required by the director. The director shall review each claim and shall refund that amount of sales tax paid as determined under the provisions of this subsection. All refunds shall be paid from the sales tax refund fund upon warrants of the director of accounts and reports pursuant to vouchers approved by the director or the director's designee;

(yyy) all sales of tangible personal property and services purchased by TLC charities foundation, inc., hereinafter referred to as TLC charities, which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986, and which such property and services are used for the purpose of encouraging private philanthropy to further the vision, values, and goals of TLC for children and families, inc.; and all sales of such property and services by or on behalf of TLC charities for any such purpose and all sales of tangible personal property or services purchased by a contractor for the purpose of constructing, maintaining, repairing, enlarging, furnishing or remodeling facilities for the operation of services for TLC charities for any such purpose which would be exempt from taxation under the provisions of this section if purchased directly by TLC charities. Nothing in this subsection shall be deemed to exempt the purchase of any construction machinery, equipment or tools used in the constructing, maintaining, repairing, enlarging, furnishing or remodeling such facilities for TLC charities. When TLC charities contracts for the purpose of constructing, maintaining, repairing, enlarging, furnishing or remodeling such facilities, it shall obtain from the state and furnish to the contractor an exemption certificate for the project involved, and the contractor may purchase materials for incorporation in such project. The contractor shall furnish the number of such certificate to all suppliers from whom such purchases are made, and such suppliers shall execute invoices covering the same bearing the number of such certificate. Upon completion of the project the contractor shall furnish to TLC charities a sworn statement, on a form to be provided by the director of taxation, that all purchases so made were entitled to exemption under this subsection. All invoices shall be held by the contractor for a period of five years and shall be subject to audit by the director of taxation. If any materials purchased under such a certificate are found not to have been incorporated in the building or other project or not to have been returned for credit or the sales or compensating tax otherwise imposed upon such materials which will not be incorporated into the building or other project reported and paid by such contractor to the director of taxation not later than the 20th day of the month following the close of the month in which it shall be determined that such materials will not be used for the purpose for which such certificate was issued, TLC charities shall be liable for tax on all materials purchased for the project, and upon payment thereof it may recover the same from the contractor together with reasonable attorney fees. Any contractor or any agent, employee or subcontractor thereof, who shall use or otherwise dispose of any materials purchased under such a certificate for any purpose other than that for which such a certificate is issued without the payment of the sales or compensating tax otherwise imposed upon such materials, shall be guilty of a misdemeanor and, upon conviction therefor, shall be subject to the penalties provided for in K.S.A. 79-3615(h), and amendments thereto;

(zzz) all sales of tangible personal property purchased by the rotary club of shawnee foundation which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986, as amended, used for the purpose of providing contributions to community service organizations and scholarships;

(aaaa) all sales of personal property and services purchased by or on behalf of victory in the valley, inc., which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code, for the purpose of providing a cancer support group and services for persons with cancer, and all sales of any such property by or on behalf of any such organization for any such purpose;

(bbbb) all sales of entry or participation fees, charges or tickets by Guadalupe health foundation, which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code, for such organization's annual fundraising event which purpose is to provide health care services for uninsured workers;

(cccc) all sales of tangible personal property or services purchased by or on behalf of wayside waifs, inc., which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code, for the purpose of providing such organization's annual fundraiser, an event whose purpose is to support the care of homeless and abandoned animals, animal adoption efforts, education programs for children and efforts to reduce animal over-population and animal welfare services, and all sales of any such property, including entry or participation fees or charges, by or on behalf of such organization for such purpose;

(dddd) all sales of tangible personal property or services purchased by or on behalf of goodwill industries or Easter seals of Kansas, inc., both of which are exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code, for the purpose of providing education, training and employment opportunities for people with disabilities and other barriers to employment;

(eeee) all sales of tangible personal property or services purchased by or on behalf of All American beef battalion, inc., which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code, for the purpose of educating, promoting and participating as a contact group through the beef cattle industry in order to carry out such projects that provide support and morale to members of the United States armed forces and military services;

(ffff) all sales of tangible personal property and services purchased by sheltered living, inc., which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986, and which such property and services are used for the purpose of providing residential and day services for people with developmental disabilities or intellectual disability, or both, and all sales of any such property by or on behalf of sheltered living, inc., for any such purpose; and all sales of tangible personal property or services purchased by a contractor for the purpose of rehabilitating, constructing, maintaining, repairing, enlarging, furnishing or remodeling homes and facilities for sheltered living, inc., for any such purpose which would be exempt from taxation under the provisions of this section if purchased directly by sheltered living, inc. Nothing in this subsection shall be deemed to exempt the purchase of any construction machinery, equipment or tools used in the constructing, maintaining, repairing, enlarging, furnishing or remodeling such homes and facilities for sheltered living, inc. When sheltered living, inc., contracts for the purpose of rehabilitating, constructing, maintaining, repairing, enlarging, furnishing or remodeling such homes and facilities, it shall obtain from the state and furnish to the contractor an exemption certificate for the project involved, and the contractor may purchase materials for incorporation in such project. The contractor shall furnish the number of such certificate to all suppliers from whom such purchases are made, and such suppliers shall execute invoices covering the same bearing the number of such certificate. Upon completion of the project the contractor shall furnish to sheltered living, inc., a sworn statement, on a form to be provided by the director of taxation, that all purchases so made were entitled to exemption under this subsection. All invoices shall be held by the contractor for a period of five years and shall be subject to audit by the director of taxation. If any materials purchased under such a certificate are found not to have been incorporated in the building or other project or not to have been returned for credit or the sales or compensating tax otherwise imposed upon such materials which will not be so incorporated in the building or other project reported and paid by such contractor to the director of taxation not later than the 20th day of the month following the close of the month in which it shall be determined that such materials will not be used for the purpose for which such certificate was issued, sheltered living, inc., shall be liable for tax on all materials purchased for the project, and upon payment thereof it may recover the same from the contractor together with reasonable attorney fees. Any contractor or any agent, employee or subcontractor thereof, who shall use or otherwise dispose of any materials purchased under such a certificate for any purpose other than that for which such a certificate is issued without the payment of the sales or compensating tax otherwise imposed upon such materials, shall be guilty of a misdemeanor and, upon conviction therefor, shall be subject to the penalties provided for in  K.S.A. 79-3615(h), and amendments thereto;

(gggg) all sales of game birds for which the primary purpose is use in hunting;

(hhhh) all sales of tangible personal property or services purchased on or after July 1, 2014, for the purpose of and in conjunction with constructing, reconstructing, enlarging or remodeling a business identified under the North American industry classification system (NAICS) subsectors 1123, 1124, 112112, 112120 or 112210, and the sale and installation of machinery and equipment purchased for installation at any such business. The exemption provided in this subsection shall not apply to projects that have actual total costs less than $50,000. When a person contracts for the construction, reconstruction, enlargement or remodeling of any such business, such person shall obtain from the state and furnish to the contractor an exemption certificate for the project involved, and the contractor may purchase materials, machinery and equipment for incorporation in such project. The contractor shall furnish the number of such certificates to all suppliers from whom such purchases are made, and such suppliers shall execute invoices covering the same bearing the number of such certificate. Upon completion of the project, the contractor shall furnish to the owner of the business a sworn statement, on a form to be provided by the director of taxation, that all purchases so made were entitled to exemption under this subsection. All invoices shall be held by the contractor for a period of five years and shall be subject to audit by the director of taxation. Any contractor or any agent, employee or subcontractor of the contractor, who shall use or otherwise dispose of any materials, machinery or equipment purchased under such a certificate for any purpose other than that for which such a certificate is issued without the payment of the sales or compensating tax otherwise imposed thereon, shall be guilty of a misdemeanor and, upon conviction therefor, shall be subject to the penalties provided for in K.S.A. 79-3615(h), and amendments thereto;

(iiii) all sales of tangible personal property or services purchased by a contractor for the purpose of constructing, maintaining, repairing, enlarging, furnishing or remodeling facilities for the operation of services for Wichita children's home for any such purpose which would be exempt from taxation under the provisions of this section if purchased directly by Wichita children's home. Nothing in this subsection shall be deemed to exempt the purchase of any construction machinery, equipment or tools used in the constructing, maintaining, repairing, enlarging, furnishing or remodeling such facilities for Wichita children's home. When Wichita children's home contracts for the purpose of constructing, maintaining, repairing, enlarging, furnishing or remodeling such facilities, it shall obtain from the state and furnish to the contractor an exemption certificate for the project involved, and the contractor may purchase materials for incorporation in such project. The contractor shall furnish the number of such certificate to all suppliers from whom such purchases are made, and such suppliers shall execute invoices covering the same bearing the number of such certificate. Upon completion of the project, the contractor shall furnish to Wichita children's home a sworn statement, on a form to be provided by the director of taxation, that all purchases so made were entitled to exemption under this subsection. All invoices shall be held by the contractor for a period of five years and shall be subject to audit by the director of taxation. If any materials purchased under such a certificate are found not to have been incorporated in the building or other project or not to have been returned for credit or the sales or compensating tax otherwise imposed upon such materials which will not be so incorporated in the building or other project reported and paid by such contractor to the director of taxation not later than the 20th day of the month following the close of the month in which it shall be determined that such materials will not be used for the purpose for which such certificate was issued, Wichita children's home shall be liable for the tax on all materials purchased for the project, and upon payment, it may recover the same from the contractor together with reasonable attorney fees. Any contractor or any agent, employee or subcontractor, who shall use or otherwise dispose of any materials purchased under such a certificate for any purpose other than that for which such a certificate is issued without the payment of the sales or compensating tax otherwise imposed upon such materials, shall be guilty of a misdemeanor and, upon conviction, shall be subject to the penalties provided for in  K.S.A. 79-3615(h), and amendments thereto;

(jjjj) all sales of tangible personal property or services purchased by or on behalf of the beacon, inc., which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code, for the purpose of providing those desiring help with food, shelter, clothing and other necessities of life during times of special need; and

(kkkk) all sales of tangible personal property and services purchased by or on behalf of reaching out from within, inc., which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code, for the purpose of sponsoring self-help programs for incarcerated persons that will enable such incarcerated persons to become role models for non-violence while in correctional facilities and productive family members and citizens upon return to the community.

History: L. 1937, ch. 374, § 6; L. 1938, ch. 77, § 1; L. 1941, ch. 382, § 2; L. 1947, ch. 463, § 3; L. 1949, ch. 488, § 1; L. 1957, ch. 509, § 4; L. 1961, ch. 457, § 1; L. 1961, ch. 458, § 1; L. 1963, ch. 494, § 1; L. 1964, ch. 39, § 1 (Budget Session); L. 1965, ch. 534, § 1; L. 1966, ch. 47, § 1 (Budget Session); L. 1967, ch. 500, § 1; L. 1970, ch. 389, § 4; L. 1971, ch. 320, § 1; L. 1971, ch. 321, § 3; L. 1977, ch. 337, § 3; L. 1978, ch. 416, § 1; L. 1978, ch. 415, § 2; L. 1979, ch. 326, § 2; L. 1979, ch. 327, § 1; L. 1980, ch. 323, § 1; L. 1980, ch. 322, § 2; L. 1981, ch. 376, § 5; L. 1981, ch. 391, § 1; L. 1982, ch. 420, § 1; L. 1982, ch. 419, § 1; L. 1982, ch. 421, § 1; L. 1984, ch. 362, § 1; L. 1985, ch. 331, § 1; L. 1986, ch. 384, § 1; L. 1986, ch. 385, § 6; L. 1987, ch. 292, § 32; L. 1987, ch. 64, § 1; L. 1988, ch. 386, § 3; L. 1989, ch. 302, § 1; L. 1991, ch. 33, § 42; L. 1992, ch. 280, § 60; L. 1994, ch. 2, § 4; L. 1994, ch. 325, § 1; L. 1995, ch. 242, § 4; L. 1996, ch. 264, § 7; L. 1997, ch. 126, § 32; L. 1997, ch. 185, § 7; L. 1998, ch. 12, § 27; L. 1998, ch. 130, § 31; L. 1998, ch. 188, § 7; L. 1999, ch. 154, § 6; L. 1999, ch. 154, § 75; L. 2000, ch. 123, § 1; L. 2000, ch. 140, § 10; L. 2001, ch. 146, § 1; L. 2001, ch. 199, § 3; L. 2003, ch. 147, § 7; L. 2004, ch. 88, § 18; L. 2004, ch. 171, § 8; L. 2005, ch. 50, § 1; L. 2006, ch. 135, § 4; L. 2006, ch. 202, § 2; L. 2007, ch. 155, § 5; L. 2008, ch. 182, § 24; L. 2009, ch. 142, § 8; L. 2011, ch. 116, § 12; L. 2012, ch. 91, § 74; L. 2013, ch. 119, § 22; L. 2014, ch. 86, § 8; L. 2014, ch. 132, § 6; L. 2015, ch. 99, § 33; L. 2015, ch. 102, § 7; July 1.

Revisor's Note:

Section was also amended by L. 1999, ch. 115, § 18, but that version was repealed by L. 1999, ch. 154, § 76.

Section was amended twice in the 2011 session, see also 79-3606g.

Section was also amended by L. 2014, ch. 57, § 1, but that version was repealed by L. 2014, ch. 132, § 9.



79-3606d Exempt sales of fencing materials and services.

79-3606d. Exempt sales of fencing materials and services. (a) The following shall be exempt from the tax imposed by the Kansas retailers' sales tax act: All sales of tangible personal property and services purchased during calendar year 1996, necessary to construct, reconstruct, repair or replace any fence which was damaged or destroyed by fire occurring during calendar year 1996, and the purpose for which is to enclose land devoted to agricultural use.  Sales tax paid on and after January 1, 1996, but prior to the effective date of this act upon the gross receipts received from any such sale shall be refunded. Each claim for a sales tax refund shall be verified and submitted to the director of taxation upon forms furnished by the director and shall be accompanied by any additional documentation required by the director.  The director shall review each claim and shall refund that amount of sales tax paid as determined under the provisions of this section.  All refunds shall be paid from the sales tax refund fund upon warrants of the director of accounts and reports pursuant to vouchers approved by the director or the director's designee.

(b) The provisions of this section shall be deemed to be supplemental to the Kansas retailers' sales tax act.

History: L. 1996, ch. 237, § 1; May 23.



79-3606e Exemption for sales and services used in rebuilding or replacing business property damaged by severe weather on May 4, 2007; exemption certificate.

79-3606e. Exemption for sales and services used in rebuilding or replacing business property damaged by severe weather on May 4, 2007; exemption certificate. The following shall be exempt from the tax imposed under the Kansas retailers' sales tax act: All sales of tangible personal property or services purchased for the purpose of and in conjunction with constructing, reconstructing, enlarging or remodeling a business facility that was previously located in Kiowa County, Kansas, prior to May 4, 2007, and that has been damaged or destroyed by tornado and other severe weather on May 4, 2007, and the sale and installation of machinery and equipment purchased for installation at any such business facility, including any fence, the purpose for which is to enclose land devoted to agricultural use. Any person constructing, reconstructing, remodeling or enlarging a business facility in Kiowa County, Kansas, who had leased such a facility to a business in Kiowa County, Kansas, prior to May 4, 2007, and that such business has been damaged or destroyed by tornado and other severe weather on May 4, 2007, and which such facility shall be leased in whole or in part, to a business that was previously located in Kiowa County, Kansas, prior to May 4, 2007, and that such business has been damaged by tornado and other severe weather on May 4, 2007, that would be eligible for a sales tax exemption hereunder if such business had constructed, reconstructed, enlarged or remodeled such facility or portion thereof itself shall be entitled to the sales tax exemption under the provisions of this section. When a person shall contract for the construction, reconstruction, enlargement or remodeling of any such business facility, such person shall obtain from the state prior to June 30, 2009, an exemption certificate for the project involved. The certificate shall be furnished to the contractor to purchase materials, machinery and equipment for incorporation in such project. The contractor shall furnish the number of such certificates to all suppliers from whom such purchases are made, and such suppliers shall execute invoices covering the same bearing the number of such certificate. Upon completion of the project the contractor shall furnish to the person that obtained the exemption certificate, a sworn statement, on a form to be provided by the director of taxation, that all purchases so made were entitled to exemption under this subsection. All invoices shall be held by the contractor for a period of five years and shall be subject to audit by the director of taxation. Any contractor or any agent, employee or subcontractor thereof, who shall use or otherwise dispose of any materials, machinery or equipment purchased under such a certificate for any purpose other than that for which such a certificate is issued without the payment of the sales or compensating tax otherwise imposed thereon, shall be guilty of a misdemeanor and, upon conviction therefor, shall be subject to the penalties provided for in subsection (g) [(h)] of K.S.A. 79-3615, and amendments thereto. The provisions of this section shall be part of and supplemental to the Kansas retailers' sales tax act.

History: L. 2007, ch. 202, § 2; L. 2008, ch. 182, § 25; June 5.



79-3606f Exemption for sales and services used rebuilding or replacing business property damaged by flooding and other severe weather subject to major disaster declaration DR 1711; exemption certificate.

79-3606f. Exemption for sales and services used rebuilding or replacing business property damaged by flooding and other severe weather subject to major disaster declaration DR 1711; exemption certificate. The following shall be exempt from the tax imposed under the Kansas retailers' sales tax act: All sales of tangible personal property or services purchased for the purpose of and in conjunction with constructing, reconstructing, enlarging or remodeling a business facility that was previously located in any county declared or designated by the president to be in a state of disaster emergency pursuant to major disaster declaration DR 1711, and that has been damaged or destroyed by flooding and other severe weather as a result of such disaster, and the sale and installation of machinery and equipment purchased for installation at any such business facility, including any fence, the purpose for which is to enclose land devoted to agricultural use. Any person constructing, reconstructing, remodeling or enlarging a business facility in any such county, who had leased such a facility to a business in any such county prior to the occurrence of such disaster, and that such business has been damaged or destroyed by flooding and other severe weather as a result of such disaster, and which such facility shall be leased in whole or in part, to a business that was previously located in any such county, prior to the occurrence of such disaster and that such business has been damaged by flooding and other severe weather as a result of such disaster, that would be eligible for a sales tax exemption hereunder if such business had constructed, reconstructed, enlarged or remodeled such facility or portion thereof itself shall be entitled to the sales tax exemption under the provisions of this section. When a person shall contract for the construction, reconstruction, enlargement or remodeling of any such business facility, such person shall obtain from the state prior to June 30, 2009, an exemption certificate for the project involved. The certificate shall be furnished to the contractor to purchase materials, machinery and equipment for incorporation in such project. The contractor shall furnish the number of such certificates to all suppliers from whom such purchases are made, and such suppliers shall execute invoices covering the same bearing the number of such certificate. Upon completion of the project the contractor shall furnish to the person that obtained the exemption certificate, a sworn statement, on a form to be provided by the director of taxation, that all purchases so made were entitled to exemption under this subsection. All invoices shall be held by the contractor for a period of five years and shall be subject to audit by the director of taxation. Any contractor or any agent, employee or subcontractor thereof, who shall use or otherwise dispose of any materials, machinery or equipment purchased under such a certificate for any purpose other than that for which such a certificate is issued without the payment of the sales or compensating tax otherwise imposed thereon, shall be guilty of a misdemeanor and, upon conviction therefor, shall be subject to the penalties provided for in subsection (g) [(h)] of K.S.A. 79-3615, and amendments thereto. Sales tax paid on and after the occurrence of the disaster provided for in this section, but prior to the effective date of this act upon the gross receipts received from any sale which would have been exempted by the provisions of this subsection had such sale occurred after the effective date of this act shall be refunded. Each claim for a sales tax refund shall be verified and submitted to the director of taxation upon forms furnished by the director and shall be accompanied by any additional documentation required by the director. The director shall review each claim and shall refund that amount of sales tax paid as determined under the provisions of this subsection. All refunds shall be paid from the sales tax refund fund upon warrants of the director of accounts and reports pursuant to vouchers approved by the director or the director's designee. The provisions of this section shall be part of and supplemental to the Kansas retailers' sales tax act.

History: L. 2008, ch. 182, § 11; June 5.



79-3607 Time for returns and payment of tax; forms; extension of time; exceptions; electronic filing.

79-3607. Time for returns and payment of tax; forms; extension of time; exceptions; electronic filing. (a) Retailers shall make returns to the director at the times prescribed by this section in the manner prescribed by the director, including electronic filing, upon forms or format prescribed by the director stating: (1) The name and address of the retailer; (2) the total amount of gross sales of all tangible personal property and taxable services rendered by the retailer during the period for which the return is made; (3) the total amount received during the period for which the return is made on charge and time sales of tangible personal property made and taxable services rendered prior to the period for which the return is made; (4) deductions allowed by law from such total amount of gross sales and from total amount received during the period for which the return is made on such charge and time sales; (5) receipts during the period for which the return is made from the total amount of sales of tangible personal property and taxable services rendered during such period in the course of such business, after deductions allowed by law have been made; (6) receipts during the period for which the return is made from charge and time sales of tangible personal property made and taxable services rendered prior to such period in the course of such business, after deductions allowed by law have been made; (7) gross receipts during the period for which the return is made from sales of tangible personal property and taxable services rendered in the course of such business upon the basis of which the tax is imposed. The return shall include such other pertinent information as the director may require. In making such return, the retailer shall determine the market value of any consideration, other than money, received in connection with the sale of any tangible personal property in the course of the business and shall include such value in the return. Such value shall be subject to review and revision by the director as hereinafter provided. Refunds made by the retailer during the period for which the return is made on account of tangible personal property returned to the retailer shall be allowed as a deduction under subdivision (4) of this section in case the retailer has theretofore included the receipts from such sale in a return made by such retailer and paid taxes therein imposed by this act. The retailer shall, at the time of making such return, pay to the director the amount of tax herein imposed, except as otherwise provided in this section. The director may extend the time for making returns and paying the tax required by this act for any period not to exceed 60 days under such rules and regulations as the secretary of revenue may prescribe. When the total tax for which any retailer is liable under this act, does not exceed the sum of $80 in any calendar year, the retailer shall file an annual return on or before January 25 of the following year. When the total tax liability does not exceed $3,200 in any calendar year, the retailer shall file returns quarterly on or before the 25th day of the month following the end of each calendar quarter. When the total tax liability exceeds $3,200 in any calendar year, the retailer shall file a return for each month on or before the 25th day of the following month. When the total tax liability exceeds $32,000 in any calendar year, the retailer shall be required to pay the sales tax liability for the first 15 days of each month to the director on or before the 25th day of that month. Any such payment shall accompany the return filed for the preceding month. A retailer will be considered to have complied with the requirements to pay the first 15 days' liability for any month if, on or before the 25th day of that month, the retailer paid 90% of the liability for that fifteen-day period, or 50% of such retailer's liability in the immediate preceding calendar year for the same month as the month in which the fifteen-day period occurs computed at the rate applicable in the month in which the fifteen-day period occurs, and, in either case, paid any underpayment with the payment required on or before the 25th day of the following month. Such retailers shall pay their sales tax liabilities for the remainder of each such month at the time of filing the return for such month. Determinations of amounts of liability in a calendar year for purposes of determining filing requirements shall be made by the director upon the basis of amounts of liability by those retailers during the preceding calendar year or by estimates in cases of retailers having no previous sales tax histories. The director is hereby authorized to modify the filing schedule for any retailer when it is apparent that the original determination was inaccurate.

(b) All model 1, model 2 and model 3 sellers are required to file returns electronically. Any model 1, model 2 or model 3 seller may submit its sales and use tax returns in a simplified format approved by the director. Any seller that is registered under the agreement, which does not have a legal requirement to register in this state, and is not a model 1, model 2 or model 3 seller, may submit its sales and use tax returns as follows: (1) Upon registration, the director shall provide to the seller the returns required;

(2) seller shall file a return anytime within one year of the month of initial registration, and future returns are required on an annual basis in succeeding years; and

(3) in addition to the returns required in subsection (b)(2), sellers are required to submit returns in the month following any month in which they have accumulated state and local sales tax funds for this state in the amount of $1,600 or more.

History: L. 1937, ch. 374, § 7; L. 1938, ch. 78, § 1; L. 1965, ch. 533, § 2; L. 1967, ch. 501, § 1; L. 1978, ch. 417, § 1; L. 1983, ch. 331, § 1; L. 1986, ch. 386, § 2; L. 2003, ch. 147, § 8; L. 2004, ch. 171, § 9; L. 2010, ch. 123, § 11; Apr. 29.



79-3608 Registration certificates; application; display; revocation by director, when, notice, hearing; appointment of agent; sellers registering under streamlined sales and use tax agreement; unlawful acts.

79-3608. Registration certificates; application; display; revocation by director, when, notice, hearing; appointment of agent; sellers registering under streamlined sales and use tax agreement; unlawful acts. (a) Except as otherwise provided, it shall be unlawful for any person to engage in the business of selling tangible personal property at retail or furnishing taxable services in this state without a registration certificate from the director of taxation. Application for such certificate shall be made to the director upon forms furnished by the director, and shall state the name of the applicant, the address or addresses at which the applicant proposes to engage in such business, and the character of such business. Utilities taxable under this act shall not be required to register but shall comply with all other provisions of this act. The taxpayer may be registered by an agent. Such appointment of the agent by the taxpayer shall be in writing and submitted to the director. The taxpayer shall be issued a registration certificate to engage in the business for which application is made unless the applicant at the time of making such application owes any sales tax, penalty or interest, and in such case, before a registration certificate is issued, the director of taxation shall require the applicant to pay the amount owed.

(b) A separate registration certificate shall be issued for each place of business, and shall be conspicuously displayed therein.

(c) A seller registering under the agreement is considered registered in this state and shall not be required to pay any registration fees or other charges to register in this state if the seller has no legal requirement to register. A written signature from the seller registering under the agreement is not required. An agent may register a seller under uniform procedures determined by the secretary. A seller may cancel its registration under the system at any time under uniform procedures determined by the secretary. Cancellation does not relieve the seller of its liability for remitting to this state any taxes collected.

(d) The secretary may suspend or revoke the registration certificate of any taxpayer found in default for a period of at least 60 days in the payment of any retailer's sales tax or in the filing of any return. Prior to taking any action, the secretary shall provide the taxpayer 30 days' notice of the time and place of a hearing to be conducted pursuant to the Kansas administrative procedure act to show cause why such registration certificate should not be suspended or revoked. A suspended or revoked registration certificate shall not be reinstated until all outstanding tax, penalty and interest liabilities are satisfied. A suspension or revocation pursuant to this subsection shall be applicable to any individual who is a responsible party for the collection or payment of retailer's sales tax as provided by subsection (a) of K.S.A. 79-3643, and amendments thereto.

(e) It shall be unlawful for any person to engage in the business of selling tangible personal property at retail or furnishing taxable services in this state after such person's registration certificate has been suspended or revoked.

History: L. 1937, ch. 374, § 8; L. 1943, ch. 290, § 8; L. 1947, ch. 463, § 4; L. 1957, ch. 429, § 29; L. 1988, ch. 389, § 3; L. 1992, ch. 198, § 1; L. 2003, ch. 147, § 9; L. 2007, ch. 155, § 18; July 1.



79-3609 Books and records; inspection; preservation; actions for collection; exemption certificates, requirements; refunds and credits; limitations; extension of period for making assessment or filing refund claim; interest on overpayments; payment of certain refunds of tax paid on manufacturing and processing equipment.

79-3609. Books and records; inspection; preservation; actions for collection; exemption certificates, requirements; refunds and credits; limitations; extension of period for making assessment or filing refund claim; interest on overpayments; payment of certain refunds of tax paid on manufacturing and processing equipment. (a) Every person engaged in the business of selling tangible personal property at retail or furnishing services taxable in this state, shall keep records and books of all such sales, together with invoices, bills of lading, sales records, copies of bills of sale and other pertinent papers and documents. Such books and records and other papers and documents shall, at all times during business hours of the day, be available for and subject to inspection by the director, or the director's duly authorized agents and employees, for a period of three years from the last day of the calendar year or of the fiscal year of the retailer, whichever comes later, to which the records pertain. Such records shall be preserved during the entire period during which they are subject to inspection by the director, unless the director in writing previously authorizes their disposal. Any person selling tangible personal property or furnishing taxable services shall be prohibited from asserting that any sales are exempt from taxation unless the retailer has in the retailer's possession a properly executed exemption certificate provided by the consumer claiming the exemption, except as follows: (1) A retailer is relieved of liability for tax otherwise applicable if the retailer obtains a fully completed exemption certificate or captures the relevant data elements required by the director within 90 days subsequent to the date of the sale; or (2) if the retailer has not obtained an exemption certificate or all relevant data elements, the retailer, within 120 days subsequent to a request for substantiation by the director, either may obtain a fully completed exemption certificate from the purchaser, taken in good faith which meets the requirements specified in this subsection, or obtain other information establishing that the transaction was not subject to tax. Otherwise, the sales shall be deemed to be taxable sales under this act. The seller shall obtain an exemption certificate that claims an exemption that was authorized pursuant to Kansas law on the date of the transaction in the jurisdiction where the transaction is sourced pursuant to law, could be applicable to the item being purchased and is reasonable for the purchaser's type of business. If the seller obtains an exemption certificate or other information as described in this subsection, the seller is relieved of any liability for the tax on the transaction unless it is discovered through the audit process that the seller had knowledge or had reason to know at the time such information was provided that the information relating to the exemption claimed was materially false or the seller otherwise knowingly participated in activity intended to purposefully evade the tax that is properly due on the transaction, and it must be established that the seller had knowledge or had reason to know at the time the information was provided that the information was materially false.

(b) The amount of tax imposed by this act is to be assessed within three years after the return is filed, and no proceedings in court for the collection of such taxes shall begin after the expiration of such period. In the case of a false or fraudulent return with intent to evade tax, the tax may be assessed or a proceeding in court for collection of such tax may begin at any time within two years from the discovery of such fraud. No assessment shall be made for any period preceding the date of registration of the retailer by more than three years except in cases of fraud. For any refund or credit claim filed after July 1, 2011, no refund or credit shall be allowed by the director after three years from the due date of the return for the reporting period as provided by K.S.A. 79-3607, and amendments thereto, unless before the expiration of such period a claim therefor is filed by the taxpayer, and, except as otherwise provided in K.S.A. 2015 Supp. 79-3694, and amendments thereto, no suit or action to recover on any claim for refund shall be commenced, until after the expiration of six months from the date of filing such claim satisfying the requirements specified by K.S.A. 2015 Supp. 79-3693, and amendments thereto, therefor with the director. A refund claim shall not be deemed filed unless such claim is complete as required by K.S.A. 2015 Supp. 79-3693, and amendments thereto. For all mailed returns, including refund claims, each return or refund claim shall be presumed to have been filed with the department on the postmark date of such return or refund claim or if such date is illegible, the date three days prior to the date such return or refund claim is received.

(c) Before the expiration of time prescribed in this section for the assessment of additional tax or the filing of a claim for refund, the director is hereby authorized to enter into an agreement in writing with the taxpayer consenting to the extension of the periods of limitations for the assessment of tax or for the filing of a claim for refund, at any time prior to the expiration of the period of limitations. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. In consideration of such agreement or agreements, interest due in excess of 48 months on any additional tax shall be waived.

(d) Interest at the rate prescribed by K.S.A. 79-2968, and amendments thereto, shall be allowed on any overpayment of tax computed from the filing date of the return claiming the refund, except that no interest shall be allowed on any such refund if the same is paid within 120 days after the filing date of the return claiming the refund or the date of payment, whichever is later, provided that such return or refund claim satisfies the requirements specified by K.S.A. 2015 Supp. 79-3693, and amendments thereto, at the time the return or refund claim is received.

(e) Notwithstanding any other provision of this section or the provisions of the Kansas compensating tax act:

(1) (A) Any claim for refund of tax imposed by the Kansas retailers' sales tax act or the Kansas compensating tax act based upon the provisions of subsection (kk) of K.S.A. 79-3606 in existence prior to its amendment by this act which is without dispute shall be allowed, but, with respect to any claim exceeding $10,000, the refund associated therewith shall not be paid until after 510 days from the date such claim was filed and shall not include interest from such date. As used in this subparagraph, a claim for refund without dispute shall not include any claim the basis for which is a judicial or quasi-judicial interpretation of such subsection occurring after the effective date of this act.

(B) Any refund of tax resulting from a final determination or adjudication with regard to any claim submitted or to be submitted for refund of tax imposed by the Kansas retailers' sales tax act or the Kansas compensating tax act based upon the provisions of subsection (kk) of K.S.A. 79-3606 in existence prior to its amendment by this act not described by subparagraph (A) shall, with respect to any refund exceeding $50,000, be paid in equal annual installments over 10 years commencing with the year of such final determination or adjudication. Interest shall not accrue during the time period of such payment.

(2) No claim for refund of tax imposed by the Kansas retailers' sales tax act or the Kansas compensating tax act based upon the application of the provisions of subsection (n) of K.S.A. 79-3606, and amendments thereto, pursuant to its interpretation by the court of appeals of the state of Kansas in its opinion filed on August 13, 1999, in the case entitled In re appeal of Water District No. 1 of Johnson County shall be allowed for tax paid prior to the effective date of this act. The provisions of this subsection shall not be applicable to water district no. 1 of Johnson county.

History: L. 1937, ch. 374, § 9; L. 1947, ch. 463, § 5; L. 1969, ch. 465, § 1; L. 1977, ch. 339, § 1; L. 1988, ch. 386, § 5; L. 1992, ch. 198, § 2; L. 1997, ch. 126, § 2; L. 2000, ch. 123, § 2; L. 2007, ch. 155, § 6; L. 2009, ch. 142, § 9; L. 2010, ch. 123, § 12; L. 2011, ch. 88, § 6; July 1.



79-3610 Examination of returns; final determinations; notice; informal conferences; jeopardy assessments.

79-3610. Examination of returns; final determinations; notice; informal conferences; jeopardy assessments. The director of taxation shall examine all returns filed under the provisions of this act, and shall issue final determinations of tax liability hereunder in the manner prescribed by K.S.A. 79-3226, and amendments thereto, relating to income taxes. Any determination may be made on the basis of a generally recognized valid and reliable sampling technique, whether or not the person being audited has complete records of transactions and whether or not such person consents.  In any such case, the director shall notify the taxpayer in writing of the sampling technique to be utilized, including the design and population of such sample.  If the taxpayer demonstrates that any such technique used was not in accordance with generally recognized sampling techniques, the audit shall be dismissed with respect to that portion of the audit based upon such technique, and a new audit shall be performed.  Within 60 days after the mailing of notice of the director's determination any taxpayer may request an informal conference with the secretary of revenue or the secretary's designee relating to such taxpayer's tax liability, including the issue of whether the use of a generally recognized sampling technique achieved a result that was reflective of the taxpayer's actual tax liability, and an informal conference thereon shall be conducted and the secretary of revenue or the secretary's designee shall make a final determination and give the taxpayer notice thereof. In case any person required by the provisions of this act to make a return fails or refuses to do so, the secretary of revenue or the secretary's designee, after notice to such person, shall make a final determination of the amount of such tax according to the best judgment and information of the secretary of revenue or the secretary's designee.

Whenever the director of taxation has reason to believe that a person liable for tax under any provisions of the Kansas retailers' sales tax act is about to depart from the state or to remove such person's property therefrom, or to conceal oneself or such person's property therein, or to do any other act tending to prejudice, jeopardize or render wholly or partly ineffectual the collection of such sales tax unless proceedings be brought without delay, the director shall immediately make an assessment for all sales taxes due from such taxpayer, noting such finding on the assessment. The assessment shall be made on the basis of emergency proceedings in accordance with the provisions of K.S.A. 77-536 and amendments thereto. Thereupon a warrant shall forthwith be issued for the collection of the tax as provided in K.S.A. 79-3235, and amendments thereto. The taxpayer may within 15 days from the date of filing of such warrant request an informal conference with the secretary or the secretary's designee on the correctness of the jeopardy assessment.

History: L. 1937, ch. 374, § 10; L. 1943, ch. 290, § 9; L. 1947, ch. 463, §6; L. 1957, ch. 429, § 30; L. 1987, ch. 391, § 1; L. 1988, ch. 356, § 343; L. 1992, ch. 65, § 2; L. 1997, ch. 126, § 12; July 1.



79-3611 Investigations and hearings.

79-3611. Investigations and hearings. For the purpose of ascertaining the correctness of any return, or for the purpose of determining the amount of tax due from any person engaged in the business of selling tangible personal property at retail, or furnishing services taxable hereunder, the director of taxation, or any officer or employee of the director of taxation designated, in writing, may hold investigations and hearings concerning any matters covered by this act, and may examine any books, papers, records, or memoranda bearing upon such sales of any such person, and may require the attendance of such person or any officer or employee of such person, or of any person having knowledge of such sales, and may take testimony and require proof for its information. In the conduct of any investigation or hearing, neither the director nor any officer or employee thereof shall be bound by the technical rules of evidence, and no informality in any proceeding, or in the manner of taking testimony, shall invalidate any order or decision made or approved by the director. The director, or any officer or employee thereof, shall have power to administer oaths to such persons.

History: L. 1937, ch. 374, § 11; L. 1957, ch. 429, § 31; July 1.



79-3612 Lien upon property upon sale of business; duties and liability of purchaser.

79-3612. Lien upon property upon sale of business; duties and liability of purchaser. The tax imposed by this act shall be a lien upon the property of any person who shall sell his or her business consisting of tangible personal property. The person acquiring such business or property shall withhold a sufficient amount of the purchase price thereof to cover the amount of any taxes due and unpaid by the seller, until the seller shall furnish the purchaser with a receipt from the director of taxation, as herein provided, showing that such taxes have been paid. The purchaser shall be personally liable for the payment of any unpaid taxes of the seller, to the extent of the value of the property received by the purchaser, and if a receipt is not furnished by such seller within twenty (20) days from the date of sale of such business, the purchaser shall remit the amount of such unpaid taxes to the director of taxation on or before the twentieth (20th) day of the month succeeding that in which he or she acquired such business or property.

History: L. 1937, ch. 374, § 12; April 9.



79-3613 Sufficiency of notice to taxpayer.

79-3613. Sufficiency of notice to taxpayer. All notices required to be mailed to the taxpayer under the provisions of this act, if mailed to him or her at his or her last known address as shown on the records of the director of taxation, shall be sufficient for the purposes of this act.

History: L. 1937, ch. 374, § 13; April 9.



79-3614 Confidentiality requirements.

79-3614. Confidentiality requirements. Any information obtained by the department of revenue in connection with administration of the Kansas retailer's sales tax act is subject to the confidentiality provisions as set forth in K.S.A. 75-5133, and amendments thereto.

History: L. 1937, ch. 374, § 14; L. 1943, ch. 307, § 4; L. 1977, ch. 186, § 8; L. 1983, ch. 289, § 14; L. 1994, ch. 188, § 4; L. 1997, ch. 126, § 47; L. 2005, ch. 110, § 6; July 1.



79-3615 Interest and penalties.

79-3615. Interest and penalties. (a) If any taxpayer shall fail to pay the tax required under this act at the time required by or under the provisions of this act, there shall be added to the unpaid balance of the tax, interest at the rate per month prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the tax was due until paid.

(b) For all taxable years ending prior to January 1, 2002, if any taxpayer due to negligence or intentional disregard fails to file a return or pay the tax due at the time required by or under the provisions of this act, there shall be added to the tax a penalty in an amount equal to 10% of the unpaid balance of tax due.

(c) For all taxable years ending prior to January 1, 2002, if any person fails to make a return, or to pay any tax, within six months from the date the return or tax was due, except in the case of an extension of time granted by the secretary of revenue or the secretary's designee, there shall be added to the tax due a penalty equal to 25% of the unpaid balance of such tax due. Notwithstanding the foregoing, in the event an assessment is issued following a field audit for any period for which a return was filed by the taxpayer and all of the tax was paid pursuant to such return, a penalty shall be imposed for the period included in the assessment in the amount of 10% of the unpaid balance of tax due shown in the notice of assessment. If after review of a return for any period included in the assessment, the secretary or secretary's designee determines that the underpayment of tax was due to the failure of the taxpayer to make a reasonable attempt to comply with the provisions of this act, such penalty shall be imposed for the period included in the assessment in the amount of 25% of the unpaid balance of tax due.

(d) For all taxable years ending after December 31, 2001, if any taxpayer fails to file a return or pay the tax if one is due, at the time required by or under the provisions of this act, there shall be added to the tax an additional amount equal to 1% of the unpaid balance of the tax due for each month or fraction thereof during which such failure continues, not exceeding 24% in the aggregate, plus interest at the rate prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the tax was due until paid. Notwithstanding the foregoing, in the event an assessment is issued following a field audit for any period for which a return was filed by the taxpayer and all of the tax was paid pursuant to such return, a penalty shall be imposed for the period included in the assessment in an amount of 1% per month not exceeding 10% of the unpaid balance of tax due shown in the notice of assessment. If after review of a return for any period included in the assessment, the secretary or secretary's designee determines that the underpayment of tax was due to the failure of the taxpayer to make a reasonable attempt to comply with the provisions of this act, such penalty shall be imposed for the period included in the assessment in the amount of 25% of the unpaid balance of tax due.

(e) If any taxpayer, with fraudulent intent, fails to pay any tax or make, render or sign any return, or to supply any information, within the time required by or under the provisions of this act, there shall be added to the tax a penalty in an amount equal to 50% of the unpaid balance of tax due.

(f) Penalty or interest applied under the provisions of subsections (a) and (d) shall be in addition to the penalty added under any other provisions of this section, but the provisions of subsections (b) and (c) shall be mutually exclusive of each other.

(g) Whenever the secretary or the secretary's designee determines that the failure of the taxpayer to comply with the provisions of subsections (a), (b), (c) and (d) of this section was due to reasonable causes, the secretary or the secretary's designee may waive or reduce any of the penalties and may reduce the interest rate to the underpayment rate prescribed and determined for the applicable period under section 6621 of the federal internal revenue code as in effect on January 1, 1994, upon making a record of the reasons therefor.

(h) In addition to all other penalties provided by this section, any person who willfully fails to make a return or to pay any tax imposed under the Kansas retailers' sales tax act, or who makes a false or fraudulent return, or fails to keep any books or records prescribed by this act, or who willfully violates any regulations of the secretary of revenue, for the enforcement and administration of this act, or who aids and abets another in attempting to evade the payment of any tax imposed by this act, or who violates any other provision of this act, shall, upon conviction thereof, be fined not less than $500, nor more than $10,000, or be imprisoned in the county jail not less than one month, nor more than six months, or be both so fined and imprisoned, in the discretion of the court.

(i) No penalty assessed hereunder shall be collected if the taxpayer has had the tax abated on appeal, and any penalty collected upon such tax shall be refunded.

(j) A person applying to the department for a refund of any tax imposed under the Kansas retailers' sales tax act that was not previously collected by the retailer, or that the retailer has already refunded to such person, shall be subject to a penalty of 50% of the amount of any such tax sought to be refunded. No such penalty shall be imposed against such person if the retailer collected the tax but did not remit such tax to the department.

History: L. 1937, ch. 374, § 15; L. 1938, ch. 79, § 1; L. 1980, ch. 308, § 24; L. 1982, ch. 422, § 1; L. 1988, ch. 390, § 1; L. 1989, ch. 291, § 6; L. 1994, ch. 95, § 6; L. 1997, ch. 126, § 20; L. 2000, ch. 184, § 19; L. 2007, ch. 155, § 7; July 1.



79-3616 Bond requirements; amount.

79-3616. Bond requirements; amount. When, in the judgment of the director of taxation after evidence is documented relating to the probable risk in the ability of the person to collect and remit taxes as required by this act, it is necessary, in order to secure the collection of any tax, penalties or interest due, or to become due, the director may require any person subject to such tax to file a bond with the director of taxation in such form and amount as the director of taxation may prescribe. In any such case, any person who is required to report and pay sales tax liability on an annual basis shall only be required to file a bond in the amount of $25.

History: L. 1937, ch. 374, § 16; L. 1987, ch. 392, § 1; L. 1988, ch. 389, § 2; July 1.



79-3617 Collection of delinquent taxes; tax lien.

79-3617. Collection of delinquent taxes; tax lien. Whenever any taxpayer liable to pay any sales or compensating tax, refuses or neglects to pay the tax, the amount, including any interest or penalty, shall be collected in the following manner. The secretary of revenue or the secretary's designee shall issue a warrant under the hand of the secretary or the secretary's designee and official seal directed to the sheriff of any county of the state commanding the sheriff to levy upon and sell the real and personal property of the taxpayer found within the sheriff's county to satisfy the tax, including penalty and interest, and the cost of executing the warrant and to return such warrant to the secretary or the secretary's designee and pay to the secretary or the secretary's designee the money collected by virtue thereof not more than 90 days from the date of the warrant. Firearms seized may be appraised and disposed of in the same manner prescribed in K.S.A. 79-5212, and amendments thereto. The sheriff shall, within five days, after the receipt of the warrant file with the clerk of the district court of the county a copy thereof, and thereupon the clerk shall either enter in the appearance docket the name of the taxpayer mentioned in the warrant, the amount of the tax or portion of it, interest and penalties for which the warrant is issued and the date such copy is filed and note the taxpayer's name in the general index. No fee shall be charged for either such entry. The amount of such warrant so docketed shall thereupon become a lien upon the title to, and interest in, the real property of the taxpayer against whom it is issued. The sheriff shall proceed in the same manner and with the same effect as prescribed by law with respect to executions issued against property upon judgments of a court of record, and shall be entitled to the same fees for services.

The court in which the warrant is docketed shall have jurisdiction over all subsequent proceedings as fully as though a judgment had been rendered in the court. A warrant of similar terms, force and effect may be issued by the secretary or the secretary's designee and directed to any officer or employee of the secretary or the secretary's designee, and in the execution thereof such officer or employee shall have all the powers conferred by law upon sheriffs with respect to executions issued against property upon judgments of a court of record and the subsequent proceedings thereunder shall be the same as provided where the warrant is issued directly to the sheriff. The taxpayer shall have the right to redeem the real estate within a period of 18 months from the date of such sale. If a warrant is returned, unsatisfied in full, the secretary or the secretary's designee shall have the same remedies to enforce the claim for taxes as if the state of Kansas had recovered judgment against the taxpayer for the amount of the tax. No law exempting any goods and chattels, land and tenements from forced sale under execution shall apply to a levy and sale under any of the warrants or upon any execution issued upon any judgment rendered in any action for sales or compensating taxes. Except as provided further, the secretary or the secretary's designee shall have the right after a warrant has been returned unsatisfied, or satisfied only in part, to issue alias warrants until the full amount of the tax is collected. No costs incurred by the sheriff or the clerk of the court shall be charged to the secretary or the secretary's designee.

If execution is not issued within 10 years from the date of the docketing of any such warrant, or if 10 years shall have intervened between the date of the last execution issued on such warrant, and the time of issuing another writ of execution thereon, such warrant shall become dormant, and shall cease to operate as a lien on the real estate of the delinquent taxpayer.  Such dormant warrant may be revived in like manner as dormant judgments under the code of civil procedure.

History: L. 1937, ch. 374, § 17; L. 1953, ch. 448, § 1; L. 1976, ch. 145, § 245; L. 1977, ch. 109, § 42; L. 1984, ch. 147, § 23; L. 1989, ch. 291, § 9; L. 1998, ch. 130, § 35; L. 2005, ch. 141, § 6; July 1.



79-3618 Administration; rules and regulations; payment upon basis of gross receipts, when; appointment of agents and employees; abatement of taxes.

79-3618. Administration; rules and regulations; payment upon basis of gross receipts, when; appointment of agents and employees; abatement of taxes. (a) The secretary of revenue or the secretary's designee shall administer and enforce this act. The secretary shall adopt rules and regulations for the administration of this act. The secretary or the secretary's designee may upon application of any taxpayer give such applicant the privilege of paying the tax levied by this act upon the basis of gross receipts accrued but not received provided such applicant's books are regularly kept on such basis. The secretary or the secretary's designee shall appoint agents and employees for the enforcement and administration of this act.

(b) The secretary of revenue or the secretary's designee may abate all or part of any final sales tax and compensating tax liabilities in the same manner and to the same extent as provided for final income tax liabilities at K.S.A. 79-3233a through K.S.A. 79-3233i, and amendments thereto.

History: L. 1937, ch. 374, § 18; L. 1972, ch. 342, § 112; L. 1989, ch. 291, § 10; L. 1999, ch. 94, § 7; July 1.



79-3619 Payment, collection and accounting; rules and regulations.

79-3619. Payment, collection and accounting; rules and regulations. (a) For the purposes of more efficiently securing the payment, collection and accounting for the taxes provided for under this act, agreements between competing retailers or the adoption of appropriate rules and regulations by organizations or associations of retailers to provide uniform methods for adding and collecting the full amount of the tax imposed by this act, or an amount equal as nearly as possible or practicable to the average equivalent thereof, and which do not involve price-fixing agreements otherwise unlawful, and which shall first have the approval of the director of taxation, are expressly authorized and shall be held not to be in violation of any antitrust laws of this state. It shall be the duty of the director of taxation to cooperate with such retailers, organizations, or associations in formulating such agreements, rules and regulations. The secretary of revenue shall adopt rules and regulations for adding and collecting such tax, or an amount equal as nearly as possible or practicable to the average equivalent thereof, by providing different methods applying uniformly to retailers within the same general classification for the purpose of enabling such retailers to add and collect, as far as practicable, the amount of such tax.

(b) The secretary of revenue may adopt rules and regulations to provide for the issuance of permits to certain businesses which grant direct payment authority that allows certain purchases to be made without the payment of retailers' sales or use tax to the vendor or service provider and requires the permit holder to self-accrue any state and local tax that is due and pay such tax directly to the department of revenue. The secretary shall be accorded broad discretion in establishing qualification standards for direct pay authority, in entering into agreement with permit holders that fix accounting and reporting requirements, in granting and canceling the direct pay privilege, and in establishing other requirements for administration of this section.

History: L. 1937, ch. 374, § 19; L. 1939, ch. 332, § 1; L. 1972, ch. 342, § 113; L. 1998, ch. 130, § 37; July 1.



79-3620 Disposition of moneys; sales tax refund fund; credit to state highway fund; credit to city bond finance fund; intermodal facility district, definition, disposition, requirements and procedures for certain sales tax revenue on utility sales.

79-3620. Disposition of moneys; sales tax refund fund; credit to state highway fund; credit to city bond finance fund; intermodal facility district, definition, disposition, requirements and procedures for certain sales tax revenue on utility sales. (a) All revenue collected or received by the director of taxation from the taxes imposed by this act shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury, less amounts withheld as provided in subsection (b) and amounts credited as provided in subsections (c), (d) and (e), to the credit of the state general fund.

(b) A refund fund, designated as "sales tax refund fund" not to exceed $100,000 shall be set apart and maintained by the director from sales tax collections and estimated tax collections and held by the state treasurer for prompt payment of all sales tax refunds. Such fund shall be in such amount, within the limit set by this section, as the director shall determine is necessary to meet current refunding requirements under this act. In the event such fund as established by this section is, at any time, insufficient to provide for the payment of refunds due claimants thereof, the director shall certify the amount of additional funds required to the director of accounts and reports who shall promptly transfer the required amount from the state general fund to the sales tax refund fund, and notify the state treasurer, who shall make proper entry in the records.

(c) (1) On July 1, 2010, the state treasurer shall credit 11.427% of the revenue collected and received from the tax imposed by K.S.A. 79-3603, and amendments thereto, at the rate of 6.3%, and deposited as provided by subsection (a), exclusive of amounts credited pursuant to subsection (d), in the state highway fund.

(2) On July 1, 2011, the state treasurer shall credit 11.26% of the revenue collected and received from the tax imposed by K.S.A. 79-3603, and amendments thereto, at the rate of 6.3%, and deposited as provided by subsection (a), exclusive of amounts credited pursuant to subsection (d), in the state highway fund.

(3) On July 1, 2012, the state treasurer shall credit 11.233% of the revenue collected and received from the tax imposed by K.S.A. 79-3603, and amendments thereto, at the rate of 6.3%, and deposited as provided by subsection (a), exclusive of amounts credited pursuant to subsection (d), in the state highway fund.

(4) On July 1, 2013, the state treasurer shall credit 17.073% of the revenue collected and received from the tax imposed by K.S.A. 79-3603, and amendments thereto, at the rate of 6.15%, and deposited as provided by subsection (a), exclusive of amounts credited pursuant to subsection (d), in the state highway fund.

(5) On July 1, 2015, the state treasurer shall credit 16.226% of the revenue collected and received from the tax imposed by K.S.A. 79-3603, and amendments thereto, at the rate of 6.5%, and deposited as provided by subsection (a), exclusive of amounts credited pursuant to subsection (d), in the state highway fund.

(6) On July 1, 2016, and thereafter, the state treasurer shall credit 16.154% of the revenue collected and received from the tax imposed by K.S.A. 79-3603, and amendments thereto, at the rate of 6.5%, and deposited as provided by subsection (a), exclusive of amounts credited pursuant to subsection (d), in the state highway fund.

(d) The state treasurer shall credit all revenue collected or received from the tax imposed by K.S.A. 79-3603, and amendments thereto, as certified by the director, from taxpayers doing business within that portion of a STAR bond project district occupied by a STAR bond project or taxpayers doing business with such entity financed by a STAR bond project as defined in K.S.A. 2015 Supp. 12-17,162, and amendments thereto, that was determined by the secretary of commerce to be of statewide as well as local importance or will create a major tourism area for the state or the project was designated as a STAR bond project as defined in K.S.A. 2015 Supp. 12-17,162, and amendments thereto, to the city bond finance fund, which fund is hereby created. The provisions of this subsection shall expire when the total of all amounts credited hereunder and under K.S.A. 79-3710(d), and amendments thereto, is sufficient to retire the special obligation bonds issued for the purpose of financing all or a portion of the costs of such STAR bond project.

(e) All revenue certified by the director of taxation as having been collected or received from the tax imposed by K.S.A. 79-3603(c), and amendments thereto, on the sale or furnishing of gas, water, electricity and heat for use or consumption within the intermodal facility district described in this subsection, shall be credited by the state treasurer to the state highway fund. Such revenue may be transferred by the secretary of transportation to the rail service improvement fund pursuant to law. The provisions of this subsection shall take effect upon certification by the secretary of transportation that a notice to proceed has been received for the construction of the improvements within the intermodal facility district, but not later than December 31, 2010, and shall expire when the secretary of revenue determines that the total of all amounts credited hereunder and pursuant to K.S.A. 79-3710(e), and amendments thereto, is equal to $53,300,000, but not later than December 31, 2045. Thereafter, all revenues shall be collected and distributed in accordance with applicable law. For all tax reporting periods during which the provisions of this subsection are in effect, none of the exemptions contained in K.S.A. 79-3601 et seq., and amendments thereto, shall apply to the sale or furnishing of any gas, water, electricity and heat for use or consumption within the intermodal facility district. As used in this subsection, "intermodal facility district" shall consist of an intermodal transportation area as defined by K.S.A. 12-1770a(oo), and amendments thereto, located in Johnson county within the polygonal-shaped area having Waverly Road as the eastern boundary, 191st Street as the southern boundary, Four Corners Road as the western boundary, and Highway 56 as the northern boundary, and the polygonal-shaped area having Poplar Road as the eastern boundary, 183rd Street as the southern boundary, Waverly Road as the western boundary, and the BNSF mainline track as the northern boundary, that includes capital investment in an amount exceeding $150 million for the construction of an intermodal facility to handle the transfer, storage and distribution of freight through railway and trucking operations.

History: L. 1937, ch. 374, § 20; L. 1957, ch. 429, § 32; L. 1958, ch. 31, § 2 (Special Session); L. 1965, ch. 530, § 2; L. 1967, ch. 502, § 1; L. 1978, ch. 56, § 19; L. 1982, ch. 423, § 1; L. 1989, ch. 209, § 60; L. 1993, ch. 213, § 5; L. 1998, ch. 17, § 8; L. 2001, ch. 167, § 10; L. 2001, ch. 167, § 11; L. 2002, ch. 185, § 7; L. 2003, ch. 150, § 2; L. 2004, ch. 90, § 3; L. 2009, ch. 95, § 3; L. 2010, ch. 160, § 2; L. 2013, ch. 87, § 6; L. 2013, ch. 135, § 12; L. 2015, ch. 99, § 8; L. 2015, ch. 102, § 8; July 1.

Revisor's Note:

Section was also amended by L. 2001, ch. 103, § 16 and L. 2001, ch. 5, § 460, but those versions were repealed by L. 2001, ch. 167, §§ 15 and 16 respectively.

Section was amended twice in the 2003 session, see also 79-3620c.



79-3620b City bond finance fund moneys, distribution to cities.

79-3620b. City bond finance fund moneys, distribution to cities. Moneys credited to the city bond finance fund in accordance with the provisions of subsections (d) of K.S.A. 79-3620 and (d) of K.S.A. 79-3710, and amendments thereto, shall be distributed biannually to cities which have issued special obligation bonds to finance, in whole or in part, a STAR bond project which was determined by the secretary of commerce to be of statewide as well as local importance or will create a major tourism area for the state as defined in K.S.A. 2015 Supp. 12-17,162, and amendments thereto. The state treasurer shall make such biannual distributions on such dates as mutually agreed to by the city and the state treasurer. The total of all distributions under this section shall not exceed an amount determined to be sufficient to retire the principal and interest payable on such special obligation bonds. Moneys paid to cities hereunder shall be deposited in a special fund of the city to pay the costs described herein.

History: L. 1993, ch. 213, § 7; L. 1998, ch. 17, § 9; L. 2001, ch. 103, § 17; L. 2003, ch. 154, § 99; L. 2009, ch. 95, § 4; July 1.



79-3623 Invalidity of part.

79-3623. Invalidity of part. If any section, subsection, clause, sentence or phrase of this act is for any reason held to be unconstitutional and invalid, such decision shall not affect the validity of the remaining portions of this act.

History: L. 1937, ch. 374, § 23; April 9.



79-3624 Invalidity of part of 79-3621, 79-3622.

79-3624. Invalidity of part of 79-3621, 79-3622. If any section, subsection, clause, sentence or phrase of this act is for any reason held to be unconstitutional and invalid, such decision shall not affect the validity of the remaining portions of this act.

History: L. 1938, ch. 80, § 3; March 7.



79-3625 Invalidity of part of 79-3619.

79-3625. Invalidity of part of 79-3619. If any section, subsection, clause, sentence, part, phrase or word of this act is for any reason held to be unconstitutional or invalid, such decision shall not affect the validity of the remaining portions of this act.

History: L. 1939, ch. 332, § 2; July 1.



79-3630 Authorization to enjoin certain persons from engaging in business; restraining order; bond.

79-3630. Authorization to enjoin certain persons from engaging in business; restraining order; bond. The secretary of revenue or the secretary's designee is hereby authorized to enjoin any person from engaging in the business of selling tangible personal property at retail or rendering or furnishing things or services taxable under the provisions of the Kansas retailers' sales tax act who is found to be in violation of such act and the secretary or the secretary's designee shall be entitled, in any proceeding brought for such purpose to have an order restraining such person from engaging in such business in violation of the provisions of K.S.A. 79-3601 et seq., and amendments thereto, and no bond shall be required for any such restraining order, nor for any temporary or permanent injunction issued in such proceedings.

History: L. 1968, ch. 343, § 1; L. 1989, ch. 291, § 5; L. 1992, ch. 198, § 3; July 1.



79-3631 Use of courts for purpose of enforcement of certain contractual obligations not allowed; exception.

79-3631. Use of courts for purpose of enforcement of certain contractual obligations not allowed; exception. The use of Kansas courts for the purpose of enforcing any contractual obligations arising from the sale at retail of tangible personal property, things or services taxable under K.S.A. 79-3601 et seq., or K.S.A. 79-3701 et seq., after April 1, 1968, which gives rise to a Kansas sales or compensating tax liability upon the part of the purchaser by reason of delivery of such tangible personal property, things or services to the purchaser within the state of Kansas shall be denied and no judgment, decree or order for the enforcement thereof shall be rendered, made or entered in or by any court of this state, unless the retailer is or becomes registered for the collection of such sales or compensating taxes and reports and pays the same in accordance with the provision of K.S.A. 79-3601 et seq., or K.S.A. 79-3701 et seq.

History: L. 1968, ch. 286, § 1; March 27.



79-3640 Refund of sales tax paid upon property or services purchased for certain political subdivision projects; contents of claim; payment of refund.

79-3640. Refund of sales tax paid upon property or services purchased for certain political subdivision projects; contents of claim; payment of refund. That portion of the sales tax paid on the sale of tangible personal property or services purchased for the purpose of constructing, equipping, reconstructing, maintaining, repairing, enlarging, furnishing or remodeling facilities the cost of which is paid in part from funds of a political subdivision which in proportion to the total sales tax paid equals the proportion of such funds to the total cost of the project shall be refunded. Each claim for a sales tax refund shall be verified and submitted to the director of taxation upon forms furnished by the director and shall be accompanied by any additional documentation required by the director. The director shall review each claim and shall refund that amount of sales tax paid as determined under the provisions of this section. All refunds shall be paid from the sales tax refund fund upon warrants of the director of accounts and reports pursuant to vouchers approved by the director or the director's designee.

History: L. 1981, ch. 391, § 2; July 1.



79-3643 Personal liability for individuals responsible for collection of sales or compensating taxes.

79-3643. Personal liability for individuals responsible for collection of sales or compensating taxes. (a) Any individual who is responsible for collection or payment of sales or compensating tax or control, receipt, custody or disposal of funds due and owing under the Kansas retailers' sales and compensating tax acts who willfully fails to collect such tax, or account for and pay over such tax, or attempts in any manner to evade or defeat such tax or the payment thereof shall be personally liable for the total amount of the tax evaded, or not collected, or not accounted for and paid over, together with any interest and penalty imposed thereon.  The provisions of this section shall apply regardless of the: (1) Relationship with the retailer held by such individual; (2) form under which the retailer conducts business, whether a sole proprietorship, partnership or corporation; or (3) dissolution of the business. As used in this section, "willfully" has the same meaning as such term has for federal tax purposes in 26 U.S.C. § 6672.

(b) A notice of assessment issued to a responsible individual shall be considered to be a proceeding for the collection of the tax liability of the business.  If the liability of the business is determined in a proceeding that has become final, any notice of assessment against a responsible individual must be issued within three years after the proceeding against the business has become final.

(c) Within 60 days after the mailing of a notice of assessment against a responsible individual, the person assessed may request an informal conference with the secretary of revenue under K.S.A. 79-3226, and amendments thereto, for a determination of whether such person is a responsible individual under subsection (a) and for a determination of the tax liability of the business.

(d) If notice of assessment and warrant are issued to a responsible individual pursuant to K.S.A. 79-3610, and amendments thereto, or any other jeopardy provision of chapter 79 of the Kansas Statutes Annotated, the person assessed may request that the informal conference held pursuant to subsection (c) be expedited.  When such a request is made, the secretary shall schedule the conference to be held within 21 days after receipt of the request and shall issue a written final determination within 21 days after the close of the conference.

(e) The provisions of this section shall be deemed to be supplemental to the Kansas retailers' sales and compensating tax acts.

History: L. 1986, ch. 363, § 1; L. 1999, ch. 94, § 10; L. 2010, ch. 123, § 13; Apr. 29.



79-3644 Payment of local and state sales and compensating taxes on vessels; proof of payment; disposition of revenue.

79-3644. Payment of local and state sales and compensating taxes on vessels; proof of payment; disposition of revenue. (a) In any case where any tax imposed under the provisions of K.S.A. 12-187, and amendments thereto, and 12-198, and amendments thereto, the Kansas retailers' sales tax act or the Kansas compensating tax act upon the sale or use of any vessel is not paid to a retailer, the purchaser of such vessel shall pay such tax to the director of taxation or to the county treasurer of the county wherein such purchaser resides.  Upon payment of all such taxes, the director or the county treasurer, as the case requires, shall issue to such purchaser proof of payment thereof upon the forms devised by the department of revenue for such purpose.  In addition to such taxes, the county treasurer shall charge a collection service fee of $.50 and shall credit the same to the special fund provided in K.S.A. 8-1545, and amendments thereto.  The county treasurer shall remit monthly all local and state sales and compensating use taxes collected under this section to the director of taxation.  All moneys received from local sales and compensating use taxes shall be deposited in the state treasury to the credit of the county and city retailers' sales tax fund or the city and county compensating use tax fund, as the case requires, and shall be apportioned and remitted by the state treasurer to the county and city treasurers in the manner prescribed by K.S.A. 12-189, and amendments thereto, or 12-198, and amendments thereto, as the case requires.  All moneys received from state sales and compensating use taxes shall be deposited as provided in K.S.A. 79-3620, and amendments thereto.

(b) As used in this section, "vessel" shall have the meaning ascribed thereto by K.S.A. 32-1102, and amendments thereto.

History: L. 1987, ch. 65, § 3; July 1.



79-3645 Refund of sales tax paid upon seeds, fertilizers, insecticides and services; procedure for claims.

79-3645. Refund of sales tax paid upon seeds, fertilizers, insecticides and services; procedure for claims. (a) The retailers' sales tax paid pursuant to the Kansas retailers' sales tax act on the sale of seeds and tree seedlings; fertilizers, insecticides, herbicides, germicides, pesticides and fungicides; and services, purchased and used for the purpose of producing plants in order to prevent soil erosion on land devoted to agricultural use which is subject to the federal conservation reserve program shall be refunded as provided in this section.

(b) Each claim for refund of sales tax paid shall be verified and submitted to the director of taxation within one year after the effective date of this act upon forms furnished by the director and shall be accompanied by any additional documentation required by the director.  The director shall review each claim and shall refund within 90 days after receipt of such claim that amount of sales tax paid as determined pursuant to this section.  All refunds shall be paid from the sales tax refund fund upon warrants of the director of accounts and reports pursuant to vouchers approved by the director.

History: L. 1988, ch. 386, § 4; July 1.



79-3646 Letter rulings issued by the department of revenue, when.

79-3646. Letter rulings issued by the department of revenue, when. Any person required or who may be required to collect sales tax as a retailer pursuant to K.S.A. 79-3604, and amendments thereto, may request from the department of revenue a letter ruling which shall delineate such person's duties and responsibilities under the Kansas retailer's sales tax act with respect to such person's business.  Such ruling shall be issued within 30 days after receipt of the request and any other information necessary for the department to make a ruling.

History: L. 1988, ch. 389, § 1; July 1.



79-3647 Gross receipts not inclusive of water protection fees.

79-3647. Gross receipts not inclusive of water protection fees. The water protection fees imposed by K.S.A. 82a-954 and amendments thereto shall not be included in gross receipts for the purpose of taxation under the Kansas retailers' sales tax act.

History: L. 1990, ch. 342, § 1; July 1.



79-3648 Separate statement of tax on invoice or billing; presumption of noncollection.

79-3648. Separate statement of tax on invoice or billing; presumption of noncollection. The amount of tax imposed under this act on a sale either shall be separately stated on the invoice or billing or the invoice or billing shall bear the statement: "All applicable sales tax is included."  If the invoice or billing does not reflect the amount of the tax imposed under this act on the sale or contain a statement that all applicable sales tax is included, then it shall be presumed that the tax was not collected by the retailer.

History: L. 1992, ch. 198, § 4; July 1.



79-3649 Sales tax liability assessments on youth sports participation fees null and void.

79-3649. Sales tax liability assessments on youth sports participation fees null and void. Any determination or assessment of sales tax liability against any youth recreation organization described in subsection (m) of K.S.A. 79-3603, and amendments thereto, for payment of sales tax imposed thereunder which was made or levied prior to the effective date of this act is hereby declared to be null and void.

History: L. 1994, ch. 198, § 2; July 1.



79-3650 Direct refunds of sales tax, when; over-collected sales or use taxes.

79-3650. Direct refunds of sales tax, when; over-collected sales or use taxes. (a) A refund request for an amount equal to or exceeding $50 may be filed directly by a consumer or purchaser if the consumer or purchaser: (1) Paid the tax directly to the department; (2) provides evidence that the retailer refused or was unavailable to refund the tax; (3) provides evidence that the retailer did not act upon its refund request in a timely manner as provided in subsection (b), or; (4) provides a notarized statement to the department from the retailer that the retailer: (A) Will not claim a refund of the same tax included in the purchaser's or consumer's refund request; (B) agrees to provide to the consumer or purchaser any information or documentation in the retailer's possession needed for submission to the department to support or prove the refund claim; (C) has remitted to the state the tax sought to be refunded; and (D) has not taken or will not take a credit for such tax. A retailer providing false information in any such statement shall be subject to penalties prescribed by K.S.A. 79-3615(h), and amendments thereto.

(b) A cause of action against the seller for the over-collected sales or use taxes does not accrue until a purchaser has provided written notice to a seller and the seller has had 60 days to respond. Such notice to the seller must contain the information necessary to determine the validity of the request. In connection with a purchaser's request from a seller for over-collected sales or use taxes, a seller shall be presumed to have a reasonable business practice, if in the collection of such sales or use taxes, the seller uses either a provider or a system, including a proprietary system, that is certified by the state and has remitted to the state all taxes collected less any deductions, credits or collection allowances. If the director of taxation finds upon proper showing that a consumer or purchaser submitted a refund request to a retailer that was not acted upon by the retailer in a timely manner, the director shall extend the time for filing the request with the department beyond the three year limitation period that is otherwise provided by the time attributed to the delay caused by the retailer.

History: L. 1997, ch. 126, § 18; L. 2002, ch. 186, § 5; L. 2003, ch. 147, § 10; L. 2007, ch. 155, § 8; July 1.



79-3651 Presumptions relating to exemption certificates; form of certificates; payment requirements; duties of presenters of exemption certificates; requirements when issued based on status of entity; penalties.

79-3651. Presumptions relating to exemption certificates; form of certificates; payment requirements; duties of presenters of exemption certificates; requirements when issued based on status of entity; penalties. (a) For the purpose of the proper administration of the Kansas retailers' sales tax act and to prevent evasion of the tax imposed thereunder, it shall be presumed that all gross receipts from the sale of tangible personal property or enumerated services are subject to tax until the contrary is established. The burden of proving that a sale is not subject to tax is upon the seller unless the seller takes from the purchaser an exemption certificate to the effect that the property or service purchased is not subject to tax.

(b) An exemption certificate shall relieve the seller from collecting and remitting tax if the seller has obtained the required identifying information as determined by the director, from the purchaser and the reason for claiming the exemption at the time of purchase and has maintained proper records of exempt transactions pursuant to subsection (a) of K.S.A. 79-3609, and amendments thereto and provided them to the director when requested, except that no such relief from liability shall apply to a seller who: Fraudulently fails to collect the tax; solicits purchasers to participate in the unlawful claim of an exemption; accepts an exemption certificate claiming an entity based exemption when the subject of the transaction is actually received by the purchaser at a location operated by the seller and the director provides an exemption certificate that clearly and affirmatively indicates that the claimed exemption is not available. The seller shall obtain the same information for proof of a claimed exemption regardless of the medium in which the transaction occurred. The purchaser improperly claiming an exemption shall remain liable for the nonpayment of tax.

(c) The exemption certificate shall be substantially in such form as the director may prescribe. The seller shall use the standard form for claiming an exemption electronically as adopted by the director. A seller may require a purchaser to provide a copy of the purchaser's sales tax registration certificate with a resale certificate as a condition for honoring the purchaser's resale exemption claim, except that in the case of drop shipment sales into this state, the third party vendor may claim a resale exemption based on an exemption certificate provided by its customer, re-seller, or any other information acceptable to the secretary available to the third party vendor evidencing qualification for a resale exemption, regardless of whether the customer, re-seller, is registered to collect and remit sales and use tax in this state. A purchaser is not required to provide a signature to claim an exemption from tax unless a paper exemption certificate is used. A seller is relieved of liability for the tax otherwise applicable if it obtains a blanket exemption certificate for a purchaser with which the seller has a recurring business relationship. Such blanket certificate need not be renewed or updated by the seller for exemption certificate information or data elements when there is a recurring business relationship between the buyer and seller. For purposes of this subsection, a recurring business relationship exists when a period of no more than 12 months elapses between sales transactions.

(d) To lawfully present a resale exemption certificate the purchaser must be engaged in the business of selling property or services of the same kind that is purchased, hold a registration certificate, except as otherwise permitted in subsection (c) for drop shipment sales into this state, and at the time of purchase, either intend to resell the property in the regular course of business or be unable to ascertain whether the property will be resold or used for some other purpose. A resale exemption certificate may be used for resale of services to tangible personal property and not for services to real property.

(e) Any person who issues a resale certificate or other exemption certificate in order to unlawfully avoid payment of tax for business or personal gain shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than $1,000 or imprisonment for not more than one year, or by both. In addition, if the director determines that a person issued a resale certificate in order to unlawfully avoid payment of tax for business or personal gain, the director shall increase any penalty that is due from the person under K.S.A. 79-3615, and amendments thereto, by $250 or 10 times the tax due, whichever is greater, on each transaction where the misuse of a resale certificate occurred.

(f) Exemption certificates issued by an entity claiming a specific exemption under K.S.A. 79-3606, and amendments thereto, based on the status of the entity shall bear the name, address of the entity and identification number issued to the entity pursuant to K.S.A. 2015 Supp. 79-3692, and amendments thereto. Such certificate shall be signed by an authorized person of the nonprofit entity, if in paper form, and contain the tax identification number of the entity. The certificate shall be substantially in such form as the director may prescribe. A seller may require that payments be made on an exempt entity's check, warrant, voucher or charged to the entity's account as a condition for honoring the entity's exemption claim.

(g) It shall be the duty of every person who purchases tangible personal property or services that are taxable under this act to pay the full amount of tax that is lawfully due to the retailer making the sale. Any person who willfully and intentionally refuses to pay such tax to the retailer shall be guilty of a misdemeanor and upon conviction shall be punished and fined as provided by subsection (g)[(h)] of K.S.A. 79-3615, and amendments thereto.

History: L. 1997, ch. 126, § 19; L. 2003, ch. 147, § 11; L. 2004, ch. 173, § 16; L. 2005, ch. 91, § 1; L. 2007, ch. 155, § 9; L. 2010, ch. 123, § 14; Apr. 29.



79-3652 Rights and privileges of audited taxpayers.

79-3652. Rights and privileges of audited taxpayers. In addition to any other rights and privileges provided by law under the Kansas retailers' sales tax and Kansas compensating tax acts, the secretary of revenue shall promulgate rules and directives under which the taxpayer shall be provided:

(a) A copy of all work-papers compiled as a result of an audit of such taxpayer;

(b) a personal or telephonic conference conducted by the director of taxation or agent of the director with the taxpayer or a representative of the taxpayer after completion of audit field work; and, if additional audit desk work is performed in the office subsequent to audit field work, a telephonic conference conducted by the director or agent of the director with the taxpayer or a representative of the taxpayer after completion of such subsequent audit desk work; and

(c) consideration of the taxpayer's convenience, normal hours of operation, and the availability of administrative personnel resources in the scheduling of an audit by the director.

History: L. 1997, ch. 126, § 52; July 1.



79-3653 Streamlined sales tax system for the 21st century act; citation.

79-3653. Streamlined sales tax system for the 21st century act; citation. The provisions of K.S.A. 2015 Supp. 79-3653 through 79-3659, and amendments thereto, of this act may be cited as the streamlined sales tax system for the 21st century act.

History: L. 2000, ch. 140, § 13; July 1.



79-3654 Same; legislative findings.

79-3654. Same; legislative findings. The legislature finds that:

(a) State and local tax systems should treat transactions in a competitively neutral manner;

(b) a simplified sales and use tax system that treats all transactions in a competitively neutral manner will strengthen and preserve the sales and use tax as vital state and local revenue sources and preserve state fiscal sovereignty;

(c) remote sellers should not receive preferential tax treatment at the expense of local "main street" merchants, nor should such vendors be burdened with special, discriminatory or multiple taxes;

(d) the state should simplify sales and use taxes to reduce the administrative burden of collection; and

(e) while states have the sovereign right to set their own tax policies, states working together have the opportunity to develop a more simple, uniform, and fair system of state sales and use taxation without federal government mandates of interference.

History: L. 2000, ch. 140, § 14; July 1.



79-3655 Same; department of revenue discussions with other states; topics included.

79-3655. Same; department of revenue discussions with other states; topics included. The department of revenue shall enter into discussions with states regarding development of a multi-state, voluntary, streamlined system for sales and use tax collection and administration. These discussions shall focus on a system that would have the capability to determine whether the transaction is taxable or tax exempt, the appropriate tax rate applied to the transaction, and the total tax due on the transaction, and shall provide a method of collecting and remitting sales and use taxes to the state. Such system may provide compensation for the costs of collecting and remitting sales and use taxes. Discussions between the department and other states may include, but are not limited to:

(a) The development of a "joint request for information" from potential public and private parties governing the specifications for such system;

(b) the mechanism for compensating parties for the development and operation of such system;

(c) establishment of minimum statutory simplification measures necessary for state participation in such system; and

(d) measures to preserve confidentiality of taxpayer information and privacy rights of consumers.

Following these discussions, the department may proceed to issue a joint request for information.

History: L. 2000, ch. 140, § 15; July 1.



79-3656 Same; pilot projects with other states; agreements, provisions.

79-3656. Same; pilot projects with other states; agreements, provisions. The department is authorized to participate in a sales tax pilot project with other states and selected businesses to test means for simplifying sales and use tax administration and may enter into joint agreements for that purpose.

(a) Agreements to participate in the test shall establish provisions for the administration, imposition and collection of sales and use taxes resulting in revenues paid that are the same as would be paid under articles 36 and 37 of chapter 79 of the Kansas Statutes Annotated.

(b) Parties to the agreements are excused from complying with the provisions of articles 36 and 37 of chapter 79 of the Kansas Statutes Annotated to the extent a different procedure is required by the agreements, except for confidentiality of taxpayer information as detailed in K.S.A. 2015 Supp. 79-3657, and amendments thereto.

(c) Agreements authorized under this section shall terminate no later than December 31, 2001.

History: L. 2000, ch. 140, § 16; July 1.



79-3657 Same; return information confidential.

79-3657. Same; return information confidential. Return information submitted to any party or parties acting for and on behalf of the state shall be treated as confidential. Disclosure of such information necessary under K.S.A. 2015 Supp. 79-3655 and 79-3656, and amendments thereto, shall be pursuant to a written agreement between the department and the party or parties. Such party or parties shall be bound by the same requirements of confidentiality as the department, under K.S.A. 75-5133, and amendments thereto.

History: L. 2000, ch. 140, § 17; L. 2005, ch. 110, § 7; July 1.



79-3658 Same; legislative oversight committee established; composition; authorities and duties.

79-3658. Same; legislative oversight committee established; composition; authorities and duties. There is hereby created a legislative oversight committee which shall consist of the chairpersons and minority party leaders of the standing committees on taxation of the senate and the house of representatives. The department shall provide testimony and information as requested by the committee. The department shall provide quarterly reports to the governor, the speaker of the house, minority leader of the house, president of the senate and senate minority leader and to the members of the legislative oversight committee on the progress of multi-state discussions.

History: L. 2000, ch. 140, § 18; July 1.



79-3659 Same; department of revenue report required.

79-3659. Same; department of revenue report required. By March 1, 2001, the department shall report to the governor and to the speaker of the house, minority leader of the house, president of the senate and senate minority leader and to the members of the legislative oversight committee on the status of multi-state discussions and, if a proposed system has been agreed upon by participating states, shall also recommend whether the state should participate in such system.

History: L. 2000, ch. 140, § 19; July 1.



79-3660 Sales taxation managed audit program; definitions.

79-3660. Sales taxation managed audit program; definitions. For purposes of K.S.A. 2015 Supp. 79-3660 through 79-3664:

(a) "Eligible taxpayer" means any person who is required to file any return or to pay or remit any tax under the provisions of K.S.A. 79-3601 et seq., and amendments thereto, or 79-3701 et seq., and amendments thereto, and who, in the opinion of the director has demonstrated a willingness and ability to comply with the tax laws of this state and has maintained an acceptable system of business records;

(b) "Managed audit agreement" means an agreement between the director and an eligible taxpayer consisting of an audit plan developed by the director and the eligible taxpayer wherein the eligible taxpayer agrees to review selected sales and purchase records and to calculate and determine its liability for sales and use taxes; and

(c) "Director" means the director of taxation.

History: L. 2000, ch. 184, § 1; July 1.



79-3661 Same; authorities and duties of director of taxation.

79-3661. Same; authorities and duties of director of taxation. The director of taxation may enter into a managed audit agreement with an eligible taxpayer. Under a managed audit agreement, the director shall:

(a) Agree to accept, upon verification and subject to the provisions of K.S.A. 2015 Supp. 79-3663, and amendments thereto, the eligible taxpayer's determinations for purposes of making a deficiency assessment or otherwise determining the taxpayer's liability for the audit period under review;

(b) provide written procedural guidelines to be included as part of the managed audit agreement, including, but not limited to: (1) The audit period covered by the managed audit; (2) the general scope of the managed audit; (3) what records will be examined and what types of sampling techniques will be used; (4) the specific procedures the taxpayer is to follow in determining any liability; (5) the time period for completion of the managed audit; and (6) the time period for payment of the tax, penalty and interest;

(c) review the results of the managed audit with the eligible taxpayer and issue a final determination of tax liability in the manner prescribed by K.S.A. 79-3226, and amendments thereto; and

(d) recognize the taxpayer's right to request an informal conference in accordance with the provisions of K.S.A. 79-3610, and amendments thereto.

History: L. 2000, ch. 184, § 2; July 1.



79-3662 Same; selection of participants by director.

79-3662. Same; selection of participants by director. The director shall determine, consistent with the efficient use of audit resources, which accounts are to be selected for the managed audit program, except that no taxpayer shall be required to participate in the managed audit program. If a taxpayer's account is selected for a managed audit, the taxpayer shall review and examine its books and records to determine any unreported liability for the audit period, and shall make available all computations and records reviewed for verification by the director.

History: L. 2000, ch. 184, § 3; July 1.



79-3663 Same; taxpayer duties in managed audit.

79-3663. Same; taxpayer duties in managed audit. Information provided by the taxpayer as part of the managed audit shall be the same information that is required for the completion of any other audit the director may conduct. The director may terminate a managed audit agreement and conduct an audit of an eligible taxpayer under K.S.A. 79-3609, and amendments thereto, if the eligible taxpayer fails to fulfill any of the terms of a managed audit agreement, or if the director believes that a managed audit should not be conducted for any other reason.

History: L. 2000, ch. 184, § 4; July 1.



79-3664 Same; interest on liabilities reduced.

79-3664. Same; interest on liabilities reduced. Upon completion of the managed audit and verification by the director, interest shall be computed at 50% of the rate that would otherwise be imposed for liabilities covered by the audit period. Payment of the tax, penalty and interest shall be made within the time period specified by the director.

History: L. 2000, ch. 184, § 5; July 1.



79-3665 Interstate streamlined sales tax project; participation by the department of revenue; legislative participation.

79-3665. Interstate streamlined sales tax project; participation by the department of revenue; legislative participation. (a) The department of revenue is authorized to become a signatory to an agreement with one or more states for the purpose of providing a multi-state, voluntary, streamlined system for sales and use tax collection and administration to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce, at such time as the legislature takes further action to bring the state's laws in compliance with the requirements of the agreement. The department of revenue is further authorized to participate in the streamlined sales tax project, identify all changes in this state's sales and use tax laws and rules and regulations that would be required in order to comply with such agreement, take such other actions reasonably required to prepare this state for entry into such agreement.

(b) The secretary of revenue, or the secretary's designee, is authorized to represent this state before other states that are participating in the streamlined sales tax project or that are signatories to such agreement. In addition, the president and the minority leader of the senate and the speaker and the minority leader of the house of representatives may each appoint a person who is also authorized to so represent this state. All such appointees attending meetings shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

History: L. 2002, ch. 186, § 1; July 1.



79-3666 Streamlined sales and use tax agreement conformity act; state sales tax rate changes, effect; notice; sellers relieved from liability to collect in certain circumstances, exceptions.

79-3666. Streamlined sales and use tax agreement conformity act; state sales tax rate changes, effect; notice; sellers relieved from liability to collect in certain circumstances, exceptions. State sales tax rate changes must take effect on the first day of a calendar quarter. The secretary shall make a reasonable effort to provide sellers with as much advance notice as practicable of any rate changes, legislative change in the tax base and amendments to sales and use tax rules and regulations. Failure of a seller to receive such notice or failure of the secretary to provide such notice to a seller or limit the effective date of a rate change shall not relieve the seller of its obligation to collect sales or use tax or otherwise comply with any such legislative, rule or regulatory changes. Whenever there is less than 30 days between the effective date of any amendments to K.S.A. 79-3603 and 79-3703, which make a change in the retailers' sales tax or compensating use tax rate and the date such rate change takes effect as provided by this section, the seller shall be relieved from liability for failing to collect tax at the changed rate if:

(a) The seller collected tax at the immediately proceeding rate during such time period; and

(b) the seller's failure to collect at the changed rate does not extend beyond 30 days after such effective date.

When the seller fraudulently failed to collect at the new sales tax rate or solicits purchasers based on the immediately preceding effective rate, such relief from liability does not apply to such seller.

History: L. 2003, ch. 147, § 12; L. 2010, ch. 123, § 15; Apr. 29.



79-3667 Same; liability for errors in sales tax collection of sellers and certified service providers; database use and requirements.

79-3667. Same; liability for errors in sales tax collection of sellers and certified service providers; database use and requirements. On and after the databases are developed pursuant to subsections (a), (b) and (c) of K.S.A. 2015 Supp. 79-3668, and amendments thereto, and after the state has joined and become a member of the agreement, sellers and certified service providers (CSPs) using databases pursuant to subsections (c) and (d) of K.S.A. 2015 Supp. 79-3668, and amendments thereto, are relieved from liability for state and local sales and use tax for having charged and collected the incorrect amount of sales tax resulting from the seller or certified service provider relying on erroneous data provided by the secretary on tax rates, boundaries or taxing jurisdiction assignments. If the secretary provides an address-based database for assigning taxing jurisdictions that meets the requirements developed pursuant [to] subsection (d) of K.S.A. 2015 Supp. 79-3668, and amendments thereto, and after the secretary has provided adequate notice as determined by the secretary, no liability relief is provided to sellers or certified service providers for errors resulting from reliance on the information provided under the provisions of subsection (c) of K.S.A. 2015 Supp. 79-3668, and amendments thereto. If a seller demonstrates that requiring the use of the address-based database would create an undue hardship, the secretary may extend the relief from liability to such seller for a designated period of time.

History: L. 2003, ch. 147, § 13; L. 2007, ch. 155, § 10; July 1.



79-3668 Same; taxing jurisdiction and rate database, requirements.

79-3668. Same; taxing jurisdiction and rate database, requirements. (a) The secretary shall provide and maintain a database that describes boundary changes for all taxing jurisdictions. This database shall include a description of the change and the effective date of the change for sales and use tax purposes.

(b) The secretary shall provide and maintain a database of all sales and use tax rates for all taxing jurisdictions. For the identification of counties and cities, codes corresponding to the rates must be provided according to federal information processing standards (FIPS) as developed by the national institute of standards and technology. For the identification of all other jurisdictions, codes corresponding to the rates must be in the format determined by the secretary.

(c) The secretary must provide and maintain a database that assigns each five- and nine-digit zip code to the proper rates and taxing jurisdictions. The lowest combined tax rate imposed in the zip code area shall apply if the area includes more than one tax rate in any level of taxing jurisdiction. If a nine-digit zip code designation is not available for a street address, or if a seller or a CSP is unable to determine the nine-digit zip code designation applicable to a purchase after exercising due diligence to determine the designation, the seller or CSP may apply the rate for the five-digit zip code area. For purposes of this section, there is a rebuttable presumption that a seller or CSP has exercised due diligence if the seller has attempted to determine the nine-digit zip code designation by utilizing software approved by the secretary that makes this designation from the street address and the five-digit zip code applicable to a purchase.

(d) The secretary may provide address-based boundary database records for assigning taxing jurisdictions and associated rates which shall be in addition to the requirements of subsection (c). The database records shall be in the same approved format as the database records pursuant to subsection (c) and shall meet the requirements developed pursuant to the federal mobile telecommunications sourcing act (4 U.S.C. § 119(a)). If the secretary develops address-based assignment database records pursuant to the agreement, sellers that register under the agreement are required to use such database. A seller or CSP shall use such database records in place of the five- and nine-digit zip code database records provided for in subsection (c). If a seller or CSP is unable to determine the applicable rate and jurisdiction using an address-based database record after exercising due diligence, the seller or CSP may apply the nine-digit zip code designation applicable to a purchase. If a nine-digit zip code designation is not available for a street address or if a seller or CSP is unable to determine the nine-digit zip code designation applicable to a purchase after exercising due diligence to determine the designation, the seller or CSP may apply the rate for the five-digit zip code area. For the purposes of this section, there is a rebuttable presumption that a seller or CSP has exercised due diligence if the seller or CSP has attempted to determine the tax rate and jurisdiction by utilizing software approved by the secretary that makes this assignment from the address and zip code information applicable to the purchase. If the secretary has met the requirements of subsection (c), the secretary may also elect to certify vendor provided address-based databases for assigning tax rates and jurisdictions. The databases must be in the same approved format as the database records pursuant to this subsection and must meet the requirements development pursuant to the federal mobile telecommunications sourcing act (4 U.S.C.A. Sec. 119(a)). If the secretary certifies a vendor address-based database, a seller or CSP may use that database in place of the database provided for in this subsection.

(e) The electronic databases provided for in subsections (a), (b), (c) and (d) shall be in downloadable format as determined by the secretary. The databases may be directly provided by the secretary or provided by a vendor as designated by the secretary. A database provided by a vendor as designated by the secretary shall be applicable to and subject to all provisions of K.S.A. 2015 Supp. 79-3667, and amendments thereto, and this section. These databases shall be provided at no cost to the user of the database. The provisions of subsections (c) and (d) do not apply when the purchased product is received by the purchaser at the business location of the seller.

History: L. 2003, ch. 147, § 14; L. 2007, ch. 155, § 11; July 1.



79-3669 Same; sourcing of retail sales; application of sourcing rules.

79-3669. Same; sourcing of retail sales; application of sourcing rules. (a) The retail sale of a product shall be sourced in accordance with K.S.A. 2015 Supp. 79-3670, and amendments thereto. The provisions of K.S.A. 2015 Supp. 79-3670, and amendments thereto, apply regardless of the characterization of a product as tangible personal property, a digital good or a service. The provisions of K.S.A. 2015 Supp. 79-3670, and amendments thereto, only apply to determine a seller's obligation to pay or collect and remit a sales or use tax with respect to the seller's retail sale of a product. These provisions do not affect the obligation of a purchaser or lessee to remit tax on the use of the product to the taxing jurisdictions of that use.

(b) K.S.A. 2015 Supp. 79-3670, and amendments thereto, does not apply to sales or use taxes levied on the following: (1) The retail sale or transfer of water craft, modular homes, manufactured homes or mobile homes. The retail sale of these items shall be sourced according to K.S.A. 12-191, and amendments thereto;

(2) the retail sales, excluding lease or rental, of motor vehicles, trailers, semi-trailers or aircraft that do not qualify as transportation equipment, as defined in subsection (d) of K.S.A. 2015 Supp. 79-3670, and amendments thereto. The retail sale of these items shall be sourced according to K.S.A. 12-191, and amendments thereto, and the lease or rental of these items must be sourced according to subsection (c) of K.S.A. 2015 Supp. 79-3670, and amendments thereto; and

(3) telecommunications services, as set out in K.S.A. 2015 Supp. 79-3673, and amendments thereto, and ancillary services, as defined in K.S.A. 79-3602, and amendments thereto, shall be sourced in accordance with K.S.A. 2015 Supp. 79-3673, and amendments thereto.

History: L. 2003, ch. 147, § 15; L. 2007, ch. 155, § 12; July 1.



79-3670 Same; sourcing rules.

79-3670. Same; sourcing rules. (a) The retail sale, excluding lease or rental, of a product shall be sourced as follows: (1) When the product is received by the purchaser at a business location of the seller, the sale is sourced to that business location;

(2) when the product is not received by the purchaser at a business location of the seller, the sale is sourced to the location where receipt by the purchaser, or the purchaser's donee, designated as such by the purchaser, occurs, including the location indicated by instructions for delivery to the purchaser or donee, known to the seller;

(3) when subsection (a)(1) and (a)(2) do not apply, the sale is sourced to the location indicated by an address for the purchaser that is available from the business records of the seller that are maintained in the ordinary course of the seller's business when use of this address does not constitute bad faith;

(4) when subsections (a)(1), (a)(2) and (a)(3) do not apply, the sale is sourced to the location indicated by an address for the purchaser obtained during the consummation of the sale, including the address of a purchaser's payment instrument, if no other address is available, when use of this address does not constitute bad faith;

(5) when none of the previous rules of subsection (a)(1), (a)(2), (a)(3) or (a)(4) apply, including the circumstance in which the seller is without sufficient information to apply the previous rules, then the location will be determined by the address from which tangible personal property was shipped, from which the digital good or the computer software delivered electronically was first available for transmission by the seller, or from which the service was provided, disregarding for these purposes any location that merely provided the digital transfer of the product sold.

(b) The lease or rental of tangible personal property, other than property identified in subsection (c) or (d), shall be sourced as follows: (1) For a lease or rental that requires recurring periodic payments, the first periodic payment is sourced the same as a retail sale in accordance with the provisions of subsection (a). Periodic payments made subsequent to the first payment are sourced to the primary property location for each period covered by the payment. The primary property location shall be as indicated by an address for the property provided by the lessee that is available to the lessor from its records maintained in the ordinary course of business, when use of this address does not constitute bad faith. The property location shall not be altered by intermittent use at different locations, such as use of business property that accompanies employees on business trips and service calls;

(2) for a lease or rental that does not require recurring periodic payments, the payment is sourced the same as a retail sale in accordance with the provisions of subsection (a); and

(3) this subsection does not affect the imposition or computation of sales or use tax on leases or rentals based on a lump sum or accelerated basis, or on the acquisition of property for lease.

(c) The lease or rental of motor vehicles, trailers, semi-trailers or aircraft that do not qualify as transportation equipment, as defined in subsection (d), shall be sourced as follows: (1) For a lease or rental that requires recurring periodic payments, each periodic payment is sourced to the primary property location. The primary property location shall be as indicated by an address for the property provided by the lessee that is available to the lessor from its records maintained in the ordinary course of business, when use of this address does not constitute bad faith. This location shall not be altered by intermittent use at different locations;

(2) for a lease or rental that does not require recurring periodic payments, the payment is sourced the same as a retail sale in accordance with the provisions of subsection (a); and

(3) this subsection does not affect the imposition or computation of sales or use tax on leases or rentals based on a lump sum or accelerated basis or on the acquisition of property for lease.

(d) The retail sale, including lease or rental, of transportation equipment shall be sourced the same as a retail sale in accordance with the provisions of subsection (a), notwithstanding the exclusion of lease or rental in subsection (a). "Transportation equipment" means any of the following: (1) Locomotives and railcars that are utilized for the carriage of persons or property in interstate commerce;

(2) trucks and truck-tractors with a gross vehicle weight rating (GVWR) of 10,001 pounds or greater, trailers, semi-trailers or passenger buses that are: (A) Registered through the international registration plan; and

(B) operated under authority of a carrier authorized and certificated by the United States department of transportation or another federal or a foreign authority to engage in the carriage of persons or property in interstate or foreign commerce;

(3) aircraft that are operated by air carriers authorized and certificated by the United States department of transportation or another federal or a foreign authority to engage in the carriage of persons or property in interstate or foreign commerce; and

(4) containers designed for use on and component parts attached or secured on the items set forth in subsection (d)(1), (d)(2) and (d)(3).

(e) As used in this section, the terms "receive" and "receipt" mean:

(1) Taking possession of tangible personal property;

(2) making first use of services; or

(3) taking possession or making first use of digital goods, whichever comes first. The terms receive and receipt do not include possession by a shipping company on behalf of the purchaser.

History: L. 2003, ch. 147, § 16; May 22.



79-3672 Same; advertising and promotional direct mail and other direct mail, requirements and procedures; sourcing; bundled transactions.

79-3672. Same; advertising and promotional direct mail and other direct mail, requirements and procedures; sourcing; bundled transactions. (a) Notwithstanding the provisions of K.S.A. 2015 Supp. 79-3670, and amendments thereto, the following provisions apply to sales of "advertising and promotional direct mail":

(1) A purchaser of "advertising and promotional direct mail" may provide the seller with either:

(A) A direct pay permit;

(B) an exemption certificate, or other statement approved, authorized or accepted by the secretary, claiming "direct mail"; or

(C) information showing the jurisdictions to which the "advertising and promotional direct mail" is to be delivered to recipients.

(2) If the purchaser provides the permit, certificate or statement referred to in subsections (a)(1)(A) or (a)(1)(B), the seller, in the absence of bad faith, is relieved of all obligations to collect, pay or remit any tax on any transaction involving "advertising and promotional direct mail" to which the permit, certificate or statement applies. The purchaser shall source the sale to the jurisdictions to which the "advertising and promotional direct mail" is to be delivered to the recipients and shall report and pay any applicable tax due.

(3) If the purchaser provides the seller information showing the jurisdictions to which the "advertising and promotional direct mail" is to be delivered to recipients, the seller shall source the sale to the jurisdictions to which the "advertising and promotional direct mail" is to be delivered and shall collect and remit the applicable tax. In the absence of bad faith, the seller is relieved of any further obligation to collect any additional tax on the sale of "advertising and promotional direct mail" where the seller has sourced the sale according to the delivery information provided by the purchaser.

(4) If the purchaser does not provide the seller with any of the items listed in subsections (a)(1)(A), (a)(1)(B) or (a)(1)(C), the sale shall be sourced according to subsection (a)(5) of K.S.A. 2015 Supp. 79-3670, and amendments thereto.

(b) Notwithstanding the provisions of K.S.A. 2015 Supp. 79-3670, and amendments thereto, the following provisions apply to sales of "other direct mail":

(1) Except as otherwise provided in this subsection, sales of "other direct mail" are sourced in accordance with subsection (a)(3) of K.S.A. 2015 Supp. 79-3670, and amendments thereto.

(2) A purchaser of "other direct mail" may provide the seller with either:

(A) A direct pay permit; or

(B) an exemption certificate, or other statement approved, authorized or accepted by the secretary, claiming "direct mail."

(3) If the purchaser provides the permit, certificate or statement referred to in subsection (b)(2)(A) or (b)(2)(B), the seller, in the absence of bad faith, is relieved of all obligations to collect, pay or remit any tax on any transaction involving "other direct mail" to which the permit, certificate or statement apply. Notwithstanding subsection (b)(1) the sale shall be sourced to the jurisdictions to which the "other direct mail" is to be delivered to the recipients and the purchaser shall report and pay any applicable tax due.

(c) For purposes of this section:

(1) "Advertising and promotional direct mail" means:

(A) Printed material that meets the definition of "direct mail"; and

(B) the primary purpose of which is to attract public attention to a product, person, business or organization, or to attempt to sell, popularize or secure financial support for a product, person, business or organization. As used in this subsection, the word "product" means tangible personal property, a product transferred electronically or a service;

(2) "other direct mail" means any direct mail that is not "advertising and promotional direct mail" regardless of whether "advertising and promotional direct mail" is included in the same mailing. The term includes, but is not limited to:

(A) Transactional direct mail that contains personal information specific to the addressee including, but not limited to, invoices, bills, statements of account and payroll advices;

(B) any legally required mailings including, but not limited to, privacy notices, tax reports and stockholder reports; and

(C) other non-promotional direct mail delivered to existing or former shareholders, customers, employees or agents including, but not limited to, newsletters and informational pieces.

"Other direct mail" does not include the development of billing information or the provision of any data processing service that is more than incidental.

(d) (1) (A) This section applies to a transaction characterized as the sale of services only if the service is an integral part of the production and distribution of printed material that meets the definition of "direct mail."

(B) This section does not apply to any transaction that includes the development of billing information or the provision of any data processing service that is more than incidental regardless of whether "advertising and promotional direct mail" is included in the same mailing.

(2) If a transaction is a "bundled transaction" that includes advertising and promotional direct mail, this section shall apply only if the primary purpose of the transaction is the sale of products or services that meet the definition of "advertising and promotional direct mail."

(3) Nothing in this section shall limit any purchaser's:

(A) Obligation for sales or use tax to any state to which the direct mail is delivered;

(B) right, if any, to a credit for sales or use taxes legally due and paid to other jurisdictions; or

(C) right, if any, to a refund of sales or use taxes overpaid to any jurisdiction.

(4) This section applies for purposes of uniformly sourcing direct mail transactions.

History: L. 2003, ch. 147, § 18; L. 2010, ch. 123, § 16; Apr. 29.



79-3673 Same; sourcing rules for sale of telecommunication services; definitions.

79-3673. Same; sourcing rules for sale of telecommunication services; definitions. (a) Except for the defined telecommunication services in subsection (c), the sale of telecommunication service sold on a call-by-call basis shall be sourced to each level of taxing jurisdiction where the call originates and terminates in that jurisdiction or each level of taxing jurisdiction where the call either originates or terminates and in which the service address is also located.

(b) Except for the defined telecommunication services in subsection (c), a sale of telecommunications services sold on a basis other than a call-by-call basis, is sourced to the customer's place of primary use.

(c) The sale of the following telecommunication services shall be sourced to each level of taxing jurisdiction as follows: (1) A sale of mobile communications services other than air-to-ground radiotelephone service and prepaid calling service, is sourced to the customer's place of primary use as required by the mobile telecommunications sourcing act;

(2) a sale of post-paid calling service is sourced to the origination point of the telecommunications signal as first identified by either the seller's telecommunications system, or information received by the seller from its service provider, where the system used to transport such signals is not that of the seller; and

(3) a sale of prepaid calling service or a sale of prepaid wireless calling service is sourced in accordance with K.S.A. 2015 Supp. 79-3670, and amendments thereto, except that in the case of a sale of prepaid wireless calling service, the rule provided in subsection (a)(5) of K.S.A. 2015 Supp. 79-3670, and amendments thereto, shall include as an option the location associated with the mobile telephone number.

(d) A sale of a private communication service is sourced as follows: (1) Service for a separate charge related to a customer channel termination point is sourced to each level of jurisdiction in which such customer channel termination point is located;

(2) service where all customer termination points are located entirely within one jurisdiction or levels of jurisdiction is sourced in such jurisdiction in which the customer channel termination points are located;

(3) service for segments of a channel between two customer channel termination points located in different jurisdictions and which segment of channel are separately charged is sourced 50% in each level of jurisdiction in which the customer channel termination points are located; and

(4) service for segments of a channel located in more than one jurisdiction or levels of jurisdiction and which segments are not separately billed is sourced in each jurisdiction based on the percentage determined by dividing the number of customer channel termination points in such jurisdiction by the total number of customer channel termination points.

(e) The sale of an ancillary service, as defined in K.S.A. 79-3602, and amendments thereto, is sourced to the customer's place of primary use.

(f) As used in this section: (1) "Air-to-ground radiotelephone service" means a radio service, as that term is defined in 47 C.F.R. § 22.99, in which common carriers are authorized to offer and provide radio telecommunications service for hire to subscribers in aircraft;

(2) "call-by-call basis" means any method of charging for telecommunications services where the price is measured by individual calls;

(3) "communications channel" means a physical or virtual path of communications over which signals are transmitted between or among customer channel termination points;

(4) "customer" means the person or entity that contracts with the seller of telecommunications services. If the end user of telecommunications services is not the contracting party, the end user of the telecommunications service is the customer of the telecommunication service, but this sentence only applies for the purpose of sourcing sales of telecommunications services under this section. Customer does not include a reseller of telecommunications service or for mobile telecommunications service of a serving carrier under an agreement to serve the customer outside the home service provider's licensed service area;

(5) "customer channel termination point" means the location where the customer either inputs or receives the communication;

(6) "end user" means the person who utilizes the telecommunication service. In the case of an entity, end user means the individual who utilizes the services on behalf of the entity;

(7) "home service provider" means the same as that term in [is] defined in section 124(5) of Public Law 106-252 (mobile telecommunications sourcing act);

(8) "mobile telecommunications service" means the same as that term is defined in section 124(5) of Public Law 106-252 (mobile telecommunications sourcing act);

(9) "place of primary use" means the street address representative of where the customer's use of the telecommunications service primarily occurs, which must be the residential street address or the primary business street address of the customer. In the case of mobile telecommunications services, place of primary use must be within the licensed service area of the home service provider;

(10) "post-paid calling service" means the telecommunications service obtained by making a payment on a call-by-call basis either through the use of a credit card or payment mechanism such as a bank card, travel card, credit card or debit card, or by charge made to which a telephone number which is not associated with the origination or termination of the telecommunications service. A post-paid calling service includes a telecommunications service, except a prepaid wireless calling service, that would be a prepaid calling service except it is not exclusively a telecommunication service;

(11) "prepaid calling service" means the right to access exclusively telecommunications services, which must be paid for in advance and which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars of which the number declines with use in a known amount;

(12) "prepaid wireless calling service" means a telecommunications service that provides the right to utilize mobile wireless service as well as other non-telecommunications services, including the download of digital products delivered electronically, content and ancillary services, which must be paid for in advance that is sold in predetermined units or dollars of which the number declines with use in a known amount;

(13) "private communication service" means a telecommunication service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which such channel or channels are connected, and includes switching capacity, extension lines, stations and any other associated services that are provided in connection with the use of such channel or channels; and

(14) "service address" means: (A) The location of the telecommunications equipment to which a customer's call is charged and from which the call originates or terminates, regardless of where the call is billed or paid;

(B) if the location in subsection (14)(A) is not known, service address means the origination point of the signal of the telecommunications services first identified by either the seller's telecommunications system or in information received by the seller from its service provider, where the system used to transport such signals is not that of the seller; and

(C) if the location in subsections (14)(A) and (14)(B) are not known, the service address means the location of the customer's place of primary use.

History: L. 2003, ch. 147, § 19; L. 2007, ch. 155, § 13; July 1.



79-3674 Same; bad debt deductions from uncollectable taxable sales; requirements and procedures.

79-3674. Same; bad debt deductions from uncollectable taxable sales; requirements and procedures. (a) A seller is allowed a deduction from taxable sales for bad debts attributable to taxable sales of such seller that have become uncollectable. Any deduction taken that is attributed to bad debts shall not include interest.

(b) The amount of the bad debt deduction shall be calculated pursuant to 26 U.S.C. § 166(b), except that such amount shall be adjusted to exclude financing charges or interest, sales or use taxes charged on the purchase price, uncollectable amounts on property that remain in the possession of the seller until the full purchase price is paid and expenses incurred in attempting to collect any debt and repossessed property.

(c) Bad debts may be deducted on the return for the period during which the bad debt is written off as uncollectable in the seller's books and records and is eligible to be deducted for federal income tax purposes. For purposes of this subsection, a seller who is not required to file federal income tax returns may deduct a bad debt on a return filed for the period in which the bad debt is written off as uncollectable in the seller's books and records and would be eligible for a bad debt deduction for federal income tax purposes if the seller was required to file a federal income tax return.

(d) If a deduction is taken for a bad debt and the debt is subsequently collected in whole or in part, the tax on the amount so collected must be paid and reported on the return filed for the period in which the collection is made.

(e) When the amount of bad debt exceeds the amount of taxable sales for the period during which the bad debt is written off, a refund claim may be filed by the seller within the applicable statute of limitations for refund claim pursuant to subsection (b) of K.S.A. 79-3609, and amendments thereto; however, the statute of limitations shall be measured from the due date of the return on which the bad debt could first be claimed.

(f) Where filing responsibilities have been assumed by a certified service provider, the service provider may claim, on behalf of the seller, any bad debt allowance provided by this section. The certified service provider must credit or refund the full amount of any bad debt allowance or refund received to the seller.

(g) For the purposes of reporting a payment received on a previously claimed bad debt, any payments made on a debt or account must first be applied proportionally to the taxable price of the property or service and the sales tax thereon, and secondly to interest, service charges and any other charges.

(h) In situations where the books and records of the seller, or certified service provider on behalf of the seller, claiming the bad debt allowance support an allocation of the bad debts among the member states, such an allocation is permitted.

History: L. 2003, ch. 147, § 20; May 22.



79-3675 Same; confidentiality and privacy rights; requirements and procedures.

79-3675. Same; confidentiality and privacy rights; requirements and procedures. (a) The purpose of this section is to set forth this state's policy for the protection of the confidentiality rights of all participants in the system and of the privacy interests of consumers who deal with model 1 sellers.

(b) As used in this section: (1) "Confidential taxpayer information" means all information that is protected under this state's laws, rules and regulations and privileges;

(2) "personally identifiable information" means information that identifies a person; and

(3) "anonymous data" means information that does not identify a person.

(c) A fundamental precept in model 1 is to preserve the privacy of consumers by protecting their anonymity. With very limited exceptions, a certified service provider (CSP) shall perform its tax calculation, remittance and reporting functions without retaining the personally identifiable information of consumers.

(d) The secretary shall provide public notification to consumers, including their exempt purchasers, of the department's practices relating to the collection, use and retention of personally identifiable information.

(e) When any personally identifiable information that has been collected and retained is no longer required to ensure the validity of exemptions from taxation that are claimed by reason of a consumer's status or the intended use of the goods or services purchased, such information shall no longer be retained by the department.

(f) When personally identifiable information regarding an individual is retained by or on behalf of the department, the secretary shall provide reasonable access by such individual to such individual's own information in the department's possession and a right to correct any inaccurately recorded information.

(g) If anyone other than this state, or a person authorized by this state's law or the agreement, seeks to discover personally identifiable information, the secretary shall make a reasonable and timely effort to notify the individual of such request.

(h) This privacy policy is subject to enforcement by the attorney general.

History: L. 2003, ch. 147, § 21; May 22.



79-3676 Same; computation of tax by sellers.

79-3676. Same; computation of tax by sellers. (a) When the seller is computing the amount of tax owed by the purchaser and remitted to the state: (1) Tax computation must be carried to the third decimal place; and

(2) the tax must be rounded to a whole cent using a method that rounds up to the next cent whenever the third decimal place is greater than four.

(b) Sellers may elect to compute the tax due on a transaction on an item or an invoice basis. The rounding rule may be applied to the aggregated state and local taxes.

History: L. 2003, ch. 147, § 22; May 22.



79-3677 Same; taxability matrix for products or services; relief from liability for sellers and certified service providers relying thereon.

79-3677. Same; taxability matrix for products or services; relief from liability for sellers and certified service providers relying thereon. (a) The secretary shall complete a taxability matrix. This state's entries in the matrix shall be provided and maintained by the secretary in a database that is in a downloadable format.

(b) The secretary shall provide reasonable notice of changes in the taxability of the products or services listed in the taxability matrix.

(c) Sellers and certified service providers are relieved from liability to this state or any local taxing jurisdiction for having charged and collected the incorrect amount of state or local sales or use tax resulting from the seller or certified service providers relying on erroneous data provided by the secretary in the taxability matrix.

History: L. 2003, ch. 147, § 23; May 22.



79-3678 Same; effective date of state or local sales or use tax rate changes for certain services.

79-3678. Same; effective date of state or local sales or use tax rate changes for certain services. The effective date of state or local sales or use tax rate changes for services covering a period starting before and ending after the statutory effective date shall be as follows: (a) For a rate increase, the new rate shall apply to the first billing period starting on or after the effective date; and

(b) for a rate decrease, the new rate shall apply to bills rendered on or after the effective date.

History: L. 2003, ch. 147, § 24; May 22.



79-3679 Same; online registration system for sellers; requirements.

79-3679. Same; online registration system for sellers; requirements. (a) The secretary shall participate in an online registration system that will allow sellers to register in this state and other member states.

(b) By registering, the seller agrees to collect and remit sales and use taxes for all taxable sales into this state as well as the other member states, including member states joining after the seller's registration. Withdrawal or revocation of this state from the agreement shall not relieve a seller of its responsibility to remit taxes previously or subsequently collected on behalf of this state.

(c) If the seller has a requirement to register prior to registering under the agreement, the seller must register pursuant to K.S.A. 79-3608, and amendments thereto.

(d) Registration with the central registration system and the collection of sales and use taxes in this state shall not be used as a factor in determining whether the seller has nexus with this state for any tax at any time.

History: L. 2003, ch. 147, § 25; May 22.



79-3680 Same; amnesty for sellers who register; conditions; limitations.

79-3680. Same; amnesty for sellers who register; conditions; limitations. (a) Subject to the limitations in this section: (1) Amnesty is granted for uncollected or unpaid sales or use tax to a seller who registers to pay or to collect and remit applicable sales or use tax on sales made to purchasers in this state in accordance with the terms of the agreement, provided that the seller was not so registered in this state in the twelve-month period preceding the effective date of this state's participation in the agreement;

(2) the amnesty will preclude assessment for uncollected or unpaid sales or use tax together with penalty or interest for sales made during the period the seller was not registered in this state, provided registration occurs within 12 months of the effective date of this state's participation in the agreement; and

(3) amnesty similarly shall be provided if this state joins the agreement after the seller has registered.

(b) The amnesty is not available to a seller with respect to any matter or matters for which the seller received notice of the commencement of an audit and which audit is not yet finally resolved including any related administrative and judicial processes.

(c) The amnesty is not available for sales or use taxes already paid or remitted to this state or to taxes collected by the seller.

(d) The amnesty is fully effective, absent the seller's fraud or intentional misrepresentation of a material fact, as long as the seller continues registration and continues payment or collection and remittance of applicable sales or use taxes for a period of at least thirty-six months. The statute of limitations applicable to asserting a tax liability during this thirty-six month period is tolled.

(e) The amnesty is applicable only to sales or use taxes due from a seller in its capacity as a seller and not to sales or use taxes due from a seller in its capacity as a buyer.

(f) This provision shall become effective as of the date that this state joins and becomes a member state of the agreement.

History: L. 2003, ch. 147, § 26; May 22.



79-3681 Same; methods of remittances.

79-3681. Same; methods of remittances. When registering under the agreement, the seller may select one of the following methods of remittances or other method allowed by K.S.A. 79-3607, and amendments thereto, to remit the taxes collected: (a) Model 1, wherein a seller selects a certified service provider as an agent to perform all the seller's sales or use tax functions, other than the seller's obligation to remit tax on its own purchases;

(b) model 2, wherein a seller selects a certified automated system to use which calculates the amount of tax due on a transaction; or

(c) model 3, wherein a seller utilizes its own proprietary automated sales tax system that has been certified as a certified automated system.

History: L. 2003, ch. 147, § 27; May 22.



79-3682 Same; citation of act; effective date.

79-3682. Same; citation of act; effective date. (a) The provisions of K.S.A. 2015 Supp. 79-3666 through 79-3682, and amendments thereto, shall be known and may be cited as the streamlined sales and use tax agreement conformity act.

(b) The provisions of K.S.A. 2015 Supp. 79-3666 through 79-3682 shall be effective on and after July 1, 2003.

History: L. 2003, ch. 147, § 28; May 22.



79-3683 Sourcing provisions; transition period; full compliance effective date; waiver of penalties and interest under certain circumstances.

79-3683. Sourcing provisions; transition period; full compliance effective date; waiver of penalties and interest under certain circumstances. (a) Notwithstanding the provisions of any law to the contrary, commencing on the effective date of this act and ending December 31, 2004, for purposes of facilitating the transition by retailers to the destination-based sourcing provisions set forth in K.S.A. 2015 Supp. 79-3670 et seq., and amendments thereto, for taxable sales occurring during such time period, retailers may elect to apply the origin-based sourcing provisions in effect as of June 30, 2003. On and after January 1, 2005, all retailers must be in full compliance with the destination-based sourcing provisions set forth in K.S.A. 2015 Supp. 79-3670 et seq., and amendments thereto.

(b) Notwithstanding the provisions of any law to the contrary, the secretary or the secretary's designee, upon making a record of the reasons therefor, may waive penalties and interest that would otherwise be imposed on the unpaid balance of tax due pursuant to the provisions of K.S.A. 79-3615, and amendments thereto, and 79-3706, and amendments thereto, to the extent the unpaid balance of such tax, or any portion thereof, is attributable to reasonable causes in attempting to implement and apply the destination-based sourcing provisions set forth in K.S.A. 2015 Supp. 79-3670 et seq., and amendments thereto.

History: L. 2004, ch. 171, § 40; July 1.



79-3684 Same; relief from liability of purchasers for not paying correct amount of sales or use tax in certain circumstances.

79-3684. Same; relief from liability of purchasers for not paying correct amount of sales or use tax in certain circumstances. (a) A purchaser is relieved from liability for penalties, other than penalties for fraudulent, willful or intentional conduct, for having failed to pay the correct amount of sales or use tax in the following circumstances:

(1) A purchaser's seller or CSP relied on erroneous data provided by the secretary on tax rates, boundaries, taxing jurisdiction assignments or in the taxability matrix completed pursuant to K.S.A. 2015 Supp. 79-3677, and amendments thereto;

(2) a purchaser holding a direct pay permit relied on erroneous data provided by the secretary on tax rates, boundaries, taxing jurisdiction assignments or in the taxability matrix completed pursuant to K.S.A. 2015 Supp. 79-3677, and amendments thereto;

(3) a purchaser relied on erroneous data provided in the taxability matrix completed pursuant to K.S.A. 2015 Supp. 79-3677, and amendments thereto; or

(4) a purchaser using databases pursuant to subsections (c) and (d) of K.S.A. 2015 Supp. 79-3668, and amendments thereto, relied on erroneous data provided by the secretary on tax rates, boundaries or taxing jurisdiction assignments, except that after the secretary has provided an address-based database for assigning taxing jurisdictions pursuant to subsection (d) of K.S.A. 2015 Supp. 79-3668, and amendments thereto, and adequate notice thereof as determined by the secretary, no liability relief is provided for errors resulting from reliance on the database provided pursuant to subsection (c) of K.S.A. 2015 Supp. 79-3668, and amendments thereto.

(b) A purchaser is relieved from liability for retailer's sales and compensating use tax and interest for having failed to pay the correct amount of sales or use tax in the circumstances described in this section, except that with respect to reliance on the taxability matrix completed pursuant to K.S.A. 2015 Supp. 79-3677, and amendments thereto, such relief is limited to an erroneous classification in such taxability matrix of terms included in a definition contained in the retailer's sales tax act as "taxable" or "exempt," "included in sales price" or "excluded from sales price," or "included in the definition" or "excluded from the definition."

History: L. 2007, ch. 155, § 15; July 1.



79-3685 Same; relief from liability of CSP or certain sellers for not collecting correct amount of sales or use taxes in certain circumstances.

79-3685. Same; relief from liability of CSP or certain sellers for not collecting correct amount of sales or use taxes in certain circumstances. (a) If the secretary has certified a CSP's software program as a CAS after determining that the CSP's software program adequately classifies product-based exemptions, which are exemptions based on the description of the product and not based on who purchases the product or how the purchaser intends to use the product, and has accepted the classifications made by such system, then the CSP or model 2 seller is relieved from liability for not collecting sales or use taxes resulting from the CSP or model 2 seller relying on the certification provided by the secretary that the software program submitted by the CSP for review adequately classifies product-based exemptions. A CSP is relieved from liability for not collecting sales and use taxes in the same manner as sellers are relieved from liability under the provisions of K.S.A. 79-3609 and 79-3651, and amendments thereto.

(b) The secretary shall not be responsible for classification of an item or transaction within the product-based exemptions certified. The relief from liability provided in this section shall not be available for a CSP or model 2 seller that has incorrectly classified an item or transaction into a product-based exemption certified by the secretary. This subsection shall not apply to the individual listing of items or transactions within a product definition approved by the secretary. If the secretary determines that an item or transaction is incorrectly classified as to its taxability, the secretary shall notify the CSP or model 2 seller of the incorrect classification. The CSP or model 2 seller shall have 10 days to revise the classification after receipt of notice from the secretary of the determination. Upon expiration of the 10 days, the CSP or model 2 seller shall be liable for the failure to collect the correct amount of sales or use taxes due and owing.

History: L. 2007, ch. 155, § 16; July 1.



79-3686 Same; bundled transactions.

79-3686. Same; bundled transactions. (a) As used in this section: "Bundled transaction" means the retail sale of two or more products, except real property and services to real property, where: (1) The products are otherwise distinct and identifiable; and (2) the products are sold for one non-itemized price. "Bundled transaction" does not include the sale of any products in which the sales price varies, or is negotiable, based on the selection by the purchaser of the products included in the transaction. As used in this subsection, "distinct and identifiable products" does not include: (1) Packaging such as containers, boxes, sacks, bags and bottles, or other materials such as wrapping, labels, tags and instruction guides that accompany the retail sale of the products and are incidental or immaterial to the retail sale thereof. Examples of packaging that are incidental or immaterial include grocery sacks, shoeboxes, dry cleaning garment bags and express delivery envelopes and boxes;

(2) a product provided free of charge with the required purchase of another product. A product is provided free of charge if the sales price of the product purchased does not vary depending on the inclusion of the product provided free of charge; and

(3) items included in the definition of sales price pursuant to K.S.A. 79-3602, and amendments thereto. The term "one non-itemized price" does not include a price that is separately identified by product on binding sales or other supporting sales-related documentation made available to the customer in paper or electronic form including, but not limited to, an invoice, bill of sale, receipt, contract, service agreement, lease agreement, periodic notice of rates and services, rate card or price list.

(b) A transaction that otherwise meets the definition of a bundled transaction as defined in subsection (a), is not a "bundled transaction" if it is:

(1) The retail sale of tangible personal property and a service where the tangible personal property is essential to the use of the service, and is provided exclusively in connection with the service, and the true object of the transaction is the service;

(2) the retail sale of services where one service is provided that is essential to the use or receipt of a second service and the first service is provided exclusively in connection with the second service and the true object of the transaction is the second service;

(3) a transaction that includes taxable products and nontaxable products and the purchase price or sales price of the taxable products is de minimis.

As used in this subsection, de minimis means the seller's purchase price or sales price of the taxable products is 10% or less of the total purchase price or sales price of the bundled products. Sellers shall use either the purchase price or the sales price of the products to determine if the taxable products are de minimis. Sellers may not use a combination of the purchase price and sales price of the products to determine if the taxable products are de minimis. Sellers shall use the full term of a service contract to determine if the taxable products are de minimis; or

(4) the retail sale of exempt tangible personal property and taxable tangible personal property where:

(A) The transaction includes food and food ingredients, drugs, durable medical equipment, mobility enhancing equipment, over-the-counter drugs, prosthetic devices or medical supplies; and

(B) the seller's purchase price or sales price of the taxable tangible personal property is 50% or less of the total purchase price or sales price of the bundled tangible personal property. Sellers may not use a combination of the purchase price and sales price of the tangible personal property when making the 50% determination for a transaction.

(b) [(c)] When the provider of a non-taxable service delivers to a client or customer tangible personal property that is essential to the use of the service, is provided exclusively in connection with the service and the true object of the transaction is the service pursuant to subsection (b)(1), the service provider shall be considered the consumer of those items of tangible personal property and shall pay or accrue sales or use tax on them at the time of purchase.

(c) [(d)] The gross receipts received from a bundled transaction are taxable, when one or more of the products included in such transaction is taxable under K.S.A. 79-3603, and amendments thereto. For a bundled transaction that includes any telecommunication service, ancillary service, internet access or audio or video programming service, if the price is attributable to products that are taxable and products that are nontaxable, the portion of price attributable to the nontaxable products shall be subject to tax unless the provider can identify by reasonable and verifiable standards such portion from its books and records that are kept in the regular course of business for other purposes, including, but not limited to, non-tax purposes. The provisions of this subsection shall apply unless otherwise provided by federal law.

History: L. 2007, ch. 155, § 17; July 1.



79-3692 Exempt organization identification numbers; requirements and procedures.

79-3692. Exempt organization identification numbers; requirements and procedures. On and after January 1, 2005, any entity or organization claiming an exemption from sales tax on its purchases of tangible personal property or services based on the status of the entity or organization, under a specific exemption provided by law, shall prior to claiming any such exemption, apply to and obtain from the secretary of revenue an exempt organization identification number. The secretary shall prescribe the application form for such number, and such entity or organization shall provide with the application information sufficient to establish that such entity or organization qualifies for the sales tax exemption. Such entity shall enter the issued identification number on any exemption certificate presented to any retailer when claiming the sales tax exemption on any purchases.

History: L. 2004, ch. 173, § 21; L. 2006, ch. 202, § 3; July 1.



79-3693 Refund of sales tax; retailers; applications, requirements; refund claims; consumer applications and refund claims, requirements; sufficient proof requirement.

79-3693. Refund of sales tax; retailers; applications, requirements; refund claims; consumer applications and refund claims, requirements; sufficient proof requirement. (a) As used in K.S.A. 79-3601 et seq., and amendments thereto, "refund claim" means an application for the refund of sales tax, penalty or interest submitted in writing on a form prescribed by the department that has been completed and is accompanied by all information and documentation needed to verify and process the claim. A refund application that is incomplete or is not documented as required by this section shall not be considered to be a refund claim. The term "refund claim" may include a claim for payment, a credit or an entitlement to a deduction. The refund claim may be required by the department to be filed electronically. Each agent or representative filing a refund application on behalf of another shall submit a power of attorney that authorizes the agent or representative to act on behalf of the applicant.

(b) (1) Any person who is registered with the department as a retailer and who reported and remitted sales tax to the department that was not owed, was remitted in error or was an overpayment may apply for a refund of such taxes remitted by such retailer to the department.

(2) Each registered retailer shall have a continuing duty to correct any errors in sales tax returns filed with the department and to enable purchasers to obtain refunds of taxes that were overpaid or paid in error.

(3) Each refund application filed by an entity that files sales tax returns shall be treated as an application to adjust or amend the return. The amended tax return shall be subject to verification by examination of the taxpayer's records.

(4) Each application for a refund claim shall contain all the information required in this section and shall be accompanied by all additional documentation prescribed in this section that is needed to determine the validity of the application and to verify and process the application. Each such refund application that contains insufficient information or documentation to verify and process the application shall be returned to the applicant with directions to file a new and complete application. If an application for a refund claim has been returned by the department as incomplete, no application for refund claim shall be considered to have been filed until a new application is submitted that contains sufficient information and is supported by sufficient documentation to verify and process the application as a refund claim.

(5) The application for a refund claim shall include the following information:

(A) If applicable, an amended return for each period for which a refund is sought, which shall contain the retailer's current name, mailing address, employee identification number and Kansas sales tax registration number;

(B) the name and telephone number of the person whom the department should contact if additional information is needed;

(C) an explanation of the reason why a refund is due. If applicable, the explanation shall include a detailed and factual description of how the items sold were used by the consumer;

(D) if tax has been refunded to the consumer, the amount, the name of the refund recipient, and an explanation of how the refund was made, whether by cash, check, credit or other means;

(E) a schedule listing each invoice in chronological order that includes the name and address of the purchaser, a description of the items sold, the date of purchase, the invoice number, the amount subject to tax, the amount of tax collected, the reporting period for the tax, the location of the sale and a detailed statement of usage of the item purchased. If the applicant or such applicant's agent maintains records or prepares the schedule in an electronic, machine-sensible format, all schedules submitted to support the refund application shall be provided in an electronic, machine-sensible format in addition to the paper document;

(F) the signature of the payee and the signature of the retailer; and

(G) any additional information required by the application form that is needed to verify and process the refund application.

(6) The refund claim shall include the following documentation:

(A) If applicable, a properly completed exemption certificate from the consumer;

(B) if the retailer has refunded taxes to the consumer, a canceled check or irrevocable credit memo issued by the retailer showing that the retailer has credited or refunded the tax previously collected from the consumer, a written agreement that the refund shall be jointly issued to the retailer and the consumer or other proof of repayment; and

(C) all invoices pertaining to the schedule required to be submitted under subsection (b)(5)(E) and any other documentation needed to verify and process the refund application being made in the schedule, which may include credit memos, contracts, job cost records, tax accrual worksheets with refund items identified, charts of account and any other documentation, including employment data for claims related to the provisions of subsection (cc) of K.S.A. 79-3606, and amendments thereto.

(c) A consumer may apply directly to the department for a refund if the consumer meets the requirements of subsection (a) of K.S.A. 79-3650, and amendments thereto, and submits an application and supporting documentation as required in this section. In order to be considered complete for processing and verification purposes, each consumer-filed refund claim shall include the following information:

(1) The consumer's name, current mailing address and telephone number; the retailer's name, last known mailing address and telephone number;

(2) the information referenced in subsection (b)(5)(B), (C), (E) and (G);

(3) a description of the items purchased, the date of purchase, the location of the purchase, the invoice number, the amount subject to tax and the amount of tax paid; and

(4) the signature of the applicant.

(d) The documentation provided with each consumer-filed refund claim shall include a copy of each of the following:

(1) The information referenced in subsection (b)(6)(A) and (C); and

(2) a written statement signed by the consumer stating that the consumer has not and will not seek a duplicate refund from the retailer.

(e) No refund or credit shall be allowed by the director without sufficient proof submitted by the applicant for a refund claim that the tax sought to be refunded was paid to the department.

(f) The provisions of this section shall be part of and supplemental to the Kansas retailers' sales tax act.

History: L. 2007, ch. 155, § 1; July 1.



79-3694 Same; incomplete or insufficient applications, consequences; notification; time to cure; conference, review of application and determination of validity; review of decision.

79-3694. Same; incomplete or insufficient applications, consequences; notification; time to cure; conference, review of application and determination of validity; review of decision. (a) (1) An application for a refund claim that is incomplete, not supported by the required documentation or otherwise fails to meet the requirements specified in K.S.A. 2015 Supp. 79-3693, and amendments thereto, whether submitted to the department or to a retailer, shall not be considered a valid refund claim for the purpose of any of the following:

(A) Tolling the statute of limitations provisions of K.S.A. 79-3609, and amendments thereto, except that for any refund application returned to the applicant for failing to meet the requirements of K.S.A. 2015 Supp. 79-3693, and amendments thereto, the applicant shall have 60 days from the date of the department's written notice to file with the department a complete refund application meeting the requirements of K.S.A. 2015 Supp. 79-3693, and amendments thereto; or

(B) commencing the running of the 120-day provision of subsection (d) of K.S.A. 79-3609, and amendments thereto, for payment of refunds without interest.

(2) If an application for a refund claim is incomplete, not supported by the required documentation or otherwise fails to meet the requirements specified in K.S.A. 2015 Supp. 79-3693, and amendments thereto, the substance or merits of the incomplete refund application shall not be reviewed by the department, and the incomplete application shall be returned to the applicant. At the time, the applicant shall be notified in writing of the actions, corrections, information or additional documentation that are needed to complete the application, and that the applicant shall have 60 days from the date of the department's written notice to file a complete refund application satisfying the requirements of K.S.A. 2015 Supp. 79-3693, and amendments thereto. The applicant also shall be provided with a written description of the method by which an informal conference may be requested pursuant to K.S.A. 79-3226, and amendments thereto, to request a review of the determination that the refund application is incomplete. Each review of the department's determination that the taxpayer submitted a refund application that was incomplete, not supported by the required documentation, or otherwise failed to meet the requirements specified in K.S.A. 2015 Supp. 79-3693, and amendments thereto, shall be limited to determining whether the refund application, as originally submitted, complied with the requirements of K.S.A. 2015 Supp. 79-3693, and amendments thereto, by providing sufficient information and documentation to allow the refund application to be verified and processed. If, upon review at the informal conference, it is determined that the refund application failed to meet the requirements specified in K.S.A. 2015 Supp. 79-3693, and amendments thereto, when submitted so that the refund application could not be verified and processed, the applicant shall be required to file a new refund application for the refund being sought.

(b) Each application for refund that meets the requirements specified in K.S.A. 2015 Supp. 79-3693, and amendments thereto, so that it can be verified and processed shall be reviewed by the department as a refund claim and its validity determined. Each applicant shall be notified in writing of the department's determination and, if the refund claim is denied in whole or in part, shall be provided with a written description of the method by which an informal conference pursuant to K.S.A. 79-3226, and amendments thereto, may be requested. Each denial of a refund claim by the department shall be final, unless the applicant timely requests an informal conference pursuant to K.S.A. 79-3226, and amendments thereto. Once an informal conference is requested, an informal conference shall be held by the secretary or designee, and a written final determination shall be issued by the secretary or designee, in accordance with K.S.A. 79-3226, and amendments thereto. The written final determination shall constitute a final agency action subject to administrative review by the state board of tax appeals, as provided in K.S.A. 74-2438, and amendments thereto.

(c) The provisions of this section shall be part of and supplemental to the Kansas retailers' sales tax act.

History: L. 2007, ch. 155, § 2; L. 2008, ch. 109, § 117; L. 2014, ch. 141, § 124; July 1.



79-3695 Rate of tax involving contracts for certain construction projects, requirements.

79-3695. Rate of tax involving contracts for certain construction projects, requirements. If any contractor has entered into a written binding contract prior to May 1, 2015, for the original construction, reconstruction, restoration, remodeling, renovation, repair or replacement of a building, facility or residential structure, or for the construction, reconstruction, restoration, replacement or repair of a bridge or highway, the state sales tax applicable to such contracts shall be remitted at the rate in effect prior to the state sales tax increase scheduled to take effect on July 1, 2015, if the contractor gives notice and proof of such contract to the director of taxation on or before July 10, 2015, which notice and proof shall be in such form and of such sufficiency as the director shall prescribe.

History: L. 2010, ch. 160, § 8; L. 2015, ch. 99, § 34; July 1.



79-3696 Sales by affiliated persons; certain agreements between retailer and executive branch void unless approved by legislature.

79-3696. Sales by affiliated persons; certain agreements between retailer and executive branch void unless approved by legislature. (a) On and after July 1, 2013, if any person sells or leases tangible personal property to the state, a state department, a state agency or an agent thereof, that person and any affiliated person shall, as a prerequisite for any such sale or lease, register with the department of revenue as a retailer and comply with all legal requirements imposed on a retailer, including the requirement to collect and remit sales or use tax on all taxable sales of tangible personal property to customers in this state.

(b) Any ruling, agreement or contract, whether written or oral, express or implied, between a retailer and this state's executive branch, or any other state agency or department, stating, agreeing or ruling that the retailer is not required to collect sales and use tax in this state despite the presence of a warehouse, distribution center or fulfillment center in the state that is owned or operated by the retailer or an affiliated person of the retailer shall be null and void, unless it is specifically approved by a majority vote of each of the chambers of the Kansas legislature.

(c) As used in this section, "affiliated person" means any person that is a member of the same "controlled group of corporations" as defined in section 1563(a) of the federal internal revenue code as the retailer or any other entity that, notwithstanding its form of organization, bears the same ownership relationship to the retailer as a corporation that is a member of the same "controlled group of corporations" as defined in section 1563(a) of the federal internal revenue code.

History: L. 2013, ch. 87, § 9; Apr. 25.






Article 37 KANSAS COMPENSATING TAX

79-3701 Title of act.

79-3701. Title of act. This act shall be known as the "Kansas compensating tax."

History: L. 1937, ch. 375, § 1; May 30.



79-3702 Definitions.

79-3702. Definitions. For the purposes of this act: (a) "Purchase price" means the consideration paid or given or contracted to be paid or given by any person to the seller of an article of tangible personal property for the article purchased. The term shall include, in addition to the consideration paid or given or contracted to be paid or given, the actual cost of transportation from the place where the article was purchased to the person using the same in this state. If a cash discount is allowed and taken on the sale it shall be deducted in arriving at the purchase price.

(b) The meaning ascribed to words and phrases in K.S.A. 79-3602, and amendments thereto, insofar as is practicable, shall be applicable herein unless otherwise provided. The provisions of K.S.A. 79-3601 to 79-3625, inclusive, 79-3650, K.S.A. 2015 Supp. 79-3693 and 79-3694, and amendments thereto, relating to enforcement, collection and administration, insofar as practicable, shall have full force and effect with respect to taxes imposed under the provisions of this act.

(c) "Use" means the exercise within this state by any person of any right or power over tangible personal property incident to the ownership of that property, except that it shall not include processing, or the sale of the property in the regular course of business, and except storage as hereinafter defined.

(d) "Storage" means any keeping or retaining in this state for any purpose except sale in the regular course of business or subsequent use solely outside this state of tangible personal property purchased from a retailer.

(e) "Storage" and "use" do not include the keeping, retaining or exercising of any right or power over tangible personal property shipped or brought into this state for the purpose of subsequently transporting it outside the state for use thereafter solely outside the state, or for the purpose of being processed, fabricated, or manufactured into, attached to or incorporated into, other tangible personal property to be transported outside the state and thereafter used solely outside the state.

(f) "Property used in processing" means: (1) Any tangible personal property which, when used in fabrication, compounding, manufacturing or germination, becomes an integral part of the new article resulting from such fabrication, compounding, manufacturing, or germination, and intended to be sold ultimately at retail; and (2) fuel which is consumed in creating power, heat, or steam for processing or for generating electric current.

(g) "Retailer" means every person engaged in the business of selling tangible personal property for use within the meaning of this act, except that, when in the opinion of the director it is necessary for the efficient administration of this act to regard any salesperson, representatives, truckers, peddlers or canvassers as the agents of the dealers, distributors, supervisors, employers or persons under whom they operate or from whom they obtain the tangible personal property sold by them, irrespective of whether they are making sales on their own behalf or on behalf of such dealers, distributors, supervisors, employers, or persons, the director may so regard them and may regard the dealers, distributors, supervisors, employers, or persons as retailers for the purposes of this act.

(h) (1) "Retailer doing business in this state" or any like term, means: (A) Any retailer maintaining in this state, permanently, temporarily, directly or indirectly through a subsidiary, agent or representative, an office, distribution house, sales house, warehouse or other place of business;

(B) any retailer utilizing an employee, independent contractor, agent, representative, salesperson, canvasser, solicitor or other person operating in this state either permanently or temporarily, for the purpose of selling, delivering, installing, assembling, servicing, repairing, soliciting sales or the taking of orders for tangible personal property;

(C) any retailer, including a contractor, repair person or other service provider, who enters this state to perform services that are enumerated in K.S.A. 79-3603, and amendments thereto, and who is required to secure a retailer's sales tax registration certificate before performing those services;

(D) any retailer deriving rental receipts from a lease of tangible personal property situated in this state;

(E) any person regularly maintaining a stock of tangible personal property in this state for sale in the normal course of business; and

(F) any retailer who has any other contact with this state that would allow this state to require the retailer to collect and remit tax under the provisions of the constitution and laws of the United States.

(2) A retailer shall be presumed to be doing business in this state if any of the following occur:

(A) Any person, other than a common carrier acting in its capacity as such, that has nexus with the state sufficient to require such person to collect and remit taxes under the provisions of the constitution and laws of the United States if such person were making taxable retail sales of tangible personal property or services in this state:

(i) Sells the same or a substantially similar line of products as the retailer and does so under the same or a substantially similar business name;

(ii) maintains a distribution house, sales house, warehouse or similar place of business in Kansas that delivers or facilitates the sale or delivery of property sold by the retailer to consumers;

(iii) uses trademarks, service marks, or trade names in the state that are the same or substantially similar to those used by the retailer;

(iv) delivers, installs, assembles or performs maintenance services for the retailer's customers within the state;

(v) facilitates the retailer's delivery of property to customers in the state by allowing the retailer's customers to pick up property sold by the retailer at an office, distribution facility, warehouse, storage place or similar place of business maintained by the person in the state;

(vi) has a franchisee or licensee operating under its trade name if the franchisee or the licensee is required to collect the tax under the Kansas retailers' sales tax act; or

(vii) conducts any other activities in the state that are significantly associated with the retailer's ability to establish and maintain a market in the state for the retailer's sales.

(B) Any affiliated person conducting activities in this state described in subparagraph (A) or (C) has nexus with this state sufficient to require such person to collect and remit taxes under the provisions of the constitution and laws of the United States if such person were making taxable retail sales of tangible personal property or services in this state.

(C) The retailer enters into an agreement with one or more residents of this state under which the resident, for a commission or other consideration, directly or indirectly refers potential customers, whether by a link or an internet website, by telemarketing, by an in-person oral presentation, or otherwise, to the retailer, if the cumulative gross receipts from sales by the retailer to customers in the state who are referred to the retailer by all residents with this type of an agreement with the retailer is in excess of $10,000 during the preceding 12 months. This presumption may be rebutted by submitting proof that the residents with whom the retailer has an agreement did not engage in any activity within the state that was significantly associated with the retailer's ability to establish or maintain the retailer's market in the state during the preceding 12 months. Such proof may consist of sworn written statements from all of the residents with whom the retailer has an agreement stating that they did not engage in any solicitation in the state on behalf of the retailer during the preceding year, provided that such statements were provided and obtained in good faith. This subparagraph shall take effect 90 days after the enactment of this statute and shall apply to sales made and uses occurring on or after the effective date of this subparagraph and without regard to the date the retailer and the resident entered into the agreement described in this subparagraph. The term "preceding 12 months" as used in this subparagraph includes the 12 months commencing prior to the effective date of this subparagraph.

(D) The presumptions in subparagraphs (A) and (B) may be rebutted by demonstrating that the activities of the person or affiliated person in the state are not significantly associated with the retailer's ability to establish or maintain a market in this state for the retailer's sales.

(3) The processing of orders electronically, by fax, telephone, the internet or other electronic ordering process, does not relieve a retailer of responsibility for collection of the tax from the purchaser if the retailer is doing business in this state pursuant to this section.

(i) "Director" means the director of taxation.

(j) As used in this section, "affiliated person" means any person that is a member of the same "controlled group of corporations" as defined in section 1563(a) of the federal internal revenue code as the retailer or any other entity that, notwithstanding its form of organization, bears the same ownership relationship to the retailer as a corporation that is a member of the same "controlled group of corporations" as defined in section 1563(a) of the federal internal revenue code.

History: L. 1937, ch. 375, § 2; L. 1945, ch. 370, § 1; L. 1957, ch. 511, § 1; L. 1965, ch. 535, § 1; L. 1990, ch. 357, § 1; L. 2003, ch. 159, § 2; L. 2007, ch. 155, § 14; L. 2013, ch. 87, § 18; July 1.



79-3703 Compensating use tax imposed; rate.

79-3703. Compensating use tax imposed; rate. There is hereby levied and there shall be collected from every person in this state a tax or excise for the privilege of using, storing, or consuming within this state any article of tangible personal property. Such tax shall be levied and collected in an amount equal to the consideration paid by the taxpayer multiplied by the rate of 6.5%. Within a redevelopment district established pursuant to K.S.A. 74-8921, and amendments thereto, there is hereby levied and there shall be collected and paid an additional tax of 2% until the earlier of: (1) The date the bonds issued to finance or refinance the redevelopment project undertaken in the district have been paid in full; or (2) the final scheduled maturity of the first series of bonds issued to finance the redevelopment project. All property purchased or leased within or without this state and subsequently used, stored or consumed in this state shall be subject to the compensating tax if the same property or transaction would have been subject to the Kansas retailers' sales tax had the transaction been wholly within this state.

History: L. 1937, ch. 375, § 3; L. 1945, ch. 370, § 2; L. 1953, ch. 450, § 1; L. 1955, ch. 425, § 1; L. 1958, ch. 31, § 3 (Special Session); L. 1965, ch. 533, § 3; L. 1986, ch. 386, § 3; L. 1989, ch. 209, § 61; L. 1992, ch. 280, § 61; L. 1995, ch. 118, § 4; L. 1998, ch. 199, § 15; L. 1999, ch. 158, § 12; L. 2002, ch. 185, § 9; L. 2003, ch. 150, § 3; L. 2004, ch. 90, § 4; L. 2010, ch. 160, § 3; L. 2013, ch. 135, § 4;  L. 2015, ch. 99, § 9; L. 2015, ch. 102, § 9; July 1.



79-3703a Evidence that property was sold for use in state.

79-3703a. Evidence that property was sold for use in state. For the purpose of the proper administration of this act and to prevent evasion of the tax, evidence that tangible personal property was sold by any person for delivery in this state shall be prima facie evidence that such tangible personal property was sold for use in this state.

History: L. 1945, ch. 370, § 3; June 30.



79-3704 Exemptions.

79-3704. Exemptions. The provisions of this act shall not apply:

(a) In respect to the use, storage or consumption of any article of tangible personal property brought into the state of Kansas by a nonresident who is within the state for not to exceed sixty (60) days for his or her use or enjoyment while within the state; or by a railroad or public utility for consumption or movement in interstate commerce;

(b) In respect to the use, storage or consumption of tangible personal property purchased other than at retail; as defined in K.S.A. 79-3602;

(c) In respect to the use, storage or consumption of any article of tangible personal property the sale or use of which has already been subjected to a tax equal to or in excess of that imposed by this act whether under the laws of this state or of some other state of the United States;

(d) In respect to the use, storage or consumption of any article of tangible personal property brought into or used within the state of Kansas if such article of tangible personal property would not have been subject to tax under the provisions of the retailers' sales tax act of this state if purchased within this state.

History: L. 1937, ch. 375, § 4; L. 1945, ch. 370, § 4; L. 1967, ch. 503, § 1; April 29.



79-3705 Rate where article already subjected to tax.

79-3705. Rate where article already subjected to tax. If any article of tangible personal property has already been subjected to a tax by this or any other state in respect to its sale or use in an amount less than the tax imposed by this act, the provisions of this act shall apply, but at a rate measured by the difference only between the rate herein fixed and the rate by which the previous tax upon the sale or use was computed.

History: L. 1937, ch. 375, § 5; May 30.



79-3705a Tax paid by consumer or user; duty of retailer; returns.

79-3705a. Tax paid by consumer or user; duty of retailer; returns. The tax levied under K.S.A. 79-3703, and amendments thereto, shall be paid by the consumer or user to the retailer and it shall be the duty of each and every retailer to collect from the consumer or user the full amount of the tax imposed by this act. Such tax shall be a debt from the consumer or user to the retailer when added to the original purchase price, and shall be recoverable at law in the same manner as other debts. If the tax levied under K.S.A. 79-3703, and amendments thereto, is not collected by the retailer, then the person using, consuming or storing tangible personal property in this state shall file a return and pay the tax, as required by K.S.A. 79-3706, and amendments thereto, notwithstanding the foregoing provisions of this section or any other provision of the Kansas compensating tax act.

History: L. 1945, ch. 370, § 5; L. 1985, ch. 332, § 1; April 11.



79-3705b Assumption of tax by retailer unlawful.

79-3705b. Assumption of tax by retailer unlawful. It shall be unlawful for any retailer to advertise or hold out, or state to the public, or to any consumer, directly or indirectly, that the tax, or any part thereof, imposed by this act will be assumed or absorbed by the retailer, or that it will not be considered as an element in the price to the consumer, or if collected, that it, or any part thereof, will be refunded.

History: L. 1945, ch. 370, § 6; June 30.



79-3705c Collection of tax and other duties of retailers.

79-3705c. Collection of tax and other duties of retailers. Every retailer doing business in this state and making sales of tangible personal property for use, storage or consumption in this state, not exempted under the provisions of this act, shall at the time of making such sales, whether within or without the state, collect the tax imposed by this act from the purchaser, and give the purchaser a receipt therefor. Each such retailer shall list with the director the name and address of all his or her agents operating in this state, and the location of any and all his or her distribution or sales houses or offices or other places of business in this state.

History: L. 1945, ch. 370, § 7; L. 1957, ch. 511, § 2; June 29.



79-3705d Collection by retailer not doing business within state; permit; cancellation.

79-3705d. Collection by retailer not doing business within state; permit; cancellation. The secretary of revenue or the secretary's designee may upon application, authorize the collection of the tax herein imposed by any retailer not doing business within this state. Such retailer shall be issued, without charge, a permit to collect such tax in such manner, and subject to such regulations and agreements as the secretary shall prescribe. When so authorized, it shall be the duty of such retailer to collect the tax upon all tangible personal property sold for use, storage or consumption within this state, in the same manner and subject to the same requirements as a retailer doing business within this state. Such authority and permit may be canceled when, at any time, the secretary or the secretary's designee considers such tax can more effectively be collected from the person using, storing or consuming such property in this state.

History: L. 1945, ch. 370, § 8; L. 1957, ch. 511, § 3; L. 1989, ch. 291, § 11; April 27.



79-3705e Tax collected as debt owed by retailer.

79-3705e. Tax collected as debt owed by retailer. The tax herein required to be collected by any retailer pursuant to this act, and any tax collected by any retailer pursuant to this act, shall constitute a debt owed by the retailer to this state.

History: L. 1945, ch. 370, § 9; June 30.



79-3706 Time for returns and payment of tax; interest and penalties; waiver or reduction; extension of time; signing and certification of returns.

79-3706. Time for returns and payment of tax; interest and penalties; waiver or reduction; extension of time; signing and certification of returns. (a) Each retailer or person subject to the provisions of this act shall make remittances of the tax imposed by K.S.A. 79-3703, and amendments thereto, and file returns in accordance with the provisions of K.S.A. 79-3607, and amendments thereto, except that the time schedule for remitting tax and filing returns shall be determined on the basis of calendar year compensating tax liability in lieu of calendar year sales tax liability. Returns shall show in detail the total quantity of tangible personal property sold by any retailer or used, stored or consumed by any person within the state during the period for which the return is filed subject to the tax herein imposed, and such other information as the director may deem pertinent. The director may, upon request and a proper showing of the necessity therefor, grant an extension of time not to exceed 60 days for making any return and payment. Returns shall be signed by the retailer or such retailer's duly authorized agent, and must be certified by such retailer to be correct.

(b) If any taxpayer fails to pay the tax required under the act of which this section is amendatory at the time required by or under the provisions of the act of which this section is amendatory, there shall be added to the unpaid balance of the tax, interest at the rate per month prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the tax was due until paid.

(c) For all taxable years ending prior to January 1, 2002, if any taxpayer due to negligence or intentional disregard fails to file a return or pay the tax due at the time required by or under the provisions of this section, there shall be added to the tax a penalty in an amount equal to 10% of the unpaid balance of tax due.

(d) For all taxable years ending prior to January 1, 2002, if any person fails to make a return, or to pay any tax, within six months from the date the return or tax was due, except in the case of an extension of time granted by the secretary of revenue or the secretary's designee, there shall be added to the tax due a penalty equal to 25% of the unpaid balance of such tax due.

(e) For all taxable years ending after December 31, 2001, if any taxpayer fails to file a return or pay the tax if one is due, at the time required by or under the provisions of this act, there shall be added to the tax an additional amount equal to 1% of the unpaid balance of the tax due for each month or fraction thereof during which such failure continues, not exceeding 24% in the aggregate, plus interest at the rate prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the tax was due until paid. Notwithstanding the foregoing, in the event an assessment is issued following a field audit for any period for which a return was filed by the taxpayer and all of the tax was paid pursuant to such return, a penalty shall be imposed for the period included in the assessment in an amount of 1% per month not exceeding 10% of the unpaid balance of tax due shown in the notice of assessment. If after review of a return for any period included in the assessment, the secretary or secretary's designee determines that the underpayment of tax was due to the failure of the taxpayer to make a reasonable attempt to comply with the provisions of this act, such penalty shall be imposed for the period included in the assessment in the amount of 25% of the unpaid balance of tax due.

(f) If any taxpayer, with fraudulent intent, fails to pay any tax or make, render or sign any return, or to supply any information, within the time required by or under the provisions of this section, there shall be added to the tax a penalty in an amount equal to 50% of the unpaid balance of tax due.

(g) Penalty or interest applied under the provisions of subsections (b) and (e) shall be in addition to the penalty added under any other provisions of this section, but the provisions of subsections (c) and (d) shall be mutually exclusive of each other.

(h) Whenever the secretary of revenue or the secretary's designee determines that the failure of the taxpayer to comply with the provisions of subsections (b), (c), (d) and (e) was due to reasonable causes, the secretary or the secretary's designee may waive or reduce any of the penalties and may reduce the interest rate to the underpayment rate prescribed and determined for the applicable period under section 6621 of the federal internal revenue code as in effect on January 1, 1994 upon making a record of the reasons therefor.

(i) In addition to all other penalties provided by this section, any person who willfully fails to make a return or to pay any tax imposed under the Kansas compensating tax act, or who makes a false or fraudulent return, or fails to keep any books or records prescribed by the Kansas compensating tax act, or who willfully violates any regulations of the secretary of revenue, for the enforcement and administration of the Kansas compensating tax act, or who aids and abets another in attempting to evade the payment of any tax imposed by the Kansas compensating tax act, or who violates any other provision of the Kansas compensating tax act, shall, upon conviction thereof, be fined not less than $100 nor more than $1,000, or be imprisoned in the county jail not less than one month nor more than six months, or be both so fined and imprisoned, in the discretion of the court.

(j) No penalty assessed hereunder shall be collected if the taxpayer has had the tax abated on appeal, and any penalty collected upon such tax shall be refunded.

History: L. 1937, ch. 375, § 6; L. 1945, ch. 370, § 10; L. 1967, ch. 501, § 2; L. 1980, ch. 308, § 25; L. 1983, ch. 331, §2; L. 1984, ch. 351, § 23; L. 1988, ch. 390, § 2; L. 1989, ch. 291, § 7; L. 1994, ch. 95, § 7; L. 2000, ch. 184, § 20; July 1.



79-3707 Administration of act; rules and regulations; agents and employees; bond of person subject to tax; reciprocal agreements with other states for collection of tax; deductions and compromise arrangements.

79-3707. Administration of act; rules and regulations; agents and employees; bond of person subject to tax; reciprocal agreements with other states for collection of tax; deductions and compromise arrangements. (a) The director of taxation shall administer and enforce this act. The secretary of revenue shall adopt rules and regulations for the administration of this act. The director shall appoint agents and employees for the enforcement and administration of this act. When in the judgment of the director it is necessary in order to secure the collection of any tax, penalties or interest due, or to become due under this act, he may require any person subject to such tax to file a bond with the director in such form and amount as he may prescribe.

(b) For the purpose of providing for the efficient administration of this act, the secretary of revenue when in his or her judgment it is necessary in order to secure the collection of any tax, penalties or interest due or to become due under this act is authorized to negotiate agreements with the tax departments of other states in respect to the collection, payment and enforcement of tax on sales of tangible personal property to residents of Kansas by a retailer maintaining a place of business in such state.

In consideration of such an agreement, the secretary of revenue is authorized to make similar agreements for the collection, payment and enforcement of tax as imposed by the other states on sales of tangible property to residents of the other states by retailers maintaining a place of business in Kansas.

(c) The secretary of revenue in negotiating an agreement with the tax department of another state may as part of such agreements provide for reciprocal arrangements whereby the parties collecting the tax in the other state may at the time of making returns to the director of taxation deduct such percentage of the amount due and accounted for, which may be retained by the parties reporting as an offset against costs of collecting and reporting as is allowed by such other states to parties in this state collecting the tax for the other state. No such deduction shall be allowed however, if the amount due is delinquent at the time of the tax payment.

(d) The secretary of revenue in negotiating agreements is authorized, by way of compromise, to waive the collection and enforcement of taxes on sales to residents of Kansas made in another state and delivered into Kansas when such sales were made prior to the effective date of any agreement negotiated: Provided, The director shall not, in any case, be authorized to waive payment and enforcement of the tax in another state unless the tax department of the other state waives collection, payment and enforcement of their tax in this state in the same manner as the tax payment is waived by this state.

History: L. 1937, ch. 375, § 7; L. 1945, ch. 370, § 11; L. 1967, ch. 504, §1; L. 1972, ch. 342, § 114; July 1.



79-3708 Penalties for violations.

79-3708. Penalties for violations. Any retailer or person who fails to make a return, or to pay any tax herein provided, or who makes a false or fraudulent return, or who willfully violates any regulation of the director for the enforcement and administration of this act, or aids and abets another in attempting to evade the payment of any tax imposed by this act, or who violates any other provision of this act, shall, upon conviction thereof, be fined not less than one hundred dollars nor more than one thousand dollars or be imprisoned in the county jail not less than one month, nor more than six months, or be both so fined and imprisoned, in the discretion of the court.

History: L. 1937, ch. 375, § 8; L. 1945, ch. 370, § 12; June 30.



79-3709 Collection procedure when tax not paid.

79-3709. Collection procedure when tax not paid. Whenever any taxpayer or person liable to pay any tax provided by this act refuses or neglects to pay the same, the amount thereof, including any interest or penalty, shall be collected in the manner provided by K.S.A. 79-3617.

History: L. 1937, ch. 375, § 9; L. 1945, ch. 370, § 14; June 30.



79-3710 Disposition of moneys; compensating tax refund fund; credit to state highway fund; credit to city bond finance fund; intermodal facility district, definition, disposition, requirements and procedures for certain compensating tax revenue on utility sales.

79-3710. Disposition of moneys; compensating tax refund fund; credit to state highway fund; credit to city bond finance fund; intermodal facility district, definition, disposition, requirements and procedures for certain compensating tax revenue on utility sales. (a) All revenue collected or received by the director under the provisions of this act shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury, less amounts set apart as provided in subsection (b) and amounts credited as provided in subsection (c), (d) and (e), to the credit of the state general fund.

(b) A revolving fund, designated as "compensating tax refund fund" not to exceed $10,000 shall be set apart and maintained by the director from compensating tax collections and estimated tax collections and held by the state treasurer for prompt payment of all compensating tax refunds. Such fund shall be in such amount, within the limit set by this section, as the director shall determine is necessary to meet current refunding requirements under this act.

(c) (1) On July 1, 2010, the state treasurer shall credit 11.427% of the revenue collected and received from the tax imposed by K.S.A. 79-3703, and amendments thereto, at the rate of 6.3%, and deposited as provided by subsection (a), exclusive of amounts credited pursuant to subsection (d), in the state highway fund.

(2) On July 1, 2011, the state treasurer shall credit 11.26% of the revenue collected and received from the tax imposed by K.S.A. 79-3703, and amendments thereto, at the rate of 6.3%, and deposited as provided by subsection (a), exclusive of amounts credited pursuant to subsection (d), in the state highway fund.

(3) On July 1, 2012, the state treasurer shall credit 11.233% of the revenue collected and received from the tax imposed by K.S.A. 79-3703, and amendments thereto, at the rate of 6.3%, and deposited as provided by subsection (a), exclusive of amounts credited pursuant to subsection (d), in the state highway fund.

(4) On July 1, 2013, the state treasurer shall credit 17.073% of the revenue collected and received from the tax imposed by K.S.A. 79-3703, and amendments thereto, at the rate of 6.15%, and deposited as provided by subsection (a), exclusive of amounts credited pursuant to subsection (d), in the state highway fund.

(5) On July 1, 2015, the state treasurer shall credit 16.226% of the revenue collected and received from the tax imposed by K.S.A. 79-3703, and amendments thereto, at the rate of 6.5%, and deposited as provided by subsection (a), exclusive of amounts credited pursuant to subsection (d), in the state highway fund.

(6) On July 1, 2016, and thereafter, the state treasurer shall credit 16.154% of the revenue collected and received from the tax imposed by K.S.A. 79-3703, and amendments thereto, at the rate of 6.5%, and deposited as provided by subsection (a), exclusive of amounts credited pursuant to subsection (d), in the state highway fund.

(d) The state treasurer shall credit all revenue collected or received from the tax imposed by K.S.A. 79-3703, and amendments thereto, as certified by the director, from taxpayers doing business within that portion of a redevelopment district occupied by a redevelopment project that was determined by the secretary of commerce to be of statewide as well as local importance or will create a major tourism area for the state as defined in K.S.A. 12-1770a, and amendments thereto, to the city bond finance fund created by K.S.A. 79-3620(d), and amendments thereto. The provisions of this subsection shall expire when the total of all amounts credited hereunder and under K.S.A. 79-3620(d), and amendments thereto, is sufficient to retire the special obligation bonds issued for the purpose of financing all or a portion of the costs of such redevelopment project.

This subsection shall not apply to a project designated as a special bond project as defined in K.S.A. 12-1770a(z), and amendments thereto.

(e) All revenue certified by the director of taxation as having been collected or received from the tax imposed by K.S.A. 79-3603(c), and amendments thereto, on the sale or furnishing of gas, water, electricity and heat for use or consumption within the intermodal facility district described in this subsection, shall be credited by the state treasurer to the state highway fund. Such revenue may be transferred by the secretary of transportation to the rail service improvement fund pursuant to law. The provisions of this subsection shall take effect upon certification by the secretary of transportation that a notice to proceed has been received for the construction of the improvements within the intermodal facility district, but not later than December 31, 2010, and shall expire when the secretary of revenue determines that the total of all amounts credited hereunder and pursuant to K.S.A. 79-3620(e), and amendments thereto, is equal to $53,300,000, but not later than December 31, 2045. Thereafter, all revenues shall be collected and distributed in accordance with applicable law. For all tax reporting periods during which the provisions of this subsection are in effect, none of the exemptions contained in K.S.A. 79-3601 et seq., and amendments thereto, shall apply to the sale or furnishing of any gas, water, electricity and heat for use or consumption within the intermodal facility district. As used in this subsection, "intermodal facility district" shall consist of an intermodal transportation area as defined by K.S.A. 12-1770a(oo), and amendments thereto, located in Johnson county within the polygonal-shaped area having Waverly Road as the eastern boundary, 191st Street as the southern boundary, Four Corners Road as the western boundary, and Highway 56 as the northern boundary, and the polygonal-shaped area having Poplar Road as the eastern boundary, 183rd Street as the southern boundary, Waverly Road as the western boundary, and the BNSF mainline track as the northern boundary, that includes capital investment in an amount exceeding $150 million for the construction of an intermodal facility to handle the transfer, storage and distribution of freight through railway and trucking operations.

History: L. 1937, ch. 375, § 10; L. 1941, ch. 385, § 1; L. 1957, ch. 429, § 33; L. 1958, ch. 31, § 4 (Special Session); L. 1965, ch. 530, § 3; L. 1967, ch. 502, § 2; L. 1989, ch. 209, § 62; L. 1993, ch. 213, § 6; L. 1998, ch. 17, § 10; L. 2001, ch. 167, § 12; L. 2001, ch. 167, § 13; L. 2002, ch. 185, § 10; L. 2003, ch. 150, § 4; L. 2004, ch. 90, § 5; L. 2010, ch. 160, § 4; L. 2013, ch. 135, § 5; L. 2015, ch. 99, § 10; L. 2015, ch. 102, § 10; July 1.

Revisor's Note:

Section was also amended by L. 2001, ch. 103, § 18 and L. 2001, ch. 5, § 461, but those versions were repealed by L. 2001, ch. 167, §§ 15 and 16, respectively.

Section was amended twice in the 2003 session, see also 79-3710a.



79-3711 Invalidity of part.

79-3711. Invalidity of part. If any section, subsection, clause, sentence or phrase of this act is for any reason held to be unconstitutional and invalid, such decision shall not affect the validity of the remaining portion of this act.

History: L. 1937, ch. 375, § 11; May 30.



79-3712 Registration and filing information, when.

79-3712. Registration and filing information, when. The director of taxation may require any retailer, vendor, user or consumer of tangible personal property, incurring compensating (use) tax liability under article 37, chapter 79, Kansas Statutes Annotated, prior to engaging in business within the state of Kansas, to register and file such information as the director deems pertinent.

History: L. 1951, ch. 499, § 1; June 30.



79-3713 Bond may be required.

79-3713. Bond may be required. When in the judgment of the director of taxation, it is necessary, in order to secure the collection of any tax, penalties or interest, due, or to become due, under article 37, chapter 79, Kansas Statutes Annotated, he or she may require any person subject to such tax to file a bond with the director of taxation in such form and amount as the director of taxation may prescribe.

History: L. 1951, ch. 499, § 2; June 30.






Article 40 MUNICIPAL TAX LEVIES

79-4001 General improvements for library purposes; tax levy, use of proceeds; election required.

79-4001. General improvements for library purposes; tax levy, use of proceeds; election required. Any municipality, as the same is defined in K.S.A. 10-1101, is hereby authorized to make an annual tax levy not to exceed two mills for the purpose of creating and providing a special fund to be used in making any general improvement which such municipality is authorized by law to make, or, to be used to remodel, construct, reconstruct, furnish and equip an addition or annex to any library being operated and maintained by such municipality, and in the case of cities, counties and school districts, to pay a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located in such county or such school district. The governing body of such municipalities shall by resolution submit the question of making such levy to the qualified electors of the municipality at any general election or at a special election called for such purpose. The question as stated on the ballot shall show the nature of the improvement contemplated, the total amount to be raised by taxes, and the period over which such levy is to be made, which shall in no case exceed ten (10) years. If a majority of those voting on such proposition vote in favor thereof, the governing body shall make said levy and create such fund, the principal and interest thereof to be used for the purpose authorized. Such levy shall be in addition to all other levies authorized by law and none of the limitations of article 19 of chapter 79 of the Kansas Statutes Annotated, or acts amendatory thereof or supplemental thereto, shall apply to such levy. Whenever tax levies have been approved and the fund created as provided for in this section in any city, and thereafter, it becomes evident that the city will be unable to use the fund for the specific purposes herein provided for because of urban renewal plans approved by the federal government providing for the removal of the library building, the governing board of such city shall be and is hereby authorized to use such fund so accumulated for the purposes of purchasing and improving a library or sites, constructing, furnishing, equipping, remodeling or making additions to library buildings, and may continue to make the tax levy for the purposes hereinbefore specified for the period provided, but not to exceed a total of ten (10) years in any case; and said governing board is further authorized to use such funds derived from tax levies to prepay rent under leases with a public building commission as provided for under K.S.A. 12-1757 et seq., and acts amendatory thereof.

History: L. 1949, ch. 490, § 1; L. 1955, ch. 426, § 1; L. 1968, ch. 171, § 1; L. 1979, ch. 52, § 198; July 1.



79-4002 Same; expenditures from fund; bonds.

79-4002. Same; expenditures from fund; bonds. At any time after fifty percent of the amount proposed to be raised has been collected the governing body of the municipality may make expenditures from the fund for architectural or engineering services, for the purchase of ground, for the construction of a building and the equipping thereof as authorized at the time of creating such fund. Should there be insufficient moneys in such fund at the time the governing body desires to make such expenditures, said governing body may issue and sell bonds of the municipality in an amount not to exceed twenty-five percent of the total amount authorized for the special fund to supplement the funds on hand. Nothing in this act shall prevent the use by the governing body of any available federal or state aid in the making of the improvement.

History: L. 1949, ch. 490, § 2; June 30.



79-4003 Same; bonds to supplement special fund; election; notice; use of moneys.

79-4003. Same; bonds to supplement special fund; election; notice; use of moneys. Whenever a majority of the electors voting at a bond election in any municipality, as the same is defined in K.S.A. 10-1101, shall vote in favor of the issuance of bonds of such municipality for the purpose of providing funds for the purchase or acquisition of a site and the construction thereon of a new public library building, and prior thereto, under the authority of and in compliance with K.S.A. 79-4001, said municipality has levied taxes and created and provided a special fund to be used to remodel, construct, reconstruct, furnish and equip an addition or annex to the library then being operated and maintained by said municipality, and said moneys in such special fund have not been expended for the purpose for which originally levied or appropriated, then, all moneys theretofore or thereafter credited to such special fund shall be used to supplement the moneys derived from the issuance of the bonds for the purchase or acquisition of a site and the construction thereon of a new public library building or may be used to furnish and equip such new library: Provided, That the notice of the bond election for the issuance of bonds for such new public library building and the question on the ballot used at such bond election shall state that all moneys theretofore or thereafter credited to said special fund will be used to supplement the moneys derived from the issuance of the bonds or to furnish and equip the new library building.

History: L. 1961, ch. 80, § 1; March 6.






Article 41 LIQUOR ENFORCEMENT TAX

79-4101 Imposition and rate of tax.

79-4101. Imposition and rate of tax. (a) For the purpose of providing revenue which may be used by the state, counties and cities in the enforcement of the provisions of this act, from and after the effective date of this act, for the privilege of engaging in the business of selling alcoholic liquor by retailers, microbreweries, microdistilleries or farm wineries to consumers in this state or selling alcoholic liquor or cereal malt beverage by distributors to clubs, drinking establishments, public venues or caterers in this state, there is hereby levied and there shall be collected and paid a tax at the rate of 8% upon the gross receipts received from: (1) The sale of alcoholic liquor by retailers, microbreweries, microdistilleries or farm wineries to consumers within this state; and (2) the sale of alcoholic liquor or cereal malt beverage by distributors to clubs, drinking establishments, public venues or caterers in this state.

(b) The tax imposed by this section shall be in addition to the license fee imposed on distributors, retailers, microbreweries, microdistilleries and farm wineries by K.S.A. 41-310, and amendments thereto.

History: L. 1949, ch. 242, § 117; L. 1958, ch. 35, § 1 (Special Session); L. 1965, ch. 536, § 1; L. 1983, ch. 332, § 1; L. 1984, ch. 363, § 1; L. 1987, ch. 182, § 109; L. 1987, ch. 182, § 110; L. 2012, ch. 144, § 45; July 1.



79-4102 Tax paid by purchaser and collected by seller.

79-4102. Tax paid by purchaser and collected by seller. The tax levied under K.S.A. 79-4101, and amendments thereto, shall be paid by the consumer or user to the retailer, microbrewery, microdistillery or farm winery or by the club, drinking establishment, public venue or caterer to the distributor. It shall be the duty of each retailer, microbrewery, microdistillery, farm winery or distributor in this state to collect from the purchaser the full amount of the tax imposed by this act, or an amount equal as nearly as possible or practicable, to the average equivalent thereof.

History: L. 1949, ch. 242, § 118; L. 1983, ch. 161, § 23; L. 1987, ch. 182, § 111; L. 1987, ch. 182, § 112; L. 2012, ch. 144, § 46; July 1.



79-4103 Time for returns and payment of tax; forms; extension of time.

79-4103. Time for returns and payment of tax; forms; extension of time. On or before the 25th day of each calendar month, every person engaged in the business of selling alcoholic liquor at retail, every microbrewery selling beer to consumers, every microdistillery selling spirits to consumers, every farm winery selling wine to consumers in this state and every distributor selling alcoholic liquor or cereal malt beverage to clubs, drinking establishments, public venues or caterers in this state during the preceding calendar month shall make a return to the director of taxation upon forms prescribed and furnished by the director, stating: (a) The name and address of the seller; (b) the total amount of gross sales subject to the tax imposed by K.S.A. 79-4101, and amendments thereto, during the preceding calendar month; and (c) any other pertinent information the director requires. The person making the return shall, at the time of making the return, pay to the director of taxation the amount of tax imposed by K.S.A. 79-4101, and amendments thereto. The director of taxation may extend the time for making returns and paying the tax for any period not to exceed 60 days, under rules and regulations adopted by the secretary of revenue.

History: L. 1949, ch. 242, § 119; L. 1965, ch. 536, § 2; L. 1967, ch. 501, §3; L. 1983, ch. 161, § 24; L. 1987, ch. 182, § 113; L. 1987, ch. 182, § 114; L. 1992, ch. 295, § 2; L. 2012, ch. 144, § 47; July 1.



79-4104 Notice to director of taxation when seller's license issued, revoked, suspended or expired.

79-4104. Notice to director of taxation when seller's license issued, revoked, suspended or expired. Whenever the director of alcoholic beverage control issues a retailer's, distributor's, microbrewery, microdistillery or farm winery license, the director of alcoholic beverage control shall promptly notify the director of taxation of its issuance. The notice shall include the name of the licensee and, in the case of a retailer, microbrewery, microdistillery or farm winery, the address of the licensed premises. Whenever the director of alcoholic beverage control revokes or suspends any retailer's, distributor's, microbrewery, microdistillery or farm winery license or whenever any retailer's, distributor's, microbrewery, microdistillery or farm winery license expires, the director of alcoholic beverage control shall likewise notify the director of taxation.

History: L. 1949, ch. 242, § 120; L. 1983, ch. 161, § 25; L. 1987, ch. 182, § 115; L. 1987, ch. 182, § 116; L. 2012, ch. 144, § 48; July 1.



79-4105 Enforcement, collection and administration; sections applicable; "director" defined.

79-4105. Enforcement, collection and administration; sections applicable; "director" defined. The provisions of K.S.A. 75-5133, 79-3605, 79-3609, 79-3610, 79-3611, 79-3612, 79-3613, 79-3615, 79-3617 and 79-3619, and amendments thereto, relating to enforcement, collection and administration, insofar as practicable, shall have full force and effect with respect to taxes imposed under the provisions of K.S.A. 79-4101 to 79-4104, inclusive, and amendments thereto. Wherever the word "director" is used in such statutes it shall be construed to mean, for the purposes of this act, the director of taxation. The provisions of K.S.A. 74-2422, 74-2425, 74-2426 and 74-2427, and amendments thereto, relating to the approval of rules and regulations, and the adoption of uniform rules and regulations for such hearings and for appeals from orders of the director of taxation and prescribing the duties of county attorneys with respect to such appeals, insofar as practicable, shall have full force and effect with respect to taxes imposed by, and proceedings under, the provisions of K.S.A. 79-4101 to 79-4108, inclusive, and amendments thereto.

History: L. 1949, ch. 242, § 121; L. 2005, ch. 110, § 8; July 1.



79-4106 Administration of provisions of article; rules and regulations; agents and employees; bond required of taxpayer, when.

79-4106. Administration of provisions of article; rules and regulations; agents and employees; bond required of taxpayer, when. The director of taxation shall administer the provisions of article 41 of chapter 79 of the Kansas Statutes Annotated. The secretary of revenue shall adopt rules and regulations necessary to carry out the provisions and intent of K.S.A. 79-4101 to 79-4105, inclusive. The director of taxation shall appoint such agents and employees as he or she may deem necessary for the proper enforcement and administration of said sections. When, in the judgment of said director of taxation, it is necessary in order to secure the collection of any such tax, penalties or interest due thereon, or to become due under said sections, he or she may require any person subject to such tax to file a bond with him or her in such form and amount as he or she may prescribe.

History: L. 1949, ch. 242, § 122; L. 1957, ch. 429, § 36; L. 1972, ch. 342, § 118; July 1.



79-4107 Penalties for violations of act.

79-4107. Penalties for violations of act. (a) No person shall: (1) Fail to make a return or pay any tax provided in K.S.A. 79-4101 to 79-4105, and amendments thereto; (2) make a false or fraudulent return; (3) willfully violate any rules and regulations of the secretary of revenue for the enforcement and administration of those sections; (4) aid or abet another in attempting to evade the payment of any tax imposed by those sections; or (5) violate any other provision of those sections.

(b) Violation of subsection (a) is punishable by a fine of not less than $100 or more than $1,000 or by imprisonment for not less than one or more than six months, or by both.

History: L. 1949, ch. 242, § 123; L. 1983, ch. 161, § 26; July 1.



79-4108 Disposition of revenue; transfer of moneys in county and city alcoholic liquor control enforcement fund to state general fund.

79-4108. Disposition of revenue; transfer of moneys in county and city alcoholic liquor control enforcement fund to state general fund. All revenue collected or received by the director of taxation from taxes imposed by K.S.A. 79-4101 to 79-4105, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund. The state treasurer shall transfer any moneys remaining in the county and city alcoholic liquor control enforcement fund on the effective date of this act to the state general fund.

History: L. 1949, ch. 242, § 124; L. 1957, ch. 429, § 37; L. 1958, ch. 35, § 2 (Special Session); L. 1965, ch. 536, § 3; L. 1972, ch. 93, § 27; L. 1976, ch. 428, § 1; L. 1978, ch. 401, § 7; L. 2001, ch. 5, § 462; July 1.






Article 41a LIQUOR DRINK TAX

79-41a01 Definitions.

79-41a01. Definitions. As used in K.S.A. 79-41a01 through 79-41a09, and amendments thereto:

(a) "Alcoholic liquor" means alcoholic liquor, as defined by K.S.A. 41-102, and amendments thereto, and cereal malt beverage, as defined by K.S.A. 41-2701, and amendments thereto.

(b) "Caterer," "club," "drinking establishment," "public venue," "railway car" and "temporary permit" have the meanings provided by K.S.A. 41-2601, and amendments thereto.

(c) "Gross receipts derived from the sale of alcoholic liquor" means the amount charged the consumer for a drink containing alcoholic liquor, including any portion of that amount attributable to the cost of any ingredient mixed with or added to the alcoholic liquor contained in such drink.

History: L. 1979, ch. 152, § 11; L. 1985, ch. 171, § 12; L. 1987, ch. 182, § 117; L. 1990, ch. 179, § 9; L. 2012, ch. 144, § 49; July 1.



79-41a02 Imposition and rate of tax; paid by consumer and collected by seller.

79-41a02. Imposition and rate of tax; paid by consumer and collected by seller. (a) There is hereby imposed, for the privilege of selling alcoholic liquor, a tax at the rate of 10% upon the gross receipts derived from the sale of alcoholic liquor by any club, caterer, drinking establishment, public venue or temporary permit holder, and upon the acquisition costs of any alcoholic liquor served as samples by clubs and drinking establishments.

(b) The tax imposed by this section shall be paid by the consumer to the club, caterer, drinking establishment, public venue or temporary permit holder and it shall be the duty of each and every club, caterer, drinking establishment, public venue or temporary permit holder subject to this section to collect from the consumer the full amount of such tax, or an amount equal as nearly as possible or practicable to the average equivalent thereto. Each club, caterer, drinking establishment, public venue or temporary permit holder collecting the tax imposed hereunder shall be responsible for paying over the same to the state department of revenue in the manner prescribed by K.S.A. 79-41a03, and amendments thereto, and the state department of revenue shall administer and enforce the collection of such tax.

(c) Any club or drinking establishment that serves free samples of alcoholic liquor shall remit the tax imposed by subsection (a) in the manner prescribed by K.S.A. 79-41a03, and amendments thereto, and the state department of revenue shall administer and enforce the payment of such tax.

History: L. 1979, ch. 152, § 12; L. 1987, ch. 182, § 118; L. 1990, ch. 179, § 10; L. 2012, ch. 144, § 50; L. 2013, ch. 130, § 14; July 1.



79-41a03 Payment and collection of tax; bond; disposition of revenue.

79-41a03. Payment and collection of tax; bond; disposition of revenue. (a) The tax levied and collected pursuant to K.S.A. 79-41a02, and amendments thereto, shall become due and payable by the club, caterer, drinking establishment, public venue or temporary permit holder monthly, or on or before the 25th day of the month immediately succeeding the month in which it is collected, but any club, caterer, drinking establishment, public venue or temporary permit holder filing an annual or quarterly return under the Kansas retailers' sales tax act, as prescribed in K.S.A. 79-3607, and amendments thereto, shall, upon such conditions as the secretary of revenue may prescribe, pay the tax required by this act on the same basis and at the same time the club, caterer, drinking establishment, public venue or temporary permit holder pays such retailers' sales tax. Each club, caterer, drinking establishment, public venue or temporary permit holder shall make a true report to the department of revenue, on a form prescribed by the secretary of revenue, providing such information as may be necessary to determine the amounts to which any such tax shall apply for all gross receipts derived from the sale of alcoholic liquor by the club, caterer, drinking establishment, public venue or temporary permit holder for the applicable month or months, which report shall be accompanied by the tax disclosed thereby. Records of gross receipts derived from the sale of alcoholic liquor shall be kept separate and apart from the records of other retail sales made by a club, caterer, drinking establishment, public venue or temporary permit holder in order to facilitate the examination of books and records as provided herein.

(b) The secretary of revenue or the secretary's authorized representative shall have the right at all reasonable times during business hours to make such examination and inspection of the books and records of a club, caterer, drinking establishment, public venue or temporary permit holder as may be necessary to determine the accuracy of such reports required hereunder.

(c) The secretary of revenue is hereby authorized to administer and collect the tax imposed hereunder and to adopt such rules and regulations as may be necessary for the efficient and effective administration and enforcement of the collection thereof. Whenever any club, caterer, drinking establishment, public venue or temporary permit holder liable to pay the tax imposed hereunder refuses or neglects to pay the same, the amount, including any penalty, shall be collected in the manner prescribed for the collection of the retailers' sales tax by K.S.A. 79-3617, and amendments thereto.

(d) The secretary of revenue shall remit all revenue collected under the provisions of this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Subject to the maintenance requirements of the local alcoholic liquor refund fund created under K.S.A. 79-41a09, and amendments thereto, 25% of the remittance shall be credited to the state general fund, 5% shall be credited to the community alcoholism and intoxication programs fund created by K.S.A. 41-1126, and amendments thereto, and the balance shall be credited to the local alcoholic liquor fund created by K.S.A. 79-41a04, and amendments thereto.

(e) Whenever, in the judgment of the secretary of revenue, it is necessary, in order to secure the collection of any tax, penalties or interest due, or to become due, under the provisions of this act, the secretary may require any person subject to such tax to file a bond with the director of taxation under conditions established by and in such form and amount as prescribed by rules and regulations adopted by the secretary.

(f) The amount of tax imposed by this act shall be assessed within three years after the return is filed, and no proceedings in court for the collection of such taxes shall be begun after the expiration of such period except in the cases of fraud. In the case of a false or fraudulent return with intent to evade tax, the tax may be assessed or a proceeding in court for collection of such tax may be begun at any time, within two years from the discovery of such fraud. No refund or credit shall be allowed by the director after three years from the date of payment of the tax as provided in this act unless before the expiration of such period a claim therefor is filed by the taxpayer, and no suit or action to recover on any claim for refund shall be commenced until after the expiration of six months from the date of filing a claim therefor with the director. Before the expiration of time prescribed in this section for the assessment of additional tax or the filing of a claim for refund, the director is hereby authorized to enter into an agreement in writing with the taxpayer consenting to the extension of the periods of limitations for the assessment of tax or for the filing of a claim for refund, at any time prior to the expiration of the periods of limitations. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

History: L. 1979, ch. 152, § 13; L. 1982, ch. 424, § 1; L. 1983, ch. 315, § 3; L. 1984, ch. 351, § 24; L. 1985, ch. 171, § 13; L. 1987, ch. 182, § 119; L. 1990, ch. 179, § 11; L. 1992, ch. 295, § 3; L. 2001, ch. 62, § 1; L. 2001, ch. 167, § 14; L. 2012, ch. 144, § 51; July 1.

Revisor's Note:

Section was also amended by L. 2001, ch. 5, § 463, but that version was repealed by L. 2001, ch. 167, § 16.



79-41a03a Interest and penalties for failure to pay or untimely payment of gross receipts tax on club liquor sales.

79-41a03a. Interest and penalties for failure to pay or untimely payment of gross receipts tax on club liquor sales. (a) If any taxpayer fails to pay the tax levied pursuant to K.S.A. 79-41a02, and amendments thereto, at the time required by or under the provisions of K.S.A. 79-41a03, and amendments thereto, there shall be added to the unpaid balance of the tax, interest at the rate per month prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the tax was due until paid.

(b) For all taxable years ending prior to January 1, 2002, if any taxpayer due to negligence or intentional disregard fails to file a return or pay the tax due at the time required by or under the provisions of K.S.A. 79-41a03, and amendments thereto, there shall be added to the tax a penalty in an amount equal to 10% of the unpaid balance of tax due.

(c) For all taxable years ending prior to January 1, 2002, if any person fails to make a return, or to pay any tax, within six months from the date the return or tax was due, except in the case of an extension of time granted by the secretary of revenue or the secretary's designee, there shall be added to the tax due a penalty equal to 25% of the unpaid balance of such tax due.

(d) For all taxable years ending after December 31, 2001, if any taxpayer fails to file a return or pay the tax if one is due, at the time required by or under the provisions of this act, there shall be added to the tax an additional amount equal to 1% of the unpaid balance of the tax due for each month or fraction thereof during which such failure continues, not exceeding 24% in the aggregate, plus interest at the rate prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the tax was due until paid. Notwithstanding the foregoing, in the event an assessment is issued following a field audit for any period for which a return was filed by the taxpayer and all of the tax was paid pursuant to such return, a penalty shall be imposed for the period included in the assessment in an amount of 1% per month not exceeding 10% of the unpaid balance of tax due shown in the notice of assessment. If after review of a return for any period included in the assessment, the secretary or secretary's designee determines that the underpayment of tax was due to the failure of the taxpayer to make a reasonable attempt to comply with the provisions of this act, such penalty shall be imposed for the period included in the assessment in the amount of 25% of the unpaid balance of tax due.

(e) If any taxpayer, with fraudulent intent, fails to pay any tax or make, render or sign any return, or to supply any information, within the time required by or under the provisions of K.S.A. 79-41a03, and amendments thereto, there shall be added to the tax a penalty in an amount equal to 50% of the unpaid balance of tax due.

(f) Penalty or interest applied under the provisions of subsections (a) and (d) shall be in addition to the penalty added under any other provisions of this section, but the provisions of subsections (b) and (c) shall be mutually exclusive of each other.

(g) Whenever the secretary of revenue or the secretary's designee determines that the failure of the taxpayer to comply with the provisions of subsections (b) and (c) was due to reasonable causes, the secretary or the secretary's designee may waive or reduce any of the penalties and may reduce the interest rate to the underpayment rate prescribed and determined for the applicable period under section 6621 of the federal internal revenue code as in effect on January 1, 1994, upon making a record of the reasons therefor.

(h) In addition to all other penalties provided by this section, any person who willfully fails to make a return or to pay any tax imposed under K.S.A. 79-41a02, and amendments thereto, or who makes a false or fraudulent return, or fails to keep any books or records necessary to determine the accuracy of the person's reports, or who willfully violates any regulations of the secretary of revenue, for the enforcement and administration of the provisions of K.S.A. 79-41a01 to 79-41a09, inclusive, and amendments thereto, or who aids and abets another in attempting to evade the payment of any tax imposed by K.S.A. 79-41a02, and amendments thereto, or who violates any other provision of K.S.A. 79-41a01 to 79-41a09, inclusive, and amendments thereto, shall, upon conviction thereof, be fined not less than $100 nor more than $1,000, or be imprisoned in the county jail not less than one month nor more than six months, or be both so fined and imprisoned, in the discretion of the court.

History: L. 1984, ch. 351, § 25; L. 1988, ch. 390, § 3; L. 1989, ch. 291, § 8; L. 1994, ch. 95, § 8; L. 2000, ch. 184, § 21; July 1.



79-41a04 Local alcoholic liquor fund; distribution of moneys.

79-41a04. Local alcoholic liquor fund; distribution of moneys. (a) There is hereby created, in the state treasury, the local alcoholic liquor fund. Moneys credited to such fund pursuant to this act or any other law shall be expended only for the purpose and in the manner provided by this act.

(b) Except as provided in subsection (b)(4), all moneys credited to the local alcoholic liquor fund shall be allocated to the several cities and counties of the state as follows:

(1) Each city that has a population of more than 6,000 shall receive 70% of the amount which is collected pursuant to this act from clubs, public venues or drinking establishments located in such city, from caterers whose principal places of business are so located or from temporary permit holders whose permitted events are so located and which is paid into the state treasury during the period for which the allocation is made.

(2) Each city that has a population of 6,000 or less shall receive 46 2/3% of the amount which is collected pursuant to this act from clubs, public venues or drinking establishments located in such city, from caterers whose principal places of business are so located or from temporary permit holders whose permitted events are so located and which is paid into the state treasury during the period for which the allocation is made.

(3) Each county shall receive: (A) 70% of the amount which is collected pursuant to this act from clubs, public venues or drinking establishments located in such county and outside the corporate limits of any city, from caterers whose principal places of business are so located or from temporary permit holders whose permitted events are so located and which is paid into the state treasury during the period for which the allocation is made; and (B) 23 1/3% of the amount which is collected pursuant to this act from clubs, public venues or drinking establishments located in the county and within a city that has a population of 6,000 or less, from caterers whose principal places of business are so located or from temporary permit holders whose permitted events are so located and which is paid into the state treasury during the period for which the allocation is made.

(4) From the amount collected from drinking establishments which are railway cars, counties shall receive 70% which shall be divided equally among the counties through which the railway car passes or in which the railway car operates, provided such county is a county where the qualified electors of the county:

(A) (i) Approved by a majority vote of those voting thereon, the proposition to amend section 10 of article 15 of the constitution of the state of Kansas at the general election in November 1986; or (ii) have approved a proposition to allow sales of alcoholic liquor by the individual drink in public places within the county at an election pursuant to K.S.A. 41-2646, and amendments thereto; and

(B) have not approved a proposition to prohibit such sales of alcoholic liquor in such places at a subsequent election pursuant to K.S.A. 41-2646, and amendments thereto.

(c) The state treasurer shall make distributions from the local alcoholic liquor fund in accordance with the allocation formula prescribed by subsection (b) on March 15, June 15, September 15 and December 15 of each year. The director of accounts and reports shall draw warrants on the state treasurer in favor of the several county treasurers and city treasurers on the dates and in the amounts determined under this section. Such distributions shall be paid directly to the several county treasurers and city treasurers.

(d) Except as otherwise provided by this subsection, each city treasurer of a city that has a population of more than 6,000, upon receipt of any moneys distributed under this section, shall deposit the full amount in the city treasury and shall credit 1/3 of the deposit to the general fund of the city, 1/3 to a special parks and recreation fund in the city treasury and 1/3 to a special alcohol and drug programs fund in the city treasury. Each city treasurer of a city that has a population of 6,000 or less, upon receipt of any moneys distributed under this section, shall deposit the full amount in the city treasury and shall credit 1/2 of the deposit to the general fund of the city and 1/2 to a special parks and recreation fund in the city treasury. Moneys in such special funds shall be under the direction and control of the governing body of the city. Moneys in the special parks and recreation fund may be expended only for the purchase, establishment, maintenance or expansion of park and recreational services, programs and facilities. One-half of the moneys distributed under this section to cities located in Butler county shall be deposited in a special community support program and parks and recreation fund in the city treasury. Moneys in the special community support program and parks and recreation fund may be expended only for (1) the establishment and operation of a domestic violence program operated by a not-for-profit organization or (2) the purchase, establishment, maintenance or expansion of park and recreational services, programs and facilities. Moneys in the special alcohol and drug programs fund shall be expended only for the purchase, establishment, maintenance or expansion of services or programs whose principal purpose is alcoholism and drug abuse prevention and education, alcohol and drug detoxification, intervention in alcohol and drug abuse or treatment of persons who are alcoholics or drug abusers or are in danger of becoming alcoholics or drug abusers.

(e) Except as otherwise provided by this subsection, each county treasurer, upon receipt of any moneys distributed under this section, shall deposit the full amount in the county treasury and shall credit to a special alcohol and drug programs fund in the county treasury 23 1/3% of the amount which is collected pursuant to this act from clubs or drinking establishments located in the county and within a city that has a population of 6,000 or less, from caterers whose principal place of business is so located or from temporary permit holders whose permitted events are so located and which is paid into the state treasury during the period for which the allocation is made; of the remainder, the treasurer shall credit 1/3 to the general fund of the county, 1/3 to a special parks and recreation fund in the county treasury and 1/3 to the special alcohol and drug programs fund. Moneys in such special funds shall be under the direction and control of the board of county commissioners. Moneys in the special parks and recreation fund may be expended only for the purchase, establishment, maintenance or expansion of park and recreational services, programs and facilities. One-third of the moneys distributed under this section to Butler county shall be deposited in a special community support program and parks and recreation fund in the county treasury. Moneys in the special community support program and parks and recreation fund may be expended only for (1) the establishment and operation of a domestic violence program operated by a not-for-profit organization or (2) the purchase, establishment, maintenance or expansion of park and recreational services, programs and facilities. Moneys in the special alcohol and drug programs fund shall be expended only for the purchase, establishment, maintenance or expansion of services or programs whose principal purpose is alcoholism and drug abuse prevention and education, alcohol and drug detoxification, intervention in alcohol and drug abuse or treatment of persons who are alcoholics or drug abusers or are in danger of becoming alcoholics or drug abusers. In any county in which there has been organized an alcohol and drug advisory committee, the board of county commissioners shall request and obtain, prior to making any expenditures from the special alcohol and drug programs fund, the recommendations of the advisory committee concerning such expenditures. The board of county commissioners shall adopt the recommendations of the advisory committee concerning such expenditures unless the board, by unanimous vote of all commissioners, adopts a different plan for such expenditures.

(f) Each year, the county treasurer shall estimate the amount of money the county and each city in the county will receive from the local alcoholic liquor fund and from distributions pursuant to K.S.A. 79-41a05, and amendments thereto. The state treasurer shall advise each county treasurer, prior to June 1 of each year of the amount in the local alcoholic liquor fund that the state treasurer estimates, using the most recent available information, will be allocated to such county in the following year. The county treasurer shall, before June 15 of each year, notify the treasurer of each city of the estimated amount in dollars of the distribution to be made from the local alcoholic liquor fund and pursuant to K.S.A. 79-41a05, and amendments thereto.

History: L. 1979, ch. 152, § 14; L. 1982, ch. 424, § 5; L. 1985, ch. 171, § 14; L. 1986, ch. 185, § 3; L. 1987, ch. 182, §120; L. 1990, ch. 179, § 12; L. 1991, ch. 281, § 3; L. 2012, ch. 144, § 52; July 1.



79-41a05 Same; additional payments to local units, when.

79-41a05. Same; additional payments to local units, when. (a) After the end of each calendar year, the state treasurer shall determine whether the aggregate amount of moneys distributed during the preceding calendar year to cities and counties pursuant to K.S.A. 79-41a04 and amendments thereto is less than the aggregate amount of moneys distributed during calendar year 1981 to cities and counties pursuant to that statute. If the aggregate amount distributed during the preceding calendar year is less, a sum equal to the difference in the aggregate amounts distributed in calendar year 1981 and in the preceding calendar year shall be transferred by the state treasurer from the state general fund to the local alcoholic liquor equalization fund which is hereby created in the state treasury. All moneys credited to the fund under this section shall be allocated to the several cities and counties of the state. The allocation from the fund to each city or county shall be in an amount that bears the same ratio to the total sum distributed under this section as the ratio that the amount distributed during the preceding calendar year to the city or county pursuant to K.S.A. 79-41a04 and amendments thereto bears to the aggregate amount distributed during the preceding calendar year to cities and counties pursuant to that statute.

(b) The state treasurer shall make distributions pursuant to this section on March 15 of each year. The director of accounts and reports shall draw warrants on the state treasurer in favor of the several county treasurers and city treasurers on that date in the amounts determined under this section. The distributions shall be paid directly by mail to the several county treasurers and city treasurers.

(c) Each city and county treasurer, upon receipt of any moneys distributed pursuant to this section, shall deposit the full amount in the treasurer's respective city or county treasury and shall credit the deposit to the same funds and in the same proportions as deposits in the respective city or county treasury from distributions made on the same date pursuant to K.S.A. 79-41a04 and amendments thereto.

History: L. 1982, ch. 424, § 6; July 1.



79-41a06 Registration certificate required for seller.

79-41a06. Registration certificate required for seller. No club, drinking establishment, caterer, public venue or temporary permit holder shall sell any alcoholic liquor without a registration certificate from the secretary of revenue. Application for such certificate shall be made to the secretary upon forms provided by the secretary and shall contain such information as the secretary deems necessary for the purposes of administering the provisions of this act. The registration certificate shall be conspicuously displayed in the licensed premises or permitted for which it is issued.

Upon violation of any of the provisions of K.S.A. 79-41a01 et seq., and amendments thereto, or any of the terms of this act, and upon due notice and opportunity for hearing in accordance with the provisions of the Kansas administrative procedure act, the secretary may revoke such registration certificate.

History: L. 1982, ch. 424, § 2; L. 1987, ch. 182, § 121; L. 1988, ch. 356, § 345; L. 1990, ch. 179, § 13; L. 2012, ch. 144, § 53; July 1.



79-41a07 Violations by seller; remedies.

79-41a07. Violations by seller; remedies. (a) The director of taxation or the director of alcoholic beverage control may enjoin any person from engaging in business as a club, drinking establishment, caterer, public venue or temporary permit holder when the club, drinking establishment, caterer, public venue or temporary permit holder is in violation of any of the provisions of K.S.A. 79-41a01 et seq., and amendments thereto, or any of the terms of this act and shall be entitled in any proceeding brought for that purpose to have an order restraining the person from engaging in business as a club, drinking establishment, caterer, public venue or temporary permit holder. No bond shall be required for any such restraining order or for any temporary or permanent injunction issued in that proceeding.

(b) If a club, drinking establishment, public venue or caterer licensed by the director of alcoholic beverage control or a temporary permit holder violates any of the provisions of K.S.A. 79-41a01 et seq., and amendments thereto, or any of the terms of this act, the director of alcoholic beverage control may suspend or revoke the license of such club, drinking establishment, public venue or caterer in accordance with K.S.A. 41-2609, and amendments thereto, or may impose a civil fine on the licensee or permit holder in the manner provided by K.S.A. 41-2633a, and amendments thereto.

History: L. 1982, ch. 424, § 3; L. 1987, ch. 182, § 122; L. 1990, ch. 179, § 14; L. 2012, ch. 144, § 54; July 1.



79-41a08 Tax constitutes lien on seller's property.

79-41a08. Tax constitutes lien on seller's property. The tax imposed by this act shall be a lien upon the business and any property of the club, drinking establishment, caterer, public venue or permit holder which may be sold. The person acquiring such business or property shall withhold a sufficient amount of the purchase price thereof to cover the amount of any taxes due and unpaid by the seller, until the seller shall furnish the purchaser with a receipt from the secretary of revenue, as herein provided, showing that such taxes have been paid. The purchaser shall be personally liable for the payment of any unpaid taxes of the seller, to the extent of the value of the business or property received by the purchaser, and if a receipt is not furnished by such seller within 20 days from the date of sale of such business or property, the purchaser shall remit the amount of such unpaid taxes to the secretary on or before the 20th day of the month succeeding that in which such purchaser acquired such business or property.

History: L. 1982, ch. 424, § 4; L. 1987, ch. 182, § 123; L. 1990, ch. 179, § 15; L. 2012, ch. 144, § 55; July 1.



79-41a09 Same; refund fund established; amount maintained.

79-41a09. Same; refund fund established; amount maintained. There is hereby established in the state treasury the local alcoholic liquor refund fund.  The local alcoholic liquor refund fund shall be held by the state treasurer for prompt refunding of all overpayments of the tax levied and collected pursuant to article 41a of chapter 79 of the Kansas Statutes Annotated.  The local alcoholic liquor refund fund shall be maintained in an amount determined by the secretary of revenue as necessary to meet current refunding requirements, but such amount shall not exceed $10,000.

History: L. 1983, ch. 315, § 4; April 14.






Article 42 MINERAL SEVERANCE TAX

79-4216 Mineral severance tax; definitions.

79-4216. Mineral severance tax; definitions. As used in this act, unless the context clearly requires otherwise, the following words and phrases shall have the meanings ascribed to them herein:

(a) "Barrel" for oil measurement means a barrel of 42 U.S. gallons of 231 cubic inches per gallon, computed at a temperature of 60 degrees Fahrenheit.

(b) "Director" means the director of taxation.

(c) "Gas" means natural gas, and all other raw, unrefined gas or gases, all constituent parts of any such gas or gases and refined products derived from any such gas or gases, including, but not limited to, methane, ethane, propane, butane and helium, taken from below the surface of the earth or water in this state, regardless of whether from a gas well or from a well also productive of oil or any other product.

(d) "Gross value" means the sale price of oil or gas at the time of removal of the oil or gas from the lease or production unit and if oil or gas is exchanged for something other than cash, or if no sale occurs at the time of removal or if the director determines that the relationship between the buyer and the seller is such that the consideration paid, if any, is not indicative of the true value or market price, then the director shall determine the value of the oil or gas subject to tax based on the cash price paid to one or more producers for the oil or gas or based on the cash price paid to producers for like quality oil or gas in the vicinity of the lease or production unit at the time of the removal of the oil or gas from the lease or production unit.

(e) "Lease number" means the number assigned by the director of taxation to identify each well, lease or combination of wells within a lease.

(f) "Oil" means petroleum, or other crude oil, condensate, casinghead gasoline, or other mineral oil which is severed or withdrawn from below the surface of the soil or water in this state.

(g) "Operator" means the person primarily responsible for the management and operation of coal, oil or gas productions from a lease, production unit or mine.

(h) "Person" means any natural person, firm, copartnership, joint venture, association, corporation, estate, trust or any other group or combination acting as a unit, and the plural as well as the singular number.

(i) "Producer" means any person owning, controlling, managing or leasing any coal, oil or gas property or oil or gas well or coal or salt mine, and any person who serves in any manner any coal, oil or gas in this state, and shall include any person owning any direct and beneficial interest in any coal, oil or gas produced, whether severed by such person or some other person on their behalf, either by lease, contract or otherwise, including a royalty owner.

(j) "Remove" or "removal" means the physical transportation of coal, oil or gas off of the lease or production unit or from the mine where severed; and if the manufacture or conversion of crude oil or natural gas into refined products occurs on the premises where severed, oil or gas shall be deemed to have been removed on the date such manufacture or conversion begins.

(k) "Secretary" means the secretary of revenue.

(l) "Severed" or "severing" means: (1) The production of oil through extraction or withdrawal of the same from below the surface of the soil or water, whether such extraction or withdrawal shall be by natural flow, mechanical flow, forced flow, pumping or any other means employed to get the oil from below the surface of the soil or water and shall include the withdrawal by any means whatsoever of oil upon which the tax has not been paid, from any surface reservoir, natural or artificial, or from a water surface; (2) the production of gas through the extraction or withdrawal of the same by any means whatsoever, from below the surface of the earth or water; and (3) the physical removal of coal from the earth.

(m) "Taxpayer" means any person liable for the taxes imposed by this act.

(n) "Disruption of production" means, in the case of oil, a continuous 24-hour period during which a well is not producing. Circulating and missed production days shall be considered production days if the operator can demonstrate that any lost production is subsequently recovered during a later production day. In the case of gas, a continuous one-hour period during which a well is not open to the pipeline shall be deemed to be a disruption of production. Missed production hours shall be considered production hours if the operator can demonstrate that any lost production is subsequently recovered during later production hours.

History: L. 1983, ch. 313, § 1; L. 1987, ch. 393, § 2; L. 1992, ch. 10, § 1; L. 1997, ch. 126, § 50; L. 2004, ch. 173, § 17; L. 2013, ch. 135, § 13; June 20.



79-4217 Mineral severance tax; imposition of tax; rate; measurement of production; exemptions.

79-4217. Mineral severance tax; imposition of tax; rate; measurement of production; exemptions. (a) There is hereby imposed an excise tax upon the severance and production of coal, oil or gas from the earth or water in this state for sale, transport, storage, profit or commercial use, subject to the following provisions of this section. Such tax shall be borne ratably by all persons within the term "producer" as such term is defined in K.S.A. 79-4216, and amendments thereto, in proportion to their respective beneficial interest in the coal, oil or gas severed. Such tax shall be applied equally to all portions of the gross value of each barrel of oil severed and subject to such tax and to the gross value of the gas severed and subject to such tax. The rate of such tax shall be 8% of the gross value of all oil or gas severed from the earth or water in this state and subject to the tax imposed under this act. The rate of such tax with respect to coal shall be $1 per ton. For the purposes of the tax imposed hereunder the amount of oil or gas produced shall be measured or determined: (1) In the case of oil, by tank tables compiled to show 100% of the full capacity of tanks without deduction for overage or losses in handling; allowance for any reasonable and bona fide deduction for basic sediment and water, and for correction of temperature to 60 degrees Fahrenheit will be allowed; and if the amount of oil severed has been measured or determined by tank tables compiled to show less than 100% of the full capacity of tanks, such amount shall be raised to a basis of 100% for the purpose of the tax imposed by this act; and (2) in the case of gas, by meter readings showing 100% of the full volume expressed in cubic feet at a standard base and flowing temperature of 60 degrees Fahrenheit, and at the absolute pressure at which the gas is sold and purchased; correction to be made for pressure according to Boyle's law, and used for specific gravity according to the gravity at which the gas is sold and purchased, or if not so specified, according to the test made by the balance method.

(b) The following shall be exempt from the tax imposed under this section:

(1) The severance and production of gas which is: (A) Injected into the earth for the purpose of lifting oil, recycling or repressuring; (B) used for fuel in connection with the operation and development for, or production of, oil or gas in the lease or production unit where severed; (C) lawfully vented or flared; (D) severed from a well having an average daily production during a calendar month having a gross value of not more than $87 per day, which well has not been significantly curtailed by reason of mechanical failure or other disruption of production; in the event that the production of gas from more than one well is gauged by a common meter, eligibility for exemption hereunder shall be determined by computing the gross value of the average daily combined production from all such wells and dividing the same by the number of wells gauged by such meter; (E) inadvertently lost on the lease or production unit by reason of leaks, blowouts or other accidental losses; (F) used or consumed for domestic or agricultural purposes on the lease or production unit from which it is severed; or (G) placed in underground storage for recovery at a later date and which was either originally severed outside of the state of Kansas, or as to which the tax levied pursuant to this act has been paid;

(2) the severance and production of oil which is: (A) From a lease or production unit whose average daily production is five barrels or less per producing well, which well or wells have not been significantly curtailed by reason of mechanical failure or other disruption of production; (B) from a lease or production unit, the producing well or wells upon which have a completion depth of 2,000 feet or more, and whose average daily production is six barrels or less per producing well or, if the price of oil as determined pursuant to subsection (d) is $16 or less, whose average daily production is seven barrels or less per producing well, or, if the price of oil as determined pursuant to subsection (d) is $15 or less, whose average daily production is eight barrels or less per producing well, or, if the price of oil as determined pursuant to subsection (d) is $14 or less, whose average daily production is nine barrels or less per producing well, or, if the price of oil as determined pursuant to subsection (d) is $13 or less, whose average daily production is 10 barrels or less per producing well, which well or wells have not been significantly curtailed by reason of mechanical failure or other disruption of production; (C) from a lease or production unit, whose production results from a tertiary recovery process. "Tertiary recovery process" means the process or processes described in subparagraphs (1) through (9) of 10 C.F.R. § 212.78(c) as in effect on June 1, 1979; (D) from a lease or production unit, the producing well or wells upon which have a completion depth of less than 2,000 feet and whose average daily production resulting from a water flood process, is six barrels or less per producing well, which well or wells have not been significantly curtailed by reason of mechanical failure or other disruption of production; (E) from a lease or production unit, the producing well or wells upon which have a completion depth of 2,000 feet or more, and whose average daily production resulting from a water flood process, is seven barrels or less per producing well or, if the price of oil as determined pursuant to subsection (d) is $16 or less, whose average daily production is eight barrels or less per producing well, or, if the price of oil as determined pursuant to subsection (d) is $15 or less, whose average daily production is nine barrels or less per producing well, or, if the price of oil as determined pursuant to subsection (d) is $14 or less, whose average daily production is 10 barrels or less per producing well, which well or wells have not been significantly curtailed by reason of mechanical failure or other disruption of production; (F) test, frac or swab oil which is sold or exchanged for value; or (G) inadvertently lost on the lease or production unit by reason of leaks or other accidental means;

(3) (A) any taxpayer applying for an exemption pursuant to subsections (b)(2)(A) and (B) shall make application biennially to the director of taxation therefor. Exemptions granted pursuant to subsections (b)(2)(A) and (B) shall be valid for a period of two years following the date of certification thereof by the director of taxation; (B) any taxpayer applying for an exemption pursuant to subsections (b)(2)(D) or (E) shall make application biennially to the director of taxation therefor. Such application shall be accompanied by proof of the approval of an application for the utilization of a water flood process therefor by the corporation commission pursuant to rules and regulations adopted under the authority of K.S.A. 55-152, and amendments thereto, and proof that the oil produced therefrom is kept in a separate tank battery and that separate books and records are maintained therefor. Such exemption shall be valid for a period of two years following the date of certification thereof by the director of taxation; (C) any exemption granted pursuant to subsections (b)(2)(A), (B), (D) or (E) with an odd lease number and an exemption termination date between June 1, 2004, and May 31, 2005, inclusive, shall be valid for a period of one year following the date of certification; and (D) notwithstanding the provisions of paragraph (A) or (B), any exemption in effect on the effective date of this act affected by the amendments to subsection (b)(2) by this act shall be redetermined in accordance with such amendments. Any such exemption, and any new exemption established by such amendments and applied for after the effective date of this act shall be valid for a period commencing with May 1, 1998, and ending on April 30, 1999;

(4) the severance and production of gas or oil from any pool from which oil or gas was first produced on or after April 1, 1983, and prior to July 1, 2012, as determined by the state corporation commission and certified to the director of taxation, and continuing for a period of 24 months from the month in which oil or gas was first produced from such pool as evidenced by an affidavit of completion of a well, filed with the state corporation commission and certified to the director of taxation. Exemptions granted for production from any well pursuant to this paragraph shall be valid for a period of 24 months following the month in which oil or gas was first produced from such pool. The term "pool" means an underground accumulation of oil or gas in a single and separate natural reservoir characterized by a single pressure system so that production from one part of the pool affects the reservoir pressure throughout its extent;

(5) the severance and production of oil from any well within a pool from which oil was first produced on or after July 1, 2012, as certified by the state corporation commission to the director of taxation, and from which the average daily severance and production of oil during the initial six months of production from the date of first production from such producing well, which well has not been significantly curtailed by reason of mechanical failure or other disruption of production, does not exceed 50 barrels per day, and continuing for a period of 24 months from the month in which oil was first produced from such pool as evidenced by an affidavit of completion of a well, filed with the state corporation commission and certified to the director of taxation. Exemptions granted for production from any well pursuant to this subsection shall be valid for a period of 24 months following the month in which oil was first produced from such pool. The term "pool" means an underground accumulation of oil in a single and separate natural reservoir characterized by a single pressure system so that production from one part of the pool affects the reservoir pressure throughout its extent. For any such well that has qualified for exemption, if the average daily severance and production of oil from such well exceeds 50 barrels per day within any qualifying one-month production period after the initial qualifying production period, the exemption for such well shall be terminated as of the commencement of such one-month production period;

(6) the severance and production of oil or gas from a three-year inactive well, as determined by the state corporation commission and certified to the director of taxation, for a period of 10 years after the date of receipt of such certification. As used in this paragraph, "three-year inactive well" means any well that has not produced oil or gas in more than one month in the three years prior to the date of application to the state corporation commission for certification as a three-year inactive well. An application for certification as a three-year inactive well shall be in such form and contain such information as required by the state corporation commission, and shall be made prior to July 1, 1996. The commission may revoke a certification if information indicates that a certified well was not a three-year inactive well or if other lease production is credited to the certified well. Upon notice to the operator that the certification for a well has been revoked, the exemption shall not be applied to the production from that well from the date of revocation;

(7) (A) The incremental severance and production of oil or gas which results from a production enhancement project begun on or after July 1, 1998, shall be exempt for a period of seven years from the start-up date of such project. As used in this paragraph:

(1) "Incremental severance and production" means the amount of oil or natural gas which is produced as the result of a production enhancement project which is in excess of the base production of oil or natural gas, and is determined by subtracting the base production from the total monthly production after the production enhancement project is completed.

(2) "Base production" means the average monthly amount of production for the twelve-month period immediately prior to the production enhancement project beginning date, minus the monthly rate of production decline for the well or project for each month beginning 180 days prior to the project beginning date. The monthly rate of production decline shall be equal to the average extrapolated monthly decline rate for the well or project for the twelve-month period immediately prior to the production enhancement project beginning date, except that the monthly rate of production decline shall be equal to zero in the case where the well or project has experienced no monthly decline during the twelve-month period immediately prior to the production enhancement project beginning date. Such monthly rate of production decline shall be continued as the decline that would have occurred except for the enhancement project. Any well or project which may have produced during the twelve-month period immediately prior to the production enhancement project beginning date but is not capable of production on the project beginning date shall have a base production equal to zero. The calculation of the base production amount shall be evidenced by an affidavit and supporting documentation filed by the applying taxpayer with the state corporation commission.

(3) "Workover" means any downhole operation in an existing oil or gas well that is designed to sustain, restore or increase the production rate or ultimate recovery of oil or gas, including, but not limited to, acidizing, reperforation, fracture treatment, sand/paraffin/scale removal or other wellbore cleanouts, casing repair, squeeze cementing, initial installation, or enhancement of artificial lifts including plunger lifts, rods, pumps, submersible pumps and coiled tubing velocity strings, downsizing existing tubing to reduce well loading, downhole commingling, bacteria treatments, polymer treatments, upgrading the size of pumping unit equipment, setting bridge plugs to isolate water production zones, or any combination of the aforementioned operations; "workover" shall not mean the routine maintenance, routine repair, or like for-like replacement of downhole equipment such as rods, pumps, tubing packers or other mechanical device.

(4) "Production enhancement project" means performing or causing to be performed the following:

(i) Workover;

(ii) recompletion to a different producing zone in the same well bore, except recompletions in formations and zones subject to a state corporation commission proration order;

(iii) secondary recovery projects;

(iv) addition of mechanical devices to dewater a gas or oil well;

(v) replacement or enhancement of surface equipment;

(vi) installation or enhancement of compression equipment, line looping or other techniques or equipment which increases production from a well or a group of wells in a project; or

(vii) new discoveries of oil or gas which are discovered as a result of the use of new technology, including, but not limited to, three dimensional seismic studies.

(B) The state corporation commission shall adopt rules and regulations necessary to efficiently and properly administer the provisions of this paragraph including rules and regulations for the qualification of production enhancement projects, the procedures for determining the monthly rate of production decline, criteria for determining the share of incremental production attributable to each well when a production enhancement project includes a group of wells, criteria for determining the start-up date for any project for which an exemption is claimed, and determining new qualifying technologies for the purposes of subsection (b)(7)(A)(4)(vii).

(C) Any taxpayer applying for an exemption pursuant to this paragraph shall make application to the director of taxation. Such application shall be accompanied by a state corporation commission certification that the production for which an exemption is sought results from a qualified production enhancement project and certification of the base production for the enhanced wells or group of wells, and the rate of decline to be applied to that base production. The secretary of revenue shall provide credit for any taxes paid between the project start-up date and the certification of qualifications by the commission.

(D) The exemptions provided for in this paragraph shall not apply for 12 months beginning July 1 of the year subsequent to any calendar year during which: (1) In the case of oil, the secretary of revenue determines that the weighted average price of Kansas oil at the wellhead has exceeded $20.00 per barrel; or (2) in the case of natural gas the secretary of revenue determines that the weighted average price of Kansas gas at the wellhead has exceeded $2.50 per Mcf.

(E) The provisions of this paragraph shall not affect any other exemption allowable pursuant to this section; and

(7) for the calendar year 1988, and any year thereafter, the severance or production of the first 350,000 tons of coal from any mine as certified by the state geological survey.

(c) No exemption shall be granted pursuant to subsection (b)(3) or (4) to any person who does not have a valid operator's license issued by the state corporation commission, and no refund of tax shall be made to any taxpayer attributable to any production in a period when such taxpayer did not hold a valid operator's license issued by the state corporation commission.

(d) On April 15, 1988, and on April 15 of each year thereafter, the secretary of revenue shall determine from statistics compiled and provided by the United States department of energy, the average price per barrel paid by the first purchaser of crude oil in this state for the six-month period ending on December 31 of the preceding year. Such price shall be used for the purpose of determining exemptions allowed by subsection (b)(2)(B) or (E) for the twelve-month period commencing on May 1 of such year and ending on April 30 of the next succeeding year.

History: L. 1983, ch. 313, § 2; L. 1984, ch. 364, § 1; L. 1986, ch. 204, § 1; L. 1987, ch. 393, § 1; L. 1992, ch. 10, § 2; L. 1994, ch. 210, § 1; L. 1998, ch. 130, § 28; L. 2000, ch. 184, § 31; L. 2004, ch. 173, § 18; L. 2012, ch. 135, § 29; L. 2013, ch. 87, § 7; Apr. 25.

For guidance on interpretation of subsection (b)(5), see Kansas Department of Revenue Notice 12-02 [at www.ksrevenue.org].



79-4218 Mineral severance tax; tax in addition to property tax.

79-4218. Mineral severance tax; tax in addition to property tax. Except as otherwise provided in this act, the tax imposed by K.S.A. 79-4217 shall be upon the severing and producing of coal, oil or gas in this state, regardless of the place of sale of such coal, oil or gas or to whom sold or by whom used, or the fact that the delivery thereof may be made to points outside the state. The taxes imposed by this act shall be in addition to all taxes imposed upon real or personal property by the state of Kansas or by any taxing subdivision thereof.

History: L. 1983, ch. 313, § 3; L. 1987, ch. 393, § 3; July 1.



79-4219 Mineral severance tax; credit against tax.

79-4219. Mineral severance tax; credit against tax. (a) There shall be allowed to each taxpayer who is liable for ad valorem property taxes upon oil property as defined by K.S.A. 79-329, and amendments thereto, a credit against the tax levied under K.S.A. 79-4217, and amendments thereto, upon the severance and production of oil, in an amount equal to 3.67% of the gross value of oil severed and taxable under this act, and in which the taxpayer has a beneficial interest.

(b) There shall be allowed to each taxpayer who is liable for ad valorem property taxes upon gas property as defined by K.S.A. 79-329, and amendments thereto, a credit against the tax levied under K.S.A. 79-4217, and amendments thereto, upon the severance and production of gas, in an amount equal to the following amounts: (1) 2% of the gross value of gas severed and taxable under this act, and in which the taxpayer has a beneficial interest for the fiscal year commencing on July 1, 1994, and ending on June 30, 1995; (2) 3% of the gross value of gas severed and taxable under this act, and in which the taxpayer has a beneficial interest for the fiscal year commencing on July 1, 1995, and ending on June 30, 1996; and (3) 3.67% of the gross value of gas severed and taxable under this act, and in which the taxpayer has a beneficial interest for the fiscal year commencing on July 1, 1996, and all fiscal years thereafter.

History: L. 1983, ch. 313, § 4; L. 1994, ch. 304, § 1; July 1.



79-4220 Mineral severance tax; tax due and payable, when; persons liable for payment and collection; withholding by first purchaser; state lien on production, when.

79-4220. Mineral severance tax; tax due and payable, when; persons liable for payment and collection; withholding by first purchaser; state lien on production, when. (a) The tax imposed under the provisions of K.S.A. 79-4217, and amendments thereto, shall be due and payable on or before the 20th day of the second month following the end of the month in which oil, gas or coal is removed from the lease or production unit or mine.

(1) The first purchaser of any oil or gas sold shall collect the amount of the tax due from the producers, as defined by K.S.A. 79-4216, and amendments thereto, by deducting and withholding such amount from any payments made by such purchaser to the operator, or such producers where payment is made to same directly, and shall remit the same as provided in this act, unless the operator of the lease or production unit, upon written notice to the first purchaser and the director, elects to remit the tax. In no event shall a producer be relieved of responsibility for the tax until the same has been paid.

In the event the tax shall be withheld by a purchaser from payments due an operator or producer and such purchaser fails to make payment of the tax to the director as required herein, the operator or producer shall be entitled to bring an action against such purchaser to recover the amount of tax so withheld together with penalties and interest which may have accrued by failure to make such payment. The operator or producer shall be entitled to reasonable attorney fees and court costs incurred in such action.

(2) An operator of an oil or gas lease or production unit, upon having given written notice to the first purchaser and the director, may elect to collect and remit the tax due under this act. If an operator of an oil or gas lease or production unit makes this election, such operator shall collect the total amount of tax due and shall remit the same to the director.

(3) The operator of a coal mine shall collect the total amount of tax due and shall remit the same to the director.

(4) If the oil, gas or coal has not been sold by the time the tax is due, the operator shall remit the full amount of the tax due upon certification of the amount thereof by the director. The amount of tax to be remitted shall be determined in the same manner prescribed for remittances by purchasers or operators.

(b) The state shall have a lien on all the oil, gas or coal severed in this state in the hands of the operator, any producer or the first or any subsequent purchaser thereof to secure the payment of the tax. In the event any person required herein to pay the tax fails to do so, the director shall proceed against such person to collect the tax in the manner provided by K.S.A. 79-3235, and amendments thereto.

(c) Penalty and interest for late payment of tax shall be imposed in accordance with K.S.A. 79-4225, and amendments thereto.

History: L. 1983, ch. 313, § 5; L. 1984, ch. 364, § 2; L. 1987, ch. 393, § 4; L. 2014, ch. 132, § 7; July 1.



79-4221 Mineral severance tax; filing of returns and remittance of tax, when, by whom; extension of return filing time, when; interest.

79-4221. Mineral severance tax; filing of returns and remittance of tax, when, by whom; extension of return filing time, when; interest. (a) A return shall be made to the director upon forms prescribed and furnished by the director, on or before the 20th day of the second month following the end of every calendar month in which oil, gas or coal is removed from a lease or production unit or mine.

(1) If the oil, gas or coal is sold to a purchaser, every purchaser or operator responsible for remitting the tax imposed under the provisions of K.S.A. 79-4217, and amendments thereto, shall make the return showing the gross quantity of oil, gas or coal purchased during the month for which the return is filed, the price paid therefor, the correct name and address of the operator or other person from whom the same was purchased, a full description of the property from which such oil, gas or coal was severed and the amount of tax due.

(2) If oil, gas or coal is not sold to a purchaser, or if the operator elects to remit the tax as authorized under K.S.A. 79-4220, and amendments thereto, or if the operator is required to remit the tax pursuant to K.S.A. 79-4220, and amendments thereto, the operator shall make the return showing the gross quantity of oil, gas or coal removed during such month for which the return is filed and a full description of the property from which the same was severed.

(b) Each monthly return shall be filed on separate forms as to product and county and lease, production unit or mine. All such monthly returns shall be signed by the purchaser or operator, as the case may be, or a duly authorized agent thereof.

(c) The reporting requirements of this section shall be applicable to the severance and production in this state of all gas which is metered and all coal and oil regardless of whether the severance and production thereof is subject to or exempt from the tax imposed by K.S.A. 79-4217, and amendments thereto.

(d) A penalty for late filing a return shall be imposed in accordance with K.S.A. 79-4225, and amendments thereto.

History: L. 1983, ch. 313, § 6; L. 1984, ch. 364, § 3; L. 1985, ch. 333, § 2; L. 1986, ch. 204, § 2; L. 1987, ch. 393, § 5; L. 2014, ch. 132, § 8; July 1.



79-4222 Mineral severance tax; tax withholding and remittance when title to minerals disputed.

79-4222. Mineral severance tax; tax withholding and remittance when title to minerals disputed. When the title to any coal, oil or gas severed from the earth or water is in dispute and the purchaser of such coal, oil or gas is withholding payments on account of litigation, or for any other reason, such purchaser is hereby authorized, empowered and required to deduct from the gross amount thus held the amount of the tax imposed less the amount of any credit to which the taxpayer is entitled and to make remittance thereof to the director as provided in this act.

History: L. 1983, ch. 313, § 7; L. 1987, ch. 393, § 6; July 1.



79-4223 Mineral severance tax; records required of mineral transporters.

79-4223. Mineral severance tax; records required of mineral transporters. When requested by the director, all transporters of coal, oil or gas out of, within or across the state of Kansas shall be required to furnish the director such information relative to the transportation of such coal, oil or gas as the director may require. The director shall have authority to inspect bills of lading, waybills, meter or other charts, documents, books and records as may relate to the transportation of coal, oil or gas in the hands of each transporter herein referred to. The director shall further be empowered to demand the production of such bills of lading, waybills, charts, documents, books and records relating to the transportation of coal, oil or gas at any point in the state of Kansas which may be designated, except that in the case of common carriers using bills of lading or waybills prescribed or approved by the interstate commerce commission, such common carrier shall only be required to keep the usual records at offices in the state where such records are usually kept.

History: L. 1983, ch. 313, § 8; L. 1987, ch. 393, § 7; July 1.



79-4224 Mineral severance tax; inspection of records by director, when; subpoena power, contempt.

79-4224. Mineral severance tax; inspection of records by director, when; subpoena power, contempt. The director shall have the power to require any operator, producer or person purchasing any coal, oil or gas severed from the earth or water to furnish any additional information deemed to be necessary for the purpose of computing the amount of the tax, and for such purpose to examine the meter and other charts, books, records and all files of such person, and for such purpose the director shall have the power to issue subpoenas and examine witnesses under oath, and if any witness shall fail or refuse to appear at the request of the director, or refuses access to books, records and files, the district court of the proper county, or the judge thereof, on application of the director, shall compel obedience by proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein.

History: L. 1983, ch. 313, § 9; L. 1987, ch. 393, § 8; July 1.



79-4225 Same; penalties and interest for nonpayment of tax, and failure or refusal to file returns.

79-4225. Same; penalties and interest for nonpayment of tax, and failure or refusal to file returns. (a) If any taxes imposed under this act and determined and assessed by the director are unpaid: (1) Not due to negligence or to intentional disregard of this act or rules and regulations promulgated by the secretary, interest on such taxes shall be added at the rate per month prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the tax was due until paid; (2) due to negligence or to intentional disregard of this act or rules and regulations promulgated by the secretary, but without intent to defraud, a penalty of 10% of the amount of such taxes shall be added, together with interest at the rate per month prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the tax was due until paid; (3) due to fraud with intent to evade the tax imposed by this act, there shall be added thereto a penalty of 50% of the amount of such tax, together with interest at the rate per month prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the tax was due until paid.

(b) If any person fails or refuses to make any return, when required to do so under the provisions of this act, such person shall be subject to a penalty of $25 per day for each return which such person fails or refuses to file.

(c) Whenever, in the judgment of the director, the failure of any person to comply with the provisions of subsection (a)(1), (a)(2), and (b) of this section, was due to reasonable cause, the director may, in the exercise of discretion, waive or reduce any of the penalties upon making a record of the reason therefor.

(d) In addition to all other penalties herein provided, any person who fails to make a return, or to pay any tax herein provided, or who makes a false or fraudulent return, or fails to keep any books or records prescribed by this act, or who willfully violates any rules and regulations promulgated by the secretary for the enforcement and administration of this act, or who aids and abets another in attempting to evade the payment of any tax imposed by this act, or who violates any other provisions of this act, shall, upon conviction thereof, be guilty of a class C misdemeanor.

(e) The director of taxation shall examine all returns filed under the provision of this act, and shall issue notices and final determinations of tax liability hereunder in the manner prescribed by K.S.A. 79-3226, and amendments thereto, relating to income taxes.

History: L. 1983, ch. 313, § 10; L. 1997, ch. 126, § 51; July 1.



79-4226 Mineral severance tax; recordkeeping requirements; time limitation for tax assessment, extensions; refund limitations.

79-4226. Mineral severance tax; recordkeeping requirements; time limitation for tax assessment, extensions; refund limitations. (a) Every operator shall make and keep a complete and accurate record in the form required by the director showing the gross quantity of coal, oil or gas severed and removed from each lease, production unit or mine, the names of the purchasers of such products, the price paid therefor and the date of purchase. Every purchaser of coal, oil or gas severed in this state who is required to collect and remit the tax on the same shall make and keep a complete and accurate record in the form required by the director showing the gross quantity of coal, oil or gas purchased from each lease, production unit or mine, the price paid therefor, the name of the operator and the date of purchase. Such records shall at all times during business hours of the day be available for and subject to inspection by the director, or the director's duly authorized agents and employees, for a period of three years from the last day of the calendar year to which the records pertain. Such records shall be preserved during the entire period during which they are subject to inspection by the director, unless the director in writing previously authorized their disposal.

(b) The amount of taxes imposed by this act is to be assessed within three years after the return is filed. In the case of a false or fraudulent return with intent to evade tax, the tax may be assessed or a proceeding in court for collection of such tax may be begun at any time, within two years from the discovery of such fraud. The provisions of K.S.A. 79-3226, and amendments thereto, relating to procedures for contesting a proposed assessment of additional tax or the denial of a refund shall apply as if set forth in this section. No refund shall be allowed by the director after three years from the date the return was filed, or one year after the assessment is made, whichever is the later date unless before the expiration of such period a claim therefor is filed by the taxpayer. No suit or action to recover on any claim for refund shall be commenced until after the expiration of six months from the date of filing a claim therefor with the director.

(c) Before the expiration of time prescribed in this section for the assessment of additional tax or the filing of a claim for refund, the director is hereby authorized to enter into an agreement in writing with the taxpayer consenting to the extension of the periods of limitations for the assessment of tax or for the filing of a claim for refund, at any time prior to the expiration of the periods of limitations. The periods so agreed upon may be extended by subsequent agreements in writing made before the expiration of the periods previously agreed upon. In consideration of such agreement or agreements, interest due in excess of 48 months on any additional tax shall be waived.

(d) No refund of mineral severance tax shall be allowed by the director or by any court of this state based on any administrative or judicial claim, petition, pleading, cause of action or request for relief that has been or may be filed on or after July 1, 1983, alleging that any constituent part of gas and any refined products derived from any such gas are not taxable pursuant to the provisions of K.S.A. 79-4216 et seq., and amendments thereto.

History: L. 1983, ch. 313, § 11; L. 1987, ch. 393, § 9; L. 1992, ch. 10, § 3; L. 1997, ch. 126, § 13; L. 2013, ch. 135, § 14; June 20.



79-4227 Mineral severance tax; disposition of revenue; mineral production tax refund fund; special county mineral production tax fund; mineral production education fund; distribution of revenue to counties and school districts, procedure.

79-4227. Mineral severance tax; disposition of revenue; mineral production tax refund fund; special county mineral production tax fund; mineral production education fund; distribution of revenue to counties and school districts, procedure. (a) All revenue collected or received by the director from the tax imposed by this act shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. The state treasurer shall first credit such amount as the director shall order to the mineral production tax refund fund created under subsection (b) of this section. Second, the state treasurer shall credit 7% of the remainder of such amounts to the special county mineral production tax fund created in subsection (c). Finally, the state treasurer shall credit the remainder of such amounts collected or received from the tax imposed by this act during fiscal years 2013, 2014 and 2015 for oil and gas for any county which had $100,000 or more in receipts of the excise tax upon the severance and production of oil and gas as follows: (1) 12.41% to the oil and gas valuation depletion trust fund; and (2) the remainder shall be credited to the state general fund. The state treasurer shall credit the remainder of such amounts collected or received from the tax imposed by this act during fiscal year 2016, and thereafter, and distributed during fiscal year 2017, and thereafter, for oil and gas for any county which had $100,000 or more in receipts of the excise tax upon the severance and production of oil and gas as follows: (1) 20% to the mineral production education fund created in K.S.A. 2015 Supp. 72-6462, and amendments thereto; and (2) the remainder shall be credited to the state general fund.

(b) A refund fund designated as "mineral production tax refund fund" not to exceed $50,000 is hereby created for the prompt payment of all tax refunds. The mineral production tax refund fund shall be in such amount, within the limit set by this section, as the director shall determine is necessary to meet current refunding requirements under this act.

(c) There is hereby created a special county mineral production tax fund. On December 1, 1983, and quarterly thereafter, the director of taxation shall distribute all moneys credited to such fund to the county treasurers of all counties in which taxes were levied under K.S.A. 79-4217, and amendments thereto, for the severing and producing of coal, oil or gas from property within the county, in the proportion that the taxes levied upon production in each county bears to the total of all of such taxes levied in all of such counties. Such distribution shall be based on returns filed, with any adjustments or corrections thereto made by the director of taxation.

(d) The secretary of revenue shall make provision for the determination of the counties within which taxes are levied under K.S.A. 79-4217, and amendments thereto, for the severance of coal, oil or gas and shall certify the same to the director of accounts and reports.

(e) The director of accounts and reports shall draw warrants on the state treasurer payable to the county treasurer of each county entitled to payment from the special county mineral production tax fund upon vouchers approved by the director of taxation. Upon receipt of such warrant, each county treasurer shall credit 50% of the amount thereof to the county general fund and shall distribute the remaining 50% thereof to the treasurer of each school district all or any portion of which is located within the county in the proportion that the assessed value of coal, oil and gas properties within each district bears to the total of the assessed value of all coal, oil and gas properties within the county. Such assessed valuation shall be determined upon the basis of the most recent November 1 tax roll. The treasurer of each school district shall credit the entire amount of the moneys so received to the general fund of the school district.

History: L. 1983, ch. 313, § 12; L. 1987, ch. 393, § 10; L. 2001, ch. 5, § 464; L. 2005, ch. 173, § 2; L. 2012, ch. 175, § 167; L. 2013, ch. 136, § 279; L. 2014, ch. 127, § 8; May 22.



79-4228 Same; rules and regulations.

79-4228. Same; rules and regulations. The secretary is hereby authorized to adopt such rules and regulations as may be necessary to administer and enforce the provisions of this act.

History: L. 1983, ch. 313, § 13; April 28.



79-4229 Same; severability clause.

79-4229. Same; severability clause. If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1983, ch. 313, § 14; April 28.



79-4230 Reporting and payment of fees assessed by corporation commission on oil or gas production; time of payment.

79-4230. Reporting and payment of fees assessed by corporation commission on oil or gas production; time of payment. An oil or gas mineral severance tax return required to be submitted pursuant to K.S.A. 79-4221 and amendments thereto, in addition to the provisions therein, shall be utilized to report those fees assessed by the state corporation commission pursuant to subsection (c) of K.S.A. 55-609 and amendments thereto or subsection (c) of K.S.A. 55-711 and amendments thereto and such other information pertaining to the production on which such fees are assessed as determined necessary pursuant to a memorandum of agreement executed on behalf of the state corporation commission and the departments of revenue and health and environment. Such fees shall be payable to the state at the same time the tax is payable under the provisions of K.S.A. 79-4220 and amendments thereto and they shall be remitted at the same time the tax is remitted by the purchaser or operator responsible for remitting the tax.

History: L. 1986, ch. 204, § 3; L. 1995, ch. 204, § 20; July 1.



79-4231 Oil and gas valuation depletion trust fund; distribution of moneys to counties. [See Revisor's Note]

79-4231. Oil and gas valuation depletion trust fund; distribution of moneys to counties. [See Revisor's Note] (a) There is hereby created in the state treasury the oil and gas valuation depletion trust fund. The director of taxation shall administer the oil and gas valuation depletion trust fund. All amounts credited to the oil and gas valuation depletion trust fund pursuant to the provisions of K.S.A. 79-4227, and amendments thereto, less the administration fee imposed under subsection (b), shall be credited to a separate trust account which shall be established within such fund for each county which in any fiscal year had $100,000 or more in receipts of the excise tax upon the severance and production of oil and gas. Each county's trust account shall be credited in the proportion that the amount of oil and gas valuation depletion trust fund receipts collected from that county bears to the total amount of moneys credited to the oil and gas valuation depletion trust fund pursuant to K.S.A. 79-4227, and amendments thereto. Commencing July 1, 2012, and thereafter on an annual basis, the director of taxation shall certify to the director of accounts and reports the amount due the county from the county's oil and gas depletion trust account on October 1 based on all amounts credited thereto, and the director of accounts and reports shall draw a warrant upon the state treasurer in favor of each such county for the amount credited to such county's trust account. Upon receipt of such warrant, the treasurer of the county shall credit the same to the oil and gas valuation depletion trust fund of the county established in K.S.A. 2015 Supp. 19-271, and amendments thereto. Except that the director of taxation shall transfer all of the moneys credited to the Wilson county trust account to the Wilson county capital improvement fund in any such tax year until the payment of all costs of financing projects authorized pursuant to K.S.A. 2015 Supp. 74-8961, and amendments thereto, has been completed, and at that time the provisions of this subsection related to distributions to the Wilson county treasurer shall be applicable as provided in this subsection.

(b)  The director of taxation shall impose and collect an administration fee for the administration of the oil and gas valuation depletion trust fund, this section and the provisions of K.S.A. 2015 Supp. 79-4227, and amendments thereto, equal to 2% of the amount credited to the oil and gas valuation depletion trust fund. The administration fee shall be imposed and collected prior to crediting any amount to any trust account established and maintained for a county in the oil and gas valuation depletion trust fund. All amounts collected for the administration fee shall be transferred from the oil and gas valuation depletion trust fund to the state general fund.

(c) All moneys credited to the oil and gas valuation depletion trust fund upon the effective date of this act shall be distributed to each county not later than 30 days following the effective date of this act for deposit in the county's oil and gas valuation depletion trust fund established pursuant to the provisions of K.S.A. 2015 Supp. 19-271, and amendments thereto.

History: L. 2005, ch. 173, § 3; L. 2008, ch. 100, § 6; L. 2012, ch. 170, § 4; L. 2014, ch. 127, § 9; July 1.

CAUTION: Section was repealed effective July 1, 2016, see L. 2014, ch. 127, § 12.



79-4232 Same; abolish fund on July 1, 2016.

79-4232. Same; abolish fund on July 1, 2016. On July 1, 2016, the director of accounts and reports shall transfer all moneys in the oil and gas valuation depletion trust fund to the state general fund. On July 1, 2016, all liabilities of the oil and gas valuation depletion trust fund are hereby transferred to and imposed on the state general fund, and the oil and gas valuation depletion trust fund is hereby abolished.

History: L. 2014, ch. 127, § 3; May 22.






Article 43 INTERSTATE TAX COMPACTS

79-4301 Multistate tax compact.

79-4301. Multistate tax compact. "The multistate tax compact" is hereby enacted into law and entered into with all jurisdictions legally joining therein, in the form substantially as follows:

MULTISTATE TAX COMPACT

ARTICLE I.—Purposes

The purposes of this compact are to:

(1) Facilitate proper determination of state and local tax liability of multistate taxpayers, including the equitable apportionment of tax bases and settlement of apportionment disputes.

(2) Promote uniformity or compatibility in significant components of tax systems.

(3) Facilitate taxpayer convenience and compliance in the filing of tax returns and in other phases of tax administration.

(4) Avoid duplicative taxation.

ARTICLE II.—Definitions

As used in this compact:

(1) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or possession of the United States.

(2) "Subdivision" means any governmental unit or special district of a state.

(3) "Taxpayer" means any corporation, partnership, firm, association, governmental unit or agency or person acting as a business entity in more than one state.

(4) "Income tax" means a tax imposed on or measured by net income including any tax imposed on or measured by an amount arrived at by deducting expenses from gross income, one or more forms of which expenses are not specifically and directly related to particular transactions.

(5) "Capital stock tax" means a tax measured in any way by the capital of a corporation considered in its entirety.

(6) "Gross receipts tax" means a tax, other than a sales tax, which is imposed on or measured by the gross volume of business, in terms of gross receipts or in other terms, and in the determination of which no deduction is allowed which would constitute the tax an income tax.

(7) "Sales tax" means a tax imposed with respect to the transfer for a consideration of ownership, possession or custody of tangible personal property or the rendering of services measured by the price of the tangible personal property transferred or services rendered and which is required by state or local law to be separately stated from the sales price by the seller, or which is customarily separately stated from the sales price, but does not include a tax imposed exclusively on the sale of a specifically identified commodity or article or class of commodities or articles.

(8) "Use tax" means a nonrecurring tax, other than a sales tax, which (a) is imposed on or with respect to the exercise or enjoyment of any right or power over tangible personal property incident to the ownership, possession or custody of that property or the leasing of that property from another including any consumption, keeping, retention, or other use of tangible personal property and (b) is complimentary to a sales tax.

(9) "Tax" means an income tax, capital stock tax, gross receipts tax, sales tax, use tax, and any other tax which has a multistate impact, except that the provisions of articles III, IV and V of this compact shall apply only to the taxes specifically designated therein and the provisions of article IX of this compact shall apply only in respect to determinations pursuant to article IV.

ARTICLE III.—Elements of Income Tax Laws

(1) Taxpayer option, state and local taxes. Any taxpayer subject to an income tax whose income is subject to apportionment and allocation for tax purposes pursuant to the laws of a party state or pursuant to the laws of subdivisions in two or more party states may elect to apportion and allocate his income in the manner provided by the laws of such state or by the laws of such states and subdivisions without reference to this compact, or may elect to apportion and allocate in accordance with article IV. This election for any tax year may be made in all party states or subdivisions thereof or in any one or more of the party states or subdivisions thereof without reference to the election made in the others. For the purposes of this paragraph, taxes imposed by subdivisions shall be considered separately from state taxes and the apportionment and allocation also may be applied to the entire tax base. In no instance wherein article IV is employed for all subdivisions of a state may the sum of all apportionments and allocations to subdivisions within a state be greater than the apportionment and allocation that would be assignable to that state if the apportionment or allocation were being made with respect to a state income tax.

(2) Taxpayer option, short form. Each party state or any subdivision thereof which imposes an income tax shall provide by law that any taxpayer required to file a return, whose only activities within the taxing jurisdiction consist of sales and do not include owning or renting real estate or tangible personal property, and whose dollar volume of gross sales made during the tax year within the state or subdivision, as the case may be, is not in excess of $100,000 may elect to report and pay any tax due on the basis of a percentage of such volume, and shall adopt rates which shall produce a tax which reasonably approximates the tax otherwise due. The multistate tax commission, not more than once in five years, may adjust the $100,000 figure in order to reflect such changes as may occur in the real value of the dollar, and such adjusted figure, upon adoption by the commission, shall replace the $100,000 figure specifically provided herein. Each party state and subdivision thereof may make the same election available to taxpayers additional to those specified in this paragraph.

(3) Coverage. Nothing in this article relates to the reporting or payment of any tax other than in income tax.

ARTICLE IV.—Division of Income

(1) As used in this article, unless the context otherwise requires:

(a) "Business income" means income arising from transactions and activity in the regular course of the taxpayer's trade or business and includes income from tangible and intangible property if the acquisition, management, and disposition of the property constitute integral parts of the taxpayer's regular trade or business operations.

(b) "Commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed.

(c) "Compensation" means wages, salaries, commissions and any other form of remuneration paid to employees for personal services.

(d) "Financial organization" means any bank, trust company, savings bank, industrial bank, land bank, safe deposit company, private banker, savings and loan association, credit union, cooperative bank, small loan company, sales finance company, investment company, or any type of insurance company.

(e) "Nonbusiness income" means all income other than business income.

(f) "Public utility" means any business entity (1) which owns or operates any plant, equipment, property, franchise, or license for the transmission of communications, transportation of goods or persons, except by pipeline, or the production, transmission, sale, delivery, or furnishing of electricity, water or steam; and (2) whose rates of charges for goods or services have been established or approved by a federal, state or local government or governmental agency.

(g) "Sales" means all gross receipts of the taxpayer not allocated under paragraphs of this article.

(h) "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof.

(i) "This state" means the state in which the relevant tax return is filed or, in the case of application of this article to the apportionment and allocation of income for local tax purposes, the subdivision or local taxing district in which the relevant tax return is filed.

(2) Any taxpayer having income from business activity which is taxable both within and without this state, other than activity as a financial organization or public utility or the rendering of purely personal services by an individual, shall allocate and apportion his net income as provided in this article. If a taxpayer has income from business activity as a public utility but derives the greater percentage of his income from activities subject to this article, the taxpayer may elect to allocate and apportion his entire net income as provided in this article.

(3) For purposes of allocation and apportionment of income under this article, a taxpayer is taxable in another state if (1) in that state he is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax, or (2) that state has jurisdiction to subject the taxpayer to a net income tax regardless of whether, in fact, the state does or does not.

(4) Rents and royalties from real or tangible personal property, capital gains, interest, dividends or patent or copyright royalties, to the extent that they constitute nonbusiness income, shall be allocated as provided in paragraphs 5 through 8 of this article.

(5) (a) Net rents and royalties from real property located in this state are allocable to this state.

(b) Net rents and royalties from tangible personal property are allocable to this state: (1) If and to the extent that the property is utilized in this state, or (2) in their entirety if the taxpayer's commercial domicile is in this state and the taxpayer is not organized under the laws of or taxable in the state in which the property is utilized.

(c) The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession.

(6) (a) Capital gains and losses from sales of real property located in this state are allocable to this state.

(b) Capital gains and losses from sales of tangible personal property are allocable to this state if (1) the property had a situs in this state at the time of the sale, or (2) the taxpayer's commercial domicile is in this state and the taxpayer is not taxable in the state in which the property had a situs.

(c) Capital gains and losses from sales of intangible personal property are allocable to this state if the taxpayer's commercial domicile is in this state.

(7) Interest and dividends are allocable to this state if the taxpayer's commercial domicile is in this state.

(8) (a) Patent and copyright royalties are allocable to this state: (1) If and to the extent that the patent or copyright is utilized by the payer in this state, or (2) if and to the extent that the patent copyright is utilized by the payer in a state in which the taxpayer is not taxable and the taxpayer's commercial domicile is in this state.

(b) A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, or other processing in the state or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in the state in which the taxpayer's commercial domicile is located.

(c) A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in the state in which the taxpayer's commercial domicile is located.

(9) All business income shall be apportioned to this state by multiplying the income by a fraction, the numerator of which is the property factor plus the payroll factor plus the sales factor, and the denominator of which is three.

(10) The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this state during the tax period and the denominator of which is the average value of all the taxpayer's real and tangible personal property owned or rented and used during the tax period.

(11) Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals.

(12) The average value of property shall be determined by averaging the values at the beginning and ending of the tax period but the tax administrator may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayer's property.

(13) The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation and the denominator of which is the total compensation paid everywhere during the tax period.

(14) Compensation is paid in this state if:

(a) The individual's service is performed entirely within the state;

(b) The individual's service is performed both within and without the state, but the service performed without the state is incidental to the individual's service within the state; or

(c) Some of the service is performed in the state and (1) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the state, or (2) the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this state.

(15) The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the tax period, and the denominator of which is the total sales of the taxpayer everywhere during the tax period.

(16) Sales of tangible personal property are in this state if:

(a) The property is delivered or shipped to a purchaser, other than the United States government, within this state regardless of the f.o.b. point or other conditions of the sale; or

(b) The property is shipped from an office, store, warehouse, factory, or other place of storage in this state and (1) the purchaser is the United States government or (2) the taxpayer is not taxable in the state of the purchaser.

(17) Sales, other than sales of tangible personal property, are in this state if:

(a) The income-producing activity is performed in this state; or

(b) The income-producing activity is performed both in and outside this state and a greater proportion of the income-producing activity is performed in this state than in any other state, based on costs of performance.

(18) If the allocation and apportionment provisions of this article do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may petition for or the tax administrator may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(a) Separate accounting;

(b) The exclusion of any one or more of the factors;

(c) The inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in this state; or

(d) The employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income.

ARTICLE V.—Elements of Sales and Use Tax Laws

(1) Tax credit. Each purchaser liable for a use tax on tangible personal property shall be entitled to full credit for the combined amount or amounts of legally imposed sales or use taxes paid by him with respect to the same property to another state and any subdivision thereof. The credit shall be applied first against the amount of any use tax due the state, and any unused portion of the credit shall then be applied against the amount of any use tax due a subdivision.

(2) Exemption certificates, vendors may rely. Whenever a vendor receives and accepts in good faith from a purchaser a resale or other exemption certificate or other written evidence of exemption authorized by the appropriate state or subdivision taxing authority, the vendor shall be relieved of liability for a sales or use tax with respect to the transaction.

ARTICLE VI.—The Commission

(1) Organization and management. (a) The multistate tax commission is hereby established. It shall be composed of one "member" from each party state who shall be the head of the state agency charged with the administration of the types of taxes to which this compact applies. If there is more than one such agency the state shall provide by law for the selection of the commission member from the heads of the relevant agencies. State law may provide that a member of the commission be represented by an alternate but only if there is on file with the commission written notification of the designation and identity of the alternate. The attorney general of each party state or his designee, or other counsel if the laws of the party state specifically provide, shall be entitled to attend the meetings of the commission, but shall not vote. Such attorneys general, designees, or other counsel shall receive all notices of meetings required under paragraph (1) (e) of this article.

(b) Each party state shall provide by law for the selection of representatives from its subdivisions affected by this compact to consult with the commission member from that state.

(c) Each member shall be entitled to one vote. The commission shall not act unless a majority of the members are present, and no action shall be binding unless approved by a majority of the total number of members.

(d) The commission shall adopt an official seal to be used as it may provide.

(e) The commission shall hold an annual meeting and such other regular meetings as its bylaws may provide and such special meetings as its executive committee may determine. The commission bylaws shall specify the dates of the annual and any other regular meetings, and shall provide for the giving of notice of annual, regular and special meetings. Notices of special meetings shall include the reasons therefor and an agenda of the items to be considered.

(f) The commission shall elect annually, from among its members, a chairman, a vice-chairman and a treasurer. The commission shall appoint an executive director who shall serve at its pleasure, and it shall fix his duties and compensation. The executive director shall be secretary of the commission. The commission shall make provision for the bonding of such of its officers and employees as it may deem appropriate.

(g) Irrespective of the civil service, personnel or other merit system laws of any party state, the executive director shall appoint or discharge such personnel as may be necessary for the performance of the functions of the commission and shall fix their duties and compensation. The commission bylaws shall provide for personnel policies and programs.

(h) The commission may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental entity.

(i) The commission may accept for any of its purposes and functions any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any governmental entity, and may utilize and dispose of the same.

(j) The commission may establish one or more offices for the transacting of its business.

(k) The commission shall adopt bylaws for the conduct of its business. The commission shall publish its bylaws in convenient form, and shall file a copy of the bylaws and any amendments thereto with the appropriate agency or officer in each of the party states.

(l) The commission annually shall make to the governor and legislature of each party state a report covering its activities for the preceding year. Any donation or grant accepted by the commission or services borrowed shall be reported in the annual report of the commission, and shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender. The commission may make additional reports as it may deem desirable.

(2) Committees. (a) To assist in the conduct of its business when the full commission is not meeting, the commission shall have an executive committee of seven members, including the chairman, vice-chairman, treasurer and four other members elected annually by the commission. The executive committee, subject to the provisions of this compact and consistent with the policies of the commission, shall function as provided in the laws of the commission.

(b) The commission may establish advisory and technical committees, membership on which may include private persons and public officials, in furthering any of its activities. Such committees may consider any matter of concern to the commission, including problems of special interest to any party state and problems dealing with particular types of taxes.

(c) The commission may establish such additional committees as its bylaws may provide.

(3) Powers. In addition to powers conferred elsewhere in this compact, the commission shall have power to:

(a) Study state and local tax systems and particular types of state and local taxes.

(b) Develop and recommend proposals for an increase in uniformity or compatibility of state and local tax laws with a view toward encouraging the simplification and improvement of state and local tax law and administration.

(c) Compile and publish information as in its judgment would assist the party states in implementation of the compact and taxpayers in complying with state and local tax laws.

(d) Do all things necessary and incidental to the administration of its functions pursuant to this compact.

(4) Finance. (a) The commission shall submit to the governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that state for presentation to the legislature thereof.

(b) Each of the commission's budget of estimated expenditures shall contain specific recommendations of the amounts to be appropriated by each of the party states. The total amount of appropriations requested under any such budget shall be apportioned among the party states as follows: One-tenth in equal shares; and the remainder in proportion of the amount of revenue collected by each party state and its subdivisions from income taxes, capital stock taxes, gross receipts taxes, sales and use taxes. In determining such amounts, the commission shall employ such available public sources of information as, in its judgment, present the most equitable and accurate comparisons among the party states. Each of the commission's budgets of estimated expenditures and requests for appropriations shall indicate the sources used in obtaining information employed in applying the formula contained in this paragraph.

(c) The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under paragraph (1) (i) of this article: Provided,That the commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it under paragraph (1) (i), the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(d) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(e) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(f) Nothing contained in this article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

ARTICLE VII.—Uniform Regulations and Forms

(1) Whenever any two or more party states, or subdivisions of party states, have uniform or similar provisions of law relating to an income tax, capital stock tax, gross receipts tax, sales or use tax, the commission may adopt uniform regulations for any phase of the administration of such law, including assertion of jurisdiction to tax, or prescribing uniform tax forms. The commission may also act with respect to the provisions of article IV of this compact.

(2) Prior to the adoption of any regulation, the commission shall:

(a) As provided in its bylaws, hold at least one public hearing on due notice to all affected party states and subdivisions thereof and to all taxpayers and other persons who have made timely request of the commission for advance notice of its regulation-making proceedings.

(b) Afford all affected party states and subdivisions and interested persons an opportunity to submit relevant written data and views, which shall be considered fully by the commission.

(3) The commission shall submit any regulations adopted by it to the appropriate officials of all party states and subdivisions to which they might apply. Each such state and subdivision shall consider any such regulation for adoption in accordance with its own laws and procedures.

ARTICLE VIII.—Interstate Audits

(1) This article shall be in force only in those party states that specifically provide therefor by statute.

(2) Any party state or subdivision thereof desiring to make or participate in an audit of any accounts, books, papers, records or other documents may request the commission to perform the audit on its behalf. In responding to the request, the commission shall have access to and may examine, at any reasonable time, such accounts, books, papers, records, and other documents and any relevant property or stock of merchandise. The commission may enter into agreements with party states or their subdivisions for assistance in performance of the audit. The commission shall make charges, to be paid by the state or local government or governments for which it performs the service, for any audits performed by it in order to reimburse itself for the actual costs incurred in making the audit.

(3) The commission may require the attendance of any person within the state where it is conducting an audit or part thereof at a time and place fixed by it within such state for the purpose of giving testimony with respect to any account, book, paper, document, other record, property or stock of merchandise being examined in connection with the audit. If the person is not within the jurisdiction, he may be required to attend for such purpose at any time and place fixed by the commission within the state of which he is a resident: Provided, That such state has adopted this article.

(4) The commission may apply to any court having power to issue compulsory process for orders in aid of its powers and responsibilities pursuant to this article and any and all such courts shall have jurisdiction to issue such orders. Failure of any person to obey any such order shall be punishable as contempt of the issuing court. If the party or subject matter on account of which the commission seeks an order is within the jurisdiction of the court to which application is made, such application may be to a court in the state or subdivision on behalf of which the audit is being made or a court in the state in which the object of the order being sought is situated. The provisions of this paragraph apply only to courts in a state that has adopted this article.

(5) The commission may decline to perform any audit requested if it finds that its available personnel or other resources are insufficient for the purpose or that, in the terms requested, the audit is impracticable of satisfactory performance. If the commission, on the basis of its experience, has reason to believe that an audit of a particular taxpayer, either at a particular time or on a particular schedule, would be of interest to a number of party states or their subdivisions, it may offer to make the audit or audits, the offer to be contingent on sufficient participation therein as determined by the commission.

(6) Information obtained by any audit pursuant to this article shall be confidential and available only for tax purposes to party states, their subdivisions or the United States. Availability of information shall be in accordance with the laws of the states or subdivisions on whose account the commission performs the audit, and only through the appropriate agencies or officers of such states or subdivisions. Nothing in this article shall be construed to require any taxpayer to keep records for any period not otherwise required by law.

(7) Other arrangements made or authorized pursuant to law for cooperative audit by or on behalf of the party states or any of their subdivisions are not superseded or invalidated by this article.

(8) In no event shall the commission make any charge against a taxpayer for an audit.

(9) As used in this article, "tax," in addition to the meaning ascribed to it in article II, means any tax or license fee imposed in whole or in part for revenue purposes.

ARTICLE IX.—Arbitration

(1) Whenever the commission finds a need for settling disputes concerning apportionments and allocations by arbitration, it may adopt a regulation placing this article in effect, notwithstanding the provisions of article VII.

(2) The commission shall select and maintain an arbitration panel composed of officers and employees of state and local governments and private persons who shall be knowledgeable and experienced in matters of tax law and administration.

(3) Whenever a taxpayer who has elected to employ article IV, or whenever the laws of the party state or subdivision thereof are substantially identical with the relevant provisions of article IV, the taxpayer, by written notice to the commission and to each party state or subdivision thereof that would be affected, may secure arbitration of an apportionment or allocation, if he is dissatisfied with the final administrative determination of the tax agency of the state or subdivision with respect thereto on the ground that it would subject him to double or multiple taxation by two or more party states or subdivisions thereof. Each party state and subdivision thereof hereby consents to the arbitration as provided herein, and agrees to be bound thereby.

(4) The arbitration board shall be composed of one person selected by the taxpayer, one by the agency or agencies involved, and one member of the commission's arbitration panel. If the agencies involved are unable to agree on the person to be selected by them, such person shall be selected by lot from the total membership of the arbitration panel. The two persons selected for the board in the manner provided by the foregoing provisions of this paragraph shall jointly select the third member of the board. If they are unable to agree on the selection, the third member shall be selected by lot from among the total membership of the arbitration panel. No member of a board selected by lot shall be qualified to serve if he is an officer or employee or is otherwise affiliated with any party to the arbitration proceeding. Residence within the jurisdiction of a party to the arbitration proceeding shall not constitute affiliation within the meaning of this paragraph.

(5) The board may sit in any state or subdivision party to the proceeding, in the state of the taxpayer's incorporation, residence or domicile, in any state where the taxpayer does business, or in any place that it finds most appropriate for gaining access to evidence relevant to the matter before it.

(6) The board shall give due notice of the times and places of its hearings. The parties shall be entitled to be heard, to present evidence, and to examine and cross-examine witnesses. The board shall act by majority vote.

(7) The board shall have power to administer oaths, take testimony, subpoena and require the attendance of witnesses and the production of accounts, books, papers, records, and other documents, and issue commissions to take testimony. Subpoenas may be signed by any member of the board. In case of failure to obey a subpoena, and upon application by the board, any judge of a court of competent jurisdiction of the state in which the board is sitting or in which the person to whom the subpoena is directed may be found may make an order requiring compliance with the subpoena, and the court may punish failure to obey the order as a contempt. The provisions of this paragraph apply only in states that have adopted this article.

(8) Unless the parties otherwise agree the expenses and other costs of the arbitration shall be assessed and allocated among the parties by the board in such manner as it may determine. The commission shall fix a schedule of compensation for members of arbitration boards and of other allowable expenses and costs. No officer or employee of a state or local government who serves as a member of a board shall be entitled to compensation therefor unless he is required on account of his service to forego the regular compensation attaching to his public employment, but any such board member shall be entitled to expenses.

(9) The board shall determine the disputed apportionment or allocation and any matters necessary thereto. The determinations of the board shall be final for purposes of making the apportionment or allocation, but for no other purpose.

(10) The board shall file with the commission and with each tax agency represented in the proceeding: The determination of the board; the board's written statement of its reasons therefor; the record of the board's proceedings; and any other documents required by the arbitration rules of the commission to be filed.

(11) The commission shall publish the determinations of boards together with the statements of the reasons therefor.

(12) The commission shall adopt and publish rules of procedure and practice and shall file a copy of such rules and of any amendment thereto with the appropriate agency or officer in each of the party states.

(13) Nothing contained herein shall prevent at any time a written compromise of any matter or matters in dispute, if otherwise lawful, by the parties to the arbitration proceeding.

ARTICLE X.—Entry Into Force and Withdrawal

(1) This compact shall enter into force when enacted into law by any seven states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof. The commission shall arrange for notification of all party states whenever there is a new enactment of the compact.

(2) Any party state may withdraw from this compact by enacting a statute repealing the same. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

(3) No proceeding commenced before an arbitration board prior to the withdrawal of a state and to which the withdrawing state or any subdivision thereof is a party shall be discontinued or terminated by the withdrawal, nor shall the board thereby lose jurisdiction over any of the parties to the proceeding necessary to make a binding determination therein.

ARTICLE XI.—Effect on Other Laws and Jurisdiction

Nothing in this compact shall be construed to:

(a) Affect the power of any state or subdivision thereof to fix rates of taxation, except that a party state shall be obligated to implement article III (2) of this compact.

(b) Apply to any tax or fixed fee imposed for the registration of a motor vehicle or any tax on motor fuel, other than a sales tax:Provided, That the definition of "tax" in article VIII (9) may apply for the purposes of that article and the commission's powers of study and recommendation pursuant to article VI (3) may apply.

(c) Withdraw or limit the jurisdiction of any state or local court or administrative officer or body with respect to any person, corporation or other entity or subject matter, except to the extent that such jurisdiction is expressly conferred by or pursuant to this compact upon another agency or body.

(d) Supersede or limit the jurisdiction of any court of the United States.

ARTICLE XII.—Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

History: L. 1967, ch. 506, § 1; July 1.



79-4302 Application of multistate tax compact.

79-4302. Application of multistate tax compact. The provisions of article III (2) of the multistate tax compact[79-4301] shall apply to the Kansas income tax act and to every income tax hereafter adopted by any taxing subdivision of this state.

History: L. 1967, ch. 505, § 1; July 1.



79-4303 Multistate tax commission; representative.

79-4303. Multistate tax commission; representative. The secretary of the department of revenue shall represent this state on the multistate tax commission.

History: L. 1967, ch. 505, § 2; July 1.



79-4304 Same; alternate representation on commission.

79-4304. Same; alternate representation on commission. The member representing this state on the multistate tax commission may be represented thereon by an alternate designated by him or her. Any such alternate shall be a principal deputy or assistant of the member of the commission in the agency which the member heads.

History: L. 1967, ch. 505, § 3; July 1.



79-4305 Same; attorney general or designate; function.

79-4305. Same; attorney general or designate; function. The attorney general or an assistant attorney general designated by the attorney general may attend meetings and receive notices as provided in article VI (1) (a) of the multistate tax compact [79-4301].

History: L. 1967, ch. 505, § 4; July 1.



79-4306a Advisory committee abolished.

79-4306a. Advisory committee abolished. The multistate tax compact advisory committee is hereby abolished.

History: L. 1974, ch. 442, § 1, July 1.



79-4307 Interstate audits.

79-4307. Interstate audits. Article VIII of the multistate tax compact relating to interstate audits shall be in force in and with respect to this state.

History: L. 1967, ch. 505, § 6; July 1.






Article 45 HOMESTEAD PROPERTY TAX REFUNDS

79-4501 Homestead property tax refund act; title and purpose of act.

79-4501. Homestead property tax refund act; title and purpose of act. The title of this act shall be the homestead property tax refund act. The purpose of this act shall be to provide ad valorem tax refunds to: (a) Certain persons who are of qualifying age who own their homestead; (b) certain persons who have a disability, who own their homestead; and (c) certain persons other than persons included under the provisions of (a) or (b) who have low incomes and dependent children and own their homestead.

History: L. 1970, ch. 403, § 1; L. 1972, ch. 383, § 1; L. 1973, ch. 404, § 1; L. 1975, ch. 506, § 1; L. 1978, ch. 418, §1; L. 2001, ch. 57, § 1; L. 2012, ch. 135, § 30;  Jan. 1, 2013.



79-4502 Same; definitions.

79-4502. Same; definitions. As used in this act, unless the context clearly indicates otherwise:

(a) "Income" means the sum of adjusted gross income under the Kansas income tax act effective for tax year 2013 and thereafter without regard to any modifications pursuant to K.S.A. 79-32,117(b)(xx) through (xxiii) and (c)(xx), and amendments thereto, maintenance, support money, cash public assistance and relief, not including any refund granted under this act, the gross amount of any pension or annuity, including all monetary retirement benefits from whatever source derived, including but not limited to, all payments received under the railroad retirement act, except disability payments, payments received under the federal social security act, except that for determination of what constitutes income such amount shall not exceed 50% of any such social security payments and shall not include any social security payments to a claimant who prior to attaining full retirement age had been receiving disability payments under the federal social security act in an amount not to exceed the amount of such disability payments or 50% of any such social security payments, whichever is greater, all dividends and interest from whatever source derived not included in adjusted gross income, workers compensation and the gross amount of "loss of time" insurance. Income does not include gifts from nongovernmental sources or surplus food or other relief in kind supplied by a governmental agency, nor shall net operating losses and net capital losses be considered in the determination of income. Income does not include veterans disability pensions. Income does not include disability payments received under the federal social security act.

(b) "Household" means a claimant, a claimant and spouse who occupy the homestead or a claimant and one or more individuals not related as husband and wife who together occupy a homestead.

(c) "Household income" means all income received by all persons of a household in a calendar year while members of such household.

(d) "Homestead" means the dwelling, or any part thereof, owned and occupied as a residence by the household and so much of the land surrounding it, as defined as a home site for ad valorem tax purposes, and may consist of a part of a multi-dwelling or multi-purpose building and a part of the land upon which it is built or a manufactured home or mobile home and the land upon which it is situated. "Owned" includes a vendee in possession under a land contract, a life tenant, a beneficiary under a trust and one or more joint tenants or tenants in common.

(e) "Claimant" means a person who has filed a claim under the provisions of this act and was, during the entire calendar year preceding the year in which such claim was filed for refund under this act, except as provided in K.S.A. 79-4503, and amendments thereto, both domiciled in this state and was: (1) A person having a disability; (2) a person who is 55 years of age or older; (3) a disabled veteran; (4) the surviving spouse of active duty military personnel who died in the line of duty; or (5) a person other than a person included under (1), (2), (3) or (4) having one or more dependent children under 18 years of age residing at the person's homestead during the calendar year immediately preceding the year in which a claim is filed under this act. The surviving spouse of a disabled veteran who was receiving benefits pursuant to subsection (e)(3) of this section at the time of the veterans' death, shall be eligible to continue to receive benefits until such time the surviving spouse remarries.

When a homestead is occupied by two or more individuals and more than one of the individuals is able to qualify as a claimant, the individuals may determine between them as to whom the claimant will be. If they are unable to agree, the matter shall be referred to the secretary of revenue whose decision shall be final.

(f) "Property taxes accrued" means property taxes, exclusive of special assessments, delinquent interest and charges for service, levied on a claimant's homestead in 1979 or any calendar year thereafter by the state of Kansas and the political and taxing subdivisions of the state. When a homestead is owned by two or more persons or entities as joint tenants or tenants in common and one or more of the persons or entities is not a member of claimant's household, "property taxes accrued" is that part of property taxes levied on the homestead that reflects the ownership percentage of the claimant's household. For purposes of this act, property taxes are "levied" when the tax roll is delivered to the local treasurer with the treasurer's warrant for collection. When a claimant and household own their homestead part of a calendar year, "property taxes accrued" means only taxes levied on the homestead when both owned and occupied as a homestead by the claimant's household at the time of the levy, multiplied by the percentage of 12 months that the property was owned and occupied by the household as its homestead in the year. When a household owns and occupies two or more different homesteads in the same calendar year, property taxes accrued shall be the sum of the taxes allocable to those several properties while occupied by the household as its homestead during the year. Whenever a homestead is an integral part of a larger unit such as a multi-purpose or multi-dwelling building, property taxes accrued shall be that percentage of the total property taxes accrued as the value of the homestead is of the total value. For the purpose of this act, the word "unit" refers to that parcel of property covered by a single tax statement of which the homestead is a part.

(g) "Disability" means:

(1) Inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or has lasted or can be expected to last for a continuous period of not less than 12 months, and an individual shall be determined to be under a disability only if the physical or mental impairment or impairments are of such severity that the individual is not only unable to do the individual's previous work but cannot, considering age, education and work experience, engage in any other kind of substantial gainful work which exists in the national economy, regardless of whether such work exists in the immediate area in which the individual lives or whether a specific job vacancy exists for the individual, or whether the individual would be hired if application was made for work. For purposes of the preceding sentence (with respect to any individual), "work which exists in the national economy" means work which exists in significant numbers either in the region where the individual lives or in several regions of the country; for purposes of this subsection, a "physical or mental impairment" is an impairment that results from anatomical, physiological or psychological abnormalities which are demonstrable by medically acceptable clinical and laboratory diagnostic techniques; or

(2) blindness and inability by reason of blindness to engage in substantial gainful activity requiring skills or abilities comparable to those of any gainful activity in which the individual has previously engaged with some regularity and over a substantial period of time.

(h) "Blindness" means central visual acuity of 20/200 or less in the better eye with the use of a correcting lens. An eye which is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than 20 degrees shall be considered for the purpose of this paragraph as having a central visual acuity of 20/200 or less.

(i) "Disabled veteran" means a person who is a resident of Kansas and has been honorably discharged from active service in any branch of the armed forces of the United States or Kansas national guard and who has been certified by the United States department of veterans affairs or its successor to have a 50% permanent disability sustained through military action or accident or resulting from disease contracted while in such active service.

History: L. 1970, ch. 403, § 2; L. 1972, ch. 383, § 2; L. 1973, ch. 404, § 2; L. 1973, ch. 405, § 1; L. 1974, ch. 443, § 1; L. 1975, ch. 506, § 2; L. 1978, ch. 418, § 2; L. 1979, ch. 328, § 1; L. 1980, ch. 310, § 9; L. 1982, ch. 152, § 29; L. 1988, ch. 375, § 8; L. 1991, ch. 33, § 43; L. 1997, ch. 41, § 15; L. 2000, ch. 184, § 24; L. 2005, ch. 199, § 1; L. 2007, ch. 157, § 3; L. 2008, ch. 182, § 26; L. 2009, ch. 142, § 10; L. 2012, ch. 135, § 31; L. 2014, ch. 86, § 2; July 1.



79-4503 Same; death of claimant after claim filed, disbursement; death of person entitled to make claim prior to filing claim; right of representative to make claim.

79-4503. Same; death of claimant after claim filed, disbursement; death of person entitled to make claim prior to filing claim; right of representative to make claim. The right to file a claim under this act may be exercised on behalf of a claimant by his or her legal guardian, conservator or attorney-in-fact. When a claimant dies after having filed a timely claim the amount thereof shall be disbursed to another member of the household as determined by the director of taxation. If the claimant was the only member of his or her household, the claim may be paid to his or her executor or administrator, but if neither is appointed and qualified, the amount of the claim may be paid upon a claim duly made to any heir at law. In the absence of any such claim within two (2) years of the filing of the claim, the amount of the claim shall escheat to the state. When a person who would otherwise be entitled to file a claim under the provisions of this act dies prior to filing such claim, another member of such person's household may file such claim in the name of such decedent, subject to the deadline prescribed by K.S.A. 79-4505, and the director shall pay the amount to which the decedent would have been entitled to such person filing the claim. If the decedent was the only member of his or her household, the decedent's executor or administrator may file such claim in the name of the decedent, and the claim shall be paid to said executor or administrator. In the event that neither an executor or administrator is appointed and qualified, such claim may be made by any heir at law and the claim shall be payable to such heir at law. Any of the foregoing provisions shall be applicable in any case where the decedent dies in the calendar year preceding the year in which a claim may be made under the provisions of this act, if such decedent was a resident of or domiciled in this state during the entire part of such year that such decedent was living. Where decedent's death occurs during the calendar year preceding the year in which a claim may be made hereunder, the amount of the claim that would have been allowable if the decedent had been a resident of or domiciled in this state the entire calendar year of his or her death shall be reduced in a proportionate amount equal to a fraction of the claim otherwise allowable, the numerator of which fraction is the number of months in such calendar year following the month of decedent's death and the denominator of which is twelve (12).

History: L. 1970, ch. 403, § 3; L. 1973, ch. 406, § 1; L. 1978, ch. 418, § 3; Jan. 1, 1979.



79-4504 Same; claims payable from the income tax refund fund; no warrant issued for less than five dollars; no interest allowed on claim.

79-4504. Same; claims payable from the income tax refund fund; no warrant issued for less than five dollars; no interest allowed on claim. Subject to the limitations provided in this act or the provisions of K.S.A. 79-4530, and amendments thereto, as the case requires, a claimant may claim property tax relief under the homestead property tax refund act or the provisions of K.S.A. 79-4530, and amendments thereto, with respect to property taxes accrued, and after audit by the division of taxation with respect to homestead property tax refund act, the allowable amount of such claim shall be paid, except as otherwise provided in K.S.A. 79-4506, 79-4521 and K.S.A. 2015 Supp. 79-4523, and amendments thereto, to the claimant from the income tax refund fund upon warrants of the director of accounts and reports pursuant to vouchers approved by the director of taxation or by any person designated by the claimant, but no warrant issued hereunder shall be drawn in an amount of less than $5. No interest shall be allowed on any payment made to a claimant pursuant to this act.

History: L. 1970, ch. 403, § 4; L. 1973, ch. 404, § 6; L. 1992, ch. 98, § 3; L. 1999, ch. 48, § 1; L. 2001, ch. 57, § 2; L. 2007, ch. 157, § 4; July 1.



79-4505 Same; deadline for filing claim.

79-4505. Same; deadline for filing claim. Except as provided in K.S.A. 79-4517, and amendments thereto, no claim in respect of property taxes levied in any year shall be paid or allowed unless such claim is actually filed with and in the possession of the department of revenue on or before April 15 of the year next succeeding the year in which said taxes were levied.

History: L. 1970, ch. 403, § 5; L. 1971, ch. 323, § 1; L. 1972, ch. 383, § 6; L. 1977, ch. 340, § 1; L. 1997, ch. 41, § 16; Oct. 16.



79-4506 Same; amount of claim may be applied by department against any outstanding tax liability of claimant or member of household.

79-4506. Same; amount of claim may be applied by department against any outstanding tax liability of claimant or member of household. The amount of any claim otherwise payable under this act may be applied by the division of taxation against any liability outstanding on the books of the department against claimant, or against any other individual who was a member of his or her household in the year to which the claim relates.

History: L. 1970, ch. 403, § 6; July 1.



79-4507 Same; only one claimant per household permitted.

79-4507. Same; only one claimant per household permitted. Only one (1) claimant per household per year shall be entitled to relief under this act.

History: L. 1970, ch. 403, § 7; July 1.



79-4508 Same; amount of claim, computation; determination of amount of claim by department.

79-4508. Same; amount of claim, computation; determination of amount of claim by department. (a) Commencing in the tax year beginning after December 31, 2005, the amount of any claim pursuant to this act shall be computed by deducting the amount computed under column (2) from the amount of claimant's property tax accrued.

(1)  (2)

Claimants household  Deduction from property tax

income  accrued

But not

At least  more than

$0  $6,000  $0

6,001  7,000  4%

7,001  16,000  4% plus 4% of every $1,000, or

fraction thereof, of income in

excess of $7,001  16,001  27,000  40% plus 5% of every $1,000,

or fraction thereof, of income in

excess of $16,001  27,001  27,600  95%

(b) The director of taxation shall prepare a table under which claims under this act shall be determined. The amount of claim for each bracket shall be computed only to the nearest $1.

(c) The claimant may elect not to record the amount claimed on the claim. The claim allowable to persons making this election shall be computed by the department which shall notify the claimant by mail of the amount of the allowable claim.

(d) In the case of all tax years commencing after December 31, 2004, the upper limit threshold amount prescribed in this section, shall be increased by an amount equal to such threshold amount multiplied by the cost-of-living adjustment determined under section 1(f)(3) of the federal internal revenue code for the calendar year in which the taxable year commences.

History: L. 1970, ch. 403, § 8; L. 1972, ch. 383, § 3; L. 1973, ch. 404, § 3; L. 1975, ch. 506, § 3; L. 1978, ch. 418, § 4; L. 1979, ch. 328, § 2; L. 1997, ch. 41, § 17; L. 2004, ch. 171, § 10; L. 2005, ch. 85, § 1; L. 2006, ch. 205, § 13; L. 2012, ch. 135, § 32;  Jan. 1, 2013.



79-4509 Same; maximum property tax refund.

79-4509. Same; maximum property tax refund. In the event property taxes accrued exceeds $700 for a household in any one year, the amount thereof shall, for purposes of this act, be deemed to have been $700.

History: L. 1970, ch. 403, § 9; L. 1973, ch. 404, § 4; L. 1975, ch. 506, § 4; L. 1989, ch. 303, § 4; L. 1992, ch. 98, § 4; L. 2007, ch. 157, § 5; L. 2012, ch. 135, § 33;  Jan. 1, 2013.



79-4510 Same; forms and instructions; county clerk to assist claimants; county treasurer to inclose information with tax statements; rules and regulations.

79-4510. Same; forms and instructions; county clerk to assist claimants; county treasurer to inclose information with tax statements; rules and regulations. In administering this act, the division of taxation shall make available suitable forms with instructions for claimants. Copies of such forms shall also be made available to all county clerks and county treasurers in sufficient numbers to supply claimants residing in their respective counties. It shall be the duty of the county clerk to assist any claimant seeking assistance in the filing of a claim under the provisions of this act. The county treasurer of each county shall mail to each taxpayer with the property tax statement of such taxpayer information on eligibility for homestead property tax relief to be provided by the secretary of revenue.

The secretary of revenue is hereby authorized to adopt such rules and regulations as may be necessary for the administration of the provisions of this act and the act of which this act is amendatory.

History: L. 1970, ch. 403, § 10; L. 1972, ch. 383, § 4; L. 1973, ch. 404, §5; L. 1974, ch. 444, § 1, July 1.



79-4511 Same; information required in support of claim.

79-4511. Same; information required in support of claim. (a) Every claimant under this act shall supply to the division, in support of a claim, reasonable proof of age or disability, and changes of homestead, household membership, household income, and size and nature of property claimed as the homestead. A claim alleging disability shall be supported by a report of the examining physician of the claimant with a statement or certificate that the applicant has a disability within the meaning of subsection (g) of K.S.A. 79-4502, and amendments thereto.

(b) Every claimant who is a homestead owner, or whose claim is based wholly or partly upon homestead ownership at some time during the calendar year, shall supply to the division, in support of a claim, the amount of property taxes levied upon the property claimed as a homestead and a statement that the property taxes accrued used for purposes of this act have been or will be paid by the claimant. Upon request by the division, such claimant shall provide a copy of the statement of property taxes levied upon the property claimed as a homestead. The amount of personal property taxes levied on a manufactured home or mobile home shall be set out on the personal property tax statement showing the amount of such tax as a separate item.

(c) The information required to be furnished under subsection (b) shall be in addition to that required under subsection (a).

History: L. 1970, ch. 403, § 11; L. 1972, ch. 383, § 5; L. 1975, ch. 506, § 5; L. 1980, ch. 310, § 10; L. 1991, ch. 33, § 44; L. 2007, ch. 157, § 6; L. 2012, ch. 135, § 34; Jan. 1, 2013.



79-4513 Same; excessive claims; disallowance or recovery; fraudulent intent, misdemeanor.

79-4513. Same; excessive claims; disallowance or recovery; fraudulent intent, misdemeanor. In any case in which it is determined that a claim is or was excessive and was filed with fraudulent intent, the claim shall be disallowed in full, and, if the claim has been paid, the amount paid may be recovered by assessment as income taxes are assessed, and such assessment shall bear interest from the date of payment or credit of the claim, until recovered, at the rate of one percent (1%) per month. The claimant in such case, and any person who assisted in the preparation or filing of such excessive claim, or supplied information upon which such excessive claim was prepared, with fraudulent intent, shall be guilty of a class B misdemeanor. In any case in which it is determined that a claim is or was excessive and was negligently prepared, ten percent (10%) of the corrected claim shall be disallowed, and if the claim has been paid, the proper portion of any amount paid shall be similarly recovered by assessment as income taxes are assessed and such assessment shall bear interest at the rate of one percent (1%) per month from the date of payment until recovered. In any case in which it is determined that a claim is or was excessive due to the fact that the claimant neglected to include certain income received during the year, the claim shall be corrected and the excess disallowed, and if the claim has been paid the proper portion of any amount paid shall be similarly recovered by assessment as income taxes are assessed.

History: L. 1970, ch. 403, § 13; L. 1973, ch. 404, § 7; L. 1974, ch. 443, §2; Jan. 1, 1975.



79-4515 Same; recipient of public funds for payment of taxes not eligible claimant.

79-4515. Same; recipient of public funds for payment of taxes not eligible claimant. No claim for relief under the provisions of this act shall be allowed to any claimant who is a recipient of public funds specifically designated for the payment of taxes during the period for which the claim is filed.

History: L. 1970, ch. 403, § 15; July 1.



79-4516 Same; claim disallowed if title to homestead received for purpose of making claim.

79-4516. Same; claim disallowed if title to homestead received for purpose of making claim. A claim shall be disallowed if the division finds that the claimant received title to his or her homestead primarily for the purpose of receiving benefits under this act.

History: L. 1970, ch. 403, § 16; July 1.



79-4517 Same; extension of time for filing claim; acceptance of claim after filing deadline.

79-4517. Same; extension of time for filing claim; acceptance of claim after filing deadline. For claims in respect of property taxes levied in any year, the director of taxation may extend the time for filing any claim or accept a claim filed after the filing deadline when good cause exists therefor if the claim has been filed within four years of the deadline.

History: L. 1970, ch. 403, § 17; L. 1977, ch. 340, § 2; L. 2000, ch. 184, § 26; July 1.



79-4519 Severability.

79-4519. Severability. If any sentence, clause, subsection, or section of this act is held unconstitutional or invalid by any court of competent jurisdiction it shall be conclusively presumed that the legislature would have enacted the remainder of the act not so held unconstitutional or invalid.

History: L. 1973, ch. 404, § 9; Jan. 1, 1974.



79-4521 Claimant's election to receive direct refund or credit against tax; administration of payment methods by state and county officials; payment of taxes in excess of claim.

79-4521. Claimant's election to receive direct refund or credit against tax; administration of payment methods by state and county officials; payment of taxes in excess of claim. (a) (1) Beginning in 2001, and in each succeeding year through 2005, the director of taxation shall issue a certificate of eligibility for refund to each claimant who received a refund of property taxes under the homestead property tax refund act for the prior year. After the certificate has been completed by the claimant and the county clerk of the county in which the property is located, the claimant may present such certificate to the county treasurer in lieu of paying that portion of the first half of taxes on the claimant's homestead in the current year which equals the amount of the homestead property tax refund received by the claimant for taxes levied in the preceding year up to the amount of the first half of the property taxes due.

(2) Prior to presenting the certificate of eligibility for refund issued under subsection (a)(1) to the county treasurer, the claimant shall sign the certificate, and shall also assign, in a space provided on the certificate, the refund to the county to pay the taxes on the claimant's homestead for the year in which such certificate is issued. The claimant shall then submit the certificate of eligibility to the county clerk for review. The county clerk shall review the claim, based on proof of eligibility as prescribed in rules and regulations adopted by the secretary of revenue, to determine whether the claimant will be eligible for the refund. If the county clerk is satisfied the claimant will be eligible, the county clerk shall sign the certificate and return it to the claimant.

(3) The county treasurer shall send a copy of each certificate of eligibility for refund under subsections (a)(1) and (a)(2) to the director of taxation by December 31 of each year prior to 2006. After receiving a claim of any claimant who has obtained a certificate of eligibility under this section, the director shall examine the same, and if the claim is valid, the director of accounts and reports shall draw a warrant in favor of the county in which claimant's homestead is located upon a voucher approved by the director of taxation in the amount of the allowable claim for refund. Sufficient information to identify the claimant shall be directed to the county treasurer with each warrant. Any taxes levied in any year on the homestead of any claimant who has obtained the certificate of eligibility under subsections (a)(1) and (a)(2) in excess of the amount paid to the county by the state and by the claimant on or before December 20 of such year shall be paid by the claimant on or before May 10 of the succeeding year.

(b) (1) Beginning in 2006, and in each succeeding year, the director of taxation shall issue to the county clerk by October 15 an electronic record containing the name of each eligible claimant who received a refund of property taxes under the homestead property tax refund act for the prior year.

(2) When initially filing a claim for a homestead property tax refund between January 1 and April 15, 2006, and between January 1 and April 15 of each year thereafter, the claimant shall be given an election to receive such refund directly from the director of taxation or have such refund applied on claimant's ad valorem taxes in the county. The claimant shall make the election on a form supplied by the director of taxation. Such refund shall not be applied to any special assessment.

(3) After the electronic record under subsection (b)(1) has been received from the director of taxation, the county clerk of the county in which the property is located shall make any corrections needed, if any, based upon information known by the county clerk concerning any change in eligibility of any claimant listed in such record. After any needed corrections have been made to the electronic record, the county clerk, on behalf of each claimant listed in such record, shall certify the information contained in such record to the county treasurer in lieu of paying that portion of the first half of taxes on the claimant's homestead in the current year which equals the amount of the homestead property tax refund received by the claimant for taxes levied in the preceding year up to the amount of the first half of the property taxes due.

(4) Beginning in 2006, and in each succeeding year, the county treasurer shall certify and return the electronic record referred to in subsection (b)(1), including any changes made by the county clerk pursuant to subsection (b)(3), to the director of taxation by December 31. After receiving a claim of any claimant who is listed in the electronic record submitted by the county treasurer, the director shall examine the same, and if the claim is valid, the director of accounts and reports shall draw a warrant in favor of the county in which claimant's homestead is located upon a voucher approved by the director of taxation in the amount of the allowable claim for refund. Sufficient information to identify the claimant shall be directed to the county treasurer with each warrant. Any taxes levied in any year on the homestead of any claimant who has obtained the eligibility herein provided for in excess of the amount paid to the county by the state and by the claimant on or before December 20 of such year shall be paid by the claimant on or before May 10 of the succeeding year.

(5) For the purposes of this subsection (b), the term "electronic record" shall have the meaning ascribed to it in K.S.A. 16-1602, and amendments thereto.

History: L. 1992, ch. 98, § 1; L. 1993, ch. 78, § 1; L. 2001, ch. 57, § 3; L. 2003, ch. 146, § 7; L. 2005, ch. 85, § 2; July 1.



79-4522 Owner not entitled to homestead refund, when.

79-4522. Owner not entitled to homestead refund, when. A person owning or occupying a homestead for which the appraised valuation for property tax purposes exceeds $350,000 in any year shall not be entitled to claim a refund of property taxes under the homestead property tax refund act for any such year. The provisions of this section shall be part of and supplemental to the homestead property tax refund act.

History: L. 2007, ch. 157, § 1; L. 2012, ch. 135, § 35;  Jan. 1, 2013.



79-4523 Payment of refund to county treasurer when property taxes on homestead delinquent.

79-4523. Payment of refund to county treasurer when property taxes on homestead delinquent. If there are delinquent property taxes on the claimant's homestead, the refund shall be paid to the county treasurer of the county in which such homestead is located and applied first to the oldest of such delinquent property taxes and applied forward to the most recent delinquent property taxes and then to any other property taxes due on the claimant's homestead. The provisions of this section shall be part of and supplemental to the homestead property tax refund act.

History: L. 2007, ch. 157, § 2; July 1.



79-4530 Refund of property tax imposed on certain residential property, when.

79-4530. Refund of property tax imposed on certain residential property, when. (a) Whenever the appraised valuation of any single-family owner-occupied residential real property established for property taxation purposes exceeds by 75% or more the appraised valuation of such property for such purposes established for utilization for the next preceding taxable year, and if such increase is not due to such property being improved, a portion of the property tax attributable to such increase shall be refunded to the taxpayer as provided by this section.

(b) Any person who qualifies for a refund pursuant to the provisions of subsection (a) and has completed an appeal pursuant to K.S.A. 79-1448, and amendments thereto, from the appraised valuation established for such residential real property may apply for a refund of property tax to the division of taxation of the department of revenue.  For the taxable year for which such increase is established, the amount of such refund shall be equal to 80% of the property tax attributable to such increase; for the taxable year next succeeding the taxable year for which such increase is established, the amount of such refund shall be equal to 50% of the property tax attributable to such increase; and for the second taxable year succeeding the taxable year for which such increase is established, the amount of such refund shall be equal to 25% of the property tax attributable to such increase.

(c) The secretary of revenue shall adopt rules and regulations necessary to effectively implement the provisions of this section, and shall devise forms necessary for the implementation of this section.

(d) The provisions of this section shall be applicable to all taxable years commencing after December 31, 1996.

History: L. 1997, ch. 126, § 49; July 1.



79-4531 Same, appeals process.

79-4531. Same, appeals process. Insofar as the same may be made applicable, the provisions of K.S.A. 79-3226, and amendments thereto, shall apply to claims for refunds allowable pursuant to the homestead property tax refund act which may become in dispute.

History: L. 2000, ch. 184, § 25; July 1.






Article 46 PRIVATE FOUNDATIONS

79-4601 Private foundation; corporation as; acts prohibited.

79-4601. Private foundation; corporation as; acts prohibited. No corporation which is a "private foundation" as defined in § 509 (a) of the internal revenue code of 1954, shall

(a) engage in any act of "self-dealing" (as defined in § 4941 (d) of the internal revenue code of 1954), which would give rise to any liability for the tax imposed by § 4941 (a) of the internal revenue code of 1954;

(b) retain any "excess business holdings" (as defined in § 4943 (c) of the internal revenue code of 1954), which would give rise to any liability for the tax imposed by § 4943 (a) of the internal revenue code of 1954;

(c) make any investment which would jeopardize the carrying out of any of its exempt purposes, within the meaning of § 4944 of the internal revenue code of 1954, so as to give rise to any liability for the tax imposed by § 4944 (a) of the internal revenue code of 1954; and

(d) make any "taxable expenditures" (as defined in § 4945 (d) of the internal revenue code of 1954) which would give rise to any liability for the tax imposed by § 4945 (a) of the internal revenue code of 1954.

History: L. 1971, ch. 313, § 1; July 1.



79-4602 Same; distribution required.

79-4602. Same; distribution required. Each corporation which is a "private foundation" as defined in § 509 of the internal revenue code of 1954 shall distribute, for the purposes specified in its articles of organization, for each taxable year, amounts at least sufficient to avoid liability for the tax imposed by § 4942 (a) of the internal revenue code of 1954.

History: L. 1971, ch. 313, § 2; July 1.



79-4603 Application of act; exceptions.

79-4603. Application of act; exceptions. The provisions of K.S.A. 79-4601 and 79-4602 shall not apply to any corporation to the extent that a court of competent jurisdiction shall determine that such application would be contrary to the terms of the articles of organization or other instrument governing such corporation or governing the administration of charitable funds held by it and that the same may not properly be changed to conform to such sections.

History: L. 1971, ch. 313, § 3; July 1.



79-4604 Authority of courts and attorney general not impaired.

79-4604. Authority of courts and attorney general not impaired. Nothing in this act shall impair the rights and powers of the courts or the attorney general of this state with respect to any corporation.

History: L. 1971, ch. 313, § 4; July 1.



79-4605 Trusts which are private foundations, charitable trusts or split-interest trusts; acts prohibited.

79-4605. Trusts which are private foundations, charitable trusts or split-interest trusts; acts prohibited. (1) In the administration of any trust which is a "private foundation," as defined in § 509 of the internal revenue code of 1954, a "charitable trust," as defined in § 4947 (a) (1) of the internal revenue code of 1954, or a "split-interest trust" as defined in § 4947 (a) (2) of the internal revenue code of 1954, the following acts shall be prohibited:

(a) Engaging in any act of "self-dealing" (as defined in § 4941 (d) of the internal revenue code of 1954), which would give rise to any liability for the tax imposed by § 4941 (a) of the internal revenue code of 1954;

(b) retaining any "excess business holdings" (as defined in § 4943 (c) of the internal revenue code of 1954) which would give rise to any liability for the tax imposed by § 4943 (a) of the internal revenue code of 1954;

(c) making any investments which would jeopardize the carrying out of any of the exempt purposes of the trust, within the meaning of § 4944 of the internal revenue code of 1954, so as to give rise to any liability for the tax imposed by § 4944 (a) of the internal revenue code of 1954; and

(d) making any "taxable expenditures" (as defined in § 4945 (d) of the internal revenue code of 1954) which would give rise to any liability for the tax imposed by § 4945 (a) of the internal revenue code of 1954.

This section shall not apply either to those split-interest trusts or to amounts thereof which are not subject to the prohibitions applicable to private foundations by reason of the provisions of § 4947 of the internal revenue code of 1954.

History: L. 1971, ch. 314, § 1; July 1.



79-4606 Same; distribution required.

79-4606. Same; distribution required. In the administration of any trust which is a "private foundation" as defined in § 509 of the internal revenue code of 1954, or which is a "charitable trust" as defined in § 4947 (a) (1) of the internal revenue code of 1954, there shall be distributed, for the purposes specified in the trust instrument, for each taxable year, amounts at least sufficient to avoid liability for the tax imposed by § 4942 (a) of the internal revenue code of 1954.

History: L. 1971, ch. 314, § 2; July 1.



79-4607 Application of act; exceptions.

79-4607. Application of act; exceptions. The provisions of K.S.A. 79-4605 and 79-4606 shall not apply to any trust to the extent that a court of competent jurisdiction shall determine that such application would be contrary to the terms of the instrument governing such trust and that the same may not properly be changed to conform to such sections.

History: L. 1971, ch. 314, § 3; July 1.



79-4608 Authority of courts and attorney general not impaired.

79-4608. Authority of courts and attorney general not impaired. Nothing in this act shall impair the rights and powers of the courts or the attorney general of this state with respect to any trust.

History: L. 1971, ch. 314, § 4; July 1.






Article 48 STATE GAMING REVENUES

79-4801 State gaming revenues fund; authorized uses; limitation on amounts credited thereto; transfers to state general fund.

79-4801. State gaming revenues fund; authorized uses; limitation on amounts credited thereto; transfers to state general fund. There is hereby created the state gaming revenues fund in the state treasury. All moneys credited to such fund shall be expended or transferred only for the purposes and in the manner provided by this act and all expenditures from the state gaming revenues fund shall be made in accordance with appropriation acts. All moneys credited to such fund shall be allocated and credited monthly to the funds and in the amounts specified by this act except that the total of the amounts credited to such funds in any one fiscal year pursuant to this act shall not exceed $50,000,000, except that the total of the amounts credited to such funds for fiscal years 2009 and 2010, pursuant to this act shall not exceed $48,059,846. All amounts credited to such fund in any one fiscal year which are in excess of $50,000,000 shall be transferred and credited to the state general fund on July 15, 1996, and June 25, 1997, and each year thereafter on June 25, except that: (a) All amounts credited to the state gaming revenues fund in fiscal year 2009 which are in excess of $48,059,846 shall be transferred and credited to the state general fund on July 15, 2009, and shall be recorded and accounted for as receipts to the state general fund for fiscal year 2009; (b) all amounts credited to the state gaming revenues fund in fiscal year 2010 which are in excess of $48,059,846 shall be transferred and credited to the state general fund on June 15, 2010, and shall be recorded and accounted for as receipts to the state general fund for fiscal year 2010; and (c) all amounts credited to the state gaming revenues fund in fiscal year 2011 which are in excess of $50,000,000 shall be transferred and credited to the state general fund on June 15, 2011, and shall be recorded and accounted for as receipts to the state general fund for fiscal year 2011.

History: L. 1986, ch. 365, § 1; L. 1996, ch. 265, § 5; L. 2007, ch. 167, § 200; L. 2008, ch. 131, § 171; L. 2009, ch. 2, § 92; L. 2009, ch. 124, § 145; L. 2009, ch. 144, § 88; L. 2010, ch. 165, § 157; June 10.



79-4803 State gaming revenues fund; transfers to juvenile detention facilities fund, administration and authorized uses; transfers to correctional institutions building fund.

79-4803. State gaming revenues fund; transfers to juvenile detention facilities fund, administration and authorized uses; transfers to correctional institutions building fund. (a) After the transfer of moneys pursuant to K.S.A. 2015 Supp. 79-4806, and amendments thereto:

(1) An amount equal to 10% of the balance of all moneys credited to the state gaming revenues fund shall be transferred and credited to the correctional institutions building fund created pursuant to K.S.A. 76-6b09, and amendments thereto, to be appropriated by the legislature for the use and benefit of state correctional institutions as provided in K.S.A. 76-6b09, and amendments thereto; and

(2) an amount equal to 5% of the balance of all moneys credited to the state gaming revenues fund shall be transferred and credited to the juvenile detention facilities fund.

(b) There is hereby created in the state treasury the juvenile detention facilities fund which shall be administered by the commissioner of juvenile justice. The Kansas advisory group on juvenile justice and delinquency prevention shall review and make recommendations concerning the administration of the fund. All expenditures from the juvenile detention facilities fund shall be for the retirement of debt of facilities for the detention of juveniles; or for the construction, renovation, remodeling or operational costs of facilities for the detention of juveniles in accordance with a grant program which shall be established with grant criteria designed to facilitate the expeditious award and payment of grants for the purposes for which the moneys are intended. "Operational costs" shall not be limited to any per capita reimbursement by the commissioner of juvenile justice for juveniles under the supervision and custody of the commissioner but shall include payments to counties as and for their costs of operating the facility. The commissioner of juvenile justice shall make grants of the moneys credited to the juvenile detention facilities fund for such purposes to counties in accordance with such grant program. All expenditures from the juvenile detention facilities fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the commissioner of juvenile justice or the commissioner's designee.

(c) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the juvenile detention facilities fund interest earnings based on:

(1) The average daily balance of moneys in the juvenile detention facilities fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 1986, ch. 365, § 3; L. 1990, ch. 150, § 11; L. 1994, ch. 351, § 3; L. 1997, ch. 156, § 113; L. 1999, ch. 156, § 28; L. 2000, ch. 173, § 23; L. 2014, ch. 1, § 6; July 1.



79-4804 Same; transfers to state economic development initiatives fund; authorized allocations and uses, accounts created; investment by director of investments, disposition of proceeds; transfers of moneys to state water plan fund.

79-4804. Same; transfers to state economic development initiatives fund; authorized allocations and uses, accounts created; investment by director of investments, disposition of proceeds; transfers of moneys to state water plan fund. (a) After the transfer of moneys pursuant to K.S.A. 2015 Supp. 79-4806, and amendments thereto, an amount equal to 85% of the balance of all moneys credited to the state gaming revenues fund shall be transferred and credited to the state economic development initiatives fund. Expenditures from the state economic development initiatives fund shall be made in accordance with appropriations acts for the financing of such programs supporting and enhancing the existing economic foundation of the state and fostering growth through the expansion of current, and the establishment and attraction of new, commercial and industrial enterprises as provided by this section and as may be authorized by law and not less than 1/2 of such money shall be distributed equally among the congressional districts of the state. Except as provided by subsection (g), all moneys credited to the state economic development initiatives fund shall be credited within the fund, as provided by law, to an account or accounts of the fund which are created by this section.

(b) There is hereby created the Kansas capital formation account in the state economic development initiatives fund. All moneys credited to the Kansas capital formation account shall be used to provide, encourage and implement capital development and formation in Kansas.

(c) There is hereby created the Kansas economic development research and development account in the state economic development initiatives fund. All moneys credited to the Kansas economic development research and development account shall be used to promote, encourage and implement research and development programs and activities in Kansas and technical assistance funded through state educational institutions under the supervision and control of the state board of regents or other Kansas colleges and universities.

(d) There is hereby created the Kansas economic development endowment account in the state economic development initiatives fund. All moneys credited to the Kansas economic development endowment account shall be accumulated and invested as provided in this section to provide an ongoing source of funds which shall be used for economic development activities in Kansas, including, but not limited to, continuing appropriations or demand transfers for programs and projects which shall include, but are not limited to, specific community infrastructure projects in Kansas that stimulate economic growth.

(e) Except as provided in subsection (f), the director of investments may invest and reinvest moneys credited to the state economic development initiatives fund in accordance with investment policies established by the pooled money investment board under K.S.A. 75-4232, and amendments thereto, in the pooled money investment portfolio. All moneys received as interest earned by the investment of the moneys credited to the state economic development initiatives fund shall be deposited in the state treasury and credited to the Kansas economic development endowment account of such fund.

(f) Moneys credited to the Kansas economic development endowment account of the state economic development initiatives fund may be invested in government guaranteed loans and debentures as provided by law in addition to the investments authorized by subsection (e) or in lieu of such investments. All moneys received as interest earned by the investment under this subsection of the moneys credited to the Kansas economic development endowment account shall be deposited in the state treasury and credited to the Kansas economic development endowment account of the state economic development initiatives fund.

(g) Except as provided further, in each fiscal year, the director of accounts and reports shall make transfers in equal amounts on July 15 and January 15 which in the aggregate equal $2,000,000 from the state economic development initiatives fund to the state water plan fund created by K.S.A. 82a-951, and amendments thereto. No moneys shall be transferred from the state economic development initiatives fund to the state water plan fund on such dates during state fiscal year 2016, state fiscal year 2017 and state fiscal year 2018. No other moneys credited to the state economic development initiatives fund shall be used for: (1) Water-related projects or programs, or related technical assistance; or (2) any other projects or programs, or related technical assistance, which meet one or more of the long-range goals, objectives and considerations set forth in the state water resource planning act.

History: L. 1986, ch. 365, § 4; L. 1987, ch. 295, § 16; L. 1988, ch. 392, § 3; L. 1989, ch. 48, § 102; L. 1989, ch. 186, § 32; L. 1992, ch. 262, § 17; L. 1994, ch. 351, § 4; L. 1996, ch. 254, § 32; L. 2000, ch. 173, § 24; L. 2002, ch. 204, § 167; L. 2003, ch. 138, § 130; L. 2013, ch. 136, § 280; L. 2014, ch. 142, § 115; L. 2015, ch. 104, § 249; July 1.



79-4805 Problem gambling and addictions grant fund.

79-4805. Problem gambling and addictions grant fund. (a) There is hereby established in the state treasury the problem gambling and addictions grant fund. All moneys credited to such fund shall be used only for the awarding of grants under this section. Such fund shall be administered in accordance with this section and the provisions of appropriation acts.

(b) All expenditures from the problem gambling and addictions grant fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved in the manner prescribed by law.

(c) (1) There is hereby established a state grant program to provide assistance for the direct treatment of persons diagnosed as suffering from pathological gambling and to provide funding for research regarding the impact of gambling on residents of Kansas. Research grants awarded under this section may include, but need not be limited to, grants for determining the effectiveness of education and prevention efforts on the prevalence of pathological gambling in Kansas. All grants shall be made after open solicitation of proposals and evaluation of proposals against criteria established in rules and regulations adopted by the secretary of the Kansas department for aging and disability services. Both public and private entities shall be eligible to apply for and receive grants under the provisions of this section.

(2) Moneys in the problem gambling and addictions grant fund may be used to treat alcoholism, drug abuse and other addictive behaviors.

(d) The secretary for aging and disability services is hereby authorized to receive moneys from any grants, gifts, contributions or bequests made for the purpose of funding grants under this section and to expend such moneys for the purpose for which received.

(e) All grants made in accordance with this section shall be made from the problem gambling and addictions grant fund. The secretary shall administer the provisions of this section and shall adopt rules and regulations establishing criteria for qualification to receive grants and such other matters deemed necessary by the secretary for the administration of this section. Such rules and regulations shall include, but need not be limited to, a requirement that each recipient of a grant to provide treatment for pathological gamblers report at least annually to the secretary the grantee's measurable achievement of specific outcome goals.

(f) For the purpose of this section "pathological gambling" means the disorder by that name described in the most recent edition of the diagnostic and statistical manual.

(g) On the effective date of this act the director of accounts and reports shall transfer all moneys in the problem gambling grant fund to the problem gambling and addictions grant fund. Thereupon the problem gambling grant fund shall be and is hereby abolished.

History: L. 2000, ch. 173, § 20; L. 2007, ch. 110, § 55; L. 2014, ch. 115, § 435; July 1.



79-4806 Transfers to problem gambling grant fund.

79-4806. Transfers to problem gambling grant fund. On July 1 of each year or as soon thereafter as sufficient moneys are available, $80,000 credited to the state gaming revenues fund shall be transferred and credited to the problem gambling grant fund[*] established by K.S.A. 2015 Supp. 79-4805, and amendments thereto.

History: L. 2000, ch. 173, § 22; July 1.

*Reference should be to "problem gambling and addictions grant fund."






Article 50 AGGREGATE TAX LEVY LIMITATIONS

79-5020 Authority to levy taxes in addition to aggregate levy limit, when.

79-5020. Authority to levy taxes in addition to aggregate levy limit, when. The governing body of any township, city or county which has eliminated the tax on intangible personal property pursuant to an election authorized by K.S.A. 79-3109, and amendments thereto, is authorized to offset the resulting loss in revenue by the imposition and levying of any other taxes as may be authorized by law or by increasing its ad valorem tax levy for the general fund or, in the case of townships, for the general fund or any other fund for any year in which revenue is not received from the tax on intangible personal property in an amount not to exceed the amount of proceeds received from such tax in the year prior to its elimination.  With respect to townships, the increase in the ad valorem tax levy necessary to raise such additional moneys shall be in addition to any aggregate tax levy limitation on such township which may be fixed by existing law or any law hereafter enacted.  With respect to cities and counties, any such levy shall be exempt from the limitation imposed under the provisions of K.S.A. 79-5001 to 79-5016, inclusive, and amendments thereto.

History: L. 1983, ch. 334, § 1; L. 1985, ch. 334, § 2; July 1.



79-5038 Same; expiration.

79-5038. Same; expiration. The provisions of K.S.A. 79-5021 to 79-5036, inclusive, and amendments thereto, shall expire on July 1, 1999.

History: L. 1990, ch. 66, § 9; L. 1991, ch. 279, § 3; L. 1993, ch. 256, § 1; L. 1995, ch. 269, § 3; L. 1996, ch. 264, § 4; L. 1997, ch. 135, § 3; July 1.



79-5039 Computation of taxing subdivision bonded indebtedness limitation, election.

79-5039. Computation of taxing subdivision bonded indebtedness limitation, election. (a) The governing body of any taxing subdivision may elect to have the bonded indebtedness limitation of the taxing subdivision computed on the basis of a percentage of assessed valuation, which percentage is determined by dividing the amount of indebtedness authorized for such taxing district in 1988 by the assessed valuation of all tangible taxable property in the taxing subdivision in 1989.

(b) The board of trustees of any community college may elect to have the bonded indebtedness limit of the district exceeded by the amount of any general obligation bonded indebtedness approved by a majority of the voters of the district prior to the effective date of this act.

History: L. 1997, ch. 187, § 1; July 1.



79-5040 Suspension of tax levy limitations.

79-5040. Suspension of tax levy limitations. In 1999, and in each year thereafter, all existing statutory fund mill levy rate and aggregate levy rate limitations on taxing subdivisions are hereby suspended.

History: L. 1999, ch. 154, § 72; May 27.






Article 51 MOTOR VEHICLES

79-5101 Definitions.

79-5101. Definitions. As used in this act the term "motor vehicle" means and includes all motor vehicles required to be registered under the provisions of article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, except:

(a) Motor vehicles assessed and taxed by the director of property valuation under the provisions of chapter 79, article 6a, of the Kansas Statutes Annotated, and amendments thereto;

(b) motor vehicles of public service companies whose property is assessed by the director of property valuation under the provisions of article 5a of chapter 79 of the Kansas Statutes Annotated, and amendments thereto;

(c) motor vehicles registered for a gross weight of more than 12,000 pounds;

(d) motor vehicles owned by a car rental company upon which the tax imposed under K.S.A. 79-5117, and amendments thereto, has been paid;

(e) recreational vehicles, as defined by K.S.A. 79-5118, and amendments thereto;

(f) motor vehicles which are exempted from property taxation under the provisions of the Kansas Statutes Annotated or the Kansas constitution; and

(g) commercial motor vehicles as defined in K.S.A. 2015 Supp. 8-143m, and amendments thereto.

History: L. 1979, ch. 309, § 1; L. 1980, ch. 325, § 1; L. 1982, ch. 396, § 3; L. 1983, ch. 335, § 1; L. 1991, ch. 286, § 2; L. 1994, ch. 10, § 1; L. 1994, ch. 330, § 1; L. 1997, ch. 119, § 4; L. 1998, ch. 140, § 2; L. 2012, ch. 87, § 11; July 1.



79-5102 Application of act; motor vehicles exempt from other property or ad valorem taxes; taxes due and payable, when; statutes not applicable to taxes hereunder; duties of county appraisers.

79-5102. Application of act; motor vehicles exempt from other property or ad valorem taxes; taxes due and payable, when; statutes not applicable to taxes hereunder; duties of county appraisers. (a) All motor vehicles, as defined by K.S.A. 79-5101, shall be valued and taxed under the provisions of this act and shall not be subject to property or ad valorem taxes levied under any other law of the state of Kansas or any resolution or ordinance of any taxing subdivision thereof.  Taxes levied upon motor vehicles under the provisions of this act shall be due from the first day of the month immediately following the month in which the vehicle was purchased or acquired and shall be payable to the county treasurer at the time of making application for the registration of motor vehicles under the provisions of article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, and shall not be subject to the provisions of K.S.A. 79-2004a, and amendments thereto.  Motor vehicles subject to taxation under the provisions of this act shall not be subject to the provisions of article 3 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, relating to the listing of other personal property for taxation or be included in the abstract of the assessment rolls prepared under the provisions of K.S.A. 79-1604, and amendments thereto.  Taxes levied under the provisions of this act shall not be subject to the provisions of K.S.A. 79-1801, and amendments thereto.

(b) It shall be the duty of the county appraiser to value each motor vehicle, as defined by K.S.A. 79-5101, in the year 1980 but no such motor vehicle shall be placed on the tax roll for taxation purposes.  In making such valuation the county appraiser shall use the valuation schedules furnished by the director of property valuation.

(c) At the time of determining the valuation of each motor vehicle in the year 1980, the county appraiser also shall classify the motor vehicle according to the schedule provided by the secretary of revenue for such purpose. Such classification shall be within the classes prescribed by K.S.A. 79-5104 and based upon the trade-in value of the motor vehicle in the year 1980, as determined from manuals furnished by the director of property valuation. Such classification shall be reported to the secretary of revenue.

History: L. 1979, ch. 309, § 2; L. 1980, ch. 325, § 2; L. 1982, ch. 426, § 1; April 15.



79-5103 Valuation schedule, adoption by secretary of revenue; classification of motor vehicles by county appraiser; specially constructed motor vehicles.

79-5103. Valuation schedule, adoption by secretary of revenue; classification of motor vehicles by county appraiser; specially constructed motor vehicles. (a) For the year 1981 and thereafter, the department of revenue shall annually adopt a schedule for determining the value of all motor vehicles, the model year of which is 1981 or thereafter, as of the time they are first offered for sale as new motor vehicles. Such schedule shall be adopted as a part of the rules and regulations adopted by the secretary of revenue for such purpose. Such schedule shall show the classification of all such motor vehicles in accordance with K.S.A. 79-5104 based upon the value so determined. In formulating such schedule, the secretary may use the trade-in value for each particular make and model as developed from national market reports or other similar, nationally recognized publications.

In the event the secretary of revenue is unable to ascertain a value by this method in respect to any motor vehicle by reason of the same being a specifically constructed motor vehicle, or for any other reason, the county appraiser shall determine, from any information available, a comparable value of such vehicle pursuant to rules and regulations adopted by the secretary of revenue for such purpose.

(b) The classification determined by the county appraiser under the provisions of subsection (c) of K.S.A. 79-5102 shall be used in computing the tax imposed upon such motor vehicles in the year 1981 and each year thereafter.

(c) The county appraiser shall classify all motor vehicles, the model year of which is 1980 or prior thereto, which are registered for the first time in the state or the registration of which is transferred in the year 1981 or thereafter, in accordance with the schedule provided by the secretary of revenue for the classification of motor vehicles by such appraiser in the year 1980 as provided in subsection (c) of K.S.A. 79-5102. Such classification shall be used in computing the tax imposed upon such motor vehicles in the year of their first registration or transfer and each year thereafter.

(d) The county appraiser shall classify all motor vehicles, the model year of which is 1981 or thereafter, in accordance with the schedules provided by the secretary of revenue for such purpose under the provisions of subsection (a) of this section. Such classification shall be used in computing the tax imposed upon such motor vehicles in the year of registration or transfer and each year thereafter.

(e) The county appraiser shall classify all specially constructed motor vehicles, the model year of which is 1981 or thereafter, upon the basis of the comparable value determined by such appraiser under the provisions of subsection (a) of this section. Such classification shall be within the classes prescribed by K.S.A. 79-5104 and shall be used in computing the tax imposed upon the specially constructed motor vehicle in the year of its registration or transfer and each year thereafter.

History: L. 1979, ch. 309, § 3; Jan. 1, 1980.



79-5104 Classification schedule; rebuilt salvage vehicles.

79-5104. Classification schedule; rebuilt salvage vehicles. (a) All motor vehicles subject to taxation under the provisions of this act shall be classified according to the following schedule:

Class 1                $0- $  749

Class 2               750- 1,499

Class 3            1,500- 2,249

Class 4            2,250- 2,999

Class 5            3,000- 3,749

Class 6            3,750- 4,499

Class 7            4,500- 5,249

Class 8            5,250- 5,999

Class 9            6,000- 6,999

Class 10          7,000- 7,999

Class 11            8,000- 8,999

Class 12          9,000- 9,999

Class 13       10,000-10,999

Class 14       11,000-11,999

Class 15       12,000-12,999

Class 16       13,000-13,999

Class 17       14,000-15,999

Class 18       16,000-17,999

Class 19       18,000-19,999

Class 20    20,000 and over

(b) For tax year 2010 and thereafter, the classification for a rebuilt salvage vehicle, as defined in K.S.A. 8-197, and amendments thereto, which is being registered for the first time as a rebuilt salvage vehicle under K.S.A. 8-135, and amendments thereto, shall be reduced by two classes. The initial classification reduction shall be indicated on the certificate of title issued under K.S.A. 8-135, and amendments thereto. The classification reduction shall only be valid for the initial registration of such vehicle.

History: L. 1979, ch. 309, § 4; L. 2009, ch. 26, § 2; July 1.



79-5105 Imposition of tax; amount; computation; minimum tax.

79-5105. Imposition of tax; amount; computation; minimum tax. (a) A tax is hereby levied upon every motor vehicle, as the same is defined by K.S.A. 79-5101, and amendments thereto, in an amount which shall be determined in the manner hereinafter prescribed, except that: (1) (A) For 1995, the tax on any motorcycle shall not be less than $6 and the tax on any other motor vehicle shall not be less than $12; and (B) the tax on each motor vehicle the age of which is 15 years or older shall not be more than $12; and (2) for 1996, and each year thereafter: (A) The tax on any motorcycle shall not be less than $12 and the tax on any other motor vehicle shall not be less than $24, except as otherwise provided by clause (B) and (C); (B) the tax on any motorcycle the model year of which is 1980 or earlier shall be $6 and the tax on any other motor vehicle the model year of which is 1980 or earlier shall be $12; and (C) if the tax on any motorcycle in 1995 was more than $6 but less than $12, the tax shall be determined for 1996 and each year thereafter in the manner hereinafter prescribed but shall not be less than $6, and if the tax on any other motor vehicle in 1995 was more than $12 but less than $24, the tax shall be determined for 1996 and each year thereafter in the manner hereinafter prescribed but shall not be less than $12.

(b) The amount of such tax on a motor vehicle shall be computed by: (1) Determining the amount representing the midpoint of the values included within the class in which such motor vehicle is classified under K.S.A. 79-5102 or 79-5103, and amendments thereto, except that the midpoint of class 20 shall be $21,000 plus $2,000 for each $2,000 or portion thereof by which the trade-in value of the vehicle exceeds $22,000; (2) if the model year of the motor vehicle is a year other than the year for which the tax is levied, by reducing such midpoint amount by an amount equal to 16% in 1995, and all years prior thereto, and 15% in 1996, and all years thereafter, of the remaining balance for each year of difference between the model year of the motor vehicle and the year for which the tax is levied if the model year of the motor vehicle is 1981 or a later year or (B) the remaining balance for each year of difference between the year 1980 and the year for which the tax is levied if the model year of the motor vehicle is 1980 or any year prior thereto; (3) by multiplying the amount determined after application of clause (2) above by 30% during calendar year 1995, 28.5% during the calendar year 1996, 26.5% during the calendar year 1997, 24.5% during the calendar year 1998, 22.5% during the calendar year 1999, and 20% during all calendar years thereafter, which shall constitute the taxable value of the motor vehicle; and (4) by multiplying the taxable value of the motor vehicle produced under clause (3) above by the county average tax rate.

(c) The "county average tax rate" means the total amount of general property taxes levied within the county by the state, county and all other taxing subdivisions levying such taxes within such county in the second calendar year before the calendar year in which the owner's full registration year begins divided by the total assessed tangible valuation of property within such county as of November 1 of such second calendar year before the calendar year in which the owner's full registration year begins as certified by the secretary of revenue, except that such rate shall be computed without regard to the general property taxes levied by school districts pursuant to law.

History: L. 1979, ch. 309, § 5; L. 1980, ch. 325, § 3; L. 1984, ch. 367, § 1; L. 1992, ch. 308, § 1; L. 1995, ch. 253, § 1; L. 1996, ch. 265, § 6; L. 1997, ch. 41, § 12; L. 2015, ch. 4, § 77; July 1.



79-5105a Computation of tax imposed upon certain vehicles; payment date.

79-5105a. Computation of tax imposed upon certain vehicles; payment date. Notwithstanding any other provision of law to the contrary, for tax year 1998, and for each tax year thereafter, the amount of personal property tax imposed upon motor vehicles having a gross vehicle weight of more than 12,000 pounds but less than 20,001 pounds, shall be computed in accordance with the provisions of K.S.A. 79-5101 et seq., and amendments thereto, but shall be required to be paid at the time required by K.S.A. 79-2004a, and amendments thereto, and the provisions of such section shall be applicable to the collection thereof.

History: L. 1997, ch. 187, § 5; L. 1998, ch. 140, § 3; Jan. 1, 1999.



79-5106 Taxes levied annually for registration period; due date; payment condition precedent to registration; change in tax situs.

79-5106. Taxes levied annually for registration period; due date; payment condition precedent to registration; change in tax situs. (a) Taxes imposed upon motor vehicles under the provisions of this act shall be levied annually for the period prescribed by article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, as the registration year for the motor vehicle taxed. Except as provided in K.S.A. 79-5107, and amendments thereto, the tax upon each motor vehicle shall be due on or before the date in each year prescribed by law for the regular annual registration of such motor vehicle.  Except as provided in subsection (d) of K.S.A. 79-5107, and amendments thereto, the payment of the tax imposed by this act shall be a condition precedent to the right to register or reregister the motor vehicle and shall be in addition to all other conditions prescribed by law.

(b) If the tax situs of any motor vehicle at the time of registration is in a different county from that indicated upon the application form, the amount of tax due upon such motor vehicle under the provisions of this act as indicated by such form shall be recomputed and shall be the amount determined for such vehicle in such county pursuant to K.S.A. 79-5105, and amendments thereto, and shall be paid to the county in which the motor vehicle is to be registered.

History: L. 1979, ch. 309, § 6; L. 1981, ch. 392, § 1; L. 1983, ch. 336, § 1; July 1.



79-5107 Taxation of motor vehicles; computation of tax; due date; refunds; exemption of military personnel vehicles.

79-5107. Taxation of motor vehicles; computation of tax; due date; refunds; exemption of military personnel vehicles. (a) Except as provided in subsection (e), the tax imposed by this act upon any motor vehicle, other than a motor vehicle which replaces a motor vehicle previously registered and taxed in this state and to which registration plates are transferred, which has been acquired, or brought into the state, or for any other reason becomes subject to registration after the owner's regular annual motor vehicle registration date, shall become due and payable at the time such motor vehicle becomes subject to registration under the laws of this state and the amount of tax to be paid by the owner for the remainder of the tax year shall be an amount which is equal to 1/12 of the tax which would have been due upon such motor vehicle for the full registration year, multiplied by the number of full calendar months remaining in the registration year of the owner of such vehicle. Such tax shall be paid at the time of the registration of such motor vehicle.

(b) Except as provided in subsection (e), the tax upon a motor vehicle, which replaces a motor vehicle previously registered and taxed in this state and to which registration plates are transferred, which is registered at any time other than the annual registration date prescribed by law for the registration of such motor vehicle, shall be in an amount equal to the amount by which: (1) One-twelfth of the tax which would have been due upon such replacement motor vehicle for the full registration year multiplied by the number of full calendar months remaining in the registration year for such motor vehicle, exceeds (2) one-twelfth of the tax which would have been due for the full registration year upon the motor vehicle replaced multiplied by the number of full calendar months remaining in such registration year. Such tax shall be paid at the time of registration of such replacement vehicle.

(c) Whenever the tax imposed under this act has been paid upon any motor vehicle and title to such vehicle is transferred and no replacement vehicle is substituted therefor such taxpayer shall be entitled to a refund in an amount equal to 1/12 of the tax due upon such motor vehicle for the full registration year, multiplied by the number of full calendar months remaining in such registration year. Whenever the tax imposed under this act upon any replacement motor vehicle for the remainder of the registration year is less than the tax paid on the motor vehicle replaced for the remainder of such registration year, the taxpayer shall be entitled to a refund in the amount by which the tax paid upon the vehicle replaced exceeds the tax due upon the replacement vehicle. All refunds shall be paid by the county treasurer from the moneys received from taxes upon motor vehicles imposed by this act which have not been distributed. No refund shall be made under the authority of this subsection for a sum less than $5.

(d) Whenever the tax imposed under this act has been paid upon any motor vehicle and the owner thereof has established residence in another state during such vehicle's registration year, such owner shall be entitled to a refund of such taxes in an amount equal to 1/12 of the tax paid upon such motor vehicle for the full registration year, multiplied by the number of full calendar months remaining in such registration year after the month of establishing residence in another state. No such refund shall be allowed unless and until the owner submits to the county treasurer evidence of a valid driver's license and motor vehicle registration in another state, and surrenders the Kansas license plate. All refunds shall be paid by the county treasurer from the moneys received from taxes upon motor vehicles which have not been distributed. No refund shall be made for a sum less than $5.

(e) (1) No tax shall be levied under the provisions of this act upon not more than two motor vehicles which are owned by a resident individual:

(A) Who is in the full-time military service of the United States, is absent from this state solely by reason of military orders on the date of such individual's application for registration and such motor vehicles are maintained by such individual outside of this state;

(B) who is a member of the military service of the United States and is mobilized or deployed on the date of such individual's application for registration; or

(C) who is a full-time member of the military service of the United States, and is stationed in Kansas, or who is a full-time active guard and reservist member of the Kansas army or air national guard or a Kansas unit of the reserve forces of the United States under authority of title 10 or title 32 of the U.S. code, and is stationed or assigned in Kansas.

(2) The owner of a motor vehicle not subject to tax pursuant to the provisions of subsection (e)(1) who has paid the tax levied under the provisions of K.S.A. 79-5101, and amendments thereto, may apply for a refund with the county treasurer not later than one year from the effective date of this act. The county treasurer shall refund any such taxes previously paid by such owner of a motor vehicle.

The provisions of this subsection shall be applicable on and after December 31, 2013.

History: L. 1979, ch. 309, § 7; L. 1980, ch. 325, § 4; L. 1980, ch. 326, § 1; L. 1981, ch. 392, § 2; L. 1982, ch. 426, § 2; L. 1982, ch. 428, § 1; L. 1982, ch. 427, § 4; L. 1990, ch. 34, § 5; L. 2004, ch. 133, § 3; L. 2005, ch. 14, § 1; L. 2005, ch. 1, § 5 (Special Session); L. 2014, ch. 140, § 12; July 1.



79-5108 Secretary to provide manuals and forms to county officials; information to secretary; registration application, contents; duties of county officials.

79-5108. Secretary to provide manuals and forms to county officials; information to secretary; registration application, contents; duties of county officials. (a) The secretary of revenue shall provide county officials of the several counties with copies of manuals for the taxation of motor vehicles together with such other information and forms as may be necessary for the administration of the provisions of this act. The county officials of the several counties shall provide the secretary of revenue with such information as may be deemed necessary by the secretary for the proper administration of the provisions of this act.

(b) The amount of the tax levied upon each motor vehicle under the provisions of this act together with the taxable value computed under the provisions of K.S.A. 79-5105, and amendments thereto, for the purpose of computing such tax and such other information as the secretary of revenue shall determine to be necessary for the administration of this act shall be included upon the owner's motor vehicle registration application for such motor vehicle. If the taxable value of such vehicle is computed by the department of revenue, such department shall compute the tax and list the same upon such registration application. If the motor vehicle is classified by the county appraiser under the provisions of K.S.A. 79-5102 or 79-5103, and amendments thereto, the county appraiser shall determine the taxable value of such motor vehicle and compute the tax and list the same upon such registration application in the space provided for such purpose. The application shall also provide for the addition or inclusion of information by the taxpayer which is necessary for the determination of the tax situs of the motor vehicle.

(c) A copy of the motor vehicle registration application for an owner of a vehicle subject to registration under the provisions of K.S.A. 8-126 et seq., and amendments thereto, and subject to the tax imposed upon a motor vehicle pursuant to K.S.A. 79-5101 et seq., and amendments thereto, including all information required by such provisions to enable the owner to register the vehicle by completing the registration application and to pay the tax by return mail, shall be mailed by the department of revenue or, at the election of a county, by the county to the address of the owner as shown by the records of the department or the county no later than 45 days before the owner's registration and motor vehicle tax is due.

(d) The county treasurer shall at least once each week file with the county clerk that portion of all motor vehicle registration applications received in the treasurer's office showing the tax situs and other information relating to the taxation thereof under the provisions of this act. The county clerk shall at least 30 working days prior to the date upon which the county treasurer makes the current tax distribution and by December 15 for any tax distribution to be made in the month of December submit to the county treasurer a motor vehicle tax distribution abstract showing the total taxes collected under the provisions of this act to be distributed to the state and each taxing subdivision in the county, including the county as a taxing subdivision.

History: L. 1979, ch. 309, § 8; L. 1985, ch. 43, § 16; L. 2015, ch. 99, § 4; July 1.



79-5109 Allocation and distribution of tax receipts; payment of tax receipts to the state.

79-5109. Allocation and distribution of tax receipts; payment of tax receipts to the state. (a) All moneys received from taxes levied upon motor vehicles under the provisions of K.S.A. 79-5101 to 79-5115, inclusive, and amendments thereto, shall be allocated to the tax levy unit in which the tax situs of each motor vehicle is located. The term "tax levy unit" means an area within a county the tangible property of which is subject to the same total tax levies, levied by the same taxing subdivisions of the state. Moneys allocated to such tax levy units shall be distributed among the state and all taxing subdivisions levying taxes against tangible property within such unit in the proportion prescribed by K.S.A. 79-5111, and amendments thereto, for estimating the amounts thereof for budgeting.

(b) The county treasurer shall remit all moneys allocated and credited to the state from the proceeds of taxes levied upon motor vehicles to the state treasurer as provided in this subsection. The county treasurer, on or before October 31, January 20, March 20, June 5 and September 20 of each year, shall distribute to the state treasurer all such taxes allocated and credited to the state from the proceeds of taxes collected through the month prior to the month of the distribution date. Upon receipt of such moneys, the state treasurer shall deposit the same in the state treasury and shall credit 2/3 of each such deposit to the Kansas educational building fund and 1/3 of each such deposit to the state institutions building fund except that for moneys received during the period from January 1, 2004, through December 31, 2004, inclusive, 40% of each such deposit shall be credited to the Kansas educational building fund, 20% of each such deposit shall be credited to the state institutions building fund and 40% of each such deposit shall be credited to the state general fund.

History: L. 1979, ch. 309, § 9; L. 1981, ch. 381, § 3; L. 1982, ch. 427, § 1; L. 1984, ch. 368, § 1; L. 1986, ch. 360, § 4; L. 1987, ch. 357, § 3; L. 1990, ch. 337, § 3; L. 1997, ch. 126, § 30; L. 2003, ch. 146, § 10.; Jan. 1, 2004.



79-5110 Apportionment of moneys among tax levy funds; time for crediting.

79-5110. Apportionment of moneys among tax levy funds; time for crediting. Moneys received by taxing subdivisions from taxes levied under the provisions of K.S.A. 79-5101 et seq. shall be apportioned to each tangible property tax levy fund of each taxing subdivision in the proportion that the same was budgeted. In crediting funds which have been distributed pursuant to this section, the county treasurer shall credit each tangible property tax levy fund of each taxing subdivision at such times as the treasurer makes current tax distributions, and in addition each county treasurer shall make a distribution in the month of December of any moneys collected from taxes levied under the provisions of this act which have been collected subsequent to the last regular current tax distribution.

History: L. 1979, ch. 309, § 10; L. 1982, ch. 427, § 2; Jan. 1, 1983.



79-5111 County treasurer to estimate and notify state and taxing subdivisions of distributions; budgeting and forms.

79-5111. County treasurer to estimate and notify state and taxing subdivisions of distributions; budgeting and forms. For the purpose of preparing budgets, the county treasurer of each county shall estimate the amount of money the state, county and each taxing subdivision in the county will receive during the ensuing budget year from taxes levied under the provisions of K.S.A. 79-5101 et seq. The amount estimated to be received by the state, county and each taxing subdivision shall be that portion of the total amount estimated to be received by the state, county and all taxing subdivisions which is equal to the proportion which the general ad valorem property tax levies of the state, county and each taxing subdivision in the county utilized in computing the county average tax rate for the purposes of K.S.A. 79-5105, and amendments thereto, bear to the sum of all such tax levies of the state, county and all taxing subdivisions in the county made in the preceding year for expenditure in the current year.  On or before May 10 of each year the county treasurer of each county shall notify the clerk and the treasurer of each taxing subdivision of the total amount in dollars which it is estimated such subdivision will receive during the ensuing budget year from the receipts from such tax. In the case of the state, such notice shall be given to the director of accounts and reports. The amount estimated to be received by taxing subdivisions from receipts from such tax shall be apportioned among the general ad valorem property tax funds of such subdivisions in the proportion that the amount levied for each such fund in the preceding year for expenditure in the current year bears to the total amount levied for all of such funds in such year and shall be set out separately as an item of income for each such fund.  The director of accounts and reports shall make suitable provision in the budget forms to be used by such subdivisions for calculating this apportionment and listing income received from taxes levied under the provisions of this act.

History: L. 1979, ch. 309, § 11; L. 1981, ch. 381, § 4; L. 1982, ch. 427, § 3; L. 1995, ch. 253, § 2; July 1.



79-5114 Delinquent tax; interest.

79-5114. Delinquent tax; interest. All taxes levied upon motor vehicles under the provisions of this act which remain due and unpaid after the date prescribed for the payment thereof shall be subject to interest at the rate prescribed by K.S.A. 79-2004a, and amendments thereto, of the tax remaining due and unpaid from the date the same became due to the date of payment and such interest shall be credited to the county general fund and retained by the county.

History: L. 1979, ch. 309, § 14; L. 1980, ch. 325, § 5; L. 1980, ch. 308, § 27; L. 1981, ch. 382, § 2; L. 1992, ch. 319, § 9; Jan. 1, 1993.



79-5114a Unlawful acts; penalties.

79-5114a. Unlawful acts; penalties. It shall be unlawful and constitute a misdemeanor, punishable by a fine not exceeding an amount equal to the amount of the tax due, for any person with fraudulent intent to fail to pay the tax imposed pursuant to the provisions of K.S.A. 79-5101 et seq., and amendments thereto, at the time and where required pursuant to such provisions.  All moneys collected from any fine levied shall be remitted to the county treasurer and shall be credited to the county general fund.

History: L. 1995, ch. 253, § 3; July 1.



79-5115 Rules and regulations.

79-5115. Rules and regulations. The secretary of revenue is hereby directed to adopt such rules and regulations as are necessary to administer and carry out the provisions of this act.

History: L. 1979, ch. 309, § 17; Jan. 1, 1980.



79-5116 Collection of past due or underpaid motor vehicle taxes; duties of county treasurer and sheriff; judgment liens.

79-5116. Collection of past due or underpaid motor vehicle taxes; duties of county treasurer and sheriff; judgment liens. Whenever the owner of a motor vehicle subject to taxation under the provisions of article 51 of chapter 79 of the Kansas Statutes Annotated has failed to pay such tax on the applicable due date or has paid less than the full amount of tax due, the county treasurer shall send a notice by mail to such owner at such owner's post office address as shown by the records in the office of the county clerk stating the amount of motor vehicle tax charged against the owner and that the same may be paid by paying the amount of tax indicated on the notice and interest the amount of which shall be computed in accordance with the provisions of K.S.A. 79-5114, and amendments thereto.  Failure to receive any such notice shall not relieve such owner defaulting in payment of motor vehicle taxes from any interest and costs attached thereto.  No interest shall be charged the owner of a motor vehicle when the owner has paid the amount of tax that is indicated on the application for reregistration but which amount is less than the full amount of tax due.

If such taxes remain unpaid for a period of 30 days after mailing such notice, the county treasurer shall forthwith issue a warrant under the treasurer's hand directed to the sheriff of the county, commanding the sheriff to levy the amount of such unpaid taxes and the amount of the interest thereon, together with the sheriff's fees for collecting the same, upon any personal property, tangible or intangible, of the owner of such motor vehicle.

The sheriff, as soon as collecting the tax warrant, or within 90 days of receiving the warrant if the same is uncollected, shall make a return thereof.  If the warrant so returned shows that the tax has been collected, the sheriff shall pay it to the county treasurer.  If such return shows that such tax has not been collected, then the county treasurer shall file with the clerk of the district court of the treasurer's county an abstract of the total amount of unpaid taxes and interest due plus penalties and costs, accompanied by the last tax warrant.  The clerk shall enter the total amount of the unpaid taxes in the appearance docket and note the entry in the general index.  No fee shall be charged for either such entry.  The total amount shall become a judgment in the same manner and to the same extent as any other judgment under the code of civil procedure and shall become a lien on real estate from and after the time of the filing thereof.  A transcript of the judgment may be filed with the clerk of the district court in any other county and when it is entered in the manner provided above it shall become a lien upon real estate located in such county in the same manner as is provided in case of other judgments.  No fee shall be made for making the entry.  Execution, garnishment or other proceedings in aid of execution may issue within the county or to any other county on the judgment in the same manner as on judgments under the code of civil procedure except that any real estate taken upon execution for the collection of such taxes shall be sold without appraisement.  None of the exemptions provided for in the code of civil procedure shall apply to any such judgment but no such judgment secured for taxes on personal property shall be levied against a homestead.

At the time of filing the abstract of the taxes, interest and costs and the tax warrant with the clerk of the district court, the county treasurer shall serve notice, in writing, on the county counselor or county attorney of such filing.  It shall be the duty of the county counselor or county attorney to commence such proceedings as are necessary for the collection of such judgment.  If execution is not issued within five years from the date of the entry of any such judgment, or if five years shall have intervened between the date of the last execution issued on such judgment and the time of issuing another writ of execution thereon, such judgment shall become dormant, and shall cease to operate as a lien on the real estate of the delinquent taxpayer.  Such dormant judgment may be revived in like manner as dormant judgments under the code of civil procedure.

History: L. 1985, ch. 310, § 1; July 1.



79-5116a Cancellation of motor vehicle tax when donated to charitable organization.

79-5116a. Cancellation of motor vehicle tax when donated to charitable organization. Notwithstanding the provisions of any law to the contrary, the tax imposed upon a motor vehicle pursuant to K.S.A. 79-5101 et seq., and amendments thereto, which is delinquent and more than one year past due, and any penalty and interest resulting from such delinquency, shall be canceled and forgiven if such vehicle is donated to a nonprofit charitable organization which is exempt from payment of federal income tax. In the event any such vehicle is purchased from any such organization by the donor, or on behalf of the donor, of such vehicle, liability for all such tax, interest and penalty shall vest in such purchaser, and shall be collected in the manner prescribed by K.S.A. 79-5116, and amendments thereto.

History: L. 2001, ch. 214, § 3; July 1.



79-5117 Excise tax upon rental or lease of certain motor vehicles; administration, enforcement and collection; apportionment and distribution of revenues.

79-5117. Excise tax upon rental or lease of certain motor vehicles; administration, enforcement and collection; apportionment and distribution of revenues. (a) In addition to the tax imposed pursuant to the Kansas retailers' sales tax act, there is hereby imposed an excise tax at the rate of 31/2% upon the gross receipts received from the rental or lease for a period of time not exceeding 28 days of motor vehicles which except for the operation of K.S.A. 79-5101, and amendments thereto, would be subject to taxation pursuant to K.S.A. 79-5101 et seq., and amendments thereto.

(b) The director of taxation shall administer, enforce and collect the tax imposed by this section. All laws and rules and regulations of the secretary of revenue relating to the administration, enforcement and collection of the retailers' sales tax shall apply to such tax insofar as they can be made applicable, and the secretary shall adopt such additional rules and regulations as necessary for the efficient and effective administration, enforcement and collection thereof.

(c) The director of taxation shall remit all moneys collected from the tax imposed by this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund. On June 30 and November 30 of each year, the state treasurer shall remit to the county treasurer of each county wherein a transaction taxable pursuant to this section took place all moneys attributable to such transaction. Upon receipt thereof, each county treasurer shall apportion and distribute all moneys received to all tax levy units of the county in the same manner as provided by K.S.A. 79-5110 and 79-5111, and amendments thereto.

History: L. 1991, ch. 286, § 1; L. 2001, ch. 5, § 467; July 1.



79-5118 Taxation of recreational vehicles; definitions.

79-5118. Taxation of recreational vehicles; definitions. As used in K.S.A. 79-5119 to 79-5125, inclusive, and amendments thereto, "recreational vehicle" means a vehicular-type unit built on or for use on a chassis and designed primarily as living quarters for recreational, camping, vacation or travel use and which has its own motive power or is mounted on or drawn by another vehicle, and which has a body width not exceeding 102 inches and a body length not exceeding 45 feet; but such term shall not include a unit which has no electrical system which operates above 12 volts and has no provisions for plumbing, heating and any other component or feature for which a standard is adopted by the uniform standards code for mobile homes and recreational vehicles, K.S.A. 75-1211 through 75-1225, and amendments thereto.

History: L. 1994, ch. 237, § 1; Jan. 1, 1995.



79-5119 Same; due date; exemption from property tax.

79-5119. Same; due date; exemption from property tax. All recreational vehicles, as defined in K.S.A. 79-5118, and amendments thereto, shall be taxed under the provisions of K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto, and shall not be subject to property or ad valorem taxes levied under any other law of the state of Kansas or any resolution or ordinance of any taxing subdivision thereof.  Taxes levied upon recreational vehicles under the provisions of K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto, shall be due from the first day of the month immediately following the month in which the recreational vehicle was purchased or acquired and shall be payable to the county treasurer at the time of making application for the registration of the recreational vehicle under the provisions of article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, and shall not be subject to the provisions of K.S.A. 79-2004a, and amendments thereto.  Recreational vehicles subject to taxation under the provisions of K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto, shall not be subject to the provisions of article 3 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, relating to the listing of other personal property for taxation or be included in the abstract of the assessment rolls prepared under the provisions of K.S.A. 79-1604, and amendments thereto.  Taxes levied under the provisions of K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto, shall not be subject to the provisions of K.S.A. 79-1801, and amendments thereto.

History: L. 1994, ch. 237, § 2; Jan. 1, 1995.



79-5120 Same; imposition of tax; computation of amount; due date; tax situs.

79-5120. Same; imposition of tax; computation of amount; due date; tax situs. (a) A tax is hereby levied upon every recreational vehicle, as the same is defined by K.S.A. 79-5118, and amendments thereto, in the amount of: (1) $70 plus $.90 cwt for a model year five years or less prior to the calendar year of registration; (2) $50 plus $.70 cwt for a model year six to 10 years prior to the calendar year of registration; or (3) $30 plus $.50 cwt for a model year 11 years or more prior to the calendar year of registration. Notwithstanding the foregoing, the tax on any recreational vehicle the model year of which is 1981 or earlier shall be $30.  For purposes of this section, the weight of any recreational vehicle shall be the weight generally accepted as its correct shipping weight as reflected on the certificate of title or, if the shipping weight is not reflected on the certificate of title, it shall be the weight determined by a scale which is tested and inspected annually by a scale testing and service company licensed pursuant to K.S.A. 83-301 et seq., and amendments thereto, by a city or county having an established department of public inspection of weights and measures or by the state sealer or the state sealer's authorized representative.  The manner and form for submitting to the county treasurer the weight of a recreational vehicle determined by a scale so tested and inspected shall be as prescribed by rules and regulations of the secretary of revenue.

(b) Taxes imposed upon recreational vehicles under the provisions of K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto, shall be levied annually for the period prescribed by article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, as the registration year for the recreational vehicle taxed. Except as provided in K.S.A. 79-5121, and amendments thereto, the tax upon each recreational vehicle shall be due on or before the date in each year prescribed by law for the regular annual registration of such recreational vehicle.  Except as provided in subsection (e) of K.S.A. 79-5121, and amendments thereto, the payment of the tax imposed by this act shall be a condition precedent to the right to register or reregister the recreational vehicle and shall be in addition to all other conditions prescribed by law.

(c) If the tax situs of any recreational vehicle at the time of registration is in a different county from that indicated upon the application form, the amount of tax due upon such recreational vehicle under the provisions of K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto, as indicated by such form shall be paid to the county in which the recreational vehicle is to be registered.

History: L. 1994, ch. 237, § 3; L. 1995, ch. 253, § 4; July 1.



79-5121 Same; computation of tax upon replacement vehicles; refunds, amount; exemption of vehicles owned by military personnel.

79-5121. Same; computation of tax upon replacement vehicles; refunds, amount; exemption of vehicles owned by military personnel. (a) Except as provided in subsection (e), the tax imposed by K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto, upon any recreational vehicle, other than a recreational vehicle which replaces a recreational vehicle previously registered and taxed in this state and to which registration plates are transferred, which has been acquired, or brought into the state, or for any other reason becomes subject to registration after the owner's regular annual registration date, shall become due and payable at the time such recreational vehicle becomes subject to registration under the laws of this state and the amount of tax to be paid by the owner for the remainder of the tax year shall be an amount which is equal to 1/12 of the tax which would have been due upon such recreational vehicle for the full registration year, multiplied by the number of full calendar months remaining in the registration year of the owner of such vehicle.  Such tax shall be paid at the time of the registration of such recreational vehicle.

(b) Except as provided in subsection (e), the tax upon a recreational vehicle, which replaces a recreational vehicle previously registered and taxed in this state and to which registration plates are transferred, which is registered at any time other than the annual registration date prescribed by law for the registration of such recreational vehicle, shall be in an amount equal to the amount by which: (1) One-twelfth of the tax which would have been due upon such replacement recreational vehicle for the full registration year multiplied by the number of full calendar months remaining in the registration year for such recreational vehicle, exceeds (2) one-twelfth of the tax which would have been due for the full registration year upon the recreational vehicle replaced multiplied by the number of full calendar months remaining in such registration year.  Such tax shall be paid at the time of registration of such replacement vehicle.

(c) Whenever the tax imposed under K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto, has been paid upon any recreational vehicle and title to such vehicle is transferred and no replacement vehicle is substituted therefor such taxpayer shall be entitled to a refund in an amount equal to 1/12 of the tax due upon such recreational vehicle for the full registration year, multiplied by the number of full calendar months remaining in such registration year.  Whenever the tax imposed under K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto, upon any replacement recreational vehicle for the remainder of the registration year is less than the tax paid on the recreational vehicle replaced for the remainder of such registration year, the taxpayer shall be entitled to a refund in the amount by which the tax paid upon the vehicle replaced exceeds the tax due upon the replacement vehicle.  All refunds shall be paid by the county treasurer from the moneys received from taxes upon recreational vehicles imposed by K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto, which have not been distributed. No refund shall be made under the authority of this subsection for a sum less than $5.

(d) Whenever the tax imposed under K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto, has been paid upon any recreational vehicle and the owner thereof has established residence in another state during such vehicle's registration year, such owner shall be entitled to a refund of such taxes in an amount equal to 1/12 of the tax paid upon such recreational vehicle for the full registration year, multiplied by the number of full calendar months remaining in such registration year after the month of establishing residence in another state.  No such refund shall be allowed unless and until the owner submits to the county treasurer evidence of a valid driver's license and recreational vehicle registration in another state, and surrenders the Kansas license plate.  All refunds shall be paid by the county treasurer from the moneys received from taxes upon recreational vehicles which have not been distributed.  No refund shall be made for a sum less than $5.

(e) No tax shall be levied under the provisions of K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto, upon any recreational vehicle which is owned by a resident individual who is in the full-time regular military service of the United States and absent from this state solely by reason of military orders and which is maintained by such individual outside of this state on the date of such individual's application for registration.

History: L. 1994, ch. 237, § 4; Jan. 1, 1995.



79-5122 Same; forms and information to be provided by secretary of revenue and county officials.

79-5122. Same; forms and information to be provided by secretary of revenue and county officials. (a) The secretary of revenue shall provide county officials of the several counties with such information and forms as may be necessary for the administration of the provisions of K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto.  The county officials of the several counties shall provide the secretary of revenue with such information as may be deemed necessary by the secretary for the proper administration of the provisions of K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto.

(b) The amount of the tax levied upon each recreational vehicle under the provisions of K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto, and such other information as the secretary of revenue shall determine to be necessary for the administration of K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto, shall be included upon the owner's recreational vehicle registration application for such recreational vehicle. Where feasible, the department shall compute the tax and list the same upon such registration application.  Otherwise, the county appraiser shall compute the tax and list the same upon such registration application in the space provided for such purpose. The application shall also provide for the addition or inclusion of information by the taxpayer which is necessary for the determination of the tax situs of the recreational vehicle.

(c) The county treasurer shall at least once each week file with the county clerk that portion of all recreational vehicle registration applications received in the treasurer's office showing the tax situs and other information relating to the taxation thereof under the provisions of K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto.  The county clerk shall at least 30 working days prior to the date upon which the county treasurer makes the current tax distribution and by December 15 for any tax distribution to be made in the month of December submit to the county treasurer a recreational vehicle tax distribution abstract showing the total taxes collected under the provisions of K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto, to be distributed to the state and each taxing subdivision in the county (including the county as a taxing subdivision).

History: L. 1994, ch. 237, § 5; Jan. 1, 1995.



79-5123 Same; allocation and distribution of tax receipts; apportionment to tax levy funds.

79-5123. Same; allocation and distribution of tax receipts; apportionment to tax levy funds. All moneys received from taxes levied upon recreational vehicles under the provisions of K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto, shall be allocated and distributed to the appropriate taxing subdivision in the same manner as provided in K.S.A. 79-5109, and amendments thereto.  Moneys received by taxing subdivisions from such taxes shall be apportioned among and credited to tax levy funds in the same manner as provided in K.S.A. 79-5110, and amendments thereto.  The county treasurer shall prepare estimates and notify taxing subdivisions of distribution for the purpose of budget preparation in the same manner as provided in K.S.A. 79-5111, and amendments thereto.

History: L. 1994, ch. 237, § 6; Jan. 1, 1995.



79-5124 Same; delinquent tax; interest; amnesty.

79-5124. Same; delinquent tax; interest; amnesty. (a) All taxes levied upon recreational vehicles under the provisions of K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto, which remain due and unpaid after the date prescribed for the payment thereof shall be subject to interest at the rate prescribed by K.S.A. 79-2004a, and amendments thereto, from the date the same became due to the date of payment and such interest shall be credited to the county general fund and retained by the county.  Collection and enforcement provisions provided by K.S.A. 79-5116, and amendments thereto, shall be applicable to the collection and enforcement of taxes levied under the provisions of K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto.

(b) Any person who has not paid tax on a recreational vehicle for any tax year or registration period commencing prior to January 1, 1995, shall not be liable for payment of tax, penalty or interest due on such recreational vehicle for any such prior tax year or registration period, if such person pays when due for the registration period commencing in 1995 the taxes levied on such recreational vehicle under K.S.A. 79-5118 to 79-5125, inclusive, and amendments thereto, and thereafter registers such recreational vehicle pursuant to the provisions of article 1 of chapter 8 of the Kansas Statutes Annotated.

History: L. 1994, ch. 237, § 7; Jan. 1, 1995.



79-5125 Same; rules and regulations.

79-5125. Same; rules and regulations. The secretary of revenue is hereby authorized to adopt such rules and regulations as are necessary to administer the provisions of K.S.A. 79-5118 to 79-5124, inclusive, and amendments thereto.

History: L. 1994, ch. 237, § 8; Jan. 1, 1995.






Article 52 MARIJUANA AND CONTROLLED SUBSTANCES

79-5201 Taxation of marijuana and controlled substances; definitions.

79-5201. Taxation of marijuana and controlled substances; definitions. As used in this act:

(a) "Marijuana" means any marijuana, whether real or counterfeit, as defined by K.S.A. 2015 Supp. 21-5701, and amendments thereto, which is held, possessed, transported, transferred, sold or offered to be sold in violation of the laws of Kansas;

(b) "controlled substance" means any drug or substance, whether real or counterfeit, as defined by K.S.A. 2015 Supp. 21-5701, and amendments thereto, which is held, possessed, transported, transferred, sold or offered to be sold in violation of the laws of Kansas. Such term shall not include marijuana;

(c) "dealer" means any person who, in violation of Kansas law, manufactures, produces, ships, transports or imports into Kansas or in any manner acquires or possesses more than 28 grams of marijuana, or more than one gram of any controlled substance, or 10 or more dosage units of any controlled substance which is not sold by weight;

(d) "domestic marijuana plant" means any cannabis plant at any level of growth which is harvested or tended, manicured, irrigated, fertilized or where there is other evidence that it has been treated in any other way in an effort to enhance growth.

History: L. 1987, ch. 366, § 1; L. 1990, ch. 359, § 1; L. 2009, ch. 32, § 63; July 1.



79-5202 Same; imposition of tax; rates; measurement.

79-5202. Same; imposition of tax; rates; measurement. (a) There is hereby imposed a tax upon marijuana, domestic marijuana plants and controlled substances, as defined by K.S.A. 79-5201, and amendments thereto, at the following rates:

(1) On each gram of marijuana, or each portion of a gram, $3.50;

(2) on each gram of a wet domestic marijuana plant, $.40;

(3) on each gram of a dry domestic marijuana plant, $.90;

(4) on each gram of controlled substance, or portion of a gram, $200; and

(5) on each 50 dosage units of a controlled substance that is not sold by weight, or portion thereof, $2,000.

(b) For the purpose of calculating the tax hereunder, an ounce of marijuana or other controlled substance is measured by the weight of the substance in the dealer's possession. The weight of the marijuana or controlled substance includes all material, mixture or preparation that is added to the marijuana or controlled substance.

History: L. 1987, ch. 366, § 2; L. 1990, ch. 359, § 2; July 1.



79-5203 Same; administration by director of taxation; tax payments; stamps and labels; rules and regulations.

79-5203. Same; administration by director of taxation; tax payments; stamps and labels; rules and regulations. (a) The director of taxation shall administer this act.  All tax payments required pursuant to this act shall be made to the director, and shall be accompanied by a return upon forms devised and furnished by the director.

(b) The director of taxation shall adopt a uniform system of providing, affixing and displaying official stamps, labels or other indicia for marijuana and controlled substances upon which a tax is imposed.

(c) The secretary of revenue shall adopt rules and regulations necessary to administer and enforce the provisions of this act.

History: L. 1987, ch. 366, § 3; July 1.



79-5204 Same; evidence of payment required; purchase of stamps; validity; tax payable, when.

79-5204. Same; evidence of payment required; purchase of stamps; validity; tax payable, when. (a) No dealer may possess any marijuana, domestic marijuana plant or controlled substance upon which a tax is imposed pursuant to K.S.A. 79-5202, and amendments thereto, unless the tax has been paid as evidenced by an official stamp or other indicia.

(b) Official stamps, labels or other indicia to be affixed to all marijuana, domestic marijuana plants or controlled substances shall be purchased from the director of taxation.  The purchaser shall pay 100% of face value for each stamp, label or other indicia at the time of purchase. Each such stamp, label or other indicia shall only be valid for three months after its date of issuance. The director shall issue the stamps, labels or other indicia in denominations in multiples of $10. Any person may purchase any such stamp, label or other indicia without disclosing such person's identity.

(c) When a dealer purchases, acquires, transports, or imports into this state marijuana, domestic marijuana plants or controlled substances on which a tax is imposed by K.S.A. 79-5202, and amendments thereto, and if the indicia evidencing the payment of the tax have not already been affixed, the dealer shall have them permanently affixed on the marijuana, domestic marijuana plant or controlled substance immediately after receiving the substance.  Each stamp or other official indicia may be used only once.

(d) Taxes imposed upon marijuana, domestic marijuana plants or controlled substances by this act are due and payable immediately upon acquisition or possession in this state by a dealer. Interest on tax liabilities shall accrue at the rate prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the tax was due until paid.

History: L. 1987, ch. 366, § 4; L. 1990, ch. 359, § 3; July 1.



79-5205 Marijuana and controlled substances; tax assessments; notice to taxpayer; presumption that assessment valid; informal review conference, procedure.

79-5205. Marijuana and controlled substances; tax assessments; notice to taxpayer; presumption that assessment valid; informal review conference, procedure. (a) At such time as the director of taxation shall determine that a dealer has not paid the tax as provided by K.S.A. 79-5204, and amendments thereto, the director may immediately assess a tax based on personal knowledge or information available to the director of taxation; mail to the taxpayer at the taxpayer's last known address or serve in person, a written notice of the amount of tax, penalties and interest; and demand its immediate payment. If payment is not immediately made, because collection of every assessment made hereunder is presumed to be in jeopardy due to the nature of the commodity being taxed, the director may immediately collect the tax, penalties and interest in any manner provided by K.S.A. 79-5212, and amendments thereto.

(b) The tax, penalties and interest assessed by the director of taxation are presumed to be valid and correctly determined and assessed. The burden is upon the taxpayer to show their incorrectness or invalidity. Any statement filed by the director of taxation with the court or any other certificate by the director of taxation of the amount of tax, penalties and interest determined or assessed is admissible in evidence and is prima facie evidence of the facts it contains.

(c) In making an assessment pursuant to subsection (a), the director of taxation may consider but shall not be bound by a plea agreement or judicial determination made in any criminal case.

(d) Within 15 days after the mailing or personal service of such notice of assessment pursuant to subsection (a), the taxpayer may request an informal conference with the secretary of revenue or the secretary's designee relating to the tax, penalties and interest assessed by filing a written request with the secretary or the secretary's designee. Such written request shall set forth the taxpayer's objections to the assessment. The purpose of such conference shall be to review and reconsider all facts and issues that underlie the assessment. The informal conference shall not constitute an adjudicative proceeding under the Kansas administrative procedure act and the rules of evidence shall not apply. No record of the informal conference shall be made except at the request and expense of the taxpayer. The taxpayer may be represented at the informal conference by an attorney licensed in the state of Kansas. The taxpayer may also present written or verbal information from other persons. The secretary or the secretary's designee may confer at any time with any employee of the department of revenue who has factual information relating to the assessment under reconsideration. The secretary or the secretary's designee shall issue a written final determination within 270 days of the date of the request for informal conference unless the parties agree in writing to extend the time for issuing such final determination. A final determination issued within or after 270 days, with or without extension, constitutes final agency action subject to administrative review by the state board of tax appeals pursuant to K.S.A. 74-2438, and amendments thereto. In the event that a written final determination is not rendered within 270 days or within an agreed extension, the taxpayer may appeal the assessment to the state board of tax appeals within 30 days after the expiration date of the 270 days or agreed extension. A taxpayer's request for an informal conference shall not stay the collection of the assessment but shall stay the sale of real or personal property, or the disposal of firearms, seized pursuant to K.S.A. 79-5212, and amendments thereto, until the final determination is made by the secretary or the secretary's designee. A taxpayer's appeal to the state board of tax appeals shall not stay the collection of the assessment but shall stay the sale of real or personal property seized pursuant to K.S.A. 79-5212, and amendments thereto, until a decision is rendered by the state board of tax appeals.

History: L. 1987, ch. 366, § 5; L. 1990, ch. 359, § 4; L. 1991, ch. 287, § 1; L. 1994, ch. 259, § 1; L. 2004, ch. 173, § 19; L. 2005, ch. 141, § 7; L. 2008, ch. 109, § 118; L. 2014, ch. 141, § 125; July 1.



79-5206 Same; report and return confidential.

79-5206. Same; report and return confidential. Neither the director of taxation nor a public employee may reveal facts contained in a report or return required by this act, nor can any information contained in such a report or return be used against the dealer in any criminal proceeding, unless independently obtained, except in connection with a proceeding involving taxes due under this act from the taxpayer making the return.

History: L. 1987, ch. 366, § 6; July 1.



79-5207 Same; examination of records by director; subpoenas.

79-5207. Same; examination of records by director; subpoenas. For the purpose of determining the correctness of any return, determining the amount of tax that should have been paid, determining whether or not the dealer should have made a return or paid taxes, or collecting any taxes under this act, the director of taxation may examine, or cause to be examined, any books, papers, records or memoranda, that may be relevant to making such determinations, whether the books, papers, records or memoranda, are the property of or in the possession of the dealer or another person.  The director of taxation may require the attendance of any person having knowledge or information that may be relevant, compel the production of books, papers, records or memoranda by persons required to attend, take testimony on matters material to the determination, and administer oaths or affirmations.  Upon demand of the director of taxation or any examiner or investigator, the court shall issue a subpoena for the attendance of a witness or the production of books, papers, records or memoranda.  The director of taxation may also issue subpoenas.  Disobedience of subpoenas issued under this act is punishable by the district court of the district in which the subpoena is issued, or, if the subpoena is issued by the director of taxation, by the district court of the district in which the party served with the subpoena is located, in the same manner as contempt of district court.

History: L. 1987, ch. 366, § 7; July 1.



79-5208 Same; tax and criminal penalties for violation of act.

79-5208. Same; tax and criminal penalties for violation of act. Any dealer violating this act is subject to a penalty of 100% of the tax in addition to the tax imposed by K.S.A. 79-5202 and amendments thereto.  In addition to the tax penalty imposed, a dealer distributing or possessing marijuana or controlled substances without affixing the appropriate stamps, labels or other indicia is guilty of a severity level 10 felony.

History: L. 1987, ch. 366, § 8; L. 1994, ch. 291, § 83; July 1.



79-5209 Same; no immunity from criminal prosecution.

79-5209. Same; no immunity from criminal prosecution. Nothing in this act shall in any manner provide immunity for a dealer from criminal prosecution pursuant to Kansas law.

History: L. 1987, ch. 366, § 9; July 1.



79-5210 Same; certain persons not required to pay tax.

79-5210. Same; certain persons not required to pay tax. Nothing in this act requires persons registered under article 16 of chapter 65 of the Kansas Statutes Annotated or otherwise lawfully in possession of marijuana or a controlled substance to pay the tax required under this act.

History: L. 1987, ch. 366, § 10; July 1.



79-5211 Same; disposition of revenue.

79-5211. Same; disposition of revenue. All moneys received from the collection of taxes imposed under the provisions of K.S.A. 79-5201 et seq., and amendments thereto, and 25% of all moneys collected from assessments of delinquent taxes and penalties imposed thereunder, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund. The appraised value of a firearm seized and disposed of pursuant to K.S.A. 79-5212, and amendments thereto, which is applied to a taxpayer's liability shall not be considered as a collection of moneys under this section. The director of taxation shall remit 75% of all moneys received from the collection of assessments of delinquent taxes and penalties imposed pursuant to the provisions of K.S.A. 79-5201 et seq., and amendments thereto, as follows: (a) If the law enforcement agency which conducted the investigation is a county agency, the entire amount shall be deposited in the county treasury and credited to a special law enforcement trust fund for use solely for law enforcement and criminal prosecution purposes; (b) if the law enforcement agency which conducted the investigation is a city agency, the entire amount shall be deposited in the city treasury and credited to a special law enforcement trust fund for use solely for law enforcement and criminal prosecution purposes; and (c) if more than one law enforcement agency is substantially involved in the investigative process, the amount shall be distributed equally among the city, county and state law enforcement agencies involved and credited to the appropriate county and city special law enforcement trust funds and state law enforcement agency funds unless an alternate distribution is mutually agreed upon by the law enforcement agencies involved and submitted in writing to the director of taxation. Funds received by city and county treasurers shall not be considered to be a source of revenue to meet normal operating expenses of law enforcement agencies.

History: L. 1989, ch. 287, § 1; L. 1991, ch. 287, § 2; L. 1994, ch. 259, § 2; L. 2001, ch. 5, § 468; L. 2005, ch. 141, § 8; July 1.



79-5212 Same; warrants for collection of tax, issuance, execution and returns; seizure and sale of property; tax liens; disposition of firearms.

79-5212. Same; warrants for collection of tax, issuance, execution and returns; seizure and sale of property; tax liens; disposition of firearms. (a) Whenever a taxpayer liable to pay any tax, penalty or interest assessed pursuant to K.S.A. 79-5205, and amendments thereto, refuses or neglects to immediately pay the amount due, the director of taxation may issue one or more warrants for the immediate collection of the amount due, directed to the sheriff of any county of the state commanding the sheriff to seize and sell the real and personal property of the taxpayer, or to seize, appraise and dispose of the firearms of the taxpayer, found within the sheriff's county to satisfy the amount specified on the warrant and the cost of executing the warrant. The director of taxation may also issue one or more warrants directed to any employee of the department of revenue commanding the employee to seize and sell the real and personal property of the taxpayer, or to seize, appraise and dispose of the firearms of the taxpayer, found anywhere within the state of Kansas to satisfy the amount specified on the warrant and the cost of executing the warrant. A copy of the warrant shall also be mailed to the taxpayer at the taxpayer's last known address or served upon the taxpayer in person.

(b) The sheriff or department of revenue employee shall proceed to execute upon the warrant in the same manner as provided for attachment orders by K.S.A. 60-706, 60-707 and 60-710, and amendments thereto, except as otherwise provided herein. In the execution of a warrant issued to a department of revenue employee, the employee shall have all of the powers conferred by law upon sheriffs. Any law enforcement officer may assist in the execution of a warrant if requested to do so by a department of revenue employee.

(c) No law exempting any goods and chattels, land and tenements from forced sale under execution shall apply to a seizure and sale, or in the case of firearms, sale or disposal, under any warrant.

(d) A third party holding funds or other personal property of the taxpayer shall immediately, or as soon thereafter as possible, after service of the warrant on such third party, deliver such funds or other personal property to the sheriff or department of revenue employee, who shall then deliver such to the director of taxation or the director's designee for deposit toward the balance due on the taxpayer's assessment.

(e) The sheriff or department of revenue employee shall make return of such warrant to the director of taxation within 60 days from the date of the warrant. If property is seized, then the sheriff or department of revenue employee shall also make return of such warrant to the clerk of the district court in the county where the property was seized.

(f) (1) If the taxpayer fails to appeal the assessment as provided by subsection (b) of K.S.A. 79-5205, and amendments thereto, or if the taxpayer requests a hearing and a final order has been entered by the director of taxation as to the correctness of the assessment, then the sheriff or department of revenue employee shall sell the seized property at public auction, except that firearms may be sold at public auction or disposed of as provided in subsection [paragraph] (2). The provisions of K.S.A. 60-2406, and amendments thereto, shall apply to liens against the property being sold. Notice of the sale of personal property shall be given in accordance with K.S.A. 60-2409, and amendments thereto. Notice of the sale of real property shall be given in accordance with K.S.A. 60-2410, and amendments thereto. The taxpayer shall have the right to redeem real property within a period of six months from the date of the sale.

(2) In the case of seized firearms not sold, the director of taxation shall obtain an appraisal value performed by a federally licensed firearms dealer or an employee thereof. Such value shall be credited against the taxpayer's outstanding liability. Subsequent to such appraisal and credit against the taxpayer's outstanding liability, the director shall transfer such firearm or firearms as follows:

(A) If the firearm or firearms have historical significance, the director may transfer the firearm or firearms to the Kansas state historical society;

(B) the director may transfer the firearm or firearms to the secretary of wildlife, parks and tourism;

(C) the director may transfer the firearm or firearms to the director of the Kansas bureau of investigation; or

(D) the director may transfer the firearm or firearms to such city or county law enforcement agency where the firearm was seized.

At least 30 days prior to the transfer of such firearm or firearms, pursuant to this subsection, the director shall give written notice by mail to the taxpayer at the taxpayer's last known address of the appraised value of such firearm or firearms and the date that the director intends to transfer such firearm or firearms. The taxpayer may appeal the appraised value of any such firearm or firearms by filing a written request for a hearing before the district court in which the tax warrant used to seize such firearm or firearms was filed. Such request must be filed with the district court within 15 days after such notice to the taxpayer was mailed by the director. If no appeal is filed with the district court within 15 days, or if upon appeal the district court rules against the taxpayer, the director shall transfer such firearm or firearms.

(g) The director of taxation may also direct the sheriff or department of revenue employee to file any warrant issued pursuant to subsection (a) with the clerk of the district court of any county in Kansas, and thereupon the clerk shall enter in the appearance docket the name of the taxpayer mentioned in the warrant, the amount of the tax or portion of it, interest and penalties for which the warrant is issued and the date such copy is filed and note the taxpayer's name in the general index. No fee shall be charged for such entry. The amount of such warrant shall thereupon become a lien upon the title to, and interest in, the real property of the taxpayer located within such county. Thereupon, the director of taxation shall have the same remedies to collect the amount of the tax, penalty and interest, as if the state of Kansas had recovered judgment against the taxpayer, including immediately garnishing the wages or other property of the taxpayer pursuant to K.S.A. 60-716 et seq., and amendments thereto. Such remedies shall be in addition to the other collection remedies provided herein.

(h) The director of taxation shall have the right at any time to issue alias warrants until the full amount of the tax, penalty and interest is collected.

History: L. 1994, ch. 259, § 3; L. 2005, ch. 141, § 9; L. 2012, ch. 47, § 130; July 1.






Article 53 TRANSIENT GUEST TAX

79-5301 Definitions.

79-5301. Definitions. As used in K.S.A. 2015 Supp. 79-5301 through 79-5304, and amendments thereto, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Person" means an individual, firm, partnership, corporation, joint venture or other association of persons;

(b) "Hotel, motel or tourist court" means any structure or building which contains rooms furnished for the purposes of providing lodging, which may or may not also provide meals, entertainment or various other personal services to transient guests, and which is kept, used, maintained, advertised or held out to the public as a place where sleeping accommodations are sought for pay or compensation by transient or permanent guests and having more than eight bedrooms furnished for the accommodation of such guests;

(c) "Transient guest" means a person who occupies a room in a hotel, motel or tourist court for not more than 28 consecutive days;

(d) "Business" means any person engaged in the business of renting, leasing or letting living quarters, sleeping accommodations, rooms or a part thereof in connection with any motel, hotel or tourist court.

History: L. 1998, ch. 199, § 10; May 28.



79-5302 Imposition of tax; collection.

79-5302. Imposition of tax; collection. (a) Upon notification to the director of taxation that the Kansas development finance authority has established a redevelopment district pursuant to K.S.A. 74-8921, and amendments thereto, there is hereby imposed a tax at the rate of 5% upon the gross receipts derived from or paid by transient guests for sleeping accommodations, exclusive of charges for incidental services or facilities, in any hotel, motel or tourist court located in a redevelopment district established pursuant to K.S.A. 74-8921, and amendments thereto, until the earlier of the date the bonds issued to finance or refinance the redevelopment project have been paid in full or the final scheduled maturity of the first series of bonds issued to finance any part of the redevelopment project.

(b) Any transient guest tax levied pursuant to this section shall be based on the gross rental receipts collected by any business.

(c) The taxes levied pursuant to this section shall be paid by the consumer or user to the business and it shall be the duty of each and every business to collect from the consumer or user the full amount of any such tax, or an amount equal as nearly as possible or practicable to the average equivalent thereto. Each business collecting any of the taxes levied hereunder shall be responsible for paying over the same to the state department of revenue in the manner prescribed by K.S.A. 2015 Supp. 79-5303, and amendments thereto, and the state department of revenue shall administer and enforce the collection of such taxes.

History: L. 1998, ch. 199, § 11; L. 1999, ch. 158, § 13; July 1.



79-5303 Reports; examinations; administration.

79-5303. Reports; examinations; administration. (a) The tax levied and collected pursuant to K.S.A. 2015 Supp. 79-5302, and amendments thereto, shall become due and payable by the business monthly, on or before the last day of the month immediately succeeding the month in which it is collected, but any person filing an annual or quarterly return under the Kansas retailers' sales tax act, as prescribed in K.S.A. 79-3607, and amendments thereto, shall, upon such conditions as the secretary of revenue may prescribe, pay the tax required by this act on the same basis and at the same time such person pays the retailers' sales tax. Each business shall make a true report to the department of revenue, on a form prescribed by the director of taxation, providing such information as may be necessary to determine the amounts to which any such tax shall apply for all gross rental receipts for the applicable month or months, which report shall be accompanied by the tax disclosed thereby. Records of gross rental receipts shall be kept separate and apart from the records of other retail sales made by a business in order to facilitate the examination of books and records as provided herein.

(b) The secretary of revenue or the secretary's authorized representative shall have the right at all reasonable times during business hours to make such examination and inspection of the books and records of a business as may be necessary to determine the accuracy of such reports.

(c) The director of taxation is hereby authorized to administer and collect the transient guest tax levied pursuant to this act and to adopt such rules and regulations as may be necessary for the efficient and effective administration and enforcement of the collection thereof. Whenever any business liable to pay any transient guest tax refuses or neglects to pay the same, the amount, including any penalty, shall be collected in the manner prescribed for the collection of the retailers' sales tax by K.S.A. 79-3617, and amendments thereto. All of the taxes collected under the provisions of this act shall be remitted by the director of taxation to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury, and all such moneys shall be credited at least quarterly by the state treasurer as directed in K.S.A. 74-8927, and amendments thereto.

History: L. 1998, ch. 199, § 12; L. 2001, ch. 5, § 469; July 1.



79-5304 Interest and penalties.

79-5304. Interest and penalties. (a) If any taxpayer shall fail to pay the tax levied pursuant to K.S.A. 2015 Supp. 79-5302, and amendments thereto, at the time required by or under the provisions of K.S.A. 2015 Supp. 79-5303, and amendments thereto, there shall be added to the unpaid balance of the tax, interest at the rate per month prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the tax was due until paid.

(b) If any taxpayer due to negligence or intentional disregard fails to file a return or pay the tax due at the time required by or under the provisions of K.S.A. 2015 Supp. 79-5303, and amendments thereto, there shall be added to the tax a penalty in an amount equal to 10% of the unpaid balance of tax due.

(c) If any person fails to make a return, or to pay any tax, within 30 days after notice from the director, except in the case of an extension of time granted by the director, there shall be added to the tax due a penalty equal to 25% of the amount of such tax.

(d) If any taxpayer, with fraudulent intent, fails to pay any tax or make, render or sign any return, or to supply any information, within the time required by or under the provisions of K.S.A. 2015 Supp. 79-5303, and amendments thereto, there shall be added to the tax a penalty in an amount equal to 50% of the unpaid balance of tax due.

(e) Penalty or interest applied under the provisions of subsections (a) and (d) shall be in addition to the penalty added under any other provisions of this section, but the provisions of subsections (b) and (c) shall be mutually exclusive of each other.

(f) Whenever, in the judgment of the director of taxation, the failure of the taxpayer to comply with the provisions of subsections (b) and (c) was due to reasonable causes and not willful neglect, the director of taxation may waive or reduce any of the penalties upon making a record of the reasons therefor.

(g) In addition to all other penalties provided by this section, any person who willfully fails to make a return or to pay any tax imposed under K.S.A. 2015 Supp. 79-5302, and amendments thereto, or who makes a false or fraudulent return, or fails to keep any books or records necessary to determine the accuracy of the person's reports, or who willfully violates any regulations of the secretary of revenue, for the enforcement and administration of the provisions of K.S.A. 2015 Supp. 79-5301 through 79-5304, and amendments thereto, or who aids and abets another in attempting to evade the payment of any tax imposed by K.S.A. 2015 Supp. 79-5302, and amendments thereto, or who violates any other provision of K.S.A. 2015 Supp. 79-5301 through 79-5304, and amendments thereto, upon conviction thereof, shall be fined not less than $100 nor more than $1,000, or be imprisoned in the county jail not less than one month nor more than six months, or be both so fined and imprisoned, in the discretion of the court.

History: L. 1998, ch. 199, § 13; May 28.






Article 54 KANSAS FRANCHISE TAX

79-5401 Franchise tax; applicable entities; liability thresholds; rate, basis and maximum; returns, requirements, contents and filing; time for payment; secretary of revenue, requirements; definitions; phase out of tax.

79-5401. Franchise tax; applicable entities; liability thresholds; rate, basis and maximum; returns, requirements, contents and filing; time for payment; secretary of revenue, requirements; definitions; phase out of tax. (a) (1) Subject to the limitations provided in subsection (g), for any foreign or domestic for profit corporation, or professional corporation or association, duly registered and authorized to do business in Kansas by the secretary of state and which has taxable equity attributable to Kansas for the tax year commencing after December 31, 2005, of $100,000 or more, and for tax years commencing after December 31, 2006, through December 31, 2009, of $1,000,000 or more, such entity shall pay an annual franchise tax to the secretary of revenue for tax years commencing after December 31, 2005, and December 31, 2006, at the rate of .125%, for the tax year commencing after December 31, 2007, at the rate of .09375%, for the tax year commencing after December 31, 2008, at the rate of .0625%, and for the tax year commencing after December 31, 2009, at the rate of .03125%, of such entity's taxable equity attributable to Kansas, except that such annual franchise tax for any such entity shall not exceed $20,000.

(2) Subject to the limitations provided in subsection (g), for any foreign or domestic limited liability company, foreign or domestic limited partnership or foreign or domestic limited liability partnership duly registered and authorized to do business in Kansas by the secretary of state and which has net capital accounts located in or used in this state at the end of the taxable year as required to be reported on the federal partnership return of income for the tax year commencing after December 31, 2005, of $100,000 or more, and for tax years commencing after December 31, 2006, through December 31, 2009, of $1,000,000 or more, such entity shall pay an annual franchise tax to the secretary of revenue for tax years commencing after December 31, 2005, and December 31, 2006, at the rate of .125%, for the tax year commencing after December 31, 2007, at the rate of .09375%, for the tax year commencing after December 31, 2008, at the rate of .0625%, and for the tax year commencing after December 31, 2009, at the rate of .03125%, of the net capital accounts located in or used in this state at the end of the taxable year as required to be reported on the federal partnership return of income, or for a one-member LLC taxed as a sole proprietorship which has net book value of the LLC as calculated on an income tax basis located in or used in this state at the end of the taxable year for the tax year commencing after December 31, 2005, of $100,000 or more, and for tax years commencing after December 31, 2006, through December 31, 2009, of $1,000,000 or more, for tax years commencing after December 31, 2005, and December 31, 2006, at the rate of .125%, for the tax year commencing after December 31, 2007, at the rate of .09375%, for the tax year commencing after December 31, 2008, at the rate of .0625%, and for the tax year commencing after December 31, 2009, at the rate of .03125%, of net book value of the LLC as calculated on an income tax basis located in or used in this state at the end of the taxable year, except that such annual franchise tax for any such entity shall not exceed $20,000.

(3) Subject to the limitations provided in subsection (g), for any business trust duly registered and authorized to do business in Kansas by the secretary of state and which has corpus as shown on its balance sheet at the end of the taxable year as required to be reported to the secretary of revenue for the tax year commencing after December 31, 2005, of $100,000 or more, and for tax years commencing after December 31, 2006, through December 31, 2009, of $1,000,000 or more, such entity shall pay an annual franchise tax to the secretary of revenue for tax years commencing after December 31, 2005, and December 31, 2006, at the rate of .125%, for the tax year commencing after December 31, 2007, at the rate of .09375%, for the tax year commencing after December 31, 2008, at the rate of .0625%, and for the tax year commencing after December 31, 2009, at the rate of .03125%, of the corpus as shown on its balance sheet at the end of the taxable year as required to be reported to the secretary of revenue or in the case of a foreign business trust which has a corpus which is located in or which it uses or intends to use in this state as shown on its balance sheet at the end of the taxable year as required to be reported to the secretary of revenue for the tax year commencing after December 31, 2005, of $100,000 or more, and for tax years commencing after December 31, 2006, through December 31, 2009, of $1,000,000 or more, for tax years commencing after December 31, 2005, and December 31, 2006, at the rate of .125%, for the tax year commencing after December 31, 2007, at the rate of .09375%, for the tax year commencing after December 31, 2008, at the rate of .0625%, and for the tax year commencing after December 31, 2009, at the rate of .03125%, of that portion of the corpus which is located in or which it uses or intends to use in this state as shown on its balance sheet at the end of the taxable year as required to be reported to the secretary of revenue, except that the annual franchise tax for any such entity shall not exceed $20,000. Such balance sheet shall be as of the end of the tax period, certified by the trustee, fairly and truly reflecting the trust assets and liabilities and specifically setting out its corpus, and, in the case of a foreign business trust, fairly and truly reflecting an allocation of its moneys and other assets as between those located, used or to be used, in this state and those located, used or to be used elsewhere.

(b) (1) Every corporation or association, business trust, limited liability company, limited partnership or limited liability partnership subject to taxation under this act, regardless of whether such entity has a franchise tax liability, shall make a return, stating specifically such information as may be required by the forms, rules and regulations of the secretary of revenue, which return shall include a balance sheet listing all assets and liabilities as of the end of the tax year, as reported in the federal income tax return on form 1120 or, if no such federal return is required to be filed, such balance sheet information as otherwise required by the secretary, and such further information showing the allocation or apportionment calculations in computing the amount of the franchise tax. The return of a corporation or association shall be signed by the president, vice-president, treasurer, assistant treasurer, chief accounting officer or any other officer so authorized to act. The fact that an individual's name is signed on a return shall be prima facie evidence that such individual is authorized to sign such return on behalf of such corporation. In cases where receivers, trustees in bankruptcy or assignees are operating the property or business of corporations, such receivers, trustees, or assignees shall make returns for such corporations in the same manner and form as corporations are required to make returns. Any tax due on the basis of such returns shall be collected in the same manner as if collected from the corporation for which the return is made. The returns of a limited liability partnership shall be signed by a partner of the limited liability partnership. The returns of a limited liability company shall be signed by a member of the limited liability company.

(2) All returns shall be filed in the office of the director of taxation on or before the 15th day of the fourth month following the close of the taxable year, except as provided in subsection (b)(3).

(3) The director of taxation may grant a reasonable extension of time for filing returns in accordance with rules and regulations of the secretary of revenue. Whenever any such extension of time to file is requested by a taxpayer and granted by the director, no penalty authorized by K.S.A. 79-3228, and amendments thereto, shall be imposed if 90% of the liability is paid on or before the original due date.

(c) (1) All taxes imposed under the provisions of the Kansas franchise tax act shall be paid on the 15th day of the fourth month following the close of the taxable year. When the tax as shown to be due on a return is less than $5, such tax shall be canceled and no payment need be remitted by the taxpayer.

(2) The director of taxation may extend the time for payment of the tax, or any installment thereof, for a reasonable period of time not to exceed six months from the date fixed for payment thereof. Such extension may exceed six months in the case of a taxpayer who is abroad. Interest shall be charged at the rate prescribed by K.S.A. 79-2968, and amendments thereto, for the period of such extension.

(d) The provisions of K.S.A. 79-3226, 79-3228, 79-3228a, 79-3229, 79-3230, 79-3233, 79-3233a, 79-3233b, 79-3233g, 79-3233h, 79-3233i, 79-3234, 79-3235 and 79-3236, and amendments thereto, shall apply to the administration and enforcement of this section.

(e) All taxes paid pursuant to the provisions of this act shall be rounded off to the nearest $1, and unless other disposition is specifically provided by law, the taxes collected under the provisions of this act and all overpayments which may not be refunded under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund. The secretary of revenue shall not refund any overpayment of franchise taxes which is equal to $5 or less, shall not credit any domestic corporation or foreign corporation, association, business trust, limited liability company, limited partnership or limited liability partnership with any amount which may not be refunded under this section, and shall not require reimbursement for any underpayment of franchise taxes which is less than $5. Franchise tax refunds shall be paid to the claimant from the income tax refund fund upon warrants of the director of accounts and reports pursuant to vouchers approved by the director of taxation, but no warrant issued hereunder shall be drawn in an amount less than $5. No interest shall be allowed on any payment made to a claimant pursuant to this act.

(f) As used in this section: (1) "Act" means the Kansas franchise tax act;

(2) "net book value as calculated on an income tax basis located in or used in this state" means the net book value of a limited liability company multiplied by a percentage which is the average of the following three percentages: (A) The average value of the limited liability company's real and tangible personal property owned or rented and used in this state during the tax period divided by the average total value of the limited liability company's real and tangible personal property owned or rented and used during the tax period; (B) the total amount of compensation paid by the limited liability company in this state during the tax period divided by the total amount of compensation paid everywhere by the limited liability company during the tax period; and (C) the total sales of the limited liability company in this state during the tax period divided by the total sales of the limited liability company everywhere during the tax period. If a limited liability company has no real and tangible property owned or rented and used, compensation paid or sales made for the tax period, then the average percentage shall be determined by using only those percentages for property, compensation and sales which reflect property or activity;

(3) "net capital accounts located in or used in this state" means the net capital accounts of a limited partnership or limited liability partnership as stated on the federal income tax return multiplied by a percentage which is the average of the following three percentages: (A) The average value of such entity's real and tangible personal property owned or rented and used in this state during the tax period divided by the average total value of such entity's real and tangible personal property owned or rented and used during the tax period; (B) the total amount of compensation paid by such entity in this state during the tax period divided by the total amount of compensation paid everywhere by such entity during the tax period; and (C) the total sales of such entity in this state during the tax period divided by the total sales of such entity everywhere during the tax period. If such entity has no real and tangible personal property owned or rented and used, compensation paid or sales made for the tax period, then the average percentage shall be determined by using only those percentages for property, compensation and sales which reflect property or activity;

(4) "shareholder's equity" means the sum of: (1) Paid-in capital stock, except that paid-in capital stock shall not include any capital stock issued by a corporation and reacquired by such corporation through gift, purchase or otherwise and available for resale or retirement; (2) capital paid in, in excess of par; and (3) retained earnings, all as stated on such corporation's federal income tax return;

(5) "shareholder's equity attributable to Kansas" means the shareholder's equity of a corporation multiplied by a percentage which is the average of the following three percentages: (A) The average value of the corporation's real and tangible personal property owned or rented and used in this state during the tax period divided by the average total value of the corporation's real and tangible personal property owned or rented and used during the tax period; (B) the total amount of compensation paid by the corporation in this state during the tax period divided by the total amount of compensation paid everywhere by the corporation during the tax period; and (C) the total sales of the corporation in this state during the tax period divided by the total sales of the corporation everywhere during the tax period. If a corporation has no real and tangible personal property owned or rented and used, compensation paid or sales made for the tax period, then the average percentage shall be determined by using only those percentages for property, compensation and sales which reflect property or activity; and

(6) "taxable equity attributable to Kansas" means shareholder's equity attributable to Kansas.

(g) The provisions of this section shall apply to all tax years commencing after December 31, 2003, but shall not apply to any tax year commencing after December 31, 2010.

(h) The provisions of this section shall be known and may be cited as the Kansas franchise tax act.

History: L. 2004, ch. 171, § 13; L. 2005, ch. 157, § 30; L. 2007, ch. 159, § 1; L. 2007, ch. 193, § 1; July 1.






Article 55 TAXATION OF WATERCRAFT

79-5501 Taxation of watercraft.

79-5501. Taxation of watercraft. (a) On and after July 1, 2013, watercraft shall be appraised at fair market value determined therefor pursuant to K.S.A. 79-503a, and amendments thereto, and assessed at the percentage of value as follows: (1) 11.5% in tax year 2014; and (2) 5% in tax year 2015 and all tax years thereafter. On and after January 1, 2014, the levy used to calculate the tax on watercraft shall be the county average tax rate. In no case shall the assessed value of any watercraft, as determined under the provisions of this section, cause the tax upon such watercraft to be less than $12.

(b) As used in this section, the term "watercraft" means any watercraft designed to be propelled by machinery, oars, paddles or wind action upon a sail for navigation on the water which, if not for the provisions of this section, would be properly classified under subclass 5 or 6 of class 2 of section 1 of article 11 of the Kansas constitution. This section shall not be construed as taxing any watercraft which otherwise would be exempt from property taxation under the laws of the state of Kansas. Each watercraft may include one trailer which is designed to launch, retrieve, transport and store such watercraft and any nonelectric motor or motors which are necessary to operate such watercraft on the water.

(c) Any watercraft which is designed to be propelled through the water through human power alone shall be exempt from all property or ad valorem taxes levied under the laws of the state of Kansas.

(d) The "county average tax rate" means the total amount of general property taxes levied within the county by the state, county and all other taxing subdivisions divided by the total assessed valuation of all taxable property within the county as of November 1 of the year prior to the year of valuation as certified by the secretary of revenue.

History: L. 2013, ch. 87, § 10; L. 2014, ch. 23, § 1; Apr. 10.









Chapter 80 TOWNSHIPS AND TOWNSHIP OFFICERS

Article 1 GENERAL PROVISIONS

80-101 Townships; corporate status; powers.

80-101. Townships; corporate status; powers. Each organized township in this state shall be a body politic and corporate, and in its proper name sue and be sued, and may appoint all necessary agents and attorneys in that behalf, purchase and hold real and personal property for the use of the township, sell, convey and dispose of real and personal property owned by the township, and may make all contracts that may be necessary and convenient for the exercise of its corporate powers.

History: G.S. 1868, ch. 110, § 1; R.S. 1923, 80-101; L. 2008, ch. 19, § 1; July 1.



80-102 Division of funds when township divided.

80-102. Division of funds when township divided. Whenever any township which has no indebtedness, but which has money, either in its treasury or in course of collection, not required for the payment of current expenses, shall be divided, or any part of it attached to another township, there shall be a division of such money between the old township and the new one, or the township to which any portion of the old township shall be attached, in proportion to the taxable property remaining, and that detached.

History: L. 1873, ch. 154, § 1; March 20; R.S. 1923, 80-102.



80-104 Buildings and sites; election; exceptions; issuance of bonds.

80-104. Buildings and sites; election; exceptions; issuance of bonds. (a) In addition to all other powers, the township board of each township shall have power to acquire land for the township, and to build thereon permanent buildings, or to purchase school building or grounds or both the building and grounds the same to be used for public purposes, such as meetings relating to township business, political gatherings, township fairs, entertainments, whether for free use or for hire and profit, at which an admission price may be charged, and such other meetings as may be authorized by the township board. The board may join with any corporation, association, society or lodge in the construction or purchase of such building, upon such terms and conditions as may be agreed upon by the board and corporation, association, society or lodge. If such building is so constructed or purchased it shall be for the joint use of the township and the corporation, association, society or lodge joining in the construction or purchase thereof upon such terms and conditions as are mutually agreed upon. Except as provided by subsection (b), the board shall not acquire any land or erect buildings thereon or purchase such schoolhouse or appropriate any of the moneys of the township or levy any tax therefor without first submitting the question to a vote of the electors of the township. Such election shall be governed by and the returns thereof made in accordance with the laws governing the election of township officers. Funds authorized by such election may be used in the joint construction or purchase of a building as herein provided.

(b) The township board may acquire, either by purchase or by lease, not to exceed 10 acres of land for the township. The cost of such land may be paid out of the general fund of the township or from the general road fund of the township, or from either or both of the funds.

The township board may accept land in the form of a gift, donation or devise without first submitting the question to a vote of the electors of the county.

(c) Whenever any township is authorized by virtue of an election to construct or purchase township buildings, general obligation bonds may be issued for such purpose in accordance with the provisions of the general bond law.

History: L. 1899, ch. 278, § 1; L. 1909, ch. 259, § 1; L. 1917, ch. 329, § 1; L. 1920, ch. 69, § 1; R.S. 1923, 80-104; L. 1929, ch. 296, § 1; L. 1945, ch. 377, § 1; L. 1947, ch. 477, § 1; L. 1979, ch. 330, § 1; L. 2001, ch. 147, § 1; L. 2004, ch. 166, § 2; July 1.



80-105 Same; petition for election; notice.

80-105. Same; petition for election; notice. Whenever a petition is presented to said township officers signed by one-third of the electors of said township requesting them to submit the question to a vote as to whether or not there shall be erected or purchased in said township township buildings, in accordance with the provisions of this act, it shall be the duty of said township officers to call an election for said purpose and submit such proposition at the next general election, or at a special election if a general election will not occur within six months of the date of the presentation of the petition to said township officers, and give thirty days' notice thereof by posting five written or printed notices in as many public places thereof in said township, or, if the board deems it advisable, by publication in some paper in general circulation in said township. If a majority of the votes cast be in favor of the erection or purchase of township buildings, then it shall be the duty of said township officers to at once procure the land and cause said buildings to be erected, or to purchase said building as the case may be, at a cost not to exceed the amount specified in the call for said township election, and in the manner and under the restrictions that in the judgment of said board will procure the best buildings for the money expended.

History: L. 1899, ch. 278, § 2; L. 1909, ch. 259, § 2; R.S. 1923, 80-105; L. 1947, ch. 477, § 2; June 30.



80-107 Same; joint township halls; limitation on costs.

80-107. Same; joint township halls; limitation on costs. In any two or more adjoining townships in the same county, otherwise entitled to come within the provisions of this act, the township trustee, clerk and treasurer of such adjoining townships are authorized to submit to a vote of the electors of such townships the question of the erection of a joint township hall for the joint benefit and use of said two or more adjoining townships: Provided, That in no event shall the total cost of said joint building and lands exceed $30,000.

History: L. 1920, ch. 69, § 3; March 22; R.S. 1923, 80-107.



80-108 Same; bonds; limitation.

80-108. Same; bonds; limitation. Whenever two or more township boards authorized by virtue of an election held in such townships in the state of Kansas, as provided in K.S.A. 80-107, to erect a joint township hall, the township boards of such townships are hereby authorized and empowered for and on behalf of such townships to issue negotiable joint bonds of such townships in a sum not to exceed $30,000, for the purpose of raising a fund to pay for a site and the erection and construction of such joint township hall and such bonds and the proceedings concerning the execution and issuance thereof shall be as provided by law.

History: L. 1920, ch. 69, § 4; March 22; R.S. 1923, 80-108.



80-109 Sale of real and personal property; procedures.

80-109. Sale of real and personal property; procedures. (a) No real property belonging to any township shall be sold or disposed of without a unanimous vote of the township board and public notice of such sale or disposition containing the time, place and conditions thereof having been given at least once each week for three consecutive weeks prior thereto in a newspaper of general circulation in the township. Such sale shall be made to the highest bidder except that the board shall have the right to reject any or all bids. If, within 45 days after the first publication of such notice a petition signed by not less than 2% of the qualified electors of the township is filed with the county election officer, such real property shall not be sold or disposed of unless the proposition of sale or disposition of such property is submitted to a vote of the electors of the township at a question submitted election called therefor. The election shall be called, noticed and held in the manner provided by K.S.A. 10-120, and amendments thereto. If a majority of the votes cast at any such election authorizes any sale or disposition, such sale or disposition shall be made upon the notice hereinbefore prescribed by publication, to the highest bidder, except that the township board shall have the right to reject any or all bids.

(b) No personal property with a value of $1,000 or more belonging to any township shall be sold or disposed of without approval of the township board. Public notice of the sale or disposition of the personal property containing the time, place and conditions of the sale shall be published at least once in a newspaper of general circulation in the township. The sale shall be by competitive bid and shall be awarded to the highest and best bidder. The board may reject any or all bids and may resubmit the personal property for new competitive bid procedures.

(c) In lieu of procedures for the sale of personal property established in subsection (b), a township board may adopt a resolution establishing an alternate methodology for disposal of personal property. Such alternate methodology for the disposal of personal property shall contain procedures for:

(1) Public notice of the sale or disposition;

(2) a description of the property to be sold;

(3) the method of sale, including, but not limited to, fixed price, negotiated bid, sealed bid, public auction or auctions or any other method of sale that allows public participation.

(d) The provisions of this section shall not apply to or restrict the conveyance of real property by any township to the state of Kansas, the title to which was previously conveyed to such township by the state of Kansas.

History: L. 1909, ch. 258, § 1; R.S. 1923, 80-109; L. 1994, ch. 232, § 1; L. 2008, ch. 19, § 2; July 1.



80-110 Same; notice of election.

80-110. Same; notice of election. The township board, by a majority vote at any regular meeting of said board or at a special meeting called for that purpose, may submit a proposition to sell any such land at a general or special election:Provided, That such question shall be submitted not less than ten days before the day of such election, and notice thereof shall be given by not less than five printed or written notices posted in five public places in said township at least ten days before the date fixed for such election.

History: L. 1909, ch. 258, § 2; March 30; R.S. 1923, 80-110.



80-111 Same; deeds.

80-111. Same; deeds. The township board is authorized and directed to make and execute proper deeds for such land as herein mentioned.

History: L. 1909, ch. 258, § 3; March 30; R.S. 1923, 80-111.



80-112 Disposition of certain real property by certain townships; notice and sale; use of proceeds.

80-112. Disposition of certain real property by certain townships; notice and sale; use of proceeds. Any township owning real property which is located in a city of the first, second or third class, is hereby authorized without a vote of the people, to dispose of such property, or any township located in a county having a population of less than two thousand five hundred (2,500) and an assessed tangible valuation of less than eleven million dollars ($11,000,000) and owning a township hall which was converted from a schoolhouse to such purposes, is hereby authorized without a vote of the people to dispose of such township hall and the site on which it is located if owned by said township, at public sale, upon thirty (30) days' notice in the official county paper, for cash, at the best price obtainable therefor, and to use the proceeds of such sale for the construction or repair of other township property in such township, or if not used for such purpose within one (1) year from the date of such sale, then such money arising from such sale shall become a part of the general fund of the township:Provided, That if the real property was purchased, or improvements purchased or constructed, by using moneys from some fund other than the general fund of the township, then the proceeds of the sale shall be used for the purchase of real property or for the construction or repair of similar facilities, or if not used for such purpose within one (1) year, then the money arising from such sale shall become a part of the particular township fund from which moneys were originally expended for such real property or improvements.

History: L. 1927, ch. 339, § 1; L. 1929, ch. 297, § 1; L. 1957, ch. 520, § 1; L. 1961, ch. 462, § 1; June 30.



80-113 Bonds for reconstruction, repair and equipment of buildings; election.

80-113. Bonds for reconstruction, repair and equipment of buildings; election. The township board of any township is hereby authorized and empowered to issue its general obligation bonds in an amount not to exceed one percent of the assessed tangible valuation of such township for the purpose of obtaining funds for the reconstruction, repair and equipment of township buildings:Provided, however, Such township shall not issue such bonds until and after an election therefor has been had, which election shall be held in accordance with the provisions of K.S.A. 80-104 and 80-105.

History: L. 1949, ch. 507, § 1; April 9.



80-114 Bonds for repairing and remodeling condemned hall; election after protest petition.

80-114. Bonds for repairing and remodeling condemned hall; election after protest petition. The officers of any township which has a township hall which has been condemned by the state fire marshal are hereby authorized to issue bonds in an amount not to exceed six thousand dollars ($6,000) for the purpose of providing funds to repair and remodel such hall. Such bonds shall be issued as provided by law, but without an election: Provided, That before issuance of such bonds, such officers shall adopt a resolution authorizing the issuance of said bonds which shall be published once a week for three consecutive weeks in a newspaper of general circulation in such township and, if within twenty days after the date of the last publication, there is filed with the township clerk of such township a petition protesting the issuance of said bonds, signed by not less than thirty percent (30%) of the qualified electors in said township as determined by the votes cast for the candidate receiving the greatest number of votes for an elective township officer at the last preceding general election, said bonds shall not be issued until the question of their issuance shall be submitted to the vote of the qualified electors of the township at any regular election or special election called for such purpose and a majority of those voting on such question vote in favor of such issuance. Such election, if one is called, shall be governed by the provisions of the general bond law.

History: L. 1949, ch. 508, § 1; June 30.



80-115 Tax levies for special fund for township hall; use of moneys.

80-115. Tax levies for special fund for township hall; use of moneys. The township board of any township which has a township hall, or which uses part of a township water department building or township fire department building as its township hall, is hereby authorized and empowered to levy an annual tax on the taxable tangible property in such township, to provide a special fund for the purpose of acquiring, repairing, equipping and maintaining such township hall.

History: L. 1951, ch. 516, § 1; L. 1953, ch. 461, § 1; L. 1957, ch. 521, § 1; L. 1969, ch. 467, § 1; L. 1970, ch. 385, § 4; L. 1986, ch. 388, § 2; L. 1999, ch. 154, § 52; May 27.



80-118 Payment of judgments by certain townships; no-fund warrants.

80-118. Payment of judgments by certain townships; no-fund warrants.    The township board of any township located in any county having a population of more than five thousand five hundred (5,500) and not more than six thousand five hundred (6,500) and a taxable tangible valuation of not more than twenty-five million dollars ($25,000,000) is hereby authorized to issue no-fund warrants of such township for the purpose of paying any judgment rendered against such township in an amount necessary for the payment thereof.

History: L. 1969, ch. 447, § 1; April 15.



80-119 Same; tax levies to pay warrants; issuance, registration, redemption and form of warrants.

80-119. Same; tax levies to pay warrants; issuance, registration, redemption and form of warrants. Whenever no-fund warrants are issued under the authority of this act the township board shall make a tax levy or levies sufficient to pay such warrants and the interest thereon. Such warrants may mature serially at such yearly dates as to be payable by not more than five tax levies. Such warrants shall be issued, registered, redeemed and bear interest in the manner and be in the form prescribed by K.S.A. 79-2940, and amendments thereto, except they shall not bear the notation required by such section and may be issued without the approval of the state board of tax appeals.

History: L. 1969, ch. 447, § 2; L. 1999, ch. 154, § 53; L. 2008, ch. 109, § 119; L. 2014, ch. 141, § 126; July 1.



80-120 Transfer of township powers and duties to county; procedure; creation of special fund in certain cases.

80-120. Transfer of township powers and duties to county; procedure; creation of special fund in certain cases. (a) The township board of any township may adopt a resolution proposing to transfer all powers, duties and functions of the township board to the board of county commissioners of the county in which such township is located. Such resolution shall be submitted to the qualified electors of the township at an election called and held thereon. Such election shall be called and held in the manner provided by the general bond law. If a majority of the voters voting thereon vote in favor thereof, all powers, duties and functions of such township board shall be transferred to the board of county commissioners of the county in which such township is located.

(b) Upon approval of the resolution by the voters, the township board shall pay over to the county treasurer of such county any and all unused money or funds or surplus funds in the hands of such township board which have been received or acquired by such township from any source. Upon receipt of the funds and moneys, the county treasurer shall credit the same to a special fund for each such township unless the board of county commissioners by a 2/3 vote of all members of the board determines that all duties and funds transferred by the township shall be assumed by the county in which case such funds shall be deposited in the county general fund.

If a special fund is created, the board of county commissioners shall expend the moneys in such special fund for the exercise of the powers, duties and functions imposed by law upon township boards in the township from which it was received. The county treasurer shall credit and transfer to such special fund of each township all tax moneys in the treasurer's hands on the date the resolution was approved by the voters which were received by the treasurer in payment of taxes levied by such township for such purposes and all such taxes thereafter collected by the treasurer. The treasurer shall credit and transfer all other moneys in the treasurer's hands on the date the resolution was approved by the voters which were received by the treasurer for the use of such township for such purposes.

(c) Upon approval of the resolution by the voters, the township board shall turn over and deliver to the board of county commissioners of such county any and all assets and property such township has acquired. Following the transfer of all assets and property to the board of county commissioners, the township board of such township shall be and is hereby abolished.

(d) Unless the board of county commissioners determines that all duties and funds of the township shall be assumed by the county as provided in subsection (b), on or before the first Monday in July of each year the board shall prepare a budget of expenditures for the exercise of the powers, duties and functions transferred to the county. The board shall itemize the expenses and amounts and the purposes therefor. Subject to the same limitations imposed by law on township boards, the board of county commissioners are hereby authorized to levy a tax upon all assessed taxable tangible property of the township sufficient to raise the amount for such expenditures. The money derived from such levy shall be deposited in the county treasury and credited to the special fund established pursuant to subsection (b).

History: L. 1998, ch. 105, § 1; L. 2008, ch. 163, § 25; July 1.



80-121 Acquisition of land for township by board of county commissioners; procedure; use of land; bonds.

80-121. Acquisition of land for township by board of county commissioners; procedure; use of land; bonds. (a) The township board of Lecompton township located in Douglas county, by resolution, may request the board of county commissioners of Douglas county to acquire land by purchase or eminent domain for such township. The resolution shall describe the land which the township desires to be acquired and the purpose for which it is to be acquired. Such land shall be located in the township.

The board of county commissioners shall call and hold a hearing on such resolution. Notice of the hearing shall be published at least once each week for two consecutive weeks in a newspaper of general circulation in the township. At such hearing, any person who desires to appear and speak shall be given the opportunity to be heard.

(b) Following such hearing, the board of county commissioners may adopt a resolution of intent to acquire the land, or any portion of such land, described in the petition submitted by the township board. If the board of county commissioners determines that land other than that described in the petition is more suitable for the township purposes, the board may adopt a resolution of intent to acquire such other land for the township.

Any resolution adopted pursuant to this subsection shall be published at least once each week for two consecutive weeks in a newspaper of general circulation in the township. If within 30 days following the date of last publication, a petition signed by at least 5% of the qualified electors of the township is filed with the county election officer, no land shall be acquired pursuant to this section unless the question is submitted to and approved by a majority of the qualified electors of the township voting at an election thereon. Such election shall be called and held in the manner provided by the general bond law.

(c) If a sufficient petition is not filed or if the question has been submitted and approved at an election as provided by subsection (b), the board of county commissioners shall acquire, by purchase or eminent domain, the land described in the resolution of intent. Upon acquisition of such land, the board of county commissioners shall convey title thereto to the township. The township shall reimburse the county for all expenses incurred by the county relating to the acquisition of such land, including notice and election expenses.

(d) No more than three acres of land may be acquired pursuant to this section. Any land acquired pursuant to this section shall be used for township purposes.

(e) The township board may construct, purchase or lease buildings for township purposes. The board may join with any corporation, association, society or lodge in the construction or purchase and use of buildings or land acquired pursuant to this section, upon such terms and conditions as may be agreed upon by such township and corporation, association, society or lodge.

(f) The township board may issue general obligation bonds of the township to finance the costs of the acquisition of land and the construction and acquisition of township buildings. No such bonds shall be issued unless such issuance is submitted to and approved by a majority of the qualified electors of the township voting at an election called and held on such issuance. Such election shall be called and held in the manner provided by the general bond law. The question of issuance of bonds may be submitted at any election held pursuant to subsection (b).

History: L. 1999, ch. 146, § 3; July 1.



80-122 Township equipment reserve fund.

80-122. Township equipment reserve fund. (a) The township board of any township which has a surplus in its general fund may provide, by adoption of a resolution, for a township equipment reserve fund to finance the acquisition of equipment. Moneys not to exceed 25% annually of the township general fund may be budgeted and transferred to such fund. For the purposes of this act, equipment shall include machinery, vehicles and any other equipment or personal property.

(b) Moneys credited to such fund from annually budgeted transfers shall not thereafter be subject to the provisions of K.S.A. 79-2925 to 79-2937, and amendments thereto. In making the budgets of such township, the amounts credited to, and the amount on hand in, such equipment reserve fund and the amount expended therefrom shall be shown thereon for the information of the taxpayers of such township. Moneys in such fund may be invested in accordance with the provisions of K.S.A. 12-1675, and amendments thereto, with interest thereon credited to such fund.

(c) If the township board determines that money which has been credited to such fund or any part thereof is not needed for the purposes for which so budgeted or transferred, the board may transfer, by adoption of a resolution, such amount not needed to the general fund and such retransfer and expenditure thereof shall be subject to the budget requirement provisions of K.S.A. 79-2925 to 79-2937, and amendments thereto.

History: L. 2008, ch. 16, § 1; July 1.






Article 2 TOWNSHIP OFFICERS

80-201 Filling of vacancies; term, oath and bond.

80-201. Filling of vacancies; term, oath and bond. All township officers appointed to fill vacancies shall hold their office for the remainder of the unexpired term, and until their successors are elected and qualified, and they shall take a like oath and give a like undertaking as is required to be given by officers elected.

History: G.S. 1868, ch. 110, § 15; R.S. 1923, 80-201; L. 1963, ch. 501, § 1; March 1.



80-202 Qualifications and oaths of certain township officials.

80-202. Qualifications and oaths of certain township officials. Every person elected to the office of trustee, clerk or treasurer of any township, or road overseer of any road district, shall be an elector of said township or road district at the time of his or her election, and shall within twenty (20) days after he shall be notified of his or her election take and subscribe the oath of office prescribed by law, and shall forthwith cause such oath to be filed in the office of the county clerk of his or her county; and in case any of such officers shall become nonresidents of their respective townships or road districts, their offices shall at once become vacant.

History: G.S. 1868, ch. 110, § 16; L. 1883, ch. 146, § 1; R.S. 1923, 80-202; L. 1973, ch. 134, § 55; L. 1974, ch. 446, § 26; July 1.



80-203 Township treasurer's bond.

80-203. Township treasurer's bond. Before entering upon the duties of office, the township treasurer shall execute a bond to the state of Kansas in an amount determined by the board of county commissioners. The amount and sufficiency of the bond shall be approved by the board of county commissioners, conditioned upon the faithful discharge of the treasurer's duties. The bond shall be filed by the treasurer in the office of the county clerk.

History: G.S. 1868, ch. 110, § 17; R.S. 1923, 80-203; L. 1969, ch. 468, § 1; L. 1984, ch. 370, § 1; July 1.



80-207 Township officers; reimbursement for expenses; compensation.

80-207. Township officers; reimbursement for expenses; compensation. (a) The township officers of any township shall be reimbursed for any expenses incurred while actually and necessarily attending to township business.

(b) Members of the township board shall receive compensation for their services while actually and necessarily conducting township business.

(c) The township board, by adoption of a resolution, may fix the amount of compensation to be received by the members of the board.  Such resolution shall be published at least once each week for two consecutive weeks in a newspaper of general circulation within the township. If the total amount of compensation to  be received annually by each member of the board is $100 or less, such resolution shall not be required to be published and shall be effective upon adoption of the resolution. A resolution providing for an increase in compensation shall not be effective until 30 days following the date of the last publication of the resolution.

History: L. 1982, ch. 429, § 4; L. 1996, ch. 184, § 5; L. 1997, ch. 17, § 1; July 1.



80-208 Compensation, salary or benefits, increases; limitations.

80-208. Compensation, salary or benefits, increases; limitations. A township officer who also is an employee of the township shall abstain from voting for or participating in any motion of the township board to increase the compensation, salary or benefits to be paid to such person as an employee of the township.

History: L. 2002, ch. 15, § 1; July 1.






Article 3 TOWNSHIP TRUSTEE

80-301 Powers and duties generally.

80-301. Powers and duties generally. The township trustee shall have the power to:

(a) Divide the township into road districts, and make such alterations as may be necessary;

(b) ensure all moneys belonging to the township are properly spent for road or other purposes;

(c) provide for the care and management of all property, real and personal, belonging to the township, and to superintend the various interests thereof;

(d) cause a record to be made accurately defining the boundaries and number of each road district, as well as the alterations made in such district or districts in the township;

(e) administer all oaths in the necessary discharge of the duties of the office;

(f) superintend all the financial concerns of the township, and at the July session of the board of county commissioners, annually, with the advice and concurrence of the board of county commissioners shall levy a tax on the property in the township for township road and other purposes, and report the same to the county clerk, who shall enter the same on the proper tax roll in a separate column or columns, and the treasurer shall collect the same as other taxes are collected.  If the trustee and board of county commissioners fail to agree on any such levy, the board of county commissioners shall levy such township road and other taxes; and

(g) discharge such other duties as may be imposed by law.

History: G.S. 1868, ch. 110, § 22; L. 1885, ch. 194, § 1; R.S. 1923, 80-301; L. 1968, ch. 406, § 140; L. 1994, ch. 232, § 2; July 1.



80-302 Auditing board; quarterly meetings; annual report; compensation of trustee, clerk and treasurer.

80-302. Auditing board; quarterly meetings; annual report; compensation of trustee, clerk and treasurer. The township trustee, clerk and treasurer of each municipal township shall constitute an auditing board. The auditing board shall meet in March, June, September and December of each year and examine and audit all claims against the township, and shall file their annual report with the county clerk for the approval of the board of county commissioners on or before January 31 of the succeeding year. No claim against any township shall be paid until allowed by the auditing board. All claims allowed by the auditing board shall be recorded by the clerk electronically or in a book to be kept for that purpose.

The township trustee, clerk and treasurer shall each receive for the officer's services in attending to the township business, an amount determined by the township board as provided by K.S.A. 80-207, and amendments thereto.

History: L. 1885, ch. 168, § 9; L. 1887, ch. 234, § 1; L. 1913, ch. 333, § 1; R.S. 1923, 80-302; L. 1953, ch. 462, § 1; L. 1965, ch. 546, § 1; L. 1968, ch. 375, § 18; L. 1977, ch. 348, § 1; L. 1982, ch. 429, § 2; L. 1984, ch. 371, § 1; L. 1996, ch. 184, § 6; L. 2007, ch. 39, § 2; July 1.



80-304 Annual report of trustee to county commissioners; liability of township auditing board; copies of report available for inspection.

80-304. Annual report of trustee to county commissioners; liability of township auditing board; copies of report available for inspection. (a) The township trustee, at the regular meeting of the board of county commissioners next succeeding the annual settlement of the township treasurer and road overseers, shall make a complete report of the affairs of the township for the preceding year, stating in detail the items of account audited and allowed, the nature of each account, and the name of each person to whom such an account was allowed. Such report shall specify the amount of compensation and amount of reimbursement of expenses paid to members of the township board pursuant to K.S.A. 80-207, and amendments thereto.  Such report shall be verified by affidavit and shall be examined by the board of county commissioners. If found correct and in conformity to law, the board shall approve the report and accounts and the same shall be filed in the office of the county clerk of such county. Copies of the report shall be made available upon request. If such report and accounts are found not correct, or not in conformity to law, the board shall cite such township auditing board to appear before it and correct any errors appearing therein. Such township auditing board and their bondsmen shall be liable to their township for the amount of any and all accounts or demands by them allowed or paid in excess of that authorized by law for any purpose. It shall be the duty of the county attorney of such county to prosecute any and all suits in the name of such township for the recovery of the same, in any court of competent jurisdiction.

(b) Payments made prior to August 2, 1996, to township officers for duties and services performed pursuant to K.S.A. 68-525, 68-530, 68-531, 68-542, 80-207, 80-302, 80-304, 80-410, 80-1204, 80-1407, 80-1501, 80-1544 and 80-2002, and amendments thereto, or while actually and necessarily conducting township business are hereby validated.

History: L. 1885, ch. 168, § 11; R.S. 1923, 80-304; L. 1984, ch. 371,§ 2; L. 1996, ch. 184, § 7; L. 1997, ch. 153, § 1; July 1.



80-305 Property of township; custody and disposition; receipt.

80-305. Property of township; custody and disposition; receipt. In addition to the duties now prescribed by law, the township trustee shall have the custody and disposition of the property of his or her township, and shall on going out of office take from his or her successor in office a receipt for such property as he or she shall transfer to him or her, and shall file such receipt with the county clerk of his or her county; and such receipt when so filed shall be prima facie evidence of the facts therein stated.

History: L. 1871, ch. 153, § 1; March 16; R.S. 1923, 80-305.



80-306 Prosecutions for violations of road laws.

80-306. Prosecutions for violations of road laws. The township trustee shall prosecute in the name of his or her township all violations of the different road laws, or any provisions thereof; and in such prosecution it shall be the duty of the county attorney to act on behalf of the township.

History: L. 1871, ch. 153, § 2; March 16; R.S. 1923, 80-306.



80-307 Removal of obstructions from highways.

80-307. Removal of obstructions from highways. The township trustee may remove obstructions from the highways in cases where the road overseers shall refuse or fail to do so; and the trustee shall in such cases have all the power of road overseers in calling out the inhabitants to perform the work necessary to remove such obstructions.

History: L. 1871, ch. 153, § 3; March 16; R.S. 1923, 80-307.






Article 4 TOWNSHIP TREASURER

80-401 Duties of treasurer.

80-401. Duties of treasurer. The township treasurer shall receive and take charge of all moneys belonging to the township, or which are by law required to be paid to him or her, and shall pay out and account for the same upon orders drawn upon him or her by the township trustee, and shall discharge such other duties as may be required of him or her by law.

History: G.S. 1868, ch. 110, § 26; March 11; R.S. 1923, 80-401.



80-402 Same; accounts; exhibit at annual meeting.

80-402. Same; accounts; exhibit at annual meeting. The township treasurer shall keep a true account of all moneys by him or her received by virtue of his or her office, and the manner in which the same have been disbursed, keeping a separate account with each fund, electronically or in a book to be provided at the expense of the township for that purpose, and shall exhibit such account, together with his or her vouchers, to the township auditing board at their annual meeting on the last Saturday of October in each year for adjustment and settlement.

History: G.S. 1868, ch. 110, § 27; L. 1885, ch. 168, § 12; L. 1886, ch. 140, § 3; L. 2007, ch. 39, § 3; July 1.



80-403 Same; verification; duplicate to county clerk.

80-403. Same; verification; duplicate to county clerk. The account as provided for in the last preceding section shall be made out in duplicate, and shall be verified by affidavit that the same is in all respects true and correct, and that it contains the full and true amount of all moneys received by him or her during the full period of time for which he or she should make such statement; and one of such verified duplicates shall be filed forthwith by the treasurer in the office of the county clerk.

History: G.S. 1868, ch. 110, § 28; March 11; R.S. 1923, 80-403.



80-404 Deposit of moneys; investment of idle funds.

80-404. Deposit of moneys; investment of idle funds. In all townships the township treasurer shall deposit all public money coming into his or her hands in an official capacity in a bank which is a member of the federal deposit insurance corporation or a savings and loan association which is a member of the federal savings and loan insurance corporation within the county, the same to be designated by the township board. Such deposits shall be made in the name of such treasurer as such officer. Township moneys not immediately required for the purposes for which such moneys were collected or received may be invested in the manner provided by K.S.A. 12-1675.

History: L. 1911, ch. 333, § 1; R.S. 1923, 80-404; L. 1933, ch. 159, § 3; L. 1937, ch. 82, § 3; L. 1973, ch. 407, § 1; July 1.



80-405 Receipts and disbursements; quarterly statement; examination and approval.

80-405. Receipts and disbursements; quarterly statement; examination and approval. Every township treasurer shall keep, electronically or in a book provided for that purpose, a true account of all moneys received and disbursed by him or her by virtue of his or her office, specifying particularly the sources from which money has been received by him or her; and the person or persons to whom and the objects for which the same has been paid out by him or her; and he or she shall present to the township board, at their quarterly meeting in October, a full and correct itemized statement, duly signed and certified by him or her, of all moneys received and of all moneys paid out by him or her during the year, and he or she shall exhibit the vouchers therefor, which certified statement shall be on a blank provided for that purpose. Said report of said treasurer shall be carefully examined by the board, and when found correct shall be approved by them, and placed in charge of the township trustee.

History: L. 1898, ch. 39, § 1; L. 2007, ch. 39, § 4; July 1.



80-406 Trustees to make statement of bills allowed; preservation.

80-406. Trustees to make statement of bills allowed; preservation. The township trustee shall make a verified statement of all bills allowed by the township board for each year, ending with and including the regular quarterly meeting for October, stating particularly the person or persons to whom and the objects for which such bills were drawn; and he or she shall file and preserve such verified statement in his or her office.

History: L. 1898, ch. 39, § 2; March 1, 1899; R.S. 1923, 80-406.



80-407 Posting statements of treasurer.

80-407. Posting statements of treasurer. At each annual election for electing township officers the township trustees shall post up in a conspicuous place at each voting place in his or her township a certified copy of the township treasurer's statement provided for in K.S.A. 80-405, and also a certified copy of the trustee's statement required by K.S.A. 80-406. These statements shall be put up at the opening of the polls, and in the room in which election is held, and shall remain in place until the polls are closed, so that all voters may examine them.

History: L. 1898, ch. 39, § 3; March 1, 1899; R.S. 1923, 80-407.



80-408 Penalty for failure of treasurer or trustee to make statement or to perform duty.

80-408. Penalty for failure of treasurer or trustee to make statement or to perform duty. Any township treasurer or township trustee who shall willfully fail or refuse to make the statement or perform any duty required by this act shall be deemed guilty of a misdemeanor, and on conviction shall be punished by fine of not more than one hundred dollars, or by imprisonment in the county jail for not more than ninety days.

History: L. 1898, ch. 39, § 4; March 1, 1899; R.S. 1923, 80-408.



80-409 Penalty for taking down or destroying statement.

80-409. Penalty for taking down or destroying statement. If any township officer or other person shall willfully take down, deface or destroy any notice or statement or copy thereof required by K.S.A. 80-407 to be posted at any polling place, or shall by any means put or place such statement or copy out of plain view of the electors before the polls of the election are closed, he or she shall be deemed guilty of a misdemeanor, and on conviction shall be punished by a fine of not to exceed one hundred dollars, or imprisonment in the county jail for not to exceed ninety days.

History: L. 1898, ch. 39, § 5; March 1, 1899; R.S. 1923, 80-409.



80-410 Financial statement filed with county clerk; copies available for inspection; publication, exception.

80-410. Financial statement filed with county clerk; copies available for inspection; publication, exception. (a) The treasurer of each township shall file with the county clerk a duly verified full and detailed statement of the receipts, expenditures and liabilities of the township for the preceding calendar year, on or before January 31 of the succeeding year.

(b) The treasurer of each township having an annual budget exceeding $25,000 shall publish, or cause to be published, in a newspaper of general circulation in the township immediately following the annual settlement in December of each year, a summary which shows totals for categories of the receipts, expenditures and liabilities of such township for the year ending at the time of such annual settlement. Such publication shall include a notice that a detailed statement of such receipts, expenditures and liabilities is available for public inspection at the county clerk's office. Copies of the statement shall be made available upon request.

(c) The treasurer of the township shall file with the county clerk a full and detailed statement of the amount of money paid to each member of the township board pursuant to K.S.A. 80-207, and amendments thereto, during the preceding calendar year, on or before January 31 of the succeeding year.

History: L. 1913, ch. 332, § 1; R.S. 1923, 80-410; L. 1984, ch. 371, § 3; L. 1996, ch. 184, § 8; L. 1997, ch. 74, § 1; L. 1998, ch. 135, § 2; July 1.



80-411 Same; penalty for violation.

80-411. Same; penalty for violation. Any township treasurer violating any of the provisions of this act shall be deemed guilty of a misdemeanor, and upon the conviction thereof shall be subject to a fine of not less than twenty-five dollars nor more than one hundred dollars, or by imprisonment in the county jail not less than thirty days nor more than ninety days, or by both such fine and imprisonment, for each offense.

History: L. 1913, ch. 332, § 2; April 30; R.S. 1923, 80-411.






Article 5 TOWNSHIP CLERK

80-501 Duties of clerk.

80-501. Duties of clerk. The township clerk shall have the custody of the records, books and papers of the township, when no other provision is made by law; and he or she shall file in his or her office all such papers as are by law required to be filed, and promptly record such as are by law required to be recorded therein; and he or she shall discharge such other duties as may be required by law.

History: G.S. 1868, ch. 110, § 29; March 11; R.S. 1923, 80-501.



80-502 Same; recordation and posting of report of trustee.

80-502. Same; recordation and posting of report of trustee. He or she shall immediately after receiving the report of the township trustee record the same at length in the township record, and publish the same by posting up a certified copy thereof at the usual place of holding elections in the township.

History: G.S. 1868, ch. 110, § 30; March 11; R.S. 1923, 80-502.



80-503 Records open for inspection.

80-503. Records open for inspection. The records and other books of the township clerk and treasurer shall always be open for public inspection.

History: G.S. 1868, ch. 110, § 31; March 11; R.S. 1923, 80-503.



80-505 Destruction of certain records; definitions.

80-505. Destruction of certain records; definitions. As used in this act: "Township" means any township in the state of Kansas; and "board" means the township clerk, township treasurer and township trustee acting as a board.

History: L. 1963, ch. 502, § 1; June 30.



80-506 Same; resolution; records subject to destruction.

80-506. Same; resolution; records subject to destruction. The board of any township may, by resolution adopted by a majority vote of its members, authorize the township officer in charge thereof to destroy any of the following records, documents or papers which have been on file for a period of ten (10) years or more: Bookkeeping records, claim vouchers, purchase orders, paid warrants and paid warrant-checks, bank statements, budgets, trustee's and treasurer's annual reports.

History: L. 1963, ch. 502, § 2; June 30.






Article 6 JUSTICES OF THE PEACE

80-605 Office of justice of peace abolished; transfer of books, records and documents; acts of justice declared legal and valid.

80-605. Office of justice of peace abolished; transfer of books, records and documents; acts of justice declared legal and valid. The office of justice of the peace is hereby abolished throughout the state. Within ten (10) days after the effective date of this act, every justice of the peace issued a certificate of election attesting to his or her election at the general election in 1972, and any duly appointed successor thereto, shall transfer all books, records, papers, files and documents, which are in his or her possession by virtue of his or her office, to the appropriate court of limited jurisdiction, as specified by K.S.A. 61-1602, within the county in which he or she was elected. All such books, records, papers, files and documents so transferred shall become the property of said court of limited jurisdiction. All judicial, notarial or ministerial acts performed by any such justice of the peace, pursuant to statutory authority existing prior to the effective date of this act, are hereby declared legal and valid.

History: L. 1973, ch. 134, § 1; July 1, 1974.






Article 8 FREE LIBRARIES

80-808 Carnegie libraries; warrants for repair and reconstruction.

80-808. Carnegie libraries; warrants for repair and reconstruction. The township board of any township which maintains and operates a township library which is known as a Carnegie library is hereby authorized and empowered to issue no-fund warrants in an amount not exceeding $4,000 for the purpose of providing funds for the repair and reconstruction of the Carnegie library building of such township. Whenever any township board shall issue warrants under the provisions of this section, such board shall make a tax levy at the first tax levying period after such warrants are issued sufficient to pay the same and the interest thereon. If the township board deems it advisable not to make all of such levy in any one year, then such township board may make an annual tax levy at not more than the next three tax levying periods occurring after the issuance of such warrants, the total of which levies shall be sufficient to pay such warrants and the interest thereon. The warrants shall be issued, registered, redeemed and bear interest in the manner and be in the form prescribed by K.S.A. 79-2940, and amendments thereto, except that such warrants shall not bear the notation required by K.S.A. 79-2940, and amendments thereto, and may be issued without the approval of the state board of tax appeals, and any surplus existing after the issuance of such warrants shall be handled in the manner prescribed by K.S.A. 79-2940, and amendments thereto. Such township board is hereby authorized and empowered to expend all moneys raised by no-fund warrants issued under the provisions of this section although such expenditures were not included in the budget for the year in which such warrants were issued.

History: L. 1951, ch. 520, § 1; L. 1999, ch. 154, § 54; L. 2008, ch. 109, § 120; L. 2014, ch. 141, § 127; July 1.






Article 9 PUBLIC PARKS AND CEMETERIES

80-901 Parks or cemeteries; establishment.

80-901. Parks or cemeteries; establishment. Any municipal township in any county in the state is authorized to provide and secure to the inhabitants thereof, either by purchase or by acquisition, from any person or persons, or from any cemetery organization, corporation or association of persons already in existence, a park or parks or a cemetery or cemeteries, or both such park or parks and cemetery or cemeteries within such township in the manner and form hereinafter designated: Provided, That nothing in this act shall be construed to restrict or modify other public cemetery acts.

History: L. 1887, ch. 235, § 1; L. 1921, ch. 295, § 1; L. 1923, ch. 240, § 1; Feb. 28; R.S. 1923, 80-901.



80-902 Same; bonds; limitation.

80-902. Same; bonds; limitation. In order to pay any expenditures for the purposes contemplated by this act, as amended, such municipal township may issue the bonds of such township in the manner provided by law, in an amount not to exceed two percent of the assessed valuation thereof: Provided, That no township in any case shall issue bonds in an amount exceeding twenty thousand dollars by virtue of this act.

History: R.S. 1923, 80-902.



80-903 Tax levies for bonds and interest and for expenses and improvements.

80-903. Tax levies for bonds and interest and for expenses and improvements. Any township issuing bonds under this act shall annually levy a tax sufficient to pay the interest thereon, and after five years an amount sufficient to create a sinking fund to pay the principal at maturity; and any township purchasing or acquiring or acting as trustee for grounds for a park or parks, or cemetery or cemeteries is empowered and authorized to annually levy and collect a tax to provide a fund for the purpose of meeting the annual expense of such grounds, and such other improvements as the township board deems necessary.

History: L. 1887, ch. 235, § 3; L. 1909, ch. 260, § 1; L. 1921, ch. 295, § 3; L. 1923, ch. 240, § 3; R.S. 1923, 80-903; L. 1961, ch. 463, § 1; L. 1970, ch. 385, § 5; L. 1999, ch. 154, § 55; May 27.



80-904 Same; petition; election; duties of county commissioners.

80-904. Same; petition; election; duties of county commissioners. The purchasing and securing of suitable grounds for the purpose of this act or the acquiring and taking over of parks and cemeteries already in existence, either by becoming absolute owners or as trustees under existing laws, shall not be done until twenty-five percent of the resident taxpayers of any such township shall petition in writing the board of county commissioners to submit to the qualified voters of such township a proposition to purchase, or secure, and maintain or acquire and take over and maintain a public park or parks or cemetery or cemeteries, or both such public parks and cemeteries and issue bonds of such township or levy a tax in payment therefor.

Said petition shall particularly describe the parcel or parcels or tract or tracts of land to be so purchased or secured and maintained, or if paid for by taxation, the number of annual installments into which the whole tax is to be divided, and if such petition be found true then the board of county commissioners shall cause an election to be held to determine whether such purchase or securing the grounds and issue of bonds therefor, if any are provided for, shall be made, and the same shall be submitted to the qualified electors of such township at a special or general election, as the same shall be specified in said petition: Provided, That where parks or cemeteries are already in existence and operated by a park or cemetery organization, corporation or association of persons are to be taken over and acquired that such petition, as is in this section provided, shall not be acted upon by the board of county commissioners until there has been filed with such board a written proposition stating the price, terms and conditions upon which the park or parks or cemetery association or cemetery associations engage themselves to convey to the township all the property of such association or associations, corporation or corporations, or organization or organizations within such township, has been filed with the clerk of the township board.

History: L. 1887, ch. 235, § 4; L. 1909, ch. 260, § 2; L. 1921, ch. 295, § 2; L. 1923, ch. 240, § 2; Feb. 28; R.S. 1923, 80-904.



80-905 Parks and cemeteries in one or more townships; establishment.

80-905. Parks and cemeteries in one or more townships; establishment. Any municipal township, or, two or more such townships combined in any county in this state is authorized to provide and secure to the inhabitants of such township, or townships, whether by purchase or acquisition, from any person or persons, or from any cemetery organization, corporation or association of persons already in existence, a park or parks or a cemetery or cemeteries, or both such park or parks and cemetery or cemeteries within such township, or townships, in the manner and form hereinafter designated: Provided, That nothing in this act shall be construed to restrict or modify other public cemetery acts.

History: L. 1923, ch. 241, § 1; March 3; R.S. 1923, 80-905.



80-906 Same; petition; election; duties of county commissioners.

80-906. Same; petition; election; duties of county commissioners. The purchasing and securing of suitable grounds for the purpose of this act, or the acquiring and taking over of parks and cemeteries already in existence, whether by becoming absolute owners, or as trustee, under existing laws, shall not be done until twenty-five percent of the resident taxpayers of any such township, or townships, shall petition, in writing, the board of county commissioners to submit to the qualified voters of such township, or townships, a proposition to purchase or secure and maintain, or acquire and take over and maintain, a public park or parks or cemetery or cemeteries, or both such public parks and cemeteries, and issue bonds of such township or townships, or levy a tax in payment therefor.

Said petition shall particularly describe the parcel or parcels or tract or tracts of land to be so purchased or secured and maintained, or if paid for by taxation the number of annual installments into which the whole tax is to be divided; and if such petition be found true in accordance with law, then the board of county commissioners shall cause an election to be held to determine whether such purchase or securing the grounds and issue of bonds therefor, if any are provided for, shall be made, and the same shall be submitted to the qualified electors of such township, or townships, at a special or general election, as the same shall be specified in said petition: Provided, That where parks or cemeteries are already in existence and operated by a park or cemetery organization, corporation or association of persons are to be taken over and acquired that such petition, as is in this section provided, shall not be acted upon by the board of county commissioners until there has been filed with such board a written proposition stating the price, terms and conditions upon which the park or parks or cemetery association or cemetery associations engage themselves to convey to the township, or townships, all the property of such association or associations, corporation or corporations, or organization or organizations within such township, or townships, has been filed with the clerks of the township boards.

History: L. 1923, ch. 241, § 2; March 3; R.S. 1923, 80-906.



80-907 Same; tax levy for sinking fund; limitation.

80-907. Same; tax levy for sinking fund; limitation. Any township, or townships, issuing bonds under this act shall annually levy a tax sufficient to pay the interest thereon, and after five years an amount sufficient to create a sinking fund to pay the principal at maturity; and any township, or townships, purchasing or acquiring or acting as trustee for grounds for a park or parks, or cemetery or cemeteries, is empowered and authorized to annually levy and collect a tax, not exceeding in any one year two mills on the dollar, to provide a fund for the purpose of meeting the annual expense of such grounds.

History: L. 1923, ch. 241, § 3; March 3; R.S. 1923, 80-907.



80-908 Same; cooperation by cities of second or third classes; petition; ordinance; tax levy.

80-908. Same; cooperation by cities of second or third classes; petition; ordinance; tax levy. Whenever any cities of the second or third class located within the county shall desire to cooperate with any municipal township, or townships, under the provisions of this act, the governing body of any such cities of the second or third class and whenever such township, or townships, are willing to accept such cooperation of any such city or cities the petition shall state such fact and if the residents and taxpayers of any such city or cities desire to accept such cooperation and shall present a petition of the same character to the governing body of any such city or cities and such governing body shall enact an ordinance joining with such township, or townships, then and in that event such townships and said cities shall become the joint owners of said parks and cemeteries under the provisions of the preceding section and the township trustee of every such township and the mayor of every such city shall constitute a board of trustees having full power and control of said parks and cemeteries and shall annually determine the tax that shall be levied by every such city or township to comply with the provisions and limitations prescribed by K.S.A. 80-907.

History: L. 1923, ch. 241, § 4; March 3; R.S. 1923, 80-908.



80-909 Same; sections 80-905 to 80-909 supplemental.

80-909. Same; sections 80-905 to 80-909 supplemental. This act shall be supplemental to and in nowise contradictory of the provisions of chapter 295 [*] of the Laws of Kansas for 1921.

History: L. 1923, ch. 241, § 5; March 3; R.S. 1923, 80-909.

* "Chapter 295," see 80-901, 80-903, 80-904.



80-910 Parks or cemeteries; petition under 80-901 to 80-904; order for election.

80-910. Parks or cemeteries; petition under 80-901 to 80-904; order for election. The county commissioners, for such township, upon the presentation of the foregoing petition and such other conditions as may be deemed advisable, to the chairman of the board, shall convene and make an order, which order shall embrace the terms and conditions set forth in the petition, and shall fix the time for holding such election, which shall be within sixty days from the day on which the commissioners shall be convened.

History: L. 1887, ch. 235, § 5; March 15; R.S. 1923, 80-910.



80-911 Same; bonds; issuance.

80-911. Same; bonds; issuance. If a majority of the qualified electors voting at such election vote for such purchase and use, and issue of bonds, the board of county commissioners, for and in behalf of such township, shall issue such bonds as may be required by such proposition in the name of such township. When issued, such bonds shall be signed by the chairperson of the board of county commissioners, and attested by the county clerk, under the seal of such county.

History: L. 1887, ch. 235, § 7; R.S. 1923, 80-911; L. 1983, ch. 49, § 99; May 12.



80-912 Same; cemetery lots; record and charges.

80-912. Same; cemetery lots; record and charges. Any citizen of any township owning and maintaining a cemetery under the provisions of this act, upon the payment of one dollar to the trustee of such township, which money shall be credited to the contingent fund, shall have the right and privilege to one lot in such cemetery for burial purposes; and the lots of such cemetery shall be laid off in uniform size, not less than seven by fourteen feet, with alleys and streets, as the board of such township shall direct. The clerk of such township shall keep an exact record of persons buried and location of graves in such cemeteries:Provided, That in case of any cemetery acquired by the township since January 1, 1915, the township board may charge any citizen residing in the township such sum of money as it deems a reasonable value for a lot or lots in such cemetery, and may charge persons not resident in the township an amount not to exceed 50 percentum additional to such reasonable value, for the upkeep of the cemetery.

History: L. 1887, ch. 235, § 8; L. 1915, ch. 100, § 1; May 22; R.S. 1923, 80-912.



80-913 Same; use of funds; annual report; unlawful acts.

80-913. Same; use of funds; annual report; unlawful acts. The town board of such township shall have full authority and power to use the funds provided by the issue of bonds as hereinbefore conditioned, in purchasing, maintaining and improving the parks and cemeteries owned in such township by virtue of this act: Provided, The trustee of such township shall make an annual report on the condition of such park and cemetery; also a full statement of the expenditures and receipts made and received thereon: Provided further, That gambling, horse-racing and selling of intoxicating liquors are forever forbidden and prohibited on such grounds, or adjacent thereto.

History: L. 1887, ch. 235, § 9; March 15; R.S. 1923, 80-913.



80-914 Purchase of unsold school lands for cemetery or burial ground.

80-914. Purchase of unsold school lands for cemetery or burial ground.    Any municipal township of this state is hereby authorized and shall be entitled to purchase and acquire for a cemetery or burial ground any quantity of land not exceeding five acres in any one tract or lot of any unsold school lands situated in this state, and shall acquire title to the same according to the method and procedure prescribed for securing sites for schoolhouses on school lands in chapter 122 [*] of the Session Laws of 1876: Provided, That such tract or lot shall be situate on one of the boundary lines of the section or any quarter section thereof.

History: L. 1901, ch. 397, § 1; May 1; R.S. 1923, 80-914.

* "Chapter 122" apparently was superseded by L. 1909, ch. 218, §8 (72-2112 included by reference).



80-915 Acquisition of cemetery association or corporation property; maintenance.

80-915. Acquisition of cemetery association or corporation property; maintenance. Whenever any cemetery association or corporation maintaining or owning a cemetery shall desire to convey such cemetery to the municipal township in which the cemetery is located for the purpose of making the cemetery a public burying ground, it shall be lawful for the township board to receive and take over the management and control of such cemetery upon such terms as may be agreed upon. When such cemetery becomes the property of the township it shall be the duty of the township to maintain the same at an annual expense of not less than $25 nor more than $100. Nothing in this act shall be construed to restrict or modify other public cemetery acts. Except as provided in K.S.A. 80-941 and 80-942, and amendments thereto, no township board shall agree to take over any such cemetery where the township already has and maintains a public cemetery.

History: L. 1911, ch. 138, § 1; R.S. 1923, 80-915; L. 1992, ch. 42, § 1; L. 1997, ch. 74, § 2; Apr. 17.



80-916 Care of abandoned cemeteries.

80-916. Care of abandoned cemeteries. From and after the passage of this act it shall be the duty of the township board of any township within the state of Kansas in which there is situated an abandoned cemetery to provide for the care of such cemetery and to provide for the proper and seasonable cutting of all weeds and grass therein at least twice each year; and for such purposes such township board shall appropriate and expend not more than $500 per year for each such cemetery.

History: L. 1917, ch. 84, § 1; L. 1919, ch. 105, § 1; R.S. 1923, 80-916; L. 1982, ch. 72, § 14; July 1.



80-917 Cemetery chapel.

80-917. Cemetery chapel. Any township in the state of Kansas owning or operating as trustees a cemetery is authorized and empowered to procure, acquire and control a building to be used as a chapel in connection with such cemetery in which to hold burial or funeral services and such other devotional or religious exercises as the board may, from time to time, allow: Provided, That the title to such chapel shall be vested in the township maintaining such cemetery.

History: L. 1921, ch. 91, § 1; Feb. 27; R.S. 1923, 80-917.



80-918 Same; petition.

80-918. Same; petition. The township board shall not acquire, secure nor operate a chapel as provided in K.S.A. 80-917 except upon the application so to do through a petition presented to it signed by at least twenty-five percent of the resident taxpayers of the township.

History: L. 1921, ch. 91, § 2; Feb. 27; R.S. 1923, 80-918.



80-919 Same; election; site; erection; tax levy, limitation.

80-919. Same; election; site; erection; tax levy, limitation. Upon the receipt of such petition the township board shall call an election at which the question of the acquiring of a site for and the building of a chapel as provided hereinbefore shall be submitted to the electors of the township, at which election the proposition submitted shall be "Shall the township build and maintain a chapel in connection with the township cemetery at an initial cost of __________ dollars?" If the majority of the votes cast at said election shall favor such proposition to construct and operate a chapel the township board shall proceed to procure a site for such chapel adjacent to the cemetery not exceeding one acre in area and to build and maintain a suitable building for a chapel thereon. The mode of acquiring the site shall be by purchase, donation and contribution, condemnation, or gift. The board of township commissioners is authorized and empowered to levy a tax sufficient to pay for the site and erect the building thereon: Provided, That in no event shall the combined cost of the site and the building exceed the amount of money to be raised by an annual levy of two mills on every dollar of taxable property in the township for a period of five (5) years.

History: L. 1921, ch. 91, § 3; Feb. 27; R.S. 1923, 80-919.



80-923 Board of trustees of joint township parks or cemeteries; tax levies.

80-923. Board of trustees of joint township parks or cemeteries; tax levies. Where two or more townships in the state of Kansas combine, and purchase or acquire or act as trustee for grounds for a park or parks, or cemetery or cemeteries, the township board of each of such combined townships shall constitute a board of trustees, having full power and control of said parks and cemeteries and shall annually determine the tax to be levied by every such township to comply with the provisions and limitations of K.S.A. 80-907.

History: L. 1937, ch. 385, § 1; March 29.



80-932 Tax levy for care and maintenance of certain cemeteries.

80-932. Tax levy for care and maintenance of certain cemeteries. The township board of any township is hereby authorized and empowered to levy an annual tax on all taxable tangible property in such townships, including such property of cities of the third class, for the purpose of providing funds to be used for the care and maintenance of cemeteries in such townships for which no provision is made by law for the levying of taxes for such care and maintenance.

History: L. 1947, ch. 473, § 1; L. 1970, ch. 385, § 6; L. 1999, ch. 154, § 56; May 27.



80-933 Lease of lake or park; conditions; publication; protest petition.

80-933. Lease of lake or park; conditions; publication; protest petition. Whenever the title to any real property within the area of which there may be included a lake or park may be vested in a township, the township board is hereby authorized to lease such lake or park or any portion thereof for not less than two (2) years nor more than thirty-three (33) years to any 4-H club or livestock association, to any county fair association, to any nonprofit corporation, or to any other charitable or farm organization:Provided, That every such lease shall provide that the lessee shall at its own expense, construct and install all of the facilities and improvements to be occupied and used by it under such lease, upon such terms, conditions and control as the township board may require and subject to the condition that all such facilities and improvements so constructed by the lessee shall become and be the property of the township upon the expiration or cancellation of the term of such lease or upon abandonment or forfeiture thereof by the lessee prior to its expiration.

Such lease shall be effective and binding upon the township, however, only after twenty (20) days following the final publication of such lease including all the terms thereof in some newspaper of general circulation in the township for three (3) consecutive weeks: Provided, That if within such twenty (20) days following the final publication of the lease there be filed with the township clerk a petition signed by twenty-five percent (25%) of the electors of such township as determined by the total vote for secretary of state in such township at the last preceding general election protesting the execution of such lease, then such lease shall be void and of no effect.

History: L. 1949, ch. 504, § 1; L. 1961, ch. 464, § 1; April 6.



80-934 Cemetery abandoned by private association; title vested in township.

80-934. Cemetery abandoned by private association; title vested in township. Any private township cemetery association organized under the laws of Kansas as a nonprofit corporation which has failed to operate and maintain its cemetery for a period of more than ten (10) years and which has been maintained by the township under the provisions of K.S.A. 80-916 for a period of at least five (5) years may be declared abandoned and extinct by order of the district court of the county in which the cemetery is located and the title to the cemetery property of such association vested in the township in the manner hereinafter provided.

History: L. 1970, ch. 405, § 1; July 1.



80-935 Same; petition to district court; order transferring title.

80-935. Same; petition to district court; order transferring title.    Any member of the township board or any resident of a township in which the cemetery was organized and in which the cemetery is located may petition the district court of the county setting forth facts authorizing an order of abandonment or extinction and disposition of property. Upon presentation of such a petition to the court the court may proceed in a summary manner after such notice as the court may prescribe to inquire into the merits of such application; and if upon examination by the court it shall satisfactorily appear that the making of the order of the disposition of the property applied for is necessary or proper, such court shall make a final order declaring such cemetery association to be abandoned and extinct and transferring the cemetery property and title and possession thereof to the township in which the cemetery of the association was located; it being the intent and purpose of this act to preserve the cemetery property formerly owned by the association for cemetery purposes.

History: L. 1970, ch. 405, § 2; July 1.



80-936 Same; care and maintenance by township.

80-936. Same; care and maintenance by township. After the order providing for the transfer and vesting of the cemetery property in the township has become final, the township board shall thereafter care for and maintain the cemetery formerly the property of the cemetery association in the same manner as though such township cemetery were organized pursuant to the provisions of K.S.A. 80-901 et seq.

History: L. 1970, ch. 405, § 3; July 1.



80-937 Township lakes in certain townships; issuance of bonds for restoration; election.

80-937. Township lakes in certain townships; issuance of bonds for restoration; election. Any municipal township having an assessed tangible valuation of more than three million dollars ($3,000,000) and less than five million dollars ($5,000,000) which has heretofore acquired a township lake and is presently operating such lake as a municipal function is hereby authorized to issue bonds of the township in the manner provided by law and in an amount not to exceed one hundred thousand dollars ($100,000), for the purpose of providing revenue for restoration of such lake, including the dredging thereof and making necessary improvements in connection therewith.

Before any such bonds shall be issued, the question of issuing the same shall first be submitted to a vote of the qualified electors of the township at a general election or at a special election called for the purpose of submitting the question; and no bonds shall be issued until a majority of the qualified electors of the township voting on the question shall have declared by their votes in favor of issuing said bonds. Such election may be called on motion of the township officers and shall be called if a petition signed by twenty-five percent (25%) of the electors of the township as shown by the vote cast for governor at the last preceding election is filed with the township clerk requesting such election.

If the bonds are authorized at such election, by a majority vote of qualified electors voting thereon, such bonds shall be issued, sold, delivered and retired in accordance with article 1 of chapter 10 of the Kansas Statutes Annotated and acts amendatory thereof and supplemental thereto, except that such bonds shall mature within a maximum period of ten (10) years from date of issue; and none of the debt limitations provided by law shall apply to bonds issued hereunder.

History: L. 1971, ch. 325, § 1; July 1.



80-938 Tax levy for care and maintenance of certain cemeteries; election upon petition.

80-938. Tax levy for care and maintenance of certain cemeteries; election upon petition. In any county having a population of not less than sixteen thousand (16,000) and not more than eighteen thousand (18,000) in which there is located a city of the first class and in which there is located a township cemetery district in which there are at least nine (9) cemeteries, the board of county commissioners is hereby authorized to make an annual levy of not to exceed one (1) mill on all the taxable tangible property within said township cemetery district for the purpose of providing funds for the care and maintenance of cemeteries within such district. Such tax levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to or within any aggregate tax levy limit prescribed by law.

No tax levy provided for or authorized by this section may be made if prior to the levy of such tax a petition in opposition to the levy, signed by not less than five percent (5%) of the qualified electors in such township cemetery district, is filed with the county election officer. If such petition is filed within the prescribed time, no such tax may be levied unless a majority of the qualified electors of the township cemetery district approve such levy at the next general election.

History: L. 1975, ch. 132, § 4; July 1.



80-939 Recreational facilities; election; tax levies.

80-939. Recreational facilities; election; tax levies. (a) Whenever the governing body of any township proposes to provide, establish and maintain recreational facilities and to levy an annual tax therefor, such proposition shall be submitted to the qualified electors of such township for approval at a regular or special election held for such purpose.

(b) If a majority of the electors voting on the proposition are in favor thereof, the governing body of such township shall have the power to levy an annual tax upon all the taxable tangible property within such township for the purpose of establishing, providing and maintaining recreational facilities. Such tax levy shall be at a rate which, when multiplied by the total assessed tangible valuation of the township, will not result in producing more than one thousand dollars ($1,000) in any one year, except that in no event shall such levy exceed two (2) mills.

History: L. 1975, ch. 507, § 1; July 1.



80-940 Disorganization of cemetery districts in certain townships; property transferred to township.

80-940. Disorganization of cemetery districts in certain townships; property transferred to township. If the board of township trustees of any township or townships located in a county having a population of more than forty-three thousand (43,000) and less than forty-eight thousand (48,000) agrees thereto, any cemetery district located in such township or townships may, with the approval of the board of directors thereof, be disorganized. Whenever the board of directors shall approve the disorganization of any such cemetery district, all books, records, papers, moneys and title to all property owned by such cemetery district shall vest in the township, and shall be maintained thereby.

History: L. 1978, ch. 78, § 1; July 1.



80-941 Conveyance of cemetery property to Attica township in Sedgwick county; transfer of books, records, papers and fund.

80-941. Conveyance of cemetery property to Attica township in Sedgwick county; transfer of books, records, papers and fund. (a) The township board of Attica township in Sedgwick county is hereby authorized to acquire from the Pleasant Ridge cemetery association, with the consent of such association, the following described cemetery property and any improvements thereon: Beginning at the northeast corner of the northwest quarter of section 29, township 27 south, range 2 west of the 6th P.M., Sedgwick county, Kansas, then running west 532 feet, then running south 487 feet, then running east 268.5 feet, then running south 8 feet 11 links, then running east 264 feet to the east line, then running north 495 feet 11 links to the point of beginning.

(b) Upon the conveyance of the cemetery property under subsection (a), title to all such property shall vest in Attica township, and the permanent maintenance fund, if any, together with any investments then outstanding, and all books, records and papers of such cemetery shall be transferred to the treasurer of such township and shall become the property thereof.  Upon the transfer of such property and funds, the township board shall care for and maintain such cemetery with any moneys of the cemetery corporation including the principal of and income from the permanent maintenance fund, if any; and, if such moneys are insufficient to properly maintain such cemetery, with funds of the township.  The principal of and income from the permanent maintenance fund may be deposited in any appropriate fund of the township or may be invested in the manner provided for other township money, but shall be used exclusively for care and maintenance of such cemetery.

History: L. 1992, ch. 42, § 2; July 1.



80-942 Conveyance of cemetery property to Tecumseh township in Shawnee county; transfer of books, records, papers and fund.

80-942. Conveyance of cemetery property to Tecumseh township in Shawnee county; transfer of books, records, papers and fund. (a) The township board of Tecumseh township in Shawnee county is hereby authorized to acquire from the Bethel cemetery association, with the consent of such association, the following described cemetery property and any improvements thereon:

Beginning at a point on the south line 20 feet west of the southeast corner of the northwest quarter of section 13 in township 12 of range 16 west of the 6th P.M., Shawnee county, Kansas, thence running north 27 rods, thence west 12 rods, thence south 27 rods to the south line of such quarter, thence east to the point of beginning.

(b) Upon the conveyance of the cemetery property under subsection (a), title to all such property shall vest in Tecumseh township, and the permanent maintenance fund, if any, together with any investments then outstanding, and all books, records and papers of such cemetery shall be transferred to the treasurer of such township and shall become the property thereof.  Upon the transfer of such property and funds, the township board shall care for and maintain such cemetery with any moneys of the cemetery corporation including the principal of and income from the permanent maintenance fund, if any; and, if such moneys are insufficient to properly maintain such cemetery, with funds of the township.  The principal of and income from the permanent maintenance fund may be deposited in any appropriate fund of the township or may be invested in the manner provided for other township money, but shall be used exclusively for care and maintenance of such cemetery.

History: L. 1997, ch. 74, § 3; Apr. 17.



80-943 Conveyance of cemetery property to Topeka township in Shawnee county; transfer of books, records, papers and fund.

80-943. Conveyance of cemetery property to Topeka township in Shawnee county; transfer of books, records, papers and fund. (a) The township board of Topeka township in Shawnee county is hereby authorized to acquire from the Lynn Creek cemetery association, with the consent of such association, the following described cemetery property and any improvements thereon, commonly known as the Lynn Creek Cemetery, Shawnee county, Kansas:

That part of the southeast quarter of section 33 in township 12 south of baseline in range 16 east of the principal meridian, described as follows:  Commencing at the southwest corner of the above described parcel of ground, thence north 21 rods, thence east 40 rods, thence south 21 rods, thence west 40 rods to the place of beginning.

(b) Upon the conveyance of the cemetery property under subsection (a), title to all such property shall vest in Topeka township, and the permanent maintenance fund, if any, together with any investments then outstanding, and all books, records and papers of such cemetery shall be transferred to the treasurer of such township and shall become the property thereof.  Upon the transfer of such property and funds, the township board shall care for and maintain such cemetery with any moneys of the cemetery corporation including the principal of and income from the permanent maintenance fund, if any; and, if such moneys are insufficient to properly maintain such cemetery, with funds of the township.  The principal of and income from the permanent maintenance fund may be deposited in any appropriate fund of the township or may be invested in the manner provided for other township money, but shall be used exclusively for care and maintenance of such cemetery.

History: L. 2000, ch. 43, § 1; July 1.






Article 11 DISORGANIZATION, REORGANIZATION AND CONSOLIDATION

80-1101a Same; when disorganization effective.

80-1101a. Same; when disorganization effective. Such disorganization of a township hereunder shall be effective upon the filing with the county clerk of such county the resignation of the elective incumbent officers of such township or, in any event, at the expiration of the term of office of such incumbents.

History: L. 1947, ch. 479, § 2; L. 2008, ch. 163, § 27; July 1.



80-1102a Same; application of other laws; bonded debt; road and maintenance agreement.

80-1102a. Same; application of other laws; bonded debt; road and maintenance agreement. If any such township so disorganized shall at the time of its disorganization have any indebtedness, the board of county commissioners shall provide for the payment thereof in the manner provided in K.S.A. 80-1103 and 80-1104, and amendments thereto. If such township has any bonded indebtedness the obligation shall remain a charge upon the territory of the disorganized township in accordance with the applicable provisions of K.S.A. 10-119, and amendments thereto. The effective date of such township disorganization, the provisions for the naming of townships, the determination of boundaries and polling places, the transfer of records, funds and property other than funds to pay indebtedness shall be determined as provided by the provisions of K.S.A. 80-1101a, and amendments thereto.

Any road construction and maintenance agreement which had been entered into between the township to be disorganized and the county under K.S.A. 68-572, and amendments thereto, shall terminate when money and equipment belonging to the disorganized township are delivered to the county.

History: L. 1967, ch. 509, § 2; L. 2008, ch. 163, § 28; July 1.



80-1103 Same; tax levy to pay township indebtedness, limitation; warrants.

80-1103. Same; tax levy to pay township indebtedness, limitation; warrants. If any township so disorganized shall at the time of its disorganization have any indebtedness, it shall be the duty of the county commissioners of the county to provide for the payment of such outstanding indebtedness by making a levy of taxes therefor upon all real and personal property in the territory comprising such disorganized township at the time of its disorganization, which tax shall be entered by the clerk of the county on the tax roll the same as other taxes. No such levy shall exceed ten mills on the dollar of the assessed valuation in any one year; that the county treasurer shall keep the money collected from such township in a special fund, and the county commissioners are authorized to audit the floating indebtedness of said disorganized township, and issue warrants upon the funds thus provided in payment of said floating indebtedness.

History: L. 1899, ch. 277, § 3; R.S. 1923, 80-1103; L. 2008, ch. 163, § 29; July 1.



80-1104 Same; records and funds.

80-1104. Same; records and funds. The books, papers, funds and any other assets belonging to such township so disorganized shall be delivered over by the officers thereof to the county commissioners, who shall dispose of said assets, and all money received therefor shall be included in the special fund provided for in K.S.A. 80-1103, and amendments thereto.

History: L. 1899, ch. 277, § 5; R.S. 1923, 80-1104; L. 2008, ch. 163, § 30; July 1.



80-1105 Disorganization and reorganization in certain counties under 3,000.

80-1105. Disorganization and reorganization in certain counties under 3,000. Townships in counties containing a population of less than 3,000 inhabitants and in which there is no township indebtedness may be abolished and new townships created as in this act provided.

History: L. 1933, ch. 329, § 1; June 5.



80-1109 Consolidation of two or more townships; procedure; resolution, agreement, election.

80-1109. Consolidation of two or more townships; procedure; resolution, agreement, election. Two or more townships may consolidate into a single township which may be one of the consolidated townships or a new township to be formed by means of such consolidation. The members of the township boards or a majority of them on the respective boards shall by resolution declare such consolidation to be desirable and arrange for a meeting between the respective boards. Members of township boards may enter into an agreement signed by such members prescribing the terms and conditions of the consolidation and designate the officers of the township until new township officers are elected and take office as provided by law. Such resolutions of the agreement and consolidation duly certified by the respective township clerks shall be presented to the board of county commissioners of the county in which said townships are situated by delivering the same to the county clerk of said county. Within 10 days after such receipt by the county commissioners they shall call an election, noticed and called in the manner as bond elections under the general bond law in said townships for the purpose of approval or disapproval of agreement of consolidation. The ballot used in such elections shall conform to the provisions of K.S.A. 25-605, and amendments thereto, and the question shall be stated substantially as follows: "Shall the township of ______________ and the township of ______________ be consolidated into one township and the new township named ______________?" If a majority of the qualified electors in each township shall vote to consolidate, the board of county commissioners shall adopt a resolution certifying that the consolidation is in effect in accordance with the agreement and the respective townships shall thereupon be considered disorganized.

History: L. 1963, ch. 498, § 1; L. 2008, ch. 163, § 31; July 1.



80-1110 Disorganization of certain townships in counties having county unit road system.

80-1110. Disorganization of certain townships in counties having county unit road system. Townships located in counties which have adopted the county unit road system as provided by K.S.A. 68-515b, and amendments thereto, or in townships having more than 200 residents may be disorganized and the territory or parts thereof attached to any other township or townships within such county which are contiguous with the township or any one of the townships being disorganized, in the manner hereinafter provided.

History: L. 1969, ch. 471, § 1; L. 2008, ch. 163, § 32; July 1.



80-1111 Same; determination by board of county commissioners; resolution of intent; public hearings; petition opposing disorganization; resolution disorganizing township.

80-1111. Same; determination by board of county commissioners; resolution of intent; public hearings; petition opposing disorganization; resolution disorganizing township. Whenever the board of county commissioners of any such county shall determine that it is in the best interests of the inhabitants of any township or townships located within such county to disorganize the same, such board shall adopt a resolution stating its intentions to disorganize such township or townships and the attachment of the territory of the same to another township or townships within the county. Such resolution shall fix a time, which shall be not more than 40 days after the date of the last publication of such resolution, and a place, within such township or townships or at such other place within such county as shall be designated by the board of county commissioners, for the holding of a hearing or hearings upon the question of disorganizing such township or townships. Such resolution shall also contain a statement that unless a petition, signed by a majority of the electors of any township proposed to be disorganized opposing the disorganization of such township, is filed in the office of the county clerk within 30 days after the date of the last publication of such resolution, such township or townships will be disorganized. Such resolution shall be published once each week for two consecutive weeks in a newspaper having general circulation in the township or townships proposed to be disorganized and a copy thereof sent to the clerk of the township board of such township or townships.

If a petition in opposition is not filed in compliance with the provisions of this section, then the board of county commissioners shall adopt a resolution disorganizing such township, attaching the same or portions thereof as herein provided and make such order or orders as are authorized by this act.

History: L. 1969, ch. 471, § 2; L. 2008, ch. 163, § 33; July 1.



80-1112 Same; effective date of disorganization and attachment of territory.

80-1112. Same; effective date of disorganization and attachment of territory. The disorganization of any township and the attachment of the territory thereof to another township or townships under the provisions of this act shall be effective for other than tax purposes upon the filing, with the county clerk of the county, of the resignation of the elective incumbent officers of such township or at the expiration of the term of office of such township officers and no officers shall be elected to succeed the officers of any township in office at the time of the disorganization of such township. The disorganization of any such township shall be effective for taxation purposes upon the date prescribed by K.S.A. 79-1807 and amendments thereto.

History: L. 1969, ch. 471, § 3; April 25.



80-1113 Same; disposition of books, records and assets; payment of outstanding indebtedness.

80-1113. Same; disposition of books, records and assets; payment of outstanding indebtedness. All books, papers, records, moneys and other assets belonging to any township disorganized under the provisions of this act shall be delivered by the officers thereof to the board of county commissioners. The board of county commissioners shall dispose of any assets of such township and shall dispose of the proceeds thereof in the manner hereinafter provided. If any township shall at the time of its disorganization have any outstanding indebtedness, the board of county commissioners shall place any moneys together with the proceeds of any assets of such township into a special fund which shall be used for the purpose of paying such indebtedness. Moneys in excess of that required for the payment of outstanding indebtedness shall be disposed of in like manner as that provided for the disposal of moneys of townships having no outstanding indebtedness at the time of their disorganization. If any township shall at the time of its disorganization have no outstanding indebtedness, the board of county commissioners shall, if all of the territory of such township is attached to a single township, place all moneys and proceeds of assets to the disorganized township into the treasury of the township to which it is attached, or if the territory of such township is attached to two or more townships all moneys and proceeds of assets of the disorganized township shall be disposed of in the manner provided by K.S.A. 80-102.

History: L. 1969, ch. 471, § 4; April 25.



80-1114 Same; outstanding indebtedness; levy of taxes for payment; bonded indebtedness.

80-1114. Same; outstanding indebtedness; levy of taxes for payment; bonded indebtedness. If any township disorganized under the provisions of this act shall at the time of such disorganization have any outstanding indebtedness, it shall be the duty of the county commissioners of the county to provide for the payment of all indebtedness other than bonded indebtedness by making a levy of taxes therefor upon all taxable tangible property within the territory comprising such township at the time of its disorganization in an amount which together with any moneys in the special fund created under the provisions of K.S.A. 80-1113 will be sufficient to pay such indebtedness. The bonded indebtedness of any township at the time of its disorganization under the provisions of this act shall be paid in the manner provided by K.S.A. 10-119.

History: L. 1969, ch. 471, § 5; April 25.



80-1115 Same; adoption of budget and levy of taxes prior to effective date for tax purposes.

80-1115. Same; adoption of budget and levy of taxes prior to effective date for tax purposes. Whenever the disorganization of any township shall take effect for the purpose of taxation on the last day of December following such disorganization, the township board of the township to which such territory is attached shall, if the disorganization of such township shall become effective for other than tax purposes prior to the time fixed for the adoption of the budget of such township, adopt a budget and provide for the levy of taxes throughout the area of the township as it will exist on January 1, next following the adoption of such budget.

History: L. 1969, ch. 471, § 6; April 25.



80-1116 Same; right of elector of township being disorganized to vote and become candidate for office in townships to which territory will attach.

80-1116. Same; right of elector of township being disorganized to vote and become candidate for office in townships to which territory will attach. Whenever the board of county commissioners of any county shall have adopted a resolution providing for the disorganization of any township under the provisions of this act and attachment of the territory thereof to another township or townships and the time for the filing of a petition in opposition thereto has expired, without the filing of a valid and sufficient petition in opposition thereto, prior to the date fixed by law for the filing of nomination papers by candidates for township offices, or prior to the date fixed for the holding of primary and general elections for the election of township officers, but the effective date for the disorganization of such township and the attachment of the territory thereof to another township shall not become effective until the expiration of the terms of office of the officers holding such offices, any qualified elector residing within the township being disorganized may become a candidate and may be nominated and elected to an office of the township to which the territory in which he or she resides shall be attached and made a part of at the time fixed by law for the taking and holding of such office. Any qualified elector residing within the township being disorganized may vote at such primary or general election for the election of township officers of the township to which the territory in which he or she resides shall be attached and made a part of at the time fixed by law for the taking of office by officers elected at such primary or general election.

History: L. 1969, ch. 471, § 7; April 25.



80-1117 Disorganization and consolidation of townships with no residents; procedure; transfer of assets and debts.

80-1117. Disorganization and consolidation of townships with no residents; procedure; transfer of assets and debts. (a) If any township has no residents, as certified by the county clerk of the county in which such township is located, the board of county commissioners, by resolution, shall disorganize the township or consolidate the township with the next geographically closest township, within such county, having a functioning township board. Prior to the adoption of such resolution, the board of county commissioners shall conduct a public hearing on the advisability of adopting such resolution. Until such time as the disorganization or consolidation is completed, the board of county commissioners may exercise all of the statutory powers of the township board deemed necessary and advisable by such board of county commissioners.

(b) All books, papers, records, moneys and other assets belonging to any township proposed to be disorganized or consolidated under subsection (a) shall be delivered by the persons in possession thereof to the board of county commissioners. The board of county commissioners may dispose of any assets of such township in the manner provided by this section. If at the time of its disorganization or consolidation, the townships have any outstanding indebtedness, the board of county commissioners shall place any moneys together with the proceeds of any assets of such township into a special fund that shall be used for the purpose of paying such indebtedness. Moneys and assets in excess of that required for the payment of outstanding indebtedness either shall be transferred to the township with which the disorganized township is consolidated or, if the township is disorganized, such moneys shall be credited to the county general fund.

History: L. 2004, ch. 166, § 7; L. 2008, ch. 163, § 34; July 1.



80-1118 Disorganization of certain townships by county commission; attachment of territory to other township; procedure, hearing, protest petition; election.

80-1118. Disorganization of certain townships by county commission; attachment of territory to other township; procedure, hearing, protest petition; election. From and after July 1, 2008: (a) The board of county commissioners may disorganize any township if any of the following apply:

(1) The number of residents in the township shall become less than 200;

(2) a vacancy exists in the office of township trustee, clerk or treasurer for two consecutive years; or

(3) the township fails to file an annual budget for two consecutive years.

The territory of any township disorganized under this section shall be attached to one or more townships which are contiguous to such township.

(b) The board of county commissioners desiring to disorganize a township under this section shall adopt a resolution stating the county is considering the disorganization of such township. The resolution shall:

(1) Give notice that a public hearing will be held to consider the disorganization and fix the date, hour and place of the public hearing. Unless the board determines adequate facilities are not available, the public hearing shall be held at a site located within such township. The site and time of the hearing shall be held at a location and time determined to be the most convenient for the greatest number of interested persons.

(2) A copy of the resolution providing for the public hearing shall be published in a newspaper of general circulation of the township.

(c) Following the public hearing the board may pass a resolution disorganizing the township and attaching the territory to one or more adjacent townships. The resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation of the township. The resolution shall take effect 60 days after the final publication unless a petition signed by electors of such township equal in number to at least 10% of the electors who voted at the last general election is presented to the county clerk calling for an election on the issue. Such proposition may be submitted at the next general election held in such townships or at special elections called for that purpose by the board of county commissioners, and shall be submitted on a separate ballot in substantially the following form:

Proposition to consolidate__________________township

(name of township)

with ______________________________ township(s).

(name of township or townships)

Yes ☐ No ☐

If a majority of the votes cast in such township in such election shall be in the affirmative, it shall be the duty of the board of county commissioners of such county to disorganize such township and attach the territory to such other township or townships. The expenses of such election shall be paid by the county from the county general fund.

History: L. 2008, ch. 163, § 26; May 29.






Article 12 PRAIRIE DOGS, MOLES AND GOPHERS

80-1201 Destruction of prairie dogs, moles and gophers; expense from general fund.

80-1201. Destruction of prairie dogs, moles and gophers; expense from general fund. The township board of any township in this state, at any regular or special meeting, is hereby authorized to purchase material and to employ one or more suitable persons to destroy prairie dogs, moles and gophers within the limits of such township, any material so purchased and compensation for such services to be paid out of the general fund of such township.

History: L. 1901, ch. 273, § 1; R.S. 1923, 80-1201; L. 1965, ch. 548, § 1; June 30.



80-1202 Eradication of prairie dogs; duties of township trustees; entry upon land, exceptions; assessment of costs.

80-1202. Eradication of prairie dogs; duties of township trustees; entry upon land, exceptions; assessment of costs. In addition to the duties now prescribed by law for township trustees, in counties infested by prairie dogs, they may do and perform the following services: That the township trustees of the several townships in this state infested by prairie dogs may enter upon the lands so infested in their respective townships and make diligent efforts to exterminate all prairie dogs thereon. For the purpose of enabling them to carry into effect the provisions of this act, the trustees are authorized and empowered to employ all such assistance and to purchase the poison or such appliances and material as they may deem necessary to exterminate such dogs. The work of such extermination shall all be done under the supervision and direction of the trustees: Provided, That in any county having a population of more than four thousand (4,000) and less than five thousand two hundred (5,200) which contains no city of the second class and not more than two (2) cities of the third class, the trustees shall before entering upon the lands give written notice to any landowner who shall fail or refuse to make use of the materials offered or provided, that unless he or she endeavors to control such prairie dogs according to the methods prescribed by the board of trustees will, within fifteen (15) days after the date specified in the notice enter upon his or her land and use the necessary materials to eradicate the prairie dogs thereon; and the trustees or their agents, may thereafter enter upon the land and proceed to eradicate such prairie dogs.

After eradication of such prairie dogs, the trustees shall immediately notify the landowner or landowners with an itemized statement of the costs thereof, and stating that unless such amount is paid within thirty (30) days from the date of the notice, that the amount shall become a lien upon their real estate. If such costs are not paid within thirty (30) days they shall be assessed against the property of the landowner and the township clerk shall, at the time of certifying other township taxes to the county clerk, certify the costs of such eradication and the county clerk shall extend the same on the tax roll of the township against such property and said costs shall be collected by the county treasurer and paid to the township as other township taxes are collected and paid.

History: L. 1909, ch. 181, § 1; L. 1919, ch. 315, § 1; R.S. 1923, 80-1202; L. 1965, ch. 548, § 2; L. 1969, ch. 472, § 1; L. 1972, ch. 384, § 1; March 20.



80-1203 Same; report of expense to county commissioners; tax levy.

80-1203. Same; report of expense to county commissioners; tax levy.    The trustees of the several townships infested by prairie dogs shall appear before the board of county commissioners of their respective counties at their annual meeting in August of each year, when they convene to make the annual tax levy, and make a report of the probable expense to exterminate the prairie dogs in their respective townships. And the commissioners of the respective counties, after receiving said reports, shall cause to be levied on real estate assessed for taxation in each township thus infested by prairie dogs the approximate amount estimated by the several trustees as herein provided, or any part thereof: Provided, however, That no assessment for this purpose shall be greater than seventy cents on each one hundred dollars valuation as herein provided.

History: L. 1909, ch. 181, § 2; April 3; R.S. 1923, 80-1203.



80-1204 Same; compensation of trustees and assistants.

80-1204. Same; compensation of trustees and assistants. The trustees of each township and their assistants shall receive as compensation for their services for the time actually and necessarily employed. Such compensation shall be paid only out of the fund of the county created by this act for that purpose and shall be in an amount determined by the township board as provided by K.S.A. 80-207, and amendments thereto.

History: L. 1909, ch. 181, § 3; L. 1919, ch. 315, § 2; R.S. 1923, 80-1204; L. 1996, ch. 184, § 9; May 2.



80-1205 Same; custody and disbursement of funds.

80-1205. Same; custody and disbursement of funds. The township trustees shall be the custodians of the fund created by this act, and disburse the same on vouchers audited by the township boards at their regular quarterly meetings and warrants drawn on the treasurer for the same: Provided, That no part of this fund shall be subject to the payment of claims other than those specified in this act.

History: L. 1909, ch. 181, § 4; April 3; R.S. 1923, 80-1205.



80-1206 Same; payment of moneys to township treasurers.

80-1206. Same; payment of moneys to township treasurers. The county treasurers of the several counties of this state are hereby authorized and directed to pay over to the several township treasurers of their respective counties all the moneys collected for the purpose designated in this act, in the mode and manner as other township funds are paid over to said township treasurers.

History: L. 1909, ch. 181, § 5; April 3; R.S. 1923, 80-1206.



80-1207 Same; surplus funds; use.

80-1207. Same; surplus funds; use. Whenever any township of this state shall have rid itself of the prairie dogs and there shall cease to be a necessity of any future procedure under this act (which question shall be determined by the board of county commissioners and the trustee of such township), the surplus fund, if any, in the hands of the township treasurers shall be merged into the general township funds of said townships and to be used for general township purposes.

History: L. 1909, ch. 181, § 6; April 3; R.S. 1923, 80-1207.



80-1208 Same; penalty for failure to perform duties.

80-1208. Same; penalty for failure to perform duties. Any township trustee or board of county commissioners failing to perform any of the duties imposed upon them by this act shall be deemed guilty of a misdemeanor, and upon conviction thereof be subject to a fine of not less than fifty dollars nor exceeding one hundred dollars for each offense thus committed.

History: L. 1909, ch. 181, § 7; April 3; R.S. 1923, 80-1208.






Article 14 MISCELLANEOUS PROVISIONS

80-1404 Cities of first and second classes excluded from townships; wards.

80-1404. Cities of first and second classes excluded from townships; wards. No city of the first or second class shall be included within the corporate limits of any township. In the event any city of the first or second class has designated no ward or wards, the entire territory of such city shall be one ward until such city is divided into additional wards as provided by law.

History: G.S. 1868, ch. 110, § 48; R.S. 1923, 80-1404; L. 1941, ch. 392, § 1; L. 1968, ch. 274, § 48; April 30.



80-1405a Effect of change in population or valuation by annexation; eligibility for permit or license.

80-1405a. Effect of change in population or valuation by annexation; eligibility for permit or license. Whenever a minimum population or valuation within a township is a prerequisite for the residents thereof to obtain any permit or license, and the township once has the required population or valuation, heretofore or hereafter, the residents of the township shall continue to be eligible for the permit or license notwithstanding the township thereafter loses the required population or valuation because of annexation by a city of the first or second class.

History: L. 1965, ch. 554, § 1; June 30.



80-1406b Transfer of surplus in general fund, when; resolution.

80-1406b. Transfer of surplus in general fund, when; resolution. The township board of any township  which did not make a tax levy for the township general fund in the year next preceding and which has a surplus of moneys in the general fund may transfer all or any part of such surplus to any other fund of the township upon the adoption of a resolution determining the existence of a surplus and authorizing the transfer of a specific amount of such surplus to a specified fund of the township. Upon the adoption of any such resolution, the township treasurer forthwith shall transfer said surplus funds in accordance therewith and if any such funds are still in the hands of the county treasurer, the county treasurer shall so transfer said surplus funds as directed by the township board in accordance with said resolution.

History: L. 1949, ch. 506, § 1; L. 1977, ch. 349, § 1; July 1.



80-1406c Certain township officers authorized to transfer certain moneys in general fund to cemetery fund, when.

80-1406c. Certain township officers authorized to transfer certain moneys in general fund to cemetery fund, when. (a) The provisions of this section shall only apply to a township which is located in a county having a population of less than 3,100 with an assessed taxable tangible valuation of not less than $14,000,000 nor more than $20,000,000 and which county is operating under the county road unit system.

(b) Whenever the clerk, treasurer and trustee of such township shall unanimously adopt a resolution declaring that a surplus of monies is on hand in the general fund of such township and further declaring that it would be to the best interests of said township to transfer such surplus of monies or any part thereof to the cemetery fund of such township and stating the exact amount in dollars that would be so transferred, the township treasurer is hereby authorized and directed to transfer the amount so determined from the township general fund to the township cemetery fund. Upon making such transfer the township treasurer shall notify the township clerk thereof who shall make the necessary changes in the records of his or her office to show such transfer.

History: L. 1957, ch. 536, § 1; June 29.



80-1407 Compensation of township officers of townships with township water system.

80-1407. Compensation of township officers of townships with township water system. In any township having a township water system each member of the township board shall receive compensation for their services as such officers in the supervision of the operation of such water system.

The amount of such compensation shall be determined by the township board as provided by K.S.A. 80-207, and amendments thereto, shall be payable out of the operating receipts of such water system.  If extensions have been made to such water system, whose revenues are maintained in a separate fund, such compensation shall be prorated between the original system and such extension in proportion to the gross annual receipts of such original system and extension for the preceding year.

History: L. 1941, ch. 310, § 1; L. 1943, ch. 322, § 1; L. 1945, ch. 379, § 1; L. 1951, ch. 511, § 1; L. 1965, ch. 549, § 1; L. 1996, ch. 184, § 10; May 2.



80-1408 Certain townships in certain counties between 10,000 and 13,000; additional bonds.

80-1408. Certain townships in certain counties between 10,000 and 13,000; additional bonds. Any township located in a county having a population of not less than ten thousand nor more than thirteen thousand and having an assessed tangible valuation of not less than twenty million dollars nor more than twenty-five million dollars, that has heretofore issued its bonds for the purpose of paying for the erection of a township hall, which township hall is located in a city of the third class, and the proceeds of such bond issue have been exhausted prior to the completion of said township hall, is hereby authorized to issue additional bonds of said township for the completion and equipment of such township hall building, in an amount not exceeding the sum of seven thousand five hundred dollars.

History: L. 1943, ch. 332, § 1; March 23.



80-1409 Same; application of general bond law.

80-1409. Same; application of general bond law. The bonds authorized in K.S.A. 80-1408 shall be issued, sold, delivered, registered and retired in accordance with the provisions of article 1, chapter 10, of the Kansas Statutes Annotated, and any amendments thereto, except as herein specifically provided. Such bonds may be issued without the authority of an election.

History: L. 1943, ch. 332, § 2; March 23.



80-1413 Tax levies for funds to improve township roads; election.

80-1413. Tax levies for funds to improve township roads; election. The township board of any township may, upon resolution adopted by a majority of the board, submit to the qualified electors of the township who reside outside of the corporate limits of any city, at any general election or special election called for that purpose as provided by law for bond elections, the question of levying a special tax of not to exceed ten mills for a specified number of years for the purpose of raising funds with which to improve township roads. The township board shall have the authority to call such elections. At such election the question on the ballot shall be stated in substantially the following form: "Shall ____________ township in ____________ county, Kansas, levy a tax of ______ mills for ______ year(s) to raise funds for the purpose of improving the township roads?" If a majority of those voting on such question shall vote in favor thereof the township board shall levy the tax as authorized on all the taxable tangible property in such township which has a tax situs outside the corporate limits of any city. Such levy shall be in addition to all other taxes authorized or limited by law.

In counties not operating under the county road unit system, the proceeds of such levy shall be used by the township board for the sole purpose of grading, sanding, graveling or otherwise improving township roads and shall first be used on township roads which are mail routes and on roads leading from mail routes to schools and cemeteries in the township. In counties operating under the county road unit system, the county treasurer shall place the proceeds of such levy in a special fund to be used by the board of county commissioners for the sole purpose of grading, sanding, graveling or improving roads in the township voting such levy and shall first be used on roads which are mail routes and on roads leading from mail routes to schools and cemeteries in the township.

History: L. 1945, ch. 280, § 1; L. 1947, ch. 481, § 1; L. 1980, ch. 327, § 2; July 1.



80-1413a Validation of election to levy tax; Monmouth township, Shawnee county.

80-1413a. Validation of election to levy tax; Monmouth township, Shawnee county. Any election which was held prior to the effective date of this act for the approval of a tax to be levied by Monmouth township, in Shawnee county, to raise funds for township road improvements in accordance with K.S.A. 80-1413 and which had notice thereof first published 17 days prior to the election instead of 21 days prior to the election is hereby validated. The Monmouth township board may levy the tax in the amount and for the purpose approved by the voters at the election.

History: L. 1983, ch. 339, § 1; Feb. 24.



80-1413b Same; Rossville township, Shawnee County.

80-1413b. Same; Rossville township, Shawnee County. Any election which was held prior to the effective date of this act for the approval of a tax to be levied by Rossville township, in Shawnee county, to raise funds for township road improvements in accordance with K.S.A. 80-1413 and which had notice thereof first published 17 days prior to the election instead of 21 days prior to the election is hereby validated. The Rossville township board may levy the tax in the amount and for the purpose approved by the voters at the election.

History: L. 1983, ch. 339, § 2; Feb. 24.



80-1413c Same; Mission township, Shawnee County.

80-1413c. Same; Mission township, Shawnee County. Any election which was held prior to the effective date of this act for the approval of a tax to be levied by Mission township, in Shawnee county, to raise funds for township road improvements in accordance with K.S.A. 80-1413 and which had notice thereof first published 17 days prior to the election instead of 21 days prior to the election is hereby validated. The Mission township board may levy the tax in the amount and for the purpose approved by the voters at the election.

History: L. 1983, ch. 339, § 3; Feb. 24.



80-1417 Joint township hall by certain townships and cities of third class; petition to city; contract; tax levies.

80-1417. Joint township hall by certain townships and cities of third class; petition to city; contract; tax levies. The governing body of any city of the third class having a population of not to exceed 300, located within a township having a township hall and in a county with a population of not less than 4,500 nor more than 5,500 is hereby authorized and empowered to enter into a contract with the township board of the township for the joint ownership, maintenance, repair, remodeling, and equipping of the township hall, but before such an agreement may be entered into, a petition signed by at least 50% of the residents of such city as determined by the total vote cast for secretary of state at the last preceding election, shall be submitted to the governing body of such city requesting that such a contract be entered into. When the governing body determines that such petition is proper, the governing body shall then adopt a resolution authorizing the city to enter into such a contract.

The township board, upon receipt of such resolution, shall meet and if determined that a contract should be entered into, the board shall adopt a resolution authorizing such contract. Thereafter, the governing body of the city and the township board are authorized to enter into a contract, which contract shall provide that the township hall shall be under the joint ownership of the city and township and shall be maintained, remodeled, equipped and kept in repair jointly by such township and city. The contract shall be approved by a majority of the governing body of the city and of the township board.

After the contract has been entered into, the township board is authorized and empowered to levy an annual tax of not to exceed two mills on the dollar on all of the taxable tangible property of such cities of the third class for the purpose of providing funds to be used for the maintenance, equipping, remodeling and repair of the township hall.

History: L. 1951, ch. 196, § 1; L. 1999, ch. 154, § 57; May 27.



80-1418 Designation of certain townships and cities in Johnson county as urban areas.

80-1418. Designation of certain townships and cities in Johnson county as urban areas. Shawnee township, Mission urban township and cities in the county of Johnson having a common boundary with said Mission urban township are hereby designated as urban areas.

History: L. 1957, ch. 105, § 1; April 9.



80-1429 Tax levy for flood control in certain townships; election.

80-1429. Tax levy for flood control in certain townships; election. The board of township trustees of any township located in a county having a population of more than six thousand three hundred (6,300) and less than six thousand five hundred (6,500) and an assessed  valuation of more than thirty-five million dollars ($35,000,000), may annually levy a tax of not to exceed two (2) mills for the purpose of creating a special fund for maintaining dams and other structures necessary for flood control.  No such tax shall be levied unless and until the question of levying the same shall have been submitted to and approved by a majority of the qualified voters of such township voting thereon at a regular township election.

History: L. 1978, ch. 421, § 1; July 1.



80-1430 Transfer of township moneys or property to not-for-profit corporation or other governmental subdivision.

80-1430. Transfer of township moneys or property to not-for-profit corporation or other governmental subdivision. (a) Any township may transfer all or any portion of any moneys or property, or the proceeds from the sale of property which the township receives by donation, contribution, gift, device or bequest to any of the following: (1) A Kansas not-for-profit corporation which is exempt from federal income taxation under the provisions of section 501(c)(3) of the internal revenue code of 1986, and amendments thereto which is located within the same county as the township; or

(2) any political or taxing subdivision located within the same county as the township.

(b) The transfer of moneys as provided in subsection (a) shall be authorized by the township board by passage of a resolution. The resolution shall state that the township board has determined that the money, property or proceeds from the sale of property are not required by the township to meet its obligations.

(c) The transfer of moneys or property or the proceeds from the sale of property as provided for in subsection (a) is hereby declared to be a public purpose.

History: L. 2007, ch. 39, § 1; July 1.






Article 15 FIRE PROTECTION

80-1501 Townships and counties contracting with cities for fire protection; procedure; reorganization as a consolidated district.

80-1501. Townships and counties contracting with cities for fire protection; procedure; reorganization as a consolidated district. (a) Any township or county may join with a municipality in the maintenance of a fire department for the prevention and fighting of fires within their boundaries. The cost of equipment and maintenance, the payment of compensation to employees of the fire department, the rent or purchase of buildings shall be paid in such proportion as agreed upon by the parties. The governing body of the joint fire department may pay for the acquisition, installation or maintenance of one or more fire hydrants, or similar devices for fighting fires, including necessary equipment, services or supplies related thereto.

The acquisition, installation and maintenance shall be subject to the mutual agreement of the governing body of the fire department and the governing body of the rural water district which owns, operates or maintains the water line on which the fire hydrant, or other similar device for fighting fires, is to be installed. The supervision and control of the department shall be with the governing body of the municipality if the municipality joins with a township or county. The fire department members may be paid or may be volunteers and shall be subject to the limitations of this section and such rules and regulations as the municipalities adopt. Volunteer members may be paid compensation for fighting fires, responding to emergencies or attending meetings. Such departments, when organized, may incorporate as firefighters' relief associations, and such associations shall come within the purview and be subject to the provisions of and entitled to the rights under article 17, chapter 40, of the Kansas Statutes Annotated and amendments thereto.

(b) When a municipality and a township join, the agreements shall be entered into by the municipality by ordinance and by the township or county by resolution, and the agreement as set out in the ordinance and resolution shall be signed by the mayor of the city and attested by the city clerk and, in the case of a township shall be signed by the township trustee and attested by the township clerk and, in the case of a county shall be signed by the chairperson of the board of county commissioners and attested by the county clerk. The agreement shall state the amount each party shall contribute, the rules and regulations governing the department, and such other matter as may be necessary to specify the duties and responsibilities of the parties. The agreement may be amended or changed or added to by mutual agreement of the parties in the same manner as that in which the original contract was entered. Such agreement may be terminated if one party passes or adopts an ordinance or resolution declaring its intention to carry out the agreement no longer. When an agreement is terminated, one party may pay the other for its share of the equipment or apparatus or the apparatus may be sold. Any money in the treasury shall be divided pro rata as it was paid into the treasury. No election shall be required to authorize the township board, board of county commissioners or governing body of any municipality to enter into such agreement, but the township board, board of county commissioners or governing body of a municipality shall have the power to decide whether to enter into such contract.

(c) The governing body of any joint fire department created pursuant to this section may reorganize itself as a consolidated fire district in the manner provided for the consolidation of fire districts pursuant to K.S.A. 12-3910 et seq., and amendments thereto.

History: L. 1931, ch. 113, § 1; L. 1951, ch. 512, § 1; L. 1953, ch. 463, § 1; L. 1996, ch. 184, § 11; L. 1997, ch. 74, § 4; L. 2002, ch. 150, § 5; L. 2004, ch. 26, § 6; July 1.



80-1502 Contracts by cities with counties, townships, individuals, firms or corporations to furnish fire-fighting service.

80-1502. Contracts by cities with counties, townships, individuals, firms or corporations to furnish fire-fighting service. (a) The governing body of any municipality may contract with any county, township or individual or group of individuals, firm or corporation whose property is situated outside the city limits, to furnish fire-fighting service to such county, township, individual, group of individuals, firm or corporation, upon such terms and for such compensation as may be agreed upon. The fire chief or person in charge of the fire department shall have the right in every case to determine whether or not the city can spare all or any portion of its fire equipment and firemen at that particular time.

(b) The compensation agreed upon in a contract pursuant to subsection (a) shall always be at least sufficient to pay the city for the reasonable use of equipment and for the cost of material used on the run and fighting the fire, to pay the firemen and to enable the city to carry a sufficient amount of insurance to indemnify it for loss or damage to any fire-fighting equipment, or injury or damage to person or property (if the city be actually liable therefor). All such contracts shall be made by ordinance. The compensation agreed upon shall be a legal charge and collectible by the municipality rendering the service in any court of competent jurisdiction.

History: L. 1931, ch. 113, § 2; L. 1951, ch. 512, § 2; L. 1979, ch. 186, § 30; July 1.



80-1503 Same; tax levy.

80-1503. Same; tax levy. (a) Townships are hereby authorized and empowered to levy a special tax not to exceed one mill on all tangible property in the township not including a corporate city in a sufficient amount to join with a municipality or township for the purposes as provided in K.S.A. 80-1501, and amendments thereto, or to pay the compensation agreed upon by contract under authority of K.S.A. 80-1502, and amendments thereto.

(b) The township board, by adopting the appropriate resolution, may levy a tax of more than one mill for the purposes authorized by subsection (a). Any resolution increasing the amount of the tax currently levied by the township board and any subsequent increase thereof shall be published once each week for two consecutive weeks in a paper of general circulation within the township. The township board may make such levy unless, within 30 days following final publication of the resolution, a protest petition signed by 10% of the qualified voters of the township is filed with the township clerk. If a sufficient petition is filed, such additional tax shall not be levied until approved by a majority of the voters voting at an election thereon. Such election shall be called and held in the manner provided by the general bond law.  If a levy is imposed pursuant to this subsection, no other levies for the purposes authorized by subsection (a) shall be made on such property.

(c) Counties are hereby authorized and empowered to levy an annual tax on all the taxable tangible property in such county for the purposes as provided in K.S.A. 80-1501, and amendments thereto, or to pay the compensation agreed upon by contract under authority of K.S.A. 80-1502, and amendments thereto, and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1931, ch. 113, § 3; L. 1951, ch. 512, § 3; L. 1953, ch. 463, § 2; L. 1955, ch. 438, § 1; L. 1957, ch. 523, § 1; L. 1979, ch. 52, § 199; L. 1984, ch. 373, § 1; L. 1996, ch. 184, § 12; L. 1999, ch. 154, § 58; May 27.



80-1504 Municipal firemen on regular duty outside of city; compensation; pension.

80-1504. Municipal firemen on regular duty outside of city; compensation; pension. All municipal firemen, full paid or volunteer, attending and serving at fires outside the limits of the city, as provided by K.S.A. 80-1502, after being ordered or requested to do so by the fire chief or person in charge of the fire department, as authorized in this act, shall be considered as serving in their regular line of duty as fully as if they were serving within the limits of their own municipality, but full-paid firemen shall receive no additional compensation and volunteer firemen shall receive only such compensation as may be provided by ordinance for such cases, and all such firemen shall be entitled to all the benefits of any pension fund, firemen's relief fund or workmen's compensation the same as if the fire had been inside the city.

History: L. 1931, ch. 113, § 4; May 28.



80-1507 Benefit districts adjacent to or near cities; petition; directors; contracts.

80-1507. Benefit districts adjacent to or near cities; petition; directors; contracts. Whenever fifty-one percent of the resident property owners of any territory adjacent to, or within a radius of seven miles of a city shall petition for the creation of a benefit district for the purposes of this act, it shall be the duty of the township boards of the townships in which said benefit district is located to organize such benefit district and to define the limits thereof as set forth in said petition. If said benefit district is located entirely within one township, the township board, and where said benefit district is located in two or more townships, the township trustees of said townships shall constitute the board of directors of said benefit district and shall be authorized to execute contracts in accordance with the purposes of this act for said district.

History: L. 1937, ch. 377, § 1; L. 1949, ch. 498, § 1; June 30.



80-1508 Same; contracts for fire-fighting service.

80-1508. Same; contracts for fire-fighting service. Any such benefit district is hereby authorized to contract with the governing body of any municipality for the furnishing of fire-fighting service within said district by said municipality under the same terms and conditions as is provided in K.S.A. 80-1502, 80-1504, 80-1505 and 80-1506.

History: L. 1937, ch. 377, § 2; June 30.



80-1509 Same; tax levies.

80-1509. Same; tax levies. The township board shall annually levy a tax upon the tangible taxable property in such benefit district and within the township sufficient to pay the compensation agreed upon in the contract with the municipality.

History: L. 1937, ch. 377, § 3; L. 1949, ch. 498, § 2; L. 1999, ch. 154, § 59; May 27.



80-1511a Certain townships between 14,000 and 16,500; contributions to incorporated fire fighting organizations providing service; limitation.

80-1511a. Certain townships between 14,000 and 16,500; contributions to incorporated fire fighting organizations providing service; limitation.    The township board of any township located in a county having a population of not less than fourteen thousand (14,000) and not more than sixteen thousand five hundred (16,500), with an assessed taxable tangible valuation of not less than thirty-three million dollars ($33,000,000) and not more than thirty-seven million dollars ($37,000,000), may contribute annually not to exceed the sum of two hundred fifty dollars ($250) to an incorporated volunteer fire fighting organization which will provide fire fighting service in such township. Any such township board may enter into a contract for such fire fighting organization for the furnishing of fire fighting services in such township. The annual contribution herein authorized shall be paid from the general fund of the township. Expenditures authorized by this section may be made during the calendar year 1959, even though such expenditures were not included in the budget covering such period.

History: L. 1959, ch. 411, § 1; March 21.



80-1512 Creation of fire districts in certain townships; petition; notice and hearing; publication of resolution.

80-1512. Creation of fire districts in certain townships; petition; notice and hearing; publication of resolution. Subject to the provisions of K.S.A. 19-270, the township board of any township having a population of more than 10,000 outside the limits of any incorporated city may create a fire district as provided herein, which fire district may include a part or all of the township outside of the limits of any incorporated city and of any other previously established fire district. Upon the filing with a township board of a petition signed by not less than 200 qualified electors within the limits of the fire district sought to be created, the township board, within 30 days after such filing, shall set a date for a public hearing upon the petition and give notice of such hearing by publication for three successive weeks in a newspaper of general circulation in the township.

Any such fire district may include territory within the boundaries of an incorporated city if the owners of not less than 51% of the area of the land in such territory within such incorporated city to be included in the fire district shall sign and file with the township board a statement assenting to the inclusion of such city territory in the fire district. The date of the hearing shall be not more than 10 days after the date of the last publication. Upon the hearing, or within 30 days thereafter, the township board shall either approve or reject the petition as filed or may modify the proposed fire district by excluding certain areas from the proposed district and approve the petition as modified. The action of the township board shall be by resolution which shall be published once in a newspaper of general circulation in the township.

History: L. 1947, ch. 482, § 1; L. 1953, ch. 465, § 1; L. 1957, ch. 524, § 1; L. 1986, ch. 70, § 34; May 15.



80-1512a Inclusion of land located in other benefit districts.

80-1512a. Inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any fire district created pursuant to K.S.A. 80-1512 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a fire district.

History: L. 1997, ch. 143, § 20; May 8.



80-1513 Same; appeal to county commissioners; notice and hearing; inclusion of new lands; annexation of territory of district.

80-1513. Same; appeal to county commissioners; notice and hearing; inclusion of new lands; annexation of territory of district. (a) In the event the township board approves the creation of the fire district either as petitioned for or as modified, any landowner within such district, within 30 days after such publication, may appeal from the action of the township board to the board of county commissioners of the county in which the township is located. Such appeal shall be in writing and shall state the objections to the action of the township board and a copy thereof shall be filed with the township board. Within 30 days after the filing of such an appeal, the board of county commissioners shall fix a time and place for hearing the appeal and give notice thereof by publication for two weeks in a newspaper of general circulation in the township. The date of the hearing shall be not more than 10 days after the date of the last publication, nor more than 60 days after the filing of such appeal. At such hearing or within 10 days thereafter the board of county commissioners shall either approve or reject the creation of the fire district as fixed by the township board or may modify the same by excluding certain areas therefrom.

(b) If any territory included in any fire district created under the provisions of this act is thereafter included within the corporate limits of any city, such territory shall continue to be within and a part of the fire district. Subject to the provisions of K.S.A. 19-270, if any such fire district is located in a county having a population of not less than 90,000, and in which there is a city of the first class having a population of less than 50,000, new lands may be included in the district whenever a petition requesting such inclusion is filed with the governing body of the district, signed by the owners, whether residents of the county or not, of at least 10% of the area of the lands sought to be included, which petition shall conform, as near as may be possible, to the petition required for the organization of a fire district. If the governing body shall find the petition is sufficient, the governing body may adopt and publish a resolution attaching the lands described in the petition to the fire district. The resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation in the area where the lands are located, and if within 30 days after the last publication thereof, a petition protesting the inclusion of such lands, signed by the owners, whether residents of the county or not, of more than 19% of the area of the lands sought to be included in the fire district is filed with the governing body, the resolution shall have no force or effect. If such a protest petition shall not be filed within the time, the resolution shall become final, and the lands shall be deemed attached to the fire district. Any such fire district may include land or territory within the boundaries of an incorporated city, but only with the approval of such city. In any such case the governing body shall declare the new boundary of the district by the adoption and publication of a resolution in like manner as the boundaries were declared at the time of the original organization thereof.

(c) All territory which was a part of a fire district when created under the authority of this act and which was thereafter annexed by a city maintaining a fire department shall be, and hereby is, removed from such fire district if the same was or is in a township located in a county having a population of more than 138,000 and less than 175,000, and such territory shall be under the jurisdiction of the city which annexed the territory and shall be served by fire protection services of such city. Such territory shall continue to be liable for the payment of any outstanding bonded indebtedness existing at the time that this act becomes effective. From and after the effective date of this act, any territory in a fire district created under the authority of this act, located in a township as described in this subsection, shall no longer be a part of the fire district after the effective date of such annexation; however, such territory shall continue to be liable for the payment of any outstanding bonded indebtedness existing at the time of the effective date of such annexation. Such territory shall be under the jurisdiction of the city so annexing and such city shall provide fire protection to such newly annexed territory from and after the date such annexation becomes effective.

History: L. 1947, ch. 482, § 2; L. 1949, ch. 499, § 1; L. 1953, ch. 466, § 1; L. 1957, ch. 525, § 1; L. 1961, ch. 465, §1; L. 1979, ch. 75, § 9; L. 1986, ch. 70, § 35; May 15.



80-1514 Same; governing body of fire district.

80-1514. Same; governing body of fire district. The township board shall be the governing body of any fire district created hereunder except that if in any such fire district a major portion of its territory is within the limits of one or more cities and all of the territory of such fire district is located in one county commissioner district, the governing body of such fire district shall be a board of three members to be appointed by the county commissioner of the district in which such fire district is located and who shall hold office for a term of three years, except that the members of the first board appointed shall hold office for terms as follows: One for a term of one year, one for a term of two years, and one for a term of three years, and the county commissioner when he or she appoints the members of the first board shall designate the term which each is to serve and he or she shall appoint the members of the first board within thirty days after this act takes effect; and in the case of a vacancy in the membership of the board occurring before the expiration of the term, a successor shall be appointed in like manner as regular appointments are made and the member so appointed shall serve for the remainder of the unexpired term; and no person shall be eligible to be appointed a member of the board unless he or she is a legal elector residing in such fire district; the members of the governing body shall receive no compensation for their services but they shall be allowed their actual expenses incurred in the performance of their official duties.

History: L. 1947, ch. 482, § 3; L. 1953, ch. 466, § 2; L. 1979, ch. 75, § 10; July 1.



80-1514a Fire districts in certain townships; governing body, powers.

80-1514a. Fire districts in certain townships; governing body, powers. Upon the creation of a fire district under the provisions of K.S.A. 80-1512 et seq., the governing body shall have the authority to:

(a) Enter contracts;

(b) acquire and dispose of real and personal property;

(c) acquire, construct, reconstruct, equip, operate, maintain and furnish buildings to house fire fighting equipment;

(d) acquire, operate and maintain fire fighting equipment;

(e) issue bonds as provided in this act;

(f) pay compensation and salaries to fire district employees;

(g) pay compensation to volunteer members of the fire district for fighting fires, responding to emergencies or attending meetings;

(h) exercise eminent domain;

(i) pay the operation and maintenance expenses of the fire district and other expenses legally incurred by the fire district;

(j) pay for the acquisition, installation or maintenance of one or more fire hydrants, or similar devices for fighting fires, including necessary equipment, services or supplies related thereto.

The acquisition, installation and maintenance shall be subject to the mutual agreement of the governing body of the fire district and the governing body of the rural water district which owns, operates or maintains the water line on which the fire hydrant, or other similar device for fighting fires, is to be installed; and

(k) do all other things necessary to effectuate the purposes of this act.

History: L. 1979, ch. 75, § 7; L. 1992, ch. 132, § 3; L. 2002, ch. 150, § 6; L. 2004, ch. 26, § 7; July 1.



80-1514b Same; issuance of bonds and no-fund warrants.

80-1514b. Same; issuance of bonds and no-fund warrants. The governing body of any fire district created under the provisions of K.S.A. 80-1512 et seq. shall have the authority to issue general obligation bonds under the provisions of the general bond law except that before any bonds are issued, the governing body shall publish once in a newspaper of general circulation within the district a notice of its intention to issue such bonds and stating the purpose for which such bonds are to be issued and the amount thereof.  If within sixty (60) days after the date of publication of such notice, a petition signed by not less than five percent (5%) of the qualified electors residing in such district is filed with the county election officer, no bonds shall be issued until approved by a majority of the qualified electors residing in the district voting at an election called and held therefor.  At no time may the aggregate amount of outstanding bonds issued under this section exceed five percent (5%) of the assessed valuation  of tangible property within the district.

The governing body of any such fire district shall also have the authority to issue no-fund warrants in the manner prescribed in K.S.A. 79-2940.  All such warrants and interest thereon may be payable in approximately equal installments over a period of not to exceed five years from the first day of July following their issuance.  The governing body shall make a levy at the first tax levying period after such warrants are issued sufficient to pay such warrants and the interest thereon as may be required during the budget year.

History: L. 1979, ch. 75, § 8; July 1.



80-1516 Same; employees and volunteers; compensation; quarters; clothing and equipment; insurance.

80-1516. Same; employees and volunteers; compensation; quarters; clothing and equipment; insurance. The governing body shall have full direction and control over the operation of such district fire department, and may select regular employees, provide for their compensation, and furnish quarters for such employees if deemed desirable; and may also provide for the organization of volunteer members of such department, to be compensated at a specified rate when attending fires, and may provide special clothing and equipment for such employees and volunteers, and may insure such employees and volunteers against accidental death and injury in the performance of their duties, and may do all other things necessary or desirable to maintain and operate such department so as to furnish fire protection for the inhabitants of such district.

History: L. 1947, ch. 482, § 5; L. 1953, ch. 466, § 4; July 1.



80-1517 Same; contracts for fire protection; conditions; privileges, immunities and exemptions.

80-1517. Same; contracts for fire protection; conditions; privileges, immunities and exemptions. The governing body of the fire district may enter into contracts with cities, and other fire districts or townships whether within or without the county or state for cooperation between the fire departments of the respective cities, districts and townships and may include in such contracts provisions by which the fire department of such cities, townships or other districts will furnish fire protection to a part of the fire district in question in consideration of cash payments or reciprocal services and the governing body of the fire district may also include in such contracts provisions to provide, furnish, and pay for a bond, in such amount as shall be agreed upon, to indemnify any such other city, fire district or township against any loss which it may sustain as the result of damage to property or injury to persons arising out of the furnishing of fire protection services to such fire districts: Provided, That the township or district shall not be liable in any way for the failure of the district fire department to attend a fire or to put out a fire or for any other reason, but the district fire department, subject to the conditions of this act, shall make a reasonable effort (road and weather conditions permitting) to attend outside fires: Provided, The supervision and control of the district fire department shall always be with the governing body of the fire district: And provided further, That the fire chief or person in charge of the district fire department shall have the right in every case where a contract exists for reciprocal service, to determine whether or not the district can spare all or any portion of its fire equipment and firemen at that particular time.

The township and district and the officers and firemen of the district fire department and any city, other fire districts or townships which have agreed to furnish fire protection to all or any part of said fire district and the officers and firemen of such other cities, townships and fire districts shall have all the privileges, immunities and exemptions conferred upon cities and townships and their fire departments by K.S.A. 12-111.

History: L. 1947, ch. 482, § 6; L. 1953, ch. 466, § 5; July 1.



80-1518 Same; right of way on highways; siren.

80-1518. Same; right of way on highways; siren. District fire departments shall have the right of way on public highways, both inside and outside city limits, when going to or returning from a fire when operating under this act: Provided, The vehicle is equipped with a fire siren in good working order and the siren is sounded at frequent intervals and always two hundred feet before reaching any intersection of highways: And provided further, Such vehicle is painted red. Such right of way shall also extend to the use of the highway when fighting fires.

History: L. 1947, ch. 482, § 7; April 4.



80-1520 Fire districts in certain townships; tax levies for operation and maintenance; notice of increased levy; petition, election.

80-1520. Fire districts in certain townships; tax levies for operation and maintenance; notice of increased levy; petition, election. The governing body of any fire district operating under the provisions of this act other than fire districts located in counties having a population of more than sixty thousand (60,000) and not more than one hundred thousand (100,000) shall have the power to levy a tax of not to exceed five (5) mills and the governing body of fire districts in counties having a population of not less than sixty thousand (60,000) and not more than one hundred thousand (100,000) shall have the power to levy a tax not to exceed six (6) mills. Such taxes shall be levied upon all property, real and personal, having a tax situs in the district and the proceeds thereof shall be used only for the purpose of paying the expenses of operating and maintaining a fire department and other legal expenses of the fire district which tax levy shall be in addition to all other tax levies authorized or limited by law: Provided, That no other levies for fire department purposes shall be made on such property.

The governing body of any fire district all of the territory of which is located within a county which has been designated an urban area in accordance with the provisions of K.S.A. 19-2654 may levy a tax each year of not to exceed seven and one-half (7 1/2) mills upon the taxable tangible property of the district for the purpose of paying the expenses of operating and maintaining a fire department and other legal expenses of the fire district, which tax levy shall be in addition to all other tax levies authorized or limited by law: Provided, That no other tax levy for fire department purposes shall be made on such property.

No such increase in the tax levy authorized by this section shall be made under the provisions of this section until a resolution authorizing such increased levy is adopted by the township board and published once each week for two (2) consecutive weeks in the official county paper of the county in which such township is located. Whereupon, such levy may be made unless a petition in opposition thereto signed by not less than five percent (5%) of the qualified electors of the fire district, as determined by the vote for secretary of state at the last preceding general election, is filed with the county election officer within sixty (60) days following the last publication of the resolution of the board. In the event such a petition is filed, it shall be the duty of the county election officer to submit the question to the voters of the fire district at an election called for such purpose or at the next general election. If no petition is filed, or if the question is submitted on a question submitted ballot and those voting on the question shall vote in favor of such tax levy, the township board is authorized and empowered to make such tax levy.

History: L. 1947, ch. 482, § 9; L. 1953, ch. 466, § 6; L. 1969, ch. 476, § 1; L. 1973, ch. 408, § 1; July 1.



80-1521 Same; existing governing body to exercise powers until new body qualified.

80-1521. Same; existing governing body to exercise powers until new body qualified. In the event that the governing body of any existing fire district is changed by the provisions of this act, the governing body of the fire district in office at the time this act takes effect shall continue in office and continue to exercise their powers until the members of the new governing body are appointed and have qualified.

History: L. 1953, ch. 466, § 7; July 1.



80-1522 Purchase of fire-fighting apparatus by certain townships; resolution; bonds; election; tax levies.

80-1522. Purchase of fire-fighting apparatus by certain townships; resolution; bonds; election; tax levies. When any township has joined with a city in maintaining a fire department under the provisions of K.S.A. 80-1501, or when any township has entered into a contract with a city whereby such city agrees to furnish fire-fighting service to the township under the provisions of K.S.A. 80-1502, and the fire-fighting apparatus of the joint department or the fire-fighting apparatus of the city in the case of the contract for service is inadequate properly to service both the city and the township, the township board may adopt a resolution describing the situation which exists and the advisability of acquiring additional fire-fighting apparatus and providing for the submission to the qualified electors of the township who reside outside of the corporate limits of such city at a general election or special election the question of voting bonds for fire-fighting apparatus.

Notice of the election shall be as provided by the general bond law, and the election conducted as therein provided. At such election the question on the ballot shall be stated substantially as follows: "Shall ______________ township in ______________ county, Kansas, issue bonds under the provisions of (citing this act) in a sum not exceeding ______________ dollars ($________) for the purpose of purchasing fire-fighting apparatus?" The judges of the election shall have the power to determine the residence qualifications of voters under this act. If a majority of those voting on the question shall vote in favor thereof the township board shall have authority to issue the bonds in the manner provided by law and purchase the fire-fighting apparatus. Such bonds shall be issued to mature in not more than ten (10) installments of approximately equal amounts each year and the last installment shall mature not more than eleven (11) years after the date of issuance. The tax levies to pay such bonds and the interest thereon shall apply to the taxable tangible property in the township outside of such city.

History: L. 1953, ch. 464, § 1; June 30.



80-1523 Same; housing and operation of apparatus purchased.

80-1523. Same; housing and operation of apparatus purchased. Where the fire department is a joint department, the fire-fighting apparatus purchased by the township shall be housed and operated the same as fire-fighting apparatus purchased by the city. Where the township has a contract with a city, the fire-fighting apparatus shall be housed by the city and operated by the city fire department and said fire-fighting apparatus may be used within the city or the township the same as the fire-fighting apparatus owned by the city or beyond the territorial limits of the city or township as authorized by K.S.A. 12-111.

History: L. 1953, ch. 464, § 2; June 30.



80-1524 Certain townships over 17,500; creation of special districts by board; costs.

80-1524. Certain townships over 17,500; creation of special districts by board; costs. This act and all parts thereof shall only apply to any township in this state having a population of 17,500 or more and an assessed valuation on tangible property in excess of $30,000,000 in current or last taxable year where any such township touches or any line of boundary thereof abuts any part of a city of the first class having a population in excess of 100,000 people, which city also has a municipal water and light plant operated by a board of public utilities. The township board of any such township is authorized to designate, organize and fix the boundaries of special fire protection districts wherein properties predominately used for industrial purposes constitute in the aggregate more than 2/3 of the assessed valuation on tangible property of any such township in the current or last taxable year within such special fire protection district, and such township boards are further authorized to make provision for and to provide extra equipment and additional fire protection at the sole cost of taxpayers in such special districts, subject to the limitations and other provisions of this act.

History: L. 1959, ch. 412, § 1; L. 1986, ch. 70, § 36; May 15.



80-1524a Inclusion of land located in other benefit districts.

80-1524a. Inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any fire district created pursuant to K.S.A. 80-1524 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a fire district.

History: L. 1997, ch. 143, § 21; May 8.



80-1525 Same; "township board" defined.

80-1525. Same; "township board" defined. A township board as referred to herein means the township trustee, township clerk and township treasurer acting as a board.

History: L. 1959, ch. 412, § 2; June 30.



80-1526 Same; creation of district by petition; procedure.

80-1526. Same; creation of district by petition; procedure. Subject to the provisions of K.S.A. 19-270, whenever 40 or more industries and taxpayers located in any township covered by the provisions of this act are actively operated in an industrial area or district of such township, which by character and location are predominately industrial and used for industrial purposes, and such industries or more than 60% thereof are members of an incorporated, nonprofit association organized under the laws of this state to objectively plan for the safety, good order and welfare of industries and employees thereof in the industrial area or district of such township, such incorporated association or any other organized group representing 60% of the operated factories and warehouses therein or a majority of industries in any proposed special fire protection district of any such township, may petition separately or together, the township board to designate, organize and fix the official boundary of a special fire protection district in such township.  Such petition shall be in writing and signed by a majority of the industries or by an incorporated industrial association as hereinbefore set out or any organized group representing more than 60% of the factories and warehouses operating and located in proposed special fire protection district as herein set out and further reciting and showing by such petition in writing the name under which special fire protection district should be known, if authorized.

All such petitions also shall describe the land included in the special district, to which a map shall be attached showing each tract of land in the boundary of the special district to correspond with the records of the county clerk of the county in which such township is located. If such petition is signed by an incorporated industrial association or organized group as representatives of operated factories and warehouses, the names of the industries and taxpayers so represented shall be shown.

History: L. 1959, ch. 412, § 3; L. 1986, ch. 70, § 37; May 15.



80-1527 Same; hearing on petition; notice and hearing.

80-1527. Same; hearing on petition; notice and hearing. Upon the filing of such petition with any such township board to create a special fire protection district within the township, it shall be the duty of the township board to set a date for a hearing of such petition at a designated place in such township and insert one (1) publication in a newspaper of general circulation within such township at least three (3) weeks before date of public hearing by the township board and such hearing shall be held within thirty (30) days from date of such publication or finding by the township board that such petition conforms to the provisions of this act. All taxpayers within such township are entitled to be heard at such public hearing.

History: L. 1959, ch. 412, § 4; June 30.



80-1528 Same; findings by board; publication; meeting and hearing.

80-1528. Same; findings by board; publication; meeting and hearing.    Following such publication and public hearing and being fully informed in the premises, it is the duty of the township board of such township to find and determine the desirability and need, if any, for proposed special fire protection district to protect special industrial facilities in such township and in the event it is found and determined by the township board that all of the industrial properties of operated industries within the boundaries of proposed special fire protection district have attained and constitute two-thirds of the assessed valuation on tangible property in such township in the current or preceding tax year and by reason of the height of combustible buildings and the congregation of industries within industrial areas and also in proposed special fire protection district of such township board and further finding by such township board that the existing fire fighting equipment is not adequate and the township has no means to provide needed equipment to properly protect such industrial properties beyond the capacity of established fire stations then maintained at the expense of all taxpayers in the township, including such industrial properties, then it becomes the duty of such township board to fix a budget for the purchase of auxiliary or additional equipment and employment of personnel to operate such equipment within the proposed special fire protection district, together with all needed and necessary expenses to be incurred on any annual basis, to supplement and specially protect such industrial facilities from hazard of fire in addition to the fire station or stations maintained for the protection of all properties in the township.

When a budget has been prepared showing the cost of purchasing necessary fire fighting equipment, employment of necessary personnel and all cost of operation of proposed services in the special fire protection district of such township, the township board shall post a notice or notices in conspicuous places in the proposed special district and thereby designate and fix the time and place in the proposed special district for a public meeting, to which all parties signing said petition, together with all taxpayers within such proposed special fire protection district, will be advised by the township board about the annual cost or estimated expense of furnishing proposed auxiliary fire protection service and services within such special district. Taxpayers within the proposed special district may be heard at such meeting.

History: L. 1959, ch. 412, § 5; June 30.



80-1529 Same; organization of district or denial of petition; recordation; appeal.

80-1529. Same; organization of district or denial of petition; recordation; appeal. Following the two (2) hearings and meetings as hereinbefore set out, the township board shall promptly designate, organize and fix the boundaries of the special fire protection district, or deny the petition. The official decision and order of the township board shall be entered on the records of the township and certified copy thereof, together with map and description of such special fire protection district shall be filed in the office of the county clerk of the county in which such township is located. If any taxpayer of any organized special fire protection district desires to appeal from the order of the township board, same may be accomplished by filing notice of appeal within five (5) days from date of order of the township board with such township and such county clerk and the grievance, if any, of such taxpayer shall be passed on and decided by the board of county commissioners of the county in which such township is located.

History: L. 1959, ch. 412, § 6; June 30.



80-1530 Same; township board as governing body; powers; issuance of bonds and no-fund warrants.

80-1530. Same; township board as governing body; powers; issuance of bonds and no-fund warrants. When any special fire protection district of such township has been organized under the provisions of this act, the township board thereof shall govern the conduct and operation of such auxiliary fire department, including selection and appointment of personnel, purchase of special equipment to fight fires in such industrial areas of the township and generally assume responsibility therefor. Such township board shall keep records and accounts applicable to such special districts which will be segregated from the operation and expenses of other fire departments maintained by all taxpayers in such township, including all industrial properties, and only charges and expenses pertaining to auxiliary fire protection shall be charged to such special fire protection district of such township.  In addition to the powers provided for in this section, the township board shall have any powers granted to a fire district under K.S.A. 80-1514a.  The township board shall also have the authority to issue general obligation bonds and no-fund warrants under the provisions of K.S.A. 80-1514b.

History: L. 1959, ch. 412, § 7; L. 1979, ch. 75, § 11; July 1.



80-1531 Same; salaries of employees; volunteer firefighters.

80-1531. Same; salaries of employees; volunteer firefighters. The salaries for each class of firefighters, supervisor, pension, vacation pay and other benefits in any special fire protection district shall correspond with and equal the payments made for like services in the conduct of other fire departments of such township, including hours of employment. If volunteer fire fighters are deemed advisable by the township board of such township in any special district, such board shall arrange training, drills, pay compensation to such volunteers for fighting fires, responding to emergencies or attending meetings, insurance and accept full responsibility therefor and charge applicable portion thereof to the special district herein authorized.

History: L. 1959, ch. 412, § 8; L. 2002, ch. 150, § 13; July 1.



80-1532 Same; annual budget.

80-1532. Same; annual budget. The first annual budget for auxiliary fire services, equipment and expenses in such special fire protection district adopted by such township board shall be adhered to and similarly and each year thereafter the township board of such township shall post notices and conduct meetings in such special district with the taxpayers therein for the purpose of fixing each annual budget in accordance with known needs in such special fire protection district.

History: L. 1959, ch. 412, § 9; June 30.



80-1533 Same; tax levies.

80-1533. Same; tax levies. Any township board of such township is hereby authorized to levy not to exceed two (2) mills on each dollar of the assessed valuation of taxable property, real and personal, in any special fire protection district organized under the provisions of this act and also to certify authorized levy of taxes in such district to the county clerk of the county in which such township is located for collection of the taxes levied for such purposes. Such special levy shall be in addition to all other levies authorized or limited by law: Provided, That payment of such special levy of taxes for special purposes will not exempt such taxpayer from payment of general levy made throughout such township for fire protection purposes.

History: L. 1959, ch. 412, § 10; June 30.



80-1534 Same; lease of special equipment or issuance of no-fund warrants in emergencies.

80-1534. Same; lease of special equipment or issuance of no-fund warrants in emergencies. If any emergency exists or is threatened or other circumstances occur which in the judgment of the township board of such townships warrants summary action in advance of the levy and collection of taxes in any organized special fire protection district of such township, such township board is authorized to lease special equipment for fire protection under agreement whereby rental thereon will be paid by future collection of taxes in such special fire protection districts. If the lease of such equipment is not practical or satisfactory terms are unobtainable, the township board may hold meetings with interested industries in such special district and if found that all or a large majority of such taxpayers prefer, the board is authorized to forthwith issue and sell no-fund warrants of such special fire protection district under the provisions of K.S.A. 80-1514b.

History: L. 1959, ch. 412, § 11; L. 1979, ch. 75, § 12; July 1.



80-1535 Townships and cities of third class in certain counties authorized to purchase fire truck and equipment; garage; no-fund warrants; tax levies.

80-1535. Townships and cities of third class in certain counties authorized to purchase fire truck and equipment; garage; no-fund warrants; tax levies. Any township located in a county having a population of more than fifteen thousand (15,000) and less than twenty thousand (20,000), which county has an assessed tangible valuation of more than fifty million dollars ($50,000,000), may join with a city of the third class in such county in the purchase of a fire truck and equipment therefor for use in such township and city and to provide for the building and maintenance of a garage to house the same, and to issue and sell no-fund warrants in the amount not to exceed a total of ten thousand dollars ($10,000) for the purpose of raising funds to pay the cost thereof. Such township shall levy a tax sufficient to retire said warrants and the interest thereon on the property described in K.S.A. 80-1537 within not to exceed three (3) years after the issuance of such warrants.

History: L. 1961, ch. 467, § 1; April 19.



80-1536 Same; fire department or company, organization; agreements, conditions.

80-1536. Same; fire department or company, organization; agreements, conditions. Said township and city may by agreement organize a fire department or company. The agreement shall provide the rules and regulations governing the fire department or company and such other matters as may be necessary to fully set out the duties and responsibilities of the parties. Such agreement may be amended, changed or added to by mutual agreement from time to time, and such agreement shall continue until one party adopts a resolution or an ordinance declaring its intention to carry out such agreement no longer. When an agreement is dissolved, one party may pay the other for its share of the equipment or apparatus or the apparatus may be sold. Any money in the treasury shall be divided pro rata as it was paid in. No election shall be required to authorize the township and city to enter into such agreement, but the township board and governing body of the city shall have the power to decide whether to enter into such agreement.

History: L. 1961, ch. 467, § 2; April 19.



80-1537 Same; tax levies; aggregate levy limitations inapplicable.

80-1537. Same; tax levies; aggregate levy limitations inapplicable. Annual tax levies may be made by such township on all the taxable tangible property of the township, including such property of the city which is a party to such agreement.

History: L. 1961, ch. 467, § 3; L. 1970, ch. 385,§ 7; L. 1999, ch. 154, § 60; May 27.



80-1538 Township boards in counties between 75,000 and 155,000.

80-1538. Township boards in counties between 75,000 and 155,000. As used in K.S.A. 80-1539: The term "township board" means the township trustee, township clerk and township treasurer of any township located in a county having a population of not less than seventy-five thousand (75,000) nor more than one hundred fifty-five thousand (155,000) acting as a board.

History: L. 1963, ch. 478, § 1; June 30.



80-1539 Same; contracts with other township for fire protection, procedure.

80-1539. Same; contracts with other township for fire protection, procedure. The township board of any such township maintaining a fire department may contract with any township board to furnish fire fighting service to such township upon such terms and for such compensation as may be agreed upon by the township boards of such townships: Provided, The township furnishing fire protection to another township shall not be liable in any way for the failure of the fire department to attend a fire, or to put out a fire or for any other reason, but the fire department, subject to the conditions of this act, shall make a reasonable effort (road and weather conditions permitting) to attend fires outside said township and within the township with whom such contract for fire protection is made:Provided, The fire chief or person in charge of the fire department shall have the right in every case to determine whether or not the township furnishing the fire protection can spare all or any portion of its fire fighting equipment and firemen at that particular time: Provided further, That the compensation shall always be at least sufficient to pay the township furnishing fire fighting service for the reasonable use of equipment and for the cost of material used on the run and fighting the fire, to pay the firemen and to enable the township furnishing the fire fighting service to carry a sufficient amount of insurance to indemnify it for loss or damage to any fire fighting equipment or injury or damage to person or property (if the township furnishing the fire fighting service be actually liable therefor): Provided further, All such contracts shall be made by resolution and the agreement as set out in the resolution shall be signed by the township trustee of each township and attested by the township clerk of each township.

The agreement shall state the amount the township receiving the fire fighting service shall pay therefor, the rules and regulations governing the furnishing of fire fighting service, and such other matters as may be necessary to fully set out the duties and responsibilities of the parties, and the agreement may be amended or changed or added to by a mutual agreement of the township boards in the same manner as that in which the original contract was entered into. The compensation agreed upon shall be a legal charge and collectible by the township rendering the fire fighting service in any court of competent jurisdiction. The township board of any such township which enters into a contract with another township to provide it with fire fighting service may levy an annual tax at the rate of not to exceed one (1) mill for the purpose of paying for such fire fighting service.

History: L. 1963, ch. 478, § 2; June 30.



80-1540 Fire district; creation; procedure; creation of new fire districts.

80-1540. Fire district; creation; procedure; creation of new fire districts. The township board of any township may create a fire district as provided by this act. Such fire district may include a part or all of the township and may include all or a part of any other township. No area located within an existing fire district or city may be included in a district created pursuant to this section without the consent of that district or city. The township board of any township, or if the proposed fire district includes land in more than one township, then the governing body of such townships meeting and acting together shall adopt, by resolution, a proposition to create a new fire district, describing the area of land within the proposed fire district. Such proposition shall be submitted at the next general election to be held in such township or at a special election called for that purpose by the board of county commissioners. The proposition shall be submitted on a separate ballot in substantially the following form:

Proposition to create a new fire district consisting of (describe area to be included in fire district).

☐ Yes ☐ No

Notice of such election shall be given by the county clerk by publication at least once each week for two consecutive weeks in a newspaper having a general circulation in such townships. At least 30 days shall elapse between the last publication and the date of the election. If a majority of the votes cast in the area of the proposed fire district shall be in the affirmative, such fire district shall be deemed created. The expenses of such election shall be paid by the county from the county general fund.

History: L. 1965, ch. 553, § 1; L. 2004, ch. 166, § 4; July 1.



80-1540a Inclusion of land located in other benefit districts.

80-1540a. Inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any fire district created pursuant to K.S.A. 80-1540 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a fire district.

History: L. 1997, ch. 143, § 22; May 8.



80-1541 Township fire districts; powers and authority; territory, limitations.

80-1541. Township fire districts; powers and authority; territory, limitations. (a) Upon the creation of a fire district by the township board or boards, the governing body of the fire district as hereinafter provided may:

(1) Levy taxes and assessments;

(2) enter into contracts;

(3) acquire, operate and maintain fire-fighting equipment;

(4) acquire and construct buildings to house firefighting equipment;

(5) exercise eminent domain;

(6) exercise powers granted to fire districts under K.S.A. 80-1514, and amendments thereto;

(7) issue general obligation bonds and no-fund warrants as provided under K.S.A. 80-1514b, and amendments thereto; and

(8) do all things necessary to effectuate the purposes of this act.

(b) Any territory included in any fire district created under the provisions of this act which thereafter is annexed by a city shall be excluded from the fire district and shall be furnished fire protection by such city. Subject to the provisions of K.S.A. 19-270, new lands may be included in the district whenever a petition requesting such inclusion is filed with the governing body of the fire district under the same procedure and conditions as is required for the creation of a fire district, but no area may be included which is already in an existing fire district or city without the consent of that district or city.

History: L. 1965, ch. 553, § 2; L. 1975, ch. 508, § 1; L. 1979, ch. 75, § 13; L. 1986, ch. 70, § 38; L. 2004, ch. 166, § 5; July 1.



80-1542 Same; governing body.

80-1542. Same; governing body. If a fire district includes land located in less than four townships, the members of the township boards shall be the governing body of such fire district. If such fire district includes land located in four or more townships, the governing body of such townships, meeting and acting together, shall adopt a resolution fixing the number of members from each township board that will constitute the governing body of such fire district and the period of time that such member will serve on the governing body of such fire district. If any of the members of the township board serving on the governing body of a fire district do not reside in such fire district, the township board shall appoint an elector of such township residing in such fire district to serve on the governing body of such fire district in place of any member of the township board who does not reside in such fire district. In any fire district in which there is located a city of the third class, which has consented to be included in such fire district, the governing body of such city shall appoint a person to serve as a member of the governing body of such fire district. For a fire district which includes land in less than four townships, a member of the township board once elected shall continue to serve as a member of the governing board of the fire district throughout the remainder of such person's term as an officer of the township. The member appointed by a city of the third class shall serve on the governing body of such fire district until a successor is appointed. Any vacancy shall be filled by the township or city of the third class from which such vacancy occurs.

History: L. 1965, ch. 553, § 3; L. 1967, ch. 510, § 1; L. 1969, ch. 477, § 1; L. 1979, ch. 75, § 14; L. 2004, ch. 166, § 6; July 1.



80-1543 Same; purchase of land, buildings and equipment from township; use of proceeds.

80-1543. Same; purchase of land, buildings and equipment from township; use of proceeds. If any such township, upon the creation of a fire district as provided herein, already owns fire fighting equipment, land and buildings, by virtue of previously operating a fire department, such fire fighting equipment, land and buildings shall be appraised by three (3) disinterested persons designated by the governing body of such fire district as created and such equipment, land and buildings may be sold to such fire district by the township owning the same for the amount of such appraisal. In the event of such sale the township board selling the same shall apply the proceeds of such sale first to any outstanding bonds or other indebtedness on such fire fighting equipment, land or buildings and the remainder thereof shall be paid into the general fund of such township, or if the township owning fire fighting equipment, land and/or buildings has no indebtedness thereon, such township may in the alternative, sell, transfer and assign any or all of such equipment, land and/or buildings to the fire district for a nominal consideration, the amount thereof to be determined by the governing board of such township.

History: L. 1965, ch. 553, § 4; L. 1970, ch. 64, § 93; L. 1973, ch. 409, § 1; L. 1978, ch. 99, § 37; L. 1979, ch. 75, § 15; July 1.



80-1544 Fire districts; governing body and auditing board; powers; compensation.

80-1544. Fire districts; governing body and auditing board; powers; compensation. (a) The governing body of such fire district shall have full direction and control over the operation of such fire department and may select regular employees, provide for their compensation and furnish quarters for such employees if deemed desirable. The governing body also may provide for the organization of volunteer members of such department, to be compensated at a specified rate for fighting fires, responding to emergencies or attending meetings. In addition, the governing body may provide special clothing and equipment for such employees and volunteers, may insure such employees and volunteers against accidental death and injury in the performance of their duties, and may do all other things necessary or desirable to maintain and operate such department so as to furnish fire protection for the inhabitants of such district. In addition to the powers granted by this section, the governing body shall have any powers granted to a fire district under K.S.A. 80-1514a, and amendments thereto. Each of the members of the governing body may receive as compensation for services rendered in an amount determined by the governing body as provided by K.S.A. 80-207, and amendments thereto.

(b) The auditing board for the fire district shall meet once each month on the date designated by the board to examine and audit all claims against the fire district and shall file their annual report with the county clerk for the approval of the board of county commissioners before January 31 of the succeeding year. No claim against any township fire district shall be paid until approved by the auditing board. All claims approved by the auditing board shall be recorded by the clerk of the fire district in a book to be kept for that purpose. Any township officer serving on a fire district auditing board shall receive for such services in attending to township fire district business an amount to be fixed by the governing body of the fire district as provided by K.S.A. 80-207, and amendments thereto.

History: L. 1965, ch. 553, § 5; L. 1971, ch. 327, § 1; L. 1985, ch. 336, § 1; L. 1996, ch. 184, § 13; L. 2002, ch. 150, § 7; July 1.



80-1545 Same; contracts with cities, townships or other fire districts.

80-1545. Same; contracts with cities, townships or other fire districts. The governing body of such fire district may enter into contracts with cities, and other fire districts or townships whether within or without the county or state for cooperation between the fire departments of the respective cities, districts and townships and may include in such contracts provisions by which the fire department of such cities, townships or other districts will furnish fire protection to a part of the fire district in question in consideration of cash payments or reciprocal services and the governing body of the fire district may also include in such contracts provisions to provide, furnish, and pay for a bond, in such amount as shall be agreed upon, to indemnify any such other city, fire district or township against any loss which it may sustain as the result of damage to property or injury to persons arising out of the furnishing of fire protection services to such districts: Provided, That the township or district shall not be liable in any way for the failure of the district fire department to attend a fire or to put out a fire or for any other reason, but the district fire department, subject to the conditions of this act, shall make a reasonable effort (road and weather conditions permitting) to attend outside fires: Provided, The supervision and control of the district fire department shall always be with the governing body of the fire district: And provided further, That the fire chief or person in charge of the district fire department shall have the right in every case where a contract exists for reciprocal service, to determine whether or not the district can spare all or any portion of its fire equipment and firemen at that particular time. The township and district and the officers and firemen of the district fire department in any city of the fire district or townships which have agreed to furnish fire protection to all or any part of said fire district and the officers and firemen of such other cities, townships and fire districts shall have all the privileges, immunities and exemptions conferred upon cities and townships in their fire departments by K.S.A. 12-111.

History: L. 1965, ch. 553, § 6; June 30.



80-1546 Tax levies; limitation; use of proceeds; protest and election, when.

80-1546. Tax levies; limitation; use of proceeds; protest and election, when. The governing body of the fire district shall have the power to levy a tax not to exceed three mills upon the dollar of the assessed valuation of all property, real and personal, having a tax situs in the district, for the purpose of paying the expenses of providing rescue service and operating and maintaining a fire department and other legal expenses of the fire district which tax levy shall be in addition to all other tax levies authorized or limited by law, but no other levies for fire department purposes shall be made on such property.

In any such fire district located in any county having a population of not less than 150,000 and not more than 180,000, such tax levy may be made in an amount not to exceed seven mills on such property, but no levy in excess of three mills shall be made under the authority of this section until the governing body of the fire district shall have adopted a resolution authorizing the making of the levy in an amount not to exceed seven mills.  Such resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation in the township or townships in which the fire district is located.  If, within 60 days following publication of the resolution, a petition in opposition thereto, signed by not less than 5% of the registered voters of the fire district, is filed with the county election officer, no levy in excess of three mills shall be made unless and until the authority to levy the tax in an amount not to exceed seven mills is approved by a majority of the electors voting thereon at the next primary or general election, or if such primary or general election does not take place within 60 days after the date the petition was filed, at a special election to be called by the governing body of the fire district by resolution.  Such election shall be held at the usual place of holding elections and shall be conducted by the officers or persons provided by law for holding elections in such township or townships.  If no petition in opposition to the resolution authorizing the making of the levy in an amount not to exceed seven mills is filed in accordance with the foregoing provisions of this paragraph, or if the petition is filed and a majority of the electors vote in favor of the levy, the governing body of the fire district shall be authorized to make an annual levy under the provisions of this section in an amount not to exceed seven mills thereafter.

History: L. 1965, ch. 553, § 7; L. 1977, ch. 350, § 1; L. 1986, ch. 389, § 3; April 24.



80-1547 Consolidation of certain fire districts in urban areas; resolution of county commissioners; petition of electors; election, when; effective date of consolidation.

80-1547. Consolidation of certain fire districts in urban areas; resolution of county commissioners; petition of electors; election, when; effective date of consolidation. Subject to the provisions of K.S.A. 19-270, the board of county commissioners of any county which has been designated as an "urban area" under the provisions of section 17 of article 2 of the constitution of the state of Kansas, by resolution, may provide for the consolidation of fire districts and other areas located within such county or parts thereof. Such consolidation may be of fire districts which have governing bodies appointed by the board of county commissioners, may include areas not now within a fire district, and may include areas in a township which makes a tax levy for fire protection purposes but may not include area in an incorporated city furnishing fire protection to the residents of its city, without the consent of such city. In addition, at such time as there is filed with the board of county commissioners of any such county a petition signed by not less than 10% of the qualified electors residing within each of the two or more of the areas mentioned above and proposed for consolidation, the board shall order an election to be called and held within the areas proposed to be consolidated within 90 days after the filing of such petition in the manner provided for the calling and holding of elections under the general bond law. If a majority of the electors voting at such election shall approve the consolidation of such areas the board of county commissioners shall by resolution provide for the consolidation of such areas and define the boundaries of the area as consolidated. Any such consolidation shall be made prior to June 1 of any year to take effect on January 1 of the succeeding year.

History: L. 1967, ch. 513, § 1; L. 1968, ch. 72, § 1; L. 1986, ch. 70, § 39; May 15.



80-1547a Inclusion of land located in other benefit districts.

80-1547a. Inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any fire district created pursuant to K.S.A. 80-1547 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a fire district.

History: L. 1997, ch. 143, § 23; May 8.



80-1548 Same; governing body; meetings; powers; issuance of bonds and no-fund warrants.

80-1548. Same; governing body; meetings; powers; issuance of bonds and no-fund warrants. Upon the consolidation of any such areas the board of county commissioners shall appoint a governing body composed of seven members who shall represent, as nearly as may be possible, the geographical areas in such consolidated area. Members of the governing body first appointed shall be appointed as follows: Two for a term of one year; two for a term of two years; and three for a term of three years. Thereafter all members shall be appointed for a term of three years. All vacancies on such board shall be filled by appointment for the remainder of the unexpired term. Members of the governing body shall receive no compensation for their services but shall be allowed their actual expenses incurred in the performance of their official duties.

Within thirty (30) days after the governing body is appointed and annually thereafter the governing body shall meet and organize by the election from its membership of a chairperson, vice-chairperson and a secretary and treasurer. The secretary and treasurer shall each give a corporate surety bond, conditioned for the faithful performance of duty and accounting for all money coming into their hands by virtue of such position. Such bonds shall be approved and be in an amount fixed by the governing body.

The governing body of such consolidated district shall have authority to levy taxes and special assessments as provided by law, to enter into contracts, to acquire by lease or purchase and to operate and maintain fire fighting equipment, and to acquire or construct buildings to house the same and to do all things necessary to effectuate the purposes of this act except that no tax or special assessment shall be levied by such governing body without first having been submitted to and having been approved by the board of county commissioners. In addition to the powers provided for in this section, the governing body shall have any powers granted to a fire district under K.S.A. 80-1514a.

The governing body of such consolidated district is authorized to make an annual levy of taxes upon the taxable property located within the consolidated fire district in an amount approved by the board of county commissioners but not to exceed seven mills.

The governing body of any district shall also have the authority to issue general obligation bonds and no-fund warrants under the provisions of K.S.A. 80-1514b.

History: L. 1967, ch. 513, § 2; L. 1968, ch. 72, § 2; L. 1979, ch. 75, § 16; July 1.



80-1549 Same; transfer of records, equipment, property.

80-1549. Same; transfer of records, equipment, property. Subject to the provisions of K.S.A. 80-1550, the books, papers, equipment, and other real and personal property belonging to the areas being consolidated shall be transferred to and shall become the property of the new consolidated district.

History: L. 1967, ch. 513, § 3; April 29.



80-1550 Same; funds in fire district's treasury.

80-1550. Same; funds in fire district's treasury. All funds in the treasury of any such fire district at the time of consolidation shall be applied to the payment of any outstanding indebtedness, including bonded indebtedness, of such fire district.

History: L. 1967, ch. 513, § 4; April 29.



80-1551 Same; tax levy for payment of outstanding indebtedness; duty of county clerk.

80-1551. Same; tax levy for payment of outstanding indebtedness; duty of county clerk. If any fire district at the time of such consolidation shall have any outstanding indebtedness, it shall be the duty of the board of county commissioners of the county to provide for the payment of such outstanding indebtedness by providing for the levy of taxes upon all of the property in the territory comprising such district prior to its consolidation with the other district or districts. The levy shall be entered by the county clerk of the county on the tax roll the same as other taxes.

History: L. 1967, ch. 513, § 5; April 29.



80-1552 Same; no effect upon fireman's rights.

80-1552. Same; no effect upon fireman's rights. The consolidation of any fire district under the provisions of this act shall in no way affect the rights of any fireman serving in the department of such district to benefits under any retirement or relief association program.

History: L. 1967, ch. 513, § 6; April 29.



80-1553 Same; certain tax levies prohibited; powers and duties of consolidated district.

80-1553. Same; certain tax levies prohibited; powers and duties of consolidated district. No levy for the payment of the cost of providing fire protection shall be assessed against any property located within the boundaries of any district consolidated under the provisions of this act except those levies hereinbefore specifically authorized. Any consolidated district formed under this act shall have all of the powers and duties of any antecedent district forming a part of such consolidated district: Provided, That the same are not in conflict with the provisions of this act.

History: L. 1967, ch. 513, § 7; April 29.



80-1554 Territory of township becoming part of two or more districts; transfer of unexpended balance from tax levy.

80-1554. Territory of township becoming part of two or more districts; transfer of unexpended balance from tax levy. Any township which shall have heretofore made a levy for fire protection and thereafter a part of the territory of such township is attached to and made a part of a fire district under authority of K.S.A. 19-3629 or 19-3630 and the remaining part of the territory of such township becomes a part of a different fire district, and there remains unexpended moneys in the treasury of such township which moneys were derived from the township levy for fire protection, then, such remaining moneys shall be disposed of as provided by this act. Such remaining moneys shall be paid to the respective fire districts of which the township territory has become a part in the proportion that the assessed taxable tangible valuation of the territory of the township in each such district bears to the total assessed taxable tangible valuation of the township.

History: L. 1968, ch. 391, § 1; March 30.



80-1555 Certain townships may contract with fire district for purchase of equipment.

80-1555. Certain townships may contract with fire district for purchase of equipment. The township board of any township located in a county having a population of more than twelve thousand (12,000) and less than fourteen thousand (14,000), with an assessed valuation of more than forty-two million dollars ($42,000,000) and less than forty-eight million dollars ($48,000,000), may contract with any organized fire district located in such county to enable such fire district to purchase fire fighting equipment.  The board of township trustees may pay such sum of money as deemed reasonable and necessary for the purchase of such fire fighting equipment, such sum to be paid from the general fund of the township or from any other available source.  All such contracts shall fix the terms and conditions under which the fire district agrees to purchase fire protection equipment and shall also provide for the terms and conditions upon which the township and the fire district are to cooperate in furnishing any equipment necessary to provide adequate protection; and the method of payment therefor shall be expressly stipulated.

History: L. 1976, ch. 118, § 1; Feb. 25.



80-1556 Certain townships may contract with certain fire districts for furnishing of fire-fighting services.

80-1556. Certain townships may contract with certain fire districts for furnishing of fire-fighting services. The township board of any township located in a county having a population of more than twenty-two thousand five hundred (22,500) and less than twenty-three thousand five hundred (23,500) which has an assessed valuation of more than seventy million dollars ($70,000,000) is hereby authorized to contract with any fire district having the same geographic territory and common boundaries with those of the township for the furnishing of fire-fighting services in such township and the governing body of any such fire district is hereby authorized to contract with such township for such purpose. Any such township board is hereby authorized to pay for such services from the general fund of the township or from any other funds or moneys received by such township, the expenditure or use of which is not otherwise limited or prohibited by law, and which has not been levied for or dedicated to another use or purpose.

History: L. 1978, ch. 424, § 1; July 1.



80-1557 Emergency medical service; establishment, operation and maintenance; definitions.

80-1557. Emergency medical service; establishment, operation and maintenance; definitions. (a) As used in this section:

(1) "Rescue service" means a service which provides emergency care by qualified personnel through a township or fire district fire department.

(2) "Emergency care" means the services provided after the onset of a medical condition manifesting itself by acute symptoms of sufficient severity such that the absence of immediate medical attention could reasonably be expected to:  (A) Place the patient's health in serious jeopardy; (B) seriously impair bodily functions; or (C) result in serious dysfunction of any bodily organ or part.

(3) "Qualified personnel" means any individual who holds a certificate as an attendant as defined in K.S.A. 65-6112, and amendments thereto.

(4) "Township" means any township which has established a fire department pursuant to K.S.A. 80-1901 et seq., and amendments thereto.

(5) "Fire district" means any fire district which has established a fire department pursuant to K.S.A. 80-1540 et seq., and amendments thereto.

(b) The township board or governing body of the fire district may authorize the township or fire district fire department to provide rescue service as a township or fire district function, within or without the township or fire district, or may contract with any person or governmental entity for the furnishing of rescue service and upon such terms and conditions, and for such compensation as may be agreed upon which shall be payable from the township general fund or the fire fund or the fire district fund.

(c) The township board or governing body of the fire district may establish charges to persons receiving rescue service inside or outside of such township or fire district. The charges so made and received shall be deposited in the general funds of the township or fire district, and the same may be used in addition to funds received under the tax levies authorized by K.S.A. 80-1546 and 80-1903, and amendments thereto.

(d) Qualified personnel providing rescue service shall be compensated in the same manner as other fire department employees and volunteers as provided by K.S.A. 80-1544 and 80-1904, and amendments thereto.

History: L. 1986, ch. 389, § 1; L. 1990, ch. 235, § 11; L. 1993, ch. 71, § 7; July 1.



80-1558 Township special fire protection reserve fund; source of revenue; limitations.

80-1558. Township special fire protection reserve fund; source of revenue; limitations. (a) The governing body of any township, by resolution, is hereby authorized and empowered to transfer, annually, from the fire fund of such township not to exceed 25% of the amount of money credited to the fire fund, and subject to legal expenditure, in such year to a special fire protection reserve fund.

(b) Upon the adoption of such resolution, a copy thereof shall be delivered to the treasurer of such township and the treasurer shall credit the amount provided in such resolution to such special fund and shall debit the fire fund. All moneys credited to such special fund shall be used by such township for the acquisition of fire-fighting equipment, apparatus or machinery or land and buildings to be used for fire-fighting purposes. Such fund shall not be subject to the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto. When making the budgets of such township the amounts credited to, and the amount on hand in, such special fund and the amount expended therefrom shall be shown for the information of the taxpayers of such township.

(c) If the governing body of the township determines that money which has been transferred to such special fund or any part thereof is not needed for the purposes for which so transferred, the governing body, by adoption of a resolution, may retransfer such amount not needed to the fund from which it came. Such retransfer and expenditure thereof shall be subject to the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto.

History: L. 1993, ch. 279, § 1; July 1.



80-1559 Same; fire districts; source of revenue; limitations.

80-1559. Same; fire districts; source of revenue; limitations. (a) The governing body of any township fire district created pursuant to K.S.A. 80-1540 et seq., and amendments thereto, by resolution, is hereby authorized and empowered to transfer, annually, from the fire fund of such township fire district not to exceed 25% of the amount of money credited to the fire fund, and subject to legal expenditure, in such year to a special township fire district reserve fund.

(b) Upon the adoption of such resolution, a copy thereof shall be delivered to the treasurer of such township fire district and the treasurer shall credit the amount provided in such resolution to such special fund and shall debit the fire fund. All moneys credited to such special fund shall be used by such township fire district for the acquisition of fire-fighting equipment, apparatus or machinery or land and buildings to be used for fire-fighting purposes. Such fund shall not be subject to the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto. When making the budgets of such township fire districts the amounts credited to, and the amount on hand in, such special fund and the amount expended therefrom shall be shown for the information of the taxpayers of such township fire district.

(c) If the governing body of the township fire district determines that money which has been transferred to such special fund or any part thereof is not needed for the purposes for which so transferred, the governing body, by adoption of a resolution, may retransfer such amount not needed to the fund from which it came. Such retransfer and expenditure thereof shall be subject to the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto.

History: L. 1993, ch. 279, § 2; July 1.






Article 16 WATER SUPPLY

80-1601 Water supply; acquisition in certain townships.

80-1601. Water supply; acquisition in certain townships. Whenever there shall be presented to the township board of any township located, in whole or in part, within fifteen (15) miles of the limits of any city of the first class located in the same county in which such township is located or adjoining a township located in the same county having a publicly owned water supply system, a sufficient number of agreements or subscriptions to purchase water at a specified schedule of rates to be set out in such agreements or subscriptions for a period of not less than three years, duly signed by the owners of property lying within said township, or any adjoining township, or any part thereof, which will permit the liquidation of the cost of constructing said water mains within said township, extending from the water mains of such city or adjoining township, from the revenue derived from the sale of water therefrom, such township board shall be authorized to contract for constructing such water mains and the purchase of any water mains which may be located in said township; to purchase, or otherwise secure a suitable supply of water and to operate and maintain the water system thereby created, or contract for such construction and/or maintenance and operation and to use such funds as may be available, or thereafter shall become available, for such construction. Such acquisition of water supply may be by the construction of a water treatment plant.

History: L. 1933, ch. 125, § 1 (Special Session); L. 1937, ch. 378, § 1; L. 1941, ch. 394, § 1; L. 1943, ch. 324, § 1; L. 1965, ch. 560, § 1; L. 1966, ch. 15, § 1 (Special Session); March 14.



80-1602 Revenue bonds; purposes for which bonds may be issued; extension of system; condition, sale or pledge of bonds to federal government.

80-1602. Revenue bonds; purposes for which bonds may be issued; extension of system; condition, sale or pledge of bonds to federal government. Such township board may issue revenue bonds to finance the cost of constructing, reconstructing, repairing, or improving such water system including such water treatment plant and such bonds shall be made as a specific lien upon such water system so constructed, reconstructed, repaired or improved and the revenues derived therefrom and shall, in no case, be a debt guaranteed or secured by any other property within the township and no special election shall be required to authorize the issuance of such revenue bonds and such revenue bonds shall not be taken into account or in any wise be a limitation upon the power of said township board to issue bonds for any other purpose.  The township board of any such township which shall have issued and sold revenue bonds under the provisions of this act, is hereby empowered and authorized to issue additional revenue bonds in conformity with this act for the purpose aforesaid, and to pledge for the payment of such additional revenue bonds, the revenues of such water system, together with the additional revenues of said water system as so constructed, reconstructed, repaired, or improved except that no additional revenue bonds shall be issued and sold if there is an issue of revenue bonds outstanding for the payment of which the revenues of the water system have been pledged unless the township board provides for the refunding of such outstanding revenue bonds in the manner authorized by and subject to the provisions of K.S.A. 10-116a, and amendments thereto.

Revenue bonds issued to finance the cost of extending such water system or to construct a water treatment plant shall constitute a specific and prior lien upon such extension to such system and the revenues derived therefrom, but shall, in no case, be a debt guaranteed or secured by any other property within the township or by the revenues of the water system to which such extension is made, and no special election shall be required to authorize the issuance of such additional revenue bonds and such additional revenue bonds shall not be taken into account or in any wise be a limitation upon the power of said township board to issue bonds for any other purpose.

The township board shall make such extensions to such water system and issue revenue bonds to pay the cost thereof only when there shall be presented to such board a sufficient number of agreements or subscriptions to purchase water at a specified schedule of rates to be set out in such agreements or subscriptions for a period of not less than three years, duly signed by the owners of property along the proposed extension of said system which will permit the liquidation of the cost of such extension from revenue derived from the sale of water along said extension, and said board is authorized to fix and collect from users of water on said extension such schedule of rates as may be necessary to liquidate said additional revenue bonds so issued to pay the cost of construction thereof without regard to the schedule of rates charged consumers on the system to which such extension is made. The township board may sell said additional revenue bonds as provided by law, or may, if deemed advisable, pledge or sell any of such additional revenue bonds, issued for the construction, reconstruction, repair, improvement or extension of said water system including such water treatment plant to the federal government as provided in the said national industrial recovery act, or any other federal act, for the purpose of procuring funds for such construction.

History: L. 1933, ch. 125, § 2 (Special Session); L. 1937, ch. 379, § 1; L. 1939, ch. 342, § 2; L. 1965, ch. 550, § 2; L. 1977, ch. 58, § 16; May 18.



80-1603 Sell or pledge bonds to federal government.

80-1603. Sell or pledge bonds to federal government. Such township board may sell said bonds as provided by law, or may, if deemed advisable, pledge or sell any of such bonds, issued for the construction of said water mains, to the federal government as provided in the said national industrial recovery act, or any other federal act for the purpose of procuring funds for such construction.

History: L. 1933, ch. 125, § 3 (Special Session); L. 1937, ch. 378, § 2; March 17.



80-1604 Terms of bonds.

80-1604. Terms of bonds. Any bonds issued under the terms of this act shall mature serially or otherwise within a maximum period of forty (40) years from the date of issue and shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009 and the provisions of K.S.A. 10-112 and K.S.A. 10-113 shall not apply to this act.

History: L. 1933, ch. 125, § 4 (Special Session); L. 1963, ch. 503, § 1; L. 1970, ch. 64, § 94; L. 1978, ch. 99, § 38; April 25.



80-1605 Contracts to supply water; tax levies for rental of fire hydrants and water.

80-1605. Contracts to supply water; tax levies for rental of fire hydrants and water. The board of township trustees of any township to which this act applies is expressly authorized to contract with any school district, any state department, or any state institution, board of county commissioners of any county, or with any other township, municipality or political subdivision of the state of Kansas for the purpose of supplying water, and such school district, state department or state institution, county commissioners, other township boards, municipalities, and political subdivisions of the state are hereby authorized to contract and pay a reasonable price for such water, and such contract may extend for a period of years not longer than the period for which revenue or additional bonds are issued: Provided,That any township in which a water system is established under the provisions of this act is hereby authorized and empowered to obligate the township to pay a reasonable price as rental for the installation and maintenance of fire hydrants or plugs, and to pay a reasonable price for the water used for fire-fighting or other emergency purposes, and such contract may extend for a period of years not longer than the period for which the revenue or additional revenue bonds were issued. For the purpose of raising funds to pay for such rental of fire hydrants and water used, said township board is hereby authorized and empowered to levy annually, a tax sufficient to raise the amount necessary. The levy herein authorized shall be in addition to all other levies authorized or limited by law.

History: L. 1933, ch. 125, § 5 (Special Session); L. 1937, ch. 379, § 2; L. 1941, ch. 394, § 2; June 30.



80-1606 Fixing rates, fees or charges to pay bonds; restrictions; notice and hearing; publication.

80-1606. Fixing rates, fees or charges to pay bonds; restrictions; notice and hearing; publication. The board of township trustees of any township authorized to issue waterworks revenue bonds under K.S.A. 80-1601 to 80-1605, inclusive, or any amendments thereto, and which said township board may have heretofore authorized or issued or which may hereafter authorize or issue waterworks revenue bonds under the provisions of said sections as amended, be, and it is hereby authorized and required to make provision for the payment of any such waterworks revenue bonds of the township by fixing rates, fees or charges for the use of or services rendered by the water utility of said township sufficient to pay the cost of operation, maintenance, repair and improvement of such utility and to pay the principal of and interest upon all such revenue bonds of the township when and as the same become due: Provided, however, That no part of the proceeds of the revenue bonds so issued and sold, nor of the income of said water system or the extension thereof, constructed or purchased from the proceeds of said issue of revenue bonds, shall be used or expended for the purpose of extending said water mains beyond the system or extension as included in the plans and estimates upon which said bonds were issued: Excepting, however, Connecting water mains or additions within the township may be constructed beyond the system or extension, out of any remaining or unexpended proceeds of said revenue bonds, when there has been presented to the township board a sufficient number of subscribers or agreements to purchase water at specified scheduled rates to be set for a period of not less than three (3) years, duly signed by the owners of property along the proposed extension or addition of said water line which will permit the liquidation of the cost of such extension or addition from net revenues derived from the sale of water along said extension or addition: Provided, That the said water mains or lines in said extension or addition, together with all net revenues derived therefrom shall be subject to the lien of all outstanding revenue bonds from which surplus bonds proceeds are so used, and such revenues shall be used to pay interest and maturities on all outstanding bonds; any such extension or addition shall only be made in accordance with plans and specifications prepared, filed and approved by the township board prior thereto:Provided, however, That minor improvements shall not be considered as an extension within the meaning of this act, and may be made and charged to operation except that the total cost of such improvement so charged in any year shall not exceed five percent (5%) of the gross operating revenue, or ten percent (10%) of the net operating revenue, for the last preceding year.

The resolution authorizing the issuance of any such waterworks revenue bonds of any such township may contain such other covenants, agreements and restrictions as may be deemed necessary or advisable by the board of township trustees of such township in order to insure the payment of any revenue bonds authorized and issued under the statutes aforesaid:Provided, however, That before any such resolution is adopted by said board, a public hearing shall be held by any township board thereon, after giving notice thereof by publication in the official county paper at least ten (10) days prior to the date of said hearing.

History: L. 1939, ch. 342, § 1; L. 1941, ch. 394, § 3; L. 1955, ch. 439, § 1; April 6.



80-1607 Election to pledge payment or to refund revenue bonds; general obligation bonds.

80-1607. Election to pledge payment or to refund revenue bonds; general obligation bonds. The township board of any township maintaining and operating or proposing to maintain and operate a water system under the provisions of K.S.A. 80-1601 to 80-1605, inclusive, may submit to a vote of the qualified voters of such township at any general election or at a special election called for that purpose the proposition of whether or not the full faith and credit of such township shall be pledged to the payment of principal of and interest on bonds issued to pay the cost of constructing a water system or making extensions, repairs or improvements thereto, or for the purpose of redeeming, refunding and paying off water system revenue bonds of the township previously issued under said acts: Provided, however, That said bonds shall be authorized by a majority vote cast at an election held on the proposition, such election to be held as now provided by law for the issuance of general obligation bonds of municipalities: Provided further, That if said proposition to be submitted to the voters be on the proposition of issuing refunding bonds to redeem, refund and pay off outstanding revenue bonds of the township, then, before an election shall be called, the township board shall make a finding that the existing revenue bonds of such township can be refunded by general obligation bonds of such township bearing a reduced interest rate.

If any such proposition shall receive a majority of the votes cast on said proposition at said election, the township board shall issue general obligation bonds of the township to the payment of which the full faith and credit of the township shall be pledged, after first pledging the net revenue of the water system to the payment of the principal on and interest of said bonds. All such bonds shall mature within a maximum period of thirty (30) years from the date of issue and shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009 and the provisions of K.S.A. 10-112 and 10-113 shall not apply thereto.

History: L. 1939, ch. 343, § 1; L. 1939, ch. 344, §1; L. 1970, ch. 64, § 95; March 21.



80-1608 Tax levies for principal and interest on bonds where deficiency in revenue; limitation on bonds outstanding; provisions governing township where state institution located.

80-1608. Tax levies for principal and interest on bonds where deficiency in revenue; limitation on bonds outstanding; provisions governing township where state institution located. To make up any existing or prospective deficiency in revenue from the operation of such water system to pay the principal of and interest on such general obligation township bonds, the governing body of such township shall, at the time of fixing other levies, levy a tax sufficient to make up such deficiency. The amount of general obligation water system bonds outstanding at any one time shall not exceed thirty percent (30%) of the assessed valuation of all tangible taxable property within such township as shown by the assessment books for the year previous to the one in which said bonds are issued: Provided, In townships where a state institution is located, the vote on whether to issue such general obligation bonds shall be limited to those electors residing on property served by the township water system, and the bonds shall be limited to and be obligations of the property served or proposed to be served by the township water system or extension to be built for which such bonds are issued.

History: L. 1939, ch. 343, § 2; L. 1939, ch. 344, § 2; L. 1958, ch. 37, § 1 (Special Session); June 30.



80-1609 Same; power granted is supplemental.

80-1609. Same; power granted is supplemental. The power herein granted to issue bonds shall be supplemental to and not amendatory of the provisions of chapter 125 of the Laws of 1933 Special Session, the same being K.S.A. 80-1601 to 80-1605, inclusive, and chapters 378 and 379 of the Laws of 1937, the same being K.S.A. 80-1601, 80-1602, 80-1603 and 80-1605.

History: L. 1939, ch. 343, § 3; L. 1939, ch. 344, § 3; April 7.



80-1610 Refunding of water utility revenue bonds.

80-1610. Refunding of water utility revenue bonds. The board of township trustees of any township authorized to issue water utility revenue bonds under K.S.A. 80-1601 to 80-1605, inclusive, and amendments thereto, and which said township board has heretofore authorized or issued, or may hereafter authorize or issue such water utility revenue bonds under the provisions of said sections, be and said township board is hereby authorized and empowered to refund any and all outstanding water utility revenue bonds of such township and to issue in lieu thereof, negotiable refunding revenue bonds of such township and water utility in the manner prescribed by and subject to the provisions of K.S.A. 10-116a.

History: L. 1947, ch. 483, § 1; L. 1977, ch. 58, § 17; May 18.



80-1611 Same; surrender of outstanding bonds.

80-1611. Same; surrender of outstanding bonds. No refunding revenue bonds issued under the provisions of this act shall be exchanged with the holder of the previously outstanding indebtedness refunded until the outstanding revenue bonds, or other evidence of indebtedness to be refunded, shall have been surrendered to the issuing township board of trustees.

History: L. 1947, ch. 483, § 2; L. 1977, ch. 58, § 18; May 18.



80-1616 Creation of joint water district; governing body; election; transfer of assets and liabilities.

80-1616. Creation of joint water district; governing body; election; transfer of assets and liabilities. (a) The governing body of the city of Lansing, Kansas, and the governing body of Delaware township shall establish a joint water district. The joint water district shall be governed by a board elected in the manner provided by subsection (b). Such board shall be independent of the township and city.

(b) Such district shall be governed by a five member board. The members of the board shall be qualified electors of the joint district and shall be elected on an at-large basis. Except as provided by subsection (c), board members shall hold office for a term of four years and until their successors are elected and qualified. An election to choose board members shall be held on the first Tuesday in November, 1984, and every two years thereafter. If a vacancy occurs on the joint water district board, a successor shall be appointed by the remaining board members and shall hold office until the next regular election.  All elections shall be nonpartisan and shall be called and conducted by the county election officer.  Laws applying to other local elections occurring at the same time and in the same locality shall apply to the elections under this act to the extent that the same can be made to apply.  All members shall take an oath of office as prescribed for other public officials.

(c) At the first election, the two members receiving the largest number of votes shall hold office for a term of four years. The three remaining members shall serve for a term of two years. At all succeeding elections all members shall be elected for terms of four years.

(d) All assets and liabilities of any existing township water district may be transferred to the joint water district. All covenants, terms and conditions contained in the resolution authorizing the issuance of water revenue bonds which are outstanding at the time the joint district is established shall be maintained and complied with by the governing body of the joint water district.

(e) The joint water district board shall be responsible for the maintenance, operation, improvement and extension of the district's water system. The joint water district board shall establish rates for the district's customers.

History: L. 1984, ch. 108, § 2; L. 1987, ch. 395, § 2; April 2.



80-1617 Water district board; general manager, treasurer; duties; meetings.

80-1617. Water district board; general manager, treasurer; duties; meetings. (a) At the first meeting of the joint water district board following January 1, 1985, and annually thereafter, the board shall elect a chairperson, vice-chairperson and secretary-treasurer for a term of one year, or until a successor is elected and has been qualified. The chairperson and all persons employed by the board shall be paid just and reasonable compensation as determined by the board. The board shall prepare annually a budget for the coming year, adjust water rates, if necessary to produce sufficient revenue required by such budget, and shall cause an annual audit of the district's records and accounts to be made.

(b) The water district board may select and appoint a general manager who shall hold office at the pleasure of the board.  The general manager shall have such duties and responsibilities as shall be assigned by the board in the management of the water supply and distribution system.  The board shall obtain for the general manager a surety bond conditioned upon the faithful performance of the manager's duties.  The board may authorize the payment of costs of group hospitalization, medical and surgical insurance benefits for its employees and may adopt a retirement plan for all of its officers, employees and agents.  The board may obtain liability insurance covering the operations of the water district and the actions of the board. The board may obtain corporate surety bonds to the state of Kansas in an amount to be determined by the board, conditioned upon the faithful performance of the board members' duties and for the true and faithful accounting of all money that may come into the members' hands by virtue of the office.  Such bonds shall be filed in the office of the county clerk for the county in which the district is located after approval by the board of county commissioners of such county.

(c) The joint water district board shall meet in regular session at a place to be designated by the board on the same day each month during the year as determined by the water district board for the transaction of any business as often as the interest or business of the water district may demand.  The board shall meet in special session on the call of the chairperson or at the request of any two members of the board.  The board shall adopt any rules and regulations and district bylaws deemed necessary for the conduct of the business of the district.  It shall be the duty of the secretary to keep records showing all minutes, decisions and orders made by the board.  Except as provided by the open records act, the records and accounts of the board shall be public.  Except as provided by K.S.A. 75-4317 et seq., and amendments thereto, meetings shall be open to the public.  Three members shall constitute a quorum for the transaction of business.

(d) The joint water district treasurer shall keep a true account of all moneys received thereby and the manner in which the same have been disbursed, keeping a separate account with each fund.  The treasurer shall deposit or cause to be deposited all public moneys received thereby in an official capacity in a bank which is a member of the federal deposit insurance corporation or a savings and loan association which is a member of the federal savings and loan insurance corporation within the county in which the joint water district is located, the same to be designated by the joint water district board.  Such deposits shall be made in the name of the joint water district.  Joint water district moneys not immediately required for the purpose for which such moneys were collected or received may be invested in the manner provided by K.S.A. 12-1675, and amendments thereto.

It shall be the duty of the treasurer to present to the board within 60 days from the end of the preceding quarter a quarterly financial report on the operations of the joint water district.  Within 90 days after the end of each calendar year, the treasurer shall publish or cause to be published in a newspaper of general circulation within the county in which the joint water district is located a summary which shows totals for the categories of the receipts, expenditures, liabilities, assets and bonded indebtedness of such water district as of the end of such calendar year.  Such publication shall include a notice that a detailed statement of such receipts, expenditures and liabilities is available for public inspection at the county clerk's office.  Copies of the report shall be made available upon request.  Such statement shall be duly verified and, after appropriate audit, shall be certified by a licensed municipal public accountant or by a certified public accountant.

The joint water district board shall obtain for the treasurer of the joint water district a corporate surety bond to the state of Kansas conditioned upon the faithful performance of the treasurer's duties and for the true and faithful accounting of all money that may come into the treasurer's hands.  The amount of such bond shall be determined by the board.  Such bond shall be filed in the office of the county clerk in the county in which the joint water district is located after approval by the board of county commissioners of such county.

History: L. 1984, ch. 108, § 3; L. 1987, ch. 395, § 3; April 2.



80-1618 Same; powers.

80-1618. Same; powers. (a) Every district incorporated under this act shall have perpetual succession, subject to dissolution or consolidation pursuant to law and shall have the power to:

(1) Exercise eminent domain within the boundaries of such district;

(2) sue and be sued;

(3) contract;

(4) hold real and personal property acquired by will, gift, purchase or otherwise, as authorized by law;

(5) construct, install, maintain and operate such ponds, reservoirs, pipelines, wells, check dams, pumping installations or other facilities for the storage, transportation or utilization of water and such appurtenant structures and equipment necessary to carry out the purposes of its organization and may improve, extend or enlarge the water supply and distribution system and may sell and dispose of surplus water outside the district;

(6) employ any person necessary to carry out the provisions of this act;

(7) cooperate with and enter into agreements with the secretary of the United States department of agriculture or the secretary's duly authorized representative necessary to carry out the purposes of its organization;

(8) accept financial or other aid which the secretary of the United States department of agriculture is empowered to give pursuant to 16 U.S.C.A., §§ 590r, 590s, 590x-1, 590x-a and 590x-3, as amended;

(9) issue revenue bonds as provided by K.S.A. 80-1601 et seq., and amendments thereto; and

(10) acquire loans for the financing of the cost of construction or purchase of any project necessary to carry out the purposes of the district, as provided by the provisions of subsection (c) of K.S.A. 82a-619, and amendments thereto. Any such loan may be secured by any or all of the physical assets owned by the district, including easements and rights-of-way.

(b) No district organized under the provisions of this act shall have the power to levy any tax.

History: L. 1984, ch. 108, § 4; L. 1987, ch. 395, § 4; April 2.






Article 18 ELECTIONS

80-1806 Tax levy to pay township or townships of urban class share of registration and election expense.

80-1806. Tax levy to pay township or townships of urban class share of registration and election expense. Any township or townships of the urban class in the state of Kansas is hereby authorized and empowered to make a tax levy in such amount as may be necessary in order to provide the necessary funds for the payment of the township share of registration and election expenses. All money raised by such tax levy shall be credited by the county treasurer to a special fund and the county shall be reimbursed from such fund for the registration and election expenses which it has paid on behalf of such township, but if there be an insufficient amount in such fund to pay the cost chargeable to such township, the county shall be reimbursed for the remainder from the township general fund. If the township does not make the levy authorized by this act, then the county shall be reimbursed for registration and election expenses paid on behalf of such township from the township general fund. No money raised under the tax levy authorized by this act shall be withdrawn from the county treasury by the township and if there be a balance existing therein after the payment of registration and election expenses for any year, the same shall be held in the county treasury to the credit of such township and used to pay registration and election expenses incurred in subsequent years.

History: L. 1941, ch. 396, § 1; L. 1945, ch. 384, § 1; L. 1955, ch. 202, § 3; L. 1999, ch. 154, § 61; May 27.






Article 19 FIRE DEPARTMENT OR COMPANY

80-1901 Township board defined.

80-1901. Township board defined. As used in this act, the phrase "township board" means the township trustee, township clerk and the township treasurer acting as a board.

History: L. 1939, ch. 348, § 1; Feb. 23.



80-1902 Creation of department in counties having a city of the first class between 60,000 and 200,000.

80-1902. Creation of department in counties having a city of the first class between 60,000 and 200,000. The township board of any township located in any county in which there is a city of the first class having a population of not less than sixty thousand (60,000) nor more than two hundred thousand (200,000), may, by resolution, create a township fire department to furnish fire protection within such township.  Such fire department shall be operated under the direction of the township board of such township or any such township may contract with another fire department for fire protection in such township.

History: L. 1939, ch. 348, § 2; L. 1957, ch. 526, § 1; L. 1977, ch. 351, § 1; L. 1978, ch. 423, § 1; July 1.



80-1903 Fire department; tax levies; use of proceeds.

80-1903. Fire department; tax levies; use of proceeds. The township board of any such township shall have power to levy a tax upon all taxable tangible property within such township, for the purpose of paying the expense of providing rescue service and equipping, operating and maintaining such fire department or contracting with another fire department for the furnishing of rescue service or fire protection.

History: L. 1939, ch. 348, § 3; L. 1945, ch. 385, § 1; L. 1953, ch. 468, § 1; L. 1955, ch. 441, § 1; L. 1957, ch. 527, § 1; L. 1970, ch. 385, § 8; L. 1977, ch. 351, § 2; L. 1986, ch. 389, § 2; L. 1999, ch. 154, § 62; May 27.



80-1904 Operation of department; employees; volunteer members; compensation; insurance.

80-1904. Operation of department; employees; volunteer members; compensation; insurance. The township board shall have full direction and control over the operation of such township fire department. The governing body shall have the power to:

(1) Select regular employees, provide for their compensation, and furnish quarters for such employees and their families if deemed desirable;

(2) provide for the organization of volunteer members of such department and pay compensation to such members for fighting fires, responding to emergencies or attending meetings;

(3) provide special clothing and equipment for such employees and volunteers;

(4) insure such employees and volunteers against accidental death and injury in the performance of their duties;

(5) pay for the acquisition, installation or maintenance of one or more fire hydrants, or similar devices for fighting fires, including necessary equipment, services or supplies related thereto.

The acquisition, installation and maintenance shall be subject to the mutual agreement of the governing body of the fire district and the governing body of the rural water district which owns, operates or maintains the water line on which the fire hydrant, or other similar device for fighting fires, is to be installed; and

(6) do all other things necessary or desirable to maintain and operate such department so as to furnish fire protection for the inhabitants of such township.

History: L. 1939, ch. 348, § 4; L. 2002, ch. 150, § 8; L. 2004, ch. 26, § 8; July 1.



80-1905 Contracts with cities and townships; conditions.

80-1905. Contracts with cities and townships; conditions. The township board of any such township may enter into contracts with cities and other townships for cooperation between the fire departments of the respective townships and cities, and may include in such contracts provisions by which the fire department of such cities or other townships will furnish fire protection to a part of the township in question in consideration of cash payments or reciprocal services: Provided, That the township shall not be liable in any way for the failure of the township fire department to attend a fire or to put out a fire or for any other reason, but the township fire department, subject to the conditions of this act, shall make a reasonable effort (road and weather conditions permitting) to attend outside fires: Provided, The supervision and control of the township fire department shall always be with the governing body of the township operating and maintaining such fire department: And provided further, That the fire chief or person in charge of the township fire department shall have the right in every case where a contract exists for reciprocal service, to determine whether or not the township can spare all or any portion of its fire equipment and firemen at that particular time.

History: L. 1939, ch. 348, § 5; Feb. 23.



80-1906 Right of way on highways; siren.

80-1906. Right of way on highways; siren. Township fire departments shall have the right of way on public highways, both inside and outside city limits, when going to or returning from a fire when operating under this act: Provided, The vehicle is equipped with a fire siren in good working order and the siren is sounded at frequent intervals and always two hundred feet before reaching any intersection of highways: And provided further, Such vehicle is painted red. Such right of way shall also extend to the use of the highway when fighting fires.

History: L. 1939, ch. 348, § 6; Feb. 23.



80-1908 Prior contracts; transfer of balances.

80-1908. Prior contracts; transfer of balances. Any township within the provisions of this act which has heretofore entered into a contract with any city under the provisions of article 15 of chapter 80 of the Kansas Statutes Annotated, which contract has been terminated or expired, and which has on hand, after paying all obligations to such city, a balance in its funds raised by taxation under the provisions of K.S.A. 80-1503, may transfer such balance to the funds of the township fire department created under the provisions of this act and use the same for any of the purposes provided in this act.

History: L. 1939, ch. 348, § 8; Feb. 23.



80-1909 Bonds for buildings and equipment; election; tax levy limitations not to apply, when; election expenses.

80-1909. Bonds for buildings and equipment; election; tax levy limitations not to apply, when; election expenses. In any township where a township fire department has been created under the provisions of this act, the township board shall have authority, subject to an election as hereinafter provided, to issue bonds for the purpose of purchasing land, constructing or purchasing buildings to be used as fire stations, constructing or purchasing fire equipment and supplies and for the payment of other necessary expenses incident thereto. Before any such bonds are issued, the question of issuance shall be submitted to the voters of such township at a general or special election to be called by the township board by resolution and to be held under the provisions of article 1, chapter 10 of the Kansas Statutes Annotated, and the affirmative vote of a majority of the votes cast at such election shall be sufficient to authorize the issuance of such bonds.

The township board may also submit, at such election, the question whether the tax levy provided in K.S.A. 80-1903, and amendments thereto, shall be in excess of two mills, or four mills for townships in counties having a population of more than 150,000 and less than 250,000, and if a majority of the votes cast at such election shall be in the affirmative, the township board shall thereafter be authorized to make such levy without regard to such limitations. The expense of any special election called under the provisions hereof may be paid out of the proceeds of the bond issue, if such bonds shall be authorized at such election, otherwise from the general fund of the township.  Only a single election board shall serve in any precinct at any such special election.

History: L. 1939, ch. 348, § 9; L. 1999, ch. 154, § 63; May 27.



80-1910 Bond issues; tax levies authorized.

80-1910. Bond issues; tax levies authorized. The amount of such bonds issued and outstanding at any time shall not exceed one-half of one percent of the assessed valuation of all property in such township. Such bonds shall be issued serially to mature in approximately equal amounts over a period of not to exceed fifteen (15) years from the date of issue and shall be a lien upon all taxable property in such township. Such bonds shall be issued and sold pursuant to the provisions and conditions of the general bond law except as herein otherwise specifically provided. The governing body of any such township issuing bonds under the provisions of this act, shall have authority to levy such taxes as may be necessary to pay such bonds and interest.

History: L. 1939, ch. 348, § 10; L. 1978, ch. 99, § 39; April 25.



80-1911 Act supplemental.

80-1911. Act supplemental. The provisions of this act shall be supplemental to other statutes of the state of Kansas providing means for furnishing fire protection in townships, and shall not be construed to repeal such other statutes except where the same are in direct conflict with the provisions hereof, and then only to the extent necessary to make effective the provisions of this act.

History: L. 1939, ch. 348, § 11; Feb. 23.



80-1911a Rights of township upon annexation of fire station land by city.

80-1911a. Rights of township upon annexation of fire station land by city. Whenever a township has an organized fire department and has acquired land and constructed or purchased a building which is used as a fire station under the provisions of article 19 of chapter 80 of the Kansas Statutes Annotated, and thereafter an adjacent city has extended its boundaries and thereby annexed that part of the territory of said township upon which such fire station is located, the ownership of the said fire station, and the land upon which the same is located, shall remain in the township, notwithstanding such annexation, and the township may continue to use and operate the same as a township fire station after such annexation in the same manner and to the same extent as the same was previously used. In the event of such annexation the township fire department shall have the right to use the streets and alleys of such city in going to and from fires in the township.

History: L. 1951, ch. 517, § 1; L. 1975, ch. 495,§ 23; July 1.



80-1912 Purchase of fire fighting equipment and housing thereof; tax warrants; petition; tax levies.

80-1912. Purchase of fire fighting equipment and housing thereof; tax warrants; petition; tax levies. The township board of Elk township in Osage county is hereby authorized and empowered to purchase fire-fighting equipment for use in said township and to provide for the housing of the same, and to issue tax warrants in an amount not exceeding seventy-five hundred dollars ($7,500) for the purpose of raising funds to pay the cost thereof: Provided, That no such purchase shall be made or warrants issued until and unless a petition requesting such action is presented to the township board and signed by not less than fifty-one percent (51%) of the qualified electors of such township as determined by the vote for secretary of state at the last preceding election. Warrants shall bear interest at the rate of not more than the maximum rate of interest prescribed by K.S.A. 10-1009 from date of issuance. The township board shall levy a tax sufficient to retire and pay said warrants and the interest thereon within not to exceed three (3) years after their issuance.

History: L. 1945, ch. 388, § 1; L. 1970, ch. 64, §96; March 21.



80-1913 Same; fire company, government and maintenance; compensation.

80-1913. Same; fire company, government and maintenance; compensation. The township board may organize a fire company and prescribe rules of duty and the government thereof, and make all necessary appropriations therefor and for the maintenance and operation of its equipment from the general fund of the township and to compensate employees of the fire company. The board may:

(a) Pay compensation to volunteer members of the fire company for fighting fires, responding to emergencies or attending meetings; and

(b) pay for the acquisition, installation or maintenance of one or more fire hydrants, or similar devices for fighting fires, including necessary equipment, services or supplies related thereto.

The acquisition, installation and maintenance shall be subject to the mutual agreement of the governing body of the fire district and the governing body of the rural water district which owns, operates or maintains the water line on which the fire hydrant, or other similar device for fighting fires, is to be installed.

History: L. 1945, ch. 388, § 2; L. 2002, ch. 150, § 9; L. 2004, ch. 26, § 9; July 1.



80-1914 Fire department in townships in certain counties over 150,000; election.

80-1914. Fire department in townships in certain counties over 150,000; election. The provisions of this act shall apply only to townships which do not have a fire department at the time this act takes effect and which are located in counties having a population of more than one hundred fifty thousand and have an assessed tangible valuation of less than one hundred fifty million dollars: Provided, That the provisions of this act shall not apply to any such township unless and until the question of the adoption of the provisions of this act has been submitted to the qualified electors of such township at a special election called for that purpose or at any regular election and the majority of those voting on the question shall have declared by their votes to be in favor of the adoption of the provisions of this act. The township board shall have the power to call such election and submit such question to the electors of the township boards and fire departments of such townships.

History: L. 1947, ch. 489, § 1; June 30.



80-1915 Same; township board defined.

80-1915. Same; township board defined. As used in this act, the phrase "township board" means the township trustee, township clerk and the township treasurer acting as a board.

History: L. 1947, ch. 489, § 2; June 30.



80-1916 Same; creation and operation of fire department; tax levies.

80-1916. Same; creation and operation of fire department; tax levies. Any such township may create a township fire department to furnish fire protection within such township and such fire department shall be operated under the direction of the township board and such board shall have power to levy an annual tax on all the taxable tangible property in such township, for the purpose of paying the expenses of equipping, operating and maintaining such fire department.

History: L. 1947, ch. 489, § 3; L. 1970, ch. 385, § 9; L. 1999, ch. 154, § 64; May 27.



80-1917 Same; control; employees; volunteer members; compensation, clothing and equipment; insurance.

80-1917. Same; control; employees; volunteer members; compensation, clothing and equipment; insurance. The township board shall have full direction and control over the operation of such township fire department. The board shall have the power to:

(a) Select regular employees, provide for their compensation, and furnish quarters for such employees and their families if deemed desirable;

(b) provide for the organization of volunteer members of such department and pay compensation to such members for fighting fires, responding to emergencies or attending meetings;

(c) provide special clothing and equipment for such employees and volunteers;

(d) insure such employees and volunteers against accidental death and injury in the performance of their duties;

(e) pay for the acquisition, installation or maintenance of one or more fire hydrants, or similar devices for fighting fires, including necessary equipment, services or supplies related thereto.

The acquisition, installation and maintenance shall be subject to the mutual agreement of the governing body of the fire district and the governing body of the rural water district which owns, operates or maintains the water line on which the fire hydrant, or other similar device for fighting fires, is to be installed; and

(f) do all other things necessary or desirable to maintain and operate such department so as to furnish fire protection for the inhabitants of such township.

History: L. 1947, ch. 489, § 4; L. 2002, ch. 150, § 10; L. 2004, ch. 26, § 10; July 1.



80-1918 Same; certain statutes applicable.

80-1918. Same; certain statutes applicable. Except as otherwise specifically provided in this act, the provisions of K.S.A. 80-1905, 80-1906, 80-1907, 80-1909 and 80-1910, or acts amendatory thereof, shall apply to townships which adopt the provisions of this act and establish fire departments thereunder and also to the township.

History: L. 1947, ch. 489, § 5; June 30.



80-1918a Township fire department in counties over 175,000 and assessed valuation not more than $225,000,000; tax levy for fire department buildings and facilities; election.

80-1918a. Township fire department in counties over 175,000 and assessed valuation not more than $225,000,000; tax levy for fire department buildings and facilities; election. Any township located in a county having a population of more than one hundred seventy-five thousand (175,000) and an assessed tangible valuation of not more than two hundred twenty-five million dollars ($225,000,000) and which had, prior to the effective date of this act, established a township fire department under the provisions of K.S.A. 80-1914 to 80-1918, inclusive, is hereby authorized to levy an additional annual tax of not to exceed five (5) mills for the purpose of relocating, equipping and maintaining any existing building or facility of said fire department, or for the purpose of constructing, equipping and maintaining a new building or facility, or for both such purposes: Provided, That such tax shall not be levied, nor once levied, the levy increased until the question of levying such tax, or the increase thereof, shall have been approved by a majority of the qualified electors of such township voting thereon at a special election called for that purpose, in the manner provided for calling elections under the general bond law, or at any general election in which such proposition is submitted.

History: L. 1969, ch. 478, § 1; L. 1971, ch. 328,§ 1; March 5.



80-1919 Fire departments in certain townships; application of act; petition required; exception.

80-1919. Fire departments in certain townships; application of act; petition required; exception. (a) The provisions of this act shall apply only to townships which are located in Barton, Crawford, Douglas, Franklin, Geary, Jackson, Labette, Leavenworth, Lyon, Montgomery, Neosho, Reno, Riley, Saline and Sumner counties, but, except as otherwise provided by subsection (b), the provisions of this act shall not apply to any such township unless and until a petition is presented to the township board, signed by not less than 51% of the qualified electors of the township as determined by the vote for secretary of state at the last preceding election. As used in this act, the phrase "township board" means the township trustee, township clerk, and the township treasurer acting as a board.

(b) The township board of any township located in any such county which has been levying a tax for the support of a township fire department for a period of not less than 15 years is hereby authorized to adopt a resolution designating such fire department as the regularly organized fire department of the township without the presentation of a petition. Such fire department shall be operated under the control of the township board in the manner prescribed by K.S.A. 80-1921, and amendments thereto, and the township board is hereby authorized to provide for the organization, operation, equipping and maintenance of such department pursuant to K.S.A. 80-1920 and 80-1921, and amendments thereto, and to levy taxes for such purposes as therein authorized.

History: L. 1951, ch. 524, § 1; L. 1953, ch. 469, § 1; L. 1957, ch. 528, § 1; L. 1959, ch. 406, § 1; L. 1968, ch. 184, § 1; L. 1971, ch. 329, § 1; L. 1977, ch. 334, § 2; L. 1982, ch. 430, §1; L. 1983, ch. 340, § 1; L. 1990, ch. 360, § 2; L. 1991, ch. 288, § 1; L. 1994, ch. 222, § 2; April 21.



80-1920 Fire departments in townships in certain counties; creation; procedure; warrants for equipment and facilities; tax levies.

80-1920. Fire departments in townships in certain counties; creation; procedure; warrants for equipment and facilities; tax levies. Subject to the provisions of K.S.A. 19-270, and amendments thereto, and upon the presentation of such petition, the township board of any such township shall create a township fire department. Such township board is hereby authorized and empowered to purchase fire-fighting equipment for the use of the fire department and to provide buildings for the housing and storage of the same. For the purpose of raising funds to pay the cost of such equipment and housing facilities, the township board is hereby empowered to issue no-fund warrants in an amount not exceeding $12,000. After the issuance of such no-fund warrants, the township board shall make a tax levy at the first tax-levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon. In lieu of making only one tax levy, such board, if it deems it advisable, may make a tax levy each year for not to exceed five years in approximately equal installments for the purpose of paying the warrants and the interest thereon.

Such warrants shall be issued, registered, redeemed and bear interest in the manner and be in the form prescribed by K.S.A. 79-2940, and amendments thereto, except they shall not bear the notation required therein and may be issued without the approval of the state board of tax appeals. Any surplus existing after the redemption of the warrants shall be handled in the manner prescribed by K.S.A. 79-2940, and amendments thereto. None of the provisions of the cash-basis and budget laws of this state shall apply to any expenditures made, the payment of which has been provided for by the issuance of such no-fund warrants.

History: L. 1951, ch. 524, § 2; L. 1986, ch. 70, § 40; L. 1999, ch. 154, § 65; L. 2008, ch. 109, § 121; L. 2014, ch. 141, § 128; July 1.



80-1921 Same; operation and maintenance; tax levies; tax levies for additional equipment in certain townships; petition; election.

80-1921. Same; operation and maintenance; tax levies; tax levies for additional equipment in certain townships; petition; election. (a) The township board of any such township shall have full direction and control over the operation of such township fire department. The board shall have the power to:

(1) Provide for the organization of volunteer members of such department and pay compensation to such members for fighting fires, responding to emergencies or attending meetings;

(2) provide special clothing and equipment for such volunteers;

(3) insure such volunteers against accidental death and injury in the performance of their duties;

(4) pay for the acquisition, installation or maintenance of one or more fire hydrants, or similar devices for fighting fires, including necessary equipment, services or supplies related thereto.

The acquisition, installation and maintenance shall be subject to the mutual agreement of the governing body of the fire district and the governing body of the rural water district which owns, operates or maintains the water line on which the fire hydrant, or other similar device for fighting fires, is to be installed; and

(5) do all other things necessary or desirable to maintain and operate such department so as to furnish fire protection to the inhabitants of such township.

(b) Such township board may levy an annual tax on all the taxable tangible property in such township for the purpose of paying the expenses of equipping, operating and maintaining such fire department. Any tax levy authorized by this section shall be in addition to the tax levy made to pay for no-fund warrants issued pursuant to K.S.A. 80-1920, and amendments thereto. Except as otherwise specifically provided in this act, the provisions of K.S.A. 80-1906 and 80-1907, and amendments thereto, shall apply to townships adopting the provisions of this act.

(c) In addition to the tax levy authorized by subsection (b), the township board of Kickapoo, Tonganoxie, Easton, Fairmount, Sherman and Delaware townships located in Leavenworth county may levy an annual tax of not to exceed two mills on all the taxable tangible property in such township for the purpose of purchasing additional equipment for such fire department. If a petition in opposition to the tax levy authorized herein, signed by not less than 5% of the qualified electors of such township is filed with the township board of such township, within 40 days after July 1, 1971, the tax levy shall not be made unless first approved as a question submitted at the next general election or at a special election called for the purpose of submitting the question. If such a petition is filed, the township board may cause to be placed on the ballot at the next general election the question of whether such tax shall be levied. If a majority of the votes cast and counted at such election are in favor of the resolution, such governing body may levy the tax authorized herein.

History: L. 1951, ch. 524, § 3; L. 1953, ch. 469, § 2; L. 1961, ch. 466, § 1; L. 1970, ch. 385, § 10; L. 1971, ch. 329, § 2; L. 1987, ch. 396, § 1; L. 1999, ch. 154, § 66; L. 2002, ch. 150, § 11; L. 2004, ch. 26, § 11; July 1.



80-1922 Same; benefit districts in adjacent territory; petition; organization; board of directors.

80-1922. Same; benefit districts in adjacent territory; petition; organization; board of directors. Whenever fifty-one percent (51%) of the resident property owners of any territory adjacent to any township described in K.S.A. 80-1919 shall petition for the creation of a benefit district for the purposes set forth in K.S.A. 80-1923, it shall be the duty of the township boards of the townships in which said benefit district is located to organize such district and to define the limits thereof as set forth in said petition. If said benefit district is located entirely within one township, the township board, and where said benefit district is located in two or more townships, the township trustees of said townships shall constitute the board of directors of said benefit district and shall be authorized to execute contracts in accordance with the purposes of K.S.A. 80-1923 for said district.

History: L. 1953, ch. 469, § 3; June 30.



80-1923 Same; contracts for fire-fighting services; terms.

80-1923. Same; contracts for fire-fighting services; terms. (a) Any benefit district organized under the provisions of K.S.A. 80-1922 is hereby authorized to contract with the township board having control over any fire department created under the provisions of K.S.A. 80-1920 for the furnishing of fire-fighting service within said district by said township board, and such township board is hereby authorized to contract with the governing body of any such benefit district to furnish fire-fighting service to such district upon such terms and for such compensation as may be agreed upon. Such township board may also contract with any individual or group of individuals, firm or corporation whose property is situated outside its township, to furnish fire-fighting services to such individual, group of individuals, firm or corporation upon such terms and for such compensation as may be agreed upon. A person in charge of the fire department shall have the right in every case to determine whether or not all or any portion of the fire equipment and volunteer members can be spared at any particular time.

(b) The compensation agreed upon in a contract pursuant to subsection (a) shall always be at least sufficient to pay the township owning the equipment for the cost of material used on the run and fighting the fire and, if such township be actually liable therefor, to pay the firemen and to enable such township to carry a sufficient amount of insurance to indemnify it for loss or damage to any fire-fighting equipment, or injury or damage to person or property. All such contracts shall be in writing and duly adopted by the township boards or township trustees concerned. The compensation agreed upon shall be a legal charge and collectible by the township rendering the service in any court of competent jurisdiction.

History: L. 1953, ch. 469, § 4; L. 1979, ch. 186, §31; July 1.



80-1924 Same; tax levies.

80-1924. Same; tax levies. The governing body of the benefit district shall annually provide for the levying of a tax upon the taxable tangible property in such benefit district and within the township sufficient to pay the compensation agreed upon in the contract with the township maintaining the fire department.

History: L. 1953, ch. 469, § 5; L. 1999, ch. 154, § 67; May 27.



80-1925 Contracts to furnish fire-fighting services to persons or municipalities.

80-1925. Contracts to furnish fire-fighting services to persons or municipalities. Any rural volunteer fire-fighting organization, group or department organized and existing on the effective date of this act, which has secured fire-fighting equipment in accordance with federal law and is furnishing fire-fighting services, is hereby authorized pursuant to agreement to furnish fire-fighting service to any person, group of persons or a municipality upon such terms and for such compensation as may be agreed to:Provided, That the compensation shall be sufficient to pay the volunteer organization for the cost of required runs and a sufficient amount to carry insurance for loss or damage to fire-fighting equipment or injury or damage to person or property if the organization is found liable in damages. The agreement may specify that any municipality contracting with the fire-fighting organization may furnish quarters for the fire-fighting equipment, but shall not provide, in any case, for the transfer of the fire-fighting equipment to the municipality. The municipality shall be authorized to enter into such agreement with volunteer fire-fighting groups or departments and is authorized to determine the conditions upon which it will enter into such agreement. The compensation agreed upon may be paid from the general fund of the municipality, if specific tax moneys are not available for the purpose.

History: L. 1965, ch. 120, § 1; April 15.






Article 20 SEWAGE SYSTEMS

80-2001 Definitions.

80-2001. Definitions. As used in this act, the phrase "township board" means the township trustee, township clerk, and township treasurer, acting as a board. As used in this act, the phrase "sewage system" means the main, lateral, outfall and intercepting sewers which may be constructed by any sewage district within or without the corporate limits of any township as herein provided, including all manholes, pumps, lift stations and other appurtenances to such sewers, including sewage-disposal plants, if any be constructed by such sewage district as herein provided, and their appurtenances. As used in this act, the phrase "public water supply" means a supply of water furnished to residences and other customers in any part of the township through water mains, whether such mains are owned and operated by the township, an adjacent city or township, or by a private utility.

History: L. 1941, ch. 399, § 1; L. 1943, ch. 328, § 1; L. 1945, ch. 386, § 1; June 28.



80-2002 Same; creation; procedure; governing body; compensation; construction costs.

80-2002. Same; creation; procedure; governing body; compensation; construction costs. Subject to the provisions of K.S.A. 19-270, and amendments thereto, the township board of any township having a public water supply, shall have the power, in the manner and as hereinafter provided, to establish one or more sewage districts within such township, or any part thereof, which shall be designated as " ______________ township sewage district No. ______, ______________ county, Kansas." A sewage district so established shall be a body corporate, with authority to levy taxes and special assessments, to enter into contracts, to sue and be sued in actions arising on contracts, and to establish, construct and maintain a sewage system for such sewage district and to issue bonds to pay therefor. The duly elected members of the township board shall be ex officio the governing body of such sewage district or districts, and each shall receive compensation for the time actually and necessarily spent in performing the duties required by this act.  The amount of such compensation shall be determined by the township board as provided by K.S.A. 80-207, and amendments thereto.

All taxes and special assessments herein provided for shall be levied against property within such sewage district, and all bonds herein provided for shall be issued by such sewage district and shall not be an obligation of or lien against property in any part of the township which lies outside of such sewage district or against property in any other sewage districts in such township. The cost of the construction of all main, intercepting and outfall sewers and of all sewage disposal plants, and of the maintenance of the entire sewage system of such sewage district, shall be borne by the real property within such sewage district as a whole. The cost of the construction of lateral sewers within such sewage district shall be borne by the property benefited by such lateral sewers, by the organization of lateral sewer districts or otherwise as herein provided.

History: L. 1941, ch. 399, § 2; L. 1947, ch. 485, § 1; L. 1986, ch. 70, § 41; L. 1996, ch. 184, § 14; May 2.



80-2002a Sewer districts; inclusion of land located in other benefit districts.

80-2002a. Sewer districts; inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any sewer district created pursuant to K.S.A. 80-2001 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a sewer district.

History: L. 1997, ch. 143, § 6; May 8.



80-2003 Resolution of township board; publication; protests.

80-2003. Resolution of township board; publication; protests. The township board of any township having a public water supply shall have the power to create a sewage district as hereinafter provided. Such action shall be taken by resolution of said township board, which shall be published for six days in the official county newspaper of the county within which such township is located, if the same be a daily newspaper, and for two consecutive weeks if the same be a weekly newspaper, and shall describe the boundaries of such proposed sewage district in sufficient detail with reference to established roads, street, section lines and other fixed locations, so that any property owner may readily ascertain whether or not his or her property is located therein, but need not include the legal description of such property, in whole or in part: Provided, however,That if within twenty days from the date of the last publication of the resolution creating such sewage district the resident owners of fifty-one percent of the real property lying within such proposed sewage district shall file with the township clerk written protests against the creation of such sewage district, the township board shall not proceed further with the creation of said sewage district.

History: L. 1941, ch. 399, § 3; April 15.



80-2004 Surveys; plans and specifications; exclusion of unserviceable land; approval of plans; filing; cost; bonds to pay preliminary costs without an election, when.

80-2004. Surveys; plans and specifications; exclusion of unserviceable land; approval of plans; filing; cost; bonds to pay preliminary costs without an election, when. (a) Whenever a sewage district shall have been established in any township as herein provided, the governing body thereof shall employ engineers to make a survey of the district, to prepare plans and specifications for the construction of main, intercepting and outfall sewers, and to determine the most practical and economical means for the disposal of sewage, either by the construction of one or more sewage-disposal plants, or by contract with adjacent cities or townships, or by both the construction of such plants and the making of such contracts, and if such engineers shall recommend the construction of such sewage-disposal plants, they shall submit plans and specifications therefor with estimates of the cost of construction and maintenance thereof. The plans and specifications shall also include such lateral sewer districts together with an estimate of the cost of construction thereof as may be deemed immediately necessary.

(b) If such engineers shall find that any land in such district cannot be serviced by the proposed sewage system, without extraordinary expenses, on account of the topography of the land or otherwise or that any land in the proposed sewage district is adequately served by sewers they shall so report to the governing body, in which case the governing body shall by resolution, exclude such land from the sewage district, and such land shall not be liable for any part of the cost of constructing or maintaining such sewage system. Such plans and specifications shall be submitted to the governing body of such sewage district, and if approved by the governing body of such district, the same shall be submitted to the secretary of health and environment for approval, and shall be subject to such change and modification as may be reasonably required by the secretary of health and environment and approved by the governing body of the sewage district. Whenever such plans and specifications have been finally approved by the secretary of health and environment and the governing body of such sewage district, a copy of such plans and specifications as finally approved shall be filed with the county clerk of the county within which said township is located and be available for inspection by all persons interested therein.

(c) The cost of such plans and specifications and all other preliminary costs and expenses shall be apportioned to the lots and pieces of land within such proposed sewage district, and collected in one or more installments, as the township board may determine in the manner hereinafter provided for the payment of the cost of construction of such improvements, except whenever such plans and specifications have been filed and approved as herein provided and the governing body of such sewage district shall determine not to call an election at that time on account of federal laws or regulations prohibiting or limiting the construction of public works or prohibiting or limiting the use of any materials necessary to such sewage system; in such case, the governing body of such sewage district shall issue bonds of such sewage district to pay the cost of such plans and specifications and other preliminary expense, which bonds shall be authorized and issued by resolution of the governing body of such sewage district and shall be a lien upon all lots and pieces of land within such sewage district, and shall mature serially or otherwise, as may be specified in such resolution, during a period of not to exceed twenty (20) years from the date of issuance, and except as herein provided, shall be subject to all the provisions of the acts contained in article 1 of chapter 10 of the Kansas Statutes Annotated, and any acts amendatory thereof or supplemental thereto. Any bonds issued for such purposes shall be in addition to and may exceed the limits of bonds for any other purposes as provided by law.

(d) The governing body of any such sewage district issuing bonds under the provisions of this section shall levy such taxes as may be necessary to pay such bonds and interest, and such taxes shall be levied upon all the lots and pieces of land within such sewage district, without regard to the buildings and improvements thereon, at their assessed value, and without further appraisement. Whenever bonds have been issued under the provisions of this section, and if thereafter the governing body of such district, after approval at an election as provided in this act, shall issue bonds for the construction of such sewage system while all or part of the bonds, issued under the provisions of this section, are outstanding, the amount of such outstanding bonds shall be included in the cost of such system and in the total amount of bonds issued for the payment thereof, and the bonds issued under this section shall be exchanged for bonds of the same denomination and maturity of the general bond issue for such improvements.

History: L. 1941, ch. 399, § 4; L. 1943, ch. 328, § 2; L. 1975, ch. 462, § 124; L. 1978, ch. 99, § 40; April 25.



80-2005 Election; publication notice; disorganization, when.

80-2005. Election; publication notice; disorganization, when. Before any such sewage district shall be authorized to construct any improvements therein, or to incur any expense (except for plans and specifications and other preliminary expense), the question of the making of such improvements shall be submitted to a special election of the qualified electors residing in such sewage district. Such election may be called by resolution of the governing body of the sewage district. Notice of such election, stating the time and place of voting therein, shall be given by publication in the official county paper for five consecutive weeks, the last publication to be not less than three nor more than ten days before such election. Such election notice shall state the boundaries of such district and shall notify all qualified electors residing within such sewage district of their right to vote at such election; and shall state the aggregate amount proposed to be expended by the sewage district (exclusive of federal grants, if any) for the construction of complete sewage system and expenses incident thereto, except lateral sewers and appurtenances thereto. The governing body of said sewage district shall designate one polling place for such election, which shall be either the regular meeting place of the township board of such township or some designated place within the sewage district, and shall select one single election board to receive and count the ballots at such election. At such election the polls shall be open between the hours of six o'clock, a.m., and seven o'clock, p.m. Such election shall be by ballot, and the proposition shall be submitted to the electors in substantially the following form:

"Shall ______________ township sewage district No. __________ be authorized to construct a sewage system, exclusive of lateral sewers, with sewage-disposal plant (or without sewage-disposal plant, as the case may be), at an aggregate cost to the district of $________, and to issue bonds and make special assessments against all lands in such district for the payment of the same?

Yes      ☐

No       ☐"

If a majority of the legal votes at such election are in the affirmative, the governing body of such sewage district shall have the power to make such improvements at an aggregate cost not to exceed the amount voted upon. If a majority of the legal votes at such election are in the negative, the governing body shall not have authority to make such improvements, nor to issue bonds therefor, nor to levy special assessments except for the preliminary expense, and no lateral sewers shall be constructed in such district as hereinafter provided unless and until the construction of main sewers has been authorized at such an election. If such improvements are not authorized at such election, such sewage district may be disorganized by affirmative vote of its governing body, or such district may continue in existence and may submit the question of the making of such improvements, either upon the same or different plans, at a future election, but no election shall be called within one year after the rejection of such proposition at any election. Additional improvements to the main sewage system may be made, and bonds issued therefor, only after being approved at a subsequent election held as above provided. The township board shall canvass the vote at such election, and, except where special provision is made herein, the election laws of Kansas governing elections in townships shall apply thereto.

History: L. 1941, ch. 399, § 5; April 15.



80-2006 Assessment, certification; bonds, obligation of county, when.

80-2006. Assessment, certification; bonds, obligation of county, when. (a) Whenever authorized by an election as herein provided, the costs and expenses of constructing such main, intercepting and outfall sewers and appurtenances, with or without sewage-disposal plant, as above provided, together with the cost of acquiring land, engineering, appraisers, legal and other incidental expense, excepting only such part of the cost as may be borne by grant from the federal government, shall be assessed against the lots and pieces of ground contained within the sewage district, and shall be levied and collected as one tax, in addition to the other taxes and assessments, and shall be certified by the governing body of such sewage district to the county clerk, and be placed by such clerk upon the tax roll for collection, subject to the same penalties, entitled to the same rebates, and collected in the same manner as other taxes. The governing body may, in its discretion, provide for the payment of the cost thereof by installments instead of levying the entire tax or special assessment for such cost at one time; and for such installments, they may issue bonds of the sewage district, which bonds may mature serially or otherwise during a period of not more than 25 years from the date of issuance, and, except as herein provided, shall be subject to all of the provisions of article 1, chapter 10, of the Kansas Statutes Annotated. Any bonds issued for such purposes shall be in addition to and may exceed the limits of bonds for any other purposes as provided by law.

(b) If the county planning board and the board of county commissioners of any county in which a township sewage district has been created pursuant to the act of which this section is amendatory, each shall declare by resolution that a main, intercepting, or outfall sewer system or systems of such district, the plans and specifications of which have been finally approved, as provided in K.S.A. 80-2004, and amendments thereto, to be of public utility and necessary for the growth and needs of said county and necessary for the protection of the public health, the bonds issued under the authority of subsection (a) shall be, in addition to being obligations of the township sewage district, general obligations of the county. In case of default in the payment of such bonds or the interest thereon by the sewage district, the board of county commissioners of the county in which such sewage district is located shall levy a tax on the tangible property in such county sufficient to pay such bonds and interest.

No statute limiting the amount of bonded indebtedness of any county shall apply to any bonds issued under the authority of this section and such bonds shall not be considered in applying any statute limiting bonded indebtedness.

History: L. 1941, ch. 399, § 6; L. 1955, ch. 442, § 1; L. 1999, ch. 154, § 68; May 27.



80-2007 Appraisers to determine value for assessment; complaints; notice and hearing; notice of amount levied; limitation of action.

80-2007. Appraisers to determine value for assessment; complaints; notice and hearing; notice of amount levied; limitation of action. As soon as the cost of such improvements is determined, the governing body of the sewage district shall determine and assess to each lot or parcel of ground in the sewage district the amount to be paid thereon, which amount shall be determined by the value of the lots and pieces of land without regard to the buildings or improvements thereon, which value shall be ascertained by three disinterested appraisers appointed by the governing body of the sewage district. It shall be the duty of said appraisers, within ten days after being notified of their appointment, to proceed to appraise such lots and pieces of land within the sewage district, after having taken and subscribed an oath to make a true and impartial appraisement, which appraisement shall be returned to the governing body of the sewage district at its first meeting after the same shall have been completed. When such appraisement is returned and filed with the clerk, the governing body shall appoint a time for holding a special session to hear any complaint that may be made as to the valuation of any lot or piece of land appraised as aforesaid, a notice of which special session shall be given by the governing body in the official county paper and by written notice by United States mail to each landowner at least ten days prior to said hearing; and said governing body at said special session may alter the valuation of any lot or piece of land if in their opinion the same has been appraised too high or too low.

The governing body shall immediately thereafter enact and publish a resolution which shall hold good for all the installments, fixing said assessment hereinbefore provided, as to each lot or parcel of ground. The clerk of such sewage district shall mail a written notice to the owner of each lot or parcel of ground, stating the amount levied against the same. The amounts levied against each lot or parcel of ground to pay for the bonds falling due in each year, and the interest due, shall be levied and collected the same as other taxes. No suit to set aside the said assessments or to enjoin the making of the same shall be brought nor any defense to the validity thereof be allowed, after the expiration of thirty days from the adoption of the resolution fixing said assessments and the mailing of the notices to the landowners as in this section provided.

History: L. 1941, ch. 399, § 7; April 15.



80-2008 Federal cooperation; bonds.

80-2008. Federal cooperation; bonds. The governing body of such sewage district may apply for and accept grants of funds, materials or labor from the federal government or any department thereof in the construction of sewage systems as provided in this act, and may enter into such agreements as may be required by the federal laws or the rules and regulations of any federal department to which such application may be made, and where such assistance is granted, the sewage district may issue bonds as hereinafter provided for the remainder of the cost of such project.

History: L. 1941, ch. 399, § 8; April 15.



80-2009 Construction and maintenance of certain sewers along streets or highways; eminent domain; approval of city.

80-2009. Construction and maintenance of certain sewers along streets or highways; eminent domain; approval of city. The governing body of such sewage district shall have the power to construct and maintain sewers with appurtenances thereof, through, under, across or along any street or public highway, and across any vacant property, to a connection with any creek, ravine or river within five miles of the township boundary, and to build, extend, operate and maintain sewage-disposal plants at any point along or near the line of such sewer; and for this purpose the right of eminent domain is hereby granted:Provided, however, That the governing body of such sewage district shall first obtain the written approval of the governing body of any city before constructing improvements in such city.

History: L. 1941, ch. 399, § 9; L. 1963, ch. 505, § 1; March 5.



80-2010 Powers of governing body.

80-2010. Powers of governing body. The governing body of such sewage district shall have the power to acquire land and condemn rights of ways, construct pumping stations where necessary, and to do such other acts reasonable or necessary for the construction and operation of such sewage system, subject to the limitations provided by law. The governing body of such sewage district may enter into contracts with cities or adjoining townships within or without the state for the disposal of all or a part of the sewage of such district, and may contract to pay such price as may be agreed upon, upon a monthly or yearly basis or in a lump sum, for the disposal of such sewage.

History: L. 1941, ch. 399, § 10; L. 1949, ch. 502, § 1; March 30.



80-2011 Lateral sewers; revenue bonds.

80-2011. Lateral sewers; revenue bonds. At any time after the approval of plans and specifications for main, intercepting and outfall sewers by the governing body of such sewage district, lateral sewers may be provided for, either by the creation of lateral sewer districts, as hereinafter provided, or by the issuance of revenue bonds, as hereinafter provided. No lateral sewers shall serve any property outside of the boundaries of the sewage district, and such lateral sewers must connect either with the main, intercepting or outfall sewers which are constructed or to be constructed by the township sewage district, or with the sewers of an adjacent city or township with which the sewage district may contract for the disposal of the sewage therefrom.

History: L. 1941, ch. 399, § 11; April 15.



80-2012 Lateral sewer districts; petition or resolution; election; tax levies and special assessments; bonds.

80-2012. Lateral sewer districts; petition or resolution; election; tax levies and special assessments; bonds. Lateral sewer districts may be formed in the same manner as is herein provided for the formation of sewage districts, or by petition signed by the owners of more than one-half of the real estate in the proposed district, which petition shall be filed with the governing body of the sewage district. The petition or resolution shall describe the property to be included in the lateral sewer district in the same manner as is provided in K.S.A. 80-2003, and any amendments thereto.

The boundaries of such lateral sewer districts shall be within the boundaries of the sewage district. No lateral sewer district shall be formed until the construction of main sewers has been approved at an election as provided in K.S.A. 80-2005, and any amendments thereto; but no election shall be required for the making of improvements in lateral sewer districts within such main sewage district; and upon the formation of such lateral sewer districts, the governing body of the sewage district shall have power to construct lateral sewers therein, and shall levy taxes and special assessments against the property in such lateral sewer districts, and may issue bonds for the payment of the cost thereof, all in the same manner as above provided for the construction of main sewers by the sewage district, except that the taxes and special assessments for such lateral sewers shall be levied only against the property within such lateral sewer district, but any bonds therefor shall be issued by the sewage district, payable out of special assessments against property in such lateral sewer district, secured by the credit of the sewage district, and shall be a lien upon all property within the sewage district. Any and all bonds issued by the sewage district, payable by special assessments, shall be general obligation bonds of the entire sewage district, and whenever such special assessments are insufficient to pay the principal and interest of such bonds, the governing body shall be required to levy such tax against all property in the sewage district as may be necessary to pay the principal and interest of all bonds, attributable to such sewage district or lateral sewer district therein, as they come due, except only revenue bonds issued as hereinafter provided.

Whenever such taxes are levied and collected and applied to the payment of the principal or interest of such bonds, in an amount sufficient to pay the principal and interest which may thereafter fall due on the said bonds, attributable to said sewage district or lateral sewer district therein, no further special assessments shall be levied or collected from the property within such sewage district or lateral sewer district therein for such bonds.

History: L. 1941, ch. 399, § 12; L. 1953, ch. 471, § 1; June 30.



80-2013 Enlargement of boundaries; petition; special assessments.

80-2013. Enlargement of boundaries; petition; special assessments. After the establishment of any sewage district or lateral sewer district, as herein provided, and subject to the provisions of K.S.A. 19-270, the boundaries of any such district may be enlarged by the filing with the governing body thereof of a petition signed by a majority of the resident property owners in the territory proposed to be added to such district. Whenever such district is enlarged, the governing body shall levy a special assessment against all the property added thereto, in an amount equal to the proportionate cost of all improvements theretofore made in such original district necessarily usable by such additional territory, or the bonds issued therefor, together with the special assessments for the additional improvements made in such territory so added by enlargement in the same manner as if such additional territory had been a part of such district when originally created. Such sums as may be received by such enlargement and assessment in favor of the original district shall be used to retire bonds issued for the construction of the system in the original sewer district.

History: L. 1941, ch. 399, § 13; L. 1986, ch. 70, § 42; May 15.



80-2014 Use of existing facilities by additional sewage district; assessment of cost.

80-2014. Use of existing facilities by additional sewage district; assessment of cost. The governing body of any sewage district shall have the power, upon the organization of any additional sewage district which shall use any of the facilities constructed by such existing sewage district, to determine the proportion of such facilities to be used by such newly created district, whether main sewer or disposal plant, and to assess such proportion of the cost of such facilities and of the operation and maintenance of such facilities against such newly created sewage district, and to use the proceeds from such assessment to retire bonds issued to pay for the construction of such facilities or to pay for the cost of the maintenace and operation of such facilities, as the case may be.

History: L. 1941, ch. 399, § 14; April 15.



80-2015 Joint sewage district; organization and government.

80-2015. Joint sewage district; organization and government. Where any property has paid or shall pay its full proportion for sewers in one sewer district, it shall not be transferred to another district and thereby be made liable for taxation for sewers in such other district, except that such land may be included in a joint sewage district for the building of sewers which may serve all the land embraced within said joint sewage district; such joint sewage district, composed of two or more sewage districts, may be organized and governed in the same manner as is herein provided for the organization and government of sewage districts: And provided further, That the governing body thereof may, in its discretion, provide for the payment of the costs thereof by installments instead of levying the entire tax and the special assessment for such cost at one time and may issue and sell improvement bonds in like manner.

History: L. 1941, ch. 399, § 15; April 15.



80-2016 Revenue bonds for lateral sewers; contracts; special assessment in case of default.

80-2016. Revenue bonds for lateral sewers; contracts; special assessment in case of default. In lieu of the formation of lateral sewer districts, the governing body of such sewage district may construct lateral sewers by the issuance of revenue bonds of such sewage district, whenever there shall have been first presented to such governing body contracts in writing from a sufficient number of property owners along the lines of such proposed lateral sewer, agreeing to pay fixed charges for the use of such sewers for a period of not less than five years, sufficient to pay the principal and interest charges upon such bonds. In case any property owner so contracting shall default in the payment of the amounts provided in such contract, the governing body of such sewer district shall each year, at the time of certifying levies and special assessments to the county clerk, certify the amount such contracting property owner owes on such contract and the same shall be placed upon the tax rolls as a special assessment against the property owned by such contracting party at the time of signing such contract, and served by such sewer system, and be collected in the same manner as other special assessments herein provided.

History: L. 1941, ch. 399, § 16; April 15.



80-2017 Same; liens; additional revenue bonds.

80-2017. Same; liens; additional revenue bonds. Whenever the governing body of such sewage district shall issue revenue bonds to finance the cost of construction of lateral sewer lines, such bonds shall be a specific lien upon such lateral sewers and the revenues derived therefrom, and shall in no case be a debt guaranteed or secured by any other property within the township, and no special election shall be required to authorize the issuance of such revenue bonds, and such revenue bonds shall not be taken into account or in any wise be a limitation upon the power of said township or sewage district to issue bonds for any other purpose. The issuance of such revenue bonds for the construction of one or more lateral sewers shall not operate to prevent the sewage district from issuing additional revenue bonds for the construction of other lateral sewers, nor from constructing other lateral sewers by the organization of lateral sewer districts, but the revenues derived from the charges against the users of lateral sewers constructed through each issue of revenue bonds shall be used only to pay the principal and interest charges upon such issue of revenue bonds, and the moneys derived from taxes and special assessments for any lateral sewer district shall be used only to pay the principal and interest charges upon the bonds issued for such lateral sewer district: Provided, That all property in the sewage district shall be liable for taxes and special assessments as herein provided for the construction of main, intercepting and outfall sewers and sewage-disposal plants, and for maintenance of the entire sewage system, in addition to the taxes, special assessments or other charges for lateral sewers, and regardless of whether lateral sewers have been constructed to serve such property.

History: L. 1941, ch. 399, § 17; April 15.



80-2018 Same; fixing of charges; collection.

80-2018. Same; fixing of charges; collection. Whenever lateral sewers are constructed by the issuance of revenue bonds as herein provided, the governing body of the sewage district shall fix the charges for the use of such sewers upon such basis as will provide sufficient revenue to pay the interest and principal of such bonds and the cost of collection, and shall also provide for the collection of the same. Such governing body may provide that such charges for the use of such lateral sewers shall be billed and collected at the same time and in the same manner as the bills for water service to the users who have both water and sewer connections, and in such case the governing body may reserve the right to discontinue water service for the nonpayment of sewer charges, provided that the same is plainly stated in the form of contract signed by such sewer users. Whenever the revenues from the charges for the use of any lateral sewers shall be insufficient to pay the interest and principal upon the revenue bonds issued therefor, it shall be the duty of the governing body of the sewage district to increase the charges for the use of such laterals to an amount sufficient to meet such debt requirements, provided that the right to do so is plainly stated in the form of contract signed by such sewer users.

History: L. 1941, ch. 399, § 18; April 15.



80-2019 Revenue bonds; maturity; interest.

80-2019. Revenue bonds; maturity; interest. Any revenue bonds issued under the terms of this act shall mature serially or otherwise within a maximum period of forty (40) years from the date of issue, and shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and the provisions of K.S.A. 10-112 and K.S.A. 10-113 shall not apply to revenue bonds issued under the provisions of this act.

History: L. 1941, ch. 399, § 19; L. 1968, ch. 135, § 3; L. 1970, ch. 64, § 97; L. 1978, ch. 99, § 41; April 25.



80-2020 Same; authorizing resolution.

80-2020. Same; authorizing resolution. Any revenue bonds issued under the provisions of this act shall be authorized by resolution of the governing body of the sewage district, and such resolution may contain such other covenants, agreements and restrictions not in conflict with any of the provisions of this act as may be deemed necessary or advisable by such governing body in order to insure the payment of the principal and interest of such revenue bonds as they become due.

History: L. 1941, ch. 399, § 20; April 15.



80-2021 Annual tax levies; limitation; transfer of unexpended funds, when.

80-2021. Annual tax levies; limitation; transfer of unexpended funds, when. The governing body of such sewage district shall have authority to levy an annual tax upon taxable tangible property within such sewage district, for the purpose of paying the expense of operation and maintenance of the sewage system within such district and for the payment to any adjoining city or township, with which such sewage district may have contracted for the disposal of sewage.

History: L. 1941, ch. 399, § 21; L. 1947, ch. 486, § 1; L. 1949, ch. 502, § 2; L. 1955, ch. 443, § 1; L. 1959, ch. 407, § 1; L. 1999, ch. 154, § 69; May 27.



80-2022 Territory taken into city; bond liability; operation of sewage disposal plant in territory annexed.

80-2022. Territory taken into city; bond liability; operation of sewage disposal plant in territory annexed. If any part of the territory on which a sewer system is located, is taken into any city during the time any bonds of such sewage districts are outstanding, which bonds are payable by special assessments against lots or parcels of ground so taken into the city, the city shall be responsible for the maintenance and operation of the portion of the sewer system taken into the city: Provided, That the governing body of the sewage district shall continue to levy the special assessments against the lots or parcels of ground taken into the city which are necessary to retire such bonds. In the event of such annexation, the sewage district may continue to empty its sewage into any main, intercepting or outfall sewers in the territory annexed, and may continue to operate any sewage disposal plant in the territory annexed unless the city shall take over the operation of such sewage-disposal plant without charge to the sewage district: Provided,That if any sewers constructed by revenue bonds shall be within the territory so annexed, the governing body of the sewage district shall retain the right, after such annexation, to provide for continuation of collecting the charges herein provided for the use of such sewers in the annexed territory until such time as the original bonds or any refunding bonds issued to pay for such construction are retired, unless the city shall assume the obligation of the payment of the principal and interest of such revenue bonds as may then be outstanding.

History: L. 1941, ch. 399, § 22; L. 1949, ch. 502, § 3; L. 1957, ch. 530, §1; April 9.



80-2023 Act supplemental.

80-2023. Act supplemental. This act shall be construed as supplemental to and not as repealing any existing laws. The purpose of this act is to provide an additional method for the construction and maintenance of sewers and sewage-disposal plants.

History: L. 1941, ch. 399, § 23; April 15.



80-2024 City control of annexed portions; tapping fee; powers of governing body; cities excepted.

80-2024. City control of annexed portions; tapping fee; powers of governing body; cities excepted. In the event the territory included within a sewage district, or any part thereof, organized pursuant to the provisions of K.S.A.  80-2001 to 80-2020, inclusive, becomes a part of a city, such city shall control and manage that portion of the sewer system within the boundaries of such city, and shall be responsible for the certification of special taxes levied in payment of the principal and interest of the outstanding bonds. Such city shall not permit any person, firm or corporation, governmental agency or body politic, not within the boundaries of the sewage district at the time of annexation, to use the facilities of such a sewage system without paying a sum of money as a tapping fee therefor, which tapping fee shall be fixed by the governing body of the city and shall be the proper pro rata portion of the cost of building the sewer system. Such tapping fee may be made payable in installments and collected the same as other special assessments for similar services are collected in such city. Such tapping fee shall be used solely for the purpose of paying principal and interest of unpaid bonds issued to pay the cost of building the main or lateral sewers to be used by the area not theretofore charged with the cost of the same.

For the purpose of paying the tapping fees and for the purpose of providing for the extension of use of the facilities in the event of annexation, such city annexing all or part of such sewage district may extend the boundaries of the sewage district, or lateral sewer district, or organize lateral sewer districts, and levy assessments and issue bonds and construct main or lateral sewers, all as is provided in K.S.A. 80-2001 to 80-2020, inclusive.

The provisions of this act shall not apply to any city of the first class having a population of not less than eighty-five thousand (85,000) nor more than one hundred twenty thousand (120,000).

History: L. 1953, ch. 470, § 1; April 10.



80-2025 Validation of certain bonds issued prior to February 18, 1953.

80-2025. Validation of certain bonds issued prior to February 18, 1953. If any sewage district in any township in any county in this state has heretofore issued bonds for the purpose of paying the cost of constructing sewers in lateral sewer districts within the said main sewage district, which said bonds were issued to mature during a period of more than twenty-five (25) years from the date of issuance thereof, instead of within twenty-five (25) years as provided by law at the time of the issuance of such bonds, and such bonds were otherwise legally issued, such bonds are hereby declared to be legal and binding obligations of said sewage district and are hereby validated.

History: L. 1953, ch. 472, § 1; Feb. 18.



80-2026 Completion of certain improvement projects after territory taken into city; bonds; tax levies.

80-2026. Completion of certain improvement projects after territory taken into city; bonds; tax levies. If all or any part of the territory of a sewage district organized pursuant to the provisions of K.S.A. 80-2001 to 80-2020, inclusive, and any amendments thereto is taken into any city at a time when said district shall have commenced a sewer improvement project and issued temporary notes for the payment of all or part of the costs of such sewer improvement project and before bonds have been issued to pay the costs of such sewer improvement project, the governing body of such sewage district shall have power to complete such sewer improvement project and to issue such bonds; and the liability for such bonds shall be determined, and tax levies to pay such bonds shall be made, in the same manner as provided in K.S.A. 80-2022 and any amendments thereto.

History: L. 1957, ch. 529, § 1; April 13.



80-2027 Investigation by secretary of health and environment to determine whether sewage system of certain districts adequate; notice and hearing.

80-2027. Investigation by secretary of health and environment to determine whether sewage system of certain districts adequate; notice and hearing. The secretary of health and environment is authorized to conduct investigations to determine whether or not the sewage system of any township sewage district organized under the provisions of K.S.A. 80-2001 to 80-2023, inclusive, and amendments thereto, is adequate. Before determining whether or not such system is adequate the secretary of health and environment shall hold a hearing at some convenient place within such township, notice of which hearing shall be published once in the official county newspaper at least 10 days prior to such hearing, and at such hearing the governing body of such sewage district or any other interested person may appear. The hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1961, ch. 468, § 1; L. 1975, ch. 462, §125; L. 1988, ch. 356, § 349; July 1, 1989.



80-2028 Same; finding of inadequacy; notice; issuance of bonds; election, when; limitations; tax levies.

80-2028. Same; finding of inadequacy; notice; issuance of bonds; election, when; limitations; tax levies. (a) If after such hearing the secretary of health and environment shall find that said sewage system is inadequate, the secretary shall so notify the governing body of such sewage district and said governing body shall proceed promptly to adopt a plan to correct the inadequacies specified by said secretary.

(b) If the governing body of such sewage district has issued bonds after an election held pursuant to K.S.A. 80-2005, or acts amendatory thereof, to pay the cost of said sewage system such governing body may issue the general obligation bonds or revenue bonds of said sewage district without an election for the purpose of constructing, reconstructing, repairing, replacing, extending, improving or enlarging, in any manner, said sewage system, including any sewage treatment or disposal facilities but excluding lateral sewers, in order to correct the inadequacies of such system, if the secretary of health and environment approves the amount and purpose for which such bonds are to be issued. The total amount of general obligation bonds issued without an election under the authority of this act shall not exceed twenty-five percent (25%) of the total amount of the original bonds authorized at the election hereinbefore mentioned, which was held under the provisions of K.S.A. 80-2005. If the amount of bonds hereinbefore authorized to be issued without an election does not provide sufficient moneys to make such improvements, then the governing body of such sewage district may issue the necessary additional bonds, but no such additional bonds shall be issued unless and until the question of their issuance shall have been submitted to a vote of the electors of such sewage district and a majority of those voting on the question shall have voted in favor thereof. The election on such question shall be noticed, held, conducted, and canvassed in like manner as provided in K.S.A. 80-2005 insofar as the same can be made applicable, but the ballot used at said election and the proposition submitted to the electors shall be in conformity with the provisions of K.S.A. 10-120.

(c) The governing body of such sewage district may levy an annual tax on all real property within such sewage district for any purpose for which bonds may be issued under the provisions of this section, which tax shall be in addition to all other taxes authorized or limited by law, and use the proceeds of such tax to correct the inadequacies of said sewage system and to pay expenses incidental thereto.

History: L. 1961, ch. 468, § 2; L. 1975, ch. 462, §126; July 1.



80-2029 Same; general obligation bonds; special assessments; revenue bonds; conditions.

80-2029. Same; general obligation bonds; special assessments; revenue bonds; conditions. General obligation bonds issued under the provisions of this act shall be payable out of special assessments levied against each lot and parcel of ground in said sewage district in the manner provided by K.S.A. 80-2007, or acts amendatory thereof. Said bonds shall be general obligations of said entire sewage district as provided in K.S.A. 80-2006 and 80-2012, or acts amendatory thereof, and shall mature within the period provided for and otherwise governed by the provisions of those sections. Revenue bonds issued hereunder shall be payable exclusively from the revenues derived from the operation of said sewage system and shall be issued and paid and charges shall be imposed in accordance with the provisions of article 12 of chapter 10 of the Kansas Statutes Annotated, and any amendments thereto.

History: L. 1961, ch. 468, § 3; June 30.






Article 22 REFUSE COLLECTION AND DISPOSAL

80-2201 Acquisition of land for disposal of refuse in certain townships over 7,500; tax levies; garbage and trash fund.

80-2201. Acquisition of land for disposal of refuse in certain townships over 7,500; tax levies; garbage and trash fund. The township board of any township, having a population of more than 7,500 and located in a county adjoining two cities either within or without the state each of which has a population in excess of 120,000, if by resolution the township board deems it necessary to protect the public health and welfare of the inhabitants of such township, may acquire land by lease, purchase, or under the provisions of K.S.A. 26-501 to 26-516, inclusive, and amendments thereto, by condemnation, within or without such township, to be used for the disposal of trash and garbage collected from the inhabitants of such township. For the purpose of acquiring such land and maintenance thereof, a tax levy on all taxable tangible property may be made annually. The funds derived from such levies shall be placed in the garbage and trash fund.

History: L. 1949, ch. 505, § 1; L. 1963, ch. 234, § 92; L. 1970, ch. 385, § 11; L. 1999, ch. 154, § 70; May 27.



80-2202 Powers of township board in certain townships over 7,500; contracts with certain cities.

80-2202. Powers of township board in certain townships over 7,500; contracts with certain cities. The township board shall have the power to make all necessary rules and regulations concerning the acquiring of said land and relating to the use of said land when so acquired, and may provide rules and regulations fixing the powers and duties of inhabitants desiring to dump trash and garbage thereon; may provide facilities for incineration; may adopt land fill procedure and may deny the right to use said land for the purpose of disposing of trash and garbage to those persons who refuse or fail to comply with the rules and regulations adopted; may have the right to purchase equipment or erect buildings or other facilities thereon; may lease all or any part of such land for uses not inconsistent with the purpose for which it is acquired; may, by contract, permit the use of such land by cities or other townships: Provided, That a city, which was a part of a township at the time any tax levy was made under the provisions of the act of which this section is amendatory for the purpose of acquiring such land, may use such land for the purpose of disposing trash and garbage from such city upon payment to the municipal township in which such land is situate a reasonable monthly amount to help defray the cost of the maintenance and operation of said land as a place for the disposal of trash and garbage and such municipal township shall enter into a contract so providing whenever requested to do so by such a city; may have power to sell said land when no longer needed for the purpose for which it was acquired and the proceeds of such sale shall revert to the garbage and trash fund to be used for acquiring additional or other land for the same purposes.

History: L. 1949, ch. 505, § 2; L. 1953, ch. 473, § 1; April 10.



80-2203 Same; joint exercise of powers by townships.

80-2203. Same; joint exercise of powers by townships. Two or more townships may exercise jointly the powers herein conferred upon each by this act; such joint exercise of powers shall be by means of a resolution adopted by the township board of each township, which shall contain the terms of the contract under which they proposed to exercise such powers jointly. The contract shall specify the respective interest and participation of each township in the acquisition of land; erection, operation and maintenance of buildings and equipment and which contain the rules and regulations governing the use of such land in disposing of garbage and trash thereon; such contract shall also define the respective interests of the townships in the proceeds from any sale or lease of the land. The joint resolution of each township board may alter or amend said contract in any particular.

History: L. 1949, ch. 505, § 3; June 30.



80-2204 Disposal of garbage, rubbish and trash by certain townships; eminent domain; bonds; tax levies; agreements.

80-2204. Disposal of garbage, rubbish and trash by certain townships; eminent domain; bonds; tax levies; agreements. Whenever the township board of any township located in a county having a population of more than 55,000 and less than 100,000 finds and determines by resolution it is necessary to acquire a site or sites for the disposal of garbage, rubbish and trash within or without the township, the township board may acquire such site or sites by gift, purchase or condemnation and may construct necessary facilities thereon and purchase necessary equipment for the disposal of such garbage, rubbish and trash. In the event the township board of any such township finds it is necessary to acquire such site or sites by condemnation the governing body of the county shall proceed under the provisions of chapter 26 of the Kansas Statutes Annotated, and all acts amendatory thereof and supplemental thereto, or in substitution thereof. Whenever any such township shall so condemn such a site or sites, such township shall acquire a fee simple title thereto.

In order to pay for such site or sites and the construction of all necessary facilities and equipment to be used in the disposal of garbage, rubbish and trash, the township board of such township is authorized to issue general obligation bonds of the township in the manner provided by the general bond law. Whenever such a site has been acquired, the township board may pay the cost of the operation and maintenance of the same from the general fund or may levy a special tax therefor on all taxable tangible property of the township. Any two or more of such townships may join in the acquisition of a site or sites for the disposal of garbage, rubbish and trash and the operation and maintenance of such sites as heretofore provided in this section; and the township boards of such townships are hereby authorized and empowered to enter into agreements for such purposes.

History: L. 1963, ch. 506, § 1; L. 1970, ch. 385, § 12; L. 1999, ch. 154, § 71; May 27.



80-2205 Operation of solid waste disposal site by certain townships; tax levy; solid waste disposal fund; protest petition; election, when.

80-2205. Operation of solid waste disposal site by certain townships; tax levy; solid waste disposal fund; protest petition; election, when. The township board of any township located in a county having a population of more than seven thousand eight hundred (7,800) and less than eight thousand three hundred (8,300) and an assessed tangible valuation of more than forty-eight million dollars ($48,000,000) and less than fifty-seven million dollars ($57,000,000) may annually levy a special tax at a rate not to exceed one-half (1/2) mill on all taxable tangible property within the township for the purpose of operating and maintaining a site for the disposal of solid waste. The moneys derived from the levy authorized herein shall be placed in a special fund known as the "solid waste disposal fund" and shall be used only for the purposes authorized herein. Said levy shall be in addition to, and shall not be included within, any aggregate limit fixed by law for townships.

No such tax levy shall be made under the authority of this act until the board of township trustees shall have adopted a resolution authorizing the same and stating the purpose for which the levy is to be made. Such resolution shall be published once each week for two (2) consecutive weeks in a newspaper of general circulation in the township. If, within sixty (60) days following the last publication of the resolution, a petition in opposition to the levy signed by not less than five percent (5%) of the qualified voters of the township is filed with the county election officer of the county in which such township is located, no such levy shall be made unless and until the same is approved by a majority of the qualified voters of the township voting thereon at a special election called and held for such purpose. Any such election shall be called, noticed and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto.

History: L. 1978, ch. 428, § 1; L. 1978, ch. 429, § 1; July 1.






Article 25 HOSPITALS AND HEALTH CARE FACILITIES

80-2501 Definitions.

80-2501. Definitions. As used in this act:

(a) "Board" means a hospital board which is selected in accordance with the provisions of this act and which is vested with the management and control of an existing hospital or a hospital established under the provisions of this act;

(b) "hospital" means a medical care facility as defined in K.S.A. 65-425, and amendments thereto, and includes within its meaning any clinic, long-term care facility, limited care residential retirement facility, child-care facility, emergency medical or ambulance service operated in connection with the operation of the medical care facility and joint enterprises for the provision of health care services operated in connection with the operation of the medical care facility;

(c) "hospital moneys" means, but is not limited to, moneys acquired through the issuance of bonds, the levy of taxes, the receipt of grants, donations, gifts, bequests, interest earned on investments authorized by this act and state or federal aid and from fees and charges for use of and services provided by the hospital;

(d) "existing hospital" means a hospital established under the provisions of article 21 of chapter 80 of Kansas Statutes Annotated, and acts amendatory of the provisions thereof or supplemental thereto, prior to the effective date of this act and being maintained and operated on the effective date of this act;

(e) "political subdivision" means a township, a city or a hospital district established under the provisions of article 21 of chapter 80 of Kansas Statutes Annotated, and acts amendatory of the provisions thereof or supplemental thereto, prior to the effective date of this act or established under this act;

(f) "qualified elector" means any person who has been a bona fide resident within the territory included in the taxing district of a hospital for 30 days prior to the date of any annual meeting or election provided for in this act and who possesses the qualifications of an elector provided for in the laws governing general elections;

(g) As used in this section, a "limited care residential retirement facility" means a facility, other than an adult care home, in which there are separate apartment-style living areas, bedrooms, bathrooms and individual utilities; which facility is available only to individuals 55 years of age or older; and which facility has at least the following characteristics: (1) A common recreational and dining area; (2) planned recreation and social gatherings; (3) laundry facilities or services and housecleaning services; (4) special dietary programs providing at least one meal per day; (5) organized wellness programs; (6) a 24-hour emergency call system in each unit staffed by the hospital district; (7) a nursing staff from the hospital district on 24-hour call for residents; and (8) availability of additional health related services, laundry services, housekeeping, means for individuals with special or additional needs;

(h) "joint enterprise" means a business undertaking by a hospital and one or more public or private entities for the provision of health care services.

History: L. 1984, ch. 374, § 1; L. 1991, ch. 289, § 1; L. 2003, ch. 51, § 3; July 1.



80-2502 Existing hospitals and districts governed by act; exceptions.

80-2502. Existing hospitals and districts governed by act; exceptions. (a) Any existing hospital district and any existing hospital established under the laws of this state prior to the effective date of this act are hereby continued in existence and shall be governed in accordance with the provisions of this act, and any existing board shall be deemed to be the board for purposes of this act unless and until a new board is selected in accordance with the provisions of this act.

(b) This act shall not affect any judicial proceeding pending or any contract, tax levy, bond issuance or other legal obligation existing on the effective date of this act.

History: L. 1984, ch. 374, § 2; July 1.



80-2503 Hospital districts in adjoining political subdivisions; procedure to establish; petition and election; inclusion of territory in existing districts, when.

80-2503. Hospital districts in adjoining political subdivisions; procedure to establish; petition and election; inclusion of territory in existing districts, when. (a) Any two or more adjoining political subdivisions are hereby authorized to join in the establishment of a hospital district and in the acquisition, construction or reconstruction, improvement, enlargement, remodeling or repairing of a hospital within such hospital district and in the operation and maintenance of any such hospital.

(b) Upon the presentation to the board of commissioners of the county in which such political subdivisions, or the greater portion of the territory thereof, are located, of a petition setting forth the boundaries of the proposed hospital district and requesting the formation of such hospital district, and stating that a person who has signed the petition may withdraw such person's name from the petition by giving written notice thereof at any time within three days following the date of signing the petition, excluding Saturdays, Sundays and legal holidays to the county election officer of the county in which such political subdivision, or the greater portion of the territory of the proposed district, is located, signed by not less than 51% of the qualified electors of the proposed district and who reside within the limits of each political subdivision proposing to join in the establishment of the hospital district, the sufficiency of such petitions to be determined by an enumeration taken and verified for this purpose by the county election officer of the county in which such political subdivision, or the greater portion of the territory of the proposed district, is located, it shall be the duty of the board of county commissioners, at its next regular meeting, to examine the petition. If the board of county commissioners finds that the petition is sufficient, regular and in due form as is provided in this section, such board shall enter an order in its proceedings establishing the hospital district. If any political subdivision within the territory of the proposed district owns and is operating a hospital at the time the petitions are filed, the petitions shall be accompanied by a copy of a resolution adopted by the governing body of the political subdivision within such district which owns the hospital, which resolution shall state that the political subdivision agrees to convey the hospital together with all the hospital equipment and the tract of land upon which the hospital is located to and for the use of the proposed hospital district. The governing body of the political subdivision is hereby authorized and directed to adopt such a resolution and to make such conveyance.

(c) Territory included within the boundaries of an existing hospital district operating and maintaining a hospital shall not be included in a new hospital district unless a majority of the qualified electors of the existing hospital district voting at an election vote to be included in such new hospital district. Such election shall be held in conformity with statutes applicable to question submitted elections.

History: L. 1984, ch. 374, § 3; July 1.



80-2504 Same; hospital board; election; notice; term; annual meeting.

80-2504. Same; hospital board; election; notice; term; annual meeting. Upon the establishment of a hospital district, the board of county commissioners shall cause a notice to be published, once each week for two consecutive weeks, in a newspaper of general circulation in the hospital district stating that a meeting of the qualified electors of such hospital district will be held at the time and place fixed in the notice for the purpose of electing the first board for such district. The last publication of such notice shall be made not more than six days prior to the date fixed for the holding of the meeting. The cost of such publication shall be borne equally by the political subdivisions joining in the establishment of the hospital district and paid from the respective general funds thereof. At the time and place fixed for the holding of the meeting, the chairperson of the board of county commissioners, or a person designated by the chairperson, shall call such meeting to order and the qualified electors of the hospital district shall proceed to elect a chairperson and a secretary for the meeting. Thereupon, the qualified electors shall proceed to:

(a) Provide for the establishment of a board to be vested with the management and control of the hospital and fix the number of members thereof in accordance with the provisions of subsection (a) of K.S.A. 80-2506;

(b) elect by ballot the members of the first board to serve for designated terms of one, two and three years and until the selection and qualification of their successors who shall be selected in a manner to be determined at the meeting; and

(c) determine the date, time and place of annual meetings of the qualified electors which date, time and place shall be incorporated into the bylaws adopted by the board.

History: L. 1984, ch. 374, § 4; July 1.



80-2505 Same; transfer of hospital, property and funds to district.

80-2505. Same; transfer of hospital, property and funds to district. Upon the selection and organization of the first board, the governing body of any political subdivision joining in the establishment of the hospital district which owns and is operating  a hospital at the time the petitions for the organization of such hospital district were filed, shall convey or lease its hospital and the tract of land upon which the hospital is located and all the hospital equipment to the hospital district established under the provisions of this act, which conveyance or lease shall take effect upon the delivery and acceptance of the hospital by the hospital district. The governing body of any such political subdivision shall pay over to the treasurer of the hospital district all the unencumbered moneys in the hospital fund of such political subdivision on January 1, and the treasurer shall place the moneys in the operation and maintenance fund of such hospital district. If any such political subdivision has accumulated and set aside funds for the construction of an addition to the hospital owned, operated and conveyed or leased by it or for the purpose of constructing and equipping a new hospital, or for other like purposes, the governing body of such political subdivision shall pay over to the treasurer of the hospital district all such funds on hand on January 1, and the treasurer of the hospital district shall place the same in a special building fund to be used exclusively for the purpose of constructing and equipping an addition to the hospital or for the acquisition of a site and the construction and equipping of a new hospital or for the acquisition of any other hospital within the hospital district; and the funds may be used in addition to any other funds of the hospital district raised for such purposes by the issuance of bonds or the levying of taxes.

History: L. 1984, ch. 374, § 5; July 1.



80-2506 Hospital districts in adjoining political subdivisions; increase in membership of board; procedure; petition; election; terms of new members; vacancies.

80-2506. Hospital districts in adjoining political subdivisions; increase in membership of board; procedure; petition; election; terms of new members; vacancies. (a) Every hospital shall be governed by a board composed of members who are qualified electors. The board shall be composed of three, five, seven or nine members. Whenever the number of members of a board is increased, the expiration of the terms of the members selected for the new positions on the board shall be fixed to coincide with the expiration of the terms of the members serving on the board at the time of the creation of the new positions so that not more than a simple majority of the members of the board is selected at the same time.

(b) Upon presentation to the board of commissioners of the county in which the hospital district, or the greater portion of the territory thereof, is located, of a petition requesting a change in the number of board members signed by not less than 5% of the qualified electors of the district, it shall be the duty of the board of county commissioners, at its next regular meeting, to examine the petition. The petition shall set forth the requested number of board members. If the board of county commissioners finds that the petition is sufficient and regular and in due form as is provided in this section, the board of county commissioners shall direct the county election officer of the county to prepare ballots for a special election, including ballots for that portion of the district located in any other county. The county election officers of each county shall present the question to the qualified voters of the district at the next general election in the counties, and the board of county commissioners of each county shall certify the results of the votes cast in the county to the board of county canvassers in the county in which the ballots were prepared. The change in number shall become effective at the next election for board members if a majority of the qualified electors voting on the question vote in favor of the change in number of board members.

(c) Subject to the provisions of subsection (b) of K.S.A. 80-2508, and amendments thereto, members of the board of every existing hospital shall serve as members of such board for the terms for which they were selected and until their successors are selected and qualified. Except as provided by subsection (a)(4) of K.S.A. 80-2508, and amendments thereto, successors to such members shall be selected to serve for a term of three years.

(d) Terms of members of the first board of any hospital established under the provisions of this act shall be as provided for in subsection (b) of K.S.A. 80-2504, and amendments thereto, and shall be staggered so that terms of not more than a simple majority of the members expire at the same time. Thereafter, except as provided by subsection (a)(4) of K.S.A. 80-2508, and amendments thereto, upon the expiration of terms of members first selected, successors to such members shall be selected to serve for terms of three years.

(e) Vacancies in the membership of a board occasioned by death, removal, resignation or any reason other than expiration of a term shall be filled for the unexpired term by appointment by the chairperson of the board with the advice and consent of the remaining members of the board.

History: L. 1984, ch. 374, § 6; L. 1987, ch. 397, § 1; July 1.



80-2507 Same; selection of members of board of existing hospital.

80-2507. Same; selection of members of board of existing hospital. Members of the board of every existing hospital shall be selected in accordance with the following:

(a) Every board which is being selected on the effective date of this act in the manner provided for in K.S.A. 80-2102, which section is repealed by this act, shall continue to be selected in such manner until changed in accordance with law.

(b) Every board which is being selected on the effective date of this act in the manner provided for in K.S.A. 80-2121, which section is repealed by this act, shall continue to be selected in such manner until changed in accordance with law.

(c) Every board which is being selected on the effective date of this act in the manner provided for in K.S.A. 80-2141, which section is repealed by this act, shall continue to be selected in such manner until changed in accordance with law.

(d) Every board which is being selected on the effective date of this act in the manner provided for in K.S.A. 80-2164, which section is repealed by this act, shall continue to be selected in such manner until changed in accordance with law.

(e) Every board which is being selected on the effective date of this act in the manner provided for in K.S.A. 80-2187, which section is repealed by this act, shall continue to be selected in such manner until changed in accordance with law.

(f) Every board which is being selected on the effective date of this act in the manner provided for in K.S.A. 80-21,109, which section is repealed by this act, shall continue to be selected in such manner until changed in accordance with law.

(g) Every board which is being selected on the effective date of this act in the manner provided for in K.S.A. 80-2132g, which section is repealed by this act, shall continue to be selected in such manner until changed in accordance with law.

History: L. 1984, ch. 374, § 7; July 1.



80-2508 Methods to select members of board; terms; qualifications; filing fees; ballots.

80-2508. Methods to select members of board; terms; qualifications; filing fees; ballots. (a) Subject to the limitations provided in this act, any of the four methods described in this section may be used in the selection of members of boards. The four methods are:

(1) Elections of board members shall be held at the annual meeting of the qualified electors of the hospital district for the positions on the board which are to expire in such year.

(2) Board members shall be appointed by the governing bodies of the political subdivisions joining in the operation and maintenance of the hospital.

(3) (A) Elections of board members for four-year terms shall be held on the Tuesday following the first Monday in November of odd-numbered years for the positions on the board which are to expire in such year. All positions shall be at-large. Each board member shall take office on the second Monday in January following the date of election.

(B) Any person desiring to become a candidate for board member shall file with the county election officer of the county in which the political subdivisions joining in the operation and maintenance of the hospital, or the greater portion of the area thereof, are located, before the filing deadline specified in K.S.A. 25-2109, and amendments thereto, either a petition signed by not less than 50 electors eligible to vote for a candidate or a declaration of intent to become a candidate together with a filing fee in the amount of $20.

(C) The county election officer of the county specified in paragraph (B) shall prepare the ballots for such election including ballots for that portion of the district located in any other county. The county election officers of each county shall conduct the election in their respective counties, and the board of county canvassers of each such county shall certify the results of the votes cast in its county to the board of county canvassers in the county in which the ballots for the election were prepared.

(D) Ballots shall be prepared in such manner that each voter is instructed to vote for the same number of candidates as the number of positions to be filled. Such instruction shall specify that the voter may vote for fewer than the total number of candidates for which the voter is qualified to vote.

(4) (A) Elections of board members for four-year terms shall be held on the Tuesday succeeding the first Monday in November of each odd-numbered year for the positions on the board which are to expire in such year. All positions shall be at-large. Each board member shall take office on the second Monday in January.

(B) Any person desiring to become a candidate for board member shall file with the county election officer of the county in which the political subdivisions joining in the operation and maintenance of the hospital, or the greater portion of the area thereof, are located, before the filing deadline specified in K.S.A. 25-2109, and amendments thereto, either a petition signed by not less than 50 electors eligible to vote for a candidate or a declaration of intent to become a candidate together with a filing fee in the amount of $20.

(C) The county election officer of the county specified in paragraph (B) shall prepare the ballots for such election including ballots for that portion of the district located in any other county. The county election officers of each county shall conduct the election in their respective counties, and the board of county canvassers of each such county shall certify the results of the votes cast in its county to the board of county canvassers in the county in which the ballots for the election were prepared.

(D) Ballots shall be prepared in such manner that each voter is instructed to vote for the same number of candidates as the number of positions to be filled. Such instruction shall specify that the voter may vote for fewer than the total number of candidates for which the voter is qualified to vote.

(b) If the method of selection of members of the board of any hospital is the method provided for in subsection (a)(1) or (2), such method of selection may be changed to the method provided for in subsection (a)(3) or (4) by majority vote of the qualified electors voting at an annual meeting thereof. Whenever the method of selection of members of a board is changed to the method provided for in subsection (a)(3) or (4), the term of each member serving on the board at the time of the change of method of selection shall expire on May 1 of the year in which the term of such member is to expire, except that for the purpose of electing members to the board at a time to coincide with elections for other purposes, the board may extend the term of any member for not to exceed one year from the date such member's term would otherwise expire and the board of Sublette hospital district may change prior to the election the length of term for one member to be elected at the 1997 election from four years to two years. If the members of the board are currently selected pursuant to subsection (a)(3), the method of selection may be changed to the method provided for in subsection (a)(4) by a majority vote of the board members.

History: L. 1984, ch. 374, § 8; L. 1987, ch. 397, § 2; L. 1995, ch. 107, § 1; L. 1996, ch. 190, § 1; L. 2015, ch. 88, § 70; July 1.



80-2509 Same; hospital board; oath; organization; treasurer's bond; meetings; records and reports.

80-2509. Same; hospital board; oath; organization; treasurer's bond; meetings; records and reports. (a) Members of the board, within 10 days after their selection, shall qualify by taking the oath or affirmation of civil officers as provided for in article 1 of chapter 54 of Kansas Statutes Annotated and acts amendatory of the provisions thereof or supplemental thereto. Annually, the board shall organize by electing from its membership a chairperson and a vice-chairperson. The board shall appoint, from within or without its membership, a secretary and a treasurer who shall hold office at the pleasure of the board. No bond need be required of any member of the board except the treasurer.

(b) The treasurer, before entering upon the duties of office, shall give an official bond in an amount to be determined by the board.

(c) The board shall hold meetings at least once each month, and shall keep and maintain a complete record of all its proceedings and an accurate record of all qualified electors attending each meeting. Such records shall be available for public inspection upon request. A simple majority of the members serving on the board shall constitute a quorum for the transaction of business.

(d) The board shall make a report to the qualified electors at each annual meeting thereof, which report shall contain: (1) A statement of all receipts and expenditures during the calendar year immediately preceding such annual meeting; (2) a statement of the proceedings of the board which have been had since the last annual meeting; and (3) such other information as the board shall deem advisable.

History: L. 1984, ch. 374, § 9; July 1.



80-2510 Same; hospital board; compensation; expenses.

80-2510. Same; hospital board; compensation; expenses. Members of the board may be allowed compensation by majority vote of the qualified electors voting at an annual meeting and, if allowed, such compensation shall be in an amount determined by the qualified electors voting at the annual meeting. If compensation is allowed, the board may allow the secretary additional compensation. All members may also be reimbursed for any actual and necessary personal expenses incurred as a member of the board, including an allowance for mileage, in the amount fixed under K.S.A. 75-3203 and amendments thereto for each mile actually traveled while engaged in hospital business. An itemized statement of all such expenses and money paid out shall be kept and maintained and shall be filed with the secretary of the board who shall keep and maintain the same as a part of the public records of the hospital.

History: L. 1984, ch. 374, § 10; July 1.



80-2511 Powers and duties of hospital board; bylaws; rules and regulations; expenditures and investments; hospital administrator and employees, appointment, bond and benefit plans.

80-2511. Powers and duties of hospital board; bylaws; rules and regulations; expenditures and investments; hospital administrator and employees, appointment, bond and benefit plans. (a) The board shall make and adopt such bylaws, rules and regulations for the management and control of the hospital as it deems necessary so long as the same are not inconsistent with this act, the statutes of the state of Kansas and the ordinances or resolutions of any political subdivision included in the area which constitutes the taxing district of the hospital. The board shall have the exclusive control of the expenditures of all hospital moneys and all expenditures shall be subject to the approval of a majority of the members of the board. The board is authorized to invest in any mutual insurance company organized by an association of health care providers to which the hospital belongs, enter into contracts with such company, pay any assessments pursuant to such contracts and arrange for the issuance of a letter of credit by any bank chartered by this state or which is a member bank of the federal reserve system.

(b) The board is charged with the supervision, care and custody of all hospital property. The board is authorized to enter into an employment contract to engage the services of an administrator, or a chief executive officer to manage the affairs of the hospital which establishes compensation for such services and the terms of engagement. The board may expend funds for the recruitment or retention of staff and such expenditures may include, but are not limited to: (1) The expenditure of funds for the provision of loans or scholarships to aid in financing the education of persons who agree, upon completion of their education, to become members of the staff; and (2) the purchase of professional liability insurance for such staff.

(c) The board may require personal or surety bonds of all hospital employees entrusted with the handling of hospital moneys, such bonds to be in an amount to be determined and approved by the board. The board may establish and fund pension and deferred compensation plans and any other employee benefit plans for hospital employees and may procure contracts insuring hospital employees, their dependents, or any class or classes thereof, under a policy or policies covering one or more risks including, but not limited to, a policy or policies of life, disability income, health, accident, accidental death and dismemberment, and hospital, surgical and medical expense insurance or may provide for a plan of self-insurance for such purposes. The employee's contribution, if any, to the plan and to the premiums for insurance and for any expenses incurred by the board under a plan of self-insurance may be deducted by the employer from the employee's salary when authorized in writing by the employee.

History: L. 1984, ch. 374, § 11; L. 1988, ch. 147, § 13; L. 1991, ch. 66, § 9; L. 2008, ch. 31, § 5; July 1.



80-2512 Same; annual meeting of electors of district; notice.

80-2512. Same; annual meeting of electors of district; notice. (a) An annual meeting of the qualified electors who reside within the taxing district of the hospital shall be held on the date and at the time and place determined at the first meeting of the qualified electors in accordance with the provisions of subsection (c) of K.S.A. 80-2504 or determined at the first annual meeting of the qualified electors held after the effective date of this act. The date, time and place of annual meetings so determined shall be incorporated into the bylaws adopted by the board.

(b) The board shall give notice of every annual meeting by causing a notice to be published, once each week for two consecutive weeks, in a newspaper of general circulation in the taxing district of the hospital, the last publication of such notice to be made not more than six days prior to the date of holding the meeting. All notices shall include the time and place of the meeting.

History: L. 1984, ch. 374, § 12; July 1.



80-2513 Same; bonds; election; use of proceeds; debt limitation.

80-2513. Same; bonds; election; use of proceeds; debt limitation. (a) The board of any hospital is hereby authorized to issue bonds of the taxing district of the hospital for the purpose of providing funds to be used for acquiring a site, constructing and equipping of a hospital building in the manner and subject to the requirements and limitations set forth in subsections (c), (d) and (e).

(b) Such board is hereby authorized to issue bonds of the taxing district for the purpose of providing funds to be used to reconstruct, build an addition to, or improve or equip an existing hospital building, or the purchase of improved or unimproved real estate for the use of the hospital, or for any one or more of such purposes in the manner and subject to the requirements and limitations set forth in subsections (c), (d) and (e).

(c) No bonds shall be issued under authority of this section unless and until the question of the issuance of same has been submitted to the qualified electors of such taxing district at a special election called for that purpose and a majority of those voting on the proposition shall have declared by their votes to be in favor of the issuance of the same. The board shall have power to call such special election, and notice thereof shall be given pursuant to the provisions of K.S.A. 10-120 and amendments thereto; and the election returns of the special election shall be made to the secretary and be canvassed by the board.

(d) All bonds issued under the authority conferred by this section shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law, and such bonds and the interest thereon shall be paid by general tax to be levied upon all the taxable tangible property within the taxing district of the hospital, including all territories attached as provided in K.S.A. 80-2522.

(e) At no time shall the total bonded indebtedness of any such taxing district exceed 15% of the assessed value of all of the taxable tangible property within the district as shown by the assessment books of the year next preceding the one in which a new issue of bonds is proposed to be made.

History: L. 1984, ch. 374, § 13; July 1.



80-2514 Same; construction projects; bids.

80-2514. Same; construction projects; bids. No hospital building or addition shall be erected or constructed until the plans and specifications have been made therefor, adopted by the board, and bids advertised for according to law for county buildings.

History: L. 1984, ch. 374, § 14; July 1.



80-2515 Same; construction projects; architect; contracts; bids.

80-2515. Same; construction projects; architect; contracts; bids. The board shall have charge of the construction, erection, purchase and equipping of any hospital or addition to any hospital and shall employ an architect to prepare the plans and specifications, and to superintend the erection and construction thereof. The architect may be paid out of the proceeds of any bonds issued to provide funds for the erection or construction of such hospital or hospital addition. The architect shall file such plans and specifications, together with an estimate of the cost thereof, under oath, with the secretary of the board. No contract shall be awarded at a price in excess of such estimated costs. After considering and approving the plans and specifications prepared and filed, the board shall advertise for three consecutive weeks, in a newspaper of general circulation in the taxing district of the hospital, for sealed proposals for the doing of such work, in accordance with the plans and specifications therefor, and such contract shall be let to the lowest responsible bidder, the board reserving the right to reject any or all bids. Each bidder shall accompany the bid with a bid bond for 5% thereof issued by a surety company authorized to do business in the state of Kansas or a certified check for 5% thereof payable to the treasurer of the board, as a guaranty that if the contract is awarded to such bidder, such bidder will enter into a contract with the board to perform the same; and if such bidder fails to enter into such contract when awarded, the amount deposited shall be and become the property of the hospital, as liquidated damages, and shall be paid into the operation and maintenance fund of the hospital. The board may require the contractor to give to it a bond guaranteeing the faithful performance of the contract.

History: L. 1984, ch. 374, § 15; July 1.



80-2516 Same; levy for hospital; limit; increase in levy; election required; distribution of tax revenue.

80-2516. Same; levy for hospital; limit; increase in levy; election required; distribution of tax revenue. (a) The board may determine and fix an annual tax to be levied for the purpose of operating, equipping, maintaining and improving the hospital. Subject to the provisions of subsection (b), such tax shall not exceed two mills or the amount authorized to be levied in the year 1983, whichever is the greater amount. The board shall certify such levy to the county clerk of the county wherein the greater portion of territory of the taxing district is located. The county clerk to whom the levy is certified shall certify the final tax levy rate computed pursuant to K.S.A. 79-1803 and amendments thereto of such taxing district to the county clerk of every other county in which a part of the territory of such taxing district is located. Such tax levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to the aggregate tax levy limitation imposed by law upon the political subdivision.

(b) No levy in excess of the limitation imposed under subsection (a) shall be made unless and until the board shall adopt a resolution authorizing a levy therefor in excess thereof. Thereafter such levy in an amount not to exceed that specified in the resolution may be made unless a petition in opposition thereto, signed by not less than 5% of the qualified electors of the taxing district, is filed with the county election officer of the county in which the greater portion of the area of such taxing district is located. In the event a petition in opposition to such levy is filed hereunder, no levy in excess of the amount previously authorized shall be made until the question of making the same has been submitted to the qualified electors of the taxing district at a special election called for that purpose and a majority of those voting thereon shall have voted in favor thereof. All such elections shall be called and held in the manner provided for the calling and holding of elections upon the question of the issuance of bonds under the general bond law.

(c) All taxes collected for a hospital district shall be distributed and paid to the treasurer of the board of such hospital district in the manner provided for distribution of taxes pursuant to K.S.A. 12-1678a and amendments thereto. The treasurer of the hospital district upon receiving such money shall issue a receipt to the county treasurer and the county clerk of the county sending such money. The county clerk of the county sending such money, upon receiving such a receipt, shall notify the board of county commissioners of such county, and it shall give the county treasurer proper credit therefor.

History: L. 1984, ch. 374, § 16; July 1.



80-2517 Same; lease of hospital property; contracts for management of hospital; authority to sue.

80-2517. Same; lease of hospital property; contracts for management of hospital; authority to sue. (a) The board may enter into written contracts for: (1) The lease of any hospital property to any person, corporation, society or association upon such terms and conditions as deemed necessary by the board;

(2) the lease of real property to be used for hospital purposes from any person, corporation, society or association upon such terms and conditions as deemed necessary by the board;

(3) the lease of personal property from any person, corporation, society or association upon such terms and conditions as deemed necessary by the board. Any such contract may provide for the payment as compensation for use of such personal property a sum substantially equivalent to or in excess of the value of the personal property under an agreement that the hospital shall become, or for no further or a merely nominal consideration has the option of becoming, the owner of the personal property upon full compliance with the provisions of the contract;

(4) the management of any hospital with any person, corporation, society or association upon such terms and conditions as deemed necessary by the board.

(b) The board may sue in its own name or in the name of the hospital. The board may be sued and may defend any action brought against it or the hospital.

(c) The board is not subject to the cash-basis law.

History: L. 1984, ch. 374, § 17; July 1.



80-2518 Hospital districts; hospital moneys; gifts and other donations; investment of moneys; financial records; transfer of moneys or property to not-for-profit corporation.

80-2518. Hospital districts; hospital moneys; gifts and other donations; investment of moneys; financial records; transfer of moneys or property to not-for-profit corporation. (a) All hospital moneys, except moneys acquired through the issuance of revenue bonds, shall be paid to the treasurer of the board, shall be allocated to and accounted for in separate funds or accounts of the hospital, and shall be paid out only upon claims and warrants or warrant checks as provided in K.S.A. 10-801 to 10-806, inclusive, and K.S.A. 12-105a and 12-105b, and amendments to these statutes. The board may designate a person or persons to sign such claims and warrants or warrant checks.

(b) The board may accept any grants, donations, bequests or gifts to be used for hospital purposes and may accept federal and state aid. Such moneys shall be used in accordance with the terms of the grant, donation, bequest, gift or aid and if no terms are imposed in connection therewith such moneys may be used to provide additional funds for any improvement for which bonds have been issued or taxes levied.

(c) Hospital moneys shall be deemed public moneys and hospital moneys not immediately required for the purposes for which acquired may be invested in accordance with the provisions of K.S.A. 12-1675, and amendments thereto. Hospital moneys acquired through the receipt of grants, donations, bequests or gifts and deposited pursuant to the provisions of K.S.A. 12-1675, and amendments thereto, need not be secured as required under K.S.A. 9-1402, and amendments thereto. In addition, hospital moneys may be invested in joint enterprises for the provision of health care services as permitted by subsection (b) of K.S.A. 80-2501, and amendments thereto.

(d) Hospital moneys which are deposited to the credit of funds and accounts which are not restricted to expenditure for specified purposes may be transferred to the general fund of the hospital and used for operation of the hospital or to a special fund for additional equipment and capital improvements for the hospital.

(e) The board shall keep and maintain complete financial records in a form consistent with generally accepted accounting principles, and such records shall be available for public inspection at any reasonable time.

(f) Notwithstanding subsections (a) to (e), inclusive, the board may transfer any moneys or property a hospital receives by donation, contribution, gift, devise or bequest to a Kansas not-for-profit corporation which meets each of the following requirements:

(1) The corporation is exempt from federal income taxation under the provisions of section 501(a) by reason of section 501(c)(3) of the internal revenue code of 1954, as amended;

(2) the corporation has been determined not to be a private foundation within the meaning of section 509(a)(1) of the internal revenue code of 1954, as amended; and

(3) the corporation has been organized for the purpose of the charitable support of health care, hospital and related services, including the support of ambulance, emergency medical care, emergency medical responder systems, first responder systems, medical and hospital staff recruitment, health education and training of the public and other related purposes.

(g) The board may transfer gifts under subsection (f) in such amounts and subject to such terms, conditions, restrictions and limitations as the board determines but only if the terms of the gift do not otherwise restrict such transfer. Before making any such transfer, the board shall determine that the amount of money or the property to be transferred is not required by the hospital to maintain its operations and meet its obligations. In addition, the board shall determine that the transfer is in the best interests of the hospital and the residents within the district the hospital has been organized to serve.

History: L. 1984, ch. 374, § 18; L. 1985, ch. 103, § 2; L. 2003, ch. 51, § 4; L. 2010, ch. 119, § 20; Jan. 15, 2011.



80-2519 Same; no-fund warrants; procedure; election; limitation.

80-2519. Same; no-fund warrants; procedure; election; limitation. (a) During any budget year, the board of any hospital is hereby authorized to issue no-fund warrants for the purpose of raising money for financing any insufficiency in the operation and maintenance budget of the hospital during such year and is hereby authorized to expend such money for such purposes. In no case shall the amount of no-fund warrants issued under this section exceed the amount deemed necessary for such purposes. Warrants issued under this section shall be issued, registered, redeemed and shall bear interest in the manner and be in the form prescribed by K.S.A. 79-2940 and amendments thereto.

Prior to the issuance of any no-fund warrants under the authority of this section, the board shall cause to be published once in a newspaper of general circulation within the taxing district of the hospital a notice of the intention of the board to issue such no-fund warrants. If within 60 days after the publication of such notice, a petition requesting an election on the question of the issuance of the no-fund warrants signed by not less than 5% of the qualified electors residing within the taxing district is filed with the county election officer of the county in which the greater portion of the taxing district of the hospital is located, the board shall be required to submit the question of the issuance of such no-fund warrants at an election held under the provisions of the general bond law.

(b) Whenever no-fund warrants are issued under the authority of this section, the board each year shall make a tax levy, in addition to the tax levy authorized under K.S.A. 80-2516, sufficient to pay not less than 25% of the total amount of the warrants issued under this section and the interest thereon until all of the warrants and the interest thereon has been paid. If there is money available from the operation of the hospital over and above the amount needed for the adopted budget, such money shall be used to pay for such warrants and the interest thereon, and the tax levy shall be only the difference, if any, between the money available to pay for such warrants and the interest thereon each year and the amount of the warrants and interest thereon to be paid each year.

History: L. 1984, ch. 374, § 19; July 1.



80-2520 Same; sale of hospital property; procedures; financing for construction authorized, when.

80-2520. Same; sale of hospital property; procedures; financing for construction authorized, when. (a) Except as provided in subsection (c), the board of any hospital is hereby authorized to: (1) Sell personal property of the hospital in the value of less than $10,000, either in the open market or upon bids in the manner provided in subsection (b); and

(2) subject to the provisions of subsection (b), sell and convey any real or personal property of the hospital in the value of $10,000 or more.

(b) Before selling and conveying any real or personal property designated in provision (2) of subsection (a), the board shall negotiate a sale thereof and no such sale shall be completed and conveyance made until: (1) The board has solicited sealed bids by public notice inserted in one publication in a newspaper of general circulation in the taxing district of the hospital and such sale shall be to the highest responsible bidder after such notice, except such board may reject any or all bids, and, in any such case, new bids may be called for as in the first instance; and (2) the bid has been accepted and a resolution accepting the same has been made a part of the records of the board. Thereupon, the board, by its chairperson and secretary, is hereby authorized to make, execute and deliver a good and sufficient deed or deeds of conveyance to the purchaser or purchasers thereof.

(c) (1) In lieu of following the procedures established in subsection (a), the board may adopt a resolution establishing an alternate methodology for the disposal of property. Such alternate methodology for the disposal of property shall contain, at a minimum, procedures for:

(A) Notification of the public of the property to be sold;

(B) describing the property to be sold;

(C) the method of sale, including, but not limited to, fixed price, negotiated bid, sealed bid, public auction or auction or any other method of sale which allows public participation; and

(D) public notice inserted in one publication in a newspaper of general circulation in the taxing district of the hospital.

(2) Any methodology for the disposal of property established pursuant to this subsection may contain different procedures for real property and personal property.

(d) Notwithstanding any provision of article 25 of chapter 80 of the Kansas Statutes Annotated, and amendments thereto, to the contrary, the board of a hospital district is hereby authorized to obtain financing for the construction of a hospital facility to be located in the hospital district, secured by a mortgage on any or all hospital property, provided such mortgage is insured pursuant to the United States department of housing and urban development's mortgage insurance program, section 242 of the national housing act, 12 U.S.C. 1715z-7, section 242, as amended.

History: L. 1984, ch. 374, § 20; L. 2005, ch. 48, § 1; Apr. 14.



80-2521 Same; title to property.

80-2521. Same; title to property. Title to any real or personal hospital property shall be vested in the board.

History: L. 1984, ch. 374, § 21; July 1.



80-2522 Same; attachment of territory to district; procedure; petition.

80-2522. Same; attachment of territory to district; procedure; petition. Any one or more political subdivisions desiring to be attached to and become a part of any hospital district, or any remaining portion of any political subdivision which is a part of the hospital district desiring to be attached to and become a part of such a hospital district as one area, may do so in the manner provided in this section.  A political subdivision desiring to be attached to and become a part of a hospital district need not be contiguous to the territory of such hospital district so long as the political subdivision is located wholly within the county in which the hospital for the district is located and does not include within its territory, in whole or in part, the taxing area of another hospital.  Upon the presentation to the board of county commissioners, of the county in which the hospital is located, of a petition setting forth the boundaries of the territory which desires to be attached to the taxing district of the hospital, stating that a person who has signed the petition may withdraw such person's name from the petition by giving written notice thereof at any time within three days following the date of signing the petition, excluding Saturdays, Sundays and legal holidays, to the county election officer of the county in which the hospital is located and signed by not less than 51% of the qualified electors of the territory, to be determined by enumeration taken and verified for this purpose by the county election officer of the county in which the hospital is located, it shall be the duty of the board of county commissioners, at its next regular meeting, to examine the petition. If the board of county commissioners finds that the petition is sufficient, regular and in due form as provided in this section, the board shall enter an order in its proceedings attaching the area described in the petition to the existing taxing district. The petition shall be accompanied by a copy of a resolution adopted by the board, which resolution shall state that the board desires such area to be attached to the taxing district of the hospital. For tax purposes attachment as provided herein shall be effective as provided in K.S.A. 79-1807 and amendments thereto.

History: L. 1984, ch. 374, § 22; L. 1987, ch. 398, § 1; July 1.



80-2523 Same; attachment of territory located in another district.

80-2523. Same; attachment of territory located in another district. If the petition under K.S.A. 80-2522 includes within the boundaries set out in the petition territory of another hospital district operating and maintaining a hospital, the petition shall also be accompanied by a copy of a resolution by the board of such other hospital stating the board's desire that such territory be detached from the taxing district of their hospital. For tax purposes, detachment as provided herein shall be effective as provided in K.S.A. 79-1807 and amendments thereto. Such territory so detached shall not be liable for payment of outstanding bonded indebtedness of the taxing district of the hospital, except for payment of bonds issued during the period such area was attached to the district. If any such taxing district has authorized the issuance of bonds at a special election, the election shall be in no way affected by the passage of this act, and the bonds authorized at the election may be legally issued notwithstanding the detachment of any portion of the taxing district which was included at the date of the bond election.

History: L. 1984, ch. 374, § 23; July 1.



80-2524 Same; disorganization of hospital, when.

80-2524. Same; disorganization of hospital, when. (a) Any hospital, or board thereof, which holds no property other than books, records and any remaining hospital moneys may disorganize in the manner provided in this section.

(b) When all debts and obligations of such hospital and board have been paid, and the board finds it is in the best interests of such hospital that its operation be closed and terminated, the treasurer of the board shall proceed to apportion the funds of the hospital among the political subdivisions or portions thereof comprising the taxing district of the hospital. The treasurer shall pay to each political subdivision comprising such district an amount equal to the proportion that the assessed valuation of each political subdivision or portion thereof bears to the total assessed valuation of the district.

(c) Upon the payment of funds in accordance with the provisions of this section, the board shall pass a resolution closing and terminating operation of the hospital, which resolution shall be published once in a newspaper of general circulation in the area, after which the taxing district of the hospital shall be considered disorganized and all books and records of the district shall be delivered to the custody of the board of county commissioners of the county in which the greater portion of the hospital property was located.

History: L. 1984, ch. 374, § 24; July 1.



80-2525 Revenue bonds; procedure to issue; petition; election.

80-2525. Revenue bonds; procedure to issue; petition; election. The board may issue and sell revenue bonds for the purpose of acquiring an existing hospital building or buildings and improving, remodeling or repairing and equipping the same, or for the purpose of acquiring a site, constructing, equipping and furnishing an addition to an existing hospital building, or for the purpose of acquiring a site, constructing, equipping and furnishing a new hospital building, separate and apart from an existing hospital building. Before any such bonds shall be issued, the board shall publish a resolution declaring its intention to issue such bonds, stating the purpose for which such bonds are to be issued, and the amount thereof. Such resolution shall be published, once each week for two consecutive weeks, in a newspaper of general circulation in the taxing district of the hospital. After publication, such bonds may be issued unless a petition requesting an election on the proposition, signed by qualified electors equal in number to not less than 5% of the qualified electors of the district, is filed with the board within 20 days following the last publication of such resolution. If such a petition is filed, the board shall submit the proposition to the qualified voters at an election called for such purpose and held within 90 days after the last publication of the resolution, and no bonds shall be issued unless such proposition shall receive the approval of a majority of the votes cast thereon. Such election shall be called and held in the manner provided by the general bond law.

History: L. 1984, ch. 374, § 25; L. 1991, ch. 289, § 2; April 25.



80-2526 Same; revenue bonds; pledge of certain revenues.

80-2526. Same; revenue bonds; pledge of certain revenues. At or prior to the issuance of revenue bonds under authority of this act, the board shall pledge either the gross or the net income and revenues of the hospital to the payment of principal and interest of such revenue bonds and shall covenant to fix, maintain and collect such fees and charges for the use of the hospital as will produce revenues sufficient to pay the reasonable cost of operating and maintaining the hospital and to provide and maintain an interest and sinking fund in an amount adequate to promptly pay both principal and interest on such bonds and to provide a reasonable reserve fund. The board may agree to pay the cost of operation and maintenance of the hospital from any other revenues of the hospital or of the board legally available for such purpose. In addition, the board in its discretion may pledge to the payment of principal and interest of such revenue bonds the proceeds of any gift, grant, donation or bequest which may be received by the hospital or board from any source.

History: L. 1984, ch. 374, § 26; July 1.



80-2527 Same; revenue bonds; not an indebtedness of hospital; exempt from debt limit.

80-2527. Same; revenue bonds; not an indebtedness of hospital; exempt from debt limit. Revenue bonds issued under authority of this act shall not be an indebtedness of the taxing district of the hospital or the hospital or of the board or the individual members of the board, and shall not constitute an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

History: L. 1984, ch. 374, § 27; July 1.



80-2528 Same; revenue bonds; negotiability; interest rate; terms.

80-2528. Same; revenue bonds; negotiability; interest rate; terms. Revenue bonds issued under authority of this act shall have all of the qualities and incidents of negotiable instruments, may bear interest at a rate not exceeding the maximum rate for revenue bonds prescribed in K.S.A. 10-1009 and amendments thereto, may bear such date, may mature at such time or times not exceeding 40 years from their date, may be in such denomination or denominations, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment and may be subject to such terms of redemption, with or without premium, as may be provided by resolution adopted by the board.

Such bonds may be sold in such manner and at such price or prices not less than 95% of par and accrued interest to date of delivery as may be considered advisable by the board.

History: L. 1984, ch. 374, § 28; July 1.



80-2529 Same; revenue bonds; covenants and agreements.

80-2529. Same; revenue bonds; covenants and agreements. In order to secure the prompt payment of the principal and interest upon revenue bonds and the proper application of the revenue pledged thereto, the board is authorized to:

(a) Covenant as to the use and disposition of the proceeds of the sale of such bonds;

(b) covenant as to the operation of the hospital and the collection and disposition of the revenues derived from such operation;

(c) covenant as to the rights, liabilities, powers and duties arising from the pledge of any covenant and agreement into which it may enter in authorizing and issuing the bonds;

(d) covenant and agree to carry such insurance on the hospital and the use and occupancy thereof as may be considered desirable, and in its discretion to provide that the cost of such insurance shall be considered a part of the expense of operating the hospital;

(e) fix charges and fees to be imposed in connection with and for the use of the hospital and the facilities supplied thereby, which  charges and fees shall be considered to be income and revenues derived from the operation of the hospital, and to make and enforce such rules and regulations with reference to the use of the hospital for the accomplishment of the purposes of this act;

(f) appoint a trustee to act under the terms of the resolution authorizing the issuance of the revenue bonds;

(g) covenant against the issuance of any other obligations payable on a parity from the revenues to be derived from the hospital;

(h) make covenants other than and in addition to those herein expressly mentioned of such character as may be considered necessary or advisable to effect the purposes of this act.

All such agreements and covenants entered into by the board shall be binding in all respects upon the board and its officers, agents, employees, and upon their successors, and all such agreements and covenants shall be enforceable by appropriate action or suit at law or in equity which may be brought by any holder or holders of bonds issued hereunder against the board, or its officials, agents, employees, or their successors. The rents, charges and fees to be imposed under the provisions of this act shall not be limited by the provisions of any prior act.

History: L. 1984, ch. 374, § 29; July 1.



80-2530 Same; revenue bonds; deposit of proceeds.

80-2530. Same; revenue bonds; deposit of proceeds. The proceeds derived from the sale of the revenue bonds herein authorized shall be deposited to the credit of the board in a bank, banks or other depositories designated by the board and kept in a separate fund and used solely for the purpose for which the bonds are authorized. The board is authorized to make all contracts and execute all instruments which in its discretion may be deemed necessary or advisable to provide for the purposes for which the bonds were issued, and to provide for the manner of disbursement of the funds for such purposes. Nothing contained in this act shall be construed as placing in the general fund of any political subdivision in the taxing district of the hospital or other fund thereof any moneys collected under this act or requiring such action.

History: L. 1984, ch. 374, § 30; July 1.



80-2531 Same; revenue bonds; tax exemptions.

80-2531. Same; revenue bonds; tax exemptions. The interest on the revenue bonds issued hereunder shall be exempt from all state, county and municipal taxation in the state of Kansas.

History: L. 1984, ch. 374, § 31; L. 2010, ch. 44, § 37; July 1.



80-2532 Same; revenue bonds; investment of proceeds.

80-2532. Same; revenue bonds; investment of proceeds. Any officer or officers, board or boards, having charge of any sinking fund or any other fund of the state of Kansas, or any department, agency or institution thereof, or any county, municipality or other public corporation or political subdivision, may invest such funds in bonds issued under the provisions of this act. Any bank, trust or insurance company organized under the laws of the state of Kansas may invest in revenue bonds issued under the provisions of this act. Such bonds shall also be approved as collateral security for the deposit of any public funds and for the investment of trust funds.

History: L. 1984, ch. 374, § 32; July 1.



80-2533 Same; eminent domain.

80-2533. Same; eminent domain. If the board and the owner of any real property desired by the board for hospital purposes cannot agree as to the price to be paid therefor, the board may institute condemnation proceedings in the manner prescribed by article 5 of chapter 26 of the Kansas Statutes Annotated and acts amendatory of the provisions thereof or supplemental thereto.

History: L. 1984, ch. 374, § 33; July 1.



80-2548 Hospital district No. 1, Marion county, Kansas, authorized to convey, without consideration, certain property.

80-2548. Hospital district No. 1, Marion county, Kansas, authorized to convey, without consideration, certain property. Notwithstanding any provisions of article 25 of chapter 80 of the Kansas Statutes Annotated to the contrary, the hospital board of hospital district no. 1, Marion county, Kansas, is hereby authorized to convey, without consideration, to such party or parties as the board may determine, the following described property of hospital district no. 1, located in Marion county, Kansas:  Lots 10, 11, 12 and 13, Block 5, Southern Addition to the City of Marion, Marion County, Kansas.

History: L. 1987, ch. 95, § 1; April 30.



80-2549 Attica Hospital District No. 1; election on bonds validated.

80-2549. Attica Hospital District No. 1; election on bonds validated. Any election held prior to the effective date of this act for the approval of the issuance of general obligation bonds of Attica Hospital District No. 1 of Harper county, Kansas, in an amount not to exceed $1,300,000 for the purpose of enlarging and improving the extended care unit of the District's hospital located in Attica, Kansas, under the authority of K.S.A. 80-2501, et seq., notice of which was first published 18 days prior to the election instead of 21 days prior to the election is hereby validated. The District is hereby authorized to issue such bonds in the amount and for the purpose approved by the voters at such election. The bonds so issued shall be legal and binding general obligations of the District.

History: L. 1985, ch. 335, § 1; May 9.



80-2550 Definitions.

80-2550. Definitions. As used in this act:

(a) "Board" means a board which is vested with the management and control of a health care facilities and services hospital district;

(b) "health care facilities and services hospital district" means a hospital district, city hospital or county hospital:

(1) Which was established under the laws of this state in effect at the time established as a hospital district, city hospital or county hospital;

(2) in which no hospital is being operated and maintained or in which the operation of a hospital has been terminated; and

(3) in which health care facilities and services are being operated and maintained;

(c) "health care facilities and services" means any clinic, long-term care facility, home for the aged, outpatient services, in-home health services, child-care services, respite care services, adult day care services, dietary services, alcohol and drug abuse services and emergency medical or ambulance services;

(d) "hospital" means a medical care facility as defined in K.S.A. 65-425 and amendments thereto.

History: L. 1984, ch. 369, § 1; L. 1986, ch. 390, § 1; L. 1989, ch. 306, § 1; July 1.



80-2551 Health care facilities and services hospital districts; existence continued under act.

80-2551. Health care facilities and services hospital districts; existence continued under act. (a) Any health care facilities and services hospital district existing on the effective date of this act is hereby continued in existence, and any existing board shall be deemed to be the board for purposes of this act unless and until a new board is selected.

(b) This act shall not affect any judicial proceeding pending or any contract, tax levy, bond issuance or other legal obligation existing on the effective date of this act and any tax levy or bond issuance made under authority of article 21 of chapter 80 of Kansas Statutes Annotated prior to the effective date of this act is hereby validated and confirmed.

History: L. 1984, ch. 369, § 2; July 1.



80-2552 Health care facilities and services hospital districts; subject to provisions of general law.

80-2552. Health care facilities and services hospital districts; subject to provisions of general law. Any health care facilities and services hospital district shall be deemed a hospital to the same extent as though the same were a hospital which is being operated and maintained as a hospital and shall be controlled, financed, operated, managed and maintained as provided by the general law relating to such hospital immediately prior to the time the hospital became a health care facilities and services hospital district, and shall be subject to the limitations and restrictions provided by such general law. The determination of the number of board members of any existing health care facilities and services hospital district, the method of selection and the terms, qualifications, organization, meetings and compensation thereof shall be as provided by the general law relating to hospital boards under which such hospital was operated and maintained immediately prior to the time the hospital became a health care facilities and services hospital district, and every such board of an existing health care facilities and services hospital district shall have the same powers, duties and functions that are prescribed for boards of hospitals by the law under which such hospital was operated and maintained immediately prior to the time the hospital became a health care facilities and services hospital district.

History: L. 1984, ch. 369, § 3; L. 1986, ch. 390, § 2; L. 1989, ch. 306, § 2; July 1.



80-2553 Provisions of act supplemental to general hospital laws.

80-2553. Provisions of act supplemental to general hospital laws. The provisions of K.S.A. 80-2550 through 80-2553, and amendments thereto, are supplemental to the general law relating to hospital districts, city hospitals or county hospitals in which a hospital is being operated and maintained and are not intended to modify or repeal any provision of any such law.

History: L. 1984, ch. 369, § 4; L. 1989, ch. 306, § 3; July 1.



80-2554 Health care facilities and services hospital district in Linn and Bourbon counties; contract to borrow money authorized; publication; protest petition; special election.

80-2554. Health care facilities and services hospital district in Linn and Bourbon counties; contract to borrow money authorized; publication; protest petition; special election. The board of directors of health care facilities and services hospital district No. 1, Linn and Bourbon counties, is hereby authorized to contract with any individual or individuals for the purpose of borrowing money from such individual or individuals to provide money to be used to build an addition to an existing home for the aged subject to such terms and conditions as the parties may specify in the contract.  Before any such contract becomes effective, the board of directors shall cause to be published once in a newspaper of general circulation in such district a copy of the contract which shall state, in addition to such other terms and conditions as may be contained in the contract, that the contract shall become effective on the 30th day after the day of publication of the contract unless protest petitions signed by at least 5% of the registered voters of such district are filed with the county election officer of the county in which the home for the aged is located prior to that day.  If within such thirty-day period protest petitions are filed with sufficient signers, the contract shall not become effective until the board of county commissioners of the counties in which such district is located call a special election at which the question of whether the contract should become effective is submitted to the electors of such district and a majority of voters voting at such election vote in favor of the contract becoming effective.

History: L. 1985, ch. 93, § 1; April 4.



80-2555 Norwich hospital district no. I of Kingman county declared a health care facilities and services hospital district.

80-2555. Norwich hospital district no. I of Kingman county declared a health care facilities and services hospital district. Notwithstanding any provision of K.S.A. 80-2550 and amendments thereto to the contrary, Norwich hospital district no. I of Kingman county, Kansas, is hereby declared to be a health care facilities and services hospital district for the purposes of K.S.A. 80-2550 through 80-2554, and amendments thereto.

History: L. 1989, ch. 182, § 1; May 18.



80-2556 Formation of certain hospital districts in Linn County.

80-2556. Formation of certain hospital districts in Linn County. (a) Whenever a petition, signed by not less than 10% of the qualified electors of the Mound City township and Paris township in Linn county, is filed with the board of county commissioners of Linn county requesting the formation of a hospital district, the board shall submit the proposition at an election called and held for that purpose in a manner provided by K.S.A. 10-120, and amendments thereto.

The board of county commissioners, on its own motion, may submit the proposition to the qualified electors of Mound City township and Paris township without the submission of the petition.

(b) If a majority of the qualified electors of the proposed hospital district who vote in the election, vote in favor of the creation of the hospital district, the board of county commissioners of Linn county shall enter an order in its proceedings establishing the hospital district. The original hospital board for the hospital district shall be established as provided in K.S.A. 80-2504, and amendments thereto.

(c) The hospital board may levy an annual tax of not to exceed two mills for operating, equipping, maintaining and improving the hospital. Any mill levy increase shall be made in accordance with the provisions of K.S.A. 80-2516, and amendments thereto.

(d) The provisions of this act shall be a part of and supplemental to the provisions of K.S.A. 80-2501 through 80-2533, and amendments thereto.

History: L. 2009, ch. 46, § 1; July 1.









Chapter 81 TRADEMARKS AND SERVICE MARKS

Article 2 REVISED KANSAS TRADEMARK ACT

81-201 Title.

81-201. Title. This act shall be known and may be cited as the revised Kansas trademark act.

History: L. 1999, ch. 85, § 1; July 1.



81-202 Definitions.

81-202. Definitions. As used in K.S.A. 2015 Supp. 81-201 through 81-220:

(a) "Trademark" means any word, name, symbol, or device or any combination thereof used by a person to identify and distinguish the goods of such person, including a unique product, from those manufactured or sold by others, and to indicate the source of the goods, even if that source is unknown.

(b) "Service mark" means any word, name, symbol, or device or any combination thereof used by a person, to identify and distinguish the services of one person, including a unique service, from the services of others, and to indicate the source of the services, even if that source is unknown. Titles, character names used by a person, and other distinctive features of radio or television programs may be registered as service marks notwithstanding that, such titles, names or features, or the programs, may advertise the goods of the sponsor.

(c) "Mark" includes any trademark or service mark entitled to registration under this act whether registered or not.

(d) "Trade name" means any name used by a person to identify a business or vocation of such person.

(e) "Person" and any other word or term used to designate the applicant or other party entitled to a benefit or privilege or rendered liable under the provisions of this act includes a juristic person as well as a natural person. The term "juristic person" includes a firm, partnership, corporation, union, association, or other organization capable of suing and being sued in a court of law.

(f) "Applicant" means the person filing an application for registration of a mark under this act, and the legal representatives, successors, or assigns of such person.

(g) "Registrant" means the person to whom the registration of a mark under this act is issued, and the legal representatives, successors, or assigns of such person.

(h) "Use" means the bona fide use of a mark in the ordinary course of trade, and not made merely to reserve a right in a mark. For the purposes of this act, a mark shall be deemed to be in use: (1) On goods when it is placed in any manner on the goods or other containers or the displays associated with such goods or containers or on the tags or labels affixed to such goods or containers, or if the nature of the goods makes such placement impracticable, then on documents associated with the goods or the good's sale, and the goods are sold or transported in commerce in this state; and (2) on services when it is used or displayed in the sale or advertising of services and the services are rendered in this state.

(i) A mark shall be deemed to be "abandoned" when either of the following occurs: (1) When the mark's use has been discontinued with intent not to resume such use. Intent not to resume may be inferred from circumstances. Nonuse for two consecutive years shall constitute prima facie evidence of abandonment; or (2) when any course of conduct of the owner, including acts of omission as well as commission, causes the mark to lose its significance as a mark.

(j) "Secretary" means the secretary of state.

(k) "Dilution" means the lessening of the capacity of a famous mark to identify and distinguish goods or services, regardless of the presence or absence of: (1) Competition between the owner of the famous mark and other parties; or (2) likelihood of confusion, mistake, or deception.

History: L. 1999, ch. 85, § 2; July 1.



81-203 Registrability.

81-203. Registrability. A mark by which the goods or services of any applicant for registration may be distinguished from the goods or services of others shall not be registered if such mark:

(a) Consists of or comprises immoral, deceptive or scandalous matter;

(b) consists of or comprises matter which may disparage or falsely suggest a connection with persons, living or dead, institutions, beliefs, or national symbols, or bring them into contempt or disrepute;

(c) consists of or comprises the flag or coat of arms or other insignia of the United States, or of any state or municipality, or of any foreign nation, or any simulation thereof;

(d) consists of or comprises the name, signature or portrait identifying a particular living individual, except by the individual's written consent;

(e) consists of a mark which: (1) When used on or in connection with the goods or services of the applicant, is merely descriptive or deceptively misdescriptive of them;

(2) when used on or in connection with the goods or services of the applicant is primarily geographically descriptive or deceptively misdescriptive of them; or

(3) is primarily merely a surname, except that nothing in this subsection shall prevent the registration of a mark used by the applicant which has become distinctive of the applicant's goods or services.  The secretary may accept as evidence that the mark has become distinctive, as used on or in connection with the applicant's goods or services, proof of continuous use thereof as a mark by the applicant in this state for the five years before the date on which the claim of distinctiveness is made; or

(f) consists of or comprises a mark which so resembles a mark registered in this state or a mark or trade name previously used by another and not abandoned, as to be likely, when used on or in connection with the goods or services of the applicant, to cause confusion or mistake or to deceive.

History: L. 1999, ch. 85, § 3; July 1.



81-204 Application for registration.

81-204. Application for registration. (a) Subject to the limitations set forth in this act, any person who uses a mark may file in the office of the secretary, in a manner complying with the requirements of the secretary, an application for registration of that mark setting forth, but not limited to, the following information:

(1) The name and business address of the person applying for such registration; if a corporation, limited liability company, limited partnership, limited liability partnership or other business entity, the state of organization; and if a partnership, the state in which the partnership is organized and the names of the general partners, as specified by the secretary;

(2) the goods or services on or in connection with which the mark is used and the mode or manner in which the mark is used on or in connection with such goods or services and the class in which such goods or services fall;

(3) the date when the mark was first used anywhere and the date when it was first used in this state by the applicant or a predecessor in interest; and

(4) a statement that the applicant is the owner of the mark, that the mark is in use, and that, to the knowledge of the person verifying the application, no other person has registered, either federally or in this state, or has the right to use such mark either in the identical form or in such near resemblance to such mark as to be likely, when applied to the goods or services of such other person, to cause confusion, or to cause mistake, or to deceive.  The secretary may also require a statement as to whether an application to register the mark, or portions or a composite of such mark, has been filed by the applicant or a predecessor in interest in the United States patent and trademark office. If such application has been filed in the United States patent and trademark office, the applicant shall provide full particulars with respect to such filing including the filing date and serial number of each application, the status of such filing and, if any application was finally refused registration or has otherwise not resulted in a registration, the reasons for such refusal.

(b) The secretary may also require that a drawing of the mark, complying with such requirements as the secretary may specify, accompany the application.

(c) The application shall be signed and verified by oath, affirmation or declaration subject to perjury laws by the applicant or by a member of the firm or an officer of the corporation or association applying.

(d) The application shall be accompanied by three specimens showing the mark as actually used.

(e) The application shall be accompanied by the application fee payable to the secretary of state.

History: L. 1999, ch. 85, § 4; July 1.



81-205 Filing of applications; refusal of registration; same or similar marks, procedure.

81-205. Filing of applications; refusal of registration; same or similar marks, procedure. (a) Upon the filing of an application for registration and payment of the application fee, the secretary may cause the application to be examined for conformity with this act.

(b) The applicant shall provide any additional pertinent information requested by the secretary including a description of a design mark and may make, or authorize the secretary to make, such amendments to the application as may be reasonably requested by the secretary or deemed by applicant to be advisable to respond to any rejection or objection.

(c) The secretary may require the applicant to disclaim an unregisterable component of a mark otherwise registerable, and an applicant may voluntarily disclaim a component of a mark sought to be registered. No disclaimer shall prejudice or affect the applicant's or registrant's rights then existing or thereafter arising in the disclaimed matter, or the applicant's or registrant's rights of registration on another application if the disclaimed matter be or shall have become distinctive of the applicant's or registrant's goods or services.

(d) Amendments may be made by the secretary upon the application submitted by the applicant upon applicant's agreement, or a new application may be required to be submitted.

(e) If the applicant is found not to be entitled to registration, the secretary shall advise the applicant and state the reasons of such refusal. The applicant shall have a reasonable period of time specified by the secretary in which to reply or to amend the application, in which event the application shall then be reexamined. This procedure may be repeated until: (1) The secretary finally refuses registration of the mark; or (2) the applicant fails to reply or amend within the specified period, whereupon the application shall be deemed to have been abandoned.

(f) If the secretary finally refuses registration of the mark, the applicant may seek a writ of mandamus to compel such registration. Such writ may be granted, but without costs to the secretary, on proof that all the statements in the application are true and that the mark is otherwise entitled to registration.

(g) In the instance of applications concurrently being processed by the secretary seeking registration of the same or confusingly similar marks for the same or related goods or services, the secretary shall grant priority to the applications in order of filing. If a prior-filed application is granted a registration, the other application or applications shall be rejected. Any rejected applicant may bring an action for cancellation of the registration upon grounds of prior or superior rights to the mark, in accordance with the provisions of K.S.A. 2015 Supp. 81-210, and amendments thereto.

History: L. 1999, ch. 85, § 5; July 1.



81-206 Certificate of registration, issuance.

81-206. Certificate of registration, issuance. Upon compliance by the applicant with the requirements of this act, the secretary shall cause a certificate of registration to be issued and delivered to the applicant.  The certificate of registration shall be issued under the signature of the secretary and the seal of the state, and such certificate shall show the name and business address of the person claiming ownership of the mark, the date claimed for the first use of the mark anywhere and the date claimed for the first use of the mark in this state, the class of goods or services and a description of the goods or services on or in connection with which the mark is used, a reproduction of the mark, the registration date and the term of the registration. Any certificate of registration issued by the secretary under the provisions of this section or a copy of such certificate duly certified by the secretary shall be admissible in evidence as competent and sufficient proof of the registration of such mark in any actions or judicial proceedings in any court of this state.

History: L. 1999, ch. 85, § 6; July 1.



81-207 Duration of registration; renewal.

81-207. Duration of registration; renewal. (a) A registration of a mark as provided in this act shall be effective for a term of five years from the date of registration and, upon application filed within six months prior to the expiration of such term, in a manner complying with the requirements of the secretary, the registration may be renewed for a like term from the end of the expiring term.  A renewal fee, payable to the secretary, shall accompany the application for renewal of the registration.

(b) A registration may be renewed for successive periods of five years in like manner.

(c) Any registration in force on the date on which this act shall become effective shall and continue in full force and effect for the unexpired term of such registration and may be renewed by filing an application for renewal with the secretary complying with the requirements of the secretary and paying the renewal fee as provided in this section within six months prior to the expiration of the registration.

(d) All applications for renewal under this act, whether of registrations made under this act or of registrations effected under any prior act, shall include a verified statement that the mark has been and is still in use and include a specimen showing actual use of the mark on or in connection with the goods or services.

History: L. 1999, ch. 85, § 7; July 1.



81-208 Assignments; changes of name; other instruments.

81-208. Assignments; changes of name; other instruments. (a) Any mark and registration as provided in this act shall be assignable with the good will of the business in which the mark is used, or with that part of the good will of the business connected with the use of and symbolized by the mark.  Assignment shall be by instruments in writing duly executed and may be recorded with the secretary upon the payment of the recording fee payable to the secretary who, upon recording of the assignment, shall issue in the name of the assignee a new certificate for the remainder of the term of the registration or of the last renewal of the registration.  An assignment of any registration under this act shall be void as against any subsequent purchaser for valuable consideration without notice, unless it is recorded with the secretary within three months after the date of assignment or prior to such subsequent purchase.

(b) Any registrant or applicant effecting a change of the name of the person to whom the mark was issued or for whom an application was filed may record a certificate of change of name of the registrant or applicant with the secretary upon the payment of the recording fee.  The secretary may issue in the name of the assignee a certificate of registration of an assigned application.  The secretary may issue in the name of the assignee, a new certificate or registration for the remainder of the term of the registration or last renewal of the registration.

(c) Other instruments which relate to a mark registered or application pending pursuant to this act, such as, licenses, security interests or mortgages, may be recorded in the discretion of the secretary, if such instrument is in writing and duly executed.

(d) Acknowledgment shall be prima facie evidence of the execution of an assignment or other instrument and, when recorded by the secretary, the record shall be prima facie evidence of execution.

(e) A photocopy of any instrument referred to in subsection (a), (b) or (c) above shall be accepted for recording if it is certified by any of the parties to the instrument, or their successors, to be a true and correct copy of the original.

History: L. 1999, ch. 85, § 8; July 1.



81-209 Records.

81-209. Records. The secretary shall keep for public examination a record of all marks registered or renewed under this act, as well as a record of all documents recorded pursuant to K.S.A. 2015 Supp. 81-208, and amendments thereto.

History: L. 1999, ch. 85, § 9; July 1.



81-210 Cancellation.

81-210. Cancellation. The secretary shall cancel from the register, in whole or in part: (a) Any registration which the secretary receives a voluntary request for cancellation thereof from the registrant or the assignee of record;

(b) all registrations granted under this act and not renewed in accordance with the provisions of this act;

(c) any registration concerning which a court of competent jurisdiction finds that: (1) The registered mark has been abandoned; (2) the registrant is not the owner of the mark; (3) the registration was granted improperly; (4) the registration was obtained fraudulently; (5) the mark is or has become the generic name for the goods or services, or a portion of the goods or services, for which it has been registered; or (6) the registered mark is so similar, as to be likely to cause confusion or mistake or to deceive, to a mark registered by another person in the United States patent and trademark office prior to the date of the filing of the application for registration by the registrant hereunder, and not abandoned, except that should the registrant prove that the registrant is the owner of a concurrent registration of a mark in the United States patent and trademark office covering an area including this state, the registration hereunder shall not be canceled for such area of the state; or

(d) when a court of competent jurisdiction orders cancellation of a registration on any ground.

History: L. 1999, ch. 85, § 10; July 1.



81-211 Classification of goods and services.

81-211. Classification of goods and services. The secretary shall by regulation establish a classification of goods and services for convenience of administration of this act, but not to limit or extend the applicant's or registrant's rights, and a single application for registration of a mark may include any or all goods upon which, or services with which, the mark is actually being used indicating the appropriate class or classes of goods or services.  When a single application includes goods or services which fall within multiple classes, the secretary may require payment of a fee for each class.  To the extent practical, the classification of goods and services should conform to the classification adopted by the United States patent and trademark office.

History: L. 1999, ch. 85, § 11; July 1.



81-212 Fraudulent registration; liability for damages.

81-212. Fraudulent registration; liability for damages. Any person who for such person's own behalf, or on behalf of any other person, procures the filing or registration of any mark in the office of the secretary under the provisions of this act, by knowingly making any false or fraudulent representation or declaration, orally or in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of such filing or registration, to be recovered by or on behalf of the party injured by such person's finding in any court of competent jurisdiction.

History: L. 1999, ch. 85, § 12; July 1.



81-213 Infringement; liability.

81-213. Infringement; liability. Subject to the provisions of K.S.A. 2015 Supp. 81-217, and amendments thereto, any person who: (a) Uses, without the consent of the registrant, any reproduction, counterfeit, copy, or colorable imitation of a mark registered under this act in connection with the sale, distribution, offering for sale, or advertising of any goods or services on or in connection with which such use is likely to cause confusion or mistake or to deceive as to the source of origin of such goods or services; or (b) reproduces, counterfeits, copies, or colorably imitates any such mark and applies such reproduction, counterfeit, copy or colorable imitation to labels, signs, prints, packages, wrappers, receptacles, or advertisements intended to be used upon or in connection with the sale or other distribution in this state of such goods or services; shall be liable in a civil action by the registrant for any and all of the remedies provided in K.S.A. 2015 Supp. 81-215, and amendments thereto, except that under subsection (b) the registrant shall not be entitled to recover profits or damages unless the acts have been committed with the intent to cause confusion or mistake or to deceive.

History: L. 1999, ch. 85, § 13; July 1.



81-214 Injury to business reputation; dilution.

81-214. Injury to business reputation; dilution. (a) The owner of a mark which is famous in this state shall be entitled, subject to the principles of equity and upon such terms as the court seems reasonable, to an injunction against another person's commercial use of a mark or trade name, if such use begins after the mark has become famous and causes dilution of the distinctive quality of the mark, and to obtain such other relief as is provided in this section.  In determining whether a mark is distinctive and famous, a court may consider factors such as, but not limited to:

(1) The degree of inherent or acquired distinctiveness of the mark in this state;

(2) the duration and extent of use of the mark in connection with the goods and services with which the mark is used;

(3) the duration and extent of advertising and publicity of the mark in this state;

(4) the geographical extent of the trading area in which the mark is used;

(5) the channels of trade for the goods or services with which the mark is used;

(6) the degree of recognition of the mark in the trading areas and channels of trade in this state used by the mark's owner and the person against whom the injunction is sought;

(7) the nature and extent of use of the same or similar mark by third parties; and

(8) whether the mark is the subject of a state registration in this state, or a federal registration under the act of March 3, 1881, or under the act of February 20, 1905, or on the principal register.

(b) In an action brought under this section, the owner of a famous mark shall be entitled only to injunctive relief in this state, unless the person against whom the injunctive relief is sought willfully intended to trade on the owner's reputation or to cause dilution of the famous mark.  If such willful intent is proven, the owner also shall be entitled to the remedies set forth in this act, subject to the discretion of the court and the principles of equity.

(c) The following shall not be actionable under this section:

(1) Fair use of a famous mark by another person in comparative commercial advertising or promotion to identify the competing goods or services of the owner of the famous mark;

(2) noncommercial use of the mark; and

(3) all forms of news reporting and news commentary.

History: L. 1999, ch. 85, § 14; July 1.



81-215 Remedies.

81-215. Remedies. (a) Any owner of a mark registered under this act may proceed by suit to enjoin the manufacture, use, display or sale of any counterfeits or imitations of such mark and any court of competent jurisdiction may grant injunctions to restrain such manufacture, use, display or sale as the court deems just and reasonable, and may require the defendants to pay to such owner all profits derived from or all damages suffered by reason of such wrongful manufacture, use, display or sale, or both.  Such court also may order that any such counterfeits or imitations in the possession or under the control of any defendant in such case be delivered to an officer of the court, or to the complainant, to be destroyed. The court, in its discretion, may enter judgment for an amount not to exceed three times such profits and damages or reasonable attorney fees of the prevailing party, or both, in such cases where the court finds the other party committed such wrongful acts with knowledge or in bad faith or otherwise as according to the circumstances of the case.

(b) The enumeration of any right or remedy in this section shall not affect a registrant's right to prosecute under any criminal law of this state.

History: L. 1999, ch. 85, § 15; July 1.



81-216 Forum for action regarding registration; service on nonresidents.

81-216. Forum for action regarding registration; service on nonresidents. (a) Actions to require cancellation of a mark registered pursuant to this act or in mandamus to compel registration of a mark pursuant to this act shall be brought in the district court. In an action in mandamus, the proceeding shall be based solely upon the record before the secretary. In an action for cancellation, the secretary shall not be made a party to the proceeding but shall be notified of the filing of the complaint by the clerk of the court in which it is filed and shall be given the right to intervene in the action.

(b) In any action brought against a nonresident registrant, service may be effected upon the secretary as agent for service in accordance with the procedures established for service upon foreign corporations under K.S.A. 60-304, and amendments thereto.

History: L. 1999, ch. 85, § 16; July 1.



81-217 Common law rights.

81-217. Common law rights. Nothing in this act shall adversely affect the rights or the enforcement of rights in marks acquired in good faith at any time at common law.

History: L. 1999, ch. 85, § 17; July 1.



81-218 Fees.

81-218. Fees. The application for registration of a mark and any renewal application shall be accompanied by a filing fee of $25. All other documents filed pursuant to this act shall be accompanied by a filing fee of $5. All fees shall be payable to the secretary of state.

History: L. 1999, ch. 85, § 18; July 1.



81-219 Severability.

81-219. Severability. If any provision of this act, or the application of such provision to any person or circumstance is held invalid or unconstitutional, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional provision.

History: L. 1999, ch. 85, § 19; July 1.



81-220 Effect; intent.

81-220. Effect; intent. (a) The provisions of this act shall not affect any suit, proceeding or appeal pending on the effective date of this act. The provisions of this act are controlling as to all acts relating to marks and parts that are inconsistent with this act, except that as to any application, suit, proceeding or appeal, and for that purpose only, pending on the effective date of this act the provisions of this act shall be deemed not to be effective until final determination of such pending application, suit, proceeding or appeal.

(b) The intent of this act is to provide a system of state trademark registration and protection substantially consistent with the federal system of trademark registration and protection under the trademark act of 1946, as amended.  To that end, the construction given the federal act should be examined as persuasive authority for interpreting and construing this act.

History: L. 1999, ch. 85, § 20; July 1.






Article 3 LENDER NAME, TRADE NAME OR TRADEMARK

81-301 Lender name, trade name or trademark; solicitation violations; injunction.

81-301. Lender name, trade name or trademark; solicitation violations; injunction. (a) No person may include the name, trade name or trademark of a lender or a name, trade name or trademark similar to that of a lender in a solicitation for products or services without the consent of the lender unless the solicitation clearly and conspicuously states in bold-faced type on the front page of the correspondence that the person is not sponsored by or affiliated with a lender and that the solicitation is not authorized by the lender, which shall be identified by name. The statement shall include the name, address and telephone number of the person making the solicitation and that any loan information referenced was not provided by the lender.

(b) No person may include a loan number, loan amount, or other specific loan information that is not publicly available in a solicitation for the purchase of products or services.

(c) No person may include a loan number, loan amount or other specific loan information that is publicly available in a solicitation for the purchase of products or services if use of such information is prohibited by K.S.A. 45-230, and amendments thereto.

(d) No person may include a loan number, loan amount or other specific loan information that is publicly available in a solicitation for the purchase of products or services and allowed in K.S.A. 45-230, and amendments thereto, unless the solicitation clearly and conspicuously states in bold-faced type on the front page of the correspondence that the person is not sponsored by or affiliated with the lender and that the solicitation is not authorized by the lender, which shall be identified by name. The statement shall include the name, address and telephone number of the person making the solicitation and that any loan information referenced was not provided by the lender.

(e) No person shall make reference to an existing lender without the written consent of the lender or make reference to a loan number, loan amount or other specific loan information on the outside of an envelope, visible through the envelope window, or on a postcard in connection with any written communication that includes or contains a solicitation for products or services offered by the other lender.

(f) A lender or owner of a name, trade name or trademark may seek an injunction against a person who violates this section to stop the unlawful use of the name, trade name, trademark or loan information. The person seeking the injunction shall not have to prove actual damages as a result of the violation. Irreparable harm and interim harm to the lender or owner shall be presumed. The lender or owner seeking the injunction may seek to recover actual damages and any profits the defendant has accrued as a result of the violation. The prevailing party in any action brought pursuant to this section is entitled to recover costs associated with the action and reasonable attorney fees for the other party.

(g) The following are exempt from the provisions of this section:

(1) Any communications by a lender or its affiliates with a current customer of the lender or with a person who was a customer of the lender during the immediately preceding 18 months; and

(2) any advertisement or solicitation for products or services that compares the products or services offered by the other lender provided that person making the comparison clearly and conspicuously identifies itself in the advertisement or solicitation.

(h) As used in this section "lender" means a bank, savings and loan association, savings bank, credit union, finance company, mortgage bank, mortgage broker and any affiliate.

History: L. 2005, ch. 60, § 1; July 1.









Chapter 82 WAREHOUSES

Article 1 WAREHOUSE RECEIPTS; WAREHOUSEMEN

82-161 Definitions.

82-161. Definitions. All definitions applicable to the article of the uniform commercial code — documents of title — shall apply in interpreting this act, except as otherwise specifically provided in the act that this section is a part of (being the warehouse receipts act). A "bonded warehouseman" means any warehouseman who has complied with, and is authorized to do business under the provisions of this act.

History: L. 1927, ch. 340, § 1; L. 1965, ch. 564, § 412; Jan. 1, 1966.



82-162 Bonded warehouseman.

82-162. Bonded warehouseman. Any warehouseman doing business in this state, other than warehousemen operating under chapter 34, and article 2 of chapter 82, Kansas Statutes Annotated, may become a "bonded warehouseman" and advertise and do business as such upon compliance with the provisions of this act.

History: L. 1927, ch. 340, § 2; June 1.



82-163 Application; contents; amendments; fee.

82-163. Application; contents; amendments; fee. (a) Any warehouseman desiring to become a bonded warehouseman shall make application to the secretary of state for a license. The application shall set forth the following information under oath: (1) The name and business address of the applicant, including the names and addresses of the principal officers and of the directors if the applicant is a corporation, and including the names and addresses of the partners if the applicant is a partnership.

(2) The place or places of business where the applicant proposes to operate as a bonded warehouseman.

(3) The capacity of the warehouse or warehouses which the applicant proposes to operate as a bonded warehouseman.

(4) Such other information as the secretary of state may require.

(b) Every application shall be accompanied with an application fee of $25. The secretary of state shall have authority to make such examination of, or require such reports from, any applicant or bonded warehouseman after the issuance of a license as the secretary of state may deem necessary to carry out the purposes of this act.

(c) Whenever any bonded warehouseman desires to change the location of a warehouse to a location different from the location shown on the application, or such warehouseman desires to use an additional warehouse which was not shown on the application, such warehouseman shall file an amendment to the original application required by this section. Each such amendment shall show the address of the warehouse proposed to be used and shall be accompanied by a filing fee of $25.

History: L. 1927, ch. 340, § 3; L. 1975, ch. 509, §1; L. 1982, ch. 363, § 14; July 1.



82-164 Bonded warehouseman; issuance and term of license.

82-164. Bonded warehouseman; issuance and term of license. Upon receipt of any such application and the filing of the bond required pursuant to K.S.A. 82-165, and amendments thereto, the secretary of state shall issue to such warehouseman a license to advertise and do business as a "bonded warehouseman" in accordance with the laws of this state. Such license shall expire on July 1 next following the issuance thereof, except that any such license issued on or after July 1, 1984, shall expire on December 31 next following issuance thereof.

History: L. 1927, ch. 340, § 4; L. 1984, ch. 375, § 1; July 1.



82-165 Bond; amount; contents.

82-165. Bond; amount; contents. Every warehouseman applying for such license shall file with the secretary of state, before being issued such license, a good and sufficient bond to the state of Kansas, to be approved by the secretary of state, with other than personal sureties, in the penal sum of not less than $5,000 nor more than $50,000, proportioned, in the discretion of the secretary of state, according to the capacity of the warehouse so operated. The bond shall be conditioned for the faithful performance of his or her duties as a warehouseman under the laws of this state, and of such additional obligations as a warehouseman which may be assumed by him or her under contract with any owner depositing goods with him or her or with any purchaser or holder of warehouse receipts issued by him or her.

History: L. 1927, ch. 340, § 5; June 1.



82-167 Additional bond.

82-167. Additional bond. Whenever the secretary of state shall determine that any bond approved by him or her is, or for any cause has become, insufficient he or she may require an additional bond, within the limitations and subject to the conditions hereinbefore provided, to be given by the "bonded warehouseman" concerned. Unless the same be given within the time fixed by a written demand therefor by the secretary of state, the license of such "bonded warehouseman" may be suspended or revoked, and such license may be suspended or revoked for the violation of any of the other provisions of this act.

History: L. 1927, ch. 340, § 7; June 1.



82-168 Suit to recover damages.

82-168. Suit to recover damages. Any person injured by the breach of any obligation to secure which a bond is given, under the provisions of this act, shall be entitled to sue on the bond in his or her own name in any court of competent jurisdiction to recover the damages he or she may have sustained by such breach.

History: L. 1927, ch. 340, § 8; June 1.



82-169 Unlawful acts.

82-169. Unlawful acts. It shall be unlawful for any person to advertise or do business as a "bonded warehouseman" without complying with the provisions of this act, and procuring and having a license as herein provided.

History: L. 1927, ch. 340, § 9; June 1.



82-170 Violation of act; penalty.

82-170. Violation of act; penalty. Any person convicted of violating any of the provisions of this act shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined not more than $500 or imprisoned in the county jail not more than six months, or both, in the discretion of the court.

History: L. 1927, ch. 340, § 10; June 1.



82-171 Construction of 82-161 to 82-171.

82-171. Construction of 82-161 to 82-171. This act shall not be construed as in any way affecting, altering or amending chapter 34, or of article 1 [82-101 to 82-160] of chapter 82, Revised Statutes of Kansas for 1923.

History: L. 1927, ch. 340, § 11; June 1.






Article 2 ELEVATORS AND WAREHOUSES; CERTIFICATES AND RECEIPTS

82-201 Elevator or warehouse certificates or receipts; issuance; contents.

82-201. Elevator or warehouse certificates or receipts; issuance; contents. All persons, firms, or corporations owning, manufacturing or dealing in flour, grain, mill products, seeds or other farm products, or engaged in the business of slaughtering cattle, sheep or hogs, and dealing in the various products therefrom, or buying or selling butter, eggs, cheese, dressed poultry or any other merchandise, and all persons, firms, or corporations owning, manufacturing or dealing in mineral ores, spelter, Portland and other cement, building brick, tile and similar or different products of clay or shale, or owning or refining crude oil or crude oil products, or dealing in crude oil or crude oil products, who own or control the structures wherein any such business is conducted or such commodities stored, may issue elevator or warehouse certificates or receipts for any such commodities actually on hand and in store, the property of such person, firm or corporation, and may be the issue of such certificates, sell, assign, encumber or pledge such commodities. Each such certificate or receipt shall contain the date of its issue, the name and address of the person, firm or corporation issuing the same, and the name and address of the party to whom issued, the location of the elevator, warehouse, or structure wherein the commodity therein described is stored, the quantity of each commodity mentioned therein, the brands or marks of identification thereon, if any, and shall be signed by the person, firm or corporation issuing the same.

History: L. 1905, ch. 224, § 1; L. 1917, ch. 333, § 1; L. 1923, ch. 243, § 1; March 24; R.S. 1923, 82-201.



82-202 Filing declaration with register of deeds; contents.

82-202. Filing declaration with register of deeds; contents. Before any such person, firm or corporation, except as hereinafter provided, shall be authorized to issue such elevator or warehouse certificates or receipts, he, she or it, as the case may be, shall file in the office of the register of deeds of the county wherein such elevator, warehouse or other structure is situated, written declaration, which shall contain the name and place of residence or location of such person, firm or corporation, and shall state that he, she or it designs keeping or controlling an elevator, warehouse or other structure for the storage and sale of the commodities mentioned in K.S.A. 82-201, and shall contain an accurate description of such elevator, warehouse or other structure, the location thereof, and the name or names of any person, firm or corporation other than the one making such declaration who has any interest in such elevator, warehouse or structure or in the land upon which it is situated. Such declaration shall be executed and the execution thereof acknowledged by the party making the same before some officer authorized to take acknowledgments of deeds, and the filing of the same in the office of the register of deeds as aforesaid shall be complete notice to all persons that the person, firm or corporation executing the same has complied with this chapter and is authorized to issue elevator or warehouse certificates or receipts in accordance therewith, and no other or different filing or recording of such declaration or of certificates or receipts issued pursuant thereto shall be required save as provided by  K.S.A. 82-204.

History: L. 1905, ch. 224, § 2; L. 1911, ch. 186, § 1; L. 1917, ch. 333, § 2; March 13; R.S. 1923, 82-202.



82-203 Statement in certificate as to compliance with law; title of holder; transfer.

82-203. Statement in certificate as to compliance with law; title of holder; transfer. Each certificate or receipt issued by any such person, firm or corporation under the provisions of this act shall have printed on the back thereof a statement that the party issuing the same has complied with the requirements of K.S.A. 82-202, giving the book, page and name of the county where the record of such declaration may be found. When such certificate or receipt is so issued and delivered, it shall have the effect of transferring to the holder thereof the title to the commodities therein described or enumerated, and shall thereafter be assignable and transferable by delivery, and such delivery shall transfer to any bona fide holder in due course the title to the commodities therein described and enumerated against all persons claiming title subsequent to the issuing and delivery of such certificates or receipts.

History: L. 1905, ch. 224, § 3; March 4; R.S. 1923, 82-203.



82-204 Register of certificates for receipts; inspection.

82-204. Register of certificates for receipts; inspection. All certificates or receipts given under the provisions of this chapter shall be registered by the party issuing them in a book kept for the purpose, showing the date thereof, the number of each, the name of the party to whom issued, the quantities and kinds of commodities enumerated therein, and the brands or other distinguishing marks thereon, if any, which book shall be open to the inspection of any person holding any of the certificates or receipts that may be outstanding and in force, or his or her agent or attorney, and when any commodity enumerated in any such certificate is delivered to the holder thereof, or it in any other manner becomes inoperative, the fact and date of such delivery or other termination of such liability shall be entered in such register, in connection with the original entry of the issuance thereof.

History: L. 1905, ch. 224, § 4; March 4; R.S. 1923, 82-204.



82-205 Existence and custody of property; second certificate.

82-205. Existence and custody of property; second certificate. No person, firm or corporation shall issue any elevator or warehouse certificates or receipts for any of the commodities mentioned in this chapter unless such property is actually in the elevator or warehouse or structure mentioned therein as the place where such commodity is stored, and it shall remain there until otherwise ordered by the lawful holder of such certificate or receipt, subject only to the lien of the warehouseman thereon and his or her right to enforce the same. No second certificate or receipt shall be issued for the same property or any part thereof while any other or prior certificate is outstanding and in force, nor shall any such commodities be sold, encumbered, transferred or removed from such elevator, warehouse or other structure wherein the same was stored at the time such certificate or receipt was issued by the warehouseman or any agent or employee thereof without the written consent of the holder thereof endorsed thereon.

History: L. 1905, ch. 224, § 5; March 4; R.S. 1923, 82-205.



82-206 Damages recovered upon violation of act.

82-206. Damages recovered upon violation of act. Any one injured by the violation of any of the provisions of this chapter may recover the actual damages sustained on account thereof.

History: L. 1905, ch. 224, § 6; March 4; R.S. 1923, 82-206.



82-207 Unlawful acts; penalty.

82-207. Unlawful acts; penalty. Any person who shall willfully alter or destroy any register or certificate or receipt provided for in this chapter, or issue any receipt or certificate without entering or preserving in such book the registered memorandum; or who shall knowingly issue any certificate or receipt therein provided for, when the commodity or commodities therein enumerated are not in fact in the building or buildings it is certified they are in; or shall, with intent to defraud, issue a second or other certificate for any such commodity for which, or for any part of which, a former valid certificate or receipt is outstanding and in force; or shall, while any valid certificate or receipt for any part of the commodities mentioned in this chapter is outstanding and in force, sell, encumber, ship, transfer or remove from the elevator, warehouse or building where the same is stored any such certified property, or knowingly permit the same to be done, without the written consent of the holder of such certificate or receipt, or if any person knowingly receives any such property or helps to remove the same, he or she shall upon conviction be punished by fine not exceeding ten thousand dollars, or by imprisonment in the state prison not exceeding five years.

History: L. 1905, ch. 224, § 7; March 4; R.S. 1923, 82-207.



82-208 Mingling of property.

82-208. Mingling of property. Nothing in this act shall be construed as prohibiting or preventing warehousemen from mingling in common bins grains or seeds, mill products, or any other merchandise or product, of the same grade, and issuing certificates or receipts therefor, and drawing out and shipping said grain or seeds from said bins, provided that a sufficient quantity of such grains or seeds shall be retained and kept in said bins to represent and satisfy all outstanding receipts or certificates.

History: L. 1905, ch. 224, § 8; March 4; R.S. 1923, 82-208.



82-209 Continuance of existing laws concerning warehouse receipts.

82-209. Continuance of existing laws concerning warehouse receipts.    Nothing in this act shall be construed to affect, interfere with or impair any rights of issuing and negotiating warehouse receipts or certificates under any existing law or under any regulation of any chamber of commerce or board of trade within this state.

History: L. 1905, ch. 224, § 9; March 4; R.S. 1923, 82-209.









Chapter 82a WATERS AND WATERCOURSES

Article 1 POWER PLANT DAMS

82a-101 Erection and maintenance of dams, ditches or races over land of another.

82a-101. Erection and maintenance of dams, ditches or races over land of another. When any person, corporation or city may be desirous of erecting and maintaining a milldam or dam for generating power upon his, her or its own land across any watercourse, and shall deem it necessary to raise the water by means of such dam, or occupying grounds for mill yard or power plant structures, so as to damage by overflowing or otherwise real estate not owned by him, her or it nor damaged by consent, and in cases where it is necessary to the more efficient running and operating any such mill or power plant to turn any adjacent stream or spring into the one on which the mill or power plant is situated, the party so desiring to use the same may run the stream over the land of any other person by ditching or otherwise, and he, she or it may obtain the right to erect and maintain said dam and keep up and maintain the necessary ditches or races by proceeding as is prescribed in the act to which this act is amendatory.

History: L. 1867, ch. 87, § 1; G.S. 1868, ch. 66, § 1; L. 1869, ch. 47, § 1; L. 1917, ch. 177, § 1; May 26; R.S. 1923, 59-101.



82a-102 Eminent domain.

82a-102. Eminent domain. He, she or it shall proceed to exercise the right of eminent domain in the manner provided in K.S.A. 26-501 to 26-516, inclusive.

History: L. 1867, ch. 87, § 2; G.S. 1868, ch. 66, § 2; R.S. 1923, 59-102; L. 1963, ch. 234, § 96; Jan. 1, 1964.



82a-114 Limitation of actions.

82a-114. Limitation of actions. No action for damages occasioned by the erection of a milldam shall be hereafter sustained unless such action be brought within two years after the erection of said dam, nor any action for the maintenance of a dam already erected unless brought within one year after the passage of this act.

History: L. 1867, ch. 87, § 14; G.S. 1868, ch. 66, § 14; R.S. 1923, 59-114.



82a-115 Right to maintain or raise milldam heretofore erected.

82a-115. Right to maintain or raise milldam heretofore erected. Any person may obtain a right to maintain a milldam heretofore erected, or raise a milldam, upon his or her own land, by complying with the provisions of this act, adapting his or her petition to the nature of the case.

History: L. 1867, ch. 87, § 15; G.S. 1868, ch. 66, § 15; R.S. 1923, 59-115.



82a-116 Acts or omissions entailing forfeiture of rights.

82a-116. Acts or omissions entailing forfeiture of rights. Any person having obtained the right to erect and maintain, or to maintain or raise any dam, under the provisions of this act, who shall not, within one year thereafter, begin to build said dam and finish the same, or who, having already erected said dam, shall, for the same length of time, fail to proceed, under the provisions of this act, to perfect his or her right to maintain the same, and apply the water power thereby created to the purposes stated in his or her petition, within three years, or in case the said dam and mills connected therewith shall be destroyed, shall not begin to rebuild it one year after such destruction, and finish it in three years, or, having erected such mills, shall fail to keep them in operation for two years at any one time, shall forfeit all rights acquired by virtue of the provisions of this act.

History: L. 1867, ch. 87, § 16; G.S. 1868, ch. 66, § 16; R.S. 1923, 59-116.






Article 2 NAVIGABLE WATERS

82a-201 Acquisition by state of new channel where stream altered.

82a-201. Acquisition by state of new channel where stream altered. Whenever the channel, or any part thereof, of any navigable stream in the state of Kansas has heretofore been, or shall hereafter be, suddenly changed or altered by such stream establishing a new channel by flood or avulsion and the title to the abandoned channel is not controlled by K.S.A. 24-454, the secretary of state, as soon as practicable thereafter, shall procure the fee title in the state of Kansas to such new channel, by purchase or by condemnation proceedings.

History: L. 1927, ch. 341, § 1; L. 1974, ch. 364, § 30; L. 1978, ch. 430, § 8; April 1.



82a-202 Same; secretary of state to procure title; limitation on cost.

82a-202. Same; secretary of state to procure title; limitation on cost. In the event that the channel, or any part thereof, of any navigable stream has heretofore been, or shall hereafter be, altered or changed in the manner described in K.S.A. 82a-201, the secretary of state, as soon as practicable, shall enter into negotiations with the owner or owners of the title to such new channel for the purpose of procuring deeds conveying title in fee to the state of Kansas for such new channel between the banks thereof, at high-water mark, for such sum or sums as may be agreed upon between the owner or owners and the secretary of state. No sum shall be paid for the new channel in excess of the net amount realized from the sale of the corresponding abandoned channel.

History: L. 1927, ch. 341, § 2; L. 1974, ch. 364, §31; Jan. 13, 1975.



82a-203 Same; condemnation proceedings authorized; abandonment, when.

82a-203. Same; condemnation proceedings authorized; abandonment, when. In the event that the secretary of state and the owner or owners, of such new channel cannot agree upon a purchase price for the new channel, the secretary of state shall cause proceedings to be instituted to obtain title in fee to the new channel by condemnation. In the event the amount of money necessary to purchase the new channel, as ascertained by the condemnation proceedings, shall exceed the net amount realized from the sale of the corresponding abandoned channel, the secretary of state shall abandon the condemnation proceedings and be relieved from further duty to obtain title to the new channel unless he or she can procure the title as provided in K.S.A. 82a-202.

History: L. 1927, ch. 341, § 3; L. 1974, ch. 364, §32; Jan. 13, 1975.



82a-204 Payment for new channel; survey, appraisal, and sale of old channel; application of proceeds.

82a-204. Payment for new channel; survey, appraisal, and sale of old channel; application of proceeds. For the purpose of acquiring the new channel, the secretary of state shall cause the land in the corresponding abandoned channel to be surveyed by a surveyor, selected by him or her, and shall thereafter sell and convey the same, or any part thereof, by grant or patent. Any such survey and appropriate field notes, maps, records or other papers relating thereto shall be filed with the register of the state land office.  Such land shall, if possible, be sold at the best price obtainable, to be agreed upon between the secretary of state, and any person desiring to buy the same. If it is not possible for such prospective purchaser and the secretary of state to agree upon a price, then the land shall be sold by the secretary of state as one tract, or in different tracts, under an appraisement made by three disinterested persons residing in the county or counties where such abandoned channel is located. Such appraisers shall be appointed by the secretary of state. The sale price shall be not less than three-fourths of the appraised value, and in no case shall such land be sold for less than the cost of surveying, appraising and selling the same. The proceeds arising from the sale shall be applied as follows: First, to the payment of all expenses necessarily incurred in surveying, appraising and selling the same. Second, to purchase the fee title to the bed of the new channel. Third, the balance, if any, to be remitted to the state treasurer and deposited in the state treasury to the credit of the state general fund.

History: L. 1927, ch. 341, § 4; L. 1974, ch. 364, § 33; L. 1978, ch. 430, § 9; April 1.



82a-205 Conveyance of old channel.

82a-205. Conveyance of old channel. Whenever a sale of land is made under article 2 of chapter 82a of Kansas Statutes Annotated, the secretary of state shall cause to be executed and delivered a good and sufficient deed or patent, conveying to the purchaser or purchasers of said land, all of the title of the state of Kansas therein.

History: L. 1927, ch. 341, § 5; L. 1974, ch. 364, § 34; L. 1978, ch. 430, § 10; April 1.



82a-209 Sale of land in abandoned channel of stream; survey; duties of secretary of state; appraisal.

82a-209. Sale of land in abandoned channel of stream; survey; duties of secretary of state; appraisal. Whenever the channel, or any part thereof, of any navigable stream in or bordering upon the state of Kansas has previously been, or shall hereafter be, changed or altered by such stream establishing a new channel by flood or avulsion, so that any land situated between the banks of such stream at high-water mark shall be abandoned or no longer used as a channel for such stream and the title to such channel is not controlled by K.S.A. 24-454, and amendments thereto, or the provisions of article 2 of chapter 82a of the Kansas Statutes Annotated are not applicable, the Kansas secretary of state shall cause such land to be surveyed by a surveyor selected by the secretary of state, and may thereafter sell and convey the same, or any part thereof, by grant or patent, as hereinafter provided. Any such survey and appropriate field notes, maps, records or other papers relating to such survey shall be filed with the register of the state land office. A certified copy of such survey may be filed in the office of the register of deeds of the county within which the land is located. Such land, or any part thereof, may be conveyed to the Kansas department of wildlife, parks and tourism or may be sold at the best price obtainable to be agreed upon between the secretary of state, acting for and in behalf of the state of Kansas, and any person desiring to buy the same. In any case where any such land has been a part of the bed or channel of any navigable stream bordering on the state of Kansas and the survey establishes parts of such land lying between the Kansas bank of such stream at the high-water mark and the center of the main channel of such stream to be the property of this state which prior to the survey has been occupied and claimed by any person under any patent, conveyance or grant issued or made after April 1952, to such person from a bordering state or a political subdivision thereof, the secretary of state first shall offer such parts of such lands to such persons occupying and claiming the same as aforesaid at a price represented by the proportionate cost of such survey determined by applying the total cost of the survey to the total acreage of lands covered by said survey. Upon satisfactory proof made thereof, the secretary of state shall allow as a credit to such purchase price the actual cash paid for any such patent, conveyance or grant and the actual costs of any permanent improvements made to any such lands or parts thereof by the person occupying and claiming the same. Upon the refusal of any such offer to such person, the land may be sold by the secretary of state as herein provided.

If it is not possible for such prospective purchaser and the secretary of state to agree on a price, then the land shall be sold by the secretary of state as one tract, or in different tracts, as the secretary of state may determine, under an appraisement made by three disinterested persons residing in the county or counties where such abandoned channel sought to be sold is situated, which appraisers shall be appointed by the secretary of state. Such sale shall be for not less than three-fourths of the appraised value. In no case shall such land be sold for less than the cost of surveying, appraising and selling the same.

History: L. 1978, ch. 430, § 1; L. 1980, ch. 330, § 3; L. 1989, ch. 308, § 2; L. 2012, ch. 47, § 131; July 1.



82a-210 Same; disposition of proceeds from sale.

82a-210. Same; disposition of proceeds from sale. The proceeds arising from the sale of any such land shall be remitted by the secretary of state to the state treasurer who shall deposit the entire amount thereof in the state treasury to the credit of the state general fund.

History: L. 1978, ch. 430, § 2; April 1.



82a-211 Same; execution of patent.

82a-211. Same; execution of patent. Upon any sale being made and completed as hereinbefore provided, the secretary of state shall cause to be executed and delivered a good and sufficient grant or patent conveying to the purchaser or purchasers of said land, or tracts of land, so sold, all of the title of the state of Kansas in and to each of said tracts of land.

History: L. 1978, ch. 430, § 3; April 1.



82a-212 Lease or construction and maintenance easement of certain island in Kansas river in Douglas county to public utility; limitations and period; survey and appraisement; price; disposition of proceeds.

82a-212. Lease or construction and maintenance easement of certain island in Kansas river in Douglas county to public utility; limitations and period; survey and appraisement; price; disposition of proceeds. (a) The secretary of state is hereby authorized to lease or grant a construction and maintenance easement to a public utility in the tract of land which forms the island in the Kansas river in the South 1/2 of Section 11 and the North 1/2 of Section 14 in Township 12 South, Range 19 East of the Sixth Principal Meridian, in Douglas county, Kansas, for a construction project and the maintenance thereof. Such lease or easement shall be for a period of time of not to exceed 33 years and shall be limited to that portion of such island necessary for such construction project and the maintenance thereof.

(b) If the secretary of state determines that no adequate survey of such tract of land is available, the secretary shall cause such tract of land to be surveyed by a surveyor selected by the secretary. Any survey conducted under this act and appropriate field notes, maps, records and other papers relating to such survey shall be filed with the register of the state land office. A certified copy of such survey may be filed in the office of the register of deeds of Douglas county.

(c) The secretary of state shall obtain an appraisement of the proposed lease or grant of an easement under this section, made by three disinterested persons residing in Douglas county appointed by the secretary of state. The secretary of state shall obtain the best price available for any such lease or grant of an easement, to be agreed upon between the public utility and the secretary of state, acting for and in behalf of the state of Kansas. In no case shall such price be less than the costs incurred by the secretary of state under this act, including but not limited to surveying and appraising such tract of land.

(d) All moneys received by or for the secretary of state under this act shall be remitted by the secretary of state to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1980, ch. 257, § 1; L. 2001, ch. 5, § 470; July 1.



82a-213 Easement for park and recreation purposes on land along bank of Kansas river for city of Lawrence; conditions; authorization.

82a-213. Easement for park and recreation purposes on land along bank of Kansas river for city of Lawrence; conditions; authorization. (a) The secretary of state is hereby authorized and directed to grant an easement on tracts of land owned by the state of Kansas along the south bank of the Kansas river in Douglas county and within and without the city of Lawrence, Kansas, to the city of Lawrence, Kansas, for use as a nature trail and for similar park and recreational purposes. Such easement shall be 80 feet in width and shall be 40 feet on each side of the following described line: (1) Beginning on the west right-of-way line of Massachusetts street extended 979.10 feet north of the center line of 7th street in Lawrence, Kansas; thence N 75°59′36″ W 109.77 feet; thence N 34°18′54″ W 155.74 feet; thence N 47°40′01″ W 136.84 feet; thence N 41°13′12″ W 239.03 feet; thence N 36°25′06″ W 230.45 feet; thence N 29°38′28″ W 213.34 feet; thence N 26°56′51″W 195.11 feet; thence N 21°47′18″ W 165.50 feet; thence N 17°12′15″ W 321.21 feet; thence N 10°32′42″ W 199.19 feet; thence N 15°19′38″ W 181.14 feet; thence N 15°59′09″ W 188.41 feet; thence N 06°28′47″ W 180.37 feet; thence N 05°08′47″ W 159.48 feet; thence N 08°23′39″ W 296.01 feet; thence N 03°00′17″ E 146.47 feet; thence N 05°26′29″ W 203.93 feet; thence N 15°28′11″ W 106.70 feet; thence N 04°56′18″ E 82.85 feet; thence N 36°18′57″ W 154.24 feet; thence N 39°09′37″ W 158.22 feet; thence N 51°03′11″ W 135.06 feet; thence N 40°48′22″ W 109.84 feet; thence N 27°51′37″ W 89.33 feet; and (2) continuing at a point 4622.72 feet North and 1647.06 feet West of the Centerline of 7th and Massachusetts streets in the city of Lawrence, Douglas county, Kansas; thence N 12°31′19″ W 306.73 feet, thence N 02°50′09″ W 213.58 feet, thence N 08°05′30″ W 236.20 feet, thence N 04°31′52″ E 288.07 feet, thence N 11°01′44″ E 302.52 feet, thence N 13°07′06″ E 243.79 feet, thence N 14°54′13″ E 276.58 feet, thence N 10°45′27″ E 298.57 feet, thence N 13°02′39″ E 306.32 feet, thence N 06°45′45″ E 270.50 feet, thence N 20°54′58″ E 200.20 feet, thence N 14°22′40″ E 287.31 feet, thence N 07°34′30″ E 301.10 feet, thence N 00°23′48″ E 298.64 feet, thence N 03°56′44″ W 297.03 feet, thence N 02°13′21″ W 266.65 feet, thence N 02°54′58″ W 287.17 feet, thence N 07°44′48″ W 274.37 feet, thence N 14°16′58″ W 292.11 feet, thence N 21°32′26″ W 257.31 feet, thence N 30°12′27″ W 278.29 feet, thence N 28°20′29″ W 298.50 feet, thence N 32°39′50″ W 193.20 feet, to a point of termination on the North line of Section 24, Township 12 South, Range 19 East of the Sixth Principal Meridian, such point being approximately 5137.55 feet East of the Northwest corner of such Section 24.

(b) Such easement shall be conditioned on the city of Lawrence assuming full responsibility for the use of such easement and holding the state of Kansas harmless therefor.

(c) The city of Lawrence, Kansas, is hereby authorized to acquire the easement described in subsection (a) as provided in this section, to use such easement as a nature trail and for similar park and recreational purposes and to assume full responsibility for such use and hold the state of Kansas harmless therefor.

History: L. 1980, ch. 261, § 1; L. 1981, ch. 395, § 1; L. 1982, ch. 434, § 1; April 29.



82a-214 Easement for water appropriation purposes; limitations.

82a-214. Easement for water appropriation purposes; limitations. The secretary of state is hereby authorized and directed to grant an easement to the MBPXL corporation on a tract of land owned by the state of Kansas along the south bank of the Arkansas river in the Northeast 1/4 of the Northeast 1/4 of the Southeast 1/4 of Section 5 in Township 27 South, Range 24 West in Ford county, Kansas, for the purpose of locating, constructing, operating and maintaining diversion works for the appropriation of water. Such easement shall be conditioned on such corporation assuming full responsibility for the use of such easement and holding the state of Kansas harmless therefor. Such easement shall terminate if the land is no longer used for the purpose for which the easement was granted.

History: L. 1981, ch. 322, § 1; May 13.



82a-215 Easement for construction of diversion works along Kansas river for city of Topeka; conditions; authorization.

82a-215. Easement for construction of diversion works along Kansas river for city of Topeka; conditions; authorization. (a) The secretary of state is hereby authorized and directed to grant an easement to the city of Topeka, Kansas, on a tract of land owned by the state of Kansas along the south and north banks of the Kansas river described as follows: Commencing at the southwest corner of the northwest quarter of section 26, township 11 south, range 15 east of the 6th p.m.; thence on a line 89°59′28″ along the south line of the northwest quarter, a distance of 1305.42 feet to the southeast corner of government survey lot 4; thence on a line 31°25′19″, a distance of 2,475.90 feet to the point of beginning; thence on a line 254°45′25″ a distance of 861.04 feet; thence on a line 311°43′22″, a distance of 1,277.83 feet; thence on a line 78°43′22″, a distance of 1,809.23 feet; thence on a line 169°23′29″, a distance of 963.02 feet; thence on a line 259°23′29″, a distance of 170.00 feet to the point of beginning. Less that part of the above described tract lying northerly of the northerly high bank of the Kansas river and less that part of such tract lying southerly of the southerly high bank of the Kansas river.

(b) Such easement shall be conditioned on the city of Topeka assuming full responsibility for the use of such easement and holding the state of Kansas harmless therefor. Such easement shall terminate if the land is no longer used for the purpose for which the easement was granted.

(c) The city of Topeka, Kansas, is hereby authorized to acquire the easement described in subsection (a) and to use such easement for the purpose of locating, constructing, maintaining and operating diversion works for the appropriation of water and to assume full responsibility for such use and hold the state of Kansas harmless therefor.

History: L. 1987, ch. 399, § 1; L. 1987, ch. 329, § 1; May 28.



82a-216 Conveyance of land accredited due to Missouri river channel change.

82a-216. Conveyance of land accredited due to Missouri river channel change. The secretary of state is hereby authorized and directed to cause to be conveyed by quitclaim deed, without consideration, any title of the state of Kansas in any tract of land located in Atchison county or Doniphan county between the west Missouri river meander line established by the Kansas survey of 1872 and the east Missouri river meander line established by the Missouri survey of 1862 to the person or persons claiming such tract under color of title.

History: L. 1989, ch. 250, § 1; April 13.



82a-217 Conveyance of abandoned river channel to city of Ogden.

82a-217. Conveyance of abandoned river channel to city of Ogden. The secretary of state is hereby authorized and directed to cause to be conveyed by quitclaim deed, without consideration, any title of the state of Kansas in any tract of land located in the abandoned Kansas river channel located within the corporate limits of the city of Ogden, Kansas, as of the effective date of this act.

History: L. 1991, ch. 249, § 1; July 1.



82a-218 Easement for stream crossing on Arkansas river in Finney county.

82a-218. Easement for stream crossing on Arkansas river in Finney county. (a) The secretary of state is hereby authorized to grant a construction and maintenance easement to Finney county in, along and across the Arkansas river at a location in the Southeast 1/4 of the Northeast 1/4 of the Northwest 1/4 of Section 23, Township 24 South, Range 33 West, in Finney county, Kansas, for the purpose of constructing and maintaining a stream crossing.

(b) The easement authorized by this section shall be conditioned on Finney county's assuming full responsibility for the use of such easement and holding the state of Kansas harmless therefor.  The easement shall terminate if the land is no longer used for the purpose for which the easement was granted.

(c) Finney county is hereby authorized to acquire the easement described in subsection (a) and to use the easement for the purpose of constructing and maintaining a stream crossing and to assume full responsibility for such use and hold the state of Kansas harmless therefor.

History: L. 1997, ch. 20, § 1; Apr. 10.



82a-219 Easement for sanitary sewer to the city of Ogden.

82a-219. Easement for sanitary sewer to the city of Ogden. [(a)] The secretary of state is hereby authorized and directed to grant a permanent sanitary sewer easement to the city of Ogden on a tract of land owned by the state of Kansas in the following described real property:

A tract of land lying 40 feet on each side of a line located in the northwest quarter of section 18, township 11 south, range 7 east of the 6th P.M. in Riley county, Kansas, said line more particularly described as follows:

Commencing at the Northwest corner of said section 18; Thence along the north line of the northwest quarter of said section 18 S.89°17′55″E. 1021.61 feet (S.89°17′55″E. being an assumed bearing); Thence S.0°42′05″W. 2068.78 feet to the point of beginning, being on the westerly line of "the state of Kansas" tract as described on page 766 of book 483 at the Riley county register of deeds; thence S.55°49′16″E. to the west or left normal high water line of the Kansas river, being the point of terminus.

For the purpose of construction and maintenance of the outfall pipe and a concrete headwall for the Ogden wastewater treatment facility, such easement shall be conditioned on such facility assuming full responsibility for the use of such easement and holding the state of Kansas harmless therefore. Such easement shall terminate if the land is no longer used for the purpose for which the easement was granted.

(b) The deed conveying the easement described under subsection (a) shall be approved by the attorney general and shall be executed by the secretary of state. The deed for the conveyance may be warranty deed or by quitclaim deed as determined to be in the best interest of the state by the attorney general in consultation with the secretary of state.

(c) In the event that the secretary of state determines that the legal description of the parcel described by this section is incorrect, the secretary of state may convey the easement utilizing the correct legal description but the deed conveying the easement shall be subject to the approval of the attorney general.

(d) The conveyance of the easement authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a or K.S.A. 2015 Supp. 75-6609 or 75-6610, and amendments thereto.

History: L. 2010, ch. 78, § 1; July 1.



82a-220 Grant of streambank easements by director of Kansas water office; definitions; authority; notice; filing; rules and regulations.

82a-220. Grant of streambank easements by director of Kansas water office; definitions; authority; notice; filing; rules and regulations. (a) As used in this act:

(1) "Conservation project" means any project or activity that the director of the Kansas water office determines will assist in restoring, protecting, rehabilitating, improving, sustaining or maintaining the banks of the Arkansas, Kansas or Missouri rivers from the effects of erosion;

(2) "director" means the director of the Kansas water office; and

(3) "state property" means real property currently owned in full or in part by the state in the Arkansas, Kansas or Missouri rivers in Kansas, in and along the bed of the river to the ordinary high water mark on the banks of such rivers.

(b) (1) The director is hereby authorized to negotiate and grant easements on state property for construction and maintenance of conservation projects with cooperating landowners in such projects for the expected life of the project and with such terms and conditions as the director, after consultation with the Kansas department of agriculture, the Kansas department of health and environment, the Kansas department of wildlife, parks and tourism and the Kansas department of agriculture division of conservation, may deem appropriate.

(2) Notice of the easement shall be given to the county or counties in which the easement is proposed and to any municipality or other governmental entity that, in the opinion of the director, holds a riparian interest in the river and may have an interest in the project or results thereof. Those persons or entities receiving notice shall have a period, not to exceed 30 days, to provide comment on the proposed easement to the director.

(3) In the event such an easement is proposed to be granted on state property owned or managed by any other agency of the state, the director shall give notice of the proposed easement and project to that agency and shall jointly negotiate any easement so granted.

(4) A copy of all easements so entered shall be filed by the director with the office of the secretary of state and the office of the register of deeds for the county or counties in which the easement is located.

(c) The director shall adopt rules and regulations necessary to carry out the provisions of this act.

History: L. 2011, ch. 29, § 1; L. 2012, ch. 140, § 133; July 1.

Section was amended twice in the 2012 session, see also 82a-220a.



82a-221 Easement for emergency management boat ramp on Kansas river in Wyandotte county.

82a-221. Easement for emergency management boat ramp on Kansas river in Wyandotte county. (a) The secretary of state is hereby authorized and directed to grant an easement on land owned by the state of Kansas along the north bank of the Kansas river in Wyandotte county and within and without the city of Kansas City, Kansas, to the unified government of Wyandotte county/Kansas City for use as a boat ramp. Such easement shall be 80 feet in width and shall be 40 feet on each side of the following described line: Commencing at the northwest corner of southwest quarter of section 22-T11S, R25E; Thence north 86 degrees 14 minutes 35 seconds east, along the north line of said southwest quarter, 1363.51 feet, to a point on the centerline of 7th street (US 169 highway); Thence south 03 degrees 39 minutes 31 seconds east, along said centerline of 7th Street, 1140.53 feet, to a point on the north line of the kaw valley drainage district permanent easement; Thence south 47 degrees 23 minutes 54 seconds east, 310.05 feet, to a point at the northerly end center point of a 20.00 foot wide boat ramp; Thence south 63 degrees 26 minutes 06 seconds east, 150.00 feet, along the centerline of said boat ramp to the approximate water line of the Kaw river; Thence continuing south 63 degrees 23 minutes 06 seconds east, 36.00 feet, along the centerline of said boat ramp to the southerly end of said boat ramp; subject to survey and any easement and restrictions of record.

(b) The unified government of Wyandotte county/Kansas City is hereby authorized to acquire the easement described in subsection (a) for use as an emergency management boat ramp for the Kansas City, Kansas fire department. Such easement shall be conditioned on the unified government of Wyandotte county/Kansas City prohibiting public access to such easement and assuming full responsibility for such use and holding the state of Kansas harmless therefor.

(c) The legal document granting the easement described under subsection (a) shall be approved by the attorney general and shall be executed by the secretary of state. The conveyance may be in such form as determined to be in the best interest of the state by the attorney general in consultation with the secretary of state.

(d) In the event the secretary of state determines that the legal description of the parcel described by this section is incorrect, the secretary of state may grant the easement utilizing the correct legal description but the legal document granting the easement shall be subject to approval by the attorney general.

(e) The conveyance of the easement authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a or K.S.A. 2015 Supp. 75-6609, and amendments thereto.

History: L. 2014, ch. 4, § 1; Mar. 27.






Article 3 OBSTRUCTIONS IN STREAMS

82a-301 Permit or consent of chief engineer required to construct, modify or add to dams or other water obstructions; exceptions; definitions.

82a-301. Permit or consent of chief engineer required to construct, modify or add to dams or other water obstructions; exceptions; definitions. (a) (1) Except as provided in subsections (c) and (d), without the prior written consent or permit of the chief engineer of the division of water resources of the Kansas department of agriculture, it shall be unlawful for any person, partnership, association, corporation or agency or political subdivision of the state government to:

(A) Construct, modify or add to any dam;

(B) construct, modify or add to any water obstruction in a designated stream; or

(C) change or diminish the course, current, or cross section of any designated stream within this state.

(2) Any application for any permit or consent shall be made in writing in such form as specified by the chief engineer.

(3) Revetments for the purpose of stabilizing a caving bank which are properly placed shall not be construed as obstructions for the purposes of this section.

(b) As used in K.S.A. 82a-301 et seq., and amendments thereto:

(1) "Dam" means any artificial barrier including appurtenant works with the ability to impound water, waste water or other liquids that has a height of 25 feet or more; or has a height of six feet or greater and a storage volume at the top of the emergency spillway elevation of 50 or more acre feet. The height of a dam or barrier shall be measured from the lowest elevation of the streambed, downstream toe or outside limit of the dam to the elevation of the top of the dam.

(2) "Designated stream" means a natural or man-made channel that conveys drainage or runoff from a watershed having an area of:

(A) One or more square miles in zone one, which includes all geographic points located in or east of Washington, Clay, Dickinson, Marion, Harvey, Sedgwick or Sumner counties;

(B) two or more square miles in zone two, which includes all geographic points located west of zone one and in or east of Smith, Osborne, Russell, Barton, Stafford, Pratt or Barber counties; or

(C) three or more square miles in zone three, which includes all geographic points located west of zone two.

(c) (1) The prior written consent or permit of the chief engineer shall not apply to water obstructions that meet the following requirements:

(A) The change in the cross section of a designated stream is obstructed less than 5% and the water obstruction or change is contained within a land area measuring 25 feet or less along the stream length; or

(B) (i) the water obstruction is not a dam as defined in subsection (b);

(ii) the water obstruction is not located within an incorporated area;

(iii) every part of the water obstruction, and any water impounded by such obstruction, is located more than 300 feet from any property boundary; and

(iv) the watershed area above the water obstruction is  five square miles or less.

(2) If the water obstruction does not meet the requirements of subsection (c)(1)(B)(iii), but meets all other requirements of subsection (c)(1)(B), such water obstruction may be exempted from the permitting requirements of subsection (a) if the chief engineer determines such water obstruction has minimal impact upon safety and property based upon a review of the information, to be provided by the owner, including:

(A) An aerial photo or topographic map depicting the location of the proposed project, the location of the stream, the layout of the water obstruction, the property lines and names and addresses of adjoining property owners; and

(B) the principal dimensions of the project including, but not limited to, the height above streambed.

(3) Notwithstanding any other provision of this section, the chief engineer may require a permit for any water obstruction described in this subsection if the chief engineer determines such permit is necessary for the protection of life or property.

(d) The prior written consent or permit of the chief engineer shall not be required for construction or modification of a hazard class A dam that:

(1) Has a height of less than 30 feet and a storage volume at the top of the emergency spillway elevation of less than 125 acre feet, and the dam location and dimensions have been registered with the division of water resources in a written form prescribed by the chief engineer; or

(2) is a wastewater storage structure for a confined feeding facility that has been approved by the secretary of health and environment pursuant to K.S.A. 65-171d, and amendments thereto.

History: L. 1929, ch. 203, § 1; L. 1978, ch. 431, § 6; L. 2002, ch. 138, § 2; L. 2011, ch. 67, § 1; L. 2013, ch. 111, § 4; July 1.



82a-301a Exclusive regulation and supervision of dams and other water obstructions by chief engineer.

82a-301a. Exclusive regulation and supervision of dams and other water obstructions by chief engineer. It is the intent of the legislature by this act to provide for the exclusive regulation of construction, operation and maintenance of all dams or other water obstructions by the state to the extent required for the protection of public safety. All dams or other water obstructions are declared to be under the jurisdiction of the division of water resources of the Kansas department of agriculture and the chief engineer thereof. The chief engineer or his or her authorized representative shall supervise the construction, modification, operation and maintenance of dams or other water obstructions for the protection of life and property.

History: L. 1978, ch. 431, § 1; L. 2004, ch. 101, § 135; July 1.



82a-302 Applications for consent or permit, fees; contents; rules and regulations; permit fees.

82a-302. Applications for consent or permit, fees; contents; rules and regulations; permit fees. (a) Except as otherwise provided for general permits, each application for the consent or permit required by K.S.A. 82a-301, and amendments thereto, shall be accompanied by complete maps, plans, profiles and specifications of such construction, modification or addition proposed to be made, the required application fee as provided in subsection (b) unless otherwise exempted, and such other data and information as the chief engineer may require. The chief engineer shall adopt rules and regulations for the issuance of a general permit which may be issued for projects which require limited supervision and review.

(b) (1) The application fee for a permit to construct, modify or add to a dam shall be $200.

(2) The application fee for a permit to construct, modify, or add to a water obstruction or to change or diminish the course, current or cross section of a stream shall be based on the watershed area.

Watershed Area Above the Project     Permit Application Fee

Less than 5 square miles      $100

Between 5 and 50 square miles      $200

More than 50 square miles      $500

(3) The application fee for a general permit shall be $100.

(c) All fees collected by the chief engineer pursuant to this section shall be remitted to the state treasurer as provided in K.S.A. 2015 Supp. 82a-328, and amendments thereto.

History: L. 1929, ch. 203, § 2; L. 1978, ch. 431, § 7; L. 2002, ch. 138, § 3; L. 2010, ch. 17, § 211; L. 2013, ch. 111, § 5; July 1.



82a-303 Same; conditions to permits; unlawful acts.

82a-303. Same; conditions to permits; unlawful acts. The chief engineer of the division of water resources shall have power to grant or withhold such consent or permit or may incorporate in and make a part of said consent or permit such terms, conditions and restrictions as may be deemed by him or her advisable. It shall be unlawful to: (a) Construct or begin the construction of any dam or other water obstruction, or (b) make or begin any change or addition in any dam or other water obstruction, except in accordance with the terms, conditions and restrictions of such consent or permit, and such rules and regulations as may be adopted by the chief engineer of the division of water resources.

History: L. 1929, ch. 203, § 3; L. 1978, ch. 431, § 8; April 11.



82a-303a Rules and regulations by chief engineer.

82a-303a. Rules and regulations by chief engineer. The chief engineer of the division of water resources of the Kansas department of agriculture shall adopt and may from time to time amend rules and regulations in order to establish standards for the construction, modification, operation and maintenance of dams and other water obstructions and to administer and enforce the provisions of this act.

History: L. 1978, ch. 431, § 2; L. 2004, ch. 101, § 136; July 1.



82a-303b Inspection of dams by chief engineer; access to private property; costs of inspection; failure to comply, penalties.

82a-303b. Inspection of dams by chief engineer; access to private property; costs of inspection; failure to comply, penalties. (a) (1) In order to secure conformity with adopted rules and regulations and to assure compliance with the terms, conditions or restrictions of any consent or permit granted pursuant to the provisions of K.S.A. 82a-301 through 82a-303, and amendments thereto, the chief engineer or an authorized representative of the chief engineer shall have the power and the duty to inspect any dam or other water obstruction. Upon a finding pursuant to subsection (a) of K.S.A. 82a-303c, and amendments thereto, by the chief engineer that a dam is unsafe, the chief engineer shall order an annual inspection of the dam until it is either in compliance with all applicable provisions of this act, any rules and regulations promulgated pursuant to this act, permit conditions and orders of the chief engineer; or the dam is removed. The safety inspection shall be conducted by the chief engineer or authorized representative and the cost shall be paid by the dam owner. The class and size of a dam shall be defined by rules and regulations adopted by the chief engineer pursuant to K.S.A. 82a-303a, and amendments thereto. Inspection fees are as follows:

Size of Dam  Inspection fee

Class 3  $2,500

Class 4  $4,000

(2) Each hazard class C dam shall be required to have a safety inspection conducted by a licensed professional engineer qualified in design, construction, maintenance and operation of dams once every three years, unless otherwise ordered by the chief engineer.

(3) Each hazard class B dam shall be required to have a safety inspection conducted by a licensed professional engineer qualified in design, construction, maintenance and operation of dams once every five years unless otherwise ordered by the chief engineer.

(4) Within 60 days of the date of inspection, a report of the inspection shall be provided to the chief engineer by the licensed professional engineer who conducted the inspection. The report shall document the physical condition of the dam, describing any deficiencies observed, an analysis of the capacity of the dam and its spillway works, compliance of the dam with approved plans and permit conditions, changes observed in the condition of the dam since the previous inspection, an assessment of the hazard classification of the dam including a statement that the engineer either agrees or disagrees with the current classification, and any other information relevant to the safety of the dam or specifically requested by the chief engineer.

(5) Upon failure of a dam owner to comply with the applicable inspection interval, the chief engineer or such chief engineer's authorized representative shall conduct a mandatory inspection of the dam and the costs as established by this act for the inspection shall be paid by the owner, in addition to any other remedies provided for violations of this act.

(6) The failure to file a complete and timely report as required by the provisions of this act, or the failure to submit the fees assessed for inspections conducted by the chief engineer or the chief engineer's authorized representative shall be deemed a violation of this act and subject to the penalties provided by K.S.A. 82a-305a, and amendments thereto.

(b) For the purpose of inspecting any dam or other water obstruction, the chief engineer or an authorized representative of the chief engineer shall have the right of access to private property. Costs for any work which may be required by the chief engineer or the authorized representative prior to or as a result of the inspection of a dam or other water obstruction shall be paid by the owner, governmental agency or operator of such dam or other water obstruction.

(c) All fees collected by the chief engineer pursuant to this section shall be remitted to the state treasurer as provided in K.S.A. 2015 Supp. 82a-328, and amendments thereto.

History: L. 1978, ch. 431, § 3; L. 2002, ch. 138, § 4; L. 2013, ch. 111, § 6; July 1.



82a-303c Violations of conditions or restrictions of permit or of rules and regulations; orders of chief engineer; remedial measures; emergency situations.

82a-303c. Violations of conditions or restrictions of permit or of rules and regulations; orders of chief engineer; remedial measures; emergency situations. (a)  Whenever the chief engineer finds that: (1) The construction, modification, operation or maintenance of a dam or other water obstruction is in violation of adopted rules and regulations or of terms, conditions or restrictions of a permit or consent granted by the chief engineer or, (2) conditions exist in the construction, modification, operation or maintenance of a dam or other water obstruction which may present a hazard to the public's safety, he or she shall issue an order to require the correction of any such violation or condition existing in the construction, modification, operation or maintenance of a dam or other water obstruction by the owner or operator thereof.  An order may be issued to require the removal of a dam or other water obstruction.  The order shall contain the chief engineer's findings concerning any violation or conditions existing and shall prescribe the corrective action to be taken.

(b) Whenever the condition of any dam or other water obstruction is so dangerous to the safety of life or property as not to permit time for the issuance and enforcement of an order relative to construction, modification, maintenance or operation thereof, or, the passing of imminent floods threaten the safety of any dam or other water obstruction, the chief engineer shall immediately employ any remedial means necessary to protect the safety of life or property. The chief engineer shall continue in full charge and control of any such dam or other water obstruction until the same is rendered safe or the emergency occasioning the remedial action has ceased.

History: L. 1978, ch. 431, § 4; April 11.



82a-305a Unlawful acts; penalties; injunction.

82a-305a. Unlawful acts; penalties; injunction. (a) Any person, partnership, association, corporation or agency or political subdivision of the state government who violates any provision of this act or of any rule and regulation or order issued pursuant thereto shall be deemed guilty of a class C misdemeanor. Each day that any such violation occurs after notice of the original violation is served upon the violator by the chief engineer by restricted mail shall constitute a separate offense.

(b) Upon request of the chief engineer, the attorney general shall bring suit in the name of the state of Kansas in any court of competent jurisdiction to enjoin (1) the unlawful construction, modification, operation or maintenance of any dam or other water obstruction, or (2) the unlawful change or diminution of the course, current or cross section of a river or stream. Such court may require the removal or modification of any such dam or other water obstruction by mandatory injunction.

History: L. 1978, ch. 431, § 5; April 11.



82a-307 Cleaning and maintaining banks and channels by county; petition or resolution; access to private property; claims for damages.

82a-307. Cleaning and maintaining banks and channels by county; petition or resolution; access to private property; claims for damages. (a) Upon petition of 50 taxpayers of any county of this state, owning land in the flood plain of any river in such county, or upon enactment of a resolution by the county commission of such county, the board of county commissioners of each county in this state are hereby authorized within their respective jurisdictions to clean and maintain the banks and channels of the streams and watercourses within definitely established bank lines, and to keep such streams free of drift, trees and other debris, for the purpose of reducing floods and overflows. Upon such petition or resolution, the board of county commissioners may remove debris pursuant to this section, but shall not change or diminish the course, current or cross section of any stream.

(b) The board of county commissioners, having obtained written permission from the landowner, may enter upon private property, if necessary, to clean and maintain such streams, doing as little damage as possible thereto. If material damage is done to any property, the commissioners shall allow reasonable compensation therefor if the landowner presents a claim in writing to the board within 60 days from the date of such alleged material damage.

(c) Nothing in this act shall be construed to permit the board of county commissioners of any county to remove or destroy any permanent improvement, including dams and bridges, in and over such streams, providing such improvements, dams or bridges have been lawfully placed thereon.

History: L. 1929, ch. 143, § 2; L. 1931, ch. 318, § 1; L. 1951, ch. 527, § 1; L. 2013, ch. 111, § 7; July 1.



82a-308 Same; expenses and damages; tax levy, use of proceeds.

82a-308. Same; expenses and damages; tax levy, use of proceeds. Any expenses incurred in removing such obstructions as are mentioned in K.S.A. 82a-307, and amendments thereto, or damage to private property, shall be paid out of the general fund of the respective counties but if it shall appear that the obstructions were caused by owners of adjoining property, the expenses shall be charged to the adjoining property as a special tax to be levied and collected as other special taxes and assessments. In the event that the general fund of any county shall not be sufficient to bear the cost of the operations mentioned in this section, including the maintenance of such streams or watercourses, then the board of county commissioners of such county may levy an annual tax upon all property in the county for the purpose of creating a fund known as stream maintenance fund from which fund the costs and expenses of the operation herein provided for shall be paid and for the purpose of paying a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1929, ch. 143, § 3; L. 1931, ch. 318, § 3; L. 1970, ch. 100, § 44; L. 1980, ch. 65, § 8; L. 1999, ch. 154, § 47; May 27.



82a-309 Distribution of proceeds from sale of sand products taken from river beds owned by state.

82a-309. Distribution of proceeds from sale of sand products taken from river beds owned by state. (a) Of compensation received for sand products sold pursuant to K.S.A. 70a-102 and amendments thereto, $.0375 per ton sold shall be returned as follows:

(1) If the sand products are taken from the bed of the river at a location which is within the boundaries of a drainage district, the board of directors of the district from which the sand products were taken shall be entitled to receive 2/3 of the amount returned and the remaining 1/3 shall be divided among the remaining drainage districts in the county, to be used for bank stabilization, soil conservation, or maintenance and operation of flood control systems, in proportion to the frontage on such river.

(2) If the sand products are taken from the bed of the river at a location which is not within the boundaries of a drainage district, the proceeds attributable to such sand products shall be returned to the counties which have adopted this act and have notified, prior to July 1 following the adoption of this act, the director of taxation of such adoption, and through which such river flows, in proportion to the mileage of the river bank in such county. Moneys paid to a county pursuant to this paragraph shall be disbursed or used as follows:

(A) If there are one or more drainage districts organized under the laws of this state which are located in such county along a river that is the property of the state of Kansas and which operate and maintain river flood control improvements in or along such river, the county shall disburse such moneys to each such drainage district, to be used for bank stabilization, soil conservation, or maintenance and operation of flood control systems, in proportion to each district's frontage on such a river.

(B) If there is no drainage district organized under the laws of this state which is located in such county along a river that is the property of the state of Kansas, the county may use the moneys for construction, operation and maintenance of public improvements located along, in or over such a river or for the preservation of land and development and maintenance of public areas along such river or tributaries adjacent to such river.

(b) The unencumbered balance of any moneys which were distributed to a county pursuant to this section as it existed before its amendment on July 1, 1995, and which remain in the county treasury on July 1, 1995, shall be distributed in the manner provided by this section as amended on July 1, 1995.

History: L. 1929, ch. 143, § 4; L. 1931, ch. 318, § 4; L. 1933, ch. 331, § 1; L. 1933, ch. 249, § 6; L. 1937, ch. 387, § 1; L. 1961, ch. 311, § 7; L. 1992, ch. 109, § 2; L. 1995, ch. 238, § 2; L. 1996, ch. 144, § 2; July 1.



82a-311 Same; cost of surveys; how paid; division of balances of proceeds.

82a-311. Same; cost of surveys; how paid; division of balances of proceeds. In any county in this state which, prior to the adoption of this act, has received any of the proceeds from the sale of sand products and which failed to have a survey made, as provided in K.S.A. 82a-307a, which survey was made by drainage districts in said county, the county commissioners are directed to pay to drainage districts which have had the survey made or which shall, within one year after the taking effect of this act have such survey made, the costs of such surveys, and the balances of said proceeds shall be divided among said drainage districts in proportion to the frontage on such rivers.

History: L. 1937, ch. 387, § 2; March 31.



82a-325 Water projects environmental coordination act; purpose.

82a-325. Water projects environmental coordination act; purpose. (a) This act shall be known and may be cited as the water projects environmental coordination act.

(b) In order to protect the environment while facilitating the use, enjoyment, health and welfare of the people of the state of Kansas, it is necessary that the environmental effect of any water development project be considered before such water development project is approved or permitted.

History: L. 1987, ch. 400, § 1; July 1.



82a-326 Water projects environmental coordination act; definitions.

82a-326. Water projects environmental coordination act; definitions. When used in this act:

(a) "Water development project" means any project or plan which requires a permit pursuant to K.S.A. 24-126, 24-1213, 82a-301 et seq., and amendments thereto, or the multipurpose small lakes program act;

(b) "environmental review agencies" means the:

(1) Kansas department of wildlife, parks and tourism;

(2) Kansas forest service;

(3) state biological survey;

(4) Kansas department of health and environment;

(5) state historical society;

(6)  Kansas department of agriculture division of conservation; and

(7) state corporation commission.

History: L. 1987, ch. 400, § 2; L. 1989, ch. 118, § 192; L. 1991, ch. 290, § 10; L. 1997, ch. 49, § 5; L. 2012, ch. 140, § 134; L. 2013, ch. 111, § 8; July 1.

Section was amended twice in the 2012 session, see also 82a-326a.



82a-327 Same; review of proposed project; considerations.

82a-327. Same; review of proposed project; considerations. (a) Prior to approval or issuance of a permit for a proposed water development project, the permitting agency shall obtain a review of the proposed project for environmental effects by the appropriate state environmental review agencies, and shall consider their comments in determining whether to approve or issue a permit for such project.  The permitting agency may condition the approval of or permit for the project in a manner to address the environmental concerns of the environmental review agencies.

(b) In reviewing a proposed water development project, the environmental review agency shall consider:

(1) The beneficial and adverse environmental effects of a proposed project on water quality, fish and wildlife, forest and natural vegetation, historic, cultural, recreational, aesthetic, agricultural and other natural resources;

(2) the means and methods to reduce adverse environmental effects of a proposed project; and

(3) alternatives to a proposed project with significant adverse environmental effects.

(c) Each environmental review agency shall send its written comments on the proposed project within 30 days of receipt of the proposal from the permitting agency.

(d) Nothing in this act shall be construed as prohibiting a permitting agency from approving or issuing a permit if an environmental review agency determines adverse environmental effects will result if the project is approved or permitted.  Nothing in this act shall be construed as preempting or duplicating any existing environmental review process otherwise provided or authorized by law.

History: L. 1987, ch. 400, § 3; July 1.



82a-328 Water structures fund.

82a-328. Water structures fund. There is hereby created in the state treasury the water structures fund. The chief engineer of the division of water resources, Kansas department of agriculture shall remit all moneys received under K.S.A. 82a-302, 82a-303b and 24-126, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the water structures fund. All expenditures from the water structures fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or by a person designated by the secretary.

History: L. 2002, ch. 138, § 5; July 1.






Article 4 COLLECTION, STORAGE AND IMPOUNDING OF WATERS

82a-405 Construction and maintenance of dams and reservoirs; tax exemption.

82a-405. Construction and maintenance of dams and reservoirs; tax exemption. Any landowner owning land in the state of Kansas, not within the corporate limits in any city in this state, who shall lawfully by the construction of a dam across a dry watercourse or any stream or watercourse draining an area not exceeding 10 square miles, form upon such landowner's own land one or more reservoirs, having along the axis of the dam at the lowest point in the natural bed of a stream or watercourse a depth of not less than 10 feet and a storage capacity at spillway level, including the volume of any excavation in the reservoir area below such level, of not less than five acre feet, for the collection and storage of surface water or flood detention storage, and who shall maintain such dam or dams in a condition satisfactory to the chief engineer of the division of water resources in the Kansas department of agriculture, shall be entitled to an exemption from taxes levied upon such land in the amount prescribed by K.S.A. 79-201g, and amendments thereto.

History: L. 1941, ch. 400, § 1; L. 1957, ch. 538, § 1; L. 1959, ch. 414, § 1; L. 1965, ch. 555, § 1; L. 1968, ch. 239, § 1; L. 1975, ch. 495, § 24; L. 2004, ch. 101, § 138; July 1.



82a-406 Same; approval of plans by chief engineer; construction in accordance with plans.

82a-406. Same; approval of plans by chief engineer; construction in accordance with plans. In order to be entitled to the tax exemption provided in K.S.A. 79-201g, the landowner must submit to the chief engineer of the division of water resources, complete plans for such dam showing the area of the drainage basin above the dam; plan, profile and cross sections of the dam and spillway; topographic map of the reservoir basin, and such other data and information as the chief engineer of the division of water resources may require, and such plans shall have the approval of the chief engineer and the dam be constructed in accordance with such plans before such exemption can be claimed.

History: L. 1941, ch. 400, § 2; L. 1975, ch. 495, §25; July 1.



82a-407 Same; tax exemption, time and procedure.

82a-407. Same; tax exemption, time and procedure. Upon the completion of any such dam to the satisfaction of the chief engineer of the division of water resources, said chief engineer shall certify the completion of the dam and the capacity of the reservoir, giving detailed information concerning the specific land area involved, to the county clerk or county assessor of the county in which the dam is located, who shall annually make such adjustment in the taxes levied against the land as the owner may be entitled to receive under the provisions of K.S.A. 79-201g, beginning with the first period, following the date of issue of the certificate of completion, on which taxes are regularly levied, and during the years which the landowner is entitled to such reduction.

History: L. 1941, ch. 400, § 3; L. 1965, ch. 555, § 2; L. 1975, ch. 495, § 26; July 1.



82a-408 Same; access to reservoirs when drought emergency declared; rules and regulations.

82a-408. Same; access to reservoirs when drought emergency declared; rules and regulations. Whenever during periods of drought, it is deemed warranted in the judgment of a majority of the board of county commissioners of any county in this state, the commissioners may by resolution, duly adopted, declare a drought emergency to exist and shall determine where surplus water supplies exist and are available in reservoirs constructed in that county under the provisions of this act and may prescribe rules and regulations for obtaining such surplus waters. The owner of any land on which such a water supply has been or may be impounded, shall, upon being notified by the board of county commissioners, permit entry upon his or her land and access to the reservoir to all persons for the purpose of obtaining water in accordance with the rules and regulations prescribed by the board of county commissioners.

History: L. 1941, ch. 400, § 4; June 30.



82a-409 Same; donation of land, easements or right-of-way; tax exemption.

82a-409. Same; donation of land, easements or right-of-way; tax exemption. Any landowner who, otherwise in accordance with applicable provisions of K.S.A. 82a-406 and 82a-407 and acts amendatory thereof or supplemental thereto, in connection with the erection and maintenance of one or more reservoirs for the storage of water and flood detention storage, shall donate to the state or to any of its agencies or subdivisions, land or easements or rights-of-way for such purposes, shall be entitled to an exemption from taxes levied upon the contiguous acreage owned by such landowner to the extent provided in K.S.A. 79-201g. The provisions of K.S.A. 82a-408 shall not apply to reservoirs constructed by the state, its agencies or subdivisions as provided herein.

History: L. 1941, ch. 400, § 5; L. 1957, ch. 538, § 2; L. 1959, ch. 414, § 2; L. 1965, ch. 555, § 3; L. 1970, ch. 407, § 1; L. 1971, ch. 331, § 1; L. 1975, ch. 495, § 27; July 1.



82a-410 Same; invalidity of part.

82a-410. Same; invalidity of part. In case any section or sections or part of any section of this act shall be found to be unconstitutional, the remainder of the act shall not thereby be invalidated but shall remain in full force and effect.

History: L. 1941, ch. 400, § 7; June 30.






Article 5 INTERSTATE COMPACTS AND AGREEMENTS

82a-518 Ratification by legislature; text and map.

82a-518. Ratification by legislature; text and map. The legislature hereby ratifies the compact, designated as the "Republican river compact," between the states of Colorado, Kansas, and Nebraska, signed in the city of Lincoln, state of Nebraska, on the thirty-first of December, A.D. 1942, by M. C. Hinderlider, as commissioner for the state of Colorado, by George S. Knapp, as commissioner for the state of Kansas, and by Wardner G. Scott, as commissioner for the state of Nebraska, and also signed by Glenn L. Parker, as representative of the United States, which said compact is as follows:

REPUBLICAN RIVER COMPACT

The States of Colorado, Kansas, and Nebraska, parties signatory to this compact (hereinafter referred to as Colorado, Kansas, and Nebraska, respectively, or individually as a State, or collectively as the States), having resolved to conclude a compact with respect to the waters of the Republican River Basin, and being duly authorized therefor by the Act of the Congress of the United States of America, approved August 4, 1942, (Public No. 696, 77th Congress, Chapter 545, 2nd Session) and pursuant to Acts of their respective Legislatures have, through their respective Governors, appointed as their Commissioners:

M. C. Hinderlider, for ColoradoGeorge S. Knapp, for KansasWardner G. Scott, for Nebraska

who, after negotiations participated in by Glenn L. Parker, appointed by the President as the Representative of the United States of America, have agreed upon the following articles:

Article I

The major purposes of this compact are to provide for the most efficient use of the waters of the Republican River Basin (hereinafter referred to as the "Basin") for multiple purposes; to provide for an equitable division of such waters; to remove all causes, present and future, which might lead to controversies; to promote interstate comity; to recognize that the most efficient utilization of the waters within the Basin is for beneficial consumptive use; and to promote joint action by the States and the United States in the efficient use of water and the control of destructive floods.

The physical and other conditions peculiar to the Basin constitute the basis for this compact, and none of the States hereby, nor the Congress of the United States by its consent, concedes that this compact establishes any general principle or precedent with respect to any other interstate stream.

Article II

The Basin is all the area in Colorado, Kansas, and Nebraska, which is naturally drained by the Republican River, and its tributaries, to its junction with the Smoky Hill River in Kansas. The main stem of the Republican River extends from the junction near Haigler, Nebraska, of its North Fork and the Arikaree River, to its junction with Smoky Hill River near Junction City, Kansas. Frenchman Creek (River) in Nebraska is a continuation of Frenchman Creek (River) in Colorado. Red Willow Creek in Colorado is not identical with the stream having the same name in Nebraska. A map of the Basin approved by the Commissioners is attached and made a part hereof.

The term "Acre-foot," as herein used, is the quantity of water required to cover an acre to the depth of one foot and is equivalent to forty-three thousand, five hundred sixty (43,560) cubic feet.

The term "Virgin Water Supply," as herein used, is defined to be the water supply within the Basin undepleted by the activities of man.

The term "Beneficial Consumptive Use" is herein defined to be that use by which the water supply of the Basin is consumed through the activities of man, and shall include water consumed by evaporation from any reservoir, canal, ditch, or irrigated area.

Beneficial consumptive use is the basis and principle upon which the allocations of water hereinafter made are predicated.

Article III

The specific allocations in acre-feet hereinafter made to each State are derived from the computed average annual virgin water supply originating in the following designated drainage basins, or parts thereof, in the amounts shown:

North Fork of the Republican River drainage basin in Colorado, 44,700 acre-feet;

Arikaree River drainage basin, 19,610 acre-feet;

Buffalo Creek drainage basin, 7,890 acre-feet;

Rock Creek drainage basin, 11,000 acre-feet;

South Fork of the Republican River drainage basin, 57,200 acre-feet;

Frenchman Creek (River) drainage basin in Nebraska, 98,500 acre-feet;

Blackwood Creek drainage basin, 6,800 acre-feet;

Driftwood Creek drainage basin, 7,300 acre-feet;

Red Willow Creek drainage basin in Nebraska, 21,900 acre-feet;

Medicine Creek drainage basin, 50,800 acre-feet;

Beaver Creek drainage basin, 16,500 acre-feet;

Sappa Creek drainage basin, 21,400 acre-feet;

Prairie Dog Creek drainage basin, 27,600 acre-feet;

The North Fork of the Republican River in Nebraska and the main stem of the Republican River between the junction of the North Fork and Arikaree River and the lowest crossing of the river at the Nebraska-Kansas state line and the small tributaries thereof, 87,700 acre-feet.

Should the future computed virgin water supply of any source vary more than the (10) percent from the virgin water supply as hereinabove set forth, the allocations hereinafter made from such source shall be increased or decreased in the relative proportions that the future computed virgin water supply of such source bears to the computed virgin water supply used herein.

Article IV

There is hereby allocated for beneficial consumptive use in Colorado, annually, a total of fifty-four thousand, one hundred (54,100) acre-feet of water. This total is to be derived from the sources and in the amounts hereinafter specified and is subject to such quantities being physically available from those sources:

North Fork of the Republican River drainage basin, 10,000 acre-feet;

Arikaree River drainage basin, 15,400 acre-feet;

South Fork of the Republican River drainage basin, 25,400 acre-feet;

Beaver Creek drainage basin, 3,300 acre-feet; and

In addition, for beneficial consumptive use in Colorado, annually, the entire water supply of the Frenchman Creek (River) drainage basin in Colorado and of the Red Willow Creek drainage basin in Colorado.

There is hereby allocated for beneficial consumptive use in Kansas, annually, a total of one hundred ninety thousand, three hundred (190,300) acre-feet of water. This total is to be derived from the sources and in the amounts hereinafter specified and is subject to such quantities being physically available from those sources:

Arikaree River drainage basin, 1,000 acre-feet;

South Fork of the Republican River drainage basin, 23,000 acre-feet;

Driftwood Creek drainage basin, 500 acre-feet;

Beaver Creek drainage basin, 6,400 acre-feet;

Sappa Creek drainage basin, 8,800 acre-feet;

Prairie Dog Creek drainage basin, 12,600 acre-feet;

From the main stem of the Republican River upstream from the lowest crossing of the river at the Nebraska-Kansas state line and from water supplies of upstream basins otherwise unallocated herein, 138,000 acre-feet; provided, that Kansas shall have the right to divert all or any portion thereof at or near Guide Rock, Nebraska; and

In addition there is hereby allocated for beneficial consumptive use in Kansas, annually, the entire water supply originating in the Basin downstream from the lowest crossing of the river at the Nebraska-Kansas state line.

There is hereby allocated for beneficial consumptive use in Nebraska, annually, a total of two hundred thirty-four thousand, five hundred (234,500) acre-feet of water. This total is to be derived from the sources and in the amounts hereinafter specified and is subject to such quantities being physically available from those sources:

North Fork of the Republican River drainage basin in Colorado, 11,000 acre-feet;

Frenchman Creek (River) drainage basin in Nebraska, 52,800 acre-feet;

Rock Creek drainage basin, 4,400 acre-feet;

Arikaree River drainage basin, 3,300 acre-feet;

Buffalo Creek drainage basin, 2,600 acre-feet;

South Fork of the Republican River drainage basin, 800 acre-feet;

Driftwood Creek drainage basin, 1,200 acre-feet;

Red Willow Creek drainage basin in Nebraska, 4,200 acre-feet;

Medicine Creek drainage basin, 4,600 acre-feet;

Beaver Creek drainage basin, 6,700 acre-feet;

Sappa Creek drainage basin, 8,800 acre-feet;

Prairie Dog Creek drainage basin, 2,100 acre-feet;

From the North Fork of the Republican River in Nebraska, the main stem of the Republican River between the junction of the North Fork and Arikaree River and the lowest crossing of the river at the Nebraska-Kansas state line, from the small tributaries thereof, and from water supplies of up-stream basins otherwise unallocated herein, 132,000 acre-feet. The use of the waters hereinabove allocated shall be subject to the laws of the State, for use in which the allocations are made.

Article V

The judgment and all provisions thereof in the case of Adelbert A. Weiland, as State Engineer of Colorado, et al., v. The Pioneer Irrigation Company, decided June 5, 1922, and reported in 259 U.S. 498, affecting the Pioneer Irrigation ditch or canal, are hereby recognized as binding upon the States; and Colorado, through its duly authorized officials, shall have the perpetual and exclusive rights to control and regulate diversions of water at all times by said canal in conformity with said judgment.

The water heretofore adjudicated to said Pioneer Canal by the District Court of Colorado, in the amount of fifty (50) cubic feet per second of time is included in and is a part of the total amounts of water hereinbefore allocated for beneficial consumptive use in Colorado and Nebraska.

Article VI

The right of any person, entity, or lower State to construct, or participate in the future construction and use of any storage reservoir or diversion works in an upper State for the purpose of regulating water herein allocated for beneficial consumptive use in such lower State, shall never be denied by an upper State; provided, that such right is subject to the rights of the upper State.

Article VII

Any person, entity, or lower State shall have the right to acquire necessary property rights in an upper State by purchase, or through the exercise of the power of eminent domain, for the construction, operation and maintenance of storage reservoirs, and of appurtenant works, canals and conduits, required for the enjoyment of the privileges granted by Article VI; provided, however, that the grantees of such rights shall pay to the political subdivisions of the State in which such works are located, each and every year during which such rights are enjoyed for such purposes, a sum of money equivalent to the average annual amount of taxes assessed against the lands and improvements during the ten years preceding the use of such lands, in reimbursement for the loss of taxes to said political subdivisions of the State.

Article VIII

Should any facility be constructed in an upper State under the provisions of Article VI, such construction and the operation of such facility shall be subject to the laws of such upper State.

Any repairs to or replacements of such facility shall also be made in accordance with the laws of such upper State.

Article IX

It shall be the duty of the three States to administer this compact through the official in each State who is now or may hereafter be charged with the duty of administering the public water supplies, and to collect and correlate through such officials the data necessary for the proper administration of the provisions of this compact. Such officials may, by unanimous action, adopt rules and regulations consistent with the provisions of this compact.

The United States Geological Survey, or whatever federal agency may succeed to the functions and duties of that agency, insofar as this compact is concerned, shall collaborate with the officials of the States charged with the administration of this compact in the execution of the duty of such officials in the collection, correlation, and publication of water facts necessary for the proper administration of this compact.

Article X

Nothing in this compact shall be deemed:

(a) To impair or affect any rights, powers or jurisdiction of the United States, or those acting by or under its authority, in, over, and to the waters of the Basin; nor to impair or affect the capacity of the United States, or those acting by or under its authority, to acquire rights in and to the use of waters of the Basin;

(b) To subject any property of the United States, its agencies or instrumentalities, to taxation by any State, or subdivision thereof, nor to create an obligation on the part of the United States, its agencies or instrumentalities, by reason of the acquisition, construction, or operation of any property or works of whatsoever kind, to make any payments to any State or political subdivision thereof, state agency, municipality, or entity whatsoever in reimbursement for the loss of taxes;

(c) To subject any property of the United States, its agencies or instrumentalities, to the laws of any State to any extent other than the extent these laws would apply without regard to this compact.

Article XI

This compact shall become operative when ratified by the Legislature of each of the States, and when consented to by the Congress of the United States by legislation providing, among other things that:

(a) Any beneficial consumptive uses by the United States, or those acting by or under its authority, within a state, of the waters allocated by this compact, shall be made within the allocations hereinabove made for use in that State and shall be taken into account in determining the extent of use within that State.

(b) The United States, or those acting by or under its authority, in the exercise of rights or powers arising from whatever jurisdiction the United States has in, over, and to the waters of the Basin shall recognize, to the extent consistent with the best utilization of the waters for multiple purposes, that beneficial consumptive use of the waters within the Basin is of paramount importance to the development of the Basin; and no exercise of such power or right thereby that would interfere with the full beneficial consumptive use of the waters within the Basin shall be made except upon a determination, giving due consideration to the objectives of this compact and after consultation with all interested federal agencies and the state officials charged with the administration of this compact, that such exercise is in the interest of the best utilization of such waters for multiple purposes.

(c) The United States, or those acting by or under its authority, will recognize any established use, for domestic and irrigation purposes of the waters allocated by this compact which may be impaired by the exercise of federal jurisdiction in, over, and to such waters; provided, that such use is being exercised beneficially, is valid under the laws of the appropriate State and in conformity with this compact at the time of the impairment thereof, and was validly initiated under state law prior to the initiation or authorization of the federal program or project which causes such impairment.

In Witness Whereof, the Commissioners have signed this compact in quadruplicate original, one of which shall be deposited in the archives of the Department of State of the United States of America and shall be deemed the authoritative original, and of which a duly certified copy shall be forwarded to the Governor of each of the States.

Done in the city of Lincoln, in the State of Nebraska, on the 31st day of December, in the year of our Lord, one thousand nine hundred forty-two.

M. C. HinderliderCommissioner for ColoradoGeorge S. KnappCommissioner for KansasWardner G. ScottCommissioner for Nebraska

I have participated in the negotiations leading to this proposed compact and propose to report to the Congress of the United States favorably thereon.

Glenn L. ParkerRepresentative of the United States

History: L. 1943, ch. 335, § 1; June 28.



82a-520 Arkansas river compact.

82a-520. Arkansas river compact. The legislature hereby ratifies the compact, designated as the "Arkansas river compact," between the states of Colorado and Kansas signed in the city of Denver, state of Colorado on the fourteenth day of December, A.D. 1948, by Henry C. Vidal, Gail L. Ireland and Harry B. Mendenhall as commissioners for the state of Colorado, George S. Knapp, Edward F. Arn, William E. Leavitt and Roland H. Tate as commissioners for the state of Kansas, and by Hans Kramer as the representative of the United States of America, which compact is as follows:

ARKANSAS RIVER COMPACT

The State of Colorado and the State of Kansas, parties signatory to this Compact (hereinafter referred to as "Colorado" and "Kansas," respectively, or individually as a "state," or collectively as the "states") having resolved to conclude a compact with respect to the waters of the Arkansas river, and being moved by considerations of interstate comity, having appointed commissioners as follows:

Henry C. Vidal, Gail L. Ireland, and Harry B. Mendenhall,for Colorado; and

George S. Knapp, Edward F. Arn, William E. Leavitt, and Roland H. Tate, for Kansas;

and the consent of the Congress of the United States to negotiate and enter into an interstate compact not later than January 1, 1950, having been granted by Public Law 34, 79th Congress, 1st Session, and pursuant thereto the President having designated Hans Kramer as the representative of the United States, the said commissioners for Colorado and Kansas, after negotiations participated in by the representative of the United States, have agreed as follows:

Article I

The major purposes of this Compact are to:

A. Settle existing disputes and remove causes of future controversy between the states of Colorado and Kansas, and between citizens of one and citizens of the other state, concerning the waters of the Arkansas river and their control, conservation and utilization for irrigation and other beneficial purposes.

B. Equitably divide and apportion between the states of Colorado and Kansas the waters of the Arkansas river and their utilization as well as the benefits arising from the construction, operation and maintenance by the United States of John Martin Reservoir Project for water conservation purposes.

Article II

The provisions of this Compact are based on (1) the physical and other conditions peculiar to the Arkansas river and its natural drainage basin, and the nature and location of irrigation and other developments and facilities in connection therewith; (2) the opinion of the United States Supreme Court entered December 6, 1943, in the case of Colorado v. Kansas (320 U.S. 383) concerning the relative rights of the respective states in and to the use of waters of the Arkansas river; and (3) the experience derived under various interim executive agreements between the two states apportioning the waters released from the John Martin Reservoir as operated by the Corps of Engineers.

Article III

As used in this Compact:

A. The word "state line" means the geographical boundary line between Colorado and Kansas.

B. The term "waters of the Arkansas river" means the waters originating in the natural drainage basin of the Arkansas river, including its tributaries, upstream from the state line, and excluding waters brought into the Arkansas river basin from other river basins.

C. The term "state-line flow" means the flow of waters of the Arkansas river as determined by gaging stations located at or near the state line. The flow as determined by such stations, whether located in Colorado or Kansas, shall be deemed to be the actual state-line flow.

D. "John Martin Reservoir Project" is the official name of the facility formerly known as Caddoa Reservoir Project, authorized by the Flood Control Act of 1936, as amended, for construction, operation and maintenance by the War Department, Corps of Engineers, later designated as the Corps of Engineers, Department of the Army, and herein referred to as the "Corps of Engineers." "John Martin Reservoir" is the water storage space created by "John Martin Dam."

E. The "flood control storage" is that portion of the total storage space in John Martin Reservoir allocated to flood control purposes.

F. The "conservation pool" is that portion of the total storage space in John Martin Reservoir lying below the flood control storage.

G. The "ditches of Colorado Water District 67" are those ditches and canals which divert water from the Arkansas river or its tributaries downstream from John Martin Dam for irrigation use in Colorado.

H. The term "river flow" means the sum of the flows of the Arkansas and the Purgatoire into John Martin Reservoir as determined by gaging stations appropriately located above said Reservoir.

I. The term "the Administration" means the Arkansas River Compact Administration established under Article VIII.

Article IV

Both states recognize that:

A. This Compact deals only with the waters of the Arkansas river as defined in Article III.

B. This Compact is not concerned with the rights, if any, of the state of New Mexico or its citizens in and to the use in New Mexico of waters of Trinchera creek or other tributaries of the Purgatoire river, a tributary of the Arkansas river.

C. (1) John Martin Dam will be operated by the Corps of Engineers to store and release the waters of the Arkansas river in and from John Martin Reservoir for its authorized purposes.

(2) The bottom of the flood control storage is presently fixed by the Chief of Engineers, U.S. Army, at elevation 3,851 feet above mean sea level. The flood control storage will be operated for flood control purposes and to those ends will impound or regulate the streamflow volumes that are in excess of the then available storage capacity of the conservation pool. Releases from the flood control storage may be made at times and rates determined by the Corps of Engineers to be necessary or advisable without regard to ditch diversion capacities or requirements in either or both states.

(3) The conservation pool will be operated for the benefit of water users in Colorado and Kansas, both upstream and downstream from John Martin Dam, as provided in this Compact. The maintenance of John Martin Dam and appurtenant works may at times require the Corps of Engineers to release waters then impounded in the conservation pool or to prohibit the storage of water therein until such maintenance work is completed. Flood control operation may also involve temporary utilization of conservation storage.

D. This Compact is not intended to impede or prevent future beneficial development of the Arkansas river basin in Colorado and Kansas by federal or state agencies, by private enterprise, or by combinations thereof, which may involve construction of dams, reservoirs and other works for the purposes of water utilization and control, as well as the improved or prolonged functioning of existing works: Provided, That the waters of the Arkansas river, as defined in Article III, shall not be materially depleted in usable quantity or availability for use to the water users in Colorado and Kansas under this Compact by such future developments or construction.

Article V

Colorado and Kansas hereby agree upon the following basis of apportionment of the waters of the Arkansas river:

A. Winter storage in John Martin Reservoir shall commence on November 1st of each year and continue to and include the next succeeding March 31st. During said period all water entering said reservoir up to the limit of the then available conservation capacity shall be stored:Provided, That Colorado may demand releases of water equivalent to the river flow, but such releases shall not exceed 100 c.f.s. (cubic feet per second) and water so released shall be used without avoidable waste.

B. Summer storage in John Martin Reservoir shall commence on April 1st of each year and continue to and include the next succeeding October 31st. During said period, except when Colorado water users are operating under decreed priorities as provided in paragraphs F and G of this Article, all water entering said reservoir up to the limit of the then available conservation capacity shall be stored: Provided, That Colorado may demand releases of water equivalent to the river flow up to 500 c.f.s., and Kansas may demand releases of water equivalent to that portion of the river flow between 500 c.f.s., and 750 c.f.s., irrespective of releases demanded by Colorado.

C. Releases of water stored pursuant to the provisions of paragraphs A and B of this Article shall be made upon demands by Colorado and Kansas concurrently or separately at any time during the summer storage period. Unless increases to meet extraordinary conditions are authorized by the Administration, separate releases of stored water to Colorado shall not exceed 750 c.f.s., separate releases of stored water to Kansas shall not exceed 500 c.f.s., and concurrent releases of stored water shall not exceed a total of 1,250 c.f.s.: Provided, That when water stored in the conservation pool is reduced to a quantity less than 20,000 acre-feet, separate releases of stored water to Colorado shall not exceed 600 c.f.s., separate releases of stored water to Kansas shall not exceed 400 c.f.s., and concurrent releases of stored water shall not exceed 1,000 c.f.s.

D. Releases authorized by paragraphs A, B and C of this Article, except when all Colorado water users are operating under decreed priorities as provided in paragraphs F and G of this Article, shall not impose any call on Colorado water users that divert waters of the Arkansas river upstream from John Martin Dam.

E. (1) Releases of stored water and releases of river flow may be made simultaneously upon the demands of either or both States.

(2) Water released upon concurrent or separate demands shall be applied promptly to beneficial use unless storage thereof downstream is authorized by the Administration.

(3) Releases of river flow and of stored water to Colorado shall be measured by gaging stations located at or near John Martin Dam and the releases to which Kansas is entitled shall be satisfied by an equivalent in state-line flow.

(4) When water is released from John Martin Reservoir appropriate allowances as determined by the Administration shall be made for the intervals of time required for such water to arrive at the points of diversion in Colorado and at the state line.

(5) There shall be no allowance or accumulation of credits or debits for or against either state.

(6) Storage, releases from storage and releases of river flow authorized in this Article shall be accomplished pursuant to procedures prescribed by the Administration under the provisions of Article VIII.

F. In the event the Administration finds that within a period of fourteen (14) days the water in the conservation pool will be or is liable to be exhausted, the Administration shall forthwith notify the State Engineer of Colorado, or his duly authorized representative, that commencing upon a day certain within said fourteen (14) day period, unless a change of conditions justifies cancellation or modification of such notice, Colorado shall administer the decreed rights of water users in Colorado Water District 67 as against each other and as against all rights now or hereafter decreed to water users diverting upstream from John Martin Dam on the basis of relative priorities in the same manner in which their respective priority rights were administered by Colorado before John Martin Reservoir began to operate and as though John Martin Dam had not been constructed. Such priority administration by Colorado shall be continued until the Administration finds that water is again available in the conservation pool for release as provided in this Compact, and timely notice of such finding shall be given by the Administration to the State Engineer of Colorado or his duly authorized representative:Provided, That except as controlled by the operation of the preceding provisions of this paragraph and other applicable provisions of this Compact, when there is water in the conservation pool the water users upstream from John Martin Reservoir shall not be affected by the decrees to the ditches in Colorado Water District 67. Except when administration in Colorado is on a priority basis the water diversions in Colorado Water District 67 shall be administered by Colorado in accordance with distribution agreements made from time to time between the water users in such District and filed with the Administration and with the State Engineer of Colorado or, in the absence of such agreement, upon the basis of the respective priority decrees, as against each other, in said District.

G. During periods when Colorado reverts to administration of decreed priorities, Kansas shall not be entitled to any portion of the river flow entering John Martin Reservoir. Waters of the Arkansas river originating in Colorado which may flow across the state line during such periods are hereby apportioned to Kansas.

H. If the usable quantity and availability for use of the waters of the Arkansas river to water users in Colorado Water District 67 and Kansas will be thereby materially depleted or adversely affected, (1) priority rights now decreed to the ditches of Colorado Water District 67 shall not hereafter be transferred to other water districts in Colorado or to points of diversion or places of use upstream from John Martin Dam; and (2) the ditch diversion rights from the Arkansas river in Colorado Water District 67 and of Kansas ditches between the state line and Garden City shall not hereafter be increased beyond the total present rights of said ditches, without the Administration, in either case (1) or (2), making findings of fact that no such depletion or adverse effect will result from such proposed transfer or increase. Notice of legal proceedings for any such proposed transfer or increase shall be given to the Administration in the manner and within the time provided by the laws of Colorado or Kansas in such cases.

Article VI

A. (1) Nothing in this Compact shall be construed as impairing the jurisdiction of Kansas over the waters of the Arkansas river that originate in Kansas and over the waters that flow from Colorado across the state line into Kansas.

(2) Except as otherwise provided, nothing in this Compact shall be construed as supplanting the administration by Colorado of the rights of appropriators of waters of the Arkansas river in said state as decreed to said appropriators by the courts of Colorado, nor as interfering with the distribution among said appropriators by Colorado, nor as curtailing the diversion and use for irrigation and other beneficial purposes in Colorado of the waters of the Arkansas river.

B. Inasmuch as the Frontier Canal diverts waters of the Arkansas river in Colorado west of the state line for irrigation uses in Kansas only, Colorado concedes to Kansas and Kansas hereby assumes exclusive administrative control over the operation of the Frontier Canal and its headworks for such purposes, to the same extent as though said works were located entirely within the state of Kansas. Water carried across the state line in the Frontier Canal or any other similarly situated canal shall be considered to be part of the state line flow.

Article VII

A. Each state shall be subject to the terms of this Compact. Where the name of the state or the term "state" is used in this Compact these shall be construed to include any person or entity of any nature whatsoever using, claiming or in any manner asserting any right to the use of the waters of the Arkansas river under the authority of that state.

B. This Compact establishes no general principle or precedent with respect to any other interstate stream.

C. Wherever any state or federal official or agency is referred to in this Compact such reference shall apply to the comparable official or agency succeeding to their duties and functions.

Article VIII

A. To administer the provisions of this Compact there is hereby created an interstate agency to be known as the Arkansas River Compact Administration herein designated as "the Administration."

B. The Administration shall have power to:

(1) Adopt, amend and revoke bylaws, rules and regulations consistent with the provisions of this Compact;

(2) Prescribe procedures for the administration of this Compact:Provided, That where such procedures involve the operation of John Martin Reservoir Project they shall be subject to the approval of the District Engineer in charge of said project;

(3) Perform all functions required to implement this Compact and to do all things necessary, proper or convenient in the performance of its duties.

C. The membership of the Administration shall consist of three representatives from each state who shall be appointed by the respective governors for a term not to exceed four years. One Colorado representative shall be a resident of and water-right owner in Water Districts 14 or 17, one Colorado representative shall be a resident of and water-right owner in Water District 67, and one Colorado representative shall be the Director of the Colorado Water Conservation Board. Two Kansas representatives shall be residents of and water-right owners in the counties of Finney, Kearny or Hamilton, and one Kansas representative shall be the chief state official charged with the administration of water rights in Kansas. The President of the United States is hereby requested to designate a representative of the United States, and if a representative is so designated he shall be an ex officio member and act as chairman of the Administration without vote.

D. The state representatives shall be appointed by the respective governors within thirty days after the effective date of this Compact. The Administration shall meet and organize within sixty days after such effective date. A quorum for any meeting shall consist of four members of the Administration: Provided, That at least two members are present from each state. Each state shall have but one vote in the Administration and every decision, authorization or other action shall require unanimous vote. In case of a divided vote on any matter within the purview of the Administration, the Administration may, by subsequent unanimous vote, refer the matter for arbitration to the Representative of the United States or other arbitrator or arbitrators, in which event the decision made by such arbitrator or arbitrators shall be binding upon the Administration.

E. (1) The salaries, if any, and the personal expenses of each member shall be paid by the government which he represents. All other expenses incident to the administration of this Compact which are not paid by the United States shall be borne by the states on the basis of 60 percent by Colorado and 40 percent by Kansas.

(2) In each even numbered year the Administration shall adopt and transmit to the governor of each state its budget covering anticipated expenses for the forthcoming biennium and the amount thereof payable by each state. Each state shall appropriate and pay the amount due by it to the Administration.

(3) The Administration shall keep accurate accounts of all receipts and disbursements and shall include a statement thereof, together with a certificate of audit by a certified public accountant in its annual report. Each state shall have the right to make an examination and audit of the accounts of the Administration at any time.

F. Each state shall provide such available facilities, equipment and other assistance as the Administration may need to carry out its duties. To supplement such available assistance the Administration may employ engineering, legal, clerical and other aid as in its judgment may be necessary for the performance of its functions. Such employees shall be paid by and be responsible to the Administration, and shall not be considered to be employees of either state.

G. (1) The Administration shall cooperate with the chief official of each state charged with the administration of water rights and with federal agencies in the systematic determination and correlation of the facts as to the flow and diversion of the waters of the Arkansas river and as to the operation and siltation of John Martin Reservoir and other related structures. The Administration shall cooperate in the procurement, interchange, compilation and publication of all factual data bearing upon the Administration of this Compact without, in general, duplicating measurements, observations or publications made by state or federal agencies. State officials shall furnish pertinent factual data to the Administration upon its request. The Administration shall, with the collaboration of the appropriate federal and state agencies, determine as may be necessary from time to time, the location of gaging stations required for the proper administration of this Compact and shall designate the official records of such stations for its official use.

(2) The Director, U.S. Geological Survey, the Commissioner of Reclamation and the Chief of Engineers, U.S. Army, are hereby requested to collaborate with the Administration and with appropriate state officials in the systematic determination and correlation of data referred to in paragraph G (1) of this Article and in the execution of other duties of such officials which may be necessary for the proper administration of this Compact.

(3) If deemed necessary for the administration of this Compact, the Administration may require the installation and maintenance, at the expense of water users, of measuring devices of approved type in any ditch or group of ditches diverting water from the Arkansas river in Colorado or Kansas. The chief official of each state charged with the administration of water rights shall supervise the execution of the Administration's requirements for such installations.

H. Violations of any of the provisions of this Compact or other actions prejudicial thereto which come to the attention of the Administration shall be promptly investigated by it. When deemed advisable as the result of such investigation, the Administration may report its findings and recommendations to the state official who is charged with the administration of water rights for appropriate action, it being the intent of this Compact that enforcement of its terms shall be accomplished in general through the state agencies and officials charged with the administration of water rights.

I. Findings of fact made by the Administration shall not be conclusive in any court or before any agency or tribunal but shall constitute prima facie evidence of the facts found.

J. The Administration shall report annually to the Governor of the States and to the President of the United States as to matters within its purview.

Article IX

A. This Compact shall become effective when ratified by the Legislature of each State and when consented to by the Congress of the United States by legislation providing substantially, among other things, as follows:

Nothing contained in this Act or in the Compact herein consented to shall be construed as impairing or affecting the sovereignty of the United States or any of its rights or jurisdiction in and over the area or waters which are the subject of such Compact: Provided, That the Chief of Engineers is hereby authorized to operate the conservation features of the John Martin Reservoir Project in a manner conforming to such Compact with such exceptions as he and the Administration created pursuant to the Compact may jointly approve.

B. This Compact shall remain in effect until modified or terminated by unanimous action of the states and in the event of modification or termination all rights then established or recognized by this Compact shall continue unimpaired.

In Witness Whereof, The commissioners have signed this Compact in triplicate original, one of which shall be forwarded to the Secretary of State of the United States of America and one of which shall be forwarded to the governor of each signatory state.

Done in the City and County of Denver, in the state of Colorado, on the fourteenth day of December, in the Year of our Lord One Thousand Nine Hundred and Forty-eight.

Henry C. Vidal,              Gail B. Ireland,             Harry B. Mendenhall,           Commissioners for Colorado

George S. Knapp,             Edward F. Arn,               William E. Leavitt,          Roland H. Tate,                Commissioners for Kansas.

Attest:Warden L. Noe, Secretary

Approved:Hans Kramer,

Representative of the United States.

History: L. 1949, ch. 509, § 1; June 30.



82a-521 Missouri river as boundary line, when.

82a-521. Missouri river as boundary line, when. Upon the ratification of this act and a similar act of the state of Missouri by the congress of the United States, the center of the channel of the Missouri river, as its flow extends from its intersection with the fortieth (40th) parallel, north latitude, southward to the middle of the mouth of the Kansas or Kaw river, shall be that portion of the true and permanent boundary line between the states of Missouri and Kansas, subject only to changes which may occur by the natural processes of accretion and reliction, but not by avulsion.

History: L. 1949, ch. 510, § 1; Feb. 26.



82a-522 Same; relinquishment of sovereignty.

82a-522. Same; relinquishment of sovereignty. The state of Kansas hereby relinquishes to the state of Missouri all sovereignty over all lands lying on the Missouri side of said center of the channel of the Missouri river.

History: L. 1949, ch. 510, § 2; Feb. 26.



82a-523 Same; real estate titles.

82a-523. Same; real estate titles. The public record of real estate titles in the state of Missouri to any lands, the sovereignty over which is relinquished by the state of Missouri to the state of Kansas, shall be accepted as evidence of the record title to such lands, to and including the effective date of such relinquishment by the state of Missouri, by the courts of the state of Kansas.

History: L. 1949, ch. 510, § 3; Feb. 26.



82a-524 Same; pending litigation.

82a-524. Same; pending litigation. Nothing in this act shall be deemed or construed to affect any litigation pending in the courts of the state of Missouri at the time of ratification of this act by congress concerning the title to any of the lands, sovereignty over which is relinguished by the state of Missouri to the state of Kansas, and any matter then in litigation concerning the title to the lands, sovereignty over which is relinquished by the state of Missouri to the state of Kansas, shall be continued in the courts of the state of Missouri until a final determination thereof, and such final determination shall be given full faith and credits by the courts of the state of Kansas.

History: L. 1949, ch. 510, § 4; Feb. 26.



82a-525 Same; taxes lawfully imposed by Missouri.

82a-525. Same; taxes lawfully imposed by Missouri. The lands, sovereignty over which is relinquished by the state of Missouri to the state of Kansas, upon which taxes have been lawfully imposed by the state of Missouri during the preceding year, shall not thereafter be subject to the imposition of taxes in the state of Kansas until the next succeeding year.

History: L. 1949, ch. 510, § 5; Feb. 26.



82a-526 Same; when sovereignty relinquished and assumed.

82a-526. Same; when sovereignty relinquished and assumed. The effective date of the relinquishment of sovereignty over the lands described in this act shall be midnight of the effective date of a resolution or an act of congress approving the respective relinquishment of sovereignty by the states of Missouri and Kansas. Thereupon, the state of Kansas shall assume and accept sovereignty over all lands lying on the Kansas side of the center of said channel of the Missouri river which is so relinquished by the state of Missouri.

History: L. 1949, ch. 510, § 6; Feb. 26.



82a-527 Same; act void unless similar Missouri act enacted.

82a-527. Same; act void unless similar Missouri act enacted. This act shall be inoperative unless and until a similar act relinquishing to the state of Kansas all claim of sovereignty over lands lying on the Kansas side of the center of the channel of the Missouri river is enacted into law by the legislature of the state of Missouri, and should no such act be so enacted into law by the legislature of the state of Missouri within two years from the effective date of this act, then this act shall be considered for all purposes to be void.

History: L. 1949, ch. 510, § 7; Feb. 26.



82a-527a True and permanent boundary line; affirmation and ratification of survey; legal description.

82a-527a. True and permanent boundary line; affirmation and ratification of survey; legal description. The legislature of the state of Kansas hereby affirms and ratifies the boundary survey describing and setting forth as the true and permanent boundary line between Kansas and Missouri the thalweg line (the deep water line) of the channel of the Missouri river abandoned by avulsion in April, 1952, which is more particularly described in the project maps, reports and documents submitted April 30, 1980, by Williamson Engineering & Surveying, St. Joseph, Missouri, consisting of sheets one to sixteen, inclusive, and filed of record in the office of the secretary of state for the state of Kansas, and is described and set forth in said survey as follows:

The true and permanent boundary line between the state of Missouri and the state of Kansas follows the thalweg line at the time of the April, 1952, avulsion and sudden change of the Missouri river channel and is more particularly described as beginning at the intersection of the present thalweg line of the Missouri river channel and the thalweg line of the Missouri river channel as it existed prior to the April, 1952, avulsion and having Kansas State Coordinate of 540240.22 feet north and 2878720.31 feet east of the Kansas North Zone; thence along the thalweg line as it existed prior to the April, 1952, avulsion the following courses and distances:

North 85°50′30″ West to an aluminum monument, 482.0 feet; South 67°13′0″ West, 814.0 feet to an aluminum monument; South 51°09′0″ West, 693.0 feet; South 78°58′0″ West, 601 feet to an aluminum monument; South 59°11′0″ West, 996 feet to an aluminum monument; South 20°57′30″ West, 1725.0 feet; South 51°36′0″ West, 658.0 feet; South 42°12′30″ West, 1596.0 feet; South 55°30′30″ West, 597.0 feet; South 60°26′30″ West, 1601.0 feet; South 64°34′30″ West, 1237.0 feet; South 87°02′30″ West, 368.0 feet; South 73°47′30″ West, 602.0 feet; South 85°54′0″ West, 1146.0 feet; North 75°38′30″ West, 565.0 feet; North 68°54′30″ West, 806.0 feet; North 61°58′0″ West, 787.0 feet; North 55°20′0″ West, 1793.0 feet; North 48°13′0″ West, 2897.0 feet; North 43°25′30″ West, 902.0 feet; North 28°04′30″ West, 1190.0 feet; North 22°01′30″ West, 1101.0 feet; North 10°19′30″ East, 825.0 feet; North 17°07′30″ West, 662.0 feet to an aluminum monument; North 8°48′0″ East, 556.0 feet; North 4°33′30″ West, 692.0 feet to an aluminum monument; North 29°27′0″ East, 1200.0 feet; North 44°15′0″ East, 1096.0 feet to an aluminum monument; North 58°32′30″ East, 1112.0 feet; North 74°17′0″ East, 1181.0 feet; South 55°0′30″ East, 855.0 feet; South 89°49′30″ East, 1640.0 feet; South 78°07′30″ East, 996.0 feet; South 89°07′0″ East, 650.0 feet to an aluminum monument; North 70°10′30″ East, 781.0 feet; South 81°27′30″ East, 1042.0 feet to an aluminum monument; North 69°36′0″ East, 1707.0 feet; North 71°34′0″ East, 2498.0 feet to an aluminum monument; North 55°57′0″ East, 1098.0 feet to an aluminum monument; North 48°55′30″ East, 982.0 feet to an aluminum monument; North 19°01′30″ East, 491.0 feet to an aluminum monument; North 51°47′0″ East, 503.0 feet; North 34°27′0″ East, 521.0 feet; North 40°06′0″ East, 373.0 feet to the point of intersection of the thalweg line of the current Missouri river channel and the thalweg line as it existed prior to the April, 1952, avulsion and having Kansas State Coordinate Values of 549195.06 feet North and 2876850.19 feet East of the Kansas North Zone, according to a survey executed by Williamson Engineering & Surveying dated April 30, 1980, and hereby made a part of the legal description.

History: L. 1980, ch. 330, § 1; July 1.



82a-527b Same; effective date.

82a-527b. Same; effective date. The effective date of the description of the true and permanent boundary line between the states of Missouri and Kansas as set forth in K.S.A. 82a-527a shall be midnight of the effective date of a resolution or an act of congress approving the acts of the states of Missouri and Kansas establishing the survey described in K.S.A. 82a-527a as the true and permanent boundary.

History: L. 1980, ch. 330, § 2; July 1.



82a-528 Arkansas river basin compact.

82a-528. Arkansas river basin compact. The legislature hereby ratifies the compact, designated as the "Arkansas river compact," between the states of Oklahoma and Kansas signed in the city of Wichita, state of Kansas, on the thirty-first day of March, 1965, by Geo. R. Benz and Frank Raab as representatives for the state of Oklahoma, Robert L. Smith and Warden L. Noe as representatives for the state of Kansas, and Trigg Twichell as representative of the United States of America, which said compact is as follows:

ARKANSAS RIVER BASIN COMPACT, KANSAS-OKLAHOMA

The state of Kansas and the state of Oklahoma, acting through their duly authorized compact representatives, Robert L. Smith and Warden L. Noe, for the state of Kansas, and Geo. R. Benz and Frank Raab, for the state of Oklahoma, after negotiations participated in by Trigg Twichell, appointed by the president as the representative of the United States of America, and in accordance with the consent to such negotiations granted by an act of congress of the United States of America, approved August 11, 1955 (public law 340, 84th congress, 1st session), have agreed as follows respecting the waters of the Arkansas river and its tributaries:

Article I

The major purposes of this compact are: A. To promote interstate comity between the states of Kansas and Oklahoma:

B. To divide and apportion equitably between the states of Kansas and Oklahoma the waters of the Arkansas river basin and to promote the orderly development thereof;

C. To provide an agency for administering the water apportionment agreed to herein;

D. To encourage the maintenance of an active pollution-abatement program in each of the two states and to seek the further reduction of both natural and man-made pollution in the waters of the Arkansas river basin.

Article II

As used in this compact: A. The term "state" shall mean either state signatory hereto and shall be construed to include any person or persons, entity or agency of either state who, by reason of official responsibility or by designation of the governor of that state, is acting as an official representative of that state;

B. The term "Kansas-Oklahoma Arkansas river commission" or the term "commission" means the agency created by this  compact for the administration thereof;

C. The term "Arkansas river" means that portion of the Arkansas river from a point immediately below the confluence of the Arkansas and Little Arkansas rivers in the vicinity of Wichita, Kansas, to a point immediately below the confluence of the Arkansas river with the Grand-Neosho river near Muskogee, Oklahoma;

D. The term "Arkansas river basin" means all of the drainage basin of the Arkansas river as delimited above, including all tributaries which empty into it between the upstream and downstream limits;

E. The term "waters of the Arkansas river and its tributaries" means the waters originating in the Arkansas river basin;

F. The term "conservation storage capacity" means that portion of the active storage capacity of reservoirs, including multipurpose reservoirs, with a conservation storage capacity in excess of 100 acre-feet, available for the storage of water for subsequent use, but it excludes any portion of the storage capacity allocated to flood and sediment control and inactive storage capacity allocated to other uses;

G. The term "new conservation storage capacity" means conservation storage capacity for which construction is initiated after July 1, 1963, and storage capacity not presently allocated for conservation storage which is converted to conservation storage capacity after July 1, 1963, in excess of the quantities of declared conservation storage capacity as set forth in the storage table attached to and made a part of the minutes of the twenty-fourth meeting of the compact committee dated September 1, 1964, and as filed and identified to this compact in the offices of the secretaries of state of the respective states;

H. The term "pollution" means contamination or other alterations of the physical, chemical, biological or radiological properties of water or the discharge of any liquid, gaseous, or solid substances into any waters which creates or is likely to result in a nuisance, or which renders or is likely to render the waters into which it is discharged harmful, detrimental or injurious to public health, safety, or welfare or which is harmful, detrimental or injurious to beneficial uses of the water.

Article III

The physical and other conditions peculiar to the Arkansas river basin constitute the basis for this compact, and neither of the states hereby, nor the congress of the United States by its consent hereto, concedes that this compact establishes any general principle with respect to any other interstate stream.

Article IV

A. For the purpose of apportionment of water between the two states, the Arkansas river basin is hereby divided into major topographic subbasins as follows: (1) The Grand-Neosho river subbasin; (2) the Verdigris river subbasin; (3) the Salt Fork river subbasin; (4) the Cimarron river subbasin; and (5) the mainstem Arkansas river subbasin which shall consist of the Arkansas river basin, excepting the Grand-Neosho river, Verdigris river, Salt Fork river, and Cimarron river subbasins.

B. The two states recognize that portions of other states not signatory to this compact lie within the drainage area of the Arkansas river basin as herein defined. The water apportionments provided for in this compact are not intended to affect nor do they affect the rights of such other states in and to the use of the waters of the basin.

Article V

The state of Kansas shall have free and unrestricted use of the waters of the Arkansas river basin within Kansas subject to the provisions of this compact and to the limitations set forth below:

A. New conservation storage capacity in the Grand-Neosho river subbasin within the state of Kansas shall not exceed 650,000 acre-feet plus an additional capacity equal to the new conservation storage in said drainage basin in Oklahoma excepting storage on Spavinaw creek;

B. New conservation storage capacity in the Verdigris river subbasin within the state of Kansas shall not exceed 300,000 acre-feet plus an additional capacity equal to the new conservation storage in said drainage basin in Oklahoma, excepting navigation capacity allocated in Oologah reservoir;

C. New conservation storage capacity in the mainstem Arkansas river subbasin within the state of Kansas shall not exceed 600,000 acre-feet plus an additional capacity equal to the new conservation storage in said drainage basin in Oklahoma;

D. New conservation storage capacity in the Salt Fork river subbasin within the state of Kansas shall not exceed 300,000 acre-feet plus an additional capacity equal to the new conservation storage in said drainage basin in Oklahoma;

E. New conservation storage capacity in the Cimarron river subbasin within the state of Kansas shall not exceed 5,000 acre-feet, provided that new conservation storage capacity in excess of that amount may be constructed if specific project plans have first been submitted to and have received the approval of the commission.

Article VI

The state of Oklahoma shall have free and unrestricted use of the waters of the Arkansas river basin within Oklahoma subject to the provisions of this compact and to the limitations set forth below:

New conservation storage capacity in the Cimarron river subbasin within the state of Oklahoma shall not exceed 5,000 acre-feet provided that new conservation storage capacity in excess of that amount may be constructed if specific project plans have first been submitted to and have received the approval of the commission.

Article VII

A. The commission shall determine the conditions under which one state may construct and operate for its needs new conservation storage capacity in the other state. The construction or utilization of new conservation storage capacity by one state in the other state shall entitle the state whose storage potential is reduced by such construction to construct an equal amount of new conservation storage in a subbasin agreeable to the commission.

B. New conservation storage capacity constructed by the United States or any of its agencies, instrumentalities or wards, or by a state, political subdivision thereof, or any person or persons shall be charged against the state in which the use is made.

C. Each state has the unrestricted right to replace within the same subbasin, any conservation storage capacity made unusable by any cause.

D. In the event reallocation of storage capacity in the Arkansas river basin in Oklahoma should result in the reduction of that state's new conservation storage capacity, such reallocation shall not reduce the total new conservation storage capacities available to Kansas under Article V; provided that a subsequent reinstatement of such storage capacity shall not be charged as an increase in Oklahoma's new conservation storage capacity.

Article VIII

A. In the event of importation of water to a major subbbasin of the Arkansas river basin from another river basin, or from another major subbasin within the same state, the state making the importation shall have exclusive use of such imported waters.

B. In the event of exportation of water from a major subbasin for use in another major subbasin or for use outside the Arkansas river basin within the same state, the limitations of Article V and VI on new conservation capacity shall apply against the subbasin from which the exportation is made in the amount of the storage capacity actually used for that purpose within the exporting subbasin or, in the event of direct diversion of water without storage, on the basis of five acre-feet of conservation storage capacity for each acre-foot of water on the average so diverted annually.

C. Any reservoir storage capacity which is required for the control and utilization of imported waters shall not be accounted as new conservation storage.

D. Should a transbasin diversion of waters of the Arkansas river basin be made in one state for the use and benefit of the other state or both states, the commission shall determine a proper accounting of new conservation storage capacities in each state in accordance with the above principles and with the project uses to be made in that state.

Article IX

The states of Kansas and Oklahoma mutually agree to: A. The principle of individual state effort to abate man-made pollution within each state's respective borders, and the continuing support of both states in an active pollution-abatement program;

B. The cooperation of the appropriate state agencies in Kansas and Oklahoma to investigate and abate sources of alleged interstate pollution within the Arkansas river basin whenever such matters are called to their attention by the commission;

C. Enter into joint programs for the identification and control of sources of natural pollution within the Arkansas river basin which the commission finds are of interstate significance;

D. The principle that neither state may require the other to provide water for the purpose of water-quality control as a substitute for adequate waste treatment;

E. Utilize the provisions of the federal water pollution control act in the resolution of any pollution problems which cannot be resolved within the provisions of this compact.

Article X

A. There is hereby created an interstate administrative agency to be known as the "Kansas-Oklahoma Arkansas river commission." The commission shall be composed of three commissioners representing each of the states of Kansas and Oklahoma who shall be appointed by the governors of the respective states and, if designated by the president, one commissioner representing the United States. The president is hereby requested to designate a commissioner and an alternate representing the United States. The federal commissioner, if one be designated, shall be the presiding officer of the commission, but shall not have the right to vote in any of the deliberations of the commission.

B. One Kansas commissioner shall be the state official who now or hereafter shall be responsible for administering water law in the state; the other two commissioners shall reside in the Arkansas river basin in Kansas and shall be appointed to four-year staggered terms.

C. One Oklahoma commissioner shall be the state official who now or hereafter shall be responsible for administering water law in the state; the other two commissioners shall reside in the Arkansas river basin in Oklahoma and shall be appointed to four-year staggered terms.

D. A majority of the commissioners of each state and the commissioner or his alternate representing the United States, if so designated, must be present to constitute a quorum. In taking any commission action, each signatory state shall have a single vote representing the majority opinion of the commissioners of that state.

E. The salaries and personal expenses of each commissioner shall be paid by the government which he represents. All other expenses which are incurred by the commission incident to the administration of this compact shall be borne equally by the two states and shall be paid by the commission out of the "Kansas-Oklahoma Arkansas river commission fund." Such fund shall be initiated and maintained by equal payments of each state into the fund. Disbursements shall be made from said fund in such manner as may be authorized by the commission. Such fund shall not be subject to the audit and accounting procedures of the states; however, all receipts and disbursements of funds handled by the commission shall be audited by a qualified independent public accountant at regular intervals, and the report of such audit shall be included in and become a part of the annual report of the commission.

Article XI

A. The commission shall have the power to: (1) Employ such engineering, legal, clerical and other personnel as in its judgment may be necessary for the performance of its functions under the compact;

(2) Enter into contracts with appropriate state or federal agencies for the collection, correlation, and presentation of factual data, for the maintenance of records, and for the preparation of reports;

(3) Establish and maintain an office for the conduct of its affairs;

(4) Adopt rules and regulations governing its operations;

(5) Cooperate with federal agencies in developing principles, consistent with the provisions of this compact and with federal policy, for the storage and release of water from all-federal capacities of federal reservoirs, both existing and future within the Arkansas river basin, for the purpose of assuring their operation in the best interests of the states and the United States;

(6) Permit either state, with the consent of the proper operating agency, to impound water, for such periods of time deemed necessary or desirable by the commission, in available reservoir storage capacity which is not designated as conservation or new conservation storage capacity for subsequent release and use for any purpose approved by the commission;

(7) Hold hearings and take testimony and receive evidence at such times and places as it deems necessary;

(8) Secure from the head of any department or agency of the federal or state government such information, suggestions, estimates and statistics as it may need or believe to be useful for carrying out its functions and as may be available to or procurable by the department or agency to which the request is addressed;

(9) Print or otherwise reproduce and distribute all of its proceedings and reports.

B. The commission shall: (1) Cause to be established, maintained and operated such stream, reservoir, or other gaging stations as may be necessary for the proper administration of the compact;

(2) Collect, analyze and report on data as to stream flows, water quality, conservation storage, and such other information as is necessary for the proper administration of the compact;

(3) Perform all other functions required of it by the compact and do all things necessary, proper or convenient in the performance of its duties thereunder;

(4) Prepare and submit an annual report to the governor of each signatory state and to the president of the United States covering the activities of the commission for the preceding fiscal year, together with an accounting of all funds received and expended by it in the conduct of its work;

(5) Prepare and submit to the governor of each of the states of Kansas and Oklahoma an annual budget covering the anticipated expenses of the commission for the following fiscal year;

(6) Make available to the governor or any state agency of either state or to any authorized representatives of the United States, upon request, any information within its possession.

Article XII

A. Recognizing the present limited uses of the available water supplies of the Arkansas river basin in the two states and the uncertainties of their ultimate water needs, the states of Kansas and Oklahoma deem it imprudent and inadvisable to attempt at this time to make final allocations of the new conservation storage capacity which may ultimately be required in either state, and, by the limitations on storage capacity imposed herein, have not attempted to do so. Accordingly, after the expiration of 25 years following the effective date of this compact, the commission may review any provisions of the compact for the purpose of amending or supplementing the same, and shall meet for the consideration of such review on the request of the commissioners of either state: Provided, That the provisions hereof shall remain in full force and effect until changed or amended by unanimous action of the states acting through their commissioners and until such changes are ratified by the legislatures of the respective states and consented to by the congress in the same manner as this compact is required to be ratified to become effective.

B. This compact may be terminated at any time by the appropriate action of the legislatures of both signatory states.

C. In the event of amendment or termination of the compact, all rights established under the compact shall continue unimpaired.

Article XIII

Nothing in this compact shall be deemed: A. To impair or affect the powers, rights or obligations of the United States, or those claiming under its authority, in, over and to the waters of the Arkansas river basin;

B. To interfere with or impair the right or power of either signatory state to regulate within its boundaries the appropriation, use and control of waters within that state not inconsistent with its obligations under this compact.

Article XIV

If any part or application of this compact should be declared invalid by a court of competent jurisdiction, all other provisions and applications of this compact shall remain in full force and effect.

Article XV

This compact shall become binding and obligatory when it shall have been ratified by the legislatures of each state and consented to by the congress of the United States, and when the congressional act consenting to this compact includes the consent of congress to name and join the United States as a party in any litigation in the United States supreme court, if the United States is an indispensable party, and if the litigation arises out of this compact or its application, and if a signatory state is a party thereto. Notice of ratification by the legislature of each state shall be given by the governor of that state to the governor of the other state and to the president of the United States and the president is hereby requested to give notice to the governor of each state of consent by the congress of the United States.

In Witness Whereof, The authorized representatives have executed three counterparts hereof each of which shall be and constitute an original, one of which shall be deposited in the archives of the department of state of the United States, and one of which shall be forwarded to the governor of each state.

Done at the City of Wichita, state of Kansas, this 31st day of March, A.D. 1965.

Approved:Robert L. Smith,Warden L. Noe,

Compact Representatives for the state of Kansas.

Geo. R. Benz,Frank Raab,

Compact Representatives for the state of Oklahoma.

Twigg Twitchell,

Representative of the United States.

History: L. 1966, ch. 16, § 1 (Special Session); June 10.



82a-529 Kansas-Nebraska Big Blue River Compact.

82a-529. Kansas-Nebraska Big Blue River Compact. The legislature hereby ratifies the compact designated as the "Kansas-Nebraska Big Blue River Compact" between the states of Nebraska and Kansas signed in the city of Lincoln, state of Nebraska on the 25th day of January, 1971 by Dan S. Jones, Jr., as representative for the state of Nebraska, Keith S. Krause, as representative for the state of Kansas and Elmo W. McClendon, as representative of the United States of America, which said compact is as follows:

KANSAS-NEBRASKA BIG BLUE RIVER COMPACT

PREAMBLE

The state of Kansas and the state of Nebraska, acting through their duly authorized compact representatives, Keith S. Krause for the state of Kansas and Dan S. Jones, Jr., for the state of Nebraska, after negotiations participated in by Elmo W. McClendon, appointed by the president as the representative of the United States of America, and in accordance with the consent to such negotiations granted by an act of congress of the United States of America, approved June 3, 1960, Public Law 489, 86th congress, 2nd session, have agreed that the major purposes of this compact concerning the waters of the Big Blue river and its tributaries are:

A. To promote interstate comity between the states of Nebraska and Kansas;

B. To achieve an equitable apportionment of the waters of the Big Blue river basin between the two states and to promote orderly development thereof; and

C. To encourage continuation of the active pollution-abatement programs in each of the two states and to seek further reduction in both natural and man-made pollution of the waters of the Big Blue river basin.

To accomplish these purposes, the said states have agreed as set forth in the following articles.

Article I—Definitions

As used in this compact:

1.1 The term "state" shall mean either state signatory hereto, and it shall be construed to include any person, entity, or agency of either state who, by reason of official responsibility or by designation of the governor of the state, is acting as an official representative of the state;

1.2 The term "Kansas-Nebraska Big Blue river compact administration," or the term "administration," means the agency created by this compact for the administration thereof;

1.3 The term "Big Blue river basin" means all of the drainage basin of the Big Blue and Little Blue rivers in Nebraska and Kansas downstream to the confluence of the Big Blue river with the Kansas river near Manhattan, Kansas;

1.4 The term "Big Blue river basin in Nebraska" means all of the drainage basin of the Big Blue river in Nebraska and is exclusive of the drainage basin of the Little Blue river in Nebraska;

1.5 The term "minimum mean daily flow" means the minimum mean flow for any one calendar day;

1.6 The term "pollution" means contamination or other undesirable alteration of any of the physical, chemical, biological, radiological, or thermal properties of the waters of the basin, or the discharge into the waters of the basin of any liquid, gaseous, or solid substances that create or are likely to result in a nuisance, or that render or are likely to render the waters into which they are discharged harmful, detrimental, or injurious to public health, safety, or welfare, or that are harmful, detrimental, or injurious to beneficial uses of the water;

1.7 The term "water project" means any physical structure or any manmade changes which affect the quantity or quality of natural water supplies or natural streamflows and which are designed to bring about greater beneficial use of the water resources of an area;

1.8 The term "natural flow" means that portion of the flow in a natural stream that consists of direct runoff from precipitation on the land surface, ground-water infiltration to the stream, return flows to the natural stream from municipal, agricultural, or other uses, and releases from storage for no designated beneficial use;

1.9 The term "inactive water appropriation" means a water right that is subject to cancellation or termination for non-use.

Article II—Description of the Basin

2.1 The Big Blue river, a tributary of the Kansas river, drains an area of 9,696 square miles in south central Nebraska and north central Kansas. About 75 percent of the Big Blue river basin is in Nebraska, and the remainder is in Kansas. The Big Blue river and its principal tributary, the Little Blue river, join near Blue Rapids, Kansas. From there, the Big Blue river flows generally southward to join the Kansas river near Manhattan, Kansas, as shown on exhibit A.

2.2 Much of the upper portion of the basin in Nebraska is underlain with sands and gravels that supply large quantities of water to irrigation wells. The lower portion of the basin in Nebraska and that portion of the basin in Kansas lack significant ground-water supplies except within the major stream valleys.

Article III—Organization of CompactAdministration

3.1 Administration Agency. There is hereby established an interstate administrative agency, to be known as the "Kansas-Nebraska Big Blue river compact administration," to administer the compact.

3.2 Administration membership. The administration shall be composed of one ex officio member and one advisory member from each state, plus a federal member to be appointed by the president if he so desires. The ex officio member from each state shall be the official charged with the duty of administering the laws of his state pertaining to water rights. Said official shall designate a representative who may serve in his place at meetings of the administration. All actions taken by the designated representative in the transaction of the business of the administration shall be in the name of the official he represents and shall be binding on that official. The advisory member from each state may serve in any capacity within the administration. He shall reside in the Big Blue river basin portion of the state he represents.

The governor of each state shall appoint the advisory member from that state for a term of four years. This appointment shall be made within 90 days after the effective date of this compact.

3.3 Administration government. The administration shall hold its first meeting within 120 days after the effective date of this compact, and it shall meet at least annually thereafter. The federal member, if one be designated, shall serve as chairman, without vote. If no federal representative is appointed, the administration shall select a chairman, in addition to such officers as may be provided for in the rules and regulations, to serve at the will of the administration. A meeting quorum shall consist of the ex officio members from both states, or their designated representatives. Each state shall have but one vote, cast by the ex officio member or his representative. All actions must be approved by both ex officio members or their representatives. Minutes of each meeting shall be kept, and they shall be available for public inspection.

3.4 Administration powers and duties. The administration shall have the power to adopt rules and regulations consistent with the provisions of this compact, to enforce such rules and regulations, and to otherwise carry out its responsibilities. It may institute action in its own name in courts of competent jurisdiction to compel compliance with the provisions of this compact and with the rules and regulations it adopts.

The administration is hereby authorized to employ the technical and clerical staff necessary to carry out its functions, and to maintain the office and appurtenances necessary to conduct its business. It may employ attorneys, engineers, or other consultants. It may purchase equipment and services necessary to its functions.

The administration shall publish an annual report including a review of its activities and financial status. It may also prepare and publish such other reports and publications as it deems necessary.

In order to provide a sound basis for carrying out the apportionment provisions of this compact, the administration shall cause to be established such stream-gaging stations, ground-water observation wells, and other data-collection facilities as are necessary for administering this compact; and it shall install such other equipment and collect such data therefrom, for a period of not less than five years, as are necessary or desirable for evaluating the effects of pumping of wells on the flows of the Big Blue and Little Blue rivers at the Kansas-Nebraska state line. The well area to be considered is described in Article V, paragraph 5.2.

The administration shall have authority to accept funds from local, state, and federal sources. It may enter into cooperative agreements and contribute funds to support such data-collection and analysis programs as are necessary for administration of the compact.

Article IV—Responsibility of Each State

4.1 Expenses of administration. Each state and federal member of the administration shall receive such compensation and such reimbursement for travel and subsistence as are provided by the government he represents, and he shall be paid by that government.

4.2 Budget. Each year, the administration shall prepare a properly documented budget covering the anticipated expenditures of the administration for the following fiscal period. Each state shall make provision in its budget for funds to pay its share of the expenses of the administration, which shall be divided equally between the states of Kansas and Nebraska. The administration shall establish a fund to which each state shall contribute equally and from which the expenses of the administration shall be paid.

4.3 Records and information. The state of Kansas and the state of Nebraska shall cooperate with the administration and furnish to it such records, information, plans, data, and assistance as may be reasonably available; and they shall keep the administration advised of federal activities in connection with planning, design, construction, operation, and maintenance of water-resource projects in the Big Blue river basin.

Any local, public, or private agency collecting water data or planning, designing, constructing, operating, or maintaining any water project or facility in the Big Blue river basin shall keep the administration advised of its investigations and of any proposed changes and additions to existing projects and facilities, and it shall submit plans for new projects to the administration for review of those project aspects affecting surface-water flowage and quality.

Article V—Apportionment of Waters of the Big Blue River Basin

5.1 Principles of apportionment. The physical and other conditions peculiar to the Big Blue river basin constitute the basis for this apportionment, and neither of the signatory states hereby, nor the congress of the United States by its consent hereto, concedes that this apportionment establishes any general principle with respect to any other interstate stream.

The states of Kansas and Nebraska subscribe to the principle of including storage capacity for low-flow regulation in reservoirs constructed by the U.S. bureau of reclamation and the U.S. army corps of engineers, and to the principle of such administration as is required to assure that water released from storage for low-flow regulation shall remain available in the stream to accomplish its intended purpose.

5.2 Nebraska apportionment. The state of Nebraska shall have free and unrestricted use of the waters of the Little Blue and Big Blue river basins in Nebraska, such use to be in accordance with the laws of the state of Nebraska, subject to the limitations set forth below.

(a) Water appropriations of record in the Little Blue and Big Blue river basins in Nebraska on November 1, 1968, that were then inactive, shall be cancelled by due process of laws in effect in that state.

(b) During the period, May 1-September 30, the state of Nebraska shall regulate diversions from natural flow of streams in the Little Blue and Big Blue river basins by water appropriators junior to November 1, 1968, in order to maintain minimum mean daily flows at the state-line gaging stations (which are now located at Fairbury and Barneston, respectively, but which may be relocated at such other places as may be designated state-line gaging stations by the administration) during each month as follows:

Little Blue River

May    45 cfs

June    45 cfs

July    75 cfs

August    80 cfs

September    60 cfs

Big Blue River

May    45 cfs

June    45 cfs

July    80 cfs

August    90 cfs

September    65 cfs

When such action is necessary to maintain the above schedule of flows, the state of Nebraska shall:

(1) Limit diversions by natural-flow appropriators in Nebraska in accordance with their water appropriations;

(2) Close, in reverse order of priority, natural-flow appropriations with priority dates subsequent to November 1, 1968, including rights to store water in the conservation-storage zones of reservoirs;

(3) Enjoin all persons not holding valid natural-flow appropriations from taking water during periods when the exercise of junior natural-flow appropriations is being restricted;

(4) Regulate, in the same manner that diversion of natural flows is regulated, withdrawals of water from irrigation wells installed after November 1, 1968, except equivalent wells drilled to replace wells installed before that date, in the alluvium and valley side terrace deposits within one mile from the thread of the river and between the mouth of Walnut creek and the Kansas-Nebraska state line on the Little Blue river and between the mouth of Turkey creek and the Kansas-Nebraska state line on the Big Blue river (as delineated on exhibits A and B of Supplement No. 1 to the report of the engineering committee) provided that, if the regulation of such wells fails to yield any measurable increases in flows at the state-line gaging stations as determined by the investigations to be undertaken under Article III, paragraph 3.4, the regulation of such wells shall be discontinued. Determination of the effect on streamflow of the pumping of such wells shall rest with the administration.

Delivery of water under the terms of this article shall be deemed to be in compliance with its provisions when the amounts passing the state-line gaging stations are substantially equivalent to the scheduled amounts. Minor irregularities in flow shall be disregarded.

(c) The storage capacity provided in reservoirs in the Little Blue river basin in Nebraska shall be limited to a total of 200,000 acre-feet. Similarly, the storage capacity in reservoirs in the Big Blue river basin in Nebraska shall be limited to 500,000 acre-feet. These limitations are exclusive of storage capacity that may be found necessary for regulation and use of waters imported into these basins in Nebraska; exclusive of storage capacity in small reservoir projects where the storage of water for subsequent use is less than 200 acre-feet; exclusive of storage capacity allocated to sedimentation and flood control; and exclusive of storage capacity allocated to, and from which water is released to accomplish, low-flow augmentation for improvement of water quality, for fishery, wildlife, or recreation purposes, or for meeting the flow schedules at the Kansas-Nebraska state line as set out in Article V, paragraph 5.2.

5.3 Kansas apportionment. The state of Kansas shall have free and unrestricted use of all waters of the Big Blue river basin flowing into Kansas from Nebraska in accordance with this compact, and of all waters of the basin originating in Kansas, excepting such waters as may, in the future, flow from Kansas into Nebraska.

5.4 Transbasin diversion. In the event of any importation of water into the Big Blue river basin by either state, the state making the importation shall have exclusive use of such imported water, including identifiable return flows therefrom. Neither state shall authorize the exportation from the Big Blue river of water originating within that basin without the approval of the administration.

Article VI—Water Quality Control

6.1 The states of Kansas and Nebraska mutually agree to the principle of individual state efforts to control natural and man-made water pollution within each state and to the continuing support of both states in active water pollution control programs.

6.2 The two states agree to cooperate, through their appropriate state agencies, in the investigation, abatement, and control of sources of alleged interstate pollution within the Big Blue river basin whenever such sources are called to their attention by the administration.

6.3 The two states agree to cooperate in maintaining the quality of the waters of the Big Blue river basin at or above such water quality standards as may be adopted, now or hereafter, by the water pollution control agencies of the respective states in compliance with the provisions of the federal water quality act of 1965, and amendments thereto.

6.4 The two states agree to the principle that neither state may require the other to provide water for the purpose of water quality control as a substitute for adequate waste treatment.

Article VII—General Provisions

7.1 Right to store water in upper state. The right of the state of Kansas or of any person, corporation, local agency, or entity in Kansas to construct or participate in the future construction and use of any storage reservoir or diversion works in the Big Blue and Little Blue basins of Nebraska for the purpose of regulating water to be used in Kansas shall never be denied: Provided, That such right is subject to the laws of the state of Nebraska and that any such storage for use by Kansas shall be excluded from the limitations on storage under Article V, paragraph 5.2 (c).

Releases of water from storage provided by Kansas interests in the state of Nebraska shall not be counted toward meeting the minimum flow requirements at the state line under the provisions of paragraph 5.2 (b).

7.2 Disclaimer. Nothing contained in this compact shall be deemed:

(1) To impair, extend, or otherwise affect any right or power of the United States, its agencies, or its instrumentalities involved herein;

(2) To subject to the laws of the states of Kansas and Nebraska any property or rights of the United States that were not subject to the laws of those states prior to the date of this compact;

(3) To interfere with or impair the right or power of either signatory state to regulate within its boundaries the appropriation, use, and control of waters within that state consistent with its obligations under this compact.

7.3 Invalidity in part. Should a court of competent jurisdiction hold any part of this compact to be contrary to the constitution of either signatory state or to the constitution of the United States, all other severable provisions of this compact shall continue in full force and effect.

7.4 Future review. After the expiration of five years following the effective date of this compact, the administration may review any provisions hereof; and it shall meet for such review whenever a member of the administration from either state requests such review. All provisions hereof shall remain in full force and effect until changed and amended within the intent of the compact by unanimous action of the administration, and until such changes in this compact are ratified by the legislatures of the respective states and are consented to by the congress of the United States, in the same manner that this compact is required to be ratified and consented to before it becomes effective.

7.5 Termination. This compact may be terminated at any time by appropriate action of the legislatures of both signatory states. In the event of amendment or termination of the compact, the water-resource developments made in compliance with, and reliant upon, this compact shall continue unimpaired.

Article VIII—Ratification

8.1 This compact shall become binding and obligatory when it shall have been ratified by the legislature of each state and consented to by the congress of the United States and when the congressional act consenting to this compact includes the consent of congress to name and join the United States as a party in any litigation in the United States supreme court, if the United States is an indispensable party and if the litigation arises out of this compact or its application, and if a signatory state is a party thereto.

8.2 Notice of ratification by the legislature of each state shall be given by the governor of that state to the governor of the other state and to the president of the United States, and the president is hereby requested to give notice to the governor of each state of the consent by the congress of the United States.

In Witness Whereof the authorized representatives have executed three counterparts hereof, each of which shall be and constitute an original, one of which shall be deposited with the administrator of general services of the United States, and one of which shall be forwarded to the governor of each state.

Done at Lincoln, Nebraska, this 25th day of January 1971.

Keith S. Krause

Commissioner for the state of Kansas

Dan S. Jones, Jr.

Commissioner for the state of Nebraska

Approved:Elmo W. McClendon

Representative of the United States of America

History: L. 1971, ch. 332, § 1; July 1.






Article 6 WATER DISTRICTS

82a-601 Rural water-supply districts; organization; duties of board of county commissioners.

82a-601. Rural water-supply districts; organization; duties of board of county commissioners. Subject to the provisions of K.S.A. 19-270, the board of county commissioners of each county in this state shall have power and it shall be their duty upon a proper petition being presented, to incorporate and organize rural water-supply districts within their respective counties in the manner hereinafter provided.

History: L. 1941, ch. 7, § 1; L. 1986, ch. 70, § 43; May 15.



82a-602 Petition for organization of water-supply district.

82a-602. Petition for organization of water-supply district. Any two or more owners of adjacent lands within any county may file with the county clerk a petition addressed to the board of county commissioners praying for the incorporation of a water-supply district. The petition shall (1) describe by section, or fraction thereof, and by township and range the location of lands owned by the petitioners and desired to be incorporated into the proposed water-supply district and shall state (2) that such lands are without an adequate water supply; (3) that the construction of dams, wells or other works are necessary to develop an adequate water supply, and (4) that such improvement or works will be conducive to and will promote the public health, convenience and welfare.

History: L. 1941, ch. 7, § 2; June 30.



82a-602a Rural water-supply districts; inclusion of land located in other benefit districts.

82a-602a. Rural water-supply districts; inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any rural water district created pursuant to K.S.A. 82a-601 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a rural water district.

History: L. 1997, ch. 143, § 7; May 8.



82a-603 Time fixed for consideration of petition.

82a-603. Time fixed for consideration of petition. Whenever a petition as provided in the preceding section is filed with the county clerk, the county clerk shall thereupon give notice to the county commissioners of the filing and pendency of such petition and the county commissioners shall forthwith fix a time within 30 days from date of filing of the petition, for a hearing of the same and the county clerk shall at least seven days before date fixed for such hearing, give or send by mail, written notice thereof to each of the petitioners, and shall transmit to the chief engineer of the division of water resources, Kansas department of agriculture, one copy of the petition and notice of the date set for its consideration.

History: L. 1941, ch. 7, § 3; L. 2004, ch. 101, § 139; July 1.



82a-604 Consideration of petition by county commissioners.

82a-604. Consideration of petition by county commissioners. At the time set for the hearing and consideration of the petition as provided in the preceding section, it shall be the duty of the board of county commissioners to ascertain (1) whether proper notice of the hearing has been given to the signers of the petition and the chief engineer as required by this act; (2) whether lands described in the petition are without an adequate water supply; (3) whether the construction of dams, wells or other works are necessary to develop an adequate water supply; (4) whether such improvements or works will be conducive to and will tend to promote the public health, convenience and welfare. If upon such consideration it shall be found that such petition is in conformity with the requirements of this act, the board of county commissioners shall thereupon immediately declare the land described in the petition to constitute a quasi-municipal corporation and the petitioners therein to be incorporated as a water-supply district under the name of "Rural Water-supply District No. ______, ______________ County, Kansas," (inserting number in order of incorporation and name of county) and thereupon shall enter upon its records full minutes of such hearing together with declaration that henceforth all land in said district and the owners thereof and their successors shall constitute a body politic and corporate under said corporate name for the purposes of this act.

History: L. 1941, ch. 7, § 4; June 30.



82a-605 Government of district.

82a-605. Government of district. The owners of land within said district shall constitute the governing body of each water-supply district incorporated under this act within their respective counties and shall constitute a board of directors who shall immediately following the granting of incorporation by the board of county commissioners, meet in the office of the county clerk and select from their number a president. The county clerk and county treasurer shall respectively act and perform the required duties of a secretary and treasurer for said district. It shall be the duty of the secretary to cause an entry to be made upon its records showing all of its minutes, decisions and orders made pursuant to the provisions of this act.

History: L. 1941, ch. 7, § 5; June 30.



82a-606 Powers of water-supply districts.

82a-606. Powers of water-supply districts. Every water-supply district incorporated under this act shall have perpetual succession, subject to dissolution as provided by this act; shall be empowered to sue and be sued; shall be capable of contracting and being contracted with; shall be authorized and empowered to hold such real and personal property as may come into its possession by will, gift, purchase or otherwise as authorized by law; shall have power to construct, install, maintain and operate such dams, wells and other works and such appurtenant structures and equipment as may be necessary to carry out the purposes of its organization and shall have power to issue bonds to defray the cost of such improvements and to levy special assessments and taxes to pay the bonds or defray the cost of the improvements or any part thereof, and the cost of maintenance of such works as hereinafter provided.

History: L. 1941, ch. 7, § 6; June 30.



82a-607 Employment of labor and services.

82a-607. Employment of labor and services. The board of directors of any such district in this state acting in its capacity as the governing body of water-supply districts within their respective counties, may employ such common and skilled labor, and professional and other services as may be necessary to the proper performance of such work or improvement as is proposed to be done within any such district in the county, and the maintenance thereof.

History: L. 1941, ch. 7, § 7; June 30.



82a-608 Assessment of benefits and costs.

82a-608. Assessment of benefits and costs. Plans, specifications, estimates of cost and amount of benefits to each tract in such district for any proposed improvement authorized by this act shall be filed with the chief engineer of the division of water resources and with the secretary of the water-supply district, and the total benefits of any such improvement shall be divided into a suitable number of units of which each landowner within the district shall subscribe to the number of such units in proportion to the extent he or she desires to participate in the benefits of the improvements. All costs in connection with the construction of such improvement shall be assessed to such landowners in proportion to benefits subscribed for and each landowner's share of the benefits of such improvement shall thereafter be in that proportion.

History: L. 1941, ch. 7, § 8; June 30.



82a-609 Payment of costs.

82a-609. Payment of costs. The board of directors of any water-supply district as provided shall have power to cause to be constructed within such district such works as are authorized by this act and to issue bonds to pay the cost thereof, the outstanding amount at any time of such bonds not exceeding ten percent of the assessed valuation of all taxable lands and improvements within the district as shown by the assessment and tax rolls of the preceding year, and such bonds to be paid by a special assessment levied upon taxable lands and improvements of landowners within the district, and assessed in proportion to the benefit units subscribed to by each landowner as provided in the next preceding section.

History: L. 1941, ch. 7, § 9; June 30.



82a-610 Operations and maintenance of improvements.

82a-610. Operations and maintenance of improvements. The officers of the board of directors shall hold their office for a period of one year, and thereafter at the pleasure of the board of directors until a successor is elected; it shall be the duty of the president of said board of directors to keep in repair such works as are constructed by the district as authorized in this act and to operate such works, all as directed by said board. The president and all persons who may perform any service or labor as provided herein shall be paid such just and reasonable compensation as may be allowed by the board of directors and said board may annually levy such amount as in its judgment is necessary to properly maintain and operate such works and assess such amount against landowners within the district in the same proportion and manner as provided in the preceding section, and it shall not be required to publish its budget prior to hearing thereon, provided all directors approve and sign said budget.

History: L. 1941, ch. 7, § 10; June 30.



82a-611 Dissolution.

82a-611. Dissolution. Whenever a petition signed by three-fourths of the landowners in any water-supply district organized under provisions of this act, and acts amendatory and supplemental thereto, is presented to the board of county commissioners of the county wherein said district is located, and it shall appear from said petition that said district owns no property of any kind, exclusive of records, maps, plans and files; that all of its debts and obligations have been fully paid; that the board of directors have not held a meeting for more than one year prior to the date of signing said petition; that the district is not functioning, and will probably continue to be inoperative, the board of county commissioners shall after such finding issue a certificate stating the allegations in said petition as true and declaring said water-supply district dissolved, and shall make full minutes of such hearing in its journal and deliver said certificate to the secretary of said district. The secretary of said district shall within thirty days thereafter deliver all records, maps, plans and files to the county clerk, and thereupon said district shall be dissolved.

History: L. 1941, ch. 7, § 11; June 30.



82a-612 Definitions.

82a-612. Definitions. As used in this act, unless the context clearly requires otherwise:

(a) "District" means a rural water district organized pursuant to this act;

(b) "board" means the governing body of a district;

(c) the terms "board of county commissioners" and "county clerk" shall mean, respectively, the board of county commissioners and county clerk of the county in which the greatest portion of the territory of any existing or proposed rural water district is located;

(d) "participating member" means an individual, firm, partnership, association or corporation and:

(1) Which has subscribed to one or more benefit units of such district; or

(2) which is charged a franchise fee for water service which is paid, either directly or indirectly through another water provider, to such district;

(e) "chief engineer" means the chief engineer of the division of water resources, Kansas department of agriculture.

History: L. 1957, ch. 540, § 1; L. 2004, ch. 101, § 140; L. 2010, ch. 15, § 4; L. 2012, ch. 27, § 1; July 1.



82a-613 Rural water districts; organization; duties of board of county commissioners.

82a-613. Rural water districts; organization; duties of board of county commissioners. Subject to the provisions of K.S.A. 19-270, the board of county commissioners of each county in this state shall have power and it shall be their duty, upon a proper petition being presented, to incorporate and organize rural water districts in the manner hereinafter provided.

History: L. 1957, ch. 540, § 2; L. 1986, ch. 70, § 44; May 15.



82a-614 Petition for organization; contents.

82a-614. Petition for organization; contents. A petition addressed to the board of county commissioners may be filed with the county clerk, praying for the incorporation of a district. Such petition shall be signed by at least fifty percent (50%) of the owners of land within the proposed district, or signed on behalf of the owners of land within the proposed district when such petition is accompanied by a request for petitioning signed by at least fifty percent (50%) of the owners of land within the proposed district. The number of owners of land in the proposed district shall be determined by an enumeration of said owners of land, taken from the tax rolls of the county in which lands of the proposed district are located, and verified by one of said landowners or the attorney filing same, duly attached to and made a part of said petition: Provided, That for purposes of determining the number of owners of land in the district the tax rolls of the county shall be prima facie evidence of title and of the name and address of the owners of land within said proposed district. The petition shall (1) define by metes and bounds the boundaries of the proposed district and shall state (2) that the lands within such boundaries are without an adequate water supply; (3) that the construction and maintenance of ponds or reservoirs or pipelines or wells or check dams or pumping installation, or any other facility for water storage, transportation or utilization, or that the construction and maintenance of any combination of said projects is necessary for the improvement of the community, and (4) that such improvement or works shall be conducive to and will promote the public health, convenience and welfare.

History: L. 1957, ch. 540, § 3; L. 1963, ch. 512, § 1; L. 1965, ch. 556, § 1; June 30.



82a-614a Rural water districts; inclusion of land located in other benefit districts.

82a-614a. Rural water districts; inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any rural water district created pursuant to K.S.A. 82a-612 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a rural water district.

History: L. 1997, ch. 143, § 8; May 8.



82a-615 Time for hearing petition; election of director; bylaws; notice of hearing.

82a-615. Time for hearing petition; election of director; bylaws; notice of hearing. Whenever a petition as provided in the preceding section is filed with the county clerk, the clerk shall give notice to the county commissioners of the filing of the petition. The county commissioners shall forthwith fix a time and place within 30 days from date of filing of the petition for a hearing of the same. In addition, the county commissioners, with the advice of the petitioners shall forthwith fix a time and place of landowners meeting, immediately after the hearing, for the purpose of electing directors and a time and place within seven days from the date of the hearing for a meeting of the landowners for the purpose of adopting bylaws for the district. The county clerk, at least seven days before the date fixed for the hearing shall mail written notice of the times and places of the hearing and the landowners meetings to each of the petitioners. The county clerk shall transmit to the chief engineer one copy of the petition and notice of the time and place of the hearing thereon. The county clerk shall also cause to be published once each week for two consecutive weeks in the official county newspaper a notice entitled, "Notice of hearing of petition to incorporate and organize a rural water district in the vicinity of ______________, __________ county, Kansas," (inserting word or words descriptive of vicinity and name of county). The last publication of the notice shall be not later than seven days before the date set for the hearing. The published notice shall (1) define by metes and bounds the boundaries of the proposed district; (2) state the time and place of hearing; (3) state that all owners of land within such boundaries may appear and be heard; (4) state that a rural water district, if incorporated, shall have no power or authority to levy any taxes whatsoever; (5) state the time and place of the meeting of the landowners for the purpose of electing directors; and (6) state the time and place of the meeting of the landowners for the purpose of adopting bylaws for the district.

History: L. 1957, ch. 540, § 4; L. 1963, ch. 512, § 1a; L. 1965, ch. 556, § 2; L. 1981, ch. 173, § 82; July 1.



82a-616 Consideration of petitions; findings; incorporation, when.

82a-616. Consideration of petitions; findings; incorporation, when. (a) At the time and place set for the hearing and consideration of the petition, it shall be the duty of the board of county commissioners to ascertain (1) whether proper notice of the hearing has been given to the persons and in the manner provided by K.S.A. 82a-615; (2) whether lands within the area defined in the petition are without an adequate water supply; (3) whether the construction and maintenance of ponds, or reservoirs, pipelines or wells or check dams or pumping installation or any other facility for the storage, transportation or utilization of water, of the construction and maintenance of any combination of said proposed projects are necessary for the improvement of the community: Provided,The county commissioners shall make no affirmative finding that any proposed project is necessary if the construction and maintenance of said project would encourage the cultivation of lands which are submarginal and which should be devoted to other uses in the public interest; (4) whether such improvements or works will be conducive to and will tend to promote the public health, convenience and welfare.  If upon such consideration it shall be found that such petition is in conformity with the requirements of this act, the board of county commissioners shall thereupon immediately declare either the district within the boundaries defined in the petition or a district contained within such boundaries as described by such board to constitute a quasi-municipal corporation and to be incorporated as a rural water district under the name of "rural water district No.  ______, ______________ county, Kansas," (inserting number in order of incorporation and name of county) and thereupon shall enter upon its records full minutes of such hearing, together with declaration that thenceforth said district shall constitute a body politic and corporate under said corporate name for the purposes of this act.

(b) Any district heretofore declared and incorporated by the board of county commissioners pursuant to a petition presented under this section, the boundaries of which fall within the boundaries as proposed in said petition but which are not congruent therewith, is hereby ratified and declared to be a lawfully incorporated and existing district.

History: L. 1957, ch. 540, § 5; L. 1963, ch. 512, § 2; L. 1965, ch. 556, § 3; L. 1976, ch. 437, § 1; July 1.



82a-617 Board of directors; qualifications; election; bylaws; adoption.

82a-617. Board of directors; qualifications; election; bylaws; adoption. Immediately following the granting of incorporation by the board of county commissioners, and at the time and place set out in the notice of hearing, the owners of land within any such district shall select from their number a board of directors. The number of members on said board, not to exceed nine (9), shall be determined by majority vote of those owners of land present:Provided, Any original director who shall fail to subscribe to one (1) or more benefit units and pay the established unit fee for each unit to which he or she subscribes within thirty (30) days after entry in the minutes of the board of a declaration of availability of such benefit units for subscription, shall forfeit his or her office. Within seven (7) days after the election of the original board, proposed bylaws shall be submitted for adoption at a meeting of owners of land located within the district, notice of which shall be given to each such landowner as provided in K.S.A. 82a-615. Those owners of land located within the district present at such special meeting may adopt and amend any of such proposed bylaws and may propose and adopt additional or other bylaws. Such bylaws may be amended at any annual or special meeting of the participating members of the district.

History: L. 1957, ch. 540, § 6; L. 1965, ch. 556, § 4; June 30.



82a-618 Board; governing body of district; meetings; vacancies; rules and regulations; duties of secretary.

82a-618. Board; governing body of district; meetings; vacancies; rules and regulations; duties of secretary. The board shall be the governing body of the district and shall meet annually on the same day the annual meeting of participating members of the district is held pursuant to K.S.A. 82a-626, and such annual meeting of the board of directors shall follow the annual meeting of participating members and at such other times as may be determined by the board or upon call by the chairman or any two (2) members of the board. Vacancies on the board shall be filled for the unexpired term, and until such appointee's successor is elected and has qualified, by appointment by the remaining members of the board. The board shall adopt such rules and regulations in conformity with the provisions of this act and the bylaws of the district as are deemed necessary for the conduct of the business of the district. It shall be the duty of the secretary to cause an entry to be made upon its records showing all of its minutes, decisions and orders made purusant to the provisions of this act.

History: L. 1957, ch. 540, § 7; L. 1963, ch. 512, § 3; April 22.



82a-619 Powers of rural water districts.

82a-619. Powers of rural water districts. Every district incorporated under this act shall have perpetual succession, subject to dissolution or consolidation pursuant to law and shall have the power to:

(a) Exercise eminent domain within the boundaries of such district;

(b) sue and be sued;

(c) contract;

(d) hold real and personal property acquired by will, gift, purchase, or otherwise, as authorized by law;

(e) construct, install, maintain and operate such ponds, reservoirs, pipelines, wells, check dams, pumping installations or other facilities for the storage, transportation or utilization of water and such appurtenant structures and equipment necessary to carry out the purposes of its organization;

(f) contract with cities or counties, or both, to operate and maintain state-permitted wastewater treatment works, systems and other facilities relating to the treatment of wastewater within the boundaries of the district;

(g) cooperate with and enter into agreements with the secretary of the United States department of agriculture or the secretary's duly authorized representative necessary to carry out the purposes of its organization; and to accept financial or other aid which the secretary of the United States department of agriculture is empowered to give pursuant to 7 U.S.C. § 1921 et seq., as in effect on the effective date of this act;

(h) acquire loans for the financing of up to 95% of the cost of the construction or purchase of any project or projects necessary to carry out the purposes for which such district was organized and to execute notes and mortgages in evidence thereof with interest, or combined interest and mortgage insurance charges, which shall not exceed 13%, except that for purposes of interim financing, interest or combined interest and mortgage insurance charges shall not exceed 14%. Any district shall have the same power to acquire loans or to issue revenue bonds pursuant to K.S.A. 82a-625, and amendments thereto, for the refinancing of up to 95% of the original cost of any such project or projects. The balance of the cost of construction shall be acquired by subscription, donation, gift or otherwise than through the medium of loans, except that in the case of cooperative corporations and corporations not-for-profit being converted to water districts as provided for in K.S.A. 82a-631 to 82a-635, inclusive, and amendments thereto, the district may assume 100% of the indebtedness of the corporation, providing the corporation originally raised at least 10% of the construction cost by means otherwise than through the medium of loans. Any such loan may be secured by any or all of the physical assets owned by the district, including easements and rights-of-way, except that no district organized under this act shall have any power or authority to levy any taxes.

History: L. 1957, ch. 540, § 8; L. 1959, ch. 415, § 1; L. 1963, ch. 512, § 4; L. 1974, ch. 449, § 1; L. 1976, ch. 438, § 1; L. 1980, ch. 331, § 4; L. 1981, ch. 396, § 1; L. 1982, ch. 435, § 1; L. 2002, ch. 137, § 2; L. 2012, ch. 29, § 2; July 1.



82a-619b Same; alteration of location of pipelines on easements; costs.

82a-619b. Same; alteration of location of pipelines on easements; costs. (a) Prior to the installation of any water pipeline or appurtenant facility upon any easement or right-of-way granted to any rural water district, the board of directors or its designee shall advise the grantor or his or her local agent of such easement or right-of-way as to the exact location of the proposed installation.  If a revision of such location is requested by the grantor, the board or its designee shall offer to negotiate with the grantor for the relocation of the proposed installation to the grantor's satisfaction.  Any additional cost incurred by the district as a result of altering the location of the installation shall be borne by the party requesting the alteration.

(b) The terms used in this section shall have the meanings respectively ascribed thereto by K.S.A. 82a-612.

History: L. 1976, ch. 436, § 1; July 1.



82a-620 Same; employment of labor and services.

82a-620. Same; employment of labor and services. The board of any such district in this state acting in its capacity as the governing body may employ such common and skilled labor, and professional and other services, as may be necessary to the proper performance of such work or improvement as is proposed to be done within any such district, and the maintenance thereof.

History: L. 1957, ch. 540, § 9; June 29.



82a-621 Filings with chief engineer and secretary of district; benefit units; subscription to units; use of proceeds from units; sale of water.

82a-621. Filings with chief engineer and secretary of district; benefit units; subscription to units; use of proceeds from units; sale of water. Plans, specifications, proposed operating budget, schedules of unit fees and benefit units, rules and regulations, estimates of cost for any authorized proposed improvement shall be filed with the chief engineer and with the secretary of the district. The total benefits of any such improvement shall be divided into a suitable number of benefit units. Each landowner within the district shall subscribe to a number of such units in proportion to the extent he or she desires to participate in the benefits of the improvements. Upon determining a schedule of benefit units and unit fees, the board shall cause a declaration of availability of such units for subscription to be entered in its minutes and any individual who fails to become a participating member within thirty (30) days thereafter shall not be eligible to hold office as a director, nor shall any individual, firm, partnership, association or corporation which fails to become a participating member within ninety (90) days after such declaration be qualified to participate at any meeting or vote at any election held thereafter unless such individual, firm, partnership, association or corporation shall thereafter become a participating member.  As long as the capacity of the district's facilities permits, participating members of the district may subscribe to additional units upon payment of a unit fee for each such unit. Owners of land located within the district who are not participating members may subscribe to such units as the board in its discretion may grant, and upon payment of the unit fee for each such unit shall be entitled to the same rights as original participating members. Proceeds realized from benefit units may be accumulated and used by the district for any lawful purpose, including but not limited to, construction, expansion, and improvement of its water producing, and water transportation facilities. If the capacity of the district's facilities permits, the district may sell water to persons engaged in hauling water and to any municipal, quasi-municipal or nonprofit corporation organized for any purpose consistent with that for which the district was organized.

History: L. 1957, ch. 540, § 10; L. 1959, ch. 415, § 2; L. 1963, ch. 512, § 5; L. 1965, ch. 556, § 5; L. 1974, ch. 450, §1; L. 1979, ch. 332, § 1; April 26.



82a-622 Attachment of adjoining lands, when; petition, contents.

82a-622. Attachment of adjoining lands, when; petition, contents. A petition addressed to the county commissioners may be filed with the county clerk, praying for the attachment, to an existing district, of lands outside the district which can be economically served by the facilities of the district. Said petition for attachment shall be signed by at least fifty percent (50%) of the owners of land within the area or signed on behalf of the owners of land within the area when such petition is accompanied by a request for petitioning signed by at least fifty percent (50%) of the owners of land within the area.  The number of owners of land in the area shall be determined by an enumeration of said owners of land, taken from the tax rolls of the county in which lands are located, and verified by one of said landowners or the attorney filing same, duly attached to and made a part of said petition.  For purposes of determining the number of owners of land in the area the tax rolls of the county shall be prima facie evidence of title and the name and address of the owners of land within said area.  The petition shall (1) define by metes and bounds the boundaries of lands requested to be attached to the district, and shall state (2) the name of the district to which attachment is desired; (3) that such lands are without an adequate water supply; and (4) that attachment to said district will be conducive to and will promote the public health, convenience and welfare.

History: L. 1957, ch. 540, § 11; L. 1959, ch. 415, § 3; L. 1963, ch. 512, § 6; L. 1965, ch. 556; L. 1978, ch. 432, § 1; L. 1980, ch. 331, § 1; April 23.



82a-623 Attachment of adjoining land to water district; procedure; notice and hearing upon petition.

82a-623. Attachment of adjoining land to water district; procedure; notice and hearing upon petition. Subject to the provisions of K.S.A. 19-270, and amendments thereto, the county clerk shall give notice to the county commissioners of the filing of the petition for attachment.  The board of county commissioners shall fix a time and place, within 30 days from the date of the filing of the petition, for a  hearing on the same.  The county clerk, at least seven days before the date fixed for the hearing, shall send by first class mail to each owner of land within the area sought to be attached a copy of the petition for attachment, and a copy of the notice fixing the time and place of hearing on the petition.  The owners of land within the area sought to be attached shall be determined by an enumeration of landowners taken from the tax rolls of the county in which the land is located.  If the petition for attachment is accompanied by a verified statement by one of the owners of land within the area sought to be attached, or the attorney for the petitioner, that  the owners of all of the land within the area sought to be attached have signed the petition for attachment, a copy of the petition for attachment shall not be sent to the owners of land sought to be attached.  The clerk shall send by first class mail a copy of the petition for attachment and a copy of the notice fixing the time and place of hearing on the petition to the office of the water district to which attachment is sought.  The clerk also shall transmit to the chief engineer a copy of the petition for attachment and a copy of the notice fixing the time and place of hearing thereon.

History: L. 1957, ch. 540, § 12; L. 1965, ch. 556, § 7; L. 1980, ch. 331, § 2; L. 1986, ch. 70, § 45; L. 1997, ch. 143, § 2; May 8.



82a-624 Findings of board; new boundaries; subscription to benefit units by landowners of attached territory.

82a-624. Findings of board; new boundaries; subscription to benefit units by landowners of attached territory. (a) At the time and place set for the hearing and consideration of the petition, the board of county commissioners shall ascertain (1) whether proper notice has been given as required by K.S.A. 82a-623, and (2) whether the statements contained in the petition are true. If the statements contained in the petition are true and if a majority of the members of the board of the district to which attachment is desired do not object, the board of county commissioners shall enter into its minutes of such findings and shall set forth in said minutes a metes and bounds description of the new territory attached to said district. Thereafter owners of land located within the attached territory shall be entitled to subscribe to such benefit units upon such terms and conditions as the board in its discretion may provide. Any owner of land located within any territory attached to a district as provided by this act, who shall subscribe to one or more benefit units and comply with terms and conditions provided by the board, shall be entitled to the same rights as participating members are entitled to.

(b) When the petition has been signed by seventy-five percent (75%) of the landowners, the board of county commissioners shall ascertain whether the statements contained in the petition are true.  If the statements contained in the petition are true and if a majority of the members of the board of the district to which attachment is desired do not object, the board of county commissioners shall enter into its minutes of such findings and shall set forth in said minutes a metes and bounds description of the new territory attached to said district.

History: L. 1957, ch. 540, § 13; L. 1965, ch. 556, § 8; L. 1980, ch. 331, § 3; April 23.



82a-625 Construction of works; issuance of revenue bonds, conditions.

82a-625. Construction of works; issuance of revenue bonds, conditions. The board of directors of any district as provided shall have power to cause to be constructed within such district such works as are authorized by this act and to issue revenue bonds therefor, which shall be exempt from taxation. Such bonds shall be self-liquidating out of the revenue to be derived by the district for its services and facilities, shall bear interest at not more than the maximum rate of interest prescribed by K.S.A. 10-1009 and shall be issued under such provisions and conditions as the board shall determine.

History: L. 1957, ch. 540, § 14; L. 1970, ch. 64, § 98; L. 1979, ch. 332, § 2; April 26.



82a-626 Terms of members of board; annual meeting, notice; vote by participating members.

82a-626. Terms of members of board; annual meeting, notice; vote by participating members. (a) The term of office of every member elected to an original board shall be until the date of the annual meeting of the participating members of either the first, second or third year following the year of the incorporation of the district and until their successors are elected and have qualified, and as nearly as possible the terms of an equal number of directors on any such board shall expire on each of such dates.

(b) Except as provided by the bylaws of the district pursuant to K.S.A. 2015 Supp. 82a-648, and amendments thereto, at the annual meeting of each year after the year of the election of the original board members, elections shall be held to elect directors to fill any position on the board, the term of office of which has expired, and any director so elected shall hold office for a term of three years and until such director's successor is elected and has qualified. For the purpose of election of board members and for such other purposes as the bylaws may prescribe, annual meetings of participating members shall be held by each district between January 1 and April 1 of each year following the year of incorporation of such district. The board of directors shall cause notice of the time and place of each annual meeting and the purpose thereof to be mailed to each of its participating members or shall cause such notice to be published in a newspaper of general circulation within the district. Every such notice shall be mailed or published not less than 10 nor more than 30 days prior to any such meeting. Each participating member shall be entitled to a single vote, regardless of the number of benefit units to which such member has subscribed.

History: L. 1957, ch. 540, § 15; L. 1959, ch. 415, § 4; L. 1987, ch. 401, § 1; L. 2002, ch. 137, § 4; July 1.



82a-627 Officers of board; election; term.

82a-627. Officers of board; election; term. The board of directors shall annually elect a chairman, vice-chairman, secretary and treasurer for a term of one (1) year and until a successor is elected and has qualified.

History: L. 1957, ch. 540, § 16; June 29.



82a-628 Duties of chairman of board; compensation of chairman and other persons; budget, audit and report.

82a-628. Duties of chairman of board; compensation of chairman and other persons; budget, audit and report. It shall be the duty of the chairman of the board of directors to keep in repair such works as are constructed by the district as authorized in this act and to operate such works, all as directed by said board. The chairman and all persons who may perform any service or labor as provided herein shall be paid such just and reasonable compensation as may be allowed by the board of directors and said board shall annually prepare an estimated budget for the coming year, adjust water rates, if necessary to produce sufficient revenue required by such budget, shall cause an annual audit of the district's records and accounts to be made, and shall make a report on said matters at each annual meeting.

History: L. 1957, ch. 540, § 17; June 29.



82a-629 Dissolution of district; disposition of property and apportionment of proceeds.

82a-629. Dissolution of district; disposition of property and apportionment of proceeds. Whenever a petition signed by 3/4 of the subscribers and benefit unit owners in any district organized under provisions of K.S.A. 82a-612 et seq., and amendments thereto, is presented to the board of county commissioners stating that all of the district's debts and obligations have been fully paid; that the board of directors has not held a meeting for more than six months prior to the date of signing the petition; and that the district is not functioning, and shall continue to be inoperative, the board of county commissioners shall make findings thereon.  If the board of county commissioners finds the allegations in the petition to be true, the board shall provide for the disposition of any property owned by the district and for the apportionment of the proceeds thereof together with any other moneys belonging to the district to an adjoining rural water district or to any other political subdivision of the state.  No money, property or the proceeds thereof shall be distributed to any private interests.  The board of county commissioners shall issue a certificate stating that the allegations in the petition are true and declaring the district dissolved.  The board of county commissioners shall make full minutes of the hearing in its journal and deliver such certificate to the secretary of the district. The secretary of the district, within 30 days thereafter, shall deliver all records, maps, plans and files to the county clerk, and thereupon the district shall be dissolved.

History: L. 1957, ch. 540, § 18; L. 1985, ch. 337, § 1; L. 1991, ch. 291, § 1; March 21.



82a-631 Conversion of certain cooperative and nonprofit corporations into rural water districts; petition; requirements.

82a-631. Conversion of certain cooperative and nonprofit corporations into rural water districts; petition; requirements. Any cooperative or nonprofit corporation organized prior to July 1, 1957, for purposes authorized by sections 82a-612 to 82a-629, both sections inclusive, of the General Statutes Supplement of 1957, may, by a vote of a majority of the members present at a regular meeting, or at a meeting duly called for that purpose, and provided a quorum is present, elect to petition the county commissioners to incorporate the lands within its corporate boundaries into a rural water district. Said petition shall: (1) Be accompanied by a map showing the corporate boundaries of the area served, a roster of the stockholders, complete with addresses; (2) state the name of the corporation desiring to be incorporated as a rural water district; (3) state that prior to the construction of water facilities by the corporation, the area was without an adequate water supply; (4) state that the holders of notes, bonds, or other instruments evidencing indebtedness of the corporation are willing to have the new district, if established, assume the indebtedness and obligations of the corporation; and (5) be signed by the president and secretary of the corporation for its members.

History: L. 1959, ch. 415, § 6; April 4.



82a-632 Same; notice and hearing.

82a-632. Same; notice and hearing. Notice of the filing of a petition for conversion to a water district, fixing time and place of the hearing, shall be given in the same manner as prescribed in K.S.A. 82a-626, insofar as same can be made applicable, except that all members whose names are shown on the roster of stockholders submitted with the petition for conversion shall be considered petitioners, and shall be given notice of such filing and of the time and place of the hearing by registered or certified mail.

History: L. 1959, ch. 415, § 7; April 4.



82a-633 Same; duties of county commissioners; declaration.

82a-633. Same; duties of county commissioners; declaration. At the time and place set for the hearing and consideration of the petition, the board of county commissioners shall ascertain: (1) Whether proper notice has been given as provided for in K.S.A. 82a-632; and (2) whether the statements contained in the petition are true. If determined in the affirmative, the said board of county commissioners shall enter into its minutes such findings, shall cause the map accompanying the petition to be filed of record, and shall declare the land shown within the boundaries on said map to constitute a quasi-municipal corporation, and to be incorporated into a rural water district under the name of "Rural Water District No. ______, ______________ county, Kansas," and thereupon shall enter upon its records full minutes of the hearing, together with the declaration that said district shall constitute a body politic and corporate under said corporate name for the purposes of this act.

History: L. 1959, ch. 415, § 8; L. 1963, ch. 512, § 7; April 22.



82a-634 Same; holders of stock or certificates to hold benefit units.

82a-634. Same; holders of stock or certificates to hold benefit units.    Holders of shares of stock and/or membership certificates in the corporation or cooperative electing to convert to a rural water district shall hold benefit units in the water district established in the same number as they were entitled to water services in the previously existing corporation or cooperative.

History: L. 1959, ch. 415, § 9; April 4.



82a-635 Same; dissolution of corporation or cooperative, when.

82a-635. Same; dissolution of corporation or cooperative, when. When the rural water district has been established pursuant to the provisions of K.S.A. 82a-631 to 82a-634, both sections inclusive, hereof, and the assets and liabilities of the corporation or cooperative have been transferred to it, the corporation or cooperative shall thereupon be dissolved.

History: L. 1959, ch. 415, § 10; April 4.



82a-636 Same; conversion provisions (82a-631 to 82a-635) supplemental to 82a-612 to 82a-629.

82a-636. Same; conversion provisions (82a-631 to 82a-635) supplemental to 82a-612 to 82a-629. The provisions of K.S.A. 82a-631 to 82a-635, both sections inclusive, shall be supplemental to the provisions of K.S.A. 82a-612 to 82a-629, both sections inclusive, and acts amendatory thereof or supplemental thereto.

History: L. 1959, ch. 415, § 11; July 4.



82a-637 Rural water districts; transfer of assets, properties, funds and records of certain districts to city or board of public utilities of city; agreements between district and city or board of utilities; outstanding indebtedness and obligations; water service and rates; approval of U.S. secretary of agriculture.

82a-637. Rural water districts; transfer of assets, properties, funds and records of certain districts to city or board of public utilities of city; agreements between district and city or board of utilities; outstanding indebtedness and obligations; water service and rates; approval of U.S. secretary of agriculture. Whenever a rural water district is created under the provisions of K.S.A. 82a-612 et seq., and acts amendatory thereof, and all or part of such district lies within a three mile radius of a city of the first class, and such district does not qualify for additional loans in order to increase its facilities sufficiently to enable it to provide adequate water service for development of the area within such district, then said district may upon a petition signed by two-thirds of the participating members of the district, as determined by an enumeration taken and verified for this purpose by a qualified elector residing within the district or, upon a vote, in person or by proxy, of more than one-half of the participating members of said district at a special meeting called for such purpose by the board of directors of the district, approve the transfer of all physical assets and properties, funds and records of said district to the city lying within the prescribed radius, or to the board of public utilities of such city, upon agreement executed between said city or board of public utilities, as the case may be, and the governing body of the water district for payment or satisfaction of all outstanding indebtedness and obligations of said rural water district, and further agreement for the payment of not less than 20% of the determined amount of the outstanding debts and obligations of the district at the time of the execution of the agreement; and such agreement shall also provide that water services to the water users in the water district shall be at rates which are at not more than the prevailing rates at the time of such agreement.

Such agreement and transfer of assets and properties of the district shall be subject to the approval of the secretary of agriculture of the United States or his or her duly authorized representative; and no transfer of assets or properties shall be made until such approval has been received.

At any time after the participating members of the district have approved such transfer of assets and properties as herein provided for by petition or election, and after an agreement is executed as authorized herein, and upon payment of the twenty percent (20%) of the outstanding indebtedness and debts as required, the board of directors of the water district shall transfer the physical assets and properties to the municipality or board of public utilities, together with all records, maps, plans and files in connection therewith and thereafter the governing body of the city or the board of public utilities, as the case may be, shall operate such properties as a part of the municipal functions of the city, subject to the terms of the agreement entered into.

History: L. 1969, ch. 107, § 1; April 15.



82a-639 Consolidation of rural water districts; duties of board of county commissioners.

82a-639. Consolidation of rural water districts; duties of board of county commissioners. Subject to the provisions of K.S.A. 19-270, any two or more rural water districts organized pursuant to K.S.A. 82a-612et seq., and amendments thereto, may be consolidated by order of the board of county commissioners of the county in which the district with the largest number of participating members was originally incorporated and organized.

History: L. 1976, ch. 438, § 2; L. 1986, ch. 70, § 46; May 15.



82a-640 Same; meeting prior to consolidation; notice; approval of consolidation; petition to county, contents.

82a-640. Same; meeting prior to consolidation; notice; approval of consolidation; petition to county, contents. Prior to the formation of a consolidated rural water district, a special meeting concerning such consolidation shall be held in each district to be consolidated.  All members of each such district shall be sent notice by first-class mail of the time, place and purpose of such special meeting at least ten (10) days prior thereto.  A majority of the members attending such special meeting of each district to be consolidated shall first authorize the consolidation of such districts and approve the assumption and payment of all liabilities and obligations of the districts to be consolidated by the consolidated district.  A petition addressed to the board of county commissioners of the county with the largest number of participating members, executed by the chairman and secretary of each district seeking consolidation, and filed with the county clerk of such county shall:  (1) Set forth the names of each district seeking consolidation; (2) be accompanied by a map showing the boundaries of such districts; (3) state that the consolidation has been approved by a majority of the members attending the special meeting of each district seeking consolidation; (4) state whether or not the boards of the districts proposed to be consolidated have agreed to assume all existing liabilities of such districts as provided in K.S.A. 82a-643, and whether such agreement has been approved by the holders of all outstanding revenue bonds and promissory notes; and (5) state that the consolidated district will provide adequate water service within the area of the consolidated district.

History: L. 1976, ch. 438, § 3; L. 1979, ch. 332, § 4; April 26.



82a-641 Same; hearing on petition; notice; publication.

82a-641. Same; hearing on petition; notice; publication. Whenever a petition is filed with the county clerk of the county having the largest number of participating members, as provided in K.S.A. 82a-640, such county clerk shall give notice to the board of county commissioners of such county of the filing and pendency of such petition. The board of county commissioners shall forthwith fix a place and time within 30 days from the date of the filing of the petition for a hearing thereon. The county clerk shall, at least 10 days before the date fixed for the hearing, give or send by registered or certified mail, written notice of the hearing to the chairperson of each district seeking consolidation, and shall transmit one copy of the petition and notice of the hearing to the chief engineer of the division of water resources.  The county clerk shall also cause a notice of the hearing to be published once each week for two consecutive weeks in the official county newspaper. The last publication shall be not later than 10 days before the date set for the hearing.  Such published notice shall:  (1) Identify by name the districts seeking consolidation; (2) state the time and place of the hearing; (3) state that all interested persons may appear and be heard; and (4) state that a consolidated water district shall have no power or authority to levy any taxes whatsoever.

History: L. 1976, ch. 438, § 4; L. 1981, ch. 173, § 83; July 1.



82a-642 Same; findings of board of county commissioners; consolidation order.

82a-642. Same; findings of board of county commissioners; consolidation order. If, at the time and place set for the hearing, the board of county commissioners shall find and determine that:  (1) Notice of the hearing has been given as required by K.S.A. 82a-641; (2) the proposed consolidation has been approved by a majority of the members attending the special meeting of each district seeking consolidation as provided by K.S.A. 82a-640; (3) that the statements contained in the petition for consolidation are true, the board of county commissioners shall thereupon enter an order declaring the area within the boundaries of the rural water districts seeking consolidation to be incorporated as a consolidated rural water district under the name of "consolidated rural water district no. ____, ___________ county, Kansas" (inserting number in order of consolidation and name of county).  The county clerk shall thereupon send a copy of such order to the chief engineer of the division of water resources and the secretary of state.

History: L. 1976, ch. 438, § 5; July 1.



82a-643 Same; administration of property; powers of consolidated district; payment of revenue bonds, notes or other liabilities.

82a-643. Same; administration of property; powers of consolidated district; payment of revenue bonds, notes or other liabilities. At the time of the effective date of the consolidation, all the property of the original districts shall be combined and administered as one unit, and the consolidated district shall thereupon be invested with all the property benefits, franchises and privileges of the districts consolidated by the order and shall have all the powers of rural water districts.  All revenue bonds, promissory notes or other liabilities theretofore incurred by any of the districts consolidated by the order shall be paid in accordance with the terms thereof only from revenues derived from the services and facilities of the original district unless the same have been approved for payment by the consolidated district in accordance with K.S.A. 82a-640.

History: L. 1976, ch. 438, § 6; July 1.



82a-644 Same; election of officers of consolidated district; adoption of bylaws.

82a-644. Same; election of officers of consolidated district; adoption of bylaws. Immediately following entry of the order of consolidation by the board of county commissioners, the members of the boards of the former rural water districts which were consolidated shall meet and elect from among themselves a chairman, vice-chairman, secretary and treasurer.  The offices of secretary and treasurer may be held by one person.  No more than two (2) of such offices may be held by persons from one (1) of such former rural water districts.  The members of such boards shall adopt the bylaws of one of the former districts with such changes and modifications as the directors shall deem necessary.  The members of such boards of directors shall continue to serve as members of the board of directors of the consolidated district until the next annual meeting of the consolidated district as fixed in the bylaws, at which time a board of directors, not to exceed nine (9) in number, shall be elected in the same manner prescribed for the election of an original board under K.S.A. 82a-617.

History: L. 1976, ch. 438, § 7; July 1.



82a-645 Same; participating members of consolidated district.

82a-645. Same; participating members of consolidated district. Participating members of each district forming a consolidated district shall be deemed to be participating members of the consolidated district.

History: L. 1976, ch. 438, § 8; July 1.



82a-646 Release of lands from district; factors to consider; compensation, when; appraisers; appeal.

82a-646. Release of lands from district; factors to consider; compensation, when; appraisers; appeal. (a) Terms used in this section shall have the meanings provided by K.S.A. 82a-612, and amendments thereto.

(b) If certain lands included within a district cannot be economically or adequately served by the facilities of the district, the owners of such lands may petition the board of directors of the district to release those lands from the district. The petition shall describe the lands requested to be released and shall be signed by at least 75% of the total number of the owners of the lands requested to be released. The board of directors may prescribe a fee to be collected from the petitioners for the purpose of offsetting costs reasonably expected to be incurred by the district in hearing the request for release. The petition for release, together with a verified list of the names and addresses of all owners of the land requested to be released, and the prescribed fee, shall be filed with the secretary of the district.

(c) If the board of directors of the district finds the petition to be in proper form, the board shall conduct a hearing on the petition for release. Notice of the time and place of the hearing shall be mailed to all owners of land requested to be released not later than 10 days before the hearing. The hearing may be continued from time to time without further notice to landowners.

(d) In considering the petition for release, the board shall make specific written findings of fact and conclusions determining whether the lands requested to be released cannot be economically or adequately serviced by the facilities of the district and whether such release would be in the best interests of the landowner and the district. The findings and conclusions shall be based upon the preponderance of evidence presented to the board. In determining whether to grant the petition for release, the board's considerations shall be based on the following factors:

(1) Whether the petitioners for release of lands have applied for one or more benefit units to serve the lands requested to be released, which applications have been denied directly or where the cost of the benefit units or service or equipment is unreasonable, excessive or confiscatory so as to render service unavailable;

(2) the length of time before the board of directors reasonably expect to make water service available to the lands requested to be released;

(3) whether water service is available from another source if the lands are released from the district and the relative cost of obtaining service from each source;

(4) if water service is available from the district to the lands requested to be released, the relative cost of obtaining such water service, as determined by the district, compared to the additional value of the lands after water service is made available;

(5) if water service is available from the district, the cost of obtaining such water service, as determined by the district, compared to the cost of obtaining water from another source;

(6) whether any applicable law will prevent any other water suppliers from serving the lands requested to be released;

(7) whether the district's interest in maintaining the integrity of its territory is outweighed by the landowners' need to obtain a source of supply of water to the lands requested to be released;

(8) whether the decision of such board to deny release of lands would allow the district to yield more than adequate compensation;

(9) whether the district establishes a rate for services or equipment that is disproportionate to the services rendered;

(10) whether the district has provided water service to residents or landowners within the disputed territory and would be losing existing customers or whether the disputed territory would supply new customers;

(11) whether the district can provide a safe and adequate supply of water to customers of such district and whether a greater level of water service can be provided by another provider and the relative cost of each option;

(12) whether such board's refusal to detach the territory would result in any economic waste or hinder any economic development; and

(13) where a district provides water service to residences and where a city is required to provide fire protection services, if duplicate water service lines would cause any economic or physical waste.

(e) The board may approve the release of all or part of the lands requested to be released or may deny the request. The burden of proof shall be on the petitioners for release. The board of directors shall make a determination on the petition for release within 120 days after its receipt, shall record its written findings and conclusions in the minutes of the district and shall mail a copy of such written findings and conclusions to each petitioner within seven days.

(f) Except as provided in subsection (g), any owner of land requested to be released from the district who is dissatisfied with the determination of the board of directors on the petition for release may bring an action in the district court of the county in which the district is located to determine if the board of directors of the district abused its discretion in making such determination. Such appeal shall be filed within 30 days after the final decision of the board.

(g) If the district denies the landowner's petition for release because such release would not yield adequate compensation to the district, once such release is denied, the district and the landowner shall determine the amount of compensation sufficient to enable the district to be adequately compensated from the release in the following manner:

(1) The district and the landowner shall each select one qualified appraiser and the two appraisers so selected shall then select a third appraiser for the purpose of conducting an appraisal to determine the amount of compensation sufficient to enable the district to be adequately compensated from the release. The appraisers shall consider all elements of value, employing any method of valuation the appraisers deem appropriate and shall specifically consider the following factors in determining reasonable value:

(A) Whether any property of the district is rendered useless or valueless to the district;

(B) the impact on the existing indebtedness of the district and such district's ability to repay that debt;

(C) the value of the service facilities of the district located within the area in question;

(D) the amount of the district's contractual obligations allocable to the area in question;

(E) any demonstrated impairment of service or increase of cost to consumers of the district remaining after the release and the impact on future revenues lost from existing customers;

(F) any necessary and reasonable legal expenses and professional fees;

(G) any factors relevant to maintaining the current financial integrity of the district; and

(H) if the area released consists of land for which no water service is being provided by the system at the time of the release, the value of such land based on the planning, design and construction of improvements located outside the released area reasonably made to provide future water service to the released area;

(I) any other relevant factors.

(2) The appraisers shall hear such evidence as the appraisers deem appropriate and shall make a written summary of findings and conclusions. At least two of the three appraisers shall agree as to the amount of compensation owed by the landowner to the district and shall require such payment from the landowner to the district for acceptance.

(3) If either the district or the landowner is dissatisfied with the decision of the appraisers, then the district or the landowner may appeal within 30 days such award to the district court. Such appeal shall be heard de novo by the court without a jury.

(h) If the board of directors of the district approves the petition, or if the district court on appeal determines that the board abused its discretion in denying release, a copy of the board's action approving the release or of the district court's order on appeal, as the case may be, shall be transmitted to the chief engineer and to the county clerk, who shall note the change of such district's boundaries.

History: L. 2001, ch. 80, § 1; L. 2010, ch. 15, § 5; July 1.



82a-647 Release of lands from district; alternative procedure.

82a-647. Release of lands from district; alternative procedure. (a) As an alternative to the procedure contained in K.S.A. 82a-646, and amendments thereto, the owners of land located in a rural water district who desire for their land to be released from such district and attached to a different district may proceed in accordance with this section.  A petition to release such land shall be filed with the board of directors of the district in which such land is located. The petition shall:

(1) Describe the land sought to be released;

(2) state the name and number of the rural water district to which the owners seek to have such land attached; and

(3) state that such release is sought conditioned upon the attachment thereof by such other rural water district.

Such petition shall be signed by at least 75% of the owners of the land affected. The ownership shall be determined by an enumeration of landowners taken from the tax rolls of the county in which the land is located.

Within 30 days of receipt of such petition the board of directors of the district shall call and hold a hearing on the advisability of granting such petition. The board shall give notice of such hearing in the same manner provided by K.S.A. 82a-646, and amendments thereto. On the date of such hearing, the board shall approve or disapprove such release based on its determination of the best interests of the district and the petitioning landowners.

(b) Following approval of such petition for release, a petition for attachment of such lands shall be filed with the board of directors of the district to which such land is sought to be attached. The petition shall:

(1) Describe the land sought to be attached;

(2) request that the owners thereof seek to have such land attached to the district; and

(3) have attached to it a copy of the approval of release of such land by the board of directors of the district in which such land was conditionally released. Such petition shall be signed by at least 75% of the owners of the land affected. Ownership shall be determined by an enumeration of landowners taken from the tax rolls of the county in which the land is located.

Within 30 days of receipt of such petition the board of directors of the district shall call and hold a hearing on the advisability of granting such petition. Notice of such hearing shall be provided in the manner provided by K.S.A. 82a-646, and amendments thereto, by the board of directors. On the date of such hearing, the board shall approve or disapprove such attachment based on its determination of the best interests of the district and the petitioning landowners. If the board does not approve of such attachment, it shall notify the district from which release had been sought, which district shall then declare such release to be void.

(c) If the district to which release is sought approves of the release of such lands and the district to which attachment is sought approves of attachment of such lands, copies of the approval of such action by the boards of directors of each district shall be transmitted to the chief engineer. Copies also shall be filed with the county clerk, who shall note the change of such district's boundaries.

(d) Nothing in this section shall be construed as limiting landowners from using the procedures for attachment or release of property otherwise provided in K.S.A. 82a-622 et seq., and amendments thereto.

History: L. 1999, ch. 161, § 1; L. 2005, ch. 142, § 2; Apr. 21.



82a-648 Mail ballot elections.

82a-648. Mail ballot elections. A rural water district organized under K.S.A. 82a-612 et seq., and amendments thereto, may provide for any election of the district to be conducted by mail ballot in accordance with the bylaws of the district.

History: L. 2002, ch. 137, § 3; July 1.



82a-649 Acquisition of rural water district's system by adjoining municipality.

82a-649. Acquisition of rural water district's system by adjoining municipality. (a) The board of directors of any rural water district organized under K.S.A. 82a-612 et seq., and amendments thereto, and the governing body of any municipality which adjoins such district may enter into an agreement for the acquisition of such district's water supply and distribution system by such municipality and the assumption of water service by such municipality to the customers of such district upon the terms of such agreement and the provisions of this act.

(b) Any agreement pursuant to the provisions of this act may provide, but not necessarily be limited to, terms and conditions for:

(1) The transfer to the municipality of control and ownership of the district's water supply and distribution system, including all property, equipment, records, reports and funds;

(2) continued service, at an agreed upon rate, by the municipality to customers served by such system;

(3) assumption of all or part of the revenue bond liability or other outstanding obligations of the district; and

(4) establishment of a policy for connecting new customers to the water supply and distribution system.

(c) An agreement entered into pursuant to this act shall not take effect until:

(1) The board of directors of the rural water district and the governing body of the municipality each adopts a resolution approving such agreement;

(2) a copy of the agreement is filed for public inspection in the office of the county clerk of each county where there is located any portion of the area served by the rural water district;

(3) the board of directors of the rural water district causes notice of the approval of the agreement, the reasons therefor and a copy of the agreement to be mailed to each participating member of the district;

(4) the board of directors causes to be published once in a newspaper or newspapers of general circulation in the areas served by the district's water supply and distribution system notice of the approval of the agreement and the reasons therefor, together with a statement that the proposed agreement shall take effect unless there is presented to the board of directors of the rural water district a petition as provided by subsection (d); and

(5) if a petition is presented as provided by subsection (d), a majority of the participating members of the district approve the agreement as provided by subsection (d).

(d) If, within 60 days after publication of notice pursuant to subsection (c), there is presented to the board of directors of the rural water district board a written petition which is signed by participating members of the rural water district equal in number to not less than 10% of the total number of participating members of the district according to the records of the district and requests an election on whether the agreement shall take effect, the board of directors of the rural water district shall call an election on the approval of such agreement. The election may be held at a meeting called for that purpose or may be by mail ballot, or both. The agreement shall not take effect unless approved by a majority of the participating members voting at the election to approve the agreement. Each participating member shall be entitled to a single vote, regardless of the number of benefit units to which such member has subscribed.

(e) Notwithstanding the provisions of subsections (b) and (c), no agreement made pursuant to this section shall become effective unless prior to entering into such agreement, the rural water district purchases from the municipality the water distributed by such district.

(f) Notwithstanding the provisions of K.S.A. 82a-629, and amendments thereto, a rural water district shall be dissolved whenever the district enters into an agreement pursuant to this section and the agreement provides for:

(1) Total transfer of  the district's water supply and distribution district and all other assets of the district;

(2) continuation of water supply and distribution service to all customers of the district;

(3) assumption of all revenue bond liability and all other obligations of the district; and

(4) a policy for connecting new customers to the water supply and distribution system.

History: L. 2003, ch. 78, § 1; Apr. 24.



82a-650 Acquisition of one district by another.

82a-650. Acquisition of one district by another. (a) As used in this section, unless the context clearly requires otherwise:

(1) "Acquired district" means a rural water district organized under K.S.A. 82a-612 et seq., and amendments thereto, that wishes to transfer its assets, liabilities and the area contained within its boundaries to another rural water district organized under K.S.A. 82a-612 et seq., and amendments thereto.

(2) "Acquiring district" means a rural water district organized under K.S.A. 82a-612 et seq., and amendments thereto, that wishes to receive from an acquired district, the acquired district's assets, liabilities and the area contained within the acquired district's boundaries.

(b) The board of directors of an acquiring district and the board of directors of an acquired district may enter into a memorandum of understanding containing, but not necessarily limited to, terms and conditions for:

(1) The transfer to the acquiring district of control and ownership of the acquired district's water supply and distribution system, including all property, equipment, contracts, records, reports and funds;

(2) continued service, at an agreed upon rate, by the acquiring district to customers served by such system;

(3) assumption by the acquiring district of all of the revenue bond liability and other outstanding obligations of the acquired district;

(4) establishment of a policy for connecting new customers to the acquired water distribution system; and

(5) the acquisition by the acquiring district of the area within the acquired district's boundaries.

(c) The terms contained in a memorandum of understanding entered into pursuant to this act shall take effect by operation of law when:

(1) The board of directors of the acquiring district and the board of directors of the acquired district each adopt a resolution approving such terms;

(2) a copy of the memorandum of understanding is filed for public inspection in the office of the county clerk of each county where there is located any portion of the area served by the acquired district;

(3) the board of directors of the acquired district causes notice of the approval of the terms of the memorandum of understanding, the reasons for such approval and a copy of the memorandum of understanding to be mailed to each participating member of the acquired district;

(4) the board of directors of the acquired district causes to be published once in a newspaper or newspapers of general circulation in the areas served by the acquired district's water supply and distribution system notice of the approval of the memorandum of understanding and the reasons for such approval, together with a statement that the terms of the memorandum of understanding shall take effect unless there is presented to the board of directors of the acquired district a petition as provided by subsection (d); and

(5) if a petition is presented as provided by subsection (d), a majority of the participating members of the acquired district approve the memorandum of understanding as provided by subsection (d).

(d) If, within 60 days after publication of notice pursuant to subsection (c), there is presented to the board of directors of the acquired district a written petition which is signed by participating members of the acquired district equal in number to not less than 10% of the total number of participating members of the acquired district according to the records of the acquired district and requests an election on whether the terms of the memorandum of understanding shall take effect, the board of directors of the acquired district shall call an election on the approval of the terms of such memorandum. The election may be held at a meeting called for that purpose or may be by mail ballot. If such an election is held, the terms of the memorandum of understanding shall not take effect unless they are approved by a majority of the participating members voting at the election to approve such terms.

(e) Notwithstanding the provisions of K.S.A. 82a-629, and amendments thereto, an acquired district shall be dissolved whenever that district enters into a memorandum of understanding pursuant to this section, such memorandum shall take effect by operation of law pursuant to this section, and such memorandum provides for:

(1) Total transfer of the acquired district's water supply and distribution system and all other assets of the acquired district;

(2) continuation of water supply and distribution service to all customers of the acquired district;

(3) assumption by an acquiring district of all revenue bond liability and all other obligations of the acquired district;

(4) a policy for connecting new customers to the water supply and distribution system; and

(5) acquisition by an acquiring district of the area within the acquired district's boundaries.

(f) At the time of the effective date of the acquisition, and unless otherwise provided by the memorandum of understanding:

(1) All the property of the acquired district shall be combined and administered as one unit with that of the acquiring district, and the acquiring district shall thereupon be invested with all the property benefits, franchises and privileges of the acquired and acquiring districts and shall have all of the powers of rural water districts;

(2) all revenue bonds, promissory notes or other liabilities theretofore incurred by the acquired district shall be paid in accordance with the terms thereof from revenues and facilities of both the acquired and acquiring districts; and

(3) a copy of the memorandum of understanding and a map showing the boundaries of the consolidated rural water district shall be filed with the chief engineer and the secretary of state.

History: L. 2005, ch. 142, § 1; Apr. 21.






Article 7 APPROPRIATION OF WATER FOR BENEFICIAL USE

82a-701 Definitions.

82a-701. Definitions. When used in this act, unless the context indicates otherwise, the following words shall have the following meanings:

(a) "Person" shall mean and include a natural person, a partnership, an organization, a corporation, a municipality and any agency of the state or federal government.

(b) "Chief engineer" means the chief engineer of the division of water resources of the Kansas department of agriculture.

(c) "Domestic uses" means the use of water by any person or by a family unit or household for household purposes, or for the watering of livestock, poultry, farm and domestic animals used in operating a farm, and for the irrigation of lands not exceeding a total of two acres in area for the growing of gardens, orchards and lawns.

(d) "Vested right" means the right of a person under a common law or statutory claim to continue the use of water having actually been applied to any beneficial use, including domestic use, on or before June 28, 1945, to the extent of the maximum quantity and rate of diversion for the beneficial use made thereof, and shall include the right to take and use water for beneficial purposes where a person is engaged in the construction of works for the actual application of water to a beneficial use on June 28, 1945, provided such works shall be completed and water is actually applied for such use within a reasonable time thereafter by such person, such person's heirs, successors or assigns. Such a right does not include, however, those common law claims under which a person has not applied water to any beneficial use within the periods of time set out in this subsection.

(e) "Appropriator" means and includes a person who has an appropriation right that has been perfected in conformity with article 7 of chapter 82a of the Kansas Statutes Annotated, and amendments thereto.

(f) "Appropriation right" is a right, acquired under the provisions of article 7 of chapter 82a of the Kansas Statutes Annotated, and amendments thereto, to divert from a definite water supply a specific quantity of water at a specific rate of diversion, provided such water is available in excess of the requirements of all vested rights that relate to such supply and all appropriation rights of earlier date that relate to such supply, and to apply such water to a specific beneficial use or uses in preference to all appropriations right of later date.

(g) "Water right" means any vested right or appropriation right under which a person may lawfully divert and use water. It is a real property right appurtenant to and severable from the land on or in connection with which the water is used and such water right passes as an appurtenance with a conveyance of the land by deed, lease, mortgage, will, or other disposal, or by inheritance.

History: L. 1945, ch. 390, § 1; L. 1957, ch. 539, § 1; L. 1977, ch. 356, § 3; L. 2004, ch. 101, § 141; L. 2009, ch. 65, § 1; July 1.



82a-702 Dedication of use of water.

82a-702. Dedication of use of water. All water within the state of Kansas is hereby dedicated to the use of the people of the state, subject to the control and regulation of the state in the manner herein prescribed.

History: L. 1945, ch. 390, § 2; June 28.



82a-703 Water may be appropriated subject to vested rights.

82a-703. Water may be appropriated subject to vested rights. Except as provided in K.S.A. 82a-703a and subject to vested rights, all waters within the state may be appropriated for beneficial use as herein provided. Nothing contained in this act shall impair the vested right of any person except for nonuse.

History: L. 1945, ch. 390, § 3; L. 1980, ch. 332, § 1; July 1.



82a-703a Minimum streamflows; duties of chief engineer.

82a-703a. Minimum streamflows; duties of chief engineer. Whenever the legislature enacts legislation establishing a minimum desirable streamflow for any watercourse in this state, the chief engineer shall withhold from appropriation that amount of water deemed necessary to establish and maintain for the identified watercourse the desired minimum streamflow.

History: L. 1980, ch. 332, § 2; L. 1984, ch. 379, § 21; L. 1985, ch. 338, § 1; July 1.



82a-703b Minimum desirable streamflows; condition of appropriation right, applicability.

82a-703b. Minimum desirable streamflows; condition of appropriation right, applicability. (a) In addition to any other limitation or condition prescribed by law or rule and regulation of the chief engineer, it shall be an express condition of each and every appropriation right, except for use of water for domestic purposes, applied for after April 12, 1984, that such right shall be subject to any minimum desirable streamflow requirements identified and established pursuant to law on or before July 1, 1990, for the source of water supply to which such right applies.

(b) All vested rights, water appropriation rights and applications for permits to appropriate water having a priority date on or before April 12, 1984, shall not be subject to any minimum desirable streamflow requirements established pursuant to law.

History: L. 1984, ch. 377, § 1; L. 1987, ch. 402, § 2; July 1.



82a-703c Minimum streamflows established.

82a-703c. Minimum streamflows established. In accordance with the provisions of K.S.A. 82a-703a, and amendments thereto, the legislature hereby establishes the following minimum desirable streamflows:

Table—MINIMUM DESIRABLE STREAMFLOWS (cfs)

Watercourse                        Month

Marais des    J   F   M   A(a)    M(a)    J(a)    J   A   S  O    N   D     Cygnes Ottawa....  15  15  15  15(40)  20(50)  25(50)  25  25  20  15  15  15 LaCygne...  20  20  20  20(50)  20(150) 25(150) 25  25  20  20  20  20

Neosho Americus..   5   5   5   5(20)   5(30)   5(30)   5   5   5   5   5   5 Iola......  40  40  40  40(60)  40(200) 40(200) 40  40  40  40  40  40 Parsons...  50  50  50  50(100) 50(300) 50(300) 50  50  50  50  50  50

Cottonwood Florence..  10  10  10  10(30)  10(60)  10(60)  10  10  10  10  10  10 Plymouth..  20  20  20  20(60)  20(150) 20(150) 20  20  20  20  20  20

Little Arkansas Alta Mills   8   8   8   8       8       8       8   8   8   8   8   8 Valley    Center..  20  20  20  20      20      20      20  20  20  20  20  20

Arkansas River Kinsley (b)  2   2   3   3      5        5      3    1   1   1   2   2 Great Bend (b)               3   3   3   3     10       10       5   3   2   2   2   3 Hutchinson  80  80 100 100    100      100      80  80  60  60  60  80

Rattlesnake Creek Macksville (b)               5   5  10  10     10       10       5   1   1   1   5   5 Zenith..... 15  15  15  15     15       15       5   3   3   3  10  15

North Fork Ninnescah Above   Cheney.... 40  50  50  50     40       30      10   5   5  10  40  40

South Fork Ninnescah Pratt...... 10  10  10   8      8        8       5   5   5   5  10  10 Murdock.... 80  90  90  90     90       50      30  30  30  50  80  80

Ninnescah Peck...... 100 100 100 100    100       70      30  30  30  50 100 100

Saline Russell...   5   5  15  15     15        12      2   2   2   5   5   5

Smoky Hill Ellsworth(c)20  20  25  30     35        45     35  15  15  15  20  20

Medicine Lodge Kiowa...... 50  55  60  60     40        30      6   1   1   4  40  50

Chikaskia Corbin....  30  45  50  45     40        30     16   5   5   8  30  30

Big Blue Marysville             100 100 125 150    150 (d)   150 (d) 80  90  65  80  80  80

Little Blue Barnes.... 100 100 125 150    150 (d)   150 (d) 75  80  60  80  80  80

Republican Concordia (e)             100 125 150 150    150       150    150 150  80  65  80 100 Clay Center             125 150 200 250    250       250    200 200 100  90 100 125

Mill Creek Paxico...... 8   8   8  25     30        35     10   5   5   2   5   8

Delaware Muscotah... 10  10  20  20     20        20      5   3   3   2  10  10

Walnut River Winfield... 30  35  40  65    100       100     30  25  20  20  20  30

Whitewater River Towanda.... 10  15  15  20     25        25     10   5   5   5   6  10

Spring River Baxter Springs (f)             175 200 250 300    450       350    200 160 120 120 150 175

Chapman Creek Chapman.... 10  15  15  15     15        15     10  10  10  10  10  10

Solomon River Niles...... 40  50  60  60     90        90     50  50  40  40  40  40

(a) Spawning flows to be managed if reservoirs in flood pool; otherwise use lower flows.

(b) Subject to subsequent assessment of lagged effects of extensive groundwater appropriations in regional aquifer.

(c) Subject to subsequent assessment of lagged effects of upstream depletions.

(d) Subject to the stateline flows contained in the Blue River Compact.

(e) Subject to subsequent assessment of Harlan County reservoir operations, development of compact stateline flows and lagged effects of upstream depletions.

(f) Flows measured at Quapah, Oklahoma; may need review if a new station is established.

History: L. 1985, ch. 338, § 2; L. 1987, ch. 402, § 1; L. 1989, ch. 309, § 1; April 13.



82a-704a Determination of vested rights; procedure; duties of chief engineer.

82a-704a. Determination of vested rights; procedure; duties of chief engineer. (a) All persons claiming a vested right for the beneficial use of water, other than for domestic use, which has not been determined pursuant to K.S.A. 82a-704, shall file by July 1, 1980, with the chief engineer a verified claim for such vested right.  The chief engineer shall not accept any such claim after said date. Such verified claim shall be upon forms provided therefor by the chief engineer and shall set forth:

(1) The name and post-office address of the claimant;

(2) the source to which the claim relates;

(3) the amount of water claimed;

(4) the location of the works for the diversion and use of the claimed water;

(5) the dates of the beneficial use made; and

(6) any additional information the chief engineer may require.

(b) Upon receipt of a verified claim for a vested right for the beneficial use of water, the chief engineer shall investigate the same and shall conduct a hearing thereon.  Such hearing shall be noticed by restricted mail to the claimant and to other known interested persons within a five (5) mile radius of the point of diversion of such claimed vested right at least thirty (30) days prior to the date set for the hearing.  Notice shall also be given by publication in a newspaper of general circulation in the county wherein the vested right is claimed to exist at least once each week for three (3) consecutive weeks prior to the hearing.  Such published notice shall contain the date and place of hearing and a general description of the area affected by the claimed vested right and shall be directed to all persons interested and concerned.  At the hearing, the chief engineer shall take evidence of all persons interested and concerned and the same shall be considered in the determination of the existence of a vested right for beneficial use of water.  As soon as possible thereafter the chief engineer shall make an order determining the existence or nonexistence of the claimed vested right and shall notify the claimant and contestants thereof as to the contents of such order. Service of such notice shall be deemed complete upon depositing such notice in the post office as restricted mail addressed to the vested right claimant and any contestant thereto whose address is known to the chief engineer, and upon the publication of an abstract of such order once each week for three (3) consecutive weeks in a newspaper of general circulation in the county wherein the vested right is claimed to exist.

(c) Any claimant of a vested right or person contesting the same who considers himself or herself aggrieved by the order of determination of a vested right may appeal to the district court in the manner prescribed by K.S.A. 82a-724.

(d) The order of determination of a vested right of the chief engineer shall be in full force and effect from the date of its entry in the records of his or her office unless and until its operation shall be stayed by an appeal therefrom by the claimant thereof or a contestant thereto in accordance with the provisions of K.S.A. 82a-724 except that no such determination shall be deemed an adjudication of the relation between any vested right holders with respect to the operation or exercise of their vested rights.

(e) The chief engineer shall file a copy of any order of determination of the existence of a vested right with the register of deeds of the county wherein the land is located to which such vested right is appurtenant. The register of deeds shall record the same as other instruments affecting real estate.

(f) No vested right for the beneficial use of water, other than for domestic use, shall be deemed to exist from and after July 1, 1980, unless the same has been determined to exist pursuant to the provisions of this act or pursuant to the provisions of K.S.A. 82a-704.

History: L. 1978, ch. 434, § 1; July 1.



82a-704b Same; notice.

82a-704b. Same; notice. The chief engineer shall provide notice throughout the state of the provisions of this act by means assuring the widest dissemination thereof as practicable.

History: L. 1978, ch. 434, § 2; July 1.



82a-704c Same; supplemental to Kansas water appropriation act.

82a-704c. Same; supplemental to Kansas water appropriation act. The provisions of K.S.A. 82a-704a shall be a part of and supplemental to the Kansas water appropriation act.

History: L. 1978, ch. 434, § 3; July 1.



82a-705 Acquisition of a new appropriation right to use water other than domestic; approval.

82a-705. Acquisition of a new appropriation right to use water other than domestic; approval. No person shall have the power or authority to acquire a new appropriation right to the use of water for other than domestic use without first obtaining the approval of the chief engineer, and no water rights of any kind may be acquired hereafter solely by adverse use, adverse possession, or by estoppel.

History: L. 1945, ch. 390, § 5; L. 1957, ch. 539, § 7; L. 2009, ch. 65, § 2; July 1.



82a-705a Domestic use after June 28, 1945; information to chief engineer.

82a-705a. Domestic use after June 28, 1945; information to chief engineer. The use of water for domestic purposes instituted subsequently to June 28, 1945, to the extent that it is beneficial, shall constitute an appropriation right. The chief engineer, however, may require any person using water for any purpose to furnish information with regard to such use thereof.

History: L. 1957, ch. 539, § 2; June 29.



82a-706 Duties of chief engineer as to beneficial use and rights of priority of appropriation.

82a-706. Duties of chief engineer as to beneficial use and rights of priority of appropriation. The chief engineer shall enforce and administer the laws of this state pertaining to the beneficial use of water and shall control, conserve, regulate, allot and aid in the distribution of the water resources of the state for the benefits and beneficial uses of all of its inhabitants in accordance with the rights of priority of appropriation.

History: L. 1945, ch. 390, § 6; L. 1957, ch. 539, § 8; June 29.



82a-706a Rules, regulations and standards.

82a-706a. Rules, regulations and standards. The chief engineer shall adopt, amend, promulgate, and enforce such reasonable rules, regulations, and standards necessary for the discharge of his or her duties and for the achievement of the purposes of this act pertaining to the control, conservation, regulation, allotment, and distribution of the water resources of the state.

History: L. 1957, ch. 539, § 9; L. 1977, ch. 356, § 4; Jan. 1, 1978.



82a-706b Diversion of water prohibited, when; unlawful acts; enforcement and augmentation by chief engineer.

82a-706b. Diversion of water prohibited, when; unlawful acts; enforcement and augmentation by chief engineer.   (a) It shall be unlawful for any person to prevent, by diversion or otherwise, any waters of this state from moving to a person having a prior right to use the same, or for any person without an agreement with the state of Kansas to divert or take any water that has been released from storage under authority of water reservation rights held by the state of Kansas. Upon making a determination of an unlawful diversion, the chief engineer or the chief engineer's authorized agents, shall, as may be necessary to secure water to the person having the prior right to its use, or to secure water for the purpose for which it was released from storage under authority of the state of Kansas or water reservation rights held by the state of Kansas:

(1) Direct that the headgates, valves or other controlling works of any ditch, canal, conduit, pipe, well or structure be opened, closed, adjusted or regulated; or

(2) within the rattlesnake creek subbasin located in hydrologic unit code 11030009, allow augmentation for the replacement in time, location and quantity of the unlawful diversion, if such replacement is available and offered voluntarily.

(b) The chief engineer, or the chief engineer's authorized agents, shall deliver a copy of such a directive to the persons involved either personally or by mail or by attaching a copy to such headgates, valves or other controlling works to which it applies and such directive shall be legal notice to all persons involved in the diversion and distribution of the water of the ditch, canal, conduit, pipe, well or structure. For the purpose of making investigations of diversions and delivering directives as provided herein and determining compliance therewith, the chief engineer or the chief engineer's authorized agents shall have the right of access and entry upon private property.

History: L. 1957, ch. 539, § 10; L. 1965, ch. 557, § 1; L. 2015, ch. 60, § 1; July 1.



82a-706c Meters, gages and other measuring devices; waste and quality checks.

82a-706c. Meters, gages and other measuring devices; waste and quality checks. The chief engineer shall have full authority to require any water user to install meters, gages, or other measuring devices, which devices he or she or his or her agents may read at any time, and to require any water user to report the reading of such meters, gages, or other measuring devices at reasonable intervals. He or she shall have full authority to make, and to require any water user to make, periodic water waste and water quality checks and to require the user making such checks to report the findings thereof.

History: L. 1957, ch. 539, § 11; June 29.



82a-706d Duties of attorney general.

82a-706d. Duties of attorney general. Upon request of the chief engineer the attorney general shall bring suit in the name of the state of Kansas, in courts of competent jurisdiction to enjoin the unlawful appropriation, diversion, use of the waters of the state, and waste or loss thereof.

History: L. 1957, ch. 539, § 12; June 29.



82a-706e State field offices and commissioners.

82a-706e. State field offices and commissioners. The chief engineer, subject to the approval of the secretary of agriculture, may establish field offices within this state to secure the best protection to all claimants of water therein and the most economical supervision thereof. Subject to the approval of the secretary of agriculture, the chief engineer may appoint a water commissioner for each field office so established, in accordance with the Kansas civil service laws, who shall be the agent of the chief engineer in supervising the distribution of waters within the area served by such field office, according to the rights and priorities of all parties concerned, and who shall perform such other duties as the chief engineer may direct.

History: L. 1957, ch. 539, § 13; L. 2004, ch. 101, § 142; July 1.



82a-707 Principles governing appropriations; priorities.

82a-707. Principles governing appropriations; priorities. (a) Surface or groundwaters of the state may be appropriated as herein provided. Such appropriation shall not constitute ownership of such water, and appropriation rights shall remain subject to the principle of beneficial use.

(b) The date of priority of every water right of every kind, and not the purpose of use, determines the right to divert and use water at any time when the supply is not sufficient to satisfy all water rights. Where lawful uses of water have the same date of priority, such uses shall have priority in the following order of preference: Domestic, municipal, irrigation, industrial, recreational and water power uses. The holder of a water right for an inferior beneficial use of water shall not be deprived of the use of the water either temporarily or permanently as long as such holder is making proper use of it under the terms and conditions of such holder's water right and the laws of this state, other than through condemnation.

(c) As between persons with appropriation rights, the first in time is the first in right. The priority of the appropriation right to use water for any beneficial purpose except domestic purposes shall date from the time of the filing of the application therefor in the office of the chief engineer. The priority of the appropriation right to use water for domestic purposes shall date from the time of the filing of the application therefor in the office of the chief engineer or from the time the user makes actual use of water for domestic purposes, whichever is earlier.

(d) Any water right returned to the state under the provisions of K.S.A. 2-1915, and amendments thereto, shall be placed in the custodial care of the state. While in the custodial care of the state, the priority of the water right shall remain in effect and water available under the terms and conditions of the water right shall not be considered available for further appropriation.  Any surface water right held in the custodial care of the state shall neither directly benefit nor impair any other surface water right within the stream reach designated for recovery. Any water right donated to the state shall be placed in the custodial care of the state or retired at the discretion of the chief engineer.

(e) Appropriation rights in excess of the reasonable needs of the appropriators shall not be allowed.

History: L. 1917, ch. 172, § 6; R.S. 1923, 24-903; L. 1945, ch. 390, § 7; L. 1957, ch. 539, § 14; L. 1988, ch. 396, § 3; L. 2009, ch. 65, § 3; July 1.



82a-708a Applications for permits to appropriate water; fee.

82a-708a. Applications for permits to appropriate water; fee. (a) Any person may apply for a permit to appropriate water to a beneficial use, notwithstanding that the application pertains to the use of water by another, or upon or in connection with the lands of another. Any rights to the beneficial use of water perfected under such application shall attach to the lands on or in connection with which the water is used and shall remain subject to the control of the owners of the lands as in other cases provided by law.

(b) Except as otherwise provided in subsections (d), (e) and (f), each application for a permit to appropriate water, except applications for permits for domestic use, shall be accompanied by an application fee fixed by this section for the appropriate category of acre feet in accordance with the following:

Acre Feet  Fee

0 to 100   $200

101 to 320   $300

More than 320   $300 + $20

for each additional 100

acre feet or any part thereof

On and after July 1, 2018, the application fee shall be fixed by this section for the appropriate category of acre feet in accordance with the following:

Acre Feet  Fee

0 to 100   $100

101 to 320   $150

More than 320   $150 + $10

for each additional 100

acre feet or any part thereof

The chief engineer shall render a decision on such permit applications within 150 days of receiving a complete application except when the application cannot be processed due to the standards established in K.A.R. 5-3-4c. Upon failure to render a decision within 180 days of receipt of a complete application, the application fee is subject to refund upon request.

(c) Except as otherwise provided in subsections (d), (e) and (f), each application for a permit to appropriate water for storage, except applications for permits for domestic use, shall be accompanied by an application fee fixed by this section for the appropriate category of storage-acre feet in accordance with the following:

Storage-Acre Feet   Fee

0 to 250   $200

More than 250   $200 + $20

for each additional 250

storage-acre feet or any part thereof

On and after July 1, 2018, the application fee shall be fixed by this section for the appropriate category of storage-acre feet in accordance with the following:

Storage-Acre Feet  Fee

0 to 250   $100

More than 250   $100 + $10

for each additional 250

storage-acre feet or any part thereof

The chief engineer shall render a decision on such permit applications within 150 days of receiving a complete application except when the application cannot be processed due to the standards established in K.A.R. 5-3-4c. Upon failure to render a decision within 180 days of receipt of a complete application, the application fee is subject to refund upon request.

(d) Each application for a term permit pursuant to K.S.A. 2015 Supp. 82a-736, and amendments thereto, shall be accompanied by an application fee established by rules and regulations of the chief engineer in an amount not to exceed $400 for the five-year period covered by the permit.

(e) For any application for a permit to appropriate water, except applications for permits for domestic use, which proposes to appropriate by both direct flow and storage, the fee charged shall be the fee under subsection (b) or subsection (c), whichever is larger, but not both fees.

(f) Each application for a permit to appropriate water for water power or dewatering purposes shall be accompanied by an application fee of $100 plus $200 for each 100 cubic feet per second, or part thereof, of the diversion rate requested in the application for the proposed project.

(g) All fees collected by the chief engineer pursuant to this section shall be remitted to the state treasurer as provided in K.S.A. 82a-731, and amendments thereto.

History: L. 1957, ch. 539, § 3; L. 1973, ch. 414, § 1; L. 1982, ch. 4, § 17; L. 1985, ch. 339, § 1; L. 1989, ch. 310, § 1; L. 2001, ch. 160, § 17; L. 2002, ch. 181, § 21; L. 2004, ch. 85, § 16; L. 2009, ch. 51, § 2; L. 2014, ch. 133, § 9; July 1.



82a-708b Application for change in place of use, point of diversion or use; fee; review of action on application.

82a-708b. Application for change in place of use, point of diversion or use; fee; review of action on application. (a) Any owner of a water right may change the place of use, the point of diversion or the use made of the water, without losing priority of right, provided such owner shall: (1) Apply in writing to the chief engineer for approval of any proposed change; (2) demonstrate to the chief engineer that any proposed change is reasonable and will not impair existing rights; (3) demonstrate to the chief engineer that any proposed change relates to the same local source of supply as that to which the water right relates; and (4) receive the approval of the chief engineer with respect to any proposed change. The chief engineer shall approve or reject the application for change in accordance with the provisions and procedures prescribed for processing original applications for permission to appropriate water. If the chief engineer disapproves the application for change, the rights, priorities and duties of the applicant shall remain unchanged. Any person aggrieved by an order or decision by the chief engineer relating to an application for change may petition for review thereof in accordance with the provisions of K.S.A. 2015 Supp. 82a-1901, and amendments thereto.

(b) Each application to change the place of use, the point of diversion or the use made of the water under this section shall be accompanied by the application fee set forth in the schedule below:

(1) Application to change a point of diversion 300feet or less  $100

(2) Application to change a point of diversion morethan 300 feet  200

(3) Application to change the place of use   200

(4) Application to change the use made of water   300

On and after July 1, 2018, the application fee shall be set forth in the schedule below:

(1) Application to change a point of diversion 300feet or less   $50

(2) Application to change a point of diversion morethan 300 feet   100

(3) Application to change the place of use   100

(4) Application to change the use made of the water   150

The chief engineer shall render a decision on such permit applications within 150 days of receiving a complete application except when the application cannot be processed due to the standards established in K.A.R. 5-3-4c. Upon failure to render a decision within 180 days of receipt of a complete application, the application fee is subject to refund upon request.

(c) All fees collected by the chief engineer pursuant to this section shall be remitted to the state treasurer as provided in K.S.A. 82a-731, and amendments thereto.

History: L. 1957, ch. 539, § 4; L. 1982, ch. 4, § 18; L. 1985, ch. 339, § 2; L. 1990, ch. 361, § 1; L. 1999, ch. 130, § 4; L. 2002, ch. 181, § 22; L. 2004, ch. 85, § 17; L. 2009, ch. 51, § 3; L. 2014, ch. 133, § 10; July 1.



82a-708c Application for term permits to appropriate water; fee.

82a-708c. Application for term permits to appropriate water; fee. (a) A term permit is a permit to appropriate water for a limited specified period of time in excess of six months. At the end of the specified time, or any authorized extension approved by the chief engineer, the permit shall be automatically dismissed, and any priority it may have had shall be forfeited. No water right shall be perfected pursuant to a term permit.

(b) Each application for a term permit to appropriate water shall be made on a form prescribed by the chief engineer and shall be accompanied by an application fee fixed by this section for the appropriate category of acre feet in accordance with the following:

Acre Feet  Fee

0 to 100   $200

101 to 320   $300

More than 320   $300 + $20

for each additional 100

acre feet or any part thereof

On and after July 1, 2018, the application fee shall be set forth in the schedule below:

Acre Feet  Fee

0 to 100   $100

101 to 320   $100

More than 320   $150 + $10

for each additional 100

acre feet or any part thereof

The chief engineer shall render a decision on such term permit applications within 150 days of receiving a complete application except when the application cannot be processed due to the standards established in K.A.R. 5-3-4c. Upon failure to render a decision within 180 days of receipt of a complete application, the application fee is subject to refund upon request.

(c) Each application for a term permit to appropriate water for storage, except applications for permits for domestic use, shall be accompanied by an application fee fixed by this section for the appropriate category of storage-acre feet in accordance with the following:

Storage-Acre Feet  Fee

0 to 250   $200

More than 250   $200 + $20

for each additional 250

acre feet or any part thereof

On and after July 1, 2018, the application fee shall be set forth in the schedule below:

Storage-Acre Feet  Fee

0 to 250   $100

More than 250   $100 + $10

for each additional 250

acre feet or any part thereof

The chief engineer shall render a decision on such term permit applications within 150 days of receiving a complete application except when the application cannot be processed due to the standards established in K.A.R. 5-3-4c. Upon failure to render a decision within 180 days of receipt of a complete application, the application fee is subject to refund upon request.

(d) Each application for a term permit pursuant to K.S.A. 2015 Supp. 82a-736, and amendments thereto, shall be accompanied by an application fee established by rules and regulations adopted by the chief engineer in an amount not to exceed $400 for the five-year period covered by the permit.

(e) Notwithstanding the provisions of K.S.A. 82a-714, and amendments thereto, the applicant is not required to file a notice of completion of diversion works nor pay a field inspection fee. The chief engineer shall not conduct a field inspection of the diversion works required by statute for purposes of certification nor issue a certificate of appropriation for a term permit.

(f) A request to extend the term of a term permit in accordance with the rules and regulations adopted by the chief engineer shall be accompanied by the same filing fee applicable to other requests for extensions of time as set forth in K.S.A. 82a-714, and amendments thereto.

(g) An application to change the place of use, point of diversion, use made of water, or any combination thereof, pursuant to K.S.A. 82a-708b, and amendments thereto, shall not be approved for a term permit, except a change in place of use for a term permit approved pursuant to K.S.A. 82a-736, and amendments thereto, for irrigation use may be approved by the chief engineer for an increase of up to 10 acres or 10% of the authorized place of use whichever is less.

(h) The chief engineer shall adopt rules and regulations to effectuate and administer the provisions of this section.

History: L. 2009, ch. 51, § 1; L. 2014, ch. 133, § 11; L. 2015, ch. 60, § 2; July 1.

* Bracketed wording inadvertently omitted.



82a-709 Same; contents; time of filing.

82a-709. Same; contents; time of filing. No person may acquire a new appropriation right to the use of waters of the state for other than domestic purposes without making an application to the chief engineer for a permit to make such appropriation. However, any person using water for domestic purposes subsequent to June 28, 1945, and any person intending to use water hereafter for domestic purposes may make application to the chief engineer for a permit the same as any other person. The application shall set forth: (a) The name and post-office address of the applicant;

(b) the source from which said appropriation shall be made;

(c) the maximum rate at which water is to be diverted or used and the total annual quantity of water sought;

(d) the location of the works or proposed works for the diversion and use of the water;

(e) the estimated time for the completion of any proposed works;

(f) the time of the first actual application of the water to the beneficial use involved, if there was such, and the estimated time for the first actual application of the water for the beneficial use proposed;

(g) sworn statement or evidence of legal access to or control of the point of diversion from the landowner, or the landowner's authorized representative;

(h) if for irrigation use, a description of the land to be irrigated by designating the number of irrigable acres in each forty (40) acre tract or fractional portion thereof;

(i) if for municipal water supply, it shall give the present population to be served and estimated future requirements of the city;

(j) any additional factors which may be required by the chief engineer.

Such application shall be filed and approved before the commencement of any work in connection with the construction, enlargement or extension of any works for the diversion, storage, and use of water.

History: L. 1945, ch. 390, § 9; L. 1957, ch. 539, § 15; L. 1977, ch. 356, § 5; L. 2009, ch. 65, § 4; July 1.



82a-710 Same; return for correction or completion; maps, plats, plans and drawings; default in refiling.

82a-710. Same; return for correction or completion; maps, plats, plans and drawings; default in refiling. Upon receipt of the application it shall be the duty of the chief engineer to endorse thereon the date of its receipt and assign a number to the same. If upon examination the application is found to be defective, inadequate or insufficient to enable such official to determine the nature and amount of the proposed appropriation, it shall be returned for correction or completion or for other required information. No application shall lose its priority of filing on account of such defects, provided acceptable data, proofs, maps, plats, plans and drawings are filed in the office of the chief engineer within thirty days following the date of the posting of the return of such application or such further time not exceeding one year as may be given by the chief engineer.

All maps, plats, plans and drawings shall conform to prescribed uniform standard as to materials, size, coloring and scale, and shall show: (a) The source from which the proposed appropriation is to be taken, (b) all proposed dams, dikes, reservoirs, canals, pipe lines, power houses and other structures for the purpose of storing, conveying or using water for the purpose approved and their positions or courses in connection with the boundary lines and corners of the lands which they occupy. Land listed for irrigation shall be shown in government subdivisions or fractions thereof. Default in the refiling of any application within the time limit specified shall constitute a forfeiture of priority date and the dismissal of the application.

History: L. 1945, ch. 390, § 10; June 28.



82a-711 Permits to appropriate water; standards for approval of use; review of action on application.

82a-711. Permits to appropriate water; standards for approval of use; review of action on application. (a) If a proposed use neither impairs a use under an existing water right nor prejudicially and unreasonably affects the public interest, the chief engineer shall approve all applications for such use made in good faith in proper form which contemplate the utilization of water for beneficial purpose, within reasonable limitations except that the chief engineer shall not approve any application submitted for the proposed use of fresh water in any case where other waters are available for such proposed use and the use thereof is technologically and economically feasible. Otherwise, the chief engineer shall make an order rejecting such application or requiring its modification to conform to the public interest to the end that the highest public benefit and maximum economical development may result from the use of such water.

(b) In ascertaining whether a proposed use will prejudicially and unreasonably affect the public interest, the chief engineer shall take into consideration:

(1) Established minimum desirable streamflow requirements;

(2) the area, safe yield and recharge rate of the appropriate water supply;

(3) the priority of existing claims of all persons to use the water of the appropriate water supply;

(4) the amount of each claim to use water from the appropriate water supply; and

(5) all other matters pertaining to such question.

(c) With regard to whether a proposed use will impair a use under an existing water right, impairment shall include the unreasonable raising or lowering of the static water level or the unreasonable increase or decrease of the streamflow or the unreasonable deterioration of the water quality at the water user's point of diversion beyond a reasonable economic limit. Any person aggrieved by any order or decision by the chief engineer relating to that person's application for a permit to appropriate water may petition for review thereof in accordance with the provisions of K.S.A. 2015 Supp. 82a-1901, and amendments thereto.

History: L. 1945, ch. 390, § 11; L. 1957, ch. 539, § 16; L. 1977, ch. 356, § 6; L. 1980, ch. 332, § 3; L. 1986, ch. 392, § 3; L. 1991, ch. 292, § 3; L. 1999, ch. 130, § 5; July 1.



82a-711a Same; express conditions of appropriations.

82a-711a. Same; express conditions of appropriations. It shall be an express condition of each appropriation of surface or ground water that the right of the appropriator shall relate to a specific quantity of water and that such right must allow for a reasonable raising or lowering of the static water level and for the reasonable increase or decrease of the streamflow at the appropriator's point of diversion:Provided, That in determining such reasonable raising or lowering of the static water level in a particular area, the chief engineer shall consider the economics of diverting or pumping water for the water uses involved; and nothing herein shall be construed to prevent the granting of permits to applicants later in time on the ground that the diversions under such proposed later appropriations may cause the water level to be raised or lowered at the point of diversion of a prior appropriator, so long as the rights of holders of existing water rights can be satisfied under such express conditions.

History: L. 1957, ch. 539, § 17; June 29.



82a-712 Same; notice of approval or disapproval of application; approval constitutes permit.

82a-712. Same; notice of approval or disapproval of application; approval constitutes permit. The chief engineer shall notify the applicant of the approval or disapproval of the application. Upon approving the application the chief engineer shall authorize the applicant to proceed with the construction of the proposed diversion works and to proceed with all steps necessary for the application of the water to the approved and proposed beneficial use and otherwise perfect his or her proposed appropriation. The chief engineer may approve an application for a smaller amount of water than requested and he or she may approve an application upon such terms, conditions, and limitations as he or she shall deem necessary for the protection of the public interest. The approval of the application by the chief engineer, subject to the terms and conditions thereof, upon issuance, constitutes a permit to proceed with construction of diversion or other authorized works and with the diversion and use of water in accordance with the terms and conditions of his or her permit and no common-law claimant without a vested right, or other person without a vested right, a prior appropriation right, or an earlier permit shall prevent, restrain, or enjoin an applicant from proceeding in accordance with the terms and conditions of his or her permit or from diminishing the water supply.

History: L. 1945, ch. 390, § 12; L. 1957, ch. 539, § 18; June 29.



82a-713 Same; limiting time for perfection of appropriation; extension.

82a-713. Same; limiting time for perfection of appropriation; extension. The chief engineer shall limit the time for the perfecting of an appropriation to a reasonable period within which the proposed works can be completed by expeditious procedure, and he or she shall for good cause shown by the applicant allow an extension of time.

History: L. 1945, ch. 390, § 13; June 28.



82a-714 Same; completion of works; extension of time; certificate of appropriation; fees.

82a-714. Same; completion of works; extension of time; certificate of appropriation; fees. (a) Upon the completion of the construction of the works and the actual application of water to the proposed beneficial use within the time allowed, the applicant shall notify the chief engineer to that effect. The chief engineer or the chief engineer's duly authorized representative shall then examine and inspect the appropriation diversion works and, if it is determined that the appropriation diversion works have been completed and the appropriation right perfected in conformity with the approved application and plans, the chief engineer shall issue a certificate of appropriation in duplicate. The original of such certificate shall be sent to the owner and shall be recorded with the register of deeds in the county or counties wherein the point of diversion is located, as are other instruments affecting real estate, and the duplicate shall be made a matter of record in the office of the chief engineer.

(b) Not later than 60 days before the expiration of the time allowed in the permit to complete the construction of the appropriation diversion works or the time allowed in the permit to actually apply water to the proposed beneficial use, the chief engineer shall notify the permit holder by certified mail that any request for extension of such time must be filed with the chief engineer before the expiration of the time allowed in the permit.

(c) Unless the applicant requests an extension or the certificate has not been issued due to the applicant's failure to comply with reasonable requests for information or to allow the opportunity to examine and inspect the appropriation diversion works, as necessary for certification, the chief engineer shall certify an appropriation:

(1) Before July 1, 2004, if the time allowed in the permit to perfect the water right expired before July 1, 1999, except in those cases in which abandonment proceedings pursuant to K.S.A. 82a-718, and amendments thereto, are pending on July 1, 2004;

(2) before July 1, 2006, in such cases in which an abandonment proceeding was pending pursuant to K.S.A. 82a-718, and amendments thereto, on July 1, 2004; or

(3) not later than five years after the date the applicant notifies the chief engineer of the completion of construction of the works and the actual application of water to the proposed beneficial use within the time allowed, in all other cases.

If the chief engineer fails to issue a certificate within the time provided by this subsection, the applicant may request review, pursuant to K.S.A. 2015 Supp. 82a-1901, and amendments thereto, of the chief engineer's failure to act.

(d) Except for works constructed to appropriate water for domestic use, each notification to the chief engineer under subsection (a) shall be accompanied by a field inspection fee of $400, or on and after July 1, 2018, a fee of $200, except that for applications filed on or after July 1, 2009, for works constructed for sediment control use and for evaporation from a groundwater pit for industrial use shall be accompanied by a field inspection fee of $200. Failure to pay the field inspection fee, after reasonable notice by the chief engineer of such failure, shall result in the permit to appropriate water being revoked, forfeiture of the priority date and revocation of any appropriation right that may exist.

(e) A request for an extension of time to: (1) Complete the diversion works; or (2) perfect the water right, shall be accompanied by a fee of $50, or commencing July 1, 2002, and ending June 30, 2018, a fee of $100.

(f) A request to reinstate a water right or a permit to appropriate water which has been dismissed shall be filed with the chief engineer within 60 days of the date dismissed and shall be accompanied by a fee of $100, or commencing July 1, 2002, and ending June 30, 2018, a fee of $200.

(g) All fees collected by the chief engineer pursuant to this section shall be remitted to the state treasurer as provided in K.S.A. 82a-731, and amendments thereto.

History: L. 1945, ch. 390, § 14; L. 1957, ch. 539, § 20; L. 1985, ch. 339, § 3; L. 1990, ch. 362, § 1; L. 1999, ch. 130, § 6; L. 2002, ch. 181, § 23; L. 2004, ch. 165, § 2; L. 2009, ch. 51, § 4; L. 2014, ch. 133, § 12; July 1.

Revisor's Note:

Section was amended twice in the 2004 session, see also 82a-714a.



82a-715 Same; validation of certain applications.

82a-715. Same; validation of certain applications. All applications for the appropriation of water to beneficial use as filed with the chief engineer, subsequent to May 5, 1941, and all processing, proceedings and certificates pertaining thereto are validated to same extent as if filed after the effective date of this act, but with priorities as of the dates of filing of applications. All subsequent processing of such applications as are still pending and undetermined shall be further considered and processed as provided in this act.

History: L. 1945, ch. 390, § 15; June 28.



82a-716 Common-law claimants; action for compensation; injunctions.

82a-716. Common-law claimants; action for compensation; injunctions.    If any appropriation, or the construction and operation of authorized diversion works results in an injury to any common-law claimant, such person shall be entitled to due compensation in a suitable action at law against the appropriator for damages proved for any property taken. Any person with a valid water right or permit to divert and use water may restrain or enjoin in any court of competent jurisdiction a subsequent diversion by a common-law claimant without vested rights without first condemning those common-law rights. An appropriator shall have the right to injunctive relief to protect his or her prior right of beneficial use as against use by an appropriator with a later priority of right.

History: L. 1945, ch. 390, § 16; L. 1957, ch. 539, § 21; June 29.



82a-717a Diversions by common-law claimants and others; injunctions.

82a-717a. Diversions by common-law claimants and others; injunctions.    No common-law claimant without a vested right, or other person without a vested right, a prior appropriation right, or an earlier permit shall divert or threaten to divert water if such diversion or threatened diversion impairs or would impair any vested right, appropriation right, or right under a permit to appropriate water. But any common-law claimant with a vested right, or other person with a vested right, a prior appropriation right, or an earlier permit may divert water in accordance with any such right or permit although such diversion or use thereunder conflicts with the diversion, use, proposed diversion, or proposed use made or proposed by a common-law claimant who does not have a vested right, or other person who does not have a vested right, a prior appropriation right or an earlier permit. Moreover, any common-law claimant with a vested right, or other person with a vested right, a prior appropriation right, or an earlier permit may restrain or enjoin in any court of competent jurisdiction any diversion or proposed diversion that impairs or would impair such right in the event that any such diversion or proposed diversion is made or is threatened to be made by any common-law claimant, or other person who does not have a vested right, a prior appropriation right, or an earlier permit.

History: L. 1957, ch. 539, § 19; June 29.



82a-718 Abandonment of water rights; notices; hearing; review of action; exceptions.

82a-718. Abandonment of water rights; notices; hearing; review of action; exceptions. (a) All appropriations of water must be for some beneficial purpose. Every water right of every kind shall be deemed abandoned and shall terminate when without due and sufficient cause no lawful, beneficial use is henceforth made of water under such right for five successive years. Before any water right shall be declared abandoned and terminated the chief engineer shall conduct a hearing thereon. Notice shall be served on the user at least 30 days before the date of the hearing. The determination of the chief engineer pursuant to this section shall be subject to review in accordance with the provisions of K.S.A. 2015 Supp. 82a-1901, and amendments thereto.

The verified report of the chief engineer or such engineer's authorized representative shall be prima facie evidence of the abandonment and termination of any water right.

(b) Except as provided in subsection (e), when no lawful, beneficial use of water under a water right has been reported for three successive years, the chief engineer shall notify the user, by certified mail, return receipt requested, that: (1) No lawful, beneficial use of the water has been reported for three successive years; (2) if no lawful, beneficial use is made of the water for five successive years, the right may be terminated; and (3) the right will not be terminated if the user shows that for one or more of the five consecutive years the beneficial use of the water was prevented or made unnecessary by circumstances that are due and sufficient cause for nonuse, which circumstances shall be included in the notice.

(c) The provisions of subsection (a) shall not apply to a water right that has not been declared abandoned and terminated before the effective date of this act if the five years of successive nonuse occurred exclusively and entirely before January 1, 1990. However, the provisions of subsection (a) shall apply if the period of five successive years of nonuse began before January 1, 1990, and continued after that date.

(d) Notwithstanding the provisions of subsection (a), an eligible water right enrolled in and continually in compliance with the water rights conservation program, pursuant to K.S.A. 2015 Supp. 82a-741, and amendments thereto, shall be deemed to have due and sufficient cause for nonuse and shall not be deemed abandoned.

(e) Notwithstanding the provisions of subsection (a), a groundwater right, which has as its local supply an aquifer area that has been closed to new appropriations by rule, regulation or order of the chief engineer shall be deemed to have due and sufficient cause for nonuse and shall not be deemed abandoned.

History: L. 1945, ch. 390, § 19; L. 1957, ch. 539, § 23; L. 1988, ch. 356, § 350; L. 1999, ch. 122, § 1; L. 1999, ch. 149, § 13; L. 2010, ch. 59, § 1; L. 2011, ch. 89, § 26; L. 2012, ch. 6, § 1; July 1.

Revisor's Note:

Section was also amended by L. 1999, ch. 130, § 7, but that version was repealed by L. 1999, ch. 149, § 14.



82a-719 Distribution of water according to decree of court.

82a-719. Distribution of water according to decree of court. Whenever the rights for the use of waters of the state shall have been adjudicated by any court, the division of water resources with the aid of its chief engineer and other officers and employees, shall aid in the distribution of such water according to such decree and shall distribute the water among the several ditches or water users pursuant to the decree; and shall have the power to open, close or adjust the headgates and regulate the controlling works of any ditch or structure, or cause the same to be opened, closed, adjusted and regulated so as to make a distribution of the water in conformity with the decree.

History: L. 1933, ch. 206, § 2; L. 1945, ch. 390, § 20; June 28.



82a-720 Same; certified copies of decrees.

82a-720. Same; certified copies of decrees. The clerk of any court of this state in which a decree shall be made fixing the rights pertaining to ditches or water users to water, shall within ten days after such decree shall have been entered, forward to the chief engineer of the division of water resources, by registered mail, a certified copy of such decree.

History: L. 1933, ch. 206, § 4; L. 1945, ch. 390, § 21; June 28.



82a-721 Construction of act.

82a-721. Construction of act. This act shall be construed liberally to effectuate the purposes hereof, and the enumeration of specific powers in this act shall not operate to restrict the meaning of any general grant of power contained in this act or to exclude other powers comprehended in such general grant.

History: L. 1945, ch. 390, § 23; June 28.



82a-721a Same; damages to land.

82a-721a. Same; damages to land. Nothing in this act shall be construed as limiting any right of an owner of an estate or interest in or concerning land to recover damage for any injury done to his or her land or to any water rights appurtenant thereto.

History: L. 1957, ch. 539, § 22; June 29.



82a-722 Invalidity of part.

82a-722. Invalidity of part. If any clause, sentence, paragraph, section or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which such judgment shall have been rendered, and it shall be presumed that the legislature would have enacted this law with the section, subsection or clause held to be invalid, omitted.

History: L. 1945, ch. 390, § 24; June 28.



82a-724 Review of administrative actions.

82a-724. Review of administrative actions. Any order pursuant to K.S.A. 2015 Supp. 82a-1901, and amendments thereto, upon review of any action of the chief engineer pursuant to K.S.A. 82a-704a, 82a-708b, 82a-711 or 82a-718, and amendments thereto, is subject to review in accordance with the Kansas judicial review act.

History: L. 1957, ch. 539, § 24; L. 1978, ch. 435, § 1; L. 1986, ch. 318, § 143; L. 1999, ch. 130, § 8; L. 2010, ch. 17, § 212; July 1.



82a-725 Same; reference to state division or its chief engineer; procedures; cases in federal courts.

82a-725. Same; reference to state division or its chief engineer; procedures; cases in federal courts. In any suit to which the state is not a proper party brought in any court of competent jurisdiction in this state for determination of rights to water, the court may order a reference to the division of water resources or its chief engineer, as referee, for investigation of and report upon any or all of the physical facts involved and the division or its chief engineer shall thereupon make such an investigation and report as ordered by the court. The report shall set forth such findings of fact as may be required by the court's order of reference and may contain such opinions upon the facts as it deems proper in view of the issues submitted. Before filing its report, the division or its chief engineer shall mail notice of its report together with a copy of it, to the parties or their attorneys of record.

Within thirty (30) days from the date of the mailing of the copy of the report, any party may file objections to it with the division of water resources or its chief engineer. After the division, or its chief engineer, has considered the objections, it shall file its report, as referee, with the clerk of the court and give notice by registered or certified mail of the filing of its report to the parties or their attorneys. The court shall review the report upon exceptions thereto filed with the clerk of the court within thirty (30) days after date of mailing registered notice of the filing of the report. Except in its discretion or for good cause shown, the court shall not consider any exception to the report unless it appears that the excepting party presented the matter of the exception to the division or its chief engineer in the form of an objection. The report shall be evidence of the physical facts found therein, but the court shall hear such evidence as may be offered by any party to rebut the report or the evidence. If suit is brought in a federal court for determination of rights to water within, or partially within, the state, the division or its chief engineer may accept a reference of such suit as master or referee for the court.

History: L. 1957, ch. 539, § 25; June 29.



82a-726 Diversion and transportation of water for use in another state; approval by chief engineer; conditions.

82a-726. Diversion and transportation of water for use in another state; approval by chief engineer; conditions. (a) Any person intending to divert and transport water produced from a point or points of diversion located in this state for use in another state, shall make application to the chief engineer for a permit to appropriate water for beneficial use or file an application for change in point of diversion, place of use, type of use or any combination thereof. Subject to the provisions of subsection (b), the chief engineer shall approve such application upon such terms, conditions and limitations that the chief engineer shall deem necessary for the protection of public interest, including an express condition that if any such water is necessary to protect the public health and safety of the citizens of this state, such approved application may be suspended, modified or revoked by the chief engineer for such necessity.

(b) The chief engineer shall approve an application pursuant to this section only if the chief engineer finds that:

(1) The diversion and transportation of such water complies with the Kansas water appropriation act, the water transfer act and any other state law pertaining to such diversion, transportation and use of water;

(2) the statutes and common law of the state where such water will be used do not prohibit the use of water at the proposed place of use or for the proposed type of use, or both, if the water were to be diverted in that state; and

(3) the proposed diversion and transportation of water will not allow water apportioned to the state of Kansas by an interstate water compact to be used in another state.

(c) In order to make the finding required by subsection (b)(2), the chief engineer shall rely on a determination by the attorney general of the other state of whether the proposed use would be prohibited in that state.

History: L. 1976, ch. 435, § 1; L. 1984, ch. 380, § 1; L. 2000, ch. 98, § 1; July 1.



82a-727 Temporary permits to appropriate water; extension; fee; rules and regulations.

82a-727. Temporary permits to appropriate water; extension; fee; rules and regulations. (a) Subject to existing water rights and the principle of beneficial use, the chief engineer may grant upon application made therefor temporary permits and extensions thereof to appropriate water in any case where the public interest in such water will not be unreasonably or prejudicially affected, except that the chief engineer shall not grant any such permit to appropriate fresh water in any case where other waters are available for the proposed use and the use thereof is technologically and economically feasible. No such temporary permit or any extension thereof shall be granted for a period of time in excess of six months. Each application submitted for a temporary permit or extension thereof shall be accompanied by an application fee of $200, or on and after July 1, 2018, a fee of $100.

(b) The chief engineer shall adopt rules and regulations to effectuate and administer the provisions of this section.

(c) Nothing in this section shall be deemed to vest in the holder of any permit granted pursuant to provisions of this section any permanent right to appropriate water except as is provided by such permit.

(d) All fees collected by the chief engineer pursuant to this section shall be remitted to the state treasurer as provided in K.S.A. 82a-731, and amendments thereto.

History: L. 1977, ch. 356, § 1; L. 1982, ch. 4, § 19; L. 1985, ch. 339, § 4; L. 2002, ch. 181, § 24; L. 2004, ch. 85, § 19; L. 2009, ch. 51, § 5; L. 2014, ch. 133, § 13; July 1.



82a-728 Unlawful acts; penalties.

82a-728. Unlawful acts; penalties. (a) Except for the appropriation of water for the purpose of domestic use, the production and return of salt water in connection with the operation of oil and gas wells in accordance with the written approval granted therefor by the Kansas corporation commission pursuant to K.S.A. 55-901, and amendments thereto, the withdrawal and use of water in accordance with provisions of K.S.A. 82a-1313, and amendments thereto,  and the annual diversion and beneficial use of not more than 15 acre feet of surface water impounded in any reservoir having a total water volume of less than 15 acre feet, it shall be unlawful for any person to appropriate or threaten to appropriate water from any source without first applying for and obtaining a permit to appropriate water in accordance with the provisions of chapter 7 of article 82a of the Kansas Statutes Annotated and acts amendatory thereof or supplemental thereto or, for any person to violate any condition of a vested right, appropriation right or an approved application for a permit to appropriate water for beneficial use.  As used in this subsection salt water shall mean water containing more than 5,000 milligrams per liter chlorides.

(b) (1) The violation of any provision of this section by any person is a class C misdemeanor.  (2) Each day that any such violation occurs after notice of the original violation is given by the chief engineer to any such violator by restricted mail shall constitute a separate offense.

History: L. 1977, ch. 356, § 2; L. 1981, ch. 397, § 2; July 1.



82a-729 Act supplemental to article 7 of chapter 82a of the Kansas Statutes Annotated.

82a-729. Act supplemental to article 7 of chapter 82a of the Kansas Statutes Annotated. The provisions of K.S.A. 82a-727 and 82a-728 shall be a part of and supplemental to the provisions of article 7 of chapter 82a of the Kansas Statutes Annotated and acts amendatory thereof or supplemental thereto.

History: L. 1977, ch. 356, § 7; Jan. 1, 1978.



82a-730 Citation of act.

82a-730. Citation of act. K.S.A. 82a-701 to 82a-726, inclusive, and acts amendatory thereof and supplemental thereto shall be called and may be cited as the Kansas water appropriation act.

History: L. 1977, ch. 356, § 8; L. 1984, ch. 380, § 2; July 1.



82a-731 Water appropriation certification fund created; expenditures therefrom.

82a-731. Water appropriation certification fund created; expenditures therefrom. There is hereby created in the state treasury the water appropriation certification fund. The chief engineer of the division of water resources of the Kansas department of agriculture shall remit all moneys received under K.S.A. 82a-708a, 82a-708b and 82a-727, and amendments thereto, and K.S.A. 2015 Supp. 82a-741, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the water appropriation certification fund. All expenditures from the water appropriation certification fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or by a person designated by the secretary.

History: L. 1982, ch. 4, § 21; L. 2001, ch. 5, § 471; L. 2004, ch. 101, § 143; L. 2011, ch. 89, § 27; July 1.



82a-732 Annual water use report required; penalty for violations.

82a-732. Annual water use report required; penalty for violations. (a) The owner of a water right or permit to appropriate water for beneficial use, except for domestic use, shall file an annual water use report on a form prescribed by the chief engineer of the division of water resources of the Kansas department of agriculture on or before March 1 following the end of the previous calendar year. The report shall completely and accurately set forth such water use information as requested by the chief engineer.

(b) Any person failing to file a water use report or other documents required under the provisions of subsection (a) shall be subject to a civil penalty in an amount not to exceed $250. The chief engineer upon a finding that the owner of a water right or permit to appropriate water for beneficial use has failed to file such a report may impose a civil penalty as provided in this section. Any person filing a document knowing it to contain any false information as to a material matter shall be guilty of a class C misdemeanor. All fines collected by the chief engineer pursuant to this subsection shall be remitted to the state treasurer as provided in K.S.A. 82a-731, and amendments thereto.

History: L. 1988, ch. 395, § 1; L. 1991, ch. 292, § 4; L. 2004, ch. 101, § 144; July 1.



82a-733 Conservation plans and practices.

82a-733. Conservation plans and practices. (a) The chief engineer may require an applicant for a permit to appropriate water for beneficial use or the owner of a water right or permit to appropriate water for beneficial use to adopt and implement conservation plans and practices. The chief engineer shall not mandate the adoption and implementation of conservation plans and practices except pursuant to a finding that such plans and practices will assure public benefit and promote public interest. In selecting the applications, water rights or permits for which conservation plans and practices are required to be adopted and implemented, the chief engineer shall give priority to: (1) Water users that share a common source of supply that could be insufficient during times of drought; (2) water users whose use is significantly higher than their peers from the same geographical area with comparable circumstances; and (3) water users who apply for any state administered grant, loan or cost-share moneys for water-related projects. Prior to requiring the adoption and implementation of conservation plans and practices, the chief engineer shall assess the availability of technical assistance and inform the owner of a water right or permit to appropriate water for beneficial use or the applicant for such a permit who is required to adopt and implement a conservation plan and practices of the available sources of technical assistance to prepare the conservation plan.

(b) The chief engineer shall allow the owner of a water right or permit to appropriate water for beneficial use or the applicant for such a permit a minimum of 60 days to prepare a required conservation plan. The time allowed to prepare the required conservation plan may be extended by the chief engineer for good cause shown by the applicant. The chief engineer shall provide the owner of the water right or permit to appropriate water for beneficial use or the applicant for such a permit a reasonable time to implement the conservation plan and, for good cause shown, such as the need to apply extensive land treatment practices, the chief engineer may extend the time for implementation for a period of up to five years.

(c) Plans and practices required pursuant to this section shall be consistent with the guidelines for conservation plans and practices developed and maintained by the Kansas water office pursuant to subsection (c) of K.S.A. 74-2608 and amendments thereto. If requested by the owner of the water right or permit to appropriate water for beneficial use or the applicant for such a permit, the chief engineer, in consultation with the director of the Kansas water office, shall determine whether such plans and practices are consistent with the guidelines adopted by the Kansas water office. The Kansas water office shall provide, or arrange to provide, technical assistance for water users required to adopt and implement conservation plans and practices pursuant to this section.

(d) Before any state agency makes any loan or grant, or provides any cost-share funds, for any water-related projects to any person or entity, the state agency may require the person or entity to submit to, and have approved by, the chief engineer a water conservation plan consistent with the guidelines for conservation plans and practices developed and maintained by the Kansas water office pursuant to subsection (c) of K.S.A. 74-2608 and amendments thereto.

(e) As used in this section, "water-related projects" shall include, but not be limited to, the following: Interconnections between water supply systems; development of new water supply and delivery systems; improvements or repairs to an existing water supply system, sanitary sewer system or water treatment system, which would significantly increase the amount of water used; small lakes development, improvement or repair; and development of other small impoundments for public water supply or irrigation.

(f) The chief engineer may approve the conservation plans and practices required pursuant to the provisions of this section on such terms, conditions and limitations as deemed necessary to carry out the provisions of this section.  The implementation of the conservation plan and practices as approved or any subsequent approved modification shall constitute a condition of the water right or permit to appropriate water for beneficial use.

(g) Any conservation plans and practices required pursuant to this section with regard to any groundwater right or permit to appropriate groundwater from within the boundaries of a groundwater management district shall be subject to approval by both the chief engineer and the board of directors of the groundwater management district unless such plans and practices are incorporated in the groundwater management district's management program which has been approved by the chief engineer pursuant to K.S.A. 82a-1029 and amendments thereto.

(h) The chief engineer may delegate authority to implement and enforce any of the provisions of this section to a groundwater management district on such terms as may be appropriate and necessary to carry out the provisions of this section within the boundaries of such district.

(i) The chief engineer may delegate to any city which has conservation plans meeting state guidelines the authority to require domestic water users within such city to adopt and implement conservation plans and practices so that such city can require compliance from private domestic well owners within the city limits.

(j) This section shall be part of and supplemental to the Kansas water appropriation act.

History: L. 1991, ch. 292, § 5; July 1.



82a-734 Sand and gravel pits; beneficial use of water, when; permit; application; fee; perfection of appropriation; examination of diversion works; assessment of water protection fee.

82a-734. Sand and gravel pits; beneficial use of water, when; permit; application; fee; perfection of appropriation; examination of diversion works; assessment of water protection fee. (a) An operator shall notify the chief engineer of the location and area extent of any existing or proposed sand and gravel pit to be excavated, expanded or operated by the operator.

(b) The net evaporation of water exposed as the result of the opening or operation of sand and gravel pits shall be construed to be a beneficial use or diversion of water for the purposes of the Kansas water appropriation act, K.S.A. 82a-701 et seq., and amendments thereto, if the sand and gravel pit is opened or operated in a township where the average annual potential net evaporation is greater than 18 inches per year, as determined by the chief engineer.

(c) If the chief engineer determines that an existing or proposed sand and gravel pit operation is a beneficial use of water, the operator shall apply to the chief engineer for a permit to appropriate water in accordance with the Kansas water appropriation act or otherwise acquire ownership or control of sufficient water rights, or by other methods pursuant to rules and regulations adopted by the chief engineer, or both, to offset net evaporation for the operation. The chief engineer may reduce this required offset based on the estimated use of groundwater by the existing vegetation.

(d) (1) The permit shall authorize net evaporation as the primary use, and hydraulic dredging and sand washing as secondary uses of water if such secondary uses are located within the same source of supply and are associated with the operation. Any secondary uses shall use water in a manner in which there is no significant net consumptive use. The permit shall not be subject to the installation of a water flow meter or administration of minimum desirable stream flow. Where the average potential net evaporation is less than 18 inches per year as determined by the chief engineer, the chief engineer shall issue a single term permit for the life of the project, not to exceed 80 years, for such secondary uses.

(2) The secondary uses shall be granted for the proposed life of the project or until the exhaustion of sand and gravel reserves. At the end of the industrial project, the owner shall file an application authorized by K.S.A. 82a-708b, and amendments thereto, to change the primary use made of water to recreational use to authorize the net evaporation use caused by the exposed groundwater.

(3) If a permit is denied, the chief engineer shall set forth all reasons for such denial.

(4) Any applicant who is denied a project permit by a final order of the chief engineer under this section may appeal such order in the manner provided by the Kansas judicial review act.

(5) Any application for a project permit shall be accompanied by a filing fee of $500 and any request for modification shall be accompanied by a fee of $250. Applicants for a project permit under this section shall not be required to pay fees pursuant to K.S.A. 82a-708a and 82a-708c, and amendments thereto, as part of such application.

(e) (1) The initial period of time allowed to complete construction of diversion works pursuant to an approved application to appropriate water for the purpose of net evaporation from a sand and gravel pit operation shall be reasonable and consistent with the proposed use. The chief engineer may allow extension of such period by not to exceed two 10-year extensions if it can be shown that the operation requires the additional time for the operator to satisfy the operator's market demand in the area. The two 10-year extensions may be granted at the same time, to run consecutively, if the applicant submits to the chief engineer a written development plan.

(2) The period of time allowed to perfect an approved application to appropriate water for the purpose of net evaporation from a sand and gravel pit operation shall be not less than 20 years and, for good cause shown, the chief engineer may allow one or more 10-year extensions of such period. The chief engineer shall consider the time needed until exhaustion of proven reserves, closure in accordance with the surface land reclamation and mining act, K.S.A. 49-601 et seq., and amendments thereto, and the availability of water for the proposed use, but in no case shall allow longer than 80 years for perfection.

(3) Nothing herein shall require an extension of time to construct diversion works or to perfect a water right if there is demonstrable impairment of a use under an existing water right from the same source of supply, as determined pursuant to K.S.A. 82a-711, and amendments thereto.

(4) Upon examination of the diversion works for sand and gravel operations, the chief engineer or the chief engineer's duly authorized representative shall, within 90 days of the examination, notify the applicant if there was a failure to construct the diversion works at the authorized location or any deficiency of the terms and conditions of the permit. This notice will provide steps necessary to gain compliance with state law. If the chief engineer fails to examine the diversion works within two years of the notice of completion for any sand and gravel operation diversion works, the applicant shall not be required to forfeit priority date as a result of failure to construct a diversion works at the authorized location or any deficiency of the terms and conditions of the permit.

(f) Net evaporation from sand and gravel pits, as calculated by the chief engineer, will be reported as an industrial use to the director of taxation for the purpose of assessing the water protection fee pursuant to K.S.A. 82a-954, and amendments thereto.

(g) This section shall be part of and supplemental to the Kansas water appropriations act.

History: L. 1995, ch. 72, § 1; L. 2004, ch. 100, § 1; L. 2006, ch. 72, § 1; L. 2012, ch. 133, § 2; L. 2013, ch. 111, § 3; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 101, § 145, but that version was repealed by L. 2004, ch. 180, § 18.



82a-734a Sand and gravel pits, land-based; prohibition on certain rules and regulations, conditions.

82a-734a. Sand and gravel pits, land-based; prohibition on certain rules and regulations, conditions. Any rules and regulations adopted by the secretary of health and environment pursuant to K.S.A. 65-171d, and amendments thereto, shall not apply to land-based sand and gravel pits or aggregate mining operations utilizing washwater ponds if the only water or wastewater directed to the dredge pit or washwater pond consists of the following:

(a) Dredge return flows;

(b) flows generated from aggregate classification; or

(c) flows from washing aggregate, if water used in such flows is returned to the dredge pit or washwater pond.

History: L. 2013, ch. 111, § 2; July 1.



82a-736 Multi-year flex accounts; term permits.

82a-736. Multi-year flex accounts; term permits. (a) It is hereby recognized that an opportunity exists to improve water management by enabling multi-year flexibility in the use of water authorized to be diverted under a groundwater water right, provided, that such flexibility neither impairs existing water rights, nor increases the total amount of water diverted, so that such flexibility has no long-term negative effect on the source of supply. It is therefore declared necessary and advisable to permit the establishment of multi-year flex accounts for groundwater water rights, together with commensurate protections for existing water rights and their source of supply.

(b) As used in this section:

(1) "Base water right" means a water right under which an applicant applies to the chief engineer to establish a multi-year flex account and where all of the following conditions exist:

(A) The authorized source of supply is groundwater; and

(B) the water right has not been the subject of a change approval to implement the provisions of K.A.R. 5-5-9(a)(2), K.A.R. 5-5-11(b)(2) or K.A.R. 5-5-11(b)(3), in effect upon the effective date of this act.

(2) "Multi-year flex account" means a term permit which suspends a base water right during its term, except when the term permit may be no longer exercised because of an order of the chief engineer, and is subject to the terms and conditions as provided in subsection (e).

(3) "Base average usage" means: (A) The average amount of water actually diverted for a beneficial use under the base water right during calendar years 2000 through 2009, excluding any amount diverted in any such year that exceeded the maximum annual quantity of water authorized by the base water right; or (B) if the holder of the base water right shows to the satisfaction of the chief engineer that water conservation reduced water use under the base water right during calendar years 2000 through 2009, then the average amount of water actually diverted for a beneficial use under the base water right during the five calendar years immediately before the calendar year when water conservation began, excluding any amount used in any such year that exceeded the amount authorized by the base water right.

(4) "Chief engineer" means the chief engineer of the division of water resources of the department of agriculture.

(5) "Flex account acreage" means the maximum number of acres lawfully irrigated during a calendar year when no term, condition or limitation of the base water right has been violated and either of the following conditions is met:

(A) The calendar year is 2000 through 2009; or

(B) if water conservation reduced water use under the base water right during calendar years 2000 through 2009, the calendar year is a year within the five calendar years immediately prior to the calendar year when water conservation began.

(6) "Net irrigation requirement" means the net irrigation requirement for 50% chance rainfall of the county that corresponds with the location of the authorized place of use of the base water right as provided in K.A.R. 5-5-12, on the effective date of this act.

(c) (1) Any holder of a base water right that has not been deposited or placed in a safe deposit account in a chartered water bank may establish a multi-year flex account where the holder may deposit, in advance, the authorized quantity of water from such water right for any five consecutive calendar years, subject to all of the following:

(A) The water right must be vested or shall have been issued a certificate of appropriation;

(B) the withdrawal of water pursuant to the water right shall be properly and adequately metered;

(C) the water right is not deemed abandoned and is in compliance with the terms and conditions of its certificate of appropriation, all applicable provisions of law and orders of the chief engineer;

(D) the amount of water deposited in the multi-year flex account shall not exceed the greatest of the following:

(i) 500% of the base average usage;

(ii) 500% of the product of the annual net irrigation requirement multiplied by the flex account acreage, multiplied by 110%, but not greater than five times the maximum annual quantity authorized by the base water right;

(iii) if the authorized place of use is located wholly within the boundaries of a groundwater management district, an amount that shall not increase the long-term average use of the groundwater right as specified by rule or regulation promulgated pursuant to K.S.A. 82a-1028(o), and amendments thereto; or

(iv) pursuant to subparagraph (E), the amount computed in (i), (ii) or (iii) plus any deposited water remaining in a multi-year flex account up to 100% of the base average usage;

(E) any deposited water remaining in a multi-year flex account up to 100% of the base average usage may be added to the deposit amount calculated in subparagraph (D) if the base water right is enrolled in another multi-year flex account during the calendar year in which the existing multi-year flex account expires. The total amount of water deposited in any multi-year flex account shall not exceed 500% of the authorized quantity of the base water right; and

(F) notwithstanding any other provisions of this subsection, except when the base water right is suspended due to the issuance of a two-year term permit in a designated drought emergency area for 2011 and 2012, the quantity of water deposited into a multi-year flex account shall be reduced by the quantity of water used in excess of the maximum annual quantity of the base water right during 2011 if the application for a multi-year flex account is filed with the chief engineer on or before July 15, 2012.

(2) The provisions of K.A.R. 5-5-11 are limited to changes in annual authorized quantity and shall not apply to this subsection.

(d) The chief engineer shall implement a program providing for the issuance of term permits to holders of groundwater water rights who have established flex accounts in accordance with this section. Such term permits shall authorize the use of water in a flex account at any time during the five consecutive calendar years for which the application for the term permit authorizing a multi-year flex account is made, without annual limits on such use.

(e) Term permits provided for by this section shall be subject to the following:

(1) A separate term permit shall be required for each point of diversion authorized by the base water right.

(2) The quantity of water authorized for diversion shall be limited to the amount deposited pursuant to subsection (c)(1)(D).

(3) The rate of diversion for each point of diversion authorized under the term permit shall not exceed the rate of diversion for each point of diversion authorized under the base water right.

(4) The authorized place of use shall be the place of use or a subdivision of the place of use for the base water right.

(5) The point of diversion authorized by the term permit shall be specified by referencing one point of diversion authorized by the base water right at the time the multi-year flex account term permit application is filed with the chief engineer or at the time any approvals changing such referenced point of diversion of the base water right are approved during the multi-year flex account period. For a base water right with multiple points of diversion, each point of diversion authorized by a term permit shall receive a specific assignment of a maximum authorized quantity of water, assigned proportionately to the authorized annual quantities of the respective points of diversion under the base water right.

(6) The chief engineer may establish, by rules and regulations, criteria for such term permits.

(7) Except as explicitly provided for by this section, such term permits shall be subject to all provisions of the Kansas water appropriation act, and rules and regulations adopted under such act, and nothing in this section shall authorize impairment of any vested right or prior appropriation right by the exercise of such term permit.

(f) An application for a multi-year flex account shall be filed with the chief engineer on or before October 1 of the first year of the multi-year flex account term for which the application is being made.

(g) All costs of administration of this section shall be paid from fees for term permits provided for by this section. Any appropriation or transfer from any fund other than the water appropriation certification fund for the purpose of paying such costs shall be repaid to the fund from which such appropriation or transfer is made. At the time of repayment, the secretary of agriculture shall certify to the director of accounts and reports the amount to be repaid and the fund to be repaid. Upon receipt of such certification, the director of accounts and reports shall promptly transfer the amount certified to the specified fund.

(h) The fee for a multi-year flex account term permit shall be the same as specified for other term permits in K.S.A. 82a-708c, and amendments thereto, except as follows:

(1) If the base water right is currently suspended due to the issuance of a two-year term permit in a designated drought emergency area for 2011 and 2012, then a holder of such term permit shall be subject to a $200 application fee for a multi-year flex account term permit if the application is filed on or before July 15, 2012; or

(2) if water use under the authority of the base water right exceeded the maximum annual quantity authorized by the base water right during 2011 and the holder of the base water right files an application for approval of a multi-year flex account term permit on or before July 15, 2012, then the application fee shall be $600.

(i) The chief engineer shall have full authority pursuant to K.S.A. 82a-706c, and amendments thereto, to require any additional measuring devices and any additional reporting of water use for term permits issued pursuant to this section. Failure to comply with any measuring or reporting requirement may result in a penalty, up to and including the revocation of the term permit and the suspension of the base water right for the duration of the term permit period.

(j) The chief engineer shall submit a written report on the implementation of this section to the house standing committee on agriculture and natural resources and the senate standing committee on natural resources on or before February 1 of each year.

(k) This section shall be part of and supplemental to the Kansas water appropriation act.

History: L. 2001, ch. 160, § 16; L. 2005, ch. 142, § 3; L. 2011, ch. 89, § 28; L. 2012, ch. 7, § 1; L. 2015, ch. 60, § 3; July 1.



82a-737 Civil enforcement of act.

82a-737. Civil enforcement of act. (a) As used in this section:

(1) "Chief engineer" means the chief engineer of the division of water resources of the department of agriculture.

(2) "Secretary" means the secretary of agriculture.

(b) Any person who commits any of the following may incur a civil penalty as provided by this section:

(1) Any violation of the Kansas water appropriation act (K.S.A. 82a-701 et seq., and amendments thereto) or any rule and regulation adopted thereunder;

(2) any violation of an order issued pursuant to K.S.A. 82a-1038, and amendments thereto, relating to an intensive groundwater use control area; or

(3) any violation of a term, condition or limitation imposed by the chief engineer as authorized by law, including, but not limited to: (A) Diversion of water from an unauthorized point of diversion; (B) failure to limit the use of water to the authorized place of use; (C) failure to submit or comply with the terms of conservation plans as required pursuant to K.S.A. 82a-733, and amendments thereto; (D) failure to comply with the maximum annual quantity or rate of diversion authorized; (E) failure to properly install, maintain or assure the accuracy of acceptable water measurement devices; (F) failure to comply with orders related to minimum desirable stream flow, unlawful diversion, impairment of senior water rights or waste of water; or (G) failure to limit the use of water to an authorized type of use.

(c) The amount of the civil penalty provided for by this section shall be not less than $100 nor more than $1,000 per violation. In the case of a continuing violation, each day such violation continues may be deemed a separate violation. Such civil penalty may be assessed in addition to any other penalty provided by law.

(d) The chief engineer or the chief engineer's duly authorized agent, upon a finding that a person has committed a violation specified in subsection (b), may order the modification or suspension of the person's water right or use of water, in addition to any other penalty provided by law.

(e) No civil penalty or suspension or modification of a water right or use of water shall be imposed pursuant to this section except on the written order of the chief engineer or duly authorized agent of the chief engineer. Such order shall state the nature of the violation, the factual basis for the finding, the penalty to be imposed and the appropriate procedure for appeal of the order to the chief engineer or the secretary, as established by K.S.A. 2015 Supp. 82a-1901, and amendments thereto. Upon review, the order shall be affirmed, reversed or modified and the reasons therefor shall be specified.

(f) Any person aggrieved by an order of the chief engineer, or the chief engineer's duly authorized agent, pursuant to this section may request review by the secretary as provided by K.S.A. 2015 Supp. 82a-1901, and amendments thereto, and, upon exhaustion of administrative remedies, may appeal to the district court in the manner provided by the Kansas judicial review act.

(g) The provisions of this section shall be part of and supplemental to the Kansas water appropriation act.

History: L. 2001, ch. 160, § 14; L. 2010, ch. 17, § 213; July 1.



82a-738 Studies and recommendations of chief engineer and state geological survey; report.

82a-738. Studies and recommendations of chief engineer and state geological survey; report. The chief engineer of the division of water resources of the department of agriculture and the state geological survey shall study and develop recommendations regarding: (a) The use of water banking as it pertains to sand and gravel pits; (b) calculation of evapotranspiration and its effects on consumptive use from sand and gravel pits, with special emphasis on salt cedar (tamarisk); and (c) the pollution control and flood control impacts of diverting water runoff into sand and gravel pits. On or before January 20, 2006, the chief engineer and the state geological survey shall submit a report of the study and recommendations to the house standing committee on environment and the senate standing committee on natural resources.

History: L. 2004, ch. 100, § 2; July 1.



82a-739 Installation of water flow measurement and data recording devices below Cedar Bluff reservoir; authorization of property owners; dissemination of data and report to legislative committees.

82a-739. Installation of water flow measurement and data recording devices below Cedar Bluff reservoir; authorization of property owners; dissemination of data and report to legislative committees. The Kansas water office shall purchase one water flow measurement device, and any required data recording device for use with such water flow measurement device, and shall provide for the permanent installation of such devices below the dam of the Cedar Bluff reservoir in accordance with this section. The water flow measurement device and any required data recording device shall be installed at a downstream, man-made channel or drop structure. Prior to installing any such water flow measurement device and any required data recording device, the Kansas water office shall obtain a written authorization from all owners of the property at the location where the water flow measurement device and any required data recording device are to be installed. All data collected by such water flow measurement device shall be made available to the general public electronically through the internet on a real time basis as it is collected and shall be reported to the senate committee on natural resources, the senate committee on ways and means subcommittee on the Kansas water office, the house committee on environment, and the house agriculture and natural resources budget committee during the 2007 regular session of the legislature.

History: L. 2006, ch. 198, § 2; July 1.



82a-741 Water conservation program; enrollment; application; fees; administration; rules and regulations.

82a-741. Water conservation program; enrollment; application; fees; administration; rules and regulations. (a) The chief engineer may administer a water rights conservation program. An eligible water right in good standing may be enrolled in the program, subject to the approval of the chief engineer.

(b) A water right may be enrolled in the program for a period that shall not exceed 10 years. A water right enrolled in the program may be re-enrolled within two years of the expiration date of the previous enrollment period, subject to the approval of the chief engineer.

(c) Each application for enrollment in the program and each application for renewal of enrollment shall include a non-refundable fee not to exceed $300.

(d) All fees collected by the chief engineer pursuant to this section shall be remitted to the state treasurer as provided in K.S.A. 82a-731, and amendments thereto.

(e) The chief engineer shall adopt rules and regulations to effectuate and administer the provisions of this section.

History: L. 2011, ch. 89, § 25; July 1.



82a-742 Division of a water right; application; fee.

82a-742. Division of a water right; application; fee. (a) Any owner of a water right that is not deemed abandoned may divide that water right into two or more distinct water rights without losing priority, if such owner:

(1) Notifies the chief engineer in writing of the proposed division with the written consent of all persons having an ownership interest in the water right;

(2) designates the relative priority of the divided water rights;

(3) demonstrates to the chief engineer that the division is reasonable and will not increase consumptive use; and

(4) demonstrates to the chief engineer that the request does not violate the provisions of the Kansas water appropriation act.

(b) Acceptance of the request to divide a water right pursuant to this section shall not authorize any change in the place of use, point of diversion or use made of water, as provided in K.S.A. 82a-708b, and amendments thereto.

(c) If the chief engineer finds the request complies with subsections (a) and (b), the chief engineer shall issue an order dividing the water right and describing the terms and conditions of each water right. If the chief engineer finds the request does not comply with subsections (a) and (b), the request shall be returned and no action taken.

(d) In the event of a judicial determination of ownership interests resulting in a partition of a water right that is not deemed abandoned, the chief engineer shall issue an order dividing such water right in a manner consistent with the terms of the judicial determination to the extent it does not violate the provisions of the Kansas water appropriation act.

(e) Each request to divide a water right, pursuant to this section, shall be made on a form prescribed by the chief engineer and shall be accompanied by a fee of $300.

(f) All fees collected by the chief engineer pursuant to this section shall be remitted to the state treasurer as provided in K.S.A. 82a-731, and amendments thereto.

(g) This section shall be part of and supplemental to the Kansas water appropriation act.

History: L. 2012, ch. 133, § 1; July 1.



82a-743 Limited transfer permits; term; fee; base water right; rules and regulations.

82a-743. Limited transfer permits; term; fee; base water right; rules and regulations. (a) Subject to existing water rights and the principle of beneficial use, the chief engineer may grant, upon application made therefor, limited transfer permits to authorize the use of up to 4,000,000 gallons from an existing water right. The term of such limited transfer permit will be limited to a single calendar year. Each application submitted for a limited transfer permit shall be on a form prescribed by the chief engineer and accompanied by an application fee of $200.

(b) (1) If the base water right is groundwater, the use of water can be transferred to another well within the same source of supply within two miles.

(2) If the base water right is surface water, the use can be transferred to another surface water use within the same surface water system.

(c) The chief engineer shall adopt rules and regulations to effectuate and administer the provisions of this section. Such rules and regulations shall require that there is no increase in consumptive use enabled by the transfer permit, prescribe necessary recordkeeping and reporting requirements, prevent impairment of existing rights and address any other matter deemed necessary by the chief engineer to protect the public interest.

(d) Nothing in this section shall be deemed to vest in the holder of any permit granted pursuant to provisions of this section any permanent right to appropriate water except as is provided by such permit.

(e) All fees collected by the chief engineer pursuant to this section shall be remitted to the state treasurer as provided in K.S.A. 82a-731, and amendments thereto.

(f) This section shall be part of and supplemental to the Kansas water appropriation act.

History: L. 2013, ch. 111, § 1; July 1.



82a-744 Water management and conservation measures; due consideration by chief engineer.

82a-744. Water management and conservation measures; due consideration by chief engineer. (a) The chief engineer shall give due consideration to water management or conservation measures previously implemented by a water right holder when implementing any further limitations on a water right pursuant to any program established or implemented on and after July 1, 2015. The chief engineer shall take into account reductions in water use, changes in water management practices and other measures undertaken by such water right holder.

(b) This section shall be part of and supplemental to the Kansas water appropriation act.

History: L. 2015, ch. 60, § 5; July 1.



82a-745 Water conservation areas; establishment procedures; duties of chief engineer; notice; orders; consent agreement; review.

82a-745. Water conservation areas; establishment procedures; duties of chief engineer; notice; orders; consent agreement; review. (a) Any water right owner or a group of water right owners in a designated area may enter into a consent agreement and order with the chief engineer to establish a water conservation area. The water right owner or group of water right owners shall submit a management plan to the chief engineer. Such management plan shall be the basis of the consent agreement and order designating a water conservation area and shall:

(1) Include clear geographic boundaries;

(2) include the written consent of all participating water right owners within the geographic boundaries described in paragraph (1) to enter into the consent agreement and order;

(3) include a finding or findings that one or more of the circumstances specified in K.S.A. 82a-1036(a) through (d), and amendments thereto, exist;

(4) include provisions regarding the proposed duration of the water conservation area and any process by which water right owners may request to be added or removed from the water conservation area;

(5) include goals and corrective control provisions to address one or more of the circumstances specified in K.S.A. 82a-1036(a) through (d), and amendments thereto;

(6) give due consideration to water users who have previously implemented reductions in water use resulting in voluntary conservation measures;

(7) include compliance monitoring and enforcement; and

(8) be consistent with state law.

(b) A consent agreement and order of designation of a water conservation area pursuant to this section shall define the boundaries of the water conservation area and may include any of the following corrective control provisions:

(1) Closing the water conservation area to any further appropriation of groundwater. In which event, the chief engineer shall thereafter refuse to accept any application for a permit to appropriate groundwater located within such area;

(2) determining the permissible total withdrawal of groundwater in the water conservation area each day, month or year, and apportioning such permissible total withdrawal among the valid groundwater right holders in such area in accordance with the relative dates of priority of such rights;

(3) reducing the permissible withdrawal of groundwater by any one or more appropriators thereof, or by wells in the water conservation area;

(4) requiring and specifying a system of rotation of groundwater use in the water conservation area; and

(5) any other provisions necessary to effectuate agreed-upon water conservation goals consistent with the public interest.

The chief engineer shall be responsible for the monitoring and enforcement of any corrective control provisions ordered for a water conservation area.

(c) The order of designation shall be in full force and effect from the date of its entry in the records of the chief engineer's office. The chief engineer upon request shall deliver a copy of such order to any interested person who is affected by such order and shall file a copy of the same with the register of deeds of any county within which any part of the water conservation area lies.

(d) If any corrective control provisions of a water conservation area conflict with rules and regulations of a groundwater management district or requirements of a local enhanced management plan or intensive groundwater use control area that result in greater overall conservation of water resources within which a participating water right is situated, the chief engineer is authorized to amend the provisions of the water conservation area to conform to any rules and regulations or requirements that result in greater conservation of water resources, as determined by the chief engineer. As part of the consent agreement and order of designation, the chief engineer may authorize single-year or multi-year term permits for water right owners to effectuate the water conservation area's conservation goals in accordance with the management plan.

(e) Prior to execution of a proposed water conservation area consent agreement and order of designation pursuant to this section, the chief engineer shall notify in writing the groundwater management district within which any participating water right is situated. Such groundwater management district shall be given an opportunity to provide a written recommendation regarding the proposed water conservation area and management plan within 45 days of notification by the chief engineer. The review period may be extended by up to 30 days upon approval by the chief engineer. Subject to subsection (d), any participating water right in a water conservation area shall continue to be subject to all applicable rules and regulations and management plans of the groundwater management district in which the water right is situated.

(f) The consent agreement and order of designation shall provide for periodic review of the consent agreement and order, which may be initiated by the chief engineer or upon request of the water right owners in the water conservation area. The consent agreement and order shall specify the frequency of such periodic review, but a review shall be conducted at least once every 10 years.

(g) (1) The chief engineer may, with the consent of all participating water right owners, amend a consent agreement and order of designation in order to:

(A) Modify corrective control provisions or the boundaries of the designated area;

(B) add or remove water rights upon request of such water right owners;

(C) terminate a water conservation area upon the request of the water right owners in the designated area; or

(D) make other changes the water right owners may request.

(2) Any amendments to a consent agreement and order of designation, except amendments that remove a water right upon request of the owner so long as the consent of all participating water right owners is not required pursuant to the management plan, shall be consented to by all participating water right owners within the designated area and the chief engineer and shall be based upon a revised management plan submitted by the participating water right owners.

(h) The chief engineer shall adopt rules and regulations to effectuate and administer the provisions of this section.

(i) The provisions of this section shall be part of and supplemental to the Kansas water appropriation act.

History: L. 2015, ch. 37, § 1; July 1.



82a-761 Title; implementation.

82a-761. Title; implementation. (a) K.S.A. 2015 Supp. 82a-761 through 82a-773, and amendments thereto, may be cited as the Kansas water banking act.

(b) Implementation of the provisions of the water banking act shall be subject to the availability of appropriations for that purpose.

History: L. 2001, ch. 160, § 1; July 1.



82a-762 Definitions.

82a-762. Definitions. As used in this act:

(a) "Bank boundary" means the geographic area where a water bank operates and conducts the functions of a water bank and may encompass more than one hydrologic unit.

(b) "Bank charter" means a document that sets out the articles of incorporation and principal functions of a water bank.

(c) "Bankable water right" means a water right that has been determined pursuant to K.S.A. 2015 Supp. 82a-764, and amendments thereto, to be bankable.

(d) "Chief engineer" means the chief engineer of the division.

(e) "Conservation element" means the portion of a deposit that is taken out of use for the duration of the deposit and is not allowed to be withdrawn and used by subsequent users.

(f) "Deposit," other than as used in "safe deposit account," refers to the deposit of a water right, or portion of a water right, in a water bank for the purpose of having the bank lease water from such water right, or portion of a water right, to another person or entity.

(g) "Division" means the division of water resources of the Kansas department of agriculture.

(h) "Hydrologic unit" means a defined area from which water rights authorizing diversion of water from a source of supply may be deposited and from which water from the same source of supply may be leased, in accordance with the provisions of this act, without causing impairment of existing water rights or a significantly different hydrological effect to other users of water from the same source or hydraulically connected sources of supply.

(i) "Linked water rights" means two or more water rights that authorize common points of diversion or a common place of use, or both.

(j) "Safe deposit account" means a personal account held in a water bank where unused water from a bankable water right is placed for use in future years.

(k) "Term permit" means a permit to appropriate water for a specified period of time.

(l) "Water bank" means a private not-for-profit corporation that: (1) Leases water from water rights that have been deposited in the bank; and (2) provides safe deposit accounts. A water bank may be a groundwater bank or a surface water bank, or both.

History: L. 2001, ch. 160, § 2; July 1.



82a-763 Water bank authority; deposits and leases; safe deposit accounts; restrictions.

82a-763. Water bank authority; deposits and leases; safe deposit accounts; restrictions. (a) A water bank shall be authorized to enter into contracts with holders of water rights for deposit in the bank of all or a portion of any water right from a hydrologic unit within the bank boundary, subject to the following:

(1) The bank shall accept for deposit only a water right, or portion of a water right, that has been determined to be a bankable water right under K.S.A. 2015 Supp. 82a-764, and amendments thereto;

(2) a deposit of a groundwater water right shall be for a period of not more than five years;

(3) a deposit shall be subject to such terms and conditions as provided by the contract between the bank and the depositor, including penalty provisions for breach of any contract conditions; and

(4) a deposit shall be subject to such terms and conditions, and such approval by the chief engineer, as provided by rules and regulations of the chief engineer.

(b) A water bank shall be authorized to lease water from any water right, or portion of a water right, that has been deposited in the bank, subject to the following:

(1) Any water leased must be used within the bank boundary and in the same hydrologic unit from which the water right authorizing diversion of the water is deposited;

(2) use of leased water shall be subject to all provisions of the Kansas water appropriation act, including, but not limited to, all requirements relating to term permits;

(3) a lease shall be subject to such terms and conditions as provided by the contract between the bank and the lessor, including penalty provisions for breach of any contract conditions;

(4) a lease shall be subject to such terms and conditions, and such approval by the chief engineer, as provided by rules and regulations of the chief engineer; and

(5) a water bank's decision of whether or not to lease water shall not be based on the proposed use of the water.

(c) A water bank shall provide safe deposit accounts where a holder of a water right may place unused water from the water right for future withdrawal, subject to the following:

(1) A water right holder shall place in a safe deposit account only water from a water right that has been determined to be a bankable water right under K.S.A. 2015 Supp. 82a-764, and amendments thereto;

(2) only water that was unused in the immediate past calendar year may be placed in a safe deposit account and the amount that shall be placed in such account shall be less than the total amount of unused water from the bankable water right in that year;

(3) only water from one water right shall be placed in a safe deposit account and water from a water right shall not be placed in more than one safe deposit account, except that water from linked water rights may be placed in a single safe deposit account;

(4) each calendar year that water remains in a safe deposit account, the amount of water held in the account shall decrease by a percentage established by the charter of the bank but in no case less than 10% annually of all amounts placed in the account;

(5) the total amount of water accumulated in a safe deposit account shall not exceed the maximum annual quantity authorized to be diverted under the water right or the aggregate maximum quantity authorized to be diverted under all linked water rights from which water is deposited in the account;

(6) use of water withdrawn from a safe deposit account shall be subject to all provisions of the Kansas water appropriation act, including, but not limited to, all requirements relating to term permits;

(7) a safe deposit account shall be subject to such terms and conditions as provided by the contract between the bank and the account holder, including penalty provisions for breach of any contract conditions;

(8) a safe deposit account shall be subject to such terms and conditions, and such approval by the chief engineer, as provided by rules and regulations of the chief engineer; and

(9) the operation of safe deposit accounts by the bank shall not result in an increase in the amount of net consumptive use of water in any hydrologic unit, computed on a long-term rolling average compared to a representative past period.

(d) A water bank may provide services to facilitate the sale or lease of water rights.

(e) A water bank shall not own, buy or sell water rights.

History: L. 2001, ch. 160, § 3; July 1.



82a-764 Bankable water right, determination of.

82a-764. Bankable water right, determination of. Before a water right or portion of a water right shall be accepted for deposit in a water bank or water from a water right shall be placed in a safe deposit account, the bank, with the assistance of the division, shall determine whether the water right is bankable, as follows: (a) The right is vested or has been issued a certificate of appropriation; and (b) the right has not been abandoned and is in good standing, based on past water usage and compliance with the terms of the holder's permit and all applicable provisions of law and orders of the chief engineer.

History: L. 2001, ch. 160, § 4; July 1.



82a-765 Water bank charter; approval; requirements.

82a-765. Water bank charter; approval; requirements. (a) Before a water bank is authorized to operate in the state, the bank's charter must be approved by the chief engineer. Prior to approval, the body wishing to charter the bank shall submit to the chief engineer the proposed bank charter and any other information required by rules and regulations of the chief engineer to determine whether the bank shall be chartered to operate in the state.

(b) The chief engineer shall approve the charter of a water bank only if the chief engineer determines that:

(1) The charter ensures that the operations and policies of the bank will be consistent with the provisions of this act, the state water plan and all applicable statutes, rules and regulations, findings and orders of the chief engineer, groundwater management district policies and water assurance district operations plans;

(2) there is sufficient participation by water right holders and water users to make the operations of the bank practical and feasible;

(3) the governing body of the bank has at least five members and is reasonably representative of public and private interests in water within the bank boundary;

(4) the bank would not lease or accept for placement in a safe deposit account water from the same hydrologic unit as another chartered bank or accept for deposit a water right that authorizes diversion of water from the same hydrologic unit as another chartered water bank;

(5) the charter ensures that, for each calendar year, the aggregate amount of all bank deposits, determined by multiplying the amount of each water right deposited by the length of time of the deposit and then adding together the resulting amounts for all deposits, will equal or exceed the sum of the aggregate amount of water leased by the bank, determined by multiplying the amount of each lease by the length of time of the lease and then adding together the resulting amounts for all leases, plus the aggregate conservation element of all leases, determined by multiplying the conservation element of each lease by the length of the lease and then adding together the resulting amounts for all leases;

(6) the charter ensures that the operations of the bank will not result in impairment of existing water rights or an increase in depletion of severely depleted groundwater aquifers or stream courses;

(7) the charter ensures that the operations of the bank will result in a savings of 10% or more in the total amount of groundwater consumed for a representative past period pursuant to water rights deposited in the bank, excluding groundwater located in an intensive groundwater use control area where corrective control provisions have reduced the allocation of groundwater to less than the quantity previously authorized by water rights in the area;

(8) the charter provides a procedure for resolution of complaints by bank participants and others impacted by the bank policies, practices and operations;

(9) the charter ensures that the determination of the portion of a water right that is bankable shall be subject to the following:

(A) The determination shall be primarily based on a representative period of average water consumption for the hydrologic unit from which water is authorized to be diverted under the water right; and

(B) the method of determination shall not penalize past implementation of water conservation practices;

(10) the charter ensures that the total amount of groundwater leased each year from each hydrologic unit does not exceed 90% of the historic average annual amount collectively diverted pursuant to all deposited water rights or portions of water rights from such unit for a representative past period; and

(11) the charter provides a procedure for the dissolution of the bank, specifically stating how the remaining deposits and safe deposit accounts will be distributed.

(c) A water bank shall be chartered for an initial period of not more than seven years, at which time the bank shall be subject to review in accordance with K.S.A. 2015 Supp. 82a-767, and amendments thereto, to determine whether the initial charter shall lapse or the bank shall be chartered.

(d) Any amendment to the charter of a water bank must be approved by the chief engineer prior to adoption of the amendment.

History: L. 2001, ch. 160, § 5; L. 2012, ch. 106, § 1; July 1.



82a-766 Water bank annual reports.

82a-766.  Water bank annual reports. (a) On or before April 15 of each year, each water bank shall submit to the chief engineer a report containing the following:

(1) With regard to water rights or portions of water rights on deposit in the bank during the last year: (A) The total quantity of water authorized to be diverted annually pursuant to each such water right or portion of a water right; (B) the total quantity of water used, by purpose of use, and acres irrigated for the portion authorized to be used for irrigation, during the last year as a result of leases of such water rights or portions of water rights; and (C) the total quantity of water used, by purpose of use, and acres irrigated for the portion authorized for irrigation pursuant to such water rights or portions of water rights during the two years preceding the last year; and

(2) with regard to water in each safe deposit account in the bank: (A) An accounting of the total quantity of water placed in such accounts during the past year and a balance at year end; (B) the total quantity of water used during the past year, and acres irrigated if an irrigation water right, from the account; (C) the total quantity of water authorized to be diverted annually, the quantity actually used and the acres irrigated, if an irrigation water right, during the past year pursuant to the water rights or linked water rights related to such account; and (D) the total quantity of water used and acres irrigated pursuant to such water rights during the two years preceding the last year.

(b) The report required by this section shall be in the form prescribed by the chief engineer.

History: L. 2001, ch. 160, § 6; L. 2012, ch. 106, § 2; July 1.



82a-767 Evaluation of water bank; evaluation team; extension or lapse of charter; charter review.

82a-767. Evaluation of water bank; evaluation team; extension or lapse of charter; charter review. (a) Not later than five years after the establishment of a water bank or pursuant to subsection (e), the director of the Kansas water office shall convene a team to evaluate the operation of the bank. The team shall consist of:

(1) The director of the Kansas water office, or the director's designee, who shall serve as chairperson of the team;

(2) the director of the Kansas geological survey, or the director's designee;

(3) two members who represent water right holders and water users who have used the bank's services, which members shall be selected by the governing body of the bank;

(4) members selected by the chief engineer as follows: (A) Two members engaged in teaching or research at institutions of postsecondary education in subjects involving water resources, including but not limited to water resources engineering and hydrology; (B) a member who is an economist with knowledge and experience in water resources; (C) one member having knowledge and experience in water law; and (D) two members having knowledge and experience in water policy issues and residing outside the bank boundary, who shall represent the public interest;

(5) one representative of each groundwater management district located in whole or in part within the bank boundary selected by the board of directors of such district; and

(6) one representative of each water assurance district located in whole or in part within the bank boundary selected by the board of directors of such district.

(b) The staff of the Kansas water office shall provide staff assistance to the evaluation team.

(c) Not more than one year after a team is convened pursuant to this section, the team shall submit a report of its evaluation and recommendations to the governor, the Kansas water office, the Kansas water authority, the secretary of agriculture, the chief engineer and the senate standing committee on natural resources and the house standing committee on environment, or the successors to such committees regarding:

(1) The operations and policies of the bank and whether they are consistent with the provisions of this act, the state water plan and all applicable statutes, rules and regulations, findings and orders of the chief engineer, groundwater management district policies and water assurance district operations plans;

(2) whether the operations of the bank are achieving the goals and objectives of water banking as set out in the state water plan and whether changes could be made to further those goals and objectives;

(3) the bank's impact on the entire area of all hydrologic units, any parts of which are encompassed in the bank's boundary;

(4) any other matters the team determines relevant to the future of water banking in the state;

(5) whether the charter of the bank should lapse, or the bank should become chartered; and

(6) the terms under which the bank's charter should be allowed to lapse, if the team recommends that the charter not be extended.

(d) Unless otherwise provided by law, the chief engineer, in accordance with the recommendations of the team, may extend the charter of the bank or may allow the bank charter to lapse under the terms recommended by the team.

(e) If a bank is chartered, such charter shall be subject to review not less than every five years by a team convened as prescribed in subsection (a). The review team shall submit a report on the matters listed in subsections (c)(1) through (c)(4).

History: L. 2001, ch. 160, § 7; L. 2012, ch. 106, § 3; July 1.



82a-768 Application of law relating to abandonment of water right.

82a-768. Application of law relating to abandonment of water right. Depositing a water right in a water bank or placement of water in a safe deposit account in a water bank shall constitute due and sufficient cause pursuant to K.S.A. 82a-718, and amendments thereto, for failure to use water for a lawful, beneficial use for the term of the deposit or the placement.

History: L. 2001, ch. 160, § 8; July 1.



82a-769 Rules and regulations.

82a-769. Rules and regulations. The chief engineer may adopt rules and regulations to administer and enforce the provisions of this act.

History: L. 2001, ch. 160, § 9; July 1.



82a-770 Enforcement of act.

82a-770. Enforcement of act. (a) In addition to any other provision of this act or the Kansas water appropriation act, and subject to the provisions of subsection (b), the chief engineer may suspend the use of water under a term permit, an approved application for a permit to appropriate water for beneficial use, an appropriation right or a vested right, acquired pursuant to the provisions of the Kansas water appropriation act, for the failure to comply with the provisions of this act. The suspension may be for a defined period in a subsequent calendar year or years but does not include or prevent the enforcement of the terms, conditions and limitations of a water right or permit during the current year of use.

(b) The chief engineer shall suspend the use of water under a permit or water right pursuant to subsection (a) only upon notice and hearing in accordance with the provisions of the Kansas administrative procedure act.

(c) Orders of the chief engineer issued pursuant to this section are subject to review in accordance with the provisions of K.S.A. 2015 Supp. 82a-1901, and amendments thereto.

History: L. 2001, ch. 160, § 10; July 1.



82a-771 Payment of certain costs of water bank.

82a-771. Payment of certain costs of water bank. Each water bank shall pay all costs incurred by the division and by the Kansas water office for assistance and services provided pursuant to this act, including, but not limited to, costs for personnel necessary to provide such assistance and services.

History: L. 2001, ch. 160, § 11; July 1.



82a-772 Water resources cost fund.

82a-772. Water resources cost fund. (a) There is hereby created in the state treasury the water resources cost fund. The chief engineer shall remit to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, all moneys received by the division to reimburse costs as required by K.S.A. 2015 Supp. 82a-771, and amendments thereto. Upon receipt, the state treasurer shall deposit the entire amount in the state treasury and credit it to the water resources cost fund.

(b) Moneys in the water resources cost fund shall be expended only for the division's costs of providing assistance and services as provided by this act.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the water resources cost fund interest earnings based on:

(1) The average daily balance of moneys in the water resources cost fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(d) All expenditures from the water resources cost fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief engineer for the purposes set forth in this section.

History: L. 2001, ch. 160, § 12; July 1.



82a-773 Water office cost fund.

82a-773. Water office cost fund. (a) There is hereby created in the state treasury the water office cost fund. The director of the Kansas water office shall remit to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, all moneys received by the water office to reimburse costs as required by K.S.A. 2015 Supp. 82a-771, and amendments thereto. Upon receipt, the state treasurer shall deposit the entire amount in the state treasury and credit it to the water office cost fund.

(b) Moneys in the water office cost fund shall be expended only for the Kansas water office's costs of providing assistance and services as provided by this act.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the water office cost fund interest earnings based on:

(1) The average daily balance of moneys in the water office cost fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(d) All expenditures from the water office cost fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the director of the Kansas water office for the purposes set forth in this section.

History: L. 2001, ch. 160, § 13; July 1.






Article 9 STATE WATER RESOURCE PLANNING

82a-901a Legislative declaration.

82a-901a. Legislative declaration. The people of the state can best achieve the proper utilization and control of the water resources of the state through comprehensive planning which coordinates and provides guidance for the management, conservation and development of the state's water resources.

History: L. 1981, ch. 398, § 1; July 1.



82a-902 State water resource planning act; definitions.

82a-902. State water resource planning act; definitions. The following words when used in this act, shall have the meaning ascribed in this section, except where the context clearly indicates a different meaning:

(a) "Person" means and includes a natural person, partnership, organization, association, private corporation, public corporation, any taxing district or political subdivision of the state, and any department or agency of the state government.

(b) "Public corporation" means a body that has for its object the government of a political subdivision of this state and includes any county, township, city, district, authority, or other municipal corporation or political subdivision of this state.

(c) "Federal government" means the United States of America or any department or agency thereof.

(d) "Office" means the Kansas water office.

History: L. 1963, ch. 514, § 2; L. 1981, ch. 398, § 2; L. 1984, ch. 379, § 1; July 1.



82a-903 Same; formulation of state water plan; cooperation of state water agencies; advice of general public.

82a-903. Same; formulation of state water plan; cooperation of state water agencies; advice of general public. In accordance with the policies and long-range goals and objectives established by the legislature, the office shall formulate on a continuing basis a comprehensive state water plan for the management, conservation and development of the water resources of the state. Such state water plan shall include sections corresponding with water planning areas as determined by the office. The Kansas water office and the Kansas water authority shall seek advice from the general public and from committees consisting of individuals with knowledge of and interest in water issues in the water planning areas. The plan shall set forth the recommendations of the office for the management, conservation and development of the water resources of the state, including the general location, character, and extent of such existing and proposed projects, programs, and facilities as are necessary or desirable in the judgment of the office to accomplish such policies, goals and objectives. The plan shall specify standards for operation and management of such projects, programs, and facilities as are necessary or desirable. The plan shall be formulated and used for the general purpose of accomplishing the coordinated management, conservation and development of the water resources of the state. The division of water resources of the Kansas department of agriculture, state geological survey, the division of environment of the department of health and environment, department of wildlife, parks and tourism, Kansas department of agriculture division of conservation and all other interested state agencies shall cooperate with the office in formulation of such plan.

History: L. 1963, ch. 514, § 3; L. 1975, ch. 462, § 129; L. 1981, ch. 398, § 3; L. 1984, ch. 379, § 2; L. 1985, ch. 340, § 1; L. 1989, ch. 118, § 193; L. 2004, ch. 101, § 146; L. 2012, ch. 140, § 135; July 1.

Section was amended twice in the 2012 session, see also 82a-903a.



82a-905 Same; public hearings on state water plan or sections thereof, procedure; approval by Kansas water authority and submission to legislature and governor of plan or sections thereof.

82a-905. Same; public hearings on state water plan or sections thereof, procedure; approval by Kansas water authority and submission to legislature and governor of plan or sections thereof. Prior to the submission of the state water plan or any section thereof or any amendment thereto to the Kansas water authority, the legislature and the governor, the office shall hold public hearings at such place or places as may be convenient to the area affected, to consider the state water plan or one or more sections thereof or amendments thereto, and to hear protests or petitions of all interested persons. Notice of such hearing shall be published at least twice prior to such hearing in the Kansas register. The office shall send, by United States mail, a reasonable notice of hearing to (1) such agencies of the state as have an interest in the management, conservation and development of the water resources of the state, (2) the county clerk of each county affected by the proposed plan, (3) the agencies of the federal government having an interest in water resources management, conservation and development, and (4) such persons, public or private, as have requested notification in writing from the office. In addition, the office may send notice of a scheduled hearing to any person or persons it deems proper. The office shall furnish a summary of the proposed plan to those persons it is required by law to notify of a public hearing and to such other persons as request a summary. The records of hearings shall be public records and open for inspection at the Kansas water office. The office shall give due consideration to the matters presented at such public hearing and shall then present the plan to the Kansas water authority.  Upon approval by the authority, the office shall submit the plan to the legislature and the governor.  Provisions in this section concerning notice and summary shall be directive and not jurisdictional.

History: L. 1963, ch. 514, § 5; L. 1967, ch. 420, § 2; L. 1981, ch. 398, § 5; L. 1981, ch. 324, § 35; L. 1984, ch. 379, § 3; July 1.



82a-906 State water resource planning act; submission of plan and recommendations to governor and legislature.

82a-906. State water resource planning act; submission of plan and recommendations to governor and legislature. The Kansas water office, with the approval of the Kansas water authority, annually shall submit to the legislature and to the governor an up-dated water plan containing recommendations which are necessary to achieve the long-range goals and objectives for the management, conservation and development of the waters of the state as set forth in K.S.A. 82a-927, and amendments thereto.

History: L. 1963, ch. 514, § 6; L. 1967, ch. 420, § 3; L. 1974, ch. 451, § 1; L. 1981, ch. 398, § 6; L. 1984, ch. 379, § 4; L. 1985, ch. 341, § 1; July 1.



82a-907 State water resource planning act; considerations in formulation of state water plan.

82a-907. State water resource planning act; considerations in formulation of state water plan. In formulating the state water plan the office shall consider:

(a) The management, conservation and development of the water resources of the state for the benefit of the state as a whole;

(b) the benefits to be derived from development of reservoir sites for the combined purposes of flood control, water supply storage and recreation;

(c) the safeguards to public health, aquatic and animal life established by K.S.A. 65-161 to 65-171t, inclusive, and amendments thereto, and the Kansas water quality management plan approved and adopted as provided by chapter 351 of the 1979 Session Laws;

(d) the water development policies, whenever possible, consistent with the beneficial development of other natural resources;

(e) the public health and general welfare of the people of the state;

(f) all appropriation and other rights to the use of water that exist pursuant to the Kansas water appropriation act and the state water plan storage act;

(g) the interrelationship of groundwater and surface water supplies and the effects of evapotranspiration on water supply;

(h) the alternative plans, programs and projects in the interest of effective water resource management, conservation and development;

(i) the means and methods for the protection of aquatic and other wildlife;

(j) the use of waters to augment the flow of surface streams for the support of aquatic and other wildlife and to improve the water quality of the stream and to protect the public health;

(k) the inclusion of conservation storage in reservoir development and planning for the regulation of streamflow for the purpose of quality control, such inclusion not to serve as a substitute for methods of controlling wastes at their sources;

(l) the maintenance, preservation and protection of the sovereignty of the state over all the waters within the state;

(m) plans, projects and recommendations of public corporations, the federal government and state agencies prepared pursuant to statutory authority;

(n) plans, recommendations and projects of private associations or organizations as they relate to the water resources of the state;

(o) the need of the state to control storage in federal reservoirs by purchase or agreement; and

(p) such other matters as the office deems proper or desirable.

History: L. 1963, ch. 514, § 7; L. 1981, ch. 398, § 7; L. 1984, ch. 379, § 5; L. 1986, ch. 394, § 1; July 1.



82a-910 Same; recommendations to federal agencies as to future water supply storage; agreements with federal government; petition concerning future water supply needs.

82a-910. Same; recommendations to federal agencies as to future water supply storage; agreements with federal government; petition concerning future water supply needs. (a) Subject to the approval of the Kansas water authority, the office may recommend to any agency of the federal government the inclusion in any proposed or authorized federal project of any conservation storage features for water supply that the office expects will be needed within the state in the future for the achievement of the purposes of this act and the office may extend to and procure for any agency of the federal government reasonable assurances and evidence that such expected future demands for the use of such storage will be made within a period of time which will permit payment of the costs allocated to such purposes within the life of the project, if such assurances have been authorized by the state water plan.

(b) When, in addition to actions taken under subsection (a), the office shall find it necessary or desirable for the achievement of the purposes of this act, the office may enter into agreements with the federal government for the repayment of costs for the inclusion of any conservation storage features for water supply that the office expects will be needed within the state in the future for achievement of such purposes if such agreements have been authorized by the state water plan and a person or persons have contracted for the use of a substantial portion of the recommended conservation storage and that such person or persons will use the water supply thereof within a period of time which will permit them to pay their proportionate share of the costs allocated to such needs within the life of the project.

(c) Any person wishing the office to make a recommendation for storage features for expected future water supply needs, as provided in subsection (a), may petition the office and show that it (1) has good reason to and does believe that it will have future needs for the use of the additional storage; (2) will request the use of such storage by a time and for a duration that will permit it to pay the costs allocated to such purposes within the life of the project; (3) will be able to repay to the state the costs of the requested storage features; and (4) will insure compliance with such maintenance and operational requirements in the use of the expected future water supply requested as the office shall direct for the achievement of the purposes of this act.

History: L. 1963, ch. 514, § 10; L. 1984, ch. 379, § 8; L. 1986, ch. 395, § 2; July 1.



82a-911 Same; recommendations of water office for inclusion in state plan of storage features for water supply on federal projects; findings.

82a-911. Same; recommendations of water office for inclusion in state plan of storage features for water supply on federal projects; findings. In its discretion, either upon its own initiative or in response to a specific request, the office, subject to the approval of the Kansas water authority, may include in the state water plan recommendations for the inclusion at state expense of any conservation storage features for water supply in any proposed or authorized or constructed water development project of the federal government of any conservation storage features for water supply that in the opinion of the office will be needed within the state in the future to achieve the purposes of this act. Before making such recommendations the office shall find that (1) such recommended features are consistent with the state water plan; (2) the recommended features will achieve or tend to achieve the purposes of this act; (3) the federal government will not at its expense include those features for the purposes contemplated by the office under terms which would assure essential state control of the waters of the state or meeting of state objectives, which purposes may include maintenance and operational requirements in the use thereof that the office shall specify for achievement of the purposes of this act; and (4) in the future some responsible person or persons will have needs for the use of all or a portion of the recommended conservation storage and that such person or persons will request the use thereof within a period of time which will permit them to pay out their proportionate share of the costs allocated to such needs within the life of the project.

History: L. 1963, ch. 514, § 11; L. 1984, ch. 379, § 9; L. 1986, ch. 395, § 3; July 1.



82a-913 Same; statement of state costs.

82a-913. Same; statement of state costs. When any recommendation is made pursuant to K.S.A. 82a-911, and amendments thereto, the same shall include a statement of (1) the portion of the state costs for which the state does not anticipate repayment of its expenditures; and (2) the part of the state costs for which the state does anticipate repayment for its expenditures.

History: L. 1963, ch. 514, § 13; L. 1986, ch. 395, § 4; July 1.



82a-915 State water resource planning act; contracts with federal government relative to release of water from projects or reservoirs, when.

82a-915. State water resource planning act; contracts with federal government relative to release of water from projects or reservoirs, when. The office is hereby authorized to negotiate with the federal government relative to releases of water from projects or reservoirs and to enter into agreements with the federal government with respect to the operation of projects or reservoirs for the releases of water, if such agreements are recommended by the state water plan.

History: L. 1963, ch. 514, § 15; L. 1984, ch. 379, § 11; L. 1986, ch. 394, § 2; L. 1986, ch. 395, § 5; L. 1986, ch. 396, § 1; July 1.



82a-920 Same; projected costs of water management projects.

82a-920. Same; projected costs of water management projects. The office shall maintain in continuous process and revision tentative projected costs of water management projects for the coming years covering a total period of not less than 25 years, which projected costs the office shall submit with its annual budget request. In preparing such projections, the office shall include all items for which payment is expected to be made from state funds and anticipated revenues expected to be paid to the state.

History: L. 1963, ch. 514, § 20; L. 1984, ch. 379, § 14; L. 1986, ch. 395, § 8; July 1.



82a-922 Same; expenditures from appropriations for Kansas water office, procedure.

82a-922. Same; expenditures from appropriations for Kansas water office, procedure. All expenditures from appropriations for the office shall be made in accordance with the applicable appropriation act upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the director of the Kansas water office or by a person or persons designated by the director.

History: L. 1963, ch. 514, § 22; L. 1974, ch. 452,§ 21; L. 1984, ch. 379, § 15; July 1.



82a-923 State water plan; rules and regulations.

82a-923. State water plan; rules and regulations. The office shall adopt, amend, promulgate, and enforce such rules and regulations as are necessary and proper to carry out the provisions of this act. Such rules and regulations shall be filed in the office of the secretary of state as provided by law. The Kansas water office may prepare and distribute, free or at cost, compilations of its rules and regulations.

History: L. 1963, ch. 514, § 23; L. 1984, ch. 379, § 16; L. 1988, ch. 366, § 48; June 1.



82a-924 Same; liberal construction.

82a-924. Same; liberal construction. This act shall be construed liberally to effectuate the purposes hereof, and the enumeration of specific powers in this act shall not operate to restrict the meaning of any general grant of power contained in this act or to exclude other powers comprehended in such general grant.

History: L. 1963, ch. 514, § 24; April 23.



82a-925 Same; invalidity of part.

82a-925. Same; invalidity of part. If any clause, sentence, paragraph, section, or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which such judgment shall have been rendered, and it shall be presumed that the legislature would have enacted this law with the omission of the section, subsection, or clause held to be invalid.

History: L. 1963, ch. 514, § 25; April 23.



82a-927 State water plan; long-range goals.

82a-927. State water plan; long-range goals. The long-range goals and objectives of the state of Kansas for management, conservation and development of the waters of the state, are hereby declared to be:

(a) The development, to meet the anticipated future needs of the people of the state, of sufficient supplies of water for beneficial purposes;

(b) the reduction of damaging floods and of losses resulting from floods;

(c) the protection and the improvement of the quality of the water supplies of the state;

(d) the sound management, both public and private, of the atmospheric, surface, and groundwater supplies of the state;

(e) the prevention of the waste of the water supplies of the state;

(f) the prevention of the pollution of the water supplies of the state;

(g) the efficient, economic distribution of the water supplies of the state;

(h) the sound coordination of the development of the water resources of the state with the development of the other resources of the state; and

(i) the protection of the public interest through the conservation of the water resources of the state in a technologically and economically feasible manner.

History: L. 1965, ch. 558, § 1; L. 1981, ch. 398, § 9; L. 1986, ch. 392, § 4; July 1.



82a-928 State water plan; policies to achieve long-range goals listed.

82a-928. State water plan; policies to achieve long-range goals listed. The policies of the state of Kansas that are deemed desirable for the achievement of the long-range goals and objectives as set forth in K.S.A. 82a-927, and amendments thereto, and that shall serve as guidelines for public corporations and all agencies of the state, relative to their responsibilities with respect to the water resources of the state whenever physical and economic conditions permit, are hereby declared to be:

(a) The utilization of nonstructural methods, including floodplain regulation, and structural measures for the reduction of flood damage;

(b) the design of proposed levees and dikes so as to reduce flood risks in agricultural areas to a chance of occurrence in any one year of 10% or less;

(c) the design of proposed levees and dikes so as to reduce flood risks in urban areas to a chance of occurrence in any one year of 1% or less;

(d) the design of proposed storage structures for the protection of agricultural areas so as to provide sufficient capacity to control the volume of a flood having a chance of occurrence in any one year of 4% or less;

(e) the design of proposed storage structures for the protection of urban areas to provide sufficient capacity to control the volume of a flood having a chance of occurrence in any one year of 2% or less;

(f) the development of adequate water storage to meet, as nearly as practicable, present and anticipated water uses through planning and construction of multipurpose reservoirs and through the acquisition from the federal government of storage in federal reservoirs and by agreements with the federal government regarding the use of storage;

(g) the inclusion in publicly financed structures for the conservation, management and development of the water resources of the state of reasonable amounts of storage capacity for the regulation of the low flows of the watercourses of the state;

(h) the achievement of the primary drinking water standards promulgated by the secretary of health and environment pursuant to K.S.A. 65-171m, and amendments thereto;

(i) the identification of minimum desirable streamflows to preserve, maintain or enhance baseflows for in-stream water uses relative to water quality, fish, wildlife, aquatic life, recreation, general aesthetics and domestic uses and for the protection of existing water rights;

(j) the maintenance of the surface waters of the state within the water quality standards adopted by the secretary of health and environment as provided by K.S.A. 65-164 to 65-171t, inclusive, and amendments thereto;

(k) the protection of the quality of the groundwaters of the state as provided by the Kansas groundwater exploration and protection act and other acts relating thereto;

(l) the management of the groundwaters of the state as provided by the Kansas water appropriation act and the provisions of K.S.A. 82a-1020 to 82a-1040, inclusive, and amendments thereto;

(m) the provision of financial and technical assistance to public corporations concerned with management, conservation and development of water resources;

(n) the review and coordination of financial assistance for research that may be provided by federal or state agencies to public corporations concerned with management, conservation and development of water resources to prevent duplication of effort;

(o) the development of groundwater recharge projects;

(p) the encouragement of local initiative in the planning, implementation, funding and operation of local water programs to the extent that the same are supportive of state water programs;

(q) the design of municipal water systems to provide an adequate water supply to meet the needs during a drought having a 2% chance of occurrence; and

(r) the encouragement of the use of agricultural soil and water conservation practices and structures to control erosion and to effectively utilize precipitation and runoff.

History: L. 1965, ch. 558, § 2; L. 1981, ch. 398, § 10; L. 1986, ch. 394, § 3; L. 1987, ch. 402, § 3; July 1.



82a-929 Same; state responsibility for water.

82a-929. Same; state responsibility for water. The state of Kansas hereby recognizes its responsibility and jurisdiction to protect, conserve, and control all waters affecting the people of the state, including those waters impounded in projects constructed pursuant to programs of the federal government.

History: L. 1965, ch. 558, § 3; May 12.



82a-930 Same; state responsibility to manage water conservation.

82a-930. Same; state responsibility to manage water conservation. The state of Kansas hereby recognizes its responsibility and jurisdiction to operate and to manage those water conservation features financed by the state, and it recognizes its duty to fulfill its responsibility and to exercise its jurisdiction through either direct action or contractual delegation and in accordance with any agreements made between the state and any operating person or agency: Provided, however, That the provisions of this section shall not be deemed to apply to flood control features.

History: L. 1965, ch. 558, § 4; May 12.



82a-931 Same; intergovernmental coordination of planning.

82a-931. Same; intergovernmental coordination of planning. As a matter of basic policy concerning the water resources of the state, the state of Kansas hereby declares its intention to coordinate state planning with local and national planning and, in safeguarding the interests of the state and its people, to undertake the resolution of any conflicts that may arise between the water policies, plans, and projects of the federal government and the water policies, plans, and projects of the state and its people.

History: L. 1965, ch. 558, § 5; May 12.



82a-932 Same; Kansas water office to negotiate with federal government, when.

82a-932. Same; Kansas water office to negotiate with federal government, when. The office shall enter into negotiations and agreements with the federal government relative to the operation of, or the release of water from, any project that has been authorized or constructed by the federal government when the Kansas water authority shall deem such negotiations and agreements to be necessary for the achievement of the policies of the state of Kansas relative to the water resources thereof.

History: L. 1965, ch. 558, § 6; L. 1984, ch. 379, § 17; July 1.



82a-933 Same; providing evidence of need to include storage features.

82a-933. Same; providing evidence of need to include storage features. The office may provide evidence of need to any agency of the federal government relative to the inclusion in any proposed or authorized water resource project of any conservation storage features for water supply that the office anticipates will be needed in the future.

History: L. 1965, ch. 558, § 7; L. 1984, ch. 379, § 18; July 1.



82a-934 State water plan; agreements with federal government to pay for conservation storage features for water supply; limitations; reimbursement of costs.

82a-934. State water plan; agreements with federal government to pay for conservation storage features for water supply; limitations; reimbursement of costs. The office, on behalf of the state, shall enter into negotiations and agreements with the federal government relative to the inclusion or the purchase of, and the payment for, conservation storage features for water supply in any project that has been planned, authorized or constructed by the federal government when the Kansas water authority shall deem such negotiations and agreements to be necessary for the achievement of the policies of the state of Kansas relative to the water resources thereof. Such agreements shall be binding upon the state to the extent that future appropriations are made in support thereof.  Subject to the foregoing, any agreement made under this section may provide that a portion of the reimbursement cost shall include any payment made by the United States to third parties as a result of the finding of liability by a court of competent jurisdiction or by settlement arising out of the use of the water storage space and the release therefrom, except that no reimbursement shall be made to the extent that the liability arises from the sole fault of the United States.

History: L. 1965, ch. 558, § 8; L. 1973, ch. 416, § 1; L. 1979, ch. 186, § 32; L. 1984, ch. 379, § 19; L. 1985, ch. 342, § 11; July 1.



82a-941 Same; agencies to perform research related to water resources.

82a-941. Same; agencies to perform research related to water resources. It is hereby declared to be a policy of the state of Kansas that all agencies of the state having responsibilities affecting the water resources of the state shall, insofar as circumstances permit, carry on basic data collection, research, and analyses concerning climate, streamflow, water quality, groundwater levels, character and geographical extent of groundwater reservoirs and their relation to both surface and underground waters, interrelation of surface and groundwaters, methods and techniques for recharging groundwater reservoirs, probable yields from surface and groundwater reservoirs, seepage and evapotranspiration losses, and such other matters that relate to the water resources of the state, and those agencies shall direct their attention to the problems of water distribution, quality, pollution, supply variability, floods, and supply in relation to demand.

History: L. 1965, ch. 558, § 15; May 12.



82a-942 Same; United States powers not affected.

82a-942. Same; United States powers not affected. Nothing in this act shall be deemed as an addition to, or an impairment of, any rights, powers, or jurisdiction of the United States, or those acting by or under its authority, with respect to the water resources of the state.

History: L. 1965, ch. 558, § 16; May 12.



82a-943 Same; liberal construction of act.

82a-943. Same; liberal construction of act. This act shall be construed liberally to effectuate the purposes hereof.

History: L. 1965, ch. 558, § 17; May 12.



82a-944 Same; severability.

82a-944. Same; severability. If any clause, sentence, paragraph, section, or part of this act shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or part thereof directly involved in the controversy in which such judgment shall have been entered, and it shall be presumed that the legislature would have enacted this law with the omission of the section, subsection, or clause held to be invalid.

History: L. 1965, ch. 558, § 18; May 12.



82a-947 Citation of act.

82a-947. Citation of act. The provisions of sections 1 to 20, inclusive, of this act and of K.S.A. 82a-901 to 82a-945, inclusive, and any acts amendatory thereof or supplemental thereto, shall be known and may be cited as the "state water resource planning act."

History: L. 1984, ch. 379, § 20; July 1.



82a-951 State water plan fund established; expenditures from fund; reports accounting for expenditures from fund.

82a-951. State water plan fund established; expenditures from fund; reports accounting for expenditures from fund. (a) On and after July 1, 1989, there is hereby created, in the state treasury, the state water plan fund. All moneys in the state water plan fund shall be expended in accordance with appropriations acts for implementation of the state water plan formulated pursuant to K.S.A. 82a-903 et seq. and amendments thereto. Such moneys shall be used only for the establishment and implementation of water-related projects or programs, and related technical assistance, and shall not be used for: (1) Replacing full time equivalent positions of any state agency; or (2) recreational projects which do not meet one or more of the long-range goals, objectives and considerations set forth in the state water resource planning act.

(b) On or before December 1 of each year, the Kansas water authority shall submit to the governor and the legislature a report setting out: (1) An account of all moneys expended from the state water plan fund during such fiscal year; and (2) a five-year capital development plan for state water plan projects.

History: L. 1989, ch. 186, § 34; May 18.



82a-952 Penalties imposed by K.S.A. 65-170d, 65-171s, 65-3419 and 65-3446 deposited in state water plan fund.

82a-952. Penalties imposed by K.S.A. 65-170d, 65-171s, 65-3419 and 65-3446 deposited in state water plan fund. On and after July 1, 1989, all moneys collected from penalties imposed pursuant to K.S.A. 65-170d, 65-171s, 65-3419 or 65-3446, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state water plan fund created by K.S.A. 82a-951, and amendments thereto.

History: L. 1989, ch. 186, § 29; L. 2001, ch. 5, § 472; July 1.



82a-953a Transfers from state general fund to state water plan fund; reductions.

82a-953a. Transfers from state general fund to state water plan fund; reductions. During each fiscal year, the director of accounts and reports shall transfer $6,000,000 from the state general fund to the state water plan fund created by K.S.A. 82a-951, and amendments thereto, one-half of such amount to be transferred on July 15 and one-half to be transferred on January 15, except that no moneys shall be transferred from the state general fund to the state water plan fund during the fiscal years ending June 30, 2016, June 30, 2017, and June 30, 2018.

History: L. 1989, ch. 186, § 33; L. 1990, ch. 28, § 19; L. 1990, ch. 350, § 12; L. 1993, ch. 292, § 76; L. 1994, ch. 297, § 11; L. 2000, ch. 130, § 107; L. 2002, ch. 204, § 165; L. 2003, ch. 138, § 131; L. 2004, ch. 165, § 3; L. 2005, ch. 206, § 88; L. 2006, ch. 142, § 164; L. 2007, ch. 167, § 201; L. 2009, ch. 2, § 93; L. 2009, ch. 124, § 146; L. 2010, ch. 165, § 158; L. 2011, ch. 118, § 190; L. 2012, ch. 175, § 168; L. 2013, ch. 136, § 281; L. 2015, ch. 104, § 250; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 123, § 177, but that version was repealed by L. 2004, ch. 165, § 5.

Section was also amended by L. 2005, ch. 174, § 186, but that version was repealed by L. 2005, ch. 206, § 90.



82a-954 Water protection fee imposed; payment, by whom, when; collection by director of taxation; disposition of fees.

82a-954. Water protection fee imposed; payment, by whom, when; collection by director of taxation; disposition of fees. (a) On and after July 1, 1989, there is hereby imposed a water protection fee at the rate of:

(1) Three cents per 1,000 gallons of water sold at retail by a public water supply system and delivered through mains, lines or pipes;

(2) subject to the provisions of subsection (c), three cents per 1,000 gallons of water appropriated for industrial use pursuant to a permit granted in accordance with the Kansas water appropriation act; and

(3) three cents per 1,000 gallons of water appropriated for stockwatering pursuant to a permit granted in accordance with the Kansas water appropriation act.

(b) As used in this section, "industrial use" and "stockwatering" have the meanings provided by rules and regulations of the chief engineer of the division of water resources of the Kansas department of agriculture and the determination of gallons used shall be based upon figures supplied to the secretary of revenue by the division of water resources.

(c) The fees imposed by subsections (a)(2) and (3) shall be based on the actual amount used for industrial use or stockwatering during the preceding calendar year as reported to the chief engineer of the division of water resources of the Kansas department of agriculture in accordance with the provisions of K.S.A. 82a-732, and amendments thereto, except that: (1) The amount of surface water used for flow through cooling purposes for electric power generating plants shall be based on an average consumptive factor as determined by the division of water resources; and (2) no such fee shall be imposed on the amount of water used for commercial fish farming. If no water use report is filed for such year, the fee shall be based on the amount authorized for industrial use or stockwatering in such year.

(d) The fee imposed by subsection (a)(1) shall be paid quarterly by the public water supplier and shall be transmitted to the department of revenue not later than 45 days following the end of each quarter. The public water supplier may collect the fee directly from each consumer to which water is sold at retail or may pay the amount owed to the department from moneys in its operating or other fund available for that purpose. The fees imposed by subsections (a)(2) and (3) shall be paid by the owner of the permit. If any retailer or permit owner fails to pay the fee required to be collected and paid under this section, there shall be added, to the unpaid balance of the fee, penalty and interest as prescribed under K.S.A. 79-3615, and amendments thereto, for the late payment of sales tax.

(e) The director of taxation shall administer, enforce and collect the fees imposed by this section. All laws and rules and regulations of the secretary relating to the administration, enforcement and collection of the retailers' sales tax shall apply to such fee insofar as they can be made applicable, and the secretary shall adopt such additional rules and regulations as necessary for the efficient and effective administration, enforcement and collection thereof.

(f) The director of taxation shall remit all moneys collected from fees imposed pursuant to this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state water plan fund created by K.S.A. 82a-951, and amendments thereto.

(g) An owner of an industrial use permit who has a contract with the state for withdrawal and use of water pursuant to K.S.A. 82a-1301 et seq., and amendments thereto, shall be exempt from the fee imposed by subsection (a)(2) on any water for which the permit owner is required to pay charges under such contract.

History: L. 1989, ch. 186, § 26; L. 2001, ch. 5, § 473; L. 2004, ch. 101, § 147; July 1.






Article 10 GROUNDWATER MANAGEMENT DISTRICTS

82a-1020 Legislative declaration.

82a-1020. Legislative declaration. It is hereby recognized that a need exists for the creation of special districts for the proper management of the groundwater resources of the state; for the conservation of groundwater resources; for the prevention of economic deterioration; for associated endeavors within the state of Kansas through the stabilization of agriculture; and to secure for Kansas the benefit of its fertile soils and favorable location with respect to national and world markets. It is the policy of this act to preserve basic water use doctrine and to establish the right of local water users to determine their destiny with respect to the use of the groundwater insofar as it does not conflict with the basic laws and policies of the state of Kansas. It is, therefore, declared that in the public interest it is necessary and advisable to permit the establishment of groundwater management districts.

History: L. 1972, ch. 386, § 1; July 1.



82a-1021 Definitions.

82a-1021. Definitions. (a) As used in this section:

(1) "Aquifer" means any geological formation capable of yielding water in sufficient quantities that it can be extracted for beneficial purposes.

(2) "Board" means the board of directors constituting the governing body of a groundwater management district.

(3) "Chief engineer" means the chief engineer of the division of water resources of the Kansas department of agriculture.

(4) "District" means a contiguous area which overlies one or more aquifers, together with any area in between, which is organized for groundwater management purposes under this act and acts amendatory thereof or supplemental thereto.

(5) "Eligible voter" means a natural person 18 years of age or older, or a public or private corporation, municipality or any other legal or commercial entity that:

(A)  Is a landowner that owns, of record, any land, or any interest in land, comprising 40 or more contiguous acres located within the boundaries of the district and not within the corporate limits of any municipality; or

(B)  withdraws or uses groundwater from within the boundaries of the district in an amount of one acre-foot or more per year.

(6) "Land" means real property as that term is defined by the laws of the state of Kansas.

(7) "Landowner" means the person who is the record owner of any real estate within the boundaries of the district or who has an interest therein as contract purchaser of 40 or more contiguous acres in the district not within the corporate limits of any municipality. Owners of oil leases, gas leases, mineral rights, easements, or mortgages shall not be considered landowners by reason of such ownership.

(8) "Management program" means a written report describing the characteristics of the district and the nature and methods of dealing with groundwater supply problems within the district. It shall include information as to the groundwater management program to be undertaken by the district and such maps, geological information, and other data as may be necessary for the formulation of such a program.

(9) "Person" means any natural person, public or private corporation, municipality or any other legal or commercial entity.

(10) "Water right" shall have the meaning ascribed to that term in K.S.A. 82a-701, and amendments thereto.

(11) "Water user" means any person who is withdrawing or using groundwater from within the boundaries of the district in an amount not less than one acre-foot per year. If a municipality is a water user within the district, it shall represent all persons within its corporate limits who are not water users as defined above.

(b) Each tract of land of 40 or more contiguous acres and each quantity of water withdrawn or used in an amount of one acre-foot or more per year shall be represented by but a single eligible voter. If the land is held by lease, under an estate for years, under contract, or otherwise, the fee owner shall be the one entitled to vote, unless the parties in interest agree otherwise. If the land is held jointly or in common, the majority in interest shall determine which natural person or corporation shall be entitled to vote. Each eligible voter, or such eligible voter's duly authorized representative, shall be entitled to cast only one vote per eligible voter. Nothing herein shall be construed to authorize proxy voting.

(c) Any landowner who is not a water user may have such landowner's land excluded from any district assessments and thereby abandon the right to vote on district matters by serving a written notice of election of exclusion with the steering committee or the board. Such landowner may again become an eligible voter by becoming a water user or by serving a written notice of inclusion on the board stating that the landowner has elected to be reinstated as a voting member of the district and will be subject to district assessments.

(d) Any eligible voter who is the owner of a tract or tracts of land comprising not less than 640 acres, located within the boundaries of the district, on which no water is being used or from which no water is being withdrawn, may have such tract or tracts of land excluded from district assessment in the manner described above.

(e) All notices of inclusion or exclusion of land shall be submitted to the board not later than January 1 of the effective year.

History: L. 1972, ch. 386, § 2; L. 2004, ch. 101, § 148; L. 2011, ch. 67, § 2; July 1.



82a-1022 Organization of district; steering committee; declaration of intent filing; map of proposed district, submission and approval by chief engineer.

82a-1022. Organization of district; steering committee; declaration of intent filing; map of proposed district, submission and approval by chief engineer. Proceedings to organize a groundwater management district shall be commenced by filing with the chief engineer a declaration of intent to form a district, signed by not less than fifteen (15) eligible voters of the proposed district. The seven (7) eligible voters first signing the declaration shall be the steering committee of the proposed district. The person first signing the declaration shall be chairman of the steering committee, and the second signer shall be the secretary. At the time of filing the declaration of intent, the steering committee shall also submit to the chief engineer a map of the proposed district. The chief engineer shall, in consultation with the steering committee, make any necessary modifications in the map of the proposed district so that, in the opinion of the chief engineer, a manageable area will result. After such modifications are made, the chief engineer shall certify to the steering committee, a description of the lands to be included within the proposed district.

History: L. 1972, ch. 386, § 3; July 1.



82a-1023 Same; petition contents and signatures; filing with secretary of state.

82a-1023. Same; petition contents and signatures; filing with secretary of state. (a) Within 12 months after certification of the description of the lands to be included within the proposed district, and before any groundwater management district shall be organized, a petition shall be circulated by the steering committee and filed with the secretary of state after being signed by not less than 50 eligible voters or 50% of the eligible voters of the district, whichever is the smaller.

(b) The petition shall set forth:

(1) The proposed name of the district, which name shall end with the words "groundwater management district No. ______." It shall be the duty of the secretary of state to assign a number to each such district in the order in which petitions for organizations are received in his or her office.

(2) A description of the lands to be included within the proposed district identified by township, range, and section numbers and fractions thereof, and other areas as appropriate and a map showing the contiguous lands to be included in the district.

(3) A statement of the purposes for which the district is to be organized.

(4) A statement of the number of persons that will constitute the elected board of directors of the district, which shall be an uneven number of not less than three or more than 15.

(5) The names and addresses of the persons who constitute the steering committee.

(6) A prayer for the organization and incorporation of the district.

(7) Any other matter deemed essential by the steering committee.

(c) The petition shall be in substantially the following form:

"Before the secretary of state of the state of Kansas in the matter of the proposed ______________ groundwater management district No. ______, in ______________ county, (counties), Kansas.

PETITION

"Come now the undersigned persons and state that (1) they are eligible voters of the aforenamed groundwater management district, hereinafter more fully described; (2) each signer's post-office address is set forth beside the signer's name; (3) the purposes for which this district is organized are: (statement of purposes); (4) a seven-member steering committee for the organization of the district has been established; (5) the names of persons who serve on the steering committee, of which the first named shall be chairman, and their respective addresses are as follows: (list of names and addresses); and (6) the governing body of the district shall be an elected board of directors composed of ______ eligible voters.

"Attached hereto, marked exhibit A and made a part hereof, is a description of the lands proposed to be included in the district.

"Attached hereto, marked exhibit B and made a part hereof, is a map showing the lands proposed to be included in the district.

"Wherefore, the undersigned individually and collectively pray that a groundwater management district be organized in the manner provided by law for the purposes set forth herein, and that the secretary of state and the chief engineer of the division of water resources of the Kansas department of agriculture proceed diligently in the performance of their duties so that the organization and incorporation of this proposed district may be completed and approved at the earliest possible time.

"Submitted to the secretary of state this ______ day of ____________, __."

History: L. 1972, ch. 386, § 4; L. 1974, ch. 454, § 1, L. 2004, ch. 101, § 149; July 1.



82a-1024 Same; determination of sufficiency of petition; approval by chief engineer; criteria for approval.

82a-1024. Same; determination of sufficiency of petition; approval by chief engineer; criteria for approval. (a) If the secretary of state finds the petition to be sufficient as to form and substance and executed in accordance with the requirements of this act he or she shall transmit a certified copy of the petition to the chief engineer within five (5) days from the date of his or her determination of sufficiency. Upon receipt of the certified copy, the chief engineer shall review the petition and shall within ninety (90) days after receipt of the copy transmit a written report of his or her findings on the petition, together with his or her written approval or disapproval of the petition, to the secretary of state and the chairman of the steering committee named in the petition.

(b) The chief engineer shall approve such petition if he or she finds that:

(1) The lands proposed to be included in the district substantially comprise a hydrologic community of interest.

(2) The proposed district would not include any of the lands of an existing groundwater management district.

(3) The statement of purposes contained in the petition conforms with the intent and purposes of this act.

(4) The lands within the proposed district or part thereof overlie an aquifer or aquifers subject to management.

(5) The map attached to the petition is substantially correct.

(6) The area of the district and existing and prospective uses of groundwater within the district are sufficient to support a groundwater management program.

(7) The public interest will be served by the creation of the proposed district.

(c) The chief engineer in his or her findings may make minor corrections with respect to the map and the corrections shall become a part of the petition and shall be deemed effective without a recirculation of the corrected petition.

(d) If the chief engineer approves the petition, he or she shall transmit a certified copy of his or her report to the secretary of state and to the chairman of the steering committee of the district.

History: L. 1972, ch. 386, § 5; July 1.



82a-1025 Same; election for approval of organization of district; secretary of state to issue certificate of incorporation, when; action to attack legality.

82a-1025. Same; election for approval of organization of district; secretary of state to issue certificate of incorporation, when; action to attack legality. (a) Within ten (10) days after receipt of a certified copy of the chief engineer's report approving the petition, or the petition as amended, the chairman of the steering committee shall call a meeting of the committee. The committee shall meet at the time and place fixed in the notice and shall provide by resolution for the calling of an election at which all eligible voters of the district shall be entitled to vote on the question of whether the district should be organized in accordance with the petition as approved by the chief engineer. The steering committee shall cause a notice of the election to be published once each week for three (3) consecutive weeks in a newspaper or newspapers of general circulation within the proposed district, the first publication to be not less than twenty-eight (28) days prior to such election. If the proposed district lies in more than one county, a similar notice shall be published in a newspaper of general circulation in each of the counties in which a part of the proposed district is located. The notice shall set forth when and where the election shall be held and the proposition to be voted on. It shall contain a copy of the petition as approved by the chief engineer (omitting the map attached as an exhibit) and shall be signed by the chairman and attested by the secretary of the steering committee. The steering committee shall conduct the election, canvass the vote, and certify the results to the secretary of state.

(b) If a majority of the votes cast are in favor of the organization and creation of the district, the secretary of state shall issue to the steering committee a certificate of incorporation for the district, which shall be filed of record in the office of the register of deeds of each county in which all or a portion of the district lies. Upon such recordation, the district shall be authorized to function in accordance with the provisions of this act.

(c) If a majority of those voting on the proposition vote against the organization and creation of the district, the secretary of state shall endorse that fact on the face of the petition and the proceedings shall be closed.

(d) No action attacking the legality of the incorporation of any groundwater management district organized under this act shall be maintained unless commenced within ninety (90) days after the issuance of the certificate of incorporation for a district by the secretary of state, and any alleged illegality of the incorporation of any district shall not be interposed as a defense to any action brought after that time.

History: L. 1972, ch. 386, § 6; July 1.



82a-1026 Annual meetings of eligible voters; organization meeting to elect initial board of directors.

82a-1026. Annual meetings of eligible voters; organization meeting to elect initial board of directors. (a) Within not more than ninety (90) days after the recording of the certificate of incorporation, a meeting open to all eligible voters of the district shall be held by the steering committee for the election of the initial board of directors of the district. A notice of the meeting shall be given by the steering committee at least ten (10) days prior to the date thereof by one publication in a newspaper of general circulation in each of the counties of which the groundwater management district is a part. Each eligible voter of the district shall be entitled to vote for as many candidates as the number of directors that are to be elected, but may not cast more than one vote for any one candidate. The candidates receiving the greatest number of votes cast shall respectively be declared elected.

(b) In not more than twelve (12) months after the initial meeting, and annually thereafter, a meeting shall be held for the election of directors whose terms expire, to report on the financial condition and activities of the district and to adopt a proposed budget covering the anticipated expenses of the district for the ensuing year.

(c) The number of directors of a district, or the date of the annual meeting, may be changed at any annual meeting if notice of the proposition or propositions is included in the notice of the annual meeting at which the changes are to be considered.

History: L. 1972, ch. 386, § 7; L. 1978, ch. 436, § 1; July 1.



82a-1027 Board of directors; terms of members; expenses; officers; quorum; vote for actions; filling vacancies.

82a-1027. Board of directors; terms of members; expenses; officers; quorum; vote for actions; filling vacancies. (a) All powers granted to a groundwater management district under the provisions of this act shall be exercised by an elected board of directors which shall be composed of the number of persons specified in the petition. Each director shall serve for a period of three (3) years and until his or her successor is duly elected and qualified, except that as nearly as possible one-third of the original directors shall serve for a term of one (1) year, one-third shall serve for a term of two (2) years, and one-third shall serve for a term of three (3) years. The directors shall serve without compensation but shall be allowed actual and necessary expenses incurred in the performance of their official duties.

(b) The board of directors, after being duly elected, shall elect from its number a president, a vice-president, a secretary, and a treasurer. In districts having only three (3) directors, the board shall elect one director to hold the offices of secretary and treasurer.

(c) A majority of the directors shall constitute a quorum for the transaction of business and a majority of those voting shall determine all actions taken by the board. In the absence of any of the duly elected officers, those directors present at any meeting may select a director to act as an officer pro tem.

(d) The elected board shall fill any vacancy occurring on the board prior to the expiration of the term of any director by selecting a replacement from among the eligible voters of the district to serve for the unexpired term.

History: L. 1972, ch. 386, § 8; July 1.



82a-1028 District powers; home office.

82a-1028. District powers; home office. Every groundwater management district organized under this act shall be a body politic and corporate and shall have the power to:

(a) Adopt a seal;

(b) sue and be sued in its corporate name;

(c) rent space, maintain and equip an office, and pay other administrative expenses;

(d) employ such legal, engineering, technical, and clerical services as may be deemed necessary by the board;

(e) purchase, hold, sell and convey land, water rights and personal property, and execute such contracts as may, in the opinion of the board, be deemed necessary or convenient;

(f) acquire land and interests in land by gift, exchange or eminent domain, the power of eminent domain to be exercised within the boundaries of the district in like manner as provided by the eminent domain procedure act, except that any land holdings acquired pursuant hereto or in accordance with the provisions of the next preceding subsection shall not in the aggregate exceed 1,000 acres.  In any case where a district has land holdings in excess of the described limitation, the district shall dispose of such excess in a reasonable and expeditious manner;

(g) construct, operate and maintain such works as may be determined necessary for drainage, recharge, storage, distribution or importation of water, and all other appropriate facilities of concern to the district;

(h) levy water user charges and land assessments, issue general and special bonds and incur indebtedness within the limitations prescribed by this act;

(i) contract with persons, firms, associations, partnerships, corporations or agencies of the state or federal government, and enter into cooperative agreements with any of them;

(j) take appropriate actions to extend or reduce the territories of the district as prescribed by this act;

(k) construct and establish research, development, and demonstration projects, and collect and disseminate research data and technical information concerning the conservation of groundwater;

(l) install or require the installation of meters, gauges, or other measuring devices and read or require water users to read and report those readings as may be necessary to determine the quantity of water withdrawn;

(m) provide advice and assistance in the management of drainage problems, storage, groundwater recharge, surface water management, and all other appropriate matters of concern to the district;

(n) adopt administrative standards and policies relating to the management of the district which are not inconsistent with the provisions of article 10 of chapter 82a of the Kansas Statutes Annotated, and amendments thereto, or the Kansas water appropriation act;

(o) recommend to the chief engineer rules and regulations which relate to the conservation and management of groundwater within the district, are within the authority of the chief engineer and are not inconsistent with the provisions of article 10 of chapter 82a of the Kansas Statutes Annotated, and amendments thereto, or the Kansas water appropriation act. Within 90 days after receipt of a final draft of proposed rules and regulations recommended by a groundwater management district, the chief engineer shall: (1) Approve or reject the proposed rules and regulations for adoption; and (2) either initiate procedures pursuant to the rules and regulations filing act to adopt the approved proposed rules and regulations or return the rejected proposed rules and regulations, together with written reasons for the rejection, to the groundwater management district. Proposed rules and regulations recommended to the chief engineer shall be of no force and effect unless and until adopted by the chief engineer to implement the provisions of article 7 of chapter 82a of the Kansas Statutes Annotated, and amendments thereto. All such rules and regulations adopted shall be effective only within a specified district;

(p) recommend to the department of health and environment, the state corporation commission or other appropriate state agency such other rules and regulations, not inconsistent with law, which relate to the conservation and management of groundwater within the district and are within the authority of such department, commission or other agency. Within 90 days after receipt of a final draft of proposed rules and regulations recommended by a groundwater management district, the department, commission or other agency shall: (1) Approve or reject the proposed rules and regulations for adoption; and (2) either initiate procedures pursuant to the rules and regulations filing act to adopt the approved proposed rules and regulations or return the rejected proposed rules and regulations, together with written reasons for the rejection, to the groundwater management district. Proposed rules and regulations recommended to the department, commission or other agency shall be of no force and effect unless and until adopted by the department, commission or other such agency. All such rules and regulations adopted shall be effective only within a specified district;

(q) enforce by suitable action, administrative or otherwise, rules and regulations adopted as provided by subsection (o) or (p);

(r) enter upon private property within the district for inspection purposes, to determine conformance of the use of water with established rules and regulations, including measurements of flow, depth of water, water wastage and for such other purposes as are necessary and not inconsistent with the purposes of this act;

(s) select a residence or home office for the groundwater management district which shall be at a place in a county in which the district or any part thereof is located and may be either within or without the boundaries of the district. The board shall designate the county in which the residence or home office is located as the official county for the filing of all official acts and assessments;

(t) seek and accept grants or other financial assistance that the federal government and other public or private sources shall make available and to utilize the same to carry out the purposes and functions of the district; and

(u) recommend to the chief engineer the initiation of proceedings for the designation of a certain area within the district as an intensive groundwater use control area.

History: L. 1972, ch. 386, § 9; L. 1978, ch. 436, § 2; L. 1978, ch. 437, § 1; L. 2002, ch. 137, § 5; July 1.



82a-1029 Management program; board of directors' and chief engineer's functions and duties; hearings; approval and adoption; periodic review.

82a-1029. Management program; board of directors' and chief engineer's functions and duties; hearings; approval and adoption; periodic review. Before undertaking active management of the district the board shall prepare a management program. Upon completion of the management program the board shall transmit a copy to the chief engineer with a request for his or her approval. The chief engineer shall examine and study the management program and, if he or she finds that it is compatible with article 7 of chapter 82a of the Kansas Statutes Annotated, and all acts amendatory thereof or supplemental thereto and any other state laws or policies, he or she shall approve it and notify the board of his or her action. When the management program is approved by the chief engineer, the board shall fix a time and place either within or conveniently near the district for a public hearing upon the management program. A notice of the hearing shall be given by one publication in a newspaper or newspapers of general circulation within the district, at least twenty-eight (28) days prior to the date fixed for the hearing, setting forth the time and place of the hearing. The notice shall state that a copy of the management program is available for public inspection in the office of the secretary of the district. Any person desiring to be heard in the matter must file, in duplicate, with the board at its office at least five (5) days before the date of the hearing a written statement of his or her intent to appear at the hearing and the substance of the testimony he or she wishes to present. Upon receipt of any such statements, the board shall immediately transmit one copy of the statements to the chief engineer. The chief engineer or his or her duly appointed representative shall attend the hearing. At the hearing any person who has duly filed his or her written statement shall be heard and may present information in support of his or her position in the matter. After hearing and considering all relevant testimony and information, the board shall by resolution adopt, modify, or reject the management program. The board shall then notify the chief engineer of its action. If it is determined that the management program should be modified, any proposed changes approved by the board shall be incorporated in a modified management program which shall be submitted to the chief engineer for further consideration. The chief engineer shall review the modified management program and shall transmit a supplemental written report of the results of his or her study and investigation to the board, including his or her written approval or disapproval of the modified management program. If the modified management program is approved by the chief engineer, the board shall by resolution adopt it as the official management program of the district and notify the chief engineer of its action. The board shall periodically and at least once each year review the officially adopted management program. Following that review, they shall either reaffirm its adoption or propose that it be revised. If it is proposed that the management program be revised, the board shall follow the same procedure towards adoption of a revised management program as is prescribed above for the preparation, approval, and adoption of the original management program.

History: L. 1972, ch. 386, § 10; July 1.



82a-1030 Water user charges; annual assessment per acre against landowners; budget; collection by county officers; annual audit; no-fund warrants; limitation; protest petition; redemption of warrants.

82a-1030. Water user charges; annual assessment per acre against landowners; budget; collection by county officers; annual audit; no-fund warrants; limitation; protest petition; redemption of warrants. (a) In order to finance the operations of the district, the board may assess an annual water user charge against every person who withdraws groundwater from within the boundaries of the district. The board shall base such charge upon the amount of groundwater allocated for such person's use pursuant to such person's water right. Such charge shall not exceed $1 for each acre-foot (325,851 gallons) of groundwater withdrawn within the district or allocated by the water right, except that a groundwater management district may assess a greater annual water user charge not exceeding $1.50 for each acre-foot of groundwater withdrawn within the district if more than 50% of the authorized place of use for such groundwater is outside the district. Whenever a person shows by the submission to the board of a verified claim and any supportive data which may be required by the board that such person's actual annual groundwater withdrawal is in a lesser amount than that allocated by the water right of such person, the board shall assess such annual charge against such person on the amount of water shown to be withdrawn by the verified claim. Any such claim shall be submitted by April 1 of the year in which such annual charge is to be assessed. The board may also make an annual assessment against each landowner of not to exceed $.05 for each acre of land owned within the boundaries of the district. Special assessments may also be levied, as provided hereafter, against land specially benefited by a capital improvement without regard to the limits prescribed above.

(b) Before any assessment is made, or user charge imposed, the board shall submit the proposed budget for the ensuing year to the eligible voters of the district at a hearing called for that purpose by one publication in a newspaper or newspapers of general circulation within the district at least 28 days prior to the meeting. Following the hearing, the board shall, by resolution, adopt either the proposed budget or a modified budget and determine the amount of land assessment or user charge, or both, needed to support such budget.

(c) Both the user charges assessed for groundwater withdrawn and the assessments against lands within the district shall be certified to the proper county clerks and collected the same as other taxes in accordance with K.S.A. 79-1801, and amendments thereto, and the amount thereof shall attach to the real property involved as a lien in accordance with K.S.A. 79-1804, and amendments thereto. All moneys so collected shall be remitted by the county treasurer to the treasurer of the groundwater management district who shall deposit them to the credit of the general fund of the district. The accounts of each groundwater management district shall be audited annually by a public accountant or certified public accountant.

(d) Subsequent to the certification of approval of the organization of a district by the secretary of state and the election of a board of directors for such district, such board shall be authorized to issue no-fund warrants in amounts sufficient to meet the operating expenses of the district until money therefor becomes available pursuant to user charges or assessments under subsection (a). In no case shall the amount of any such issuance be in excess of 20% of the total amount of money receivable from assessments which could be levied in any one year as provided in subsection (a). No such warrants shall be issued until a resolution authorizing the same shall have been adopted by the board and published once in a newspaper having a general circulation in each county within the boundaries of the district. Whereupon such warrants may be issued unless a petition in opposition to the same, signed by not less than 10% of the eligible voters of such district and in no case by less than 20 of the eligible voters of such district, is filed with the county clerk of each of the counties in such district within 10 days following such publication. In the event such a petition is filed, it shall be the duty of the board of such district to submit the question to the eligible voters at an election called for such purpose. Such election shall be noticed and conducted as provided by K.S.A. 82a-1031, and amendments thereto.

Whenever no-fund warrants are issued under the authority of this subsection, the board of directors of such district shall make an assessment each year for three years in approximately equal installments for the purpose of paying such warrants and the interest thereon. All such assessments shall be in addition to all other assessments authorized or limited by law. Such warrants shall be issued, registered, redeemed and bear interest in the manner and in the form prescribed by K.S.A. 79-2940, and amendments thereto, except they shall not bear the notation required by such statute and may be issued without the approval of the state board of tax appeals. Any surplus existing after the redemption of such warrants shall be handled in the manner prescribed by K.S.A. 79-2940, and amendments thereto.

History: L. 1972, ch. 386, § 11; L. 1976, ch. 440, § 1; L. 1978, ch. 436, § 3; L. 2001, ch. 160, § 18; L. 2002, ch. 137, § 6; L. 2008, ch. 109, § 122; L. 2014, ch. 141, § 129; July 1.



82a-1031 General improvement bonds; special assessment improvement bonds; combination improvement bonds; elections for approval of issuance of bonds.

82a-1031. General improvement bonds; special assessment improvement bonds; combination improvement bonds; elections for approval of issuance of bonds. (a) If the board by resolution provides that all or any part of the capital cost of works of improvement within the district is to be paid by the issuance of general improvement bonds of the entire district, it shall be the duty of the board to submit the question of approval of the bond issue to the eligible voters of the district. Notice of the time, place and purpose for which the election is to be held shall be given by one publication in a newspaper or newspapers of general distribution within the district at least twenty-eight (28) days prior to the date fixed for the election. Except as hereinbefore provided, the election shall be held and conducted by the board in the manner prescribed for conducting and holding the election for the organization of the district.

(b) If the board by resolution provides that all or any part of the capital cost of works of improvement is to be paid by the issuance of improvement bonds to be funded by special assessment against the lands specially benefited by a project, the board shall proceed to determine the particular lands within the district upon which special assessments are to be levied and it shall be the duty of the board to submit the question of approval of the bond issue to an election of the owners of those lands. Notice of the time and place and the purpose for which the election is to be held shall be given by one publication in a newspaper or newspapers of general circulation within the district at least twenty-eight (28) days prior to the date of the election. Except as hereinbefore provided, the election shall be held and conducted in the manner prescribed in subsection (a) of this section. If it is proposed to issue improvement bonds to be paid partially by the entire district and partially by lands specially benefited, it shall be the duty of the board of directors to submit each question for approval separately.

History: L. 1972, ch. 386, § 12; July 1.



82a-1032 Works paid from special assessments; determination of benefits and assessments; levy of assessments; collections by county officers; bonds for not to exceed 20 year term.

82a-1032. Works paid from special assessments; determination of benefits and assessments; levy of assessments; collections by county officers; bonds for not to exceed 20 year term. If a resolution of the board provides that all or any part of the cost of the works contemplated is to be paid by special assessment against lands specially benefited by a project, the board shall appoint three (3) disinterested appraisers who shall recommend apportionment of the special assessment to the tracts of land subject to the special assessment. The appraisers shall have access to all available engineering reports and data pertaining to the works contemplated and may request additional engineering data or counsel necessary to carry out their duties. The appraisers shall take an oath to appraise fairly and impartially the benefits accruing to each tract of land and shall recommend the apportionment of assessment according to the relative benefits to be received by the several tracts of land subject to assessment. They shall make a written report of their findings to the board. Upon receiving the report, the board shall prepare a resolution which shall contain a list of the tracts of land found to be specially benefited and the amount of assessment to be levied against each tract. No assessment so specified against any tract of land shall exceed the estimated benefits to the land by the project. Each tract of land shall be legally described and the name of its owner or owners shall be set forth beside the description of each tract listed. After adopting the resolution, the board shall fix a time and place for hearing any complaint that may be made as to the estimated benefit to any tract of land appraised and a notice of the hearing shall be given by the board by one publication in a newspaper or newspapers of general circulation within the district at least ten (10) days prior to the date set for the hearing. The board at the hearing may alter the estimated benefit to any tract of land if, in its judgment, the benefit has been appraised too high or too low. The board shall immediately thereafter pass a resolution fixing the benefit to be assigned to each tract of land and providing for the benefit assessment thereof, which sum may be spread equally over a period of not to exceed twenty (20) years. The board shall immediately thereafter mail a written notice of the assessment to the owner or owners of each tract of land. The notice shall state that if the assessment is not paid in full within thirty (30) days from the date of notice, bonds will be issued and an assessment will be levied annually against the tract of land for a period of not to exceed twenty (20) years in an amount sufficient to pay the total assessment plus the interest due on the bonds. No action to set aside the assessment shall be maintained unless commenced within ninety (90) days from the date of the notice. The amount assessed against each tract of ground to pay for the special assessment bonds falling due each year and the interest thereon shall be levied, certified to the proper county clerk, and collected the same as other taxes.

History: L. 1972, ch. 386, § 13; July 1.



82a-1033 Extension or reduction of district territory by chief engineer, upon petition; hearing; filing of order.

82a-1033. Extension or reduction of district territory by chief engineer, upon petition; hearing; filing of order. (a) The chief engineer shall have the power, upon proper petition being presented by the board for that purpose, to extend or reduce the territory of any groundwater management district organized and incorporated under the provisions of this act. The petition to extend or reduce the territory of any groundwater management district shall be addressed to the chief engineer and shall:

(1) Describe the territory to be annexed or removed by township, range and section numbers and fraction thereof and other platted areas as appropriate.

(2) Have a map attached thereto as an exhibit, and incorporated therein by reference, showing the district and the lands proposed to be annexed or removed.

(3) Show that the proposed extension or reduction of territory has been recommended by the district concerned by resolution duly adopted by its board.

(b) The chief engineer shall fix a time for a hearing upon the petition and the district shall give notice thereof for three (3) consecutive weeks in a newspaper or newspapers of general circulation within the district, the first publication to be at least twenty-eight (28) days before the day fixed for the hearing. The notice shall state the name and general location of the district and describe the lands proposed to be annexed or removed. It shall state that a hearing will be held on whether the petition of the district should be approved. It shall state the day, hour, and place of the hearing, which shall be at a suitable location, and that all persons may appear before the chief engineer at the hearing and be heard. If, after the hearing, the chief engineer finds that the area proposed to be annexed or removed meets other requirements as prescribed for the organization of a district, he or she shall approve the petition and fix the time when the annexation or reduction of territory shall become effective. A certified copy of his or her order approving the petition shall be sent to the board of directors and to the secretary of state. The board of directors shall file a copy of the order for record in the office of the register of deeds of each county in which the district, as modified, or any part thereof lies.

History: L. 1972, ch. 386, § 14; July 1.



82a-1034 District dissolution.

82a-1034. District dissolution. (a) Whenever the board of a groundwater management district organized and incorporated under the provisions of this act finds reasons for the dissolution of the district, the board may, by resolution adopted by a two-thirds vote of all members of the board at a special meeting of the board called for that purpose, notice of which shall specify the purpose for which the meeting is to be called, provide for the calling of an election of the eligible voters of the district for the purpose of determining whether the district shall be dissolved. The board shall also provide for the calling of an election if written petitions therefor, signed by twenty percent (20%) of the eligible voters of the district, are filed with the secretary of the board. The election to determine whether the district shall be dissolved shall be held and conducted by the board in the same manner as provided for conducting the election for the organization of the district insofar as those provisions can be made applicable. If a majority of the votes cast are in favor of dissolution of the district, the board shall immediately certify the results of the election to the secretary of state who shall thereupon issue and deliver to the secretary of the board a certificate of dissolution.

(b) Upon receipt from the secretary of state of the certificate of dissolution of a groundwater management district under the provisions of this act, the secretary of the board shall notify the board of the certification and the board shall immediately pay all obligations of the district, including all costs incurred by the district, the chief engineer and the secretary of state in regard to the dissolution proceedings. The treasurer of the board shall thereupon distribute all moneys in his or her hands belonging to the district in the manner prescribed by this act and immediately after making the distribution the treasurer shall notify the secretary of the board of the distribution. Upon receipt of the notification the secretary of the board shall have the certificate of dissolution published once in a newspaper or newspapers of general circulation within the district and proof of the publication shall be filed in the office of the secretary of state. The effective date of the dissolution, unless otherwise provided, shall be the date on which the proof of publication is filed in the office of the secretary of state, but in no event shall the date of dissolution be a date prior to the date of the publication of the certificate of dissolution. A certified copy of the certificate of dissolution of the district shall also be recorded in the office of the county clerk of each county where any portion of the dissolved district was located.

(c) Any funds or other assets of a groundwater management district which has been dissolved under the provisions of this act shall be apportioned and paid to the general fund of any county located within or partially within the district in the proportion which the assessed valuation of the property in the district located within the county bears to the total assessed valuation of the district, based on equalized assessed valuations for the preceding year. The treasurer of the district, upon notification of receipt of the certificate of dissolution, shall immediately pay the amounts due each county located within the district to the treasurer of the county.

(d) The secretary of the board of any groundwater management district which has been dissolved under the provisions of this act shall file all minutes and records of the district with the register of deeds of the county where the designated office of the district was located.

History: L. 1972, ch. 386, § 15, July 1.



82a-1035 Payment of expenses of defeated proposed district organization.

82a-1035. Payment of expenses of defeated proposed district organization. If the organization of a proposed district is defeated at the election or if the petition is disapproved by the secretary of state or the chief engineer, the steering committee named in the petition shall continue to function in a limited capacity for the purposes set out below. The steering committee shall determine the amount of money necessary to pay all of the costs and expenses incurred in the preparation and filing of the petition and in the conduct of the election and shall themselves assume the obligation for the first two hundred dollars ($200) of the costs. If the cost is more than that amount they shall certify a statement of the amount to the county clerk of each county in which the proposed district was to be located. The county clerks shall ascertain the total assessed valuation of all taxable tangible property in their respective counties within the proposed district and certify this amount to the county clerk of the county in which the chairman of the steering committee of the proposed district resides. The county clerk shall determine the levy necessary to be assessed against the taxable tangible property in the entire proposed district in order to raise funds sufficient to pay the amount set forth in the statement and shall certify the levy to the county clerks of the other counties in which a portion of the proposed district is located. Each of the county clerks shall then cause the levy to be made against the taxable tangible property lying within the boundaries of the proposed district within his or her county. The county treasurers of the respective counties involved shall remit the funds raised by the levy in their counties to the county treasurer of the county in which the chairman of the steering committee resides, who shall hold the funds and shall honor warrants drawn upon the funds by the chairman of the steering committee and countersigned by the secretary of the steering committee in payment of the costs and expenses incurred in the proposed organization of the district and shown on the statement of expenses.

History: L. 1972, ch. 386, § 16; July 1.



82a-1036 Initiation of proceedings for designation of intensive groundwater use control areas; duties of chief engineer; findings.

82a-1036. Initiation of proceedings for designation of intensive groundwater use control areas; duties of chief engineer; findings. Whenever a groundwater management district recommends the same or whenever a petition signed by not less than three hundred (300) or by not less than five percent (5%) of the eligible voters of a groundwater management district, whichever is less, is submitted to the chief engineer, the chief engineer shall initiate, as soon as practicable thereafter, proceedings for the designation of a specifically defined area within such district as an intensive groundwater use control area. The chief engineer upon his or her own investigation may initiate such proceedings whenever said chief engineer has reason to believe that any one or more of the following conditions exist in a groundwater use area which is located outside the boundaries of an existing groundwater management district: (a) Groundwater levels in the area in question are declining or have declined excessively; or (b) the rate of withdrawal of groundwater within the area in question equals or exceeds the rate of recharge in such area; or (c) preventable waste of water is occurring or may occur within the area in question; (d) unreasonable deterioration of the quality of water is occurring or may occur within the area in question; or (e) other conditions exist within the area in question which require regulation in the public interest.

History: L. 1978, ch. 437, § 2; July 1.



82a-1037 Same; hearings.

82a-1037. Same; hearings. In any case where proceedings for the designation of an intensive groundwater use control area are initiated, the chief engineer shall hold and conduct a public hearing on the question of designating such an area as an intensive groundwater use control area.  Written notice of the hearing shall be given to every person holding a water right in the area in question and notice of the hearing shall be given by one publication in a newspaper or newspapers of general circulation within the area in question at least thirty (30) days prior to the date set for such hearing.  The notice shall state the question and shall denote the time and place of the hearing. At the hearing, documentary and oral evidence shall be taken, and a full and complete record of the same shall be kept.

History: L. 1978, ch. 437, § 3; July 1.



82a-1038 Designation of intensive groundwater use control area; orders; review.

82a-1038. Designation of intensive groundwater use control area; orders; review. (a) In any case where the chief engineer finds that any one or more of the circumstances set forth in K.S.A. 82a-1036, and amendments thereto, exist and that the public interest requires that any one or more corrective controls be adopted, the chief engineer shall designate, by order, the area in question, or any part thereof, as an intensive groundwater use control area.

(b) The order of the chief engineer shall define specifically the boundaries of the intensive groundwater use control area and shall indicate the circumstances upon which the findings of the chief engineer are made. The order of the chief engineer may include any one or more of the following corrective control provisions: (1) A provision closing the intensive groundwater use control area to any further appropriation of groundwater in which event the chief engineer shall thereafter refuse to accept any application for a permit to appropriate groundwater located within such area; (2) a provision determining the permissible total withdrawal of groundwater in the intensive groundwater use control area each day, month or year, and, insofar as may be reasonably done, the chief engineer shall apportion such permissible total withdrawal among the valid groundwater right holders in such area in accordance with the relative dates of priority of such rights; (3) a provision reducing the permissible withdrawal of groundwater by any one or more appropriators thereof, or by wells in the intensive groundwater use control area; (4) a provision requiring and specifying a system of rotation of groundwater use in the intensive groundwater use control area; (5) any one or more other provisions making such additional requirements as are necessary to protect the public interest. The chief engineer is hereby authorized to delegate the enforcement of any corrective control provisions ordered for an intensive groundwater use control area to groundwater management district number 4 or to any city, if such district or city is located within or partially within the boundaries of such area.

(c) Except as provided by subsection (d), the order of designation of an intensive groundwater use control area shall be in full force and effect from the date of its entry in the records of the chief engineer's office unless and until its operation shall be stayed by an appeal from an order entered on review of the chief engineer's order pursuant to K.S.A. 2015 Supp. 82a-1901, and amendments thereto, in accordance with the provisions of the Kansas judicial review act. The chief engineer upon request shall deliver a copy of such order to any interested person who is affected by such order, and shall file a copy of the same with the register of deeds of any county within which such designated control area lies.

(d) If the holder of a groundwater right within the area designated as an intensive groundwater use control area applies for review of the order of designation pursuant to K.S.A. 2015 Supp. 82a-1901, and amendments thereto, the provisions of the order with respect to the inclusion of the holder's right within the area may be stayed in accordance with the Kansas administrative procedure act.

History: L. 1978, ch. 437, § 4; L. 1984, ch. 338, § 31; L. 1990, ch. 363, § 1; L. 1999, ch. 130, § 9; L. 2010, ch. 17, § 214; July 1.



82a-1039 No limitation of authority of chief engineer.

82a-1039. No limitation of authority of chief engineer. Nothing in this act shall be construed as limiting or affecting any duty or power of the chief engineer granted pursuant to the Kansas water appropriation act.

History: L. 1978, ch. 437, § 5; July 1.



82a-1040 Act supplemental to K.S.A. 82a-1020 to 82a-1035.

82a-1040. Act supplemental to K.S.A. 82a-1020 to 82a-1035. The provisions of K.S.A. 82a-1036 to 82a-1039, inclusive, of this act shall be part of and supplemental to the provisions of K.S.A. 82a-1020 to 82a-1035, inclusive, and acts amendatory thereof or supplemental thereto.

History: L. 1978, ch. 437, § 6; July 1.



82a-1041 Local enhanced management areas; establishment procedures; duties of chief engineer; hearing; notice; orders; review.

82a-1041. Local enhanced management areas; establishment procedures; duties of chief engineer; hearing; notice; orders; review. (a) Whenever a groundwater management district recommends the approval of a local enhanced management plan within the district to address any of the conditions set forth in K.S.A. 82a-1036(a) through (d), and amendments thereto, the chief engineer shall review the local enhanced management plan submitted by the groundwater management district. The chief engineer's review shall be limited to whether the plan:

(1) Proposes clear geographic boundaries;

(2) pertains to an area wholly within the groundwater management district;

(3) proposes goals and corrective control provisions as provided in subsection (f) adequate to meet the stated goals;

(4) gives due consideration to water users who already have implemented reductions in water use resulting in voluntary conservation measures;

(5) includes a compliance monitoring and enforcement element; and

(6) is consistent with state law.

If, based on such review, the chief engineer finds that the local enhanced management plan is acceptable for consideration, the chief engineer shall initiate, as soon as practicable thereafter, proceedings to designate a local enhanced management area.

(b) In any case where proceedings to designate a local enhanced management area are initiated, the chief engineer shall conduct an initial public hearing on the question of designating such an area as a local enhanced management area according to the local enhanced management plan. The initial public hearing shall resolve the following findings of fact:

(1) Whether one or more of the circumstances specified in K.S.A. 82a-1036(a) through (d), and amendments thereto, exist;

(2) whether the public interest of K.S.A. 82a-1020, and amendments thereto, requires that one or more corrective control provisions be adopted; and

(3) whether the geographic boundaries are reasonable.

The chief engineer shall conduct a subsequent hearing or hearings only if the initial public hearing is favorable on all three issues of fact and the expansion of geographic boundaries is not recommended. At least 30 days prior to the date set for any hearing, written notice of such hearing shall be given to every person holding a water right of record within the area in question and by one publication in any newspaper of general circulation within the area in question. The notice shall state the question and shall denote the time and place of the hearing. At every such hearing, documentary and oral evidence shall be taken and a complete record of the same shall be kept.

(c) The subject matter of the hearing or hearings set forth in subsection (b) shall be limited to the local enhanced management plan that the chief engineer previously reviewed pursuant to subsection (a) and set for hearing.

(d) Within 120 days of the conclusion of the final public hearing set forth in subsections (b) and (c), the chief engineer shall issue an order of decision:

(1) Accepting the local enhanced management plan as sufficient to address any of the conditions set forth in K.S.A. 82a-1036(a) through (d), and amendments thereto;

(2) rejecting the local enhanced management plan as insufficient to address any of the conditions set forth in K.S.A. 82a-1036(a) through (d), and amendments thereto;

(3) returning the local enhanced management plan to the groundwater management district, giving reasons for the return and providing the district with the opportunity to resubmit a revised plan for public hearing within 90 days of the return of the deficient plan; or

(4) returning the local enhanced management plan to the groundwater management district and proposing modifications to the plan, based on testimony at the hearing or hearings, that will improve the administration of the plan, but will not impose reductions in groundwater withdrawals that exceed those contained in the plan. If the groundwater management district approves of the modifications proposed by the chief engineer, the district shall notify the chief engineer within 90 days of receipt of return of the plan. Upon receipt of the groundwater management district's approval of the modifications, the chief engineer shall accept the modified local management plan. If the groundwater management district does not approve of the modifications proposed by the chief engineer, the local management plan shall not be accepted.

(e) In any case where the chief engineer issues an order of decision accepting the local enhanced management plan pursuant to subsection (d), the chief engineer, within a reasonable time, shall issue an order of designation that designates the area in question as a local enhanced management area.

(f) The order of designation shall define the boundaries of the local enhanced management area and shall indicate the circumstances upon which the findings of the chief engineer are made. The order of designation may include any of the following corrective control provisions set forth in the local enhanced management plan:

(1) Closing the local enhanced management area to any further appropriation of groundwater. In which event, the chief engineer shall thereafter refuse to accept any application for a permit to appropriate groundwater located within such area;

(2) determining the permissible total withdrawal of groundwater in the local enhanced management area each day, month or year, and, insofar as may be reasonably done, the chief engineer shall apportion such permissible total withdrawal among the valid groundwater right holders in such area in accordance with the relative dates of priority of such rights;

(3) reducing the permissible withdrawal of groundwater by any one or more appropriators thereof, or by wells in the local enhanced management area;

(4) requiring and specifying a system of rotation of groundwater use in the local enhanced management area; or

(5) any other provisions making such additional requirements as are necessary to protect the public interest.

The chief engineer is hereby authorized to delegate the enforcement of any corrective control provisions ordered for a local enhanced management area to the groundwater management district in which that area is located, upon written request by the district.

(g) The order of designation shall follow, insofar as may be reasonably done, the geographical boundaries recommended by the local enhanced management plan.

(h) Except as provided in subsection (f), the order of designation of a local enhanced management area shall be in full force and effect from the date of its entry in the records of the chief engineer's office unless and until its operation shall be stayed by an appeal from an order entered on review of the chief engineer's order pursuant to K.S.A. 2015 Supp. 82a-1901, and amendments thereto, and in accordance with the provisions of the Kansas judicial review act. The chief engineer upon request shall deliver a copy of such order to any interested person who is affected by such order and shall file a copy of the same with the register of deeds of any county within which any part of the local enhanced management area lies.

(i) If the holder of a groundwater right within the local enhanced management area applies for review of the order of designation pursuant to K.S.A. 2015 Supp. 82a-1901, and amendments thereto, the provisions of the order with respect to the inclusion of the holder's water right within the area may be stayed in accordance with the Kansas administrative procedure act.

(j) Unless otherwise specified in the proposed enhanced management plan and included in the order of designation, a public hearing to review the designation of a local enhanced management area shall be conducted by the chief engineer within seven years after the order of designation is final. A subsequent review of the designation shall occur within 10 years after the previous public review hearing or more frequently as determined by the chief engineer. Upon the request of a petition signed by at least 10% of the affected water users in a local enhanced management area, a public review hearing to review the designation shall be conducted by the chief engineer. This requested public review hearing shall not be conducted more frequently than every four years.

(k) The chief engineer shall adopt rules and regulations to effectuate and administer the provisions of this section.

(l) The provisions of this section shall be part of and supplemental to the provisions of K.S.A. 82a-1020 through K.S.A. 82a-1040, and amendments thereto.

History: L. 2012, ch. 62, § 1; L. 2015, ch. 60, § 4; July 1.






Article 11 BANK STABILIZATION PROJECTS

82a-1101 Bank stabilization; water resources board designated as state agency; projects involving more than one political subdivision; approval and inclusion in state water plan; cooperation with federal agencies.

82a-1101. Bank stabilization; water resources board designated as state agency; projects involving more than one political subdivision; approval and inclusion in state water plan; cooperation with federal agencies. The state water resources board established pursuant to K.S.A. 1977 Supp. 74-2605 et seq., is hereby designated as the state agency for bank stabilization projects. From and after the effective date of this act, all bank stabilization projects which involve more than one political subdivision of the state, shall receive approval of the state board and be included in the state water plan before work shall commence thereon, but this provision shall not affect any project which has been approved or on which work was commenced prior thereto. The designated state agency shall cooperate with federal agencies on any projects initiated and shall aid in initiation of projects it shall approve.

History: L. 1969, ch. 483, § 1; July 1.



82a-1102 Same; state participation only if federal funds available; approval of projects, basis.

82a-1102. Same; state participation only if federal funds available; approval of projects, basis. The state shall not participate in any project unless it shall first be determined that federal funds will be available, and unless appropriations are available therefor. Any procedure established for approval of projects should emphasize local responsibility and each project shall be handled on a separate basis with approval or disapproval after considering the merits of the individual project.

History: L. 1969, ch. 483, § 2; July 1.



82a-1103 Authority of water resources board; administrative costs.

82a-1103. Authority of water resources board; administrative costs.    The state water resources board shall be responsible for administrative costs incurred in connection with applications for approval of bank stabilization projects, and shall have authority to plan, contract, acquire land and easements, apportion costs and provide assurances that project operation and maintenance funds will be available, but not obligate the state of Kansas, in any case, beyond available appropriations made therefor by the legislature.

History: L. 1969, ch. 483, § 3; July 1.






Article 12 GROUNDWATER EXPLORATION AND PROTECTION

82a-1201 Title.

82a-1201. Title. This act shall be known as the "Kansas groundwater exploration and protection act."

History: L. 1973, ch. 417, § 1; July 1.



82a-1202 Declaration of purpose.

82a-1202. Declaration of purpose. It is the purpose of this act to provide for the exploration and protection of groundwater through the licensing and regulation of water well contractors in Kansas to protect the health and general welfare of the citizens of this state; to protect groundwater resources from waste and potential pollution by requiring proper description of the location, drilling and well construction, and proper plugging of abandoned water wells and test holes; and to provide data on potential water supplies through well logs, well pumping tests and water quality tests which will permit the economic and efficient utilization and management of the water resources of this state.

In order to achieve these objectives, this act requires licensing of water well contractors; provides for the establishment of standards for well construction, reconstruction, treatment and plugging; requires each licensed water well contractor to keep and transmit to the state, upon request, a copy of the log of the well, pump test data if available, and water quality samples; and maintains within the state geological survey of Kansas a record system of well logs and water quality data which will be available to the public.

History: L. 1973, ch. 417, § 2; L. 1979, ch. 334, § 1; July 1.



82a-1203 Definitions.

82a-1203. Definitions. As used in this act, unless the context otherwise requires:

(a) "Construction of water wells" means all acts necessary to obtaining groundwater by any method for any use including, without limitation, the location of and excavation for the well.

(b) "Person" means any individual, association, firm, partnership, corporation or governmental entity.

(c) "Sand point" or "well point" means any driven well which is 25 feet or less in depth and is constructed by manually driving into the ground a drive point fitted to the lower end of tightly connected sections of pipe that are 2 inches or less in diameter.

(d) "Domestic uses" means the use of water by any person, family unit or household for household purposes, the watering of livestock, poultry, farm and domestic animals used in operating a farm or the irrigation of lands not exceeding a total of two acres in area for the growing of gardens, orchards or lawns.

(e) "Secretary" means the secretary of health and environment.

(f) "Water well" means any excavation that is drilled, cored, bored, washed, driven, dug, jetted or otherwise constructed, when the intended use of such excavation is for the location, diversion, artificial recharge or acquisition of groundwater.

(g) "Water well contractor" or "contractor" means any person who constructs, reconstructs or treats a water well. The term shall not include:

(1) An individual while in the act of constructing a water well on land which is owned by such individual and is used by such individual for domestic purposes at such individual's place of abode, but only when the well is constructed in compliance with prescribed minimum well standards as provided in this act; or

(2) an individual who performs labor or services for a licensed water well contractor at such contractor's direction and under such contractor's supervision.

History: L. 1973, ch. 417, § 3; L. 1974, ch. 352, § 172; L. 1989, ch. 311, § 1; July 1.



82a-1205 Administration and enforcement of Kansas groundwater exploration and protection act; license fees; licenses; inspection; personnel; report.

82a-1205. Administration and enforcement of Kansas groundwater exploration and protection act; license fees; licenses; inspection; personnel; report. (a) The secretary shall be responsible for the administration and enforcement of the provisions of this act and any rules and regulations adopted pursuant thereto.

(b) The secretary shall fix by rules and regulations reasonable license fees annually for each contractor and for each drill rig operated by or for such contractor. The secretary shall fix by rules and regulations an additional fee for each water well drilled except as provided in paragraphs (1) and (2) of subsection (c) of K.S.A. 82a-1203 and amendments thereto.  Such fees shall be in an amount, which, together with any other funds available therefor, will produce an amount, which will properly administer the provisions of this act. Any nonresident may secure a water well contractor's license in Kansas upon approval of an application therefor by the secretary and the payment of a fee equal to the fee charged for a similar nonresident license by the state in which the applicant is a resident, but in no case shall the fee be less than that charged a Kansas resident.

(c) The secretary shall have the power and authority and may cause to be inspected water wells in all phases of construction, reconstruction, treatment or plugging, and shall have access to such wells at all reasonable times.  The secretary shall have general supervision and authority over the construction, reconstruction and treatment of all water wells and the plugging of holes drilled and abandoned in search of a groundwater supply or hydrogeological information.

(d) The secretary may employ within funds available such engineering, geological, legal, clerical and other personnel as may be necessary for the proper performance of responsibilities under this act. Such employees shall be within the classified service under the Kansas civil service act.

(e) The secretary is authorized and directed to cause examination to be made of applicants for licensing; to renew such licenses; to adopt rules and regulations necessary to establish continuing educational requirements for persons licensed under this act; to issue licenses to qualified water well contractors in this state; to revoke or suspend licenses after their issuance is hereafter determined, after notice to the person affected and an opportunity for hearing; and to reinstate licenses previously revoked when justification therefor is shown.

(f) The secretary shall prepare, in the form and manner prescribed by law, a report on the administration of this act.

History: L. 1973, ch. 417, § 5; L. 1974, ch. 352, § 173; L. 1979, ch. 334, § 2; L. 1983, ch. 286, § 8; L. 1991, ch. 293, § 1; July 1.



82a-1206 Licensure of water well contractors; application fee; disposition of moneys; water well contractors licensing fund abolished; standards for granting license.

82a-1206. Licensure of water well contractors; application fee; disposition of moneys; water well contractors licensing fund abolished; standards for granting license. (a) Every well contractor desiring to engage in the business of constructing, reconstructing or treating water wells in this state shall make initial application for a license to the secretary. Every contractor making such application shall set out such information as may be required upon forms to be adopted and furnished by the secretary. The secretary shall charge an application fee as established by rules and regulations for the filing of such initial application by a contractor, and the secretary shall not act upon any application until such application fee has been paid.

(b) All application fees and license fees collected hereunder shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund. On July 1, 1983, the director of accounts and reports shall transfer all moneys in the water well contractors licensing fund to the state general fund. All liabilities of the water well contractors licensing fund are hereby transferred to and imposed upon the state general fund. The water well contractors licensing fund is hereby abolished.

(c) A license to construct water wells shall be issued to any applicant if, under the standards set forth in K.S.A. 82a-1207, and amendments thereto, the secretary shall determine such applicant is qualified to conduct water well construction operations. In the granting of such licenses due regard shall be given to the interest of the state of Kansas in the protection of its underground water resources. Application fees paid hereunder shall be retained by the secretary whether such initial license is issued or denied, but if denied, the license fee shall be refunded.

(d) Applicants for licenses hereunder who are engaged in business as water well contractors in this state, if incorporated, shall submit evidence of current good standing with the registration requirements for corporations of the secretary of state.

History: L. 1973, ch. 417, § 6; L. 1974, ch. 352, § 174; L. 1979, ch. 334, § 3; L. 1983, ch. 286, § 14; L. 2001, ch. 5, § 474; July 1.



82a-1207 Investigation of qualifications; examination.

82a-1207. Investigation of qualifications; examination. Under such reasonable rules and regulations as the secretary may adopt pertaining to the business of water well contracting and construction of water wells, the secretary shall investigate by examination or otherwise, the qualifications of all applicants for initial licenses as water well contractors to construct, reconstruct or treat wells for production of underground waters in this state. Where an examination is required, such examination may be oral or written or both. The qualifications required of each candidate for such an examination are as follows:

(a) Familiarity with Kansas water laws, sanitary standards for water well drilling and construction of water wells and rules and regulations relating to water well construction, reconstruction, treatment and plugging as adopted by the secretary;

(b) Knowledge of groundwater and subsurface geology in its relation to well construction.

The examinations conducted by the secretary shall be held at such times and places as he may determine. Failure of an applicant to pass such examination shall disqualify him from making further application for a period of one (1) month. The secretary shall act within a reasonable time upon all applications for licenses hereunder.

History: L. 1973, ch. 417, § 7; L. 1974, ch. 352, § 175; L. 1979, ch. 334, § 4; July 1.



82a-1209 Term of licenses; renewal; fees; revocation, when.

82a-1209. Term of licenses; renewal; fees; revocation, when. The term of all licenses issued under the provisions of this act shall be July 1 of each year through the following June 30.

Any contractor licensed under the provisions of this act may, on or before July 1, each year, renew such license by paying the annual fee as determined by the secretary and complying with continuing education requirements established by the secretary. If the licensee has not met the requirements for renewal of the license on or before July 1, the license shall be revoked by the secretary. Prior to such revocation, however, the secretary shall notify the applicant of the secretary's intention to revoke at least 10 days prior to the time set for action to be taken, by notice to the applicant at the address appearing on such license in the records and files of the secretary and compliance with the provisions of the Kansas administrative procedure act. A license, once revoked, may not be reinstated unless the revocation resulted because of an error of the secretary or other reason not the fault of the licensee. A person whose license has been revoked and who desires to continue to engage in the business of water well construction in this state, must make application as provided for in K.S.A. 82a-1207, and amendments thereto. Such applicant may be required to retake the examination.

History: L. 1973, ch. 417, § 9; L. 1974, ch. 352, § 177; L. 1979, ch. 334, § 5; L. 1984, ch. 313, § 147; L. 1991, ch. 293, § 2; July 1.



82a-1210 Revocation of license, when; complaints against licensee; notice and hearing.

82a-1210. Revocation of license, when; complaints against licensee; notice and hearing. Any license issued under this act may be revoked by the secretary (1) when the licensee has practiced fraud or deceit in obtaining a license or otherwise engaging in activities regulated by this act; (2) for negligence or incompetence; or (3) for violating any requirement of this act. Any person, in addition to the secretary, may make complaint against any licensee. Notice shall be given to the licensee of the specific charges, in accordance with the notice provisions of the Kansas administrative procedure act. Prior to revocation or suspension of a license, the water well contractor shall be afforded the opportunity promptly to bring the well up to standard or to correct the error resulting in the complaint. Compliance must be acceptable to the secretary. The secretary shall not revoke any license pursuant to this section without giving the licensee an opportunity for hearing in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1973, ch. 417, § 10; L. 1974, ch. 352, § 178; L. 1979, ch. 334, § 6; L. 1984, ch. 313, § 148; July 1, 1985.



82a-1211 Appeal from decisions of secretary.

82a-1211. Appeal from decisions of secretary. Appeals from decisions of the secretary may be taken in accordance with the provisions of the Kansas judicial review act.

History: L. 1973, ch. 417, § 11; L. 1974, ch. 352, § 179; L. 1984, ch. 313, § 149; L. 2010, ch. 17, § 215; July 1.



82a-1212 Log of drilling, boring or digging; contents; filed with state geological survey.

82a-1212. Log of drilling, boring or digging; contents; filed with state geological survey. Any water well contractor licensed under this act who constructs, reconstructs or plugs a water well shall keep a careful and accurate log of the construction, reconstruction or plugging of such well and shall furnish a record of said well log to the secretary within thirty (30) days after completion of such well in such form as the secretary might require. The log shall show:

(a) The name and address of the landowner and the legal description of the location of the well;

(b) The character and depth of the formation passed through or encountered;

(c) The depth at which water is encountered;

(d) The static water level of the completed well;

(e) A copy of the record of pumping tests, if any; and

(f) The construction or reconstruction details of the completed water well including lengths and sizes of casing, length and size of perforations or screens, and length and size of gravel packing; [and]

(g) The amount, type and placement of plug materials used in plugging a water well.

A water sample shall be furnished to the secretary, upon request, within thirty (30) days after completion of such well unless an extension of time is granted by the secretary, in which case, the sample shall be furnished to the secretary within such extended period of time. The well logs and a copy of the water quality analysis shall be transmitted by the secretary to the state geological survey and kept on file by the survey and be available to the public.

History: L. 1973, ch. 417, § 12; L. 1974, ch. 352, § 180; L. 1979, ch. 334, § 7; July 1.



82a-1213 Abandoned holes; plugging; failure to properly seal.

82a-1213. Abandoned holes; plugging; failure to properly seal. All holes drilled in search of a water supply and abandoned, shall be properly plugged by the drilling contractor in accordance with rules and regulations established by the secretary in order to assure adequate and proper plugging of abandoned wells to prevent pollution of existing groundwater. Any contractor who fails to properly seal any exploratory wells drilled in search of a water supply and abandoned by him or her shall be subject to the penalties set out in this act. All unplugged abandoned water wells shall be plugged or caused to be plugged by the landowner in accordance with rules and regulations established by the secretary in order to assure adequate and proper plugging of abandoned water wells to prevent pollution to existing groundwater supplies, except that no unplugged abandoned water well existing on the effective date of this act which is not polluting or threatening to pollute a groundwater supply shall be required to be plugged.

History: L. 1973, ch. 417, § 13; L. 1974, ch. 352, § 181; L. 1979, ch. 334, § 8; July 1.



82a-1214 Penalty for violations of act; enforcement of act.

82a-1214. Penalty for violations of act; enforcement of act. Any person who shall willfully violate any lawful rule or regulation of the secretary relating to water well contracting, or who shall engage in the business of constructing, reconstructing or treating water wells without first having obtained a license as in this act required, or who shall knowingly violate any provisions of this act, shall be guilty of a class B misdemeanor and subject to the penalties therefor as provided by law. In addition the secretary of health and environment is hereby authorized to apply to the district court for enforcement of this act or rules and regulations adopted under this act in accordance with the provisions of the Kansas judicial review act.

History: L. 1973, ch. 417, § 14; L. 1974, ch. 352, § 182; L. 1979, ch. 335, § 1; L. 1984, ch. 313, § 150; L. 2010, ch. 17, § 216; July 1.



82a-1215 Severability.

82a-1215. Severability. If any word, phrase, sentence or provision of this act is determined to be invalid, such invalidity shall not affect the other provisions of this act and they shall be given effect without the invalid provision, and to this end the provisions of this act are declared to be severable.

History: L. 1973, ch. 417, § 15; July 1.



82a-1216 Civil penalties and orders; appeals; disposition of penalties.

82a-1216. Civil penalties and orders; appeals; disposition of penalties. (a) Any person who violates any provision of the Kansas groundwater exploration and protection act, any rules and regulations adopted thereunder or any order issued by the secretary thereunder shall incur in addition to other penalties provided by law, a civil penalty not to exceed $5,000 for each violation. In the case of a continuing violation every day such violation continues shall be deemed a separate violation.

(b) The secretary of the department of health and environment or the director of the division of environment, if designated by the secretary, upon a finding that a person has violated any provision of the Kansas groundwater exploration and protection act, or any order issued or rule and regulation adopted thereunder, may: (1) Issue a written order requiring that necessary remedial or preventive action be taken within a reasonable time period; (2) assess a civil penalty for each violation within the limits provided in this section which shall constitute an actual and substantial economic deterrent to the violation for which assessed; or (3) both issue such order and assess such penalty. The order shall specify the provisions of the act or rules and regulations alleged to be violated and the facts constituting each violation. Such order shall include the right to a hearing. Any such order shall become final unless, within 15 days after service of the order, the person named therein shall request in writing a hearing by the secretary.  If a hearing is requested, the secretary shall notify the alleged violator or violators of the date, place and time of the hearing.

(c) No civil penalty shall be imposed under this section except after notification by issuance and service of the written order and hearing, if a hearing is requested, in accordance with the provisions of the Kansas administrative procedure act.

(d) Any person aggrieved by an order of the secretary made under this section may appeal such order to the district court in the manner provided by the Kansas judicial review act.

(e) Any penalty recovered pursuant to the provisions of this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(f) Nothing in this act shall be construed to abridge, limit or otherwise impair the right of any person to damages or other relief on account of injury to persons or property and to maintain any action or other appropriate proceeding therefor.

History: L. 1989, ch. 311, § 2; L. 2001, ch. 5, § 475; L. 2010, ch. 17, § 217; July 1.



82a-1217 Restraining orders and injunctions; proof required.

82a-1217. Restraining orders and injunctions; proof required. (a) Notwithstanding the existence or pursuit of any other remedy, the secretary may maintain, in the manner provided by the Kansas judicial review act, an action in the name of the state of Kansas for injunction or other process against any person to restrain or prevent any violation of the provisions of the Kansas groundwater exploration and protection act or of any rules and regulations adopted thereunder.

(b) In any civil action brought pursuant to this section in which a temporary restraining order, preliminary injunction or permanent injunction is sought, it shall be sufficient to show that a violation of the provisions of this act or the rules and regulations adopted thereunder has occurred or is imminent. It shall not be necessary to allege or prove at any stage of the proceeding that irreparable damage will occur should the temporary restraining order, preliminary injunction or permanent injunction not be issued or that the remedy at law is inadequate.

History: L. 1989, ch. 311, § 3; L. 2010, ch. 17, § 218; July 1.



82a-1218 Application of penalties to sand and well point wells, exception.

82a-1218. Application of penalties to sand and well point wells, exception. (a) The provisions of K.S.A. 82a-1216 and 82a-1217 shall not apply with respect to any sand point or well point which is used for domestic purposes, or the reconstruction, replacement or treatment thereof, and which has not been abandoned, until the secretary adopts minimum standards for the construction, reconstruction, treatment and plugging of sand points or well points, except that a temporary restraining order, preliminary injunction or permanent injunction may be obtained pursuant to K.S.A. 82a-1217 if a health hazard is shown to exist or to be imminent.

History: L. 1989, ch. 311, § 4; July 1.



82a-1219 Act supplemental to Kansas groundwater exploration and protection act.

82a-1219. Act supplemental to Kansas groundwater exploration and protection act. K.S.A. 82a-1216, 82a-1217 and 82a-1218 shall be part of and supplemental to the Kansas groundwater exploration and protection act.

History: L. 1989, ch. 311, § 5; July 1.






Article 13 WATER STORAGE

82a-1301 State water plan storage act; definitions.

82a-1301. State water plan storage act; definitions. As used in this act, unless the context otherwise requires:

(a) "Director" means the director of the Kansas water office.

(b) "Chief engineer" means the chief engineer of the division of water resources of the Kansas department of agriculture.

(c) "Authority" means the Kansas water authority.

(d) "Person" means and includes a natural person, partnership, organization, association, private corporation, public corporation, any taxing district or political subdivision of the state, and any department or agency of the state government.

(e) "Public corporation" means a body that has for its object the government of a political subdivision of this state and includes any county, township, city, district, authority, or other municipal corporation or political subdivision of this state.

(f) "Federal government" means the United States of America or any department or agency thereof.

(g) "Point of diversion for a reservoir" means the point where the longitudinal axis of the dam of a reservoir crosses the center of the streambed.

(h) "Point of rediversion" means the point where released water is taken for beneficial use from the watercourse by which it is transported.

(i) "Point of withdrawal from the reservoir" means the point at which water is taken from the reservoir by pump, siphon, canal or any other device or released through a dam by gates, conduits or any other means.

(j) "Capital cost" means all costs, including the principal and interest thereon, incurred by the state in the construction or acquisition of conservation storage water supply capacity in the reservoir system from which water may be contracted for sale.

(k) "Surplus waters" means waters within the conservation storage water supply capacity committed to the state, but not required to meet contractual requirements made pursuant to K.S.A. 82a-1305, and amendments thereto.

History: L. 1974, ch. 452, § 1; L. 1976, ch. 441, § 1; L. 1983, ch. 343, § 1; L. 1984, ch. 382, § 1; L. 1986, ch. 396, § 2; L. 2004, ch. 101, § 150; July 1.



82a-1302 Same; waters subject to act.

82a-1302. Same; waters subject to act. Notwithstanding any other provision in the statutes of this state, waters in conservation storage water supply capacity in any reservoir on the effective date of this act on which the state has given a commitment are hereby recognized as waters belonging to the state subject to the provisions of this act.

History: L. 1974, ch. 452, § 2; L. 1986, ch. 396, § 3; July 1.



82a-1303 Same; state "water reservation rights"; acquisition by board; rights authorized to be acquired.

82a-1303. Same; state "water reservation rights"; acquisition by board; rights authorized to be acquired. (a) Notwithstanding any other provisions in the statutes of this state, the director, in the manner provided in K.S.A. 82a-1304, and amendments thereto, shall be authorized, subject to approval of the authority, to acquire on behalf of the state a water reservation right to divert and store the waters of all streams flowing into the conservation storage water supply capacity or into the conservation storage water quality capacity of any reservoirs in which the state controls storage space whether under contracts with the federal government or otherwise. A water reservation right for waters flowing into the conservation storage water supply capacity shall be in an amount sufficient to insure a yield of water from the reservoir for beneficial use through a drought having a 2% chance of occurrence in any one year with the reservoir in operation. A water reservation right for waters flowing into the conservation storage water quality capacity shall be in an annual amount equal to the volume of the conservation storage water quality capacity, as agreed upon by the director of the Kansas water office and the chief engineer. The rights of the state under this section and those which are acquired under K.S.A. 82a-1304, and amendments thereto, shall be subject to all vested rights, appropriation rights, applications filed for permits to appropriate water and other vested property interests acquired prior to the state's acquisition, but not to those acquired thereafter. The chief engineer shall provide as a condition to a water reservation right acquired under K.S.A. 82a-1304, and amendments thereto, for waters flowing into the conservation storage water quality capacity in any reservoir that the state may divert and store inflows under such right only at times when the inflows exceed certain threshold levels, to be agreed upon jointly by the chief engineer and the director of the Kansas water office.

(b) Whenever the authority shall determine that it is in the public interest to acquire, reserve or purchase water located in another state for this state's conservation storage water supply capacity, it shall authorize the director to enter into contract negotiations to acquire, reserve or purchase such water.  Any such contract shall be subject to final approval of the authority.

History: L. 1974, ch. 452, § 3; L. 1983, ch. 343, § 2; L. 1986, ch. 394, § 4; July 1.



82a-1304 Same; "water reservation rights"; procedure for acquiring; notice, content; acceptance; filing, perfection of rights.

82a-1304. Same; "water reservation rights"; procedure for acquiring; notice, content; acceptance; filing, perfection of rights. The director, on behalf of the state, shall acquire a water reservation right by filing with the chief engineer a written notice which shall include the following:

(a) The name of the stream on which the reservoir is located;

(b) the reservoir on which a water reservation right is sought;

(c) the legal description of the point of diversion for the reservoir;

(d) the storage space in the reservoir for supply or for water quality described in terms of elevation and design capacity;

(e) for a water reservation right for waters flowing into the conservation storage water supply capacity of any reservoir, hydrologic calculations for a drought having a 2% chance of occurrence in any one year with the reservoir in operation, specifying the rate of flow of streams into the reservoir and the volume of waters impounded in the reservoir that will be necessary to insure a yield of water from the reservoir for beneficial use;

(f) for a water reservation right for waters flowing into the conservation storage water quality capacity of any reservoir, information on rates of flow into the reservoir; and

(g) such other information which the chief engineer may request in carrying out provisions of this act.

Upon receiving any such filing, the chief engineer shall transmit to the director and the chairperson of the authority written acceptance thereof, or inform the director in writing that the notice does not comply with the above requirements in one or more ways, all of which shall be specified. Thereupon, the director shall modify the written notice as may be appropriate and return the notice to the chief engineer. When the written notice complies with the requirements of this section the chief engineer shall transmit to the director and the chairperson of the authority written acceptance thereof. Upon receipt of the written acceptance of the chief engineer as provided in this section, the director shall file, as other instruments affecting real estate, copies of the accepted written notice in the office of the register of deeds of the county or counties wherein the point of diversion for the reservoir is located; and such water reservation right shall thereby be perfected as of the date of original filing.

Nothing in this section shall require the director to acquire an appropriation right, or approval of the chief engineer, under article 7 of chapter 82a of Kansas Statutes Annotated.

History: L. 1974, ch. 452, § 4; L. 1983, ch. 343, § 3; L. 1986, ch. 394, § 5; July 1.



82a-1305 Same; withdrawal and use of waters; contracts for withdrawal; disposal of surplus water.

82a-1305. Same; withdrawal and use of waters; contracts for withdrawal; disposal of surplus water. (a) Whenever the authority finds that a proposed withdrawal and use of water, other than surplus waters, is in the interest of the people of the state of Kansas and will advance the purposes set forth in article 9 of chapter 82a of Kansas Statutes Annotated, and amendments thereto, it shall authorize the director to enter into negotiations for the purpose of entering into written contracts with any person for withdrawal and use within or without the state of waters from conservation storage water supply capacity committed to the state. Every such contract shall comply with the provisions of this act. Except as provided in the water assurance program act, the director shall not contract for withdrawals of water from a particular reservoir which in the director's opinion are in excess of the yield capability from the conservation storage water supply capacity in such reservoir committed to the state computed to provide water through a drought having a 2% chance of occurrence in any one year with the reservoir in operation. All contracts under this section shall have terms of not less than 10 years unless desired by the applicant. Whenever a contract expires the director shall give the persons with whom the director contracted therein, the opportunity to first refuse any new offering of the water before offering the same to applicants under the provisions of K.S.A. 82a-1310a, and amendments thereto.

(b) Whenever the authority finds that it is in the public's interest and will advance the purposes set forth in this act and in article 9 of chapter 82a of Kansas Statutes Annotated, and amendments thereto, the authority shall authorize the director to dispose of waters found by the authority to be surplus waters. Any arrangement for the disposition of any such surplus waters shall not be subject to the provisions of K.S.A. 82a-1306, 82a-1307 and 82a-1308a, and amendments thereto, relating to long-term contracts. No such arrangement shall be made for a period of time in excess of one year nor shall any such arrangement dispose of water from the conservation water supply capacity in excess of 10% of the yield capability as computed pursuant to subsection (a) unless the governor has declared that an emergency exists which affects the public health, safety or welfare.  No charges shall be levied on the disposition of surplus waters when the purpose for such disposition is streamflow maintenance or reservoir pool management.  A charge at a rate not to exceed the rate established pursuant to K.S.A. 82a-1306, and amendments thereto, shall be levied on the disposition of surplus waters when the purpose of such disposition is the maintenance of public health.  A charge at a rate that may exceed the rate established pursuant to K.S.A. 82a-1306, and amendments thereto, shall be levied on the disposition of surplus waters when the purpose for such disposition is other than streamflow maintenance, reservoir pool management or maintenance of public health.

History: L. 1974, ch. 452, § 5; L. 1976, ch. 441, § 2; L. 1977, ch. 358, § 1; L. 1983, ch. 343, § 4; L. 1984, ch. 382, § 2; L. 1986, ch. 396, § 4; July 1.



82a-1306 State water plan storage act; contracts for withdrawal and use; required provisions; rate of charges for water.

82a-1306. State water plan storage act; contracts for withdrawal and use; required provisions; rate of charges for water. (a) Every contract made under authority of K.S.A. 82a-1305, and amendments thereto, shall include the following:

(1) Provision for charges, which shall be set by the director, subject to approval by the authority, at a rate which the director shall fix per 1,000 gallons of water at the point of withdrawal from the reservoir as provided in K.S.A. 82a-1308a, and amendments thereto;

(2) except as provided in subsection (b), provisions for a minimum annual charge to be paid in either an annual lump sum or in 12 equal monthly installments, whether or not water is withdrawn during the calendar year. The minimum annual charge shall be the sum of 50% of the total amount of water contracted for that year multiplied by the rate fixed under paragraph (1), plus, the remaining 50% of the water reserved under contract for that year, an amount as interest computed at a rate per annum equal to the average of the monthly net earnings rates for the pooled money investment portfolio for the preceding calendar year on the net amount of moneys advanced from state funds for costs incurred and associated with that portion of the state's conservation water supply capacity.  The amount of water contracted for during the term may be based upon either equal annual amounts or an agreed-upon graduated scale which would be the best estimate at the time of contracting for the purchaser's water needs during the term of the contract;

(3) provisions that the director shall review and may adjust the rate provided in paragraph (1) on July 15 of each year effective January 1 of the following year to reflect any change in experience by substituting the adjusted rate for the rate then stated in the contract;

(4) provisions that the director may adjust the total amount of water contracted for as provided under paragraph (2) on the sixth anniversary of the execution of the contract and each annual anniversary thereafter, if the contractor does not begin full payment for the water under contract and another water user is ready, willing and able to contract for such water;

(5) provisions that water may be withdrawn in any calendar year up to the quantity used to compute the minimum annual charge under paragraph (2) without additional charge;

(6) provisions that water may be withdrawn in any calendar year in excess of the quantity used to compute the minimum annual charge under paragraph (2) but not to exceed the full amount specified in the contract for each year, upon payment of a charge therefor which shall be computed at the rate fixed under paragraph (1) for all water actually withdrawn.  In addition, an amount shall be paid, on the unused balance of the water reserved under contract that calendar year, as interest computed as a rate per annum equal to the average of interest earned the past calendar year on repurchase agreements of less than 30 days' duration entered into by the pooled money investment board on the net amount of moneys advanced from state funds for costs incurred and associated with that portion of the state's conservation water supply capacity;

(7) provisions that if the total amount of waters contracted for withdrawal from any reservoir in any year is greater than the supply available from that reservoir, the director, subject to approval by the authority, will apportion the available waters among the persons having contracts therefor as may best provide for the health, safety and general welfare of the people of this state as determined by the authority, and neither the state nor the authority shall be responsible or have any legal liability for any insufficiency of water or apportionment thereof;

(8) additional provisions that the director finds reasonable and necessary to protect the public's interest and to achieve the purpose set forth in article 9 of chapter 82a of Kansas Statutes Annotated, and amendments thereto; and

(9) additional provisions, within the purview of this act, that the director finds reasonable and necessary to protect the health, safety and general welfare of the people of this state.

(b) Every contract entered into under the authority of K.S.A. 82a-1305, and amendments thereto, may provide, if the parties agree, that the beginning of the payment period be deferred until water is available and whenever, in order to use such water, bonds are required to be issued or the construction of transmission or treatment facilities is required as follows: If water is not available at the time of contracting, for a maximum of three years from the date the water first becomes available, or until actual use of the water commences, whichever occurs first.  If water is available at the time of contracting, the beginning of the payment period may be deferred to a date three years from the date of the contract, or until actual use of the water commences, whichever occurs first.

History: L. 1974, ch. 452, § 6; L. 1976, ch. 441, § 3; L. 1983, ch. 343, § 5; L. 1984, ch. 382, § 3; L. 1986, ch. 396, § 5; L. 1998, ch. 123, § 5; July 1.



82a-1307 Same; contracts for withdrawal and use; effective date; filing of contract with secretary of state and legislature; disapproval and revocation by legislature.

82a-1307. Same; contracts for withdrawal and use; effective date; filing of contract with secretary of state and legislature; disapproval and revocation by legislature. On or before the 30th calendar day of each regular legislative session, the director shall transmit to the house of representatives and the senate of this state, and to the secretary of state, copies of each contract made and executed under K.S.A. 82a-1305, and amendments thereto, since the 30th day of the regular legislative session occurring most recently prior to such transmission.  Such contract copies transmitted to the secretary of state shall be and remain filed in the office of the secretary of state from the date transmitted until the end of the fifth year following the end of the term thereof, and during such time shall be available for public inspection during regular business hours.  At any time after the 30th calendar day of the regular legislative session when a contract is transmitted as provided in this section, the legislature may disapprove and revoke such contract by adoption of a concurrent resolution so providing. No contract under K.S.A. 82a-1305, and amendments thereto, shall be subject to revocation by the legislature after the 90th calendar day of such regular legislative session.  Any annual installment or other amount due prior to legislative revocation shall be a valid obligation and shall be paid, but no annual installment or other amount due after legislative revocation shall be valid.

History: L. 1974, ch. 452, § 7; L. 1976, ch. 441, § 4; L. 1982, ch. 438, § 1; L. 1983, ch. 343, § 6; L. 1986, ch. 396, § 6; July 1.



82a-1308a Same; establishment of rates, components; considerations.

82a-1308a. Same; establishment of rates, components; considerations. (a) On July 15 of each year, effective January 1 of the following year, the director, subject to the approval of the authority, shall fix the rate provided for in subsection (a) of K.S.A. 82a-1306, and amendments thereto. The rate fixed shall be equal to the sum of the following components computed as provided in this section:

(1) An amount necessary to repay the amortized capital costs associated with the state's conservation water supply capacity;

(2) an amount as interest computed at a rate per annum equal to the average of the monthly net earnings rate of the pooled money investment board for the preceding calendar year on the net amount of moneys advanced from the state general fund for payment of the amortized capital costs incurred and associated with the state's conservation water supply capacity divided by the greater of: (A) Fifty percent of the total amount of water under each contract from the state's conservation storage water supply capacity in the preceding year; or (B) the total amount of water withdrawn under each contract from the state's conservation storage water supply capacity in the preceding year;

(3) the amount necessary to reimburse the state for the administration and enforcement of this act based on the actual costs of administration and enforcement in the preceding year divided by the greater of: (A) Fifty percent of the total amount of water under each contract from the state's conservation storage water supply capacity in the preceding year; or (B) the total amount of water withdrawn under each contract from the state's conservation storage water supply capacity in the preceding year; and

(4) the amount necessary to pay the operation, maintenance and repair costs associated with the state's conservation water supply capacity based on the estimated costs for the upcoming year divided by the greater of: (A) Fifty percent of the total amount of water under each contract from the state's conservation storage water supply capacity in the preceding year; or (B) the total amount of water withdrawn under each contract from the state's conservation storage water supply capacity in the preceding year; and

(5) an amount as a depreciation reserve cost to be dedicated for the purposes provided for in K.S.A. 82a-1315b, and amendments thereto, as follows: (A) For calendar years prior to 2007, an amount equal to $.025; and (B) for calendar year 2007 and subsequent years, an amount which is equal to the amount necessary to meet the needs of the water marketing program capital development and storage maintenance plan, as approved by the Kansas water authority.

(b) In computing such rates, the director shall consider the state's conservation water supply capacity from all sources as though impounded in one single reservoir. No water supply capacity of a reservoir shall be considered to be in such capacity until the year in which the state incurs contract obligations for the project. The rate so fixed for each year shall be the same for each contract under K.S.A. 82a-1305, and amendments thereto, for withdrawal from every reservoir. The rate fixed for each twelve-month period from January 1 to December 31 shall be the same for every contract under K.S.A. 82a-1305, and amendments thereto.

History: L. 1983, ch. 343, § 7; L. 1984, ch. 382, § 4; L. 1986, ch. 396, § 7; L. 1998, ch. 123, § 6; L. 2005, ch. 180, § 1; July 1.



82a-1309 Same; meters, gauges or other measuring devices; director, authority.

82a-1309. Same; meters, gauges or other measuring devices; director, authority. The director may require any person withdrawing water pursuant to a contract under K.S.A. 82a-1305, and amendments thereto, to install meters, gauges or other measuring devices in accordance with specifications of the director. The director or the director's agents may read any such device at any time, and may require any such person to report the readings of any such device at reasonable intervals. The director may test any such device at any time or require any such person to test the device as such director specifies and make a report thereof to the director. All such devices shall be maintained in good order. The director may require any such person to make specified repairs or maintenance to the device or replace the same as may be reasonable.

History: L. 1974, ch. 452, § 9; L. 1983, ch. 343, § 8; March 17.



82a-1310a Same; application to enter into contract, contents.

82a-1310a. Same; application to enter into contract, contents. Any person desiring to enter into a contract under K.S.A. 82a-1305, and amendments thereto, shall file an application therefor with the director.  Such application shall be in such form and contain such information as the director requires.

History: L. 1983, ch. 343, § 9; L. 1986, ch. 396, § 8; July 1.



82a-1311a Same; contract negotiations; authority approval, considerations.

82a-1311a. Same; contract negotiations; authority approval, considerations. (a) The date of receipt of each application submitted pursuant to K.S.A. 82a-1310a, and amendments thereto, shall be stamped thereon and authenticated as directed by the director.  Applicants shall notify the director in writing that they wish to commence negotiations for a contract to withdraw and use water.  Within 10 days after the completion of negotiations for a contract to withdraw and use water, the director shall transmit to the chairperson of the authority a copy of the proposed contract.

(b) Upon request of the chairperson of the authority, the director shall transmit all available information necessary to determine whether or not to approve a contract to purchase water from the state's conservation water supply capacity or to use surplus waters for minimum streamflow requirements, unless an emergency exists.

(c) In order to determine whether a proposed contract for the sale of water from the state's conservation water supply capacity is in the interest of the people of the state of Kansas and whether the benefits to the state for approving the contract outweigh the benefits to the state for not approving the contract, the authority shall consider all matters pertaining to such questions, including:

(1) The present and future water supply needs of the applicant;

(2) any current beneficial uses being made of the noncontracted water proposed to be diverted;

(3) any reasonably foreseeable future beneficial uses of the water;

(4) the economic, environmental, public health and welfare and other benefits or adverse impact of approving the contract;

(5) alternative sources of water available to the applicant;

(6) the preliminary plan of design, construction and operation of any works or facilities used in conjunction with carrying the water to its point of use;

(7) whether the proposed purchase is consistent with the state water plan approved by the legislature;

(8) the date of receipt of the application to contract for withdrawal and use of water;

(9) minimum streamflow requirements; and

(10) whether the applicant has adopted and implemented a water conservation plan.

(d) The authority may require an applicant for a contract for the sale of water from the state's conservation water supply capacity to adopt and implement conservation plans and practices.  Such plans and practices shall be consistent with the guidelines for conservation plans and practices developed and maintained by the Kansas water office pursuant to subsection (c) of K.S.A. 74-2608, and amendments thereto.  Prior to approval of an application, the director of the Kansas water office, in consultation with the chief engineer, shall determine whether such plans and practices are consistent with the guidelines adopted by the Kansas water office.

(e) The authority may approve or reject the proposed contract and may recommend purchase of water from an alternative source.  The authority may approve a contract for a smaller amount of water than requested and may approve a contract upon such terms, conditions and limitations as it deems necessary for the protection of the public interest of the state as a whole.

History: L. 1983, ch. 343, § 10; L. 1986, ch. 392, § 5; L. 1986, ch. 396, § 9; July 1.



82a-1312 Same; contracts filed with chief engineer.

82a-1312. Same; contracts filed with chief engineer. A copy of every contract entered into under K.S.A. 82a-1305, and amendments thereto, shall be filed with the chief engineer by the person who is to receive water under the contract.

History: L. 1974, ch. 452, § 12; L. 1983, ch. 343, § 11; March 17.



82a-1313 Same; withdrawal of water under contract; exercise and protection of rights.

82a-1313. Same; withdrawal of water under contract; exercise and protection of rights. Persons having contracts under K.S.A. 82a-1305 for withdrawal of water may use waters withdrawn thereunder as provided in such contract without obtaining a permit or water right under article 7 of chapter 82a of Kansas Statutes Annotated. Such persons shall be entitled to the same protection of their rights under such contracts as the owner of any other vested property interest (including vested rights, appropriation rights and approved applications for permits to appropriate water) is entitled to receive. No person shall be entitled to any waters withdrawn under this act from the conservation storage water supply of any reservoir except in accordance with a contract under K.S.A. 82a-1305.

History: L. 1974, ch. 452, § 13; March 22.



82a-1314 Same; request for withdrawal of water; release of water; conduct and withdrawal of water.

82a-1314. Same; request for withdrawal of water; release of water; conduct and withdrawal of water. Whenever a person, who has a contract under K.S.A. 82a-1305, and amendments thereto, wishes to make a withdrawal of water, such person shall so advise the director as provided in the contract. Whenever the bed of a watercourse is to be used to carry waters so released, the director shall inform the chief engineer who shall, upon four working days' notice, protect any such release. The director shall request the authorities in charge of the operation of the reservoir to make an appropriate release of water. The person for whom waters are released may conduct such waters into and along any watercourse and may withdraw or redivert the same at points specified in such person's contract, without regard to holders of water rights to the waters of the watercourse, due allowance being made for seepage and evaporation. The provisions of K.S.A. 82a-706b to 82a-706e, inclusive, and amendments thereto, shall apply to water so released.  In addition to such authority and duties, the chief engineer shall protect and shall have authority to enter into agreements necessary to protect any release of water.

History: L. 1974, ch. 452, § 14; L. 1983, ch. 343, § 12; L. 1984, ch. 382, § 5; L. 1986, ch. 396, § 11; July 1.



82a-1315a Same; payment of charges; disposition of revenue.

82a-1315a. Same; payment of charges; disposition of revenue. Amounts charged pursuant to contracts entered into pursuant to K.S.A. 82a-1305, and amendments thereto, and all other amounts charged pursuant to this act shall be paid to the director. Upon receipt, the director shall remit the entire amount to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer, except as provided in K.S.A. 82a-1315b, and amendments thereto, shall deposit the entire amount in the state treasury to the credit of the water marketing fund.

History: L. 1983, ch. 343, § 13; L. 1991, ch. 290, § 2; L. 2001, ch. 5, § 476; July 1.



82a-1315b Same; acquisition of conservation storage water supply capacity; establishment of state conservation storage water supply fund; deposits and expenditures.

82a-1315b. Same; acquisition of conservation storage water supply capacity; establishment of state conservation storage water supply fund; deposits and expenditures. (a) The director, subject to approval of the authority, shall acquire or develop conservation storage water supply capacity in impoundments deemed necessary to implement the state water plan.

(b) That portion of all moneys received by the state treasurer pursuant to K.S.A. 82a-1315a, and amendments thereto, which is not attributable to: (1) The annual repayment on water storage costs in federal reservoirs as computed under subsection (a)(1) of K.S.A. 82a-1308a, and amendments thereto; (2) the operation, maintenance and repair costs associated with the state's conservation water supply capacity; and (3) the costs in administering and enforcing the provisions of this act, shall be deposited in the state treasury to the credit of the state conservation storage water supply fund which is hereby established. The director shall provide the treasurer with an accounting of the total remittances and shall deposit money only to the credit of the state conservation storage water supply fund after the full amount of the costs attributable to the water marketing fund from the preceding calendar year have been repaid. For purposes of calculating the rate in K.S.A. 82a-1308a, and amendments thereto, effective beginning calendar year 1986, all moneys received pursuant to this act since 1975 shall be credited for repayment of the components in the following order:  paragraphs (1), (4), (3), (2), (5) of subsection (a) of K.S.A. 82a-1308a, and amendments thereto.

(c) The state conservation storage water supply fund shall serve in part as a savings fund to further the purpose of this act and the fund shall be credited amounts for interest earned thereon in accordance with subsection (e). The director may accept or receive moneys from any source, governmental or private, for the purposes for which expenditures may be made from this fund. The director shall remit all such moneys to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state conservation storage water supply fund.

(d) All expenditures from the state conservation storage water supply fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the director of the Kansas water office or by a person or persons designated by the director and shall be used solely for the purpose of acquisition, development or maintenance of conservation storage water supply in impoundments deemed necessary to implement the state water plan, including expenditures related to the issuance of revenue bonds for such purposes and nonwater supply benefits associated with such purposes.

(e) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the conservation storage water supply fund interest earnings based on:

(1) The average daily balance of moneys in the conservation storage water supply fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 1983, ch. 343, § 14; L. 1986, ch. 396, § 12; L. 1991, ch. 290, § 3; L. 1998, ch. 123, § 7; L. 2001, ch. 5, § 477; L. 2005, ch. 180, § 2; July 1.



82a-1315c Water marketing fund created; purposes for which moneys may be expended from fund.

82a-1315c. Water marketing fund created; purposes for which moneys may be expended from fund. (a) There is hereby created in the state treasury the water marketing fund. The director of the Kansas water office may accept or receive moneys from any source, governmental or private, for the purposes for which expenditures may be made from the water marketing fund. The director shall remit all moneys so received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the water marketing fund.

(b) Moneys credited to the water marketing fund shall be used for the following purposes:

(1) Payment to the federal government of annual capital costs associated with water supply storage space in reservoirs under the state water plan storage act;

(2) repayment to the state general fund for moneys advanced to make annual capital cost payments for water supply storage space in reservoirs under the state water plan storage act;

(3) payment to the federal government of annual operation, maintenance and repair costs associated with the water supply storage space under the state water plan storage act;

(4) payment of administration and enforcement costs of the state associated with the state water plan storage act;

(5) an annual set-aside to a reserve account which is hereby created as part of this fund of an amount specified by the director of the Kansas water office but not more than 1¢ per 1,000 gallons of water sold, such reserve to be used to meet any shortfall in revenue or unusual expenses relating to operation, maintenance and repair costs; and

(6) deposit of receipts as required under K.S.A. 82a-1315b, and amendments thereto.

(c) All expenditures from the water marketing fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the director of the Kansas water office or by a person designated by the director.

History: L. 1991, ch. 290, § 1; L. 2001, ch. 5, § 478; L. 2005, ch. 180, § 3; July 1.



82a-1316 Same; approval of assignment, sale or transfer of contract or interest required; amendment or revocation of contract.

82a-1316. Same; approval of assignment, sale or transfer of contract or interest required; amendment or revocation of contract. No assignment, sale, conveyance or transfer of all or any part of a contract under K.S.A. 82a-1305, and amendments thereto, or of interest thereunder, or of interest therein shall be valid unless and until the same is approved by the authority under such reasonable terms and conditions as it may impose. Any contract under K.S.A. 82a-1305, and amendments thereto, may be amended or nullified by written agreement of the parties thereto made and recorded as provided in this act for original contracts under K.S.A. 82a-1305, and amendments thereto, but no such amendment shall change any rate specified in the original contract in accordance with either paragraphs (1) or (2) of subsection (a) of K.S.A. 82a-1306, and amendments thereto.

Every such contract amendment shall be transmitted as provided in K.S.A. 82a-1307, and amendments thereto for original contracts, and shall be subject to revocation as provided in K.S.A. 82a-1307, and amendments thereto. Whenever a contract amendment is so revoked, the contract to which the amendment applied shall remain valid and unchanged, as though such amendment had never been agreed upon.

History: L. 1974, ch. 452, § 16; L. 1983, ch. 343, § 15; March 17.



82a-1317 Same; failure to make payment for water; interest on overdue payment.

82a-1317. Same; failure to make payment for water; interest on overdue payment. If any person financially obligated under a contract made under K.S.A. 82a-1305, and amendments thereto, should fail to make any of the payments when due, then the overdue payments shall bear interest compounded annually at the rate equal to the average rate of interest per annum earned in the preceding calendar year on repurchase agreements of less than 30 days' duration entered into by the pooled money investment board until paid. This provision shall not be construed as giving the person an option of either making payments when due or paying interest nor shall it be construed as waiving any of the rights of the authority or the state of Kansas that might result from any default by the person.

History: L. 1974, ch. 452, § 17; L. 1983, ch. 343, § 16; L. 1984, ch. 382, § 6; L. 1986, ch. 396, § 13; July 1.



82a-1318 Same; enforcement of claim or right or provisions of act or rules and regulations; authority of authority; attorney general, duties.

82a-1318. Same; enforcement of claim or right or provisions of act or rules and regulations; authority of authority; attorney general, duties. The authority may sue in its own name, or may authorize suit to be brought by an authorized representative in the name of the authority, to enforce any claim or right arising out of any contract under K.S.A. 82a-1305, and amendments thereto, any provision of this act or any rule and regulation adopted under this act. The authority may be sued and may defend any action brought against it arising out of any contract under K.S.A. 82a-1305, and amendments thereto. Nothing in this section shall be deemed to authorize any suit against the authority or any member thereof, or any officer or employee of the state or of the authority, on an implied contract, or for negligence or any other tort. The attorney general, or any attorney designated by the attorney general, shall represent the authority in all litigation.

History: L. 1974, ch. 452, § 18; L. 1983, ch. 343, § 17; March 17.



82a-1319 Same; rules and regulations.

82a-1319. Same; rules and regulations. The director may adopt, subject to approval of the authority, rules and regulations for the administration and carrying out the purposes of this act.

History: L. 1974, ch. 452, § 19; L. 1983, ch. 343, § 18; March 17.



82a-1320 Citation of act.

82a-1320. Citation of act. This act shall be known and may be cited as the "state water plan storage act."

History: L. 1974, ch. 452, § 20; March 22.



82a-1330 Water assurance program; citation of act.

82a-1330. Water assurance program; citation of act. This act shall be known as and may be cited as the water assurance program act.

History: L. 1986, ch. 391, § 1; July 1.



82a-1331 Same; definitions.

82a-1331. Same; definitions. As used in this act, unless the context otherwise requires:

(a) "Assurance storage" means that part of the conservation storage water supply capacity of any reservoir devoted to the storage water for the water assurance program;

(b) "assurance water" means water stored in assurance storage of a reservoir under a water reservation right and provided as supplemental water to eligible water right holders;

(c) "water assurance district" means an organization of eligible water right holders;

(d) "assurance reservoir" means any reservoir containing assurance storage;

(e) "eligible water right holder" means any entity holding a water right or permit, pursuant to K.S.A. 82a-701 et seq., and amendments thereto, to appropriate water from a stream or water from the alluvium of the stream downstream from an assurance reservoir for municipal or industrial purposes as determined by the chief engineer pursuant to K.S.A. 82a-1333; and

(f) "member" means an eligible water right holder who, because of a determination of benefit by the chief engineer, is required to participate in and is subject to the rules of a water assurance district. An eligible water right holder who withdraws water from the alluvium of a stream supplemented by an assurance reservoir shall be a member if the chief engineer determines there is a significant benefit to such holder from supplementing the stream by assurance reservoir releases.

History: L. 1986, ch. 391, § 2; July 1.



82a-1332 Same; negotiation by Kansas water office for water assurance storage in federal reservoirs.

82a-1332. Same; negotiation by Kansas water office for water assurance storage in federal reservoirs. The Kansas water office, with advice from basin advisory committees, eligible water right holders and the chief engineer and with approval of the Kansas water authority, may negotiate and enter into contracts for assurance storage from federal reservoirs to be used for water assurance.

History: L. 1986, ch. 391, § 3; July 1.



82a-1333 Same; prerequisites to organization of water assurance district; duties of chief engineer.

82a-1333. Same; prerequisites to organization of water assurance district; duties of chief engineer. Before a water assurance district is organized, and upon the request of the Kansas water office, the chief engineer shall determine the eligible water rights of the proposed district. In determining whether a water right may benefit, the chief engineer shall consider the following factors:

(a) The annual quantity and rate of diversion authorized by the water right and the frequency and the distribution of such use with time;

(b) the consumptive use, location and source of the water right; and

(c) such other factors as may be necessary to fully determine and understand the degree of such benefits.

History: L. 1986, ch. 391, § 4; July 1.



82a-1334 Same; participation mandatory in program, when.

82a-1334. Same; participation mandatory in program, when. If a water assurance district is organized, participation in the water assurance program shall be mandatory for each eligible water right holder below an assurance reservoir if the chief engineer determines that such holder may be benefited by releases of assurance water from an assurance reservoir.

History: L. 1986, ch. 391, § 5; July 1.



82a-1335 Same; procedure for organization of water assurance district; petition requirements.

82a-1335. Same; procedure for organization of water assurance district; petition requirements. (a) Before any water assurance district is organized, a petition shall be filed in the office of the secretary of state, signed by the eligible water right holders of water rights totaling more than 20% of the combined quantities of all eligible water rights within the proposed district as shown by a verified enumeration of the eligible water right holders and the total combined quantities of all eligible water rights taken by the chief engineer. A verified copy of the enumeration shall be attached to and filed with the petition in the office of the secretary of state.

(b) Every petition filed pursuant to subsection (a) shall state:

(1) The name of the proposed district, which name shall end with the words "water assurance district number ____________." It shall be the duty of the secretary of state to assign a number to each such district in the order in which petitions for their organization are received by the secretary's office;

(2) a list of the water rights, by file number as recorded in the office of the chief engineer, to be included within the proposed district;

(3) a statement of the purposes for which the district is to be organized;

(4) a statement of the number of persons that will constitute the board of directors of the district, which shall be an uneven number of not less than three nor more than nine, together with the names and addresses of the persons who will constitute the original steering committee;

(5) any other matter deemed essential; and

(6) a prayer for the organization of the district as a nonprofit corporation.

The petition shall be in substantially the following form:

BEFORE THE SECRETARY OF STATE OF THE STATE OF KANSAS

In the Matter of __________ Water Assurance District Number ____, __________ and _________ counties, Kansas.

PETITION

Come now the undersigned persons, or authorized representatives, and state that they are eligible water right holders within the proposed boundaries of the aforenamed water assurance district, hereinafter more fully described, and that each signer states that the signer's respective post office address is set forth beside the signer's name. That the purposes for which this district is organized are (state purposes). That a steering committee for the organization of the district is hereby fixed and constituted with five members; that the names of persons who will serve on the original steering committee, of which the first named shall be acting chairperson, and their respective addresses are as follows:

(List names and addresses.)

The governing body of the district shall be constituted in a board of directors composed of (number) qualified members.

Wherefore, the undersigned, individually and collectively, pray that a water assurance district be organized in the manner provided by law, for the purposes set forth herein, and that the secretary of state and the chief engineer of the division of water resources of the Kansas department of agriculture proceed diligently in the performance of their duties so that the organization of this proposed district may be completed and approved at the earliest possible time.

Submitted to the secretary of state this ______ day of __________, ____.

History: L. 1986, ch. 391, § 6; L. 2004, ch. 101, § 151; July 1.



82a-1336 Same; petition requirements for organization of water assurance districts; duties of secretary of state.

82a-1336. Same; petition requirements for organization of water assurance districts; duties of secretary of state. A copy of the petition, required by K.S.A. 82a-1335, setting forth the text of the petition in full, shall be circulated among the eligible water right holders of the proposed district. A duplicate original or a photographic copy of the original petition, with copies of all signature sheets attached thereto, shall be furnished to the county clerk of each county wherein lies a part of the proposed district. All counterparts shall be filed with the secretary of state at the same time and shall be received and treated by the secretary as a single petition. The secretary of state shall determine the sufficiency or insufficiency of the petition on the basis of the information as to the number and qualification of signers as shown by the verified enumeration filed with the petition. The secretary of state shall endorse the findings and the date thereof on the face of the petition, and shall notify in writing, the person designated in the petition as the acting chairperson of the steering committee of the findings.

History: L. 1986, ch. 391, § 7; July 1.



82a-1337 Same; duties of secretary of state relating to petitions; approval of chief engineer required, findings.

82a-1337. Same; duties of secretary of state relating to petitions; approval of chief engineer required, findings. If the secretary of state finds the petition, as required by K.S.A. 82a-1335, to be sufficient as to form and the number and qualifications of the petitioners, the secretary shall prepare a certified copy of the petition and transmit the same to the chief engineer within five days from the date of such finding. Upon receipt of such certified copy, the chief engineer shall institute an investigation of the proposed district, its territory and purposes, and within 90 days after receipt of the copy shall transmit a written report of the findings on the petition, together with the chief engineer's written approval or disapproval of the petition, to the secretary of state and the acting chairperson of the steering committee named in the petition.

The chief engineer shall approve such petition if the chief engineer finds:

(a) That the proposed district would not include water rights in any existing water assurance district; and

(b) that the statement of purposes contained in the petition conforms with the intents and purposes of this act.

If the chief engineer approves such petition, the chief engineer shall transmit a certified copy of the report containing all findings to the secretary of state and to the chairperson of the steering committee of the district.

History: L. 1986, ch. 391, § 8; July 1.



82a-1338 Same; formation of water assurance district; election required, procedure; certificate of incorporation.

82a-1338. Same; formation of water assurance district; election required, procedure; certificate of incorporation. Within 10 days after receipt of a certified copy of the chief engineer's report approving the petition, as required by K.S.A. 82a-1335, or the petition as amended, the chairperson of the steering committee of the proposed district shall call a meeting of the committee by mailing a written notice fixing the time and place of such meeting to each member of the committee. The committee shall meet at the time and place fixed in the notice for the purpose of adopting a resolution giving notice of an election at which all eligible water right holders shall be entitled to vote on the question of whether the district should be formed in accordance with the petition as approved by the chief engineer.  A copy of such resolution shall be mailed to all eligible water right holders within the proposed district not less than 21 days prior to such election.  The resolution shall state when and where the election shall be held and the proposition to be voted on.  It shall contain a copy of the petition as approved by the chief engineer (omitting the map attached as an exhibit) and shall be signed by the chairperson and attested by the secretary of the steering committee.  The steering committee shall conduct the election, canvass the vote, and certify the results to the secretary of state. If eligible water right holders representing more than 50% of the combined quantities of the eligible water rights within the proposed district vote in favor of the organization and creation of the district, the secretary of state shall issue to the steering committee a certificate of incorporation for the district, which shall be filed of record in the office of the register of deeds of each county in which all or a portion of the district lies. Upon such recordation of the certificate of incorporation, the district shall be authorized to function in accordance with the provision of this act and its certificate of incorporation. If eligible water right holders representing more than 50% of the combined quantities of the eligible water rights within the proposed district vote against the organization and creation of the district, the secretary of state shall endorse that fact on the face of the petition and the proceedings shall be closed. No action attacking the legal incorporation of any water assurance district organized under this section shall be maintained unless filed within 90 days after the issuance of the certificate of incorporation for such district by the secretary of state, nor shall the alleged illegality of the incorporation of any such district be interposed as a defense to any action brought after such time.

History: L. 1986, ch. 391, § 9; July 1.



82a-1339 Same; payment of costs and expenses when chief engineer disapproves organization of water assurance district.

82a-1339. Same; payment of costs and expenses when chief engineer disapproves organization of water assurance district. If the organization of the proposed water assurance district is defeated at the election or if the petition, as required by K.S.A. 82a-1335, is disapproved by the chief engineer, the steering committee named in the petition shall determine the amount of money necessary to pay all of the costs and expenses incurred in the preparation and filing of the petition and in the conduct of the election and the steering committee shall assume the obligation for the payment of such costs and expenses but no cost shall be assessed by any state agency.

History: L. 1986, ch. 391, § 10; July 1.



82a-1340 Same; exercise of district powers by board of directors; composition and terms of board of directors.

82a-1340. Same; exercise of district powers by board of directors; composition and terms of board of directors. All powers granted to water assurance districts incorporated under the provisions of this act shall be exercised by a board of directors which shall be composed of any odd number of directors and specified in the petition for creation of the district. The board shall be composed of not less than three nor more than nine representatives of the district members. Each director shall serve for a term of three years, and until a successor is elected and qualified, except that as nearly as possible 1/3 of the original directors designated in the petition for organization of the district shall serve for a term of one year, 1/3 for a term of two years, 1/3 for a term of three  years.

History: L. 1986, ch. 391, § 11; July 1.



82a-1341 Same; organization of district board of directors; conduct of business; filling of vacancies.

82a-1341. Same; organization of district board of directors; conduct of business; filling of vacancies. Within not more than 90 days after the recording of the certificate of incorporation, a meeting open to all members of the district shall be held by the steering committee for the election of the initial board of directors of the district.  A notice of the meeting shall be mailed to all members by the steering committee at least 10 days prior to the date thereof.  Each member in the district shall be entitled to vote for as many candidates as the number of directors that are to be elected, but may not cast more than one vote for any one candidate.  The candidates receiving the greatest number of votes cast shall respectively be declared elected.  The board of directors, after being duly elected, shall elect from its number a president, vice-president, secretary and a treasurer.  In districts having only three directors, the board shall elect one director to hold the offices of secretary and treasurer.  A majority of the directors shall constitute a quorum for the transaction of business and a majority of those voting shall determine all actions taken by the board.  In the absence of any of the duly elected officers, those directors present at any meeting may select a director to act as an officer pro tem.  The elected board shall fill any vacancy occurring on the board prior to the expiration of the term of any director by selecting a replacement from among the members of the district to serve for the unexpired term.

History: L. 1986, ch. 391, § 12; July 1.



82a-1342 Same; district meetings, purpose.

82a-1342. Same; district meetings, purpose. In not less than 12 months nor more than 13 months after the recording of the certificates of incorporation, and annually thereafter, a meeting shall be held for the election of directors whose terms expire, to render a report on the financial condition and activities of the district and to adopt a budget in the manner provided by K.S.A. 79-2925 et seq., and amendments thereto. Notice of the annual meeting shall be given at least 10 days prior to the date thereof to all members in the district.

The number of directors of a district or the date of the annual meeting, or both, may be changed at an annual meeting if notice of the proposed changes is included in the notice for the annual meeting at which such changes are to be considered.

History: L. 1986, ch. 391, § 13; July 1.



82a-1343 Same; meetings of district board of directors; notice.

82a-1343. Same; meetings of district board of directors; notice. Regular meetings of the board of directors shall be held quarterly at the office of the corporation on such day as is selected by the board of directors. Notice of such meeting shall be mailed to each director at least five days prior to the date thereof. Special meetings may be held at any time on the call of the president of the board. Notice shall be mailed to each director at least two days prior to the time fixed for such special meeting.

History: L. 1986, ch. 391, § 14; July 1.



82a-1344 Same; powers of districts.

82a-1344. Same; powers of districts. Each water assurance district incorporated under the provisions of this act shall be a body politic and corporate and shall have the power to:

(a) Adopt a seal;

(b) sue and be sued by its corporate name;

(c) purchase, hold, sell and convey land and personal property and to execute such contracts as the board of directors, deems necessary or convenient to enable it to carry out the purpose for which organized;

(d) employ such professional, technical and clerical services and other assistance as deemed necessary by the board of directors;

(e) acquire personal property by gift or purchase;

(f) impose charges as provided by this act;

(g) select a residence or home office for the water assurance district, which shall be at a place in a county in which the district or any part thereof is located and may be either within or without the district as may be designated by the board of directors; and

(h) take any other action necessary to achieve the purposes of the state water assurance program.

History: L. 1986, ch. 391, § 15; July 1.



82a-1345 Same; charges imposed against district members, amount; releases of water from reservoirs; duties of chief engineer and Kansas water office; rules and regulations; rights of water right holders.

82a-1345. Same; charges imposed against district members, amount; releases of water from reservoirs; duties of chief engineer and Kansas water office; rules and regulations; rights of water right holders. (a) The water assurance district shall impose a charge against each member of the water assurance district. The total of such charges shall be sufficient to enable the district to pay the state the full annual amortized cost to the state of acquiring the assurance storage from the federal government by purchase or trade, the cost of operation and maintenance of the assurance storage, the cost of state administration and enforcement of the assurance program. The water assurance district also may impose a charge against each member of the district in an amount sufficient to cover district operating costs. The water assurance district shall impose any charges necessary for the payment of the principal of and interest on revenue bonds issued by the Kansas water office pursuant to the provisions of Chapter 394 of the Laws of 1986. The water assurance district shall determine the amount of the charge for each member and shall remit moneys collected to the Kansas water office for deposit in the fund created pursuant to K.S.A. 82a-1364. Charges to be paid by members of a water assurance district may vary and shall be based on the principle of having each member pay for the pro rata quantity authorized to each member from the assurance program. In determining the charge, the governing body of the district shall adopt rules which establish guidelines for prospective members.

(b) The director of the Kansas water office shall request releases of assurance water by the federal government under the agreements with the federal government that govern operations of reservoirs containing assurance storage.

(c) No member below a reservoir shall divert water from releases of assurance water unless the member has a conservation plan which has been approved in the manner provided by K.S.A. 82a-1348 and which is in effect at the time of the desired diversion.

(d) An entity which becomes a holder of a water right in a river basin after an assurance program is in place for that basin shall become a member if the chief engineer determines that sufficient additional water may be yielded from assurance reservoirs to benefit the potential new member.

(e) The director of the Kansas water office and the chief engineer each shall adopt any rules and regulations necessary to carry out the purposes and procedures of this act. The director and the chief engineer shall consider the advice of any existing assurance districts in the preparation of any rules and regulations adopted pursuant to this subsection.

(f) Any holder of a water right below a reservoir aggrieved by a decision of the chief engineer under this act by being either included or excluded as a member in the assurance program may appeal to the district court under K.S.A. 82a-724, and amendments thereto.

(g) Payments required under a contract between a water assurance district and the Kansas water office shall be for storage capacity contracted in federal reservoirs. Nothing in this act shall be deemed to authorize any suit against the state or any agency of the state or person employed by the state on an implied contract or for negligence or any other tort. The director of the Kansas water office may sue to enforce any claim arising out of a contract. Payment of the assessment shall be a condition imposed on every member and the chief engineer is authorized to declare the suspension of any use of assurance water where a payment is not made.

(h) Rights of members to receive assurance water may not be transferred separately from their water rights.

History: L. 1986, ch. 391, § 16; July 1.



82a-1346 Same; persons not prohibited from purchasing storage in federal reservoirs.

82a-1346. Same; persons not prohibited from purchasing storage in federal reservoirs. Nothing in this act shall prohibit any person from contracting to purchase or otherwise obtaining from the federal government emergency water stored in federal reservoirs and under the control of the federal government under rules and regulations of any agency of the federal government.

History: L. 1986, ch. 391, § 17; July 1.



82a-1347 Same; renegotiation of existing water supply storage contracts.

82a-1347. Same; renegotiation of existing water supply storage contracts. If any eligible water right holder in a water assurance district organized under the provisions of this act requests an opportunity to renegotiate any existing contracts for the purchase of water supply under the terms of K.S.A. 82a-1301 et seq., and amendments thereto, the Kansas water authority and the Kansas water office shall conduct such negotiations on a timely basis and on the provisions for which negotiations are requested.

History: L. 1986, ch. 391, § 18; July 1.



82a-1348 Same; conservation plans and practices required.

82a-1348. Same; conservation plans and practices required. Each member of a water assurance district shall adopt conservation plans and practices for such member.  Such plans and practices shall be consistent with the guidelines for conservation plans and practices developed and maintained by the Kansas water office pursuant to K.S.A. 74-2608, and amendments thereto.  Prior to entering into a contract with an assurance district, the director of the Kansas water office, in consultation with the chief engineer, shall determine whether such plans and practices are consistent with the guidelines for conservation plans and practices adopted by the Kansas water office.

History: L. 1986, ch. 392, § 7; July 1.



82a-1349 Water supply storage assurance fund established; receipts; use of moneys.

82a-1349. Water supply storage assurance fund established; receipts; use of moneys. (a) There is hereby created in the state treasury the water supply storage assurance fund. The director of the Kansas water office may accept or receive moneys from water assurance districts for the purposes for which expenditures may be made from the water supply storage assurance district fund. The director shall remit all moneys so received to the state treasurer at least monthly. Upon receipt of any such remittance the state treasurer shall deposit the entire amount in the state treasury and credit such amount to the water supply storage assurance fund. Moneys deposited to the credit of the water supply storage assurance fund which are received from a water assurance district shall be credited to a separate subaccount.

(b) Moneys in such subaccounts may be expended for the following purposes:

(1) Payment to the federal government of annual capital costs of water supply storage in federal reservoirs under the water assurance program act;

(2) payment and reimbursement to the water marketing fund for water supply storage space previously paid for with revenue from the water marketing fund, if such storage space has been transferred to the water assurance program;

(3) payment and reimbursement to the state general fund for water supply storage space previously paid for with revenue from the state general fund, if such storage space has been transferred to the water assurance program;

(4) payment and reimbursement to the state water plan fund for water supply storage space previously paid for with revenue from the state water plan fund, if such storage space has been transferred to the water assurance program;

(5) payment to the federal government of annual operation, maintenance and repair costs associated with the water supply storage space dedicated for the use of water assurance districts; and

(6) payment and reimbursement to the water marketing fund and the state general fund for costs incurred by the state for the administration and enforcement of applicable state laws governing the operations and management of the water assurance program as provided in contracts with water assurance districts.

(c) All expenditures from the water supply storage assurance fund shall be made in accordance with appropriation acts upon warrants issued pursuant to vouchers approved by the director of the Kansas water office or by a person designated by the director.

History: L. 2006, ch. 198, § 1; July 1.



82a-1360 Financing of large reservoir projects; definitions.

82a-1360. Financing of large reservoir projects; definitions. As used in K.S.A. 82a-1360 to 82a-1368, inclusive, unless the context otherwise requires:

(a) "Director" means the director of the Kansas water office.

(b) "Revenue bonds" means bonds issued pursuant to this act and payable as to both principal and interest from (1) the revenue derived from water supply contracts with water users who will derive benefits from the construction of a large reservoir project or from the purchase of space in existing reservoirs; (2) the revenue from participants in water assurance programs; (3) in the discretion of the director, the proceeds of any grant-in-aid which may be received from any source; or (4) any one or more of the foregoing.

(c) "Large reservoir project" means a structure that has been planned, authorized and constructed by the federal government or the state of Kansas which contains waters for conservation storage water supply.

History: L. 1986, ch. 394, § 7; July 1.



82a-1361 Revenue bonds to finance reservoirs or purchase of water storage; procedure and conditions; pledge of revenues.

82a-1361. Revenue bonds to finance reservoirs or purchase of water storage; procedure and conditions; pledge of revenues. (a) The Kansas water office is hereby authorized to issue and sell revenue bonds for the purpose of paying all or part of the cost of acquiring a site or sites, constructing, reconstructing, improving and expanding large reservoir projects or to finance the purchase of storage in existing reservoirs. The revenue bonds may be issued from time to time and sold in amounts which the director deems necessary for such purposes.

(b) Prior to the issuance of the revenue bonds, the director shall adopt a resolution or resolutions in the name and on behalf of the Kansas water office, which resolution or resolutions, unless otherwise provided therein, shall take effect immediately and:

(1) Determine an interest rate or rates to be paid on the principal of the revenue bonds not in excess of the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto;

(2) determine that the revenue bonds will be term or serial bonds or any combination thereof maturing not later than 40 years from the date of issuance;

(3) make provision for charges in water supply contracts with water users who will derive benefits from the construction of a large reservoir project or from the purchase of space in existing reservoirs and fix charges to participants in water assurance programs in an amount necessary to assure the prompt payment of the principal of and interest on the revenue bonds as they become due, to maintain any required reserves and to provide for any deficits resulting from failure to receive sums payable to the Kansas water office by such water users or participants in water assurance programs or resulting from any other cause, and shall sell the revenue bonds in the manner provided by K.S.A. 10-106, and amendments thereto, at a price of not less than 90% of the par value thereof; and

(4) register the revenue bonds with the state treasurer.

(c) Prior to the issuance of the revenue bonds, the director may:

(1) Pledge to the payment of the principal and interest on the revenue bonds the gross revenues derived from water supply contracts with water users from revenue from participants in water assurance programs or from any one or more or all of such sources;

(2) pledge to the payment of the principal of and interest on the revenue bonds the proceeds of any grant-in-aid, gift, donation, bequest or other such fund, or the income from any of such sources obtained by the Kansas water office directly or in trust;

(3) pledge to the payment of the principal of and interest on any revenue bonds issued to acquire conservation water supply storage capacity in federal reservoirs, if moneys otherwise authorized to be pledged are insufficient, moneys appropriated from the following, in descending order of priority: The state water plan fund created by K.S.A. 82a-951 and amendments thereto, the state economic development initiatives fund created by K.S.A. 79-4804 and amendments thereto or the state general fund;

(4) create and maintain (A) revenue bond funds adequate to promptly pay both the principal of and interest on the revenue bonds when they become due and (B) a reasonable reserve fund; and

(5) covenant or contract with respect to any and all matters consistent with the authority granted herein necessary and convenient in the determination of the director to sell the revenue bonds and obtain the most favorable interest rate thereon, including, but not limited to, maturities, priority of liens, number of issuances, special funds for security, redemption privileges, investments of the proceeds of the revenue bonds and any other funds pledged to the payment thereof or held as security therefor, security agreements, trust indentures, paying agencies, registration provisions and conversion privileges.

History: L. 1986, ch. 394, § 8; L. 1994, ch. 175, § 1; July 1.



82a-1362 Same; revenue bonds issued not state indebtedness; enforceability of contracts, agreements or covenants of Kansas water office.

82a-1362. Same; revenue bonds issued not state indebtedness; enforceability of contracts, agreements or covenants of Kansas water office. (a) Revenue bonds issued hereunder, including refunding revenue bonds authorized hereunder, shall be special obligations of the Kansas water office in accordance with their terms and shall not constitute an indebtedness of the state of Kansas or the Kansas water office, nor shall they constitute indebtedness within the meaning of any constitutional or statutory provision limiting the incurring of indebtedness.

(b) All contracts, agreements and covenants contained in the resolution authorizing the issuance of revenue bonds shall be binding in all respects upon the Kansas water office, its officials, agents, employees and successors. Such agreements, contracts and covenants shall be enforceable by appropriate legal action brought pursuant to the terms of the resolution authorizing the issuance of revenue bonds.

History: L. 1986, ch. 394, § 9; July 1.



82a-1363 Same; issuance of revenue bonds to refund existing revenue bonds.

82a-1363. Same; issuance of revenue bonds to refund existing revenue bonds. The Kansas water office may issue revenue bonds for the purpose of refunding revenue bonds issued hereunder pursuant to the terms and authority of K.S.A. 10-116a, and amendments thereto.

History: L. 1986, ch. 394, § 10; July 1.



82a-1364 Same; disposition of proceeds received from sale of revenue bonds, authority of director of Kansas water office.

82a-1364. Same; disposition of proceeds received from sale of revenue bonds, authority of director of Kansas water office. The proceeds derived from the sale of all revenue bonds issued under this act shall be deposited to the credit of the Kansas water office in either an account administered pursuant to K.S.A. 75-4251 et seq., and amendments thereto, or in an account arranged pursuant to K.S.A. 75-3799, and amendments thereto, and used solely for the purposes for which the revenue bonds are authorized. The director is authorized to make all contracts and execute all instruments which in the director's discretion may be deemed necessary or advisable for the purpose of acquiring a site or sites, constructing, reconstructing, improving and expanding large reservoir projects or to finance the purchase of space in existing reservoirs and to provide for the manner of disbursement of the funds for such purposes. Other than contracts with federal, state or local governmental units, contracts authorized by this act shall be made pursuant to K.S.A. 75-3739 or 75-3799, and amendments thereto. Nothing contained in this act shall be construed as placing in the state treasury any money collected under this act or requiring such action, and the legislature hereby declares that funds deposited under this section shall not be subject to the provisions of section 24 of article 2 of the Kansas constitution.

History: L. 1986, ch. 394, § 11; July 1.



82a-1365 Same; income from bonds exempt from taxation.

82a-1365. Same; income from bonds exempt from taxation. The revenue bonds issued hereunder and any refunding revenue bonds authorized to be issued hereunder and the income derived therefrom are and shall be exempt from all state, county and municipal taxation in the state of Kansas.

History: L. 1986, ch. 394, § 12; L. 2010, ch. 44, § 38; July 1.



82a-1366 Same; bonds deemed legal and proper securities for investment by governmental entities.

82a-1366. Same; bonds deemed legal and proper securities for investment by governmental entities. Revenue bonds issued hereunder shall be proper and legal investment securities for any investment funds of the state of Kansas or any department, agency or institution thereof, or any county, municipal or other public corporation or political subdivision created pursuant to the laws of the state of Kansas. Banks, trust companies and insurance companies, organized under the laws of the state of Kansas, and the Kansas public employees retirement system may legally and properly purchase the revenue bonds issued hereunder, and they are hereby deemed and approved as collateral security for the deposit of any and all funds and for the investment of all trust funds under the jurisdiction of the laws of the state of Kansas.

History: L. 1986, ch. 394, § 13; July 1.



82a-1367 Same; powers supplemental to other powers of Kansas water office; severability.

82a-1367. Same; powers supplemental to other powers of Kansas water office; severability. (a) This act constitutes full and complete authority for the purposes set out in this act, and no procedure or proceedings other than those required by this act shall be necessary for the performance of the provisions thereof. The powers conferred by this act shall be in addition and supplemental to and not in substitution for, and the limitations imposed by this act shall not affect, the powers conferred on the Kansas water office by any other law.

(b) The provisions of this act are severable, and if any provision, section, subsection, sentence, clause or phrase of this act, including, but not limited to, the provisions relating to any of the sources of revenues for payment of bonds authorized pursuant to this act are for any reason held to be unconstitutional or otherwise invalid by any court of competent jurisdiction, such decision shall not affect the validity of the remaining portions of this act. The legislature hereby declares that it would have passed this act and each provision, section, subsection, sentence, clause or phrase thereof irrespective of the fact that any one or more of the same are declared invalid.

History: L. 1986, ch. 394, § 14; July 1.



82a-1368 Same; publication of notice of revenue bond issuance, contents; actions to contest, timing.

82a-1368. Same; publication of notice of revenue bond issuance, contents; actions to contest, timing. Prior to the issuance of any revenue bonds under authority of this act and after the adoption of a resolution authorizing any revenue bonds under this act, the director shall cause to be published once in the Kansas register a notice to all persons interested that the Kansas water office has determined to issue revenue bonds under authority of this act. The notice shall state the amount or maximum amount of revenue bonds to be issued pursuant to such resolution, together with a brief statement of the purposes for which the proceeds are to be used, and further, that unless an action to contest the legality of the proposed revenue bonds shall be filed in a court of law within 30 days from the date of such publication, the right to contest the legality of any revenue bonds issued in compliance with the proceedings taken by the Kansas water office prior to the date of such publication and the right to contest the validity of the provisions of such proceedings shall cease to exist and no court shall thereafter have authority to inquire into such matters. After the expiration of the 30 days, no one shall have any right to commence an action contesting the validity of such revenue bonds or the provisions of such proceedings and all revenue bonds shall be conclusively presumed to be legal, and no court shall thereafter have authority to inquire into such matters.

History: L. 1986, ch. 394, § 15; July 1.



82a-1370 Purchase of water supply storage, financing of; pooled money investment board loan; water supply storage acquisition financing fund.

82a-1370. Purchase of water supply storage, financing of; pooled money investment board loan; water supply storage acquisition financing fund. (a) To provide financing to acquire conservation water supply storage in federal reservoirs, the pooled money investment board is authorized and directed to loan to the director of the Kansas water office, upon request therefor, sufficient funds for such purpose. The pooled money investment board is authorized and directed to use any moneys in the operating accounts, investment accounts or other investments, of the state of Kansas to provide funds for such loan. On the loan date of such loan, the pooled money investment board shall transfer the loan amount to the director of the Kansas water office by depositing the same in the state treasury to the credit of the water supply storage acquisition financing fund.

(b) Such loan shall bear interest from the date of the loan at an annual rate of interest which is not less than the average yield before taxes received on 91-day United States treasury bills as determined by the federal reserve banks as fiscal agents of the United States at its most recent public offering of such bills in effect on January 1 of such year. The principal and interest thereon shall be payable in accordance with subsection (c). Such loan shall not be deemed to be an indebtedness or debt of the state of Kansas within the meaning of section 6 of article 11 of the Constitution of the state of Kansas.

(c) The principal and interest on any loan made under this section, shall be payable in accordance with appropriations acts from the following sources, in descending order of priority:

(1) Amounts received under contracts entered into pursuant to the state water plan storage act or the water assurance program act, if the water supply storage capacity purchased with the loan proceeds is to be used to service such contracts;

(2) state water plan fund created by K.S.A. 82a-951, and amendments thereto;

(3) the state economic development initiatives fund created by K.S.A. 79-4804, and amendments thereto; and

(4) the state general fund.

(d) There is hereby created in the state treasury the water supply storage acquisition financing fund. On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the water supply storage acquisition financing fund interest earnings based on:

(1) The average daily balance of moneys in the water supply storage acquisition financing fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(e) All expenditures from the water supply storage acquisition financing fund shall be made for the purpose of financing the acquisition of water supply storage in federal reservoirs and for the purpose of paying the principal and interest on the loan received under this section in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the director of the Kansas water office or by a person designated by the director.

History: L. 1994, ch. 175, § 2; L. 1998, ch. 123, § 8; July 1.






Article 14 WEATHER MODIFICATION

82a-1401 Citation of act.

82a-1401. Citation of act. This act may be cited as the "Kansas weather modification act."

History: L. 1974, ch. 321, § 1; July 1.



82a-1402 Kansas weather modification act; definitions.

82a-1402. Kansas weather modification act; definitions. As used in this act, unless the context otherwise requires:

(a) "Authority" means the Kansas water authority;

(b) "Director" means the director of the Kansas water office.

(c) "Naturally" means arising from a phenomenon of nature.

(d) "Operational program" means weather modification activity conducted to increase rainfall or suppress hail damage whether such activity is conducted not-for-profit, for profit or purely for research.

(e) "Person" means and includes a natural person, a partnership, an organization, a corporation, a municipality and any department or agency of the state.

(f) "Research and development operation" or "research and development project" means an operation which is conducted solely to advance scientific and technical knowledge.

(g) "Weather modification activity" means any operation or experimental process which has as its objective inducing change, by artificial means, in the composition, behavior, or dynamics of clouds and the atmosphere.

History: L. 1974, ch. 321, § 2; L. 1986, ch. 397, § 1; L. 1995, ch. 138, § 1; July 1.



82a-1403 Same; administration of act; rules and regulations; powers of board and director.

82a-1403. Same; administration of act; rules and regulations; powers of board and director. The authority is hereby vested with responsibility for the implementation of this act. Within the authority granted to the authority, the director shall be the chief administrative officer for carrying out the powers and duties provided for in this act. The authority may adopt rules and regulations, issue licenses and permits, conduct hearings, enter into contracts for weather modification activities and to do all other things provided for in this act for the achievement of its purposes, subject to the powers and limitations contained herein.

History: L. 1974, ch. 321, § 3; L. 1995, ch. 138, § 2; July 1.



82a-1405 Same; licenses for weather modification activities; issuance and limitations; permit for weather modification projects; studies, hearings and investigations; research and development programs; expenditure of funds; representation of state in weather modification matters.

82a-1405. Same; licenses for weather modification activities; issuance and limitations; permit for weather modification projects; studies, hearings and investigations; research and development programs; expenditure of funds; representation of state in weather modification matters. (a) At the direction of the authority, the director may issue licenses for weather modification activities, as provided for in this act, but any licensee shall be limited in the exercise of activities under the license to the specified method or methods of weather modification activity within the area of expertise of the licensee.

(b) At the direction of the authority, the director may issue a permit for each specific weather modification project or program, which may be comprised of one or more weather modification activities. Every such permit shall describe:

(1) The geographic area within which such activities are to be carried out;

(2) the geographic area to be affected; and

(3) the duration of the weather modification activities of the project or program, which period may be noncontinuous but which may not have a total duration exceeding one calendar year from the day of its issuance.

The director shall issue a permit only after it has been established that the project or program, as conceived, will provide substantial benefits or that it will advance scientific knowledge.

(c) The director shall make any studies or investigations, obtain any information and hold any hearings that the director considers necessary or proper to assist in exercising the powers or administering or enforcing the provisions of this act.

The hearings shall be conducted under the provisions and within any limitations of rules and regulations adopted by the authority.

(d) In order to assist in expanding the theoretical and practical knowledge of weather modification, the authority, to the extent that funds are available therefor, may cooperate with, support, participate in and promote research, development and operational programs in:

(1) The theory and development of weather modification, including those aspects relating to procedures, materials, ecological effects and the attendant legal and social problems;

(2) the utilization of weather modification for domestic, municipal, agricultural, industrial, recreational and other beneficial purposes; and

(3) the protection of life, health, property and the general environment.

(e) Subject to any limitations imposed by law, to further the purposes of this act, the authority may utilize available funds from the state and may accept federal grants, private gifts and donations from any source. Except as otherwise provided by law, the authority may use any such moneys:

(1) For the administration of this act;

(2) to encourage research and development projects by public or private agencies through grants, contracts or cooperative arrangements;

(3) to contract for and support local efforts in weather modification activities to seek relief from or to avoid droughts, hail, storms, fires, fog or other naturally undesirable conditions.

(f) Under the direction of the authority, the director shall represent the state in matters pertaining to plans, procedures, or negotiations for cooperative agreements, or intergovernmental arrangements relating to weather modification.

History: L. 1974, ch. 321, § 5; L. 1984, ch. 1, § 4; L. 1995, ch. 138, § 3; L. 2004, ch. 145, § 45; July 1, 2005.



82a-1406 Same; license and permit required; violation of license or permit; fee exemptions.

82a-1406. Same; license and permit required; violation of license or permit; fee exemptions. (a) No person may engage in any activity for weather modification or control without a weather modification license and a weather modification permit issued by the director. No person may engage in any activity in violation of any term or condition of a license or permit issued under this act.

(b) The authority, to the extent it considers exemptions appropriate and desirable, may exempt the following weather modification activities from the fee requirements of this act:

(1) Research and development operations and experiments conducted by or under authority of any state or federal department or agency, state institution of higher education or nonprofit research organization;

(2) laboratory research and experiments; and

(3) activities of an emergency nature for protection of public health, safety, and welfare including but not limited to fire, frost, hail, sleet, smog, fog and drought.

History: L. 1974, ch. 321, § 6; L. 1995, ch. 138, § 4; July 1.



82a-1407 Same; license; requirements.

82a-1407. Same; license; requirements. The director shall issue a weather modification license to each person who:

(a) Applies in writing to the director in such form as the director requires;

(b) pays the license fee, if applicable; and

(c) meets at least one of the following requirements:

(1) The applicant demonstrates that the applicant (or the applicant's official representative) has had at least eight years of professional experience in weather modification field research or activities and has served for at least three years as a project director of weather modification activities; or

(2) the applicant demonstrates that the applicant (or the applicant's official representative) has obtained a baccalaureate degree from a recognized institution of higher learning in meteorology, engineering, mathematics or the physical sciences and: (A) Has had at least three seasons of experience in weather modification field research or activities; (B) has satisfactorily completed the equivalent of at least 25 semester hours of meteorological studies and has had at least two seasons of practical experience in weather modification field research or activities; or (C) is certified by the weather modification association.

History: L. 1974, ch. 321, § 7; L. 1995, ch. 138, § 5; July 1.



82a-1408 Same; license fees; license term.

82a-1408. Same; license fees; license term. Unless the applicant is exempt under subsection (b) of K.S.A. 82a-1406, and amendments thereto, a license shall be issued under this act only upon payment to the director of a fee of $100. Each license shall expire at the end of the calendar year for which it is issued.

Subject to the limitations of this act, any person licensed under the provisions of this act may, on or before January 1, each year, renew the person's license by payment to the director of an annual fee of $100. The director shall remit all moneys received pursuant to this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1974, ch. 321, § 8; L. 1995, ch. 138, § 6; L. 2001, ch. 5, § 479; July 1.



82a-1409 Suspension or revocation of license; grounds; hearing.

82a-1409. Suspension or revocation of license; grounds; hearing. Any license issued under this act may be suspended or revoked by the director after notice and opportunity for hearing in accordance with the provisions of Kansas administrative procedure act, when the licensee (1) is found to have engaged in any activity prohibited by or under this act, (2) has practiced fraud or deceit in obtaining a license, (3) has been negligent or guilty of incompetence in engaging in any weather modification activity or (4) has violated any requirement of this act. In addition to the director, any interested person may make a formal complaint to the director against any licensee. All formal complaints shall be in writing, shall be signed by the complainant, and shall specify the charges against the licensee.

History: L. 1974, ch. 321, § 9; L. 1984, ch. 313, § 151; L. 1995, ch. 138, § 7; July 1.



82a-1410 Appeals to district court.

82a-1410. Appeals to district court. Any aggrieved party may appeal to the district court as provided by the Kansas judicial review act.

History: L. 1974, ch. 321, § 10; L. 1984, ch. 313, § 152; L. 2010, ch. 17, § 219; July 1.



82a-1411 Same; weather modification permit; requirements.

82a-1411. Same; weather modification permit; requirements. (a) The director shall issue a weather modification permit to each person who:

(1) Applies in writing to the director for a permit in such form as the director shall require;

(2) holds a valid weather modification license issued under this act;

(3) pays the permit fee, if applicable;

(4) files with the director proof of ability to respond in damages for liability on account of accidents arising out of any weather modification activities to be conducted by the licensee in the following amounts or in such greater amounts as the director requires upon determining that the circumstances of the particular weather modification project or program require proof of additional financial responsibility: (A) Not less than $50,000 because of bodily injury to or death of one person resulting from any one accident; (B) subject to the limit for one person, not less than $100,000 because of bodily injury to or death of two or more persons resulting from any one accident; and (C) not less than $100,000 because of injury to or destruction of the property of others resulting from any one accident. Municipalities and departments or agencies of the state shall be exempt from the requirements of this paragraph. Proof of financial responsibility required hereunder may be given by a certificate of insurance or a bond or a certificate of deposit of money;

(5) submits a complete and satisfactory operational plan for the proposed weather modification project or program which includes a map of the proposed operating area which specifies the primary target area and shows the area reasonably expected to be affected, the name and address of the licensee, the nature and object of the intended weather modification activities, the person or organization on whose behalf it is to be conducted, a statement explaining any expected effect upon the environment, the methods that will be used in determining and evaluating the proposed weather modification project or program, and such other information as may be required by the director;

(6) meets the preceding requirements for a permit and before beginning operations under the proposed weather modification project or program, publishes a notice of intent to engage in weather modification activities in a newspaper of general circulation in the county or counties to be affected by the proposed project or program. The published notice shall designate the primary target area and indicate the general area which might be affected. It shall also indicate the expected duration and intended effect and state that complete details are available on request from the licensee or the director; and

(7) furnishes to the director proof of the publication of the notice required by the foregoing provision.

(b) Before a permit for a weather modification project or program is issued, the director or a hearing officer appointed by the director may hold a public hearing on the proposed weather modification project or program in a place or places within a reasonable proximity of the area expected to be affected by the proposed weather modification activities. The hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act.  Unless deemed necessary by the director, no hearing shall be required for the renewal of a permit for a previously approved weather modification project or program.

(c) No permit may be issued unless the director determines, based on the information provided in the operational plan for the proposed weather modification project or program and on the testimony and information provided at the public hearing, that:

(1) The proposed weather modification activities are designed to provide, and are reasonably expected to provide, an economic benefit to the people of the area in which the operation will be conducted, or will benefit the people of the state of Kansas, and is scientifically and technically feasible;

(2) if the project or program is a scientific or research project or program, the proposed weather modification activities offer promise of expanding the knowledge and the technology of weather modification;

(3) the project or program includes adequate safeguards for the protection of property, health, safety and welfare; and

(4) the project or program is designed to minimize risk and maximize scientific gains or economic benefits to the people of the state.

(d) The operational plan for the proposed project or program shall be placed on file with the director and will be available for public inspection during regular office hours.

History: L. 1974, ch. 321, § 11; L. 1984, ch. 313, § 153; L. 1986, ch. 397, § 2; L. 1995, ch. 138, § 8; July 1.



82a-1412 Same; conduct of operations under permit under supervision of licensee.

82a-1412. Same; conduct of operations under permit under supervision of licensee. Operations under weather modification permits may be executed only by or under the immediate direction and supervision of a licensee or licensees.

History: L. 1974, ch. 321, § 12; July 1.



82a-1413 Same; permit fees.

82a-1413. Same; permit fees. The fee for each weather modification permit under this act or any renewal thereof shall be $100, except for applicants exempt under subsection (b) of K.S.A. 82a-1406, and amendments thereto. All fees shall be paid to the director, who shall remit all such moneys to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1974, ch. 321, § 13; L. 1995, ch. 138, § 9; L. 2001, ch. 5, § 480; July 1.



82a-1414 Same; permit term; emergency.

82a-1414. Same; permit term; emergency. (a) A separate weather modification permit shall be required annually on a calendar year basis for each weather modification project or program.

(b) The director may grant a weather modification permit on an emergency basis without prior publication of any required notice in instances of fire, frost, hail, sleet, smog, fog, drought or other natural cause creating an emergency condition. In such situations, publication of notice shall be made as soon as possible but shall not be subject to the time limits specified elsewhere in this act.

History: L. 1974, ch. 321, § 14; L. 1995, ch. 138, § 10; July 1.



82a-1415 Weather modification; permit; revision, suspension or modification of terms and conditions; procedure; licensee to notify director of emergencies.

82a-1415. Weather modification; permit; revision, suspension or modification of terms and conditions; procedure; licensee to notify director of emergencies. (a) The director may revise, suspend, or modify the terms and conditions of a permit in accordance with the provisions of the Kansas administrative procedure act when necessary to protect the health, safety, or property of any person or to protect the environment.

(b) Upon ordering revision, suspension or modification under this section in an emergency administrative proceeding under the Kansas administrative procedure act, the director shall conduct a hearing on the question of permanently revising, suspending, or modifying the terms and conditions of the permit within 10 days after entry of the order.

(c) It shall be the responsibility of the licensee conducting any weather modification activity to notify the director of any emergency that the licensee could be expected to reasonably foresee, including any existing emergency that might be grounds for revision, suspension or modification under this section in an emergency administrative proceeding and that might in any way be caused or affected by weather modification activities. Failure by the licensee to so notify the director of any such existing emergency, or any impending emergency that the licensee should have reasonably foreseen, may be grounds for revocation of the permit and the operator's license.

History: L. 1974, ch. 321, § 15; L. 1984, ch. 313, § 154; July 1, 1985.



82a-1416 Same; compliance with permit terms and conditions.

82a-1416. Same; compliance with permit terms and conditions. When a weather modification permit has been issued, the licensee shall confine the licensee's weather modification activities within the limits of time and area specified in the permit, except to the extent that the limits are modified by the director. The licensee shall also comply with any terms and conditions of the permit as originally issued or as subsequently revised or modified by the director.

History: L. 1974, ch. 321, § 16; L. 1995, ch. 138, § 11; July 1.



82a-1417 Same; reports of activities; form and content.

82a-1417. Same; reports of activities; form and content. (a) Any person conducting weather modification activities in Kansas or operations that affect conditions within Kansas shall file reports at such time or times and in the manner and form as the director requires.

(b) The licensee shall file, on a form prescribed by the director, an annual report of the methods employed, the type of equipment used, the kind and amount of each material used, the times and places the equipment was operated, the name and address of each individual other than the licensee who participated or assisted in the activities, any environmental effects that have or are believed to have occurred and any other data that the director requires.

History: L. 1974, ch. 321, § 17; L. 1995, ch. 138, § 12; July 1.



82a-1418 Same; suspension, revocation or denial of permit.

82a-1418. Same; suspension, revocation or denial of permit. (a) The director shall suspend or revoke a permit, after proceedings in accordance with the Kansas administrative procedure act, upon finding that the licensee no longer meets the qualifications or conditions of the original permit or has violated any provision of this act.

(b) At the direction of the authority, the director may refuse to renew the license of, or to issue another permit to, any applicant who has failed to comply with any provision of this act.

History: L. 1974, ch. 321, § 18; L. 1984, ch. 313, § 155; L. 1995, ch. 138, § 13; July 1.



82a-1419 Same; suspension or revocation of license or permit; notice and hearing.

82a-1419. Same; suspension or revocation of license or permit; notice and hearing. (a) Except as provided in K.S.A. 82a-1415 relating to the director, the authority or the director shall not suspend or revoke a license or permit without first giving the licensee reasonable notice and a reasonable opportunity to be heard with respect to the ground for possible suspension or revocation.

(b) Hearings under this section shall be conducted by the authority or the director in the manner provided for in K.S.A. 82a-1409 and amendments thereto.

History: L. 1974, ch. 321, § 19; L. 1995, ch. 138, § 14; July 1.



82a-1420 Same; state and local officers immune from liability; issuance of permit not state endorsement.

82a-1420. Same; state and local officers immune from liability; issuance of permit not state endorsement. Officers and employees of the state or any department or agency thereof, and officers and employees of any county or municipality or other public agency of the state, shall be immune from liability resulting from any weather modification activity approved or conducted by them or under their authority under the provisions and limitations of this act. The issuance of a permit to conduct weather modification activities does not constitute state endorsement of any weather modification activities conducted with respect to that permit.

History: L. 1974, ch. 321, § 20; July 1.



82a-1421 Same; operation without license or permit; order to cease; enforcement.

82a-1421. Same; operation without license or permit; order to cease; enforcement. The director may order any person who is found to be conducting weather modification activity without a license and permit to cease and desist from said operation. Any such order shall be enforceable in any court of competent jurisdiction.

History: L. 1974, ch. 321, § 21; July 1.



82a-1422 Same; license or permit no defense in action for damages or injunctive relief.

82a-1422. Same; license or permit no defense in action for damages or injunctive relief. The fact that a person holds a license or a permit under this act, or that he or she has complied with all requirements established pursuant to this act, shall not be a defense in actions for damages or injunctive relief brought against him or her.

History: L. 1974, ch. 321, § 22; July 1.



82a-1423 Same; violations of act; misdemeanor.

82a-1423. Same; violations of act; misdemeanor. Any person conducting a weather modification activity without first having procured a required license and permit, or who shall knowingly make a false statement in an application for a license or permit, or who shall fail to file any report or reports as required by this act, or who shall conduct any weather modification activity after a revocation of his or her license or the denial, revocation, modification, or temporary suspension of his or her weather modification permit therefor, or who shall violate any other provisions of this act, shall be guilty of a class B misdemeanor. Each day that any such unauthorized weather modification activity is conducted shall constitute a separate offense.

History: L. 1974, ch. 321, § 23; July 1.



82a-1424 Severability of act.

82a-1424. Severability of act. If any word, phrase, sentence, or provision of this act is determined to be invalid, such invalidity shall not affect the other provisions of this act and they shall be given effect without the invalid provision, and to this end the provisions of this act are declared to be severable.

History: L. 1974, ch. 321, § 24; July 1.



82a-1425 Weather modification programs; tax levy, use of proceeds; protest petition and election.

82a-1425. Weather modification programs; tax levy, use of proceeds; protest petition and election. (a) The board of county commissioners of any county may establish or participate in weather modification programs and, for the purpose of paying the costs thereof, may levy a tax of not to exceed two mills upon the assessed tangible valuation of property in the county and expend the revenues for weather modification purposes, except that counties having a population of more than 180,000 and not more than 220,000 and an assessed tangible valuation of more than $350,000,000 and not more than $365,000,000 shall be excluded.  No such levy shall be made until: (1) A resolution authorizing the levy is adopted by the board of county commissioners and stating the specific purpose for which such levy is made, the amount of the proposed levy and the number of years that the levy will be made; and (2) such resolution has been published once each week for two consecutive weeks in the official county newspaper.  There upon, the levy may be made unless a petition requesting an election upon the proposition of whether to make the levy is filed in accordance with this section. Such petition shall be signed by electors equal in number to not less than 5% of the qualified electors of the county and shall be filed in the office of the county election officer within 60 days following the last publication of the resolution.  If a valid petition is filed, no levy shall be made until the levy is approved by a majority of the electors of the county voting at an election called and held thereon within 90 days after the last publication of the resolution or at the next general election, if held within 90 days. Notice of the election shall be given and the election shall be called and held in the manner provided for by the provisions of K.S.A. 10-120 and amendments thereto. Such tax levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to nor within the limitation upon the levy of taxes imposed by K.S.A. 79-5021 et seq., and amendments thereto.

(b) The board of county commissioners may expend any other funds of the county available for any such purpose and, in addition, receive and expend any and all funds which may be offered or become available for any such purpose.

History: L. 1976, ch. 114, § 1; L. 1979, ch. 52, § 200; L. 1981, ch. 173, § 84; L. 1990, ch. 66, § 59; L. 1995, ch. 138, § 15; July 1.






Article 15 WATER TRANSFERS

82a-1501 Water transfer act; definitions.

82a-1501. Water transfer act; definitions. As used in the water transfer act:

(a) (1) "Water transfer" means the diversion and transportation of water in a quantity of 2,000 acre feet or more per year for beneficial use at a point of use outside a 35-mile radius from the point of diversion of such water. In determining the amount of water transferred in the case of a water transfer supplying water to multiple public water supply systems or other water users, the amount of water transferred shall be considered to be the aggregate amount of water which will be supplied by the transfer to all public water supply systems and other water users whose points of use are located outside a 35-mile radius from the point of diversion of such water.

(2) Water transfer does not include a release of water from a reservoir to the water's natural watercourse for use within the natural watercourse or watershed, made under the authority of the state water plan storage act (K.S.A. 82a-1301 et seq., and amendments thereto) or the water assurance program act (K.S.A. 82a-1330 et seq., and amendments thereto).

(b) "Point of diversion" means:

(1) The point where the longitudinal axis of the dam crosses the center line of the stream in the case of a reservoir;

(2) the location of the headgate or intake in the case of a direct diversion from a river, stream or other watercourse;

(3) the location of a well in the case of groundwater diversion; or

(4) the geographical center of the points of diversion in the case of multiple diversion points.

(c) "Point of use" means the geographical center of each water user's proposed or authorized place of use where any water authorized by the proposed transfer will be used.

(d) "Chief engineer" means the chief engineer of the division of water resources of the Kansas department of agriculture.

(e) "Secretary" means the secretary of the department of health and environment, or the director of the division of environment of the department of health and environment if designated by the secretary.

(f) "Director" means the director of the Kansas water office.

(g) "Panel" means the water transfer hearing panel.

(h) "Party" means: (1) The applicant; or (2) any person who successfully intervenes pursuant to K.S.A. 82a-1503, and amendments thereto, and actively participates in the hearing. "Party" does not mean a person who makes a limited appearance for the purpose of presenting a statement for or against the water transfer.

(i) "Commenting agencies" means groundwater management districts and state natural resource and environmental agencies, including but not limited to the Kansas department of health and environment, the Kansas water office, the Kansas water authority, the Kansas department of wildlife, parks and tourism and the division of water resources of the Kansas department of agriculture.

(j) "Public water supply system" means any water supply system, whether publicly or privately owned, for which a permit is required pursuant to K.S.A. 65-163, and amendments thereto.

History: L. 1983, ch. 341, § 1; L. 1993, ch. 219, § 1; L. 2004, ch. 101, § 152; L. 2012, ch. 47, § 135; July 1.



82a-1501a Hearing panel; presiding officer appointed, when.

82a-1501a. Hearing panel; presiding officer appointed, when. (a) The water transfer hearing panel shall consist of the chief engineer, the director and the secretary. The chief engineer shall serve as chairperson of the panel. All actions of the panel shall be taken by a majority of the members. The panel shall have all powers necessary to implement the provisions of this act.

(b) The panel shall request a presiding officer from the office of administrative hearings to conduct a hearing in accordance with this act when: (1) An application for a water transfer is complete; or (2) the chief engineer, or the panel by a majority vote which includes the vote of the chief engineer, determines it to be in the best interest of the state to conduct a water transfer hearing on an application for a permit to appropriate water or an application for a change to an existing water right pursuant to the Kansas water appropriation act or on a proposed contract for the sale of water from the state's conservation storage water supply capacity, even though the appropriation or sale would not be a water transfer as defined by K.S.A. 82a-1501, and amendments thereto.

(c) The hearing officer shall be an independent person knowledgeable in water law, water issues and hearing procedures. The hearing officer shall be a presiding officer for the purposes of the Kansas administrative procedure act. Subject to approval by the panel, the hearing officer, on behalf of the state, may employ such personnel and contract for such services and facilities as necessary to carry out the hearing officer's duties under this act.

History: L. 1993, ch. 219, § 2; L. 2004, ch. 145, § 46; July 1, 2005.



82a-1502 Approval of transfers, conditions.

82a-1502. Approval of transfers, conditions. (a) No person shall make a water transfer in this state unless and until the transfer is approved pursuant to the provisions of this act.  No water transfer shall be approved which would reduce the amount of water required to meet the present or any reasonably foreseeable future beneficial use of water by present or future users in the area from which the water is to be taken for transfer unless: (1) The panel determines that the benefits to the state for approving the transfer outweigh the benefits to the state for not approving the transfer; (2) the chief engineer recommends to the panel and the panel concurs that an emergency exists which affects the public health, safety or welfare; or (3) the governor has declared that an emergency exists which affects the public health, safety or welfare. Whenever an emergency exists, a water transfer may be approved by the panel on a temporary basis for a period of time not to exceed one year under rules and regulations adopted by the chief engineer.  The emergency approval shall be subject to the terms, conditions and limitations specified by the panel.

(b) No water transfer shall be approved under the provisions of this act: (1) If such transfer would impair water reservation rights, vested rights, appropriation rights or prior applications for permits to appropriate water; and (2) unless the presiding officer determines that the applicant has adopted and implemented conservation plans and practices that (A) are consistent with the guidelines developed and maintained by the Kansas water office pursuant to K.S.A. 74-2608, and amendments thereto, (B) have been in effect for not less than 12 consecutive months immediately prior to the filing of the application on which the hearing is being held and (C) if the transfer is for use by a public water supply system, include the implementation of a rate structure which encourages the efficient use of water that is determined by the presiding officer to be effective and if designed, implemented and maintained properly, will result in wise use and responsible conservation and management of water used by the system.

(c) To determine whether the benefits to the state for approving the transfer outweigh the benefits to the state for not approving the transfer, the presiding officer shall consider all matters pertaining thereto, including specifically:

(1) Any current beneficial use being made of the water proposed to be diverted, including minimum desirable streamflow requirements;

(2) any reasonably foreseeable future beneficial use of the water;

(3) the economic, environmental, public health and welfare and other impacts of approving or denying the transfer of the water;

(4) alternative sources of water available to the applicant and present or future users for any beneficial use;

(5) whether the applicant has taken all appropriate measures to preserve the quality and remediate any contamination of water currently available for use by the applicant;

(6) the proposed plan of design, construction and operation of any works or facilities used in conjunction with carrying the water from the point of diversion, which plan shall be in sufficient detail to enable all parties to understand the impacts of the proposed water transfer;

(7) the effectiveness of conservation plans and practices adopted and implemented by the applicant and any other entities to be supplied water by the applicant;

(8) the conservation plans and practices adopted and implemented by any persons protesting or potentially affected by the proposed transfer, which plans and practices shall be consistent with the guidelines for conservation plans and practices developed and maintained by the Kansas water office pursuant to K.S.A. 74-2608, and amendments thereto; and

(9) any applicable management program, standards, policies and rules and regulations of a groundwater management district.

History: L. 1983, ch. 341, § 2; L. 1993, ch. 219, § 3; L. 2004, ch. 145, § 47; July 1, 2005.



82a-1503 Application for transfer; hearing, procedure; costs of hearing, fund.

82a-1503. Application for transfer; hearing, procedure; costs of hearing, fund. (a) Any person desiring to make a water transfer shall file with the chief engineer an application in the form required by rules and regulations adopted by the chief engineer. If the chief engineer finds the application to be insufficient to enable the chief engineer to determine the source, nature and amount of the proposed transfer, or if the application is not complete, the application shall be returned for correction or completion or for any other necessary information.

(b) The presiding officer shall commence the hearing process by giving notice of the prehearing conference not more than 14 days after the panel is assigned an officer. Such notice shall be given by mail to the applicant, any other parties who have intervened and the appropriate commenting agencies and shall be published in the Kansas register and in at least two newspapers having general circulation in the area where the proposed point of diversion is located. The presiding officer shall hold a prehearing conference which shall commence not less than 90 and not more than 120 days after the required notice has been given and shall conclude not later than 45 days after commencement. Not less than 90 and not more than 120 days after the conclusion of the prehearing conference, the presiding officer shall commence a formal public hearing. The formal public hearing shall be held in the basin of origin and, if deemed necessary by the presiding officer, a public comment hearing shall be held in the basin of use. The formal public hearing shall conclude not later than 120 days after commencement and the initial order of the presiding officer approving or disapproving the water transfer shall be issued not later than 90 days after conclusion of the formal public hearing. The presiding officer may extend a time limit provided by this subsection, but only with the written consent of all parties or for good cause shown.

(c) Intervention in the hearing shall be in accordance with the Kansas administrative procedure act, except that any petition for intervention must be submitted and copies mailed to all parties not later than 60 days before the formal hearing.

(d) Any person shall be permitted to appear and testify at any hearing under this act upon the terms and conditions determined by the presiding officer.

(e) At intervals during or at the conclusion of the hearing, the presiding officer shall fairly and equitably assess the following costs of the hearing among the applicant and other parties: The hearing facility, the court reporter, the salary of a presiding officer who is not paid for services as a hearing officer by state funds, the travel expenses of the presiding officer and other reasonable costs associated with the hearing. The presiding officer may assess any or all anticipated costs to the applicant before the hearing and subsequently may assess other parties for the parties' fair and equitable portion of the anticipated costs assessed the applicant. Amounts assessed pursuant to this subsection shall be paid to the chief engineer. Upon receipt thereof, the chief engineer shall remit the entire amount to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the water transfer hearing fund established by subsection (f).

(f) (1) There is hereby established in the state treasury the water transfer hearing fund.

(2) Moneys credited to the water transfer hearing fund shall be used only to pay: (A) Costs of hearings conducted pursuant to the water transfer act; (B) reimbursement of the applicant for anticipated costs assessed the applicant and subsequently assessed other parties; and (C) refunds of unused moneys assessed as anticipated costs before the hearing. Expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports, or a person designated by the director of accounts and reports pursuant to K.S.A. 75-3732, and amendments thereto, issued pursuant to vouchers approved by the chief engineer, or a person designated by the chief engineer.

(3) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the water transfer hearing fund interest earnings based on:

(A) The average daily balance of moneys in the water transfer hearing fund for the preceding month; and

(B) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 1983, ch. 341, § 3; L. 1986, ch. 392, § 6; L. 1988, ch. 356, § 351; L. 1993, ch. 219, § 4; L. 1996, ch. 253, § 37; L. 2001, ch. 5, § 481; L. 2004, ch. 145, § 48; July 1, 2005.



82a-1504 Order of presiding officer; review by panel, procedure; record of proceedings.

82a-1504. Order of presiding officer; review by panel, procedure; record of proceedings. (a) The presiding officer shall render an order either approving or disapproving the proposed water transfer. The presiding officer's order shall include findings of fact relating to each of the factors set forth in subsection (c) of K.S.A. 82a-1502, and amendments thereto. The presiding officer may order approval of a transfer of a smaller amount of water than requested upon such terms, conditions and limitations as the presiding officer deems necessary for the protection of the public interest of the state as a whole.

(b) An order of the presiding officer disapproving or approving a water transfer, in whole or in part, shall be deemed an initial order. The panel shall be deemed the agency head for the purpose of the Kansas administrative procedure act and shall review all initial orders of the presiding officer in accordance with the Kansas administrative procedure act. Review by the panel shall be in accordance with the standards provided by this act for the presiding officer's initial order and shall be based on the record of the hearing. The final order of the panel shall be entered not later than 90 days after entry of the presiding officer's initial order, except that the panel may extend the 90-day limit, but only with the written consent of all parties or for good cause shown.

(c) Any proceedings pursuant to this act and notice of such proceedings shall be in accordance with the provisions of the Kansas administrative procedure act except as specifically provided by this act.

(d) The record of any hearing or other proceeding held pursuant to this act shall be maintained and make [made] available for public examination in the office of the chief engineer.

History: L. 1983, ch. 341, § 4; L. 1988, ch. 356, § 352; L. 1993, ch. 219, § 5; L. 2004, ch. 145, § 49; July 1, 2005.



82a-1505 Review and enforcement of panel action; precedence over other cases.

82a-1505. Review and enforcement of panel action; precedence over other cases. (a) Any action of the panel is subject to review in accordance with the Kansas judicial review act.

(b) The review proceedings shall have precedence in the district court. Appellate proceedings shall have precedence in the court of appeals and in the state supreme court under such terms and conditions as the supreme court may fix by rule.

History: L. 1983, ch. 341, § 5; L. 1986, ch. 318, § 144; L. 1993, ch. 219, § 6; L. 2010, ch. 17, § 220; July 1.



82a-1506 Same; rules and regulations.

82a-1506. Same; rules and regulations. The chief engineer shall adopt all rules and regulations necessary to effectuate and administer the provisions of this act.

History: L. 1983, ch. 341, § 6; May 12.



82a-1507 Title of act; application of other laws.

82a-1507. Title of act; application of other laws. (a) K.S.A. 82a-1501 through 82a-1506, K.S.A. 82a-1501a and this section shall be known and may be cited as the water transfer act.

(b) This act shall not be construed as to exempt the applicant from first complying with the provisions of: (1) Any applicable management program adopted by a groundwater management district pursuant to K.S.A. 82a-1020 and amendments thereto, if such management program (A) does not prohibit water transfers out of the district, (B) applies equally to water users both inside and outside the district and (C) does not have the effect of discriminating against users located outside the district; or (2) the Kansas water appropriation act or the state water plan storage act, whichever is applicable.

History: L. 1993, ch. 219, § 7; July 1.



82a-1508 Severability.

82a-1508. Severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application. To this end the provisions of this act are severable.

History: L. 1993, ch. 219, § 8; July 1.






Article 16 MULTIPURPOSE SMALL LAKES PROGRAM

82a-1601 Citation of act.

82a-1601. Citation of act. This act shall be known and may be cited as the "multipurpose small lakes program act."

History: L. 1985, ch. 342, § 1; July 1.



82a-1602 Multipurpose small lakes program established; duties of division of conservation; rules and regulations.

82a-1602. Multipurpose small lakes program established; duties of division of conservation; rules and regulations. In order to provide public water supply storage and water related recreational facilities in the state there is hereby established a multipurpose small lakes program. The program shall be administered by the Kansas department of agriculture division of conservation. Except as otherwise provided by this act, the Kansas department of agriculture division of conservation, with the approval of the state conservation commission shall adopt all rules and regulations necessary to implement the provisions of this act.

History: L. 1985, ch. 342, § 2; L. 2001, ch. 71, § 1; L. 2012, ch. 140, § 136; July 1.



82a-1603 Definitions.

82a-1603. Definitions. When used in this act:

(a) "Chief engineer" means the chief engineer of the division of water resources of the department of agriculture.

(b) "Class I funded project" means a proposed new project or renovation of an existing project located within the boundaries of an organized watershed district which is receiving or is eligible to receive financial participation from the Kansas department of agriculture division of conservation for the flood control storage portion of the project.

(c) "Class II funded project" means a proposed new project or renovation of an existing project which is receiving or is eligible to receive financial participation from the federal government.

(d) "Class III funded project" means a proposed new project or renovation of an existing project located outside the boundaries of an organized watershed district which is not receiving or is not eligible to receive financial participation from the Kansas department of agriculture division of conservation or the federal government except as provided in K.S.A. 82a-1606, and amendments thereto.

(e) "Flood control storage" means storage space in reservoirs to hold flood waters.

(f) "Future use public water supply storage" means storage space which the Kansas water office determines will be needed within the next 20 years for use by public water supply users in an area but for which there is no current sponsor.

(g) "General plan" means a preliminary engineering report describing the characteristics of the project area, the nature and methods of dealing with the soil and water problems within the project area, and the projects proposed to be undertaken by the sponsor within the project area. Such plan shall include maps, descriptions and other data as may be necessary for the location, identification and establishment of the character of the work to be undertaken; a cost-benefit analysis of alternatives to the project, including, but not limited to, nonstructural flood control options and water conservation and reuse to reduce need for new water supply storage; and any other data and information as the chief engineer may require.

(h) "Land right" means real property as that term is defined by the laws of the state of Kansas and all rights thereto and interest therein and shall include any road, highway, bridge, street, easement or other right-of-way thereon.

(i) "Multipurpose small lake project" means a dam and lake containing: (1) Flood control storage; and (2) either public water supply storage or recreation features or both.

(j) "Public water supply" means a water supply for municipal, industrial or domestic use.

(k) "Public water supply storage" means storage of water for municipal, industrial or domestic use.

(l) "Recreation feature" means water storage and related facilities for activities such as swimming, fishing, boating, camping or other related activities.

(m) "Renovation" means repair or restoration of an existing lake which contains water storage space for use as a public water supply and which has either recreational purposes or flood control purposes, or both.

(n) "Sponsor" means: (1) Any political subdivision of the state which has the power of taxation and the right of eminent domain; (2) any public wholesale water supply district; or (3) any rural water district.

(o) "Water user" means any city, rural water district, wholesale water district or any other political subdivision of the state which is in the business of furnishing municipal or industrial water to the public.

History: L. 1985, ch. 342, § 3; L. 1989, ch. 5, § 5; L. 1991, ch. 290, § 4; L. 2001, ch. 71, § 2; L. 2004, ch. 101, § 153; L. 2012, ch. 140, § 137; July 1.



82a-1604 State participation in class I multipurpose small lake project; general plan required; duties of water office; duties of sponsor; costs; sale of water rights.

82a-1604. State participation in class I multipurpose small lake project; general plan required; duties of water office; duties of sponsor; costs; sale of water rights. (a) The state may participate with a sponsor in the development, construction or renovation of a class I multipurpose small lake project if the sponsor has a general plan which has been submitted to and approved by the chief engineer in the manner provided by K.S.A. 24-1213 and 24-1214, and amendments thereto. If the Kansas water office determines that additional public water supply storage shall be needed in that area of the state within 20 years from the time such project is to be completed and a water user is not available to finance public water supply storage, the state may include future use public water supply storage in the project. The Kansas water office shall apply for a water appropriation right sufficient to insure a dependable yield from the public water supply storage. The Kansas water office shall be exempt from all applicable fees imposed pursuant to K.S.A. 82a-701 et seq., and amendments thereto, for such applications. The Kansas water office shall have authority to adopt rules and regulations relative to the inclusion of public water supply storage in proposed projects under this act and the disposition of state-owned water rights and associated public water supply storage space in such projects.

(b) The sponsor of such class I project shall be responsible for acquiring land rights and for the costs of operation and maintenance of such project. The state may provide up to 50% of the engineering and construction costs and up to 50% of the costs of land rights associated with recreation features. Subject to the provisions of subsections (a) and (c), the state may pay up to 100% of the engineering and construction costs of flood control and public water supply storage. All other costs of such project, including land, construction, operation and maintenance shall be paid by the sponsor.

(c) The state shall not participate in the costs of public water supply storage in a renovation project unless the Kansas water office determines that renovation is the most cost effective alternative for such storage. The state shall be authorized to pay only up to 50% of the engineering and construction costs of public water supply storage in such a renovation project.

(d) The Kansas water office may recover the state's costs incurred in providing public water supply storage in such class I project, and interest on such costs, by selling such storage and the associated water rights. Interest on such costs shall be computed at a rate per annum equal to the average of the monthly net earnings rate for the pooled money investment portfolio for the preceding calendar year for each year of storage.

History: L. 1985, ch. 342, § 4; L. 1991, ch. 290, § 5; L. 2001, ch. 71, § 3; L. 2015, ch. 60, § 6; July 1.



82a-1605 State participation in class II multipurpose small lake project; general plan required; duties of water office; duties of sponsor; costs; sale of water rights.

82a-1605. State participation in class II multipurpose small lake project; general plan required; duties of water office; duties of sponsor; costs; sale of water rights. (a) The state may participate with a sponsor in the development, construction or renovation of a class II multipurpose small lake project if the sponsor has a general plan which has been submitted to and approved by the chief engineer in the manner provided by K.S.A. 24-1213 and 24-1214, and amendments thereto. If the Kansas water office determines that additional public water supply storage shall be needed in that area of the state within 20 years from the time such project is to be completed and a water user is not available to finance public water supply storage, the state may include future use public water supply storage in the project. The Kansas water office shall apply for a water appropriation right sufficient to insure a dependable yield from public water supply storage. The Kansas water office shall be exempt from all applicable fees imposed pursuant to K.S.A. 82a-701 et seq., and amendments thereto, for such applications. The Kansas water office shall have authority to adopt rules and regulations relative to the inclusion of public water supply storage in proposed projects under this act and the disposition of state-owned water rights and associated public water supply storage space in such projects.

(b) In a class II project, the state may assume initial financial obligations for public water supply storage in watersheds by entering into long-term contracts with the federal government. In order to provide security to the federal government, the state may grant assignments of water rights, either appropriation rights or water reservation rights; assignments of rights under existing or prospective water purchase contracts; assignments, mortgages or other transfers of interests in real property held by the state and devoted to the specific small lake project for which security is sought; or may provide other security that is permissible under state law and acceptable by the federal government. Instead of contracting to repay costs under long-term contracts, the state may pay all of the required costs of the public water supply storage in a lump sum.

(c) The sponsor of such class II project shall be responsible for acquiring land rights and for the costs of operation and maintenance of such project. The state or federal government may provide up to 50% of the engineering and construction costs and up to 50% of the costs of land rights associated with recreation features. Subject to the provisions of subsection (d), the state may pay up to 100% of the engineering and construction costs of flood control and public water supply storage. All other costs of such project, including land, construction, operation and maintenance shall be paid by the sponsor.

(d) The state shall not participate in the costs of public water supply storage in a renovation project unless the Kansas water office determines that renovation is the most cost effective alternative for such storage. The state shall be authorized to pay only up to 50% of the engineering and construction costs of public water supply storage in such a renovation project.

(e) The Kansas water office may recover the state's costs incurred in providing public water supply storage in such class II project, and interest on such costs, by selling such storage and the associated water rights. Interest on such costs shall be computed at a rate per annum equal to the average of the monthly net earnings rate for the pooled money investment portfolio for the preceding calendar year for each year of storage.

History: L. 1985, ch. 342, § 5; L. 1991, ch. 290, § 6; L. 2001, ch. 71, § 4; L. 2015, ch. 60, § 7; July 1.



82a-1606 State participation in class III multipurpose small lake project; general plan required; duties of water office; duties of sponsor; costs; sale of water rights.

82a-1606. State participation in class III multipurpose small lake project; general plan required; duties of water office; duties of sponsor; costs; sale of water rights. (a) The state may participate with a sponsor in the development, construction or renovation of a class III multipurpose small lake project if the sponsor has a general plan which has been submitted to and approved by the chief engineer in the manner provided by K.S.A. 24-1213 and 24-1214, and amendments thereto. If public water supply storage is included in the project, the sponsor of such class III project shall pay for 100% of the costs associated with the public water supply storage portion of such project unless the Kansas water office determines that additional public water supply storage shall be needed in that area of the state within 20 years from the time such project is to be completed and a sponsor is not available to finance 100% of the costs associated with the public water supply storage, the state may participate in the future use public water supply storage costs of the project. If the state participates in the public water supply storage costs, the Kansas water office shall apply for a water appropriation right sufficient to insure a dependable yield from public water supply storage. The Kansas water office shall be exempt from all applicable fees imposed pursuant to K.S.A. 82a-701 et seq., and amendments thereto, for such applications. The Kansas water office shall have authority to adopt rules and regulations relative to the inclusion of public water supply storage in proposed projects under this act and the disposition of state-owned water rights and associated public water supply storage space in such projects.

(b) The sponsor of such class III project shall be responsible for acquiring land rights and for the costs of operation and maintenance of the project. The state may provide up to 50% of the engineering and construction costs and up to 50% of the costs of land rights associated with recreation features. Subject to the provisions of subsection (c), the state may pay up to 100% of the engineering and construction costs of flood control storage and public water supply storage. All other costs of such project, including land, construction, operation and maintenance, shall be paid by the sponsor.

(c) The state shall not participate in the costs of public water supply storage in a renovation project unless the Kansas water office determines that renovation is the most cost effective alternative for such storage. The state shall be authorized to pay only up to 50% of the engineering and construction costs of public water supply storage in such a renovation project.

(d) The Kansas water office may recover the state's costs incurred in providing public water supply storage in such class III project, and interest on such costs, by selling such storage and the associated water rights. Interest on such costs shall be computed at a rate per annum equal to the average of the monthly net earnings rate for the pooled money investment portfolio for the preceding calendar year for each year of storage.

History: L. 1985, ch. 342, § 6; L. 1991, ch. 290, § 7; L. 2001, ch. 71, § 5; L. 2015, ch. 60, § 8; July 1.



82a-1607 Application for participation in program; review and approval by division of conservation; appropriation of funds.

82a-1607. Application for participation in program; review and approval by division of conservation; appropriation of funds. Sponsors shall apply to the state conservation commission for participation in the multipurpose small lakes program. The review and approval process of the Kansas department of agriculture division of conservation shall be established by rules and regulations which shall be consistent with the state water plan. Following review, the Kansas department of agriculture division of conservation with the approval of the state conservation commission shall request appropriations for specific projects from the legislature. Any funds appropriated to carry out the provisions of this act shall be administered by the Kansas department of agriculture division of conservation.

History: L. 1985, ch. 342, § 7; L. 2012, ch. 140, § 138; July 1.



82a-1608 Local nonpoint source management plan required; water conservation plan.

82a-1608. Local nonpoint source management plan required; water conservation plan. (a) If state financial participation is approved for a multipurpose small lake project, the Kansas department of agriculture division of conservation shall require a local nonpoint source management plan for the watersheds draining into the proposed lake. Such plan shall be submitted to and approved by the Kansas department of agriculture division of conservation before any state funds may be used for the proposed project.

(b) If public water supply storage is included in such a project, the sponsor shall have a water conservation plan which has been submitted to and approved by the chief engineer.

(c) Any funding provided by the state shall include money necessary to pay for cost-sharing expenses incurred for nonpoint source management pursuant to the plan required by subsection (a).

History: L. 1985, ch. 342, § 8; L. 1991, ch. 290, § 8; L. 2012, ch. 140, § 139; July 1.



82a-1609 Cost-benefit analysis of alternatives required prior to request for appropriation; state agency and public review and comment; duties of division of conservation.

82a-1609. Cost-benefit analysis of alternatives required prior to request for appropriation; state agency and public review and comment; duties of division of conservation. (a) Before the Kansas department of agriculture division of conservation requests any appropriation for any multipurpose small lake project, the chief engineer shall review the cost-benefit analysis of alternatives to the project and shall:

(1) Submit the general plan to the appropriate state environmental review agencies pursuant to K.S.A. 82a-325, 82a-326 and 82a-327, and amendments thereto, for review and comment as provided by those sections; and

(2) publish notice of the review in the Kansas register, make the general plan available to the public and receive public comments on the proposed project for a period of 30 days following publication of the notice.

(b) If, in the review, a reasonable, less expensive alternative to the proposed project is identified and the Kansas department of agriculture division of conservation nevertheless requests an appropriation for the proposed project, the division shall submit its reasons for proceeding with participation in the project, together with substantiating documentation, with the budget estimate and program statement for such project.

(c) This section shall be part of and supplemental to the multipurpose small lakes program act.

History: L. 1991, ch. 290, § 9; L. 2012, ch. 140, § 140; July 1.






Article 17 WATER DEVELOPMENT PROJECTS

82a-1701 Water development projects; definitions.

82a-1701. Water development projects; definitions. The words and phrases used in K.S.A. 82a-1702 to 82a-1704, inclusive, and amendments thereto shall have the meaning ascribed to such words and phrases by K.S.A. 82a-902 and amendments thereto.

History: L. 1996, ch. 17, § 6; July 1.



82a-1702 Same; state financial assistance, conditions.

82a-1702. Same; state financial assistance, conditions. (a) The state shall provide financial assistance to certain public corporations for part of the costs or reimbursement of part of the costs of installation of water development projects, which derive general benefits to the state as a whole, or to a section thereof beyond the boundaries of such public corporation.

(b) Any public corporation shall be eligible for state financial assistance for a part of the costs it becomes actually and legally obligated to pay for all lands, easements, and rights-of-way for the water development projects in the event the state conservation commission shall find that: (1) Such public corporation has made application for approval of such financial assistance with the Kansas department of agriculture division of conservation in such form and manner as the Kansas department of agriculture division of conservation may require, which application each public corporation is hereby authorized to make; (2) such works will confer general flood control benefits beyond the boundaries of such public corporation in excess of 20% of the total flood control benefits of the works; (3) such works are consistent with the state water plan; (4) such public corporation will need such financial assistance for actual expenditures within the fiscal year next following; and (5) the legislature has appropriated funds for the payment of such sum. The payment authorized hereunder shall be limited to an amount equal to the total costs the public corporation shall become actually and legally obligated to spend for lands, easements, and rights-of-way for such water resource development works, multiplied by the ratio that the flood control benefits conferred beyond the boundaries of the public corporation bear to the total flood control benefits of the project. Such findings shall each be made at and in such manner as is provided by procedural rules and regulations which shall be adopted by the Kansas department of agriculture division of conservation with the approval of the state conservation commission.

(c) Any public corporation receiving financial assistance under this section shall apply those sums toward the satisfaction of the legal obligations for the specific lands, easements, and rights-of-way for which it receives them or toward the reimbursement of those accounts from which those legal obligations were satisfied, in whole or in part, and it shall return to the state any sums that are not in fact so applied. In ascertaining costs of lands, easements, and rights-of-way under this section, the Kansas department of agriculture division of conservation shall not consider any costs which relate to land treatment measures nor any costs for which federal aid for construction costs is granted pursuant to the watershed protection and flood prevention acts or pursuant to any other federal acts.

History: L. 1996, ch. 17, § 3; L. 2012, ch. 140, § 141; July 1.



82a-1703 Same; application for financial assistance; division of conservation, duties.

82a-1703. Same; application for financial assistance; division of conservation, duties. The governing body of each public corporation eligible for state financial assistance under the provisions of this act shall make application for state payment each year to the Kansas department of agriculture division of conservation in such form and manner as the Kansas department of agriculture division of conservation may prescribe by its rules and regulations. Each year the Kansas department of agriculture division of conservation shall determine what persons are eligible to receive financial assistance from the state, and the amounts thereof, pursuant to this act. In the event the Kansas department of agriculture division of conservation shall determine that any such application, including the amounts thereof, is proper and in compliance with this act and is supported by a resolution as provided in K.S.A. 82a-1704, and amendments thereto, the Kansas department of agriculture division of conservation may submit a request therefor as a part of its annual budget requests and estimates. Each such request shall be separately stated and identified. The budget item for each project shall contain the name of the project, the name of the public corporation to which the item relates, the county or counties in which such public corporation is located, the identification of the agreement or resolution supporting the request, and the amount of state payment requested therefor.

History: L. 1996, ch. 17, § 4; L. 2012, ch. 140, § 142; July 1.



82a-1704 Same; resolution of governing body seeking financial assistance.

82a-1704. Same; resolution of governing body seeking financial assistance. In order that any public corporation eligible for state payments under the provisions of this act may receive payment from the state, the governing body of the public corporation shall adopt and transmit to the Kansas department of agriculture division of conservation an appropriate resolution requesting the Kansas department of agriculture division of conservation to approve payment to the requesting body of a sum or sums to be named within the limits of and for the purposes defined in this act. The resolution shall show the total cost allocated to the requesting body for providing the lands, easements, and rights-of-way for the works of improvement of the requesting body and shall pledge that all money received from the state under authority of this act will be applied solely to the purposes specified in this act.

History: L. 1996, ch. 17, § 5; L. 2012, ch. 140, § 143; July 1.






Article 18 WATER LITIGATION

82a-1801 Moneys recovered in certain litigation; disposition.

82a-1801. Moneys recovered in certain litigation; disposition. (a) All moneys recovered by the state of Kansas from the states of Colorado or Nebraska to resolve disputes arising under the Arkansas river compact or the Republican river compact shall be deposited in the state treasury and credited as follows:

(1)  All moneys received from the state of Colorado in any litigation arising under the Arkansas river compact shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of such remittance, the state treasurer shall credit:

(A) To the interstate water litigation fund, the amount equal to the total of 5% of the aggregate moneys received from the state of Colorado in such litigation plus the amount equal to the aggregate of any expenses incurred by the state, which are attributable to the deposit from any such litigation arising under the Arkansas river compact;

(B) one-third of all moneys remaining recovered from the state of Colorado in such litigation to the state water plan fund for use for water conservation projects, with priority given to conservation projects that directly enhance the ability of the state of Kansas to remain in compliance with the Arkansas river compact; and

(C) two-thirds of all moneys remaining recovered from the state of Colorado in such litigation to the Arkansas river water conservation projects fund.

(2)  All moneys received from the state of Nebraska in any litigation arising under the Republican river compact shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of such remittance, the state treasurer shall credit:

(A) To the interstate water litigation fund, the amount equal to the total of 5% of the aggregate moneys received from the state of Nebraska in such litigation plus an amount equal to the aggregate of any expenses incurred by the state, which are attributable to the deposit from any such litigation arising under the Republican river compact;

(B) one-third of all moneys remaining recovered from the state of Nebraska in such litigation to the state water plan fund for use for water conservation projects, with priority given to conservation projects that directly enhance the ability of the state of Kansas to remain in compliance with the Republican river compact; and

(C) two-thirds of all moneys remaining recovered from the state of Nebraska in such litigation to the Republican river water conservation projects — Nebraska moneys fund.

(3) All moneys received from the state of Colorado in any litigation arising under the Republican river compact shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of such remittance, the state treasurer shall credit:

(A) To the interstate water litigation fund, the amount equal to the total of 5% of the aggregate moneys received from the state of Colorado in such litigation plus an amount equal to the aggregate of any expenses incurred by the state, which are attributable to the deposit from any such litigation arising under the Republican river compact;

(B) one-third of all moneys remaining recovered from the state of Colorado in such litigation to the state water plan fund for use for water conservation projects, with priority given to conservation projects that directly enhance the ability of the state of Kansas to remain in compliance with the Republican river compact; and

(C) two-thirds of all moneys remaining recovered from the state of Colorado in such litigation to the Republican river water conservation projects — Colorado moneys fund.

(b) The attorney general shall certify to the director of accounts and reports any expenses incurred by the state in any litigation brought by the state of Kansas against the states of Colorado or Nebraska to resolve disputes arising under the Arkansas river compact or the Republican river compact and in preparation for such litigation.

History: L. 1996, ch. 217, § 3; L. 2011, ch. 74, § 2; July 1.



82a-1802 Same; interstate water litigation fund.

82a-1802. Same; interstate water litigation fund. (a) There is hereby established in the state treasury the interstate water litigation fund, to be administered by the attorney general.

(b) Revenue from the following sources shall be credited to the interstate water litigation fund:

(1) Amounts provided for by K.S.A. 82a-1801, and amendments thereto; and

(2) moneys received from any source by the state in the form of gifts, grants, reimbursements or appropriations for use for the purposes of the fund.

(c) From the moneys first credited to the interstate water litigation fund, persons or entities that contributed moneys to the court cost fund account of the office of the attorney general for use in the litigation described in subsection (b)(1) shall be reimbursed the amount contributed. The balance of moneys credited to the fund shall be expended only for the purpose of paying expenses incurred by the state in:

(1) Current or future litigation or preparation for future litigation with another state, the federal government or an Indian nation to resolve a dispute concerning water; or

(2) monitoring or enforcing compliance with the terms of an interstate water compact or a settlement, judgment or decree in past or future litigation to resolve a dispute with another state, the federal government or an Indian nation concerning water.

(d) Interest attributable to moneys in the interstate water litigation fund shall be credited to the state general fund as provided by K.S.A. 75-4210a, and amendments thereto.

(e) All expenditures from the interstate water litigation fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general or a person designated by the attorney general.

History: L. 1996, ch. 217, § 1; L. 2011, ch. 74, § 3; July 1.



82a-1803 Same; water conservation projects fund redesignated Arkansas river water conservation projects fund; source of funds; projects.

82a-1803. Same; water conservation projects fund redesignated Arkansas river water conservation projects fund; source of funds; projects. (a) There is hereby established in the state treasury the water conservation projects fund, to be administered by the director of the Kansas water office. The water conservation projects fund is hereby redesignated as the Arkansas river water conservation projects fund.

(b) Revenue from the following sources shall be credited to the Arkansas river water conservation projects fund:

(1) Amounts provided for by K.S.A. 82a-1801, and amendments thereto; and

(2) moneys received from any source by the state in the form of gifts, grants, reimbursements or appropriations for use for the purposes of the fund.

(c) Moneys credited to the Arkansas river water conservation projects fund shall be expended only [for] conservation projects, utilization efficiency, administrative requirements and delivery projects, and similar types of projects, in those areas of the state lying in the upper Arkansas river basin and directly impacted by the provisions of the Arkansas river compact between this state and the state of Colorado.

(d) The types of projects that may be funded under subsection (a)(1) of K.S.A. 82a-1801, and amendments thereto, include:

(1) Efficiency improvements to canals or laterals owned by a ditch company or projects to improve the operational efficiency or management of such canals or laterals;

(2) water use efficiency devices, tailwater systems or irrigation system efficiency upgrades;

(3) water measurement flumes, meters, gauges, data collection platforms or related monitoring equipment;

(4) artificial recharge or purchase of water rights for stream recovery or aquifer restoration;

(5) maintenance of the Arkansas river channel; or

(6) monitoring and enforcement of Colorado's compliance with the Arkansas river compact.

Moneys credited to the fund may be expended to reimburse costs of projects described by this subsection that were required by the division of water resources and commenced on or after July 1, 1994.

History: L. 1996, ch. 217, § 2; L. 2004, ch. 101, § 181; L. 2011, ch. 74, § 4; July 1.



82a-1804 Republican river water conservation projects — Nebraska moneys fund; Republican river water conservation projects — Colorado moneys fund.

82a-1804. Republican river water conservation projects — Nebraska moneys fund; Republican river water conservation projects — Colorado moneys fund. (a) There is hereby established in the state treasury the Republican river water conservation projects — Nebraska moneys fund to be administered by the director of the Kansas water office.

(b) Revenue from the following sources shall be credited to the Republican river water conservation projects — Nebraska moneys fund:

(1) Amounts provided for by K.S.A. 82a-1801, and amendments thereto; and

(2) moneys received from any source by the state in the form of gifts, grants, reimbursements or appropriations for use for the purposes of the fund.

(c)  Moneys credited to the Republican river water conservation projects — Nebraska moneys fund shall be expended only for conservation projects, utilization efficiency, administrative requirements and delivery projects, and similar types of projects set forth in subsection (g), in those areas of the state lying in the lower Republican river basin between the Kansas/Nebraska border and Milford dam in all or parts of Clay, Cloud, Dickinson, Geary, Jewell, Mitchell, Republic, Riley, Smith and Washington counties.

(d) There is hereby established in the state treasury the Republican river water conservation projects — Colorado moneys fund to be administered by the director of the Kansas water office.

(e) Revenue from the following sources shall be credited to the Republican river water conservation projects — Colorado moneys fund:

(1) Amounts provided for by K.S.A. 82a-1801, and amendments thereto; and

(2) moneys received from any source by the state in the form of gifts, grants, reimbursements or appropriations for use for purposes of the fund.

(f)  Moneys credited to the Republican river water conservation projects — Colorado moneys fund shall be expended only for conservation projects, utilization efficiency, administrative requirements and delivery projects, and similar types of projects set forth in subsection (g), in those areas of the state lying in the upper Republican river basin in northwest Kansas in all or parts of Cheyenne, Decatur, Norton, Phillips, Rawlins, Sheridan, Sherman and Thomas counties.

(g) The types of projects that may be funded under paragraphs (2) and (3) of subsection (a) of K.S.A. 82a-1801, and amendments thereto, include:

(1) Efficiency improvements to canals or laterals managed and paid for by an irrigation district or projects to improve the operational efficiency or management of such canals or laterals;

(2) water use efficiency upgrades;

(3) implementation of water conservation of irrigation and other types of water uses;

(4) implementation of water management plans or actions by water rights holders;

(5) water measurement flumes, meters, gauges, data collection platforms or related monitoring equipment and upgrades;

(6) artificial recharge, funding a water transition assistance program; the purchase of water rights for stream recovery or aquifer restoration and cost share for state or federal conservation programs that save water;

(7) maintenance of the channel and the tributaries of the Republican river;

(8) reservoir maintenance or the purchase, lease, construction or other acquisition of existing or new storage space in reservoirs;

(9) purchase, lease or other acquisition of a water right; and

(10) expenses incurred to construct and operate off-stream storage.

History: L. 2008, ch. 40, § 1; L. 2011, ch. 74, § 5; July 1.



82a-1805 Arkansas river water conservation projects fund; Republican river water conservation projects — Nebraska moneys fund; Republican river water conservation projects — Colorado moneys fund; expenditures; interest.

82a-1805. Arkansas river water conservation projects fund; Republican river water conservation projects — Nebraska moneys fund; Republican river water conservation projects — Colorado moneys fund; expenditures; interest. (a) (1) Any person or entity may apply to the director of the Kansas water office for expenditure of moneys in the Arkansas river water conservation projects fund for the purposes set forth in paragraph (1) of subsection (a) of K.S.A. 82a-1801, and amendments thereto.

(2) Any person or entity may apply to the director of the Kansas water office for expenditure of moneys in the Republican river water conservation projects — Nebraska moneys fund and the Republican river water conservation projects — Colorado moneys fund for the purposes set forth in paragraphs (2) and (3) of subsection (a) of K.S.A. 82a-1801, and amendments thereto.

(b) The director of the Kansas water office and the chief engineer of the Kansas department of agriculture, division of water resources shall review and approve each proposed project for which moneys in either fund will be expended. In reviewing and approving proposed projects the director and the chief engineer shall give priority to: (1) Projects needed to achieve or maintain compliance with the Arkansas river compact or the Republican river compact; (2) projects that achieve greatest water conservation efficiency for the general good; and (3) projects that have been required by the division of water resources. Upon such review and approval, the director of the Kansas water office shall request the legislature to appropriate, as a line item, moneys from either fund to pay all or a portion of the costs for a specific project, except that any project which an aggregate of less than $10,000 will be expended from either fund shall not require a line item appropriation.

(c) Interest attributable to moneys in the Arkansas river water conservation projects fund, Republican river water conservation projects — Nebraska moneys fund and the Republican river water conservation projects — Colorado moneys fund shall be credited to the state general fund as provided by K.S.A. 75-4210a, and amendments thereto.

(d) All expenditures from the Arkansas river water conservation projects fund, Republican river water conservation projects — Nebraska moneys fund and the Republican river water conservation projects — Colorado moneys fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the director of the Kansas water office or a designee of the director of the Kansas water office.

History: L. 2008, ch. 40, § 2; L. 2011, ch. 74, § 6; July 1.






Article 19 ADMINISTRATIVE MATTERS

82a-1901 Orders of chief engineer; review.

82a-1901. Orders of chief engineer; review. (a) Orders of the chief engineer of the division of water resources of the department of agriculture pursuant to K.S.A. 42-703, 42-722, 42-722a, 82a-708b, 82a-711, 82a-718 and 82a-1038 and K.S.A. 2015 Supp. 82a-1041, and amendments thereto, and failure of the chief engineer to act pursuant to K.S.A. 82a-714, and amendments thereto, shall be subject to review in accordance with the provisions of the Kansas administrative procedure act.

Such review shall be conducted by the secretary of agriculture or a presiding officer from the office of administrative hearings within the department of administration. The secretary of agriculture shall not have the authority otherwise to designate a presiding officer to conduct such review unless at the party's request pursuant to K.S.A. 75-37,121, and amendments thereto.

(b) The order of the secretary of agriculture or the administrative law judge or presiding officer upon review pursuant to subsection (a) shall be a final order under the Kansas administrative procedure act. Such order shall not be subject to reconsideration pursuant to K.S.A. 77-529, and amendments thereto, and shall be subject to review in accordance with the Kansas judicial review act.

(c) This act shall not affect any administrative proceeding pending before the chief engineer of the division of water resources of the department of agriculture, the secretary of agriculture or any administrative hearing officer on July 1, 1999, and such matter shall proceed as though no change in the law had been made with regard to such proceeding.

History: L. 1999, ch. 130, § 10; L. 2004, ch. 145, § 50; L. 2010, ch. 17, § 221; L. 2013, ch. 111, § 9; July 1.



82a-1902 Same; office of administrative hearings.

82a-1902. Same; office of administrative hearings. (a) The office of administrative hearings within the department of administration shall contract with or employ administrative law judges or presiding officers, court reporters and other support personnel as necessary to conduct proceedings required by K.S.A. 2015 Supp. 82a-1901, and amendments thereto. Any administrative law judge or presiding officer contracted with or employed to conduct such proceedings shall be admitted to practice law in this state and shall be knowledgeable by training and experience in water policies and administrative procedure. For the purposes of this section, the office may employ regular part-time personnel. Persons employed by the office of administrative hearings pursuant to this section shall be under the classified civil service.

(b) The office of administrative hearings within the department of administration may establish and collect reasonable amounts for services provided pursuant to this section.

History: L. 1999, ch. 130, § 11; May 6.



82a-1903 Rules and regulations; adoption of certain measures as rules and regulations.

82a-1903. Rules and regulations; adoption of certain measures as rules and regulations. (a) (1) On or before November 15, 1999, the chief engineer of the division of water resources of the Kansas department of agriculture, in accordance with K.S.A. 77-420, and amendments thereto, shall submit to the secretary of administration and the attorney general proposed rules and regulations containing all current standards, statements of policy and general orders that: (A) Have been issued or adopted by the chief engineer; (B) are of general application and have the effect of law; and (C) are not contained in current rules and regulations adopted by the chief engineer.

(2) If any standard, statement of policy or general order described in subsection (a)(1) is not submitted as required by subsection (a), such standard, statement of policy or general order shall be void and of no effect after November 15, 1999, until adopted by rules and regulations.

(b) (1) On or before March 1, 2000, each groundwater management district shall submit to the chief engineer of the division of water resources of the Kansas department of agriculture recommended rules and regulations containing all current standards, statements of policy and general orders that: (A) Have been issued or adopted by such district; (B) are of general application within the district and have the effect of law; and (C) are not contained in current rules and regulations adopted by the chief engineer.

(2) If any standard, statement of policy or general order described in subsection (b)(1) is not submitted as required by that subsection, such standard, statement of policy or general order shall be void and of no effect after March 1, 2000, until adopted by rules and regulations.

(c) Any standard, policy or order of a groundwater management district which is within the authority of the chief engineer, other than an administrative standard or policy relating to management of the district, shall be void and of no effect after January 1, 2003, unless adopted by rules and regulations of the chief engineer as provided by subsection (o) of K.S.A. 82a-1028, and amendments thereto. Any standard, policy or order of a groundwater management district which is within the authority of another state agency, other than an administrative standard or policy relating to management of the district, shall be void and of no effect after January 1, 2004, unless adopted by rules and regulations of such agency as provided by subsection (p) of K.S.A. 82a-1028, and amendments thereto.

History: L. 1999, ch. 130, § 12; L. 2002, ch. 137, § 7; L. 2004, ch. 101, § 182; July 1.



82a-1904 Same; exemption from or waiver of rule and regulation.

82a-1904. Same; exemption from or waiver of rule and regulation. The chief engineer of the division of water resources of the Kansas department of agriculture, for good cause shown, may grant an exemption from or waiver of a rule and regulation adopted by the chief engineer if the chief engineer determines that the exemption or waiver will not prejudicially or unreasonably affect the public interest and will not impair any existing water right. The exemption or waiver shall be in writing and shall include the reason for the exemption or waiver.

History: L. 1999, ch. 130, § 13; L. 2004, ch. 101, § 183; July 1.



82a-1905 Same; review of proposed rules and regulations by secretary of agriculture.

82a-1905. Same; review of proposed rules and regulations by secretary of agriculture. Before any proposed rules and regulations of the chief engineer of the division of water resources of the department of agriculture are submitted to the secretary of administration or the attorney general pursuant to K.S.A. 77-420, and amendments thereto:

(a) The chief engineer shall submit such rules and regulations to the secretary of agriculture; and

(b) the secretary of agriculture shall review and make recommendations to the chief engineer regarding such proposed rules and regulations.

History: L. 1999, ch. 130, § 14; May 6.






Article 20 CLASSIFIED STREAM SEGMENTS

82a-2001 Classified stream segments defined; other definitions.

82a-2001. Classified stream segments defined; other definitions. As used in this act:

(a) (1) "Classified stream segments" shall include all stream segments that are waters of the state as defined in subsection (a) of K.S.A. 65-161, and amendments thereto, and waters described in subsection (d) of K.S.A. 65-171d, and amendments thereto, that:

(A) Are indicated on the federal environmental protection agency's reach file 1 (RF1) (1982) and have the most recent 10-year median flow of equal to or in excess of one cubic foot per second based on data collected and evaluated by the United States geological survey or in the absence of stream segment flow data, calculations of flow conducted by extrapolation methods provided by the United States geological survey;

(B) have the most recent 10-year median flow of equal to or in excess of one cubic foot per second based on data collected and evaluated by the United States geological survey or in the absence of stream segment flow data, calculations of flow conducted by extrapolation methods provided by the United States geological survey;

(C) are actually inhabited by threatened or endangered aquatic species listed in rules and regulations promulgated by the Kansas department of wildlife, parks and tourism or the United States fish and wildlife service;

(D) (i) scientific studies conducted by the department show that during periods of flow less than one cubic foot per second stream segments provide important refuges for aquatic life and permit biological recolonization of intermittently flowing segments; and

(ii) a cost-benefit analysis conducted by the department and taking into account the economic and social impact of classifying the stream segment indicates that the benefits of classifying the stream segment outweigh the costs of classifying the stream segment, as consistent with the federal clean water act and federal regulations; or

(E) are at the point of discharge on the stream segment and downstream from such point where the department has issued a national pollutant discharge elimination system permit other than a permit for a confined feeding facility, as defined in K.S.A. 65-171d, and amendments thereto.

(2) Classified stream segments other than those described in subsection (a)(1)(E) shall not include ephemeral streams; grass, vegetative or other waterways; culverts; or ditches.

(3) Any definition of classified stream or "classified stream segment" in rules and regulations or law that is inconsistent with this definition is hereby declared null and void.

(b) "Department" means the department of health and environment.

(c) "Designated uses of classified stream segments" shall be defined as follows:

(1) "Agricultural water supply use" means the use of a classified stream segment for agricultural purposes, including the following:

(A) "Irrigation" means the withdrawal of water from a classified stream segment for application onto land; or

(B) "livestock watering" means the provision of water from a classified stream segment to livestock for consumption.

(2) "Aquatic life support use" means the use of a classified stream segment for the maintenance of the ecological integrity of streams, lakes and wetlands, including the sustained growth and propagation of native aquatic life; naturalized, important, recreational aquatic life; and indigenous or migratory semiaquatic or terrestrial wildlife directly or indirectly dependent on surface water for survival. Categories of aquatic life support use include:

(A) "Special aquatic life use waters" means classified stream segments that contain combinations of habitat types and indigenous biota not found commonly in the state, or classified stream segments that contain representative populations of threatened or endangered species, that are listed in rules and regulations promulgated by the Kansas department of wildlife, parks and tourism or the United States fish and wildlife service.

(B) "Expected aquatic life use waters" means classified stream segments containing habitat types and indigenous biota commonly found or expected in the state.

(C) "Restricted aquatic life use waters" means classified stream segments containing indigenous biota limited in abundance or diversity by the physical quality or availability of habitat, due to natural deficiencies or artificial modifications, compared to more suitable habitats in adjacent waters.

(3) "Domestic water supply" means the use of a classified stream segment, after appropriate treatment, for the production of potable water.

(4) "Food procurement use" means the use of a classified stream segment for the obtaining of edible forms of aquatic or semiaquatic life for human consumption.

(5) "Groundwater recharge use" means the use of a classified stream segment for the replenishing of fresh or usable groundwater resources. This use may involve the infiltration and percolation of surface water through sediments and soils or the direct injection of surface water into underground aquifers.

(6) "Industrial water supply use" means the use of a classified stream segment for nonpotable purposes by industry, including withdrawals for cooling or process water.

(7) (A) "Recreational use" means:

(i) Primary contact recreational use is use of a classified stream segment for recreation during the period from April 1 through October 31 of each year, provided such classified stream segment is capable of supporting the recreational activities of swimming, skin diving, water-skiing, wind surfing, kayaking or mussel harvesting where the body is intended to be immersed in surface water to the extent that some inadvertent ingestion of water is probable.

(a) Primary contact recreational use-Class A: Use of a classified stream segment for recreation during the period from April 1 through October 31 of each year, and the classified stream segment is a designated public swimming area. Water quality criterion for bacterial indicator organisms applied to Class A waters shall be set at an illness rate of eight or more per 1,000 swimmers. The classified stream segment shall only be considered impaired for primary contact recreational use-Class A if the calculated geometric mean of at least five samples collected in separate 24-hour periods within a 30-day period exceeds the corresponding water quality criterion. The water quality criterion for primary contact recreational use-Class A waters during the period November 1 through March 31 of each year shall be equal to the criterion applied to secondary contact recreational use-Class A waters.

(b) Primary contact recreational use-Class B: Use of a classified stream segment for recreation, where moderate full body contact recreation is expected, during the period from April 1 through October 31 of each year, and the classified stream segment is by law or written permission of the landowner open to and accessible by the public. Water quality criterion for bacterial indicator organisms applied to Class B waters shall be set at an illness rate of 10 or more per 1,000 swimmers. The classified stream segment shall only be considered impaired for primary contact recreational use-Class B if the calculated geometric mean of at least five samples collected in separate 24-hour periods within a 30-day period exceeds the corresponding water quality criterion. The water quality criterion for primary contact recreational use-Class B waters during the period November 1 through March 31 of each year shall be equal to the criterion applied to secondary contact recreational use-Class A waters.

(c) Primary contact recreational use-Class C: Use of a classified stream segment for recreation, where full body contact recreation is infrequent during the period from April 1 through October 31 of each year, and is not open to and accessible by the public under Kansas law and is capable of supporting the recreational activities of swimming, skin diving, water-skiing, wind surfing, boating, mussel harvesting, wading or fishing. Water quality criterion for bacterial indicator organisms applied to Class C waters shall be set at an illness rate of 12 or more per 1,000 swimmers. The classified stream segment shall only be considered impaired for primary contact recreational use-Class C if the calculated geometric mean of at least five samples collected in separate 24-hour periods within a 30-day period exceeds the corresponding water quality criterion. The water quality criterion for primary contact recreational use-Class C waters during the period November 1 through March 31 of each year shall be equal to the criterion applied to secondary contact recreational use-Class B waters.

(ii) Secondary contact recreational use is use of a classified stream segment for recreation, provided such classified stream segment is capable of supporting the recreational activities of wading, fishing, canoeing, motor boating, rafting or other types of boating where the body is not intended to be immersed and where ingestion of surface water is not probable.

(a) Secondary contact recreational use-Class A: Use of a classified stream segment for recreation capable of supporting the recreational activities of wading or fishing and the classified stream segment is by law or written permission of the landowner open to and accessible by the public. Water quality criterion for bacterial indicator organisms applied to secondary contact recreational use-Class A waters shall be nine times the criterion applied to primary contact recreational use-Class B waters. The classified stream segment shall only be considered impaired for secondary contact recreational use-Class A if the calculated geometric mean of at least five samples collected in separate 24-hour periods within a 30-day period exceeds the corresponding water quality criterion.

(b) Secondary contact recreational use-Class B: Use of a classified stream segment for recreation capable of supporting the recreational activities of wading or fishing and the classified stream segment is not open to and accessible by the public under Kansas law. Water quality criterion for bacterial indicator organisms applied to secondary contact recreational use-Class B waters shall be nine times the criterion applied to primary contact recreational-Class C use waters. The classified stream segment shall only be considered impaired for secondary contact recreational use-Class B if the calculated geometric mean of at least five samples collected in separate 24-hour periods within a 30-day period exceeds the corresponding water quality criterion.

(B) If opposite sides of a classified stream segment would have different designated recreational uses due to differences in public access, the designated use of the entire classified stream segment may be the higher attainable use, notwithstanding that such designation does not grant the public access to both sides of such segment.

(C) Recreational use designations shall not apply to stream segments where the natural, ephemeral, intermittent or low flow conditions or water levels prevent recreational activities.

(d) "Ephemeral stream" means streams that flow only in response to precipitation and whose channel is at all times above the water table.

(e) "Secretary" means the secretary of health and environment.

History: L. 2001, ch. 100, § 1; L. 2003, ch. 105, § 1; L. 2012, ch. 47, § 136; July 1.



82a-2002 Establishment of classified stream segments; use of such.

82a-2002. Establishment of classified stream segments; use of such. Notwithstanding any other provisions of law and in addition to the powers of the secretary pursuant to K.S.A. 65-171d, and amendments thereto, the secretary shall establish classified stream segments in Kansas and, following such classification, designate use of such classified stream segments pursuant to K.S.A. 2015 Supp. 82a-2003 and 82a-2004, and amendments thereto.

History: L. 2001, ch. 100, § 2; Sept. 1.



82a-2003 Determination of which stream segments are listed as classified stream segments; duration of determination.

82a-2003. Determination of which stream segments are listed as classified stream segments; duration of determination. (a) Prior to December 31, 2002, the department shall review all stream segments listed on the 1999 Kansas surface water register and determine whether such stream segments meet the definitions of classified stream segments pursuant to paragraph (a)(1)(A) or (a)(1)(B) of K.S.A. 2015 Supp. 82a-2001, and amendments thereto. The department shall begin the review with stream segments listed on the 1999 Kansas surface water register west of the 98th longitude line and consider stream flow data or methodologies of extrapolating flow from the United States geological survey.

(b) Prior to December 31, 2005, the department shall review all stream segments listed on the 1999 Kansas surface water register which do not meet the definitions of classified stream segments pursuant to paragraph (a)(1)(A) or (a)(1)(B) of K.S.A. 2015 Supp. 82a-2001, and amendments thereto, and determine whether such stream segments meet the definitions of classified stream segments pursuant to paragraph (a)(1)(C), (a)(1)(D) or (a)(1)(E) of K.S.A. 2015 Supp. 82a-2001, and amendments thereto. The department shall establish a procedure, adopted in rules and regulations, requiring that all of the reviews and findings have been met pursuant to paragraph (a)(1)(D) of K.S.A. 2015 Supp. 82a-2001, and amendments thereto.

(c) All current stream classifications shall remain in effect until December 31, 2005, or as deleted or changed through the procedures set forth above.

History: L. 2001, ch. 100, § 3; Sept. 1.



82a-2004 Listing of all currently classified stream segments; minimum action for unclassified stream segments; information available to public; duration of designation.

82a-2004. Listing of all currently classified stream segments; minimum action for unclassified stream segments; information available to public; duration of designation. (a) Prior to October 15, 2001, the department shall make publicly available a listing of all currently classified stream segments for which: (1) Designated use attainability analyses for recreational use have been completed; (2) recreational use has been determined not attainable; or (3) designated use attainability analyses for recreational use have not been completed. For such classified stream segments for which designated use attainability analyses for recreational use have not been completed, the department, at a minimum, shall complete a designated use attainability analysis for recreational use according to the following schedule:

(A) An aggregate of at least 25% of such classified stream segments shall have a designated use attainability analyses for recreational use completed prior to October 31, 2002.

(B) An aggregate of at least 50% of such classified stream segments shall have a designated use attainability analyses for recreational use completed prior to October 31, 2003.

(C) An aggregate of at least 75% of such classified stream segments shall have a designated use attainability analyses for recreational use completed prior to October 31, 2004.

(D) All of such classified stream segments shall have designated use attainability analyses for recreational use completed prior to October 31, 2005.

(b) Prior to October 15, 2002, the department shall make publicly available a listing of all currently classified stream segments for which: (1) Designated use attainability analyses for use other than recreational use have been completed; (2) use other than recreational use has been determined not attainable; or (3) designated use attainability analyses for use other than recreational use have not been completed. For such classified stream segments for which designated use attainability analyses for use other than recreational use have not been completed, the department, at a minimum, shall complete a designated use attainability analysis for use other than recreational use according to a schedule adopted before June 1, 2004, by rules and regulations of the secretary.

(c) Barring flooding or acts of God, which would prevent the department from completing designated use attainability analyses, the schedules provided for pursuant to subsections (a) and (b) shall be accelerated to allow for completion of designated use attainability analyses for all designated uses on or before December 31, 2007.

(d) All current designated uses of classified stream segments listed on the Kansas surface water register 1999 shall remain in effect until December 31, 2007, or until deleted or changed through the procedures set forth above.

History: L. 2001, ch. 100, § 4; Sept. 1.



82a-2005 Publication of attainability analysis protocols; review of use attainability analysis; updating of Kansas surface water register.

82a-2005. Publication of attainability analysis protocols; review of use attainability analysis; updating of Kansas surface water register. (a) Prior to December 1, 2001, the secretary shall publish as guidance designated use attainability analysis protocols for the revision and adoption of designated uses of classified stream segments to protect the public health or welfare and to enhance the quality of classified stream segments. The secretary shall take into consideration the uses and values of such waters for public water supplies, propagation of fish and wildlife, navigation and recreational, agricultural, industrial and other purposes.

(b) The designated use attainability analysis protocols shall include, if applicable for the respective designated use, procedures for:

(1) Review of physical, chemical, biological and economic and social factors affecting attainment of a use or uses;

(2) review of naturally-occurring pollutant concentrations and conditions affecting attainment of a use or uses;

(3) review of natural, ephemeral, intermittent or low flow conditions or water levels affecting attainment of a use or uses;

(4) review of human conditions that prevent attainment of a use or uses, including state laws, and that cannot be remedied or that would cause more damage or an inproportionate cost to remedy than to leave in place;

(5) review of hydrologic modifications such as dams and diversions affecting attainment of a use or uses;

(6) review of physical conditions related to natural features such as lack of proper substrate, cover, flow, depth, pools, riffles and other stream morphology affecting attainment of a use or uses;

(7) identification and description of cost-effective and reasonable best management practices for non-point source pollutant control where such control would be needed to attain a use or uses; and

(8) qualified persons outside the department to conduct designated use attainability analyses.

(c) A use or uses shall not be designated unless it is demonstrated that such use or uses are actually existing and attainable, or unless it is demonstrated that the adverse social and economic impacts of designating a use or uses that are not actually existing are outweighed by the social and economic benefits resulting from the attainment of such use or uses.

(d) Within 60 days after receipt of submission of a use attainability analysis, the department shall review and provide a written determination of whether the documentation submitted is complete.

(e) Within 60 days after receipt of submission of a complete use attainability analysis, the department shall review and provide a written determination of whether revision of the designated use will be proposed as a rule and regulation. Any person aggrieved by such determination may make written request, within 30 days after receipt of such determination, for a meeting with the secretary or the secretary's designee to discuss the determination and exchange information.

(f) All proposed revisions to the surface water register shall be proposed for adoption in accordance with the rules and regulations filing act (K.S.A. 77-415, and amendments thereto).

(g) Following the promulgation of a revision of the surface water register as a rule and regulation pursuant to subsections (d) and (e), any person aggrieved by such promulgation, within 15 days after publication of the rule and regulation, may request a hearing by filing an application for an order under the Kansas administrative procedure act. Any action of the secretary in a proceeding pursuant to this subsection is subject to review in accordance with the Kansas judicial review act.

(h) The Kansas surface water register shall be updated and published annually.

History: L. 2001, ch. 100, § 5; L. 2010, ch. 17, § 222; July 1.



82a-2006 Reports to the governor and legislature.

82a-2006. Reports to the governor and legislature. (a) Annually, on or before the first day of the legislative session, the secretary shall prepare and submit a report to the governor and the chairperson, vice-chairperson and ranking minority member of the standing committees of the house of representatives and the senate on environment and natural resources regarding the status of completing the classification of streams as required in K.S.A. 2015 Supp. 82a-2003, and amendments thereto, and designated use attainability analyses as required in K.S.A. 2015 Supp. 82a-2004, and amendments thereto.

(b) On or before February 15, 2003, the secretary shall report to the governor and the chairperson, vice-chairperson and ranking minority member of the standing committees of the house of representatives and the senate on environment and natural resources regarding the status of new methodologies of measuring stream flow, in particular that under development by the United States geological survey.

History: L. 2001, ch. 100, § 6; Sept. 1.



82a-2007 Additional employee authorized for division of conservation.

82a-2007. Additional employee authorized for division of conservation. Subject to appropriations, there shall be an additional employee at the Kansas department of agriculture division of conservation to work on total maximum daily load compliance and to coordinate with the department and other appropriate federal and state agencies to further implement voluntary incentive based conservation programs to protect water quality.

History: L. 2001, ch. 100, § 7; L. 2012, ch. 140, § 144; July 1.



82a-2008 Limitations on secretary's actions.

82a-2008. Limitations on secretary's actions. Nothing in this act shall be construed to:

(1) Require the secretary to designate the use of any classified stream as secondary contact recreational use pursuant to subsection (c)(7)(A)(ii)(b) of K.S.A. 2015 Supp. 82a-2001, and amendments thereto; or

(2) authorize public access to private property unless such public access is otherwise authorized by law or by written permission of the landowner.

History: L. 2001, ch. 100, § 8; Sept. 1.



82a-2009 Severability of act.

82a-2009. Severability of act. If any provisions of this act or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the act that can be given effect without the invalid provisions or application.  To this end the provisions of this act are severable.

History: L. 2001, ch. 100, § 9; Sept. 1.



82a-2010 Rules and regulations.

82a-2010. Rules and regulations. The secretary of health and environment shall develop and publish proposed rules and regulations to incorporate the provisions of this act, in accordance with the rules and regulations filing act, on or before July 1, 2003.

History: L. 2003, ch. 105, § 2; May 1.






Article 21 CLEAN DRINKING WATER FEE

82a-2101 Imposition of fee; election to opt out or in; disposition of revenues.

82a-2101. Imposition of fee; election to opt out or in; disposition of revenues. (a) On and after January 1, 2002, there is hereby imposed a clean drinking water fee at the rate of $.03 per 1,000 gallons of water sold at retail by a public water supply system and delivered through mains, lines or pipes. Such fee shall be paid, administered, enforced and collected in the manner provided for the fee imposed by subsection (a)(1) of K.S.A. 82a-954, and amendments thereto. The price to the consumer of water sold at retail by any such system shall not include the amount of such fee.

(b) (1) A public water supply system may elect to opt out of the fee imposed by this section by notifying, before October 1, 2001, the Kansas water office and the department of revenue of the election to opt out. Except as provided by subsection (b)(2), such election shall be irrevocable. Such public water supply system shall continue to pay all applicable sales tax on direct and indirect purchases of tangible personal property and services purchased by such system.

(2) On and after January 1, 2005, any public water supply system which elected to opt out of the fee imposed by subsection (a) may elect to collect such fee as provided by subsection (a) and direct and indirect purchases of tangible personal property and services by such system shall be exempt from sales tax as provided by K.S.A. 79-3606, and amendments thereto. Such election shall be irrevocable.

(c) The director of taxation shall remit to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, all moneys received or collected from the fee imposed pursuant to this section. Upon receipt thereof, the state treasurer shall deposit the entire amount in the state treasury and credit it as follows:

(1) 5/106 of such amount shall be credited to the state highway fund and the remainder to the state general fund; and

(2) on and after July 1, 2007, 5/106 of such amount shall be credited to the state highway fund and the remaining amount shall be credited to the state water plan fund created by K.S.A. 82a-951, and amendments thereto, for use as follows: (A) Not less than 15% shall be used to provide on-site technical assistance for public water supply systems, as defined in K.S.A. 65-162a, and amendments thereto, to aid such systems in conforming to responsible management practices and complying with regulations of the United States environmental protection agency and rules and regulations of the department of health and environment; and (B) the remainder shall be used to renovate and protect lakes which are used directly as a source of water for such public water supply systems, so long as where appropriate, watershed restoration and protection practices are planned or in place.

(d) The Kansas department of agriculture division of conservation shall promulgate rules and regulations in coordination with the Kansas water office establishing the project application evaluation criteria for the use of such moneys under subsection (c)(2)(B).

History: L. 2001, ch. 199, § 4; L. 2004, ch. 171, § 11; L. 2005, ch. 142, § 4; L. 2012, ch. 140, § 145; July 1.






Article 22 HORSETHIEF RESERVOIR BENEFIT DISTRICT.

82a-2201 Horsethief reservoir benefits district; powers.

82a-2201. Horsethief reservoir benefits district; powers. (a) K.S.A. 2015 Supp. 82a-2201 through 82a-2211, and amendments thereto, shall be known and may be cited as the horsethief reservoir benefit district act.

(b) The powers conferred by this act are for public uses, economic development purposes or purposes for which public money may be expended.

(c) Powers granted pursuant to this act shall be in addition to any other power provided by law.

History: L. 2004, ch. 65, § 1; Apr. 15.



82a-2202 Same; definitions.

82a-2202. Same; definitions. As used in K.S.A. 2015 Supp. 82a-2201 through 82a-2211, and amendments thereto: (a) "Act" means the provisions of K.S.A. 2015 Supp. 82a-2201 through 82a-2211, and amendments thereto;

(b) "bonds" mean special obligation bonds or special obligation notes payable from the sources described in this act, issued by the district in accordance with the provisions of this act;

(c) "district" means the horsethief reservoir benefit district created pursuant to this act, the boundaries of which shall include all property located within the boundaries of Finney, Ford, Gray and Hodgeman counties;

(d) "governing board" means the governing body of the horsethief reservoir benefit district created pursuant to this act;

(e) "project" means the construction of a dam and recreation facilities within the district; and

(f) "horsethief reservoir benefit district sales tax" means the tax authorized by this act.

History: L. 2004, ch. 65, § 2; Apr. 15.



82a-2203 Same; creation.

82a-2203. Same; creation. There is hereby created the horsethief reservoir benefit district for the purposes provided by this act.

History: L. 2004, ch. 65, § 3; Apr. 15.



82a-2204 Same; governing body; membership; terms; powers and duties.

82a-2204. Same; governing body; membership; terms; powers and duties. (a) The governing board of the horsethief reservoir benefit district shall consist of eight members, as follows:

(1) Four members to be appointed one each by the board of county commissioners of the four counties in the district;

(2) one member to be appointed one each by the governing body of the cities of Dodge City and Garden City;

(3) one member appointed by the Pawnee watershed district; and

(4) the secretary of wildlife, parks and tourism or the secretary's designee.

(b) The member appointed by the Pawnee watershed district shall serve as chairperson of the governing board.

(c) The board shall meet upon call of the chairperson as necessary to carry out its duties under this act.

(d) The initial appointment for the members appointed by Finney and Gray counties and Dodge City shall be for a term of one year. The initial appointment for the members appointed by Ford and Hodgeman counties, Garden City and the Pawnee watershed district shall be for a term of two years. For each subsequent appointment, each appointed member of the board shall be appointed for a term of two years. Each member shall continue in such position until a successor is appointed and qualified. Members shall be eligible for reappointment. Whenever a vacancy occurs in the membership of the board, a successor shall be selected to fill such vacancy in the same manner as and for the unexpired term of the member such person is succeeding.

(e) The governing body shall have the following powers and duties: (1) Authority to impose a district wide sales tax pursuant to the provisions of this act;

(2) authority to issue bonds pursuant to the provisions of this act; and

(3) authority to manage recreational facilities within the district.

(f) The governing body shall provide that any fee schedule imposed for users of recreational facilities within the district may be set at a reduced rate or schedule for residents of any county which is a part of the district.

History: L. 2004, ch. 65, § 4; L. 2012, ch. 47, § 137; July 1.



82a-2205 Same; imposition of district sales tax; rate; procedures; election; duties of state director of taxation.

82a-2205. Same; imposition of district sales tax; rate; procedures; election; duties of state director of taxation. (a) In addition to and notwithstanding any limitations on the aggregate amount of the retailers' sales tax contained in K.S.A. 12-187 through 12-197, and amendments thereto, the district may impose a horsethief reservoir benefit district sales tax on the selling of tangible personal property at retail or rendering or furnishing services taxable pursuant to the provisions of the Kansas retailers' sales tax act, and amendments thereto, within the district for purposes of financing the project in increments of .05% and in an aggregate amount not to exceed .25% and pledge the revenue received therefrom to pay the costs of the project, the costs to manage and operate the project and to make debt service payments on any bonds issued to finance the project. Any horsethief reservoir benefit district sales tax imposed pursuant to this section shall expire no later than the maturity date of the bonds issued to finance such project or refunding bonds issued therefor.

(b) Prior to the imposition of the horsethief reservoir benefit district sales tax, the governing board shall adopt a resolution stating its intention to levy a horsethief reservoir benefit district sales tax for the purpose of financing the project and continued management and operational expenses thereof as proposed by this act. The governing board shall give notice of the public hearing on the imposition of such horsethief reservoir benefit district sales tax. Such notice shall be published at least once a week for two consecutive weeks in the official county newspaper of each county whose boundaries are located within the district. The second notice shall be published at least seven days prior to the date of hearing. The notice shall contain the following information:

(1) The time and place of the hearing;

(2) the nature of the project;

(3) the estimated cost of the project;

(4) the proposed method of financing the project; and

(5) the proposed amount of the horsethief reservoir benefit district sales tax to be imposed and the termination date of such horsethief reservoir benefit district sales tax.

(c) The hearing may be adjourned from time to time. Following the hearing, the governing board may authorize the project, approve the estimated cost of the project and the method of financing of the project by adoption of the appropriate resolution. Such resolution shall be effective upon publication once in the official county newspaper of each county whose boundaries are located within the district.

(d) If at the conclusion of the public hearing, the governing board of the district proposes to impose a horsethief reservoir benefit district sales tax, the governing board shall submit a proposition to impose such tax to the qualified electors within the district. Notice of such election shall be published at least once a week for two consecutive weeks in the official county newspaper of each county whose boundaries are located within the district. The second notice shall be published at least seven days prior to the date of such election. Any such election shall be called and held at any general election, as defined in K.S.A. 25-2502, and amendments thereto, or at a special election called for that purpose. In lieu thereof, such election may be called and held in the manner provided by K.S.A. 25-431 et seq., and amendments thereto. If an election is held and the proposition is approved by a majority of the voters of the district voting at such election, the governing board, by resolution, may levy such tax. If such a resolution is adopted pursuant to this act, the horsethief reservoir benefit district sales tax shall be imposed in the district. Except as provided in this act, the tax authorized by this section shall be administered, collected and subject to provisions of K.S.A. 12-187 to 12-197, inclusive, and amendments thereto.

(e) Upon receipt of a certified copy of the resolution authorizing the levy of the horsethief reservoir benefit district sales tax pursuant to this section, the state director of taxation shall cause such tax to be collected in the district at the same time and in the same manner provided for the collection of the state retailers' sales tax. All taxes collected under the provisions of this act shall be remitted by the secretary of revenue to the state treasurer in accordance with the provisions of K.S.A 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount of all taxes collected under the provisions of this act in the state treasury to the credit of the horsethief reservoir benefit district sales tax fund, which fund is hereby established in the state treasury. All moneys in the horsethief reservoir benefit district sales tax fund shall be remitted at least quarterly by the state treasurer, on instruction from the secretary of revenue, to the district. Any refund due on any horsethief reservoir benefit district sales tax collected pursuant to this section shall be paid out of the horsethief reservoir benefit  district sales tax refund fund which is hereby established in the state treasury and reimbursed by the director of taxation from collections of the horsethief reservoir benefit district sales tax authorized by this section and applied by the district in the manner provided pursuant to this act.

History: L. 2004, ch. 65, § 5; L. 2005, ch. 1, § 1; Feb. 17.



82a-2206 Same; suit to set aside creation of district, limitation.

82a-2206. Same; suit to set aside creation of district, limitation. No suit to set aside the creation of the district, the authorization or funding of the project or the horsethief reservoir benefit district sales tax shall be brought after the expiration of 30 days from the date of certification of canvass of the votes at an election which authorizes the imposition of a horsethief reservoir benefit district sales tax.

History: L. 2004, ch. 65, § 6; Apr. 15.



82a-2207 Same; payment of costs of project.

82a-2207. Same; payment of costs of project. The costs of the project shall be paid from all or any of the following sources: (a) The revenue received from the horsethief reservoir benefit district sales tax authorized by this act;

(b) the proceeds of any bonds issued pursuant to this act; and

(c) any other funds made available to the district, including funds appropriated by the state or the Pawnee watershed district.

History: L. 2004, ch. 65, § 7; Apr. 15.



82a-2208 Same; fund created by district.

82a-2208. Same; fund created by district. A fund shall be created by the district for the project and identified by a suitable title. The proceeds from the sale of bonds and any other moneys appropriated by the governing board for such purpose shall be credited to such fund. Such fund shall be used solely to pay the costs of the project. Upon payment of the principal and interest on the bonds, if any, the governing board shall have authority to spend any moneys remaining in the fund for the purpose of management and operation of the project.

History: L. 2004, ch. 65, § 8; Apr. 15.



82a-2209 Same; issuance of bonds by districts; characteristics; procedures.

82a-2209. Same; issuance of bonds by districts; characteristics; procedures. (a) The district may issue bonds in one or more series to finance the undertaking of the project in accordance with the provisions of this act. Such bonds shall be made payable, both as to principal and interest solely from a pledge of the sources of funds described in K.S.A. 2015 Supp. 82a-2205, and amendments thereto. The district may pledge such revenue to the repayment of such bonds prior to, simultaneously with or subsequent to the issuance of such bonds.

(b) Bonds issued pursuant to subsection (a) shall not be general obligations of the district, give rise to a charge against its general credit or taxing powers, or be payable out of any funds or properties other than any of those set forth in subsection (a) and such bonds shall so state on their face.

(c) Bonds issued pursuant to subsection (a) shall be special obligations of the district and are declared to be negotiable instruments. Such bonds shall be executed by the authorized representatives of the district and sealed with the corporate seal of the district. All details pertaining to the issuance of the bonds and terms and conditions thereof shall be determined by resolution of the district. The provisions of K.S.A. 10-106, and amendments thereto, requiring a public sale of bonds shall not apply to bonds issued under this act. All bonds issued pursuant to this act and all income or interest therefrom shall be exempt from all state taxes. Such bonds shall contain none of the recitals set forth in K.S.A. 10-112, and amendments thereto. Such bonds shall contain the following recitals: The authority under which such bonds are issued; that such bonds are in conformity with the provisions, restrictions and limitations thereof; and that such bonds and the interest thereon are to be paid from the money and revenue received as provided in subsection (a).

(d) Any district issuing bonds under the provisions of this act may refund all or part of such issue pursuant to the provisions of K.S.A. 10-116a, and amendments thereto.

(e) Bonds issued under the provisions of this act shall be in addition to and not subject to any statutory limitation of bonded indebtedness imposed on such district.

History: L. 2004, ch. 65, § 9; L. 2010, ch. 44, § 39; July 1.



82a-2210 Same; reports by secretary of revenue; responsibilities of bond trustee, escrow or paying agent.

82a-2210. Same; reports by secretary of revenue; responsibilities of bond trustee, escrow or paying agent. The secretary of revenue, in connection with the horsethief reservoir benefit district for which sales tax revenues are pledged or otherwise intended to be used in whole or in part for the payment of bonds issued to finance project costs in such district for which a horsethief reservoir benefit district sales tax has been imposed, shall provide reports identifying each retailer having a place of business in such district setting forth the tax liability and the amount of such tax remitted by each retailer during the preceding month and identifying each business location maintained by the retailer within the district. Such report shall be made available to the bond trustee, escrow agent or paying agent for such bonds within a reasonable time after it has been requested from the director of taxation. The bond trustee, escrow agent or paying agent shall keep such retailers' district sales tax returns and the information contained therein confidential, but may use such information for purposes of allocating and depositing such district sales tax revenues in connection with the bonds used to finance the costs of the project in the district. Except as otherwise provided, the sales tax returns received by the bond trustee, escrow agent or paying agent shall be subject to the provisions of K.S.A. 79-3614, and amendments thereto.

History: L. 2004, ch. 65, § 10; Apr. 15.



82a-2211 Same; qualified sunset.

82a-2211. Same; qualified sunset. If the horsethief reservoir benefit district sales tax authorized pursuant to this act is not imposed by December 31, 2008, the provisions of this act shall expire.

History: L. 2004, ch. 65, § 11; Apr. 15.



82a-2212 Same; law enforcement officers.

82a-2212. Same; law enforcement officers. (a) The governing board of the horsethief reservoir benefit district is authorized to appoint a law enforcement manager and law enforcement officers to serve under the command of the law enforcement manager.

(b) Those employees of the horsethief reservoir benefit district that are appointed as law enforcement officers must meet the requirements of the Kansas law enforcement training act, K.S.A. 74-5601 through 74-5623, and amendments thereto.

(c) A law enforcement officer appointed under this section shall possess and exercise all general law enforcement powers, rights, privileges, protections and immunities in all counties where any horsethief reservoir benefit district property is located, as provided in K.S.A. 22-2401a, and amendments thereto. A law enforcement officer may book an arrested person at the jail in the jurisdiction of the arrest. Such law enforcement officer shall complete any required reports, arrest affidavits and other documents associated with the arrest. These reports shall be kept on file with the office of the law enforcement manager, unless a memorandum of agreement with a local law enforcement agency specifies otherwise.

(d) While on duty, law enforcement officers appointed under this section shall wear and publicly display a badge of office and a uniform. No such badge shall be required to be worn by any plain clothes investigator or department administrator, but any such officer shall present proper credentials and identification when required in the performance of such officer's duties.

History: L. 2010, ch. 42, § 1; July 1.






Article 23 LOWER SMOKY HILL WATER SUPPLY ACCESS PROGRAM

82a-2301 Lower Smoky Hill Water Supply Access Program; definitions.

82a-2301. Lower Smoky Hill Water Supply Access Program; definitions. As used in K.S.A. 2015 Supp. 82a-2301 through 82a-2324, and amendments thereto, unless the context otherwise requires:

(a) "Access water" means water stored in water supply access storage of a reservoir under a water reservation right and provided as supplemental water to eligible water right holders.

(b) "Chief engineer" means the chief engineer of the Kansas department of agriculture, division of water resources.

(c) "District" means the lower smoky hill water supply access district.

(d) "Eligible water right holder" means a person holding a water right or permit, pursuant to K.S.A. 82a-701 et seq., and amendments thereto, to appropriate surface water from the program area for municipal, industrial, irrigation or recreation purposes as determined by the Kansas water office. Eligible water right holders for irrigation purposes shall be limited to the lower smoky hill river special irrigation district.

(e) "Landowner" means a person who is the record owner of any real estate within the boundaries of the district or who has an interest therein as contract purchaser of 40 or more contiguous acres in the district not within the corporate limits of any municipality. Owners of oil leases, gas leases, mineral rights, easements, or mortgages shall not be considered landowners by reason of such ownership.

(f) "Member" means an eligible water right holder who participates in and is subject to the rules and regulations of a water supply access district.

(g) "Person" means any natural person, private corporation, municipality or other public corporation.

(h) "Program" means the lower smoky hill water supply access program.

(i) "Program area" means the area of the smoky hill river below the kanopolis reservoir dam to the confluence of the smoky hill and saline rivers.

(j) "Special irrigation district" means the lower smoky hill water supply special irrigation district.

(k) "Water supply access storage" means water held by the Kansas water office in kanopolis reservoir under contract with the United States army corps of engineers and so designated by the Kansas water office as water supply access storage for the purposes of the lower smoky hill water supply access program.

History: L. 2011, ch. 89, § 1; July 1.



82a-2302 Same; program established; powers of Kansas Water Office.

82a-2302. Same; program established; powers of Kansas Water Office. There is hereby established the lower smoky hill water supply access program within the Kansas water office. The Kansas water office, with approval of the Kansas water authority, may negotiate and enter into contracts for water supply access storage to be used for the purposes of this act. The water office may designate all or any portion of such water so held in the kanopolis reservoir to water supply access storage to meet the needs of the district.

History: L. 2011, ch. 89, § 2; July 1.



82a-2303 Same; access fund.

82a-2303. Same; access fund. There is hereby established in the state treasury the lower smoky hill water supply access fund which shall be administered by the Kansas water office. All expenditures from the lower smoky hill water supply access fund shall be for the purposes of this act. All expenditures from the lower smoky hill water supply access fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports pursuant to vouchers approved by the director of the Kansas water office or the director's designee. All moneys received for the purposes of this act shall be deposited in the state treasury in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, and shall be credited to the lower smoky hill water supply access fund. The director of the Kansas water office may accept or receive moneys from the district into the lower smoky hill water supply access fund.

History: L. 2011, ch. 89, § 3; July 1.



82a-2304 Same; authorization of district; members; incorporating governing body.

82a-2304. Same; authorization of district; members; incorporating governing body. (a) There is hereby authorized the lower smoky hill water supply access district.

(b) Upon receipt of an application for membership within the district, the director of the Kansas water office may determine the need to create an incorporating governing body for the district, and upon such determination, shall certify to the secretary of state and the members of the district that such district is eligible for formation and should be incorporated. The notice of certification should fix a date, time and place for an organizational meeting of such district.

(c) The members of the district shall meet on the date and time set by such director to form the incorporating governing body of such district.

(d) The incorporating governing body, if created, shall consist of five directors. Eligible water rights holders, or their representatives, who apply for membership, shall be the incorporating entities and shall determine the articles of incorporation. Such articles of incorporation shall provide the board of directors of the lower smoky hill water supply access district so formed, shall have an odd number of directors and shall include a provision that no less than one representative of the lower smoky hill special irrigation district serve as a member of the lower smoky hill water supply access district board, if such special irrigation district is formed under the provisions of this act. Upon incorporation of the district, such incorporating governing body shall dissolve and shall be replaced by the governing body as determined by the articles of incorporation and bylaws of the district.

(e) The directors of the incorporating governing body shall elect an incorporating chairperson. The chairperson, on behalf of the incorporating governing body, shall attest to all documents necessary for incorporation of the district by the secretary of state and for the business of the district. The secretary of state shall issue a certificate of incorporation for the district, which shall be filed of record in the office of the register of deeds of each county in which all or a portion of the district lies.

(f) Upon recordation of such certificate of incorporation, the district shall be authorized to function in accordance with the provision of this act and its certificate of incorporation. No action attacking the legal incorporation of any district organized under this section shall be maintained unless filed within 30 days after the issuance of such certificate of incorporation for such district by the secretary of state, nor shall the alleged illegality of the incorporation of any such district be interposed as a defense to any action brought after such time.

History: L. 2011, ch. 89, § 4; July 1.



82a-2305 Same; membership eligibility.

82a-2305. Same; membership eligibility. (a) A prospective member may join the district if the prospective member:

(1) Applies to the Kansas water office for water supply access storage, for the purposes of this act; and

(2) has or applies for a water right eligible for membership under this act.

(b) Prospective members may be approved for membership by the director of the Kansas water office, after consultation with the chief engineer, if the director finds that:

(1) The proposed membership is in the public interest or has a public benefit sufficient for membership;

(2) there is adequate water supply access storage to meet the additional demand; and

(3) such other issues as may be determined by such director have been resolved.

History: L. 2011, ch. 89, § 5; July 1.



82a-2306 Same; board of directors.

82a-2306. Same; board of directors. All powers granted to the district shall be exercised by the board of directors. A majority of the directors shall constitute a quorum for the transaction of business. A majority of those directors present and voting shall determine all actions taken by the governing body.

History: L. 2011, ch. 89, § 6; July 1.



82a-2307 Same; election of directors.

82a-2307. Same; election of directors. After the initial meeting to elect the governing body, an annual meeting shall be held to elect such directors whose terms shall expire, to render a report on the financial condition and activities of the district and to adopt a budget in the manner provided by K.S.A. 79-2925 et seq., and amendments thereto. Notice of the annual meeting shall be given to all members of the district by first class mail, postage prepaid, at least 10 days prior to the date of the annual meeting.

History: L. 2011, ch. 89, § 7; July 1.



82a-2308 Same; board of directors; meetings.

82a-2308. Same; board of directors; meetings. (a) Regular meetings of the board of directors shall be held no less than quarterly at a place, day and time established by the board of directors. Notice of such meetings shall be given to all members of the district by first class mail, postage prepaid, at least five days prior to the date of such meetings.

(b) Special meetings may be held at any time on the call of the chairperson of the district governing body. Notice shall be provided to each director at least one day prior to the time fixed for such special meeting. The notice of any special meeting may be accomplished by any means calculated to provide adequate notice to each director.

History: L. 2011, ch. 89, § 8; July 1.



82a-2309 Same; powers of district.

82a-2309. Same; powers of district. The district incorporated under the provisions of this act shall be a body politic and corporate and shall have the power to:

(a) Adopt a seal;

(b) sue and be sued by its corporate name;

(c) purchase, hold, sell and convey land and personal property and to execute such contracts as the board of directors deems necessary or convenient to enable it to carry out the purpose for which it was organized;

(d) employ such professional, technical and clerical services and other assistance as deemed necessary by the board of directors;

(e) acquire personal property by gift or purchase;

(f) impose charges as provided by this act;

(g) select a residence or home office for the district, which shall be at a place in a county in which the district or any part thereof is located and may be either within or without the program area as may be designated by the board of directors; and

(h) take any other action necessary to achieve the purposes of the district.

History: L. 2011, ch. 89, § 9; July 1.



82a-2310 Same; charges against district members.

82a-2310. Same; charges against district members. (a) The district shall impose charges against each member for the purposes of the district.

(1) The total of such charges shall be sufficient to enable the district to pay the Kansas water office the full annual amortized cost incurred by the Kansas water office for the operation, administration and enforcement of the program, including, but not limited to, the costs of acquiring the water supply access storage from the federal government by purchase or trade and the cost of operation and maintenance of such water supply access storage.

(2) The district may also impose charges against each member of the district in an amount sufficient to cover district operating costs.

(3) The district shall impose any charges necessary for the payment of the principal of and interest on revenue bonds issued by the Kansas water office pursuant to K.S.A. 82a-1360 et seq., and amendments thereto.

(4) The district shall determine the amount of the charges for each member and shall remit all moneys collected to the Kansas water office for deposit in the lower smoky hill water supply access fund created pursuant to this act. Charges to be paid by such members may vary and shall be based on the principle of having each member pay for the pro rata quantity authorized to each member by the district. In determining the charge, the board of directors of the district shall adopt guidelines for such members.

(b) The director of the Kansas water office shall request releases of water supply access water by the federal government from the kanopolis reservoir under such agreements with the federal government that govern operations of such reservoir. The chairperson of the governing body of the district or designee shall communicate with the Kansas water office regarding any member's need for such releases by the district.

(c) The director and the chief engineer each shall adopt any rules and regulations necessary to carry out the purposes and procedures of this act. The director and the chief engineer shall consider the advice of the Kansas water authority and stakeholders in the program area, in the preparation of any rules and regulations adopted pursuant to this subsection.

(d) Any holder of an eligible water right aggrieved by a decision of the Kansas water office under this act by being excluded as a member in the program may appeal to the district court under K.S.A. 82a-724, and amendments thereto.

(e) Payments required under a contract between the district and the Kansas water office shall be for storage capacity contracted in a federal reservoir.

(f) Nothing in this act shall be deemed to authorize any suit against the state or any agency of the state or person employed by the state on or under a claim for implied contract, negligence or any other tort. The director of the Kansas water office may sue to enforce any claim arising out of a contract. Payment of the charges shall be a condition imposed on every member and the director is authorized to declare the suspension of any use of water supply access water where a payment is not made.

(g) Rights of members to receive access water may not be transferred without the approval of the Kansas water office.

History: L. 2011, ch. 89, § 10; July 1.



82a-2311 Same; negotiation of contracts.

82a-2311. Same; negotiation of contracts. If any member of the district requests an opportunity to renegotiate any existing contracts for the purchase of water supply, as described in K.S.A. 82a-1301 et seq., and amendments thereto, the Kansas water authority and the Kansas water office shall conduct such negotiations on a timely basis and on the provisions for which negotiations are requested.

History: L. 2011, ch. 89, § 11; July 1.



82a-2312 Same; releases of water.

82a-2312. Same; releases of water. (a) The chief engineer shall protect releases of water from the kanopolis reservoir for water supply access storage as may be necessary to effectuate the purposes of the releases made pursuant to this act and for the benefit of the district members for whom such releases are made.

(b) The Kansas water office shall communicate to the chief engineer the date and quantity of such release, the district member or members for whom such release is made and such other information as the chief engineer may request to insure protection of the release.

History: L. 2011, ch. 89, § 12; July 1.



82a-2313 Same; conservation plans.

82a-2313. Same; conservation plans. Each member of the district shall adopt conservation plans and practices for such member. Such plans and practices shall be consistent with the guidelines for conservation plans and practices developed and maintained by the Kansas water office as provided in K.S.A. 74-2608, and amendments thereto. Prior to entering into a contract the district and the director of the Kansas water office, in consultation with the chief engineer, shall determine whether such plans and practices are consistent with the guidelines for conservation plans and practices adopted by the Kansas water office.

History: L. 2011, ch. 89, § 13; July 1.



82a-2314 Same; bonds.

82a-2314. Same; bonds. (a) The Kansas water office is hereby authorized to issue and sell revenue bonds for the purpose of paying all or part of the cost of acquiring a site or sites, constructing, reconstructing, improving and expanding projects within the program area or to finance the purchase of storage in the reservoir using procedures established for issuing such bonds as described in K.S.A. 82a-1360 et seq., and amendments thereto.

(b) The district may negotiate to make annual payments over a period of not to exceed 20 years for any access storage water purchased under this act.

History: L. 2011, ch. 89, § 14; July 1.



82a-2315 Same; expiration of provisions.

82a-2315. Same; expiration of provisions. If the district authorized pursuant to this act is not formed by December 31, 2020, the provisions of this act shall expire.

History: L. 2011, ch. 89, § 15; July 1.



82a-2316 Same; lower smoky hill special irrigation district; authorization.

82a-2316. Same; lower smoky hill special irrigation district; authorization. There is hereby authorized the lower smoky hill special irrigation district for the purpose of participating in the lower smoky hill water supply access program. Such special irrigation district shall be a single member of the lower smoky hill water supply access district.

History: L. 2011, ch. 89, § 16; July 1.



82a-2317 Same; special irrigation district; formation and petition.

82a-2317. Same; special irrigation district; formation and petition. (a) The lower smoky hill special irrigation district shall be formed upon petition by eligible irrigation water right holders to the director of the Kansas water office, demonstrating a need for and requesting purchase of 500 acre feet or more for water supply access storage for the proposed special irrigation district. The petition shall provide contact information for each person signing, information on the land proposed for membership in the district, information necessary for verification of the water rights held on the eligible land and the amount of water requested from kanopolis reservoir water supply access storage by each person so signing. The Kansas water office may request additional information from each person signing such petition.

(b) The director of the Kansas water office, in consultation with the chief engineer, shall verify the ownership of subject land within the proposed special irrigation district for the lands noted in the petition, the water rights held for subject land by each person so signing and other matters the Kansas water office may deem necessary. Upon verification of the eligibility of those signing such petition the director of the Kansas water office shall set a date, time and place for the first meeting of such district for the purposes of electing a governing board for the special irrigation district.

History: L. 2011, ch. 89, § 17; July 1.



82a-2318 Same; special irrigation district; membership.

82a-2318. Same; special irrigation district; membership. (a) Membership of the special irrigation district shall consist of all landowners holding eligible irrigation water rights participating in the petition as described in K.S.A. 2015 Supp. 82a-2317, and amendments thereto. Additional interested eligible landowners with irrigation surface water rights within the program area may apply for membership in accordance with rules and procedures to be determined by the governing board as provided in K.S.A. 2015 Supp. 82a-2319, and amendments thereto.

(b) All qualified applicants for membership in the special irrigation district shall become members and shall be able to use water supply access storage under the rules and by-laws of the lower smoky hill water access supply district and the special irrigation district. All members shall be liable to the district and the special irrigation district for costs, fees, assessments and charges.

History: L. 2011, ch. 89, § 18; July 1.



82a-2319 Same; special irrigation district; governing board; authorities; duties.

82a-2319. Same; special irrigation district; governing board; authorities; duties. (a) There shall be created a governing board of the special irrigation district. Such governing board shall have the authority to:

(1) Purchase, allocate, determine, charge fees and assessments for and allow the use, for the benefit of members of the special irrigation district, of water supply access storage;

(2) contract for real and personal, property;

(3) contract with employees and consultants; and

(4) buy, sell, lease, rent and purchase water supply access storage pursuant to the provisions of this act.

(b) The governing board of the special irrigation district shall:

(1)  Designate one or more members, as described in the articles of incorporation of the lower smoky hill water supply access district, to serve on the governing board of the lower smoky hill water supply access district. Such member shall speak for the special irrigation district on matters before the directors of the lower smoky hill water supply access district;

(2) provide for a fee structure sufficient to pay for such water supply access storage and any additional costs as determined by the special irrigation district and set a fee schedule for all members of the special irrigation district; and

(3) create an agreement to be entered into with each person who desires to become a member of the special irrigation district, with the requirements for membership, duties, payment obligations, provisions for withdrawal or transfer of any single membership and any other matters as the governing board of the special irrigation district may deem necessary and prudent.

(c) In the event of extraordinary, special or emergency costs associated with membership in the district or special irrigation district, the governing board may assess additional costs to such members at a rate to be determined by the board, in any year. Notice of such assessment shall be provided to members by first class mail, postage prepaid by the special irrigation district.

History: L. 2011, ch. 89, § 19; July 1.



82a-2320 Same; special irrigation district; governing board; elections; meetings.

82a-2320. Same; special irrigation district; governing board; elections; meetings. (a) All powers granted to the special irrigation district under the provisions of this act shall be exercised by an elected governing board. Such governing board shall consist of an odd number of no less than three and no more than nine directors. Elections for board members by the members of the special irrigation district shall be held at a meeting held each calendar year.

(b) At the initial election of the governing board, half of the board members of the special irrigation district, rounded down, shall be elected for a term of one year, and the remaining board members shall be elected for a term of two years. For each subsequent appointment, each board member shall be elected for a term of two years.

(c) The governing board of the special irrigation district, after being duly elected, shall elect from its number a president, vice-president, secretary, and treasurer. If the special irrigation district has three board members, such board shall elect one board member to hold the offices of both secretary and treasurer.

(d) Each member of the governing board of the special irrigation district shall continue in such position until a successor is elected and qualified. Members of such board shall have no term limits. Whenever the vacancy of a board member position occurs before the expiration of such board member's term, a successor shall be elected by such governing board to fill such vacancy for the unexpired term, except that such governing board may elect to call a special meeting of the membership for purposes of electing a board member to serve an unexpired term.

(e) The governing board of the special irrigation district shall meet no less than quarterly during any calendar year and shall meet upon call of the president as necessary to carry out its duties under this act.

(f) The governing board of the special irrigation district shall set an annual meeting for the district, and provide notice of the same to all members. At such annual meeting the membership may consider any matters such governing board may wish to present for consideration.

(g) A majority of the governing board of the special irrigation district shall constitute a quorum for the transaction of business. A majority of those board members present and voting shall determine all actions taken by such governing board.

History: L. 2011, ch. 89, § 20; July 1.



82a-2321 Same; special irrigation district; members; charges and assessments.

82a-2321. Same; special irrigation district; members; charges and assessments. (a) The costs of the water supply access storage shall be paid from funds of the special irrigation district, and from any fees and assessments of members. In order to finance the operations of the special irrigation district, the governing board may assess an annual water use charge against every member. Such governing board shall base such charge upon the amount of water allocated for such member's use pursuant to that member's water right.

(b) Before any assessment is made or user charge imposed, the governing board shall submit the proposed budget for the ensuing year to the eligible voters of such district at a hearing to be held during the annual meeting. Following the hearing, the governing board shall, by resolution, adopt either the proposed budget or a modified budget and determine the amount of land assessment or user charge, or both, needed to support such budget.

(c) All dues, charges, fees and assessments against lands within the special irrigation district shall be certified to the proper county clerks and collected the same as other taxes in accordance with K.S.A. 79-1801, and amendments thereto, and the amount thereof shall attach to the real property involved as a lien in accordance with K.S.A. 79-1804, and amendments thereto. All moneys so collected shall be remitted by the county treasurer to the treasurer of the special district who shall deposit them to the credit of the general fund of the special irrigation district. The accounts of the special irrigation district shall be audited annually by a public accountant or certified public accountant.

History: L. 2011, ch. 89, § 21; July 1.



82a-2322 Same; special irrigation district; fund; uses.

82a-2322. Same; special irrigation district; fund; uses. A fund shall be created by the special irrigation district for payment of the costs of water supply access storage. Any moneys received by such special irrigation district for charges, fees, assessments and sales of water shall be credited to such fund. Such fund shall be used solely to pay the costs related to acquiring water supply access storage and the operation of the special irrigation district.

History: L. 2011, ch. 89, § 22; July 1.



82a-2323 Same; special irrigation district; expiration of provisions.

82a-2323. Same; special irrigation district; expiration of provisions. If the special irrigation district authorized pursuant to this act is not formed by December 31, 2020, the provisions of K.S.A. 2015 Supp. 82a-2315 through 82a-2322, and amendments thereto, shall expire.

History: L. 2011, ch. 89, § 23; July 1.



82a-2324 Same; rules and regulations.

82a-2324. Same; rules and regulations. The Kansas water office shall adopt rules and regulations to implement the lower smoky hill water supply access program.

History: L. 2011, ch. 89, § 24; July 1.






Article 24 RESERVOIR IMPROVEMENT DISTRICT ACT

82a-2401 Citation of act.

82a-2401. Citation of act. This act shall be known and may be cited as the reservoir improvement district act.

History: L. 2012, ch. 97, § 1; July 1.



82a-2402 Reservoir improvement district act; definitions.

82a-2402. Reservoir improvement district act; definitions. As used in this act, unless context otherwise requires:

(a) "Board" means the board of directors of a reservoir improvement district;

(b) "district" means a reservoir district for which organization is proposed or has been organized under the provisions of this act, and amendments thereto;

(c) "eligible water right holder" means any person:

(1) Holding a water right or permit, pursuant to K.S.A. 82a-701 et seq., and amendments thereto, to appropriate water from a reservoir;

(2) with a contract to withdraw and use water pursuant to K.S.A. 82a-1301 et seq., and amendments thereto; or

(3) with a water appropriation right in a water assurance district pursuant to K.S.A. 82a-1330 et seq., and amendments thereto;

(d) "general plan" means a preliminary engineering report describing the characteristics of the reservoir, the nature and methods of dealing with the bed and water problems in the reservoir or the reservoir watershed and the projects proposed to be undertaken by the district. It shall include maps, descriptions and any other data as may be necessary for the location, identification and establishment of the character of the work to be undertaken and any other data and information as the director of the Kansas water office may require;

(e) "person" means any person, firm, partnership, association or corporation;

(f) "specific project" means any project outlined and proposed by the board of directors and may constitute all or part of the general plan;

(g) "steering committee" means the group of eligible water right holders, not less than the number to be chosen for the board of directors, who shall serve as the governing body of the proposed reservoir improvement district until the first board of directors is elected;

(h) "water right" shall have the meaning provided in K.S.A. 82a-701, and amendments thereto; and

(i) "watershed" means all the area within the state draining toward a selected point on a reservoir.

History: L. 2012, ch. 97, § 2; July 1.



82a-2403 Same; organization of district.

82a-2403. Same; organization of district. Before any reservoir improvement district is organized, a petition shall be filed in the office of the secretary of state, signed by the eligible water right holders who have water rights totaling more than 20% of the combined quantities of all eligible water rights within the proposed district as shown by a verified enumeration of the eligible water right holders and the total combined quantities of all eligible rights taken by the director of the Kansas water office. A verified copy of the enumeration shall be attached to and filed with the petition in the office of the secretary of state.

History: L. 2012, ch. 97, § 3; July 1.



82a-2404 Same; petition requirements.

82a-2404. Same; petition requirements. (a) Every petition filed pursuant to K.S.A. 2015 Supp. 82a-2403, and amendments thereto, shall state:

(1) The name of the proposed district which shall include the name of the reservoir and end with the words "reservoir improvement district";

(2) a list of the water rights, by file number as recorded in the Kansas water office, to be included within the proposed district;

(3) a statement of the purposes for which the district is to be organized;

(4) a statement of the number of persons that will constitute the board of directors of the district, which shall be an odd number of not less than three nor more than five, together with the names and addresses of the persons who will constitute the original steering committee;

(5) any other matter deemed essential; and

(6) a request for the organization of the district as a nonprofit corporation.

(b) The petition shall be in substantially the following form:

BEFORE THE SECRETARY OF STATE OF THE STATE OF KANSAS

In the Matter of __________ Reservoir Improvement District

PETITION

Come now the undersigned persons and state that they own water rights or are an eligible water right holder in the_________________________ reservoir, for which a reservoir improvement district is proposed, and that each signer states that the signer's respective post office address is set forth beside the signer's name. That the purposes for which this district is organized are (state purposes). That a steering committee for the organization of the district is hereby fixed and constituted with five members; that the names of persons who will serve on the original steering committee, of which the first named shall be acting chairperson, and their respective addresses are as follows:

(List names and addresses.)

The governing body of the district shall be constituted in a board of directors composed of (number) qualified members.

Wherefore, the undersigned, individually and collectively, request that a reservoir improvement district be organized in the manner provided by law, for the purposes set forth herein, and that the secretary of state and the director of the Kansas water office proceed diligently in the performance of their duties so that the organization of this proposed district may be completed and approved at the earliest possible time.

Submitted to the secretary of state this ______ day of __________, ____.

History: L. 2012, ch. 97, § 4; July 1.



82a-2405 Same; circulation of petition; duties of secretary of state relating to petition.

82a-2405. Same; circulation of petition; duties of secretary of state relating to petition. A copy of the full petition, as required by K.S.A. 2015 Supp. 82a-2403, and amendments thereto, shall be circulated among the eligible water right holders of the proposed district. All counterparts shall be filed with the secretary of state at the same time and shall be received and treated by the secretary as a single petition. The secretary of state shall determine the sufficiency or insufficiency of the petition on the basis of the information as to the number and qualification of signers as shown by the verified enumeration filed with the petition. The secretary of state shall endorse the findings and the date thereof on the face of the petition and shall notify in writing the person designated in the petition as the acting chairperson of the steering committee of the findings.

History: L. 2012, ch. 97, § 5; July 1.



82a-2406 Same; investigation by water office; report of findings.

82a-2406. Same; investigation by water office; report of findings. (a) If the secretary of state finds the petition, as required by K.S.A. 2015 Supp. 82a-2403, and amendments thereto, to be sufficient as to form and the number and qualifications of the petitioners, the secretary of state shall prepare a certified copy of the petition and transmit the same to the director of the Kansas water office within five days from the date of such finding. Upon receipt of such certified copy, the director of the Kansas water office shall institute an investigation of the proposed district, its water usage and purposes. Within 90 days after receipt of the copy, the director of the Kansas water office shall transmit a written report of the findings on the petition and the director's written approval or disapproval of the petition to the secretary of state and the acting chairperson of the steering committee named in the petition.

(b) The director of the Kansas water office shall approve such petition if the director finds that construction of works of improvement on the reservoir for which the district is proposed would benefit the sustainability, conservation and maintenance of such reservoir.

If the director of the Kansas water office approves such petition, the director shall transmit a certified copy of the report containing all findings to the secretary of state and to the chairperson of the steering committee named in the petition.

History: L. 2012, ch. 97, § 6; July 1.



82a-2407 Same; formation of district; election required, procedure; certificate of incorporation.

82a-2407. Same; formation of district; election required, procedure; certificate of incorporation. (a) Within 10 days after receipt of a certified copy of the report from the director of the Kansas water office approving the petition or the petition as amended, the chairperson of the steering committee of the proposed district shall call a meeting of the committee by mailing a written notice fixing the time and place of such meeting to each eligible water right holder in the proposed district. The committee shall meet at the time and place fixed in the notice for the purpose of adopting a resolution giving notice of an election at which all eligible water right holders shall be entitled to vote on the question of whether the district should be formed in accordance with the petition as approved by the director. A copy of such resolution shall be mailed to all eligible water right holders of the proposed district not less than 21 days prior to such vote. The resolution shall state when and where the election shall be held and the proposition to be voted on. It shall contain a copy of the petition as approved by the director and shall be signed by the chairperson and attested by the secretary of the steering committee. The steering committee shall conduct the election, canvass the vote and certify the results to the secretary of state and to the director of the Kansas water office.

(b) If eligible water right holders representing more than 50% of the combined quantities of the eligible water rights of the proposed district vote in favor of the organization and creation of the district, the secretary of state shall issue a certificate of incorporation for the district to the steering committee, such certificate shall be filed in the office of the register of deeds of each county in which all or a portion of the district lies. Upon the recordation of the certificate of incorporation, the district shall be authorized to function in accordance with the provision of this act and its certificate of incorporation.

(c) If eligible water right holders representing more than 50% of the combined quantities of the water rights within the proposed district vote against the organization and creation of the district, the secretary of state shall endorse that fact on the face of the petition and the proceedings shall be closed.

(d) No action attacking the legal incorporation of any reservoir improvement district organized under this section shall be maintained unless filed within 90 days after the issuance of the certificate of incorporation for such district by the secretary of state, nor shall the alleged illegality of the incorporation of any such district be interposed as a defense to any action brought after such time.

History: L. 2012, ch. 97, § 7; July 1.



82a-2408 Same; payment of costs and expenses when district is disapproved or defeated.

82a-2408. Same; payment of costs and expenses when district is disapproved or defeated. If the organization of the proposed reservoir improvement district is defeated at the election or if the petition is disapproved by the director of the Kansas water office, the steering committee named in the petition shall determine the amount of money necessary to pay all of the costs and expenses incurred in the preparation and filing of the petition, and in the conduct of the election and the steering committee shall assume the obligation for the payment of such costs and expenses by assessing the eligible water right holders a fee in proportion to each such holder's water right to the total of such water right. No cost shall be assessed by any state agency.

History: L. 2012, ch. 97, § 8; July 1.



82a-2409 Same; board of directors, powers, composition, terms, compensation.

82a-2409. Same; board of directors, powers, composition, terms, compensation. All powers granted to reservoir improvement districts incorporated under the provisions of this act shall be exercised by a board of directors which shall be composed of an odd number of directors not less than three nor more than five as specified in the petition for creation of the district. Each director shall serve for a term of three years, and until a successor is elected and qualified, except that as nearly as possible 1/3 of the original board members designated in the petition for organization of the district shall serve for a term of one year, 1/3 for a term of two years and 1/3 for a term of three years. Such directors shall serve without compensation, but shall be allowed actual and necessary expenses incurred in the performance of their official duties.

History: L. 2012, ch. 97, § 9; July 1.



82a-2410 Same; election of board of directors; conduct of business; filling vacancies.

82a-2410. Same; election of board of directors; conduct of business; filling vacancies. (a) Within not more than 90 days after the recording of the certificate of incorporation, a meeting open to all eligible water right holders of the district shall be held by the steering committee for the election of the initial board of directors of the district. A notice of the meeting shall be mailed to all eligible water right holders by the steering committee at least 10 days prior to the date thereof.

(b) Each eligible water right holder shall have one vote and one additional vote for every 10% of the combined quantities of all water rights within the district. Each eligible water right holder in the district shall be entitled to vote for as many candidates as the number of directors that are to be elected.

(c) The candidates receiving the greatest number of votes cast shall respectively be declared elected. The board of directors, after being duly elected, shall elect from its number a president, vice-president, secretary and a treasurer. In districts having only three directors, the board shall elect one director to hold the offices of secretary and treasurer.

(d) A majority of the directors shall constitute a quorum for the transaction of business and a majority of those voting shall determine all actions taken by the board. In the absence of any of the duly elected officers, those directors present at any meeting may select a director to act as an officer pro tem.

(e) The elected board shall fill any vacancy occurring on the board prior to the expiration of the term of any director by selecting a replacement from among the eligible water right holders of the district to serve for the unexpired term.

History: L. 2012, ch. 97, § 10; July 1.



82a-2411 Same; district meetings, purpose.

82a-2411. Same; district meetings, purpose. (a) In not less than 12 months, nor more than 13 months after the recording of the certificates of incorporation, and annually thereafter, a meeting shall be held for the election of directors whose terms expire and also to render a report on the financial condition and activities of the district, including the estimated construction date of all proposed projects to be initiated within the next five years and the board's determination as to whether each of these projects is still cost effective and in the current public interest. Notice of the annual meeting shall be given at least 10 days prior to the date thereof to all members in the district.

(b) The number of directors of a district or the date of the annual meeting, or both, may be changed at an annual meeting if notice of the proposed changes is included in the notice for the annual meeting at which such changes are to be considered.

(c) Copies of the minutes of the annual meeting and report on the financial condition and activities of the district shall be furnished to the eligible water right holders of the district and the Kansas water office.

History: L. 2012, ch. 97, § 11; July 1.



82a-2412 Same; meetings of board of directors; notice.

82a-2412. Same; meetings of board of directors; notice. Regular meetings of the board of directors shall be held no less than once each quarter on a day and place as is selected by the board of directors. Notice of such meeting shall be mailed to each director at least five days before the date of the meeting. Special meetings may be held at any time upon waiver of notice of such meeting by all directors or may be called by any two directors at any time. Notice in writing, signed by the persons calling any special meeting, shall be mailed to each director at least two days prior to the time fixed for such special meeting. A majority of directors shall constitute a quorum for the transaction of business and in the absence of any of the duly elected officers of the district a quorum at any meeting may select a director to act as such officer pro tem. Each meeting of the board, whether regular or special, shall be open to the public. Copies of the minutes of regular and special meetings shall be furnished to the eligible water right holders of the district and the Kansas water office.

History: L. 2012, ch. 97, § 12; July 1.



82a-2413 Same; powers of districts.

82a-2413. Same; powers of districts. Each reservoir improvement district incorporated under the provisions of this act shall be a body politic and corporate and shall have the power to:

(a) Adopt a seal;

(b) sue and be sued by its corporate name;

(c) purchase, hold, sell and convey real and personal property and to execute such contracts as the board of directors deems necessary or convenient to enable it to carry out the purpose for which organized;

(d) construct, improve, maintain or operate works of improvement including such works necessary for the sustainability of reservoirs, including the conservation and maintenance of water for domestic, municipal, agricultural or industrial use;

(e) employ such professional, technical and clerical services and other assistance as deemed necessary by the board of directors;

(f) acquire real or personal property by gift;

(g) impose charges and incur indebtedness within the limitations prescribed by this act;

(h) cooperate and contract with:

(1) Persons, firms, associations, partnerships and private corporations;

(2) other reservoir improvement districts, watershed districts, drainage districts, cities of classes of this state;

(3) other local, state and federal governmental agencies; or

(4) drainage districts, watershed districts or other public corporations organized for similar purposes in any adjoining state;

(i) dissolve the district as provided for in this act;

(j) select a residence or home office for the reservoir improvement district, which shall be at a place in a county where the reservoir or any part of the reservoir is located; and

(k) take any other action necessary to achieve the purposes of the reservoir improvement district.

History: L. 2012, ch. 97, § 13; July 1.



82a-2414 Same; district general plan; creation, approval; report by director of Kansas water office.

82a-2414. Same; district general plan; creation, approval; report by director of Kansas water office. (a) Upon the incorporation of the reservoir improvement district, the board shall cause work to be commenced on the preparation of a general plan of the district. In addition, there shall be prepared an estimate of costs as to installation, maintenance and operation of the proposed improvements. Upon completion of the general plan and estimates of costs, the board shall carefully examine and consider such plan. If they approve the general plan and estimate of cost, they shall transmit a complete copy of the general plan to the director of the Kansas water office and additional copies shall be made available upon request by the director of the Kansas water office. Copies of such plans, estimates and information in the Kansas water office shall be open to inspection by the public at all reasonable times.

(b) The director of the Kansas water office shall examine and study such general plans as to:

(1) Feasibility;

(2) coordination of the plan with any other plan for the reservoir for which the district is formed;

(3) the safety of the works and improvements proposed; and

(4) conformity with the intents and purposes of this act.

(c) The director of the Kansas water office shall transmit a written report of the results of such study and investigation to the board of directors, which shall include any changes or modifications which have been deemed necessary and which shall include a specific approval or disapproval of the general plan.

History: L. 2012, ch. 97, § 14; July 1.



82a-2415 Same; cost and charges to administer general plan; notice; hearing; modified plan.

82a-2415. Same; cost and charges to administer general plan; notice; hearing; modified plan. (a) When the general plan is approved by the director of the Kansas water office, the board shall propose by resolution, that the cost to the district of all improvements contemplated in the plan be paid by imposing a charge against each eligible water right holder of the district in proportion to each such holder's water right. The total of such charges shall be sufficient to enable the district to pay the cost of administering the general plan. The reservoir improvement district also may impose a charge against each eligible water right holder of the district in an amount sufficient to cover district operating costs. Charges paid by eligible water right holders of a reservoir improvement district may vary and shall be based on the principle of having each eligible water right holder pay for the pro rata quantity of water used from the reservoir. In determining the charge, the governing body of the district shall adopt rules which establish guidelines for prospective eligible water right holders.

(b) The board shall fix a time and place conveniently near the reservoir for a public hearing upon the general plan and the resolution proposing a method of financing costs of the works contemplated in the plan. A notice of such hearing shall be given in one publication at least 20 days prior to the date fixed for the hearing, setting forth the time and place of hearing upon the plan and resolution, that a copy of the plan and resolution is available for public inspection in the office of the secretary of the district. Any eligible water right holder of the district desiring to be heard in the matter must file, in duplicate, with the secretary of the board at the secretary's office, at least five days before the date of the hearing, a written statement of such holder's intent to appear at the hearing and the substance of the views they wish to express. Upon receipt of any such statements, the secretary of the board shall immediately transmit one copy of the statements to the director of the Kansas water office. The director of the Kansas water office or the director of the Kansas water office's duly appointed representative may attend the hearing. At the hearing any eligible water right holder of the district who has filed a written statement shall be heard and may present information in support of the eligible water right holder's position in the matter. After hearing all such statements, the board, by resolution, shall adopt as official or reject the general plan. The board shall also adopt as official or reject the proposed method of financing the costs of the works contemplated in the general plan or determine that the general plan or the proposed method of financing or both should be modified. The board shall notify the director of the Kansas water office of the board's action to accept or reject the general plan and proposed method of financing. If it is determined that the general plan should be modified, any proposed changes approved by the board shall be incorporated in a modified general plan which shall be submitted to the director of the Kansas water office for further consideration.

(c) The director of the Kansas water office shall review the modified plan and shall transmit a supplemental written report of the results of the director's study and investigation to the board, including the director of the Kansas water office's written approval or disapproval of the modified general plan. If the modified general plan is approved by the director of the Kansas water office, the board, by resolution, shall adopt the modified plan as the official general plan of the district and notify the director of the Kansas water office of the board's action. If it is determined that the proposed method of financing should be modified, the board shall give consideration to the modified method of financing and, following adoption of the general plan or an approved modification thereof, the board, by further resolution setting forth such modified method of financing, shall adopt it as the official method of the district for financing costs of the works contemplated in the official general plan. If a board is unable to carry out a general plan because insufficient funds have been provided, they may reconsider the general plan or the method of financing, or both, and by following the procedure set forth in subsections (a) and (b), resubmit a general plan or method of financing, or both.

History: L. 2012, ch. 97, § 15; July 1.



82a-2416 Same; specific projects; review of general plan.

82a-2416. Same; specific projects; review of general plan. (a) Following the adoption of the general plan and adoption of the method of financing, the board of directors may determine the order in which specific projects contemplated by the general plan shall be undertaken. The board shall then cause accurate surveys of all work deemed necessary to be done and accurate estimates and calculations to be made by a competent engineer who shall prepare detailed construction plans and specifications showing the location, amount, and character of work to be done and the estimated cost of right of way, construction, maintenance and operation, which plans, specifications and estimates of costs shall be filed in the office of the secretary of the board and shall at all reasonable times be open to public inspection. The board shall carefully examine and consider the same and if they approve such plans, specifications and estimates of costs, they shall transmit a complete copy thereof to the director of the Kansas water office, who shall examine and study the plans and specifications as to conformance to the general plan and other applicable state laws on water use and control and transmit a written report of the results of the director's study and investigation to the board which report shall include any changes or modifications, which the director deems necessary, and which shall include a specific approval or disapproval of the plans and specifications.

(b) Ten years following approval of the general plan and every five years thereafter, the board shall review the general plan to determine if projects proposed to be undertaken by the district in its original plan are still feasible. A report of the review shall be given at a public meeting called for that purpose. This review is not required of reservoir improvement districts that have completed all the projects in the general plans.

Any revisions or amendments to the general plan shall be submitted to the director of the Kansas water office in the manner provided by K.S.A. 2015 Supp. 82a-2414, and amendments thereto.

History: L. 2012, ch. 97, § 16; July 1.



82a-2417 Same; act supplemental.

82a-2417. Same; act supplemental. This act shall be deemed to be supplemental to existing laws relating to watershed districts, drainage districts, flood control, irrigation, soil conservation and related matters.

History: L. 2012, ch. 97, § 17; July 1.



82a-2418 Same; dissolution of district, procedures.

82a-2418. Same; dissolution of district, procedures. (a) The board of directors of any reservoir improvement district, by resolution, may dissolve such district if such district has been incorporated under the provisions of this section for more than eight years and has not:

(1) Adopted a general plan of work and projects to be undertaken by the district;

(2) constructed or contracted to construct any works of improvement; or

(3) incurred any continuing obligations for maintenance of any works of improvement.

(b) The board of directors of any reservoir improvement district, by resolution, may dissolve such district if such district has been incorporated under the provisions of this section for more than four years and has not made substantial progress toward a general plan or work and projects to be undertaken by the district.

(c) A resolution to dissolve a reservoir improvement district shall be adopted by a 2/3 vote of all members of the board that are present and voting, but in no event less than a majority of all board members at a special meeting called for the purpose of dissolving the district.

(d) Notice of the special meeting to dissolve the district shall specify the purpose for which the meeting is to be called, provide for the calling of an election of eligible water right holders for the purpose of determining whether such district shall be dissolved. The board shall provide for the calling of such an election if written petitions signed by 20% of eligible water right holders in the district, as shown by a verified enumeration of such water rights are filed with the secretary of the board.

(e) The election to determine whether the district shall be dissolved shall be held and conducted in the same manner as provided by K.S.A. 2015 Supp. 82a-2407, and amendments thereto, insofar as such provisions can be made applicable. If a majority of those voting on the proposition voted in favor of dissolution of the district, the board shall immediately certify the results of such election to the secretary of state, and the secretary of state thereupon shall issue and deliver to the secretary of such board a certificate of dissolution.

History: L. 2012, ch. 97, § 18; July 1.



82a-2419 Same; certificate of dissolution; payment of obligations; publication of dissolution.

82a-2419. Same; certificate of dissolution; payment of obligations; publication of dissolution. (a) Upon receipt from the secretary of state of the certificate of dissolution of the reservoir improvement district under the provisions of this act, the secretary of the board of directors of the reservoir improvement district shall notify the directors of the reservoir improvement district of such certification.

(b) The directors shall immediately pay all obligations of said district, including all costs incurred by the district, the director of the Kansas water office and the secretary of state in regard to the dissolution proceedings.

(c) Upon receipt of such notification from the state treasurer, the secretary of the district shall have the certificate of dissolution published once in a newspaper of general circulation, located in a county where the reservoir or a part thereof is located and proof of such publication shall be filed with the secretary of state's office. The effective date of the dissolution, unless otherwise provided, shall be the date on which the proof of publication is filed in the office of the secretary of state, but in no event shall the date of dissolution be a date prior to the date of publication of the certificate of dissolution.

History: L. 2012, ch. 97, § 19; July 1.



82a-2420 Same; funds apportioned upon dissolution.

82a-2420. Same; funds apportioned upon dissolution. Any funds of a reservoir improvement district which is totally disorganized and dissolved under the provisions of this act shall be apportioned and paid back to the eligible water right holders in the same proportion as used in assessing fees. The reservoir improvement district treasurer, upon notification of receipt of a certificate of dissolution, shall immediately pay the amounts due each eligible water right holder, as such eligible water right holder may be entitled to receive.

History: L. 2012, ch. 97, § 20; July 1.









Chapter 83 WEIGHTS AND MEASURES

Article 1 AUTHORIZED STANDARDS AND ENFORCEMENT PROVISIONS

83-143 Liquefied petroleum gas; unlawful acts.

83-143. Liquefied petroleum gas; unlawful acts. It shall be unlawful to sell at retail or offer for sale at retail any liquefied petroleum gas except by avoirdupois weight, specified in pounds or kilograms; liquid measure, specified in gallons or liters; or vapor, specified in cubic feet, cubic meters or such other units as may be approved by the secretary of agriculture.

History: L. 1951, ch. 331, § 1; L. 1996, ch. 146, § 4; Apr. 18.



83-144 Same; labeling of packages and containers.

83-144. Same; labeling of packages and containers. When liquefied petroleum gas is sold at retail or offered for sale at retail by weight, in packages or containers, the tare weight of the container, and the net weight of the contents shall be plainly and conspicuously marked on the outside of the container or on a label firmly attached thereto. Tare weight shall not be construed to include the valve protecting cap, which shall be removed when weighing.

History: L. 1951, ch. 331, § 2; L. 1996, ch. 146, § 5; Apr. 18.



83-145 Liquefied petroleum gas; weighing and measuring devices; testing; unlawful acts.

83-145. Liquefied petroleum gas; weighing and measuring devices; testing; unlawful acts. (a) The secretary of agriculture, or the secretary's authorized representative, is authorized to test all weighing and measuring devices used in the retail sale of liquefied petroleum gas, and shall reject all such devices which are found to be inaccurate and to not clearly indicate the quantity of liquefied petroleum gas in kilograms or pounds, liters or gallons, cubic feet or cubic meters or other unit approved by the secretary of agriculture, or the secretary's authorized representative. The secretary of agriculture, or the secretary's authorized representative, shall conspicuously mark all rejected devices. Such mark shall not be removed or defaced except upon authorization of the secretary of agriculture or the secretary's authorized representatives. It shall be unlawful to use a vapor meter dial which is not equipped with a cubic foot indicator for testing the accuracy of the meter.

(b) It shall be unlawful to use a liquid meter for measuring the volume, in gallons, of liquefied petroleum gas for retail sale from delivery vehicles unless such meter is equipped with a ticket printer for use in issuance of printed tickets showing the volume, in gallons, of the liquefied petroleum gas delivered.

History: L. 1951, ch. 331, § 3; L. 1970, ch. 410, § 1; L. 1996, ch. 146, § 6; L. 2001, ch. 175, § 3; July 1.



83-146 Same; purchaser's invoice; ticket.

83-146. Same; purchaser's invoice; ticket. An invoice shall be submitted to the purchaser showing the quantity of liquefied petroleum gas sold, expressed in pounds, or gallons, or cubic feet, or other units approved by the secretary of agriculture. When vapor meters reading in approved units other than cubic feet are used, the invoice shall clearly indicate to the purchaser a factor to convert to cubic feet or gallons.

When liquefied petroleum gas is sold at retail by liquid volume from a delivery vehicle, a ticket issued by a liquid meter shall be used to show the quantity delivered in gallons; and the printed ticket shall clearly indicate to the purchaser the gallons of liquefied petroleum gas sold and delivered.

History: L. 1951, ch. 331, § 4; L. 1970, ch. 410, §2; L. 1996, ch. 146, § 7; Apr. 18.



83-148 Liquefied petroleum gas; purchaser's credit for refilled or exchanged container, exceptions.

83-148. Liquefied petroleum gas; purchaser's credit for refilled or exchanged container, exceptions. Except as otherwise provided, when liquefied petroleum gas is sold by the container, either by a refilling of a container or an exchange of containers, the vendor shall give the purchaser full credit for the unused liquid remaining in a container being exchanged or refilled.  The provisions of this section shall not apply to an exchange of containers when the exchanged container is delivered to the vendor by the purchaser.

History: L. 1951, ch. 331, § 6; L. 1998, ch. 90, § 1; July 1.



83-149 Same; penalties.

83-149. Same; penalties. Any person who violates any of the provisions of article 1 of chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any of the rules and regulations issued hereunder, shall be deemed guilty of a class A, nonperson misdemeanor.

History: L. 1951, ch. 331, § 7; L. 1970, ch. 410, §3; L. 1996, ch. 146, § 8; Apr. 18.



83-154 Falsely making or altering scale ticket or other written records; penalty.

83-154. Falsely making or altering scale ticket or other written records; penalty. Every person who, with intent to defraud, shall falsely make or alter or cause or procure to be falsely made or altered any scale ticket or other written record evidencing or relating to the weight of any personal property or who shall, with intent to defraud, falsely make or alter or cause or procure to be falsely made or altered any entry or item on any such scale ticket or written record, upon conviction thereof, shall be deemed guilty of a class A, nonperson misdemeanor.

History: L. 1957, ch. 220, § 1; L. 1996, ch. 146, § 9; Apr. 18.



83-155 Scale ticket or written record relating to weights; requirements; penalties for violations.

83-155. Scale ticket or written record relating to weights; requirements; penalties for violations. It shall be unlawful for any person who shall for hire weigh any vehicle at an attended public scale to issue any scale ticket or other written record evidencing or relating to the weight of such vehicle or the load thereon unless such scale ticket or written record shall show the following: (a) The date and time of the weighing; (b) the place of the weighing; and (c) the signature of the weigher. Any person violating any of the provisions of this section shall be guilty of a class A, nonperson misdemeanor.

History: L. 1957, ch. 220, § 2; L. 1996, ch. 146, § 10; Apr. 18.






Article 2 STANDARDS AND ENFORCEMENT

83-201 Definitions.

83-201. Definitions. As used in article 2 of chapter 83 of the Kansas Statutes Annotated and K.S.A. 83-502, and amendments thereto:

(a) "Weights and measures" means all commercial weights or measures of every kind, instruments and devices for weighing and measuring, and any appliance and accessories associated with any or all such instruments and devices and any point-of-sale system.

(b) "Weight" as used in connection with any commodity means net weight, except if the label declares that the product is sold by drained weight, the term means net drained weight.

(c) "Correct" as used in connection with weights and measures means conformance to all applicable tolerances, specifications and requirements as established by the secretary and those established within article 2 of chapter 83 of Kansas Statutes Annotated, and amendments thereto or any rules and regulations adopted thereunder.

(d) "Primary standards" means the physical standards of the state which serve as the legal reference from which all other standards and weights and measures are derived.

(e) "Secondary standards" means the physical standards which are traceable to the primary standards through comparisons, using acceptable laboratory procedures, and used in the enforcement of weights and measures laws and rules and regulations.

(f) "Person" means an individual, agent or employee of a service company, partnerships, corporations, companies, societies and associations.

(g) "Sale from bulk" means the sale of commodities when the quantity is determined at the time of sale.

(h) "Package" means any commodity put up or packaged in any manner in advance of sale in units suitable for either wholesale or retail sale.

(i) "Drained weight" means the weight of the solid or semisolid product representing the contents of a package or container obtained after a prescribed method for excluding the liquid has been employed.

(j) "Secretary" means the secretary of agriculture or the secretary's authorized representative.

(k) "Measuring device" includes all weights, scales, beams, measures of every kind, instruments and mechanical devices for weighing or measuring, and any appliances and accessories connected with any or all such instruments.

(l) "Point-of-sale system" means any combination of a cash register or other devices, or system, such as a scanner, capable of recovering stored information related to the price or computing the price of any individual item which is sold or offered for sale at retail.  A point-of-sale system may also include or be attached or connected to a weighing or measuring device.

(m) "Scanner" means any electronic system that employs a laser-bar code reader to retrieve product identity, price or other information stored in a computer memory.

(n) "Service company" means a company which is in the business of examining, calibrating, testing, repairing and adjusting weighing and measuring devices but such term does not include a technical representative unless the technical representative is the owner of such service company.

(o) "Technical representative" means an individual who installs, repairs, adjusts or calibrates the weighing and measuring devices and certifies the accuracy of the weighing and measuring devices.

History: L. 1985, ch. 345, § 1; L. 1994, ch. 83, § 1; L. 1996, ch. 146, § 11; Apr. 18.



83-202 Recognized system of weights and measures.

83-202. Recognized system of weights and measures. (a) Except as provided further:

(1) The system of weights and measures in customary use in the United States and the metric system of weights and measures are jointly recognized, and either one or both of these systems shall be used for all commercial purposes in the state.

(2) The following standards and requirements shall apply to commercial weighing and measuring devices:

(A) "The standards of the national conference on weights and measures" published in the national institute of standards and technology handbook 44 entitled specifications, tolerances, and other technical requirements for weighing and measuring devices as published on October, 1994 or later versions as established in rules and regulations adopted by the secretary, except a mechanical vehicle scale used solely to sell aggregate products shall be allowed a minimum tolerance of +/- 100 pounds. Such scale shall not be sold or moved to another location for use in commercial applications unless it complies with all applicable tolerances of the national institute of standards and technology handbook 44 entitled specifications, tolerances, and other technical requirements for weighing and measuring devices as published in October, 1994 or later versions as established in rules and regulations adopted by the secretary;

(B) "the uniform laws and regulations of the national conference on weights and measures" published in the national institute of standards and technology handbook 130 regarding packaging and labeling, the method of sale of commodities, national type evaluation regulation, motor fuel inspection and motor fuel regulation, as published on December, 1994 or later versions as established in rules and regulations adopted by the secretary;

(C) "checking the net contents of packaged goods" published in the national institute of standards and technology handbook 133, third edition, as published on September, 1988 or later versions as established in rules and regulations adopted by the secretary;

(D) "checking the net contents of packaged goods" published in the national institute of standards and technology handbook 133, third edition, supplement 4, as published on October, 1994 or later versions as established in rules and regulations adopted by the secretary; and

(E) any other handbooks or sections thereof as adopted by the secretary by rules and regulations.

(b) Whenever there exists an inconsistency between the provisions of chapter 83 of the Kansas Statutes Annotated, and amendments thereto, and any of the handbooks adopted by reference, the requirements of chapter 83 of the Kansas Statutes Annotated, and amendments thereto, shall control.

History: L. 1985, ch. 345, § 2; L. 1992, ch. 164, § 1; L. 1996, ch. 146, § 12; L. 2001, ch. 175, § 4; L. 2003, ch. 33, § 1; L. 2005, ch. 76, § 1; L. 2011, ch. 7, § 1; July 1.



83-203 State primary standards of weights and measures; secondary standards.

83-203. State primary standards of weights and measures; secondary standards. Weights and measures that are traceable to the United States prototype standards supplied by the federal government, or approved as being satisfactory by the national institute of standards and technology, shall be the state primary standards of weights and measures and shall be maintained in such calibration as prescribed by the national institute of standards and technology. All secondary standards may be prescribed by the secretary and shall be verified upon their initial receipt and as often thereafter as deemed necessary by the secretary.

History: L. 1985, ch. 345, § 3; L. 1992, ch. 175, § 2; July 1.



83-204 Contracts, sales or purchases construed in terms of standards of weights and measures adopted under act.

83-204. Contracts, sales or purchases construed in terms of standards of weights and measures adopted under act. All contracts, sales or purchases made for work to be done, or for anything to be sold or delivered or done by weight or measure within this state shall be taken and construed in terms of and according to the standards of weights and measures adopted under this act, except where parties have agreed upon any other calculations or measurement.  All statements and representations of any kind referring to the weights or measures of commodities sold or purchased, or exposed for sale, shall be understood in terms of the standards of weights and measures adopted under this act.

History: L. 1985, ch. 345, § 4; July 1.



83-205 Weights and measures inspection program; personnel; functions.

83-205. Weights and measures inspection program; personnel; functions. (a) There is hereby established in the Kansas department of agriculture a weights and measures inspection program to enforce the provisions of chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder. The program shall be under the supervision of the secretary, and the secretary shall employ an administrator of the program and appoint such personnel as may be necessary for the proper administration of chapter 83 of the Kansas Statutes Annotated, and amendments thereto. The administrator shall be in the unclassified service of the Kansas civil service act.

(b) The weights and measures inspection program shall perform the following functions:

(1) Assure that weights and measures in commercial service within the state are suitable for their intended use, properly installed, accurate and are so maintained by their owner or user;

(2) prevent unfair or deceptive dealing by weight or measure in any commodity or service advertised, packaged, sold or purchased within this state;

(3) make available to all users of physical standards or weighing and measuring equipment the precision calibration and related metrological certification capabilities of the weights and measures facilities of the Kansas department of agriculture;

(4) promote uniformity, to the extent such conformance is practicable and desirable, between weights and measures requirements of this state and those of other states and federal agencies;

(5) encourage desirable economic growth while protecting the consumer through the adoption by rule and regulation of weights and measures requirements as necessary to assure equity among buyers and sellers; and

(6) such other functions as may be specified by law or deemed necessary by the secretary to carry out the duties and functions of chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder.

History: L. 1985, ch. 345, § 5; L. 1996, ch. 146, § 13; L. 2004, ch. 101, § 184; July 1.



83-206 Same; powers and duties of secretary of agriculture.

83-206. Same; powers and duties of secretary of agriculture. In the administration of the weights and measures inspection program, the secretary shall:

(a) Administer and enforce the provisions of chapter 83 of the Kansas Statutes Annotated, and amendments thereto or any rules and regulations adopted thereunder.

(b) Conduct investigations to ensure compliance with chapter 83 of the Kansas Statutes Annotated, and amendments thereto or any rules and regulations adopted thereunder.

(c) Delegate to appropriate individuals or private or public entities any of these responsibilities for the proper administration of chapter 83 of the Kansas Statutes Annotated, and amendments thereto or any rules and regulations adopted thereunder.

(d) Test annually the standards of weight and measure used by any city or county within the state, and approve the same when found to be correct.

(e) Inspect and test weights and measures kept, offered or exposed for sale.

(f) Inspect and test, to ascertain if they are correct, weights and measures and point-of-sale systems commercially used: (1) In determining the weight, measure or count of commodities or things sold, or offered or exposed for sale, on the basis of weight, measure or count; (2) in computing the basic charge or payment for services rendered on the basis of weight, measure or count; or (3) in recovering stored information related to the price of any item or commodity which is sold or offered for sale at retail.

(g) Approve for use, and may mark, such weights and measures and point-of-sale systems as the secretary finds to be correct, and reject and mark as rejected such weights and measures and point-of-sale systems as the secretary finds to be incorrect.  Weights and measures and point-of-sale systems that have been rejected may be seized if not corrected within the time specified by the secretary or if used or disposed of in a manner not specifically authorized.  The secretary shall reject and may seize the weights and measures and point-of-sale systems found to be incorrect that are not capable of being made correct.

(h) Weigh, measure or inspect packaged commodities kept, offered or exposed for sale, sold, or in the process of delivery, to determine whether they contain the amounts represented and whether they are kept, offered or exposed for sale in accordance with chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or rules and regulations promulgated pursuant thereto.  In carrying out the provisions of this section, the secretary shall employ recognized sampling procedures by incorporating applicable procedures designated in the national institute of standards and technology handbooks.

(i) Allow reasonable variations from the stated quantity of contents, which shall include those caused by loss or gain of moisture during the course of good distribution practice.

(j) Perform such other duties as may be necessary to carry out the provisions of chapter 83 of the Kansas Statutes Annotated, and amendments thereto or any rules and regulations adopted thereunder, or as may be otherwise authorized by law.

(k) Be authorized to enter into such contracts and agreements with individuals or private or public entities as may be necessary, in the judgment of the secretary, to fulfill the duties and responsibilities established in chapter 83 of the Kansas Statutes Annotated, and amendments thereto or any rules and regulations adopted thereunder.  Any contract entered into by the secretary pursuant to this section shall not be subject to K.S.A. 75-3739, or amendments thereto.

History: L. 1985, ch. 345, § 6; L. 1992, ch. 175, § 3; L. 1994, ch. 83, § 2; L. 1996, ch. 146, § 14; Apr. 18.



83-207 Same; rules and regulations.

83-207. Same; rules and regulations. The secretary of agriculture may adopt rules and regulations necessary for the administration and enforcement of the provisions of chapter 83 of the Kansas Statutes Annotated, and amendments thereto.  As a part of such rules and regulations, the secretary of agriculture shall adopt standards setting forth specifications, tolerances and other technical requirements for all weights, measures and weighing and measuring devices, and point-of-sale systems.  These specifications, tolerances and other technical requirements shall conform, insofar as practicable, to the specifications, tolerances and other technical requirements for weights, measures and weighing and measuring devices established by the national institute of standards and technology. The secretary of agriculture shall prescribe by rules and regulations the appropriate term or unit of weight or measure to be used whenever the secretary determines in the case of a specific commodity that an existing practice of declaring the quantity by weight, measure, numerical count, or combination thereof, does not facilitate value comparisons by consumers, or that such practice offers an opportunity for consumer confusion.

History: L. 1985, ch. 345, § 7; L. 1992, ch. 175, § 4; L. 1994, ch. 83, § 3; L. 1996, ch. 146, § 15; Apr. 18.



83-208 Inspections; prohibited acts; penalty for violation.

83-208. Inspections; prohibited acts; penalty for violation. The secretary, or an authorized representative of the secretary, may enter any premises or vehicle in or on which any weights, measures, balances or measuring devices may be located or used for the purposes of trade, for the purpose of inspecting, testing and sealing or rejecting the same. Whoever hinders, obstructs, or in any way interferes with the secretary or an authorized representative of the secretary, while in the performance of the inspection, or whoever fails to produce, upon demand by such secretary or authorized representative, all weights, measures, balances or measuring devices in or upon the premises or vehicle of such person or in the possession of such person for use in manufacture or trade, shall be deemed guilty of a class A, nonperson misdemeanor.

History: L. 1985, ch. 345, § 8; L. 1996, ch. 146, § 16; Apr. 18.



83-209 Enforcement; orders of secretary.

83-209. Enforcement; orders of secretary. (a) If the secretary finds that any package or amount of any commodity is held, offered or exposed for sale in violation of law, the secretary may order them off-sale and may mark or tag them to show they are illegal.

(b) Whenever the secretary finds that any violation of chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted under it has occurred, the secretary may issue a stop-use order, stop-sale order, stop-removal order or removal order or any combination of such orders with respect to weights and measures being, or capable of being, commercially used.  The secretary may issue stop-sale orders, stop-removal orders or removal orders, or any combination of such orders, with respect to any package or amount of any commodity held, offered or exposed for sale, sold or being delivered if the secretary deems it necessary for the protection of the public.

(c) No person may sell, use, remove, otherwise dispose of, or fail to remove from the premises specified, any weight, measure or package or any amount of any commodity contrary to the terms of any order issued under this section.

(d) This section does not limit the right of the secretary to proceed as authorized by other sections of chapter 83 of the Kansas Statutes Annotated, and amendments thereto or any rules and regulations adopted thereunder.

History: L. 1985, ch. 345, § 9; L. 1996, ch. 146, § 17; Apr. 18.



83-210 County or city enforcement; powers and duties of officials.

83-210. County or city enforcement; powers and duties of officials. (a) Any county or city in the state may establish a department of public inspection of weights and measures, appoint inspectors of weights and measures and fix their compensation and pass such ordinances relating to weights and measures not in conflict with the state laws as may be deemed necessary.  If a county or city establishes such a department it shall provide the department with suitable quarters, a set of secondary standards and all other equipment for the proper performance of duties. All county and city standards shall be tried, proved and sealed under the direction of the secretary, and shall be returned to the secretary for verification at least once in every year.

(b) Any weights and measures official appointed for a county or city shall have the duties enumerated in subsections (e) to (h), inclusive, of K.S.A. 83-206, and amendments thereto, and the powers enumerated in K.S.A. 83-208 and 83-209, and amendments thereto. These powers and duties shall extend to their respective jurisdictions, except that the jurisdiction of a county official shall not extend to any city for which a weights and measures official has been appointed.  Weights and measures officials appointed for a county or city shall exercise such additional powers as may be granted by the governing body of such county or city, but such additional powers shall not be less than the powers granted to state inspectors of weights and measures under chapter 83 of the Kansas Statutes Annotated, and amendments thereto, and shall not be in conflict with powers granted to the secretary under chapter 83 of the Kansas Statutes Annotated, and amendments thereto.

(c) All departments of public inspection of weights and measures established by cities or counties prior to July 1, 1985, are hereby specifically continued in existence.

History: L. 1985, ch. 345, § 10; L. 1996, ch. 146, § 18; Apr. 18.



83-212 Bulk sales delivery ticket; contents.

83-212. Bulk sales delivery ticket; contents. All bulk sales in which the buyer and seller are not both present to witness the measurement, all bulk deliveries of heating fuel and all other bulk sales specified by rules and regulations of the secretary of agriculture, shall be accompanied by a delivery ticket containing the following information:

(a) The names and addresses of the buyer and seller;

(b) the date of delivery of the product or commodity;

(c) the quantity delivered and the quantity upon which the price is based, if this differs from the delivered quantity;

(d) the identity of the commodity or product being sold in the most descriptive terms commercially practicable, including any quality representation made in connection with the sale;

(e) the count of individually wrapped packages, if more than one; and

(f) the unit price, unless otherwise agreed on by both the buyer and seller.

History: L. 1985, ch. 345, § 12; L. 1996, ch. 146, § 19; Apr. 18.



83-213 Labeling of packages; rules and regulations.

83-213. Labeling of packages; rules and regulations. (a) Except as otherwise provided in chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or by rules and regulations adopted pursuant thereto, any package kept for the purpose of sale or offered or exposed for sale shall bear on the outside of the package a definite, plain and conspicuous declaration of:

(1) The identity of the commodity in the package, unless the same can easily be identified through the wrapper or container;

(2) the quantity of contents in terms of weight, measure or count; and

(3) the name and place of business of the manufacturer, packer or distributor, in the case of any package kept, offered or exposed for sale, or sold in any place other than on the premises where packed.

(b) The secretary of agriculture may adopt rules and regulations which establish reasonable variations or tolerances, prescribe the size of printing of the labeling required and prescribe exemptions of small packages.

History: L. 1985, ch. 345, § 13; L. 1996, ch. 146, § 20; Apr. 18.



83-214 Testing and sealing on request; charge for services; weights and measures fee fund.

83-214. Testing and sealing on request; charge for services; weights and measures fee fund. (a) The secretary may try and prove weights, measures, balances and other measuring devices on request for any person, corporation or institution, and when the same are found or made to conform to the state standards, and otherwise fulfill such reasonable requirements as the secretary may make, the secretary, or an authorized representative of the secretary, may seal the same with a seal which is kept for that purpose.

(b) Except as otherwise provided by statute, the secretary, or the authorized representative of the secretary, may charge for services provided by the department and other necessary and incidental expenses or both incurred in conjunction with the testing and proving of weights, measures and other devices at a rate per hour or fraction thereof and other necessary and incidental expenses which are fixed by rules and regulations adopted by the secretary of agriculture, except that (1) the charges for services provided by the metrology lab shall not exceed $50 per hour or fraction thereof, and (2) in the case of the head house scale program such charges shall not exceed $100 per hour or fraction thereof. The secretary may charge for subsistence and transportation of personnel and equipment to such point and return. Such charges shall be set by rules and regulations adopted by the secretary of agriculture. The secretary may fix the manner in which any charges made pursuant to this subsection are collected.

(c) The secretary shall remit all moneys received under subsection (b) to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the weights and measures fee fund which is hereby created. All expenditures from the weights and measures fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person designated by the secretary.

(d) Except as provided in K.S.A. 83-301 through 83-311, and amendments thereto, nothing in article 2 of chapter 83 of the Kansas Statutes Annotated, and amendments thereto, shall prohibit the owner of a weighing or measuring device or the owner's employee or agent from servicing or repairing such device. However, if such device is found out of tolerance and is rejected by the department of agriculture, the owner is responsible for repairing the device within the time specified on the rejection tag and notifying the department when the device is repaired and in operation. The owner shall pay a fee commensurate with the expense incurred by the secretary in performing the follow-up inspections or tests.

History: L. 1985, ch. 345, § 14; L. 1990, ch. 364, § 6; L. 1994, ch. 336, § 14; L. 1996, ch. 146, § 21; L. 2001, ch. 5, § 482; July 1.



83-215 Rejection of weighing or measuring device; repair or destruction of device.

83-215. Rejection of weighing or measuring device; repair or destruction of device. (a) The secretary is hereby authorized and empowered to reject any weighing or measuring device which is found not to conform to state standards or which is found not to weigh or measure within authorized tolerances.

(b) Service companies or any agent or employee thereof, shall be prohibited from condemning or taking a weighing or measuring device out of service.

(c) Any weighing or measuring device that has been rejected under authority of the secretary shall remain subject to the control of the secretary until such time as suitable and acceptable repair has been made of the same, or an authorized disposition of the same has been approved.  An authorized repair period of use not longer than 30 days for purposes of obtaining a repair of the weighing or measuring device by the owner, or a reasonable extension of that period, may be given by the secretary when it is determined that the immediate cessation of use of such weighing or measuring device will work an undue hardship on the person using such device or the patrons of such person.  The owner of such rejected weighing or measuring device shall cause the same to be repaired and corrected to weigh or measure within authorized tolerances within 30 days after being rejected, or within such extension as may be authorized, or in lieu thereof, the owner of the same may dispose of or destroy such weighing or measuring device or any rejected weight or measure under specific authority from the secretary.

History: L. 1985, ch. 345, § 15; L. 1996, ch. 146, § 22; Apr. 18.



83-216 Same; devices declared to be common nuisance and contraband; action for disposal of device.

83-216. Same; devices declared to be common nuisance and contraband; action for disposal of device. (a) Any weight, measure or weighing or measuring device which has been rejected by the secretary and which has not been repaired or restored to weigh or measure within approved tolerances, during any authorized repair period, is hereby declared to be a common nuisance and a contraband device. The secretary may seal the beam or mechanism out of service on any weighing or measuring device, or may take possession of any contraband weight or measure. The secretary shall deliver to the owner or person found in possession of any contraband weight, measure or weighing or measuring device a statement giving the location and description of the weight, measure or weighing or measuring device so sealed or taken.

(b) Any weighing or measuring device which has been sealed out of service by the secretary and which has not been repaired or restored and made to weigh or measure within approved tolerances within 90 days following the date of sealing, or an authorized extension thereof, may be proceeded against by an action, instituted in Shawnee county district court or in the county where such weighing or measuring device is located, for an order for the disposal of such device.

(c) Procedure in regard to the prevention of the maintenance of a common nuisance and procedure for the disposal of any weighing or measuring device may be had in accordance with and in the manner provided for under K.S.A. 41-805 and 41-806, and amendments thereto, and as otherwise authorized by statute.

History: L. 1985, ch. 345, § 16; L. 1996, ch. 146, § 23; Apr. 18.



83-217 Damages owed by person using inaccurate, false or rejected device; variations in weight, measure or quantity.

83-217. Damages owed by person using inaccurate, false or rejected device; variations in weight, measure or quantity. Any person who is liable to an injured person by reason of any inaccurate, false or rejected weighing or measuring device shall be assessed and adjudged to pay damages in double the amount of property wrongfully taken or not given, and in addition thereto, for punitive damages the additional sum of $25, and reasonable attorney fees, to be recovered in any court of competent jurisdiction. The selling and delivery of a stated quantity of any commodity shall be prima facie evidence of representations on the part of the vendor that the quantity sold and delivered was the quantity bought by the vendee. A slight variation from the stated weight, measure or quantity, within authorized tolerances, is permissible for individually packaged commodities if such variation is as often over, as it is under, the correct weight, measure or quantity stated.

History: L. 1985, ch. 345, § 17; July 1.



83-218 Presumptive proof of regular use of device.

83-218. Presumptive proof of regular use of device. For the purposes of this act, proof of the existence of a weight, measure or a weighing or measuring device, in or about any building, enclosure, stand or vehicle in which or from which it is shown that buying or selling is commonly carried on, in the absence of conclusive evidence to the contrary, shall be presumptive proof of the regular use of such weight, measure or weighing or measuring device for commercial purposes and of such use by the person in charge of such building, enclosure, stand or vehicle.

History: L. 1985, ch. 345, § 18; July 1.



83-219 Unlawful acts.

83-219. Unlawful acts. (a) It shall be unlawful for any person:

(1) To offer or expose for sale, or to sell or otherwise dispose of any weight, measure or weighing or measuring device that does not meet the tolerances and specifications required by chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or which has been rejected without first obtaining the written authorization of the secretary;

(2) to use or possess a weight, measure or weighing or measuring device that is used for or intended to be used for commercial purposes which does not meet the tolerance and specifications required by chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or that does not conform to the standard authorized by the secretary for determining the quantity of any commodity or article of merchandise, for the purpose of:

(A) Buying or selling any commodity or article of merchandise;

(B) computation of any charge for services rendered on the basis of weight or measure;

(C) determining weight or measure, either when a charge is made for such determination or where no charge is made for use of such weight, measure, weighing or measuring device;

(3) except as allowed in K.S.A. 83-225, and amendments thereto, to break or remove any tag, mark or seal placed on any weighing or measuring device by the secretary or a county or city inspector of weights and measures, without specific written authorization from the proper authority or to use a weighing or measuring device after the lapse of the authorized period following the placing of a rejection tag thereon by the secretary, unless further extension of time for any repair purposes is first obtained from the secretary;

(4) to sell, offer or expose for sale, less than the represented quantity of any commodity, thing or service;

(5) to take or attempt to take more of the represented quantity of any commodity, thing or service when the buyer furnishes the weight, measure or weighing or measuring device by which the amount of any commodity, thing or service is determined;

(6) to keep for the purpose of sale, or to offer or expose for sale, or to sell any commodity in a manner contrary to the law or contrary to any rule and regulation;

(7) to use in retail trade, except in preparation of packages of merchandise put up in advance of sale, a weighing or measuring device that is not so positioned that its indications may be accurately read and the weighing or measuring operation observed from a reasonable customer position;

(8) to violate any of the provisions of chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or rules and regulations adopted thereunder, for which a specific penalty is not provided;

(9) to sell or offer for sale, or use or possess for the purpose of selling or using any device or instrument to be used or calculated to falsify any weight or measure;

(10) to dispose of any rejected weight or measure in a manner contrary to law or rules and regulations;

(11) to expose for sale, offer for sale or sell any commodity in package form, without it being so wrapped, or the container so made, formed or filled, that it will not mislead the purchaser as to the quantity of the contents of the package;

(12) to expose for sale, offer for sale or sell any commodity in any container where the contents of the container fall below such reasonable standard of fill as may have been prescribed for the commodity in question by the secretary;

(13) to misrepresent the price of any commodity or service sold, offered, exposed or advertised for sale by weight, measure or count, nor represent the price in any manner calculated or tending to mislead or in any way deceive any person;

(14) to misrepresent, or represent in a manner calculated or tending to mislead or deceive an actual or prospective purchaser, the price of an item offered, exposed or advertised for sale at retail;

(15) to compute or attempt to compute at the time of sale of an item, a value which is not a true extension of a price per unit which is then advertised, posted or quoted;

(16) to charge or attempt to charge, at the time of the sale of an item or commodity, a value which is more than the price which is advertised, posted or quoted;

(17) to alter a weight certificate, use or attempt to use any such certificate for any load or part of a load or for articles or things other than for which the certificate is given, or, after weighing and before the delivery of any articles or things so weighted, alter or diminish the quantity thereof;

(18) to hinder or obstruct in any way the secretary or any of the secretary's authorized agents in the performance of the secretary's official duties under chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder;

(19) to fail to follow the standards and requirements established in K.S.A. 83-202, and amendments thereto, or any rules and regulations adopted thereunder;

(20) to fail to pay all fees and penalties as prescribed by chapter 83 of the Kansas Statutes Annotated, and amendments thereto, and the rules and regulations adopted thereunder;

(21) to fail to keep or make available for examination or provide to the secretary all inspection reports, test reports and any other service reports or other information on any device owned or operated by the owner or any agent or employee of the owner and other information necessary for the enforcement of chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder, and as required by the secretary;

(22) to fail to have any commercial weight, measure or weighing and measuring device tested as required by chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder;

(23) to sell or offer or expose for sale liquefied petroleum gas in packages or containers which do not bear a statement as to tare and net weight as required by chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder, or packages or containers which bear a false statement as to weights;

(24) to sell, use, remove, or otherwise dispose of, or fail to remove from the premises specified, any weighing or measuring device or package or commodity contrary to the terms of any order issued by the secretary;

(25) to violate any order issued by the secretary pursuant to chapter 83 of the Kansas Statutes Annotated, and amendments thereto; and

(26) to prohibit a buyer or seller from observing the weighing or operation of any transaction to which such buyer or seller is a party.

(b) It shall be unlawful for any service company or technical representative to:

(1) Act as or represent such person's self to be a technical representative without having a valid license issued by the Kansas department of agriculture;

(2) certify a device as correct unless the device meets the tolerances and specifications as required by chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder;

(3) hinder or obstruct in any way the secretary in the performance of the secretary's official duties under chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder;

(4) fail to follow the standards and requirements set forth in K.S.A. 83-202, and amendments thereto, or any rules and regulations adopted thereunder;

(5) fail to complete the testing or placing-in-service report in its entirety and to report the accurate description of the parts replaced, adjusted, reconditioned or work performed;

(6) file a false or fraudulent service company or technical representative application or reports to the secretary;

(7) fail to pay all fees and penalties as prescribed by chapter 83 of the Kansas Statutes Annotated, and amendments thereto, and the rules and regulations adopted thereunder;

(8) fail to keep or make available for examination in an accessible and legible manner or provide to the secretary in a legible manner all inspection reports, test reports, and any other service or report work information on any device which the service company or an agent or employee performed work on and other information necessary for the enforcement of chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder; or

(9) sell, offer or expose for sale a weighing or measuring device intended to be used commercially, which is not traceable to a national type evaluation program certificate of conformance.

(c) For the purpose of paragraph (a)(4), the selling and delivery of a stated quantity of any commodity shall be prima facie evidence of representations on the part of the seller that the quantity sold and delivered was the quantity bought by the purchaser.

(d) Violation of this section shall be deemed a deceptive act and practice as defined by K.S.A. 50-626, and amendments thereto. Violations of the provisions of K.S.A. 83-219, and amendments thereto, may be enforced by the secretary under the administrative provisions of chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or by the attorney general or a county or district attorney under the Kansas consumer protection act.

History: L. 1985, ch. 345, § 19; L. 1986, ch. 398, § 2; L. 1994, ch. 83, § 4; L. 1996, ch. 146, § 24; L. 2001, ch. 175, § 5; L. 2004, ch. 101, § 185; July 1.



83-220 Penalty for violations.

83-220. Penalty for violations. Any person violating any of the provisions of article 2 of chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or violating any rules and regulations adopted thereunder shall be guilty of a class A, a nonperson misdemeanor.

History: L. 1985, ch. 345, § 20; L. 1996, ch. 146, § 25; Apr. 18.



83-221 Dispensing devices and vehicle tanks; inspections, tests, certifications.

83-221. Dispensing devices and vehicle tanks; inspections, tests, certifications. All inspections and tests to inspect, test and seal, certify or reject any dispensing device, as defined in K.S.A. 83-401, and amendments thereto, or the capacity of any vehicle tank used in the transportation of liquefied petroleum gas, motor-vehicle fuels or liquid fuels shall be made in compliance with the provisions of chapter 83 of the Kansas Statutes Annotated, and amendments thereto, and the rules and regulations promulgated thereunder.

History: L. 1985, ch. 345, § 21; L. 1988, ch. 397, § 8; L. 1989, ch. 163, § 9; L. 1996, ch. 146, § 26; L. 2007, ch. 180, § 3; July 1.



83-222 Continuation of rules and regulations.

83-222. Continuation of rules and regulations. Except as otherwise provided in article 2 of chapter 83 of the Kansas Statutes Annotated, and amendments thereto, all rules and regulations adopted under the provisions of article 1 of chapter 83 of the Kansas Statutes Annotated in existence immediately prior to July 1, 1985, shall continue to be effective and shall be deemed to be the rules and regulations of the secretary of agriculture until revised, amended, repealed or nullified pursuant to law.

History: L. 1985, ch. 345, § 22; L. 1996, ch. 146, § 27; Apr. 18.



83-223 Action for injunction authorized to restrain or prevent violations.

83-223. Action for injunction authorized to restrain or prevent violations. The secretary may bring action in the district court in the name of the state of Kansas for injunction or other process to restrain or prevent a violation of this act.

History: L. 1985, ch. 345, § 23; July 1.



83-224 Severability.

83-224. Severability. If any part or parts of this act are held to be invalid or unconstitutional by any court, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional part or parts.

History: L. 1985, ch. 345, § 24; July 1.



83-225 Scale; authorized removal of rejection tag or other mark.

83-225. Scale; authorized removal of rejection tag or other mark. (a) A licensed service company shall be authorized to remove an official rejection tag or other mark placed on a scale by authority of the secretary for the purpose of testing or repairing any scale.

(b) After the test is conducted and necessary repairs are completed, the service company shall place the weighing and measuring device in service and shall notify the secretary of such within the time periods established by the secretary pursuant to rules and regulations adopted hereunder.

(c) When a scale cannot be repaired properly, the service company shall replace the rejection tag or other mark with a substitute rejection tag or other mark supplied by the department and shall notify the secretary within the time period as established by the secretary pursuant to rules and regulations adopted hereunder.

(d) This section shall apply to new and used scales.

(e) This section shall be supplemental to and part of the act appearing in article 2 of chapter 83 of Kansas Statutes Annotated. Administrative or civil penalties specified in K.S.A. 83-220, and amendments thereto, shall apply to violations of this section.

History: L. 1986, ch. 398, § 1; L. 1988, ch. 398, § 10; L. 1996, ch. 146, § 28; Apr. 18.






Article 3 SCALES

83-301 Definitions.

83-301. Definitions. As used in K.S.A. 83-301 through 83-325, and amendments thereto:

(a) "Weighing and measuring device" means any scales, liquefied petroleum gas meter or vehicle tank meter used for commercial weighing or measuring of commodities;

(b) "person" means any individual, agent or employee of a service company, partnership, association, corporation or governmental agency;

(c) "place of business" means any location from which a scale testing and service company, or one or more representatives or employees thereof, sell and perform services for the purpose of testing, repairing, adjusting or calibrating scales;

(d) "technical representative" means an individual who conducts any of the following: Installs, repairs, adjusts, calibrates or certifies the accuracy of, a weighing and measuring device;

(e) "secretary" means the secretary of agriculture or an authorized representative of the secretary;

(f) "service company" means a company which is in the business of any of the following: Installing, examining, calibrating, testing, repairing or adjusting weighing and measuring devices but such term does not include a technical representative unless the technical representative is the owner of such service company;

(g) "vehicle tank meter" means those meters mounted on vehicle tanks used for the measurement and delivery of petroleum products; and

(h) "liquefied petroleum gas" means commercial propane and such commercial butane as is used for heating fuel.

History: L. 1985, ch. 343, § 1; L. 1988, ch. 398, § 1; L. 1990, ch. 364, § 7; L. 1996, ch. 146, § 29; L. 2004, ch. 4, § 1; July 1.



83-302 Scales; service company license required; application; fees; out-of-state places of business; technical representatives, licensure; continuing education seminars; weights tested by secretary; deposit of moneys.

83-302. Scales; service company license required; application; fees; out-of-state places of business; technical representatives, licensure; continuing education seminars; weights tested by secretary; deposit of moneys. (a) Each person, other than an authorized representative of the secretary or an authorized representative of a city or county department of public inspection of weights and measures established pursuant to K.S.A. 83-210, and amendments thereto, desiring to operate and perform testing and other services as a company in Kansas shall apply to the secretary for a service company license, on a form to be supplied by the secretary, and shall obtain such license from the secretary before operating and performing testing or other services as a service company. Each service company shall obtain a license for each place of business maintained in Kansas and shall pay a license application fee of $50, or commencing July 1, 2002, and ending June 30, 2010, a fee of $100 and thereafter an annual license renewal application fee of $50, or commencing July 1, 2002, and ending June 30, 2010, a fee of $100 for each place of business. Each service company license shall expire on June 30 following issuance, shall be void unless renewed prior to the expiration and shall not be transferable.

(b) If any service company maintains any out-of-state places of business which the company operates in serving Kansas patrons, the service company seeking to obtain or renew a license under this section shall list in the application such places of business and the firm names under which the company operates at each such place of business. If any out-of-state place of business is established by a service company after being licensed under this section, the licensee shall supply such information to the secretary before any work is performed in Kansas from such out-of-state location. Each nonresident service company shall designate a resident agent upon whom service of notice or process may be made to enforce the provisions of chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any liabilities arising from operations thereunder. Each nonresident service company which maintains no established place of business in Kansas shall obtain a license under this section for each out-of-state place of business and shall list on the application the firm name or names for each place of business from which the service company intends to operate.

(c) Each technical representative shall be licensed annually by the secretary. Each technical representative shall be required to attend continuing education seminars on an annual basis as required by rules and regulations adopted by the secretary and to pass a reasonable examination prescribed by the secretary each year prior to being licensed. The Kansas department of agriculture shall be authorized to charge a fee to the attendees of the continuing education seminars sponsored by the agency. The amount charged shall be no more than is necessary to cover the expenses incurred in providing the seminar. Each technical representative's license shall expire on June 30 following the issuance of the license and shall be void unless renewed prior to the expiration.

(d) No service company license may be issued or renewed under this section until the applicant's weights or measures, or both have been tested for accuracy and sealed by the secretary. The secretary is authorized to accept a certification of the accuracy of the applicant's weights or measures issued by the national institute of standards and technology or by a weights and measures laboratory certified by the national institute of standards and technology in lieu of a test by the secretary, if such certificate shows that the weights or measures have been tested within the last 365 days preceding the license application.

(e) The secretary shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the weights and measures fee fund.

History: L. 1985, ch. 343, § 2; L. 1988, ch. 398, § 2; L. 1990, ch. 365, § 3; L. 1992, ch. 175, § 5; L. 1996, ch. 146, § 30; L. 2001, ch. 5, § 483; L. 2002, ch. 181, § 25; L. 2004, ch. 85, § 20; L. 2004, ch. 180, § 16; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 101, § 186, but that version was repealed by L. 2004, ch. 180, § 18.



83-303 Rules and regulations of secretary of agriculture; access to private premises by secretary.

83-303. Rules and regulations of secretary of agriculture; access to private premises by secretary. (a) The secretary of agriculture may adopt, amend and revoke reasonable rules and regulations concerning:

(1) Standards of workmanship for technical representatives and service companies;

(2) requirements for contractual responsibilities and fulfillment of agreements by service companies;

(3) maintenance and furnishing of reports and information necessary for the secretary to carry out the provisions of chapter 83 of the Kansas Statutes Annotated, and amendments thereto or any rules and regulations adopted thereunder; and

(4) other matters necessary for the administration of the provisions of chapter 83 of the Kansas Statutes Annotated, and amendments thereto or any rules and regulations adopted thereunder.

(b) For purposes of inspection, the secretary may enter upon private premises during normal business hours so as to inspect a weights and measures device or to inspect the installation, or repair or service reports the owner of the device or the service company is required to keep pursuant to chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or rules and regulations adopted thereunder or to perform any other lawful act as set out in chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or rules and regulations adopted thereunder.

History: L. 1985, ch. 343, § 3; L. 1988, ch. 398, § 3; L. 1996, ch. 146, § 31; Apr. 18.



83-304 Annual inspection required; scales not tested and approved, taken out of service; approval and seal of certain test weights or equipment; exemptions; report of results; withdrawal of inaccurate scale from use; notification of secretary; reports required to be kept by service companies; inspection of vapor meters.

83-304. Annual inspection required; scales not tested and approved, taken out of service; approval and seal of certain test weights or equipment; exemptions; report of results; withdrawal of inaccurate scale from use; notification of secretary; reports required to be kept by service companies; inspection of vapor meters. (a) Except as provided by subsection (e), the owner or operator of a weighing and measuring device which is used commercially shall have such weighing and measuring device tested and inspected at least annually for accuracy. The test shall be conducted by either a licensed technical representative employed by a licensed service company or by an authorized representative of any city or county which has established a department of public inspection of weights and measures pursuant to K.S.A. 83-210, and amendments thereto, or by the secretary, which inspects such weighing and measuring device in accordance with rules and regulations adopted by the secretary. If upon inspection by the secretary or an authorized representative of the secretary, it is found that the weighing and measuring device has not been tested and inspected for accuracy and approved within the preceding 365 days, the secretary or the authorized representative of the secretary shall take the weighing and measuring device out of service pursuant to the provisions of K.S.A. 83-215, and amendments thereto. Except as provided further, the test weights or equipment used by the service company shall have been approved and sealed by the secretary pursuant to K.S.A. 83-214, and amendments thereto, within 365 days preceding the date of the tests. Test weights or equipment which has the nominal capacity of 250 pounds or greater, are housed in a grain elevator or similar structure and are used to test scales in grain elevators or similar facilities shall have been approved and sealed by the secretary pursuant to K.S.A. 83-214, and amendments thereto, within three calendar years preceding the date of the test. Except at the option of the city or county which has an established department of public inspection of weights and measures, tests and inspections shall be at the expense of the owner or operator of the weighing and measuring device. In any city or county which has a department of public inspection which inspects such weighing and measuring device, the test may be conducted by an authorized representative of the city or county weights and measures department. Farmers or ranchers who own and operate a weighing and measuring device used in private treaty transactions are exempt from the annual testing requirements. Volumetric provers which are stationary or which exceed the testing capacity of the state metrology lab due to engineering design or the capacity of the prover are exempt from the annual testing requirement.

(b) A service company or the city or county department of public inspection of weights and measures or an authorized representative of the secretary which conducts tests pursuant to this section shall, at the time of testing and inspection, promptly furnish to the owner or operator of the weighing and measuring device a report showing the results of the tests and inspection. The city or county department of public inspection of weights and measures and service company reports shall also be sent to the secretary, as required by rules and regulations adopted by the secretary. No report shall be furnished later than 10 days after the test or inspection of the device has occurred.

(c) Subject to the provisions of K.S.A. 83-215, and amendments thereto, the owner or operator of a weighing and measuring device which is found to be out of the tolerances or specifications required by chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder, at the time of testing shall withdraw immediately the weighing and measuring device from further use until the necessary corrections, adjustments or repairs are made and the weighing and measuring device is determined to be accurate by a service company or the city or county department of public inspection of weights and measures or an authorized representative of the secretary. Weighing and measuring devices which have been repaired or serviced shall meet the tolerances and specifications established in chapter 83 of the Kansas Statutes Annotated, and amendments thereto, and those rules and regulations adopted by the secretary prior to being placed or returned to service. The service company or the city or county department of public inspection of weights and measures shall notify the secretary of any weighing and measuring devices which are found not to comply with such tolerances and specifications and are thus inaccurate and cannot be adjusted, repaired or serviced so as to comply with the standards and tolerances established in chapter 83 of the Kansas Statutes Annotated, and amendments thereto. Such notification shall be as required by the secretary, pursuant to rules and regulations. Such notification shall be furnished to the department no later than 10 days after the service company or city or county department of public inspection of weights and measures has found the weighing and measuring device to be in noncompliance with the tolerance and specifications required for such weighing and measuring device. A copy of the report prepared by the service company or city or county department of public inspection of weights and measures or the secretary showing the results of the weighing and measuring device test and the work done to correct any deficiencies shall be filed with the secretary by the service company.

(d) Each service company shall be required to keep at such company's corporate headquarters or at such company's resident agent's office a copy of all reports regarding the installation, repair, calibration and other work the service company or the technical representatives employed by the service company performed on the commercial weighing and measuring devices. Such reports shall be legible and maintained in an accessible manner and for a period of time as established by the secretary pursuant to rules and regulations. The owner or operator of a weighing and measuring device shall also be required to retain copies of all reports regarding the installation, repair or adjustment or any of the aforementioned done to the weighing and measuring device at the site where the measuring and weighing device is used. Such reports shall be legible and maintained in an accessible manner and for a period of time as established by the secretary pursuant to rules and regulations.

(e) The secretary may adopt rules and regulations providing for inspection of vapor meters at intervals less frequently than annually if the secretary determines that annual inspections are not necessary to protect the public interest. In adopting any such rules and regulations, the secretary shall take into consideration the standard for inspections of vapor meters adopted by the national institute of standards and technology of the United States department of commerce.

History: L. 1985, ch. 343, § 4; L. 1988, ch. 398, § 4; L. 1990, ch. 365, § 1; L. 1992, ch. 175, § 6; L. 1994, ch. 83, § 5; L. 1996, ch. 146, § 32; L. 1997, ch. 89, § 1; L. 2000, ch. 38, § 1; L. 2001, ch. 175, § 6; July 1.



83-305 Test of scale for accuracy by secretary, when.

83-305. Test of scale for accuracy by secretary, when. When the secretary has been notified by a licensed service company, by an authorized representative of the secretary or by a city or county department of public inspection of weights and measures established pursuant to K.S.A. 83-210, and amendments thereto, that a weighing and measuring device does not comply with tolerances and specifications adopted by the secretary, by rule and regulation, then the secretary may test the weighing and measuring device for accuracy after repairs have been made.

History: L. 1985, ch. 343, § 5; L. 1988, ch. 398, § 5; L. 1990, ch. 365, § 4; L. 1996, ch. 146, § 33; Apr. 18.



83-307 Railroad track scales exempt from act.

83-307. Railroad track scales exempt from act. Chapter 83 of the Kansas Statutes Annotated, and amendments thereto, does not apply to a railway track scale used exclusively for the weighing of commodities on railroad vehicles.

History: L. 1985, ch. 343, § 7; L. 1996, ch. 146, § 34; Apr. 18.



83-308 Grounds for revocation of, suspension of, failure to renew or failure to issue a license.

83-308. Grounds for revocation of, suspension of, failure to renew or failure to issue a license. At any time after notice and opportunity for a hearing are given in accordance with the provisions of the Kansas administrative procedure act, the secretary may revoke, suspend, decline to renew or decline to issue a service company license or technical representative's license, when the service company or technical representative:

(a) Has refused to provide the secretary with reasonably complete and accurate information regarding methods used, materials used or work performed as required by the secretary;

(b) has failed to comply with any provision or requirement of chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder;

(c) has failed to perform work in a manner consistent with the standards set forth in chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder; or

(d) has committed an unlawful act as established in K.S.A. 83-219, and amendments thereto.

History: L. 1985, ch. 343, § 8; L. 1988, ch. 398, § 7; L. 1990, ch. 366, § 1; L. 1996, ch. 146, § 35; L. 2010, ch. 60, § 11; July 1.



83-311 Penalty for violations.

83-311. Penalty for violations. Any person violating or failing to comply with any of the provisions of K.S.A. 83-301 through 83-311 and K.S.A. 83-321 through 83-325, and amendments thereto, or violating or failing to comply with any authorized rules and regulations of the secretary adopted thereunder, shall be deemed guilty of a class A nonperson misdemeanor. Each separate violation shall be a separate misdemeanor.

History: L. 1985, ch. 343, § 11; L. 1996, ch. 146, § 36; Apr. 18.



83-321 Jurisdiction of secretary of agriculture over scales and measuring devices; transfer of powers, duties and functions.

83-321. Jurisdiction of secretary of agriculture over scales and measuring devices; transfer of powers, duties and functions. (a) All of the powers, duties and functions of the director of the Kansas state grain inspection department with regard to the Kansas grain inspection laws pertaining to the actual inspection of the scales and other weighing and measuring devices specified in chapter 34 of Kansas Statutes Annotated, and amendments thereto, are hereby transferred to and conferred and imposed upon the secretary of agriculture.

(b) The secretary of agriculture shall be the successor in every way to the powers, duties and functions of the director of the Kansas state grain inspection department with regard to the Kansas grain inspection laws pertaining to the actual inspection of the scales and other weighing and measuring devices specified in chapter 34 of Kansas Statutes Annotated, and amendments thereto, and shall be deemed the orders and directives of the secretary of agriculture until revised, amended or nullified pursuant to law.

(c) The secretary of agriculture shall succeed to whatever right, title or interest the director of the Kansas state grain inspection department, with regard to the Kansas grain inspection laws pertaining to the actual inspection of the scales and other weighing and measuring devices specified in chapter 34 of Kansas Statutes Annotated, and amendments thereto, in which the same were vested prior to the effective date of this act. Every act performed in the exercise of such powers, duties and functions by or under the authority of the secretary of agriculture shall be deemed to have the same force and effect as if performed by the director of the Kansas grain inspection department with regard to the Kansas grain inspection laws pertaining to the actual inspection of the scales and other weighing and measuring devices specified in chapter 34 of Kansas Statutes Annotated, and amendments thereto, in which such powers, duties and functions were vested prior to the effective date of this order.

(d) Whenever the director of the Kansas grain inspection department, or words of like effect, with regard to the Kansas grain inspection laws pertaining to the actual inspection of the scales and other weighing and measuring devices specified in chapter 34 of Kansas Statutes Annotated, and amendments thereto, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary of agriculture.

(e) All rules and regulations of the director of the Kansas grain inspection department with regard to the Kansas grain inspection laws pertaining to the actual inspection of the scales and other weighing and measuring devices specified in chapter 34 of Kansas Statutes Annotated, and amendments thereto, in existence on the effective date of this act shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary of agriculture until revised, amended, revoked or nullified pursuant to law.

(f) All orders and directives of the director of the Kansas grain inspection department with regard to the Kansas grain inspection laws pertaining to the actual inspection of the scales and other weighing and measuring devices specified in chapter 34 of Kansas Statutes Annotated, and amendments thereto, in existence on the effective date of this act shall continue to be effective and shall be deemed the orders and directives of the secretary of agriculture until revised, amended or nullified pursuant to law.

(g) The secretary of agriculture shall succeed to whatever right, title or interest the director of the Kansas grain inspection department, with regard to the Kansas grain inspection laws pertaining to the actual inspection of the scales and other weighing and measuring devices specified in chapter 34 of Kansas Statutes Annotated, and amendments thereto, has acquired in any real or personal property in this state, and the secretary shall hold the same for and in the name of the state of Kansas.

(h) On and after the effective date of this act, whenever any statute, contract, deed or other document concerns the power or authority of the director of the Kansas state grain inspection department with regard to the Kansas grain inspection laws pertaining to the actual inspection of the scales and other weighing and measuring devices specified in chapter 34 of Kansas Statutes Annotated, and amendments thereto, to acquire, hold or dispose of real or personal property or any interest therein, the secretary of agriculture shall succeed to such power or authority.

History: L. 1990, ch. 364, § 8; L. 1996, ch. 146, § 37; Apr. 18.



83-322 Same; transfer of officers and employees; retention of benefits and rights; service deemed continuous.

83-322. Same; transfer of officers and employees; retention of benefits and rights; service deemed continuous. On the effective date of this act, officers and employees who immediately prior to such date, were engaged in the performance of powers, duties or functions of the Kansas grain inspection laws pertaining to the actual inspection of the scales and other weighing and measuring devices specified in chapter 34 of Kansas Statutes Annotated, and amendments thereto, and who in the opinion of the secretary of agriculture, are necessary to perform the powers, duties and functions of the Kansas grain inspection laws pertaining to the actual inspection of the scales and other weighing and measuring devices specified in chapter 34 of Kansas Statutes Annotated, and amendments thereto, shall be transferred to and shall become officers and employees of the state department of agriculture. Any such officer or employee shall retain all retirement benefits and all rights of civil service which had accrued to or vested in such officer or employee prior to the effective date of this act. The service of each such officer and employee so transferred shall be deemed to have been continuous.

History: L. 1990, ch. 364, § 9; L. 1996, ch. 146, § 38; Apr. 18.



83-323 Same; resolution of conflicts by governor; succession to property and records.

83-323. Same; resolution of conflicts by governor; succession to property and records. (a) When any conflict arises as to the disposition of any property, power, duty or function, or the unexpended balance of any appropriation, as a result of any abolition, transfer, attachment or change made by or under authority of this act, such conflict shall be resolved by the governor whose decision shall be final.

(b) The state department of agriculture shall succeed to all property rights and records which were used for or pertain to the performance of the powers, duties and functions transferred to the secretary of agriculture. Any conflict as to the proper disposition of property or records arising under this section and resulting from the transfer, attachment or all or part of the powers, duties and functions of the director of the Kansas state grain inspection department shall be determined by the governor whose decision shall be final.

History: L. 1990, ch. 364, § 10; L. 1996, ch. 146, § 39; Apr. 18.



83-324 Same; civil and criminal actions saved.

83-324. Same; civil and criminal actions saved. (a) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced by or against the director of the Kansas state grain inspection department with regard to the Kansas grain inspection laws or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties shall abate by reason of the transfers effected under the provisions of this act. The court may allow any such suit, action or other proceeding to be maintained by or against the secretary of agriculture or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1990, ch. 364, § 11; L. 1996, ch. 146, § 40; Apr. 18.



83-325 Same; transfer of appropriations; assumption of liability for compensation of transferred officers and employees.

83-325. Same; transfer of appropriations; assumption of liability for compensation of transferred officers and employees. (a) On the effective date of this act, the balance of all funds appropriated and reappropriated to the director of the Kansas state grain inspection department, the actual inspection of scales and other weighing and measuring devices with regard to the Kansas grain inspection laws is hereby transferred to the state department of agriculture and shall be used only for the purpose for which the appropriation was originally made.

(b) On the effective date of this act, the liability for all accrued compensation or salaries of officers and employees who, immediately prior to such date were engaged in the performance of powers, duties or functions of any state agency or officer transferred by this act, or which becomes a part of the state department of agriculture or the powers, duties and functions of which are transferred to the secretary of agriculture, shall be assumed and paid by the state department of agriculture.

History: L. 1990, ch. 364, § 12; L. 1996, ch. 146, § 41; Apr. 18.



83-326 Severability clause.

83-326. Severability clause. If any part of this act are [is] held to be invalid or unconstitutional by any court, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional part or parts.

History: L. 1996, ch. 146, § 42; Apr. 18.






Article 4 DISPENSING DEVICES

83-401 Definitions.

83-401. Definitions. As used in K.S.A. 83-401 et seq. and 83-501 et seq., and amendments thereto:

(a) "Dispensing device" means a motor-vehicle fuel or liquid fuel dispensing pump, meter or other similar measuring device and shall include any device which dispenses refined or blended gasoline or diesel fuel product. This definition shall not include liquefied petroleum meters;

(b) "person" means any individual, agent, technical representative, partnership, association, corporation or governmental agency but does not include the secretary;

(c) "secretary" means the secretary of agriculture, the secretary's authorized representative or the secretary's authorized inspector;

(d) "place of business" means any location from which a testing service, or one or more representatives or employees thereof, sell and perform services for the purpose of testing, repairing, adjusting, measuring or calibrating dispensing devices;

(e) "technical representative" means an individual who is responsible for the proper installation, repair, adjustment or calibration and certification of the accuracy of such dispensing devices; and

(f) "service company" means a company which is in the business of examining, calibrating, testing, repairing and adjusting of dispensing devices but such term does not include a technical representative unless the technical representative is the owner of such service company.

History: L. 1985, ch. 344, § 1; L. 1988, ch. 397, § 1; L. 1989, ch. 163, § 10; L. 1996, ch. 105, § 16; L. 2007, ch. 180, § 4; July 1.



83-402 Service company license required; application; fees; technical representative license; continuing education seminars; weights and measures tested for accuracy; deposit of moneys.

83-402. Service company license required; application; fees; technical representative license; continuing education seminars; weights and measures tested for accuracy; deposit of moneys. (a) Each person, other than an authorized representative of the secretary or an authorized representative of a city or county department of public inspection of weights and measures established pursuant to K.S.A. 83-210, and amendments thereto, desiring to operate and perform testing and other services as a service company in Kansas shall apply to the secretary for a service company license, on a form to be supplied by the secretary, and shall obtain such license from the secretary before operating and performing testing or other services as a service company. Each service company shall obtain a license for each place of business maintained in Kansas and shall pay a license application fee of $50, or commencing July 1, 2002, and ending June 30, 2010, a fee of $100 and thereafter an annual license renewal application fee of $50, or commencing July 1, 2002, and ending June 30, 2010, a fee of $100 for each place of business. Each service company license shall expire on June 30 following issuance, shall be void unless renewed prior to the expiration and shall not be transferable.

(b) If any service company maintains any out-of-state places of business which the service company operates in serving Kansas patrons, the applicant seeking to obtain or renew a license under this section shall list in the application such places of business and the firm names under which the service company operates at each such place of business. If any out-of-state place of business is established by a service company after being licensed under this section, the licensee shall supply such information to the secretary before any work is performed in Kansas from such out-of-state location. Each nonresident service company shall designate a resident agent upon whom service of notice or process may be made to enforce the provisions of chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any liabilities arising from operations thereunder. Each nonresident service company which maintains no established place of business in Kansas shall obtain a license under this section for each out-of-state place of business and shall list on the application the firm name or names for each place of business from which the service company intends to operate.

(c) Each technical representative shall be licensed annually by the secretary. Each technical representative shall be required to attend continuing education seminars on an annual basis as required by rules and regulations adopted by the secretary and to pass a reasonable examination prescribed by the secretary each year prior to being licensed. The Kansas department of agriculture shall be authorized to charge a fee to the attendees of the seminar sponsored by the department. The amount charged shall be no more than is necessary to cover the expenses incurred in providing the seminar. All technical representatives who install, repair, adjust or calibrate a device and certify such devices shall be required to pass the state examination annually. Each technical representative license shall expire on June 30 following issuance of the license and shall be void unless renewed prior to the expiration.

(d) No service company license may be issued or renewed under this section until the applicant's weights and measures have been tested for accuracy and sealed by the secretary. The secretary is authorized to accept a certification of the accuracy of the applicant's weights or measures issued by the national institute of standards and technology, by a weights and measures laboratory certified by the national institute of standards and technology, or by the appropriate certifying agency of another state in lieu of a test by the secretary, if such certificate shows that the weights or measures have been tested within the 12 calendar months next preceding the license application.

(e) The secretary shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the weights and measures fee fund.

History: L. 1985, ch. 344, § 2; L. 1988, ch. 397, § 2; L. 1990, ch. 365, § 6; L. 1992, ch. 175, § 7; L. 1996, ch. 105, § 17; L. 2001, ch. 5, § 484; L. 2002, ch. 181, § 26; L. 2004, ch. 85, § 21; L. 2004, ch. 180, § 17; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 101, § 187, but that version was repealed by L. 2004, ch. 180, § 18.



83-403 Same; rules and regulations of secretary of agriculture; access to private premises by state sealer.

83-403. Same; rules and regulations of secretary of agriculture; access to private premises by state sealer. (a) The secretary of agriculture with the recommendation of the state sealer may adopt, amend and revoke reasonable rules and regulations concerning:

(1) Standards of workmanship for testing services;

(2) requirements for contractual responsibilities and fulfillment of agreements by testing services;

(3) furnishing of reports and information necessary for the state sealer to carry out the provisions of K.S.A. 83-401 to 83-410, inclusive, and amendments thereto; and

(4) other matters necessary for the administration of the provisions of K.S.A. 83-401 to 83-410, inclusive, and amendments thereto.

(b) For purposes of inspection, the state sealer or authorized representatives of the state sealer may enter upon private premises with consent of the occupant.

History: L. 1985, ch. 344, § 3; L. 2004, ch. 101, § 154; July 1.



83-404 Inspection required; dispensing device not tested and approved taken out of service; exemptions; report of results; withdrawal of inaccurate dispensing device from use; notification of secretary; reports required to be kept by service companies.

83-404. Inspection required; dispensing device not tested and approved taken out of service; exemptions; report of results; withdrawal of inaccurate dispensing device from use; notification of secretary; reports required to be kept by service companies. (a) The owner or operator of a dispensing device which is used for commercial purposes shall have such device tested and inspected at least once within every 18-month period. The test shall be conducted by either an authorized representative of any city or county which has established a department of public inspection of weights and measures pursuant to K.S.A. 83-210, and amendments thereto, or by the secretary, which inspects such dispensing devices in accordance with rules and regulations adopted by the secretary. If upon inspection by the secretary, it is found that the dispensing device has not been tested and inspected for accuracy and approved within the preceding 18 months, the secretary shall take the dispensing device out of service pursuant to the provisions of K.S.A. 83-215, and amendments thereto. The test weights and measures used by the service company shall have been approved and sealed by the secretary pursuant to K.S.A. 83-214, and amendments thereto, every 365 days. Except at the option of the city or county which has an established department of public inspection of weights and measures, annual tests and inspections shall be at the expense of the owner or operator. In any city or county which has a department of public inspection of weights and measures which annually inspects such dispensing devices, the tests may be conducted by an authorized representative of such city or county weights and measures department. Farmers or ranchers who own and operate a dispensing device used in private treaty transactions are exempt from the annual testing requirements.

(b) The city or county department of public inspection of weights and measures or the secretary which conducts tests pursuant to this section, at the time of testing and inspection, shall promptly furnish to the owner or operator a report showing the results of the tests and inspection. Such reports shall also be sent to the secretary, as required by rules and regulations adopted by the secretary, however, no report shall be furnished later than 10 days after the test or inspection of such device has occurred.

(c) Subject to the provisions of K.S.A. 83-215, and amendments thereto, the owner and operator of a dispensing device which is found to be inaccurate at the time of testing shall withdraw immediately the device from further use until the necessary corrections, adjustments or repairs are made and the device is determined to be accurate by a service company or the city or county weights and measures department or an authorized representative of the secretary. The devices which have been repaired or serviced shall meet the tolerances and specifications adopted by the secretary by rules and regulations. The service company or the city or county shall notify the secretary of any devices which are found not to comply with such tolerances and specifications and those which are not able to be serviced or repaired so as to comply with such tolerances and specifications. The service company shall report to the secretary within the time frames and in a manner established in rules and regulations adopted by the secretary of any dispensing device which has been installed, repaired, calibrated or fails to comply with the required tolerances and specifications.

(d) Each service company shall be required to keep at such company's corporate headquarters or at such company's resident agent's office a copy of all reports regarding the installation, repair, calibration and other work the service company or the technical representatives employed by the service company performed on the commercial dispensing devices. Such reports shall be legible and maintained in an accessible manner and for a period of time as established by the secretary pursuant to rules and regulations. The owner or operator of a dispensing device shall also be required to retain copies of all reports regarding installation, repair or adjustment or any of the aforementioned done to the dispensing device at the site where the dispensing device is used. Such reports shall be legible and maintained in an accessible manner and for a period of time as established by the secretary pursuant to rules and regulations.

History: L. 1985, ch. 344, § 4; L. 1988, ch. 397, § 3; L. 1989, ch. 163, § 19; L. 1990, ch. 365, § 2; L. 1992, ch. 175, § 8; L. 1994, ch. 83, § 6; L. 1996, ch. 105, § 18; L. 2001, ch. 175, § 7; July 1.



83-405 Test of dispensing device for accuracy by secretary, when.

83-405. Test of dispensing device for accuracy by secretary, when. When the secretary is notified by a licensed service company, an authorized representative of the secretary or by a city or county department of public inspection of weights and measures established pursuant to K.S.A. 83-210, and amendments thereto, that a dispensing device does not comply with tolerances and specifications adopted by the secretary, by rules and regulations, the secretary may test for accuracy after repairs have been made.

History: L. 1985, ch. 344, § 5; L. 1988, ch. 397, § 4; L. 1989, ch. 163, § 20; L. 1990, ch. 365, § 7; L. 1996, ch. 105, § 19; July 1.



83-407 Grounds for revocation of, suspension of, failure to renew or failure to issue a license.

83-407. Grounds for revocation of, suspension of, failure to renew or failure to issue a license. At any time after notice and opportunity for a hearing are given in accordance with the provisions of the Kansas administrative procedure act, the secretary may revoke, suspend, decline to renew or decline to issue a service company license or a technical representative's license, when the service company or technical representative:

(a) Has refused to provide the secretary with reasonably complete and accurate information regarding methods used, materials used or work performed;

(b) has failed to comply with any provision or requirement of chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder;

(c) has failed to perform work in a manner consistent with the standards set forth in chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder; or

(d) has committed an unlawful act pursuant to K.S.A. 83-219, and amendments thereto, or any rules and regulations adopted thereunder.

History: L. 1985, ch. 344, § 7; L. 1988, ch. 397, § 6; L. 1990, ch. 366, § 2; L. 1996, ch. 105, § 20; L. 2010, ch. 60, § 12; July 1.



83-409 Unlawful acts.

83-409. Unlawful acts. It is unlawful for any person, other than the secretary or an authorized representative of a city or county department of public inspection of weights and measures established pursuant to K.S.A. 83-210, and amendments thereto, to: (a) Commit any unlawful act pursuant to K.S.A. 83-219, and amendments thereto; or

(b) violate any of the provisions of chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder.

History: L. 1985, ch. 344, § 9; L. 1988, ch. 397, § 7; L. 1989, ch. 163, § 11; L. 1990, ch. 365, § 8; L. 1996, ch. 105, § 21; July 1.



83-410 Penalty for violations.

83-410. Penalty for violations. Any person violating or failing to comply with any of the provisions of K.S.A. 83-401 through 83-410, and amendments thereto, or violating or failing to comply with any authorized rules and regulations of the secretary adopted thereunder, shall be deemed guilty of a class A, nonperson misdemeanor. Each separate violation shall be a separate misdemeanor.

History: L. 1985, ch. 344, § 10; L. 1996, ch. 105, § 22; July 1.



83-411 Severability clause.

83-411. Severability clause. If any part of this act are [is] held to be invalid or unconstitutional by any court, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional part or parts.

History: L. 1996, ch. 105, § 23; July 1.






Article 5 CIVIL PENALTIES

83-501 Civil penalties for violation of chapter 83.

83-501. Civil penalties for violation of chapter 83. (a) In addition to any other penalty provided by law, any person who violates any provision of chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder, may incur a civil penalty imposed under subsection (b) in the amount, fixed by rules and regulations of the secretary of agriculture, of not less than $100 nor more than $5,000 for each such violation and, in the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(b) In determining the amount of the civil penalty, the following shall be taken into consideration: (1) The extent of harm caused by the violation; (2) the nature and persistence of the violation; (3) the length of time over which the violation occurs; (4) any corrective actions taken; and (5) any and all relevant circumstances.

(c) All civil penalties assessed shall be due and payable within 10 days after written notice of assessment is served on the person, unless a longer period of time is granted by the secretary. If a civil penalty is not paid within the applicable time period, the secretary may file a certified copy of the notice of assessment with the clerk of the district court in the county where the weighing and measuring device or dispensing device is located. The notice of assessment shall be enforced in the same manner as a judgment of the district court.

(d) No civil penalty shall be imposed pursuant to this section except upon the written order of the duly authorized agent of the secretary to the person who committed the violation or to the person whose agent or employee committed the violation. Such order shall state the violation, the penalty to be imposed and the right of the person to appeal to the secretary. Any such person, within 20 days after notification, may make written request to the secretary for a hearing in accordance with the provisions of the Kansas administrative procedure act. The secretary shall affirm, reverse or modify the order and shall specify the reasons therefor.

(e) Any person aggrieved by an order of the secretary made under this section may appeal such order to the district court in the manner provided by the Kansas judicial review act.

(f) An appeal to the district court or to an appellate court shall not stay the payment of the civil penalty.

(g) Any civil penalty recovered pursuant to the provisions of this section or recovered under the consumer protection act for violations of any provision of K.S.A. 83-219, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the weights and measures fee fund.

History: L. 1996, ch. 105, § 2; L. 2001, ch. 5, § 485; L. 2010, ch. 17, § 223; July 1.



83-502 Same; civil penalties.

83-502. Same; civil penalties. (a) In addition to any other penalty provided by law, any person who violates any provision of chapter 83 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder, may incur a civil penalty imposed under subsection (b) in the amount, fixed by rules and regulations of the secretary of agriculture, of not less than $100 nor more than $5,000 for each such violation and, in the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(b) In determining the amount of the civil penalty, the following shall be taken into consideration: (1) The extent of harm caused by the violation; (2) the nature and persistence of the violation; (3) the length of time over which the violation occurs; (4) any corrective actions taken; and (5) any and all relevant circumstances.

(c) All civil penalties assessed shall be due and payable within 10 days after written notice of assessment is served on the person, unless a longer period of time is granted by the secretary. If a civil penalty is not paid within the applicable time period, the secretary may file a certified copy of the notice of assessment with the clerk of the district court in the county where the weighing and measuring device or dispensing device is located.  The notice of assessment shall be enforced in the same manner as a judgment of the district court.

(d) No civil penalty shall be imposed pursuant to this section except upon the written order of the duly authorized agent of the secretary to the person who committed the violation or to the person whose agent or employee committed the violation. Such order shall state the violation, the penalty to be imposed and the right of the person to appeal to the secretary. Any such person, within 20 days after notification, may make written request to the secretary for a hearing in accordance with the provisions of the Kansas administrative procedure act. The secretary shall affirm, reverse or modify the order and shall specify the reasons therefor.

(e) Any person aggrieved by an order of the secretary made under this section may appeal such order to the district court in the manner provided by the Kansas judicial review act.

(f) An appeal to the district court or to an appellate court shall not stay the payment of the civil penalty.

(g) Any civil penalty recovered pursuant to the provisions of this section or recovered under the consumer protection act for violations of any provision of K.S.A. 83-219, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the weights and measures fee fund.

History: L. 1996, ch. 146, § 1; L. 2001, ch. 5, § 486; L. 2010, ch. 17, § 224; July 1.









Chapter 84 UNIFORM COMMERCIAL CODE

Article 1 GENERAL PROVISIONS

84-1-101 Short titles.

84-1-101. Short titles. (a) This act may be cited as the uniform commercial code.

(b) This article may be cited as uniform commercial code — general provisions.

History: L. 2007, ch. 89, § 1; July 1, 2008.

Revisor's Note:

Former section 84-1-101 was repealed by L. 2007, ch. 89, § 49 and the number reassigned to the current text.



84-1-102 Scope of article.

84-1-102. Scope of article. This article applies to a transaction to the extent that it is governed by another article of the uniform commercial code.

History: L. 2007, ch. 89, § 2; July 1, 2008.

Revisor's Note:

Former section 84-1-102 was repealed by L. 2007, ch. 89, § 49 and the number reassigned to the current text.



84-1-103 Construction of uniform commercial code to promote its purposes and policies; applicability of supplemental principles of law.

84-1-103. Construction of uniform commercial code to promote its purposes and policies; applicability of supplemental principles of law. (a) The uniform commercial code must be liberally construed and applied to promote its underlying purposes and policies, which are:

(1) To simplify, clarify, and modernize the law governing commercial transactions;

(2) to permit the continued expansion of commercial practices through custom, usage and agreement of the parties; and

(3) to make uniform the law among the various jurisdictions.

(b) Unless displaced by the particular provisions of the uniform commercial code, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or invalidating cause supplement its provisions.

History: L. 2007, ch. 89, § 3; July 1, 2008.

Revisor's Note:

Former section 84-1-103 was repealed by L. 2007, ch. 89, § 49 and the number reassigned to the current text.



84-1-104 Construction against implied repeal.

84-1-104. Construction against implied repeal. The uniform commercial code being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

History: L. 2007, ch. 89, § 4; July 1, 2008.

Revisor's Note:

Former section 84-1-104 was repealed by L. 2007, ch. 89, § 49 and the number reassigned to the current text.



84-1-105 Severability.

84-1-105. Severability. If any provision or clause of the uniform commercial code or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the uniform commercial code which can be given effect without the invalid provision or application, and to this end the provisions of the uniform commercial code are severable.

History: L. 2007, ch. 89, § 5; July 1, 2008.

Revisor's Note:

Former section 84-1-105 was repealed by L. 2007, ch. 89, § 49 and the number reassigned to the current text.



84-1-106 Use of singular and plural; gender.

84-1-106. Use of singular and plural; gender. In the uniform commercial code, unless the statutory context otherwise requires:

(1) Words in the singular number include the plural, and those in the plural include the singular; and

(2) words of any gender also refer to any other gender.

History: L. 2007, ch. 89, § 6; July 1, 2008.

Revisor's Note:

Former section 84-1-106 was repealed by L. 2007, ch. 89, § 49 and the number reassigned to the current text.



84-1-107 Section captions.

84-1-107. Section captions. Section captions are part of the uniform commercial code.

History: L. 2007, ch. 89, § 7; July 1, 2008.

Revisor's Note:

Former section 84-1-107 was repealed by L. 2007, ch. 89, § 49 and the number reassigned to the current text.



84-1-108 Relation to electronic signatures in global and national commerce act.

84-1-108. Relation to electronic signatures in global and national commerce act. This article modifies, limits, and supersedes the federal electronic signatures in global and national commerce act, 15 U.S.C. Section 7001 et seq., except that nothing in this article modifies, limits, or supersedes Section 7001(c) of that act or authorizes electronic delivery of any of the notices described in Section 7003(b) of that act.

History: L. 2007, ch. 89, § 8; July 1, 2008.

Revisor's Note:

Former section 84-1-108 was repealed by L. 2007, ch. 89, § 49 and the number reassigned to the current text.



84-1-201 General definitions.

84-1-201. General definitions. (a) Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in other articles of the uniform commercial code that apply to particular articles or parts thereof, have the meanings stated.

(b) Subject to definitions contained in other articles of the uniform commercial code that apply to particular articles or parts thereof:

(1) "Action," in the sense of a judicial proceeding, includes recoupment, counterclaim, set-off, suit in equity, and any other proceeding in which rights are determined.

(2) "Aggrieved party" means a party entitled to pursue a remedy.

(3) "Agreement," as distinguished from "contract," means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing, or usage of trade as provided in K.S.A. 2015 Supp. 84-1-303, and amendments thereto.

(4) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company.

(5) "Bearer" means a person in control of a negotiable electronic document of title or a person in possession of a negotiable instrument, negotiable tangible document of title, or certificated security that is payable to bearer or indorsed in blank.

(6) "Bill of lading" means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt.

(7) "Branch" includes a separately incorporated foreign branch of a bank.

(8) "Burden of establishing" a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(9) "Buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under article 2 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, may be a buyer in ordinary course of business. "Buyer in ordinary course of business" does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(10) "Conspicuous," with reference to a term, means so written, displayed, or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is a decision for the court. Conspicuous terms include the following:

(A) A heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same or lesser size; and

(B) language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(11) "Consumer" means an individual who enters into a transaction primarily for personal, family, or household purposes.

(12) "Contract," as distinguished from "agreement," means the total legal obligation that results from the parties' agreement as determined by the uniform commercial code as supplemented by any other applicable laws.

(13) "Creditor" includes a general creditor, a secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor's or assignor's estate.

(14) "Defendant" includes a person in the position of defendant in a counterclaim, cross-claim, or third-party claim.

(15) "Delivery," with respect to an electronic document of title means voluntary transfer of control and with respect to an instrument, a tangible document of title, or chattel paper, means voluntary transfer of possession.

(16) "Document of title" means a record (i) that in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold, and dispose of the record and the goods the record covers and (ii) that purports to be issued by or addressed to a bailee and to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass. The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt and order for delivery of goods. An electronic document of title means a document of title evidenced by a record consisting of information stored in an electronic medium. A tangible document of title means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium.

(17) "Fault" means a default, breach, or wrongful act or omission.

(18) "Fungible goods" means:

(A) Goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(B) goods that by agreement are treated as equivalent.

(19) "Genuine" means free of forgery or counterfeiting.

(20) "Good faith," except as otherwise provided in article 5 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(21) "Holder" means:

(A) The person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession; or

(B) the person in possession of a negotiable tangible document of title if the goods are deliverable either to bearer or to the order of the person in possession; or

(C) the person in control of a negotiable electronic document of title.

(22) "Insolvency proceeding" includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(23) "Insolvent" means:

(A) Having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute;

(B) being unable to pay debts as they become due; or

(C) being insolvent within the meaning of federal bankruptcy law.

(24) "Money" means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

(25) "Organization" means a person other than an individual.

(26) "Party," as distinguished from "third party," means a person that has engaged in a transaction or made an agreement subject to the uniform commercial code.

(27) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(28) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(29) "Purchase" means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property.

(30) "Purchaser" means a person that takes by purchase.

(31) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(32) "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(33) "Representative" means a person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate.

(34) "Right" includes remedy.

(35) "Security interest" means an interest in personal property or fixtures which secures payment or performance of an obligation. "Security interest" includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to article 9 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto. "Security interest" does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under K.S.A. 84-2-401 and amendments thereto, but a buyer may also acquire a "security interest" by complying with article 9 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto. Except as otherwise provided in K.S.A. 84-2-505, and amendments thereto, the right of a seller or lessor of goods under article 2 or 2a of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, to retain or acquire possession of the goods is not a "security interest," but a seller or lessor may also acquire a "security interest" by complying with article 9 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under K.S.A. 84-2-401, and amendments thereto, is limited in effect to a reservation of a "security interest." Whether a transaction in the form of a lease creates a "security interest" is determined pursuant to K.S.A. 2015 Supp. 84-1-203, and amendments thereto.

(36) "Send" in connection with a writing, record, or notice means:

(A) To deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or

(B) in any other way to cause to be received any record or notice within the time it would have arrived if properly sent.

(37) "Signed" includes using any symbol executed or adopted with present intention to adopt or accept a writing.

(38) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(39) "Surety" includes a guarantor or other secondary obligor.

(40) "Term" means a portion of an agreement that relates to a particular matter.

(41) "Unauthorized signature" means a signature made without actual, implied, or apparent authority. The term includes a forgery.

(42) "Warehouse receipt" means a document of title issued by a person engaged in the business of storing goods for hire.

(43) "Writing" includes printing, typewriting, or any other intentional reduction to tangible form. "Written" has a corresponding meaning.

History: L. 2007, ch. 89, § 9; L. 2007, ch. 195, § 47; July 1, 2008.

Revisor's Note:

Former section 84-1-201 was repealed by L. 2007, ch. 89, § 49 and the number reassigned to the current text.



84-1-202 Notice; knowledge.

84-1-202. Notice; knowledge. (a) Subject to subsection (f), a person has "notice" of a fact if the person:

(1) Has actual knowledge of it;

(2) has received a notice or notification of it; or

(3) from all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(b) "Knowledge" means actual knowledge. "Knows" has a corresponding meaning.

(c) "Discover," "learn," or words of similar import refer to knowledge rather than to reason to know.

(d) A person "notifies" or "gives" a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

(e) Subject to subsection (f), a person "receives" a notice or notification when:

(1) It comes to that person's attention; or

(2) it is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(f) Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

History: L. 2007, ch. 89, § 10; July 1, 2008.

Revisor's Note:

Former section 84-1-202 was repealed by L. 2007, ch. 89, § 49 and the number reassigned to the current text.



84-1-203 Lease distinguished from security interest.

84-1-203. Lease distinguished from security interest. (a) Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

(b) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1) The original term of the lease is equal to or greater than the remaining economic life of the goods;

(2) the lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3) the lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(4) the lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(c) A transaction in the form of a lease does not create a security interest merely because:

(1) The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) the lessee assumes risk of loss of the goods;

(3) the lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording, or registration fees, or service or maintenance costs;

(4) the lessee has an option to renew the lease or to become the owner of the goods;

(5) the lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) the lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d) Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(1) When the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2) when the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e) The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value, or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.

History: L. 2007, ch. 89, § 11; July 1, 2008.

Revisor's Note:

Former section 84-1-203 was repealed by L. 2007, ch. 89, § 49 and the number reassigned to the current text.



84-1-204 Value.

84-1-204. Value. Except as otherwise provided in articles 3 and 4 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, a person gives value for rights if the person acquires them:

(1) In return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) as security for, or in total or partial satisfaction of, a preexisting claim;

(3) by accepting delivery under a preexisting contract for purchase; or

(4) in return for any consideration sufficient to support a simple contract.

History: L. 2007, ch. 89, § 12; July 1, 2008.

Revisor's Note:

Former section 84-1-204 was repealed by L. 2007, ch. 89, § 49 and the number reassigned to the current text.



84-1-205 Reasonable time; seasonableness.

84-1-205. Reasonable time; seasonableness. (a) Whether a time for taking an action required by the uniform commercial code is reasonable depends on the nature, purpose, and circumstances of the action.

(b) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

History: L. 2007, ch. 89, § 13; July 1, 2008.

Revisor's Note:

Former section 84-1-205 was repealed by L. 2007, ch. 89, § 49 and the number reassigned to the current text.



84-1-206 Presumptions.

84-1-206. Presumptions. Whenever the uniform commercial code creates a "presumption" with respect to a fact, or provides that a fact is "presumed," the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.

History: L. 2007, ch. 89, § 14; July 1, 2008.

Revisor's Note:

Former section 84-1-206 was repealed by L. 2007, ch. 89, § 49 and the number reassigned to the current text.



84-1-301 Territorial applicability; parties' power to choose applicable law.

84-1-301. Territorial applicability; parties' power to choose applicable law.

(a) Except as otherwise provided in this section, when a transaction bears reasonable relation to this state and also to another state or nation the parties may agree that the law either of this state or of such other state or nation shall govern their rights and duties.

(b) In the absence of an agreement effective under subsection (a), and except as provided in subsection (c), the uniform commercial code applies to transactions bearing an appropriate relation to this state.

(c) If one of the following provisions of the uniform commercial code specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(1) K.S.A. 84-2-402, and amendments thereto;

(2) K.S.A. 84-2a-105 and 84-2a-106, and amendments thereto;

(3) K.S.A. 84-4-102, and amendments thereto;

(4) K.S.A. 84-4a-507, and amendments thereto;

(5) K.S.A. 84-5-116, and amendments thereto;

(6) K.S.A. 84-6-103, and amendments thereto;

(7) K.S.A. 84-8-110, and amendments thereto;

(8) K.S.A. 2015 Supp. 84-9-301 through 84-9-307, and amendments thereto.

History: L. 2007, ch. 89, § 15; July 1, 2008.



84-1-302 Variation by agreement.

84-1-302. Variation by agreement. (a) Except as otherwise provided in subsection (b) or elsewhere in the uniform commercial code, the effect of provisions of the uniform commercial code may be varied by agreement.

(b) The obligations of good faith, diligence, reasonableness, and care prescribed by the uniform commercial code may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever the uniform commercial code requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(c) The presence in certain provisions of the uniform commercial code of the phrase "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section.

History: L. 2008, ch. 89, § 16; July 1, 2008.



84-1-303 Course of performance, course of dealing, and usage of trade.

84-1-303. Course of performance, course of dealing, and usage of trade. (a) A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:

(1) The agreement of the parties with respect to the transaction involves repeated occasions for performance by a  party; and

(2) the other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b) A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c) A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d) A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e) Except as otherwise provided in subsection (f), the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(1) Express terms prevail over course of performance, course of dealing, and usage of trade;

(2) course of performance prevails over course of dealing and usage of trade; and

(3) course of dealing prevails over usage of trade.

(f) Subject to K.S.A. 84-2-209, and amendments thereto, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

History: L. 2007, ch. 89, § 17; July 1, 2008.



84-1-304 Obligation of good faith.

84-1-304. Obligation of good faith. Every contract or duty within the uniform commercial code imposes an obligation of good faith in its performance and enforcement.

History: L. 2007, ch. 89, § 18; July 1, 2008.



84-1-305 Remedies to be liberally administered.

84-1-305. Remedies to be liberally administered. (a) The remedies provided by the uniform commercial code must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in the uniform commercial code or by other rule of law.

(b) Any right or obligation declared by the uniform commercial code is enforceable by action unless the provision declaring it specifies a different and limited effect.

History: L. 2007, ch. 89, § 19; July 1, 2008.



84-1-306 Waiver or renunciation of claim or right after breach.

84-1-306. Waiver or renunciation of claim or right after breach. A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.

History: L. 2007, ch. 89, § 20; July 1, 2008.



84-1-307 Prima facie evidence by third-party documents.

84-1-307. Prima facie evidence by third-party documents. A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.

History: L. 2007, ch. 89, § 21; July 1, 2008.



84-1-308 Performance or acceptance under reservation of rights.

84-1-308. Performance or acceptance under reservation of rights. (a) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest," or the like are sufficient.

(b) Subsection (a) does not apply to an accord and satisfaction.

History: L. 2007, ch. 89, § 22; July 1, 2008.



84-1-309 Option to accelerate at will.

84-1-309. Option to accelerate at will. A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure," or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

History: L. 2007, ch. 89, § 23; July 1, 2008.



84-1-310 Subordinated obligations.

84-1-310. Subordinated obligations. An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor.

History: L. 2007, ch. 89, § 24; July 1, 2008.






Article 2 SALES

84-2-101 Short title.

84-2-101. Short title. This article shall be known and may be cited as uniform commercial code—sales.

History: L. 1965, ch. 564, § 18; Jan. 1, 1966.



84-2-102 Scope; certain security and other transactions excluded from this article.

84-2-102. Scope; certain security and other transactions excluded from this article. Unless the context otherwise requires, this article applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this article impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.

History: L. 1965, ch. 564, § 19; Jan. 1, 1966.



84-2-103 Definitions and index of definitions.

84-2-103. Definitions and index of definitions. (1) In this article unless the context otherwise requires:

(a) "Buyer" means a person who buys or contracts to buy goods.

(b) Reserved.

(c) "Receipt" of goods means taking physical possession of them.

(d) "Seller" means a person who sells or contracts to sell goods.

(2) Other definitions applying to this article or to specified parts thereof, and the sections in which they appear are:

"Acceptance." K.S.A. 84-2-606, and amendments thereto.

"Banker's credit." K.S.A. 84-2-325, and amendments thereto.

"Between merchants." K.S.A. 84-2-104, and amendments thereto.

"Cancellation." K.S.A. 84-2-106(4), and amendments thereto.

"Commercial unit." K.S.A. 84-2-105, and amendments thereto.

"Confirmed credit." K.S.A. 84-2-325, and amendments thereto.

"Conforming to contract." K.S.A. 84-2-106, and amendments thereto.

"Contract for sale." K.S.A. 84-2-106, and amendments thereto.

"Cover." K.S.A. 84-2-712, and amendments thereto.

"Entrusting." K.S.A. 84-2-403, and amendments thereto.

"Financing agency." K.S.A. 84-2-104, and amendments thereto.

"Future goods." K.S.A. 84-2-105, and amendments thereto.

"Goods." K.S.A. 84-2-105, and amendments thereto.

"Identification." K.S.A. 84-2-501, and amendments thereto.

"Installment contract." K.S.A. 84-2-612, and amendments thereto.

"Letter of credit." K.S.A. 84-2-325, and amendments thereto.

"Lot." K.S.A. 84-2-105, and amendments thereto.

"Merchant." K.S.A. 84-2-104, and amendments thereto.

"Overseas." K.S.A. 84-2-323, and amendments thereto.

"Person in position of seller." K.S.A. 84-2-707, and amendments thereto.

"Present sale." K.S.A. 84-2-106, and amendments thereto.

"Sale." K.S.A. 84-2-106, and amendments thereto.

"Sale on approval." K.S.A. 84-2-326, and amendments thereto.

"Sale or return." K.S.A. 84-2-326, and amendments thereto.

"Termination." K.S.A. 84-2-106, and amendments thereto.

(3) "Control" as provided in K.S.A. 2015 Supp. 84-7-106, and amendments thereto, and the following definitions in other articles apply to this article:

"Check." K.S.A. 84-3-104, and amendments thereto.

"Consignee." K.S.A. 84-7-102, and amendments thereto.

"Consignor." K.S.A. 84-7-102, and amendments thereto.

"Consumer goods." K.S.A. 2015 Supp. 84-9-102, and amendments thereto.

"Dishonor." K.S.A. 84-3-502, and amendments thereto.

"Draft." K.S.A. 84-3-104, and amendments thereto.

(4) In addition article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.

History: L. 1965, ch. 564, § 20; L. 2000, ch. 142, § 137; L. 2007, ch. 89, § 33; L. 2007, ch. 195, § 48; July 1, 2008.

Revisor's Note:

Section was also amended by L. 2007, ch. 90, § 48, but that version was repealed by L. 2007, ch. 195, § 60.



84-2-104 Definitions: "Merchant"; "between merchants"; "financing agency."

84-2-104. Definitions: "Merchant"; "between merchants"; "financing agency." (1) "Merchant" means a person who deals in goods of the kind or otherwise by the person's occupation holds oneself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by such person's employment of an agent or broker or other intermediary who by such person's occupation holds oneself out as having such knowledge or skill.

(2) "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (K.S.A. 84-2-707, and amendments thereto).

(3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

History: L. 1965, ch. 564, § 21; L. 2007, ch. 90, § 49; July 1, 2008.



84-2-105 Definitions: Transferability; "goods"; "future" goods; "lot"; "commercial unit".

84-2-105. Definitions: Transferability; "goods"; "future" goods; "lot"; "commercial unit". (1) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (article 8) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (section 84-2-107).

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.

History: L. 1965, ch. 564, § 22; Jan. 1, 1966.



84-2-106 Definitions: "Contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation".

84-2-106. Definitions: "Contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation". (1) In this article unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (section 84-2-401). A "present sale" means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.

History: L. 1965, ch. 564, § 23; Jan. 1, 1966.



84-2-107 Goods to be severed from realty: Recording.

84-2-107. Goods to be severed from realty: Recording. (1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this article if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this article whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.

History: L. 1965, ch. 564, § 24; L. 1975, ch. 514, § 3; Jan. 1, 1976.



84-2-201 Formal requirements; statute of frauds.

84-2-201. Formal requirements; statute of frauds. (1) Except as otherwise provided in this section a contract for the sale of goods for the price of $500 or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing.

(2) Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) against such party unless written notice of objection to its contents is given within ten days after it is received.

(3) A contract which does not satisfy the requirements of subsection (1) but which is valid in other respects is enforceable

(a) if the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b) if the party against whom enforcement is sought admits in his pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) with respect to goods for which payment has been made and accepted or which have been received and accepted (section 84-2-606).

History: L. 1965, ch. 564, § 25; Jan. 1, 1966.



84-2-202 Final written expression: Parol or extrinsic evidence.

84-2-202. Final written expression: Parol or extrinsic evidence. Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) By course of performance, course of dealing or usage of trade (K.S.A. 2015 Supp. 84-1-303, and amendments thereto); and

(b) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

History: L. 1965, ch. 564, § 26; L. 2007, ch. 89, § 34; July 1, 2008.



84-2-203 Seals inoperative.

84-2-203. Seals inoperative. The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.

History: L. 1965, ch. 564, § 27; Jan. 1, 1966.



84-2-204 Formation in general.

84-2-204. Formation in general. (1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.

History: L. 1965, ch. 564, § 28; Jan. 1, 1966.



84-2-205 Firm offers.

84-2-205. Firm offers. An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

History: L. 1965, ch. 564, § 29; Jan. 1, 1966.



84-2-206 Offer and acceptance in formation of contract.

84-2-206. Offer and acceptance in formation of contract. (1) Unless otherwise unambiguously indicated by the language or circumstances

(a) an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

History: L. 1965, ch. 564, § 30; Jan. 1, 1966.



84-2-207 Additional terms in acceptance or confirmation.

84-2-207. Additional terms in acceptance or confirmation. (1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) the offer expressly limits acceptance to the terms of the offer;

(b) they materially alter it; or

(c) notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this act.

History: L. 1965, ch. 564, § 31; Jan. 1, 1966.



84-2-209 Modification, rescission and waiver.

84-2-209. Modification, rescission and waiver. (1) An agreement modifying a contract within this article needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this article (section 84-2-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

History: L. 1965, ch. 564, § 33; Jan. 1, 1966.



84-2-210 Delegation of performance; assignment of rights.

84-2-210. Delegation of performance; assignment of rights. (1) A party may perform his duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in K.S.A. 2015 Supp. 84-9-406, and amendments thereto, unless otherwise agreed all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him by his contract, or impair materially his chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller.  Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his rights against the assignor demand assurances from the assignee (K.S.A. 84-2-609).

History: L. 1965, ch. 564, § 34; L. 2000, ch. 142, § 138; July 1, 2001.



84-2-301 General obligations of parties.

84-2-301. General obligations of parties. The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.

History: L. 1965, ch. 564, § 35; Jan. 1, 1966.



84-2-302 Unconscionable contract or clause.

84-2-302. Unconscionable contract or clause. (1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.

History: L. 1965, ch. 564, § 36; Jan. 1, 1966.



84-2-303 Allocation or division of risks.

84-2-303. Allocation or division of risks. Where this article allocates a risk or a burden as between the parties "unless otherwise agreed," the agreement may not only shift the allocation but may also divide the risk or burden.

History: L. 1965, ch. 564, § 37; Jan. 1, 1966.



84-2-304 Price payable in money, goods, realty, or otherwise.

84-2-304. Price payable in money, goods, realty, or otherwise. (1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which he is to transfer.

(2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to this article, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.

History: L. 1965, ch. 564, § 38; Jan. 1, 1966.



84-2-305 Open price term.

84-2-305. Open price term. (1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if

(a) nothing is said as to price; or

(b) the price is left to be agreed by the parties and they fail to agree; or

(c) the price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his option treat the contract as cancelled or himself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.

History: L. 1965, ch. 564, § 39; Jan. 1, 1966.



84-2-306 Output, requirements and exclusive dealings.

84-2-306. Output, requirements and exclusive dealings. (1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.

History: L. 1965, ch. 564, § 40; Jan. 1, 1966.



84-2-307 Delivery in single lot or several lots.

84-2-307. Delivery in single lot or several lots. Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.

History: L. 1965, ch. 564, § 41; Jan. 1, 1966.



84-2-308 Absence of specified place for delivery.

84-2-308. Absence of specified place for delivery. Unless otherwise agreed

(a) the place for delivery of goods is the seller's place of business or if he has none his residence; but

(b) in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) documents of title may be delivered through customary banking channels.

History: L. 1965, ch. 564, § 42; Jan. 1, 1966.



84-2-309 Absence of specific time provisions; notice of termination.

84-2-309. Absence of specific time provisions; notice of termination.    (1) The time for shipment or delivery or any other action under a contract if not provided in this article or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

History: L. 1965, ch. 564, § 43; Jan. 1, 1966.



84-2-310 Open time for payment or running of credit; authority to ship under reservation.

84-2-310. Open time for payment or running of credit; authority to ship under reservation. Unless otherwise agreed

(a) payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) if the seller is authorized to send the goods he may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (K.S.A. 84-2-513, and amendments thereto); and

(c) if delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due regardless of where the goods are to be received (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none, the seller's residence; and

(d) where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but post-dating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

History: L. 1965, ch. 564, § 44; L. 2007, ch. 90, § 50; July 1, 2008.



84-2-311 Options and cooperation respecting performance.

84-2-311. Options and cooperation respecting performance. (1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of section 84-2-204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in subsections (1) (c) and (3) of section 84-2-319 specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a) is excused for any resulting delay in his own performance; and

(b) may also either proceed to perform in any reasonable manner or after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

History: L. 1965, ch. 564, § 45; Jan. 1, 1966.



84-2-312 Warranty of title and against infringement; buyer's obligation against infringement.

84-2-312. Warranty of title and against infringement; buyer's obligation against infringement. (1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a) the title conveyed shall be good, and its transfer rightful; and

(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

History: L. 1965, ch. 564, § 46; Jan. 1, 1966.



84-2-313 Express warranties by affirmation, promise, description, sample.

84-2-313. Express warranties by affirmation, promise, description, sample. (1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

History: L. 1965, ch. 564, § 47; Jan. 1, 1966.



84-2-314 Implied warranty: Merchantability; usage of trade.

84-2-314. Implied warranty: Merchantability; usage of trade. (1) Unless excluded or modified (section 84-2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled as the agreement may require; and

(f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (section 84-2-316) other implied warranties may arise from course of dealing or usage of trade.

History: L. 1965, ch. 564, § 48; Jan. 1, 1966.



84-2-315 Implied warranty: Fitness for particular purpose.

84-2-315. Implied warranty: Fitness for particular purpose. Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section an implied warranty that the goods shall be fit for such purpose.

History: L. 1965, ch. 564, § 49; Jan. 1, 1966.



84-2-316 Exclusion or modification of warranties.

84-2-316. Exclusion or modification of warranties. (1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this article on parol or extrinsic evidence ( K.S.A. 84-2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2):

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as such buyer desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to such buyer; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade; and

(d) with respect to the sale of livestock, other than the sale of livestock for immediate slaughter, there shall be no implied warranties, except that the provisions of this paragraph shall not apply in any case where the seller knowingly sells livestock which is diseased.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this article on liquidation or limitation of damages and on contractual modification of remedy ( K.S.A. 84-2-718 and 84-2-719).

History: L. 1965, ch. 564, § 50; L. 1981, ch. 215, § 2; July 1.



84-2-317 Cumulation and conflict of warranties express or implied.

84-2-317. Cumulation and conflict of warranties express or implied.    Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

History: L. 1965, ch. 564, § 51; Jan. 1, 1966.



84-2-318 Third party beneficiaries of warranties express or implied.

84-2-318. Third party beneficiaries of warranties express or implied.    A seller's warranty whether express or implied extends to any natural person who may reasonably be expected to use, consume or be affected by the goods and who is injured in person by breach of the warranty. A seller may not exclude or limit the operation of this section.

History: L. 1965, ch. 564, § 52; L. 1967, ch. 519, § 2; July 1.



84-2-319 F.O.B. and F.A.S. terms.

84-2-319. F.O.B. and F.A.S. terms. (1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this article (section 84-2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this article (section 84-2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this article on the form of bill of lading (section 84-2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1) (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this article (section 84-2-311). He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

History: L. 1965, ch. 564, § 53; Jan. 1, 1966.



84-2-320 C.I.F. and C.&F. terms.

84-2-320. C.I.F. and C.&F. terms. (1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C.&F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C.&F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C.&F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

History: L. 1965, ch. 564, § 54; Jan. 1, 1966.



84-2-321 C.I.F. or C.&F.: "Net landed weights"; "payment on arrival"; warranty of condition on arrival.

84-2-321. C.I.F. or C.&F.: "Net landed weights"; "payment on arrival"; warranty of condition on arrival. Under a contract containing a term C.I.F. or C.&F.

(1) Where the price is based on or is to be adjusted according to "net landed weights," "delivered weights," "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

History: L. 1965, ch. 564, § 55; Jan. 1, 1966.



84-2-322 Delivery "ex-ship".

84-2-322. Delivery "ex-ship". (1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

History: L. 1965, ch. 564, § 56; Jan. 1, 1966.



84-2-323 Form of bill of lading required in overseas shipment; "overseas."

84-2-323. Form of bill of lading required in overseas shipment; "overseas." (1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C.&F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C.&F., received for shipment.

(2) Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set:

(a) Due tender of a single part is acceptable within the provisions of this article on cure of improper delivery (subsection (1) of K.S.A. 84-2-508, and amendments thereto); and

(b) even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

History: L. 1965, ch. 564, § 57; L. 2007, ch. 90, § 51; July 1, 2008.



84-2-324 "No arrival, no sale" term.

84-2-324. "No arrival, no sale" term. Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he must tender them on arrival but he assumes no obligation that the goods will arrive unless he has caused the non-arrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (section 84-2-613).

History: L. 1965, ch. 564, § 58; Jan. 1, 1966.



84-2-325 "Letter of credit" term; "confirmed credit".

84-2-325. "Letter of credit" term; "confirmed credit". (1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to the seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

History: L. 1965, ch. 564, § 59; Jan. 1, 1966.



84-2-326 Sale on approval and sale or return; rights of creditors.

84-2-326. Sale on approval and sale or return; rights of creditors. (1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this article (K.S.A. 84-2-201) and as contradicting the sale aspect of the contract within the provisions of this article on parol or extrinsic evidence (K.S.A. 84-2-202).

(4) If a person delivers or consigns for sale goods which the person used or bought for use of personal, family, or household purposes, these goods do not become the property of the deliveree or consignee unless the deliveree or consignee purchases and fully pays for the goods. Nothing in this subsection shall prevent the deliveree or consignee from acting as the deliverer's agent to transfer title to these goods to a buyer who pays the full purchase price. Any payment received by the deliveree or consignee from a buyer of these goods, less any amount which the deliverer expressly agreed could be deducted from the payment for commissions, fees, or expenses, is the property of the deliverer and shall not be subject to the claims of the deliveree's or consignee's creditors.

History: L. 1965, ch. 564, § 60; L. 1991, ch. 297, § 1; L. 2000, ch. 142, § 139; July 1, 2001.



84-2-327 Special incidents of sale on approval and sale or return.

84-2-327. Special incidents of sale on approval and sale or return.    (1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

History: L. 1965, ch. 564, § 61; Jan. 1, 1966.



84-2-328 Sale by auction.

84-2-328. Sale by auction. (1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

History: L. 1965, ch. 564, § 62; Jan. 1, 1966.



84-2-401 Passing of title; reservation for security; limited application of this section.

84-2-401. Passing of title; reservation for security; limited application of this section. Each provision of this article with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this article and matters concerning title become material the following rules apply:

(1) Title to goods cannot pass under a contract for sale prior to their identification to the contract (K.S.A. 84-2-501, and amendments thereto), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this act. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of the article on secured transactions (article 9), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2) Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading:

(a) If the contract requires or authorizes the seller to send the goods to the buyer but does not require the seller to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b) if the contract requires delivery at destination, title passes on tender there.

(3) Unless otherwise explicitly agreed where delivery is to be made without moving the goods,

(a) if the seller is to deliver a tangible document of title, title passes at the time when and the place where the seller delivers such documents and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(b) if the goods are at the time of contracting already identified and no documents of title are to be delivered, title passes at the time and place of contracting.

(4) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale."

History: L. 1965, ch. 564, § 63; L. 2007, ch. 90, § 52; July 1, 2008.



84-2-402 Rights of seller's creditors against sold goods.

84-2-402. Rights of seller's creditors against sold goods. (1) Except as provided in subsections (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under this article (sections 84-2-502 and 84-2-716).

(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3) Nothing in this article shall be deemed to impair the rights of creditors of the seller

(a) under the provisions of the article on secured transactions (article 9); or

(b) where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this article constitute the transaction a fraudulent transfer or voidable preference.

History: L. 1965, ch. 564, § 64; Jan. 1, 1966.



84-2-403 Power to transfer; good faith purchase of goods; "entrusting".

84-2-403. Power to transfer; good faith purchase of goods; "entrusting". (1) A purchaser of goods acquires all title which his transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though

(a) the transferor was deceived as to the identity of the purchaser, or

(b) the delivery was in exchange for a check which is later dishonored, or

(c) it was agreed that the transaction was to be a "cash sale," or

(d) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be larcenous under the criminal law.

(4) The rights of other purchasers of goods and of lien creditors are governed by the articles on secured transactions (article 9) and documents of title (article 7).

History: L. 1965, ch. 564, § 65; L. 1992, ch. 302, § 10; July 1.



84-2-501 Insurable interest in goods; manner of identification of goods.

84-2-501. Insurable interest in goods; manner of identification of goods. (1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs

(a) when the contract is made if it is for the sale of goods already existing and identified;

(b) if the contract is for the sale of future goods other than those described in paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;

(c) when the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within twelve months after contracting or for the sale of crops to be harvested within twelve months or the next normal harvest season after contracting whichever is longer.

(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

History: L. 1965, ch. 564, § 66; Jan. 1, 1966.



84-2-502 Buyer's right to goods on seller's repudiation, failure to deliver or insolvency.

84-2-502. Buyer's right to goods on seller's repudiation, failure to deliver or insolvency. (1) Subject to subsections (2) and (3) and even though the goods have not been shipped a buyer who has paid a part or all of the price of goods in which he has a special property under the provisions of the immediately preceding section may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if: (a) In the case of goods bought for personal, family or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(b) in all cases, the seller becomes insolvent within ten days after receipt of the first installment on their price.

(2) The buyer's right to recover the goods under subsection (1)(a) vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(3) If the identification creating his special property has been made by the buyer he acquires the right to recover the goods only if they conform to the contract for sale.

History: L. 1965, ch. 564, § 67; L. 2000, ch. 142, § 140; July 1, 2001.



84-2-503 Manner of seller's tender of delivery.

84-2-503. Manner of seller's tender of delivery. (1) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable the buyer to take delivery. The manner, time and place for tender are determined by the agreement and this article, and in particular:

(a) Tender must be made at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b) unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2) Where the case is within the next section respecting shipment tender requires that the seller comply with its provisions.

(3) Where the seller is required to deliver at a particular destination tender requires that he comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

(4) Where goods are in the possession of a bailee and are to be delivered without being moved:

(a) Tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(b) tender to the buyer of a nonnegotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in article 9 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5) Where the contract requires the seller to deliver documents:

(a) The seller must tender all such documents in correct form, except as provided in this article with respect to bills of lading in a set (subsection (2) of K.S.A. 84-2-323, and amendments thereto); and

(b) tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes nonacceptance or rejection.

History: L. 1965, ch. 564, § 68; L. 2007, ch. 90, § 53; July 1, 2008.



84-2-504 Shipment by seller.

84-2-504. Shipment by seller. Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must

(a) put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(b) obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c) promptly notify the buyer of the shipment. Failure to notify the buyer under paragraph (c) or to make a proper contract under paragraph (a) is a ground for rejection only if material delay or loss ensues.

History: L. 1965, ch. 564, § 69; Jan. 1, 1966.



84-2-505 Seller's shipment under reservation.

84-2-505. Seller's shipment under reservation. (1) Where the seller has identified goods to the contract by or before shipment:

(a) The seller's procurement of a negotiable bill of lading to the seller's own order or otherwise reserves in the seller a security interest in the goods. The seller's procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b) A nonnegotiable bill of lading to the seller or the seller's nominee reserves possession of the goods as security but except in a case of conditional delivery (subsection (2) of K.S.A. 84-2-507, and amendments thereto) a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within the preceding section but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document of title.

History: L. 1965, ch. 564, § 70; L. 2007, ch. 90, § 54; July 1, 2008.



84-2-506 Rights of financing agency.

84-2-506. Rights of financing agency. (1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.

History: L. 1965, ch. 564, § 71; L. 2007, ch. 90, § 55; July 1, 2008.



84-2-507 Effect of seller's tender; delivery on condition.

84-2-507. Effect of seller's tender; delivery on condition. (1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.

History: L. 1965, ch. 564, § 72; Jan. 1, 1966.



84-2-508 Cure by seller of improper tender or delivery; replacement.

84-2-508. Cure by seller of improper tender or delivery; replacement.    (1) Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.

History: L. 1965, ch. 564, § 73; Jan. 1, 1966.



84-2-509 Risk of loss in the absence of breach.

84-2-509. Risk of loss in the absence of breach. (1) Where the contract requires or authorizes the seller to ship the goods by carrier:

(a) If it does not require the seller to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (K.S.A. 84-2-505, and amendments thereto); but

(b) if it does require the seller to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer:

(a) On the buyer's receipt of possession or control of a negotiable document of title covering the goods; or

(b) on acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c) after the buyer's receipt of possession or control of a nonnegotiable document of title or other direction to deliver in a record, as provided in subsection (4)(b) of K.S.A. 84-2-503, and amendments thereto.

(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on the buyer's receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this article on sale on approval (K.S.A. 84-2-327, and amendments thereto) and on effect of breach on risk of loss (K.S.A. 84-2-510, and amendments thereto).

History: L. 1965, ch. 564, § 74; L. 2007, ch. 90, § 56; July 1, 2008.



84-2-510 Effect of breach on risk of loss.

84-2-510. Effect of breach on risk of loss. (1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

History: L. 1965, ch. 564, § 75; Jan. 1, 1966.



84-2-511 Tender of payment by buyer; payment by check.

84-2-511. Tender of payment by buyer; payment by check. (1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this act on the effect of an instrument on an obligation (K.S.A. 84-3-310), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

History: L. 1965, ch. 564, § 76; L. 1991, ch. 296, § 70; Feb. 1, 1992.



84-2-512 Payment by buyer before inspection.

84-2-512. Payment by buyer before inspection. (1) Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless

(a) the nonconformity appears without inspection; or

(b) despite tender of the required documents the circumstances would justify injunction against honor under the provisions of this act (K.S.A. 84-5-109(b)).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of the buyer's remedies.

History: L. 1965, ch. 564, § 77; L. 1996, ch. 202, § 21; July 1.



84-2-513 Buyer's right to inspection of goods.

84-2-513. Buyer's right to inspection of goods. (1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this article on C.I.F. contracts (subsection (3) of section 84-2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a) for delivery "C.O.D." or on other like terms; or

(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

History: L. 1965, ch. 564, § 78; Jan. 1, 1966.



84-2-514 When documents deliverable on acceptance; when on payment.

84-2-514. When documents deliverable on acceptance; when on payment.    Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

History: L. 1965, ch. 564, § 79; Jan. 1, 1966.



84-2-515 Preserving evidence of goods in dispute.

84-2-515. Preserving evidence of goods in dispute. In furtherance of the adjustment of any claim or dispute

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

History: L. 1965, ch. 564, § 80; Jan. 1, 1966.



84-2-601 Buyer's rights on improper delivery.

84-2-601. Buyer's rights on improper delivery. Subject to the provisions of this article on breach in installment contracts (section 84-2-612) and unless otherwise agreed under the sections on contractual limitations of remedy (sections 84-2-718 and 84-2-719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may

(a) reject the whole; or

(b) accept the whole; or

(c) accept any commercial unit or units and reject the rest.

History: L. 1965, ch. 564; § 81; Jan. 1, 1966.



84-2-602 Manner and effect of rightful rejection.

84-2-602. Manner and effect of rightful rejection. (1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(2) Subject to the provisions of the two following sections on rejected goods (sections 84-2-603 and 84-2-604),

(a) after rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b) if the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of this article (subsection (3) of section 84-2-711), he is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(c) the buyer has no further obligations with regard to goods rightfully rejected.

(3) The seller's rights with respect to goods wrongfully rejected are governed by the provisions of this article on seller's remedies in general (section 84-2-703).

History: L. 1965, ch. 564, § 82; Jan. 1, 1966.



84-2-603 Merchant buyer's duties as to rightfully rejected goods.

84-2-603. Merchant buyer's duties as to rightfully rejected goods. (1) Subject to any security interest in the buyer (subsection (3) of section 84-2-711), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) When the buyer sells goods under subsection (1), he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding ten percent on the gross proceeds.

(3) In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.

History: L. 1965, ch. 564, § 83; Jan. 1, 1966.



84-2-604 Buyer's options as to salvage of rightfully rejected goods.

84-2-604. Buyer's options as to salvage of rightfully rejected goods.    Subject to the provisions of the immediately preceding section on perishables if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to him or resell them for the seller's account with reimbursement as provided in the preceding section. Such action is not acceptance or conversion.

History: L. 1965, ch. 564, § 84; Jan. 1, 1966.



84-2-605 Waiver of buyer's objections by failure to particularize.

84-2-605. Waiver of buyer's objections by failure to particularize. (1) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes the buyer from relying on the unstated defect to justify rejection or to establish breach:

(a) Where the seller could have cured it if stated seasonably; or

(b) between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.

History: L. 1965, ch. 564, § 85; L. 2007, ch. 90, § 57; July 1, 2008.



84-2-606 What constitutes acceptance of goods.

84-2-606. What constitutes acceptance of goods. (1) Acceptance of goods occurs when the buyer

(a) after a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their nonconformity; or

(b) fails to make an effective rejection (subsection (1) of section 84-2-602), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

History: L. 1965, ch. 564, § 86; Jan. 1, 1966.



84-2-607 Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

84-2-607. Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over. (1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this article for nonconformity.

(3) Where a tender has been accepted

(a) the buyer must within a reasonable time after he discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) if the claim is one for infringement or the like (subsection (3) of section 84-2-312) and the buyer is sued as a result of such a breach he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over

(a) he may give his seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he is so bound.

(b) if the claim is one for infringement or the like (subsection (3) of section 84-2-312) the original seller may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (subsection (3) of section 84-2-312).

History: L. 1965, ch. 564, § 87; Jan. 1, 1966.



84-2-608 Revocation of acceptance in whole or in part.

84-2-608. Revocation of acceptance in whole or in part. (1) The buyer may revoke his acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to him if he has accepted it

(a) on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) without discovery of such nonconformity if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.

History: L. 1965, ch. 564, § 88; Jan. 1, 1966.



84-2-609 Right to adequate assurance of performance.

84-2-609. Right to adequate assurance of performance. (1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

History: L. 1965, ch. 564, § 89; Jan. 1, 1966.



84-2-610 Anticipatory repudiation.

84-2-610. Anticipatory repudiation. When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(a) for a commercially reasonable time await performance by the repudiating party; or

(b) resort to any remedy for breach (section 84-2-703 or section 84-2-711), even though he has notified the repudiating party that he would await the latter's performance and has urged retraction; and

(c) in either case suspend his own performance or proceed in accordance with the provisions of this article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (section 84-2-704).

History: L. 1965, ch. 564, § 90; Jan. 1, 1966.



84-2-611 Retraction of anticipatory repudiation.

84-2-611. Retraction of anticipatory repudiation. (1) Until the repudiating party's next performance is due he can retract his repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his position or otherwise indicated that he considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this article (section 84-2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

History: L. 1965, ch. 564, § 91; Jan. 1, 1966.



84-2-612 "Installment contract"; breach.

84-2-612. "Installment contract"; breach. (1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he accepts a nonconforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments.

History: L. 1965, ch. 564, § 92; Jan. 1, 1966.



84-2-613 Casualty to identified goods.

84-2-613. Casualty to identified goods. Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (section 84-2-324) then

(a) if the loss is total the contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

History: L. 1965, ch. 564, § 93; Jan. 1, 1966.



84-2-614 Substituted performance.

84-2-614. Substituted performance. (1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.

History: L. 1965, ch. 564, § 94; Jan. 1, 1966.



84-2-615 Excuse by failure of presupposed conditions.

84-2-615. Excuse by failure of presupposed conditions. Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or nondelivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or non-delivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

History: L. 1965, ch. 564, § 95; Jan. 1, 1966.



84-2-616 Procedure on notice claiming excuse.

84-2-616. Procedure on notice claiming excuse. (1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this article relating to breach of installment contracts (section 84-2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except insofar as the seller has assumed a greater obligation under the preceding section.

History: L. 1965, ch. 564, § 96; Jan. 1, 1966.



84-2-701 Remedies for breach of collateral contracts not impaired.

84-2-701. Remedies for breach of collateral contracts not impaired.    Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this article.

History: L. 1965, ch. 564, § 97; Jan. 1, 1966.



84-2-702 Seller's remedies on discovery of buyer's insolvency.

84-2-702. Seller's remedies on discovery of buyer's insolvency. (1) Where the seller discovers the buyer to be insolvent he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this article (section 84-2-705).

(2) Where the seller discovers that the buyer has received goods on credit while insolvent he may reclaim the goods upon demand made within ten (10) days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three (3) months before delivery the ten-day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3) The seller's right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser under this article (section 84-2-403). Successful reclamation of goods excludes all other remedies with respect to them.

History: L. 1965, ch. 564, § 98; L. 1967, ch. 519, § 3; July 1.



84-2-703 Seller's remedies in general.

84-2-703. Seller's remedies in general. Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (section 84-2-612), then also with respect to the whole undelivered balance, the aggrieved seller may

(a) withhold delivery of such goods;

(b) stop delivery by any bailee as hereafter provided (section 84-2-705);

(c) proceed under the next section respecting goods still unidentified to the contract;

(d) resell and recover damages as hereafter provided (section 84-2-706);

(e) recover damages for nonacceptance (section 84-2-708) or in a proper case the price (section 84-2-709);

(f) cancel.

History: L. 1965, ch. 564, § 99; Jan. 1, 1966.



84-2-704 Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

84-2-704. Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods. (1) An aggrieved seller under the preceding section may

(a) identify to the contract conforming goods not already identified if at the time he learned of the breach they are in his possession or control;

(b) treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.

History: L. 1965, ch. 564, § 100; Jan. 1, 1966.



84-2-705 Seller's stoppage of delivery in transit or otherwise.

84-2-705. Seller's stoppage of delivery in transit or otherwise. (1) The seller may stop delivery of goods in the possession of a carrier or other bailee when the seller discovers the buyer to be insolvent (K.S.A. 84-2-702, and amendments thereto) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2) As against such buyer the seller may stop delivery until

(a) receipt of the goods by the buyer; or

(b) acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c) such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(d) negotiation to the buyer of any negotiable document of title covering the goods.

(3) (a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consigner.

History: L. 1965, ch. 564, § 101; L. 2007, ch. 90, § 58; July 1, 2008.



84-2-706 Seller's resale including contract for resale.

84-2-706. Seller's resale including contract for resale. (1) Under the conditions stated in section 84-2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this article (section 84-2-710), but less expenses saved in consequence of the buyer's breach.

(2) Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of his intention to resell.

(4) Where the resale is at public sale

(a) only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) it must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) if the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) the seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (section 84-2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as hereinafter defined (subsection (3) of section 84-2-711).

History: L. 1965, ch. 564, § 102; Jan. 1, 1966.



84-2-707 "Person in the position of a seller".

84-2-707. "Person in the position of a seller". (1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this article withhold or stop delivery (section 84-2-705) and resell (section 84-2-706) and recover incidental damages (section 84-2-710).

History: L. 1965, ch. 564, § 103; Jan. 1, 1966.



84-2-708 Seller's damages for nonacceptance or repudiation.

84-2-708. Seller's damages for nonacceptance or repudiation. (1) Subject to subsection (2) and to the provisions of this article with respect to proof of market price (section 84-2-723), the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this article (section 84-2-710), but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this article (section 84-2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.

History: L. 1965, ch. 564, § 104; Jan. 1, 1966.



84-2-709 Action for the price.

84-2-709. Action for the price. (1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section, the price

(a) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he must hold for the buyer any goods which have been identified to the contract and are still in his control except that if resale becomes possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (section 84-2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under the preceding section.

History: L. 1965, ch. 564, § 105; Jan. 1, 1966.



84-2-710 Seller's incidental damages.

84-2-710. Seller's incidental damages. Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.

History: L. 1965, ch. 564, § 106; Jan. 1, 1966.



84-2-711 Buyer's remedies in general; buyer's security interest in rejected goods.

84-2-711. Buyer's remedies in general; buyer's security interest in rejected goods. (1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (section 84-2-612), the buyer may cancel and whether or not he has done so may in addition to recovering so much of the price as has been paid

(a) "cover" and have damages under the next section as to all the goods affected whether or not they have been identified to the contract; or

(b) recover damages for nondelivery as provided in this article (section 84-2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also

(a) if the goods have been identified recover them as provided in this article (section 84-2-502); or

(b) in a proper case obtain specific performance or replevy the goods as provided in this article (section 84-2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (section 84-2-706).

History: L. 1965, ch. 564, § 107; Jan. 1, 1966.



84-2-712 "Cover"; buyer's procurement of substitute goods.

84-2-712. "Cover"; buyer's procurement of substitute goods. (1) After a breach within the preceding section the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (section 84-2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him from any other remedy.

History: L. 1965, ch. 564, § 108; Jan. 1, 1966.



84-2-713 Buyer's damages for nondelivery or repudiation.

84-2-713. Buyer's damages for nondelivery or repudiation. (1) Subject to the provisions of this article with respect to proof of market price (section 84-2-723), the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this article (section 84-2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

History: L. 1965, ch. 564, § 109; Jan. 1, 1966.



84-2-714 Buyer's damages for breach in regard to accepted goods.

84-2-714. Buyer's damages for breach in regard to accepted goods. (1) Where the buyer has accepted goods and given notification (subsection (3) of section 84-2-607) he may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.

History: L. 1965, ch. 564, § 110; Jan. 1, 1966.



84-2-715 Buyer's incidental and consequential damages.

84-2-715. Buyer's incidental and consequential damages. (1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

History: L. 1965, ch. 564, § 111; Jan. 1, 1966.



84-2-716 Buyer's right to specific performance or replevin.

84-2-716. Buyer's right to specific performance or replevin. (1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered.  In the case of goods bought for personal, family or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

History: L. 1965, ch. 564, § 112; L. 2000, ch. 142, § 141; July 1, 2001.



84-2-717 Deduction of damages from the price.

84-2-717. Deduction of damages from the price. The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

History: L. 1965, ch. 564, § 113; Jan. 1, 1966.



84-2-718 Liquidation or limitation of damages; deposits.

84-2-718. Liquidation or limitation of damages; deposits. (1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty percent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this article other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his resale is subject to the conditions laid down in this article on resale by an aggrieved seller (section 84-2-706).

History: L. 1965, ch. 564, § 114; Jan. 1, 1966.



84-2-719 Contractual modification or limitation of remedy.

84-2-719. Contractual modification or limitation of remedy. (1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this article and may limit or alter the measure of damages recoverable under this article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this act.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

History: L. 1965, ch. 564, § 115; Jan. 1, 1966.



84-2-720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

84-2-720. Effect of "cancellation" or "rescission" on claims for antecedent breach. Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

History: L. 1965, ch. 564, § 116; Jan. 1, 1966.



84-2-721 Remedies for fraud.

84-2-721. Remedies for fraud. Remedies for material misrepresentation or fraud include all remedies available under this article for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

History: L. 1965, ch. 564, § 117; Jan. 1, 1966.



84-2-722 Who can sue third parties for injury to goods.

84-2-722. Who can sue third parties for injury to goods. Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

History: L. 1965, ch. 564, § 118; Jan. 1, 1966.



84-2-723 Proof of market price: Time and place.

84-2-723. Proof of market price: Time and place. (1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (section 84-2-708 or section 84-2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this article offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise.

History: L. 1965, ch. 564, § 119; Jan. 1, 1966.



84-2-724 Admissibility of market quotations.

84-2-724. Admissibility of market quotations. Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

History: L. 1965, ch. 564, § 120; Jan. 1, 1966.



84-2-725 Statute of limitations in contracts for sale.

84-2-725. Statute of limitations in contracts for sale. (1) An action for breach of any contract for sale must be commenced within four years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this act becomes effective.

History: L. 1965, ch. 564, § 121; Jan. 1, 1966.






Article 2a LEASES

84-2a-101 Short title.

84-2a-101. Short title. This article shall be known and may be cited as the uniform commercial code—leases.

History: L. 1991, ch. 295, § 1; Feb. 1, 1992.



84-2a-102 Scope.

84-2a-102. Scope. This article applies to any transaction, regardless of form, that creates a lease.

History: L. 1991, ch. 295, § 2; Feb. 1, 1992.



84-2a-103 Definitions and index of definitions.

84-2a-103. Definitions and index of definitions. (1) In this article unless the context otherwise requires:

(a) "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to such person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

(c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(d) "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family, or household purpose, if the total payments to be made under the lease contract, excluding payments for options to renew or buy, do not exceed $25,000.

(f) "Fault" means wrongful act, omission, breach or default.

(g) "Finance lease" means a lease with respect to which:

(i) The lessor does not select, manufacture or supply the goods;

(ii) the lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(iii) one of the following occurs:

(A) The lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(B) the lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C) the lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(D) if the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing (a) of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person, (b) that the lessee is entitled under this article to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods, and (c) that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

(h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures (K.S.A. 84-2a-309, and amendments thereto), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.

(i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

(j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

(k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this article. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(l) "Lease contract" means the total legal obligation that results from the lease agreement as affected by this article and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

(m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

(n) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

(o) "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(p) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(q) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination or cancellation of the lease contract.

(r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(s) "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(u) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.

(w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

(z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2) Other definitions applying to this article and the sections in which they appear are:

"Accessions," K.S.A. 84-2a-310(1), and amendments thereto;

"Construction mortgage," K.S.A. 84-2a-309(1)(d), and amendments thereto;

"Encumbrance," K.S.A. 84-2a-309(1)(e), and amendments thereto;

"Fixtures," K.S.A. 84-2a-309(1)(a), and amendments thereto;

"Fixture filing," K.S.A. 84-2a-309(1)(b), and amendments thereto; and

"Purchase money lease," K.S.A. 84-2a-309(1)(c), and amendments thereto.

(3) The following definitions in other articles apply to this article:

"Account," K.S.A. 2015 Supp. 84-9-102, and amendments thereto;

"Between merchants," K.S.A. 84-2-104(3), and amendments thereto;

"Buyer," K.S.A. 84-2-103(1)(a), and amendments thereto;

"Chattel paper," K.S.A. 2015 Supp. 84-9-102(a)(11), and amendments thereto;

"Consumer goods," K.S.A. 2015 Supp. 84-9-102(a)(23), and amendments thereto;

"Document," K.S.A. 2015 Supp. 84-9-102(a)(30), and amendments thereto;

"Entrusting," K.S.A. 84-2-403(3), and amendments thereto;

"General intangible," K.S.A. 2015 Supp. 84-9-102(a)(42), and amendments thereto;

"Instrument," K.S.A. 2015 Supp. 84-9-102(a)(47), and amendments thereto;

"Merchant," K.S.A. 84-2-104(1), and amendments thereto;

"Mortgage," K.S.A. 2015 Supp. 84-9-102(a)(55), and amendments thereto;

"Pursuant to commitment," K.S.A. 2015 Supp. 84-9-102(a)(68), and amendments thereto;

"Receipt," K.S.A. 84-2-103(1)(c), and amendments thereto;

"Sale," K.S.A. 84-2-106(1), and amendments thereto;

"Sale on approval," K.S.A. 84-2-326, and amendments thereto;

"Sale or return," K.S.A. 84-2-326, and amendments thereto; and

"Seller," K.S.A. 84-2-103(1)(d), and amendments thereto.

(4) In addition, article 1 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, contains general definitions and principles of construction and interpretation applicable throughout this article.

History: L. 1991, ch. 295, § 3; L. 2000, ch. 142, § 142; L. 2007, ch. 89, § 35; L. 2007, ch. 195, § 49; July 1, 2008.

Revisor's Note:

Section was also amended by L. 2007, ch. 90, § 59, but that version was repealed by L. 2007, ch. 195, § 60.



84-2a-104 Leases subject to other law.

84-2a-104. Leases subject to other law. (1) A lease, although subject to this article, is also subject to any applicable:

(a) Certificate of title statute of this state: (List any certificate of title statutes covering automobiles, trailers, mobile homes, boats and the like);

(b) certificate of title statute of another jurisdiction (K.S.A. 84-2a-105, and amendments thereto); or

(c) consumer protection statute of this state, or final consumer protection decision of a court of this state existing on the effective date of this article.

(2) In case of conflict between this article, other than K.S.A. 84-2a-105, 84-2a-304(3) and 84-2a-305(3), and amendments thereto, and a statute or decision referred to in subsection (1), the statute or decision controls.

(3) Failure to comply with an applicable law has only the effect specified therein.

History: L. 1991, ch. 295, § 4; L. 2009, ch. 91, § 2; Apr. 23.



84-2a-105 Territorial application of article to goods covered by certificate of title.

84-2a-105. Territorial application of article to goods covered by certificate of title. Subject to the provisions of K.S.A. 84-2a-304(3) and 84-2a-305(3), with respect to goods covered by a certificate of title issued under a statute of this state or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (a) surrender of the certificate, or (b) four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

History: L. 1991, ch. 295, § 5; Feb. 1, 1992.



84-2a-106 Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

84-2a-106. Limitation on power of parties to consumer lease to choose applicable law and judicial forum. (1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within 30 days thereafter or in which the goods are to be used, the choice is not enforceable.

(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.

History: L. 1991, ch. 295, § 6; Feb. 1, 1992.



84-2a-107 Waiver or renunciation of claim or right after default.

84-2a-107. Waiver or renunciation of claim or right after default. Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.

History: L. 1991, ch. 295, § 7; Feb. 1, 1992.



84-2a-108 Unconscionability.

84-2a-108. Unconscionability. (1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made, the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(3) Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose and effect of the lease contract or clause thereof, or of the conduct.

(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a) If the court finds unconscionability under subsection (1) or (2), the court shall award reasonable attorney fees to the lessee.

(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action such lessee knew to be groundless, the court shall award reasonable attorney fees to the party against whom the claim is made.

(c) In determining attorney fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) is not controlling.

History: L. 1991, ch. 295, § 8; Feb. 1, 1992.



84-2a-109 Option to accelerate at will.

84-2a-109. Option to accelerate at will. (1) A term providing that one party or such party's successor in interest may accelerate payment of performance or require collateral or additional collateral "at will" or "when such party deems such party's self insecure" or in words of similar import must be construed to mean that such party has power to do so only if such party in good faith believes that the prospect of payment or performance is impaired.

(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise, the burden of establishing lack of good faith is on the party against whom the power has been exercised.

History: L. 1991, ch. 295, § 9; Feb. 1, 1992.



84-2a-110 Terminal rent adjustment clauses.

84-2a-110. Terminal rent adjustment clauses. (a) Notwithstanding any other provision of law, an agreement involving the leasing of a motor vehicle or trailer does not create a sale or security interest solely because the agreement provides for an increase or decrease adjustment in the rental price of the motor vehicle or trailer based upon the amount realized upon sale or other disposition of the motor vehicle or trailer following the termination of the lease.

(b) This section clarifies existing law and shall be given effect in all court cases brought on or after the effective date of this act.

(c) This section shall be part of and supplemental to the uniform commercial code-leases.

History: L. 1998, ch. 34, § 1; Apr. 9.



84-2a-201 Statute of frauds.

84-2a-201. Statute of frauds. (1) A lease contract is not enforceable by way of action or defense unless:

(a) The total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than $1,000; or

(b) there is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(2) Any description of leased goods or of the lease term is sufficient and satisfies subsection (1)(b), whether or not it is specific, if it reasonably identifies what is described.

(3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1)(b) beyond the lease term and the quantity of goods shown in the writing.

(4) A lease contract that does not satisfy the requirements of subsection (1), but which is valid in other respects, is enforceable:

(a) If the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(b) if the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) with respect to goods that have been received and accepted by the lessee.

(5) The lease term under a lease contract referred to in subsection (4) is:

(a) If there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;

(b) if the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted; or

(c) a reasonable lease term.

History: L. 1991, ch. 295, § 10; Feb. 1, 1992.



84-2a-202 Final written expression: parol or extrinsic evidence.

84-2a-202. Final written expression: parol or extrinsic evidence. Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(1) By course of dealing or usage of trade or by course of performance; and

(2) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

History: L. 1991, ch. 295, § 11; Feb. 1, 1992.



84-2a-203 Seals inoperative.

84-2a-203. Seals inoperative. The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer.

History: L. 1991, ch. 295, § 12; Feb. 1, 1992.



84-2a-204 Formation in general.

84-2a-204. Formation in general. (1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(3) Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.

History: L. 1991, ch. 295, § 13; Feb. 1, 1992.



84-2a-205 Firm offers.

84-2a-205. Firm offers. An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed three months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

History: L. 1991, ch. 295, § 14; Feb. 1, 1992.



84-2a-206 Offer and acceptance in formation of lease contract.

84-2a-206. Offer and acceptance in formation of lease contract. (1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

History: L. 1991, ch. 295, § 15; Feb. 1, 1992.



84-2a-208 Modification, recission and waiver.

84-2a-208. Modification, recission and waiver. (1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.

(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

History: L. 1991, ch. 295, § 17; Feb. 1, 1992.



84-2a-209 Lessee under finance lease as beneficiary of supply contract.

84-2a-209. Lessee under finance lease as beneficiary of supply contract. (1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as a part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2) The extension of a benefit of the supplier's promises and of warranties to the lessee (subsection (1) of this section) does not: (a) Modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (b) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.

History: L. 1991, ch. 295, § 18; Feb. 1, 1992.



84-2a-210 Express warranties.

84-2a-210. Express warranties. (1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

History: L. 1991, ch. 295, § 19; Feb. 1, 1992.



84-2a-211 Warranties against interference and against infringement; lessee's obligation against infringement.

84-2a-211. Warranties against interference and against infringement; lessee's obligation against infringement. (1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

History: L. 1991, ch. 295, § 20; Feb. 1, 1992.



84-2a-212 Implied warranty of merchantability.

84-2a-212. Implied warranty of merchantability. (1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as:

(a) Pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, are of fair average quality within the description;

(c) are fit for the ordinary purposes for which goods of that type are used;

(d) run, within the variation permitted by the lease agreement, of even kind, quality and quantity within each unit and among all units involved;

(e) are adequately contained, packaged and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.

History: L. 1991, ch. 295, § 21; Feb. 1, 1992.



84-2a-213 Implied warranty of fitness for particular purpose.

84-2a-213. Implied warranty of fitness for particular purpose. Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

History: L. 1991, ch. 295, § 22; Feb. 1, 1992.



84-2a-214 Exclusion or modification of warranties.

84-2a-214. Exclusion or modification of warranties. (1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of K.S.A. 84-2a-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability," be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose."

(3) Notwithstanding subsection (2), but subject to subsection (4):

(a) Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (K.S.A. 84-2a-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

History: L. 1991, ch. 295, § 23; Feb. 1, 1992.



84-2a-215 Cumulation and conflict of warranties express or implied.

84-2a-215. Cumulation and conflict of warranties express or implied. Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(1) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(2) A sample from an existing bulk displaces inconsistent general language of description.

(3) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

History: L. 1991, ch. 295, § 24; Feb. 1, 1992.



84-2a-216 Third-party beneficiaries of express and implied warranties.

84-2a-216. Third-party beneficiaries of express and implied warranties. A warranty to or for the benefit of a lessee under this article, whether express or implied, extends to any person who may reasonably be expected to use, consume, or be affected by the goods and who is injured by breach of the warranty. The operation of this section may not be excluded, modified, or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against the beneficiary designated under this section.

History: L. 1991, ch. 295, § 25; Feb. 1, 1992.



84-2a-217 Identification.

84-2a-217. Identification. Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(1) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(2) when the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(3) when the young are conceived, if the lease contract is for a lease of unborn young of animals.

History: L. 1991, ch. 295, § 26; Feb. 1, 1992.



84-2a-218 Insurance and proceeds.

84-2a-218. Insurance and proceeds. (1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

History: L. 1991, ch. 295, § 27; Feb. 1, 1992.



84-2a-219 Risk of loss.

84-2a-219. Risk of loss. (1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this article on the effect of default on risk of loss (K.S.A. 84-2a-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier,

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier, but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise, the risk passes to the lessee on tender of delivery.

History: L. 1991, ch. 295, § 28; Feb. 1, 1992.



84-2a-220 Effect of default on risk of loss.

84-2a-220. Effect of default on risk of loss. (1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, such lessee, to the extent of any deficiency in such lessee's effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in such supplier's effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

History: L. 1991, ch. 295, § 29; Feb. 1, 1992.



84-2a-221 Casualty to identified goods.

84-2a-221. Casualty to identified goods. If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or K.S.A. 84-2a-219, then:

(1) If the loss is total, the lease contract is avoided; and

(2) if the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at the lessee's option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

History: L. 1991, ch. 295, § 30; Feb. 1, 1992.



84-2a-301 Enforceability of lease contract.

84-2a-301. Enforceability of lease contract. Except as otherwise provided in this article, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods, and against creditors of the parties.

History: L. 1991, ch. 295, § 31; Feb. 1, 1992.



84-2a-302 Title to and possession of goods.

84-2a-302. Title to and possession of goods. Except as otherwise provided in this article, each provision of this article applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.

History: L. 1991, ch. 295, § 32; Feb. 1, 1992.



84-2a-303

84-2a-303. Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights. (1) As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to article 9, secured transactions, by reason of K.S.A. 2015 Supp. 84-9-109(a)(3) and amendments thereto.

(2) Except as provided in subsection 3 and K.S.A. 2015 Supp. 84-9-407 and amendments thereto, a provision in a lease agreement which (a) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or (b) makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4), but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(3) A provision in a lease agreement which (a) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or (b) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (4).

(4) Subject to subsection (3) and K.S.A. 2015 Supp. 84-9-407 and amendments thereto:

(a) If a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in K.S.A. 84-2a-501(2);

(b) if paragraph (a) is not applicable and if a transfer is made that (i) is prohibited under a lease agreement or (ii) materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, (A) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and (B) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(5) A transfer of "the lease" or of "all my rights under the lease," or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(7) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing and conspicuous.

History: L. 1991, ch. 295, § 33; L. 2000, ch. 142, § 143; July 1, 2001.



84-2a-304 Subsequent lease of goods by lessor.

84-2a-304. Subsequent lease of goods by lessor. (1) Subject to K.S.A. 84-2a-303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) and K.S.A. 84-2a-527(4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(a) The lessor's transferor was deceived as to the identity of the lessor;

(b) the delivery was in exchange for a check which is later dishonored;

(c) it was agreed that the transaction was to be a "cash sale"; or

(d) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

(3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

History: L. 1991, ch. 295, § 34; Feb. 1, 1992.



84-2a-305 Sale or sublease of goods by lessee.

84-2a-305. Sale or sublease of goods by lessee. (1) Subject to the provisions of K.S.A. 84-2a-303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) and K.S.A. 84-2a-511(4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(a) The lessor was deceived as the identity of the lessee;

(b) the delivery was in exchange for a check which is later dishonored; or

(c) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

History: L. 1991, ch. 295, § 35; Feb. 1, 1992.



84-2a-306 Priority of certain liens arising by operation of law.

84-2a-306. Priority of certain liens arising by operation of law. If a person in the ordinary course of such person's business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this article unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.

History: L. 1991, ch. 295, § 36; Feb. 1, 1992.



84-2a-307 Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

84-2a-307. Priority of liens arising by attachment or levy on, security interests in, and other claims to goods. (1) Except as otherwise provided in K.S.A. 84-2a-306, a creditor of a lessee takes subject to the lease contract.

(2) Except as otherwise provided in subsection (3) and in K.S.A. 84-2a-306 and 84-2a-308 and amendments thereto, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3) Except as provided in K.S.A. 2015 Supp. 84-9-317, 84-9-321 and 84-9-323 and amendments thereto, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

History: L. 1991, ch. 295, § 37; L. 2000, ch. 142, § 144; July 1, 2001.



84-2a-308 Special rights of creditors.

84-2a-308. Special rights of creditors. (1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2) Nothing in this article impairs the rights of creditors of a lessor if the lease contract (a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security, or the like, and (b) is made under circumstances which under any statute or rule of law apart from this article would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

History: L. 1991, ch. 295, § 38; Feb. 1, 1992.



84-2a-309 Lessor's and lessee's rights when goods become fixtures.

84-2a-309. Lessor's and lessee's rights when goods become fixtures. (1) In this section:

(a) Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) a "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of K.S.A. 2015 Supp. 84-9-502(a) and (b), and amendments thereto;

(c) a lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) a mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this article a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this article of ordinary building materials incorporated into an improvement on land.

(3) This article does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within 10 days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) the interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable;

(b) the conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable;

(c) the encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) the lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding subsection (4)(a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all encumbrancers and owners of the real estate, the lessor or the lessee may (i) on default, expiration, termination or cancellation of the lease agreement but subject to the lease agreement and this article, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this article, remove the goods from the real estate, free and clear of all conflicting interests of all encumbrancers and owners of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(9) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of the article on secured transactions (article 9 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto).

History: L. 1991, ch. 295, § 39; L. 2000, ch. 142, § 145; July 1, 2001.



84-2a-310 Lessor's and lessee's rights when goods become accessions.

84-2a-310. Lessor's and lessee's rights when goods become accessions. (1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of:

(a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) a creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this article, or (b) if necessary to enforce such lessor's or lessee's other rights and remedies under this article, remove the goods from the whole, free and clear of all interests in the whole, but such lessor or lessee must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

History: L. 1991, ch. 295, § 40; Feb. 1, 1992.



84-2a-311 Priority subject to subordination.

84-2a-311. Priority subject to subordination. Nothing in this article prevents subordination by agreement by any person entitled to priority.

History: L. 1991, ch. 295, § 41; Feb. 1, 1992.



84-2a-401 Insecurity: adequate assurance of performance.

84-2a-401. Insecurity: adequate assurance of performance. (1) A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

(2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which such insecure party has not already received the agreed return.

(3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed 30 days after receipt of a demand by the other party.

(4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

(5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

History: L. 1991, ch. 295, § 42; Feb. 1, 1992.



84-2a-402 Anticipatory repudiation.

84-2a-402. Anticipatory repudiation. If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(1) For a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(2) make demand pursuant to K.S.A. 84-2a-311 [84-2a-401] and await assurance of future performance adequate under the circumstances of the particular case; or

(3) resort to any right or remedy upon default under the lease contract or this article, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this article on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (K.S.A. 84-2a-524).

History: L. 1991, ch. 295, § 43; Feb. 1, 1992.



84-2a-403 Retraction of anticipatory repudiation.

84-2a-403. Retraction of anticipatory repudiation. (1) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has cancelled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under K.S.A. 84-2a-401.

(3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

History: L. 1991, ch. 295, § 44; Feb. 1, 1992.



84-2a-404 Substituted performance.

84-2a-404. Substituted performance. (1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a) The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b) if delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive or predatory.

History: L. 1991, ch. 295, § 45; Feb. 1, 1992.



84-2a-405 Excused performance.

84-2a-405. Excused performance. Subject to K.S.A. 84-2a-404 on substituted performance, the following rules apply:

(1) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with paragraphs (2) and (3) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(2) If the causes mentioned in paragraph (1) affect only part of the lessor's or the supplier's capacity to perform, such lessor or supplier shall allocate production and deliveries among such lessor's or supplier's customers but at such lessor's or supplier's option may include regular customers not then under contract for sale or lease as well as such lessor's or supplier's own requirements for further manufacture. Such lessor or supplier may so allocate in any manner that is fair and reasonable.

(3) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under paragraph (2), of the estimated quota thus made available for the lessee.

History: L. 1991, ch. 295, § 46; Feb. 1, 1992.



84-2a-406 Procedure on excused performance.

84-2a-406. Procedure on excused performance. (1) If the lessee receives notification of a material or indefinite delay or an allocation justified under K.S.A. 84-2a-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (K.S.A. 84-2a-510):

(a) Terminate the lease contract (K.S.A. 84-2a-505(2)); or

(b) except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under K.S.A. 84-2a-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected.

History: L. 1991, ch. 295, § 47; Feb. 1, 1992.



84-2a-407 Irrevocable promises: finance leases.

84-2a-407. Irrevocable promises: finance leases. (1) In the case of a finance lease that is not a consumer lease, the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2) A promise that has become irrevocable and independent under subsection (1):

(a) Is effective and enforceable between the parties, and by or against third parties including assignees of the parties; and

(b) is not subject to cancellation, termination, modification, repudiation, excuse or substitution without the consent of the party to whom the promise runs.

(3) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.

History: L. 1991, ch. 295, § 48; Feb. 1, 1992.



84-2a-501 Default; procedure.

84-2a-501. Default; procedure. (1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this article.

(2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this article and, except as limited by this article, as provided in the lease agreement.

(3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this article.

(4) Except as otherwise provided in K.S.A. 2015 Supp. 84-1-305(a), and amendments thereto or this article or the lease agreement, the rights and remedies referred to in subsections (2) and (3) are cumulative.

(5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under K.S.A. 84-2a-501 through 84-2a-532, and amendments thereto, as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect to the real property, in which case K.S.A. 84-2a-501 through 84-2a-532, and amendments thereto, do not apply.

History: L. 1991, ch. 295, § 49; L. 2007, ch. 89, § 36; July 1, 2008.



84-2a-502 Notice after default.

84-2a-502. Notice after default. Except as otherwise provided in this article or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.

History: L. 1991, ch. 295, § 50; Feb. 1, 1992.



84-2a-503 Modification or impairment of rights and remedies.

84-2a-503. Modification or impairment of rights and remedies. (1) Except as otherwise provided in this article, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this article and may limit or alter the measure of damages recoverable under this article.

(2) Resort to a remedy provided under this article or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this article.

(3) Consequential damages may be liquidated under K.S.A. 84-2a-503 [84-2a-504], or may otherwise be limited, altered or excluded unless the limitation, alteration or exclusion is unconscionable. Limitation, alteration or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this article.

History: L. 1991, ch. 295, § 51; Feb. 1, 1992.



84-2a-504 Liquidation of damages.

84-2a-504. Liquidation of damages. (1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1), or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this article.

(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (K.S.A. 84-2a-525 or 84-2a-526), the lessee is entitled to restitution of any amount by which the sum of such lessee's payments exceeds:

(a) The amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1); or

(b) in the absence of those terms, 20% of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or $500.

(4) A lessee's right to restitution under subsection (3) is subject to offset to the extent the lessor establishes:

(a) A right to recover damages under the provisions of this article other than subsection (1); and

(b) the amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.

History: L. 1991, ch. 295, § 52; Feb. 1, 1992.



84-2a-505 Cancellation and termination and effect of cancellation, termination, rescission or fraud on rights and remedies.

84-2a-505. Cancellation and termination and effect of cancellation, termination, rescission or fraud on rights and remedies. (1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the canceling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(3) Unless the contrary intention clearly appears, expressions of "cancellation," "rescission," or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this article for default.

(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.

History: L. 1991, ch. 295, § 53; Feb. 1, 1992.



84-2a-506 Statute of limitations.

84-2a-506. Statute of limitations. (1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within four years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than one year.

(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

(3) If an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this article becomes effective.

History: L. 1991, ch. 295, § 54; Feb. 1, 1992.



84-2a-507 Proof of market rent: time and place.

84-2a-507. Proof of market rent: time and place. (1) Damages based on market rent (K.S.A. 84-2a-519 or 84-2a-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in K.S.A. 84-2a-519 and 84-2a-528.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this article is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this article offered by one party is not admissible unless and until such party has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

History: L. 1991, ch. 295, § 55; Feb. 1, 1992.



84-2a-508 Lessee's remedies.

84-2a-508. Lessee's remedies. (1) If a lessor fails to deliver the goods in conformity to the lease contract (K.S.A. 84-2a-509) or repudiates the lease contract (K.S.A. 84-2a-402), or a lessee rightfully rejects the goods (K.S.A. 84-2a-509) or justifiably revokes acceptance of the goods (K.S.A. 84-2a-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (K.S.A. 84-2a-510), the lessor is in default under the lease contract and the lessee may:

(a) Cancel the lease contract (K.S.A. 84-2a-505(1));

(b) recover so much of the rent and security as has been paid and is just under the circumstances;

(c) cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (K.S.A. 84-2a-518 and 84-2a-520), or recover damages for nondelivery (K.S.A. 84-2a-519 and 84-2a-520);

(d) exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) If the goods have been identified, recover them (K.S.A. 84-2a-522); or

(b) in a proper case, obtain specific performance or replevy the goods (K.S.A. 84-2a-219) [84-2a-521].

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in K.S.A. 84-2a-519(3).

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (K.S.A. 84-2a-519(4)).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to K.S.A. 84-2a-527(5).

(6) Subject to the provisions of K.S.A. 84-2a-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

History: L. 1991, ch. 295, § 56; Feb. 1, 1992.



84-2a-509 Lessee's rights on improper delivery; rightful rejection.

84-2a-509. Lessee's rights on improper delivery; rightful rejection. (1) Subject to the provisions of K.S.A. 84-2a-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

History: L. 1991, ch. 295, § 57; Feb. 1, 1992.



84-2a-510 Installment lease contracts: rejection and default.

84-2a-510. Installment lease contracts: rejection and default. (1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

History: L. 1991, ch. 295, § 58; Feb. 1, 1992.



84-2a-511 Merchant lessee's duties as to rightfully rejected goods.

84-2a-511. Merchant lessee's duties as to rightfully rejected goods. (1) Subject to any security interest of a lessee (K.S.A. 84-2a-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in such merchant lessee's possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1) or any other lessee (K.S.A. 84-2a-512) disposes of goods, such merchant lessee is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding 10% of the gross proceeds.

(3) In complying with this section or K.S.A. 84-2a-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or K.S.A. 84-2a-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this article.

History: L. 1991, ch. 295, § 59; Feb. 1, 1992.



84-2a-512 Lessee's duties as to rightfully rejected goods.

84-2a-512. Lessee's duties as to rightfully rejected goods. (1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (K.S.A. 84-2a-511) and subject to any security interest of a lessee (K.S.A. 84-2a-508(5)):

(a) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) if the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in K.S.A. 84-2a-511; but

(c) the lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.

History: L. 1991, ch. 295, § 60; Feb. 1, 1992.



84-2a-513 Cure by lessor of improper tender or delivery; replacement.

84-2a-513. Cure by lessor of improper tender or delivery; replacement. (1) If any tender or delivery by the lessor or the supplier is rejected because nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if such lessor supplier seasonably notifies the lessee.

History: L. 1991, ch. 295, § 61; Feb. 1, 1992.



84-2a-514 Waiver of lessee's obligations.

84-2a-514. Waiver of lessee's obligations. (1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) If, stated seasonably, the lessor or the supplier could have cured it (K.S.A. 84-2a-513, and amendments thereto); or

(b) between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

History: L. 1991, ch. 295, § 62; L. 2007, ch. 90, § 60; July 1, 2008.



84-2a-515 Acceptance of goods.

84-2a-515. Acceptance of goods. (1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods; and

(a) the lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) the lessee fails to make an effective rejection of the goods (K.S.A. 84-2a-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

History: L. 1991, ch. 295, § 63; Feb. 1, 1992.



84-2a-516 Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

84-2a-516. Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over. (1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (K.S.A. 84-2a-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) the burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (K.S.A. 84-2a-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (K.S.A. 84-2a-211).

History: L. 1991, ch. 295, § 64; Feb. 1, 1992.



84-2a-517 Revocation of acceptance of goods.

84-2a-517. Revocation of acceptance of goods. (1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurance or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

History: L. 1991, ch. 295, § 65; Feb. 1, 1992.



84-2a-518 Cover; substitute goods.

84-2a-518. Cover; substitute goods. (1) After default by a lessor under the lease contract of the type described in K.S.A. 84-2a-508(1), and amendments thereto, or if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (K.S.A. 84-2a-504, and amendments thereto) or otherwise determined pursuant to agreement of the parties ( K.S.A. 2015 Supp. 84-1-302 and K.S.A. 84-2a-503, and amendments thereto), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (a) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement; and (b) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and K.S.A. 84-2a-519, and amendments thereto, governs.

History: L. 1991, ch. 295, § 66; L. 2007, ch. 89, § 37; July 1, 2008.



84-2a-519

84-2a-519. Lessee's damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods. (1) Except as otherwise provided with respect to damages liquidated in the lease agreement (K.S.A. 84-2a-504, and amendments thereto) or otherwise determined pursuant to agreement of the parties (K.S.A. 2015 Supp. 84-1-302 and K.S.A. 84-2a-504, and amendments thereto), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under K.S.A. 84-2a-518(2), and amendments thereto, or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (K.S.A. 84-2a-516(3), and amendments thereto), the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

History: L. 1991, ch. 295, § 67; L. 2007, ch. 89, § 38; July 1, 2008.



84-2a-520 Lessee's incidental and consequential damages.

84-2a-520. Lessee's incidental and consequential damages. (1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

History: L. 1991, ch. 295, § 68; Feb. 1, 1992.



84-2a-521 Lessee's right to specific performance or replevin.

84-2a-521. Lessee's right to specific performance or replevin. (1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

History: L. 1991, ch. 295, § 69; Feb. 1, 1992.



84-2a-522 Lessee's right to goods on lessor's insolvency.

84-2a-522. Lessee's right to goods on lessor's insolvency. (1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (K.S.A. 84-2a-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

History: L. 1991, ch. 295, § 70; Feb. 1, 1992.



84-2a-523 Lessor's remedies.

84-2a-523. Lessor's remedies. (1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (K.S.A. 84-2a-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (K.S.A. 84-2a-505(1));

(b) proceed respecting goods not identified to the lease contract (K.S.A. 84-2a-524);

(c) withhold delivery of the goods and take possession of goods previously delivered (K.S.A. 84-2a-525);

(d) stop delivery of the goods by any bailee (K.S.A. 84-2a-526);

(e) dispose of the goods and recover damages (K.S.A. 84-2a-527), or retain the goods and recover damages (K.S.A. 84-2a-528), or in a proper case recover rent (K.S.A. 84-2a-529).

(f) exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsection (1) or (2); or

(b) if the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

History: L. 1991, ch. 295, § 71; Feb. 1, 1992.



84-2a-524 Lessor's right to identify goods to lease contract.

84-2a-524. Lessor's right to identify goods to lease contract. (1) After default by the lessee under the lease contract of the type described in subsection (1) or (3)(a) of K.S.A. 84-2a-523 or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) dispose of goods (K.S.A. 84-2a-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

History: L. 1991, ch. 295, § 72; Feb. 1, 1992.



84-2a-525 Lessor's right to possession of goods.

84-2a-525. Lessor's right to possession of goods. (1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in K.S.A. 84-2a-523(1) or (3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (K.S.A. 84-2a-527.)

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

History: L. 1991, ch. 295, § 73; Feb. 1, 1992.



84-2a-526 Lessor's stoppage of delivery in transit or otherwise.

84-2a-526. Lessor's stoppage of delivery in transit or otherwise. (1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until

(a) receipt of the goods by the lessee;

(b) acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3) (a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

History: L. 1991, ch. 295, § 74; L. 2007, ch. 90, § 61; July 1, 2008.



84-2a-527 Lessor's rights to dispose of goods.

84-2a-527. Lessor's rights to dispose of goods. (1) After a default by a lessee under the lease contract of a type described in K.S.A. 84-2a-523(1) or (3)(a), and amendments thereto, or after the lessor refuses to deliver or takes possession of goods (K.S.A. 84-2a-525 or 84-2a-526, and amendments thereto), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (K.S.A. 84-2a-504, and amendments thereto) or otherwise determined pursuant to agreement of the parties (K.S.A. 2015 Supp. 84-1-302 and K.S.A. 84-2a-503, and amendments thereto), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (a) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (b) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (c) any incidental damages allowed under K.S.A. 84-2a-530, and amendments thereto, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and K.S.A. 84-2a-528, and amendments thereto, governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (K.S.A. 84-2a-508(5), and amendments thereto).

History: L. 1991, ch. 295, § 75; L. 2007, ch. 89, § 39; July 1, 2008.



84-2a-528 Lessor's damages for non-acceptance, failure to pay, repudiation or other default.

84-2a-528. Lessor's damages for non-acceptance, failure to pay, repudiation or other default. (1) Except as otherwise provided with respect to damages liquidated in the lease agreement (K.S.A. 84-2a-504, and amendments thereto) or otherwise determined pursuant to agreement of the parties (K.S.A. 2015 Supp. 84-1-302 and K.S.A. 84-2a-503, and amendments thereto), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under K.S.A. 84-2a-527(2), and amendments thereto, or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in K.S.A. 84-2a-523(1) or (3)(a), and amendments thereto, or, if agreed, for other default of the lessee, (a) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of goods to the lessor, (b) the present value as of the date determined under clause (a) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (c) any incidental damages allowed under K.S.A. 84-2a-530, and amendments thereto, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under K.S.A. 84-2a-530, and amendments thereto, due allowance for costs reasonably incurred and due credit for payment or proceeds of disposition.

History: L. 1991, ch. 295, § 76; L. 2007, ch. 89, § 40; July 1, 2008.



84-2a-529 Lessor's action for the rent.

84-2a-529. Lessor's action for the rent. (1) After default by the lessee under the lease contract of the type described in K.S.A. 84-2a-523(1) or (3)(a), or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (K.S.A. 84-2a-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under K.S.A. 84-2a-530, less expenses saved in consequence of the lessee's default; and

(b) for goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under K.S.A. 84-2a-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by K.S.A. 84-2a-527 or 84-2a-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to K.S.A. 84-2a-527 or 84-2a-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in subsection (1) or (3)(a) of K.S.A. 84-2a-523 or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless by awarded damages for nonacceptance under K.S.A. 84-2a-527 and 84-2a-528.

History: L. 1991, ch. 295, § 77; Feb. 1, 1992.



84-2a-530 Lessor's incidental damages.

84-2a-530. Lessor's incidental damages. Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

History: L. 1991, ch. 295, § 78; Feb. 1, 1992.



84-2a-531 Standing to sue third parties for injury to goods.

84-2a-531. Standing to sue third parties for injury to goods. (1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) has an insurable interest in the goods; or

(iii) bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, such party plaintiff's suit or settlement, subject to such party plaintiff's own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

History: L. 1991, ch. 295, § 79; Feb. 1, 1992.



84-2a-532 Lessor's rights to residual interest.

84-2a-532. Lessor's rights to residual interest. In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

History: L. 1991, ch. 295, § 80; Feb. 1, 1992.






Article 3 NEGOTIABLE INSTRUMENTS

84-3-101 Short Title.

84-3-101. Short Title. This article may be cited as uniform commercial code—negotiable instruments.

History: L. 1991, ch. 296, § 1; Feb. 1, 1992.



84-3-102 Subject matter.

84-3-102. Subject matter. (a) This article applies to negotiable instruments. It does not apply to money, to payment orders governed by article 4a, or to securities governed by article 8.

(b) If there is conflict between this article and article 4 or 9, articles 4 and 9 govern.

(c) Regulations of the board of governors of the federal reserve system and operating circulars of the federal reserve banks supersede any inconsistent provision of this article to the extent of the inconsistency.

History: L. 1991, ch. 296, § 2; Feb. 1, 1992.



84-3-103 Definitions.

84-3-103. Definitions. (a) In this article:

(1) "Acceptor" means a drawee who has accepted a draft.

(2) "Drawee" means a person ordered in a draft to make payment.

(3) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

(4)  Reserved.

(5) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

(6) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(7) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this article or article 4.

(8) "Party" means a party to an instrument.

(9) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(10) "Prove" with respect to a fact means to meet the burden of establishing the fact (K.S.A. 84-1-201(b)(8), and amendments thereto).

(11) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(b) Other definitions applying to this article and the sections in which they appear are:

"Acceptance"  84-3-409,

and amendments thereto

"Accommodated party"  84-3-419,

and amendments thereto

"Accommodation party"  84-3-419,

and amendments thereto

"Alteration"  84-3-407,

and amendments thereto

"Anomalous endorsement"  84-3-205,

and amendments thereto

"Blank endorsement"  84-3-205,

and amendments thereto

"Cashier's check"  84-3-104,

and amendments thereto

"Certificate of deposit"  84-3-104,

and amendments thereto

"Certified check"  84-3-409,

and amendments thereto

"Check"  84-3-104,

and amendments thereto

"Consideration"  84-3-303,

and amendments thereto

"Draft"  84-3-104,

and amendments thereto

"Endorsement"  84-3-204,

and amendments thereto

"Endorser"  84-3-204,

and amendments thereto

"Holder in due course"  84-3-302,

and amendments thereto

"Incomplete instrument"  84-3-115,

and amendments thereto

"Instrument"  84-3-104,

and amendments thereto

"Issue"  84-3-105,

and amendments thereto

"Issuer"  84-3-105,

and amendments thereto

"Negotiable instrument"  84-3-104,

and amendments thereto

"Negotiation"  84-3-201,

and amendments thereto

"Note"  84-3-104,

and amendments thereto

"Payable at a definite time"  84-3-108,

and amendments thereto

"Payable on demand"  84-3-108,

and amendments thereto

"Payable to bearer"  84-3-109,

and amendments thereto

"Payable to order"  84-3-109,

and amendments thereto

"Payment"  84-3-602,

and amendments thereto

"Person entitled to enforce"  84-3-301,

and amendments thereto

"Presentment"  84-3-501,

and amendments thereto

"Reacquisition"  84-3-207,

and amendments thereto

"Special endorsement"  84-3-205,

and amendments thereto

"Teller's check"  84-3-104,

and amendments thereto

"Transfer of instrument"  84-3-203,

and amendments thereto

"Traveler's check"  84-3-104,

and amendments thereto

"Value"  84-3-303,

and amendments thereto

(c) The following definitions in other articles apply to this article:

"Bank"  84-4-105,

and amendments thereto

"Banking day"  84-4-104,

and amendments thereto

"Clearing house"  84-4-104,

and amendments thereto

"Collecting bank"  84-4-105,

and amendments thereto

"Depository bank"  84-4-105,

and amendments thereto

"Documentary draft"  84-4-104,

and amendments thereto

"Intermediary bank"  84-4-105,

and amendments thereto

"Item"  84-4-104,

and amendments thereto

"Payor bank"  84-4-105,

and amendments thereto

"Suspends payments"  84-4-104,

and amendments thereto

(d) In addition, article 1 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, contains general definitions and principles of construction and interpretation applicable throughout this article.

History: L. 1991, ch. 296, § 3; L. 2005, ch. 58, § 1; L. 2007, ch. 89, § 41; July 1, 2008.



84-3-104 Negotiable instrument.

84-3-104. Negotiable instrument. (a) Except as provided in subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) Is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) is payable on demand or at a definite time; and

(3) does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b) "Instrument" means a negotiable instrument.

(c) An order that meets all of the requirements of subsection (a), except paragraph (1), and otherwise falls within the definition of "check" in subsection (f) is a negotiable instrument and a check.

(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this article.

(e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

(f) "Check" means (1) a draft, other than a documentary draft, payable on demand and drawn on a bank, (2) a cashier's check or teller's check, or (3) a demand draft. An instrument may be a check even though it is described on its face by another term, such as "money order."

(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) "Teller's check" means a draft drawn by a bank (1) on another bank, or (2) payable at or through a bank.

(i) "Traveler's check" means an instrument that (1) is payable on demand, (2) is drawn on or payable at or through a bank, (3) is designated by the term "traveler's check" or by a substantially similar term, and (4) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

(k) "Demand draft" means a writing not signed by a customer that is created by a third party under the purported authority of the customer for the purpose of charging the customer's account with a bank. A demand draft shall contain the customer's account number and may contain any or all of the following:

(1) The customer's printed or typewritten name.

(2) A notation that the customer authorized the draft.

(3) The statement "No Signature Required" or words to that effect. A demand draft shall not include a check purportedly drawn by and bearing the signature of a fiduciary, as defined in subsection (a)(1) of K.S.A. 84-3-307, and amendments thereto.

History: L. 1991, ch. 296, § 4; L. 2005, ch. 58, § 2; July 1.



84-3-105 Issue of instrument.

84-3-105. Issue of instrument. (a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.

History: L. 1991, ch. 296, § 5; Feb. 1, 1992.



84-3-106 Unconditional promise or order.

84-3-106. Unconditional promise or order. (a) Except as provided in this section, for the purposes of K.S.A. 84-3-104(a), a promise or order is unconditional unless it states (1) an express condition to payment, (2) that the promise or order is subject to or governed by another writing, or (3) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional (1) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (2) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of K.S.A. 84-3-104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of K.S.A. 84-3-104(a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

History: L. 1991, ch. 296, § 6; Feb. 1, 1992.



84-3-107 Instrument payable in foreign money.

84-3-107. Instrument payable in foreign money. Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

History: L. 1991, ch. 296, § 7; Feb. 1, 1992.



84-3-108 Payable on demand or at a definite time.

84-3-108. Payable on demand or at a definite time. (a) A promise or order is "payable on demand" if it (1) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (2) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (1) prepayment, (2) acceleration, (3) extension at the option of the holder, or (4) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

History: L. 1991, ch. 296, § 8; Feb. 1, 1992.



84-3-109 Payable to bearer or to order.

84-3-109. Payable to bearer or to order. (a) A promise or order is payable to bearer if it:

(1) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) does not state a payee; or

(3) states that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (1) to the order of an identified person or (2) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially endorsed pursuant to K.S.A. 84-3-205(a). An instrument payable to an identified person may become payable to bearer if it is endorsed in blank pursuant to K.S.A. 84-3-205(b).

History: L. 1991, ch. 296, § 9; Feb. 1, 1992.



84-3-110 Identification of person to whom instrument is payable.

84-3-110. Identification of person to whom instrument is payable. (a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or on behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) A trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) a person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) a fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) an office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, pledged, discharged or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, pledged, discharged or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively. For the purposes of this subsection, the term "instrument" includes a writing that would otherwise qualify as a certificate of deposit but for the fact that the writing contains a limitation on transfer.

History: L. 1991, ch. 296, § 10; L. 1992, ch. 259, § 2; July 1.



84-3-111 Place of payment.

84-3-111. Place of payment. Except as otherwise provided for items in article 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

History: L. 1991, ch. 296, § 11; Feb. 1, 1992.



84-3-112 Interest.

84-3-112. Interest. (a) Unless otherwise provided in the instrument, (1) an instrument is not payable with interest, and (2) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

History: L. 1991, ch. 296, § 12; Feb. 1, 1992.



84-3-113 Date of instrument.

84-3-113. Date of instrument. (a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in K.S.A. 84-4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

History: L. 1991, ch. 296, § 13; Feb. 1, 1992.



84-3-114 Contradictory terms of instrument.

84-3-114. Contradictory terms of instrument. If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

History: L. 1991, ch. 296, § 14; Feb. 1, 1992.



84-3-115 Incomplete instrument.

84-3-115. Incomplete instrument. (a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under K.S.A. 84-3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under K.S.A. 84-3-104, but, after completion, the requirements of K.S.A. 84-3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under K.S.A. 84-3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

History: L. 1991, ch. 296, § 15; Feb. 1, 1992.



84-3-116 Joint and several liability; contribution.

84-3-116. Joint and several liability; contribution. (a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, endorsers who endorse as joint payees, or anomalous endorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in K.S.A. 84-3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

History: L. 1991, ch. 296, § 16; Feb. 1, 1992.



84-3-117 Other agreements affecting instrument.

84-3-117. Other agreements affecting instrument. Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented or nullified by an agreement under this section, the agreement is a defense to the obligation.

History: L. 1991, ch. 296, § 17; Feb. 1, 1992.



84-3-118 Statute of limitations.

84-3-118. Statute of limitations. (a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (1) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (2) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (1) for conversion of an instrument, for money had and received, or like action based on conversion, (2) for breach of warranty, or (3) to enforce an obligation, duty or right arising under this article and not governed by this section must be commenced within three years after the cause of action accrues.

History: L. 1991, ch. 296, § 18; Feb. 1, 1992.



84-3-119 Notice of right to defend action.

84-3-119. Notice of right to defend action. In an action for breach of an obligation for which a third person is answerable over pursuant to this article or article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (a) that the person notified may come in and defend and (b) that failure to do so  will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

History: L. 1991, ch. 296, § 19; Feb. 1, 1992.



84-3-201 Negotiation.

84-3-201. Negotiation. (a) "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its endorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

History: L. 1991, ch. 296, § 20; Feb. 1, 1992.



84-3-202 Negotiation subject to rescission.

84-3-202. Negotiation subject to rescission. (a) Negotiation is effective even if obtained (1) from an infant, a corporation exceeding its powers, or a person without capacity, (2) by fraud, duress or mistake, or (3) in breach of duty or as part of an illegal transaction.

(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.

History: L. 1991, ch. 296, § 21; Feb. 1, 1992.



84-3-203 Transfer of instrument; rights acquired by transfer.

84-3-203. Transfer of instrument; rights acquired by transfer. (a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of endorsement by the transferor, the transferee has a specifically enforceable right to the unqualified endorsement of the transferor, but negotiation of the instrument does not occur until the endorsement is made.

(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this article and has only the rights of a partial assignee.

History: L. 1991, ch. 296, § 22; Feb. 1, 1992.



84-3-204 Endorsement.

84-3-204. Endorsement. (a) "Endorsement" means a signature, other than that of a signer as maker, drawer or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (1) negotiating the instrument, (2) restricting payment of the instrument, or (3) incurring endorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an endorsement unless the accompanying words, terms of the instrument, place of the signature or other circumstances unambiguously indicate that the signature was made for a purpose other than endorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) "Endorser" means a person who makes an endorsement.

(c) For the purpose of determining whether the transferee of an instrument is a holder, an endorsement that transfers a security interest in the instrument is effective as an unqualified endorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is not the name of the holder, endorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

History: L. 1991, ch. 296, § 23; Feb. 1, 1992.



84-3-205 Special endorsement; blank endorsement; anomalous endorsement.

84-3-205. Special endorsement; blank endorsement; anomalous endorsement. (a) If an endorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the endorsement identifies a person to whom it makes the instrument payable, it is a "special endorsement." When specially endorsed, an instrument becomes payable to the identified person and may be negotiated only by the endorsement of that person. The principles stated in K.S.A. 84-3-311[84-3-110] apply to special endorsements.

(b) If an endorsement is made by the holder of an instrument and it is not a special endorsement, it is a "blank endorsement." When endorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially endorsed.

(c) The holder may convert a blank endorsement that consists only of a signature into a special endorsement by writing, above the signature of the endorser, words identifying the person to whom the instrument is made payable.

(d) "Anomalous endorsement" means an endorsement made by a person who is not the holder of the instrument. An anomalous endorsement does not affect the manner in which the instrument may be negotiated.

History: L. 1991, ch. 296, § 24; Feb. 1, 1992.



84-3-206 Restrictive endorsement.

84-3-206. Restrictive endorsement. (a) An endorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An endorsement stating a condition to the right of the endorsee to receive payment does not affect the right of the endorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an endorsement (1) described in K.S.A. 84-4-201(b), or (2) in blank or to a particular bank using the words "for deposit," "for collection," or other words indicating a purpose of having the instrument collected by a bank for the endorser or for a particular account, the following rules apply:

(A) A person, other than a bank, who purchases the instrument when so endorsed converts the instrument unless the amount paid for the instrument is received by the endorser or applied consistently with the endorsement.

(B) A depository bank that purchases the instrument or takes it for collection when so endorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the endorser or applied consistently with the endorsement.

(C) A payor bank that is also the depository bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the endorser or applied consistently with the endorsement.

(D) Except as otherwise provided in paragraph (3) [C], a payor bank or intermediary bank may disregard the endorsement and is not liable if the proceeds of the instrument are not received by the endorser or applied consistently with the endorsement.

(d) Except for an endorsement covered by subsection (c), if an instrument bears an endorsement using words to the effect that payment is to be made to the endorsee as agent, trustee or other fiduciary for the benefit of the endorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in K.S.A. 84-3-307, a person who purchases the instrument from the endorsee or takes the instrument from the endorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the endorsee without regard to whether the endorsee violates a fiduciary duty to the endorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the endorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an endorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in subsection (d).

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an endorsement to which this section applies and the payment is not permitted by this section.

History: L. 1991, ch. 296, § 25; Feb. 1, 1992.



84-3-207 Reacquisition.

84-3-207. Reacquisition. Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel endorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An endorser whose endorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

History: L. 1991, ch. 296, § 26; Feb. 1, 1992.



84-3-301 Person entitled to enforce instrument.

84-3-301. Person entitled to enforce instrument. "Person entitled to enforce" an instrument means (a) the holder of the instrument, (b) a nonholder in possession of the instrument who has the rights of a holder, or (c) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to K.S.A. 84-3-309 or 84-3-418(d). A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.

History: L. 1991, ch. 296, § 27; Feb. 1, 1992.



84-3-302 Holder in due course.

84-3-302. Holder in due course. (a) Subject to subsection (c) and K.S.A. 84-3-106(d), "holder in due course" means the holder of an instrument if:

(1) The instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2) the holder took the instrument (A) for value, (B) in good faith, (C) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, (D) without notice that the instrument contains an unauthorized signature or has been altered, (E) without notice of any claim to the instrument described in K.S.A. 84-3-306, and (F) without notice that any party has a defense or claim in recoupment described in K.S.A. 84-3-305(a).

(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (a), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment or claim to the instrument.

(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (1) by legal process or by purchase in an execution, bankruptcy or creditor's sale or similar proceeding, (2) by purchase as part of a bulk transaction not in ordinary course of business of the transferor, or (3) as the successor in interest to an estate or other organization.

(d) If, under K.S.A. 84-3-303(a)(1), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e) If (1) the person entitled to enforce an instrument has only a security interest in the instrument and (2) the person obliged to pay the instrument has a defense, claim in recoupment or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.

History: L. 1991, ch. 296, § 28; Feb. 1, 1992.



84-3-303 Value and consideration.

84-3-303. Value and consideration. (a) An instrument is issued or transferred for value if:

(1) The instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2) the transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) the instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) the instrument is issued or transferred in exchange for a negotiable instrument; or

(5) the instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (a), the instrument is also issued for consideration.

History: L. 1991, ch. 296, § 29; Feb. 1, 1992.



84-3-304 Overdue instrument.

84-3-304. Overdue instrument. (a) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) On the day after the day demand for payment is duly made;

(2) if the instrument is a check, 90 days after its date; or

(3) if the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

History: L. 1991, ch. 296, § 30; Feb. 1, 1992.



84-3-305 Defenses and claims in recoupment.

84-3-305. Defenses and claims in recoupment. (a) Except as stated in subsection (b), the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) A defense of the obligor based on (A) infancy of the obligor to the extent it is a defense to a simple contract, (B) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (C) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (D) discharge of the obligor in insolvency proceedings;

(2) a defense of the obligor stated in another section of this article or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) a claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (a)(1), but is not subject to defenses of the obligor stated in subsection (a)(2) or claims in recoupment stated in subsection (a)(3) against a person other than the holder.

(c) Except as stated in subsection (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (K.S.A. 84-3-306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy and lack of legal capacity.

History: L. 1991, ch. 296, § 31; Feb. 1, 1992.



84-3-306 Claims to an instrument.

84-3-306. Claims to an instrument. A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

History: L. 1991, ch. 296, § 32; Feb. 1, 1992.



84-3-307 Notice of breach of fiduciary duty.

84-3-307. Notice of breach of fiduciary duty. (a) In this section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in paragraph (1) is owed.

(b) If (1) an instrument is taken from a fiduciary for payment or collection or for value, (2) the taker has knowledge of the fiduciary status of the fiduciary, and (3) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(A) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(B) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(C) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(D) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

History: L. 1991, ch. 296, § 33; Feb. 1, 1992.



84-3-308 Proof of signatures and status as holder in due course.

84-3-308. Proof of signatures and status as holder in due course. (a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under K.S.A. 84-3-402(a).

(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under K.S.A. 84-3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

History: L. 1991, ch. 296, § 34; Feb. 1, 1992.



84-3-309 Enforcement of lost, destroyed or stolen instrument.

84-3-309. Enforcement of lost, destroyed or stolen instrument. (a) A person not in possession of an instrument is entitled to enforce the instrument if:

(1) The person seeking to enforce the instrument: (A) Was entitled to enforce the instrument when loss of possession occurred; or (B) has directly or indirectly acquired ownership of the instrument from a person who was entitled to enforce the instrument when loss of possession occurred;

(2) the loss of possession was not the result of a transfer by the person or a lawful seizure; and

(3) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, K.S.A. 84-3-308, and amendments thereto, applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

History: L. 1991, ch. 296, § 35; L. 2005, ch. 58, § 3; July 1.



84-3-310 Effect of instrument on obligation for which taken.

84-3-310. Effect of instrument on obligation for which taken. (a) Unless otherwise agreed, if a certified check, cashier's check or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an endorser of the instrument.

(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is (1) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (2) that stated in subsection (b) in any other case.

History: L. 1991, ch. 296, § 36; Feb. 1, 1992.



84-3-311 Accord and satisfaction by use of instrument.

84-3-311. Accord and satisfaction by use of instrument. (a) If a person against whom a claim is asserted proves that (1) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (2) the amount of the claim was unliquidated or subject to a bona fide dispute, and (3) the claimant obtained payment of the instrument, the following subsections apply.

(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (A) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office or place, and (B) the instrument or accompanying communication was not received by that designated person, office or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1)(A).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

History: L. 1991, ch. 296, § 37; Feb. 1, 1992.



84-3-312 Lost, destroyed or stolen cashier's check, teller's check or certified check.

84-3-312. Lost, destroyed or stolen cashier's check, teller's check or certified check. (a) In this section:

(1) "Check" means a cashier's check, teller's check or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check or certified check that was lost, destroyed or stolen.

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to the provisions of subsection (a)(1) of K.S.A. 84-4-302 and amendments thereto, payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check or certified check which is lost, destroyed or stolen, the claimant may assert rights with respect to the check either under this section or K.S.A. 84-3-309 and amendments thereto.

History: L. 1992, ch. 259, § 1; July 1.



84-3-401 Signature.

84-3-401. Signature. (a) A person is not liable on an instrument unless (1) the person signed the instrument, or (2) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under K.S.A. 84-3-402.

(b) A signature may be made (1) manually or by means of a device or machine, and (2) by the use of any name, including a trade or assumed name, or by a word, mark or symbol executed or adopted by a person with present intention to authenticate a writing.

History: L. 1991, ch. 296, § 38; Feb. 1, 1992.



84-3-402 Signature by representative.

84-3-402. Signature by representative. (a) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2) Subject to subsection (c), if (A) the form of the signature does not show unambiguously that the signature is made in a representative capacity or (B) the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

History: L. 1991, ch. 296, § 39; Feb. 1, 1992.



84-3-403 Unauthorized signature.

84-3-403. Unauthorized signature. (a) Unless otherwise provided in this article or article 4, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this article.

(b) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this article which makes the unauthorized signature effective for the purposes of this article.

History: L. 1991, ch. 296, § 40; Feb. 1, 1992.



84-3-404 Impostors; fictitious payees.

84-3-404. Impostors; fictitious payees. (a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an endorsement of the instrument by any person in the name of the payee is effective as the endorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) If (1) a person whose intent determines to whom an instrument is payable (K.S.A. 84-3-110(a) or (b)) does not intend the person identified as payee to have any interest in the instrument, or (2) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special endorsement:

(A) Any person in possession of the instrument is its holder.

(B) An endorsement by any person in the name of the payee stated in the instrument is effective as the endorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) Under subsection (a) or (b), an endorsement is made in the name of a payee if (1) it is made in a name substantially similar to that of the payee or (2) the instrument, whether or not endorsed, is deposited in a depository bank to an account in a name substantially similar to that of the payee.

(d) With respect to an instrument to which subsection (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

History: L. 1991, ch. 296, § 41; Feb. 1, 1992.



84-3-405 Employer's responsibility for fraudulent endorsement by employee.

84-3-405. Employer's responsibility for fraudulent endorsement by employee. (a) In this section:

(1) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

(2) "Fraudulent endorsement" means (A) in the case of an instrument payable to the employer, a forged endorsement purporting to be that of the employer, or (B) in the case of an instrument with respect to which the employer is the issuer, a forged endorsement purporting to be that of the person identified as payee.

(3) "Responsibility" with respect to instruments means authority (A) to sign or endorse instruments on behalf of the employer, (B) to process instruments received by the employer for bookkeeping purposes, for deposit to an account or for other disposition, (C) to prepare or process instruments for issue in the name of the employer, (D) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (E) to control the disposition of instruments to be issued in the name of the employer, or (F) to act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent endorsement of the instrument, the endorsement is effective as the endorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c) Under subsection (b), an endorsement is made in the name of the person to whom an instrument is payable if (1) it is made in a name substantially similar to the name of that person or (2) the instrument, whether or not endorsed, is deposited in a depository bank to an account in a name substantially similar to the name of that person.

History: L. 1991, ch. 296, § 42; Feb. 1, 1992.



84-3-406 Negligence contributing to forged signature or alteration of instrument.

84-3-406. Negligence contributing to forged signature or alteration of instrument. (a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.

History: L. 1991, ch. 296, § 43; Feb. 1, 1992.



84-3-407 Alteration.

84-3-407. Alteration. (a) "Alteration" means (1) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (2) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (1) according to its original terms, or (2) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

History: L. 1991, ch. 296, § 44; Feb. 1, 1992.



84-3-408 Drawee not liable on unaccepted draft.

84-3-408. Drawee not liable on unaccepted draft. A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

History: L. 1991, ch. 296, § 45; Feb. 1, 1992.



84-3-409 Acceptance of draft; certified check.

84-3-409. Acceptance of draft; certified check. (a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

History: L. 1991, ch. 296, § 46; Feb. 1, 1992.



84-3-410 Acceptance varying draft.

84-3-410. Acceptance varying draft. (a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and endorser that does not expressly assent to the acceptance is discharged.

History: L. 1991, ch. 296, § 47; Feb. 1, 1992.



84-3-411 Refusal to pay cashier's checks, teller's checks and certified checks.

84-3-411. Refusal to pay cashier's checks, teller's checks and certified checks. (a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (1) refuses to pay a cashier's check or certified check, (2) stops payment of a teller's check, or (3) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (1) the bank suspends payments, (2) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (3) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (4) payment is prohibited by law.

History: L. 1991, ch. 296, § 48; Feb. 1, 1992.



84-3-412 Obligation of issuer of note or cashier's check.

84-3-412. Obligation of issuer of note or cashier's check. The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (a) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (b) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in K.S.A. 84-3-115 and 84-3-407. The obligation is owed to a person entitled to enforce the instrument or to an endorser who paid the instrument under K.S.A. 84-3-415.

History: L. 1991, ch. 296, § 49; Feb. 1, 1992.



84-3-413 Obligation of acceptor.

84-3-413. Obligation of acceptor. (a) The acceptor of a draft is obliged to pay the draft (1) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (2) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (3) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in K.S.A. 84-3-115 and 84-3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an endorser who paid the draft under K.S.A. 84-3-414 or 84-3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (1) the certification or acceptance does not state an amount, (2) the amount of the instrument is subsequently raised, and (3) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

History: L. 1991, ch. 296, § 50; Feb. 1, 1992.



84-3-414 Obligation of drawer.

84-3-414. Obligation of drawer. (a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (1) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (2) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in K.S.A. 84-3-115 and 84-3-407. The obligation is owed to a person entitled to enforce the draft or to an endorser who paid the draft under K.S.A. 84-3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an endorser under K.S.A. 84-3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (b) to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (1) a check is not presented for payment or given to a depository bank for collection within 30 days after its date, (2) the drawee suspends payments after expiration of the 30-day period without paying the check, and (3) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

History: L. 1991, ch. 296, § 51; Feb. 1, 1992.



84-3-415 Obligation of endorser.

84-3-415. Obligation of endorser. (a) Subject to subsections (b), (c) and (d) and to K.S.A. 84-3-419(d), if an instrument is dishonored, an endorser is obliged to pay the amount due on the instrument (1) according to the terms of the instrument at the time it was endorsed, or (2) if the endorser endorsed an incomplete instrument, according to its terms when completed, to the extent stated in K.S.A. 84-3-115 and 84-3-407. The obligation of the endorser is owed to a person entitled to enforce the instrument or to a subsequent endorser who paid the instrument under this section.

(b) If an endorsement states that it is made "without recourse" or otherwise disclaims liability of the endorser, the endorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by K.S.A. 84-3-503 and notice of dishonor complying with that section is not given to an endorser, the liability of the endorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an endorsement is made, the liability of the endorser under subsection (a) is discharged.

(e) If an endorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depository bank for collection, within 30 days after the day the endorsement was made, the liability of the endorser under subsection (a) is discharged.

History: L. 1991, ch. 296, § 52; Feb. 1, 1992.



84-3-416 Transfer warranties.

84-3-416. Transfer warranties. (a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by endorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) all signatures on the instrument are authentic and authorized;

(3) the instrument has not been altered;

(4) the instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor;

(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

(6) if the instrument is a demand draft, creation of the instrument according to the terms on its face was authorized by the person identified as drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(e) If the warranty in subsection (a)(6) is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee.

History: L. 1991, ch. 296, § 53; L. 2005, ch. 58, § 4; July 1.



84-3-417 Presentment warranties.

84-3-417. Presentment warranties. (a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (1) the person obtaining payment or acceptance, at the time of presentment, and (2) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(A) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(B) the draft has not been altered;

(C) the warrantor has no knowledge that the signature of the drawer of the draft is unauthorized; and

(D) if the draft is a demand draft, creation of the demand draft according to the terms on its face was authorized by the person identified as drawer.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized endorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the endorsement is effective under K.S.A. 84-3-404 or 84-3-405, and amendments thereto, or the drawer is precluded under K.S.A. 84-3-406 or K.S.A. 84-4-406, and amendments thereto, from asserting against the drawee the unauthorized endorsement or alteration.

(d) If (1) a dishonored draft is presented for payment to the drawer or an endorser or (2) any other instrument is presented for payment to a party obliged to pay the instrument, and (3) payment is received, the following rules apply:

(A) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(B) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(g) A demand draft is a check, as provided in subsection (f) of K.S.A. 84-3-104, and amendments thereto.

(h) If the warranty in subsection (a)(4) is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee.

History: L. 1991, ch. 296, § 54; L. 2005, ch. 58, § 5; July 1.



84-3-418 Payment or acceptance by mistake.

84-3-418. Payment or acceptance by mistake. (a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (1) payment of the draft had not been stopped pursuant to K.S.A. 84-4-403 or (2) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (1) recover the payment from the person to whom or for whose benefit payment was made or (2) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by K.S.A. 84-3-417 or K.S.A. 84-4-407 and amendments thereto.

(d) Notwithstanding K.S.A. 84-4-215 and amendments thereto, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

History: L. 1991, ch. 296, § 55; Feb. 1, 1992.



84-3-419 Instrument signed for accommodation.

84-3-419. Instrument signed for accommodation. (a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation."

(b) An accommodation party may sign the instrument as maker, drawer, acceptor or endorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous endorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in K.S.A. 84-3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (1) execution of judgment against the other party has been returned unsatisfied, (2) the other party is insolvent or in an insolvency proceeding, (3) the other party cannot be served with process, or (4) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

History: L. 1991, ch. 296, § 56; Feb. 1, 1992.



84-3-420 Conversion of instrument.

84-3-420. Conversion of instrument. (a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (1) the issuer or acceptor of the instrument or (2) a payee or endorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a copayee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depository bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

History: L. 1991, ch. 296, § 57; Feb. 1, 1992.



84-3-501 Presentment.

84-3-501. Presentment. (a) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument (1) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank, or (2) to accept a draft made to the drawee.

(b) The following rules are subject to article 4, agreement of the parties, and clearing-house rules and the like:

(1) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees or other payors.

(2) Upon demand of the person to whom presentment is made, the person making presentment must (A) exhibit the instrument, (B) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so, and (C) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(3) Without dishonoring the instrument, the party to whom presentment is made may (A) return the instrument for lack of a necessary endorsement, or (B) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(4) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of representment if the party to whom presentment is made has established a cut-off hour not earlier than 2 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour.

History: L. 1991, ch. 296, § 58; Feb. 1, 1992.



84-3-502 Dishonor.

84-3-502. Dishonor. (a) Dishonor of a note is governed by the following rules:

(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3) If the note is not payable on demand and paragraph (2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under K.S.A. 84-4-301 or 84-4-302, and amendments thereto, or becomes accountable for the amount of the check under K.S.A. 84-4-302 and amendments thereto.

(2) If a draft is payable on demand and paragraph (1) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3) If a draft is payable on a date stated in the draft, the draft is dishonored if (A) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or (B) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c) Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsection (b)(2), (3) and (4), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

(d) Dishonor of an accepted draft is governed by the following rules:

(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under K.S.A. 84-3-504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.

History: L. 1991, ch. 296, § 59; Feb. 1, 1992.



84-3-503 Notice of dishonor.

84-3-503. Notice of dishonor. (a) The obligation of an endorser stated in K.S.A. 84-3-416(a)[84-3-415(a)] and the obligation of a drawer stated in K.S.A. 84-3-415(d)[84-3-414(d)] may not be enforced unless (1) the endorser or drawer is given notice of dishonor of the instrument complying with this section or (2) notice of dishonor is excused under K.S.A. 84-3-504(b).

(b) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c) Subject to K.S.A. 84-3-504(c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (1) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or (2) by any other person within 30 days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs.

History: L. 1991, ch. 296, § 60; Feb. 1, 1992.



84-3-504 Excused presentment and notice of dishonor.

84-3-504. Excused presentment and notice of dishonor. (a) Presentment for payment or acceptance of an instrument is excused if (1) the person entitled to present the instrument cannot with reasonable diligence make presentment, (2) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings, (3) by the terms of the instrument presentment is not necessary to enforce the obligation of endorsers or the drawer, (4) the drawer or endorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or (5) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b) Notice of dishonor is excused if (1) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (2) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

History: L. 1991, ch. 296, § 61; Feb. 1, 1992.



84-3-505 Evidence of dishonor.

84-3-505. Evidence of dishonor. (a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) A document regular in form as provided in subsection (b) which purports to be a protest;

(2) a purported stamp or writing of the drawee, payor bank or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor;

(3) a book or record of the drawee, payor bank or collecting bank, kept in the usual course of business, which shows dishonor even if there is no evidence of who made the entry.

(b) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

History: L. 1991, ch. 296, § 62; Feb. 1, 1992.



84-3-601 Discharge and effect of discharge.

84-3-601. Discharge and effect of discharge. (a) The obligation of a party to pay the instrument is discharged as stated in this article or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(b) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.

History: L. 1991, ch. 296, § 63; Feb. 1, 1992.



84-3-602 Payment.

84-3-602. Payment. (a) Subject to subsection (b), an instrument is paid to the extent payment is made (1) by or on behalf of a party obliged to pay the instrument, and (2) to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under K.S.A. 84-3-306 by another person.

(b) The obligation of a party to pay the instrument is not discharged under subsection (a) if:

(1) A claim to the instrument under K.S.A. 84-3-306 is enforceable against the party receiving payment and (A) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (B) in the case of an instrument other than a cashier's check, teller's check or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2) the person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.

History: L. 1991, ch. 296, § 64; Feb. 1, 1992.



84-3-603 Tender of payment.

84-3-603. Tender of payment. (a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an endorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

History: L. 1991, ch. 296, § 65; Feb. 1, 1992.



84-3-604 Discharge by cancellation or renunciation.

84-3-604. Discharge by cancellation or renunciation. (a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (1) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge, or (2) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b) Cancellation or striking out of an endorsement pursuant to subsection (a) does not affect the status and rights of a party derived from the endorsement.

History: L. 1991, ch. 296, § 66; Feb. 1, 1992.



84-3-605 Discharge of endorsers and accommodation parties.

84-3-605. Discharge of endorsers and accommodation parties. (a) In this section, the term "endorser" includes a drawer having the obligation described in K.S.A. 84-3-415(d) [84-3-414(d)].

(b) Discharge, under K.S.A. 84-3-604, of the obligation of a party to pay an instrument does not discharge the obligation of an endorser or accommodation party having a right of recourse against the discharged party.

(c) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an endorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the endorser or accommodation party proves that the extension caused loss to the endorser or accommodation party with respect to the right of recourse.

(d) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an endorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the endorser or accommodation party with respect to the right of recourse. The loss suffered by the endorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(e) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an endorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent (1) the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or (2) the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

(f) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (e), the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(g) Under subsection (e) or (f), impairing value of an interest in collateral includes (1) failure to obtain or maintain perfection or recordation of the interest in collateral, (2) release of collateral without substitution of collateral of equal value, (3) failure to perform a duty to preserve the value of collateral owed, under article 9 or other law, to a debtor or surety or other person secondarily liable, or (4) failure to comply with applicable law in disposing of collateral.

(h) An accommodation party is not discharged under subsection (c), (d) or (e) unless the person entitled to enforce the instrument knows of the accommodation or has notice under K.S.A. 84-3-419(c) that the instrument was signed for accommodation.

(i) A party is not discharged under this section if (1) the party asserting discharge consents to the event or conduct that is the basis of the discharge, or (2) the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.

History: L. 1991, ch. 296, § 67; Feb. 1, 1992.






Article 4 BANK DEPOSITS AND COLLECTIONS

84-4-101 Short title.

84-4-101. Short title. This article may be cited as uniform commercial code—bank deposits and collections.

History: L. 1965, ch. 564, § 201; L. 1991, ch. 296, § 71; Feb. 1, 1992.



84-4-102 Applicability.

84-4-102. Applicability. (a) To the extent that items within this article are also within articles 3 and 8, they are subject to those articles. If there is conflict, this article governs article 3 but article 8 governs this article.

(b) The liability of a bank for action or nonaction with respect to an item handled by it for purposes of presentment, payment or collection is governed by the law of the place where the bank is located. In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.

History: L. 1965, ch. 564, § 202; L. 1991, ch. 296, § 72; Feb. 1, 1992.



84-4-103 Variation by agreement; measure of damages; action constituting ordinary care.

84-4-103. Variation by agreement; measure of damages; action constituting ordinary care. (a) The effect of the provisions of this article may be varied by agreement but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

(b) Federal Reserve regulations and operating circulars, clearing-house rules, and the like have the effect of agreements under subsection (a), whether or not specifically assented to by all parties interested in items handled.

(c) Action or nonaction approved by this article or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or nonaction consistent with clearing-house rules and the like or with a general banking usage not disapproved by this article, is prima facie the exercise of ordinary care.

(d) The specification or approval of certain procedures by this article is not disapproval of other procedures that may be reasonable under the circumstances.

(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.

History: L. 1965, ch. 564, § 203; L. 1991, ch. 296, § 73; Feb. 1, 1992.



84-4-104 Definitions and index of definitions.

84-4-104. Definitions and index of definitions. (a) In this article, unless the context otherwise requires:

(1) "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit;

(2) "Afternoon" means the period of a day between noon and midnight;

(3) "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions;

(4) "Clearing house" means an association of banks or other payors regularly clearing items;

(5) "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank;

(6) "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities K.S.A. 84-8-102, and amendments thereto, or instructions for uncertificated securities (K.S.A. 84-8-308, and amendments thereto), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft;

(7) "Draft" means a draft as defined in K.S.A. 84-3-104, and amendments thereto, or an item, other than an instrument, that is an order.

(8) "Drawee" means a person ordered in a draft to make payment;

(9) "Item" means an instrument or a promise in order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by article 4a, and amendments thereto, or a credit or debit card slip;

(10) "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later;

(11) "Settle" means to pay in cash, by clearing-house settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final;

(12) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to this article and the sections in which they appear are:

"Agreement for electronic

presentment."  84-4-110,

and amendments thereto.

"Bank."  84-4-105,

and amendments thereto.

"Collecting bank."  84-4-105,

and amendments thereto.

"Depository bank."  84-4-105,

and amendments thereto.

"Intermediary bank."  84-4-105,

and amendments thereto.

"Payor bank."  84-4-105,

and amendments thereto.

"Presenting bank."  84-4-105,

and amendments thereto.

"Presentment notice."   84-4-110,

and amendments thereto.

(c) "Control" as provided in K.S.A. 2015 Supp. 84-7-106, and amendments thereto, and the following definitions in other articles apply to this article:

"Acceptance."   84-3-410,

and amendments thereto.

"Alteration."   84-3-407,

and amendments thereto.

"Cashier's check."   84-3-104,

and amendments thereto.

"Certificate of deposit."   84-3-104,

and amendments thereto.

"Certified check."   84-3-409,

and amendments thereto.

"Check."   84-3-104,

and amendments thereto.

"Draft."   84-3-104,

and amendments thereto.

"Holder in due course."   84-3-302,

and amendments thereto.

"Instrument."   84-3-104,

and amendments thereto.

"Notice of dishonor."   84-3-503,

and amendments thereto.

"Order."   84-3-103,

and amendments thereto.

"Ordinary care."   84-3-103,

and amendments thereto.

"Person entitled to enforce."   84-3-301,

and amendments thereto.

"Presentment."   84-3-504,

and amendments thereto.

"Promise."   84-3-103,

and amendments thereto.

"Prove."   84-3-103,

and amendments thereto.

"Teller's check."   84-3-104,

and amendments thereto.

"Unauthorized signature."   84-3-403,

and amendments thereto.

(d) In addition, article 1 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, contains general definitions and principles of construction and interpretation applicable throughout this article.

History: L. 1965, ch. 564, § 204; L. 1991, ch. 296, § 74; L. 1996, ch. 202, § 81; L. 2007, ch. 89, § 42; L. 2007, ch. 195, § 50; July 1, 2008.

Revisor's Note:

Section was also amended by L. 2007, ch. 90, § 62, but that version was repealed by L. 2007, ch. 195, § 60.



84-4-105 "Bank"; "depositary bank"; "payor bank"; "intermediary bank"; "collecting bank"; "presenting bank".

84-4-105. "Bank"; "depositary bank"; "payor bank"; "intermediary bank"; "collecting bank"; "presenting bank". In this article:

(1) "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company.

(2) "Depository bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter;

(3) "Payor bank" means a bank that is the drawee of a draft;

(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depository or payor bank;

(5) "Collecting bank" means a bank handling an item for collection except the payor bank;

(6) "Presenting bank" means a bank presenting an item except a payor bank.

History: L. 1965, ch. 564, § 205; L. 1991, ch. 296, § 75; Feb. 1, 1992.



84-4-106 Payable through or payable at bank; collecting bank.

84-4-106. Payable through or payable at bank; collecting bank. (a) If an item states that it is "payable through" a bank identified in the item, (1) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (2) the item may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified in the item, the item is equivalent to a draft drawn on the bank.

(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a codrawee or a collecting bank, the bank is a collecting bank.

History: L. 1991, ch. 296, § 76; Feb. 1, 1992.



84-4-107 Separate office of bank.

84-4-107. Separate office of bank. A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notices or orders must be given under this article and under article 3.

History: L. 1965, ch. 564, § 206; L. 1991, ch. 296, § 77; Feb. 1, 1992.



84-4-108 Time of receipt of items.

84-4-108. Time of receipt of items. (a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of two p.m. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

History: L. 1965, ch. 564, § 207; L. 1991, ch. 296, § 78; Feb. 1, 1992.



84-4-109 Delays.

84-4-109. Delays. (a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this act for a period not exceeding two additional banking days without discharge of drawers or endorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this act or by instructions is excused if (1) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions failure of equipment, or other circumstances beyond the control of the bank, and (2) the bank exercises such diligence as the circumstances require.

History: L. 1965, ch. 564, § 208; L. 1991, ch. 296, § 79; Feb. 1, 1992.



84-4-110 Electronic presentment.

84-4-110. Electronic presentment. (a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or federal reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this article means the presentment notice unless the context otherwise indicates.

History: L. 1991, ch. 296, § 80; Feb. 1, 1992.



84-4-111 Statute of limitations.

84-4-111. Statute of limitations. An action to enforce an obligation, duty, or right arising under this article must be commenced within three years after the cause of action accrues.

History: L. 1991, ch. 296, § 81; Feb. 1, 1992.



84-4-201 Status of collecting bank as agent and provisional status of credits; applicability of article; item endorsed "pay any bank".

84-4-201. Status of collecting bank as agent and provisional status of credits; applicability of article; item endorsed "pay any bank". (a) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or subagent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of endorsement or lack of endorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this article apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b) After an item has been endorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(1) Returned to the customer initiating collection; or

(2) specially endorsed by a bank to a person who is not a bank.

History: L. 1965, ch. 564, § 210; L. 1991, ch. 296, § 82; Feb. 1, 1992.



84-4-202 Responsibility for collection or return; when action timely.

84-4-202. Responsibility for collection or return; when action timely. (a) A collecting bank must exercise ordinary care in:

(1) Presenting an item or sending it for presentment;

(2) sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be;

(3) settling for an item when the bank receives final settlement; and

(4) notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(b) A collecting bank exercises ordinary care under subsection (a) by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c) Subject to subsection (a)(1), a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.

History: L. 1965, ch. 564, § 211; L. 1991, ch. 296, § 83; Feb. 1, 1992.



84-4-203 Effect of instructions.

84-4-203. Effect of instructions. Subject to article 3 concerning conversion of instruments (K.S.A. 84-3-419) and restrictive endorsements (K.S.A. 84-3-206), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.

History: L. 1965, ch. 564, § 212; L. 1991, ch. 296, § 84; Feb. 1, 1992.



84-4-204 Methods of sending and presenting; sending directly to payor bank.

84-4-204. Methods of sending and presenting; sending directly to payor bank. (a) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(b) A collecting bank may send:

(1) An item directly to the payor bank;

(2) an item to a nonbank payor if authorized by its transferor; and

(3) an item other than documentary drafts to a nonbank payor, if authorized by federal reserve regulation or operating circular, clearing-house rule, or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

History: L. 1965, ch. 564, § 213; L. 1991, ch. 296, § 85; Feb. 1, 1992.



84-4-205 Depository bank holder of unendorsed item.

84-4-205. Depository bank holder of unendorsed item. If a customer delivers an item to a depository bank for collection:

(a) The depository bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer endorses the item, and, if the bank satisfies the other requirements of K.S.A. 84-3-302, it is a holder in due course; and

(b) the depository bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.

History: L. 1965, ch. 564, § 214; L. 1991, ch. 296, § 86; Feb. 1, 1992.



84-4-206 Transfer between banks.

84-4-206. Transfer between banks. Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.

History: L. 1965, ch. 564, § 215; L. 1991, ch. 296, § 87; Feb. 1, 1992.



84-4-207 Transfer warranties.

84-4-207. Transfer warranties. (a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) The warrantor is a person entitled to enforce the item;

(2) all signatures on the item are authentic and authorized;

(3) the item has not been altered;

(4) the item is not subject to a defense or claim in recoupment (K.S.A. 84-3-305(a)) of any party that can be asserted against the warrantor;

(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

(6) if the item is a demand draft, creation of the item according to the terms on its face was authorized by the person identified as drawer.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (1) according to the terms of the item at the time it was transferred, or (2) if the transfer was of an incomplete item, according to its terms when completed as stated in K.S.A. 84-3-115 and 84-3-407, and amendments thereto. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an endorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(f) If the warranty in subsection (a)(6) is not given by a transferor or collecting bank under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee nor to any prior collecting bank of that transferee.

History: L. 1991, ch. 296, § 88; L. 2005, ch. 58, § 6; July 1.



84-4-208 Presentment warranties.

84-4-208. Presentment warranties. (a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (1) the person obtaining payment or acceptance, at the time of presentment, and (2) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(A) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(B) the draft has not been altered;

(C) the warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized; and

(D) if the draft is a demand draft, creation of the demand draft according to the terms on its face was authorized by the person identified as drawer.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (1) breach of warranty is a defense to the obligation of the acceptor, and (2) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized endorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the endorsement is effective under K.S.A. 84-3-404 or 84-3-405, and amendments thereto, or the drawer is precluded under K.S.A. 84-3-406 or K.S.A. 84-4-406, and amendments thereto, from asserting against the drawee the unauthorized endorsement or alteration.

(d) If (1) a dishonored draft is presented for payment to the drawer or an endorser or (2) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(g) A demand draft is a check, as provided in subsection (f) of K.S.A. 84-3-104, and amendments thereto.

(h) If the warranty in subsection (a)(4) is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee.

History: L. 1991, ch. 296, § 89; L. 2005, ch. 58, § 7; July 1.



84-4-209 Encoding and retention warranties.

84-4-209. Encoding and retention warranties. (a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depository bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depository bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

History: L. 1991, ch. 296, § 90; Feb. 1, 1992.



84-4-210 Security interest of collecting bank in items, accompanying documents and proceeds.

84-4-210. Security interest of collecting bank in items, accompanying documents and proceeds. (a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) in case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) if it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to article 9, but:

(1) No security agreement is necessary to make the security interest enforceable (K.S.A. 2015 Supp. 84-9-203(b)(3)(A), and amendments thereto);

(2) no filing is required to perfect the security interest; and

(3) the security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.

History: L. 1965, ch. 564, § 217; L. 1991, ch. 296, § 91; L. 2000, ch. 142, § 146; L. 2007, ch. 90, § 63; July 1, 2008.



84-4-211 When bank gives value for purposes of holder in due course.

84-4-211. When bank gives value for purposes of holder in due course. For purposes of determining its status as a holder in due course, a bank has given value to the extent that it has a security interest in an item, if the bank otherwise complies with the requirements of K.S.A. 84-3-302 on what constitutes a holder in due course.

History: L. 1965, ch. 564, § 218; L. 1991, ch. 296, § 92; Feb. 1, 1992.



84-4-212 Presentment by notice of item not payable by, through or at bank; liability of drawer or endorser.

84-4-212. Presentment by notice of item not payable by, through or at bank; liability of drawer or endorser. (a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under K.S.A. 84-3-505 [84-3-501] by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under K.S.A. 84-3-505 [84-3-501] is not received by the close of business on the day after maturity or in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or endorser by sending such drawer or endorser notice of the facts.

History: L. 1965, ch. 564, § 219; L. 1991, ch. 296, § 93; Feb. 1, 1992.



84-4-213 Medium and time of settlement by bank.

84-4-213. Medium and time of settlement by bank. (a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by federal reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) The medium of settlement is cash or credit to an account in a federal reserve bank of or specified by the person to receive settlement; and

(2) the time of settlement is:

(A) With respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(B) with respect to tender of settlement by credit in an account in a federal reserve bank, when the credit is made;

(C) with respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(D) with respect to tender of settlement by a funds transfer, when payment is made pursuant to K.S.A. 84-4a-406(a) and amendments thereto to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadlines:

(1) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

History: L. 1965, ch. 564, § 220; L. 1991, ch. 296, § 94; Feb. 1, 1992.



84-4-214 Right of charge-back or refund; liability of collecting bank; return of item.

84-4-214. Right of charge-back or refund; liability of collecting bank; return of item. (a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge-back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depository bank that is also the payor may charge-back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (K.S.A. 84-4-301).

(d) The right to charge-back is not affected by:

(1) Previous use of a credit given for the item; or

(2) failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge-back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

History: L. 1965, ch. 564, § 221; L. 1991, ch. 296, § 95; Feb. 1, 1992.



84-4-215 Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

84-4-215. Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal. (a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the item by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (1) applicable law stating a time for availability of funds and (2) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(A) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(B) if the bank is both the depository bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

History: L. 1965, ch. 564, § 222; L. 1991, ch. 296, § 96; Feb. 1, 1992.



84-4-216 Insolvency and preference.

84-4-216. Insolvency and preference. (a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

History: L. 1965, ch. 564, § 223; L. 1991, ch. 296, § 97; Feb. 1, 1992.



84-4-301 Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank.

84-4-301. Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank. (a) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it:

(1) Returns the item; or

(2) sends written notice of dishonor or nonpayment if the item is unavailable for return.

(b) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (a).

(c) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(d) An item is returned:

(1) As to an item presented through a clearing house, when it is delivered to the presenting or last collecting bank or to the clearing house or is sent or delivered in accordance with its rules; or

(2) in all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions.

History: L. 1965, ch. 564, § 224; L. 1991, ch. 296, § 98; Feb. 1, 1992.



84-4-302 Payor bank's responsibility for late return of item.

84-4-302. Payor bank's responsibility for late return of item. (a) If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(1) A demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depository bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depository bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2) any other properly payable item unless within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b) The liability of a payor bank to pay an item pursuant to subsection (a) is subject to defenses based on breach of a presentment warranty (K.S.A. 84-4-208 and amendments thereto) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.

History: L. 1965, ch. 564, § 225; L. 1991, ch. 296, § 99; Feb. 1, 1992.



84-4-303 When items subject to notice, stop-payment order, legal process or setoff; order in which items may be charged or certified.

84-4-303. When items subject to notice, stop-payment order, legal process or setoff; order in which items may be charged or certified. (a) Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1) The bank accepts or certifies the item;

(2) the bank pays the item in cash;

(3) the bank settles for the item without having a right to revoke the settlement under statute, clearinghouse rule, or agreement;

(4) the bank becomes accountable for the amount of the item under K.S.A. 84-4-302 and amendments thereto dealing with the payor bank's responsibility for late return of items; or

(5) with respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b) Subject to subsection (a), items may be accepted, paid, certified or charged to the indicated account of its customer in any order.

History: L. 1965, ch. 564, § 226; L. 1991, ch. 296, § 100; Feb. 1, 1992.



84-4-401 When bank may charge customer's account.

84-4-401. When bank may charge customer's account. (a) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

(b) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

(c) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty.  The notice is effective for the period stated in K.S.A. 84-4-403(b) and amendments thereto for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in K.S.A. 84-4-303 and amendments thereto. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act.  The loss may include damages for dishonor of subsequent items under K.S.A. 84-4-402 and amendments thereto.

(d) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(1) The original terms of the altered item; or

(2) the terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.

History: L. 1965, ch. 564, § 227; L. 1975, ch. 515, § 1; L. 1991, ch. 296, § 101; L. 1994, ch. 99, § 1; July 1.



84-4-402 Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account.

84-4-402. Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account. (a) Except as otherwise provided in this Article, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(c) A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made.  If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.

History: L. 1965, ch. 564, § 228; L. 1991, ch. 296, § 102; Feb. 1, 1992.



84-4-403 Customer's right to stop payment; burden of proof of loss.

84-4-403. Customer's right to stop payment; burden of proof of loss. (a) A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it prior to any action by the bank with respect to the item described in K.S.A. 84-4-303 and amendments thereto. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b) A stop-payment order is effective for six months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in writing within that period.  A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under K.S.A. 84-4-402 and amendments thereto.

History: L. 1965, ch. 564, § 229; L. 1991, ch. 296, § 103; Feb. 1, 1992.



84-4-404 Bank not obligated to pay check more than six months old.

84-4-404. Bank not obligated to pay check more than six months old.    A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customer's account for a payment made thereafter in good faith.

History: L. 1965, ch. 564, § 230; Jan. 1, 1966.



84-4-405 Death or incompetence of customer.

84-4-405. Death or incompetence of customer. (a) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b) Even with knowledge, a bank may for 10 days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

History: L. 1965, ch. 564, § 231; L. 1991, ch. 296, § 104; Feb. 1, 1992.



84-4-406 Customer's duty to discover and report unauthorized signature or alteration.

84-4-406. Customer's duty to discover and report unauthorized signature or alteration. (a) A bank that sends or makes available to a customer a statement of account showing payment  of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid.  The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items.  A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) If a bank sends or makes available a statement of account or items pursuant to subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized.  If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (c), the customer is precluded from asserting against the bank:

(1) The customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) the customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

(e) If subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss.  If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) does not apply.

(f) Without regard to care or lack of care of either the customer or the bank a customer who does not within one year after the statement or items are made available to the customer (subsection (a)) discover and report the customer's unauthorized signature or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under K.S.A. 84-4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.

History: L. 1965, ch. 564, § 232; L. 1991, ch. 296, § 105; Feb. 1, 1992.



84-4-407 Payor bank's right to subrogation on improper payment.

84-4-407. Payor bank's right to subrogation on improper payment. If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights:

(a) Of any holder in due course on the item against the drawer or maker;

(b) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(c) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

History: L. 1965, ch. 564, § 233; L. 1991, ch. 296, § 106; Feb. 1, 1992.



84-4-501 Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor.

84-4-501. Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor. A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.

History: L. 1965, ch. 564, § 234; L. 1991, ch. 296, § 107; Feb. 1, 1992.



84-4-502 Presentment of "on arrival" drafts.

84-4-502. Presentment of "on arrival" drafts. If a draft or the relevant instructions require presentment "on arrival," "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.

History: L. 1965, ch. 564, § 235; L. 1991, ch. 296, § 108; Feb. 1, 1992.



84-4-503 Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need.

84-4-503. Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need. Unless otherwise instructed and except as provided in article 5, a bank presenting a documentary draft:

(a) Must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

(b) upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions.

However, the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.

History: L. 1965, ch. 564, § 236; L. 1991, ch. 296, § 109; Feb. 1, 1992.



84-4-504 Privilege of presenting bank to deal with goods; security interest for expenses.

84-4-504. Privilege of presenting bank to deal with goods; security interest for expenses. (a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b) For its reasonable expenses incurred by action under subsection (a), the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.

History: L. 1965, ch. 564, § 237; L. 1991, ch. 296, § 110; Feb. 1, 1992.






Article 4a FUNDS TRANSFERS

84-4a-101 Short title.

84-4a-101. Short title. This article may be cited as uniform commercial code—funds transfers.

History: L. 1990, ch. 367, § 1; Jan. 1, 1991.



84-4a-102 Subject matter.

84-4a-102. Subject matter. Except as otherwise provided in K.S.A. 84-4a-108, this article applies to funds transfers defined in K.S.A. 84-4a-104.

History: L. 1990, ch. 367, § 2; Jan. 1, 1991.



84-4a-103 Payment order—definitions.

84-4a-103. Payment order—definitions. (a) In this article:

(1) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) The instruction does not state a condition to payment to the beneficiary other than time of payment;

(ii) the receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender; and

(iii) the instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(2) "Beneficiary" means the person to be paid by the beneficiary's bank.

(3) "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(4) "Receiving bank" means the bank to which the sender's instruction is addressed.

(5) "Sender" means the person giving the instruction to the receiving bank.

(b) If an instruction complying with subsection (a)(1) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each of the payments.

(c) A payment order is issued when it is sent to the receiving bank.

History: L. 1990, ch. 367, § 3; L. 1991, ch. 294, § 2; July 1.



84-4a-104 Funds transfer—definitions.

84-4a-104. Funds transfer—definitions. (a) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(b) "Originator" means the sender of the first payment order in a funds transfer.

(c) "Originator's bank" means: (i) The receiving bank to which the payment order of the originator is issued if the originator is not a bank; or (ii) the originator if the originator is a bank.

(d) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

History: L. 1990, ch. 367, § 4; L. 1991, ch. 294, § 3; July 1.



84-4a-105 Other definitions.

84-4a-105. Other definitions. (a) In this article:

(1) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union and trust company. A branch or separate office of a bank is a separate bank for purposes of this article.

(3) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(4) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5) "Funds-transfer system" means a wire transfer network, automated clearinghouse, or other communication system of a clearinghouse or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6) Reserved.

(7) "Prove" with respect to a fact means to meet the burden of establishing the fact ( K.S.A. 84-1-201(b)(8), and amendments thereto).

(b) Other definitions applying to this article and the sections in which they appear are:

"Acceptance"  84-4a-209,

and amendments thereto

"Beneficiary"  84-4a-103,

and amendments thereto

"Beneficiary's bank"  84-4a-103,

and amendments thereto

"Executed"  84-4a-301,

and amendments thereto

"Execution date"  84-4a-301,

and amendments thereto

"Funds-transfer system rule"  84-4a-501,

and amendments thereto

"Funds transfer"  84-4a-104,

and amendments thereto

"Intermediary bank"  84-4a-104,

and amendments thereto

"Originator"  84-4a-104,

and amendments thereto

"Originator's bank"  84-4a-104,

and amendments thereto

"Payment by beneficiary's

bank to beneficiary"  84-4a-405,

and amendments thereto

"Payment by originator

to beneficiary"  84-4a-406,

and amendments thereto

"Payment by sender to

receiving bank"  84-4a-403,

and amendments thereto

"Payment date"  84-4a-401,

and amendments thereto

"Payment order"  84-4a-103,

and amendments thereto

"Receiving bank"  84-4a-103,

and amendments thereto

"Security procedure"  84-4a-201,

and amendments thereto

"Sender"  84-4a-103,

and amendments thereto

(c) The following definitions in article 4 of chapter 84 of Kansas Statutes Annotated, and amendments thereto, apply to this article:

"Clearinghouse"  84-4-104,

and amendments thereto

"Item"  84-4-104,

and amendments thereto

"Suspends payments"  84-4-104,

and amendments thereto

(d) In addition, article 1 of chapter 84 of Kansas Statutes Annotated, and amendments thereto, contains general definitions and principles of construction and interpretation applicable throughout this article.

History: L. 1990, ch. 367, § 5; L. 1991, ch. 294, § 4; L. 2007, ch. 89, § 43; July 1, 2008.



84-4a-106 84-4a-106.Time payment order is received.

84-4a-106. Time payment order is received. (a) The time of receipt of a payment order or communication canceling or amending a payment order is determined by the rules applicable to receipt of a notice stated in K.S.A. 2015 Supp. 84-1-202, and amendments thereto. A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications canceling or amending payment orders. Different cut-off times may apply to receipt of payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication canceling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this article refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this article.

History: L. 1990, ch. 367, § 6; L. 1991, ch. 294, § 5; L. 2007, ch. 89, § 44; July 1, 2008.



84-4a-107 Federal reserve regulations and operating circulars.

84-4a-107. Federal reserve regulations and operating circulars. Regulations of the board of governors of the federal reserve system and operating circulars of the federal reserve banks supersede any inconsistent provision of this article to the extent of the inconsistency.

History: L. 1990, ch. 367, § 7; Jan. 1, 1991.



84-4a-108 Exclusion of consumer transactions governed by federal law.

84-4a-108. Exclusion of consumer transactions governed by federal law. This article does not apply to a funds transfer any part of which is governed by the electronic fund transfer act of 1978 (title XX, public law 95-630, 92 Stat. 3728, 15 U.S.C. § 1693 et seq.) as amended from time-to-time.

History: L. 1990, ch. 367, § 8; Jan. 1, 1991.



84-4a-201 Security procedure.

84-4a-201. Security procedure. "Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of: (i) Verifying that a payment order or communication amending or canceling a payment order is that of the customer; or (ii) detecting error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.

History: L. 1990, ch. 367, § 9; Jan. 1, 1991.



84-4a-202 Authorized and verified payment orders.

84-4a-202. Authorized and verified payment orders. (1) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(2) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if: (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders; and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(3) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if: (i) The security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer; and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name, and accepted by the bank in compliance with the security procedure chosen by the customer.

(4) The term "sender" in this article includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (1), or it is effective as the order of the customer under subsection (2).

(5) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(6) Except as provided in this section and in subsection (2) of K.S.A. 84-4a-203, rights and obligations arising under this section or K.S.A. 84-4a-203 may not be varied by agreement.

History: L. 1990, ch. 367, § 10; Jan. 1, 1991.



84-4a-203 Unenforceability of certain verified payment orders.

84-4a-203. Unenforceability of certain verified payment orders. (a) If an accepted payment order is not, under subsection (a) [(1)] of K.S.A. 84-4a-202, an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to subsection (b) [(2)] of K.S.A. 84-4a-202, the following rules apply:

(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person: (i) Entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure; or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.

(b) This section applies to amendments of payment orders to the same extent it applies to payment orders.

History: L. 1990, ch. 367, § 11; L. 1991, ch. 294, § 6; July 1.



84-4a-204 Refund of payment and duty of customer to report with respect to unauthorized payment order.

84-4a-204. Refund of payment and duty of customer to report with respect to unauthorized payment order. (a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is: (i) Not authorized and not effective as the order of the customer under K.S.A. 84-4a-202, and amendments thereto; or (ii) not enforceable, in whole or in part, against the customer under K.S.A. 84-4a-203, and amendments thereto, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment, and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b) Reasonable time under subsection (a) may be fixed by agreement as stated in K.S.A. 2015 Supp. 84-1-302(b), and amendments thereto, but the obligation of a receiving bank to refund payment as stated in subsection (a) may not otherwise be varied by agreement.

History: L. 1990, ch. 367, § 12; L. 1991, ch. 294, § 7; L. 2007, ch. 89, § 45; July 1, 2008.



84-4a-205 Erroneous payment orders.

84-4a-205. Erroneous payment orders. (a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order: (i) Erroneously instructed payment to a beneficiary not intended by the sender; (ii) erroneously instructed payment in an amount greater than the amount intended by the sender; or (iii) is an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to K.S.A. 84-4a-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in subsections (2) and (3).

(2) If the funds transfer is completed on the basis of an erroneous payment order described in subsection (a)(i) or (a)(iii), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment order described in subsection (a)(ii), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in subsection (a) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time not exceeding 90 days after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c) This section applies to amendments to payment orders to the same extent it applies to payment orders.

History: L. 1990, ch. 367, § 13; L. 1991, ch. 294, § 8; July 1.



84-4a-206 Transmission of payment order through funds transfer or other communication system.

84-4a-206. Transmission of payment order through funds transfer or other communication system. (a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the federal reserve banks.

(b) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

History: L. 1990, ch. 367, § 14; L. 1991, ch. 294, § 9; July 1.



84-4a-207 Misdescription of beneficiary.

84-4a-207. Misdescription of beneficiary. (a) Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1), the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover.

(2) If the originator is not obliged to pay its payment order, the originator's bank has the right to recover.

History: L. 1990, ch. 367, § 15; L. 1991, ch. 294, § 10; July 1.



84-4a-208 Misdescription of intermediary bank or beneficiary's bank.

84-4a-208. Misdescription of intermediary bank or beneficiary's bank. (a) This section applies to a payment order identifying an intermediary bank or beneficiary's bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subsection (b)(1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in subsection (a)(1) of K.S.A. 84-4a-302.

History: L. 1990, ch. 367, § 16; L. 1991, ch. 294, § 11; July 1.



84-4a-209 Acceptance of payment order.

84-4a-209. Acceptance of payment order. (a) Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) When the bank: (i) Pays the beneficiary as stated in subsection (a) or (b) of K.S.A. 84-4a-405; or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) when the bank receives payment of the entire amount of the sender's order pursuant to subsection (a)(1) or (2) of K.S.A. 84-4a-403; or

(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within: (i) One hour after that time; or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to subsection (b) of K.S.A. 84-4a-211, the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

History: L. 1990, ch. 367, § 17; L. 1991, ch. 294, § 12; July 1.



84-4a-210 Rejection of payment order.

84-4a-210. Rejection of payment order. (a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not commercially reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order: (i) Any means complying with the agreement is commercially reasonable; and (ii) any means not complying is not commercially reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to K.S.A. 84-4a-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to the bank are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

History: L. 1990, ch. 367, § 18; L. 1991, ch. 294, § 13; July 1.



84-4a-211 Cancellation and amendment of payment order.

84-4a-211. Cancellation and amendment of payment order. (a) A communication of the sender of a payment order canceling or amending the order may be transmitted to the receiving bank orally, electronically or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a), a communication by the sender canceling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order: (i) That is a duplicate of a payment order previously issued by the sender; (ii) that orders payment to a beneficiary not entitled to receive payment from the originator; or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2).

History: L. 1990, ch. 367, § 19; L. 1991, ch. 294, § 14; July 1.



84-4a-212 Liability and duty of receiving bank regarding unaccepted payment order.

84-4a-212. Liability and duty of receiving bank regarding unaccepted payment order. If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in K.S.A. 84-4a-209 and liability is limited to that provided in this article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this article or by express agreement.

History: L. 1990, ch. 367, § 20; L. 1991, ch. 294, § 15; July 1.



84-4a-301 Execution and execution date.

84-4a-301. Execution and execution date. (a) A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(b) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

History: L. 1990, ch. 367, § 21; L. 1991, ch. 294, § 16; July 1.



84-4a-302 Obligations of receiving bank in execution of payment order.

84-4a-302. Obligations of receiving bank in execution of payment order. (a) Except as provided in subsections (b) through (d), if the receiving bank accepts a payment order pursuant to subsection (a) of K.S.A. 84-4a-209, the bank has the following obligations in executing the order:

(1) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning: (i) Any intermediary bank or funds-transfer system to be used in carrying out the funds transfer; or (ii) the means by which payment orders are to be transmitted in the funds transfer. If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2) If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b) Unless otherwise instructed, a receiving bank executing a payment order may: (i) Use any funds-transfer system if use of that system is reasonable in the circumstances; and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c) Unless subsection (a)(2) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated if the means used are reasonable in the circumstances.

(d) Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges; and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.

History: L. 1990, ch. 367, § 22; L. 1991, ch. 294, § 17; July 1.



84-4a-303 Erroneous execution of payment order.

84-4a-303. Erroneous execution of payment order. (a) A receiving bank that: (i) Executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order; or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order in accordance with subsection (c) of K.S.A. 84-4a-402 if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under subsection (c) of K.S.A. 84-4a-402 if: (i) That subsection is otherwise satisfied; and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

History: L. 1990, ch. 367, § 23; L. 1991, ch. 294, § 18; July 1.



84-4a-304 Duty of sender to report erroneously executed payment order.

84-4a-304. Duty of sender to report erroneously executed payment order. If the sender of a payment order that is erroneously executed as stated in K.S.A. 84-4a-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under subsection (d) of K.S.A. 84-4a-402 for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.

History: L. 1990, ch. 367, § 24; L. 1991, ch. 294, § 19; July 1.



84-4a-305 Liability for late or improper execution or failure to execute payment order.

84-4a-305. Liability for late or improper execution or failure to execute payment order. (a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of K.S.A. 84-4a-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of K.S.A. 84-4a-302 results in: (i) Noncompletion of the funds transfer; (ii) failure to use an intermediary bank designated by the originator; or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (1)[(a)], resulting from the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(c) In addition to the amounts payable under subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney fees are recoverable if demand for compensation under subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of the agreement under subsection (d) and the agreement does not provide for damages, reasonable attorney fees are recoverable if demand for compensation under subsection (d) is made and refused before an action is brought on the claim.

(f) Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) may not be varied by agreement.

History: L. 1990, ch. 367, § 25; L. 1991, ch. 294, § 20; July 1.



84-4a-401 Payment date.

84-4a-401. Payment date. "Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.

History: L. 1990, ch. 367, § 26; L. 1991, ch. 294, § 21; July 1.



84-4a-402 Obligation of sender to pay receiving bank.

84-4a-402. Obligation of sender to pay receiving bank. (a) This section is subject to K.S.A. 84-4a-205 and 84-4a-207.

(b) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c) This subsection is subject to subsection (e) and to K.S.A. 84-4a-303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of the sender's order.

(d) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in K.S.A. 84-4a-204 and K.S.A. 84-4a-304, interest is payable on the refundable amount from the date of payment.

(e) If a funds transfer is not completed as stated in subsection (c) and an intermediary bank is obliged to refund payment as stated in subsection (d), but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in subsection (a)(1) of K.S.A. 84-4a-302, to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (d).

(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (c) or to receive refund under subsection (d) may not be varied by agreement.

History: L. 1990, ch. 367, § 27; L. 1991, ch. 294, § 22; July 1.



84-4a-403 Payment by sender to receiving bank.

84-4a-403. Payment by sender to receiving bank. (a) Payment of the sender's obligation under K.S.A. 84-4a-402 to pay the receiving bank occurs as follows:

(1) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a federal reserve bank or through a funds-transfer system.

(2) If the sender is a bank and the sender: (i) Credited an account of the receiving bank with the sender; or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

(c) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under K.S.A. 84-4a-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff each bank has made payment to the other.

(d) In a case not covered by subsection (a), the time when payment of the sender's obligation under subsection (b) or subsection (c) of K.S.A. 84-4a-202 occurs is governed by applicable principles of law that determine when an obligation is satisfied.

History: L. 1990, ch. 367, § 28; L. 1991, ch. 294, § 23; July 1.



84-4a-404 Obligation of beneficiary's bank to pay and give notice to beneficiary.

84-4a-404. Obligation of beneficiary's bank to pay and give notice to beneficiary. (a) Subject to subsection (e) of K.S.A. 84-4a-211 and subsections (d) and (e) of K.S.A. 84-4a-405, if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to give notice to the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice as required by this subsection, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as stated in subsection (a) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (b) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is given notice of the rule before initiation of the funds transfer.

History: L. 1990, ch. 367, § 29; L. 1991, ch. 294, § 24; July 1.



84-4a-405 Payment by beneficiary's bank to beneficiary.

84-4a-405. Payment by beneficiary's bank to beneficiary. (a) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under subsection (a) of K.S.A. 84-4a-404 occurs when and to the extent: (i) The beneficiary is notified of the right to withdraw the credit; (ii) the bank lawfully applies the credit to a debt of the beneficiary; or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under subsection (a) of K.S.A. 84-4a-404 occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if: (i) The rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated; (ii) the beneficiary, the beneficiary's bank, and the originator's bank agreed to be bound by the rule; and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under K.S.A. 84-4a-406.

(e) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that: (i) Nets obligations multilaterally among participants; and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer: (i) The acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance; (ii) the beneficiary's bank is entitled to recover payment from the beneficiary; (iii) no payment by the originator to the beneficiary occurs under K.S.A. 84-4a-406; and (iv) subject to subsection (e) of K.S.A. 84-4a-402, each sender in the funds transfer is excused from its obligation to pay its payment order under subsection (c) of K.S.A. 84-4a-402 because the funds transfer has not been completed.

History: L. 1990, ch. 367, § 30; L. 1991, ch. 294, § 25; July 1.



84-4a-406 Payment by originator to beneficiary; discharge of underlying obligation.

84-4a-406. Payment by originator to beneficiary; discharge of underlying obligation. (a) Subject to subsection (e) of K.S.A. 84-4a-211 and subsections (d) and (e) of K.S.A. 84-4a-405, the originator of a funds transfer pays the beneficiary of the originator's payment order: (i) At the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer; and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless: (i) The payment under subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation; (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment; (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary; and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under subsection (a) of K.S.A. 84-4a-404.

(c) For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

History: L. 1990, ch. 367, § 31; L. 1991, ch. 294, § 26; July 1.



84-4a-501 Variation by agreement and effect of funds-transfer system rule.

84-4a-501. Variation by agreement and effect of funds-transfer system rule. (a) Except as otherwise provided in this article, rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b) "Funds-transfer system rule" means a rule of an association of banks: (i) governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders; or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a federal reserve bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank. Except as otherwise provided in this article, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this article and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in subsection (c) of K.S.A. 84-4a-404, subsection (d) of K.S.A. 84-4a-405, and subsection (c) of K.S.A. 84-4a-507.

History: L. 1990, ch. 367, § 32; L. 1991, ch. 294, § 27; July 1.



84-4a-502 Creditor process served on receiving bank; setoff by beneficiary's bank.

84-4a-502. Creditor process served on receiving bank; setoff by beneficiary's bank. (a) As used in this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(b) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(1) The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(2) The bank may credit the beneficiary's account and may allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3) If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.

History: L. 1990, ch. 367, § 33; L. 1991, ch. 294, § 28; July 1.



84-4a-503 Injunction or restraining order with respect to funds transfer.

84-4a-503. Injunction or restraining order with respect to funds transfer. For proper cause and in compliance with applicable law, a court may restrain: (i) A person from issuing a payment order to initiate a funds transfer; (ii) an originator's bank from executing the payment order of the originator; or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.

History: L. 1990, ch. 367, § 34; Jan. 1, 1991.



84-4a-504 Order in which items and payment orders may be charged to account; order of withdrawals from account.

84-4a-504. Order in which items and payment orders may be charged to account; order of withdrawals from account. (a) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

History: L. 1990, ch. 367, § 35; L. 1991, ch. 294, § 29; July 1.



84-4a-505 Preclusion of objection to debit of customer's account.

84-4a-505. Preclusion of objection to debit of customer's account. If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.

History: L. 1990, ch. 367, § 36; Jan. 1, 1991.



84-4a-506 Rate of interest.

84-4a-506. Rate of interest. (a) If, under this article, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined: (i) By agreement of the sender and receiving bank; or (ii) if the payment order is transmitted through a funds-transfer system, by a funds transfer system rule.

(b) If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable federal funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable federal funds rate is the average of the federal funds rates published by the federal reserve bank of New York for each of the days for which interest is payable divided by 360. The federal funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

History: L. 1990, ch. 367, § 37; L. 1991, ch. 294, § 30; July 1.



84-4a-507 Choice of law.

84-4a-507. Choice of law. (a) The following rules apply unless the affected parties otherwise agree or subsection (c) applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern: (i) Rights and obligations between participating banks with respect to payment orders transmitted or processed through the system; or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the time the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under subsection (b) and a choice-of-law rule under subsection (c), the agreement under subsection (b) prevails.

(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

History: L. 1990, ch. 367, § 38; L. 1991, ch. 294, § 31; July 1.






Article 5 LETTERS OF CREDIT

84-5-101 Short title.

84-5-101. Short title. This article may be cited as Uniform Commercial Code—Letters of Credit.

History: L. 1996, ch. 202, § 1; July 1.



84-5-102 Definitions.

84-5-102. Definitions. (a) In this article:

(1) "Adviser" means a person who, at the request of the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed or amended.

(2) "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse  the issuer.

(3) "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(4) "Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

(5) "Dishonor" of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

(6) "Document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion (i) which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in K.S.A. 84-5-108(e) and (ii) which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

(7) "Good faith" means honesty in fact in the conduct or transaction concerned.

(8) "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor" occurs:

(i) Upon payment;

(ii) if the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or

(iii) if the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

(9) "Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family or household purposes.

(10) "Letter of credit" means a definite undertaking that satisfies the requirements of K.S.A. 84-5-104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(11) "Nominated person" means a person whom the issuer (i) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit and (ii) undertakes by agreement or custom and practice to reimburse.

(12) "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

(13) "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person.

(14) "Record" means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator and receiver.

(b) Definitions in other articles applying to this article and the sections in which they appear are:

"Accept" or "Acceptance"  K.S.A. 84-3-409

"Value"  K.S.A. 84-3-303, 84-4-211

(c) Article 1 contains certain additional general definitions and principles of construction and interpretation applicable throughout this article.

History: L. 1996, ch. 202, § 2; July 1.



84-5-103 Scope.

84-5-103. Scope. (a) This article applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b) The statement of a rule in this article does not by itself require, imply or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this article.

(c) With the exception of this subsection, subsections (a) and (d), K.S.A. 84-5-102(a)(9) and (10), K.S.A. 84-5-106(d) and K.S.A. 84-5-114(d), and amendments thereto, and except to the extent prohibited in K.S.A. 2015 Supp. 84-1-302 and K.S.A. 84-5-117(d), and amendments thereto, the effect of this article may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this article.

(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

History: L. 1996, ch. 202, § 3; L. 2007, ch. 89, § 46; July 1, 2008.



84-5-104 Formal requirements.

84-5-104. Formal requirements. A letter of credit, confirmation, advice, transfer, amendment or cancellation may be issued in any form that is a record and is authenticated (i) by a signature or (ii) in accordance with the agreement of the parties or the standard practice referred to in K.S.A. 84-5-108(e).

History: L. 1996, ch. 202, § 4; July 1.



84-5-105 Consideration.

84-5-105. Consideration. Consideration is not required to issue, amend, transfer or cancel a letter of credit, advice or confirmation.

History: L. 1996, ch. 202, § 5; July 1.



84-5-106 Issuance, amendment, cancellation and duration.

84-5-106. Issuance, amendment, cancellation and duration. (a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary.  A letter of credit is revocable only if it so provides.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, after the date on which it is issued.

History: L. 1996, ch. 202, § 6; July 1.



84-5-107 Confirmer, nominated person and adviser.

84-5-107. Confirmer, nominated person and adviser. (a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation.  The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser.  An adviser that is not a confirmer is not obligated to honor or give value for a presentation.  An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise.  Even if the advice is inaccurate, the letter of credit, confirmation or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment or advice has the rights and obligations of an adviser under subsection (c).  The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment or advice received by the person who so notifies.

History: L. 1996, ch. 202, § 7; July 1.



84-5-108 Issuer's rights and obligations.

84-5-108. Issuer's rights and obligations. (a) Except as otherwise provided in K.S.A. 84-5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit.  Except as otherwise provided in K.S.A. 84-5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) To honor;

(2) if the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation; or

(3) to give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in subsection (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in K.S.A. 84-5-109(a) or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit.  Determination of the issuer's observance of the standard practice is a matter of interpretation for the court.  The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) The performance or nonperformance of the underlying contract, arrangement or transaction;

(2) an act or omission of others; or

(3) observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e).

(g) If an undertaking constituting a letter of credit under K.S.A. 84-5-102(a)(10) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this article:

(1) Is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) takes the documents free of claims of the beneficiary or presenter;

(3) is precluded from asserting a right of recourse on a draft under K.S.A. 84-3-414 and 84-3-415, and amendments thereto;

(4) except as otherwise provided in K.S.A. 84-5-110 and 84-5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.

History: L. 1996, ch. 202, § 8; July 1.



84-5-109 Fraud and forgery.

84-5-109. Fraud and forgery. (a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) The issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) The relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to relief under the law of this state have been met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (a)(1).

History: L. 1996, ch. 202, § 9; July 1.



84-5-110 Warranties.

84-5-110. Warranties. (a) If its presentation is honored, the beneficiary warrants:

(1) To the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in K.S.A. 84-5-109(a); and

(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) are in addition to warranties arising under article 3, 4, 7 and 8 because of the presentation or transfer of documents covered by any of those articles.

History: L. 1996, ch. 202, § 10; July 1.



84-5-111 Remedies.

84-5-111. Remedies. (a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation.  If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer.  In either case, the claimant may also recover incidental but not consequential damages.  The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection.  If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided.  The issuer has the burden of proving the amount of damages avoided.  In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this article or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.  To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).

(d) An issuer, nominated person or adviser who is found liable under subsection (a), (b) or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

History: L. 1996, ch. 202, § 11; July 1.



84-5-112 Transfer of letter of credit.

84-5-112. Transfer of letter of credit. (a) Except as otherwise provided in K.S.A. 84-5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) The transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in K.S.A. 84-5-108(e) or is otherwise reasonable under the circumstances.

History: L. 1996, ch. 202, § 12; July 1.



84-5-113 Transfer by operation of law.

84-5-113. Transfer by operation of law. (a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary.  Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in K.S.A. 84-5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obligated to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in K.S.A. 84-5-108(i) even if the purported successor is not the successor of a beneficiary.  Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of K.S.A. 84-5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.

History: L. 1996, ch. 202, § 13; July 1.



84-5-114 Assignment of proceeds.

84-5-114. Assignment of proceeds. (a) In this section, "proceeds of a letter of credit" means the cash, check, accepted draft or other item of value paid or delivered upon honor or giving of value by the issuer of any nominated person under the letter of credit.  The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit.  The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary or nominated person.  The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by article 9 or other law.  Against persons other than the issuer, transferee beneficiary or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by article 9 or other law.

History: L. 1996, ch. 202, § 14; July 1.



84-5-115 Statute of limitations.

84-5-115. Statute of limitations. An action to enforce a right or obligation arising under this article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later.  A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

History: L. 1996, ch. 202, § 15; July 1.



84-5-116 Choice of law and forum.

84-5-116. Choice of law and forum. (a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in K.S.A. 84-5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking.  The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located.  The person is considered to be located at the address indicated in the person's undertaking.  If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued.  For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the uniform customs and practice for documentary credits, to which the letter of credit, confirmation or other undertaking is expressly made subject.  If (i) this article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in K.S.A. 84-5-103(c).

(d) If there is conflict between this article and article 3, 4, 4A, or 9, this article governs.

(e) The forum for settling disputes arising out of an undertaking within this article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

History: L. 1996, ch. 202, § 16; July 1.



84-5-117 Subrogation of issuer, applicant and nominated person.

84-5-117. Subrogation of issuer, applicant and nominated person. (a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) The issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value.  Until then, the issuer, nominated person and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense or excuse.

History: L. 1996, ch. 202, § 17; July 1.



84-5-118 Applicability.

84-5-118. Applicability. This act applies to a letter of credit that is issued on or after the effective date of this act.  This act does not apply to a transaction, event, obligation or duty arising out of or associated with a letter of credit that was issued before the effective date of this act.

History: L. 1996, ch. 202, § 18; July 1.



84-5-119 Savings clause.

84-5-119. Savings clause. A transaction arising out of or associated with a letter of credit that was issued before the effective date of this act and the rights, obligations and interests flowing from that transaction are governed by any statute or other law amended or repealed by this act as if repeal or amendment had not occurred and may be terminated, completed, consummated or enforced under that statute or other law.

History: L. 1996, ch. 202, § 19; July 1.






Article 7 WAREHOUSE RECEIPTS, BILLS OF LADING AND OTHER DOCUMENTS OF TITLE

84-7-101 Short title.

84-7-101. Short title. This article may be cited as uniform commercial code-documents of title.

History: L. 2007, ch. 90, § 1; July 1, 2008.

Revisor's Note:

Former section 84-7-101 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-102 Definitions and index of definitions.

84-7-102. Definitions and index of definitions. (a) In this article, unless the context otherwise requires:

(1) "Bailee" means a person that by a warehouse receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them.

(2) "Carrier" means a person that issues a bill of lading.

(3) "Consignee" means a person named in a bill of lading to which or to whose order the bill promises delivery.

(4) "Consignor" means a person named in a bill of lading as the person from which the goods have been received for shipment.

(5) "Delivery order" means a record that contains an order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(6) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(7) "Goods" means all things that are treated as movable for the purposes of a contract for storage or transportation.

(8) "Issuer" means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer's instructions.

(9) "Person entitled under the document" means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(10) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(11) "Sign" means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) to attach to or logically associate with the record an electronic sound, symbol, or process.

(12) "Shipper" means a person that enters into a contract of transportation with a carrier.

(13) "Warehouse" means a person engaged in the business of storing goods for hire.

(b) Definitions in other articles applying to this article and the sections in which they appear are:

(1) "Contract for sale," K.S.A. 84-2-106, and amendments thereto.

(2) "Lessee in the ordinary course of business," K.S.A. 84-2a-103, and amendments thereto.

(3) "Receipt" of goods, K.S.A. 84-2-103, and amendments thereto.

(c) In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.

History: L. 2007, ch. 90, § 2; July 1, 2008.

Revisor's Note:

Former section 84-7-102 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-103 Relation of article to treaty or statute.

84-7-103. Relation of article to treaty or statute. (a) This article is subject to any treaty or statute of the United States or regulatory statute of this state to the extent the treaty, statute, or regulatory statute is applicable.

(b) This article does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's business in respects not specifically treated in this article. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

(c) This article modifies, limits, and supersedes the federal electronic signatures in global and national commerce act (15 U.S.C. section 7001, et seq.) but does not modify, limit or supersede section 101(c) of that act (15 U.S.C. section 7001(c)) or authorize electronic delivery of any of the notices described in section 103(b) of that act (15 U.S.C. section 7003(b)).

(d) To the extent there is a conflict between the uniform electronic transactions act, K.S.A. 16-1601 et seq., and amendments thereto, and this article, this article governs.

History: L. 2007, ch. 90, § 3; July 1, 2008.

Revisor's Note:

Former section 84-7-103 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-104 Negotiable and nonnegotiable document of title.

84-7-104. Negotiable and nonnegotiable document of title. (a) Except as otherwise provided in subsection (c), a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

(b) A document of title other than one described in subsection (a) is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

History: L. 2007, ch. 90, § 4; July 1, 2008.

Revisor's Note:

Former section 84-7-104 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-105 Reissuance in alternative medium.

84-7-105. Reissuance in alternative medium. (a) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1) The person entitled under the electronic document surrenders control of the document to the issuer; and

(2) the tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (a):

(1) The electronic document ceases to have any effect or validity; and

(2) the person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1) The person entitled under the tangible document surrenders possession of the document to the issuer; and

(2) the electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (c):

(1) The tangible document ceases to have any effect or validity; and

(2) the person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

History: L. 2007, ch. 90, § 5; July 1, 2008.

Revisor's Note:

Former section 84-7-105 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-106 Control of electronic document of title.

84-7-106. Control of electronic document of title. (a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b) A system satisfies subsection (a), and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the person asserting control as:

(A) The person to which the document was issued; or

(B) if the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3) the authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

History: L. 2007, ch. 90, § 6; July 1, 2008.



84-7-201 Person that may issue a warehouse receipt; storage under bond.

84-7-201. Person that may issue a warehouse receipt; storage under bond. (a) A warehouse receipt may be issued by any warehouse.

(b) If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.

History: L. 2007, ch. 90, § 7; July 1, 2008.

Revisor's Note:

Former section 84-7-201 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-202 Form of warehouse receipt; effect of omission.

84-7-202. Form of warehouse receipt; effect of omission. (a) A warehouse receipt need not be in any particular form.

(b) Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(1) A statement of the location of the warehouse facility where the goods are stored;

(2) the date of issue of the receipt;

(3) the unique identification code of the receipt;

(4) a statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order;

(5) the rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(6) a description of the goods or the packages containing them;

(7) the signature of the warehouse or its agent;

(8) if the receipt is issued for goods that the warehouse owns, either solely, jointly, or in common with others, a statement of the fact of that ownership; and

(9) a statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(c) A warehouse may insert in its receipt any terms that are not contrary to the uniform commercial code and do not impair its obligation of delivery under K.S.A. 2015 Supp. 84-7-403, and amendments thereto, or its duty of care under K.S.A. 2015 Supp. 84-7-204, and amendments thereto. Any contrary provision is ineffective.

History: L. 2007, ch. 90, § 8; July 1, 2008.

Revisor's Note:

Former section 84-7-202 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-203 Liability for nonreceipt or misdescription.

84-7-203. Liability for nonreceipt or misdescription. A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1) The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by "contents, condition, and quality unknown," "said to contain," or words of similar import, if the indication is true; or

(2) the party or purchaser otherwise has notice of the nonreceipt or misdescription.

History: L. 2007, ch. 90, § 9; July 1, 2008.

Revisor's Note:

Former section 84-7-203 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-204 Duty of care; contractual limitation of warehouse's liability.

84-7-204. Duty of care; contractual limitation of warehouse's liability. (a) A warehouse is liable for damages for loss of or injury to the goods caused by its  failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.

(d) This section does not modify or repeal any part of chapter 82 of the Kansas Statutes Annotated, and amendments thereto, not specifically repealed by this act.

History: L. 2007, ch. 90, § 10; July 1, 2008.

Revisor's Note:

Former section 84-7-204 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-205 Title under warehouse receipt defeated in certain cases.

84-7-205. Title under warehouse receipt defeated in certain cases. A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.

History: L. 2007, ch. 90, § 11; July 1, 2008.

Revisor's Note:

Former section 84-7-205 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-206 Termination of storage at warehouse's option

84-7-206. Termination of storage at warehouse's option. (a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than 30 days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to K.S.A. 2015 Supp. 84-7-210, and amendments thereto.

(b) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) and K.S.A. 2015 Supp. 84-7-210, and amendments thereto, the warehouse may specify in the notice given under subsection (a) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d) A warehouse shall deliver the goods to any person entitled to them under this article upon due demand made at any time before sale or other disposition under this section.

(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

History: L. 2007, ch. 90, § 12; July 1, 2008.

Revisor's Note:

Former section 84-7-206 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-207 Goods must be kept separate; fungible goods.

84-7-207. Goods must be kept separate; fungible goods. (a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

History: L. 2007, ch. 90, § 13; July 1, 2008.

Revisor's Note:

Former section 84-7-207 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-208 Altered warehouse receipts.

84-7-208. Altered warehouse receipts. If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

History: L. 2007, ch. 90, § 14; July 1, 2008.

Revisor's Note:

Former section 84-7-208 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-209 Lien of warehouse.

84-7-209. Lien of warehouse. (a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a), such as for money advanced and interest. The security interest is governed by article 9.

(c) A warehouse's lien for charges and expenses under subsection (a) or a security interest under subsection (b) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) power to obtain delivery under K.S.A. 2015 Supp. 84-7-403, and amendments thereto; or

(C) power of disposition under K.S.A. 2015 Supp. 84-7-403 [84-2-403], and amendments thereto, or K.S.A. 84-2a-304(2), 84-2a-305(2), 84-9-320, or 84-9-321(c), and amendments thereto, or other statute or rule of law; or

(2) acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods" means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

History: L. 2007, ch. 90, § 15; July 1, 2008.

Revisor's Note:

Former section 84-7-209 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-210 Enforcement of warehouse's lien.

84-7-210. Enforcement of warehouse's lien. (a) Except as otherwise provided in subsection (b), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be notified;

(2) the notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place;

(3) the sale must conform to the terms of the notification;

(4) the sale must be held at the nearest suitable place to where the goods are held or stored; and

(5) after the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this article.

(d) A warehouse may buy at any public sale held pursuant to this section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b).

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

History: L. 2007, ch. 90, § 16; July 1, 2008.

Revisor's Note:

Former section 84-7-210 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-301 Liability for nonreceipt or misdescription; "said to contain"; "shipper's weight, load and count"; improper handling.

84-7-301. Liability for nonreceipt or misdescription; "said to contain"; "shipper's weight, load and count"; improper handling. (a) A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown," "said to contain," "shipper's weight, load, and count," or words of similar import, if that indication is true.

(b) If goods are loaded by the issuer of a bill of lading:

(1) The issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(2) words such as "shipper's weight, load, and count," or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.

(c) If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do so.  In that case, "shipper's weight" or words of similar import are ineffective.

(d) The issuer of a bill of lading, by including in the bill the words "shipper's weight, load, and count," or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

(e) A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition, and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer's  responsibility or liability under the contract of carriage to any person other than the shipper.

History: L. 2007, ch. 90, § 17; July 1, 2008.

Revisor's Note:

Former section 84-7-301 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-302 Through bills of lading and similar documents of title.

84-7-302. Through bills of lading and similar documents of title. (a) The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

(b) If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

(c) The issuer of a through bill of lading or other document of title described in subsection (a) is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(1) The amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment; and

(2) the amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach.

History: L. 2007, ch. 90, § 18; July 1, 2008.

Revisor's Note:

Former section 84-7-302 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-303 Diversion; reconsignment; change of instructions.

84-7-303. Diversion; reconsignment; change of instructions. (a) Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1) The holder of a negotiable bill;

(2) the consignor on a nonnegotiable bill, even if the consignee has given contrary instructions;

(3) the consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4) the consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

(b) Unless instructions described in subsection (a) are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.

History: L. 2007, ch. 90, § 19; July 1, 2008.

Revisor's Note:

Former section 84-7-303 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-304 Tangible bills of lading in a set.

84-7-304. Tangible bills of lading in a set. (a) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

(b) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

(d) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e) The bailee shall deliver in accordance with part 4 of this article against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.

History: L. 2007, ch. 90, § 20; July 1, 2008.

Revisor's Note:

Former section 84-7-304 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-305 Destination bills.

84-7-305. Destination bills. (a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to K.S.A. 2015 Supp. 84-7-105, and amendments thereto, may procure a substitute bill to be issued at any place designated in the request.

History: L. 2007, ch. 90, § 21; July 1, 2008.

Revisor's Note:

Former section 84-7-305 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-306 Altered bills of lading.

84-7-306. Altered bills of lading. An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

History: L. 2007, ch. 90, § 22; July 1, 2008.

Revisor's Note:

Former section 84-7-306 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-307 Lien of carrier.

84-7-307. Lien of carrier. (a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) A lien for charges and expenses under subsection (a) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (a) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

History: L. 2007, ch. 90, § 23; July 1, 2008.

Revisor's Note:

Former section 84-7-307 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-308 Enforcement of carrier's lien.

84-7-308. Enforcement of carrier's lien. (a) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this article.

(c) A carrier may buy at any public sale pursuant to this section.

(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but  shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier's lien may be enforced pursuant to either subsection (a) or the procedure set forth in K.S.A. 2015 Supp. 84-7-210(b), and amendments thereto.

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

History: L. 2007, ch. 90, § 24; July 1, 2008.

Revisor's Note:

Former section 84-7-308 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-309 Duty of care; contractual limitation of carrier's liability.

84-7-309. Duty of care; contractual limitation of carrier's liability. (a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

History: L. 2007, ch. 90, § 25; July 1, 2008.

Revisor's Note:

Former section 84-7-309 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-401 Irregularities in issue of receipt or bill or conduct of issuer.

84-7-401. Irregularities in issue of receipt or bill or conduct of issuer. The obligations imposed by this article on an issuer apply to a document of title even if:

(1) The document does not comply with the requirements of this article or of any other statute, rule, or regulation regarding its issuance, form, or content;

(2) the issuer violated laws regulating the conduct of its business;

(3) the goods covered by the document were owned by the bailee when the document was issued; or

(4) the person issuing the document is not a warehouse but the document purports to be a warehouse receipt.

History: L. 2007, ch. 90, § 26; July 1, 2008.

Revisor's Note:

Former section 84-7-401 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-402 Duplicate document of title; overissue.

84-7-402. Duplicate document of title; overissue. A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen, or destroyed documents, or substitute documents issued pursuant to K.S.A. 2015 Supp. 84-7-105, and amendments thereto. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.

History: L. 2007, ch. 90, § 27; July 1, 2008.

Revisor's Note:

Former section 84-7-402 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-403 Obligation of bailee to deliver; excuse.

84-7-403. Obligation of bailee to deliver; excuse. (a) A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (b) and (c), unless and to the extent that the bailee establishes any of the following:

(1) Delivery of the goods to a person whose receipt was rightful as against the claimant;

(2) damage to or delay, loss, or destruction of the goods for which the bailee is not liable;

(3) previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse's lawful termination of storage;

(4) the exercise by a seller of its right to stop delivery pursuant to K.S.A. 84-2-705, and amendments thereto, or by a lessor of its right to stop delivery pursuant to K.S.A. 84-2a-526, and amendments thereto;

(5) a diversion, reconsignment, or other disposition pursuant to K.S.A. 2015 Supp. 84-7-303, and amendments thereto;

(6) release, satisfaction, or any other personal defense against the claimant; or

(7) any other lawful excuse.

(b) A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(c) Unless a person claiming the goods is a person against which the document of title does not confer a right under K.S.A. 2015 Supp. 84-7-503(a), and amendments thereto:

(1) The person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2) the bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.

History: L. 2007, ch. 90, § 28; July 1, 2008.

Revisor's Note:

Former section 84-7-403 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-404 No liability for good faith delivery pursuant to document of title.

84-7-404. No liability for good faith delivery pursuant to document of title. A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this article is not liable for the goods even if:

(1) The person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2) the person to which the bailee delivered the goods did not have authority to receive the goods.

History: L. 2007, ch. 90, § 29; July 1, 2008.

Revisor's Note:

Former section 84-7-404 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-501 Form of negotiation and requirements of due negotiation.

84-7-501. Form of negotiation and requirements of due negotiation. (a) The following rules apply to a negotiable tangible document of title:

(1) If the document's original terms run to the order of a named person, the document is negotiated by the named person's indorsement and delivery. After the named person's indorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(2) If the document's original terms run to bearer, it is negotiated by delivery alone.

(3) If the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

(4) Negotiation of the document after it has been indorsed to a named person requires indorsement by the named person and delivery.

(5) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

(b) The following rules apply to a negotiable electronic document of title:

(1) If the document's original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Indorsement by the named person is not required to negotiate the document.

(2) If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(3) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(c) Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.

(d) The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.

History: L. 2007, ch. 90, § 30; July 1, 2008.

Revisor's Note:

Former section 84-7-501 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-502 Rights acquired by due negotiation.

84-7-502. Rights acquired by due negotiation. (a) Subject to K.S.A. 2015 Supp. 84-7-205 and 84-7-503, and amendments thereto, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(1) Title to the document;

(2) title to the goods;

(3) all rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4) the direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this article, but in the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

(b) Subject to K.S.A. 2015 Supp. 84-7-503, and amendments thereto, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(1) The due negotiation or any prior due negotiation constituted a breach of duty;

(2) any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or conversion; or

(3) a previous sale or other transfer of the goods or document has been made to a third person.

History: L. 2007, ch. 90, § 31; July 1, 2008.

Revisor's Note:

Former section 84-7-502 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-503 Document of title to goods defeated in certain cases.

84-7-503. Document of title to goods defeated in certain cases. (a) A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) power to obtain delivery under K.S.A. 2015 Supp. 84-7-403, and amendments thereto; or

(C) power of disposition under K.S.A. 84-2-403, 84-2a-304(2), 84-2a-305(2), 84-9-320 or 84-9-321(c), and amendments thereto, or other statute or rule of law; or

(2) acquiesce in the procurement by the bailor or its nominee of any document.

(b) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under K.S.A. 2015 Supp. 84-7-504, and amendments thereto, to the same extent as the rights of the issuer or a transferee from the issuer.

(c) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with part 4 of this article pursuant to its own bill of lading discharges the carrier's obligation to deliver.

History: L. 2007, ch. 90, § 32; July 1, 2008.

Revisor's Note:

Former section 84-7-503 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-504 Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery.

84-7-504. Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery. (a) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b) In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1) By those creditors of the transferor which could treat the transfer as void under K.S.A. 84-2-404 or 84-2a-308, and amendments thereto;

(2) by a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;

(3) by a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(4) as against the bailee, by good-faith dealings of the bailee with the transferor.

(c) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.

(d) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under K.S.A. 84-2-705, and amendments thereto, or a lessor under K.S.A. 84-2a-526, and amendments thereto, subject to the requirements of due notification in those sections. A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

History: L. 2007, ch. 90, § 33; July 1, 2008.

Revisor's Note:

Former section 84-7-504 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-505 Indorser not a guarantor for other parties.

84-7-505. Indorser not a guarantor for other parties. The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers.

History: L. 2007, ch. 90, § 34; July 1, 2008.

Revisor's Note:

Former section 84-7-505 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-506 Delivery without indorsement; right to compel indorsement.

84-7-506. Delivery without indorsement; right to compel indorsement. The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied.

History: L. 2007, ch. 90, § 35; July 1, 2008.

Revisor's Note:

Former section 84-7-506 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-507 Warranties on negotiation or delivery of document of title.

84-7-507. Warranties on negotiation or delivery of document of title. If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under K.S.A. 2015 Supp. 84-7-508, and amendments thereto, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1) The document is genuine;

(2) the transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3) the negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

History: L. 2007, ch. 90, § 36; July 1, 2008.

Revisor's Note:

Former section 84-7-507 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-508 Warranties of collecting bank as to documents of title.

84-7-508. Warranties of collecting bank as to documents of title. A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

History: L. 2007, ch. 90, § 37; July 1, 2008.

Revisor's Note:

Former section 84-7-508 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-509 Adequate compliance with commercial contract.

84-7-509. Adequate compliance with commercial contract. Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by article 2, 2A, or 5 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2007, ch. 90, § 38; July 1, 2008.

Revisor's Note:

Former section 84-7-509 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-601 Lost, stolen or destroyed documents of title.

84-7-601. Lost, stolen or destroyed documents of title. (a) If a document of title is lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee's reasonable costs and attorney's fees in any action under this subsection.

(b) A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within one year after the delivery.

History: L. 2007, ch. 90, § 39; July 1, 2008.

Revisor's Note:

Former section 84-7-601 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-602 Judicial process against goods covered by negotiable document of title.

84-7-602. Judicial process against goods covered by negotiable document of title. Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to  the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.

History: L. 2007, ch. 90, § 40; July 1, 2008.

Revisor's Note:

Former section 84-7-602 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-603 Conflicting claims; interpleader.

84-7-603. Conflicting claims; interpleader. If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.

History: L. 2007, ch. 90, § 41; July 1, 2008.

Revisor's Note:

Former section 84-7-603 repealed by L. 2007, ch. 90, § 78 and the number reassigned to the current text.



84-7-703 Applicability.

84-7-703. Applicability. This act applies to a document of title that is issued or a bailment that arises on or after the effective date of this act. This act does not apply to a document of title that is issued or a bailment that arises before the effective date of this act even if the document of title or bailment would be subject to this act if the document of title had been issued or bailment had arisen on or after the effective date of this act. This act does not apply to a right of action that has accrued before the effective date of this act.

History: L. 2007, ch. 90, § 42; July 1, 2008.



84-7-704 Savings clause.

84-7-704. Savings clause. A document of title issued or a bailment that arises before the effective date of this act and the rights, obligations, and interests flowing from that document or bailment are governed by any statute or other rule amended or repealed by this act as if amendment or repeal had not occurred and may be terminated, completed, consummated, or enforced under that statute or other rule.

History: L. 2007, ch. 90, § 43; July 1, 2008.






Article 8 INVESTMENT SECURITIES

84-8-101 Short title.

84-8-101. Short title. This article may be cited as the uniform commercial code—investment securities.

History: L. 1996, ch. 202, § 28; July 1.



84-8-102 Definitions.

84-8-102. Definitions. (a) In this article:

(1) "Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer or deal with the financial asset.

(2) "Bearer form," as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement.

(3) "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(4) "Certificated security" means a security that is represented by a certificate.

(5) "Clearing corporation" means:

(i) A person that is registered as a "clearing agency" under the federal securities laws;

(ii) a federal reserve bank; or

(iii) any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(6) "Communicate" means to:

(i) Send a signed writing; or

(ii) transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(7) "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of subsection (b)(2) or (3) of K.S.A. 84-8-501, and amendments thereto, that person is the entitlement holder.

(8) "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(9) "Financial asset," except as otherwise provided in K.S.A. 84-8-103, and amendments thereto, means:

(i) A security;

(ii) an obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii) any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this article.

As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate or a security entitlement.

(10) Reserved.

(11) "Indorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring or redeeming the security or granting a power to assign, transfer or redeem it.

(12) "Instruction" means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

(13) "Registered form," as applied to a certificated security, means a form in which:

(i) The security certificate specifies a person entitled to the security; and

(ii) a transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(14) "Securities intermediary" means:

(i) A clearing corporation; or

(ii) a person, including a bank or broker, that in the ordinary course of business maintains securities accounts for others and is acting in that capacity.

(15) "Security," except as otherwise provided in K.S.A. 84-8-103, and amendments thereto, means an obligation of an issuer or a share, participation or other interest in an issuer or in property or an enterprise of an issuer:

(i) Which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(ii) which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests or obligations; and

(iii) which:

(A) Is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B) is a medium for investment and by its terms expressly provides that it is a security governed by this article.

(16) "Security certificate" means a certificate representing a security.

(17) "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in K.S.A. 84-8-501 through 84-8-511, and amendments thereto.

(18) "Uncertificated security" means a security that is not represented by a certificate.

(b) Other definitions applying to this article and the sections in which they appear are:

Appropriate person  84-8-107,

and amendments thereto

Control  84-8-106,

and amendments thereto

Delivery  84-8-301,

and amendments thereto

Investment company security  84-8-103,

and amendments thereto

Issuer  84-8-201,

and amendments thereto

Overissue  84-8-210,

and amendments thereto

Protected purchaser  84-8-303,

and amendments thereto

Securities account  84-8-501,

and amendments thereto

(c) In addition, article 1 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, contains general definitions and principles of construction and interpretation applicable throughout this article.

(d) The characterization of a person, business or transaction for purposes of this article does not determine the characterization of the person, business or transaction for purposes of any other law, regulation or rule.

History: L. 1996, ch. 202, § 29; L. 2007, ch. 89, § 47; July 1, 2008.



84-8-103 Rules for determining whether certain obligations and interests are securities or financial assets.

84-8-103. Rules for determining whether certain obligations and interests are securities or financial assets. (a) A share or similar equity interest issued by a corporation, business trust, joint stock company or similar entity is a security.

(b) An "investment company security" is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this article, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d) A writing that is a security certificate is governed by this article and not by article 3, even though it also meets the requirements of that article. However, a negotiable instrument governed by article 3 is a financial asset if it is held in a securities account.

(e) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f) A commodity contract, as defined in K.S.A. 2015 Supp. 84-9-102(a)(15), and amendments thereto, is not a security or a financial asset.

(g) A document of title is not a financial asset unless K.S.A. 84-8-102(a)(9)(iii), and amendments thereto, applies.

History: L. 1996, ch. 202, § 30; L. 2000, ch. 142, § 148; L. 2007, ch. 90, § 64; July 1, 2008.



84-8-104 Acquisition of security or financial asset or interest therein.

84-8-104. Acquisition of security or financial asset or interest therein. (a) A person acquires a security or an interest therein, under this article, if:

(1) The person is a purchaser to whom a security is delivered pursuant to K.S.A84-8-301; or

(2) the person acquires a security entitlement to the security pursuant to K.S.A. 84-8-501.

(b) A person acquires a financial asset, other than a security, or an interest therein, under this article, if the person acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in K.S.A. 84-8-501 through 84-8-511, but is a purchaser of any security, security entitlement or other financial asset held by the securities intermediary only to the extent provided in K.S.A. 84-8-503.

(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b).

History: L. 1996, ch. 202, § 31; July 1.



84-8-105 Notice of adverse claim.

84-8-105. Notice of adverse claim. (a) A person has notice of an adverse claim if:

(1) The person knows of the adverse claim;

(2) the person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) the person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim.  However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) One year after a date set for presentment or surrender for redemption or exchange; or

(2) six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) Whether in bearer or registered form, has been indorsed for collection or for surrender or for some other purpose not involving transfer; or

(2) is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of a financing statement under article 9 is not notice of an adverse claim to a financial asset.

History: L. 1996, ch. 202, § 32; July 1.



84-8-106 Control.

84-8-106. Control. (a) A purchaser has control of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has control of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) The certificate is indorsed to the purchaser or in blank by an effective indorsement; or

(2) the certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has control of an uncertificated security if:

(1) The uncertificated security is delivered to the purchaser; or

(2) the issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(d) A purchaser has control of a security entitlement if:

(1) The purchaser becomes the entitlement holder;

(2) the securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3) another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of subsection (c) or (d) has control even if the registered owner in the case of subsection (c) or the entitlement holder in the case of subsection (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c)(2) or (d)(2) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs.  An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

History: L. 1996, ch. 202, § 33; L. 2000, ch. 142, § 149; July 1, 2001.



84-8-107 Whether indorsement, instruction or entitlement order is effective.

84-8-107. Whether indorsement, instruction or entitlement order is effective. (a) "Appropriate person" means:

(1) With respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

(2) with respect to an instruction, the registered owner of an uncertificated security;

(3) with respect to an entitlement order, the entitlement holder;

(4) if the person designated in paragraph (1), (2) or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in paragraph (1), (2) or (3) lacks capacity, the designated person's guardian, conservator or other similar representative who has power under other law to transfer the security or financial asset.

(b) An indorsement, instruction or entitlement order is effective if:

(1) It is made by the appropriate person;

(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under section (c)(2) or (d)(2) of K.S.A. 84-8-106; or

(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An indorsement, instruction or entitlement order made by a representative is effective even if:

(1) The representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the indorsement, instruction or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an indorsement, instruction or entitlement order is determined as of the date the indorsement, instruction or entitlement order is made, and an indorsement, instruction or entitlement order does not become ineffective by reason of any later change of circumstances.

History: L. 1996, ch. 202, § 34; July 1.



84-8-108 Warranties in direct holding.

84-8-108. Warranties in direct holding. (a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser, that:

(1) The certificate is genuine and has not been materially altered;

(2) the transferor or indorser does not know of any fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by indorsement, the indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) The instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(i) The purchaser will be entitled to the registration of transfer;

(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction;

(iii) the transfer will not violate any restriction on transfer; and

(iv) the requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) The uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

(d) A person who indorses a security certificate warrants to the issuer that:

(1) There is no adverse claim to the security; and

(2) the indorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) The instruction is effective; and

(2) at the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).

(i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f).  A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section.  The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

History: L. 1996, ch. 202, § 35; July 1.



84-8-109 Warranties in indirect holding.

84-8-109. Warranties in indirect holding. (a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) The entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in subsection (a) or (b) of K.S.A. 84-8-108.

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in subsection (a) or (b) of K.S.A. 84-8-108.

History: L. 1996, ch. 202, § 36; July 1.



84-8-110 Applicability; choice of law.

84-8-110. Applicability; choice of law. (a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) The validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security; and

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) Acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer.  An issuer organized under the law of this state may specify the law of another jurisdiction as the law governing the matters specified in subsection (a)(2) through (5).

(e) The following rules determine a securities intermediary's jurisdiction for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this article, or this act, that jurisdiction is the securities intermediary's jurisdiction.

(2) If paragraph (e)(1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither paragraph (e)(1) nor paragraph (e)(2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding paragraphs apply, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding paragraphs apply, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement or by the location of facilities for data processing or other recordkeeping concerning the account.

History: L. 1996, ch. 202, § 37; L. 2000, ch. 142, § 150; July 1, 2001.



84-8-111 Clearing corporation rules.

84-8-111. Clearing corporation rules. A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this act and affects another party who does not consent to the rule.

History: L. 1996, ch. 202, § 38; July 1.



84-8-112 Creditor's legal process.

84-8-112. Creditor's legal process. (a) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (d). However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (d).

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party or in an uncertificated security registered in the name of a secured party or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security or security entitlement, or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

History: L. 1996, ch. 202, § 39; July 1.



84-8-113 Statute of frauds inapplicable.

84-8-113. Statute of frauds inapplicable. A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

History: L. 1996, ch. 202, § 40; July 1.



84-8-114 Evidentiary rules concerning certificated securities.

84-8-114. Evidentiary rules concerning certificated securities. The following rules apply in an action on a certificated security against the issuer:

(a) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted.

(b) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(c) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(d) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

History: L. 1996, ch. 202, § 41; July 1.



84-8-115 Securities intermediary and others not liable to adverse claimant.

84-8-115. Securities intermediary and others not liable to adverse claimant. A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a  broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(a) Took the action after it had been served with an injunction, restraining order or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order or other legal process; or

(b) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(c) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

History: L. 1996, ch. 202, § 42; July 1.



84-8-116 Securities intermediary as purchaser for value.

84-8-116. Securities intermediary as purchaser for value. A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset.  A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

History: L. 1996, ch. 202, § 43; July 1.



84-8-201 Issuer.

84-8-201. Issuer. (a) With respect to an obligation on or a defense to a security, an issuer includes a person that:

(1) Places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2) creates a share, participation or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(3) directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4) becomes responsible for, or in place of, another person described as an issuer in this section.

(b) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c) With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.

History: L. 1996, ch. 202, § 44; July 1.



84-8-202 Issuer's responsibility and defenses; notice of defect or defense.

84-8-202. Issuer's responsibility and defenses; notice of defect or defense. (a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate.  A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice.  The terms of an uncertificated security include those stated in any instrument, indenture or document, or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.

(b) The following rules apply if an issuer asserts that a security is not valid:

(1) A security other than one issued by a government or governmental subdivision, agency or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2) Paragraph (1) applies to an issuer that is a government or governmental subdivision, agency or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c) Except as otherwise provided in section 49 [84-8-205], lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e) This section does not affect the right of a party to cancel a contract for a security when, as and if issued, or when distributed in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.

History: L. 1996, ch. 202, § 45; July 1.



84-8-203 Staleness as notice of defect or defense.

84-8-203. Staleness as notice of defect or defense. After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(a) Requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(b) is not covered by this section and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.

History: L. 1996, ch. 202, § 46; July 1.



84-8-204 Effect of issuer's restriction on transfer.

84-8-204. Effect of issuer's restriction on transfer. A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(a) The security is certificated and the restriction is noted conspicuously on the security certificate; or

(b) the security is uncertificated and the registered owner has been notified of the restriction.

History: L. 1996, ch. 202, § 47; July 1.



84-8-205 Effect of unauthorized signature on security certificate.

84-8-205. Effect of unauthorized signature on security certificate. An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(a) An authenticating trustee, registrar, transfer agent or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(b) an employee of the issuer, or of any of the persons listed in subsection (a), entrusted with responsible handling of the security certificate.

History: L. 1996, ch. 202, § 48; July 1.



84-8-206 Completion or alteration of security certificate.

84-8-206. Completion or alteration of security certificate. (a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) Any person may complete it by filling in the blanks as authorized; and

(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

History: L. 1996, ch. 202, § 49; July 1.



84-8-207 Rights and duties of issuer with respect to registered owners.

84-8-207. Rights and duties of issuer with respect to registered owners. (a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b) This article does not affect the liability of the registered owner of a security for a call, assessment, or the like.

History: L. 1996, ch. 202, § 50; July 1.



84-8-208 Effect of signature of authenticating trustee, registrar or transfer agent.

84-8-208. Effect of signature of authenticating trustee, registrar or transfer agent. (a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) The certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.

History: L. 1996, ch. 202, § 51; July 1.



84-8-209 Issuer's lien.

84-8-209. Issuer's lien. A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

History: L. 1996, ch. 202, § 52; July 1.



84-8-210 Overissue.

84-8-210. Overissue. (a) In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d), the provisions of this article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

History: L. 1996, ch. 202, § 53; July 1.



84-8-301 Delivery.

84-8-301. Delivery. (a) Delivery of a certificated security to a purchaser occurs when:

(1) The purchaser acquires possession of the security certificate;

(2) another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3) a securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (A) registered in the name of the purchaser, (B) payable to the order of the purchaser, or (C) specially endorsed to the purchaser by an effective endorsement and has not been endorsed to the securities intermediary or bank.

(b) Delivery of an uncertificated security to a purchaser occurs when:

(1) The issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2) another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.

History: L. 1996, ch. 202, § 54; L. 2000, ch. 142, § 151; July 1, 2001.



84-8-302 Rights of purchaser.

84-8-302. Rights of purchaser. (a) Except as otherwise provided in subsections (b) and (c), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

History: L. 1996, ch. 202, § 55; L. 2000, ch. 142, § 152; July 1, 2001.



84-8-303 Protected purchaser.

84-8-303. Protected purchaser. (a) "Protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1) Gives value;

(2) does not have notice of any adverse claim to the security; and

(3) obtains control of the certificated or uncertificated security.

(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

History: L. 1996, ch. 202, § 56; July 1.



84-8-304 Indorsement.

84-8-304. Indorsement. (a) An indorsement may be in blank or special.  An indorsement in blank includes an indorsement to bearer.  A special indorsement specifies to whom a security is to be transferred or who has power to transfer it.  A holder may convert a blank indorsement to a special indorsement.

(b) An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

(c) An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied.  However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

(e) An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in K.S.A. 84-8-108 and not an obligation that the security will be honored by the issuer.

History: L. 1996, ch. 202, § 57; July 1.



84-8-305 Instruction.

84-8-305. Instruction. (a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by K.S.A. 84-8-108 and not an obligation that the security will be honored by the issuer.

History: L. 1996, ch. 202, § 58; July 1.



84-8-306 Effect of guaranteeing signature, indorsement or instruction.

84-8-306. Effect of guaranteeing signature, indorsement or instruction. (a) A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

(1) The signature was genuine;

(2) the signer was an appropriate person to indorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) The signature was genuine;

(2) the signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) the signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:

(1) The person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction.

(d) A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of indorsement or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security  in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach.  An indorser or originator of an instruction whose signature, indorsement or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

History: L. 1996, ch. 202, § 59; July 1.



84-8-307 Purchaser's right to requisites for registration of transfer.

84-8-307. Purchaser's right to requisites for registration of transfer. Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses.  If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

History: L. 1996, ch. 202, § 60; July 1.



84-8-401 Duty of issuer to register transfer.

84-8-401. Duty of issuer to register transfer. (a) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1) Under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2) the indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) reasonable assurance is given that the indorsement or instruction is genuine and authorized (K.S.A. 84-8-402);

(4) any applicable law relating to the collection of taxes has been complied with;

(5) the transfer does not violate any restriction on transfer imposed by the issuer in accordance with K.S.A. 84-8-204;

(6) a demand that the issuer not register transfer has not become effective under K.S.A. 84-8-403, or the issuer has complied with subsection (b) of K.S.A. 84-8-403 but no legal process or indemnity bond is obtained as provided in subsection (d) of K.S.A. 84-8-403; and

(7) the transfer is in fact rightful or is to a protected purchaser.

(b) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.

History: L. 1996, ch. 202, § 61; July 1.



84-8-402 Assurance that indorsement or instruction is effective.

84-8-402. Assurance that indorsement or instruction is effective. (a) An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

(1) In all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) if the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) if the indorsement is made or the instruction is originated by a fiduciary pursuant to subsection (a)(4) or (5) of section 35 [84-8-107], appropriate evidence of appointment or incumbency;

(4) if there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) if the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(b) An issuer may elect to require reasonable assurance beyond that specified in this section.

(c) In this section:

(1) "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible.  An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2) Appropriate evidence of appointment or incumbency means:

(i) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within 60 days before the date of presentation for transfer; or

(ii) in any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considered appropriate.

History: L. 1996, ch. 202, § 62; July 1.



84-8-403 Demand that issuer not register transfer.

84-8-403. Demand that issuer not register transfer. (a) A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand.  The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) The certificated security has been presented for registration of transfer or instruction for registration of transfer of uncertificated security has been received;

(2) a demand that the issuer not register transfer had previously been received; and

(3) the issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) The period described in subsection (b)(3) may not exceed 30 days after the date of communication of the notification.  A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1) Obtain an appropriate restraining order, injunction or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) file with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e) This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective.

History: L. 1996, ch. 202, § 63; July 1.



84-8-404 Wrongful registration.

84-8-404. Wrongful registration. (a) Except as otherwise provided in K.S.A. 84-8-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1) Pursuant to an ineffective indorsement or instruction;

(2) after a demand that the issuer not register transfer became effective under subsection (a) of K.S.A. 84-8-403 and the issuer did not comply with subsection (b) of K.S.A. 84-8-403;

(3) after the issuer had been served with an injunction, restraining order or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order or other legal process; or

(4) by an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under subsection (a) on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration.  If an overissue would result, the issuer's liability to provide the person with a like security is governed by K.S.A. 84-8-210.

(c) Except as otherwise provided in subsection (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction.

History: L. 1996, ch. 202, § 64; July 1.



84-8-405 Replacement of lost, destroyed or wrongfully taken security certificate.

84-8-405. Replacement of lost, destroyed or wrongfully taken security certificate. (a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) So requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) files with the issuer a sufficient indemnity bond; and

(3) satisfies other reasonable requirements imposed by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by K.S.A. 84-8-210.  In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

History: L. 1996, ch. 202, § 65; July 1.



84-8-406 Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate.

84-8-406. Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate. If a security certificate has been lost, apparently destroyed or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under K.S.A. 84-8-404 or a claim to a new security certificate under K.S.A. 84-8-405.

History: L. 1996, ch. 202, § 66; July 1.



84-8-407 Authenticating trustee, transfer agent and registrar.

84-8-407. Authenticating trustee, transfer agent and registrar. A person acting as authenticating trustee, transfer agent, registrar or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

History: L. 1996, ch. 202, § 67; July 1.



84-8-501 Securities account; acquisition of security entitlement from securities intermediary.

84-8-501. Securities account; acquisition of security entitlement from securities intermediary. (a) "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b) Except as otherwise provided in subsections (d) and (e), a person acquires a security entitlement if a securities intermediary:

(1) Indicates by book entry that a financial asset has been credited to the person's securities account;

(2) receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3) becomes obligated under other law, regulation or rule to credit a financial asset to the person's securities account.

(c) If a condition of subsection (b) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e) Issuance of a security is not establishment of a security entitlement.

History: L. 1996, ch. 202, § 68; July 1.



84-8-502 Assertion of adverse claim against entitlement holder.

84-8-502. Assertion of adverse claim against entitlement holder. An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien or other theory may not be asserted against a person who acquires a security entitlement under K.S.A. 84-8-501 for value and without notice of the adverse claim.

History: L. 1996, ch. 202, § 69; July 1.



84-8-503 Property interest of entitlement holder in financial asset held by securities intermediary.

84-8-503. Property interest of entitlement holder in financial asset held by securities intermediary. (a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in K.S.A. 84-8-511.

(b) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under K.S.A. 84-8-505 through 84-8-508.

(d) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against a purchaser of the financial asset or interest therein only if:

(1) Insolvency proceedings have been initiated by or against the securities intermediary;

(2) the securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) the securities intermediary violated its obligations under K.S.A. 84-8-504 by transferring the financial asset or interest therein to the purchaser; and

(4) the purchaser is not protected under subsection (e).

The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset or interest therein from the purchaser.  If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e) An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a), whether framed in conversion, replevin, constructive trust, equitable lien or other theory may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under K.S.A. 84-8-504.

History: L. 1996, ch. 202, § 70; July 1.



84-8-504 Duty of securities intermediary to maintain financial asset.

84-8-504. Duty of securities intermediary to maintain financial asset. (a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset.  The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a).

(c) A securities intermediary satisfies the duty in subsection (a) if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

History: L. 1996, ch. 202, § 71; July 1.



84-8-505 Duty of securities intermediary with respect to payments and distributions.

84-8-505. Duty of securities intermediary with respect to payments and distributions. (a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset.  A securities intermediary satisfies the duty if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

History: L. 1996, ch. 202, § 72; July 1.



84-8-506 Duty of securities intermediary to exercise rights as directed by entitlement holder.

84-8-506. Duty of securities intermediary to exercise rights as directed by entitlement holder. A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder.  A securities intermediary satisfies the duty if:

(a) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(b) in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

History: L. 1996, ch. 202, § 73; July 1.



84-8-507 Duty of securities intermediary to comply with entitlement order.

84-8-507. Duty of securities intermediary to comply with entitlement order. (a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order.  A securities intermediary satisfies the duty if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer.  If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

History: L. 1996, ch. 202, § 74; July 1.



84-8-508 Duty of securities intermediary to change entitlement holder's position to other form of security holding.

84-8-508. Duty of securities intermediary to change entitlement holder's position to other form of security holding. A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary.  A securities intermediary satisfies the duty if:

(a) The securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(b) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

History: L. 1996, ch. 202, § 75; July 1.



84-8-509 Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

84-8-509. Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder. (a) If the substance of a duty imposed upon a securities intermediary by K.S.A. 84-8-504 through 84-8-508 is the subject of other statute, regulation or rule, compliance with that statute, regulation or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by K.S.A. 84-8-504 through 84-8-508 is subject to:

(1) Rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) K.S.A. 84-8-504 through 84-8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation or rule.

History: L. 1996, ch. 202, § 76; July 1.



84-8-510 Rights of purchaser of security entitlement from entitlement holder.

84-8-510. Rights of purchaser of security entitlement from entitlement holder. (a) In a case not covered by the priority rules in article 9 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under K.S.A. 84-8-502, and amendments thereto, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in article 9, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control.  Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) The purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under K.S.A. 84-8-106(d)(1), and amendments thereto;

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under K.S.A. 84-8-106(d)(2), and amendments thereto;

(3) if the purchaser obtained control through another person under K.S.A. 84-8-106(d)(3), and amendments thereto, the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

History: L. 1996, ch. 202, § 77; L. 2000, ch. 142, § 153; July 1, 2001.



84-8-511 Priority among security interests and entitlement holders.

84-8-511. Priority among security interests and entitlement holders. (a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

History: L. 1996, ch. 202, § 78; July 1.



84-8-601 Savings clause.

84-8-601. Savings clause. (a) This act does not affect an action or proceeding commenced before this act takes effect.

(b) If a security interest in a security is perfected at the date this act takes effect, and the action by which the security interest was perfected would suffice to perfect a security interest under this act, no further action is required to continue perfection.  If a security interest in a security is perfected at the date this act takes effect but the action by which the security interest was perfected would not suffice to perfect a security interest under this act, the security interest remains perfected for a period of four months after the effective date and continues perfected thereafter if appropriate action to perfect under this act is taken within that period.  If a security interest is perfected at the date this act takes effect and the security interest can be perfected by filing under this act, a financing statement signed by the secured party instead of the debtor may be filed within that period to continue perfection or thereafter to perfect.

History: L. 1996, ch. 202, § 79; July 1.






Article 9 SECURED TRANSACTIONS

84-9-101 Short title.

84-9-101. Short title. This article may be cited as uniform commercial code-secured transactions.

History: L. 2000, ch. 142, § 1; July 1, 2001.

Revisor's Note:

Former section 84-9-101 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-102 Definitions and index of definitions.

84-9-102. Definitions and index of definitions. (a) Article 9 definitions. In this article:

(1) "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2) "Account," except as used in "account for," means a right to payment of a monetary obligation, whether or not earned by performance, (A) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (B) for services rendered or to be rendered, (C) for a policy of insurance issued or to be issued, (D) for a secondary obligation incurred or to be incurred, (E) for energy provided or to be provided, (F) for the use or hire of a vessel under a charter or other contract, (G) arising out of the use of a credit or charge card or information contained on or for use with the card, or (H) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state. The term includes health-care-insurance receivables. The term does not include: (A) Rights to payment evidenced by chattel paper or an instrument, (B) commercial tort claims, (C) deposit accounts, (D) investment property, (E) letter-of-credit rights or letters of credit, or (F) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(3) "Account debtor" means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4) "Accounting," except as used in "accounting for," means a record:

(A) Authenticated by a secured party;

(B) indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

(C) identifying the components of the obligations in reasonable detail.

(5) "Agricultural lien" means an interest, other than a security interest, in farm products: (A) Which secures payment or performance of an obligation for:

(i) Goods or services furnished in connection with a debtor's farming operation; or

(ii) rent on real property leased by a debtor in connection with its farming operation;

(B) which is created by statute in favor of a person that:

(i) In the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(ii) leased real property to a debtor in connection with the debtor's farming operation; and

(C) whose effectiveness does not depend on the person's possession of the personal property. Agricultural liens shall not include statutory liens.

(6) "As-extracted collateral" means: (A) Oil, gas, or other minerals that are subject to a security interest that:

(i) Is created by a debtor having an interest in the minerals before extraction; and

(ii) attaches to the minerals as extracted; or

(B) accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.

(7) "Authenticate" means:

(A) To sign; or

(B) with present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol or process.

(8) "Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(9) "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.

(10) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

(11) "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this subsection, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12) "Collateral" means the property subject to a security interest or agricultural lien. The term includes:

(A) Proceeds to which a security interest attaches;

(B) accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(C) goods that are the subject of a consignment.

(13) "Commercial tort claim" means a claim arising in tort with respect to which:

(A) The claimant is an organization; or

(B) the claimant is an individual and the claim:

(i) Arose in the course of the claimant's business or profession; and

(ii) does not include damages arising out of personal injury to or the death of an individual.

(14) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(A) Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B) traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16) "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

(17) "Commodity intermediary" means a person that:

(A) Is registered as a futures commission merchant under federal commodities law; or

(B) in the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18) "Communicate" means:

(A) To send a written or other tangible record;

(B) to transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C) in the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

(19) "Consignee" means a merchant to which goods are delivered in a consignment.

(20) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and: (A) The merchant:

(i) Deals in goods of that kind under a name other than the name of the person making delivery;

(ii) is not an auctioneer; and

(iii) is not generally known by its creditors to be substantially engaged in selling the goods of others;

(B) with respect to each delivery, the aggregate value of the goods is $1,000 or more at the time of delivery;

(C) the goods are not consumer goods immediately before delivery; and

(D) the transaction does not create a security interest that secures an obligation.

(21) "Consignor" means a person that delivers goods to a consignee in a consignment.

(22) "Consumer debtor" means a debtor in a consumer transaction.

(23) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.

(24) "Consumer-goods transaction" means a consumer transaction in which:

(A) An individual incurs an obligation primarily for personal, family, or household purposes; and

(B) a security interest in consumer goods secures the obligation.

(25) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(26) "Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.

(27) "Continuation statement" means an amendment of a financing statement which:

(A) Identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(28) "Debtor" means:

(A) A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(B) a seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(C) a consignee.

(29) "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(30) "Document" means a document of title or a receipt of the type described in subsection (b) of K.S.A. 84-7-201, and amendments thereto.

(31) "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(32) "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

(33) "Equipment" means goods other than inventory, farm products, or consumer goods.

(34) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are: (A) Crops grown, growing, or to be grown, including:

(i) Crops produced on trees, vines, and bushes; and

(ii) aquatic goods produced in aquacultural operations;

(B) livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(C) supplies used or produced in a farming operation; or

(D) products of crops or livestock in their unmanufactured states.

(35) "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(36) "File number" means the number assigned to an initial financing statement pursuant to subsection (a) of K.S.A. 2015 Supp. 84-9-519, and amendments thereto.

(37) "Filing office" means an office designated in K.S.A. 2015 Supp. 84-9-501, and amendments thereto, as the place to file a financing statement.

(38) "Filing-office rule" means a rule adopted pursuant to K.S.A. 2015 Supp. 84-9-526, and amendments thereto.

(39) "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(40) "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying subsections (a) and (b) of K.S.A. 2015 Supp. 84-9-502, and amendments thereto. The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(41) "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.

(42) "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.

(43) Reserved.

(44) "Goods" means all things that are movable when a security interest attaches. The term includes (A) fixtures, (B) standing timber that is to be cut and removed under a conveyance or contract for sale, (C) the unborn young of animals, (D) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (E) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (A) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (B) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

(45) "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(46) "Health-care-insurance receivable" means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided.

(47) "Instrument" means a negotiable instrument, a writing that would otherwise qualify as a certificate of deposit as defined by K.S.A. 84-3-104(j), and amendments thereto, but for the fact that the writing contains a limitation on transfer, or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48) "Inventory" means goods, other than farm products, which:

(A) Are leased by a person as lessor;

(B) are held by a person for sale or lease or to be furnished under a contract of service;

(C) are furnished by a person under a contract of service; or

(D) consist of raw materials, work in process, or materials used or consumed in a business.

(49) "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

(50) "Jurisdiction of organization," with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.

(51) "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52) "Lien creditor" means:

(A) A creditor that has acquired a lien on the property involved by attachment, levy, or the like;

(B) an assignee for benefit of creditors from the time of assignment;

(C) a trustee in bankruptcy from the date of the filing of the petition; or

(D) a receiver in equity from the time of appointment.

(53) "Manufactured home" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or 40 body feet or more in length, or, when erected on site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States secretary of housing and urban development and complies with the standards established under title 42 of the United States code.

(54) "Manufactured-home transaction" means a secured transaction:

(A) That creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(B) in which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(55) "Mortgage" means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

(56) "New debtor" means a person that becomes bound as a debtor under K.S.A. 2015 Supp. 84-9-203(d), and amendments thereto, by a security agreement previously entered into by another person.

(57) "New value" means (A) money, (B) money's worth in property, services, or new credit, or (C) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(58) "Noncash proceeds" means proceeds other than cash proceeds.

(59) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (A) owes payment or other performance of the obligation, (B) has provided property other than the collateral to secure payment or other performance of the obligation, or (C) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(60) "Original debtor" except as used in K.S.A. 2015 Supp. 84-9-310(c), and amendments thereto, means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under K.S.A. 2015 Supp. 84-9-203(d), and amendments thereto.

(61) "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

(62) "Person related to," with respect to an individual, means:

(A) The spouse of the individual;

(B) a brother, brother-in-law, sister or sister-in-law of the individual;

(C) an ancestor or lineal descendant of the individual or the individual's spouse; or

(D) any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

(63) "Person related to," with respect to an organization, means:

(A) A person directly or indirectly controlling, controlled by or under common control with the organization;

(B) an officer or director of, or a person performing similar functions with respect to, the organization;

(C) an officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (A);

(D) the spouse of an individual described in subparagraph (A), (B) or (C); or

(E) an individual who is related by blood or marriage to an individual described in subparagraph (A), (B), (C) or (D) and shares the same home with the individual.

(64) "Proceeds" except as used in K.S.A. 2015 Supp. 84-9-609(b), and amendments thereto, means the following property:

(A) Whatever is acquired upon the sale, lease, license, exchange or other disposition of collateral;

(B) whatever is collected on, or distributed on account of, collateral;

(C) rights arising out of collateral;

(D) to the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(E) to the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66) "Proposal" means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to K.S.A. 2015 Supp. 84-9-620, 84-9-621 and 84-9-622, and amendments thereto.

(67) "Public organic record" means a record that is available to the public for inspection and is:

(A) A record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States which amends or restates the initial record;

(B) an organic record of a business trust consisting of the record initially filed with a state and any record filed with the state which amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state; or

(C) a record consisting of legislation enacted by the legislature of a state or the congress of the United States which forms or organizes an organization, any record amending the legislation and any record filed with or issued by the state or the United States which amends or restates the name of the organization.

(68) "Pursuant to commitment," with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

(69) "Record," except as used in "for record," "of record," "record or legal title," and "record owner," means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(70) "Registered organization" means an organization formed or organized solely under the law of a single state or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by, the state or the United States. The term includes a business trust that is formed or organized under the law of a single state if a law of the state governing business trusts requires that the business trust's organic record be filed with the state.

(71) "Secondary obligor" means an obligor to the extent that:

(A) The obligor's obligation is secondary; or

(B) the obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(72) "Secured party" means:

(A) A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) a person that holds an agricultural lien;

(C) a consignor;

(D) a person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(E) a trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) a person that holds a security interest arising under K.S.A. 84-2-401, 84-2-505, 84-2-711(3), 84-2a-508(5), 84-4-210 and 84-5-118, and amendments thereto.

(73) "Security agreement" means an agreement that creates or provides for a security interest.

(74) "Send," in connection with a record or notification, means:

(A) To deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) to cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (A).

(75) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(76) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(77) "Statutory lien" means liens created by K.S.A. 2-1319, 2-2608, 2-3007, 34-239, 47-836, 58-201, 58-203, 58-204, 58-207, 58-218, 58-220, 58-221, 58-241, 58-242, 58-2524, 58-2525, 58-2526, 58-2527 and 58-2528, and K.S.A. 2015 Supp. 84-7-209, and amendments thereto.

(78) "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

(79) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(80) "Termination statement" means an amendment of a financing statement which:

(A) Identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(81) "Transmitting utility" means a person primarily engaged in the business of:

(A) Operating a railroad, subway, street railway, or trolley bus;

(B) transmitting communications electrically, electromagnetically, or by light;

(C) transmitting goods by pipeline or sewer; or

(D) transmitting or producing and transmitting electricity, steam, gas, or water.

(b) Definitions in other articles. The following definitions in other articles apply to this article:

"Applicant"  K.S.A. 84-5-102,  and amendments thereto

"Beneficiary"  K.S.A. 84-5-102,   and amendments thereto

"Broker"  K.S.A. 84-8-102,  and amendments thereto

"Certificated security"  K.S.A. 84-8-102,  and amendments thereto

"Check"  K.S.A. 84-3-104,  and amendments thereto

"Clearing corporation"  K.S.A. 84-8-102,  and amendments thereto

"Contract for sale"  K.S.A. 84-2-106,   and amendments thereto

"Customer"  K.S.A. 84-4-104,  and amendments thereto

"Entitlement holder"  K.S.A. 84-8-102,  and amendments thereto

"Financial asset"  K.S.A. 84-8-102,   and amendments thereto

"Holder in due course"  K.S.A. 84-3-302,   and amendments thereto

"Issuer" (with respect to a letterof credit or letter-of-creditright)  K.S.A. 84-5-102,  and amendments thereto

"Issuer" (with respect to  a security)  K.S.A. 84-8-102,  and amendments thereto

"Issuer" (with respect to  documents of title)  K.S.A. 2015 Supp. 84-7-102,  and amendments thereto

"Lease"  K.S.A. 84-2a-103,  and amendments thereto

"Lease agreement"  K.S.A. 84-2a-103,

and amendments thereto

"Lease contract"  K.S.A. 84-2a-103,

and amendments thereto

"Leasehold interest"  K.S.A. 84-2a-103,

and amendments thereto

"Lessee"  K.S.A. 84-2a-103,

and amendments thereto

"Lessee in ordinarycourse of business"  K.S.A. 84-2a-103,  and amendments thereto

"Lessor"  K.S.A. 84-2a-103,

and amendments thereto

"Lessor's residual interest"  K.S.A. 84-2a-103,  and amendments thereto

"Letter of credit"  K.S.A. 84-5-102,

and amendments thereto

"Merchant"  K.S.A. 84-2-104,

and amendments thereto

"Negotiable instrument"  K.S.A. 84-3-104,

and amendments thereto

"Nominated person"  K.S.A. 84-5-102,

and amendments thereto

"Note"  K.S.A. 84-3-104,

and amendments thereto

"Proceeds of a letter of credit"  K.S.A. 84-5-114,

and amendments thereto

"Prove"  K.S.A. 84-3-103,

and amendments thereto

"Sale"  K.S.A. 84-2-106,

and amendments thereto

"Securities account"  K.S.A. 84-8-501,

and amendments thereto

"Securities intermediary"  K.S.A. 84-8-102,

and amendments thereto

"Security"  K.S.A. 84-8-102,

and amendments thereto

"Security certificate"  K.S.A. 84-8-102,

and amendments thereto

"Security entitlement"  K.S.A. 84-8-102,

and amendments thereto

"Uncertificated security"  K.S.A. 84-8-102,

and amendments thereto

(c) Article 1 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, definitions and principles. Article 1 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, contains general definitions and principles of construction and interpretation applicable throughout this article.

History: L. 2000, ch. 142, § 2; L. 2002, ch. 159, § 7; L. 2007, ch. 89, § 48; L. 2007, ch. 195, § 51; L. 2012, ch. 84, § 1; July 1, 2013.

Revisor's Note:

Former section 84-9-102 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.

Section was also amended by L. 2007, ch. 90, § 65, but that version was repealed by L. 2007, ch. 195, § 60.



84-9-103 Purchase-money security interest; application of payments; burden of establishing.

84-9-103. Purchase-money security interest; application of payments; burden of establishing. (a) Definitions. In this section:

(1) "Purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2) "purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) Purchase-money security interest in goods. A security interest in goods is a purchase-money security interest:

(1) To the extent that the goods are purchase-money collateral with respect to that security interest;

(2) if the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3) also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c) Purchase-money security interest in software. A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1) The debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2) the debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d) Consignor's inventory purchase-money security interest.  The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(e) Application of payment. If the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1) In accordance with any reasonable method of application to which the parties agree;

(2) in the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3) in the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(A) To obligations that are not secured; and

(B) if more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(f) No loss of status of purchase-money security interest. A purchase-money security interest does not lose its status as such, even if:

(1) The purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(2) collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(3) the purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(g) Burden of proof. A secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

History: L. 2000, ch. 142, § 3; July 1, 2001.

Revisor's Note:

Former section 84-9-103 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-104 Control of deposit account.

84-9-104. Control of deposit account. Requirements for control. (a) A secured party has control of a deposit account if:

(1) The secured party is the bank with which the deposit account is maintained;

(2) the debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3) the secured party becomes the bank's customer with respect to the deposit account.

(b) Debtor's right to direct disposition.  A secured party that has satisfied subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

History: L. 2000, ch. 142, § 4; L. 2002, ch. 159, § 8; May 23.

Revisor's Note:

Former section 84-9-104 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-105 Control of electronic chattel paper.

84-9-105. Control of electronic chattel paper. (a) General rule: Control of electronic chattel paper. A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to whom the chattel paper was assigned.

(b) Specific facts giving control. A system satisfies subsection (a) if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in paragraphs (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the secured party as the assignee of the record or records;

(3) the authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

History: L. 2000, ch. 142, § 5; L. 2012, ch. 84, § 2; July 1, 2013.

Revisor's Note:

Former section 84-9-105 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-106 Control of investment property.

84-9-106. Control of investment property. (a) Control under Section 8-106. A person has control of a certificated security, uncertificated security, or security entitlement as provided in K.S.A. 84-8-106, and amendments thereto.

(b) Control of commodity contract.  A secured party has control of a commodity contract if:

(1) The secured party is the commodity intermediary with which the commodity contract is carried; or

(2) the commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) Effect of control of securities account or commodity account. A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

History: L. 2000, ch. 142, § 6; July 1, 2001.

Revisor's Note:

Former section 84-9-106 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-107 Control of letter-of-credit right.

84-9-107. Control of letter-of-credit right. A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under K.S.A. 84-5-114(a) [(c)], and amendments thereto or otherwise applicable law or practice.

History: L. 2000, ch. 142, § 7; July 1, 2001.

Revisor's Note:

Former section 84-9-107 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-108 Sufficiency of description.

84-9-108. Sufficiency of description. (a) Sufficiency of description. Except as otherwise provided in subsections (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Examples of reasonable identification.  Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) Specific listing;

(2) category;

(3) except as otherwise provided in subsection (e), a type of collateral defined in the uniform commercial code;

(4) quantity;

(5) computational or allocational formula or procedure; or

(6) except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) Supergeneric description not sufficient. A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(d) Investment property. Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) The collateral by those terms or as investment property; or

(2) the underlying financial asset or commodity contract.

(e) When description by type insufficient. A description only by type of collateral defined in the uniform commercial code is an insufficient description of:

(1) A commercial tort claim; or

(2) in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.

History: L. 2000, ch. 142, § 8; July 1, 2001.

Revisor's Note:

Former section 84-9-108 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-109 Scope.

84-9-109. Scope. (a) General scope of article. Except as otherwise provided in subsections (c) and (d), this article applies to:

(1) A transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) an agricultural lien;

(3) a sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) a consignment;

(5) a security interest arising under K.S.A. 84-2-401, 84-2-505, subsection (3) of 84-2-711 or subsection (5) of 84-2a-508, and amendments thereto, as provided in K.S.A. 2015 Supp. 84-9-110, and amendments thereto; and

(6) a security interest arising under K.S.A. 84-4-201 or 84-5-118, and amendments thereto.

(b) Security interest in secured obligation. The application of this article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this article does not apply.

(c) Extent to which article does not apply. This article does not apply to the extent that:

(1) A statute, regulation, or treaty of the United States preempts this article;

(2) another statute of this state expressly governs the creation, perfection, priority or enforcement of a security interest created by this state or a governmental unit of this state;

(3) a statute of another state, a foreign country, or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the state, country, or governmental unit; or

(4) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under K.S.A. 84-5-114, and amendments thereto.

(d) Inapplicability of article. This article does not apply to:

(1) A landlord's lien, other than an agricultural lien;

(2) a statutory lien, or a lien given by statute or other rule of law for services or materials, but K.S.A. 2015 Supp. 84-9-333, and amendments thereto, applies with respect to priority of the lien;

(3) an assignment of a claim for wages, salary, or other compensation of an employee;

(4) a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) an assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) a transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but K.S.A. 2015 Supp. 84-9-315 and 84-9-322, and amendments thereto, apply with respect to proceeds and priorities in proceeds;

(9) an assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) a right of recoupment or set-off, but:

(A) K.S.A. 2015 Supp. 84-9-340, and amendments thereto, applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) K.S.A. 2015 Supp. 84-9-404, and amendments thereto, applies with respect to defenses or claims of an account debtor;

(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) Liens on real property in K.S.A. 2015 Supp. 84-9-203 and 84-9-308, and amendments thereto;

(B) fixtures in K.S.A. 2015 Supp. 84-9-334, and amendments thereto;

(C) fixture filings in K.S.A. 2015 Supp. 84-9-501, 84-9-502, 84-9-512, 84-9-516 and 84-9-519, and amendments thereto; and

(D) security agreements covering personal and real property in K.S.A. 2015 Supp. 84-9-604, and amendments thereto;

(12) an assignment of a claim arising in tort, other than a commercial tort claim, but K.S.A. 2015 Supp. 84-9-315 and 84-9-322, and amendments thereto, apply with respect to proceeds and priorities in proceeds;

(13) an assignment of a deposit account in a consumer transaction, but K.S.A. 2015 Supp. 84-9-315 and 84-9-322, and amendments thereto, apply with respect to proceeds and priorities in proceeds;

(14) an assignment of rights in or under:

(A) A claim or right to receive benefits under any workers compensation, industrial accident or similar statute or regulation which provides benefits for occupational injury or illness; or

(B) a deferred payment or benefit arrangement that enables a participant to exclude or defer recognition of income for purposes of federal or state income taxation; or

(15) a transfer by a government or governmental agency or subdivision.

History: L. 2000, ch. 142, § 9; L. 2002, ch. 159, § 9; May 23.

Revisor's Note:

Former section 84-9-109 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-110 Security interests arising under Article 2 or 2a.

84-9-110. Security interests arising under Article 2 or 2a. A security interest arising under K.S.A. 84-2-401, 84-2-505, 84-2-711(3) or 84-2a-508(5), and amendments thereto, is subject to this article. However, until the debtor obtains possession of the goods:

(1) The security interest is enforceable, even if K.S.A. 2015 Supp. 84-9-203(b)(3), and amendments thereto, has not been satisfied;

(2) filing is not required to perfect the security interest;

(3) the rights of the secured party after default by the debtor are governed by article 2 or 2a; and

(4) the security interest has priority over a conflicting security interest created by the debtor.

History: L. 2000, ch. 142, § 10; July 1, 2001.

Revisor's Note:

Former section 84-9-110 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-201 General effectiveness of security agreement.

84-9-201. General effectiveness of security agreement. (a) General effectiveness. Except as otherwise provided in the uniform commercial code, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(b) Applicable consumer laws and other law. A transaction subject to this article is subject to any applicable rule of law which establishes a different rule for consumers, to any other statute or rule and regulation of this state that regulates the rates, charges, agreements, and practices for loans, credit sales, or other extensions of credit, and to any consumer protection statute or rule and regulation of this state and, including, but not limited to, K.S.A. 2-1319, 2-2608, 2-3007, 34-239, 47-836, 58-201, 58-203, 58-204, 58-207, 58-218, 58-220, 58-221, 58-241, 58-242, 58-2524, 58-2525, 58-2526, 58-2527 and 58-2528 and K.S.A. 2015 Supp. 84-7-209, and amendments thereto.

(c) Other applicable law controls. In case of conflict between this article and a rule of law, statute, or regulation described in subsection (b), the rule of law, statute, or regulation controls. Failure to comply with a statute or regulation described in subsection (b) has only the effect the statute or regulation specifies.

(d) Further deference to other applicable law. This article does not:

(1) Validate any rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in subsection (b); or

(2) extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it.

History: L. 2000, ch. 142, § 11; L. 2007, ch. 90, § 66; July 1, 2008.

Revisor's Note:

Former section 84-9-201 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-202 Title to collateral immaterial.

84-9-202. Title to collateral immaterial. Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this article with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.

History: L. 2000, ch. 142, § 12; July 1, 2001.

Revisor's Note:

Former section 84-9-202 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-203 Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.

84-9-203. Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites. (a) Attachment. A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b) Enforceability. Except as otherwise provided in subsections (c) through (i), a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(1) Value has been given;

(2) the debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3) one of the following conditions is met:

(A) The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B) the collateral is not a certificated security and is in the possession of the secured party under K.S.A. 2015 Supp. 84-9-313, and amendments thereto, pursuant to the debtor's security agreement;

(C) the collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under K.S.A. 84-8-301, and amendments thereto, pursuant to the debtor's security agreement; or

(D) the collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights, or electronic documents and the secured party has control under K.S.A. 2015 Supp. 84-7-106, and amendments thereto, and K.S.A. 2015 Supp. 84-9-104, 84-9-105, 84-9-106 or 84-9-107, and amendments thereto pursuant, to the debtor's security agreement.

(c) Other UCC provisions. Subsection (b) is subject to K.S.A. 84-4-210, and amendments thereto, on the security interest of a collecting bank, K.S.A. 84-5-118, and amendments thereto, on the security interest of a letter-of-credit issuer or nominated person, K.S.A. 2015 Supp. 84-9-110, and amendments thereto, on a security interest arising under Article 2 or 2a, and K.S.A. 2015 Supp. 84-9-206, and amendments thereto, on security interests in investment property.

(d) When person becomes bound by another person's security agreement. A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this article or by contract:

(1) The security agreement becomes effective to create a security interest in the person's property; or

(2) the person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) Effect of new debtor becoming bound. If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1) The agreement satisfies subsection (b)(3) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) another agreement is not necessary to make a security interest in the property enforceable.

(f) Proceeds and supporting obligations. The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by K.S.A. 2015 Supp. 84-9-315, and amendments thereto and is also attachment of a security interest in a supporting obligation for the collateral.

(g) Lien securing right to payment. The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(h) Security entitlement carried in securities account. The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i) Commodity contracts carried in commodity account. The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

History: L. 2000, ch. 142, § 13; L. 2007, ch. 90, § 67; July 1, 2008.

Revisor's Note:

Former section 84-9-203 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-204 After-acquired property; future advances.

84-9-204. After-acquired property; future advances. (a) After-acquired collateral. Except as otherwise provided in subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.

(b) When after-acquired property clause not effective.  A security interest does not attach under a term constituting an after-acquired property clause to:

(1) Consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value; or

(2) a commercial tort claim.

(c) Future advances and other value.  A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

History: L. 2000, ch. 142, § 14; July 1, 2001.

Revisor's Note:

Former section 84-9-204 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-205 Use or disposition of collateral permissible.

84-9-205. Use or disposition of collateral permissible. (a) When security interest not invalid or fraudulent. A security interest is not invalid or fraudulent against creditors solely because: (1) The debtor has the right or ability to:

(A) Use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B) collect, compromise, enforce, or otherwise deal with collateral;

(C) accept the return of collateral or make repossessions; or

(D) use, commingle, or dispose of proceeds; or

(2) the secured party fails to require the debtor to account for proceeds or replace collateral.

(b) Requirements of possession not relaxed. This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.

History: L. 2000, ch. 142, § 15; July 1, 2001.

Revisor's Note:

Former section 84-9-205 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-206 Security interest arising in purchase or delivery of financial asset.

84-9-206. Security interest arising in purchase or delivery of financial asset. (a) Security interest when person buys through securities intermediary. A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) The person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) the securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) Security interest secures obligation to pay for financial asset. The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.

(c) Security interest in payment against delivery transaction. A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if: (1) The security or other financial asset:

(A) In the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

(B) is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) the agreement calls for delivery against payment.

(d) Security interest secures obligation to pay for delivery. The security interest described in subsection (c) secures the obligation to make payment for the delivery.

History: L. 2000, ch. 142, § 16; July 1, 2001.

Revisor's Note:

Former section 84-9-206 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-207 Rights and duties of secured party having possession or control of collateral.

84-9-207. Rights and duties of secured party having possession or control of collateral. (a) Duty of care when secured party in possession. Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Expenses, risks, duties, and rights when secured party in possession. Except as otherwise provided in subsection (d), if a secured party has possession of collateral:

(1) Reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) the risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) the secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) the secured party may use or operate the collateral:

(A) For the purpose of preserving the collateral or its value;

(B) as permitted by an order of a court having competent jurisdiction; or

(C) except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Duties and rights when secured party in possession or control. Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under K.S.A. 2015 Supp. 84-7-106, and amendments thereto and K.S.A. 2015 Supp. 84-9-104, 84-9-105, 84-9-106 or 84-9-107, and amendments thereto:

(1) May hold as additional security any proceeds, except money or funds, received from the collateral;

(2) shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) may create a security interest in the collateral.

(d) Buyer of certain rights to payment. If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1) Subsection (a) does not apply unless the secured party is entitled under an agreement:

(A) To charge back uncollected collateral; or

(B) otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) subsections (b) and (c) do not apply.

History: L. 2000, ch. 142, § 17; L. 2007, ch. 90, § 68; July 1, 2008.

Revisor's Note:

Former section 84-9-207 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-208 Additional duties of secured party having control of collateral.

84-9-208. Additional duties of secured party having control of collateral. (a) Applicability of section. This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. Within 10 days after receiving an authenticated demand by the debtor:

(1) A secured party having control of a deposit account under K.S.A. 2015 Supp. 84-9-104(a)(2), and amendments thereto, shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) a secured party having control of a deposit account under K.S.A. 2015 Supp. 84-9-104(a)(3), and amendments thereto, shall:

(A) Pay the debtor the balance on deposit in the deposit account; or

(B) transfer the balance on deposit into a deposit account in the debtor's name;

(3) a secured party, other than a buyer, having control of electronic chattel paper under K.S.A. 2015 Supp. 84-9-105, and amendments thereto, shall:

(A) Communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) a secured party having control of investment property under K.S.A. 84-8-106(d)(2) or K.S.A. 2015 Supp. 84-9-106(b), and amendments thereto, shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) a secured party having control of a letter-of-credit right under K.S.A. 2015 Supp. 84-9-107, and amendments thereto, shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6) a secured party having control of an electronic document shall:

(A) Give control of the electronic document to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

History: L. 2000, ch. 142, § 18; L. 2007, ch. 90, § 69; July 1, 2008.

Revisor's Note:

Former section 84-9-208 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-209 Duties of secured party if account debtor has been notified of assignment.

84-9-209. Duties of secured party if account debtor has been notified of assignment. (a) Applicability of section. Except as otherwise provided in subsection (c), this section applies if:

(1) There is no outstanding secured obligation; and

(2) the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under K.S.A. 2015 Supp. 84-9-406(a), and amendments thereto, an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) Inapplicability to sales. This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

History: L. 2000, ch. 142, § 19; July 1, 2001.



84-9-210 Request for accounting; request regarding list of collateral or statement of account.

84-9-210. Request for accounting; request regarding list of collateral or statement of account. (a) Definitions. In this section:

(1) "Request" means a record of a type described in paragraph (2), (3), or (4).

(2) "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Duty to respond to requests.  Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(1) In the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) Request regarding list of collateral; statement concerning type of collateral. A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d) Request regarding list of collateral; no interest claimed. A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) Disclaiming any interest in the collateral; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) Request for accounting or regarding statement of account; no interest in obligation claimed.  A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) Disclaiming any interest in the obligations; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) Charges for responses.  A debtor is entitled without charge to one response to a request under this section during any six-month period.  The secured party may require payment of a charge not exceeding $25 for each additional response.

History: L. 2000, ch. 142, § 20; July 1, 2001.



84-9-301 Law governing perfection of priority of security interests.

84-9-301. Law governing perfection of priority of security interests. Except as otherwise provided in K.S.A. 2015 Supp. 84-9-303 through 84-9-306, and amendments thereto, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1) Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

(2) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(3) Except as otherwise provided in paragraph (4), while tangible negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(A) Perfection of a security interest in the goods by filing a fixture filing;

(B) perfection of a security interest in timber to be cut; and

(C) the effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.

History: L. 2000, ch. 142, § 21; L. 2007, ch. 90, § 70; July 1, 2008.

Revisor's Note:

Former section 84-9-301 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-302 Law governing perfection and priority of agricultural liens.

84-9-302. Law governing perfection and priority of agricultural liens. While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.

History: L. 2000, ch. 142, § 22; July 1, 2001.

Revisor's Note:

Former section 84-9-302 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-303 Law governing perfection and priority of security interests in goods covered by a certificate of title.

84-9-303. Law governing perfection and priority of security interests in goods covered by a certificate of title. (a) Applicability of section. This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) When goods covered by certificate of title.  Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority.  Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) Applicable law. The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

History: L. 2000, ch. 142, § 23; July 1, 2001.

Revisor's Note:

Former section 84-9-303 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-304 Law governing perfection and priority of security interests in deposit accounts.

84-9-304. Law governing perfection and priority of security interests in deposit accounts. (a) Law of bank's jurisdiction governs. The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b) Bank's jurisdiction. The following rules determine a bank's jurisdiction for purposes of this part:

(1) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this part, this article, or the uniform commercial code, that jurisdiction is the bank's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4) If none of the preceding paragraphs apply, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5) If none of the preceding paragraphs apply, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

History: L. 2000, ch. 142, § 24; July 1, 2001.

Revisor's Note:

Former section 84-9-304 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-305 Law governing perfection and priority of security interests in investment property.

84-9-305. Law governing perfection and priority of security interests in investment property. (a) Governing law: General rules. Except as otherwise provided in subsection (c), the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer's jurisdiction as specified in K.S.A. 84-8-110(d), and amendments thereto, governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary's jurisdiction as specified in K.S.A. 84-8-110(e), and amendments thereto, governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) Commodity intermediary's jurisdiction.  The following rules determine a commodity intermediary's jurisdiction for purposes of this part:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this part, this article, or the uniform commercial code, that jurisdiction is the commodity intermediary's jurisdiction.

(2) If paragraph (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3) If neither paragraph (1) nor paragraph (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4) If none of the preceding paragraphs apply, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5) If none of the preceding paragraphs apply, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) When perfection governed by law of jurisdiction where debtor located.  The local law of the jurisdiction in which the debtor is located governs:

(1) Perfection of a security interest in investment property by filing;

(2) automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

History: L. 2000, ch. 142, § 25; July 1, 2001.

Revisor's Note:

Former section 84-9-305 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-306 Law governing perfection and priority of security interests in letter-of-credit rights.

84-9-306. Law governing perfection and priority of security interests in letter-of-credit rights. (a) Governing law: Issuer's or nominated person's jurisdiction. Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.

(b) Issuer's or nominated person's jurisdiction. For purposes of this part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in K.S.A. 84-5-116, and amendments thereto.

(c) When section not applicable. This section does not apply to a security interest that is perfected only under K.S.A. 2015 Supp. 84-9-308(d), and amendments thereto.

History: L. 2000, ch. 142, § 26; L. 2002, ch. 159, § 10; May 23.

Revisor's Note:

Former section 84-9-306 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-307 Location of debtor, registered organization, United States, foreign bank branch or agency, or foreign air carrier.

84-9-307. Location of debtor, registered organization, United States, foreign bank branch or agency, or foreign air carrier. (a) "Place of business." In this section, "place of business" means a place where a debtor conducts its affairs.

(b) Debtor's location: General rules. Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Limitation of applicability of subsection (b). Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) Continuation of location: Cessation of existence, etc. A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e) Location of registered organization organized under state law. A registered organization that is organized under the law of a state is located in that state.

(f) Location of registered organization organized under federal law; bank branches and agencies. Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

(1) In the state that the law of the United States designates, if the law designates a state of location;

(2) in the state that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location, including by designating its main office, home office or other comparable office; or

(3) in the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.

(g) Continuation of location: Change in status of registered organization. A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:

(1) The suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) the dissolution, winding up, or cancellation of the existence of the registered organization.

(h) Location of United States. The United States is located in the District of Columbia.

(i) Location of foreign bank branch or agency if licensed in only one state. A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

(j) Location of foreign air carrier. A foreign air carrier under the federal aviation act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) Section applies only to this part. This section applies only for purposes of this part.

History: L. 2000, ch. 142, § 27; L. 2012, ch. 84, § 3; July 1, 2013.

Revisor's Note:

Former section 84-9-307 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-308 When security interest or agricultural lien is perfected; continuity of perfection. Perfection of security interest.

84-9-308. When security interest or agricultural lien is perfected; continuity of perfection. (a) Perfection of security interest. Except as otherwise provided in this section and K.S.A. 2015 Supp. 84-9-309, and amendments thereto, a security interest is perfected if it has attached and all of the applicable requirements for perfection in K.S.A. 2015 Supp. 84-9-310 through 84-9-316, and amendments thereto, have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) Perfection of agricultural lien. An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in K.S.A. 2015 Supp. 84-9-310, and amendments thereto, have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) Continuous perfection; perfection by different methods. A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this article and is later perfected by another method under this article, without an intermediate period when it was unperfected.

(d) Supporting obligation. Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Lien securing right to payment. Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f) Security entitlement carried in securities account.  Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Commodity contract carried in commodity account.  Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

History: L. 2000, ch. 142, § 28; July 1, 2001.

Revisor's Note:

Former section 84-9-308 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-309 Security interest perfected upon attachment.

84-9-309. Security interest perfected upon attachment. The following security interests are perfected when they attach:

(1) A purchase-money security interest in consumer goods, except as otherwise provided in K.S.A. 2015 Supp. 84-9-311(b), and amendments thereto, with respect to consumer goods that are subject to a statute or treaty described in K.S.A. 2015 Supp. 84-9-311(a), and amendments thereto;

(2) an assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) a sale of a payment intangible;

(4) a sale of a promissory note;

(5) a security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) a security interest arising under K.S.A. 84-2-401, 84-2-505, 84-2-711(3), or 84-2a-508(5), and amendments thereto, until the debtor obtains possession of the collateral;

(7) a security interest of a collecting bank arising under K.S.A. 84-4-210, and amendments thereto;

(8) a security interest of an issuer or nominated person arising under K.S.A. 84-5-118, and amendments thereto;

(9) a security interest arising in the delivery of a financial asset under K.S.A. 2015 Supp. 84-9-206, and amendments thereto;

(10) a security interest in investment property created by a broker or securities intermediary;

(11) a security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) an assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) a security interest created by an assignment of a beneficial interest in a decedent's estate.

History: L. 2000, ch. 142, § 29; July 1, 2001.

Revisor's Note:

Former section 84-9-309 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-310 When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

84-9-310. When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply. (a) General rule: Perfection by filing. Except as otherwise provided in subsection (b) and K.S.A. 2015 Supp. 84-9-312(b), and amendments thereto, a financing statement must be filed to perfect all security interests and agricultural liens.

(b) Exceptions: Filing not necessary. The filing of a financing statement is not necessary to perfect a security interest:

(1) That is perfected under K.S.A. 2015 Supp. 84-9-308(d), (e), (f), or (g), and amendments thereto;

(2) that is perfected under K.S.A. 2015 Supp. 84-9-309, and amendments thereto, when it attaches;

(3) in property subject to a statute, regulation, or treaty described in K.S.A. 2015 Supp. 84-9-311(a), and amendments thereto;

(4) in goods in possession of a bailee which is perfected under K.S.A. 2015 Supp. 84-9-312(d)(1) or (2), and amendments thereto;

(5) in certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under K.S.A. 2015 Supp. 84-9-312(e), (f), or (g), and amendments thereto;

(6) in collateral in the secured party's possession under K.S.A. 2015 Supp. 84-9-313, and amendments thereto;

(7) in a certificated security which is perfected by delivery of the security certificate to the secured party under K.S.A. 2015 Supp. 84-9-313, and amendments thereto;

(8) in deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights which is perfected by control under K.S.A. 2015 Supp. 84-9-314, and amendments thereto;

(9) in proceeds which is perfected under K.S.A. 2015 Supp. 84-9-315, and amendments thereto; or

(10) that is perfected under K.S.A. 2015 Supp. 84-9-316, and amendments thereto.

(c) Assignment of perfected security interest. If a secured party assigns a perfected security interest or agricultural lien, a filing under this article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

History: L. 2000, ch. 142, § 30; L. 2007, ch. 90, § 71; July 1, 2008.

Revisor's Note:

Former section 84-9-310 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-311 Perfection of security interests in property subject to other laws; duration and renewal of perfection; inapplicability to certain collateral.

84-9-311. Perfection of security interests in property subject to other laws; duration and renewal of perfection; inapplicability to certain collateral. (a) Security interest subject to other law. Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) A statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt K.S.A. 2015 Supp. 84-9-310(a), and amendments thereto;

(2) any law of this state covering automobiles, trailers, mobile homes, boats or the like, which provides for a security interest to be indicated on a certificate of title. Such security interest shall be deemed perfected upon the mailing or delivery of the notice of security interest and tender of the required fee to the appropriate state agency as prescribed by subsection (c)(5) of K.S.A. 8-135 and subsection (g) of 58-4204, and amendments thereto, or the delivery of the documents appropriate under any such law to the appropriate state agency and tender of the required fee to the state agency, as prescribed in subsection (c)(6) of K.S.A. 8-135 and subsection (i) of 58-4204, and amendments thereto; or

(3) a law of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law. Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this article. Except as otherwise provided in subsection (d) and K.S.A. 2015 Supp. 84-9-313 and 84-9-316(d) and (e), and amendments thereto, for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Duration and renewal of perfection. Except as otherwise provided in subsection (d) and K.S.A. 2015 Supp. 84-9-316(d) and (e), and amendments thereto, duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation or treaty described in subsection (a) are governed by the statute, regulation or treaty. In other respects, the security interest is subject to this article.

(d) Inapplicability to certain inventory. During any period in which collateral subject to a statute specified in subsection (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

History: L. 2000, ch. 142, § 31; L. 2002, ch. 159, § 11; L. 2007, ch. 135, § 3; L. 2009, ch. 91, § 3; L. 2012, ch. 84, § 4; July 1, 2013.

Revisor's Note:

Former section 84-9-311 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-312 Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

84-9-312. Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession. (a) Perfection by filing permitted. A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Control or possession of certain collateral. Except as otherwise provided in K.S.A. 2015 Supp. 84-9-315(c) and (d), and amendments thereto, for proceeds:

(1) A security interest in a deposit account may be perfected only by control under K.S.A. 2015 Supp. 84-9-314, and amendments thereto;

(2) except as otherwise provided in K.S.A. 2015 Supp. 84-9-308(d), and amendments thereto, a security interest in a letter-of-credit right may be perfected only by control under K.S.A. 2015 Supp. 84-9-314, and amendments thereto; and

(3) a security interest in money may be perfected only by the secured party's taking possession under K.S.A. 2015 Supp. 84-9-313, and amendments thereto.

(c) Goods covered by negotiable document. While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) A security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document. While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) Issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) Temporary perfection: New value. A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) Temporary perfection: Goods or documents made available to debtor. A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) Ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection: Delivery of security certificate or instrument to debtor. A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) Ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or registration of transfer.

(h) Expiration of temporary perfection. After the 20-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this article.

History: L. 2000, ch. 142, § 32; L. 2007, ch. 90, § 72; July 1, 2008.

Revisor's Note:

Former section 84-9-312 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-313 When possession by or delivery to secured party perfects security interest without filing.

84-9-313. When possession by or delivery to secured party perfects security interest without filing. (a) Perfection by possession or delivery. Except as otherwise provided in subsection (b), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under K.S.A. 84-8-301, and amendments thereto.

(b) Goods covered by certificate of title. With respect to goods covered by a certificate of title issued by this state, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in K.S.A. 2015 Supp. 84-9-316(d), and amendments thereto.

(c) Collateral in possession of person other than debtor. With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) The person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection. A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under K.S.A. 84-8-301, and amendments thereto and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required. A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation. If a person acknowledges that it holds possession for the secured party's benefit:

(1) The acknowledgment is effective under subsection (c) or (a) of K.S.A. 84-8-301, and amendments thereto, even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or a law other than this article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) To hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) Effect of delivery under subsection (h); no duties or confirmation. A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or a law other than this article otherwise provides.

History: L. 2000, ch. 142, § 33; L. 2007, ch. 90, § 73; July 1, 2008.

Revisor's Note:

Former section 84-9-313 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-314 Perfection by control.

84-9-314. Perfection by control. (a) Perfection by control. A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under K.S.A. 2015 Supp. 84-7-106, and amendments thereto, and K.S.A. 2015 Supp. 84-9-104, 84-9-105, 84-9-106, or 84-9-107, and amendments thereto.

(b) Specified collateral: Time of perfection by control; continuation of perfection. A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under K.S.A. 2015 Supp. 84-7-106, and amendments thereto, and K.S.A. 2015 Supp. 84-9-104, 84-9-105 or 84-9-107, and amendments thereto, when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c) Investment property: Time of perfection by control; continuation of perfection. A security interest in investment property is perfected by control under K.S.A. 2015 Supp. 84-9-106, and amendments thereto, from the time the secured party obtains control and remains perfected by control until:

(1) The secured party does not have control; and

(2) one of the following occurs:

(A) If the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

History: L. 2000, ch. 142, § 34; L. 2007, ch. 90, § 74; July 1, 2008.

Revisor's Note:

Former section 84-9-314 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-315 Secured party's rights on disposition of collateral and in proceeds.

84-9-315. Secured party's rights on disposition of collateral and in proceeds. (a) Disposition of collateral: continuation of security interest or agricultural lien; proceeds. Except as otherwise provided in this article and in K.S.A. 84-2-403(2), and amendments thereto:

(1) A security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable.  Proceeds that are commingled with other property are identifiable proceeds:

(1) If the proceeds are goods, to the extent provided by K.S.A. 2015 Supp. 84-9-336, and amendments thereto; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this article with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds.  A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection.  A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless: (1) The following conditions are satisfied:

(A) A filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) When the effectiveness of the filed financing statement lapses under K.S.A. 2015 Supp. 84-9-515, and amendments thereto or is terminated under K.S.A. 2015 Supp. 84-9-513, and amendments thereto; or

(2) the 21st day after the security interest attaches to the proceeds.

History: L. 2000, ch. 142, § 35; July 1, 2001.

Revisor's Note:

Former section 84-9-315 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-316 Continued perfection of security interest following change in governing law.

84-9-316. Continued perfection of security interest following change in governing law. (a) General rule: Effect on perfection of change in governing law. A security interest perfected pursuant to the law of the jurisdiction designated in K.S.A. 2015 Supp. 84-9-301(1) or 84-9-305(c), and amendments thereto, remains perfected until the earliest of:

(1) The time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. A possessory security interest in collateral, other than goods covered by a certificate of title and as extracted collateral consisting of goods, remains continuously perfected if:

(1) The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this state. Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) security interest becomes unperfected against purchasers. A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under K.S.A. 2015 Supp. 84-9-311(b) or 84-9-313, and amendments thereto, are not satisfied before the earlier of:

(1) The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this state; or

(2) the expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary or commodity intermediary. A security interest in deposit accounts, letter-of-credit rights or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) The time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) security interest perfected or unperfected under law of new jurisdiction. If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to law of the jurisdiction designated in K.S.A. 2015 Supp. 84-9-301(1) or 84-9-305(c), and amendments thereto, is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in K.S.A. 2015 Supp. 84-9-301(1) or 84-9-305(c), and amendments thereto, or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in K.S.A. 2015 Supp. 84-9-301(1) or 84-9-305(c), and amendments thereto, and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under K.S.A. 2015 Supp. 84-9-203(d), and amendments thereto, if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in K.S.A. 2015 Supp. 84-9-301(1) or 84-9-305(c), and amendments thereto, or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

History: L. 2000, ch. 142, § 36; L. 2002, ch. 159, § 12; L. 2012, ch. 84, § 5; July 1, 2013.

Revisor's Note:

Former section 84-9-316 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-317 Interests that take priority over or take free of security interest or agricultural lien.

84-9-317. Interests that take priority over or take free of security interest or agricultural lien. (a) Conflicting security interests and rights of lien creditors. A security interest or agricultural lien is subordinate to the rights of:

(1) A person entitled to priority under K.S.A. 2015 Supp. 84-9-322, and amendments thereto; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) The security interest or agricultural lien is perfected; or

(B) on the conditions specified in K.S.A. 2015 Supp. 84-9-203(b)(3), and amendments thereto, is met and a financing statement covering the collateral is filed.

(b) Buyers that receive delivery. Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase-money security interest. Except as otherwise provided in K.S.A. 2015 Supp. 84-9-320 and 84-9-321, and amendments thereto, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

History: L. 2000, ch. 142, § 37; L. 2002, ch. 159, § 13; L. 2007, ch. 90, § 75; L. 2012, ch. 84, § 6; July 1, 2013.

Revisor's Note:

Former section 84-9-317 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-318 No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

84-9-318. No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers. (a) Seller retains no interest.  A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected.  For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

History: L. 2000, ch. 142, § 38; July 1, 2001.

Revisor's Note:

Former section 84-9-318 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-319 Rights and title of consignee with respect to creditors and purchasers.

84-9-319. Rights and title of consignee with respect to creditors and purchasers. (a) Consignee has consignor's rights. Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law.  For purposes of determining the rights of a creditor of a consignee, law other than this article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

History: L. 2000, ch. 142, § 39; July 1, 2001.

Revisor's Note:

Former section 84-9-319 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-320 Buyer of goods.

84-9-320. Buyer of goods. (a)  Buyer in ordinary course of business.  Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's  seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods.  Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) Without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b). To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by K.S.A. 2015 Supp. 84-9-316(a) and (b), and amendments thereto.

(d) Buyer in ordinary course of business at wellhead or minehead.  A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under K.S.A. 2015 Supp. 84-9-313, and amendments thereto.

History: L. 2000, ch. 142, § 40; July 1, 2001.



84-9-321 Licensee of general intangible and lessee of goods in ordinary course of business.

84-9-321. Licensee of general intangible and lessee of goods in ordinary course of business. (a) "Licensee in ordinary course of business." In this section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind.  A person becomes a licensee in the ordinary course of business if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business.  A licensee in ordinary course of business takes the rights of the licensee under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business.  A lessee in ordinary course of business takes the leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

History: L. 2000, ch. 142, § 41; July 1, 2001.



84-9-322 Priorities among conflicting security interests in and agricultural liens on same collateral.

84-9-322. Priorities among conflicting security interests in and agricultural liens on same collateral. (a) General priority rules. Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection:  Proceeds and supporting obligations.  For the purposes of subsection (a)(1):

(1) The time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: Proceeds and supporting obligations. Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under K.S.A. 2015 Supp. 84-9-327, 84-9-328, 84-9-329, 84-9-330 or 84-9-331, and amendments thereto, also has priority over a conflicting security interest in:

(1) Any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) The security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First-to-file priority rule for certain collateral.  Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d).  Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Limitations on subsections (a) through (e).  Subsections (a) through (e) are subject to:

(1) Subsection (g) and the other provisions of this part;

(2) K.S.A. 84-4-210, and amendments thereto, with respect to a security interest of a collecting bank;

(3) K.S.A. 84-5-118, and amendments thereto,  with respect to a security interest of an issuer or nominated person; and

(4) K.S.A. 2015 Supp. 84-9-110, and amendments thereto, with respect to a security interest arising under article 2 or 2a.

(g) Priority under agricultural lien statute.  A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

History: L. 2000, ch. 142, § 42; July 1, 2001.



84-9-323 Future advances.

84-9-323. Future advances. (a) When priority based on time of advance. Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under K.S.A. 2015 Supp. 84-9-322(a)(1), and amendments thereto, perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) Is made while the security interest is perfected only:

(A) Under K.S.A. 2015 Supp. 84-9-309, and amendments thereto, when it attaches; or

(B) temporarily under K.S.A. 2015 Supp. 84-9-312(e), (f), or (g), and amendments thereto; and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under K.S.A. 2015 Supp. 84-9-309 or 84-9-312(e), (f), or (g), and amendments thereto.

(b) Lien creditor.  Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1) Without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Buyer of receivables.  Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Buyer of goods.  Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) The time the secured party acquires knowledge of the buyer's purchase; or

(2) forty-five days after the purchase.

(e) Advances made pursuant to commitment:  priority of buyer of goods. Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Lessee of goods.  Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) The time the secured party acquires knowledge of the lease; or

(2) forty-five days after the lease contract becomes enforceable.

(g) Advances made pursuant to commitment: priority of lessee of goods. Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

History: L. 2000, ch. 142, § 43; July 1, 2001.



84-9-324 Priority of purchase-money security interests.

84-9-324. Priority of purchase-money security interests. (a) General rule: Purchase-money priority. Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in K.S.A. 2015 Supp. 84-9-327, and amendments thereto, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase-money priority. Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in K.S.A. 2015 Supp. 84-9-330, and amendments thereto, and, except as otherwise provided in K.S.A. 2015 Supp. 84-9-327, and amendments thereto, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) The purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) except where excused by K.S.A. 2015 Supp. 84-9-340, and amendments thereto, the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) If the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under K.S.A. 2015 Supp. 84-9-312(f), and amendments thereto, before the beginning of the 20-day period thereunder.

(d) Livestock purchase-money priority. Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in K.S.A. 2015 Supp. 84-9-327, and amendments thereto, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) The purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) If the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under K.S.A. 2015 Supp. 84-9-312(f), and amendments thereto, before the beginning of the 20-day period thereunder.

(f) Software purchase-money priority. Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in K.S.A. 2015 Supp. 84-9-327 and amendments thereto, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) Conflicting purchase-money security interests. If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) A security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, K.S.A. 2015 Supp. 84-9-322(a), and amendments thereto, applies to the qualifying security interests.

History: L. 2000, ch. 142, § 44; L. 2006, ch. 155, § 2; July 1.



84-9-325 Priority of security interests in transferred collateral.

84-9-325. Priority of security interests in transferred collateral. (a)  Subordination of security interest in transferred collateral. Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) The debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) subordination. Subsection (a) subordinates a security interest only if the security interest:

(1) Otherwise would have priority solely under K.S.A. 2015 Supp. 84-9-322(a) or 84-9-324, and amendments thereto; or

(2) arose solely under K.S.A. 84-2-711(3) or 84-2a-508(5), and amendments thereto.

History: L. 2000, ch. 142, § 45; July 1, 2001.



84-9-326 Priority of security interests created by new debtor; multiple original debtors.

84-9-326. Priority of security interests created by new debtor; multiple original debtors. (a) Subordination of security interest created by new debtor. Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of K.S.A. 2015 Supp. 84-9-316(i)(1) or 84-9-508, and amendments thereto, is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

History: L. 2000, ch. 142, § 46; L. 2012, ch. 84, § 7; July 1, 2013.



84-9-327 Priority of security interests in deposit account.

84-9-327. Priority of security interests in deposit account. The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under K.S.A. 2015 Supp. 84-9-104, and amendments thereto, has priority over a conflicting security interest held by a secured party that does not have control.

(2)  Except as otherwise provided in paragraphs (3) and (4), security interests perfected by control under K.S.A. 2015 Supp. 84-9-314, and amendments thereto, rank according to priority in time of obtaining control.

(3) Except as otherwise provided in paragraph (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under K.S.A. 2015 Supp. 84-9-104(a)(3), and amendments thereto, has priority over a security interest held by the bank with which the deposit account is maintained.

History: L. 2000, ch. 142, § 47; July 1, 2001.



84-9-328 Priority of security interests in investment property.

84-9-328. Priority of security interests in investment property. The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under K.S.A. 2015 Supp. 84-9-106, and amendments thereto, has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in paragraphs (3) and (4), conflicting security interests held by secured parties each of which has control under K.S.A. 2015 Supp. 84-9-106, and amendments thereto, rank according to priority in time of:

(A) If the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and: (i) If the secured party obtained control under K.S.A. 84-8-106(d)(1), and amendments thereto, the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under K.S.A. 84-8-106(d)(2), and amendments thereto, the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under K.S.A. 84-8-106(d)(3), and amendments thereto, the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in K.S.A. 2015 Supp. 84-9-106(b)(2), and amendments thereto, with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under K.S.A. 2015 Supp. 84-9-313(a), and amendments thereto and not by control under K.S.A. 2015 Supp. 84-9-314, and amendments thereto, has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under K.S.A. 2015 Supp. 84-9-106 and amendments thereto rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by K.S.A. 2015 Supp. 84-9-322 and 84-9-323, and amendments thereto.

History: L. 2000, ch. 142, § 48; July 1, 2001.



84-9-329 Priority of security interests in letter-of-credit right.

84-9-329. Priority of security interests in letter-of-credit right. The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under K.S.A. 2015 Supp. 84-9-107, and amendments thereto, has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under K.S.A. 2015 Supp. 84-9-314, and amendments thereto, rank according to priority in time of obtaining control.

History: L. 2000, ch. 142, § 49; July 1, 2001.



84-9-330 Priority of purchaser of chattel paper or instrument.

84-9-330. Priority of purchaser of chattel paper or instrument. (a)  Purchaser's priority: Security interest claimed merely as proceeds.  A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) In good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under K.S.A. 2015 Supp. 84-9-105, and amendments thereto; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority: Other security interests. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under K.S.A. 2015 Supp. 84-9-105, and amendments thereto, in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. Except as otherwise provided in K.S.A. 2015 Supp. 84-9-327, and amendments thereto, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) K.S.A. 2015 Supp. 84-9-322, and amendments thereto, provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. Except as otherwise provided in K.S.A. 2015 Supp. 84-9-331(a), and amendments thereto, a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase-money security interest gives new value.  For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge.  For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

History: L. 2000, ch. 142, § 50; July 1, 2001.



84-9-331 Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under article 8.

84-9-331. Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under article 8. (a) Rights under Articles 3, 7, and 8 not limited. This article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in articles 3, 7, and 8.

(b) Protection under Article 8. This article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under article 8.

(c) Filing not notice. Filing under this article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

History: L. 2000, ch. 142, § 51; L. 2002, ch. 159, § 14; May 23.



84-9-332 Transfer of money; transfer of funds from deposit account.

84-9-332. Transfer of money; transfer of funds from deposit account. (a)  Transferee of money.  A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account.  A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

History: L. 2000, ch. 142, § 52; July 1, 2001.



84-9-333 Priority of certain liens arising by operation of law.

84-9-333. Priority of certain liens arising by operation of law. (a)  "Possessory lien."  In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:

(1) Which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) Priority of possessory lien.  A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

History: L. 2000, ch. 142, § 53; July 1, 2001.



84-9-334 Priority of security interests in fixtures and crops.

84-9-334. Priority of security interests in fixtures and crops. (a)  Security interest in fixtures under this article.  A security interest under this article may be created in goods that are fixtures or may continue in goods that become fixtures.  A security interest does not exist under this article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real-property law.  This article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule: Subordination of security interest in fixtures.  In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase-money priority.  Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) The security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property.  A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if: (1) The debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) Is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this article and the fixtures are readily removable:

(A) Factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this article; or

(4) the security interest is:

(A) Created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in K.S.A. 2015 Supp. 84-9-311(a)(2), and amendments thereto.

(f) Priority based on consent, disclaimer, or right to remove.  A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) The encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of paragraph (f)(2) priority.  The priority of the security interest under paragraph (f)(2) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage.  A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction.  A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops.  A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

(j) Subsection (i) prevails.  Subsection (i) prevails over any inconsistent provisions of law of this state.

History: L. 2000, ch. 142, § 54; L. 2002, ch. 159, § 15; May 23.



84-9-335 Accessions.

84-9-335. Accessions. (a) Creation of security interest in accession.  A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest.  If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest.  Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate-of-title statute.  A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under K.S.A. 2015 Supp. 84-9-311(b), and amendments thereto.

(e) Removal of accession after default.  After default, subject to part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal.  A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods.  The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

History: L. 2000, ch. 142, § 55; July 1, 2001.



84-9-336 Commingled goods.

84-9-336. Commingled goods. (a)  "Commingled goods."  In this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such.  A security interest does not exist in commingled goods as such.  However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass.  If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest.  If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Priority of security interest.  Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) Conflicting security interests in product or mass.  If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.

History: L. 2000, ch. 142, § 56; July 1, 2001.



84-9-337 Priority of security interests in goods covered by certificate of title.

84-9-337. Priority of security interests in goods covered by certificate of title. If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this state issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) A buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under K.S.A. 2015 Supp. 84-9-311(b), and amendments thereto, after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

History: L. 2000, ch. 142, § 57; July 1, 2001.



84-9-338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

84-9-338. Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information. If a security interest or agricultural lien is perfected by a filed financing statement providing information described in K.S.A. 2015 Supp. 84-9-516(b)(5), and amendments thereto, which is incorrect at the time the financing statement is filed:

(1) The security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

History: L. 2000, ch. 142, § 58; L. 2007, ch. 90, § 76; July 1, 2008.



84-9-339 Priority subject to subordination.

84-9-339. Priority subject to subordination. This article does not preclude subordination by agreement by a person entitled to priority.

History: L. 2000, ch. 142, § 59; July 1, 2001.



84-9-339a Security interests in proceeds from oil and gas production; perfection; priority; definition of terms.

84-9-339a. Security interests in proceeds from oil and gas production; perfection; priority; definition of terms. (a) This section provides a security interest in favor of interest owners (as secured parties) to secure the obligations of the first purchaser of oil and gas production (as debtor) to pay the purchase price. A signed writing giving the interest owner a right under real estate law operates as a security agreement created under article 9 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto. The act of the first purchaser in signing an agreement to purchase oil or gas production, in issuing a division order, or in making any other voluntary communication to the interest owner or any governmental agency recognizing the interest owner's right operates as an authentication and adoption of the security agreement in accordance with K.S.A. 84-1-201(39), and amendments thereto.

(b) In order for any interest owner to claim the security interest provided by this section, an affidavit of production must be filed as prescribed by K.S.A. 55-205, and amendments thereto, which affidavit must show that a well or wells capable of producing in paying quantities have been completed on the pertinent oil and gas lease or leases and lands covered thereby. This filing is effective as a financing statement covering as-extracted collateral as provided by K.S.A. 2015 Supp. 84-9-501, and amendments thereto, and the security interest provided by this section is perfected as of the date of recording. There is no requirement of refiling every five years to maintain the effectiveness of the filing.

(c) The security interest exists in oil and gas production, and also in the following proceeds of such production owned by, received by, or due to the first purchaser:

(1) For an unlimited time if:

(A) The proceeds are oil or gas production, inventory of raw, refined or manufactured oil or gas production, or rights to or products of any of these, although the sale of such proceeds by a first purchaser to a buyer in the ordinary course of business as provided in subsection (e) will cut off the security interest in those proceeds;

(B) the proceeds are accounts, chattel paper, instruments and documents; or

(C) the proceeds are cash proceeds; and

(2) for the length of time provided by K.S.A. 2015 Supp. 84-9-315, and amendments thereto, as to all other proceeds.

(d) This section creates a lien that secures the payment of all taxes that are or should be withheld or paid by the first purchaser, and a lien that secures the rights of any person who would be entitled to a security interest under subsection (c)(1)(A) of this section except for lack of any adoption of a security agreement by the first purchaser or a lack of possession or writing required by K.S.A. 2015 Supp. 84-9-201 or 84-9-203, and amendments thereto, for the security interest to be enforceable.

(e) The security interests and liens created by this section have priority over bona fide purchasers (transferees in bulk and other buyers not in the ordinary course), but are cut off by the sale to a buyer from the first purchaser in the ordinary course of the first purchaser's business under K.S.A. 2015 Supp. 84-9-320, and amendments thereto, but in either case, whether or not the buyer from the first purchaser is in the ordinary course, a security interest will continue in the proceeds of the sale by the first purchaser as provided in subsection (3).

(f) The security interest and all liens created by this section will have the following priorities:

(1) Security interests created by this section shall be treated as purchase money security interests for purposes of determining their relative priority under K.S.A. 2015 Supp. 84-9-322, 84-9-323 or 84-9-324, and amendments thereto; holders of these security interests are not required to give the written notices as provided by K.S.A. 2015 Supp. 84-9-324, and amendments thereto, to enjoy purchase money priority over security interests with a prior financing statement covering inventory; and

(2) statutory liens created by this section are subordinate to all other perfected article 9 security interests, and have priority over unperfected article 9 security interests and the lien creditors, buyers and transferees mentioned in K.S.A. 2015 Supp. 84-9-317 or 84-9-323, and amendments thereto.

(g) The security interests and liens created by this section have the following priorities among themselves:

(1) If a writing effective as a financing statement under subsection (b) of this section exists, the security interests perfected by that writing have priority over a security interest automatically perfected without filing under subsection (b) of this section. If several security interests perfected by writings exist, they have the same priority among themselves as established by real estate law for interests in oil and gas in place. If real estate law establishes no priority among them, they share priority pro rata;

(2) a security interest perfected automatically without filing under subsection (b) of this section has priority over a lien created under subsection (d) of this section; and

(3) a nontax lien under subsection (d) of this section has priority over a lien created under that subsection that secures the payment of taxes.

(h) The statutory lien created by this section shall not be considered a "possessory lien" as defined by K.S.A. 2015 Supp. 84-9-333, and amendments thereto. The provisions of K.S.A. 2015 Supp. 84-9-333, and amendments thereto, shall not apply to the statutory lien created by this section. However, if any pipeline common carrier has a statutory or tariff lien which is effective and enforceable against a trustee in bankruptcy and not invalidated by the federal tax lien act, it will have priority over the security interests and statutory liens created by this section.

(i) If oil or gas production in which there are security interests or statutory liens created by this section is commingled with inventory or other production, the rules of K.S.A. 2015 Supp. 84-9-336, and amendments thereto, apply.

(j) A security interest or statutory lien created by this section remains effective against the debtor and perfected against the debtor's creditors even if assigned, regardless of whether the assignment is perfected against the assignor's creditors. If a deed, mineral deed, assignment of oil or gas lease, or other such writing evidencing the assignment is filed in the real estate records of the county, it will have the same effect as filing an amended financing statement under K.S.A. 2015 Supp. 84-9-515, and amendments thereto.

(k) This section does not impair an operator's right to setoff or withhold funds from other interest owners as security for or in satisfaction of any debt or security interest. In case of a dispute between an operator and another interest owner, a good faith tender by anyone of funds to the person they shall agree on or who may otherwise be shown to be the one entitled to the funds or to a court of competent jurisdiction in the event of litigation or bankruptcy, shall operate as a tender of the funds to both.

(l) A first purchaser who acts in good faith may terminate an interest owner's security interest or statutory lien under this section by paying, or by making and keeping open a tender of the amount the first purchaser believes to be due to the interest owner:

(1) If the interest owner's rights are to oil or gas production or its proceeds, either to the operator alone, in which case the operator shall be considered the first purchaser, or to some combination of the interest owner and the operator, as the first purchaser chooses;

(2) whatever the nature of the production to which the interest owner has rights, to the person that the interest owner agreed to or acquiesced in; or

(3) to a court of competent jurisdiction in the event of litigation or bankruptcy.

(m) A person who buys from a first purchaser can assure that such person buys free and clear of an interest owner's security interest or statutory lien under this section:

(1) By buying in the ordinary course of the first purchaser's business from the first purchaser under K.S.A. 2015 Supp. 84-9-320, and amendments thereto;

(2) by obtaining the interest owner's consent to the sale under K.S.A. 2015 Supp. 84-9-315, and amendments thereto;

(3) by insuring that the first purchaser has paid the interest owner, or else, provided that gas production is involved, or the interest owner has so agreed or acquiesced, by insuring that the first purchaser has paid the interest owner's operator; or

(4) by insuring that such person or the first purchaser or some other person has withheld funds sufficient to pay amounts in dispute and has maintained a tender of such funds to whoever may be shown to be the person entitled. If a tender which is valid thereafter fails, the security interest and liens governed by this section remain effective.

(n) Nothing contained herein shall be construed to impair or affect the remedies available at law or in equity to the holders of security interests and liens created by this section.

(o) The rights of any person claiming under a security interest or lien created by this section are governed by the other provisions of this chapter except to the extent that this section necessarily displaces those provisions. This section does not invalidate or otherwise affect the interests of any person in any real property prior to severance of any oil or gas production.

(p) In this section:

(1) "Oil and gas production" means any oil, natural gas, condensate or either, natural gas liquids, other gaseous, liquid or dissolved hydrocarbons, sulfur, or helium, or other substance produced as a by-product or adjunct to their production, or any combination of these, which is severed, extracted or produced from the ground within the jurisdiction of the state of Kansas. Any such substance, including recoverable or recovered natural gas liquids, which is transported to or in a natural gas pipeline or natural gas gathering system, or otherwise transported or sold for use as natural gas, or is transported or sold for the extraction of helium or natural gas liquids is "gas production." Any such substance which is transported or sold to persons and for purposes not included in the foregoing natural gas definition is oil production.

(2) "Interest owner" means a person owning an entire or fractional interest of any kind or nature in oil or gas production at the time of severance, or a person who has an express, implied or constructive right to receive a monetary payment determined by the value of oil or gas production or by the amount of production.

(3) "First purchaser" means the first person that purchases oil or gas production from an operator or interest owner after the production is severed, or an operator that received production proceeds from a third-party purchaser who acts in good faith under a division order or other agreement signed by the operator under which the operator collects proceeds of production on behalf of other interest owners. To the extent the operator receives proceeds attributable to the interest of other interest owners from a third-party purchaser who acts in good faith under a division order or other agreement signed by such operator the operator shall be considered to be the first purchaser of the production for all purposes under this section, notwithstanding the characterization of other persons as first purchasers under other laws or regulations. To the extent the operator has not received from the third-party purchaser proceeds attributable to the operator's interest and the interest of other interest owners, the operator is not considered the first purchaser for the purposes of this section, and is entitled to all rights and benefits under this section. Nothing herein shall impair or affect any rights otherwise held by a royalty owner to take its share of oil or gas in kind or receive payment directly from a third-party purchaser for such royalty owner's share of oil or gas production with or without a previously made agreement.

(4) "Operator" means a person engaged in the business of severing oil and or gas production from the ground, whether for the operator alone, for other persons alone or for the operator and others.

(5) "Division order" means a document executed by an interest owner that acknowledges the accuracy of the name and address of that interest owner, its tax identification number, and the quantum and type of interest of such interest owner relating to the property described in the document.  To the extent a division order purports to alter or amend the applicable oil or gas lease, including its express and implied covenants, the terms of such oil or gas lease shall prevail.

History: L. 2006, ch. 155, § 1; July 1.



84-9-340 Effectiveness of right of recoupment or set-off against deposit account.

84-9-340. Effectiveness of right of recoupment or set-off against deposit account. (a) Exercise of recoupment or set-off. Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.

(b) Recoupment or setoff not affected by security interest. Except as otherwise provided in subsection (c), the application of this article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under K.S.A. 2015 Supp. 84-9-104(a)(3), and amendments thereto, if the set-off is based on a claim against the debtor.

History: L. 2000, ch. 142, § 60; July 1, 2001.



84-9-341 Bank's rights and duties with respect to deposit account.

84-9-341. Bank's rights and duties with respect to deposit account. Except as otherwise provided in K.S.A. 2015 Supp. 84-9-340(c), and amendments thereto, and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) The creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

History: L. 2000, ch. 142, § 61; July 1, 2001.



84-9-342 Bank's right to refuse to enter into or disclose existence of control agreement.

84-9-342. Bank's right to refuse to enter into or disclose existence of control agreement. This article does not require a bank to enter into an agreement of the kind described in K.S.A. 2015 Supp. 84-9-104(a)(2), and amendments thereto, even if the bank's customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by the bank's customer.

History: L. 2000, ch. 142, § 62; July 1, 2001.



84-9-401 Alienability of debtor's rights.

84-9-401. Alienability of debtor's rights. (a) Other law governs alienability; exceptions. Except as otherwise provided in subsection (b) and K.S.A. 2015 Supp. 84-9-406, 84-9-407, 84-9-408, and 84-9-409, and amendments thereto, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this article.

(b) Agreement does not prevent transfer. An agreement between the debtor and the secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

History: L. 2000, ch. 142, § 63; July 1, 2001.

Revisor's Note:

Former section 84-9-401 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-402 Secured party not obligated on contract of debtor or in tort.

84-9-402. Secured party not obligated on contract of debtor or in tort. The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.

History: L. 2000, ch. 142, § 64; July 1, 2001.

Revisor's Note:

Former section 84-9-402 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-403 Agreement not to assert defenses against assignee.

84-9-403. Agreement not to assert defenses against assignee. (a) "Value." In this section, "value" has the meaning provided in K.S.A. 84-3-303(a), and amendments thereto.

(b) Agreement not to assert claim or defense. Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1) For value;

(2) in good faith;

(3) without notice of a claim of a property or possessory right to the property assigned; and

(4) without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under K.S.A. 84-3-305(a), and amendments thereto.

(c) When subsection (b) not applicable. Subsection (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under K.S.A. 84-3-305(b), and amendments thereto.

(d) Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, law other than this article requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(1) The record has the same effect as if the record included such a statement; and

(2) the account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e) Rule for individual under other law. This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f)  Other law not displaced. Except as otherwise provided in subsection (d), this section does not displace law other than this article which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

History: L. 2000, ch. 142, § 65; July 1, 2001.

Revisor's Note:

Former section 84-9-403 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-404 Rights acquired by assignee; claims and defenses against assignee.

84-9-404. Rights acquired by assignee; claims and defenses against assignee. (a) Assignee's rights subject to terms, claims, and defenses; exceptions. Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) through (e), the rights of an assignee are subject to:

(1) All terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2) any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Account debtor's claim reduces amount owed to assignee. Subject to subsection (c) and except as otherwise provided in subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) only to reduce the amount the account debtor owes.

(c) Rule for individual under other law. This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, law other than this article requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) Inapplicability to health-care-insurance receivable. This section does not apply to an assignment of a health-care-insurance receivable.

History: L. 2000, ch. 142, § 66; July 1, 2001.

Revisor's Note:

Former section 84-9-404 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-405 Modification of assigned contract.

84-9-405. Modification of assigned contract. (a) Effect of modification on assignee. A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b) through (d).

(b) Applicability of subsection (a). Subsection (a) applies to the extent that:

(1) The right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) the right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under K.S.A. 2015 Supp. 84-9-406(a), and amendments thereto.

(c) Rule for individual under other law. This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Inapplicability to health-care-insurance receivable. This section does not apply to an assignment of a health-care-insurance receivable.

History: L. 2000, ch. 142, § 67; July 1, 2001.

Revisor's Note:

Former section 84-9-405 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-406 Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.

84-9-406. Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective. (a) Discharge of account debtor; effect of notification. Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge the account debtor's obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge the account debtor's obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) When notification ineffective. Subject to subsection (h), notification is ineffective under subsection (a):

(1) If it does not reasonably identify the rights assigned;

(2) to the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this article; or

(3) at the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) Only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(B) a portion has been assigned to another assignee; or

(C) the account debtor knows that the assignment to that assignee is limited.

(c) Proof of assignment. Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).

(d) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (e), subsection (g) of K.S.A. 17-76,134, K.S.A. 84-2a-303 and K.S.A. 2015 Supp. 84-9-407, and amendments thereto, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) Prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Inapplicability of subsection (d) to certain sales. Subsection (d) does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under K.S.A. 2015 Supp. 84-9-610, and amendments thereto, or an acceptance of collateral under K.S.A. 2015 Supp. 84-9-620, and amendments thereto.

(f) Legal restrictions on assignment generally ineffective. Except as otherwise provided in subsection (g) of K.S.A. 17-76,134, K.S.A. 84-2a-303 and K.S.A. 2015 Supp. 84-9-407, and amendments thereto, and subject to subsections (h) and (i), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1) Prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subsection (b)(3) not waivable. Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b)(3).

(h) Rule for individual under other law. This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) Inapplicability to health-care-insurance receivable. This section does not apply to an assignment of a health-care-insurance receivable.

(j) Section prevails over specified inconsistent law. This section prevails over any inconsistent provisions of any laws, rules, and regulations.

History: L. 2000, ch. 142, § 68; L. 2002, ch. 159, § 16; L. 2012, ch. 84, § 8; L. 2014, ch. 40, § 66; July 1.

Revisor's Note:

Former section 84-9-406 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-407 Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

84-9-407. Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest. (a)  Term restricting assignment generally ineffective.  Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:

(1) Prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer or the creation, attachment, perfection, or enforcement of a security interest in an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Effectiveness of certain terms.  Except as otherwise provided in K.S.A. 84-2a-303(7), and amendments thereto, a term described in subsection (a)(2) is effective to the extent that there is:

(1) A transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) a delegation of a material performance of either party to the lease contract in violation of the term.

(c) Security interest not material impairment.  The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of K.S.A. 84-2a-303(4), and amendments thereto, unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

History: L. 2000, ch. 142, § 69; July 1, 2001.

Revisor's Note:

Former section 84-9-407 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-408 Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.

84-9-408. Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective. (a) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (b) and subsection (g) of K.S.A. 17-76,134, and amendments thereto, a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(b) Applicability of subsection (a) to sales of certain rights to payment. Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under K.S.A. 2015 Supp. 84-9-610, and amendments thereto, or an acceptance of collateral under K.S.A. 2015 Supp. 84-9-620, and amendments thereto.

(c) Legal restrictions on assignment generally ineffective. Except as otherwise provided in and* subsection (g) of K.S.A. 17-76,134, and amendments thereto, a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) Limitation on ineffectiveness under subsections (a) and (c). To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this article but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

(1) Is not enforceable against the person obligated on the promissory note or the account debtor;

(2) does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

(5) does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

(e) Section prevails over specified inconsistent law. This section prevails over any inconsistent provisions of any laws, rules, and regulations of this state.

History: L. 2000, ch. 142, § 70; L. 2012, ch. 84, § 9; L. 2014, ch. 40, § 67; July 1.



84-9-409 Restrictions on assignment of letter-of-credit rights ineffective.

84-9-409. Restrictions on assignment of letter-of-credit rights ineffective. (a)  Term or law restricting assignment generally ineffective. A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1) Would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) Limitation on ineffectiveness under subsection (a).  To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this article or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) Is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

History: L. 2000, ch. 142, § 71; July 1, 2001.



84-9-501 Filing office.

84-9-501. Filing office. (a) Filing offices. Except as otherwise provided in subsection (b), if the law of this state governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is: (1) The office designated for the filing or recording of a record of a mortgage on the related real property, if:

(A) The collateral is as-extracted collateral or timber to be cut; or

(B) the financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

(2) the office of the secretary of state, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b) Filing office for transmitting utilities. The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the secretary of state. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.

History: L. 2000, ch. 142, § 72; July 1, 2001.

Revisor's Note:

Former section 84-9-501 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-502 Contents of financing statement; record of mortgage as financing statement; time of filing financing statement.

84-9-502. Contents of financing statement; record of mortgage as financing statement; time of filing financing statement. (a) Sufficiency of financing statement. Subject to subsection (b), a financing statement is sufficient only if it:

(1) Provides the name of the debtor;

(2) provides the name of the secured party or a representative of the secured party; and

(3) indicates the collateral covered by the financing statement.

(b) Real-property-related financing statements. Except as otherwise provided in K.S.A. 2015 Supp. 84-9-501(b), and amendments thereto, to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) and also:

(1) Indicate that it covers this type of collateral;

(2) indicate that it is to be filed in the real property records;

(3) provide a description of the real property to which the collateral is related; and

(4) if the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) Record of mortgage as financing statement. A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(1) The record indicates the goods or accounts that it covers;

(2) the goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3) the record satisfies the requirements for a financing statement in this section, but:

(A) The record need not indicate that it is to be filed in the real property records; and

(B) the record sufficiently provides the name of a debtor who is an individual if it provides the individual name of the debtor or the surname and first personal name of the debtor, even if the debtor is an individual to whom K.S.A. 2015 Supp. 84-9-503(a)(4), and amendments thereto, applies; and

(4) the record is duly recorded.

(d) Filing before security agreement or attachment. A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

History: L. 2000, ch. 142, § 73; L. 2012, ch. 84, § 10; July 1, 2013.

Revisor's Note:

Former section 84-9-502 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-503 Same; name of debtor.

84-9-503. Same; name of debtor. (a) Sufficiency of debtor's name. A financing statement sufficiently provides the name of the debtor:

(1) Except as otherwise provided in paragraph (3), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with, issued or enacted by the registered organization's jurisdiction of organization which purports to state, amend or restate the registered organization's name;

(2) subject to subsection (f), if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(3) if the collateral is held in a trust that is not a registered organization, only if the financing statement:

(A) Provides, as the name of the debtor:

(i) If the organic record of the trust specifies a name for the trust, the name specified; or

(ii) if the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(B) in a separate part of the financing statement:

(i) If the name is provided in accordance with subparagraph (A)(i), indicates that the collateral is held in a trust; or

(ii) if the name is provided in accordance with subparagraph (A)(ii), provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(4) subject to subsection (g), if the debtor is an individual to whom this state has issued a driver's license or identification card that has not expired, only if the financing statement provides the name of the individual which is indicated on the driver's license or identification card;

(5) if the debtor is an individual to whom paragraph (4) does not apply, only if the financing statement provides the individual name of the debtor or the surname and first personal name of the debtor;

(6) if the debtors are married debtors jointly engaged in business and it is unclear whether a partnership exists, the financing statement may be filed in the names of the individual debtors; and

(7) in other cases:

(A) If the debtor has a name, only if the financing statement provides the organizational name of the debtor; and

(B) if the debtor does not have a name, only if it provides the names of the partners, members, associates or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person were the debtor.

(b) Additional debtor-related information. A financing statement that provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the absence of:

(1) A trade name or other name of the debtor; or

(2) unless required under subsection (a)(7)(B), names of partners, members, associates, or other persons comprising the debtor.

(c) Debtor's trade name insufficient. A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d) Representative capacity. Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) Multiple debtors and secured parties. A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(f) Name of decedent. The name of the decedent is indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the "name of the decedent" under subsection (a)(2).

(g) Multiple drivers' licenses or identification cards. If this state has issued to an individual more than one driver's license or identification card of a kind described in subsection (a)(4), the one that was issued most recently is the one to which subsection (a)(4) refers.

(h) Definition. In this section, the "name of the settlor or testator" means:

(1) If the settlor is a registered organization, the name that is stated to be the settlor's name on the public organic record most recently filed with, issued or enacted by the settlor's jurisdiction of organization which purports to state, amend or restate the settlor's name; or

(2) in other cases, the name of the settlor or testator indicated in the trust's organic record.

History: L. 2000, ch. 142, § 74; L. 2012, ch. 84, § 11; July 1, 2013.

Revisor's Note:

Former section 84-9-503 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-504 Indication of collateral.

84-9-504. Indication of collateral. A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) A description of the collateral pursuant to K.S.A. 2015 Supp. 84-9-108, and amendments thereto; or

(2) an indication that the financing statement covers all assets or all personal property.

History: L. 2000, ch. 142, § 75; July 1, 2001.

Revisor's Note:

Former section 84-9-504 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-505 Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.

84-9-505. Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions. (a) Use of terms other than "debtor" and "secured party." A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in K.S.A. 2015 Supp. 84-9-311(a) and amendments thereto, using the terms "consignor," "consignee," "lessor," "lessee," "bailor," "bailee," "licensor," "licensee," "owner," "registered owner," "buyer," "seller," or words of similar import, instead of the terms "secured party" and "debtor."

(b) Effect of financing statement under subsection (a). This part applies to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under K.S.A. 2015 Supp. 84-9-311(b), and amendments thereto, but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.

History: L. 2000, ch. 142, § 76; July 1, 2001.

Revisor's Note:

Former section 84-9-505 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-506 Effect of errors or omissions.

84-9-506. Effect of errors or omissions. (a) Minor errors and omissions. A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Financing statement seriously misleading. Except as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with K.S.A. 2015 Supp. 84-9-503(a), and amendments thereto, is seriously misleading.

(c) Financing statement not seriously misleading. If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with K.S.A. 2015 Supp. 84-9-503(a), and amendments thereto, the name provided does not make the financing statement seriously misleading.

(d) "Debtor's correct name." For purposes of K.S.A. 2015 Supp. 84-9-508(b), and amendments thereto, the "debtor's correct name" in subsection (c) means the correct name of the new debtor.

History: L. 2000, ch. 142, § 77; July 1, 2001.

Revisor's Note:

Former section 84-9-506 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-507 Effectiveness of financing statement; disposition of collateral; seriously misleading information; change in debtor's name.

84-9-507. Effectiveness of financing statement; disposition of collateral; seriously misleading information; change in debtor's name. (a) Disposition. A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Information becoming seriously misleading. Except as otherwise provided in subsection (c) and K.S.A. 2015 Supp. 84-9-508, and amendments thereto, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under K.S.A. 2015 Supp. 84-9-506, and amendments thereto.

(c) Change in debtor's name. If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under K.S.A. 2015 Supp. 84-9-503(a), and amendments thereto, so that the financing statement becomes seriously misleading under K.S.A. 2015 Supp. 84-9-506, and amendments thereto:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the financing statement becomes seriously misleading.

History: L. 2000, ch. 142, § 78; L. 2012, ch. 84, § 12; July 1, 2013.

Revisor's Note:

Former section 84-9-507 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-508 Effectiveness of financing statement if new debtor becomes bound by security agreement.

84-9-508. Effectiveness of financing statement if new debtor becomes bound by security agreement. (a) Financing statement naming original debtor. Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) Financing statement becoming seriously misleading. If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under K.S.A. 2015 Supp. 84-9-506, and amendments thereto:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under K.S.A. 2015 Supp. 84-9-203(d), and amendments thereto; and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under K.S.A. 2015 Supp. 84-9-203(d), and amendments thereto, unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) When section not applicable. This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under K.S.A. 2015 Supp. 84-9-507(a), and amendments thereto.

History: L. 2000, ch. 142, § 79; July 1, 2001.

Revisor's Note:

Former section 84-9-508 was repealed by L. 2000, ch. 142, § 155 and the number reassigned to the current text.



84-9-509 Persons entitled to file a record.

84-9-509. Persons entitled to file a record. (a) Person entitled to file record. A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) The debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) Security agreement as authorization. By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) The collateral described in the security agreement; and

(2) property that becomes collateral under K.S.A. 2015 Supp. 84-9-315(a)(2), and amendments thereto, whether or not the security agreement expressly covers proceeds.

(c) Acquisition of collateral as authorization. By acquiring collateral in which a security interest or agricultural lien continues under K.S.A. 2015 Supp. 84-9-315(a)(1), and amendments thereto, a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under K.S.A. 2015 Supp. 84-9-315(a)(2), and amendments thereto.

(d) Person entitled to file certain amendments. A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) The secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by K.S.A. 2015 Supp. 84-9-513(a) or (c), and amendments thereto, the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) Multiple secured parties of record. If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).

History: L. 2000, ch. 142, § 80; L. 2002, ch. 159, § 17; L. 2004, ch. 9, § 1; July 1.



84-9-510 Effectiveness of filed record.

84-9-510. Effectiveness of filed record. (a) Filed record effective if authorized. A filed record is effective only to the extent that it was filed by a person that may file it under K.S.A. 2015 Supp. 84-9-509, and amendments thereto.

(b) Authorization by one secured party of record.  A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) Continuation statement not timely filed. A continuation statement that is not filed within the six-month period prescribed by K.S.A. 2015 Supp. 84-9-515(d), and amendments thereto, is ineffective.

History: L. 2000, ch. 142, § 81; July 1, 2001.



84-9-511 Secured party of record.

84-9-511. Secured party of record. (a) Secured party of record. A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under K.S.A. 2015 Supp. 84-9-514(a), and amendments thereto, the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) Amendment naming secured party of record. If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under K.S.A. 2015 Supp. 84-9-514(b), and amendments thereto, the assignee named in the amendment is a secured party of record.

(c) Amendment deleting secured party of record. A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

History: L. 2000, ch. 142, § 82; July 1, 2001.



84-9-512 Amendment of financing statement.

84-9-512. Amendment of financing statement. (a) Amendment of information in financing statement. Subject to K.S.A. 2015 Supp. 84-9-509, and amendments thereto, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) Identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed in a filing office described in K.S.A. 2015 Supp. 84-9-501(a)(1), and amendments thereto, provides the information specified in K.S.A. 2015 Supp. 84-9-502(b), and amendments thereto.

(b) Period of effectiveness not affected. Except as otherwise provided in K.S.A. 2015 Supp. 84-9-515, and amendments thereto, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral. A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor. A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective. An amendment is ineffective to the extent it:

(1) Purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

History: L. 2000, ch. 142, § 83; July 1, 2001.



84-9-513 Termination statement.

84-9-513. Termination statement. (a) Consumer goods. A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) There is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) Time for compliance with subsection (a). To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) Within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. In cases not governed by subsection (a), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) Except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. Except as otherwise provided in K.S.A. 2015 Supp. 84-9-510, and amendments thereto, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in K.S.A. 2015 Supp. 84-9-510, and amendments thereto, for purposes of K.S.A. 2015 Supp. 84-9-519(g), K.S.A. 2015 Supp. 84-9-522(a), and K.S.A. 2015 Supp. 84-9-523(c), and amendments thereto, the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

History: L. 2000, ch. 142, § 84; L. 2002, ch. 159, § 18; May 23.



84-9-514 Assignment of powers of secured party of record.

84-9-514. Assignment of powers of secured party of record. (a)  Assignment reflected on initial financing statement. Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement.  Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) Identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) Assignment of record of mortgage. An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under K.S.A. 2015 Supp. 84-9-502(c), and amendments thereto, may be made only by an assignment of record of the mortgage in the manner provided by law of this state other than the uniform commercial code.

History: L. 2000, ch. 142, § 85; July 1, 2001.



84-9-515 Duration and effectiveness of financing statement; lapse and continuation of financing statement.

84-9-515. Duration and effectiveness of financing statement; lapse and continuation of financing statement. (a) Five-year effectiveness. Except as otherwise provided in subsections (b), (e), (f) and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Manufactured-home transaction. Except as otherwise provided in subsections (e), (f) and (g), an initial financing statement filed in connection with a manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a manufactured-home transaction.

(c) Lapse and continuation of financing statement. The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) When continuation statement may be filed. A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the thirty-year period specified in subsection (b), whichever is applicable.

(e) Effect of filing continuation statement. Except as otherwise provided in K.S.A. 2015 Supp. 84-9-510, and amendments thereto, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) Transmitting utility financing statement. If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) Record of mortgage as financing statement. A record of a mortgage that is effective as a financing statement filed as a fixture filing under K.S.A. 2015 Supp. 84-9-502(c), and amendments thereto, remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

History: L. 2000, ch. 142, § 86; L. 2002, ch. 159, § 19; L. 2012, ch. 84, § 13; July 1, 2013.



84-9-516 What constitutes filing; effectiveness of filing.

84-9-516. What constitutes filing; effectiveness of filing. (a) What constitutes filing. Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) The record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) In the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) Does not identify the initial financing statement as required by K.S.A. 2015 Supp. 84-9-512 or 84-9-518, and amendments thereto, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under K.S.A. 2015 Supp. 84-9-515, and amendments thereto;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed or recorded in the filing office described in K.S.A. 2015 Supp. 84-9-501(a)(1), and amendments thereto, the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) Provide a mailing address for the debtor; or

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(6) in the case of an assignment reflected in an initial financing statement under K.S.A. 2015 Supp. 84-9-514(a), and amendments thereto, or an amendment filed under K.S.A. 2015 Supp. 84-9-514(b), and amendments thereto, the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by K.S.A. 2015 Supp. 84-9-515(d), and amendments thereto.

(c) Rules applicable to subsection (b). For purposes of subsection (b):

(1) A record does not provide information if the filing office is unable to read or decipher the information; and

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by K.S.A. 2015 Supp. 84-9-512, 84-9-514 or 84-9-518, and amendments thereto, is an initial financing statement.

(d) Refusal to accept record; record effective as filed record. A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

History: L. 2000, ch. 142, § 87; L. 2012, ch. 84, § 14; July 1, 2013.



84-9-517 Effect of indexing errors.

84-9-517. Effect of indexing errors. The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

History: L. 2000, ch. 142, § 88; July 1, 2001.



84-9-518 Filing information statements identifying inaccurate or wrongfully filed records; contents.

84-9-518. Filing information statements identifying inaccurate or wrongfully filed records; contents. (a) Statement with respect to record indexed under person's name. A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) Contents of statement under subsection (a). An information statement under subsection (a) must:

(1) Identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under K.S.A. 2015 Supp. 84-9-509(d), and amendments thereto.

(d) Contents of statement under subsection (c). An information statement under subsection (c) must:

(1) Identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so under K.S.A. 2015 Supp. 84-9-509(d), and amendments thereto.

(e) Record not affected by information statement. The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

History: L. 2000, ch. 142, § 89; L. 2012, ch. 84, § 15; July 1, 2013.



84-9-519 Numbering, maintaining, and indexing records; communicating information provided in records.

84-9-519. Numbering, maintaining, and indexing records; communicating information provided in records. (a) Filing office duties. For each record filed in a filing office, the filing office shall:

(1) Assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) File number. A file number must include a digit that:

(1) Is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Indexing: General. Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) Index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing: Real-property-related financing statement. If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be filed for record and the filing office shall index it:

(1) Under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this state provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing: Real-property-related assignment. If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under K.S.A. 2015 Supp. 84-9-514(a), and amendments thereto, or an amendment filed under K.S.A. 2015 Supp. 84-9-514(b), and amendments thereto:

(1) Under the name of the assignor as grantor; and

(2) to the extent that the law of this state provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) Retrieval and association capability. The filing office shall maintain a capability:

(1) To retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under K.S.A. 2015 Supp. 84-9-515, and amendments thereto, with respect to all secured parties of record.

(h) Timeliness of filing office performance. The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the record in question.

(i) Inapplicability to real-property-related filing office. Subsections (b) and (h) do not apply to a filing office described in K.S.A. 2015 Supp. 84-9-501(a)(1), and amendments thereto.

History: L. 2000, ch. 142, § 90; July 1, 2001.



84-9-520 Acceptance and refusal to accept record.

84-9-520. Acceptance and refusal to accept record. (a) Mandatory refusal to accept record. A filing office shall refuse to accept a record for filing for a reason set forth in K.S.A. 2015 Supp. 84-9-516(b), and amendments thereto, and may refuse to accept a record for filing only for a reason set forth in K.S.A. 2015 Supp. 84-9-516(b), and amendments thereto.

(b) Communication concerning refusal. If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule but, in the case of a filing office described in K.S.A. 2015 Supp. 84-9-501(a)(2), and amendments thereto, in no event more than two business days after the filing office receives the record.

(c) When filed financing statement effective. A filed financing statement satisfying K.S.A. 2015 Supp. 84-9-502(a) and (b), and amendments thereto, is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, K.S.A. 2015 Supp. 84-9-338, and amendments thereto, applies to a filed financing statement providing information described in K.S.A. 2015 Supp. 84-9-516(b)(5), and amendments thereto, which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors.  If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

History: L. 2000, ch. 142, § 91; July 1, 2001.



84-9-521 Written initial financing statement and amendment; form.

84-9-521. Written initial financing statement and amendment; form. (a) Initial financing statement form. A filing office that accepts written records may not refuse to accept a written initial financing statement offered on a form prescribed by the secretary of state except for a reason set forth in K.S.A. 2015 Supp. 84-9-516(b), and amendments thereto.

(b) Amendment form. A filing office that accepts written records may not refuse to accept a written record offered on a form prescribed by the secretary of state except for a reason set forth in K.S.A. 2015 Supp. 84-9-516(b), and amendments thereto.

History: L. 2000, ch. 142, § 92; L. 2008, ch. 123, § 1; July 1.



84-9-522 Maintenance and destruction of records.

84-9-522. Maintenance and destruction of records. (a) Post-lapse maintenance and retrieval of information. The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under K.S.A. 2015 Supp. 84-9-515, and amendments thereto, with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records.  Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement.  However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

History: L. 2000, ch. 142, § 93; July 1, 2001.



84-9-523 Information from filing office; sale or license of records. (a) Acknowledgment of filing written record.

84-9-523. Information from filing office; sale or license of records. (a) Acknowledgment of filing written record. If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to K.S.A. 2015 Supp. 84-9-519(a)(1), and amendments thereto and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) Note upon the copy the number assigned to the record pursuant to K.S.A. 2015 Supp. 84-9-519(a)(1), and amendments thereto and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) Acknowledgment of filing other record.  If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) The information in the record;

(2) the number assigned to the record pursuant to K.S.A. 2015 Supp. 84-9-519, and amendments thereto; and

(3) the date and time of the filing of the record.

(c) Communication of requested information.  The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) Whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) Designates a particular debtor;

(B) has not lapsed under K.S.A. 2015 Supp. 84-9-515, and amendments thereto, with respect to all secured parties of record; and

(C) if the request so states, has lapsed under K.S.A. 2015 Supp. 84-9-515, and amendments thereto and a record of which is maintained by the filing office under K.S.A. 2015 Supp. 84-9-522(a), and amendments thereto;

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) Medium for communicating information.  In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing its written certificate.

(e) Timeliness of filing office performance.  The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the request.

(f) Immunity for filing officers. Except with respect to willful misconduct, the state, counties and filing officers are immune from liability for damages resulting from errors or omissions in information supplied pursuant to this act.

(g) Public availability of records.  At least weekly, the filing office shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

History: L. 2000, ch. 142, § 94; July 1, 2001.



84-9-524 Delay by filing office.

84-9-524. Delay by filing office. Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) The delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

History: L. 2000, ch. 142, § 95; July 1, 2001.



84-9-525 Fees.

84-9-525. Fees. Initial financing statement or other record: General rule. The fee for filing and indexing a record under this part shall be provided by the secretary of state.

History: L. 2000, ch. 142, § 96; L. 2002, ch. 159, § 20; May 23.



84-9-526 Filing office rules.

84-9-526. Filing office rules. (a) (1) Adoption of filing-office rules. The secretary of state shall adopt and publish rules to implement this article. The filing-office rules must be:

(A) Consistent with this article; and

(B) adopted and published in accordance with the rules and regulations filing act.

(2) All rules of the secretary of state adopted pursuant to this section in existence on June 30, 2007, shall continue to be effective and shall be deemed to be duly adopted rules of the secretary of state until revised, amended, revoked or nullified pursuant to law.

(b) Harmonization of rules.  To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the secretary of the state, so far as is consistent with the purposes, policies, and provisions of this article, in adopting, amending, and repealing filing-office rules, shall:

(1) Consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the model rules promulgated by the international association of corporate administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

History: L. 2000, ch. 142, § 97; L. 2008, ch. 123, § 2; July 1.



84-9-527 Duty to report.

84-9-527. Duty to report. The secretary of state shall report annually to the governor and legislature on the operation of the filing office.  The report must contain a statement of the extent to which:

(1) The filing-office rules are not in harmony with the rules of filing offices in other jurisdictions that enact substantially this part and the reasons for these variations; and

(2) the filing-office rules are not in harmony with the most recent version of the model rules promulgated by the international association of corporate administrators, or any successor organization, and the reasons for these variations.

History: L. 2000, ch. 142, § 98; July 1, 2001.



84-9-601 Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles or promissory notes.

84-9-601. Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles or promissory notes. (a) Rights of secured party after default. After default, a secured party has the rights provided in this part and, except as otherwise provided in K.S.A. 2015 Supp. 84-9-602, and amendments thereto, those provided by agreement of the parties. A secured party:

(1) May reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(2) if the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b) Rights and duties of secured party in possession or control. A secured party in possession of collateral or control of collateral under K.S.A. 2015 Supp. 84-7-106, and amendments thereto and K.S.A. 2015 Supp. 84-9-104, 84-9-105, 84-9-106 or 84-9-107, and amendments thereto, has the rights and duties provided in K.S.A. 2015 Supp. 84-9-207, and amendments thereto.

(c) Rights cumulative; simultaneous exercise. The rights under subsections (a) and (b) are cumulative and may be exercised simultaneously.

(d) Rights of debtor and obligor. Except as otherwise provided in subsection (g) and K.S.A. 2015 Supp. 84-9-605, and amendments thereto, after default, a debtor and an obligor have the rights provided in this part and by agreement of the parties.

(e) Lien of levy after judgment. If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1) The date of perfection of the security interest or agricultural lien in the collateral;

(2) the date of filing a financing statement covering the collateral; or

(3) any date specified in a statute under which the agricultural lien was created.

(f) Execution sale. A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this article.

(g) Consignor or buyer of certain rights to payment. Except as otherwise provided in K.S.A. 2015 Supp. 84-9-607(c), and amendments thereto, this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.

History: L. 2000, ch. 142, § 99; L. 2007, ch. 90, § 77; July 1, 2008.



84-9-602 Waiver and variance of rights and duties.

84-9-602. Waiver and variance of rights and duties. Except as otherwise provided in K.S.A. 2015 Supp. 84-9-624, and amendments thereto, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1) K.S.A. 2015 Supp. 84-9-207(b)(4)(C), and amendments thereto, which deals with use and operation of the collateral by the secured party;

(2) K.S.A. 2015 Supp. 84-9-210, and amendments thereto, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3) K.S.A. 2015 Supp. 84-9-607(c), and amendments thereto, which deals with collection and enforcement of collateral;

(4) K.S.A. 2015 Supp. 84-9-608(a) and 84-9-615(c), and amendments thereto, to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5) K.S.A. 2015 Supp. 84-9-608(a) and 84-9-615(d), and amendments thereto, to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) K.S.A. 2015 Supp. 84-9-609, and amendments thereto, to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7) K.S.A. 2015 Supp. 84-9-610(b), 84-9-611, 84-9-613 and 84-9-614, and amendments thereto, which deal with disposition of collateral;

(8) K.S.A. 2015 Supp. 84-9-615(f), and amendments thereto, which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9) K.S.A. 2015 Supp. 84-9-616, and amendments thereto, which deals with explanation of the calculation of a surplus or deficiency;

(10) K.S.A. 2015 Supp. 84-9-620, 84-9-621 and 84-9-622, and amendments thereto, which deal with acceptance of collateral in satisfaction of obligation;

(11) K.S.A. 2015 Supp. 84-9-623, and amendments thereto, which deals with redemption of collateral;

(12) K.S.A. 2015 Supp. 84-9-624, and amendments thereto, which deals with permissible waivers; and

(13) K.S.A. 2015 Supp. 84-9-625 and 84-9-626, and amendments thereto, which deal with the secured liability for failure to comply with this article.

History: L. 2000, ch. 142, § 100; July 1, 2001.



84-9-603 Agreement on standards concerning rights and duties.

84-9-603. Agreement on standards concerning rights and duties. (a) Agreed standards. The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in K.S.A. 2015 Supp. 84-9-602, and amendments thereto, if the standards are not manifestly unreasonable.

(b) Agreed standards inapplicable to breach of peace. Subsection (a) does not apply to the duty under K.S.A. 2015 Supp. 84-9-609, and amendments thereto, to refrain from breaching the peace.

History: L. 2000, ch. 142, § 101; July 1, 2001.



84-9-604 Procedure if security agreement covers real property or fixtures.

84-9-604. Procedure if security agreement covers real property or fixtures. (a) Enforcement:  Personal and real property.  If a security agreement covers both personal and real property, a secured party may proceed:

(1) Under this part as to the personal property without prejudicing any rights with respect to the real property; or

(2) as to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply.

(b) Enforcement: Fixtures.  Subject to subsection (c), if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1) Under this part; or

(2) in accordance with the rights with respect to real property, in which case the other provisions of this part do not apply.

(c) Removal of fixtures.  Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d) Injury caused by removal.  A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal.  The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them.  A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

History: L. 2000, ch. 142, § 102; July 1, 2001.



84-9-605 Unknown debtor or secondary obligor.

84-9-605. Unknown debtor or secondary obligor. A secured party does not owe a duty based on its status as secured party: (1) To a person that is a debtor or obligor, unless the secured party knows:

(A) That the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) That the person is a debtor; and

(B) the identity of the person.

History: L. 2000, ch. 142, § 103; July 1, 2001.



84-9-606 Time of default for agricultural lien.

84-9-606. Time of default for agricultural lien. For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

History: L. 2000, ch. 142, § 104; July 1, 2001.



84-9-607 Collection and enforcement by secured party.

84-9-607. Collection and enforcement by secured party. (a) Collection and enforcement generally. If so agreed, and in any event after default, a secured party:

(1) May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) may take any proceeds to which the secured party is entitled under K.S.A. 2015 Supp. 84-9-315, and amendments thereto;

(3) may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) if it holds a security interest in a deposit account perfected by control under K.S.A. 2015 Supp. 84-9-104(a)(1), and amendments thereto, may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) if it holds a security interest in a deposit account perfected by control under K.S.A. 2015 Supp. 84-9-104(a)(2) or (3), and amendments thereto, may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) Nonjudicial enforcement of mortgage. If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) A copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) the secured party's sworn affidavit in recordable form stating that:

(A) A default has occurred with respect to the obligation secured by the mortgage; and

(B) the secured party is entitled to enforce the mortgage nonjudicially.

(c) Commercially reasonable collection and enforcement. A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) Expenses of collection and enforcement. A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney fees and legal expenses incurred by the secured party.

(e) Duties to secured party not affected. This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

History: L. 2000, ch. 142, § 105; L. 2012, ch. 84, § 16; July 1, 2013.



84-9-608 Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

84-9-608. Application of proceeds of collection or enforcement; liability for deficiency and right to surplus. (a) Application of proceeds, surplus, and deficiency if obligation secured.  If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under K.S.A. 2015 Supp. 84-9-607, and amendments thereto, in the following order to:

(A) The reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney fees and legal expenses incurred by the secured party;

(B) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) the satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time.  Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (1)(C).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under K.S.A. 2015 Supp. 84-9-607, and amendments thereto, unless the failure to do so would be commercially unreasonable.A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

History: L. 2000, ch. 142, § 106; L. 2002, ch. 159, § 21; May 23.



84-9-609 Secured party's alternatives after default; with or without judicial process; assembly of collateral.

84-9-609. Secured party's alternatives after default; with or without judicial process; assembly of collateral. (a) Possession; rendering equipment unusable; disposition on debtor's premises.  After default, a secured party:

(1) May take possession of the collateral; and

(2) without removal, may render equipment unusable and dispose of collateral on a debtor's premises under K.S.A. 2015 Supp. 84-9-610, and amendments thereto.

(b) Judicial and nonjudicial process.  A secured party may proceed under subsection (a):

(1) Pursuant to judicial process; or

(2) without judicial process, if it proceeds without breach of the peace.

(c) Assembly of collateral.  If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

History: L. 2000, ch. 142, § 107; July 1, 2001.



84-9-610 Disposition of collateral after default.

84-9-610. Disposition of collateral after default. (a) Disposition after default.  After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Commercially reasonable disposition.  Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable.  If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) Purchase by secured party.  A secured party may purchase collateral:

(1) At a public disposition; or

(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) Warranties on disposition.  A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) Disclaimer of warranties.  A secured party may disclaim or modify warranties under subsection (d):

(1) In a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) Record sufficient to disclaim warranties.  A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import.

History: L. 2000, ch. 142, § 108; July 1, 2001.



84-9-611 Notification before disposition of collateral.

84-9-611. Notification before disposition of collateral. (a) Notification date. In this section, notification date means the earlier of the date on which:

(1) A secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to notification.

(b) Notification of disposition required. Except as otherwise provided in subsection (d), a secured party that disposes of collateral under K.S.A. 2015 Supp. 84-9-610, and amendments thereto, shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) Persons to be notified. To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) The debtor;

(2) any secondary obligor; and

(3) if the collateral is other than consumer goods:

(A) Any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) Identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in K.S.A. 2015 Supp. 84-9-311(a), and amendments thereto.

(d) Subsection (b) inapplicable: Perishable collateral; recognized market. Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) Compliance with subsection (c)(3)(B). A secured party complies with the requirement for notification prescribed by subsection (c)(3)(B) if:

(1) Not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(B); and

(2) before the notification date, the secured party:

(A) Did not receive a response to the request for information; or

(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

History: L. 2000, ch. 142, § 109; July 1, 2001.



84-9-612 Timelines of notification before disposition of collateral.

84-9-612. Timelines of notification before disposition of collateral. (a) Reasonable time is question of fact. Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) Ten-day period sufficient.  A notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

History: L. 2000, ch. 142, § 110; July 1, 2001.



84-9-613 Contents and form of notification before disposition of collateral; general.

84-9-613. Contents and form of notification before disposition of collateral; general. Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) Describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in paragraph (1) are sufficient, even if the notification includes:

(A) Information not specified by that paragraph; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in K.S.A. 2015 Supp. 84-9-614(3) and amendments thereto, when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To:

Name of debtor, obligor, or other person to which the notification is sent

From:

Name, address, and telephone number of secured party

Name of Debtor(s):

Include only if debtor(s) are not an addressee

For a public disposition:

We will sell [or lease or license, as applicable] the describe collateral [to the highest qualified bidder] in public as follows:

Day and Date:

Time:

Place:

For a private disposition:

We will sell [or lease or license, as applicable] the describe collateral privately sometime after; [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $______].  You may request an accounting by calling us at [telephone number].

History: L. 2000, ch. 142, § 111; L. 2002, ch. 159, § 22; May 23.



84-9-614 Contents and form of notification before disposition of collateral; consumer-goods transaction.

84-9-614. Contents and form of notification before disposition of collateral; consumer-goods transaction. In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) The information specified in K.S.A. 2015 Supp. 84-9-613(1), and amendments thereto;

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under K.S.A. 2015 Supp. 84-9-623, and amendments thereto, is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]

[Date];

NOTICE OF OUR PLAN TO SELL PROPERTY

[Name and address of any obligor who is also a debtor]

Subject: [Identification of Transaction]

We have your [describe collateral], because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale.  A sale could include a lease or license.

The sale will be held as follows:

Date:

Time:

Place:

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [describe collateral] at private sale sometime after [date].  A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe.  If we get less money than you owe, you [will or will not, as applicable] still owe us the difference.  If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses.  To learn the exact amount you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at (secured party's address)] and request a written explanation.  (We will charge you $_____ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.) If you need more information about the sale call us at (telephone number) [or write us at (secured party's address)].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement: [Names of all other debtors and obligors, if any].

(4) A notification in the form of paragraph (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of paragraph (3) is sufficient, even if it includes errors in information not required by paragraph (1), unless the error is misleading with respect to rights arising under this article.

(6) If a notification under this section is not in the form of paragraph (3), law other than this article determines the effect of including information not required by paragraph (1).

History: L. 2000, ch. 142, § 112; July 1, 2001.



84-9-615 Application of proceeds of disposition; liability for deficiency and right to surplus. (a) Application of proceeds.

84-9-615. Application of proceeds of disposition; liability for deficiency and right to surplus. (a) Application of proceeds. A secured party shall apply or pay over for application the cash proceeds of disposition under K.S.A. 2015 Supp. 84-9-610, and amendments thereto, in the following order to:

(1) The reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) The secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest.  If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time.  Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) Application of noncash proceeds. A secured party need not apply or pay over for application noncash proceeds of disposition under K.S.A. 2015 Supp. 84-9-610, and amendments thereto, unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) Unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) The debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) The transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party.  A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) Takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

History: L. 2000, ch. 142, § 113; L. 2002, ch. 159, § 23; May 23.



84-9-616 Explanation of calculation of surplus or deficiency.

84-9-616. Explanation of calculation of surplus or deficiency. (a) Definitions. In this section: (1) "Explanation" means a writing that:

(A) States the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request" means a record:

(A) Authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under K.S.A. 2015 Supp. 84-9-610, and amendments thereto.

(b) Explanation of calculation. In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under K.S.A. 2015 Supp. 84-9-615, and amendments thereto, the secured party shall:

(1) Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) Before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within 14 days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) The aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) If the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) If the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1); and

(6) the amount of the surplus or deficiency.

(d) Substantial compliance. A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding $25 for each additional response.

History: L. 2000, ch. 142, § 114; July 1, 2001.



84-9-617 Rights of transferee of collateral.

84-9-617. Rights of transferee of collateral. (a) Effects of disposition.  A secured party's disposition of collateral after default:

(1) Transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) Rights of good-faith transferee.  A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this article or the requirements of any judicial proceeding.

(c) Rights of other transferee.  If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) The debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.

History: L. 2000, ch. 142, § 115; July 1, 2001.



84-9-618 Rights and duties.

84-9-618. Rights and duties. (a) Rights and duties of secondary obligor.  A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) Receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation.  An assignment, transfer, or subrogation described in subsection (a):

(1) Is not a disposition of collateral under K.S.A. 2015 Supp. 84-9-610, and amendments thereto; and

(2) relieves the secured party of further duties under this article.

History: L. 2000, ch. 142, § 116; July 1, 2001.



84-9-619 Transfer of record or legal title.

84-9-619. Transfer of record or legal title. (a) "Transfer statement."  In this section, "transfer statement" means a record authenticated by a secured party stating:

(1) That the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised the secured party's post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement.  A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral.  If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) Accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties.  A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this article and does not of itself relieve the secured party of the secured party's duties under this article.

History: L. 2000, ch. 142, § 117; July 1, 2001.



84-9-620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

84-9-620. Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral. (a) Conditions to acceptance in satisfaction.  Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) The debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) A person to which the secured party was required to send a proposal under K.S.A. 2015 Supp. 84-9-621, and amendments thereto; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to K.S.A. 2015 Supp. 84-9-624, and amendments thereto.

(b) Purported acceptance ineffective.  A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) The secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) Debtor's consent.  For purposes of this section:

(1) A debtor consents to an acceptance of collateral in partial satisfaction of the obligation the collateral secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation the collateral secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) Sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification.  To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) In the case of a person to which the proposal was sent pursuant to K.S.A. 2015 Supp. 84-9-621, and amendments thereto, within 20 days after notification was sent to that person; and

(2) in other cases:

(A) Within 20 days after the last notification was sent pursuant to K.S.A. 2015 Supp. 84-9-621, and amendments thereto; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) Mandatory disposition of consumer goods. A secured party that has taken possession of collateral shall dispose of the collateral pursuant to K.S.A. 2015 Supp. 84-9-610, and amendments thereto, within the time specified in subsection (f) if:

(1) Sixty percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) sixty percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement.  To comply with subsection (e), the secured party shall dispose of the collateral:

(1) Within 90 days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g)  No partial satisfaction in consumer transaction.  In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

History: L. 2000, ch. 142, § 118; July 1, 2001.



84-9-621 Notification of proposal to accept collateral.

84-9-621. Notification of proposal to accept collateral. (a) Persons to which proposal to be sent.  A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send the secured party's proposal to:

(1) Any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) Identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in K.S.A. 2015 Supp. 84-9-311(a), and amendments thereto.

(b) Proposal to be sent to secondary obligor in partial satisfaction. A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

History: L. 2000, ch. 142, § 119; July 1, 2001.



84-9-622 Effect of acceptance of collateral.

84-9-622. Effect of acceptance of collateral. (a) Effect of acceptance.  A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) Discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this article.

History: L. 2000, ch. 142, § 120; July 1, 2001.



84-9-623 Right to redeem collateral.

84-9-623. Right to redeem collateral. (a) Persons that may redeem.  A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. To redeem collateral, a person shall tender:

(1) Fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney fees described in K.S.A. 2015 Supp. 84-9-615(a)(1), and amendments thereto.

(c) When redemption may occur. A redemption may occur at any time before a secured party:

(1) Has collected collateral under K.S.A. 2015 Supp. 84-9-607, and amendments thereto;

(2) has disposed of collateral or entered into a contract for its disposition under K.S.A. 2015 Supp. 84-9-610, and amendments thereto; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under K.S.A. 2015 Supp. 84-9-622, and amendments thereto.

History: L. 2000, ch. 142, § 121; July 1, 2001.



84-9-624 Waiver.

84-9-624. Waiver. (a) Waiver of disposition notification. A debtor or secondary obligor may waive the right to notification of disposition of collateral under K.S.A. 2015 Supp. 84-9-611, and amendments thereto, only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. A debtor may waive the right to require disposition of collateral under K.S.A. 2015 Supp. 84-9-620(e), and amendments thereto, only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under K.S.A. 2015 Supp. 84-9-623, and amendments thereto, only by an agreement to that effect entered into and authenticated after default.

History: L. 2000, ch. 142, § 122; July 1, 2001.



84-9-625 Judicial remedies for secured party noncompliance; damages.

84-9-625. Judicial remedies for secured party noncompliance; damages. (a) Judicial orders concerning noncompliance. If it is established that a secured party is not proceeding in accordance with this article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. Subject to subsections (c), (d) and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. Except as otherwise provided in K.S.A. 2015 Supp. 84-9-628, and amendments thereto:

(1) A person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10% of the principal amount of the obligation or the time-price differential plus10% of the cash price.

(d) Recovery when deficiency eliminated or reduced. A debtor whose deficiency is eliminated under K.S.A. 2015 Supp. 84-9-626, and amendments thereto, may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under K.S.A. 2015 Supp. 84-9-626, and amendments thereto, may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages: Noncompliance with specified provisions. In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(1) Fails to comply with K.S.A. 2015 Supp. 84-9-208, and amendments thereto;

(2) fails to comply with K.S.A. 2015 Supp. 84-9-209, and amendments thereto;

(3) files a record that the person is not entitled to file under K.S.A. 2015 Supp. 84-9-509(a), and amendments thereto;

(4) fails to cause the secured party of record to file or send a termination statement as required by K.S.A. 2015 Supp. 84-9-513(a) or (c), and amendments thereto;

(5) fails to comply with K.S.A. 2015 Supp. 84-9-616(b)(1), and amendments thereto, and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with K.S.A. 2015 Supp. 84-9-616(b)(2), and amendments thereto.

(f) Statutory damages: Noncompliance with K.S.A. 2015 Supp. 84-9-210, and amendments thereto. A debtor or consumer obligor may recover damages under subsection (b) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under K.S.A. 2015 Supp. 84-9-210, and amendments thereto. A recipient of a request under K.S.A. 2015 Supp. 84-9-210, and amendments thereto, which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest: Noncompliance with K.S.A. 2015 Supp. 84-9-210, and amendments thereto. If a secured party fails to comply with a request regarding a list of collateral or a statement of account under K.S.A. 2015 Supp. 84-9-210, and amendments thereto, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

History: L. 2000, ch. 142, § 123; L. 2002, ch. 159, § 24; L. 2012, ch. 84, § 17; July 1, 2013.



84-9-626 Action in which deficiency or surplus is in issue.

84-9-626. Action in which deficiency or surplus is in issue.  Applicable rules if amount of deficiency or surplus in issue.  In an action arising from a transaction in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in K.S.A. 2015 Supp. 84-9-628, and amendments thereto, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney fees exceeds the greater of:

(A) The proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of paragraph (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under K.S.A. 2015 Supp. 84-9-615(f), and amendments thereto, the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

History: L. 2000, ch. 142, § 124; July 1, 2001.



84-9-627 Determination of whether conduct was commercially reasonable.

84-9-627. Determination of whether conduct was commercially reasonable. (a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness.  The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable.  A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) In the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors.  A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) In a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) not necessary; absence of approval has no effect. Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

History: L. 2000, ch. 142, § 125; July 1, 2001.



84-9-628 Nonliability and limitation on liability of secured party.

84-9-628. Nonliability and limitation on liability of secured party. (a) Limitation of liability of secured party for noncompliance with article.  Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) The secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this article; and

(2) the secured party's failure to comply with this article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as secured party. A secured party is not liable because of its status as secured party:

(1) To a person that is a debtor or obligor, unless the secured party knows:

(A) That the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) That the person is a debtor; and

(B) the identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction.  A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) A debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. A secured party is not liable to any person under K.S.A. 2015 Supp. 84-9-625(c)(2), and amendments thereto, for its failure to comply with K.S.A. 2015 Supp. 84-9-616, and amendments thereto.

(e) Limitation of multiple liability for statutory damages. A secured party is not liable under K.S.A. 2015 Supp. 84-9-625(c)(2), and amendments thereto, more than once with respect to any one secured obligation.

History: L. 2000, ch. 142, § 126; L. 2002, ch. 159, § 25; May 23.



84-9-702 Savings clause.

84-9-702. Savings clause. (a) Pre-effective date transactions or liens.  Except as otherwise provided in this part, this act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this act takes effect.

(b) Continuing validity. Except as otherwise provided in subsection (c) and K.S.A. 2015 Supp. 84-9-304 and 84-9-703 through 84-9-709, and amendments thereto:

(1) Transactions and liens that were not governed by former article 9, were validly entered into or created before this act takes effect, and would be subject to this act if they had been entered into or created after this act takes effect, and the rights, duties, and interests flowing from those transactions and liens remain valid after this act takes effect; and

(2) the transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by this act or by the law that otherwise would apply if this act had not taken effect.

(c) Pre-effective date proceedings.  This act does not affect an action, case, or proceeding commenced before this act takes effect.

History: L. 2000, ch. 142, § 127; L. 2002, ch. 159, § 26; May 23.



84-9-703 Security interest perfected before effective date.

84-9-703. Security interest perfected before effective date. (a) Continuing priority over lien creditor:  Perfection requirements satisfied.  A security interest that is enforceable immediately before this act takes effect and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this act if, when this act takes effect, the applicable requirements for enforceability and perfection under this act are satisfied without further action.

(b) Continuing priority over lien creditor: Perfection requirements not satisfied. Except as otherwise provided in K.S.A. 2015 Supp. 84-9-705, and amendments thereto, if, immediately before this act takes effect, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this act are not satisfied when this act takes effect, the security interest:

(1) Is a perfected security interest for one year after this act takes effect;

(2) remains enforceable thereafter only if the security interest becomes enforceable under K.S.A. 2015 Supp. 84-9-203, and amendments thereto, before the year expires; and

(3) remains perfected thereafter only if the applicable requirements for perfection under this act are satisfied before the year expires.

History: L. 2000, ch. 142, § 128; July 1, 2001.



84-9-704 Security interest unperfected before effective date.

84-9-704. Security interest unperfected before effective date. A security interest that is enforceable immediately before this act takes effect but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) Remains an enforceable security interest for one year after this act takes effect;

(2) remains enforceable thereafter if the security interest becomes enforceable under K.S.A. 2015 Supp. 84-9-203, and amendments thereto, when this act takes effect or within one year thereafter; and

(3) becomes perfected:

(A) Without further action, when this act takes effect if the applicable requirements for perfection under this act are satisfied before or at that time; or

(B) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

History: L. 2000, ch. 142, § 129; July 1, 2001.



84-9-705 Effectiveness of action taken before effective date.

84-9-705. Effectiveness of action taken before effective date. (a) Pre-effective date action; one-year perfection period unless reperfected. If action, other than the filing of a financing statement, is taken before this act takes effect and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before this act takes effect, the action is effective to perfect a security interest that attaches under this act within one year after this act takes effect. An attached security interest becomes unperfected one year after this act takes effect unless the security interest becomes a perfected security interest under this act before the expiration of that period.

(b) Pre-effective date filing. The filing of a financing statement before this act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this act.

(c) Pre-effective date filing in jurisdiction formerly governing perfection. This act does not render ineffective an effective financing statement that, before this act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in K.S.A. 84-9-103, prior to the effective date of this act. However, except as otherwise provided in subsections (d), (e) and (f) and K.S.A. 2015 Supp. 84-9-706, and amendments thereto, a financing statement ceases to be effective at the earlier of:

(1) The time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) Continuation statement. The filing of a continuation statement after this act takes effect does not continue the effectiveness of the financing statement filed before this act takes effect.  However, upon the timely filing of a continuation statement after this act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in part 3, the effectiveness of a financing statement filed in the same office in that jurisdiction before this act takes effect continues for the period provided by the law of that jurisdiction.

(e) Application of subsection (c)(2) to transmitting utility financing statement. Subsection (c)(2) applies to a financing statement that, before this act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in K.S.A. 84-9-103, prior to the effective date of this act, only to the extent that part 3 provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) Subsection (c)(2) does not apply to a financing statement that was filed in the proper place in the state before July 1, 2001, pursuant to K.S.A. 84-9-401, as such section existed immediately before July 1, 2001, and for which the proper place of filing in the state was not changed pursuant to K.S.A. 84-9-501, as such section existed on July 1, 2001.

(g) Application of Part 5. A financing statement that includes a financing statement filed before this act takes effect and a continuation statement filed after this act takes effect is effective only to the extent that it satisfies the requirements of part 5 for an initial financing statement.

History: L. 2000, ch. 142, § 130; L. 2002, ch. 159, § 27; L. 2006, ch. 152, § 1; Apr. 27.







